Title 1 - Aeronautics

Chapter 1-1 - Airports Division  Aeronautics Advisory Board



Chapter 1-2 - Airports and Landing Fields

Chapter 1-2-1 - Powers of the director of the Rhode Island airport corporation.

§ 1-2-1 Powers of the director of the Rhode Island airport corporation.  (a) The director has supervision over the state airport at Warwick and any other airports constructed or operated by the state. The director shall enforce the provisions of this chapter. Furthermore, the director is authorized to promulgate rules and regulations for the safe and efficient operation of airports, airport facilities, and grounds.

(b) As used in this chapter:

(1) "Airport corporation" means the Rhode Island airport corporation.

(2) "Director" means the executive director of the Rhode Island airport corporation.

History of Section.
(P.L. 1935, ch. 2250, § 63; G.L. 1938, ch. 110, § 1; P.L. 1940, ch. 851, § 9; G.L. 1956, § 1-2-1; P.L. 1983, ch. 32, § 1; P.L. 2000, ch. 371, § 2.)



Chapter 1-2-1.1 - Powers relating to vehicular traffic accessing airport facilities  T.F. Green State Airport.

§ 1-2-1.1 Powers relating to vehicular traffic accessing airport facilities  T.F. Green State Airport.  (a) The Rhode Island airport corporation is authorized:

(i) To impose charges on customers of rental companies, as defined in § 31-34.1-1, who directly or indirectly use Warwick Station or the T.F. Green State Airport, at the rates that the Rhode Island airport corporation may deem necessary to provide adequate revenue to pay all costs of constructing, reconstructing, expanding, reconfiguring, operating, and maintaining Warwick Station regardless of whether those charges may have an anticompetitive effect; and

(ii) To regulate the access of vehicular traffic to airport properties including by excluding one or more classes of vehicular traffic from accessing portions of airport roadways, parking lots, curbsides and other vehicular facilities.

(2) Nothing in this section shall be construed to limit the authority of Rhode Island airport corporation to impose other fees, charges, rates, or rentals including any other fees, charges, rates, or rentals imposed on rental companies or to adopt other regulations.

(b) All customer facility charges collected under the authority of paragraph (a)(1)(i) of this section and all customer facility charges collected by any rental company from customers under color of those provisions, or pursuant to regulations adopted by the airport corporation, constitute a trust fund for the airport corporation until paid. That trust is enforceable against: (1) the rental company; (2) any officer, agent, servant, or employee of any rental company responsible for either the collection or payment, or both, of the customer facility charge; (3) any person receiving any part of the fund without consideration, or knowing that the rental company or any officer, agent, servant, or employee of any rental company is committing a breach of trust; and (4) the estates, heirs, and representatives of persons or entities described in subdivisions (1)  (3) of this subsection; provided, that a customer to whom a refund has been properly made, or any person who receives payment of a lawful obligation of the rental company from that fund, is presumed to have received that amount in good faith and without any knowledge of the breach of trust.

(c) If the airport corporation or any officer of the corporation believes that the payment to the airport corporation of the trust fund established under subsection (b) of this section will be jeopardized by delay, neglect, or misappropriation, the airport corporation or officer shall notify the rental company that the trust fund shall be segregated, and kept separate and apart from all other funds and assets of the rental company and shall not be commingled with any other funds or assets. The notice shall be given by either hand delivery or by registered mail, return receipt requested. Within four (4) days after the sending of the notice, all of the customer facility charges which thereafter either become collectible or are collected shall be deposited daily in any financial institution in the state as defined in title 19 and those customer facility charges designated as a special fund in trust for the airport corporation and payable to the airport corporation by the rental company as trustee of that fund.

(d) The penalty for misappropriations provided by § 44-19-37 shall apply as though that section referred to "customer facility charge" in each place where it refers to "tax".

(e) The provisions of subsections (b), (c), and (d) of this section are not exclusive, and are in addition to all other remedies which the airport corporation may employ in the enforcement and collection of customer facility charges.

History of Section.
(P.L. 2002, ch. 65, art. 40, § 2.)



Chapter 1-2-2 - Conferring with persons versed in aviation  Co-operation with federal agencies  Employment of assistants.

§ 1-2-2 Conferring with persons versed in aviation  Co-operation with federal agencies  Employment of assistants.  The director is authorized to confer with persons versed in aviation, to cooperate with the various United States government agencies interested in aviation, and to employ and discharge at his or her pleasure engineers, architects, and other assistants as he or she may deem advisable and fix their compensation within the amounts appropriated for their compensation, subject however to the approval of the director of administration.

History of Section.
(P.L. 1929, ch. 1353, § 2; G.L. 1938, ch. 110, § 2; P.L. 1940, ch. 851, § 8; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 1-2-2; P.L. 2000, ch. 371, § 2.)



Chapter 1-2-3 - Acquisition of land.

§ 1-2-3 Acquisition of land.  (a) The department of transportation may, with the approval of the governor, and subject to the provisions of chapter 6 of title 37, acquire, by purchase or condemnation, any land or any estate or interest in land within this state that it may deem necessary for a suitable airport or landing field, but in no event shall the department obligate the state in excess of the sums appropriated for that purpose. No land or estate in this state owned and used by any railroad company shall be taken by condemnation under this chapter until after a hearing before the public utilities administrator of this state and until the consent of the public utilities administrator to the taking is given.

(b) No airport, landing field, or any runway or approach zone shall be enlarged or extended in any city or town unless the assistant director for airports or his or her successor or other person or officer exercising his or her functions filed in the office of the city or town clerk of the city or town in which the expansion is proposed a plan drawn to scale showing the existing airport and runways, the planned extensions or lengthening of the existing runways, any and all public highways crossed by the extensions, and lots and parcels of land within a one mile distance of the proposed extensions, together with a delineation of any approach zone required by the extension and an identification of every parcel of land that requiring a taking in order to accomplish the extension together with a brief statement describing the work to be undertaken in extending the runway. The plan and statement shall be filed at least twelve (12) months before any physical construction work begins on any extension of runway or airport expansion.

(c) The assistant director for airports shall also, at the time plans are filed with the clerk, file a notice in a newspaper having general circulation in the city and town, setting forth that the plan has been filed in the office of the city or town clerk and giving notice to the residents of the city or town of the proposed runway extension or airport expansion.

(d) The plan and statement shall be open to public inspection in the office of the city or town. A public hearing shall be held in the city or town at least six (6) months prior to any construction on the proposed runway or airport expansion by the assistant director at the time and place in the city or town set forth in the notice referred to in subsection (c).

(e) The governor has the authority in any emergency declared by him or her to authorize the enlargement or extension of any runway notwithstanding any other provision of this chapter.

History of Section.
(P.L. 1929, ch. 1353, § 3; G.L. 1938, ch. 110, § 4; P.L. 1940, ch. 851, § 8; impl. am. P.L. 1953, ch. 3105, § 2; G.L. 1956, § 1-2-3; P.L. 1970, ch. 256, § 1.)



Chapter 1-2-3.1 - Airport, landing field, and runway defined.

§ 1-2-3.1 Airport, landing field, and runway defined.  As used in this chapter:

(1) "Airport" or "landing field" means any area of land designed and set aside for the landing and taking off of aircraft and utilized or to be utilized in the interest of the public for those purposes. An airport is publicly owned if the portion used for the landing and taking off of aircraft is owned, operated, controlled, leased to or leased by the United States, or any agency or department of the United States, this state or any other state or any municipality or other political subdivision of this state, or any other state, or any other governmental body, public agency or other public corporation.

(2) "Runway" means that portion of an airport or landing field designed or set aside for use by aircraft in landing, taking off, or taxiing or moving of aircraft on the ground. A runway shall be construed to include any projection or extension for use as an approach zone, and approaches as set forth in § 1-3-7.

History of Section.
(G.L. 1956, § 1-2-3.1; P.L. 1970, ch. 256, § 2.)



Chapter 1-2-4 - Contracts for development and operation of airports.

§ 1-2-4 Contracts for development and operation of airports.  The department of transportation is authorized to make contracts on behalf of the state in relation to the development, operation and maintenance of a state airport or landing field and to grade the grounds and put them into suitable condition for use as a landing field and to provide any facilities and accommodations that it may deem necessary. All contracts are awarded as provided in § 42-11-2.

History of Section.
(P.L. 1929, ch. 1353, § 5; G.L. 1938, ch. 110, § 6; P.L. 1940, ch. 851, § 8; G.L. 1956, § 1-2-4.)



Chapter 1-2-7 - Leases, concessions, and licenses.

§ 1-2-7 Leases, concessions, and licenses.  (a) The department of transportation may lease any portion of any airport or landing field owned or operated by the state or any of the buildings or structures erected on any airport or landing field and grant concessions upon portions of any airport or landing field owned or operated by the state for a period not exceeding five (5) years, with or without renewal options for a like period, in the manner prescribed by § 37-7-9. Where a substantial building, renovation, improvement, or addition to an existing building is to be constructed for any airport or aeronautical service, activity, purpose, or function or any allied service, activity, purpose or function, the department may lease in the manner provided in § 37-7-9, any portion of any airport or landing field owned or operated by the state for a period not exceeding thirty (30) years.

(b) In all department leases, concessions, licenses, and in all landing fee schedules imposed by the department, provisions shall be included requiring a graduated scale of payments designed to encourage take-offs and landings between the hours of 6:30 a.m. and midnight (12:00 a.m.). Any landings occurring after midnight (12:00 a.m.) and before 6:30 a.m. because of conditions beyond the control of the airlines and/or aircraft operator are not subject to any additional landing fees.

(c) The department shall include a provision in all leases, licenses and concessions requiring aircraft landing at Theodore Francis Green State Airport:

(1) To be equipped with noise and emission abatement devices as required by federal law or regulation in effect on July 1, 1985; and

(2) By January 1, 1989, to be equipped with noise and emission abatement devices as contained in federal aviation regulation, part 36, noise standards: aircraft type and airworthiness certification scheduled to take effect on January 1, 1989.

History of Section.
(P.L. 1929, ch. 1353, § 5; P.L. 1932, ch. 1889, § 5; G.L. 1938, ch. 110, § 7; P.L. 1940, ch. 851, § 8; impl. am. P.L. 1953, ch. 3105, § 21; G.L. 1956, § 1-2-7; P.L. 1966, ch. 241, § 1; P.L. 1983, ch. 32, § 4; P.L. 1985, ch. 333, § 1.)



Chapter 1-2-7.1 - Relating to airport and landing fields.

§ 1-2-7.1 Relating to airport and landing fields.  (a) The Rhode Island Airport corporation has jurisdiction over the state airports and airport facilities, and the general assembly recognizes that the safe and efficient operation of the airports and airport facilities is of paramount importance to the citizens of the state of Rhode Island. The general assembly has found and hereby declares that it is in the public interest and essential to the welfare and well-being of the citizens of the state for the Rhode Island Airport Corporation to lease or grant concessions of real property not necessary from time to time for airport use to state or municipal governmental authorities to enable such governmental authorities to carry out their governmental functions and purposes.

(b) The Rhode Island Airport Corporation together with the Rhode Island department of transportation is hereby authorized to lease to the town of Westerly that certain parcel of real property located at the Westerly Airport, consisting of approximately one hundred and twenty-two thousand nine hundred and sixty-four (122,964) square feet situated easterly of Airport Road in the town of Westerly, county of Washington, state of Rhode Island, and described as follows: Beginning at a railroad spike set on a point of tangency a bearing of S 77 degrees 49 minutes 49 seconds E and a radial distance of two hundred ten and forty hundredths (210.40) feet from Station 44-25.15 as shown on Rhode Island State Highway Plat No. 1159 at the northwesterly corner of the herein-described parcel;

thence N 88 degrees 20 minutes 30 seconds E along a line forty (40) feet southerly and parallel with the northerly Westerly Airport property line of an access road leading to the Westerly Airport terminal a distance of six hundred ninety-four and seventeen hundredths (694.17) feet to an iron pin with cap set at a point of curvature;

thence proceeding easterly bearing southerly along a curve with a radius of fifteen and zero hundredths (15.00) feet with a central angle of 144 degrees 45 minutes 45 seconds, with a chord bearing of S 19 degrees 16 minutes 38 seconds E and a chord distance of twenty-eight and fifty-nine hundredths (28.59) feet, an arc length of thirty-seven and ninety hundredths (37.90) feet to an iron pin with cap set at a point of tangency;

thence S 53 degrees 06 minutes 15 seconds W along access road a distance of three hundred thirty-nine and seventy-one hundredths (339.71) feet to an iron pin with cap set at a point of curvature;

thence proceeding southwesterly bearing westerly along said access road along a curve with a radius of two hundred twenty and zero hundredths (220.00) feet, a central angle of 81 degrees 40 minutes 24 seconds, with a chord bearing of N 86 degrees 03 minutes 33 seconds W and a chord distance of two hundred eighty-seven and seventy-two hundredths (287.72) feet, an arc distance of three hundred thirteen and sixty hundredths (313.60) feet to an iron pin with cap set at a point of tangency;

thence N 45 degrees 13 minutes 21 seconds W along said access road a distance of two hundred twenty-two and seventy-four hundredths (222.74) feet to an iron pin with a cap set at a point of curvature;

thence proceeding northwesterly bearing northerly along a curve with a radius of twenty and zero hundredths (20.00) feet, a central angle of 133 degrees 33 minutes 51 seconds, a chord bearing of N 21 degrees 33 minutes 34 seconds E and a chord distance of thirty-six and seventy-six hundredths (36.76) feet, an arc distance of forty-six and sixty-two hundredths (46.62) feet to the point and place of beginning.

The herein described New Lot A contains 122,964 square feet of land or 2.823 acres be the same, more or less.

The herein-described New Lot A is shown on that plan entitled "Minor Subdivision, Proposed Westerly Police Station, out of AP 108, Lot 19, Westerly Airport, Westerly, Rhode Island, scale 1" =40", dated 5/21/05, prepared for the Rhode Island Airport Corporation by Bryant Associates, Inc., Engineers and Surveyors, Thomas D. Drury, Jr., PLS" together with all structures and improvements located and/or to be built thereon, for the purpose of constructing and maintaining a police station, for a period not in excess of ninety-nine (99) years.

History of Section.
(P.L. 2006, ch. 9, § 1; P.L. 2006, ch. 10, § 1.)



Chapter 1-2-8 - Sale of improvements  Proceeds of sales and leases.

§ 1-2-8 Sale of improvements  Proceeds of sales and leases.  As provided in § 37-7-5, the department of transportation has the power, with the approval of the state properties committee, to sell any buildings or improvements located on any land and not required for the purpose of this chapter, and all proceeds arising from any sale, and all income from any lease or concession shall be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1929, ch. 1353, § 7; G.L. 1938, ch. 110, § 8; impl. am. P.L. 1939, ch. 660, § 261; impl. am. P.L. 1953, ch. 3105, § 18; G.L. 1956, § 1-2-8.)



Chapter 1-2-9 - Reconveyance or sale of surplus lands.

§ 1-2-9 Reconveyance or sale of surplus lands.  The director of transportation, when he or she deems any land or interests in land acquired or taken under the provisions of this chapter, to be no longer required for the purposes of this chapter, may dispose of those lands or interests in lands in the manner prescribed by § 37-7-3.

History of Section.
(G.L. 1938, ch. 110, § 15; P.L. 1949, ch. 2385, § 2; impl. am. P.L. 1953, ch. 3105, § 16; G.L. 1956, § 1-2-9.)



Chapter 1-2-10 - Contracts and expenditures limited to appropriations.

§ 1-2-10 Contracts and expenditures limited to appropriations.  The department of transportation shall not enter into any contract or agreement or take any action involving the expenditure of money until an appropriation has been made for that purpose and funds are available for expenditure by the department.

History of Section.
(P.L. 1929, ch. 1353, § 6; G.L. 1938, ch. 110, § 9; P.L. 1940, ch. 851, § 8; G.L. 1956, § 1-2-10.)



Chapter 1-2-11 - Interest of airport corporation employees prohibited.

§ 1-2-11 Interest of airport corporation employees prohibited.  No employee of the airport corporation shall have any financial interest, directly or indirectly, in any of the land or any estate or interest in land acquired by the state pursuant to § 1-2-3, or in any contract or undertaking relating to the construction or equipment of a state airport, or in the laying out of its grounds.

History of Section.
(P.L. 1929, ch. 1353, § 8; G.L. 1938, ch. 110, § 11; P.L. 1940, ch. 851, § 8; G.L. 1956, § 1-2-11; P.L. 1998, ch. 441, § 3; P.L. 2000, ch. 371, § 2.)



Chapter 1-2-12 - Appropriations  Disbursements.

§ 1-2-12 Appropriations  Disbursements.  The general assembly shall annually appropriate any sums that it may deem necessary for the purposes of this chapter, and the state controller is authorized and directed to draw his or her orders upon the general treasurer from time to time for the payment of those sums or so much of those sums as may be necessary, upon receipt by him or her of vouchers signed by the director of transportation.

History of Section.
(P.L. 1932, ch. 1889, § 7; G.L. 1938, ch. 110, § 13; impl. am. P.L. 1939, ch. 660, § 65; P.L. 1940, ch. 851, § 8; G.L. 1956, § 1-2-12.)



Chapter 1-2-13 - Annual report to general assembly.

§ 1-2-13 Annual report to general assembly.  The department of transportation shall annually report to the general assembly the progress of the work entrusted to it, the contracts outstanding, the sums expended and the obligations incurred by it to the date of the report.

History of Section.
(P.L. 1929, ch. 1353, § 9; G.L. 1938, ch. 110, § 14; P.L. 1940, ch. 851, § 8; G.L. 1956, § 1-2-13.)



Chapter 1-2-14 - Peters-Fournier Airport.

§ 1-2-14 Peters-Fournier Airport.  The north central airport in Rhode Island shall be officially named and known as "The Peters-Fournier airport of Rhode Island".

History of Section.
(P.L. 1953, ch. 3113, § 1; G.L. 1956, § 1-2-14.)



Chapter 1-2-14.1 - Chester M. Spooner Memorial Building.

§ 1-2-14.1 Chester M. Spooner Memorial Building.  The administration building at the north central airport, shall be officially named the "Chester M. Spooner Memorial Building" and the wording of any plaque or sign shall be appropriately designed and displayed.

History of Section.
(P.L. 1977, ch. 3, § 1.)



Chapter 1-2-14.2 - The Colonel Robert F. Wood Air Park.

§ 1-2-14.2 The Colonel Robert F. Wood Air Park.  The Newport Air Park and the Newport State Airport shall be officially named and known as "The Colonel Robert F. Wood Air Park."

History of Section.
(P.L. 2000, ch. 34, § 1.)



Chapter 1-2-15 - Leasing for purposes of national defense.

§ 1-2-15 Leasing for purposes of national defense.  The airport corporation may lease to the United States government or agencies of the United States government, when the lease concerns matters of national defense or aviation safety or convenience, any portion of any airport or landing field or any of the buildings or structures on the airport or landing field for a period or periods not to exceed fifty (50) years; the lease to be executed by the director containing any reasonable conditions, rules, restrictions and regulations as the assistant director for airports deems suitable or necessary and be approved as to substance by the director of administration and as to form by the attorney general.

History of Section.
(P.L. 1963, ch. 131, § 1; P.L. 2000, ch. 371, § 2.)



Chapter 1-2-16 - Noise and emissions directives.

§ 1-2-16 Noise and emissions directives.  The director is directed to issue operating procedures and directives requiring that aircraft utilizing Theodore Francis Green state airport, to the greatest extent possible, commensurate with passenger safety and federal law and regulation, minimize the use of reverse engine thrust employed to slow an aircraft as it lands.

History of Section.
(P.L. 1985, ch. 333, § 2; P.L. 2000, ch. 371, § 2.)



Chapter 1-2-17 - Payment for compensation for municipal services to the city of Warwick.

§ 1-2-17 Payment for compensation for municipal services to the city of Warwick.  The Rhode Island airport corporation, from a parking surcharge at the T.F. Green State Airport as defined by a 1988 agreement between the state acting by and through the director of transportation and the city of Warwick, shall pay to the city of Warwick out of the parking revenue received at T.F. Green State Airport as compensation for municipal services provided at T.F. Green State Airport a sum of not less than two hundred seventy-five thousand dollars ($275,000) for fiscal year 1994 payable quarterly; for each fiscal year after 1994, this sum may be reviewed and/or renegotiated by the mayor of the city of Warwick and the airport corporation, but in no event will the sum be less than five hundred thousand dollars ($500,000) in any fiscal year beginning after 1993 and before 2005, or less than seven hundred fifty thousand dollars ($750,000) in any fiscal year beginning after 2004, provided any payments provided or any portion of these payments is not disapproved by the F.A.A. In the event that the F.A.A. disapproves this payment from the airport corporation, the state shall pay to the city of Warwick the sums of money required to insure that the city of Warwick receives five hundred thousand dollars ($500,000).

History of Section.
(P.L. 1987, ch. 468, § 1; P.L. 1993, ch. 273, § 1; P.L. 1998, ch. 31, art. 34, § 1; P.L. 2002, ch. 65, art. 40, § 3.)



Chapter 1-2-17.1 - Sales taxes and surcharges on customer facility charges.

§ 1-2-17.1 Sales taxes and surcharges on customer facility charges.  (a) Moneys due and payable as sales taxes and rental vehicle surcharges on customer facility charges shall be deposited in a restricted receipt account entitled "receipts of sales taxes and surcharges on customer facility charges". The Rhode Island airport corporation shall provide to the department of administration information related to the amount of customer facility charges remitted on or before June 30 of each year.

(b) The amounts on deposit in the account for receipts of sales taxes and surcharges on customer facility charges shall be transferred to the city of Warwick as general revenues.

(c) "Customer facility charge" means the customer facility charge collected by rental companies (as defined in § 31-34.1-1) pursuant to regulations promulgated by the Rhode Island airport corporation.

History of Section.
(P.L. 2002, ch. 65, art. 40, § 2.)



Chapter 1-2-17.2 - Municipal services at T.F. Green Airport.

§ 1-2-17.2 Municipal services at T.F. Green Airport.  (a) The municipal services to be provided to the T.F. Green Airport as referenced in § 1-2-17 shall include, but not be limited to:

(1) Providing primary response and command for all structure fire alarms on the airport corporation property outside the airfield, and E-911 reporting system calls for extrications, industrial accidents, motor vehicle accidents, confined space incidents, hazardous material incidents and spills outside the airfield, and secondary response to airfield incidents on Rhode Island Airport Corporation property;

(2) Responding to and providing treatment and transportation for all emergency medical service calls on Rhode Island Airport Corporation property; and

(3) Maintaining a mutual aid agreement to respond to any potential catastrophe or emergency resulting from airport operations.

(b) Nothing in this section shall be construed to limit the jurisdiction of the state police in connection with response to or command of any emergency incident on the airport corporation property.

History of Section.
(P.L. 2003, ch. 438, § 1.)



Chapter 1-2-18 - Parking fees in support of satellite airports.

§ 1-2-18 Parking fees in support of satellite airports.  (a) Moneys due and payable to the state from any increase in parking fees at the T.F. Green state airport, beyond those in effect May 1, 1991, shall be deposited in a restricted receipt account entitled "parking fees in support of airports".

(b) The receipts annually transferred to the account in support of the operations of airports shall not exceed the amount approved by the general assembly. Revenues in excess of the amount approved by the general assembly for expenditures shall be recorded as general revenue of the state and transferred to the general fund.

History of Section.
(P.L. 1991, ch. 44, art. 42, § 1.)



Chapter 1-2-19 - Right of inspection  Governmental agencies.

§ 1-2-19 Right of inspection  Governmental agencies.  (a) Any state agency, or agency of a municipality which abuts a state owned airport or landing field as defined in this chapter, is authorized to send staff members or investigators upon the premises of any airport or landing field as regulated by this title, for the purpose of inspecting the premises for compliance with state or municipal laws.

(b) The agency investigating shall comply with pertinent FAA safety guidelines to ensure public safety during the course of the investigation.

History of Section.
(P.L. 1995, ch. 390, § 1.)



Chapter 1-2-20 - Severability.

§ 1-2-20 Severability.  Should any of the provisions contained in this chapter be in violation of any federal rule and/or regulation resulting in a loss of federal funding of whatever nature or kind then the provision shall be declared null and void and all other provisions of this chapter shall remain in full force and effect.

History of Section.
(P.L. 1985, ch. 333, § 2.)



Chapter 1-2-21 - Payment for compensation for municipal services to state airports.

§ 1-2-21 Payment for compensation for municipal services to state airports.  (a) The Rhode Island airport corporation shall, subject to the approval of the Federal Aviation Administration, reimburse any municipality for the cost of municipal services provided by the municipality at any airport constructed or operated by the state upon receipt of appropriate documentation from the municipality in accordance with the requirements of the Federal Aviation Administration's Policy and Procedures Concerning the Use of Airport Revenue, Section V (Permitted Uses of Airport Revenue). D. Standard of Documentation for the Reimbursement to Government Entities of Costs of Services and Contributions Provided to Airports 64 Fed. Reg. 7996.7719 (1999).

(b) This section shall not apply to the city of Warwick or T.F. Green State Airport.

(c) The municipal services to be provided to the airports as referenced in subsection (a) shall include, but not be limited to:

(1) Providing primary response and command for all structure fire alarms on the airport corporation property outside the airfield, and E-911 reporting system calls for extrications, industrial accidents, motor vehicle accidents, confined spaced incidents, hazardous material incidents and spills outside the airfield, and secondary response to airfield incidents on Rhode Island airport corporation property;

(2) Responding to and providing treatment and transportation for all emergency medical service calls on Rhode Island airport corporation property; and

(3) Maintaining a mutual aid agreement to respond to any potential catastrophe or emergency resulting from airport operations.

(d) Nothing in this section shall be construed to limit the jurisdiction of the state police in connection with response to or command of any emergency incident on the airport corporation property.

History of Section.
(P.L. 2006, ch. 198, § 1; P.L. 2006, ch. 203, § 1.)






Chapter 1-3 - Airport Zoning

Chapter 1-3-1 - Short title.

§ 1-3-1 Short title.  This chapter shall be known and may be cited as the "Airport Zoning Act".

History of Section.
(P.L. 1946, ch. 1743, § 13; G.L. 1956, § 1-3-1.)



Chapter 1-3-2 - Definitions.

§ 1-3-2 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Airport" means any area of land or water, or both, designed and set aside for the landing and taking off of aircraft and utilized or to be utilized in the interest of the public for those purposes. An airport is "publicly owned" if the portion used for the landing and taking off of aircraft is owned, operated, controlled, leased to or leased by the United States, or any agency or department of the United States, this state, or any other state, or any municipality or other political subdivision of this state, or any other state, or any other governmental body, public agency or other public corporation.

(2) "Airport hazard" means any electronic transmission device or structure, which, as determined by the federal aviation administration, interferes with radio communication between airport and aircraft approaching or leaving the airport, or any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at any airport or is otherwise hazardous to the landing or taking off of aircraft.

(3) "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this chapter.

(4) "Obstruction" means any tangible, inanimate physical object, natural or artificial, protruding above the surface of the ground.

(5) "Person" means any individual, firm, co-partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee or other similar representative.

(6) "Political subdivision" means any city or town or any other public corporation, authority or district, or any combination of two (2) or more, which is currently empowered to adopt, administer and enforce municipal zoning regulations.

(7) "Structure" means any object constructed or installed by humans, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines, including the poles or other structures supporting the object.

(8) "Tree" means any object of natural growth.

(9) "Airport corporation" means the Rhode Island Airport Corporation.

History of Section.
(P.L. 1946, ch. 1743, § 1; G.L. 1956, § 1-3-2; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-3 - Declaration of policy.

§ 1-3-3 Declaration of policy.  It is found and declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land and other persons in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment in the airport. Accordingly, it is declared:

(1) That the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question.

(2) That it is necessary in the interest of the public health, safety and general welfare that the creation or establishment of airport hazards be prevented.

(3) That this should be accomplished, to the extent legally by proper exercise of the police power, without compensation.

(4) That the prevention of the creation or establishment of airport hazards, and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which the state and its political subdivisions may raise and expend public funds, and acquire land or property interests.

(5) That any obstructions to the use of navigable airspace destroy and impair the safe use of such airspace thereby endangering aircraft and are not in the interest of public health, public safety or general welfare.

History of Section.
(P.L. 1946, ch. 1743, § 2; G.L. 1956, § 1-3-3; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-4 - Airport approach plans.

§ 1-3-4 Airport approach plans.  The airport corporation shall formulate, adopt and revise, when necessary, an airport airspace plan for each publicly owned airport in the state. Each plan shall indicate the circumstances in which structures and trees are or would be airport hazards, the area within which measures for the protection of the airport's navigable airspace, including aerial approaches, should be taken, and what the height limits and other objectives of those measures should be. In adopting or revising any airspace plan, the airport corporation shall consider, among other things, the character of flying operations expected to be conducted at the airport, the traffic pattern and regulations affecting flying operations at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, and the possibility of lowering or removing existing obstructions. The airport corporation may obtain and consider the views of the agency of the federal government charged with the fostering of civil aeronautics, as to the aerial approaches and other regulated airspace necessary to safe flying operations at the airport.

History of Section.
(P.L. 1946, ch. 1743, § 3; G.L. 1956, § 1-3-4; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-5 - Zoning powers of political subdivisions.

§ 1-3-5 Zoning powers of political subdivisions.  (1) In order to prevent the creation or establishment of airport hazards, every political subdivision having an airport hazard area wholly or partly within its territorial limits shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed, airport zoning regulations for that part of the airport hazard area which is within its territorial limits, which regulations may divide the airport hazard area into zones, and, within those zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.

(2) A political subdivision which includes an airport hazard area created by the location of a public airport shall adopt, administer, and enforce zoning ordinances pursuant to this chapter if the existing comprehensive zoning ordinance for the political subdivision does not provide for the land uses permitted, and regulate and restrict the height to which structures may be erected or objects of natural growth may be allowed to grow in, an airport hazard area.

(3) A political subdivision which includes an airport hazard area created by the location of a public airport shall adopt, either in full or by reference, the provisions of part 77 of title 14 of the code of federal regulations, entitled "Objects Affecting Navigable Airspace" hereinafter known as part 77.

History of Section.
(P.L. 1946, ch. 1743, § 4; G.L. 1956, § 1-3-5; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-6 - Joint zoning boards.

§ 1-3-6 Joint zoning boards.  Where an airport is owned or controlled by a political subdivision or where any other publicly owned airport is in one or more political subdivisions and where any airport hazard area appertaining to that airport is located outside the territorial limits of the political subdivision or subdivisions, the political subdivisions in which the airport and airport hazard area or areas are located may, by ordinance or resolution adopted, create a joint airport zoning board. The board shall have the same power to adopt, administer, and enforce airport zoning regulations applicable to the airport hazard area or areas in question as that vested by § 1-3-5 in the political subdivision within which the area is located. Each joint board shall have as members two (2) representatives appointed by the city or town council or other legislative body of each political subdivision participating in its creation or addition. Another member is to be chairperson, elected by a majority of the members appointed.

History of Section.
(P.L. 1946, ch. 1743, § 4; G.L. 1956, § 1-3-6; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-7 - Airspace plans to be considered in zoning.

§ 1-3-7 Airspace plans to be considered in zoning.  In adopting, administering, and enforcing any airport zoning regulations under this chapter, the political subdivision or subdivisions shall consider the airport airspace plan prepared by the airport corporation and the further considerations outlined in § 1-3-4.

History of Section.
(P.L. 1946, ch. 1743, § 4; G.L. 1956, § 1-3-7; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-8 - Reasonableness of zoning regulations.

§ 1-3-8 Reasonableness of zoning regulations.  All airport zoning regulations adopted under this chapter shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purpose of the chapter. In addition, each political subdivision and zoning board shall consider the regulations or standards promulgated by the Federal Aviation Administration in zoning the use of land and structures in areas over which jurisdiction is assumed.

History of Section.
(P.L. 1946, ch. 1743, § 4; G.L. 1956, § 1-3-8; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-9 - Continuance of existing uses.

§ 1-3-9 Continuance of existing uses.  No airport zoning regulations adopted under this chapter shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in §§ 1-3-14  1-3-16.

History of Section.
(P.L. 1946, ch. 1743, § 4; G.L. 1956, § 1-3-9.)



Chapter 1-3-10 - Purchase or condemnation of air rights.

§ 1-3-10 Purchase or condemnation of air rights.  In any case in which:

(1) It is desired to remove, lower, or otherwise terminate a nonconforming use; or

(2) The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or

(3) It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations,

the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, any air right, easement, or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 1946, ch. 1743, § 11; G.L. 1956, § 1-3-10.)



Chapter 1-3-11 - Procedure for adoption of regulations.

§ 1-3-11 Procedure for adoption of regulations.  No airport zoning regulations shall be adopted, amended or changed under this chapter except by action of the legislative body of the political subdivision in question, or the joint board provided for in § 1-3-6, after a public hearing in relation to these zoning regulations, at which parties of interest and citizens shall have an opportunity to be heard. At least fifteen (15) days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport or airport hazard areas are located.

History of Section.
(P.L. 1946, ch. 1743, § 6; G.L. 1956, § 1-3-11; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-12 - Incorporation in general zoning regulations.

§ 1-3-12 Incorporation in general zoning regulations.  In the event that a political subdivision has adopted or adopts a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion of the area under this chapter may be incorporated in those general zoning regulations, and be administered and enforced in connection with those regulations, but those general zoning regulations shall not limit the effectiveness of the regulations adopted under this chapter.

History of Section.
(P.L. 1946, ch. 1743, § 5; G.L. 1956, § 1-3-12.)



Chapter 1-3-13 - Conflict with general zoning regulations.

§ 1-3-13 Conflict with general zoning regulations.  In the event of conflict between any airport zoning regulations adopted under this chapter and any other regulations applicable to the same area, whether the conflict is with respect to the height of structures or trees, the use of land, or any other matter, and whether those regulations were adopted by the political subdivision that adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement shall govern.

History of Section.
(P.L. 1946, ch. 1743, § 5; G.L. 1956, § 1-3-13.)



Chapter 1-3-14 - Permits to construct, change, or repair structures  Removal of nonconforming uses.

§ 1-3-14 Permits to construct, change, or repair structures  Removal of nonconforming uses.  (a) Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this chapter, any political subdivision in which an airport or airport hazard area is located shall establish a system for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or to make substantial changes or substantial repairs.

Each person seeking a permit to construct or alter a structure within an airport hazard area under this section shall file a form 7460-1 with the federal aviation administration, (FAA), as required under part 77. Furthermore, each person shall file a copy of the form 7460-1 and the FAA part 77 determination with the airport corporation and with the political subdivision or joint zoning board. A political subdivision or joint zoning board shall consider the FAA part 77 determination before granting any permit.

(b) Before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized by the political subdivision to administer and enforce the regulations, authorizing the replacement, change, or repair. No permit shall be granted that would allow the structure or tree in question to be made higher or become a greater obstruction and/or hazard to air navigation than it was when the applicable regulation was adopted. Whenever the administrative agency authorized by the political subdivision determines that a nonconforming structure has been abandoned or more than eighty percent (80%) torn down, destroyed, deteriorated, or decayed:

(1) No permit shall be granted that would allow the structure or tree to exceed the applicable height limit established by the airport's airspace plan or otherwise deviate from the zoning regulations;

(2) Whether application is made for a permit under this section or not, the administrative agency authorized by the political subdivision may by appropriate action compel the owner of the nonconforming structure or tree, at his or her own expense, to lower, remove, reconstruct, or equip the object as may be necessary to conform to the regulations or, if the owner of the nonconforming structure or tree fails to comply with the order for ten (10) days after notice, the agency may proceed to have the object so lowered, removed, reconstructed, or equipped and assess the cost and expense upon the owner of object or the land where it is or was located.

(c) Unless an assessment is paid within ninety (90) days from the service of notice on the agent or owner of the object or land, the sum shall bear interest at the rate of ten percent (10%) per annum until paid, and shall be collected in the same manner as are general taxes.

(d) [Deleted by P.L. 1999, ch. 462, § 1.]

History of Section.
(P.L. 1946, ch. 1743, § 7; G.L. 1956, § 1-3-14; P.L. 1999, ch. 462, § 1.)



Chapter 1-3-15 - Variances.

§ 1-3-15 Variances.  Any person desiring to erect any structures, increase the height of any structure, permit the growth of any tree, or otherwise use his or her property in violation of airport zoning regulations adopted under this chapter may apply to the board of appeals, as provided in §§ 1-3-18  1-3-26, for a variance from the zoning regulations in question. Variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations of this chapter.

History of Section.
(P.L. 1946, ch. 1743, § 7; G.L. 1956, § 1-3-15.)



Chapter 1-3-16 - Obstruction markers.

§ 1-3-16 Obstruction markers.  In granting any permit or variance under §§ 1-3-14  1-3-16, the administrative agency or board of appeals may, if it deems the action advisable to effectuate the purposes of this chapter and reasonable in the circumstances condition the permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights or the structure or trees.

History of Section.
(P.L. 1946, ch. 1743, § 7; G.L. 1956, § 1-3-16.)



Chapter 1-3-17 - Delegation of administration and enforcement duties.

§ 1-3-17 Delegation of administration and enforcement duties.  The legislative body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing those regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform the duty, but the administrative agency shall not be, or include any member of, the board of appeals. The duties of the administrative agency shall include that of hearing and deciding all permits under § 1-3-14, but the agency shall not have or exercise any of the powers delegated to the board of appeals.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-17.)



Chapter 1-3-18 - Powers of board of appeals.

§ 1-3-18 Powers of board of appeals.  Airport zoning regulations adopted under this chapter shall provide for a board of appeals to have and exercise the following powers:

(1) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of this chapter or of any ordinance adopted;

(2) To hear and decide special exceptions to the terms of the ordinances which the board may be required to pass under the ordinance; and

(3) To hear and decide specific variances under § 1-3-15.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-18.)



Chapter 1-3-19 - Composition of board of appeals.

§ 1-3-19 Composition of board of appeals.  Where a zoning board of appeals or adjustment already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five (5) members, each to be appointed for a term of three (3) years and to be removable for cause by the appointing authority upon written charges and after a public hearing.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-19.)



Chapter 1-3-20 - Rules, meetings, and witnesses of board of appeals.

§ 1-3-20 Rules, meetings, and witnesses of board of appeals.  The board shall adopt rules in accordance with the provisions of any ordinance adopted under this chapter. Meetings of the board shall be held at the call of the chairperson and at any other times that the board may determine. The chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-20; P.L. 1987, ch. 78, § 6.)



Chapter 1-3-21 - Parties entitled to appeal  Filing.

§ 1-3-21 Parties entitled to appeal  Filing.  Appeals to the board may be taken by any person aggrieved, or by any officer, department, board, or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds. The agency from which the appeal is taken shall transmit to the board all the papers constituting the record upon which the action appealed from was taken.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-21.)



Chapter 1-3-22 - Stay of proceedings by appeal.

§ 1-3-22 Stay of proceedings by appeal.  An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In the latter case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-22.)



Chapter 1-3-23 - Hearing of appeals.

§ 1-3-23 Hearing of appeals.  The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest, and decide the appeal within a reasonable time. Upon the hearing, any party may appear in person, by agent, or by attorney.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-23.)



Chapter 1-3-24 - Decisions by board of appeals.

§ 1-3-24 Decisions by board of appeals.  The board may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or modify, the order, requirement, decision, or determination appealed from and may make any order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-24.)



Chapter 1-3-25 - Majority vote of board of appeals.

§ 1-3-25 Majority vote of board of appeals.  The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in an ordinance.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-25.)



Chapter 1-3-26 - Records of board of appeals.

§ 1-3-26 Records of board of appeals.  The board shall keep minutes of its proceedings, showing the vote of each member upon each question or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be a public record.

History of Section.
(P.L. 1946, ch. 1743, § 8; G.L. 1956, § 1-3-26.)



Chapter 1-3-27 - Judicial review.

§ 1-3-27 Judicial review.  Any person or persons jointly or severally aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board, or bureau of the political subdivision, or the airports division, may appeal to the superior court in the manner prescribed by § 45-24-20 and the provisions of that section shall in all respects be applicable to the appeal.

History of Section.
(P.L. 1946, ch. 1743, § 9; G.L. 1956, § 1-3-27; P.L. 1969, ch. 239, § 49.)



Chapter 1-3-31 - Costs against board of appeals.

§ 1-3-31 Costs against board of appeals.  Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.

History of Section.
(P.L. 1946, ch. 1743, § 9; G.L. 1956, § 1-3-31.)



Chapter 1-3-32 - Penalty for violations  Enforcement by injunction.

§ 1-3-32 Penalty for violations  Enforcement by injunction.  Each violation of this chapter or of any regulations, order, or ruling promulgated or made pursuant to this chapter, shall constitute a misdemeanor and shall be punishable by a fine not exceeding five hundred dollars ($500) or imprisonment not exceeding ninety (90) days, or by both, and each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision or agency adopting zoning regulations under this chapter may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of this chapter, or of airport zoning regulations adopted under this chapter, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff any relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order to fully effectuate the purposes of this chapter and of the regulations adopted and orders and ruling made pursuant to this chapter.

History of Section.
(P.L. 1946, ch. 1743, § 10; G.L. 1956, § 1-3-32.)



Chapter 1-3-33 - Severability.

§ 1-3-33 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1946, ch. 1743, § 12; G.L. 1956, § 1-3-33.)






Chapter 1-4 - Uniform Aeronautical Regulatory Act

Chapter 1-4-1 - Short title.

§ 1-4-1 Short title.  This chapter shall be known and cited as the "Uniform Aeronautical Regulatory Act".

History of Section.
(P.L. 1940, ch. 851, § 1; G.L. 1956, § 1-4-1.)



Chapter 1-4-2 - Definitions.

§ 1-4-2 Definitions.  When used in this chapter:

(1) "Aeronautics" means transportation by aircraft, air instruction, the operation, repair, or maintenance of aircraft, and the design, operation, repair, or maintenance of airports, landing fields, or other air navigation facilities.

(2) "Aircraft" means any contrivance now known or invented, used, or designed for navigation of, or flight in, the air, except a parachute or other contrivance designed for air navigation but used primarily as safety equipment.

(3) "Air instruction" means the imparting of aeronautical information by any aviation instructor or in any air school or flying club.

(4) "Airport" means any area of land, water, or both, which is used or is made available for the landing and take off of aircraft, and which provides facilities for the shelter, supply, and repair of aircraft and which, as to size, design, surface, marking, equipment, and management meets the minimum requirements established from time to time by the director.

(5) "Air school" means any person engaged in giving, offering to give, or advertising, representing, or holding himself or herself out as giving, with or without compensation or other award, instruction in aeronautics  in flying, in ground subjects, or in both.

(6) "Aviation instructor" means any individual engaged in giving, or offering to give, instruction in aeronautics  in flying, in ground subjects, or in both  either with or without compensation or other reward, without advertising his or heroccupation, without calling his or her facilities "air school" or any equivalent term, and without employing or using other instructors.

(7) "Certificated aircraft" means any aircraft for which an aircraft certificate other than a registration certificate has been issued by the government of the United States.

(8) "Chief aeronautics inspector" or "aeronautics inspector" means an employee of the Rhode Island airport corporation, as defined in the Rhode Island airport corporation personnel job description manual, who is charged by the director to enforce the provisions of this chapter.

(9) "Civil aircraft" means any aircraft other than a public aircraft.

(10) "Dealer in aircraft" or "aircraft dealer" means any person who engages in a business, a substantial part of which consists of the manufacture, selling, or exchanging of aircraft and who is registered as a dealer with the federal government.

(11) "Director" means the executive director of the Rhode Island airport corporation. "Deputy director" means the deputy director of the Rhode Island airport corporation.

(12) "Flying club" means any person (other than an individual) who, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction, pleasure, or both.

(13) "Landing field" means any area of land, water, or both, which is used or is made available for the landing and take off of aircraft, which may or may not provide facilities for the shelter, supply, and repair of aircraft, and which, as to size, design, surface, marking, equipment, and management meets the minimum requirements established from time to time by the director.

(14) "Military aircraft" means public aircraft operated in the service of the United States army, air force, national guard, navy, marine corps or coast guard.

(15) "Operate" means, with respect to aircraft, to use, cause to use or authorize to use an aircraft, for the purpose of engine start, movement on the ground (taxi), or air navigation including the piloting of aircraft, with or without the right of legal control (as owner, lessee, or otherwise).

(16) "Operator" means a person who operates or is in actual physical control of an aircraft.

(17) "Owner" means the legal title holder or any person, firm, copartnership, association, or corporation having the lawful possession or control of an aircraft under a written sale agreement.

(18) "Person" means any individual, or any corporation or other association of individuals.

(19) "Political subdivision" means any city or town or any other public corporation, authority, or district, or any combination of two (2) or more, which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports.

(20) "Public aircraft" means an aircraft used exclusively in the governmental service.

History of Section.
(P.L. 1940, ch. 851, § 2; G.L. 1956, § 1-4-2; P.L. 1966, ch. 242, § 1; P.L. 1987, ch. 78, § 7; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-3 - Liability of owner for injuries caused by aircraft.

§ 1-4-3 Liability of owner for injuries caused by aircraft.  Whenever any aircraft is used, operated, or caused to be operated in this state and an action is begun to recover damages for injuries arising to the person or to the property or for the death of a person, arising out of an accident or collision in which that aircraft was involved, or arising out of an accident caused by the dropping or falling of any object from that aircraft, evidence that at the time of the accident or collision it was registered in the name of the defendant as owner is prima facie evidence that it was then being operated by and under the control of a person for whose conduct the defendant was wholly responsible, and absence of that responsibility is an affirmative defense to be set up in the answer and proved by the defendant.

History of Section.
(P.L. 1940, ch. 851, § 3; G.L. 1956, § 1-4-3; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-3.1 - Notification and reporting of aircraft accidents.

§ 1-4-3.1 Notification and reporting of aircraft accidents.  The operator of an aircraft involved in an accident or incident as defined in Part 830 of Title 49 of the Code of Federal Regulations, referred to as 49 CFR 830, shall immediately notify the chief aeronautics inspector. This notification shall be in addition to any duty to notify and provide a report to the National Transportation Safety Board under 49 CFR 830. Furthermore, the operator shall file with the chief aeronautics inspector a copy of any report filed with the National Transportation Safety Board, which shall be a public record.

History of Section.
(P.L. 2000, ch. 371, § 4.)



Chapter 1-4-4 - Federal registration required.

§ 1-4-4 Federal registration required.  No flight of civil aircraft, other than a foreign aircraft, is made or authorized to be made within this state unless the aircraft is possessed of valid aircraft registration and airworthiness or experimental certificates issued by the government of the United States, nor in violation of any term, specification or limitation of those certificates. These restrictions do not apply to model aircraft operated in accordance with any regulations that the director may prescribe, or to a nonpassenger carrying flight solely for inspection or test purposes authorized by the director or by the proper federal authority made without that certificate.

History of Section.
(P.L. 1940, ch. 851, § 4; G.L. 1956, § 1-4-4.)



Chapter 1-4-5 - Pilot's license required.

§ 1-4-5 Pilot's license required.  No person shall operate any civil aircraft within this state unless that person is the holder of an effective pilot's license, permit, or certificate issued by the government of the United States. This restriction shall not apply to any person operating any aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of licensed aircraft nor to persons operating model aircraft, nor to any person piloting an aircraft that is equipped with fully functioning dual controls when a certified instructor is in full charge of one set of those controls. No person shall operate any civil aircraft in this state in violation of any term, specification, or limitation of his or her pilot's license, permit, or certificate.

History of Section.
(P.L. 1940, ch. 851, § 5; G.L. 1956, § 1-4-5.)



Chapter 1-4-6 - State registration of federal certificates.

§ 1-4-6 State registration of federal certificates.  (a) All owners and operators, or owners or operators, of all aircraft, and dealers in aircraft, based or primarily used in the state of Rhode Island shall register the federal certificates of their aircraft and dealer registration as the director may by regulation prescribe. An aircraft shall be deemed to be based or primarily used in the state when in the normal course of its use, according to airport records, it leaves from and returns to or remains at one or more points within the state more often or longer than at any other single location outside of the state. Nonresidents may operate noncommercially within this state as an owner and operator, or owner or operator, or as a dealer, without that registration for not more than ninety (90) days in any calendar year. To operate commercially intrastate, nonresidents shall register.

(b) Subject to the limitations of subsections (d) and (f), every person who operates an aircraft shall register the federal aircraft certificate of that aircraft with the chief aeronautics inspector during each period in which the aircraft is operated within this state in accordance with subsection (a). The annual fee for each registration, and for each registration renewal, is as follows: Aircraft weighing less than two thousand (2,000) pounds, thirty dollars ($30.00); two thousand and one (2,001) to three thousand (3,000) pounds, sixty dollars ($60.00); three thousand and one (3,001) to four thousand five hundred (4,500) pounds, one hundred ten dollars ($110); four thousand five hundred and one (4,501) to twelve thousand five hundred (12,500) pounds, one hundred sixty dollars ($160); over twelve thousand five hundred pounds (12,500), two hundred fifty dollars ($250). For the purpose of the annual fee, the weight considered will be the gross weight as published by the manufacturer. Every person who is a dealer in aircraft shall register his or her federal dealer's aircraft registration certificate with the chief aeronautics inspector. The annual fee for registration of each federal dealer's aircraft registration certificate is fifty dollars ($50.00) and for each aircraft in the possession operated solely for the purpose of sale or demonstration is twenty-five dollars ($25.00). Any person who engages in a business, a substantial portion of which consists of the manufacturing, selling, or exchanging of aircraft, and who does not have a federal dealer's certificate shall register all aircraft owned by the person and operated within the state with the chief aeronautics inspector and pay the annual fee for that aircraft provided for in this subsection and is not eligible to pay the limited fee of twenty-five dollars ($25.00) for all aircraft operated solely for the purpose of sale or demonstration.

(c) All fees are in lieu of all personal property taxes on aircraft authorized by any law or ordinance. Registration certificates issued after expiration of the first six (6) months of the annual registration period, as prescribed by the director, are issued at the rate of fifty percent (50%) of the annual fee.

(d) All fees are paid to the tax administrator of this state and delivery of the person's receipt to the chief aeronautics inspector is a prerequisite to registration under this section.

(e) Possession of the appropriate effective federal certificate, permit, rating or license relating to ownership and airworthiness of the aircraft, and the payment of the appropriate fee as set forth in this section are the only requisites for registration of an aircraft, or a dealer in aircraft.

(f) Aircraft registration fees shall be reimbursed to persons who surrender their certificates before the date of expiration in accordance with the following schedule:

(1) Before the first six (6) months of the period, fifty percent (50%) of the fee;

(2) Before the first nine (9) months of the period, twenty-five percent (25%).

(g) The provisions of this section shall not apply to:

(1) An aircraft owned by, and used exclusively in the service of, any government, including the government of the United States or of any state of the United States, or political subdivision thereof, which is not engaged in carrying persons or property for commercial purposes;

(2) An aircraft registered under the laws of a foreign country;

(3) An aircraft owned by a nonresident and based in another state; or

(4) An aircraft engaged principally in federally certified scheduled airline operation.

History of Section.
(P.L. 1940, ch. 851, § 7; G.L. 1956, § 1-4-6; P.L. 1958, ch. 124, § 1; P.L. 1966, ch. 242, § 2; P.L. 2000, ch. 371, § 3; P.L. 2004, ch. 62, § 1; P.L. 2004, ch. 82, § 1.)



Chapter 1-4-7 - Carrying and posting of license and certificate  Evidence of nonissuance.

§ 1-4-7 Carrying and posting of license and certificate  Evidence of nonissuance.  A required pilot's license, permit, or certificate shall be kept in the personal possession of the pilot while the pilot is operating an aircraft within this state. Required aircraft certificates shall be carried in the aircraft at all times and shall be conspicuously posted in clear view of passengers. A pilot's license, permit, or certificate and aircraft certificates shall be presented for inspection upon the demand of any passenger, any peace officer of this state, any authorized official or employee of the director, or the board, or any official, manager, or person in charge of any airport or landing field in this state upon which the pilot lands, or upon the reasonable request of any other person. In any criminal prosecution under any of the provisions of this chapter, a defendant who relies upon a license, permit, or certificate of any kind shall have the burden of proving that he or she is the possessor of a proper license, permit, or certificate. The fact of nonissuance of a license, permit, or certificate may be evidenced by a certificate signed by the official having power of issuance, or his or her deputy, under seal of office, stating that he or she has made diligent search in the records of his or her office and that from the records it appears that no license, permit, or certificate was issued.

History of Section.
(P.L. 1940, ch. 851, § 6; G.L. 1956, § 1-4-7.)



Chapter 1-4-8 - Duties of director.

§ 1-4-8 Duties of director.  It shall be the duty of the director to foster aeronautics within this state in accordance with the provisions of this chapter and for that purpose the director shall:

(1) Encourage the establishment of airports and other air navigation facilities;

(2) Make recommendations to the governor and the general assembly as to necessary legislation or action;

(3) Study the possibilities for the development of air commerce and the aeronautical industry and trade within the state and collect and disseminate information relative to the development; and

(4) Advise with the Federal Aviation Administration and other agencies of the federal government and with state authorities in carrying forward any research and development work the tends to increase and improve aeronautics within this state.

History of Section.
(P.L. 1940, ch. 851, § 12; G.L. 1956, § 1-4-8; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-9 - Jurisdiction of director.

§ 1-4-9 Jurisdiction of director.  (a) Except as otherwise specifically provided in this chapter, the director has supervision over aeronautics within the state, including:

(1) The establishment, location, maintenance, operation, and use of airports, landing fields, air markings, air beacons, and other air navigation facilities; and

(2) The establishment, operation, management, and equipment, of all air schools, flying clubs, and other persons giving air instruction.

(b) All proposed airports, landing fields, and other air navigation facilities, shall be first approved by the director before they are used or operated. A political subdivision or person proposing to establish, alter, activate, or deactivate an airport or landing field shall make application to the chief aeronautics inspector, with a copy to the director, for a certificate of approval of the site selected and the general purpose or purposes for which the airport or landing field is to be established to insure that it shall conform to minimum standards or safety and shall serve public interest. A political subdivision or officer or employee, or any person shall not operate an airport, landing field, or other air navigation facility for which a certificate of approval has not been issued by the director.

(c) The director shall establish by rules and regulations, in accordance with chapter 35 of title 42, guidelines for making application for a certificate of approval, criteria for determining whether to issue a certificate of approval, and fees for processing the applications and each renewal of certificates of approval.

History of Section.
(P.L. 1940, ch. 851, § 11; G.L. 1956, § 1-4-9; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-10 - Rules and regulations.

§ 1-4-10 Rules and regulations.  The director shall adopt and promulgate, and may amend or repeal, rules and regulations establishing minimum standards with which all air navigation facilities, air schools, and flying clubs must comply, and shall adopt and enforce, and may amend or repeal rules, regulations, and orders, to safeguard from accident and to protect the safety of persons operating or using aircraft and persons and property on the ground, and to develop and promote aeronautics within this state. No rule or regulation of the director shall apply to airports, landing fields, air beacons or other air navigation facilities owned or operated within this state by the federal government. In order to avoid the danger of accident incident to confusion arising from conflicting rules, regulations, and orders governing aeronautics, the rules, regulations, and orders of the director shall be kept in conformity as nearly as may be with the federal legislation, rules, regulations, and orders on aeronautics, and shall not be inconsistent with paramount federal legislation, rules, regulations, and orders on the subject.

History of Section.
(P.L. 1940, ch. 851, § 11; G.L. 1956, § 1-4-10.)



Chapter 1-4-10.1 - Air traffic rules.

§ 1-4-10.1 Air traffic rules.  (a) Negligent, careless, or reckless operation. No person may operate an aircraft in a negligent, careless or reckless manner so as to endanger the life or property of another.

(b) Aerobatic flight. No person may operate an aircraft in aerobatic flight: (1) over any congested or residential area of a city, town, or settlement; (2) over an open air assembly of persons; (3) within the lateral boundaries of the surface areas of Class B, Class C, Class D, or Class E airspace designated for an airport, as defined in the Federal Aviation Regulations; (4) within four (4) nautical miles of the center line of any federal airways; (5) below an altitude of one thousand five hundred (1,500) feet above the surface; or (6) when flight visibility is less than three (3) statute miles. For the purposes of this section, "aerobatic flight" means an intentional maneuver involving an abrupt change in an aircraft's attitude, an abnormal attitude, or abnormal acceleration not necessary for normal flight.

(c) Minimum safe altitudes. Except when necessary for takeoff or landing, no person may operate an aircraft below the following altitudes:

(1) Anywhere. An altitude allowing, if a power unit fails, an emergency landing without undue hazard to persons or property on the surface;

(2) Over a school, residential, or congested area. Over any congested or residential area of a city, town, or settlement, or over any open air assembly of persons, an altitude of one thousand feet (1,000) feet above the highest obstacle within a horizontal radius of two thousand (2,000) feet of the aircraft;

(3) Over other than congested areas. An altitude of five hundred (500) feet above the surface, except over open water or sparsely populated areas. In those cases, the aircraft may not be operated closer than five hundred (500) feet to any person, vessel, vehicle, or structure;

(4) Helicopters. Helicopters may be operated at less than the minimums prescribed in paragraph (2) or (3) of this subsection if the operation is conducted without hazard to persons or property on the surface. In addition, each person operating a helicopter shall comply with any routes or altitudes specifically prescribed for helicopters by the administrator of the Federal Aviation Administration.

(d) Severability. If any provision of this section or the application of a provision shall for any reason be judged invalid, that judgment shall not affect, impair, or invalidate the remainder of the section, but shall be confined in this effect to the provisions or application directly involved in the controversy giving rise to the judgment.

History of Section.
(P.L. 2000, ch. 371, § 4.)



Chapter 1-4-10.2 - Prohibitions.

§ 1-4-10.2 Prohibitions.  It shall be unlawful:

(1) For any person to operate or authorize the operation of any civil aircraft which does not possess a valid identification mark assigned by the federal government.

(2) For any resident to own or authorize the operation of any civil aircraft owned by him or her which does not have a currently effective Rhode Island state registration certificate, and for which the aircraft operating fee, if required, has not been paid.

(3) For any nonresident to own or authorize the operation of any civil aircraft owned by him or her and located in Rhode Island for more than ninety (90) days cumulatively during a registration year, which does not have a currently effective Rhode Island state registration certificate, and for which the aircraft operating fee, if required, has not been paid.

(4) For any person to own or to operate an aircraft which fails to display the currently effective registration decal or other identifier as required by regulations adopted under § 1-4-10 by the director.

(5) For any person to operate or authorize the operation of any civil aircraft in air commerce within the state which does not have a currently effective airworthiness certificate and a state registration certificate and having paid the aircraft operating fee, if required.

(6) For any person to operate or permit operation of aircraft on or from any airport for compensation or hire, unless the area is registered with the department.

(7) For any person to operate or authorize the operation of aircraft in violation of any other rule or regulation, or in violation of the terms of any certificate, issued under the authority of this chapter.

(8) For any person to operate or attempt to operate an aircraft on the ground, on the public waters, or in the air while under the influence of intoxicating liquor or of any controlled drug which affects a person's ability to operate an aircraft in a safe manner or while having 4/100 percent or more by weight alcohol in his or her blood.

(9) For any owner or operator of an aircraft having knowledge of an aircraft accident or aircraft incident to fail to report facts concerning the accident or incident to the department or a law enforcement officer within seven (7) days of the occurrence of the event, unless incapacitated by death or injury.

(10) For any person to touch any part of aircraft wreckage at an aircraft accident scene, except for rescue of persons and/or classified materials, without specific approval of the federal or state official responsible for the accident scene.

(11) For any person to operate any ground vehicle which is unrelated to aircraft operations or servicing, or airport operations and maintenance, within the boundaries of any public airport without the express consent of the airport manager. This subsection does not prohibit the operation of a ground vehicle upon a road laid out in the airport to provide access to or egress from the airport.

(12) For any person to make or cause to be made an intentional false light, signal, or report of an aircraft accident, or missing aircraft, or, in an emergency situation, to use any device or equipment to initiate or to have others initiate an emergency response by any public or private agency.

History of Section.
(P.L. 2003, ch. 253, § 1; P.L. 2003, ch. 308, § 1.)



Chapter 1-4-10.3 - Abandoned aircraft.

§ 1-4-10.3 Abandoned aircraft.  (a) Authority to take. The director, chief aeronautics inspector, aeronautical inspectors, or any police officer of the Rhode Island airport corporation, upon discovery of any aircraft or aircraft parts apparently abandoned, or of any aircraft without a currently effective state of Rhode Island or federal registration certificate, whether situated within any public or private airfield open for public use for a period in excess of one year, may take such aircraft or aircraft component into his or her custody and may cause the same to be taken away and stored in some suitable place out of public view.

(b) Lien. All charges necessarily incurred by such custodian in the performance of carrying out the provisions of this chapter shall be a lien upon such aircraft or aircraft component in accordance with § 34-47-1. The custodian or manager of any hangar, airport facility or other place where such aircraft or aircraft component may be stored shall have a lien upon such aircraft or aircraft component for his or her storage charges.

(c) Owner may reclaim. The owner of an aircraft or aircraft component so placed in storage may reclaim the same before any sale by paying the charges incurred.

(d) Sale authorized. If such aircraft or aircraft component shall have been so stored for a period of ninety (90) days, the Rhode Island airport corporation may sell the same, at public auction, for cash or may otherwise dispose of such aircraft or aircraft component. No sale under the provisions herein shall be valid unless the notice required by subsection (e) of this section has been given.

(e) Notice of sale. Notice of such sale shall be given by publishing a notice in a newspaper of state circulation at least fourteen (14) days before the sale. If the last place of abode of the owner of such aircraft or aircraft component is known to, or may be ascertained by, such custodian or manager by the exercise of reasonable diligence, a notice of the time and place of such sale shall be given to said owner by registered mail, at least fourteen (14) days prior to said sale.

(f) Application of proceeds. The balance of the proceeds of sale, if any, after payment of the amount of liens and the reasonable expenses incident to the sale, shall be paid to the owner of such aircraft or aircraft component or his or her legal representative, if claimed at any time within one year from the date of such sale. If such balance shall not be claimed within said period, it shall be paid to the Rhode Island airport corporation.

(g) Exemption from liability. No employee of the Rhode Island airport corporation or any officer empowered to enforce the provisions of §§ 1-4-10.2  1-4-14, inclusive, and any other applicable section of the uniform air regulatory act, shall be liable for any act performed under the provisions of this section.

History of Section.
(P.L. 2004, ch. 27, § 1; P.L. 2004, ch. 179, § 1.)



Chapter 1-4-11 - Posting, notice, and filing of rules, regulations, and orders.

§ 1-4-11 Posting, notice, and filing of rules, regulations, and orders.  (a) Every general rule, regulation, and order of the director shall be posted for public inspection in the main aeronautics office of the director at least five (5) days before it becomes effective, and shall be given any further publicity, by advertisement in a newspaper or otherwise, as the director deems advisable.

(b) Every order applying only to a particular person or persons named in it shall be mailed to, or served upon, that person or persons.

(c) Every rule, regulation, and order, general or otherwise, adopted by the director shall be kept on file with the secretary of state.

History of Section.
(P.L. 1940, ch. 851, § 11; G.L. 1956, § 1-4-11.)



Chapter 1-4-12 - Investigations and hearings  Subpoena powers.

§ 1-4-12 Investigations and hearings  Subpoena powers.  The director has the power to conduct investigations, inquiries and hearings concerning matters covered by the provisions of this chapter and accidents or injuries incident to the operation of aircraft occurring within this state. The director has the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, or subpoenas duces tecum, compel the attendance and testimony of witnesses and the production of papers, books, and documents. If any person fails to comply with any subpoena, subpoena duces tecum or order issued under authority of this chapter, the director may invoke the aid of any superior court in this state. The court may order the person to comply with the requirements of the subpoena, subpoena duces tecum or order of the director, or to give evidence upon the matter in question. Any failure to obey the order of the court is punishable by the court as a contempt of court.

History of Section.
(P.L. 1940, ch. 851, § 13; G.L. 1956, § 1-4-12.)



Chapter 1-4-13 - Reports of hearings and investigations as evidence  Testimony by director, deputy director, and aeronautics inspectors.

§ 1-4-13 Reports of hearings and investigations as evidence  Testimony by director, deputy director, and aeronautics inspectors.  The reports of investigations or hearings, or any part of the reports, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in those investigations or hearings, or in any report, except in the case of criminal or other proceedings instituted by or on behalf of the director under the provisions of this chapter; nor shall the director nor the deputy director, nor any aeronautics inspector, be required to testify to any facts ascertained in or information gained by reason of his or her official capacity. Neither the director nor the deputy director, nor any aeronautics inspector for airports, shall be required to testify as an expert witness in any suit, action, or proceeding involving any aircraft or any navigation facility.

History of Section.
(P.L. 1940, ch. 851, § 14; G.L. 1956, § 1-4-13; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-14 - Enforcement  Cooperation of public agencies.

§ 1-4-14 Enforcement  Cooperation of public agencies.  (a) It is the duty of the director, deputy director, aeronautics inspectors, and every state and municipal officer charged with the enforcement of state laws to enforce and assist in the enforcement of this chapter. The director is further authorized in the name of the state to enforce the provisions of this chapter by appropriate proceedings in the superior courts of this state. Other departments and political subdivisions of this state are authorized to cooperate with the director in the development of aeronautics within this state.

(b) The director, deputy director, aeronautics inspectors, and selected employees of the Rhode Island airport corporation to whom such powers may be delegated in the discharge of the duties of their office, have, in any part of the state, the same authority to make arrests for violation of the statutes, laws, rules, and regulations relating to aviation and airport security matters, and to enforce those statutes, laws, rules, and regulations, as regular constituted law enforcement officers in the state.

(c) The director shall issue to each selected employee credentials showing his or her authority to arrest, which credentials shall be carried upon the person of the designated employee while in the performance of his or her duties.

History of Section.
(P.L. 1940, ch. 851, § 15; G.L. 1956, § 1-4-14; P.L. 1972, ch. 274, § 1; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-15 - Reasons for orders  Closing of facilities  Inspection powers.

§ 1-4-15 Reasons for orders  Closing of facilities  Inspection powers.  In any case where the director, pursuant to this chapter, issues any order requiring or prohibiting certain things to be done, the director shall set forth his or her reasons for the order and state the requirements to be met before approval is given or the rule, regulation, or order shall be modified or changed. In any case where the director deems the action necessary or proper, the director may order the closing of any airport or landing field, or the cessation of operations of any air school, flying club, air beacon, or other air navigation facility, until the requirements laid down by the director have been fulfilled. To carry out the provisions of this chapter, the director, deputy director, aeronautics inspectors and any officers, state or municipal, charged with the duty of enforcing this chapter, may inspect and examine, at reasonable hours, any premises, the aircraft and the buildings and other structures, where those airports, landing fields, air schools, flying clubs, air beacons, or other air navigation facilities are operated.

History of Section.
(P.L. 1940, ch. 851, § 16; G.L. 1956, § 1-4-15; P.L. 2000, ch. 371, § 3.)



Chapter 1-4-16 - Right to judicial review of orders.

§ 1-4-16 Right to judicial review of orders.  Any person against whom an order is entered may obtain a judicial review of that order under the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1940, ch. 851, § 17; G.L. 1956, § 1-4-16.)



Chapter 1-4-18 - Waiver of review by failure to appeal.

§ 1-4-18 Waiver of review by failure to appeal.  If an appeal is not taken from the order of the director within the fixed period, the party against whom the order was entered shall be deemed to have waived the right to have the reasonableness or lawfulness of the order reviewed by a court and that issue shall not be tried in any court in which suit may be instituted for the penalty for failure to comply with the order.

History of Section.
(P.L. 1940, ch. 851, § 19; G.L. 1956, § 1-4-18.)



Chapter 1-4-19 - Penalty for violations.

§ 1-4-19 Penalty for violations.  Any person failing to comply with the requirements, or violating any of the provisions of this chapter, or the rules, regulations, or orders adopted by the director is guilty of a misdemeanor and punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment for not more than one year, or by both.

History of Section.
(P.L. 1940, ch. 851, § 20; G.L. 1956, § 1-4-19.)



Chapter 1-4-20 - Severability.

§ 1-4-20 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1940, ch. 851, § 21; G.L. 1956, § 1-4-20.)






Chapter 1-5 - Permanent Noise Monitoring Act  Aircraft Operations Monitoring System

Chapter 1-5-1 - Establishment and installation of aircraft operations monitoring system.

§ 1-5-1 Establishment and installation of aircraft operations monitoring system.  (a) The Rhode Island airport corporation is authorized and directed to coordinate with the federal aviation administration to complete a memorandum of agreement between the Rhode Island airport corporation and the federal aviation administration (FAA) to provide for the continuing acquisition of air traffic control radar records related to the operation of civil aircraft at T.F. Green airport.

(b) The Rhode Island airport corporation is authorized and directed to install an aircraft operations monitoring system (AOMS) which shall be capable of providing detailed and summary information related to the operation of aircraft at and in the vicinity of T.F. Green airport. The AOMS shall be capable of plotting and displaying over area mapping the ground-projected flight tracks and related altitudes of aircraft which use the airport. The system shall be capable of displaying flight tracks of individually identified aircraft based on time and location of operation. The system shall have the capability to produce data files in both digital and hard copy format.

(c) The AOMS shall further be capable of producing summary reports which shall, at a minimum:

(1) Relate aircraft location data derived from air traffic control radar with individual activity events, based on time and location within the airport environs;

(2) Produce summary reports which disclose the use of runways by type of operation (landings or takeoffs), time of day, aircraft user group, and any other groupings which may from time to time become desirable at the option of the system user; and

(3) Disclose the activity levels by aircraft types, including, but not limited to, operations by Part 36 stage, operations by jet and propeller-powered aircraft, by air carrier or private operators, all presented by periods of time selected by the system operator.

(d) The AOMS reports shall be capable of expansion to provide additional data relating to flight track or corridor utilization, air traffic fix usage, and other information which may become desirable as a result of noise abatement and land use compatibility planning.

(e) The AOMS shall be procured and in effect by June 30, 1999. Provided, that if the Rhode Island airport corporation is unable to complete a memorandum of agreement with the FAA as provided for in subsection (a) of this section by June 30, 1999, and the inability is not due to inaction by the corporation, then the director of the corporation may request the general assembly to extend the June 30, 1999 date as appropriate.

History of Section.
(P.L. 1998, ch. 307, § 1.)



Chapter 1-5-2 - Copies of reports to government entities.

§ 1-5-2 Copies of reports to government entities.  The Rhode Island airport corporation will prepare a report on a quarterly basis pertaining to the volume and quantity and flight track of air traffic at the T.F. Green airport in the city of Warwick, occurring during each quarter being reported on. These reports shall be submitted on a quarterly basis in each and every calendar year to: the office of the governor; the office of the president of the senate; the office of the senate minority leader; the office of the speaker of the house; the office of the house minority leader; and the Rhode Island department of environmental management and the mayors of the cities of Warwick and Cranston.

The report will include the total number of aircraft landings and departures, by aircraft type and time of day; an analysis of the amount of total usage of the runways during the reporting period; actual deviation from approved Part 150 departure and arrival flight paths by percent, runway, airline and time; and other information as may be desirable to ensure compliance with approved noise abatement and land use compatibility plans.

History of Section.
(P.L. 1998, ch. 307, § 1; P.L. 2001, ch. 180, § 1; P.L. 2004, ch. 487, § 1.)



Chapter 1-5-3 - Biannual public hearings.

§ 1-5-3 Biannual public hearings.  The Rhode Island Airport Corporation, on a biannual basis, beginning in January 2005, will present the reports provided for in § 1-5-2 to the general public at public hearings to be held within the cities of Warwick and Cranston. The Rhode Island Airport Corporation shall report findings based on performance standards and compliance with approved federal aviation administration (FAA) Part 150 noise abatement measures.

History of Section.
(P.L. 2004, ch. 487, § 2.)






Chapter 1-6 - Warwick Airport Parking District

Chapter 1-6-1 - Definitions.

§ 1-6-1 Definitions.  As used in this chapter:

(1) "Administrator" means the state tax administrator.

(2) "District" means the Warwick airport parking district, being the district that runs from a point on Main Avenue in the city of Warwick at the southerly boundary of T.F. Green State Airport, and westerly along Main Avenue to a point one-third (1/3) mile west of the intersection of Main Avenue with Post Road; turning thence northerly running along a line parallel to and one-third (1/3) mile west of Post Road to a point one mile north of the line of Airport Road; thence turning east running along a line parallel to and one-third (1/3) mile north of the line of Airport Road to Warwick Avenue; thence turning south along Warwick Avenue to Airport Road; thence turning west along Airport Road to the boundary of T.F. Green State Airport; thence running southerly along the boundary of T.F. Green State Airport to the point of beginning. If any parking facility (including entrances, driveways, or private access roads) is constructed partly within the district as so defined, the entire facility shall be treated as though within the district.

(3) "Operator" means any person providing transient parking within the district.

(4) "Permit fee" means the fee payable annually by an operator to the tax administrator in an amount equal to ten dollars ($10.00) for each space made or to be made available by the operator for transient parking during the period of a permit's effectiveness, but not more than two hundred fifty dollars ($250) for each permit.

(5) "Transient parking" means any parking for motor vehicles at a lot, garage, or other parking facility within the district for which a fee is collected by the operator, but excludes:

(i) Parking for which the fee is charged and paid on a monthly or less frequent basis;

(ii) Parking for any employee of the operator of the facility;

(iii) Parking provided by any hotel or motel for registered guests;

(iv) Parking provided by validation or having a validated rate, where the person providing the validation does not maintain a place of business at T.F. Green State Airport.

(6) "Transient parking receipts" means the gross receipts collected by an operator (excluding the surcharge imposed by this chapter) in consideration of the provision of transient parking.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-2 - Surcharge on transient parking in district.

§ 1-6-2 Surcharge on transient parking in district.  There is imposed on all transient parking in the district a surcharge in an amount equal to five percent (5%) of transient parking receipts. The surcharge shall be collected by the operator of each facility providing transient parking in the district and remitted by the operator to the tax administrator not later than the twentieth (20th) day of the month following the calendar month in which the transient parking was provided. The tax administrator may require the filing of any forms with any information that the tax administrator may reasonably determine is necessary to carry out the provisions of this statute. The surcharges collected by the tax administrator under this section shall be deposited upon receipt in a special account, denominated as the Warwick airport parking district account. At annual or more frequent intervals, amounts accumulated in the Warwick airport parking district account shall be remitted to the treasurer of the city of Warwick to be held as part of the general fund of the city of Warwick.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-3 - Permits for parking operations in district.

§ 1-6-3 Permits for parking operations in district.  (a) Every person desiring to provide transient parking in the district shall file with the tax administrator an application for a permit for each place of business where transient parking will be provided. The application shall be in a form, include information, and bear any signatures that the tax administrator may require. At the time of making an application, the applicant shall pay to the tax administrator the permit fee. Every permit issued under this chapter shall expire on June 30 of each year. Every permit holder desiring to renew a permit shall annually, on or before February 1 of each year, apply for renewal of its permit and file with it the appropriate permit fee. The renewal permit shall be valid for the period of July 1 of that calendar year through June 30 of the subsequent calendar year, unless sooner canceled, suspended, or revoked. Upon receipt of the required application and permit fee, the tax administrator shall issue to the applicant a permit. Provided, that if the applicant, at the time of making the application, owes any fee, surcharge, penalty, or interest imposed under the authority of this chapter, the applicant shall pay the amount owed. An operator whose permit has been previously suspended or revoked shall pay to the tax administrator a permit fee for the renewal or issuance of a permit.

(b) Whenever any person fails to comply with any provision of this chapter, the tax administrator upon hearing, after giving the person at least five (5) days notice, in writing, specifying the time and place of hearing and requiring the person to show cause why his or her permit or permits should not be revoked, may revoke or suspend any one or more of the permits held by the person. The notice may be served personally or by mail. The tax administrator shall not issue a new permit after the revocation of a permit unless the administrator is satisfied that the former holder of the permit will comply with the provisions of the ordinance.

(c) The superior court of this state has jurisdiction to restrain and enjoin any person from engaging in business as an operator of a transient parking facility in the district without a parking operator's permit or permits or after a transient parking facility operator's permit has been suspended or revoked. The tax administrator may institute proceedings to prevent and restrain violations of this chapter. In any proceeding instituted under this section, proof that a person continues to operate a transient parking facility from the location to which a revoked parking operator's permit was assigned is prima facie evidence that the person is engaging in business as a parking operator without a parking operator's permit.

(d) Permit fees collected under the authority of this section shall be deposited into the general fund of the state.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-4 - Returns.

§ 1-6-4 Returns.  The administrator may require the filing of periodic reports, not more frequently than monthly, setting out any information that the tax administrator may require. The surcharge for the transient parking shown or which should be shown on the report shall be due with the report; provided, that if an operator will operate a transient parking facility for a period of less than one month, the administrator may require the filing of reports more frequently than monthly. The ordinance may authorize the tax administrator for good cause to extend the time for making any return or paying any amount required to be paid. Any person to whom an extension is granted shall pay, in addition to the surcharge, interest at the annual rate prescribed by § 44-5-9, or fraction of it, from the date on which the surcharge would have been due without the extension until the date of payment.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-5 - Payment of surcharges  Enforcement.

§ 1-6-5 Payment of surcharges  Enforcement.  (a) If the tax administrator is not satisfied with the return or returns or the amount of surcharges paid to the tax administrator by any person, the tax administrator may compute and determine the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information in his or her possession or that may come into his or her possession. The amount of the determination, exclusive of penalties, bears interest at the annual rate provided by § 44-5-9 from the fifteenth (15th) day after the close of the month for which the amount, or any portion of it, should have been paid until the date of payment.

(b) If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of the provisions of the ordinance, the ordinance may provide that a penalty of not more than ten percent (10%) of the amount of the determination is added to it. If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade the provisions of the ordinance, the ordinance may provide that a penalty of not more than fifty percent (50%) of the amount of the determination is added to it.

(c) The tax administrator shall give to the parking operator a written notice of his or her determination. Every notice of a deficiency determination shall be mailed within two (2) years after the fifteenth (15th) day of the calendar month following the month for which the amount is proposed to be determined or within two (2) years after the return is filed, whichever period expires the later, unless a longer period is agreed upon by the tax administrator and the parking operator.

(d) Unless a hearing has been requested as provided in subsection (e) of this section, any determination made by the tax administrator becomes final and shall be paid within forty (40) days after mailing by the tax administrator of the notice of that determination. If that determination is not paid, the ordinance may provide a further penalty of not more than ten percent (10%) of the amount of the determination, exclusive of interest and other penalties, is added to it.

(e) Any person aggrieved by any assessment, deficiency, or otherwise shall notify the tax administrator, in writing, within thirty (30) days from the date of mailing by the tax administrator of the notice of the assessment and request a hearing relative to the assessment; and the tax administrator shall, as soon as practicable, fix a time and place for a hearing and shall, after the hearing, determine the correct amount of the fee, surcharges, interest, and penalties.

(f) Appeals from administrative orders or decisions made pursuant to any provisions of this chapter are to the third division district court pursuant to chapter 8 of title 8. The operator's right to appeal under this chapter is expressly made conditional upon prepayment of all fees, surcharges, interest, and penalties, unless the operator moves for and is granted an exemption from the prepayment requirement pursuant to § 8-8-26.

(g) If, upon final determination of the petition, it appears that the tax administrator's assessment was correct, the court shall confirm the assessment; or, if incorrect, the court shall determine the proper amount of the fees, surcharges, interest, and penalties, and if it appears that the petitioner, by reason of the payment of the fees, surcharges, interest, and penalties, is entitled to recover them or any part of them, the court may order a refund with interest at the annual rate provided by § 6-26-1 or order a credit, as the circumstances may warrant. If it appears that the administrator is entitled to a greater amount of fees, surcharges, interest, and penalties than assessed or determined by the tax administrator and paid by the petitioner, the court shall order the payment by the petitioner of an additional amount as the court determines, and the petitioner shall immediately pay that amount to the tax administrator.

(h) The amount of any fees, surcharges, interest, and penalties imposed upon any operator under this chapter is a debt due from the operator to the administrator, is recoverable at law in the same manner as other debts.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-6 - Transfer of parking facilities.

§ 1-6-6 Transfer of parking facilities.  Prior to the sale or transfer by any operator other than receivers, assignees under a voluntary assignment for the benefit of creditors, trustees in bankruptcy, or public officers acting under judicial process of a parking facility, the parking operator, at least five (5) days before the sale or transfer, must notify the tax administrator of the proposed sale or transfer. Whenever an operator makes a sale or transfer of a parking facility, all fees and surcharges must be paid at the time when the tax administrator is notified, or, if the tax administrator is not notified, at the time when the tax administrator should have been notified.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-7 - Books to be kept  Examinations.

§ 1-6-7 Books to be kept  Examinations.  (a) Every operator shall keep books, records, receipts, invoices, and other pertinent papers in the form the tax administrator may require, that those books, records, receipts, invoices, and other papers shall at all reasonable times be open to the inspection of the tax administrator and his or her agents, and that the records shall be available for inspection and examination at any time upon demand by the tax administrator or his or her authorized agent or employee and preserved for a period of two (2) years (or any longer period as the parking facility operator and the tax administrator may agree), except that the tax administrator may consent to their destruction within that period.

(b) The tax administrator and his or her agents for the purpose of ascertaining the correctness of any return, report, or other statement required to be filed under this chapter or by the tax administrator under this chapter, or for the purpose of determining the amount of any fee or surcharge imposed under the provisions of this chapter, may examine any books, papers, records, or memoranda bearing upon the matters required to be included in the return, report, or other statement, and may require the attendance of the person executing the return, report, or other statement, or of any officer or employee of any operator, or the attendance of any other person, and may examine the person under penalty of perjury respecting any matter which the tax administrator or his or her agent deems pertinent or material in determining the liability of any person to a fee or surcharge imposed under the provisions of this chapter.

(c) The tax administrator may summon any operator, or officer, agent, or employee of an operator, or any other person, to appear before the tax administrator and produce records and documents at a time and place named in the summons and to give testimony and to answer interrogatories, under penalty of perjury, respecting any matter which the tax administrator deems pertinent or material to the administration of the ordinance authorized by this chapter. The summons may be sent by registered or certified mail to the operator, or officer, agent, or employee of the operator, or to any other authorized person, or may be left by any authorized agent of the tax administrator with the operator, or officer, agent, or employee of the operator, or other authorized person, or left at his or her last and usual place of abode. When the summons requires the production of records or documents, it is sufficient if those records and documents are described with reasonable certainty.

(d) When any operator, or officer, agent, or employee of the operator, or other person, summoned under the provisions of this chapter neglects or refuses to obey the summons or to give testimony or to answer interrogatories as required, the tax administrator may apply to the third division of the district court for a citation against the person or it as for a contempt. Any judge of that court may hear the application and, if satisfactory proof is made, issue a citation for the arrest of the operator, or officer, agent, or employee of the operator, or other person, and upon the operator, or officer, agent, or employee of the operator, or other person, being brought before the judge, the judge shall proceed to a hearing of the case; and upon the hearing the judge has power to make any order the judge deems proper. A party aggrieved by an order of the court may appeal the order to the supreme court in accordance with the procedures contained in the rules of appellate procedure of the supreme court.

(e) It is unlawful, except in proceedings before a court of competent jurisdiction or to collect the fees or surcharges or enforce the penalties provided by this chapter, for the tax administrator or any person having an administrative duty under those authorities to make known in any manner whatever the business affairs, operations, or information obtained by an investigation of records and equipment of any parking facility operator or any other person visited or examined in the discharge of official duty, or the amount or source of receipts, or any particular, stated or disclosed in any return, or to permit any return or copy of any book containing any abstract or particulars to be seen or examined by any person. Nothing in this subsection shall be construed to prevent the disclosure or publication of statistical or other information where the identity of individual operators is not made known. An operator may waive the confidentiality established by this subsection by notifying the hearing officer at any time, and may limit the waiver at his or her own discretion. An operator may bring other persons into the hearing without waiving the confidentiality described in this subsection.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-8 - Regulations.

§ 1-6-8 Regulations.  The tax administrator may prescribe rules and regulations, not inconsistent with law, to carry into effect the provisions of this section, which rules and regulations, when reasonably designed to carry out the intent and purpose of this section, are prima facie evidence of their proper interpretation. Those rules and regulations may from time to time be amended, suspended, or revoked, in whole or in part, by the tax administrator. The tax administrator may prescribe, and may furnish, any forms necessary or proper for the administration of this chapter.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-9 - Nonresident operators.

§ 1-6-9 Nonresident operators.  Any operator who is not a resident of this state shall, as a condition precedent to engaging in the transient parking business and by engaging in that business, does consent that any process issued in the enforcement of the provisions of this chapter may be served upon the director of business regulation as agent of that person. The process may be served by leaving a copy of the process in the hands of the director of business regulation or in the director's office with someone in charge of the office. The service is sufficient service upon the person; provided, that notice of the service and a copy of the process, at least fifteen (15) days before the return day of the process, is sent by registered or certified mail, postage prepaid, by the tax administrator or the tax administrator's attorney of record, to the person's last known address, and the sender's registered or certified mail receipt of sending and the tax administrator's or the administrator's attorney's affidavit of compliance are appended to the process and entered with the declaration. Service of process in the manner provided for in this section, under the circumstances specified in this section, is of the same force and validity as if served upon the operator personally within this state. Nothing in this section limits or affects the right to serve process upon a person not a resident of this state within this state in any other manner now or hereafter permitted by law.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-10 - Surcharges are trust funds of state.

§ 1-6-10 Surcharges are trust funds of state.  All surcharges collected by a parking facility operator in accordance with the provisions of this chapter, and all surcharges collected by any parking facility operator from persons paying transient parking surcharges under color of these provisions, constitute a trust fund until paid to the tax administrator. That trust is enforceable against:

(1) The parking facility operator;

(2) Any officer, agent, servant, or employee of any parking facility operator responsible for either the collection or payment, or both, of the surcharge;

(3) Any person receiving any part of the fund without consideration, or knowing that the parking facility operator or any officer, agent, servant, or employee of any corporate parking facility operator is committing a breach of trust; and

(4) Their estates, heirs, and representatives.

History of Section.
(P.L. 2002, ch. 424, § 2.)



Chapter 1-6-11 - Application to certain exempt entities.

§ 1-6-11 Application to certain exempt entities.  The surcharges authorized by § 1-6-2 shall apply notwithstanding § 42-64-20; provided, however, that the case of any transient parking facility operator as to which § 42-64-20 otherwise applies:

(1) The transient parking facility operator shall not be required to pay any permit fee in connection with the application for or issuance of any transient parking facility permit;

(2) The transient parking facility operator shall not be required to pay an amount greater than the surcharges actually collected by or on behalf of the transient parking facility operator. This provision shall apply notwithstanding the occurrence of any default by the transient parking facility operator;

(3) If the transient parking facility operator is a quasi-public corporation, no court may order the corporation to collect the surcharges or the proper amount of them, but an injunction may issue, if otherwise justified, against any officer or employee of the operator;

(4) Any assessment or order requiring the payment of surcharges shall be effective only against the trust funds established under § 1-6-10 and not against any other funds of the transient parking facility operator.

History of Section.
(P.L. 2002, ch. 424, § 2.)






Chapter 1-7 - The Permanent Air Quality Monitoring Act

Chapter 1-7-1 - Long-term air quality monitoring program.

§ 1-7-1 Long-term air quality monitoring program.  (a) The Rhode Island Airport Corporation (RIAC) shall design, acquire, install, operate and maintain a long-term air quality monitoring program in the vicinity of T.F. Green Airport. The corporation may hire a consultant to perform these tasks.

(b) The monitoring program shall provide for the monitoring of all of the following:

(1) Particulate matter, including PM 2.5, particles less than 0.1 microns, and black carbon; and

(2) Volatile organic compounds (VOC's), including, but not limited to: benzene, 1, 3 butadiene, and naphthalene; and carbonyls including, but not limited to, formaldehyde and acetaldehyde; and

(3) Polycyclic aromatic hydrocarbons, including those that are particulate bound and semivolatiles.

(c) The design of the monitoring program shall:

(i) Include an implementation schedule for the components of the monitoring program set forth in subsection (b); and

(ii) Assure the quality and meaningfulness of the monitoring data; and

(iii) Be set forth in a draft work plan developed, in consultation with the department of environmental management and the department of health.

(2) The consultation with the department of environmental management and the department of health shall include, but not limited to:

(i) Ensuring that peer review is employed in the development of an air quality monitoring strategy;

(ii) Providing the corporation with unbiased reviews of current, validated scientific knowledge relevant to air quality monitoring and public health impacts;

(iii) Assisting with the review of work plans and reports;

(iv) Evaluating and comparing the corporation's proposed methodologies, quality assurance procedures and monitoring criteria, with other relevant monitoring efforts mandated by either state or federal law in order to ensure consistency and comparability among the methodologies and criteria.

(d) The draft work plan and the final work plan shall describe and justify with reasonable specificity all significant aspects of the monitoring program, including, but not limited to, quality assurance procedures and a description and justification of the number, type, and location of the ambient air quality monitors to be installed as part of the long-term monitoring program, provided that there shall be at a minimum, one monitor placed at each of the following locations: North, South, East and West of the airport.

(e) Notwithstanding the consultation requirement, the draft work plan shall be submitted to the department of environmental management and the department of health within the thirty (30) days of the effective date of this section for review and comment, pursuant to chapter 35 of title 42 of the general laws. The departments shall provide comments within thirty (30) days of receipt of the draft work plan. Following the departments' review and comment period, the draft work plan shall be made available for review and comment by members of the general public, and the air quality monitoring public advisory committee, established by this chapter, pursuant to chapter 35 of title 42 of the general laws. Adoption of the final work plan by the corporation shall be in accordance with chapter 35 of title 42 of the general laws. The final work plan shall be submitted to the governor, the speaker of the house of representatives and the president of the senate by the corporation no later than October 30, 2007.

(f) The final work plan and all revised final work plans shall include a reasonable evaluation of funding sources, such as federal grants, that may be available to the corporation to cover some or all of the costs of the air quality monitoring.

(g) Amendments to the final work plan may be proposed by the corporation in consultation with the department of environmental management and the department of health on or before March 30, 2009 and every March 30, thereafter. Amendments to the final work plan may also be proposed by the department of environmental management, the department of health and/or the air quality monitoring public advisory committee on or before January 31, 2009 and every January 31, thereafter. Any proposed amendments to the final work plan shall be available for review and comment by members of the general public, and the air quality monitoring public advisory committee established by this chapter, pursuant to chapter 35 of title 42 of the general laws. The purposes of proposed amendments to the final work plan are: (1) to allow the corporation, in consultation with the department of environmental management and the department of health to consider any adaptations that may be indicated by the data collected from the pervious year, including whether new monitoring technologies, methodologies, or criteria are necessary; and (2) to make necessary adjustments to the program based on changes to state and/or federal regulations. Any proposed amendments to the final work plan shall be incorporated into a "revised [as of this date] final work plan" document, upon approval of the corporation, and shall be submitted to the governor, the speaker of the house of representatives, and the president of the senate by the corporation no later than January 1 of each year.

(h) Long-term air quality monitors will be procured and in effect by December 30, 2007. Interim monitoring shall be performed until such time as the long-term monitoring program is in place, and the use of all data generated therefrom shall conform with the reporting requirements set forth in § 1-7-6(b).

History of Section.
(P.L. 2004, ch. 486, § 1; P.L. 2007, ch. 190, § 1; P.L. 2007, ch. 198, § 1.)



Chapter 1-7-2 - Legislative findings.

§ 1-7-2 Legislative findings.  The general assembly hereby finds and declares as follows:

(a) T.F. Green Airport is located in a densely populated, primarily residential area of the city of Warwick.

(b) Many of the airport operations and activities result in emissions of a number of air pollutants, which may be harmful to public health.

(c) Emissions of concern include, but are not limited to, those associated with "take-off" and "landing" activities of aircraft and emissions associated with the use of diesel engine ground support equipment.

(d) A long-term air quality monitoring program is necessary to collect the data needed to evaluate the impact of the airport emissions on air quality and public health.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-3 - Definitions.

§ 1-7-3 Definitions.  The following words and phrases, for the purposes of this chapter, have the following meanings:

(1) "Corporation" means the Rhode Island Airport Corporation as established in § 1-2-1.1.

(2) "Monitoring program" means the long-term air quality monitoring program as established by this chapter.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-4 - Air quality monitoring public advisory committee.

§ 1-7-4 Air quality monitoring public advisory committee.  An "air quality monitoring public advisory committee" shall be established to advise the corporation on the development and implementation of the long-term air quality monitoring program, and the preparation of annual work plans. The public advisory committee shall be made up of at least nine (9) public members appointed by the governor with the advice and consent of the senate. In making those appointments the governor shall give due consideration to include representatives from environmental advocacy organizations, health advocacy organizations, economic advocacy organizations, neighborhood organizations, academic institutions and the city of Warwick. Members of the public advisory committee shall serve for terms of two (2) years. The governor shall convene the public advisory committee with sufficient time to enable it to perform its responsibilities under this chapter. The members of the public advisory committee shall receive no compensation for their services to the committee. The public advisory committee shall elect annually from among their members a chair, a vice chair, and any to other officers it deems appropriate.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-5 - Health study.

§ 1-7-5 Health study.  (a) The corporation shall provide the department of health with funding in an amount not to exceed two hundred thousand dollars ($200,000), half to be paid in fiscal year 2008 and the other half to be paid in fiscal year 2009, which funds the department of health will use for an independent health study developed in consultation with the department of environmental management, and the air quality monitoring public advisory committee. The purpose of the study will be to determine whether and to what extent air pollution generated by airport activities affects the health of area residents based, to the extent feasible, on established health benchmarks.

(b) The study shall use the data collected from the first year of long-term air quality monitoring at the airport described in the previous sections to evaluate potential public health implications of emissions based, to the extent feasible, on established health benchmarks, and shall be completed and submitted to the governor, the speaker of the house of representatives and the president of the senate no later than May 30, 2009.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-6 - Reporting.

§ 1-7-6 Reporting.  (a) The corporation shall provide the department of environmental management with an inventory of greenhouse gas pollutants, including, but not limited to, carbon dioxide and methane, and an annual inventory of sulfur dioxide, nitrogen oxides and carbon monoxide. The inventories of data generated in the prior calendar year shall be reported to the department of environmental management on or before March 30, 2009 and every March 30, thereafter.

(b) Data generated from the permanent air quality monitors shall be reported to the department of environmental management, and the department of health on at least a quarterly basis and shall be used by the departments to continuously augment and update air quality monitoring studies conducted by the departments.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-7 - Regulation and enforcement  Powers of the department of health and the department of environmental management.

§ 1-7-7 Regulation and enforcement  Powers of the department of health and the department of environmental management.  (a) Nothing contained in this chapter shall diminish or abrogate the powers granted to the department of environmental management and the department of health pursuant to chapters 23 and 1 of title 23 as amended, respectively.

(b) Any facilities under the jurisdiction of the corporation shall be subject, as otherwise provided in law, to the regulatory and enforcement requirements of the department of environmental management.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-8 - Violations  Sanctions  Injunctive relief.

§ 1-7-8 Violations  Sanctions  Injunctive relief.  (a) Willful noncompliance of this chapter that impairs the monitoring program herein established shall be considered a violation of a program requirement as described in § 23-23-14.

(2) The attorney general of the state shall have the power to bring an action in the name of the state, in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin willful noncompliance of this chapter, or for specific performance of the obligations of the corporation under this chapter.

(3) Such willful noncompliance shall be punishable by a penalty as provided for in subsection 23-23-14(a).

(b) Proceedings under this chapter shall be instituted and prosecuted by the attorney general. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rules or regulations of the corporation under the provisions of this chapter.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)



Chapter 1-7-9 - Sunset provisions.

§ 1-7-9 Sunset provisions.  On or before January 31, 2015, the department of environmental management, the department of health and the attorney general shall submit to the governor, the speaker of the house and the president of the senate, recommendations as to the continuation of the air monitoring required in this act and unless extended by the general assembly the corporation's obligation to operate and maintain the air monitoring system will cease on July 31, 2015.

History of Section.
(P.L. 2007, ch. 190, § 2; P.L. 2007, ch. 198, § 2.)









Title 2 - Agriculture and Forestry

Chapter 2-1 - Agricultural Functions of Department of Environmental Management

Chapter 2-1-5 - Agricultural institutes  Local associations.

§ 2-1-5 Agricultural institutes  Local associations.  The director of environmental management shall hold one agricultural institute in each county annually, either independently or in connection with any society, association, or other organization devoted to the same general objects, and may hold as many more as he or she deems expedient, and, as far as may be practicable, encourage state and local associations and societies in the interests of agriculture.

History of Section.
(G.L. 1896, ch. 99, § 4; G.L. 1909, ch. 120, § 4; G.L. 1923, ch. 241, § 4; G.L. 1938, ch. 201, § 2; G.L. 1956, § 2-1-5.)



Chapter 2-1-6 - Annual report  Publications.

§ 2-1-6 Annual report  Publications.  The director of environmental management shall report annually to the general assembly at its January session. Two thousand (2,000) copies of the report shall be printed under the direction of the department of administration. The director shall distribute one copy of the report to each member of the general assembly, one to the city or town clerk of each town in the state for the use of the city or town, one to each public library, and a proper number to the University of Rhode Island, agricultural societies, farmers' clubs and granges in the state, and shall make any exchanges with other like organizations as may be deemed expedient. The director may cause to be printed and distributed from time to time, in pamphlet form, an analysis of commercial fertilizers, and any other information that the interests of agriculture may require.

History of Section.
(G.L. 1896, ch. 99, § 7; G.L. 1909, ch. 120, § 7; G.L. 1923, ch. 241, § 7; G.L. 1938, ch. 201, § 5; impl. am. P.L. 1951, ch. 2686, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 2; G.L. 1956, § 2-1-6.)



Chapter 2-1-8 - Promotion of Rhode Island grown farm products and Rhode Island seafood.

§ 2-1-8 Promotion of Rhode Island grown farm products and Rhode Island seafood.  The director of environmental management shall establish and administer a program to promote the marketing of Rhode Island seafood and farm products grown and produced in Rhode Island for the purpose of encouraging the development of the commercial fishing and agricultural sectors in the state. The director of environmental management shall:

(1) Collect and diffuse timely information relative to the seasonal supply, demand and prevailing prices of seafood and farm products, both at wholesale and retail, the movement of seafood and farm products through commercial channels, and the quantities and conditions of seafood and farm products in dry and cold storage.

(2) Assist and advise in the organization and maintenance of producers' and consumers' cooperative selling and buying associations.

(3) Investigate the cost of distributing seafood and farm products, both at wholesale and retail, and to publish these findings that may be of practical interest to the public.

(4) Furnish advice and assistance to the public with reference to buying of seafood and farm products and other matters relative to seafood and farm products.

(5) Take those lawful measures that may be deemed advisable to prevent waste or uneconomical use of seafood and farm products.

(6) Cooperate with various state and federal agencies having to do with seafood and farm products.

(7) Conduct efforts to promote interaction and business relationships between farmers, fishermen and restaurants, grocery stores, institutional cafeterias and other potential institutional purchasers of Rhode Island seafood and Rhode Island grown farm products, including, but not limited to:

(i) Organizing state-wide or regional events promoting Rhode Island grown or harvested seafood and farm products, where farmers, fishermen, and potential institutional customers are invited to participate. The director shall use his or her best efforts to solicit cooperation and participation from the farm, corporate, retail, wholesale and grocery communities in such advertising, internet-related and event planning efforts.

(8) The director shall report annually to the general assembly having cognizance of matters relating to the environment on issues with respect to efforts undertaken pursuant to the requirements of this section. The director may adopt, in accordance with § 2-1-9, such regulations as deemed necessary to carry out the purposes of this section.

History of Section.
(G.L. 1938, ch. 241, § 34; P.L. 1928, ch. 1181, § 1; G.L. 1938, ch. 209, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-1-8; P.L. 2012, ch. 37, § 2; P.L. 2012, ch. 38, § 2.)



Chapter 2-1-9 - Enforcement of marketing laws.

§ 2-1-9 Enforcement of marketing laws.  It is the duty of the director of environmental management to assist in the enforcement of the provisions of §§ 2-1-8  2-1-12, chapter 6 of this title and chapters 17 and 18 of title 21 and the provisions of any rule or regulations promulgated by the director of the department of environmental management to carry out those provisions. The general assembly shall annually appropriate any sum it may deem necessary to pay the salary and expenses of the director of environmental management.

History of Section.
(G.L. 1923, ch. 241, § 36, as enacted by P.L. 1926, ch. 789, § 1; P.L. 1927, ch. 1014, § 4; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 209, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-1-9.)



Chapter 2-1-10 - Inspection powers.

§ 2-1-10 Inspection powers.  For the purpose of conducting inspections, the director of environmental management and the director of health, or any of his or her agents or deputies, have authority to enter at any reasonable time, any building, storehouse, warehouse, cold storage plant, packing house, stockyard, railroad yard, railroad car, or any other building or place where farm products are produced, kept, stored or offered for sale, or to enter upon any farm land for the purpose of inspecting farm products.

History of Section.
(G.L. 1923, ch. 241, § 37, as enacted by P.L. 1928, ch. 1181, § 2; G.L. 1938, ch. 209, § 4; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-1-10.)



Chapter 2-1-11 - Administration of oaths  Subpoena of witnesses and papers.

§ 2-1-11 Administration of oaths  Subpoena of witnesses and papers.  The director of environmental management and the director of health have the power to administer oaths, summon and examine witnesses and order the production and examination of books, accounts, papers, records and documents in any proceeding within the jurisdiction of these directors. All subpoenas, and orders for the production of books, accounts, papers, records and documents shall be signed and issued by the directors and served as subpoenas in civil cases in the superior court as now served, and witnesses so subpoenaed shall be entitled to the same fees for attendance and travel as provided for witnesses in civil cases in the superior court. If the person subpoenaed to attend before the directors fails to obey the command of the subpoena without reasonable cause, or if a person in attendance before the directors, without reasonable cause, refuses to be sworn, or to be examined, or to answer a legal and pertinent question, or if any person refuses to produce the books, accounts, papers, records and documents material to the issue, set forth in an order duly served on the person, the directors, as the case may be, may apply to any justice of the superior court for any county, upon proof by affidavit of the fact, for a rule or order returnable in not less than two (2) nor more than five (5) days, directing the person to show cause before the justice who made the order or any other justice, why the person should not be adjudged in contempt. Upon the return of the order, the justice before whom the matter is brought for a hearing shall examine under oath the person, and the person shall be given an opportunity to be heard, and if the justice determines that the person has refused without reasonable cause or legal excuse to be examined or to answer a legal and pertinent question, or to produce books, accounts, papers, records and documents, material to the issue, which the person was ordered to bring or produce, the justice may forthwith commit the offender to jail, to remain until the person submits to do the act which the person was required to do, or is discharged according to law.

History of Section.
(G.L.1923, ch. 241, § 38, as enacted by P.L. 1928, ch. 1181, § 2; G.L. 1938, ch. 209, § 5; G.L. 1956, § 2-1-11.)



Chapter 2-1-12 - Enforcement of provisions  Prosecutions.

§ 2-1-12 Enforcement of provisions  Prosecutions.  It is the duty of the director of environmental management and the director of health to enforce the provisions of §§ 2-1-8  2-1-12 and to prosecute every person, firm or corporation violating the provisions. If in the judgment of the directors any person, firm or corporation has deliberately violated the provisions of §§ 2-1-8  2-1-12 or of chapter 6 of this title or chapter 17 or 18 of title 21, the directors shall inform the attorney general who shall prosecute in the manner provided by law. Whenever any prosecution takes place, the director of environmental management and the director of health, or any of his or her agents or deputies, are not required to give surety for the payment of costs.

History of Section.
(G.L. 1923, ch. 241, § 39, as enacted by P.L. 1928, ch. 1181, § 2; G.L. 1938, ch. 209, § 6; G.L. 1956, § 2-1-12.)



Chapter 2-1-18 - Declaration of intent.

§ 2-1-18 Declaration of intent.  Whereas it is recognized that swamps, marshes, and other fresh water wetlands as defined in this chapter act as buffer zones and absorption areas for flood waters; and

Whereas all flood plains for all rivers, streams, and other water courses are certain to be overflowed with water periodically in spite of all reasonable efforts to prevent those occurrences; and

Whereas flood waters overflowing into marshes, swamps, and other fresh water wetlands are not only released more slowly downstream, thus reducing the damage they may cause, but flood waters tend to be absorbed into the ground water supply through swamps, marshes, and other fresh water wetlands, thus further reducing the flood hazard and recharging the vital ground water resource; and

Whereas swamps, marshes, and other fresh water wetlands are among the most valuable of all wildlife habitats and are high value recreational areas as well, and wildlife and recreation are widely recognized as essential to the health, welfare, and general well being of the general populace; and

Whereas swamps, marshes, and other fresh water wetlands are increasingly threatened by random and frequently undesirable projects for drainage, excavation, filling, encroachment or other form of disturbance or destruction and are currently inadequately protected from random and undesirable projects; and

Whereas the protection of swamps, marshes, and other fresh water wetlands from random, unnecessary, and/or undesirable drainage, excavation, filling, encroachment, or any other form of disturbance or destruction is recognized as being in the best public interest and essential to the health, welfare, and general well being of the general populace and essential to the protection of property and life during times of flood or other disaster affecting water levels or water supply;

Therefore, the provisions of the following sections are intended to preserve and regulate the use of swamps, marshlands and other fresh water wetlands.

History of Section.
(G.L. 1956, § 2-1-18; P.L. 1971, ch. 213, § 1.)



Chapter 2-1-19 - Public policy on swamps, marshes, and fresh water wetlands.

§ 2-1-19 Public policy on swamps, marshes, and fresh water wetlands.  It is the public policy of the state to preserve the purity and integrity of the swamps, marshes, and other fresh water wetlands of this state. The health, welfare, and general well being of the populace and the protection of life and property require that the state restrict the uses of wetlands and, in the exercise of the police power those wetlands are to be regulated hereunder.

History of Section.
(G.L. 1956, § 2-1-19; P.L. 1971, ch. 213, § 1.)



Chapter 2-1-20 - Definitions.

§ 2-1-20 Definitions.  As used in this chapter;

(1) "Bog" means a place where standing or slowly running water is near or at the surface during normal growing season and/or where a vegetational community has over fifty percent (50%) of the ground or water surface covered with sphagnum moss (Sphagnum) and/or where the vegetational community is made up of one or more of, but not limited to nor necessarily including all of, the following: blueberries, and cranberry (Vaccinium), leatherleaf (Chamaedaphne calyculata), pitcher plant (Sarracenia purpurea), sundews (Droseraceae), orchids (Orchidaceae), white cedar (Chamaecyparis thyoides), red maple (Acer rubrum), black spruce (Picae mariana), bog aster (Aster nemoralis), larch (Laris laricina), bogrosemary (Andromeda glaucophylla), azaleas (Rhododendron), laurels (Kalmia), sedges (Caryx), bog and cotton (Eriophorum).

(2) "Director" means the director of the department of environmental management or his or her duly authorized agent or agents.

(3) "Flood Plain" means that land area adjacent to a river or stream or other body of flowing water which is, on the average, likely to be covered with flood waters resulting from a one hundred (100) year frequency storm. A "one hundred (100) year frequency storm" is one that is to be expected to be equaled or exceeded once in one hundred (100) years; or may be said to have a one percent (1%) probability of being equaled or exceeded in any given year. Rainfall intensity data for a one hundred (100) year frequency storm are those established for New England locations by the national weather service (formerly the U. S. weather bureau).

(4) "Fresh water wetlands" includes but is not limited to, marshes, swamps, bogs, ponds, rivers, river and stream flood plains and banks, areas subject to flooding or storm flowage, emergent and submergent plant communities in any body of fresh water including rivers and streams and that area of land within fifty feet (50') of the edge of any bog, marsh, swamp or pond.

(5) "Marsh" means a place not less than one acre in extent wholly or partly within the state where a vegetational community exists in standing or running water during the growing season and/or is made up of one or more of, but not limited to nor necessarily including all of, the following plants or groups of plants: hydrophytic reeds (Phragmites), grasses (Cramineae), mannagrasses (Glyceria), cutgrasses (Leersia), pickerelwoods (Pontederiaceae), sedges (Cyperaceae), rushes (Juncaceae), cattails (Typha), water plantains (Alismataceae), bur-reeds (Sparganiazceae), pondweeds (Zosteraceae), frog's bits (Hydrocharitaceae), arums (Araceae), duckweeds (Lemmaceae), water lilies (Nymphaeceae), water-milfoils (Haloragaceae), water-starworts (Callitrichaeceae), bladder-worts (Utricularia), pipeworts (Eriocaulon), sweet gale (Myrica gale), and buttonbush (Cephalanthus occidentalis).

(6) "Near or at the surface" mean within thirty-six (36) inches of the surface.

(7) "Pond" means a place not less than one-quarter (1/4) acre in extent, natural or man-made, wholly or partly within the state, where open standing or slowly moving water is present for at least six (6) months a year.

(8) "River" means a body of water designated as a perennial stream by the United States department of interior geologic survey on 7.5 minute series topographic maps and which is not a pond as defined in this section.

(9) "River bank" means that area of land within two hundred feet (200') of the edge of any flowing body of water having a width of ten feet (10') or more and that area of land within one hundred feet (100') of the edge of any flowing body of water having a width of less than ten feet (10') during normal flow.

(10) "Swamp" means a place not less than three (3) acres in extent wholly or partly within the state where ground water is near or at the surface of the ground for a significant part of the growing season or runoff water from surface drainage collects frequently and/or where a vegetational community is made up of a significant portion of one or more of, but not limited to nor necessarily including all of, the following: red maple (Acer rubum), elm (Ulmus americana), black spruce (Picea mariana), white cedar (Chamaecyparis thyoides), ashes (Fraximus), poison sumac (Rhus vernix), larch (Larix laricina), spice bush (Lindera benzoin), alders (Alnus), skunk cabbage (Symplocarpus foetidus), hellebore (Veratrum viride), hemlock (Thuja canadensis), sphagnums (Sphagnum), azaleas (Rhododendron), black adler (Ilex verticillata), coast pepperbush (Clethra alnifolia), marsh marigold (Caltha palustris), blueberries (Vaccinium), buttonbush (Cephalanthus occidentalis), willow (Salicaceae), water willow (Decodon verticillatus), tupelo (Nyssa sylbatica), laurels (Kalmia), swamp white oak (Quercus biscolor), or species indicative of marsh.

History of Section.
(G.L. 1956, § 2-1-20; P.L. 1971, ch. 213, § 1; P.L. 1974, ch. 197, § 2; P.L. 1979, ch. 20, § 1.)



Chapter 2-1-20.1 - Rules and regulations.

§ 2-1-20.1 Rules and regulations.  The director is authorized to adopt, modify, or repeal rules and regulations that are in accord with the purposes of §§ 2-1-18  2-1-24 and are subject to the administrative procedures act, chapter 35 of title 42, except for those wetlands located in the vicinity of the coast as set out in chapter 23 of title 46 of the general laws which shall be regulated consistent with the provisions of chapter 23 of title 46.

History of Section.
(P.L. 1974, ch. 197, § 1; P.L. 1999, ch. 501, § 2.)



Chapter 2-1-20.2 - Designation of wetlands.

§ 2-1-20.2 Designation of wetlands.  The director is authorized to determine which areas are to be known as wetlands and to maintain map surveys of the state that indicates the wetland areas. Those map surveys shall be provided to each of the individual cities and towns, and copies of these map surveys shall be maintained as public records by the building inspector of each city and town.

History of Section.
(G.L. 1956, § 2-1-20.2; P.L. 1974, ch. 197, § 1; P.L. 1983, ch. 174, § 1.)



Chapter 2-1-20.3 - Inspection  Penalty.

§ 2-1-20.3 Inspection  Penalty.  (a) The director is authorized to enter, examine or survey at any reasonable time any places that he or she considers necessary to carry out his or her responsibilities under §§ 2-1-18  2-1-24 without a warrant.

(b) Any person who willfully impedes or obstructs an inspection, examination or survey by the director or the director's agents shall upon conviction be punished by a fine not exceeding one hundred dollars ($100) or by imprisonment not exceeding thirty (30) days or both.

History of Section.
(G.L. 1956, § 2-1-20.3; P.L. 1974, ch. 197, § 1.)



Chapter 2-1-21 - Approval of director.

§ 2-1-21 Approval of director.  (a) No person, firm, industry, company, corporation, city, town, municipal or state agency, fire district, club, nonprofit agency, or other individual or group may excavate; drain; fill; place trash, garbage, sewage, highway runoff, drainage ditch effluents, earth, rock, borrow, gravel, sand, clay, peat, or other materials or effluents upon; divert water flows into or out of; dike; dam; divert; change; add to or take from or otherwise alter the character of any fresh water wetland as defined in § 2-1-20 without first obtaining the approval of the director of the department of environmental management.

(2) Approval will be denied if in the opinion of the director granting of approval would not be in the best public interest. Approval shall not be granted if the city council or town council of the municipality within whose borders the project lies disapproves within the forty-five (45) days provided for objections set forth in § 2-1-22. Disapproval does not preclude the director of the department of environmental management from granting an approval of alterations of wetlands relating to a state highway project proposed by the department of transportation that passes through or crosses two (2) or more municipalities.

(3) Appeal from a denial may be made to the superior court.

(4) In the event of any alteration by a city or town of surface water impoundments used for drinking water supply, limited to maintenance within existing boundary perimeters of the impoundment, no approval shall be required. The city or town advises the director at least twenty (20) days prior to commencing the maintenance work. The city or town shall advise the director in writing, describing the location and nature of the work, anticipated times of commencement and completion, and methods to be used to reduce adverse impacts on the wetland. The director shall advise the city or town of any concerns with the impact of the proposed maintenance on the wetland and water quality.

(b) Whenever a landowner is denied approval to alter a wetland by the director, or by the city or town within whose borders the wetland lies under subsection (a), the landowner may elect to have the state, or the city or town, acquire the land involved by petitioning to the superior court. If the court determines that the proposed alteration would not essentially change the natural character of the land, would not be unsuited to the land in the natural state, and would not injure the rights of others, the court shall, upon determining the fair market value of the wetland, based upon its value as a wetland, direct the state, if approval was denied by the director, or the city or town, if approval was denied by the city or town, or both, if they concur in the disapproval, to pay to the landowner the fair market value of the wetland. If the state, or the city or town, or both, where both are ordered to pay, declines the acquisition, the landowner may proceed to alter the wetland as initially requested. Any amount paid by the state shall be paid from any funds in the treasury not otherwise appropriated. If the director of environmental management alone denied approval under subsection (a), then the state shall make payment. If the city or town alone denied approval under subsection (a), then the city or town shall make payment. If both the state and the city or town denied approval, then payment shall be shared equally by the state and the city or town.

History of Section.
(G.L. 1956, § 2-1-21; P.L. 1971, ch. 213, § 1; P.L. 1974, ch. 197, § 2; P.L. 1981, ch. 17, § 1; P.L. 1983, ch. 9, § 1.)



Chapter 2-1-22 - Procedure for approval by director  Notice of change of ownership  Recordation of permit.

§ 2-1-22 Procedure for approval by director  Notice of change of ownership  Recordation of permit.  (a) Application for approval of a project to the director of environmental management shall be made in a form to be prescribed by the director and provided by the director upon request. Prior to the application, a request may be made for preliminary determination as to whether this chapter applies. A preliminary determination shall be made by the director only after an on-site review of the project and the determination shall be made within thirty (30) days of the request. This chapter shall be determined to apply if a significant alteration appears to be contemplated and an application to alter a wetland will be required. Within fourteen (14) days after receipt of the completed application accompanied by plans and drawings of the proposed project, the plans and drawings to be prepared by the registered professional engineer to a scale of not less than one inch (1") to one hundred feet (100'), the director shall notify all landowners whose properties are within two hundred feet (200') of the proposed project and the director will also notify the city or town council, the conservation commission, the planning board, the zoning board, and any other individuals and agencies in any city or town within whose borders the project lies who may have reason in the opinion of the director to be concerned with the proposal. The director may also establish a mailing list of all interested persons and agencies who may wish to be notified of all applications.

(b) If the director receives any objection to the project within forty-five (45) days of the mailing of the notice of application from his or her office, the objection to be in writing and of a substantive nature, the director shall then schedule a public hearing in an appropriate place as convenient as reasonably possible to the site of the proposed project. The director shall inform by registered mail all objectors of the date, time, place, and subject of the hearing to be held. The director shall further publish notice of the time, place, date, and subject of the hearing in one local newspaper circulated in the area of the project and one statewide newspaper, the notices to appear once per week for at least two (2) consecutive weeks prior to the week during which the hearing is scheduled. The director shall establish a reasonable fee to cover the costs of theinvestigations, notifications, and publications, and hearing and the applicant shall be liable for the fee.

(c) If no public hearing is required, or following a public hearing, the director shall make his or her decision on the application and notify the applicant by registered mail and the applicant's attorney and any other agent or representative of the applicant by mail of this decision within a period of six (6) weeks. If a public hearing was held, any persons who objected, in writing, during the forty-five (45) day period provided for objections shall be notified of the director's decision by first class mail.

(d) In the event of a decision in favor of granting an application, the director shall issue a permit for the applicant to proceed with the project, and shall require the applicant to pay a permit fee of one hundred dollars ($100). The permit may be issued upon any terms and conditions, including time for completion, that the director may require. Permits shall be valid for a period of one year from the date of issue and shall expire at the end of that time unless renewed. A permit may be renewed for up to three (3) additional one year periods upon application by the original permit holder or a subsequent transferee of the property subject to permit, unless the original permit holder or transferee has failed to abide by the terms and conditions of the original permit or any prior renewal. The director may require new hearings if, in his or her judgment, the original intent of the permit is altered or extended by the renewal application or if the applicant has failed to abide by the terms of the original permit in any way. In addition, in the event a project authorized by a permit was not implemented by the permit holder or transferee because approval of the project by a federal agency, for which application had been timely made, had not been received or a federal agency had stopped the project from proceeding, prior to the expiration of the permit, the permit holder or transferee may apply for a renewal of the permit at any time prior to the tenth (10th) anniversary of the original issuance, and the application shall be deemed to be an insignificant alteration subject to expedited treatment. The request for renewal of a permit shall be made according to any procedures and form that the director may require.

(e) The original permittee or subsequent transferee shall notify the director, in writing, of any change of ownership that occurs while an original or renewal permit is in effect by forwarding a certified copy of the deed of transfer of the property subject to the permit to the director.

(f) A notice of permit and a notice of completion of work subject to permit shall be eligible for recordation under chapter 13 of title 34 and shall be recorded at the expense of the applicant in the land evidence records of the city or town where the property subject to permit is located, and any subsequent transferee of the property shall be responsible for complying with the terms and conditions of the permit.

(g) The director shall notify the person requesting a preliminary determination and the person's attorney, agent, and other representative of his or her decision by letter, copies of which shall be sent by mail to the city or town clerk, the zoning board, the planning board, the building official, and the conservation commission in the city or town within which the project lies.

(h) The director shall report to the general assembly on or before February 1 of each calendar year on his or her compliance with the time provisions contained in this chapter.

(i) Normal farming activities shall be considered insignificant alterations and, as normal farming activities, shall be exempted from the provisions of this chapter in accordance with the following procedures:

(1) Normal farming and ranching activities are those carried out by farmers as defined in this title, including plowing, seeding, cultivating, land clearing for routine agriculture purposes, harvesting of agricultural products, pumping of existing farm ponds for agricultural purposes, upland soil and water conservation practices, and maintenance of existing farm drainage structures, existing farm ponds and existing farm roads are permissible at the discretion of farmers in accordance with best farm management practices which assure that the adverse effects to the flow and circulation patterns and chemical and biological characteristics of fresh water wetlands are minimized and that any adverse effects on the aquatic environment are minimized.

(2) In the case of construction of new farm ponds, construction of new drainage structures and construction of new farm roads, the division of agriculture shall be notified by the filing of a written application for the proposed construction by the property owner. The application shall include a description of the proposed construction and the date upon which construction is scheduled to begin, which date shall be no earlier than thirty (30) calendar days after the date of the filing of the application. The division of agriculture shall review such applications to determine that they are submitted for agricultural purposes and to assure that adverse effects to the flow and circulation patterns and chemical and biological characteristics of fresh water wetlands are minimized and that any adverse effects on the aquatic environment are minimized and will not result in a significant alteration to the wetlands. Pursuant to this review, the division shall notify the applicant, in writing, whether the proposal is an insignificant alteration. This notice shall be issued not later than thirty (30) days after the date that the application was filed with the division. In the event notice is given by the division as required, the application shall be conclusively presumed to be an insignificant alteration. If no notice is given as required, or if an application is approved as an insignificant alteration, the applicant may cause construction to be done in accordance with the application, and neither the applicant nor the applicant's agents or employees who cause or perform the construction in accordance with the application shall be liable for any criminal, civil, administrative or other fine, fee, or penalty, including restoration costs for violations alleged to arise from the construction.

(3) The division of agriculture shall, in coordination with the agricultural council's advisory committee, adopt regulations for subdivision (i)(2), and shall determine whether a proposed activity, other than an activity listed in subdivision (i)(1), constitutes a normal farming activity, or involves the best farm management practices.

(4) Except as otherwise provided for farm road construction, filling of wetlands conforms to the provisions of this chapter.

(j) For the purposes of this section, a "farmer" is an individual, partnership or corporation who operates a farm and has filed a 1040F U.S. Internal Revenue Form with the Internal Revenue Service, has a state farm tax number and has earned ten thousand dollars ($10,000) gross income on farm products in each of the preceding four (4) years.

History of Section.
(G.L. 1956, § 2-1-22; P.L. 1971, ch. 213, § 1; P.L. 1974, ch. 197, § 2; P.L. 1977, ch. 116, § 1; P.L. 1979, ch. 20, § 1; P.L. 1980, ch. 216, § 1; P.L. 1981, ch. 390, § 1; P.L. 1982, ch. 124, § 1; P.L. 1988, ch. 415, § 1; P.L. 1996, ch. 428, § 1; P.L. 2004, ch. 595, art. 33, § 1.)



Chapter 2-1-23 - Violations.

§ 2-1-23 Violations.  In the event of a violation of § 2-1-21, the director of environmental management has the power to order complete restoration of the fresh water wetland area involved by the person or agent responsible for the violation. If the responsible person or agent does not complete the restoration within a reasonable time following the order of the director of the department of environmental management, the director has the authority to order the work done by an agent of the director's choosing and the person or agent responsible for the original violation is liable for the cost of the restoration. The violator is liable for a fine not exceeding five thousand dollars ($5,000) for each violation, except that if the violator knowingly or recklessly alters a fresh water wetland area without a permit or approval from the director, knowingly or recklessly alters a fresh water wetland area in violation of the rules or regulations promulgated by the director, or alters a fresh water wetland area in violation of a permit issued by the director, then the violator is liable for a fine not exceeding ten thousand dollars ($10,000) for each violation.

History of Section.
(G.L. 1956, § 2-1-23; P.L. 1974, ch. 197, § 2; P.L. 2004, ch. 429, § 1.)



Chapter 2-1-24 - Notice to cease operation and relief in equity  Penalty.

§ 2-1-24 Notice to cease operation and relief in equity  Penalty.  (a) Whenever any person, firm, industry, company, corporation, city, town, municipal or state agency, fire, district, club or other individual or group commences any activity set forth in § 2-1-21 without first having obtained the approval of the director, or violates any rule or regulation of the director, the director has the power by written notice to order the violator to cease and desist immediately and/or restore the wetlands to their original state insofar as possible. Any order or notice to restore wetlands is eligible for recordation under chapter 13 of title 34 and shall be recorded in the land evidence records in the city or town where the subject wetland is located, and any subsequent transferee of the wetland is responsible for complying with the requirements of the order or notice. If the violator and/or subsequent transferee is ordered to restore the wetlands to the original state, and the violator and/or subsequent transferee does not complete the restoration within a reasonable time following the order of the director, the director has the authority to order the work done by an agent of the director's choosing, and the person, agent or subsequent transferee is liable for the cost of the restoration. If the violator and/or subsequent transferee does not conform to the director's order, the director may bring prosecution by complaint and warrant and the prosecution shall be made in the district court of the state. The director, without being required to enter into any recognizance or to give surety for cost, may institute the proceedings in the name of the state. It is the duty of the attorney general to conduct the prosecution of all proceedings brought by the director.

(b) The director may obtain relief in equity or by prerogative writ whenever relief is necessary for the proper performance of duties under §§ 2-1-18  2-1-24.

(c) Any person who violates an order of the director shall be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding thirty (30) days or by both, and every person is deemed guilty of a separate and distinct offense for each day during which the violation is repeated or continued.

(d) For the purposes of this section, the building inspector of the city of Warwick or town of Warren is deemed the authorized agent of the director and is vested with all the duties, powers and authority granted by this section to the director of environmental management to be exercised solely with respect to projects or property within his or her respective city or town. It shall be the duty of the attorney general of the state to conduct the prosecution of all proceedings brought by the building inspector in accordance with this section. Nothing contained in this section is deemed to divest the director of environmental management of any duty, power or authority granted by this chapter.

History of Section.
(P.L. 1971, ch. 213, § 1; P.L. 1974, ch. 197, § 2; P.L. 1976, ch. 89, § 1; P.L. 1977, ch. 116, § 1; P.L. 1980, ch. 406, § 10; P.L. 1988, ch. 231, § 1.)



Chapter 2-1-25 - Severability.

§ 2-1-25 Severability.  If any provision of §§ 2-1-20  2-1-25 or of any rule, regulation, or determination made under these sections, or the application of these sections to any person, agency, or circumstances, is held invalid by a court of competent jurisdiction, the remainder of §§ 2-1-20  2-1-25, or the rule, regulation, or determination, and the application of those provisions to other persons, agencies, or circumstances shall not be affected. The invalidity of any section or sections or parts of any section or sections of §§ 2-1-20  2-1-25 shall not affect the validity of the remainder of §§ 2-1-20  2-1-25.

History of Section.
(G.L. 1956, § 2-1-25; P.L. 1974, ch. 197, § 5.)






Chapter 2-2 - Agricultural Experiment Station

Chapter 2-2-1 - Assent to federal grant.

§ 2-2-1 Assent to federal grant.  The general assembly assents to and accepts the provisions of an act passed by the sixty-eighth congress entitled "An act to authorize the more complete endowment of agricultural experiment stations, and for other purposes".

History of Section.
(P.L. 1925, ch. 619, § 1; G.L. 1938, ch. 203, § 1; G.L. 1956, § 2-2-1.)



Chapter 2-2-2 - Annual report to governor.

§ 2-2-2 Annual report to governor.  It shall be the duty of the experiment station at the university of Rhode Island on or before the first day of February, annually, to make a full and detailed report of its operations to the governor, including a statement of its receipts and expenditures for the fiscal year ending on the thirtieth day of November in the year next preceding.

History of Section.
(P.L. 1925, ch. 619, § 2; G.L. 1938, ch. 203, § 2; impl. am. P.L. 1951, ch. 2686, § 1; G.L. 1956, § 2-2-2.)






Chapter 2-3 - Cooperative Extension District Associations and the Rhode Island Agricultural Council

Chapter 2-3-1 - Definitions.

§ 2-3-1 Definitions.  As used in this chapter:

(1) "Agriculture council" means an organization composed of groups engaged in supporting and promoting the interests of agriculture within this state and providing educational and informative material to its citizens.

(2) "Cooperative extension" means a partnership made up of residents, the Land Grant College (the University of Rhode Island), the state of Rhode Island, the U.S. Department of Agriculture, and city and town governments. The purpose of this partnership is to plan, finance, and operate extension programs transmitting practical information including but not limited to agriculture, home economics, natural and community resources, and 4-H youth development, produced by research centers and universities to the public.

(3) "District association" means a county or district organization established to undertake the purposes of cooperative extension and to cooperate with the Land Grant College (the University of Rhode Island), the U.S. Department of Agriculture and the state, in employing extension agents and in carrying on cooperative extension work.

(4) "Extension agents" means a person or persons qualified by training and experience to instruct in the science and art of agriculture, home economics, natural and community resources, and 4-H youth development who devote their time to demonstrations and other forms of educational instruction.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-2 - Cooperative extension district associations.

§ 2-3-2 Cooperative extension district associations.  There shall be three (3) cooperative extension district associations: (1) The southern Rhode Island cooperative extension service comprising Washington and Kent counties; (2) The eastern Rhode Island cooperative extension service comprising Newport and Bristol counties; and (3) The northern Rhode Island cooperative extension service comprising Providence county.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-3 - Organizational requirements for participation.

§ 2-3-3 Organizational requirements for participation.  The cooperative extension district associations are incorporated under the laws of Rhode Island, are governed by boards of directors selected to represent as evenly as possible all parts of their respective districts, and shall maintain and abide by the memorandum of agreement with the director of cooperative extension at the University of Rhode Island.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-4 - Receipts and disbursement of funds for cooperative extension work.

§ 2-3-4 Receipts and disbursement of funds for cooperative extension work.  The district associations organized under this chapter are authorized to receive funds from the United States department of agriculture, the state, the cities and towns of the state and from individuals, organizations, corporations, and other funding sources that may desire to contribute to the educational work contemplated by this chapter. The district associations are authorized to disburse the funds received in employing extension agents, defraying their expenses, and providing support personnel, office facilities, and materials for demonstrations and other forms of education and instruction according to plans and methods approved by the United States department of agriculture for carrying out the provisions of the federal Smith-Lever Act, 7 U.S.C. § 341 et seq., and any subsequent act providing for extension work and by the University of Rhode Island.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-5 - Annual report of activities.

§ 2-3-5 Annual report of activities.  It is the duty of each district association to present annually to the secretary of state a full report of its activities for the preceding year including a statement of its receipts from all sources and disbursements.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-6 - Raising of local funds  Amount of state contributions  Local matching funds.

§ 2-3-6 Raising of local funds  Amount of state contributions  Local matching funds.  (a) Each district association shall raise funds for the purposes provided in this chapter. Each city or town within its respective district is authorized to appropriate and turn over to the treasurer of the association serving that district any sums that the city or town may approve.

(b) For the purpose of paying the state's share of the annual expenses of the cooperative educational work provided for in §§ 2-3-1  2-3-6, the general assembly shall annually appropriate any sum that it deems necessary. Any district association not raising within the district covered by the district association, exclusive of funds received from any agency of the United States, an amount equal to the sum appropriated by the state for use by that district association shall draw from the state appropriation during the fiscal year only a sum equal to the amount raised by that district association, exclusive of funds received from any agency of the United States, and expended during the fiscal year as shown by a certificate filed in the office of the state controller, sworn to by the president and treasurer of the district association. The state controller is authorized and directed to draw orders upon the general treasurer for the payment of any sums authorized upon the presentation of the certificates and vouchers signed by the president and treasurer of the district association respectively.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-7 - Cooperation in 4-H youth development activities.

§ 2-3-7 Cooperation in 4-H youth development activities.  The director of cooperative extension at the Land Grant College (the University of Rhode Island) is authorized to provide support in cooperation with the district associations for annual 4-H activities and events, including fairs, demonstrating the work of 4-H members, and for contests, competitions, premiums and awards, and when deemed essential, for representation by carefully chosen Rhode Island 4-H members at 4-H conferences or exhibitions throughout the United States.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-8 - Appropriations for 4-H youth development activities.

§ 2-3-8 Appropriations for 4-H youth development activities.  The sum of four thousand five hundred dollars ($4,500) is annually appropriated, out of any money in the treasury not otherwise appropriated, to be expended by the respective officers of the three (3) district associations:

(1) Fifteen hundred dollars ($1,500) to the eastern Rhode Island cooperative extension service for expenses in connection with its annual 4-H fair and/or other 4-H activities;

(2) Fifteen hundred dollars ($1,500) to the northern Rhode Island cooperative extension service for expenses in connection with its annual 4-H fair and/or other 4-H activities; and

(3) Fifteen hundred dollars ($1,500) to the southern Rhode Island cooperative extension service for expenses in connection with its annual 4-H fair and/or other 4-H activities;

The state controller is hereby authorized and directed to draw orders upon the general treasurer for the payment of this money, or so much as may be required from time to time, upon the receipt by the state controller of properly authenticated vouchers.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-9 - Annual appropriation to the Rhode Island agricultural council.

§ 2-3-9 Annual appropriation to the Rhode Island agricultural council.  The sum of five thousand dollars ($5,000) is annually appropriated out of any money in the treasury not otherwise appropriated to the Rhode Island agricultural council to support its efforts to improve the agricultural economy of Rhode Island. The state controller is authorized and directed to draw orders upon the general treasurer for the payment of this money, or so much as may be required from time to time, upon receipt by the state controller of properly authenticated vouchers.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-10 - Appropriations for general education purposes.

§ 2-3-10 Appropriations for general education purposes.  The general assembly shall annually appropriate any sum that it may deem necessary for the purpose of supporting the program of the department of environmental management in its enlargement of cooperation with agricultural organizations as exemplified by the Rhode Island agricultural council in the endeavor to promote, encourage, and generally better rural living in Rhode Island; to encourage and promote agriculture in this state and improve the state's agricultural interests; to hold meetings throughout the state with discussions conducted by authorities from both within and without the state; to make awards for outstanding agricultural contributions, and, in fine, to assist Rhode Island agriculturalists in every way to overcome the problems which confront them in the agricultural field; this sum is to be expended under the direction of the director of the department of environmental management with a committee of five (5) members of the Rhode Island agricultural council appointed annually by the president of the council within thirty (30) days after the annual meeting of the council; the committee is to act in an advisory capacity and to assist in the formulation of plans and programs.

History of Section.
(P.L. 1988, ch. 553, § 2.)



Chapter 2-3-11 - Annual report by the Rhode Island agricultural council.

§ 2-3-11 Annual report by the Rhode Island agricultural council.  The Rhode Island agricultural council shall make an annual report to the director of the department of environmental management.

History of Section.
(P.L. 1988, ch. 553, § 2.)






Chapter 2-4 - Soil Conservation

Chapter 2-4-1 - Legislative determinations and declaration of policy.

§ 2-4-1 Legislative determinations and declaration of policy.  In recognition of the ever increasing environmental problems resulting from demands on the land and renewable resources of the state and of the need to preserve, protect and develop these resources of the state at a rate and level of quality to meet the needs of the people of the state, and the need for environmental balance, it is hereby declared to be the policy of the state to provide for the conservation of the land and renewable natural resources using those measures that best meet these objectives, including, but not limited to, the control and prevention of erosion, control of floods, the conservation and development of water resources and the improvement of water quality; assistance in the conservation of coastal land and water resources, the prevention of impairment of dams and reservoirs by sediment, the protection of wildlife, and preservation of natural beauty, and to protect and promote the health, safety and general welfare of the people of this state. It is further the policy of the general assembly to authorize conservation districts established under this chapter to serve as a local unit of the state conservation committee responsible for the conservation of the renewable natural resources of this state, and competent to administer, in close cooperation with landowners and occupiers, with local governmental units, and with agencies of the government of this state and of the United States, projects, programs and activities suitable for carrying out the policy of this chapter.

History of Section.
(G.L. 1956, § 2-4-1; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-2 - Definitions.

§ 2-4-2 Definitions.  "Associate Director" means a designated representative of any community who serves to advise and consult with the board of directors of a district.

(2) "Committee" or "state conservation committee" means the agency created in § 2-4-3. All references in this chapter to "state conservation committee", "state committee", or "committee" shall be deemed to be references to "state conservation committee".

(3) "Conservation" includes conservation, improvement, maintenance, preservation, protection and use, and the control and prevention of floodwater and sediment damages, and the safe disposal of water.

(4) "Director" means one of the members of the governing body of a district, appointed or elected in accordance with the provisions of this chapter.

(5) "District" or "conservation district" means a subdivision of the state conservation committee, and a quasi public corporation organized in accordance with the provisions of this chapter, for the purposes, with the powers, and subject to the restrictions set forth. All districts created under this chapter shall be known as conservation districts and shall have all the powers and duties set out in this chapter. All references in this chapter to "districts" shall be deemed to be references to "conservation districts".

(6) "Land occupier" or "occupier of land" includes any person, firm or corporation holding title to, or in possession of, any lands lying within a district organized under the provisions of this chapter, whether as owner, renter, lessee, tenant, town, municipality or otherwise.

(7) "Renewable natural resources", "natural resources", or "resources" includes land, soil, water, vegetation, trees, fish, wildlife, streams, rivers, natural beauty, scenery, and open space.

History of Section.
(G.L. 1956, § 2-4-2; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1; P.L. 1994, ch. 163, § 1.)



Chapter 2-4-3 - State conservation committee.

§ 2-4-3 State conservation committee.  (a) There is established, within the department of environmental management to serve as an agency of the state and to perform the functions conferred upon it by this chapter, the state conservation committee. The following shall serve as members of the committee: the director of the department of environmental management, or his or her designee, and four (4) members of the public appointed by the governor with the advice and consent of the senate. At least one member shall be appointed from each of the state's conservation districts and, in making appointments under this section, the governor shall give due consideration to recommendations made by the state's conservation district directors.

(b) Members of the committee as of the effective date of this act [April 20, 2006] shall continue to serve for the balance of their current terms. Thereafter, members shall be appointed to terms of three (3) years. Members shall hold office until a successor has been selected. Vacancies shall be filled for any unexpired terms. The selection of successors to fill an unexpired term or for a full term shall be in the same manner in which the respective state committee member had been selected.

(c) [Deleted by P.L. 2006, ch. 22, § 1 and P.L. 2006, ch. 27, § 1].

(d) Gubernatorial appointments made under this section after the effective date of this act [April 20, 2006] shall be subject to the advice and consent of the senate. All persons appointed to the committee after the effective date of this act [April 20, 2006] shall be residents of the state.

(e) The committee shall invite the director of the cooperative extension service and agricultural experiment station, chief of the office of state planning, director of transportation, the president of the Rhode Island association of conservation districts, the state conservationist of the USDA soil conservation service, the state executive director of the USDA agricultural stabilization and conservation service, the chairperson of the water resources board, and the executive director of the coastal resources management council, and any other agency representatives necessary to carry out the intent of this chapter to serve as advisors to the state committee.

(f) The committee shall keep a record of its official actions, and may perform any acts, hold any public hearings, and promulgate any rules and regulations that may be necessary for the execution of its functions under this chapter.

(g) The director of the department of environmental management shall direct staff to support the committee within the constraints of available resources.

History of Section.
(P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1; P.L. 1994, ch. 163, § 1; P.L. 1999, ch. 105, § 13; P.L. 2001, ch. 180, § 2; P.L. 2001, ch. 376, § 1; P.L. 2006, ch. 22, § 1; P.L. 2006, ch. 27, § 1.)



Chapter 2-4-3.1 - Rhode Island farm, forest and open space land value subcommittee.

§ 2-4-3.1 Rhode Island farm, forest and open space land value subcommittee.  (a) There is hereby authorized, created and established the "Rhode Island Farm, Forest, and Open Space Land Value Subcommittee" (the subcommittee) to recommend the methodology and values for the assessment of land for property taxation on the basis of current use for farm, forest, and open space lands, as established by chapter 27 of title 44 and § 44-5-12. The values recommended by the subcommittee, upon review and approval by the state conservation committee, shall be made available to local tax assessors and such value shall be the recommended maximum current use value per acre at which such land classifications can be assessed.

(b) The subcommittee shall consist of the following twelve (12) members: the chair of the state conservation committee, or designee; three (3) local tax assessors appointed by the governor, with the advice and consent of the senate; the director of the department of administration, or designee, who shall be a subordinate within the department of administration; the chief of the department of environmental management's division of agriculture, or designee, who shall be a subordinate within the division who shall serve as a nonvoting ex officio member; the chief of the department of environmental management's division of forest environment, or designee, who shall be a subordinate within the division who shall serve as a nonvoting ex officio member; the dean of the University of Rhode Island's College of Natural Resources, or designee, who shall be a subordinate within the college who shall serve as a nonvoting ex officio member; the executive director of the Rhode Island League of Cities and Towns, or his or her designee, who shall serve as a nonvoting member of the subcommittee; the chairperson of the Rhode Island Agricultural Council, or his or her designee, who shall serve as a nonvoting member of the subcommittee; and two (2) public members appointed by the governor with the advice and consent of the senate, one of whom shall be a landowner currently enrolled under the forest land provision of chapter 27 of title 44, one of whom shall be a member of a land trust. Each appointed member of the subcommittee shall serve for a term of three (3) years, and shall serve until his or her successor has been appointed and qualified. Any vacancy which may occur in the subcommittee of the members appointed by the governor shall be filled by the governor for the remainder of the unexpired term in the same manner as the predecessor as prescribed in this section. The members of the subcommittee shall be eligible to succeed themselves. No one shall be eligible for appointment unless he or she is a resident of this state. Those members of the subcommittee as of the effective date of this act [April 20, 2006] who were appointed by the speaker of the house and the president of the senate shall cease to be members of the subcommittee on the effective date of this act [April 20, 2006], and the governor shall thereupon appoint four (4) members as prescribed in this section, each of whom shall serve for the balance of the unexpired term of his or her predecessor.

(c) The state conservation committee shall provide the subcommittee's list of current use values for farm, forest, and open space land to each tax assessor, through the department of administration, on or before February 15 of each year in which the subcommittee is required to determine such figures.

(d) The subcommittee shall abide by the rules governing the state conservation committee, as provided in § 2-4-5. Five (5) voting members of the subcommittee shall constitute a quorum. A majority vote of those present shall be required for action.

(e) The subcommittee shall meet at the call of the chair. All meetings shall be held consistent with chapter 46 of title 42.

(f) The subcommittee shall conduct a training course for newly appointed and qualified members and new designees of ex officio members within six (6) months of their qualification or designation. The course shall be developed by the chair of the subcommittee, approved by the subcommittee and conducted by the chair of the subcommittee. The subcommittee may approve the use of any subcommittee or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: chapters 44-27, 44-5, 2-4, 42-46, 36-14 and 38-2; and the subcommittee's rules. The director of the department of administration shall, within ninety (90) days of the effective date of this act [April 20, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

History of Section.
(P.L. 1999, ch. 252, § 1; P.L. 2001, ch. 180, § 2; P.L. 2006, ch. 22, § 1; P.L. 2006, ch. 27, § 1.)



Chapter 2-4-4 - Agents and employees  Assistance by other agencies  Delegation of powers.

§ 2-4-4 Agents and employees  Assistance by other agencies  Delegation of powers.  The committee may employ an administrative officer and any technical experts and any other agents, and employees, permanent and temporary, that it may require, and shall determine their qualifications, duties, and compensation. It has the authority to delegate to its chairperson, to one or more of its members, or to one or more agents or employees, any powers and duties that it may deem proper. Upon request of the committee, for the purpose of carrying out any of its functions, the supervising officer of any state agency, or of any state institution of learning shall, insofar as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the committee members of the staff or personnel of the agency or institution of learning, and make any special reports, surveys, or studies that the committee may request. The committee may call upon the attorney general for any legal services it may require.

History of Section.
(G.L. 1956, § 2-4-4; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-5 - Chairperson of the committee  Quorum  Expenses  Surety bonds  Records  Audit.

§ 2-4-5 Chairperson of the committee  Quorum  Expenses  Surety bonds  Records  Audit.  The chairperson of the state committee shall be elected annually by the committee. The committee may elect from among its members such other officers as they deem necessary. A majority of the committee constitutes a quorum, and all actions of the committee shall be by a majority vote of the members present and voting at a meeting at which a quorum is present. The chairperson and members of the committee receive no compensation for their services on the committee, but are entitled to expenses or per diem, including traveling expenses, necessarily incurred in the discharge of their duties on the committee. The committee shall provide for the execution of surety bonds for all employees entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for a periodic audit of the accounts of receipts and disbursements. Members of the committee and the subcommittee shall be removable by the governor pursuant to § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(G.L. 1956, § 2-4-5; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1; P.L. 2006, ch. 22, § 1; P.L. 2006, ch. 27, § 1.)



Chapter 2-4-6 - Powers and duties of committee.

§ 2-4-6 Powers and duties of committee.  In addition to the duties and powers conferred upon the committee, it has the following duties and powers:

(1) To offer any assistance as may be appropriate to the directors of conservation districts, organized as provided in this chapter, in the carrying out of any of their powers and programs; to assist and guide districts in the preparation and carrying out of programs for resources conservation authorized under this chapter; to review district programs; to coordinate the programs of the conservation districts and resolve any conflicts in those programs.

(2) To keep the directors of each of the conservation districts organized under this chapter informed of the activities and experience of all other districts organized under this chapter, and to facilitate an interchange of advice and experience between the districts and cooperation between them.

(3) To approve forms of agreements, proposed to be entered into by districts, with other districts or with any state, federal, interstate, or other public or private agency, organization, or individual, and advise the districts concerning the forms of agreements.

(4) To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of the districts.

(5) To enlist the cooperation and collaboration of state, federal, regional, interstate and local public and private agencies with the conservation districts; and to facilitate arrangements under which the conservation districts may serve city or town governing bodies and other agencies as their local operating agencies in the administration of any activity concerned with the conservation of renewable natural resources.

(6) To disseminate information throughout the state concerning the activities and programs of the conservation districts organized under this chapter, to make available information concerning the needs and the work of the conservation districts and the committee to the governor, the legislature, executive agencies of the government of this state, political subdivisions of this state, cooperating federal agencies, and the general public.

(7) Pursuant to procedures developed mutually by the committee and other federal, state and local agencies that are authorized to plan or administer activities significantly affecting the conservation of renewable natural resources, to receive from those agencies for review and comment suitable descriptions of their plans, programs and activities for the purposes of coordination with district conservation programs; to arrange for and participate in conferences necessary to avoid conflict among those plans and programs, to call attention to omissions, and to avoid duplications of effort.

(8) Whenever the committee determines that there exists a substantial conflict between the resources conservation program of a district and the proposed plans or activities directly affecting resource conservation prepared by any other local governmental unit or agency of the federal government, or this state, and that the conflict cannot be resolved through the consultation procedures provided for in this section, the committee shall submit a report of the conflict through the department of environmental management to the governor.

(9) To compile information and make studies, summaries, and analyses of natural resource conditions in cooperation with local conservation districts and conservation programs on a statewide basis.

(10) Except as otherwise assigned by state law, to carry out and coordinate the policies of this state in programs at the state level for the conservation of the renewable natural resources of this state and to represent the state in matters affecting those resources. This includes the formulation and development of state guidelines, as deemed necessary, for the conservation of soil, water and related natural resources of the state. When developing these guidelines the committee, working with the conservation districts, may secure the assistance of state and federal agencies and Rhode Island schools of higher learning to make such investigations and studies as are necessary.

(11) To offer technical assistance to the department of environmental management and/or other state agencies in the development of recommendations for the general assembly of any natural resource legislation deemed necessary for the conservation, preservation, protection and development of the renewable natural resources of this state. This legislation may include, but is not necessarily limited to, provision for erosion and sediment control, flood plain regulation and the conservation of watershed resources.

(12) To assist conservation districts in obtaining legal services from the attorney general.

(13) To require annual reports from conservation districts, the form and content of which shall be developed by the committee.

(14) To establish by regulations, with the assistance and advice of the appropriate state fiscal officers, adequate and reasonably uniform accounting and auditing procedures which shall be used by conservation districts, and when the situation requires on a vote of at least four (4) members, to impound all district funds and assets subject to ratification at a hearing on the action in accordance with the administrative procedures act, chapter 35 of title 42.

(15) To approve and issue within ninety (90) days after the end of each fiscal year a detailed annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities for the preceding year. The report shall provide a review and synopsis of the state conservation district activities; an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a summary of the work of the farm, forest and open space subcommittee including the list of current values for farm, forest and open space; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of any legal matters related to the authority of the council; a summary of any training courses held pursuant to subsection 2-4-6(18); a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

(16) To establish by regulation the procedure for removing a district director from office either for excessive absence or for other cause. The procedure shall include a hearing before the committee at which time the affected director may seek to rebut the charges.

(17) To have supervision and control of any funds appropriated by the general assembly to finance the activities of the committee and the conservation districts; to administer the provisions of any act enacted by the legislature appropriating funds for expenditure in connection with the activities of conservation districts; to distribute to conservation districts funds, equipment, supplies and services received by the committee for that purpose from any source, subject to the conditions that shall be made applicable thereto in any state or federal statute or local ordinance making available those funds, property or services; to issue regulations establishing suitable controls to govern the use by conservation districts of those funds, property and services; approve all budgets, administrative procedures and operations of those districts to ensure that districts conform with applicable laws and regulations.

(18) To conduct a training course for newly appointed and qualified members and new designees of ex officio members within six (6) months of their qualification or designation. The course shall be developed by the chair of the committee, approved by the committee, and conducted by the chair of the committee. The committee may approve the use of any committee or staff members or other individuals to assist with training. The course shall include instruction in the following areas: the provisions of chapters 2-4, 42-46, 36-14 and 38-2; and the committee's rules and regulations. The director of administration shall, within ninety (90) days of the effective date of this act [April 20, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

History of Section.
(G.L. 1956, § 2-4-6; P.L. 1972, ch. 173, § 2; P.L. 1979, ch. 353, § 1; P.L. 1985, ch. 179, § 1; P.L. 2006, ch. 22, § 1; P.L. 2006, ch. 27, § 1.)



Chapter 2-4-7 - Establishment of conservation districts.

§ 2-4-7 Establishment of conservation districts.  There are established, three (3) conservation districts as follows:

(1) All that portion known as Washington County and Kent County is incorporated into a district to be called the southern Rhode Island conservation district;

(2) All that portion known as Providence County is incorporated into a district to be called the northern Rhode Island conservation district;

(3) All that portion known as Newport County and Bristol County is incorporated into a district to be called the eastern Rhode Island conservation district.

History of Section.
(G.L. 1956, § 2-4-7; P.L. 1972, ch. 173, § 2; P.L. 1983, ch. 68, § 1.)



Chapter 2-4-8 - District board  Organization  Quorum  Expenses and audit.

§ 2-4-8 District board  Organization  Quorum  Expenses and audit.  (a) The governing body of the districts is be the board of directors consisting of five (5) directors, elected or appointed. The directors shall elect one of their members to be chairperson and may, from time to time, change that designation. The term of office of each director is three (3) years. A director holds office until a successor has been elected or appointed and has qualified. Vacancies shall be filled for any unexpired term. The selection of successors to fill an unexpired term, or for a full term, shall be made in the same manner in which the retiring directors were, respectively, selected. A majority of the board constitutes a quorum and all actions of the board shall be by a majority vote of the members present and voting at a meeting at which a quorum is present.

(b) The directors may employ a secretary and other employees, technical experts, personnel, permanent and temporary, as they may require and shall determine their qualifications, duties, and compensation. The directors shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds or property; shall provide for the keeping of a record of all proceedings and orders issued or adopted; and shall provide for a periodic audit of the accounts of receipts and disbursements in accordance with procedures prescribed by regulations of the state committee.

(c) The directors may call upon the state committee for any legal services that may be available from the attorney general. The directors shall furnish to the state committee, upon request, copies of any rules, regulations, orders, contracts, ordinances, forms and other documents that they shall adopt or employ, and any other information that may be required in the performance of their duties.

(d) Directors shall receive twenty-five dollars ($25.00) per meeting for their services, and are entitled to other expenses at a rate set by the state committee, including per diem and traveling expenses, necessarily incurred in the discharge of their duties. All payments for compensation and expenses are contingent upon availability of funds and at no time shall meeting or travel expenses supersede necessary conservation expenditures.

History of Section.
(P.L. 1985, ch. 179, § 3.)



Chapter 2-4-9 - Designation of district directors  Appointments  Elections.

§ 2-4-9 Designation of district directors  Appointments  Elections.  (a) Three (3) directors will be appointed by the state conservation committee and shall be persons who are by training and experience qualified to perform the services which will be required of them in the performance of their duties. In appointing directors, the state committee shall take into consideration the recommendations of the representative of the state committee from the area in which the district is located, as well as representation of the various interests of the district such as agricultural, woodland, wildlife, recreation, community and conservation groups.

(b) The committee shall receive nomination petitions for directors, whose terms have expired, by or before January 15 of the year following their expiration and shall take action to approve or reject the nominees within thirty (30) days of receipt. The committee has the authority to extend the time within which nominating petitions may be filed.

(c) No nomination petition shall be accepted by the committee unless it is subscribed to by twenty-five (25) or more occupiers of lands lying within the boundaries of the district. Land occupiers may sign more than one nominating petition to nominate more than one candidate for director.

(d) The conservation districts shall give notice and hold elections for the two (2) directors for each district on or before January 15 of the year following the expiration of these elected directors' terms. All occupiers of lands lying within the district shall be eligible to vote in the election. The two (2) candidates who shall receive the largest number, respectively, of the votes cast in the election shall be the elected directors for the district.

(e) All elections of directors shall be supervised and conducted by the district directors of the districts involved. The elections shall be held during a period prescribed or approved by the state conservation committee and in that manner and under any rules and regulations that the state committee prescribes. The cost of conducting elections shall be borne by the district involved. The board of directors shall certify to the state committee the names of the elected directors. The state committee shall issue certificates of election to each certified director, and shall publish the results of the election in some newspaper of general circulation in the area.

(f) The board of directors may appoint associate directors, as deemed necessary, to advise and consult with the board and to broaden representation from the communities within the district.

History of Section.
(P.L. 1985, ch. 179, § 3; P.L. 1988, ch. 67, § 1; P.L. 1994, ch. 163, § 1.)



Chapter 2-4-11 - Consultation with municipal representatives.

§ 2-4-11 Consultation with municipal representatives.  The directors may invite the legislative body of any municipality within the district to designate a representative to serve as an associate director to advise and consult with them on all questions of programs and policy which may affect the property, water supply or other interest of the municipality. The board of directors may appoint, as they deem necessary, advisory committees to assure the availability of appropriate channels of communications to the board of directors, to persons affected by district operations, and to local, federal, state, regional and interstate special-purpose districts and agencies responsible for community planning, conservation commissions, zoning or resource development activities. The district shall keep the advisory committees informed of its work, and the advisory committees shall submit recommendations from time to time to the board of directors.

History of Section.
(G.L. 1956, § 2-4-11; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1; P.L. 1994, ch. 163, § 1.)



Chapter 2-4-12 - Powers of districts and directors.

§ 2-4-12 Powers of districts and directors.  A conservation district organized under the provisions of this chapter shall constitute a subdivision of the state conservation committee, a quasi-public corporation exercising public powers, and the district, and directors of the conservation district, shall have the following powers, in addition to other(s) granted in sections of this chapter:

(1) To conduct surveys, investigations and research relating to the conservation of renewable natural resources and preventive and control measures and the works of improvement needed, and to publish the results of those surveys, investigations, or research and to disseminate information concerning those preventive and control measures. In order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this state or any of its agencies, or with the United States or any of its agencies;

(2) To develop necessary guidelines deemed necessary for the conservation of renewable natural resources of the district. In cooperation with the state committee, develop and formulate statewide guidelines deemed necessary for the conservation of the renewable natural resources of the state; encourage local government to implement those guidelines in the planning and development of renewable natural resources under their jurisdiction; and offer any available technical and other assistance necessary to local government for this purpose.

(3) To conduct educational and demonstrational projects within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction of these lands, and of any other lands within the district upon obtaining the consent of the occupier of the lands or the necessary rights or interests in the lands, in order to demonstrate by example the means, methods, measures and works of improvement by which the conservation of renewable natural resources may be carried out;

(4) To carry out preventive and control measures and works of improvement for the conservation of renewable natural resources within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction of these lands, and on any other lands within the district upon obtaining the consent of the occupier of the lands or the necessary rights or interests in the lands;

(5) To cooperate, or enter into agreements with, and within the limits of appropriations made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any occupier of lands within the district, in carrying on of preventive and control measures and works of improvement for the conservation of renewable natural resources within the district, subject to any conditions that the directors may deem necessary to advance the purposes of this chapter;

(6) To obtain options upon and to acquire, by purchase, exchange, lease, gift, bequest, grant, or devise, any property, real or personal or rights or interests to maintain, administer, and improve any properties acquired, to receive income from those properties and to expend income from those properties in carrying out the purposes and provisions of this chapter; and to sell, lease, or otherwise dispose of any of its property or interests in furtherance of the purposes and the provisions of this chapter;

(7) To make available, on any terms it shall prescribe, to land occupiers, cities or towns, municipalities or the state within the district, machinery, equipment, materials and any other services that will assist those land occupiers, cities or towns, municipalities, or the state to carry on operations upon their lands for the conservation of renewable natural resources;

(8) To construct, improve, repair, operate and maintain any structures or other works of improvement that may be necessary or convenient for the performance of any of the operations or activities authorized in this chapter;

(9) To prepare and keep current a long-range program for the conservation of all of the renewable natural resources of the district. The program is directed toward the conservation of resources for their best uses and in a manner that will best meet the needs of the district and the state, taking into consideration, where appropriate, such uses as farming, grazing, timber supply, forest, parks, outdoor recreation, water supplies for urban and rural areas; water for agricultural and industrial uses, watershed protection, control of soil erosion, retardation of water runoff, flood prevention and control, protection of open space and scenery, preservation of natural beauty, protection of fish and wildlife, the prevention or reduction of sedimentation and other pollution in rivers, streams, reservoirs, and the protection of groundwaters, and the location of urban facilities and structures that will fit the needs of the state and be consistent with the best uses of the renewable natural resources of the state. The program includes an inventory of all renewable natural resources in the district, a compilation of current resource needs, projections of future resource requirements, priorities for various resource activities, projected timetables, descriptions of available alternatives, and provisions for coordination with other resource programs; to prepare an annual work plan, which shall describe the action programs, services, facilities, materials, working arrangements and estimated funds needed to carry out the parts of the long-range program that are of the highest priorities. Each district shall submit to the state committee a copy of its long-range program and annual work plans for review and comment;

(10) To acquire, by purchase, lease, or otherwise any property, real or personal, and to administer any project or program concerning the conservation of renewable natural resources located within its boundaries undertaken by federal, state, or other public agency; to manage as agent of the federal, state or other public agency any project or program concerned with the conservation of renewable natural resources located within its boundaries; to act as agent of the federal, state, or other public agency in connection with the acquisition, construction, operation, or administration of any program or project concerning the conservation of renewable natural resources within its boundaries;

(11) To accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, from this state or any of its agencies, or from any other source, and to use or expend those moneys, services, materials or other contributions in carrying out the purposes of this chapter; and

(12) To have perpetual succession unless terminated or hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, regulations and rules not inconsistent with this chapter; to carry into effect its purposes and powers.

History of Section.
(G.L. 1956, § 2-4-12; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-13 - Contributions and agreements as conditions to benefits.

§ 2-4-13 Contributions and agreements as conditions to benefits.  As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the directors may require contributions in money, services, materials, or otherwise to any operations conferring those benefits, and may require land occupiers to enter into and perform any agreements as to the use of their lands as may be consistent with the purposes of this chapter; however, required contributions must be approved as to amount and content by the state conservation committee.

History of Section.
(G.L. 1956, § 2-4-13; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-14 - Public property laws inapplicable.

§ 2-4-14 Public property laws inapplicable.  No provisions with respect to the acquisition, operation, or disposition of property by other public bodies are applicable to a district organized under the provisions of this chapter unless the legislature shall specifically so state.

History of Section.
(G.L. 1956, § 2-4-14; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-15 - Cooperation between districts.

§ 2-4-15 Cooperation between districts.  (a) Any two (2) or more districts may engage in joint activities by agreement between or among them in planning, financing, constructing, operating, maintaining and administering any program or project concerning the conservation of renewable natural resources. The districts concerned may make available for purposes of the agreement any funds, property, personnel, equipment or services available to them under this chapter.

(b) Any district may, with the concurrence of the state committee, enter into agreements with a district, districts or responsible agency in adjoining states to carry out those purposes if the law in those states permits the district and agencies in those states to enter into agreements. The committee has the authority to propose, guide and facilitate the establishment and carrying out of any agreements.

History of Section.
(G.L. 1956, § 2-4-15; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-16 - Cooperation of other public agencies.

§ 2-4-16 Cooperation of other public agencies.  Agencies of this state and agencies of towns, municipalities or other governmental subdivisions of this state having jurisdiction over public or private land, or charged with the administration of publicly owned lands lying within the boundaries of any district, may cooperate to the fullest extent with those districts in the implementation of programs undertaken by the directors under the provisions of this chapter.

History of Section.
(G.L. 1956, § 2-4-16; P.L. 1972, ch. 173, § 2; P.L. 1985, ch. 179, § 1.)



Chapter 2-4-18 - Coastal resources management council and water resources board unaffected.

§ 2-4-18 Coastal resources management council and water resources board unaffected.  The provisions of this chapter notwithstanding, no provision of this chapter shall be construed to take precedence over or acquire any of the powers delegated to the coastal resources management council under the provisions of §§ 27-33-10, 27-33-11 and any amendment to these sections and this section shall also apply to the state water resources board.

History of Section.
(P.L. 1972, ch. 173, § 3.)



Chapter 2-4-19 - Severability.

§ 2-4-19 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance, is held invalid, the remainder of the chapter, and the application of that provision to other persons or circumstances, shall not be affected by that invalidity.

History of Section.
(G.L. 1956, § 2-4-18; P.L. 1972, ch. 173, § 2.)






Chapter 2-5 - Federal Conservation Program

Chapter 2-5-1 - Definitions.

§ 2-5-1 Definitions.  When used in this chapter, the term:

(1) "Department" means the department of environmental management of the state of Rhode Island.

(2) "Director" means the director of environmental management of the state of Rhode Island.

(3) "Secretary of agriculture" means the secretary of agriculture of the United States.

(4) "Soil conservation and domestic allotment act" means the federal soil conservation and domestic allotment act, 16 U.S.C. § 590a et seq.

History of Section.
(P.L. 1955, ch. 3585, § 1; G.L. 1956, § 2-5-1.)



Chapter 2-5-2 - Agency to administer state plan.

§ 2-5-2 Agency to administer state plan.  In order to carry out the purposes of the soil conservation and domestic allotment act enacted by the congress of the United States, the Rhode Island department of environmental management, referred to as the department, is designated as the agency of the state of Rhode Island to administer any state plan authorized by this chapter which shall be approved by the secretary of agriculture of the United States, referred to as the secretary of agriculture, for the state of Rhode Island pursuant to the provisions of the soil conservation and domestic allotment act.

History of Section.
(P.L. 1955, ch. 3585, § 2; G.L. 1956, § 2-5-2.)



Chapter 2-5-3 - Formulation of plans  Purposes and contents.

§ 2-5-3 Formulation of plans  Purposes and contents.  The department is authorized, empowered, and directed to formulate and submit to the secretary of agriculture in conformity with the provisions of the soil conservation and domestic allotment act, a state plan. It shall be the purpose of each plan and each plan shall be designed to promote any utilization of land and any farming practices that the department finds will tend, in conjunction with the operation of any other plans that may be approved for other states by the secretary of agriculture, to preserve and improve soil fertility; to promote the economic use and conservation of land; to diminish exploitation and wasteful and unscientific use of natural soil resources; to protect rivers and waterways against the results of soil erosion and aid in flood control; and to perform any other functions as may be defined in subsection (a) of § 7 of the soil conservation and domestic allotment act, 16 U.S.C. § 590g. Each plan shall provide for adjustments and utilization of land, and in farming practices through agreements with producers or through other voluntary methods, and for benefit payments in connection with these agreements or voluntary methods, and for any reports the secretary of agriculture finds necessary for the effective administration of the plan, and for ascertaining whether the plan is being carried out according to its terms.

History of Section.
(P.L. 1955, ch. 3585, § 3; G.L. 1956, § 2-5-3.)



Chapter 2-5-4 - Acceptance and use of federal funds.

§ 2-5-4 Acceptance and use of federal funds.  Upon the acceptance of each plan by the secretary of agriculture and his or her approval of each plan, the department is authorized and empowered to accept and receive all grants of money made pursuant to the soil conservation and domestic allotment act, for the purpose of enabling the state to carry out the provisions of that plan. All those moneys, together with any moneys which may be appropriated by the state, shall be paid into a special fund in the state treasury to be known as the agricultural soil conservation program fund. That fund is established, and is available to the department for expenditures necessary in carrying out the plan, including administration expenses, expenditures in connection with educational programs and research programs in aid of the plan, and for benefit payments.

History of Section.
(P.L. 1955, ch. 3585, § 4; G.L. 1956, § 2-5-4.)



Chapter 2-5-5 - Administrative powers of department.

§ 2-5-5 Administrative powers of department.  In carrying out the provisions of this chapter and of each plan, the department has the power to designate administrative areas; to provide for the selection or election of local and community committees of persons participating or co-operating in the plan; to employ any agents or agencies and to establish any agencies that it may find to be necessary; to co-operate with local and state agencies and with agencies of other states and of the federal government; to conduct or arrange with the University of Rhode Island for the conduct of any research and educational activities in connection with the formulation and operation of the plan as may appear advisable; to enter into agreements with producers and to provide by other voluntary methods for adjustment in the utilization of land and in farming practices, and for payments in connection with these agreements or voluntary methods, in amounts which the department determines to be fair and reasonable. In carrying out the plan, the department and the director are authorized to delegate any of the powers conferred in this section to the agency as may be designated by the director and approved by the secretary of agriculture.

History of Section.
(P.L. 1955, ch. 3585, § 5; G.L. 1956, § 2-5-5.)



Chapter 2-5-6 - Annual report.

§ 2-5-6 Annual report.  The department in its annual report each year, shall cover the administration of any state plan and the operation of any state plan under this chapter, including the receipt and expenditures of funds.

History of Section.
(P.L. 1955, ch. 3585, § 6; G.L. 1956, § 2-5-6.)



Chapter 2-5-7 - Liability and obligations of state.

§ 2-5-7 Liability and obligations of state.  Nothing in this chapter shall be construed or operate to impose any financial liability upon the state as specified, and the department has no authority to incur any obligation or liability against the state under this chapter for the expenditure of funds other than the expenditure of funds payable from the agricultural soil conservation program fund, pursuant to the appropriations made for the agricultural soil conservation program fund.

History of Section.
(P.L. 1955, ch. 3585, § 7; G.L. 1956, § 2-5-7.)






Chapter 2-6 - Rhode Island Seed Act

Chapter 2-6-1 - Short title.

§ 2-6-1 Short title.  This chapter shall be known and cited as "The Rhode Island Seed Act".

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-2 - Definitions.

§ 2-6-2 Definitions.  When used in this chapter:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter.

(2) "Agricultural seed" means the seeds of grass, forage, cereal, and fiber crops and other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds and mixtures of those seeds, and may include noxious weed seeds when the director determines that the seed is being used as agricultural seed.

(3) "Certifying agency" means:

(i) an agency authorized under the laws of a state, territory or possession to officially certify seed; or

(ii) an agency of a foreign country determined by the U.S. secretary of agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under (i).

(4) "Director" means the director of the department of environmental management of the state of Rhode Island and/or his or her authorized deputies or agents.

(5) The terms "Fine-textured grasses" and "Coarse kinds" are defined in rules and regulations under this chapter.

(6) "Hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining: (1) two (2) or more inbred lines; (2) one inbred or a single cross with an open pollination variety; or (3) two (2) varieties or species, except open-pollinated varieties of corn (Zea mays). The second generation of subsequent generations from those crosses are not regarded as hybrids. Hybrid designations are treated as variety names.

(7) "Kind" means one or more related species or sub-species which, singly or collectively, is known by one common name, for example, corn, oats, alfalfa, and timothy.

(8) "Labeling" means all labels, and other written, printed, or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations on invoices.

(9) "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

(10) "Person" means any individual, partnership, corporation, company, society, or association.

(11) "Private hearing" may consist of a discussion of facts between the person charged and the director.

(12) "Prohibited noxious weed seeds" means the seeds of perennial weeds that not only reproduce by seed but also spread by underground roots, stems and other reproductive parts, and which, when well established, are highly destructive and difficult to control in this state by ordinary good cultural practice.

(13) "Pure Seed", "Germination", and other seed labeling and testing terms in common usage shall be defined as in the Rules for Testing Seeds published by the Association of Official Seed Analysts, effective July 1, 1955 and as subsequently amended.

(14) "Record" means all information relating to the shipment or shipments involved and includes a file sample of each lot of seed.

(15) "Restricted noxious weed seeds" means the seeds of weeds that are objectionable in fields, lawns, and gardens of this state, but can be controlled by good cultural practices.

(16) "Seize" means a legal process carried out by court order against a definite amount of seed.

(17) "Stop sale" means an administrative order, provided by law, restraining the sale, use, disposition, and movement of a definite amount of seed.

(18) "Treated" means given an application of a substance or subjected to a process designed to reduce, control, or repel disease organisms, insects, or other pests which attack seeds or seedlings growing therefrom.

(19) "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(20) "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics, by which it can be differentiated from other plants of the same kind.

(21) "Vegetable seeds" means the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this state.

(22) "Weed seeds" means the seeds of all plants generally recognized as weeds within this state and includes noxious weed seeds.

History of Section.
(P.L. 1978, ch. 371, § 2; P.L. 1998, ch. 441, § 5.)



Chapter 2-6-3 - Label requirements.

§ 2-6-3 Label requirements.  Each container of agricultural and vegetable seeds sold, offered for sale, exposed for sale, or transported within this state for sowing purposes shall have placed on or affixed to it in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information, which statement shall not be modified or denied in the labeling or on another label attached to the container:

(1) For all seeds named and treated as defined in this chapter (for which a separate label may be used):

(i) A word or statement indicating that the seed has been treated;

(ii) The commonly accepted, coined, chemical, or abbreviated chemical (generic) name of the applied substance or description of the process used;

(iii) If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, or oil purposes." The caution for mercurials and similarly toxic substances is a poison statement or symbol;

(iv) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) For agricultural seeds, except for grass seed mixtures as provided in subdivision (3):

(i) The name of the kind and variety for each agricultural seed component present in excess of five percent (5%) of the whole and the percentage by weight of each. If the variety of those kinds generally labeled as to variety as designated in the regulations is not stated, the label shall show the name of the kind and the words, "Variety not stated." Hybrids shall be labeled as hybrids;

(ii) Lot number or other lot identification;

(iii) Origin (state or foreign country), if known, of alfalfa, red clover, and field corn (except hybrid corn). If the origin is unknown, the fact shall be stated;

(iv) Percentage by weight of all weed seeds;

(v) The name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(vi) Percentage by weight of agricultural seeds (which may be designated as "crop seeds") other than those required to be named on the label;

(vii) Percentage by weight of inert matter;

(viii) For each named agricultural seed:

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seeds, if present;

(C) The calendar month and year the test was completed to determine those percentages;

Following (A) and (B) the "total germination and hard seed" may be stated as this, if desired;

(ix) Name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this state.

(3) For seed mixtures for lawn and/or turf purposes in containers of fifty (50) pounds or less:

(i) The word "Mixed" or "Mixture";

(ii) The headings "Fine-textured grasses" and "Coarse kinds" and under these headings in tabular form in type no larger than the heading:

(A) Commonly accepted name, in order of its predominance of the kind, or kind and variety of each agricultural seed present in excess of five percent (5%) of the whole and determined to be a "Fine-textured grass" or a "Coarse kind" in accordance with the rules and regulations under this chapter;

(B) Percentage by weight of pure seed of each agricultural seed named;

(C) For each agricultural seed named under (A) above:

(I) Percentage of germination, exclusive of hard seed;

(II) Percentage of hard seed, if present;

(III) Calendar month and year the test was completed to determine those percentages;

(iii) The heading "Other ingredients" and under this heading in type no larger than the heading:

(A) Percentage by weight of all weed seeds;

(B) Percentage by weight of all agricultural seeds other than those stated under subdivision (a) of this section;

(C) Percentage by weight of inert matter;

(iv) Lot number or other lot identification;

(v) Name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(vi) Name and address of the person who labeled the seed or who sells, offers or exposes the seed for sale within this state;

(vii) Net weight;

(viii) In addition to the provisions of this section, labeling of lawn or turf grass mixtures shall comply with the requirements of § 201 of the federal seed act, 7 U.S.C. § 1571.

(4) For vegetable seeds in containers of one pound or less:

(i) Name of kind and variety of seed;

(ii) The calendar month and year the seed was tested or the year for which the seed was packaged;

(iii) Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state;

(iv) For seeds which germinate less than the standard last established by the director under this chapter:

(A) Percentage of germination, exclusive of hard seed;

(B) The words "Below standard" in not less than eight (8)-point type;

(C) Percentage of hard seed, if present;

(5) For vegetable seeds in containers of more than one pound;

(i) The name of each kind and variety present in excess of five percent (5%) and the percentage by weight of each in order of its predominance;

(ii) Lot number or other lot identification;

(iii) For each named vegetable seed:

(A) Percentage germination exclusive of hard seed;

(B) Percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine those percentages;

Following (A) and (B) the "total germination and hard seed" may be stated as this if desired;

(iv) Name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this state;

(v) The labeling requirements for vegetable seeds in containers of more than one pound are deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-4 - Prohibitions.

§ 2-6-4 Prohibitions.  (a) It is unlawful for any person to sell, offer for sale, expose for sale, or transport for sale any agricultural or vegetable seed within this state:

(1) Unless the test to determine the percentage of germination required by § 2-6-3 has been completed within a nine (9) month period exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation, except that seeds packaged in hermetically-sealed containers under the conditions defined in rules and regulations promulgated under the provisions of this chapter may be sold, exposed for sale or offered for sale or transportation for a period of thirty-six (36) months after the last day of the month that the seeds were tested for germination prior to packaging. If seeds in hermetically-sealed containers are sold, exposed for sale, or offered for sale or transportation more than thirty-six (36) months after the last day of the month in which they were tested prior to packaging, they must have been retested for germination within the nine (9)-month period, exclusive of the calendar month in which the retest was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation;

(2) Not labeled in accordance with the provisions of this chapter or having a false or misleading labeling;

(3) Pertaining to which there has been false or misleading advertisement;

(4) Consisting of or containing prohibited noxious weed seeds, subject to recognized tolerances;

(5) Consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed by rules and regulations promulgated under this chapter, or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(6) Containing more than two and one-half percent (21/2%) by weight of all weed seeds;

(7) If any labeling, advertising, or other representations subject to this chapter represents the seed to be certified or registered seed unless:

(i) It has been determined by a seed certifying agency that the seed was produced, processed, and packaged, and conforms to standards of purity as to kind or variety, in compliance with rules and regulations of the agency pertaining to the seed; and

(ii) The seed bears an official label issued for the seed by a seed certifying agency stating that the seed is certified or registered.

(b) It is unlawful for any person within this state:

(1) To detach, alter, deface, or destroy any label provided for in this chapter or the rules and regulations made and promulgated under this chapter, or to alter or substitute seed in a manner that may defeat the purpose of this chapter;

(2) To disseminate any false or misleading advertisements concerning agricultural or vegetable seeds in any manner or by any means;

(3) To hinder or obstruct in any way, any authorized person in the performance of his or her duties under this chapter;

(4) To fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order or tags attached to the lot of seed, except with the express permission of the director and for the purpose specified by the director.

(5) To use the word "trace" as a substitute for any statement which is required.

(6) To use the word "type" in any labeling in connection with the name of any agricultural seed variety.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-5 - Records.

§ 2-6-5 Records.  Each person whose name appears on the label as handling agricultural or vegetable seeds subject to this chapter shall keep for a period of two (2) years complete records of each lot of agricultural or vegetable seed handled and keep for one year a file sample of each lot of seed after final disposition of the lot. All records and samples pertaining to the shipment or shipments involved are accessible for inspection by the director or his or her agent during customary business hours.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-6 - Exemptions  Good faith sellers.

§ 2-6-6 Exemptions  Good faith sellers.  (a) The provisions of §§ 2-6-3 and 2-6-4 do not apply:

(1) To seed or grain not intended for sowing purposes;

(2) To seed in storage in, or being transported or consigned to a cleaning or processing establishment for cleaning or processing; provided, that the invoice or labeling accompanying any shipment of the seed bears the statement "seed for processing" and any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed is subject to this chapter; or

(3) To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier provided the carrier is not engaged in producing, processing, or marketing agricultural or vegetable seeds subject to the provisions of this chapter.

(b) No person is subject to the penalties of this chapter for having sold or offered or exposed for sale agricultural or vegetable seeds which were incorrectly labeled or represented as to kind, variety, type or origin (if required) which seeds cannot be identified by examination, unless the person has failed to obtain an invoice, genuine grower's declaration or other labeling information and to take any other precautions that may be reasonable to insure the identity to be that stated.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-7 - Duties and authority of the director of the department of environmental management  Appeal of stop sale order.

§ 2-6-7 Duties and authority of the director of the department of environmental management  Appeal of stop sale order.  (a) The duty of enforcing this chapter and carrying out its provisions and requirements is vested in the director of the department of environmental management. It is the duty of that officer, who may act through his or her authorized agents:

(1) To sample, inspect, make analysis of, and test agricultural and vegetable seeds transported, sold, or offered or exposed for sale within the state for sowing purposes, at any time and place and to any extent as he or she may deem necessary to determine whether those agricultural or vegetable seeds are in compliance with the provisions of this chapter; to notify promptly the person who transported, sold, offered, or exposed the seed for sale, or any violation;

(2) To prescribe and, after a public hearing following public notice, to adopt rules and regulations governing the method of sampling, inspecting, analyzing, testing, and examining agricultural and vegetable seed, and the tolerances to be followed in the administration of this chapter which shall be in general accord with officially prescribed practice in interstate commerce, and any other rules and regulations that may be necessary to secure efficient enforcement of this chapter;

(3) To prescribe and, after a public hearing following public notice, establish, add to or subtract from by regulations a prohibited and restricted noxious weed list; and

(4) To prescribe and, after a public hearing following public notice, to adopt rules and regulations establishing reasonable standards of germination for vegetable seeds.

(b) For the purpose of carrying out the provisions of this chapter the director, individually or through his or her authorized agents, is authorized:

(1) To enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected with the premises subject to this chapter and rules and regulations under this chapter, and any truck or other conveyor by land, water, or air at any time when the conveyor is accessible, for the same purpose;

(2) To issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of agricultural or vegetable seed which the director finds is in violation of any of the provisions of this chapter or rules and regulations promulgated under this chapter, that order shall prohibit further sale, processing and movement of the seed, except on approval of the director, until the director has evidence that the law has been complied with, and the director has issued a release from the "stop sale" order of the seed; provided, that in respect to seed which has been denied sale, processing and movement as provided in this paragraph, the owner or custodian of the seed has the right to appeal from the order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of the order and for the discharge of the seeds from the order prohibiting the sale, processing and movement in accordance with the findings of the court. The provisions of this paragraph shall not be construed as limiting the right of the director to proceed as authorized by other sections of this chapter;

(3) To establish and maintain or make provisions for seed testing facilities, to employ qualified persons, and to incur any expenses that may be necessary to comply with these provisions;

(4) To make or provide for making purity and germination tests of seed for farmers and dealers on request; to prescribe rules and regulations governing that testing; and to fix and collect charges for the tests made. Fees shall accounted for in any manner that the state legislature may prescribe;

(5) To cooperate with the United States department of agriculture and other agencies in seed law enforcement.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-8 - Seizure  Condemnation.

§ 2-6-8 Seizure  Condemnation.  Any lot of agricultural or vegetable seed not in compliance with the provisions of this chapter are subject to seizure on complaint of the director to a court of competent jurisdiction in the locality in which the seed is located. In the event the court finds the seed to be in violation of this chapter and orders the condemnation of the seed, it shall be denatured, processed, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this state and in no instance shall the court order the disposition of the seed without first having given the claimant an opportunity to apply to the court for the release of the seed or permission to process or relabel it into compliance with this chapter.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-9 - Injunction.

§ 2-6-9 Injunction.  When in the performance of his or her duties the director applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rules and regulations under this chapter, the injunction is to be issued without bond.

History of Section.
(P.L. 1978, ch. 371, § 2.)



Chapter 2-6-10 - Violations and prosecutions.

§ 2-6-10 Violations and prosecutions.  (a) Every violation of the provisions of this chapter shall be deemed a misdemeanor punishable by a fine not exceeding one hundred dollars ($100) for the first offense and not exceeding two hundred fifty dollars ($250) for each subsequent similar offense.

(b) When the director finds that any person has violated any of the provisions of this chapter, the director shall file with the attorney general, with a view of prosecution, any evidence that may be deemed necessary. No prosecution under this chapter shall be instituted without the defendant first having been given an opportunity to appear before the director or his or her duly authorized agent, to introduce evidence either in person or by agent or attorney at a private hearing. If, after the hearing, or without the hearing in case the defendant or his or her agent or attorney fails or refuses to appear, the director is of the opinion that the evidence warrants prosecution, the director shall proceed as provided in this section.

(c) It is the duty of the attorney general to institute proceedings at once against any person charged with a violation of this chapter, if, in the judgment of the attorney general, the information submitted warrants that action.

(d) After judgment by the court in any case arising under this chapter, the director shall publish any information pertinent to the issuance of the judgment by the court in any media as the director may designate from time to time.

History of Section.
(P.L. 1978, ch. 371, § 2.)






Chapter 2-7 - Commercial Fertilizer

Chapter 2-7-1 - Title.

§ 2-7-1 Title.  This chapter shall be known as the "Rhode Island Commercial Fertilizer Law".

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-2 - Responsibility for administration.

§ 2-7-2 Responsibility for administration.  This chapter is administered by the director of the department of environmental management, referred to as the "director".

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-3 - Definitions.

§ 2-7-3 Definitions.  When used in this chapter:

(1) "Bulk fertilizer" means a commercial fertilizer distributed in non-package form.

(2) "Brand" means a term, design, or trademark used in connection with one or several grades of commercial fertilizer.

(3) "Commercial fertilizer" means any substance containing one or more recognized plant nutrient(s) which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes and gypsum, and other products exempted by regulation of the director.

(4) "Director" means director of the department of environmental management or his or her authorized agent.

(5) "Distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes, or blends commercial fertilizer, or who offers for sale, sells, barters or otherwise supplies commercial fertilizer in this state.

(6) "Fertilizer material" means a commercial fertilizer which either:

(i) Contains important quantities of no more than one of the primary plant nutrients (nitrogen, phosphoric acid and potash), or

(ii) Has approximately eighty-five percent (85%) of its plant nutrient content present in the forms of a single chemical compound, or

(iii) Is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in a way that its content or primary plant nutrients has not been materially changed except by purification and concentration.

(7) "Guaranteed analysis" means:

(i) Until the director prescribes the alternative form of guaranteed analysis in accordance with the provisions of subdivision (7)(ii) of this section, the term "guaranteed analysis" shall mean the minimum percentage of plant nutrients claimed in the following order and form:

(A) Total Nitrogen (N) percent

Available Phosphoric Acid (P2O5) percent

Soluble Potash (K2O) percent

(B) For unacidulated mineral phosphatic materials and basic slag, bone, tankage, and other organic phosphate materials, the total phosphoric acid and/or degree or fineness may also be guaranteed.

(C) Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be permitted or required by regulation of the director. The guarantees for these other nutrients shall be expressed in the form of the element. The sources of these other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the director, and with the advice of the dean of the college of resource development. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the director.

(D) Potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred (100) pounds per ton, when required by regulation.

(ii) When the director finds, after a public hearing following due notice, that the requirement for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, the director may require by regulation that the "guaranteed analysis" shall be in the following form:

Total Nitrogen (N) percent

Available Phosphorus (P) percent

Soluble Potassium (K) percent

Provided, however, that the effective date of the regulation shall be not less than six (6) months following the issuance of this regulation and provided further, that for a period of two (2) years following the effective date of the regulation the equivalent of phosphorus and potassium may also be shown in the form of phosphoric acid and potash; provided, however, that after the effective date of a regulation issued under the provisions of this section, requiring that phosphorus and potassium shall constitute the grade.

(8) "Grade" means the percentage of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis. Specialty fertilizers may be guaranteed in fractional units of less than one percent (1%) of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash; provided, that fertilizer materials, bone meal, manures, and similar raw materials may be guaranteed in fractional units.

(9) "Investigational allowance" means an allowance for variations inherent in the taking, preparation and analysis of an official sample of commercial fertilizer.

(10) "Label" means the display of all written, printed or graphic matter upon the immediate container or statement accompanying a commercial fertilizer.

(11) "Labeling" means all written, printed or graphic matter, upon or accompanying any commercial fertilizer, or advertisements, brochures, posters, television and radio announcements used in promoting the sale of commercial fertilizers.

(12) "Mixed fertilizer" means a commercial fertilizer containing any combination or mixture of fertilizer materials.

(13) "Official sample" means any sample of commercial fertilizer taken by the director or his or her agent and designated as "official" by the director.

(14) "Percent" or "percentage" means the percentage by weight.

(15) "Person" includes individual, partnership, association, firm, and corporation.

(16) "Registrant" means the person who registers commercial fertilizer under the provisions of this chapter.

(17) "Specialty fertilizer" means a commercial fertilizer distributed primarily for non-farm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries.

(18) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-4 - Registration.

§ 2-7-4 Registration.  (a) Each brand and grade of commercial fertilizer shall be registered by the manufacturer or by that person whose name appears upon the label before being distributed in this state. The application for registration shall be submitted to the director on a form furnished by the director, and shall be accompanied by a fee of seventy-two dollars ($72.00) per brand or grade registered.

(1) All revenues received from registration fees shall be deposited as general revenues.

(2) All applications for registration shall be accompanied by a label or true copy of the label.

(3) Upon approval by the director, a copy of the registration shall be furnished to the applicant.

(4) All registrations expire on December 31st of each year.

(5) The application includes the following information:

(i) The brand and grade;

(ii) The guaranteed analysis;

(iii) The name and address of the registrant.

(b) A distributor is not required to register any commercial fertilizer which is already registered under this chapter by another person, providing the label does not differ in any respect.

(c) A distributor is not required to register each grade of commercial fertilizer formulated according to specifications which are furnished by a consumer prior to mixing.

(d) The plant nutrient content of each and every brand and grade of commercial fertilizer must remain uniform for the period of registration.

History of Section.
(P.L. 1977, ch. 168, § 2; P.L. 1989, ch. 349, § 1; P.L. 1992, ch. 133, art. 22, § 1; P.L. 1995, ch. 370, art. 40, § 1.)



Chapter 2-7-5 - Labels.

§ 2-7-5 Labels.  (a) Any commercial fertilizer distributed in this state in containers must have on or affixed to the container a label setting forth in clearly legible and conspicuous form the net weight and the information required by § 2-7-4 (a)(5)(i), (ii) and (iii) of this chapter.

(b) In case of bulk shipments, this information, in written or printed form, shall accompany delivery and be supplied to the purchaser at the time of delivery.

(c) A commercial fertilizer formulated according to specifications furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis, and the name and address of the distributor.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-6 - Tonnage reports, tonnage fees.

§ 2-7-6 Tonnage reports, tonnage fees.  (a) There shall be paid to the department of environmental management for all commercial fertilizers distributed in this state a tonnage fee at the rate of fifteen cents (15¢) per ton: provided, that sales or exchanges between manufacturers are exempted. Tonnage fees of less than one dollar ($1.00) are waived. All registration and tonnage fees received by the director under the provisions of this chapter shall be deposited into the general fund as general revenue.

(b) Every person who distributes a commercial fertilizer in this state shall file with the director, on forms furnished by the director, an annual tonnage report, under oath, for the twelve (12) month period ending June 30th. The report shall set forth the net tons of each grade of commercial fertilizer distributed in this state during the twelve (12) month period.

(c) The tonnage report and tonnage fee are due on or before July 15th following the close of the annual period. The tonnage fee is at the rate stated in subsection (a).

(d) If the tonnage report is not filed and/or the tonnage fee not made on or before August 1st, following the close of the annual period, a collection fee amounting to ten percent (10%) (ten dollars ($10.00) minimum) of the amount shall be assessed against the registrant, and the amount of fees due shall constitute a debt and become the basis of a judgment against the registrant. The director, however, in his or her discretion, may grant a reasonable extension of time. No information furnished the director under this section shall be disclosed in a way as to divulge the operation of any person.

(e) When more than one person is involved in the distribution of a commercial fertilizer, the last person who has the fertilizer registered and who distributes to a non-registrant (dealer or consumer) is responsible for reporting and paying the tonnage fee, unless the report and payment is made by a prior distributor of a fertilizer.

(f) All moneys for the commercial fertilizer program shall be made available to the director for the following purposes:

(1) To support the feed and fertilizer testing laboratory for the testing and analysis of commercial fertilizers distributed within this state for the expressed purpose of detection of deficiency; and

(2) For payment of ancillary services, personnel and equipment incurred in order to carry out the purposes of quality assurance defined by this chapter.

History of Section.
(P.L. 1977, ch. 168, § 2; P.L. 1989, ch. 349, § 1; P.L. 1995, ch. 370, art. 40, § 1.)



Chapter 2-7-7 - Inspection, sampling, analysis.

§ 2-7-7 Inspection, sampling, analysis.  (a) It is the duty of the director, who may act through his or her authorized agent, to sample, inspect, make analysis of, and test commercial fertilizers distributed within this state at any time and place and to the extent the director deems necessary to determine whether commercial fertilizers are in compliance with the provisions of this chapter. The director, individually or through his or her agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to commercial fertilizers subject to the provisions of this chapter and the rules and regulations pertaining to this chapter, and to the records relating to their distribution.

(b) The methods of analysis and sampling are those adopted by the fertilizer quality testing laboratory in consultation with the director from sources such as the journal of the association of official analytical chemists.

(c) The director, in determining for administrative purposes whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in § 2-7-3(13) and obtained and analyzed as provided for in subsection (a).

(d) The results of official analysis of commercial fertilizers and portions of official samples shall be distributed upon request by the dean of the college of resource development at the University of Rhode Island as provided in the regulations.

History of Section.
(P.L. 1977, ch. 168, § 2; P.L. 1989, ch. 349, § 1.)



Chapter 2-7-8 - Plant food deficiency.

§ 2-7-8 Plant food deficiency.  (a) Penalty for nitrogen, available phosphoric acid or phosphorus and potash or potassium. If the analysis shows that a commercial fertilizer is deficient:

(1) In one or more of its guaranteed primary plant foods (NPK) beyond the "investigational allowances" as established by regulation; or

(2) If the overall index value of the fertilizer is below the level established by regulations, a penalty of three (3) times the commercial value of the deficiency or deficiencies shall be assessed

When a commercial fertilizer is subject to a penalty under both subdivisions (1) and (2), the larger penalty shall apply.

(b) Penalty for other deficiencies. Deficiencies beyond the investigational allowances as established by regulation in any other constituent(s) covered under § 2-7-3(7)(i)(B), (C) and (D), which the registrant is required to or may guarantee, shall be evaluated and penalties prescribed for these deficiencies by the director.

(c) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction praying for judgment as to the justification of any penalties assessed under this section.

(d) All penalties assessed under this section shall be paid to the consumer of the lot of commercial fertilizer, one ton minimum, represented by the sample analyzed within three (3) months after the date of notice from the director to the registrant, receipts taken for the penalties assessed and promptly forwarded to the consumer. If the consumers cannot be found, or the consumer was in possession of less than one ton of commercial fertilizer represented by the sample analyzed, the amount of penalty shall be deposited into the fertilizer quality testing fund.

History of Section.
(P.L. 1977, ch. 168, § 2; P.L. 1989, ch. 349, § 1.)



Chapter 2-7-9 - Commercial value.

§ 2-7-9 Commercial value.  For the purpose of determining the commercial value to be applied under the provisions of § 2-7-8, the director shall determine and publish annually the values per unit of nitrogen, available phosphoric acid, and soluble potash in commercial fertilizers in this state. If guarantees are as provided in § 2-7-3 (7)(ii), the value shall be per unit of nitrogen, phosphorus, and potassium. The values so determined and published shall be used in determining and assessing penalties.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-10 - Misbranding.

§ 2-7-10 Misbranding.  No person shall distribute misbranded fertilizer. A commercial fertilizer is deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another fertilizer product;

(3) If it is not labeled as required in § 2-7-5 and in accordance with regulations prescribed under this chapter; or

(4) If it purports to be or is represented as a commercial fertilizer or is represented as containing a plant nutrient or commercial fertilizer, unless the plant nutrient or commercial fertilizer conforms to the definition of identity, if any, prescribed by regulation of the director; in the adopting of those regulations the director shall give due regard to commonly accepted definitions and official fertilizer terms as those issued by the association of American plant food control officials.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-11 - Adulteration.

§ 2-7-11 Adulteration.  No person shall distribute an adulterated fertilizer product. A commercial fertilizer is deemed to be adulterated:

(1) If it contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use, which may be necessary to protect plant life, are not shown upon the label;

(2) If its composition falls below or differs from that which it is purported to possess by its labeling;

(3) If it contains unwanted crop seed or weed seed.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-12 - Publications.

§ 2-7-12 Publications.  The director shall publish at least annually and in any form that the director may deem proper the results of analyses based on official samples of commercial fertilizers distributed within the state as compared with the analyses guaranteed under §§ 2-7-4 and 2-7-5.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-13 - Rules and regulations.

§ 2-7-13 Rules and regulations.  The director is authorized to prescribe and, after a public hearing following public notice, to enforce any rules and regulations relating to investigational allowances, definitions, records, and the distribution of commercial fertilizers that may be necessary to carry into effect the full intent and meaning of this chapter.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-14 - Short weight.

§ 2-7-14 Short weight.  If any commercial fertilizer in the possession of the consumer is found by the director to be short in weight, the registrant of that commercial fertilizer shall within thirty (30) days after official notice from the director pay to the consumer a penalty equal to four (4) times the value of the actual shortage.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-15 - Cancellation of registrations.

§ 2-7-15 Cancellation of registrations.  The director is authorized and empowered to cancel the registration of any brand of commercial fertilizer or to refuse to register any brand of commercial fertilizer as provided in this chapter, upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasions or attempted evasions of the provisions of this chapter or any rules and regulations promulgated under this chapter. No registration shall be revoked or refused until the registrant has been given the opportunity to appear for a hearing by the director.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-16 - "Stop sale" orders.

§ 2-7-16 "Stop sale" orders.  The director may issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer and to hold at a designated place when the director finds the commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and the commercial fertilizer is released in writing by the director, or the violation has been otherwise legally disposed of by written authority. The director shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-17 - Seizure, condemnation, and sale.

§ 2-7-17 Seizure, condemnation, and sale.  Any lot of commercial fertilizer not in compliance with the provisions of this chapter shall be subject to seizure on complaint of the director to a court of competent jurisdiction in the area in which the commercial fertilizer is located. In the event the court finds the commercial fertilizer to be in violation of this chapter and orders the condemnation of the commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state: provided, that in no instance shall the disposition of the commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial fertilizer or for permission to process or relabel the commercial fertilizer to bring it into compliance with this chapter.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-18 - Violations.

§ 2-7-18 Violations.  (a) If it appears from the examination of any commercial fertilizer that any of the provisions of this chapter or the rules and regulations issued under this chapter have been violated, the director shall cause notice of the violations to be given to the registrant, distributor, or possessor from whom the sample was taken; any person notified shall be given opportunity to be heard under any rules and regulations that may be prescribed by the director. If it appears after the hearing, either in the presence or absence of the person so notified, that any of the provisions of this chapter or rules and regulations issued under this chapter have been violated, the director may certify the facts to the attorney general.

(b) Any person convicted of violating any provision of this chapter or rules and regulations issued under this chapter shall be punished in the discretion of the court.

(c) Nothing in this chapter shall be construed as requiring the director or the director's representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the chapter when the director believes that the public interest will be best served by a suitable notice of warning in writing.

(d) It is the duty of the attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(e) The director is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under the chapter notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-19 - Exchanges between manufacturers.

§ 2-7-19 Exchanges between manufacturers.  Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer to manufacturers or manipulators who have registered their brands as required by the provisions of this chapter.

History of Section.
(P.L. 1977, ch. 168, § 2.)



Chapter 2-7-20 - Constitutionality.

§ 2-7-20 Constitutionality.  If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, the judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, or part directly involved in the controversy in which the judgment has been rendered.

History of Section.
(P.L. 1977, ch. 168, § 2.)






Chapter 2-8 - Economic Poisons



Chapter 2-9 - Forestry Functions of Department of Environmental Management

Chapter 2-9-3 - Leases and concessions on reservations.

§ 2-9-3 Leases and concessions on reservations.  The department of environmental management may let, rent or lease any parts of the reservations under its control or any building on the reservation and may grant any concessions on or about those reservations, as in the opinion of the director of environmental management may seem necessary or advisable, but not for periods in excess of five (5) years.

History of Section.
(P.L. 1919, ch. 1742, § 3; G.L. 1923, ch. 279, § 2; G.L. 1938, ch. 220, § 2; impl. am. P.L. 1952, ch. 2973, § 1; G.L. 1956, § 2-9-3.)



Chapter 2-9-4 - Employees  Records  Annual report.

§ 2-9-4 Employees  Records  Annual report.  The director of environmental management shall determine the duties of all employees, remove them in the manner provided by chapter 4 of title 36, and make all reasonable rules and regulations concerning them. The maps, plans, documents, records, books, papers, and accounts of the department are subject to public inspection at any times that the director may determine. The director shall make an annual report to the general assembly together with a full statement of the receipts and disbursements of the department.

History of Section.
(P.L. 1907, ch. 1466, § 2; G.L. 1909, ch. 238, § 2; G.L. 1923, ch. 279, § 3; P.L. 1929, ch. 1357, § 1; G.L. 1938, ch. 220, § 3; impl. am. P.L. 1952, ch. 2973, § 3; impl. am. P.L. 1952, ch. 2975, § 17; G.L. 1956, § 2-9-4.)



Chapter 2-9-5 - Appropriations  Expenses.

§ 2-9-5 Appropriations  Expenses.  The general assembly shall annually appropriate any sums that it may deem necessary for the purposes of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums appropriated, or sums that may from time to time be required, upon receipt by him or her of proper vouchers approved by the director of enviromental management.

History of Section.
(P.L. 1919, ch. 1742, § 4; P.L. 1920, ch. 1837, § 1; G.L. 1923, ch. 279, § 3; P.L. 1926, ch. 824, § 1; P.L. 1929, ch. 1357, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 220, § 3; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1952, ch. 2973, § 3; G.L. 1956, § 2-9-5.)



Chapter 2-9-6 - Publication of information.

§ 2-9-6 Publication of information.  It is the duty of the director of environmental management to obtain and publish information concerning the extent and condition of the forest lands in the state and the means of protecting the forests from fire and other depredation, and to diffuse as widely as possible, by public addresses and personal communication, a knowledge of practical forestry and methods of replanting deforested areas.

History of Section.
(P.L. 1906, ch. 1322, § 2; G. L. 1909, ch. 239, § 2; G.L. 1923, ch. 280, § 2; G.L. 1938, ch. 223, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-9-6.)






Chapter 2-10 - State Forests and Forestry Projects

Chapter 2-10-1 - Acceptance of property for demonstration and experimentation purposes.

§ 2-10-1 Acceptance of property for demonstration and experimentation purposes.  The director of environmental management is authorized and empowered, with the approval of the governor, and subject, in the case of real property, to the provisions of chapter 6 of title 37, to accept on behalf of the state any property given to the state absolutely and in fee simple for general forest demonstration and experimentation purposes, but no acceptance makes the state in any manner legally or equitably liable to any person relative to the care, preservation or use of the property. All deeds, contracts and other documents in connection with the transfer of the property shall be approved by the attorney general.

History of Section.
(G.L. 1923, ch. 280, § 6; P.L. 1931, ch. 1764, § 1; G.L. 1938, ch. 223, § 3; impl. am. P.L. 1953, ch. 3105, § 2; G.L. 1956, § 2-10-1.)



Chapter 2-10-2 - Use of property.

§ 2-10-2 Use of property.  Property accepted pursuant to § 2-10-1 shall be used by the department of environmental management under the supervision of the director, for any forest demonstration and experimentation purposes that they deem best designed to promote the science and practice of forestry in this state.

History of Section.
(G.L. 1923, ch. 280, § 7; P.L. 1931, ch. 1764, § 1; G.L. 1938, ch. 223, § 4; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-10-2; P.L. 1987, ch. 78, § 8.)



Chapter 2-10-3 - State forestry fund.

§ 2-10-3 State forestry fund.  Whenever appropriate receipts, monetary gifts, or securities are received, the director of environmental management shall give the funds to the general treasurer until he or she desires to use the funds for forest demonstration and experimentation purposes and the general treasurer shall keep those funds in a special account known as the state forestry fund, and he or she shall invest and reinvest the funds in those securities that by law the sinking fund commission is authorized to invest in. Whenever the director desires to convert any of those investments into cash to be used to promote the science and practice of forestry in this state, the director shall notify the general treasurer in writing who shall forthwith proceed to carry out his or her request. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment from those investments of any of those sums upon receipt by him or her of proper vouchers approved by the director.

History of Section.
(G.L. 1923, ch. 280, § 8; P.L. 1931, ch. 1764, § 1; G.L. 1938, ch. 223, § 5; impl. am. P.L. 1939, ch. 660, §§ 65, 200; G.L. 1956, § 2-10-3; P.L. 1992, ch. 133, art. 23, § 1.)



Chapter 2-10-3.1 - Assessment of fees for forestry services.

§ 2-10-3.1 Assessment of fees for forestry services.  The director of the department of environmental management shall promulgate regulations for the purposes of assessing fees for services provided by the division of forest environment as outlined in chapters 15 and 19 of this title, as well as for services provided by the division of forest environment for the protection, enhancement, and management of this state's forest resources and these funds shall be deposited within the state forestry fund as provided for in § 2-10-3.

History of Section.
(P.L. 1992, ch. 133, art. 23, § 2.)



Chapter 2-10-4 - State forest areas acquired from United States.

§ 2-10-4 State forest areas acquired from United States.  (a) For the purpose of cooperating with the United States government in the proper utilization of lands in this state suitable for the maintenance of forest areas, the director of environmental management is authorized and empowered, with the approval of the governor and irrespective of any other provision of law, to acquire, without expense to the state except a nominal consideration, by deed or lease from, or by agreement with, the United States or any authorized agency of the United States, lands or interests in lands in this state which in the judgment of the director and the governor are suitable for use for the purpose of, or in connection with, the establishment or maintenance of state forests or forest areas, and to use those lands or interests in lands so acquired, or to cause them to be used, for general forest demonstration and experimental purposes and in any other ways that in the judgment of the director and the governor will be most suitable for state forests or forest areas and will best promote the public good.

(b) The director is authorized and empowered to sell or otherwise dispose of products from state forests or forest areas, and to make any rules and regulations that may be necessary in connection with the land.

(2) Revenues received from state forests and forest areas shall be turned over to the general treasurer and placed in a fund to be known as the state forestry fund.

(ii) A special record shall be kept as to those revenues when there is an obligation in connection with those revenues to reimburse the United States, and payment shall be made to the United States in accordance with the terms of the agreement entered into between the director and the United States.

(3) When the purchase price, which shall not exceed the amount expended by the United States in the acquisition of the lands, has been repaid, title to the lands shall be taken in the name of the state.

(4) Revenues received from state forests or forest areas beyond those required to reimburse the United States shall be expended for the maintenance and development of state forests and forest areas whenever the agreement between the director and the United States requires it.

(c) Obligations for the acquisition of lands under the authority of this chapter shall be paid solely from revenues derived from those lands, and shall not impose any liability on the general credit and taxing power of the state. Revenues received from state forests and forest areas, where there is no obligation to reimburse the United States, shall be deposited in a fund known as the state forestry fund.

(d) All deeds, contracts and other agreements in connection with the transfer of state forests or forest areas shall be approved as to form by the attorney general.

(e) All civil and criminal processes issued under the authority of this state or of any department or officer of this state may be served and executed on state forests or forest areas and in any buildings or structures in state forests or forest areas.

History of Section.
(G.L. 1923, ch. 280, § 9; P.L. 1935, ch. 2262, § 1; G.L. 1938, ch. 223, § 6; G.L. 1956, § 2-10-4; P.L. 1992, ch. 133, art. 23, § 1.)



Chapter 2-10-5 - Acquisition of property  Acceptance of grants and gifts.

§ 2-10-5 Acquisition of property  Acceptance of grants and gifts.  (a) The director of environmental management, with the approval of the governor, is authorized and empowered, subject to the provisions of chapter 6 of title 37, to acquire by rental, lease or purchase any property which in the judgment of the director and the governor is suitable for use in the establishment and maintenance of camp sites in connection with the work of any public agency engaged in conservation projects or in the establishment and maintenance of forest areas for any purposes that may be required by law.

(b) The director may also accept any allotment or grant of money from the United States government for the purchase and development of property for the uses stated.

(c) The director may accept gifts of money as provided in § 2-10-1.

(2) All sums of money accepted in accordance with the provisions of this chapter shall be turned over to the general treasurer and placed in a special fund known as the state forestry fund.

(d) The director, from the funds received under the provisions of this chapter, may expend sums of money for the purchase of forest lands and for the purpose of development of the property acquired for forest stewardship programs and for the maintenance of state forests.

(e) All deeds, contracts and other documents in connection with the transfer of property shall be approved as to form by the attorney general.

History of Section.
(G.L. 1923, ch. 280, § 10; P.L. 1935, ch. 2218, § 1; G.L. 1938, ch. 223, § 7; impl. am. P.L. 1952, ch. 3105, § 2; G.L. 1956, § 2-10-5; P.L. 1992, ch. 133, art. 23, § 1.)



Chapter 2-10-6 - Deposit of forest revenues.

§ 2-10-6 Deposit of forest revenues.  The director of environmental management shall deposit with the general treasurer in the state forestry fund as provided for in § 2-10-3 all moneys received from the sale of forest products cut in the state forests, state forest parks or other reservations within the state, and receipts from the sale of land belonging to the state and used for forest purposes.

History of Section.
(G.L. 1923, ch. 223, § 8; P.L. 1940, ch. 914, § 2; P.L. 1944, ch. 1443, § 1; G.L. 1956, § 2-10-6; P.L. 1992, ch. 133, art. 23, § 1.)



Chapter 2-10-8 - Receipt of federal grants.

§ 2-10-8 Receipt of federal grants.  The general treasurer is authorized to receive any moneys that may be placed at the disposal of the state by the United States government, or any department of the United States, under the provisions of any law, cooperative agreement or otherwise, for the purpose of protecting, preserving or developing the woodlands and forestry in this state.

History of Section.
(P.L. 1909, ch. 451, § 15; P.L. 1922, ch. 2166, § 1; G.L. 1923, ch. 281, § 15; G.L. 1938, ch. 224, § 15; P.L. 1944, ch. 1444, § 1; G.L. 1956, § 2-10-8.)



Chapter 2-10-9 - Receipts from land condemned by United States.

§ 2-10-9 Receipts from land condemned by United States.  Any sums received by the state as the proceeds resulting from the condemnation by the federal government, or any agency or agent of the federal government, of any lands, under the jurisdiction of the department of environmental management shall be deposited in the general fund.

History of Section.
(P.L. 1944, ch. 1492, § 1; impl. am. P.L. 1952, ch. 2973, §§ 1, 3; G.L. 1956, § 2-10-9; P.L. 1959, ch. 134, § 1.)



Chapter 2-10-11 - Purchase and sale of seedlings.

§ 2-10-11 Purchase and sale of seedlings.  For the purpose of encouraging reforestation, the director of environmental management is authorized and empowered to purchase, and resell at cost to the owners of any farm or woodlands in this state, tree seedlings to be planted on those farms or land. Nothing in this section authorizes the director to incur any obligation for the payment of any sum by the state nor to charge any fee or profit for his or her services under this section.

History of Section.
(G.L. 1923, ch. 280, § 5; P.L. 1928, ch. 1136, § 1; G.L. 1938, ch. 223, § 2; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-10-11.)



Chapter 2-10-12 - Operation of nurseries.

§ 2-10-12 Operation of nurseries.  The state is authorized to establish, operate and maintain nurseries for the production of forest seedlings. Those trees may be used to reforest any land owned by the state, or may be used for planting on other public lands any such terms deemed to be for the public benefit. Any surplus may be supplied to owners of private land, at a price not exceeding the cost of production, for reforestation purposes upon rural land which has an assessed value of not exceeding fifty dollars ($50.00) per acre. Trees so purchased by owners of private land for reforestation of rural land shall not be removed from the premises of the rural landowner with the roots attached.

History of Section.
(G.L. 1938, ch. 280, § 11; P.L. 1938, ch. 2609, § 1; G.L. 1938, ch. 223, § 9; G.L., ch. 223, § 12, as redesignated by P.L. 1940, ch. 914, § 1; G.L. 1956, § 2-10-12.)



Chapter 2-10-13 - Enforcement.

§ 2-10-13 Enforcement.  It is the duty of the director of environmental management or his or her authorized representative to enforce the provisions of this chapter and of chapter 15 of this title and to prosecute any person, firm, or corporation, that, in his or her opinion, is guilty of the violation of any of the provisions of this chapter, and in all those prosecutions the director or the director's authorized representative is not required to enter into any recognizance or to give surety for costs. It is the duty of the attorney general to conduct the prosecution brought by the director under the provisions of this chapter and of chapter 15 of this title.

History of Section.
(P.L. 1935, ch. 2250, § 103; G.L. 1938, ch. 223, § 10; G.L., ch. 223, § 13, as redesignated by P.L. 1940, ch. 914, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-10-13; P.L. 1958, ch. 172, § 2.)






Chapter 2-11 - Forest Fire Personnel

Chapter 2-11-1 - Definitions.

§ 2-11-1 Definitions.  For the purpose of this chapter:

(1) "Authorized representative" means anyone recognized and/or appointed and/or commissioned by the director of the department of environmental management to exercise and pursue the laws, rules and regulations intended by this chapter.

(2) "Authorized senior officer" means a member of a fire organization who is authorized by the fire chief to issue burning permits.

(3) "Director" means the director of the department of environmental management.

(4) "Fire chief " means the elected, appointed, designated or recognized leader and member of a fire organization.

(5) "Flammable material" means any substance that will burn, including, but not limited to, refuse, debris, waste, forest material, brush, stumps, logs, rubbish, fallen timber, grass, stubble, leaves, fallow land, slash crops or crop residue.

(6) "Forest fire" or "Wildland fire" means any fire occurring on forest land or wildland.

(7) "Forest land" or "Wildland" means timbered land, potential timber producing land, cutover or burned timber land or grass lands not including lands devoted to agriculture.

(8) "Person" means any individual, corporation, partnership, association, municipality, other public body, legal entity, employee or agent of the person.

(9) "Senior officer" means a member of a fire organization who would be next in command during the absence of the fire chief.

History of Section.
(G.L. 1956, § 2-11-1; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-2 - Designation of fire chief, senior officer, and forest fire district.

§ 2-11-2 Designation of fire chief, senior officer, and forest fire district.  The local chief shall be elected, appointed or designated by the procedure established and within the framework spelled out in the fire company or fire district, city or town charter, by-laws, constitution or any other existing format for appointment of a fire chief. The fire chief's term of office is recognized as that which is spelled out in the fire company or fire district, city or town charter, by-laws, constitution or any other existing format for such term of appointment. The fire chief elected, appointed or designated shall forthwith notify the director of the department of enviromental management of the election, appointment, or designation and shall further notify the director of his or her specific forest fire district and jurisdiction, and the director may then enter into agreements with each fire chief and fire company to provide assistance and to accept assistance in the prevention and control of forest fires and enforcement of forest fire laws which may include training of personnel. It is the responsibility of the city or town council to appoint a qualified resident to forest fire chief and to designate a forest fire company for any portion of the city or town not protected by an existing fire chief and fire company. If the city or town council of any city or town shall fail to appoint a fire chief as required by this section, the director of the department of environmental management shall appoint some qualified resident of the city or town to act as fire chief until an appointment shall be made by the city or town council, as provided in this section. In any fire company or fire district, the fire chief shall establish and define his or her forest fire district and jurisdiction and shall designate a qualified resident of each district to serve as authorized senior officer. Any designated senior officer shall serve during the pleasure of the fire chief by whom he or she was designated. A fire chief shall notify the director of the department of environmental management of each authorized senior officer designated by him or her, and of each removal from designation by him or her, forthwith upon the designation or removal.

History of Section.
(G.L. 1956, § 2-11-2; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-3 - Compensation of fire chief, senior officer, and their employees.

§ 2-11-3 Compensation of fire chief, senior officer, and their employees.  Each fire chief, senior officer, and employee of any fire chief or senior officer shall receive an hourly rate equivalent to the existing state minimum hourly wage as prescribed by the minimum wage law, chapter 12 of title 28. Payment will be for his or her actual services rendered under this chapter and chapter 12 of this title in extinguishing forest fires. A person summoned by a fire chief or senior officer to assist in the extinguishment of a forest fire may be allowed once in any one day a three (3) hour minimum pay. Payment for property used under the direction of the fire chief or senior officer shall be made at a rate prescribed by the director of the department of environmental management. In addition to this compensation, each fire chief shall be paid one hundred dollars ($100) a year. This sum shall be in lieu of all allowances for making reports, for postage, for posting notices, for issuing permits, for telephoning, and for other services not provided in this chapter, provided that these services actually have been rendered, or that the expenses have been incurred.

History of Section.
(G.L. 1956, § 2-11-3; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-4 - Patrols during drought.

§ 2-11-4 Patrols during drought.  During a period of drought, the local fire chief or senior officer in the fire company may require and request their fire personnel to patrol their districts, provided approval for the patrolling is first obtained from the director of the department of environmental management and the expenses for the patrolling are paid at the same rate and in the same way as for fighting fires.

History of Section.
(G.L. 1956, § 2-11-4; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-5 - Reports of fires.

§ 2-11-5 Reports of fires.  Within two (2) weeks after any forest fire, the local fire chief of the local fire district in which the fire occurs shall mail a report of the fire to the director of the department of environmental management, using the printed form furnished for that purpose. In case any local fire chief fails to make the report as required by this section, or the local fire chief fails to transmit a copy of the itemized account, as provided in § 2-11-6, the fire department or fire district shall not receive from the state the payment due under § 2-11-6 on account of the extinguishing of the fire.

History of Section.
(G.L. 1956, § 2-11-5; P.L. 1970, ch. 124, § 2; P.L. 1971, ch. 24, § 1.)



Chapter 2-11-6 - Payments to local fire companies and districts.

§ 2-11-6 Payments to local fire companies and districts.  Of the money required for all payments for the property used, and services rendered in extinguishing forest fires, fifty percent (50%) shall be paid by the state to the local fire company or fire district. The payment for work done in preventing and extinguishing forest fires shall not be made until an itemized account of all the labor performed and materials used is submitted by the local fire chief of the forest fire district or jurisdiction in which the work is done or the assistance rendered, and is approved for payment by the local fire chief of the forest fire district or jurisdiction, who shall, within sixty (60) days from the date of any fire, transmit a copy of the itemized account and order for payment to the director of the department of environmental management for the director's approval and when the itemized account and order for payment is approved the director shall transmit the account and order to the state controller who shall draw his or her order upon the general treasurer for the payment of fifty percent (50%) of the money to the local fire company or fire district.

History of Section.
(G.L. 1956, § 2-11-6; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-7 - Incidental expenses.

§ 2-11-7 Incidental expenses.  The clerical work, posters, signs, printed matter and other supplies furnished by the director of the department of environmental management under this chapter and chapter 12 of this title, may be paid for out of the appropriation made as prescribed in § 2-11-11; provided, that any fire company, district, or any city or town may pay for any additional service for the prevention or extinguishment of forest fires that the fire company, district, or city or town council may authorize.

History of Section.
(G.L. 1956, § 2-11-7; P.L. 1970, ch. 124, § 2; P.L. 1992, ch. 133, art. 23, § 3.)



Chapter 2-11-8 - Badges.

§ 2-11-8 Badges.  Every fire chief or senior officer shall, when on duty, wear in plain sight a badge inscribed with the state seal and the words fire chief or senior officer.

History of Section.
(G.L. 1956, § 2-11-8; P.L. 1970, ch. 124, § 2; P.L. 1992, ch. 133, art. 23, § 3.)



Chapter 2-11-9 - Enforcement powers of fire chiefs.

§ 2-11-9 Enforcement powers of fire chiefs.  The fire chiefs shall enforce all laws relating to forest fires, and shall not be required to give surety for costs upon any complaint made by him or her. The fire chiefs shall have the power to arrest without a warrant any person detected in the act of setting or maintaining fire unlawfully.

History of Section.
(G.L. 1956, § 2-11-9; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-10 - Subpoena of witnesses.

§ 2-11-10 Subpoena of witnesses.  For the purpose of investigating the causes of fire, the fire chiefs shall have the power to subpoena witnesses.

History of Section.
(G.L. 1956, § 2-11-10; P.L. 1970, ch. 124, § 2.)



Chapter 2-11-11 - State appropriations.

§ 2-11-11 State appropriations.  The general assembly shall annually appropriate any sums that it may deem necessary in carrying out the provisions of this chapter and chapter 12 of this title and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums appropriated, or so much of the sums as may be required, upon receipt by him or her of proper vouchers approved by the director of environmental management.

History of Section.
(G.L. 1956, § 2-11-11; P.L. 1970, ch. 124, § 2.)






Chapter 2-12 - Forest Fires and Prevention

Chapter 2-12-1 - Definitions.

§ 2-12-1 Definitions.  For the purposes of this chapter:

(1) "Authorized representative" means anyone recognized and/or appointed and/or commissioned by the director of the department of natural resources to exercise and pursue the laws, rules and regulations intended by this chapter.

(2) "Authorized senior officer" means a member of a fire organization who is authorized by the fire chief to issue burning permits.

(3) "Director" means the director of the department of environmental management.

(4) "Fire chief " means the elected, appointed, designated or recognized leader and member of a fire organization.

(5) "Flammable material" means any substance that will burn, including but not limited to, refuse, debris, waste forest material, brush, stumps, logs, rubbish, fallen timber, grass, stubble, leaves, fallow land, slash crops or crop residue.

(6) "Forest fire" or "Wildland fire" means any fire occurring on forest land or wildland.

(7) "Forest land" or "Wildland" means timbered land, potential timber producing land, cutover or burned timber land or grass lands not including lands devoted to agriculture.

(8) "Person" means any individual, corporation, partnership, association, municipality or other public body or legal entity or employee or agent of the person.

(9) "Senior officer" means a member of a fire organization who would be next in command during the absence of the fire chief.

History of Section.
(G.L. 1956, § 2-12-1; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-2 - Fire fighting equipment.

§ 2-12-2 Fire fighting equipment.  The director of environmental management may purchase any special forest fire equipment and supplies that in his or her judgment may be necessary to promptly and quickly extinguish forest fires occurring in the more heavily wooded areas of the state, and the equipment and supplies shall be located in each of the forest lookout station zones at those places and under any supervision that the director may designate. The equipment and supplies may consist of gas masks, pumps, hose, brooms, shovels, trucks and similar articles, but the equipment and supplies shall not be purchased until an appropriation is made by the general assembly.

History of Section.
(G.L. 1956, § 2-12-2; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-3 - Lookout stations and appropriations.

§ 2-12-3 Lookout stations and appropriations.  (a) For the purpose of protecting the forests from fire, the director of environmental management may expend, within the amount appropriated, a sum sufficient to establish, equip and maintain lookout stations, may purchase or lease necessary land and purchase material, contract for the construction of lookout stations, employ a watcher at each station established during those periods in each year that the director may deem advisable, and shall fix the rate per hour for those services. The watchers shall at all times, during their employment, be subject to the control of the director.

(2) The director of environmental management may cooperate in forest protection and may enter into agreements with other states, groups of states and the federal government to provide assistance and accept assistance in the control of fires which may include training of personnel. Any employee of the department of environmental management assigned to fire control duties or training programs outside this state shall be considered the same as working inside this state for the purpose of compensation and other employee benefits.

(b) The general assembly shall annually appropriate, out of any money in the treasury not otherwise appropriated, in addition to any other moneys appropriated for this purpose, any sum as it may deem necessary to be expended under the direction of the department of environmental management for the purpose of providing for keeping open and operating the forest fire towers in this state throughout twelve (12) months of each year and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much as may be required from time to time, upon the receipt by him or her of proper vouchers approved by the director of environmental management, provided that authority is given to the director of environmental management to utilize the services of the personnel assigned to the operation of forest fire towers for other phases of the forestry, parks and parkways program, whenever, in his or her discretion, because of certain seasonal weather conditions, forest fire towers are not required to be staffed with a full complement of personnel.

History of Section.
(G.L. 1956, § 2-12-3; P.L. 1970, ch. 124, § 4; P.L. 1972, ch. 80, § 1.)



Chapter 2-12-4 - Conferences of fire chiefs and senior officers.

§ 2-12-4 Conferences of fire chiefs and senior officers.  The director of environmental management may, from time to time, call together the city or town and district fire chiefs and senior officers of the several cities and towns at places as he or she may designate, for conference and for instruction in methods of forest fire suppression. Fire chiefs and senior officers attending those conferences or meetings for instruction may be allowed their actual expenses incurred for attending not exceeding two (2) conferences or meetings during any one calendar year and those expenses shall be paid from the appropriation provided for by § 2-11-11 upon vouchers approved by the director of environmental management.

History of Section.
(G.L. 1956, § 2-12-4; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-5 - Rules and regulations.

§ 2-12-5 Rules and regulations.  The director of the department of environmental management may make any rules and regulations, not inconsistent with law, that in his or her judgment may be helpful in carrying out the provisions of this chapter and of preventing and suppressing forest fires.

History of Section.
(G.L. 1956, § 2-12-5; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-6 - Restrictions on open air fires.

§ 2-12-6 Restrictions on open air fires.  Except as otherwise provided in this chapter, no person shall burn any flammable material on or adjacent to forest land without a written permit from the director of the department of environmental management or, his or her authorized representative, on forms prepared and under rules and regulations approved by the director, provided whoever sets or maintains a permit fire shall totally extinguish the permit fire before leaving it and the director, or his or her authorized representative, may cancel or suspend any or all permits, if, in his or her opinion, public necessity requires it. Any person doing any burning on or adjacent to forest land prior to burning operations, and at all times during the continuance of these operations, shall do that work in and around the area in which the burning is done as may be required by the director by rules and regulations promulgated under the authority granted in § 2-12-5. Whoever violates the provisions of this section shall, upon conviction, be liable to a fine not exceeding one hundred dollars ($100) nor less than ten dollars ($10.00) or to imprisonment not exceeding thirty (30) days nor less than ten (10) days or both.

History of Section.
(P.L. 1970, ch. 124, § 4.)



Chapter 2-12-7 - Exemption of attended fires.

§ 2-12-7 Exemption of attended fires.  The provisions of § 2-12-6 do not apply to fires set or maintained in accordance with regulations approved by the director of the department of environmental management or his or her duly authorized representative, or to any act that may be done under authority given to any incorporated fire district or under the supervision of a fire chief or senior officer in which case the person requesting supervision shall pay for the actual time required for the supervision, to the city or town fire chief or senior officer, the prevailing rate per hour customarily paid to supervisory employees on construction work in the area or to burning in attended incinerators, fireplaces or rubbish burners, provided that time of burning and location of the incinerator, fireplace or rubbish burner is such that fires from any incinerator, fireplace or rubbish burner will not endanger any forest and pasture, brush, sprout, waste or cutover woodland or buildings. The provisions of § 2-12-6 shall not apply to fire chiefs and senior officers, the director of environmental management or any member of the department of environmental management authorized by him or her, when engaged in the discharge of their duties under this chapter, or to any incorporated volunteer fire company authorized in writing by the director of environmental management while engaged in prevention burning. Whoever sets or maintains any attended fire shall totally extinguish the attended fire before leaving it and failure to do so shall make the person, upon conviction, liable to a fine not exceeding one hundred dollars ($100) or less than ten dollars ($10.00) or to imprisonment not exceeding thirty (30) days nor less than ten (10) days or both, and further they shall be liable in a civil action for the payment to the state or fire company for the expenses incurred by the fire chief or senior officer or any other authorized forest fire official in attending or suppressing fire or fires as result from that burning.

History of Section.
(G.L. 1956, § 2-12-7; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-8 - Enforcement.

§ 2-12-8 Enforcement.  The director of environmental management or any employee of the department authorized by him or her has the powers and is subject to the duties and obligations specified in chapter 7 of title 12 in dealing with any violations of the provisions of chapters 9, 10, 11, 12 and 15 of title 2.

History of Section.
(G.L. 1956, § 2-12-8; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-9 - Causing of fires.

§ 2-12-9 Causing of fires.  (a) A person shall not:

(1) Dispose of a lighted match, cigarette, cigar, ashes or other flaming or glowing substance or any other substance or thing that is likely to ignite a forest, brush, grass or woods fire, or throw or drop from a moving vehicle any of those objects or substances;

(2) Set a backfire or cause a backfire to be set, except under the direct supervision of an established fire control agency or unless it can be established that the setting of the backfire is necessary for the purpose of saving life or valuable property;

(3) Destroy, break down, mutilate or remove any fire control sign or poster erected by an established fire control agency in the administration of its lawful duties and authorities;

(4) Use or operate on or adjacent to forest land, a welding torch, tar pot, or other device which may cause a fire, without clearing flammable material surrounding the operation or without taking other precautions prescribed by the director to insure against the starting and spreading of fire;

(5) Operate or cause to be operated any engine, other machinery or powered vehicle not equipped with spark arresters, or other suitable devices to prevent the escape of fire or sparks; or

(6) Discharge or cause to be discharged a gun firing incendiary or tracer bullets or tracer charge on to or across any forest land.

(b) Any person who violates the provisions of this section shall, upon conviction, be punished by a fine not exceeding one hundred dollars ($100) nor less than twenty-five dollars ($25.00) for each offense.

History of Section.
(G.L. 1956, § 2-12-9; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-10 - Fire upon land of another  Penalty  Liability for damages.

§ 2-12-10 Fire upon land of another  Penalty  Liability for damages.  (a) Any person being upon the land of another, or upon any highway adjacent to this land, who carelessly sets or maintains, or causes to be set or maintained, fire upon the land of another, shall, upon conviction, be punished by a fine of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200) or by imprisonment for not less than ten (10) days nor more than thirty (30) days, or both.

(b) Any person being upon the land of another or upon any highway adjacent to this land, who willfully sets or maintains or willfully causes to be set or maintained fire upon land of another, shall, upon conviction, be punished by a fine of not more than two thousand dollars ($2,000) nor less than twenty-five dollars ($25.00) or by imprisonment for not more than five (5) years nor less than thirty (30) days, or both.

(c) Any person who carelessly suffers or permits any fire on his or her own land to extend beyond the limits of their own land, whereby the forest land or property of another are damaged shall upon conviction be punished by a fine of not more than two hundred dollars ($200) nor less than twenty-five dollars ($25.00).

(d) Any person convicted of the provisions of this section and of § 2-12-6 is liable for all damages caused and to civil action for the payment to the state or local fire company for all expenses incurred by the fire chief or senior officer or any other authorized forest fire official in attending or suppressing the fire or fires as a result from that action.

History of Section.
(G.L. 1956, § 2-12-10; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-11 - Fire fighting by fire chiefs and senior officers  Summons of assistance.

§ 2-12-11 Fire fighting by fire chiefs and senior officers  Summons of assistance.  If a fire occurs in woodland, the fire chief, and the senior officer of the district in which the fire occurs, shall immediately take any measures that may be necessary, including backfiring and plowing, to control or extinguish the fire, and shall investigate the causes of fire and report the causes to the director. Any fire chief or senior officer has the authority to summon any use of bulldozers, trucks, and other property adapted to the purpose. Any person who refuses or neglects to assist or to allow the use of the bulldozers, trucks or other property required, is liable to a fine of not more than one hundred dollars ($100). All active members of an organized fire department shall be called as a unit only, the unit coming under the authority of the officer in charge of the fire department. The fire chief or senior officer in charge of a fire shall keep an account of the time of all persons assisting him or her, and a schedule of all property used.

History of Section.
(G.L. 1956, § 2-12-11; P.L. 1970, ch. 124, § 4; P.L. 1992, ch. 133, art. 23, § 4.)



Chapter 2-12-12 - Posting of statutory provisions.

§ 2-12-12 Posting of statutory provisions.  Notices containing a statement of §§ 2-12-6, 2-12-8, 2-12-10  2-12-12, and § 2-12-19, furnished by the director of the department of environmental management, shall be posted in suitable places by the fire chief.

History of Section.
(G.L. 1956, § 2-12-12; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-13 - Proclamation of hazardous conditions  Closing of forests.

§ 2-12-13 Proclamation of hazardous conditions  Closing of forests.  (a) Whenever in his or her opinion an unusual forest fire hazard exists, the director of environmental management shall notify the governor, who has the authority to forbid by proclamation, any person or persons entering forests, woodlands or open lands in any parts of the state that he or she deems the public interest requires, and may by that proclamation suspend any woods operations and open season for taking fish, birds and quadrupeds. The proclamation shall be in full force and effect immediately after notice is given in the manner the governor may determine, and shall remain in force until rescinded by the governor. This does not prevent entry into forest or woodland areas by forest fire suppression agents, law enforcement agents, legal residents of those areas or persons engaged in pursuits necessary to the public health and welfare or, by any agency or person authorized by the state director of environmental management.

(b) Any authorized representative or representatives of the director of environmental management, as well as state and local police authorities, shall enforce the provisions of the proclamation. Any person or persons violating any of the provisions of this section shall be liable to a fine of not more than fifty dollars ($50.00) or imprisonment for not more than ten (10) days.

History of Section.
(G.L. 1956, § 2-12-13; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-14 - Closing of fishing and hunting seasons during drought.

§ 2-12-14 Closing of fishing and hunting seasons during drought.  Whenever during an open season for the hunting of any kind of game, or for fishing for any kind of fish, it appears to the governor that by reason of extreme drought the presence of hunters and persons fishing is likely to cause forest fires, he or she may, by proclamation, suspend the open season and make it a closed season for any time he or she may designate and may prohibit the discharge of firearms or the building of open fires on or near forest land during that time.

History of Section.
(G.L. 1956, § 2-12-14; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-15 - Emergency powers of director.

§ 2-12-15 Emergency powers of director.  Whenever, in his or her opinion, an unusual forest fire hazard exists, the governor shall in writing, notify the director of environmental management, and shall likewise notify the director when in his or her opinion the hazard has ceased to exist. Between the dates of the receipt by him or her of the notices, the director has full charge of the hazard and all fire chiefs and senior officers shall obey his or her orders or those of his or her authorized representatives; and he and she and his or her authorized representatives shall have all the powers of fire chiefs and senior officers and the director of the department of environmental management may establish rates of payment for equipment used in the prevention and suppression of forest fires. Any time during this period of unusual forest fire hazard, the director may prohibit, by a written directive filed with the secretary of state and by public announcement, all open air fires and any other activity conducted in the open air that creates a forest or wildland fire hazard, in any areas of the state that he or she deems necessary to protect the health and property of the people of the state. Any person, firm or corporation who violates a directive, upon conviction, shall be liable to a fine not exceeding three hundred dollars ($300) nor less than fifty dollars ($50.00) or not exceeding ninety (90) days nor less than thirty (30) days' imprisonment or both for each offense and each day shall be considered a separate offense.

History of Section.
(G.L. 1956, § 2-12-15; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-16 - Compensation of emergency fire fighters.

§ 2-12-16 Compensation of emergency fire fighters.  Between the dates the state shall, upon vouchers approved by the director of environmental management and out of the appropriation provided for by § 2-11-11, pay fully, at the rate of the existing minimum wage per hour as set by the minimum wage law, all persons not resident of the city or town or fire district where they are employed by the director in fighting a forest fire and pay, at a rate prescribed by the director for all equipment and supplies coming from outside the city or town or fire district where they are to be used and authorized by the director in fighting forest fires but all other expenses shall be paid as provided in § 2-11-6. The expense of the authorized representatives of the director shall be paid out of the appropriation authorized by § 2-11-11.

History of Section.
(G.L. 1956, § 2-12-16; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-17 - Right of fire fighters and officials to enter land.

§ 2-12-17 Right of fire fighters and officials to enter land.  No action of trespass shall lie against any person crossing or working upon the land of another to extinguish fire or to the director of environmental management or his or her representatives from crossing or working upon lands of another to investigate fire.

History of Section.
(G.L. 1956, § 2-12-17; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-18 - Disposition of fines  Limitation of prosecutions.

§ 2-12-18 Disposition of fines  Limitation of prosecutions.  All fines recovered by virtue of this chapter and chapter 11 of this title shall be equally divided between the complainant and the forest fire district in which the offense was committed, and all prosecutions shall be commenced within three (3) years after the commission of the offense and not afterwards.

History of Section.
(G.L. 1956, § 2-12-18; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-19 - Enforcement and prosecutions.

§ 2-12-19 Enforcement and prosecutions.  It is the duty of the director of the department of environmental management or his or her duly authorized representative to enforce the provisions of this chapter and chapter 11 of this title and to prosecute any person, firm or corporation who, in his or her opinion, is guilty of the violation of any of the provisions of this chapter and in all prosecutions the director or his or her authorized representative is not required to enter into any recognizance or to give surety for costs. It is the duty of the attorney general to conduct the prosecution brought by the director under the provisions of this chapter and chapter 11 of this title.

History of Section.
(G.L. 1956, § 2-12-19; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-20 - Civil liability of dump operator.

§ 2-12-20 Civil liability of dump operator.  Every person, firm, corporation or public agency who maintains a dump on owned, rented or leased property is liable in a civil action for the payment to the state or fire company for the expenses incurred by the fire chief or senior officer, or any other authorized forest fire official, in attending or suppressing forest fire as a result of burning in that dump and shall further be liable in civil action for any damage to another's property by fire as a result of burning in that dump.

History of Section.
(G.L. 1956, § 2-12-20; P.L. 1970, ch. 124, § 4.)



Chapter 2-12-21 - Collection of fire suppression charges.

§ 2-12-21 Collection of fire suppression charges.  (a) In lieu of any civil action that may be brought for the payment to the state or fire company for expenses incurred by a fire chief or senior officer, or authorized forest fire official in attending and suppressing a forest fire, the director of the department of environmental management, or his or her authorized representative, or the fire company jurisdiction or fire district in which the fire occurs, may submit to and collect from the person, firm, corporation or public agency causing the fire all charges for forest fire suppression costs. In the event those charges are submitted by a fire company or fire district to collect for suppression costs to any person, firm, corporation or public agency causing the fire, no payment shall be made by the state to the fire company or fire district as provided in §§ 2-11-6, 2-12-6 and 2-12-16. Within seven (7) days after the date of the fire, any fire chief of a fire company or fire district affected shall notify the director of the department of environmental management of his or her intention to submit suppression charges to any person, firm or corporation.

(b) All suppression charges recovered by the department of environmental management shall be turned over to the general treasurer for the use of the state and a proper record shall be made of these suppression charges recovered.

History of Section.
(G.L. 1956, § 2-12-21; P.L. 1970, ch. 124, § 4.)






Chapter 2-13 - Northeastern Interstate Forest Fire Protection Compact

Chapter 2-13-1 - Ratification of compact  Text.

§ 2-13-1 Ratification of compact  Text.  The governor having entered on behalf of this state into a compact, substantially in the following form, with one or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, New York, and Vermont and with such other states of the United States or provinces of the Dominion of Canada as may have legally joined therein, the legislature hereby signifies its approval and ratification of the compact so entered into, as to any of such states or provinces that may have or may hereafter legally join in the compact:

NORTHEASTERN INTERSTATE FOREST FIRE PROTECTION COMPACT

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the northeastern region of the United States and adjacent areas in Canada by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the states of the region and for procedures that will facilitate such aid, and by the establishment of a central agency to coordinate the services of member states and perform such common services as member states may deem desirable.

ARTICLE II

This agreement shall become operative immediately as to those states ratifying it whenever any two or more of the states of Maine, New Hampshire, Vermont, Rhode Island, Connecticut, New York and the Commonwealth of Massachusetts have ratified it and the congress has given its consent. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact. Subject to the consent of the congress of the United States, any province of the Dominion of Canada which is contiguous with any member state may become a party to this compact by taking such action as its laws and the laws of the Dominion of Canada may prescribe for ratification. In this event, the term "state" in this compact shall include within its meaning the term "province" and the procedures prescribed shall be applied in the instance of such provinces, in accordance with the forms and practices of the Canadian government.

ARTICLE III

Each state joining herein shall appoint three representatives to a commission hereby designated as the Northeastern forest fire protection commission. One shall be the state forester or officer holding an equivalent position in such state who is responsible for forest fire control. The second shall be a member of the legislature of such state designated by the commission or committee on interstate co-operation of such state, or if there be none, or if said commission on interstate co-operation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof; provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his discretion. The third member shall be a person designated by the governor as the responsible representative of the governor. In the event that any province of the Dominion of Canada shall become a member of this commission, it shall designate three members who will approximate this pattern of representation to the extent possible under the law and practices of such province. This commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

It shall be the duty of the commission to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the prevention and control of forest fires in the area comprising the member states, to coordinate the forest fire plans and the work of the appropriate agencies of the member states and to facilitate the rendering of aid by the member states to each other in fighting forest fires.

The commission shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the entire region covered by the compact which shall serve as a common forest fire plan for that area.

The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor and to the legislature of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the interests and purposes of this compact.

The commission shall consult with and advise the appropriate administrative agencies of the states party hereto with regard to problems connected with the prevention and control of forest fires and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the signatory states any and all measures that will effectuate the prevention and control of forest fires.

ARTICLE V

Any two or more member states may designate the Northeastern forest fire protection commission as a joint agency to maintain such common services as those states deem desirable for the prevention and control of forest fires. Except in those cases where all member states join in such designation for common services, the representatives of any group of such designating states in the Northeastern forest fire protection commission shall constitute a separate section of such commission for the performance of the common service or services so designated provided that, if any additional expense is involved, the states so acting shall appropriate the necessary funds for this purpose. The creation of such a section as a joint agency shall not affect the privileges, powers, responsibilities or duties of the states participating therein as embodied in the other articles of this compact.

ARTICLE VI

The commission may request the United States forest service to act as the primary research and co-ordinating agency of the Northeastern forest fire protection commission, in co-operation with the appropriate agencies in each state and the United States forest service may accept the initial responsibility in preparing and presenting to the commission its recommendations with respect to the regional fire plan. Representatives of the United States forest service may attend meetings of the commission and of groups of member states.

ARTICLE VII

The commission shall annually elect from its members a chairperson and a vice-chairperson. The commission shall appoint such officers or employees as may be required to carry the provisions of this compact into effect, shall fix and determine their duties, qualifications and compensation, and may at its pleasure, remove or discharge any such officer or employee. The commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

A majority of the members of the commission representing a majority of the signatory states shall constitute a quorum for the transaction of its general business, but no action of the commission imposing any obligation on any signatory state shall be binding unless a majority of the members from such signatory state shall have voted in favor thereof. For the purpose of conducting its general business, voting shall be by state units.

The representatives of any two or more member states, upon notice to the chairperson as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to those states.

Sections established by groups of member states shall have the same powers with respect to officers, employees and the maintenance of offices as are granted by this article to the commission. Sections may adopt such rules, regulations and procedures as may be necessary for the conduct of their business.

ARTICLE VIII

It shall be the duty of each member state for formulate and put in effect a forest fire plan for that state and to take such measures as may be recommended by the commission to integrate such forest fire plan with the regional forest fire plan.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combatting, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Each signatory state agrees to render aid to the forest service or other agencies of the government of the United States in combatting, controlling or preventing forest fires in areas under their jurisdiction located within the member state or a contiguous member state.

ARTICLE IX

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request. Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The commission shall formulate procedures for claims and reimbursement under the provisions of this article.

Aid by a member state to an area subject to federal jurisdiction beyond the borders of such state shall not be required under this compact unless substantially the same provisions of this article relative to powers, liabilities, losses and expenses in connection with such aid are embodied in federal laws.

ARTICLE X

When appropriations for the support of this commission or for the support of common services maintained by the commission or a section thereof under the provisions of article V are necessary, the commission or section thereof shall allocate the costs among the states affected with consideration of the amounts of forested land in those states that will receive protection from the service to be rendered and the extent of the forest fire problem involved in each state, and shall submit its recommendations accordingly to the legislatures of the affected states.

The commission shall submit to the governor of each state, at such time as he may request, a budget of its estimated expenditures for such period as may be required by the laws of such state for presentation to the legislature thereof.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time to the inspection of such representatives of the respective signatory states as may be duly constituted for that purpose.

On or before the first day of December of each year, the commission shall submit to the respective governors of the signatory states a full and complete report of its activities for the preceding year.

ARTICLE XI

The representatives from any member state may appoint and consult with an advisory committee composed of persons interested in forest fire protection.

The commission may appoint and consult with an advisory committee of representatives of all affected groups, private and governmental.

ARTICLE XII

The commission may accept any and all donations, gifts and grants of money, equipment, supplies, materials and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of its purposes and functions under this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XIII

Nothing in this compact shall be construed to authorize or permit any member state to curtail or diminish its forest fire fighting forces, equipment, services or facilities, and it shall be the duty and reponsibility of each member state to maintain adequate forest fire fighting forces and equipment to meet normal demands for forest fire protection within its borders.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future co-operative relationship or arrangement between the United States forest service and a member state or states.

ARTICLE XIV

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

History of Section.
(P.L. 1950, ch. 2430, § 1; P.L. 1950, ch. 2440, § 1; G.L. 1956, § 2-13-1.)



Chapter 2-13-2 - Effective date as to future ratifications.

§ 2-13-2 Effective date as to future ratifications.  When the compact is ratified by any of the states of the United States that may legally join in the compact in accordance with the constitution and laws of that state or by any of the provinces of the dominion of Canada, in accordance with the laws of Canada, then the compact becomes operative and effective as between this state and that other state or states of the United States or provinces of the dominion of Canada.

History of Section.
(P.L. 1950, ch. 2430, § 2; G.L. 1956, § 2-13-2.)



Chapter 2-13-3 - Filing of notices of ratification and consent.

§ 2-13-3 Filing of notices of ratification and consent.  The original notice of ratification received from the governor or other authorized official of any state or province joining in the compact shall be filed with the official copy of the compact in the office of the secretary of state of this state, and the notice, if any, as may be received from the president or the congress of the United States, signifying the consent of the congress to the compact, shall be filed in the same manner.

History of Section.
(P.L. 1950, ch. 2430, § 2; G.L. 1956, § 2-13-3.)



Chapter 2-13-4 - Appointment of commissioners.

§ 2-13-4 Appointment of commissioners.  The governor shall designate and appoint three (3) members, called commissioners, of the northeastern forest fire protection commission. One of those commissioners shall always be the director of environmental management or an officer holding an equivalent position who is responsible for forest fire control, the second shall be a state legislator who is a member of the Rhode Island commission on interstate co-operation, and the third shall be a citizen of the state designated by the governor as his or her responsible representative to serve at the pleasure of the governor.

History of Section.
(P.L. 1950, ch. 2430, § 3; P.L. 1952, ch. 2962, § 1; impl. am. P.L. 1952, ch. 2973, § 3; G.L. 1956, § 2-13-4.)



Chapter 2-13-5 - Compensation of commissioners.

§ 2-13-5 Compensation of commissioners.  Each member of the commission shall receive his or her expenses actually and necessarily incurred by him or her in the performance of his or her duties and ten dollars ($10.00) per day as compensation, except that any member of the commission employed by the state of Rhode Island shall receive his or her regular salary in lieu of the ten dollars ($10.00) per day compensation while performing his or her duties as commissioner.

History of Section.
(P.L. 1950, ch. 2430, § 3; P.L. 1955, ch. 3493, § 1; G.L. 1956, § 2-13-5.)



Chapter 2-13-6 - Powers of commission.

§ 2-13-6 Powers of commission.  There is granted to the commission and the commissioners all powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact. All officers of the state of Rhode Island are authorized and directed to do all things necessary or incidental to the carrying out of the compact and it being declared to be the policy of the state of Rhode Island to perform and carry out the compact and to accomplish the purposes of the compact and to execute a compact on behalf of the state of Rhode Island with any one or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, New York and Vermont and with any other states of the United States or provinces of the dominion of Canada as may legally join in the compact.

History of Section.
(P.L. 1950, ch. 2430, § 4; G.L. 1956, § 2-13-6.)



Chapter 2-13-7 - Forest fire plan.

§ 2-13-7 Forest fire plan.  The commission shall formulate and put into effect a forest fire plan and integrate the forest fire plan with the regional plan recommended by the compact commission. The plan shall include a reasonable effort to establish and maintain any adequate forest fire fighting services that are consistent with the requirements of the state and to make available those services to other signatory states consonant with maintaining reasonably safe protection to this state at all times.

History of Section.
(P.L. 1950, ch. 2430, § 4; G.L. 1956, § 2-13-7.)



Chapter 2-13-8 - Commission's powers supplemental.

§ 2-13-8 Commission's powers supplemental.  Any powers granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the commission by other laws of the state of Rhode Island or by the laws of the states signatory to the compact or by the congress or the terms of the compact.

History of Section.
(P.L. 1950, ch. 2430, § 5; G.L. 1956, § 2-13-8.)



Chapter 2-13-9 - Fiscal accounts  Annual reports and recommendations.

§ 2-13-9 Fiscal accounts  Annual reports and recommendations.  The commission shall keep accurate accounts of all receipts and disbursements and shall report to the governor and the legislature of the state of Rhode Island on or before the 10th day of January in each year, setting forth in detail the transactions conducted by it during the twelve (12) months preceding January 1st of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the state of Rhode Island which may be necessary to carry out the intent and purposes of the compact between the signatory states and the provinces of the dominion of Canada.

History of Section.
(P.L. 1950, ch. 2430, § 6; G.L. 1956, § 2-13-9.)



Chapter 2-13-10 - Audit of commission's books.

§ 2-13-10 Audit of commission's books.  The controller of the state of Rhode Island is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and any other items referring to its financial standing that the controller deems proper and to report the results of that examination to the director of administration.

History of Section.
(P.L. 1950, ch. 2430, § 6; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 2-13-10.)






Chapter 2-14 - Tree Wardens

Chapter 2-14-1 - "Tree warden" defined.

§ 2-14-1 "Tree warden" defined.  Wherever in this chapter the term "tree warden" is used, it means the tree warden appointed by any town or city as provided in §§ 2-14-2 and 2-14-3.

History of Section.
(P.L. 1931, ch. 1763, § 1; G.L. 1938, ch. 225, § 1; G.L. 1956, § 2-14-1.)



Chapter 2-14-2 - Appointment by town council or city mayor.

§ 2-14-2 Appointment by town council or city mayor.  Every town council at its regular meeting in January of each year, and the mayor of every city on or before February 1 each year, shall appoint a tree warden who is, or who within six (6) months of his or her assuming office, becomes an arborist, licensed under chapter 19 of this title, to engage in the business or practice of all phases of tree care, including, but without limiting the generality to the planting, pruning, trimming, spraying, or repairing of fruit, shade, forest and ornamental trees and shrubs.

History of Section.
(P.L. 1931, ch. 1763, § 1; G.L. 1938, ch. 225, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-14-2; P.L. 1962, ch. 150, § 1; P.L. 1966, ch. 173, § 1; P.L. 1994, ch. 149, § 1; P.L. 1999, ch. 259, § 1; P.L. 1999, ch. 317, § 1; P.L. 2000, ch. 78, § 1; P.L. 2000, ch. 450, § 1.)



Chapter 2-14-3 - Term of office  Vacancies.

§ 2-14-3 Term of office  Vacancies.  A tree warden whose appointment is approved by the director of environmental management holds office until the first day of March in the year following his or her appointment and until his or her successor is appointed and approved as provided in § 2-14-2. Any vacancy that may occur in the office of the tree warden of any city or town, from any cause, shall be filled by the town council of the town or by the mayor of any city, as the case may be, by the appointment of some person to serve as tree warden for the remainder of the term, and the appointment is subject to the approval of the director. If the town council of any town, or the mayor of any city, fails within sixty (60) days to appoint a tree warden as required by § 2-14-2 and this section, the director shall appoint some resident of the town or city to act as tree warden until an appointment is made by the town council or the mayor, as the case may be, and approved by the director as provided in § 2-14-2.

History of Section.
(P.L. 1931, ch. 1763, § 1; G.L. 1938, ch. 225, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-14-3.)



Chapter 2-14-4 - Deputies  Compensation of warden and deputies.

§ 2-14-4 Deputies  Compensation of warden and deputies.  A tree warden may appoint any number of deputy tree wardens that he or she deems expedient and may at any time remove them from office. The tree warden and his or her deputies shall receive any compensation for their services that the town or city council may determine.

History of Section.
(P.L. 1931, ch. 1763, § 1; G.L. 1938, ch. 225, § 1; G.L. 1956, § 2-14-4.)



Chapter 2-14-5 - Trees under control of warden  Entry on private property.

§ 2-14-5 Trees under control of warden  Entry on private property.  The tree warden in a town or city has the care and control of all trees and shrubs, in whole or in part within the limits of any public road or grounds and within the limits of his or her town or city, except those on roads under the control of the department of transportation and those in public parks or grounds which are under the jurisdiction and control of the department of environmental management or the park commission of any town or city. The tree warden may assume the care and control of trees or shrubs in any public park if requested, in writing, by the department of environmental management or the park commission of any city or town. The care and control extends to any limbs, roots or parts of trees and shrubs that extend or overhang the limits or bounds of any public road or grounds, and the tree warden, or his or her agent, or an authorized agent of the department of transportation, or an authorized agent of the department of environmental management, or an authorized agent of the park commission of any town or city, may enter upon private property when necessary to exercise care and control.

History of Section.
(P.L. 1931, ch. 1763, § 2; G.L. 1938, ch. 225, § 2; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-14-5.)



Chapter 2-14-6 - Town or city forest areas  Supervision by department of environmental management.

§ 2-14-6 Town or city forest areas  Supervision by department of environmental management.  The tree warden has charge of and is responsible for the management of all town or city forest areas, including the setting out of trees and the care and protection of the trees, except those areas specifically exempted in § 2-14-5. When the town or city council requests the department of environmental management to give general supervision over its town or city forests, the tree warden shall follow those recommendations and cooperate closely with the department.

History of Section.
(P.L. 1931, ch. 1763, § 13; G.L. 1938, ch. 225, § 13; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-14-6.)



Chapter 2-14-7 - Powers and duties of wardens.

§ 2-14-7 Powers and duties of wardens.  The tree warden shall expend all sums which are appropriated for the setting out, care and maintenance of trees and shrubs on roads and public places under his or her control. He or she shall enforce all provisions of law for the preservation of those trees and shrubs and may make suitable regulations governing the care and preservation of those trees and shrubs as he or she may deem expedient, and those regulations are subject to the approval of the town or city council.

History of Section.
(P.L. 1931, ch. 1763, § 3; G.L. 1938, ch. 225, § 3; G.L. 1956, § 2-14-7.)



Chapter 2-14-8 - Removal and pruning of trees.

§ 2-14-8 Removal and pruning of trees.  Whenever, in the opinion of the tree warden, it is necessary to remove or prune any tree or shrub under his or her control, he or she may cause the tree or shrub to be removed or pruned at the expense of the town or city, and the town council or city council shall order paid to the person performing the work any reasonable compensation that may be determined and approved, in writing, by the tree warden. Unless the condition of the tree constitutes an immediate public hazard, he or she shall, at least five (5) days before the removal, post in the immediate vicinity a suitable notice stating his or her intention to remove the tree. If any person, firm or corporation objects to the removal, he or she or it may appeal to the tree warden, in writing, who shall hold a public hearing at some suitable time and place after giving reasonable notice of the hearing to all persons known to be interested and posting a suitable notice in the immediate vicinity. Within three (3) days after the hearing, the tree warden shall render his or her decision granting or denying the appeal. The department of transportation, the department of environmental management, and the park commission of any town or city have the right to remove or prune any tree or shrub at their own expense, but prior to the removal of any tree shall post a suitable notice in the immediate vicinity of the tree and, if requested, hold a public hearing and either grant or deny the appeal.

History of Section.
(P.L. 1931, ch. 1763, § 4; G.L. 1938, ch. 225, § 4; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-14-8.)



Chapter 2-14-9 - Suppression of pests and diseases.

§ 2-14-9 Suppression of pests and diseases.  In any case where the town or city council requests the department of environmental management to give general supervision over its town or city forest in the suppression of insect pests and tree diseases, the tree warden shall follow those recommendations and cooperate closely with the department of environmental management.

History of Section.
(P.L. 1931, ch. 1763, § 14; G.L. 1938, ch. 225, § 14; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-14-9.)



Chapter 2-14-10 - Local appropriations.

§ 2-14-10 Local appropriations.  Each town or city may appropriate annually sums of money to be expended by the tree warden of a town or city in the planting, trimming, spraying, care, and preservation of shrubs or ornamental or shade trees within the limits of any public highway or grounds under his or her control and, at the discretion of the tree warden with the written consent of the owner, upon land adjoining any public highway or grounds, if not more than twenty (20) feet from the highway or grounds, for the purpose of shading or ornamenting highway or grounds.

History of Section.
(P.L. 1931, ch. 1763, § 6; G.L. 1938, ch. 225, § 6; G.L. 1956, § 2-14-10; P.L. 2006, ch. 564, § 1.)



Chapter 2-14-11 - Application to Providence.

§ 2-14-11 Application to Providence.  The provisions of this chapter shall not apply to the city of Providence, and this chapter shall in no way affect the provisions of chapter 1479 of the public laws, 1907, entitled "An act providing for the care and preservation of shade trees, and for other purposes, in the city of Providence," as amended by chapter 693 of the public laws, 1925. The appointment of a tree warden for the city of Providence is approved by the director of environmental management, as provided in § 2-14-2.

History of Section.
(P.L. 1931, ch. 1763, § 15; G.L. 1938, ch. 225, § 15; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-14-11.)



Chapter 2-14-12 - Application to West Greenwich.

§ 2-14-12 Application to West Greenwich.  The provisions of this chapter shall not apply to the tree warden of the town of West Greenwich who was appointed prior to July 1, 1986 and has served continuously as the tree warden since that date.

History of Section.
(P.L. 1999, ch. 208, § 1; P.L. 1999, ch. 328, § 1.)






Chapter 2-15 - Protection of Trees and Plants Generally

Chapter 2-15-1 - Registration of wood cutting operations.

§ 2-15-1 Registration of wood cutting operations.  No person, firm or corporation, or any authorized agent of that person, firm or corporation, shall cut or saw standing or growing trees, shrubs or vegetation for commercial forest products, other than for the owner's own domestic use, unless the person, firm or corporation is registered as a woods operator with the department of environmental management. Application for a registration certificate shall be made, in writing, on or after July 1 of each year on forms prepared by the department of environmental management accompanied by a fee as authorized by regulation in § 2-10-3.1 for each certificate, and all registration certificates shall expire on June 30 of the year following their issuance. Funds collected from registration fees as provided in this section shall be deposited within the state forestry fund as provided for in § 2-10-3.

History of Section.
(G.L. 1938, ch. 281, § 27; P.L. 1932, ch. 1928, § 1; G.L. 1938, ch. 223, § 8; G.L., ch. 223, § 11, as redesignated by P.L. 1940, ch. 914, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-15-1; P.L. 1958, ch. 172, § 1; P.L. 1992, ch. 133, art. 23, § 5.)



Chapter 2-15-2 - Reports to department  Suspensions.

§ 2-15-2 Reports to department  Suspensions.  Before any person, firm or corporation cuts or saws, as provided in this chapter, he or she shall at least five (5) days prior to the cutting or sawing notify the department of environmental management, on forms prepared by the department, of the location of the area and/or property. The five (5) day notice contained in this section may be reduced to any length of time, including a complete waiver of the five (5) day notice by the department, if in the discretion of the department the reduction is warranted. Failure to give the required notice is considered sufficient cause to suspend a registration certificate for a period not exceeding thirty (30) days. No suspension becomes effective unless the person, firm or corporation which is alleged to have failed to give the required notice has been notified of the alleged failure and has also had an opportunity to be heard. Any person, firm, or corporation, or any authorized agent of any person, firm or corporation shall utilize best management practices while harvesting trees as provided for in this chapter. Administrative fees for the filing of five (5) day notices shall be collected as provided for in § 2-10-3.1 and deposited within the state forestry fund as provided for in § 2-10-3.

History of Section.
(G.L. 1938, ch. 281, § 27; P.L. 1932, ch. 1928, § 1; G.L. 1938, ch. 223, § 8; G.L., ch. 223, § 11, as redesignated by P.L. 1940, ch. 914, § 1; G.L. 1956, § 2-15-2; P.L. 1958, ch. 172, § 1; P.L. 1961, ch. 182, § 1; P.L. 1992, ch. 133, art. 23, § 5.)



Chapter 2-15-3 - Violations.

§ 2-15-3 Violations.  Any person, firm or corporation or agent who cuts or saws standing or growing trees, shrubs, or vegetation for commercial forest products from any location without first receiving a registration certificate shall be guilty of a misdemeanor and shall be fined not less than one hundred dollars ($100), nor more than five hundred dollars ($500).

History of Section.
(G.L. 1938, ch. 281, § 27; P.L. 1932, ch. 1928, § 1; G.L. 1938, ch. 223, § 8; G.L., ch. 223, § 11, as redesignated by P.L. 1940, ch. 914, § 1; impl. am. P.L. 1952, ch. 2973, § 4; G.L. 1956, § 2-15-3; P.L. 1958, ch. 172, § 1; P.L. 1980, ch. 276, § 1.)



Chapter 2-15-4 - Exemptions from §§ 2-15-1  2-15-3.

§ 2-15-4 Exemptions from §§ 2-15-1  2-15-3.  The provisions of §§ 2-15-1  2-15-3 shall not be construed to mean the cutting of shade trees or shrubs, or the cutting or sawing on single holdings of less than five (5) acres or to woodland owners who cut or saw, for sale to others, no more than five thousand (5,000) board feet or twenty-five (25) cords of the items described in § 2-15-1 in any one registration year.

History of Section.
(G.L. 1938, ch. 281, § 27; P.L. 1932, ch. 1928, § 1; G.L. 1938, ch. 223, § 8; G.L., ch. 223, § 11, as redesignated by P.L. 1940, ch. 914, § 1; G.L. 1956, § 2-15-4; P.L. 1958, ch. 172, § 1; P.L. 1961, ch. 182, § 1; P.L. 1992, ch. 133, art. 23, § 5.)



Chapter 2-15-5 - Removal of injurious plants.

§ 2-15-5 Removal of injurious plants.  The tree warden, the department of transportation, the department of environmental management or the park commission of any town or city or any state agency, may cause to be removed any trees or other plants within the limits of public highways or grounds under their respective jurisdiction, that are injurious plants or are obnoxious as hosts of insects or fungus pests. Any tree removed for any reason except for interference with public health or safety, within the limits of public highways shall be replaced by the state agency removing the tree as soon as weather conditions permit.

History of Section.
(P.L. 1931, ch. 1763, § 5; G.L. 1938, ch. 225, § 5; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-15-5; P.L. 1983, ch. 129, § 1.)



Chapter 2-15-6 - Injuries to trees and shrubs prohibited.

§ 2-15-6 Injuries to trees and shrubs prohibited.  (a) No person shall, without the consent of the tree warden, the department of transportation, the department of environmental management, or the park commission of any town or city use climbing spurs for the purpose of climbing ornamental or shade trees, and no person or agent of a firm or corporation shall remove, cut down, prune, wilfully injure, or deface any shrub or tree within the limits of any public way or grounds without the written permission of the tree warden, or the department of transportation, or the department of environmental management, or the park commission of any town or city.

(b) Any person, firm or corporation removing or cutting down a tree located along a state or municipal highway shall replace the tree with a hardy young tree of a similar kind in the same general location of the tree cut down or removed.

History of Section.
(P.L. 1931, ch. 1763, § 7; G.L. 1938, ch. 225, § 7; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-15-6; P.L. 1987, ch. 333, § 1.)



Chapter 2-15-7 - Throwing of debris prohibited.

§ 2-15-7 Throwing of debris prohibited.  (a) No person, or agent of a firm or corporation, shall:

(1) Deposit or throw any advertisement within the limits of any public way or grounds, or upon private premises or property, unless the advertisement is left at the door of the residence or place of business of the occupant of the premises or property;

(2) Throw, dump, or deposit or cause to be thrown, dumped, or deposited bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, old automobiles or parts, refuse of whatever nature, or any noxious thing on the public highway or within the limits of the highway right-of-way, or on lands or waters adjoining a public highway, without the consent of the owners of those lands or waters; or

(3) Throw, dump, or deposit or cause to be thrown, dumped, or deposited refuse or noxious things over the sides or approaches of any bridge or culvert into any stream or watercourse.

(b) The tree warden, department of transportation, the department of environmental management, or the park commission of any town or city, as the case may be, may provide suitable locations equipped with proper fireplaces on the roadside of any public highway or on other public grounds under their jurisdiction for the building of fires, and equipped with trash cans for the deposit of rubbish or debris, the use of these locations and fireplaces to be subject to proper regulations. The fireplaces and the regulations governing their use shall meet with the approval of the director of environmental management.

(c) Any person violating the provisions of this section shall be fined not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500). Any violation shall be heard by the traffic tribunal in accordance with § 31-41.1-6.

History of Section.
(P.L. 1931, ch. 1763, § 8; G.L. 1938, ch. 225, § 8; P.L. 1953, ch. 3221, § 1; G.L. 1956, § 2-15-7; P.L. 1980, ch. 153, § 2.)



Chapter 2-15-8 - Permits for cutting or removal of plants or debris  Replacement of damaged or removed trees.

§ 2-15-8 Permits for cutting or removal of plants or debris  Replacement of damaged or removed trees.  (a) Whenever any person, firm or corporation other than a tree warden or his or her deputy, or an authorized agent of the department of transportation, or an authorized agent of the department of environmental management, or an authorized agent of the park commission of any town or city desires the cutting or removal, in whole or in part, of any public shrub or ornamental or shade tree, or the burning of any rubbish or debris upon any public highway or in any park or public grounds, that person, firm or corporation shall apply in writing to the tree warden or the department of transportation, the department of environmental management, or the park commission of any town or city, as the case may be, for permission to do the cutting, removing or burning and shall obtain a written permit before the cutting, removing or burning shall commence.

(b) When the application is made for the cutting or removal of trees along any public highway for the purpose of moving, constructing or demolishing any building, the permit shall contain a provision that the applicant shall replace any trees that are removed or in the opinion of the issuer are substantially damaged in the process at his or her own expense and file a bond in an amount and with surety suitable to the issuer of the permit to assure performance of the same. The sum of the diameter of the replacement trees shall be substantially equivalent to the sum of the diameters of the trees which were cut or removed, and shall be planted within the immediate community area.

(c) Any person, firm, corporation or governmental entity that removes or substantially damages, in whole or in part, any tree on public grounds shall replace the tree with a substantially equivalent tree or trees, the sum of the diameters of which are equal to twice that removed or damaged, in the immediate vicinity of the tree removed or damaged. This subsection does not apply to a public utility or its authorized agent when the work being performed is in accordance with a written tree trimming and tree replacement program filed with and approved by the tree warden in the municipality where the work is being done or by the state forester for work to be performed on state land and in municipalities that do not have functioning tree wardens.

History of Section.
(P.L. 1931, ch. 1763, § 9; G.L. 1938, ch. 225, § 9; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-15-8; P.L. 1979, ch. 38, § 1; P.L. 1991, ch. 331, § 1.)



Chapter 2-15-9 - Control of injurious gases.

§ 2-15-9 Control of injurious gases.  No person, firm or corporation owning or using or having control or charge of gas or other substance shall knowingly permit that gas or other substance to come in contact with the soil surrounding the roots of any tree, shrub or plant in any public highway or on any public grounds, under the jurisdiction of the tree warden, or the department of transportation, the department of environmental management, or the park commission of any town or city in any manner that shall injure, kill or destroy the tree, shrub or plant.

History of Section.
(P.L. 1931, ch. 1763, § 10; G.L. 1938, ch. 225, § 10; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-15-9.)



Chapter 2-15-10 - Control of injurious liquids.

§ 2-15-10 Control of injurious liquids.  No person, firm or corporation shall cause, authorize or permit any brine water, oil, liquid dye, or other substance deleterious to plant life to lie, leak, pour, flow or drip on or into the soil about the base of a tree, shrub or plant in any public highway or on any public land under the jurisdiction of the tree warden, or the department of transportation, the department of environmental management, or the park commission of any town or city.

History of Section.
(P.L. 1931, ch. 1763, § 11; G.L. 1938, ch. 225, § 11; impl. am. P.L. 1952, ch. 2973, §§ 2, 4; G.L. 1956, § 2-15-10.)



Chapter 2-15-11 - Penalty for violations of §§ 2-15-6, 2-15-8, 2-15-9, and 2-15-10.

§ 2-15-11 Penalty for violations of §§ 2-15-6, 2-15-8, 2-15-9, and 2-15-10.  (a) Any person, firm or corporation violating the provisions of §§ 2-15-6, 2-15-8, 2-15-9, or 2-15-10, shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

(b) The director of the department of environmental management has the authority to order anyone convicted of violating § 2-15-8 or any governmental entity which the director determines violated § 2-15-8 to plant a replacement tree or trees, the sum of the diameters of which are equal to twice that removed or damaged, in the immediate vicinity of the tree removed.

History of Section.
(P.L. 1931, ch. 1763, § 12; G.L. 1938, ch. 225, § 12; P.L. 1976, ch. 288, § 1; P.L. 1980, ch. 153, § 2; P.L. 1991, ch. 331, § 1.)



Chapter 2-15-12 - Plants for taking of which permits are required.

§ 2-15-12 Plants for taking of which permits are required.  No person, firm or corporation shall dig up, pull up or take from the land of another or from any public domain, the whole or any part of any trailing arbutus (epigea repens), American holly (ilex opaca), white pine, red cedar, hemlock or other coniferous trees, or any black alder (ilex verticillata), any inkberry (ilex glabra), any flowering dogwood (cornus florida), any mountain laurel (kalmia latifolia), any great rhododendron (rhododendron maximia), or any ground pine (lycopodium obscurum), or any trailing Christmas greens (lycopodium complanatum), or any sea lavender (limonium carolinianum), without having in his or her possession a permit to dig up, pull up or take those plants signed by the owner of the land, or by his or her authorized agent.

History of Section.
(P.L. 1939, ch. 735, § 1; G.L. 1956, § 2-15-12; P.L. 1991, ch. 32, § 1.)



Chapter 2-15-13 - Transportation of contraband plants.

§ 2-15-13 Transportation of contraband plants.  No person, firm or corporation shall carry or transport or cause to be carried or transported or cause to be carried or transported by others, or by a common carrier, within the state of Rhode Island, any of the plants or parts of plants mentioned in § 2-15-12 unless he or she has first obtained a written permit to take the plants signed by the owner of the land or by his or her authorized agent. No provision of this section is to be construed to apply to any shrub, tree or plant in transit to or from or growing in any commercial nursery.

History of Section.
(P.L. 1939, ch. 735, § 2; G.L. 1956, § 2-15-13.)



Chapter 2-15-14 - Plants as prima facie evidence of violations.

§ 2-15-14 Plants as prima facie evidence of violations.  The presence in transit upon a public highway, or in the possession of a common carrier, of plants or parts of plants mentioned in § 2-15-12, not accompanied by a proper and valid permit is prima facie evidence of the violation of the provisions of §§ 2-15-12  2-15-17 by the possessor, or if in the hands of a common carrier or other transporting agent, by the consignor of those plants or parts of plants.

History of Section.
(P.L. 1939, ch. 735, § 3; G.L. 1956, § 2-15-14.)



Chapter 2-15-15 - Arrest and prosecution of violators.

§ 2-15-15 Arrest and prosecution of violators.  Any police officer, sheriff or any employee of the department of environmental management having police powers may arrest a violator or violators of §§ 2-15-12  2-15-17 and cause him or her or them to be prosecuted before the proper court.

History of Section.
(P.L. 1939, ch. 735, § 4; G.L. 1956, § 2-15-15.)



Chapter 2-15-16 - Penalty for violations of §§ 2-15-12  2-15-17.

§ 2-15-16 Penalty for violations of §§ 2-15-12  2-15-17.  Any person convicted of violating the provisions of §§ 2-15-12  2-15-17 shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense.

History of Section.
(P.L. 1939, ch. 735, § 5; G.L. 1956, § 2-15-16.)



Chapter 2-15-17 - Powers of department of environmental management preserved.

§ 2-15-17 Powers of department of environmental management preserved.  No provision of §§ 2-15-12  2-15-17 shall be construed to divest the department of environmental management of any power or powers vested in that department.

History of Section.
(P.L. 1939, ch. 735, § 6; G.L. 1956, § 2-15-17.)






Chapter 2-16 - General Plant Pest Act

Chapter 2-16-1 - Short title.

§ 2-16-1 Short title.  This chapter shall be known by the short title of "the Rhode Island general plant pest act".

History of Section.
(P.L. 1955, ch. 3547, § 1; G.L. 1956, § 2-16-1.)



Chapter 2-16-2 - Definitions.

§ 2-16-2 Definitions.  (a) For the purpose of this chapter:

(1) "Director" means the director of the department of environmental management for the state of Rhode Island and his or her authorized agents.

(2) "Person" means any individual, association, partnership, society, or combination of individuals, or any institution, park, or other public agency administered by the state or by any city or town.

(3) "Plant parts and plant products" means all vegetative and propagative structures constituting parts of the plant body or produced by plants, whether intact or subdivided, and whether or not still attached to the plant, when existing in a crude or natural state, or which have not been processed in a manner adequate to free them of plant pests or to cause them to be incapable of harboring, vectoring, being, transmitting, or transporting those plant pests.

(4) "Plant pest" means any insect, nematode, protozoan, crustacean, or any other invertebrate animal, and any virus, bacterium, fungus, or other member of the plant kingdom, in any stage of development, known to be or suspected of being capable of causing serious injury or damage to, or of inciting serious diseases in, plants or parts and products of plants, whether in the field, in storage, or in markets and any animal, plant, plant part or product, or inanimate object constituting a source of danger to plants, plant parts and products, by reason of a capacity to constitute a vector, reservoir, alternate host, place of breeding, hibernation refuge, or vehicle of distribution, for any of the types of organisms mentioned in this subsection.

(5) "Viruses": All viruses shall be considered to be animate.

(b) Terms or words as used in this chapter are construed to import either singular or plural form, and either masculine or feminine gender.

History of Section.
(P.L. 1955, ch. 3547, § 2; G.L. 1956, § 2-16-2.)



Chapter 2-16-3 - Powers of director.

§ 2-16-3 Powers of director.  The director is authorized and empowered:

(1) To enforce all provisions of this chapter, and to have charge of all matters pertaining to official control, suppression, extermination, or exclusion of all plant pests, whether members of the plant or animal kingdom, which are, or threaten to become, serious pests of plants of economic importance, or are in any other way inimical to the welfare of the plant industry of the state;

(2) To enter into agreements with authorized plant pest control officials of the United States department of agriculture and of other states for the cooperative carrying out of programs consistent with the intents and purposes of this chapter;

(3) To pronounce, declare, and publish any animal, plant, virus, bacterium, conveyance, structure, or inanimate object, singly, in groups, or as a category, to constitute a plant pest, as defined and to define any plant pest so declared to be a public nuisance and also, to define and limit circumstances or conditions under which these definitions shall hold in any given instance;

(4) To establish, in the manner set forth in § 2-16-10, and to enforce, by appropriate rules and regulations, quarantines prohibiting or restricting the transportation of injurious insects and of any class of plant or plant parts, or any object or combination of objects, capable of carrying any serious plant pest, or of itself constituting a pest, with reference to which the secretary of agriculture of the United States has not determined that a quarantine is necessary and established a quarantine, into or through this state or any portion of this state from any other state or territory, the District of Columbia, or any part of any other state or territory, or of the District of Columbia, in which the director shall have found the plant pest to exist;

(5) To establish, and maintain, in the manner set forth in § 2-16-10, a quarantine against any premises or geographical area in this state where a serious plant pest is found to occur, when a quarantine appears to be necessary and promises to be the most efficacious means for preventing or retarding the spread of the plant pest into other premises or communities to the detriment of the welfare of the agricultural economy of the state;

(6) To make rules and regulations for the seizure, inspection, disinfection, disinfestation, reshipment, destruction, or other disposition of any plant or plant parts or any inanimate article capable of carrying dangerous insect infestation, plant diseases, or any other plant pest, a quarantine with respect to which has been established by the secretary of agriculture of the United States, and which has been transported to, into, or through this state in violation of that quarantine;

(7) To make rules and orders, not contrary to law, regarding the destruction of infected or infested plants, plant parts, and plant products and to seize, treat, disinfect, disinfest, or destroy any plants, plant parts, or plant materials, or other articles moved in violation of any quarantine, rule or regulation established under provision of this chapter or under any other act which has been or may be enacted against specific plant pests and entrusted to his or her jurisdiction, or suspected of being infected or infested by any serious plant pest, and also, to prohibit or regulate the transportation of plants, plant parts, plant materials and inanimate articles likely to carry dangerous plant pests, and to designate certain areas or districts where all those plants and articles may be destroyed;

(8) To enter, in a manner not contrary to law, any public or private premises, except dwelling quarters, at reasonable hours, in the performance of his or her duty in the enforcement of this chapter; and to demand access to plant and other articles requiring inspection;

(9) To make requirements, not contrary to law, governing the entry from other states and territories, the District of Columbia, and any foreign country, of any plant, plant part, or other article that he or she, for purposes of plant pest control, may designate, and to search, seize, inspect, or hold for inspection those items at the state borders, ports of entry, or point of destination; and

(10) To revoke or suspend any certificate or license issued by his or her department, and to require the immediate surrender of certificates or licenses revoked or suspended.

History of Section.
(P.L. 1955, ch. 3547, § 3; G.L. 1956, § 2-16-3.)



Chapter 2-16-4 - Permitting plant pests to exist  Distribution of infected plants.

§ 2-16-4 Permitting plant pests to exist  Distribution of infected plants.  It is unlawful for any person in this state knowingly to permit any seriously injurious insects or plant diseases that have been or may be declared by the director to be public nuisances by reason of being plant pests, to exist on his or her premises, unless efforts are being made to eradicate the plant pests as may exist, or to sell, offer for sale, give away, or otherwise distribute any plant infected or infested by or with the plant pests.

History of Section.
(P.L. 1955, ch. 3547, § 4; G.L. 1956, § 2-16-4.)



Chapter 2-16-5 - Concealment of plants from inspection.

§ 2-16-5 Concealment of plants from inspection.  No person shall cause any concealment of any plants or plant parts from inspection by the director or his or her authorized agents.

History of Section.
(P.L. 1955, ch. 3547, § 4; G.L. 1956, § 2-16-5.)



Chapter 2-16-6 - Order to destroy or treat infected plants.

§ 2-16-6 Order to destroy or treat infected plants.  If the director or his or her authorized agent finds on examination any nursery, greenhouse, field or farm crop, forest, small fruit plantation, cemetery, storehouse or elevator, conveyance, or any other private or public premises, or any plant or article on or in the premises to be infected or infested with any seriously injurious insects or plant diseases that would be likely, in the opinion of the director, to endanger adjacent property or the welfare of the agricultural economy of the state, the director may declare the premises, plants, or articles to be a public nuisance, and shall notify the owner or person having charge of the premises, plants, or articles to that effect, in writing, and the owner or person in charge upon receipt of the written notification, shall within a period of time that shall be specified on the written notification by the director, cause the removal and sanitary destruction of all plants, plant products, or articles declared if they cannot be successfully treated, otherwise the owner or person in charge shall cause them to be treated or apply any other remedial measures for the disinfestation, disinfection, control or retardment of the pest on the premises, plant, plant products, or articles as the director may direct. Preventive measures shall be required, and shall be enforced in the same manner on any additional premises in the vicinity of the premises where the plant pest was found as seems necessary in accordance with the judgment of the director.

History of Section.
(P.L. 1955, ch. 3547, § 5; G.L. 1956, § 2-16-6.)



Chapter 2-16-7 - Compensation for loss or destruction of infested plants.

§ 2-16-7 Compensation for loss or destruction of infested plants.  No damages shall be awarded to the owner for the loss or destruction of infested or infected plants, plant products, or other articles or reimbursement made for expenses incurred incident to the application of the prescribed preventive or remedial measures. The infected or infested plants, plant products, or articles are a public menace. Nothing in this section shall be interpreted as preventing financial assistance to owners where that financial assistance is provided for under specific legislation other than this chapter.

History of Section.
(P.L. 1955, ch. 3547, § 5; G.L. 1956, § 2-16-7.)



Chapter 2-16-8 - Treatment or destruction by director.

§ 2-16-8 Treatment or destruction by director.  In case the owner or person in charge of the premises refuses or neglects to carry out the orders of the director within the period of time after receipt of written notification specified on the notification by the director, the director may proceed to treat or destroy the infested or infected plants, plant products, or articles or to apply any other necessary preventive or remedial measures. The expense shall be assessed, collected, and enforced as taxes are assessed, collected, and enforced, against the premises upon which the expense was incurred. The amount of the expense, when collected, shall be paid to the director, and by him or her deposited with the treasurer of the state.

History of Section.
(P.L. 1955, ch. 3547, § 5; G.L. 1956, § 2-16-8.)



Chapter 2-16-9 - Destruction or return of infected shipments of plants.

§ 2-16-9 Destruction or return of infected shipments of plants.  If any plants, or parts or products of plants being shipped to or from any point in Rhode Island, whether or not included under the term nursery stock and whether or not accompanied by a certificate of inspection or shipping permit are found to be infected with any living dangerous insect or any contagious disease, the entire shipment is declared to be a public nuisance and is liable to destruction without compensation to the consignor, or may be reshipped to the consignor at the consignor's expense.

History of Section.
(P.L. 1955, ch. 3547, § 5; G.L. 1956, § 2-16-9.)



Chapter 2-16-10 - Hearing on quarantine or embargo.

§ 2-16-10 Hearing on quarantine or embargo.  Quarantines or embargoes provided for in subdivisions (4) and (5) of § 2-16-3 shall be established by the director only after a public hearing. Timely announcement of the hearing shall be given to interested persons by mail or by two (2) announcements in newspapers serving the area affected. When in any case, in the opinion of the director, the delay necessary for the holding of the hearing is likely to cause serious harm or would in any way seriously handicap a control program, the director may establish a temporary quarantine, effective immediately and remaining effective for a period not to exceed thirty (30) days, during which thirty (30) day period a hearing shall be announced and held as stated above, and the continuation and maintenance of this quarantine or embargo beyond the thirty (30) day period shall be dependent on the hearing.

History of Section.
(P.L. 1955, ch. 3547, § 6; G.L. 1956, § 2-16-10.)



Chapter 2-16-11 - Penalty for violations.

§ 2-16-11 Penalty for violations.  Any person violating any of the provisions of this chapter or any rule or order established by the director or who interferes with the director or any of the director's authorized agents in the performance of the agent's duties shall, upon conviction, be fined not exceeding two hundred dollars ($200) for each offense.

History of Section.
(P.L. 1955, ch. 3547, § 7; G.L. 1956, § 2-16-11.)



Chapter 2-16-12 - Prosecution of violations.

§ 2-16-12 Prosecution of violations.  All prosecutions of violations under the provisions of this chapter shall be instituted by the director, and shall be directed by him or her, and it is not necessary that he or she enter into recognizance or give surety for costs to prosecute these violations.

History of Section.
(P.L. 1955, ch. 3547, § 8; G.L. 1956, § 2-16-12.)



Chapter 2-16-13 - Severability.

§ 2-16-13 Severability.  If any section, sentence, clause, phrase, or other portion of this chapter is for any reason held to be unconstitutional, the decision shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1955, ch. 3547, § 9; G.L. 1956, § 2-16-13.)






Chapter 2-16.1 - Interstate Pest Control Compact

Chapter 2-16.1-1 - Short title.

§ 2-16.1-1 Short title.  This chapter may be cited as the "Interstate Pest Control Compact."

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-2 - Compact enacted.

§ 2-16.1-2 Compact enacted.  The Interstate Compact on pest control is hereby enacted into law and entered into with all other jurisdictions in form substantially as follows:

Article I

Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately one hundred thirty-seven billion dollars ($137,000,000,000) from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II

Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory, possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to Article V(e) of this compact.

Article III

The Insurance Fund

There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV

The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, and the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or service borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V

Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of this state may provide, and who shall:

(1) Assist in the coordination of activities pursuant to the compact in his state; and

(2) Represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the governing board of the insurance fund by not to exceed three (3) representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four (4) additional members of the governing board chosen by it so that there shall be one member representing each of the four (4) geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four (4) members of such committee are present and vote in favor thereof. Necessary expenses of each of the five (5) members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its protection in the absence of this compact.

(2) The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

(1) A detailed statement of the circumstances which occasion the request for the invoking of the compact.

(2) Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

(4) Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

(5) A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

(6) Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall, upon notice in writing given within twenty (20) days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII

Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same; provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto, or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX

Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one-tenth (1/10) of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning the value of products.

(c) The financial assets of the insurance fund shall be maintained in two (2) accounts to be designated respectively as the "Operating Account" and the "Claims Account". The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two (2) year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three (3) years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant, and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five (5) or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two (2) years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-3 - Cooperation.

§ 2-16.1-3 Cooperation.  Consistent with law and within available appropriations, the departments, agencies and officers of this state may cooperate with the insurance fund established by the pest control compact.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-4 - Filing of bylaws.

§ 2-16.1-4 Filing of bylaws.  Pursuant to Article IV(h) of the compact, copies of bylaws and amendments thereto shall be filed with the secretary of state of Rhode Island.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-5 - Compact administrator.

§ 2-16.1-5 Compact administrator.  The compact administrator for this state shall be the director of the department of environmental management. The duties of the compact administrator are deemed a regular part of the duties of the department.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-6 - Request for assistance.

§ 2-16.1-6 Request for assistance.  Within the meaning of subdivision (b) of Article VI or subdivision (a) of Article VIII of this compact, a request or application for assistance from the insurance fund may be made by the compact administrator, whenever in his or her judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such a request.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-7 - Expenditures.

§ 2-16.1-7 Expenditures.  The state department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to his account, in the state treasury, the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)



Chapter 2-16.1-8 - Executive head for Rhode Island.

§ 2-16.1-8 Executive head for Rhode Island.  As used in this compact, with reference to this state, the term "executive head" shall mean the governor.

History of Section.
(P.L. 2006, ch. 344, § 1; P.L. 2006, ch. 508, § 1.)






Chapter 2-17 - Diseases and Parasites

Chapter 2-17-1 - Nuisances.

§ 2-17-1 Nuisances.  The pupae, nests, eggs and caterpillars of the gypsy and brown-tail moths, and these moths, are declared public nuisances, and their suppression is authorized and required. No owner or occupant of an estate infested with those nuisances shall by reason of this infestation be liable to an action, civil or criminal, except to the extent and in the manner and form set forth in this part 1.

History of Section.
(P.L. 1908, ch. 1529, § 1; G.L. 1909, ch. 242, § 1; G.L. 1923, ch. 285, § 1; G.L. 1938, ch. 228, § 1; G.L. 1956, § 2-17-1.)



Chapter 2-17-2 - Chief entomologist.

§ 2-17-2 Chief entomologist.  The director of environmental management shall appoint, as chief entomologist, some person, qualified by scientific training and practical experience, to superintend the work of suppressing and exterminating the gypsy and brown-tail moths, who is responsible to the director for the performance of his or her work and whose duty it is to suppress the nuisances described in § 2-17-1. The director may remove the chief entomologist at any time, at his or her pleasure, and appoint another chief entomologist in his or her place. The chief entomologist shall report to the director of his or her proceedings, and that report shall be public.

History of Section.
(P.L. 1908, ch. 1529, § 2; G.L. 1909, ch. 242, § 2; G.L. 1923, ch. 285, § 2; G.L. 1938, ch. 228, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-2.)



Chapter 2-17-3 - Powers of director.

§ 2-17-3 Powers of director.  The director of environmental management may make all necessary rules and regulations governing all work done by the chief entomologist to enforce the provision of §§ 2-17-1  2-17-8. The director may act in cooperation with any person or persons, corporation or corporations, including other states, the United States or foreign governments. The director may conduct investigations and accumulate and distribute information concerning these moths, may make any rules governing the suppression or extermination of these moths that he or she deems necessary, and, with the approval of the person in charge, may use any real or personal property of the state, may at all times enter upon the land of the state or of a municipality, corporation, or other owner or owners, and may use all reasonable means in carrying out the purposes of §§ 2-17-1  2-17-8 and in these undertakings may, in accordance with the provisions of §§ 2-17-1  2-17-8 expend the funds appropriated or donated for these purpose.

History of Section.
(P.L. 1908, ch. 1529, § 3; G.L. 1909, ch. 242, § 3; G.L. 1923, ch. 285, § 3; G.L. 1938, ch. 228, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-3.)



Chapter 2-17-4 - Appropriations and expenses.

§ 2-17-4 Appropriations and expenses.  To meet the expenses incurred under the authority of §§ 2-17-1  2-17-8 there shall be allowed and paid out of the treasury of the state any sum that the general assembly may annually appropriate, to be expended under the direction of the director of environmental management, from time to time, upon vouchers approved by the director.

History of Section.
(P.L. 1908, ch. 1529, § 4; G.L. 1909, ch. 242, § 4; G.L. 1923, ch. 285, § 4; G.L. 1938, ch. 228, § 4; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-4.)



Chapter 2-17-5 - Importation or transportation of infestation.

§ 2-17-5 Importation or transportation of infestation.  No imagos, eggs, caterpillars, or pupae of the gypsy or brown-tail moths, and no lumber (new or old), wood, posts, shrubs, trees, or branches, stone or rubbish, nor any material which by reason of having been exposed to infestation is liable to carry the live eggs, imagos, caterpillars, or pupae of the moths, shall knowingly be imported into the state, nor be transported from place to place within the state.

History of Section.
(P.L. 1908, ch. 1529, § 5; G.L. 1909, ch. 242, § 5; G.L. 1923, ch. 285, § 5; G.L. 1938, ch. 228, § 5; G.L. 1956, § 2-17-5.)



Chapter 2-17-6 - Local appropriations.

§ 2-17-6 Local appropriations.  Any town or city may make any appropriation that it deems necessary for the suppression of the nuisances within its limits, and may appoint an official, with any powers and limitations that it shall prescribe, to expend the appropriation in cooperation with the chief entomologist appointed by the director of environmental management.

History of Section.
(P.L. 1908, ch. 1529, § 6; G.L. 1909, ch. 242, § 6; G.L. 1923, ch. 285, § 6; G.L. 1938, ch. 228, § 6; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-6.)



Chapter 2-17-7 - Obstructions  Violations.

§ 2-17-7 Obstructions  Violations.  Any person who wilfully resists or obstructs either the chief entomologist or any official of a city or town, or a servant or agent appointed by the chief entomologist or by any other officials, while lawfully engaged in the execution of the purposes of §§ 2-17-1  2-17-8 or who violates the provisions of § 2-17-5, is deemed guilty of a misdemeanor and upon conviction shall be fined not exceeding twenty-five dollars ($25.00) for each offense.

History of Section.
(P.L. 1908, ch. 1529, § 7; G.L. 1909, ch. 242, § 7; G.L. 1923, ch. 285, § 7; G.L. 1938, ch. 228, § 7; G.L. 1956, § 2-17-7.)



Chapter 2-17-8 - Willful transportation of infestation.

§ 2-17-8 Willful transportation of infestation.  Any person willfully importing into this state, or willfully transporting from place to place within this state, any imagos, eggs, caterpillars, or pupae of the moths shall be fined not exceeding one hundred dollars ($100) and be imprisoned for not more than one year.

History of Section.
(P.L. 1908, ch. 1529, § 8; G.L. 1909, ch. 242, § 8; G.L. 1923, ch. 285, § 8; G.L. 1938, ch. 228, § 8; G.L. 1956, § 2-17-8.)



Chapter 2-17-9 - Nuisance.

§ 2-17-9 Nuisance.  The white pine blister rust, a disease of five (5) needle pines and the species of the genus ribes, is declared to be a public nuisance, and its suppression is authorized and required. No owner or occupant of an estate infested with that nuisance is by reason of that infestation liable to an action, civil or criminal, except to the extent and in the manner and form set forth in this part 2.

History of Section.
(P.L. 1917, ch. 1540, § 1; G.L. 1923, ch. 286, § 1; G.L. 1938, ch. 229, § 1; G.L. 1956, § 2-17-9.)



Chapter 2-17-10 - Powers of director.

§ 2-17-10 Powers of director.  The department of environmental management shall take steps to suppress the nuisance described in § 2-17-9 and to this end the director of that department may make all necessary rules and regulations governing all work done under the provisions of §§ 2-17-9  2-17-16. The director may act in cooperation with any person or persons, corporation or corporations, including other states, or the United States, may make any rules governing the suppression or extermination of the disease, including the destruction of diseased or exposed species of five (5) leaved pines and the diseased or exposed species of the genus ribes, that he or she may deem necessary, may at all times enter upon the land of the state or of a municipality, corporation, or other owner or owners, and may use all reasonable means in carrying out the purposes of §§ 2-17-9  2-17-16 and in those undertakings, may, in accordance with the provisions of those sections, expend the funds appropriated for these purposes.

History of Section.
(P.L. 1917, ch. 1540, § 2; G.L. 1923, ch. 286, § 2; G.L. 1938, ch. 229, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-10.)



Chapter 2-17-11 - Rules as to transportation and planting.

§ 2-17-11 Rules as to transportation and planting.  The director of environmental management shall make any rules and regulations that he or she may deem expedient in combatting the disease with reference to the transportation of five (5) leaved pine trees and species of the genus ribes, or wood, lumber or other material derived from those trees, or shrubs, or in regard to the planting of those trees or shrubs.

History of Section.
(P.L. 1917, ch. 1540, § 3; G.L. 1923, ch. 286, § 3; G.L. 1938, ch. 229, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-11.)



Chapter 2-17-12 - Destruction of uninfected plants.

§ 2-17-12 Destruction of uninfected plants.  If, in the opinion of the director of environmental management or his or her appointed agents, it becomes necessary to destroy five (5) leaved pines or species of the genus ribes not actually infected with the disease, the owner may receive compensation for any species of the genus ribes it becomes necessary to destroy, if he or she makes demand within twenty-four (24) hours after notification from the department of the intention to destroy the species. In case any owner makes demand for compensation for the property it becomes necessary to destroy, application shall be made to the director to appoint some qualified disinterested person to appraise the value of the species of the genus ribes that it becomes necessary to destroy, and the destruction of the property shall be deferred pending the appraisal of the value of the property. The appraiser shall, upon appraising the value of property that it becomes necessary to destroy, certify the facts of the appraisal to the department of environmental management and the amount of the appraised value of the property shall be paid to the owner of the property, and the destruction of the property shall proceed.

History of Section.
(P.L. 1917, ch. 1540, § 4; G.L. 1923, ch. 286, § 4; G.L. 1938, ch. 229, § 4; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-12.)



Chapter 2-17-13 - Local appropriations.

§ 2-17-13 Local appropriations.  Any town or city may make any appropriation it deems necessary towards the suppression of the nuisance within its limits, and may appoint an official with any powers and limitation it shall prescribe, to expend its appropriations in cooperation with the department of environmental management.

History of Section.
(P.L. 1917, ch. 1540, § 5; G.L. 1923, ch. 286, § 5; G.L. 1938, ch. 229, § 5; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-13.)



Chapter 2-17-14 - Unlawful importation or transportation.

§ 2-17-14 Unlawful importation or transportation.  Any person importing into this state, or transporting from place to place within this state, contrary to the rules or regulations of the director of environmental management, any five (5) leaved pines or species of the genus ribes, shall be fined not to exceed one hundred dollars ($100).

History of Section.
(P.L. 1917, ch. 1540, § 6; G.L. 1923, ch. 286, § 6; G.L. 1938, ch. 229, § 6; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-14.)



Chapter 2-17-15 - Obstruction  Violations.

§ 2-17-15 Obstruction  Violations.  Any person who willfully resists or obstructs any official or agent appointed by the director of environmental management while lawfully engaged in the execution of the purposes of §§ 2-17-9  2-17-16 or who violates the provisions of § 2-17-14, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not exceeding twenty-five dollars ($25.00) for each offense.

History of Section.
(P.L. 1917, ch. 1540, § 7; G.L. 1923, ch. 286, § 7; G.L. 1938, ch. 229, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-15.)



Chapter 2-17-16 - Prosecution of violations.

§ 2-17-16 Prosecution of violations.  All prosecutions under the provisions of §§ 2-17-9  2-17-16 shall be instituted by the director of environmental management, and shall be directed by him or her, and all penalties recovered for the violation of any of the provisions of §§ 2-17-9  2-17-16 shall be paid into the treasury of the state.

History of Section.
(P.L. 1917, ch. 1540, § 9; G.L. 1923, ch. 286, § 8; G.L. 1938, ch. 229, § 8; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-17-16.)



Chapter 2-17-17 - Plan for suppression.

§ 2-17-17 Plan for suppression.  On the basis of the latest scientific knowledge available, the director of the department of environmental management shall prepare a plan in detail of the proper course of action to be taken to suppress, as far as possible, the spread of Dutch elm disease.

History of Section.
(P.L. 1954, ch. 3365, § 1; G.L. 1956, § 2-17-17.)



Chapter 2-17-18 - Reimbursement of cities and towns for suppression.

§ 2-17-18 Reimbursement of cities and towns for suppression.  Whenever any city or town expends funds for the suppression or elimination of Dutch elm disease in conformity with the plan created pursuant to § 2-17-7, it may request reimbursement from the state to the extent of one-half (1/2) of the total cost of labor and material used in that work. The work and cost records involved shall be inspected and approved by the director of environmental management, or his or her deputies, before reimbursement is made by the state.

History of Section.
(P.L. 1954, ch. 3365, § 2; G.L. 1956, § 2-17-18; P.L. 1987, ch. 78, § 9.)



Chapter 2-17-19 - Appropriations and disbursements.

§ 2-17-19 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that are deemed necessary by the director of environmental management to carry out the provisions of §§ 2-17-17  2-17-20, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those sums, or so much as may be required from time to time, upon receipt by him or her of proper vouchers approved by the director of environmental management.

History of Section.
(P.L. 1954, ch. 3365, § 3; G.L. 1956, § 2-17-19.)



Chapter 2-17-20 - Research in Dutch elm and related diseases.

§ 2-17-20 Research in Dutch elm and related diseases.  The director of the department of environmental management shall, upon receipt of a mutually acceptable budget from the director of the agricultural experiment station of the university of Rhode Island, incorporate that item in his or her annual departmental budget so as to support adequately the necessary research on the Dutch elm and related wilt disease problems of trees. The research shall consist of development and perfection of agents and techniques to be used in the prevention and/or suppression of those diseases. The director of environmental management shall, and he or she is authorized to, transfer in lump sum moneys appropriated for this research program to the director of the agricultural experiment station, and those funds shall be maintained in a special fund to be used explicitly for those studies. Findings accruing from these investigations shall be made public information.

History of Section.
(P.L. 1954, ch. 3365, § 4; G.L. 1956, § 2-17-20.)



Chapter 2-17-21 - Nuisance.

§ 2-17-21 Nuisance.  The Asian longhorned beetle, Anoplophora glabripennis, a native insect pest of China, is known to be a serious insect pest to several tree species within the United States, including, but not limited to, maples, willows, poplars, birch, London Plane, and elms. The emerald ash borer, Agrilus planipennis, also a native insect pest from Asia, is also known to be a serious insect pest to several types of ash trees within the United States, including, but not limited to, green ash, white ash, and black ash. All of the at-risk trees are part of the natural environment of Rhode Island and occur on many of the state's public and private lands, contributing to their value and health. Additionally these insects pose substantive risk to the Rhode Island nursery and landscape industry plant materials and market opportunities. Accordingly, the Asian longhorned beetle and emerald ash borer are hereby declared to be public nuisances, and their suppression is authorized and required. No owner or occupant of an estate infested with either or both nuisances is by reason of that infestation liable to an action, civil or criminal, except to the extent and in the manner and form set forth in §§ 2-17-22  2-17-24.

History of Section.
(P.L. 2009, ch. 155, § 1; P.L. 2009, ch. 161, § 1.)



Chapter 2-17-22 - Unlawful importation or transportation.

§ 2-17-22 Unlawful importation or transportation.  Any person importing into this state, or transporting from place to place within this state, contrary to quarantine and transport rules or regulations of the United States department of agriculture/animal, and plant, health inspection service (APHIS) or the director of the department of environmental management governing the Asian longhorned beetle or emerald ash borer, any regulated articles, as defined below in § 2-17-23, shall be subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each offense, assessed in accordance with chapter 42-17.6 and the rules and regulations promulgated pursuant thereto.

History of Section.
(P.L. 2009, ch. 155, § 1; P.L. 2009, ch. 161, § 1.)



Chapter 2-17-23 - Regulated articles.

§ 2-17-23 Regulated articles.  (a) Regulated articles shall mean any of the following raw wood materials taken or harvested from a quarantined area: any living, dead, standing, cut or fallen tree, inclusive of nursery stock, or any piece or portion thereof measuring a half inch or more in diameter, including any branches, logs, stumps, roots, or chips, firewood, or green lumber. Kiln-dried lumber and manufactured or finished wooden products are not considered regulated articles pursuant to § 2-17-22.

(b) Regulated articles shall also include any other article, regardless of its place of origin, found to be infested by the Asian longhorned beetle or emerald ash borer if an authorized state or federal inspector notifies the person in possession of the article that it is infested and therefore subject to the quarantine and transport rules or regulations of APHIS or the director of the department of environmental management.

(c) Regulated articles shall also include any other article designated as a regulated article pursuant to any duly promulgated amendments to the quarantine and transport rules or regulations of APHIS or the director of the department of environmental management.

History of Section.
(P.L. 2009, ch. 155, § 1; P.L. 2009, ch. 161, § 1.)



Chapter 2-17-24 - Prosecution of violations.

§ 2-17-24 Prosecution of violations.  All state prosecutions under the provisions of §§ 2-17-21  2-17-23 shall be instituted by the director of the department of environmental management, and shall be directed by him or her, and all penalties recovered for the violation of any of the provisions of §§ 2-17-21  2-17-23 shall be paid into the treasury of the state.

History of Section.
(P.L. 2009, ch. 155, § 1; P.L. 2009, ch. 161, § 1.)






Chapter 2-18 - Nurseries and Nursery Stock

Chapter 2-18-9 - Abatement of plant diseases as nuisance  Liability for cost.

§ 2-18-9 Abatement of plant diseases as nuisance  Liability for cost.  The chief entomologist and the director of environmental management, or either of them, may personally or through his or her deputies inspect any orchard, garden, field or roadside in public or private grounds which he or she knows, or has reason to suspect, is infested with any seriously injurious insect pests or plant diseases when, in his or her judgment, the presence of those pests or plant diseases are a nuisance to adjoining owners and shall give any instructions and directions that may be necessary in order that the nuisance may be abated. If the owner or person in charge of the trees or other plants constituting the nuisance fails within a reasonable time to follow the directions of the chief entomologist and the director of environmental management, and abate the nuisance, the chief entomologist and the director of environmental management may cause the necessary work to be done and the cost of that work shall be charged to that owner or person in charge of the trees or other plants, and the actual cost of the work shall be recovered in an action of the case to be brought by the general treasurer and the money received paid into the treasury of the state to be added to the regular annual appropriation of the department of environmental management.

History of Section.
(P.L. 1913, ch. 940, § 8; G.L. 1923, ch. 282, § 14; G.L. 1938, ch. 226, § 13; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-18-9.)



Chapter 2-18-10 - Penalty for violations.

§ 2-18-10 Penalty for violations.  Any person, firm or corporation violating § 2-18-9 or offering any hindrance to the carrying out of any part of this section, shall be adjudged guilty of a misdemeanor, and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1913, ch. 940, § 11; G.L. 1923, ch. 282, § 17; G.L. 1938, ch. 226, § 15; G.L. 1956, § 2-18-10.)



Chapter 2-18-11 - Rules and regulations  Revocation of license by director.

§ 2-18-11 Rules and regulations  Revocation of license by director.  The director of environmental management has the power to prescribe any general rules and regulations, not contrary to law, that may in his or her opinion facilitate the carrying out of the provisions of this chapter, and may revoke any certificate or license issued by the director, if in his or her opinion that action is necessary.

History of Section.
(P.L. 1913, ch. 940, § 9; G.L. 1923, ch. 282, § 15; G.L. 1938, ch. 226, § 14; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-18-11.)



Chapter 2-18-12 - Appeals from chief entomologist to director.

§ 2-18-12 Appeals from chief entomologist to director.  Any person aggrieved by any order made by the chief entomologist may appeal to the director of environmental management. The person may file with the director of environmental management, within five (5) days after the order is made or issued by the chief entomologist, a claim of appeal from the order, the appeal to be in writing.

History of Section.
(P.L. 1913, ch. 940, § 12; G.L. 1923, ch. 282, § 18; G.L. 1938, ch. 226, § 16; G.L. 1956, § 2-18-12.)



Chapter 2-18-13 - Prosecution of offenses.

§ 2-18-13 Prosecution of offenses.  All prosecutions under the provisions of §§ 2-18-9  2-18-13 shall be instituted by the director of environmental management, and shall be directed by him or her, and all penalties recovered for the violation of any of the provisions of those sections shall be paid into the treasury of the state. In prosecutions for violation of any provisions of §§ 2-18-9  2-18-13 commenced by the director, it is not necessary that he or she enter into recognizance or give surety for costs to prosecute those violations.

History of Section.
(P.L. 1913, ch. 940, §§ 13, 14; G.L. 1923, ch. 282, §§ 19, 20; C.L. 1938, ch. 226, §§ 17, 18; G.L. 1956, § 2-18-13.)






Chapter 2-18.1 - Rhode Island Nursery Law

Chapter 2-18.1-1 - Short title.

§ 2-18.1-1 Short title.  This chapter shall be known by the short title of "The Rhode Island nursery law".

History of Section.
(G.L. 1956, § 2-18.1-1, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-2 - Definitions.

§ 2-18.1-2 Definitions.  For the purpose of this chapter, unless the context otherwise requires:

(1) "Agent" means any person under the partial or full control of a nursery worker, dealer or other agent, who sells or solicits orders for nursery stock, not from a supply at hand, at a place other than a nursery worker's or a dealer's place of business.

(2) "Certified stock" means plants and plant parts defined as nursery stock which bears, or with regard to which the director has determined to his or her satisfaction that there has been issued by recognized plant regulatory officials, a valid, unexpired certificate attesting that the stock has been inspected and found to be apparently free of injurious insects and plant diseases.

(3) "Collected plants" means plants and plant parts defined as nursery stock, which are dug or otherwise removed from fields, woodlots, or forest lands for sale or distribution which have not been grown under cultivation in a nursery for one year.

(4) "Dealer" means any person, not a grower or an original producer of nursery stock in this state, and who is independent of the control of any nursery worker or other dealer, who sells, offers to sell, solicits orders for or otherwise traffics in nursery stock from a supply at hand or which is obtained from a nursery or another dealer.

(5) "Department" means the department of environmental management of the state of Rhode Island.

(6) "Director" means the director of environmental management of the state of Rhode Island, and his or her authorized agents.

(7) "Hardy" means the ability to withstand heat or cold to the extent of surviving the normal out of door summer and winter temperatures of this state.

(8) "Insect" means invertebrate animals belonging to the arthropod class, Insecta (Hexapoda), and also members of other arthropod classes, mollusca, nematodes, and other invertebrate animals, in any state of development. An insect species shall be considered to be injurious to plants:

(i) When it is known to be capable of causing serious damage to, or decreased value of, the host plant or adjacent plants by reason of feeding, oviposition, production of toxic secretions, or other activities and by the demonstrated capacity to function efficiently as a carrier or reservoir of an agent capable of inciting an injurious plant disease; or

(ii) When the insect has been declared by the director to be a plant pest, or when a quarantine has been established with regard to it by the director, the secretary of agriculture of the United States, or by recognized plant regulatory officials of the state or country into which the host plants are to be shipped.

(9) "Nursery" means any grounds or premises on or in which nursery stock is propagated, grown, or cultivated, or from which nursery stock is collected for sale purposes. The term nursery shall not be construed to mean a dealer's premises or heeling-in grounds on or in which nursery stock is held for purposes other than propagation or growth and neither shall it apply to grounds or premises offering for sale stock which is not a regular commercial activity.

(10) "Nursery stock" means all hardy, deciduous and evergreen trees, shrubs, vines and other plants having a persistent woody stem, whether wild or cultivated, and plant parts, for and capable of propagation.

(11) "Nursery worker" means the person who owns, leases, manages, or is in charge of a nursery. All persons engaged in operating a nursery are farmers and are engaged in an agricultural enterprise for all statutory purposes.

(12) "Person" means a corporation, company, society, association, partnership, governmental agency, and any individual or combination of individuals.

(13) "Place of business" means each separate store, stand, sales ground, lot, truck, railway car, or other vehicle or any other place at or from which nursery stock is being sold or offered for sale where one or more sales persons are in attendance.

(14) "Plant disease" means an injurious physiological activity of plants caused by the continued action of a chief causal factor and exhibited through abnormal cellular activity expressed in characteristic conditions, called symptoms, which symptoms are of three (3) types, nocrosis, hyperplasia, and hypoplasia. Plant disease shall be considered to be injurious in nature:

(i) When the symptoms and signs observed on and/or the inciting agent(s), recoverd from or demonstrated to be in the plant identify the disease as one that is considered by competent plant pathologists to be capable of causing serious damage to or decreased value of the host plant or of adjacent plants;

(ii) When the symptoms observed, whether incited by animate or inanimate causal factors, and whether or not identified with known plant disease(s) are of a nature and intensity as to reduce the likelihood of surviving normal transplantation or of maintaining growth, vigor, and appearance equal to that of normal nursery grown plants of the same species, age, and size when properly tansplanted and cared for; and

(iii) When the incitant or harborer of the disease has been declared by the director to be a plant pest, or when a quarantine has been established with regard to it by the director, the secretary of agriculture of the United States, or by plant regulatory officials of the country or state into which the host plants are to be shipped.

History of Section.
(G.L. 1956, § 2-18.1-2, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-3 - Authority to inspect  Access to nursery, heeling-in grounds or other place of business.

§ 2-18.1-3 Authority to inspect  Access to nursery, heeling-in grounds or other place of business.  For the purpose of making inspections and carrying out the provisions of this chapter and any rule and regulation made in pursuance of this chapter, the director or his or her authorized agents have free access at any reasonable hour to any nursery, heeling-in grounds, place of business, or other public or private premises, except dwelling quarters, where it may be necessary for them to go, or which it may be necessary for them to inspect in the performance of their duties. It is unlawful to deny access to the director or his or her authorized agents, or to thwart or hinder these inspections by misrepresenting or concealing facts or conditions.

History of Section.
(G.L. 1956, § 2-18.1-3, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-4 - Inspection of nursery stock before sale or distribution.

§ 2-18.1-4 Inspection of nursery stock before sale or distribution.  It is unlawful for any person to sell, to offer for sale, to distribute or cause to be distributed from a nursery or other premises, any nursery stock, until the nursery stock has been officially inspected by the director and certified as apparently free from injurious insects and plant diseases, or unless there has been issued with regard to that nursery stock, by an authorized plant regulatory official of another state, or the federal government, a valid certificate attesting to freedom from injurious insects and plant diseases.

History of Section.
(G.L. 1956, § 2-18.1-4, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-5 - Shipments from foreign countries.

§ 2-18.1-5 Shipments from foreign countries.  Any person receiving any nursery stock from a foreign country shall immediately notify the director of the arrival of the shipment, the contents, and the name and address of the consignor, and shall hold the shipment for at least ninety-six (96) hours to enable the director to make an official inspection of the nursery stock.

History of Section.
(G.L. 1956, § 2-18.1-5, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-6 - Nursery inspection and certification.

§ 2-18.1-6 Nursery inspection and certification.  (a) It is the duty of the director to inspect at least once each year during the growing season, all nurseries in the state of Rhode Island to ascertain whether they are infested with injurious insect pests or infected with injurious plant diseases. If upon the inspection of any nursery it appears that the nursery and the nursery stock are apparently free from injurious insects and plant diseases, it is the duty of the director to issue to the owner of the nursery, or the person in charge of the nursery, a certificate setting forth the fact of the inspection and freedom from injurious insects and plant diseases. Conversely, if inspection of any nursery and the stock reveals the presence of injurious insects and/or plant diseases, the owner or person in charge of the nursery shall take any measures to suppress or eradicate these injurious insects and/or plant diseases that the director prescribes, and a certificate shall not be issued until the director, by subsequent inspections, determines that the nursery and stock are apparently free from injurious insects and plant diseases.

(b) Notwithstanding subsection (a), the director may refuse to inspect and certify a nursery if the nursery, for lack of care or neglect, is in such condition that it cannot be adequately inspected.

History of Section.
(G.L. 1956, § 2-18.1-6, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-7 - Certificates.

§ 2-18.1-7 Certificates.  Nursery inspection certificates issued by the director shall bear the date of issue and be valid until the fifteenth of September following their issuances. The director limits the expiration date whenever it is necessary to insure freedom from pests of the nursery stock so inspected and certified, and, in the case of stock that is shipped out of state, it is permissible to designate a different expiration date when the date has been agreed upon in writing between the director and the plant regulatory officials of the state of destination.

History of Section.
(G.L. 1956, § 2-18.1-7, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-8 - What nursery stock may be offered for sale.

§ 2-18.1-8 What nursery stock may be offered for sale.  Only certified nursery stock, stored or displayed under conditions which will maintain its vigor shall be offered for sale. Offering for sale of dead nursery stock or of stock so seriously weakened by drying, excessive heat or cold or any other condition that makes it unable to grow satisfactorily when given reasonable care is deemed a violation of the provisions of this chapter.

History of Section.
(G.L. 1956, § 2-18.1-8, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-9 - Nursery worker's licenses  Nonlicensed growers.

§ 2-18.1-9 Nursery worker's licenses  Nonlicensed growers.  (a) No person shall engage as a nursery worker in this state without first obtaining a nursery worker's license from the department. The license expires on March 31 of each year, and application for renewal of license shall be made annually prior to that date. Applications for license or renewal of license shall be in writing, on a form prescribed by the department, and be accompanied by a fee of fifty dollars ($50.00). Each applicant for a nursery worker's license shall certify that he or she will buy and distribute only nursery stock which has been officially inspected and certified and that he or she will, on request of the department, furnish a list of all sources from which he or she secures nursery stock and of all of his or her places of business where he or she sells that stock. No license is transferable.

(b) Any park, arboretum, forestry department, or any other state or municipal agency growing nursery stock solely for use on its own property or in connection with public reforestation projects are exempt from obtaining a license and are not considered to be operating commercial nurseries, but are required to register annually with the director, and are made subject to any of the inspection and the certification requirements of this chapter that may apply.

History of Section.
(G.L. 1956, § 2-18.1-9, as assigned, P.L. 1962, ch. 132, § 1; P.L. 1992, ch. 133, art. 22, § 4.)



Chapter 2-18.1-10 - Dealer's license.

§ 2-18.1-10 Dealer's license.  Every dealer, before offering nursery stock for sale or distribution or soliciting orders for nursery stock in Rhode Island, shall obtain a dealer's license for each place of business from the department. The license expires on March 31 of each year, and application for renewal of a license shall be made annually prior to that date. A dealer's license is nontransferable. Applications for license or renewal of a license shall be in writing on a form prescribed by the department, and be accompanied by a fee of fifty dollars ($50.00). Each applicant for a license certifies that he or she will buy and distribute only nursery stock which has been officially inspected and certified, and that he or she will maintain with the department a list of all sources from which he or she secures nursery stock and all places of business which he or she maintains.

History of Section.
(G.L. 1956, § 2-18.1-10, as assigned, P.L. 1962, ch. 132, § 1; P.L. 1992, ch. 133, art. 22, § 4.)



Chapter 2-18.1-11 - Reasons for withholding or revoking a license or certificate.

§ 2-18.1-11 Reasons for withholding or revoking a license or certificate.  The director may withhold, suspend or revoke any license or certificate of inspection provided that upon ten (10) days' notice, in writing, forwarded by registered or certified mail to the applicant or holder of the license or certificate, stating the contemplated action and in general the grounds for the action, and after reasonable opportunity to be heard, the director shall find that the person has:

(1) Made any material misstatement in his or her application for license;

(2) Failed to comply with the requirements of the director with reference to freeing his or her nursery stock of injurious insect pests and plant diseases;

(3) Failed to provide adequate facilities for storing or displaying nursery stock being offered for sale under conditions needed to maintain its vigor; or

(4) Knowingly permitted the use of his or her license or certificate by another person.

History of Section.
(G.L. 1956, § 2-18.1-11, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-12 - Reinstatement of license or certificate.

§ 2-18.1-12 Reinstatement of license or certificate.  The director may grant or reinstate any license or certificate of inspection which has been withheld, suspended or revoked if the conditions which incited the withholding, suspension or revocation have been corrected and the director is satisfied, as a result of investigation, that the conditions are not likely to recur.

History of Section.
(G.L. 1956, § 2-18.1-12, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-13 - Registration of agents.

§ 2-18.1-13 Registration of agents.  Every agent selling or soliciting orders for nursery stock in Rhode Island must be registered with the department by his or her principal.

History of Section.
(G.L. 1956, § 2-18.1-13, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-14 - Reciprocal agreements.

§ 2-18.1-14 Reciprocal agreements.  (a) Nursery workers, dealers, or other persons residing or doing business in another state, desiring to sell or solicit orders for nursery stock in this state, are, upon complying with all other provisions of this chapter and all rules and regulations promulgated under this chapter, and upon payment of the fee of fifty dollars ($50.00), entitled to a dealer's license permitting those persons and/or their registered agents to sell or solicit orders for certified nursery stock within this state.

(b) Notwithstanding subsection (a), the director may enter into reciprocal agreements with the responsible plant regulatory officials of other states for the recognition of official inspection certificates, under which certified nursery stock owned by nursery workers, dealers or other persons from those states may be sold and delivered in this state without the payment of a Rhode Island license fee, if like privileges are accorded to Rhode Island nursery workers and dealers in those other states, and the department finds that those other states, before issuing official inspection certificates require inspection equal to that required in Rhode Island, except that any nonresident nursery worker, dealer, or other person having a place of business in this state shall obtain a dealer's license and pay all license fees as required in this chapter.

History of Section.
(G.L. 1956, § 2-18.1-14, as assigned, P.L. 1962, ch. 132, § 1; P.L. 1998, ch. 131, § 1.)



Chapter 2-18.1-15 - Nonresidents.

§ 2-18.1-15 Nonresidents.  Nonresident nursery workers, dealers and other persons, wishing to ship nursery stock into Rhode Island, whether or not licensed as dealers in Rhode Island, shall first file with the director a copy of a valid, unexpired certificate showing that the stock sold by that person has been officially inspected and found to be apparently free of injurious insects and plant diseases or to supply any other evidence that the director may set forth as being equivalent to the filing of certificate, and shall, if required by the director, comply with any regulations that the director may designate, regarding the use of uniform shipping tags, or any other regulations that the director may prescribe to facilitate the enforcement of this chapter. The director may require the nonresident nursery workers, dealers or other persons to notify him or her of the date of shipping, and the destination of nursery stock intended for any consignee within this state.

History of Section.
(G.L. 1956, § 2-18.1-15, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-16 - Collected plants.

§ 2-18.1-16 Collected plants.  (a) No collected plants shall be transported within this state or placed in any nursery or in close proximity to any certified nursery stock unless they have first been inspected and found to be apparently free of injurious insects and plant disease. Inspection of collected plant stock shall be made after digging or removal from the native habitat, and shall be made in a place designated by the director.

(b) The director may require that all collected stock be labelled as collected stock until the plants have been grown under cultivation in a nursery for one calendar year.

History of Section.
(G.L. 1956, § 2-18.1-16, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-17 - Horticultural services.

§ 2-18.1-17 Horticultural services.  The licensing and registration requirements of this chapter do not apply to any licensed arborist, landscape architect, private gardener, or servant on private estates, whose function is that of providing services, when obtaining or transporting certified nursery stock for which the nursery worker's or dealer's price has been paid in full by his or her employer or master.

History of Section.
(G.L. 1956, § 2-18.1-17, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-18 - Labelling imported stock.

§ 2-18.1-18 Labelling imported stock.  (a) All nursery stock shipped into this state from any country, state, commonwealth, province, territory, or the District of Columbia, shall bear on each box, package, bale, container, bundle, or other unit, a certificate of inspection, its facsimile, or an official tag, stating that the nursery stock contained within or bundled has been inspected by an authorized plant regulatory officer of the state of origin or of the United States department of agriculture, and that the stock was found to be free from all injurious insects and plant diseases. Any container or bundle bearing a certificate of fumigation or other treatment which meets the requirements specified in regulations made under the authority of § 2-18.1-21 may be accepted as though bearing a proper certificate of inspection.

(b) In case nursery stock is brought into this state without the required certificate of inspection or treatment, the consignee is required to return it to the consignor at the expense of the latter.

History of Section.
(G.L. 1956, § 2-18.1-18, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-19 - Common carrier.

§ 2-18.1-19 Common carrier.  No transportation company or common carrier shall accept for transportation within this state, or deliver any box, bundle, package, bale, container, or other unit containing or consisting of nursery stock to any consignee within the state, unless the container or package has attached to it a copy of the official tag or certificate of inspection as required by this chapter and the regulations of the director. No common carrier or transportation company is liable for damages to the consignee or consignor for refusing to receive, transport or deliver any box, bundle, package, bale, container, or other unit containing or consisting of nursery stock to any consignee within the state, when not accompanied by the required tag or certificate. In case any nursery stock is shipped within this state without the certificate plainly affixed, the fact must be promptly reported to the department by the carrier, stating the consignor and the consignee and the nature of the shipment, and the carrier may be required to hold the shipment subject to the order of the director.

History of Section.
(G.L. 1956, § 2-18.1-19, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-20 - Inspection of imported stock  Disposition of infested stock.

§ 2-18.1-20 Inspection of imported stock  Disposition of infested stock.  The director has the power to inspect at the point of destination all nursery stock coming into the state, whether under certificate or not, and should the stock be found infested with any injurious insects or plant diseases, he or she shall cause it to be destroyed, returned to the consignor, or subjected to any disinfecting or disinfesting procedure that he or she specifies, and the state is not liable to the consignor for expenses of shipping or treatment or for any damage which he or she may suffer through that action.

History of Section.
(G.L. 1956, § 2-18.1-20, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-21 - Treatment.

§ 2-18.1-21 Treatment.  The director may designate by rule or regulation any fumigation or other disinfestation or disinfection procedures, the carrying out of which, when certified to, or sworn to, in a manner and under any conditions that he or she specifies, will be acceptable to him or her in place of the customary certificate of inspection.

History of Section.
(G.L. 1956, § 2-18.1-21, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-22 - Misrepresentation.

§ 2-18.1-22 Misrepresentation.  It is unlawful for any person to misrepresent, by name or otherwise, that he or she is a nursery worker or conducts a nursery business when this is not the case. This shall not apply to any person, firm, or corporation on record as doing business and building good will under this type of name prior to February 1, 1963.

History of Section.
(G.L. 1956, § 2-18.1-22, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-23 - Enforcement.

§ 2-18.1-23 Enforcement.  It is the duty of the director of environmental management to enforce the provisions of this chapter, and all other laws for the inspection of orchards, nurseries, and other trees and shrubs and the protection of these objects from injurious insects and plant diseases.

History of Section.
(G.L. 1956, § 2-18.1-23, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-24 - Additional authority of the director.

§ 2-18.1-24 Additional authority of the director.  The director is authorized and empowered:

(1) To make rules and regulations for carrying out the provisions of this chapter;

(2) To employ any assistants necessary to enable him or her to discharge his or her duty in carrying out the provisions of this chapter; and

(3) To grant special shipping certificates to residents of this state on individual shipments of nursery stock or other plants and plant products in compliance with the plant inspection and plant quarantine regulations of the state of destination.

History of Section.
(G.L. 1956, § 2-18.1-24, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-24.1 - License fees  Apportionment.

§ 2-18.1-24.1 License fees  Apportionment.  (a) One-fifth ( 1/5) of all license fees received by the director under the provisions of this chapter shall be paid over to the general treasurer and deposited within the general fund, and four-fifths ( 4/5) of the funds collected shall be deposited into a separate fund within the general fund to be called the "nursery, feed and fertilizer quality testing fund," administered by the general treasurer in accordance with the same laws and fiscal procedures as the general fund of the state. This fund consists of all nursery worker's license fees, dealers' license fees, and fertilizer registration fees paid pursuant to §§ 2-18.1-9, 2-18.1-10, 2-7-4 and 2-7-6.

(b) That proportion of moneys placed in the nursery, feed and fertilizer testing fund collected from §§ 2-18.1-9 and 2-18.1-10 are available immediately, and are specifically appropriated to the director for the following purpose, for payment of ancillary services, personnel and equipment incurred in order to carry out the purposes of this chapter.

History of Section.
(P.L. 1992, ch. 133, art. 22, § 5.)



Chapter 2-18.1-25 - Review of orders.

§ 2-18.1-25 Review of orders.  Any person affected by any order made or served pursuant to this chapter may have a review of the order by the director and from his or her decision may appeal to the courts for the purpose of having the order modified or suspended. Application for review may be made to the director, in writing, within ten (10) days after the receipt of the order and the review shall be allowed and considered by the director at any time and place that the director may prescribe.

History of Section.
(G.L. 1956, § 2-18.1-25, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-26 - Penalties for violations.

§ 2-18.1-26 Penalties for violations.  Any person who violates any of the provisions of this chapter with reference to:

(1) The sale, distribution, receipt or delivery of nursery stock which has not been inspected and certified;

(2) The sale or offering for sale of nursery stock without first obtaining a license as provided for in this chapter;

(3) The use of a license or a certificate of inspection after it has been revoked or suspended or has expired;

(4) The use of a license or certificate of inspection belonging to another person;

(5) The offering of any hindrance or resistance to the carrying out of the provisions of this chapter; or

(6) The violation of any other provision of this chapter, or any rule or regulation of the director made in pursuance of this chapter;

shall, upon conviction, be adjudged guilty of a misdemeanor and fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each and every offense.

History of Section.
(G.L. 1956, § 2-18.1-26, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-27 - Prosecution of offenses.

§ 2-18.1-27 Prosecution of offenses.  All prosecutions of violations under the provisions of this chapter shall be instituted by the director and be directed by him or her, and all penalties recovered for the violation of any provisions of this chapter shall be paid into the treasury of the state. In prosecutions for violation of any provisions of this chapter commenced by the director, it is not necessary that he or she enter into recognizance or give surety for costs to prosecute these violations.

History of Section.
(G.L. 1956, § 2-18.1-27, as assigned, P.L. 1962, ch. 132, § 1.)



Chapter 2-18.1-28 - Severability.

§ 2-18.1-28 Severability.  If any section, sentence, clause, phrase, or other portion of this chapter is for any reason held to be unconstitutional, the decision does not affect the validity of the remaining portions of this chapter.

History of Section.
(G.L. 1956, § 2-18.1-28, as assigned, P.L. 1962, ch. 132, § 1.)






Chapter 2-19 - Arborists

Chapter 2-19-1 - Practices subject to chapter.

§ 2-19-1 Practices subject to chapter.  The term arborist as used in this chapter means any person, firm or corporation who makes a business or practice of pruning, trimming, spraying or repairing fruit, shade and ornamental trees, and includes any lines of work that are commonly included under the terms tree surgery, tree dentistry, tree spraying, tree pruning, and the work of foresters and entomologists as applied to the care of fruit, shade, forest and ornamental trees and shrubs.

History of Section.
(P.L. 1928, ch. 1203, § 1; G.L. 1938, ch. 227, § 1; G.L. 1956, § 2-19-1.)



Chapter 2-19-2 - Issuance of license  Fee.

§ 2-19-2 Issuance of license  Fee.  Any person, firm or corporation desiring to engage in or practice the art or trade of arborist, as defined in § 2-19-1, shall obtain a license to engage or practice from the director of environmental management. The director is authorized to grant licenses to practice that art or trade and require that the applicant for the license pass an examination showing fitness to engage in that art or trade, and the director shall charge a fee as determined by regulation as authorized in § 2-10-3.1. This fee shall not exceed twenty-five dollars ($25.00).

History of Section.
(P.L. 1928, ch. 1203, § 2; G.L. 1938, ch. 227, § 2; G.L. 1956, § 2-19-2; P.L. 1960, ch. 74, § 1; P.L. 1992, ch. 133, art. 23, § 6.)



Chapter 2-19-3 - Rules and regulations  Examination for license.

§ 2-19-3 Rules and regulations  Examination for license.  The director of environmental management is authorized to make rules and regulations governing the practice of arborists and shall demand of any person, firm or corporation desiring to engage in the art or trade of treating and caring for trees as defined in § 2-19-1, that they pass an examination to show their ability or capability to practice the art or trade of arborist.

History of Section.
(P.L. 1928, ch. 1203, § 3; G.L. 1938, ch. 227, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 2-19-3.)



Chapter 2-19-4 - Disposition of license fees.

§ 2-19-4 Disposition of license fees.  One-fifth ( 1/5) of all funds collected for licensing in this chapter shall, by the director of environmental management, be paid over to the general treasurer and deposited within the general fund, and four-fifths ( 4/5) of the funds collected shall be deposited in the state forestry fund as provided for in § 2-10-3.

History of Section.
(P.L. 1928, ch. 1203, § 4; G.L. 1938, ch. 227, § 4; G.L. 1956, § 2-19-4; P.L. 1992, ch. 133, art. 23, § 6.)



Chapter 2-19-5 - Penalty for violations.

§ 2-19-5 Penalty for violations.  Any person, firm or corporation who falsely represents that he or she holds an arborist license provided for in this chapter or who violates any other provision of this chapter, shall be punished by a fine not exceeding one thousand dollars ($1,000).

History of Section.
(P.L. 1928, ch. 1203, § 5; G.L. 1938, ch. 227, § 5; G.L. 1956, § 2-19-5; P.L. 1992, ch. 133, art. 23, § 6.)






Chapter 2-20 - Lumber Surveys

Chapter 2-20-1 - Appointment of city and town surveyors and measurers.

§ 2-20-1 Appointment of city and town surveyors and measurers.  The city and town councils of all cities and towns where boards, plank, timber, joist and scantling are imported for sale shall annually, on or before the first day of March, appoint one or more surveyors and measurers of boards, plank, timber, joist and scantling, who are removable at the pleasure of the council. Each surveyor shall give bond, with two (2) securities, in the sum of five hundred dollars ($500), to the city or town treasurer for the faithful discharge of the duties of the office.

History of Section.
(G.L. 1896, ch. 40, § 8; G.L. 1909, ch. 50, § 8; G.L. 1923, ch. 51, § 8; G.L. 1938, ch. 333, § 8; G.L. 1956, § 2-20-1.)



Chapter 2-20-2 - Deputies for measurement of hardwood and ship timber.

§ 2-20-2 Deputies for measurement of hardwood and ship timber.  The surveyor of lumber for any city or town may appoint one or more deputy surveyors, whose duty it is to survey mahogany, cedar and cherry tree boards, planks, joists and timber, and other ornamental or hardwood lumber, and ship timber, and the deputy shall give bond with surety, as required in § 2-20-6.

History of Section.
(G.L. 1896, ch. 135, § 15; G.L. 1909, ch. 161, § 15; G.L. 1923, ch. 191, § 15; G.L. 1938, ch. 388, § 15; G.L. 1956, § 2-20-2.)



Chapter 2-20-3 - Surveyor for Providence  Election  Term.

§ 2-20-3 Surveyor for Providence  Election  Term.  There is a surveyor of lumber for the city of Providence, who is well skilled in the surveying and measurement of lumber. The surveyor shall be elected in the month of February annually, by the city council of the city, and shall hold his or her office for one year and until a successor is chosen or unless the surveyor is removed sooner.

History of Section.
(G.L. 1896, ch. 135, § 1; G.L. 1909, ch. 161, § 1; G.L. 1923, ch. 191, § 1; G.L. 1938, ch. 388, § 1; G.L. 1956, § 2-20-3.)



Chapter 2-20-4 - Bond of Providence surveyor.

§ 2-20-4 Bond of Providence surveyor.  The Providence surveyor shall, before entering on the duties of his or her office, give bond with two (2) sureties to the city treasurer, in the sum of two thousand dollars ($2,000), for the faithful discharge of his or her duties.

History of Section.
(G.L. 1896, ch. 135, § 2; G.L. 1909, ch. 161, § 2; G.L. 1923, ch. 191, § 2; G.L. 1938, ch. 388, § 2; G.L. 1956, § 2-20-4.)



Chapter 2-20-5 - Deputy surveyors for Providence.

§ 2-20-5 Deputy surveyors for Providence.  The Providence surveyor may appoint, subject to the approval of the city council of the city, a number of deputy surveyors, not less than six (6), that he or she judges sufficient, for whose official conduct he or she shall be answerable.

History of Section.
(G.L. 1896, ch. 135, § 3; G.L. 1909, ch. 161, § 3; G.L. 1923, ch. 191, § 3; G.L. 1938, ch. 388, § 3; G.L. 1956, § 2-20-5.)



Chapter 2-20-6 - Bonds of deputies  Oath  Removal.

§ 2-20-6 Bonds of deputies  Oath  Removal.  The Providence surveyor shall take bonds from his or her deputies for the faithful discharge of their duties, in the sum of five hundred dollars ($500) each, with surety, and the deputies shall be sworn faithfully to perform their duties, and shall be removable by the surveyor for neglect of duty.

History of Section.
(G.L. 1896, ch. 135, § 4; G.L. 1909, ch. 161, § 4; G.L. 1923, ch. 191, § 4; G.L. 1938, ch. 388, § 4; G.L. 1956, § 2-20-6.)



Chapter 2-20-7 - Returns by Providence surveyor.

§ 2-20-7 Returns by Providence surveyor.  The Providence surveyor shall make return to the city council of the city of Providence, on the first Monday in February annually, of all lumber surveyed by himself or herself or his or her deputies, specifying the various kinds and qualities and by whom surveyed, and the amount of all fees received by him or her and his or her deputies pursuant to this chapter; and the city council shall cause those returns to be published in one of the newspapers published in the city.

History of Section.
(G.L. 1896, ch. 135, § 5; G.L. 1909, ch. 161, § 5; G.L. 1923, ch. 191, § 5; G.L. 1938, ch. 388, § 5; G.L. 1956, § 2-20-7.)



Chapter 2-20-8 - Surveyors for Newport  Election  Bonds.

§ 2-20-8 Surveyors for Newport  Election  Bonds.  The council of the city of Newport shall annually, in the month of February, elect one or more surveyors and measurers of boards, planks, timber, joist and scantling, removable at the pleasure of the city council, who shall each give bond, with surety, in the sum of one thousand dollars ($1,000), to the city treasurer, for the faithful discharge of the duties of that office.

History of Section.
(G.L. 1896, ch. 135, § 6; G.L. 1909, ch. 161, § 6; G.L. 1923, ch. 191, § 6; G.L. 1938, ch. 388, § 6; G.L. 1956, § 2-20-8.)



Chapter 2-20-9 - Records of surveys.

§ 2-20-9 Records of surveys.  Every surveyor and measurer shall keep a true and faithful record of all surveys of lumber made by him or her, together with all figures made by him in taking an account of those surveys, and that record shall be open to the inspection of all persons.

History of Section.
(G.L. 1896, ch. 135, § 8; G.L. 1909, ch. 161, § 8; G.L. 1923, ch. 191, § 8; G.L. 1938, ch. 388, § 8; G.L. 1956, § 2-20-9.)



Chapter 2-20-10 - Application of chapter to city and town surveyors.

§ 2-20-10 Application of chapter to city and town surveyors.  Every surveyor and measurer of boards, planks, timber, joist and scantling, appointed by the city or town council of any city or town or by the council of the city of Newport, shall be subject to all the duties, provisions and penalties contained in this chapter.

History of Section.
(G.L. 1896, ch. 135, § 7; G.L. 1909, ch. 161, § 7; G.L. 1923, ch. 191, § 7; G.L. 1938, ch. 388, § 7; G.L. 1956, § 2-20-10.)



Chapter 2-20-11 - Imported lumber subject to survey.

§ 2-20-11 Imported lumber subject to survey.  All lumber brought by water or imported, discharged or delivered in this state, whether on the land or into a boat or vessel, except as provided in this chapter, shall be surveyed and measured according to the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 135, § 9; G.L. 1909, ch. 161, § 9; G.L. 1923, ch. 191, § 9; G.L. 1938, ch. 388, § 9; G.L. 1956, § 2-20-11.)



Chapter 2-20-12 - Measurement of thin boards.

§ 2-20-12 Measurement of thin boards.  All boards less than three-fourths (3/4) of an inch thick shall be surveyed and measured in the same manner as to quality, quantity and numbers, as though they were of the thickness of one inch (1").

History of Section.
(G.L. 1896, ch. 135, § 11; G.L. 1909, ch. 161, § 11; G.L. 1923, ch. 191, § 11; G.L. 1938, ch. 388, § 11; G.L. 1956, § 2-20-12.)



Chapter 2-20-13 - Planks and joists.

§ 2-20-13 Planks and joists.  All planks and joists shall be surveyed as to quality and numbers the same as boards and their contents measured and marked in board measure.

History of Section.
(G.L. 1896, ch. 135, § 12; G.L. 1909, ch. 161, § 12; G.L. 1923, ch. 191, § 12; G.L. 1938, ch. 388, § 12; G.L. 1956, § 2-20-13.)



Chapter 2-20-14 - Measurement of mahogany and cedar.

§ 2-20-14 Measurement of mahogany and cedar.  (a) In the survey and measurement of mahogany and cedar timber, there shall be allowed:

(1) If the timber is sound and free from wane, two (2) inches on one side of the square, one inch on the other side and two (2) inches in length;

(2) If the timber is wider on one side than on the other, the two (2) inches shall be taken from the narrow side;

(3) If wany, two (2) inches on each side of the square;

(4) For rot and shakes, there shall be an allowance made as the surveyor deems expedient, not exceeding one-half.

(b) All timber that is wormeaten, very much rotten, badly shaked or very wany, shall be denominated refuse, and allowance shall be made for rot.

History of Section.
(G.L. 1896, ch. 135, § 16; G.L. 1909, ch. 161, § 16; G.L. 1923, ch. 191, § 16; G.L. 1938, ch. 388, § 16; G.L. 1956, § 2-20-14.)



Chapter 2-20-15 - Grading of soft pine.

§ 2-20-15 Grading of soft pine.  In the surveying of soft pine boards there shall be six (6) sorts:

(1) The first sort shall be denominated number 1 and marked I, and includes boards free from sap, rot, knots, shakes and splits, not less than one inch thick, square-edged, and contains not less than sixteen (16) feet in quantity.

(2) The second sort shall be denominated number 2 and marked II. Lumber of this sort does not have over one inch sap on the edges and is free from shakes, rot and knots, square-edged, and not less than seven-eighths (7/8) of an inch thick.

(3) The third sort shall be denominated number 3 and marked III. Lumber of this sort shall be free from rot and shakes and nearly free from sap and knots.

(4) The fourth sort shall be denominated number 4 and marked IV. Lumber of this sort is free from rot, shakes and large knots, suitable for cheap finish and dressing lumber.

(5) The fifth sort shall be denominated number 5 and marked V. Lumber of this sort is square-edged, free from rot and shakes and suitable for barn and box boards.

(6) The sixth sort shall be denominated number 6 and marked X. Lumber of this sort is not required to be square edged, and may have rot, shakes, knots and sap.

History of Section.
(G.L. 1896, ch. 135, § 10; G.L. 1909, ch. 161, § 10; G.L. 1923, ch. 191, § 10; G.L. 1938, ch. 388, § 10; G.L. 1956, § 2-20-15.)



Chapter 2-20-16 - Grading of hard pine, spruce, hemlock, and juniper.

§ 2-20-16 Grading of hard pine, spruce, hemlock, and juniper.  In the survey of southern hard pine, spruce, hemlock and juniper boards, planks and sawed and hewed timber, there shall be two (2) sorts: (1) The first sort shall be denominated merchantable, and shall include all boards, planks, joists and timber that are sound and square-edged and well sawed; and (2) The second sort shall be denominated refuse and shall include all other descriptions, with allowance for rot.

History of Section.
(G.L. 1896, ch. 135, § 13; G.L. 1909, ch. 161, § 13; G.L. 1923, ch. 191, § 13; G.L. 1938, ch. 388, § 13; G.L. 1956, § 2-20-16.)



Chapter 2-20-17 - Grading of mahogany, cedar, and cherry.

§ 2-20-17 Grading of mahogany, cedar, and cherry.  In the survey and measurement of mahogany, cedar and cherry-tree boards, planks and joists and other ornamental wood and lumber, that are sound and free from bad knots and shakes shall be denominated merchantable, all others shall be denominated refuse, and allowance shall be made for rot and shakes.

History of Section.
(G.L. 1896, ch. 135, § 17; G.L. 1909, ch. 161, § 17; G.L. 1923, ch. 191, § 17; G.L. 1938, ch. 388, § 17; G.L. 1956, § 2-20-17.)



Chapter 2-20-18 - Grading of other hard woods.

§ 2-20-18 Grading of other hard woods.  In the survey of ash, maple and other hardwood boards, planks, joists and timber, there are two (2) sorts: The first sort is denominated merchantable and shall include all boards, planks, joists and timber that are sound and free from bad knots and free from shakes and rot; the second sort is denominated refuse, and shall include all other descriptions, with allowance for rot.

History of Section.
(G.L. 1896, ch. 135, § 14; G.L. 1909, ch. 161, § 14; G.L. 1923, ch. 191, § 14; G.L. 1938, ch. 388, § 14; G.L. 1956, § 2-20-18.)



Chapter 2-20-19 - Marking of measure.

§ 2-20-19 Marking of measure.  In the survey of all boards, planks, joists and timber the contents of this lumber in board measure shall be marked on this lumber in plain and durable numbers, and all other marks if not correct shall be erased, and in marking the contents of any lumber the board measure marks commonly used in marking boards only be used.

History of Section.
(G.L. 1896, ch. 135, § 18; G.L. 1909, ch. 161, § 18; G.L. 1923, ch. 191, § 18; G.L. 1938, ch. 388, § 18; G.L. 1956, § 2-20-19.)



Chapter 2-20-20 - Marking of grades.

§ 2-20-20 Marking of grades.  The merchantable lumber shall be marked Pi L and the refuse lumber shall be marked Pi l and shall be plainly and durably marked on each piece. Deduction shall be made for splits, not exceeding in any case one-half (1/2) the extent of the split.

History of Section.
(G.L. 1896, ch. 135, § 19; G.L. 1909, ch. 161, § 19; G.L. 1923, ch. 191, § 19; G.L. 1938, ch. 388, § 19; G.L. 1956, § 2-20-20.)



Chapter 2-20-21 - Sale according to grading and measurement.

§ 2-20-21 Sale according to grading and measurement.  All boards, planks, joists and timber shall be received and sold according to their contents, as fixed and marked under the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 135, § 20; G.L. 1909, ch. 161, § 20; G.L. 1923, ch. 191, § 20; G.L. 1938, ch. 388, § 20; G.L. 1956, § 2-20-21.)



Chapter 2-20-22 - Survey fees.

§ 2-20-22 Survey fees.  There shall be paid for the survey of all lumber, excepting hard woods, twenty-five cents (25¢) per one thousand feet (1,000') board measure, for mahogany, cedar and cherry-tree timber, boards, planks and joists, fifty cents (50¢) per one thousand feet (1,000') board measure, for oak and other hard woods, for ship building, twenty-five cents (25¢) per ton, for ash, maple, birch and other hard wood, forty cents (40¢) per one thousand feet (1,000') board measure, to be paid by the purchaser, and in case the purchaser requires that a person should be employed to keep tally of the lumber, an additional fee of five cents (5¢) per one thousand feet (1,000') shall be paid for that service. No stock lumber shall be surveyed unless requested by the purchaser.

History of Section.
(G.L. 1896, ch. 135, § 21; G.L. 1909, ch. 161, § 21; G.L. 1923, ch. 191, § 21; G.L. 1938, ch. 388, § 21; G.L. 1956, § 2-20-22.)



Chapter 2-20-23 - Fees retained by surveyor.

§ 2-20-23 Fees retained by surveyor.  There shall be paid to the surveyor, of the fees provided for in this chapter, for his or her own use, three cents (3¢) on every one thousand feet (1,000') of pine, spruce, hemlock and juniper boards, planks, joists and sawed timber, four cents (4¢) on every ton of oak and other ship timber, six cents (6¢) on every one thousand feet (1,000') board measure of mahogany, cedar and other ornamental lumber, ash, maple, birch and other hard wood.

History of Section.
(G.L. 1896, ch. 135, § 22; G.L. 1909, ch. 161, § 22; G.L. 1923, ch. 191, § 22; G.L. 1938, ch. 388, § 22; G.L. 1956, § 2-20-23.)



Chapter 2-20-24 - Survey on land.

§ 2-20-24 Survey on land.  No lumber shall be surveyed on board a vessel when the lumber can be conveniently landed for the inspection of the surveyors.

History of Section.
(G.L. 1896, ch. 135, § 23; G.L. 1909, ch. 161, § 23; G.L. 1923, ch. 191, § 23; G.L. 1938, ch. 388, § 23; G.L. 1956, § 2-20-24.)



Chapter 2-20-25 - Sale of unsurveyed lumber prohibited  Shipments for export.

§ 2-20-25 Sale of unsurveyed lumber prohibited  Shipments for export.  No person within this state shall sell, purchase or take the delivery of, whether purchased outside of the state or within it or for his or her own personal use or otherwise, any boards, planks, joists or timber brought into the state unless this lumber shall be surveyed, marked and numbered conformably to the provisions of this chapter, except the lumber that is intended to be exported beyond sea and that is shipped for the purpose of that exportation within one year after the lumber has been sold and delivered to the person first purchasing or receiving this lumber in the state.

History of Section.
(G.L. 1896, ch. 135, § 24; G.L. 1909, ch. 161, § 24; G.L. 1923, ch. 191, § 24; G.L. 1938, ch. 388, § 24; G.L. 1956, § 2-20-25.)



Chapter 2-20-26 - Importation or purchase for private use.

§ 2-20-26 Importation or purchase for private use.  Every person importing or purchasing lumber for his or her own private use and benefit, upon giving a certificate to that effect to the surveyor, is not required to have the lumber surveyed and measured but if he or she should dispose of it in any other manner than is provided in this section, he or she is liable to the same penalties as though the certificate had not been given.

History of Section.
(G.L. 1896, ch. 135, § 25; G.L. 1909, ch. 161, § 25; G.L. 1923, ch. 191, § 25; G.L. 1938, ch. 388, § 25; G.L. 1956, § 2-20-26.)



Chapter 2-20-27 - Trans-shipments exempt.

§ 2-20-27 Trans-shipments exempt.  No person purchasing lumber outside of the state and trans-shipping the lumber through this state to any other state, is required to have the lumber surveyed and measured.

History of Section.
(G.L. 1896, ch. 135, § 26; G.L. 1909, ch. 161, § 26; G.L. 1923, ch. 191, § 26; G.L. 1938, ch. 388, § 26; G.L. 1956, § 2-20-27.)



Chapter 2-20-28 - Penalty for unlawful sales or delivery.

§ 2-20-28 Penalty for unlawful sales or delivery.  Every person who sells, purchases, delivers or takes the delivery of any boards, planks, joists or timber, in violation of any of the provisions of this chapter, shall pay for all boards, planks, joists and timber sold, purchased or delivered, one dollar ($1.00) per one thousand feet (1,000') board measure, and the same for any less amount, one-half (1/2) of this penalty fee to go to the use of the state, and one-half of this penalty fee to go to the use of the surveyor of the town or city in which this lumber is taken or delivered. The surveyor shall prosecute all violations of this chapter that come to his or her knowledge.

History of Section.
(G.L. 1896, ch. 135, § 27; G.L. 1909, ch. 161, § 27; G.L. 1923, ch. 191, § 27; G.L. 1938, ch. 388, § 27; G.L. 1956, § 2-20-28.)



Chapter 2-20-29 - Penalty for alteration of marks.

§ 2-20-29 Penalty for alteration of marks.  Every person who willfully crosses, alters or defaces any mark affixed to any lumber by any deputy surveyor, shall be fined not less than fifty dollars ($50.00), to be recovered by the surveyor and to enure as provided in § 2-20-28.

History of Section.
(G.L. 1896, ch. 135, § 28; G.L. 1909, ch. 161, § 28; G.L. 1923, ch. 191, § 28; G.L. 1938, ch. 388, § 28; G.L. 1956, § 2-20-29.)



Chapter 2-20-30 - Penalty for fraud by surveyors.

§ 2-20-30 Penalty for fraud by surveyors.  Every person appointed to office under this chapter, or his or her deputy, who connives at any fraud or deception in surveying, marking or numbering the contents of any boards, planks, joists or timber, shall be fined not less than fifty dollars ($50.00) for each offense.

History of Section.
(G.L. 1896, ch. 135, § 29; G.L. 1909, ch. 161, § 29; G.L. 1923, ch. 191, § 29; G.L. 1938, ch. 388, § 29; G.L. 1956, § 2-20-30.)



Chapter 2-20-31 - Penalty for neglect of duties by surveyor.

§ 2-20-31 Penalty for neglect of duties by surveyor.  Every surveyor or deputy surveyor who, on due notice and request, willfully neglects or refuses to perform the duties enjoined by this chapter shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense.

History of Section.
(G.L. 1896, ch. 135, § 30; G.L. 1909, ch. 161, § 30; G.L. 1923, ch. 191, § 30; G.L. 1938, ch. 388, § 30; G.L. 1956, § 2-20-31.)



Chapter 2-20-32 - Resurveys on request.

§ 2-20-32 Resurveys on request.  Any person dissatisfied with the survey and measurement of any lumber purchased or sold by him or her, by any deputy appointed by the surveyor, may require the surveyor, with one or more deputies, at the option of the surveyor, to reinspect the same.

History of Section.
(G.L. 1896, ch. 135, § 31; G.L. 1909, ch. 161, § 31; G.L. 1923, ch. 191, § 31; G.L. 1938, ch. 388, § 31; G.L. 1956, § 2-20-33.)



Chapter 2-20-33 - Fees on reinspection.

§ 2-20-33 Fees on reinspection.  If, upon a reinspection pursuant to § 2-30-32, an error is found in the survey above the amount of five dollars ($5.00), the person who surveyed the lumber shall receive no compensation for his or her services, and shall be fined not less than ten dollars ($10.00) nor more than twenty dollars ($20.00) and the surveyor and his or her deputy or deputies in other cases shall receive for their compensation twenty-five cents (25¢) per one thousand feet (1,000'), to be paid by the purchaser.

History of Section.
(G.L. 1896, ch. 135, § 32; G.L. 1909, ch. 161, § 32; G.L. 1923, ch. 191, § 32; G.L. 1938, ch. 388, § 32; G.L. 1956, § 2-20-33.)



Chapter 2-20-34 - Expense of overhauling for reinspection.

§ 2-20-34 Expense of overhauling for reinspection.  The expense of overhauling lumber for the purpose of reinspection and of the reinspection, shall be paid by the person requiring the reinspection and in all these cases this compensation shall be equally divided among the surveyor and his or her deputy or deputies.

History of Section.
(G.L. 1896, ch. 135, § 33; G.L. 1909, ch. 161, § 33; G.L. 1923, ch. 191, § 33; G.L. 1938, ch. 388, § 33; G.L. 1956, § 2-20-34.)



Chapter 2-20-35 - State lumber exempt.

§ 2-20-35 State lumber exempt.  This chapter shall not be construed to require the survey or measurement of any lumber made in any city or town in this state.

History of Section.
(G.L. 1896, ch. 135, § 34; G.L. 1909, ch. 161, § 34; G.L. 1923, ch. 191, § 34; G.L. 1938, ch. 388, § 34; G.L. 1956, § 2-20-35.)






Chapter 2-21 - Agricultural Liming Materials

Chapter 2-21-1 - Title.

§ 2-21-1 Title.  This chapter shall be known as the "Rhode Island agricultural liming materials law".

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-2 - Responsibility for administration.

§ 2-21-2 Responsibility for administration.  This chapter shall be administered by the director of the department of environmental management, referred to as the director.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-3 - Definitions.

§ 2-21-3 Definitions.  When used in this chapter:

(1) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity.

(2) "Brand" means the term, designation, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale.

(3) "Bulk" means in nonpackaged form.

(4) "Burnt lime" means a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

(5) "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

(6) "Fineness" means the percentage by weight of the material which will pass U. S. standard sieves of specific sizes. The director shall promulgate regulations relating to fineness and shall be guided by the American society for testing and materials (ASTM) specification for sieve sizes.

(7) "Hydrated lime" means a material, made from burnt lime, which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and/or magnesium hydroxide.

(8) "Industrial byproduct" means any industrial waste or byproduct containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

(9) "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(10) "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

(11) "Marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate.

(12) "Percent" or "Percentage" means by weight.

(13) "Person" means individual, partnership, association, firm or corporation.

(14) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

(15) "Weight" means the weight of undried material as offered for sale.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-4 - Labeling.

§ 2-21-4 Labeling.  (a) Agricultural liming materials sold, offered or exposed for sale in the state shall have affixed to each package in a conspicuous manner on their outside, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office address of the manufacturer or distributor;

(2) The brand or trade name of the material;

(3) The identification of the product as to the type of the agricultural liming material;

(4) The net weight of the agricultural liming material;

(5) The minimum percentage of calcium oxide and magnesium oxide. Additional guarantees for calcium carbonate and magnesium carbonate are allowed;

(6) Calcium carbonate equivalent as determined by methods prescribed by the association of official analytical chemists. Minimum calcium carbonate equivalents as prescribed by regulation; and

(7) The minimum percent by weight passing through U. S. standard sieves as prescribed by regulations.

(b) No information or statement shall appear on any package, label, delivery slip or advertising matter which is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(c) In the case of any material which has been adulterated subsequent to packaging, labeling or loading of the material and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of the adulteration in the material.

(d) At every site from which agricultural liming materials delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

(e) When the director finds, after a public hearing following due notice, that the requirement for expressing the calcium and magnesium in elemental form would not impose an economic hardship on distributors and users of agricultural liming material by reason of conflicting labeling requirements among the state he or she may require by regulation that the minimum percentage of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate shall be expressed in the following form:

Total calcium (Ca) ]]]]]]]] percent

Total magnesium (Mg) ]]]]]]]] percent

Provided that the effective date of the regulation is be not less than six (6) months following the issuance of the regulation, and that for a period of two (2) years following the effective date of the regulation the equivalent of calcium and magnesium may also be shown in the form of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-5 - Prohibited acts.

§ 2-21-5 Prohibited acts.  (a) No agricultural liming material shall be sold or offered for sale in this state unless it complies with provisions of this chapter or regulations.

(b) No agricultural liming material shall be sold or offered for sale in this state which contains toxic materials in quantities injurious to plants or animals.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-6 - Registration.

§ 2-21-6 Registration.  (a) Each separately identified product shall be registered before being distributed in this state. The application for registration shall be submitted to the director on forms furnished by the director and shall be accompanied by a fee of twenty dollars ($20.00) per product. Upon approval by the director, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31st of each year.

(b) A distributor is not required to register any brand of agricultural liming material which is already registered under this chapter by another person, providing the label does not differ in any respect.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-7 - Reporting of tonnage.

§ 2-21-7 Reporting of tonnage.  (a) Within thirty (30) days following the expiration of registration, each registrant shall submit on forms furnished by the director an annual statement under oath for the twelve (12) month period ending the calendar year, setting forth the number of net tons of each agricultural liming material sold by him for use in the state during that calendar year. No tonnage fee is required on agricultural liming materials being offered for sale in this state.

(b) The director shall publish and distribute annually, to each agricultural liming material registrant or other interested persons a composite report showing the tons of agricultural liming material sold in the state. This report shall in no way divulge the operation of any registrant.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-8 - Inspection, sampling, analysis.

§ 2-21-8 Inspection, sampling, analysis.  (a) It is the duty of the director, who may act through his or her authorized agent, to sample, inspect, make analyses, and test agricultural liming materials distributed within this state as he or she deems necessary to determine whether those agricultural liming materials are in compliance with the provisions of this chapter. The director, individually or through his or her agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to the provisions of this chapter and regulations pertaining to agricultural liming material, and to the records relating to their distribution.

(b) The methods of analysis and sampling are those approved by the director, and shall be guided by association of official analytical chemists procedures.

(c) The results of official analysis of agricultural liming materials and portions of official samples shall be distributed, upon request, by the director as provided in the regulations at least annually.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-9 - Stop sale, use, or removal orders.

§ 2-21-9 Stop sale, use, or removal orders.  The director may issue and enforce a written or printed stop sale, use, or removal order to the owner or custodian of any lot of agricultural liming materials and to hold at a designated place when the director finds that the agricultural liming material is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and the agricultural liming material is released, in writing, by the director, or the violation has been otherwise legally disposed of by written authority. The director shall release the agricultural liming materials withdrawn, when the requirements of the provisions of this chapter are complied with and all costs and expense incurred in connection with the withdrawal are paid.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-10 - Penalties for violations.

§ 2-21-10 Penalties for violations.  Any person convicted of violating any provision of this chapter or the rules and regulations promulgated under this chapter is subject to a penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) to be enforced by a summary proceeding in a court of competent jurisdiction. Nothing in this chapter is construed as requiring the director or his or her authorized agent to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the chapter when he or she believes that the public interest will best be served by a suitable written warning.

History of Section.
(P.L. 1977, ch. 164, § 1.)



Chapter 2-21-11 - Rules for administration of agricultural liming material.

§ 2-21-11 Rules for administration of agricultural liming material.  The director, after reasonable notice and a hearing, is empowered to promulgate and enforce rules and regulations for the administration of this chapter and to grant exemptions from specific requirements of this chapter as, from time to time, may be deemed necessary.

History of Section.
(P.L. 1977, ch. 164, § 1.)






Chapter 2-22 - Soil Amendments

Chapter 2-22-1 - Title.

§ 2-22-1 Title.  This chapter shall be known as the "Rhode Island soil amendment law".

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-2 - Responsibility for administration.

§ 2-22-2 Responsibility for administration.  This chapter shall be administered by the director of the department of environmental management, referred to as the director.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-3 - Definitions.

§ 2-22-3 Definitions.  As used in this chapter:

(1) "Brand" means the term, designation, trade mark, product name or other specific designation under which individual soil amendments are offered for sale.

(2) "Bulk" means in nonpackaged form.

(3) "Compost" means a soil amending material resulting from the aerobic, thermophyllic, microbial processing of organic materials.

(4) "Composter" means a producer of compost registered with the director under this chapter.

(5) "Composting" means any aerobic, thermophyllic process which allows for the conversion of raw organic materials into a stable soil amendment.

(6) "Distribute" means to import, consign, manufacture, produce, compound, mix or blend soil amendments or offer for sale, sell, barter, or otherwise supply soil amendments in this state.

(7) "Distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes, or blends soil amendments, or who offers for sale, sells, barters, or otherwise supplies soil amendments in this state.

(8) "Investigational allowance" means an allowance for variations inherent in the taking, preparation and analysis of an official sample of soil amendment.

(9) "Label" means the display of all written, printed or graphic matter upon the immediate container or statement accompanying a soil amendment.

(10) "Labeling" means all written, printed or graphic matter, upon or accompanying any soil amendment, or advertisements, brochures, posters, or television or radio announcements used in promoting the sale of any soil amendments.

(11) "Minimum percentage" means that percent of soil amending ingredient that must be present in a product before the product will be accepted for registration when mentioned in any form or manner.

(12) "Official sample" means any sample of soil amendment taken by the director or his or her agent and designated as official by the director.

(13) "Other ingredients" means the nonsoil amending ingredients present in soil amendments.

(14) "Percent" or "Percentage" means by weight.

(15) "Person" means individual, partnership, association, firm or corporation.

(16) "Registrant" means the person who registers soil amendments under the provisions of this chapter.

(17) "Soil amending ingredient" means a substance which improves the physical characteristics of the soil.

(18) "Soil amendment" means any substance which is intended to improve the physical characteristics of the soil, except commercial fertilizers, agricultural liming materials, unmanipulated animal manures, unmanipulated vegetable manures, unmanipulated natural substances (charcoal, sand, pumice, and clay, etc.), pesticides, and other material exempted by regulation.

(19) "Soil ingredient form" means the chemical compound such as salt, chelate, oxide, acid, etc., of an ingredient or the physical form of an ingredient.

(20) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

(21) "Weight" means the weight of material as offered for sale.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1.)



Chapter 2-22-4 - Labeling.

§ 2-22-4 Labeling.  (a) Soil amendment labels  the following information shall appear on the face or display side in a readable and conspicuous form, and is considered the label:

(1) Net weight

(2) Brand Name

(3) Guaranteed analysis

Soil amending ingredients

Name and source of ingredient ] %

and continued until all soil amending ingredients are listed and percentages given.

Total percent of other ingredients

(4) Purpose of product

(5) Direction for application

(6) Name and address of the registrant.

(b) No information or statement shall appear on any package, label, delivery slip or advertising matter which is false or misleading to the purchaser as to the use, value, quality, analysis, type or composition of the soil amendment.

(c) The director may require proof of claims made for any soil amendment. If no claims are made he or she may require proof of usefulness and value of the soil amendments. For evidence of proof the director of environmental management may rely on experimental data, evaluations, or advice supplied from such sources as the dean of the college of resource development. The experimental design shall be related to Rhode Island conditions for which the product is intended. The director may accept or reject other sources of proof as additional evidence in evaluating soil amendments.

(d) No soil amending ingredient may be listed or guaranteed on the labels or labeling of soil amendments without the permission of the director. The director may allow a soil amending ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided to the director to substantiate the value and usefulness of the soil amending ingredients. The director may rely on outside sources such as the director of the agricultural experiment station for assistance in evaluating the data submitted. When a soil amending ingredient is permitted to be listed or guaranteed it must be determinable by laboratory methods and is subject to inspection and analysis. The director may prescribe methods and procedures of inspection and analysis of the soil amending ingredient. The director may stipulate by regulation, the quantities of the soil amending ingredient or soil amending ingredients required in soil amendments.

(e) The director may allow labeling by volume rather than weight in the packaging of soil amendments.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1.)



Chapter 2-22-5 - Registration  Tonnage report and fee.

§ 2-22-5 Registration  Tonnage report and fee.  (a) Each separately identified product shall be registered before being distributed in this state. The application for registration shall be submitted to the director of environmental management on forms furnished or approved by the director and be accompanied by a fee of fifty dollars ($50.00) per product. Upon approval by the director, a certified copy of the registration shall be furnished to the applicant. All registrations expire on December 31st of each year. Each manufacturer shall submit to the director a copy of labels and advertising literature with the registration request for each soil amendment.

(b) A distributor is not required to register any brand of soil amendment which is already registered under this chapter by another person, providing that the label does not differ in any respect.

(c) Before registering any soil amendment, the director may require evidence to substantiate the claims made for the soil amendment and proof of the value and usefulness of the soil amendment and of any process step during composting deemed essential to the safety of the soil amendment as provided in subsections (c) and (d) of § 2-22-4.

(d) The director may by regulation set the minimum amount of a soil amending ingredient and soil amending ingredients that must be present before a soil amendment can be registered and sold.

(e) The director may through promulgation of regulations require a tonnage fee and/or tonnage report annually. If required, the tonnage fee and tonnage report may be made on a calculated equivalent of volume to tons on brands labeled by volume rather than weight.

(f) The composter is required to register the operation with the director and shall identify their organic and any inorganic inputs and processes used in the making of their compost. The director shall set forth rules and regulations delineating the organic inputs allowed under the following compost designations and shall collect the appropriate registration fee for the compost operation. Compost classes are:

(1) Horticultural grade, general use, one hundred fifty dollars ($150) per year;

(2) Horticultural grade, mixed source general use, three hundred dollars ($300) per year;

(3) Non-food crop use, one thousand dollars ($1,000) per year; and

(4) Limited landscape use, two thousand five hundred dollars ($2,500) per year.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1.)



Chapter 2-22-6 - Inspection, sampling, analysis.

§ 2-22-6 Inspection, sampling, analysis.  (a) It is the duty of the director of environmental management, who may act through his or her authorized agent, to sample, inspect, make analyses, and test soil amendments distributed within the state at any time and place and to any extent he or she may deem necessary to determine whether the soil amendments are in compliance with the provisions of this chapter. The director, individually or through his or her agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to soil amendments subject to the provisions of the chapter and the rules and regulations pertaining to soil amendments, and to the records relating to their distribution.

(b) The methods of analysis and sampling shall be those adopted by the director from sources such as the association of official analytical chemists, or other sources acceptable to the director.

(c) The results of official analyses of soil amendments and portions of official samples shall be distributed by the director as provided in the regulations.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-7 - Penalties for deficient analysis.

§ 2-22-7 Penalties for deficient analysis.  (a) If the analysis shows that any soil amendment falls short of the guaranteed analysis in any one soil amending ingredient or in total soil amending ingredients, a penalty shall be assessed in favor of the department in accordance with the following provisions:

(1) A penalty of three (3) times the value of the deficiency if the deficiency in any one soil amending ingredient is more than:

(i) Twenty percent (20%) of the guarantee on any one soil amendment in which the soil amending ingredient is guaranteed up to and including twenty percent (20%);

(ii) Four percent (4%) under guarantee on any one soil amendment in which the soil amending ingredient is guaranteed twenty and one-tenth percent (20 1/10%) and above;

(2) A penalty of three (3) times the value of the total soil amending ingredients deficiency is assessed when the total deficiency is more than two percent (2%) under the calculated total soil amending ingredient guarantee;

(3) When a soil amendment is subject to penalty under both subdivisions (1) and (2) of this subsection, only the larger penalty is assessed.

(b) All penalties assessed under this section shall be paid to the director of environmental management within three (3) months after the date of notice from the director to the registrant. The penalty shall be deposited into the general treasury.

(c) Nothing contained in this section prevents any person from appealing to a court of competent jurisdiction for a judgment as to the justification of any penalties imposed under subsections (a) and (b) of this section.

(d) The penalties payable in subsections (a) and (b) of this section shall in no manner be construed as limiting the consumer's right to bring a civil action in damage against the registrant paying those civil penalties.

(e) For the purpose of determining commercial values to be applied under the provisions of this section, the director shall determine from the registrant's sales invoice the values charged for the soil amending ingredients. If no invoice is available, or if the invoice fails to provide sufficient information, the director may use other methods to determine values. The values determined shall be used in determining and assessing penalties.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-8 - Misbranding.

§ 2-22-8 Misbranding.  No person shall distribute a misbranded soil amendment. A soil amendment is deemed to be misbranded if:

(a) Its labeling is false or misleading in any particular;

(b) It is distributed under the name of another soil amendment;

(c) It is not labeled as required in §§ 2-22-4 and 2-22-5 and in accordance with regulations prescribed under this chapter;

(d) It purports to be or is represented as a soil amendment, unless that soil amendment conforms to the definitions of identity, if any, prescribed by regulation of the director of environmental management; in the adopting of those regulations, the director shall give due regard to commonly accepted definitions and official terms such as those issued by the association of American plant food control officials; or

(e) It does not conform to ingredient form, minimums, labeling and investigational allowances in the regulations adopted by the director.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-9 - Stop sale, use, or removal orders.

§ 2-22-9 Stop sale, use, or removal orders.  The director of environmental management may issue and enforce a written or printed stop sale, use, or removal order to the owner or custodian of any lot of soil amendment and to hold at a designated place when the director finds the soil amendment is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and the soil amendment is released in writing by the director, or the violation has been otherwise legally disposed of by written authority. The director shall release the soil amendment withdrawn when the requirements of the provisions of the chapter are complied with and all costs and expenses incurred in connection with the withdrawn soil amendment have been paid.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-10 - Penalties for violations.

§ 2-22-10 Penalties for violations.  (a) Any person convicted of violating any provision of this chapter or the rules and regulations promulgated under this chapter is subject to a penalty of not less than one hundred dollars ($100). The penalty shall not be greater than five thousand dollars ($5,000) or in addition to the penalty, the violator's registration fee shall be increased four hundred percent (400%) for the four (4) years subsequent to the penalty. All penalties shall be enforced by a summary proceeding in a court of competent jurisdiction. Nothing in this chapter shall be construed as requiring the director of environmental management or his or her authorized agent to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the chapter when he or she believes that the public interest will best be served by a suitable written warning.

(b) The director is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under the chapter notwithstanding the existence of other remedies at law. The injunction to be issued without bond.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1.)



Chapter 2-22-11 - Rules and regulations.

§ 2-22-11 Rules and regulations.  The director of environmental management is authorized pursuant to publication and notice to adopt and enforce rules and regulations relating to sampling, analytical methods, form, minimum percentages, soil amending ingredients, exempted materials, investigational allowances, definitions, records, labels, labeling, liability bond, misbranding, mislabeling, and the distribution of soil amendments as may be necessary to carry into effect the full intent and meaning of this chapter. The director of environmental management is authorized and empowered to adopt and enforce rules and regulations to waive registration and fee requirements for agricultural, municipal and other compost facilities based upon the size of operation, volume and composition of material being composted.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1; P.L. 1997, ch. 287, § 1.)



Chapter 2-22-12 - Adulteration.

§ 2-22-12 Adulteration.  No person shall distribute an adulterated soil amendment. A soil amendment is deemed to be adulterated if:

(1) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal, or aquatic life when applied in accordance with directions for use on the label, or contains false or misleading information regarding input materials or production process, or if adequate warning statements and directions for use, which may be necessary to protect plant, animal, or aquatic life are not shown upon the label;

(2) If its composition falls below or differs from that which it is purported to possess by its labeling; or

(3) If it contains unwanted crop or weed seed, or primary noxious or secondary noxious weed seed.

History of Section.
(P.L. 1977, ch. 165, § 1; P.L. 1994, ch. 63, § 1.)



Chapter 2-22-13 - Cancellation or refusal of registration.

§ 2-22-13 Cancellation or refusal of registration.  The director of environmental management is authorized and empowered to refuse registration of any brand of soil amendment if he or she finds the brand of soil amendment violates any section of this chapter or the rules and regulations promulgated under this chapter. The director is authorized and empowered to cancel the registration of any brand of soil amendment upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasion or attempted evasions of this chapter, or any rules or regulations promulgated under this chapter and no registration shall be revoked until the registrant has been given the opportunity to appear for a hearing by the director.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-14 - Constitutionality.

§ 2-22-14 Constitutionality.  If any clause, sentence, paragraph, or part of this chapter is for any reason judged invalid by any court of competent jurisdiction, that judgment shall not affect, impair or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph or part of this chapter directly involved in the controversy in which such judgment shall have been rendered.

History of Section.
(P.L. 1977, ch. 165, § 1.)



Chapter 2-22-15 - Annual reports.

§ 2-22-15 Annual reports.  The registrant is required to submit an annual report of sales to the director. The composter shall submit payment to the director as follows:

(1) Eight cents ($.08) per ton for class 1 general use;

(2) Fifteen cents ($.15) per ton for class 2 use;

(3) Twenty cents ($.20) per ton for class 3 use; and

(4) Twenty-five cents ($.25) per ton for class 4 limited use.

History of Section.
(P.L. 1994, ch. 63, § 2.)



Chapter 2-22-16 - Quality assurance funds.

§ 2-22-16 Quality assurance funds.  All funds received by the department under this chapter shall be deposited into the feed and fertilizer quality testing fund established under § 2-7-6(d) and used for the express purpose of testing and assuring the soil amendment.

History of Section.
(P.L. 1994, ch. 63, § 2.)






Chapter 2-23 - Right to Farm

Chapter 2-23-1 - Short title.

§ 2-23-1 Short title.  This chapter shall be known as "The Rhode Island Right to Farm Act".

History of Section.
(P.L. 1982, ch. 10, § 1.)



Chapter 2-23-2 - Legislative findings.

§ 2-23-2 Legislative findings.  The general assembly finds:

(1) That agricultural operations are valuable to the state's economy and the general welfare of the state's people;

(2) That agricultural operations are adversely affected by the random encroachment of urban land uses throughout rural areas of the state;

(3) That, as one result of this random encroachment, conflicts have arisen between traditional agricultural land uses and urban land uses; and

(4) That conflicts between agricultural and urban land uses threaten to force the abandonment of agricultural operations and the conversion of agricultural resources to non-agricultural land uses, whereby these resources are permanently lost to the economy and the human and physical environments of the state.

History of Section.
(P.L. 1982, ch. 10, § 1.)



Chapter 2-23-3 - Declaration of policy.

§ 2-23-3 Declaration of policy.  The general assembly declares that it is the policy of the state to promote an environment in which agricultural operations are safeguarded against nuisance actions arising out of conflicts between agricultural operations and urban land uses.

History of Section.
(P.L. 1982, ch. 10, § 1.)



Chapter 2-23-4 - "Agricultural operations" defined.

§ 2-23-4 "Agricultural operations" defined.  (a) As used in this chapter, "agricultural operations" includes any commercial enterprise which has as its primary purpose horticulture, viticulture, viniculture, floriculture, forestry, stabling of horses, dairy farming, or aquaculture, or the raising of livestock, including for the production of fiber, furbearing animals, poultry, or bees, and all such other operations, uses, and activities as the director, in consultation with the chief of division of agriculture, may determine to be agriculture, or an agricultural activity, use or operation. The mixed-use of farms and farmlands for other forms of enterprise is hereby recognized as a valuable and viable means of contributing to the preservation of agriculture.

(b) Nothing herein shall be deemed to restrict, limit or prohibit nonagricultural operations from being undertaken on a farm except as otherwise restricted, regulated, limited or prohibited by law, regulation or ordinance or to affect the rights of persons to engage in other lawful nonagricultural enterprises on farms, provided, however, that the protections and rights established by this chapter shall not apply to such nonagricultural activities, uses or operations.

History of Section.
(P.L. 1982, ch. 10, § 1; P.L. 1993, ch. 151, § 1; P.L. 2004, ch. 53, § 1; P.L. 2004, ch. 178, § 1; P.L. 2007, ch. 321, § 1; P.L. 2007, ch. 408, § 1.)



Chapter 2-23-5 - Nuisance actions against agricultural operations.

§ 2-23-5 Nuisance actions against agricultural operations.  (a) No agricultural operation, as defined in this chapter is found to be a public or private nuisance, due to alleged objectionable:

(1) Odor from livestock, manure, fertilizer, or feed, occasioned by generally accepted farming procedures;

(2) Noise from livestock or farm equipment used in normal, generally accepted farming procedures;

(3) Dust created during plowing or cultivation operations;

(4) Use of pesticides, rodenticides, insecticides, herbicides, or fungicides.

This provision pertains only to nuisance actions under chapter 1 of title 10.

(b) In addition, no city or town ordinance adopted under § 23-19.2-1 shall be enforced against any agricultural operation as defined in this chapter. In addition, no rule or regulation of the department of transportation shall be enforced against any agricultural operation to prevent it from placing a seasonal directional sign or display on the state's right-of-way, on the condition that that sign or display conforms with the local zoning ordinance, and that sign or display is promptly removed by the agricultural operation upon the conclusion of the season for which said sign or display was placed.

History of Section.
(P.L. 1982, ch. 10, § 1; P.L. 1990, ch. 145, § 1.)



Chapter 2-23-6 - Negligence actions  Pesticide use not affected.

§ 2-23-6 Negligence actions  Pesticide use not affected.  The provisions of this chapter do not apply to agricultural operations conducted in a malicious or negligent manner, or to agricultural operations conducted in violation of federal or state law controlling the use of pesticides, rodenticides, insecticides, herbicides, or fungicides.

History of Section.
(P.L. 1982, ch. 10, § 1.)



Chapter 2-23-7 - Severability.

§ 2-23-7 Severability.  If any provision of this chapter, or determination made under this chapter, or application of this chapter to any person, agency, or circumstances is held invalid by a court of competent jurisdiction, the remainder of this chapter and its application to any person, agency, or circumstances shall not be affected by the invalidity. The invalidity of any section or sections of this chapter shall not affect the remainder of this chapter.

History of Section.
(P.L. 1982, ch. 10, § 1.)






Chapter 2-23.1 - Notification to Farmers

Chapter 2-23.1-1 - Findings.

§ 2-23.1-1 Findings.  The general assembly finds and declares:

(a) That the preservation and expansion of agriculture are goals of the state;

(b) That among economic activities, agriculture is uniquely dependent on the land;

(c) That land use and water usage regulation and land taxation can have significant impacts on the viability of agricultural operations;

(d) That the understanding of such impacts is often not widespread or readily included in decision making; and

(e) That farmers, who have an appreciation of such impacts, may not know in a timely manner that actions are being considered at the local level that could have a direct and significant impact on agricultural operations.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-2 - Purpose.

§ 2-23.1-2 Purpose.  The purpose of this chapter is to foster communications between cities and towns and farmers on local actions that have a direct and significant impact on agricultural operations.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-3 - Duties of the department.

§ 2-23.1-3 Duties of the department.  The director of the department of environmental management shall adopt such rules as may be necessary to effectuate the provisions of this chapter. The division of agriculture shall by March 1, 2006, establish a list by city and town of agricultural operations, as defined in § 2-23-4, that have a current level II certificate of exemption pursuant to paragraph (32) of § 44-18-30, and shall provide by April 15, biennially commencing in 2008 to each city and town where such agricultural operations are located, a notification list of such agricultural operations located in whole or in part in the city or town. The list so established shall only include those agricultural operations that meet the criteria herein set forth and that have applied in writing to be on the list. Applications to be on the list shall be made not later than December 31, 2005 and every two (2) years thereafter, and shall include the name of the agricultural operations and location, the name and mailing address of the person to receive notification a copy of the certificate of exemption, and such other information as the department may require to determine whether the criteria set forth in this section have been satisfied.

History of Section.
(P.L. 2005, ch. 314, § 1; P.L. 2007, ch. 145, § 1; P.L. 2007, ch. 271, § 1.)



Chapter 2-23.1-4 - Notification by towns and cities.

§ 2-23.1-4 Notification by towns and cities.  Town and city councils shall provide by ordinance for the notification to farmers on the list established by the division of agriculture as provided for in § 2-23.1-3. Such ordinance shall designate the official or officials responsible for providing the notification and shall provide that not later than seven (7) business days after a matter subject to notification, as provided for in § 2-23.1-5, is formally proposed for study or consideration by a public body in which the matter originates, written notification of the matter shall be mailed to said farmers. The written notification shall, as a minimum, state the matter subject to notification, the public body of the city or town which will be studying or considering the matter, and provide the name of the city or town official, whom one or more of said farmers may contact to request additional information about the matter or to request a work session as provided for in § 2-23.1-6.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-5 - Matters subject to notification.

§ 2-23.1-5 Matters subject to notification.  Matters subject to notification shall include the following actions to: (a) change the zoning and/or permitted uses of land used for farming; (b) designate or amend the designation of land used for farming in comprehensive plans or land use ordinances; (c) change the manner taxation of real and personal property used for farming; (d) establish or amend programs for the transfer of development rights affecting farming and hours of operation of machinery and equipment used in farming; (e) regulate water use for farming purposes; and (f) control noise and hours of operation of machinery and equipment used in farming.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-6 - Work sessions.

§ 2-23.1-6 Work sessions.  Any farmer who receives a notification as provided for in § 2-23.1-4 may request in writing, within ten (10) business days after such notification, a work session to review the impact of the matter subject to notification on farming. The request shall be made to the official designated on the notification to receive such requests. Within twenty (20) business days after the receipt of such a request, said official shall notify in writing all farmers on the notification list of the request, providing the location, time and date of a work session on the matter, which shall be not sooner than seven (7) business days after the date of the notice of the said work session. The purpose of the work session shall be to review and consider the effects of the matter subject to notification on farming. The work session shall be open to the public and shall be prior to any final action on the matter subject to notification by the public body in the city or town in which said matter originates, and the findings and conclusions of the work session shall be reported to the public body. For any matter subject to notifications not more than one work session shall be deemed to be required by the provisions of this chapter.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-7 - Emergency actions unimpaired.

§ 2-23.1-7 Emergency actions unimpaired.  The provisions of §§ 2-23.1-4 and 2-23.1-6 shall not be deemed to impair, limit, or restrict the power of a public body of a city or town to take emergency actions of a temporary duration that are necessary to protect public health, safety, or welfare.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-8 - Validity of actions.

§ 2-23.1-8 Validity of actions.  Except in instances of knowing and willful noncompliance with the provisions of this chapter, a failure to comply strictly with any of the requirements of this chapter shall not be deemed to affect or impair the validity of any action otherwise duly taken.

History of Section.
(P.L. 2005, ch. 314, § 1.)



Chapter 2-23.1-9 - Severability.

§ 2-23.1-9 Severability.  If any clause, sentence, paragraph, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of the chapter but shall be confined in its operation to the clause, sentence, paragraph, section, or part directly involved in the controversy in which that judgment shall have been rendered.

History of Section.
(P.L. 2005, ch. 314, § 1.)






Chapter 2-23.2 - Preservation of Agricultural Use

Chapter 2-23.2-1 - Purpose.

§ 2-23.2-1 Purpose.  The purpose of this chapter is to provide for the preservation of agriculture by protecting persons engaged in agricultural operations on agricultural lands, the development rights to which have been conveyed against changes in rules, regulations and requirements that would impair the ability to continue agricultural operations that were allowable at the time of the transfer of the development rights.

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)



Chapter 2-23.2-2 - Definitions.

§ 2-23.2-2 Definitions.  As used in this chapter, the following terms and phrases shall have the meaning set forth in this section unless the context indicates a different meaning or intent:

(1) "Agricultural land" means land conforming to the definition of agricultural land set forth in § 42-82-2.

(2) "Agricultural operation" means any activity defined as an agricultural operation in § 2-23-4.

(3) "Development right" means a development right conforming to the definition of a development right as set forth in § 42-82-2.

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)



Chapter 2-23.2-3 - Right to agricultural use.

§ 2-23.2-3 Right to agricultural use.  Unless explicitly curtailed, defined or restricted by an instrument conveying development rights to agricultural land, the right to engage in agricultural operations shall include all activities reasonably associated with and/or necessary to such agricultural operations that were allowable on the agricultural land as of the date of the final execution of the instrument conveying such development rights. A right to engage in such allowable agricultural operations shall be deemed to be an implied condition of the instrument.

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)



Chapter 2-23.2-4 - Effect of rules and regulations.

§ 2-23.2-4 Effect of rules and regulations.  All rules, regulations, ordinances and other requirements of the state and agencies, corporations, boards, commissions and political subdivisions of the state that are applicable to the conduct of agricultural operations allowable as of the date of the final execution of the instrument conveying development rights shall continue to apply to agricultural operations on such agricultural land. Unless specifically provided for by law or unless necessary to protect public health, safety or the environment from imminent hazard, no rule, regulation or requirement adopted by any agency, corporation, board, commission and/or political subdivision of the state after the date of such final execution of an instrument conveying development rights shall be deemed to diminish, restrict or impair such allowable agricultural activities, except as may be necessary not to impair the actual agricultural operations of another person engaged in agricultural operations, including those who have not conveyed development rights.

The limitations herein established shall not be deemed to diminish or impair the adoption, amendment, implementation, or enforcement of rules, regulations, ordinances, or other requirements that do not directly affect actual agricultural operations that are undertaken for the purposes of producing agricultural products.

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)



Chapter 2-23.2-5 - Construction.

§ 2-23.2-5 Construction.  The provisions of this chapter shall apply to all instruments conveying development rights in effect as of or after the effective date of this chapter [June 14, 2006].

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)



Chapter 2-23.2-6 - Severability.

§ 2-23.2-6 Severability.  If any provision of this chapter, or determination made under this chapter, or application of this chapter to any person, agency or circumstances is held invalid by a court of competent jurisdiction, the remainder of this chapter and its application to any person, agency or circumstances shall not be affected by the invalidity. The invalidity of any section or sections of this chapter shall not affect the remainder of this chapter.

History of Section.
(P.L. 2006, ch. 68, § 1; P.L. 2006, ch. 77, § 1.)






Chapter 2-24 - Northeast Interstate Dairy Compact

Chapter 2-24-1 - Ratification of compact  Text.

§ 2-24-1 Ratification of compact  Text.  The governor having entered on behalf of this state into a compact, substantially in the following form, with one or more of the states of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Vermont and Virginia and with any other states of the United States or provinces of the Dominion of Canada as may have legally joined in this compact, the legislature signifies its approval and ratification of the compact entered into, as to any of those states or provinces that may have or may hereafter legally join in the compact:

ARTICLE I

STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

Section 1. Statement of purpose, findings and declaration of policy. The purpose of this compact is to recognize by constitutional prerequisite the interstate character of the northeast dairy industry and to form an interstate commission for the northeast region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the northeast, and to assure consumers of an adequate, local supply of pure and wholesome milk.

In today's regional dairy marketplace, cooperative, rather than individual state action may address more effectively the market disarray. Under our constitutional system, properly authorized, states acting cooperatively may exercise more power to regulate, interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the northeast dairy region. Historically, individual state regulatory action has been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937 [7 U.S.C. § 601 et seq.], establishes only minimum prices for dairy products, without preempting the power of states to regulate milk prices above the minimum levels so established. Based on this authority, each state in the region has individually attempted to implement at least one regulatory program in response to the current dairy industry crisis.

The participating states find and declare that the dairy industry is the paramount agricultural activity of the northeast. Dairy farms, and associated suppliers, marketers, processors and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential to the region's rural communities and character. The farms preserve open spaces, sculpt the landscape and provide the land base for a diversity of recreational pursuits. In defining the rural character of our communities and landscape, dairy farms also provide a major draw for our tourist industries.

By entering into this compact, the participating states affirm that their ability to regulate the price which northeast dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the northeast dairy industry, with all the associated benefits.

ARTICLE II

DEFINITIONS AND RULES OF CONSTRUCTION

Section 2. Definitions. For the purpose of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Commission" means the commission established by this compact.

(2) "Compact" means this interstate compact.

(3) "Region" means the territorial limits of the states which are or become parties to this compact.

(4) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(5) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(6) "Pool plant" means any milk plant located in a regulated area.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area, or receipts from producers located in such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to sections ten and eleven of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(9) "Commission marketing order" means regulations adopted by the commission pursuant to sections ten and eleven of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(10) "Milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(11) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of § 3.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

Section 3. Rules of construction. (a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III

COMMISSION ESTABLISHED

Section 4. Commission established. There is hereby created a commission to administer the compact, composed of delegations from each state in the region. A delegation shall include not less than three (3) nor more than five (5) persons. Each delegation shall include at least one (1) dairy farmer who is engaged in the production of milk at the time of appointment or reappointment and one (1) consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as provided in, the appointing state. Delegation members shall serve no more than three (3) consecutive terms, with no single term of more than four (4) years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission. Each state delegation shall be entitled to one (1) vote in the conduct of the commission's affairs.

Section 5. Voting requirements. All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Establishment or termination of an over-order prices or commission marketing order shall require at least a two-thirds (2/3) vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of the state's delegation. A majority of the delegations from the participating states shall constitute a quorum of the conduct of the commission's business.

Section 6. Administration and management. (a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and, together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one (1) member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds (2/3) vote and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commissions shall file an annual report with the secretary of agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and to issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of § 18 of this compact;

(5) Appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications; and

(6) To create and abolish such offices, employments, and positions as it deems necessary for the purposes of their compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of these officers and employees. The commission may also retain personal services on a contract basis.

Section 7. Rule-making power. In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV

POWERS OF THE COMMISSION

Section 8. Powers to promote regulatory uniformity, simplicity and interstate cooperation. The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Prepare and transmit to the participating states model dairy laws and regulations dealing with the inspection of farms and plants, sanitary codes, labels for dairy products and their imitations, standards for dairy products, license standards, producer security programs, and fair trade laws.

(3) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(4) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposiums or conferences designed to improve industry relations, or a better understanding of problems.

(5) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(6) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(7) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(8) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

Section 9. Equitable farm prices. (a) The power granted in this section and § 10 shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one (1) or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to class I milk. Such over-order price shall not exceed one dollar fifty cents ($1.50) per gallon. Beginning in 1990, and using that year as a base, the foregoing one dollar fifty cents ($1.50) per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the bureau of labor statistics of the United States department of labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish the minimum price for milk to be paid by pool plants, partially regulated plants and all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one (1) or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal milk marketing order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such action as necessary and feasible to ensure that the over-order price does not create an incentive for producers to generate additional supplies of milk.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

Section 10. Optional provisions for pricing order. Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one (1) equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in § 2, which replaces one (1) or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions, requiring persons who bring class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price paid to producers for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under a compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII, § 18(a).

(10) Provision for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966 [42 U.S.C. § 1771 et seq.].

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V

RULEMAKING PROCEDURE

Section 11. Rulemaking procedure. Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under § 9(f) or amendment thereof, as provided in article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by § 4 of the federal administrative procedures act, as amended (5 U.S.C. § 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

Section 12. Findings and referendum. (a) In addition to the concise general statement of basis and purpose required by § 4(b) of the federal administrative procedures act, as amended (5 U.S.C. § 553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in § 13.

Section 13. Producer referendum. (a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under § 9(f) is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds (2/3) of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act [U.S.C. §§ 291 and 292], bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivisions (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner, as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his or her approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding a proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his or her approval or disapproval with the commission either directly or through his or her cooperative.

Section 14. Termination of over-order price or marketing order. (a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by § 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553.)

ARTICLE VI

ENFORCEMENT

Section 15. Records, reports, access to premises. (a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall upon conviction be subject to a fine of not more than one thousand dollars ($1,000) or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

Section 16. Subpoena, hearings and judicial review. (a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas through out all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He or she shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his or her principal place of business, are hereby vested with jurisdiction in equity to review such ruling, provided a bill in equity for that purpose is filed within thirty (30) days from the date of entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the bill of complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subsection shall not impede, hinder, or delay the commission from obtaining relief pursuant to subsection 18. Any proceedings brought pursuant to § 18 (except where brought by way of counterclaim in proceedings instituted pursuant to this section) shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

Section 17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission in any state or federal court of competent jurisdiction; or

(2) With the agreement of the appropriate state agency of a participating state, by referral to the state agency for enforcement by judicial or administrative remedy.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII

FINANCE

Section 18. Finance of start-up and regular costs. (a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under § 6 (d)(4). In order to finance the costs of administration and enforcement of this compact, including pay back of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. The initial assessment may apply to the projected purchases of handlers for the two (2) month period following the date the commission convenes. If imposed, this assessment shall be collected on a monthly basis for up to one (1) year from the date the commission convenes, in an amount not to exceed one-tenth of one percent (0.1%) of the applicable federal milk marketing order blend price per hundred weight of milk purchased from producers during the period of the assessment. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

Section 19. Audit and accounts. (a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII

ENTRY INTO FORCE  ADDITIONAL MEMBERS AND WITHDRAWAL

Section 20. Entry into force  Additional members. The compact shall enter into force effective when enacted into law by any three (3) states of the group of states composed of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont, and Virginia, and when the consent of congress has been obtained. This compact shall also be open to states which are contiguous to any of the named states and open to states which are contiguous to participating states.

Section 22. Withdrawal from compact. Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Section 23. Severability. If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact.

History of Section.
(P.L. 1993, ch. 106, § 1.)






Chapter 2-25 - The Rhode Island Local Agriculture and Seafood Act

Chapter 2-25-1 - Short title.

§ 2-25-1 Short title.  This chapter shall be known and may be cited as the "The Rhode Island Local Agriculture and Seafood Act."

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-2 - Legislative findings.

§ 2-25-2 Legislative findings.  The general assembly hereby finds and declares:

(1) A viable agricultural and seafood sector in Rhode Island represents part of a secure regional food supply, which in turn lends itself to energy and economic efficiencies;

(2) The federal government and regional entities have established and continue to establish programs and processes to support local agricultural production and increased consumption of locally produced food, and Rhode Island functions in whole or in part in the context of federal and regional programs;

(3) The general public is increasingly interested in locally produced food;

(4) The benefits of local food systems to local communities include open land, jobs, nutritious and safe foods, and youth education opportunities;

(5) Farms and commercial fishing are an integral part of Rhode Island's overall economy;

(6) Encouraging the continued growth of Rhode Island's agricultural and seafood sectors is integral to reducing food insecurity in Rhode Island;

(7) Relationship-based food systems such as farm-to-school programs, community supported agriculture (CSA) programs, farmers' markets, and pick-your-own operations are increasingly popular and offer areas of opportunity for new farmers; and

(8) The state of Rhode Island has historically established programs to provide for and regulate the agriculture and commercial fishing sectors.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-3 - Legislative intent.

§ 2-25-3 Legislative intent.  The general assembly intends:

(1) To support and develop more robust and self-sustaining agricultural and seafood sectors that also promotes emerging agricultural industries;

(2) That policies and programs of the state will support and promote the Rhode Island agriculture and seafood industries as a vital component of the state's economy and essential steward of our land and coastal waters;

(3) That current policies and programs pertaining to the viability of Rhode Island's agricultural and seafood industries be reviewed and confirmed or changed in order to assure the long-term economic prosperity of the industries; and

(4) That Rhode Island will promote processing and consumption of agricultural and seafood products from within Rhode Island.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-4 - Definitions.

§ 2-25-4 Definitions.  When used in this chapter, the following terms shall have the following meanings:

(1) "Director" means the director of the department of environmental management or his or her duly authorized agent or agents.

(2) "Program" means the local agriculture and seafood small grants and technical assistance program.

(3) "Fund" means the local agriculture and seafood small grants and technical assistance fund.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-5 - Small grants and technical assistance program established.

§ 2-25-5 Small grants and technical assistance program established.  The department of environmental management shall establish the local agriculture and seafood small grants and technical assistance program. Through the program the department shall: (1) Assist in the marketing of Rhode Island grown agricultural products and local seafood for the purpose of sale and promotion within the state of Rhode Island or United States; (2) Enhance the economic competitiveness of Rhode Island grown agricultural products and local seafood; (3) Provide financial and technical assistance support to organizations and farmers for activities and programs which enhance the economic viability of local agriculture, and support the development of a locally based, safe and sustainable food system; (4) Provide individual farm grants to small or beginning Rhode Island farmers that support the entry or sustainability within the respective industry; (5) Work with the state department of health to further develop and support food safety related programs and standards pertaining to local agriculture and seafood; and (6) Perform other activities necessary to facilitate the success and viability of the state's agricultural and seafood sectors.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-6 - Local agriculture and seafood small grants and technical assistance fund established and solicitation of funding.

§ 2-25-6 Local agriculture and seafood small grants and technical assistance fund established and solicitation of funding.  (a) For the purpose of paying the costs to the department of environmental management of administering the local agriculture and seafood small grants and technical assistance program and for the purpose of carrying out the purposes of the program as stated in subdivisions 2-25-5(3) and 2-25-5(4) a restricted receipt account is hereby created and known as the "local agriculture and seafood small grants and technical assistance fund."

(b) The program shall be empowered to apply for and receive from any federal, state, or local agency, private foundation, or individual, any grants, appropriations, or gifts in order to carry out the purposes of the program established in § 2-25-5.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-7 - Use of funds.

§ 2-25-7 Use of funds.  (a) A non-profit entity or small or beginning farmer may apply to the department of environmental management for a grant to be used to fulfill the purposes of the program as stated in subdivisions 2-25-5(3) and 2-25-5(4). Any grant disbursed under this program shall not exceed twenty thousand dollars ($20,000) per year. Applications for grants authorized under this section shall:

(1) Provide a brief summary of the nonprofit entity or small or beginning farmer's mission, goals, history, programs, and major accomplishments, success stories and qualifications;

(2) Briefly describe the proposed project or program, the capacity to carry out the program and who will benefit from the program;

(3) Describe the expected outcomes and the indicators of those outcomes;

(4) Outline the timeline to be used in the implementation of the program or project; and

(5) Provide a program or project budget.

(b) The funds shall also be used by the department to provide administrative and technical support of the program, and to leverage program funds with other potential federal, state or nonprofit funding sources, and shall serve to develop, implement and enforce when appropriate food safety related standards and programs related to local agriculture and seafood in coordination with the Rhode Island department of health and appropriate federal agencies.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-8 - Accountability and oversight.

§ 2-25-8 Accountability and oversight.  (a) On an annual basis, the department shall prepare a report that details the performance of the local agriculture and seafood small grants and technical assistance program, and the disbursements made during the prior year from the local agriculture and seafood small grants and technical assistance fund and other sources, and how the department plans to allocate and use funds provided through the local agriculture and seafood small grants and technical assistance fund during the next year. The report shall include any additional, relevant information relating to the administration of the program, and the status of any state-based agricultural assessments and local food production assessments.

(b) The department shall annually schedule and conduct one or more public meetings to solicit input from the general public on whether the program is meeting its intended purposes, and to solicit recommendations for modifying the program.

(c) The department shall annually submit the report, including an addendum summarizing the feedback provided at the public meeting(s) referenced in § 2-25-9, to the general assembly.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)



Chapter 2-25-9 - Powers and duties.

§ 2-25-9 Powers and duties.  The department of environmental management may adopt any rules necessary for the administration of this section.

History of Section.
(P.L. 2012, ch. 37, § 1; P.L. 2012, ch. 38, § 1.)









Title 3 - Alcoholic Beverages

Chapter 3-1 - General Provisions

Chapter 3-1-1 - Definitions.

§ 3-1-1 Definitions.  As used in this title, unless the context otherwise requires:

(1) "Beverage" means any liquid which either by itself or by mixture with any other liquid or liquids is or may become fit for human consumption as a drink and which contains five-tenths of one per cent (.5%) or more of alcohol by weight.

(2) "Club" means a corporation subject to the provisions of chapter 6 of title 7, owning, hiring, or leasing a building or space in a building of such extent and character as may be suitable and adequate for the reasonable and comfortable accommodation of its members, and whose affairs and management are conducted by a board of directors, executive committee or other similar body chosen by the members at a meeting held for that purpose, none of whose members, officers, agents, or employees are paid directly or indirectly any compensation by way of profit from the distribution or sale of beverages to the members of the club or to its guests beyond the amount of any reasonable salary or wages as may be fixed and voted each year by the directors or other governing body.

(3) "Department" means the department of business regulation.

(4) "Director" means the director of the department of business regulation.

(5) "Division of taxation" means the division of taxation of the department of administration.

(6) "Farmer-winery" means any plant or premise where wine is produced, rectified, blended or fortified from fruits, flowers, herbs or vegetables.

(7) "Import" means at one time or in one transaction to take or cause to be taken into this state from outside the state any malt beverage in excess of eight (8) gallons or any vinous beverage or any beverage consisting in whole or in part of alcohol produced by distillation in excess of three (3) gallons.

(8) "Intoxicating beverage" means a beverage which contains more than three and two-tenths percent (3.2%) of alcohol by weight.

(9) "Malt beverage" means any beverage which is usually produced at breweries, as distinguished from distilleries.

(10) "Nonintoxicating beverage" means a beverage which contains not more than three and two-tenths percent (3.2%) of alcohol by weight.

(11) "Tavern" means any house where the principal business is the furnishing of food and sleeping accommodations.

(12) "Victualing house" means any shop or place where a substantial part of the business is the furnishing of food for consumption at the place where it is furnished.

(13) "Winegrower" means any person licensed to operate a farmer's winery under § 3-6-1.1.

(14) "Wines" means all fermented alcoholic beverages made from fruits, flowers, herbs, or vegetables and containing not more than twenty-four percent (24%) of alcohol by volume at sixty degrees Fahrenheit (60 degrees F), except cider obtained by the alcohol fermentation of the juice of apples and containing not less than five tenths of one percent (.05%) or containing not more than six percent (6%), of alcohol by weight at sixty degrees Fahrenheit (60 degrees F) including but not limited to flavored, sparkling, or carbonated cider.

History of Section.
(P.L. 1933, ch. 2013, § 1; P.L. 1934, ch. 2088, § 1; G.L. 1938, ch. 162, § 1; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-1-1; P.L. 1972, ch. 119, § 1; P.L. 1978, ch. 223, § 1; P.L. 1996, ch. 100, art. 36, § 1; P.L. 1998, ch. 441, § 6; P.L. 1998, ch. 456, § 1.)



Chapter 3-1-2 - Intoxicating and nonintoxicating beverages.

§ 3-1-2 Intoxicating and nonintoxicating beverages.  Beverages are divided into two (2) classes  intoxicating and nonintoxicating. It is declared that beverages containing not more than three and two-tenths percent (3.2%) of alcohol by weight are nonintoxicating.

History of Section.
(P.L. 1933, ch. 2013, § 2; G.L. 1938, ch. 162, § 2; G.L. 1956, § 3-1-2.)



Chapter 3-1-3 - Manufacture or sale of cider and manufacture of wines and malt liquors for domestic use exempt from title.

§ 3-1-3 Manufacture or sale of cider and manufacture of wines and malt liquors for domestic use exempt from title.  Nothing contained in this title and chapter shall be construed as to prohibit the manufacture of cider, or the sale of cider; or the manufacture of wine or malt liquors for domestic use.

History of Section.
(P.L. 1933, ch. 2013, § 67; G.L. 1938, ch. 163, § 20; G.L. 1956, § 3-1-3.)



Chapter 3-1-4 - Sales on execution exempt from title.

§ 3-1-4 Sales on execution exempt from title.  Nothing in this title and chapter shall be construed as prohibiting deputy sheriffs, constables and town sergeants from selling beverages, as defined in this title, under and by virtue of executions duly levied.

History of Section.
(P.L. 1933, ch. 2013, § 77; G.L. 1938, ch. 163, § 19; G.L. 1956, § 3-1-4; P.L. 2012, ch. 324, § 7.)



Chapter 3-1-5 - Liberal construction of title.

§ 3-1-5 Liberal construction of title.  This title shall be construed liberally in aid of its declared purpose which declared purpose is the promotion of temperance and for the reasonable control of the traffic in alcoholic beverages; provided, however, that the promotion of incentive programs or discounts for any person sixty-five (65) years of age or older, active duty members of the armed forces of the United States, and members of the National Guard or Reserves shall be allowed.

History of Section.
(P.L. 1933, ch. 2013, § 81; G.L. 1938, ch. 175, § 1; G.L. 1956, § 3-1-5; P.L. 2010, ch. 59, § 1; P.L. 2010, ch. 77, § 1.)



Chapter 3-1-6 - Severability.

§ 3-1-6 Severability.  Each section of this title and each part of each section is declared to be a separable and independent section, and the holding of any section or sections or part or parts of this title to be void, ineffective or unconstitutional for any cause, shall not be deemed to affect any other section or part of this title.

History of Section.
(P.L. 1933, ch. 2013, § 81; P.L. 1934, ch. 2088, § 14; G.L. 1938, ch. 175, § 2; G.L. 1956, § 3-1-6.)






Chapter 3-2 - Liquor Control Administration

Chapter 3-2-2 - Supervision.

§ 3-2-2 Supervision.  (a) The department has general supervision of the conduct of the business of manufacturing, importing, exporting, storing, transporting, keeping for sale, and selling beverages.

(b) The department may lease a warehouse for the purpose of efficiently exercising its powers and duties of inspection and may upon reasonable charges store beverages for license holders in the warehouse. No lease shall be for a longer period than five (5) years and every lease shall contain the provision that if it becomes unlawful to manufacture, keep for sale, and to sell beverages in this state it shall become void.

(c) The department has the power at any time to issue, renew, revoke and cancel all manufacturers', wholesalers' and retailers' Class G licenses and permits as are provided for by this title.

(d) The department shall supervise and inspect all licensed places to enforce the provisions of this title and the conditions, rules and regulations which the department establishes and authorizes.

History of Section.
(P.L. 1933, ch. 2013, § 13; P.L. 1934, ch. 2088, § 4; G.L. 1938, ch. 164, § 6; P.L. 1941, ch. 1038, § 2; P.L. 1952, ch. 3044, § 1; G.L. 1956, § 3-2-2; P.L. 1970, ch. 79, § 2; P.L. 1996, ch. 100, art. 36, § 2.)



Chapter 3-2-3 - Bureau of inspection  Superintendent.

§ 3-2-3 Bureau of inspection  Superintendent.  Within the department, there is a bureau of inspection. The superintendent of the bureau is be appointed by the director of business regulation.

History of Section.
(P.L. 1935, ch. 2250, § 74; G.L. 1938, ch. 164, § 7; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-2-3; P.L. 1996, ch. 100, art. 36, § 2.)



Chapter 3-2-3.1 - Bureau of importation  Superintendent.

§ 3-2-3.1 Bureau of importation  Superintendent.  Within the division of taxation there is a bureau of importation. The superintendent of the bureau is appointed by the director of the department of administration.

History of Section.
(P.L. 1996, ch. 100, art. 36, § 3.)



Chapter 3-2-4 - Superintendents ineligible to hold other office.

§ 3-2-4 Superintendents ineligible to hold other office.  Any person qualifying for the office of superintendent of the bureau of importation or superintendent of the bureau of inspection shall cease to hold any other elective office under the laws of this state. Anyone holding any office of trust and confidence under the laws of the United States shall not be eligible to qualify for the office of superintendent of the bureau of importation or inspection.

History of Section.
(P.L. 1933, ch. 2013, § 52; G.L. 1938, ch. 164, § 3; impl. am. P.L. 1939, ch. 660, § 123; G.L. 1956, § 3-2-4; P.L. 1996, ch. 100, art. 36, § 2.)



Chapter 3-2-5 - Administration of oaths  Subpoena power  False swearing.

§ 3-2-5 Administration of oaths  Subpoena power  False swearing.  (a) The superintendents of the bureaus of importation and inspection are authorized to administer oaths in matters on formal hearing before them and also in connection with any matter having to do with the performance of their duties.

(b) The department in all cases before it is authorized and empowered to summon witnesses by subpoena signed by the director of the department and to compel those witnesses to attend and testify in the same manner as in either the supreme or the superior courts.

(c) The department is authorized to compel the production of all papers, books, documents, records, certificates or other legal evidence that may be necessary for the determination and the decision of any question or the discharge of any duty required by law of the department, by issuing a subpoena duces tecum signed by the director. Any person who disobeys that writ is considered in contempt of the department, and the department may punish that and any other contempt of its authority in the same manner as contempts may be punished in either the supreme or the superior court.

(d) Any person who willfully swears falsely in any proceeding, matter or hearing before the department is guilty of the crime of perjury.

History of Section.
(P.L. 1933, ch. 2013, § 10; G.L. 1938, ch. 164, § 8; impl. am. P.L. 1939, ch. 660, § 123; G.L. 1956, § 3-2-5; P.L. 1996, ch. 100, art. 36, § 2.)



Chapter 3-2-6 - Suspension or revocation of license for refusing official's access to licensed premises.

§ 3-2-6 Suspension or revocation of license for refusing official's access to licensed premises.  If any inspector or other officer charged with the duty of supervision or inspection of places licensed under the provisions of this title is refused access to any licensed premises at a time when any person is within the licensed premises, after exhibiting his or her credentials if requested, that refusal shall be a sufficient ground for the suspension or revocation of that license.

History of Section.
(G.L., ch. 164, § 6, as enacted by P.L. 1940, ch. 814, § 9; P.L. 1941, ch. 1038, § 2; P.L. 1952, ch. 3044, § 1; G.L. 1956, § 3-2-6.)



Chapter 3-2-7 - Records of the department.

§ 3-2-7 Records of the department.  All records of the department relating to liquor control are declared to be public records and are open to public inspection under any rules that the department of business regulation makes. The governor and attorney general are authorized to require the department to furnish to them any record, information, copy of any document, paper, book or other thing in their possession. Certified copies of any part of the records of the department are prima facie evidence of the matters contained in the records.

History of Section.
(P.L. 1933, ch. 2013, § 79; G.L. 1938, ch. 164, § 14; impl. am. P.L. 1939, ch. 660, § 123; G.L. 1956, § 3-2-7; P.L. 1996, ch. 100, art 36, § 2.)






Chapter 3-3 - Liquor Control Hearing Board



Chapter 3-4 - Transportation of Beverages

Chapter 3-4-1 - Importation orders.

§ 3-4-1 Importation orders.  (a) Except as otherwise provided, it is unlawful to import beverages into this state. A person desiring to import beverages into this state may place with the division of taxation an order directed to a dealer for the beverage he or she desires to import and shall satisfy the division of taxation of his or her intention to pay for the merchandise. The division of taxation shall execute these orders unless doing so would involve some illegal act or the doing of an act which would be cause for the forfeiture of any license issued under this title.

(b) All sellers, dealers, merchants, wholesalers and retailers of beverages who advertise in the state of Rhode Island, or whose advertisements are reasonably anticipated to circulate in this state shall prominently and conspicuously include within the advertisement a notice printed using a font size equal to but not larger than the font size of the largest price designation featured in the advertisement stating that the importation of beverages into the state, after purchase outside of the state, are subject to Rhode Island sales tax, and the failure to pay such tax may result in the seizure of such beverages upon entry into the state.

(c) Any entity accepting commercial advertisements from any seller, dealer, merchant, wholesaler or retailer of beverages shall not publish such advertisement for the sale of such beverages unless the advertisement includes the notice set forth in this section.

History of Section.
(P.L. 1933, ch. 2013, § 39; P.L. 1934, ch. 2088, § 10; G.L. 1938, ch. 164, § 11; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-4-1; P.L. 1996, ch. 100, art 36, § 6; P.L. 2007, ch. 73, art. 7, § 13.)



Chapter 3-4-2 - Payment of purchase price and service charges.

§ 3-4-2 Payment of purchase price and service charges.  If the division of taxation decides to execute an order pursuant to § 3-4-1, it may require the payment to it, with the order and the means of paying for the merchandise desired, of a reasonable sum to cover any expenses it may be put to in connection with the transaction taken in connection with other similar transactions. It is a condition precedent to the receiving of the merchandise covered by the order that the party desiring the importation has paid the division of taxation a service charge based upon the manufacturing rates set forth in § 3-10-1 provided, that if the order is placed by a licensee who engages to store the goods ordered, or any part of them, in the warehouse of the department, then the payment of the service charge may be deferred until the goods are withdrawn from the warehouse and in that case the service charge is paid before each lot or parcel is withdrawn.

History of Section.
(P.L. 1933, ch. 2013, § 39; P.L. 1934, ch. 2088, § 10; G.L. 1938, ch. 164, § 11; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-4-2; P.L. 1964, ch. 235, § 1; P.L. 1996, ch. 100, art. 36, § 6; P.L. 1997, ch. 30, art. 35, § 2.)



Chapter 3-4-3 - Importation and payments by division of taxation.

§ 3-4-3 Importation and payments by division of taxation.  The division of taxation may arrange for the importation and payment of the sale price of the imported article. In case it does so, it shall cause the importation to be made in a manner that it will have an opportunity to examine and inspect the articles imported. All sums paid to the division of taxation, excepting sums for the payment of the sale price, shall be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1933, ch. 2013, § 39; P.L. 1934, ch. 2088, § 10; G.L. 1938, ch. 164, § 11; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-4-3; P.L. 1996, ch. 100, art. 36, § 6.)



Chapter 3-4-4 - Risk assumed by purchaser.

§ 3-4-4 Risk assumed by purchaser.  The only obligation of the division of taxation, if it decides to execute an order pursuant to § 3-4-1, is to mail the order and the medium of payment for the order in case the division of taxation transmits the means of payment, to inspect the merchandise upon its delivery, and to notify the party ordering the merchandise of its arrival and where it may be found. The leaving with the division of taxation of the order and the making of the payments are taken to be an agreement upon the part of the person desiring the importation to assume all the risks of the transaction, and it is declared that he or she assumes those risks.

History of Section.
(P.L. 1933, ch. 2013, § 39; P.L. 1934, ch. 2088, § 10; G.L. 1938, ch. 164, § 11; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-4-4; P.L. 1996, ch. 100, art. 36, § 6.)



Chapter 3-4-5 - Class G licensees exempt.

§ 3-4-5 Class G licensees exempt.  Nothing contained in §§ 3-4-1  3-4-4 applies to or affects the rights of holders of Class G licenses to transport within this state, or to import into this state, beverages kept for sale or sold while actually en route in the cars or on the vessels of those licensees.

History of Section.
(P.L. 1933, ch. 2013, § 39; P.L. 1934, ch. 2088, § 10; G.L. 1938, ch. 164, § 11; G.L. 1956, § 3-4-5.)



Chapter 3-4-6 - Penalty for carrying beverages for unlawful sale.

§ 3-4-6 Penalty for carrying beverages for unlawful sale.  Every express carrier, common carrier, or other person who, for the purpose of carrying to any other person, receives any beverage which has been sold or is intended for sale in violation of this title, having reasonable cause to believe that the beverage has been, or is intended to be sold, shall be fined not more than five hundred dollars ($500) and may be prosecuted for this violation in the city or town where the beverage has been received, or in any city or town through or into which it has been carried.

History of Section.
(P.L. 1933, ch. 2013, § 47; G.L. 1938, ch. 170, § 7; P.L. 1976, ch. 180, § 1.)



Chapter 3-4-7 - Waybill or memorandum of shipment required.

§ 3-4-7 Waybill or memorandum of shipment required.  Whenever beverages are transported in wholesale quantities as defined in this section from the place where sold for delivery to the purchaser, the person in charge of the vehicle in which the beverage is transported shall, during the transportation, have in his or her possession a waybill or a memorandum from the seller to the purchaser showing the name and address of the seller and of the purchaser and the quantity and character of the beverage sold and transported. Upon the demand of any of the officers mentioned in this title, the person in charge of the transportation shall exhibit the waybill or the memorandum. The provisions of this section apply to interstate transactions insofar as this state, in the exercise of its police powers, may impose them. Any person transporting beverages in violation of this section shall be fined not more than fifty dollars ($50.00) for each offense.

History of Section.
(P.L. 1933, ch. 2013, § 51; P.L. 1934, ch. 2088, § 11; G.L. 1938, ch. 170, § 8; G.L. 1956, § 3-4-7.)



Chapter 3-4-8 - Unlawful sale and shipment.

§ 3-4-8 Unlawful sale and shipment.  (a) It shall be unlawful for any person in the business of selling intoxicating beverages in another state or country to ship or cause to be shipped any intoxicating beverage directly to any Rhode Island resident who does not hold a valid wholesaler license issued by the State of Rhode Island. The foregoing shall not apply to any order for intoxicating beverages personally placed by the purchaser at the manufacturer's premises, for shipment to an address in Rhode Island for nonbusiness purpose. Any shipment of intoxicating beverages pursuant to this section shall contain the language: "Contains Alcohol, Adult Signature (over 21) Required for Delivery."

(b) Any person who violates subsection (a) of this section shall, for the first offense, be mailed a certified letter by the department ordering that person to cease and desist any shipment of intoxicating beverages to Rhode Island residents and for each subsequent offense shall be fined one thousand five hundred dollars ($1,500).

History of Section.
(P.L. 2001, ch. 314, § 1; P.L. 2001, ch. 341, § 1; P.L. 2002, ch. 311, § 1.)






Chapter 3-5 - Licenses Generally

Chapter 3-5-1 - License required for manufacture, sale, or importation of beverages.

§ 3-5-1 License required for manufacture, sale, or importation of beverages.  No person shall at any time manufacture or sell or suffer to be manufactured or sold or keep or suffer to be kept on his or her premises or possession or under his or her charge for the purpose of sale within this state any beverage unless licensed to do so as provided in this title; and except as provided in this title no person shall import, or suffer to be imported beverages into this state.

History of Section.
(P.L. 1933, ch. 2013, § 3; G.L. 1938, ch. 163, § 1; G.L. 1956, § 3-5-1.)



Chapter 3-5-2 - Local option  Questions put to electors  Petition for election.

§ 3-5-2 Local option  Questions put to electors  Petition for election.  (a) In every election in every town and city, held for the election of town or city officers, the official or officials charged with the duty of preparing the official ballot labels, shall cause to be printed on these ballot labels the following questions:

"Shall licenses for the sale of beverages as defined in chapters 5, 6, and 7 of title 3, be issued in this town (or city)?"

"Shall retailers' Class C beverage licenses provided for in § 3-7-8, be issued in this town (or city)?"

(b) No vote may be taken on either of those questions in any town or city unless a number of qualified electors equal in cities to ten percent (10%) and in towns to fifteen per cent (15%) of the total legal vote cast in the city or town for governor at the general election next preceding shall petition the clerk or the official acting as the secretary or clerk of the board of canvassers and registration, or the board, body or official exercising in that town or city the powers of such a board, at least twenty (20) days prior to the election and the clerk or other official shall, on the petition, insert a provision for the taking of the vote or votes in the warrant calling the town, ward or district meeting.

History of Section.
(P.L. 1933, ch. 2013, § 25; P.L. 1934, ch. 2088, § 7; G.L. 1938, ch. 171, § 1; G.L. 1956, § 3-5-2.)



Chapter 3-5-3 - Tabulation of votes.

§ 3-5-3 Tabulation of votes.  The results of the vote upon questions submitted in the towns and cities shall be counted and tabulated in the manner provided for in chapter 19 of title 17.

History of Section.
(P.L. 1933, ch. 2013, § 25; P.L. 1934, ch. 2088, § 7; G.L. 1938, ch. 171, § 1; G.L. 1956, § 3-5-3.)



Chapter 3-5-4 - Denial of licenses after adverse vote.

§ 3-5-4 Denial of licenses after adverse vote.  If a majority of ballots cast on which the electors have indicated their choice upon the first of the questions in § 3-5-2 is against the granting of licenses, no license for the sale of beverages mentioned in the question shall be issued under the provisions of this chapter and chapters 6 and 7 of this title in the town or city for the two (2) years beginning December second after the election, nor until a majority of the electors of the town or city who vote in response to the question at a subsequent election in the town or city vote affirmatively on this question. If a majority of the ballots cast on which the electors have indicated their response to the second of the questions in § 3-5-2 is against the granting of the license mentioned in the question, no license shall be issued in the town or city during the same two (2) years, nor until a majority of the electors in the town or city, who vote in response to the question shall, at a subsequent similar election, vote affirmatively on this question. Nothing contained in this section prevents the granting of a license for the manufacture of beverages in any city or town to be sold for export beyond the state, or to any person authorized to sell those beverages in any city or town in the state.

History of Section.
(P.L. 1933, ch. 2013, § 25; P.L. 1934, ch. 2088, § 7; G.L. 1938, ch. 171, § 1; G.L. 1956, § 3-5-4.)



Chapter 3-5-5 - Towns and cities in which licenses authorized.

§ 3-5-5 Towns and cities in which licenses authorized.  It is lawful in every town and city in this state, except in the town of Barrington, to issue licenses for the manufacture, keeping for sale, and sale of beverages in these cities and towns and if upon any referendum provided for in § 3-5-2 the majority of the ballots cast in the town of Barrington are in favor of granting licenses for the sale of nonintoxicating or intoxicating beverages, then licenses may be issued for the sale in that town of beverages in accordance with the result of that referendum; and provided, further, that no license for the sale of nonintoxicating beverages or of intoxicating beverages shall be issued in any town or city in this state if a majority of the ballots on which the electors in these cities or towns have indicated their response to the appropriate question are opposed to the issuing of those licenses.

History of Section.
(P.L. 1933, ch. 2013, § 4; P.L. 1934, ch. 2088, § 2; G.L. 1938, ch. 163, § 2; G.L. 1956, § 3-5-5.)



Chapter 3-5-6 - Classes of licenses.

§ 3-5-6 Classes of licenses.  There are several classes of beverage licenses, each of which authorizes the doing of things stated in the chapter and sections concerning the class of license.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-5-6.)



Chapter 3-5-7 - Wholesale and retail sales distinguished.

§ 3-5-7 Wholesale and retail sales distinguished.  The sale of malt beverages in quantities of more than eight (8) gallons and the sale of vinous beverages and of beverages consisting in whole or in part of alcohol, which is the product of distillation in quantities of more than three (3) gallons, constitutes a sale by wholesale, and a sale of those beverages in lesser quantities constitutes a sale at retail; provided, that the sale of any quantity of beverages to a nonlicense holder constitutes a sale at retail.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-5-7.)



Chapter 3-5-8 - Expiration date of licenses.

§ 3-5-8 Expiration date of licenses.  Every license except retailer's Class F licenses and retailer's Class G licenses shall expire on December 1 after its issuance.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-5-8.)



Chapter 3-5-9 - Premises covered.

§ 3-5-9 Premises covered.  Not more than one retail license, except in the case of a retailer's Class E license, shall be issued for the same premises. Every license shall particularly describe the place where the rights under the license are to be exercised and beverages shall not be manufactured or kept for sale or sold by any licensee except at the place described in his or her license.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-5-9; P.L. 1998, ch. 441, § 7.)



Chapter 3-5-10 - Residence of licensees and qualifications of persons and corporations as licensee.

§ 3-5-10 Residence of licensees and qualifications of persons and corporations as licensee.  (a) Except as otherwise provided, licenses are issued only to citizens who are residents of this state. It is not required that dining car companies, sleeping car companies, railroad companies operating in this state, or companies operating passenger-carrying marine vessels in this state be citizens of this state in order to be eligible to receive retailers' Class G licenses. Retailer's licenses may, however, be issued to corporations incorporated in any other of the United States which are authorized by the secretary of state to transact business in this state.

(2) Notwithstanding the provisions of subsection (a)(1) of this section, no license shall be issued, granted, renewed, or transferred to any trust or trustee or to any corporation of which any share or shares of stock or other indicia of ownership or control are owned or held by any trust, or trustee, business organization, or other entity or person other than a natural person or corporation authorized by the secretary of state to transact business in this state; provided, however, that this subsection shall not affect any grant, renewal, or transfer of a license which occured prior to the effective date of this subsection [June 15, 2000].

(b) In applications for beverage licenses by corporations except those having more than twenty-five (25) stockholders, the names and addresses of all officers and members of the board of directors and of all stockholders shall be filed with the board, body, or official to whom application is made. No beverage license shall be issued to the corporation unless each officer, director or stockholder is a suitable person to hold a license within the discretion of the board, body or official to whom application is made.

(2) All those corporations holding beverage licenses shall report to the board, body or official who issued the licenses the name of any newly elected officer or director and the acquisition by any person of more than ten percent (10%) of any class of corporate stock, within thirty (30) days after the election or acquisition. Thereupon, the board, body or official may call a hearing, at its discretion, to determine whether the new officer, director or stockholder is a suitable person under this section and the board, body or official may revoke or suspend the license if the new officer or director or stockholder is not a suitable person to hold a license.

(3) No person shall acquire fifty percent (50%) or more of any class of the stock of any corporation licensed under this section, except corporations having more than twenty-five (25) stockholders, unless permission for the acquisition is first given by the board, body or official who issued the license. Application for permission to acquire stock is subject to the provisions of § 3-5-19 relating to the transfer of a license to another person except that it shall not be necessary that a new bond be given. Unless the board, body or official determines that the person seeking permission to acquire fifty per cent (50%) or more of the corporation's stock is a suitable person to hold a license, the permission shall not be given.

(4) The beverage license of a corporation is subject to suspension or revocation for failure to comply with any of the provisions of this section or for any fraud or misrepresentation in connection with the beverage license.

(c) Applicants for beverage licenses shall make full disclosure in their applications for a license of any interest, whether direct or indirect, by any other person, firm or corporation in the license applied for, and failure to do so or any misrepresentation by the applicant may be cause for denial of the application or revocation of the license if granted by the board, body or official issuing the license.

(d) The board, body or official issuing beverage licenses may also deny applications of persons who have criminal records, or who have records of repeated violations of this title.

History of Section.
(P.L. 1933, ch. 2013, § 17; P.L. 1934, ch. 2088, § 5; G.L. 1938, ch. 163, § 4; G.L. 1956, § 3-5-10; P.L. 1963, ch. 156, § 1; P.L. 1965, ch. 109, § 1; P.L. 1973, ch. 194, § 1; P.L. 2000, ch. 48, § 1.)



Chapter 3-5-11 - Licensing of chain stores.

§ 3-5-11 Licensing of chain stores.  (a) Licenses, except retailer's Class E, Class B, Class B-H, Class B-L, Class B-M, and Class B-V licenses, authorized by this title shall not be granted, issued, or transferred to or for the use of any "chain store organization," which term shall consist of any chain of retail or wholesale business or business organizations, and more specifically defined herein, including, without limitation, grocery stores, markets, department stores, and convenience stores, as well as retailers of alcoholic beverages, and which include chains in which one or more stores are located outside of the state.

(b) The term "chain store organization" is defined to include, but not limited to:

(1) Any group of one or more holders of Class A liquor licenses who engage in one or more of the following practices with respect to the business conducted under such licenses, either directly or indirectly, or have any direct or indirect beneficial interest in the following practices:

(i) Common, group, centralized or coordinated purchases of wholesale merchandise.

(ii) Common billing or utilization of the services of the same person or the same entity in the management or operation of more than one liquor licensed business.

(iii) Participation in a coordinated or common advertisement with one or more liquor licensed business in any advertising media.

(iv) Coordinated or common planning or implementation of marketing strategies.

(v) Participation in agreed upon or common pricing of products.

(vi) Any term or name identified as a chain or common entity.

(2) Any group of one or more liquor license holders who share any of the following common features, either directly or indirectly or acquire any direct or indirect beneficial interest in the following practices:

(i) The same director of a corporation, member of a LLC, LLP, partner in a general or limited partnership, trustee or beneficiary of a trust.

(ii) The same individual or corporate owners.

(3) Any group of one or more license holders that is found to be a "chain store organization" as a factual matter by the department, as a result of an evidentiary hearing in connection with any application for the issuance, grant or transfer of a license, or upon the filing of a complaint by any member of the public.

(4) Upon a finding of violation of this section, the department shall be empowered to set a fine up to the amount of ten thousand dollars ($10,000) per violating licensee, revoke the license of the violator, or suspend the license of the violator for a period of time to be determined by the department. Additionally, the department shall issue a cease and desist order against the violating chain store entity(s) and may further order the dissolution of the violating chain store entity(s).

History of Section.
(P.L. 1933, ch. 2013, § 6; P.L. 1934, ch. 2088, § 2; G.L. 1938, ch. 163, § 5; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-5-11; P.L. 1990, ch. 45, § 1; P.L. 1994, ch. 421, § 1; P.L. 2004, ch. 376, § 1; P.L. 2004, ch. 469, § 1.)



Chapter 3-5-11.1 - Liquor franchises prohibited.

§ 3-5-11.1 Liquor franchises prohibited.  (a) To promote the effective and reasonable control and regulation of the Rhode Island alcoholic beverage industry and to help the consumer by protecting their choices and ensuring equitable pricing. Class A liquor license authorized by this title shall not be granted, issued, renewed or transferred to or for the use of any liquor franchisor or franchisee. Class A liquor license holders are expressly prohibited from utilizing the provisions of the Franchise Investor Act, § 19-28-1 et seq.

(b) Any franchise agreements involving the retail sales of alcoholic beverages are hereby declared null and void and illegal as of the effective date of this section [April 1, 2005].

(c) Any franchise agreements involving the retail sales of alcoholic beverages shall be terminated by the franchisor or the franchisee within thirty (30) days of the effective date of this section.

(d) Upon finding of a violation of this section by either the franchisor or the licensee, the department shall be empowered to set a fine up to the amount of ten thousand dollars ($10,000) per violating franchisor or licensee, revoke the license of the violator or suspend the license of the violator for a period of time to be determined by the department. Additionally, the department shall have the power to revoke or suspend the franchise registration in accordance with § 19-28.1-18 and to order it to cease and desist from all operations that are violative of the provisions of this section.

Notwithstanding anything contained in this chapter to the contrary, this act shall not be construed as to prevent the utilization of duly licensed professionals rendering services as independent contractors.

History of Section.
(P.L. 2004, ch. 376, § 2; P.L. 2004, ch. 469, § 2.)



Chapter 3-5-12 - Licensees to keep or sell legal beverages only  Minimum size of containers.

§ 3-5-12 Licensees to keep or sell legal beverages only  Minimum size of containers.  Only beverages which have been legally manufactured and on which all taxes and charges, federal and state, have been paid, shall be kept for sale or sold by a licensee. Holders of Class B, C, D, I and J licenses shall not have on the licensed premises distilled or vinous beverages in the containers, nor bottles, flasks or containers of less capacity than twenty-three ounces (23 oz.). Holders of Class B wholesaler's licenses, Class G retailer's licenses, Class B-H retailer's licenses and Class A retailer's licenses are authorized to keep for sale and to sell distilled beverages in containers of a minimum capacity of fifty milliliters (50 mls.) or one and seven tenths ounces (1.7 oz.).

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1940, ch. 814, § 4; impl. am. P.L. 1952, ch. 3004, § 1; G.L. 1956, § 3-5-12; P.L. 1966, ch. 218, § 2; P.L. 1985, ch. 66, § 1; P.L. 1986, ch. 535, § 1.)



Chapter 3-5-13 - Consumption of distilled liquors on premises.

§ 3-5-13 Consumption of distilled liquors on premises.  Licenses to be issued under this chapter shall in no case authorize the sale for consumption on the premises where sold of distilled liquors, or of beverages composed wholly or partly of those liquors, unless these sales are authorized by this title.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-5-13.)



Chapter 3-5-14 - Licenses issued by department of business regulation.

§ 3-5-14 Licenses issued by department of business regulation.  The right, power, and jurisdiction to issue manufacturer's, wholesaler's, or retailer's Class G and Class I licenses are solely in the department of business regulation; provided, that before the department issues any Class I license it shall first receive the approval of the licensing authority of the town or city in which the premises covered by the Class I license are located; and provided, that the number of Class I licenses in the state shall be limited to one to each twenty-five thousand (25,000) of its inhabitants as determined by the latest census taken under the authority of the United States or of this state.

History of Section.
(P.L. 1933, ch. 2013, § 11; P.L. 1934, ch. 2088, § 3; G.L. 1938, ch. 164, § 4; P.L. 1940, ch. 814, § 7; G.L. 1956, § 3-5-14.)



Chapter 3-5-14.1 - Licenses issued by the Department of Business Regulation.

§ 3-5-14.1 Licenses issued by the Department of Business Regulation.  The right, power, and jurisdiction to issue manufacturer's and wholesaler's licenses are solely in the department. The department has the right and power to limit the number of manufacturer's and wholesaler's licenses of each class.

History of Section.
(P.L. 1996, ch. 100, art. 36, § 8.)



Chapter 3-5-15 - Local licensing authorities.

§ 3-5-15 Local licensing authorities.  The right, power, and jurisdiction to issue all other licenses authorized by this title within the maximum number to be fixed as provided in § 3-5-16 are in the town councils or license boards of the several towns, and in the mayors and city councils in the several cities. However, where a police commission exists in a town or in a city that police commission has the right, power, and jurisdiction to issue those other licenses. If there is neither a city council nor a police commission in a city, the right, power, and jurisdiction shall be in the mayor and council. In the city of Providence the right, power, and jurisdiction are in the bureau of licenses. In the several cases where the town councils or license boards of the several towns, the mayors and city councils of the several cities, or the mayor and council of a city are authorized to issue licenses, they are for that purpose constituted license commissioners, and in those cases the town or city clerk is the clerk of those commissioners.

History of Section.
(P.L. 1933, ch. 2013, § 11; P.L. 1934, ch. 2088, § 3; G.L. 1938, ch. 164, § 4; impl. am. P.L. 1951, ch. 2721, § 4; G.L. 1956, § 3-5-15.)



Chapter 3-5-16 - Maximum number of licenses.

§ 3-5-16 Maximum number of licenses.  (a) The department of business regulation shall have the right and power to limit the number of licenses of each class. The limit shall not exceed the maximum number, if any, of any class of license that is fixed by the licensing boards within their respective towns or cities.

(2) The number of Class C licenses in any town or city shall not exceed one for each one thousand (1,000) of its inhabitants.

(3) Every city and town may grant in any year renewals of any license of Class A in operation prior to April 28, 1969, except when renewal of that license is refused for cause, but no further new and original licenses of Class A shall be granted until the number of licenses of Class A outstanding in any city or town has been reduced to less than one for each six thousand (6,000) of its inhabitants (one for each four thousand (4,000) of its inhabitants in any city or town with less than twenty thousand (20,000) inhabitants), as determined by the last census taken under the authority of the United States or the state, by cancellation, revocation, or the failure of holders of those licenses to apply for renewals. After that reduction to less than one for each six thousand (6,000) inhabitants (one for each four thousand (4,000) inhabitants in any town or city with less than twenty thousand (20,000) inhabitants), licenses of Class A may be granted in any year by any city or town only up to a total not exceeding one for each six thousand (6,000) of its inhabitants (one for each four thousand (4,000) of its inhabitants in any town or city with less than twenty thousand (20,000) inhabitants) as determined by census as required in this subsection. However, two (2) Class A licenses may be issued by every city or town of the state irrespective of population and, until the qualified electors of any city or town shall vote to the contrary, one Class A license may be issued in every city or town in this state unless otherwise ordered by the city or town council, except the town of Barrington.

Any Class A license issued to or held by a Class E licensee pursuant to the provisions of § 3-7-5 shall be included in the total of, and subject to the limit upon the number of, Class A licenses which may be granted by any city or town under this section.

(b) The transfer of any existing license from the holder of this license to another person shall not be considered as the issuance of a new license under this section.

(c) The several cities and towns, except those cities and towns that had in effect on June 1, 1971, a limit on the number of retailers' Class B or D licenses, shall not issue any new retailers' Class B or D licenses until May 1, 1972. The provisions of this section shall not apply to any application filed on or before May 30, 1971.

History of Section.
(P.L. 1933, ch. 2013, § 16; P.L. 1936, ch. 2338, § 2; G.L. 1938, ch. 164, § 10; P.L. 1940, ch. 814, § 10; P.L. 1941, ch. 1038, § 3; impl. am. P.L. 1952, ch. 3004, § 1; G.L. 1956, § 3-5-16; R.P.L. 1957, ch. 150, § 1; P.L. 1958, ch. 114, § 1; P.L. 1959, ch. 148, § 1; P.L. 1961, ch. 163, § 1; P.L. 1963, ch. 167, § 1; P.L. 1964, ch. 223, § 1; P.L. 1965, ch. 132, § 1; P.L. 1966, ch. 120, § 1; P.L. 1967, ch. 93, § 1; P.L. 1968, ch. 19, § 1; P.L. 1969, ch. 44, § 1; P.L. 1969, ch. 114, § 1; P.L. 1970, ch. 198, § 1; P.L. 1971, ch. 138, § 1; P.L. 1999, ch. 352, § 1.)



Chapter 3-5-16.1 - Revocation of abandoned Class A licenses.

§ 3-5-16.1 Revocation of abandoned Class A licenses.  Whenever it comes to the attention of any local licensing authority as defined in § 3-5-15 that the holder of a Class A license has abandoned the premises from which the licensee has been conducting his or her business or has ceased to operate under the license for a period of ninety (90) days or more then after hearing with due notice to the licensee the local licensing authority shall cancel the license; provided, that the authority may grant a reasonable period of time, not to exceed one year, to the licensee within which to reestablish the business where the abandonment or cessation of operating was due to illness, death, condemnation of business premises, fire or other casualty.

History of Section.
(G.L. 1956, § 3-5-16.1; P.L. 1969, ch. 63, § 1.)



Chapter 3-5-17 - Notice and hearing on licenses.

§ 3-5-17 Notice and hearing on licenses.  Before granting a license to any person under the provisions of this chapter and title, the board, body or official to whom application for the license is made, shall give notice by advertisement published once a week for at least two (2) weeks in some newspaper published in the city or town where the applicant proposes to carry on business, or, if there is no newspaper published in a city or town, then in some newspaper having a general circulation in the city or town. Applications for retailer's Class F, P and Class G licenses need not be advertised. The advertisement shall contain the name of the applicant and a description by street and number or other plain designation of the particular location for which the license is requested. Notice of the application shall also be given, by mail, to all owners of property within two hundred feet (200') of the place of business seeking the application. The notice shall be given by the board, body or official to whom the application is made, and the cost of the application shall be borne by the applicant. The notices shall state that remonstrants are entitled to be heard before the granting of the license, and shall name the time and place of the hearing. At the time and place a fair opportunity shall be granted the remonstrants to make their objections before acting upon the application; provided that no advertisement or notice need be given pursuant to this section when a license holder applies for a temporary seasonal expansion of an existing liquor license.

History of Section.
(P.L. 1933, ch. 2013, § 20; P.L. 1934, ch. 2088, § 5; G.L. 1938, ch. 163, § 6; G.L. 1956, § 3-5-17; P.L. 1977, ch. 216, § 1; P.L. 2003, ch. 241, § 2; P.L. 2003, ch. 366, § 2; P.L. 2007, ch. 501, § 1; P.L. 2007, ch. 511, § 1.)



Chapter 3-5-18 - Signature on licenses  Posting and exhibition.

§ 3-5-18 Signature on licenses  Posting and exhibition.  (a) All retail licenses issued under chapter 7 of this title shall bear the signature written by hand of the clerk of the licensing board, body, or officials issuing them, and shall not be printed, stamped, typewritten, engraved, photographed or cut from one instrument and attached to another and shall be displayed by the licensee, on the premises and shall be exhibited on demand to any deputy sheriff, to any city or town sergeant, constable, officer or member of the city or town police or to any member of the department of state police or agent of the department.

(b) All retail licenses shall be displayed within the premises but need not be posted. The license shall be exhibited to any deputy sheriff of the county, to any city or town sergeant, constable, officer or member of the city or town police or to any member of the department of state police or agent of the department who request proof that the establishment is duly licensed.

History of Section.
(P.L. 1933, ch. 2013, § 29; G.L. 1938, ch. 163, § 16; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-5-18; P.L. 1970, ch. 234, § 1; P.L. 2006, ch. 638, § 1; P.L. 2010, ch. 255, § 1; P.L. 2012, ch. 324, § 8.)



Chapter 3-5-19 - Transfer or relocation of license.

§ 3-5-19 Transfer or relocation of license.  (a) The board, body or official which has issued any license under this title may permit the license to be used at any other place within the limits of the town or city where the license was granted, or, in their discretion, permit the license to be transferred to another person, but in all cases of change of licensed place or of transfer of license, the issuing body shall, before permitting the change or transfer, give notice of the application for the change or transfer in the same manner as is provided in this chapter in the case of original application for the license, and a new bond shall be given upon the issuance of the license provided, that notice by mail need not be made in the case of a transfer of a license without relocation. In all cases of transfer of license, indebtedness of the licensee incurred in the operation of the licensed premises shall be paid to or released by an objecting creditor before the issuing body permits the transfer. In cases of dispute as to the amount of indebtedness, the issuing body, may, in its discretion, permit the transfer upon statement of the licensee, under oath, that the claim of indebtedness is disputed and that the statement of dispute is not interposed for the purpose of inducing transfer of the license. No creditor is allowed to object to the transfer of a license by a receiver, trustee in bankruptcy, assignee for the benefit of creditors, executor, administrator, guardian or by any public officer under judicial process. In case of the death of any licensee, the license becomes part of the personal estate of the deceased. The holders of any retail Class A license within the city or town issuing or transferring a Class A license have standing to be heard before the board, body, or official granting or transferring the license.

(b) The transfer of a license is contingent upon the full payment of outstanding police detail bills.

(c) The transferee of a license assumes all penalties that the license board has imposed upon the transferor of the license.

History of Section.
(P.L. 1933, ch. 2013, § 37; G.L. 1938, ch. 163, § 15; G.L. 1956, § 3-5-19; R.P.L. 1957, ch. 59, § 1; P.L. 1959, ch. 154, § 1; P.L. 1977, ch. 216, § 1; P.L. 1987, ch. 423, § 1; P.L. 2011, ch. 200, § 1; P.L. 2011, ch. 309, § 1.)



Chapter 3-5-20 - Rules and regulations  Notice and procedure.

§ 3-5-20 Rules and regulations  Notice and procedure.  All licenses issued shall be in any form prescribed by the department of business regulation and the license shall be held under any rules and regulations as the department shall impose, establish, and authorize and the department is authorized to establish rules and regulations and to authorize the making of any rules and regulations by the licensing authority of the several towns and cities as in their discretions in the public interest seem proper to be made. Notwithstanding any of the foregoing provisions of this section, the adoption or authorization of rules and regulations by the department and the modification or repeal of any rules and regulations previously adopted shall be by written order of the department and adopted in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1933, ch. 2013, § 12; G.L. 1938, ch. 164, § 5; P.L. 1940, ch. 814, § 8; G.L. 1956, § 3-5-20.)



Chapter 3-5-20.1 - Manufacturer's and wholesaler's licenses  Notice and procedure.

§ 3-5-20.1 Manufacturer's and wholesaler's licenses  Notice and procedure.  All manufacturer's and wholesaler's licenses to be issued under this chapter shall be in any form prescribed by the department. The licensee shall be held liable under any rules and regulations that the department shall impose, establish and authorize and the department is authorized to establish any rules and regulations. Notwithstanding any of the foregoing provisions of this section, the adoption or authorization of rules and regulations by the department and the modification or repeal of any rules and regulations previously adopted shall be by written order of the department and adopted in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1996, ch. 100, art. 36, § 8.)



Chapter 3-5-21 - Revocation or suspension of licenses  Fines for violating conditions of license.

§ 3-5-21 Revocation or suspension of licenses  Fines for violating conditions of license.  (a) Every license is subject to revocation or suspension and a licensee is subject to fine by the board, body or official issuing the license, or by the department or by the division of taxation, on its own motion, for breach by the holder of the license of the conditions on which it was issued or for violation by the holder of the license of any rule or regulation applicable, or for breach of any provisions of this section.

(b) Any fine imposed pursuant to this section shall not exceed five hundred dollars ($500) for the first offense and shall not exceed one thousand dollars ($1,000) for each subsequent offense. For the purposes of this section, any offense committed by a licensee three (3) years after a previous offense shall be considered a first offense.

(c) In the event that a licensee is required to hire a police detail and the police refuse to place a detail at the location because a licensee has failed to pay outstanding police detail bills or to reach a payment plan agreement with the police department, the license board may prohibit the licensee from opening its place of business until such time as the police detail bills are paid or a payment plan agreement is reached.

History of Section.
(P.L. 1933, ch. 2013, § 12; G.L. 1938, ch. 164, § 5; P.L. 1940, ch. 814, § 8; G.L. 1956, § 3-5-21; P.L. 1985, ch. 393, § 1; 1988, ch. 202, § 1; P.L. 1996, ch. 100, art. 36, § 7; P.L. 2011, ch. 200, § 1; P.L. 2011, ch. 309, § 1.)



Chapter 3-5-22 - Reissuance of license after revocation.

§ 3-5-22 Reissuance of license after revocation.  In case any license issued is revoked, the board, body or official revoking the license shall, as part of the order of revocation, provide that no license be granted to the same person for the period of one year after the revocation, and in case the order is made, no license shall be issued during the year to the person whose license is revoked.

History of Section.
(P.L. 1933, ch. 2013, § 11; P.L. 1934, ch. 2088, § 3; G.L. 1938, ch. 164, § 4; G.L. 1956, § 3-5-22.)



Chapter 3-5-23 - Revocation of license for criminal offenses or disorderly conditions  Action on bond.

§ 3-5-23 Revocation of license for criminal offenses or disorderly conditions  Action on bond.  (a) If any licensed person is convicted of violating any of the provisions of this title, or of chapters 6, 10, 34, 40 or 45 of title 11, or §§ 11-2-1, 11-9-13, 11-9-15, 11-11-5, 11-11-6, 11-18-2  11-18-4, 11-20-1, 11-20-2, 11-23-4, 11-30-1  11-30-11, 11-31-1 or 11-37-2  11-37-4, or pleads guilty or nolo contendere to any complaint or indictment under any of these provisions, or if his or her license is revoked, his or her bond shall be put in suit by the town or city treasurer of the city or town where the bond is given, and by due process of law the penal sum of the bond shall be recovered for the use of the town or city.

(b) If any licensed person permits the house or place where he or she is licensed to sell beverages under the provisions of this title to become disorderly as to annoy and disturb the persons inhabiting or residing in the neighborhood, or permits any gambling or unlawful gaming to be carried on in the neighborhood, or permits any of the laws of this state to be violated in the neighborhood, in addition to any punishment or penalties that may be prescribed by statute for that offense, he or she may be summoned before the board, body, or official which issued his or her license and before the department, when he or she and the witnesses for and against him or her may be heard. If it appears to the satisfaction of the board, body, or official hearing the charges that the licensee has violated any of the provisions of this title or has permitted any of the things listed in this section, then the board, body, or official may suspend or revoke the license or enter another order.

(c) In case the license is revoked, the licensed person after the revocation shall cease to have any authority under the license and shall be disqualified from holding any of the licenses provided for in this title for a period of five (5) years following the revocation.

(d) The revocation of a license shall not interfere with or prejudice the right of recovery upon the licensee's bond for the full amount of the bond.

History of Section.
(P.L. 1933, ch. 2013, § 30; G.L. 1938, ch. 163, § 10; P.L. 1948, ch. 2124, § 1; G.L. 1956, § 3-5-23; P.L. 1987, ch. 78, § 10; P.L. 1996, ch. 100, art. 36, § 7; P.L. 1997, ch. 326, § 3.)



Chapter 3-5-24 - Licensee becoming bail.

§ 3-5-24 Licensee becoming bail.  If any person holding a license under this title becomes bail for any person complained of for violating any of the provisions of this title, his or her license becomes void as of the day of becoming bail.

History of Section.
(P.L. 1933, ch. 2013, § 28; G.L. 1938, ch. 163, § 12; G.L. 1956, § 3-5-24.)



Chapter 3-5-25 - Antiunion discrimination.

§ 3-5-25 Antiunion discrimination.  If the department determines that any licensee under this title has discriminated against any employee because that employee is or has become a member of any trade union, the licensee shall forfeit his or her license.

History of Section.
(P.L. 1933, ch. 2013, § 53; G.L. 1938, ch. 163, § 18; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-5-25.)



Chapter 3-5-26 - Records of proceedings  Admission in evidence.

§ 3-5-26 Records of proceedings  Admission in evidence.  (a) The board, body or official issuing licenses under this title shall keep records of its proceedings and those records are declared to be public records to which the public has the right of access at any reasonable time and under any rules as shall be established by the board, body or official keeping those records.

(b) Copies of those records certified by the secretary or clerk of the board, body or official keeping those records shall be received in any court as evidence of any of the proceedings recorded and the certificate of the clerk that it does not appear by those records that a person named in the certificate holds, or held at any named time, a license under this title shall be evidence of the fact stated in the certificate.

History of Section.
(P.L. 1933, ch. 2013, § 23; G.L. 1938, ch. 163, § 13; G.L. 1956, § 3-5-26.)



Chapter 3-5-27 - Annual reports.

§ 3-5-27 Annual reports.  (a) Boards, bodies or officials in towns or cities issuing licenses under this title shall annually on or before the first day of December, and at any other times required by the department, make a report to the department, which states the number of licenses granted by them lawfully outstanding at the time of the report with the names and addresses of the licensees, and a description of the licensed places, and the amount of money received and any other information required by the department. The department shall, on or before the first day of February in every year, make a report to the governor, for transmission to the general assembly, summarizing in that report the reports filed with it on or before December first and reporting upon its own activities, showing the amount of beverages of various kinds imported into this state by each licensed dealer, and the amount of service charge collected and the general condition affecting the use of beverages in this state.

(b) The department shall, on or before the first day of February in every year, make a report to the governor, for transmission to the general assembly, summarizing in that report its own activities, showing the number of manufacturers and wholesalers licenses granted by it lawfully outstanding at the time of the report with the names and addresses of licensees and a description of the licensed places, and the division of taxation shall report the amount of money received, showing the amount of beverages of various kinds imported into this state by each licensed dealer and the amount of service charge collected and the general condition affecting the use of beverages in this state.

History of Section.
(P.L. 1933, ch. 2013, § 24; G.L. 1938, ch. 163, § 14; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-5-27; P.L. 1996, ch. 100, art. 36, § 7.)



Chapter 3-5-28 - Uniform procedures.

§ 3-5-28 Uniform procedures.  The department is authorized to issue any orders and prescribe any forms to local licensing boards or authorities that will provide uniform procedures and forms in the processing, handling and reporting of license applications and disciplinary actions against licensees by local licensing boards or authorities.

History of Section.
(G.L. 1956, § 3-5-28; P.L. 1965, ch. 109, § 2; P.L. 1996, ch. 100, art. 36, § 7.)



Chapter 3-5-29 - Prohibition against assignment or leasing of license.

§ 3-5-29 Prohibition against assignment or leasing of license.  The holder of a license issued pursuant to this title shall not assign, rent, lease or let the license but may transfer his or her interest only as provided in § 3-5-19.

History of Section.
(G.L. 1956, § 3-5-29; P.L. 1968, ch. 80, § 1.)






Chapter 3-6 - Manufacturing and Wholesale Licenses

Chapter 3-6-1 - Manufacturer's license.

§ 3-6-1 Manufacturer's license.  (a) A manufacturer's license authorizes the holder to establish and operate a brewery, distillery, or winery at the place described in the license for the manufacture of beverages within this state. The license does not authorize more than one of the activities of operator of a brewery or distillery or winery and a separate license shall be required for each plant.

(b) The license also authorizes the sale at wholesale at the licensed place by the manufacturer of the product of the licensed plant to another license holder and the transportation and delivery from the place of sale to a licensed place or to a common carrier for that delivery. The license does not authorize the sale of beverages for consumption on premises where sold. The license does not authorize the sale of beverages in this state for delivery outside this state in violation of the law of the place of delivery.

(c) The annual fee for the license is three thousand dollars ($3,000) for a distillery, five hundred dollars ($500) for a brewery, and one thousand five hundred dollars ($1,500) for a winery producing more than fifty thousand (50,000) gallons per year and five hundred dollars ($500) per year for a winery producing less than fifty thousand (50,000) gallons per year. All those fees are prorated to the year ending December 1 in every calendar year and shall be paid to the division of taxation and be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1942, ch. 1212, art. 12, § 1; G.L. 1956, § 3-6-1; P.L. 1978, ch. 223, § 2; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-1.1 - Farmer-winery licenses  Fee.

§ 3-6-1.1 Farmer-winery licenses  Fee.  (a) For the purpose of encouraging the development of domestic vineyards, the department shall issue a farmer-winery license to any applicant of the state and to applying partnerships and to applying corporations organized under the laws of any other state of the United States and admitted to do business in this state.

(b) A winegrower may operate a farmer's winery under any conditions the department may prescribe by regulation.

(c) A winegrower may import fruit, flowers, herbs, and vegetables to produce not more than seven thousand five hundred (7500) gallons of wine during his or her first year of operation, not more than five thousand (5000) gallons during his or her second year of operation, not more than two thousand five hundred (2500) gallons during his or her third year of operation and not more than one thousand (1000) gallons per year thereafter.

(d) If a winegrower suffers crop failure in his or her vineyard in a particular year to the extent that the fruit yield from his or her vineyard that year is at least twenty-five percent (25%) below the average yield for the previous two (2) years, the winegrower may import fruit into the state during that year in an amount equal to the difference between the current year's yield and the average for the previous two (2) years. A winegrower shall not import unfermented juice, wine or alcohol into the state.

(e) A winegrower may sell wine or winery products under his or her label and fermented by him or her or another winegrower licensed by the state. He or she may sell wine or winery products:

(1) At wholesale to any person holding a valid license to manufacture alcoholic beverages;

(2) At wholesale to any person holding a valid wholesaler's and importer's license under §§ 3-6-9  3-6-11;

(3) At wholesale to any person holding a valid farmer-winery license under this section;

(4) At retail by the bottle to consumers for consumption off the winery premises; provided, however a winegrower shall not sell wine at retail for delivery off the site of the winery premises in Rhode Island directly to Rhode Island residents, except in the manner provided for like sales and shipment in § 3-4-8.

(5) At wholesale to any person in any state or territory in which the importation and sale of wine is not prohibited by law;

(6) At wholesale to any person in any foreign country;

(7) At wholesale to liquor dealers holding a valid license under the provisions of title 3;

(8) At wholesale to restaurants holding a valid license under the provisions of title 3; and

(9) At retail by the bottle or by the glass for consumption on the winery premises.

(f) A winegrower may not sell at retail to consumers any wine or winery product not fermented in the state and sold under the brand name of the winery.

(g) A winegrower may serve complimentary samples of wine produced by the winery where the wine is fermented in the state and sold under the winery brand name.

(h) All wines sold by a licensee shall be sold under any conditions and with any labels or other marks to identify the producer as the department may prescribe.

(i) Every applicant for a farmer-winery license shall, at the time of filing an application, pay a license fee based on a reasonable estimate of the amount of wine to be produced during the year covered by the license. Persons holding farmer-winery licenses shall report annually at the end of the year covered by the license the amount of wine produced during that year. If the total amount of wine produced during the year is less than the amount permitted by the fee already paid, the state shall reimburse the licensee for whatever fee was paid in excess. If the total amount of wine produced during the year exceeds the amount permitted by the fee already paid, the licensee shall pay whatever additional fee is owing.

History of Section.
(P.L. 1978, ch. 223, § 3; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2005, ch. 330, § 1; P.L. 2005, ch. 399, § 1; P.L. 2008, ch. 60, § 1; P.L. 2008, ch. 64, § 1.)



Chapter 3-6-1.2 - Brewpub manufacturer's license.

§ 3-6-1.2 Brewpub manufacturer's license.  (a) A brewpub manufacturer's license shall authorize the holder to establish and operate a brewpub within this state. The brewpub manufacturer's license shall authorize the retail sale of the beverages manufactured on the location for consumption on the premises. The license shall not authorize the retail sale of beverages from any location other than the location set forth in the license. A brewpub may sell at retail alcoholic beverages produced on the premises by the half-gallon bottle known as a "growler" to consumers for off the premises consumption to be sold pursuant to the laws governing retail Class A establishments.

(b) The license shall also authorize the sale at wholesale at the licensed place by the manufacturer of the product of his or her licensed plant as well as beverages produced for the brewpub and sold under the brewpub's name to a holder of a wholesaler's license and the transportation and delivery from the place of sale to the licensed wholesaler or to a common carrier for that delivery.

(c) The brewpub manufacturer's license further authorizes the sale of beverages manufactured on the premises to any person holding a valid wholesaler's and importer's license under § 3-6-9 or 3-6-11.

(d) The annual fee for the license is one thousand dollars ($1,000) for a brewpub producing more than fifty thousand (50,000) gallons per year and five hundred dollars ($500) per year for a brewpub producing less than fifty thousand (50,000) gallons per year. The annual fee is prorated to the year ending December 1 in every calendar year and paid to the division of taxation and turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1992, ch. 472, § 1; P.L. 1996, ch. 100, art. 36, § 9; P.L. 1997, ch. 347, § 1; P.L. 2003, ch. 221, § 1; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-2 - Rectifying as manufacturing.

§ 3-6-2 Rectifying as manufacturing.  With a view to the enforcement of the provisions of this title, and of the conditions, rules and regulations established and authorized by the department pertaining to rectifiers and those regarded as being in the business of rectifying, the business of manufacturing beverages may be deemed to include the business of rectifying beverages unless the context otherwise requires.

History of Section.
(P.L. 1937, ch. 2524, § 3; G.L. 1938, ch. 166, § 3; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-6-2; P.L. 1996, ch. 100, art. 36, § 9.)



Chapter 3-6-3 - Rectifier's license.

§ 3-6-3 Rectifier's license.  The department is authorized to issue rectifiers' licenses in accordance with the provisions of §§ 3-6-4  3-6-8. The fee provided shall be prorated to the year ending December 1 in every calendar year and be paid to the division of taxation and turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1937, ch. 2524, § 1; G.L. 1938, ch. 163, § 3; P.L. 1942, ch. 1212, art. 12, § 1; G.L. 1956, § 3-6-3; P.L. 1996, ch. 100, art. 36, § 9.)



Chapter 3-6-4 - Practices requiring rectifier's license.

§ 3-6-4 Practices requiring rectifier's license.  Any person who rectifies, purifies, refines or blends distilled spirits or wines by any process, other than by original and continuous distillation from mash, wort, or wash, through continuous closed vessels and pipes until the manufacture is complete, and every wholesale or retail licensee who has in his or her possession any still or leach tub, or who keeps any other apparatus for the purpose of refining in any manner distilled spirits and wines, and any person who without rectifying, purifying or refining distilled spirits mixes such spirits, wines or other liquor with any material, manufactures any spurious, imitation or compound liquors for sale under the name of whiskey, brandy, gin, rum, wine, spirits, cordials or wine bitters, or any other name, is regarded as a rectifier engaged in the business of rectifying. Nothing in this section shall be held to prohibit the purifying or refining of spirits in the course of original and continuous distillation through any material which will not remain incorporated with those spirits when the manufacture of the spirits is complete.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1937, ch. 2524, § 1; G.L. 1938, ch. 166, § 1; G.L. 1956, § 3-6-4.)



Chapter 3-6-5 - Privileges conferred by rectifier's license.

§ 3-6-5 Privileges conferred by rectifier's license.  A rectifier's license authorizes the holder to engage in the business of rectifying and blending at the place described for the rectifying, purifying, refining, blending, warehousing and bottling of distilled spirits and wines within this state by any process other than by original and continuous distillation from mash, wort, or wash, through continuous closed vessels and pipes, until the manufacturing is complete. A separate license is required for each plant.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1937, ch. 2524, § 1; G.L. 1938, ch. 166, § 1; G.L. 1956, § 3-6-5.)



Chapter 3-6-6 - Bottling and sale privileges of a rectifier's license.

§ 3-6-6 Bottling and sale privileges of a rectifier's license.  A rectifier's license also authorizes the license holder to bottle distilled spirits and wines without rectifying or blending and authorizes the sale at wholesale at the licensed place by the rectifier of the distilled spirits and wines rectified, blended, warehoused or bottled at his or her licensed plant to another license holder and the transportation and the delivery from the place of sale to the licensed place or to a common carrier for that delivery. It shall not authorize the sale of beverages for consumption on the premises where sold, nor the sale of beverages within this state for delivery outside the state in violation of the law of the place of delivery.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1937, ch. 2524, § 1; G.L. 1938, ch. 166, § 1; P.L. 1942, ch. 1212, art. 12, § 4; G.L. 1956, § 3-6-6.)



Chapter 3-6-7 - Annual rectifier's license fee.

§ 3-6-7 Annual rectifier's license fee.  The annual fee for a rectifier's license is three thousand dollars ($3,000). The fee is prorated to the year ending December 1 in each calendar year.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1937, ch. 2524, § 1; G.L. 1938, ch. 166, § 1; P.L. 1942, ch. 1212, art. 12, § 4; G.L. 1956, § 3-6-7.)



Chapter 3-6-8 - Supervision of rectifying.

§ 3-6-8 Supervision of rectifying.  The department of business regulation has general supervision of the conduct of the business of rectifying, and the right, power and jurisdiction to issue a rectifier's license is solely in that department.

History of Section.
(P.L. 1937, ch. 2524, § 2; G.L. 1938, ch. 166, § 2; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-6-8.)



Chapter 3-6-9 - Wholesaler's license  Class A.

§ 3-6-9 Wholesaler's license  Class A.  A wholesaler's license, Class A, authorizes the holder to keep for sale and to sell malt beverages and wines at wholesale at the place described to holders of licenses under this title within this state and to holders of wholesale licenses in other states and the transportation and delivery from the place of sale to those license holders or to a common carrier for that delivery. Sales by a wholesaler in this state to a holder of a wholesale license in another state shall be only to a wholesaler who is a distributor of the same brand of malt beverages or wines subject to permission by the department. The license shall not authorize the sale of malt beverages or wines for consumption on the premises where sold nor their sale for their delivery outside this state in violation of the law of the place of delivery. The annual fee for the license is two thousand dollars ($2,000) prorated to the year ending December 1 in every calendar year, and shall be paid to the division of taxation and turned over to the general treasurer for the use of the state. Whenever any malt beverages or wines are sold outside the state pursuant to this section, refunds or credits of import fees previously paid on those malt beverages or wines shall be made to holders of wholesaler's licenses under this title in accordance with regulations promulgated by the division of taxation.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1934 (S.S.), ch. 2173, § 1; P.L. 1934 (S.S.), ch. 2174, § 1; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1942, ch. 1212, art. 12, § 2; G.L. 1956, § 3-6-9; P.L. 1960, ch. 75, § 1; P.L. 1986, ch. 145, § 1; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-10 - Wholesaler's license  Class B.

§ 3-6-10 Wholesaler's license  Class B.  (a) A wholesaler's license, Class B, authorizes the holder to keep for sale and to sell malt and vinous beverages and distilled spirits at wholesale, at the place described in the license, to holders of licenses under this title within this state and to holders of wholesale licenses in other states and authorizes the transportation and delivery from the place of sale to those license holders or to a common carrier for that delivery. Sales by a wholesaler in this state to a holder of a wholesale license in another state shall be only to a wholesaler who is a distributor of the same brand of malt beverages, vinous beverages, and distilled spirits subject to permission by the state liquor control administrator. The license shall not authorize the sale of beverages for consumption on the premises where sold nor the sale of beverages for delivery outside this state in violation of the law of the place of delivery.

(b) The annual fee for the license is four thousand dollars ($4,000) prorated to the year ending December 1 in every calendar year, and shall be paid to the division of taxation and turned over to the general treasurer for the use of the state whenever any malt beverages, vinous beverages, and distilled spirits are sold outside the state pursuant to this section. Refunds or credits of import fees previously paid on malt beverages, vinous beverages and distilled spirits shall be made to holders of wholesaler's licenses under this title in accordance with regulations promulgated by the division of taxation.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1934 (S.S.), ch. 2173, § 1; P.L. 1934 (S.S.), ch. 2174, § 1; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1942, ch. 1212, art. 12, § 2; G.L. 1956, § 3-6-10; P.L. 1960, ch. 75, § 1; P.L. 1986, ch. 145, § 1; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-11 - Wholesaler's Class C license.

§ 3-6-11 Wholesaler's Class C license.  A wholesaler's Class C license authorizes the holder to manufacture, transport, import, export, deliver, and sell alcohol for mechanical, manufacturing, medicinal, or chemical purposes only, or to any registered pharmacist, licensed pharmacy, drug store, or apothecary shop, or to any registered physician or dentist, or to any hospital or educational or scientific institution, for use other than beverage purposes. The annual fee for the license is two hundred dollars ($200) and shall be paid to the division of taxation and turned over to the general treasurer for the use of the state.

History of Section.
(G.L. 1938, ch. 163, § 3; P.L. 1940, ch. 815, § 1; P.L. 1942, ch. 1212, art. 12, § 2; G.L. 1956, § 3-6-11; P.L. 1960, ch. 75, § 1; P.L. 1996, ch. 100, art. 36, § 9.)



Chapter 3-6-12 - Agents' licenses.

§ 3-6-12 Agents' licenses.  Any person who represents a distillery, winery, or brewery is deemed and taken to be acting as an agent for and on behalf of that distillery, winery, or brewery, and is required to have received from the department a license to act as an agent. The annual fee for that license is fifty dollars ($50.00) paid to the division of taxation. The department may, after notice, suspend or revoke any license for cause.

History of Section.
(P.L. 1977, ch. 187, § 1; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-13 - License bonds to state.

§ 3-6-13 License bonds to state.  As conditions precedent to the issuance by the department of any manufacturer's license, rectifier's license, wholesaler's Class A license, wholesaler's Class B license, and wholesaler's Class C license under the provisions of this chapter, the person applying for a license shall give bond to the general treasurer of the state in a penal sum in the amount that the department of business regulation requests with at least two (2) resident sureties satisfactory to the department of business regulation, or a surety company authorized to do business in this state as surety, which bond shall be on condition that the licensee will not violate or suffer to be violated on any licensed premises under his or her control any of the provisions of this chapter or of chapter 5 of this title or of chapters 10, 34, 40 or 45 of title 11 or §§ 11-2-1, 11-9-13, 11-9-15, 11-11-5, 11-11-6, 11-18-2  11-18-4, 11-20-1, 11-20-2, 11-23-4, 11-31-1 or 11-37-2  11-37-4 and on condition that the licensee will pay all costs and damages incurred by any violation of any of those chapters or sections, and shall also pay to the division of taxation the license fee required by this chapter.

History of Section.
(P.L. 1933, ch. 2013, § 22; P.L. 1934, ch. 2088, § 6; G.L. 1938, ch. 163, § 9; P.L. 1942, ch. 1212, art. 12, § 3; G.L. 1956, § 3-6-13; P.L. 1987, ch. 78, § 11; P.L. 1996, ch. 100, art. 36, § 9; P.L. 1997, ch. 326, § 4.)



Chapter 3-6-14 - Certificate of compliance.

§ 3-6-14 Certificate of compliance.  (a) As conditions precedent to transporting, or causing to be transported, distilled spirits, malt beverages, and vinous beverages into this state for storage, sale, or consumption in this state, any person, firm, or corporation located in another state shall first obtain a certificate of compliance from the department.

(b) The certificate of compliance shall be issued upon the condition that the holder furnishes from time to time, as the department may require, but in no event more often than once each month, information concerning all shipments or sales of distilled spirits, malt beverages, and vinous beverages made into this state. The holder must also furnish information concerning the brand, type of container, quantity, and other information that may be required by the department. The department is empowered to promulgate any rules and regulations that may be necessary for the enforcement of this subsection.

(c) As a condition precedent to the issuance of and during the term of a certificate, the holder shall comply with the provisions of this title, and all rules and regulations promulgated under authority of this title.

(d) The department may suspend, cancel, or revoke any certificate of compliance for violation of the terms or conditions of the certificate.

(e) The certificate of compliance shall contain on its face a list of those distilled spirits, malt beverages, and vinous beverages transported or caused to be transported into this state by the holder of the certificate.

(f) The annual fee for the certificate of compliance is forty dollars ($40.00) for each and every brand, blend, mixture, variety, type, kind, and class of distilled spirits, malt beverages, and vinous beverages. The annual fee, prorated to the year ending December 1st in every calendar year, is paid to the department, and deposited as general revenues. The department may fix a flat fee per gallon instead of the annual fee for any of the above categories where the application for a certificate of compliance contains an affidavit that less than twenty-five (25) gallons of the category involved will be imported during the year for which filed.

History of Section.
(G.L. 1956, § 3-6-14; P.L. 1959, ch. 156, § 1; P.L. 1963, ch. 150, § 1; P.L. 1977, ch. 240, § l; P.L. 1987, ch. 95, § 1; P.L. 1995, ch. 370, art. 40, § 2; P.L. 1996, ch. 2, § 1; P.L. 1996, ch. 100, art. 36, § 9; P.L. 2002, ch. 65, art. 13, § 20; P.L. 2004, ch. 595, art. 30, § 1.)



Chapter 3-6-14.1 - Pricing restrictions  Affirmation of price compliance.

§ 3-6-14.1 Pricing restrictions  Affirmation of price compliance.  (a) No holder of a certificate of compliance for distilled spirits or vinous beverages shall ship, transport, or deliver within this state, or sell or offer for sale, to a wholesaler, any brand of distilled spirits or vinous beverages at a bottle or case price higher than the lowest price at which that item is then being sold or offered for sale or shipped, transported, or delivered by the holder of a certificate of compliance to any wholesaler in any other state of the United States or in the District of Columbia or to any state, including an agency of the state, which owns and operates retail liquor outlets.

(b) Prior to the shipment of distilled spirits or vinous beverages, the holder of a certificate of compliance, or the authorized representative of the holder, shall file with the department a written affirmation under oath by the holder of the certificate of compliance certifying that at the time of filing the bottle or case price to the wholesaler is no higher than the lowest price at which each item of distilled spirits or vinous beverages is being sold, offered for sale, shipped, transported, or delivered by that holder to any wholesaler in any other state in the United States or in the District of Columbia, or to any state or agency of a state which owns and operates retail liquor outlets.

(c) A holder of a certificate of compliance may file the affirmation required by this section once and may certify that the affirmation remains in full force and effect until amended as set forth in this title.

(d) In determining the lowest price for which any item or distilled spirits or vinous beverages is or was sold, offered for sale, shipped, transported or delivered by the holder of a certificate of compliance to a wholesaler in any other state or in the District of Columbia or to any state or state agency which owns and operates retail liquor outlets, appropriate reductions will be made for all discounts, rebates, free goods, allowances and other inducements of any kind whatever offered or given to the wholesaler in another state or in the District of Columbia or to any state agency which owns and operates retail liquor outlets. Differentials in price which make only due allowances for differences in state taxes and fees and for the actual cost of delivery are permissible. As used in this section, "state taxes and fees" means the excise taxes imposed or the fees required by any state or the District of Columbia upon or based upon a gallon of alcoholic liquor and "gallon" means one hundred twenty-eight (128) fluid ounces.

(e) This section shall not preclude the holder of a certificate of compliance from lowering prices to any wholesaler in any other state of the United States or in the District of Columbia, or to any state or agency of a state which owns and operates retail liquor outlets at any time but notice of this change shall be set forth in an amendment to the affirmation on file in the office of the department. This amendment shall be under oath and shall be filed within ten (10) days from the date of this change in price.

(f) The department shall enforce the provisions of this section and make any regulations that are necessary to carry out its provisions.

History of Section.
(G.L. 1956, § 3-6-14.1; P.L. 1974, ch. 282, § 1; P.L. 1987, ch. 539, § 1; P.L. 1996, ch. 100, art. 36, § 9.)



Chapter 3-6-15 - Manufacturer's interest in business of wholesaler prohibited.

§ 3-6-15 Manufacturer's interest in business of wholesaler prohibited.  No manufacturer of distilled spirits or wines whose principal place of manufacture is outside of this state shall hold a wholesaler's license issued under this title or shall have any interest in a wholesaler's license, either directly or indirectly, as an owner or part owner, or through a subsidiary or affiliate, or by any officers, directors, or employees of the manufacturer, or by stock ownership, interlocking directors, trusteeship, loan, mortgage or by being a guarantor, endorser or surety of any obligation of a wholesaler.

History of Section.
(G.L. 1956, § 3-6-15; P.L. 1968, ch. 96, § 1.)



Chapter 3-6-16 - Purchases by wholesalers from distilleries, wineries, rectifiers, breweries and certain importers only.

§ 3-6-16 Purchases by wholesalers from distilleries, wineries, rectifiers, breweries and certain importers only.  (a) The holders of wholesale licenses in this state shall purchase beverages only from the distillery, rectifier, winery or brewery manufacturing the beverages or from the importer holding the basic contract with a foreign supplier whereby that foreign supplier exports distilled spirits, wines or malt beverages into the United States. Any wholesaler, who, prior to May 16, 1975, has made regular purchases from the agent specifically designated by a distillery, rectifier, winery, brewery or importer for the express purpose of making sales of distilled spirits, wines or malt beverages to wholesalers in states other than the one in which the agent is licensed and located, may continue to make those purchases from the agent.

(b) The provisions of this section shall not apply to purchases by wholesalers in this state from other wholesalers in this state nor shall the provisions of this section apply to purchases of distilled spirits, wines or malt beverages by wholesalers in this state from wholesalers in another state who sell the same brand of distilled spirits, wines or malt beverages if those purchases are made only to fill in temporary shortages of inventory.

History of Section.
(G.L. 1956, § 3-6-16; P.L. 1975, ch. 107, § 1.)



Chapter 3-6-17 - Penalties for violations.

§ 3-6-17 Penalties for violations.  A violation of any provision of this chapter is punishable, upon conviction, by a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety (90) days.

History of Section.
(P.L. 1977, ch. 187, § 1.)






Chapter 3-7 - Retail Licenses

Chapter 3-7-1 - Class A license  Towns and cities of less than 10,000.

§ 3-7-1 Class A license  Towns and cities of less than 10,000.  In cities and towns having a population of less than ten thousand (10,000) inhabitants, a retailer's Class A license authorizes the holder to keep for sale and to sell at the place described beverages at retail and to deliver the beverages in a sealed package or container, which package or container shall not be opened nor its contents consumed on the premises where sold. The sale of any quantity of beverages to a nonlicense holder constitutes a sale at retail. These provisions shall not be construed to limit the powers of the department of business regulation to issue licenses on condition, nor to make rules and regulations as provided. The annual fee for the license is four hundred dollars ($400) prorated to the year ending December 1 of every calendar year.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3, impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-7-1.)



Chapter 3-7-3 - Class A license  Towns and cities of 10,000 or more.

§ 3-7-3 Class A license  Towns and cities of 10,000 or more.  (a) In cities and towns having a population of ten thousand (10,000) or more inhabitants, a retailer's Class A license authorizes the holder to keep for sale and to sell, at the place described, beverages at retail and to deliver the beverages in a sealed package or container, which package or container shall not be opened nor its contents consumed on the premises where sold. The holder of a Class A license, if other than a person entitled to retail, compound, and dispense medicines and poisons, shall not on the licensed premises engage in any other business, keep for sale or sell any goods, wares, merchandise or any other article or thing except the beverages authorized under this license and nonalcoholic beverages. This provision shall not apply to the sale or selling of cigarettes, newspapers, cigars, cigarette lighters, gift bags, prepackaged peanuts, pretzels, chips, olives, onions, cherries, hot stuffed cherry peppers, Slim Jims and similar pre-packaged dried meat products, pickled eggs, popcorn, pre-packaged candy, styrofoam cooler, lemons, limes, and ice, nor to home bar accessories such as pourers, glasses, cork screws, stirrers, flasks, jiggers, wine racks, ice crushers, bottle openers, can openers and any other items of like nature which may, by suitable regulation of the director of business regulation, be authorized to be sold. A holder of a Class A license will not be prohibited from providing ATM machines to the general public for use on its licensed premises. This section shall not apply to promotional free goods which are subject to approval by the director. In the city of Newport this license may be issued to any person, firm or corporation who are owners of bona fide markets for the sale of alcoholic beverages in conjunction with and in addition to the sale of meats or groceries in those bona fide markets. A person, firm or corporation in that city may obtain a limited Class A license to sell beer, lager and ale on the same premises as other goods, wares, merchandise and articles are sold. No Class A license is granted for any premises unless the premises constitute a separate store, the entrance or entrances to which shall be exclusively from the street or streets or arcade. This provision shall not apply to any person, firm or corporation in the city of Newport who are owners of bona fide markets for the sale of alcoholic beverages in conjunction with and in addition to the sale of meats or groceries in those bona fide markets and as long as the market is owned and operated by the mother, father, son, daughter, brother or sister of the original licensee, but not otherwise.

(b) The premises shall have opaque walls which shall completely partition and sever the premises from any adjoining market, concession or business. This provision shall not be construed to limit the powers of the department to issue licenses on condition nor to make rules and regulations as provided. The annual fee for a Class A license is five hundred dollars ($500) to one thousand dollars ($1,000) prorated to the year ending December 1st in every calendar year.

(c) Any licenses issued under the provisions of this section prior to May 8, 1964 remains in full force and effect.

History of Section.
(P.L. 1933, ch. 2013, § 5B; P.L. 1936, ch. 2338, § 1; P.L. 1937, ch. 2522, § 1; G.L. 1938, ch. 163, § 3; P.L. 1939, ch. 728, § 1; G.L. 1956, § 3-7-3; P.L. 1962, ch. 252, § 1; P.L. 1963, ch. 149, § 1; P.L. 1964, ch. 234, § 1; P.L. 1969, ch. 247, § 1; P.L. 1996, ch. 364, § 1; P.L. 2002, ch. 139, § 1; P.L. 2002, ch. 249, § 1; P.L. 2002, ch. 313, § 1; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2004, ch. 237, § 1; P.L. 2004, ch. 410, § 1; P.L. 2005, ch. 416, § 1; P.L. 2006, ch. 624, § 1.)



Chapter 3-7-3.1 - Class AT license.

§ 3-7-3.1 Class AT license.  One retailer's Class AT license may be issued within the state, by the local licensing authority of the city of Warwick to one person. This person shall be a lessee of retail space at the state airport found within the city of Warwick and this license authorizes the holder to keep for sale and to sell at retail, at the place described, beverages produced in this state and to deliver the beverages at room temperature in a sealed package or container, which package or container shall not be opened nor its contents consumed on the premises where sold. The person to whom the license is issued shall pay to the city of Warwick an annual fee of one hundred dollars ($100) for the license. The license expires one year from its date. No further license shall be required or tax levied by the city for the privilege of selling these beverages pursuant to a license issued under this section. The license is limited to the same days and hours of operation as the holder of a Class A license within the city of Warwick.

History of Section.
(P.L. 1997, ch. 147, § 1.)



Chapter 3-7-4 - Proximity of Class A licenses.

§ 3-7-4 Proximity of Class A licenses.  (a) Retailer's Class A licenses under this chapter shall not be issued to authorize the sale of beverages in any store or place within two hundred feet (200') measured by any public way of another premises holding a Class A license. Licenses presently issued to premises within two hundred feet (200') of the premises where another Class A license is presently issued, may continue to be issued to those premises so long as those premises are in continuous operation under the license. Any transfer or removal from those premises of the license is subject to the provisions of this section. Where a proposed licensed place is upon the opposite side of the street from an existing license, the width of the street is to be disregarded in measuring the distance so as to ascertain if it is two hundred feet (200') away from the premises.

(b) In the event that the building or land occupied by the holder of a retailer's Class A license is taken in whole or in part by eminent domain or by other public authority, the board, body or official who issued the license may permit the license to be transferred to a store or place no closer than one hundred fifty feet (150') measured by any public way of other premises holding a Class A license. A retailer's Class A license may be issued to the premises so long as the premises are in continuous operation under the license. Where a proposed licensed place is upon the opposite side of the street from an existing license, the width of the street is to be disregarded in measuring the distance to ascertain if it is one hundred fifty feet (150') away from those premises.

History of Section.
(P.L. 1933, ch. 2013, § 21; P.L. 1936, ch. 2338, § 4; P.L. 1937, ch. 2522, § 2; G.L. 1938, ch. 163, § 7; P.L. 1941, ch. 1038, § 1; P.L. 1946, ch. 1708, § 1; G.L. 1956, § 3-7-4; P.L. 1964, ch. 231, § 2; P.L. 1965, ch. 130, § 1.)



Chapter 3-7-4.1 - Holders of retail Class A licenses permitted to conduct wine and beer samplings inside licensed premises.

§ 3-7-4.1 Holders of retail Class A licenses permitted to conduct wine and beer samplings inside licensed premises.  Any holder of a Class A retail license shall be permitted to conduct at no charge to the consumer, inside the premises of the licensee, sample tastings of wine (under 13% alcohol by volume) and beer (under 5.5% alcohol by volume) available for purchase from the licensee's outlet. These samples shall not exceed one ounce servings of each wine, the number of wines being limited to no more than four (4) products at any one tasting and one ounce serving of each beer with the number of beer samplings being limited to two (2) products at any one tasting. Furthermore, wine and beer samplings may not be conducted simultaneously on the same Class A licensed premise. Each consumer shall be limited to no more than one sample tasting of each product.

It shall be required that the licensee provide, at no charge to the consumer, food samplings to be included with the tasting of all wine and beer. Those food samplings not consumed during the tasting shall not thereafter be offered for sale.

The licensee shall control, without wholesaler or supplier participation, the dispensing of all samples to prospective customers. The licensee may not hold more than ten (10) tasting events in any thirty (30) day period. It shall be required that the licensee provide to the dispenser(s) of said wine and beer samples, training in the service of alcoholic beverages by a recognized training provider of alcoholic beverage service.

Sampling events may not be promoted except on the licensed premises. It shall be unlawful for any wholesaler, manufacturer, supplier or any other person or entity to participate or provide anything or any service of value on account of or in conjunction with any such sampling. It shall be unlawful for any tasting or combination of tastings to exceed more than four (4) hours from start to finish and must be conducted during the normal hours of business.

History of Section.
(P.L. 2003, ch. 224, § 1; P.L. 2003, ch. 384, § 1; P.L. 2006, ch. 367, § 1; P.L. 2006, ch. 467, § 1.)



Chapter 3-7-5 - Class A license issued to Class E licensee.

§ 3-7-5 Class A license issued to Class E licensee.  It is permissible for the holder of a retailer's Class E license to hold a retailer's Class A license. No Class A license shall be granted to a holder of a Class E license unless the holder of a Class E license maintains, operates, manages or conducts a drugstore. The drugstore shall be operated as a self-contained and independent establishment and shall not be located in or be operated as a part of any market, department store or hardware store. For a Class A license as described, the holder of a Class E license shall pay the regular annual license fee and have the full privilege of a Class A license.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1949, ch. 2373, § 2; G.L. 1956, § 3-7-5.)



Chapter 3-7-6 - Renewal of Class A, Class B, Class C, Class D, Class E, and Class J licenses.

§ 3-7-6 Renewal of Class A, Class B, Class C, Class D, Class E, and Class J licenses.  The holder of a Class A, Class B, Class C, Class D, Class E, or Class J license who applies before October 1 in any licensing period for a license of the same class for the next succeeding licensing period is prima facie entitled to renewal to the extent that the license is issuable under § 3-5-16. This application may be rejected for cause, subject to appeal as provided in § 3-7-21. A person whose application has been rejected by the local licensing authorities shall, for the purpose of license quotas under § 3-5-16, be deemed to have been granted a license until the period for an appeal has expired or until his or her appeal has been dismissed. The license holder may be required to pay a twenty-five dollar ($25.00) fee upon application of renewal, at the option of local licensing authorities. This fee shall be used by the local licensing authority for advertising and administrative costs related to processing the renewal application.

History of Section.
(G.L., ch. 164, § 10; P.L. 1941, ch. 1038, § 3; P.L. 1961, ch. 164, § 1; P.L. 1976, ch. 240, § 1; P.L. 1985, ch. 178, § 1; P.L. 1987, ch. 274, § 1.)



Chapter 3-7-6.1 - Renewal of Class B, Class C, Class D, Class J, Class N and Class P licenses.

§ 3-7-6.1 Renewal of Class B, Class C, Class D, Class J, Class N and Class P licenses.  (a) The holder of a Class B, Class C, Class D, Class J, Class N or Class P license who applies before October 1, in any licensing period, for a license of the same class for the next succeeding licensing period shall, prior to filing said application, demonstrate that he or she has complied with the Alcohol Server Training Regulations, as promulgated by the department of business regulation, as set forth in subsection (b) of this section.

(b) The department of business regulation shall promulgate rules and regulations requiring that all licenses issued pursuant to this section meet the following minimum Alcohol Server Training requirements:

(1) All persons who sell or serve alcoholic beverages, anyone serving in a supervisory capacity over those who sell or serve alcoholic beverages, anyone whose job description entails the checking of identification for the purchase of alcoholic beverages and valet parking staff shall receive Alcohol Server Training as set forth herein.

(2) Any eligible employee of a licensee shall be required to complete certified training within sixty (60) days of the commencement of his or her employment and must attain a minimum score of seventy-five percent (75%). Provided, however, that the city of Pawtucket may require eligible employees to complete the certified training program, prior to employment within the city. Individuals certified by an alcohol server training program prior to December 31, 2005 are exempt from the certification requirements herein, not to exceed three (3) years.

(3) Licensees shall require servers to be recertified every three (3) years.

(4) As a condition of license renewal, and as part of the license renewal application, each licensee must submit to their municipality information verifying that all persons listed under subsection (b)(1) above and employed by the licensee for more than sixty (60) days in the past year have completed a certified program within the last three (3) years.

(5) All persons identified under subsection (b) above must have their valid server permits on the premises when engaged in the sale or service of alcoholic beverages.

(6) Individuals who have been issued a server permit in another jurisdiction by an approved Rhode Island alcohol server training program shall be determined to be in compliance with this section subject to the three (3) year limitation contained herein.

(c) Only alcohol server training programs that meet the following criteria as determined by the department of mental health, retardation and hospitals may be eligible for certification:

(1) Training is provided in all basic information relevant to servers, including, but not limited to:

(i) The physiological effects of alcohol;

(ii) Alcohol's association with social problems;

(iii) Coverage of legal requirements related to alcohol service;

(iv) How to identify patrons who are impaired; and

(v) Techniques in refusing service to intoxicated patrons.

(2) Training is provided in more than one medium including, but not limited to, video, training manual, and/or role playing related to refusal of service to intoxicated drinkers.

(3) Training in preventing sales to underage drinkers, including training in detection of fraudulent identification;

(4) Training shall entail no less than two (2) hours, and no greater than four (4) hours in duration, with no absentee certification.

(d) Notwithstanding the criteria established under subsection 3-7-6.1(c), an Internet or computer-based alcohol server training program shall be eligible for certification if the following criteria are met:

(1) Training in all basic information, as outlined in subdivision 3-7-6.1(c)(1), is included in the program;

(2) Training in preventing sales to underage drinkers, including training in detection of fraudulent identification is included in the program; and

(3) Training program is designed to periodically verify that a trainee has reviewed and obtained a working knowledge of information presented through the Internet or computer training program.

(e) Testing procedures, test content, and grading procedures shall be approved by the department of mental health, retardation and hospitals to insure testing integrity and consistency with program requirements contained in subsection (c) herein. The department of mental health, retardation and hospitals is authorized to audit, in a method it shall determine, any approved server training program.

(2) Training programs, pursuant to rules and regulations promulgated by the department of mental health, retardation and hospitals, shall be recertified every three (3) years.

(3) Server permits shall be issued by the server training programs in a form approved by the department of mental health, retardation and hospitals. Said permits shall include, at a minimum, the name of the server, the date of issuance, and the name of the server training program.

(f) The department of business regulation shall promulgate and enforce rules and regulations for non-compliance as follows:

(1) Graduated penalties for licensees for violations within a three (3) year period beginning with an initial written warning for violations within a three (3) year period for a first violation, a written warning for a second (2nd) violation, a fine not to exceed two hundred fifty dollars ($250) for a third (3rd) violation or noncompliance, and a license suspension for subsequent violations.

(2) For violations within a three (3) year period, graduated penalties for training programs beginning with an initial written warning, a written warning for a second (2nd) violation, and a suspension and/or decertification for a third (3rd) violation or for repeated noncompliance. The department of mental health, retardation and hospitals may forward complaints of violations to the department of business regulation.

(3) For violations within a three (3) year period, graduated penalties for servers beginning with an initial written warning, a written warning for a second (2nd) violation, and a loss of server training certification for a third (3rd) violation or noncompliance.

(4) Failure to have a valid server permit on their person shall not constitute a violation, provided, proof of a valid permit is provided within ten (10) days thereof.

(g) In order to provide for uniformity, any enactment by any government body relating to alcohol server training programs pertaining to Class B, Class C, Class D, Class J, Class N and P licenses, as provided for herein shall be by statute as enacted by the general assembly.

(h) The respective departments shall promulgate said regulations no later than October 1, 2005. The department of mental health, retardation and hospitals shall review and certify eligible alcohol server training programs no later than January 1, 2006. The department of mental health, retardation and hospitals shall notify applicants of any deficiencies not later than December 1, 2005. All licensees shall be in compliance with said regulations within ninety (90) days of January 1, 2006, or be subject to the penalties set forth herein.

History of Section.
(P.L. 2004, ch. 187, § 1; P.L. 2004, ch. 272, § 1; P.L. 2005, ch. 6, § 1; P.L. 2005, ch. 87, § 1; P.L. 2005, ch. 183, § 1; P.L. 2005, ch. 215, § 1; P.L. 2008, ch. 379, § 1; P.L. 2008, ch. 385, § 1; P.L. 2008, ch. 386, § 1; P.L. 2008, ch. 392, § 1; P.L. 2010, ch. 310, § 1; P.L. 2010, ch. 315, § 1.)



Chapter 3-7-7 - Class B license.

§ 3-7-7 Class B license.  (a) A retailer's Class B license is issued only to a licensed bona fide tavern keeper or victualer whose tavern or victualing house may be open for business and regularly patronized at least from nine o'clock (9:00) a.m. to seven o'clock (7:00) p.m. provided no beverage is sold or served after one o'clock (1:00) a.m., nor before six o'clock (6:00) a.m. Local licensing boards may fix an earlier closing time within their jurisdiction, at their discretion. The East Greenwich town council may, in its discretion, issue full and limited Class B licenses which may not be transferred, but which shall revert to the town of East Greenwich if not renewed by the holder. The Cumberland town council may, in its discretion, issue full and limited Class B licenses which may not be transferred to another person or entity, or to another location, but which shall revert to the town of Cumberland if not renewed by the holder.

The Pawtucket city council may, in its discretion, issue full and limited Class B licenses which may not be transferred to another person or entity, or to another location, but which shall revert to the city of Pawtucket if not renewed by the holder. This legislation shall not affect any Class B license holders whose licenses were issued by the Pawtucket city council with the right to transfer.

(2) The license authorizes the holder to keep for sale and sell beverages including beer in cans, at retail at the place described and to deliver them for consumption on the premises or place where sold, but only at tables or a lunch bar where food is served. It also authorizes the charging of a cover, minimum, or door charge. The amount of the cover, or minimum, or door charge is posted at the entrance of the establishments in a prominent place.

(3) Holders of licenses are not permitted to hold dances within the licensed premises, unless proper permits have been properly obtained from the local licensing authorities.

(4) Any holder of a Class B license may, upon the approval of the local licensing board and for the additional payment of two hundred dollars ($200) to five hundred dollars ($500), open for business at twelve o'clock (12:00) p.m. and on Fridays and Saturdays and the night before legal state holidays may close at two o'clock (2:00) a.m. All requests for a two o'clock (2:00) a.m. license shall be advertised by the local licensing board in a newspaper having a circulation in the county where the establishment applying for the license is located.

(5) A holder of a retailer's Class B license is allowed to erect signs advertising his or her business and products sold on the premises, including neon signs, and is allowed to light those signs during all lawful business hours, including Sundays and holidays.

(b) The annual license fee for a tavern keeper shall be four hundred dollars ($400) to two thousand dollars ($2,000), and for a victualer the license fee shall be four hundred dollars ($400) to two thousand dollars ($2,000). In towns with a population of less than two thousand five hundred (2,500) inhabitants, as determined by the last census taken under the authority of the United States or the state, the fee for each retailer's Class B license shall be determined by the town council, but shall in no case be less than three hundred dollars ($300) annually. If the applicant requests it in his or her application, any retailer's Class B license may be issued limiting the sale of beverages on the licensed premises to malt and vinous beverages containing not more than twenty percent (20%) alcohol by volume, and the fee for that limited Class B license shall be two hundred dollars ($200) to one thousand five hundred dollars ($1,500) annually. The fee for any Class B license shall in each case be prorated to the year ending December 1 in every calendar year.

(1) Upon the approval and designation of a district or districts within its city or town by the local licensing board, the local licensing board may issue to any holder of a Class B license or a Class ED license, an extended hours permit to extend closing hours on Thursdays, Fridays and Saturdays, the night before a legal state holiday or such other days as determined by the local board, for one hour past such license holder's legal closing time as established by the license holder's license or licenses including, but not limited to, those issued pursuant to subdivision (4) hereof. The extended hours permit shall not permit the sale of alcohol during the extended one-hour period and shall prohibit the admittance of new patrons in the establishment during the extended one-hour period. The designation of such district(s) shall be for a duration of not less than six (6) months. Prior to designating any such district, the local licensing authority shall hold a hearing on the proposed designation. The proposed designation shall include the boundaries of the proposed district, the applicable days for the extended hours, and the duration of the designation and the conditions imposed. The proposed designation shall be advertised at least once per week for three (3) weeks prior to the hearing in a newspaper in general circulation in the city or town. The city or town will establish an application process for an extended hours permit for such license holder and may adopt rules and regulations to administer the permit.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1939, ch. 659, § 2; P.L. 1940, ch. 814, § 1; P.L. 1941, ch. 1037, § 1; P.L. 1970, ch. 197, § 1; P.L. 1971, ch. 153, § 1; P.L. 1975, ch. 71, § 1; P.L. 1976, ch. 22, § 1; P.L. 1977, ch. 225, § 1; P.L. 1978, ch. 338, § 1; P.L. 1981, ch. 408, § 1; P.L. 1982, ch. 257, § 1; P.L. 1995, ch. 244, § 1; P.L. 1995, ch. 301, § 1; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2004, ch. 237, § 1; P.L. 2004, ch. 410, § 1; P.L. 2008, ch. 17, § 1; P.L. 2008, ch. 82, § 1; P.L. 2008, ch. 269, § 1; P.L. 2008, ch. 318, § 1; P.L. 2009, ch. 357, § 1.)



Chapter 3-7-7.1 - Class B-H license.

§ 3-7-7.1 Class B-H license.  (a) A retailer's Class B-H license shall be issued only to a licensed hotel. The license authorizes the holder to keep for sale and sell beverages in containers of a minimum capacity of fifty milliliters (50 ml.) or one and seven tenths ounces (1.7 oz). The beverages shall be sold and served only in the room of a registered hotel guest. The beverages may be served in the hotel room at least from nine o'clock (9:00) a.m. to seven o'clock (7:00) p.m. No beverages shall be served in the hotel room after one o'clock (1:00) a.m., nor before six o'clock (6:00) a.m. The beverages may be sold only in the room of the registered hotel guest at any time.

(b) A Class B and B-H liquor license may be issued for the same licensed hotel, notwithstanding the provisions of § 3-5-9.

(c) The annual fee for this license shall be one hundred dollars ($100) to five hundred dollars ($500.00).

History of Section.
(P.L. 1986, ch. 535, § 3; P.L. 1987, ch. 188, § 1; P.L. 1988, ch. 189, § 1; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2004, ch. 237, § 1; P.L. 2004, ch. 410, § 1.)



Chapter 3-7-7.2 - Manufacturer's brewpub license  Class B-M.

§ 3-7-7.2 Manufacturer's brewpub license  Class B-M.  (a) A manufacturer's brewpub Class B-M license shall be issued only to a holder of a manufacturer's license as described in § 3-6-1. The license shall not authorize the retail sale of beverages from any location other than at the location stated in the manufacturer's license for the manufacture of beverages.

(b) The license shall not authorize the retail sale of beverages from any location other than as provided in § 3-6-1.2.

(c) The holder of a license issued pursuant to the provisions of this section shall not be otherwise barred from application for a Class B license, where permitted by local licensing authorities.

History of Section.
(P.L. 1992, ch. 472, § 2; P.L. 1997, ch. 347, § 2.)



Chapter 3-7-7.3 - Class B licenses  Restriction on entertainment.

§ 3-7-7.3 Class B licenses  Restriction on entertainment.  Notwithstanding any provision of this chapter or in the Rhode Island general laws to the contrary, in the case of any city or town which issues any retailer's Class B license this city or town may restrict or prohibit entertainment at these licensed facilities, in accordance with objective standards adopted by the municipality and approved by the department of business regulation, provided that any standard shall be applied uniformly to all of these licensed facilities.

History of Section.
(P.L. 1993, ch. 374, § 1; P.L. 1997, ch. 9, § 1; P.L. 2002, ch. 211, § 1.)



Chapter 3-7-7.4 - Brew on premises license.

§ 3-7-7.4 Brew on premises license.  (a) A brew on premises license (BOP) authorizes the holder to provide brewing supplies and facilities to the public for the private manufacture of malt beverages on the licensed premises. The BOP license shall not authorize the sale of malt beverage to the general public on the premises nor the consumption of alcoholic beverages on the premises. The annual fee for the license shall be one thousand dollars ($1,000) for producing more than fifty thousand (50,000) gallons per year and one hundred dollars ($100) per year for producing less than fifty thousand (50,000) gallons per year, prorated to the year ending December 1 in every calendar year and paid to the director of the department of business regulation.

(b) The director of the department of business regulation, the director of the department of health, and the director of the department of environmental management may promulgate rules and regulations, not inconsistent with the purpose of this section, if in the interest of health and safety they are deemed necessary. The director of the department of business regulation shall limit to seven (7) the maximum number of operating facilities issued licenses by the department pursuant to this section.

(c) Any operating facility issued a license pursuant to this section and any individuals using the premises are subject to federal regulations including, but not limited to, 27 CFR 24.75 and 27 CFR 25.205-25.206.

(d) Any facility issued a license pursuant to this section shall, in addition to any federal regulations, comply with the following conditions:

(1) The proprietor of the facility must provide a written notice to the director of the department of business regulation before beginning business. The notice must contain the name and address of the brew on premises facility and the hours when it is open for business. The maximum hours of operation shall be Monday through Saturday, eight o'clock (8:00) a.m. through eleven o'clock (11:00) p.m. and Sunday twelve o'clock (12:00) noon through six o'clock (6:00) p.m., provided, however, bottled beer shall not be removed from the facility on Sundays, and except on Christmas, New Year's, and Thanksgiving when the facility shall not be open. The notice must be updated in the event of any change in name, address or hours of operation;

(2) The proprietor of the brew on premises facility must keep records relating to all individuals using the facility. Information in these records must include the name, address, age, number of adults residing in the individual's household, and the quantity of beer produced by each individual during a calendar year. These records may consist of commercial records or invoices, and must be available for inspection by any authorized investigator of this department during the business hours of the facility;

(3) The brew on premises facility shall not provide physical assistance to, or on behalf of, customers in the production or bottling of beer, but may provide advice.

(i) The following activities are examples of providing physical assistance in the production of beer:

(A) Filling of vessels with brewing ingredients;

(B) Mixing of ingredients;

(C) Movement of beer from one vessel or container to another container; and

(D) Filtering and bottling of the final product;

(ii) The following activities do not constitute providing physical assistance in the production of beer:

(A) Cleaning, maintenance, and repair of brewing and bottling equipment;

(B) Maintenance of climate and temperature control;

(C) Disposal of spent grains and wastes;

(D) Quality control (including laboratory examination) of beer; and

(E) Preheating of vessels;

(4) The same individual is responsible for brewing, handling or transporting the beer produced and must be at least twenty-one (21) years of age. This individual may produce beer within the prescribed quantity of limitations, shall not transport in excess of twenty (20) gallons of beer produced, and may not sell beer produced. Production of beer for personal use may not be in violation of federal law or regulation or state law or regulation. Beer produced at a brew on premises facility may be removed only for the personal use of the brewer.

(ii) The production of beer per household for personal or family use may not exceed:

(A) Two hundred (200) gallons per calendar year if there are two (2) or more adults residing in the household; or

(B) One hundred (100) gallons per calendar year if there is only one adult residing in the household;

(iii) Partnerships, corporations, or associations may not use the brew on premises facility and may not produce beer for personal or family use; and

(iv) Transportation of brewed beer shall be at the time of bottling. The brew on premises facility shall not allow more than twenty (20) cases (twenty-four (24) twelve (12) ounce bottles) to remain on the premises at any given time.

(e) Any violation of the provisions of this section shall be enforced in accordance with any of the appropriate enforcement provisions contained in this title.

History of Section.
(P.L. 1997, ch. 367, § 1.)



Chapter 3-7-7.5 - Class B license  The Weekapaug Inn.

§ 3-7-7.5 Class B license  The Weekapaug Inn.  Notwithstanding the provisions to the contrary of § 3-7-7 or any other statute, rule, or regulation, the Westerly town council and/or the Westerly licensing board may continue to issue a Class B tavern license to "The Weekapaug Inn" during the period of its renovation when such license might otherwise lapse.

History of Section.
(P.L. 2009, ch. 308, § 1; P.L. 2009, ch. 309, § 1.)



Chapter 3-7-8 - Class C license.

§ 3-7-8 Class C license.  (a) A retailer's Class C license authorizes the holder of the license to keep for sale and to sell beverages at retail at the place described in the license and to deliver those beverages for consumption on the premises where sold. No beverages shall be sold or served after twelve o'clock (12:00) midnight nor before six o'clock (6:00) a.m. Local license boards in the several cities and towns may fix an earlier closing time within their discretion. The license authorizes the holder to keep for sale and sell beverages, including beer in cans, at retail at the place described in the license and to deliver those beverages for consumption on the premises.

(b) The license authorizes the holder to sell pre-packaged foods prepared off the premises with beverages but prohibits the preparation and serving of foods cooked on the premises. The holder of the license may serve with beverages and without charge popcorn, crackers, bread, pretzels, sausage of any type, pickles, sardines, smoked herring, lupino beans, and potato chips. No food shall be cooked on the premises but pre-packaged foods prepared and cooked off the premises and purchased by the holder from a supplier may be warmed and sold on the premises in their original packaging, and all foods shall be covered in accordance with the regulations of the state department of health. The annual fee for the license is four hundred dollars ($400) to eight hundred dollars ($800), prorated to the year ending December 1 in every calendar year.

(c) The town councils of the towns of Coventry, Scituate and South Kingstown are authorized to prohibit by ordinance the issuance of Class C licenses. Upon prohibiting Class C licenses, the license board of the towns of Coventry, Scituate and South Kingstown shall issue Class B licenses to the holder of all Class C licenses in those towns. The Class B licenses may be issued to the holders of Class C licenses notwithstanding any requirements of § 3-7-7. The holders of Class C licenses shall have the full privileges of a Class B license and shall pay the annual fee provided for Class B licenses.

(d) Notwithstanding any prohibitions on the preparation and serving of foods cooked on the premises contained in paragraph (b) herein, the holders of Class C licenses in the city of Newport are authorized to prepare and serve foods cooked on the premises. The holders of Class C licenses in the city of Newport shall be deemed to be victualling houses for purposes of § 3-8-1.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; P.L. 1936, ch. 2315, § 1; G.L. 1938, ch. 163, § 3; impl. am. P.L. 1939, ch. 660, § 180; P.L. 1955, ch. 3454, § 1; G.L. 1956, § 3-7-8; P.L. 1969, ch. 46, § 1; P.L. 1970, ch. 197, § 1; P.L. 1977, ch. 225, § 1; P.L. 1978, ch. 338, § 1; P.L. 1985, ch. 140, § 1; P.L. 1986, ch. 144, § 1; P.L. 1999, ch. 257, § 1; P.L. 1999, ch. 400, § 1; P.L. 1999, ch. 404, § 1; P.L. 1999, ch. 429, § 1; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2006, ch. 15, § 1.)



Chapter 3-7-10 - Doors from Class C licensed premises to other structures  Sale to unlicensed dealer or house of ill fame.

§ 3-7-10 Doors from Class C licensed premises to other structures  Sale to unlicensed dealer or house of ill fame.  If at the time of or after the issue of any Class C license, the place licensed shall have an opening from within the licensed place into any other part of the same structure or into any adjoining structure, the license shall be void. A sale, by any person holding any class of license under the provisions of this title, of any beverage to an unlicensed dealer in any beverage or to any owner or keeper of any house of ill fame, with reason to believe that the beverage is to be resold, shall be sufficient cause for the revocation of the license. The holder shall be fined not more than one hundred dollars ($100) or imprisoned not more than thirty (30) days, or both. Any person whose license is revoked is disqualified from holding any license of any kind under the provisions of this title for the period of five (5) years following the date of the revocation.

History of Section.
(P.L. 1933, ch. 2013, § 26; G.L. 1938, ch. 163, § 11; P.L. 1940, ch. 814, § 6; impl. am. P.L. 1952, ch. 3004, § 1; G.L. 1956, § 3-7-10.)



Chapter 3-7-11 - Class D license.

§ 3-7-11 Class D license.  A retailer's Class D license shall be issued only to a club or to any corporation organized prior to the year 1900 for purposes similar to those set forth in chapter 6 of title 7, and which has held a Class D license for at least ten (10) consecutive years prior to July 1, 1993, and authorizes the holder of the license to keep for sale and to sell beverages at the place described at retail and to deliver those beverages for consumption on the premises where sold. The license authorizes the holder of the license to keep for sale and sell beverages, including beer in cans, at retail at the place described and to deliver those beverages for consumption on the premises. If a club is not the owner or, for the period of two (2) years before the filing of its application for a license, the lessee of the premises where its principal activities are carried on or of kitchen and dining room equipment in the club premises reasonably adequate to supply its members and guests with food, then the license shall authorize the holder of the license to keep for sale and sell malt and vinous beverages, but not beverages consisting in whole or in part of alcohol produced by distillation. Notwithstanding the provisions of this section, with the written permission of the local authority, the licensee may supply food and beverage to the public for consumption on the premises at times determined by the holder of the license. The annual fee for the license to sell beverages shall be not more than eight hundred dollars ($800) and for the license to sell malt and vinous beverages only shall be not more than four hundred dollars ($400), in each case prorated to the year ending December 1 in every calendar year determined by each local municipality; provided, further, a municipality may establish separate and lower annual fees for Class D licenses for veterans' halls with a capacity of not more than one hundred (100) persons.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-7-11; P.L. 1967, ch. 188, § 1; P.L. 1970, ch. 197, § 1; P.L. 1977, ch. 225, § 1; P.L. 1978, ch. 338, § 1; P.L. 1985, ch. 140, § 1; P.L. 1986, ch. 147, § 1; P.L. 2002, ch. 128, § 1; P.L. 2002, ch. 325, § 1; P.L. 2002, ch. 393, § 1; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2004, ch. 536, § 1; P.L. 2006, ch. 17, § 1.)



Chapter 3-7-11.1 - Golf courses  Sale of alcoholic beverages.

§ 3-7-11.1 Golf courses  Sale of alcoholic beverages.  (a) Notwithstanding the provisions of § 3-7-11, a club possessing a Class D or B-V (a class B license holder operating as a victualer) license and operating a golf course may, in addition to the place described in such license, be authorized to sell alcoholic beverages to its members and guests from mobile wagons or carts for consumption on the golf course; provided that all such sales must be made within the confines of the golf course.

(b) If the golf course shall be located in more than one contiguous city or town, then the other city or town, i.e. other than the one issuing the Class D or B-V license, may, upon application by the golf club, issue a Class D or B-V ancillary license, which shall permit sales from mobile wagons or carts upon that portion of the golf course located within the other city or town. Any violation of the provisions of title 3 will be prosecuted in the city or town where the violation occurred. The annual fee for such ancillary license shall be not more than four hundred dollars ($400) prorated to the year ending December 1 in every calendar year determined by each local municipality.

History of Section.
(P.L. 2005, ch. 190, § 1; P.L. 2005, ch. 210, § 1.)



Chapter 3-7-12 - Information as to club affairs.

§ 3-7-12 Information as to club affairs.  Every club on demand of the department shall file with it a list of the names and addresses of its members, directors, officers, agents and employees and any other information with respect to its affairs that the department shall require.

History of Section.
(P.L. 1933, ch. 2013, § 50; G.L. 1938, ch. 164, § 13; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-7-12.)



Chapter 3-7-13 - Class E license.

§ 3-7-13 Class E license.  A retailer's Class E license authorizes a person entitled to retail, compound, and dispense medicines and poisons to keep for sale and to sell at the place described in the license, beverages not to exceed one quart each for medicinal purposes and only upon the prescription of a licensed practicing physician. The license shall not authorize the doing of any act in violation of any law of the United States. The annual fee for the license is ten dollars ($10.00) to two hundred dollars ($200).

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1949, ch. 2373, § 2; G.L. 1956, § 3-7-13; P.L. 2003, ch. 376, art. 7, § 11; P.L. 2004, ch. 237, § 1; P.L. 2004, ch. 410, § 1.)



Chapter 3-7-14 - Class F license.

§ 3-7-14 Class F license.  A retailer's Class F license authorizes the holder of the license to keep for sale and to sell malt and vinous beverages on the premises, described in the license, at retail for consumption on the premises where sold for a period of nineteen (19) hours, including Sunday. The license may be issued to religious organizations, state non-business corporations and political organizations only and the sale of malt and vinous beverages may take place between the hours of six o'clock (6:00) a.m. and one o'clock (1:00) a.m. on the following day. The fee for each retailer's Class F license is fifteen dollars ($15.00).

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-7-14; P.L. 1975, ch. 113, § 1; P.L. 1983, ch. 309, § 1.)



Chapter 3-7-14.1 - Class F-1 license.

§ 3-7-14.1 Class F-1 license.  (a) A retailer's Class F-1 license authorizes the holder of the license to keep for sale and to sell alcoholic beverages on the premises, described in the license, at retail for consumption on the premises where sold for a period of nineteen (19) hours, including Sunday. The license may be issued to religious organizations, state non-business corporations and political organizations only and the sale of beverages may take place between the hours of six o'clock (6:00) a.m. and one o'clock (1:00) a.m. on the following day.

(b) The fee for the license is thirty-five dollars ($35.00.)

History of Section.
(G.L., § 3-7-14.1; P.L. 1975, ch. 113, § 2; P.L. 1983, ch. 309, § 1.)



Chapter 3-7-14.2 - Class P licenses  Caterers.

§ 3-7-14.2 Class P licenses  Caterers.  (a) A caterer licensed by the department of health and the division of taxation shall be eligible to apply for a Class P license from the department of business regulation. The department of business regulation is authorized to issue all caterers' licenses. The license will be valid throughout this state as a state license and no further license will be required or tax imposed by any city or town upon this alcoholic beverage privilege. Each caterer to which the license is issued shall pay to the department of business regulation an annual fee of five hundred dollars ($500) for the license, and one dollar ($1.00) for each duplicate of the license, which fees are paid into the state treasury. The department is authorized to promulgate rules and regulations for implementation of this license. In promulgating said rules, the department shall include, but is not limited to, the following standards:

(1) Proper identification will be required for individuals who look thirty (30) years old or younger and who are ordering alcoholic beverages;

(2) Only valid ID's as defined by these titles are acceptable;

(3) An individual may not be served more than two (2) drinks at a time;

(4) Licensee's, their agents, or employees will not serve visibly intoxicated individuals;

(5) Licensee's may only serve alcoholic beverages for no more than a five (5) hour period per event;

(6) Only a licensee, or its employees, may serve alcoholic beverages at the event;

(7) The licensee will deliver and remove alcoholic beverages to the event; and

(8) No shots or triple alcoholic drinks will be served.

(b) Any bartender employed by the licensee shall be certified by a nationally recognized alcohol beverage server training program.

(c) The licensee shall purchase at retail all alcoholic beverages from a licensed Class A alcohol retail establishment located in the state, provided, however, any licensee who also holds a Class T license, issued pursuant to the provisions of § 3-7-7, shall be allowed to purchase alcoholic beverages at wholesale. Any person violating this section shall be fined five hundred dollars ($500) for this violation and shall be subject to license revocation. The provisions of this section shall be enforced in accordance with this title.

(d) Violation of subsection (a) of this section is punishable upon conviction by a fine of not more than five hundred dollars ($500). Fines imposed under this section shall be paid to the department of business regulation.

History of Section.
(P.L. 1997, ch. 374, § 1; P.L. 2003, ch. 241, § 1; P.L. 2003, ch. 366, § 1; P.L. 2007, ch. 242, § 1.)



Chapter 3-7-14.3 - Class F-2 license.

§ 3-7-14.3 Class F-2 license.  (a) A retailer's license, class F-2, shall authorize the holder to keep for sale by auction alcoholic beverages on the premises or by televised auction for a specifically designated period, not to exceed three (3) days.

(b) The license may be issued to religious organizations, Rhode Island non-business corporations, public corporations, and political organizations only. The city or town clerk of a municipality in which a full time licensing board does not exist shall be authorized to issue this license.

(c) The fee for the license shall be thirty-five dollars ($35.00).

History of Section.
(P.L. 1998, ch. 3, § 1.)



Chapter 3-7-15 - Class G license.

§ 3-7-15 Class G license.  (a) A Class G retailer's license shall be issued only to any dining car company, sleeping car company, parlor car company, and railroad company operating in this state, or any company operating passenger carrying marine vessels in this state, or any airline operating in this state, and authorizes the holder of the license to keep for sale and to sell in its dining cars, sleeping cars, buffet cars, club cars, lounge cars and any other cars used for the transportation or accommodation of passengers, and in or on any passenger-carrying marine vessel, and in any airplane, beverages for consumption therein or thereon, but only when actually en route.

(b) In addition, the holder of the Class G license for a passenger-carrying marine vessel may serve alcoholic beverages at retail aboard the vessel during the period thirty (30) minutes prior to the scheduled departure and until departure, provided that the local licensing board annually consents.

(c) Each company or airline to which the license is issued shall pay to the department an annual fee of two hundred fifty dollars ($250) for the license, and one dollar ($1.00) for each duplicate of the license, which fees are paid into the state treasury.

(d) The license expires one year from its date and is good throughout the state as a state license, and only one license is required for all cars or airplanes, but a license issued to any company or person operating passenger-carrying marine vessels in this state shall authorize the sale of beverages only in the passenger-carrying marine vessel designated and no further license shall be required or tax levied by any city or town for the privilege of selling beverages for consumption in those cars or on those vessels or in those airplanes. Each licensed dining car company, sleeping car company, and railroad car company shall keep a duplicate of the license posted in each car where beverages are sold. The department shall issue duplicates of the license from time to time upon the request of any licensed company upon the payment of the fee of one dollar ($1.00).

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; P.L. 1937, ch 2525, § 1; G.L. 1938, ch. 163, § 3; P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-7-15; P.L. 1960, ch. 75, § 2; P.L. 1986, ch. 535, § 2; P.L. 1994, ch. 39, § 1; P.L. 2004, ch. 595, art. 30, § 2.)



Chapter 3-7-15.1 - Class GD license.

§ 3-7-15.1 Class GD license.  (a) A retailer's Class GD license, upon application, shall be issued only to an operator of a vessel engaged in regular interstate commerce, providing overnight accommodations for passengers.

(b) The holder of a Class GD license is permitted to keep for sale and to serve alcoholic beverages to passengers traveling on board the vessel while the vessel is docked at any port in this state.

(c) The Class GD license is good throughout this state as a state license and no further license is required or tax imposed by any city or town upon this privilege.

(d) All licenses issued shall include the name of the vessel licensed and shall be posted on board the vessel.

(e) The fee for the Class GD license is the sum of one hundred dollars ($100) and the term is for one year.

(f) The Class GD license shall not authorize the sale of alcoholic beverages on board the vessel for more than seventy-two (72) consecutive hours in any one port in this state and not more than one seventy-two (72) hour period within any calendar week in any one port in this state.

(g) A Class G and GD liquor license may be issued for the same vessel, notwithstanding the provisions of § 3-5-9.

History of Section.
(P.L. 1986, ch. 540, § 1; P.L. 1987, ch. 187, § 1.)



Chapter 3-7-16 - Class J convention hall license.

§ 3-7-16 Class J convention hall license.  (a) A retailer's Class J license authorizes the holder of the license to keep for sale and to sell beverages at retail in the place described in the license and to deliver the beverages for consumption on the premises where sold at the times when conventions as defined in subsection (b) may be held on those premises. The licensed premises may be open for business on convention days between the hours of eleven o'clock (11:00) a.m. and one o'clock (1:00) a.m. The licensed premises may contain a bar. No Class J license shall be issued or held unless the licensee has adequate facilities to accommodate five hundred (500) or more persons, at tables, at one time. Part of the licensed premises may be set apart as a kitchen and food may be served if the licensee is the holder of a victualing license from the town or city in which the licensed premises are situated. The Class J license authorizes entertainment only in conformity with ordinances of the city or town where the facility is located on the licensed premises. Class J licenses shall only be issued by the local licensing authority. The annual fee for a Class J license is the same as a Class B license in that city or town and is payable to the town or city where the licensed premises are located.

(b) The word "convention" is defined to include conventions, banquets, political rallies, trade shows, exhibitions, charity balls and other similar gatherings in conformity with ordinances of the city or town where the facility is located, which are held primarily for persons over eighteen (18) years of age.

(c) A Class F and F1 liquor license may be issued on a Class J premises, notwithstanding the provisions of § 3-5-9.

History of Section.
(G.L., ch. 163, § 3; P.L. 1940, ch. 814, § 2; P.L. 1976, ch. 241, § 2; P.L. 1983, ch. 323, § 1; P.L. 1985, ch. 23, § 1; P.L. 1987, ch. 274, § 1; P.L. 1990, ch. 39, § 1.)



Chapter 3-7-16.1 - Class L ancient underground comfort station license.

§ 3-7-16.1 Class L ancient underground comfort station license.  Notwithstanding any provision of this title to the contrary, the local licensing board has the power to grant and may grant on request an ancient underground comfort station license. The license may be granted to the owner, lessee or other person, firm or corporation in possession of an ancient underground comfort station which has been in existence since 1913. The underground comfort station must not have been in continuous operation as a comfort station since 1913. The Class L license grants the following privileges:

(1) The right to keep for sale and to sell beverages at retail at the place described in the license and to deliver those beverages for consumption on the premises.

(2) The annual fee for the license is the same as a Class B license in that city or town and is payable to the town or city where the licensed premises are located.

History of Section.
(P.L. 1980, ch. 352, § 1.)



Chapter 3-7-16.2 - Class K ancient tavern license.

§ 3-7-16.2 Class K ancient tavern license.  (a) The local licensing board has the power to grant and may grant on request by the legal owners of any building which has had a public and continuous use and license as a tavern for ten (10) years or more prior to 1730 A.D. (and which building is located on the same spot where the license was then effective) an ancient tavern license, effective only for the premises described above, and the license grants the following privileges:

(1) The right to sell for consumption on the premises alcoholic beverages of all kinds as adjuncts to meals to patrons sitting at tables.

(2) The right to open at any time after eight in the morning (8:00 a.m.) and to remain open until the closing hours established by the local board of license commissioners for other licensed places or to close at any time earlier than that set time for closing, if the owners shall elect.

(b) The holding of the ancient tavern license is subject, as to matters of order and police, to the same rules as prevail for other licensed places in that locality and as to matters of health and sanitation, is subject to the same rules and requirements as prevail for other licensed places in that locality.

(c) The owners of any building described in subsection (a) receiving an ancient tavern license shall pay each year to the municipality in which it is located six hundred dollars ($600) for the license.

History of Section.
(G.L. 1956, § 3-7-16.2; P.L. 1969, ch. 85, § 1.)



Chapter 3-7-16.3 - Class T legitimate theater license.

§ 3-7-16.3 Class T legitimate theater license.  (a) Legitimate theaters as defined in subsection (b) or subsection (c) may apply for a Class T license. The license authorizes the holder of the license to keep for sale and to sell beverages at retail in the place described in the license and to deliver those beverages for consumption on the premises where sold at the times when scheduled events relating to art, the legitimate theatre or community artistic experiences may be held on those premises and for a period of one hour prior to those events and one hour subsequent thereto, provided those events begin subsequent to twelve o'clock (12:00) noon. The licensed premises may contain a bar. A Class T license authorizes entertainment only in conformity with ordinances of the city or town where the facility is located on the licensed premises. Class T licenses shall only be issued by the local licensing authority.

(b) "Legitimate Theaters", for the purposes of this section, includes nonprofit, cultural organizations and for profit historic theaters located in the city of Newport whose primary purpose is to provide a support system to deliver and coordinate various arts activities for the benefit of the communities they serve or which provide live, regularly-scheduled theatrical productions on a regular basis throughout the year and all events contributing toward the goal of providing quality artistic experiences for the community.

(c) For purposes of this section, "legitimate theaters" shall also include facility management corporations who are contractually authorized to manage buildings owned or under the authority of the Rhode Island Convention Center Authority whose primary purpose is to provide a support system to deliver and coordinate various arts activities for the benefit of the communities they serve or which provide live, regularly scheduled theatrical productions on a regular basis throughout the year and all events contributing toward the goal of providing quality artistic experiences for the community.

History of Section.
(P.L. 1980, ch. 357, § 1; P.L. 1982, ch. 426, § 1; P.L. 2009, ch. 170, § 1; P.L. 2012, ch. 215, § 1; P.L. 2012, ch. 226, § 1.)



Chapter 3-7-16.4 - Class ED license.

§ 3-7-16.4 Class ED license.  (a) The holder of a retail Class ED license must be situated within a defined economic development zone within the city of Providence. The city may designate by ordinance an ED zone for the purpose of encouraging commercial and industrial investment. These zones or zone must consist of one or more contiguous census tract or tracts, or any portion thereof, and must represent substantial commercial or industrial activities within the tract or tracts. At least twenty-five percent (25%) of the developable land area must be zoned for commercial or industrial purposes within the designated zone. Plans for the revitalization of the area shall be adopted by the city council. Prior to any public body acting to create an ED zone, a public hearing must be held.

(b) Class ED licenses are nontransferable and are site specific. The application for ED licenses shall consider the type of facility, location within the designated zone, and economic impact of the commercial activities. The local licensing authority may specifically restrict the level of retail alcoholic beverages sold as well as the hours of sale. The issuing authority shall not grant a Class ED license which would provide longer operating hours for the licensee than that which is provided through any other license the authority is empowered to grant.

(c) The number of Class ED licenses the local licensing authority may grant shall be equal to an additional twenty percent (20%) of its total licensing authority for Class B and Class C licenses.

History of Section.
(P.L. 1986, ch. 548, § 1; P.L. 1999, ch. 457, § 1.)



Chapter 3-7-16.5 - Class M License.

§ 3-7-16.5 Class M License.  Notwithstanding any provision of this title to the contrary, the local licensing board of the Town of North Providence has the power to grant and may grant on request, a license for the retail sale of alcoholic beverages at such location on Mineral Spring Avenue between Woodward Road and Terry Street which has been formally and most recently utilized as a restaurant. The license may be granted to the owner, lessee or to other person, firm, or corporation in possession of the aforesaid property. The class M license grants the following privileges:

(1) The right to keep for sale and to sell beverages at retail at the place described in the license and to deliver those beverages for consumption on the premises.

(2) The annual fee for the license is the same as a class B license in the town and is payable to the town where the licensed premises are located.

History of Section.
(P.L. 1999, ch. 407, § 1.)



Chapter 3-7-16.6 - Class N nightclub license.

§ 3-7-16.6 Class N nightclub license.  (a) Notwithstanding any provision of this title to the contrary, any town or city council, by ordinance, may authorize the licensing authorities designated as having the right, power, and jurisdiction to issue licenses under this title pursuant to § 3-5-15 to designate and issue a special class of Class N nightclub licenses within its jurisdiction.

(b) A Class N license, when so authorized, shall be required by each establishment within the jurisdiction which:

(1) Has as its primary source of revenue the sale of alcoholic beverages and/or cover charges;

(2) Holds a Class B or Class ED license;

(3) Has a fire department occupancy permit of no less than two hundred (200) persons and no greater than ten thousand (10,000) persons; or any establishment with a fire department occupancy permit of less than two hundred (200) persons that holds an entertainment license.

(c) Any establishment with a Class N license which admits patrons under twenty-one (21) years of age on the premises of the establishment when alcoholic beverages are being sold, served, or permitted on the premises shall, during the time the patrons are permitted on the premises:

(1) Require one form of identification. The identification shall contain the bearer's photograph, and must be one of the following: state driver's license, US military identification, state issued identification card, or passport, from every person claiming to be twenty-one (21) years of age or older;

(2) Identify patrons over twenty-one (21) years of age with both an identifiable hand stamp and a bracelet and shall require every patron to show both hand stamp and bracelet before purchasing an alcoholic beverage;

(3) Sell not more than one alcoholic beverage to an eligible patron in a single transaction, and shall prohibit a patron from carrying more than one alcoholic beverage from a bar or drink dispensing location;

(4) Not permit any patron who leaves the premises to be readmitted prior to closing without payment of the same admission or cover charge required of patrons entering the premises initially.

(d) The licensing authority of each town or city shall set the closing time for each establishment holding a Class N nightclub license within its jurisdiction pursuant to § 3-7-7(a)(1) and (a)(4), and notwithstanding other provisions of those subdivisions, an establishment holding a Class N nightclub license which is permitted to remain open until two o'clock (2:00) a.m., shall not admit patrons after one o'clock (1:00) a.m.

(e) The licensing authority of each town or city will establish the cost and duration of all Class N nightclub licenses issued by that authority.

(f) Notwithstanding the provisions of § 3-5-17, no licensing authority may issue a Class N nightclub license unless the following notice requirements have been met:

(1) Any establishment applying for a Class N nightclub license, or the renewal of that license, or which is the subject of a hearing relating to its Class N nightclub license, must provide the general public with notice of its application by posting a twenty-four (24) inch by thirty-six (36) inch notice on its premises, in a manner clearly visible to the general public, at least thirty (30) days prior to the hearing date before the licensing authority for the license, and at least thirty (30) days prior to hearings related to the license on appeal to the director. If any hearing is scheduled to occur in less than thirty (30) days, the applicant or Class N nightclub license holder must post this notice within three (3) business days after its receipt of notification of that hearing from the licensing authority or the director.

(2) The notice shall contain the name of the applicant and a description by street and number or other plain designation of the particular location for which the Class N nightclub license is requested. The notice shall state that remonstrants are entitled to be heard at the hearing on the Class N nightclub license, and shall provide the time and place of that hearing.

(g) Any establishment that holds a Class N nightclub license must:

(1) Comply with local ordinances governing noise levels;

(2) Cooperate with law enforcement officials;

(3) Provide private security for the safety of patrons both inside and outside the establishment, which private security must be certified by TIPS or a similar agency approved by the licensing authority; and

(4) Collect trash generated by the establishment every night that the establishment is open in an area surrounding the premises that is reasonable and prudent, given the size of the establishment.

(h) The licensing authority of each town or city will develop requirements for police details for the purposes of public safety and traffic control in and around the premise of each establishment holding a Class N nightclub license.

(i) The licensing authority which has issued a license under this section may ban the admittance of persons under the age of twenty-one (21) on the licensee's premise:

(i) On certain nights; or

(ii) At certain times; or

(iii) At all times.

(2) Provided however, any ban under this subsection herein shall be supported by a finding that:

(i) The licensee has failed to implement measures designed to prevent underage drinking; and

(ii) The licensee has multiple violations of the provisions of one or more of the following sections: 3-8-1, 3-8-4 and/or 3-8-10.

History of Section.
(P.L. 2002, ch. 106, § 1; P.L. 2002, ch. 148, § 1; P.L. 2003, ch. 435, § 1; P.L. 2011, ch. 200, § 2; P.L. 2011, ch. 309, § 2.)



Chapter 3-7-16.7 - Class AS license.

§ 3-7-16.7 Class AS license.  A retailer's Class AS license may be issued within the state by the local licensing authority and authorizes the licensee to sell at retail, wines purchased from a Rhode Island licensed wholesaler, to be used for sacramental purposes only, to any duly ordained priest, minister or rabbi or to any church or religious society. The label on the bottle shall designate "for sacramental or altar purposes only." The holder of a Class A license is also authorized to sell at retail, sacramental wines to be used for sacramental purposes. The annual fee for the Class AS license is fifty dollars ($50) prorated to the year ending December 1st of every calendar year. The holder of a Class AS license shall be authorized to sell no more than two hundred fifty (250) cases of sacramental wine per calendar year. The license is limited to the same days and hours of a Class A license within the city or town where the license is issued. The sale of wine for sacramental purposes is exempt pursuant to subdivision 3-10-1(6)b.

History of Section.
(P.L. 2008, ch. 138, § 1; P.L. 2008, ch. 193, § 1.)



Chapter 3-7-17 - Discretionary fees.

§ 3-7-17 Discretionary fees.  Where it is provided that a license fee shall be from a minimum to a maximum sum, the amount within those limits shall be fixed in the discretion of the issuing body, but in any city or town the fee for retailers' licenses shall be uniform in every class.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1934, ch. 2088, § 2; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; G.L. 1956, § 3-7-17.)



Chapter 3-7-18 - Licensed retailers to purchase from licensed wholesalers only.

§ 3-7-18 Licensed retailers to purchase from licensed wholesalers only.  All holders of retail licenses except retail Class G licenses shall purchase beverages for sale under their licenses only from the holder or holders of wholesale licenses under this title.

History of Section.
(P.L. 1933, ch. 2013, § 5; P.L. 1935, ch. 2270, § 1; G.L. 1938, ch. 163, § 3; P.L. 1976, ch. 245, § 1.)



Chapter 3-7-19 - Objection by adjoining property owners  Proximity to schools and churches.

§ 3-7-19 Objection by adjoining property owners  Proximity to schools and churches.  (a) Retailers' Class B, C and I licenses under this chapter shall not be issued to authorize the sale of beverages in any building where the owner of the greater part of the land within two hundred feet (200') of any point of the building files with the body or official having jurisdiction to grant licenses his or her objection to the granting of the license, nor in any building within two hundred feet (200') of the premises of any public, private, or parochial school or a place of public worship. In the city of East Providence, retailer's Class A licenses shall not be issued to authorize the sale of beverages in any building within five hundred feet (500') of the premises of any public, private, or parochial school or a place of public worship.

(b) As used in this section, "private school" means any nonpublic institution of elementary or secondary (K-12th Grade) education, accredited or recognized as a private school by the department of elementary and secondary education or the school committee of the city or town having jurisdiction over private schools.

(c) This section shall not apply to any Class B or C license holder whose license was issued prior to January 1, 1978, nor shall this section apply to or constitute the basis of an objection to or disapproval of the transfer of a Class B or C license where the location of the licensed establishment predates the location of the public, private, or parochial school or place of public worship.

(d) Notwithstanding the provisions of this section, the board of licenses of the city of Providence shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B, C or I license intended to be located within the following described area(s) in the city of Providence:

(A) Beginning at a point, that point being the intersection of the southerly line of Smith Street and the easterly taking line of Interstate Route 95;

Thence running in a general southwesterly direction along the easterly taking line of Interstate Route 95 to the center line of Kingsley Avenue;

Thence turning and running northwesterly in part along the southerly line of Kingsley Avenue to its intersection with the southerly line of Harris Avenue;

Thence turning and running westerly along the southerly line of Harris Avenue to its intersection with the southerly line of Atwells Avenue;

Thence turning and running easterly along the southerly line of Atwells Avenue to the easterly taking line of Interstate Route 95;

Thence turning and running in a general southerly and southeasterly direction along the easterly taking line of Interstate Route 95 to the center line of Pine Street;

Thence turning and running northeasterly along the northerly taking line of I-195 to its intersection with the northerly taking line of I-195;

Thence turning and running northeasterly along the northerly taking line of I-195 to its intersection with the westerly shore line of the Providence River;

Thence turning and running northerly along the westerly shore line of the Providence River to its intersection with the southerly line of Crawford Street;

Thence running northwesterly across Dyer Street to the intersection of the westerly line of Dyer Street to the southerly line of Custom House Street;

Thence running northerly in part along the southerly line of Dyer Street and in part along the westerly line of Market Square to its intersection with the westerly line of Canal Street;

Thence turning and running northerly along the westerly line of Canal Street to its intersection with the southerly line of Smith Street;

Thence turning and running westerly along the southerly line of Smith Street to the point and place of beginning.

(B) Beginning at a point, that point being the intersection of the westerly line of Brook Street and the northerly line of Wickenden Street;

Thence running in a general westerly direction along the northerly line of Wickenden Street to the intersection of Wickenden Street and Benefit Street;

Thence running in a general northerly direction along the easterly line of Benefit Street to the intersection of Benefit Street and Sheldon Street;

Thence turning and running in an easterly direction along the southerly line of Sheldon Street to the intersection of Sheldon Street and Brook Street;

Thence turning and running in a general southerly line to the intersection of Brook Street and Wickenden Street that being the point of beginning.

(2) Notwithstanding the provisions of this section, the board of licenses of the city of Newport shall, after application, have authority to exempt from the provisions of this section any proposed retailer Class B license intended to be located within the following described area in the city of Newport:

Beginning at a point, that point being the intersection of the southerly line of Broadway and the easterly line of Courthouse Square;

Thence running in a general northeasterly direction along the southerly line of Broadway a distance of one hundred and two feet (102') to a point at the southeasterly corner of land now or formerly owned by the Newport Historical Society;

Thence turning and running in a southeasterly direction ninety-eight and nine-tenths feet (98.9') along the southwesterly border of land now or formerly owned by the Newport Historical Society;

Thence turning and running in a southwesterly direction one hundred and twelve feet (112') to Courthouse Street; and

Thence turning and running in a generally northwesterly direction along Courthouse Street for a distance of ninety feet (90') to the point and place of beginning.

(3) Notwithstanding the provisions of this section, the board of licenses of the town of Warren shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B, C or I license intended to be located within any zoning district in the town of Warren which is designated as a limited business district or as a general business district pursuant to the zoning ordinance of the town of Warren.

(4) Notwithstanding the provisions of this section, the board of licenses of the town of Bristol shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B license intended to be located on lot 34 of tax assessors plat 10 of the Bristol tax assessors map as of December 31, 1999.

(5) Notwithstanding the provisions of this section, the board of licenses for the city of Newport shall, after application, have the authority to exempt from the provisions of this section as to places of public worship any proposed sidewalk cafe as defined in the Codified Ordinance of the city of Newport, provided that the applicant be an existing holder of a Retailers' Class B license.

(6) Notwithstanding the provisions of this section, the board of licenses of the city of Providence shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B license intended to be located on lot 131 of tax assessors plat 68 of the Providence tax assessors map as of December 31, 1999 and any proposed retailer Class B license intended to be located on lot 21 of the tax assessors map plat 49 and any proposed retailer class BV license intended to be located on lots 3 and 5 of tax assessors map plat 35 of the Providence tax assessors map as of December 31, 2003.

(7) Notwithstanding the provisions of this section, the board of licenses of the city of Cranston shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B license intended to be located on either lot 160 of tax assessor's plat 9, and/or on lot 152 of tax assessor's plat 9, of the Cranston tax assessor's map as of December 31, 2002; provided, however, as to the subsequent transfer of said Class B license issued by the city of Cranston under this exemption, whether said transfer is attributable to the holder's death or otherwise, any person desiring to become the potential transferee of said Class B license shall comply with those restrictions as to its use (and shall refrain from those activities which result in its reversion) set forth in the city of Cranston Memorandum of Understanding dated May 13, 2003 and, in addition, those requirements applicable to anyone who desires to become a transferee of a validly issued and outstanding Class B license designated for use in any location in the State of Rhode Island. Neither the exemption granted herein nor any future exemption granted hereafter shall be effective until the proposed Class B license and the underlying property owner is certified to be current in the payment of any and all local and state taxes.

(8) Notwithstanding the provisions of this section, the board of licenses of the city of Pawtucket shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B, C or I license intended to be located within the following described area in the city of Pawtucket:

Beginning at the point of intersection of Dexter Street and the Central Falls line, then east along the Central Falls line to the Blackstone River, then north along the city boundary on the Blackstone River to the Cumberland line, then west along the Pawtucket city boundary line to I-95, then south along I-95 to Pine Street, then north on Pine Street to AMTRAK Right of Way, then northwest along the AMTRAK Right of Way to Dexter Street, then north on Dexter Street to the Central Falls line.

(9) Notwithstanding the provisions of this section the town council of the town of Little Compton, after application, is authorized to exempt from the provisions of this section relating to places of worship any class B license limited to malt and vinous beverages intended to be located on Plat 30, Lot 33 of the town of Little Compton tax assessment map existing as of December 31, 2004.

(10) Notwithstanding the provisions of this section, the board of licenses of the town of Bristol shall, after application, have the authority to exempt from the provisions of this section any proposed retailers' Class B license intended to be located on lots 3, 18, and 19 of tax assessors plat 10 of the Bristol tax assessors map as of December 31, 2007.

(11) Notwithstanding the provisions of this section the town council of the town of Smithfield, after application, is authorized to exempt from the provisions of this section, any class B, C or I license intended to be located on Plat 45, Lot 042 of the town of Smithfield, tax assessment map existing as of December 31, 2007; provided, however, said exemption shall apply only to any renewal of any class B, C or I license issued for use at the said premises located on plat 45, lot 042 as of December 31, 2011. In the event said license is not renewed, then this exemption is hereby repealed in its entirety.

(12) Notwithstanding the provisions of this section, the board of licenses of the city of Providence shall, after application, have the authority to exempt from the provisions of this section any proposed retailer Class B license intended to be located on plat 13, lots 31 and 32 of the applicable city of Providence tax assessment map.

(13) Notwithstanding the provisions of this section, the board of licenses of the town of Tiverton shall, after the application, have the authority to exempt from the provisions of this section a proposed retailer's Class BV license for a restaurant located on tax assessor's plat 181, lot 1A.

(14) Notwithstanding the provisions of this section, the board of licenses of the city of Providence shall, after application, have the authority to exempt from the provisions of this section any proposed retailer's Class B license intended to be located on tax assessor's plat 68, lot 732.

(15) Notwithstanding the provisions of this section, the board of licenses in the city of Providence shall, after application, have the authority to exempt from the provisions of this section any proposed retailer's Class B license intended to be located on plat 105, lot 489, plat 105, lot 12 and plat 32, lot 232 of the applicable city of Providence tax assessment map.

(16) Notwithstanding the provisions of this section the city council of the city of Central Falls, shall, after application, have the authority to exempt from the provisions of this section any proposed retailer's Class B license intended to be located on plat 5, lot 188 of the applicable city of Central Falls tax assessment map.

(17) Notwithstanding the provisions of this section, the board of licenses of the town of Portsmouth shall, after application, have the authority to exempt from the provisions of this section any proposed retailer's Class B license intended to be located on plat 37, lot 69 of the applicable town of Portsmouth tax assessment map.

History of Section.
(P.L. 1933, ch. 2013, § 21; P.L. 1934, ch. 2088, § 51/2; P.L. 1936, ch. 2338, § 4; P.L. 1937, ch. 2522, § 2; G.L. 1938, ch. 163, § 7; P.L. 1940, ch. 814, § 5; P.L. 1941, ch. 1038, § 1; P.L. 1946, ch. 1708, § 1; impl. am. P.L. 1952, ch. 3004, § 1; G.L. 1956, § 3-7-19; P.L. 1962, ch. 237, § 1; P.L. 1974, ch. 149, § 1; P.L. 1978, ch. 237, § 1; P.L. 1982, ch. 443, § 1; P.L. 1983, ch. 277, § 1; P.L. 1988, ch. 156, § 1; P.L. 1990, ch. 269, § 1; P.L. 1994, ch. 71, § 1; P.L. 1994, ch. 161, § 1; P.L. 1995, ch. 41, § 1; P.L. 2000, ch. 21, § 1; P.L. 2002, ch. 120, § 1; P.L. 2002, ch. 122, § 1; P.L. 2002, ch. 131, § 1; P.L. 2002, ch. 338, § 1; P.L. 2002, ch. 375, § 1; P.L. 2003, ch. 215, § 1; P.L. 2003, ch. 265, § 1; P.L. 2004, ch. 116, § 1; P.L. 2004, ch. 141, § 1; P.L. 2005, ch. 376, § 1; P.L. 2005, ch. 437, § 1; P.L. 2006, ch. 619, § 1; P.L. 2008, ch. 109, § 1; P.L. 2008, ch. 209, § 1; P.L. 2008, ch. 259, § 1; P.L. 2008, ch. 273, § 1; P.L. 2008, ch. 367, § 1; P.L. 2010, ch. 11, § 1; P.L. 2010, ch. 12, § 1; P.L. 2010, ch. 198, § 1; P.L. 2010, ch. 218, § 1; P.L. 2011, ch. 289, § 1; P.L. 2011, ch. 317, § 1; P.L. 2012, ch. 55, § 1; P.L. 2012, ch. 56, § 1; P.L. 2012, ch. 138, § 1; P.L. 2012, ch. 139, § 1; P.L. 2012, ch. 140, § 1; P.L. 2012, ch. 141, § 1; P.L. 2012, ch. 399, § 1; P.L. 2012, ch. 457, § 1; P.L. 2012, ch. 460, § 1.)



Chapter 3-7-21 - Appeals from the local boards to director.

§ 3-7-21 Appeals from the local boards to director.  (a) Upon the application of any petitioner for a license, or of any person authorized to protest against the granting of a license, including those persons granted standing pursuant to § 3-5-19, or upon the application of any licensee whose license has been revoked or suspended by any local board or authority, the director has the right to review the decision of any local board, and after hearing, to confirm or reverse the decision of the local board in whole or in part, and to make any decision or order he or she considers proper, but the application shall be made within ten (10) days after the making of the decision or order sought to be reviewed. Notice of the decision or order shall be given by the local or licensing board to the applicant within twenty-four (24) hours after the making of its decision or order and the decision or order shall not be suspended except by the order of the director.

(b) Any appeal or appeals from a decision of any boards located in the towns of Jamestown, Little Compton, Middletown, Portsmouth or Tiverton, or in the city of Newport shall be heard by the director or the director's designee within Newport County. The petitioner shall provide a stenographer and shall bear the cost to have a transcript made of the proceedings. A free copy of the transcript shall be provided by the petitioner to the director upon receipt of the transcript.

(c) The director may accept into evidence a stenographic transcript of a witness's sworn testimony presented before the local board that was subject to cross examination. This testimony may be rebutted by competent testimony presented at the hearing held by the director.

History of Section.
(P.L. 1933, ch. 2013, § 14; P.L. 1934, ch. 2088, § 4; G.L. 1938, ch. 164, § 9; P.L. 1948, ch. 2124, § 2; G.L. 1956, § 3-7-21; P.L. 1981, ch. 396, § 1; P.L. 1992, ch. 183, § 1; P.L. 1993, ch. 367, § 1; P.L. 1994, ch. 337, § 1; P.L. 1996, ch. 100, art. 36, § 10.)



Chapter 3-7-22 - Manufacturer's or wholesaler's interest in retailer.

§ 3-7-22 Manufacturer's or wholesaler's interest in retailer.  Except as otherwise provided, it shall be unlawful for any holder of a manufacturer's or wholesaler's license to have any direct or indirect interest in any retailer's license or in the business carried on under a retailer's license. If by operation of law the holder of a manufacturer's or wholesaler's license acquires an interest in a retailer's license, or in the business carried on under a retailer's license, he or she shall within thirty (30) days after acquiring that interest report the interest to the department and shall dispose of that interest in accordance with the directions of the department. Any person willfully violating the provisions of this section shall forfeit his or her manufacturer's license and his or her interest in the retailer's license.

History of Section.
(P.L. 1933, ch. 2013, § 48; G.L. 1938, ch. 163, § 17; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-7-22.)



Chapter 3-7-23 - Closing hours for Class A licenses.

§ 3-7-23 Closing hours for Class A licenses.  The following closing hours shall be observed by all Class A license holders:

(1) November 1 to May 31. No holder of a Class A license shall sell or deliver beverage under that license between the hours of ten o'clock (10:00) p.m. and seven o'clock (7:00) a.m. (local time), except on legal holiday eves at which time the closing hour shall be eleven o'clock (11:00) p.m. When a legal holiday is celebrated on a Monday, the preceding Saturday shall be considered the holiday eve.

(2) June 1 to October 31. No holder of a class A license shall sell or deliver beverages under this license between the hours of eleven o'clock (11:00) p.m. and seven o'clock (7:00) a.m. (local time).

History of Section.
(G.L. 1956, § 3-7-23; P.L. 1968, ch. 16, § 1.)



Chapter 3-7-24 - Certificate of payment of state taxes.

§ 3-7-24 Certificate of payment of state taxes.  Every licensee under this chapter, upon filing an application for renewal or transfer of a license, shall submit with the application a certificate executed by the tax administrator, or some employee designated by the tax administrator, that taxes due the state have been paid. For the purposes of this section, "taxes due the state" shall include contributions due including taxes, interest and penalties due to the department of labor and training pursuant to the employment security act, chapters 42-44 of title 28, and temporary disability insurance act, chapters 39-41 of title 28. No license under this chapter shall be renewed or transferred without that certificate.

History of Section.
(P.L. 1972, ch. 155, art. 6, § 1; P.L. 1985, ch. 278, § 1.)



Chapter 3-7-25 - Sanitary conditions for dispensing of malt beverages or wine.

§ 3-7-25 Sanitary conditions for dispensing of malt beverages or wine.  (a) Beer or wine pipe lines, faucets and barrel-tapping devices used for the dispensing of malt beverages or wine in places where the dispensing is carried on by licensees under this chapter shall be cleaned at least once every four (4) weeks by the use of a hydraulic pressure mechanism, hand-pump suction or a force cleaner or other system approved by the department or shall be permanently kept clean by a device approved by the department. After cleaning, the lines shall be rinsed with clear water until all chemicals, if any have been used, are removed. The cleaning equipment must be operated in conformance with the manufacturer's recommendations.

(b) A record, the form of which shall be approved by the department, shall be used to record the dates and the methods used in cleaning of beer or wine pipe lines, coils, tubes and appurtenances. This record shall be signed by the person who performs the cleaning operation and countersigned by the licensee. The records shall be kept on the licensed premises for a period of one year from the date of the last entry and made available at all times for inspection by health enforcement and law enforcement officers.

(c) Line cleaners may be certified by the department and the department shall issue a license and charge a fee not to exceed fifty dollars ($50.00) for each license.

History of Section.
(P.L. 1985, ch. 76, § 1; P.L. 1992, ch. 183, § 1; P.L. 1996, ch. 100, art. 36, § 10; P.L. 2004, ch. 595, art. 30, § 2.)



Chapter 3-7-26 - Certain practices prohibited.

§ 3-7-26 Certain practices prohibited.  (a) No licensee, employee or agent of any licensee who operates under a license to sell alcoholic beverages shall:

(1) Cause or require any person or persons to buy more than one drink at a time by reducing the price of that drink;

(2) Increase the volume of alcohol contained in any alcoholic beverage without proportionately increasing the price;

(3) Sell, propose to sell or deliver to any person or persons an unlimited number of drinks during a certain period of time for a fixed price; or

(4) Allow or encourage any game or promotion on the premises which involves the drinking of alcoholic beverages or the awarding of alcoholic beverages as prizes for consumption on the premises.

(b) No licensee shall advertise or promote in any manner, or in any medium, happy hours, open bars, two-for-one nights and/or free drink specials.

(2) Any licensee is prohibited from knowingly allowing the use of its premises as part of an organized pub crawl, so-called. A pub crawl shall be defined as an organized event intended to promote the organized, commercial travel of significantly large groups of individuals between licensed premises for the primary purpose of consuming alcoholic beverages at more than one premise. Evidence of a pub crawl shall include, but not be limited by:

(i) The existence of advertising, flyers, tickets or other printed or electronic material promoting or describing a planned pub crawl;

(ii) Organized, commercial transportation intended to move a total of fifty (50) or more individuals from one premise to another in an organized fashion; and

(iii) Evidence of compensation paid to an organizer by participants in a pub crawl. The department of business regulation is authorized to promulgate rules and regulations consistent with this section.

(c) Nothing in this section shall be construed to prohibit a licensee from offering free food or entertainment at any time; or to prohibit licensees from including an alcoholic beverage as part of a meal package; or to prohibit the sale or delivery of wine by the bottle or carafe when sold with meals or to more than one person; or to prohibit free wine tastings. Except as otherwise limited by this section, nothing contained in this section shall limit or may restrict the price which may be charged by any licensee for any size alcoholic beverage to be consumed on the licensed premises.

(d) Adherence to this section is deemed to be a condition attached to the issuance and/or continuation of every license to sell alcoholic beverages for consumption on the licensed premises, and this section shall be enforced by the applicable local licensing authority, its agents, and the department.

(e) The provisions of this section are deemed to be severable and any final decision by a court of competent jurisdiction holding that any provision of this section is void, shall not make void nor affect any of the remaining provisions of this section.

History of Section.
(P.L. 1985, ch. 345, § 1; P.L. 1996, ch. 100, art. 36, § 10; P.L. 2004, ch. 508, § 1; P.L. 2009, ch. 135, § 1; P.L. 2009, ch. 149, § 1.)



Chapter 3-7-27 - Insurance requirements.

§ 3-7-27 Insurance requirements.  In the town of Burrillville, an applicant for a license under this chapter shall file with the application a certificate of insurance evidencing comprehensive general liability coverage in the minimum amount of three hundred thousand dollars ($300,000) for bodily or personal injury and one hundred thousand dollars ($100,000) for property damage; or for a minimum amount to be set by ordinance. The certificate shall provide that the insurance shall not be modified or cancelled unless thirty (30) days prior notice is given to the Town of Burrillville and that the Town of Burrillville is named as an additional insured. A licensee must be insured by a carrier licensed in this state.

History of Section.
(P.L. 2005, ch. 359, § 1; P.L. 2005, ch. 420, § 1.)



Chapter 3-7-28 - Time for licensee to produce receipts and invoices to inspector.

§ 3-7-28 Time for licensee to produce receipts and invoices to inspector.  (a) Holders of Class A licenses issued under title 3 of the general laws shall be required to maintain on the premises, and to produce upon demand by an inspector authorized to demand, any and all records of receipts and invoices for the purchase of alcoholic beverages.

(b) Holders of licenses other than Class A issued under title 3 of the general laws shall have not more than one business day to produce receipts and invoices for the purchase of alcoholic beverages when demanded by an inspector authorized to demand records of receipts and invoices. Nothing herein shall require such licensee to produce invoices and receipts upon demand.

History of Section.
(P.L. 2008, ch. 263, § 1; P.L. 2008, ch. 316, § 1.)






Chapter 3-8 - Regulation of Sales

Chapter 3-8-1 - Sales on Sundays and holidays  Sales to underage persons, intoxicated persons, and persons of intemperate habits.

§ 3-8-1 Sales on Sundays and holidays  Sales to underage persons, intoxicated persons, and persons of intemperate habits.  Licenses issued under this title shall not authorize the sale or service of beverages on Sunday, nor on Christmas day excepting licensed taverns, clubs, victualing houses, and retail Class F licensed places when served with food to guests, and except in places operated under a retail Class E license described in this title, and excepting the sale of wine or winery products at retail pursuant to § 3-6-1.1(e)(4) by holders of farmer-winery licenses and the serving of complimentary samples pursuant to § 3-6-1.1(g) by holders of farmer-winery licenses, except in cars or on passenger-carrying marine vessels operated by holders of Class G licenses, and except as otherwise provided herein. The department may limit the sale of beverages on passenger-carrying marine vessels to the hours from twelve o'clock (12:00) p.m. to six o'clock (6:00) p.m. on those days; nor shall they authorize the sale or delivery to any underaged person as defined in this title for purposes of sale, possession and consumption of alcoholic beverages, either for his or her own use or for the use of his or her parents, or of any other person; or the sale of beverages to any intoxicated persons or to any person of notoriously intemperate habits. Places operating under a retail Class C license are authorized to be open for the sale of alcoholic beverages upon Columbus day, Armistice day, Victory day, provided however, that a local board of license may authorize places operating under a Class C license to be open on New Year's day. A Class C licensee may serve beverages on Sunday with the written approval of the local board of license, subject to the notice provisions of § 3-5-17. Places operating under a retail Class A license are not authorized to be open for the sale of alcoholic beverages upon Thanksgiving day and New Year's day. Provided, however, that holders of Class A licenses may open from no earlier than twelve noon (12:00) p.m. to no later than six o'clock (6:00) p.m. on Sundays, unless the following Monday is a holiday, in which event the holders may remain open no later than nine o'clock (9:00) p.m. the prior Sunday.

History of Section.
(P.L. 1933, ch. 2013, § 18; P.L. 1934, ch. 2088, § 5; P.L. 1936, ch. 2338, § 3; G.L. 1938, ch. 165, § 1; impl. am. P.L. 1939, ch. 660, § 120; P.L. 1953, ch. 3229, § 1; G.L. 1956, § 3-8-1; P.L. 1958, ch. 108, § 1; P.L. 1966, ch. 280, § 1; P.L. 1968, ch. 18, § 1; P.L. 1971, ch. 241, § 1; P.L. 1975, ch. 109, § 1; P.L. 1979, ch. 326, § 1; P.L. 1979, ch. 401, § 1; P.L. 1980, ch. 406, § 1; P.L. 1984, ch. 136, § 1; P.L. 1986, ch. 80, § 1; P.L. 1995, ch. 401, § 1; P.L. 1996, ch. 11, § 1; P.L. 1996, ch. 404, § 3; P.L. 2000, ch. 350, § 1; P.L. 2000, ch. 485, § 1; P.L. 2003, ch. 273, § 1; P.L. 2003, ch. 320, § 1; P.L. 2004, ch. 195, § 1; P.L. 2004, ch. 197, § 1; P.L. 2006, ch. 17, § 2; P.L. 2012, ch. 104, § 1; P.L. 2012, ch. 109, § 1.)



Chapter 3-8-2 - Age restriction for bartenders.

§ 3-8-2 Age restriction for bartenders.  No person under the age of eighteen (18) may act as a bartender for the purposes of mixing, preparing, serving, or selling from a bar used for the purpose of dispensing beverages in any licensed establishment operating under a Class B-C-D-F or F1-G-J or K license.

History of Section.
(G.L. 1938, ch. 165, § 4; P.L. 1955, ch. 3614, § 1; P.L. 1962, ch. 209, § 1; P.L. 1976, ch. 239, § 2; P.L. 1980, ch. 142, § 2.)



Chapter 3-8-3 - Suspension of license for employment of underage bartender.

§ 3-8-3 Suspension of license for employment of underage bartender.  Any licensee who violates, or permits to be violated, the provisions of § 3-8-2 is subject to the suspension of license for a period of at least three (3) calendar days for the first offense. If additional violations occur, the number of calendar days of suspension shall be determined by the department.

History of Section.
(G.L. 1938, ch. 165, § 5; P.L. 1955, ch. 3614, § 1; P.L. 1976, ch. 239, § 2; P.L. 1996, ch. 100, art. 36, § 11.)



Chapter 3-8-4 - Drinking by or hiring of underage persons.

§ 3-8-4 Drinking by or hiring of underage persons.  Use of a credit card for the purchase of beverages may be permitted by all classes of license holders and, notwithstanding the purchase of alcoholic beverages by credit card, license holders shall not sell or furnish beverages to any person who has not reached his or her twenty-first (21st) birthday to drink any beverage upon any licensed premises. Licensees shall not hire any persons who have not reached their eighteenth (18th) birthday to sell or serve beverages in any place where those beverages may be consumed on the premises where sold.

History of Section.
(P.L. 1933, ch. 2013, § 19; P.L. 1934, ch. 2088, § 5; G.L. 1938, ch. 165, § 2; G.L. 1956, § 3-8-4; P.L. 1980, ch. 142, § 2; P.L. 1984, ch. 191, § 1; P.L. 1988, ch. 155, § 1; P.L. 1988, ch. 614, § 1.)



Chapter 3-8-5 - Penalty for violations relating to underage persons.

§ 3-8-5 Penalty for violations relating to underage persons.  Any person who sells or suffers to be sold or delivered any beverage to a person who has not reached his or her twenty-first (21st) birthday either for his or her own use or the use of his or her parents or any other person, or allows any person who has not reached his or her twenty-first (21st) birthday to drink beverages on premises licensed under this title or suffers or allows any persons who have not reached their eighteenth (18th) birthday to sell or serve any beverage on the premises shall for the first offense be subject to a fine of two hundred fifty dollars ($250); for the second offense, be subject to a fine of five hundred dollars ($500), and for the third and any subsequent offense, be subject to a fine of seven hundred fifty dollars ($750). In the event that there are no offenses in three (3) successive years from the date of the last offense, then the next offense shall be treated as a first offense. Nothing in this chapter shall be construed to prevent licensees from hiring any person who has reached his or her eighteenth birthday.

History of Section.
(P.L. 1933, ch. 2013, § 31; P.L. 1934, ch. 2088, § 8; G.L. 1938, ch. 165, § 3; P.L. 1949, ch. 2177, § 1; G.L. 1956, § 3-8-5; P.L. 1975, ch. 189, § 1; P.L. 1979, ch. 326, § 1; P.L. 1980, ch. 142, § 2; 1981, ch. 118, § 1; P.L. 1984, ch. 191, § 1.)



Chapter 3-8-5.1 - Compliance check.

§ 3-8-5.1 Compliance check.  (a) As used in this section the term "compliance check" means the sending of a minor into a retail outlet to see if that minor could purchase alcohol. As used in this section the term "purchase survey" refers to compliance checks that are a part of a statewide survey.

(b) Underage individuals acting as agents for the state or municipal police department may purchase, with impunity from prosecution, alcohol for the purposes of law enforcement, provided that the underage individuals are supervised by an adult law enforcement official. Any individual participating in an unannounced compliance check and/or purchase survey must state his/her accurate age if asked by the employee of the licensed establishment being checked.

(c) If the compliance check is a part of a general enforcement operation and results in the sale of alcohol to the minor, the manager of the retail outlet shall be notified within 48 hours of the violation. If the compliance check is a part of a purchase survey and results in the sale of alcohol to the minor, the manager of the retail outlet shall be notified of the violation upon completion of the purchase survey in that community.

History of Section.
(P.L. 2003, ch. 205, § 1.)



Chapter 3-8-6 - Unlawful drinking and misrepresentation by underage persons  Identification cards for persons twenty-one and older.

§ 3-8-6 Unlawful drinking and misrepresentation by underage persons  Identification cards for persons twenty-one and older.  (a) It is unlawful for:

(1) A person who has not reached his or her twenty-first (21st) birthday to enter any premises licensed for the retail sale of alcoholic beverages for the purpose of purchasing or having served or delivered to him or her alcoholic beverages; or

(2) A person who has not reached his or her twenty-first (21st) birthday to consume any alcoholic beverage on premises licensed for the retail sale of alcoholic beverages or to purchase, attempt to purchase, or have another purchase for him or her any alcoholic beverage; or

(3) A person to misrepresent or misstate his or her age, or the age of any other persons, or to misrepresent his or her age through the presentation of any of the following documents:

(i) An armed service identification card, valid passport, the identification card license, or any other documentation used for identification purposes that may belong to any other person who is twenty-one (21) years or older;

(ii) A motor vehicle operator's license which bears the date of birth of the licensee, and which is issued by this state or any other state;

(iii) A Rhode Island identification card as defined in subsection (b) for the purpose of inducing any licensee or any employee of any licensee, to sell, serve or deliver any alcoholic beverage to a minor.

(b) The administrator of the division of motor vehicles shall issue to any person who has reached his or her twenty-first (21st) birthday a Rhode Island identification card upon payment of a fee of twenty-five dollars ($25), and, upon presentation of a certified birth or baptismal certificate, or U.S. or foreign passport, or U.S. naturalization certificate or a valid immigrant or refugee document issued by the United States immigration and naturalization service, including, but not limited to, any one of the following: Form I-551, Form I-94, Form I-688A, and Form I-688, together with a document bearing the applicant's signature.

(2) A person who has reached his or her fifty ninth (59th) birthday is not required to pay the fee.

(3) Each registration card shall be subject to renewal every five (5) years upon payment of a fee of twenty-five dollars ($25).

(4) No person who holds an operator's license issued by this state or any other state shall be issued a Rhode Island identification card.

(5) The identification card shall be signed by the administrator of the division of motor vehicles and by the applicant and his or her picture shall appear on the card along with the required information and the card shall be encased in laminated plastic. The card shall be two inches (2") in height and four inches (4") in length and shall be printed in the following form:

RHODE ISLAND IDENTIFICATION CARD

Date Issued No. . . . . . .

First Name Middle Name Last Name

)

Address

)

BIRTH RECORD

Month Day . . . . . . . . . . Year . . . . . . . . .

Secure Color Color Sex Ht. Wt.

Photo of hair of eyes

by Pasting

here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Issued by

Administrator of the Division of Motor Vehicles

Administrator

(6) The identification cards shall be produced at the adult correctional institutions if they have facilities to do so; if the adult correctional institutions have no facilities to do so, then all cards shall be manufactured by the lowest responsible bidder following advertisement for the solicitation of bids.

(7) The identification cards shall be clearly distinguishable from those issued pursuant to § 3-8-6.1 and operators' and chauffeurs' licenses issued pursuant to title 31.

(8) Any person who has been designated as permanently and totally disabled by the social security administration or who upon certification by an optometrist, ophthalmologist or physician that a holder of a valid and current motor vehicle operator's license is no longer able to operate a motor vehicle, the administrator of the division of motor vehicles shall issue to such person, upon request, a Rhode Island identification card for the unexpired term of such person's motor vehicle operator's license at no additional cost. Thereafter, a renewal of such card shall be subject to the standard renewal charge of twenty-five dollars ($25) until such person shall reach his or her fifty-ninth (59th) birthday.

(9) The administrator of the division of motor vehicles shall, upon presentation of a United States Department of Defense (DD) FORM 214 or other acceptable documentation of military service and verification of an honorable discharge, issue an identification card to the presenter which is clearly marked "veteran", at no additional cost.

(c) Every retail Class A, B, C, and D licensee shall cause to be kept a book or photographic reproduction equipment which provides the same information as required by the book. That licensee and/or the licensee's employee shall require any person who has shown a document as set forth in this section substantiating his or her age to sign that book or to permit the taking of his or her photograph and indicate what document was presented. Use of the photographic reproduction equipment is voluntary for every Class A, B, C and D licensee.

(2) The sign-in as minor book and photographic reproduction equipment shall be prescribed, published, and approved at the direction and control of the division. The book shall contain at least four hundred (400) pages, shall be uniform throughout the state, and shall be distributed at a cost not to exceed seven dollars ($7.00).

(3) If a person whose age is in question signs the sign-in as minor book or has a photograph taken before he or she is sold any alcoholic beverage and it is later determined that the person had not reached his or her twenty-first (21st) birthday at the time of sale, it is considered prima facie evidence that the licensee and/or the licensee's agent or servant acted in good faith in selling any alcoholic beverage to the person producing the document as set forth in this section misrepresenting his or her age.

(4) Proof of good faith reliance on any misrepresentation is a defense to the prosecution of the licensee and/or the licensee's agent or servant for an alleged violation of this section.

(d) Any person who violates this section shall be punished for the first offense by a mandatory fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) and shall be further punished by thirty (30) hours of community service and shall be further punished by a suspension of his or her motor vehicle operator's license or driving privileges for a period of thirty (30) days; for the second offense by a mandatory fine of not less than five hundred dollars ($500) nor more than seven hundred fifty dollars ($750) and shall be further punished by forty (40) hours of community service and will be further punished by a suspension of his or her motor vehicle operator's license or driving privileges for a period of three (3) months; and for the third and subsequent offenses by a mandatory fine for each offense of not less than seven hundred fifty dollars ($750) nor more than one thousand dollars ($1,000) and shall be further punished by fifty (50) hours of community service and will be further punished by a suspension of his or her motor vehicle operator's license or driving privileges for a period of one year.

(2) Any suspension of an operator's license or driving privilege pursuant to this section shall not operate to affect the insurance rating of the offender and any operator's license or driving privilege suspended pursuant to this section shall be reinstated without further expense upon application.

(e) Within thirty (30) days after this incident the police chief of the city or town where the incident took place is directed to inform, in writing, the department of business regulation whether or not charges in accordance with this section have been preferred against a person who has not reached his or her twenty-first (21st) birthday and has violated this section. If no charge is brought against any person who has not reached his or her twenty-first (21st) birthday and has violated the provisions of this section, then the police chief of the city or town where the incident took place will state the reason for his or her failure to charge the person who has not reached his or her twenty-first (21st) birthday.

(f) The Rhode Island identification card may be withdrawn at any time for just cause, at the discretion of the administrator of the division of motor vehicles. The administrator of the division of motor vehicles shall keep a record of the cards issued and each card shall contain an identification number specifically assigned to the person to whom the card was issued.

History of Section.
(G.L. 1938, ch. 165, § 3; P.L. 1949, ch. 2177, § 1; R.P.L. 1957, ch. 144, § 1; P.L. 1958, ch. 66, § 1; P.L. 1966, ch. 124, § 1; P.L. 1969, ch. 225, § 1; P.L. 1973, ch. 218, § 1; P.L. 1976, ch. 239, § 2; P.L. 1980, ch. 142, § 2; P.L. 1983, ch. 44, § 1; P.L. 1984, ch. 191, § 1; P.L. 1985, ch. 67, § 1; P.L. 1985, ch. 68, § 1; P.L. 1986, ch. 140, § 1; P.L. 1987, ch. 64, § 1; P.L. 1988, ch. 335, § 1; P.L. 1988, ch. 498, § 1; P.L. 1988, ch. 590, § 1; P.L. 1989, ch. 134, § 1; P.L. 1990, ch. 65, art. 16, § 1; P.L. 1992, ch. 192, § 1; P.L. 1995, ch. 227, § 1; P.L. 1996, ch. 100, art. 36, § 11; P.L. 1998, ch. 343, § 1; P.L. 1998, ch. 395, § 1; P.L. 2003, ch. 387, § 1; P.L. 2003, ch. 391, § 1; P.L. 2004, ch. 307, § 1; P.L. 2007, ch. 122, § 1; P.L. 2007, ch. 191, § 1; P.L. 2008, ch. 129, § 1; P.L. 2008, ch. 200, § 1; P.L. 2010, ch. 23, art. 9, § 1; P.L. 2012, ch. 164, § 1; P.L. 2012, ch. 249, § 1.)



Chapter 3-8-6.1 - Identification cards for persons under the age of 21.

§ 3-8-6.1 Identification cards for persons under the age of 21.  (a) The administrator of the division of motor vehicles shall issue to any person upon request, who is under twenty-one (21) years of age, an identification card upon payment of a fee of twenty-five dollars ($25.00), and, upon presentation of a certified birth or baptismal certificate, or U.S. or foreign passport, or U.S. naturalization certificate, or a valid immigrant or refugee document issued by the United States immigration and naturalization service including, but not limited to, any one of the following: Form I-551, Form I-94, Form I-688A, and Form I-688, together with a document bearing the applicant's signature. No person who holds an operator's license, issued by this state or any other state, shall be issued an identification card.

(2) The identification card shall be subject to renewal every five (5) years upon the payment of a fee of twenty-five dollars ($25.00).

(3) The identification card shall be signed by the administrator of the division of motor vehicles and also by the applicant, and his or her picture shall appear on the card along with the required information and the card shall be encased in laminated plastic. The card shall be two inches (2") in height and four inches (4") in length and shall be printed in the following form:

IDENTIFICATION CARD

Date Issued No. . . . . . .

First Name Middle Name Last Name

)

Address

)

BIRTH RECORD

Month Day . . . . . . . . . Year . . . . . . . . .

Secure Color Color Sex Ht. Wt.

Photo of hair of eyes

by Pasting

here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . .

Issued by

Administrator of the Division of Motor Vehicles

Administrator

(4) The identification cards shall be produced at the adult correctional institution if they have facilities to do so; if the adult correctional institutions have no facilities to do so, then all cards shall be manufactured by the lowest responsible bidder following advertisement for the solicitation of bids.

(5) The identification cards shall be clearly distinguishable from those issued pursuant to § 3-8-6 and operators' and chauffeurs' licenses issued pursuant to title 31.

(b) The identification card may be withdrawn at any time for just cause, at the discretion of the administrator of the division of motor vehicles. The administrator of the division of motor vehicles shall keep a record of the cards issued and each card shall contain an identification number specifically assigned to the person to whom the card was issued.

(c) The administrator of the division of motor vehicles shall, upon presentation of a United States Department of Defense (DD) FORM 214 or other acceptable documentation of military service and verification of an honorable discharge, issue an identification card to the presenter which is clearly marked "veteran", at no additional cost.

History of Section.
(P.L. 1986, ch. 202, § 1; P.L. 1988, ch. 534, § 1; P.L. 1989, ch. 134, § 1; P.L. 1990, ch. 65, art. 16, § 1; P.L. 1998, ch. 343, § 1; P.L. 2010, ch. 23, art. 9, § 1; P.L. 2012, ch. 164, § 1; P.L. 2012, ch. 249, § 1.)



Chapter 3-8-6.2 - Unlawful use of identification cards.

§ 3-8-6.2 Unlawful use of identification cards.  (a) It is be unlawful for any person:

(1) To display or cause or permit to be displayed or have in his or her possession any cancelled, revoked, suspended, fictitious, or fraudulently altered official Rhode Island identification card;

(2) To lend his or her Rhode Island identification card to any other person or knowingly permit the use of the card by another person;

(3) To display or represent as one's own the Rhode Island identification card of another;

(4) To fail or refuse to surrender to the division of motor vehicles upon lawful demand any Rhode Island identification card which has been suspended, revoked, or cancelled;

(5) To use a false or fictitious name in any application for a Rhode Island identification card or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application;

(6) To knowingly permit any unlawful use of his or her Rhode Island identification card; and

(7) To aid or assist another to fraudulently obtain a Rhode Island identification card.

(b) Any violation of subdivisions (a)(1) through (a)(7) of this section is punishable as a misdemeanor.

History of Section.
(P.L. 1989, ch. 233, § 1; P.L. 1991, ch. 283, § 1.)



Chapter 3-8-6.3 - Manufacture or distribution of fraudulent identification cards or licenses to operate a motor vehicle.

§ 3-8-6.3 Manufacture or distribution of fraudulent identification cards or licenses to operate a motor vehicle.  (a) It shall be unlawful for any person to manufacture or distribute a fraudulent identification card, as defined in §§ 11-18-20.1 and 3-8-6, or a fraudulent license to operate a motor vehicle.

(b) Each incident of manufacturing or distributing a fraudulent identification card or a fraudulent license to operate a motor vehicle shall be considered a separate and distinct offense.

(c) Any person who violates subsection (a) of this section shall be guilty of a criminal violation and shall be subject to the following:

(1) For a first offense, a fine of not more than five hundred dollars ($500);

(2) For a second offense, a fine of not more than one thousand dollars ($1000);

(3) For a third or subsequent offense, a fine of not more than two thousand dollars ($2000).

History of Section.
(P.L. 2008, ch. 129, § 2; P.L. 2008, ch. 200, § 2.)



Chapter 3-8-9 - Transportation of alcoholic beverages by underage persons.

§ 3-8-9 Transportation of alcoholic beverages by underage persons.  (a) Any person who has not reached his or her twenty-first (21st) birthday and who operates a motor vehicle upon the public highways, except when accompanied by a parent, legal guardian, or another adult who is over the age of twenty-one (21) years and related, whether by blood, adoption or marriage, to the operator within the following degree of sanguinity: brother, sister, grandfather, grandmother, father-in-law, mother-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepbrother, stepsister, half-brother, half-sister, uncle, aunt, great uncle or great aunt and, knowingly having liquor or intoxicating beverages in any form in containers, opened or unopened, in any part of the vehicle shall be guilty of a criminal violation. The words liquor and intoxicating beverages, as used in this section, have the same meaning as defined in chapter 1 of this title. This section does not apply to persons between the ages of sixteen (16) and twenty-one (21) who are transporting unopened alcoholic beverages in the course of their employment.

(b) Any person who violates subsection (a) of this section shall be subject to the following:

(1) For a first offense, a fine of not more than two hundred fifty dollars ($250) and have his or her license to operate a motor vehicle suspended for not more than thirty (30) days;

(2) For a second offense, a fine of not more than five hundred dollars ($500) and have his or her license to operate a motor vehicle suspended for not more than ninety (90) days;

(3) For a third or subsequent offense, a fine of no less than five hundred dollars ($500) nor more than nine hundred and fifty dollars ($950) and have his or her license to operate a motor vehicle suspended for one year.

History of Section.
(P.L. 1962, ch. 199, § 1; P.L. 1976, ch. 239, § 2; P.L. 1980, ch. 142, § 2; P.L. 1984, ch. 191, § 1; P.L. 2008, ch. 129, § 1; P.L. 2008, ch. 200, § 1.)



Chapter 3-8-10 - Possession of beverage by underage persons.

§ 3-8-10 Possession of beverage by underage persons.  Any person who has not reached his or her twenty-first (21st) birthday and has in his or her possession any beverage as defined in this title shall be fined one hundred fifty dollars ($150) to seven hundred fifty dollars ($750) for the first offense, three hundred dollars ($300) to seven hundred fifty dollars ($750) for the second offense, and four hundred fifty dollars ($450) to nine hundred fifty dollars ($950) for the third or subsequent offense. In addition, any person who violates this section shall be required to perform thirty (30) hours of community service and shall be subject to a minimum sixty (60) day suspension of his or her driver's license, and upon a second offense may be ordered to undergo a substance abuse assessment by a licensed substance abuse professional.

History of Section.
(G.L. 1938, § 3-8-10; P.L. 1962, ch. 199, § 1; P.L. 1980, ch. 142, § 3; P.L. 1984, ch. 191, § 1; P.L. 1984, ch. 280, § 1; P.L. 1986, ch. 364, § 2; P.L. 1988, ch. 181, § 1; P.L. 1993, ch. 261, § 1; P.L. 2004, ch. 340, § 1; P.L. 2008, ch. 129, § 1; P.L. 2008, ch. 200, § 1.)



Chapter 3-8-11.1 - Furnishing or procurement of alcoholic beverages for underage persons.

§ 3-8-11.1 Furnishing or procurement of alcoholic beverages for underage persons.  (a) As used in this section: (1) "furnish" means to provide with, supply, give or purchase; (2) "procure" means to get possession of, obtain by particular care and effort; and (3) "permit" means to give permission for, or approval of, the possession or consumption of an alcoholic beverage by any form of conduct, that would cause a reasonable person to believe that permission or approval has been given.

(b) Except as otherwise provided in subsection (d) of this section it is unlawful for any person twenty-one (21) years of age or older:

(1) to purchase from any licensee or any employee of a licensee any alcoholic beverage for the sale, delivery, service of or giving away to, any person who has not reached his or her twenty-first (21st) birthday;

(2) to purchase from any licensee or any employee of any licensee any alcoholic beverage with the intent to cause or permit said alcoholic beverage to be sold, or given to any person who has not reached his or her twenty-first (21st) birthday;

(3) to knowingly furnish any alcoholic beverage for the sale, delivery, service of or giving to any person who has not reached his or her twenty-first (21st) birthday;

(4) to procure alcoholic beverages for the sale, delivery, service of or giving to any person who has not reached his or her twenty-first (21st) birthday; or

(5) to otherwise permit the consumption of alcohol by underaged persons in his or her residence or on his or her real property.

(c) Any person, between the ages of eighteen (18) and twenty-one (21) years of age, who violates subsection (b) herein, may, upon conviction, be subject to a civil penalty of not more than five hundred dollars ($500). In addition, any person convicted may be required to attend an educational program approved by the department of health designed to recognize the dangers of underaged drinking, and may be subject to up to thirty (30) hours of community service.

(d) This section does not apply to use, consumption or possession of alcoholic beverages by a minor for religious purposes; or to a parent or legal guardian procuring or furnishing alcohol to, or permitting the consumption of alcohol by, his or her minor child or ward.

(e) Any person who violates this section will be subject to the penalties provided in § 3-8-11.2.

History of Section.
(G.L. 1938, § 3-8-11.1; P.L. 1963, ch. 147, § 1; P.L. 1980, ch. 142, § 3; P.L. 1984, ch. 191, § 1; P.L. 2006, ch. 230, § 1; P.L. 2006, ch. 272, § 1; P.L. 2008, ch. 129, § 1; P.L. 2008, ch. 200, § 1; P.L. 2010, ch. 144, § 1.)



Chapter 3-8-11.2 - Penalty for violation of § 3-8-11.1.

§ 3-8-11.2 Penalty for violation of § 3-8-11.1.  (a) Any person who violates § 3-8-11.1 and either pleads nolo contendere or is convicted of a first misdemeanor violation shall be punished by a fine of not less than three hundred fifty dollars ($350.00) nor more than one thousand dollars ($1,000.00) and/or imprisoned for a period not exceeding six (6) months, or both.

(b) Any person who violates § 3-8-11.1 and either pleads nolo contendre or is convicted of a second misdemeanor violation shall be punished by a fine of not less than seven hundred fifty dollars ($750.00) nor more than one thousand dollars ($1,000.00) and/or imprisoned for a period not exceeding one year, or both.

(c) Any person who violates § 3-8-11.1 and either pleads nolo contendre or is convicted of a third or subsequent violation shall be guilty of a felony and shall be punished by a fine not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500) and/or imprisonment not exceeding three (3) years. Any person convicted of a second or subsequent offense under of this section shall not have any fine suspended.

History of Section.
(G.L. 1938, § 3-8-11.2; P.L. 1963, ch. 147, § 1; P.L. 1983, ch. 247, § 1; P.L. 1985, ch. 266, § 1; P.L. 1987, ch. 78, § 12; P.L. 1988, ch. 214, § 1; P.L. 2006, ch. 230, § 1; P.L. 2006, ch. 272, § 1; P.L. 2008, ch. 129, § 1; P.L. 2008, ch. 200, § 1.)



Chapter 3-8-11.3 - Agency or misrepresentation no defense.

§ 3-8-11.3 Agency or misrepresentation no defense.  It is no defense to a prosecution for a violation of § 3-8-11.2, that in the transaction upon which the prosecution is based, any person who has not reached his or her twenty-first (21st) birthday acted as the agent or representative of another, or that the defendant dealt with any person who has not reached his or her twenty-first (21st) birthday as the agent or representative of another, or that any person who has not reached his or her twenty-first (21st) birthday misrepresented or misstated his or her age, or the age of any other person or misrepresented his or her age through the presentation of any of the documents set forth in of § 3-8-6(a)(3).

History of Section.
(G.L. 1938, § 3-8-11.2; P.L. 1963, ch. 147, § 1; P.L. 1980, ch. 142, § 3; P.L. 1984, ch. 191, § 1.)



Chapter 3-8-11.4 - Report of convictions involving altered or fraudulent driver's license.

§ 3-8-11.4 Report of convictions involving altered or fraudulent driver's license.  Upon final conviction of any person who has not reached his or her twenty-first (21st) birthday of having used an altered or fraudulent driver's license for the purposes of causing the sale to him, her, or another of alcoholic beverages, the clerk of the court having jurisdiction of the cause shall, within ten (10) days of the time when the case is disposed of, cause to be sent to the administrator of the division of motor vehicles an abstract of the record of disposition of the case.

History of Section.
(G.L. 1938, § 3-8-11.4; P.L. 1965, ch. 180, § 2; P.L. 1980, ch. 142, § 3; P.L. 1984, ch. 191, § 1.)



Chapter 3-8-12 - Expungement of certain criminal records.

§ 3-8-12 Expungement of certain criminal records.  The court records of conviction of any person convicted of a violation of § 3-8-6, 3-8-9, or 3-8-10, while between the age of eighteen (18) to twenty-one (21) shall be expunged.

History of Section.
(G.L. 1938, § 3-8-12, as assigned, P.L. 1972, ch. 60, § 1.)



Chapter 3-8-13 - Use of alcoholic beverages in a licensed curriculum.

§ 3-8-13 Use of alcoholic beverages in a licensed curriculum.  This chapter does not apply to a person who gives or causes to be given any alcoholic beverage to a student under the age of twenty-one (21) years, nor does this chapter apply to any of these students who receives any alcoholic beverage, if the beverage is delivered in a curriculum at an accredited college in which the student is required to taste or imbibe alcoholic beverages in courses which are part of the required curriculum, provided these alcoholic beverages are used only for instructional purposes during classes conducted pursuant to this curriculum.

History of Section.
(P.L. 1987, ch. 115, § 1.)



Chapter 3-8-14 - Sale of beverages by bottle.

§ 3-8-14 Sale of beverages by bottle.  The department of business regulation shall adopt rules and regulations authorizing the holders of Class B-V licenses issued pursuant to this title to sell aquardiente by the bottle, for consumption on the premises of the license holder because this beverage is generally purchased by the bottle by ethnic tradition.

History of Section.
(P.L. 1997, ch. 202, § 1.)



Chapter 3-8-15 - Sales of kegs of beer  Restrictions.

§ 3-8-15 Sales of kegs of beer  Restrictions.  (a) Every retailer of kegs of beer shall affix a removable label to each keg of beer sold which shall contain the name, address, date of birth, type of identification document used to verify the date, and the last four (4) digits of the identification number of the document, of the person purchasing the keg and the following language: "Rhode Island law prohibits and imposes penalties for the sale, delivery, service of or giving away to, or causing, or permitting or procuring to be sold, delivered, served, or given away any alcoholic beverage to any person who has not reached his or her twenty-first (21st) birthday. A violation of this statute is an offense punishable by a fine of up to one thousand dollars ($1,000) and six (6) months imprisonment. Minimum fine for first offense is three hundred fifty dollars ($350). The purchaser shall not remove, deface or obliterate the keg label." A keg without a label attached shall be subject to confiscation by the police. Removing or defacing a keg label shall be punishable by a fine not to exceed five hundred dollars ($500).

(b) The retailer shall maintain a copy of the keg label in a keg sales book and shall note on that copy whether the keg was returned with the keg label or not returned at all. The director of the department of business regulation shall develop regulations for the design and production of the keg labels. The director shall produce and issue uniform keg labels and keg sales books that shall be made available to the retailer at cost.

(c) The provisions of this section shall not apply to those classes of licensed beverage retailers which are prohibited by law from making off premises sales.

(d) The director of business regulation shall design a uniform keg label which fulfills the provisions of this section.

History of Section.
(P.L. 2002, ch. 115, § 1; P.L. 2004, ch. 142, § 1; P.L. 2004, ch. 147, § 1.)



Chapter 3-8-16 - Restaurants: Off premise transportation of wine.

§ 3-8-16 Restaurants: Off premise transportation of wine.  (1) Notwithstanding any provision of this chapter or in the Rhode Island general laws to the contrary, a holder of a retailer's Class B license shall be permitted to provide to a patron, and the patron shall be allowed to retain and remove from the premises and transport the remains of any bottle of wine purchased by said patron in conjunction with a meal, subject to the following limitations and conditions:

(a) The patron purchased said wine in conjunction with the consumption of a full-course meal, defined herein as to include no less than an entr/Aee meal, which shall be consumed on the premises;

(b) The license holder shall re-cork or seal said bottle of wine;

(c) The license holder shall place the bottle of wine in a container which shall be sealed in such a way as to prevent re-opening without obvious evidence that the seal was removed or broken;

(d) The license holder shall note the date of the meal on the container; and

(e) No more than one bottle may be removed at any one time.

(2) A patron who transports the remains of a bottle of wine, as provided herein, shall not be subject to the provisions of § 31-22-21.1, provided, the patron places the container in the trunk area of a vehicle, or if the vehicle does not have a trunk, then the container shall be placed behind the last upright seat in the rear of the vehicle. While transporting said wine bottle the patron shall not cause the seal on said container to be removed or broken, and should such seal be so removed or broken as to allow access to the wine bottle, and/or if the bottle of wine is not placed in the area of a vehicle as required herein, then the patron shall be subject to the provisions and penalties of § 31-22-21.1.

History of Section.
(P.L. 2006, ch. 199, § 1; P.L. 2006, ch. 331, § 1.)






Chapter 3-9 - Adulterated Liquors

Chapter 3-9-1 - Appointment of assayer.

§ 3-9-1 Appointment of assayer.  The director of business regulation may appoint an assayer of liquors, who shall perform the duties required by this chapter.

History of Section.
(G.L. 1896, ch. 151, § 1; P.L. 1901, ch. 809, § 33; G.L. 1909, ch. 177, § 1; G.L. 1923, ch. 208, § 1; P.L. 1935, ch. 2250, § 74; G.L. 1938, ch. 173, § 1; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-9-1.)



Chapter 3-9-2 - Analysis of liquors on request.

§ 3-9-2 Analysis of liquors on request.  The assayer shall analyze all spirituous and intoxicating liquors when required by the attorney general or by the sheriff of any county or by the chief of police of any town or city or by the department of business regulation.

History of Section.
(G.L. 1896, ch. 151, § 2; G.L. 1909, ch. 177, § 2; G.L. 1923, ch. 208, § 2; G.L. 1938, ch. 173, § 2; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-9-2.)



Chapter 3-9-3 - Analysis fee.

§ 3-9-3 Analysis fee.  For each analysis and certificate the sum of ten dollars ($10.00) shall be taxed as a part of the costs to be paid by the defendant in any criminal case when the analysis and certificate have been made.

History of Section.
(G.L. 1896, ch. 151, § 3; G.L. 1909, ch. 177, § 3; G.L. 1923, ch. 208, § 3; P.L. 1925, ch. 584, § 1; G.L. 1938, ch. 173, § 3; P.L. 1976, ch. 243, § 1.)



Chapter 3-9-4 - Sale of impure or adulterated liquors  Misrepresentation of quality.

§ 3-9-4 Sale of impure or adulterated liquors  Misrepresentation of quality.  No person shall sell, keep for sale or offer to sell any impure or adulterated spirituous or intoxicating liquors, nor shall any person sell or keep for sale or offer for sale any liquors of quality inferior to what the liquors are represented to be.

History of Section.
(G.L. 1896, ch. 151, § 4; G.L. 1909, ch. 177, § 4; G.L. 1923, ch. 208, § 4; G.L. 1938, ch. 173, § 4; G.L. 1956, § 3-9-4.)



Chapter 3-9-5 - Penalty for violations of § 3-9-4.

§ 3-9-5 Penalty for violations of § 3-9-4.  Any person keeping for sale or offering to sell or selling any liquors in violation of § 3-9-4 shall be fined not less than one hundred dollars ($100) nor more than three hundred dollars ($300) or be imprisoned in an adult correctional institution for a period not exceeding three (3) months.

History of Section.
(G.L. 1896, ch. 151, § 5; G.L. 1909, ch. 177, § 5; G.L. 1923, ch. 208, § 5; G.L. 1938, ch. 173, § 5; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 3-9-5.)



Chapter 3-9-6 - Sale of liquor with injurious ingredients.

§ 3-9-6 Sale of liquor with injurious ingredients.  Any person keeping for sale or offering to sell or selling any spirituous or intoxicating liquors which are adulterated with any poison or deleterious ingredients injurious to health, shall be fined not less than three hundred dollars ($300) nor more than five hundred dollars ($500) or be imprisoned in the adult correctional institution for not less than three (3) months nor more than six (6) months; and upon the second conviction of a violation of this or of any preceding section of this chapter, the person convicted shall be sentenced to be both fined and imprisoned.

History of Section.
(G.L. 1896, ch. 151, § 6; G.L. 1909, ch. 177, § 6; G.L. 1923, ch. 208, § 6; G.L. 1938, ch. 173, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 3-9-6.)



Chapter 3-9-7 - Forfeiture of impure or adulterated liquors.

§ 3-9-7 Forfeiture of impure or adulterated liquors.  In addition to the penalties provided for keeping or for offering for sale, or for selling impure or adulterated liquors, all those impure or adulterated liquors and the casks, barrels, or other vessels containing those impure or adulterated liquors, are forfeited to the state, and the provisions of §§ 3-12-9  3-12-15 are made applicable as to authorize forfeitures of those impure or adulterated liquors and casks, barrels and other vessels containing those impure or adulterated liquors unlawfully possessed in the same manner as if those impure or adulterated liquors were mentioned in those sections.

History of Section.
(G.L. 1896, ch. 151, § 7; G.L. 1909, ch. 177, § 7; G.L. 1923, ch. 208, § 7; G.L. 1938, ch. 173, § 7; G.L. 1956, § 3-9-7; P.L. 1965, ch. 168, § 2.)



Chapter 3-9-8 - Possession of impure or adulterated liquors as evidence of keeping for sale.

§ 3-9-8 Possession of impure or adulterated liquors as evidence of keeping for sale.  Having in possession, in a place of business or in any place, building, or dwelling where liquors are sold, of one gallon or upwards of impure or adulterated liquors is evidence that those impure or adulterated liquors are kept for sale by the person in whose possession those impure or adulterated liquors may be found.

History of Section.
(G.L. 1896, ch. 151, § 8; G.L. 1909, ch. 177, § 8; G.L. 1923, ch. 208, § 8; G.L. 1938, ch. 173, § 8; G.L. 1956, § 3-9-8.)



Chapter 3-9-9 - False assays.

§ 3-9-9 False assays.  Every assayer who gives any false certificate of the quality of liquors assayed under of this chapter shall be imprisoned three (3) months.

History of Section.
(G.L. 1896, ch. 151, § 9; G.L. 1909, ch. 177, § 9; G.L. 1923, ch. 208, § 9; G.L. 1938, ch. 173, § 9; G.L. 1956, § 3-9-9.)



Chapter 3-9-10 - Acceptance of gifts by assayers.

§ 3-9-10 Acceptance of gifts by assayers.  No assayer appointed under this chapter shall accept any reward or gratuity from any person in any way engaged in the sale of liquors, and every assayer receiving a reward or gratuity shall be fined one hundred dollars ($100) or be imprisoned not exceeding three (3) months.

History of Section.
(G.L. 1896, ch. 151, § 10; G.L. 1909, ch. 177, § 10; G.L. 1923, ch. 208, § 10; G.L. 1938, ch. 173, § 10; G.L. 1956, § 3-9-10.)



Chapter 3-9-11 - Civil liability for adulteration  Unlawful homicide.

§ 3-9-11 Civil liability for adulteration  Unlawful homicide.  Any person who, by the use of wood alcohol or other similar substance, adulterates any liquid intended to be used as a drink by a human being, is liable in treble damages to any person who consumes that adulterated preparation which the party consuming that adulterated preparation suffers. If the party consuming that adulterated preparation dies within one year after consuming that adulterated preparation, as a result of the consumption, the party guilty of the adulteration is deemed guilty of unlawful homicide in any degree in which the jury trying the case finds.

History of Section.
(P.L. 1933, ch. 2013, § 78; G.L. 1938, ch. 170, § 1; G.L. 1956, § 3-9-11.)






Chapter 3-10 - Taxation of Beverages

Chapter 3-10-1 - Manufacturing tax rates  Exemption of religious uses.

§ 3-10-1 Manufacturing tax rates  Exemption of religious uses.  (a) There shall be assessed and levied by the tax administrator on all beverages manufactured, rectified, blended, or reduced for sale in this state a tax of three dollars ($3.00) on every thirty-one (31) gallons, and a tax at a like rate for any other quantity or fractional part. On any beverage manufactured, rectified, blended, or reduced for sale in this state consisting in whole or in part of wine, whiskey, rum, gin, brandy spirits, ethyl alcohol, or other strong liquors (as distinguished from beer or other brewery products) the tax to be assessed and levied is as follows:

(1) Still wines (whether fortified or not), sixty cents ($.60) per gallon;

(2) Still wines (whether fortified or not) made entirely from fruit grown in this state, thirty cents ($.30) per gallon;

(3) Sparkling wines (whether fortified or not), seventy five cents ($.75) per gallon;

(4) Whiskey, rum, gin, brandy spirits, cordials, and other beverages consisting in whole or in part of alcohol which is the product of distillation, three dollars and seventy-five cents ($3.75) per gallon, except that whiskey, rum, gin, brandy spirits, cordials, and other beverages consisting in whole or in part of alcohol which is the product of distillation but which contains alcohol measuring thirty (30) proof or less, one dollar and ten cents ($1.10) per gallon;

(5) Ethyl alcohol to be used for beverage purposes, seven dollars and fifty cents ($7.50) per gallon; and

(6) Ethyl alcohol to be used for nonbeverage purposes, eight cents ($.08) per gallon.

(b) Sacramental wines are not subject to any tax if sold directly to a member of the clergy for use by the purchaser, or his or her congregation for sacramental or other religious purposes.

(c) A brewer who brews beer in this state which is actively and directly owned, managed, and operated by an authorized legal entity which has owned, managed, and operated a brewery in this state for at least twelve (12) consecutive months, shall receive a tax exemption on the first one hundred thousand (100,000) barrels of beer that it produces and distributes in this state in any calendar year. A barrel of beer is thirty one (31) gallons.

History of Section.
(P.L. 1933, ch. 2013, § 40; P.L. 1934, ch. 2088, § 10; P.L. 1936, ch. 2337, § 1; G.L. 1938, ch. 167, § 1; P.L. 1940, ch. 815, § 2; P.L. 1947, ch. 1887, art. 7, § 1; G.L. 1956, § 3-10-1; P.L. 1958, ch. 17, art. 1, § 1; P.L. 1969, ch. 197, art. 5, § 1; P.L. 1978, ch. 223, § [3a]; P.L. 1979, ch. 174, art. 7, § 9; P.L. 1980, ch. 372, § 1; P.L. 1983, ch. 308, § 1; P.L. 1989, ch. 126, art. 14, § 1; P.L. 1997, ch. 30, art. 35, § 1.)



Chapter 3-10-1.1 - Alcoholic beverage floor stock tax.

§ 3-10-1.1 Alcoholic beverage floor stock tax.  (a) Each person, firm, or corporation licensed to sell intoxicating beverages at wholesale or retail in this state shall pay to the state for the privilege of engaging in this business during any part of the calendar year 1989, an excise tax at the following rates on all of these beverages held by the licensee in this state on June 30, 1989.

(1) Still wines (whether fortified or not), 20¢ per gallon;

(2) Still wines (whether fortified or not) made entirely from fruit grown in this state, 10¢ per gallon;

(3) Sparkling wines (whether fortified or not), 25¢ per gallon;

(4) Whiskey, rum, gin, brandy spirits, cordials, and other beverages consisting in whole or in part of alcohol which is the product of distillation, $1.25 per gallon;

(5) Ethyl alcohol to be used for beverage purposes, $2.50 per gallon;

(6) Ethyl alcohol to be used for nonbeverage purposes, 3¢ per gallon;

(7) Beer or other malt beverages, $1.00 per 31 gallons

and a tax at a like rate for any other quantity or fractional part.

(b) Each licensee subject to the payment of the tax imposed shall, on or before July 10, 1989, file a return, under oath or certified under the penalties of perjury, with the tax administrator on forms furnished by the tax administrator, showing the amount of gallons of each of the beverages named in subsection (a) in each licensee's possession in this state on June 30, 1989, and the amount of tax due, and at the time of this filing pay the tax due to the tax administrator. Failure to obtain these forms shall not be an excuse for the failure to make a return containing the information required by the tax administrator.

(c) The tax administrator may prescribe rules and regulations, not inconsistent with law, with regard to the assessment and collection of the tax imposed in this section.

(d) Any licensee subject to the payment of the tax imposed in this section who fails or refuses to make this return when due or who makes any false or fraudulent return shall be guilty of a misdemeanor and shall for each offense be fined not to exceed five thousand dollars ($5,000).

(e) If the tax imposed in this section is not paid within fifteen (15) days after the tax becomes due and payable, the tax administrator shall proceed to the collection of the tax, as in other cases the tax administrator is directed to proceed under § 44-1-29. The tax administrator shall, in addition to this directed procedure, certify the fact of the delinquency to the department of business regulation and the department shall proceed in the same manner as it is directed to proceed in § 3-10-8 upon the certification to it of a tax delinquency.

History of Section.
(P.L. 1989, ch. 126, art. 14, § 2.)



Chapter 3-10-2 - Export permits  Tax exemption.

§ 3-10-2 Export permits  Tax exemption.  Whenever a manufacturer has reason to ship any beverage out of this state and it is intended that the beverage shall be consumed beyond the borders of this state, the manufacturer may secure a shipping permit from the department of business regulation and the quantity of beverage which shall in fact be shipped out of this state and consumed beyond its borders shall not be subject to the tax imposed by this title. The department, however, is given full powers to make any investigation with respect to any shipment or shipments with a view to ascertaining whether or not the beverage securing tax exemption under this section is in fact shipped out of this state and remains permanently beyond its borders. In case any manufacturer or his or her agents, or other representatives, falsely pretend to ship beverage beyond this state for the purpose of evading the tax imposed upon that beverage by this title, his or her license issued under this title shall become void.

History of Section.
(P.L. 1933, ch. 2013, § 41; G.L. 1938, ch. 164, § 12; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-2.)



Chapter 3-10-3 - Reports and information required of manufacturers.

§ 3-10-3 Reports and information required of manufacturers.  In order to aid in the assessment, levy, and collection of the tax imposed by § 3-10-1, the department of business regulation may of its own motion or at the request of the tax administrator require each manufacturer to furnish any reports, statements, and inventories as shall be needful or helpful in determining the amount of the tax, and for that purpose the department or its agents may make any examination and investigation and take inventories and do any other acts as are necessary to insure a full disclosure of the quantity of beverages subject to the tax. All reports, statements, inventories, and investigation results are open to the tax administrator to aid him or her in assessing the tax imposed by this chapter. The director of business regulation and the tax administrator shall carry out and enforce the provisions of this section.

History of Section.
(P.L. 1933, ch. 2013, § 40; P.L. 1934, ch. 2088, § 10; P.L. 1936, ch. 2337, § 1; G.L. 1938, ch. 167, § 1; P.L. 1940, ch. 815, § 2; G.L. 1956, § 3-10-3.)



Chapter 3-10-4 - Monthly returns by manufacturers  Payment of tax.

§ 3-10-4 Monthly returns by manufacturers  Payment of tax.  Any person holding a manufacturer's license issued under this title, shall, on or before the tenth (10th) day of every month, or at the discretion of the tax administrator on a quarterly basis, return to the tax administrator under the oath of its treasurer, or person performing the duties of treasurer, or of a authorized agent or officer as of the last day of the month preceding, a statement showing its name and location, the quantity of beverage in gallons manufactured and sold by it within the month preceding or during the quarter ending the last day of the preceding month if on a quarterly basis and any other information as the administrator shall require. The amount of the tax shall be paid to the general treasurer within fifteen (15) days following its assessment.

History of Section.
(P.L. 1933, ch. 2013, § 42; G.L. 1938, ch. 167, § 2; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 3-10-4; P.L. 1992, ch. 374, § 1.)



Chapter 3-10-5 - Information supplemental to returns  Audit of books.

§ 3-10-5 Information supplemental to returns  Audit of books.  (a) The tax administrator may at any time request further information from any person or from the officers and employees of any corporation which he or she may deem necessary to verify, explain or correct any return made in pursuance of the provisions of this chapter, and for the like purpose the administrator or his or her authorized agent may examine the books of account of that person or corporation during business hours.

(b) Each licensee authorized to sell intoxicating beverages at wholesale or retail in this state shall file an annual report on or before February 1 with the division of taxation in the form required by the tax administrator. Such report shall included, but not limited to, total sales of alcoholic beverages, sales tax and excise tax collections on such sales for immediately preceding calendar year. Annually, on or before May 1, the tax administrator shall prepare and submit to the chairs of house and senate finance committees a report reflecting data from the annuals reports submitted by said licensee to the division of taxation. The tax administrator's report shall compile total sales of alcoholic beverages, sales tax and excise tax collections by county.

History of Section.
(P.L. 1933, ch. 2013, § 44; G.L. 1938, ch. 167, § 4; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 3-10-5; P.L. 2012, ch. 241, art. 21, § 15.)



Chapter 3-10-6 - Orders to produce evidence or permit examination.

§ 3-10-6 Orders to produce evidence or permit examination.  If any officer or employee of any person or any corporation refuses to give to the tax administrator or his or her authorized agent any information reasonably necessary for the determination of the tax assessed under this chapter, or refuses to permit any examination of the books of that person or corporation reasonably necessary for the purpose, the administrator may take the proceedings set forth in § 44-11-24, and the district court is empowered to proceed to hear and determine the matter and to issue any orders as authorized by that section. A party aggrieved by an order of the court may appeal that order to the supreme court in accordance with the procedures contained in the rules of appellate procedure of the supreme court.

History of Section.
(P.L. 1933, ch. 2013, § 45; G.L. 1938, ch. 167, § 5; impl. am. P.L. 1939, ch. 660, § 70; P.L. 1976, ch. 140, § 2.)



Chapter 3-10-7 - Assessment in absence of return  Interest.

§ 3-10-7 Assessment in absence of return  Interest.  Whenever the tax administrator ascertains that any person subject to the tax imposed by this chapter has failed to make the return required by § 3-10-4, the administrator shall proceed to assess the tax from any information he or she can obtain for any prior month for which no return has been made with interest at the rate of eight per cent (8%) per annum from the time when the tax should in fact have been paid.

History of Section.
(P.L. 1933, ch. 2013, § 43; G.L. 1938, ch. 167, § 3; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 3-10-7.)



Chapter 3-10-8 - Collection of delinquent taxes  Suspension of license.

§ 3-10-8 Collection of delinquent taxes  Suspension of license.  If the tax provided for by this chapter is not paid to the general treasurer within fifteen (15) days after the tax becomes due and payable, the general treasurer, attorney general, and other officials shall proceed to collect the tax in the same manner as they are directed in other cases to proceed under § 44-13-33. In addition to the procedure above directed, the general treasurer shall, if the tax remains unpaid for the period of thirty (30) days after the tax becomes due and payable, certify the fact of delinquency to the department of business regulation, and it is the duty of that department to immediately notify the delinquent that in case the tax is not paid to the general treasurer within ten (10) days after the giving of the notice, the license of the delinquent will be and remain suspended until all delinquent taxes of the licensee are paid. Upon the expiration of that ten (10) days the department shall, in case all the licensee's taxes as provided for have not been paid, suspend the license of the delinquent until all of those taxes are paid in full.

History of Section.
(P.L. 1933, ch. 2013, § 46; P.L. 1935, ch. 2271, § 1; G.L. 1938, ch. 167, § 6; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-8.)



Chapter 3-10-9 - Information confidential  Appeal of assessments.

§ 3-10-9 Information confidential  Appeal of assessments.  The provisions of § 44-11-21 are applicable to the persons and corporations concerned in the assessment, levy, and collection of the tax imposed by this chapter.

History of Section.
(P.L. 1933, ch. 2013, § 45; G.L. 1938, ch. 167, § 5; G.L. 1956, § 3-10-9; P.L. 1982, ch. 388, § 17.)



Chapter 3-10-11 - Limit on wholesaler's profits  Payment of excess to state.

§ 3-10-11 Limit on wholesaler's profits  Payment of excess to state.  Every holder of a wholesaler's license is entitled only to retain for himself or herself those profits in his or her business as are necessary to repair loss or shrinkage in his or her capital invested in the business plus nine percent (9%) per annum cumulatively upon the amount of capital actually invested in the business. All profits in excess of that amount shall be paid annually by the wholesaler to the treasurer of the state for its own use.

History of Section.
(P.L. 1933, ch. 2013, § 49; G.L. 1938, ch. 167, § 7; G.L. 1956, § 3-10-11.)



Chapter 3-10-12 - Sale of distillery and winery products  Records of wholesalers.

§ 3-10-12 Sale of distillery and winery products  Records of wholesalers.  Sale of the products of a distillery or a winery shall be made only to holders of wholesale licenses under this title. Every wholesaler shall keep separate accounts of the business conducted under his or her license in any form as shall be approved by the department of business regulation. The accounts shall be open to inspection by the department at all reasonable times.

History of Section.
(P.L. 1933, ch. 2013, § 49; G.L. 1938, ch. 167, § 7; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-12.)



Chapter 3-10-13 - Rules and regulations.

§ 3-10-13 Rules and regulations.  The department has the power to establish rules and regulations for the purpose of ascertaining the profits which the wholesalers make in the operation of their business and to require that all profits in excess of those permitted shall be paid as is provided to the general treasurer.

History of Section.
(P.L. 1933, ch. 2013, § 49; G.L. 1938, ch. 167, § 7; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-13.)



Chapter 3-10-14 - Brewers exempt from §§ 3-10-11  3-10-13.

§ 3-10-14 Brewers exempt from §§ 3-10-11  3-10-13.  The provisions of §§ 3-10-11  3-10-13 shall not apply to brewers holding a manufacturer's license.

History of Section.
(P.L. 1933, ch. 2013, § 49; G.L. 1938, ch. 167, § 7; G.L. 1956, § 3-10-14.)



Chapter 3-10-15 - Retaliatory service charge on imported beverages.

§ 3-10-15 Retaliatory service charge on imported beverages.  Whenever the law or any order, rule, or regulation of any other state of the United States or of any foreign sovereignty having the force of law operates as to expose beverages manufactured in this state to liability to any tax, assessment, impost, or other charge which is intended to give or has in practice the effect of giving any beverage manufactured in the state or sovereignty in question a market advantage over beverages manufactured in this state and transported to and intended to be sold in that state or sovereignty, then the service charge authorized by § 3-10-16, imposed or to be imposed upon beverages manufactured or exported from that state or sovereignty into this state shall be in an amount at least equal to the tax, assessment, impost, or other charge imposed by that state or sovereignty upon the like beverages manufactured in this state and shipped into that state or sovereignty. In case, in the judgment of the department of business regulation, a service charge equal to that tax, assessment, impost, or other charge is not sufficient to bring about the removal of the discrimination against beverages manufactured in this state in favor of beverages manufactured in that state or sovereignty, then the department shall impose any additional service charge or charges as in its judgment will be adequate to that end.

History of Section.
(P.L. 1933, ch. 2013, § 40; P.L. 1937, ch. 2523, § 1; G.L. 1938, ch. 167, § 8; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-15.)



Chapter 3-10-16 - Reciprocal license and requirements for importation of malt beverages.

§ 3-10-16 Reciprocal license and requirements for importation of malt beverages.  Any person, firm, or corporation located in another state and engaged in the business of manufacturing or selling malt beverages, who transports or causes to be transported malt beverages into this state for sale or consumption in this state, shall pay an annual fee equal in amount to the license or other fees which that other state requires to be paid by a person, firm, or corporation located in this state by reason of the transportation of those beverages from this state into that other state or the sale of those beverages to a person, firm, or corporation located in that other state or otherwise; and shall perform all other duties, including the filing of bonds and certificates of approval, which that other state requires to be performed by a person, firm, or corporation located in this state as a condition precedent to the transportation of those beverages from this state into that other state or the sale of those beverages to a person, firm, or corporation located in that other state. Whenever an order for the importation of beverages is placed with the department of business regulation under this section, the department shall determine what fee or fees must be paid and what other conditions precedent must be performed under this section by the person, firm, or corporation by which that order is placed and to which that order is to be forwarded, and shall refuse to forward that order until the fee or fees have been paid and any other conditions precedent performed. The fee or fees shall be paid to the general treasurer for the use of the state.

History of Section.
(P.L. 1933, ch. 2013, § 86; P.L. 1938, ch. 2608, § 1; G.L. 1938, ch. 167, § 11; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-16.)



Chapter 3-10-17 - Tax on imported malt beverages.

§ 3-10-17 Tax on imported malt beverages.  There is imposed on all malt beverages imported into this state from another state under the provisions of § 3-10-16:

(1) A tax on every thirty-one (31) gallons, which tax is equal to the amount by which the sum of the taxes on those beverages, or on the sale of a like quantity of those beverages, shipped from this state into that other state, imposed by that other state from which those beverages are imported, when added to the service charges imposed by that other state in connection with the shipment into that other state, is in excess of the sum of the taxes imposed by that other state on those beverages, or on the sale of those beverages, manufactured within that other state when added to the service charges imposed by that other state in connection with the sale of those beverages manufactured within that other state; and

(2) A tax at a like rate for any other quantity or for any fractional part.

History of Section.
(P.L. 1933, ch. 2013, § 84; P.L. 1938, ch. 2608, § 1; G.L. 1938, ch. 167, § 9; G.L. 1956, § 3-10-17.)



Chapter 3-10-18 - Payment of malt beverage tax.

§ 3-10-18 Payment of malt beverage tax.  A person who has placed an order with the department of business regulation for the importation of malt beverages into this state under the provisions of § 3-10-16, shall file a duplicate copy of that order with the tax administrator. The administrator shall determine the amount of tax due in connection with that order under the provisions of § 3-10-17. Notice of the amount of the tax determined shall be certified to the general treasurer. The tax shall be paid to the general treasurer as a condition precedent to the forwarding of the order by the department of business regulation. If the order is placed by a licensee who engages to store the beverages ordered or any part of them in the warehouse of the department of business regulation, then the payment of the tax may be deferred until the beverages are withdrawn from the warehouse, and in that case as beverages are withdrawn the tax shall be paid.

History of Section.
(P.L. 1933, ch. 2013, § 85; P.L. 1938, ch. 2608, § 1; G.L. 1938, ch. 167, § 10; impl. am. P.L. 1939, ch. 660, §§ 70, 120; G.L. 1956, § 3-10-18.)



Chapter 3-10-19 - Refunds on import orders not filled.

§ 3-10-19 Refunds on import orders not filled.  Whenever these import orders shall not be filled after the tax in connection with these import orders has been paid, the general treasurer shall, upon receiving any proof, as may be satisfactory to the department of business regulation, refund the amount of the tax to the person by whom it was paid.

History of Section.
(P.L. 1933, ch. 2013, § 85; P.L. 1938, ch. 2608, § 1; G.L. 1938, ch. 167, § 10; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-10-19.)



Chapter 3-10-20 - Appeals.

§ 3-10-20 Appeals.  Appeals from administrative orders or decisions made pursuant to any provisions of this chapter shall be to the sixth division district court pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1933, ch. 2013, § 85; P.L. 1938, ch. 2608, § 1; G.L. 1938, ch. 167, § 10; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 3-10-20; P.L. 1982, ch. 388, §§ 3, 4.)



Chapter 3-10-21 - Refund of taxes and service fees on lost, unmarketable, or condemned beverages.

§ 3-10-21 Refund of taxes and service fees on lost, unmarketable, or condemned beverages.  (a) Holders of manufacturer's, wholesaler's, and retailer's licenses issued pursuant to this title shall, upon claim made to the liquor control administrator, receive a refund of any taxes and service fees previously paid on alcoholic beverages, which were lost, rendered unmarketable, or condemned by an authorized official by reason of:

(1) Fire, flood, casualty, or other disaster; or

(2) Breakage, destruction, or other damage (but not including theft) resulting from vandalism or malicious mischief, if this disaster or damage occurred in this state and if these alcoholic beverages were held and intended for sale at the time of this disaster or other damage. Refunds provided in this section shall be made to the person holding the alcoholic beverages for sale at the time of the disaster or other damage.

(b) No refund shall be allowed under this section unless:

(1) A claim is filed within six (6) months after the date upon which the alcoholic beverages were lost, rendered unmarketable or condemned by an authorized official; and

(2) The claimant furnishes satisfactory proof to the liquor control administrator that the claimant:

(i) Was not indemnified by any valid claim of insurance or otherwise in respect of the taxes or service fees on the alcoholic beverages covered by the claim; and

(ii) Is entitled to payment under this section.

(c) No claim of less than one hundred dollars ($100) is allowed under this section with respect to any disaster or other damage (as the case may be).

(d) When payment has been made under this section in respect of the tax or service fee on the alcoholic beverages condemned by an authorized official or rendered unmarketable, the alcoholic beverages shall be destroyed under the supervision as the liquor control administrator may prescribe, unless the alcoholic beverages were previously destroyed under supervision satisfactory to the liquor control administrator.

History of Section.
(P.L. 1987, ch. 92, § 1.)






Chapter 3-11 - Penalties and Liabilities

Chapter 3-11-2 - Habitually intemperate persons  Notice by family or employer  Liability of notified persons.

§ 3-11-2 Habitually intemperate persons  Notice by family or employer  Liability of notified persons.  The husband, wife, parent, child, guardian, or employer of any person who has the habit of drinking intoxicating beverages to excess may give notice, in writing, signed by him or her, to any person requesting him or her not to sell or deliver intoxicating beverage to the person having that habit. If the person, so notified, at any time within twelve (12) months sells or delivers any intoxicating beverage to the person having that habit, or permits that person to loiter on his or her premises, the person giving the notice may in a civil action recover from the person notified any sum as may be assessed as damages; provided, the employer giving the notice shall be injured in his or her person, business or property. A married person may bring the action in his or her own name, and all damages recovered by him or her shall enure to his or her separate use. In case of the death of either party, the action and right of action shall survive to or against the executor or administrator.

History of Section.
(P.L. 1933, ch. 2013, § 70; G.L. 1938, ch. 168, § 2; G.L. 1956, § 3-11-2; P.L. 1998, ch. 441, § 9.)



Chapter 3-11-3 - Actions for beverages unlawfully sold.

§ 3-11-3 Actions for beverages unlawfully sold.  No action of any kind shall be had or maintained in any court of this state for the value of any beverage drunk upon the premises of the seller or for the possession or value of any beverages held, purchased, or sold contrary to this title.

History of Section.
(P.L. 1933, ch. 2013, § 76; G.L. 1938, ch. 169, § 1; G.L. 1956, § 3-11-3.)



Chapter 3-11-4 - Unlawful possession of corks, seals, and labels.

§ 3-11-4 Unlawful possession of corks, seals, and labels.  (a) The possession of crowns, corks, seals, wrappers, containers, or labels of, on or for beverages, whether those crowns, corks, seals, wrappers, containers, or labels are real or imitation, by a person not the proprietor or the authorized agent of the proprietor of the beverage represented by those crowns, corks, seals, or labels, or said to be contained in those wrappers or containers, is declared to be unlawful and every person in possession of those crowns, corks, seals, wrappers, containers, or labels shall be fined or imprisoned, or both, as provided in § 3-11-5.

(b) This section shall not apply to crowns, corks, seals, wrappers, or labels on or to containers of beverages which were marketed by the proprietor, if the person in possession of those crowns, corks, seals, wrappers, or labels does not intend to use them or to abet another in using them in connection with the sale of beverages. The provisions of §§ 3-12-9  3-12-15 are made applicable so as to authorize forfeitures of crowns, corks, seals, wrappers, labels, and containers unlawfully possessed in the same manner as if those crowns, corks, seals, wrappers, labels, and containers were mentioned in those sections.

History of Section.
(P.L. 1933, ch. 2013, § 36, as enacted by P.L. 1934, ch. 2088, § 9; G.L. 1938, ch. 170, § 3; G.L. 1956, § 3-11-4; P.L. 1965, ch. 168, § 3.)



Chapter 3-11-5 - Penalties for violations.

§ 3-11-5 Penalties for violations.  Except as otherwise expressly provided, any person violating any of the provisions of this title, shall be subject to a fine not in excess of one thousand dollars ($1000).

History of Section.
(P.L. 1933, ch. 2013, § 35; P.L. 1934, ch. 2088, § 9; P.L. 1936, ch. 2337, § 1; G.L. 1938, ch. 170, § 2; G.L. 1956, § 3-11-5; P.L. 1999, ch. 146, § 1.)






Chapter 3-12 - Enforcement of Title

Chapter 3-12-1 - Duty of deputy sheriffs, constables, and police officers  Action on taxpayer's demand.

§ 3-12-1 Duty of deputy sheriffs, constables, and police officers  Action on taxpayer's demand.  Members of the division of sheriffs, and the city and town sergeants, constables, officers, or members of the town or city police, and members of the division of state police, are empowered and it is made their duty to see that the provisions of this title and the rules and regulations made or authorized by the department of business regulation and the division of taxation are enforced within their counties, towns, and cities. It is their special duty to use their utmost efforts to repress and prevent crime by the suppression of unlicensed liquor shops, gambling places, and houses of ill fame, and they shall also do so on the request of any taxpayer of any town or city and may command aid in the execution of the authority conferred. Any officer within the above enumeration who willfully neglects or refuses to perform the duties imposed upon him or her by this section shall be fined not exceeding five hundred dollars ($500) and be rendered ineligible again to be appointed to this position; provided, that the officer may after investigation, before taking any further action at the request of any taxpayer, demand that the taxpayer requesting him or her to act give a bond to secure to that officer reasonable compensation for his or her services and to protect him or her from all costs and damages that may arise from that action.

History of Section.
(P.L. 1933, ch. 2013, § 33; G.L. 1938, ch. 174, § 1; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-12-1; P.L. 1996, ch. 100, art. 36, § 13; P.L. 2012, ch. 324, § 9.)



Chapter 3-12-2 - Special constables not authorized to serve civil process.

§ 3-12-2 Special constables not authorized to serve civil process.  Nothing in this title conferring powers on the officers authorizes special constables to make service of civil process.

History of Section.
(P.L. 1933, ch. 2013, § 34; G.L. 1938, ch. 174, § 2; G.L. 1956, § 3-12-2.)



Chapter 3-12-3 - Entry on licensed premises  Arrest without warrant  Evidence of unlawful sales.

§ 3-12-3 Entry on licensed premises  Arrest without warrant  Evidence of unlawful sales.  The mayor and council of any city or the town council or either member, or the chief of police of any city or town, or any police officer, or any constable specially authorized by that city or town council, or any member of the division of state police, or agent of the department of business regulation and the division of taxation, may at any time enter upon the premises of any person licensed under this title, to ascertain the manner in which that person conducts his or her business and to preserve order; and every chief of police, police officer, constable or member of the division of state police, has the power to arrest, without a warrant, all persons found actually engaged, in the premises entered, in the commission of any offense in violation of any of the provisions of this title, and to keep those persons arrested in custody until they can be brought before some magistrate (but for a period not to exceed twenty-four (24) hours) having the proper jurisdiction of that offense in that city or town, to be dealt with according to law; and whenever any person is seen to drink any beverage in those premises, or in any part of those premises, on any days or hours prohibited, under this title, it is evidence that those beverages were sold and kept for sale by the occupant of those premises or his or her authorized agent.

History of Section.
(P.L. 1933, ch. 2013, § 71; G.L. 1938, ch. 174, § 3; P.L. 1939, ch. 659, § 2; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-12-3; P.L. 1996, ch. 100, art. 36, § 13.)



Chapter 3-12-4 - Search warrants.

§ 3-12-4 Search warrants.  Search warrants to search for and seize any beverages, impure or adulterated liquors, vessels containing beverages or impure or adulterated liquors, or other property possessed, kept for sale or otherwise in violation of any of the provisions of this title may be issued as provided by law in chapter 5 of title 12.

History of Section.
(P.L. 1933, ch. 2013, § 54; G.L. 1938, ch. 172, § 1; G.L. 1956, § 3-12-4; P.L. 1956, ch. 168, § 4.)



Chapter 3-12-9 - Forfeiture of goods held for unlawful sale.

§ 3-12-9 Forfeiture of goods held for unlawful sale.  All beverages and the vessels containing them, seized under this title, kept for sale in violation of law, are forfeited to the state, and the officer making the seizure or an officer designated by the court for that purpose, shall forthwith proceed to prosecute for the forfeiture in the manner provided by law.

History of Section.
(P.L. 1933, ch. 2013, § 58; G.L. 1938, ch. 172, § 5; G.L. 1956, § 3-12-9.)



Chapter 3-12-10 - Return of goods when forfeiture not adjudged.

§ 3-12-10 Return of goods when forfeiture not adjudged.  If the cause of forfeiture is not proved, then all the seized beverages and the vessels containing them shall be restored to the proper owner or to the place from which they were taken by the officer who seized them.

History of Section.
(P.L. 1933, ch. 2013, § 59; G.L. 1938, ch. 172, § 6; G.L. 1956, § 3-12-10.)



Chapter 3-12-11 - Sentence of forfeiture  Appeal.

§ 3-12-11 Sentence of forfeiture  Appeal.  If the cause of forfeiture is proved, the court before which the complaint or information shall be tried shall enter sentence of forfeiture to the state against those beverages and the casks or other vessels containing them; and any person aggrieved by the sentence may appeal the sentence to the superior court according to the provisions relating to criminal appeals from district courts.

History of Section.
(P.L. 1933, ch. 2013, § 59; G.L. 1938, ch. 172, § 6; G.L. 1956, § 3-12-11.)



Chapter 3-12-12 - Destruction of forfeited beverages.

§ 3-12-12 Destruction of forfeited beverages.  Upon entry of sentence of forfeiture, if no appeal is then taken and no recognizance given as prescribed in other criminal cases, the court shall forthwith issue a warrant to the officer, commanding the officer forthwith to destroy the beverages; and the officer shall execute the warrant and return it, having signed it, to the court, within any time as the court shall direct. In case of final judgment for the state on appeal, the court entering the final judgment shall issue the warrant for the destruction of the beverages seized.

History of Section.
(P.L. 1933, ch. 2013, § 60; G.L. 1938, ch. 172, § 7; G.L. 1956, § 3-12-12.)



Chapter 3-12-13 - Disposition of forfeited beverages to institutions.

§ 3-12-13 Disposition of forfeited beverages to institutions.  In lieu of ordering the destruction of intoxicating liquors forfeited to the state, the court may, in its discretion, order the beverages disposed of to state or charitable institutions for use by them for medicinal purposes.

History of Section.
(P.L. 1932, ch. 1857, § 11; G.L. 1938, ch. 172, § 8; G.L. 1956, § 3-12-13.)



Chapter 3-12-14 - Disposition of forfeited vessels.

§ 3-12-14 Disposition of forfeited vessels.  The officers having in their custody any vessels which have been forfeited to the state under this chapter, are authorized to destroy those vessels, or to sell those vessels at public auction or private sale and to turn over the net proceeds of that sale to the general treasurer.

History of Section.
(P.L. 1933, ch. 2014, § 61; G.L. 1938, ch. 172, § 9; G.L. 1956, § 3-12-14.)



Chapter 3-12-15 - Fees in forfeiture proceedings.

§ 3-12-15 Fees in forfeiture proceedings.  There shall be allowed and paid to the officer who makes the seizure, for every seizure made under the foregoing provisions, the sum of five dollars ($5.00) with two dollars ($2.00) additional for every day after the first that the officer shall be necessarily employed in causing the beverages seized to be condemned, and ten cents (10¢) for every mile which he or she shall travel, together with any reasonable sum as the court may deem just for necessary expense incurred in providing storage for liquors seized, pending proceedings for condemnation; all which costs shall be taxed in the bill of costs, and the amount allowed by the court in which final judgment shall be rendered, to those officers, shall be paid on the order of the state controller out of any money in the treasury not otherwise appropriated. Any fees paid to any state official shall be returned by him or her to the general treasurer to and for the use of the state.

History of Section.
(P.L. 1933, ch. 2013, § 63; G.L. 1938, ch. 172, § 11; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 3-12-15.)



Chapter 3-12-16 - Allegations in criminal proceedings.

§ 3-12-16 Allegations in criminal proceedings.  In any action, complaint and warrant, information, indictment, or other proceeding, against any person for a violation of any of the provisions of this title, it is not necessary to set forth the kind or quantity of beverage, or the time of the sale or manufacturer of the beverage; but proof of the violation of any of the provisions of this title, the substance of which is briefly set forth, within the times mentioned, by the person complained of, shall be good and sufficient. In order to convict any person of a second, third or any subsequent offense under any of the provisions of this title, it is requisite in any action, complaint and warrant, indictment, or other proceeding against any person for a violation of the provisions of this title to set forth a record of a former conviction or former convictions, with the date or dates of that former conviction or convictions.

History of Section.
(P.L. 1933, ch. 2013, § 73; G.L. 1938, ch. 170, § 4; G.L. 1956, § 3-12-16.)



Chapter 3-12-17 - Correction of defects in proceedings.

§ 3-12-17 Correction of defects in proceedings.  Any defects of form in any action, complaint and warrant, indictment, information, or other proceeding against any person for a violation of this title, may be amended by the court before whom the action, complaint and warrant, indictment, information, or other proceeding is originally brought.

History of Section.
(P.L. 1933, ch. 2013, § 74; G.L. 1938, ch. 170, § 5; G.L. 1956, § 3-12-17.)



Chapter 3-12-18 - Negative allegations  Lawful sale as defense.

§ 3-12-18 Negative allegations  Lawful sale as defense.  Negative allegations need not be made in or proved at the trial of any complaint under this title. Evidence of the sale or keeping for sale of any beverage is evidence that the sale or keeping for sale is unlawful, but the respondent in any complaint under this title may show any license or authority to sell or any other fact that renders a sale or keeping for sale lawful by way of defense.

History of Section.
(P.L. 1933, ch. 2013, § 38; G.L. 1938, ch. 170, § 6; G.L. 1956, § 3-12-18.)



Chapter 3-12-19 - Officers not liable for costs.

§ 3-12-19 Officers not liable for costs.  An officer of the law complaining on account of the violation of any of the provisions of this title is not required at the time of complaint or thereafter to enter into recognizance or in any way to become liable for the costs that may accrue on the complaint.

History of Section.
(P.L. 1933, ch. 2013, § 68; G.L. 1938, ch. 170, § 9; G.L. 1956, § 3-12-19.)



Chapter 3-12-20 - Appeal from convictions.

§ 3-12-20 Appeal from convictions.  Any person convicted before a district court of any offense under this title may appeal the sentence of that court, according to the provisions of law relating to criminal appeals from district courts.

History of Section.
(P.L. 1933, ch. 2013, § 65; G.L. 1938, ch. 170, § 10; G.L. 1956, § 3-12-20.)



Chapter 3-12-21 - Recognizance of witnesses on appeal.

§ 3-12-21 Recognizance of witnesses on appeal.  In case of an appeal pursuant to § 3-12-20, the district court shall, upon motion either of the complainant or defendant, require any witness sworn, to enter into recognizance in the sum of fifty dollars ($50.00) with condition that he or she will appear before the court appealed to, to testify in the trial of the appeal whenever that appeal shall be called for trial.

History of Section.
(P.L. 1933, ch. 2013, § 66; G.L. 1938, ch. 170, § 11; G.L. 1956, § 3-12-21.)



Chapter 3-12-22 - Complainant's attorney  Prosecution by attorney general.

§ 3-12-22 Complainant's attorney  Prosecution by attorney general.  (a) In all cases of appeal under this title from the sentence of a district court, and upon all questions arising under that sentence or under any complaint or warrant made under this title in the supreme or superior court, the cases may be conducted and argued in behalf of the complainant by any attorney who may be employed or authorized by that complainant; and in every case in which the defendant or person answering the complaint is required to pay costs, the sum of six dollars ($6.00) shall be taxed in the bill of costs for the services of the attorney employed or authorized and appearing as the attorney of record of the complainant; for which sum the clerk or other officer to whom the costs may be paid shall account with and pay over to the attorney of record within ten (10) days after the bill of costs is paid.

(b) If no attorney within five (5) days after the appeal from the sentence of a district court, or after any question arising under that sentence or under any complaint or warrant under this title, is presented in the supreme or superior court, shall enter his or her appearance in behalf of the complainant, then it is the duty of the attorney general or the assistant attorneys general to take charge of, conduct, argue, and manage that appeal or question in the supreme or superior court, and for those services the sum of six dollars ($6.00) shall be taxed in the bill of costs, and shall be paid over to the officers rendering those services by the clerk or other officer to whom those costs are paid.

History of Section.
(P.L. 1933, ch. 2013, § 75; G.L. 1938, ch. 170, § 12; G.L. 1956, § 3-12-22.)



Chapter 3-12-23 - Notice of conviction to department and local authorities.

§ 3-12-23 Notice of conviction to department and local authorities.  It is the duty of each clerk of a court upon the final conviction or sentence of any person for violating any provision of this title, to notify, within ten (10) days after that final conviction or sentence, the town council of the town or the board of commissioners for granting of licenses of the city or town where the person convicted or sentenced at the time of the complaint carried on business, and also at the time of the conviction carries on business, and also to notify the department of business regulation and the division of taxation within ten (10) days after the final conviction or sentence of the fact of that final conviction or sentence and of the offense for which that final conviction or sentence was had, and any clerk who neglects or refuses to notify as provided in this section shall be fined fifty dollars ($50.00) for each and every offense.

History of Section.
(P.L. 1933, ch. 2013, § 72; G.L. 1938, ch. 170, § 13; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 3-12-23; P.L. 1996, ch. 100, art. 36, § 13.)



Chapter 3-12-24 - Disposition of fines.

§ 3-12-24 Disposition of fines.  All fines recovered under this title shall inure to the sole benefit of the state except for those fines imposed pursuant to § 3-5-21 by a local licensing board which fines shall inure to the city or town first imposing that fine.

History of Section.
(P.L. 1933, ch. 2013, § 64; G.L. 1938, ch. 170, § 14; G.L. 1956, § 3-12-24; P.L. 1986, ch. 364, § 1.)






Chapter 3-13 - Malt Beverage Supplier-Wholesaler Agreements

Chapter 3-13-1 - Definitions.

§ 3-13-1 Definitions.  As used in this chapter:

(1) "Agreement" means any contract, agreement, or arrangement, whether expressed or implied, whether oral or written, for a definite or indefinite period between a supplier and a wholesaler pursuant to which a wholesaler has the right to purchase, resell, and distribute any or all brands of malt beverages offered by the supplier. The agreement between a supplier and a wholesaler is not considered a franchise relationship.

(2) "Good cause" means the failure by any party to an agreement, without reasonable excuse and justification, to comply substantially with a reasonable requirement imposed by either party.

(3) "Malt Beverage" means the same as defined in chapter 1 of this title.

(4) "Person" means a natural person, partnership, trust, agency, corporation, division of a corporation, or other form of business enterprise. Person also includes heirs, assigns, personal representatives, and guardians.

(5) "Supplier" means any person engaged in business as a brewer, manufacturer, importer, master wholesaler, broker, or agent of malt beverages which enters into an agreement with any wholesaler in this state to distribute any or all of its brands of malt beverages, and any successor-in-interest to that entity with respect to the agreement. The term supplier does not refer to any brewer licensed under § 3-6-1.

(6) "Territory" or "sales territory" means the geographic area of primary sales responsibility designated by an agreement between a wholesaler and supplier for any brand or brands of the supplier.

(7) "This act" means this chapter which has the short title and may be cited as the "Beer Industry Fair Dealing Law".

(8) "Wholesaler" means any person licensed to import or cause to be imported into this state, or to purchase or to be purchased in this state, malt beverages for resale or distribution to retailers licensed in this state, and any successor-in-interest to that entity.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-2 - Purposes  Construction  Variation by contract prohibited.

§ 3-13-2 Purposes  Construction  Variation by contract prohibited.  (a) This chapter shall be liberally construed and applied to promote its remedial purposes and policies.

(b) The purposes and policies of this chapter are:

(1) To regulate agreements between suppliers and their wholesalers to benefit the economy and enhance competition in this state and to promote moderation and obedience to the laws of this state and the United States controlling the distribution and sale of malt beverages;

(2) To protect wholesalers substantial initial and continuing investments of money, time and effort in their distributorships and to stimulate greater investment of those resources in these small businesses by assuring their continuation on a fair, equitable and nondiscriminatory basis;

(3) To enhance competition in the malt beverage industry by:

(i) Assuring the wholesaler is free to manage its business enterprise in the manner the wholesaler deems best, including the wholesaler's right independently to establish its selling prices, to determine the efforts and resources which the wholesaler will exert to promote and develop the sale of a supplier's products; and

(ii) Assuring the public and suppliers that wholesalers will price competitively, devote reasonable efforts and resources to sales of all supplier's products marketed in this state and maintain satisfactory sales levels.

(4) To govern all relations between suppliers and their wholesalers, including any renewals to agreements between them, to the full extent consistent with the constitutions of this state and the United States.

(c) The effect of this chapter may not be varied by agreement. Any agreement purporting to do so is void and unenforceable to that extent only.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-3 - Prior notification of cancellation.

§ 3-13-3 Prior notification of cancellation.  (a) Except as provided in subsection (c), no supplier or wholesaler may cancel, fail to renew, or otherwise terminate an agreement unless the supplier or wholesaler furnishes prior notification in accordance with subsection (b) to the affected party.

(b) The notification required under subsection (a) shall be in writing and sent to the affected party by certified mail, return receipt requested, not less than ninety (90) days before the date on which the agreement will be cancelled, not renewed, or otherwise terminated. The notification shall contain:

(1) A statement of intention to cancel, not renew, or otherwise terminate;

(2) A statement of all reasons, stated with particularity;

(3) The date on which the action shall take effect; and

(4) A statement of the remedy or remedies available to the affected party to cure the specified cause.

(c) A supplier or wholesaler may cancel, fail to renew or otherwise terminate an agreement without furnishing the prior notification required under this section only:

(1) In the event of insolvency, liquidation or bankruptcy of the affected party;

(2) In the event the affected party makes an assignment for the benefit of creditors or similar disposition of substantially all of the assets of that party's business; or

(3) In the event of a conviction or plea of guilty or no contest to a charge of violating a law or regulation, or the revocation of a license or permit, relating to business which materially and adversely affects the party's ability to continue in business.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-4 - Cancellation of agreements  Good cause required.

§ 3-13-4 Cancellation of agreements  Good cause required.  No supplier or wholesaler may cancel, fail to renew, or otherwise terminate an agreement unless the party intending that action has good cause for that action and, in any case in which prior notification is required under § 3-13-3, the party intending to act has furnished prior notification and the affected party has not corrected the conduct specified in that notification as the reason for cancellation, failure to renew, or termination, within the period specified in that notice.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-5 - Prohibited conduct.

§ 3-13-5 Prohibited conduct.  No supplier shall:

(1) Induce or coerce, or attempt to induce or coerce, any wholesaler to accept delivery of any malt beverage or any other item or commodity which has not been ordered by the wholesaler. Provided, that recommendation, endorsement, exposition, persuasion, or argument is not deemed to constitute inducements, coercion, or requirements prohibited by this section.

(2) Induce or coerce, or attempt to induce or coerce, any wholesaler to engage in any illegal act or course of conduct or to resign from an agreement by means of any threat, expressed or implied, to cancel, fail to renew, otherwise terminate an agreement, any requirement imposed on the wholesaler pursuant to an agreement or any contract or other arrangement ancillary or collateral to these.

(3) Require a wholesaler to assent to any requirement, condition, understanding, or term of an agreement limiting the wholesaler's right to sell the product of any other supplier.

(4) Fix or maintain the price at which a wholesaler may resell malt beverages, whether by the terms or requirements imposed on the wholesaler under an agreement, the manner of their enforcement, or otherwise.

(5) Impose, attempt to impose, or enforce against a wholesaler any requirement, standard of performance, or term, including the terms of sale of malt beverages sold to the wholesaler, which is discriminatory as compared with the requirements, standards, or terms imposed by the supplier on other similarly situated wholesalers within this state. Differences in any requirement, standard, or term imposed by a supplier under its agreement or in the manner of their enforcement are permitted only if and to the extent they are based on proper and justifiable distinctions considering the purposes of this chapter, and are not arbitrary.

(6) Fail to provide to each wholesaler of its brands after May 22, 1982 a written contract which conforms to this chapter and embodies the supplier's agreement with its wholesalers, including the essential requirements, standards of performance, and terms imposed by the supplier. In the event of failure to provide that written contract, any agreement in existence upon May 22, 1982 must conform to this chapter and is subject to this chapter until the written contract is provided.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-6 - Transfer of business assets of stock.

§ 3-13-6 Transfer of business assets of stock.  (a) No supplier shall, by the terms of an agreement or otherwise, unreasonably withhold or delay approval of any assignment, sale, or transfer of the stock of a wholesaler or all or any portion of a wholesaler's assets, wholesaler's voting stock, the voting stock of any parent corporation, or the beneficial ownership or control of any other entity owning or controlling a wholesaler, including the wholesaler's rights and obligations under the terms of an agreement whenever the person or persons to be substituted meet reasonable and express standards imposed not only upon the wholesaler but upon all other wholesalers of a supplier generally.

(b) Upon the death of one of the partners of a partnership operating the business of a wholesaler, no supplier shall deny the surviving partner or partners of that partnership the right to become a successor-in-interest to the agreement between the supplier and that partnership; provided the survivor has been active in the management of the partnership and is otherwise capable of carrying on the business of the partnership.

(c) A wholesaler shall not transfer or agree to transfer any of its rights and obligations under the terms of any agreement without first giving prior notice to the supplier.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-7 - Damages for improper cancellation, termination, or failure to renew  Arbitration.

§ 3-13-7 Damages for improper cancellation, termination, or failure to renew  Arbitration.  (a) Any supplier which without good cause cancels, terminates or fails to renew any agreement, or unlawfully causes a wholesaler to resign from an agreement or unreasonably denies or withholds consent to any assignment, transfer or sale of business assets or capital stock or other equity securities of a wholesaler with whom that supplier has an agreement pursuant to § 3-13-5(6), is subject to compensatory damages, equitable relief, or both. Compensatory damages include reasonable compensation for the value of the wholesaler's business with relation to the affected brand or brands and the wholesaler's goodwill, if any.

(b) The supplier and the wholesaler may, by the terms of an agreement or otherwise, submit the disputes set forth in subsection (a), including the compensation, if any, to be paid for the value of the wholesaler's business, to a neutral arbitrator to be selected by the parties, or if they cannot agree, by the presiding justice of the Rhode Island superior court. The arbitration proceeding shall be held within the state and shall be governed by chapter 3 of title 10. Arbitration costs shall be paid one-half (1/2) by the wholesaler and one-half (1/2) by the supplier. The award of the arbitrator is final and binding on the parties.

(c) Unless otherwise ordered by the superior court, all of the terms and conditions of an agreement between the parties shall remain in full force and effect for a period not to exceed one year during the course of any arbitration or judicial proceedings brought to enforce any rights under an agreement or under this chapter. No supplier who, pursuant to an agreement with a wholesaler, has designated a sales territory for which the wholesaler is primarily responsible or in which the wholesaler is required to concentrate its efforts, shall enter into an agreement with any other wholesaler during that one year period for the purpose of establishing an additional wholesaler for any of its brands or products. Notwithstanding any pending arbitration proceeding, a party may petition the superior court in accordance with § 3-13-11 to obtain any relief as may be necessary to enforce this section.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-8 - Sale of supplier.

§ 3-13-8 Sale of supplier.  Except for discontinuance of all sales of a brand or brands in this state or for good cause, any person who purchases a supplier becomes obligated to all of the terms of any agreement in effect on the date of purchase. The acquiring supplier is not obligated to supply its brand or brands to the wholesalers of the acquired supplier. Nothing prevents the parties from negotiating a new agreement consistent with the provisions of this chapter. The term purchase includes, but is not limited to, a purchase of stock, purchase of assets, lease, merger, or any other reorganization, consolidation, or acquisition of a supplier.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-9 - Sales territories exclusive.

§ 3-13-9 Sales territories exclusive.  No supplier who, pursuant to an agreement with a wholesaler, has designated a sales territory for which a wholesaler is primarily responsible or in which a wholesaler is required to concentrate its efforts shall enter into an agreement with any other wholesaler for the purpose of establishing an additional wholesaler for any of its brands, including any brand or brands introduced after the effective date of the agreement, in all or part of the same territory.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-10 - Right of free association.

§ 3-13-10 Right of free association.  No supplier or wholesaler shall restrict or inhibit, directly or indirectly, the right of free association among suppliers or wholesalers for any lawful purpose.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-11 - Civil actions.

§ 3-13-11 Civil actions.  (a) If a supplier or wholesaler who is a party to an agreement pursuant to § 3-13-5(6) fails to comply with this chapter or otherwise engages in conduct prohibited under this chapter, the affected party may maintain a civil action in the superior court in the county in which the wholesaler's principal place of business or residence is located.

(b) In any action under this section, the court may grant any equitable relief that the court determines is necessary or appropriate considering the purposes of this chapter, to remedy the effects of any failure to comply with this chapter or the effect of conduct prohibited under this chapter.

(c) The prevailing party in any action under this section is entitled to actual damages as defined in § 3-13-7, plus interest and costs.

(d) To the extent the parties by agreement specify that disputes arising out of the supplier-wholesaler relationship shall be resolved by arbitration, that procedure shall be the exclusive remedy and may be compelled by either party upon proper application under the law of this state. An affected party may maintain a civil action in the superior court to enforce the provisions of § 3-13-7(c), notwithstanding any pending arbitration proceedings.

History of Section.
(P.L. 1982, ch. 415, § 1.)



Chapter 3-13-12 - Severability.

§ 3-13-12 Severability.  If any provision of this chapter is held unconstitutional, that decision shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1982, ch. 415, § 1.)






Chapter 3-14 - Rhode Island Liquor Liability Act

Chapter 3-14-1 - Short title.

§ 3-14-1 Short title.  This chapter shall be known as the "Rhode Island Liquor Liability Act".

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-2 - Purposes.

§ 3-14-2 Purposes.  (a) Primary legislative purpose. The primary legislative purpose of this chapter is to prevent intoxication-related injuries, deaths and other damages among Rhode Island's population.

(b) Secondary purposes. The secondary legislative purposes are:

(1) To establish a legal basis for obtaining compensation for those suffering damages as a result of intoxication related incidents in accordance with this chapter;

(2) To allocate the liability for payment of damages fairly among those responsible for the damages, which will encourage liquor liability insurance availability; and

(3) To encourage all servers of alcohol to exercise responsible serving practices.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-3 - Definitions.

§ 3-14-3 Definitions.  As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings:

(a) "Adult" means any person twenty-one (21) years of age or older.

(b) "Intoxicated individual" means an individual who is in a state of intoxication as defined by this chapter.

(c) "Intoxication" means a substantial impairment of a person's mental or physical faculties as a result of drug or alcoholic beverage use so as to diminish that person's ability to think and act in a manner in which an ordinary prudent and cautious person, in full possession of his or her faculties and using reasonable care, would act under like circumstances.

(d) "Licensee" means the person to whom a license of any kind is issued by the local licensing authority and any person who is required to be licensed to serve or to permit the consumption of liquor.

(e) "Liquor" means any intoxicating beverage which contains more than three and two tenths percent (3.2%) of alcohol by weight.

(f) "Minor" means any person under the age of twenty-one (21) years.

(g) "Person" means any individual, governmental body, corporation, or other legal entity.

(h) "Service of liquor" means any sale, gift, or other furnishing of liquor.

(i) "Visibly intoxicated" means a state of intoxication accompanied by a perceptible act or series of acts presenting an apparent sign or signs of intoxication.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-4 - Plaintiffs.

§ 3-14-4 Plaintiffs.  (a) Except as provided in subsection (b), any person who suffers damage, as provided in § 3-14-8, may bring an action under this chapter. This chapter shall not be construed to limit any currently existing common law or statutory right.

(b) The following persons may not bring an action under this chapter against a defendant for negligently serving liquor to an individual, but may bring an action under this chapter against a defendant for recklessly serving liquor to an individual:

(1) The intoxicated tortfeasor if he or she was at least twenty-one (21) years old when served by the defendant;

(2) The estate of the intoxicated tortfeasor if he or she was at least twenty-one (21) years old when served by the defendant; and

(3) Any person asserting claims arising out of the personal injury or death of the intoxicated tortfeasor if the intoxicated tortfeasor was at least twenty-one (21) years old when served.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-5 - Defendants.

§ 3-14-5 Defendants.  The following persons who commit an act giving rise to liability, as provided in § 3-14-6, may be made defendants to a claim under this chapter:

(1) An alcoholic beverage retail licensee, and any employee or agent of this licensee; or

(2) Any person who, at the time of an act giving rise to liability, as provided in § 3-14-6, was required by law to have had an alcoholic beverage retail license under chapter 7 of this title and any employee or agent of that person.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-6 - Liability for negligent service of liquor.

§ 3-14-6 Liability for negligent service of liquor.  (a) A defendant, as described in § 3-14-5, who negligently serves liquor to a minor is liable for damages proximately caused by the minor's consumption of the liquor.

(b) A defendant, as defined in § 3-14-5, who negligently serves liquor to a visibly intoxicated individual is liable for damages proximately caused by the individual's consumption of the liquor.

(c) Service of liquor to a minor or to an intoxicated individual is negligent if the defendant knows, or if a reasonable and prudent person in similar circumstances would know that the individual being served is a minor or is visibly intoxicated.

(d) A defendant is not chargeable with knowledge of an individual's consumption of liquor or other drugs off the defendant's premises unless the individual's appearance and behavior, or other facts known to the defendant, would put a reasonable and prudent person on notice of that consumption.

(e) Proof of service of alcoholic beverages to a person under twenty-one (21) years of age without request for identification forms a rebuttable presumption of negligence.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-7 - Liability for reckless service of liquor.

§ 3-14-7 Liability for reckless service of liquor.  (a) A defendant, as defined in § 3-14-5, who recklessly provides liquor to a minor is liable for damages proximately caused by that minor's consumption of the liquor.

(b) A defendant, as defined in § 3-14-5, who recklessly serves liquor to a visibly intoxicated individual is liable for damages proximately caused by that individual's consumption of the liquor.

(c) Service of liquor is reckless if a defendant intentionally serves liquor to an individual when the server knows that the individual being served is a minor or is visibly intoxicated, and the server consciously disregards an obvious and substantial risk that serving liquor to that individual will cause physical harm to the drinker or to others.

(2) For the purposes of this chapter, the disregard of the risk, when viewed in light of the nature and purpose of the server's conduct and the circumstances known to him or her, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation.

(d) Specific serving practices that are admissible as evidence of reckless conduct include, but are not limited to, the following:

(1) Active encouragement of intoxicated individuals to consume substantial amounts of liquor;

(2) Service of liquor to an individual who is under twenty-one (21) years old when the server has actual or constructive knowledge of the individual's age; and

(3) Service of liquor to an individual that is so continuous and excessive that it creates a substantial risk of death by alcohol poisoning.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-8 - Damages.

§ 3-14-8 Damages.  (a) Damages may be awarded for all injuries recognized under Rhode Island common or statutory law.

(b) Punitive damages may be awarded in all actions based on reckless conduct, as set forth in § 3-14-7(c). Punitive damages may not be awarded for actions based on negligent conduct, as set forth in § 3-14-6(c).

(c) Damages may be recovered under chapter 7 of title 10 and § 10-7-8, as in other tort actions.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-9 - Common law claims and defenses.

§ 3-14-9 Common law claims and defenses.  Common law claims and defenses applicable to tort actions based on negligence and recklessness in this state shall not be limited by this chapter.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-10 - Settlement  Release  Contributions  Indemnity.

§ 3-14-10 Settlement  Release  Contributions  Indemnity.  (a) A plaintiff 's settlement and proper release of either the intoxicated tortfeasor or a defendant, as defined in § 3-14-5, will not bar potential claims against any other defendant(s).

(b) The amount paid to a plaintiff in consideration for the settlement and proper release of any defendant will be offset against all other subsequent judgments received by the plaintiff.

(c) The liability of the intoxicated tortfeasor and any defendant, as defined in § 3-14-5, who served alcoholic beverages, shall be joint and several.

(d) In cases of negligent conduct, the intoxicated tortfeasor and any defendant, as defined in § 3-14-5, who served alcoholic beverages have a right of contribution and not a right of indemnification.

(e) In cases of reckless conduct, nonreckless defendants have a right of either indemnification or contribution from any reckless defendants.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-11 - Statute of limitations.

§ 3-14-11 Statute of limitations.  Any action under this chapter against a defendant alleging negligent or reckless conduct must be brought within three (3) years after the cause of action accrues.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-12 - Evidence of responsible serving practices.

§ 3-14-12 Evidence of responsible serving practices.  (a) Proof of defendant's responsible serving practices is admissible as evidence that the server was not negligent or reckless. Responsible serving practices include, but are not limited to:

(1) Defendant's and defendant's employees' attendance at a server education training course; and

(2) Defendant's implementation, at the time of service, of responsible management policies, procedures, and actions.

(b) Proof or disproof that the defendant was adhering to responsible serving practices is not by itself proof or disproof of negligence or recklessness.

History of Section.
(P.L. 1986, ch. 537, § 2.)



Chapter 3-14-13 - Privileges.

§ 3-14-13 Privileges.  (a) No licensee is liable for damages resulting from a good faith refusal to serve liquor to any individual who:

(1) Fails to show proper identification of age;

(2) Reasonably appears to be a minor; or

(3) Is refused service in a good faith effort to prevent him or her from becoming visibly intoxicated.

(b) No licensee is liable for retaining identification documents presented to the licensee as proof of the individual's age for the purpose of receiving liquor provided:

(1) Retention is for a reasonable length of time in a good faith effort to determine whether the individual is of legal age; and

(2) The licensee informs the individual why he or she is retaining the identification documents.

(c) This section does not limit a licensee's right to assert any other defense provided by law.

(d) A licensee may not be held liable under this chapter for failing to exercise any privilege provided in this section; however, this subsection does not provide immunity from liability under §§ 3-14-6 and 3-14-7.

History of Section.
(P.L. 1986, ch. 537, § 2.)









Title 4 - Animals and Animal Husbandry

Chapter 4-1 - Cruelty to Animals

Chapter 4-1-1 - Definitions  Responsibility for agents and employees.

§ 4-1-1 Definitions  Responsibility for agents and employees.  (a) In this chapter and in §§ 4-4-9, 4-4-10, and 23-19-8:

(1) "Animal" and "animals" means every living creature except a human being;

(2) "Licensed graduate veterinarian" or "veterinarian" means a person licensed to engage in the practice of veterinary medicine, surgery, and dentistry in this state who is a graduate of an accredited veterinary medical, surgical, and dental school or college of a standard recognized by the Rhode Island veterinary medical association; and

(3) "Owner", "person", and "whoever" means corporations as well as individuals.

(4) "Guardian" shall mean a person(s) having the same rights and responsibilities of an owner, and both terms shall be used interchangeably. A guardian shall also mean a person who possesses, has title to or an interest in, harbors or has control, custody or possession of an animal and who is responsible for an animal's safety and well-being.

(b) The knowledge and acts of agents of and persons employed by corporations in regard to animals transported, owned or employed by or in the custody of that corporation are held to be the acts and knowledge of that corporation.

History of Section.
(G.L. 1896, ch. 114, § 7; G.L. 1909, ch. 138, § 7; G.L. 1923, ch. 141, § 7; G.L. 1938, ch. 640, § 7; P.L. 1945, ch. 1651, § 1; G.L. 1956, § 4-1-1; P.L. 2001, ch. 72, § 1.)



Chapter 4-1-2 - Overwork, mistreatment, or failure to feed animals  Shelter defined.

§ 4-1-2 Overwork, mistreatment, or failure to feed animals  Shelter defined.  (a) Whoever overdrives, overloads, drives when overloaded, overworks, tortures, torments, deprives of necessary sustenance, cruelly beats, mutilates or cruelly kills, or causes or procures to be so overdriven, overloaded, driven when overloaded, overworked, tortured, tormented, deprived of necessary sustenance, cruelly beaten, mutilated or cruelly killed, any animal, and whoever, having the charge or custody of any animal, either as owner or otherwise, inflicts cruelty upon that animal, or willfully fails to provide that animal with proper food, drink, shelter or protection from the weather, shall, for each offense, be imprisoned not exceeding eleven (11) months, or be fined not less than fifty dollars ($50.00) nor exceeding five hundred dollars ($500), or both.

(b) Every owner, possessor, or person having charge of any animal may upon conviction of a violation of this section be ordered to forfeit all rights to ownership of the animal to the animal control officer of the city or town in which the offense occurred or to a humane society which owns and operates the shelter which provided the subject animal shelter subsequent to any confiscation of said animal pursuant to this section.

(c) Shelters means a structure used to house any animal which will provide sufficient protection from inclement elements for the health and well being of the animal.

History of Section.
(G.L. 1896, ch. 114, § 1; P.L. 1898, ch. 548, § 1; G.L. 1909, ch. 138, § 1; G.L. 1923, ch. 141, § 1; G.L. 1938, ch. 640, § 1; G.L. 1956, § 4-1-2; P.L. 1981, ch. 298, § 1; P.L. 1984, ch. 351, § 2; P.L. 1994, ch. 307, § 1.)



Chapter 4-1-3 - Unnecessary cruelty.

§ 4-1-3 Unnecessary cruelty.  (a) Every owner, possessor, or person having the charge or custody of any animal, who cruelly drives or works that animal when unfit for labor, or cruelly abandons that animal, or who carries that animal, or causes that animal to be carried, in or upon any vehicle or otherwise in a cruel or inhuman manner, or willfully authorizes or permits that animal to be subjected to unnecessary torture, suffering or cruelty of any kind, or who places or causes to have placed on any animal any substance that may produce irritation or pain, or that is declared a hazardous substance by the U.S. food and drug administration or by the state department of health, shall be punished for each offense in the manner provided in § 4-1-2.

(b) The substances proscribed by subsection (a) do not include any drug having curative and therapeutic effect for disease in animals and which is prepared and intended for veterinary use.

History of Section.
(G.L. 1896, ch. 114, § 2; G.L. 1909, ch. 138, § 2; G.L. 1923, ch. 141, § 2; G.L. 1938, ch. 640, § 2; G.L. 1956, § 4-1-3; P.L. 1973, ch. 114, § 1.)



Chapter 4-1-3.1 - Prohibited practices in destruction of animals.

§ 4-1-3.1 Prohibited practices in destruction of animals.  It is unlawful for any veterinarian or owner, as defined in § 4-1-1, or any agent of a veterinarian or owner, or any other person to destroy any animal by the use of a high altitude decompression chamber. When carbon monoxide is used as a euthanizing agent, only one animal is placed in the chamber. Violation of this section is punishable by a fine of five hundred dollars ($500).

History of Section.
(P.L. 1981, ch. 310, § 1; P.L. 1984, ch. 164, § 1.)



Chapter 4-1-4 - Abandonment of infirm animals.

§ 4-1-4 Abandonment of infirm animals.  If any maimed, sick, infirm, or disabled animal is abandoned to die, by any owner or person having charge of that animal, that person shall, for each offense, be punished in the manner provided in § 4-1-2.

History of Section.
(G.L. 1896, ch. 114, § 10; G.L. 1909, ch. 138, § 10; G.L. 1923, ch. 141, § 10; G.L. 1938, ch. 640, § 10; G.L. 1956, § 4-1-4.)



Chapter 4-1-5 - Malicious injury to or killing of animals.

§ 4-1-5 Malicious injury to or killing of animals.  (a) Every person who cuts out the tongue or otherwise dismembers any animal, maliciously, or maliciously kills or wounds any animal, or maliciously administers poison to or exposes any poisonous substance with intent that the poison shall be taken or swallowed by any animal, or who maliciously exposes poisoned meat with intent that the poison meat is taken or swallowed by any wild animal, shall be imprisoned not exceeding two (2) years or be fined not exceeding one thousand dollars ($1,000), and shall, in the case of any animal of another, be liable to the owner of this animal for triple damages, to be recovered by civil action. In addition, any person convicted under this section is required to serve ten (10) hours of community restitution. The community restitution penalty shall not be suspended or deferred and is mandatory.

(b) This section shall not apply to licensed hunters during hunting season or a licensed business killing animals for human consumption.

History of Section.
(G.L. 1896, ch. 279, § 22; G.L. 1909, ch. 345, § 22; P.L. 1913, ch. 919, § 1; G.L. 1923, ch. 397, § 22; G.L. 1938, ch. 608, § 22; G.L. 1956, § 4-1-5; P.L. 1979, ch. 238, § 1; P.L. 1981, ch. 316, § 1; P.L. 1988, ch. 656, § 1.)



Chapter 4-1-6 - Shearing of horses in winter.

§ 4-1-6 Shearing of horses in winter.  No person shall cut, clip, or shear the hair or coating of any horse between October 15th and March 1st unless the necessity for the cutting, clipping, or shearing has been certified in writing and filed with the Rhode Island society for the prevention of cruelty to animals by a licensed graduate veterinarian. Any person violating this section shall, for each offense, be imprisoned not exceeding ten (10) days or be fined not exceeding fifty dollars ($50.00), or both.

History of Section.
(G.L. 1938, ch. 640, § 22; P.L. 1945, ch. 1651, § 2; G.L. 1956, § 4-1-6.)



Chapter 4-1-6.1 - Operating upon tails of bovines prohibited.

§ 4-1-6.1 Operating upon tails of bovines prohibited.  (a) Any person who intentionally cuts or alters the bone, tissues, muscles or tendons of the tail of any bovine or otherwise operates upon it in any manner for the purpose or with the effect of docking, setting, or otherwise altering the natural carriage of the tail, or who knowingly permits the same to be done upon the premises of which he or she is the owner, lessee, proprietor or user, or who assists in or is voluntarily present at such cutting or alteration, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars ($500), or both. If any bovine is found with the bone, tissues, muscles or tendons of its tail cut or altered as aforesaid upon the premises or in the charge and custody of any person, and the wound resulting therefrom is unhealed, such fact may be evidence of a violation of this section by the owner or user of such premises, or the person having such charge or custody.

(b) The provisions of subsection (a) of this section shall not apply to tail docking performed by a veterinarian for veterinary purposes, provided that the procedure is performed under the following conditions:

(1) The animal has been adequately anesthetized to minimize the animal's pain and suffering during the treatment or operation.

(2) The procedure is done in a way that minimizes the long-term pain and suffering resulting from the procedure.

(3) The veterinarian uses suitable instruments.

(4) The procedure is done under hygienic conditions.

(c) The owner of any bovine with a docked tail who purchased the bovine in a state where tail docking is legal shall be exempt from prosecution under this section.

History of Section.
(P.L. 2012, ch. 353, § 1.)



Chapter 4-1-7 - Live poultry containers.

§ 4-1-7 Live poultry containers.  Any crate or other container used for the purpose of transporting, shipping, or holding for sale any live poultry shall be in a sanitary condition and shall be constructed so as to provide sufficient ventilation and warmth and the poultry, while in that container, shall receive any reasonable care as may be required to prevent unnecessary suffering. Any person violating any provision of this section shall, for each offense, be imprisoned not exceeding fifteen (15) days or be fined not exceeding one hundred dollars ($100), or both.

History of Section.
(G.L. 1945, ch. 640, § 23; P.L. 1945, ch. 1651, § 2; G.L. 1956, § 4-1-7.)



Chapter 4-1-8 - Sale of chicks and ducklings  Dyeing prohibited.

§ 4-1-8 Sale of chicks and ducklings  Dyeing prohibited.  It is unlawful for any person to dye a chick, duckling, or other live poultry, or to have in his or her possession any chick, duckling, or other live poultry which has been dyed. No person shall sell or offer for sale any live chicks or ducklings under two (2) months of age in quantities of less than twelve (12), and provided further, that no person, firm, corporation or association shall offer live chicks or ducklings under two (2) months of age as a bonus, or as an inducement to the sale of or in conjunction with the purchase of any article. Any person, firm, or corporation violating this section shall for each offense be punished in the manner provided in § 4-1-2. No pet store shall sell chicks or ducklings in any quantity.

History of Section.
(G.L. 1938, ch. 640, § 24; P.L. 1945, ch. 1651, § 2; P.L. 1964, ch. 24, § 1; G.L. 1956, § 4-1-8; P.L. 1968, ch. 71, § 1; P.L. 1982, ch. 308, § 1.)



Chapter 4-1-9 - Animal fighting.

§ 4-1-9 Animal fighting.  Any person who causes or encourages the fighting of any bird, dog, or animal with any other bird, dog, or animal, or keeps or maintains any place for the fighting of birds, dogs, or animals, or who knowingly permits, or suffers, any fight to be had on his or her premises or on premises under his or her control, or makes any bet or lays any wager of any kind upon the result of that fight, shall be fined not exceeding one thousand dollars ($1,000) or be imprisoned not exceeding two (2) years, or both, for the first offense, and for any subsequent offense shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or be imprisoned not exceeding two (2) years, or both.

History of Section.
(G.L. 1896, ch. 283, § 15; P.L. 1901, ch. 848, § 1; G.L. 1909, ch. 349, § 19; G.L. 1923, ch. 401, § 19; G.L. 1938, ch. 612, § 19; G.L. 1956, § 4-1-9; P.L. 1980, ch. 16, § 1; P.L. 1983, ch. 126, § 1.)



Chapter 4-1-10 - Possession or training of fighting animals.

§ 4-1-10 Possession or training of fighting animals.  Whoever owns, possesses, keeps or trains any bird, dog, or other animal, with the intent that that bird, dog, or animal engages in an exhibition of fighting, shall be fined not exceeding one thousand dollars ($1,000) and/or be imprisoned not exceeding two (2) years for the first offense, and for any subsequent offense shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or be imprisoned not exceeding two (2) years, or both.

History of Section.
(G.L. 1896, ch. 114, § 15; G.L. 1909, ch. 138, § 15; G.L. 1923, ch. 141, § 15; G.L. 1938, ch. 640, § 15; G.L. 1956, § 4-1-10; P.L. 1980, ch. 5, § 1; P.L. 1983, ch. 126, § 1.)



Chapter 4-1-11 - Attendance at bird or animal fight.

§ 4-1-11 Attendance at bird or animal fight.  Whoever is present at any place, building, or tenement where preparations are being made for an exhibition of the fighting of birds or animals, with the intent being present at that exhibition, or is present at that exhibition, shall be fined not exceeding one thousand five hundred dollars ($1,500) or imprisoned for not more than two (2) years, or both.

History of Section.
(G.L. 1896, ch. 114, § 16; G.L. 1909, ch. 138, § 16; G.L. 1923, ch. 141, § 16; G.L. 1938, ch. 640, § 16; G.L. 1956, § 4-1-11; P.L. 1975, ch. 181, § 1; P.L. 1983, ch. 176, § 1.)



Chapter 4-1-12 - Entry of premises where bird or animal fights are conducted  Arrest  Seizure of birds or animals.

§ 4-1-12 Entry of premises where bird or animal fights are conducted  Arrest  Seizure of birds or animals.  Any deputy sheriff, town sergeant, constable, police officer or any officer authorized to serve criminal process may enter any place, building, or tenement anywhere within the state, where there is an exhibition of the fighting of birds or animals, or where preparations are being made for that exhibition, and without a warrant, arrest all persons present, and take possession of the birds or animals engaged in fighting, and all birds or animals found there and intended to be used or engaged in fighting. Those persons shall be kept in custody in jail or other convenient place not more than twenty-four (24) hours, Sundays and legal holidays excepted, at or before the expiration of which time those persons shall be brought before a district court or the superior court and proceeded against according to law.

History of Section.
(G.L. 1896, ch. 114, § 11; P.L. 1898, ch. 548, § 3; P.L. 1900, ch. 747, § 2; C.P.A. 1905, § 1216; G.L. 1909, ch. 138, § 11; G.L. 1923, ch. 141, § 11; G.L. 1938, ch. 640, § 11; G.L. 1956, § 4-1-12; P.L. 2012, ch. 324, § 10.)



Chapter 4-1-13 - Forfeiture of fighting birds or animals.

§ 4-1-13 Forfeiture of fighting birds or animals.  After the seizure of any birds or animals as provided in § 4-1-12, application shall be made to a district court or the superior court for a sentence of forfeiture of the birds or animals; and if, upon the hearing of the application, it is found that the birds or animals, at the time of their seizure, were engaged in fighting at an exhibition or were owned, possessed, or kept by any person with the intent that they should be engaged in fighting at an exhibition, sentence of forfeiture shall be pronounced against them. Any officer authorized to serve criminal process shall sell them in any manner that the court orders, and pay the proceeds of that sale, after the payment of costs, including costs of seizure and keeping of those birds or animals, to the general treasurer for the use of the state. Whenever a seizure and application for sentence of forfeiture is made by or results from the complaint or information of any officer or agent of the society for the prevention of cruelty to animals, the proceeds of that sale shall be paid over to the society. Should it be found that any seized birds or animals are of no use or value, they shall be set at large, or otherwise disposed of, as the court may direct. The claimant is allowed to appear in the proceedings upon any application for a sentence of forfeiture. All seized birds or animals not sentenced for forfeiture shall be delivered to the owner.

History of Section.
(G.L. 1896, ch. 114, § 12; C.P.A. 1905, § 1216; G.L. 1909, ch. 138, § 12; G.L. 1923, ch. 141, § 12; G.L. 1938, ch. 640, § 12; G.L. 1956, § 4-1-13.)



Chapter 4-1-14 - Appeal of sentence of forfeiture.

§ 4-1-14 Appeal of sentence of forfeiture.  Any claimant aggrieved by a sentence of forfeiture of a district court may, before the execution of that sentence, appeal to the superior court in the manner provided with reference to criminal appeals from district courts.

History of Section.
(G.L. 1896, ch. 114, § 13; C.P.A. 1905, § 1122; G.L. 1909, ch. 138, § 13; G.L. 1923, ch. 141, § 13; G.L. 1938, ch. 640, § 13; G.L. 1956, § 4-1-14.)



Chapter 4-1-15 - Expense of care of seized birds or animals.

§ 4-1-15 Expense of care of seized birds or animals.  The necessary expenses incurred in the care and disposing of seized birds or animals may be allowed and paid in the same manner that costs in criminal prosecutions are paid.

History of Section.
(G.L. 1896, ch. 114, § 14; G.L. 1909, ch. 138, § 14; G.L. 1923, ch. 141, § 14; G.L. 1938, ch. 640, § 14; G.L. 1956, § 4-1-15.)



Chapter 4-1-16 - Use of birds as targets.

§ 4-1-16 Use of birds as targets.  Any person who keeps or uses any live pigeon, fowl, or other bird for the purpose of a target or to be shot at, either for amusement or as a test of skill in marksmanship, and any person who shoots at any bird or is a party to any shooting of any fowl or bird and any person who rents any building, shed, room, yard, field, or premises, or knowingly suffers or permits the use of any building, shed, room, yard, field, or premises, for the purpose of shooting any fowl or bird, shall be fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding ten (10) days, or both. Nothing in this section applies to the shooting of any wild game in its wild state.

History of Section.
(G.L. 1896, ch. 114, § 17; G.L. 1909, ch. 138, § 17; G.L. 1923, ch. 141, § 17; G.L. 1938, ch. 640, § 17; G.L. 1956, § 4-1-16.)



Chapter 4-1-17 - Unloading of animals in transit for rest, water, and feeding.

§ 4-1-17 Unloading of animals in transit for rest, water, and feeding.  (a) No railroad company, in the transportation of animals, shall permit those animals to be confined in cars, after they have been confined twenty-eight (28) consecutive hours, without unloading those animals for rest, water, and feeding for at least five (5) consecutive hours, unless prevented from unloading them by storm or accidental causes. In estimating the confinement, the time during which the animals have been confined without rest on connecting roads from which they are received shall be included. It is the intent of this section to prohibit their continuous confinement longer than twenty-eight (28) hours, except upon the stated contingencies.

(b) Animals unloaded shall be properly fed, watered, and sheltered, during their rest, by the owner or person having the custody of the animals; or in case of his or her default in doing so, then by the railroad company transporting those animals, at the expense of the owner or person in custody of the animals, and the company shall in that case have a lien upon those animals for food, care, and custody furnished and shall not be liable for any detention of those animals authorized by this chapter.

(c) Any company, owner, or custodian of animals in transit failing to comply with this section shall for each offense be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(d) Whenever animals are carried in cars in which they can and do have proper food, water, space and opportunity for rest, the provisions for unloading them shall not apply.

History of Section.
(G.L. 1896, ch. 114, § 3; G.L. 1909, ch. 138, § 3; G.L. 1923, ch. 141, § 3; G.L. 1938, ch. 640, § 3; G.L. 1956, § 4-1-17.)



Chapter 4-1-18 - Arrest of violators without warrant  Care of animals.

§ 4-1-18 Arrest of violators without warrant  Care of animals.  Any person violating this chapter may be arrested on view and held without a warrant; provided, that an arrest or detention without warrant shall not continue longer than twenty-four (24) hours; and the person making an arrest, with or without a warrant, shall use reasonable diligence to give notice to the owner of animals found in the charge or custody of the person arrested, and shall properly care and provide for those animals until the owner shall take charge of them, provided the owner shall do so within thirty (30) days from the date of the notice. The person making an arrest shall have a lien on those animals for the expense of their care and provision.

History of Section.
(G.L. 1896, ch. 114, § 5; P.L. 1898, ch. 548, § 2; P.L. 1900, ch. 747, § 1; G.L. 1909, ch. 138, § 5; G.L. 1923, ch. 141, § 5; G.L. 1938, ch. 640, § 5; G.L. 1956, § 4-1-18.)



Chapter 4-1-19 - Issuance of search warrants.

§ 4-1-19 Issuance of search warrants.  Whenever complaint is made on oath to any magistrate authorized to issue warrants in criminal cases, that the complainant believes and has reasonable cause to believe that the laws in relation to cruelty to animals have been or are being violated in any building or place, the magistrate, if satisfied that there is reasonable cause for that belief, shall issue a search warrant, authorizing any officer, competent to serve a warrant, to search the building or place; but no search shall be made after sunset, unless specially authorized by the magistrate upon satisfactory cause shown.

History of Section.
(G.L. 1896, ch. 114, § 6; G.L. 1909, ch. 138, § 6; G.L. 1923, ch. 141, § 6; G.L. 1938, ch. 640, § 6; G.L. 1956, § 4-1-19.)



Chapter 4-1-20 - Duty of police officers  Fines paid to society for prevention of cruelty to animals.

§ 4-1-20 Duty of police officers  Fines paid to society for prevention of cruelty to animals.  Any deputy sheriff, constable or police officer shall prosecute all violations of this chapter which come to his or her knowledge and all fines and forfeitures resulting from the complaint of any officer or agent of the society for the prevention of cruelty to animals under this chapter, shall enure and be paid over to the society in aid of the benevolent objects for which it was incorporated.

History of Section.
(G.L. 1896, ch. 114, § 8; G.L., ch. 283, § 15, as enacted by P.L. 1901, ch. 848, § 1; G.L. 1909, ch. 138, § 8; ch. 349, § 19; G.L. 1923, ch. 141, § 8; ch. 401, § 19; G.L. 1938, ch. 612, § 19; ch. 640, § 8; G.L. 1956, § 4-1-20; P.L. 2012, ch. 324, § 10.)



Chapter 4-1-21 - Powers of agents of society for prevention of cruelty to animals.

§ 4-1-21 Powers of agents of society for prevention of cruelty to animals.  The general agent of the Rhode Island society for the prevention of cruelty to animals and any number of special agents as may be appointed by that society have the same power and authority to arrest as any officer authorized to serve criminal process for the purpose of enforcing any of the laws of this state in relation to cruelty to animals, that power and authority to extend throughout the state, and they may serve any search warrant issued under § 4-1-19 and may search any building or place named in that warrant. A general agent and any special agents may, for the purpose of carrying out their duties, possess and carry pistols as defined in § 11-47-2, and the provisions of § 11-47-5 shall not apply to them. Any person who interferes with or obstructs any of those agents in the discharge of their duty shall be guilty of obstructing an officer and punished as provided in § 11-32-1.

History of Section.
(G.L. 1909, ch. 114, § 19; P.L. 1907, ch. 1446, § 1; G.L. 1909, ch. 138, § 18; G.L. 1923, ch. 141, § 18; G.L. 1938, ch. 640, § 18; P.L. 1945, ch. 1651, § 1; G.L. 1956, § 4-1-21.)



Chapter 4-1-22 - Care of neglected animals by society  Forfeiture of owner's rights  Expenses.

§ 4-1-22 Care of neglected animals by society  Forfeiture of owner's rights  Expenses.  (a) An officer or agent of the Rhode Island society for the prevention of cruelty to animals may lawfully take charge of any animal found abandoned or neglected or which in the opinion of that officer or agent is aged, maimed, disabled, lame, sick, diseased, injured, unfit for the labor it is performing, or cruelly treated, and shall give notice to the owner, if known, or his agents, and may provide suitable care.

(b) Every owner or agent, upon conviction of abandonment, neglect, or cruel treatment of any animal taken charge of by the Rhode Island society for the prevention of cruelty to animals under this section, forfeits the rights to ownership or control of that animal to the society for disposition in any manner deemed suitable for that animal.

(c) Whenever any officer or agent of the Rhode Island society for the prevention of cruelty to animals lawfully takes charge of any animal under this section, the expense of suitable care of that animal, upon conviction of the owner of that animal for a violation of any section of this chapter, is charged against the owner or agent of the owner having custody of that animal at the time the officer or agent of the Rhode Island society for the prevention of cruelty to animals took charge of the animal. The Rhode Island society for the prevention of cruelty to animals has the authority to commence a civil action for damages against the owner or his or her agent thirty (30) days after a written demand for payment of the expense of the suitable care of that animal has been sent and no payment received.

History of Section.
(G.L. 1896, ch. 114, § 4; G.L. 1909, ch. 138, § 4; G.L. 1923, ch. 141, § 4; G.L. 1938, ch. 640, § 4; P.L. 1945, ch. 1651, § 1; G.L. 1956, § 4-1-22; P.L. 1981, ch. 289, § 1; P.L. 1984, ch. 197, § 1.)



Chapter 4-1-23 - Destruction of infirm animals by society.

§ 4-1-23 Destruction of infirm animals by society.  If, upon examination by a licensed graduate veterinarian of any animal taken possession of under § 4-1-22, the veterinarian certifies, in writing, to the society that the animal is so aged, maimed, disabled, lame, sick, diseased, or injured as to be unfit for any useful purpose, any officer or agent of the society may lawfully and humanely destroy that animal or cause it to be humanely destroyed, and the society, its officers and agents, are exonerated from all liability to the owner of that animal on account of its destruction.

History of Section.
(G.L. 1956, ch. 640, § 4; P.L. 1945, ch. 1651, § 1; G.L. 1956, § 4-1-23.)



Chapter 4-1-24 - Jurisdiction of offenses  Appeals.

§ 4-1-24 Jurisdiction of offenses  Appeals.  The district court has concurrent jurisdiction with the superior court, over all offenses under this chapter and to the full extent of the penalties specified. Parties defendant, however, have the same right to appeal from the sentence of a district court as is now provided by law in other criminal cases.

History of Section.
(G.L. 1896, ch. 114, § 9; C.P.A. 1905, § 1216; G.L. 1909, ch. 138, § 9; G.L. 1923, ch. 141, § 9; G.L. 1938, ch. 640, § 9; G.L. 1956, § 4-1-24; P.L. 1969, ch. 239, § 53.)



Chapter 4-1-25 - Appropriations for prevention of cruelty  Payments to society.

§ 4-1-25 Appropriations for prevention of cruelty  Payments to society.  The general assembly shall annually appropriate any sum it deems necessary, out of any money in the treasury not otherwise appropriated, to be expended under the direction of the director of environmental management, for the purpose of preventing cruelty to animals, and the director may pay that sum to the Rhode Island society for the prevention of cruelty to animals for that purpose, and the state controller is authorized to draw his or her orders upon the general treasurer for the payment of any sum appropriated, or so much of the sum as may be required, upon receipt by him or her of proper vouchers approved by the director.

History of Section.
(G.L. 1896, ch. 114, § 18; G.L. 1909, ch. 138, § 19; G.L. 1923, ch. 141, § 19; P.L. 1923, ch. 431, § 1; P.L. 1929, ch. 1374, § 5; G.L. 1938, ch. 640, § 19; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 4-1-25.)



Chapter 4-1-26 - Abandonment of animals.

§ 4-1-26 Abandonment of animals.  If any person having possession and/or control of an animal abandons that animal on a street, road, highway or in a public place or on private property or from a motor vehicle, or in a dwelling or any other building or structure without providing for the care of that animal, he or she shall be punished in the manner provided in § 4-1-2 for each such offense. If this abandonment results in the death of the animal, the person shall be punished in the manner provided in § 4-1-5. Abandonment means the relinquishment of all right, title, claim, or possession of the animal with the intention of not reclaiming it or resuming its ownership or possession.

History of Section.
(P.L. 1966, ch. 176, § 1; P.L. 1996, ch. 329, § 1.)



Chapter 4-1-27 - Auction of lost or abandoned animals and poultry.

§ 4-1-27 Auction of lost or abandoned animals and poultry.  (a) The general agent of the Rhode Island society for the prevention of cruelty to animals, within his or her discretion, may sell at public auction any lost or abandoned animals and poultry. Before proceeding to sale, the general agent shall give notice to the owners of the lost or abandoned animals by advertising once a week for three (3) successive weeks prior to the sale in some daily newspaper printed in English and published in this state.

(b) The agent is not liable in any legal action brought against him or her based on the sale. The proceeds of the sales shall be turned over to the Rhode Island society for the prevention of cruelty to animals to be used to defray the cost of shelter and care of animals which are the subject of the sale and to cover any costs incident to the sale.

(c) Any remaining proceeds from the sale shall be held for a period of two (2) years by the Rhode Island society for the prevention of cruelty to animals for the account of the rightful owner, who, upon making a claim and showing satisfactory evidence of ownership, shall be entitled to those proceeds. If unclaimed within that two (2) year period, the proceeds shall then become the property of the Rhode Island society for the prevention of cruelty to animals to be used for any and all purposes of the society.

History of Section.
(P.L. 1968, ch. 72, § 1.)



Chapter 4-1-28 - Greasy pig contests prohibited.

§ 4-1-28 Greasy pig contests prohibited.  It is unlawful for any person, as defined in § 4-1-1, to conduct any greasy pig contest within the state. Any person violating this section is subject to the provisions of § 4-1-2.

History of Section.
(P.L. 1973, ch. 114, § 2.)



Chapter 4-1-29 - Release of caged animals in park or zoo.

§ 4-1-29 Release of caged animals in park or zoo.  It is unlawful for any person to willfully release an animal from captivity in a park, circus, zoo or other such facility. Any person violating this section is be deemed guilty of a misdemeanor.

History of Section.
(P.L. 1975, ch. 131, § 1.)



Chapter 4-1-30 - Cruelty to police animals.

§ 4-1-30 Cruelty to police animals.  Any person who willfully tortures, torments, beats, kicks, strikes, mutilates, injures, disables, or otherwise mistreats any dog or horse owned by a police department of this state or any of its political subdivisions or who willfully by any action interferes with the lawful performance of a police dog or horse shall be punished by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500), or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1980, ch. 185, § 1.)



Chapter 4-1-31 - Assignment of state veterinarian.

§ 4-1-31 Assignment of state veterinarian.  (a) Examination of fighting animals. A licensed veterinarian from the department of environmental management, shall be made available to agents of the Rhode Island society for the prevention of cruelty to animals at the request of the state police for the purpose of examining any animal which those agents believe to have been involved in animal fighting in violation of § 4-1-2, 4-1-8, 4-1-9 or 4-1-11.

(b) Right of entry where cruelty suspected. The director of the department of environmental management or any veterinarian employed by the department of environmental management designated by the director for such purpose, having reason to suspect the existence of cruelty to animals within the meaning of this chapter upon any grounds or premises, is hereby authorized and empowered to enter upon those grounds or premises for enforcement of the provisions of this chapter. For such inspections, the department shall, unless a search without a warrant is otherwise allowed by law, seek a search warrant from an official of a court authorized to issue warrants.

(c) The director of the department of environmental management may designate a department veterinarian or veterinarians to act as animal advocates. A general agent or special agent from the Rhode Island society for the prevention of cruelty to animals may also act in that capacity.

(d) The animal advocate shall make recommendations to any court before which the custody or well-being of an animal is at issue.

(e) Any animal care facility licensed by the United States department of agriculture or holding a public health service (PHS) assurance of compliance shall be exempt from the provisions of this section.

History of Section.
(P.L. 1983, ch. 180, § 1; P.L. 1999, ch. 398, § 1; P.L. 2012, ch. 193, § 1; P.L. 2012, ch. 203, § 1.)



Chapter 4-1-33 - Persons using animals for research  Registration.

§ 4-1-33 Persons using animals for research  Registration.  (a) Any person, firm, partnership, or corporation actively engaged in animal research, who actually utilizes live animals for research purposes, shall register with the department of health by filing with the department of health on forms provided by it, the full name, address and type of research performed by the particular person, firm, partnership, or corporation involved in animal research. Any person who violates any of the provisions of this section shall be fined not more than five hundred dollars ($500).

(b) Upon passage of this section the department of health shall publish a notice containing the provisions of this section.

History of Section.
(P.L. 1989, ch. 479, § 1.)



Chapter 4-1-34 - Destruction of racing greyhounds.

§ 4-1-34 Destruction of racing greyhounds.  No person shall put to death, within the state, a racing greyhound or a retired racing greyhound except in a humane manner. For the purposes of this section, the phrase in a humane manner means by means of euthanasia by lethal injection, or by any other standard of humane killing that may be established by the American veterinary medicine association.

History of Section.
(P.L. 1990, ch. 465, § 1.)



Chapter 4-1-34.1 - Restriction on sale of greyhounds.

§ 4-1-34.1 Restriction on sale of greyhounds.  No person, firm, or other business entity shall sell or otherwise transfer any greyhound or retired racing greyhound to any person, firm, or other business entity for the purpose of medical research.

History of Section.
(P.L. 1990, ch. 465, § 1.)



Chapter 4-1-34.2 - Autopsies and medical treatment permitted.

§ 4-1-34.2 Autopsies and medical treatment permitted.  Nothing contained in this chapter prohibits the owner of a greyhound from having an autopsy performed on that greyhound, nor prohibits any medical treatment necessary to maintain the health and well being of a greyhound.

History of Section.
(P.L. 1990, ch. 465, § 1.)



Chapter 4-1-34.3 - Violations  Penalties.

§ 4-1-34.3 Violations  Penalties.  Any person found guilty of violating § 4-1-34 or 4-1-34.1 shall be fined not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 465, § 1.)



Chapter 4-1-35 - Community restitution.

§ 4-1-35 Community restitution.  The general assembly hereby declares that the words "community service" which appear throughout this chapter shall now be substituted with and referred to as "community restitution".

History of Section.
(P.L. 1998, ch. 454, § 7.)



Chapter 4-1-36 - Psychiatric counseling.

§ 4-1-36 Psychiatric counseling.  Any person found guilty of violating any of the provisions of this chapter may, in addition to any penalties imposed, be evaluated to determine the need for psychiatric or psychological counseling, and, if determined appropriate by the court, to receive psychiatric or psychological counseling at his or her own expense.

History of Section.
(P.L. 2000, ch. 321, § 1.)



Chapter 4-1-37 - Immunity from suit.

§ 4-1-37 Immunity from suit.  Any Rhode Island licensed veterinarian shall be held harmless from either criminal or civil liability arising out of any reports, either oral or written, made to local and/or state police, animal control officials or officers of private organizations devoted to humane treatment of animals, concerning any animal that the veterinarian knows or reasonably believed to be abandoned, neglected, or abused, and shall be immune from suit by reason of making the report. Provided, however, that a veterinarian who participates or reports in bad faith or with malice shall not be protected under the provisions of this section.

History of Section.
(P.L. 2000, ch. 322, § 1.)



Chapter 4-1-38 - Use of the terms owner or guardian.

§ 4-1-38 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-1-1.

History of Section.
(P.L. 2001, ch. 72, § 2.)



Chapter 4-1-39 - Transport and shelter of horses.

§ 4-1-39 Transport and shelter of horses.  (a) Notwithstanding any other provision of law, a person may not transport or shelter, or cause or allow to be transported or sheltered any equine animal in or upon any trailer, conveyance or other vehicle whatsoever with two (2) or more levels stacked on top of one another.

(b) Any person who violates the provisions of this section shall be subject to a fine of not less than five hundred dollars ($500) per animal for a first offense, and subject to a fine of at least one thousand dollars ($1,000) per animal for all second and subsequent offenses.

History of Section.
(P.L. 2008, ch. 257, § 1; P.L. 2008, ch. 414, § 1.)



Chapter 4-1-40 - Possession of animals.

§ 4-1-40 Possession of animals.  (a) In addition to any other penalty imposed by law, a person convicted of, or who entered a plea of nolo contendere to, any misdemeanor violation under the provisions of this chapter may, based on the discretion of the sentencing judge, not possess or reside with any animal for a period of up to five (5) years following entry of the conviction or upon acceptance of a plea of nolo contendere by the court. Any offense under this subsection is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment for a term not more than one year, or both, and forfeiture of the animal(s).

(b) In addition to any other penalty imposed by law, a person convicted of, or who entered a plea of nolo contendere to, any felony violation under the provisions of this chapter may, based on the discretion of the sentencing judge, not possess or reside with any animal for a period of up to fifteen (15) years following entry of the conviction or upon acceptance of a plea of nolo contendere by the court. Any offense under this subsection is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment for a term not more than one year, or both, and forfeiture of the animal(s).

History of Section.
(P.L. 2011, ch. 194, § 1; P.L. 2011, ch. 207, § 1.)






Chapter 4-1.1 - Unlawful Confinement of a Covered Animal

Chapter 4-1.1-1 - Definitions.

§ 4-1.1-1 Definitions.  For the purposes of this chapter:

(1) "Calf raised for veal" means a calf of the bovine species kept for the purpose of producing the food product referred to as veal.

(2) "Crate" means a "gestation crate" for sows or a "veal crate" for calves.

(3) "Farm" means the land, building, support facilities, and other equipment that are wholly or partially used for the commercial production of animals or animal products used for food or fiber; and does not include live animal markets.

(4) "Farm owner or operator" means any person who owns or controls the operation of a farm, and does not include any non-management employee, contractor, or consultant.

(5) "Fully extending the animal's limbs" means fully extending all limbs without touching the side of an enclosure.

(6) "Person" means any individual, firm, partnership, joint venture, association, limited liability company, corporation, estate, trust, receiver, or syndicate.

(7) "Sow during gestation" means a pregnant pig of the porcine species kept for the purpose of breeding.

(8) "Turning around freely" means turning in a complete circle without any impediment including a tether, and without touching the side of a crate.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)



Chapter 4-1.1-2 - Purpose.

§ 4-1.1-2 Purpose.  The purpose of this chapter, subject to exceptions set forth in § 4-1.1-4, is to prohibit the confinement of calves raised for veal and sows during gestation.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)



Chapter 4-1.1-3 - Unlawful confinement.

§ 4-1.1-3 Unlawful confinement.  Notwithstanding any other provision of law, a person is guilty of unlawful confinement of a sow or calf if the person is a farm owner or operator who knowingly tethers or confines any sow or calf in a manner that prevents such animal from turning around freely, lying down, standing up, or fully extending the animal's limbs.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)



Chapter 4-1.1-4 - Exceptions.

§ 4-1.1-4 Exceptions.  This section shall not apply:

(1) During medical research.

(2) Temporary confinement prior to and during examination, testing, individual treatment or operation for veterinary purposes.

(3) During transportation.

(4) During rodeo exhibitions, state or county fair exhibitions, 4-H programs, and similar exhibitions or educational programs.

(5) During temporary confinement for animal husbandry purposes for no more than six (6) hours in any twenty-four (24) hour period unless ordered by a licensed veterinarian.

(6) During the humane slaughter of a sow or pig accordance with the provisions of chapter 4-17, and other applicable laws and regulations.

(7) To a sow during the fourteen (14) day period prior to the sows expected date of giving birth and extending for a duration of time until the piglets are weaned. This period may be modified upon the order of a licensed veterinarian.

(8) To calves being trained to exhibit.

(9) To calves being trained to accept routine confinement in dairy and beef housing.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)



Chapter 4-1.1-5 - Penalty.

§ 4-1.1-5 Penalty.  (a) The provisions of this chapter are in addition to, and not in lieu of, any other laws protecting animal welfare. This chapter may not be construed to limit any other state laws or rules protecting the welfare of animals or to prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

(b) It is not an affirmative defense to alleged violations of this chapter that the calf or sow was kept as part of an agricultural operation and in accordance with customary animal husbandry or farming practices.

(c) Any person who violates the provisions of this chapter or any rules or regulations promulgated hereunder shall be fined not less than fifty dollars ($50.00) nor exceeding five hundred dollars ($500), or both.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)



Chapter 4-1.1-6 - Severability.

§ 4-1.1-6 Severability.  If any provision of this chapter or the application thereof to any person or circumstances, is held invalid or unconstitutional, that invalidity or unconstitutionality shall not affect other provisions or applications of this chapter that can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2012, ch. 275, § 1; P.L. 2012, ch. 285, § 1.)






Chapter 4-2 - Commercial Feeds

Chapter 4-2-1 - Title.

§ 4-2-1 Title.  This chapter shall be known as the "Rhode Island Commercial Feed Law of 1977".

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-2 - Enforcing official.

§ 4-2-2 Enforcing official.  This chapter shall be administered by the director of the department of environmental management of the state or his or her authorized agent, referred to as the director.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-3 - Definitions.

§ 4-2-3 Definitions.  When used in this chapter:

(1) "Brand name" means any word, name, symbol, or device, or any combination identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

(2) "Commercial feed" means all materials except whole seeds unmixed or physically altered entire unmixed seeds, when not adulterated within the meaning of § 4-2-7, which are distributed for use as feed or for mixing in feed. The director by regulation may exempt from this definition, or from specific provisions of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances when those commodities, compounds, or substances are not inter-mixed or mixed with other materials, and are not adulterated within the meaning of § 4-2-7.

(3) "Contract feeder" means a person who as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby that commercial feed is supplied, furnished, or otherwise provided to that person and whereby that person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

(4) "Customer formula feed" means commercial feed which consists of a mixture of commercial feeds and/or ingredients each batch of which is manufactured according to the specific instructions of the final purchaser.

(5) "Distribute" means to offer for sale, sell, exchange, or barter, commercial feed; or to supply, furnish, or otherwise provide commercial feed to a contract feeder.

(6) "Distributor" means any person who distributes.

(7) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body.

(8) "Feed ingredient" means each of the constituent materials making up a commercial feed.

(9) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

(10) "Labeling" means all labels and other written, printed, or graphic matter:

(i) Upon a commercial feed or any of its containers or wrapper; or

(ii) Accompanying that commercial feed.

(11) "Manufacture" means to grind, mix, or blend, or further process a commercial feed for distribution.

(12) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(13) "Official sample" means a sample of feed taken by the director or his or her agent in accordance with § 4-2-10(c), (e), or (f).

(14) "Percent" or "percentages" means percentages by weights.

(15) "Person" means individual, partnership, corporation, and association.

(16) "Pet" means any domesticated animal normally maintained in or near the household(s) of the owner(s).

(17) "Pet food" means any commercial feed prepared and distributed for consumption by pets.

(18) "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(19) "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

(20) "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

(21) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-4 - Registration.

§ 4-2-4 Registration.  (a) No person shall manufacture a commercial feed in this state, unless he or she has filed with the director on forms provided by the director, his or her name, place of business and location of each manufacturing facility in this state.

(b) No person shall distribute in this state a commercial feed except a customer formula feed, which has not been registered pursuant to this section. The application for registration, accompanied by a sixty dollar ($60.00) per brand registration fee, shall be submitted in the manner prescribed by the director, on forms furnished by the director. A tag, label, or facsimile for each brand to be registered must accompany the application. Upon approval by the director, the registration shall be issued to the applicant. All registrations expire on the 31st day of December of each year.

(c) The director is empowered to refuse registration of any commercial feed not in compliance with this chapter and to cancel any registration subsequently found not to be in compliance with any provisions of this chapter provided, that no registration shall be refused or canceled unless the registrant has been given an opportunity to be heard before the director and to amend his or her application in order to comply with the requirements of this chapter.

(d) Changes of either chemical or ingredient composition of a registered commercial feed may be permitted with no new registration required provided there is satisfactory evidence that those changes would not result in a lowering of the guaranteed analysis of the product for the purpose for which designed, and provided a new label is submitted to the director notifying the director of the change.

(e) All moneys received by the director under this chapter shall be deposited as general revenues and shall consist of all fertilizer registration and tonnage fees paid pursuant to §§ 2-7-4 and 2-7-6 and fees paid pursuant to § 4-2-4.

(f) All moneys appropriated for the feed and fertilizer quality testing program shall be made available for the following purposes:

(1) To support the feed and fertilizer testing laboratory for the testing and analysis of commercial feeds distributed within this state for the expressed purpose of detection of deficiency.

(2) For payment of ancillary services, personnel and equipment incurred in order to carry out the purposes of quality assurance defined by this chapter.

History of Section.
(P.L. 1977, ch. 170, § 2; P.L. 1989, ch. 349, § 2; P.L. 1992, ch. 133, art. 22, § 2; P.L. 1995, ch. 370, art. 40, § 3; P.L. 2004, ch. 595, art. 33, § 2.)



Chapter 4-2-5 - Labeling.

§ 4-2-5 Labeling.  A commercial feed shall be labeled as follows:

(a) In the case of a commercial feed, except a customer formula feed, it shall be accompanied by a label bearing the following information:

(1) The net weight.

(2) The product name and the brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in any terms that the director by regulation requires to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements must be determinable by laboratory methods such as the method published by the association of official analytical chemists (AOAC).

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed. The director by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or he or she may exempt any commercial feeds, or any group of commercial feeds, from the requirement of an ingredient statement if he or she finds that this statement is not required in the interest of consumers.

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6) Adequate directions for use for all commercial feeds containing drugs and for any other feeds as the director may require by regulation as necessary for their safe and effective use.

(7) Any precautionary statement that the director by regulation determines is necessary for the safe and effective use of the commercial feed.

(b) In the case of a customer formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(1) Name and address of the manufacturer.

(2) Name and address of the purchaser.

(3) Date of delivery.

(4) The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used.

(5) Adequate directions for use for all customer formula feeds containing drugs and for any other feeds as the director may require by regulation as necessary for their safe and effective use.

(6) Any precautionary statements that the director by regulation determines are necessary for the safe and effective use of the customer formula feed.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-6 - Misbranding.

§ 4-2-6 Misbranding.  A commercial feed is deemed to be misbranded:

(1) If its labeling is false or misleading in any particular.

(2) If it is distributed under the name of another commercial feed.

(3) If it is not labeled as required in § 4-2-5.

(4) If it purports to be or is represented as a commercial feed, or it purports to contain or is represented as containing a commercial feed ingredient, unless that commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the director.

(5) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed with the conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in the terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-7 - Adulteration.

§ 4-2-7 Adulteration.  A commercial feed is deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, the commercial feed shall not be considered adulterated under this subsection if the quantity of that substance in the commercial feed does not ordinarily render it injurious to health.

(2) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of § 406 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 346), other than one which is:

(i) A pesticide chemical in or on a raw agricultural commodity; or

(ii) A food additive.

(3) If it is, or it bears or contains any food additive which is unsafe within the meaning of § 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 348).

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of § 408(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 346a(a)). Where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under § 408 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 346a) and that raw agricultural commodity has been subject to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of that pesticide chemical remaining in or on that processed feed is not deemed unsafe if that residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of that residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of that processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of § 408(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 346a(a)).

(5) If it is, or it bears or contains any color additive which is unsafe within the meaning of § 706 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 376).

(6) If any valuable constituent has been in whole or in part omitted or abstracted from the feed or any less valuable substance substituted.

(7) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

(8) If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the director to assure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating those regulations, the director shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), unless he or she determines that they are not appropriate to the conditions which exist in this state.

(9) If it contains viable weed seeds in amounts exceeding the limits which the director shall establish by rule or regulation.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-8 - Prohibited acts.

§ 4-2-8 Prohibited acts.  The following acts and the causing of these acts within the state are prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded.

(2) The adulteration or misbranding of any commercial feed.

(3) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of § 4-2-7.

(4) The removal or disposal of a commercial feed in violation of an order under § 4-2-11.

(5) The failure or refusal to register in accordance with § 4-2-4.

(6) Failure to file any report required by this chapter or the regulations promulgated under this chapter.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-9 - Rules and regulations.

§ 4-2-9 Rules and regulations.  (a) The director is authorized to make appropriate regulations requiring the maintenance of records, as may be deemed necessary, setting forth the number of net tons of commercial feed distributed in the state. The director has the right to examine any records to verify statements of tonnage.

(b) The director is authorized to promulgate any rules and regulations for commercial feeds and pet foods that are specifically authorized in this chapter and any other reasonable rules and regulations necessary for the efficient enforcement of this chapter. In the interest of uniformity the director shall by regulation adopt, unless he or she determines that they are inconsistent with the provisions of this chapter or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the association of American feed control officials and published in the official publication of that organization; and

(2) Any regulations promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.); provided, that the director would have the authority under this chapter to promulgate those regulations.

(c) Before the issuance, amendment, or repeal of any rule or regulation authorized by this chapter, the director shall publish the proposed regulation, amendment, or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties, including all current registrants, adequate notice and shall afford all interested persons an opportunity to present their views, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the director shall take appropriate action to issue the proposed rule or regulation or to amend or to repeal an existing rule or regulation. The provisions of this subsection notwithstanding, if the director, pursuant to the authority of this chapter, adopts the official definition of feed ingredients or official feed terms as adopted by the association of American feed control officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), any amendment or modification adopted by the association of American feed control officials or by the secretary of human services in the case of regulations promulgated pursuant to the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), shall be adopted automatically under this chapter without regard to the publication of the notice required by this subsection unless the director, by order, specifically determines that the amendment or modification shall not be adopted.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-10 - Inspection, sampling, and analysis.

§ 4-2-10 Inspection, sampling, and analysis.  (a) For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to those provisions, officers or employees designated by the director, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized:

(1) To enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold those feeds; and

(2) To inspect at reasonable times and within reasonable limits and in a reasonable manner the factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling. The inspection may include the verification of only those records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under § 4-2-9(a).

(b) A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(c) If the officer or employee making the inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection upon completion of the inspection and prior to leaving the premises he or she shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(d) If the owner of any factory, warehouse, or establishment described in subsection (a), or the owner's agent, refuses to admit the director or the director's agent to inspect in accordance with subsections (a) and (b), the director is authorized to obtain from the attorney general a warrant directing the owner or the owner's agent to submit the premises described in the warrant to inspection.

(e) For the purpose of the enforcement of this chapter, the director or the director's designated agent is authorized to enter upon public or private premises including any vehicle of transport during regular business hours to have access to, and obtain samples, and to examine records relating to distribution of commercial feeds.

(f) Sampling and analysis shall be conducted in accordance with methods published by the association of official analytical chemists, or in accordance with other generally recognized methods.

(g) The results of all analysis of official samples shall be forwarded by the director to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within thirty (30) days following receipt of the analysis the director shall furnish to the registrant a portion of the sample concerned.

(h) The director, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in § 4-2-3(13) and obtained and analyzed as provided for in subsections (c), (e), and (f) of this section.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-11 - Withdrawal, condemnation, and confiscation of commercial feeds.

§ 4-2-11 Withdrawal, condemnation, and confiscation of commercial feeds.  (a) Withdrawal from distribution orders. When the director or the director's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, he or she may issue and enforce a written or printed withdrawal from distribution order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the director or the court. The director shall release the lot of commercial feed so withdrawn when those provisions and regulations have been complied with. If compliance is not obtained within thirty (30) days, the director may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

(b) Condemnation and confiscation. Any lot of commercial feed not in compliance with those provisions and regulations shall be subject to seizure on complaint of the director to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed is in violation of this chapter and orders the condemnation of that commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-12 - Penalties.

§ 4-2-12 Penalties.  (a) Any person convicted of violating any of the provisions of this chapter or who impedes, hinders, or otherwise prevents, or attempts to prevent, the director or his or her authorized agent in performance of his or her duty in connection with the provisions of this chapter shall be adjudged guilty of a misdemeanor and be fined not less than one hundred dollars ($100) or more than two hundred dollars ($200) for the first violation, and not less than two hundred dollars ($200) or more than five hundred dollars ($500) for each subsequent violation.

(b) Nothing in this chapter shall be construed as requiring the director or the director's representative to:

(1) Report for prosecution;

(2) Institute seizure proceedings; or

(3) Issue a withdrawal from distribution order, as a result of minor violations of the chapter, or when he or she believes the public interest will best be served by suitable notice of warning in writing.

(c) It shall be the duty of the attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the director reports violations for prosecution, an opportunity shall be given the distributor to present his or her view to the director.

(d) The director is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under the chapter notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.

(e) Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this chapter may within forty-five (45) days bring action in superior court in the county where the enforcement official has his or her office for judicial review of those actions. The form of the proceeding is any which may be provided by the statutes of this state to review decisions of administrative agencies, or in the absence or inadequacy of a form of proceeding, any applicable form of legal action, including actions for declaratory judgments or writs or prohibitory or mandatory injunctions.

(f) Any person who uses to his or her own advantage, or reveals to other than the director, or the director's authorized agent(s), or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this chapter, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a misdemeanor and shall on conviction be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year or both. This prohibition shall not be deemed as prohibiting the director, or his or her authorized agent(s), from exchanging information of a regulatory nature with appointed officials of the United States government, or of other states, who are similarly prohibited by law from revealing this information.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-13 - Cooperation with other entities.

§ 4-2-13 Cooperation with other entities.  The director may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-14 - Publication of information.

§ 4-2-14 Publication of information.  The director shall publish at least annually, in any forms that he or she may deem proper, information he or she may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label. The information concerning production and use of commercial feed shall not disclose the operations of any person.

History of Section.
(P.L. 1977, ch. 170, § 2.)



Chapter 4-2-15 - Severability.

§ 4-2-15 Severability.  If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, that judgment shall not affect, impair, or invalidate the remainder of the chapter but shall be confined in its operation to the clause, sentence, paragraph, or part of the chapter directly involved in the controversy in which that judgment has been rendered.

History of Section.
(P.L. 1977, ch. 170, § 2.)






Chapter 4-3 - Garbage Feeding

Chapter 4-3-1 - Definitions.

§ 4-3-1 Definitions.  For the purpose of §§ 4-3-1  4-3-11 the following words shall have the meanings ascribed to them in this section:

(1) "Director" means the director of environmental management or the director's authorized agent.

(2) "Garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and consumption of foods including animal carcasses or parts,

(3) "Person" means the state, any municipality, political subdivision, institution, public or private corporation, individual, partnership, or other entity.

History of Section.
(P.L. 1954, ch. 3355, § 1; G.L. 1956, § 4-3-1; P.L. 1987, ch. 78, § 13.)



Chapter 4-3-2 - Applicability of §§ 4-3-1  4-3-11.

§ 4-3-2 Applicability of §§ 4-3-1  4-3-11.  Sections 4-3-1  4-3-11 shall apply to any person or persons who feeds garbage, other than from his or her own domestic household, to more than four (4) swine.

History of Section.
(P.L. 1954, ch. 3355, § 2; G.L. 1956, § 4-3-2.)



Chapter 4-3-3 - Permit required to feed garbage.

§ 4-3-3 Permit required to feed garbage.  No person shall feed garbage to swine without first securing a permit from the director. This permit shall be renewed on the first day of July of each year.

History of Section.
(P.L. 1954, ch. 3355, § 2; G.L. 1956, § 4-3-3.)



Chapter 4-3-4 - Application for permit  Fee.

§ 4-3-4 Application for permit  Fee.  Any person desiring to obtain a permit to feed garbage to swine shall make written application to the director in accordance with the requirements of the director. At the time of filing an application, the applicant shall pay to the director a permit fee in the sum of five dollars ($5.00) for the general use of the state.

History of Section.
(P.L. 1954, ch. 3355, § 3; G.L. 1956, § 4-3-4; P.L. 1960, ch. 74, § 3.)



Chapter 4-3-5 - Requirements for permit.

§ 4-3-5 Requirements for permit.  The following conditions are required for a garbage feeding permit:

(1) The feeding area is equipped with a cement base or constructed of other material approved by the director;

(2) The feeding area or platforms shall be constructed as to be readily cleaned daily, and to allow for all refuse to be disposed of;

(3) Housing meets existing sanitary and humane standards, regarding ventilation, drainage, and warmth;

(4) Premises upon which swine are kept must be kept clean and sanitary and meet the regulations of the director.

History of Section.
(P.L. 1954, ch. 3355, § 4; G.L. 1956, § 4-3-5.)



Chapter 4-3-6 - Cooking or treatment of garbage.

§ 4-3-6 Cooking or treatment of garbage.  All garbage, regardless of previous processing, shall, before being fed to swine, be thoroughly heated to two hundred twelve degrees Fahrenheit (212° F.) for at least thirty (30) minutes, unless treated in some other manner which shall be approved in writing by the director as being equally effective for the protection of public health.

History of Section.
(P.L. 1954, ch. 3355, § 6; G.L. 1956, § 4-3-6.)



Chapter 4-3-7 - Revocation or denial of permits.

§ 4-3-7 Revocation or denial of permits.  Upon determination that any person having a permit issued under §§ 4-3-1  4-3-11 or who has applied for a permit, has violated or failed to comply with any of the provisions of §§ 4-3-1  4-3-11, or any of the rules or regulations promulgated under these sections, the director may, after notice to the registrant, and after affording the registrant an opportunity to be heard, revoke the permit or refuse to issue a permit to an applicant.

History of Section.
(P.L. 1954, ch. 3355, § 5; G.L. 1956, § 4-3-7.)



Chapter 4-3-8 - Access of inspectors to property.

§ 4-3-8 Access of inspectors to property.  Any authorized representative of the director has the power to enter at reasonable times upon any private or public property for the purposes of inspection and investigating conditions relating to the treating of garbage to be fed to swine as required by §§ 4-3-1  4-3-11.

History of Section.
(P.L. 1954, ch. 3355, § 7; G.L. 1956, § 4-3-8.)



Chapter 4-3-9 - Maintenance and examination of records.

§ 4-3-9 Maintenance and examination of records.  Any authorized representative of the director may examine any records or memoranda pertaining to the feeding of garbage to swine. The director may require maintenance of records relating to the operation of equipment for and procedure of treating garbage to be fed to swine. Copies of those records shall be submitted to the director on request.

History of Section.
(P.L. 1954, ch. 3355, § 7; G.L. 1956, § 4-3-9.)



Chapter 4-3-10 - Enforcement  Rules and regulations.

§ 4-3-10 Enforcement  Rules and regulations.  The director is hereby charged with administration and enforcement of the provisions of §§ 4-3-1  4-3-11 and is authorized to make and enforce all rules and regulations which the director deems necessary to carry out the purposes of §§ 4-3-1  4-3-11.

History of Section.
(P.L. 1954, ch. 3355, § 8; G.L. 1956, § 4-3-10.)



Chapter 4-3-11 - Penalty for violations.

§ 4-3-11 Penalty for violations.  Any person who violates any of the provisions of, or who fails to perform any duty imposed by §§ 4-3-1  4-3-11 or who violates any rule or regulation promulgated under these sections is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than two hundred dollars ($200). In addition, that person may be enjoined from continuing that violation. Each day upon which that violation occurs constitutes a separate violation.

History of Section.
(P.L. 1954, ch. 3355, § 9; G.L. 1956, § 4-3-11.)



Chapter 4-3-12 - Approval of feeding sites by a city or town council.

§ 4-3-12 Approval of feeding sites by a city or town council.  No swine shall be kept in any city or town, to be fed on swill, offal or other decaying substances, brought from any other city or town, except in a place in the city or town as is designated by the city or town council. Any person violating this section is liable to the penalty prescribed in § 23-23.5-11.

History of Section.
(G.L. 1896, ch. 91, §§ 14, 15; G.L. 1909, ch. 107, §§ 14, 15; G.L. 1923, ch. 119, §§ 14, 15; G.L. 1938, ch. 601, §§ 13,14; G.L. 1956, § 4-3-12.)



Chapter 4-3-13 - Carrying of swill into Middletown.

§ 4-3-13 Carrying of swill into Middletown.  No person shall carry any house offal or swill into the town of Middletown, or permit the swill or offal so carried to be fed to swine on his or her premises, or to be deposited on or spread upon his or her land, in that town. Nothing in this section shall be construed to prevent the carrying of swill or house offal through the town of Middletown to any other town. Any person violating any of the provisions of this section shall be for every offense fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding three (3) months.

History of Section.
(G.L. 1896, ch. 282, § 4; G.L. 1909, ch. 348, § 3; G.L. 1923, ch. 400, § 3; G.L. 1938, ch. 611, § 3; G.L. 1956, § 4-3-13.)






Chapter 4-4 - Animal Diseases in General

Chapter 4-4-1 - Appointment of commissioners to inspect diseased animals  Quarantine  Veterinarians.

§ 4-4-1 Appointment of commissioners to inspect diseased animals  Quarantine  Veterinarians.  The director of environmental management may appoint one or more commissioners in each county of the state, whose duty it is to visit and inquire into the condition of any domestic animal in their respective counties whenever there is reason to suspect that any domestic animal, or the carcass of any domestic animal, is affected with tuberculosis, or other contagious, infectious, or communicable disease; and the commissioners in their counties are authorized to quarantine any diseased domestic animal, or the carcass of any diseased domestic animal, until inspected by the veterinarian employed by the director. The director may also employ from time to time any number of veterinary surgeons that he or she may find necessary to carry out the purposes of this chapter.

History of Section.
(G.L. 1896, ch. 99, §§ 8, 9; P.L. 1896, ch. 344, § 4; G.L. 1909, ch. 120, §§ 8, 9; G.L. 1923, ch. 241, §§ 8, 9; P.L. 1927, ch. 971, § 1; G.L. 1938, ch. 207, § 1; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-1.)



Chapter 4-4-2 - Compensation of commissioners and veterinarians  Duties  Removal.

§ 4-4-2 Compensation of commissioners and veterinarians  Duties  Removal.  Subject to chapter 4 of title 36, the director of environmental management is authorized to fix the compensation of the cattle commissioners and veterinary surgeons, to prescribe their duties, and to remove them when deemed expedient.

History of Section.
(G.L. 1896, ch. 99, § 22; P.L. 1904, ch. 1156, § 6; G.L. 1909, ch. 120, § 28; G.L. 1923, ch. 241, § 28; G.L. 1938, ch. 207, § 21; impl. am. P.L. 1952, ch. 2975, §§ 12, 17; G.L. 1956, § 4-4-2.)



Chapter 4-4-3 - Reporting of diseased animals  Destruction.

§ 4-4-3 Reporting of diseased animals  Destruction.  Any owner of an animal suspected of having an animal disease determined by the director of environmental management to be contagious or injurious to public health or to the health of other animals, or any veterinarian who treats that animal, or any other person or institution having knowledge of a diseased animal, shall make a report of that information to the state department of environmental management in any manner and form as the department prescribes by regulation. The director of environmental management shall promulgate by rule a list of those animals determined to be contagious or injurious. The director of environmental management, if he or she determines an animal to have a contagious or communicable disease, shall cause that animal to be killed and the carcass to be disposed of in any manner as not to be detrimental to the public health.

History of Section.
(G.L. 1896, ch. 99, § 10; P.L. 1904, ch. 1156, § 1; P.L. 1906, ch. 1354, § 1; G.L. 1909, ch. 120, § 10; G.L. 1923, ch. 241, § 10; G.L. 1938, ch. 241, § 9; P.L. 1927, ch. 971, § 1; G.L. 1938, ch. 207, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-3; P.L. 1962, ch. 42, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1.)



Chapter 4-4-5 - Right of entry where disease suspected.

§ 4-4-5 Right of entry where disease suspected.  The director of the department of environmental management or the director's duly authorized representatives, having reason to suspect the existence of any of the diseases mentioned in this chapter upon any grounds or premises, are hereby authorized and empowered to enter upon those grounds or premises for the enforcement of the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 99, § 17; G.L. 1909, ch. 120, § 23; G.L. 1923, ch. 241, § 23; G.L. 1938, ch. 207, § 16; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-5.)



Chapter 4-4-7 - Compensation for condemned equine animals.

§ 4-4-7 Compensation for condemned equine animals.  For every horse, ass, or mule condemned and killed as affected with glanders or farcy there shall be paid a sum not to exceed fifty dollars ($50.00); provided, however, that no payment is made under the authority of this section for any horse, ass or mule that has not been owned in the state for the period of six (6) months next preceding the condemnation.

History of Section.
(G.L. 1909, ch. 120, § 31, as enacted by P.L. 1917, ch. 1539, § 1; G.L. 1923, ch. 241, § 31; G.L. 1938, ch. 207, § 23; G.L. 1956, § 4-4-7.)



Chapter 4-4-8 - Exposure of diseased animals to contact with healthy animals.

§ 4-4-8 Exposure of diseased animals to contact with healthy animals.  No person having the care or custody of any animal having any one of the diseases mentioned in this chapter or chapter 5 of this title, shall, knowing the animal to have any of the diseases mentioned in this chapter or chapter 5 of this title, sell or exchange, or permit the removal, use or driving of that animal upon any public highway, or the exposure of that animal to contact with any other healthy animal of the same kind, except by permission of the director of environmental management. Any person so doing is deemed guilty of a misdemeanor, and on being convicted shall be fined not exceeding one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 99, § 16; G.L. 1909, ch. 120, § 22; G.L. 1923, ch. 241, § 22; G.L. 1938, ch. 207, § 15; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-8.)



Chapter 4-4-9 - Sale, use, or exposure of diseased animals  Refusal to destroy.

§ 4-4-9 Sale, use, or exposure of diseased animals  Refusal to destroy.  A person who willfully sells or offers to sell, uses, exposes, or causes or permits to be sold, offered for sale, used or exposed, any horse or other animal having the disease known as glanders or farcy, or other contagious or infectious disease dangerous to the life or health of human beings or animals, or which is diseased past recovery, or who refuses upon demand of the general agent or any special agent of the society for the prevention of cruelty to animals humanely to destroy an animal affected with any of those diseases shall, for each offense, be punished in the manner provided in § 4-1-2.

History of Section.
(G.L. 1956, ch. 640, § 20; P.L. 1945, ch. 1651, § 2; G.L. 1956, § 4-4-9.)



Chapter 4-4-10 - Sale of diseased or disabled animals.

§ 4-4-10 Sale of diseased or disabled animals.  It is unlawful for any person holding an auctioneer's license knowingly to receive or offer for sale or to sell at public auction, other than at a sheriff 's or judicial sale under a court order, or for any person to sell or offer for sale at private sale, any animal which is suffering from any disability, lameness or disease, and any person violating any provision of this section shall, for each offense, be punished in the manner provided in § 4-1-2.

History of Section.
(G.L. 1956, ch. 640, § 21; P.L. 1945, ch. 1651, § 2; G.L. 1956, § 4-4-10.)



Chapter 4-4-11 - Interference with enforcement  Violation of quarantine.

§ 4-4-11 Interference with enforcement  Violation of quarantine.  Any person or persons who shall willfully or intentionally interfere with any officers, duly authorized to carry out the provisions of this chapter is deemed guilty of a misdemeanor, and upon conviction is liable to imprisonment not exceeding three (3) months, or a fine not exceeding one hundred dollars ($100), or both, at the discretion of the court.

History of Section.
(G.L. 1896, ch. 99, § 21; G.L. 1909, ch. 120, § 27; G.L. 1923, ch. 241, § 27; G.L. 1938, ch. 207, § 20; G.L. 1956, § 4-4-11.)



Chapter 4-4-12 - Cooperation with federal government in suppression of diseases.

§ 4-4-12 Cooperation with federal government in suppression of diseases.  The governor is authorized to accept on behalf of the state the rules and regulations prepared by the secretary of agriculture under and in pursuance of § 3, 21 U.S.C. § 114, of an act of congress approved May 29, 1884, entitled "An act for the establishment of a bureau of animal industry, to prevent the exportation of diseased cattle, and to provide means for the suppression and extirpation of pleuropneumonia and other contagious diseases among domestic animals", 21 U.S.C. § 113 et seq., and to cooperate with the authorities of the United States in the provisions of that act.

History of Section.
(G.L. 1896, ch. 99, § 18; G.L. 1909, ch. 120, § 24; G.L. 1923, ch. 241, § 24; G.L. 1938, ch. 207, § 17; G.L. 1956, § 4-4-12.)



Chapter 4-4-13 - Powers of federal and state inspectors  Assistance by peace officers.

§ 4-4-13 Powers of federal and state inspectors  Assistance by peace officers.  The inspectors of the state department of environmental management and the department of agriculture of the United States, in cooperation with the state department of environmental management, or with any agent of the state, has the right of inspection, quarantine, and condemnation of animals affected with any contagious, infectious, or communicable disease, or suspected to be affected, or that have been exposed to any contagious, infectious, or communicable disease, and for these purposes are authorized and empowered to enter upon any grounds or premises. The director of agriculture or inspectors of the United States department of agriculture, in cooperation with the state department of environmental management, or with any agent of the state department of environmental management have the power to call on deputy sheriffs, constables, and peace officers to assist them in the discharge of their duties in carrying out the provisions of the act of congress approved May 29, 1884, 21 U.S.C. § 113 et seq., establishing the bureau of animal industry, or the provisions of the department of environmental management, and it is made the duty of deputy sheriffs, constables, and peace officers to assist those inspectors or agents when requested, and those inspectors or agents have the same power and protection as peace officers while engaged in the discharge of their duties.

History of Section.
(G.L. 1896, ch. 99, § 19; P.L. 1904, ch. 1156, § 5; G.L. 1909, ch. 120, § 25; G.L. 1923, ch. 241, § 25; G.L. 1938, ch. 207, § 18; G.L. 1956, § 4-4-13; P.L. 1962, ch. 54, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 2012, ch. 324, § 11.)



Chapter 4-4-14 - State immunity.

§ 4-4-14 State immunity.  The state is not liable for any damages or expenses incurred under §§ 4-4-12 and 4-4-13.

History of Section.
(G.L. 1896, ch. 99, § 20; G.L. 1909, ch. 120, § 26; G.L. 1923, ch. 241, § 26; G.L. 1938, ch. 207, § 19; G.L. 1956, § 4-4-14.)



Chapter 4-4-15 - Cooperation in federal Bang's disease plan.

§ 4-4-15 Cooperation in federal Bang's disease plan.  The state department of environmental management shall cooperate with the United States government in connection with the prevailing federal plan for the control and eradication of Bang's disease and that department may make reasonable rules and regulations governing the control and eradication of Bang's disease including federal approved vaccinal procedures; and the general assembly shall annually appropriate any sum as it may deem necessary to carry out the purposes in the operation of a plan for the payment of positive reactors to the Bang's disease test and the eradication of that contagious and infectious disease.

History of Section.
(G.L. 1956, ch. 207, § 28; P.L. 1941, ch. 1017, § 1; G.L. 1956, § 4-4-15.)



Chapter 4-4-16 - Compensation for animals killed in Bang's disease program.

§ 4-4-16 Compensation for animals killed in Bang's disease program.  Sections 4-5-1  4-5-6 shall be construed to include payments for indemnities for animals killed, and for the testing and administration expense incurred, due to the prevalence of Bang's disease.

History of Section.
(G.L. 1956, ch. 207, § 29; P.L. 1941, ch. 1017, § 1; G.L. 1956, § 4-4-16.)



Chapter 4-4-17 - Importation or exposure of diseased animals.

§ 4-4-17 Importation or exposure of diseased animals.  Any person bringing into the state any neat cattle or other animals which he or she knows to be infected with any infectious or contagious disease, or who exposes the cattle or other animals, known to him or her to be infected, to other cattle and animals not infected with an infectious or contagious disease, shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 98, § 1; G.L. 1909, ch. 119, § 1; G.L. 1923, ch. 245, § 1; G.L. 1938, ch. 206, § 1; G.L. 1956, § 4-4-17.)



Chapter 4-4-18 - City and town ordinances.

§ 4-4-18 City and town ordinances.  The city and town councils of the several cities and towns may pass any ordinances as they think proper, to prevent the spread of infectious or contagious diseases among cattle and other animals within their cities and towns, and may prescribe penalties for the violation of the ordinances, not exceeding twenty dollars ($20.00) for any one offense.

History of Section.
(G.L. 1896, ch. 98, § 2; G.L. 1909, ch. 119, § 2; G.L. 1923, ch. 245, § 2; G.L. 1938, ch. 206, § 2; G.L. 1956, § 4-4-18.)



Chapter 4-4-19 - Orders prohibiting importation of animals.

§ 4-4-19 Orders prohibiting importation of animals.  The director of environmental management may prohibit the introduction of any cattle or other domestic animals into the state. Any person who brings, transports or introduces any cattle or other domestic animals into the state, after the director has issued an order forbidding the introduction of that cattle or other domestic animal into the state, or after the director has published for five (5) successive days in any newspapers published in this state as the director may direct, an order forbidding that introduction, shall be fined not exceeding three hundred dollars ($300) for every offense, and every officer or agent of any company or other person, who violates that order, is subject to the fine. In case of the introduction into the state of cattle or other domestic animals, contrary to the order of the director, the introduction of each animal is deemed a separate and distinct offense.

History of Section.
(G.L. 1896, ch. 98, § 3; G.L. 1909, ch. 119, § 3; G.L. 1923, ch. 245, § 3; G.L. 1938, ch. 206, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-19.)



Chapter 4-4-20 - Publication of information on diseases.

§ 4-4-20 Publication of information on diseases.  The director of environmental management shall endeavor to obtain full information in relation to any contagious disease which may prevail among cattle or other domestic animals near the borders of the state, and shall publish and circulate that information in his or her discretion. Should any contagious disease break out, or should there be reasonable suspicion of its existence among cattle or other domestic animals in any city or town in the state, he or she shall examine the cases, and publish the result of his or her examination, for the benefit of the public.

History of Section.
(G.L. 1896, ch. 98, § 4; G.L. 1909, ch. 119, § 4; G.L. 1923, ch. 245, § 4; G.L. 1938, ch. 206, § 4; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-20.)



Chapter 4-4-21 - Inspectors on roads and railroads.

§ 4-4-21 Inspectors on roads and railroads.  The director may appoint suitable and discreet persons, on or near the several highways, turnpike roads, railroads, and thoroughfares in the state, who shall inquire into all violations of this chapter and report those violations to the director.

History of Section.
(G.L. 1896, ch. 98, § 5; G.L. 1909, ch. 119, § 5; G.L. 1923, ch. 245, § 5; G.L. 1938, ch. 206, § 5; G.L. 1956, § 4-4-21.)



Chapter 4-4-22 - Sale of infected animals or milk.

§ 4-4-22 Sale of infected animals or milk.  Any person who sells or offers to sell any cattle or other domestic animals, or any part of these animals, known to him or her to be infected with any contagious disease, or with any disease dangerous to the public health, or who sells or offers to sell any milk from any infected cattle or other domestic animals, shall be fined not exceeding one thousand dollars ($1,000) or be imprisoned not exceeding two (2) years, or both, in the discretion of the court.

History of Section.
(G.L. 1896, ch. 98, § 6; G.L. 1909, ch. 119, § 6; G.L. 1923, ch. 245, § 6; G.L. 1938, ch. 206, § 6; G.L. 1956, § 4-4-22.)



Chapter 4-4-23 - Regulations for suppression of disease.

§ 4-4-23 Regulations for suppression of disease.  The director of environmental management may make all necessary regulations for the prevention, treatment, cure, and extirpation of any disease, and any person who fails to comply with any regulation made shall be fined not exceeding three hundred dollars ($300) or be imprisoned not exceeding one year.

History of Section.
(G.L. 1896, ch. 98, § 7; G.L. 1909, ch. 119, § 7; G.L. 1923, ch. 245, § 7; G.L. 1938, ch. 206, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-23.)



Chapter 4-4-24 - State rules paramount to local.

§ 4-4-24 State rules paramount to local.  Whenever the director of environmental management makes and publishes any regulations concerning the extirpation, cure, or treatment of cattle or other domestic animals infected with, or which have been exposed to any contagious disease, those regulations shall supersede the regulations made by the authorities of the several towns and cities upon that subject, and the operation of those regulations made by those authorities shall be suspended during the time those made by the director are in force.

History of Section.
(G.L. 1896, ch. 98, § 8; G.L. 1909, ch. 119, § 8; G.L. 1923, ch. 245, § 8; G.L. 1938, ch. 206, § 8; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-24.)



Chapter 4-4-25 - Signature of orders and notices.

§ 4-4-25 Signature of orders and notices.  All orders, appointments and notices from the director of environmental management, except the order of notice provided for in § 4-4-19, shall bear his or her signature.

History of Section.
(G.L. 1896, ch. 98, § 9; G.L. 1909, ch. 119, § 9; G.L. 1923, ch. 245, § 9; G.L. 1938, ch. 206, § 9; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-4-25.)



Chapter 4-4-26 - Limitation of prosecutions.

§ 4-4-26 Limitation of prosecutions.  All prosecutions for offenses against the provisions of §§ 4-4-17  4-4-25 shall be commenced within thirty (30) days after the offense has been committed, and not afterwards.

History of Section.
(G.L. 1896, ch. 98, § 10; G.L. 1909, ch. 119, § 10; G.L. 1923, ch. 245, § 10; G.L. 1938, ch. 206, § 10; G.L. 1956, § 4-4-26.)



Chapter 4-4-27 - Certification of turtles as free of salmonellosis required.

§ 4-4-27 Certification of turtles as free of salmonellosis required.  All turtles being sold in this state shall be certified by the seller as being free from salmonellosis. Any person knowingly violating this section shall upon conviction, be fined not less than twenty dollars ($20.00) nor more than two hundred dollars ($200).

History of Section.
(P.L. 1972, ch. 209, § 1.)






Chapter 4-4.1 - Importation of Equines

Chapter 4-4.1-1 - Definitions.

§ 4-4.1-1 Definitions.  As used in this chapter, the following terms have the following meanings:

(a) "CEM" means contagious equine metritis.

(b) "Director" means the director of the department of environmental management.

(c) "Department" means the department of environmental management.

(d) "Equine" means horses, including ponies, mules and donkeys.

(e) "State veterinarian" means a veterinarian employed or designated by the department.

History of Section.
(P.L. 1999, ch. 464, § 1.)



Chapter 4-4.1-2 - Quarantine procedure.

§ 4-4.1-2 Quarantine procedure.  Any person who wishes to establish a quarantine facility in this state for any equine imported from a CEM affected country shall have the proposed facility inspected and approved by the department.

A representative of the department shall, upon request, make an initial visit to the proposed facility and make recommendations for any changes required. The owner or manager shall then submit a drawing of the farm as well as a detailed to scale drawing of all buildings, paddocks, pastures, and tracks intended for quarantine use. Upon receipt of these drawings the state veterinarian shall make an inspection and, if notified the facility is adequate, approve its use as a quarantine facility.

History of Section.
(P.L. 1999, ch. 464, § 1.)



Chapter 4-4.1-3 - Regulations.

§ 4-4.1-3 Regulations.  The director may adopt regulations to carry out the intent of this chapter, which may include, without limitation, provisions relating to quarantine facilities, staff and procedures, laboratory and testing procedures, and the handling of equines, equipment and waste material handling.

History of Section.
(P.L. 1999, ch. 464, § 1.)



Chapter 4-4.1-4 - Fees.

§ 4-4.1-4 Fees.  The director may, by regulation, provide for the payment of fees to reimburse the state for the hourly expense of the state veterinarian or agent and his or her travel and administrative expense, incurred in carrying out the responsibilities provided for by the chapter and any applicable federal law or regulation.

History of Section.
(P.L. 1999, ch. 464, § 1.)



Chapter 4-4.1-5 - Violations  Penalties.

§ 4-4.1-5 Violations  Penalties.  Any person found guilty of violating any provision of this chapter or any regulation adopted hereunder shall be guilty of a misdemeanor and may be fined not more than one thousand dollars ($1,000.00) for each violation.

History of Section.
(P.L. 1999, ch. 464, § 1.)






Chapter 4-5 - Tuberculosis Control

Chapter 4-5-1 - Report of affected animal  Test.

§ 4-5-1 Report of affected animal  Test.  Whenever the owner of any bovine animal suspects that animal to be affected with tuberculosis, and, in writing, requests the director of environmental management to inspect the animal, or if the director suspects any bovine animal to be affected with tuberculosis, the director shall immediately direct a veterinarian to inspect and test that animal on a specified day. The test in all cases shall be a tuberculin test conforming to the standards of the United States department of agriculture.

History of Section.
(G.L. 1896, ch. 99, § 10; P.L. 1904, ch. 1156, § 1; P.L. 1906, ch. 1354, § 1; G.L. 1909, ch. 120, § 10; G.L. 1923, ch. 241, § 10; P.L. 1927, ch. 971, § 1; G.L. 1938, ch. 207, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-1.)



Chapter 4-5-2 - Identification of reactors.

§ 4-5-2 Identification of reactors.  Any animal showing a positive reaction to a tuberculin test shall be classified as a reactor and be identified in a manner which is recommended by the United States livestock sanitary association, and the animal disease eradication branch of the agricultural research service, United States department of agriculture.

History of Section.
(G.L. 1956, ch. 207, § 3A; P.L. 1956, ch. 3788, § 1; G.L. 1956, § 4-5-2.)



Chapter 4-5-3 - Condemnation of diseased animals.

§ 4-5-3 Condemnation of diseased animals.  If a tuberculin test indicates that an animal is affected with tuberculosis, or if, even though the animal fails to react to that test, the veterinarian shall condemn the animal as affected with tuberculosis, the animal shall at once be appraised under § 4-5-4 and killed in the presence of the director or veterinarian and the owner, or if the owner is not present, then in the presence of the person who has charge of the animal for the owner and its carcass shall be disposed of in a manner not to be detrimental to the public health.

History of Section.
(G.L. 1896, ch. 99, § 10; P.L. 1904, ch. 1156, § 1; P.L. 1906, ch. 1354, § 1; G.L. 1909, ch. 120, § 10; G.L. 1923, ch. 241, § 10; P.L. 1927, ch. 971, § 1; G.L. 1938, ch. 207, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-3.)



Chapter 4-5-4 - Appraisal of condemned animals.

§ 4-5-4 Appraisal of condemned animals.  (a) For the purposes of § 4-5-3, the veterinarian and the agent assigned by the director shall constitute the board of appraisers, and the estimate of value by those two (2) persons is final, except as otherwise provided. Written notice of the amount of the appraisal, signed by the board of appraisers, is to be immediately given to the owner or claimant of the animal. Any party aggrieved by an award made under this section may appeal to the director of environmental management within five (5) days after the receipt of the notice.

(b) Appraisals are based upon current receipts at nearby public auctions or public sales.

History of Section.
(G.L. 1896, ch. 99, § 11; P.L. 1904, ch. 1156, § 2; G.L. 1909, ch. 120, § 11; P.L. 1917, ch. 1542, § 1; P.L. 1921, ch. 2103, § 1; G.L. 1923, ch. 241, § 11; P.L. 1929, ch. 1308, § 1; G.L. 1938, ch. 207, § 4; G.L. 1956, § 4-5-4; P.L. 1973, ch. 174, § 1; P.L. 1982, ch. 78, § 2.)



Chapter 4-5-5 - Sale of carcasses of condemned animals.

§ 4-5-5 Sale of carcasses of condemned animals.  The director of environmental management is authorized to sell the carcass of any animal killed as tuberculous, when in the opinion of the board of appraisers that sale should be permitted. The proceeds of that sale shall be paid to the owner of the animal killed in accordance with this chapter, after deducting from those proceeds the cost of slaughtering or transporting the animal to a slaughterhouse and other expenses incident to the killing and selling of the animal.

History of Section.
(G.L. 1923, ch. 120, § 11; P.L. 1921, ch. 2103, § 1; G.L. 1923, ch. 241, § 11; P.L. 1929, ch. 1308, § 1; G.L. 1938, ch. 207, § 4; G.L. 1956, § 4-5-5.)



Chapter 4-5-6 - Payment for condemned animals  Prerequisites.

§ 4-5-6 Payment for condemned animals  Prerequisites.  In the case of any bovine animal condemned as having any infectious, contagious, or communicable disease considered dangerous to livestock or public health, upon receipt of a post mortem examination, conducted by a veterinarian approved by the department of environmental management or one licensed to practice veterinary medicine in this state, the state may pay to the owner an indemnity not to exceed the difference between the appraised value of each animal destroyed less the net salvage received by the owner and any funds received from federal indemnity payments. No payment shall exceed five hundred dollars ($500), and any joint state federal indemnity payments plus salvage shall not exceed the appraised value of the animals. No payment shall be made for any animal that is condemned and killed if that animal is from a herd that has not been maintained in accordance with the rules, regulations, and standards of the state, and of any state and federal regulations for the suppression of bovine disease or if that animal has been imported into this state where there has been no compliance with the rules, regulations, and standards of the state governing the requirements for importation. The premises where the diseased animal has been kept shall be thoroughly cleansed and disinfected according to the regulations of the department of environmental management.

History of Section.
(G.L. 1896, ch. 99, § 13; P.L. 1896, ch. 344, § 1; P.L. 1904, ch. 1156, § 4; G.L. 1909, ch. 120, § 13; G.L. 1923, ch. 241, § 13; P.L. 1926, ch. 788, § 1; P.L. 1927, ch. 971, § 2; P.L. 1929, ch. 1308, § 2; P.L. 1931, ch. 1702, § 1; P.L. 1931, ch. 1786, § 1; G.L. 1938, ch. 207, § 6; G.L. 1956, § 4-5-6; R.P.L. 1957, ch. 27, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 1973, ch. 174, § 2; P.L. 1979, ch. 57, § 1.)



Chapter 4-5-7 - Application for permission to import.

§ 4-5-7 Application for permission to import.  All persons, firms, corporations, or associations intending to ship, transport, import, or to drive any bovine animals into the state, shall make written application to the director of environmental management for permission to ship, transport, import, or drive bovine animals into this state, and in that application shall state the breed, sex, age, and general marking on each animal and with the application shall forward to the director:

(1) A chart signed by a veterinarian approved by the United States department of agriculture showing that the animals described are from officially tuberculosis free accredited herds or are from herds officially under state and federal supervision for the eradication of bovine tuberculosis. All herds from which those animals originate shall have passed a negative intradermic tuberculin test at least three (3) months prior to date of shipment; except that in the case of all animals originating in accredited herds, those herds shall have passed a negative intradermic tuberculin test within one year from date of shipment; and

(2) A certificate of a veterinarian approved as provided in subsection (1), that upon a negative intradermic tuberculin test and a physical examination, those animals have been found to be free from tuberculosis or other contagious or communicable disease, and are from a herd officially under state and federal supervision for the eradication of bovine tuberculosis, which at its last tuberculin test revealed no reactors.

History of Section.
(P.L. 1896, ch. 344, § 2; G.L. 1909, ch. 120, § 14; G.L. 1923, ch. 241, § 14; P.L. 1926, ch. 788, § 2; P.L. 1927, ch. 1014, § 2; P.L. 1931, ch. 1786, § 2; P.L. 1934, ch. 2131, § 1; G.L. 1938, ch. 207, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-7.)



Chapter 4-5-8 - Issuance of permit to import.

§ 4-5-8 Issuance of permit to import.  Upon the receipt of an application pursuant to § 4-5-7, chart and certificate, the director of environmental management shall issue a permit to the owner or importer of those animals to ship, import, transport, or drive the animals described in the application into this state. All animals which are being shipped, transported, imported, or driven into the state shall at all times be accompanied with this permit.

History of Section.
(G.L. 1938, ch. 241, § 14; P.L. 1926, ch. 788, § 2; P.L. 1927, ch. 1014, § 2; P.L. 1931, ch. 1786, § 2; P.L. 1934, ch. 2131, § 1; G.L. 1938, ch. 207, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-8.)



Chapter 4-5-9 - Animals imported for slaughter.

§ 4-5-9 Animals imported for slaughter.  In the case of animals shipped into Rhode Island for immediate slaughter, the director of environmental management may at his or her discretion waive the filing of the chart and certificate; in those instances the director shall issue a special permit covering those animals for immediate slaughter.

History of Section.
(G.L. 1938, ch. 241, § 14; P.L. 1931, ch. 1786, § 2; P.L. 1934, ch. 2131, § 1; G.L. 1938, ch. 207, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-9.)



Chapter 4-5-10 - Penalty for importation without permit.

§ 4-5-10 Penalty for importation without permit.  Any person, firm, corporation, or association shipping, transporting, importing, or driving any bovine animals into this state without first obtaining an import permit or who fails to have any bovine animal which is being shipped, transported, imported, or driven into the state accompanied at all times with that permit shall be fined not more than five hundred dollars ($500), or be imprisoned for not more than one year, or both.

History of Section.
(P.L. 1896, ch. 344, § 2; G.L. 1909, ch. 120, § 14; G.L. 1923, ch. 241, § 14; P.L. 1926, ch. 788, § 2; P.L. 1927, ch. 1014, § 2; P.L. 1931, ch. 1786, § 2; P.L. 1934, ch. 2131, § 1; G.L. 1938, ch. 207, § 7; G.L. 1956, § 4-5-10.)



Chapter 4-5-11 - Prosecution of violations.

§ 4-5-11 Prosecution of violations.  Complaints for the violation of the provisions of §§ 4-5-7  4-5-10 shall be made by the director of the department of environmental management, and the director is exempt from giving surety for costs on any complaint made.

History of Section.
(P.L. 1896, ch. 344, § 3; G.L. 1909, ch. 120, § 15; G.L. 1923, ch. 241, § 15; G.L. 1938, ch. 207, § 8; G.L. 1956, § 4-5-11.)



Chapter 4-5-12 - Notice of arrival of imported animals.

§ 4-5-12 Notice of arrival of imported animals.  The person, firm, corporation, or association importing any animal in pursuance of the permit shall immediately on the arrival of that animal in the state send written notice of that arrival to the director of environmental management, and any person, firm, corporation, or association who fails to notify the director is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500) or be imprisoned for not more than one year, or both.

History of Section.
(P.L. 1900, ch. 756, § 1; G.L. 1909, ch. 120, § 16; G.L. 1923, ch. 241, § 16; P.L. 1926, ch. 788, § 3; G.L. 1938, ch. 207, § 9; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-12.)



Chapter 4-5-13 - Examination and certification of imported cattle.

§ 4-5-13 Examination and certification of imported cattle.  Upon the receipt of the notification pursuant to § 4-5-12, the director of environmental management, or the director's duly authorized representative, shall proceed within seventy-two (72) hours to the place designated, and make a physical examination of the cattle; and if upon that examination the cattle are deemed free from tuberculosis, it shall be certified by the director upon a permit, and a duplicate permit shall be given to the owner of the cattle, and the cattle released for the use and benefit of the owner.

History of Section.
(P.L. 1900, ch. 756, § 2; G.L. 1909, ch. 120, § 17; G.L. 1923, ch. 241, § 17; G.L. 1938, ch. 207, § 10; G.L. 1956, § 4-5-13.)



Chapter 4-5-14 - Quarantine of imported cattle  Intradermic test.

§ 4-5-14 Quarantine of imported cattle  Intradermic test.  If after the examination pursuant to § 4-5-13, the director of environmental management is of the opinion that any of the cattle examined are afflicted with tuberculosis, or if he or she has reason to question the accuracy or reliability of the test charts under which the cattle were imported into this state, or if for any other reason he or she believes any of the cattle examined may be affected with tuberculosis, the director, if in his or her judgment that action appears advisable, shall place the cattle in quarantine at their destination or at some other suitable place to be designated by the director, and the cattle shall be held in quarantine for a period of not more than ninety (90) days or until released by order of the director within that period. While those cattle are held in quarantine, the director shall cause them to be tested for tuberculosis with tuberculin by the intradermic test.

History of Section.
(P.L. 1900, ch. 756, § 3; G.L. 1909, ch. 120, § 18; G.L. 1923, ch. 241, § 18; P.L. 1923, ch. 432, § 1; P.L. 1926, ch. 788, § 4; P.L. 1928, ch. 1135, § 1; G.L. 1938, ch. 207, § 11; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-5-14.)



Chapter 4-5-15 - Slaughter of infected cattle  Release of cattle free from tuberculosis.

§ 4-5-15 Slaughter of infected cattle  Release of cattle free from tuberculosis.  If as the result of the test pursuant to § 4-5-14 it is found that any cattle are afflicted with tuberculosis, the diseased cattle shall be immediately slaughtered in the manner provided in § 4-5-3 and the state shall not be required to compensate the owner for their loss but the owner shall pay for testing the cattle with tuberculin. If any cattle are found free from tuberculosis as the result of the test pursuant to § 4-5-14, they shall be released for the use and benefit of the owner. If any cattle are slaughtered and upon post mortem examination it is found that the slaughtered animal was not afflicted with tuberculosis, then the animal shall be paid for by the state at its full appraised value in accordance with § 4-5-6.

History of Section.
(P.L. 1900, ch. 756, § 3; G.L. 1909, ch. 120, § 18; G.L. 1923, ch. 241, § 18; P.L. 1923, ch. 432, § 1; P.L. 1926, ch. 788, § 4; P.L. 1928, ch. 1135, § 1; G.L. 1938, ch. 207, § 11; G.L. 1956, § 4-5-15.)



Chapter 4-5-16 - Penalty for violation of import requirements.

§ 4-5-16 Penalty for violation of import requirements.  Any person taking cattle out of, or otherwise breaking, the quarantine provided for in § 4-5-14 or violating any other provision of §§ 4-5-12  4-5-15 shall be fined not less than twenty dollars ($20.00) nor more than one hundred dollars ($100) or be imprisoned for not more than thirty (30) days, or both.

History of Section.
(P.L. 1900, ch. 756, § 4; G.L. 1909, ch. 120, § 19; G.L. 1923, ch. 241, § 19; P.L. 1928, ch. 1135, § 2; G.L. 1938, ch. 207, § 12; G.L. 1956, § 4-5-16.)



Chapter 4-5-17 - Willful violations of import requirements.

§ 4-5-17 Willful violations of import requirements.  When any person is shown to have knowingly brought into this state an animal suffering, or suspected to be suffering, with tuberculosis, or to have concealed the existence of that disease in any animal owned by him or her, that person is not entitled to any compensation for the animal slaughtered under this chapter, and is deemed guilty of a misdemeanor, and upon conviction shall be fined for that offense not exceeding one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 99, § 14; G.L. 1909, ch. 120, § 20; G.L. 1923, ch. 241, § 20; G.L. 1938, ch. 207, § 13; G.L. 1956, § 4-5-17.)



Chapter 4-5-18 - Violations by public officers.

§ 4-5-18 Violations by public officers.  (a) Any cattle commissioner, veterinarian or other officer, agent, or employee appointed by the director of environmental management, having immediate control of the carcass of an affected animal as described in § 4-5-3, who permits the disposal of that carcass or any part in any manner as will be detrimental to the public health, shall be fined not exceeding one thousand dollars ($1,000), or imprisoned not exceeding two (2) years.

(b) Any cattle commissioner, veterinarian or other officer, agent, or employee appointed who shall knowingly certify for payment the claim of any person not the owner of the affected animals at the time of the test described in § 4-5-1, shall be fined not exceeding five hundred dollars ($500), or be imprisoned not exceeding one year.

History of Section.
(G.L. 1938, ch. 241, § 30; P.L. 1927, ch. 1014, § 3; G.L. 1938, ch. 207, § 22; G.L. 1956, § 4-5-18.)



Chapter 4-5-19 - Penalty for violations generally.

§ 4-5-19 Penalty for violations generally.  Any person who violates any provision of this chapter for which a penalty is not otherwise provided shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding one year.

History of Section.
(G.L. 1938, ch. 241, § 30; P.L. 1927, ch. 1014, § 3; G.L. 1938, ch. 207, § 22; G.L. 1956, § 4-5-19.)



Chapter 4-5-20 - Establishment of tuberculosis-free areas.

§ 4-5-20 Establishment of tuberculosis-free areas.  The director of environmental management may, in his or her discretion, establish circumscribed areas within which all bovine cattle are subjected to the tuberculin test, but in no case shall that area be smaller than a single city or town as provided. Before this area is established, the owners of eighty-five percent (85%) of the cattle, or seventy-five percent (75%) of the cattle owners in this area shall make application, in writing, on official form to the director, placing their herds under the inspection and supervision of the state or of the United States, for the eradication of bovine tuberculosis. Upon receipt of a sufficient number of those applications, the director shall first satisfy himself or herself that those applications have been signed by the requisite number of cattle owners within the designated area, and all those applications are open to inspection at all times. If satisfied that those applications have been signed by the requisite number of cattle owners, the director may establish this area or areas which he or she shall clearly bound and describe, and within which bovine tuberculosis is to be eradicated at the expense of the state or United States, and he or she shall cause all those cattle within that area or areas to be quarantined, tested, appraised, and condemned as provided in §§ 4-5-1  4-5-6.

History of Section.
(G.L. 1938, ch. 241, § 43; P.L. 1932, ch. 1926, § 1; G.L. 1938, ch. 207, § 24; G.L. 1956, § 4-5-20.)



Chapter 4-5-21 - Advertisement of tuberculosis-free areas.

§ 4-5-21 Advertisement of tuberculosis-free areas.  Before proceeding to quarantine an area and to test the cattle in the area pursuant to § 4-5-20, the director of environmental management shall advertise the establishment of that area in some newspaper published in one of the towns included in that area, or if there is no newspaper published in any of those towns, then in a newspaper published in the county in which the area is situated. The advertisement shall state the date when the area is to be established and shall set forth in detail the proceedings to be followed in quarantining and testing the cattle within the area, and what will be required of the owners of those cattle. A notice similar in substance to the advertisement shall be posted on a public sign post in each city or town wholly or in part within the area. The advertisement shall be published and the notice posted not less than ten (10) days nor more than thirty (30) days before the date when the area is to be established.

History of Section.
(G.L. 1938, ch. 241, § 43; P.L. 1932, ch. 1926, § 1; G.L. 1938, ch. 207, § 24; G.L. 1956, § 4-5-21.)



Chapter 4-5-22 - Administration of tuberculosis-free areas.

§ 4-5-22 Administration of tuberculosis-free areas.  After any area has been established pursuant to §§ 4-5-20 and 4-5-21, no cattle shall be brought or transported into that area, except in accordance with the provisions of §§ 4-5-7  4-5-10, and except that cattle transported through the area on the highways by truck or railroad, and no cattle shall be taken from that area except with the consent of the director of environmental management during the process of accreditation. Within six (6) months after the date of the establishment of this area, the director shall to the extent that funds are available for that purpose cause all remaining untested bovine cattle in this area to be tested as provided in §§ 4-5-1  4-5-6 in accordance with the uniform rules and regulations promulgated by the United States livestock sanitary association and approved by the United States department of agriculture. After the area has been designated a modified accredited area, the cattle in this area shall be tested as provided in §§ 4-5-1  4-5-6 at such intervals as may be deemed advisable by the director of environmental management.

History of Section.
(G.L. 1938, ch. 241, § 43; P.L. 1932, ch. 1926, § 1; G.L. 1938, ch. 207, § 24; G.L. 1956, § 4-5-22.)



Chapter 4-5-23 - Violations as to tuberculosis-free areas.

§ 4-5-23 Violations as to tuberculosis-free areas.  Any person or any officer or agent of any corporation who violates any provision of §§ 4-5-20  4-5-22 or who hinders or obstructs the director of environmental management or any other authorized person in the discharge of any duty imposed by the provisions of §§ 4-5-20  4-5-22, shall be punished by a fine of not more than one hundred dollars ($100) or imprisoned for not more than thirty (30) days or shall suffer both the fine and imprisonment for each offense, and for each animal transported into any of these areas contrary to the provisions of §§ 4-5-20  4-5-22 a separate offense may be charged.

History of Section.
(G.L. 1938, ch. 241, § 44; P.L. 1932, ch. 1926, § 1; G.L. 1938, ch. 207, § 25; G.L. 1956, § 4-5-23.)






Chapter 4-6 - Brucellosis Control

Chapter 4-6-4 - Brucellosis test.

§ 4-6-4 Brucellosis test.  All cattle in the state shall be tested for brucellosis in a manner which conforms to the standards proposed and accepted by the United States livestock sanitary association and the United States department of agriculture. The director of environmental management shall establish the number of tests to be conducted.

History of Section.
(G.L. 1956, ch. 207, § 33; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-4; P.L. 1962, ch. 43, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1.)



Chapter 4-6-5 - Slaughter of all reactors in state.

§ 4-6-5 Slaughter of all reactors in state.  When the records kept by the department of environmental management indicate that eighty-five percent (85%) of the total cattle of the state, excepting steers and calves under six (6) months of age, are free from brucellosis, the state regulatory officials shall require that all brucellosis reactors be slaughtered except calfhood vaccinated animals under thirty (30) months of age.

History of Section.
(G.L. 1956, ch. 207, § 34; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-5.)



Chapter 4-6-6 - Indemnities.

§ 4-6-6 Indemnities.  Indemnities shall be paid by the state for brucellosis reactors on the same basis and in the same manner as now provided for tuberculosis reactors.

History of Section.
(G.L. 1956, ch. 207, § 35; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-6; P.L. 1970, ch. 127, § 4.)



Chapter 4-6-7 - Rules and regulations.

§ 4-6-7 Rules and regulations.  The director of environmental management, after a public hearing, may establish rules and regulations not inconsistent with this chapter, including health requirements for importing cattle, which have the force and effect of its provisions. A complete record of all animals coming under the chapter shall be kept. The rules and regulations entitled "Health requirements for importing cattle into Rhode Island", a copy of which dated March 6, 1970, signed by the director of health, has been filed in the office of the secretary of state, are approved as the regulations to be effective and in force in the first instance under the provisions of this chapter and shall in all respects be deemed as effective as if adopted in accordance with the procedures set forth in this section. Those regulations shall remain in force under this chapter until and unless amended by the director in accordance with the procedures set forth in this section.

History of Section.
(G.L. 1956, ch. 207, § 36; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-7; P.L. 1970, ch. 127, § 5.)



Chapter 4-6-8 - Penalty for selling or transporting cattle in violation of chapter.

§ 4-6-8 Penalty for selling or transporting cattle in violation of chapter.  Any person, firm, or corporation who buys, sells and/or transports cattle in violation of this chapter, upon conviction, shall be fined not more than two hundred dollars ($200) for each animal bought, sold and/or transported.

History of Section.
(G.L. 1956, ch. 207, § 37; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-8.)



Chapter 4-6-9 - Annual appropriations  Disbursements.

§ 4-6-9 Annual appropriations  Disbursements.  The general assembly shall annually appropriate any sum that it may deem necessary to carry out the provisions of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much as may be required from time to time, upon the receipt by him or her of properly authenticated vouchers.

History of Section.
(G.L. 1956, ch. 207, § 38; P.L. 1952, ch. 2938, § 1; G.L. 1956, § 4-6-9.)






Chapter 4-6.1 - Inspection and Control of Cattle Produced Milk

Chapter 4-6.1-1 - Definitions.

§ 4-6.1-1 Definitions.  As used in this chapter:

(1) "Director" means the director of health of the state and also his or her agents and servants authorized by law or by lawful direction of the director to perform any act or to do any thing under the terms of any particular provision of this title or chapter 2 of title 21 with respect to powers, duties or obligations specifically imposed upon the director.

(2) "Person" means any individual, firm, corporation, trust or trustee, partnership, or association.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1.)



Chapter 4-6.1-2 - Director to enforce permit requirements for producers.

§ 4-6.1-2 Director to enforce permit requirements for producers.  The director has power, authority, and responsibility, in addition to those possessed under the provisions of chapter 2 of title 21 to enforce all requirements of that chapter that producers have permits issued by the director of health.

History of Section.
(P.L. 1962, ch. 80, § 3.)



Chapter 4-6.1-3 - Director to keep information concerning producers.

§ 4-6.1-3 Director to keep information concerning producers.  The director shall keep a file of the names and addresses and of any additional information as he or she may require, as to all of those holding producer's permits.

History of Section.
(P.L. 1962, ch. 80, § 3.)



Chapter 4-6.1-4 - Coloring of milk not meeting standards.

§ 4-6.1-4 Coloring of milk not meeting standards.  The director has authority in case of a discovery of violation of the provisions of chapters 4  7 of this title, specially to treat so as to prominently identify, by the use of vegetable coloring matter, any and all milk found by him or her produced under conditions constituting a violation or violations of the provisions of chapters 4  7 of this title.

History of Section.
(P.L. 1962, ch. 80, § 3.)



Chapter 4-6.1-5 - Dairy farms to be open to inspection.

§ 4-6.1-5 Dairy farms to be open to inspection.  All dairy farms of any permittee are open to inspection by the director and his or her authorized agents at all reasonable times.

History of Section.
(P.L. 1962, ch. 80, § 3.)



Chapter 4-6.1-6 - Director may take action concerning violations.

§ 4-6.1-6 Director may take action concerning violations.  Whenever the director is satisfied that the farm of a Rhode Island producer or of an out-of-state producer is in violation of the terms and conditions of or the standards required under this chapter and chapter 2 of title 21, he or she may order that producer to discontinue the sale of and/or to discontinue offering for sale any milk produced by that producer until he or she is satisfied that the producer is in compliance with the terms and provisions of this chapter and chapter 2 of title 21.

History of Section.
(P.L. 1962, ch. 80, § 3, P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-7 - Director empowered to require information.

§ 4-6.1-7 Director empowered to require information.  The director has power reasonably to require from any producer holding a permit any information concerning that producer and/or his or her herds and animals as he or she may require.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-8 - No person to sell milk in violation of this chapter or chapter 2 of title 21.

§ 4-6.1-8 No person to sell milk in violation of this chapter or chapter 2 of title 21.  No person shall produce for sale, sell or offer for sale, possess for sale, or distribute any milk produced in violation of this chapter or chapter 2 of title 21.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-9 - Director empowered to hire assistants.

§ 4-6.1-9 Director empowered to hire assistants.  The director shall employ any agents as required in enforcing the provisions of this chapter and may prescribe their duties.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-10 - Penalties for violations.

§ 4-6.1-10 Penalties for violations.  Any person violating this chapter, shall for the first offense be punished by a fine of not more than one hundred dollars ($100), and for any subsequent offense not more than five hundred dollars ($500) or imprisonment for not more than three (3) months or be punished by both the fine and imprisonment in the discretion of the court. Upon every conviction of an offender under this chapter, whether final or not, the director may take any action with respect to the milk or permit of the person committing the violation as he or she might by law take if that person had violated any of the provisions of chapter 2 of title 21.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-11 - Appropriations.

§ 4-6.1-11 Appropriations.  The general assembly shall annually appropriate any sums that it deems necessary for the purpose of carrying out the provisions of this chapter. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of these sums or so much as may from time to time be required upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1982, ch. 78, § 4.)



Chapter 4-6.1-12 - Director of health to enforce this chapter and chapter 2 of title 21  Rules and regulations.

§ 4-6.1-12 Director of health to enforce this chapter and chapter 2 of title 21  Rules and regulations.  The director of health shall enforce this chapter and chapter 2 of title 21 and shall make any reasonable rules and regulations that he or she may deem necessary which are not inconsistent with the provisions of those chapters for the purpose of effectuating those provisions.

History of Section.
(P.L. 1962, ch. 80, § 3; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 1982, ch. 78, § 4.)






Chapter 4-7 - Livestock Dealers

Chapter 4-7-1 - License required.

§ 4-7-1 License required.  No person, firm or corporation, wherever located, who, in the judgment of the director of environmental management, is primarily engaged in the business of buying, selling or exchanging livestock within the state shall engage in the business of buying, selling, or exchanging livestock within the state, except for slaughter within seventy-two (72) hours, without first obtaining a license from the director of environmental management.

History of Section.
(G.L. 1956, ch. 207, § 26; P.L. 1940, ch. 900, § 1; G.L. 1956, § 4-7-1; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-2 - Rules and regulations  Terms of licenses  License and renewal fees.

§ 4-7-2 Rules and regulations  Terms of licenses  License and renewal fees.  The director of environmental management may make rules and regulations governing animal care, the issuance of licenses and the carrying out of the licensed business and relative to the maintenance of premises, buildings and conveyances, the health rating of livestock intended for sale, and the method and time of inspection and checking of those animals. Each license shall expire on the thirtieth (30th) day of June of each year. The fee for every license or renewal is one hundred dollars ($100).

History of Section.
(G.L. 1956, ch. 207, § 26; P.L. 1940, ch. 900, § 1; G.L. 1956, § 4-7-2; P.L. 1960, ch. 74, § 4; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-3 - Revocation or suspension of license.

§ 4-7-3 Revocation or suspension of license.  The director may revoke or suspend any license granted by him or her, if in his or her judgment the licensee is not complying with the rules and regulations made, provided, however, that the director shall not revoke or suspend a license until he or she shall have given the licensee five days' notice in writing of his or her intention to do so. After any suspension or revocation of a license, the licensee has the opportunity to be heard in person or by counsel.

History of Section.
(G.L. 1956, ch. 207, § 26; P.L. 1940, ch. 900, § 1; G.L. 1956, § 4-7-3.)



Chapter 4-7-4 - Dealing without license.

§ 4-7-4 Dealing without license.  Any person, firm or corporation engaged in the business of buying, selling, or exchanging livestock, except for slaughter within seventy-two (72) hours, without a license shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500).

History of Section.
(G.L. 1956, ch. 207, § 27; P.L. 1940, ch. 900, § 1; G.L. 1956, § 4-7-4; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-5 - Compliance with importation regulations.

§ 4-7-5 Compliance with importation regulations.  Every dealer of livestock is required to comply with existing rules and regulations governing the importation of livestock into the state.

History of Section.
(G.L. 1956, ch. 207, § 39; P.L. 1953, ch. 3145, § 1; G.L. 1956, § 4-7-5; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-6 - Definitions.

§ 4-7-6 Definitions.  As used in §§ 4-7-6  4-7-23:

(1) "Livestock" means any bovine, equine, caprine, ovine, camelids, swine or other animal sold for any purpose.

(2) "Director" means the director of the department of environmental management.

(3) "Farmers' co-operative" means a nonprofit association of producers organized with or without capital stock for the purpose of producing and/or selling food commodities.

(4) "License" means the certificate issued by the director to any person, firm, partnership, or corporation regularly engaged in the business of buying, selling and/or transporting livestock to be sold or used for food.

History of Section.
(R.P.L. 1957, ch. 47, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-7 - Director to supervise movement of livestock.

§ 4-7-7 Director to supervise movement of livestock.  It is the duty of the director of the department of environmental management to supervise the movement of livestock from place to place within the state.

History of Section.
(R.P.L. 1957, ch. 47, § 2; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-8 - Application for license.

§ 4-7-8 Application for license.  Any person, firm, partnership, or corporation, regularly engaged in the business of buying, selling and/or transporting livestock to be sold or used for any purpose, shall annually apply to the director for a license to buy, sell and/or transport livestock to be sold or used for any purpose. The application for that license shall be made upon a form prescribed by the director who may, if he or she is satisfied as to the responsibility and character of the application, issue a license to the applicant to buy, sell and/or transport livestock.

History of Section.
(R.P.L. 1957, ch. 47, § 3; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-13 - Revocation of license  Hearing.

§ 4-7-13 Revocation of license  Hearing.  Each license provided for in § 4-7-8 shall be issued annually and may be revoked by the director for cause. If in the judgment of the director any provision of this chapter or any rule or regulation made under these sections has been violated, the director shall send notice by registered mail to the licensee who shall be given a hearing and if violation is proven his or her license shall be revoked.

History of Section.
(R.P.L. 1957, ch. 47, § 4; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-14 - Vehicle number plates.

§ 4-7-14 Vehicle number plates.  The director shall furnish for each vehicle to be used by a licensee in the business of buying, selling, and/or transporting livestock, two (2) number plates. These plates shall be displayed prominently on the vehicle used in the buying, selling and/or transporting of livestock under this chapter.

History of Section.
(R.P.L. 1957, ch. 47, § 5; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-15 - Display of license.

§ 4-7-15 Display of license.  Any person operating a vehicle used in the business of buying, selling, and/or transporting live livestock shall deposit or display in the vehicle in some easily accessible place a license to engage in that business as provided by § 4-7-8.

History of Section.
(R.P.L. 1957, ch. 47, § 6; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-16 - License plate fees.

§ 4-7-16 License plate fees.  The fee for the first license issued to any one individual or corporation in accordance with this chapter is fifty dollars ($50.00), which entitles the licensee to one set of number plates. The fee for each additional license and set of number plates is twenty-five dollars ($25.00).

History of Section.
(R.P.L. 1957, ch. 47, § 7; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-17 - Bill of sale required.

§ 4-7-17 Bill of sale required.  No person shall transport livestock in connection with the sale of the livestock from place to place upon any public highway or road in this state unless he or she has in his or her possession a bill of sale signed by the vendor or agent of the vendor and containing the vendor's address, the date of transaction, number of livestock, and/or weight, breed and price of livestock and such other information as in the discretion of the director will describe the livestock and establish the proper ownership. The information shall be available at any time to the director or his or her authorized agent or agents.

History of Section.
(R.P.L. 1957, ch. 47, § 8; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-18 - Exceptions from provisions.

§ 4-7-18 Exceptions from provisions.  This chapter shall not apply to a merchant or a producer of livestock who does not go from place to place buying, selling, and/or transporting livestock nor shall it apply to a farmers' cooperative transporting livestock in connection with the operation of a cooperative.

History of Section.
(R.P.L. 1957, ch. 47, § 9; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-19 - Administration  Rules and regulations.

§ 4-7-19 Administration  Rules and regulations.  The director has authority to administer the provisions of this chapter. He or she shall make and may modify rules and regulations necessary or incidental to the provisions of this chapter.

History of Section.
(R.P.L. 1957, ch. 47, § 10; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-20 - Enforcement.

§ 4-7-20 Enforcement.  It is the duty of the director to enforce the provisions of this chapter and to prosecute any and all persons who, in his or her opinion, are guilty of violating any of the provisions of those sections, and the director or his or her duly appointed agent or agents are not required to enter into recognizance or become liable for costs.

History of Section.
(R.P.L. 1957, ch. 47, § 11; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-22 - Treble damages in civil action by producer  Alternative remedy.

§ 4-7-22 Treble damages in civil action by producer  Alternative remedy.  Any person failing to pay for livestock purchased from the livestock producer, and who is or should be licensed under this chapter, is liable for damages three (3) times the amount unpaid plus reasonable attorney fees as liquidated damages in a civil suit brought by the livestock dealer under the applicable rules of law in the courts. This provision is an additional or alternative remedy to the livestock producer.

History of Section.
(R.P.L. 1957, ch. 47, § 13; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)



Chapter 4-7-23 - Penalty for violations.

§ 4-7-23 Penalty for violations.  Any person who violates any of the provisions of this chapter shall be punished for the first offense by a fine of not more than one hundred dollars ($100) and for any subsequent offense by a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200) or by revocation of license for not more than one year.

History of Section.
(R.P.L. 1957, ch. 47, § 14; P.L. 2004, ch. 291, § 2; P.L. 2004, ch. 468, § 2.)






Chapter 4-8 - Milk Gathering Stations

Chapter 4-8-1 - Definitions.

§ 4-8-1 Definitions.  The term "station" or "milk gathering station", as used in this chapter, includes an established office where the business of buying milk or cream, as provided in this chapter, is carried on, with or without a place or premises in connection with the business for the physical handling of milk or cream.

History of Section.
(P.L. 1918, ch. 1656, § 1; G.L. 1923, ch. 204, § 1; G.L. 1938, ch. 218, § 1; G.L. 1956, § 4-8-1.)



Chapter 4-8-2 - License required  Application.

§ 4-8-2 License required  Application.  No person, firm, association, or corporation shall buy milk or cream in the state from producers for consumption or for manufacture in the state, unless that business is regularly transacted at an office or station in the state and unless that person, firm, association, or corporation is licensed as provided in this chapter. Every person, firm, association, or corporation, before engaging or continuing in the business of buying milk or cream for the stated purposes, shall annually, on or before June 1st, file an application with the director of environmental management for a license to transact that business. The application shall state the nature of the business, the full name of the person or corporation applying for the license, and, if the applicant is a firm or association, the full name of each member of that firm, or association, the city or town and street number at which the business is to be conducted, and any other facts as the director prescribes. The applicant shall further satisfy the director of his, her, or its character, financial responsibility and good faith in seeking to carry on the business.

History of Section.
(P.L. 1918, ch. 1656, § 2; G.L. 1923, ch. 204, § 2; G.L. 1938, ch. 218, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-2; P.L. 1962, ch. 81, § 1.)



Chapter 4-8-3 - Issuance of license  Terms.

§ 4-8-3 Issuance of license  Terms.  The director of environmental management shall issue to an applicant, on payment of twenty dollars ($20.00), a license entitling the applicant to conduct the business of buying milk and cream from producers for the stated purpose at an office or station at the place named in the application until the first day of July; provided, that if the application is presented in the month of May, and if the applicant elects, the license may be granted to begin on the first day of July and run for a term of one year. A license shall not be issued to any applicant if, during the year preceding the filing of the application, a complaint from any producer and seller of milk or cream has been filed with the director against that applicant for any of the grounds specified in § 4-8-14, and that complaint has been established as true and just, to the satisfaction of the director, after the complaint has been investigated by him or her in the manner provided by §§ 4-8-12 and 4-8-13.

History of Section.
(P.L. 1918, ch. 1656, § 2; G.L. 1923, ch. 204, § 2; G.L. 1938, ch. 218, § 2; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-3; P.L. 1960, ch. 74, § 5.)



Chapter 4-8-4 - Proof of financial security.

§ 4-8-4 Proof of financial security.  (a) A license shall not be issued as provided in § 4-8-3 unless the applicant for that license files with the application, a sworn financial statement in any form and giving any information that the director of environmental management may demand. The financial statement shall be made and executed under oath or written declaration that it is made under penalty of perjury.

(b) The director shall issue a license as provided in § 4-8-3, only when the financial statement is deemed by the director to be adequate for the protection of the producers of milk selling to that dealer. If, in the judgment of the director, following examination and investigation of the financial statement, adequate financial security is not evident, the applicant shall be required before a license is issued, to furnish good and sufficient surety or sureties in any form and in any sums as the director deems necessary for the adequate protection of the producers selling to that dealer. Failure to furnish a financial statement or surety or sureties when demanded by the director shall be sufficient cause for refusal to grant a license or for the suspension or revocation of that license after the license has already been granted.

History of Section.
(P.L. 1918, ch. 1656, § 3; G.L. 1923, ch. 204, § 3; P.L. 1930, ch. 1581, § 1; G.L. 1938, ch. 218, § 3; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-4.)



Chapter 4-8-5 - Statements of defaulted claims against licensees.

§ 4-8-5 Statements of defaulted claims against licensees.  Upon default by the licensee in the payment of any money due for the purchase of milk or cream, which payment is secured by the sworn financial statement or surety provided for, the creditor may file with the director of environmental management, upon a form prescribed by him or her, a verified statement of his or her claim. If the creditor has reduced the claim to judgment or shall before the commencement of the action by the director reduce the claim to judgment, a certified copy of the record of that judgment shall also be filed with the director. Statements may be filed at any time during the period of the license for purchases made during that period or within ninety (90) days from the termination of that period.

History of Section.
(P.L. 1918, ch. 1656, § 4; G.L. 1923, ch. 204, § 4; G.L. 1938, ch. 218, § 4; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-5.)



Chapter 4-8-6 - Action to determine amounts due creditors of licensees.

§ 4-8-6 Action to determine amounts due creditors of licensees.  After the expiration of ninety (90) days from the termination of any license period, the director of environmental management shall, by proper action where all the creditors and any surety given, as provided, and the licensee shall be parties, proceed to determine the amount due each creditor, and the judgment rendered in that action shall be enforced ratably for those creditors against the surety. If any creditor has reduced his or her claim to judgment, that judgment shall be presumptive proof of the amount due that creditor in any action brought by the director of environmental management.

History of Section.
(P.L. 1918, ch. 1656, § 5; G.L. 1923, ch. 204, § 5; G.L. 1938, ch. 218, § 5; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-6.)



Chapter 4-8-7 - Liability of sureties.

§ 4-8-7 Liability of sureties.  Every surety given in accordance with the provisions of this chapter shall be liable, in the first instance, for the payment of all claims arising during the license period for which the surety continues, and filed either during that period or within ninety (90) days after the expiration. If all claims shall be paid, the balance of the liability of each surety shall be devoted to the extinguishment ratably of claims arising during that license period, but for which statement shall not have been filed until ninety (90) days after the expiration of that period.

History of Section.
(P.L. 1918, ch. 1656, § 6; G.L. 1923, ch. 204, § 6; G.L. 1938, ch. 218, § 6; G.L. 1956, § 4-8-7.)



Chapter 4-8-8 - Statement of disbursements  Additional bonds.

§ 4-8-8 Statement of disbursements  Additional bonds.  A person or corporation licensed under this chapter shall make a statement under oath of his, her, or its disbursements during a period to be prescribed by the director of environmental management, containing the names of the persons from whom products were purchased, the amount purchased and the amount due to the vendors. Those statements shall be submitted to the director, when requested by him or her, and shall be in the form prescribed by the director. If it appears from a statement or other facts ascertained by the director, upon inspection or investigation of the books and papers of the licensee, as authorized by § 4-8-12, that the security afforded to persons selling milk and cream to that licensee by the bond executed by that licensee as provided does not adequately protect the vendors, the director may require that licensee to give an additional bond, to be executed in a sum determined by the director, but not exceeding by more than fifty percent (50%) the maximum amount paid out by that licensee to sellers of milk in any one month.

History of Section.
(P.L. 1918, ch. 1656, § 7; G.L. 1923, ch. 204, § 7; G.L. 1938, ch. 218, § 7; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-8.)



Chapter 4-8-9 - Schedule of prices  Accounts of purchases.

§ 4-8-9 Schedule of prices  Accounts of purchases.  Every proprietor of a milk gathering station shall post in a conspicuous place in his or her milk station, a schedule of the prices being paid for milk or cream, and shall keep a correct account of all the milk or cream daily received or purchased from each person at that milk station which account shall be open to inspection by any person selling or delivering milk or cream to that proprietor.

History of Section.
(P.L. 1918, ch. 1656, § 11; G.L. 1923, ch. 204, § 11; G.L. 1938, ch. 218, § 11; G.L. 1956, § 4-8-9.)



Chapter 4-8-10 - Record of transactions  Periodical statements to sellers.

§ 4-8-10 Record of transactions  Periodical statements to sellers.  Every proprietor of a milk gathering station shall keep, in any form that the director of environmental management may prescribe, a record of transactions of purchases of milk or cream by him or her and he or she shall, at least semimonthly, or weekly if so agreed upon by the parties to the transaction, deliver to each person from whom he or she receives or purchases milk or cream, and in the unit of measure used in computing the amount due, an itemized statement of the several amounts or quantities of the milk or cream received or purchased at that milk station from that person during the prior half month or, if statements are delivered more frequently than semimonthly, during that period of time which has elapsed since the delivery of the last prior statement.

History of Section.
(P.L. 1918, ch. 1656, § 11; G.L. 1923, ch. 204, § 11; G.L. 1938, ch. 218, § 11; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-10.)



Chapter 4-8-11 - Applications for investigation.

§ 4-8-11 Applications for investigation.  If either party to the transaction of purchase and sale between a milk producer and a licensed buyer of milk is dissatisfied relative to any transaction of purchase and sale of milk between a milk producer and a licensed buyer of milk, he or she may apply to the director of environmental management, in writing, within thirty (30) days after the delivery of the milk to the licensed buyer, for investigation. The director shall treat the application as a complaint, and cause a full investigation of the transaction complained of to be made.

History of Section.
(P.L. 1918, ch. 1656, § 12; G.L. 1923, ch. 204, § 12; G.L. 1938, ch. 218, § 12; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-11.)



Chapter 4-8-12 - Investigative powers of director.

§ 4-8-12 Investigative powers of director.  The director of environmental management has power to investigate upon the complaint of any interested person, or of his or her own motion, the record of any person, firm, or corporation applying for or holding a license, or any transaction involving the purchase of milk for shipment as provided for in this chapter; and for that purpose may examine the ledgers, books of account, memoranda, or other documents of any person, firm, association, or corporation applying for or holding a license and may take testimony under oath; but information relating to the general business of any that person, firm, association, or corporation, disclosed by this investigation and not relating to the immediate purpose shall be deemed of a confidential nature by the director and his or her assistants.

History of Section.
(P.L. 1918, ch. 1656, § 8; G.L. 1923, ch. 204, § 8; G.L. 1938, ch. 218, § 8; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-12.)



Chapter 4-8-13 - Adjustments and hearings on complaints.

§ 4-8-13 Adjustments and hearings on complaints.  When a complaint is filed with the director of environmental management, he or she shall attempt to secure an explanation or adjustment, and, failing this within ten (10) days, he or she shall cause a copy of the complaint, together with a notice of the time and place for a hearing, to be served personally or by mail upon the applicant or licensee. If served by mail, the complaint and notice shall be directed to the applicant or licensee at his or her place of business, with postage fully prepaid. Service shall be made at least seven (7) days before the hearing. At the time and place appointed for the hearing, the director, or his or her representatives, shall hear the parties to the complaint, shall have power to administer oaths and shall enter in the records of the department of environmental management a decision either dismissing the complaint or specifying the facts which he or she deems established on the hearing.

History of Section.
(P.L. 1918, ch. 1656, § 8; G.L. 1923, ch. 204, § 8; G.L. 1938, ch. 218, § 8; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-13.)



Chapter 4-8-14 - Grounds for denial or revocation of license.

§ 4-8-14 Grounds for denial or revocation of license.  The director of environmental management may decline to grant a license or may revoke a license already granted when he or she is satisfied of the existence of the following cases or either of them:

(1) Where a money judgment has been secured by any milk producer and has been entered against the applicant or licensee and remains unsatisfied of record.

(2) Where there has been a failure to make prompt settlements to persons from whom the applicant buys milk, with intent to defraud.

(3) Where there have been combinations to fix prices.

(4) Where there has been a continual course of dealing of such nature as to satisfy the director of the inability of the applicant or licensee to properly conduct the business or of an intent to deceive or defraud customers.

(5) Where there has been a continued and persistent failure to keep records, required by the director, in accordance with this chapter.

History of Section.
(P.L. 1918, ch. 1656, § 9; G.L. 1923, ch. 204, § 9; G.L. 1938, ch. 218, § 9; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-14.)



Chapter 4-8-15 - Judicial review of decisions refusing or revoking licenses.

§ 4-8-15 Judicial review of decisions refusing or revoking licenses.  The action of the director in refusing to grant a license, or in revoking a license granted under this chapter shall be subject to review under the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1918, ch. 1656, § 10; G.L. 1923, ch. 204, § 10; G.L. 1938, ch. 218, § 10; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-15.)



Chapter 4-8-16 - Penalties for violations.

§ 4-8-16 Penalties for violations.  Any person who, being a buyer of milk for shipment for the purposes set forth in this chapter, whether that person be licensed or whether his or her business be transacted at a station or otherwise, fails to make prompt payments for milk purchased, with intent to defraud, or makes any false or misleading statement or statements enumerated in this chapter, with intent to deceive, or enters into any combination to fix prices, or not being licensed, conducts the business of buying milk for shipment as provided in this chapter, or being licensed or otherwise, engages in that business without having a station or office, or fails to conform to any requirement of or violates any of the provisions of this chapter, with intent to deceive a seller of milk, is guilty of a misdemeanor and upon conviction shall for the first offense be fined not more than two hundred dollars ($200) or imprisoned not more than thirty (30) days, or both; and shall for the second offense be fined not more than five hundred dollars ($500) or imprisoned not more than sixty (60) days, or both; and shall for the third offense within any one calendar year be imprisoned for not more than ninety (90) days, and shall forfeit his or her license and be disqualified from obtaining a license within two (2) years after the forfeiture of license.

History of Section.
(P.L. 1918, ch. 1656, § 13; G.L. 1923, ch. 204, § 13; G.L. 1938, ch. 218, § 13; G.L. 1956, § 4-8-16.)



Chapter 4-8-17 - Disposition of fines.

§ 4-8-17 Disposition of fines.  All moneys collected in fines or fees under the provisions of this chapter shall be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1918, ch. 1656, § 14; G.L. 1923, ch. 204, § 14; G.L. 1938, ch. 218, § 14; G.L. 1956, § 4-8-17.)



Chapter 4-8-18 - Employment of help by director  Expenses.

§ 4-8-18 Employment of help by director  Expenses.  The director of environmental management may employ any help and incur any expense necessary to carry out the provisions of this chapter within the amount appropriated.

History of Section.
(P.L. 1918, ch. 1656, § 15; G.L. 1923, ch. 204, § 15; G.L. 1938, ch. 218, § 15; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 4-8-18.)



Chapter 4-8-19 - Other laws preserved  Producers exempt.

§ 4-8-19 Other laws preserved  Producers exempt.  Nothing contained in this chapter shall be construed to repeal or alter or vary the provisions of chapter 5 of title 21, or to require the license provided for from any person whose principal business is the production of milk, or to require a license from a producer of milk who may deliver milk direct to any store or place, or who retails his or her product direct to the consumer.

History of Section.
(P.L. 1918, ch. 1656, § 16; G.L. 1923, ch. 204, § 16; G.L. 1938, ch. 218, § 16; G.L. 1956, § 4-8-19.)






Chapter 4-9 - Biological Products

Chapter 4-9-1 - Products to be labeled.

§ 4-9-1 Products to be labeled.  All tuberculin, mallein, brucellosis vaccine, hog cholera serum, hog cholera virus, haemorrhagic, septicemiae aggressin, canine distemper vaccine or other biological products used for the testing or immunizing of animals sold, given away, or used within the state shall bear a label, stating the name, and address of the person, firm, or institution making it, and the date of its preparation.

History of Section.
(P.L. 1943, ch. 1358, § 3; G.L. 1956, § 4-9-1.)



Chapter 4-9-2 - Monthly report of products sold or given away.

§ 4-9-2 Monthly report of products sold or given away.  All persons selling or giving away any of the products listed in § 4-9-1 shall report monthly to the director of environmental management the amount of each product sold or given away, the degree of strength of the product, the name and address of the person to whom sold or given, and the date of delivery. The report shall also include the address of and be signed by the person making the report.

History of Section.
(P.L. 1943, ch. 1358, § 4; G.L. 1956, § 4-9-2.)



Chapter 4-9-3 - Use and disposition of products  Records and reports.

§ 4-9-3 Use and disposition of products  Records and reports.  Persons buying or procuring any of the products listed in § 4-9-1 shall not use or dispose of those products until assured, in writing, by the person from whom the tuberculin or biologics is received that its delivery to that person has been reported to the director of environmental management or unless they have themselves reported its receipt to the director, with information required to be furnished to those who distribute those products. Those persons buying or procuring those products shall keep a correct record of the amount used and the amount on hand, and shall report these facts whenever any of these products left on hand are not deemed fit for use, or are not to be used. Those persons shall forward the record and report to the director of environmental management, with a statement of where and when procured, the amount procured at the time, the amount used and his or her name and address. If the amount forwarded to the director of environmental management, and the amount used, do not equal the amount procured or purchased, a satisfactory statement shall be made as to what became of the remainder.

History of Section.
(P.L. 1943, ch. 1358, § 5; G.L. 1956, § 4-9-3.)



Chapter 4-9-4 - Orders for products containing living organisms.

§ 4-9-4 Orders for products containing living organisms.  The selling, giving, or distribution of vaccines, or biological products containing living organisms to be used for the immunization of cattle against tuberculosis, glanders or other diseases is prohibited, except as provided. An order of a doctor of medicine or graduate veterinarian, who has been admitted by the representative state board to practice in Rhode Island, shall accompany the order for the material, with a statement containing the name and address of the owner of the animals it is proposed to treat and the object of the treatment and the doctor or veterinarian shall state over his or her signature that he or she will be personally responsible for the proper use of the vaccinating material or other biological products. The original of the order shall be kept on file by the vendor or distributor, and a copy of the order shall be filed by him or her with the director of environmental management.

History of Section.
(P.L. 1943, ch. 1358, § 7; G.L. 1956, § 4-9-4.)



Chapter 4-9-5 - Reports of receipt of products containing living organisms.

§ 4-9-5 Reports of receipt of products containing living organisms.  The person, firm, or corporation shall report the receipt of the material to the director of environmental management along with a list of the animals it is proposed to treat, giving their ages and a description of each as will enable the director, or his or her representatives, to identify the animals.

History of Section.
(P.L. 1943, ch. 1358, § 8; G.L. 1956, § 4-9-5.)



Chapter 4-9-6 - Use of products containing live organisms.

§ 4-9-6 Use of products containing live organisms.  Further use of all vaccines and other biological products containing live organisms for the purpose of immunizing animals is restricted to approved veterinarians under strict supervision of the director of environmental management.

History of Section.
(P.L. 1943, ch. 1358, § 9; G.L. 1956, § 4-9-6.)



Chapter 4-9-7 - Penalty for inoculations without consent of director.

§ 4-9-7 Penalty for inoculations without consent of director.  It is unlawful for any person, without the consent, in writing, of the director of environmental management, to inoculate any animal in this state with the virus of any infectious or contagious disease incident to animals. Any person convicted of this offense shall be fined a sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500), in the discretion of the court.

History of Section.
(P.L. 1943, ch. 1358, § 1; G.L. 1956, § 4-9-7.)



Chapter 4-9-8 - Treatment of animals to prevent normal reaction to tests  Sale or removal of reactors.

§ 4-9-8 Treatment of animals to prevent normal reaction to tests  Sale or removal of reactors.  No person shall treat any animal with any material or substance nor in any manner for the purpose of preventing normal reaction on the part of the animal to the tuberculin mallein or other test. No person shall knowingly sell or offer for sale any animal that has reacted to the tuberculin mallein or the blood test for brucellosis. No animal that has reacted to the tuberculin mallein or other test shall be sold or removed from the premises where the test was made without permission, in writing, from the director of environmental management.

History of Section.
(P.L. 1943, ch. 1358, § 6; G.L. 1956, § 4-9-8.)



Chapter 4-9-9 - Penalty for violations of § 4-9-8.

§ 4-9-9 Penalty for violations of § 4-9-8.  Any person, firm or corporation willfully and knowingly violating § 4-9-8 is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), or by imprisonment for not less than one week nor more than six (6) months, or by both the fine and imprisonment, in the discretion of the court.

History of Section.
(P.L. 1943, ch. 1358, § 10; G.L. 1956, § 4-9-9.)



Chapter 4-9-10 - Prosecution of violations.

§ 4-9-10 Prosecution of violations.  It is the duty of the attorney general and his or her assistants to prosecute all persons accused of violating the provisions of this chapter and to defend in all cases of appeals from appraisements.

History of Section.
(P.L. 1943, ch. 1358, § 2; G.L. 1956, § 4-9-10.)



Chapter 4-9-11 - Federal approval of vaccines required.

§ 4-9-11 Federal approval of vaccines required.  No vaccine or other biological product prepared for the purpose of immunizing animals shall be used in the state unless that product has been approved for that use by the biological division of the U.S. department of agriculture.

History of Section.
(P.L. 1979, ch. 166, § 1.)






Chapter 4-10 - Handling of Live Poultry

Chapter 4-10-1 - Definitions.

§ 4-10-1 Definitions.  As used in this chapter:

(1) "Director" means the director of environmental management.

(2) "Farmers' cooperative" means a nonprofit association of producers organized with or without capital stock for the purpose of producing and/or selling food commodities.

(3) "License" means the certificate issued by the director to any person, firm, partnership, or corporation regularly engaged in the business of buying, selling and/or transporting live poultry to be sold or used for food.

History of Section.
(P.L. 1946, ch. 1792, § 1; G.L. 1956, § 4-10-1.)



Chapter 4-10-2 - Supervision of movement of poultry.

§ 4-10-2 Supervision of movement of poultry.  It is the duty of the director of environmental management to supervise the movement of live poultry from place to place within the state.

History of Section.
(P.L. 1946, ch. 1792, § 2; G.L. 1956, § 4-10-2.)



Chapter 4-10-3 - License to deal in or transport poultry.

§ 4-10-3 License to deal in or transport poultry.  Any person, firm, partnership, or corporation, regularly engaged in the business of buying, selling and/or transporting live poultry to be sold or used for food, shall annually apply to the director for a license to buy, sell, and/or transport live poultry to be so sold or used for food. The application for that license shall be made upon a form prescribed by the director who may, if he or she is satisfied as to the responsibility and character of the applicant, issue a license to the applicant to buy, sell, and/or transport live poultry.

History of Section.
(P.L. 1946, ch. 1792, § 3; G.L. 1956, § 4-10-3.)



Chapter 4-10-4 - Limited and unlimited licenses  Bond.

§ 4-10-4 Limited and unlimited licenses  Bond.  Licenses shall be issued in two (2) forms:

(1) A limited license which permits the licensee to do business on a United States currency basis only.

(2) An unlimited license issued to any person, firm, or corporation, as referred to in § 4-10-3, who furnishes a bond with sufficient surety in the amount of ten thousand dollars ($10,000), executed by a surety company authorized to do business within this state, payable to any poultry producer residing in this state that has sold live poultry to that licensed dealer, conditioned upon the faithful performance of all legal obligations incurred in the buying of live poultry from the poultry producer.

History of Section.
(P.L. 1946, ch. 1792, § 3A; P.L. 1955, ch. 3611, § 1; G.L. 1956, § 4-10-4.)



Chapter 4-10-5 - Holding of unlimited licensee's bond.

§ 4-10-5 Holding of unlimited licensee's bond.  The bond required by § 4-10-4(2) shall be held by the director of environmental management to satisfy any claims held against any licensee because of failure to pay for live poultry purchased by that licensed dealer from the poultry producer.

History of Section.
(P.L. 1946, ch. 1792, § 3A; P.L. 1955, ch. 3611, § 1; G.L. 1956, § 4-10-5.)



Chapter 4-10-6 - Defaults by licensed dealers.

§ 4-10-6 Defaults by licensed dealers.  (a) Upon receipt of a written notice of a default in payment, the director of environmental management shall order a hearing to be held before him or her within two (2) weeks. If the claim is approved by the director of environmental management, he or she may order payment to be made directly to the seller of the live poultry by the bonding company. The payment shall be made within two (2) weeks after approval of the claim by the director of environmental management.

(b) All unpaid claims against licensed dealers must be made within three (3) weeks from date of sale of the poultry.

History of Section.
(P.L. 1946, ch. 1792, § 3A; P.L. 1955, ch. 3611, § 1; G.L. 1956, § 4-10-6.)



Chapter 4-10-7 - Unpaid claims exceeding bond.

§ 4-10-7 Unpaid claims exceeding bond.  If unpaid claims against dealers licensed under § 4-10-4(2), made within the period of time prescribed in § 4-10-6(b), are in excess of the surety bond, and are approved by the director of environmental management, the amounts may be prorated among the claimants by the director of environmental management.

History of Section.
(P.L. 1946, ch. 1792, § 3A; P.L. 1955, ch. 3611, § 1; G.L. 1956, § 4-10-7.)



Chapter 4-10-8 - Issuance and revocation of licenses.

§ 4-10-8 Issuance and revocation of licenses.  Each license shall be issued annually and may be revoked by the director for cause. If in the judgment of the director any provision of this chapter or any rule or regulation made under this chapter has been violated, the director shall send notice by registered or certified mail to the licensee who shall be given a hearing and if violation is proven his or her license shall be revoked.

History of Section.
(P.L. 1946, ch. 1792, § 4; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 4-10-8.)



Chapter 4-10-9 - Vehicle number plates.

§ 4-10-9 Vehicle number plates.  The director shall furnish for each vehicle to be used by a licensee in the business of buying, selling, and/or transporting live poultry, two (2) number plates. These plates shall be displayed prominently on the vehicle used in the buying, selling, and/or transporting of live poultry under this chapter.

History of Section.
(P.L. 1946, ch. 1792, § 5; G.L. 1956, § 4-10-9.)



Chapter 4-10-10 - Display of license.

§ 4-10-10 Display of license.  Every person operating a vehicle used in the business of buying, selling, and/or transporting live poultry shall deposit or display in that vehicle in some easily accessible place a license to engage in that business as provided by § 4-10-3.

History of Section.
(P.L. 1946, ch. 1792, § 6; G.L. 1956, § 4-10-10.)



Chapter 4-10-11 - License fees.

§ 4-10-11 License fees.  The fee for the first license issued to any one individual or corporation in accordance with this chapter shall be twenty-five dollars ($25.00), which entitles the licensee to one set of number plates. The fee for each additional license and set of number plates is two dollars ($2.00).

History of Section.
(P.L. 1946, ch. 1792, § 7; G.L. 1956, § 4-10-11; P.L. 1960, ch. 74, § 6; P.L. 2004, ch. 595, art. 33, § 3.)



Chapter 4-10-12 - Bill of sale to accompany poultry in transit.

§ 4-10-12 Bill of sale to accompany poultry in transit.  No person shall transport live poultry in connection with the sale from place to place upon any public highway or road in this state unless he or she has in his or her possession a bill of sale signed by the vendor or agent of that vendor and containing the vendor's address, the date of transaction, number of poultry, and/or weight, breed and price of poultry and any other information as in the discretion of the director will describe that poultry and establish specifically their proper ownership. The information shall be available at any time to the director or his or her duly authorized agent or agents.

History of Section.
(P.L. 1946, ch. 1792, § 8; G.L. 1956, § 4-10-12.)



Chapter 4-10-13 - Persons and organizations exempt.

§ 4-10-13 Persons and organizations exempt.  This chapter shall not apply to a merchant or a producer of poultry who does not go from place to place buying, selling, and/or transporting live poultry nor shall it apply to a farmers' cooperative transporting poultry in connection with the operation of a cooperative.

History of Section.
(P.L. 1946, ch. 1792, § 9; G.L. 1956, § 4-10-13.)



Chapter 4-10-14 - Administrative powers of director  Rules and regulations.

§ 4-10-14 Administrative powers of director  Rules and regulations.  The director has authority to administer this chapter. He or she shall make and may modify rules and regulations necessary or incidental to the provisions of this chapter.

History of Section.
(P.L. 1946, ch. 1792, § 10; G.L. 1956, § 4-10-14.)



Chapter 4-10-15 - Enforcement  Prosecution of violations.

§ 4-10-15 Enforcement  Prosecution of violations.  It is the duty of the director to enforce this chapter and to prosecute any and all persons who, in his or her opinion, are guilty of violating any of the provisions of this chapter, and the director or his or her appointed agent or agents are not required to enter into recognizance or become liable for costs. It is the duty of the attorney general to conduct the prosecution of all cases brought by the director or his or her appointed agent or agents under this chapter.

History of Section.
(P.L. 1946, ch. 1792, § 11; G.L. 1956, § 4-10-15.)



Chapter 4-10-16 - Penalty for violations.

§ 4-10-16 Penalty for violations.  Any person violating the provisions of this chapter shall be punished for the first offense by a fine of not more than one hundred dollars ($100) and for any subsequent offense by a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200) or by imprisonment for not more than one year, or by both the fine and imprisonment.

History of Section.
(P.L. 1946, ch. 1792, § 12; G.L. 1956, § 4-10-16.)






Chapter 4-11 - Psittacine Birds

Chapter 4-11-1 - Birds subject to chapter.

§ 4-11-1 Birds subject to chapter.  Psittacine birds as referred to in this chapter include all birds known as parrots, Amazons, Mexican double heads, African grays, cockatoos, macaws, parakeets, love birds, lories, lorikeets, and all other birds of the psittacine family.

History of Section.
(P.L. 1955, ch. 3557, § 1; G.L. 1956, § 4-11-1.)



Chapter 4-11-2 - Importation permits.

§ 4-11-2 Importation permits.  (a) No psittacine birds shall be shipped into Rhode Island unless a permit is obtained from the director of environmental management prior to shipment.

(b) Permits shall be issued only if a request for one is accompanied by a certificate issued by a graduate, licensed veterinarian certifying that all birds on the premises from which the shipment originates are free from any symptoms of any infectious, contagious or communicable disease.

(c) Requests for permits to import psittacine birds must contain the number and kind of bird to be imported, origin and date of shipment, and destination of shipment.

History of Section.
(P.L. 1955, ch. 3557, § 2; G.L. 1956, § 4-11-2.)



Chapter 4-11-3 - Records to be kept by dealers.

§ 4-11-3 Records to be kept by dealers.  (a) Persons who import, purchase, breed, sell, exchange, barter, give away, or otherwise deal in psittacine birds shall keep records of each bird consisting of the following data:

(1) Breeder's name and address;

(2) Identifying band number;

(3) Species of bird;

(4) Date of transfer to new owner; and

(5) Name and address of new owner.

(b) These records shall be kept for a minimum period of two (2) years and be subject to inspection by the local health officer or a representative of the state department of environmental management.

History of Section.
(P.L. 1955, ch. 3557, § 3; G.L. 1956, § 4-11-3.)



Chapter 4-11-4 - Banding of birds imported, sold, or given.

§ 4-11-4 Banding of birds imported, sold, or given.  All psittacine birds imported, purchased, sold, exchanged, bartered, or given away must be closed metal seamless banded with a band identifying the breeder by whom they were bred. A microchip may be used in lieu of an identifying band.

History of Section.
(P.L. 1955, ch. 3557, § 4; G.L. 1956, § 4-11-4; P.L. 2012, ch. 61, § 1; P.L. 2012, ch. 95, § 1.)



Chapter 4-11-5 - Banding of breeding stock.

§ 4-11-5 Banding of breeding stock.  All psittacine breeding stock must be closed metal seamless banded by January 1, 1960.

History of Section.
(P.L. 1955, ch. 3557, § 5; G.L. 1956, § 4-11-5.)



Chapter 4-11-6 - Notice of intent to breed birds.

§ 4-11-6 Notice of intent to breed birds.  Each person intending to breed psittacine birds shall file written notification of that intent with the local health officer and the state department of environmental management before engaging in that procedure annually each January first.

History of Section.
(P.L. 1955, ch. 3557, § 6; G.L. 1956, § 4-11-6.)



Chapter 4-11-7 - Treatment of birds exposed to psittacosis.

§ 4-11-7 Treatment of birds exposed to psittacosis.  If laboratory examination confirms infection with the agent that causes psittacosis, the remaining birds shall be humanely euthanized or treated according to the most current, "Compendium Of Measures To Control Chlamydophila Psittaci Infection Among Humans (Psittacosis) And Pet Birds (Avian Chlamydiosis)," as reviewed by the National Association of State Public Health Veterinarians, (NASPHV). The director, or the director's designee, shall oversee such treatment which shall be administered at the bird owner's expense.

History of Section.
(P.L. 1955, ch. 3557, § 7; G.L. 1956, § 4-11-7; P.L. 2012, ch. 61, § 1; P.L. 2012, ch. 95, § 1.)



Chapter 4-11-8 - Notice of unusual illness or deaths.

§ 4-11-8 Notice of unusual illness or deaths.  It is the duty of any person having the custody or care of any birds of the psittacine family to notify the local health officer and the state department of environmental management immediately regarding any unusual illness or death among those birds.

History of Section.
(P.L. 1955, ch. 3557, § 8; G.L. 1956, § 4-11-8.)



Chapter 4-11-9 - Quarantine and destruction of nonpsittacine birds exposed to psittacosis.

§ 4-11-9 Quarantine and destruction of nonpsittacine birds exposed to psittacosis.  Birds not of the psittacine family are to be regarded as dangerous when they have been exposed to psittacosis, and after that exposure shall be quarantined for three (3) weeks and killed and burned by the owner or other person in charge of those birds if they develop or appear to develop symptoms of the disease.

History of Section.
(P.L. 1955, ch. 3557, § 9; G.L. 1956, § 4-11-9.)



Chapter 4-11-10 - Indemnity for destroyed birds denied.

§ 4-11-10 Indemnity for destroyed birds denied.  No indemnity will be paid the owner or other person in charge of those birds for destroyed birds.

History of Section.
(P.L. 1955, ch. 3557, § 10; G.L. 1956, § 4-11-10.)



Chapter 4-11-11 - Enforcement of chapter  Rules and regulations.

§ 4-11-11 Enforcement of chapter  Rules and regulations.  The director of environmental management in cooperation with the local health officers shall carry out the provisions of this chapter. The director of environmental management is authorized to make reasonable rules and regulations to carry out the provisions of this chapter.

History of Section.
(P.L. 1955, ch. 3557, § 11; G.L. 1956, § 4-11-11.)



Chapter 4-11-12 - Penalty for violations.

§ 4-11-12 Penalty for violations.  Any person, firm, or corporation who violates any provision of this chapter shall be subject upon conviction to a fine not to exceed two hundred dollars ($200) per bird and/or loss of specimen.

History of Section.
(P.L. 1955, ch. 3557, § 12; G.L. 1956, § 4-11-12; P.L. 1994, ch. 231, § 1.)



Chapter 4-11-13 - Other laws unimpaired.

§ 4-11-13 Other laws unimpaired.  No parts of this chapter shall, or are intended to, nullify any of the provisions of chapters 4  6 of this title or chapter 25 of title 5.

History of Section.
(P.L. 1955, ch. 3557, § 13; G.L. 1956, § 4-11-13.)






Chapter 4-12 - Apiculture

Chapter 4-12-1 - Title.

§ 4-12-1 Title.  Sections 4-12-1  4-12-17 shall be known as the "Rhode Island Apiculture Law".

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-2 - Definitions.

§ 4-12-2 Definitions.  As used in §§ 4-12-2  4-12-17 unless the context clearly requires otherwise, the following terms mean:

(1) "Abandoned colony or apiary" means any colony or apiary which is not currently registered and has not been registered within the preceding two (2) years and/or which the inspector is unable to locate the owner and is unable to inspect due to conditions within the colony which render the colony or apiary uninspectable.

(2) "Apiary" means any place or location where one or more colonies or nuclei of bees are kept.

(3) "Authorized official" means the state official authorized to inspect apiaries in the state of origin of bees being transported into or through the state.

(4) "Beekeeper" means any individual, person, firm, association or corporation owning, possessing, or controlling one or more colonies of bees for the production of honey, beeswax, or byproducts, or for the pollination of crops for either personal or commercial use.

(5) "Beekeeping equipment" means all hives, hive bodies, supers, frames, combs, bottom boards, covers, excluders, screens, escape boards, feeders, hive tools, slatted racks, or other devices or boxes or other containers which may have been used in the capturing or holding of swarms, and including honey which may be or may have been used in or on any hive, colony, nuclei or used in the rearing or manipulation of bees or their brood.

(6) "Bees" means any stage of the common honey bee, apis mellifera, or other bees kept for the production of honey, wax or pollination.

(7) "Colony" means the bees inhabiting a single hive, nuclei box or dwelling place.

(8) "Director" means the director of the Rhode Island department of environmental management.

(9) "Disease" means American foulbrood and any other infectious, contagious or communicable disease affecting bees or their brood.

(10) "Eradicate" means the destruction and/or disinfection of infected and/or infested bees, equipment and/or pests by burning or by treatment approved by the state inspector.

(11) "Feral colony" means an unowned or unmanaged colony of bees existing naturally.

(12) "Hive" means any man-made domicile with removable frames for keeping bees.

(13) "Inspector" means a person appointed by the director to check for diseased conditions or pest infestations in one or more apiaries as authorized by law.

(14) "Pests" means the honey bee tracheal mite, Acarapis woodi; and the Varroa mite, Varroa jacobsoni, and any other arthropod pests detrimental to honey bees; and genetic strains of the Africanized sub species, Apis mellifera adansoni and/or Apis mellifera scutellata.

(15) "Swarms" means a natural division of a colony in the process of becoming a feral colony.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-3 - Inspector of apiaries  Deputies and assistants.

§ 4-12-3 Inspector of apiaries  Deputies and assistants.  The director of environmental management shall appoint an inspector of apiaries, who shall assist in the enforcement of this chapter, under the supervision of the director. For those purposes, this inspector may, with the approval of the director, employ any deputies and assistants as may be necessary to enable the inspector to properly discharge duties as outlined.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-4 - Inspectors  Qualification.

§ 4-12-4 Inspectors  Qualification.  Any person appointed by the director as an apiary inspector shall be a practical beekeeper who before being appointed shall furnish the director with satisfactory evidence that the appointee possesses a practical knowledge of beekeeping and is familiar with the diagnosis and treatment of honey bee diseases and honey bee pests and/or is a graduate of an agricultural college with qualifying training in apiculture. The state inspector, or appointed deputies and assistants, may not own more than fifty (50) colonies of honey bees.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-5 - Inspection/survey of apiaries  Notice  Entry  Abatement of infection  Infestation of undesirable bees.

§ 4-12-5 Inspection/survey of apiaries  Notice  Entry  Abatement of infection  Infestation of undesirable bees.  (a) The director of environmental management, to determine the presence or absence of infectious, contagious or communicable diseases or honey bee pests, shall annually either:

(1) Inspect twenty percent (20%) of the bee colonies located within thirty-three percent (33%) of the state's apiaries to determine the presence or absence of diseases and pests listed in § 4-12-2(14); or

(2) Conduct a statistical biological survey as published by the federal agriculture research service or the animal and plant health inspection service or the Beltsville beneficial insects laboratory.

Inspections or surveys will be geographically disbursed so as to be representative of the colonies within the state.

(b) A registered beekeeper may make a written request to the director for a special examination of the beekeeper's colonies. On receipt of this written request the director or authorized inspector shall inspect the bees owned and managed by that beekeeper for bee diseases or pests. A reasonable fee shall be charged which is not contingent upon issuance of a health certificate.

(c) Once written notice of inspection has been given to an owner as provided in this section, that owner shall not move any hive or hives or bees or bee equipment from the time notice is received until either seven (7) days thereafter or until the time that the results of the inspection are received.

(d) The director shall provide for controlling or eliminating infested or diseased honey bees and pests, including eliminating swarms and feral colonies as a means to prevent further dispersal and to protect the public and the economy of this state. The control procedures shall:

(1) Include abatement, as prescribed by rules adopted under this article.

(2) Include a public education program to emphasize the importance of a healthy beekeeping industry.

(3) Be designed and implemented to minimize the negative impact on beekeepers while being effective in controlling Africanized bees and other pests.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-6 - Specialized examination  Inspection fees  Accessibility.

§ 4-12-6 Specialized examination  Inspection fees  Accessibility.  (a) Any bees kept in anything other than a hive with removable frames (which must be reasonably removable) such as box hives or other receptacles, natural or artificial, shall be deemed impossible to inspect unless the owner of these bees removes the brood or makes the brood accessible to the director or inspectors. To permit inspection of the brood, the director may order the colonies to be transferred to removable frame hives within thirty (30) days. In the event the order is not carried out, these colonies may be destroyed by the director or appointed inspectors.

(b) On finding infection or infestation or exposure to infection or infestation the director or inspector shall require that the infected, infested, or exposed bees, hives, or equipment be treated, or, after unsuccessful treatment, destroyed.

(c) The director or appointed inspector shall require removal from the state or the destruction of honey bees or beekeeping equipment which has been brought into this state in violation of this law.

(d) After inspecting infected hives, beekeeping equipment or handling diseased bees, the inspector or the deputy inspector shall, before leaving the premises or proceeding to any other apiary, thoroughly disinfect any portion of the inspector's person, clothing and/or any tools used which may have come in contact with infected material, and shall see that any assistant or assistants with him or her have likewise thoroughly disinfected their persons and clothing and any tools used by them.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-7 - Certification of health  Expiration  Quarantine  Eradication.

§ 4-12-7 Certification of health  Expiration  Quarantine  Eradication.  (a) If, by reason of an owner requested inspection, the director is satisfied that no apparent disease or pest exists in any colony in an apiary, the director shall issue to the owner a certificate of health setting out the date of the inspection, the number of colonies and the results of the inspection. This certificate shall expire ninety (90) days after the inspection.

(b) If, by reason of any inspection, the director is satisfied of the existence of any disease or pest, the director shall notify the beekeeper owning the apiary, in writing, of the results of the inspection, setting out the number and location of infected colonies and informing the owner of the proper methods of treating or destroying the infected colonies. Any apiary infected with any contagious or infectious bee disease or pest may be declared under quarantine and the owner shall be prohibited from moving this apiary, bees, honey, wax, or used beekeeping equipment. The owner shall eliminate the diseased or pest infested condition within the apiary or equipment or both, to the satisfaction of the director. The quarantine will then be lifted.

(c) If, by the time of the next inspection, which will be no more than thirty (30) days after the initial inspection, the disease or pest infested condition has not been eliminated, the director shall supervise either the treatment or eradication of the disease or pest infested bees and equipment, or shall otherwise eliminate the diseased or pest infested condition and lift the quarantine on any remaining bees, colonies or equipment.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-8 - Movement permit required  When  Form  Issuance  Fee  Verbal authorization.

§ 4-12-8 Movement permit required  When  Form  Issuance  Fee  Verbal authorization.  (a) It is unlawful to move, carry, transport, or ship bees, bees on comb, combs or used beekeeping equipment into the state unless accompanied by a valid permit issued by the director of environmental management. Applications for a permit to transport bees or used beekeeping equipment into the state shall be submitted on a form approved by the director. This application form shall be accompanied by a certificate of health issued by the authorized official of the state from which the bees are to be moved, certifying that the bees and used beekeeping equipment have been inspected by an authorized official during a period of active brood rearing, within fifteen (15) days prior to the proposed date of movement, and that these bees and used beekeeping equipment were found apparently free from any diseases or pests. Each application shall disclose the number of colonies of bees to be transported and a description of the location or locations where the bees are to be kept. Upon receipt of an application for a permit to move bees or used beekeeping equipment into the state, accompanied by a proper certificate of health and application fee of fifty dollars ($50.00) per application, the director shall issue the desired permit. This shall not apply to honey bees from quarantined areas outside the state. These quarantines shall include all federal, state or Rhode Island exterior quarantines. Importation of honey bees from quarantined areas shall be in accordance with regulations made pursuant to this law.

(b) Regardless of the provisions in subsection (a) of this section, the director has the authority to issue a permit without inspection to the person or persons owning these bees and equipment providing these bees and beekeeping equipment were certified and moved from the state within fifteen (15) days prior to the desired date of reentry and if the director is satisfied these bees and equipment have not been exposed to diseased bees, pests, or equipment. This section shall not apply to bees or beekeeping equipment returning from quarantined areas.

(c) A verbal authorization may be allowed by the director if the written permit outlined above has been submitted and received in a timely manner but has not been returned by the time the bees are to be moved.

(d) Combless packages of bees or queens, or both, may be admitted into Rhode Island without a Rhode Island permit, when accompanied by a valid certificate of inspection from the state of origin stating that they are free of diseases and pests. This shall not apply to honey bees from quarantined areas outside the state. These quarantines shall include all federal, state or Rhode Island exterior quarantines. Importation of honey bees from quarantined areas shall be in accordance with regulations made pursuant to this law.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-9 - Quarantine areas outside state  Seizure  Inspection  Eradication.

§ 4-12-9 Quarantine areas outside state  Seizure  Inspection  Eradication.  Whenever the director finds that there exists in any other state, territory, or district or part of any state, territory, or district, any harmful pests or diseases of honey bees, the director shall promulgate, and enforce by appropriate regulations, a quarantine prohibiting the importation of or the transportation into or through Rhode Island or any portion of Rhode Island, from any other state, territory or district, any honey bees, used beekeeping equipment, or any other article or product capable of carrying these pests or diseases. The director shall make rules for the seizure, inspection, disinfection, eradication, destruction, or other disposition of any honey bees, used beekeeping equipment or any other regulated article or product capable of carrying these pests or diseases in violation of this quarantine.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-10 - Quarantines inside state  Seizure  Inspection  Notice  Eradication  Lien for expenses.

§ 4-12-10 Quarantines inside state  Seizure  Inspection  Notice  Eradication  Lien for expenses.  (a) Whenever the director finds there exists in this state, or any part of this state, a harmful disease or pest of honey bees, which, for the protection of the apiculture and/or agriculture industry within the state, should be prevented from spreading and be controlled or eradicated, the director shall adopt and carry out any restrictive and control measures as may be deemed necessary and advisable and shall cooperate with other state agencies and with the United States department of agriculture.

(b) The director shall promulgate regulations establishing quarantines and quarantine restrictions covering areas in the state affected by these honey bee diseases or pests, and other areas within the state which are likely to be affected by these diseases and pests.

(c) Under these quarantines the director or authorized personnel shall prohibit and prevent the movement, shipment, or transportation without inspection of any honey bees, used beekeeping equipment, or any other regulated material or article of any character capable of carrying this disease or pest in any stage of its development, originating in or which has been stored in quarantined areas or in any area outside the state infested with this disease or pest, except under any conditions as the director may prescribe as to inspection, treatment and certification. In carrying out the provisions of this section the director or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon, or other vehicles or carriers whether air, land or water, and may open and inspect any container or shipment thought to be carrying this disease or pest in any stage of its development. Any honey bees, used beekeeping equipment, or any other regulated articles moved, shipped, or transported in violation of this quarantine shall be seized and treated, destroyed or otherwise disposed of in accordance with the instructions of the director.

(d) Under these quarantines the director shall require the treatment or destruction of infected or infested honey bee colonies as may be necessary to effectively destroy or prevent the development of this disease and pests of honey bees. It shall be the duty of the owner or person in charge of any apiary or any other regulated article within this quarantined area upon due notice, to take any action as is required within the time limit specified and in a manner designated by the director.

(e) In case the owner or person in charge of any apiary, used beekeeping equipment or other regulated articles within the quarantined area neglects or refuses to carry out the instructions of the director contained in the notice within time limits specified, the director or authorized personnel shall take the action required, and the director shall have and enforce a lien for the expense against the place in or upon which the expense was incurred in the same manner as liens are had and enforced upon buildings and lots, wharves and piers for labor and materials furnished by virtue of contract with the owner.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-11 - Revocation of movement permit.

§ 4-12-11 Revocation of movement permit.  Any permit for the movement of bees or used beekeeping equipment into the state, or any health certificate, issued by the director or authorized personnel, may be revoked for cause by the director or authorized personnel. Notice of this revocation shall be in writing and shall be mailed, by certified mail, to the last known address of the holder of the permit or certificate.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-12 - Registration of apiaries.

§ 4-12-12 Registration of apiaries.  (a) All apiaries in the state must be registered, annually, with the director of environmental management not later than March first. All persons owning honey bees within the state shall annually notify the director of the keeping of bees, their location and number of colonies.

(b) Any person(s) within the state who sells, gives, barters, or otherwise transfers ownership of bees and/or honey bee colonies, and/or nuclei colonies shall notify the director, in writing, within thirty (30) days of the name and address of the new owner.

(c) Between 14 and 30 days prior to March first annually the director shall cause notice of the registration requirement to be published at least twice in the state newspaper and in other newspapers and journals of general circulation adequate to provide reasonable notice throughout the state.

(d) The director shall mail to all registered beekeepers the necessary registration material annually, at least thirty (30) days prior to March first.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-13 - Identification of apiaries  Abandoned apiaries  Written notice  Steps to protect neighboring apiaries.

§ 4-12-13 Identification of apiaries  Abandoned apiaries  Written notice  Steps to protect neighboring apiaries.  (a) Each colony within an apiary shall be identified with the owner's name and address. This identification may be affixed to external parts of the colony or placed between the inner and outer covers of each colony.

(b) When a colony or apiary is deemed to be abandoned written notice shall be given, by certified mail, to the owner or operator, if he or she can be located, that the colony or apiary is an abandoned colony or apiary. The abandoned colony or apiary shall be conspicuously marked as abandoned. If the owner cannot be located, this notice shall be served on the owner of the land on which the colony or apiary is located. If this colony or apiary continues to be abandoned for sixty (60) days, the director shall take whatever steps are necessary to protect the welfare of neighboring apiaries, including the removal or destruction of apiaries deemed as abandoned.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-14 - Reports and records of inspector.

§ 4-12-14 Reports and records of inspector.  The inspector of apiaries shall make annual written reports to the director of the department of environmental management, giving the number of colonies inspected, the number of diseased colonies found, the number of colonies treated, and the number of colonies destroyed. A record shall also be kept of the locations where disease and/or pest infestations exists. This record however shall not be made public, but may be reviewed with the consent of the director of environmental management.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-15 - Powers and duties of director  Rulemaking.

§ 4-12-15 Powers and duties of director  Rulemaking.  The director shall, from time to time, make regulations carrying out the provisions and requirements of §§ 4-12-1  4-12-17, including regulations under which inspectors and other employees shall:

(1) Inspect apiaries and equipment associated with beekeeping;

(2) Investigate, control, eradicate, and prevent the dissemination of honey bee diseases and pests; and

(3) Supervise or cause the treatment, control or destruction of honey bees infected with diseases or pests.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-16 - Beekeeping advisory board.

§ 4-12-16 Beekeeping advisory board.  (a) A beekeeping advisory board shall be established.

(b) The board shall consist of six (6) members appointed for terms as indicated:

(1) The president of the Rhode Island beekeeping association (1 year).

(2) Two (2) members from the Rhode Island beekeeping association appointed by that organization's president (3 years).

(3) One member of the Rhode Island fruit growers association appointed by that organization's president (3 years).

(4) One member from the Rhode Island agriculture council appointed by that organization's president (1 year).

(5) One at large member who is knowledgeable in beekeeping appointed by the director of the department of environmental management (1 year).

(c) The president of the Rhode Island agricultural council shall serve as ex-officio member.

(d) The initial terms of those members appointed for three (3) years shall be staggered so as to ensure that no more than one third (1/3) of these members will be appointed during a given year. Members shall serve without compensation.

(e) The advisory board shall serve in an advisory capacity to the director of environmental management in all aspects of beekeeping as it relates to the control and elimination of honey bee diseases and pests, inspection of apiaries and establishment of internal and external quarantines as outlined in this chapter.

(f) The board will advise the director on policies, procedures, and regulations designed to strengthen the beekeeping industry within the state so as to make the state self sufficient in the area of pollination required to support the state's agricultural industry.

(g) The advisory board shall meet with the director of the department of environmental management quarterly and at any other times as requested by the director.

History of Section.
(P.L. 1989, ch. 495, § 2.)



Chapter 4-12-17 - Penalties.

§ 4-12-17 Penalties.  Any person who violates any provision or requirement of §§ 4-12-1  4-12-16 or who forges, counterfeits, defaces, destroys, or wrongfully uses or possesses any certificate provided for in §§ 4-12-5  4-12-14 shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1989, ch. 495, § 2.)






Chapter 4-13 - Dogs

Chapter 4-13-1 - Regulatory ordinances  Enforcement and penalties.

§ 4-13-1 Regulatory ordinances  Enforcement and penalties.  (a) City or town councils may make any ordinances concerning dogs in their cities or towns as they deem expedient, to be enforced by the destruction or disposition of the animal, or by pecuniary penalties not exceeding ten dollars ($10.00) for the first offense, not exceeding fifteen dollars ($15.00) for the second offense within a year, not exceeding twenty-five dollars ($25.00) for the third and any subsequent offense within a year to be recovered by action of debt, or by complaint and warrant, to use as that city council or town council may prescribe.

(b) Barrington town council is authorized to enact an ordinance:

(i) Permitting the animal control officer in the town to issue citations to the owners of dogs for violation of any animal control ordinance which may be paid by mail and;

(ii) To prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more seventy-five dollars ($75.00) for the third and each subsequent offense within a calendar year.

(2) Bristol town council is authorized to enact an ordinance permitting the dog officer in that town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail, and to prescribe pecuniary penalties as follows:

(A) A fine not exceeding twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine not exceeding fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine not exceeding one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(ii) The Bristol town council may by ordinance prescribe the number of licensed dogs and their breeds which may be kept at any single-family residence other than a breeding kennel licensed under § 4-13-10, and may enforce those ordinances by pecuniary penalties not exceeding two hundred fifty dollars ($250).

(3) Coventry town council is authorized to enact ordinances permitting the dog officer in the town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(4) Cumberland town council may prescribe pecuniary penalties as follows:

(A) A fine not exceeding twenty dollars ($20.00) for the first offense within a calendar year;

(B) A fine not exceeding thirty dollars ($30.00) for the second offense within a calendar year;

(C) A fine not exceeding fifty dollars ($50.00) for the third and each subsequent offense within a calendar year.

(ii) The town council of the town of Cumberland is authorized to enact an ordinance permitting the animal control officer or any police officer in that town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(iii) The town council of the town of Cumberland is authorized to enact an ordinance establishing the expense of the impoundment of dogs as determined by the town council and providing for the payment to the town of the impoundment expense by the dog owner prior to removal of the dog from the pound.

(5) Glocester town council is authorized to enact an ordinance to prescribe pecuniary penalties as follows:

(i) A fine not more than twenty dollars ($20.00) for the first offense within a calendar year;

(ii) A fine not more than thirty dollars ($30.00) for the second offense within a calendar year;

(iii) A fine not more than thirty-five dollars ($35.00) for the third offense and each subsequent offense within a calendar year.

(6) Jamestown town council may prescribe pecuniary penalties as follows:

(i) A fine not exceeding twenty-five dollars ($25.00) for the first offense within a calendar year;

(ii) A fine not exceeding fifty dollars ($50.00) for the second offense within a calendar year;

(iii) A fine not exceeding one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(7) Middletown may prescribe pecuniary penalties as follows for the violation of animal control ordinances on any beach within the town of Middletown:

(A) A fine not exceeding one hundred dollars ($100) for the first (1st) offense within the calendar year;

(B) A fine not exceeding one hundred fifty dollars ($150) for the second (2nd) offense within a calendar year;

(C) A fine not exceeding two hundred dollars ($200) for the third (3rd) and each subsequent offense within a calendar year.

(ii) Middletown may prescribe pecuniary penalties as follows for the violation of animal control ordinances anywhere else within the town:

(A) A fine not exceeding fifty dollars ($50.00) for the first offense within a calendar year;

(B) A fine not exceeding one hundred dollars ($100) for the second offense within a calendar year;

(C) A fine not exceeding one hundred fifty dollars ($150) for the third and each subsequent offense within a calendar year.

(iii) The Middletown town council is authorized to enact an ordinance permitting the dog officer in that town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(8) Narragansett town council is authorized to enact an ordinance:

(i) Permitting the animal control officer in the town to issue citations to the owners of dogs for the violation of any animal control ordinance which may be paid by mail; and

(ii) Establishing the expense of the impoundment of dogs as determined by the town council and providing for the payment to the town of the impoundment expense by the dog owner prior to removal of the dog from the pound; and

(iii) Prescribing pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than seventy-five dollars ($75.00) for the third and each subsequent offense within a calendar year.

(9) Newport city council is authorized to enact an ordinance:

(i) Permitting the animal control officer, and his or her agents, in that city to issue citations to the owners of dogs for violation of any animal control ordinance which may be paid by mail;

(ii) To prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(10) North Providence town council is authorized to enact an ordinance permitting the animal control officer in that town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(11) Portsmouth may prescribe pecuniary penalties as follows:

(A) A fine not exceeding twenty dollars ($20.00) for the first offense within a calendar year;

(B) A fine not exceeding thirty dollars ($30.00) for the second offense within a calendar year;

(C) A fine not exceeding fifty dollars ($50.00) for the third and each subsequent offense within a calendar year.

(ii) The Portsmouth town council is authorized to enact an ordinance permitting the dog officer in that town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(iii) The Portsmouth town council may, by ordinance, prescribe the number of licensed dogs which may be kept at any single family residence other than a breeding kennel licensed under § 4-13-10 and may enforce those ordinances by pecuniary penalties not exceeding twenty-five dollars ($25.00).

(12) The Richmond town council is authorized to enact ordinances:

(i) Establishing the following penalties for animal control offenses:

(A) A fine of not more than fifty dollars ($50.00) for the first offense within one year;

(B) A fine of not more than seventy-five dollars ($75.00) for the second offense within one year of the first offense;

(C) A fine of not more than one hundred dollars ($100) for the third and each subsequent offense within one year of the first offense.

(ii) Permitting the animal control officer or any police officer to issue citations for violation of any animal control ordinance punishable by a fine of five hundred dollars ($500) or less, and to provide for payment of those fines by mail.

(13) Scituate town council may prescribe pecuniary penalties as follows:

(A) A fine not exceeding twenty dollars ($20.00) for the first offense within a calendar year;

(B) A fine not exceeding thirty dollars ($30.00) for the second offense within a calendar year;

(C) A fine not exceeding fifty dollars ($50.00) for the third and each subsequent offense within a calendar year.

(ii) Scituate town council is authorized to enact ordinances permitting the dog officer in the town to issue citations to the owners of dogs for the violation of any dog ordinance which may be paid by mail.

(14) Smithfield town council may prescribe pecuniary penalties as follows:

(A) A fine not exceeding twenty dollars ($20.00) for the first offense within a calendar year;

(B) A fine not exceeding thirty dollars ($30.00) for the second offense within a calendar year;

(C) A fine not exceeding fifty dollars ($50.00) for the third and each subsequent offense within a calendar year.

(ii) The Smithfield town council is authorized to enact an ordinance permitting the animal control warden in the town to issue citations which may be paid by mail to the owners of dogs for the violation of any dog ordinance in that town.

(15) Tiverton town council may prescribe pecuniary penalties as follows:

(i) A fine not exceeding twenty-five dollars ($25.00) for the first offense;

(ii) A fine not exceeding fifty dollars ($50.00) for the second offense;

(iii) A fine not exceeding one hundred dollars ($100) for the third and each subsequent offense.

(16) Warwick city council may prescribe pecuniary penalties as follows:

(i) A fine not exceeding fifty dollars ($50.00) for the first offense within a calendar year;

(ii) A fine not exceeding one hundred dollars ($100) for the second offense within a calendar year;

(iii) A fine not exceeding two hundred dollars ($200) for the third and each subsequent offense within a calendar year; and

(iv) A fine not exceeding three hundred dollars ($300) for the fourth and each subsequent offense within a calendar year.

(17) Westerly town council is authorized to enact an ordinance:

(i) Permitting the animal control officer in the town to issue citations to the owners of dogs for the violation of any animal control ordinance which may be paid by mail; and

(ii) Establishing the expense of the impoundment of dogs as determined by the town council and providing for the payment to the town of the impoundment expense by the dog owner prior to removal of the dog from the pound; and

(iii) Prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(18) West Greenwich town council is authorized to enact an ordinance:

(i) Permitting the animal control officer in the town to issue citations to the owners of dogs for the violation of any animal control ordinance which may be paid by mail; and

(ii) Establishing the expense of the impoundment of dogs as determined by the town council and providing for the payment to the town of the impoundment expense by the dog owner prior to removal of the dog from the pound; and

(iii) Prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(19) The town council of the town of Exeter is authorized to enact any ordinance prescribing fines and penalties, in addition to those otherwise allowed by law, as follows:

(i) Providing a fine of up to twenty-five dollars ($25.00) for the first offense;

(ii) Providing a fine of up to one hundred dollars ($100) for the second offense; and

(iii) Providing a fine of up to two hundred dollars ($200) for the third and for any subsequent offenses within a one year period. In addition, the town may require proof of owners liability insurance for a twelve (12) month period insuring against injury and damages caused by the dog. That insurance shall be in the amount of one hundred thousand dollars ($100,000) and shall name the town as a named insured for the purposes of notice.

(20) West Warwick town council may prescribe pecuniary penalties as follows:

(i) A fine not exceeding fifteen dollars ($15.00) for the first offense;

(ii) A fine not exceeding fifty dollars ($50.00) for the second offense;

(iii) A fine not exceeding one hundred dollars ($100) for the third and each subsequent offense.

(21) Woonsocket city council is authorized to enact an ordinance:

(i) Permitting the animal control office of the city to issue citations to the owners of dogs for the violation of any animal control ordinance which may be paid by mail;

(ii) Establishing the expense of the impoundment of dogs as determined by the city council and providing for the payment to the city for the impoundment expense by the dog owner prior to removal of the dog from the pound; and

(iii) Prescribing pecuniary penalties as follows:

(A) A fine of not more than fifty dollars ($50.00) for the first offense within a calendar year;

(B) A fine of not more than one hundred dollars ($100) for the second offense within a calendar year;

(C) A fine of not more than one hundred fifty dollars ($150) for the third and each subsequent offense within a calendar year.

(22) Pawtucket city council is authorized to prescribe pecuniary penalties directly related to its ordinance banning the owning or keeping of pit bulls in the city as follows:

(i) For a pit bull properly licensed according to the city ordinance;

(A) A fine not exceeding two hundred fifty dollars ($250) for the first offense;

(B) A fine not exceeding five hundred dollars ($500) on a second offense;

(C) A fine not exceeding one thousand dollars ($1,000) on a third offense.

(ii) For a pit bull that is not licensed pursuant to the exceptions in the city ordinance:

(A) A fine not exceeding five hundred dollars ($500) on a first offense;

(B) A fine not exceeding one thousand dollars ($1,000) on a second or subsequent offense.

(iii) Notwithstanding any other provision of this section, Pawtucket may through its Municipal Court impose a sentence of imprisonment not exceeding thirty (30) days in addition to the fines in subsection (ii)(A) or (B).

(23) The Lincoln town council is authorized to prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred twenty-five dollars ($125) for the third and each subsequent offense within a calendar year.

(ii) The Lincoln town council is authorized to enact an ordinance permitting the dog officer and police officers in that town to issue citations to the owners of dogs for the violation of any dog ordinance, which citation may be paid by mail.

(24) The East Providence city council is authorized to enact an ordinance permitting the animal control officer or any police officer in that city to issue citations to persons in violation of any animal ordinances, which may be paid by mail, and to prescribe pecuniary penalties as follows:

(A) A fine of not more than thirty dollars ($30.00) for the first offense within a calendar year;

(B) A fine of not more than sixty dollars ($60.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred twenty dollars ($120) for the third offense within a calendar year; and

(D) A fine of not more than three hundred dollars ($300) for the fourth offense and any subsequent offense within a calendar year.

(25) The Warren town council is authorized to enact an ordinance permitting the animal control officer in the town to issue citations to the owners of animals for violation of any animal control ordinance which may be paid by mail, and to prescribe pecuniary penalties as follows:

(A) A fine of not more than twenty-five dollars ($25.00) for the first offense within a calendar year;

(B) A fine of not more than fifty dollars ($50.00) for the second offense within a calendar year;

(C) A fine of not more than one hundred dollars ($100) for the third and each subsequent offense within a calendar year.

(26) The Burrillville town council is authorized to enact an ordinance:

(A) Permitting the animal control officer in the town to issue citations to the owners of dogs for the violation of any animal control ordinance which may be paid by mail; and

(B) To prescribe penalties for violation of the provisions of revised general ordinances, Town of Burrillville, Rhode Island, 2004, as amended, Chapter 4, entitled "Animals"; and

(C) Establishing an expense not to exceed ten dollars ($10.00) for the day during which impoundment occurs plus five dollars ($5.00) every day the animal is detained and providing for the payment to the town of the impoundment expense by the dog owner prior to removal of the dog from the animal control facility.

History of Section.
(G.L. 1896, ch. 111, § 1; G.L. 1909, ch. 135, § 1; G.L. 1923, ch. 136, § 1; G.L. 1938, ch. 639, § 1; G.L. 1956, § 4-13-1; P.L. 1970, ch. 96, § 1; P.L. 1970, ch. 196, § 1; P.L. 1976, ch. 86, § 1; P.L. 1977, ch. 43, § 1; P.L. 1978, ch. 74, § 1; P.L. 1979, ch. 65, § 1; P.L. 1980, ch. 120, § 1; P.L. 1983, ch. 94, § 1; P.L. 1983, ch. 275, § 1; P.L. 1983, ch. 286, § 1; P.L. 1984, ch. 17, § 1; P.L. 1984, ch. 27, § 1; P.L. 1984, ch. 99, § 1; P.L. 1984, ch. 370, § 1; P.L. 1985, ch. 91, § 1; P.L. 1985, ch. 111, § 1; P.L. 1985, ch. 133, § 1; P.L. 1985, ch. 210, § 1; P.L. 1987, ch. 157, § 1; P.L. 1987, ch. 304, § 1; P.L. 1988, ch. 118, § 1; P.L. 1988, ch. 480, § 1; P.L. 1993, ch. 338, § 1; P.L. 1994, ch. 36, § 1; P.L. 1994, ch. 119, § 1; P.L. 1994, ch. 276, § 1; P.L. 1994, ch. 278, § 1; P.L. 1996, ch. 35, § 1; P.L. 1998, ch. 201, § 1; P.L. 1999, ch. 58, § 1; P.L. 1999, ch. 401, § 1; P.L. 2002, ch. 72, § 1; P.L. 2002, ch. 101, § 1; P.L. 2002, ch. 260, § 1; P.L. 2002, ch. 372, § 1; P.L. 2004, ch. 29, § 1; P.L. 2004, ch. 78, § 1; P.L. 2004, ch. 120, § 1; P.L. 2004, ch. 217, § 1; P.L. 2006, ch. 500, § 1; P.L. 2008, ch. 279, § 1; P.L. 2008, ch. 470, § 1; P.L. 2009, ch. 122, § 1; P.L. 2009, ch. 176, § 1; P.L. 2010, ch. 197, § 1; P.L. 2010, ch. 225, § 1; P.L. 2011, ch. 30, § 1; P.L. 2011, ch. 35, § 1; P.L. 2011, ch. 141, § 1; P.L. 2011, ch. 142, § 1.)



Chapter 4-13-1.1 - Towns of Portsmouth, West Warwick, and Middletown and city of Woonsocket  Vicious dog ordinance.

§ 4-13-1.1 Towns of Portsmouth, West Warwick, and Middletown and city of Woonsocket  Vicious dog ordinance.  (a) Notwithstanding any other provisions of this section or the general laws to the contrary, the town councils of the towns of Portsmouth, West Warwick and Middletown may, by ordinance, provide that the owner or keeper of any dog that assaults any person shall be fined an amount not less than one hundred dollars ($100) nor more than two hundred dollars ($200) to be used as that city or town council may prescribe. However, this fine shall not be imposed unless the officer responsible for enforcement of that ordinance has conducted an investigation of the assault and has certified that the dog was off the property of its owner or keeper and at large at the time the assault occurred or that the assault resulted from the negligence of the owner or keeper.

(b) In the city of Woonsocket an owner shall not be declared negligent if an injury or damage is sustained by a person who, at the time that injury or damage was sustained, was committing a trespass or other tort upon premises occupied by the owner or keeper of the dog, or was teasing, tormenting, provoking, abusing or assaulting the dog or was committing or attempting to commit a crime.

History of Section.
(P.L. 1984, ch. 370, § 1; P.L. 1988, ch. 480, § 1; P.L. 1999, ch. 401, § 1; P.L. 2002, ch. 72, § 1; P.L. 2002, ch. 372, § 1.)



Chapter 4-13-1.2 - Definitions.

§ 4-13-1.2 Definitions.  (1) "Board" means the rabies control board.

(2) "Department" means the department of environmental management or its successor.

(3) "Director" means the director of the department of environmental management (or its successor) or his or her designee.

(4) "Division" means the division of agriculture.

(5) "Livestock" means domesticated animals which are commonly held in moderate contact with humans which include, but are not limited to, cattle, bison, equines, sheep, goats, llamas, and swine.

(6) "Owner or keeper" means any person or agency keeping, harboring or having charge or control of or responsibility for control of an animal or any person or agency which permits any dog, cat, ferret, or domestic animal to habitually be fed within that person's yard or premises. This term shall not apply to veterinary facilities, any licensed boarding kennel, municipal pound, pet shop, or animal shelter.

(7) "Person" means an individual, firm, joint stock company, partnership, association, private or municipal corporation, trust, estate, state, commission, political subdivision, any interstate body, the federal government or any agency or subdivision of the federal government, other government entity, or other legal entity.

(8) "Pets" means domesticated animals kept in close contact with humans, which include, but may not be limited to dogs, cats, ferrets, equines, llamas, goats, sheep, and swine.

(9) "Quarantine" means the removal, isolation, the close confinement or related measures of an animal under conditions and for time periods that are set by regulation of the board.

(10) "Guardian" means a person(s) having the same rights and responsibilities as an owner or keeper, and the terms may be used interchangeably. A guardian shall also mean a person who possesses, has title to or an interest in, harbors or has control, custody or possession of an animal and who is responsible for an animal's safety and well-being.

(11) "Tether" means the practice of fastening a dog to a stationary object or stake by a chain, rope or other tethering device as a means of keeping the dog under control. A dog being walked on a leash is not tethered.

History of Section.
(P.L. 1992, ch. 353, § 1; P.L. 1995, ch. 388, § 1; P.L. 1998, ch. 441, § 10; P.L. 2001, ch. 72, § 4; P.L. 2012, ch. 301, § 1; P.L. 2012, ch. 358, § 1.)



Chapter 4-13-1.3 - Rabies control board.

§ 4-13-1.3 Rabies control board.  (a) There shall be a rabies control board consisting of seven (7) people as follows:

(1) The director of the Rhode Island department of environmental management or his or her designee;

(2) The director of the Rhode Island department of health or his or her designee;

(3) A Rhode Island licensed veterinarian, appointed by the governor, who is a member of the Rhode Island veterinary medical association;

(4) A livestock farmer, appointed by the governor, who is a member of the Rhode Island farm bureau;

(5) A member of a recognized Rhode Island humane group (such as the Rhode Island society for prevention of cruelty to animals), appointed by the governor;

(6) The state veterinarian, who shall serve as chairperson;

(7) A member of the Rhode Island animal control association, appointed by the governor.

(b) All appointments made under this section after the effective date of this act [April 20, 2006] shall be subject to the advice and consent of the senate. The members of the board shall serve without compensation. The board members from the departments of health and environmental management shall serve at the discretion of their directors. The state veterinarian shall serve without term. Nongovernmental members shall serve for a period of three (3) years and reappointments shall be made by the governor with the advice and consent of the senate.

(c) Vacancies for citizen members shall be filled by appointment, in the same manner as the original appointment, for the unexpired term only. Four (4) members of the board shall constitute a quorum.

(d) Members of the board shall be removable by the governor pursuant to § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(e) The board may elect from among its members such other officers as they deem necessary.

(f) The director of the department of environmental management shall direct staff to support the board within the constraints of available resources.

(g) Within ninety (90) days after the end of each fiscal year, the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of any legal matters related to the authority of the board; a summary of any training courses held pursuant to subsection 4-13-1.3(i); a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

(h) Newly appointed and qualified members and new designees of ex officio members of the board are required to complete a training course within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The course shall include instruction in the following areas: chapters 4-13, 42-46, 36-14 and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act [April 20, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

History of Section.
(P.L. 1992, ch. 353, § 1; P.L. 1995, ch. 388, § 1; P.L. 2001, ch. 180, § 3; P.L. 2006, ch. 22, § 2; P.L. 2006, ch. 27, § 2.)



Chapter 4-13-2 - Tax imposed by cities and towns  Enactment of local laws to prevent damage to livestock.

§ 4-13-2 Tax imposed by cities and towns  Enactment of local laws to prevent damage to livestock.  The city or town council of any city or town may impose a yearly tax upon every person in their city or town for every dog owned or kept by him or her as the council shall judge proper; and also make any laws to prevent damage to sheep and cattle as they may deem necessary.

History of Section.
(G.L. 1896, ch. 111, § 2; G.L. 1909, ch. 135, § 2; G.L. 1923, ch. 136, § 2; G.L. 1938, ch. 639, § 2; G.L. 1956, § 4-13-2.)



Chapter 4-13-3 - Prior ordinances preserved.

§ 4-13-3 Prior ordinances preserved.  Nothing in this chapter shall be construed as to repeal any ordinance concerning dogs, not inconsistent with the provisions of this chapter, which has been passed by any town or city council.

History of Section.
(G.L. 1896, ch. 111, § 9; G.L. 1909, ch. 135, § 9; G.L. 1923, ch. 136, § 9; G.L. 1938, ch. 639, § 9; G.L. 1956, § 4-13-3.)



Chapter 4-13-4 - Dog licenses  Fees  Penalties.

§ 4-13-4 Dog licenses  Fees  Penalties.  (a) Every owner or keeper of a dog shall annually in April obtain a license effective May 1 in the office of the city or town clerk of the city or town in which the owner or keeper resides.

(2) The fees for the license shall be five dollars ($5.00).

(3) No city or town shall issue any license under this section unless the dog has been inoculated against rabies for the period of time which the license would be valid.

(4) All licenses issued under the provisions of this chapter shall be valid in every city or town during the then current year.

(5) Any person who becomes the owner or keeper of a dog shall obtain a license within thirty (30) days after he or she becomes the owner or keeper.

(6) The Cumberland town clerk may issue a license renewable every two (2) years for a licensing fee of six dollars ($6.00).

(ii) Glocester town council may provide for an annual licensing fee of fourteen dollars ($14.00) for all dogs except spayed or neutered females and males and for an annual licensing fee of seven dollars ($7.00) for spayed or neutered female and male dogs.

(iii) Jamestown town council may provide by ordinance for an annual licensing fee not to exceed fifteen dollars ($15.00) for neutered dogs, and not to exceed twenty-five dollars ($25.00) for unneutered dogs.

(iv) Newport city council may, however, provide by ordinance for an annual licensing fee of not more than ten dollars ($10.00) for all spayed and neutered dogs, and for an annual licensing fee of not more than fifteen dollars ($15.00) for unspayed females and unneutered males.

(v) North Smithfield town council may provide by ordinance for an annual licensing fee of five dollars ($5.00) for all dogs.

(vi) South Kingstown town council may provide for an annual licensing fee of twelve dollars ($12.00) for all dogs except spayed or neutered females and male dogs and for an annual licensing fee of seven dollars ($7.00) for spayed or neutered female and male dogs.

(B) The South Kingstown town council may assess an impound fee.

(vii) Westerly town council may provide by ordinance for an annual license fee of ten dollars ($10.00) for unspayed female dogs and unneutered male dogs;

(B) May provide for a fee of one dollar ($1.00) for the replacement of lost dog tags;

(C) May provide that no fee be charged to license guide dogs used by persons with disabilities;

(D) May provide for the number of licenced dogs which may be kept at any single-family residence, other than a breeding kennel; and

(E) May provide for pecuniary penalties not exceeding twenty-five dollars ($25.00) for violations.

(viii) Woonsocket city council may provide by ordinance for an annual licensing fee of five dollars ($5.00) for all dogs.

(ix) West Warwick town council may provide by ordinance for an annual license fee of seven dollars ($7.00) for each neutered male or spayed female and fifteen dollars ($15.00) for each unneutered male and unspayed female.

(B) May provide by ordinance for a payment of a two dollars ($2.00) fee for duplicate or for replacement tags.

(x) Pawtucket city council may provide by ordinance for an annual licensing fee not to exceed fifteen dollars ($15.00) for spayed or neutered dogs, and not to exceed twenty-five dollars ($25.00) for unspayed or unneutered dogs.

(B) May provide by ordinance for an annual licensing fee for dogs owned by residents age 65 or older not to exceed five dollars ($5.00) for spayed or neutered dogs, and not to exceed ten dollars ($10.00) for unspayed or unneutered dogs.

(xi) Scituate town council may provide by ordinance for an annual license fee not to exceed twenty ($20.00) dollars for all dogs.

(xii) Burrillville town council may:

(A) Provide by ordinance for an annual licensing fee of not more than ten dollars ($10.00) for all dogs; and

(B) Provide for pecuniary penalties not exceeding twenty-five dollars ($25.00) for violations.

(xiii) The Middletown town council may:

(A) Provide by ordinance for an annual licensing fee not to exceed twenty-five dollars ($25.00) per dog.

(b) Every person, owning or keeping a dog not licensed and/or collared according to the provisions of this chapter, shall be fined ten dollars ($10.00) to be applied to the support of the city or town, and that fine shall be in addition to all other lawful fees.

(c) Any city or town may waive the fee to be charged to license guide dogs used by persons with disabilities.

(d) In the city of Woonsocket, every person owning or keeping a dog not licensed and/or collared according to the provisions of this chapter shall be fined fifty dollars ($50.00) for the first offense, one hundred dollars ($100) for the second offense and one hundred fifty dollars ($150) for the third and subsequent offenses.

History of Section.
(G.L. 1896, ch. 111, § 8; G.L. 1909, ch. 135, § 8; G.L. 1923, ch. 136, § 8; G.L. 1938, ch. 639, § 8; G.L. 1956, § 4-13-4; P.L. 1970, ch. 196, § 1; P.L. 1978, ch. 162, § 1; P.L. 1982, ch. 157, § 1; P.L. 1985, ch. 112, § 1; P.L. 1988, ch. 445, § 1; P.L. 1990, ch. 4, § 1; P.L. 1990, ch. 43, § 1; P.L. 1990, ch. 124, § 1; P.L. 1990, ch. 125, § 1; P.L. 1992, ch. 70, § 1; 1992, ch. 307, § 1; P.L. 1994, ch. 35, § 1; P.L. 1994, ch. 220, § 1; P.L. 1994, ch. 281, § 1; P.L. 1995, ch. 242, § 1; P.L. 1996, ch. 35, § 1; P.L. 1999, ch. 83, § 1; P.L. 1999, ch. 130, § 1; P.L. 1999, ch. 144, § 1; P.L. 1999, ch. 401, § 1; P.L. 1999, ch. 418, § 1; P.L. 2002, ch. 72, § 1; P.L. 2002, ch. 372, § 1; P.L. 2003, ch. 257, § 1; P.L. 2003, ch. 292, § 1; P.L. 2005, ch. 196, § 1; P.L. 2005, ch. 216, § 1; P.L. 2008, ch. 268, § 1; P.L. 2008, ch. 358, § 1; P.L. 2010, ch. 197, § 1; P.L. 2010, ch. 225, § 1; P.L. 2011, ch. 30, § 1; P.L. 2011, ch. 35, § 1.)



Chapter 4-13-4.1 - Notice to new owner of inoculation and licensing requirements.

§ 4-13-4.1 Notice to new owner of inoculation and licensing requirements.  (a) It is unlawful for any dog pound, animal shelter, kennel, pet store, or any other facility licensed pursuant to chapter 19 of this title to sell, give away, or adopt out any dog without providing the new owner with a form indicating that inoculation against rabies and permanent licensing are required within thirty (30) days.

(b) The facility shall also require the new owner to sign a register indicating that the new owner has received a form and register shall also contain the name and address of the new owner and shall be permanently maintained by the facility.

(c) The person obtaining a dog in this manner is required to have this dog inoculated against rabies and obtain a permanent license within thirty (30) days.

(d) Any person who violates the provisions of this section is subject to the penalty provisions of § 4-13-4.

History of Section.
(P.L. 1987, ch. 388, § 1.)



Chapter 4-13-5 - License information and record.

§ 4-13-5 License information and record.  Every owner or keeper of a dog applying for a license as provided for in § 4-13-4 shall furnish the city or town clerk with the following information: name and address of owner or keeper, and breed, sex, color, and name of dog to be licensed. The city or town clerk shall assign a registered number for each dog licensed and shall enter on the license the registered number, name, and address of the owner or keeper, and the breed, sex, color, and name of the dog licensed, and shall keep a record of all licenses issued.

History of Section.
(G.L. 1896, ch. 111, § 10; G.L. 1909, ch. 135, § 10; P.L. 1916, ch. 1384, § 1; G.L. 1923, ch. 136, § 10; G.L. 1938, ch. 639, § 10; G.L. 1956, § 4-13-5; P.L. 1970, ch. 196, § 1.)



Chapter 4-13-7 - Notice as to time and place of issuing licenses.

§ 4-13-7 Notice as to time and place of issuing licenses.  The city or town clerks of the several cities and towns shall annually, in the month of March, give notice by publication at least once in a newspaper of general circulation within the city or town, giving notice to the people of the time and place for issuing the licenses provided for in this chapter.

History of Section.
(G.L. 1896, ch. 111, § 19; G.L. 1909, ch. 135, § 19; G.L. 1932, ch. 136, § 19; G.L. 1938, ch. 639, § 19; G.L. 1956, § 4-13-7; P.L. 1970, ch. 196, § 1.)



Chapter 4-13-8 - Disposition of license fees.

§ 4-13-8 Disposition of license fees.  Towns and cities may adopt ordinances or regulations concerning the use of money received, but where no ordinances or regulations are adopted, town and city clerks shall issue licenses and receive the money and pay the money into the treasury of the city or town retaining fifty cents (50¢) for his or her own use for each license issued.

History of Section.
(G.L. 1896, ch. 111, § 11; G.L. 1909, ch. 135, § 11; G.L. 1923, ch. 136, § 11; G.L. 1938, ch. 639, § 11; G.L. 1956, § 4-13-8; P.L. 1962, ch. 7, § 1; P.L. 1970, ch. 196, § 1.)



Chapter 4-13-9 - Pups exempt from license.

§ 4-13-9 Pups exempt from license.  No license shall be required for any dog under the age of six (6) months.

History of Section.
(G.L. 1909, ch. 111, § 29; P.L. 1897, ch. 462, § 2; G.L. 1909, ch. 135, § 29; G.L. 1923, ch. 136, § 29; G.L. 1938, ch. 639, § 30; G.L. 1976, § 4-13-9.)



Chapter 4-13-10 - Thoroughbred dogs exempt  Kennel licenses.

§ 4-13-10 Thoroughbred dogs exempt  Kennel licenses.  No license fee is imposed on any thoroughbred dogs kept for breeding and stud purposes only; provided, that the dog is owned by a breeder or annual exhibitor of thoroughbred dogs; and provided, further, that the dogs are kept in a breeding kennel licensed in accordance with the provisions of this section, and only allowed at large in charge of the owner or keeper of that kennel. Every owner or keeper of thoroughbred dogs may make application to the city or town clerk or board of police commissioners or chief of police granting the dog licenses in the town or city in which that kennel is proposed to be located for what shall be known as a kennel license. The application states the name or names of the owner and keeper of the kennel, the proposed location of the kennel, and the number of dogs to be kept; and that the dogs are to be kept only for breeding and stud purposes. If that town or city clerk or board of police commissioners or chief of police deems that the kennel and the use and operation of that kennel at that location would not constitute a public nuisance, he, she, or they shall issue a kennel license authorizing the owner or keeper to keep the kennel in the definite location to be specified in the license, upon the payment by the applicant of twenty-five dollars ($25.00) for the license. Every kennel license is for a period not exceeding one year and expires on the first day of April. All moneys received shall be credited to the dog fund of the town or city. Any person without a kennel license who establishes or keeps a kennel shall be fined not exceeding five dollars ($5.00) for each day the kennel is kept.

History of Section.
(G.L. 1909, ch. 111, § 28; P.L. 1897, ch. 462, § 1; G.L. 1909, ch. 135, § 28; P.L. 1915, ch. 1240, § 2; G.L. 1923, ch. 136, § 28; P.L. 1925, ch. 645, § 1; G.L. 1938, ch. 639, § 29; G.L. 1956, § 4-13-10; P.L. 1970, ch. 196, § 1.)



Chapter 4-13-11 - Annual census of dogs  List of licenses issued.

§ 4-13-11 Annual census of dogs  List of licenses issued.  The city or town sergeant of each city or town, or any special constables as the city or town council of the city or town may appoint, annually in the month of April, shall ascertain and make a list of the owners or keepers of dogs in the city or town and return the list to the city or town clerk on or before the last day of May. The sergeant or constables shall receive from the city or town treasury the sum of twenty cents (20¢) for each dog listed, except in the city of Providence, where the special constable shall receive from the city treasurer a sum fixed by the city council of the city for each dog listed. The city or town clerk shall within two (2) weeks thereafter furnish to the city or town sergeant or to each special constable appointed and sworn a list of all dogs licensed for the current year and a list of those not licensed, with the names of the owners or keepers, and shall, except in the cities of Newport and Providence, post the list in at least three (3) public places in the city or town or publish the list in any other manner as the city or town council may direct. This section does not apply to the city of Pawtucket insofar as special provision is made for that city.

History of Section.
(G.L. 1896, ch. 111, § 12; P.L. 1897, ch. 453, § 1; G.L. 1909, ch. 135, § 12; G.L. 1923, ch. 136, § 12; P.L. 1932, ch. 1951, § 3; G.L. 1938, ch. 639, § 12; G.L. 1956, § 4-13-11.)



Chapter 4-13-13 - Wrongful removal of collar  Theft or destruction of licensed dogs  Poisoning.

§ 4-13-13 Wrongful removal of collar  Theft or destruction of licensed dogs  Poisoning.  Whoever wrongfully removes the collar from the neck of a dog licensed and collared according to the provisions of this chapter, or steals a dog licensed or collared, or kills, maims, entices, carries away, or detains a licensed dog, or distributes or exposes a poisonous substance, with the intent that the poisonous substance shall be eaten by a licensed dog, shall be punished by a fine of not less than ten dollars ($10.00), nor more than one hundred dollars ($100) or be imprisoned not exceeding thirty (30) days, or both, and shall be liable to the dog's owner for damages in a civil action.

History of Section.
(G.L. 1896, ch. 111, § 14; G.L. 1909, ch. 135, § 14; G.L. 1923, ch. 136, § 14; G.L. 1938, ch. 639, § 14; G.L. 1956, § 4-13-13; P.L. 1969, ch. 135, § 1; P.L. 1985, ch. 434, § 1.)



Chapter 4-13-14 - Licensing by police authorities.

§ 4-13-14 Licensing by police authorities.  The duties imposed on town and city clerks by this chapter shall be performed by the boards of police commissioners, respectively, in the cities and towns where these boards grant the dog licenses, and in the city of Newport by the chief of police of that city.

History of Section.
(G.L. 1896, ch. 111, § 26; G.L. 1909, ch. 135, § 26; P.L. 1915, ch. 1240, § 1; G.L. 1923, ch. 136, § 26; G.L. 1938, ch. 639, § 27; G.L. 1956, § 4-13-14.)



Chapter 4-13-15 - Collaring of dogs  Impoundment and disposition of uncollared dogs.

§ 4-13-15 Collaring of dogs  Impoundment and disposition of uncollared dogs.  (a) Every owner or keeper of a dog shall cause the dog to wear a collar around its neck distinctly marked with its owner's or keeper's name and with its registered number. Any person may cause any dog not so collared to be impounded in the public pound of the town or city where the dog is found; and if the dog is not claimed by its owner or keeper within a period of five (5) days after the impoundment, the dog may be disposed of or destroyed. The five (5) days shall not include any day or part of a day that the public pound is not open for a specified period of time, not to be less than one-half (1/2) the normal hours of business, for the purpose of reclaiming any impounded dog by its rightful owner. All periods of time shall be listed in a prominent location at the entrance to all public pounds. The owner or keeper of any dog so impounded shall not take the dog out of the pound until he or she has first paid to the poundkeeper the expense of keeping the dog, that expense not to exceed two dollars ($2.00) per day and to be determined by the city or town council in which impoundment occurs. The town council of the town of Glocester may, by ordinance, determine an expense not to exceed ten dollars ($10.00) for each of the first five (5) days during which this impoundment occurs plus five dollars ($5.00) every day the animal is detained, plus an additional ten dollars ($10.00) if the owner or keeper is unable to show that the dog has a current rabies shot pursuant to § 4-13-31, and further, the dog shall not be released from the pound until all the provisions of this chapter and the ordinances of the city or town are complied with. The provisions of this section relating to the five (5) day waiting period shall not be deemed to apply to any dog which, when impounded, was injured or maimed, and after the dog has been examined by a licensed veterinarian who shall confirm, in writing, that the dog be destroyed for humanitarian purposes.

The town of West Warwick may provide by ordinance an impounding fee of five dollars ($5.00) per day and may provide by ordinance for a fee for the purposes of transferring ownership or for the disposition of said animals according to law for each adult dog (six (6) months or older) the sum of twenty dollars ($20.00) and for each puppy the sum of five dollars ($5.00) for each adult cat (six (6) months or older) the sum of ten dollars ($10.00).

(b) Any person violating the provisions of this section is subject to the penalty provisions of § 4-1-2.

(c) Notwithstanding the provisions of subsection (a) the town council of the town of Exeter may impose an initial impoundment fee of up to fifteen dollars ($15.00) plus two dollars ($2.00) per day for each day of impoundment.

(d) Notwithstanding the provisions of subsection (a), the city council of the city of East Providence is authorized to enact an ordinance imposing an initial impoundment fee of up to twenty dollars ($20.00) plus five dollars ($5.00) per day for each day of impoundment.

(e) Notwithstanding the provisions of subsection (a), the town council of the town of Richmond is authorized to enact an ordinance providing for an impoundment fee of not more than twenty dollars ($20.00) per day for any impounded animal, and requiring payment of the fee before an impounded animal may be released to its owner.

History of Section.
(G.L. 1896, ch. 111, § 4; G.L. 1909, ch. 135, § 4; P.L. 1911, ch. 666, § 1; G.L. 1923, ch. 136, § 4; G.L. 1938, ch. 639, § 4; G.L. 1956, § 4-13-15; P.L. 1970, ch. 196, § 1; P.L. 1981, ch. 63, § 1; P.L. 1981, ch. 176, § 1; P.L. 1994, ch. 37, § 1; P.L. 1999, ch. 59, § 1; P.L. 1999, ch. 401, § 1; P.L. 2006, ch. 500, § 1; P.L. 2011, ch. 141, § 1; P.L. 2011, ch. 142, § 1.)



Chapter 4-13-15.1 - Ordinances concerning unrestricted and vicious dogs prohibited  Leash laws.

§ 4-13-15.1 Ordinances concerning unrestricted and vicious dogs prohibited  Leash laws.  (a) City or town councils may make any ordinances concerning dogs in their cities or towns as the councils deem expedient, pertaining to the conduct of dogs, which ordinances shall include regulations relating to unrestricted dogs, leash laws, confinement, and destruction of vicious dogs. Those ordinances may provide as follows:

(1) Every owner or custodian of a dog shall cause that dog not to run unrestricted anywhere in the city or town. This section does not apply to any person who uses a dog under his or her direct supervision while lawfully hunting, while engaged in a supervised formal obedience training class or show or during formally sanctioned field trials.

(2) It is unlawful for any owner of a dog to place that dog or allow it to be placed in the custody of any other person not physically capable of maintaining effective control of restricting the dog.

(3) The city or town dog officer is empowered to seize and impound any dog found off the property of its owner or custodian when that dog is unrestricted.

(4) Any person violating the provisions of this section shall be fined not exceeding two hundred and fifty dollars ($250).

(b) The town council of the town of Westerly is authorized to enact an ordinance permitting the animal control officer in that town to issue citations to the owner of any dog found off the property of its owner or custodian and to prescribe a pecuniary penalty not to exceed twenty-five dollars ($25.00) for each violation.

(c) The town council of the town of Exeter is authorized to enact an ordinance imposing an initial fee of up to fifteen dollars ($15.00) for the impoundment of a dog plus two dollars ($2.00) per day for each day of impoundment. The town of Exeter may also, in addition to the fines provided for under subsection (a)(4) of this section and under any other provision of law, require proof of liability insurance for a twelve (12) month period in the amount of one hundred thousand dollars ($100,000) for third time offenders of its animal control ordinances. Said insurance policy shall cover injuries and damages caused by the dog and shall, for purposes of notice, name the town as an additional insured.

History of Section.
(P.L. 1984, ch. 306, § 1; P.L. 1996, ch. 35, § 1; P.L. 1999, ch. 60, § 1; P.L. 1999, ch. 275, § 1.)



Chapter 4-13-16 - Action for damages to animals  Double damages on second recovery  Destruction of offending dog.

§ 4-13-16 Action for damages to animals  Double damages on second recovery  Destruction of offending dog.  If any dog kills, wounds, worries, or assists in killing, wounding or worrying, any sheep, lamb, cattle, horse, hog, swine, fowl, or other domestic animal belonging to or in the possession of any person, or assaults, bites, or otherwise injures any person while traveling the highway or out of the enclosure of the owner or keeper of that dog, the owner or keeper of the dog shall be liable to the person aggrieved, for all damage sustained, to be recovered in a civil action, with costs of suit. If afterwards any such damage is done by that dog, the owner or keeper of the dog shall pay to the party aggrieved double the damage, to be recovered in the manner set forth and an order shall be made by the court before whom that second recovery is made, for killing the dog. The order shall be executed by the officer charged with the execution of the order, and it shall not be necessary, in order to sustain this action, to prove that the owner or keeper of the dog knew that the dog was accustomed to causing this damage.

History of Section.
(G.L. 1896, ch. 111, § 3; G.L. 1909, ch. 135, § 3; G.L. 1923, ch. 136, § 3; G.L. 1938, ch. 639, § 3; G.L. 1956, § 4-13-16.)



Chapter 4-13-16.1 - Injury to seeing-eye dogs or persons who are visually impaired Damages.

§ 4-13-16.1 Injury to seeing-eye dogs or persons who are visually impaired Damages.  If any dog kills, wounds, or worries, or assists in killing, wounding, or worrying, any seeing-eye dog certified for use as a guide-dog for a person who is blind or visually impaired, belonging to or in the possession of any person who is blind or visually impaired and under harness or engaged in the act of guiding its owner, or if any dog assaults, bites, or otherwise injures any person who is blind or visually impaired while traveling the highway or out of the enclosure of the owner or keeper of that dog, the owner or keeper of the dog shall be liable to the person who is blind or visually impaired aggrieved for double all damages sustained, to be recovered in a civil action, with costs of suit. If afterwards this damage is done by that dog, the owner or keeper of the dog shall pay to the party aggrieved treble damages, to be recovered in the same manner, and an order shall be made by the court before whom the second recovery is made, for killing the dog. The order shall be executed by the officer charged with the execution of the order and it shall not be necessary, in order to sustain this action, to prove that the owner or keeper of this dog knew that the dog was accustomed to causing these damages.

History of Section.
(P.L. 1979, ch. 374, § 1; P.L. 1999, ch. 83, § 1; P.L. 1999, ch. 130, § 1.)



Chapter 4-13-17 - Civil liability of person harboring dog for damages.

§ 4-13-17 Civil liability of person harboring dog for damages.  Any person keeping or harboring in his or her house or on his or her lands any dog, or knowingly suffering this to be done by any other person, shall be liable for all damages done by the dog in the same manner as if he or she were the owner.

History of Section.
(G.L. 1896, ch. 111, § 5; G.L. 1909, ch. 135, § 5; G.L. 1923, ch. 136, § 5; G.L. 1938, ch. 639, § 5; G.L. 1956, § 4-13-17.)



Chapter 4-13-18 - Destruction of dogs in defense of person or livestock.

§ 4-13-18 Destruction of dogs in defense of person or livestock.  Any person may kill any dog that suddenly assaults him or her or any person of his or her family or in his or her company, while the person assaulted is out of the enclosure of the owner or keeper of that dog and any person may kill any dog found out of the enclosure of its owner or keeper, assaulting, wounding, or killing any cattle, sheep, lamb, horse, hog, or fowl, not the property of its owner.

History of Section.
(G.L. 1896, ch. 111, § 6; G.L. 1909, ch. 135, § 6; G.L. 1923, ch. 136, § 6; G.L. 1938, ch. 639, § 6; G.L. 1956, § 4-13-18; P.L. 1981, ch. 374, § 1.)



Chapter 4-13-19 - Order to confine or kill vicious dog  Subsequent damages.

§ 4-13-19 Order to confine or kill vicious dog  Subsequent damages.  (a) If any person, or any member of his or her family shall be assaulted by any dog, out of the enclosure of its owner or keeper, or if any person shall have reason to believe that any dog will, out of that enclosure, do any injury to his or her person, family or property, and shall make complaint under oath, to any judge of the district court, that judge shall issue a summons to the owner or keeper of the dog, to appear before the division of the district court having jurisdiction of the case; and if, on examination, the court shall believe that the assault is proved, or that the complaint has reasonable grounds for the belief, it shall adjudge, and shall adjudge that the defendant pay costs of the proceedings and award execution of the proceedings, otherwise the costs shall be paid by the complainant; and the court shall issue written notice to the owner or keeper, and the owner or keeper shall forthwith confine or kill the dog; and if he or she neglects to kill the dog or keep the dog confined, he or she shall forfeit the sum of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), to be recovered for the use of the city or town, and any person may kill the dog; and if, after that notice, the dog wounds or injures any person, or shall, elsewhere than on its owner's or keeper's premises, worries, wounds or kills any neat-cattle, sheep, lamb, geese or fowl, or does any other mischief, the owner or keeper is liable to pay the person injured triple damages with costs; and in all cases of complaints under this section recognizance shall be given for costs, and the fees and costs shall be the same as in other cases of complaints before the district court.

(b) The district court judge may, in his or her discretion, if the court determines the dog, while out of the enclosure of its owner or keeper, has assaulted a person or killed a domesticated animal and is dangerous, order the detention or destruction of the dog.

History of Section.
(G.L. 1896, ch. 111, § 7; G.L. 1909, ch. 135, § 7; G.L. 1923, ch. 136, § 7; G.L. 1938, ch. 639, § 7; G.L. 1956, § 4-13-19; P.L. 1969, ch. 239, § 46; P.L. 1980, ch. 249, § 1.)



Chapter 4-13-20 - Appraisal of damages done by dogs.

§ 4-13-20 Appraisal of damages done by dogs.  Each town or city council, excepting the town and city councils in the cities of Newport and Pawtucket and in the towns of Jamestown, Little Compton, New Shoreham, Tiverton, Exeter, and Burrillville shall annually in the month of April appoint one or more suitable persons as appraisers, who shall be sworn to the faithful discharge of their duties, to appraise the damage that may be done to any owner of any sheep, goats or lambs, cattle or horses, hogs or fowls, closely confined game birds, or closely confined rabbits suffering loss by reason of the biting, maiming, or killing by any dog or dogs, and to give a statement in writing to the owner suffering the loss; and the owner, suffering loss, shall, within two (2) days after the loss comes to his or her knowledge, notify the appraiser, appointed and sworn, living nearest to him or her in the city or town where the damage occurred, of the loss; and the appraiser shall, on receipt of twenty-five cents (25¢) for each mile's travel (or, in the towns of Middletown and Portsmouth, twenty cents (20¢) for each mile's travel) and the sum of one dollar ($1.00) from the owner, appraise the damage and give a statement in writing, with his or her lawful fees taxed thereon, to the owner; and the owner shall, within sixty (60) days, present the statement to the city or town council of the city or town, who shall draw an order on the city or town treasurer for the amount of the appraisal and fees, or for any other amount as the council, in the council's discretion, after careful examination, shall deem just; and the order, when presented to the city or town treasurer, shall be paid in the same manner as any other order made by the city or town council upon the city or town treasurer.

History of Section.
(G.L. 1896, ch. 111, § 15; G.L. 1909, ch. 135, § 15; G.L. 1923, ch. 136, § 15; P.L. 1932, ch. 1942, § 1; P.L. 1932, ch. 1951, § 3; G.L. 1938, ch. 639, § 15; impl. am. P.L. 1949, ch. 2233, § 1; P.L. 1949, ch. 2323, § 1; G.L. 1956, § 4-13-20; P.L. 1962, ch. 7, § 1; P.L. 1979, ch. 93, § 1; P.L. 1990, ch. 298, § 1; P.L. 2000, ch. 455, § 1.)



Chapter 4-13-21 - Appraisal and payment of damages in certain Newport county towns.

§ 4-13-21 Appraisal and payment of damages in certain Newport county towns.  Each town or city council in the county of Newport, except in the towns of Middletown and Portsmouth, shall annually in the month of April appoint one or more suitable persons appraisers, who shall be sworn to the faithful discharge of their duties, to appraise the damage that may be done to any owner of any sheep or lambs, cattle, horses, hogs, goats, or fowls, suffering loss by reason of the biting, maiming, or killing by any dog, and to give a statement in writing to the owner suffering loss; and the owner, suffering loss shall within two (2) days after the loss comes to his or her knowledge, notify the appraiser, appointed and sworn, living nearest to him or her in the city or town where the owner resides, of the loss; and the appraiser shall, on receipt of twenty cents (20¢) for each mile's travel and the sum of one dollar ($1.00) from the owner, appraise the damage and give a statement in writing, with his or her lawful fees taxed thereon, to the owner; and the owner shall, within sixty (60) days, present to the town or city council of the town or city where the damage is done the appraisal, and the town or city council of the town or city shall draw an order on the town or city treasurer for the amount of the appraisal and fees, or for any other amount as the council, in the council's discretion, after careful examination, shall deem just. The town or city treasurer shall annually, on the last Monday in March, pay all those orders in full, if the gross amount received by the town or city under the provisions of this chapter, after deducting all sums previously laid out under those provisions, is sufficient; otherwise the town or city treasurer shall divide the amount, after deducting the sums, pro rata among the orders, and the payment shall be in full discharge of the orders.

History of Section.
(G.L. 1896, ch. 111, § 16; G.L. 1909, ch. 135, § 16; G.L. 1923, ch. 136, § 16; G.L. 1938, ch. 639, § 16; impl. am. P.L. 1949, ch. 2233, § 1; G.L. 1956, § 4-13-21; P.L. 1962, ch. 7, § 1; P.L. 1975, ch. 31, § 1.)



Chapter 4-13-22 - Subrogation of town or city to claim for damages.

§ 4-13-22 Subrogation of town or city to claim for damages.  Upon drawing an order as provided in §§ 4-13-20 and 4-13-21, the town or city may recover, in a civil action against the keeper or owner of any dog involved in the damage, full compensation for the damage done by his or her dog and costs of appraisal. Should the person suffering loss avail himself or herself of the provisions in §§ 4-13-20  4-13-22, he or she shall not be entitled to maintain a suit for damages against the owner or keeper of the dog.

History of Section.
(G.L. 1896, ch. 111, § 17; G.L. 1909, ch. 135, § 17; G.L. 1923, ch. 136, § 17; G.L. 1938, ch. 639, § 17; G.L. 1956, § 4-13-22.)



Chapter 4-13-23 - Sworn testimony before appraiser.

§ 4-13-23 Sworn testimony before appraiser.  Whenever any owner of a sheep or lamb, cattle, horse, hog or fowl, suffering loss by reason of the biting, maiming or killing by any dog, notifies the appraiser as provided in §§ 4-13-20 and 4-13-21, the appraiser shall require the owner and any other person to be sworn before him or her, touching the loss, and, when sworn, to answer in writing as to any facts or circumstances relating to the loss, and the special constable or appraiser shall administer the oath.

History of Section.
(G.L. 1896, ch. 111, § 20; G.L. 1909, ch. 135, § 20; G.L. 1923, ch. 136, § 20; G.L. 1938, ch. 639, § 20; G.L. 1956, § 4-13-23.)



Chapter 4-13-24 - Penalty for neglect of duties.

§ 4-13-24 Penalty for neglect of duties.  Any person appointed under the provisions of this chapter who qualifies himself or herself to act, and every city or town clerk and every city or town council, who willfully neglects to perform any of the duties imposed upon him, her, or them by the provisions, shall forfeit one hundred dollars ($100) for the use of any person who sues for the penalty.

History of Section.
(G.L. 1896, ch. 111, § 18; G.L. 1909, ch. 135, § 18; G.L. 1923, ch. 136, § 18; G.L. 1938, ch. 639, § 18; G.L. 1956, § 4-13-24.)



Chapter 4-13-25 - Election of special constable and appraiser in Pawtucket.

§ 4-13-25 Election of special constable and appraiser in Pawtucket.  The council of the city of Pawtucket shall in the month of February in each year elect a special constable under the dog law, and an appraiser of damage done by dogs.

History of Section.
(P.L. 1932, ch. 1951, § 1; G.L. 1938, ch. 639, § 26; G.L. 1956, § 4-13-25.)



Chapter 4-13-29 - Quarantine to suppress rabies  Report of cases.

§ 4-13-29 Quarantine to suppress rabies  Report of cases.  (a) The rabies control board of Rhode Island is empowered to issue any rules and regulations not contrary to law that may be necessary in setting the terms and conditions of each type of quarantine or to quarantine any area or areas within the state that the board may from time to time deem necessary for the purpose of prevention, controlling, or suppressing rabies. The rabies control board is authorized to quarantine any animal suspected of harboring rabies and/or to delegate the authority to quarantine dogs, cats, and ferrets suspected of harboring rabies to local animal control officers (ACO) or other representatives authorized by the municipality. The board or its agents are authorized to seek a warrant from a court of competent jurisdiction for entry to any premises, public or private, where probable cause exists that a violation of this section and/or § 4-13-31 is occurring within or about the premises. Notification shall be given immediately to the board or any of its members by any person or persons, including but not limited to veterinarians, licensed to practice in this state, and city or town health officials, upon the detection by them of an animal suspected to be affected with rabies.

(b) Any appeal from an order of quarantine shall be to the superior court of Providence County or in the county in which the cause of action arose.

History of Section.
(G.L. 1938, ch. 136, § 33; P.L. 1930, ch. 1597, § 1; G.L. 1938, ch. 639, § 34; G.L. 1956, § 4-13-29; P.L. 1992, ch. 353, § 2; P.L. 1995, ch. 388, § 1.)



Chapter 4-13-29.1 - Responsibility for local rabies control.

§ 4-13-29.1 Responsibility for local rabies control.  Each city and town is required to provide for the control of rabies in cats, dogs, and ferrets within its boundaries. The municipality may elect to adopt into ordinance provisions at least as stringent as this chapter and the regulations adopted by the board or it may choose to accept delegation of the authority of the board as provided in § 4-13-29. The rabies control board has the authority to institute a civil action to enforce the provisions of this section.

History of Section.
(P.L. 1995, ch. 388, § 2.)



Chapter 4-13-29.2 - Exemption from liability.

§ 4-13-29.2 Exemption from liability.  Notwithstanding any provision of law to the contrary, neither the rabies control board, any member of the board, the state or any of the state's subdivisions, or any person acting as their agent, is subject to civil liabilities or penalties of any type, arising out of their actions performed in the course of their duties pursuant to this chapter. Nothing in this section is to be construed to limit or otherwise affect the liability of any person for damages resulting from the person's gross negligence or from the person's reckless, wanton, or intentional misconduct.

History of Section.
(P.L. 1995, ch. 388, § 2.)



Chapter 4-13-29.3 - Regulations for suppression of rabies.

§ 4-13-29.3 Regulations for suppression of rabies.  The rabies control board has the authority to promulgate rules and regulations necessary to carry out the functions required to prevent, control, or suppress rabies and every person who fails to comply with any regulation made shall be fined not exceeding five hundred dollars ($500), or be imprisoned not exceeding one year.

History of Section.
(P.L. 1995, ch. 388, § 2.)



Chapter 4-13-31 - Compulsory rabies vaccination.

§ 4-13-31 Compulsory rabies vaccination.  (a) For the purpose of preventing the introduction of rabies when rabies appears in any nearby area and its appearance creates a threat of introduction into Rhode Island, or for the suppression, or for the control of rabies, the board shall make regulations requiring compulsory vaccination of dogs, cats, ferrets or any other domestic animal as deemed necessary against rabies in a manner specified by it in any area or areas within the state, which are deemed necessary to prevent that introduction, or for the purposes of suppression and control.

(b) The board is authorized to engage any personnel within the department of health or department of environment to assist in carrying out any regulation which may be promulgated for the suppression and control of rabies.

(c) Upon receipt of a written request from any city or town council or the mayor of any town or city and with the consent and approval of the health officers of those towns and cities, the board shall establish in cooperation with local and state health department authorities, public clinics for the vaccination of dogs, cats, and ferrets against rabies. Those clinics shall be conducted in accordance with provisions and regulations proposed by and under the supervision of the board.

(d) Rabies vaccine for animals may be administered only by or under the direct and specific supervision of a licensed veterinarian.

(e) Except as otherwise amended by board regulation, the owner or keeper of a dog, cat, or ferret shall have the animal vaccinated not earlier than three (3) months of age nor later than four (4) months of age and at regular intervals as prescribed by board regulations, but at no time to exceed recommendations made by the most current compendium of animal rabies control.

(f) Any veterinarian or any person directed by a veterinarian who vaccinates a dog, cat, or ferret against rabies must issue a rabies vaccination certificate to the animal's owner. This certificate shall meet the minimum standards approved by the board, which include: the veterinarian's name, the veterinarian's practice name, address and telephone number; the pet owner's name and address, the pet's name, species, age coloration and sex; the rabies vaccine manufacturer's name; the date of inoculation and the signature of the doctor who administered or directed the administration of the rabies vaccine. For dogs, cats, and ferrets, there shall be a record kept which lists the number of the rabies tag issued in conjunction with the rabies vaccination certificate.

(g) No city or town may register or license a pet that is not vaccinated for rabies in accordance with this chapter. Proof of rabies vaccination shall be a current, valid rabies certificate for any species.

(h) This chapter shall not apply to any dog or cat imported into this state strictly for exhibition or breeding purposes, and which does not remain in this state for more than fifteen (15) days and which is accompanied by a valid health certificate or certificate of veterinary inspection.

(i) A person who fails to have or refuses to have each dog, cat, and/or ferret owned or kept by the person vaccinated against rabies violates the provisions of this chapter.

History of Section.
(G.L. 1956, ch. 639, § 34; P.L. 1954, ch. 3364, § 1; G.L. 1956, § 4-13-31; P.L. 1958, ch. 181, § 1; P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 1992, ch. 353, § 2; P.L. 1995, ch. 388, § 1.)



Chapter 4-13-32 - Penalty for violation of rabies suppression provisions.

§ 4-13-32 Penalty for violation of rabies suppression provisions.  Any person violating the provisions of §§ 4-13-29 and 4-13-31 shall be charged with a misdemeanor and fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500) for each offense or be imprisoned for not less than ten (10) days nor more than thirty (30) days and/or be subject to confiscation of the animal(s) which is/are the basis of the violation.

History of Section.
(G.L. 1956, ch. 136, § 35; P.L. 1930, ch. 1597, § 1; G.L. 1938, ch. 639, § 37; G.L. 1956, § 4-13-32; P.L. 1992, ch. 353, § 2; P.L. 1995, ch. 388, § 1.)



Chapter 4-13-33 - Agent of society for prevention of cruelty as special constable.

§ 4-13-33 Agent of society for prevention of cruelty as special constable.  The board of police commissioners of any city, and the city council and town council of any city or town where there is no board of police commissioners, may appoint an agent of the Rhode Island society for the prevention of cruelty to animals as special constable or officer to enforce this chapter, and when appointed that agent shall have all the authority and power and be subject to all the duties and liabilities imposed upon special officers by this chapter. The general agent or any special agent of The Rhode Island society for the prevention of cruelty to animals shall have the authority to enforce this chapter whenever any violation of this chapter comes to the attention of that general agent or special agent.

History of Section.
(G.L. 1938, ch. 141, § 20; P.L. 1927, ch. 1037, § 1; G.L. 1938, ch. 639, § 36; G.L. 1956, § 4-13-33; P.L. 1986, ch. 429, § 4.)



Chapter 4-13-34 - Correction of defects in prosecutions.

§ 4-13-34 Correction of defects in prosecutions.  Any defect in any action, complaint and warrant, indictment or other proceeding commenced and prosecuted under this chapter, either of form or substance, may be amended by the court before which the action, complaint and warrant or indictment is originally brought or may be pending.

History of Section.
(G.L. 1896, ch. 111, § 21; G.L. 1909, ch. 135, § 21; G.L. 1923, ch. 136, § 21; G.L. 1938, ch. 639, § 21; G.L. 1956, § 4-13-34.)



Chapter 4-13-35 - Immunity of officers from costs.

§ 4-13-35 Immunity of officers from costs.  No officer making complaint under this chapter shall be required to give surety for costs, or be liable for the costs that may arise upon any complaint brought under this chapter.

History of Section.
(G.L. 1896, ch. 111, § 27; G.L. 1909, ch. 135, § 27; G.L. 1923, ch. 136, § 27; G.L. 1938, ch. 639, § 28; G.L. 1956, § 4-13-35.)



Chapter 4-13-36 - Agent of Robert Potter league for animals in town of Portsmouth as special constable.

§ 4-13-36 Agent of Robert Potter league for animals in town of Portsmouth as special constable.  The town council of the town of Portsmouth may appoint an agent of the Robert Potter league for animals as special constable or officer to enforce this chapter, and when appointed, that agent shall have all the authority and power and be subject to all the duties and liabilities imposed upon special officers by this chapter.

History of Section.
(P.L. 1962, ch. 79, § 1.)



Chapter 4-13-37 - Agent of Robert Potter league for animals in town of Middletown as special constable.

§ 4-13-37 Agent of Robert Potter league for animals in town of Middletown as special constable.  The town council of the town of Middletown may appoint an agent of the Robert Potter league for animals as special constable or officer to enforce this chapter, and when appointed, that agent shall have all the authority and power and be subject to all the duties and liabilities imposed upon special officers by this chapter.

History of Section.
(P.L. 1962, ch. 119, § 1.)



Chapter 4-13-38 - Dogs attacking deer.

§ 4-13-38 Dogs attacking deer.  A person owning, keeping or possessing a dog shall not allow, permit or consent to this dog chasing, hunting, molesting, attacking, or killing a deer. The director of environmental management is authorized to issue an order to restrain all dogs from running at large in any city or town where, in the director's opinion, this restraining order is necessary to prevent dogs from chasing, hunting, molesting, attacking, or killing deer. This order shall be in effect forty-eight (48) hours after publication in one or more newspapers circulated in the city or town. When, in the director's opinion, the director determines that this restraining order is no longer necessary, the director shall, by publication, rescind this order. A person owning, keeping, or possessing a dog shall restrain it from running at large in any city or town in which this restraining order is in effect. The chief of the division of enforcement, the chief's assistants, conservation officers, members of the state police, members of the local police, in areas over which they have jurisdiction, may issue a citation to the owner of any dog found chasing, hunting, molesting, attacking, or killing a deer, charging the owner with a violation of this chapter. During any period when this order is not in force, the chief of the division of enforcement, the chief's assistants, conservation officers and members of the state police and members of the local police and park police in areas over which they have jurisdiction, may issue a citation to the owner of any dog found chasing or hunting a deer if the dog is chasing or hunting with the knowledge or consent of the owner. Whenever a dog has been found chasing, hunting, molesting, attacking, or killing a deer and the owner or keeper of the dog has been notified by the director, and the same dog is found chasing, hunting, molesting, attacking, or killing, it shall be prima facie evidence that this chasing, hunting, molesting, attacking, or killing was with the knowledge or consent of the owner or keeper.

History of Section.
(P.L. 1988, ch. 586, § 1.)



Chapter 4-13-39 - Penalties.

§ 4-13-39 Penalties.  Any person convicted of a violation of this chapter shall be fined fifty dollars ($50) for a first offense and one hundred dollars ($100) for a second and subsequent offense.

History of Section.
(P.L. 1988, ch. 586, § 1.)



Chapter 4-13-40 - Exemptions from application of chapter.

§ 4-13-40 Exemptions from application of chapter.  The provisions of this chapter do not apply to K-9 and/or other dogs owned by any police department or any law enforcement officer which are used in the performance of police work.

History of Section.
(P.L. 1996, ch. 417, § 1.)



Chapter 4-13-41 - Use of the terms owner or guardian.

§ 4-13-41 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-13-1.2.

History of Section.
(P.L. 2001, ch. 72, § 3.)



Chapter 4-13-42 - Care of dogs.

§ 4-13-42 Care of dogs.  (a) It shall be a violation of this section for an owner or keeper to:

(1) Keep any dog on a permanent tether that restricts movement of the tethered dog to an area less than one hundred thirteen square feet (113 sq. ft.), or less than a six foot (6') radius at ground level.

(2) Tether a dog with a choke-type collar or prong-type collar.

(3) Keep any dog tethered for more than ten (10) hours during a twenty-four (24) hour period or keep any dog confined in a pen, cage or other shelter for more than fourteen (14) hours during any twenty-four (24) hour period.

(b) It shall be a violation of this section for an owner or keeper to fail to provide a dog with adequate feed, adequate water, or adequate veterinary care as those terms are defined in § 4-19-2; provided however, that adequate veterinary care may be provided by an owner using acceptable animal husbandry practices.

(c) Any person in violation of this section shall be given a warning for a first violation. Second and subsequent violations of this subsection can be considered a violation of § 4-1-2. Each day of violation shall constitute a separate offense.

(d) The provisions of this section shall not apply:

(1) If the tethering or confinement is authorized for medical reasons in writing by a veterinarian licensed in Rhode Island, the authorization is renewed annually, and shelter is provided;

(2) If tethering or confinement is authorized in writing by an animal control officer;

(3) To a training facility, grooming facility, commercial boarding kennel, pet shop licensed in accordance with chapter 4-19, animal shelter, municipal pound or veterinary facility;

(4) To licensed hunters, field trial participants or any person raising or training a gun dog or hunting dog, provided that the licensed hunter or field trial hunt test participant is actively engaged in hunting, training or field trial hunt testing or is transporting the dog to or from an event;

(5) To livestock farmers who use their dogs to protect their livestock from predators;

(6) To an exhibitor holding a class C license under the Animal Welfare Act, (7 U.S.C. § 2133) that are temporarily in the state; or

(7) To sled dog owners who are actively training their dogs to pull sleds in winter conditions.

(e) Any person in violation of this section shall be imprisoned not exceeding eleven (11) months, or fined not less than fifty dollars ($50.00) nor exceeding five hundred dollars ($500), or both. Each day of violation shall constitute a separate offense.

(f) General agents or special agents of the Rhode Island Society for the Prevention of Cruelty to Animals (RISPCA) are hereby authorized to enforce the provisions of this chapter in cooperation with animal control officers.

History of Section.
(P.L. 2012, ch. 301, § 2; P.L. 2012, ch. 358, § 2.)






Chapter 4-13.1 - Regulation of Vicious Dogs

Chapter 4-13.1-1 - Declaration of purpose.

§ 4-13.1-1 Declaration of purpose.  (a) It is declared that vicious dogs have become a serious and widespread threat to the safety and welfare of citizens of the state, in that vicious dogs have in recent years assaulted without provocation and seriously injured numerous individuals, particularly children, and have killed numerous dogs. Many of these attacks have occurred in public places.

(b) The number and severity of these attacks are also attributable to the failure of owners to register, confine, and properly control vicious dogs.

(c) It is further declared that the necessity for the regulation and control of vicious dogs is a statewide problem, requiring statewide regulation, and that existing laws are inadequate to deal with the threat to public health and safety posed by vicious dogs.

(d) It is further declared that the owning, keeping or harboring of vicious dogs is a nuisance.

(e) It is further declared that because of the danger posed to the public, health, safety and welfare by vicious dogs, this chapter constitutes an emergency measure providing for the immediate preservation of the public health, safety and welfare.

History of Section.
(P.L. 1985, ch. 400, § 1.)



Chapter 4-13.1-2 - Definitions.

§ 4-13.1-2 Definitions.  As used in §§ 4-13.1-1  4-13.1-14, the following words and terms shall have the following meanings, unless the context indicates another or different meaning or intent:

(1) "Dog officer" means any person defined by the provisions of chapter 19 of this title.

(2) "Domestic animals" means animals which, through extremely long association with humans, have been bred to a degree which has resulted in genetic changes affecting the temperament, color, conformation, or other attributes of the species to an extent that makes them unique and distinguishable from wild individuals of their species. Such animals may include but are not limited to:

(i) Domestic dog (Canis familiaris);

(ii) Domestic cat (Felis catus);

(iii) Domestic horse (Equus caballus);

(iv) Domestic ass, burro, and donkey (Equus asinus);

(v) Domestic cattle (Bos taurus and Bos indicus);

(vi) Domestic sheep (Ovi aries);

(vii) Domestic goat (Capra hircus);

(viii) Domestic swine (Sus scrofa domestica);

(ix) Llama (lama alama);

(x) Alpaca (lama pacos);

(xi) Camels (Camelus bactrianus and Camel dromedarius);

(xii) Domestic races of European rabbit (Oryctolagus cuniculus);

(xiii) Domestic races of chickens (Callus gallus);

(xiv) Domestic races of duck and geese (Anatidae) morphologically distinguishable from wild birds;

(xv) Domestic races of guinea fowl (Numida meleagris);

(xvi) Domestic races of peafowl (Pavo scristatus).

(3) "Enclosure" means a fence or structure of at least six feet (6') in height, forming or causing an enclosure suitable to prevent the entry of young children, and suitable to confine a vicious dog in conjunction with other measures which may be taken by the owner or keeper, such as tethering of the vicious dog. The enclosure shall be securely enclosed and locked and designed with secure sides, top, and bottom and shall be designed to prevent the animal from escaping from the enclosure.

(4) "Impounded" means taken into the custody of the public pound in the city or town where the vicious dog is found.

(5) "Person" means a natural person or any legal entity, including but not limited to, a corporation, firm, partnership, or trust.

(6) "Vicious dog" means:

(i) Any dog that, when unprovoked, in a vicious or terrorizing manner, approaches any person in apparent attitude of attack upon the streets, sidewalks, or any public grounds or places;

(ii) Any dog with a known propensity, tendency, or disposition to attack unprovoked, to cause injury, or to otherwise endanger the safety of human beings or domestic animals;

(iii) Any dog that bites, inflicts injury, assaults, or otherwise attacks a human being or domestic animal without provocation on public or private property; or

(iv) Any dog owned or harbored primarily or in part for the purpose of dog fighting or any dog trained for dog fighting.

Notwithstanding the definition of a vicious dog in subsection (6), no dog may be declared vicious in accordance with § 4-13.1-11 of this chaper if an injury or damage is sustained by a person who, at the time that injury or damage was sustained, was committing a trespass or other tort upon premises occupied by the owner or keeper of the dog, or was teasing, tormenting, provoking, abusing or assaulting the dog or was committing or attempting to commit a crime.

(v) No dog may be declared vicious if an injury or damage was sustained by a domestic animal which at the time that injury or damage was sustained was teasing, tormenting, provoking, abusing or assaulting the dog. No dog may be declared vicious if the dog was protecting or defending a human being within the immediate vicinity of the dog from an unjustified attack or assault.

(7) "Guardian" shall mean a person(s) having the same rights and responsibilities of an owner, and both terms shall be used interchangeably. A guardian shall also mean a person who possesses, has title to or an interest in, harbors or has control, custody or possession of an animal and who is responsible for an animal's safety and well-being.

(8) "Muzzle" means a device which shall not cause injury to the dog or interfere with its vision or respiration but shall prevent the dog from biting a person or animal.

(9) "Serious injury" means any physical injury consisting of a broken bone(s) or permanently disfiguring lacerations requiring stitches, multiple stitches or sutures, or cosmetic surgery.

(10) "Enclosed area" means an area surrounded by a fence that will prevent the dog from leaving the owner's property.

(11) "Tie-out" means a cable, rope, light weight chain, or other means attached to the dog that will prevent the dog from leaving the owner's property.

(12) "Leash" means a rope, cable, nylon strap, or other means attached to the dog that will provide the owner with control of the dog.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1; P.L. 1998, ch. 274, § 1; P.L. 2001, ch. 72, § 5; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1; P.L. 2007, ch. 308, § 1; P.L. 2007, ch. 430, § 1.)



Chapter 4-13.1-3 - Requirements for registration.

§ 4-13.1-3 Requirements for registration.  (a) No dog that has been declared vicious shall be licensed by any city or town for any licensing period commencing after April 1986, unless the owner or keeper of that dog that has been declared vicious meets any or all of the following requirements as may be imposed by the hearing panel:

(1) A panel convened pursuant to § 4-13.1-11 of this chapter and/or a judge of the district court may require the owner or keeper to present to the city or town clerk or other licensing authority proof that the owner or keeper has procured liability insurance in the amount of at least one hundred thousand dollars ($100,000), covering any damage or injury which may be caused by the vicious dog during the twelve (12) month period for which licensing is sought, which policy contains a provision requiring the city or town to be named as additional insured for the sole purpose of the city or town clerk or other licensing authority where that dog is licensed to be notified by the insurance company of any cancellation, termination or expiration of the liability insurance policy.

(2) The owner or keeper shall, at his or her own expense, have the licensing number assigned to the vicious dog, or any other identification number that the city or town clerk or other licensing authority determines, tattooed upon the vicious dog by a licensed veterinarian or person trained as a tattooist and authorized a licensed veterinarian or tattooist by any state, city or town police department. The tattoo shall be placed on the upper inner left rear thigh of the vicious dog. The dog officer may, in his or her discretion, designate the particular location of the tattoo. The licensing number shall be noted on the city or town licensing files for the vicious dog, if it is different from the license number of the vicious dog. For the purposes of this section, tattoo shall be defined as any permanent numbering of a vicious dog by means of indelible or permanent ink with the number designated by the licensing authority, or any other permanent, acceptable method of tattooing. A microchip may be used in lieu of a tattoo. Each city or town shall affix a two (2) letter prefix to the identification number in order to identify the particular city or town where the dog was initially licensed.

(3) The owner or keeper shall display a sign on his or her premises warning that there is a vicious dog on the premises. The sign shall be visible and capable of being read from the public highway.

(4) The owner or keeper shall sign a statement attesting that:

(i) The owner or keeper shall maintain and not voluntarily cancel the liability insurance required by this section during the twelve (12) month period for which licensing is sought, unless the owner or keeper ceases to own or keep the vicious dog prior to expiration of the license.

(ii) The owner or keeper shall have an enclosure for the vicious dog on the property where the vicious dog will be kept or maintained.

(iii) The owner or keeper shall notify the police department or the dog officer within two (2) hours if a vicious dog is on the loose, is unconfined, has attacked another animal or has attacked a human being, or has died.

(5) When the dog is off the owner's property, it shall be on a leash and/or muzzled.

(6) When the dog is outdoors on the owner's property, it must be on a leash and/or muzzled, or tie-out, or in an enclosed area which prevents its escape.

(b) A dog officer is empowered to make whatever inquiry is deemed necessary to ensure compliance with this chapter, and any dog officer is empowered to seize and impound any vicious dog whose owner or keeper fails to comply with this chapter.

(c) In the event that the owner or keeper of the dog refuses to surrender the animal to the dog officer, the dog officer may request a police officer to obtain a search warrant from a justice of the district court and to seize the dog upon execution of the warrant.

(d) A dog must be spayed or neutered unless a licensed veterinarian states in writing that the procedure would threaten the life of the dog.

(e) If an owner or keeper moves, he or she shall notify the dog officer of the city or town in which he/she resides and the dog officer of the city or town in which he or she is to reside.

(f) An owner or keeper may leave a dog under the care and control of someone over the age of sixteen (16) years.

(g) It shall be unlawful for the owner or keeper to sell or give away any dog declared vicious.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1; P.L. 1998, ch. 274, § 1; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1.)



Chapter 4-13.1-4 - Control of vicious dogs.

§ 4-13.1-4 Control of vicious dogs.  (a) All dogs that have been declared vicious shall be confined in an enclosure. It is unlawful for any owner or keeper to maintain a dog that has been declared vicious upon any premises which does not have a locked enclosure.

(b) It is unlawful for any owner or keeper to allow any vicious dog to be outside of the dwelling of the owner or keeper or outside of the enclosure unless it is necessary for the owner or keeper to obtain veterinary care for the vicious dog or to comply with commands or directions of the dog officer with respect to the vicious dog, or to comply with the provisions of § 4-13.1-3(a)(1) or (a)(2). In this event, the vicious dog shall be securely muzzled and restrained with a leash or chain having a minimum tensile strength of three hundred (300) pounds and not exceeding three feet (3') in length, and shall be under the direct control and supervision of the owner or keeper of the vicious dog.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1.)



Chapter 4-13.1-5 - Harboring dogs for dog fighting  Training dogs to attack humans  Selling, breeding, or buying dogs.

§ 4-13.1-5 Harboring dogs for dog fighting  Training dogs to attack humans  Selling, breeding, or buying dogs.  (a) No person shall own or harbor any dog for the purpose of dog fighting, or train, torment, badger, bait, or use any dog for the purpose of causing or encouraging the dog to unprovoked attacks upon human beings or domestic animals.

(b) No person shall possess with intent to sell, or offer for sale, breed, or buy or attempt to buy within the state any vicious dog.

History of Section.
(P.L. 1985, ch. 400, § 1.)



Chapter 4-13.1-7 - Action for damages  Destruction of offending vicious dog.

§ 4-13.1-7 Action for damages  Destruction of offending vicious dog.  If any dog declared vicious under § 4-13.1-11, when unprovoked, kills or wounds, or assists in killing or wounding, any domestic animal, belonging to or in the possession of any person, or, when unprovoked, attacks, assaults, bites, or otherwise injures any human being or assists in attacking, assaulting, biting or otherwise injuring any human being while out of or within the enclosure of the owner or keeper of the vicious dog, or while otherwise on or off the property of the owner or keeper whether or not the vicious dog was on a leash and securely muzzled or whether the vicious dog escaped without fault of the owner or keeper, the owner or keeper of the dog may be liable to the person aggrieved for all damage sustained, to be recovered in a civil action, with costs of suit. It is rebuttably presumed as a matter of law that the owning, keeping, or harboring of a dog that has been declared vicious in violation of this chapter is a nuisance. It shall not be necessary, in order to sustain any action, to prove that the owner or keeper of a dog that has been declared vicious knew that the dog that has been declared vicious possessed the propensity to cause this damage or that the dog had a vicious nature.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1; P.L. 1998, ch. 274, § 1; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1.)



Chapter 4-13.1-8 - Exemptions.

§ 4-13.1-8 Exemptions.  (a) Sections 4-13.1-3  4-13.1-7 shall not apply to kennels licensed in accordance with the provisions of this chapter or chapter 19 of this title.

(b) This chapter shall not apply to K-9 or other dogs owned by any police department or any law enforcement officer which are used in the performance of police work.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1; P.L. 1998, ch. 274, § 1.)



Chapter 4-13.1-9 - Penalties for violation  Licensing ordinances and fees.

§ 4-13.1-9 Penalties for violation  Licensing ordinances and fees.  (a) Any dog declared vicious under § 4-13.1-11:

(1) Whose owner or keeper does not secure the liability insurance coverage required in accordance with § 4-13.1-3;

(2) Which is not maintained on property with an enclosure;

(3) Which is outside of the dwelling of the owner or keeper, or outside of an enclosure except as provided in § 4-13.1-4; or

(4) Which is not tattooed or microchipped, may be confiscated by a dog officer or may be destroyed in an expeditious and humane manner after the expiration of a five (5) day waiting period exclusive of Sundays and holidays which shall not include any day or part thereof that the public pound is not open for a specified period of time, not to be less than one half (1/2) the normal hours of business, for the purpose of reclaiming any such dog by its rightful owner. In addition, the owner or keeper shall pay a five hundred fifty dollar ($550) fine.

(5) Provided, further, that in addition to the violations listed herein, if any section of this chapter does not specifically provide a penalty for a violation, the penalty shall be five hundred fifty dollars ($550) for the first offense and one thousand dollars ($1000) for any subsequent violation.

(b) If any dog declared vicious under § 4-13.1-11, when unprovoked, kills, wounds, or worries or assists in killing or wounding any animal described in § 4-13.1-7, the owner or keeper of the dog shall pay a five hundred fifty dollar ($550) fine. The dog officer is empowered to confiscate the dog. After the expiration of a five (5) day waiting period, excluding Sundays and holidays, which shall not include any day or part thereof that the public pound is not open for a specified period of time, not to be less than one half (1/2) the normal hours of business, for the purpose of the rightful owner's reclaiming the dog, the dog officer may destroy the vicious dog. For each subsequent violation, the owner or keeper of the dog shall pay a fine of one thousand dollars ($1,000).

(c) If any dog declared vicious under § 4-13.1-11, when unprovoked, attacks, assaults, wounds, bites, or otherwise injures, kills or seriously injures a human being, the owner or keeper shall pay a fine of one thousand dollars ($1,000) and the dog officer is empowered to confiscate and, after the expiration of a five (5) day waiting period, which shall not include any day or part thereof that the public pound is not open for a specified period of time, not to be less than one half (1/2) the normal hours of business, for the purpose of reclaiming any such dog by its rightful owner, may destroy the vicious dog. For each subsequent violation, the owner or keeper shall pay a fine of one thousand dollars ($1,000), for owning or keeping a vicious dog which attacks, assaults, wounds, bites or otherwise injures or kills a human being. In the event a dog kills a person, the dog shall be humanely euthanized.

(2) The dog officer may confiscate a dog for any violation of this section. If the owner or keeper does not contact the dog officer, or if the dog officer cannot, with a reasonable effort, contact the owner or keeper, the dog may be euthanized under § 4-13-15. If the owner or keeper is found, the dog officer may give the owner or keeper up to ten (10) days to meet the previously imposed requirements. If the requirements are not met in the allotted time, the dog may be euthanized. The owner or keeper will be responsible for the kennel and euthanizing cost.

(3) No person shall be charged under subsections (a), (b) or (c), unless the dog, prior to the offense alleged, has been declared vicious pursuant to the provisions of this chapter.

(4) If any dog declared vicious under § 4-13.1-11, seriously injures a person as that term is defined in § 4-13.1-2 or kills or seriously injures a domestic animal, the dog may be humanely euthanized, at the owner's expense, upon a unanimous vote of the hearing panel.

(d) Every city or town shall enact an ordinance requiring the licensing of dogs within their jurisdiction at a fee not to exceed ten dollars ($10.00). In addition, each city or town shall charge an additional fee of two dollars ($2.00) for each license, that fee to be used exclusively by the cities and towns for enforcement of laws pertaining to animals.

(2) Every owner or keeper of any dog found to be in violation of any city or town ordinance governing the licensing of dogs shall for the first offense be fined twenty-five dollars ($25.00) and for a second violation of the ordinance shall be fined two hundred dollars ($200) and shall be required at his or her own expense, to have the dog tattooed in a manner prescribed this chapter, and for a third or subsequent offense shall be fined five hundred dollars ($500), and shall be required at his or her own expense, to have the dog tattooed or microchipped in a manner prescribed by this chapter.

(3) No fine and/or tattooing or microchipping requirement shall be suspended by any court of competent jurisdiction.

(e) If the owner or keeper of a dog impounded for an alleged violation of §§ 4-13.1-3, 4-13.1-4, or 4-13.1-5 believes that there has not been a violation of those sections, the owner or keeper may petition the district court which has jurisdiction in the city or town where the dog is impounded praying that the impounded dog not be destroyed. The impounded dog shall not be destroyed pending resolution of the owner's or keeper's petition.

(2) The petition shall be filed within five (5) days of impoundment of the dog. Notice shall be served within five (5) days of the impoundment of the dog upon the dog officer or keeper of the dog pound. The hearing shall be conducted within fourteen (14) days from serving of the notice.

(3) The decision of the district court may be appealed to the superior court by any aggrieved party within forty eight (48) hours of the decision. The dog shall remain impounded pending the appeal. A hearing de novo, without a jury, shall be conducted within fourteen (14) days of the appeal.

(4) The decision of the superior court shall be final and conclusive upon all parties thereto. However, the dog officer or any law enforcement officer shall have the right to convene a hearing under § 4-13.1-3 for any actions of the dog subsequent to the date of violation. If the court finds that there has not been a violation of §§ 4-13.1-3 through 4-13.1-5, the dog may be released to the custody of the owner or keeper upon payment to the pound keeper or dog officer of the expense of keeping the dog. The city or town councils may establish by ordinance a schedule of those costs.

(f) One-half ( 1/2) of all fines paid pursuant to this section shall be paid to the city or town in which the violation occurred for the purpose of defraying the cost of the implementation of the provisions of this chapter.

(g) No dog shall be destroyed within five (5) days of being impounded, exclusive of Sundays and holidays, and which shall not include any day or part of a day that the public pound is not open for a specified period of time, not to be less than one half (1/2) the normal hours of business, for the purpose of reclaiming any such dog by its rightful owner.

(h) If a dog has been declared vicious pursuant to § 4-13.1-11, the owner or keeper shall display a sign on his or her premises warning that there is a vicious dog on the premises. The sign shall be visible and capable of being read from the public highway.

(i) If a dog has been declared vicious pursuant to § 4-13.1-11, the owner or keeper shall sign a statement attesting that the owner or keeper shall maintain and not voluntarily cancel any liability insurance required pursuant to this section during the twelve (12) month period for which licensing is sought, unless the owner or keeper shall cease to own or keep the vicious dog prior to the expiration of the license.

(j) The owner or keeper shall notify the local police or animal control officer within two (2) hours if a dog that has been declared vicious is on the loose, is unconfined, has attacked another animal or has attacked a human being or has died.

(k) It shall be unlawful for any owner to sell or give away a dog that has been declared vicious within the state.

(l) A dog officer is hereby empowered to make whatever inquiry is deemed necessary to ensure compliance with the provisions of this chapter, and any such dog officer is hereby empowered to seize and impound any dog that has been declared vicious whose owner or keeper fails to comply with these provisions.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1; P.L. 1998, ch. 274, § 1; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1; P.L. 2007, ch. 308, § 1; P.L. 2007, ch. 430, § 1.)



Chapter 4-13.1-10 - Legal registration drives.

§ 4-13.1-10 Legal registration drives.  It shall be the duty of each city or town to conduct a licensing drive annually after September 1, 1985 in order to ensure compliance with the provisions of this chapter.

History of Section.
(P.L. 1985, ch. 400, § 1; P.L. 1986, ch. 429, § 1.)



Chapter 4-13.1-11 - Determination of a vicious dog.

§ 4-13.1-11 Determination of a vicious dog.  (a) In the event that the dog officer or law enforcement officer has probable cause to believe that a dog is vicious, the chief dog officer or his or her immediate supervisor or the chief of police, or his or her designee, is empowered to convene a hearing for the purpose of determining whether or not the dog in question should be declared vicious. The dog officer or chief of police shall conduct or cause to be conducted an investigation and shall notify the owner or keeper of the dog that a hearing will be held, at which time he or she may have the opportunity to present evidence why the dog should not be declared vicious. The hearing shall be held promptly within no less than five (5) nor more than ten (10) days after service of notice upon the owner or keeper of the dog while said notice shall be served upon the owner. The hearing shall be informal and shall be open to the public. The hearing shall be conducted by a panel of three (3) persons which shall consist of the chief of police or his or her designee, the executive director of the society for the prevention of cruelty to animals (S.P.C.A.) or his or her designee, and a person chosen by the chief of police and the executive director of the S.P.C.A. All members of the panel shall have one vote in making a determination whether or not the dog in question is vicious. Hearing officers shall have immunity.

(b) After the hearing, the owner or keeper of the dog shall be notified in writing of the determination. If a determination is made that the dog is vicious, the owner or keeper shall comply with this chapter in accordance with a time schedule established by the dog officer or chief of police, but in no case more than thirty (30) days subsequent to the date of the determination. If the owner or keeper of the dog contests the determination, he or she may, within five (5) days of that determination, bring a petition in the district court within the judicial district where the dog is owned or kept, praying that the court conduct its own hearing on whether or not the dog should be declared vicious. After service of notice upon the dog officer, the court shall conduct a hearing de novo and make its own determination as to viciousness. The hearing shall be conducted within seven (7) days of the service of the notice upon the dog officer or law enforcement officer involved. The issue shall be decided upon the preponderance of the evidence. If the court rules the dog to be vicious, the court may establish a time schedule to insure compliance with this chapter, but in no case more than thirty (30) days subsequent to the date of the court's determination. If the owner has not complied with the provisions of this chapter at the end of thirty (30) days from the written notification that the dog is vicious, the dog may be euthanized.

(c) The court may decide all issues for or against the owner or keeper of the dog regardless of the fact that the owner or keeper fails to appear at the hearing.

(d) The determination of the district court shall be final and conclusive upon all parties. The dog officer or any law enforcement officer shall have the right to convene a hearing under this section for any subsequent actions of the dog.

(e) In the event that the dog officer or law enforcement officer has probable cause to believe that the dog in question is vicious and may pose a threat of serious harm to human beings or other domestic animals, the dog officer or law enforcement officer may seize and impound the dog pending the hearings. The owner or keeper of the dog is liable to the city or town where the dog is impounded for the costs and expenses of keeping the dog. The city or town council may establish by ordinance a schedule of those costs and expenses.

History of Section.
(P.L. 1986, ch. 429, § 3; P.L. 1989, ch. 470, § 1; P.L. 2004, ch. 365, § 1; P.L. 2004, ch. 374, § 1; P.L. 2007, ch. 308, § 1; P.L. 2007, ch. 430, § 1.)



Chapter 4-13.1-12 - Uniform summons  Mail-in fines  Prosecution.

§ 4-13.1-12 Uniform summons  Mail-in fines  Prosecution.  The attorney general shall establish a uniform summons or citation to be used by state and municipal law enforcement agencies in the enforcement of this chapter. Fines of one hundred dollars ($100) or less may be paid by mail. All other fines or penalties shall require a court appearance. Any offense under this chapter may be prosecuted by complaint.

History of Section.
(P.L. 1986, ch. 429, § 3; P.L. 1998, ch. 274, § 1.)



Chapter 4-13.1-13 - Liability of parents for damages caused by dog owned by minor.

§ 4-13.1-13 Liability of parents for damages caused by dog owned by minor.  In the event that the owner or keeper of the vicious dog is a minor, the parent or guardian of that minor is liable for all injuries and property damage sustained by any person or domestic animal caused by an unprovoked attack by that vicious dog.

History of Section.
(P.L. 1986, ch. 429, § 3.)



Chapter 4-13.1-14 - Severability.

§ 4-13.1-14 Severability.  If any provision of this chapter, or the application of this chapter to any person or circumstance, is held invalid, the validity of the remainder of the chapter and the application of those provisions to other persons and circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1985, ch. 400, § 1.)



Chapter 4-13.1-15 - Use of the terms owner or guardian.

§ 4-13.1-15 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-13.1-2.

History of Section.
(P.L. 2001, ch. 72, § 6.)






Chapter 4-14 - Damage by Animals

Chapter 4-14-1 - Animals at large  Civil liability  Penalty.

§ 4-14-1 Animals at large  Civil liability  Penalty.  No horse, bull, boar, ram, or goat shall be permitted to run at large and if the owner or keeper of these, for any reason suffers any animals to do so he or she shall upon conviction be fined not in excess of one hundred dollars ($100) and be liable in addition for all damages done by the animal while so at large, although the animal escapes without the fault of the owner or keeper. The construction of any lawful fence shall not relieve the owner or keeper from liability for any damage committed by an animal of the enumerated class upon the enclosed premises of an adjoining owner.

History of Section.
(G.L. 1956, ch. 641, § 13; P.L. 1954, ch. 3317, § 1; G.L. 1956, § 4-14-1; P.L. 1974, ch. 231, § 1.)



Chapter 4-14-2 - Animals breaking into enclosure  Action for damages  Impoundment.

§ 4-14-2 Animals breaking into enclosure  Action for damages  Impoundment.  If any neat-cattle, horses, sheep, or hogs breaks through a lawful fence into the enclosure of any person, the person aggrieved may recover his or her damages either by action against the owner of the trespassing beasts or by impounding the beasts.

History of Section.
(G.L. 1896, ch. 129, § 1; G.L. 1909, ch. 155, § 1; G.L. 1923, ch. 185, § 1; G.L. 1938, ch. 642, § 1; G.L. 1956, § 4-14-2.)



Chapter 4-14-3 - Appraisal of damages for recovery by impoundment.

§ 4-14-3 Appraisal of damages for recovery by impoundment.  The party aggrieved, in order to be entitled to recover damages by impounding, shall, within two (2) days after the beasts break into his or her enclosure, get two (2) qualified electors of the city or town where the trespass is committed, to appraise the damage and give a statement, in writing, under their hands, and lodge the statement with the poundkeeper.

History of Section.
(G.L. 1896, ch. 129, § 2; G.L. 1909, ch. 155, § 2; G.L. 1923, ch. 185, § 2; G.L. 1938, ch. 642, § 2; G.L. 1956, § 4-14-3.)



Chapter 4-14-4 - Notice to owner of impoundment.

§ 4-14-4 Notice to owner of impoundment.  Whenever beasts are impounded, the poundkeeper shall, within forty-eight (48) hours, give notice, in writing, to the owner, if the owner is known to him or her and resides within six (6) miles from the pound. The notice shall be delivered to the owner or left at his or her place of abode, and shall contain a description of the beasts and a statement of the time and cause of impounding and in case the owner is not known, or resides more than six (6) miles from the pound, the person impounding shall post the notice in three (3) public places in the town in which the beasts are impounded.

History of Section.
(G.L. 1896, ch. 129, § 3; G.L. 1909, ch. 155, § 3; G.L. 1923, ch. 185, § 3; G.L. 1938, ch. 642, § 3; G.L. 1956, § 4-14-4.)



Chapter 4-14-5 - Sale of impounded animals.

§ 4-14-5 Sale of impounded animals.  If the owner of impounded beasts shall not, within ten (10) days after the impounding, pay and satisfy the damages appraised and the charges of impounding and feeding those beasts, or shall not replevy those beasts, the poundkeeper shall cause them to be sold by public auction in the city or town where they are impounded, first advertising the sale by giving personal notice to the owner of the beasts, if he or she be known, and if he or she be not known, by posting notices of the sale at least three (3) days before the sale in three (3) public places in the city or town in which the beasts are impounded.

History of Section.
(G.L. 1896, ch. 129, § 4; G.L. 1909, ch. 155, § 4; G.L. 1923, ch. 185, § 4; G.L. 1938, ch. 642, § 4; G.L. 1956, § 4-14-5.)



Chapter 4-14-6 - Disposition of proceeds of sale.

§ 4-14-6 Disposition of proceeds of sale.  The proceeds of sale, after paying all the damages, costs, and expenses, with the costs of advertising and selling the beasts, shall be paid into the city or town treasury, for the use of the owner of those beasts, if he or she substantiates his or her claim within two (2) years from sale.

History of Section.
(G.L. 1896, ch. 129, § 5; G.L. 1909, ch. 155, § 5; G.L. 1923, ch. 185, § 5; G.L. 1938, ch. 642, § 5; G.L. 1956, § 4-14-6.)



Chapter 4-14-7 - Feeding of impounded animals  Collection of fees.

§ 4-14-7 Feeding of impounded animals  Collection of fees.  The poundkeeper shall feed the impounded beasts at the charge of the owner, and he or she shall not deliver them to the owner until the owner pays the fees, together with the sum demanded for damages and all other legal costs and expenses.

History of Section.
(G.L. 1896, ch. 129, § 6; G.L. 1909, ch. 155, § 6; G.L. 1923, ch. 185, § 6; G.L. 1938, ch. 642, § 6; G.L. 1956, § 4-14-7.)



Chapter 4-14-8 - Impoundment fees.

§ 4-14-8 Impoundment fees.  The poundkeeper shall be allowed as his or her fee for impounding, for each neat-beast or horse, twenty-five cents (25¢); for each hog or sheep, five cents (5¢); and for each notification set up, or notice given to the owner, twenty-five cents (25¢); and ten cents (10¢) per mile for travel in giving personal notice, to be computed from the pound to the place of service.

History of Section.
(G.L. 1896, ch. 129, § 7; G.L. 1909, ch. 155, § 7; G.L. 1923, ch. 185, § 7; G.L. 1938, ch. 642, § 7; G.L. 1956, § 4-14-8.)



Chapter 4-14-9 - Action for damages after impounded animals returned to owner.

§ 4-14-9 Action for damages after impounded animals returned to owner.  If the owner of the impounded beasts within two (2) days after they are impounded, demand of and receive from the poundkeeper those impounded beasts and pay the charges, and if the person impounding has not lodged with the poundkeeper a statement of damages, he or she may have his or her action for those damages, provided he or she performs all the requisitions and proceedings mentioned in § 4-14-3.

History of Section.
(G.L. 1896, ch. 129, § 8; G.L. 1909, ch. 155, § 8; G.L. 1923, ch. 185, § 8; G.L. 1938, ch. 642, § 8; G.L. 1956, § 4-14-9.)



Chapter 4-14-10 - Replevin to recover impounded animals.

§ 4-14-10 Replevin to recover impounded animals.  Any person whose beasts are impounded may, if he or she sees cause, maintain a writ of replevin, to be sued out and prosecuted before the district court having jurisdiction in the city or town where they were impounded.

History of Section.
(G.L. 1896, ch. 129, § 9; G.L. 1909, ch. 155, § 9; G.L. 1923, ch. 185, § 9; G.L. 1938, ch. 642, § 9; G.L. 1956, § 4-14-10.)



Chapter 4-14-11 - Procedure in replevin.

§ 4-14-11 Procedure in replevin.  The writ shall be sued out, served and returned, and the cause heard and determined in like manner as other civil actions before a district court in all particulars in which a different course is not prescribed.

History of Section.
(G.L. 1896, ch. 129, § 10; G.L. 1909, ch. 155, § 10; G.L. 1923, ch. 185, § 10; G.L. 1938, ch. 642, § 10; G.L. 1956, § 4-14-11.)



Chapter 4-14-12 - Replevin bond.

§ 4-14-12 Replevin bond.  The writ shall not be served unless the plaintiff or some one in his or her behalf executes and delivers to the officer a bond to the defendant, with sufficient sureties, to be approved by the officer, in a penalty double the value of the beasts to be replevied, with condition to prosecute the replevin to final judgment and to pay any damages and costs as the defendant shall recover against him or her, and also to return the beasts in case that is the final judgment, which bond the officer shall return with the writ, to be left with the court for the use of the defendant.

History of Section.
(G.L. 1896, ch. 129, § 11; G.L. 1909, ch. 155, § 11; G.L. 1923, ch. 185, § 11; G.L. 1938, ch. 642, § 11; G.L. 1956, § 4-14-12.)



Chapter 4-14-13 - Judgment in replevin.

§ 4-14-13 Judgment in replevin.  If it appears that the beasts were lawfully impounded, the defendant shall have judgment for any sum as shall be found due from the plaintiff for the damages for which the beasts were impounded, together with all the legal fees, costs, charges, and expenses and the costs of the action of replevin, or instead of this judgment the court may, in its discretion, enter judgment for a return of the beasts to the defendant, to be held by him or her irrepleviable by the plaintiff and for defendant's damage for the taking by the replevin and for his or her costs of suit. In case the plaintiff in replevin shall not enter his or her suit in replevin, the defendant may file his or her complaint before the court and have judgment against the plaintiff as provided.

History of Section.
(G.L. 1896, ch. 129, § 12; G.L. 1909, ch. 155, § 12; G.L. 1923, ch. 185, § 12; G.L. 1938, ch. 642, § 12; G.L. 1956, § 4-14-13.)



Chapter 4-14-14 - Disposition of replevied animals returned to defendant.

§ 4-14-14 Disposition of replevied animals returned to defendant.  Whenever the beasts are returned to the defendant pursuant to a judgment under § 4-14-13, they shall be held and disposed of in like manner as if they had not been replevied.

History of Section.
(G.L. 1896, ch. 129, § 13; G.L. 1909, ch. 155, § 13; G.L. 1923, ch. 185, § 13; G.L. 1938, ch. 642, § 13; G.L. 1956, § 4-14-14.)



Chapter 4-14-15 - Judgment for plaintiff in replevin.

§ 4-14-15 Judgment for plaintiff in replevin.  If it appears, upon the default of the defendant or otherwise, that the beasts were taken without sufficient or justifiable cause, the plaintiff shall have judgment for his or her damages caused by the unjust taking and detaining of the beasts, and for his or her costs of suit.

History of Section.
(G.L. 1896, ch. 129, § 14; G.L. 1909, ch. 155, § 14; G.L. 1923, ch. 185, § 14; G.L. 1938, ch. 642, § 14; G.L. 1956, § 4-14-15.)



Chapter 4-14-16 - Appeal in replevin.

§ 4-14-16 Appeal in replevin.  Either party may, in the district court, claim an appeal in the action brought pursuant to § 4-14-13, in the same manner and with the same effect as is by law provided in other civil actions in a district court.

History of Section.
(G.L. 1896, ch. 129, § 15; G.L. 1909, ch. 155, § 15; G.L. 1923, ch. 185, § 15; P.L. 1929, ch. 1331, § 4; G.L. 1938, ch. 642, § 15; G.L. 1956, § 4-14-16.)



Chapter 4-14-17 - Actions beyond jurisdiction of district court.

§ 4-14-17 Actions beyond jurisdiction of district court.  Whenever the sum demanded for damages exceeds five thousand dollars ($5,000) or whenever the ownership in the beasts is in question and their value exceeds that sum, the action shall be brought before the superior court for the same county, and whenever this fact appears of record or in evidence in any action brought in the district court, the district court shall proceed no further; but shall certify the action to the superior court for that county, which shall proceed to try the action as if it had originally been brought there.

History of Section.
(G.L. 1896, ch. 129, § 16; C.P.A. 1905, § 1124; G.L. 1909, ch. 155, § 16; G.L. 1923, ch. 185, § 16; P.L. 1929, ch. 1331, § 4; G.L. 1938, ch. 642, § 16; G.L. 1956, § 4-14-17; P.L. 1969, ch. 239, § 47.)



Chapter 4-14-18 - Appraisal in action for damages against owner of animals.

§ 4-14-18 Appraisal in action for damages against owner of animals.  If the aggrieved person proceeds by action against the owner or keeper of the trespassing beasts, he or she shall get two (2) disinterested inhabitants of the city or town where the trespass was committed to appraise the damages and to give him or her a certificate, in writing, under their hands, which certificate shall be attached to his or her writ and makes an essential part of the writ; and under no circumstances shall he or she recover from the defendant in the action, unless the appraisal and certificate are made within ten (10) days after the time the trespass was committed, nor then to a greater amount of damages than the amount named in the certificate.

History of Section.
(G.L. 1896, ch. 129, § 17; G.L. 1909, ch. 155, § 17; G.L. 1923, ch. 185, § 17; G.L. 1938, ch. 642, § 17; G.L. 1956, § 4-14-18.)



Chapter 4-14-19 - Right of action where animals break division fence.

§ 4-14-19 Right of action where animals break division fence.  Nothing in this chapter contained shall be construed as to impair the right of any proprietor or occupant of land to recover all the damages which he or she sustains by any cattle, sheep, horses, or hogs breaking into his land through that part of the division fence between him or her and the adjoining owner which it is the right and duty of that adjoining owner to repair, if that part of the division fence at the time is out of repair or not conformable to law.

History of Section.
(G.L. 1896, ch. 129, § 18; G.L. 1909, ch. 155, § 18; G.L. 1923, ch. 185, § 18; G.L. 1938, ch. 642, § 18; G.L. 1956, § 4-14-19.)



Chapter 4-14-20 - Use of the terms owner or guardian.

§ 4-14-20 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-1-1.

History of Section.
(P.L. 2001, ch. 72, § 7.)






Chapter 4-15 - Animals at Large

Chapter 4-15-1 - Municipal pounds.

§ 4-15-1 Municipal pounds.  Every town or city may maintain at its own charge one or more public pounds, for the impounding of horses, mules, neat-cattle, sheep, goats, geese, hogs, and asses and for the securing of those animals agreeable to law in some convenient place or places in that town or city.

History of Section.
(G.L. 1896, ch. 127, § 1; G.L. 1909, ch. 153, § 1; G.L. 1923, ch. 183, § 1; G.L. 1938, ch. 643, § 1; P.L. 1952, ch. 3001, § 1; G.L. 1956, § 4-15-1.)



Chapter 4-15-2 - Appointment of field drivers.

§ 4-15-2 Appointment of field drivers.  The town and city councils of the several towns and cities may appoint one or more field drivers for their cities and towns, with the same power to impound animals as the freeholders and qualified voters of the cities and towns.

History of Section.
(G.L. 1896, ch. 40, § 6; G.L. 1909, ch. 50, § 6; G.L. 1923, ch. 51, § 6; G.L. 1938, ch. 333, § 6; G.L. 1956, § 4-15-2.)



Chapter 4-15-3 - Impoundment of animals at large on highways.

§ 4-15-3 Impoundment of animals at large on highways.  If any horse, neat-beast, sheep, or hog is going at large in any highway or common, or on any land thrown open as a way for public travel and used by the public for travel, any freeholder or qualified elector or field driver may, and every surveyor of highways of the town within which that animal is at large shall, take up the animal and impound it in one of the public pounds of that city or town, and every surveyor of highways of the city or town may appoint in writing a deputy or deputies for that purpose, filing in the office of the city or town clerk a copy of that appointment.

History of Section.
(G.L. 1896, ch. 128, § 1; G.L. 1909, ch. 154, § 1; G.L. 1923, ch. 184, § 1; G.L. 1938, ch. 641, § 1; G.L. 1956, § 4-15-3.)



Chapter 4-15-4 - Grazing animals deemed at large.

§ 4-15-4 Grazing animals deemed at large.  Every horse, neat-beast, sheep, or hog which feeds or grazes upon any highway or common, or on any land thrown open as a way for public travel and used by the public for travel, is deemed to be going at large.

History of Section.
(G.L. 1896, ch. 128, § 2; G.L. 1909, ch. 154, § 2; G.L. 1923, ch. 184, § 2; G.L. 1938, ch. 641, § 2; G.L. 1956, § 4-15-4.)



Chapter 4-15-5 - Animals in private ways in Newport.

§ 4-15-5 Animals in private ways in Newport.  Horses, neat-cattle, sheep, and hogs are deemed to be at large within the meaning of this chapter within the limits of any private way in the city of Newport, without the consent of the owners of the fee in that private way, and that private way, for the purpose of authorizing the taking up and impounding of those animals, is deemed a common within the meaning of this chapter.

History of Section.
(G.L. 1896, ch. 128, § 3; G.L. 1909, ch. 154, § 3; G.L. 1923, ch. 184, § 3; G.L. 1938, ch. 641, § 3; G.L. 1956, § 4-15-5.)



Chapter 4-15-6 - Care of impounded animals.

§ 4-15-6 Care of impounded animals.  The keeper of any pound in which any animal is impounded shall receive, keep, and feed the animal in that pound and he or she shall and may milk any impounded cow for his or her own use.

History of Section.
(G.L. 1896, ch. 128, § 4; G.L. 1909, ch. 154, § 4; G.L. 1923, ch. 184, § 4; G.L. 1938, ch. 641, § 4; G.L. 1956, § 4-15-6.)



Chapter 4-15-7 - Fees paid to poundkeeper.

§ 4-15-7 Fees paid to poundkeeper.  (a) The owner of any impounded animal shall not take the animal out of the pound until he or she first pays to the poundkeeper, the expenses of keeping that animal, no regard being had to the milk derived from the animal, and the fees of the poundkeeper for receiving the animal into the pound, namely: for each horse and neat-beast, not more than five dollars ($5.00); for each sheep and hog, not more than three dollars ($3.00); for every notification set up, or notice given to the owner, not more than one dollar ($1.00); and the following penalties, namely: for every horse, neat-beast, hog, and sheep, not more than two dollars ($2.00) as by ordinance provided by each town or city.

(b) The Richmond town council is authorized to enact ordinances:

(1) Prohibiting the owner or custodian of any animal including, but not limited to, horses, cattle, goats, sheep, swine, emus, llamas, alpacas, rabbits, poultry, ducks, geese, guinea fowl, pea fowl, peacocks, ostriches, reptiles, and birds, to allow that animal to be at large;

(2) Authorizing the animal control officer or any police officer to seize and impound any animal found off the property of its owner or custodian;

(3) Imposing the penalties prescribed by 4-13-1(b)(12) for allowing any animal to be at large; and

(4) Permitting the animal control officer or any police officer to issue citations for violations and to provide for payment of fines by mail.

History of Section.
(G.L. 1896, ch. 128, § 5; G.L. 1909, ch. 154, § 5; G.L. 1923, ch. 184, § 5; G.L. 1938, ch. 641, § 5; P.L. 1955, ch. 3571, § 1; G.L. 1956, § 4-15-7; P.L. 2011, ch. 141, § 2; P.L. 2011, ch. 142, § 2.)



Chapter 4-15-8 - Disposition of penalties.

§ 4-15-8 Disposition of penalties.  The poundkeeper shall pay one half (1/2) of every sum received by him or her as a penalty, in pursuance of § 4-15-7, to the city or town treasurer of the city or town in which the pound is situated, and one half (1/2) to the person who impounded the animal.

History of Section.
(G.L. 1896, ch. 128, § 6; G.L. 1909, ch. 154, § 6; G.L. 1923, ch. 184, § 6; G.L. 1938, ch. 641, § 6; G.L. 1956, § 4-15-8.)



Chapter 4-15-9 - Advertising and notice of impoundment.

§ 4-15-9 Advertising and notice of impoundment.  After any animal has been impounded for forty-eight (48) hours, the poundkeeper shall immediately post up notifications in at least three (3) public places in the city or town with that pound, one of which shall be at or near the office of the city or town clerk of that city or town, describing the natural and artificial marks, if any, on the animal, or shall give notice in writing to the owner of the animal.

History of Section.
(G.L. 1896, ch. 128, § 7; G.L. 1909, ch. 154, § 7; G.L. 1923, ch. 184, § 7; G.L. 1938, ch. 641, § 7; G.L. 1956, § 4-15-9.)



Chapter 4-15-10 - Delivery of unclaimed animal to city or town treasurer.

§ 4-15-10 Delivery of unclaimed animal to city or town treasurer.  If no owner appears within five (5) days from the date of notification, or notice, and pays the penalty and charges, the poundkeeper shall deliver the animal to the city or town treasurer of the city or town, with a statement, in writing, of the time and manner in which the animal was impounded and of the proceedings of that poundkeeper in relation to the animal, together with an account of the charges and expenses due from the owner of the animal to the poundkeeper by virtue of this chapter.

History of Section.
(G.L. 1896, ch. 128, § 8; G.L. 1909, ch. 154, § 8; G.L. 1923, ch. 184, § 8; G.L. 1938, ch. 641, § 8; G.L. 1956, § 4-15-10.)



Chapter 4-15-11 - Sale of unclaimed animals  Disposition of proceeds.

§ 4-15-11 Sale of unclaimed animals  Disposition of proceeds.  If the city or town treasurer finds the proceedings of the poundkeeper correct, he or she shall sell the animal at public auction, after giving reasonable notice of the sale, and shall, out of the proceeds of the sale, pay the incidental expenses of the sale, the cost of keeping the animal after the animal was delivered to him or her by the poundkeeper for sale, the expenses, charges and penalty, and in the order provided in this chapter, if the proceeds of the sale are not sufficient to pay all the expenses.

History of Section.
(G.L. 1896, ch. 128, § 9; G.L. 1909, ch. 154, § 9; G.L. 1923, ch. 184, § 9; G.L. 1938, ch. 641, § 9; G.L. 1956, § 4-15-11.)



Chapter 4-15-12 - Conveyances found with impounded animals.

§ 4-15-12 Conveyances found with impounded animals.  If any horse or other animal, attached to any vehicle, sledge, or sleigh, is found at large, abandoned, or with no person in charge of the animal, upon any highway or common, or on any land thrown open as a way for public travel and used by the public for travel, any person authorized under this chapter to impound animals going at large, may impound the vehicle, sledge, or sleigh, together with the vehicle, sledge or sleigh attached and the harness and other property, in one of the public pounds of that city or town. The animal shall be subject to the provisions of this chapter, and the vehicle, sledge or sleigh, harness and other property, shall be held, surrendered or, after thirty (30) days' notice by the town or city treasurer, sold, under the same liabilities, powers, provisions, and restrictions prescribed in this chapter relating to horses and other animals impounded.

History of Section.
(G.L. 1896, ch. 128, § 10; G.L. 1909, ch. 154, § 10; G.L. 1923, ch. 184, § 10; G.L. 1938, ch. 641, § 10; G.L. 1956, § 4-15-12.)



Chapter 4-15-13 - Application of chapter to goats and geese.

§ 4-15-13 Application of chapter to goats and geese.  If any city or town votes to extend the provisions of this chapter to goats and to geese going at large within its limits, those goats and geese shall subject their owner to the same obligations and duties and shall themselves be disposed of in the same way as is in this chapter provided in relation to the animals named in this section.

History of Section.
(G.L. 1896, ch. 128, § 11; G.L. 1909, ch. 154, § 11; G.L. 1923, ch. 184, § 11; G.L. 1938, ch. 641, § 11; G.L. 1956, § 4-15-13.)



Chapter 4-15-14 - Fees and penalties for goats and geese.

§ 4-15-14 Fees and penalties for goats and geese.  The fees of the poundkeeper for receiving goats shall be four cents (4¢) each, and for receiving geese two cents (2¢) each, and the penalty shall be twenty cents (20¢) for each goat and five cents (5¢) for each goose.

History of Section.
(G.L. 1896, ch. 128, § 12; G.L. 1909, ch. 154, § 12; G.L. 1923, ch. 184, § 12; G.L. 1938, ch. 641, § 12; G.L. 1956, § 4-15-14.)



Chapter 4-15-15 - Veterinarian's emergency treatment of animals  Immunity from liability.

§ 4-15-15 Veterinarian's emergency treatment of animals  Immunity from liability.  (a) Any licensed veterinarian of this state has the right to treat any animal which has become injured upon any public highway of this state or upon any public or private property of this state which is transported to that veterinarian by any person.

(b) If in the veterinarian's opinion the injuries sustained by the animal will result in death, the veterinarian has the right to apply euthanasia to eliminate any unnecessary suffering.

(c) If, at the conclusion of a seventy-two (72) hour period the legal owner of the animal has not been identified or presented himself or herself to the veterinarian, the veterinarian has the right to return the animal to the animal control warden or dog officer of the community where the animal was injured for disposition. The animal warden or dog officer shall have the right to dispose of the animal in accordance with the ordinances set forth by the community.

(d) The veterinarian, animal control officer, or dog officer, or any person shall not be held liable for any actions taken by them in the treatment or care of the animal by the owner should the owner become known and the owner shall then be responsible for any fees reasonably incurred in the treatment and care of the animal.

History of Section.
(P.L. 1977, ch. 81, § 1.)



Chapter 4-15-16 - Use of the terms owner or guardian.

§ 4-15-16 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-1-1.

History of Section.
(P.L. 2001, ch. 72, § 8.)






Chapter 4-16 - Estrays

Chapter 4-16-1 - Taking up on private land.

§ 4-16-1 Taking up on private land.  If any person finds any horse, neat-beast, sheep, or hog on his or her land doing damage, not knowing to whom the animal belongs, he or she may take the animal as an estray, and within two (2) days report the estray to the city or town clerk of the city or town in which the animal was found.

History of Section.
(G.L. 1896, ch. 130, § 1; G.L. 1909, ch. 156, § 1; G.L. 1923, ch. 186, § 1; G.L. 1938, ch. 644, § 1; G.L. 1956, § 4-16-1.)



Chapter 4-16-2 - Notice and publication of estrays.

§ 4-16-2 Notice and publication of estrays.  The city or town clerk shall give three (3) notices, attested under his or her hand, setting forth the natural and artificial marks of the animal, one of which notices he or she shall cause to be set up in a public place in the city or town and the other two (2) notices in public places in the several adjoining cities or towns in the state, and also cause the notices to be published in one of the newspapers published in the several adjoining cities or towns to that in which the estray was found.

History of Section.
(G.L. 1896, ch. 130, § 2; G.L. 1909, ch. 156, § 2; G.L. 1923, ch. 186, § 2; G.L. 1938, ch. 644, § 2; G.L. 1956, § 4-16-2.)



Chapter 4-16-3 - Retention of estrays by taker.

§ 4-16-3 Retention of estrays by taker.  Every estrayed animal taken up shall be kept by the person who took it up thirty (30) days. If it is a horse, the person shall have a withe kept about the horse's neck the whole of that time.

History of Section.
(G.L. 1896, ch. 130, § 3; G.L. 1909, ch. 156, § 3; G.L. 1923, ch. 186, § 3; G.L. 1938, ch. 644, § 3; G.L. 1956, § 4-16-3.)



Chapter 4-16-4 - Reclaimer of estrays by owner.

§ 4-16-4 Reclaimer of estrays by owner.  Any person claiming an estrayed animal may, at any time within thirty (30) days, claim the animal by paying the just and reasonable charges of keeping and notifying provided in § 4-16-3 over and above the actual benefit derived from the use of the animal.

History of Section.
(G.L. 1896, ch. 130, § 4; G.L. 1909, ch. 156, § 4; G.L. 1923, ch. 186, § 4; G.L. 1938, ch. 644, § 4; G.L. 1956, § 4-16-4.)



Chapter 4-16-5 - Settlement of disputes as to maintenance charges.

§ 4-16-5 Settlement of disputes as to maintenance charges.  In case any difference arises between the parties about the charge of keeping an estrayed animal, the dispute may be referred to the district court having jurisdiction in the city or town, which shall hear and determine the dispute and tax costs as in other cases.

History of Section.
(G.L. 1896, ch. 130, § 5; G.L. 1909, ch. 156, § 5; G.L. 1923, ch. 186, § 5; G.L. 1938, ch. 644, § 5; G.L. 1956, § 4-16-5.)



Chapter 4-16-6 - Appraisal  Sale of unclaimed animals.

§ 4-16-6 Appraisal  Sale of unclaimed animals.  In case no owner appears within thirty (30) days, the person who took up the animal shall go to the city or town clerk, taking with him or her two (2) electors of the neighborhood whom the city or town clerk shall engage to make a faithful and true appraisal of the animal, and the person who took up the animal shall pay the sum the animal shall be appraised at, after all just charges are deducted, into the hands of the city or town clerk. If the person fails to pay the appraised amount, the animal shall be sold at public auction after reasonable notice under the direction of the city or town clerk for the payment of those charges, and in either case the balance shall be retained for the use of the owner.

History of Section.
(G.L. 1896, ch. 130, § 6; G.L. 1909, ch. 156, § 6; G.L. 1923, ch. 186, § 6; G.L. 1938, ch. 644, § 6; G.L. 1956, § 4-16-6.)



Chapter 4-16-7 - Penalty for failure to proceed as required.

§ 4-16-7 Penalty for failure to proceed as required.  Any person taking up any estrayed animal and not proceeding as required by this chapter shall forfeit twenty-five dollars ($25.00), one half (1/2) to the use of the city or town where the offense has been committed and one half (1/2) to the use of him or her who shall sue for it.

History of Section.
(G.L. 1896, ch. 130, § 7; G.L. 1909, ch. 156, § 7; G.L. 1923, ch. 186, § 7; G.L. 1938, ch. 644, § 7; G.L. 1956, § 4-16-7.)



Chapter 4-16-8 - Use of animal by taker pending reclaim.

§ 4-16-8 Use of animal by taker pending reclaim.  The person who shall take up any estrayed animal may lawfully use the animal during the time it may be in his or her possession, after he or she has given notice thereof to the city or town clerk as required in § 4-16-1.

History of Section.
(G.L. 1896, ch. 130, § 8; G.L. 1909, ch. 156, § 8; G.L. 1923, ch. 186, § 8; G.L. 1938, ch. 644, § 8; G.L. 1956, § 4-16-8.)



Chapter 4-16-9 - Clerk's records  Fees.

§ 4-16-9 Clerk's records  Fees.  Every city or town clerk shall keep a fair record of all his or her proceedings under this chapter, and shall pay all moneys by him or her received for any estrays and for which no owner appears, into the city or town treasury immediately on receipt. The city or town clerk shall be paid twenty-five cents (25¢) for every notice posted or printed; and if no owner appears, and the estray is appraised, and he or she gives a certificate, he or she shall have twenty-five cents (25¢) of the fees.

History of Section.
(G.L. 1896, ch. 130, § 9; G.L. 1909, ch. 156, § 9; G.L. 1923, ch. 186, § 9; G.L. 1938, ch. 644, § 9; G.L. 1956, § 4-16-9.)



Chapter 4-16-10 - Limited application of chapter.

§ 4-16-10 Limited application of chapter.  The provisions of this chapter shall not extend to any city or town where other provisions on this subject are made by law.

History of Section.
(G.L. 1896, ch. 130, § 10; G.L. 1909, ch. 156, § 10; G.L. 1923, ch. 186, § 10; G.L. 1938, ch. 644, § 10; G.L. 1956, § 4-16-10.)



Chapter 4-16-11 - Use of the terms owner or guardian.

§ 4-16-11 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-1-1.

History of Section.
(P.L. 2001, ch. 72, § 9.)






Chapter 4-17 - Humane Slaughter of Livestock

Chapter 4-17-1 - Declaration of policy.

§ 4-17-1 Declaration of policy.  It is declared and determined as a matter of legislative finding that the use of humane methods in the slaughter of livestock prevents needless suffering, results in safer and better working conditions for persons engaged in the slaughtering industry, brings about improvement of products and economy in slaughtering operations, and produces other benefits for producers, processors, and consumers that tend to expedite the orderly flow of livestock and their products. It is declared to be the policy of the state to require that the slaughter of all livestock and the handling of livestock, in connection with slaughter, be carried out only by humane methods and to provide that methods of slaughter conform generally to those employed in other states where humane slaughter is required by law and to those authorized by the Federal Humane Slaughter Act of 1958, 7 U.S.C. § 1901 et seq., and regulations under that act.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-2 - Definitions.

§ 4-17-2 Definitions.  As used in chapter:

(1) "Director" means the director of environmental management.

(2) "Humane method" means either:

(i) A method through which the animal is rendered insensible to pain by mechanical, electrical, chemical or other means that is rapid and effective before being shackled, hoisted, thrown, cast, or cut; or

(ii) A method in accordance with the ritual requirements of the Jewish faith or any other religious faith through which the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

(3) "Livestock" means cattle, cows, sheep, swine, horses, mules, goats and any other animal which can or may be used in and for the preparation of meat or meat products.

(4) "Packer" means any person engaged in the business of slaughtering, or manufacturing or preparing meat or meat products for sale, either by that person or others, or of manufacturing or preparing livestock products for sale by that person or others.

(5) "Person" means any individual, partnership, corporation, or association doing business in this state, in whole or in part.

(6) "Slaughterer" means any person who regularly engages in the commercial slaughtering of livestock.

(7) "Stockyard" means any place, establishment, or facility commonly known as a stockyard, conducted or operated for compensation or profit as a public market, consisting of pens, or other enclosures, and their appurtenances, for the handling, keeping, and holding of livestock for the purpose of sale or shipment.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-3 - Shackling and hoisting.

§ 4-17-3 Shackling and hoisting.  No slaughterer, packer, or stockyard operator shall shackle, hoist, or otherwise bring livestock into position for slaughter by any method which causes injury or pain.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-4 - Method of slaughter.

§ 4-17-4 Method of slaughter.  No slaughterer, packer, or stockyard operator shall bleed or slaughter any livestock except by a humane method.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-5 - Administration  Rules and regulations  Manual use of hammer, sledge, or poleax declared inhumane.

§ 4-17-5 Administration  Rules and regulations  Manual use of hammer, sledge, or poleax declared inhumane.  The director shall administer the provisions of this chapter. He or she shall promulgate and may from time to time revise rules and regulations which conform substantially to the rules and regulations promulgated by the secretary of agriculture of the United States pursuant to the Federal Humane Slaughter Act of 1958, 7 U.S.C. § 1901 et seq. The use of a manually operated hammer, sledge or poleax is declared to be an inhumane method of slaughter within the meaning of this chapter.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-6 - Penalty for violations.

§ 4-17-6 Penalty for violations.  Any person who violates any provision of this chapter shall, upon conviction, be punished by a fine of not more than five hundred ($500) dollars, or by imprisonment for not more than one year.

History of Section.
(P.L. 1961, ch. 26, § 1.)



Chapter 4-17-7 - Exemption of ritual slaughter.

§ 4-17-7 Exemption of ritual slaughter.  Nothing in this chapter shall be construed to prohibit, abridge, or in any way hinder the religious freedom of any person or group. Notwithstanding any other provision of this chapter, in order to protect freedom of religion, ritual slaughter and the handling or other preparation of livestock for ritual slaughter are exempted from the terms of this chapter. For the purposes of this section, the term "ritual slaughter" means slaughter in accordance with § 4-17-2(2)(ii).

History of Section.
(P.L. 1961, ch. 26, § 1.)






Chapter 4-18 - Importation of Wild Animals

Chapter 4-18-1 - Purpose and scope.

§ 4-18-1 Purpose and scope.  This chapter is intended to provide safeguards for the protection of persons in the state from disease hazards associated with imported wild animals. This chapter applies to all persons, including, but not limited to, the following: educational and research institutions, zoological gardens, schools, colleges, universities, pet stores, animal care facilities, and laboratories, who import, hold, sell, purchase or possess any wild animal for which an import permit is required under this chapter.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-2 - Definitions.

§ 4-18-2 Definitions.  For the purposes of this chapter:

(1) "Animal" means any wild animal or bird specified under the provisions of § 4-18-3.

(2) "Approved quarantine facility" means a facility approved by the department for the quarantine confinement of imported animals.

(3) "Department" means the Rhode Island department of environmental management.

(4) "Euthanasia" means the human destruction of an animal accomplished by a method that involves instantaneous unconsciousness and immediate death or by a method that involves anesthesia, produced by an agent which causes painless loss of consciousness, and death during that loss of consciousness.

(5) "Housing facility" means any room, building, or area used to contain a primary enclosure or enclosures during the required period of quarantine.

(6) "Person" means any person, firm, association, organization, partnership, business trust, corporation, or company.

(7) "Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, run, cage, or compartment within the quarantine facility.

(8) "Primate" means a nonhuman member of the highest order of mammals, including prosimians, monkeys, and apes as specified in § 4-18-3.

(9) "Standards" means the requirements with respect to the quarantine housing, handling, care, treatment, and transportation of imported animals.

(10) "Veterinarian" means a person authorized to practice veterinary medicine in Rhode Island.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-3 - Permit required to import wild animals.

§ 4-18-3 Permit required to import wild animals.  (a) No person shall import into, receive, or possess in this state without first obtaining a permit from the department, animals of the following orders, families, and genera: primates, carnivores, amphibia, reptilia, canidae, and insecta. The director may by regulation designate additional orders, families, genera, or species requiring a permit to import, receive or possess; or the director may by regulation waive the permit requirement for specific species, orders, families and genera.

(b) Any animal care facility accredited by the American zoo and aquarium association (AZA) shall be exempt from this provision, provided, however, the facility provides the state veterinarian with a quarterly summary of any and all animal acquisitions and dispositions.

History of Section.
(P.L. 1971, ch. 58, § 1; P.L. 1979, ch. 58, § 1; P.L. 1980, ch. 12, § 1; P.L. 2000, ch. 159, § 1; P.L. 2000, ch. 232, § 1.)



Chapter 4-18-4 - Application for import permits.

§ 4-18-4 Application for import permits.  Import permits for animals listed under § 4-18-3 shall be issued only upon written application from the person desiring to import them. The application shall include, but not be limited to, the following:

(1) The number and true scientific name of each species (Reference: Walker, E. P., and others. Mammals of the World. Baltimore, Johns Hopkins Press, 1964. Volumes I and II and subsequent editions).

(2) The carrier and probable point of first arrival in this state of each shipment.

(3) The purpose for which they are to be imported (exhibition, research, sale to the public, etc.).

(4) The name and address of the consignee.

(5) The name and address of the consignor.

(6) The place or premise where the animals shall be held in quarantine pending the completion of any tests, veterinary examinations, and observation period as may be specified by the department in issuance of the import permit. Adequate quarantine facilities must be available and approved by the department before issuance of the import permit can be made.

(7) The name and address of the veterinarian who conducts the tests and examinations specified by the department.

(8) For personal pets only, the date of acquisition and name and address of supplier.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-5 - Issuance of import permits.

§ 4-18-5 Issuance of import permits.  Issuance of import permits for animals listed under § 4-18-3 may be made by the department upon:

(1) Submission of written application providing the information enumerated under § 4-18-4 not less than seven (7) days preceding the probable date of shipment;

(2) Completion of an inspection indicating that the quarantine facility or premises designated in the application are adequate;

(3) Payment of the necessary permit fees required under § 4-18-8;

(4) Determination by the department that the public health and safety is not endangered; and

(5) Approval of the probable point of first arrival into this state.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-6 - Exempted importations.

§ 4-18-6 Exempted importations.  (a) Short term nonresident exhibitions. Animals subject to this chapter may be brought into the state for short term nonresident exhibition purposes without permit. Animal(s) permitted entry under this section shall not be disposed of by sale, trade or gift during the period within this state. Short term nonresident exhibition purposes shall not exceed thirty (30) days.

(b) Animal breeding. Notwithstanding the provisions of § 4-18-5, animals being moved for breeding purposes as part of a recognized animal colony established for experimental breeding of animals in captivity, may be moved for this purpose upon issuance of permit provided that the conditions specified by the department in the permit are adhered to in full.

(c) Personal pets under special permit. Notwithstanding the provisions of §§ 4-18-4 and 4-18-5, a permit may be granted by the department to import a wild animal as a personal pet, if a written affidavit or declaration under penalty of perjury is completed at the time of entry at the site of first arrival and transmitted either by mail or in person to the department immediately. The affidavit or declaration under penalty of perjury shall include, but not be limited to, the following:

(1) The number and true scientific name of the species being imported as required in § 4-18-3;

(2) The date and location of acquisition of the pet animal;

(3) A statement of the place or premises where the animal will be held in quarantine pending completion of veterinary examination;

(4) An agreement that within ten (10) days the department will be notified of the name and address of the veterinarian who conducts examinations and tests required by the department, and that the required import fees be paid within the ten (10) days.

(d) Zoological collections and managed propagation facilities accredited by the American zoo and aquarium association (AZA) and licensed by the United States department of agriculture (USDA). Animals subject to this chapter may be brought into the state or propagated for zoological exhibition purposes without permit if imported or born directly to a facility which is both AZA accredited and USDA licensed. The facilities shall comply with departmental import/possession specifications prior to importation. The importation/possession requirements may include but are not limited to: disease diagnostic tests, veterinary procedures and examinations, and individual identification requirements for the importation/possession of each animal subject to this chapter. The department reserves the right to immediate examination and testing of the imported/possessed wild animals when there is probable cause as determined by the department to suspect that the animals are harboring diseases or parasites suspected of endangering public health or the health of domestic animals, or that of native wild animals. Measures deemed necessary to protect domestic animals, public health, and native wild animals may include but are not limited to: quarantine, treatment, seizure, destruction, and postmortem examination. The department shall be notified within three (3) months of the death of any animal subject to this chapter. Furthermore, the department shall be notified immediately upon the death of any animal subject to this chapter which death may have resulted from infectious, contagious, or zoonotic disease or upon the escape of any animal subject to this chapter.

History of Section.
(P.L. 1971, ch. 58, § 1; P.L. 2000, ch. 159, § 1; P.L. 2000, ch. 232, § 1.)



Chapter 4-18-8 - Permit fees.

§ 4-18-8 Permit fees.  (a) Each application for an import permit shall be accompanied by payment of an import permit fee to the department. Except as provided in § 4-18-6 (a) and (b), the permit fee charged shall be at the rate of five dollars ($5.00) per animal.

(b) If the actual number of animals received in the shipment exceeds the number enumerated in the application, payment of an additional fee for the unpaid animal(s) shall be due at the rate of five dollars ($5.00) per animal.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-9 - Rules and regulations.

§ 4-18-9 Rules and regulations.  The director may make reasonable rules and regulations to carry out the provisions of this chapter concerning the following:

(1) Quarantine facilities and operating standards;

(2) Primary enclosures;

(3) Animal health and husbandry standards;

(4) Quarantine records;

(5) Quarantine reporting;

(6) The establishment of certain classes, orders, families, genera and species of animals which may be imported into, received, or possessed in this state without permit; and

(7) The establishment of certain classes, orders, families, genera and species of animals other than those specified in § 4-18-3 which may be imported into, received or possessed in this state subject to obtaining a permit.

History of Section.
(P.L. 1971, ch. 58, § 1; P.L. 1980, ch. 72, § 1.)



Chapter 4-18-10 - Approved quarantine facilities.

§ 4-18-10 Approved quarantine facilities.  Quarantine facilities used to house imported animals are subject to inspection and approval by representatives of the department for any periods of time that the department deems indicated. Those facilities may be used for housing imported animals only as long as they are maintained and operated in conformance with standards prescribed by regulation.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-11 - Quarantine.

§ 4-18-11 Quarantine.  (a) Quarantine period and conditions for release. All imported animals must be maintained for any period of quarantine required by the department and under any conditions as prescribed in this section:

(1) Primates. The normal quarantine period required for primates is that which provides for a physical examination, administration of a tuberculin test by a veterinarian upon entry, and a repeat physical examination and tuberculin test thirty (30) days later. Primates may be released from quarantine by the department upon completion of the second tuberculin test provided that in the judgment of the attending veterinarian:

(i) Both tuberculin tests are negative.

(ii) The animals exhibit no visible oral ulcers at the end of quarantine period.

(iii) The animals show no clinical evidence of dysentery or diarrhea, emesis, emaciation, contagious skin lesions, central nervous system disturbances, jaundice, or abnormal respiratory signs at the end of quarantine period.

(iv) There is no evidence of a zoonotic disease traced back to the quarantined animals.

(v) In the opinion of the attending veterinarian the animals are healthy. A summary report by the attending veterinarian, in writing over his or her signature, shall be made to the department incorporating (1) the results of all tests, physical examinations, etc., performed and (2) his or her opinion that the animals are healthy.

(2) Carnivores. Carnivores shall be confined in a place and manner approved by the department for a ninety (90) day period. A primary enclosure as defined under § 4-18-2 or an equivalent approved by the department is acceptable for confinement. If at the end of quarantine, the animals are examined and found healthy by a veterinarian, they may be released by the department upon receipt of this certification in writing by the attending veterinarian without further restriction.

(b) Animals refused release. Imported animals refused release from quarantine shall be handled in any manner as approved and specified by the department.

(c) Variations from quarantine procedures. Where the quarantine procedures specified are not compatible with the objective of a specific research project, the department may authorize variations from the requirements specified, provided that no public health hazard results from the variations allowed.

(d) Sales to institutions, zoos, etc. Any person importing animals for purposes of sale to any educational and research institution, zoological garden, laboratory, college, or university may satisfy the requirements of this chapter by contract with that institution. The quarantine shall meet all of the requirements with regard to period, observation, reporting and other conditions of quarantine.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-12 - Tuberculin tests.

§ 4-18-12 Tuberculin tests.  The method of tuberculin testing used is subject to approval by the department. Normal variations in site of administration and type and dilution of tuberculin used for intradermal injection may be accepted by the department. The use of such testing methods as the patch and multiple puncture tests will not be accepted.

History of Section.
(P.L. 1971, ch. 58, § 1.)



Chapter 4-18-13 - Exceptions.

§ 4-18-13 Exceptions.  The department upon application may grant variances from the requirements of these regulations as it determines are authorized by law and will not result in hazard to the public health. Those applications, and variances made, shall be in writing and any variances granted under this section shall set forth conditions designed to protect the public health, and shall be granted only for a specified period.

History of Section.
(P.L. 1971, ch. 58, § 1; P.L. 2000, ch. 159, § 1; P.L. 2000, ch. 232, § 1.)



Chapter 4-18-14 - Penalty for violations.

§ 4-18-14 Penalty for violations.  Any person who violates any provisions of this chapter shall be fined not less than one hundred dollars ($100), and the loss of any specimen referred to in this chapter.

History of Section.
(P.L. 1979, ch. 58, § 3; P.L. 1980, ch. 72, § 1.)



Chapter 4-18-15 - Enforcement of this chapter.

§ 4-18-15 Enforcement of this chapter.  The director of environmental management or his or her designee shall enforce the provisions of this chapter.

History of Section.
(P.L. 1980, ch. 72, § 1.)






Chapter 4-19 - Animal Care

Chapter 4-19-1 - Purpose.

§ 4-19-1 Purpose.  The purpose of this chapter is:

(1) To protect the owners of dogs and cats from the sale or use of stolen pets;

(2) To insure that all warm-blooded vertebrate animals, as items of commerce are provided humane care and treatment by regulating the transportation, sale, purchase, housing, care, handling and treatment of these animals by persons or organizations engaged in transporting, buying, or selling them for commercial use;

(3) To insure that animals confined in pet shops, kennels, animal shelters, auction markets, and pounds are provided humane care and treatment;

(4) To release for sale, trade or adoption only those animals which appear to be free of infection, communicable disease, or abnormalities, unless veterinary care subsequent to release is assured; and

(5) To ensure the spaying and neutering of dogs and cats which are adopted from a releasing agency.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1993, ch. 24, § 1.)



Chapter 4-19-2 - Definitions.

§ 4-19-2 Definitions.  As used in this chapter, chapter 13 of this title, and the regulations promulgated under this chapter:

(1) "Adequate feed" means the provision at suitable intervals, not to exceed twenty-four (24) hours, of a quantity of wholesome foodstuff suitable for the species and age, sufficient to maintain a reasonable level of nutrition in each animal. The foodstuff shall be served in a sanitized receptacle, dish, or container.

(2) "Adequate water" means a constant access to a supply of clean, fresh, potable water provided in a sanitary manner or provided at suitable intervals for the species and not to exceed twenty-four (24) hours at any interval.

(3) "Adequate veterinary care" means care by a licensed veterinarian sufficient to prevent the animal from experiencing unnecessary or unjustified physical pain or suffering.

(4) "Adopt" means when an adopting party voluntarily acquires and assumes responsibility for a dog or a cat from a releasing agency.

(5) "Adopting party" means any person who enters into a contract acquiring a dog or cat from a releasing agency.

(6) "Ambient temperature" means the temperature surrounding the animal.

(7) "Animal" means any dog or cat, rabbit, rodent, nonhuman primate, bird or other warm-blooded vertebrate amphibian, fish or reptile but shall not include horses, cattle, sheep, goats, swine, and domestic fowl.

(8) "Animal shelter" means a facility which is used to house or contain animals and which is owned, operated, or maintained by a duly incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other nonprofit organization devoted to the welfare, protection, and humane treatment of animals.

(9) "Breeder" means a person engaged in the propagation of purebred dogs and/or cats for the purpose of improving and enhancing a breed recognized and registered by the American kennel club, American field stud book, or a registered cat breed association.

(10) "Dealer" means any person who sells, exchanges, or donates, or offers to sell, exchange, or donate animals to another dealer, pet shop, or research facility, or who breeds dogs and/or cats for the purpose of selling or donating to another dealer or pet shop, or research facility.

(11) "Director" means the director of environmental management of the state of Rhode Island.

(12) "Dog officer" means any person employed, contracted or appointed by the state or any political subdivision of the state for the purpose of aiding in the enforcement of this chapter or any other law, or ordinance relating to the licensing of dogs, cats or other animals, the control of dogs, cats or other animals, or the seizure and impoundment of dogs, cats or other animals and includes any state or municipal peace officer, animal control officer, sheriff, constable or other employee whose duties in whole or in part include assignments which involve the seizure or taking into custody of any dog, cat or other animal.

(13) "Euthanasia" means the humane destruction of an animal accomplished by a method that involves instantaneous unconsciousness and immediate death or by a method that involves anesthesia, produced by an agent which causes painless loss of consciousness, and death during that loss of consciousness.

(14) "Hobby breeder" means those persons whose regular occupation is not the breeding and raising of dogs and cats and whose method of sale is at retail only.

(15) "Housing facility" means any room, building, or area used to contain a primary enclosure or enclosures.

(16) "Kennel" means a place or establishment other than a pound or animal shelter where animals not owned by the proprietor are sheltered, fed, and watered in return for a fee.

(17) "Licensed releasing agency" means any animal shelter, animal rescue league, pound, dog pound, animal control facility, animal control officer, humane society, or society for the prevention of cruelty to animals which is required to be licensed with the director and is so licensed.

(18) "Neuter" means to surgically render a male dog or cat unable to reproduce.

(19) "Person" means any individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity.

(20) "Pet shop" means a temporary or permanent establishment where animals are bought, sold, exchanged, or offered for sale or exchange to the general public at retail. This shall not include an establishment or person whose total sales are the offspring of canine or feline females maintained on their premises and sold from those premises.

(21) "Pound" or "dog pound" means a facility operated by a state, or any political subdivision of a state, for the purpose of impounding or harboring seized, stray, homeless, abandoned or unwanted dogs, cats, and other animals or a facility operated for that purpose under a contract with any municipal corporation or incorporated society for the prevention of cruelty to animals.

(22) "Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, as a room, pen, cage, compartment, or hutch.

(23) "Public auction" means any place or location where dogs or cats are sold at auction to the highest bidder regardless of whether those dogs or cats are offered as individuals, as a group, or by weight.

(24) "Research facility" means any place, laboratory or institution at which scientific tests, investigations or experiments, involving the use of living animals are carried out, conducted, or attempted.

(25) "Sanitize" means to make physically clean and to remove and destroy to a practical minimum, agents injurious to health.

(26) "Sexual maturity" means when a dog or cat reaches six (6) months. In all instances the licensed releasing agency will determine the age of the dog or cat.

(27) "Spay" means to surgically render a female dog or cat unable to reproduce.

(28) "State veterinarian" means a licensed veterinarian from the department of environmental management.

(29) "Guardian" shall mean a person(s) having the same rights and responsibilities of an owner, and both terms shall be used interchangeably. A guardian shall also mean a person who possesses, has title to or an interest in, harbors or has control, custody or possession of an animal and who is responsible for an animal's safety and well-being.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1993, ch. 24, § 1; P.L. 1994, ch. 231, § 2; P.L. 1994, ch. 420, § 1; P.L. 1995, ch. 260, § 1; P.L. 2001, ch. 72, § 10; P.L. 2012, ch. 301, § 3; P.L. 2012, ch. 358, § 3.)



Chapter 4-19-3 - Registration of municipal dog pounds.

§ 4-19-3 Registration of municipal dog pounds.  No municipality shall operate a dog pound unless a certificate of registration for that dog pound has been granted by the director. Application for that certificate shall be made in the manner provided by the director. No fee is required for the application or certificate. Certificates of registration are valid for a period of one year or until revoked and may be renewed annually on the first day of January for like periods upon application in the manner provided.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 231, § 2.)



Chapter 4-19-4 - Registration of animal shelters.

§ 4-19-4 Registration of animal shelters.  No person shall operate an animal shelter unless a certificate of registration for that animal shelter has been granted by the director. Application for that certificate shall be made in the manner provided by the director. No fee is required for the application or certificate. Certificates of registration are valid for a period of one year or until revoked and may be renewed annually on the first day of January for like periods upon application in the manner provided.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 231, § 2.)



Chapter 4-19-5 - Pet shop licenses.

§ 4-19-5 Pet shop licenses.  No person shall operate a pet shop, as defined in this chapter unless a license to operate that establishment shall have been granted by the director. Application for that license shall be made in the manner provided by the director. The license period is the fiscal year and the license fee is one hundred dollars ($100.00) for each license period or partial period beginning with the first day of the fiscal year.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 231, § 2; P.L. 2004, ch. 595, art. 33, § 4.)



Chapter 4-19-6 - Public auction and kennel licenses.

§ 4-19-6 Public auction and kennel licenses.  (a) No person shall operate a public auction or a kennel, as defined in this chapter, unless a license to operate that establishment has been granted by the director. Application for the license shall be made in the manner provided by the director. The license period is the fiscal year and the license fee shall be fifty dollars ($50.00) for each license period or part thereof beginning with the first day of the fiscal year.

(b) This section shall not be interpreted to interfere in any manner with the issuing of a public auction or kennel license by any city or town, nor any fee charged by any city or town. No license shall be issued by the director except for those premises as shall be designated by the respective city or town council.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 231, § 2; P.L. 2004, ch. 595, art. 33, § 4.)



Chapter 4-19-7 - Dealer licenses.

§ 4-19-7 Dealer licenses.  No person shall be a dealer, as defined in this chapter, after the first day of the fiscal year unless a license to deal has been granted by the director to that person. Application for the license shall be made in the manner provided by the director. The license period is the fiscal year and the license fee is one hundred dollars ($100) for each license period or part beginning with the first day of the fiscal year.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-8 - Denial of certificates of registration or licenses.

§ 4-19-8 Denial of certificates of registration or licenses.  A certificate of registration may be denied to any pound or animal shelter and a license may be denied to any public auction, kennel, pet shop or dealer or, if granted, the certificate or license may be revoked by the director if, after a hearing, it is determined that the housing facilities and/or primary enclosures are inadequate for the purposes of this chapter or if the feeding, watering, sanitizing and housing practices at the pound, animal shelter, public auction, pet shop or kennel are not consistent with the intent of this chapter or with the intent of the rules and regulations which may be promulgated pursuant to the authority of this chapter.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-9 - Operation of pet shop, kennel or public auction without a license.

§ 4-19-9 Operation of pet shop, kennel or public auction without a license.  Any person who operates a pet shop, kennel or public auction without a currently valid license shall upon conviction for the first offense be punished by a fine not to exceed fifty dollars ($50.00), for the second and subsequent offense by a fine not to exceed one hundred dollars ($100).

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 231, § 2.)



Chapter 4-19-10 - Dealing in animals without a license.

§ 4-19-10 Dealing in animals without a license.  Any person dealing in animals, as defined in this chapter, without a currently valid license shall upon conviction for the first offense be punished by a fine not to exceed one hundred dollars ($100), for the second offense by a fine not to exceed five hundred dollars ($500), or imprisonment of not more than one year, or both.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-11 - Mistreatment of animals.

§ 4-19-11 Mistreatment of animals.  Failure of any person licensed or registered to adequately house, feed and water animals in his or her possession or custody shall constitute a misdemeanor, and upon conviction the person shall be subject to a fine of not more than one hundred dollars ($100) per animal. Those animals shall be subject to seizure and impoundment and upon conviction of the person may be sold or euthanized at the discretion of the director and that failure shall also constitute grounds for revocation of license or registration after a public hearing.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-11.2 - Destruction of animals and cats  Reporting.

§ 4-19-11.2 Destruction of animals and cats  Reporting.  All cities and towns are required to notify the department of environmental management monthly of the number of animals and cats destroyed.

History of Section.
(P.L. 1990, ch. 42, § 1; P.L. 1994, ch. 231, § 2; P.L. 1994, ch. 420, § 1.)



Chapter 4-19-11.3 - Penalty for violations.

§ 4-19-11.3 Penalty for violations.  Any person, firm or corporation who violates any provision of this chapter unless otherwise stated is subject upon conviction to a fine of five hundred dollars ($500) for the first offense and not to exceed one thousand dollars ($1000) for the second and subsequent offense and loss of specimen(s) and revocation of license and/or certificate after a public hearing.

History of Section.
(P.L. 1994, ch. 231, § 3.)



Chapter 4-19-12 - Disposition of animals.

§ 4-19-12 Disposition of animals.  (a) Notwithstanding any provision of the general or public laws to the contrary, it shall be unlawful to dispose of any animal by using a carbon monoxide chamber or gas chamber. All animals, which must be disposed of by a municipal pound or shelter, the humane society animal shelter, or any other private pound or animal shelter, however, described, must be disposed of by lethal injection. In the event of an emergency, if a licensed veterinarian cannot be secured without undue delay and, in the opinion of the animal control officer, animal control administrator, approved humane investigator, or animal shelter employee, the animal is so severely injured, diseased, or suffering in such a manner the animal cannot otherwise be humanely destroyed in an expeditious manner, the animal may be destroyed by shooting; provided, that:

(1) Maximum precaution is taken to minimize the animal's suffering and to protect other persons and animals;

(2) The animal is restrained in a humane manner;

(3) Shooting is performed by highly skilled and trained personnel utilizing a weapon, ammunition of suitable caliber, and other characteristics, and proper placement of the shot to produce an instantaneous death by a single gunshot.

If any type of restraint or confinement is deemed necessary for the safety of those involved or for efficiency in euthanizing the animal, it must be done in the most humane way possible to cause the least amount of additional stress to that animal.

(b) No dog officer shall give or sell or negotiate for the gift or sale to a dealer or research facility of any animal which may come into his or her custody in the course of carrying out his or her official assignments.

(2) No dog officer shall be granted a dealer's license. Each application for a dealer's license shall include a statement made under oath, that neither the applicant or any member or employee of the firm, partnership, or corporation making application is a dog officer within the meaning of this chapter.

(3) A dog officer, or incorporated humane society, upon taking custody of any animal in the course of their official duties, shall immediately make a record of the matter in the manner prescribed by the director and the record shall include a description of the animal including color, breed, sex, reason for seizure, location of seizure, the owner's name and address if known and all license or other identification numbers if any. Complete information relating to the disposition of the animal, including compliance with the provisions of §§ 4-19-16 and 4-19-18 and any legal actions taken to uphold and enforce this law, shall be added in the manner provided by the director immediately after disposition. The information shall be forwarded monthly to the department of environmental management.

(c) This section shall not apply to any research laboratories or facilities of any hospital, college, or university within the state.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 1994, ch. 420, § 1; P.L. 2000, ch. 162, § 1; P.L. 2005, ch. 125, § 1; P.L. 2005, ch. 203, § 1; P.L. 2005, ch. 256, § 2; P.L. 2005, ch. 262, § 2.)



Chapter 4-19-12.1 - Public health exemptions.

§ 4-19-12.1 Public health exemptions.  Destruction of animals using gas shall be permitted only by state agencies for the protection of public health. In addition, companies permitted by the department of environmental management pursuant to § 20-1-18 shall also be exempt from this ban on the use of gas.

History of Section.
(P.L. 2005, ch. 256, § 4; P.L. 2005, ch. 262, § 4.)



Chapter 4-19-13 - Rules and regulations.

§ 4-19-13 Rules and regulations.  The director may, as he or she deems indicated and appropriate, promulgate rules and regulations consistent with the objectives and intent of this chapter for the purpose of carrying out those objectives and intent. Those rules and regulations may include, but are not limited to, provisions relating to humane transportation to and from registered or licensed premises, records of purchase and sale, identification of animals handled, primary enclosures, housing facilities, sanitation, euthanasia, ambient temperatures, feeding, watering, adequate veterinary medical care, disposition and voluntary surrender of animals at shelters with and without a request for disposition or destruction of the animal. He or she may, at his or her discretion, after public hearing, adopt in whole or in part, those portions of the rules and regulations promulgated by the secretary of the United States department of agriculture pursuant to the provisions of the animal welfare act, 7 U.S.C. § 2131 et seq., which are consistent with the intent and purpose of this chapter.

History of Section.
(P.L. 1972, ch. 46, § 1; P.L. 2000, ch. 483, § 1.)



Chapter 4-19-14 - Chapter inapplicable.

§ 4-19-14 Chapter inapplicable.  This chapter does not apply to a place or establishment which is operated under the immediate supervision of a duly licensed veterinarian as a hospital where animals are harbored, boarded and cared for incidental to the treatment, prevention, or alleviation of disease processes during the routine practice of the profession of veterinary medicine except that, if animals are accepted by that place, establishment or hospital for the primary purpose of boarding in return for a fee, the place, establishment or hospital is subject to the kennel license provisions of this chapter and the regulations relating to the license which may be promulgated by the director. This chapter shall not apply to any dealer or research facility during the period that the dealer or research facility is in the possession of a valid license or registration granted by the secretary of agriculture pursuant to 7 U.S.C. § 2131 et seq. This chapter shall not apply to breeders, nor to hobby breeders.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-15 - Access of inspectors to property.

§ 4-19-15 Access of inspectors to property.  Any authorized representative of the director, and the general agent of the Rhode Island society for the prevention of cruelty to animals, has the power to enter at reasonable times upon any private or public property for the purposes of inspection and investigating conditions relating to the provisions of this chapter.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-16 - Mandatory spaying and neutering of dogs and cats adopted from a licensed releasing agency.

§ 4-19-16 Mandatory spaying and neutering of dogs and cats adopted from a licensed releasing agency.  (a) No licensed releasing agency shall release, sell, trade, give away, exchange, adopt out, or otherwise transfer with or without a fee any dog or cat that has not been spayed or neutered unless the adopting party executes a written agreement with the licensed releasing agency to have the dog or cat spayed or neutered within thirty (30) days of the adoption date or within thirty (30) days from the date that the dog or cat reaches sexual maturity, with the cost of the spaying or neutering to be the responsibility of the adopting party.

(2) The written agreement must include the dog or cat's age, sex, and general description; the date of adoption and the date by which the dog or cat must be spayed or neutered; the adopting party's name, address, phone number, and signature; the licensed releasing agency's name, address, phone number, and the dollar amount of the deposit remitted.

(3) In addition to executing the written agreement the adopting party must leave with the licensed releasing agency a deposit of not less than twenty dollars ($20.00) and not more than forty dollars ($40.00). The amount of the deposit shall be determined by the licensed releasing agency. This deposit will be refunded by the licensed releasing agency to the adopting party upon presentation of a written statement or receipt from a licensed veterinarian of the adopting party's choice where the dog or cat was spayed or neutered providing that the spaying or neutering was performed within the thirty (30) day period.

(4) Alternatively, the licensed releasing agency shall make appropriate arrangements for the spaying or neutering of the dog or cat by a licensed veterinarian and have the surgery completed before releasing the dog or cat to the adopting party.

(b) The following are exemptions from the provisions of subsection (a):

(1) A licensed releasing agency returns a stray dog or cat to its owner.

(ii) A licensed releasing agency receives a written report from a licensed veterinarian stating that the life of the dog or cat would be jeopardized by the surgery and that this health condition is likely to be permanent.

(iii) A licensed releasing agency receives a written report from a licensed veterinarian stating that there is a temporary health condition, including sexual immaturity, which would make surgery life threatening to the dog or cat or impracticable, in which instance the licensed releasing agency shall grant the adopting party an appropriate extension of time in which to have the dog or cat spayed or neutered based on the veterinarian's report.

(iv) A licensed releasing agency transfers a dog or cat to another licensed releasing agency.

(2) The exemptions provided in subdivisions (ii) and (iii) above are only applicable if the licensed releasing agency receives a written report from a licensed veterinarian within the thirty (30) day period during which the spaying or neutering would otherwise be required, or in the case of a report contemplated by subdivision (ii), the report may be provided to the licensed releasing agency during any temporary extension period provided by subdivision (iii) if the health condition of the dog or cat has changed.

(c) If requested to do so, a licensed releasing agency shall refund deposited funds to the adopting party upon reasonable proof being presented to the releasing agency by the adopting party that the dog or cat died before the expiration of the period during which the spaying or neutering was required to be completed.

(d) Any and all licensed releasing agencies:

(1) May enter into cooperative agreements with each other and with veterinarians in carrying out this section; and

(2) Shall make a good faith effort to cause an adopting party to comply with this section.

History of Section.
(P.L. 1993, ch. 24, § 2; P.L. 1995, ch. 260, § 1.)



Chapter 4-19-17 - Forfeited deposits.

§ 4-19-17 Forfeited deposits.  Deposits required by § 4-19-16 and § 4-19-12 which are unclaimed after sixty (60) days from the date of adoption or sixty (60) days from when the dog or cat reaches sexual maturity, whichever is later, will be forfeited by the adopting party and retained by the licensed releasing agency and shall be used for the following purposes:

(1) [Deleted by P.L. 2005, ch. 125, § 1 and P.L. 2005, ch. 203, § 1].

(2) To spay and neuter dogs and cats that are available for adoption by the licensed releasing agency; and

(3) A follow-up program to create tracking procedures to assure that dogs and cats adopted from the licensed releasing agency are spayed or neutered; and

(4) [Deleted by P.L. 2005, ch. 125, § 1 and P.L. 2005, ch. 203, § 1].

History of Section.
(P.L. 1993, ch. 24, § 2; P.L. 1995, ch. 260, § 1; P.L. 2005, ch. 125, § 1; P.L. 2005, ch. 203, § 1.)



Chapter 4-19-18 - Penalties for violations.

§ 4-19-18 Penalties for violations.  (a) Violations of the provisions of § 4-19-16 or the written agreement executed pursuant to § 4-19-16 by an adopting party are punishable by a fine of fifty dollars ($50.00) for the first offense, one hundred fifty dollars ($150) for the second offense and four hundred dollars ($400) for the third and subsequent offenses. Each and every incidence of non-compliance by an adopting party which continues unremedied for thirty (30) days after written notice of a violation under this section constitutes a subsequent offense and the attendant penalties will apply. Second and subsequent offenses may constitute grounds for seizure and forfeiture of the dog or cat, which seizure will be conducted by a dog officer or a police officer for the city or town in which the adopting party resides, and the seized animal will be returned to the licensed releasing agency from which it was adopted, which licensed releasing agency will be free to adopt out or euthanize the seized dog or cat. The adopting party loses all ownership rights in the seized dog or cat, forfeits all rights to any fee or deposit paid for the dog or cat, and shall have no claim against the licensed releasing agency or any other person for any expenses incurred by the adopting party for the dog or cat's maintenance. The provisions of §§ 4-19-16  4-19-18 will be enforced against an adopting party by a dog officer or a police officer for the city or town in which the adopting party resides.

(b) Violations of § 4-19-16 or 4-19-17 by a licensed releasing agency are punishable by a fine of one hundred dollars ($100) for the first offense, two hundred fifty dollars ($250) for the second offense and five hundred dollars ($500) for the third and subsequent offenses. The third and subsequent offenses may result in the temporary or permanent revocation of the licensed releasing agency's license to operate. Compliance by the releasing agency with §§ 4-19-16  4-19-18 will be monitored as to the licensed releasing agencies by the state veterinarian.

(c) All fines collected under subsection (a) will be remitted to the town or city clerk of the municipality where the adopting party of the dog or cat resides. These fines shall be used by the municipality only for programs for the spaying or neutering of dogs or cats. All fines collected under subsection (b) will be remitted to the general treasurer and placed in a separate fund within the general fund to be called the "Animal Health Fund" which shall be administered by the general treasurer in the same manner as the general fund. All funds deposited in the "Animal Health Fund" shall be made available to the department of environmental management division of agriculture to defray any costs or expenses incurred by the state veterinarian in the enforcement of §§ 4-19-16, 4-19-17 and 4-19-18.

History of Section.
(P.L. 1993, ch. 24, § 2; P.L. 1995, ch. 260, § 1; P.L. 2005, ch. 125, § 1; P.L. 2005, ch. 203, § 1.)



Chapter 4-19-19 - Adoption of municipal ordinances.

§ 4-19-19 Adoption of municipal ordinances.  No provision of this chapter prohibits any city or town from adopting any provision of this chapter as a municipal ordinance.

History of Section.
(P.L. 1993, ch. 24, § 2.)



Chapter 4-19-20 - Severability.

§ 4-19-20 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances are held invalid, the remainder of the chapter and the application of any provision to persons or circumstances other than those as to which it is held invalid shall not be affected by this invalidity.

History of Section.
(P.L. 1972, ch. 46, § 1.)



Chapter 4-19-21 - Use of the terms owner or guardian.

§ 4-19-21 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-19-2.

History of Section.
(P.L. 2001, ch. 72, § 11.)






Chapter 4-20 - Rodeo Animals and Livestock

Chapter 4-20-1 - Purpose.

§ 4-20-1 Purpose.  The purpose of this chapter is to establish guidelines and criteria for rodeo and rodeo related activities relative to humane treatment of rodeo animals and rodeo livestock in the state.

History of Section.
(P.L. 1988, ch. 661, § 1.)



Chapter 4-20-2 - Notification requirements.

§ 4-20-2 Notification requirements.  No person, firm, corporation, or association shall conduct or promote any rodeo without first having notified in writing the animal control officer of the city or town in which this event is to take place. The notification shall include the dates and times of this event and the identity of the person who has charge of this event.

History of Section.
(P.L. 1988, ch. 661, § 1; P.L. 1989, ch. 245, § 1.)



Chapter 4-20-3 - Presence of veterinarian required.

§ 4-20-3 Presence of veterinarian required.  No person, firm, corporation, or association shall conduct or promote any rodeo without requiring the presence of a veterinarian licensed to practice in Rhode Island during the time that this event is taking place. The veterinarian employed shall be one who has had experience in the treatment of large animal life for a period of not less than two (2) years. All expenses incurred for the presence of and services rendered by the veterinarian employed shall be the responsibility of the promoter of the event.

History of Section.
(P.L. 1988, ch. 661, § 1; P.L. 1989, ch. 245, § 1.)



Chapter 4-20-4 - Rodeo events.

§ 4-20-4 Rodeo events.  Rodeo events involving animals/livestock shall be limited to bareback riding, saddle bronk riding, bull riding, calf roping, as provided in § 4-20-7, breakaway calf-roping, steer wrestling, team riding, barrel racing, team roping, wild horse racing, chuckwagon racing, quarter horse races, mounted flag races, trail riding events, obstacle course and pole bending events. This shall include any nonpublic practice or point gathering events which are conducted prior to or subsequent to any public performances.

History of Section.
(P.L. 1988, ch. 661, § 1; P.L. 1989, ch. 245, § 1.)



Chapter 4-20-5 - Duties of veterinarian in charge.

§ 4-20-5 Duties of veterinarian in charge.  The appointed veterinarian, once appointed to oversee any rodeo, has access to the complete site of any activity involving animals to be employed in the event. The veterinarian has complete authority over the treatment and use of any animal which becomes injured in this event. The veterinarian has the right to declare any animal unfit for use in any this event and his or her decision shall be final after that decision has been communicated to the person in charge, as communicated to the animal control officer in § 4-20-2.

History of Section.
(P.L. 1989, ch. 245, § 2.)



Chapter 4-20-6 - Presence required during any event.

§ 4-20-6 Presence required during any event.  The person in charge, as communicated to the animal control officer in accordance with § 4-20-1, is required to be present and available for communication while the event is taking place. In the event that the person in charge, as communicated in accordance with § 4-20-1, is unable to be present, he or she shall notify the appointed veterinarian and the animal control officer of the city or town in which the event is taking place and make known to them the name of the person who will replace him or her as the person in charge.

History of Section.
(P.L. 1989, ch. 245, § 2.)



Chapter 4-20-7 - Limitations.

§ 4-20-7 Limitations.  The roping of any calf in any rodeo is limited to breakaway calf roping, where the calf is released immediately after it is roped without the animal being subjected to a sudden stop or fall.

History of Section.
(P.L. 1989, ch. 245, § 2.)



Chapter 4-20-8 - Participation.

§ 4-20-8 Participation.  No person shall participate in any rodeo activity who has been convicted of cruelty to animals while participating in any rodeo.

History of Section.
(P.L. 1989, ch. 245, § 2.)



Chapter 4-20-9 - Penalties for violations.

§ 4-20-9 Penalties for violations.  Whoever violates any provision of this chapter, shall, for each offense be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1989, ch. 245, § 2.)






Chapter 4-21 - Exemption From Liability Arising From Equine Activities

Chapter 4-21-1 - Definitions.

§ 4-21-1 Definitions.  For the purpose of this chapter, the following words or phrases shall have the following meanings:

(1) "Engages in an equine activity" means riding, training, assisting in veterinary treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, visiting or touring or utilizing an equine facility as part of an organized event or activity, or any person assisting a participant or show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator knowingly places himself in a restricted area.

(2) "Equine" means a horse, pony, mule, or donkey.

(3) "Equine activity" means:

(i) Equine shows, fairs, competitions, or performances that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, riding, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, gymkhana games, and hunting;

(ii) Equine training or teaching activities, or both;

(iii) Boarding equines, including their normal daily care;

(iv) Riding, inspecting, or evaluating by a purchaser or an agent an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(v) Rides, trips, hunts or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor;

(vi) Placing or replacing horseshoes or hoof trimming on an equine; and

(vii) Providing or assisting in veterinary treatment.

(4) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or not for profit, which sponsors, organizes, or provides the facilities for an equine activity, including but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, stable and farm owners and operators, instructors, and promoters or equine facilities, including but not limited to farms, stables, clubhouses, pony ride strings, fairs, and arenas at which the activity is held.

(5) "Equine professional" means a person engaged for compensation to:

(i) Instruct a participant or rent to a participant an equine for the purpose of riding, driving or being a passenger upon the equine;

(ii) Rent equipment or tack to a participant;

(iii) Provide daily care of horses boarded at an equine facility; or

(iv) Train an equine.

(6) "Inherent risks of equine activities" means those dangers or conditions which are an integral part of equine activities, including but not limited to:

(i) The propensity of equines to behave in ways that may result in injury, harm, or death to persons on or around them;

(ii) The unpredictability of an equine's reaction to things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(iii) Collisions with other equines or objects; or

(iv) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, as failing to maintain control over the equine or not acting within his or her ability.

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

History of Section.
(P.L. 1993, ch. 357, § 1.)



Chapter 4-21-2 - General provisions.

§ 4-21-2 General provisions.  Except as provided in § 4-21-3, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities unless the equine activity sponsor, professional or other person are demonstrated to have failed to exercise due care under the circumstances towards the participant and, except as provided in § 4-21-3, no participant nor any participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities unless this equine activity sponsor, professional or other person shall be demonstrated to have failed to exercise due care under the circumstances towards the participant.

History of Section.
(P.L. 1993, ch. 357, § 1.)



Chapter 4-21-3 - Exceptions.

§ 4-21-3 Exceptions.  (a) This chapter does not apply to horse racing meetings to which chapter 3 of title 41 is applicable.

(b) Nothing in § 4-21-2 prevents or limits the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(1) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury; or

(B) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity, and determine the ability of the participant to safely manage the particular equine based on the participant's representations of his or her ability;

(2) Owns, leases, rents, has authorized use of, or is otherwise in lawful possession and control of the land, or facilities upon which the participant sustained injuries because of a dangerous condition which was known or should have been known to the equine activity sponsor, equine professional, or person;

(3) Commits an act of omission that constitutes willful or wanton disregard for the safety of the participant, and that act of omission caused the injury; or

(4) Intentionally injures the participant.

History of Section.
(P.L. 1993, ch. 357, § 1.)



Chapter 4-21-4 - Posting and notification.

§ 4-21-4 Posting and notification.  (a) Every equine professional shall post and maintain signs which contain the warning notice specified in subsection (b). These signs shall be placed in a clearly visible location in the proximity of the equine activity. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (b).

(b) The signs and contracts described in subsection (a) shall contain the following warning notice:

WARNING

Under Rhode Island Law, an equine professional, unless he or she can be shown to have failed to be in the exercise of due care, is not liable for an injury to, or the death of, a participant in equine activities resulting from the inherent risks of equine activities, pursuant to this chapter.

History of Section.
(P.L. 1993, ch. 357, § 1.)






Chapter 4-22 - Cat Identification Program

Chapter 4-22-1 - Findings and purpose.

§ 4-22-1 Findings and purpose.  The state finds that a cat identification program, which would require an owner of a cat to maintain an identification for the cat, would serve the following public purposes:

(1) Cat identification would provide cats protection under the law, equal to that afforded dogs, by establishing ownership which, in turn, would encourage cat owners to take full responsibility for their pets' welfare.

(2) Cat identification would protect cats, as dogs are now protected, by establishing minimum holding periods for cats released to and/or impounded by municipal animal control facilities and private animal shelters.

(3) A program to require cat identification should facilitate the return of lost, owned cats.

(4) Cat identification would provide a method to help distinguish between owned and unowned cat populations thus assisting animal control officers and animal shelters in carrying out their mission.

(5) Cat identification would advance the reduction of the untold suffering of cats at-large in our state by helping to insure the quick return of injured and sick animals to their owners.

(6) Passage of this bill would reduce the number of unowned cats and increase education to owners as to the need for sterilization of cats, thereby reducing unwanted litters, eliminating cat over-population problems, and reducing the costs to cities and towns for euthanizing at-large or unowned cats.

(7) Cat identification would help support public health and safety in the control of rabies.

The purpose of this chapter, therefore, is to establish a cat identification program, which would require that an owner of a cat maintain an identification for the cat. These measures will also reduce the spread of rabies.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-2 - Definitions.

§ 4-22-2 Definitions.  For the purposes of this chapter:

(a) "At-large" means: (1) On the premises of a person other than an owner of the cat, without the consent of an occupant or owner of such premises, or (2) on a public street or highway, on public or private school grounds, or in any other public place, except when under the physical control of an owner.

(b) "Roaming cat" means any homeless socialized cat or any stray socialized cat.

(c) "Feral cat" means any wild, unsocialized or untamed cat.

(d) "Identification" means: a traceable form of identification such as (1) a collar and a flat or hanging tag worn by a cat which includes the current name, address and telephone number of the owner, or (2) a rabies vaccination tax, or (3) an ear tag issued by a licensed veterinarian or by a licensed animal shelter or licensed municipal pound, or (4) a registered microchip which is used in conjunction with a visible collar and tag or in conjunction with a faceted, reflective ear stud, or (5) a tag from a licensed animal shelter or licensed municipal pound, or (6) a tattoo registered with the National Dog Registry or other similar national tattoo service, or (7) a cat license issued by a Rhode Island city or town, or (8) a collar incorporating embroidery as a type of information labeling rather than a hanging or flat tag or (9) in the case of feral cats, a tipped or notched ear in conjunction with a microchip or any of the above other forms of identification. The intent is to allow flexibility in the types of identification available for cats and to incorporate other types of cat identification in the future as they are developed.

(e) "Impounded cat" means any cat released to or under the custody of or control of a licensed animal shelter or licensed municipal pound.

(f) "Owner" means (1) any person who keeps, has permanent custody, owns, maintains, harbors, provides care or sustenance for, has control or charge of or responsibility for a cat or who permits a cat to habitually be or remain on or be lodged or fed within such person's property or premises, and (2) any refusal to permit any animal control officer to impound such cat shall be deemed evidence of ownership unless ownership of the cat by another party is established.

(g) "Person" means an individual, firm, jointstock company, partnership, association, private, or municipal corporation, state, commission, political subdivision, a state, any interstate body or the federal government or any agency or subdivision thereof.

(h) "Guardian" shall mean a person(s) having the same rights and responsibilities of an owner, and both terms shall be used interchangeably. A guardian shall also mean a person who possesses, has title to or an interest in, harbors or has control, custody or possession of an animal and who is responsible for an animal's safety and well being.

History of Section.
(P.L. 1999, ch. 291, § 1; P.L. 2001, ch. 72, § 12.)



Chapter 4-22-3 - Required Cat Identification.

§ 4-22-3 Required Cat Identification.  It shall be unlawful for any person to be an owner of a cat over three months of age unless the person maintains an identification worn by the cat at all times.

The identification provisions in this law are not applicable to the following:

(a) A cat brought into the state exclusively for the purpose of entering them in a cat show or cat exhibition or for breeding purposes and which does not remain in this state for more than fifteen (15) days and which is not allowed to be at large.

(b) A cat owned by any person who is not a resident of the state and is traveling through the state temporarily and for a period not to exceed thirty (30) days.

(c) A cat temporarily kept by a licensed veterinarian, a licensed kennel, or a licensed animal shelter or a licensed municipal pound who maintain on their premises cats owned by others.

(d) A cat temporarily kept by owners of a licensed pet shop for purposes of sale or by a licensed animal shelter or a licensed municipal pound for purposes of adoption.

(e) A cat kept exclusively indoors or confined in outdoor areas and maintained for pedigreed cat breeding and stud purposes.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-4 - Removal of Cat Identification.

§ 4-22-4 Removal of Cat Identification.  It shall be unlawful for any person other than an animal control officer, a licensed veterinarian, an employee of a licensed animal shelter, an employee of a licensed municipal pound, or a person authorized by an animal control officer to remove any identification from any cat not owned by the person.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-5 - Holding At-Large or Impounded Cats.

§ 4-22-5 Holding At-Large or Impounded Cats.  (a) In the case of any at-large or roaming or feral cat released to or impounded in a licensed animal shelter or licensed municipal pound wearing any form of identification specified in the definitions section the animal shelter or pound shall make a reasonable attempt to notify the owner by telephone, or by sending written notice to the owner. The at-large or roaming or feral cat shall be held by the animal shelter or pound for not less than five days, after which time the animal shelter or pound may offer the cat for adoption, sale or otherwise dispose of the cat, if not sooner recovered by the owner. The five days shall not include any day or part thereof that the public pound or animal shelter is not open for a specified period of time, not to be less than one-half the normal hours of business. An owner wishing to recover the cat shall pay the reasonable and customary daily impoundment fees and other associated fees for each full day, or fraction thereof, that the cat is held by the animal shelter or pound. The provisions of this section relating to the five (5) day holding period shall not be deemed to apply to any cat which, impounded hereunder, was injured or maimed, and after the cat has been examined by a licensed veterinarian who shall confirm, in writing, that the cat be destroyed for humanitarian purposes.

(b) In the case of any at-large or roaming or feral cat released to or impounded in a licensed animal shelter or licensed municipal pound not wearing any form of identification as specified in the definitions section, the animal shelter or pound shall hold the at-large or roaming or feral cat for not less than two (2) days, after which time the animal shelter or pound may offer the cat for adoption, sale or otherwise dispose of the cat, if not sooner recovered by a person claiming ownership. The two (2) days shall not include any day or part thereof that the public pound or animal shelter is not open for a specified period of time, not to be less than one-half the normal hours of business. The owner or keeper of any cat so impounded shall pay the reasonable and customary daily impoundment fees and other associated fees for each full day, or fraction thereof, that the cat is held at the animal shelter or pound. The provisions of this section relating to the two (2) day holding period shall not be deemed to apply to any cat which, impounded hereunder, was injured or maimed, and after the cat has been examined by a licensed veterinarian who shall confirm, in writing, that the cat be destroyed for humanitarian purposes.

(c) If an at-large or roaming or feral cat without identification released to or impounded in a licensed animal shelter or a licensed municipal pound is dangerous and presents a danger to the safety of shelter personnel, the cat may be euthanized prior to the expiration of its holding period at the discretion of an animal control officer, a licensed veterinarian or the shelter management.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-6 - Enforcement.

§ 4-22-6 Enforcement.  An impounded at-large, roaming, or feral cat not wearing any identification may not be released to the owner of the cat until the owner complies with the identification requirements of this article.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-7 - Violations.

§ 4-22-7 Violations.  Any animal control officer, and his agents, may issue to any person in violation of this section a notice of violation. Persons who violate any provision of this section shall be subject to a fine as defined under § 4-13-1 per violation per animal. Each and every incidence which goes unremedied for thirty (30) days after written notice of violation hereunder shall constitute a subsequent offense and subsequent fines will apply.

All fines collected under this section will be remitted to the town clerk or city clerk of the municipality where the violation was issued. Such fines shall be used by the municipality only for enforcing animal control laws or ordinances or for programs to house and care for cats.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-8 - Authorization to impound cats.

§ 4-22-8 Authorization to impound cats.  Animal control officers and their agents are authorized and empowered to impound any roaming or feral cat at-large and to dispose of the same pursuant to the provisions of § 4-19-12. Licensed animal shelters are authorized to accept any roaming or feral cat released to them for impoundment and to dispose of the same pursuant to the provisions of § 4-19-12.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-9 - Adoption of Municipal Ordinance.

§ 4-22-9 Adoption of Municipal Ordinance.  No provision of this chapter shall prohibit any city or town from adopting any provision of this chapter as a municipal ordinance.

History of Section.
(P.L. 1999, ch. 291, § 1.)



Chapter 4-22-10 - Use of the terms owner or guardian.

§ 4-22-10 Use of the terms owner or guardian.  Wherever the word "owner" shall appear in this chapter it shall also mean and may be interchanged with the word "guardian" as defined in § 4-22-2.

History of Section.
(P.L. 2001, ch. 72, § 13.)






Chapter 4-23 - Animals and Animal Husbandry  Animal Trusts

Chapter 4-23-1 - Trust for care of animals.

§ 4-23-1 Trust for care of animals.  (a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal, or if the trust was created to provided for the care of more than one animal alive during the settlor's lifetime upon the death of the last surviving animal.

(b) Except as provided in this section, the provisions of the general laws which govern the creation and administration of express trusts applies to the trust for the care of an animal.

(c) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove the appointed person. The appointed person shall have the rights of a trust beneficiary for the purpose of enforcing the trust, including receiving accountings, notices, and other information from the trustee and providing consents.

(d) Property of a trust appointed by this person may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Property not required for the intended use, including the trust property remaining upon its termination, shall be distributed in the following order of priority:

(1) As directed by the terms of the trust;

(2) To the settlor, if then living;

(3) Pursuant to the residuary clause of the settlor's will;

(4) To the settlor's heirs in accordance with the Rhode Island general laws on descent and distribution.

(e) A governing instrument shall be liberally construed in order to presume against the merely precatory or honorary nature of the disposition and to carry out the general intent of the transferor. Extrinsic evidence is admissible in determining the transferor's intent.

(f) If a trustee is not designated or designated trustee is not willing or able to serve, the probate court shall name a trustee; a court may order the transfer of the property to another trustee, if the court makes a factual finding that it is necessary to assure the intended use is carried out and if a successor trustee is not designated in the trust instrument or if a designated trustee does not agree to serve or is unable to serve.

History of Section.
(P.L. 2005, ch. 388, § 1.)






Chapter 4-24 - Permit Program for Cats

Chapter 4-24-1 - Short title.

§ 4-24-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Permit Program for Cats."

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-2 - Legislative findings.

§ 4-24-2 Legislative findings.  The general assembly hereby finds and declares that:

(1) An unacceptable number of healthy, but abandoned cats are euthanized annually in Rhode Island.

(2) Due to the large number of stray and abandoned cats, euthanasia is not a cost effective, acceptable or ethical solution to the threats to public health and safety posed by large populations of stray, feral or homeless cats.

(3) Stray and abandoned pets, specifically cats, create numerous public health and safety problems, including transmission of disease and traffic hazards created by cats running loose on public streets.

(4) A permit system for breeding of cats owned or harbored in the state, combined with a program for spaying/neutering, is a reasonable and effective means of reducing the population of abandoned or stray cats, and for eliminating the practice of euthanizing homeless cats, except those for whom euthanasia is an escape from suffering or necessary to protect people and/or other animals from vicious behavior.

The general assembly therefor finds and declares that it intends to provide for the public health, safety and welfare through a program requiring spaying and neutering cats unless appropriate permits are acquired. The provisions of this chapter shall be in addition to the cat registration or identifying program requirements set forth in this title.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-3 - Spaying and neutering.

§ 4-24-3 Spaying and neutering.  (a) No person, as defined by § 4-19-2, shall own or harbor, within the state, any cat over the age of six (6) months which has not been spayed or neutered, unless such person has adopted a cat from a licensed releasing agency as defined by § 4-19-2 and is subject to the spaying and neutering requirements of § 4-19-16 or holds either a license to keep an unaltered cat, or a license and permit for breeding cats issued by the animal control officer for the city or town in which they live, or unless the caretaker states that, due to age, health or illness it would be inappropriate to spay or neuter the cat and having in their possession a letter from a licensed veterinarian stating such, which shall be provided to the animal control officer.

(b) An "intact" permit shall be issued for an unaltered cat if the owner signs a written statement that such animal will not be allowed to breed unless the owner has first obtained a breeding permit. An "intact" permit may be issued by the animal control officer to an individual who refuses to spay or neuter their cat. The fee for such a permit shall be one hundred dollars ($100) per year. All funds from "intact" permits shall be deposited in the city or town's spay/neuter account.

(c) Any person providing care or sustenance for an uninterrupted period of sixty (60) days or longer shall be deemed the owner of such animal and shall adhere to the provisions of this chapter. Provided, further, that cities and towns may, by ordinance, require a permit of persons who provide care or sustenance for colony(s) of feral cats.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-4 - Breeding permits.

§ 4-24-4 Breeding permits.  (a) No person shall cause or allow any cat owned or harbored in the city or town in which they live to breed without first obtaining a breeding permit under this section.

(b) Each city or town animal control officer shall administer a permit program to allow the breeding of cats consistent with criteria and according to procedures contained in the city or town ordinances; provided, however, that where city's or town's have ordinances, specifically prohibiting the breeding of cats it shall be the city's or town's ordinances that shall govern with respect to that subsection or provision only.

(c) Each applicant who is issued a permit to breed cats under this section shall pay an annual breeding permit fee of one hundred dollars ($100) per cat.

(d) No person shall cause or allow the breeding of a male or female cat without first obtaining a breeding permit issued by the animal control officer. Breeding permits shall be valid for twelve (12) months, renewable on an annual basis for a fee of one hundred dollars ($100) per cat. Herein, all breeding permits shall contain the following terms and conditions and be subject to all of the following requirements:

(1) No offspring may be sold or adopted and permanently placed until reaching an age of at least eight (8) weeks;

(2) No offspring may be sold or adopted until immunized against common diseases as determined by the director of environmental management in accordance with chapter 4 of this title to be contagious or injurious to public health or to the health of other animals;

(3) Any permit holder advertising to the public the availability of any animal for adoption or sale must prominently display the permit number in any publications in which they advertise. The permit number must be provided to any person adopting or purchasing any animal bred by the permit holder; and

(4) The breeding permit holder shall adhere to minimum standards regarding the care and keeping of animals pursuant to chapter 19 of this title.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-5 - Sale or adoption of cats.

§ 4-24-5 Sale or adoption of cats.  (a) Any person or licensed business who provides or offers to the public, whether or not for compensation, any pet or pet related goods, where they are the primary products, or pet services shall provide to their clients, at no charge, information relating to pet care and ownership, including information on city and town laws pertaining to animal control.

(b) Any person offering cats for sale or adoption shall disclose to any purchaser or adoptive owner, information regarding the licensing or permit requirements of the city or town in which they reside applicable to the animal.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-6 - Revocation of permit.

§ 4-24-6 Revocation of permit.  (a) Any permit issued may be revoked if the animal control officer has reasonable cause to believe any of the following to be true:

(1) The permittee has violated the provisions of chapter 19 of this title or any other state or local ordinances relating to the keeping, care or use of any animal;

(2) The permittee is in violation of any state health or safety law or regulation regarding animal care or control;

(3) The permittee has failed to comply with any condition or requirement of the permit or has failed to pay any fee imposed under this section;

(4) The permittee refuses to allow inspection, upon forty-eight (48) hours of written notice, of any cat covered by the permit or the premises on which the animal is kept; or

(5) The permittee has transferred, sold or otherwise disposed of the cat for which the permit was issued.

(b) If, after investigation, the animal control officer concludes that it is probable that one or more of the above grounds for revocation has occurred, he or she shall cause written notice thereof to be transmitted by mail to the address of the permittee. The notice shall specify the grounds of possible revocation of the permit, and shall specify a date and time for an informal hearing to be held before the animal control officer. The date shall be not less than five (5) days subsequent to the date the notice is mailed. After the informal hearing, the animal control officer may modify the terms of the permit or revoke the permit. Provided, further, that if the health or well-being of the animal is in danger the animal control officer of that city or town may take custody and control of the animal until such time that a hearing is conducted pursuant to this subsection.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-7 - Farmland exemption.

§ 4-24-7 Farmland exemption.  Farmland defined as any tract or tracts of land, including woodland and wasteland constituting a farm unit which is actively devoted to agricultural or horticultural use including, but not limited to: forages and sod crops; grains and feed crops; fruits and vegetables; poultry, dairy, and other livestock and their products; nursery, floral and greenhouse products; and any other food or fiber products useful to people; shall be exempt from the provisions of this chapter.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-8 - Abandonment of cats.

§ 4-24-8 Abandonment of cats.  If any cat is abandoned by their owner or any person having charge or custody of that cat, that person shall, for each offense be punished in the manner provided in § 4-1-2.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-9 - Canine surcharge.

§ 4-24-9 Canine surcharge.  (a) Each city and town is required to collect a one dollar ($1.00) surcharge on each dog license issued by the municipality. The revenue generated by this surcharge shall be deposited in the respective city's and town's spay/neuter account to fund low-cost spay/neuter programs.

(b) Any remaining revenue collected pursuant to this section which is unused during any calendar year shall remain in said city or towns spay/neuter account for use during the following year.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-10 - Penalty for violation.

§ 4-24-10 Penalty for violation.  Any person who violates the permit provisions of this chapter shall have no more than thirty (30) days to have their cat spayed or neutered or provide proof from a licensed veterinarian indicating that arrangements have been made to spay or neuter their cat(s). The animal control officer shall inform persons subject to this law to the availability of reduced cost or free spay/neuter programs available for low income persons and any programs sponsored by local humane organizations offering low cost spaying or neutering. If an animal is not spayed or neutered within thirty (30) days of the notice, he or she shall be subject to a seventy-five dollar ($75.00) fine for each thirty (30) days the animal is not spayed or neutered. Funds generated pursuant to this section shall be deposited in the spay/neuter account of the city or town where the violation occurred to be used to fund low-cost spay/neuter programs in accordance with § 4-24-13.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-11 - Responsibility for enforcement.

§ 4-24-11 Responsibility for enforcement.  The local animal control officer shall be responsible for the enforcement and administration of this chapter.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-12 - Time for compliance.

§ 4-24-12 Time for compliance.  Persons harboring a cat subject to this chapter on the effective date thereof [June 9, 2006] shall be given one hundred twenty (120) days from the date to comply with the provisions thereof.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)



Chapter 4-24-13 - Low-cost spay/neuter accounts.

§ 4-24-13 Low-cost spay/neuter accounts.  (a) All revenue generated pursuant to §§ 4-24-9 and 4-24-10 shall be deposited in the respective city and towns spay/neuter accounts. Said funds shall be divided equally with fifty percent (50%) of which to be reserved for the exclusive use of funding a low-cost spay/neuter program for the animals of persons who qualify for one of the following public assistance programs or any other public assistance program as determined by the city or towns animal control officer:

(1) Any program which qualifies as public assistance pursuant to chapter 6 of title 40;

(2) The food stamp program authorized by Title XIII of the federal Food and Agriculture Act of 1977, 7 U.S.C. § 2011 et seq.;

(3) The supplemental security income program authorized by Title XVI of the federal Social Security Act, 42 U.S.C. § 1381 et seq.;

(4) The federal Temporary Assistance for Needy Families Act authorized by 42 U.S.C. § 601 et seq.; or

(5) The Medicaid program authorized by Title IX of the federal Social Security Act, 42 U.S.C. § 1381.

Persons who are eligible for any of the aforementioned programs must provide proof that he or she is an eligible person to the animal control officer of that city or town to qualify for the low-cost spay/neuter provisions of this section.

(b) All remaining funds shall be deposited in the respective city or towns spay/neuter account to fund the spaying and neutering of animals currently residing in the city or towns pound and to fund low-cost spay/neuter programs.

History of Section.
(P.L. 2006, ch. 59, § 1; P.L. 2006, ch. 63, § 1.)






Chapter 4-25 - Pet Warranties  Dogs

Chapter 4-25-1 - Definitions.

§ 4-25-1 Definitions.  As used in this chapter:

(1) "Clinically ill" means an illness that is apparent to a licensed veterinarian based on observation, examination, or testing of the dog.

(2) "Nonelective surgical procedure" means a surgical procedure that is necessary to preserve or restore the health of an animal or to correct a condition that would interfere with the animal's ability to walk, run, jump or otherwise function in a normal manner.

(3) "Purchaser" means any person purchasing a dog from a seller, as defined in this section.

(4) "Seller" means any person, business or other entity engaging in the sale of dogs, except that this definition does not encompass the sale of dogs on the premises of and by a public shelter, pound or other entity operating as a nonprofit organization pursuant to Rhode Island law. Persons selling fewer than twenty (20) dogs or three (3) litters, whichever is greater, in a single calendar year shall be exempt from the provisions of this chapter.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-2 - Information at sale provided by seller.

§ 4-25-2 Information at sale provided by seller.  (a) Every seller shall, at the time of sale, deliver to the purchaser of each dog a written statement containing the following information:

(1) The date of the animal's birth, if known; the breeders name and address, if known; and the date the seller received the animal, if not bred by the seller. If the seller does not know the name and address of the breeder, then the seller must provide the name and address of the person who sold or gave the animal to the seller.

(2) The breed, sex and color of the animal, and identifying marks existing at the time of sale, if any. If the animal is from a United States Department of Agriculture licensed source, the statement shall contain the individual identifying tag, tattoo or collar number for that animal. If the breed is unknown or mixed, the statement must so indicate.

(3) If the animal is being sold as registerable, the names and registration numbers of the sire and dam and the litter number.

(4) A record of any inoculations and worming treatments administered to the animal as of the time of sale including dates of administration and the type of vaccine or worming treatment.

(5) A record of any diagnosis, treatment or medication received by the animal from a licensed veterinarian while in the possession of the seller.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-3 - Written disclosure by seller.

§ 4-25-3 Written disclosure by seller.  (a) Upon the sale of a dog, a written disclosure signed and dated by both the seller and purchaser shall be provided and shall include:

(1) A statement by the seller:

(i) That the animal has no known disease or illness nor any congenital or hereditary condition that adversely affects the health of the animal at the time of sale or is likely to adversely affect the health of this animal in the future; or

(ii) Of any known disease, illness or congenital or hereditary condition that adversely affects the health of the animal at the time of sale or is likely to adversely affect the health of the animal in the future.

(b) The seller must disclose in writing if the animal has not received a veterinary examination prior to sale.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-4 - Record keeping.

§ 4-25-4 Record keeping.  A seller shall maintain the written record on the health and disposition of each dog sold by the seller for a period of two (2) years following the sale. The record shall also contain all of the information required to be disclosed pursuant to §§ 4-25-2 and 4-25-3 herein. These records shall also be available to animal control and law enforcement officers for inspection and copying within normal business hours.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-5 - Purchaser remedies.

§ 4-25-5 Purchaser remedies.  (a) A purchaser is entitled to relief from the seller after the purchase of a dog if one of the following conditions occurs:

(1) Within twenty (20) days after the purchase of the dog, a licensed veterinarian states in writing that the animal is suffering from or has died from an illness, disease or other defect adversely affecting the animal's health and that this condition existed in the dog on or before delivery to the purchaser. Intestinal or external parasites shall not be considered to adversely affect an animal's health unless their presence makes the animal clinically ill.

(2) Within two (2) years after the purchase of the animal, a licensed veterinarian states in writing that the animal possesses or has died from a congenital or hereditary condition adversely affecting the health of the animal or that requires hospitalization or nonelective surgical procedures.

(b) A purchaser entitled to relief herein may elect only one of the following remedies:

(1) Return the animal to the seller for a full refund of the purchase price and also reimbursement for reasonable veterinarian fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal.

(2) Exchange the animal for another one which the purchaser may choose having comparable value if a replacement is available and also receive reimbursement for reasonable veterinary fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal; or

(3) Retain the animal and also receive reimbursement for reasonable veterinary fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal.

(c) For purposes of this section, veterinary fees shall be deemed reasonable if the services rendered are appropriate for the diagnosis and treatment of the illness or congenital or hereditary condition. The cost of such services shall be comparable to that charged for similar services by other Rhode Island veterinarians. A veterinary fee shall be presumed reasonable in the absence of evidence to the contrary.

(d) Refunds and payment of reimbursable expenses pursuant to this section shall be made by the seller to the purchaser within ten (10) business days following receipt by seller of veterinarians statement as per subsection 4-25-5(a) herein.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-6 - Purchaser's obligations.

§ 4-25-6 Purchaser's obligations.  In order for the purchaser to obtain remedies as per § 4-25-5 herein he/she shall comply with all of the following requirements:

(1) Notify the seller in writing as soon as practicable, but in no event more than ten (10) days after the diagnosis by a licensed veterinarian that the animal has a medical or health problem or congenital or hereditary condition.

(A) The notice shall include the name and telephone number of the veterinarian providing the diagnosis.

(2) In the case of illness or disease, the purchaser shall provide a written statement from a licensed veterinarian within ten (10) days of diagnosis which states that the animal is clinically ill, suffers from a congenital or hereditary condition, or has symptoms of a contagious infectious disease which existed on or before delivery to the purchaser and that adversely affects the health of the animal.

(B) At the request of the seller, the purchaser shall take the animal for an examination by a licensed veterinarian of the seller's choice.

(i) The seller shall pay for the cost of this veterinarian.

(ii) In the case of death, the seller may have his or her veterinarian perform a necropsy. The seller will bear the cost.

(3) The statement of the veterinarian referred to herein shall include the following:

(i) The purchasers name and address.

(ii) The date or dates the animal was examined.

(iii) The breed and age of the animal, if known.

(iv) That the veterinarian examined the animal.

(v) That the animal has or had an illness or condition subject to a remedy under § 4-25-5 herein.

(vi) The findings from the examination or necropsy including, but not limited to, laboratory results and copies of said.

(vii) An itemized bill for fees appropriate for the diagnosis and treatment of the illness.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-7 - Limitations on remedies.

§ 4-25-7 Limitations on remedies.  (a) Notwithstanding other provisions herein, no refund, replacement or reimbursement of veterinary fees shall be made if any of the following conditions occur:

(1) The illness or death resulted from maltreatment or neglect or from an injury sustained or an illness contracted subsequent to the delivery of the animal to the purchaser.

(2) The purchaser does not carry out the recommended treatment prescribed by the examining veterinarian who made the initial diagnosis. If the cost for said treatment together with the veterinarians fee for diagnosis exceeds the purchase price then this section does not apply.

(3) The illness disease or condition was disclosed at the time of sale pursuant to § 4-25-3 but the purchaser took the delivery of the animal anyway.

(4) The purchaser failed to return to the seller all documents previously provided to the purchaser to register the animal.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-8 - Contested cases.

§ 4-25-8 Contested cases.  (a) If the purchaser and seller are unable to reach an agreement within ten (10) business days following an examination of the animal by the seller's chosen veterinarian, the purchaser may initiate an action in a court of competent jurisdiction to resolve the dispute.

(b) The purchaser in any legal action pursuant to this section shall have the right to collect reasonable attorneys' fees and court costs if the opposing party acted in bad faith in denying the requested remedy.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-9 - Notice.

§ 4-25-9 Notice.  (a) Every seller pursuant to this chapter shall post in a conspicuous location a notice stating that purchasers of animals have specific rights under law and that a written statement of such rights is available upon request. Such notice shall be in one hundred (100) point type and shall read as follows:

"Purchasers of dogs from this seller are entitled to specific rights under law. Purchasers must be provided a written copy of such rights at the time of sale. Prospective purchasers may receive a copy of such rights from the seller upon request."

(b) The required notice at the time of sale must be signed by the purchaser and seller and receipt thereof must be acknowledged.

(c) If the seller represents that the animal is registered or registerable with a registry then at the time of sale an additional written notice must be signed by seller and purchaser and must read as follows:

"A pedigree or a registration does not assure proper breeding condition, health quality or claims to lineage."

(d) The seller shall provide the purchaser with all documents necessary for registration within one hundred twenty (120) days following the date of sale.

(e) If the seller fails to provide the documents necessary for registration within one hundred twenty (120) days from sale then the purchaser upon written notice to seller, shall be entitled to retain the animal and receive a partial refund of seventy-five percent (75%) of the purchase price; or the purchaser can return the animal and all documentation and receive a full refund.

(f) If the seller misrepresents the breed of the animal then the purchaser is entitled to all remedies herein.

History of Section.
(P.L. 2007, ch. 328, § 1.)



Chapter 4-25-10 - Other remedies.

§ 4-25-10 Other remedies.  (a) Nothing in this chapter limits any other rights or remedies available to a consumer under law.

(b) A seller and purchaser may agree to additional terms and conditions so long as they are not inconsistent with this chapter. The rights referred to in this chapter may not be waived.

History of Section.
(P.L. 2007, ch. 328, § 1.)






Chapter 4-26 - The Rhode Island Livestock Welfare and Care Standards Advisory Council Act of 2012

Chapter 4-26-1 - Short title.

§ 4-26-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Livestock Welfare and Care Standards Advisory Council Act of 2012."

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)



Chapter 4-26-2 - Findings.

§ 4-26-2 Findings.  The general assembly hereby finds that:

(1) Livestock is the core of dairy and livestock farming in Rhode Island.

(2) The care and management of livestock are important to the profitability of Rhode Island farms and the maintenance of Rhode Island's working landscape.

(3) There exists in this state a demand for safe, locally produced food.

(4) Livestock raised on Rhode Island farms offers profit potential and economic opportunity for Rhode Island producers.

(5) Livestock deserve a safe, healthy and humane environment that ensures protection from unnecessary or unjustifiable pain.

(6) The state would benefit from a diverse body charged with making policy recommendations to the department regarding livestock care.

(7) It is the intent of this legislation to assure the continued success of livestock and dairy farming in Rhode Island and the continuance of a safe, local food supply.

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)



Chapter 4-26-3 - Definitions.

§ 4-26-3 Definitions.  As used in this chapter, unless the context indicates a different meaning or intent:

(1) "Advisory council" or "council" means the Rhode Island livestock welfare and care standards advisory council act of 2012 established pursuant to § 4-26-4.

(2) "Agricultural operation" means any individual, partnership or corporation that complies with § 44-27-3 and subsection 2-1-22(j) and produces and distributes a commercial food, feed, fiber or horticultural product.

(3) "Biosecurity" means security from transmission of infectious diseases, parasites and pests.

(4) "Director" means the director of the Rhode Island department of environmental management.

(5) "State veterinarian' means a licensed veterinarian employed by the department of environmental management.

(6) "License" means the certificate issued by the director to any person, firm, partnership, or corporation regularly engaged in the business of buying, selling and/or transporting livestock to be sold or used for food.

(7) "Livestock" means any bovine, equine, caprine, ovine, camelid, swine, poultry, or other animal that is raised for production of food or fiber, or is used for work, commerce, or exhibition.

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)



Chapter 4-26-4 - Advisory council established.

§ 4-26-4 Advisory council established.  (a) There is established a livestock care standards advisory council consisting of the state veterinarian, or his or her designee, who shall serve as the chairperson and six (6) public members appointed by the director as follows:

(1) A representative from the Rhode Island farm bureau, or his or her designee, who shall serve as secretary;

(2) A representative from the Rhode Island society for the prevention of cruelty to animals, or his or her designee;

(3) A Rhode island based livestock farmer, or his or her designee;

(4) A representative from the University of Rhode Island department of environment and life sciences, or his or her designee;

(5) A representative from a Rhode Island nonprofit animal welfare entity, or his or her designee; and

(6) A representative from a national nonprofit animal welfare entity.

(b) Two (2) of those new members first appointed by the director shall serve initial terms of three (3) years; two (2) of those new members first appointed by the director shall serve an initial term of two (2) years; and two (2) of those new members, appointed by the director shall serve an initial term of one year. Thereafter, all appointed members of the advisory council shall be appointed to serve for terms of three (3) years. The members are eligible to succeed themselves. A vacancy other than by expiration shall be filled in the manner of the original appointment but only for the unexpired portion of the term.

(c) The director may remove any member from the council for neglect of any duty required by law, or for incompetence, or unprofessional or dishonorable conduct.

(d) The members of the council shall receive no compensation for their services but may receive reimbursement for travel and other necessary expenses while engaged in the performance of official duties of the council.

(e) The council shall meet at least quarterly and at the call of the chairperson or four (4) members of the council. A majority of seats filled shall constitute a quorum.

(f) The council shall receive staff and administrative support from the department. The director shall furnish the advisory board a suitable location to hold its meeting.

(g) All departments and agencies of the state shall furnish such advice and information, documentation, and otherwise to the council and its agents as is deemed necessary or desirable by the council to facilitate the purposes of this chapter.

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)



Chapter 4-26-5 - Duties of the council.

§ 4-26-5 Duties of the council.  The council shall support and work collaboratively with the department as follows:

(1) Review and evaluate laws and rules of the state applicable to the care and handling of livestock as defined in subsection 4-26-3(c) including, but not limited to:

(i) The overall health and welfare of livestock species;

(ii) Agricultural operation best management practices;

(iii) Biosecurity and disease prevention;

(iv) Humane transport and slaughter practices; and

(v) Any other matters the council considers necessary for the proper care and well being of livestock animals in the state.

(2) Respond to requests from the legislature for information and comments on proposed legislation;

(3) Issue recommendations necessary to achieve these goals;

(4) Submit policy recommendations to the director and general assembly on any of the subject matter set forth under subdivision (ii) of this subsection.

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)



Chapter 4-26-6 - Reporting requirements.

§ 4-26-6 Reporting requirements.  (a) The council shall provide a report of its recommendations and findings. Said report shall be provided to the department, governor and general assembly by April 30, 2013.

(b) Thereafter, the council shall provide a written report to the governor and the general assembly, no later than April 30 of each year, on the progress made in achieving the goals and objectives set forth in this chapter and any other pertinent information by April 30, 2013.

(c) The council shall be subject to the provisions of chapter 38-2, access to public records act, and chapter 42-46, open meetings act.

History of Section.
(P.L. 2012, ch. 368, § 1; P.L. 2012, ch. 381, § 1.)









Title 5 - Businesses and Professions

Chapter 5-1 - Architects

Chapter 5-1-1 - Declaration of policy.

§ 5-1-1 Declaration of policy.  In order to protect the health, safety and property of the people of Rhode Island, and to promote their welfare, no person shall practice architecture in this state except in compliance with the requirements of this chapter.

History of Section.
(P.L. 1977, ch. 232, § 2.)



Chapter 5-1-2 - Definitions.

§ 5-1-2 Definitions.  The following definitions apply in the interpretation of the provisions of this chapter, unless the context requires another meaning:

(1) "Architect" means any person who engages in the practice of architecture, as that term is defined in this section as attested by his or her licensing as an architect in this state.

(2) "Board" means the board of examination and registration of architects established by this chapter.

(3) "Certificate" means the certificate of registration issued annually by the board, indicating that the individual named in the certificate is an architect.

(4) "Certificate of authorization" means the certificate of authorization issued by the board, indicating the sole proprietor, partnership, limited liability partnership, corporation, or limited liability company named in the certificate is permitted to practice architecture in the state.

(5) "Practice of architecture" means rendering or offering to render those services, described as follows:

(i) Rendering or offering to render services in connection with the design and construction, enlargement or alteration of a building or group of buildings and the space within and surrounding the buildings, which have as their principal purpose human occupancy or habitation;

(ii) The services referred to in this section include, but are not limited to, planning, providing preliminary studies, designs, drawings, specifications, and other technical submissions, the administration of construction contracts and the coordination of any elements of technical submissions prepared by others including, as appropriate and without limitation, consulting engineers and landscape architects;

(iii) The practice of architecture does not include the practice of engineering as defined in § 5-8-2(f)(1), but a registered architect may perform any engineering work that is incidental to the practice of architecture.

(6) "Responsible control" means that amount of control over and detailed knowledge of the content of technical submissions during their preparations as is ordinarily exercised by registered architects applying the required professional standard of care. Reviewing, or reviewing and correcting, technical submissions after they have been prepared by others does not constitute the exercise of responsible control because the reviewer has neither control over nor detailed professional knowledge of the content of such submissions throughout their preparation.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1982, ch. 442, § 1; P.L. 1997, ch. 30, art. 25, § 2; P.L. 1998, ch. 348, § 1; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-3 - Board  Membership  Appointments and term.

§ 5-1-3 Board  Membership  Appointments and term.  (a) There is established a board of examination and registration of architects, composed of five (5) architects. Each member of the board must be a qualified elector of this state for three (3) consecutive years prior to appointment. Each member of the board shall have engaged in the practice of architecture, as defined by this chapter, as an individual practitioner, a partner of a partnership or limited liability partnership, an officer or director of a corporation, or a member or manager of a limited liability company engaged in the practice of architecture, for not less than seven (7) years prior to his or her appointment.

(b) Each member of the board shall be appointed by the governor with the advice and consent of the senate, to serve for a term of five (5) years and until a successor is appointed and qualified. No member of the board shall be associated in the practice of architecture, either individually or as a member of a firm, with any other member of the board.

In the year 2009, staggered terms shall be implemented as follows:

(1) One member is appointed for a period of one year;

(2) One member is appointed for a period of two (2) years;

(3) One member is appointed for a period of three (3) years;

(4) One member is appointed for a period of four (4) years; and

(5) One member is appointed for a period of five (5) years.

(c) Vacancies occurring in the membership of the board shall be filled by the governor, with the advice and consent of the senate, for the unexpired portion of the term. A member appointed for a full term is not eligible for more than two (2) consecutive terms.

(d) Each member of the board shall take, and subscribe to, the oath of office generally required of state officials.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-4 - Board  Organizational and special meetings  Quorum  Seal.

§ 5-1-4 Board  Organizational and special meetings  Quorum  Seal.  (a) A regular meeting of the board shall be held in May of each year, at which time the board shall elect from its membership a chairperson, a vice-chair, and a secretary, who shall serve for one year and until their successors are elected and qualified. Special meetings of the board may be called by the chairperson or other members of the board, in accordance with any rules and regulations that the board adopts.

(b) Three (3) members of the board shall constitute a quorum for the transaction of all business, but no action shall be taken at any meeting without three (3) members in accord.

(c) The board shall adopt a seal.

History of Section.
(P.L. 1977, ch. 232, § 2.)



Chapter 5-1-5 - Board  Rules and regulations  Examination and registration powers.

§ 5-1-5 Board  Rules and regulations  Examination and registration powers.  (a) The board may establish any rules and regulations for the conduct of its own proceedings that it deems appropriate.

(b) The board may establish suitable rules and regulations for the examination and registration of architects and also governing the practice of the profession of architecture. This shall not include any prohibition of employment of the registered architect as he or she chooses.

(c) To be registered, the applicant shall be required to pass examinations and grading procedure of the national council of architectural registration boards, provided that the applicant is qualified under subsections 5-1-8(a) and 5-1-8(b).

(d) The board shall issue certificates to individuals who have qualified to practice architecture under the provisions of this chapter. The board may establish any rules and regulations for the issuance and renewal of certificates that it deems appropriate, including rules for the issuance of certificates by reciprocity.

(e) In addition to its rulemaking authority, the board has the power to take all action that is necessary and proper to effectuate the purposes of this chapter, including the power to:

(1) Suspend, revoke or annul certificates of registration and certificates of authorization in accordance with the provisions of this chapter;

(2) Investigate all complaints and charges of unprofessional conduct, including, but not limited to, conduct specified under § 5-1-13, against any licensee or any applicant for a certificate of registration or certificate of authorization, and to hold hearings, in accordance with the provisions of § 5-1-13.1, to determine whether the complaints and charges are substantiated;

(3) Appoint one or more members of the board, legal counsel, and/or an independent investigator to act on behalf of the board in investigating the conduct of any licensee, or of any applicant for a certificate of registration or certificate of authorization, or in the alternative to appoint a probable cause committee to investigate this conduct on its behalf. The committee is to be comprised of licensees in good standing, as the board determines;

(4) Issue subpoenas, administer oaths, and summon and examine witnesses in connection with any investigation conducted under the authority of this chapter. If a subpoena is disobeyed, the board may invoke the aid of any court of competent jurisdiction in this state to require the attendance and testimony of witnesses and the production of documentary evidence.

(f) The board and its members and agents are immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities, and the state shall indemnify the board and these members and agents for, and hold them harmless from, any and all costs, damages, and reasonable attorneys fees arising from or related in any way to claims or actions against them as to matters to which the immunity applies.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-6 - Board  Records of proceedings  Roster of architects  Report of transactions.

§ 5-1-6 Board  Records of proceedings  Roster of architects  Report of transactions.  (a) The board executive of the board shall keep a record of its proceedings. The record shall include the name, age, and last known address of each applicant for registration, information concerning each applicant's education, experience, and other qualifications, the text of all examinations administered and their results and any other information that the board deems appropriate. The record of the board is prima facie evidence of the proceedings and a certified transcript by the board executive is admissible in evidence with the same force and effect as if the original were produced.

(b) The board shall maintain a roster of architects. Copies of the roster may be mailed annually to resident architects and to federal agencies within the state, and to state, city and town officials, and may be distributed or sold to the public.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 2000, ch. 55, art. 14, § 2; P.L. 2005, ch. 406, § 1; P.L. 2009, ch. 310, § 22; P.L. 2011, ch. 16, § 1; P.L. 2011, ch. 24, § 1.)



Chapter 5-1-7 - Practice prohibited  Criminal penalties  Injunctions.

§ 5-1-7 Practice prohibited  Criminal penalties  Injunctions.  (a) No individual shall:

(1) Practice or offer to practice architecture in this state;

(2) Use any title, sign, card, or device implying that the individual is an architect or is competent to practice architecture in this state;

(3) Use in connection with his or her name or otherwise any title or description conveying or tending to convey the impression that the individual is an architect or is competent to practice architecture in this state; or

(4) Use or display any words, letters, figures, seals, or advertisements indicating or implying that the individual is an architect or is competent to practice architecture in this state, unless that individual holds a currently valid certificate of registration/authorization issued pursuant to this chapter or is specifically exempted from holding a certificate under the provisions of this chapter.

(b) No sole proprietorship, partnership, limited liability partnership corporation, or limited liability company shall:

(1) Practice or offer to practice architecture in this state;

(2) Use any title, sign, card, or device implying that the sole proprietorship, partnership, limited liability partnership, corporation, or limited liability company is competent to practice architecture in this state;

(3) Use in connection with its name, or otherwise, any title or description conveying or tending to convey the impression that the entity is an architectural firm or is competent to practice architecture in this state; or

(4) Use or display any words, letters, figures, seals, or advertisements indicating that the entity is an architectural firm or is competent to practice architecture in this state, unless that sole proprietorship, partnership, limited liability partnership, corporation, or limited liability company complies with the requirements of this chapter.

(c) Any individual, sole proprietorship, limited liability partnership, corporation, or limited liability company which: (1) violates subsection (a) or (b) of this section; (2) presents or attempts to use the certificate of registration/authorization of another; (3) gives any false or forged evidence of any kind to the board or to any member of the board in obtaining or attempting to obtain a certificate of registration/authorization; (4) falsely impersonates any other registrant whether of a like or different name; (5) uses or attempts to use an expired, revoked, or nonexistent certificate of registration/authorization; (6) falsely claims to be registered under this chapter; or (7) otherwise violates any provision of this chapter; is guilty of a misdemeanor, and upon conviction by a court of competent jurisdiction, shall be sentenced to pay a fine of not more than one thousand dollars ($1,000) for the first offense and a fine of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) for each subsequent offense, or imprisonment for not more than one year, or both; and in the court's discretion and upon good cause shown, reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees (which amounts shall be deposited as general revenues); and be subject to, in the board's discretion, public censure or reprimand.

(d) The board has the power to institute injunction proceedings in superior court to prevent violations of subsection (a) or (b) or violations of § 5-1-12. In injunction proceedings, the board is not required to prove that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from continued violations. The superior court, in its discretion and in addition to any injunctive relief granted to the board, may order that any person or entity in violation of this section shall:

(1) Upon good cause shown, reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees (which amounts shall be deposited as general revenues); and/or

(2) Be subject to public censure or reprimand.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1982, ch. 442, § 1; P.L. 1997, ch. 30, art. 25, § 2; P.L. 1998, ch. 348, § 1; P.L. 1999, ch. 319, § 1; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-8 - Examination and qualifications of applicants for certificates of registration.

§ 5-1-8 Examination and qualifications of applicants for certificates of registration.  (a) Any individual who is at least twenty-one (21) years of age may apply for a certificate of registration under this chapter.

(b) Each applicant for a certificate of registration shall submit satisfactory evidence to the board that he or she holds a National Architectural Accrediting Board (NAAB) professional degree in architecture from an accredited school and has had any practical experience including academic training, that the board, by regulations uniformly applied, deems appropriate. The board may, in its discretion, adopt as its standards for minimum experience the guidelines on practical experience of the National Council of Architectural Registration Boards.

(c) Each applicant for a certificate of registration who satisfies subsection (a) of this section and holds a professional degree in architecture as described in subsection (b) of this section shall submit to a registration examination. Results of the examination are announced within ninety (90) days of the date on which the examination commenced. The board shall adopt the examinations and recommended grading procedures of the National Council of Architectural Registration Boards.

(d) The board may require applicants under this section and under § 5-1-9 to submit to a personal interview.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1; P.L. 2011, ch. 16, § 1; P.L. 2011, ch. 24, § 1.)



Chapter 5-1-9 - Interstate practice.

§ 5-1-9 Interstate practice.  A non-resident licensed architect seeking to practice architecture in the state of Rhode Island shall, upon application, obtain a certificate of registration by submitting satisfactory evidence to the board that he or she is registered to practice architecture in another state, and that he or she has fulfilled the requirements for National Council of Architectural Registration Board's certification. The board shall act upon the application for a certificate of registration within forty-five (45) days of submission of evidence that the applicant is registered in that manner.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1.)



Chapter 5-1-10 - Issuance and renewal of certificates.

§ 5-1-10 Issuance and renewal of certificates.  (a) Upon payment of the fees required by § 5-1-11, an individual who has complied with § 5-1-8 or 5-1-9 is entitled to a certificate of registration indicating that he or she is qualified to practice architecture in this state. Each certificate of registration shall contain the name of the individual to whom it was issued and his or her date of birth.

(b) Every certificate of registration is valid for a period of two (2) years and expires on the last day of December of each odd numbered year following its issuance. An architect may renew his or her certificate of registration by paying the renewal fee or fees required by § 5-1-11. An architect who fails to renew his or her certificate of registration prior to December 31 may not thereafter renew his or her certificate of registration except upon payment of the renewal fee or fees and the additional fee required by § 5-1-11. The board may require all applicants for renewal to provide the board with information, including, but not limited to, a brief outline setting forth the professional activities of any applicant during a period in which a certificate of registration has lapsed and other evidence of the continued competence and good character of the applicant, all as the board deems necessary.

(c) A duplicate certificate of registration to replace one which has been lost, destroyed, or mutilated may be issued by the board upon payment of the fee required by § 5-1-11.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 1999, ch. 319, § 1.)



Chapter 5-1-11 - Fees  Payment and disposition.

§ 5-1-11 Fees  Payment and disposition.  (a) The fees paid by an applicant for filing an application for examination, for the examination, for re-examination, for registration pursuant to § 5-1-9, for annual renewal, for renewal of an expired certificate, or for issuance of a duplicate certificate of registration shall be sixty dollars ($60).

(b) All fees or other monies collected under the provisions of this chapter shall be deposited as general revenues. The controller is authorized and directed to draw his or her orders upon the general treasurer for payment from the fund, upon receipt by the controller of vouchers authenticated by the chairperson or secretary of the board.

(c) The fees paid by an applicant for a certificate of authorization pursuant to this section for annual renewal, for renewal of an expired certificate of authorization, or for issuance of a duplicate certificate of authorization, shall be sixty dollars ($60).

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1982, ch. 442, § 1; P.L. 1995, ch. 370, art. 40, § 4; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2009, ch. 68, art. 12, § 12.)



Chapter 5-1-12 - Architect's stamp.

§ 5-1-12 Architect's stamp.  (a) Every architect shall obtain a stamp designated and approved by the board, and shall impress that stamp on drawings and specifications prepared by him or her or under his or her responsible control for use in this state. An architect who impresses his or her stamp, or knowingly permits it to be impressed on drawings or specifications which were not prepared by him or her or under his or her responsible control is guilty of a misdemeanor and is subject to the penalties provided in § 5-1-7(c). Any person who impresses an architect's stamp, or knowingly permits it to be impressed on drawings and specifications after the architect's certificate of registration has expired, or has been revoked, annulled, or suspended, is guilty of a misdemeanor and is subject to the penalties provided in § 5-1-7(c).

(b) Upon forfeiture, revocation, suspension, annulment of his or her certificate of registration, or upon expiration of his or her certificate of registration without renewal, an architect shall surrender his or her stamp to the board.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2005, ch. 406, § 1; P.L. 2011, ch. 16, § 1; P.L. 2011, ch. 24, § 1.)



Chapter 5-1-13 - Revocation or suspension of certificates of registration or of authorization.

§ 5-1-13 Revocation or suspension of certificates of registration or of authorization.  (a) After notice and hearing as provided in § 5-1-13.1, the board may in its discretion:(1) suspend, revoke or annul or refuse to renew any certificate of registration; and/or (2) suspend, revoke or annul or refuse to renew any certificate of authorization; and/or (3) publicly censure, reprimand, or censure in writing; and/or (4) limit the scope of practice of; and/or (5) impose an administrative fine upon (not to exceed one thousand dollars ($1,000) for each violation); and/or (6) place on probation; and/or (7) for good cause shown, order a reimbursement of the board for all fees, expenses, costs, and attorneys fees in connection with the proceedings (which amounts shall be deposited as general revenues), all with or without terms, conditions, or limitations, holders of a certificate of registration or a certificate of authorization (subsequently referred to as a licensee or licensees) for any or more of the causes set out in subsection (b) of this section.

(b) The board may take actions specified in subsection (a) of this section for any of the following causes:

(1) Bribery, fraud, deceit, or misrepresentation in obtaining a certificate of registration or certificate of authorization;

(2) Practicing architecture in another state, country, or jurisdiction in violation of the laws of that state, country, or jurisdiction;

(3) Practicing architecture in this state in violation of the standards of professional conduct established by the board;

(4) Fraud, deceit, recklessness, gross negligence, misconduct, or incompetence in the practice of architecture;

(5) Use of an architect's stamp in violation of § 5-1-12;

(6) Violation of any of the provisions of this chapter;

(7) Suspension or revocation of the right to practice architecture before any state or before any other country or jurisdiction;

(8) Conviction of or pleading guilty or nolo contendere to any felony, or to any crime of, or act constituting a crime of, forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, or any other similar offense, in a court of competent jurisdiction of this state or any other state or of the federal government;

(9) Failure to furnish to the board, or any person acting on behalf of the board, within sixty (60) days of notification any information that may be legally requested by the board;

(10) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any conduct reflecting adversely upon the licensee's fitness to engage in the practice of architecture; and

(11) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any other conduct injurious to the reputation of the architectural profession.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1997, ch. 30, art. 25, § 2; P.L. 1999, ch. 319, § 1; P.L. 1999, ch. 354, § 1; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-13.1 - Initiation of proceedings  Hearings before the board  Appeals  Notice to other states.

§ 5-1-13.1 Initiation of proceedings  Hearings before the board  Appeals  Notice to other states.  (a) The board may initiate proceedings under this chapter against holders of a certificate of registration and/or a certificate of authorization (subsequently referred to as a licensee or licensees) either on its own motion, or on complaint of any person, upon a finding of probable cause by a probable cause committee appointed by the board pursuant to § 5-1-5, or upon receiving notification from another state board of architects or from the appropriate authority in another country or jurisdiction of its decision to:

(1) Revoke, suspend, annul, or refuse to renew the practice privileges granted in that state or in that country or jurisdiction to the licensee; or

(2) Publicly censure, or censure in writing, limit the scope of practice of, impose an administrative fine upon, or place on probation the licensee.

(b) A written notice stating the nature of the charge or charges against the licensee and the time and place of the hearing before the board on the charges shall be served on the licensee not less than twenty (20) days prior to the date of the hearing either personally or by mailing a copy of the notice by certified mail, return receipt requested, to the address of the licensee last known to the board.

(c) If, after being served with the notice of hearing as provided for in this section, the licensee fails to appear at the hearing and to defend against the stated charges, the board may proceed to hear evidence against the licensee and may enter any order that is justified by the evidence. That order is final unless the licensee petitions for a review of it as provided in this section; provided, that within thirty (30) days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the licensee to submit evidence in his, her or on its behalf.

(d) At any hearing pursuant to this section, the licensee may:

(i) Appear in person or be represented by counsel;

(ii) Produce evidence and witnesses on his, her, or its behalf;

(iii) Cross examine witnesses; and

(iv) Examine the evidence that is produced.

(2) A sole proprietorship may be represented before the board by counsel or by the sole proprietor. A partnership or limited liability partnership may be represented before the board by counsel or any partner of the partnership. A corporation may be represented by counsel before the board or by any shareholder, officer or director of the corporation. A limited liability company may be represented before the board by counsel or by any member or manager of the limited liability company. The licensee is entitled, upon written application to the board, to the issuance of subpoenas to compel the attendance of witnesses on the licensee's behalf.

(e) The board or any member of the board may issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths, take testimony, hear proofs and receive exhibits in evidence in connection with or upon hearing pursuant to this chapter. In case of disobedience to a subpoena, the board may petition the superior court to require the attendance and testimony of witnesses and the production of documentary evidence.

(f) The board is not bound by strict rules of procedure or by laws of evidence in the conduct of its proceedings, but any determination of the board is based upon sufficient legal evidence to sustain the determination.

(g) A stenographic record of all hearings pursuant to this section shall be kept and a transcript of the record filed with the board.

(h) The decision of the board shall be made by vote in accordance with the rules and regulations established under § 5-1-5.

(i) Any appeal from the decision of the board, by a person or persons adversely affected by the decision, is governed by § 42-35-15.

(j) On rendering a decision to: (1) revoke, suspend, annul, or refuse to renew a certificate of registration issued under the laws of this state; (2) revoke, suspend, or refuse to renew a certificate of authorization issued under the laws of this state; or (3) publicly censure, censure in writing, limit the scope of practice of, impose an administrative fine upon, or place on probation a licensee, the board shall examine its records to determine whether the licensee holds a certificate of registration or a certificate of authorization to practice in any other state, country, or jurisdiction. If the board determines that the licensee in fact holds a certificate of registration or certificate of authorization, the board shall immediately notify the board of architecture of the other state, country, or jurisdiction by mail of its decision pursuant to this section, and include in the notice an indication as to whether or not the licensee has appealed the decision.

(k) The board may, in its discretion, order any licensee against whom proceedings have been initiated under §§ 5-1-13 and 5-1-13.1 to reimburse the board for any fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees. These fees shall be paid within thirty (30) days from the date they are assessed and may be reviewed in accordance with § 42-35-15, and deposited as general revenues.

(l) The board may, in its discretion, issue a certificate of registration or certificate ofauthorization to any applicant denied a certificate of registration or certificate of authorization, under any of the provisions of this section upon presentation of suitable evidence.

(m) The attorney general or his or her deputy shall act as legal advisor to the board and render any legal assistance that is necessary in carrying out the provisions of this chapter. The board may employ other counsel and obtain other necessary assistance to be appointed by the governor to aid in the enforcement of this chapter, and the compensation and expenses for the employment shall be paid from the fund of the board.

History of Section.
(P.L. 1997, ch. 30, art. 25, § 3; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-14 - Practices permitted.

§ 5-1-14 Practices permitted.  Nothing contained in this chapter shall be construed to prohibit practices normally permitted to employees, engineers, contractors, and others, including the following:

(1) A draftsperson, student, superintendent, or other employee of a lawfully practicing registered architect acting under the instruction, responsible control and supervision of his or her employer. This chapter does not prevent the employment of a superintendent of the construction, enlargement, or alteration of a building or part of a building who acts under the immediate responsible control of the registered architect by whom the plans and specifications of the building, enlargement, or alteration were prepared.

(2) A registered professional engineer doing architectural work as may be incident to the practice of his or her engineering profession, not to exceed thirty-five thousand (35,000) cubic feet of enclosed space, provided all drawings for that construction are signed by the author of the drawing with his or her true appellation as a "registered professional engineer" without the use in any form of the title "architect".

(3) The construction or alteration of any single-family or two-family house or any minor accessory building to it by a person other than a registered architect.

(4) The construction or alteration of any building used for farm purposes, as long as it is not for human habitation or occupancy, by a person other than a registered architect.

History of Section.
(P.L. 1977, ch. 232, § 2; P.L. 1982, ch. 442, § 1; P.L. 1997, ch. 30, art. 25, § 2; P.L. 2005, ch. 406, § 1.)



Chapter 5-1-15 - Severability.

§ 5-1-15 Severability.  The provisions of this chapter are severable, and if any section is declared invalid or void for any reason, the remainder of this chapter is not affected or impaired.

History of Section.
(P.L. 1977, ch. 232, § 2.)



Chapter 5-1-15.1 - Certificate of authorization for sole proprietorships, partnerships, limited liability partnerships, corporations or limited liability companies.

§ 5-1-15.1 Certificate of authorization for sole proprietorships, partnerships, limited liability partnerships, corporations or limited liability companies.  (a) A sole proprietorship, partnership, limited liability partnership, corporation or limited liability company shall be admitted to practice architecture in this state if:

(1) Two-thirds ( 2/3) of the partners (if a partnership or limited liability partnership) two-thirds ( 2/3) of the directors and officers (or shareholders if there are no directors, if a corporation) or two-thirds ( 2/3) of the managers (or members if there are no managers, if a limited liability company) are registered under the laws of any state or any reciprocal jurisdiction as defined by the National Council of Architectural Registration Boards to practice architecture or engineering;

(2) One-third ( 1/3) of the partners (if a partnership or limited liability partnership) or one-third ( 1/3) of the directors and officers (or shareholders if there are no directors, if a corporation), or one-third ( 1/3) of the managers (or members if there are no managers, if a limited liability company) are registered under the laws of any state or reciprocal jurisdiction as defined by the National Council of Architectural Registration Boards to practice architecture; and

(3) The person having the practice of architecture in his or her charge is himself or herself a partner (if a partnership or limited liability partnership) a director or officer (or shareholders if there are no directors, if a corporation) or a manager (or members if there are no managers, if a limited liability company) and registered to practice architecture in this state.

(b) The board is empowered to require any sole proprietorship, partnership, or limited liability partnership, corporation or limited liability company practicing architecture in this state to file information concerning its partners, shareholders, officers, directors, members, managers, and other aspects of its business organization, upon any forms that the board prescribes.

(c) The practice or offer to practice architecture as defined by this chapter by a sole proprietorship, partnership, limited liability partnership, corporation, or limited liability company subsequently referred to as the "firm", through one or more architects registered under the provisions of this chapter, is permitted provided that the registered architect or architects are in direct control of the practice or exercise responsible control of all personnel who act in behalf of the firm in professional and technical matters; and provided, that the firm has been issued a certificate of authorization by this board.

(d) Every firm must obtain a certificate of authorization from this board, and those individuals in direct control of the practice or who exercise responsible control of all personnel who act in behalf of the firm in professional and technical matters must be registered with the board. The certificate of authorization shall be issued by the board upon satisfaction of the provisions of this chapter and the payment of a fee as determined by the board in accordance with § 5-1-11. This fee shall be waived if the firm consists of only one person who is the registered architect. Every firm must file an application for a certificate of authorization with the board on a form provided by the board.

(e) Every certificate of authorization is valid for a period of two (2) years and expires on the last day of December of each even numbered year following its issuance. A separate form provided by the board shall be filed with each renewal of the certificate of authorization. The firm shall complete a renewal form within thirty (30) days of the time any information previously filed with the board has changed, is no longer true or valid, or has been revised for any reason. If, in the board's judgment, the information contained on the application and/or renewal form is satisfactory and complete, the board will issue a certificate of authorization for the firm to practice architecture in this state. The board may require all applicants for renewal to provide the board with information, including but not limited to, a brief outline setting forth the professional activities of any applicant during a period in which a certificate of authorization has lapsed and other evidence of the continued competence and good character of the applicant, all as the board deems necessary.

(f) In the event of ownership transition or change in the responsible control of a firm, the board may permit a six (6) month grace period to allow a Rhode Island registered architect to continue to practice until a new certificate of authorization is issued.

History of Section.
(P.L. 1997, ch. 30, art. 25, § 3; P.L. 1998, ch. 348, § 1; P.L. 1999, ch. 319, § 1; P.L. 2004, ch. 56, § 1; P.L. 2004, ch. 63, § 1; P.L. 2005, ch. 406, § 1; P.L. 2011, ch. 16, § 1; P.L. 2011, ch. 24, § 1.)



Chapter 5-1-16 - Architects rendering assistance during disaster emergency  Immunity from civil liability.

§ 5-1-16 Architects rendering assistance during disaster emergency  Immunity from civil liability.  (a) An architect or architectural firm, duly licensed to practice in Rhode Island under this chapter, who voluntarily and without compensation provides architectural services at the scene of a disaster emergency is not liable for any personal injury, wrongful death, property damage, or other loss or damages caused by an act or omission of the architect or architectural firm in performing the services.

(b) As used in this section, "disaster emergency" means a disaster emergency declared by executive order or proclamation of the governor pursuant to chapter 15 of title 30.

(c) The immunity provided in subsection (a) of this section applies only to the practice of architecture as defined in this chapter regarding an architectural service that:

(1) Concerns any building, structure, or system, whether publicly or privately owned that is identified pursuant to a disaster emergency executive order or proclamation;

(2) Relates to the structural integrity of the entire building, structure, or system or any portion of the structure or system, or to a nonstructural element of the structure or system, affecting public safety; and

(3) Is rendered during the time in which a state of disaster emergency exists, as provided in chapter 15 of title 30.

(d) The immunity granted by this section shall not apply to acts or omissions constituting gross negligence or willful misconduct.

(e) In the event that the governor of Rhode Island declares a state disaster, all registered architects with a National Council of Architectural Registration Boards (NCARB) certification will be allowed to practice for a period of ninety (90) days from the date of the declared disaster.

History of Section.
(P.L. 2000, ch. 403, § 1; P.L. 2011, ch. 16, § 1; P.L. 2011, ch. 24, § 1.)






Chapter 5-2 - Bowling Alleys, Billiard Tables, and Shooting Galleries

Chapter 5-2-1 - City and Town regulation and taxation of bowling alleys and billiard tables.

§ 5-2-1 City and Town regulation and taxation of bowling alleys and billiard tables.  The town and city councils of the several towns and cities may tax, regulate, and, if they find it expedient, prohibit and suppress, bowling alleys and billiard tables in their respective cities and towns, conforming to law.

History of Section.
(G.L. 1896, ch. 40, § 16; G.L. 1909, ch. 50, § 16; G.L. 1923, ch. 51, § 16; G.L. 1938, ch. 333, § 16; G.L. 1956, § 5-2-1.)



Chapter 5-2-2 - Refusal of bowling alley, box ball alley, or billiard table keeper to comply with order of the city or town council.

§ 5-2-2 Refusal of bowling alley, box ball alley, or billiard table keeper to comply with order of the city or town council.  The keeper of any bowling alley, box ball alley, or billiard table who refuses or neglects to comply with an order or decree relating to it, which any city or town council is authorized to make, shall be fined fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 104, § 4; P.L. 1906, ch. 1323, § 1; G.L. 1909, ch. 125, § 2; G.L. 1923, ch. 130, § 2; G.L. 1938, ch. 363, § 2; G.L. 1956, § 5-2-2.)



Chapter 5-2-3 - Keeper of bowling alley, box ball alley, or billiard table defined.

§ 5-2-3 Keeper of bowling alley, box ball alley, or billiard table defined.  The owner or occupant of the premises on which any bowling alley, box ball alley, or billiard table is situated is deemed the keeper of that bowling alley, box ball alley, or billiard table, within the meaning of the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 104, § 5; P.L. 1906, ch. 1323, § 2; G.L. 1909, ch. 125, § 3; G.L. 1923, ch. 130, § 3; G.L. 1938, ch. 363, § 3; G.L. 1956, § 5-2-3.)



Chapter 5-2-4 - Providence  Regulation of bowling alleys.

§ 5-2-4 Providence  Regulation of bowling alleys.  The bureau of licenses of the city of Providence may regulate bowling alleys in that city and make orders as to the manner of building and the hours of using bowling alleys; and in case an order is disobeyed, may issue their warrant, directed to the city sergeant or to any constable, commanding him or her to take up and destroy any bowling alley kept in violation of that order; and every city sergeant or constable to whom a warrant is delivered shall immediately execute the warrant.

History of Section.
(G.L. 1896, ch. 104, § 6; G.L. 1909, ch. 125, § 4; G.L. 1923, ch. 130, § 4; G.L. 1938, ch. 363, § 4; impl. am. P.L. 1951, ch. 2721, § 4; G.L. 1956, § 5-2-4.)



Chapter 5-2-5 - Licenses for shooting galleries required.

§ 5-2-5 Licenses for shooting galleries required.  Every person who keeps any pistol gallery, rifle gallery, or other building, or other enclosure in any city or town of this state, where firearms are used, without a license from the city council or other licensing authority of the city or the town council of the town, shall be fined two hundred dollars ($200) for the first offense, and five hundred dollars ($500) for each subsequent offense.

History of Section.
(G.L. 1896, ch. 104, § 2; P.L. 1898, ch. 547, § 1; G.L. 1909, ch. 125, § 1; G.L. 1923, ch. 130, § 1; G.L. 1938, ch. 363, § 1; G.L. 1956, § 5-2-5.)



Chapter 5-2-6 - Tax on bowling alleys and shooting galleries.

§ 5-2-6 Tax on bowling alleys and shooting galleries.  The city or town council of each city or town shall assess, levy, and collect a tax not exceeding twenty-five dollars ($25.00) nor less than five dollars ($5.00) per annum on every person who owns or keeps a bowling alley or box ball alley in the city or town, except in the city of Providence, for each bowling alley or box ball alley kept by him or her; and a tax not exceeding two hundred dollars ($200) per annum for each bowling alley in the city of Providence on its owner or keeper; and a tax not exceeding two hundred dollars ($200) per annum for each pistol gallery, rifle gallery, or other building or enclosure referred to in § 5-2-5 on its owner or keeper.

History of Section.
(G.L. 1896, ch. 104, § 7; P.L. 1906, ch. 1323, § 3; G.L. 1909, ch. 125, § 5; G.L. 1923, ch. 130, § 5; G.L. 1938, ch. 363, § 5; G.L. 1956, § 5-2-6.)



Chapter 5-2-7 - Bowling alley tax assessed against owner or occupant of building.

§ 5-2-7 Bowling alley tax assessed against owner or occupant of building.  The city or town council may assess, levy, and collect the tax referred to in § 5-2-6, for any bowling alley or box ball alley, of any person who owns or occupies the house or building in which the bowling alley or box ball alley is kept.

History of Section.
(G.L. 1896, ch. 104, § 8; P.L. 1906, ch. 1323, § 4; G.L. 1909, ch. 125, § 6; G.L. 1923, ch. 130, § 6; G.L. 1938, ch. 363, § 6; G.L. 1956, § 5-2-7.)



Chapter 5-2-8 - Collection and disposition of taxes.

§ 5-2-8 Collection and disposition of taxes.  The taxes referred to in § 5-2-6 shall be collected in the manner prescribed for the collection of city or town taxes and appropriated to the use of the city or town in which the tax is collected.

History of Section.
(G.L. 1896, ch. 104, § 9; G.L. 1909, ch. 125, § 7; G.L. 1923, ch. 130, § 7; G.L. 1938, ch. 363, § 7; G.L. 1956, § 5-2-8; P.L. 1959, ch. 130, § 1.)



Chapter 5-2-9 - Sunday operation of bowling alleys and billiard tables.

§ 5-2-9 Sunday operation of bowling alleys and billiard tables.  (a) Town or city councils or licensing authorities in any city or town may permit licensees operating bowling alleys, or persons paying a tax for the operation of a bowling alley, to operate rooms or places where bowling, playing of billiards, or pocket billiards for a fee or charge may be engaged in by patrons of those rooms or places on the first day of the week, subject to any restrictions and regulations that the city or town council or licensing authority designates; provided, that the operation of bowling alleys or rooms or places where bowling, playing of billiards, or pocket billiards for a fee or charge is permitted on the first day of the week only between the hours of one o'clock (1:00) p.m. and twelve o'clock (12:00) midnight; and provided, that no bowling alley or rooms or places where bowling, playing of billiards or pocket billiards for a fee or charge is operated on the first day of the week within two hundred (200) feet of a place of public worship used for public worship.

(b) The operation of any bowling alley, room, or place between any hour on the last day of the week and one o'clock (1:00) a.m. on the first day of the week is not a violation of this section.

History of Section.
(G.L. 1923, ch. 129, § 23, as enacted by P.L. 1936, ch. 2398, § 1; G.L. 1938, ch. 362, § 21; G.L. 1956, § 5-2-9; P.L. 1960, ch. 96, § 1.)



Chapter 5-2-10 - Licensing of billiard, bagatelle, pool, scippio tables and game rooms.

§ 5-2-10 Licensing of billiard, bagatelle, pool, scippio tables and game rooms.  (a) No person shall keep a billiard table, bagatelle table, pool table, scippio table, or any table of a similar character, in any saloon, shop, or place of business within this state, or own or keep any billiard, bagatelle, pool, or scippio table, or any table of a similar character, for public use or profit within this state, or operate a pinball or game room without a license from the city or town council of the city or town where the table is kept or used, first had and obtained. The city or town council may grant or refuse to grant licenses for these tables, and the licenses granted continue for a term not exceeding one year.

(b) The term "pinball or game room", as used in this section, means any public place, building or room where three (3) or more gaming devices, machines or apparatuses are kept for the use and entertainment of the public; or any place where the purpose of the business is to maintain three (3) or more machines, which, upon the insertion of a coin, slug, token, plate or disc, may be operated by the public generally for use as a game or amusement whether or not registering a score and whether its operation demands skill or change or both. The definition of game room is limited to those places that derive their principal source of income from those machines. Each city or town council may by ordinance prescribe any rules and regulations and may by ordinance determine the number of licenses to be issued that they deem necessary for the operation of pinball or game rooms; provided, that no game room located within one thousand (1,000) feet of any elementary and/or secondary school in the city of Providence may open before four o'clock (4:00) p.m. on any school day.

History of Section.
(G.L. 1896, ch. 104, § 10; G.L. 1909, ch. 125, § 8; G.L. 1923, ch. 130, § 8; G.L. 1938, ch. 363, § 8; G.L. 1956, § 5-2-10; P.L. 1979, ch. 325, § 1; P.L. 1982, ch. 399, § 1.)



Chapter 5-2-11 - Billiard, bagatelle, pool, and scippio table and game room license fees.

§ 5-2-11 Billiard, bagatelle, pool, and scippio table and game room license fees.  Every person taking a license pursuant to § 5-2-10 shall pay to the city or town treasurer of the city or town granting the license a sum to be fixed by the city or town council granting the license of not less than ten dollars ($10.00) nor more than two hundred dollars ($200), one half ( 1/2) of that amount to the use of the town or city and one half ( 1/2) of that amount to the use of the state.

History of Section.
(G.L. 1896, ch. 104, § 11; G.L. 1909, ch. 125, § 9; G.L. 1923, ch. 130, § 9; G.L. 1938, ch. 363, § 9; G.L. 1956, § 5-2-11.)



Chapter 5-2-12 - Penalty for maintenance of unlicensed tables.

§ 5-2-12 Penalty for maintenance of unlicensed tables.  Every person who owns, keeps, or uses any billiard table, bagatelle table, pool table, scippio table, or any table of similar character, without first obtaining a license, shall be fined twenty dollars ($20.00) or be imprisoned not exceeding three (3) months for each offense.

History of Section.
(G.L. 1896, ch. 104, § 12; G.L. 1909, ch. 125, § 10; G.L. 1923, ch. 130, § 10; G.L. 1938, ch. 363, § 10; G.L. 1956, § 5-2-12.)



Chapter 5-2-13 - Permitting use of tables by minors.

§ 5-2-13 Permitting use of tables by minors.  (a) No person licensed by virtue of this chapter shall permit any table, the use of which has been permitted under a license granted to him or her, to be used by any minor under the age of eighteen (18) years except as provided in this section; and in case of that use being permitted, the person holding the license then forfeits the license, and is liable to the penalty imposed by § 5-2-12.

(b) A city or town, by ordinance, may authorize any facility operated by a licensed person in which alcoholic beverages are not served to allow a minor sixteen (16) years of age or older to use any table.

History of Section.
(G.L. 1896, ch. 104, § 13; G.L. 1909, ch. 125, § 11; G.L. 1923, ch. 130, § 11; G.L. 1938, ch. 363, § 11; G.L. 1956, § 5-2-13; P.L. 1994, ch. 100, § 1.)



Chapter 5-2-14 - Continuation of powers of boards and bureaus of police commissioners.

§ 5-2-14 Continuation of powers of boards and bureaus of police commissioners.  Whenever the powers conferred in this chapter by law upon city and town councils have been conferred upon boards or bureaus of police commissioners in any city or town, those powers shall continue to be exercised by those boards or bureaus of police commissioners.

History of Section.
(G.L. 1909, ch. 125, § 12; G.L. 1923, ch. 130, § 12; G.L. 1938, ch. 363, § 12; G.L. 1956, § 5-2-14.)






Chapter 5-3 - Public Accountancy



Chapter 5-3.1 - Public Accountancy

Chapter 5-3.1-1 - Short title.

§ 5-3.1-1 Short title.  This chapter may be cited as the "Accountancy Act".

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-2 - Policy and purpose.

§ 5-3.1-2 Policy and purpose.  It is the policy of this state and the purpose of this chapter:

(1) To promote the dependability of information which is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial, and governmental enterprises;

(2) To protect the public interest by requiring that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of that information demonstrate their qualification to do so, and that persons who have not demonstrated and maintained those qualifications, including, but not limited to, certificate holders not in public practice, not be permitted to hold themselves out as having that special competence or to offer that assurance;

(3) To regulate the professional conduct of persons licensed as having special competence in accountancy, in all aspects of the practice of public accountancy;

(4) To establish a public authority competent to prescribe and assess the qualifications of and to regulate the professional conduct of practitioners of public accountancy; and

(5) To prohibit the use of titles relating to the practice of public accountancy which are likely to mislead the public as to the status or competence of the persons using those titles.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-3 - Definitions.

§ 5-3.1-3 Definitions.  As used in this chapter, unless the context requires otherwise, the following terms are construed as follows:

(1) "Attest" means providing the following financial statement services:

(i) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS) as adopted by the American Institute of Certified Public Accountants;

(ii) Any review of a financial statement to be performed in accordance with the Statement on Standards for Accounting and Review Services (SSARS) as adopted by the American Institute of Certified Public Accountants;

(iii) Any examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE) as adopted by the American Institute of Certified Public Accountants;

(iv) Any services considered attest by the American Institute of Certified Public Accountants;

(v) Any services that will provide assurance on financial information and will be performed in accordance with appropriate professional standards;

(vi) The statements on standards specified in this definition shall be adopted by reference by the board pursuant to rulemaking and shall be those standards developed by the American Institute of Certified Public Accountants.

(2) "Authority" means an authority to practice as a public accountant in this state granted by the public accountants advisory commission under former § 5-3-6, (P.L. 1962, chapter 228, Section 1, as amended by P.L. 1970, chapter 272, Section 1).

(3) "Board" means the board of accountancy, a public authority created by § 5-3.1-4.

(4) "Certificate" means a certificate as certified public accountant issued under this chapter or corresponding provisions of prior law, or a corresponding certificate as certified public accountant issued after examination under the law of any other state.

(5) "Certified public accountant" or "CPA" means a person holding a certificate issued under this chapter or corresponding provisions of prior law or under the accountancy act or similar law of any other state.

(6) "Compilation" means providing a service to be performed in accordance with the Statement on Standards for Accounting and Review Services (SSARS) as adopted by the American Institute of Certified Public Accountants that is presenting in the form of financial statements, information that is the representation of management without undertaking to express any assurance on the statements.

(7) "Entity" includes a general partnership, limited liability company, limited liability partnership, a corporation, a sole proprietor, a trust and joint venture.

(8) "Good moral character" for purposes of this section, means lack of a history of dishonest or felonious acts.

(9) "Licensee" means the holder of a certificate, authority or permit issued under this chapter or under the prior laws of this state.

(10) "Majority" refers to more than fifty percent (50%) ownership in terms of financial interests and voting rights.

(11) "Peer review" means a study, appraisal, or review of one or more aspects of the professional work of a practice unit engaged in the practice of public accountancy in this state, by a licensee or licensees who are not affiliated with the practice unit being reviewed.

(12) "Permit" means a permit to practice public accountancy issued under § 5-3.1-7, 5-3.1-8, or 5-3.1-9, or under corresponding provisions of prior law, or under corresponding provisions of the law of any other state.

(13) "Practice of (or practicing) public accounting or accountancy" means the performance of or the offering to perform, in an independent posture, for a client or potential client, one or more kinds of services involving the use of accounting or auditing skills, in connection with the issuance of reports on financial statements.

(14) "Practice unit" means a sole proprietorship, corporation, partnership or other entity engaged in the practice of public accounting in this state. For the purpose of this chapter, the office of the Auditor General is considered a practice unit.

(15) "Principal residence" means the state in which a person has the right to register to vote for, or the right to vote in, general elections and in which he or she qualifies to file a resident state income tax return.

(16) "Public accountant" or "PA" means a person holding an authority as a public accountant issued under the prior laws of this state.

(17) "Report" means an opinion, report, or other form of language that states or implies assurance as to the reliability of financial statements and that also includes or is accompanied by a statement or implication that the person or practice unit issuing the financial statements has special knowledge or competence in accounting or auditing. A statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the issuer is an accountant or auditor, or from the language of the report itself. The term "report" includes any form of language which disclaims an opinion when that language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to and/or any special competence on the part of the person or practice unit issuing that language; and it also includes any other form of language that is conventionally understood to imply that assurance and/or special knowledge or competence.

(18) "State" means the states of the United States, the District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands. The term "this state" means the state of Rhode Island.

(19) "Substantial equivalency" means a determination by the board of accountancy that the education, examination and experience requirements contained in the statutes and administrative rules of another state or jurisdiction are comparable to or exceed the education, examination and experience requirements included in this chapter or that an individual CPA's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in this chapter. In ascertaining substantial equivalency as used in this chapter the board shall take into account the qualifications without regard to the sequence in which experience, education or examination requirements were attained.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1; P.L. 2007, ch. 225, § 1; P.L. 2007, ch. 238, § 1; P.L. 2011, ch. 17, § 1; P.L. 2011, ch. 23, § 1.)



Chapter 5-3.1-4 - Board of accountancy.

§ 5-3.1-4 Board of accountancy.  (a) There is created a board of accountancy in and for the state of Rhode Island, to be known as the Rhode Island board of accountancy. The board shall consist of five (5) members. All members shall be appointed by the governor. Membership of the board shall consist of three (3) members who hold certificates and valid permits to practice as certified public accountants in this state and who are in public practice as certified public accountants in this state, and one member who holds an authority and a valid permit to practice as a public accountant in this state unless the governor shall not be able to find a qualified appointee within the class of public accountants at which time the governor shall appoint a certified public accountant. All four (4) of those members shall have at least ten (10) years' experience in a full-time practice of public accountancy. The fifth member shall be from the public sector and shall have professional or practical experience in the use of accounting services and financial statements as to be qualified to evaluate whether the qualifications, activities, and professional practice of those persons and firms regulated under this chapter conform with the standards established to protect the public interest. The board member from the public sector shall be designated as the public's member to the board for the term of service appointed. Except as provided, the term of the members of the board shall be five (5) years. No member of the board shall be associated in the practice of accountancy, either individually or as a member of a firm, with any other member of the board. The members of the Rhode Island board of accountancy appointed and serving under prior law on July 1, 1995, shall serve out the terms for which they were originally appointed as members of the board created by this section. Vacancies occurring during any term shall be filled by appointment by the governor for the unexpired term. Upon the expiration of his or her term of office, a member shall continue to serve until his or her successor has been appointed and has assumed office. The governor shall remove from the board any member whose certificate, authority or permit has been revoked, suspended, or not renewed. No person who has served two (2) consecutive complete terms is eligible for reappointment. Serving the remainder of an unexpired term upon appointment by the governor to fill a vacancy on the board shall not be considered as serving a complete term.

(b) The board shall elect annually from among its members a chairperson and any other officers that it deems appropriate. The board shall meet at any times and places that are fixed by the board and in any event shall meet no less than four (4) times each year. Three (3) members of the board shall constitute a quorum for the transaction of business. The board shall have a seal which shall be judicially noticed. The board shall retain or arrange for the retention of all applications and documents under oath that are filed with the board, and shall maintain a registry of the names and addresses of all licensees. The board shall keep records of its proceedings, and in any proceeding in court, civil or criminal, arising out of or founded upon any provision of this chapter, copies of the records certified as correct under the seal of the board are admissible in evidence.

(c) Each member of the board shall be reimbursed for actual and necessary expenses incurred in the discharge of those duties, but shall not receive compensation for their services on the board.

(d) All fees and monies derived under the provisions of this chapter shall be paid to and received by the general treasurer of the state of Rhode Island, who shall keep the monies in a restricted receipt account. All monies in the restricted receipt account shall be used to reimburse the board for expenses incurred in the administration and enforcement of this chapter. The board treasurer is authorized and directed to draw orders upon the general treasurer for payment from the restricted receipt account upon receipt by the board treasurer of vouchers authenticated by the chairperson, vice chairperson, or secretary of the board.

(e) The board shall file an annual report of its activities with the governor and the general assembly of this state. The report shall include, but not be limited to, a statement of all receipts and disbursements and a listing of all current licensees. The board shall mail a copy of that annual report, upon request, in writing, to any licensee and to any member of the public.

(f) The board shall prescribe any rules and regulations not inconsistent with the provisions of this chapter that it deems consistent with, or required by, the public welfare and policy established in § 5-3.1-2. Those rules and regulations may include:

(1) Rules and regulations of procedure for governing the conduct of matters before the board;

(2) Rules and regulations of professional conduct for establishing and maintaining high standards of competence and integrity in the profession of public accounting;

(3) Rules and regulations governing educational and experience requirements for the issuance of certificates;

(4) Rules and regulations establishing requirements for continuing education to promote the professional competence of holders of permits, which the board may require those holders to meet as a condition of their continuing in the practice of public accounting;

(5) Rules and regulations governing practice units engaged in the practice of public accounting, including, but not limited to, rules and regulations concerning the style, name, title, and affiliation with any other organization, and establishing reasonable standards as to professional liability insurance;

(6) Rules and regulations for reviewing and monitoring professional performance and conducting peer reviews;

(7) Any other rules and regulations, which the board deems necessary or appropriate in exercising its functions under this chapter.

(g) The promulgation of any rule, regulation, or amendment to it under subsection (f) of this section or under any other provision of this chapter shall be in accordance with § 42-35-3.

(h) The board may employ any personnel and arrange for any assistance, legal or otherwise, that it requires for the performance of its duties. It may also establish one or more advisory committees as it deems necessary in the performance of its duties. The authority and term of that advisory committee may be permanent or temporary in nature as determined by the board.

(i) In addition to its rulemaking authority, the board has the power to take all action that is necessary and proper to effectuate the purposes of this chapter, including the power to:

(1) Sue and be sued in its official name as an agency of this state;

(2) Investigate all complaints and charges of unprofessional conduct, including, but not limited to, conduct specified under § 5-3.1-12, against any licensee or any applicant for a certificate or permit, and to hold hearings, in accordance with the provisions of § 5-3.1-14, to determine whether those complaints and charges are substantiated;

(3) Appoint one or more members of the board, legal counsel, and/or an independent investigator to act on behalf of the board in investigating the conduct of any licensee, or of any applicant for a certificate or permit, or in the alternative to appoint a probable cause committee to investigate that conduct on its behalf, the committee to be comprised of licensees in good standing, as the board determines; and

(4) Issue subpoenas, administer oaths, and summon and examine witnesses in connection with any investigation conducted under authority of this chapter. If a subpoena is disobeyed, the board may invoke the aid of any court of competent jurisdiction in this state to require the attendance and testimony of witnesses and the production of documentary evidence.

(j) The board and its members and agents are immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities, and the state of Rhode Island shall indemnify the board and those members and agents for, and holds them harmless from, any and all costs, damages, and reasonable attorneys' fees arising from or related in any way to claims or actions against them as to matters to which the immunity applies.

(k) The board shall adopt rules and regulations to implement substantial equivalency as set forth in § 5-3.1-7(g).

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 1998, ch. 356, § 1; P.L. 1998, ch. 423, § 1; P.L. 2001, ch. 336, § 1; P.L. 2005, ch. 117, art. 21, § 1; P.L. 2005, ch. 193, § 1; P.L. 2005, ch. 208, § 1.)



Chapter 5-3.1-5 - Certified public accountants.

§ 5-3.1-5 Certified public accountants.  (a) Upon application for a certificate and payment of the required fee, the board shall issue a certificate to any person who:

(1) Is of good moral character;

(2) Has a principal residence in Rhode Island as defined in § 5-3.1-3 or a primary place of employment in Rhode Island;

(3) Has received a baccalaureate degree from a college or university acceptable to the board, the total educational program of which includes an accounting concentration or its equivalent and courses in any related subjects that the board determines to be appropriate; provided, the education requirement for a certificate, shall be at least one hundred fifty (150) semester hours of college education, including a baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program of which includes an accounting concentration or equivalent as determined by board rule to be appropriate; provided, that a candidate who has not met the one hundred fifty (150) hour education requirement may sit for an examination if the candidate has, at the time of the examination, completed not less than one hundred twenty (120) semester hours of education, provided that such candidate who successfully passes the examination will not be eligible to receive a certificate until the applicant completes the one hundred fifty (150) hour education requirement and the experience requirement;

(4) Has passed examinations in accounting and auditing and any related subjects that the board deems appropriate and specifies by rule;

(5) [As amended by P.L. 2001, ch. 336, § 1.] Has one year of experience in providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax or consulting skills all of which was verified by a licensee, meeting requirements prescribed by the board by rule. This experience would be acceptable if it was gained through employment in government, industry, academia or public practice. After December 31, 1999, the person must also have completed one hundred fifty (150) hours or received a master's or doctorate degree in accounting, business administration, or other related curriculum from a college or university recognized by the board; and have satisfactorily completed any number of semester hours in accounting, auditing, and other business courses that are prescribed by board rules and regulations; and

(6) If an out of state individual:

(i) Has passed all parts of the uniform certified public accountant examination in another jurisdiction, but has not received a certificate or similar certification in that jurisdiction;

(ii) Has established a principal residence in Rhode Island or a primary place of employment in Rhode Island preparatory to seeking a certificate from this state;

(iii) Has complied with the longer of:

(A) The experience requirement in the jurisdiction in which the uniform examination was taken; or

(B) The Rhode Island experience requirement;

(iv) Has complied with the educational requirements under subdivision (3) of this subsection; and

(v) Has satisfactorily complied with any other requirements that the board by rule or regulation reasonably determines to be appropriate.

(b) The board, in its discretion, may accept the educational credits of any person who is a candidate for a certificate if it is satisfied, by appropriate means of evaluation, that the credits are an acceptable substitute for the credit requirements of subdivision (a)(3) of this section. The board, in its discretion, may waive the residency or primary place of employment requirements relating to the issuance of a certificate as stated in subdivisions (a)(2) and (a)(6) of this section.

(c) The examinations described in subdivision (a)(4) of this section are held by the board and shall take place as often as the board determines to be desirable, but in any event not less frequently than once each year. The board shall prescribe by rule the procedures to be followed in applying for and conducting the examinations and the methods to be used in grading the examinations and determining a passing grade. The board may make this use of any or all parts of the uniform certified public accountant examination and advisory grading service provided by the American Institute of Certified Public Accountants, and may contract with third parties to perform any administrative services with respect to the examinations that the board deems appropriate to assist it in performing its duties under this section.

(d) The board may, by rule or regulation, provide for the granting of credit to a candidate for the satisfactory completion by the candidate of an examination in any one or more of the subjects referred to in subdivision (a)(4) of this section which is given by the licensing authority in any other state. Any rules and regulations shall include the requirement that any examination approved as a basis for the granting of credit is, in the judgment of the board at the time of the granting of the credit, at least as thorough as the most recent examination given by the board in the subject or subjects tested. The board may also, by rule or regulation, prescribe terms and conditions under which a candidate who passes the examination in one or more of the subjects referred to in subdivision (a)(4) of this section may be reexamined in the remaining subjects, with credit given for the subjects previously passed. It also may provide by rule or regulation for a reasonable waiting period for a candidate's reexamination in a subject previously failed. Subject to the preceding and to any other rules and regulations that the board may adopt governing reexaminations, a candidate is entitled to any number of reexaminations. Except as the board may provide by a rule or regulation in order to prevent what it determines to be undue hardship to candidates, a candidate granted credit for satisfactory examination in any one or more of the subjects referred to in subdivision (a)(4) of this section shall have met the educational requirement of subdivision (a)(3) or (a)(5) of this section in effect on the date of the examination by which the candidate successfully completes the examination under subdivision (a)(4) of this section.

(e) The board shall charge each candidate for a certificate a fee for the initial examination under subsection (a) of this section, for reexamination under subsection (d) of this section for each subject in which the candidate is reexamined, and for evaluation of a candidate's educational qualifications under subsection (b) of this section. The applicable fee shall be paid by the candidate at the time of application for the examination, reexamination, or evaluation. Fees for examination, reexamination, and evaluation of educational qualifications shall be determined by the board and prescribed in the rules and regulations issued by the board. The liability of the board to a candidate taking an examination or reexamination is limited to the amount of the fee received for the examination.

(f) Persons who on July 1, 1995, hold a certificate issued under the laws of this state prior to that date are not required to obtain an additional certificate under this chapter, but are subject to all the provisions of this chapter; the certificate previously issued is, for all purposes, considered a certificate issued under this chapter and subject to the provisions of this chapter. Reinstatement power is vested in the board as to those certificates suspended or revoked prior to July 1, 1995, and the holder of those certificates may have them reissued upon application for reissuance in accordance with § 5-3.1-15. Persons holding certificates on July 1, 1995, who are estopped from obtaining a permit under government employment restrictions may apply for a permit under § 5-3.1-7 within one year following termination of that employment, and upon obtaining the permit may engage in the practice of public accounting in this state as a certified public accountant subject to the provisions of this chapter.

(g) The board shall, upon application for a certificate and payment of a fee to be determined by the board and promulgated by rule or regulation, issue a certificate to a holder of a certificate issued by another state, provided that:

(i) The applicant meets all current requirements in this state at the time application is made; and

(ii) At the time of the issuance of the applicant's certificate in the other state, the applicant met all requirements then applicable in this state unless reciprocity is allowed under the substantial equivalency standard in § 5-3.1-7.

(2) If the holder of a certificate issued by another state meets all current requirements in this state except the educational or experience requirements of this state as prescribed in this section, or passed the examination under different credit provisions then applicable in this state, the board shall issue a certificate to the applicant upon application for the certificate and upon payment of the required fee, provided that:

(i) The applicant has four (4) years of experience of the type described in subdivision (a)(5) or meets comparable requirements prescribed by the board by rule within the ten (10) years immediately prior to the application; or

(ii) The applicant has five (5) years of experience in the practice of public accountancy over a longer or earlier period and has completed fifteen (15) current semester hours of accounting, auditing, and any other related subject that the board specifies by rule, at an accredited institution, and has one year of current experience in the practice of public accountancy.

(h) An applicant for issuance of a certificate under this section shall list in the application all other states in which the applicant has applied for or holds a certificate. Each applicant for or holder of a certificate issued under this section shall, within thirty (30) days of the occurrence of that event, notify the board, in writing, of the issuance, denial, revocation, or suspension of a certificate by any other state, or of the commencement of a disciplinary or enforcement action against the applicant or holder by any other state.

(i) The board may refuse to grant a certificate on the grounds of failure to satisfy the good moral character requirement only if there is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensee and if the finding by the board of lack of good moral character is supported by clear and convincing evidence. When an applicant is found to be unqualified for a certificate because of lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the applicant's right of appeal.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 1998, ch. 80, § 1; P.L. 2001, ch. 249, § 1; P.L. 2001, ch. 336, § 1; P.L. 2007, ch. 225, § 1; P.L. 2007, ch. 238, § 1.)



Chapter 5-3.1-6 - Public accountants.

§ 5-3.1-6 Public accountants.  (a) Persons who on July 1, 1995, hold an authority as a public accountant and a permit issued under the prior laws of this state may continue to engage in the practice of public accounting in this state as public accountants and may subsequently continue to use the designation "PA"; provided, that those persons continue to hold a permit issued under the laws of this state and otherwise remain in compliance with this chapter.

(b) Persons who on July 1, 1995, hold an authority as a public accountant but do not hold a permit issued under the prior laws of this state shall no longer engage in the practice of public accounting as public accountants in this state and shall no longer use the term "public accountant" or the designation "PA"; provided, that the board may reinstate the holder of an authority whose permit has been suspended, revoked, or not renewed prior to July 1, 1995, upon application for reinstatement under § 5-3.1-15. An application for reinstatement under § 5-3.1-15 shall include evidence of the applicant's authority to practice as a public accountant in this state prior to July 1, 1995, and any other evidence that the board requires. Upon reinstatement, the applicant may engage in the practice of public accounting in this state as a public accountant, may hold himself or herself out to the public as a public accountant, and may subsequently use the designation "PA"; provided, that the applicant continues to hold a permit issued under the laws of this state and remains in compliance with this chapter. Notwithstanding these provisions, persons holding an authority on July 1, 1995, who are estopped from obtaining a permit under government employment restrictions, may apply for a permit under § 5-3.1-7 within one year following termination of that employment, and upon obtaining that permit may engage in the practice of public accounting in this state as a public accountant subject to the provisions of this chapter.

(c) After July 1, 1995, no person, except a person qualified under subsection (a) or (b) of this section, is entitled to an authority or to be issued a permit to practice, or to be known as or hold himself or herself out to the public as a public accountant, or is entitled to exercise the rights of a public accountant under this chapter.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-7 - Permits for public accountants and certified public accountants.

§ 5-3.1-7 Permits for public accountants and certified public accountants.  (a) Annual permits to engage in the practice of public accounting in this state shall be issued by the board, upon application for the permit and payment of the required fee, to certified public accountants qualified under § 5-3.1-5 or eligible under the substantial equivalency standard set out in subsection (g) of this section, and to public accountants qualified under § 5-3.1-6. Effective January 1, 2009, all permits issued by the board shall be valid for a period of three (3) years and shall expire upon the last day of June of the year in which the permit is scheduled to expire. To transition existing licensees to a three (3) year licensing cycle, the board shall have the authority and discretion in 2008 to issue permits under this section that are valid for one, two (2), or three (3) years. All such permits issued during 2008 shall expire upon the last day of June of the year in which the permit is scheduled to expire. The board's authority to issue permits valid for one or two (2) years shall cease as of December 31, 2008.

(b) A certified public accountant who holds a permit issued by another state and who desires to practice in this state shall apply for a permit in this state if that person does not qualify for reciprocity under the substantial equivalency standard set out in subsection (g) of this section. Upon the date of filing the completed application with the board, the applicant is deemed qualified to practice and may practice public accounting in this state pending board review of the application; provided, that the applicant meets all other applicable requirements under this chapter. Submission of the application constitutes the appointment of the secretary of state as an agent for the applicant for service of process in any action or proceeding arising out of any transaction or operation connected with or incidental to the practice of public accounting in this state by the applicant.

(c) Applications for renewal of a permit under this section shall be submitted to the board by February 15 of the year in which the permit is scheduled to expire and shall be accompanied by evidence that the applicant has satisfied the continuing professional education requirements promulgated by board regulation. That evidence shall be in a form that the board requires. Failure to furnish that evidence constitutes grounds for refusal to renew the permit unless the board in its discretion determines that the failure was due to reasonable cause or excusable neglect.

(d) Applications for renewal of a permit under this section shall also identify any practice unit with which the applicant is affiliated. In the event the practice unit fails to comply with § 5-3.1-9 or 5-3.1-10, the board may refuse to renew the applicant's individual permit if the board determines that the applicant was personally and substantially responsible for the failure of the practice unit to meet the requirements of §§ 5-3.1-9 and 5-3.1-10.

(e) All applicants for a permit under this section shall list in the application all other states in which the applicant has applied for or holds a permit to practice. Each applicant for or holder of a permit issued under this section or any individual who has entered the state under the provisions of substantial equivalency shall, within thirty (30) days of the occurrence of the event, notify the board in writing:

(1) Of the issuance, denial, revocation, or suspension of any certificate, license, degree, or permit by any other state; or

(2) Of the commencement of any disciplinary or enforcement action against the applicant, holder or individual by any other state.

(f) Fees for the issuance and renewal of permits under this section shall be established from time to time by the board. In no case shall the three (3) year renewal fee be less than three hundred and seventy-five dollars ($375). The required fee shall be paid by the applicant at the time the application is filed with the board.

(1) An individual whose principal place of business or principal residence is not in this state having a valid certificate or license as a certified public accountant from any state whose licensure requirements are determined to be substantially equivalent with the conditions of this section shall have all the privileges of certificate holders and licensees of this state without the need to obtain a certificate or permit from this state under this section as long as the conditions of this section are met. The individual must have one year or more of experience. This experience shall include providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax or consulting skills all of which was verified by a licensee, meeting requirements prescribed by the board by rule. This experience is acceptable if it was gained through employment in government, industry, academia or public practice. Notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person, by mail, telephone or electronic means, under this section shall be granted practice privileges in this state and no notice or other submission shall be provided by any such individual. Such an individual shall be subject to the requirements in subdivision (g)(3). If this individual is responsible for supervising attest services and signs or authorizes another licensee to sign the accountant's report on the financial statements on behalf of the firm, this individual shall meet the experience requirements set out in the professional standards for such services. If this individual is responsible for signing or authorizing another licensee to sign the accountant's report on the financial statements on behalf of the firm, this individual shall meet the experience requirements set out in the professional standards for such services. The board may use the NASBA National Qualification Appraisal Service to determine which other states have substantial equivalence with this chapter.

(2) An individual whose principal place of business is not in this state and who holds a valid certificate or license as a certified public accountant from any state which the NASBA National Qualification Appraisal Service has not verified to be in substantial equivalence with the CPA licensure requirements if the AICPA/NASBA Uniform Accountancy Act shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of certificate holders and licenses of this state without the need to obtain a certificate or permit under this section if such individual obtains from the NASBA National Qualification Appraisal Service verification that such individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act. Any individual who passed the Uniform CPA Examination and holds a valid license issued by any other state prior to January 1, 2012 may be exempt from the education requirement in subdivision 5-3.1-5(a)(3) for purposes of this section.

(3) Any individual licensee of another state exercising the privilege afforded under this section and the CPA firm which employs that licensee hereby simultaneously consents, as a condition of the granting of this privilege:

(i) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(ii) To comply with this chapter and the board's rules;

(iii) That in the event the certificate or license from the state of the individual's principal place of business is no longer valid, the individual will cease offering or rendering professional services in this state individually and on behalf of a CPA firm; and

(iv) To the appointment of the board which issued their license as their agent upon whom process may be served in any action or proceeding by this board against the licensee.

(4) A licensee of this state offering or rendering services or using their CPA title in another state shall be subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1; P.L. 2007, ch. 146, § 1; P.L. 2007, ch. 151, § 1; P.L. 2007, ch. 225, § 1; P.L. 2007, ch. 238, § 1.)



Chapter 5-3.1-8 - Permits for accountants licensed by foreign countries.

§ 5-3.1-8 Permits for accountants licensed by foreign countries.  (a) An annual limited permit to engage in the practice of public accounting in this state may be issued by the board, upon application for the permit and payment of the required fee, to any person who is the holder of a certificate, license, or degree from a foreign country constituting a recognized qualification for the practice of public accounting in that country, provided that: (1) the board determines that the requirements for obtaining the certificate, license, or degree are substantially equivalent to those prescribed under this chapter for obtaining a certificate in this state; (2) the certificate, license or degree at the time of application is then in full force and effect; and (3) the applicant meets all other requirements under this section. In the event the board determines that the requirements for obtaining the certificate, license, or degree are not substantially equivalent to those prescribed in this chapter for obtaining a certificate in this state, the board may require, as a condition to granting a permit under this section, that the applicant pass the written examinations required of candidates for a certificate under § 5-3.1-5(a)(4). Any permit issued under this section shall be issued in the name of the applicant followed by the recognized accounting designation by which he or she is known in the country where licensed, translated into the English language, followed by the name of the country. Annual limited permits to engage in the practice of public accounting qualify the holder to practice public accounting in this state solely as to matters concerning residents, governments, and corporations or other business entities, including the divisions, subsidiaries, or any affiliates of the business entity, of the foreign country in which the holder is licensed to practice public accounting. A person who is issued a permit under this section, when engaging in the practice of public accounting in this state, shall only use the title under which he or she is generally known in his or her own country, translated into the English language and indicates after the title the name of the country from which he or she received his or her certificate, license, or degree.

(b) All annual limited permits issued under this section shall expire on the last day of June of each year and may be renewed for a period of one year in accordance with subsection (c) of this section. Submission of the application for original issuance or renewal of an annual limited permit constitutes the appointment of the secretary of state as an agent for the applicant for service of process in any action or proceeding arising out of any transaction or operation connected with or incidental to the practice of public accounting in this state by the applicant.

(c) Applications for renewal of an annual limited permit are submitted to the board by February 15 of each year and shall be accompanied by evidence of satisfaction of the continuing professional education requirements promulgated by board regulation. The evidence shall be in any form that the board requires. Failure to furnish the evidence constitutes grounds for refusal to renew the permit unless the board in its discretion determines that the failure was due to reasonable cause or excusable neglect. Notwithstanding the preceding, the board, in its discretion, may waive the above continuing education requirements if:

(1) The licensing authority of the foreign country in which the holder of the annual limited permit is licensed has established requirements for continuing education for practitioners or public accounting;

(2) The applicant has filed with the board an affidavit stating that he or she is in compliance with those continuing education requirements at the time of the application for renewal; and

(3) The board determines that the continuing education requirements are substantially equivalent to those promulgated by the board under this chapter.

(d) An application for a permit under this section shall list all other jurisdictions in which the applicant has applied for or holds a certificate, license, or degree to practice public accountancy or a permit to practice. Each applicant for or holder of a permit under this section shall, within thirty (30) days of the occurrence of the event, notify the board in writing:

(1) Of the issuance, denial, revocation, or suspension of the certificate, license, degree, or permit; or

(2) Of the commencement of any disciplinary or enforcement action against the applicant or holder by any jurisdiction.

(e) An applicant under this section shall also list in the application the address of every office established or maintained in this state for the limited practice of public accounting. All of those offices shall be under the direct supervision of an accountant licensed either by this state or by a foreign country who holds an annual limited permit to practice issued under this section, and shall be designated by the name and title of the accountant. If applicable, the title is translated into the English language and followed by the name of the foreign country where the accountant is licensed. All applicants for or holders of a permit under this section shall notify the board, in writing, within thirty (30) days of the occurrence of the event:

(1) Of any change in the number or location of offices within this state required to be listed in the application; and

(2) Of any change in the identities of the persons supervising those offices.

(f) The board shall charge a fee to each person who makes application for original issuance or renewal of a permit under this section. The fee shall be paid in U.S. currency at the time the application is made. Fees charged under this section shall be established by the board.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-9 - Permits for practice units.

§ 5-3.1-9 Permits for practice units.  (a) Permits to engage in the practice of public accounting in this state as a practice unit shall be issued by the board, upon application therefore and payment of the required fee, to an entity that demonstrates its qualifications in accordance with this chapter or to certified public accounting firms originally licensed in another state that establish an office in this state. A practice unit must hold a permit issued under this section in order to provide attest and compilation services as defined or to use the title "CPAs" or "CPA firm." An applicant entity for initial issuance or renewal of a permit to practice under this section shall be required to register each office of the firm within this state with the board and to show that all attest and compilation services as defined in this chapter rendered in this state are under the charge of a person holding a valid certificate issued under this chapter, or the corresponding provision of prior law or some other state.

(b) An entity shall satisfy the following requirements:

(1) For general partnerships, joint ventures, limited liability partnerships and limited liability companies:

(i) The principal purpose and business of the partnership must be to furnish public accounting services to the public not inconsistent with this chapter and the rules and regulations of the board;

(ii) A majority of the ownership of the entity, in terms of financial interests and voting rights of all partners, shareholders or members, belongs to holders of a certificate who shall hold a certificate and a permit from some state, and such partners, shareholders or members, whose principal place of business is in this state and who perform professional services in this state, hold a valid permit issued under this chapter or are public accountants registered under § 5-3.1-7. Although firms may include non-licensee owners, the firm and its ownership and all parties must comply with rules promulgated by the board. For firms of public accountants, a majority of the ownership of the firm, in terms of financial interests and voting rights, must belong to holders of permits under § 5-3.1-7, and provided, that any such entity as defined by this subsection may include non-licensee owners provided that:

(A) The entity designates a licensee of this state, who is responsible for the proper registration of the firm and identifies that individual to the board;

(B) All non-licensee owners are active individual participants in the entity;

(C) The entity complies with such other requirements as the board may impose by rule;

(D) Any individual licensee who is responsible for supervising attest and compilation services and signs or authorizes another licensee to sign the accountant's report on the financial statements on behalf of the firm, shall meet the experience requirements as set out in professional standards for such services;

(E) Any individual licensee who signs or authorizes another licensee to sign the accountants' report on the financial statements on behalf of the firm shall meet the experience requirement as set out in professional standards for such services.

(iii) At least one partner, shareholder or member must be a certified public accountant or a public accountant holding a certificate or authority under this chapter and a permit to practice in this state under § 5-3.1-7;

(iv) The address of every office of the entity located in this state must be listed in the application for the permit.

(2) For a sole proprietorship:

(i) The principal purpose and business of the sole proprietorship must be to furnish public accounting services to the public not inconsistent with this chapter and the rules and regulations of the board;

(ii) The sole proprietor must be a certified public accountant or a public accountant holding a certificate or authority under this chapter and a permit to practice in this state under § 5-3.1-7;

(iii) The address of every office of the sole proprietorship located in this state must be listed in the application for the permit.

(iv) Any individual licensee who is responsible for supervising attest and compilation services and signs or authorizes another licensee to sign the accountant's report on the financial statements on behalf of the sole proprietor shall meet the experience requirements as set out in professional standards for such services; and

(v) Any individual licensee who signs or authorizes another licensee to sign the accountants' report on the financial statements on behalf of the firm shall meet the experience requirement as set out in professional standards for such services.

(c) Application for a permit under this section must be made upon the affidavit of the partner, shareholder, member or sole proprietor who holds a permit to practice in this state under § 5-3.1-7 as a certified public accountant or a public accountant. All applications for a permit under this section must include, in addition to any other information required by this chapter or by rule or regulation of the board to be stated in the application, a list of all other states in which the entity has applied for or holds a permit. Upon receipt of the application, the board shall determine whether the entity is eligible for a permit. In the event the board determines the entity is ineligible for a permit under this section, that determination shall be stated in writing and delivered to the applicant at the address that is stated in the application.

(d) All applicants for or holders of a permit under this section shall notify the board in writingwithin thirty (30) days of the occurrence of the event:

(1) Of any change in the identities of the partners, officers, directors, or shareholders who are personally engaged in this state in the practice of public accounting;

(2) Of any change in the number or location of offices within this state required to be listed in the application pursuant to this section;

(3) Of any change in the identities of the persons supervising the offices;

(4) Of any issuance, denial, revocation, or suspension of a permit by any other state. The board may prescribe fees, which are to be paid by the applicants or holders upon the notification; and

(5) Of a reduction below a majority of the ownership in the entity in terms of financial interests and voting rights.

(e) All permits issued by the board under this section subsequent to January 1, 2009, shall be valid for a period of three (3) years and shall expire on the last day of June of the year in which the permit is scheduled to expire unless the permit is renewed in accordance with the provisions of this section. To transition existing licensees to a three (3) year licensing cycle, the board shall have the authority and discretion in 2008 to issue permits under this section that are valid for one, two (2), or three (3) years. All such permits issued during 2008 shall expire upon the last day of June of the year in which the permit is scheduled to expire. The board's authority to issue permits valid for one or two (2) years shall cease as of December 31, 2008.

Effective January 1, 2009, permits issued pursuant to this section may be renewed for a period of three (3) years, and the renewed permit shall expire on the last day of June of the year in which the renewed permit is scheduled to expire, unless the renewed permit is again renewed by its holder. All applications for renewal of permits under this section shall be submitted to the board by February 15 of the year in which a permit or renewed permit is scheduled to expire. All applicants for permit renewal shall satisfy the quality review requirements prescribed in § 5-3.1-10.

(f) Fees to be paid upon application for initial issuance or renewal of a permit under this section shall be established from time to time by the board. Fees shall be paid at the time the application is filed with the board.

(g) An annual permit to engage in the practice of public accounting in this state shall be issued by the board, upon application for it and payment of the required fee, to the office of the auditor general provided the office is in compliance with § 5-3.1-10.

(h) An entity which falls out of compliance with the provisions of this section due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take such corrective action. Failure to bring the firm into compliance within a reasonable period as defined by the board will result in the suspension or revocation of the permit.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1; P.L. 2007, ch. 146, § 1; P.L. 2007, ch. 151, § 1; P.L. 2009, ch. 310, § 23.)



Chapter 5-3.1-10 - Peer reviews.

§ 5-3.1-10 Peer reviews.  (a) The board shall require, as a condition to the renewal of permits for practice units under § 5-3.1-9, that applicants undergo peer reviews conducted no more frequently than one every three (3) years in any manner and with any satisfactory result that the board specifies. The review shall include verification that the individuals in the firm who are responsible for supervising attest and compilation services and sign or authorize someone to sign the accountant's report on the financial statements on behalf of the firm meet competency requirements set out in the professional standards for such services. Any requirements established by the board regarding power reviews shall:

(1) Be promulgated reasonably in advance of the time when it must first be met; and

(2) Provide for compliance by an applicant upon the showing that it has undergone a satisfactory peer review performed for other purposes, such as those performed by the American Institute of Certified Public Accountants in connection with its peer review programs, which was substantially equivalent to the review required under this subsection, and that this review was completed within the three (3) years immediately preceding the renewal period.

(b) The proceedings, records, and work papers of a peer review committee appointed by the board for the purpose of conducting peer reviews under this subsection shall be privileged and shall not be subject to discovery, subpoena, or other means of legal process or introduction into evidence in any civil action, arbitration, administrative proceeding, or state accountancy board proceeding. No member of the peer review committee or other person involved in the peer review process shall be permitted or required to testify in the civil action, arbitration, administrative proceeding, or state accountancy board proceeding as to any matters produced, presented, disclosed, or discussed during or in connection with the peer review process, or as to any findings, recommendations, evaluations, opinions, or other actions of the committees or any members of the committees. Information, documents, or records that are publicly available shall not be construed as immune from discovery or use in civil actions, arbitration proceedings, administrative proceedings, or state accountancy board proceedings merely because they were presented or considered in connection with the peer review process. The privilege created by this statute also does not apply to materials prepared in connection with a particular engagement merely because they are subsequently presented or considered as part of the peer review process; nor does it apply to disputes between review committees and practice units subject to a peer review arising from the performance of the review. The privilege similarly does not apply, notwithstanding any provision in this section to the contrary, to the board or its members, who, so long as they are acting in their official capacities, have access to any and all records, reports, work papers and other documents and materials which may at any time have been in the possession of or prepared by a peer review committee during the performance of its duties.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-11 - Hearing on denial by board.

§ 5-3.1-11 Hearing on denial by board.  Any person or practice unit aggrieved by a decision of the board not to: (1) issue a certificate under § 5-3.1-5, (2) issue a permit to practice under § 5-3.1-7, 5-3.1-8, or 5-3.1-9, or (3) renew any permit, as the case may be, may request a hearing before the board on the denial. The request shall be in the form of a written petition, containing any information that the board by rule or regulation requires, and shall be submitted to the board within ten (10) days of the board's written decision denying the certificate, permit or renewal.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-12 - Revocation or suspension of certificate, authority or permit.

§ 5-3.1-12 Revocation or suspension of certificate, authority or permit.  (a) After notice and a hearing as provided in § 5-3.1-14, the board may: (1) suspend, for a period not to exceed two (2) years, or revoke any certificate issued under § 5-3.1-5, or any predecessor provision, and any authority as a public accountant issued under the prior laws of this state; (2) revoke or suspend any permit issued under §§ 5-3.1-7, 5-3.1-8, 5-3.1-9, or their predecessor provisions; and (3) reprimand or censure in writing, limit the scope of practice, impose an administrative fine upon, not to exceed one thousand dollars ($1,000), or place on probation, all with or without terms, conditions, or limitations, a licensee, for any of the causes specified in subsection (b) of this section.

(b) The board may take action specified in subsection (a) of this section for any one or more of the following causes:

(1) Fraud or deceit in obtaining a certificate or permit under this chapter;

(2) Dishonesty, fraud, or gross negligence in the practice of public accounting or in the filing or failing to file the licensee's own income tax returns;

(3) Violation of any of the provisions of this chapter;

(4) Violation of any rules and regulations, including, but not limited to, any rules of professional conduct, promulgated by the board under the authority granted by this chapter;

(5) Conviction of, or pleading guilty or nolo contendere to, a crime or an act constituting a crime of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, misappropriation of funds, tax evasion, or any other similar offense or offenses involving moral turpitude, in a court of competent jurisdiction of this or any other state or in federal court;

(6) Cancellation, revocation, or suspension of, or refusal to renew, the licensee's certificate or permit from another state by the other state for any cause other than failure to pay a fee or to meet the requirements of continuing education in that other state;

(7) Suspension or revocation of the right to practice public accounting before any state or federal agency;

(8) As to accountants licensed by foreign countries, cancellation, revocation, suspension, or refusal to renew the person's certificate, license, or degree evidencing his or her qualification to practice public accounting by the foreign country issuing the certificate, license, or degree, the certificate, license, or degree having qualified the accountant for issuance of an annual limited permit to practice under § 5-3.1-8;

(9) Failure to furnish the board or any persons acting on behalf of the board any information that is legally requested by the board;

(10) Any conduct reflecting adversely upon the licensee's fitness to engage in the practice of public accountancy; and

(11) Any other conduct discreditable to the public accounting profession.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 1999, ch. 354, § 2.)



Chapter 5-3.1-13 - Revocation or suspension of practice unit permit.

§ 5-3.1-13 Revocation or suspension of practice unit permit.  After notice and a hearing as provided in § 5-3.1-14, the board may revoke or suspend the permit of any practice unit issued under § 5-3.1-9 if at any time the practice unit fails to meet all the qualifications prescribed under § 5-3.1-9. After notice and a hearing as provided in § 5-3.1-14, the board may revoke or suspend the permit of a practice unit issued under § 5-3.1-9, and may censure in writing, limit the scope of practice, impose an administrative fine upon, not to exceed one thousand dollars ($1,000), or place on probation, all with or without terms, conditions, or limitations, the holder of the permit, for any cause enumerated in § 5-3.1-12 and for any of the following additional causes:

(1) With respect to any type of partnership and corporate practice units, the revocation or suspension of the certificate or authority of, or the revocation, suspension, or refusal by the board to renew the permit of, any partner, shareholder, or member of the partnership or corporate practice units; and

(2) Cancellation, revocation, suspension, or refusal to renew the permit of the practice unit, or of any partner, shareholder, or member or of the sole proprietor, to practice public accounting in any other state by that state for any cause other than failure to pay a fee or to meet the requirements of continuing education in that other state.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-14 - Initiation of proceedings  Hearings before board  Appeals  Notice to other states.

§ 5-3.1-14 Initiation of proceedings  Hearings before board  Appeals  Notice to other states.  (a) The board may initiate proceedings under this chapter against a licensee either on its own motion, on the complaint of any person, upon the finding of probable cause by a probable cause committee appointed by the board pursuant to § 5-3.1-4, or upon receiving notification from another state board of accountancy of its decision to:

(1) Revoke, suspend, or refuse to renew the practice privileges granted in that state to the licensee, or

(2) Censure in writing, limit the scope of practice, impose an administrative fine upon, or place on probation the licensee.

(b) A written notice stating the nature of the charge or charges against the licensee and the time and place of the hearing before the board on the charges shall be served on the licensee not less than twenty (20) days prior to the date of the hearing either personally or by mailing a copy of the notice by certified mail, return receipt requested, to the address of the licensee last known to the board.

(c) If, after being served with the notice of hearing as provided for in this section, the licensee fails to appear at the hearing and to defend against the stated charges, the board may proceed to hear evidence against the licensee and may enter an order that is justified by the evidence. That order is final unless the licensee petitions for a review of it as provided in this chapter; provided, that within thirty (30) days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the licensee to submit evidence in his, her, or its behalf.

(d) At any hearing under this section, the licensee may:

(i) Appear in person or be represented by counsel;

(ii) Produce evidence and witnesses on his, her, or its behalf;

(iii) Cross examine witnesses; and

(iv) Examine any evidence that is produced.

(2) A partnership may be represented before the board by counsel or by any partner. A corporation may be represented before the board by counsel or by any shareholder or member of the corporation. A sole proprietorship may be represented before the board by counsel or by the sole proprietor. The licensee is entitled, on written application to the board, to the issuance of subpoenas to compel the attendance of witnesses on the licensee's behalf.

(e) The board or any member of the board may issue subpoenas to compel the attendance of witnesses and the production of documents, and may administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with or upon a hearing under this chapter. In case of disobedience to a subpoena, the board may petition the superior court to require the attendance and testimony of witnesses and the production of documentary evidence.

(f) The board shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but any determination of the board shall be based upon sufficient legal evidence to sustain the determination.

(g) A stenographic record of all hearings under this section shall be kept and a transcript filed with the board.

(h) At all hearings, the attorney general of this state, or any other legal counsel that is employed, shall appear and represent the board.

(i) The decision of the board shall be made by vote in accordance with rules and regulations established under § 5-3.1-4.

(j) Any appeal from the decision of the board, by a person or persons adversely affected by the decision, shall be governed by § 42-35-15.

(k) On rendering a decision to: (1) revoke or suspend a certificate issued under the laws of this state, (2) revoke or suspend an authority as a public accountant issued under the prior laws of this state, (3) revoke, suspend, or refuse to renew a permit issued under the laws of this state, or (4) censure in writing, limit the scope of practice of, impose an administrative fine upon, or place on probation a licensee, the board shall examine its records to determine whether the licensee holds a certificate or a permit to practice in any other state. If the board determines that the licensee in fact holds a certificate or permit, the board shall immediately notify the board of accountancy of the other state by mail of its decision under this section, and shall include in the notice an indication as to whether or not the licensee has appealed that decision.

(l) The board may, in its discretion, order any licensee against whom proceedings have been initiated under § 5-3.1-12 or 5-3.1-13 to reimburse the board for any fees, expenses, and costs incurred by the board in connection with those proceedings, including attorneys' fees. Those fees shall be paid within thirty (30) days from the date they are assessed and may be reviewed in accordance with § 42-35-15.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-15 - Reinstatement.

§ 5-3.1-15 Reinstatement.  (a) Upon application in writing or after hearing pursuant to notice, the board may:

(1) Reissue a certificate to a certified public accountant whose certificate has been revoked or suspended;

(2) Reissue an authority to a public accountant whose authority has been revoked or suspended; and

(3) Modify the suspension of or reissue any permit which has been revoked or suspended, or which the board has previously refused to renew.

(b) The board shall specify by rule the manner in which applications under this section are made, the time within which they are made, and the circumstances in which hearings will be held on the applications.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-16 - Acts declared unlawful.

§ 5-3.1-16 Acts declared unlawful.  (a) Except as permitted by the board pursuant to § 5-3.1-18(b), no person shall hold himself or herself out to the public as a certified public accountant or assume or use the designation "certified public accountant" or "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a certified public accountant or CPA, unless that person has been issued a permit to practice under § 5-3.1-7.

(b) No entity shall provide attest or compilation services or assume or use the designation "certified public accountants" or "CPAs" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the practice unit is composed of certified public accountants or CPAs, unless:

(1) The practice unit holds a permit to practice under § 5-3.1-9;

(2) Ownership of the firm is in accord with this chapter and rules promulgated by the board.

(c) No person shall hold himself or herself out to the public as a public accountant, or assume or use the designation "public accountant" or "PA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a public accountant or PA, unless that person holds an authority as a public accountant and a permit to practice in this state issued under § 5-3.1-7. This subsection does not apply to those persons qualified under subsection (a) of this section to hold themselves out to the public as certified public accountants and to use the designation "certified public accountant" or "CPA".

(d) No entity shall provide attest or compilation services or assume or use the designation "public accountants" or "PAs" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the practice unit is composed of public accountants or PAs, unless the practice unit holds a permit to practice under § 5-3.1-9.

(e) No person or entity not holding a valid permit shall assume or use the title or designation "certified accountant", "chartered accountant", "enrolled accountant", "licensed accountant", "registered accountant", "accredited accountant", or any other title or designation likely to be confused with "certified public accountant" or "public accountant", any of the abbreviations "CA", "RA", "LA", "AA", or similar abbreviation likely to be confused with "CPA" or "PA"; provided, that anyone who holds a permit to practice under § 5-3.1-7 may hold himself or herself out to the public as an "accountant" or "auditor". The title "Enrolled Agent" or the abbreviation "EA" may only be used by those individuals so designated by the Internal Revenue Service. In addition, the board may at its discretion allow titles or abbreviations to be used which do not mislead the public and for which appropriate certification or accreditation by a national organization can be demonstrated.

(f) No person or entity shall prepare or attempt to prepare, or sign, affix, or associate the person's or entity's name or any trade name used by him, her, or it in the person's or entity's business or profession or practice unit to any attest or compilation reports unless the individual holds a permit to practice under § 5-3.1-7 or 5-3.1-8, and unless the practice unit holds a permit to practice under § 5-3.1-9.

(g) No person or entity not holding a permit to practice under this chapter shall hold himself, herself, or itself out to the public as an "accountant" or "auditor", whether or not the term is accompanied by any other description or designation, on any sign, card, or letterhead, or in any advertisement or directory.

(h) No person holding a permit shall assume or use a professional or firm name or designation that is misleading about the legal form of the firm, or the persons who are partners, officers, members, managers or shareholders of the firm, or about any other matter; provided, however, that names of one or more former partners, members, managers or shareholders may be included in the name of a firm or its successor.

(i) No person or entity shall hold himself, herself, or itself out to the public as being qualified for the practice of public accounting unless the person or entity holds a permit to practice under this chapter.

(j) The provisions of subsections (a), (c), and (e) of this section do not prohibit any accountant licensed by a foreign country who holds an annual limited permit to engage in the practice of public accounting under § 5-3.1-8 from using the accounting designation by which he or she is known in his or her own country, translated into the English language, followed by the name of the country from which his or her certificate, license, or degree was issued, as required by § 5-3.1-8.

(k) Any person or practice unit that is found to have violated any provision of this section by a court of competent jurisdiction is liable to the board for reasonable attorneys' fees in connection with the proceeding in which the finding was made.

(l) A licensee, practice unit, or affiliated entity shall not directly or indirectly for a commission, recommend or refer to a client any product or service, or for a commission, recommend or refer any product or service to be supplied by a client, or receive a commission, when the licensee, practice unit, or affiliated entity also performs for that client any attest or compilation services or reports. This prohibition applies during the period in which the licensee or practice unit or affiliated entity is engaged to perform any services listed above and the period covered by any historical financial statements involved in such listed services.

(2) A licensee, practice unit, or affiliated entity who is not prohibited by this section from performing services for or receiving a commission, and who is paid or expects to be paid a commission, shall disclose that fact to any person or entity to whom the licensee, practice unit, or affiliated entity recommends or refers a product or service to which the commission relates. The disclosure must be made in writing contemporaneously with or prior to the referral or recommendation.

(3) Any licensee, practice unit, or affiliated entity who accepts a referral fee for recommending or referring any service of a licensee to any person or entity or who pays a referral fee to obtain a client shall disclose the acceptance or payment to the client. The disclosure must be made, in writing, contemporaneously with or prior to the referral or recommendation.

(4) For purposes of this section, an "affiliated entity" is defined as an entity in which the licensee, and/or any member and/or employee of the practice unit, has more than an aggregate twenty percent (20%) direct or indirect financial interest.

(5) A licensee or practice unit in public practice who is not prohibited by this section from performing service for or receiving a commission shall comply with all applicable federal and state securities laws, rules promulgated thereunder, and registration requirements.

(m) A licensee, practice unit, or affiliated entity shall not: perform for a contingent fee any professional services for, or receive such a fee from, a client for whom the licensee or practice unit performs any attest or compilation services or reports; or prepare an original or amended tax return or claim for a tax refund for a contingent fee for any client.

(2) The prohibitions in subdivision ( l )(1) of this section apply during the period in which the licensee is engaged to perform any of the services listed above and the period covered by any historical financial statements involved in any such listed services.

(3) Except as stated in the next sentence, a "contingent fee" is a fee established for the performance of any service pursuant to an arrangement in which no fee will be charged unless a specified finding or result is attained, or in which the amount of the fee is otherwise dependent upon the finding or result of such service. Solely for purposes of this section, fees are not regarded as being contingent if fixed by courts or other public authorities, or, in tax matters, if determined based on the results of judicial proceedings or the findings of governmental agencies. A licensee's fees may vary depending, for example, on the complexity of services rendered.

(4) For purposes of this section, an "affiliated entity" is defined as any entity in which the licensee, or any member or employee of the practice unit, has more than an aggregate twenty percent (20%) direct or indirect financial interest.

(5) Any licensee who receives a contingent fee pursuant to this section shall comply with all applicable federal and state securities laws, rules promulgated thereunder, and registration requirements.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 87, § 1; P.L. 2001, ch. 336, § 1; P.L. 2009, ch. 310, § 23.)



Chapter 5-3.1-17 - Other activities.

§ 5-3.1-17 Other activities.  In addition to the activities set out in § 5-3.1-3(13), a licensee may engage in one or more kinds of management, advisory, or consulting services, and in the preparation of tax returns and the furnishing of advice on tax matters.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-18 - Exceptions  Acts not prohibited.

§ 5-3.1-18 Exceptions  Acts not prohibited.  (a) Nothing contained in this chapter shall be construed as prohibiting any person not a certified public accountant or public accountant from serving as an employee of or an assistant to a licensee; provided, that the employee or assistant shall not issue any accounting or financial statement or report over his or her name.

(b) Nothing contained in this chapter shall be construed as prohibiting any person who is the holder of a certificate or permit issued by this state or any other state which has not been revoked or suspended by the board or board of accountancy of the other state from assuming or using the designation "certified public accountant" or "CPA" or any other title, designation, words, letters, sign, card, or device tending to indicate that the person is a certified public accountant; provided, that the provisions of this subsection shall not be construed to authorize the use of those designations in connection with the practice of public accounting in this state unless the person using the designations holds a permit to practice issued by the board.

(c) Nothing contained in this chapter or in any other law of this state shall be construed as prohibiting a licensee or any employee of a licensee from disclosing any information in confidence to other licensees engaged in conducting peer reviews, or any of their employees or agents, in connection with peer reviews which are conducted under the auspices of a recognized professional association or under this chapter.

(d) Nothing contained in this chapter or in any other law of this state shall be construed as prohibiting a licensee or any employee of a licensee from disclosing any information in confidence to any employee, representative, officer, or committee member of a recognized professional association or to the board or any of its employees or committees in connection with a professional ethics investigation held under the auspices of the professional association or the board.

(e) The provisions of § 5-3.1-16(f) and (g) do not prohibit any officer, employee, partner, or principal of any entity from affixing his or her signature to any statement or report in reference to the affairs of that entity with any wording designating the position, title, or office which he or she holds in that entity, or from describing himself or herself by the position, title, or office which he or she holds in the entity; nor do those provisions prohibit any act of a public official or a public employee in the performance of his or her duties as a public official or public employee.

(f) Nothing contained in this chapter shall be construed as prohibiting any person or entity not holding a permit under this chapter from offering or rendering to the public bookkeeping services, including devising and installing systems, recording and presentation of financial information or data, preparing financial statements or similar services, preparation of tax returns, or the furnishing of advice on tax matters; provided, that no person or entity shall perform a report on any attest or compilation services nor shall any person or entity attempt to prepare or prepare a report in any manner having the appearance or import of any attest or compilation report enumerated in this subsection so as to mislead the public.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-19 - Injunction against unlawful acts.

§ 5-3.1-19 Injunction against unlawful acts.  Whenever, in the judgment of the board, any person or entity has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of this chapter, the board may make application to the superior court for an order enjoining those acts or practices. Upon a showing by the board that the person or entity has engaged, or is about to engage, in any of those acts or practices, an injunction, restraining order, or any other order that may be appropriate shall be granted by the court without bond. In any instance of the granting of an injunction or order by the superior court under this section, the court shall award the board reasonable attorneys' fees.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-20 - Penalty for violations.

§ 5-3.1-20 Penalty for violations.  (a) Any person or entity that violates any provision of this chapter shall be guilty of a misdemeanor, and upon conviction, shall be subject to:

(1) In the case of an individual, a fine of not more than one thousand dollars ($1,000), or imprisonment for not more than one year, or both, or

(2) In the case of an entity a fine of not more than five thousand dollars ($5,000).

(b) Whenever the board has reason to believe that any person or entity is liable to punishment under this section, it may certify the facts to the attorney general of this state who may, in his or her discretion, cause appropriate proceedings to be brought.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-21 - Use of card, sign, or advertisement as evidence  Single act sufficient evidence.

§ 5-3.1-21 Use of card, sign, or advertisement as evidence  Single act sufficient evidence.  The display or presentation of a card, sign, advertisement, or other printed, engraved, or written instrument or device bearing a person's or entity's name in conjunction with the words "certified public accountant", "certified public accountants", "public accountant" or "public accountants", or any abbreviation of those words, except as permitted by this chapter, is prima facie evidence in any action brought under § 5-3.1-19 or 5-3.1-20 that the person or entity whose name is displayed caused or procured the display or presentation of that card, sign, advertisement, or other printed, engraved, or written instrument or device and that the person or entity is holding himself, herself, or itself out to the public as a certified public accountant or public accountant, or as a practice unit composed of certified public accountants and/or public accountants. In that action, evidence of the commission of a single act prohibited by this chapter is sufficient to justify an injunction or a conviction need not be established for that purpose.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-22 - Ownership of accountants' working papers.

§ 5-3.1-22 Ownership of accountants' working papers.  All statements, records, schedules, working papers, memoranda, and any other data, including, but not limited to, a data bank, which are retained by a practice unit incident to or in the course of professional services rendered to clients, except reports submitted by the practice unit to a client, are and remain the property of that practice unit in the absence of an express agreement to the contrary between the practice unit and the client. No statement, record, schedule, working paper, memorandum, or other data shall be sold, transferred, or bequeathed, without the written consent of the client or his, her, or its personal representative or assignee, to anyone or any entity other than, in the case of a partnership or corporation, one or more of its surviving partners, shareholders, new partners, or new shareholders, or any organization resulting from the combination or merger of the practice unit, or any other successor in interest to the practice unit.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)



Chapter 5-3.1-23 - Confidential communications.

§ 5-3.1-23 Confidential communications.  (a) No licensee or any employee of a licensee, including, but not limited to, clerks, paraprofessionals, and students under work-study programs on a paid or pro bono basis, shall disclose any confidential information obtained in the course of a professional engagement except with the written consent of the client or former client, or as disclosure of confidential information is permitted by subsection (c) or (d) of § 5-3.1-18 in connection with peer reviews or board investigations.

(b) This section shall not be construed as limiting the authority of this state or of the United States or of an agency or court of this state or of the United States to subpoena and use the confidential information in connection with any investigation, public hearing, or other proceeding. Nor shall this section be construed as prohibiting a certified public accountant or public accountant whose professional competence has been challenged in a court of law or before an administrative agency from disclosing confidential information as part of a defense to the court action or administrative proceeding.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-24 - Construction.

§ 5-3.1-24 Construction.  If any provision of this chapter or the application of this chapter to anyone or to any circumstance is held invalid, the remainder of this chapter, or the application of that provision to others or other circumstances shall not be affected.

History of Section.
(P.L. 1995, ch. 159, § 2.)



Chapter 5-3.1-25 - Repeal provisions  Effect of prior laws, rules, and regulations.

§ 5-3.1-25 Repeal provisions  Effect of prior laws, rules, and regulations.  All other acts or parts of acts in conflict with this chapter are repealed; provided, that nothing contained in this chapter invalidates or affects any action taken under any law in effect prior to January 1, 2000; nor does it invalidate or affect any proceeding instituted under that law before January 1, 2000; nor does it invalidate the rules and regulations promulgated by the Rhode Island board of accountancy under the prior law, the rules and regulations (to the extent they are not inconsistent with the provisions of this chapter) to remain in full force and effect until new rules and regulations are promulgated by the board.

History of Section.
(P.L. 1995, ch. 159, § 2; P.L. 2001, ch. 336, § 1.)






Chapter 5-4 - Coal and Coke Dealers

Chapter 5-4-1 - License required.

§ 5-4-1 License required.  It is unlawful for any person, firm, or corporation to sell or offer for sale in the state any quantities of coal or coke which exceed one thousand pounds (1,000 lbs.) without first obtaining a license from the director of labor and training as provided in § 5-4-2.

History of Section.
(P.L. 1923, ch. 483, § 4; G.L. 1938, ch. 367, §§ 1, 4; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-1; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-2 - Coal and coke license.

§ 5-4-2 Coal and coke license.  The director of labor and training may issue a coal and coke license for wholesale or retail authorizing the licensee or his or her agents or servants to sell and deliver or distribute coal or coke in quantities of more than one thousand pounds (1,000 lbs.) in any part of the state at wholesale or retail. The fee for this license shall be forty dollars ($40.00) for one yard office and one main office operated by the licensee and twenty dollars ($20.00) additional for each branch office or each added yard or yard office operated by the licensee. Every applicant for a license of this class shall furnish the director of labor and training with satisfactory evidence of the possession of or access to proper facilities for weighing and distributing coal or coke.

History of Section.
(P.L. 1923, ch. 483, §§ 4, 5; P.L. 1928, ch. 1212, § 1; G.L. 1938, ch. 367, §§ 2, 4, 5; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-2; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-3 - Issuance date and duration of licenses.

§ 5-4-3 Issuance date and duration of licenses.  The license as provided in § 5-4-2 shall be issued as of the first day of December of each year and shall continue in full force and effect for one year, unless revoked by the director of labor and training as subsequently provided in this chapter, and may be renewed upon payment of the prescribed fee.

History of Section.
(G.L. 1938, ch. 367, § 3; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-3; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-4 - Disposition of licensing fees.

§ 5-4-4 Disposition of licensing fees.  All moneys received for licenses by the director of labor and training under the provisions of this chapter shall be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1923, ch. 483, § 8; G.L. 1938, ch. 367, §§ 4, 8; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-4.)



Chapter 5-4-5 - Records of licenses.

§ 5-4-5 Records of licenses.  The director of labor and training shall keep a record of all licenses granted by him or her under the provisions of this chapter with the number of each, the name, residence and business address of the licensee, and the cities and towns for which each license is issued. Those records are open at all times to public inspection.

History of Section.
(P.L. 1923, ch. 483, § 6; G.L. 1938, ch. 367, §§ 5, 6; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-5.)



Chapter 5-4-6 - Sale by weight  Standards for ton.

§ 5-4-6 Sale by weight  Standards for ton.  All coal or coke sold or offered for sale by any licensee shall be sold by weight. Two thousand pounds (2,000 lbs.) avoirdupois shall be the standard of weight for the net ton, and two thousand two hundred forty pounds (2,240 lbs.) avoirdupois shall be the standard weight for the gross ton.

History of Section.
(P.L. 1923, ch. 483, § 1; G.L. 1938, ch. 367, §§ 1, 6; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-6.)



Chapter 5-4-7 - Sale in units of less than 100 pounds.

§ 5-4-7 Sale in units of less than 100 pounds.  Coal and coke of one hundred pounds (100 lbs.) or less per unit shall be sold in bags, baskets, or other vessels or receptacles; provided, that coal or coke shall not be sold or offered for sale in bags, baskets, vessels, or receptacles in units of less than eighteen pounds (18 lbs.). Those bags, baskets, vessels, or receptacles must be plainly marked in solid letters of not less than three-fourths ( 3/4) of one inch in height, stating on them the weight of coal or coke that they contain and the name and address of the dealer putting up the coal or coke, together with the size and kind.

History of Section.
(P.L. 1923, ch. 483, § 1; G.L. 1938, ch. 367, §§ 1, 6; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-7.)



Chapter 5-4-8 - Statement accompanying deliveries of more than 100 pounds.

§ 5-4-8 Statement accompanying deliveries of more than 100 pounds.  A statement upon a form approved by, and a copy of which shall be filed with, the director of labor and training, signed by the seller or the seller's agent stating the seller's name and business address, the name and address of the purchaser, the date of delivery and the kind, size and weight of the coal or coke, shall accompany the delivery of any coal or coke sold to consumers in the state in quantities in excess of one hundred pounds (100 lbs.) and shall be given to the purchaser or purchaser's agent upon delivery of the coal or coke.

History of Section.
(P.L. 1923, ch. 483, § 1; G.L. 1938, ch. 367, §§ 1, 6; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-8.)



Chapter 5-4-9 - Marking of vehicles  Display of license.

§ 5-4-9 Marking of vehicles  Display of license.  Every vehicle used by a licensee or other person in connection with the sale or delivery of coal or coke in this state shall be marked in any manner that the director of labor and training requires, and each licensee shall display his or her license in a conspicuous place and manner at his or her principal place of business.

History of Section.
(P.L. 1923, ch. 483, § 4; G.L. 1938, ch. 367, §§ 4, 6; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-9.)



Chapter 5-4-10 - Director's power to check weight of deliveries.

§ 5-4-10 Director's power to check weight of deliveries.  Whenever in this state coal or coke is being transported by a licensee or other person to a purchaser or consumer, the director of labor and training, or his or her agent or agents, may direct the person or persons having charge of that coal or coke to convey the coal or coke immediately to scales designated by the director of labor and training, or his or her agent or agents, and then the director, or his or her agent or agents, shall determine the quantity of that coal or coke and shall determine its weight, together with the tare weight, and shall direct the person or persons after unloading the coal or coke to return immediately to the scales where the original load was weighed and upon that return the director, or his or her agent or agents, shall determine the tare weight. The scales designated by the director, or his or her agent or agents, used as previously stated may be the public scales of any city or town or any other scales which have been tested and sealed and any scales as in the judgment of the director are most convenient; provided, that the provisions of this section do not apply to coal or coke while being transported in trains or cars operated by any railroad or street railroad authorized to do business in this state.

History of Section.
(P.L. 1923, ch. 483, § 8a; P.L. 1928, ch. 1217, § 1; G.L. 1938, ch. 367, §§ 7, 9; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-10.)



Chapter 5-4-18 - Suspension or revocation of license.

§ 5-4-18 Suspension or revocation of license.  The director of labor and training, after a hearing, may suspend or revoke any license issued under the provisions of this chapter for using or giving false or insufficient weight, in violation of any provisions of this chapter or any rule or regulation promulgated by the director of labor and training under this chapter.

History of Section.
(P.L. 1923, ch. 483, § 7; G.L. 1938, ch. 367, § 7; G.L. 1938, ch. 367, § 11; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-18; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-19 - Judicial review of decisions.

§ 5-4-19 Judicial review of decisions.  Any person aggrieved by any decision or order of the director of labor and training made pursuant to the provisions of this chapter may appeal to the superior court under the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1923, ch. 483, § 10; G.L. 1938, ch. 367, §§ 11, 12; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-19.)



Chapter 5-4-20 - Penalty for violations  Prosecution.

§ 5-4-20 Penalty for violations  Prosecution.  Whoever violates any provision of this chapter, or whoever is guilty of fraud or deceit in the weighing, selling or delivering of coal or coke, or whoever willfully, by himself or herself or his or her servant, agent or employee, sells or delivers or distributes or offers to sell, deliver or distribute any coal or coke which does not comply with the universal trade custom of standards and specifications shall be punished by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500). In any proceeding to enforce the provisions of this chapter, the director of labor and training shall not be required to enter into any recognizance or to give surety for costs.

History of Section.
(P.L. 1923, ch. 483, § 9; G.L. 1938, ch. 367, §§ 10, 13; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-20; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-21 - Fuels to which chapter applicable.

§ 5-4-21 Fuels to which chapter applicable.  The provisions of this chapter shall be construed and deemed to apply to all anthracite and bituminous coal and to all coke and other fuels containing coal or coke that may be sold or offered for sale in this state. The term "coal", as used in this chapter, includes both anthracite and bituminous coal and other fuels containing coal.

History of Section.
(G.L. 1938, ch. 367, § 14; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-21; P.L. 1998, ch. 317, § 1.)



Chapter 5-4-22 - Appropriations  Disbursements.

§ 5-4-22 Appropriations  Disbursements.  For the purpose of paying necessary expenses in carrying out the provisions of this chapter, the general assembly shall annually appropriate any sum that it deems necessary; and the state controller is directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much of it as may periodically be required, upon receipt by him or her of proper vouchers approved by the director of labor and training.

History of Section.
(P.L. 1923, ch. 483, § 12; G.L. 1938, ch. 367, §§ 13, 16; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-22.)



Chapter 5-4-23 - Severability.

§ 5-4-23 Severability.  If any clause, sentence, paragraph, or part of this chapter is for any reason adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of the chapter, but shall be confined in its operation to the clause, sentence, paragraph, or part, directly involved in the controversy in which that judgment has been rendered.

History of Section.
(P.L. 1923, ch. 483, § 11; G.L. 1938, ch. 367, §§ 12, 15; P.L. 1939, ch. 733, § 1; G.L. 1956, § 5-4-23.)






Chapter 5-5 - Private Detective Act

Chapter 5-5-1 - Short title.

§ 5-5-1 Short title.  This chapter may be cited as the "Private Detective Act".

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-2 - Definitions.

§ 5-5-2 Definitions.  As used in this chapter:

(1) "Applicant" means any person who has applied for permission to engage in any act or activity that is regulated pursuant to the provisions of this chapter.

(2) "Computer forensic specialist" means a person who holds a professional certification as a computer examiner and who interprets, evaluates, tests, or analyzes pre-existing data from computers, computer systems, networks or other electronic media, provided to them by another person who owns, controls or possesses said computer, computer system, network or other electronic media.

(3) "License" means any license required by this chapter.

(4) "License fee" means any moneys required by law to be paid for the issuance or renewal of any license required by the regulations.

(5) "Local licensing authority" means the town councils of license boards of the several towns, the mayor and city council or license bureau of a city.

(6) "Private detective" means a person who is hired for the purpose of conducting investigations involving:

(i) Inquiries into unsolved crimes;

(ii) Clandestine surveillance;

(iii) The search for missing persons; and

(iv) The search for lost or stolen property.

(7) Words in the singular include the plural and the plural includes the singular.

History of Section.
(P.L. 1987, ch. 479, § 2; P.L. 2008, ch. 111, § 1; P.L. 2009, ch. 310, § 24.)



Chapter 5-5-3 - License qualifications.

§ 5-5-3 License qualifications.  In order to be eligible for a license, an applicant must:

(1) Be a citizen of the United States or a resident alien;

(2) Not have been convicted in any jurisdiction of a felony;

(3) Not have had any previous private investigator license or registration revoked or application for that license or registration denied by the appropriate authority of any local licensing authority;

(4) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless the court has subsequently determined that his or her competency has been restored;

(5) Not suffer from habitual drunkenness or from narcotics addiction or dependence;

(6) Be of good moral character;

(7) Have experience that has been gained through:

(i) At least five (5) years experience as an investigator or as a police officer with a state, county or municipal police department or with an investigative agency of the United States of America or of any state, county or municipality; or

(ii) A degree in criminal justice from an accredited college or university; or

(iii) Employment by a private detective as an investigator for at least five (5) years; or

(iv) Substantively equivalent training or experience.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-4 - License application.

§ 5-5-4 License application.  Any person engaged as a private detective prior to January 1, 1988, and who continues to be engaged as of January 1, 1988 may apply for a private detective license with the local licensing authority where his or her principal place of business is located. Persons presently licensed shall be granted private detective licenses from the local licensing authority upon application and verification that he or she has not been convicted in any jurisdiction of a felony. This initial application will be treated as a renewal of a license. Subsequent applications for renewal of his or her license are governed by § 5-5-6.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-5 - Investigation and action on application.

§ 5-5-5 Investigation and action on application.  After an examination of the application and any further inquiry and investigation that is deemed proper and necessary as to the good character, competency, and integrity of the applicant and the persons named in the application, the local licensing authority shall as soon as practicable issue a license in a form prescribed by it to the applicant or notify the applicant of a denial of the license application. Persons shall file their applications with the local licensing authority where his or her principal place of business is located.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-6 - Grounds for denial of application for license or renewal of license.

§ 5-5-6 Grounds for denial of application for license or renewal of license.  The local licensing authority shall deny the application for or renewal of license if it finds that the applicant:

(1) Has violated any provisions of this chapter or rules and regulations promulgated under this chapter; or

(2) In the case of the applicant, commits any act that would disqualify him or her under § 5-5-10 or where the applicant has failed to meet the qualifications of this chapter;

(3) Practices fraud, deceit, or misrepresentation;

(4) Makes a material misstatement in the application for or renewal of a license; or

(5) Demonstrates incompetence or untrustworthiness in actions affecting the conduct of the business, required to be licensed under this chapter.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-7 - Procedure for approval or denial of application  Hearings.

§ 5-5-7 Procedure for approval or denial of application  Hearings.  The local licensing authority, in approving or denying an application for a license or renewal of a license, shall proceed as follows:

(1) If the application is approved, the local licensing authority shall issue a license in the form provided in this chapter;

(2) If the application is denied, the local licensing authority shall notify the applicant or licensee, in writing, of the denial and state the reasons for his or her action;

(3) Within fifteen (15) days from the receipt of notice, the applicant or licensee may request a hearing in writing;

(4) If a request for a hearing is received in a timely manner, the local licensing authority shall set a date for a hearing and notify the parties of the time and place of the hearing;

(5) All hearings shall be held in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-8 - Renewal of licenses.

§ 5-5-8 Renewal of licenses.  Each license shall expire one year after its date of issuance. Subject to the power of the local licensing authority to deny, revoke, or suspend a license, any license shall be renewable by the local licensing authority for the next one year period upon proper application for renewal payment of license fees. An application for renewal of a license must be received by the local licensing authority on a form provided by him or her not less than thirty (30) days prior to the expiration date of the license, and he or she shall promptly notify the licensee of his or her intent to refuse to renew the license. The licensee may, within fifteen (15) days after receipt of the notice of intent to refuse to renew a license, request a hearing on the refusal in the manner prescribed by this chapter. A licensee is permitted to continue to engage in business while its renewal application is pending. Upon renewal of any license the local licensing authority shall issue a renewal license.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-9 - Registration and license fees.

§ 5-5-9 Registration and license fees.  (a) The registration and license fee for a private detective is one hundred fifty dollars ($150) annually.

(b) No license issued pursuant to the provisions of this chapter shall be assigned or transferred, either by operation of law or otherwise.

(c) With good cause, the local licensing authority may extend the period of time for filing the application required by this subsection.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-10 - Grounds for suspension and revocation of licenses.

§ 5-5-10 Grounds for suspension and revocation of licenses.  (a) A license may be suspended or revoked if the licensee:

(1) Violates any provisions of this chapter or rules and regulations promulgated under this chapter;

(2) Practices fraud, deceit or misrepresentation;

(3) Makes a material misstatement in the application for or renewal of the license;

(4) Commits any act that would disqualify the qualifying agent.

(b) After the licensee has exhausted the right of appeal or, if the licensee does not seek a hearing, the licensee shall immediately cease to operate the business for the time period provided in the order of suspension or permanently in the case of revocation and shall notify all of its clients of the revocation or suspension and maintain a copy of the notices in its business records.

(c) Under circumstances in which the local licensing authority determines that the public health, welfare, or safety may be jeopardized by the termination of a licensee's services, that local licensing authority may, upon his or her own motion or upon application by the licensee or any party affected by the termination, extend the time for the termination of the licensee's operations, subject to any reasonable, necessary and proper conditions or restrictions that he or she deems appropriate.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-11 - Surrender of license.

§ 5-5-11 Surrender of license.  Each license shall be surrendered to the local licensing authority within seventy-two (72) hours after it has been revoked or after the licensee ceases to do business pursuant to an order of suspension. If, the local licensing authority or a court of competent jurisdiction has pending before it any matter relating to the renewal, revocation, or transfer of a license, the licensee shall not be required to surrender the license until the matter has been adjudicated and all appeals have been exhausted; provided, that a stay has been obtained in accordance with the provisions of this chapter pertaining to judicial review.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-12 - Change in status of licensee.

§ 5-5-12 Change in status of licensee.  The licensee shall notify the local licensing authority, in writing, within five (5) days of any material change in the information previously furnished or required to be furnished to the local licensing authority or any occurrence that could reasonably be expected to affect the licensee's privilege to a license under this chapter.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-13 - Uniform and equipment.

§ 5-5-13 Uniform and equipment.  (a) No individual licensed by, registered by, or subject to the provisions of this chapter shall wear or display any insignia, patch, or pattern which indicates or tends to indicate that he or she is a law enforcement officer of the federal government, a state, or any political subdivision of the state or which contains or includes the word "police" or the equivalent of the word, or is similar in wording to any law enforcement agency in this state. All badges, shields, and any other devices shall not indicate or tend to indicate that it represents that of any law enforcement officer of the federal government, a state, or any other political subdivision of the state. This entire wording must be approved by the local licensing authority.

(b) No person, while performing any activities licensed by this chapter, shall have or utilize any vehicle or equipment displaying the words "police", "law enforcement officer", or the equivalent of the word(s) or have any sign, shield, marking, accessory, or insignia that indicates that the vehicle is a vehicle of a public law enforcement agency. All wording must indicate private detective or private investigating agency and be approved by the local licensing authority.

(c) No licensee shall, by the use of any letterhead, advertisement, or other printed matter, or in any other manner, represent that he or she is an instrumentality or agency of the federal government or of the state or political subdivision of the state.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-14 - Bonding requirements.

§ 5-5-14 Bonding requirements.  Any licensee or private detective shall deliver to the local licensing authority or their designee a bond with a surety company authorized to do business in the state conditioned for the benefit of any person injured by willful, malicious, or wrongful acts of the licensee, which in the case of an individual shall be five thousand dollars ($5,000).

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-15 - Prohibited activities.

§ 5-5-15 Prohibited activities.  It is unlawful for any person to knowingly commit any of the following:

(1) Provide any service required to be licensed under this chapter without possessing a valid license;

(2) Employ any individual to perform the duties of an unarmed employee or armed employee who has not first complied with all provisions of this chapter and the regulations in all respects;

(3) Falsely represent that a person is the holder of a valid license; or

(4) Possess a license or identification card issued to another person.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-16 - Identification cards.

§ 5-5-16 Identification cards.  The local licensing authority shall prescribe by regulation the form of identification cards that may be carried by persons licensed under this chapter. Every person licensed under this chapter shall be given a permanent licensed number and shall be issued an identification card which is approximately two and one-half (2 1/2) inches wide and three and one-half (3 1/2) inches long and bears on it the number assigned to the licensee, the full name, date of birth, residence address, brief description of the licensee, his or her fingerprints and photograph, and a space upon which the licensee writes his or her usual signature with pen and ink, or a facsimile of the signature.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-17 - Licensee business procedures.

§ 5-5-17 Licensee business procedures.  Any licensee shall, on notice from the local licensing authority, discontinue any advertising or the use of any advertisement, seal or card, which in the opinion of the local licensing authority tends to mislead the public. Failure to comply with that order of the local licensing authority shall be cause for revocation of the license.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-18 - Judicial review.

§ 5-5-18 Judicial review.  (a) Any person aggrieved by a final decision or order of the local licensing authority made after a hearing or rehearing whether or not a petition for a hearing was filed, may obtain judicial review of the decision by appeal to the superior court in accordance with chapter 35 of title 42.

(b) Filing of an appeal does not stay enforcement of the decision or order of the local licensing authority unless the stay is obtained from the court upon application in accordance with the rules of court or from the superintendent upon any terms and conditions that he or she deems proper.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-19 - Obligation to report criminal violations.

§ 5-5-19 Obligation to report criminal violations.  All felonies that are discovered by persons licensed and registered under this chapter shall be reported immediately to the Rhode Island state police, private investigative unit, or to the local police department where the crime occurred.

History of Section.
(P.L. 1987, ch. 479, § 2.)



Chapter 5-5-20 - Exemptions.

§ 5-5-20 Exemptions.  (a) Nothing in this chapter includes the activities of any person employed by any federal or state agency or any city or town as an investigator. Nothing in this chapter shall be construed to require a detective's license in order to interview parties and/or witnesses in legal matters.

(b) Nothing in this chapter shall be construed to require a detective's license of any of the following:

(1) An agent, employee, or assistant to a licensed "detective" whose duties are in connection with the regular and customary business of his or her contracting agency;

(2) A person engaged in earning his or her livelihood by genealogical work and the compilation of family history while so engaged;

(3) An insurance investigator;

(4) A credit reporting bureau or agency whose business is principally the furnishing of information as to business and financial standing and credit responsibility; or

(5) An individual employed as a computer forensic specialist who holds professional certification as a computer examiner.

History of Section.
(P.L. 1987, ch. 479, § 2; P.L. 1991, ch. 429, § 1; P.L. 2008, ch. 111, § 1; P.L. 2009, ch. 310, § 24.)



Chapter 5-5-21 - Engaging in business without a license.

§ 5-5-21 Engaging in business without a license.  Whoever without a license engages in the general business of a private detective, or holds him or herself out as a private detective, or pretends to be a detective police officer, shall be punished by a fine of not less than two hundred dollars ($200) nor more than five hundred dollars ($500), or imprisonment in the adult correctional institutions not exceeding six (6) months, or by both fine and imprisonment. Nothing contained in this section applies to a detective of another state coming within this state in the performance of his or her duties, for a temporary period and on a specific matter.

History of Section.
(P.L. 1988, ch. 286, § 1.)






Chapter 5-5.1 - Private Security Guard Businesses

Chapter 5-5.1-1 - Short title.

§ 5-5.1-1 Short title.  This chapter may be cited as the "Private Security Guard Act".

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-2 - Definitions.

§ 5-5.1-2 Definitions.  (a) As used in this chapter:

(1) "Applicant" means any person who on his or her own behalf or on behalf of another has applied for permission to engage in any act or activity that is regulated under the provisions of this chapter.

(2) "Branch office" means any office of a licensee within the state other than its principal place of business within the state.

(3) "Business" means any corporation, company, association, operation, firm, partnership, institution, trust, or other form of business association, as well as a natural person. One client or customer constitutes a business.

(4) "Employee" means any natural person employed by the businesses defined in this section. It does not include secretaries and clerical workers.

(5) "Attorney General" means the attorney general of the state of Rhode Island;

(6) "License" means any license required by this chapter.

(7) "Licensee" means any person to whom a license is granted in accordance with, the provisions of this chapter.

(8) "License fee" means any moneys required by law to be paid for the issuance or renewal of any license required by the regulations.

(9) "Person" means any corporation, company, association, operation, firm, partnership, institution, trust, or other form of business association, as well as a natural person.

(10) "Private security guard business" includes:

(i) A business which furnishes for hire or reward watchmen, guards, bodyguards, private patrolmen, or other persons, to protect persons or real and personal property;

(ii) A business which furnishes for hire or reward any trained dog or other animal with or without an accompanying handler for the purpose of providing security.

(11) "Publicly traded corporation" means any corporation or other legal entity, except a natural person, which:

(i) Has one or more classes of security registered pursuant to § 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78 l ); or

(ii) Is an issuer subject to § 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(d)).

(b) Words and terms: tense, number, and gender. In construing the provisions of this chapter except when otherwise plainly declared or clearly apparent from the context:

(1) Words in the present tense include the future tense;

(2) Words in the masculine include the feminine and neuter genders; and

(3) Words in the singular include the plural and the plural includes the singular.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-3 - Powers and duties of the attorney general.

§ 5-5.1-3 Powers and duties of the attorney general.  The attorney general or his or her designee shall have general responsibility and authority for the implementation of this chapter, as subsequently provided, including, without limiting the responsibility and authority:

(1) To process all applications for any license provided under this chapter;

(2) To investigate the qualifications of each applicant before any license is issued pursuant to the provisions of this chapter and to obtain a criminal background check on any applicants from the division of criminal identification within the department of the attorney general;

(3) To hear and decide all license applications, which includes the power to grant or deny the application and revoke or suspend the license;

(4) To promulgate any rules and regulations that in his or her judgment are necessary to fulfill the policies of this chapter;

(5) To investigate violations of this chapter and regulations promulgated under this chapter; and

(6) To collect all license and registration fees imposed by law and forward the fees immediately to the general treasurer.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-4 - Regulations.

§ 5-5.1-4 Regulations.  (a) The attorney general is authorized to adopt, amend, or repeal any regulations, consistent with the policy and objectives of this chapter, that he or she deems necessary or desirable for the public interest in carrying out the provisions of this chapter.

(b) The regulations shall be adopted, amended, and repealed in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-5 - Subpoenas, oaths, and contempt.

§ 5-5.1-5 Subpoenas, oaths, and contempt.  (a) The attorney general or his or her designee shall have the power and authority to issue subpoenas and to compel the attendance of witnesses at any place within this state, to administer oaths and to require testimony under oath. The attorney general may serve his or her process or notices in a manner provided for the service of process and notice in civil actions in accordance with the rules of court.

(b) If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the attorney general, the attorney general may petition a court of competent jurisdiction within the state to compel the witness to obey the subpoena or to give the evidence. The court shall promptly issue process to the witness and hold a hearing on the petition as soon as possible. If the witness refuses, without reasonable cause or legal grounds, to be examined or to give evidence relevant to proper inquiry by the attorney general, the court may cite the witness for contempt.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-6 - Inspections  Audits.

§ 5-5.1-6 Inspections  Audits.  The attorney general or his or her designee shall have authority, with warrant:

(1) To inspect and examine the principal place of business, each bureau, agency, subagency, office, or branch office for which a license is sought or has been issued;

(2) To inspect, examine, and audit all books, records, and documents pertaining to the licensee's operation;

(3) To inspect and examine employees and records at site locations of operations under the controls entered into by the agency.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-7 - License to conduct business  Violation.

§ 5-5.1-7 License to conduct business  Violation.  No person whether or not he or she is a resident of the state shall engage in the private security guard business without first obtaining from the attorney general a license to conduct the business, as subsequently provided. No person shall conduct the business under the license of another person nor shall any person lease or sublease a license to another person; provided, that this provision does not apply to any person conducting the business under the license of another person, or who is the lessee or sublessee of a license of another person as of July 10, 1989. A license entitles the holder to conduct the businesses defined in § 5-5.1-2(a) and (b). Any person who violates any of the provisions of this section is guilty of a felony.

History of Section.
(P.L. 1987, ch. 112, § 1; P.L. 1989, ch. 522, § 1.)



Chapter 5-5.1-8 - License qualifications.

§ 5-5.1-8 License qualifications.  (a) Every applicant, or in the case of a partnership each partner, or in the case of a corporation, each officer and general, and each shareholder owning a ten percent (10%) or greater interest in the applicant; provided, the applicant is not a publicly traded corporation, shall meet the following qualifications before it may engage in any business licensed under this chapter:

(1) Be eighteen (18) years of age;

(2) Be a citizen of the United States or a resident alien;

(3) Not have been convicted in any jurisdiction of a felony;

(4) Not have had his or her license or registration revoked or application for the license or registration denied by the attorney general or by the appropriate authority of any other jurisdiction;

(5) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease and not having been restored;

(6) Not suffer from habitual drunkenness or from narcotics addiction or dependence; and

(7) Be of good moral character.

(b) A corporation seeking a license shall be incorporated under the laws of this state or shall be qualified to do business within this state with a valid certificate of authority issued by the secretary of state and an agent for service of process designated as required by law.

(c) With verification of no criminal background as established in subsection (a) of this section, any person engaged in the private security guard industry, prior to January 1, 1988, and who continues to be engaged as of January 1, 1988, may apply for a security agent license. This initial application will be treated as a renewal of a license.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-9 - Investigation and action on application.

§ 5-5.1-9 Investigation and action on application.  After an examination of the application and any further inquiry and investigation that he or she deems proper and necessary as to the good character, competency, and integrity of the applicant and the persons named in the application, the attorney general shall as soon as practicable issue a license in a form prescribed by him or her to the applicant or notify the applicant of a denial of the license application.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-10 - Grounds for denial of application for license or renewal of license.

§ 5-5.1-10 Grounds for denial of application for license or renewal of license.  The attorney general shall deny the application for or renewal of a license if he or she finds that the applicant, or the qualifying agent, or any of the applicant's partners, officers, generals, or shareholders owning a ten percent (10%) or greater interest in the applicant, provided the applicant is not a publicly traded corporation, does any of the following:

(1) Violates any provisions of this chapter or rules and regulations promulgated under this chapter;

(2) In the case of the qualifying agent, commits any act which would disqualify the qualifying agent under § 5-5.1-8 and in the case of the applicant, or applicant's partners, officers, generals, or shareholders owning a ten percent (10%) or greater interest in the applicant, provided the licensee is not a publicly traded corporation, has failed to meet the qualifications of § 5-5.1-8;

(3) Practices fraud, deceit or misrepresentation;

(4) Makes a material misstatement in the application for or renewal of a license; and

(5) Demonstrates incompetence or untrustworthiness in actions affecting the conduct of the business required to be licensed under the chapter.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-11 - Procedure for approval or denial of application  Hearings.

§ 5-5.1-11 Procedure for approval or denial of application  Hearings.  The procedure of the attorney general in approving or denying an application for a license or renewal of the license shall be as follows:

(1) If the application is approved, the attorney general shall issue a license in the form provided in this chapter;

(2) If the application is denied, the attorney general shall notify the applicant or licensee, in writing, of the denial and state the reasons for his or her action;

(3) Within fifteen (15) days from the receipt of notice, the applicant or licensee may request a hearing in writing;

(4) If a request for a hearing is received in a timely manner, the attorney general shall set a date for a hearing and notify the parties of the time and place of the hearing;

(5) All hearings shall be held in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-12 - Renewal of licenses.

§ 5-5.1-12 Renewal of licenses.  Each license shall expire two (2) years after its date of issuance. Subject to the power of the attorney general to deny, revoke, or suspend a license, any license shall be renewable by the attorney general for the next two (2) year period upon proper application for renewal payment of license fees. An application for renewal of a license must be received by the attorney general on a form provided by him or her not less than thirty (30) days prior to the expiration date of the license. He or she shall promptly notify the licensee of his or her intent to refuse to renew the license. The licensee may, in fifteen (15) days after receipt of that notice of intent to refuse to renew a license request a hearing on the refusal in the manner prescribed by § 5-5.1-11. A licensee shall be permitted to continue to engage in business while its renewal application is pending. Upon renewal of any license the attorney general shall issue a renewal license.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-13 - Registration and license fees.

§ 5-5.1-13 Registration and license fees.  The registration and license fee for a private security guard business shall be four hundred dollars ($400) biennially.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-14 - Non-transferability of license.

§ 5-5.1-14 Non-transferability of license.  (a) No license issued pursuant to the provisions of this chapter shall be assigned or transferred, either by operation of law or otherwise.

(b) If a licensee dies, becomes disabled, or ceases to engage in the business, the successor, heir, devisee, or personal representative of the licensee shall, within thirty (30) days of the death, disablement, or other termination of operation by the original licensee, comply with all requirements of this chapter regarding application for a license.

(c) If a sale, assignment, transfer, merger, or consolidation of a business licensed under this chapter is consummated, the purchaser, assignee, transferee, surviving, or new corporation who is not already a licensee shall immediately comply with all requirements of this chapter regarding application for a license. The purchaser, assignee, transferee, surviving, or new corporation is subject to all of the requirements of this chapter to the extent the requirements are applicable and may continue the operation of the business until notified by the attorney general of its final decision on the new application for a license.

(d) With good cause, the attorney general may extend the period of time for filing the application required by subsections (b) and (c) of this section.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-15 - Grounds for suspension and revocation of licenses.

§ 5-5.1-15 Grounds for suspension and revocation of licenses.  The attorney general may suspend or revoke any license issued under this chapter in the manner subsequently prescribed if the licensee or any of its partners, officers, generals, and shareholders owning a ten percent (10%) or greater interest in the license, provided the licensee is not a publicly traded corporation, and the qualifying agent does any of the following:

(1) Violates any provisions of this chapter or rules and regulations promulgated under this chapter;

(2) Practices fraud, deceit or misrepresentation;

(3) Makes a material misstatement in the application for or renewal of the license;

(4) In the case of the qualifying agent, commits any act which would disqualify the qualifying agent under § 5-5.1-8 and in the case of the licensee, or any of its partners, officers, generals and shareholders owning a ten percent (10%) or greater interest in the licensee, provided the licensee is not a publicly traded corporation, fails to meet the qualifications of § 5-5.1-8.

(5) Demonstrates incompetence or untrustworthiness in actions affecting the conduct of the business required to be licensed under this chapter.

(6) Prior to suspension or revocation of a license, the attorney general promptly notifies the licensee of his or her intent to issue an order for revocation or suspension, stating the grounds for revocation or suspension. Within fifteen (15) days of receipt of notice of intent to revoke or suspend from the attorney general, the licensee may request a hearing in writing.

(7) If a request for a hearing is received in a timely manner, the attorney general shall set a date for a hearing and notify the parties of the time and place of the meeting.

(8) All hearings are held in accordance with the provisions of chapter 35 of title 42.

(9) After the licensee has exhausted the right of appeal or, if the licensee does not seek a hearing, the licensee shall immediately cease to operate the business for the time period provided in the order of suspension or permanently in the case of revocation and shall notify all of its clients of the revocation or suspension and maintain a copy of the notices in its business records.

(10) Under circumstances in which the attorney general determines that the public health, welfare, or safety may be jeopardized by the termination of a licensee's services, the attorney general may, upon his or her own motion or upon application by the licensee or any party affected by the termination, extend the time for the termination of the licensee's operations, subject to any reasonable, necessary and proper conditions or restrictions that he or she deems appropriate.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-16 - Surrender of license.

§ 5-5.1-16 Surrender of license.  Each license shall be surrendered to the attorney general within seventy-two (72) hours after it has been revoked or after the licensee ceases to do business pursuant to an order of suspension. If the attorney general or a court of competent jurisdiction has pending before it any matter relating to the renewal, revocation or transfer of a license, the licensee shall not be required to surrender the license until the matter has been adjudicated and all appeals have been exhausted provided that a stay has been obtained in accordance with the provisions of this chapter pertaining to judicial review.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-17 - Change in status of licensee.

§ 5-5.1-17 Change in status of licensee.  The licensee shall notify the attorney general, in writing, within five (5) days of:

(1) Any change in identity of the licensee, or any of its partners, directors, officers, and shareholders owning a ten percent (10%) or greater interest in the licensee, provided the licensee is not a publicly traded corporation. Any substitute in the persons enumerated must satisfy all requirements of §§ 5-5.1-8 and 5-5.1-13 and be approved, in writing, by the attorney general; and

(2) Any material change in the information previously furnished or required to be furnished to the attorney general or any occurrence that could reasonably be expected to affect the licensee's privilege to a license under this chapter.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-18 - Registration.

§ 5-5.1-18 Registration.  (a) Except as provided in this chapter, no person shall perform the functions and duties of an employee of a business required to be licensed under this chapter in this state, without first having been registered or licensed. The attorney general shall keep and make available for public inspection a list of all persons who have been registered or licensed and the name of the company employing the person at the time of registration or licensure.

(b) No holder of any unexpired license issued pursuant to this chapter shall knowingly employ any person who has been convicted of a felony in connection with his or her or its business in any capacity. Should the holder of an unexpired license falsely state or represent that a person is or has been in his or her employ, that false statement or misrepresentation is sufficient cause for the revocation of the license.

(c) No person shall be employed by any holder of a license until he or she has executed and furnished to the license holder a verified statement, to be known as "employee's registration statement," stating:

(1) His or her full name, age, residence address, and place and date of birth;

(2) The country of which he or she is a citizen;

(3) The business or occupation engaged in for the five (5) years immediately preceding the date of the filing of the statement, stating the place or places where the business or occupation was engaged in, and the name or names of any employers;

(4) That he or she has not been convicted of a felony or of any offense involving moral turpitude; and

(5) Any further information that the attorney general may by rule require to show the good character, competency, and integrity of the person executing the statement.

(d) All holders of a license shall be allowed to obtain a criminal background check on any employee or prospective employee from the division of criminal identification for a fee determined by the department of the attorney general.

(e) If any holder of a license files with the attorney general the "employee's statement" of a person other than the person employed, he or she is guilty of a felony.

History of Section.
(P.L. 1987, ch. 112, § 1; P.L. 1989, ch. 522, § 1.)



Chapter 5-5.1-19 - Uniform and equipment.

§ 5-5.1-19 Uniform and equipment.  (a) No individual licensed by, registered by, or subject to the provisions of this chapter shall wear or display any insignia, patch, or pattern which indicates or tends to indicate that he or she is a law enforcement officer of the federal government, a state, or any political subdivision of the state or which contains or includes the word "police" or the equivalent of that word, or is similar in wording to any law enforcement agency in this state. All badges, shields, and any other devices shall not indicate or tend to indicate that it represents that of any law enforcement officer of the federal government, a state, or any other political subdivision of the state. This entire wording must be approved by the attorney general.

(b) No person while performing any activities of a business licensed by this chapter shall have or utilize any vehicle or equipment displaying the words "police", "law enforcement officer", or the equivalent of these words or have any sign, shield, marking, accessory, or insignia that indicates that the vehicle is a vehicle of a public law enforcement agency. This entire wording must be approved by the attorney general.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-20 - Identification cards.

§ 5-5.1-20 Identification cards.  The attorney general shall prescribe by regulation the form of identification cards that may be carried by persons licensed under this chapter.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-21 - Licensee business procedures.

§ 5-5.1-21 Licensee business procedures.  (a) Any licensee shall, on notice from the attorney general, discontinue any advertising or the use of any advertisement, seal or card, which in the opinion of the attorney general tends to mislead the public. Failure to comply with this order of the attorney general is cause for revocation of the license.

(b) No licensee shall, by the use of any letterhead, advertisement, or other printed matter, or in any manner, represent that he or she is an instrumentality or agency of the federal government or of the state or political subdivision of the state.

(2) No licensee shall conduct a business under a trade name until he or she has obtained the written authorization of the attorney general to do so. The attorney general shall not authorize the use of a trade name which, in his or her opinion, is similar to that of a public office or agency, or of that used by another licensee that the public may be confused or misled by the trade name, except that this provision does not apply to the continued use of a trade name by a corporation that:

(i) Was commercially using that trade name in good faith on December 31, 1987; and

(ii) Had commercially used that trade name in good faith continuously for a period of more than one year prior to December 31, 1987.

(3) The authorization shall require, as a condition precedent to the use of the name, the filing of a certificate of doing business under the name with the city or town clerk of the city or town where the licensee's principal place of business is located and with the secretary of state in the manner provided by law.

History of Section.
(P.L. 1987, ch. 112, § 1; P.L. 1989, ch. 297, § 1.)



Chapter 5-5.1-22 - Insurance requirements.

§ 5-5.1-22 Insurance requirements.  A licensee of a private security guard business shall file with the attorney general a certificate of insurance evidencing comprehensive general liability coverage for bodily injury, personal injury, and property damage with endorsements for assault and battery and personal injury, including false arrest, libel, slander, and invasion of privacy, in the minimum amount of three hundred thousand dollars ($300,000) for bodily or personal injury and one hundred thousand dollars ($100,000) for property damage. A licensee shall also file endorsements for damage to property in their care, custody and control and for errors and omissions. The certificate shall provide that the insurance shall not be modified or cancelled unless thirty (30) days prior notice is given to the attorney general. A licensee must be insured by a carrier licensed in this state.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-23 - Criminal offenses.

§ 5-5.1-23 Criminal offenses.  (a) It is unlawful for any person subject to the provisions of this chapter to knowingly commit any of the following:

(1) Provide any service required to be licensed under this chapter without possessing a valid license;

(2) Employ any individual to perform the duties of an unarmed employee or armed employee who has not first complied with all provisions of this chapter and the regulation in all respects;

(3) Falsely represent that a person is the holder of a valid license; or

(4) Possess a license or identification card issued to another person.

(b) The violation of any of the provisions of this section is a felony.

History of Section.
(P.L. 1987, ch. 112, § 1.)



Chapter 5-5.1-24 - Judicial review.

§ 5-5.1-24 Judicial review.  (a) Any person aggrieved by a final decision or order of the attorney general made after a hearing or rehearing, whether or not a petition for a hearing was filed, may obtain judicial review of the decision by appeal to the superior court in accordance with chapter 35 of title 42.

(b) Filing of an appeal shall not stay enforcement of the decision or order of the attorney general unless the stay is obtained from the court upon application in accordance with the rules of court or from the attorney general upon any terms and conditions that he or she deems proper.

History of Section.
(P.L. 1987, ch. 112, § 1.)






Chapter 5-6 - Electricians

Chapter 5-6-1 - Definitions.

§ 5-6-1 Definitions.  For purposes of this chapter:

(1) "Electrical contractor" means a corporation, firm or person, who, by the employment of journeypersons, performs the work of installing wires, conduits, apparatus, fixtures, and other appliances for carrying or using electricity for light, heat or power purposes exclusive of low voltage wiring for heating or refrigeration equipment for service, maintenance, and installation.

(2) "Electrical sign contractor" means a corporation, firm, or person who, by the employment of electrical sign installers, performs the work of installing, altering, and servicing electrical signs.

(3) "Electrical sign installer" means a person engaged in installing, altering, and servicing electrical signs.

(4) "Fire alarm contractor" means a corporation, firm, or person who, by the employment of fire alarm installers, performs the work of installing, altering and servicing and testing of fire alarm systems in accordance with the Rhode Island Fire Safety Code, chapters 28.1  28.39 of title 23.

(5) "Fire alarm installation" means the installation or alteration of a fire alarm system according to the Rhode Island Fire Safety Code.

(6) "Fire alarm installer" means a person engaged in installing, altering, or servicing and testing of a fire alarm system used for the purpose of causing an alarm to be sounded in case of fire.

(7) "Journeyperson electrician" means a person doing any work of installing wires, conduits, apparatus, fixtures, and other appliances.

(8) "Lightning protection contractor" means a corporation, firm or person, who by employment of lightning protection installers, performs the work of installing, altering, maintaining, lightning protection systems. The "systems" are defined and should be installed in accordance with NFPA 780 current edition, and all referenced NFPA documents.

(9) "Lightning protection installer" means a person engaged in the installation, service or maintenance of a lightning protection system according to NFPA 780 current edition.

(10) "Oil burner contractor" means a corporation, firm, or person, who by the employment of oil burnerpersons performs the work of installing and servicing oil and domestic automatic coal burning heating equipment, including central heating plants, and domestic type range burners, and including all accessory equipment and control systems, excluding thermostatic, mechanical, and low voltage wiring on heating, ventilating and air conditioning equipment.

(11) "Oil burnerperson" means a person doing any work or installing or servicing oil burners and other equipment installed and serviced by an oil burner contractor.

History of Section.
(P.L. 1942, ch. 1234, § 4; G.L. 1956, § 5-6-1; P.L. 1963, ch. 198, § 1; P.L. 1985, ch. 446, § 1; P.L. 1989, ch. 63, § 1; P.L. 1990, ch. 228, § 1; P.L. 1991, ch. 320, § 1; P.L. 1992, ch. 57, § 1; P.L. 2006, ch. 208, § 1; P.L. 2009, ch. 310, § 25.)



Chapter 5-6-2 - Work for which license required.

§ 5-6-2 Work for which license required.  (a) No person, firm, or corporation shall enter into, engage in, solicit, advertise, bid for, or work at the business of installing wires, conduits, apparatus, fixtures, electrical signs, lightning protection equipment as defined in § 5-6-1, and other appliances for carrying or using or generating electricity for light, heat, fire alarms, as defined in chapter 28.25 of title 23, entitled "Fire Alarm Systems", or power purposes, exclusive of low voltage wiring for heating/refrigeration equipment, or work at the business of removing and reattaching existing electrical meters, unless that person, firm, or corporation shall have received a license and a certificate for the business, issued by the state board of examiners of electricians of the division of professional regulation of the department of labor and training in accordance with the provisions set forth in this chapter.

(2) That person shall carry this license on his or her person at all times while so engaged, and shall affix his or her contractor's license number to any advertisement and/or contract he or she executes and/or to any bid he or she files with any consumer for his or her professional services and to any applicable permit required for the performance of those services.

(b) Any person, firm or corporation which is required to apply for a permit from a local building official for any work required to be performed by a person licensed under the provisions of this chapter shall cause the work to be performed by a person licensed under the provisions of this chapter; provided, that the provisions of this section, except the provision regarding removing and reattaching existing electrical meters, shall not apply to owner-occupied single family homes.

History of Section.
(P.L. 1942, ch. 1234, § 3; G.L. 1956, § 5-6-2; P.L. 1963, ch. 198, § 2; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1985, ch. 446, § 1; P.L. 1986, ch. 198, § 6; P.L. 1989, ch. 63, § 1; P.L. 1989, ch. 142, § 2; P.L. 1990, ch. 91, § 1, P.L. 1990, ch. 228, § 1; P.L. 1991, ch. 320, § 1; P.L. 1998, ch. 151, § 1; P.L. 2001, ch. 366, § 1; P.L. 2002, ch. 379, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-2.1 - Inspection and right of entry.

§ 5-6-2.1 Inspection and right of entry.  The division of professional regulation by and through its electrical investigators has the right and authority to enter, during times at which electrical work is actually being performed on any commercial building, structure, or premises where electrical work is being done, except, any building, structure, or premises exempt by law, for the purpose of ascertaining compliance with this chapter.

History of Section.
(P.L. 1989, ch. 414, § 1; P.L. 2002, ch. 379, § 1.)



Chapter 5-6-3 - Devices and appliances inserted by unlicensed persons.

§ 5-6-3 Devices and appliances inserted by unlicensed persons.  Nothing in this chapter shall be construed to forbid the insertion in electrical circuits, by unlicensed persons, of devices or appliances that are properly designed for that insertion and for which proper wire and insertion devices are installed.

History of Section.
(P.L. 1942, ch. 1234, § 4; G.L. 1956, § 5-6-3.)



Chapter 5-6-4 - Board of examiners  Composition  Appointment of members  Policy-making role.

§ 5-6-4 Board of examiners  Composition  Appointment of members  Policy-making role.  (a) There is created in the division of professional regulation, in the department of labor and training, a state board of examiners of electricians which at all times consists of seven (7) qualified electors of the state as follows:

(i) A member of an electrical inspection department of any city or town with, at least, five (5) years' experience as an electrical inspector to represent the general public;

(ii) A qualified electrical contractor, to represent employers;

(iii) A journeyperson electrician to represent labor;

(iv) The state fire marshal, who is ex officio, or his or her designee;

(v) A qualified employee of any electric utility company to represent the utility companies;

(vi) A journeyperson electrician to represent organized labor selected from a list of three (3) persons submitted to the governor by the American Federation of Labor  Congress of Industrial Organizations (AFL-CIO); and

(vii) A member of the Rhode Island Sign Contractors Association.

(2) On or before January 31, the governor shall annually appoint a member or members of the board to succeed the member or members whose term is at that time expiring who shall serve for four (4) years or until his or her successor is elected and qualified. Any vacancy that occurs in the board from any cause shall be filled by the governor for the remainder of the unexpired term.

(b) The board has a policy-making role in the preparation and composition of the examinations to be administered by the division. Subsequent to the administration of the examinations, the board of examiners shall review the examinations to evaluate their effectiveness. The board shall supervise the operation of the division in an advisory capacity in promulgating any policy that is necessary to improve the operation of the division in their area of expertise. The promulgation of that policy is subject to the approval of the director of the department. Members of the board are subject to the provisions of chapter 14 of title 36.

(c) The director of labor and training has the power to revoke or suspend the certificate or license or impose a fine upon the certificate or license holder, for all certificates and licenses issued by the division of professional regulation, after a hearing before and upon the recommendation of the board of examiners of electricians.

History of Section.
(P.L. 1942, ch. 1234, § 1; G.L. 1956, § 5-6-4; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1987, ch. 473, § 1; P.L. 1992, ch. 58, § 1; P.L. 1995, ch. 354, § 1.)



Chapter 5-6-5 - Board of examiners  Officers  Employment of personnel.

§ 5-6-5 Board of examiners  Officers  Employment of personnel.  (a) The members of the board of examiners of electricians shall choose a chairperson and secretary to hold office until their successors are appointed. Vacancies arising in the office of chairperson or secretary between regular appointments shall be cared for in a like manner.

(b) The division of professional regulation is authorized to employ the necessary personnel to properly administer this chapter.

History of Section.
(P.L. 1942, ch. 1234, § 2; P.L. 1953, ch. 3152, § 1; G.L. 1956, § 5-6-5; P.L. 1985, ch. 181, art. 51, § 1.)



Chapter 5-6-6 - Rules  Conduct of examinations.

§ 5-6-6 Rules  Conduct of examinations.  The division of professional regulation, with the assistance of the state board of examiners of electricians, may make necessary rules for the proper performance of their duties. The division shall hold examinations in Providence twice in each year and at other convenient places within the state at the discretion of the division. Public notice shall be given of all examinations. In the conduct of the examinations, the division shall make uniform requirements for all cities and towns, which may be revised from time to time, as circumstances require. Examinations shall be sufficiently frequent to give ample opportunity for all applicants to be thoroughly and carefully examined and may be written and/or in practical work, but no license shall be granted except by the division.

History of Section.
(P.L. 1942, ch. 1234, § 5; G.L. 1956, § 5-6-6; P.L. 1985, ch. 181, art. 51, § 1.)



Chapter 5-6-7 - Forms of licenses.

§ 5-6-7 Forms of licenses.  Thirteen (13) forms of licenses shall be issued:

(1) The first, subsequently referred to as Certificate A, is known as an "electrical contractor's license";

(2) The second, subsequently referred to as Certificate B, is known as a "journeyperson electrician's license";

(3) The third, subsequently referred to as Certificate C, is known as a "limited premises license";

(4) The fourth, subsequently referred to as Certificate E, is known as an "oil burner contractor's license";

(5) The fifth, subsequently referred to as Certificate F, is known as an "oil burnerperson's license";

(6) The sixth, subsequently referred to as Certificate AF, is known as a "fire alarm contractor's license";

(7) The seventh, subsequently referred to as Certificate BF, is known as a "fire alarm installer's license";

(8) The eighth, subsequently referred to as Certificate SCF, is known as "an electrical sign contractor's license";

(9) The ninth, subsequently referred to as Certificate CF, is known as "an electrical sign installer's license";

(10) The tenth, subsequently referred to as Certificate D, is known as a "limited maintenance license";

(11) The eleventh, subsequently referred to as Certificate M shall be known as a "limited maintenance journeyperson license";

(12) The twelfth, subsequently referred to as Certificate LPC shall be known as a "lightning protection contractor's license"; and

(13) The thirteenth, subsequently referred to as Certificate LPI shall be known as a "lightning protection installer's license."

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 1; G.L. 1956, § 5-6-7; P.L. 1963, ch. 198, § 2; P.L. 1985, ch. 446, § 1; P.L. 1991, ch. 320, § 1; P.L. 1992, ch. 58, § 1; P.L. 1997, ch. 266, § 1; P.L. 2000, ch. 379, § 1; P.L. 2005, ch. 339, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-8 - Contractor's certificates/licenses.

§ 5-6-8 Contractor's certificates/licenses.  (a) Electrical contractor's license. Certificate A shall be issued to any person, firm or corporation, qualified under this chapter, engaging in, or about to engage in, the business of installing electrical wires, conduits, apparatus, fixtures, fire alarm and safety communication systems and other electrical appliances, excluding low voltage wiring for heating, ventilating and air conditioning equipment. The certificate shall specify the name of the person, firm, or corporation applying and the name of the person, who in the case of a firm is one of its members, and in the case of a corporation, one of its officers, passing the examination, by which he or she or it is authorized to enter upon or engage in business as prescribed in the certificate. The holding of a Certificate A does not entitle the holder individually to engage in or perform the actual work of installing electric wires, conduits, and appliances as previously described in this chapter, but entitles him or her to conduct business as an electrical contractor.

(b) Oil burner contractor's license. A Certificate E shall be issued to any person, firm, or corporation qualified under this chapter, and engaged in, or about to engage in, the business of an oil burner contractor, as defined in § 5-6-1. The certificate shall specify the name of the person, firm, or corporation applying and the name of the person who, in the case of a firm is one of its members, and in the case of a corporation one of its officers, passing the examination, by which he or she or it is authorized to enter upon or engage in business as prescribed in the certificate. The holding of a Certificate E does not entitle the holder individually to engage in or perform any work on, or in connection with electric wires, conduits, and appliances as previously described in this chapter, but entitles the holder to contract to do that work to the extent permitted in this chapter, through the employment of oil burnerpersons holding a Certificate F. An oil burner contractor who is the holder of a Certificate A is not required to obtain a Certificate E.

(c) Fire alarm contractor's license. A Certificate AF shall be issued to any person, firm, or corporation qualified under this chapter, and engaged in or about to engage in the business of a fire alarm contractor, as defined in § 5-6-1. The certificate shall specify the name of the person, firm, or corporation applying and the person who, in the case of a firm is one of its members, and in the case of a corporation one of its officers, passing the examination, by which he or she or it is authorized to enter upon or engage in business as prescribed in the certificate. The holding of a Certificate AF does not entitle the holder individually to engage in or perform and work on, or in connection with, electric wires, fire alarm wires, conduits, and appliances as previously described in this chapter, but entitles the holder to contract to do that work to the extent permitted in this chapter through the employment of fire alarm installers holding a Certificate BF. A contractor who is the holder of a Certificate A is not required to obtain a Certificate BF.

(d) Electrical sign contractor's license. A Certificate SCF shall be issued to any person, firm, or corporation qualified under this chapter, and engaged in or about to engage in the business of electrical sign installations, as defined in § 5-6-1.

(e) Lightning protection contractor. A Certificate LPC shall be issued to any person, firm or corporation qualified under this chapter and engaged in or about to engage in the business of lightning protection contractor, as defined in § 5-6-1. The Certificate LPC shall specify the name of the person, firm or corporation applying and the person who in the case of a firm, is one of its members, and in the case of a corporation, one of its officers, passing the examination by, which he or she or it is authorized to enter upon or engage in business as prescribed in the certificate. The holding of a Certificate LPC does not entitle the holder individually to engage in or perform and work on, or in connection with the installation of lightning protection equipment as defined in § 5-6-1, unless that individual also holds a Certificate LPI, but entitles the holder to contract to do that work to the extent permitted in this chapter through the employment of lightning protection installers holding a Certificate LPI.

History of Section.
(P.L. 1942, ch. 1234, § 7; G.L. 1956, § 5-6-8; P.L. 1963, ch. 198, § 3; P.L. 1985, ch. 446, § 1; P.L. 1989, ch. 63, § 1; P.L. 1990, ch. 228, § 1; P.L. 1991, ch. 320, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-9 - Journeyperson's certificate/license.

§ 5-6-9 Journeyperson's certificate/license.  A Certificate B shall be granted to any person who has passed an examination before the division of professional regulation. The certificate shall specify the name of the person who is authorized to engage in the occupation of a journeyperson electrician.

History of Section.
(P.L. 1942, ch. 1234, § 7; G.L. 1956, § 5-6-9; P.L. 1985, ch. 181, art. 51, § 1.)



Chapter 5-6-10 - Limited premises certificate/license.

§ 5-6-10 Limited premises certificate/license.  A Certificate C shall be issued to the department of transportation, state airport corporation and manufacturing and industrial firms that regularly employ one or more electricians for installation and when the work performed by those individuals is limited to maintenance and repair of electrical wiring, devices, appliances, and equipment on the premises owned or occupied by the applicant. The application must be made by a responsible officer of the firm and contains a description of the premises within which work is to be done under the permit. All work must meet electrical and municipal codes and must be permitted accordingly by the municipality.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 2; G.L. 1956, § 5-6-10; P.L. 1997, ch. 346, § 1; P.L. 2008, ch. 88, § 1; P.L. 2008, ch. 300, § 1.)



Chapter 5-6-10.1 - Limited maintenance license.

§ 5-6-10.1 Limited maintenance license.  A Certificate D shall be issued to municipalities, schools, hospitals, colleges, or other non-manufacturing firms or establishments who regularly employ one or more licensed electricians (journeyperson/Class B) when the work performed by those individuals is limited to the maintenance of electrical wiring, devices, appliances, and equipment on the premises owned or occupied by the applicant. The applicant mustcontain a description of the premises within which work is to be done under the permit. All work must meet electrical and municipal codes and must be permitted accordingly by the municipality.

History of Section.
(P.L. 2000, ch. 379, § 2.)



Chapter 5-6-10.2 - Limited journeyperson maintenance certificate/license  Class M.

§ 5-6-10.2 Limited journeyperson maintenance certificate/license  Class M.  A certificate M is granted to any person who has passed an examination before the division of professional regulation, and who is regularly employed by a Rhode Island Class C or Class D license holder as specified in §§ 5-6-10 and 5-6-10.1. The certificate specifies the name of the person who is authorized to engage in the occupation of a limited journeyperson maintenance electrician.

History of Section.
(P.L. 2005, ch. 339, § 2.)



Chapter 5-6-11 - Certificate/license of oil burnerperson, fire alarm installer, electrical sign installers, and lightning protection installer.

§ 5-6-11 Certificate/license of oil burnerperson, fire alarm installer, electrical sign installers, and lightning protection installer.  (a) Oil burnerperson's license. A Certificate F shall be granted to any person who has passed an examination before the division of professional regulation. The certificate shall specify the name of the person authorized to work on, and repair electric wiring and equipment located in or on oil burners burning fuel oil no heavier than No. 2, and other equipment serviced by oil burner contractors, to the extent only as is necessary to service, maintain and repair those oil burners and equipment. The license shall limit the holder of a Certificate F to do work on electric wiring or equipment located between the meter and those oil burners and equipment, but in no event to do any electrical work on oil burners burning No. 3, 4, 5, or 6 fuel oil.

(b) Fire alarm installer's license. A Certificate BF shall be granted to any person who has passed an examination before the division of professional regulation. The certificate shall specify the name of the person authorized to work on, install, maintain, and test fire alarm systems.

(c) Electrical sign installer's license. A Certificate CF shall be granted to any person who has passed an examination before the division of professional regulations. The certificate shall specify the name of the person authorized to install, maintain, work on, and repair electrical signs.

(d) Lightning protection installer's license. A Certificate LPI shall be granted to any person who has passed an examination before the division of professional regulations. The certificate shall specify the name of the person authorized to install, maintain, work on, and repair lightning protection systems as defined in § 5-6-1.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 2; G.L. 1956, § 5-6-11; P.L. 1963, ch. 198, § 4; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1985, ch. 446, § 1; P.L. 1987, ch. 78, § 14; P.L. 1991, ch. 320, § 1; P.L. 1997, ch. 266, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-12 - Application of certificates for the installation of fire alarm systems, and electrical signs.

§ 5-6-12 Application of certificates for the installation of fire alarm systems, and electrical signs.  "Certificate B" applies to all electrical work including the installation of fire alarm and life safety communications systems and electrical signs.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 2; G.L. 1956, § 5-6-12; P.L. 1985, ch. 446, § 1; P.L. 1991, ch. 320, § 1; P.L. 1997, ch. 266, § 1.)



Chapter 5-6-13 - Journeyperson and burnerperson restricted to work as employee of licensee.

§ 5-6-13 Journeyperson and burnerperson restricted to work as employee of licensee.  (a) Except as provided in § 5-6-14, a holder of a Certificate B is not entitled to do any work of installing wires, conduits, apparatus, fixtures, or other appliances for carrying or using electricity for light, heat, or power purposes except as an employee of a holder of a Certificate A, of a Certificate C, or a Certificate D, or unless the holder of a Certificate B is also registered as an electrical contractor and holds a certificate.

(b) A holder of a Certificate F is not entitled to do any work on electric wiring, conduits, apparatus, fixtures, or other appliances for carrying or using electricity for light, heat, or power purposes, except as an employee of a holder of a Certificate E or A unless the holder of a Certificate F is also registered as an oil burner contractor and holds a Certificate E.

(c) A holder of a Certificate AF is limited to fire alarm, fixtures, equipment for fire alarm purposes only, and life safety equipment only unless the holder of a Certificate AF also holds a Certificate BF.

(d) A holder of a Certificate SCF is limited to electrical sign contracting only. A Certificate CF is required for the actual installation of the electrical sign.

(e) A holder of a Certificate LPC is limited to lightning protection contracting only. A Certificate LPI is required for the actual installation of the lightning protection system.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 2; G.L. 1956, § 5-6-13; P.L. 1963, ch. 198, § 5; P.L. 1985, ch. 446, § 1; P.L. 1991, ch. 320, § 1; P.L. 1997, ch. 266, § 1; P.L. 2000, ch. 379, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-14 - Work on premises covered by limited premises certificates.

§ 5-6-14 Work on premises covered by limited premises certificates.  Electricians regularly employed by firms or holders of a Certificate C may install and maintain any electrical wiring, conduits, and appliances, or make any repairs that are required in and on the property of those firms; provided, that a permit has been approved and issued by the municipality to ensure that all code and safety policies are upheld, and that electricians holding journeyperson's licenses are complying with this chapter. Class C certificates are not valid for new external construction projects on a firm's premises exceeding two thousand (2,000) square feet.

History of Section.
(P.L. 1942, ch. 1234, § 12; G.L. 1956, § 5-6-14; P.L. 1997, ch. 346, § 1.)



Chapter 5-6-15 - False statement in applications.

§ 5-6-15 False statement in applications.  Any person applying for a license and making any misstatement as to his or her experience or other qualifications, or any person, firm, or corporation subscribing to, or vouching for, any misstatement, shall be subject to the penalties prescribed in § 5-6-28.

History of Section.
(P.L. 1942, ch. 1234, § 13; G.L. 1956, § 5-6-15; P.L. 1963, ch. 198, § 6.)



Chapter 5-6-16 - License fees.

§ 5-6-16 License fees.  (a) All licenses issued by the division of professional regulation for master electricians, all limited license electricians and all journeyperson electricians born in odd years shall expire on the birthday of the individual qualifying for the license in odd years and all license of master electricians, all limited license electricians and all journeyperson electricians born in even years shall expire on the birthday of the individual qualifying for the license in even years and all licenses may be renewed on or before their expiration date upon payment of the appropriate biennial renewal fee.

(b) A fee of two hundred forty dollars ($240) shall be paid by each applicant for an electrical contractor's license Class A; seventy-two dollars ($72.00) for a journeyperson electrician's license Class B; two hundred forty dollars ($240) for a limited premises license Class C; two hundred forty dollars ($240) for an oil burner contractor's license Class E; seventy-two dollars ($72.00) for an oil burnerperson's license Class F; two hundred forty dollars ($240) for a fire alarm contractor's license Class AF; seventy-two dollars ($72.00) for a fire alarm installer's license Class BF; two hundred forty dollars ($240) for an electrical sign contractor's license SCF; seventy-two dollars ($72.00) for a sign installer's license Class CF; and two hundred forty dollars ($240) for a limited maintenance license Class D.

(c) A fee of two hundred forty dollars ($240) shall be paid by each applicant for a lightning protection contractor's license Class LPC.

(d) A fee of seventy-two dollars ($72.00) shall be paid by each applicant for a lightning protection installer's license LPI.

History of Section.
(P.L. 1942, ch. 1234, § 4; G.L. 1956, § 5-6-16; P.L. 1960, ch. 76, § 3; P.L. 1963, ch. 198, § 6; P.L. 1975, ch. 85, § 1; P.L. 1979, ch. 21, § 1; P.L. 1981, ch. 333, § 1; P.L. 1985, ch. 446, § 1; P.L. 1987, ch. 248, § 1; P.L. 1991, ch. 320, § 1; P.L. 1997, ch. 266, § 1; P.L. 2000, ch. 379, § 1; P.L. 2002, ch. 65, art. 13, § 3; P.L. 2006, ch. 208, § 1; P.L. 2009, ch. 257, § 4; P.L. 2009, ch. 258, § 4; P.L. 2009, ch. 310, § 25.)



Chapter 5-6-17 - Application for examination  Fee.

§ 5-6-17 Application for examination  Fee.  Persons desiring an examination shall make written application on the state approved form for the examination accompanied by the proper fee, which is seventy-five dollars ($75.00).

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 3; G.L. 1956, § 5-6-17; P.L. 1963, ch. 198, § 6; P.L. 1975, ch. 85, § 1; P.L. 1984, ch. 80, § 1; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1987, ch. 248, § 1; P.L. 2002, ch. 65, art. 13, § 3; P.L. 2004, ch. 595, art. 13, § 1.)



Chapter 5-6-18 - Preservation of applications and examination papers.

§ 5-6-18 Preservation of applications and examination papers.  Examination papers and applications for certificates under the provisions of this chapter shall be preserved for at least three (3) years, after which time they may, at the discretion of the division of professional regulation, be destroyed.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 5; G.L. 1956, § 5-6-18; P.L. 1963, ch. 198, § 6; P.L. 1985, ch. 181, art. 51, § 1.)



Chapter 5-6-19 - Display of licenses.

§ 5-6-19 Display of licenses.  (a) Holders of Licenses B, F, BF, CF, A, E, AF, SCF, LPC, and LPI shall be furnished by the division of professional regulation with evidence of having been licensed in card form or otherwise, which shall be carried on the person of the licensee and exhibited on request.

(b) Any sign, listing, or advertisement of any type of a holder of those licenses shall contain the holder's name, address, and license number; provided, only those persons, firms, or corporations who are holders of a Class A license shall be permitted to advertise for the employment of journeyperson or electrical apprentices.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 5; G.L. 1956, § 5-6-19; P.L. 1963, ch. 198, § 6; P.L. 1981, ch. 318, § 1; P.L. 1982, ch. 392, § 1; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1985, ch. 446, § 1; P.L. 1991, ch. 320, § 1; P.L. 1997, ch. 266, § 1; P.L. 2003, ch. 166, § 1; P.L. 2003, ch. 168, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-20 - Expiration and renewal of certificates and licenses.

§ 5-6-20 Expiration and renewal of certificates and licenses.  (a) All certificates and/or licenses issued by the division of professional regulation expire on the birthday of the individual qualifying for the certificate and/or license and may be renewed on or after that date for a period of two (2) years upon payment of the appropriate renewal fee, which shall be equal to the license fees prescribed in § 5-6-16, plus outstanding license fees and a twelve dollar ($12.00) per month administrative assessment fee for the delinquency period.

(b) Notwithstanding any other provisions of this chapter, any license issued under this chapter which is not renewed within two (2) years of the date of its expiration, shall be deemed to be forfeited, and the person to whom the license has been issued shall be required to make written application for an examination prior to the issuance of a new license.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1949, ch. 2270, § 4; G.L. 1956, § 5-6-20; P.L. 1960, ch. 76, § 3; P.L. 1963, ch. 198, § 6; P.L. 1975, ch. 85, § 1; P.L. 1981, ch. 333, § 1; P.L. 1985, ch. 446, § 1; P.L. 1987, ch. 248, § 1; P.L. 1992, ch. 56, § 1; P.L. 2002, ch. 65, art. 13, § 3.)



Chapter 5-6-20.1 - Mandatory continuing education.

§ 5-6-20.1 Mandatory continuing education.  (a) On or before January 1, 1996, the board of examiners of electricians shall, by regulation, establish a mandatory continuing education program for all persons licensed under this chapter. The program is designed to ensure current competency in each licensee's area of certification and/or licensing.

(b) On and after January 1, 1997, no license under this chapter shall be renewed unless the licensee demonstrates, in a manner prescribed by the board of examiners of electricians, that he or she has successfully completed at least fifteen (15) clock hours of continuing education pursuant to and in compliance with the mandatory continuing education program established under this section.

(c) The course of study to be conducted over the fifteen (15) hour clock period shall be approved by the Rhode Island building commissioner's office. Course providers may include, but not be limited to, vocational schools, association seminars, labor training programs, employee training programs and private instructors or inspectors and must also be approved by the building commissioner's office. Instructors or inspectors shall be Rhode Island licensed electrical contractors employed by or about to be employed by the providers and be board approved. Instructors or inspectors must attend a preparation seminar held by the Rhode Island building commissioner's office to be approved. That course shall be paid for by individuals attending the course.

(d) The mandatory continuing education requirement is limited to class A and class B electricians.

(e) Out-of-state residents that hold a Rhode Island electrical license are allowed to submit a fifteen (15) hour continuing education credit from their state if it meets the Rhode Island requirements and their state recognizes the Rhode Island continuing education certificates;

(f) Upon completion of the fifteen (15) clock hour course, an approved uniform certificate of completion shall be issued. Licensees are required to submit this verification of completion for license renewal. The continuing education credits shall be included in the currently adopted edition of the National Electrical Code and the Building Officials and Code Administrators International, Inc. (BOCA) national codes;

(g) Only those approved instructors actually teaching a fifteen (15) clock hour course shall be exempt from attending the fifteen (15) hour course.

History of Section.
(P.L. 1995, ch. 234, § 1.)



Chapter 5-6-21 - Certificates expiring while licensee is in federal service.

§ 5-6-21 Certificates expiring while licensee is in federal service.  (a) Any certificate expiring while the holder of the certificate is in the military, naval, or air service of the United States shall be renewed without further examination, upon payment of the prescribed fee, at any time within four (4) months after that person's discharge from the service.

(b) Any certificate expiring while the holder of the certificate is outside the continental limits of the United States in connection with any project undertaken by the government of the United States shall be renewed without further examination, upon payment of the prescribed fee, at any time within four (4) months after that person's return to the United States.

History of Section.
(P.L. 1942, ch. 1234, § 7; P.L. 1946, ch. 1767, § 2; G.L. 1956, § 5-6-21.)



Chapter 5-6-22 - Board of examiners meeting records  Manual of regulations.

§ 5-6-22 Board of examiners meeting records  Manual of regulations.  Records of the meetings of the board of examiners of electricians shall be open for inspection at all times, and the division of professional regulation, with the assistance of the board, shall have printed annually a manual of its regulations, including the names of all licensees.

History of Section.
(P.L. 1942, ch. 1234, § 7; G.L. 1956, § 5-6-22; P.L. 1985, ch. 181, art. 51, § 1.)



Chapter 5-6-23 - Certificates not transferable  Suspension or revocation of certificates  Subpoena of evidence.

§ 5-6-23 Certificates not transferable  Suspension or revocation of certificates  Subpoena of evidence.  No certificates issued under this chapter shall be assignable or transferable. Certificates issued under this chapter may, after a hearing, before and upon the recommendation of the board of examiners of electricians, be suspended or revoked by the director of labor and training, upon failure or refusal of the licensee to comply with the rules and requirements of the division of professional regulation or for other sufficient cause. The board of examiners of electricians is authorized and empowered to administer oaths, require the attendance of witnesses by subpoena and require the production of books, papers and documents at any hearing upon appeal from any actions of the division or its administrator.

History of Section.
(P.L. 1942, ch. 1234, § 8; P.L. 1946, ch. 1767, § 3; G.L. 1956, § 5-6-23; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1992, ch. 58, § 1.)



Chapter 5-6-24 - Apprentices  Registration fee.

§ 5-6-24 Apprentices  Registration fee.  (a) This chapter does not forbid the employment of one properly limited registered apprentice electrician working with and under the direct personal supervision of a licensed journeyperson electrician. Additionally, this chapter does not forbid the employment of: (1) one properly registered apprentice oil burnerperson working with and under the direct personal supervision of a licensed oil burnerperson; (2) one properly registered apprentice fire alarm installer working with and under the direct personal supervision of a licensed fire alarm installer; or (3) two (2) properly registered apprentice electrical sign installer working with and under the direct personal supervision of a licensed electrical sign installer; (4) one properly registered apprentice maintenance electrician working with and under the direct personal supervision of a valid Class C or Class D license holder; or (5) one properly registered apprentice lightning protection installer working with and under the direct personal supervision of a licensed lightning protection installer (LPI). Apprentices are required to register with the division of professional regulation initially upon payment of a fee of twenty dollars ($20.00) per year. Apprentices are required to register with the division of professional regulation immediately upon employment with a properly licensed electrical contractor or lightning protection contractor.

(b) Indentured apprentice electricians are required to work a minimum of eight thousand (8,000) hours over a period of time of not less than four (4) years and successfully complete one hundred forty-four (144) hours of related instruction per year in an indentured apprenticeship program approved by the Rhode Island department of labor and training, to qualify for the journeyperson "B" electrician examination; provided, however, apprentices may receive credit for one hundred forty-four (144) hours of classroom training gained in a vocational school authorized by the board of regents for elementary and secondary education and approved by the Rhode Island department of labor and training apprenticeship council. Provided, that the test applicant has possessed for at least four (4) years prior to the filing of the application a certificate of registration in full force and effect from the department of labor and training of Rhode Island specifying the person as an indentured apprentice, and the application of an applicant is accompanied by an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in electrical work as an apprentice in Rhode Island during those four (4) years, or the application is accompanied by an affidavit or other reasonably satisfactory evidence showing that the applicant has successfully completed a course of study in a recognized college or university and has pursued a course of electrical technology for at least two (2) academic years or is the recipient of an associate degree in electrical technology, and has thereafter been indentured by the department of labor and training as an apprentice for at least two (2) years and employed as an indentured apprentice by a duly licensed electrician master in this state for a period of two (2) years, or a showing that the applicant possesses a certificate of license issued under the laws of another state. Limited registered apprentice electricians shall be required to work a minimum of four thousand (4,000) hours over a period of time of not less than two (2) years.

(c) Indentured apprentice maintenance electricians are required to work a minimum of six thousand (6,000) hours over a period of time of not less than three (3) years and successfully complete a one hundred forty-four (144) hours of related instruction per year in an indentured apprenticeship program approved by the Rhode Island department of labor and training, to qualify for the journeyperson "M" electrician examination. Provided, however, that the test applicant has possessed for at least three (3) years prior to the filing of the application a certificate of registration in full force and effect from the department of labor and training of Rhode Island specifying the person as an indentured apprentice, and the application of an applicant is accompanied by an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in electrical work as an apprentice in Rhode Island during those three (3) years. Class M journeyperson electricians may qualify to take the journeyperson "B" electrician examination upon registering as a fourth year apprentice and becoming employed by a properly licensed Class A electrical contractor for that period of time.

(d) Apprentice lightning protection installers are required to work a minimum of four thousand (4,000) hours over a period of time of not less than two (2) years to qualify for the lightning protection installer (LPI) examination. Provided, that the test applicant has possessed for at least two (2) years prior to the filing of the application a certificate of registration in full force and effect from the department of labor and training of Rhode Island specifying the person as an apprentice lightning protection installer, and the application of an applicant is accompanied by an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in lightning protection work as an apprentice during those two (2) years.

History of Section.
(P.L. 1942, ch. 1234, § 12; P.L. 1953, ch. 3152, § 3; G.L. 1956, § 5-6-24; P.L. 1963, ch. 198, § 6; P.L. 1978, ch. 161, § 1; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1985, ch. 446, § 1; P.L. 1990, ch. 127, § 1; P.L. 1990, ch. 242, § 1; P.L. 1992, ch. 57, § 1; P.L. 1998, ch. 279, § 1; P.L. 1998, ch. 342, § 1; P.L. 1999, ch. 70, § 1; P.L. 2005, ch. 339, § 1; P.L. 2005, ch. 417, § 1; P.L. 2006, ch. 208, § 1; P.L. 2008, ch. 291, § 2; P.L. 2008, ch. 413, § 2.)



Chapter 5-6-24.1 - Apprentices certified by other states.

§ 5-6-24.1 Apprentices certified by other states.  Any apprentice electrician holding an apprentice certificate, license, or equivalent document issued by another state shall register with and obtain the approval of the division of professional regulation in the department of labor and training prior to being permitted to work or serve as an electrician's apprentice in this state. Provided, no approval shall be granted unless the applicant demonstrates to the board that the applicant is currently enrolled in one hundred forty-four (144) hours of electrical related classroom instruction per year for not less than four (4) years in an indentured apprenticeship program approved by the department of labor and training.

History of Section.
(P.L. 1999, ch. 458, § 1; P.L. 1999, ch. 466, § 1.)



Chapter 5-6-25 - Compliance with rules and requirements of city or town.

§ 5-6-25 Compliance with rules and requirements of city or town.  All electrical work covered in this chapter, which is done in the state of Rhode Island and/or any city or town having rules and requirements for that work, shall be done in accordance with those rules and requirements. Failure of any licensee to do that work in that manner, or his or her failure or refusal to correct the work with reasonable promptness after notice by local inspection or enforcement authorities where the notice is required by law, when reported to the division of professional regulation, shall be grounds for suspension or revocation of the license, in the discretion of the division after proper notice and a hearing before and upon the recommendation of the board of examiners of electricians to the director of labor and training.

History of Section.
(P.L. 1942, ch. 1234, § 10; G.L. 1956, § 5-6-25; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1992, ch. 58, § 1; P.L. 2005, ch. 338, § 1.)



Chapter 5-6-26 - Compliance with requirements of division or of electric company.

§ 5-6-26 Compliance with requirements of division or of electric company.  All electrical work which is done in cities and towns not having their own rules and requirements shall be done in accordance with any rules and requirements that are specified by the division of professional regulation, or subject to its approval, by the public utilities having authority to supply electricity in the place where the work is done. Any rules made or approved, shall be based upon some definite edition of the "National Electrical Code" with any changes or additions that are deemed required. Failure of any licensee to do the work in that manner shall be considered grounds for suspension or revocation of the license, in the discretion of the division, after notice and a hearing before the board of examiners of electricians, and upon recommendation to the director of labor and training.

History of Section.
(P.L. 1942, ch. 1234, § 10; G.L. 1956, § 5-6-26; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1992, ch. 58, § 1.)



Chapter 5-6-27 - Disposition of fees  Annual report.

§ 5-6-27 Disposition of fees  Annual report.  The division shall report annually to the general assembly in the month of January a detailed statement of its receipts and disbursements during the year with a statement of its acts and proceedings and any recommendations that the division deems proper. All proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues. Commissioners and board members shall not be compensated for attendance at board meetings, but reimbursement for costs and expenses of board members and commissioners shall continue.

History of Section.
(P.L. 1942, ch. 1234, § 6; P.L. 1947, ch. 1842, § 1; P.L. 1953, ch. 3152, § 2; G.L. 1956, § 5-6-27; P.L. 1964, ch. 222, § 1; P.L. 1978, ch. 289, § 1; P.L. 1981, ch. 218, § 1; P.L. 1985, ch. 181, art. 51, § 1; P.L. 1987, ch. 473, § 1; P.L. 1989, ch. 126, art. 27, § 2; P.L. 1995, ch. 370, art. 40, § 6; P.L. 2003, ch. 202, § 1; P.L. 2003, ch. 426, § 1; P.L. 2005, ch. 117, art. 21, § 2.)



Chapter 5-6-28 - Penalties for unlicensed work.

§ 5-6-28 Penalties for unlicensed work.  Any person, firm, association, corporation, or employee of any person, firm, association or corporation, and any representative, member, or officer of any firm, association, or corporation individually entering upon or engaging in the previously defined business and work, without having complied with the provisions of this chapter, shall be assessed penalties pursuant to § 5-6-32.

History of Section.
(P.L. 1942, ch. 1234, § 9; G.L. 1956, § 5-6-28; P.L. 1990, ch. 177, § 1; P.L. 1999, ch. 114, § 1; P.L. 2002, ch. 379, § 1; P.L. 2005, ch. 410, § 1.)



Chapter 5-6-29 - Persons and work exempt.

§ 5-6-29 Persons and work exempt.  (a) The provisions of this chapter do not apply to:

(1) The electrical work and equipment for the generation and primary distribution of electric current, or the secondary distribution system up to and including the meters, where that work and equipment is an integral part of the system owned and operated by an electric light and power company in rendering its authorized service; or to the electrical work and electrical equipment employed in connection with the manufacture and distribution of gas, where that work and equipment is an integral part of the system owned and operated by a gas company in rendering its authorized service.

(2) The electrical work and equipment employed in connection with the operation of signals, or the transmission of intelligence, where that work and equipment is an integral part of the communication system owned and operated by a municipality or by a telegraph or telephone company, or any community antenna television system (CATV) subject to regulation under title 39 by the division of public utilities or any subcontractor of a CATV system, including the work of a telephone company of installing, repairing or replacing all wiring on the load side of the last fused distribution point, and all of the emergency wiring installed, replaced, or repaired by a telephone company; or any community antenna television system (CATV) subject to regulation under title 39 by the division of public utilities or any subcontractor of such CATV system.

(3) The electrical work and equipment in mines, ships, railway rolling stock, or automotive equipment, or devices subject to the provisions of chapter 33 of title 23.

(4) Any work involved in the manufacture, test, or repair of electrical equipment in the manufacturer's plant, but not including any electrical wiring other than that required for testing purposes.

(b) This chapter does not apply to installations in suitable laboratories of exposed electrical wiring for experimental purposes only.

(c) This chapter does not forbid the installation of electrical work in a single-family or two-family dwelling on the immediate premises of the dwelling by the owner of the dwelling if living on, or about to live on, the premises.

(d) This chapter does not apply to any person who now holds or subsequently may hold a hoisting engineer's license issued by the state and who excavates for and installs underground conduits; provided, that hoisting engineers shall be prohibited from installing electrical wiring and/or making the service connection of any such electrical wires and/or cables. A city, town or such other authorized official shall issue a building permit to a licensed hoisting engineer for excavation and installation of such underground conduits upon submission of a completed application to the appropriate building official; provided, that a building permit will not be required if the work is performed for an electric distribution company.

History of Section.
(P.L. 1942, ch. 1234, § 11; P.L. 1943, ch. 1263, § 1; P.L. 1943, ch. 1381, § 1; G.L. 1956, § 5-6-29; P.L. 1989, ch. 63, § 1; P.L. 1989, ch. 142, § 2; P.L. 1997, ch. 266, § 1; P.L. 2001, ch. 214, § 1; P.L. 2003, ch. 227, § 1; P.L. 2003, ch. 360, § 1; P.L. 2006, ch. 208, § 1.)



Chapter 5-6-32 - Authority of director to assess penalty.

§ 5-6-32 Authority of director to assess penalty.  (a) The director may assess an administrative penalty on any person, firm, or corporation for any violation of the provisions of this chapter, after notice and a hearing, before and upon the recommendation of the board of examiners of electricians in the amount of five hundred dollars ($500) for the first violation and nine hundred fifty dollars ($950) for a subsequent violation. All funds collected by the labor and training department under this section shall be placed in the restricted receipts account created pursuant to § 28-22-1.1. This section is in addition to any other action provided by law for violations of this chapter.

(b) The chief of the section shall act as an investigator with respect to the enforcement of all the provisions of law relative to the licensing of electricians and, to this effect, whenever a complaint is made by the chief of the section to the director of the department of labor and training or his or her designee that the provisions of this chapter are being violated, the director of the department of labor and training or his or her designee may issue an order to cease and desist from that violation and may impose the above penalties against the violator and against the contractor.

History of Section.
(P.L. 1989, ch. 414, § 1; P.L. 1990, ch. 177, § 1; P.L. 1992, ch. 58, § 1; P.L. 2002, ch. 379, § 1.)



Chapter 5-6-33 - Enforcement of the chapter  Prosecution.

§ 5-6-33 Enforcement of the chapter  Prosecution.  The director of labor and training has authority to enforce the provisions of this chapter, either by the use of administrative penalties pursuant to § 5-6-32, and/or by complaint made by the director of labor and training to the attorney general, whose duty it is to prosecute all violations of this chapter upon complaint made by the director of labor and training.

History of Section.
(P.L. 1989, ch. 414, § 1.)



Chapter 5-6-34 - Certification of electric sign contractors and electric sign installers.

§ 5-6-34 Certification of electric sign contractors and electric sign installers.  (a) After July 1, 1991, and at any time prior to January 1, 1992, the division shall, without examination, upon payment of the fees provided in this chapter, issue a certificate "ACF or CF" to any applicant for the certificate who presents satisfactory evidence that he or she has the qualifications for the type of license applied for, and who has been engaged in the occupation or business of installing, servicing, maintaining, and testing of electric signs covered by the license within this state for a period of five (5) years in the case of a certificate "ACF" and three (3) years in the case of a certificate "CF" prior to July 1, 1991. Any person who, being qualified to obtain a certificate "ACF or CF" under this section, is prevented from making application for it because of service in the armed forces of the United States during the period between July 1, 1991 and January 1, 1992 has three (3) months after discharge to make an application. No person is liable for prosecution for making electric sign installations, services, maintenance, or tests, without a license for the first six (6) months after July 1, 1991.

(b) Any apprentice having completed a training period of not less than two (2) years is eligible to take a journeyperson's examination; provided, after September 1, 1995 and at any time prior to March 1, 1996, any apprentice employed and sponsored by a sign company is eligible to take a journeyperson's examination, notwithstanding the previously mentioned training period.

History of Section.
(P.L. 1991, ch. 320, § 2; P.L. 1995, ch. 355, § 1.)






Chapter 5-7 - Employment Agencies

Chapter 5-7-1 - License and regulation by local authorities.

§ 5-7-1 License and regulation by local authorities.  The board of police commissioners or other similar authority of any city or town, and in any city or town where there is no board of police commissioners or similar authority, the city council or the town council, may:

(1) License suitable persons as keepers of intelligence or employment offices for the purpose of obtaining employment, or furnishing information concerning places of employment, of domestics, servants, laborers, and any other classes of employees, except seapersons, or for the purpose of procuring or giving information concerning those persons for or to employers, or for the purpose of procuring or giving information generally concerning employment in business;

(2) Issue different classes of those licenses for all or any of those purposes, fix the amount or amounts to be paid for the license or licenses, and revoke any of those licenses at pleasure; and

(3) Make rules and regulations governing those offices and the conduct of those offices and the business pertaining to them or transacted in them, and the charges for obtaining employment for any persons or furnishing that information to any persons.

History of Section.
(G.L. 1896, ch. 40, § 18; G.L. 1909, ch. 50, § 18; P.L. 1915, ch. 1233, § 1; G.L. 1923, ch. 51, § 18; G.L. 1938, ch. 333, § 18; G.L. 1956, § 5-7-1.)



Chapter 5-7-2 - Penalty for establishment of office without license  Public agencies exempt.

§ 5-7-2 Penalty for establishment of office without license  Public agencies exempt.  Whoever without a license to do so establishes or keeps an intelligence or employment office for any of the purposes specified in this chapter, upon conviction, shall be fined ten dollars ($10.00) for each day the office is kept; and any person violating any of those rules or regulations, upon conviction, shall be fined not exceeding twenty dollars ($20.00) for each offense; provided, that this chapter does not apply to any employment office established by the state or federal government.

History of Section.
(G.L. 1896, ch. 40, § 18; G.L. 1909, ch. 50, § 18; P.L. 1915, ch. 1233, § 1; G.L. 1923, ch. 51, § 18; G.L. 1938, ch. 333, § 18; G.L. 1956, § 5-7-2.)



Chapter 5-7-3 - Bond to payroll and other taxes.

§ 5-7-3 Bond to payroll and other taxes.  It is unlawful for anyone to establish or keep an intelligence or employment office pursuant to this chapter without giving a bond to the department of administration's division of taxation in the amount of fifty thousand dollars ($50,000) with surety for payroll and other taxes. Any temporary employment service, defined for the purposes of this chapter as an organization that hires its own employees and assigns them to clients to support or supplement the client's work force in work situations including, but not limited to, employee absences, temporary skill shortages, seasonal workloads and special assignments and projects, that have been certified by the division of taxation for at least two (2) years as of July 8, 1997, shall be exempt from the bonding requirements of this section. The provisions of this section only apply to those employment service organizations that generate a payroll, and do not apply to so called "permanent" employment agencies.

History of Section.
(P.L. 1997, ch. 210, § 1; P.L. 1999, ch. 214, § 1; P.L. 2000, ch. 380, § 1.)






Chapter 5-8 - Engineers

Chapter 5-8-1 - Registration required for practice of engineering.

§ 5-8-1 Registration required for practice of engineering.  In order to safeguard life, health, and property, and to promote the public welfare, the practice of engineering in this state is declared to be subject to regulation in the public interest. It is unlawful for any person to practice, or to offer to practice, engineering in this state, as defined in the provisions of this chapter, or to use in connection with his or her name or otherwise assume, or advertise any title or description tending to convey the impression that he or she is an engineer, unless that person has been registered or exempted under the provisions of this chapter. The right to engage in the practice of engineering is deemed a personal right, based on the qualifications of the individual as evidenced by his or her certificate of registration, which is not transferable.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8-2 - Definitions.

§ 5-8-2 Definitions.  As used or within the intent of this chapter:

(a) "Accredited program" means specific engineering curricula within established institutions of higher learning that have both met the criteria of, and have been designated by, the Engineering Accreditation Commission of the Accreditation Board for Engineering and Technology, Inc. (ABET-EAC).

(b) "Board" means the state board of registration for professional engineers subsequently provided by this chapter.

(c) "Engineer" means a person who, by reason of his or her special knowledge and use of the mathematical, physical, and engineering sciences and the principles and methods of engineering analysis and design, acquired by engineering education and engineering experience, is qualified to practice engineering, as subsequently defined, and as attested by his or her registration as an engineer.

(d) "Engineer-in-training" means a person who complies with the requirements for education, experience, and character, and has passed an examination in the fundamental engineering subjects, as provided in §§ 5-8-11 and 5-8-13.

(e) "National Council of Examiners for Engineering and Surveying (NCEES)" is a nationally recognized organization which assists state boards and territorial boards to better discharge their duties and responsibilities in regulating the practice of engineering and land surveying.

(f) "Practice of engineering" means any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to services or creative work such as consultation, investigation, evaluation surveys, planning and design of engineering systems, and the supervision of construction for the purpose of assuring compliance with specifications; and embracing those services or work in connection with any public or private utilities, structures, buildings, machines, equipment, processes, work, or projects in which the public welfare or the safeguarding of life, health, or property is concerned.

(2) Any person shall be construed to practice or offer to practice engineering, within the meaning and intent of this chapter, who:

(i) Practices any branch of the profession of engineering;

(ii) By verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself or herself to be an engineer, or through the use of some other title implies that he or she is an engineer or that he or she is registered under this chapter; or

(iii) Holds himself or herself out as able to perform, or who does perform any engineering service or work or any other service designated by the practitioner or recognized as engineering.

(g) "Professional engineer" means a person who has been registered and licensed by the state board of registration for professional engineers.

(h) "Responsible charge" means direct control and personal supervision of engineering work.

(i) "Rules and regulations" means that document of the same title, as amended from time to time, that has been adopted by the board and filed with the secretary of state in accordance with §§ 42-35-3(a), 42-35-4(b), and 5-8-8.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-3 - Board  Creation  Duties  Composition  Appointments  Terms.

§ 5-8-3 Board  Creation  Duties  Composition  Appointments  Terms.  (a) The duty of the board of engineers is to administer those provisions of this chapter that relate to the regulation of professional engineering and the registration of professional engineers.

(b) The board of engineers shall establish any rules and regulations for the conduct of its own proceedings, for examination of applicants, for registration of professional engineers and engineers-in-training, for continuing education requirements, for conducting disciplinary proceedings to include investigating complaints to the board and for governing the practice of engineering all that it deems appropriate.

(c) Members of the board are subject to the provisions of chapter 14 of title 36. The board consists of five (5) persons, who are appointed by the governor, and must have the qualifications required by § 5-8-4. Each member of the board shall receive a certificate of his or her appointment from the governor and shall file with the secretary of state his or her written oath or affirmation for the faithful discharge of his or her official duty. Appointments to the board shall be in the manner and for a period of time that the term of each member expires at a different time. On the expiration of the term of any member, the governor shall in the manner previously provided appoint for a term of five (5) years a registered professional engineer having the qualifications required in § 5-8-4. A member may be reappointed to succeed himself or herself, but shall not serve more than two (2) full consecutive terms. Each member may hold office until the expiration of the term for which appointed or until a successor has been appointed and has qualified.

(2) The board shall designate and establish a system of registration by discipline not later than December 31, 1994, and shall subsequently administer that registration system.

(3) The registration system shall provide, at a minimum, for the registration of:

(i) Civil engineers;

(ii) Chemical engineers;

(iii) Electrical engineers;

(iv) Mechanical engineers;

(v) Structural engineers;

(vi) Environmental engineers; and

(vii) Fire protection engineers.

(4) The board may establish additional classifications by rule and regulation.

(5) Classification of disciplines shall conform to the standards established by the NCEES. Nothing in this section shall be construed to limit the registration of a qualified applicant to only one discipline.

(d) The board shall annually provide a written report to the director of the department of business regulation presenting a summary of all fees collected, a list of all individuals registered, a summary of all disciplinary actions taken, and the disposition of all complaints made to the board. After reviewing the board's report, the director shall submit a copy of the report with his or her comments on the performance of the board, its compliance with this chapter and the director's recommendations, to the governor, the general assembly, and the board.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-4 - Board  Member qualifications.

§ 5-8-4 Board  Member qualifications.  The board of engineers shall consist of five (5) persons. All five (5) persons must be professional engineers registered in Rhode Island, one of whom may also be a professional land surveyor registered in the state. Each member of the board must be a qualified elector of this state for three (3) consecutive years prior to appointment. Each member shall have been engaged in the lawful practice of engineering for at least twelve (12) years and been in responsible charge of engineering work for at least five (5) years. The professional engineer members of the state board of registration for professional engineers serving on February 1, 1991, shall complete their terms of appointment. Upon the expiration of their terms, the governor may make subsequent appointments as subsequently provided.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-5 - Board  Compensation and expenses of members.

§ 5-8-5 Board  Compensation and expenses of members.  The chairperson and each other member shall not be compensated for their service on the board but shall be reimbursed for all traveling, incidental, and clerical expenses necessarily incurred in carrying out the provisions of this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2005, ch. 117, art. 21, § 3.)



Chapter 5-8-6 - Board  Removal of members  Vacancies.

§ 5-8-6 Board  Removal of members  Vacancies.  The governor may remove any member of the board for misconduct, incompetency, neglect of duty, or for any sufficient cause, in the manner prescribed by law for removal of state officials. Vacancies in the membership of the board shall be filled for the unexpired term by appointment by the governor as provided in § 5-8-3.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8-7 - Board  Organization  Meetings  Quorum.

§ 5-8-7 Board  Organization  Meetings  Quorum.  The board shall hold at least six (6) regular meetings each year. Special meetings may be held as the bylaws of the board provide. The board shall elect or appoint annually the following officers: a chairperson, a vice-chairperson and a secretary. A quorum of the board shall consist of not less than three (3) members.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1.)



Chapter 5-8-8 - Board  Powers.

§ 5-8-8 Board  Powers.  (a) The board has the power to adopt and amend all bylaws and rules of procedure, not inconsistent with the constitution and laws of this state or this chapter, which may be reasonably necessary for the proper performance of its duties.

(2) The board shall adopt and have an official seal, which is affixed to each certificate issued.

(b) In carrying into effect the provisions of this chapter, the board, under the hand of its chairperson and the seal of the board, may subpoena witnesses and compel their attendance, and also may require the submission of books, papers, documents, or other pertinent data, in any disciplinary matters, or in any case in which a violation of this chapter is alleged. Upon failure or refusal to comply with that order of the board, or upon failure to honor its subpoena, as provided in this section, the board may apply to a court of any jurisdiction to enforce compliance with that order or subpoena.

(c) The board is authorized in the name of the state to apply for relief by injunction in the established manner provided in cases of civil procedure, without bond, to enforce the provisions of this chapter, or to restrain any violation of the provisions of this chapter. In injunction proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation. The members of the board are not personally liable under this proceeding.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8-9 - Records and reports.

§ 5-8-9 Records and reports.  (a) The board shall keep a record of its proceedings and of all applications for registration, which the record shall show:

(1) The name, age, and last known address of each applicant;

(2) The date of application;

(3) The place of business of the applicant;

(4) His or her education, experience, and other qualifications;

(5) Type of examination required;

(6) Whether or not the applicant was rejected;

(7) Whether or not a certificate of registration was granted;

(8) The date of the action of the board; and

(9) Any other information that is deemed necessary by the board.

(b) The record of the board shall be prima facie evidence of the proceedings of the division, and a transcript of the record, certified by the board under seal, is admissible in evidence with the same force and effect as if the original were produced.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1.)



Chapter 5-8-10 - Roster of registered engineers.

§ 5-8-10 Roster of registered engineers.  A complete roster showing the names and last known addresses of all registered engineers may be published by the board once each year. Copies of this roster may be mailed to each person so registered, placed on file with the secretary of state, county, and city officials and may be distributed to the public.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2000, ch. 55, art. 14, § 1.)



Chapter 5-8-11 - General requirements for registration or certification.

§ 5-8-11 General requirements for registration or certification.  (a) Engineer or engineer-in-training. To be eligible for registration as a professional engineer or certification as an engineer-in-training, an applicant must be of good character and reputation and shall submit five (5) references with his or her application for registration, three (3) of which references shall be registered engineers having personal knowledge of his or her engineering experience, or in the case of an application for certification as an engineer-in-training, by three (3) character references.

(b) The following shall be considered minimum evidence satisfactory to the board that the applicant is qualified for registration as a professional engineer or for certification as an engineer-in-training, respectively:

(1) As a professional engineer:

(i) Registration by endorsement. (A) A person holding a current certificate of registration to engage in the practice of engineering, on the basis of comparable written examinations, issued to him or her by either a proper authority of a state, territory, or possession of the United States, the District of Columbia, or of any foreign country, and whose qualifications meets the requirements of this chapter, based on verified evidence may, upon application, be registered without further examination.

(B) A person holding a certificate of qualification issued by the National Council of Examiners for Engineering and Surveying, whose qualifications meet the requirements of this chapter, may, upon application, be registered without further examination, provided he or she is qualified.

(ii) Graduation from an accredited program, experience and examination. A graduate of or senior enrolled in an ABET-EAC accredited engineering curriculum of four (4) years or more approved by the board as being of satisfactory standing, shall be admitted to an eight (8) hour written examination in the fundamentals of engineering. Upon passing this examination and obtaining a specific record of a minimum of four (4) years of experience in engineering work of a grade and character which indicates to the board that the applicant may be competent to practice engineering, the applicant may be admitted to an eight (8) hour written examination in the principles and practice of engineering. The graduate having a specific record of twelve (12) years or more of experience in engineering work of a grade and character which indicates to the board that the applicant may be competent to practice engineering, shall be admitted to an eight (8) hour written examination in the principles and practice of engineering. Upon passing that examination, the applicant shall be granted a certificate of registration to practice engineering in this state, provided he or she is qualified.

(iii) Graduation from a non-accredited program, experience, and examination. A graduate of or senior enrolled in an engineering curriculum of four (4) years or more other than those approved by the board as being of satisfactory standing shall be admitted to an eight (8) hour written examination in the fundamentals of engineering. Upon passing this examination and obtaining a specific record of a minimum of four (4) years of experience in engineering work of a grade and character which indicates to the board that the applicant may be competent to practice engineering, the applicant may be admitted to an eight (8) hour written examination in the principles and practice of engineering. Upon passing these examinations, the applicant shall be granted a certificate of registration to practice engineering in this state, provided he or she is qualified.

(iv) Teaching. Engineering teaching in a college or university offering an ABET-EAC accredited engineering curriculum of four (4) years or more may be considered as engineering experience.

(v) Engineers previously registered. Each engineer holding a certificate of registration and each engineer-in-training under the laws of this state as previously in effect shall be deemed registered as an engineer or engineer-in-training as appropriate under this chapter.

(2) As an engineer-in-training: the following is considered as minimum evidence that the applicant is qualified for certification as an engineer in training:

(i) Graduation and examination. A graduate of an ABET-EAC accredited engineering curriculum of four (4) years or more who has passed the board's eight (8) hour written examination in the fundamentals of engineering shall be certified or enrolled as an engineer-in-training, if he or she is qualified.

(ii) Graduation from a non-accredited program and examination. A graduate of a non-accredited engineering curriculum of four (4) years or more who has passed the board's eight (8) hour written examination in the fundamentals of engineering and has obtained two (2) years of engineering experience of a grade and character approved by the board shall be certified and enrolled as an engineer in training, if he or she is qualified.

(iii) Duration of engineer in training certification. The certification or enrollment of an engineer in training shall be valid for a minimum period of twelve (12) years.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 1999, ch. 354, § 3; P.L. 2000, ch. 403, § 5; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-12 - Form of application for registration or certification  Registration, certification, and enrollment fees.

§ 5-8-12 Form of application for registration or certification  Registration, certification, and enrollment fees.  (a) Application for registration as a professional engineer or land surveyor or certification as an engineer-in-training shall:

(1) Be on a form prescribed and furnished by the board;

(2) Contain statements made under oath, showing the applicant's education and a detailed summary of his or her technical experience, and

(3) Contain references as prescribed in § 5-8-11, none of whom may be members of the board.

(b) The application and reexamination fees for professional engineers shall be set by the board in an amount to cover the charges and expenses of examination and scoring, and shall accompany the application.

(c) The fee for engineer-in-training certification or enrollment shall be set by the board in an amount to cover the charges and expenses of examination and scoring, and shall accompany the application.

(d) Should the board deny the issuance of a certificate to any applicant, the fee paid shall be retained as an application fee.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1990, ch. 409, § 1; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-13 - Examinations.

§ 5-8-13 Examinations.  (a) Written examinations shall be held twice each year at the times and places that the board determines. Examinations required on fundamental engineering subjects may be taken as provided in § 5-8-11. The principles and practice examinations may not be taken until the applicant has completed a period of engineering experience as prescribed in § 5-8-11.

(b) The passing grade on any examination shall not be less than seventy percent (70%) as established by NCEES. A candidate failing one examination may apply for reexamination, which may be granted upon payment of a fee to cover the charges and expenses of examination and scoring. Any candidate for registration having an average grade of less than fifty percent (50%) may not apply for reexamination for one year. Any candidate for certification or registration failing an examination three (3) or more times must appear before the board in person to request permission to be reexamined in accordance with the board's rules and regulations.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-14 - Certificates of registration  Enrollment cards  Seals.

§ 5-8-14 Certificates of registration  Enrollment cards  Seals.  (a) The board shall issue a certificate of registration, upon payment of the registration fee as provided for in this chapter, to any applicant, who, in the opinion of the board, has met the requirements of this chapter. Enrollment cards shall be issued to those who qualify as engineers-in-training. Certificates of registration shall carry the designation "professional engineer", show the full name of the registrant without any titles, have a serial number and shall be signed by the chairperson of the board.

(b) The issuance of a certificate of registration by the board is prima facie evidence that the person named in the certificate is entitled to all rights and privileges of a professional engineer while the certificate remains unrevoked or unexpired.

(c) Each registrant under this chapter may, upon registration obtain a seal of the design authorized by the board bearing the registrant's name, serial number, and the legend "Registered professional engineer". Final engineering drawings, specifications, plats, and reports prepared by a registrant shall be, when issued, signed, dated, and stamped with his or her seal or facsimile of a seal. It is unlawful for an engineer to affix, or permit his or her seal or facsimile of a seal to be affixed, to any work of which the engineer has not been responsibly charged to any engineering drawings, specifications, plats, or reports after expiration of a certificate or for the purpose of aiding or abetting any other person to evade or attempt to evade any provision of this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1.)



Chapter 5-8-15 - Expiration and renewal of certificates of registration.

§ 5-8-15 Expiration and renewal of certificates of registration.  (a) Certificates of registration shall expire on the last day of the month of June following their issuance and become invalid after that date unless renewed. It is the duty of the board to notify every person registered under this chapter of the date of the expiration of his or her certificate, and the amount of the fee required for its renewal. The notice shall be mailed to the registrant at his or her last known address at least one month in advance of the date of the expiration of the certificate.

(b) Renewal may be effected at any time prior to or during the month of June by the payment of a fee set by the board in an amount not less than one hundred fifty dollars ($150), but not to exceed one hundred eighty dollars ($180). Renewal of an expired certificate may be effected within a period of three (3) years, provided evidence is submitted to the board attesting to the continued competence and good character of the applicant. In the event renewal is not made before the end of the third year, the board may require any reexamination that it deems appropriate. The amount to be paid for that renewal is the annual fee set by the board in an amount not to exceed one hundred eighty dollars ($180) times the number of years the applicant has been delinquent, plus a penalty of sixty dollars ($60.00) per delinquent year.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1990, ch. 409, § 1; P.L. 1991, ch. 304, § 1; P.L. 2007, ch. 420, § 1; P.L. 2009, ch. 68, art. 12, § 10.)



Chapter 5-8-16 - Reissuance of lost, destroyed, or mutilated certificates.

§ 5-8-16 Reissuance of lost, destroyed, or mutilated certificates.  A certificate of registration to replace any certificate lost, destroyed, or mutilated shall be issued subject to the rules of the board. A charge of twenty-five dollars ($25.00) shall be made for that issuance.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1.)



Chapter 5-8-17 - Public works.

§ 5-8-17 Public works.  This state and its political subdivisions, such as county, city, town, township, borough, or legally constituted boards, districts, commissions, or authorities, shall not engage in the construction of public works involving the practice of engineering unless the engineering drawings and specifications and estimates have been prepared by, and the construction is executed under the direct supervision of, a registered professional engineer or supervision of the Rhode Island department of transportation when applicable to a municipal transportation project. Any contract executed in violation of this section is null and void.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1.)



Chapter 5-8-18 - Suspension, refusal to renew, and revocation of certificates  Complaints  Hearings.

§ 5-8-18 Suspension, refusal to renew, and revocation of certificates  Complaints  Hearings.  (a) After notice and a hearing as provided in this section, the board may in its discretion: (1) suspend, revoke, or refuse to renew any certificate of registration; (2) revoke or suspend or refuse to renew any certificate of authorization; (3) publicly censure, or reprimand or censure in writing; (4) limit the scope of practice of; (5) impose an administrative fine upon, not to exceed one thousand dollars ($1,000) for each violation; (6) place on probation; and/or (7) for good cause shown order a reimbursement of the board for all fees, expenses, costs, and attorneys fees in connection with the proceedings, which amounts shall be deposited as general revenues; all with or without terms, conditions or limitations, holders of a certificate of registration or a certificate of authorization, referred to as licensee(s), for any one or more of the causes set out in subsection (b) of this section.

(b) The board may take actions specified in subsection (a) of this section for any of the following causes:

(1) Bribery, fraud, deceit, or misrepresentation in obtaining a certificate of registration or certificate of authorization;

(2) Practicing engineering in another state or country or jurisdiction in violation of the laws of that state or country or jurisdiction;

(3) Practicing engineering in this state in violation of the standards of professional conduct established by the board;

(4) Fraud, deceit, recklessness, gross negligence, misconduct, or incompetence in the practice of engineering;

(5) Use of an engineer's stamp in violation of section 5-8-14;

(6) Violation of any of the provisions of this chapter;

(7) Suspension or revocation of the right to practice engineering before any state or before any other country or jurisdiction;

(8) Conviction of or pleading guilty or nolo contendere to any felony or to any crime of, or an act constituting a crime of, forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, or any other similar offense or offenses involving moral turpitude, in a court of competent jurisdiction of this state or any other state or of the federal government;

(9) Failure to furnish to the board or any person acting on behalf of the board in a reasonable time any information that may be legally requested by the board;

(10) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any conduct reflecting adversely upon the licensee's fitness to engage in the practice of engineering; and

(11) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any other conduct discreditable to the engineering profession.

(c) Any person may file complaints of fraud, deceit, gross negligence, incompetence, or misconduct against any registrant. Those charges shall be in writing, sworn to by the person or persons making them and filed with the board.

(d) All charges, unless dismissed by the board as unfounded or trivial, shall be heard by the board within six (6) months after the date on which they have been properly filed or within six (6) months following resolution of similar charges that have been brought against a registrant who is before another regulatory body.

(e) The time and place for the hearing pursuant to subsection (d) of this section shall be fixed by the board, and a copy of charges, together with a notice of the time and place of hearing, shall be personally served on or mailed to the last known address of the registrant, at least thirty (30) days before the date fixed for the hearing. At any hearing, the accused registrant shall have the right to appear personally and/or by counsel, to cross-examine witnesses appearing against him or her, and to produce evidence and witnesses in his or her own defense.

(f) If, after the hearing pursuant to subsection (d) of this section, the evidence is in favor of sustaining the charges, the board may in its discretion suspend, refuse to renew, or revoke the certificate of registration or certificate of authorization, or publicly censure the licensee, or take any other action and/or order any other penalty permitted by this section. The board, for reasons it deems sufficient, may reissue a certificate of registration or certificate of authorization or renewal to any person or firm whose certificate has been revoked.

(g) In addition, the board may on its own motion investigate the conduct of an applicant, engineer, sole proprietorship, partnership, limited liability partnership, corporation, limited liability company or individual.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 1999, ch. 285, § 1; P.L. 2004, ch. 56, § 2; P.L. 2004, ch. 63, § 2; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-19 - Appeals.

§ 5-8-19 Appeals.  Any person, sole proprietorship, partnership, limited liability partnership, corporation or limited liability company aggrieved by any decision or ruling of the board may appeal from it in accordance with the provisions of chapter 35 of title 42. For the purposes of this section, the division or board is considered a person.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2004, ch. 56, § 2; P.L. 2004, ch. 63, § 2.)



Chapter 5-8-20 - Violations and penalties  Enforcement  Injunctions.

§ 5-8-20 Violations and penalties  Enforcement  Injunctions.  (a) No individual shall: (1) practice or offer to practice engineering in this state; (2) use any title, sign, card, or device implying that the individual is an engineer or is competent to practice engineering in this state; (3) use in connection with his or her name or otherwise any title or description conveying or tending to convey the impression that the individual is an engineer or is competent to practice engineering in this state; or (4) use or display any words, letters, figures, seals, or advertisements indicating that the individual is an engineer or is competent to practice engineering in this state; unless that individual holds a currently valid certificate issued pursuant to this chapter or is specifically exempted from the certificate requirement under the provisions of this chapter.

(b) No sole proprietorship, partnership, limited liability partnership, corporation or limited liability company shall: (1) practice or offer to practice engineering in this state; (2) use any title, sign, card, or device implying that the sole proprietorship, partnership, limited liability partnership, corporation or limited liability company is competent to practice engineering in this state; (3) use in connection with its name or otherwise any title or description conveying or tending to convey the impression that the entity is an engineering firm or is competent to practice engineering in this state; or (4) use or display any words, letters, figures, seals, or advertisements indicating that the entity is an engineering firm or is competent to practice engineering in this state; unless that sole proprietorship, partnership, limited liability partnership, corporation or limited liability company complies with the requirements of this chapter.

(c) Any individual, sole proprietorship, partnership, limited liability partnership, corporation or limited liability company which: (1) violates subsection (a) or (b) of this section; (2) presents or attempts to use the certificate of registration/authorization of another; (3) gives any false or forged evidence of any kind to the board or to any member thereof in obtaining or attempting to obtain a certificate of registration/authorization; (4) falsely impersonates any other registrant whether of a like or different name; (5) uses or attempts to use an expired, revoked, or nonexistent certificate of registration/authorization; (6) falsely claims to be registered under this chapter; or (7) otherwise violates any provision of this chapter; is guilty of a misdemeanor, and upon conviction by a court of competent jurisdiction shall be sentenced to pay a fine of not more than one thousand dollars ($1,000) for the first offense and a fine of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) for each subsequent offense, or imprisonment for not more than one year, or both; and in the court's discretion and upon good cause shown reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees, which amount shall be deposited as general revenues; and be subject to, in the board's discretion, public censure or reprimand.

(d) The board has the power to institute injunction proceedings in superior court to prevent violations of subsection (a) or (b) of this section or violations of § 5-8-1. In injunction proceedings, the board shall not be required to prove that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from continued violations. The superior court, in its discretion and in addition to any injunctive relief granted to the board, may order that any person or entity in violation of this section shall:

(1) Upon good cause shown reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees, which amounts shall be deposited as general revenues; and/or

(2) Be subject to public censure or reprimand.

(e) It is the duty of all constituted officers of the state and all political subdivisions of the state, to enforce the provisions of this chapter and to prosecute any persons violating those provisions.

(f) The attorney general of the state or his or her assistant shall act as legal adviser to the board and render any legal assistance that is necessary in carrying out the provisions of this chapter. The board may employ counsel and necessary assistance to aid in the enforcement of this chapter, and their compensation and expenses shall be paid from funds as provided in § 5-8-23.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1999, ch. 285, § 1; P.L. 2004, ch. 56, § 2; P.L. 2004, ch. 63, § 2.)



Chapter 5-8-21 - Exemptions.

§ 5-8-21 Exemptions.  This chapter shall not be construed to prevent or to affect:

(i) Nonresidents. The practice or offer to practice of engineering by a person not a resident of or having no established place of business in this state, when that practice does not exceed in the aggregate more than thirty (30) days in any calendar year; provided, the person is legally qualified by registration to practice engineering, as defined in § 5-8-2(f), in his or her own state or country. The person shall make application to the board, in writing, and after payment of a fee set by the board in an amount not to exceed two hundred dollars ($200) may be granted a written temporary certificate of registration for a definite period of time to do a specific job; provided, no right to practice engineering accrues to an applicant as to any work not prescribed in the temporary certificate.

(ii) Recent arrivals in state. The practice of a person not a resident of and having no established place of business in this state, or who has recently become a resident of the state, practicing or offering to practice engineering in the state for more than thirty (30) days in any calendar year, if he or she has filed with the board an application for a certificate of registration and has paid the fee required by this chapter; provided, that the person is legally qualified by registration to practice engineering in his or her own state or country. That practice shall continue only for the time that the board requires for the consideration of the application for registration.

(2) Employees and subordinates. The work of an employee or a subordinate of a person holding a certificate of registration under this chapter, or an employee of a person practicing lawfully under paragraph (1)(ii) of this section; provided, that work does not include final engineering designs or decisions and is done under the direct supervision of or checked by a person holding a certificate of registration under this chapter or a person practicing lawfully under subdivision (1) of this section.

(3) Partnership, limited liability partnership, corporate and limited liability company practice. The practice or offer to practice of engineering as defined by this chapter by individual registered professional engineers through a partnership, limited liability partnership, corporation, joint stock company, or limited liability company, or by a partnership, limited liability partnership, corporation, limited liability company, or joint stock company, through individual registered professional engineers as agents, employees, officers, or partners or members or managers, provided, that they are jointly and severally liable for their professional acts; and provided, that all personnel of that partnership, limited liability partnership, joint stock company, corporation or limited liability company who act in its behalf as engineers in the state are registered under this chapter or are persons practicing lawfully or are exempt under subdivision (2) or (3) of this section. Each partnership, limited liability partnership, joint stock company, corporation or limited liability company providing engineering services is jointly and severally liable with the individually registered professional engineers, and all final plans, designs, drawings, specifications, and reports involving engineering judgment and discretion, when issued, shall be dated and bear the seals and signatures of the engineers who prepared them.

(4) Federal employees. The practice by officers and employees of the government of the United States while engaged within this state in the practice of engineering for that government; provided, that no right to practice engineering accrues to those persons as to any other engineering work. The rights to registration after leaving government employment shall not be granted except under the provisions established under § 5-8-11.

(5) Railroad, telephone, telegraph, and other public utility companies. The practice of engineering, as prescribed in this chapter, by railroad, telephone, telegraph, and other public utility companies, and their officers and employees while engaged in the work of those companies in this state; provided, that the practice is carried on under the responsible charge of an engineer or engineers in this state, or in any other state under requirements equivalent to those prescribed in this chapter; and provided, that no right to practice engineering accrues to any unregistered person as to any other engineering work.

(6) Manufacturing corporations. The practice of engineering, as prescribed in this chapter, by manufacturing corporations, and their officers and employees while engaged in manufacturing, research and development activities for those corporations.

(7) Research and development corporations. The practice of engineering, as prescribed in this chapter, by research and development corporations, and their officers and employees while engaged in research and development activities for that corporation.

(8) Other professions. The practice of architecture, landscape architecture, or land surveying.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 2004, ch. 56, § 2; P.L. 2004, ch. 63, § 2; P.L. 2007, ch. 420, § 1.)



Chapter 5-8-22 - Severability.

§ 5-8-22 Severability.  If any of the provisions of this chapter or if any rule, regulation, or order under this chapter or the application of that provision to any person or circumstance is held invalid, the remainder of this chapter and the application of that provision of this chapter or of that rule, regulation, or order to any person or circumstances, other than those as to which it is held invalid, is not affected.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8-23 - Deposit of fees.

§ 5-8-23 Deposit of fees.  (a) The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

(b) The board is empowered to collect any fees and charges that are prescribed in this chapter and to apply those fees and charges to the cost of fulfilling the requirements and responsibilities of this chapter. The board shall share proportionately with the board of registration of professional land surveyors the expenses of operating the two (2) boards.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 1; P.L. 1995, ch. 370, art. 40, § 7.)



Chapter 5-8-24 - Sole proprietorship, partnership, limited liability partnership, corporate and limited liability company.

§ 5-8-24 Sole proprietorship, partnership, limited liability partnership, corporate and limited liability company.  (a) The practice or offer to practice engineering as defined by this chapter by a sole proprietorship, partnership, limited liability partnership, corporation or a limited liability company subsequently referred to as the "firm", through individuals is permitted; provided, that the individuals: (1) are in direct control of the practice; (2) exercise personal supervision of all personnel who act in behalf of the firm in professional and technical matters; and (3) are registered under the provisions of this chapter; and provided, that the firm has been issued a certificate of authorization by the board of engineers.

(b) Within one year after enactment of this chapter, every firm must obtain a certificate of authorization from the board and those individuals in direct control of the practice and who exercise direct supervision of all personnel who act in behalf of the firm in professional and technical matters must be registered with the board. The certificate of authorization shall be issued by the board upon satisfaction of the provisions of this chapter and the payment of a fee not to exceed one hundred fifty dollars ($150). This fee is waived if the firm consists of only one person who is the person in responsible charge.

(2) Every firm desiring a certificate of authorization must file with the board an application for a certificate of authorization on a form to be provided by the board. A separate form provided by the board shall be filed with each renewal of the certificate of authorization and within thirty (30) days of the time any information previously filed with the board has changed, is no longer true or valid, or has been revised for any reason. If, in its judgment, the information contained on the application and renewal form is satisfactory and complete, the board will issue a certificate of authorization for the firm to practice engineering in this state.

(3) No firm that has been granted a certificate of authorization by the board shall be relieved of responsibility for modification or derivation of the certificate, unless the board has issued for the applicant a certificate of authorization or a letter indicating the eligibility of the applicant to receive the certificate. The firm applying shall supply the certificate or letter from the board with its application for incorporation, organization or registration as a foreign corporation.

History of Section.
(P.L. 1991, ch. 304, § 2; P.L. 2004, ch. 56, § 2; P.L. 2004, ch. 63, § 2; P.L. 2009, ch. 68, art. 12, § 10.)



Chapter 5-8-25 - Engineers rendering assistance during disaster emergency  Immunity from civil liability.

§ 5-8-25 Engineers rendering assistance during disaster emergency  Immunity from civil liability.  (a) An engineer or engineering firm, duly licensed to practice in Rhode Island under this chapter, who voluntarily and without compensation provides engineering services at the scene of a disaster emergency shall not be liable for any personal injury, wrongful death, property damage, or other loss or damages caused by an act or omission of the engineer or engineering firm in performing the services.

(b) As used in this section, "disaster emergency" means a disaster emergency declared by executive order or proclamation of the governor pursuant to chapter 15 of title 30.

(c) The immunity provided in subsection (a) of this section only applies to the practice of engineering as defined in this chapter regarding an engineering service that:

(1) Concerns any building, structure or system whether publicly or privately owned that is identified pursuant to a disaster emergency executive order or proclamation;

(2) Relates to the structural integrity of the entire building structure or system or any portion of the structure or system, or to a nonstructural element of the structure or system, affecting public safety; and

(3) Is rendered during the time in which a state of disaster emergency exists, as provided in chapter 15 of title 30.

(d) The immunity granted by this section does not apply to acts or omissions constituting gross negligence or willful misconduct.

History of Section.
(P.L. 2000, ch. 403, § 2.)






Chapter 5-8.1 - Land Surveyors

Chapter 5-8.1-1 - Declaration of policy.

§ 5-8.1-1 Declaration of policy.  In order to safeguard life, health, and property and to promote the public welfare, the practice of land surveying in this state is declared to be subject to regulation in the public interest. It is unlawful for any person to practice, or to offer to practice, land surveying in this state, as defined in the provisions of this chapter, or to use in connection with his or her name or otherwise assume, or advertise any title or description tending to convey the impression that he or she is a professional land surveyor, unless the person has been registered or exempted.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8.1-2 - Definitions.

§ 5-8.1-2 Definitions.  The following definitions apply in the interpretation of the provisions of this chapter, unless the context requires another meaning:

(1) "ABET" means the Accreditation Board for Engineering and Technology.

(2) "Accredited program" means an approved program or course of study currently accredited and subject to review by the accepted national organization ABET (land surveying) and any other similar school or course of study which fulfills equivalent requirements which the board approves.

(3) "Applicant" means an individual who has submitted an application for registration to practice land surveying as a surveyor-in-training, and/or a certification of authorization.

(4) "Board of land surveyors", "board of professional land surveyors" or "board" means the board of registration for professional land surveyors, as subsequently provided by this chapter.

(5) "Candidate" means a person who has the qualifications prerequisite by statute and board regulation for admission to examination and who has filed with the board an application for registration accompanied by the required examination fee.

(6) "Certificate of registration" means a certificate issued by the board of professional land surveyors to a person to engage in the profession regulated by the board.

(7) "Experience" means combined office and field work in land surveying satisfactory to the board, including any work which is performed under the direct control and personal supervision of a professional land surveyor.

(8) "Land surveyor-in-training" means a person who has qualified for, taken and passed an examination in the fundamentals of land surveying.

(9) "NCEES" means the National Council of Examiners for Engineering and Surveying.

(10) "Part-time" means any type of employment or work engagement that requires less than twenty (20) hours of labor per week.

(11) "Practice of land surveying" means any service or work, the adequate performance of which involves the application of special knowledge of the principles of mathematics, the related physical and applied sciences and the relevant requirements of law for adequate evidence to perform the act of measuring and locating lines, angles, elevations, natural and manmade features in the air, on the surface of the earth, within underground workings, and on the beds of bodies of water for the purpose of determining areas and volumes, for the monumenting of property boundaries and for the platting and layout of lands and their subdivisions, including the topography, alignment, and grades of streets and for the preparation of maps, record plats, field note records and property descriptions that represent these surveys.

(12) "Practice or offer to practice" means a person who engages in land surveying, or who by verbal claim, sign, letterhead, card or in any other way represents himself or herself to be a professional land surveyor.

(13) "Principal" means an individual who is a registered professional land surveyor and who is an officer, shareholder, director, partner, member, manager or owner of that organization and who is in responsible charge of an organization's professional practice for which he or she is registered.

(14) "Professional land surveyor" means a person who has been duly registered as a professional land surveyor by the board established under this chapter, and who is a professional specialist in the technique of measuring land, educated in the basic principles of mathematics, the related physical and applied sciences and the relevant requirements of law for adequate evidence and all to surveying of real property and engaged in the practice of land surveying as defined in this section.

(15) "Registrant" means an individual who has been issued a certificate of registration by the board of professional land surveyors.

(16) "Registrant's seal" means an emblem of a type, shape, and size and as specified by the board of registration of professional land surveyors for use by an individual registrant to stamp legal descriptions final drawings, specifications, and reports.

(17) "Related curriculum" means an educational program of sufficient length and academic quality and content to satisfy the board.

(18) "Responsible charge" means direct control and personal supervision of the work performed. No person may serve in responsible charge of land surveying work done in Rhode Island unless that person is registered as a professional land surveyor by the board.

(19) "Rules and regulations" means that document of the same title, as amended from time to time, that has been duly adopted by the board of professional land surveyors and which prescribes the manner in which that board administers its affairs and establishes rules of conduct, procedures, and standards for adherence by all persons registered by the board, filed with the secretary of state in accordance with the provisions of §§ 42-35-3(a) and 42-35-4(b), and this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1997, ch. 86, § 1; P.L. 2004, ch. 56, § 3; P.L. 2004, ch. 63, § 3.)



Chapter 5-8.1-4 - Board of registration for professional land surveyors  Authority, powers, and duties.

§ 5-8.1-4 Board of registration for professional land surveyors  Authority, powers, and duties.  (a) The duty of the board of land surveyors is to administer the provisions of this chapter in regards to the regulation of professional land surveying and the registration of professional land surveyors.

(b) The board of land surveyors may establish any rules and regulations for the conduct of its own proceedings, for examination of applicants, for registration of professional land surveyors and surveyors in training, for continuing education requirements, and for governing the practice of land surveying, that it deems appropriate.

(2) Upon July 12, 1990, the rules and regulations in effect prior to that date shall remain in effect until adoption of new rules and regulations.

(c) The board of professional land surveyors shall hold examinations for qualified individuals applying for registration as professional land surveyors or for certification as surveyors-in-training at least once a year.

(d) The board of land surveyors shall issue certificates of registration to individuals who have qualified to practice professional land surveying under the provisions of this chapter.

(e) The board of professional land surveyors has the power to suspend, refuse to renew, or revoke certificates of registration in accordance with the provisions of this chapter. In all disciplinary proceedings brought pursuant to this chapter, the board has the power to administer oaths, to summon witnesses and to compel the production of documents in accordance with procedures applicable in the superior court. Upon failure of any person to appear to produce documents in accordance with the board's order, the board may apply to a court of any jurisdiction to enforce compliance with the order.

(f) The board of professional land surveyors is authorized in the name of the state to apply for relief by injunction in the established manner provided in cases of civil procedure, without bond, to enforce the provisions of this chapter, or to restrain any violations of this chapter. In those proceedings, it is not necessary to allege or prove, either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation of this chapter. The members of the board are not personally liable under this proceeding.

(g) No action or other legal proceedings for damages shall be instituted against the board or against any board member or employee of the board for any act done in good faith and in the intended performance of any power granted under this chapter or for any neglect or default in the performance or exercise in good faith of that duty or power.

(h) The board is empowered to collect any fees and charges prescribed in this chapter and to apply the fees and charges to the cost of fulfilling the requirements and responsibilities of this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1.)



Chapter 5-8.1-4.1 - Continuing education exemption.

§ 5-8.1-4.1 Continuing education exemption.  Notwithstanding any law, rule or regulation to the contrary, any person who was registered as a professional land surveyor in the state of Rhode Island before July 1, 1975, will be exempt from any continuing education requirements as may be established by the board of land surveyors of the state of Rhode Island.

History of Section.
(P.L. 2004, ch. 163, § 1.)



Chapter 5-8.1-5 - Board of registration for professional land surveyors  Membership, appointments, terms, and vacancies.

§ 5-8.1-5 Board of registration for professional land surveyors  Membership, appointments, terms, and vacancies.  (a) The board of land surveyors shall consist of five (5) professional land surveyors only one of whom may also be a professional engineer and all of whom shall be registered in the state. Each member of the board must be a qualified elector of this state for three (3) years prior to appointment. Each member shall have been engaged in the lawful practice of land surveying for at least seven (7) years and shall have been in responsible charge of surveying work for at least five (5) years.

(b) Each member of the board shall be appointed by the governor, within sixty (60) days of the enactment of this chapter [July 12, 1990], for staggered terms, to serve a term of five (5) years or until his or her successor is appointed and qualified; in the original appointments under this section:

(1) One member shall be appointed for a period of one year,

(2) One member shall be appointed for a period of two (2) years,

(3) One member shall be appointed for a period of three (3) years,

(4) One member shall be appointed for a period of four (4) years, and

(5) One member shall be appointed for a period of five (5) years.

(c) No member of the board of land surveyors shall be associated in the practice of surveying either individually or as a member of a partnership, limited liability partnership, corporation or limited liability company, with any other member of the board.

(d) Vacancies in the membership of the board of land surveyors shall be filled for any unexpired terms by appointment of the governor.

(e) A member appointed for a full term shall not be eligible for more than two (2) consecutive terms.

(f) The governor may remove any member of the board of land surveyors for misconduct, incompetency, neglect of duty, or for any sufficient cause, in the manner prescribed by law for removal of state officials.

(g) Each member of the board of land surveyors shall receive a certificate of his or her appointment from the governor and shall file his or her written oath or affirmation for the faithful discharge of his or her official duties with the secretary of state.

(h) Within thirty (30) days of the appointment of the board, the director or his or her designee shall summon the members of the board to organize and elect a chairperson, vice-chairperson and secretary from the appointed members.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1997, ch. 86, § 1; P.L. 2004, ch. 56, § 3; P.L. 2004, ch. 63, § 3.)



Chapter 5-8.1-6 - Board of registration for professional land surveyors  Compensation and expenses.

§ 5-8.1-6 Board of registration for professional land surveyors  Compensation and expenses.  The chairperson and each other member of the board of land surveyors shall not be compensated for their service on the board but shall be reimbursed for all actual traveling, incidental, and clerical expenses necessarily incurred in carrying out the provisions of this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1992, ch. 337, § 1; P.L. 2005, ch. 117, art. 21, § 4.)



Chapter 5-8.1-7 - Board of registration for professional land surveyors  Organization.

§ 5-8.1-7 Board of registration for professional land surveyors  Organization.  (a) The board of land surveyors shall hold at least ten (10) regular meetings each year. A meeting of the board shall be held once each year, at which time the board shall elect from its membership a chairperson, vice-chairperson and a secretary, who shall serve one year or until their successors are elected and qualified. Special meetings of the board may be called by the chairperson or other members of the board in accordance with the rules and regulations of the board.

(b) Three (3) members of the board shall constitute a quorum for the transaction of all business, but no action shall be taken at any meeting without three (3) members in accord.

(c) The board shall adopt a seal for its official actions.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1992, ch. 337, § 1.)



Chapter 5-8.1-8 - Board of registration for professional land surveyors  Records and reports.

§ 5-8.1-8 Board of registration for professional land surveyors  Records and reports.  (a) The board of land surveyors shall keep a record of its proceedings and of all applications for registration, which applications shall show:

(1) Name, date of birth, and last known address of each applicant;

(2) Date of the application;

(3) The last known place of business of the applicant;

(4) The education, experience and other qualifications of the applicant;

(5) The type of examination administered;

(6) Whether or not the applicant was accepted or rejected;

(7) Whether or not a certificate of registration was granted;

(8) The date of action of the board; and

(9) Any other information that the board deems appropriate.

(b) Board records and papers of the following classes are of a confidential nature and are not public records:

(1) Examination material for examinations not yet given;

(2) File records of examination problem solutions;

(3) Letters of inquiry and references concerning applicants;

(4) Completed board inquiry forms concerning applicants;

(5) Investigatory files where any investigation is still pending; and

(6) All other materials of like nature.

(c) The record of the board of land surveyors is prima facie evidence of the proceedings of the board and a certified transcript by the board is admissible in evidence with the same force and effect as if the original were produced.

(d) A complete roster showing the names and last known addresses of all registered professional land surveyors and surveyors-in-training and any sole proprietorship, partnership, limited liability partnership, corporation or limited liability company receiving a certificate of authorization shall be compiled by the board of land surveyors once each year, or at intervals as established by board regulations. Copies of this roster shall be placed on file with the secretary of state and may be mailed to each person listed in the roster and, in addition, may be distributed or sold to the public.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1992, ch. 337, § 1; P.L. 2004, ch. 56, § 3; P.L. 2004, ch. 63, § 3.)



Chapter 5-8.1-9 - Board of registration for professional land surveyors  Application and qualification for registration.

§ 5-8.1-9 Board of registration for professional land surveyors  Application and qualification for registration.  (a) Application for registration as a professional land surveyor or certification as a surveyor-in-training shall be made, in writing, on a form prescribed and furnished by the board of land surveyors. The application shall:

(i) Contain statements made under oath;

(ii) Show the applicant's education;

(iii) Contain a detailed summary of the applicant's technical and professional experience; and

(iv) Designate references as described in this section.

(b) The fee established in § 5-8.1-11 must accompany each application. Failure to include this fee will result in the application being returned to the applicant without consideration by the board.

(c) To be eligible for registration as a professional land surveyor, an applicant must be of good character and reputation. Additionally, the applicant must submit five (5) references with his or her application, three (3) of which are from registered professional land surveyors having personal knowledge of his or her land surveying experience. No person seeking his or her initial registration as a professional land surveyor shall be granted the certificate without first completing a surveyor-in-training program as prescribed and approved by the board.

(d) To be eligible for certification as a surveyor-in-training, an applicant must be of good character and reputation substantiated by an interview with a quorum of the board of registration and additionally must submit three (3) character references one of which must be from a professional land surveyor.

(e) One of the following shall be considered as minimum evidence to the board that the applicant is qualified for registration as a professional land surveyor or for certification as a land-surveyor-in training, respectively:

(i) Graduation from a four (4) year survey degree program, experience and examination. A graduate of a four (4) year survey degree program may be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing that examination the applicant is granted a surveyor-in-training certificate in this state. After receiving the surveyor-in-training certificate the applicant will need a specific record of a minimum four (4) years of experience in land surveying. This verified experience shall be under the direct supervision of a registered professional land surveyor, satisfactory to the board and shall be broken down as follows. At a minimum twenty percent (20%) shall be field experience, twenty percent (20%) shall be research, deed evidence, reconciliation, etc. and twenty percent (20%) shall be property line calculations and determination. Once the experience has been deemed satisfactory to the board, the applicant may be admitted to a six (6) hour written examination in the principles and practice of land surveying plus an additional two (2) hour written Rhode Island legal portion. Upon passing that examination, the applicant is granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified.

(ii) Graduation from a four (4) year degree program, experience and examination. A graduate of a four (4) year degree program who has also fulfilled the four (4) year core curriculum (see paragraph (iii) below) may be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing that examination the applicant is granted a surveyor-in-training certificate in this state. After receiving the surveyor-in-training certificate the applicant will need a specific record of a minimum five (5) years of experience in land surveying. This verified experience shall be under the direct supervision of a registered professional land surveyor, satisfactory to the board and shall be broken down as follows: At a minimum twenty percent (20%) shall be field experience; twenty percent (20%) shall be research, deed evidence, reconciliation, etc. and twenty percent (20%) shall be property line calculations and determination. Once the experience has been deemed satisfactory to the board, the applicant may be admitted to a six (6) hour written examination in the principles and practice of land surveying plus an additional two (2) hour written Rhode Island legal portion. Upon passing that examination, the applicant is granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified.

(iii) Four (4) year core curriculum. An applicant with a four (4) year degree as described in paragraph (ii) above may need to take additional courses to fulfill, at a minimum, the following core curriculum. For the following list of classes any equivalent class may be taken and any survey related course may be substituted upon approval of the board:

(A) Surveying I (3 credit hours), Surveying II (3 credit hours).

(B) GPS & Geodetic control (3 credit hours).

(C) Photogrammetry and remote sensing (3 credit hours).

(D) Boundary adjustment computations (3 credit hours).

(E) Land development/planning (3 credit hours).

(F) Geographic/land information systems (3 credit hours).

(G) Physics I with lab (4 credit hours).

(H) Calculus I (4 credit hours), Calculus II (4 credit hours).

(I) Statistical analysis (3 credit hours).

(J) Law (12 credit hours): boundary law, law of contracts, law of property, estates & trusts, professional ethics.

(K) Business (9 credit hours): Quantitative business analysis I, business administration, small business management, micro economics.

(L) Science (9 credit hours): geology, astronomy, soils, dendrology, chemistry, biology, ecology.

(M) Computer usage (12 credit hours): introduction to computers, computer science, computer programming, AutoCAD basics, AutoCAD advanced.

(N) English composition (3 credit hours).

(O) Advanced communication (6 credit hours): technical writing, creative writing or speech.

(iv) Graduation from a two (2) year survey degree program, experience, and examination. A graduate of a two (2) year survey degree program may be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing that examination the applicant is granted a surveyor-in-training certificate in this state. After receiving the surveyor-in-training certificate the applicant will need a specific record of a minimum six (6) years of verified experience in land surveying. (Four (4) of the years of experience shall be after receiving a surveyor-in-training certificate). All six (6) years of experience shall be under the direct supervision of a registered professional land surveyor, satisfactory to the board and shall be broken down as follows: At a minimum twenty percent (20%) shall be field experience, twenty percent (20%) shall be research, deed evidence, reconciliation, etc. and twenty percent (20%) shall be property line calculations and determination. Once the experience has been deemed satisfactory to the board, the applicant may be admitted to a six (6) hour written examination in the principles and practice of land surveying plus an additional two (2) hour written Rhode Island legal portion. Upon passing that examination, the applicant is granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified.

(v) Graduation from a two (2) year degree program, experience, and examination. A graduate of a two (2) year degree program who has also fulfilled the two (2) year core curriculum (see paragraph (vi) below) may be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing that examination the applicant is granted a surveyor-in-training certificate in this state. After receiving the surveyor-in-training certificate the applicant will need a specific record of a minimum seven (7) years of verified experience in land surveying. (Four (4) of the years of experience shall be after receiving a surveyor-in-training certificate). All seven (7) years of experience shall be under the direct supervision of a registered professional land surveyor, satisfactory to the board and shall be broken down as follows: At a minimum twenty percent (20%) shall be field experience; twenty percent (20%) shall be research, deed evidence, reconciliation, etc. and twenty percent (20%) shall be property line calculations and determination. Once the experience has been deemed satisfactory to the board, the applicant may be admitted to a six (6) hour written examination in the principles and practice of land surveying plus an additional two (2) hour written Rhode Island legal portion. Upon passing that examination, the applicant is granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified.

(vi) Two (2) year core curriculum. An applicant with a two (2) year degree as described in paragraph (v) above may need to take additional courses to fulfill, at a minimum, the following core curriculum. For the following list of classes any equivalent class may be taken and any survey related course may be substituted upon approval of the board:

(A) Surveying I (3 credit hours), Surveying II (3 credit hours).

(B) Mathematics (12 credit hours): advanced algebra, analytical trigonometry, analytical geometry, spherical trigonometry, statistical analysis or quantitative business analysis I, Analytical trigonometry and analytical geometry are mandatory classes to fulfill the (12 credit hours).

(C) Business and law (6 credit hours): legal principles, business administration, law of contracts, law of property, estates & trusts, professional ethics.

(D) Science (6 credit hours): physics, geology, astronomy, soils, dendrology, chemistry, biology, ecology.

(E) Computer usage (6 credit hours): introduction to computers, computer science, computer programming, AutoCAD basics, AutoCAD advanced.

(F) English composition (3 credit hours).

(G) Advanced communication (6 credit hours): technical writing, creative writing or speech.

(vii) Graduation from a two (2) year program, experience and examination. Any person obtaining a minimum of five (5) years experience under the supervision of a registered professional land surveyor, and is satisfactory to the board, may be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing that examination the applicant is granted a surveyor-in-training certificate (LSIT), in this state provided the applicant is qualified. Upon obtaining a specific record of a minimum of an additional five (5) years of experience of combined office and field experience satisfactory to the board in land surveying, which experience was under the direct supervision of a registered professional land surveyor, and which experience indicates to the board that the applicant may be competent to practice land surveying, and the person is a graduate of a land surveying or related curriculum of satisfactory standing, of two (2) years or more approved by the board, who has obtained an associates degree in land surveying or related curriculum, the applicant may be submitted to a six (6) hour written examination in the principles and practice of land surveying plus an additional two (2) hour written Rhode Island legal portion. Upon passing that examination, the applicant is granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified. This subsection expires at midnight, December 31, 2009.

(viii) In certain instances in which an applicant presents an experience of unusually high quality, the board, at its complete discretion, may allow an applicant, having acquired six (6) verified years of active office and field experience in land surveying, which experience has been under the direct supervision of a professional land surveyor, to be admitted to an eight (8) hour written examination in the fundamentals of land surveying. Upon passing those examinations, the applicant is granted a surveyor-in-training certificate in the state. This subsection does not exempt the applicant from the required degree or the experience after obtaining the surveyor-in-training certificate (LSIT).

(ix) Surveying teaching. Teaching of advanced land surveying subjects in a college or university offering an approved land surveying curriculum may be considered as land surveying experience satisfactory to the board.

(x) Registration by comity or endorsement. A person holding a current certificate of registration to engage in the practice of land surveying issued to him or her by a proper authority of a state, territory, or possession of the United States, or the District of Columbia must have, at the time they were licensed, met the existing Rhode Island requirements for licensure. All applicants applying under this section must have passed the written examinations in the fundamentals of land surveying and the principles and practice of land surveying. If, based upon verified evidence and the opinion of the board, the applicant meets all appropriate requirements of this section, the applicant will be allowed to take the two (2) hour written Rhode Island legal portion. Upon passing this examination the applicant shall be granted a certificate of registration to practice land surveying in this state, provided the applicant is qualified.

(f) The passing grade on all examinations offered by the land surveyors is not less than seventy percent (70%). An applicant failing any examination may apply for re-examination upon payment of the appropriate fees. An applicant who scores less than fifty percent (50%) on any examination may not apply for re-examination for at least one year.

(g) An applicant who fails any of the exams three (3) times shall be interviewed by the board, before any further application can be acted upon. It is the applicant's responsibility to show the board that he or she will be successful if allowed to take the exam again. If in the board's opinion the applicant can not satisfactorily demonstrate that he or she is qualified to re-take the exam, the board may require that the applicant acquire additional knowledge, education, and or experience, satisfactory to the board before the applicant may sit for another exam.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1997, ch. 86, § 1; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1; P.L. 2009, ch. 157, § 1; P.L. 2009, ch. 165, § 1.)



Chapter 5-8.1-10 - Board of registration for professional land surveyors  Issuance and renewal of certificates.

§ 5-8.1-10 Board of registration for professional land surveyors  Issuance and renewal of certificates.  (a) Surveyors previously registered. Each land surveyor holding a certificate of registration under the laws of this state as previously in effect shall be deemed registered as a professional land surveyor under this chapter.

(b) Surveyors-in-training previously registered. Each surveyor-in-training previously enrolled under the laws of this state as previously in effect shall be deemed enrolled under this chapter.

(c) Certificates of registration. The board of land surveyors shall issue a certificate of registration upon payment of the registration fee as provided for in this chapter to any applicant, who, in the judgment of the board, has met the requirements of this chapter. Enrollment cards are issued to those who qualify as surveyors-in-training. The certificate of registration shall:

(1) Carry the designation "professional land surveyor";

(2) Show the full name of the registrant, without any titles;

(3) Have a serial number; and

(4) Be signed by both the chairperson and secretary of the board of land surveyors.

(d) Effect of certification. The issuance of a certificate of registration by the board of land surveyors is prima facie evidence that the person named in the certificate is entitled to all rights and privileges of a professional land surveyor while the certificate of registration remains unrevoked or unexpired.

(e) Expiration and renewals. Certificates of registration that expire are invalid, rendering practice authorized on the basis of that certificate illegal. It is the duty of the board of land surveyors to notify every person registered under this chapter of the date of the expiration of his or her certificate and the amount of the fee required for its renewal. That notice shall be mailed to the registrant at his or her last known address at least one month in advance of the date of the expiration of that certificate and it is the responsibility of each person registered under this chapter to renew his or her certificate of registration prior to its expiration. Renewal may be effected at any time prior to or during the month of June of each odd-numbered year (meaning biennially) commencing in year 2003 (provided, that any said renewal shall be post-marked no later than June 30th in that year in order to be valid), or at any other time that the law provides for, by the payment of the fee required by this chapter. Renewal of an expired certificate may be effected within a period of four (4) years, provided, that evidence is submitted to the board of land surveyors attesting to the continued competence and good character of the applicant. The amount to be paid for the renewal of a certificate after the date of expiration shall be double the regular fee. In the event renewal is not made before the end of the second year, the board of land surveyors may require any re-examination that it deems appropriate and the amount to be paid for the renewal shall be as stated in this section.

(f) Lapsed certificates. Any registrant who allows his or her certificate of registration to lapse for more than four (4) years shall reapply for registration in accordance with the requirements stated in § 5-8.1-9.

(g) Re-issuance of certificate. A duplicate certificate of registration, to replace any certificate lost, destroyed, or mutilated may be issued by the board of land surveyors upon payment of the fee required by § 5-8.1-11.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1992, ch. 337, § 1; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1.)



Chapter 5-8.1-11 - Board of registration for professional land surveyors  Fees  Payment and disposition.

§ 5-8.1-11 Board of registration for professional land surveyors  Fees  Payment and disposition.  (a) The fees paid by an applicant for filing an application for examination, for renewal, or for issuance of a duplicate certificate shall be determined by the board and shall not exceed one hundred eighty dollars ($180) per year plus any administrative costs associated with an application for examination, reexamination, annual renewal, or duplicate certificate. The administrative costs shall be determined by the board. All revenues received pursuant to this section shall be deposited as general revenues.

(b) The fees paid by an applicant for the examination, for reexamination, or for renewal of any expired certificate shall be determined by the board to cover the direct expenses associated with administering the examination, reexamination, or the renewal of an expired certificate.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1995, ch. 370, art. 40, § 8; P.L. 1997, ch. 86, § 1; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1; P.L. 2009, ch. 68, art. 12, § 11.)



Chapter 5-8.1-12 - Board of registration for professional land surveyors  Official stamp of professional land surveyor.

§ 5-8.1-12 Board of registration for professional land surveyors  Official stamp of professional land surveyor.  (a) A registrant under this chapter may obtain a Rhode Island seal of the design authorized by the board of land surveyors, bearing the registrant's name, registration number, and the legend "Professional Land Surveyor". Final surveys, drawings, reports, plats, replats, plans, legal descriptions, and calculations prepared by a registrant shall, when issued, be signed, dated, and stamped with the seal or facsimile of a seal. It is unlawful for a land surveyor to affix, or permit his or her seal or facsimile of a seal to be affixed, to any survey, drawing, report, plan, legal descriptions, plat, replat, report, legal description or calculations after expiration of a certificate or for the purpose of aiding or abetting any other person to evade or attempt to evade any provisions of this chapter. It is unlawful for any person other than the registered land surveyor who has signed and sealed the survey, drawing, plan, plat, replat, report, legal description or calculations to modify, change, amend, add, or delete any data, information, lines, angles, or areas shown on the survey, drawing, plan, plat, replat, or report.

(b) Upon revocation or suspension of his or her certificate of registration, or upon expiration of the certificate without renewal, a professional land surveyor shall surrender his or her stamp to the board of land surveyors. The board has the power to institute proceedings in superior court to enforce this subsection.

(c) Upon the death of any professional land surveyor registered under this chapter, that person(s) appointed to administer the estate of the decedent shall surrender the stamp of the deceased professional land surveyor to the board of land surveyors. The board has the power to institute proceedings in superior or probate court to enforce this subsection.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1997, ch. 86, § 1.)



Chapter 5-8.1-13 - Board of registration for professional land surveyors  Permitted practices.

§ 5-8.1-13 Board of registration for professional land surveyors  Permitted practices.  (a) Exemption clause. This chapter shall not be construed to prevent or to affect:

(1) Employees and subordinates. The work of an employee or subordinate of a person holding a certificate of registration under this chapter; provided, that the work does not include final land surveying work or decisions and is done under the direct supervision of, or checked by, a person holding a certificate of registration issued under this chapter.

(2) Federal employees. The practice by officers and employees of the government of the United States while engaged within this state in the practice of land surveying for the government on property owned by the federal government; provided, that no right to practice land surveying accrues to those persons as to any other land surveying work. The right to registration after government employment shall not be granted except under the provisions prescribed under § 5-8.1-11.

(3) Other professions. The practice of engineering, architecture, or landscape architecture.

(1) The practice or offer to practice land surveying as defined by this chapter by sole proprietorship, partnership, limited liability partnership, corporation or limited liability company, subsequently referred to as the "firm", through individuals is permitted; provided, that the individuals are in direct control of that practice; exercise personal supervision of all personnel who act in behalf of the firm in professional and technical matters; and are registered under the provisions of this chapter; and provided, that the firm has been issued a certificate of authorization by the board of land surveyors.

(2) Within one year after the enactment of this chapter [July 12, 1990], every firm must obtain a certificate of authorization from the board and those individuals in direct control of the practice and who exercise direct supervision of all personnel who act in behalf of the firm in professional and technical matters must be registered with the board. The certificate of authorization shall be issued by the board upon satisfaction of the provisions of this chapter and the payment of an annual fee not to exceed sixty dollars ($60).

(3) It is the intent of the board of registration to establish that the professional land surveyor is responsible for land surveying services.

(4) Every firm desiring a certificate of authorization must file with the board an application for the certificate on a form provided by the board. A separate form provided by the board shall be filed with each renewal of the certificate of authorization and within thirty (30) days of the time any information previously filed with the board has changed, is no longer true or valid, or has been revised for any reason. If, in its judgment, the information contained on the application and renewal form is satisfactory and complete, the board shall issue a certificate of authorization for the firm to practice land surveying in this state.

(5) No firm that has been granted a certificate of authorization by the board of land surveyors is relieved of responsibility for the conduct or acts of its agents, employees, partners (if a partnership or a limited liability partnership), officers or directors (if a corporation), or members or managers (if a limited liability company) because of its compliance with the provisions of this section. No individual practicing land surveying under the provisions of this chapter is relieved of responsibility for land surveying services performed by reason of his or her employment or other relationship with a firm holding a certificate of authorization as subsequently described. In the event of unexpected death, retirement, dismissal or any other occasion where an entity has one person who is a registered land surveyor, and that person no longer can continue in the operation of the entity, then the board of registration may waive certain requirements for a certificate of authorization, for a period of not longer than forty-five (45) days, provided that the entity retains a person who is a registered professional land surveyor to review and pursue the duties of surveying that are required under this chapter.

(6) A land surveyor may not, for the purposes of this section, be designated as being in responsible charge on more than two (2) certificates of authorization.

(7) Certificates of authorization shall be treated for all purposes hereunder, including, but not limited to, renewal, expiration and lapsing, as previously provided for certificates of registration in section 5-8.1-10; provided, however, that renewal may be effected at any time prior to or during the month of June of each even-numbered year (meaning biennially) commencing in year 2004.

(8) Limited liability partnerships, corporations and limited liability companies shall submit a copy of their articles of incorporation, articles of organization or certificate of registration in order to obtain a certificate of authorization from the board of land surveyors.

(9) Corporations other than those organized under chapter 5.1 of title 7, partnerships and sole proprietorships practicing in this state prior to July 12, 1990, shall fully comply with the provisions of this section within one year of that date.

(10) Effective one year from July 1, 1990, the secretary of state shall not issue a certificate of incorporation or certificate of organization or certificate of registration to any applicant, or a registration as a foreign corporation, limited liability partnership or limited liability company, to any firm, which includes among the objectives for which it is being established any of the words "surveyor", "surveying" or any modification or derivation of those words, unless the board of land surveyors has issued for the applicant a certificate of authorization or a letter indicating the eligibility of the applicant to receive the certificate. The firm applying shall supply the certificate or letter from the board with its application for incorporation or registration as a foreign corporation, limited liability partnership or limited liability company.

(c) Land surveyor previously registered. Each land surveyor holding a certificate of registration and each land surveyor-in-training under the laws of this state as previously in effect shall be deemed registered as a land surveyor or land surveyor-in-training as appropriate under this chapter.

(d) This section does not exempt the political subdivisions of the state, such as county, city, or town, or legally constituted boards, districts, or commissions, from obtaining a certificate of authorization from the board of registration when applicable.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1997, ch. 86, § 1; P.L. 2004, ch. 56, § 3; P.L. 2004, ch. 63, § 3; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1; P.L. 2005, ch. 407, § 1; P.L. 2009, ch. 68, art. 12, § 11.)



Chapter 5-8.1-14 - Board of registration for professional land surveyors  Unlawful practices.

§ 5-8.1-14 Board of registration for professional land surveyors  Unlawful practices.  It is unlawful for any person to practice or offer to practice land surveying in this state, as defined by this chapter, or to use in connection with his or her name or assume, or advertise any title or description tending to convey the impression that he or she is a land surveyor unless that person is registered or exempted from registration under the provisions of this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8.1-15 - Board of registration for professional land surveyors  Disciplinary actions.

§ 5-8.1-15 Board of registration for professional land surveyors  Disciplinary actions.  (a) Revocation, suspension, and censure. After notice and a hearing as provided in this section, the board of land surveyors may in its discretion: (1) suspend, revoke, or refuse to renew any certificate of registration; (2) revoke or suspend or refuse to renew any certificate of authorization; (3) publicly censure, or reprimand or censure in writing; (4) limit the scope of practice of; (5) impose an administrative fine, not to exceed one thousand dollars ($1,000) for each violation; (6) place on probation; and/or (7) for good cause shown order a reimbursement of the board for all fees, expenses, costs, and attorneys' fees in connection with the proceedings, which amounts shall deposited as general revenues; all with or without terms, conditions or limitations, holders of a certificate of registration or a certificate of authorization, hereafter referred to as registrant(s), for any one or more of the causes set out in subsection (b) of this section.

(b) Grounds. The board may take actions specified in subsection (a) of this section for any of the following causes:

(1) Bribery, fraud, deceit, or misrepresentation in obtaining a certificate of registration or certificate of authorization;

(2) Practicing land surveying in another state or country or jurisdiction in violation of the laws of that state, country, or jurisdiction;

(3) Practicing land surveying in this state in violation of the standards of professional conduct established by the board;

(4) Fraud, deceit, recklessness, gross negligence, misconduct, or incompetence in the practice of land surveying;

(5) Use of a land surveyor's stamp in violation of § 5-8.1-12;

(6) Violation of any of the provisions of this chapter;

(7) Suspension or revocation of the right to practice land surveying before any state or before any other country or jurisdiction;

(8) Conviction of or pleading guilty or nolo contendere to any felony or to any crime of, or an act constituting a crime of, forgery, embezzlement, obtaining money under the false pretenses, bribery, larceny, extortion, conspiracy to defraud, or any other similar offense or offenses involving moral turpitude, in a court of competent jurisdiction of this state or any other state or of the federal government;

(9) Failure to furnish to the board or any person acting on behalf thereof in a reasonable time such information as may be legally requested by the board;

(10) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any conduct reflecting adversely upon the registrant's fitness to engage in the practice of land surveying; and

(11) In conjunction with any violation of subdivisions (1)  (9) of this subsection, any other conduct discreditable to the land surveying profession.

(c) Procedures. (1) Any person may prefer charges of fraud, deceit, gross negligence, incompetence, or misconduct against any applicant or registrant. In addition, the board may, on its own motion, investigate the conduct of an applicant or registrant of the board, and may in appropriate cases file a written statement of charges with the secretary of the board. The charges shall be in writing and shall be sworn to by the person or persons making them and shall be filed with the board of land surveyors. All charges, unless dismissed by the board of land surveyors as unfounded or trivial, shall be heard by the board within three (3) months after the date on which they were referred.

(2) The time and place for the hearing shall be fixed by the board of land surveyors, and a copy of the charges, together with a notice of the time and place of the hearing, shall be personally served on or mailed to the last known address of the registrant at least thirty (30) days before the date fixed for the hearing. At any hearing, the accused registrant or applicant has the right to appear personally and/or by counsel, to cross examine witnesses appearing against him or her, and to produce evidence and witnesses in his or her defense.

(3) If, after the hearing, the charges are sustained, the board of land surveyors may in its discretion suspend, refuse to renew, or revoke the certificate of registration, or certificate of authorization or publicly censure the registrant, or take any other action and/or order any other penalty permitted by this section.

(4) The board of land surveyors may, at its discretion, reissue a certificate of registration or certificate of authorization or renewal to any person or firm denied registration under this section or upon presentation of satisfactory evidence of reform and/or redress.

(d) Legal counsel. The board of land surveyors may employ counsel and necessary assistance to aid in the enforcement of this chapter, and their compensation and expenses shall be paid from the funds budgeted for and under the control of the board.

(e) Nothing in this chapter shall prevent the board of land surveyors from charging one or both parties a fee for the direct costs associated with hearings and transcripts.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4; P.L. 1992, ch. 337, § 1; P.L. 1999, ch. 290, § 1; P.L. 2004, ch. 90, § 1; P.L. 2004, ch. 98, § 1.)



Chapter 5-8.1-16 - Board of registration for professional land surveyors  Appeals.

§ 5-8.1-16 Board of registration for professional land surveyors  Appeals.  Any person aggrieved by any decision or ruling of the board of land surveyors may appeal that decision in accordance with the provisions of chapter 35 of title 42. For the purposes of this section, the board of land surveyors is considered a person.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8.1-17 - Board of registration for professional land surveyors  Violations and penalties  Injunctions.

§ 5-8.1-17 Board of registration for professional land surveyors  Violations and penalties  Injunctions.  (a) No individual shall: (1) practice or offer to practice land surveying in this state; (2) use any title, sign, card, or device implying that the individual is a land surveyor or is competent to practice land surveying in this state; (3) use in connection with his or her name or otherwise any title or description conveying or tending to convey the impression that the individual is a land surveyor or is competent to practice land surveying in this state; or (4) use or display any words, letters, figures, seals, or advertisements indicating that the individual is a land surveyor or is competent to practice land surveying in this state; unless that individual holds a currently valid certificate issued pursuant to this chapter or is specifically exempted from the certificate requirement under the provisions of this chapter.

(b) It shall be the duty of all duly constituted officers of this state and all political subdivisions of the state to enforce the provisions of this chapter and to prosecute any persons violating those provisions.

(c) No sole proprietorship, partnership, limited liability partnership, corporation or limited liability company shall: (1) practice or offer to practice land surveying in this state; (2) use any title, sign, card, or device implying that the sole proprietorship, partnership, limited liability partnership, corporation or limited liability company is competent to practice land surveying in this state; (3) use in connection with its name or otherwise any title or description conveying or tending to convey the impression that the entity is a land surveying firm or is competent to practice land surveying in this state; or (4) use or display any words, letters, figures, seals, or advertisements indicating that the entity is a land surveying firm or is competent to practice land surveying in this state; unless that sole proprietorship, partnership, limited liability partnership, corporation or limited liability company complies with the requirements of this chapter.

(d) Any individual, sole proprietorship, partnership, limited liability partnership, corporation or limited liability company which knowingly and willfully: (1) violates subsection (a) or (c) of this section; (2) presents or attempts to use the certificate of registration/authorization of another; (3) gives any false or forged evidence of any kind to the board or to any member of the board in obtaining or attempting to obtain a certificate of registration/authorization; (4) falsely impersonates any other registrant whether of a like or different name; (5) uses or attempts to use an expired, revoked, or nonexistent certificate of registration/authorization; (6) falsely claims to be registered under this chapter; or (7) otherwise violates any provision of this chapter; shall be guilty of a misdemeanor and, upon conviction by a court of competent jurisdiction, shall be sentenced to pay a fine of not more than four thousand dollars ($4,000) for the first offense and a fine of not less than four thousand dollars ($4,000) nor more than ten thousand dollars ($10,000) for each subsequent offense, or imprisonment for not more than one year, or both; in the court's discretion and upon good cause shown reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys' fees, which amounts shall be deposited as general revenues; and be subject to, in the board's discretion, public censure or reprimand.

(e) The board has the power to institute injunction proceedings in superior court to prevent violations of subsection (a) or (c) of this section or violations of § 5-8.1-1. In injunction proceedings, the board is not required to prove that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from continued violations. The superior court, in its discretion and in addition to any injunctive relief granted to the board, may order that any person or entity in violation of this section shall:

(1) Upon good cause shown reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees, which amounts shall be deposited as general revenues; and/or

(2) Be subject to public censure or reprimand.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1999, ch. 290, § 1; P.L. 2004, ch. 56, § 3; P.L. 2004, ch. 63, § 3; P.L. 2006, ch. 219, § 1.)



Chapter 5-8.1-18 - Board of registration for professional land surveyors  Public works.

§ 5-8.1-18 Board of registration for professional land surveyors  Public works.  This state and its political subdivisions, such as county, city, town or legally constituted board, districts, commissions, or authorities, shall not engage in the practice of land surveying involving either public or private property without the surveying being under the direct charge and supervision of a land surveyor registered under this chapter.

History of Section.
(P.L. 1990, ch. 330, § 2.)



Chapter 5-8.1-19 - Board of registration for professional land surveyors  Duties of recorders.

§ 5-8.1-19 Board of registration for professional land surveyors  Duties of recorders.  It is unlawful for the recorder of deeds or the registrar of titles or any city or town clerk or employee of these to accept, file, or record any map, plat, replat, survey, or other documents within the definition of land surveying which do not have impressed on them and affixed to them the personal signature, date, and seal of a professional land surveyor registered under this chapter and by whom or under whose direct supervision the map, plat, replat, survey, or other documents were prepared.

History of Section.
(P.L. 1990, ch. 330, § 2; P.L. 1991, ch. 304, § 4.)



Chapter 5-8.1-20 - Land surveyors rendering assistance during disaster emergency  Immunity from civil liability.

§ 5-8.1-20 Land surveyors rendering assistance during disaster emergency  Immunity from civil liability.  (a) A land surveyor, duly licensed to practice in Rhode Island under this chapter, who voluntarily and without compensation provides land surveying services at the scene of a disaster emergency, shall not be liable for any personal injury, wrongful death, property damage, or other loss or damages caused by an act or omission of the land surveyor in performing the services.

(b) As used in this section, "disaster emergency" means a disaster emergency declared by executive order or proclamation of the governor pursuant to chapter 15 of title 30.

(c) The immunity provided in subsection (a) of this section applies only to the practice of land surveying as defined in this chapter regarding a land surveying service that:

(1) Concerns a land, air, space, or water resource, whether publicly or privately owned that is identified pursuant to a disaster emergency executive order or proclamation;

(2) Relates to the integrity of the entire land, air, space, or water resource or any portion of that resource and affects public safety; and

(3) Is rendered during the time in which a state of disaster emergency exists, as provided in chapter 15 of title 30.

(d) The immunity granted by this section does not apply to acts or omissions constituting gross negligence or willful misconduct.

History of Section.
(P.L. 2000, ch. 403, § 3.)






Chapter 5-9 - Explosives Act



Chapter 5-10 - Barbers, Hairdressers, Cosmeticians, Manicurists and Estheticians

Chapter 5-10-1 - Definitions.

§ 5-10-1 Definitions.  The following words and phrases, when used in this chapter, are construed as follows:

(1) "Apprentice barber" means an employee whose principal occupation is service with a barber or hairdresser who has held a current license as a barber or hairdresser for at least three (3) years with a view to learning the art of barbering, as defined in subdivision (15) of this section.

(2) "Barber" means any person who shaves or trims the beard, waves, dresses, singes, shampoos, or dyes the hair or applies hair tonics, cosmetic preparations, antiseptics, powders, oil clays, or lotions to scalp, face, or neck of any person; or cuts the hair of any person, gives facial and scalp massages, or treatments with oils, creams, lotions, or other preparations.

(3) "Board" means the state board of barbering and hairdressing as provided for in this chapter.

(4) "Department" means the Rhode Island department of health.

(5) "Division" means the division of professional regulation within the department of health.

(6) "Esthetician" means a person who engages in the practice of esthetics, and is licensed as an esthetician.

(7) "Esthetician shop" means a shop licensed under this chapter to do esthetics of any person.

(8) "Esthetics" means the practice of cleansing, stimulating, manipulating, and beautifying skin, including, but not limited to, the treatment of such skin problems as dehydration, temporary capillary dilation, excessive oiliness, and clogged pores.

(9) "Hair design shop" means a shop licensed under this chapter to do barbering or hairdressing/cosmetology, or both, to any person.

(10) "Hairdresser and cosmetician" means any person who arranges, dresses, curls, cuts, waves, singes, bleaches, or colors the hair or treats the scalp, or manicures the nails of any person either with or without compensation or who, by the use of the hands or appliances, or of cosmetic preparations, antiseptics, tonics, lotions, creams, powders, oils or clays, engages, with or without compensation, in massaging, cleansing, stimulating, manipulating, exercising, or beautifying or in doing similar work upon the neck, face, or arms or who removes superfluous hair from the body of any person.

(11) "Instructor" means any person licensed as an instructor under the provisions of this chapter.

(12) "Manicuring shop" means a shop licensed under this chapter to do manicuring only on the nails of any person.

(13) "Manicurist" means any person who engages in manicuring for compensationand is duly licensed as a manicurist.

(14) "School" means a school approved under chapter 40 of title 16, as amended, devoted to the instruction in and study of the theory and practice of barbering, hairdressing and cosmetic therapy, esthetics and/or manicuring.

(15) "The practice of barbering" means the engaging by any licensed barber in all or any combination of the following practices: shaving or trimming the beard or cutting the hair; giving facial and scalp massages or treatments with oils, creams, lotions, or other preparations either by hand or mechanical appliances; singeing, shampooing, arranging, dressing, curling, waving, chemical waving, hair relaxing, or dyeing the hair or applying hair tonics; or applying cosmetic preparations, antiseptics, powders, oils, clays or lotions to scalp, face, or neck.

(16) "The practice of hairdressing and cosmetic therapy" means the engaging by any licensed hairdresser and cosmetician in any one or more of the following practices: the application of the hands or of mechanical or electrical apparatus, with or without cosmetic preparations, tonics, lotions, creams, antiseptics, or clays, to massage, cleanse, stimulate, manipulate, exercise, or otherwise to improve or to beautify the scalp, face, neck, shoulders, arms, bust, or upper part of the body or the manicuring of the nails of any person; or the removing of superfluous hair from the body of any person; or the arranging, dressing, curling, waving, weaving, cleansing, cutting, singeing, bleaching, coloring, or similarly treating the hair of any person.

(17) "The practice of manicuring" means the cutting, trimming, polishing, tinting, coloring, or cleansing the nails of any person.

History of Section.
(P.L. 1926, ch. 765, § 1; P.L. 1936, ch. 2362, § 1; P.L. 1938, ch. 2585, § 1; G.L. 1938, ch. 263, § 1; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-1; P.L. 1974, ch. 246, § 1; P.L. 1986, ch. 378, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1999, ch. 43, § 1.)



Chapter 5-10-2 - Creation of division of professional regulation and board of barbering and hairdressing  Powers and duties.

§ 5-10-2 Creation of division of professional regulation and board of barbering and hairdressing  Powers and duties.  (a) Within the department of health there is a division of professional regulation and a board of barbering and hairdressing. The division shall:

(1) Approve all written and practical examinations;

(2) Issue all licenses and permits subsequently provided for in this chapter;

(3) Serve as the sole inspector of sanitation of all establishments licensed under this chapter;

(4) Make any rules and regulations that the division deems necessary or expedient, in conformity with the provisions of this chapter and not contrary to law, for the conduct of the business of barbering and hairdressing and cosmetic therapy or esthetics and manicuring, for the use of appliances, apparatus, and electrical equipment and machines and the establishment of sanitary requirements in all establishments and of all persons licensed under the provisions of this chapter;

(5) Keep a register of all persons and places of business licensed under this chapter;

(6) Keep complete records of all persons and establishments licensed under this chapter;

(7) Summon witnesses and administer oaths; and

(8) Do all things and perform all acts necessary to enforce the provisions of this chapter.

(b) The board of barbering and hairdressing shall have a policy-making role in selection of the examinations. Subsequent to the administration of the examination, the board of examiners shall review the examinations to evaluate their effectiveness. The board shall supervise the operations of the division of professional regulation in an advisory capacity in promulgating any policy that is necessary to improve the operations of the division in their areas of expertise. The promulgation of that policy is subject to the approval of the director of the department. Members of the board are subject to the provisions of chapter 14 of title 36.

History of Section.
(P.L. 1926, ch. 765, §§ 6, 8; P.L. 1927, ch. 1026, § 1; P.L. 1928, ch. 1211, § 1; P.L. 1931, ch. 1793, §§ 1, 2; P.L. 1935, ch. 2250, § 118; P.L. 1936, ch. 2262, § 7; G.L. 1938, ch. 263, §§ 2, 7, 8; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-2; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 2001, ch. 165, § 1.)



Chapter 5-10-3 - Board of barbering and hairdressing  Appointments  Organization  Removal of members.

§ 5-10-3 Board of barbering and hairdressing  Appointments  Organization  Removal of members.  (a) The governor shall appoint seven (7) members to a board of hairdressing who shall be appointed for a term of four (4) years and until their successors are appointed and qualified. The governor shall appoint one public member, three (3) licensed cosmetologists, and three (3) licensed barbers. However, for the initial board appointments the three hairdressing members of the current board of hairdressing and the three (3) barber members of the current board of barbering shall be automatically appointed to the board of barbering and hairdressing to fulfill their unexpired terms. To be eligible for appointment to the board, the appointee shall have been a licensed barber or hairdresser and cosmetician, continuously and actively engaged in that practice for at least five (5) years immediately preceding his or her appointment, and not be connected, either directly or indirectly, with any school of barbering, hairdressing, and cosmetic therapy as defined in § 5-10-1(14), or any establishment dealing in barbering, cosmetic, or hairdressing supplies.

(b) Any member of the board appointed by the governor may be removed by the governor for cause and any vacancy occurring in the membership of the board by that removal shall be filled by the governor by the appointment of a qualified person to serve for the unexpired term.

(c) The division shall keep a record of all proceedings of the board, issue all notices, attest all records, and perform any other duties that are required by the board.

(d) The department is authorized to employ a chief field inspector appointed by the governor and to assist the division in the proper administration of this chapter.

History of Section.
(G.L. 1938, ch. 263, § 11; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-3; P.L. 1977, ch. 228, § 1; P.L. 1983, ch. 263, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1993, ch. 289, § 1; P.L. 1996, ch. 100, art. 37, § 2.)



Chapter 5-10-4 - Board of barbering and hairdressing  Compensation of members.

§ 5-10-4 Board of barbering and hairdressing  Compensation of members.  No member of the board shall be compensated for his or her services for attendance at meetings of the board, attendance at examinations, but shall be reimbursed by the department of health for his or her traveling and other expenses incurred in the performance of his or her duties provided in this chapter.

History of Section.
(G.L. 1938, ch. 263, § 15; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-4; P.L. 1978, ch. 298, § 1; P.L. 1983, ch. 263, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1988, ch. 314, § 1; P.L. 1989, ch. 367, § 1; P.L. 1993, ch. 289, § 1; P.L. 2005, ch. 117, art. 21, § 5.)



Chapter 5-10-6 - Meetings of board  Time and notice of examinations.

§ 5-10-6 Meetings of board  Time and notice of examinations.  The board shall meet as often as necessary for the transaction of any business that regularly comes before it. The board shall hold each year, at any times and places within the state that it designates, at least two (2) public examinations for the various classes of licenses that it is empowered to issue. Practical examinations shall be held for those licenses.

History of Section.
(G.L. 1938, ch. 263, § 12; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-6; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1993, ch. 289, § 1.)



Chapter 5-10-7 - License required for practice.

§ 5-10-7 License required for practice.  No person shall practice barbering, hairdressing, and cosmetic therapy, esthetics, or manicuring in this state, unless the person has first obtained a license for that practice as provided by this chapter; provided, that nothing in this chapter prohibits students enrolled in programs of hairdressing, barbering, and/or cosmetology from entering into work-study arrangements after they have completed at least one thousand (1,000) hours of classroom instruction. Students participating in those work-study arrangements shall be under the direct supervision of a licensed hairdresser, barber, or cosmetologist, and shall be clearly identified as students. No course credit shall be granted for this students' participation in a work-study arrangement and in no event shall it continue beyond the students' graduation from school or completion of course work.

History of Section.
(P.L. 1926, ch. 765, § 2; P.L. 1936, ch. 2362, § 2; P.L. 1938, ch. 2585, § 2; G.L. 1938, ch. 263, §§ 2, 5; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-7; P.L. 1974, ch. 246, § 1; P.L. 1993, ch. 289, § 1; P.L. 1993, ch. 432, § 1.)



Chapter 5-10-8 - Issuance of licenses  Qualifications of applicants.

§ 5-10-8 Issuance of licenses  Qualifications of applicants.  (a) The division shall issue licenses to persons engaged in or desiring to engage in the practice of barbering, hairdressing, and cosmetic therapy and/or manicuring, or esthetics and for instructing in any approved school of barbering or hairdressing and cosmetic therapy, and/or manicuring, or esthetics; provided, that no license shall be issued to any person under this chapter unless the applicant for the license:

(1) Is at least eighteen (18) years of age;

(2) Is a citizen of the United States of America or has legal entry into the country;

(3) Is of good moral character;

(4) Is a high school graduate or holds the equivalent;

(5) Has satisfactorily completed the course of instruction in an approved school of barbering, hairdressing and cosmetic therapy, and/or manicuring or esthetics;

(6) Has satisfactorily passed a written and a practical examination approved by the division to determine the fitness of the applicant to receive a license; and

(7) Has complied with § 5-10-10 and any other qualifications that the division prescribes by regulation.

(b) Notwithstanding the provision of subdivision (a)(4) of this section, on and after July 1, 1997, an applicant seeking licensure as a barber must be a high school graduate or hold the equivalent.

History of Section.
(P.L. 1926, ch. 765, § 3; P.L. 1927, ch. 1026, § 1; P.L. 1936, ch. 2362, § 3; P.L. 1938, ch. 2585, § 3; G.L. 1938, ch. 263, § 3; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-8; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1999, ch. 43, § 1; P.L. 2001, ch. 165, § 1.)



Chapter 5-10-9 - Classes of licenses.

§ 5-10-9 Classes of licenses.  Licenses shall be divided into the following classes and shall be issued by the division to applicants for the licenses who have qualified for each class of license:

(1) A "hairdresser's and cosmetician's license" shall be issued by the division to every applicant for the license who meets the requirements of § 5-10-8 and has completed a course of instruction in hairdressing and cosmetology consisting of not less than fifteen hundred (1,500) hours of continuous study and practice.

(2) An "instructor's license" shall be granted by the division to any applicant for the license who has held a licensed hairdresser's and cosmetician's license, a barber's license, a manicurist's license, or an esthetician's license issued under the laws of this state or another state, for at least the three (3) years preceding the date of application for an instructor's license and:

(i) Meets the requirements of § 5-10-8;

(ii) Has satisfactorily completed three hundred (300) hours of instruction in hairdressing and cosmetology, barber, manicurist, or esthetician teacher training approved by the division as prescribed by regulation;

(iii) Has satisfactorily passed a written and a practical examination approved by the division to determine the fitness of the applicant to receive an instructor's license;

(iv) Has complied with § 5-10-10; and

(v) Has complied with any other qualifications that the division prescribes by regulation.

(3) A "manicurist license" shall be granted to any applicant for the license who meets the following qualifications:

(i) Meets the requirements of § 5-10-8; and

(ii) Has completed a course of instruction consisting of not less than three hundred (300) hours of professional training in manicuring, in an approved school.

(4) An "esthetician license" shall be granted to any applicant for the license who meets the following qualifications:

(i) Meets the requirements of § 5-10-8;

(ii) Has completed a course of instruction in esthetics consisting of not less than six hundred (600) hours of continuous study and practice over a period of not less than four (4) months in an approved school of hairdressing and cosmetology; and

(iii) Any applicant who holds a diploma or certificate from a skin care school that is recognized as a skin care school by the state or nation in which it is located, and meets the requirements of paragraph (i) of this subdivision, shall be granted a license to practice esthetics; provided, that the skin care school has a requirement that in order to graduate from the school a student must have completed a number of hours of instruction in the practice of skin care, which number is at least equal to the number of hours of instruction required by the division.

(5) A "barber" license shall be issued by the division to every applicant for the license who meets the requirements of § 5-10-8 and:

(i) Has completed a course of instruction in barbering consisting of not less than one thousand five hundred (1,500) hours of continuous study and practice in an approved school;

(ii) Has possessed for at least two (2) years prior to the filing of the application a certificate of registration in full force and effect from the department of health of the state specifying that person as a registered apprentice barber, and the application of that applicant is accompanied by an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in barbering as an apprentice barber in the state during those two (2) years; or

(iii) A combination of barber school training and apprenticeship training as determined by the rules and regulations prescribed by the division.

History of Section.
(P.L. 1926, ch. 765, § 2; P.L. 1936, ch. 2362, § 2; P.L. 1938, ch. 2585, § 2; G.L. 1938, ch. 263, §§ 2, 3; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-9; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1999, ch. 43, § 1; P.L. 2001, ch. 165, § 1.)



Chapter 5-10-10 - Application form  Fee  Expiration and renewal of licenses  Fees.

§ 5-10-10 Application form  Fee  Expiration and renewal of licenses  Fees.  (a) Applications for licenses under § 5-10-9 shall be made upon any forms that are prescribed by the division and are accompanied by an application fee established in regulation. The license of every person licensed under §§ 5-10-8 and 5-10-9 shall expire on the thirtieth (30th) day of October of every other year following the date of license. This is determined on an odd-even basis. On or before the first day of September of every year, the administrator of professional regulation shall mail an application for renewal of license to people scheduled to be licensed that year on an odd or even basis as to the license number. Every person who wishes to renew his or her license must file with the administrator of professional regulation a renewal application duly executed together with the renewal fee as set forth in § 23-1-54. Applications, accompanied by the fee for renewal, shall be filed with the division on or before the fifteenth (15th) day of October in each renewal year. Upon receipt of the application and fee, the administrator of professional regulation shall grant a renewal license effective October 1st and expiring two (2) years later on September 30th.

(b) Every person who fails to renew his or her license on or before September 30th following the date of issuance as provided in subsection (a) of this section may be reinstated by the division upon payment of the current renewal fee as set forth in § 23-1-54.

(c) The license shall be on the person at all times while performing the services for which they are licensed.

History of Section.
(P.L. 1926, ch. 765, § 3; P.L. 1927, ch. 1026, § 1; P.L. 1936, ch. 2362, § 3; P.L. 1938, ch. 2585, § 3; G.L. 1938, ch. 263, § 3; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-10; P.L. 1960, ch. 76, § 5; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1986, ch. 390, § 1; P.L. 1993, ch. 289, § 1; P.L. 2001, ch. 77, art. 14, § 1; P.L. 2007, ch. 73, art. 39, § 1; P.L. 2012, ch. 241, art. 9, § 1.)



Chapter 5-10-11 - Persons licensed in other states.

§ 5-10-11 Persons licensed in other states.  (a) Any person licensed to practice barbering, hairdressing, and cosmetic therapy and/or manicuring or esthetics in another state where the requirements are the equivalent of those of this state is entitled to a license as a barber, hairdresser, and cosmetician and/or manicurist or esthetician operator upon the acceptance of his or her credentials by the division; provided, that the state in which that person is licensed extends a similar privilege to licensed barbers, hairdressers, and cosmetic therapists and/or manicurists or esthetics of this state. If a person applies for a hairdressing license who was licensed in another state where the requirements are not equivalent to those of this state, the division shall give to that person one hundred (100) hours instructional credit for three (3) months that the person was licensed and in actual practice, up to a limit of five hundred (500) hours, in order for that person to meet the requirements for a hairdressing license in this state as established under the provisions of §§ 5-10-8 and 5-10-9.

(b) If a person applies for a manicurist or esthetician license and is currently licensed in another state, that person may be granted a license if he or she passes the written and practical examinations conducted by the division.

(c) The fee for the application is as set forth in § 23-1-54; provided, that the provisions of this chapter shall not be construed as preventing persons who have been licensed by examination under the laws of other states of the United States or territories and the District of Columbia from practicing barbering, hairdressing, and cosmetic therapy and/or manicuring or esthetics in this state for a period of three (3) months; provided, that they apply for and are licensed in this state within three (3) months from the commencement of their employment. Nor shall it be construed as prohibiting persons who have been licensed under the laws of another country or territory from practicing barbering, hairdressing, and cosmetic therapy and/or manicuring or esthetics in this state; provided, that practice is in conformity with the rules and regulations of the division; and provided, that in no case shall that practice cover a period of more than three (3) months from the commencement of that employment.

History of Section.
(P.L. 1926, ch. 765, § 5; P.L. 1938, ch. 2585, § 5; G.L. 1938, ch. 263, §§ 3, 5; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-11; P.L. 1968, ch. 45, § 1; P.L. 1971, ch. 214, § 1; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1998, ch. 145, § 1; P.L. 2007, ch. 73, art. 39, § 1; P.L. 2012, ch. 241, art. 9, § 1.)



Chapter 5-10-13 - Demonstrator's permit.

§ 5-10-13 Demonstrator's permit.  The division may in its discretion issue to any person recognized by the division as an authority on, or an expert in the theory or practice of, barbering, hairdressing, and cosmetic therapy and/or manicuring or esthetics and is the holder of a current esthetician's, manicurist's or a barber's, hairdresser's, and cosmetician's license in this state, another state or the District of Columbia, a demonstrator's permit for not more than six (6) days' duration for educational and instructive demonstrations; provided, that the permit shall not be used in the sense of a license to practice barbering, manicuring, esthetics or hairdressing and cosmetic therapy. The fee for the permit is as set forth in § 23-1-54.

History of Section.
(G.L. 1938, ch. 263, § 3; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-13; P.L. 1960, ch. 76, § 5; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1986, ch. 390, § 1; P.L. 1993, ch. 289, § 1; P.L. 2001, ch. 77, art. 14, § 1; P.L. 2007, ch. 73, art. 39, § 1; P.L. 2012, ch. 241, art. 9, § 1.)



Chapter 5-10-15 - Licensing of shops.

§ 5-10-15 Licensing of shops.  (a) No shop, place of business or establishment shall be opened or conducted within the state by any person, association, partnership, corporation, or otherwise for the practice of barbering, manicuring and/or hairdressing and cosmetic therapy or esthetics until the time that application for a license to operate that shop, place of business or establishment for the practice of manicuring and/or hairdressing and cosmetic therapy or esthetics is made, to the division, in the manner and on the forms that it prescribes, and a license, under the terms and conditions, not contrary to law, that the division requires shall be granted for it and a license issued.

(1) No licenses shall be granted to any shop, place of business, or establishment for the practice of hairdressing and cosmetic therapy unless the proprietor or a supervising manager in the practice of barbering, hairdressing and cosmetic therapy, of the shop, place of business, or establishment is licensed and has been licensed as a licensed barber or hairdresser and cosmetician for a period of at least one year immediately prior to the filing of the application for the license.

(2) No license shall be granted to any shop, place of business, or establishment for the practice of manicuring or esthetics unless the proprietor or a supervising manager of the proprietor is licensed and has been licensed as a licensed barber, hairdresser and cosmetician, manicurist or esthetician for a period of at least one year immediately prior to the filing of the application for the license.

(3) The supervising manager shall be registered with the division as the manager of a licensed shop and shall only be registered to manage one shop at a time. The proprietor of the licensed shop and the manager shall notify the division, in writing, within ten (10) days upon the termination of employment as the manager of the licensed shop. The license of the shop shall expire forty-five (45) days after the division is notified by the proprietor if no new manager is registered with the division as the supervising manager of the shop.

(b) All licenses issued under this section shall terminate on the first day of July following the date of issue. The fee for the license is as set forth in § 23-1-54.

History of Section.
(P.L. 1926, ch. 765, § 2; P.L. 1936, ch. 2362, § 2; P.L. 1938, ch. 2585, § 2; G.L. 1938, ch. 263, §§ 2, 4; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-15; P.L. 1960, ch. 76, § 5; P.L. 1974, ch. 246, § 1; P.L. 1978, ch. 67, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1; P.L. 1986, ch. 390, § 1; 1987, ch. 255, § 1; 1987, ch. 392, § 1; P.L. 1993, ch. 289, § 1; P.L. 2001, ch. 77, art. 14, § 1; P.L. 2007, ch. 73, art. 39, § 1; P.L. 2012, ch. 241, art. 9, § 1.)



Chapter 5-10-16 - Application of zoning laws.

§ 5-10-16 Application of zoning laws.  The practice of barbering, manicuring and/or hairdressing, and cosmetic therapy shall be considered a business under the zoning laws of the several cities and towns, and licenses are issued only in compliance with the zoning laws of the city or town in which the shop, place of business, or establishment is located.

History of Section.
(P.L. 1926, ch. 765, § 2; P.L. 1938, ch. 2585, § 2; G.L. 1938, ch. 263, §§ 2, 8; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-16; P.L. 1974, ch. 246, § 1; P.L. 1993, ch. 289, § 1.)



Chapter 5-10-19 - Application forms.

§ 5-10-19 Application forms.  The division shall prepare and furnish any forms to be used by applicants for the various licenses, permits, registrations, and certificates provided for in this chapter, that it deems proper and expedient.

History of Section.
(G.L. 1938, ch. 263, § 12; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-19; P.L. 1985, ch. 181, art. 53, § 1.)



Chapter 5-10-20 - Electrolysis not permitted by license.

§ 5-10-20 Electrolysis not permitted by license.  No license issued under any of the provisions of this chapter shall be construed to authorize, as a part of the practice of hairdressing and cosmetic therapy, the practice of "electrolysis", which, for the purpose of this chapter, is defined as the insertion of an electrically heated instrument at the root of a hair to prevent the growth of the hair.

History of Section.
(G.L. 1938, ch. 263, § 18; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-20.)



Chapter 5-10-21 - Advertising.

§ 5-10-21 Advertising.  No person or establishment licensed under the provisions of this chapter shall advertise by written or spoken words of a character tending to deceive or mislead the public.

History of Section.
(P.L. 1981, ch. 275, § 7.)



Chapter 5-10-23 - Fixed place of business.

§ 5-10-23 Fixed place of business.  (a) Manicuring, esthetics, barbering and/or hairdressing and cosmetic therapy, as defined in this chapter, shall be practiced only in a shop licensed under § 5-10-15. Nothing contained in this chapter shall be construed to prohibit the practice of barbering, manicuring, and hairdressing and cosmetic therapy and esthetics in the same shop or place of business.

(b) Nothing in this section shall restrict a hairdresser licensed pursuant to this chapter, operating in a licensed nursing service agency, from providing services to an individual who is homebound at their home. For purposes of this section, "homebound" is defined as any person who is considered housebound for purpose of federal Medicare eligibility.

(c) Nothing in this section shall restrict any person licensed pursuant to this chapter from providing services to an individual who is homebound at their home as verified by a licensed health care professional.

(d) Nothing in this section shall restrict or prohibit any person licensed pursuant to this chapter from providing services to an individual residing in any Department of Housing and Urban Development (H.U.D.) recognized housing for the elderly in the H.U.D. recognized housing in which the individual resides. Those services shall be provided in a separate room inspected by the department of health. Students enrolled in programs of hairdressing, barbering and/or cosmetology are prohibited in H.U.D. recognized housing.

History of Section.
(G.L. 1938, ch. 263, § 17; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-23; P.L. 1974, ch. 246, § 1; P.L. 1986, ch. 378, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1993, ch. 432, § 1; P.L. 1996, ch. 44, § 1.)



Chapter 5-10-25 - Inspection powers of the division  Denial of access.

§ 5-10-25 Inspection powers of the division  Denial of access.  Any person employed, authorized and empowered by the division of professional regulation may enter any shop, place of business, or establishment licensed under the provisions of this chapter during the hours the shop, place of business, establishment, or school of barbering, manicuring, or hairdressing and cosmetic therapy is open for business, for the purpose of inspecting its sanitary conditions and ascertaining if the provisions of this chapter and the rules and regulations for the practice of barbering, hairdressing, and cosmetic therapy as established by the division are being observed in the operation of that shop or place of business, and failure or refusal of the person in charge of that shop, place of business, establishment, or school to permit inspection at all reasonable times is deemed sufficient cause for the revocation of any license issued to that shop, place of business, or establishment and any certificate of approval issued by the division.

History of Section.
(P.L. 1926, ch. 765, § 8; P.L. 1928, ch. 1211, § 1; P.L. 1931, ch. 1793, § 2; P.L. 1936, ch. 2362, § 7; G.L. 1938, ch. 263, §§ 8, 9; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-25; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1; P.L. 1999, ch. 43, § 1.)



Chapter 5-10-26 - Revocation or suspension of license, permit, or certificate.

§ 5-10-26 Revocation or suspension of license, permit, or certificate.  Any license, permit, certificate of approval, or registration issued by the division under this chapter, or any section of this chapter, may be revoked or suspended by the division for violation of any provision of this chapter, failure to comply with any rules and regulations, not contrary to law, that the division adopts for the sanitation, regulation, and control of the practice of barbering, manicuring or hairdressing and cosmetic therapy, and for any other cause, or for any other cause, that the division deems sufficient; provided, that no license, permit, certificate of approval, or regulation shall be suspended or revoked without the holder of the license, permit, certificate of approval, or registration first being given ten (10) days' notice, in writing, specifying the complaint made and the charges preferred against the accused and a reasonable opportunity given the accused to present evidence and testimony and to be represented by counsel at a hearing or hearings, to be held by the division upon the complaint and charges preferred against the accused.

History of Section.
(P.L. 1926, ch. 765, § 15; P.L. 1927, ch. 1026, § 1; P.L. 1936, ch. 2362, § 11; G.L. 1938, ch. 263, §§ 7, 12; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-26; P.L. 1974, ch. 246, § 1; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1988, ch. 314, § 1; P.L. 1993, ch. 289, § 1.)



Chapter 5-10-27 - Reinstatement after revocation or suspension.

§ 5-10-27 Reinstatement after revocation or suspension.  A license, permit, certificate of approval, or registration suspended or revoked pursuant to § 5-10-26 may, in the discretion of the division, be reinstated or reissued under any terms and conditions, not contrary to law, that the division requires.

History of Section.
(P.L. 1926, ch. 765, § 15; P.L. 1927, ch. 1026, § 1; P.L. 1936, ch. 2362, § 11; G.L. 1938, ch. 263, §§ 7, 12; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-27; P.L. 1985, ch. 181, art. 53, § 1.)



Chapter 5-10-28 - Appeals.

§ 5-10-28 Appeals.  Any person aggrieved by any decision or ruling of the division may appeal it to the administrator of the division or his or her designee. A further appeal may then be made to the appropriate board of examiners. Any person aggrieved by any decision or ruling of the board may appeal it to the director of the department. Any further appeal from the action of the director is in accordance with the provisions of chapter 35 of title 42. For the purpose of this section the division is considered a person.

History of Section.
(P.L. 1926, ch. 765, § 15; P.L. 1927, ch. 1026, § 1; P.L. 1936, ch. 2362, § 11; G.L. 1938, ch. 263, §§ 7, 12; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-28; P.L. 1985, ch. 181, art. 53, § 1.)



Chapter 5-10-29 - Persons exempt from chapter.

§ 5-10-29 Persons exempt from chapter.  The provisions and penalties of this chapter do not apply to licensed physicians, osteopaths, chiropractors, or registered nurses when acting within the scope of their professions or occupations as defined by law.

History of Section.
(P.L. 1926, ch. 765, § 18; P.L. 1927, ch. 1026, § 1; G.L. 1938, ch. 263, §§ 15, 19; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-29.)



Chapter 5-10-30 - Penalty for violations.

§ 5-10-30 Penalty for violations.  Any violation of this chapter or any of the provisions of this chapter shall be a misdemeanor and any person, association, partnership, or corporation convicted of a violation of this chapter shall be fined not exceeding two hundred dollars ($200), or imprisoned not exceeding three (3) months, or both.

History of Section.
(P.L. 1926, ch. 765, § 16; P.L. 1936, ch. 2362, § 12; G.L. 1938, ch. 263, §§ 13, 21; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-30.)



Chapter 5-10-31 - Prosecution of violations.

§ 5-10-31 Prosecution of violations.  Complaints for violations of the provisions of this chapter shall be made by the division, the board of hairdressing, or a member or any person authorized by the division, and the complainant shall not be required to recognize for costs; provided, that if the division, board or any member refuses or unreasonably neglects to prosecute a violation of this chapter, any person holding any license issued by the division may complain to the attorney general, who shall assign a member of his or her department to investigate the complaint and, if reasonable cause for the complaint is found to exist, shall diligently prosecute the person, association, partnership, or corporation violating the provisions of this chapter or portion of this chapter.

History of Section.
(P.L. 1926, ch. 765, § 17; P.L. 1936, ch. 2362, § 13; G.L. 1938, ch. 263, §§ 14, 20; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-31; P.L. 1985, ch. 181, art. 53, § 1.)



Chapter 5-10-32 - Enforcement of chapter  Annual reports.

§ 5-10-32 Enforcement of chapter  Annual reports.  The division is specifically charged with the enforcement of this chapter, shall investigate all complaints for violations of the provisions of this chapter, and shall hold a hearing upon any complaint for any violation of the chapter within thirty (30) days after the filing of the complaint and render a decision, in writing, within ten (10) days from the close of the hearing. If the division finds that any of the provisions of this chapter have been violated, it shall immediately institute any criminal prosecution that the violation warrants.

History of Section.
(P.L. 1935, ch. 2250, § 110; G.L. 1938, ch. 263, §§ 12, 16; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-32; P.L. 1985, ch. 181, art. 53, § 1; P.L. 1986, ch. 378, § 1.)



Chapter 5-10-33 - Payment of fees.

§ 5-10-33 Payment of fees.  All fees that are required to be paid under the provisions of this chapter shall be paid to the department of health and deposited as general revenues.

History of Section.
(G.L. 1938, ch. 263, § 22; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-33; P.L. 1995, ch. 370, art. 40, § 9.)



Chapter 5-10-35 - Severability.

§ 5-10-35 Severability.  If any provision or provisions of this chapter or the application of the chapter to any person or circumstance is held invalid by a court of competent authority, that invalidity does not affect other provisions or applications of this chapter which can be given effect without that invalid provision or provisions or application of the provision or provisions, and to this end the provisions of this chapter are declared to be separable.

History of Section.
(G.L. 1938, ch. 263, § 23; P.L. 1942, ch. 1229, § 1; G.L. 1956, § 5-10-35.)



Chapter 5-10-36 - Receipts.

§ 5-10-36 Receipts.  All proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1985, ch. 181, art. 53, § 3; P.L. 1989, ch. 126, art. 26, § 10; P.L. 1995, ch. 370, art. 40, § 9.)






Chapter 5-11 - Hawkers and Peddlers

Chapter 5-11-1.1 - "Hawkers", "peddlers", and "door to door salespersons" defined  Authority to issue rules and regulations.

§ 5-11-1.1 "Hawkers", "peddlers", and "door to door salespersons" defined  Authority to issue rules and regulations.  (a) For purposes of this chapter:

(1) "Door to door salespersons" means persons who deliver goods, wares, or merchandise to customers for which payment has already been made or is to be made at the time of delivery;

(2) "Hawker" means any person selling or offering for sale any goods, wares, or merchandise, including any food or beverage, on any public street, highway, or public right of way in the state from a stationary location;

(3) "Peddler" means any person selling or offering for sale any goods, wares, or merchandise, including any food or beverage, from a vehicle, cart, or any other conveyance which is not stationary; and

(4) No "hawker" or "peddler" shall sell or offer for sale any single good, ware or item having a retail value of more than three hundred dollars ($300). However, this dollar limitation shall not apply to any non-profit corporation duly authorized to do business in Rhode Island. A non-profit corporation means a non-profit corporation which has applied under 42 U.S.C. § 501(c)(3) for approval as a § 501(c)(3) corporation with the Internal Revenue Service, or has been so approved.

(b) Persons selling farm or garden produce, including flowers, and persons selling works of art or crafts of their own making at an art or crafts show or exhibition are not hawkers or peddlers; provided, that:

(1) Cumberland. The town of Cumberland has the power to license and regulate persons selling farm or garden produce, including flowers, and persons selling works of art or crafts of their own making at an art or crafts show or exhibition;

(2) West Warwick. The town of West Warwick has the power to license and regulate persons selling farm or garden produce, including flowers, and persons selling works of art or crafts of their own making at an art or crafts show or exhibition;

(3) Bristol. The town of Bristol has the power to license and regulate persons selling farm or garden produce, including flowers, and persons selling works of art or crafts of their own making at an art or crafts show or exhibition;

(4) Warwick. The city of Warwick has the power to license and regulate persons selling farm or garden produce, including flowers, and persons selling works of art or crafts of their own making at an art or crafts show or exhibition; and

(5) East Providence. The city of East Providence has the power to license and regulate persons selling farm or garden produce, including flowers.

History of Section.
(P.L. 1987, ch. 86, § 1; P.L. 1988, ch. 466, § 1; P.L. 1995, ch. 174, § 1; P.L. 1995, ch. 185, § 1; P.L. 1996, ch. 76, § 1; P.L. 1999, ch. 316, § 1; P.L. 2002, ch. 87, § 1; P.L. 2002, ch. 277, § 1; P.L. 2002, ch. 350, § 1; P.L. 2005, ch. 40, § 1; P.L. 2005, ch. 160, § 1.)



Chapter 5-11-5 - List of licenses issued.

§ 5-11-5 List of licenses issued.  Each town and city shall, at the time of issuing a license, enter upon a list kept for that purpose the name of the licensed person, the kind of license and the time of the expiration of the license, and also furnish to any person who may request it a statement, copied from that list, of all licenses that may be or may have been in force during any period designated by the person requesting the statement.

History of Section.
(G.L. 1896, ch. 162, § 8; G.L. 1909, ch. 191, § 8; G.L. 1923, ch. 219, § 8; G.L. 1938, ch. 365, § 8; G.L. 1956, § 5-11-5; P.L. 1995, ch. 174, § 1; P.L. 1995, ch. 185, § 1.)



Chapter 5-11-11 - Sales or offers as separate offenses.

§ 5-11-11 Sales or offers as separate offenses.  Every individual sale or offer for sale made contrary to the provisions of this chapter shall be deemed and construed as a distinct and separate offense, and the person making the sale or offer of sale shall be prosecuted for the offense in the manner subsequently prescribed.

History of Section.
(G.L. 1896, ch. 162, § 4; G.L. 1909, ch. 191, § 4; G.L. 1923, ch. 219, § 4; G.L. 1938, ch. 365, § 4; G.L. 1956, § 5-11-11.)



Chapter 5-11-12 - Arrest of violators  Detention of merchandise.

§ 5-11-12 Arrest of violators  Detention of merchandise.  Any state police officer, any police officer of any city or town who has probable cause to believe a person has violated the provisions of this chapter, and any deputy sheriff, town sergeant, or constable within his or her precinct who has probable cause to believe a person has violated the provisions of this chapter, may arrest that person, and may also detain any goods, wares, or other merchandise which the arrested person has with him or her at the time of his or her arrest, for the purpose of hawking and peddling; and the arresting officer detaining the goods, wares, or merchandise shall be allowed a reasonable compensation for the safekeeping and care of the merchandise and property, to be taxed in the costs of prosecution and conviction for the offense.

History of Section.
(G.L. 1896, ch. 162, § 2; G.L. 1909, ch. 191, § 2; G.L. 1923, ch. 219, § 2; G.L. 1938, ch. 365, § 2; G.L. 1956, § 5-11-12; P.L. 1987, ch. 86, § 2; P.L. 2012, ch. 324, § 12.)



Chapter 5-11-13 - Recognizance of prosecuting officer.

§ 5-11-13 Recognizance of prosecuting officer.  Any arresting officer named in § 5-11-12, except a state police officer or city or town police officer prosecuting any person complained of under the provisions of this chapter, shall be required to give his or her personal recognizance only for the payment of costs.

History of Section.
(G.L. 1896, ch. 162, § 3; G.L. 1909, ch. 191, § 3; G.L. 1923, ch. 219, § 3; G.L. 1938, ch. 365, § 3; G.L. 1956, § 5-11-13; P.L. 1987, ch. 86, § 2.)



Chapter 5-11-14 - Complaint of violations  Forfeiture of property.

§ 5-11-14 Complaint of violations  Forfeiture of property.  Whenever complaint is made to any justice or clerk of a district court within his or her district that any person within the district is selling or offering for sale any article contrary to the provisions of § 5-11-18, the justice or clerk shall examine the complainant under oath, reduce his or her complaint to writing, and sign the complaint. If the complainant then enters into a recognizance in a sum, not exceeding fifty dollars ($50.00), with any surety that the justice or clerk directs and approves, to prosecute the complaint to final judgment with effect, or in default of the judgment to pay the costs that may accrue on it, the justice or clerk shall issue a warrant to seize the article or articles offered for sale, together with all prohibited merchandise then in the immediate possession of the person complained of, with the packs, packages, carriage and horse or other vehicle, in which those articles have been transported; and to summon the person to appear before the district court and show cause why all the property shall not be adjudged forfeited. If, upon trial, it appears that the complaint is true, then the seized property shall be forfeited.

History of Section.
(G.L. 1896, ch. 162, § 5; G.L. 1909, ch. 191, § 5; G.L. 1923, ch. 219, § 5; G.L. 1938, ch. 365, § 5; G.L. 1956, § 5-11-14; P.L. 1995, ch. 174, § 1; P.L. 1995, ch. 185, § 1.)



Chapter 5-11-15 - Liability for costs on failure to show license.

§ 5-11-15 Liability for costs on failure to show license.  Every person selling or offering for sale as a hawker or peddler any goods, wares, or merchandise, who neglects or refuses for the space of ten (10) minutes to show a license then in force, and allow the license to be read after being requested by any inhabitant of the state, or any person having a license under this chapter to show his or her license, shall, if sued or prosecuted under this chapter, be adjudged to pay all the costs of the suit or prosecution, although it appears on trial that he or she had an issued license in force at the time of the alleged offense.

History of Section.
(G.L. 1896, ch. 162, § 9; G.L. 1909, ch. 191, § 9; G.L. 1923, ch. 219, § 9; G.L. 1938, ch. 365, § 9; G.L. 1956, § 5-11-15.)



Chapter 5-11-18 - Local licensing  Fees  Persons exempt.

§ 5-11-18 Local licensing  Fees  Persons exempt.  (a) The board or bureau of police commissioners in any city or town where a board or bureau of police commissioners is established, and if no board or bureau of police commissioners is established then the town or city council, is authorized to provide, by ordinance in the case of any city or town council:

(i) For the issuing and revocation for just and good cause of licenses to all hawkers and peddlers;

(ii) In the same manner to fix a penalty, not exceeding a fine of two hundred dollars ($200) for any one offense or imprisonment not exceeding ten (10) days, for selling or offering for sale any goods, wares, or merchandise, including food or beverages, as hawkers and peddlers within that town or city without a license; and

(iii) For charging and collecting fees for those licenses; provided, that the fee charged by any board or bureau of police commissioners or city or town council, for any one license for any one year, for selling or offering for sale, as a hawker and peddler, shall not exceed the sum of fifty dollars ($50.00).

(2) No license is required of any person selling religious books and publications on behalf of bible, tract, or other religious or moral societies for the purpose of promoting religious or moral improvement, and which are sold for that purpose and not for pecuniary profit; nor of any person peddling or selling any articles of wearing apparel manufactured with his or her own hands.

(b) The following provisions as to the issuance and revocation of licenses apply to the city and town councils specified:

(1) Woonsocket. The city council of the city of Woonsocket is authorized to provide, by ordinance, for the issuing and revocation at pleasure of licenses to hawkers and peddlers, pursuant to the provisions of this section, on a weekly basis and to establish a fee not to exceed five hundred dollars ($500) per year;

(2) Middletown, East Greenwich and Glocester. Town councils of the towns of Middletown, East Greenwich, and Glocester are authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers, pursuant to the provisions of this section on a daily or weekly basis, to establish reasonable fees for the issuance and revocation, and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number, and operation of those licenses within the town;

(3) Cumberland and Bristol. The town councils of the towns of Cumberland and Bristol are authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers on all state highways within the town on July 4 in any year and on a daily or weekly basis, and to establish reasonable fees for the issuance and revocation, and to promulgate, by ordinance, reasonable rules and regulations as to placement, duration, location, number, and operation of those licenses within the town;

(4) Smithfield. The town council of the town of Smithfield is authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses on a daily, weekly, monthly or annual basis, to establish reasonable fees for the issuance and revocation not to exceed five hundred dollars ($500) per year and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number, and operation of these licenses within the town of Smithfield;

(5) Providence. The city council of the city of Providence is authorized to provide, by ordinance, for the issuance and revocation of licenses to hawkers and peddlers and to provide for the promulgation of reasonable rules and regulations as to the placement, duration, location, number and operation of those licenses within the city of Providence, and to establish reasonable fees for the issuance and revocation that may exceed the sum prescribed in this section;

(6) Pawtucket. The city council of the city of Pawtucket is authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers on a daily, weekly, monthly, or annual basis and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number, and operation of those licenses within the city of Pawtucket and to establish reasonable fees for the issuance and revocation that may exceed the sum prescribed in this section;

(7) Tiverton. The town council of the town of Tiverton is authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers on a daily, weekly, monthly or annual basis, to establish reasonable fees for the issuance and revocation not to exceed five hundred dollars ($500) per year, and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number and operation of these licenses within the town of Tiverton;

(8) Warwick. The city council of the city of Warwick is authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers on a daily, weekly, monthly, or annual basis and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number, and operation of those licenses within the city of Warwick and to establish reasonable fees for the issuance and revocation that may exceed the sum prescribed in this section;

(9) West Warwick. The town council of the town of West Warwick is authorized to prescribe through ordinance reasonable rules and regulations as to the placement, duration, location, number and operation of those licenses within the town of West Warwick and to establish a fee not to exceed five hundred dollars ($500) per issuance. The town council is also authorized to establish by ordinance a penalty for violation of the ordinance not to exceed one thousand dollars ($1,000) enforced through the West Warwick municipal court; and

(10) Burrillville. The town council of the town of Burrillville is authorized to provide, by ordinance, for the discretionary issuance and revocation of licenses to hawkers and peddlers on a daily, weekly, monthly or annual basis, and to promulgate, by ordinance, reasonable rules and regulations as to the placement, duration, location, number and operation of those licenses within the town of Burrillville, and to establish reasonable fees for the issuance and revocation that may exceed the sum prescribed in this section. The town council is also authorized to establish, by ordinance, a penalty for violation of the ordinance not to exceed one thousand dollars ($1,000) enforced through the Burrillville municipal court; and

(11) Richmond. The town council of the town of Richmond is authorized to provide by ordinance for the licensing of any person over the age of eighteen (18) who sells or attempts to sell, merchandise at the home or business of a customer having not been invited to the home or business by the occupant for purposes of the sale, in the same manner that hawkers and peddlers are licensed and the town is further authorized to provide by ordinance for the licensing of these sellers as well as hawkers and peddlers on a daily, weekly, monthly, or annual basis for a fee not to exceed five hundred dollars ($500) per year.

(c) No license shall be issued under this section without the hawker or peddler providing proof that he or she has been issued a permit to make sales at retail by the division of taxation. Each applicant shall provide two (2) forms of identification containing the applicant's address prior to the issuance of that peddling license. If the applicant is a resident of a homeless shelter or other transitional housing program, a letter certifying this residency from the homeless shelter or transitional housing program is acceptable in lieu of the two (2) forms of identification containing the applicant's address.

History of Section.
(P.L. 1901, ch. 846, § 1; P.L. 1901, ch. 923, § 1; P.L. 1902, ch. 1065, § 1; P.L. 1909, ch. 191, § 16; G.L. 1923, ch. 219, § 16; P.L. 1932, ch. 1937, § 1; G.L. 1938, ch. 365, § 16; G.L. 1956, § 5-11-18; P.L. 1983, ch. 152, § 1; P.L. 1984, ch. 378, § 1; P.L. 1985, ch. 87, § 1; P.L. 1987, ch. 86, § 2; P.L. 1987, ch. 292, § 1; P.L. 1988, ch. 50, § 1; P.L. 1988, ch. 217, § 1; P.L. 1989, ch. 452, § 1; P.L. 1990, ch. 448, § 1; P.L. 1992, ch. 63, § 1; P.L. 1992, ch. 105, § 1; P.L. 1993, ch. 353, § 1; P.L. 1993, ch. 428, § 1; P.L. 1994, ch. 295, § 1; P.L. 1995, ch. 174, § 1; P.L. 1995, ch. 185, § 1; P.L. 1995, ch. 246, § 1; P.L. 1995, ch. 293, § 1; P.L. 1996, ch. 328, § 1; P.L. 1999, ch. 354, § 4; P.L. 2002, ch. 87, § 1; P.L. 2005, ch. 18, § 1; P.L. 2009, ch. 278, § 1; P.L. 2009, ch. 279, § 1; P.L. 2011, ch. 197, § 1; P.L. 2011, ch. 276, § 1.)






Chapter 5-12 - Hide and Leather Inspection

Chapter 5-12-1 - Town and city inspectors.

§ 5-12-1 Town and city inspectors.  There may be annually elected by the town councils of the several towns and by the city councils of Providence and Newport an officer to be denominated "inspector of hides and leather", who shall be sworn to the faithful discharge of his or her duties.

History of Section.
(G.L. 1896, ch. 132, § 1; G.L. 1909, ch. 158, § 1; G.L. 1923, ch. 188, § 1; G.L. 1938, ch. 389, § 1; G.L. 1956, § 5-12-1.)



Chapter 5-12-2 - Inspection and stamping of hides and leather.

§ 5-12-2 Inspection and stamping of hides and leather.  City and town inspectors of hides and leather shall examine and inspect all hides and leather which they may be called upon to inspect, within their towns or cities, and stamp upon the inspected hides or leather their quality, as rated in the hides and leather trade, together with the name of the inspector and date of inspection.

History of Section.
(G.L. 1896, ch. 132, § 2; G.L. 1909, ch. 158, § 2; G.L. 1923, ch. 188, § 2; G.L. 1938, ch. 389, § 2; G.L. 1956, § 5-12-2.)



Chapter 5-12-3 - Inspection fees.

§ 5-12-3 Inspection fees.  The fee of the inspector shall be at the rate of one dollar ($1.00) per hour for each hour actually employed, paid by the person employing him or her; provided, that not more than five (5) hours shall be paid for by one employer for the same day.

History of Section.
(G.L. 1896, ch. 132, § 3; G.L. 1909, ch. 158, § 3; G.L. 1923, ch. 188, § 3; G.L. 1938, ch. 389, § 3; G.L. 1956, § 5-12-3.)



Chapter 5-12-4 - Misconduct by inspectors.

§ 5-12-4 Misconduct by inspectors.  Every inspector appointed under the provisions of this chapter who willfully stamps any hides or leather as of a grade above or below that at which it is properly ratable, shall forfeit and pay a penalty of one hundred dollars ($100) and is liable to an action at law for damages to any person injured from the action.

History of Section.
(G.L. 1896, ch. 132, § 4; G.L. 1909, ch. 158, § 4; G.L. 1923, ch. 188, § 4; G.L. 1938, ch. 389, § 4; G.L. 1956, § 5-12-4.)






Chapter 5-13 - Horse Riding Schools

Chapter 5-13-1 - Definitions.

§ 5-13-1 Definitions.  The following words and phrases when used in this chapter are construed as follows:

(1) "Person" means any individual, firm, partnership, association, or corporation.

(2) "Riding school" means any establishment in connection with which one or more horses are let for hire to be ridden or driven, either with or without the furnishing of riding or driving instruction.

History of Section.
(P.L. 1943, ch. 1340, § 1; G.L. 1956, § 5-13-1.)



Chapter 5-13-2 - License required.

§ 5-13-2 License required.  No person shall engage in the business of operating or operate any riding school unless that person has received a license and a certificate for operating a riding school issued by the state board of inspection of horse riding schools created by this chapter.

History of Section.
(P.L. 1943, ch. 1340, § 2; G.L. 1956, § 5-13-2.)



Chapter 5-13-2.1 - First aid certification required.

§ 5-13-2.1 First aid certification required.  (a) Any person who holds him or herself out to be an equestrian professional, and who receives compensation for equestrian activities, shall post a first aid certificate consistent with the provisions of § 16-11.1-1 in a conspicuous location in the riding school.

(b) The equestrian professional shall have a fully operational first aid kit on the premises or trailer when participating in equestrian activities.

History of Section.
(P.L. 2006, ch. 551, § 1.)



Chapter 5-13-3 - Board of inspection.

§ 5-13-3 Board of inspection.  (a) There is created in the department of environmental management a state board of inspection of horse riding schools to consist of three (3) qualified electors of the state:

(1) The general agent of the Rhode Island Society for the Prevention of Cruelty to Animals;

(2) A duly qualified and licensed veterinarian to be appointed by the director of the department of environmental management; and

(3) The owner or operator of a riding school in this state to be appointed by the director.

(b) The general agent of the Rhode Island Society for the Prevention of Cruelty to Animals shall serve as a member of the board during the time he or she holds his or her position as general agent. The other members of the board shall serve at the pleasure of the director of the department of environmental management. All the members of the board shall serve without compensation but are allowed their actual expenses incurred in the performance of their duties. The director of the department of environmental management shall furnish to the board necessary clerical assistance and supplies.

History of Section.
(P.L. 1943, ch. 1340, § 3; G.L. 1956, § 5-13-3; P.L. 1964, ch. 20, § 1.)



Chapter 5-13-4 - Rules and regulations.

§ 5-13-4 Rules and regulations.  The state board of inspection of horse riding schools shall make all necessary rules and regulations for the proper performance of their duties and rules and regulations for the filing of applications for licenses and the qualifications of applicants.

History of Section.
(P.L. 1943, ch. 1340, § 4; G.L. 1956, § 5-13-4.)



Chapter 5-13-5 - Application for license  Examination  Fee.

§ 5-13-5 Application for license  Examination  Fee.  All applications for licenses shall be filed with the state board of inspection of horse riding schools. The board shall conduct an examination, either oral or written, or partly oral and partly written, in order to determine the qualifications of the person to operate a riding school. Examinations shall place particular emphasis on the proper handling and care of horses and shall be principally a practical examination of the applicant's knowledge and skill in the proper handling and care of horses. The fee for all licenses shall be thirty-five dollars ($35.00) per year payable to the department of environmental management.

History of Section.
(P.L. 1943, ch. 1340, § 4; G.L. 1956, § 5-13-5; P.L. 1960, ch. 74, § 8.)



Chapter 5-13-6 - Access of board members to schools.

§ 5-13-6 Access of board members to schools.  Any member of the state board of inspection of horse riding schools may enter upon and inspect any premises where a licensed riding school is being conducted or any premises upon which he or she has reason to believe a riding school is being conducted without a license.

History of Section.
(P.L. 1943, ch. 1340, § 5; G.L. 1956, § 5-13-6.)



Chapter 5-13-7 - Terms of license.

§ 5-13-7 Terms of license.  A license issued under this chapter shall be the property of the state, shall be loaned to the licensee and it must be kept posted, in a conspicuous place, upon the premises where the riding school is conducted. The license shall expire by limitation on the thirty-first day of May following its issuance. A license may be renewed from year to year upon payment of the prescribed fee. No license issued under this chapter is assignable or transferable.

History of Section.
(P.L. 1943, ch. 1340, § 6; G.L. 1956, § 5-13-7.)



Chapter 5-13-8 - Suspension or revocation of license.

§ 5-13-8 Suspension or revocation of license.  Any license issued under this chapter may be suspended or revoked by the state board of inspection of horse riding schools, after a hearing, for any one or more of the following causes:

(1) Failure on the part of the holder of the license to provide suitable food, water, and shelter for the horses under his or her control;

(2) Maintenance by the holder of the license of an unsanitary or unfit stable;

(3) Failure on the part of the holder of the license to provide suitable saddles, bridles, harnesses, and other tack or equipment;

(4) The letting or use for riding or driving purposes of unfit horses;

(5) The permitting of horses to work more than eight (8) hours in any twenty-four (24) consecutive hours;

(6) The refusal by any holder of a license to allow a member of the board to enter and inspect the premises upon which a riding school is being operated or the obstruction by any holder of a license of any member of the state board of inspection of horse riding schools in the performance of his or her duties under this chapter;

(7) The commission by any license holder of any act prohibited by chapter 1 of title 4 or the suffering by the holder of a license of the commission of any act by any other person with relation to any horse under the control of that holder; and

(8) Any other cause that, in the opinion of the board, taking into consideration the welfare of the horses under his or her control, shows that the holder of a license is an unfit person to operate a riding school.

History of Section.
(P.L. 1943, ch. 1340, § 7; G.L. 1956, § 5-13-8.)



Chapter 5-13-9 - Penalty for violations.

§ 5-13-9 Penalty for violations.  Any person violating any provision of this chapter shall upon conviction be imprisoned not exceeding eleven (11) months, or be fined not exceeding two hundred fifty dollars ($250), or be both imprisoned and fined as provided in this chapter.

History of Section.
(P.L. 1943, ch. 1340, § 8; G.L. 1956, § 5-13-9.)






Chapter 5-14 - Hotels

Chapter 5-14-1 - Safekeeping of property of guests.

§ 5-14-1 Safekeeping of property of guests.  If any hotelkeeper or innkeeper provides a suitable safe in his or her hotel or inn or other convenient place for the safekeeping of any money, jewels, jewelry, watches, ornaments, railroad mileage books and tickets, bank notes, bonds, negotiable securities, and precious stones, belonging to the guests of that hotel or inn, and notifies guests of the hotel or inn by posting in a public and conspicuous place and manner the fact that a safe is provided, in which that property may be deposited, and if those guests neglect or fail to deliver the property to the person in charge of the office of the hotel or inn for deposit in that safe, the hotelkeeper or innkeeper is not liable for any loss of that property sustained by the guests by theft or otherwise. No hotelkeeper or innkeeper is obliged to receive property on deposit for safekeeping exceeding five hundred dollars ($500) in value. If guests deliver property exceeding five hundred dollars ($500) in value to the person in charge of the office for deposit in the safe, the hotelkeeper or innkeeper is not liable for any loss of the property sustained by those guests by theft or otherwise in any sum exceeding five hundred dollars ($500), unless by special agreement, in writing, with the hotelkeeper or innkeeper.

History of Section.
(C.P.A. 1905, § 239; G.L. 1909, ch. 283, § 19; G.L. 1923, ch. 333, § 19; P.L. 1927, ch. 1065, § 1; G.L. 1938, ch. 480, § 1; P.L. 1939, ch. 709, § 1; G.L. 1956, § 5-14-1.)



Chapter 5-14-2 - Losses of property without fault of hotelkeeper.

§ 5-14-2 Losses of property without fault of hotelkeeper.  No hotelkeeper or innkeeper is liable in any sum to any guest for the loss of any wearing apparel, goods, merchandise, or other personal property not mentioned in § 5-14-1, where it appears that the loss occurred without the fault or negligence of the hotelkeeper or innkeeper; nor is any hotelkeeper or innkeeper liable in any sum for the loss of any article or articles belonging to any guest and not within a room assigned to him or her, unless the article or articles are specially entrusted to the care and custody of the hotelkeeper or innkeeper or his or her agents or servants by special agreement, in writing, with the hotelkeeper or innkeeper.

History of Section.
(G.L. 1923, ch. 333, § 28; P.L. 1927, ch. 1065, § 2; G.L. 1938, ch. 480, § 2; G.L. 1956, § 5-14-2; P.L. 1995, ch. 238, § 1.)



Chapter 5-14-3 - Definitions.

§ 5-14-3 Definitions.  As used in this chapter, "hotel" means a hotel, motel, resort, boarding house, or bed and breakfast which is kept, used or advertised as, or held out to the public as, a place where sleeping or housekeeping accommodations are supplied for pay to guests for leisure, business or group occupancy.

History of Section.
(P.L. 1995, ch. 238, § 2.)



Chapter 5-14-4 - Innkeeper's right to eject.

§ 5-14-4 Innkeeper's right to eject.  (a) An innkeeper may remove or cause to be removed from a hotel a guest or other person who:

(1) Refuses or is unable to pay for accommodations or services;

(2) While on the premises of the hotel, acts in an obviously intoxicated manner, destroys or threatens to destroy hotel property, or causes or threatens to cause a public disturbance;

(3) The innkeeper has direct knowledge a person is using the premises for the unlawful possession or use of controlled substances by the person in violation of chapter 28 of title 21, or using the premises for the consumption of alcohol by a person under the age of twenty-one (21) years of age in violation of chapter 8 of title 3;

(4) The innkeeper has direct knowledge a person has brought property into the hotel that may be dangerous to other persons, such as firearms or explosives;

(5) A person violates any federal, state or local laws, ordinances, or rules relating to the hotel; or

(6) Violates a rule of the hotel that is clearly and conspicuously posted at or near the front desk and on the inside of the entrance door of every guest room.

(b) If the guest has paid in advance, the innkeeper shall tender to the guest any unused portion of the advance payment at the time of removal.

History of Section.
(P.L. 1995, ch. 238, § 2.)



Chapter 5-14-5 - Refusal of admission.

§ 5-14-5 Refusal of admission.  An innkeeper may refuse to admit or refuse service or accommodations to a person who:

(1) While on the premises of the hotel, acts in an obviously intoxicated manner, destroys or threatens to destroy hotel property or causes or threatens to cause a public disturbance.

(2) The innkeeper has direct knowledge a person is seeking accommodations for the unlawful possession or use of controlled substances in violation of chapter 28 of title 21 or the use of the premises for the consumption of intoxicating liquor by a person.

(3) A person under the age of eighteen (18) years if they are not in proper condition or are unable to pay for their charges.

History of Section.
(P.L. 1995, ch. 238, § 2.)






Chapter 5-15 - Itinerant Vendors

Chapter 5-15-1 - Persons subject to chapter.

§ 5-15-1 Persons subject to chapter.  For the purposes of this chapter, "itinerant vendors", is construed to mean and include all persons, both principals and agents, who engage in a temporary or transient business in this state, either in one locality or in traveling from place to place selling goods, wares, and merchandise, and who, for the purposes of carrying on that business, hire, lease, or occupy any building or structure for the exhibition and sale of goods, wares, and merchandise.

History of Section.
(G.L. 1896, ch. 163, § 14; G.L. 1909, ch. 192, § 14; G.L. 1923, ch. 220, § 14; G.L. 1938, ch. 366, § 14; G.L. 1956, § 5-15-1.)



Chapter 5-15-1.1 - Conducting of business.

§ 5-15-1.1 Conducting of business.  Every itinerant vendor licensed under the provisions of this chapter shall conduct that business from the confines of a building or a portion of a building specifically hired, leased, and occupied for the purpose of selling the goods, wares, and merchandise covered by the license.

History of Section.
(P.L. 1987, ch. 490, § 1.)



Chapter 5-15-2 - Duty to take out license.

§ 5-15-2 Duty to take out license.  It is the duty of every itinerant vendor, whether principal or agent, before commencing business, to take out a state license and local licenses in the manner subsequently prescribed.

History of Section.
(G.L. 1896, ch. 163, § 3; G.L. 1909, ch. 192, § 3; G.L. 1923, ch. 220, § 3; G.L. 1938, ch. 366, § 3; G.L. 1956, § 5-15-2.)



Chapter 5-15-3 - Deposit with treasurer  Issuance of license  Acts permitted.

§ 5-15-3 Deposit with treasurer  Issuance of license  Acts permitted.  (a) Every itinerant vendor desiring to do business in this state shall deposit with the general treasurer:

(1) The sum of one thousand dollars ($1,000) as a special deposit, and, after that deposit, upon application in proper form, which includes proof that the itinerant vendor has been issued a permit to make sales at retail by the division of taxation, and the payment of a further sum of five hundred dollars ($500) as a state license fee, the general treasurer shall issue to him or her an itinerant vendor's license, authorizing him or her to do business in this state, in conformity with the provisions of this chapter, for the term of three (3) months from the date of the issuance; or

(2) The sum of one thousand dollars ($1,000) as a special deposit, and, after that deposit, upon application in proper form, which includes proof that the itinerant vendor has been issued a permit to make sales at retail by the division of taxation, and the payment of a further sum of fifty dollars ($50.00) per day for each day the itinerant vendor proposes to do business in this state as a state license fee, the general treasurer shall issue to him or her an itinerant vendor's license authorizing him or her to do business in the state, in conformity with the provisions of this chapter, for the number of days from the date of issuance for which the state license fee has been paid.

(b) Every license shall contain a copy of the application upon which it is granted. That license is not transferable and does not give authority to more than one person to sell goods as an itinerant vendor either by agent or clerk, or in any other way than in his or her own proper person. Any licensee may have the assistance of one or more persons in conducting his or her business, who have authority to aid their principal but not to act for or without him or her.

History of Section.
(G.L. 1896, ch. 163, § 4; P.L. 1896, ch. 326, § 2; G.L. 1909, ch. 192, § 4; G.L. 1923, ch. 220, § 4; G.L. 1938, ch. 366, § 4; G.L. 1956, § 5-15-3; P.L. 1960, ch. 76, § 7; P.L. 1987, ch. 490, § 2; P.L. 1993, ch. 353, § 2.)



Chapter 5-15-4 - Contents of application  Records of licenses.

§ 5-15-4 Contents of application  Records of licenses.  All applications for license shall be sworn to, shall disclose the names and residences of the owners or parties in whose interest the business is conducted, and shall be kept on file by the general treasurer; and a record shall be kept by him or her of all licenses issued upon those applications. All files and records, both of the general treasurer and of the town or city clerks, shall be in convenient form and open for public inspection.

History of Section.
(G.L. 1896, ch. 163, § 5; G.L. 1909, ch. 192, § 5; G.L. 1923, ch. 220, § 5; G.L. 1938, ch. 366, § 5; G.L. 1956, § 5-15-4.)



Chapter 5-15-5 - Local licenses  Recording and endorsement of state license.

§ 5-15-5 Local licenses  Recording and endorsement of state license.  (a) At least fourteen (14) days prior to selling under a state license, every itinerant vendor shall exhibit the state license to the clerk of each town or city where the itinerant vendor proposes to make sales, and upon: (1) payment to the clerk of each town or city having a population of less than fifteen thousand (15,000), of a further local license fee of one hundred dollars ($100) and to the clerk of any city or town having more than fifteen thousand (15,000) inhabitants, a further license fee of three hundred fifty dollars ($350); (2) the proof of payment of all other license fees, if any, that are legally chargeable upon local sale; and (3) making an application, in writing, and under oath showing all the facts as to the sale which the itinerant vendor proposes to conduct and the place and manner of conducting the sale including an inventory of the goods, wares, and merchandise to be sold at the sale together with the established retail price of the goods, wares, and merchandise, and a statement, as far as possible, of the names of the persons from whom the goods, wares, and merchandise to be sold were obtained, the date of the delivery of the goods, wares, and merchandise to the person applying for the license and the place from which the goods, wares, and merchandise were last taken and all details to fully identify the goods, wares, and merchandise so to be sold, the clerk shall record the state license in full, endorse upon its words "Local License, Fees Paid", and affix his or her official signature, together with the date of the endorsement. The clerk shall then issue a local license authorizing sales within the limits of the town or city; provided, that no local license shall issue without proof that the itinerant vendor has been issued a permit to make sales at retail by the division of taxation. Any failure to obtain a local license and have proper endorsements made on the state license is subject to the same penalty as though no state license had been issued.

(b) Notwithstanding the provisions of subsection (a) of this section, this chapter does not apply to those individuals involved in retail selling or the retail sale of farm produce; provided, that the Town of Bristol has the power to license and regulate itinerant vendors selling cut flowers, potted plants and nursery stock including Christmas trees in the Town of Bristol.

History of Section.
(G.L. 1896, ch. 163, § 6; P.L. 1896, ch. 326, § 3; G.L. 1909, ch. 192, § 6; G.L. 1923, ch. 220, § 6; G.L. 1938, ch. 366, § 6; G.L. 1956, § 5-15-5; P.L. 1988, ch. 307, § 1; P.L. 1993, ch. 342, § 1; P.L. 1993, ch. 353, § 2.)



Chapter 5-15-6 - False statements  Failure to comply with requirements.

§ 5-15-6 False statements  Failure to comply with requirements.  Any false statement in an application, either original or supplementary, for a license, and any failure on the part of any licensee to comply with all the requirements of § 5-15-12 shall subject the itinerant vendor to the same penalty as if he or she had no license, and to the further and additional penalty of a fine of two hundred dollars ($200), paid to the person first filing the complaint with the prosecuting officer.

History of Section.
(G.L. 1896, ch. 163, § 8; P.L. 1896, ch. 326, § 4; G.L. 1909, ch. 192, § 8; G.L. 1923, ch. 220, § 4; G.L. 1938, ch. 366, § 8; G.L. 1956, § 5-15-6.)



Chapter 5-15-7 - Duration of state licenses.

§ 5-15-7 Duration of state licenses.  All state licenses expire by limitation three (3) months from the date of issuance, and may be, if desired, surrendered at any time prior to expiration for cancellation.

History of Section.
(G.L. 1896, ch. 163, § 11; G.L. 1909, ch. 192, § 11; G.L. 1923, ch. 220, § 11; G.L. 1938, ch. 366, § 11; G.L. 1956, § 5-15-7.)



Chapter 5-15-8 - Cancellation of license  Return of deposit.

§ 5-15-8 Cancellation of license  Return of deposit.  Upon the expiration and return or surrender of each state license, the state treasurer shall cancel the license, endorse the date of delivery and cancellation on it, and place the license on file. He or she shall then hold the special deposit of each licensee, as provided in this chapter, for the period of sixty (60) days; and after satisfying any and all claims made upon the deposit under § 5-15-9, shall return the deposit or any portion of it remaining in his or her hands to the licensee depositing it.

History of Section.
(G.L. 1896, ch. 163, § 12; G.L. 1909, ch. 192, § 12; G.L. 1923, ch. 220, § 12; G.L. 1938, ch. 366, § 12; G.L. 1956, § 5-15-8.)



Chapter 5-15-9 - Enforcement of claims against deposit.

§ 5-15-9 Enforcement of claims against deposit.  Each deposit made with the general treasurer is subject, as long as it remains in his or her hands, to attachment and execution in behalf of creditors whose claims arise in connection with business done in the state, and to the payment of any fines and penalties incurred by the licensee through violations of this chapter. Claims under civil process shall be enforced against the general treasurer as garnishee or trustee by action in the usual form. All claims upon each deposit shall be satisfied after judgment in the order in which notice of the claim is received by the general treasurer, until all those claims are satisfied, or the deposit exhausted; but no notice filed after the expiration of the sixty (60) days limit referred to in § 5-15-8 is valid. No deposits shall be paid over by the general treasurer to licensees so long as there are any outstanding claims or notices of claims against them respectively, unless he or she finds that there is unreasonable delay in enforcing those claims.

History of Section.
(G.L. 1896, ch. 163, § 13; G.L. 1909, ch. 192, § 13; G.L. 1923, ch. 220, § 13; G.L. 1938, ch. 366, § 13; G.L. 1956, § 5-15-9; P.L. 1999, ch. 354, § 5.)



Chapter 5-15-10 - Penalty for vending without license.

§ 5-15-10 Penalty for vending without license.  Every itinerant vendor who sells or exposes for sale, at public auction or private sale, any goods, wares, and merchandise without required state and local licenses, issued as provided in this chapter, is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and by imprisonment of not less than thirty (30) nor more than ninety (90) days.

History of Section.
(G.L. 1896, ch. 163, § 1; P.L. 1896, ch. 326, § 1; G.L. 1909, ch. 192, § 1; G.L. 1923, ch. 220, § 1; G.L. 1938, ch. 366, § 1; G.L. 1956, § 5-15-10; P.L. 1988, ch. 307, § 1.)



Chapter 5-15-11 - Advertising unlicensed sale.

§ 5-15-11 Advertising unlicensed sale.  All persons, both principals and agents, who, by circular, handbill, newspaper, or in any other manner, advertise any sale referred to in § 5-15-10 before proper licenses are issued to the vendor shall be guilty of a misdemeanor, and upon conviction shall be fined not more than fifty dollars ($50.00) or be imprisoned not more than sixty (60) days.

History of Section.
(G.L. 1896, ch. 163, § 2; G.L. 1909, ch. 192, § 2; G.L. 1923, ch. 220, § 2; G.L. 1938, ch. 366, § 2; G.L. 1956, § 5-15-11.)



Chapter 5-15-12 - Disclosures as to special sales.

§ 5-15-12 Disclosures as to special sales.  No itinerant vendor may advertise, represent, or represent any sale as an insurance, bankrupt, insolvent, assignee, trustee, estate, executor, administrator, receiver, wholesale or manufacturer's or closing-out sale, or as a sale of any goods damaged by smoke, fire, water, or otherwise, or in any similar form, unless he or she, before so doing, states under oath to the general treasurer, either in the original application for a state license, or in a supplementary application subsequently filed and copied on the license, all the facts relating to the reasons and character of that special sale advertised or represented, including:

(1) A statement of the names of the persons from whom the goods, wares, and merchandise were obtained;

(2) The date of delivery to the person applying for the license;

(3) The place from which those goods, wares, and merchandise were last taken; and

(4) All details necessary to exactly locate and fully identify all goods, wares and merchandise to be sold.

History of Section.
(G.L. 1896, ch. 163, § 7; G.L. 1909, ch. 192, § 7; G.L. 1923, ch. 220, § 7; G.L. 1938, ch. 366, § 7; G.L. 1956, § 5-15-12.)



Chapter 5-15-13 - Enforcement  Failure to produce license as evidence  Seizure.

§ 5-15-13 Enforcement  Failure to produce license as evidence  Seizure.  (a) It is the duty of the officers in each town and city in this state to see that the provisions of this chapter are complied with and to prosecute for violations of those provisions. All of those officers shall have power to demand the production of the proper state and local licenses from any itinerant vendor advertising or actually engaged in business, and any failure to produce those licenses shall be prima facie evidence against the vendor that he or she has none.

(b) Property held out for sale by any itinerant vendor in this state without a permit to make sales at retail issued by the division of taxation is subject to seizure, without a warrant, by the tax administrator, his or her agents or employees, or by any deputy sheriff, or police officer of the state when directed by the tax administrator to do so. Any property seized may be offered by the tax administrator for sale at public auction to the highest bidder after advertisement to discharge any tax liability owed to the state; provided, that any property seized in that manner is not released until the tax administrator is satisfied that all taxes owed to the state are paid and the retailer is in compliance with the sales/use tax law.

History of Section.
(G.L. 1896, ch. 163, § 9; G.L. 1909, ch. 192, § 9; G.L. 1923, ch. 220, § 9; G.L. 1938, ch. 366, § 9; G.L. 1956, § 5-15-13; P.L. 1993, ch. 353, § 2; P.L. 2012, ch. 324, § 13.)



Chapter 5-15-14 - Jurisdiction of prosecutions.

§ 5-15-14 Jurisdiction of prosecutions.  Prosecutions under this chapter may be heard and determined by any court having criminal jurisdiction over other offenses punishable by law to the same extent as previously provided.

History of Section.
(G.L. 1896, ch. 163, § 10; G.L. 1909, ch. 192, § 10; G.L. 1923, ch. 220, § 10; G.L. 1938, ch. 366, § 10; G.L. 1956, § 5-15-14.)



Chapter 5-15-15 - Exempt sales.

§ 5-15-15 Exempt sales.  The provisions of this chapter do not apply to sales made to:

(1) Dealers by commercial travelers or selling agents in the usual course of business;

(2) Bona fide sales of goods, wares, and merchandise by sample for future delivery;

(3) Hawkers on the streets;

(4) Peddlers from vehicles;

(5) Sheriffs, constables, or public officers of the state selling goods, wares, and merchandise according to law;

(6) Bona fide assignees, for the benefit of creditors residing within this state;

(7) Receivers appointed in this state, selling goods, wares, and merchandise in this state;

(8) The owner or owners or the occupants of any land, building, or structure upon which a tax is annually assessed by the city or town in which it is located, selling goods, wares, and merchandise during the course of any fair, exposition or similar public event; or

(9) Sales made within the confines of an enclosed shopping mall.

History of Section.
(G.L. 1896, ch. 163, § 15; G.L. 1909, ch. 192, § 15; G.L. 1923, ch. 220, § 15; P.L. 1938, ch. 2593, § 1; G.L. 1938, ch. 366, § 15; G.L. 1956, § 5-15-15; P.L. 1987, ch. 490, § 2.)



Chapter 5-15-16 - Towns to which chapter inapplicable.

§ 5-15-16 Towns to which chapter inapplicable.  The provisions of this chapter do not apply to the towns or cities of Narragansett, New Shoreham, South Kingstown, Westerly or Newport. The town or city councils of those towns or cities shall be authorized and empowered to make ordinances licensing itinerant vendors, and those town or city councils may prescribe penalties for the violation of those ordinances; provided, that the ordinance does not include the licensing of hotels and inns as itinerant vendors; and provided, that the cities and towns mentioned in this section do not issue a license to any vendor without the vendor providing proof that the itinerant vendor has been issued a permit to make sales at retail by the division of taxation.

History of Section.
(G.L. 1909, ch. 192, § 16; P.L. 1921, ch. 2098, § 1; G.L. 1923, ch. 220, § 16; P.L. 1923, ch. 471, § 1; P.L. 1931, ch. 1801, § 1; G.L. 1938, ch. 366, § 16; G.L. 1956, § 5-15-16; P.L. 1990, ch. 354, § 1; P.L. 1993, ch. 353, § 2.)



Chapter 5-15-17 - Prohibited sales.

§ 5-15-17 Prohibited sales.  (a) No itinerant vendor, except an authorized manufacturer's representative, shall offer for sale any of the following items:

(1) Food manufactured and packaged for sale for consumption by a child under the age of two (2) years; or

(2) Drugs, medical devices, and cosmetics as defined in § 21-31-2.

(b) Any person who violates the provisions of this section shall be punished by a fine of up to one hundred dollars ($100) for each item offered for sale or sold.

History of Section.
(P.L. 1990, ch. 517, § 1.)






Chapter 5-16 - Laundries

Chapter 5-16-1 - Definitions.

§ 5-16-1 Definitions.  In this chapter, unless the context otherwise requires:

(1) "Licensing authorities" means the bureau or board of police commissioners of any city or town where that bureau or board of police commissioners is established; but where there is no bureau or board, it means the town council of a town, and the city council of a city.

(2) "Person" means and includes a person, partnership, or corporation.

(3) "Public laundry" means and includes any plant or equipment conducted or operated as a laundry for profit, and for which business is solicited from the general public, but does not mean or include a laundry operated exclusively for and in connection with a hospital, school or other institution, hotel, boardinghouse, or private dwelling, nor a laundry operated by one institution which also serves another institution.

History of Section.
(P.L. 1928, ch. 1200, § 1; G.L. 1938, ch. 369, § 1; G.L. 1956, § 5-16-1.)



Chapter 5-16-2 - Permit required.

§ 5-16-2 Permit required.  No person may conduct or operate a public laundry in any city or town until the licensing authorities of that city or town shall have caused an inspection to be made of the laundry and shall have issued a permit for the operation of the public laundry. The permit shall be issued upon any terms and subject to any rules and regulations not inconsistent with law, that the licensing authorities prescribe for the purpose of protecting the public health and the suppression of unsanitary conditions. Every permit issued under the authority of this chapter shall continue in force until the first day of July in the year following its issue unless sooner revoked or suspended. The licensing authorities of any city or town may fix a fee to be paid for each permit which shall not exceed ten dollars ($10.00) for the term of one year or a pro rata sum for the unexpired portion of any year. Those fees shall be paid into the city or the town treasury. Any permit issued may be revoked or suspended by the licensing authorities for cause shown after a hearing of which the holder of the permit receives seven (7) days' notice in writing.

History of Section.
(P.L. 1928, ch. 1200, § 2; G.L. 1938, ch. 369, § 2; G.L. 1956, § 5-16-2.)



Chapter 5-16-3 - Application for permit.

§ 5-16-3 Application for permit.  Application for a permit shall be made in any form and shall contain any information as to the public laundry for which it is desired that the licensing authorities require. Application for a permit may be made at any time. Within forty (40) days after the receipt of an application, the licensing authorities shall determine whether or not the permit applied for shall be granted. The licensing authorities shall give the applicant for, or holder of, any permit, notice, in writing, of any decision they may make in relation to the permit. Any applicant or holder aggrieved by the decision may within thirty (30) days after receipt of that notice, appeal the decision to the superior court for the counties of Providence and Bristol. That court shall hear the appeal as soon as it may be heard and determine the appeal.

History of Section.
(P.L. 1928, ch. 1200, § 2; G.L. 1938, ch. 369, § 2; G.L. 1956, § 5-16-3.)



Chapter 5-16-4 - Display of permit  Inspection of laundries.

§ 5-16-4 Display of permit  Inspection of laundries.  Every person to whom a permit is issued under this chapter shall keep the permit displayed in a conspicuous place in the office or place of business for which it is issued, and shall whenever requested exhibit the permit to the licensing authorities or their authorized agents. The licensing authorities shall cause an inspection to be made of each public laundry before a permit is issued for its operation and at least once a year after the first inspection. For that purpose and for the enforcement of the provisions of this chapter, the licensing authorities and their authorized agents may enter upon and inspect any premises which they have reason to believe are being conducted, operated and maintained as a public laundry.

History of Section.
(P.L. 1928, ch. 1200, § 3; G.L. 1938, ch. 369, § 3; G.L. 1956, § 5-16-4.)



Chapter 5-16-5 - Night and Sunday operations.

§ 5-16-5 Night and Sunday operations.  No public laundry shall be operated, nor collections of articles to be washed or cleaned in the laundries shall be made, in the town of West Warwick or Bristol or in any city or town whose population according to the latest federal census was more than twenty thousand (20,000), between the hours of 12 o'clock midnight and 5 o'clock in the morning of any day, nor at any time during the first day of the week; provided, that none of the previous provisions apply to automatic coin-operated laundries.

History of Section.
(P.L. 1928, ch. 1200, § 4; G.L. 1938, ch. 369, § 4; G.L. 1956, § 5-16-5; P.L. 1961, ch. 109, § 1.)



Chapter 5-16-7 - Penalty for violations.

§ 5-16-7 Penalty for violations.  Any person, and any official or agent of a corporation or association operating or maintaining a public laundry or making collections of articles to be washed or cleaned in a public laundry contrary to the provisions of this chapter, or who, in any way, interferes with any of the licensing authorities or their authorized agents in the inspection of any premises as prescribed in this chapter, or who operates or maintains any public laundry without a permit as prescribed in this chapter shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than ten (10) days, or by both the fine and imprisonment, and each day of that operation after due notice from the licensing authorities is deemed a separate offense.

History of Section.
(P.L. 1928, ch. 1200, § 5; G.L. 1938, ch. 369, § 5; G.L. 1956, § 5-16-7.)






Chapter 5-17 - Movers

Chapter 5-17-1 - Reports of removals to town or city clerk.

§ 5-17-1 Reports of removals to town or city clerk.  It is made a duty of all persons, firms, or corporations, owning or operating any moving van, furniture van, transfer wagon, express wagon, delivery wagon, commercial automobile, or other vehicle, who hauls or moves, or causes to be hauled or moved, household goods, chattels, or personal effects of any resident of the state changing the place of his or her residence, to make a report of the removal to the town or city clerk of the town or city in which those household goods, chattels, or personal effects are located, and if the removal is from one city or town to another, the report shall be filed with the city or town clerk from which the household goods, chattels, or personal effects are moved.

History of Section.
(P.L. 1913, ch. 952, § 1; P.L. 1919, ch. 1726, § 1; G.L. 1923, ch. 146, § 1; G.L. 1938, ch. 377, § 1; G.L. 1956, § 5-17-1.)



Chapter 5-17-2 - Contents of reports  Filing by clerk.

§ 5-17-2 Contents of reports  Filing by clerk.  (a) The report required by § 5-17-1 shall be made before the expiration of ten (10) days from the date of the removal on blanks furnished by the director of labor and training. Those blanks shall contain generally the character of property moved, the full name of the owner or person in possession, or having the custody of the property, the address from which and to which the hauling or moving was done, the date of the hauling, and the name of the owner and person in charge of the vehicle.

(b) It is the duty of the respective town or city clerks in this state to properly keep those reports on file in their offices in a register or by other suitable methods for preserving those reports for a period of at least six (6) years from and after the time those reports respectively are filed, and those reports are open to public inspection. After the period of six (6) years, the reports may be destroyed.

History of Section.
(P.L. 1913, ch. 952, § 2; P.L. 1916, ch. 1365, § 1; G.L. 1923, ch. 146, § 2; P.L. 1927, ch. 988, § 1; P.L. 1930, ch. 1506, § 1; G.L. 1938, ch. 377, § 2; G.L. 1956, § 5-17-2.)



Chapter 5-17-3 - False information to movers.

§ 5-17-3 False information to movers.  It is unlawful for any other person, firm, or corporation procuring the removal of any of the property described in this chapter to give false information to the owner or operator of any vehicle employed to haul that property, or to willfully deceive him or her as to that property.

History of Section.
(P.L. 1913, ch. 952, § 3; G.L. 1923, ch. 146, § 3; G.L. 1938, ch. 377, § 3; G.L. 1956, § 5-17-3.)



Chapter 5-17-4 - Penalty for violations.

§ 5-17-4 Penalty for violations.  Any person, firm, or corporation violating any of the provisions of this chapter is guilty of a misdemeanor, and upon conviction, shall be fined not less than five dollars ($5.00) nor more than fifty dollars ($50.00) for each offense.

History of Section.
(P.L. 1913, ch. 952, § 4; G.L. 1923, ch. 146, § 4; G.L. 1938, ch. 377, § 4; G.L. 1956, § 5-17-4.)






Chapter 5-18 - Outdoor Advertising

Chapter 5-18-1 - Advertising subject to chapter.

§ 5-18-1 Advertising subject to chapter.  The term "outdoor advertising", as used in this chapter, applies only to all advertising displayed to attract the attention of persons on any public highway, or while in the vehicle of any common carrier, or in any station of a common carrier, or while in any public building, public park, public grounds, or other public places, whether the advertising by means of printing, writing, picture, or a combination of those, and whatever may be the means of display, except that it does not include advertising located upon private property and relating exclusively to the business conducted on that property or the sale or rental of the property, or advertising in or upon the cars and stations of any common carrier.

History of Section.
(P.L. 1910, ch. 542, § 1; G.L. 1923, ch. 121, § 1; G.L. 1938, ch. 375, § 1; G.L. 1956, § 5-18-1.)



Chapter 5-18-2 - Regulatory powers of town and city councils.

§ 5-18-2 Regulatory powers of town and city councils.  In order to preserve the health, safety, morals, and comfort of the inhabitants of this state, the city and town councils, in addition to any powers now enabling, shall have power by ordinance to regulate outdoor advertising in their city or town, as to the place where that advertising may be permitted, the size and kind of the structures upon which it may be placed, and the subject matter that may appear on the outdoor advertising; provided, that those regulations are reasonable in their requirements.

History of Section.
(P.L. 1910, ch. 542, § 2; G.L. 1923, ch. 121, § 2; G.L. 1938, ch. 375, § 2; G.L. 1956, § 5-18-2.)



Chapter 5-18-3 - Advertising requiring specific approval.

§ 5-18-3 Advertising requiring specific approval.  In order to more effectively secure compliance with regulations issued pursuant to § 5-18-2, any ordinance may provide that no outdoor advertising shall be maintained or displayed unless that outdoor advertising, in respect to all the matters specified in § 5-18-2, is first approved, by a city or town officer designated in the ordinance, as being in conformity with those regulations; provided, that, whenever any city or town officer refuses or withholds that approval, application may be made to the city or town council for its approval of the application; and if approved by that city or town council, as being in conformity with those regulations, no approval of the city or town officer is required before maintaining or displaying the advertising.

History of Section.
(P.L. 1910, ch. 542, § 3; G.L. 1923, ch. 121, § 3; G.L. 1938, ch. 375, § 3; G.L. 1956, § 5-18-3.)



Chapter 5-18-4 - Penalty for violations  Inspection and removal.

§ 5-18-4 Penalty for violations  Inspection and removal.  Any person who violates any of the regulations issued pursuant to § 5-18-3, or maintains or displays any outdoor advertising without the approval in any city or town where that approval is required, shall be fined not exceeding ten dollars ($10.00) for every day the violation, maintenance, or display continues. Any and all officers authorized by that ordinance have the right to enter upon the premises where that outdoor advertising is maintained or displayed, for the purpose of inspecting the advertising, and may remove any outdoor advertising and structures which are not in conformity with those regulations; provided, that any person maintaining or displaying outdoor advertising has been convicted of any violation of this chapter regarding outdoor advertising.

History of Section.
(P.L. 1910, ch. 542, § 4; G.L. 1923, ch. 121, § 4; G.L. 1938, ch. 375, § 4; G.L. 1956, § 5-18-4.)






Chapter 5-19 - Pharmacy



Chapter 5-19.1 - Pharmacies

Chapter 5-19.1-1 - Introduction.

§ 5-19.1-1 Introduction.  The legislature finds that the practice of pharmacy is a learned profession. The sole legislative purpose for enacting this chapter is to ensure that every pharmacy and pharmacist practicing in the state meet minimum standards for safe practice. Pharmacists who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state. The intent of the legislature is to facilitate the pharmacy practice evolution from a product-oriented profession to one that is increasingly based on desired patient outcomes through pharmaceutical care. The current pharmacy statute limits the definition of pharmacy practice to specific distinct traditional pharmacy practice roles. Contemporary pharmacy practice and the evolving roles of pharmacists are limited by the boundaries of traditional statutory definitions.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-2 - Definitions.

§ 5-19.1-2 Definitions.  (a) "Board" means the Rhode Island board of pharmacy.

(b) "Change of ownership" means:

(1) In the case of a pharmacy, manufacturer, or wholesaler, which is a partnership, any change which results in a new partner acquiring a controlling interest in the partnership;

(2) In the case of a pharmacy, manufacturer or wholesaler which is a sole proprietorship, the transfer of the title and property to another person;

(3) In the case of a pharmacy, manufacturer, or wholesaler which is a corporation:

(i) A sale, lease exchange, or other disposition of all or substantially all of the property and assets of the corporation; or

(ii) A merger of the corporation into another corporation; or

(iii) The consolidation of two (2) or more corporations, resulting in the creation of a new corporation; or

(iv) In the case of a pharmacy, manufacturer, or wholesaler which is a business corporation, any transfer of corporate stock which results in a new person acquiring a controlling interest in the corporation; or

(v) In the case of a pharmacy, manufacturer, or wholesaler which is a non-business corporation, any change in membership, which results in a new person acquiring a controlling vote in the corporation.

(c) "Compounding" means the act of combining two (2) or more ingredients as a result of a practitioner's prescription or medication order occurring in the course of professional practice based upon the individual needs of a patient and a relationship between the practitioner, patient, and pharmacist. Compounding does not mean the routine preparation, mixing or assembling of drug products that are essentially copies of a commercially available product. Compounding shall only occur in the pharmacy where the drug or device is dispensed to the patient or caregiver and includes the preparation of drugs or devices in anticipation of prescription orders based upon routine, regularly observed prescribing patterns.

(d) "Controlled substance" means a drug or substance, or an immediate precursor of such drug or substance, so designated under or pursuant to the provisions of chapter 28 of title 21.

(e) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a drug or device, whether or not there is an agency relationship.

(f) "Device" means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended:

(1) For use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or

(2) To affect the structure or any function of the body of man or other animals.

(g) "Director" means the director of the Rhode Island state department of health.

(h) "Dispense" means the interpretation of a prescription or order for a drug, biological, or device and, pursuant to that prescription or order, the proper selection, measuring, compounding, labeling, or packaging necessary to prepare that prescription or order for delivery or administration.

(i) "Distribute" means the delivery of a drug or device other than by administering or dispensing.

(j) "Drug" means:

(1) Articles recognized in the official United States Pharmacopoeia or the Official Homeopathic Pharmacopoeia of the U.S.;

(2) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man, woman or other animals;

(3) Substances (other than food) intended to affect the structure or any function of the body of man, woman or other animals; or

(4) Substances intended for use as a component of any substances specified in subdivision (1), (2), or (3) of this subsection and § 5-19-1(16), but not including devices or their component parts or accessories.

(k) "Equivalent and interchangeable" means having the same generic name, dosage form, and labeled potency, meeting standards of the United States Pharmacopoeia or National Formulary, or their successors, if applicable, and not found in violation of the requirements of the United States Food and Drug Administration, or its successor agency, or the Rhode Island department of health.

(l) "Intern" means:

(1) A graduate of an American Council on Pharmaceutical Education (ACPE) accredited program of pharmacy;

(2) A student who is enrolled in at least the first year of a professional ACPE accredited program of pharmacy; or

(3) A graduate of a foreign college of pharmacy who has obtained full certification from the FPGEC (Foreign Pharmacy Graduate Equivalency Commission) administered by the National Association of Boards of Pharmacy.

(m) "Legend drugs" means any drugs, which are required by any applicable federal or state law or regulation to be dispensed on prescription only or are restricted to use by practitioners only.

(n) "Manufacture" means the production, preparation, propagation, compounding, or processing of a drug or other substance or device or the packaging or repackaging.

(o) "Non-legend" or "nonprescription drugs" means any drugs, which may be lawfully sold without a prescription.

(p) "Person" means an individual, corporation, government, subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

(q) "Pharmaceutical care" is the provision of drugs and other pharmaceutical services intended to achieve outcomes related to cure or prevention of a disease, elimination or reduction of a patient's symptoms, or arresting or slowing of a disease process. "Pharmaceutical care" includes the judgment of a pharmacist in dispensing an equivalent and interchangeable drug or device in response to a prescription, after appropriate communication with the prescriber and the patient.

(r) "Pharmacist-in-charge" means a pharmacist licensed in this state as designated by the owner as the person responsible for the operation of a pharmacy in conformance with all laws and regulations pertinent to the practice of pharmacy and who is personally in full and actual charge of such pharmacy and personnel.

(s) "Pharmacy" means that portion or part of a premise where prescriptions are compounded and dispensed, including that portion utilized for the storage of prescription or legend drugs.

(t) "Pharmacy technician" means an individual who meets minimum qualifications established by the board, which are less than those established by this chapter as necessary for licensing as a pharmacist, and works under the direction and supervision of a licensed pharmacist.

(u) "Practice of pharmacy" means the interpretation, evaluation, and implementation of medical orders; the dispensing of prescription drug orders; participation in drug and device selection; the compounding of prescription drugs; drug regimen reviews and drug or drug related research; the administration of adult immunizations pursuant to a valid prescription or physician approved protocol and in accordance with regulations, to include training requirements as promulgated by the department of health; the administration of all forms of influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive, pursuant to a valid prescription or prescriber approved protocol, in accordance with the provisions of § 5-19.1-31 and in accordance with regulations, to include necessary training requirements specific to the administration of influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive, as promulgated by the department of health; provision of patient counseling and the provision of those acts or services necessary to provide pharmaceutical care; and/or the responsibility for the supervision for compounding and labeling of drugs and devices (except labeling by a manufacturer, repackager, or distributor of non-prescription drugs and commercially packaged legend drugs and devices), proper and safe storage of drugs and devices, and maintenance of proper records for them. Nothing in this definition shall be construed to limit or otherwise affect the scope of practice of any other profession.

(v) "Practitioner" means a physician, dentist, veterinarian, nurse or other person duly authorized by law in the state in which they practice to prescribe drugs.

(w) "Preceptor" means a pharmacist registered to engage in the practice of pharmacy in this state, who has the responsibility for training interns.

(x) "Prescription" means an order for drugs or devices issued by the practitioner duly authorized by law in the state in which he or she practices to prescribe drugs or devices in the course of his or her professional practice for a legitimate medical purpose.

(y) "Wholesaler" means a person who buys drugs or devices for resale and distribution to corporations, individuals, or entities other than consumers.

History of Section.
(P.L. 2001, ch. 60, § 2; P.L. 2007, ch. 53, § 1; P.L. 2007, ch. 65, § 1; P.L. 2011, ch. 91, § 1; P.L. 2011, ch. 109, § 1.)



Chapter 5-19.1-3 - State board of pharmacy  Creation  Membership  Oath  Vacancies.

§ 5-19.1-3 State board of pharmacy  Creation  Membership  Oath  Vacancies.  (a) Within the department of health, there shall be a board of pharmacy, consisting of nine (9) individuals, residents of the state of Rhode Island, one of whom shall be a registered pharmacist who is currently employed in the department of pharmacy at a hospital corporation in the state of Rhode Island during his or her term of appointment; two (2) of whom shall be actively engaged in the practice of independent retail pharmacy; two (2) of whom shall be representatives of the Rhode Island drug chain stores; two (2) of whom shall be actively engaged in any field of pharmacy practice; and two (2) of whom shall be from the public. All members, except the public members, shall be registered pharmacists and shall have been a licensed pharmacist for five (5) consecutive years in the state of Rhode Island immediately prior to appointment.

(b) Members of the board shall hold office for a term of three (3) years. Appointment of members shall occur as individual appointments expire, such that the composition of the board will not be altered. All appointments shall be made by the director of health with the approval of the governor.

(c) No person who has been appointed to and served for three (3) full consecutive three (3) year terms shall be eligible for appointment to the board.

(d) Each member shall qualify by taking the usual oath of a state officer, which shall be filed with the secretary of state, and each member shall hold office for the term of his or her appointment and until his or her successor is appointed and qualified.

In the case of the resignation or disqualification of a member, or a vacancy occurring from any cause, the director shall appoint a successor for the unexpired term.

History of Section.
(P.L. 2001, ch. 60, § 2; P.L. 2008, ch. 374, § 1.)



Chapter 5-19.1-4 - State board of pharmacy  Meetings  Quorum  Chairperson.

§ 5-19.1-4 State board of pharmacy  Meetings  Quorum  Chairperson.  Members of the board shall meet at the times that it shall determine and as often as necessary to discharge the duties imposed upon it. The board shall elect a chairperson and a secretary from among its members annually in March. The simple majority of the board of pharmacy shall constitute a quorum. The board shall organize each year by electing from its membership a secretary who shall record and maintain the minutes of each meeting and a chairperson.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-5 - State board of pharmacy  Powers and duties.

§ 5-19.1-5 State board of pharmacy  Powers and duties.  The board, subject to the approval of the director, shall:

(1) Regulate the practice of pharmacy and enforce all laws relating to pharmacy;

(2) Approve examinations for applicants for pharmacists' licenses;

(3) Establish the qualifications for licensure of pharmacists, pharmacy interns, pharmacy technicians, other classes of pharmacy personnel and wholesalers, or manufacturers;

(4) Conduct hearings for the revocation or suspension of licenses, permits, registrations, certificates, or any other authority to practice granted by the board, these which hearings may, at the board's discretion, also be conducted by an administrative hearing officer;

(5) Issue subpoenas and administers oaths in connection with any hearing, or disciplinary proceeding held under this chapter or any other chapter assigned to the board; provided, however, that no deceased pharmacist shall have his/her name kept on the health department list of pharmacists that have had a disciplinary action taken against his/her license;

(6) Be authorized to promulgate rules and regulations necessary to carry out the purposes of this chapter.

(7) Adopt rules establishing and governing continuing education requirements for pharmacists and other licensees applying for renewal of licenses under this chapter;

(8) Assess an administrative penalty on any person who fails to comply with any provision of this chapter or any rule, regulation, order, license or approval issued by the board relating to pharmacy;

(9) Adopt any other rules and regulations as necessary to carry out provisions of this chapter.

History of Section.
(P.L. 2001, ch. 60, § 2; P.L. 2007, ch. 316, § 1.)



Chapter 5-19.1-6 - Board of pharmacy  Inspectors and assistants.

§ 5-19.1-6 Board of pharmacy  Inspectors and assistants.  The director of health is authorized to appoint in accordance with the provisions of chapter 4 of title 36 an inspector or inspectors who shall be registered pharmacists, and any other necessary assistants who shall perform such duties as the board of pharmacy shall designate.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-7 - Director of health  Powers and duties.

§ 5-19.1-7 Director of health  Powers and duties.  The director shall:

(1) Establish reasonable license and examination fees;

(2) Be authorized to appoint an inspector or inspectors who shall be registered pharmacists, and any other necessary assistants who shall perform such duties as the director shall designate;

(3) Issue, pursuant to any rules and regulations promulgated by the board and approved by the director, all licenses and registrations required by this chapter for duly qualified applicants;

(4) Deny licenses and registrations, and to revoke, suspend, or otherwise discipline licensees in accordance with the provisions of this chapter;

(5) Exercise all other powers, specifically conferred upon him or her by virtue of the provisions of this chapter or other applicable sections of the general laws of the state.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-8 - Licensing required.

§ 5-19.1-8 Licensing required.  No person shall engage in the practice of pharmacy, establish, conduct, or maintain a pharmacy or wholesale drug operation, or manufacture drugs without obtaining a license under this chapter. It shall be unlawful for any person to practice pharmacy or to institute or operate any pharmacy unless such person shall be a licensed pharmacist or shall place in charge of the pharmacy a licensed pharmacist. Provided, persons who provide acceptable evidence of being currently licensed by examination or endorsement under the laws of other states of the United States and the District of Columbia shall not be prevented from practicing in this state for a period of ninety (90) days from the date on the application receipt, provided that they become duly licensed in this state within ninety (90) days. The board may, through regulations, establish the responsibilities and duties of the pharmacist-in-charge.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-9 - Pharmacy license  Fee  Display  Declaration of ownership and location.

§ 5-19.1-9 Pharmacy license  Fee  Display  Declaration of ownership and location.  (a) A pharmacy license shall be issued to any owner who meets the requirements established under this chapter or by regulations. The owner of each pharmacy shall pay an original license fee to be determined by the director, and annually thereafter, on or before a date to be determined by the director, for which he or she shall receive a license of location, which shall entitle the owner to operate such pharmacy at the location specified, or such other temporary location as the director may approve, for the period ending on a date to be determined by the director, and each owner shall at the time of filing proof of payment of such fee, file with the department on a blank provided for it, a declaration of ownership and location, which declaration of ownership and location so filed as aforesaid shall be deemed presumptive evidence of ownership of the pharmacy mentioned therein. A license shall be issued to the owner and premises listed on the form and shall not be transferred. A license issued pursuant to this section shall be the property of the state and loaned to the licensee, and it shall be kept posted in a conspicuous place on the licensed premises. If a change in owner or premise listed in said firm occurs, the license becomes null and void.

(b) It shall be the duty of the owner to immediately notify the department of any proposed change of location or ownership.

(c) In the event such license fee remains unpaid on the date due, no renewal or new license shall be issued except upon payment of the license renewal fee.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-10 - Restricted pharmacies  License.

§ 5-19.1-10 Restricted pharmacies  License.  (a) Upon application of the plan administrator or trustee of any trust, fund, pension plan, combination plan, or profit sharing plan, which is subject to the provisions of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the board of pharmacy may license a facility, subsequently called a "restricted pharmacy", for the purpose of dispensing pharmacy services to beneficiaries; provided, that no such license shall be granted unless the trust, fund or plan demonstrates to the satisfaction of the board of pharmacy that it is associated with another such trust, fund or plan already licensed in another state to own and operate a restricted pharmacy for the purpose of dispensing pharmacy services to its beneficiaries. Charges for those services shall be determined by the trustee or plan administrator. A restrictive pharmacy may, after written notice to the board, limit its operation to a specific schedule of drugs.

(b) The board of pharmacy may establish regulations which shall apply to a restrictive pharmacy. Nothing in this section shall prohibit a restricted pharmacy from accepting or filling prescriptions by mail; provided, that the prescribing physician is verified, according to the procedures established by chapter 37 of this title as licensed to practice in this state or in any New England state.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-11 - Nonresident pharmacy  Fees  Display  Declaration of ownership and location.

§ 5-19.1-11 Nonresident pharmacy  Fees  Display  Declaration of ownership and location.  (a) Any pharmacy located outside this state that ships, mails, or delivers, in any manner, legend drugs, controlled substances, or devices into this state is a nonresident pharmacy and shall be licensed by the department. The nonresident pharmacy shall maintain at all times a valid unexpired license, permit or registration to operate the pharmacy in compliance with the laws of the state in which it is located. Any pharmacy subject to this section shall comply with the board of pharmacy regulations of this state when dispensing legend drugs or devices to residents of this state.

(b) A pharmacy license will be issued to the owner who meets the requirements established pursuant to this chapter or regulations. The owner of each pharmacy shall pay an original license fee to be determined by the director, and annually thereafter, on or before a date to be determined by the director, for which he or she shall receive a license of location, which shall entitle the owner to operate the pharmacy at the specified location, or any other temporary location as the director may approve, for the period ending on a date to be determined by the director. Each such owner shall at the time of filing provide proof of payment of the fee, file with the department on a provided form, a declaration of ownership and location. The declaration of ownership and location so filed as aforesaid shall be deemed presumptive evidence of ownership of the pharmacy mentioned in the form. A license shall be issued to the owner and premise listed on the form and shall not be transferred. A license issued pursuant to this section shall be the property of the state and loaned to the licensee, and it shall be kept posted in a conspicuous place on the licensed premises. If a change in owner or premise listed in said firm occurs, the license shall become null and void.

(c) It shall be the duty of the owner to immediately notify the department of any proposed change of location or ownership.

(d) In the event such license fee remains unpaid on the date due, no renewal or new license shall be issued except upon payment of the license renewal fee.

History of Section.
(P.L. 2001, ch. 60, § 2; P.L. 2004, ch. 364, § 1; P.L. 2004, ch. 371, § 1.)



Chapter 5-19.1-11.1 - Rules.

§ 5-19.1-11.1 Rules.  On or before January 15, 2005, the department of health shall promulgate rules, pursuant to chapter 35 of title 42, establishing standards and procedures to protect the health and safety of the public and governing the operation and licensing of Canadian pharmacies necessitated by the enactment of subsections (c), (d) and (e) of § 5-19.1-11.

History of Section.
(P.L. 2004, ch. 364, § 2.)



Chapter 5-19.1-12 - Manufacturer's License  Fees  Display  Declaration of ownership and location.

§ 5-19.1-12 Manufacturer's License  Fees  Display  Declaration of ownership and location.  The owner of each and every place of business which manufactures legend drugs within this state, and any person who manufactures legend drugs outside this state for distribution within this state, shall be licensed by the department. The owner shall pay a license fee to be determined by the director, and thereafter, on or before a date to be determined by the director, a fee to be determined by the director, for which the owner shall receive a license of location from the director. The license shall entitle the owner to manufacture drugs at the specified location for the period ending on a date to be determined by the board, and each such owner shall at the time of payment of such fee file with the department, on a provided form, a declaration of ownership and location. The declaration of ownership and location so filed as aforesaid shall be deemed presumptive evidence of the ownership of such place of business mentioned in the form. A license issued pursuant to this section shall be the property of the state and loaned to the licensee, and it shall be kept posted in a conspicuous place on the licensed premises. It shall be the duty of the owner to immediately notify the department of any proposed change of location or ownership. In the event such license fee remains unpaid on the date due, no renewal or new license shall be issued except upon payment of the license renewal fee. A license shall be issued to the owner and premise listed on the form and shall not be transferred. If a change in owner or premise listed on said form occurs, the license becomes null and void.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-13 - Wholesalers' license  Fees  Display  Declaration of ownership and location.

§ 5-19.1-13 Wholesalers' license  Fees  Display  Declaration of ownership and location.  The owner of each place of business, located within or outside this state, which distributes legend drugs and nonprescription drugs, at wholesale in this state, shall pay a license fee to be determined by the director, and thereafter, on or before a date to be determined by the director, a fee to be determined by the director, for which the owner shall receive a license of location from the department, which shall entitle such owner to either sell legend drugs and nonprescription drugs at wholesale at the specified location for the period ending on a date to be determined by the board, and each such owner shall at the time of payment of such fee file with the department, on a provided form, a declaration of ownership and location, which declaration of ownership and location so filed as aforesaid shall be deemed presumptive evidence of the ownership of such place of business mentioned in the form. It shall be the duty of the owner to immediately notify the department of any change of location and ownership and to keep the license of location or the renewal thereof properly exhibited in such place of business. In the event such license fee remains unpaid on the date due, no renewal or new license shall be issued except upon payment of the license renewal fee. A license shall be issued to the owner and premise listed on the form and shall not be transferred. If a change in owner or premise listed on the form occurs, the license becomes null and void.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-14 - Licensing of pharmacists  Prerequisites  Examinations  Reciprocity  Fees  Renewal.

§ 5-19.1-14 Licensing of pharmacists  Prerequisites  Examinations  Reciprocity  Fees  Renewal.  (a) The director shall license as a pharmacist any individual who shall:

(1) Be at least eighteen (18) years of age;

(2) Have satisfied the board that he or she is of good moral and professional character;

(3) Hold a baccalaureate degree in pharmacy or a doctor of pharmacy degree granted by a school or college of pharmacy program that is accredited by the American Council on Pharmaceutical Education; or is a graduate of a foreign college who wishes to be examined for licensure as a pharmacist in this state and who shall provide evidence of successful completion of the FPGEC Certification Program as established in regulation.

(4) Have completed or have otherwise met the internship requirements as set forth in rules;

(5) Have satisfactorily passed examinations approved by the board and the director; and

(6) Meet any additional requirements that may be established in regulations.

(b) The department shall, without examination other than those required in regulation relating to the practice of pharmacy, license as a pharmacist any individual who has been duly licensed by examination as a pharmacist under the laws of another state, territory or possession of the United States, if, in the opinion of the board of pharmacy, the applicant meets the qualifications required of professional pharmacists in this state.

(c) Every application under this subsection shall be accompanied by a fee as determined by the department in regulation.

(d) The department shall provide for, regulate and require all persons licensed as pharmacists to periodically renew their license, and shall prescribe the form of such license and information required to be submitted by all applicants.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-15 - Pharmacy interns  License  Fees  Renewals.

§ 5-19.1-15 Pharmacy interns  License  Fees  Renewals.  (a) Any person who is a graduate of an accredited program of pharmacy, or who is a student enrolled in at least the third year of a professional program of an accredited program of pharmacy, or any graduate of a foreign college of pharmacy who has obtained FPGEC certification may file an application for licensure as a pharmacy intern with the department. He or she shall be required to furnish any information that the board may, by regulation, prescribe and, simultaneously with the filling of the application, shall pay to the department a fee to be determined by the department. All licenses issued to pharmacy interns shall be valid for a period to be determined by the department, but in no instance shall the license be valid if the individual is no longer making timely progress toward graduation. No pharmacy student may serve an internship with a preceptor without holding a valid pharmacy intern license from the board of pharmacy.

(b) To assure adequate practical instruction, pharmacy internship experience as required under this chapter shall be obtained after licensure as a pharmacy intern by practice in any licensed pharmacy or other program meeting the requirements promulgated by regulation of the board, and shall include any instruction in the practice of pharmacy that the board of regulation shall prescribe.

(c) Licensed pharmacy interns shall practice only under the immediate supervision of a licensed pharmacist.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-16 - Pharmacy technicians  License  Fees  Renewals.

§ 5-19.1-16 Pharmacy technicians  License  Fees  Renewals.  A pharmacy technician license shall be issued to any individual who meets the requirements established under this chapter or by regulations. The pharmacy technician shall file an application for licensure with the department and shall be required to furnish any information that the board may, by regulation, prescribe and, simultaneously with the filing of the application, shall pay a fee to the department to be determined by the department. All licenses issued to pharmacy technicians shall be valid for a period to be determined by the department. No individual may serve as a pharmacy technician without holding a valid pharmacy technician license from the board of pharmacy.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-17 - Central database  Operation.

§ 5-19.1-17 Central database  Operation.  (a) Pharmacies operated by a person pursuant to this chapter may refill prescriptions which have been previously dispensed by an affiliated pharmacy; provided, that prior to dispensing a refill, the pharmacy refilling the prescription verifies the appropriateness of the refill through a centralized database.

(b) Clinic pharmacies operated by a health maintenance organization licensed under chapter 41 of title 27 and this chapter may refill prescriptions which have been previously dispensed by another health maintenance organization clinic pharmacy; provided, that prior to dispensing a refill, the pharmacy refilling the prescription verifies the appropriateness of the refill through a centralized database of that health maintenance organization.

(c) Disclosure of prescription information to any other person(s) other than agents of properly licensed pharmacies pursuant to subsection (a) or (b) of this section is prohibited. Disclosure of prescription information is permitted only to those directly involved in patient care consistent with chapter 37.3 of this title, Health Care Communications and Information.

(d) The disclosure of prescription information to researchers may only be authorized in accordance with Federal Policy for the Protection of Human Subjects.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-18 - Necessity of prescription label.

§ 5-19.1-18 Necessity of prescription label.  To every box, bottle, jar, tube or other container of a prescription, which is dispensed, a label shall be attached, the contents of which, shall be defined by the board by regulation.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-19 - Pharmacists  Substitution of drugs.

§ 5-19.1-19 Pharmacists  Substitution of drugs.  Pharmacists when dispensing a prescription shall, unless requested otherwise by the individual presenting the prescription in writing, substitute drugs containing all the same active chemical ingredients of the same strength, quantity, and dosage form as the drug requested by the prescriber from approved prescription drug products in accordance with the provisions of § 21-31-16, unless ordered by the prescribing physician to dispense as brand name necessary on the prescription form, or if the prescriber gives oral direction to that effect to the dispensing pharmacist. The requirements of this section shall not apply to an order to dispense a drug for immediate administration to a licensed hospital, nursing facility or hospice facility in-patient. The pharmacist will make a product selection from approved prescription drug products and shall pass the savings on to the ultimate consumer. When a drug product selection is made, the pharmacist shall indicate the product dispensed on the written prescription or on the oral prescription, which has been reduced to writing, or product information may be maintained on a computerized system if information is readily retrievable.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-20 - License  Renewal  Fee display.

§ 5-19.1-20 License  Renewal  Fee display.  Every licensed pharmacist who desires to practice pharmacy shall secure from the department a license, the fee for which shall be determined by the director. The renewal fee shall also be determined in regulation by the director. The date of renewal may be established by the director by regulation, and the department may by regulation extend the duration of a licensing period. The current license shall be conspicuously displayed to the public in the pharmacy to which it applies.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-21 - Refusal, suspension and revocation of licensees.

§ 5-19.1-21 Refusal, suspension and revocation of licensees.  The board of pharmacy, with the approval of the director, may deny, suspend, revoke or otherwise discipline the licensee upon proof that:

(1) The license was procured through fraud, misrepresentation or deceit;

(2) The licensee has violated any of the laws of this state or the United States relating to the practice of pharmacy, drugs, controlled substances, cosmetics, or nonprescription drugs, or has violated any of the rules and regulations of the board of pharmacy or has been convicted of a felony;

(3) A court of competent jurisdiction has determined a pharmacist to be mentally incompetent; the pharmacist shall automatically have his or her license suspended by the board upon the entry of the judgment, regardless of the pendency of an appeal;

(4) The licensee has dependence upon controlled substances or habitual drunkenness, or rendering professional services while the licensee is intoxicated or incapacitated by the use of drugs;

(5) The licensee made and/or filed false reports or records;

(6) The licensee's conduct is incompetent, or negligent which shall include, but not be limited to, any departure from or failure to conform to the minimal standards acceptable and prevailing pharmacy practice as determined by the board;

(7) The licensee has been found guilty in another state of conduct, which, if committed in Rhode Island, would constitute grounds to deny, revoke or suspend or otherwise discipline a licensee;

(8) The licensee has violated or permitted the violation of any provision of any state or federal law, rule or regulation governing the possession, use, distribution or dispensing of drugs, including, but not limited to, the violation of any provision of this chapter, chapter 28 of title 21, chapter 31 of title 21, or rule or regulation of the board;

(9) The licensee has knowingly allowed any unlicensed person to take charge of a pharmacy or engage in the practice of pharmacy;

(10) The pharmacist has compounded, dispensed or caused the compounding or dispensing of any drug or device which contains more or less than the equivalent quantity of ingredient or ingredients specified by the person who prescribed such drug or device; provided, that nothing herein shall be construed to prevent the pharmacist from exercising professional judgment in the preparation or providing of such drugs or devices;

(11) The licensee has engaged in unprofessional conduct by failing to maintain the standards of practice or by such other conduct as prescribed in regulation;

(12) On or after July 6, 1993, the board of pharmacy shall refuse to grant any pharmacy license to any individual who is a practitioner authorized to prescribe medications or to any partnership, corporation or other entity in which practitioners authorized to prescribe medications maintain a financial interest which, in the aggregate, exceeds ten percent (10%) of the total ownership of the entity or of the subject pharmacy or drug store;

(13) On or after July 1, 1994, good and sufficient cause shall exist for the refusal to renew and/or for the revocation of any pharmacy license if, after a hearing, the board of pharmacy determines that:

(i) Practitioners with authority to prescribe medications maintain a financial interest which, in the aggregate, exceeds ten percent (10%) of the total ownership of the subject pharmacy, drug store or licensee; or

(ii) More than forty percent (40%) of the prescription filled by the subject pharmacy or drug store within any three (3) month period beginning on or after July 1, 1994, were issued by practitioners with any ownership interest in the subject pharmacy, drug store, or licensee;

(iii) Any other causes as set forth in regulations.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-22 - Authorized practices.

§ 5-19.1-22 Authorized practices.  Nothing contained in this chapter shall apply to any practitioner with authority to prescribe who does not keep open shop for the retailing, dispensing of medicines and poisons, nor prevent him or her from administering or supplying to his patients such articles as he or she may deem fit and proper. Nothing in this chapter shall apply to, nor in any manner interfere with, the business of a general merchant in selling and distributing non-narcotic, nonprescription medicines or drugs which are prepackaged, fully prepared by the manufacturer for use by the consumer, and labeled in accordance with the requirements of the state and federal food and drug acts.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-23 - Unlawful practices.

§ 5-19.1-23 Unlawful practices.  Any person who shall take or use or exhibit in or upon any place of business, or advertise in a newspaper, telephone directory, or other directory, or by electronic media, or in any other manner, the title of pharmacist, pharmacy intern, druggist, pharmacy, drug store, medicine store, drug department, drugs, drug sundries, or any title or name of like description or import without continuously and regularly employed in his or her shop, store or place of business, during business hours of the pharmacy, a pharmacist duly licensed under this chapter, shall be guilty of a misdemeanor, and each and every day that such prohibited practice continues shall be deemed a separate offense.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-24 - Emergency prescription refill.

§ 5-19.1-24 Emergency prescription refill.  In the event a pharmacist receives a request for a prescription refill, and the pharmacist is unable to readily obtain refill authorization from the prescriber, the pharmacist may dispense a one-time emergency refill of up to a seventy-two (72) hour supply of the prescribed medication, providing that:

(1) The prescription is not for a drug in schedule II appearing in chapter 28 of title 22;

(2) The medication is essential to the maintenance of life or to the continuation of therapy of a chronic condition;

(3) In the pharmacist's professional judgment, the interruption of therapy might reasonably produce undesirable health consequences or may cause physical or mental discomfort;

(4) The dispensing pharmacist notifies the prescriber of the emergency dispensing within a reasonable time after such dispensing.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-25 - Immunity.

§ 5-19.1-25 Immunity.  The director of health, board members, and their agents and employees shall be immune from suit in any action, civil or criminal, based on any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There shall be no civil liability on the part of, or cause of action of any nature against, the board, the director, their agents, or their employees or against any organization or its members, peer review board or its members, or other witnesses and parties to board proceedings for any statements made in good faith by them in any reports, communications or testimony concerning an investigation by the board of the conduct or competence of any licensee under this chapter.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-26 - Refusal, suspension and revocation of licenses  Appeal procedure.

§ 5-19.1-26 Refusal, suspension and revocation of licenses  Appeal procedure.  In any case of the refusal, suspension or revocation of a license by the board, with the approval of the director, under the provisions of this chapter, appeal may be taken in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-27 - Penalty for operating without license.

§ 5-19.1-27 Penalty for operating without license.  Any person who engages in any activity, which requires a license or registration under this chapter, without obtaining a license as required by this chapter shall be guilty of a misdemeanor and shall upon conviction be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-28 - Severability.

§ 5-19.1-28 Severability.  If any provision of this chapter or of any rule or regulation made pursuant to this chapter or the application of the chapter, rule, or regulation thereof to any person or circumstances is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of such provision to other persons or circumstances, shall not be affected by that invalidity.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-29 - Continuity of administration.

§ 5-19.1-29 Continuity of administration.  (a) Any proceeding or other business or matter undertaken or commenced prior to January 1, 2002, and pending on January 1, 2002, may be conducted and completed by the director of the department of health, board of pharmacy or by a subordinate under his or her direction, in the same manner and under the same terms and conditions with the same effect as though it were undertaken or commenced or completed prior to January 1, 2002.

(b) All officers and members of the existing board, their subordinates and employees, whose functions and duties are preserved by this chapter shall continue to perform the same function and duties from January 1, 2002, in like manner as though they had been appointed or employed after January 1, 2002.

(c) All rules and regulations issued, adapted, modified or repealed by the board of pharmacy pursuant to any provisions of this chapter shall remain in effect until subsequent action of the director of health and the board of pharmacy.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-30 - List of drugs to be posted  Display of current selling price required  Exception.

§ 5-19.1-30 List of drugs to be posted  Display of current selling price required  Exception.  (a) The director of the department of health shall compile a list of at least ten (10) prescribed health maintenance drugs and forward it to the board of pharmacy which shall distribute that list to all pharmacies in the state. Each pharmacy shall post, in a clear and legible form, on that list, the current selling price of each prescription drug listed.

(b) "Current selling price" means the actual price to be paid by a retail purchaser to the pharmacy for any prescription drug listed at the usual strength and amount listed.

(c) Each pharmacy:

(1) Shall conspicuously display the list of the ten (10) prescribed health maintenance prescription drugs at or adjacent to the place in the pharmacy where prescriptions are presented for compounding and dispensing;

(2) Shall, upon request, provide to a consumer who possesses a prescription for any listed prescription drug, the current selling price of that drug; and

(3) May change the current selling price and the posting of that price on the list at any time.

(d) The requirements of this section do not apply to an order to dispense a drug for immediate administration to a hospital patient.

History of Section.
(P.L. 2001, ch. 60, § 2.)



Chapter 5-19.1-31 - Administration of influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive.

§ 5-19.1-31 Administration of influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive.  (a) Parental consent shall be required for all pharmacist-administered immunizations for individuals under the age of eighteen (18) years.

(b) The department of health shall require a pharmacist who is authorized to administer influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive, pursuant to § 5-19.1-2, to electronically report to the department all immunizations administered within seven (7) days of administration in the format and for the populations required by the department.

(c) The department of health shall require a pharmacist who is authorized to administer influenza immunizations to individuals between the ages of nine (9) years and eighteen (18) years, inclusive, pursuant to § 5-19.1-2 to provide notification of a patient's immunization to the patient's primary care provider, if known, within fourteen (14) days of administration.

(2) The department of health's rules and regulations shall include provisions to ensure that the administering pharmacist make a good faith effort to obtain information relating to the identity of a patient's primary care provider or primary care practice, for the purposes of fulfilling the reporting requirements of subdivision (c)(1) herein. If a patient does not have an existing relationship with a primary care provider or primary care practice, the administering pharmacist shall proceed with the reporting requirements contained in subsection (b) herein.

History of Section.
(P.L. 2011, ch. 91, § 2; P.L. 2011, ch. 109, § 2.)






Chapter 5-19.2 - Collaborative Pharmacy Practice

Chapter 5-19.2-1 - Purpose.

§ 5-19.2-1 Purpose.  The legislature finds that the practice of pharmacy is a learned profession. The sole legislative purpose for enacting this chapter is to ensure that every pharmacist practicing in the state and every pharmacy meet minimum requirements for safe practice. It is the legislative intent that pharmacists who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state. The practice of pharmacy has evolved from a product-oriented profession to one that is based on patient outcomes through the provisions of pharmaceutical care. Contemporary pharmacy practice and the roles pharmacists are currently playing exceed the boundaries of traditional statutory definitions. The intent of this chapter is to promote relationships between the pharmacist, patient and patient's physician for the advancement of patient care. It is not to be construed or perceived as permitting or promoting the practice of pharmacy independent of the physician/patient relationship.

History of Section.
(P.L. 2001, ch. 68, § 1.)



Chapter 5-19.2-2 - Definitions.

§ 5-19.2-2 Definitions.  (a) "Collaborative practice agreement" is a written and signed agreement, entered into voluntarily, between a pharmacist with advanced training and experience relevant to the scope of collaborative practice and one or more physicians that defines the collaborative pharmacy practice in which the pharmacist and physician(s) propose to engage. Collaborative practice agreements shall be made in the best interest of public health.

(b) "Collaborative practice committee" shall consist of six (6) individuals: three (3) individuals to be appointed by the board of pharmacy from nominees provided by the Rhode Island Pharmacists Association; three (3) individuals to be appointed by the board of medical licensure and discipline from nominees provided by the Rhode Island Medical Society. The collaborative practice committee shall advise the director on all issues pertinent to the regulation of collaborative practice agreements.

(c) "Collaborative pharmacy practice" is that practice of pharmacy whereby a pharmacist with advanced training and experience relevant to the scope of collaborative practice agrees to work in collaboration with one or more physicians for the purpose of drug therapy management of patients, such management to be pursuant to a protocol or protocols authorized by the physician(s) and subject to conditions and/or limitations as set forth by the department. A health care professional who has prescribing privileges and is employed by a collaborating physician may be in such an agreement.

(d) "Drug therapy management" means the review, in accordance with a collaborative practice agreement, of drug therapy regimen or regimens of patients by a pharmacist for the purpose of rendering advice to one or more physicians that are party to the agreement, or their physician designees, regarding adjustment of the regimen. Decisions involving drug therapy management shall be made in the best interests of the patient. In accordance with a collaborative practice agreement, drug therapy management may include:

(1) Modifying and managing drug therapy;

(2) Collecting and reviewing patient histories;

(3) Obtaining and checking vital signs, including pulse, temperature, blood pressure, and respiration; and

(4) Under the supervision of, or in direct consultation with a physician, ordering and evaluating the results of laboratory tests directly related to drug therapy when performed in accordance with approved protocols applicable to the practice setting and providing such evaluation does not include any diagnostic component.

(e) "Pharmacist with advanced training and experience relevant to the scope of collaborative practice" means a licensed pharmacist in this state with post-graduate educational training. Such training shall include, but not limited to, residency training, board certification, certification from an accredited professional organization educational institution, or any other continuing education provider approved by the director of health, relevant to the proposed scope of the collaborative practice agreement.

(f) "Practice of pharmacy" means the interpretation, evaluation, and implementation of medical orders; including the performance of clinical laboratory tests provided such testing is conducted in conformity with the federal Clinical Laboratories Improvement Act, as amended, 42 U.S.C. § 263a; the dispensing of prescription drug orders; participation in drug and device selection; drug regiment reviews and drug or drug related research; provision of patient counseling and the provision of those acts or services necessary to provide pharmaceutical care; drug therapy management pursuant to a collaborative practice agreement; and the responsibility for the supervision for compounding and labeling of drugs and devices (except labeling by a manufacturer, repackager, or distributor of nonprescription drugs and commercially packaged legend drugs and devices), proper and safe storage of drugs and devices, and maintenance of proper records for them.

History of Section.
(P.L. 2001, ch. 68, § 1.)



Chapter 5-19.2-3 - Collaborative pharmacy practice.

§ 5-19.2-3 Collaborative pharmacy practice.  (a) A pharmacist may engage in collaborative pharmacy practice pursuant to a collaborative practice agreement in accordance with provisions of this chapter or other applicable sections of the regulations. Any pharmacist or physician desiring to engage in collaborate pharmacy practice shall execute a collaborative practice agreement in accordance with regulations promulgated by the department. Each collaborative practice agreement shall set forth at least the following: (1) site and setting where the collaborative practice is to take place; (2) informed consent procedures; (3) qualifications of participating pharmacist and physicians; (4) the role of any employed health care professional with prescriptive privileges participating in the collaborative practice; (5) scope of conditions or diseases to be managed; (6) practice protocols; (7) risk management activities; and (8) outcomes measurements. Each collaborative practice agreement shall be subject to review and renewal on an annual basis.

(b) Any pharmacist who deviates from or practices in a manner inconsistent with the terms of a collaborative practice agreement shall be in violation of this chapter; such shall constitute grounds for disciplinary action pursuant to this chapter. There shall be no civil liability on the part of, or cause of action of any nature against, a physician or physician's agents or employees for participation in collaborative pharmacy practice as the result of negligence or fault on the part of the pharmacist participating in such collaborative practice agreement.

History of Section.
(P.L. 2001, ch. 68, § 1; P.L. 2009, ch. 310, § 26.)



Chapter 5-19.2-4 - Collaborative practice in Rhode Island licensed hospitals.

§ 5-19.2-4 Collaborative practice in Rhode Island licensed hospitals.  Nothing in this chapter shall be construed to prohibit hospital pharmacists from participating in drug therapy management by protocol approved by the president of the hospital medical staff and the director of pharmacy for the care and treatment of patients.

History of Section.
(P.L. 2001, ch. 68, § 1.)



Chapter 5-19.2-5 - Immunity.

§ 5-19.2-5 Immunity.  The director of health, board members, the collaborative practice committee, and their agents and employees shall be immune from suit in any action, civil or criminal, based on any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There shall be no civil liability on the part of, or cause of action of any nature against the board, director, their agents or their employees or against any organization or its member, peer review board or its members, or other witnesses and parties to board proceedings for any statements made in good faith by them in any reports, communications or testimony concerning an investigation by the board of the conduct or competence of any licensee under this chapter.

History of Section.
(P.L. 2001, ch. 68, § 1.)






Chapter 5-20 - Plumbers and Irrigators

Chapter 5-20-1 - Short title.

§ 5-20-1 Short title.  This chapter is designated as the "Rhode Island Plumbing License Law".

History of Section.
(P.L. 1945, ch. 1661, § 34; G.L. 1956, § 5-20-1.)



Chapter 5-20-2 - "Plumbing" and "source of water" defined.

§ 5-20-2 "Plumbing" and "source of water" defined.  As used in this chapter:

(1) "Plumbing" means:

(i) All fittings, fixtures, appliances, and connections, which are located within a building or a structure, or within five (5) feet of the outer walls of a building or structure and which connect said building or structure, where a person or persons, live, work, or assemble, with the source of public or private water supply used or intended for domestic or personal use, as well as any interconnecting piping between buildings or structures;

(ii) All piping, fittings, fixtures, and appliances for a sanitary drainage and related ventilation system, direct or indirect, within that building; and

(iii) Air piping, medical and laboratory gas systems including, but not limited to, oxygen and nitrous oxide.

(2) "Source of private water supply" means the water connection located at the mean water level.

(3) "Source of public water supply" means any water connection located within five (5) feet of the outer walls of or within a building or structure, including any interconnecting piping between buildings or structures.

History of Section.
(P.L. 1945, ch. 1661, § 1; G.L. 1956, § 5-20-2; R.P.L. 1957, ch. 116, § 1; P.L. 1987, ch. 496, § 1; P.L. 2004, ch. 135, § 1; P.L. 2004, ch. 174, § 1; P.L. 2009, ch. 310, § 27.)



Chapter 5-20-3 - "Master plumber" defined.

§ 5-20-3 "Master plumber" defined.  (a) "Master plumber", as used in this chapter, means any person who as an independent contractor engages in this state in the business of installation, maintenance, or repair of plumbing in the building or upon the premises where that plumbing, as defined in § 5-20-2, is or is to be located, either by contract or agreement with the owner, lessee, tenant, or agent of those premises or building, or who employs one or more journeyperson plumbers, one or more plumber's apprentices, or other persons to assist in that installation, maintenance, or repair work or who performs any acts specified in this chapter for performance by a "master plumber".

(b) A person holding a valid master plumbers license under this chapter shall not be required to obtain an additional license under this chapter to perform master irrigation work.

History of Section.
(P.L. 1945, ch. 1661, § 2; G.L. 1956, § 5-20-3; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-3.1 - "Master irrigator" defined.

§ 5-20-3.1 "Master irrigator" defined.  "Master irrigator", as used in this chapter, means a person who has performed in the capacity of a journeyperson irrigator as defined in § 5-20-5.1 for not less than two (2) years.

History of Section.
(P.L. 2001, ch. 214, § 3.)



Chapter 5-20-4 - "Journeyperson plumber" defined.

§ 5-20-4 "Journeyperson plumber" defined.  (a) "Journeyperson plumber", as used in this chapter, means any employee except an apprentice plumber as subsequently defined, whose principal occupation is the installation, maintenance, or repair of plumbing, as defined in § 5-20-2.

(b) A person holding a valid journeyperson license under this chapter shall not be required to obtain an additional license under this chapter to perform journeyperson irrigation work.

History of Section.
(P.L. 1945, ch. 1661, § 3; G.L. 1956, § 5-20-4; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-4.1 - "Apprentice irrigator" defined.

§ 5-20-4.1 "Apprentice irrigator" defined.  "Apprentice irrigator", as used in this chapter, means a person hired to perform all phases of an irrigation project under the supervision of a master irrigation licensee or a licensed journeyperson irrigator for a period of one year.

History of Section.
(P.L. 2001, ch. 214, § 3.)



Chapter 5-20-5 - "Apprentice plumber" defined.

§ 5-20-5 "Apprentice plumber" defined.  "Apprentice plumber", as used in this chapter, means any employee, whose principal occupation is service with a master plumber with a view to learning the art or trade of maintenance, installation, or repair of plumbing, as defined in § 5-20-2.

History of Section.
(P.L. 1945, ch. 1661, § 4; G.L. 1956, § 5-20-5.)



Chapter 5-20-5.1 - "Journeyperson irrigator" defined.

§ 5-20-5.1 "Journeyperson irrigator" defined.  "Journeyperson irrigator", as used in this chapter, means a person who has performed all phases of a project under the supervision of a master irrigation licensee for a period of not less than one year. Journeypersons shall not be permitted to apply for an irrigation permit.

History of Section.
(P.L. 2001, ch. 214, § 3.)



Chapter 5-20-6 - Board of examiners  Composition  Appointment of members.

§ 5-20-6 Board of examiners  Composition  Appointment of members.  (a) A state board of plumbing examiners is created in the department of labor and training whose duty it is to supervise the operation of the division of professional regulation in an advisory capacity in promulgating any policy that is necessary to improve the operation of the division in their area of expertise. The promulgation of that policy is subject to the approval of the director of the department.

(b) The board shall consist of nine (9) members:

(i) One shall be the director of labor and training, or his or her designee ex officio who shall be a non-voting member;

(ii) One of whom shall be a licensed plumber appointed by the director of labor and training possessing at the time of appointment, for a period of five (5) years, a certificate of license in full force and effect from the department of labor and training, under the provisions of this chapter, specifying that person as a licensed master or journeyperson plumber;

(iii) Three (3) shall be master plumbers possessing at the time of appointment, for a period of five (5) years, a certificate of license in full force and effect from the department of labor and training, under the provisions of this chapter, specifying those persons as master plumbers; and

(iv) Three (3) shall be journeyperson plumbers possessing at the time of appointment, for a period of ten (10) years, a certificate of license in full force and effect from the department of labor and training, under the provisions of this chapter, specifying those persons as journeyperson plumbers.

(v) One shall be a master irrigator who, at the time of appointment, shall be duly certified as such by the department of labor and training for a period of not less than two (2) years.

(2) All of the members of the board must be citizens of this state for at least two (2) years immediately preceding their appointment. The board shall elect from its membership a chairperson, deputy chairperson and secretary. The members of the board, except the ex officio members, shall be appointed as subsequently provided.

(c) The provisions of subsection (b) of this section are applicable only to appointments made by the governor after May 16, 1966.

(d) On the expiration of the term of any master plumber member, journeyperson plumber member, or master irrigator member of the board, the governor shall appoint for a term of three (3) years a master plumber member and a journeyperson plumber member having the qualifications required by this chapter to take the place of the master plumber member and the journeyperson plumber member whose term on the board has expired. That member shall hold office until the expiration of the term for which the member is appointed and until his or her successor has been appointed and qualified. Any vacancy which occurs in the master plumber members, journeyperson plumber members or master irrigator member of the board from any cause shall be filled by appointment by the governor for the remainder of the unexpired term of that member.

History of Section.
(P.L. 1945, ch. 1661, § 10; G.L. 1956, § 5-20-6; P.L. 1966, ch. 160, § 1; P.L. 1977, ch. 230, § 1; P.L. 1978, ch. 172, § 1; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1986, ch. 338, § 1; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 425, § 1; P.L. 2001, ch. 214, § 2; P.L. 2002, ch. 378, § 1; P.L. 2005, ch. 102, § 1.)



Chapter 5-20-8 - Practices for which master's license required.

§ 5-20-8 Practices for which master's license required.  No person shall engage in this state in the business of plumbing as a master plumber, or irrigation as a master irrigator, or as an employer of a journeyperson plumber or journeyperson irrigator, or plumber's apprentice, or apprentice irrigator, or enter into contracts or agreements for the installation, maintenance, or repair of plumbing or irrigation systems or perform any of the acts specified in this chapter for performance by a master plumber, or master irrigator, or advertise or represent in any form or manner that they are a master plumber or master irrigator, or that they will install plumbing, or irrigation systems, unless that person possesses a certificate of license in full force and effect from the department of labor and training specifying that person as a master plumber or master irrigator. That person shall carry the certificate on their person at all times while so engaged, and shall affix their plumber's license number or master irrigator's license number to any contract they execute or bid filed with any person for their professional services and to any applicable permit required for the performance of those services.

History of Section.
(P.L. 1945, ch. 1661, § 5; G.L. 1956, § 5-20-8; R.P.L. 1957, ch. 116, § 2; P.L. 1978, ch. 172, § 1; P.L. 1993, ch. 149, § 2; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-9 - Acts for which journeyperson's license required.

§ 5-20-9 Acts for which journeyperson's license required.  No person shall engage to work as a journeyperson plumber or journeyperson irrigator or represent in any form or manner that he or she is a journeyperson plumber or journeyperson irrigator unless that person possesses and carries on his or her person at all times while engaged a certificate of license in full force and effect from the department of labor and training specifying that person as a journeyperson plumber or journeyperson irrigator employed by the properly licensed master permit holder.

History of Section.
(P.L. 1945, ch. 1661, § 5; G.L. 1956, § 5-20-9; R.P.L. 1957, ch. 116, § 2; P.L. 1978, ch. 172, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2; P.L. 2002, ch. 378, § 1.)



Chapter 5-20-10 - Work for which apprentice certificate required.

§ 5-20-10 Work for which apprentice certificate required.  No person shall engage to work as an apprentice plumber unless that person possesses and carries on his or her person at all times while engaged a certificate of registration in full force and effect from the department of labor and training specifying that person as an apprentice plumber or an apprentice irrigator.

History of Section.
(P.L. 1945, ch. 1661, § 5; G.L. 1956, § 5-20-10; R.P.L. 1957, ch. 116, § 2; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-11 - Licensing of drainlayers and installers.

§ 5-20-11 Licensing of drainlayers and installers.  (a) Nothing in this chapter prohibits any city or town from granting a license to any person as a drainlayer to engage in the laying of drains outside of buildings, making connections with the public sewers, private drains and cesspools; provided, that the holder of a certificate or license issued by the department of labor and training in conformity with this chapter is not required by any city or town to obtain any other license for the installation, maintenance, or repair of plumbing or the laying of drains.

(b) Persons licensed as master plumbers under the provisions of this chapter are not required to obtain an installer's license as required by chapter 56 of title 5; provided, that master plumbers are required to comply with the provisions of § 5-56-7.

History of Section.
(P.L. 1945, ch. 1661, § 8; G.L. 1956, § 5-20-11; P.L. 1978, ch. 172, § 1; P.L. 1999, ch. 115, § 1.)



Chapter 5-20-12 - Corporations and firms engaging in business.

§ 5-20-12 Corporations and firms engaging in business.  (a) No corporation, firm, association, partnership, or other entity shall engage in business, advertise, make application for and take out permits, bid for work, or represent itself as a master plumber or a master irrigator unless:

(1) A licensed master plumber, as provided in this chapter, shall be continuously engaged in the supervision of the entity's plumbing installation, irrigation installation, maintenance, and repair work and the licensed master is an officer of the corporation, a partner in the partnership, or a similarly authorized principal of any firm, association, or other entity; or

(2) The entity possesses a valid plumbing contractor's or master irrigator's license duly issued by the department of labor and training as described in subsection (b) of this section.

(b) Upon application of any of the entities listed in subsection (a) of this section in form and substance prescribed by the department of labor and training, and receipt of the fee for the application and license which shall be equal to the fee for a master plumber's license or master irrigator's license as described in § 5-20-16, the department of labor and training shall issue the applicant entity a license as a plumbing contractor or irrigation contractor. The plumbing contractor's or irrigation contractor's license shall specify the name of the entity holding the license and shall state that the license holder shall: (1) have a licensed contractor master plumber, as that term is defined in § 5-20-12.1, who is continuously engaged in the supervision of the entity's plumbing installation, maintenance, and repair work and who is an officer of the corporation, a partner in the partnership, or a similarly authorized principal of any firm, association, or other entity; or (2) continuously employ at all times while holding the license a duly licensed master plumber, or master irrigator as provided in this chapter, who is continuously engaged in the supervision of the entity's plumbing installation, irrigation installation, maintenance, and repair work. The plumbing contractor's and master irrigator's license shall entitle the entity holding the license to engage in business, advertise, bid for work, or represent itself as a master plumber or master irrigator or a plumbing contractor and shall also entitle the entity to make application for and take out permits through its duly authorized officer or similarly authorized principal as well as through the duly licensed contractor master as described in this section or the duly licensed master plumber continuously employed by the entity as stated in this section, as the case may be. The contractor's license shall not, in and of itself permit a principal, officer, employee, or agent of the entity holding the license to individually engage in installation, maintenance, or repair work as described above unless that principal, officer, employee, or agent is individually licensed so to do.

(c) Any work engaged in, advertised for, applied for by permit, bid for, or represented to be permissible shall be solely of the type for which the licensed master plumber who serves as an officer, or similarly authorized principal of the entity or who is continuously employed by the entity holding a plumbing contractor's license, is duly licensed to perform.

(d) Any licensed master plumber who serves as an officer or similarly authorized principal of this type of entity or who is continuously employed by an entity holding a plumbing contractor's license shall represent the interests of one such entity and only one such entity at any given time as described in this section.

(e) In the event that the licensed master plumber described in this section ceases to be an officer or similarly authorized principal of one of the entities described in this section or ceases to be continuously employed by an entity holding a plumbing contractor's license for any reason whatsoever, the entity shall provide written notice of the cessation to the department of health no more than fourteen (14) days after the effective date of occurrence of the cessation. Any entity so affected shall provide written notice of the cessation to the department of labor and training specifying the licensed master plumber who is replacing the departed licensed master plumber referenced in this section no more than forty-five (45) days after the effective date of occurrence of the cessation.

(f) No corporation, firm, association, partnership, or other entity which engages in, offers to engage in, or represents that it engages in plumbing installation, maintenance, or repair work in the state of Rhode Island is permitted to incorporate, form, qualify to do business, or otherwise register with the Rhode Island secretary of state's office until and unless that office has first received a written confirmation from the department of labor and training that all requisite licenses to be issued by the department of labor and training have been so issued and remain in good standing.

(g) Any willful violation of this section is grounds for revocation of license as further described in § 5-20-27.

History of Section.
(P.L. 1945, ch. 1661, § 9; G.L. 1956, § 5-20-12; P.L. 1978, ch. 172, § 1; P.L. 2000, ch. 333, § 1; P.L. 2000, ch. 433, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-12.1 - Issuance of contractor master license.

§ 5-20-12.1 Issuance of contractor master license.  (a) There is created a class of license which shall be known as a contractor master plumber. This license does not, in and of itself, permit any holder of a license to individually engage in installation, maintenance, or repair as described in this chapter, but may instead only be used in conjunction with a contractor's license as described in § 5-20-12.

(b) No application for a license of a contractor master plumber shall be filed with the department of labor and training, nor shall any applicant be permitted to take the examination for a license, unless:

(1) The applicant possesses the requisite skill, expertise, education, experience, training, and other qualities or qualifications to take an examination as the department of labor and training, by the promulgation of regulations, may require.

(2) The application is accompanied by a test fee, which equals the fee for a master plumber as outlined in § 5-20-16.

(3) Upon passage of the contractor master examination as prepared and administered by the department of labor and training upon recommendation and advice of the board, payment of a license fee which equals the fee for a master plumber as outlined in § 5-20-23 shall be required and the contractor master license shall be issued as provided in § 5-20-21.

(c) Applications must be filed with the department of labor and training at least fifteen (15) days prior to the examination date.

History of Section.
(P.L. 2000, ch. 333, § 2; P.L. 2004, ch. 6, § 7.)



Chapter 5-20-13 - Functions of board of examiners.

§ 5-20-13 Functions of board of examiners.  The state board of plumbing examiners shall aid and cooperate with the director of the department of labor and training and the division of professional regulation:

(1) In preparing forms for application for examinations for license;

(2) In preparing subject matter, questions, and all necessary items for examination as provided in this chapter and in reviewing examinations to evaluate their effectiveness;

(3) In preparation of rules to govern examinations and hearings for revocation and reinstatement of licenses;

(4) In the performance of any other duties for the purpose of carrying out the provisions of this chapter that are prescribed by the director of the department of labor and training; and

(5) In the adoption and revision of any rules and regulations not inconsistent with the law that are necessary to carry into effect the provisions of this chapter.

History of Section.
(P.L. 1945, ch. 1661, § 11; G.L. 1956, § 5-20-13; P.L. 1978, ch. 172, § 1; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1.)



Chapter 5-20-14 - Duties of director.

§ 5-20-14 Duties of director.  The director of the department of labor and training shall:

(1) Prepare license certificates and issue them in conformity with this chapter;

(2) Maintain an up-to-date record specifying the names and addresses of licensed master plumbers and journeyperson plumbers or master irrigators or journeyperson irrigators of this state. That record shall show dates of issuance of licenses and shall be open to public inspection. Those records shall also show dates of filing of complaints and the nature of those complaints for revocation of license and the date of, as well as the final order upon, those complaints; and

(3) Prescribe standards for what constitutes a recognized college or university, and determine the conformance to those standards.

History of Section.
(P.L. 1945, ch. 1661, § 13; G.L. 1956, § 5-20-14; P.L. 1977, ch. 231, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-14.1 - Grandfathering  Licensing of irrigation masters and irrigation journeypersons without examination.

§ 5-20-14.1 Grandfathering  Licensing of irrigation masters and irrigation journeypersons without examination.  (a) After July 13, 2001, and at any time prior to the expiration of twelve (12) months following July 13, 2001, the authority shall, without examination, upon payment of the fees required in this chapter, issue through the department of labor and training, division of professional regulation, a master irrigation license or a journeyperson irrigation license to any applicant who shall present satisfactory evidence that he or she has the qualifications for the type of license applied for. Thereafter, in order to qualify for a master irrigation license after the initial "grandfather" window, the eligible contractor shall be required to pass a written examination and show the proof contained in this subsection of his or her eligibility.

(b) Satisfactory evidence shall be any of the following that is applicable:

(1) The owner or owners of an enterprise must have been active in irrigation for the previous three (3) years; or

(2) The contractor has previously registered with the contractors' registration board; or

(3) The contractor has been listed within the yellow pages phone book under "Lawn Sprinklers" or has advertised irrigation or lawn sprinklers in ads placed elsewhere; or

(4) The contractor has been incorporated or has been registered to do business designating irrigation as a provided service; or

(5) Notarized confirmation by three (3) irrigation contractors.

History of Section.
(P.L. 2001, ch. 214, § 3.)



Chapter 5-20-15 - Applications for licenses.

§ 5-20-15 Applications for licenses.  Any applicant for a license as a master plumber, master irrigator, journeyperson plumber, journeyperson irrigator, or an apprentice plumber, apprentice irrigator in this state shall present his or her application to the department of labor and training on the printed form provided for that purpose.

History of Section.
(P.L. 1945, ch. 1661, § 14; G.L. 1956, § 5-20-15; P.L. 1978, ch. 172, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-16 - Qualifications of master plumber or master irrigator  Application fee.

§ 5-20-16 Qualifications of master plumber or master irrigator  Application fee.  (a) No application for a license of a master plumber or master irrigator shall be filed by the department of labor and training nor is any applicant permitted to take the examination for a license as a master plumber, or master irrigator unless:

(1) The application is accompanied by a nonrefundable application fee of seventy-five dollars ($75.00) payable to the department;

(2) The applicant is a citizen or legal resident of the United States; and

(3) The applicant possesses a certificate of license in full force and effect from the department of labor and training specifying that person as a journeyperson plumber or journeyperson irrigator licensed as a journeyperson plumber or journeyperson irrigator for a minimum of one year. An affidavit must accompany this application certifying that the applicant was employed by a licensed master plumber or master irrigator during that period in which the journeyperson plumber or journeyperson irrigator was so licensed. Completed applications must be filed with the department at least thirty (30) days prior to the examination date.

(b) Notwithstanding anything set forth in this section to the contrary, the prerequisites set forth in subsection (a) of this section may be waived, and the requirements of this section met, if the applicant submits evidence, in form and substance reasonably acceptable to the department of labor and training, that the applicant possesses the requisite skill, expertise, education, experience, training, and other qualities or qualifications to take the examination for a license as a master plumber or master irrigator.

History of Section.
(P.L. 1945, ch. 1661, § 14; G.L. 1956, § 5-20-16; R.P.L. 1957, ch. 116, § 3; P.L. 1960, ch. 76, § 9; P.L. 1966, ch. 160, § 2; P.L. 1974, ch. 155, § 1; P.L. 1978, ch. 172, § 1; P.L. 1980, ch. 182, § 1; P.L. 1981, ch. 132, § 1; P.L. 1986, ch. 389, § 1; P.L. 1996, ch. 164, § 2; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 433, § 1; P.L. 2001, ch. 214, § 2; P.L. 2004, ch. 595, art. 13, § 2.)



Chapter 5-20-17 - Qualifications of journeyperson  Application fee.

§ 5-20-17 Qualifications of journeyperson  Application fee.  (a) No application for a journeyperson's license shall be filed at the department of labor and training nor shall any applicant be permitted to take the examination for a license as a journeyperson plumber, unless:

(1) The application is accompanied by a nonrefundable application fee of seventy-five dollars ($75.00); and

(2) The applicant shall have possessed for at least four (4) years prior to the filing of the application a certificate of registration in full force and effect from the department of labor and training specifying that person as a registered apprentice plumber and the application of that applicant is accompanied with an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in plumbing work as an apprentice plumber in the state of Rhode Island for eight thousand (8,000) hours of on the job training during a five (5) year period, which shall include the successful completion of five hundred seventy-six (576) hours of related instruction at a training program recognized by the department of labor and training; provided, however, the apprentice may receive credit for one hundred forty-four (144) hours of classroom training applied against the five hundred seventy-six (576) hours required pursuant to this section, gained in a vocational school authorized by the board of regents for elementary and secondary education; and approved by the Rhode Island department of labor and training state apprenticeship council.

(3) The application is accompanied with an affidavit or other reasonably satisfactory evidence showing that the applicant has been a registered student in a recognized college, university, or trade school and has pursued a course of plumbing or sanitary engineering for at least two (2) academic years; or

(4) The applicant is the recipient of an associate degree in either plumbing or sanitary engineering, and has been registered by the department of labor and training as an apprentice plumber for at least two (2) years and at all times while being employed as a registered apprentice plumber by a duly licensed master plumber in this state for a period of two (2) years; or

(5) The application is accompanied by an affidavit or other reasonably satisfactory evidence showing that the applicant possesses a certificate of license, issued under the laws of another state, provided that the requirements are the same as the state specifying that person as a journeyperson plumber.

(6) The records of the hours of on the job training and the hours of related instruction should be maintained in a mutually responsible manner, through a joint effort on the part of the master plumber and the apprentice.

(7) The completed application is to be filed with the department at least fifteen (15) days prior to the examination date.

History of Section.
(P.L. 1945, ch. 1661, § 14; G.L. 1956, § 5-20-17; R.P.L. 1957, ch. 116, § 4; P.L. 1960, ch. 76, § 9; P.L. 1966, ch. 160, § 3; P.L. 1974, ch. 155, § 1; P.L. 1978, ch. 172, § 1; P.L. 1980, ch. 182, § 1; P.L. 1981, ch. 132, § 1; P.L. 1986, ch. 52, § 1; P.L. 1986, ch. 389, § 1; P.L. 1989, ch. 321, § 1; P.L. 1996, ch. 164, § 2; P.L. 1997, ch. 227, § 1; P.L. 1998, ch. 470, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2; P.L. 2002, ch. 65, art. 13, § 4; P.L. 2002, ch. 378, § 1; P.L. 2003, ch. 427, § 1; P.L. 2004, ch. 595, art. 13, § 2; P.L. 2008, ch. 291, § 3; P.L. 2008, ch. 413, § 3.)



Chapter 5-20-17.1 - Qualifications of journeyperson irrigator  Application fee.

§ 5-20-17.1 Qualifications of journeyperson irrigator  Application fee.  No application for a journeyperson's license shall be filed at the department of labor and training nor shall any applicant be permitted to take the examination for a license as a journeyperson irrigator unless:

(1) The application is accompanied with the nonrefundable application fee of seventy-five dollars ($75.00);

(2) The applicant possesses a current apprentice certificate for a period of one year before application for journeyperson irrigator is made.

History of Section.
(P.L. 2001, ch. 214, § 3; P.L. 2002, ch. 65, art. 13, § 4; P.L. 2004, ch. 595, art. 13, § 2.)



Chapter 5-20-19 - Notice of change of address of licensee.

§ 5-20-19 Notice of change of address of licensee.  Any person who holds a certificate of license as a master plumber, master irrigator, journeyperson plumber, journeyperson irrigator or an apprentice plumber or apprentice irrigator shall notify the department of labor and training within thirty (30) days in the event of change of his or her address from the address specified on his or her certificate of license as a master plumber, master irrigator, journeyperson plumber, journeyperson irrigator or an apprentice plumber or apprentice irrigator.

History of Section.
(P.L. 1945, ch. 1661, § 18; G.L. 1956, § 5-20-19; P.L. 1978, ch. 172, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-20 - Conduct of examinations.

§ 5-20-20 Conduct of examinations.  The department of labor and training shall provide and conduct examinations at least three (3) times each year of applicants who have had their applications for a master plumber's license, master irrigator's license, or a journeyperson plumber's or journeyperson irrigator's license placed on file with the department. All those examinations shall be conducted by the department with the aid and cooperation of the state board of plumbing examiners and shall be conducted at places designated by the department within the state consistent with the reasonable convenience of applicants.

History of Section.
(P.L. 1945, ch. 1661, § 19; G.L. 1956, § 5-20-20; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 425, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-21 - Issuance of license on examination  Notice to applicants.

§ 5-20-21 Issuance of license on examination  Notice to applicants.  (a) The director of the department of labor and training shall allow or deny applications for a master plumber's license, master irrigator's license, or a journeyperson plumber's license or journeyperson irrigator's license upon the recommendation of the division of professional regulation, as soon after the examination as is practicable. Each applicant who has successfully passed the examination and has had his or her application allowed for a license as a master plumber, master irrigator, or a journeyperson plumber or journeyperson irrigator shall have issued and mailed to him or her by the department a certificate of license specifying that person as a master plumber, master irrigator, or a journeyperson plumber or journeyperson irrigator.

(b) All certificates of license are issued by the department.

History of Section.
(P.L. 1945, ch. 1661, § 20; G.L. 1956, § 5-20-21; R.P.L. 1957, ch. 116, § 5; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-22 - Reexamination of applicants  Appeal to board.

§ 5-20-22 Reexamination of applicants  Appeal to board.  (a) Any applicant who fails in an examination for a license is permitted to take further examination upon payment for each examination of the prescribed fee in §§ 5-20-15  5-20-17.

(b) Any applicant who fails to qualify may within thirty (30) days after notification of his or her failure to qualify appeal to the state board of plumbing examiners, in writing, requesting a review of the decision of the division of professional regulation in the first instance to the administrator of the division or his or her designee. A further appeal may then be taken. The state board of plumbing examiners shall set a date for an appointment and review the examination papers with the applicant. Examination papers shall be preserved in the division of professional regulation for at least three (3) months after the administration of the examination.

History of Section.
(P.L. 1945, ch. 1661, § 21; G.L. 1956, § 5-20-22; R.P.L. 1957, ch. 116, § 5; P.L. 1978, ch. 172, § 1; P.L. 1985, ch. 181, art. 54, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-23 - Expiration and renewal of licenses  Penalties for violation of section.

§ 5-20-23 Expiration and renewal of licenses  Penalties for violation of section.  (a) All licenses issued by the division of professional regulation for master plumbers and master irrigators and journeyperson plumbers or journeyperson irrigators born in odd years shall expire on the birthday of the individual qualifying for the license in odd years and all licenses of master plumbers and master irrigators and journeyperson plumbers or journeyperson irrigators born in even years shall expire on the birthday of the individual qualifying for the license in even years and all licenses may be renewed on or before their expiration date upon payment of the appropriate renewal fee.

(b) Any master plumber or master irrigator who fails to renew his or her license as provided in subsection (a) of this section may be reinstated by the department on or after the renewal date for a period of two (2) years, upon payment of the current biennial renewal fee of two hundred forty dollars ($240) plus outstanding license fees and a twelve dollar ($12.00) per month administrative assessment fee for the delinquency period.

(c) Every certificate of license of a journeyperson plumber or journeyperson irrigator issued by the department is renewed on or before the licensee's second birthday following the date of issuance upon payment of a biennial renewal fee of seventy-two dollars ($72.00).

(d) Any journeyperson plumber or journeyperson irrigator who fails to renew his or her license as provided in subsection (a) of this section may be reinstated by the department on or after the renewal date for a period of two (2) years upon payment of the current biennial renewal fee of seventy-two dollars ($72.00) plus outstanding license fees and a twelve dollar ($12.00) per month administrative assessment fee for the delinquency period.

(e) Notwithstanding any other provisions of this chapter, any license issued under this chapter which is not renewed within two (2) years of the date of its expiration is deemed to be forfeited, and the person to whom the license has been issued is required to make written application for an examination prior to the issuance of a new license.

History of Section.
(P.L. 1945, ch. 1661, § 22; G.L. 1956, § 5-20-23; R.P.L. 1957, ch. 116, § 5; P.L. 1978, ch. 172, § 1; P.L. 1980, ch. 182, § 1; P.L. 1983, ch. 253, § 6; P.L. 1993, ch. 138, art. 71, § 7; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 425, § 1; P.L. 2001, ch. 214, § 2; P.L. 2002, ch. 65, art. 13, § 4; P.L. 2004, ch. 6, § 7; P.L. 2009, ch. 257, § 1; P.L. 2009, ch. 258, § 1.)



Chapter 5-20-24 - License displayed in place of business  Advertising.

§ 5-20-24 License displayed in place of business  Advertising.  (a) In every place in this state within and from which a plumbing or irrigation business is conducted as specified for a master plumber or master irrigator, there shall be on display at all times a certificate of license as provided in this chapter.

(b) Any sign, listing, or advertisement of any type of a master plumber or master irrigator shall contain his or her name, address, and license number. This information shall be included on all trucks used by a master plumber in connection with his or her business.

History of Section.
(P.L. 1945, ch. 1661, § 23; G.L. 1956, § 5-20-24; P.L. 1978, ch. 172, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-25 - Registration of plumbing and irrigation of apprentices.

§ 5-20-25 Registration of plumbing and irrigation of apprentices.  (a) Any person who has agreed to work a minimum of eight thousand (8,000) hours over a period of time of not less than five (5) years under the direct supervision and instruction of a master plumber or journeyperson plumber as an apprentice to learn the plumbing business, and that agreement is approved by the division of professional regulation, shall be registered for an initial period of one year, with renewal on the applicant's birthday, by the director of the department of labor and training and have issued to him or her upon the payment of a fee of twenty dollars ($20.00) a certificate showing that person to be a registered apprentice. Every person who continues to work as an apprentice after the initial one year registration is required to register again as an apprentice and pay the fee.

(b) Any person who has agreed to work a minimum of two thousand (2,000) hours over a period of time of not less than one year under the direct supervision and instruction of a master irrigator or a journeyperson irrigator as an apprentice to learn the irrigation business, and that agreement is approved by the division of professional regulation, shall be registered for an initial period of one year, with renewal on the applicant's birthday, by the director of the department of labor and training and have issued to him or her upon the payment of a fee of twenty dollars ($20.00) a certificate showing that person to be a registered apprentice. Every person who continues to work as an apprentice after the initial one year registration is required to register again as an apprentice and pay the fee.

History of Section.
(P.L. 1945, ch. 1661, § 32; G.L. 1956, § 5-20-25; R.P.L. 1957, ch. 116, § 7; 1960, ch. 76, § 9; P.L. 1978, ch. 172, § 1; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1989, ch. 321, § 1; P.L. 1997, ch. 227, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-26 - Municipal inspectors and installation permits.

§ 5-20-26 Municipal inspectors and installation permits.  Nothing contained in this chapter prohibits any city or town from providing for a plumbing inspector or from requiring permits for the installation and repair of plumbing or irrigation systems and collecting fees for the installation and repair of plumbing.

History of Section.
(P.L. 1945, ch. 1661, § 24; G.L. 1956, § 5-20-26; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-27 - Grounds for revocation of license.

§ 5-20-27 Grounds for revocation of license.  The director of labor and training shall revoke the license of any master plumber or master irrigator or journeyperson plumber or journeyperson irrigator after a hearing when the weight of the evidence establishes any one or more of the following specific violations:

(1) For having obtained or conspired with others to obtain a license by inducing the issuance of that license in consideration of the payment of money or any other things of value, or by and through a willful or fraudulent misrepresentation of facts in the procurement of the license;

(2) Willful violation of any plumbing ordinance, or rules of any city, or town, or of any law of this state regulating the conduct of plumbing or irrigation work;

(3) On account of knowingly aiding or assisting any person to engage in the work specified for a master plumber, master irrigator or journeyperson plumber or journeyperson irrigator when that person does not have a license as provided in this chapter;

(4) Because of any master plumber, master irrigator or journeyperson plumber or journeyperson irrigator willfully and fraudulently loaning his or her license to any other person for the purpose of permitting that person to engage in any plumbing or irrigation work in violation of the provisions of this chapter;

(5) If any licensee, as provided in this chapter, is convicted of a felony; or

(6) On account of any willful violation of any of the provisions of this chapter.

History of Section.
(P.L. 1945, ch. 1661, § 25; G.L. 1956, § 5-20-27; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-28 - Procedure for revocation of license.

§ 5-20-28 Procedure for revocation of license.  (a) No proceedings to revoke a license, as provided in this section, shall be instituted unless filed with the department of labor and training within one year immediately following the date or dates of violation.

(b) No license of a master plumber, master irrigator or journeyperson plumber or journeyperson irrigator shall be revoked or cancelled until after a full and impartial hearing as provided in this section.

(c) No hearing for the purpose of revoking any license of a master plumber, master irrigator or journeyperson plumber or journeyperson irrigator shall be held unless there is first placed on file with the department a verified complaint, in writing, reciting in the complaint with reasonable particularity a statement of facts which if proved would be sufficient to constitute a violation of one or more of the specifications for revocation of license as prescribed in § 5-20-27.

(d) Upon the filing of a verified complaint, as provided in this section, the department shall promptly set a date for a hearing of the charges of the complaint which shall be held in the city of Providence. The department shall promptly by registered or certified mail forward to the licensee charged in the complaint a true and correct copy of the complaint and notification of the time and place when and where a hearing of those charges is to be held.

(e) At the time and place fixed in the notification, the division of professional regulation or upon appeal from the division, the board of plumbing examiners, upon supervision of the department, shall proceed to a hearing of the charges specified in the complaint. No hearing upon the charges of the complaint shall be had unless the records of the department contain evidence that the licensee charged in the complaint has been served with a copy of the complaint and notification at least twenty (20) days prior to the date of the hearing; provided, that the appearance of the charged licensee, either in his or her own behalf or by counsel, constitutes proof that sufficient notice of the hearing was served.

(f) A complaining party by himself or herself or by counsel may aid in the presentation of evidence toward sustaining the complaint. Ample opportunity shall be accorded for a hearing of all evidence and statement of counsel either in support of or against the charges of the complaint. Upon good cause shown the date of the hearing on the complaint may be continued provided the licensee and other interested parties are reasonably notified about the date of the continuance.

History of Section.
(P.L. 1945, ch. 1661, § 26; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 5-20-28; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-29 - Subpoena of witnesses.

§ 5-20-29 Subpoena of witnesses.  The department of labor and training has power to subpoena and bring before it, the division of professional regulation, or the state board of plumbing examiners, any witness to take testimony, either orally or by deposition, or both, in any proceeding authorized by law.

History of Section.
(P.L. 1945, ch. 1661, § 27; G.L. 1956, § 5-20-29; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1; P.L. 2002, ch. 378, § 1.)



Chapter 5-20-30 - Administration of oaths.

§ 5-20-30 Administration of oaths.  The director of the department of labor and training, the administrator of the division of professional regulation, and any members of the state board of plumbing examiners have power to administer oaths to witnesses at a hearing which the department is authorized by law to conduct and any other oaths authorized or administered by the department.

History of Section.
(P.L. 1945, ch. 1661, § 27; G.L. 1956, § 5-20-30; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1.)



Chapter 5-20-31 - Recommendations of board  Order of director  Rehearing  Review.

§ 5-20-31 Recommendations of board  Order of director  Rehearing  Review.  Any person aggrieved by any decision or ruling of the division of professional regulation may appeal that decision to the administrator of the division or his or her designee. A further appeal may then be made to the state board of plumbing examiners. The state board of plumbing examiners, upon completion of any hearing held on a verified complaint, shall present to the director of labor and training a written report of its findings and recommendations. The director of the department shall then order that the license of the licensee charged in the complaint is revoked or that the complaint is dismissed in accordance with the recommendations of the board. A copy of that order shall be immediately served upon the licensee either personally or by registered or certified mail. The order of the department is final unless the charged licensee, the division, or complainant, within twenty (20) days after receipt of that order, files with the director his or her motion, in writing, for a review of the order by the director, specifying in the motion the points and reasons for the order. The filing of a motion for a review stays the operation of the order pending final decision on that motion. A motion for a review by the director shall be immediately scheduled for a hearing by the director. The decision of the director of the department after his or her review is final upon questions of fact.

History of Section.
(P.L. 1945, ch. 1661, § 27; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 5-20-31; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1.)



Chapter 5-20-32 - Judicial review of proceedings.

§ 5-20-32 Judicial review of proceedings.  Any further appeal from the actions of the director of the department of labor and training shall be in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1945, ch. 1661, § 28; G.L. 1956, § 5-20-32; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1999, ch. 115, § 1.)



Chapter 5-20-33 - Penalties for violations.

§ 5-20-33 Penalties for violations.  Any person violating any provision of this chapter shall be subject to the penalties as follows: any person, firm, or corporation, licensed or unlicensed by the department of labor and training, division of professional regulation shall be subject to a fine of five hundred dollars ($500) for a first offense, and for second and subsequent violations of this chapter, shall be subject to a fine of not less than nine hundred fifty dollars ($950).

History of Section.
(P.L. 1945, ch. 1661, § 29; G.L. 1956, § 5-20-33; P.L. 1978, ch. 172, § 1; P.L. 1999, ch. 114, § 2; P.L. 2002, ch. 378, § 1.)



Chapter 5-20-33.1 - Enforcement.

§ 5-20-33.1 Enforcement.  (a) It is the duty of the director of the department of labor and training and the chief plumbing investigator to enforce the provisions of this chapter. Local building and plumbing inspectors, involved in the day-to-day inspection of plumbing or irrigation installation, shall assist the chief plumbing investigator in enforcing the provisions of this chapter. These individuals have authority to demand the production of the licenses and certificates required by this chapter on any site where plumbing or irrigation is being installed and have the authority to investigate, and where appropriate, make complaints, pursuant to § 5-20-28 or § 5-20-33, where sufficient evidence has been obtained to sustain a reasonable belief that a violation of this chapter has occurred.

(b) The state board of plumbing examiners also has:

(1) Concurrent responsibility to enforce the provisions of this chapter;

(2) The authority to demand the production of the licenses and certificates required by this chapter on any site where plumbing or irrigation is being installed; and

(3) The authority to investigate, and where appropriate, make complaints, pursuant to § 5-20-28 or 5-20-33, where sufficient evidence has been obtained to sustain a reasonable belief that a violation of this chapter has occurred.

(c) The director of the department of labor and training shall provide identification to the board members for the purposes of this section.

History of Section.
(P.L. 1988, ch. 360, § 1; P.L. 1994, ch. 329, § 1; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 425, § 1; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-34 - Prosecution of violations.

§ 5-20-34 Prosecution of violations.  It is the duty of the director of the department of labor and training, under the recommendation of the board of examiners for plumbers, to fine any person, corporation, firm, association, or partnership violating any of the provisions of this chapter upon complaint being made whether brought pursuant to § 5-20-28 or 5-20-33.

History of Section.
(P.L. 1986, ch. 360, § 2; P.L. 2002, ch. 378, § 1.)



Chapter 5-20-35 - Persons and acts exempt  Issuance of licenses in special cases.

§ 5-20-35 Persons and acts exempt  Issuance of licenses in special cases.  (a) The provisions of this chapter do not apply to the installation of automatic sprinkler systems or other fire protection appliances in this state and do not apply to employees of public utilities (publicly or privately owned); provided, that any resident of Rhode Island not licensed, as provided in this chapter, desiring a license as a master plumber or journeyperson plumber who on or before August 14, 1966, presents to the department of labor and training of the state reasonably satisfactory evidence, in writing, that he or she was actively engaged in the business of plumbing as a master plumber or working as a journeyperson plumber for a master plumber in any city or town for five (5) years prior to May 16, 1966, and that he or she is at the time of presenting that evidence to the department of labor and training operating in any city or town as a master plumber or working as journeyperson plumber, shall, upon payment of a fee of five dollars ($5.00) in the case of a master plumber or one dollar ($1.00) in the case of a journeyperson plumber, have issued to him or her by the department of labor and training a certificate of license as a master plumber or a journeyperson plumber without an additional application, fee, or other condition precedent. Farms, golf courses, and nurseries performing irrigation work on their premises only shall not be required to be licensed under the chapter.

(b) Nothing in this or any other chapter of the general laws shall prohibit municipalities or water districts from using employees, or engaging the services of licensed plumbers or other contractors and/or service providers that meet certain requirements determined by the municipality or water district, for the purpose of replacing water meters or meter reading devices.

History of Section.
(P.L. 1945, ch. 1661, § 31; G.L. 1956, § 5-20-35; R.P.L. 1957, ch. 116, § 6; P.L. 1966, ch. 160, § 4; P.L. 1999, ch. 115, § 1; P.L. 2000, ch. 109, § 1; P.L. 2001, ch. 214, § 2; P.L. 2011, ch. 358, § 1.)



Chapter 5-20-36 - Injunctions.

§ 5-20-36 Injunctions.  Violations of this chapter may be enjoined upon a bill of complaint being filed in the superior court for the county in which those violations have been committed, by the division of professional regulation or by any association of master plumbers, master irrigators or journeyperson plumbers or journeyperson irrigators, licensed master plumbers or licensed master irrigators, or by any plumbing inspector. An injunction may be granted by the superior court after a hearing in open court against any person, firm, corporation, or association which has violated any of the provisions of this chapter, without regard to whether proceedings have been or may be instituted before the state board of plumbing examiners or whether criminal proceedings have been or may be instituted. No ex parte restraining orders shall be issued in suits brought pursuant to this section.

History of Section.
(R.P.L. 1957, ch. 116, § 5; P.L. 1985, ch. 181, art. 54, § 1; P.L. 1993, ch. 149, § 2; P.L. 2001, ch. 214, § 2.)



Chapter 5-20-37 - Receipts.

§ 5-20-37 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126 art. 26, § 11; P.L. 1995, ch. 370, art. 40, § 10.)



Chapter 5-20-38 - Individual sewage disposal system (ISDS) installers  Work permitted.

§ 5-20-38 Individual sewage disposal system (ISDS) installers  Work permitted.  Any person who is a licensed individual sewage disposal system installer under the provisions of chapter 56 of this title is authorized to make residential water supply connections to residential dwellings consisting of three (3) units or less both public and/or private at the source of the public and/or private supply for the purpose of installation, alteration, and/or repair. Water installations, alterations and repairs mean and include the piping and connections from the source of public and/or private water supply to the building or premises. Licensed individual sewage disposal system installers are required to comply with city or town permits and inspection requirements as to water supply installations, alterations, and/or repairs. In no event shall licensed individual sewage disposal system installers be allowed to perform any work on fittings or fixtures beyond the initial premises connection.

History of Section.
(P.L. 1990, ch. 154, § 1.)



Chapter 5-20-39 - Transfer of duties to the department of labor and training.

§ 5-20-39 Transfer of duties to the department of labor and training.  The authority and power to regulate plumbers pursuant to the provisions of this chapter formerly within the department of health are transferred to the department of labor and training. Any reference in this chapter to the authority and power to regulate plumbers within the department of health shall now be construed to refer to the department of labor and training unless the context clearly indicates otherwise.

History of Section.
(P.L. 1999, ch. 115, § 2.)



Chapter 5-20-40 - Investigation and prosecution of violations.

§ 5-20-40 Investigation and prosecution of violations.  The chief of the section shall act as an investigator with respect to the enforcement of all provisions of law relative to the licensing of plumbers, and to this effect whenever a complaint is made by the chief of this section to the director of the department of labor and training, or his or her designee, that provisions of this chapter are being violated, the director, or his or her designee, may issue an order to cease and desist from that violation and may impose penalties against the violator, and against the contractors.

History of Section.
(P.L. 2002, ch. 378, § 3.)






Chapter 5-20.5 - Real Estate Brokers and Salespersons

Chapter 5-20.5-1 - Definitions.

§ 5-20.5-1 Definitions.  When used in this chapter, unless the context indicates otherwise:

(1) "Associate broker" means any licensed real estate broker who is employed or engaged as an independent contractor by or in behalf of a licensed real estate broker to do or deal in any activity as included or comprehended by the definitions of a real estate broker in subdivision (4) of this section, for compensation or otherwise;

(2) "Director" means the director of business regulation for the state;

(3) "Real estate", as used in this chapter, includes leaseholds as well as any and every interest or estate in land, whether corporeal or incorporeal, freehold or non-freehold, and whether the property is situated in this state or elsewhere;

(4) "Real estate broker":

(i) Within the meaning of this chapter, includes all persons, partnerships, associations, and corporations, foreign and domestic, who:

(A) For a fee, commission, or other valuable consideration, or who with the intention or expectation of receiving or collecting a fee, commission, or other valuable consideration, lists, sells, purchases, exchanges, rents, leases, appraises residential property containing four (4) or fewer units, or auctions any real estate, or the improvements on real estate including options or who negotiates or attempts to negotiate any such activity;

(B) Advertises or holds himself or herself, itself, or themselves out as engaged in those activities;

(C) Directs or assists in the procuring of a purchaser or prospect calculated or intended to result in a real estate transaction.

(ii) Also includes any person, partnership, association, or corporation employed by or on behalf of the owner or owners of lots, or other parcels of real estate, at a stated salary, or upon a fee, commission or otherwise, to sell that real estate, or any parts, in lots or other parcels, and who sells, exchanges or leases, or offers or attempts or agrees to negotiate the sale, exchange or lease of any such lot or parcel of real estate;

(5) "Real estate salesperson" means and includes any person employed or engaged as an independent contractor by or on behalf of a licensed real estate broker to do or deal in any activity as included or comprehended by the definitions of a real estate broker in subdivision (4) of this section, for compensation or otherwise.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1989, ch. 141, § 1; P.L. 1994, ch. 266, § 1; P.L. 1998, ch. 115, § 1.)



Chapter 5-20.5-2 - Persons exempt.

§ 5-20.5-2 Persons exempt.  (a) Neither the term "real estate broker" nor "real estate salesperson" is held to include:

(1) Any person, partnership, association, or corporation, who, as a bona fide owner, lessee, or lessor, performs any of the previously stated acts as to property owned, or leased by them, or to their regular employees, where those acts are performed in the regular course of, or as an incident to the management of the property and the investment in the property; or

(2) Any person, partnership, association, or corporation, or any of their employees, who seeks to acquire, lease, rent, sell, or deal in real estate which has been or will be used or held for investment by that person, partnership, association, or corporation.

(b) This chapter is also not to be construed to include:

(1) Any attorney at law licensed by the supreme court of the state, nor any person holding in good faith, an executed power of attorney from the owner, authorizing the final consummation and execution for the sale, purchase, leasing, or exchange of real estate;

(2) The acts of any person while acting as a receiver, trustee, administrator, executor, guardian, or under court order, or while acting under authority of a deed of trust or will;

(3) The acts of any person, partnership, association, or corporation who appraises real or personal property for the purpose of conducting a mass appraisal, municipal revaluation for tax purposes or other forms of ad valorem appraisal; or

(4) Public officers while performing their duties as public officers.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1.)



Chapter 5-20.5-3 - Contents of application  Application fee  Recommendations required.

§ 5-20.5-3 Contents of application  Application fee  Recommendations required.  (a) Applicants applying for the first time for a license to act as a real estate broker or real estate salesperson shall file with the director an application for the license upon a printed or electronic form as determined by the director which, together with any additional information that the director requires, contains a statement under oath by the applicant giving his or her age, residence, place of business, present occupation and whether or not he or she has been refused a real estate broker's or salesperson's license in this or in any other state or had any real estate license suspended or revoked.

(b) All applicants for a license to act as a real estate broker or real estate salesperson shall accompany their applications with a fee of ten dollars ($10.00) to cover costs of processing those applications.

(c) The application for a broker's license shall be accompanied by the names of at least three (3) Rhode Island residents who have known the applicant for three (3) years, and are not related to the applicant and will attest that the applicant bears a good reputation for honesty and trustworthiness, and who will recommend that a license be granted to the applicant. The applicant must be a citizen or legal resident of the United States and at least legal age of majority, if applicant for broker license, or at least eighteen (18) years of age for salesperson license. In the case of an applicant for a real estate salesperson's license, he or she must also file a statement under oath from the broker in whose employ the applicant desires to enter that in his or her opinion the applicant is competent and trustworthy and is recommended as a suitable person to be granted a salesperson's license.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1; P.L. 1996, ch. 164, § 3; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-4 - Examination of applicants  Examination fee  Licensing without examination.

§ 5-20.5-4 Examination of applicants  Examination fee  Licensing without examination.  (a) The director shall require any applicant for a real estate broker's or salesperson's license to submit to and pass a written examination to show the applicant's knowledge of the state statutes and the rules and regulations relating to real property, deeds, mortgages, leases, contracts, and agency. An applicant shall not be required to take the uniform portion of the Rhode Island real estate licensing examination if the applicant provides sufficient evidence that the applicant possesses an existing valid real estate license from a state that has similar statutes or regulations in effect which provide for reciprocal waiver of the uniform portion of the real estate licensing examination for persons holding an existing valid Rhode Island real estate broker's or salesperson's license. An applicant for a real estate broker's or salesperson's license, prior to the taking of the examination, must pay an examination fee, the cost of which is limited to the charge as designated by the appropriate testing service's contract with the department of business regulation.

(b) An applicant for a real estate salesperson's license must submit satisfactory evidence of completion of a minimum of forty-five (45) classroom hours in a real estate course given by a school as defined in § 5-20.5-19. The applicant for a broker's license must also submit satisfactory proof that he or she has been engaged full time as a real estate salesperson for at least two (2) years immediately prior to the date of application, except that the period is waived if the applicant has received a baccalaureate degree with a major in real estate, from an accredited college or university; or has successfully completed at least ninety (90) hours of approved classroom study in a school as defined in § 5-20.5-19, or equivalent in a correspondence course offered by an extension department of an accredited college or university. The director, in his or her sole discretion, may require any additional evidence or proof, as to the honesty, trustworthiness, integrity, good reputation, and competency of any applicant.

(c) Any successful applicant who fails to remit the original license fee as provided in § 5-20.5-11 within one year of the date of that examination may be required by the director to re-submit to and pass a written examination as provided in subsection (a) of this section.

(d) When an attorney-at-law licensed by the supreme court of the state desires to have a real estate broker's license or a real estate salesperson's license, the attorney, by application, and upon payment of the applicable fee as provided in § 5-20.5-11, shall be granted a license without examination.

(e) A certificate of licensure shall be issued by the real estate division of the department of business regulation within thirty (30) days after it is requested at a cost of not more than twenty-five dollars ($25.00) for each certificate issued.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1; P.L. 1986, ch. 75, § 1; P.L. 1988, ch. 353, § 1; P.L. 2003, ch. 376, art. 23, § 1; P.L. 2004, ch. 317, § 1; P.L. 2004, ch. 595, art. 30, § 3; P.L. 2004, ch. 608, § 1; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-5 - Real estate recovery account.

§ 5-20.5-5 Real estate recovery account.  (a) The department of business regulation shall establish and maintain a real estate recovery account from which any person aggrieved by an act, representation, transaction, or conduct of a licensed real estate broker or real estate salesperson, upon the grounds of fraud, misrepresentation or deceit, may recover by order of the superior court of the county where the violation occurred, an amount of not more than fifty thousand dollars ($50,000) for damages sustained by the fraud, misrepresentation, or deceit, as a result of any real estate transaction in which the real estate broker or salesperson has acted in his or her capacity as a real estate broker or salesperson. This account shall not be used to reimburse any real estate broker or salesperson for any commission, fee, or other valuable consideration due or owing from any other real estate broker or salesperson. Provided, that pursuant to subsection (h) of this section the amount available for payments of claims is limited to fifty thousand dollars ($50,000) for any one licensee. Payment of claims is made in order according to the date a judgment is awarded with that judgment awarded earliest in time being paid first.

(2) When any person makes application for an original license to practice as a real estate broker or salesperson he or she shall pay, in addition to his or her original license fee, a fee determined by the department for deposit in the real estate recovery account. If the department does not issue the license, this fee is returned to the applicant.

(b) If, on December 31 of any year, the balance remaining in the real estate recovery account is less than two hundred thousand dollars ($200,000), every real estate broker, when renewing his or her license during the following calendar year, shall pay, in addition to his or her license renewal fee, a fee of twenty-five dollars ($25.00) for deposit in the real estate recovery account, and every real estate salesperson, when renewing his or her license during that year, shall pay, in addition to his or her license renewal fee, a fee of twenty-five dollars ($25.00) for deposit in the real estate recovery account.

(c) No action for a judgment which subsequently results in an order for collection from the real estate recovery account shall be started later than two (2) years from the accrual of the cause of action. When any aggrieved person commences action for a judgment, which may result in collection from the real estate recovery account, the aggrieved person shall notify the department of business regulations, in writing, to this effect at the time of the commencement of that action.

(2) When any aggrieved person recovers a valid judgment in any court of competent jurisdiction against any real estate broker, or real estate salesperson, upon the grounds of fraud, misrepresentation, or deceit, which occurred on or after May 11, 1978, the aggrieved person may, upon the termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon ten (10) days' written notice to the department, may apply to the court for an order directing payment out of the real estate recovery account, of the amount unpaid upon the judgment, subject to the limitations stated in this section.

(3) The court shall proceed upon the application in a summary manner, and, upon the hearing on the application, the aggrieved person shall be required to show:

(i) He or she is not a spouse of debtor, or the personal representative of the spouse;

(ii) He or she has complied with all the requirements of this section;

(iii) He or she has obtained a judgment as set out in subdivision (2) of this subsection, stating the amount of the judgment and the amount owing on it on the date of the application;

(iv) He or she has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment; and

(v) That by the search pursuant to paragraph (iv) of this subdivision he or she has discovered no personal or real property or other assets liable to be sold or applied, or that he or she has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and that he or she has taken all necessary action and proceedings for the realization, and that the amount realized was insufficient to satisfy the judgment, stating the amount realized and the balance remaining due on the judgment after application of the amount realized.

(4) The court shall make an order directed to the department of business regulation requiring payment from the real estate recovery account of whatever sum it finds to be payable upon the claim, pursuant to and in accordance with the limitations contained in this section, if the court is satisfied, upon the hearing of the truth of all matters required to be shown by the aggrieved person by subdivision (3) of this subsection and that the aggrieved person has fully pursued and exhausted all remedies available to him or her for recovering the amount awarded by the judgment of the court.

(5) Should the department of business regulation pay from the real estate recovery account any amount in settlement of a claim or toward satisfaction of a judgment against a licensed real estate broker or real estate salesperson, the license of the broker or salesperson shall be automatically revoked upon the issuance of a court order authorizing payment from the real estate recovery account. This broker or salesperson is not eligible to receive a new license until he or she has repaid in full, plus interest at the rate of twelve percent (12%) a year, the amount paid from the real estate recovery account on his or her account. A discharge in bankruptcy does not relieve a person from the penalties and disabilities provided in this subdivision.

(6) If, at any time, the money deposited in the real estate recovery account is insufficient to satisfy any authorized claim or portion of a claim, the department shall, when sufficient money has been deposited in the real estate recovery account, satisfy those unpaid claims or portions of claims, in the order that those claims or portions of claims were originally filed, plus accumulated interest at the rate of twelve percent (12%) a year.

(d) It is unlawful and constitutes a misdemeanor for any person or his or her agent to file with the department of business regulation any notice, statement, or other document required under this chapter which is false or untrue or contains any material misstatement of fact.

(e) When the department receives notice, as provided in subdivision (c)(1) of this section, the department may enter an appearance, file an answer, appear at the court hearing, defend the action, or take whatever other action it deems appropriate on behalf and in the name of the defendant, and take recourse through any appropriate method of review on behalf of, and in the name of, the defendant.

(f) When, upon the order of the court, the department of business regulation has paid from the real estate recovery account any sum to the judgment creditor, the department is subrogated to all of the rights of the judgment creditor and the judgment creditor assigns all his or her right, title, and interest in the judgment to the department and any amount and interest recovered by the department on the judgment shall be deposited to the account.

(g) The failure of an aggrieved person to comply with this chapter relating to the real estate recovery account constitutes a waiver of any rights under this chapter.

(h) Notwithstanding any other provision, the liability of that portion of the real estate recovery account allocated for the purposes of the real estate recovery account shall not exceed fifty thousand dollars ($50,000) for any one licensee.

(i) Nothing contained in this section limits the authority of the department of business regulation to take disciplinary action against any licensee for a violation of this chapter, or the rules and regulations of the department; nor does the repayment in full of all obligations to the real estate recovery account by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to this chapter.

History of Section.
(P.L. 1978, ch. 169, § 2; P.L. 1982, ch. 429, § 1; P.L. 1985, ch. 181, art. 59, § 1; P.L. 1990, ch. 412, § 2; P.L. 1990, ch. 480, § 1; P.L. 1992, ch. 61, § 1; P.L. 1993, ch. 138, art. 6, § 1.)



Chapter 5-20.5-6 - Duration of licenses  Rules and regulations  Suspension or revocation of licenses.

§ 5-20.5-6 Duration of licenses  Rules and regulations  Suspension or revocation of licenses.  (a) If the director is satisfied that the applicant is competent and trustworthy and is reasonably familiar with the statutes and law relating to real estate, he or she shall issue to the applicant a license to act as a real estate broker or a real estate salesperson. The director shall promulgate rules and regulations mandating the term of license for each category of license issued pursuant to this chapter. No license shall remain in force for a period in excess of three (3) years. Any fee for the initial issuance of a license or for renewal of a license issued pursuant to this chapter is determined by multiplying the current annual fee by the term of years of the license or renewal. The fee for the total number of years of the initial license or of the renewal shall be paid in full prior to the issuance of the respective license. The license shall be renewed upon payment of the renewal fee, and proof of completion of any continuing education requirements as set forth in the rules and regulations issued by the department of business regulation. Any license issued or renewed may be suspended or revoked by the director, for cause, prior to the expiration date. The director shall issue reasonable rules and regulations with the consent of the majority of the Rhode Island real estate commission governing the conduct of licensed real estate brokers and salespersons, these rules and regulations shall be designed to implement the laws and policies of this state and to protect the interests of the public.

(b) Any rules or regulations promulgated with regard to the requirement of continuing education for the renewal of any real estate broker's and/or salesperson's license whose application for an initial broker's and/or salesperson's license is approved within one hundred eighty (180) days of the expiration date of his or her initial license is not subject to the continuing education requirement at the time of his or her first renewal. The director, after a due and proper hearing, may suspend, revoke, or refuse to renew any license upon proof that it was obtained by fraud or misrepresentation or that the holder of the license has been guilty of fraud or misrepresentation or criminal acts in the performance of his or her functions, or upon proof that the holder of the license has violated this statute or any rule or regulation issued pursuant to this statute.

(c) The director shall, for licenses issued or renewed after July 1, 2004, require proof of, reasonable familiarity with and knowledge of duties and responsibilities established by the Lead Poisoning Prevention Act, chapter 24.6 of title 23 of the general laws, and the Lead Hazard Mitigation Act, chapter 128.1 of title 42 of the general laws. Notwithstanding the provisions of subsection (b) above, the requirements of this subsection shall apply to first renewals when licenses were initially issued before July 1, 2004. This subsection shall be put into force and effect by the director in the manner set forth in chapter 128.1 of title 42 and with the advice of the Rhode Island Real Estate Commission.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1; P.L. 1987, ch. 184, § 1; P.L. 1990, ch. 479, § 1; P.L. 1991, ch. 218, § 1; P.L. 2002, ch. 187, § 1; P.L. 2002, ch. 188, § 1; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-7 - Fixed office required  Display of license  Notice of change of address and employment.

§ 5-20.5-7 Fixed office required  Display of license  Notice of change of address and employment.  Each resident licensed real estate broker must maintain a fixed office within this state. All business records relating to real estate transactions and to the management of that office must be kept on the premises of the fixed office location. The original license as real estate broker and the original license of each real estate salesperson in the employ of or under contract with that real estate broker shall be prominently displayed in the office. A real estate broker shall communicate any change of fixed office location to the director, and a real estate salesperson shall communicate any change of employment or broker affiliation to the director, immediately upon or prior to such change.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-8 - Corporations, partnerships or associations engaging in business.

§ 5-20.5-8 Corporations, partnerships or associations engaging in business.  The real estate broker's license issued to any corporation, partnership, or association shall designate the name of the one principal active officer of the corporation, partnership, or association for whom that license is valid and every other active broker or salesperson of that corporation, partnership, or association is obliged to obtain an individual license as a real estate broker or salesperson.

History of Section.
(P.L. 1973, ch. 215, § 2.)



Chapter 5-20.5-9 - Temporary license issued to representative of deceased broker.

§ 5-20.5-9 Temporary license issued to representative of deceased broker.  In the event of the death of a licensed real estate broker who is the sole proprietor of a real estate business, the director shall, upon application by his or her legal representative, issue, without examination, a temporary license to that legal representative, or to an individual designated by him or her and approved by the director, upon filing of the required bond and the payment of the prescribed fee, which authorizes the temporary licensee to continue to transact the business for a period not to exceed one year from the date of death.

History of Section.
(P.L. 1973, ch. 215, § 2.)



Chapter 5-20.5-10 - Nonresident brokers  Employment of unlicensed brokers restricted  Nonresident salespersons  Service of process.

§ 5-20.5-10 Nonresident brokers  Employment of unlicensed brokers restricted  Nonresident salespersons  Service of process.  (a) A nonresident of this state may become a real estate broker by conforming to all the provisions of this chapter, except that a nonresident real estate broker regularly engaged in the real estate business as a vocation, and who maintains a definite place of business and is licensed in some other state, which offers the same privileges to the licensed brokers of this state, is not required to maintain a place of business within this state. The director shall recognize the license issued to a real estate broker by another state as satisfactorily qualifying him or her for a license as a broker in this state provided that the other state permits licenses to be issued to licensed brokers in this state without examination and provided that the licensing requirements set forth in § 5-20.5-4 have been met.

(b) It is unlawful for any licensed real estate broker to employ or compensate directly or indirectly any person for performing any of the acts regulated by this chapter who is not a licensed real estate broker or licensed real estate salesperson; provided, that a licensed real estate broker may pay a commission to a licensed real estate broker of another state; provided, that the nonresident real estate broker does not conduct in this state any of the negotiations for which a fee, compensation, or commission is paid.

(c) A nonresident of this state may become a real estate salesperson by conforming to all the provisions of this chapter, including those set forth in § 5-20.5-4 provided that the nonresident real estate salesperson is regularly employed by a real estate broker licensed to do business within this state.

(2) The director shall recognize the license issued to a real estate salesperson by another state as satisfactorily qualifying him or her for a license as a salesperson in this state and also that the other state permits licenses to be issued to licensed salespersons in this state, without examination.

(d) No license shall be issued to a nonresident until he or she has filed with the director a power of attorney constituting and appointing the director and his or her successor his or her true and lawful attorney, upon whom all lawful processes in any action or legal proceeding against him or her may be served, and in the power of attorney agrees that any lawful process against him or her which may be served upon his or her attorney is of the same force and validity as if served on the nonresident, and that the authority continues irrevocably in force as long as any liability of the nonresident remains outstanding in the state. Service of that process shall be made by leaving duplicate copies of it in the hands or office of the director, and the director shall immediately send one of those copies by mail, postage prepaid, addressed to the defendant at his or her last address as appearing on the records of the commission. One of the duplicates of that process, certified by the director as having been served upon him or her is deemed sufficient evidence of that service, and service upon that attorney is deemed service upon the principal.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-11 - Fees and license renewals.

§ 5-20.5-11 Fees and license renewals.  (a) The following fees shall be charged by the director:

(1) For each application, a fee of ten dollars ($10.00);

(2) For each examination a fee, the cost of which is limited to the charge as designated by the appropriate testing service's contract with the department of business regulation;

(3) For each original broker's license issued, a fee of eighty-five dollars ($85.00) per annum for the term of the license and for each annual renewal of the license, a fee of eighty-five dollars ($85.00) per annum for the term of renewal. The total fees for the term of initial licensure and of renewal must be paid at the time of application for the license;

(4) For each original salesperson's license issued, a fee of sixty-five dollars ($65.00) per annum for the term of the license and for each renewal of the license, a fee of sixty-five dollars ($65.00) per annum for the term of the license. The total fees for the term of initial licensure and of renewal must be paid at the time of application for the license.

(5) For each change from one broker to another broker by a salesperson, or a broker, a fee of twenty-five dollars ($25.00), to be paid by the salesperson or the broker;

(6) For each duplicate license, where a license is lost or destroyed and affidavit is made of that fact, a fee of twenty-five dollars ($25.00);

(7) For each duplicate pocket card, where the original pocket card is lost or destroyed and affidavit is made of that fact, a fee of twenty-five dollars ($25.00);

(8) For each broker's license reinstated after its expiration date, a late fee of one hundred dollars ($100), in addition to the required renewal fee;

(9) For each salesperson's license reinstated after its expiration date, a late fee of one hundred dollars ($100) in addition to the required renewal fee.

(b) Every licensed real estate broker and salesperson who desires to renew a license for the succeeding year term shall apply for the renewal of the license upon a form furnished by the director and containing information that is required by the director. Any renewal of a license is subject to the same provisions covering issuance, suspension, and revocation of any license originally issued. At no time shall any license be renewed without examination if the license has expired beyond a period of one year.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1; P.L. 1983, ch. 70, § 1; P.L. 1987, ch. 184, § 2; P.L. 1988, ch. 129, art. 17, § 1; P.L. 1990, ch. 65, art. 73, § 1; P.L. 2003, ch. 376, art. 23, § 1; P.L. 2004, ch. 595, art. 30, § 3; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-12 - Commission  Creation  Composition  Appointment, terms, and compensation of members  Officers  Deputy directors  Seal.

§ 5-20.5-12 Commission  Creation  Composition  Appointment, terms, and compensation of members  Officers  Deputy directors  Seal.  (a) Within the department of business regulation there is created the Rhode Island real estate commission, subsequently referred to as "commission", to consist of nine (9) persons at least one from each county to be appointed by the governor, each of whom has been a citizen of this state for at least ten (10) years prior to the date of appointment, three (3) of whom have been engaged as a licensed broker in this state for at least ten (10) years prior to the date of appointment, four (4) of whom are members of the general public, at least one of whom has substantial academic experience in real estate and at least one who has been active in citizen groups concerned with real estate practices and activities. Two (2) members appointed for one year; two (2) members shall be appointed for two (2) years; one member for three (3) years; one member for four (4) years; and one member for five (5) years; beginning on December 31, 1973. Successors of all members shall be appointed by the governor for terms of five (5) years each and until their successors are appointed and qualify by subscribing to the constitutional oath of office, which shall be filed with the secretary of state. Members to fill vacancies shall be appointed for the unexpired term. No member shall be appointed to succeed himself or herself for more than one full term. There are two (2) ex-officio members of the commission and they are the attorney general or his or her designee and the director of the department or his or her designee. All ex-officio members have full voting powers and serve without compensation. Upon qualification of the members appointed, the commission shall organize by selecting from its members a chairperson.

(2) The commission shall adopt reasonable rules and regulations to carry out its purposes. The department of business regulation with the assistance of the commission shall establish any reasonable rules and regulations that are appropriate for that program to insure that education and practice requirements of license holders meet the public interest.

(b) The director shall employ a deputy director and any other employees that he or she deems necessary and proper to discharge the duties imposed by this chapter, and shall determine and prescribe their duties and fix their compensation, subject to the general laws of the state.

(c) No member of the commission shall receive compensation for his or her official duties but shall be reimbursed for his or her actual and necessary expenses incurred in the performance of his or her official duties.

(d) The commission shall adopt a seal of any design that it prescribes. Copies of all records and papers in the office of the commission, duly certified and authenticated by its seal, shall be received in evidence in all courts with like effect as the original. All records of the commission are open to public inspection under any reasonable rules and regulations that it prescribes.

(e) The commission shall have a policy-making role in the preparation and composition of the examinations to be administered by the division of professional regulation. Subsequent to the administration of the examination, the commission shall review the examinations to evaluate their effectiveness. The commission shall supervise the operations of the division in an advisory capacity in promulgating any policy that is necessary to improve the operations of the division in their areas of expertise. The promulgation of that policy is subject to the approval of the director of the department of business regulation.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1980, ch. 226, § 14; P.L. 1982, ch. 414, § 15; P.L. 1985, ch. 181, art. 59, § 1; P.L. 2005, ch. 117, art. 21, § 7; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-14 - Revocation, suspension of license  Probationary period  Penalties.

§ 5-20.5-14 Revocation, suspension of license  Probationary period  Penalties.  (a) The director may upon his or her own motion, and shall, upon the receipt of the written verified complaint of any person initiating a cause under this section, ascertain the facts and, if warranted, hold a hearing for the suspension or revocation of a license. The director has power to refuse a license for cause or to suspend or revoke a license or place a licensee on probation for a period not to exceed one year where it has been obtained by false representation, or by fraudulent act or conduct, or where a licensee, in performing or attempting to perform any of the acts mentioned in this chapter, is found to have committed any of the following acts or practices:

(1) Making any substantial misrepresentation;

(2) Making any false promise of a character likely to influence, persuade or induce any person to enter into any contract or agreement when he or she could not or did not intend to keep that promise;

(3) Pursuing a continued and flagrant course of misrepresentation or making of false promises through salespersons, other persons, or any medium of advertising, or otherwise;

(4) Any misleading or untruthful advertising;

(5) Failing to deposit money or other customers' funds received by a broker or salesperson into an escrow account maintained by the broker which complies with the requirements set forth in § 5-20.5-6, upon execution of a purchase and sales agreement;

(6) Failing to preserve for three (3) years following its consummation records relating to any real estate transaction as described in the regulations issued by the department;

(7) Acting for more than one party in a transaction without the knowledge and consent, in writing, of all parties for whom he or she acts;

(8) Placing a "for sale" or "for rent" sign on any property without the written consent of the owner, or his or her authorized agent;

(9) Failing to furnish a copy of any listing, sale, lease or other contract relevant to a real estate transaction to all signatories of the contract at the time of execution;

(10) Failing to specify a definite termination date that is not subject to prior notice, in any listing contract;

(11) Inducing any party to a contract, sale, or lease to break that contract for the purpose of substitution in lieu of that contract a new contract, where that substitution is motivated by the personal gain of the licensee;

(12) Accepting a commission or any valuable consideration by a salesperson for the performance of any acts specified in this chapter, from any person, except the licensed real estate broker with whom he or she is affiliated;

(13) Failing to disclose to an owner his or her intention or true position if he or she directly or indirectly through a third party, purchases for him or herself or acquires or intends to acquire any interest in or any option to purchase property which has been listed with his or her office to sell or lease;

(14) Being convicted of any criminal felony in a court of competent jurisdiction of this or any other state or federal court, involving dishonesty, breach of trust, forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, fraud, false dealing or any similar offense(s) or by pleading guilty or nolo contendere to any such criminal offense or offenses;

(15) Violating any rule or regulation promulgated by the department in the interest of the public and consistent with the provisions of this chapter;

(16) In the case of a broker licensee, failing to exercise adequate supervision over the activities of his or her licensed salesperson within the scope of this chapter;

(17) Failing or refusing to provide information requested by the commission or director as the result of a formal or informal complaint to the director which would indicate a violation of this chapter;

(18) Soliciting, selling, or offering for sale real property by offering free lots, or conducting lotteries or contests or offering prizes for the purpose of influencing a purchaser or prospective purchaser of real property;

(19) Paying or accepting, giving or charging any undisclosed commission, rebate, compensation, or profit or expenditures for a principal, or in violation of this chapter;

(20) Any conduct in a real estate transaction, which demonstrates bad faith, dishonesty, untrustworthiness, or incompetence;

(21) Failing to have all listing agreements in writing, properly identifying the property and containing all of the terms and conditions of the sale, including the commission to be paid, the signatures of all parties concerned, and a definite expiration date in that contract, which shall not require an owner to notify a broker of his or her intention to terminate. An exclusive agency listing or exclusive right to sell listing shall be clearly indicated in the listing agreement;

(22) Accepting a listing based on "net price". In cases where the owner wishes to list in this manner, the agreed-upon commission is added and listings made in the usual manner;

(23) Negotiating or attempting to negotiate the sale, exchange, or lease of any real property directly with an owner or lessor knowing that the owner or lessor has an outstanding exclusive listing contract with another licensee covering the same property, except when the real estate broker or salesperson is contacted by the client of another broker regarding a real estate service, and the broker or salesperson has not directly or indirectly initiated those discussions, they may discuss the terms which they might enter into future agency agreement or they may enter into an agency agreement which becomes effective upon termination of any existing exclusive agreement; or they may enter into an agreement for other real estate service not covered by an existing agency relationship;

(24) Accepting an exclusive right to sell or lease or an exclusive agency and subsequently failing to make a diligent effort to sell or lease the listed property;

(25) Advising against the use of the services of an attorney in any real estate transaction;

(26) Representing to any lender or any other party in interest, either verbally or through the preparation of a false sales contract, an amount other than the true and actual sales price;

(27) Submitting to an owner a written offer to purchase or lease unless that offer contains the essential terms and conditions of the offer including the manner in which the purchase price is to be paid, and if that offer is contingent upon certain conditions, those conditions shall be clearly stated in the offer, or unless the offer is conditioned upon the later execution of a complete agreement for sale;

(28) Paying any sums of money being held in an escrow account to any person, or converting such sums of money for his or her own use, in the event of a failed real estate transaction, without having complied with the department's rules and regulations relative to the transfer of disputed deposit funds to the office of the general treasurer;

(29) Advertising to sell, buy, exchange, rent, or lease the property of another in a manner indicating that the offer to sell, buy, exchange, rent, or lease that property is being made by a private party not engaged in the real estate business, nor insert advertisements in any publication containing only a post office or other box number, telephone number, or street address. No salesperson shall advertise the property of another under his or her own name;

(30) As a licensed salesperson, failing upon termination of his or her employment or affiliation with a real estate broker and upon demand by the broker to immediately turn over to the broker any and all information, records or other materials obtained during his or her employment whether the information or records were originally given to him or her by the broker or copied from the records of that broker or affiliation or acquired by the salesperson during his or her employment;

(31) Offering, promising, giving or paying directly or indirectly, any part or share of his or her commission or compensation arising or accruing from any real estate transaction to any person who is not licensed as a real estate broker, but who by law should be licensed, or who is not a real estate salesperson employed by that licensee;

(32) Soliciting the sale, lease, or the listing for sale or lease, of residential property on the ground of loss of value due to the present or prospective entry in the neighborhood of a person or persons of another race, religion, or ethnic origin, nor shall he or she distribute or cause to be distributed material or make statements designed to induce a residential property owner to sell or lease his or her property due to such factors;

(33) Failure of the employing broker to notify the director, in writing, within ten (10) days of the termination of a salesperson's employment of contractual relationship, or failure of a salesperson to notify the director, in writing, within ten (10) days of any change in his/her broker affiliation;

(34) Failure to report all written offers to the owner prior to the signing of a purchase and sale agreement by the owner; or

(35) Failure of agents to provide buyers and sellers of real property with disclosure regarding real estate agency relationships as specified in chapter 20.6 of this title; or

(36) Failure of an associate broker to inform the public of associate broker status by not listing associate broker on business cards and correspondence or by informing the public that his or her status in the real estate firm is that of broker.

(b) The director is authorized to levy an administrative penalty not exceeding one thousand dollars ($1,000) for any violation under this section or the rules and regulations of the department of business regulation.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1981, ch. 249, § 1; P.L. 1985, ch. 417, § 1; P.L. 1986, ch. 317, § 1; P.L. 1989, ch. 141, § 1; P.L. 1991, ch. 424, § 1; P.L. 1993, ch. 397, § 2; P.L. 1996, ch. 185, § 1; P.L. 2001, ch. 114, § 1; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-15 - Hearings before revocation or suspension of license.

§ 5-20.5-15 Hearings before revocation or suspension of license.  (a) Before refusing to issue a license or suspending or revoking a license on its own motion, the division of professional regulation shall notify the applicant or licensee of its intended action and the grounds for the action. The applicant or licensee may, within twenty (20) days file with the division, in triplicate, a request for a hearing stating his or her answer to the grounds specified in the notification. The division shall consider the answer and set a date for a hearing, notifying the applicant or licensee of the date at least twenty (20) days prior to the hearing date.

(2) Before refusing to issue a license or suspending or revoking an existing license upon the verified written complaint of any person stating a cause of action under § 5-20.5-17, the department of business regulation shall, in writing, notify the accused applicant or licensee of its receipt of the complaint, enclosing a copy of the complaint. The accused applicant or licensee shall within twenty (20) days, file with the department, in quadruplicate, his or her answer to the complainant or complainants.

(3) The division shall transmit a copy of the answer to the complainant or complainants and set a time and place for a hearing, which is at least twenty (20) days prior to the hearing date.

(4) All notices and answers required or authorized to be made or filed under this section may be served or filed personally, or by certified mail to the last known business address of the addressee. If served personally, the time runs from the date of service; if by registered mail, from the postmarked date of the letter enclosing the document.

(5) Hearings are open to the public, and are conducted in accordance with the provisions of title 42, chapter 35 relating to Administrative Procedures, and the department's rules of procedure for administrative hearings, and the applicant or licensee has an opportunity to be heard in person or by counsel. A hearing officer appointed by the director shall render a decision on any application or complaint within sixty (60) days after the final hearing in the matter and shall immediately notify the parties to the proceedings, in writing, its ruling, order or decision. In the event the matter contained in the complaint has been filed or made a part of a case pending in any court in this state, the division may then withhold its decision until the court action has been concluded. Hearings shall be held in accordance with rules promulgated by the division in conformity with law.

(b) Any unlawful act or violation of any of the provisions of this chapter by any salesperson is not cause for the suspension or revocation of the license of the broker with whom he or she is affiliated unless it appears to the satisfaction of the division of professional regulation that the broker had knowledge of the unlawful act or violation.

(c) The division of professional regulation is authorized and empowered to issue subpoenas for the attendance of witnesses and the production of records or documents. The process issued by the division may extend to all parts of the state, and process may be served by any person designated by the division. The person serving that process shall receive any compensation that is allowed by the division, not to exceed the fee prescribed by law for similar services. All witnesses subpoenaed who appear in any proceedings before the division shall receive the same fees and mileage allowances allowed by law, and all those fees and allowances are taxed as part of the cost of the proceedings.

(d) Where, in any proceeding before the division of professional regulation, any witness fails or refuses to attend upon subpoena issued by the division, or refuses to testify, or refuses to produce any records or documents the production of which is called for by the subpoena, the attendance of the witness and the giving of his or her testimony and the production of the documents and records shall be enforced by any court of competent jurisdiction of this state in the same manner as are enforced the attendance, testimony of witnesses, and production of records in civil cases in the courts of this state.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1985, ch. 181, art. 59, § 1; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-16 - Appeals.

§ 5-20.5-16 Appeals.  (a) The provisions of the Administrative Procedures Act, chapter 35 of title 42, and all amendments and modifications to that Act and the rules adopted pursuant to the Act, apply to and govern all proceedings for the judicial review of final administrative decisions of the department of business regulation. Any party aggrieved by a final administrative decision of the department may seek review of that decision in the superior court of the county of his or her residence.

(b) Any person aggrieved has the right of appeal from any adverse ruling, order, or decision of the department of business regulation to a court of competent jurisdiction in the county where the hearing was held within thirty (30) days from the service of notice of the action of the department upon the parties to the hearing.

(c) Notice of appeal shall be filed in the office of the clerk of the court, which shall issue a writ of certiorari directed to the department of business regulation, commanding it, within fifteen (15) days after service of the writ, to certify to the court its entire record in the matter in which the appeal has been taken. The appeal shall be heard, in due course, by the court, which shall review the record and, after a hearing on the matter, make its determination of the cause.

(d) A final administrative decision of the department of business regulation shall not become effective until time for appeal has expired. If an appeal is taken, it shall not act as a supersedeas unless the court so directs.

(e) Any person taking an appeal shall post a bond in the amount of one thousand dollars ($1,000) for the payment of any costs which may be assessed against him or her.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1985, ch. 181, art. 59, § 1.)



Chapter 5-20.5-17 - Penalties for violations.

§ 5-20.5-17 Penalties for violations.  (a) Any person acting as a broker or as a salesperson without first obtaining a license is guilty of a misdemeanor and upon conviction, is punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for a term not to exceed one year, or both; and if a corporation, is punishable by a fine of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000). Any person upon conviction of a second or subsequent offense is punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by imprisonment for a term not to exceed two (2) years, or both; and if a corporation, by a fine of not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000).

(b) In case any person has received any money, or the equivalent, as a fee, commission, compensation, or profit by or in consequence of a violation of any provision of this chapter, he or she, in addition, is liable to a penalty of not less than the amount of the sum of money received and not more than three (3) times the sum received, as may be determined by the court, which penalty may be recovered in any court of competent jurisdiction by any person aggrieved.

History of Section.
(P.L. 1973, ch. 215, § 2.)



Chapter 5-20.5-18 - Department assistance in educational programs.

§ 5-20.5-18 Department assistance in educational programs.  (a) The department of business regulation is authorized to conduct, hold, or assist in conducting or holding real estate clinics, meetings, courses, or institutes and to incur the necessary expenses limited by connection therewith, which are open to all licensees.

(b) The department is authorized to assist educational institutions within this state in sponsoring studies, research, and programs for the purpose of raising the standards of professional practice in real estate and the competence of licensees in the public interest.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1985, ch. 181, art. 59, § 1.)



Chapter 5-20.5-19 - Real estate courses and schools  Regulation  Issue and revocation of permits  Exceptions.

§ 5-20.5-19 Real estate courses and schools  Regulation  Issue and revocation of permits  Exceptions.  (a) The division of professional regulation is authorized and empowered to formulate rules and regulations relative to the establishment and operation of schools, courses of study, instruction, grades and grading systems, and related matters. The division and the board of governors for higher education have the power at any time to review the curriculum of those courses.

(b) Any school, individual, or organization which offers or conducts any course or courses of study in real estate, or any course or courses designed or represented to enable or assist non-licensees or applicants for license to pass examinations conducted by the division of professional regulation shall first obtain a permit from, and subsequently abide by the rules and regulations of, the division covering those schools.

(c) The division has authority to suspend or revoke the permit of any school, individual, or organization for violation of the provisions of this chapter or of the rules and regulations promulgated pursuant to this chapter. The provisions of this section do not apply to any college or university, that has been accredited by any accrediting body approved by the board of governors for higher education.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1974, ch. 173, § 1; P.L. 1985, ch. 181, art. 59, § 1.)



Chapter 5-20.5-20 - Real estate school permit  Fees  Penalty for operation without permit prohibited.

§ 5-20.5-20 Real estate school permit  Fees  Penalty for operation without permit prohibited.  (a) It is unlawful for any school to offer courses or to conduct classes of instruction in real estate subjects without first procuring a permit; or having obtained a permit, to represent that its students are assured of passing examinations given by the division of professional regulation, or to represent that the issuance of a permit is a recommendation or endorsement of the school to which it is issued, or of any course of instruction given by it.

(b) The application of each school shall be accompanied by a first year license fee of two hundred fifty dollars ($250) and a further fee of one hundred dollars ($100) multiplied by the remaining term of licensure. If issued, the license is renewable on the payment of a renewal fee assessed at the rate of one hundred fifty dollars ($150) per annum. The total fee for the entire term of initial licensure and renewal shall be paid at the time of application.

(c) In the event that any person is found guilty of violating this section in the operation of a school, or any rule or regulation adopted pursuant to this section, or attempts to continue to operate as a school after the revocation or during a period of suspension of a permit, he or she is guilty of a misdemeanor.

(d) The department of business regulation shall promulgate rules and regulations mandating the term of license and the term of renewal of each permit issued. No license shall remain in force for a period in excess of three (3) years.

History of Section.
(P.L. 1973, ch. 215, § 2; P.L. 1985, ch. 181, art. 59, § 1; P.L. 1987, ch. 184, § 3; P.L. 2004, ch. 595, art. 30, § 3.)



Chapter 5-20.5-21 - Actions for recovery of fee or commission.

§ 5-20.5-21 Actions for recovery of fee or commission.  Except as provided in this chapter, no person shall maintain an action in any court of this state for the recovery of a commission, fee, or compensation for any act done, the doing of which is prohibited under this chapter to other than licensed brokers, unless that person was licensed under this chapter as a broker at the time of the doing of the act.

History of Section.
(P.L. 1973, ch. 215, § 2.)



Chapter 5-20.5-22 - Severability.

§ 5-20.5-22 Severability.  If any provision of this chapter is held invalid, that provision is deemed to be excised from this chapter and its invalidity does not affect any of the other provisions of this chapter. If the application of any provision of this chapter to any person or circumstance is held invalid, it does not affect the application of that provision to those persons or circumstances other than those to which it is held invalid.

History of Section.
(P.L. 1973, ch. 215, § 2.)



Chapter 5-20.5-25 - Errors and omissions insurance required of real estate licensees.

§ 5-20.5-25 Errors and omissions insurance required of real estate licensees.  (a) All holders of real estate brokers' and salespersons' licenses issued by the state department of business regulation shall, as a condition of retaining that license, carry and maintain errors and omissions insurance covering all business activities contemplated.

(b) Licensees shall obtain errors and omissions insurance independently. The coverage contained in the policy shall comply with the minimum requirements established by the department of business regulation.

(c) The department of business regulation shall determine the terms and conditions of coverage mandated under this section, including, but not limited to, the minimum limits of coverage, the permissible deductible, and permissible exemptions. The department of business regulation shall seek the assistance of the real estate commission as to the terms and conditions of coverage.

(d) A certificate of coverage must be filed with the department of business regulation by the annual license renewal date by each licensee.

History of Section.
(P.L. 1990, ch. 412, § 1; P.L. 1993, ch. 66, § 1; P.L. 2000, ch. 202, § 1.)



Chapter 5-20.5-26 - Escrows.

§ 5-20.5-26 Escrows.  (a) Escrow.

(i) Each real estate firm shall maintain an escrow account under the supervision of the broker qualified to do business in the name and on behalf of the corporate, partnership or association licensee. All those funds paid to a salesperson or paid directly to a broker shall be segregated on the broker's books and deposited in an account in a recognized federally insured financial institution in Rhode Island separate from any account containing funds owned by the broker. A broker or salesperson shall not commingle deposit money or other customers' funds and his or her own funds, use a customer's funds as his or her own, or fail to keep an escrow or trustee account of funds deposited with him or her relating to a real estate transaction, for a period of three (3) years, showing to whom the money belongs, date deposited, date of withdrawal, to whom paid, and any other pertinent information that the commission requires. Those records are to be available to the commission and the department or their representatives, on demand, or upon written notice given to the depository. Each broker/office supervisor shall maintain a monthly report as to the status of that office's escrow account, and is responsible for its accuracy.

(ii) A multi-office firm may either have an escrow account for each office or one central escrow account for the firm.

(iii) Funds held in escrow may be applied to the commission when earned by the listing company.

(iv) Whenever the ownership of any deposit monies received by a broker or salesperson pursuant to this section is in dispute by the parties to a real estate transaction, the broker or salesperson shall deposit the monies with the general treasurer within one hundred eighty (180) days of the date of the original deposit, those monies to be held in trust by the general treasurer until the dispute is mediated, arbitrated, litigated, or otherwise resolved by the parties. The parties to a real estate transaction may agree in writing to extend the time period by which the monies must be deposited with the general treasurer in accordance with regulations promulgated by the department of business regulation.

(v) The department of business regulation shall have the authority to promulgate rules and regulations with respect to such escrow accounts and the deposit of monies with the general treasurer.

(2) Escrow agents. Funds or deposits placed in escrow may be held by any person or entity legally authorized to hold funds in that capacity, e.g., the real estate broker or attorney.

(b) Dual activities. In all real estate transactions in which a broker holds more than one title, e.g., builder, contractor, or insurance agent, all deposit monies received must be placed in the brokers real estate escrow account, unless there is a contractual agreement between the principals to the contrary.

(c) Unlawful appropriation. Pursuant to § 11-41-11.1, any licensee to whom any money or other property is entrusted as escrow funds, who intentionally appropriates to the licensee's own use that money or property, or transfers the funds from an escrow account to a company or personal account prior to a closing, is guilty of unlawful appropriation.

History of Section.
(P.L. 1996, ch. 185, § 2; P.L. 2001, ch. 114, § 1; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-27 - License required for ownership.

§ 5-20.5-27 License required for ownership.  No person, firm or corporation shall have an ownership interest in a real estate brokerage firm nor participate in the operation of the real estate brokerage firm unless the person, firm or corporation holds a valid real estate broker's license, issued pursuant to the provisions of this chapter.

History of Section.
(P.L. 1998, ch. 115, § 2; P.L. 2011, ch. 102, § 1; P.L. 2011, ch. 113, § 1.)



Chapter 5-20.5-28 - Order to cease unsafe practices  Appeal.

§ 5-20.5-28 Order to cease unsafe practices  Appeal.  If the department of business regulation has reason to believe that any person, firm, or corporation or association is conducting any activities requiring licensure under this chapter without obtaining a license, or who after the denial, suspension or revocation of a license conducts any activities requiring licensure under this chapter, the department may issue its order to that person, firm, corporation or association commanding them to appear before the department at a hearing to be held not sooner than ten (10) days nor later than twenty (20) days after issuance of that order to show cause why the department should not issue an order to that person to cease and desist from the violation of the provisions of this chapter. The order to show cause may be served on any person, firm, corporation or association named in the order in the same manner that a summons in a civil action may be served, or by mailing a copy of the order, certified mail, return receipt requested, to that person at any address at which he or she has done business or at which he or she lives. If upon that hearing the department is satisfied that the person is in fact violating any provision of this chapter, then the department may order that person, in writing, to cease and desist from that violation. All hearings shall be governed in accordance with the Administrative Procedures Act, chapter 35 of title 42. If that person fails to comply with an order of the department after being afforded a hearing, the superior court in the county where the land or real estate is located has jurisdiction upon complaint of the department to restrain and enjoin that person from violating this chapter.

History of Section.
(P.L. 1999, ch. 183, § 1.)






Chapter 5-20.6 - Agency Relationships in Residential Real Estate Transactions

Chapter 5-20.6-1 - Legislative purpose.

§ 5-20.6-1 Legislative purpose.  (a) The way that consumers buy, sell, rent, exchange, and otherwise transfer real estate has changed over the years. The purpose of this legislation is to provide consumers with choice.

(b) This chapter is intended to abrogate the common law of agency relative to relationships in regulated real estate transactions to the extent that they are inconsistent with this chapter.

(c) Unless otherwise specified by written agreement, a licensee owes only those duties and obligations set forth under this chapter, chapter 5-20.5, and the regulations promulgated thereunder. A licensee does not owe a fiduciary duty under the common law of agency to his or her clients and is not subject to equitable remedies for breach of fiduciary duty.

(d) Nothing in this act shall prohibit a principal broker and his or her affiliated licensees from entering into a written representation contract with a buyer, seller, tenant, or landlord that creates a relationship in which the duties and obligations are greater than those provided in this chapter.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 1990, ch. 425, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-2 - Definitions.

§ 5-20.6-2 Definitions.  As used in this chapter, the following terms shall have the following meanings:

(1) "Affiliated licensee" means a licensed real estate salesperson or real estate broker as defined in § 5-20.5-1 associated with a particular principal broker.

(2) "Brokerage" means a principal broker as defined in § 5-20.5-8 and his or her affiliated licensees.

(3) "Buyer" means a person who acquires or seeks to acquire an ownership interest in real estate.

(4) "Client" means a buyer, seller, tenant or landlord who has agreed to representation by a licensee in a real estate transaction, evidenced by an executed mandatory relationship disclosure, to whom a licensee owes the duties set forth in § 5-20.6-5.

(5) "Client representation contract" means an express, written contract between a principal broker or his or her affiliated licensees and a client that authorizes the principal broker or his or her affiliated licensees to act as a client representative for a buyer, seller, landlord, or tenant and meets the requirements of § 5-20.6-10.

(6) "Confidential information" means the following information:

(i) A buyer or tenant's willingness to pay more than the offered price;

(ii) A seller or landlord's willingness to accept less than the asking price;

(iii) A buyer or tenant's previous offers made to purchase or lease real estate;

(iv) A seller or landlord's previous offers received to purchase or lease real estate;

(v) Any parties' motivating factors;

(vi) Any parties' willingness to agree to other financing terms;

(vii) Any facts or suspicions regarding circumstances, other than known material defects of a property that a licensee must in all cases disclose, that may psychologically impact or stigmatize any real estate; or

(viii) Any information about a party's assets, liabilities, income, or expenses.

(7) "Customer" means a buyer, seller, tenant, or landlord who has agreed to certain assistance by a licensee in a real estate transaction, evidenced by an executed mandatory relationship disclosure, to whom a licensee owes the duties set forth in § 5-20.6-4.

(8) "Designated client representative" means an affiliated licensee appointed by the principal broker or his or her designee to represent a buyer, seller, tenant, or landlord in a real estate transaction.

The affiliated licensee so designated shall obtain the informed, written consent of the buyer, seller, tenant, or landlord with a signed mandatory relationship disclosure pursuant to § 5-20.6-8.

(9) "Director" means the director of business regulation for the state.

(10) "Dual facilitator" means a single licensee who, with the prior written consent of both parties assists a seller client and a buyer client in the same transaction subject to the limitations set forth in § 5-20.6-6.

(11) "Landlord" means a person who leases or attempts to lease his ownership interest in real estate to another person.

(12) "Lease" means an express written or oral contract between a landlord and tenant for the use or occupancy by the tenant of real estate that is owned by another person.

(13) "Licensee" means an individual licensed by the director as a real estate broker or real estate salesperson pursuant to chapter 5-20.5.

(14) "Mandatory relationship disclosure" means a form that describes the relationship between a consumer and a principal broker and his or her affiliated licensees that meets the requirements of § 5-20.6-8.

(15) "Ministerial acts" means acts of an administrative nature that licensees perform for client or customers, including, but not limited to, showing property; preparing offers or agreements to sell, purchase, exchange, rent, or lease; conveying offers or agreements to the parties; and providing information and assistance.

(16) "Principal broker" means a real estate broker licensed by the director who is designated by the brokerage to be responsible for the supervision and activities of his or her affiliated licensees in accordance with this chapter and chapter 5-20.5.

(17) "Real estate" refers to vacant land on which a building is intended to be constructed for use as one or two (2) residential dwellings or land with physical improvements consisting of a house and/or structure comprised of four (4) or fewer residential units.

(18) "Sales agreement" means an express written contract signed by the buyer and seller for the purchase and sale of the real estate.

(19) "Sell," "sale," or "sold" means a transaction for the transfer of real estate from a seller to a buyer, including, but not limited to, exchanges of real estate between the seller and buyer and transactions involving the creation of a sales agreement.

(20) "Seller" means a person who sells or attempts to sell an ownership interest in real estate to another person.

(21) "Tenant" means a person who acquired or seeks to acquire an interest in real estate that entitles him or her to occupy or use a property that is owned by another person.

(22) "Transaction coordinator" means a principal broker or his or her designee who supervises a real estate transaction in a neutral capacity in which one affiliated licensee represents a buyer or tenant as a designated client representative and another affiliated licensee represents a seller or landlord as a designated client representative in the same transaction. A transaction coordinator does not own any fiduciary duties to any party in a transaction except the duties to protect the confidential information of the parties and to properly account for money placed in his or her care.

(23) "Transaction facilitator" means a licensee who provides assistance to a buyer, seller, tenant, or landlord, or both, in a real estate transaction as a neutral facilitator. A transaction facilitator does not owe any fiduciary duties to any party in a transaction but does owe the duties set forth in § 5-20.6-4.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1; P.L. 2009, ch. 310, § 28; P.L. 2011, ch. 352, § 1; P.L. 2011, ch. 364, § 1.)



Chapter 5-20.6-3 - Relationships  Creation and presumption.

§ 5-20.6-3 Relationships  Creation and presumption.  (a) It shall be presumed that all licensees in a real estate transaction are neutral transaction facilitators unless, the licensee obtains the informed, written consent of a buyer, seller, tenant, or landlord with an executed mandatory relationship disclosure to represent that person as a designated client representative.

(b) The provisions of this chapter are expressly intended to abrogate the common law of agency; no type of agency representation shall be assumed by a brokerage, principal broker, licensee, buyer, seller, tenant, or landlord nor shall agency representation be created by implication.

(c) Types of relationships. The following types of relationships are recognized:

(1) Neutral assistance as a transaction facilitator to assist one or more customers; and

(2) Representation of a buyer, seller, tenant or landlord as a designated client representative.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 1990, ch. 425, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-4 - Duties owed by a transaction facilitator to a customer.

§ 5-20.6-4 Duties owed by a transaction facilitator to a customer.  (a) A neutral transaction facilitator owes the following duties to a customer:

(1) To perform agreed upon ministerial acts timely and competently;

(2) To perform these acts with honesty, good faith, reasonable skill and care;

(3) To properly account for money or property placed in the care and responsibility of the principal broker; and

(4) To protect confidential information when assisting customers as a dual facilitator.

(b) A licensee acting as a transaction facilitator does not owe any fiduciary duties to a customer except those duties specified in paragraph (a).

History of Section.
(P.L. 1989, ch. 141 § 2; P.L. 1990, ch. 425, § 2; P.L. 1993, ch. 397, § 1; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-5 - Duties owed by a designated client representative to client.

§ 5-20.6-5 Duties owed by a designated client representative to client.  (a) If an affiliated licensee is appointed by the principal broker or his or her designee to represent a buyer, seller, tenant, or landlord in a real estate transaction and obtains the written consent of a buyer, seller, tenant, or landlord with an executed mandatory relationship disclosure to represent that person as a designated client representative, the licensee owes the following legal duties and obligations to his or her client:

(1) To perform the terms of the client representation contract, if any, with reasonable skill and care;

(2) To promote the client's best interest in good faith and honesty;

(3) To protect the client's confidential information during the relationship and after its termination;

(4) To perform agreed upon ministerial acts timely and competently;

(5) To perform these acts with honesty, good faith, reasonable care and skill; and

(6) To properly account for money or property placed in the care and responsibility of the principal broker.

(b) A principal broker or his or her designee may appoint one or more affiliated licensees to act as the designated client representative(s) of a seller or landlord and one or more affiliated licensees to act as the designated client representative(s) of a buyer or tenant in the same transaction; provided; that, all parties to the transaction receive written notice that an inherent conflict of interest may exist when designated client representatives are affiliated with the same principal broker.

(c) A designated client representative of a seller client or landlord client shall have no duty to protect the confidential information of a buyer customer or tenant customer involved in a transaction with his or her client. Conversely, a designated client representative of a buyer client or tenant client shall have no duty to protect the confidential information of a seller customer or landlord customer involved in a transaction with his or her client.

(d) In the event that one or more affiliated licensees represent a seller as a designated client representative and one or more affiliated licensees represent the buyer as a designated client representative in the same transaction, the principal broker or his or her designee shall act in a neutral capacity as the transaction coordinator and shall protect the confidential information of all parties to the transaction and properly account for funds.

(e) No affiliated licensees of the principal broker other than those licensee(s) specifically designated to represent the client as a designated client representative shall represent the client or owe any other duties except that affiliated licensees not appointed to represent a client in a transaction shall have the duty to protect the client's confidential information.

(f) All other affiliated licensees of the principal broker not appointed as a designated client representative for a party in a real estate transaction may represent another party with conflicting interests in the same transaction.

(g) The mandatory relationship disclosure shall be presented, explained, and executed at the first personal contact with the prospective buyer, seller, tenant, or landlord, or prior to an offer to purchase, whichever is first to occur.

(h) A designated client representative is exclusively responsible for the performance of any duties owed to the client.

(i) An appointment of a designated client representative by a principal broker or his or her designee to represent a client shall not limit the principal broker's liability or responsibility for any breach of duty owed to a client by the designated client representative.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-6 - Dual facilitator.

§ 5-20.6-6 Dual facilitator.  (a) A licensee may assist both the buyer client and the seller client or tenant client and landlord client in the same transaction only as a neutral dual facilitator.

(b) The dual facilitator relationship between the licensee and buyer and seller, or between the licensee and tenant client and landlord client, exists solely for the specific transaction between the parties. In the event the transaction is not completed or fails to close, then the dual facilitator remains the designated client representative for the respective buyer and the seller or tenant and landlord in all future, separate transactions where there is no relationship with other party.

(c) A licensee may be a neutral dual facilitator only after he or she has obtained the informed, written consent of his or her principal broker and all parties involved in the transaction before presenting an offer to a seller client on behalf of a buyer client or to a landlord client on behalf of a tenant client. Such consent shall specifically inform all parties to the transaction of the following:

(1) The dual facilitator is authorized to assist both parties in a transaction but shall be neutral as to any conflicting interests between the parties to the transaction;

(2) A dual facilitator shall not have the ability to satisfy fully the duties of loyalty, full disclosure, reasonable care and obedience to lawful instructions, but shall still owe a duty to protect the confidential information of all parties and a duty to account for funds;

(3) Confidential information obtained by a dual facilitator from either party may not be disclosed except:

(i) If disclosure is expressly authorized;

(ii) If such disclosure is required by law;

(iii) If such disclosure is intended to prevent illegal conduct; or

(iv) If such disclosure is necessary to prosecute a claim against a person represented or to defend a claim against the licensee. The duty to protect confidential information shall continue after the completion of the transaction; and

(4) If a comparative market analysis was prepared for a seller client or a buyer client and a dual facilitation situation subsequently arises, the dual facilitator may only provide the comparative market analysis to the other party with the prior consent of the party for whom it was initially prepared. A dual facilitator shall not be able to prepare a comparative market analysis for either party after a dual facilitation situation arises as it may adversely affect one party's bargaining position relative to the other party.

In the event that either the seller client or buyer client in the case of a sale of property, or the landlord client and the tenant client in the case of a rental of property, does not consent to dual facilitation, then the principal broker or his or her designee, may, with the consent of the party(ies) withholding consent designate another licensee to represent one of the parties as a designated client representative.

In the event that an affiliated licensee is acting as a dual facilitator, the principal broker or his or her designee shall act as a neutral transaction coordinator in the transaction, except as required by § 5-20.8-2, and shall protect the parties' confidential information.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 1990, ch. 425, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-7 - Duty to protect confidential information.

§ 5-20.6-7 Duty to protect confidential information.  (a) Unless otherwise authorized in paragraph (b), a licensee may not disclose the confidential information of: (i) a client, in the case of a designated client representative; or (ii) a customer, in the case of a dual facilitator or transaction coordinator; or (iii) any represented party, in the case of an affiliated licensee who is not appointed a designated client representative, without the client or customer's consent.

(b) A licensee may disclose confidential information that is a matter of general knowledge or a part of a public record or file to which access is authorized, or when necessary to defend the licensee against a claim brought by the client, or is otherwise subject to disclosure by law.

(c) A principal broker shall implement reasonable procedures to protect the confidential information of all clients of designated client representatives and, as required by this chapter, to protect the confidential information of customers of transaction facilitators. A designated client representative shall have no duty to protect confidential information of a party not a client unless the confidential information of the party was previously acquired by the designated client representative as a result of a prior client or transaction facilitator relationship with the party.

History of Section.
(P.L. 1989, ch. 141, § 2; P.L. 1990, ch. 425, § 2; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-8 - Mandatory relations disclosure.

§ 5-20.6-8 Mandatory relations disclosure.  (a) The Rhode Island real estate commission shall approve a mandatory relationship disclosure that conforms to the requirements of this section.

(b) A licensee shall provide a prospective buyer, seller, tenant, or landlord in a real estate transaction with a copy of the mandatory relationship disclosure and shall obtain a signed acknowledgement of receipt from the buyer, seller, tenant, or landlord at the first personal contact with the prospective buyer, seller, tenant, or landlord, or prior to an offer to purchase, whichever is first to occur. If a buyer, seller, tenant, or landlord, refuses to sign an acknowledgement of receipt, the licensee shall set forth, sign and date a written declaration of the facts of the refusal.

(c) The mandatory relationship disclosure shall contain the following information:

(1) A list of the types of representation or assistance available to a prospective buyer, seller, tenant, or landlord consistent with § 5-20.6-3;

(2) A statement that a principal broker and his or her affiliated licensees must disclose their relationship as a designated client representative, transaction facilitator, or transaction coordinator to the buyer, seller, tenant, or landlord in any transaction;

(3) The legal duties and obligations owed to the buyer, seller, tenant, or landlord in each type of relationship as set forth in this chapter and chapter 5-20.5;

(4) A conspicuous notice that a licensee cannot act as a client representative for a prospective buyer, seller, tenant, or landlord unless the licensee obtains the informed written consent of a prospective buyer, seller, tenant, or landlord with a signed mandatory relationship disclosure;

(5) A box for the client or customer to select the type of representation or assistance that he or she desires;

(6) A statement that a principal broker may designate one or more affiliated licensees to act as the designated client representative(s) of a seller or landlord and one or more affiliated licensees to act as the designated client representative(s) of a buyer or tenant in the same transaction; provided, that the licensee obtains the consent from the client being represented;

(7) A statement that, when the principal broker or his or her designee appoints designated client representatives to represent clients on different sides of a transaction, he or she shall: (i) act in a neutral capacity as a transaction coordinator; (ii) protect all parties' confidential information; and (iii) properly account for funds;

(8) A statement that all affiliated licensees not appointed as a designated client representative for the client may represent another party in a transaction with conflicting interests;

(9) An explanation of the potential conflicts of interest that exist if a licensee acts as a designated client representative in a transaction or a neutral transaction facilitator for more than one party in the same transaction;

(10) A statement that a principal broker and his or her affiliated licensees must disclose their relationship as a designated client representative, transaction facilitator, or transaction coordinator to the buyer, seller, tenant, or landlord in any transaction;

(11) A statement that the failure of a licensee to give a prospective buyer, seller, tenant, or landlord the mandatory relationship disclosure timely or the failure of a licensee to obtain any other written consent required by this chapter shall be a violation of Rhode Island real estate license law and may subject the licensee to disciplinary action;

(12) A statement that if a consumer desires to change the nature of a relationship with a licensee from a customer relationship to a client relationship that a licensee's relationship with a buyer, seller, tenant, or landlord as a designated client representative must be established no later than the preparation of a sales agreement, offer to purchase, or lease; and

(13) Written confirmation from each party signing the mandatory relationship disclosure that he or she has received, read, and understood this mandatory relationship disclosure and has consented to the relationship confirmed above.

(d) In all instances, a licensee's relationship with a buyer, seller, tenant, or landlord as a designated client representative must be established, and the mandatory relationship disclosure executed, no later than the preparation of a sales agreement, offer to purchase, or lease.

History of Section.
(P.L. 1993, ch. 397, § 3; P.L. 2007, ch. 344, § 1; P.L. 2007, ch. 403, § 1.)



Chapter 5-20.6-9 - Written requirement for representation of a client.

§ 5-20.6-9 Written requirement for representation of a client.  (a) A licensee shall not act as a designated client representative until the licensee has complied with § 5-20.6-8.

(b) Each principal broker shall keep a receipt of the executed mandatory relationship disclosure in accordance with subsection 5-20.5-8(b).

History of Section.
(P.L. 2007, ch. 344, § 2; P.L. 2007, ch. 403, § 2.)



Chapter 5-20.6-10 - Client representation contract  Minimum requirements.

§ 5-20.6-10 Client representation contract  Minimum requirements.  (a) If a seller, buyer, landlord, or tenant and principal broker elect to enter into a client representation contract, the contract shall meet the following requirements:

(1) Be an express, written contract;

(2) Include terms of compensation;

(3) Describe all services and limitations on services to be performed by the principal broker and his or her affiliated licensees;

(4) State that a principal broker may appoint one or more affiliated licensees to act as the designated client representative(s) for a seller or landlord and one or more affiliated licensees to act as the designated client representative(s) for a buyer or tenant in the same transaction after a licensee has obtained consent from the client being represented; and

(5) Be signed by all parties.

History of Section.
(P.L. 2007, ch. 344, § 2; P.L. 2007, ch. 403, § 2.)



Chapter 5-20.6-11 - Relationship and compensation.

§ 5-20.6-11 Relationship and compensation.  The payment or promise of payment or compensation to a licensee does not create an agency relationship between any licensee and buyer, seller, tenant, or landlord.

History of Section.
(P.L. 2007, ch. 344, § 2; P.L. 2007, ch. 403, § 2.)



Chapter 5-20.6-12 - Rules and regulations.

§ 5-20.6-12 Rules and regulations.  The director shall issue reasonable rules and regulations with the consent of the majority of the Rhode Island real estate commission governing the relationships of licensed real estate brokers and salespersons. These rules and regulations shall be designed to implement the laws and policies of this state and to protect the interests of the public.

History of Section.
(P.L. 2007, ch. 344, § 2; P.L. 2007, ch. 403, § 2.)



Chapter 5-20.6-13 - Penalty for violation.

§ 5-20.6-13 Penalty for violation.  (a) Each violation of this chapter by a licensee shall constitute a violation of law pursuant to chapter 5-20.5 and the regulations promulgated thereunder and may subject the licensee to disciplinary action.

(b) Failure to provide the mandatory relationship disclosure in accordance with § 5-20.6-8 does not void the sales agreement nor create any defect in title.

History of Section.
(P.L. 2007, ch. 344, § 2; P.L. 2007, ch. 403, § 2.)






Chapter 5-20.7 - Real Estate Appraiser Certification Act

Chapter 5-20.7-1 - Short title.

§ 5-20.7-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Real Estate Appraiser Certification Act".

History of Section.
(P.L. 1990, ch. 424, § 1.)



Chapter 5-20.7-2 - Definitions.

§ 5-20.7-2 Definitions.  When used in this chapter, unless the context indicates otherwise:

(1) "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate. An appraisal may be classified by subject matter into either a valuation or an analysis. A "valuation" is an estimate of the value of real estate or real property. An "analysis" is a study of real estate or real property other than estimating value.

(2) "Appraisal Foundation" means the Appraisal Foundation incorporated as an Illinois not for profit corporation on November 30, 1987. The purposes of the Appraisal Foundation are:

(i) To establish and improve uniform appraisal standards by defining, issuing, and promoting such standards;

(ii) To establish appropriate criteria for the certification, licensing and recertification of qualified appraisers by defining, issuing, and promoting that qualification criteria; to disseminate that qualification criteria to states, governmental entities, and others; and

(iii) To develop or assist in the development of appropriate examinations for qualified appraisers.

(3) "Appraisal report" means any communication, written or oral, of an appraisal.

(4) "Board" means the real estate appraisal board established pursuant to the provisions of this chapter.

(5) "Certified appraisal" or "certified appraisal report" means an appraisal or appraisal report given or signed and certified as such by a state certified real estate appraiser or state licensed real estate appraiser. When identifying an appraisal or appraisal report as "certified", the state certified real estate appraiser shall indicate on it whether he or she has been licensed or certified as a residential or general state certified real estate appraiser. A certified appraisal or appraisal report represents to the public that it meets the appraisal standards defined in this chapter.

(6) "Department" means the department of business regulation.

(7) "Director" means the director of the department of business regulation.

(8) "Real estate" means an identified parcel or tract of land, including improvements, if any.

(9) "Real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate.

(10) "State certified real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current valid certificate issued to him or her for either general or residential real estate under the provisions of this chapter. A duly certified appraiser is not required to hold a real estate broker's or salesperson's license under chapter 20.5 of this title.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-3 - Certification required.

§ 5-20.7-3 Certification required.  (a) No person, other than persons certified in accordance with the provisions of this chapter, shall assume or use that title or any title, designation or abbreviation likely to create the impression of certification as a real estate appraiser by this state. A person who is not certified pursuant to this chapter shall not describe or refer to any appraisal or other valuation of real estate located in the state by the term "certified".

(b) This chapter precludes any person who is not certified as a state certified real estate appraiser from appraising real property for compensation under chapter 20.5 of this title; provided, however, that this chapter does not preclude any person who holds a license pursuant to chapter 20.5 of this title and, in the ordinary course of business, from giving a written or oral opinion of value of real estate for the purposes of a prospective listing, purchase, sale, or business valuation; provided, however, that such opinion of value shall not be referred to as an appraisal.

(c) Nothing in this chapter shall preclude a trainee directly supervised by a certified appraiser from assisting in or preparing a certified appraisal and signing such appraisal provided the appraisal is approved and signed by a certified appraiser as appropriate.

(d) Any appraisal conducted by an institution licensed in this state to accept deposits in connection with a loan transaction, other than those conducted by:

(1) Federally or NCUA insured banks, savings banks, or credit unions; or

(2) Persons regulated or licensed under title 19 or any transactions, municipal or state, regardless of monetary value, shall require an appraisal by a licensed or certified appraiser.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1994, ch. 266, § 2; P.L. 1997, ch. 295, § 1; P.L. 2006, ch. 217, § 1; P.L. 2006, ch. 357, § 1; P.L. 2009, ch. 310, § 29.)



Chapter 5-20.7-4 - Creation of board  Composition  Appointment, terms and compensation of members.

§ 5-20.7-4 Creation of board  Composition  Appointment, terms and compensation of members.  (a) Within the department of business regulation, there is created the Rhode Island real estate appraisers board which shall consist of ten (10) members to be appointed by the governor. Six (6) of the board members shall be practicing appraisers and, for the initial board appointment, shall be members in good standing of one of the following professional associations or the successor associations: the American Institute of Real Estate Appraisers, the Society of Real estate Appraisers, the International Right of Way Association, the National Association of Independent Fee Appraisers, or the International Association of Assessing Officers. Where possible, at least one but not more than two (2) appraiser appointments shall be from the membership of each of these professional organizations.

(2) One board member shall be a member of the general public, and shall not be engaged in the practice of real estate appraisal. One board member shall hold a real estate license under chapter 20.5 of this title and shall not be a state certified real estate appraiser. One member shall be a representative of the Rhode Island banking industry. The director of the department of business regulation or his or her designee shall serve at all times as a member of the board ex officio without voting privileges.

(3) The term of office of the initial members and the powers of the initial board expire on December 31, 1991.

(b) Commencing January 1, 1992, and subsequently, the board shall consist of ten (10) members:

(1) Six (6) members shall be state certified appraisers:

(i) Two (2) appraiser members shall be appointed for a term of three (3) years;

(ii) Two (2) members for a term of two (2) years; and

(iii) Two (2) members for a term of one year.

(2) One board member shall be a member of the general public, appointed for a term of three (3) years, and shall not be engaged in the practice of real estate appraisal.

(3) One board member shall hold a real estate license under chapter 20.5 of this title, appointed for a term of two (2) years and shall not be a state certified real estate appraiser.

(4) One member shall be a representative of the Rhode Island banking industry and shall be appointed for a term of one year.

(5) The director of the department of business regulation, or his or her designee, shall serve at all times as a member of the board ex officio without voting privileges.

(c) Successors of all members shall each be appointed for terms of three (3) years and until their successors are appointed and qualified by subscribing to the constitutional oath of office, which shall be filed with the secretary of state. Members to fill vacancies shall be appointed for the unexpired term. No member shall be appointed to succeed himself or herself for more than two (2) terms. Upon qualification of the appointed members, the board shall organize by selecting from its members a chairperson and vice-chairperson with a term of office of one year.

(2) The board shall meet not less than once each month or as necessary in order to conduct its business, the dates and times of which shall be decided by a vote of the members.

(3) Each real estate appraiser member of the board appointed as of January 1, 1992, must be a state certified real estate appraiser. At least one-half ( 1/2) of the appraiser members shall hold the general appraisal certificate and not less than two (2) shall hold the residential appraisal certificate.

(4) Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualification of their successors. The appointing authority may remove a member for cause.

(5) A quorum of the board is a majority of the voting members of the board members appointed and/or sitting, whichever is less, with at least three (3) of these members required to be appraiser members.

(6) The department of business regulation with the assistance of the board, shall implement a program for recertification on or before July 1, 1992, and establish any reasonable rules and regulations that are appropriate to insure that the examination, education, and experience requirements of certificate and license holders meet the public interest and the minimum standards of the appraisal foundation.

(d) The board shall adopt a seal of any design that it prescribes. Copies of all records and papers in the office of the board, duly certified and authenticated by its seal, shall be received in all courts with like effect as the original. All records of the board shall be open to public inspection under any reasonable rules and regulations that it prescribes.

(e) No member of the board shall receive compensation for his or her official duties on the board but shall be reimbursed for his or her actual and necessary expenses incurred in the performance of his or her official duties.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1991 ch. 335, § 1; P.L. 1992, ch. 275, § 1; P.L. 1997, ch. 341, § 1; P.L. 1997, ch. 366, § 1; P.L. 2005, ch. 117, art. 21, § 6.)



Chapter 5-20.7-5 - Powers of the board.

§ 5-20.7-5 Powers of the board.  The board shall:

(1) Establish criteria, standards, and requirements for the certifying and licensing of real estate appraisers, including, but not limited to, educational criteria, experience criteria, and examination requirements for certifying, licensing, and recertifying.

(2) Establish administrative procedures for disciplinary proceedings conducted pursuant to the provisions of this chapter and the board shall censure, suspend, and revoke certificates pursuant to the disciplinary proceedings established by the board.

(3) Have a policy-making role in the preparation and composition of the examinations to be administered by the department or its designee. Subsequent to the administration of the examination, the board shall review the examinations to evaluate their effectiveness.

(4) Supervise the operations in the department in an advisory capacity and promulgate any policy, procedures, and rules that are necessary to improve the operations of the department in their areas of expertise and to implement this chapter. The promulgation of those policies is subject to the approval of the director of the department.

(5) Provide any advisory opinions to the department that are necessary for the implementation of this chapter as well as any other standards of expertise and certification deemed appropriate by the board.

(6) Establish administrative procedures for disciplinary proceedings conducted pursuant to the provisions of this chapter and censure, suspend, and revoke certificates pursuant to the disciplinary proceedings provided.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1991, ch. 294, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-6 - Powers of the department.

§ 5-20.7-6 Powers of the department.  (a) The department shall have the following powers and duties:

(1) Establish within the department an independent section named the real estate appraisers section, which shall operate independent of the real estate section;

(2) Establish the examination specifications for certification and licensing of each category of state certified and licensed real estate appraiser consistent with the advice of the board and establish procedures for grading examinations;

(3) Administer the standards for education and experience as established by the board as a prerequisite to examination and recertification as specified in this chapter;

(4) Administer the approval or disapproval of applications for certification and licensing and to issue certificates;

(5) Administer the approval or disapproval of applications for the renewal of certificates;

(6) Establish any rules and regulations that are necessary for the implementation of this chapter;

(7) Receive applications for state certification and licensing and establish administrative procedures for the processing of those applications;

(8) Maintain a registry of names and addresses of individuals certified and licensed under this chapter and retain all records and all application materials submitted to the department pursuant to the certification and licensing process established by the department; and

(9) Assist the board, from time to time, in any other manner that the board requests.

(b) The department, pursuant to the provisions of this chapter, shall employ any administrative personnel and employees that are necessary and proper to discharge the duties imposed by this chapter and to determine and prescribe their duties and fix their compensation subject to the general laws of this state.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1991, ch. 294, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-7 - Examination requirements.

§ 5-20.7-7 Examination requirements.  An original certification as a state certified or licensed real estate appraiser shall not be issued to any person unless that individual has achieved a passing grade upon a suitable written examination that is consistent with and equivalent to the uniform state certification or licensing examination issued or endorsed by the appraisal qualification board of the Appraisal Foundation. The written examination shall determine that the candidate for state certified or licensed real estate appraiser possesses the following:

(1) Appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing, and economic concepts applicable to real estate;

(2) Understanding of the principles of land economics, real estate appraisal processes, and of problems likely to be encountered in gathering, interpreting, and processing of data in carrying out appraisal disciplines;

(3) Understanding the standards for development and communicating of real estate appraisals as provided in this chapter;

(4) Knowledge of theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal that are appropriate for the classification of certificate applied for;

(5) Knowledge of other principles and procedures as are appropriate for the respective classifications;

(6) Basic understanding of real estate law; and

(7) Understanding of the types of misconduct for which disciplinary proceedings may be initiated against a state certified or licensed real estate appraiser, as set forth in this chapter.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-8 - Classes of certification and licensing  Residential and general.

§ 5-20.7-8 Classes of certification and licensing  Residential and general.  (a) There are two (2) classes for state certified real estate appraisers:

(1) A state certified residential real estate appraiser is a person who fulfills the requirements for certification for the appraisal of residential real property. For the purposes of this section residential property means property which is used for noncomplex single or multi-family dwellings of 1  4 units having no minimum transaction value, or property used for complex 1  4 residential units having a transaction value of less than two hundred fifty thousand dollars ($250,000).

(2) A state certified general real estate appraiser is a person who fulfills the requirements for certification for the appraisal of all types of real property.

(b) A state licensed appraiser is a person who fulfills the requirements for licensing for the appraisal of residential property. For purposes of this section, residential property applies to the appraisal of noncomplex 1  4 residential units having a transaction value of less than one million dollars ($1,000,000) and complex 1  4 residential units having a transaction value of less than two hundred fifty thousand dollars ($250,000).

(c) An individual who meets the requirements of § 5-20.7-9 shall be allowed two (2) years from the date of issue of a trainee license to complete the experience requirement, providing that the individual works directly under a certified appraiser. Upon request, the trainee shall be granted only a two (2) year extension to complete his or her experience requirement. No further extensions shall be granted. All continuing education requirements shall be fulfilled.

(d) No certified appraiser shall supervise more than five (5) trainees.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 1997, ch. 341, § 1; P.L. 1997, ch. 366, § 1; P.L. 2006, ch. 217, § 2; P.L. 2006, ch. 357, § 2.)



Chapter 5-20.7-9 - Requirements prior to certification or licensing examination.

§ 5-20.7-9 Requirements prior to certification or licensing examination.  (a) Residential classification. As a prerequisite to taking the examination for certification as a state certified residential real estate appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed the required classroom hours of courses promulgated by the appraisal qualifications board of the Appraisal Foundation in subjects related to real estate appraisal and the uniform standards of professional appraisal practice from a duly licensed real estate school pursuant to the provisions of § 5-20.5-19 or a nationally recognized appraisal organization, college, university, or other school approved by the appraisal qualifications board of the Appraisal Foundation, or any other school that is approved by the board.

(b) General classification. As a prerequisite to taking the examination for certification as a state certified general real estate appraiser, an applicant shall present evidence satisfactory to the director that he or she has successfully completed the required classroom hours of courses promulgated by the appraisal qualifications board of the Appraisal Foundation in subjects related to real estate appraisal and the uniform standards of professional appraisal practice from a duly licensed real estate school pursuant to the provisions of § 5-20.5-19, or a nationally recognized appraisal organization, college, university, or other school approved by the appraisal qualifications board of the Appraisal Foundation, or such other school as approved by the board.

(c) Licensed real estate appraiser. As a prerequisite to taking the examination for licensing as a state licensed residential real estate appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed the required classroom hours of courses promulgated by the appraisal qualifications board of the Appraisal Foundation in subjects related to real estate appraisal and the uniform standards of professional appraisal practice from a duly licensed real estate school pursuant to the provisions of § 5-20.5-19 or a nationally recognized appraisal organization, college, university, or other school approved by the appraisal qualifications board of the Appraisal Foundation, or any other school that is approved by the board.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 1994, ch. 211, § 1; P.L. 1997, ch. 341, § 1; P.L. 1997, ch. 366, § 1.)



Chapter 5-20.7-10 - Experience requirement.

§ 5-20.7-10 Experience requirement.  (a) An original certification as a state certified real estate appraiser or licensing as a state licensed appraiser shall not be issued to any person who does not possess the requisite experience in real property appraisal as required by the appraisal qualifications board of the Appraisal Foundation and supported by adequate written reports or file memoranda. The experience must be acquired within a period of five (5) years immediately preceding the filing of the application for certification. The experience shall be of the type of appraisal for which the applicant is seeking certification/licensing and shall meet the minimum standards of the Appraisal Foundation and/or applicable federal regulations.

(b) Each applicant for certification and licensing shall furnish, under oath, a detailed listing of the real estate appraisal reports or file memoranda for each year for which experience is claimed by the applicant. For an applicant for general certification at least fifty percent (50%) of the prepared reports must demonstrate knowledge and working understanding of income capitalization or other nonresidential reports. Upon request, the applicant shall make available to the director or board for examination a sample of appraisal reports, which the applicant has prepared in the course of his or her practice.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 1994, ch. 211, § 1; P.L. 1998, ch. 288, § 1.)



Chapter 5-20.7-11 - Term of certification or license  Renewal.

§ 5-20.7-11 Term of certification or license  Renewal.  The term of a certificate or license issued pursuant to this chapter is two (2) years from the date of issuance. The expiration date of the certificate or license shall appear on the certificate or license and no other notice of its expiration need be given to holder of the license.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-12 - Issuance of certificate or license  Certificate or license number.

§ 5-20.7-12 Issuance of certificate or license  Certificate or license number.  (a) A certificate or license issued pursuant to the provisions of this chapter shall bear the signature of the chairperson of the board and a certificate number assigned by the director.

(b) Prior to the issuance of any trainee license, the trainee shall provide to the department a notarized affidavit signed by the certified appraiser who shall directly supervise the trainee. The affidavit must provide the business name, address and license number of the certified appraiser.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 1997, ch. 341, § 1; P.L. 1997, ch. 366, § 1.)



Chapter 5-20.7-13 - Exclusive use of term.

§ 5-20.7-13 Exclusive use of term.  (a) The term "state certified real estate appraiser" may only be used to refer to individuals who hold the certificate and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group; or in any manner that it might be interpreted as referring to a firm, partnership, corporation, group, or anyone other than an individual holder of the certificate.

(b) No certificate shall be issued under the provisions of this chapter to any corporation, partnership, firm or group. This is not construed to prevent a state certified real estate appraiser from signing an appraisal report on behalf of a corporation, partnership, firm or group practice.

History of Section.
(P.L. 1990, ch. 424, § 1.)



Chapter 5-20.7-14 - Principal place of business.

§ 5-20.7-14 Principal place of business.  (a) Each state certified and licensed real estate appraiser shall advise the director of the address of his or her principal place of business and all other addresses at which he or she is currently engaged in the business of preparing real property appraisal reports.

(b) Whenever a state certified or licensed real estate appraiser changes his or her place of business, he or she shall give ten (10) days in advance written notification of the change to the director and shall apply for an amended certificate.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-15 - Fees.

§ 5-20.7-15 Fees.  The director is empowered and directed to establish a fee schedule for the application, review, examination, and re-examination of applicants for certification and licensing and for the issuance and renewal of certificates and for late fees; provided, that the annual fee for a residential or general appraiser certificate is two hundred dollars ($200).

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 2004, ch. 595, art. 30, § 4.)



Chapter 5-20.7-16 - Nonresident certified or licensed real estate appraisers  Secretary of state as agent for service of process  Reciprocity.

§ 5-20.7-16 Nonresident certified or licensed real estate appraisers  Secretary of state as agent for service of process  Reciprocity.  (a) Every applicant for certification or licensing under this chapter who is not a resident of this state shall submit, with the application for certification or licensing, an irrevocable consent that service of process upon him or her may be made by delivery of the process to the secretary of state, if in an action against the applicant in a court of this state arising out of the applicant's activities as a state certified or licensed real estate appraiser, the plaintiff cannot, in the exercise of due diligence, effect personal service upon the applicant.

(b) A nonresident of the state who has complied with the provisions of subsection (a) of this section may obtain a certificate as a state certified real estate appraiser or a licensed real estate appraiser by conforming to all of the provisions of this chapter relating to state certified real estate appraisers. If, in the determination by the board, another state is deemed to have substantially equivalent certification requirements, an applicant who is certified under the laws of that other state may obtain a certificate as a state certified real estate appraiser in this state upon any terms and conditions that are determined by the board.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-17 - Continuing education prerequisite to renewal.

§ 5-20.7-17 Continuing education prerequisite to renewal.  (a) As a prerequisite to certificate or license renewal, a state certified or licensed real estate appraiser shall present evidence satisfactory to the director of having met the continuing education requirements of this section.

(b) The basic continuing education requirement for renewal of a certificate or license is the completion by the applicant, during the immediately preceding term of certification, of not less than twenty (20) classroom hours of instruction in courses or seminars from a duly licensed real estate school pursuant to the provisions of § 5-20.5-19 or a nationally recognized appraisal organization, college, university, or other school approved by the appraiser qualifications board of the Appraisal Foundation or such other school as approved by the board.

(c) In lieu of meeting the requirements of subsection (b) of this section, an applicant for certificate or license renewal may satisfy all or part of the recertification requirements by presenting evidence of the following:

(1) Completion of an educational program of study determined by the board to be equivalent, for continuing education purposes, to courses meeting the requirements of subsection (b) of this section; or

(2) Participation other than as a student in educational processes and programs approved by the board which relate to appraisal theory, practices or techniques, including, but not necessarily limited to, teaching, program development and preparation of textbooks, monographs, articles, and other instructional materials.

(3) The director may, for good cause, renew the license and/or certificate of an individual pending a review of the applicant's qualifications by the board and the department. The renewal shall be for a period not in excess of six (6) months.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-18 - Retention of records.

§ 5-20.7-18 Retention of records.  (a) A state certified or licensed real estate appraiser shall retain for five (5) years originals or true copies of all written contracts engaging his or her services for real property appraisal work, and all reports and supporting data assembled and formulated by the appraiser in preparing the reports.

(b) The five (5) year period for retention of records is applicable to each engagement of the services of the appraiser and commences upon the date of the submittal of the appraisal to the client unless, within such five (5) year period, the appraiser is notified that the appraisal or report is involved in litigation, in which event the five (5) year period for the retention of records is five (5) years upon the date of the submittal of the appraisal to the client or three (3) years from the date of the final disposition of the litigation, whichever is greater.

(c) All records required to be maintained under the provisions of this chapter shall be made available by the certified real estate appraiser for inspection and copying by the board on reasonable notice to the appraiser.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1; P.L. 1994, ch. 211, § 1; P.L. 1994, ch. 266, § 2.)



Chapter 5-20.7-19 - Standards of practice.

§ 5-20.7-19 Standards of practice.  A state certified or licensed real estate appraiser must comply with the uniform standards of professional appraisal practice promulgated by the appraisal standard board of the Appraisal Foundation.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-20 - Revocation or suspension of certification or license.

§ 5-20.7-20 Revocation or suspension of certification or license.  The director of the department of business regulation may, upon his or her own motion or by recommendation of the board, and shall, upon the verified complaint, in writing, of any person setting forth a cause under this section, ascertain the facts and, if warranted, hold a hearing for the suspension or revocation of a certification or license. The director has the power to refuse a certification or license for cause or to suspend or revoke a certification or license where it has been obtained by false representation, or by fraudulent act or conduct, or where the holder of a certificate in performing or attempting to perform any of the acts mentioned in this chapter, is found guilty of:

(1) Procuring or attempting to procure certification or licensing pursuant to this chapter by knowingly making a false statement, knowingly submitting false information, refusing to provide complete information in response to a question in an application for certification or license or through any form of fraud or misrepresentation;

(2) Failing to meet the minimum qualifications established by this chapter;

(3) Paying money other than provided for by this chapter to any member or employee of the board or department to procure a certification under this chapter;

(4) A conviction, including a conviction based upon a plea of guilty or nolo contendere, of a crime, which is substantially related to the qualifications, functions, and duties of a person developing appraisals and communicating appraisals to others or convicted of any felony;

(5) An act or omission involving dishonesty, fraud, or misrepresentation with the intent to benefit the certificate holder or another person or with the intent to substantially injure another, mislead or defraud another person;

(6) Failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

(7) Accepting an appraisal assignment when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis or opinion, or where the fee to be paid is contingent upon the opinion, conclusion, or valuation reached, or upon the consequence resulting from the appraisal assignment; or

(8) Entry of a final civil judgment against the person on grounds of fraud, misrepresentation, or deceit in the making of an appraisal.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-21 - Violations  Penalties.

§ 5-20.7-21 Violations  Penalties.  (a) Any person upon conviction of acting or representing themselves to be a state certified or licensed real estate appraiser or performing the duties of a certified or licensed real estate appraiser as defined within this chapter without first obtaining a certification or license is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for a term not to exceed one year, or both; and if a corporation, by a fine of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000). Any person upon conviction of a second or subsequent offense is punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by imprisonment for a term not to exceed two (2) years, or both; and if a corporation, by a fine of not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000).

(b) In case any person has received any money, or the equivalent of money as a fee, commission, compensation, or profit by or in consequence of a violation of any provision of this chapter, he or she shall, in addition, be liable to a penalty of not less than the amount of this sum or money so received and not more than three (3) times the sum received, as may be determined by the court, which penalty may be recovered in any court of competent jurisdiction by any person aggrieved together with all reasonable attorneys' fees and costs incurred in the prosecution of the action.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-22 - Hearing before revocation or suspension; refusal of certification or licensing.

§ 5-20.7-22 Hearing before revocation or suspension; refusal of certification or licensing.  (a) Before refusing to issue a certificate or license or suspending or revoking a certificate or license on its own motion, the director shall notify the applicant of his or her intended action and the grounds for the action. The applicant may, within twenty (20) days, file with the director, in triplicate, a request for a hearing setting out his or her answer to the grounds specified in the notification. The director shall consider the answer and set a date for the hearing, notifying the applicant of that date at least twenty (20) days prior to the hearing date.

(b) Before refusing to issue a certification or suspending or revoking an existing certificate or license upon the verified written complaint of any person setting out a cause of action under § 5-20.7-20, the director shall, in writing, notify the accused applicant or certificate holder of its receipt of the complaint, enclosing a copy of the complaint. The accused applicant, certificate, or license holder shall, within twenty (20) days, file with the department, in triplicate, his or her answer to the complaint or complaints.

(c) The board shall transmit a copy of the answer to the complainant or complainants and set a time and place for a hearing, which shall be at least twenty (20) days prior to the hearing date.

(d) All notices and answers required or authorized to be made or filed under this section may be served or filed personally, or by certified mail to the last know business address of the addressee. If served personally, the time runs from the date of service; if by registered mail, from the postmarked date of the letter enclosing the document.

(e) The director shall render a decision on any application or complaint within sixty (60) days after the final hearing in the matter and shall immediately notify the parties to the proceedings, in writing, of its rulings, orders, or decisions. If the matter contained in the complaint has been filed or made a part of a case pending in any court in this state, the director may then withhold its decision until the court action has been concluded. Hearings shall be held in accordance with rules promulgated by the department in conformity with law. Any party aggrieved by a final administrative decision of the director may appeal the decision in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1990, ch. 424, § 1; P.L. 1992, ch. 275, § 1.)



Chapter 5-20.7-23 - Severability.

§ 5-20.7-23 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is deemed invalid, that invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable; provided, that if any provision of this chapter, or the application of any provision to any person or circumstance, is held invalid or determined to be contrary to federal laws or regulations governing the certification or licensure of real estate appraisers, the remainder of this chapter shall be given effect without the invalid provision or application.

History of Section.
(P.L. 1990, ch. 424, § 1.)



Chapter 5-20.7-24 - Mortgage loan appraisers  Relationship with lending institution.

§ 5-20.7-24 Mortgage loan appraisers  Relationship with lending institution.  (a) Every bank, trust company, loan investment company, mortgage company, and credit union or any other lending institution, which accepts an application for any residential mortgage loan or any commercial mortgage loan which requires an appraisal in order to process the loan is not permitted to use an appraisal company that is either owned by or has directors, stockholders, or employees of that bank, trust company, loan investment company, mortgage company, and credit union or any other lending institution.

(b) All appraisal companies doing business in the state are required to disclose with the Rhode Island department of business regulation those lending institutions that may have an ownership interest in the appraisal company. If an ownership relationship exists between the lending institution and an appraisal company, then the appraisal company is prohibited from conducting any appraisals for that lending institution.

(c) Any appraisal companies doing business within the state are prohibited from doing business within the state if a violation of this chapter is discovered.

(d) Any lending institution which maintains Federal Deposit Insurance Corporation (FDIC) or National Credit Union Association (NCUA) insurance protection for its deposits at a lending institution is exempt from this provision.

(e) A violation of this section shall also be held to be a violation of chapter 13.1 of title 6.

History of Section.
(P.L. 1992, ch. 211, § 1.)



Chapter 5-20.7-25 - Effect of federal law.

§ 5-20.7-25 Effect of federal law.  Notwithstanding any provision in this chapter to the contrary, the "Federal Financial Institutions Reform, Recovery & Enforcement Act of 1989 (FIRREA)," 12 U.S.C. § 3331 et seq., supersede provisions of this chapter when applicable.

History of Section.
(P.L. 1994, ch. 211, § 2.)



Chapter 5-20.7-26 - Order to cease unsafe practices  Appeal.

§ 5-20.7-26 Order to cease unsafe practices  Appeal.  If the department of business regulation has reason to believe that any person, firm, or corporation or association is conducting any activities requiring licensure or certification pursuant to this chapter without obtaining a license, or who after the denial, suspension or revocation of a license conducts any activities requiring licensure or certification pursuant to this chapter, the department may issue its order to that person, firm, corporation or association commanding them to appear before the department at a hearing to be held not sooner than ten (10) days and not later than twenty (20) days after issuance of that order, to show cause why the department should not issue an order to that entity to cease and desist from the violation of the provisions of this chapter. The order to show cause may be served on any person, firm, corporation or association named in the order in the same manner that a summons in a civil action may be served, or by mailing a copy of the order, certified mail, return receipt requested, to that entity at any address which is the place of business or place of residence. If upon that hearing the department is satisfied that the entity is in fact violating any provision of this chapter, then the department may order that entity, in writing, to cease and desist from that violation. All hearings shall be governed in accordance with chapter 35 of title 42. If that entity fails to comply with an order of the department after being afforded a hearing, the superior court in the county where the land or real estate is located has jurisdiction upon complaint of the department to restrain and enjoin that entity from violating this chapter.

History of Section.
(P.L. 2000, ch. 154, § 1.)






Chapter 5-20.8 - Real Estate Sales Disclosures

Chapter 5-20.8-1 - Definitions.

§ 5-20.8-1 Definitions.  When used in this chapter, unless the context indicates otherwise:

(1) "Agent" means any individual or entity acting on behalf of a seller or buyer to effect the transfer of real estate. It includes listing agent, selling agent, buyer's agent, and their respective brokers.

(2) "Agreement to transfer" means a purchase and sale agreement, installment sales contract, option to purchase agreement or other agreement intended to effect the transfer of real estate from a seller to a buyer.

(3) "Buyer" means any individual or entity seeking to obtain title to real estate from a seller for consideration.

(4) "Closing" means the time at which real estate is transferred from seller to buyer and consideration is delivered to the seller or to a settlement agent with the intention of imminent delivery upon the recording of pertinent documents and other ministerial acts associated with settlement.

(5) "Deficient conditions" means any land restrictions, defect, malfunction, breakage, or unsound condition existing on, in, across or under the real estate of which the seller has knowledge.

(6) "Real estate" means vacant land or real property and improvements consisting of a house or building containing one to four (4) dwelling units.

(7) "Seller" means any individual or entity seeking to transfer title to real estate to a buyer for consideration.

(8) "Transfer" means the sale or conveyance, exchange of, or option to purchase any real estate.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-2 - Disclosure requirements.

§ 5-20.8-2 Disclosure requirements.  (a) As soon as practicable, but in any event no later than prior to signing any agreement to transfer real estate, the seller of the real estate shall deliver a written disclosure to the buyer and to each agent with whom the seller knows he or she or the buyer has dealt in connection with the real estate. The written disclosure shall comply with the requirements set forth in subsection (b) of this section and shall state all deficient conditions of which the seller has actual knowledge. The agent shall not communicate the offer of the buyer until the buyer has received a copy of the written disclosure and signed a written receipt of the disclosure. If the buyer refuses to sign a receipt pursuant to this section, the seller or agent shall immediately sign and date a written account of the refusal. The agent is not liable for the accuracy or thoroughness of representations made by the seller in the written disclosure or for deficient conditions not disclosed to the agent by the seller.

(b) The Rhode Island real estate commission may approve a form of written disclosure as required under this chapter or the seller may use a disclosure form substantially conforming to the requirements of this section. The following provisions shall appear conspicuously at the top of any written disclosure form: "Prior to the signing of an agreement to transfer real estate (vacant land or real property and improvements consisting of a house or building containing one to four (4) dwelling units), the seller is providing the buyer with this written disclosure of all deficient conditions of which the seller has knowledge. This is not a warranty by the seller that no other defective conditions exist, which there may or may not be. The buyer should estimate the cost of repair or replacement of deficient conditions prior to submitting an offer on this real estate. The buyer is advised not to rely solely upon the representation of the seller made in this disclosure, but to conduct any inspections or investigations which the buyer deems to be necessary to protect his or her best interest." Nothing contained in this section shall be construed to impose an affirmative duty on the seller to conduct inspections as to the condition of this real estate.

(2) The disclosure form shall include the following information:

(i) Seller Occupancy  (Length of Occupancy)

(ii) Year Built

(iii) Basement  (Seepage, Leaks, Cracks, etc. Defects)

(iv) Sump Pump  (Operational, Location, and Defects)

(v) Roof (Layers, Age and Defects)

(vi) Fireplaces  (Number, Working and Maintenance, Defects)

(vii) Chimney  (Maintenance History, Defects)

(viii) Woodburning Stove  (Installation Date, Permit Received, Defects)

(ix) Structural Conditions  (Defects)

(x) Insulation  (Wall, Ceiling, Floor, UFFI)

(xi) Termites or other Pests  (Treatment Company)

(xii) Radon  (Test, Company) "Radon has been determined to exist in the State of Rhode Island. Testing for the presence of radon in residential real estate prior to purchase is advisable."

(xiii) Electrical Service  (Imp. & Repairs, Electrical Service, Amps, Defects)

(xiv) Heating System  (Type, Imp. & Repairs, Underground Tanks, Zones, Supplemental Heating, Defects)

(xv) Air Conditioning  (Imp. & Repairs, Type, Defects)

(xvi) Plumbing  (Imp. & Repairs, Defects)

(xvii) Sewage System  (Assessment, Annual Fees, Type, Cesspool/Septic Location, Last Pumped, Maintenance History, Defects)

"Potential purchasers of real estate in the state of Rhode Island are hereby notified that many properties in the state are still serviced by cesspools as defined in Rhode Island general law chapter 23-19.15 (The Rhode Island Cesspool Phase-Out Act of 2007). Cesspools are a substandard and inadequate means of sewage treatment and disposal, and cesspools often contribute to groundwater and surface water contamination. Requirements for abandonment and replacement of high-risk cesspools as established in Rhode Island general law Chapter 23-19.15 are primarily based upon a cesspool's non-treatment of wastewater and the inherent risks to public health and the environment due to a cesspool's distance from a tidal water area, or a public drinking water resource. Purchasers should consult Rhode Island general law chapter 23-19.15 for specific cesspool abandonment or replacement requirements. An inspection of property served by an on-site sewage system by a qualified professional is recommended prior to purchase. Pursuant to Rhode Island general law § 5-20.8-13, potential purchasers shall be permitted a ten (10) day period to conduct an inspection of a property's sewage system to determine if a cesspool exists, and if so, whether it will be subject to the phase-out requirements as established in Rhode Island general law chapter 23-19.15.

(xviii) Water System  (Imp. & Repairs, Type, Defects) Private water supply (well). "The buyer understands that this property is, or will be served, by a private water supply (well) which may be susceptible to contamination and potentially harmful to health. If a public water supply is not available, the private water supply must be tested in accordance with regulations established by the Rhode Island department of health pursuant to § 23-1-5.3. The seller of that property is required to provide the buyer with a copy of any previous private water supply (well) testing results in the seller's possession and notify the buyer of any known problems with the private water supply (well)."

(xix) Domestic Hot Water  (Imp. & Repairs, Type, Defects, Capacity of Tank)

(xx) Property Tax

(xxi) Easements and Encroachments  The seller of that real estate is required to provide the buyer with a copy of any previous surveys of the real estate that are in the seller's possession and notify the buyer of any known easements, encroachments, covenants or restrictions of the seller's real estate. If the seller knows that the real estate has a conservation easement or other conservation or preservation restriction as defined in § 34-39-1 of the general laws, the seller is required to disclose said information and provide the buyer with a copy of any documentation in the seller's possession regarding the conservation and preservation restrictions. A buyer may wish to have a boundary or other survey independently performed at his or her own expense.

(xxii) Deed  (Type, Number of Parcels)

(xxiii) Zoning  (Permitted use, Classification) "Buyers of real estate in the state of Rhode Island are legally obligated to comply with all local real estate ordinances; including, but not limited to, ordinances on the number of unrelated persons who may legally reside in a dwelling, as well as ordinances on the number of dwelling units permitted under the local zoning ordinances." If the subject property is located in a historic district, that fact must be disclosed to the buyer, together with the notification that "property located in a historic district may be subject to construction, expansion or renovation limitations. Contact the local building inspection official for details."

(xxiv) Restrictions  (Plat or Other)

(xxv) Building Permits

(xxvi) Minimum Housing  (Violations)

(xxvii) Flood Plain  (Flood Insurance)

(xxviii) Wetlands  The location of coastal wetlands, bay, fresh water wetlands, pond, marsh, river bank or swamp, as those terms are defined in chapter 1 of title 2 and the associated buffer areas may impact future property development. The seller must disclose to the buyer any such determination on all or part of the land made by the department of environmental management.

(xxix) Multi-family or other Rental Property  (Rental Income)

(xxx) Pools & Equipment  (Type, Defects)

(xxxi) Lead Paint  (Inspection) Every buyer of residential real estate built prior to 1978 is hereby notified that those properties may have lead exposures that may place young children at risk of developing lead poisoning. Lead poisoning in young children may produce permanent neurological damage, including learning disabilities, reduced IQ behavioral problems, and impaired memory. The seller of that property is required to provide the buyer with a copy of any lead inspection report in the seller's possession and notify the buyer of any known lead poisoning problem. Environmental lead inspection is recommended prior to purchase.

(xxxii) Fire

(xxxiii) Hazardous Waste  (Asbestos and Other Contaminants)

(xxxiv) Miscellaneous

(xxxv) Farms  The disclosure shall inform the buyer that any farm(s) that may be in the municipality are protected by the right to farm law.

(c) Any agreement to transfer real estate shall contain an acknowledgement that a completed real estate disclosure form has been provided to the buyer by the seller in accordance with the provisions of this section.

(d) The Rhode Island real estate commission has the right to amend the seller disclosure requirements by adding or deleting requirements when there is a determination that health, safety, or legal needs require a change. Any change to requirements shall be a rule change, subject to the Administrative Procedures Act, chapter 35 of title 42. The power of the commission to amend the written disclosure requirements shall be liberally construed so as to allow additional information to be provided as to the structural components, housing systems, and other property information as required by this chapter.

History of Section.
(P.L. 1992, ch. 425, § 1; P.L. 1993, ch. 397, § 4; P.L. 1999, ch. 419, § 1; P.L. 2002, ch. 161, § 2; P.L. 2002, ch. 162, § 2; P.L. 2004, ch. 313, § 1; P.L. 2004, ch. 600, § 1; P.L. 2007, ch. 136, § 2; P.L. 2007, ch. 233, § 2; P.L. 2008, ch. 58, § 1; P.L. 2008, ch. 252, § 1; P.L. 2009, ch. 249, § 1; P.L. 2009, ch. 264, § 1.)



Chapter 5-20.8-3 - Exemptions.

§ 5-20.8-3 Exemptions.  The following transfers are exempt from the provisions of this chapter:

(1) Transfer pursuant to a court order, including, but not limited to, transfer ordered by a probate court in administration of an estate, transfer pursuant to a writ of execution, transfer by a trustee in bankruptcy, transfer by eminent domain, and transfer resulting from a decree for specific performance.

(2) Transfer to a mortgagee by a mortgagor or pursuant to a foreclosure sale, or transfer by a mortgagee who has so acquired the real estate.

(3) Transfer by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust.

(4) Transfer from one co-owner to one or more other co-owners.

(5) Transfer made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(6) Transfer between spouses resulting from a decree of dissolution of marriage or a decree of legal separation or from a property settlement agreement incidental to that decree.

(7) Transfer from any governmental entity.

(8) Transfer of any new unoccupied dwelling unit from a builder or developer.

(9) Transfer by a relocation company.

(10) Transfer of title with no consideration.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-4 - Buyer's rights. [Effective until January 1, 2013.].

§ 5-20.8-4 Buyer's rights. [Effective until January 1, 2013.].  (a) If prior to the execution of an agreement to transfer, but after the seller has agreed to the buyer's offer, the buyer discovers that a materially deficient condition exists which has not been disclosed to the buyer, then the seller's response to the buyer's offer is deemed to be a counter offer which the buyer may either accept or reject.

(b) If prior to closing but after execution of an agreement to transfer, the buyer discovers that a materially deficient condition exists which has not been disclosed to the buyer, then the buyer may either elect to:

(1) Terminate the agreement to transfer in which case the buyer shall receive all deposits paid by the buyer to the seller or his or her agent pursuant to the agreement; or

(2) Allow the seller the opportunity to cure such deficient condition, in which case the buyer must provide the seller with a report of inspection performed by a recognized and reputable inspector or inspection company, within seven (7) calendar days after the buyer has obtained a copy of the inspection report, and the seller shall be given seven (7) calendar days after receipt of the report to notify the buyer, in writing, that the seller agrees, at the seller's own expense, to correct the defective condition. If the seller does not so agree, the buyer may terminate the agreement to transfer and the buyer shall receive all deposits paid by the buyer to the seller or his or her agent pursuant to the agreement.

(c) Where the inspection set forth in subsection (b) of this section is performed in accordance with a provision in the agreement to transfer, and there is a delay in the receipt of the inspection report due solely to the inspector's inability to complete the inspection, the inspection completion date set forth in the agreement shall be extended for a reasonable time not to exceed seven (7) calendar days. The inspector shall provide the buyer with an explanation of the delay, which shall be made available to the seller.

History of Section.
(P.L. 1992, ch. 425, § 1.)

§ 5-20.8-4 Buyer's rights to inspection. [Effective January 1, 2013.].  (a) Every contract for the purchase and sale of real estate shall provide that a potential purchaser or potential purchasers shall be permitted a ten (10) day period, exclusive of Saturdays, Sundays and holidays, to conduct inspections of the property and any structures thereon before the purchaser(s) becomes obligated under the contract to purchase. The parties have the right to mutually agree upon a different period of time; provided, a potential purchaser may waive this right to inspection in writing.

(b) Failure to include the provision required in subsection (a) of this section in the purchase and sale agreement for real estate does not create any defect in title.

(c) Failure to include in the purchase and sale agreement the provision required in subsection (a) of this section shall entitle the purchaser to void the purchase and sale agreement by providing notice, in writing, to the seller prior to the transfer of the title at a closing.

History of Section.
(P.L. 1992, ch. 425, § 1; P.L. 2012, ch. 375, § 1; P.L. 2012, ch. 394, § 1.)



Chapter 5-20.8-5 - Real estate disclosure form acknowledgement  Inclusion in real estate sales agreements  Penalty for violation.

§ 5-20.8-5 Real estate disclosure form acknowledgement  Inclusion in real estate sales agreements  Penalty for violation.  (a) Every agreement for the purchase and sale of residential real estate located in the state shall contain an acknowledgement that a completed real estate disclosure form has been provided to the buyer by the seller.

(b) Failure to provide the seller disclosure form to the buyer does not void the agreement nor create any defect in title. Each violation of this statute by the seller and/or his or her agent is subject to a civil penalty in the amount of one hundred dollars ($100) per occurrence.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-6 - Disclosure of psychologically impacted property.

§ 5-20.8-6 Disclosure of psychologically impacted property.  (a) The fact or suspicion that real property may be or is psychologically impacted is not a material fact requiring disclosure in any real estate transaction. "Psychologically impacted" means an impact being the result of facts or suspicions including, but not limited to, the following:

(1) That an occupant of real property is now or has been suspected to be infected or is infected or has been infected with Human Immunodeficiency Virus or diagnosed with Acquired Immune Deficiency Syndrome, or any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupying of a dwelling place; or

(2) That the real property was or has been, at any time, suspected of being the site of a homicide, other felony, or suicide.

(b) No cause of action shall arise against the seller of the real property or his or her agent for failure to disclose to the buyer that the real property was psychologically impacted as defined in this chapter.

(2) Under no circumstances shall this provision be interpreted as or used as authorization for an agent or seller to make any misrepresentation of fact or false statement.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-7 - Public agency notification.

§ 5-20.8-7 Public agency notification.  Any information required to be disclosed by this chapter to a prospective buyer by a public agency is deemed to comply with the requirements of this chapter and relieves the seller or agent of any further duty under this chapter as to that item of information.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-8 - Expert report.

§ 5-20.8-8 Expert report.  (a) The delivery of a report or opinion prepared by an engineer, land surveyor, geologist, home inspector, pest control operator, contractor, or other expert, dealing with matters within the scope of the professional's license or expertise, is sufficient compliance to qualify for the exemption provided by § 5-20.8-9. An expert may indicate, in writing, that the information provided will be used in fulfilling the requirements of this section.

(b) A home inspector, pest control operator or contractor who has provided and/or prepared a report or opinion, per subsection (a) of this section, may not solicit, in writing or otherwise, to perform work on the property which has been the subject of the inspection to either a buyer or seller who has executed a purchase and sales agreement for the sale/transfer of the property. Nothing in this section restricts a buyer or seller from contacting the home inspector, pest control operator or contractor for this work to be performed. Nothing in this section restricts the solicitation of work by that home inspector, pest control operator or contractor, after the closing on the property as defined in § 5-20.8-1.

History of Section.
(P.L. 1992, ch. 425, § 1; P.L. 1996, ch. 408, § 1.)



Chapter 5-20.8-9 - Seller and agent liability.

§ 5-20.8-9 Seller and agent liability.  Neither the seller nor agent is liable for any error, inaccuracy, or omission of any information delivered pursuant to this chapter if the error, inaccuracy, or omission was not within the personal knowledge of the seller or agent, was based on information timely provided pursuant to §§ 5-20.8-7 and 5-20.8-8 and ordinary care was exercised in obtaining and transmitting it.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-10 - Subsequent acts.

§ 5-20.8-10 Subsequent acts.  If information disclosed in accordance with this chapter is subsequently rendered inaccurate as a result of any act, passage of time, occurrence, or agreement subsequent to the delivery of the required disclosures, the resulting inaccuracy does not constitute a violation of this chapter. If at the time the disclosures are required to be made, an item of information required to be disclosed is unknown or not available to the seller, the seller shall so state, and may use an approximation in responding.

History of Section.
(P.L. 1992, ch. 425, § 1.)



Chapter 5-20.8-11 - Lead inspection requirement.

§ 5-20.8-11 Lead inspection requirement.  (a) Every contract for the purchase and sale of residential real estate (1-4 family) built prior to 1978 located in the state shall provide that potential purchasers be permitted a ten (10) day period, unless the parties mutually agree upon a different period of time, to conduct a risk assessment or inspection for the presence of lead exposure hazards before becoming obligated under the contract to purchase.

(b) Failure to include the provision required in subsection (a) of this section in the purchase and sale agreement for residential real estate does not create any defect in title; provided, that each violation of this section by the seller or his or her agent is subject to a civil penalty of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(c) Failure to provide inspection results and/or educational materials pursuant to department regulations required by § 23-24.6-16(a) does not create any defect in title; provided, that each violation of this section by the seller or his or her agent is subject to a civil penalty of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(d) Failure to include the purchase and sale agreement provision required in subsection (a) of this section, failure to provide inspection results pursuant to § 23-24.6-16(a), or inspection results which show a lead exposure hazard as defined at § 23-24.6-4(12) entitle the purchaser to void the purchase and sale agreement by providing notice, in writing, to the seller prior to the transfer of the title at closing.

History of Section.
(P.L. 1994, ch. 389, § 2.)



Chapter 5-20.8-12 - Private well testing requirement.

§ 5-20.8-12 Private well testing requirement.  (a) Every contract for the purchase and sale of real estate located in the state, and which is served by a private water supply (well), shall provide that potential purchasers shall be permitted a ten (10) day period, unless the parties mutually agree upon a different period of time, to conduct the testing pursuant to department regulations required by § 23-1-5.3 before becoming obligated under the contract to purchase. The test results may be provided by the seller pursuant to the standards in the regulations.

(b) Failure to include the provision required in subsection (a) of this section in the purchase and sale agreement for real estate does not create any defect in title.

(c) Failure to provide the results of any previous testing of a private water supply (well) servicing the property does not create any defect in title.

(d) Failure to include the purchase and sale agreement provision required in subsection (a) of this section; failure to provide previous testing results of a private water supply (well) servicing the property; or testing results which show a contaminant level or levels in excess of those established by department regulation pursuant to § 23-1-5.3 entitle the purchaser to void the purchase and sale agreement by providing notice, in writing, to the seller prior to the transfer of the title at the closing.

(e) The prospective buyer shall pay for the collection and analysis of the water samples and a qualified opinion relating to the portability of the water, unless otherwise agreed in writing.

History of Section.
(P.L. 2002, ch. 161, § 3; P.L. 2002, ch. 162, § 3.)



Chapter 5-20.8-13 - Cesspool inspection requirement.

§ 5-20.8-13 Cesspool inspection requirement.  (a) Every contract for the purchase and sale of real estate which is or may be served by a private cesspool, shall provide that potential purchasers be permitted a ten (10) day period, unless the parties mutually agree upon a different period of time, to conduct an inspection of a property's on-site sewage system, before becoming obligated under the contract to purchase, to determine if a cesspool exists, and if so, whether it will be subject to the phase-out requirements as established in Rhode Island general law chapter 23-19.15.

(b) Failure to include the provision required in subsection (a) in the purchase and sale agreement for real estate does not create any defect in title.

(c) Failure to provide the results of any previous inspection of a cesspool servicing the property does not create any defect in title.

(d) Failure to include the purchase and sale agreement provision required in subsection (a) of this section or failure to provide previous inspection results of a cesspool servicing the property entitles the purchaser to void the purchase and sale agreement by providing notice in writing to the seller prior to the transfer of the title at closing.

History of Section.
(P.L. 2007, ch. 136, § 3; P.L. 2007, ch. 233, § 3.)






Chapter 5-21 - Second-Hand Dealers

Chapter 5-21-1 - Local licensing  Fees  Penalty  Record of transaction.

§ 5-21-1 Local licensing  Fees  Penalty  Record of transaction.  (a) The city or town council of any city or town is authorized to provide by ordinance for the issuing and revocation at pleasure of licenses to all persons selling, purchasing, bartering, and dealing in junk, old metals, and any other second-hand articles, and to all persons establishing, operating, or maintaining automobile junkyards, subject to any conditions and restrictions and for a term not exceeding one year that may be in the like manner prescribed; and also for charging and collecting fees for those licenses. The fees in the like manner prescribed shall not exceed the sum of one hundred dollars ($100) for the keeper of a shop or storehouse for the reception of any junk, old metals, or second-hand articles which is not an automobile junkyard, the sum of five dollars ($5.00) for any foundryperson or other person receiving the same for the purpose of melting or converting the junk, old metals, or second-hand articles into castings, the sum of five dollars ($5.00) for any gatherer of these items in any bag, wagon, or cart, or the sum of one hundred dollars ($100) for any person establishing, operating, or maintaining an automobile junkyard; and also to fix a penalty for carrying on that business without a license, or in violation of any ordinance or regulation made as authorized in this chapter, not exceeding for any one offense a fine of five hundred dollars ($500) or imprisonment not exceeding six (6) months.

(b) The ordinance shall provide that each person purchasing or receiving old or used metals other than junked automobiles or automobile parts shall maintain a record of each purchase or receipt. The record shall include the date of the transaction, the name, address, telephone number and signature of the person from whom the old or used metals are purchased or received, a description of the old or used metals, and the price paid for the old or used metals. The records so kept shall be produced at the request of law enforcement officials.

History of Section.
(P.L. 1902, ch. 1058, § 1; G.L. 1909, ch. 197, § 1; G.L. 1923, ch. 224, § 1; G.L. 1938, ch. 398, § 1; G.L. 1956, § 5-21-1; P.L. 1965, ch. 138, § 1; P.L. 1990, ch. 521, § 1; P.L. 2008, ch. 216, § 1.)



Chapter 5-21-2 - Hearing and objections by neighboring landowners.

§ 5-21-2 Hearing and objections by neighboring landowners.  (a) The local licensing authority of a city or town, before granting a license under this chapter to keep a shop or storehouse for the reception of any junk, old metals, or other second-hand articles or to establish, operate, or maintain an automobile junkyard, in any location not lawfully occupied for that purpose at the time of the application for that license, shall hold a public hearing notice of which shall be posted at least seven (7) days but not more than fourteen (14) days prior to the hearing in not less than two (2) public places in that city or town and in a newspaper of general circulation in that city or town where the shop, storehouse, or junkyard is to be established, operated, or maintained. Before the local licensing authority posts or publishes a notice of a hearing, the local licensing authority shall collect from the applicant for the license a fee of ten dollars ($10.00), plus the cost of posting and publishing the notice.

(b) No license shall be granted under this chapter to the keeper of any shop or storehouse for the reception of any junk, old metals, or other second-hand articles or to a person establishing, operating, or maintaining an automobile junkyard, in any location not lawfully occupied for that purpose at the time of the application for the license, where the owners or occupants of the greater part of the land within two hundred (200) feet of that building or place file with the board, city or town council, respectively, having jurisdiction to grant licenses, their objection to the granting of the license. This subsection does not apply to any applicant who is the keeper of a shop or storehouse, or automobile junkyard, which is being acquired under eminent domain proceedings, who is applying for licensing within § 5-21-1 within the same city or town in which he or she was formerly licensed.

History of Section.
(P.L. 1902, ch. 1058, § 2; P.L. 1903, ch. 1097, § 1; G.L. 1909, ch. 197, § 2; G.L. 1923, ch. 224, § 2; G.L. 1938, ch. 398, § 2; G.L. 1956, § 5-21-2; P.L. 1963, ch. 208, § 1; P.L. 1965, ch. 138, § 1.)



Chapter 5-21-3 - "Automobile junkyard" defined.

§ 5-21-3 "Automobile junkyard" defined.  As used in this chapter, "automobile junkyard" means a place where one or more unserviceable, discarded, worn-out or junked automobiles, or bodies, engines, tires, parts, or accessories of junked automobiles are gathered together.

History of Section.
(P.L. 1965, ch. 138, § 1.)



Chapter 5-21-4 - Conditions to licensing of automobile junkyard.

§ 5-21-4 Conditions to licensing of automobile junkyard.  No license shall be granted for an automobile junkyard under § 5-21-1 unless:

(1) It is to be operated and maintained entirely within a building;

(2) It is to be operated and maintained exclusively for the purpose of salvaging the value as scrap of the material collected, as opposed to reselling parts to be used for the purpose for which they were originally manufactured, and is to be located in a built-up industrial area, or contiguous to a railroad siding, or on or contiguous to docking facilities; or

(3) It is:

(i) More than one thousand (1,000) feet from the nearest edge of any highway on the interstate or primary system;

(ii) More than six hundred (600) feet from any other state highway;

(iii) More than three hundred (300) feet from any park, bathing beach, playground, school, church, or cemetery and is not within ordinary view from those places; and

(iv) Screened from view either by natural objects or well constructed and properly maintained fences at least six (6) feet high acceptable to that city or town and in accordance with regulations as promulgated by the director of public works and as specified on the license.

History of Section.
(P.L. 1965, ch. 138, § 1; P.L. 1966, ch. 118, § 2.)



Chapter 5-21-5 - Misdemeanor to operate automobile junkyard in violation of § 5-21-4  Enforcement.

§ 5-21-5 Misdemeanor to operate automobile junkyard in violation of § 5-21-4  Enforcement.  (a) Notwithstanding any other provision of this chapter except § 5-21-6, it is a misdemeanor to operate or maintain an automobile junkyard unless:

(1) It is to be operated and maintained entirely within a building;

(2) It is to be operated and maintained exclusively for the purpose of salvaging the value as scrap of the material collected, as opposed to reselling parts to be used for the purpose for which they were originally manufactured, and is to be located in a built-up commercial or industrial area, or contiguous to a railroad siding, or on or contiguous to docking facilities; or

(3) It is:

(i) More than one thousand (1,000) feet from the nearest edge of any highway on the interstate or primary system;

(ii) More than six hundred (600) feet from any other state highway;

(iii) More than three hundred (300) feet from any park, bathing beach, playground, school, church, or cemetery and is not within ordinary view from those places; and

(iv) Is screened from view either by natural objects or well-constructed and properly maintained fences at least six (6) feet high.

(b) It is the duty of the state police and the police of the cities and towns to enforce this section, and any person violating this section shall, upon conviction for the first offense, be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), or by imprisonment for not less than ten (10) days nor more than thirty (30) days, or by both the fine and imprisonment, and shall for a second or subsequent conviction be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both the fine and imprisonment.

History of Section.
(P.L. 1965, ch. 138, § 1; P.L. 1966, ch. 118, § 3.)



Chapter 5-21-6 - Existing licensed automobile junkyards.

§ 5-21-6 Existing licensed automobile junkyards.  The provisions of subdivisions (1), (2), (3)(ii), and (3)(iii) of § 5-21-4 and subdivisions (a)(1), (a)(2), (a)(3)(ii) and (a)(3)(iii) of § 5-21-5 do not apply to any automobile junkyard in existence and having a valid license issued pursuant to § 5-21-1 on May 6, 1966.

History of Section.
(P.L. 1965, ch. 138, § 1; P.L. 1966, ch. 118, § 4.)



Chapter 5-21-7 - Severability.

§ 5-21-7 Severability.  If any clause, sentence, paragraph, or part of this chapter or their application to any person or circumstance is, for any reason, adjudged by a court of competent jurisdiction to be invalid, that judgment does not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1965, ch. 138, § 1.)



Chapter 5-21-8 - Warranty to accompany sales of electrical appliances.

§ 5-21-8 Warranty to accompany sales of electrical appliances.  Any dealer licensed under this chapter to sell second-hand electrical appliances is required to provide the purchaser of the electrical appliance with a three-day warranty of merchantability and fitness for a particular purpose as defined by title 6A. The dealer is not allowed to exclude that warranty by expressions like "as is", "with all faults", or other language which, in common understanding, calls the buyer's attention to the exclusion of warranties.

History of Section.
(P.L. 1982, ch. 417, § 1.)






Chapter 5-22 - Shows and Exhibitions

Chapter 5-22-1 - City and town regulatory powers.

§ 5-22-1 City and town regulatory powers.  The city and town councils may license, regulate, and in those certain cases specifically set forth in § 5-22-5, prohibit and suppress theatrical performances, rope, and wire dancing and all other shows and performances in their respective towns or cities, conforming to law.

History of Section.
(G.L. 1896, ch. 40, § 15; G.L. 1909, ch. 50, § 15; G.L. 1923, ch. 51, § 15; G.L. 1938, ch. 333, § 15; G.L. 1956, § 5-22-1; P.L. 1966, ch. 260, § 1.)



Chapter 5-22-2 - City and town licenses for exhibitions.

§ 5-22-2 City and town licenses for exhibitions.  Town and city councils may grant a license, for a term not exceeding one year, under any restrictions and regulations that they think proper, to the owner of any house, room, or hall in the town or city, for the purpose of permitting exhibitions in them. The license is revocable at the pleasure of the town or city council.

History of Section.
(G.L. 1896, ch. 40, § 17; G.L. 1909, ch. 50, § 17; G.L. 1923, ch. 51, § 17; G.L. 1938, ch. 333, § 17; G.L. 1956, § 5-22-2.)



Chapter 5-22-3 - City and town regulation of closing times for shops, saloons, and places of evening resort.

§ 5-22-3 City and town regulation of closing times for shops, saloons, and places of evening resort.  Town and city councils may pass any ordinances, bylaws, and regulations, not inconsistent with law, that they may think proper, in relation to the time of closing shops, saloons, and other places of resort in the evening, within the limits of their respective towns or cities, and may prescribe penalties for their violation, not exceeding twenty dollars ($20.00) for each offense. Notwithstanding the provisions of any general or special law to the contrary, in the event that the 31st day of December in any year falls on a Saturday or Sunday, the time of opening and closing places of resort at which dancing is permitted may be regulated in the following manner:

(1) If the 31st day of December falls on a Saturday, the time of closing may be determined at not later than three o'clock (3:00) A.M. on Sunday, January 1;

(2) If the 31st day of December falls on a Sunday, the time of opening may be determined at not earlier than nine o'clock (9:00) P.M. on Sunday and the time of closing may be determined at not later than three o'clock (3:00) A.M. on Monday, January 1;

(3) If the December 31st falls on any other day of the week, the hour of closing may be determined at not later than three o'clock (3:00) A.M. the following day.

History of Section.
(G.L. 1896, ch. 40, § 27; G.L. 1909, ch. 50, § 28; G.L. 1923, ch. 51, § 28; G.L. 1938, ch. 333, § 29; G.L. 1956, § 5-22-3; P.L. 1962, ch. 242, § 1.)



Chapter 5-22-4 - Town or city license required.

§ 5-22-4 Town or city license required.  No person shall publicly or for pay, or for any profit or advantage to himself or herself, exhibit or promote or take part in any theatrical performance, or rope or wire dancing or other show or performance, or conduct, engage in or promote any wrestling, boxing, or sparring match or exhibition, nor shall any person for any pecuniary profit or advantage to himself or herself, promote any public roller skating in rinks or halls, or give any dance or ball, without a license from the town or city council of the town or city in which that performance, show, exhibition, dance, or ball is sought to be given.

History of Section.
(G.L. 1896, ch. 103, § 1; G.L. 1909, ch. 124, § 1; G.L. 1923, ch. 129, § 1; G.L. 1938, ch. 362, § 1; G.L. 1956, § 5-22-4.)



Chapter 5-22-5 - Local licensing of amusements.

§ 5-22-5 Local licensing of amusements.  Any city or town council, the board of police commissioners, or in the case of the city of Providence, the bureau of licenses, or any other licensing board or authority in any city or town may require a license for any place within its respective city or town at which any performances, shows, exhibitions, public roller skating, dances, or balls are presented or conducted for any term not exceeding one year, and may deny, revoke, or refuse to renew any such license only upon the ground that the place presents a danger to the public health or safety.

History of Section.
(G.L. 1896, ch. 103, § 2; G.L. 1909, ch. 124, § 2; P.L. 1915, ch. 1202, § 1; P.L. 1916, ch. 1401, § 1; P.L. 1920, ch. 1932, § 1; G.L. 1923, ch. 129, § 2; P.L. 1926, ch. 791, § 1; P.L. 1928, ch. 1154, § 1; P.L. 1928, ch. 1160, § 1; P.L. 1930, ch. 1528, § 1; P.L. 1932, ch. 1876, § 1; G.L. 1938, ch. 362, § 2; P.L. 1940, ch. 894, § 1; P.L. 1942, ch. 1131, § 1; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-5; P.L. 1966, ch. 260, § 1; P.L. 1985, ch. 100, § 1.)



Chapter 5-22-6 - Providence  Sunday activities.

§ 5-22-6 Providence  Sunday activities.  The bureau of licenses of the city of Providence may license public automobile shows, ice skating, ice polo, roller skating, and hockey games in rinks and halls between the hours of two o'clock (2:00) P.M. and midnight on the first day of the week.

History of Section.
(G.L. 1923, ch. 129, § 2; P.L. 1926, ch. 791, § 1; P.L. 1928, ch. 1154, § 1; P.L. 1928, ch. 1160, § 1; P.L. 1930, ch. 1528, § 1; P.L. 1932, ch. 1876, § 1; G.L. 1938, ch. 362, § 2; P.L. 1940, ch. 894, § 1; P.L. 1942, ch. 1131, § 1; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; impl. am. P.L. 1951, ch. 2721, § 4; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-6.)



Chapter 5-22-7 - Sunday roller skating.

§ 5-22-7 Sunday roller skating.  The city council of the city of Pawtucket or any city or town council may license roller skating between the hours of two o'clock (2:00) P.M. and midnight on the first day of the week.

History of Section.
(G.L. 1938, ch. 362, § 2; P.L. 1948, ch. 2125, § 1; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-7.)



Chapter 5-22-8 - Performances and movies after 1 P.M. on Sunday.

§ 5-22-8 Performances and movies after 1 P.M. on Sunday.  The bureau of licenses of the city of Providence, the police commissioners of the city of Woonsocket, the town councils of the towns of Burrillville and West Warwick and the city council or other licensing board of the cities of Central Falls, Cranston, Pawtucket and Newport may authorize the performance for pay or profit of vocal, instrumental, or orchestral entertainments and lectures of an instructive character, plays, or legitimate theater performances, and vaudeville performances of juggling and stage dancing having the approval of the licensing body of the city or town where those performances are given, and moving picture exhibitions, consisting of any pictures that have the approval of the national board of review and the licensing body of the city or town where those pictures are to be shown, on the first day of the week after the hour of one o'clock (1:00) P.M., but the license does not authorize the vending or serving of any foods or refreshments of any kind or nature on the first day of the week.

History of Section.
(G.L. 1923, ch. 129, § 2; P.L. 1926, ch. 791, § 1; P.L. 1928, ch. 1154, § 1; P.L. 1928, ch. 1160, § 1; P.L. 1930, ch. 1528, § 1; P.L. 1932, ch. 1876, § 1; G.L. 1938, ch. 362, § 2; P.L. 1940, ch. 894, § 1; P.L. 1942, ch. 1131, § 1; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; G.L. 1956, § 5-22-8; P.L. 1964, ch. 182, § 1.)



Chapter 5-22-9 - Sunday amusements, performances, and movies in certain cities and towns.

§ 5-22-9 Sunday amusements, performances, and movies in certain cities and towns.  The city or town councils of Cumberland, Coventry, East Providence, East Greenwich, Hopkinton, Westerly and Lincoln may authorize the performance for pay or profit of vocal, instrumental, or orchestral entertainments and lectures of an instructive character, the operation of amusement parks, the operation of miniature golf courses, and vaudeville performances of juggling and stage dancing having the approval of the chief of police, and moving picture exhibitions consisting of any pictures that have the approval of the national board of review and the chief of police, on the first day of the week, during any hours of the day that the city or town council determines, in accordance with the provisions of § 5-22-5.

History of Section.
(P.L. 1931, ch. 1831, § 1; P.L. 1932, ch. 1983, § 1; P.L. 1936, ch. 2402, § 1; P.L. 1937, ch. 2482, § 1; G.L. 1938, ch. 362, § 2; P.L. 1940, ch. 894, § 1; P.L. 1942, ch. 1131, § 1; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-9; P.L. 1971, ch. 18, § 1.)



Chapter 5-22-10 - Little Compton  Sunday performances.

§ 5-22-10 Little Compton  Sunday performances.  The town council of Little Compton may authorize the performance for pay or profit of vocal, instrumental, or orchestral entertainments and lectures of an instructive character, and moving-picture exhibitions on the first day of the week after the hour of three o'clock (3:00) P.M. in accordance with the provisions of § 5-22-5.

History of Section.
(P.L. 1930, ch. 1654, § 1; G.L. 1938, ch. 362, § 2; P.L. 1940, ch. 894, § 1; P.L. 1942, ch. 1131, § 1; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-10.)



Chapter 5-22-11 - North Kingstown  Sunday performances.

§ 5-22-11 North Kingstown  Sunday performances.  The town council of North Kingstown may authorize the performance for pay or profit of vocal, instrumental, or orchestral entertainments and lectures of an instructive character, and moving picture exhibitions on the first day of the week after the hour of two o'clock (2:00) P.M. in accordance with the provisions of § 5-22-5.

History of Section.
(G.L. 1938, ch. 362, § 2; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-11.)



Chapter 5-22-12 - License fees  Revocation of license.

§ 5-22-12 License fees  Revocation of license.  Town or city councils, bureaus of licenses, or boards of police commissioners shall demand and receive of every person to whom a license is granted under this chapter a sum not exceeding one hundred dollars ($100) for any single performance, show, exhibition, concert, entertainment, moving picture exhibition, dance or ball, that they deem proper; provided, that performances and entertainments given by religious and charitable societies and volunteer fire-fighting companies duly organized and incorporated for the purpose of furthering their religious, benevolent, or fire-fighting work are excepted from the provisions of this chapter as to fees. Any license granted under the authority of §§ 5-22-5  5-22-12 may be revoked at the pleasure of that city or town council, bureau of licenses or board of police commissioners.

History of Section.
(G.L. 1896, ch. 103, § 2; G.L. 1909, ch. 124, § 2; P.L. 1915, ch. 1202, § 1; P.L. 1916, ch. 1401, § 1; P.L. 1920, ch. 1932, § 1; G.L. 1923, ch. 129, § 2; P.L. 1926, ch. 791, § 1; P.L. 1928, ch. 1154, § 1; P.L. 1928, ch. 1160, § 1; P.L. 1930, ch. 1528, § 1; P.L. 1932, ch. 1876, § 1; G.L. 1938, ch. 362, § 2; P.L. 1943, ch. 1286, § 1; P.L. 1946, ch. 1691, § 1; P.L. 1946, ch. 1692, § 1; P.L. 1948, ch. 1999, § 1; P.L. 1948, ch. 2125, § 1; impl. am. P.L. 1951, ch. 2721, § 4; P.L. 1954, ch. 3283, § 1; G.L. 1956, § 5-22-12.)



Chapter 5-22-13 - Building inspection as prerequisite to license.

§ 5-22-13 Building inspection as prerequisite to license.  A license shall not be issued under the provisions of §§ 5-22-4  5-22-12 until the building to be used for the show for which that license is desired, together with the apparatus if a motion picture show is to be licensed, has been inspected by the inspector of buildings appointed as provided in title 23 and the inspector has filed with the licensing authorities a certificate, in writing, showing that the building or apparatus meets, in all respects, the requirements of title 23, and is otherwise safe to use for the purpose for which the license is desired and until the building has also been inspected by the chief of the respective fire department or his or her assistants who shall also file with the licensing authorities a certificate, in writing, showing that the building or apparatus meets, in all respects, the requirements of the general and public laws of this state for the protection of life and property against the menace of fire. If the building or apparatus does not meet those requirements or is otherwise unsafe, then the license shall not be issued, and if any license is issued, that license is void. Any person managing or promoting a show under any void license shall upon conviction suffer the penalty provided in § 5-22-18.

History of Section.
(G.L. 1923, ch. 129, § 3; P.L. 1927, ch. 1042, § 1; G.L. 1938, ch. 362, § 3; P.L. 1949, ch. 2306, § 1; G.L. 1956, § 5-22-13; P.L. 1999, ch. 354, § 6.)



Chapter 5-22-14 - Monthly inspection of buildings.

§ 5-22-14 Monthly inspection of buildings.  Whenever a license is granted for a period of more than thirty (30) days, the licensing authorities shall cause that building or apparatus for which the license is issued to be inspected and reported upon at least once each month during the period covered by the license.

History of Section.
(G.L. 1923, ch. 129, § 3; P.L. 1927, ch. 1042, § 1; G.L. 1938, ch. 362, § 3; G.L. 1956, § 5-22-14.)



Chapter 5-22-15 - Inspection fees.

§ 5-22-15 Inspection fees.  Town or city councils may fix by ordinance the amount of fee to be paid by the licensee to the inspector for inspections made and that fee shall be paid to the city or town treasurer for the use of the city or town.

History of Section.
(G.L. 1923, ch. 129, § 3; P.L. 1927, ch. 1042, § 1; G.L. 1938, ch. 362, § 3; G.L. 1956, § 5-22-15.)



Chapter 5-22-16 - Appointment of officers to preserve order at shows.

§ 5-22-16 Appointment of officers to preserve order at shows.  Town or city councils may also appoint constables or other proper officials, at the expense of the licensee, to preserve order and to execute the orders of the city or town council at any such show, and to report to the chief of police or the city or town sergeant any violation of the law and especially any violation of § 5-22-23 that occurs during the show.

History of Section.
(G.L. 1896, ch. 103, § 3; G.L. 1909, ch. 124, § 3; G.L. 1923, ch. 129, § 3; P.L. 1927, ch. 1042, § 1; G.L. 1932, ch. 362, § 3; G.L. 1956, § 5-22-16.)



Chapter 5-22-17 - "Building" and "show" defined.

§ 5-22-17 "Building" and "show" defined.  (a) The word "building", when used in §§ 5-22-13  5-22-16, means and includes any theater, hall, building or rink in which a show is to be given for which a license is required under §§ 5-22-4  5-22-12.

(b) The word "show", when used in §§ 5-22-13  5-22-17, means and includes any theatrical performance, show, exhibition, public roller skating in rinks or halls, dances and balls, wrestling, boxing or sparring matches, or exhibition, or any other entertainment, for which a license is required under §§ 5-22-4  5-22-12.

History of Section.
(G.L. 1923, ch. 129, § 3; P.L. 1927, ch. 1042, § 1; G.L. 1938, ch. 362, § 3; G.L. 1956, § 5-22-17.)



Chapter 5-22-18 - Penalty for violations.

§ 5-22-18 Penalty for violations.  Any person who violates any of the provisions of §§ 5-22-4  5-22-17 and any person who knowingly permits that violation in any building, described in § 5-22-17, belonging to him or her or under his or her control, shall be fined not exceeding five hundred dollars ($500), or be imprisoned not exceeding one year, or shall be punished by both the fine and imprisonment.

History of Section.
(G.L. 1896, ch. 103, § 4; G.L. 1909, ch. 124, § 4; G.L. 1923, ch. 129, § 4; P.L. 1927, ch. 1042, § 1; G.L. 1938, ch. 362, § 4; G.L. 1956, § 5-22-18.)



Chapter 5-22-19 - Disposition of license fees.

§ 5-22-19 Disposition of license fees.  All sums received for licenses as provided in this chapter shall be paid to the town or city treasurer for the use of the town or city in which the licenses are granted.

History of Section.
(G.L. 1896, ch. 103, § 5; G.L. 1909, ch. 124, § 5; G.L. 1923, ch. 129, § 5; G.L. 1938, ch. 362, § 6; G.L. 1956, § 5-22-19; R.P.L. 1957, ch. 80, § 1.)



Chapter 5-22-20 - Penalty for shows where unlicensed liquors sold.

§ 5-22-20 Penalty for shows where unlicensed liquors sold.  Whoever offers to view, sets up, sets on foot, maintains, or carries on a theatrical exhibition, public show, concert or dance-hall exhibition of any description, at which lager beer or other intoxicating liquors are sold, or exposed for sale with his or her consent, except as provided in title 3, shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding six (6) months.

History of Section.
(G.L. 1896, ch. 103, § 6; G.L. 1909, ch. 124, § 6; G.L. 1923, ch. 129, § 6; G.L. 1938, ch. 362, § 6; G.L. 1956, § 5-22-20.)



Chapter 5-22-21 - Penalty for unlicensed masked balls with paid admission.

§ 5-22-21 Penalty for unlicensed masked balls with paid admission.  Whoever gets up, sets on foot, causes to be published, or otherwise aids in getting up and promoting any masked ball or other public assembly at which the company wear masks or other disguises, and to which admission is obtained upon payment of money or the delivery of any valuable thing or by a ticket or voucher obtained for money or any valuable thing, without first obtaining from the city or town council of the city or town where that exhibition or other public assembly is to be had a license for it, shall for the first offense be fined not exceeding five hundred dollars ($500), and for any subsequent offense be imprisoned not exceeding one year.

History of Section.
(G.L. 1896, ch. 103, § 7; G.L. 1909, ch. 124, § 7; G.L. 1923, ch. 129, § 7; G.L. 1938, ch. 362, § 7; G.L. 1956, § 5-22-21.)



Chapter 5-22-22 - Obstruction of members of the division of sheriffs.

§ 5-22-22 Obstruction of members of the division of sheriffs.  Any person who hinders or obstructs any deputy sheriff in entering any exhibition, performance, or place mentioned in this chapter is, upon conviction, guilty of obstructing an officer and liable to the penalty imposed in § 11-32-1.

History of Section.
(G.L. 1986, ch. 103, § 9; P.L. 1905, ch. 1249, § 1; G.L. 1909, ch. 124, § 14; G.L. 1923, ch. 129, § 14; G.L. 1938, ch. 362, § 14; G.L. 1956, § 5-22-22; P.L. 2012, ch. 324, § 14.)



Chapter 5-22-23 - Admission of unescorted minors under age fifteen.

§ 5-22-23 Admission of unescorted minors under age fifteen.  No person who is the proprietor, manager, or doorkeeper of any theater, roller skating rink, public dance hall, vaudeville, or other show, shall permit any boy or girl under the age of fifteen (15) years to enter or remain in that place of amusement owned or controlled by him or her or in which he or she is employed unless that boy or girl is accompanied by and under the charge of a person of eighteen (18) years of age or over, not furnished or provided by that proprietor, manager or doorkeeper; provided, that during all the hours from 9:00 A.M. until 7:00 P.M., except during the hours when the public schools in the city or town where that place of amusement is located are in session, any boy or girl not less than ten (10) years of age and under fifteen (15) years of age may be admitted to, and permitted to remain not later than 7:00 P.M. in any theater exhibiting vaudeville or motion pictures without that accompanying person. Any person violating the provisions of this section shall be fined not less than five dollars ($5.00) nor more than twenty dollars ($20.00) for each offense.

History of Section.
(P.L. 1907, ch. 1467, §§ 1, 2; G.L. 1909, ch. 124, §§ 15, 16; G.L. 1923, ch. 129, §§ 15, 16; P.L. 1928, ch. 1180, § 1; G.L. 1938, ch. 362, §§ 15, 16; G.L. 1956, § 5-22-23.)



Chapter 5-22-24 - Continuation of powers of boards and bureaus of police commissioners.

§ 5-22-24 Continuation of powers of boards and bureaus of police commissioners.  Whenever by law the powers, conferred pursuant to this chapter upon city or town councils, have been conferred upon boards or bureaus of police commissioners in any city or town, those powers shall continue to be exercised by those boards or bureaus of police commissioners.

History of Section.
(G.L. 1909, ch. 124, § 17; G.L. 1923, ch. 129, § 17; G.L. 1938, ch. 362, § 17; G.L. 1956, § 5-22-24.)



Chapter 5-22-25 - Bullfights prohibited.

§ 5-22-25 Bullfights prohibited.  It shall be unlawful for any person to promote, advertise, stage, hold, manage, conduct, participate in, engage in, or carry on any bullfight exhibition, any bloodless bullfight, contest or exhibition, or any mock bullfight or similar contest or exhibition, whether for amusement or gain or otherwise. Any person violating the provisions of this section shall, upon conviction, be imprisoned not exceeding one year or fined not exceeding five hundred dollars ($500), or shall be punished by both the fine and imprisonment.

History of Section.
(P.L. 1966, ch. 155, § 1.)



Chapter 5-22-26 - Ticket speculators.

§ 5-22-26 Ticket speculators.  No person shall sell, offer for sale, or attempt to sell any ticket, privilege, or license of admission to an entertainment event, including, but not limited to, any place of public amusement, arena, stadium, theatre, performance, sport, exhibition, or athletic contest in this state at a price greater than the price, including tax, printed on the ticket, and a reasonable service charge for services actually rendered not to exceed three dollars ($3.00) or ten percent (10%) of the price printed on the ticket, whichever is greater. The owner or operator of the property on which an entertainment event is to be held or is being held may authorize, in writing, any person to sell a ticket, privilege, or license of admission at a price in excess of that authorized under this section. That writing shall specify the price for which the ticket, privilege, or license of admission is to be sold. Any person violating any provision of this section is guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000) for each offense.

History of Section.
(P.L. 1984, ch. 394, § 1; P.L. 1986, ch. 205, § 1; P.L. 1988, ch. 599, § 1.)






Chapter 5-23 - Holiday Business

Chapter 5-23-1 - Definitions.

§ 5-23-1 Definitions.  (a) "Holiday", whenever used in this chapter includes: New Year's Day, Memorial Day, Fourth of July, Victory Day, Labor Day, Columbus Day, Veteran's Day, Thanksgiving Day (but only in those years that the governor by public proclamation designates it as a legal holiday), and Christmas, or on any day which any enumerated holiday is officially celebrated.

(b) "Retail establishment", whenever used in this chapter, includes any business making sales at retail in this state, but this definition does not include victualing houses principally serving prepared food for consumption on and off the premises, including those houses licensed under chapter 24 of this title.

(c) "Town council", whenever used in this chapter, includes "city council" except in the city of Providence where it means "bureau of licenses" and any duly constituted licensing authority existing in any other city or town.

History of Section.
(P.L. 1930, ch. 1566, § 1; P.L. 1932, ch. 1875, § 1; G.L. 1938, ch. 403, § 1; P.L. 1944, ch. 1451, § 1; impl. am. P.L. 1951, ch. 2721, § 4; G.L. 1956, § 5-23-1; P.L. 1976, ch. 169, § 1; P.L. 1982, ch. 16, § 1.)



Chapter 5-23-2 - Licenses for holiday business.

§ 5-23-2 Licenses for holiday business.  (a) A retail establishment may be open on any day of the year except as specifically prohibited herein. A retail establishment shall not be open on a holiday unless licensed by the appropriate town council pursuant to this section. The city or town council of any city or town shall grant holiday licenses for the sale by retail establishments. No license shall be issued on December 25 of any year or on Thanksgiving Day, except to:

(1) Pharmacies licensed under chapter 19.1 of this title; provided, however, that no drug (as defined in § 5-19.1-2) or controlled substance (as defined in § 5-19.1-2) requiring a prescription (as defined in § 5-19.1-2) shall be dispensed or sold unless a licensed pharmacist-in-charge (as defined in § 5-19.1-2) is available on the premises;

(2) Retail establishments which principally sell food products as defined in § 44-18-30(9) and which employ fewer than six (6) employees per shift at any one location;

(3) Retail establishments principally engaged in the sale of cut flowers, floral products, plants, shrubs, trees, fertilizers, seeds, bulbs, and garden accessories;

(4) Retail establishments principally engaged in the sale and/or rental of video cassette tapes; and

(5) Retail establishments principally engaged in the preparation and/or sale of bakery products.

(b) Retail establishments licensed pursuant to this section may be permitted to open for business during holidays on their normal business working hours.

(c) Retail establishments licensed pursuant to this section shall be exempt from the provisions of chapter 1 of title 25, entitled "Holidays and Days of Special Observance", and those establishments may sell any and all items sold in the ordinary course of business with the exception of alcoholic beverages.

(d) All employees engaged in work during Sundays or holidays pursuant to the provisions of this section shall receive from their employer no less than time and a half for the work so performed and shall be guaranteed at least a minimum of four (4) hours employment; except those employees referred to in § 28-12-4.3(a)(4), provided that the work performed by the employee is strictly voluntary and refusal to work for any retail establishment on a Sunday or holiday is not a ground for discrimination, dismissal, or discharge or any other penalty upon the employee. The city or town council may fix and cause to be paid into the city or town treasury for each license issued pursuant to this section a fee not to exceed the sum of one hundred dollars ($100) and may fix the time or times when the license granted terminates; provided, that the city or town council shall not charge a licensing fee to any charitable, benevolent, educational, philanthropic, humane, patriotic, social service, civic, fraternal, police, fire, labor, or religious organization which is not operated for profit.

(e) Retail establishments engaged principally in the preparation and/or sale of bakery products and pharmacies shall be licensed prior to the sale of those products in accordance with this section; provided, that the time and one half and voluntary work provisions do not apply.

(f) Each city or town council shall fix, limit and specify those rules, regulations, and conditions relating to the granting, holding and exercising those licenses as it deems necessary or advisable and as are not inconsistent with law, and may suspend or revoke any license granted by it for more than two (2) violations of those rules, regulations, and conditions, during a calendar year.

(g) Each city or town shall grant Class A licenses authorizing retail establishments which sell alcoholic beverages for consumption off of the premises within its jurisdiction to sell on Sundays, alcoholic beverages in accordance with the terms of this chapter and that of title 3 of the general laws, provided that it shall not permit such sale prior to the hour of twelve noon (12:00 p.m.) or on Christmas day, if Christmas shall occur on a Sunday; provided further, that no employee shall be required to work and refusal to work on a Sunday shall not be the grounds for discrimination, dismissal, discharge, deduction of hours, or any other penalty.

History of Section.
(P.L. 1930, ch. 1566, § 1; P.L. 1930, ch. 1566, § 2; P.L. 1932, ch. 1875, § 1; P.L. 1936, ch. 2284, § 1; G.L. 1938, ch. 403, § 2; P.L. 1950, ch. 2555, § 1; P.L. 1952, ch. 3027, § 1; G.L. 1956, § 5-23-2; P.L. 1961, ch. 186, § 1; P.L. 1962, ch. 10, § 1; P.L. 1962, ch. 97, § 1; P.L. 1963, ch. 128, § 1; P.L. 1967, ch. 10, § 1; P.L. 1976, ch. 169, § 1; P.L. 1982, ch. 16, §§ 2, 3; P.L. 1983, ch. 310, § 1; P.L. 1985, ch. 513, § 1; P.L. 1986, ch. 273, § 1; P.L. 1987, ch. 451, § 1; P.L. 1989, ch. 114, § 1; P.L. 1992, ch. 197, § 1; P.L. 1993, ch. 18, § 1; P.L. 1993, ch. 160, § 1; P.L. 1994, ch. 268, § 1; P.L. 1994, ch. 271, § 1; P.L. 1996, ch. 367, § 1; P.L. 1996, ch. 404, § 4; P.L. 1996, ch. 423, § 1; P.L. 1997, ch. 231, § 1; P.L. 1997, ch. 240, § 1; P.L. 1997, ch. 262, § 1; P.L. 1997, ch. 292, § 1; P.L. 1997, ch. 298, § 1; P.L. 2000, ch. 481, § 1; P.L. 2004, ch. 89, § 1; P.L. 2004, ch. 195, § 2; P.L. 2004, ch. 197, § 2; P.L. 2004, ch. 229, § 1; P.L. 2004, ch. 528, § 1; P.L. 2005, ch. 128, § 2; P.L. 2005, ch. 132, § 2; P.L. 2005, ch. 410, § 2.)



Chapter 5-23-3 - Works of necessity for which license not required.

§ 5-23-3 Works of necessity for which license not required.  A license is not required for the sale upon a holiday of gasoline, oil, grease, automotive parts, automotive servicing, or automotive accessories, or for the conducting on that day by any farmers' cooperative association of a wholesale auction market of fruit, vegetables, and farm products, all of which are declared to be works of necessity.

History of Section.
(P.L. 1930, ch. 1566, § 2; P.L. 1932, ch. 1875, § 1; P.L. 1936, ch. 2284, § 1; G.L. 1938, ch. 403, § 2; P.L. 1950, ch. 2555, § 1; P.L. 1952, ch. 3027, § 1; G.L. 1956, § 5-23-3; P.L. 1962, ch. 10, § 2; P.L. 1962, ch. 97, § 2; P.L. 1982, ch. 16, § 4; P.L. 2005, ch. 128, § 2; P.L. 2005, ch. 132, § 2.)



Chapter 5-23-4 - Terms and conditions of license  Revocation.

§ 5-23-4 Terms and conditions of license  Revocation.  Any city or town council in each case of granting the license shall fix, limit, and specify in the license the hours of the day during which the licensee or licensees may operate and may make those rules, regulations, and conditions relative to the granting, holding and exercising those licenses that it deems necessary or advisable and that are not inconsistent with law, and may at any time at its pleasure suspend or revoke the license that it granted. The license shall be displayed in a conspicuous place on the premises licensed.

History of Section.
(P.L. 1930, ch. 1566, § 2; P.L. 1930, ch. 1566, § 3; P.L. 1932, ch. 1875, § 1; G.L. 1938, ch. 403, § 3; G.L. 1956, § 5-23-4; P.L. 1976, ch. 169, § 1.)



Chapter 5-23-5 - Place of operation  Delivery carts.

§ 5-23-5 Place of operation  Delivery carts.  The license shall not authorize any sale, rental or operation at any place not specified in the license. The license is deemed to include permission to deliver by means of or sell from any cart or other vehicle, ice, milk or newspapers, provided the number of carts or vehicles to be used for that purpose shall be specified in the license and there shall be displayed on each cart or vehicle while in that use any evidence that the city or town council prescribes that it is being used pursuant to that license.

History of Section.
(P.L. 1930, ch. 1566, § 3; P.L. 1930, ch. 1566, § 4; P.L. 1932, ch. 1875, § 1; G.L. 1938, ch. 403, § 4; G.L. 1956, § 5-23-5; P.L. 1976, ch. 169, § 1.)



Chapter 5-23-6 - Enforcement  Penalties.

§ 5-23-6 Enforcement  Penalties.  (a) Upon complaint filed with the director of labor and training by any employee or any consumer, or if a minor, by his or her parent or guardian, or by the lawful collective bargaining representative of an employee, that a licensee under this chapter has violated the terms of § 5-23-2, the director shall cause the complaint to be investigated, and if satisfied that a probable violation has occurred shall issue a complaint against the licensee with a notice for a hearing. The hearing shall be held before a hearing officer of the department of labor and training. If the director concludes on the basis of the hearing record that a violation has occurred, he or she shall issue a cease and desist order to the licensee, or he or she shall refer the complaint to the attorney general for appropriate action as provided in subsection (c) of this section. The director shall issue regulations in conformity with law and preserving the rights of due process of all parties to implement the provisions of this subsection.

(b) Every licensed or unlicensed person, firm, or corporation, including its officers and officials, who violates any of the provisions of their license or the provisions of this chapter, except as set forth in subsection (a) of this section shall be fined not exceeding five hundred dollars ($500) for the first offense and not exceeding one thousand dollars ($1,000) for each additional offense.

(c) Except as otherwise provided in subsections (a) and (b) of this section, suit for violation of the provisions of this chapter, praying for criminal or civil injunctive or other relief, may be instituted in the superior court by any city or town or by the attorney general.

(d) The penalty for opening and operating a business on December 25th of any year or on Thanksgiving Day, unless excepted, is, in addition to subsection (b) of this section, a fine not exceeding thirty percent (30%) of the sales or proceeds for that day.

History of Section.
(P.L. 1976, ch. 169, § 2; P.L. 1982, ch. 16, § 5; P.L. 1990, ch. 489, § 1; P.L. 1992, ch. 197, § 1.)






Chapter 5-24 - Taverns, Cookshops, and Oyster Houses

Chapter 5-24-1 - Licensing and regulatory power of towns and cities.

§ 5-24-1 Licensing and regulatory power of towns and cities.  (a) Any town or city council has the power to regulate, including the setting of hours of operation, the keeping of taverns, victualing houses, cookshops, oyster houses, and oyster cellars in the town or city, by granting licenses for those activities, upon any compensation for the benefit of the town or city that they see fit to impose, or by refusing to grant the licenses. Except as provided in subsection (b) of this section, all licenses issued pursuant to this section entitle the license holder to operate continuously after six o'clock (6:00) A.M. but not after two o'clock (2:00) A.M.

(b) Upon application by any holder of a license issued pursuant to this section to the city or town council issuing that license and upon a showing of public convenience and necessity after a public hearing before that city or town council after having given notice by publication once a week for three (3) consecutive weeks in a daily or weekly newspaper published and circulated in the county in which the city or town issuing the license is located, the council may grant the application for additional operational hours between two o'clock (2:00) A.M. and six o'clock (6:00) A.M.

(c) For the purposes of this chapter a "victualing house" is a business where food is prepared and/or consumed on the premises.

History of Section.
(G.L. 1896, ch. 101, § 1; G.L. 1909, ch. 122, § 1; G.L. 1923, ch. 126, § 1; G.L. 1938, ch. 361, § 1; G.L. 1956, § 5-24-1; P.L. 1969, ch. 249, § 1; P.L. 1975, ch. 212, § 1; P.L. 1987, ch. 149, § 1; P.L. 1987, ch. 160, § 1; P.L. 1987, ch. 207, § 1.)



Chapter 5-24-1.1 - Cumberland  Limited victualing license.

§ 5-24-1.1 Cumberland  Limited victualing license.  (a) The town council of the town of Cumberland shall, in addition to the licensing and regulatory powers enumerated in § 5-24-1, have the power to issue limited victualing house licenses for the purpose of permitting the operation of any agricultural or farm related business to sell for consumption on the premises certain food items which complement the principal business, serve as a convenience to the public, and otherwise be in harmony with the rural atmosphere of the town.

(b) The town council has the power to limit the hours of operation of that establishment as well as the types of foods which may be prepared for consumption on the premises.

(c) No limited license shall be granted if the granting of the license is contrary to and/or inimical to the public health, safety or welfare.

(d) Any license issued pursuant to this section is subject to the provisions of § 5-24-2 relating to the term and duration of licenses. The annual fee shall be the same as that established for a full victualing license as provided in § 5-24-1.

History of Section.
(P.L. 1996, ch. 57, § 1; P.L. 1996, ch. 363, § 1.)



Chapter 5-24-2 - Terms and duration of licenses.

§ 5-24-2 Terms and duration of licenses.  Every license issued pursuant to §§ 5-24-1 and 5-24-1.1 shall specify the person licensed, the business licensed, the hours during which the premises may be opened for business, and the building or room in which the business shall be pursued, and shall continue and be in force until the first of December, unless revoked sooner for cause.

History of Section.
(G.L. 1896, ch. 101, § 2; 1909, ch. 122, § 2; G.L. 1923, ch. 126, § 2; G.L. 1938, ch. 361, § 2; P.L. 1940, ch. 885, § 1; G.L. 1956, § 5-24-2; P.L. 1969, ch. 249, § 2; P.L. 1996, ch. 57, § 2.)



Chapter 5-24-3 - Penalty for violations.

§ 5-24-3 Penalty for violations.  (a) Every person in any city or town who opens or keeps open any tavern, victualing house, cookshop, oyster house, or oyster cellar, without possessing a license obtained from the city or town council, or in any place other than that specified in that license, shall be fined fifty dollars ($50.00) for each offense, one-half (1/2) of that amount to the use of the city or town in which the offense has been committed and one-half (1/2) to the use of the state.

(b) In addition to the fines enumerated above, the city of Pawtucket may close any unlicensed tavern, victualing house, cookshop, oyster house, or oyster cellar until said unlicensed tavern, victualing house, cookshop, oyster house, or oyster cellar obtains a license from the Pawtucket city council or the Pawtucket city council sitting as the Pawtucket board of license commissioners.

History of Section.
(G.L. 1896, ch. 101, § 3; G.L. 1909, ch. 122, § 3; G.L. 1923, ch. 126, § 3; G.L. 1938, ch. 361, § 3; G.L. 1956, § 5-24-3; P.L. 2012, ch. 58, § 1; P.L. 2012, ch. 60, § 1.)



Chapter 5-24-4 - Maintenance of good order  Drunkards, wastrels, and minors excluded.

§ 5-24-4 Maintenance of good order  Drunkards, wastrels, and minors excluded.  Every person licensed pursuant to §§ 5-24-1 and 5-24-1.1 shall maintain good order in the licensed building, and shall not suffer any person in that licensed building to become intoxicated, nor shall he or she take in pawn or pledge any article; neither shall he or she suffer that licensed building to become frequented by any common drunkard or person addicted to the intemperate use of spirituous or intoxicating liquors, or by any person who is a disturber of the peace, or who is wasting his or her property or earnings and means of supporting himself or herself and family, or by any person under lawful age. Every person licensed pursuant to § 5-24-1 violating either of the provisions of this section shall be deemed the keeper of a disorderly house and shall be fined fifty dollars ($50.00), one-half ( 1/2) of that amount to the use of the city or town in which the offense has been committed and one-half ( 1/2) to the use of the state.

History of Section.
(G.L. 1896, ch. 101, §§ 5, 6; G.L. 1909, ch. 122, §§ 5, 6; G.L. 1923, ch. 126, §§ 5, 6; G.L. 1938, ch. 361, §§ 5, 6; G.L. 1956, § 5-24-4; P.L. 1996, ch. 57, § 2.)



Chapter 5-24-5 - Annulment of license.

§ 5-24-5 Annulment of license.  In case any person licensed pursuant to §§ 5-24-1 and 5-24-1.1 is convicted of keeping a disorderly house, the city or town council shall immediately withdraw and annul his or her license; and he or she shall not be licensed during the two (2) years next following his or her conviction.

History of Section.
(G.L. 1896, ch. 101, § 7; G.L. 1909, ch. 122, § 7; G.L. 1923, ch. 126, § 7; G.L. 1938, ch. 361, § 7; impl. am. P.L. 1950, ch. 2471, § 1; G.L. 1956, § 5-24-5; P.L. 1996, ch. 57, § 2.)






Chapter 5-25 - Veterinary Practice

Chapter 5-25-1 - Chapter title  Creation of board of veterinary medicine.

§ 5-25-1 Chapter title  Creation of board of veterinary medicine.  This chapter shall be known and cited as the "Veterinary Practice Act." Within the division of professional regulation of the department of health, there shall be a board of veterinary medicine to assist the division in regulating the practice of veterinary medicine administered by the director of the department.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-2 - Definitions.

§ 5-25-2 Definitions.  As used in this chapter:

(1) "Animal" means any animal other than man and includes, by way of illustration, not limitation, fowl, birds, fish, livestock, and reptiles, wild or domestic, living or dead.

(2) "Department" means the Rhode Island department of health.

(3) "Director" means the director of the Rhode Island department of health.

(4) "Division" means the division of professional regulation within the department of health established in chapter 26 of this title.

(5) "Veterinarian" means a person who practices veterinary medicine.

(6) "Veterinarian/client/patient relationship" means a relationship where all of the following conditions have been met:

(i) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal or animals and the need for medical treatment, and the client has agreed to follow the instructions of the veterinarian.

(ii) The veterinarian has sufficient knowledge of the animal or animals to initiate at least a general or preliminary (e.g. tentative) diagnosis of the medical condition of the animal or animals. This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal or animals, and/or by medically appropriate and timely visits to the premises where the animal or animals are kept.

(iii) The veterinarian is readily available for follow-up in cases of adverse reactions or failure of the regimen of therapy.

(iv) The veterinarian maintains records, which document patient visits, diagnosis, treatment, and other relevant information.

(7) "Veterinary dentistry" means that part of veterinary science that deals with the prevention and treatment of diseases, developmental conditions and injuries of the teeth, gums and oral cavity in animals.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1997, ch. 343, § 1.)



Chapter 5-25-3 - Board  Composition  Appointment and terms of members.

§ 5-25-3 Board  Composition  Appointment and terms of members.  The governor shall appoint a board of veterinary medicine. The board shall be composed of six (6) members whose terms of office shall extend for three (3) years and until a successor is appointed. Five (5) members of the board shall be veterinarians licensed in the state one of which whose practice shall include the treatment of equine or large animals and one member shall be a public member. No member shall serve more than two (2) consecutive three (3) year terms. Former board members are eligible for reappointment no earlier than three (3) years following the expiration of their last term. The governor shall appoint one member for a term of one year; two (2) for a term of two (2) years; two (2) for a term of three (3) years; and one public member for a three (3) year term. Initial appointments to the board shall take effect as of the date of appointment, however, the initial terms shall be calculated as though the date of appointment had been July 1, 1986. Appointments made subsequently shall be for three (3) year terms. Terms shall begin on the first day of July of the year in which they are appointed and expire on the last day of June of the last year of their appointment. Any vacancy on the board caused other than by expiration of term shall be filled in accordance with the provisions of this section. The governor may remove any member of the board for cause.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1986, ch. 455, § 1.)



Chapter 5-25-3.1 - Receipts.

§ 5-25-3.1 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1986, ch. 455, § 1; P.L. 1995, ch. 370, art. 40, § 11.)



Chapter 5-25-4 - Board  Qualifications of members.

§ 5-25-4 Board  Qualifications of members.  Five (5) members of the board shall:

(1) Be residents of this state and licensed to practice within this state for at least five (5) years prior to appointment.

(2) Be actively engaged in the practice of veterinary medicine for at least five (5) of the seven (7) years immediately preceding their appointment.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-5 - Disposition of fees collected.

§ 5-25-5 Disposition of fees collected.  All fees or funds collected under this chapter shall be paid into the state general treasury.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-6 - Board and department  Powers and duties.

§ 5-25-6 Board and department  Powers and duties.  (a) The board is authorized to recommend to the department and director of health for his or her approval, the adoption, and from time to time, the revision, of any rules and regulations not inconsistent with law that are necessary to enable the department to carry into effect the provisions of this chapter, including, but not limited to, regulations establishing continuing professional education requirements for veterinarians licensed under this chapter. The board shall recommend for licensure only duly qualified applicants. The board shall review applicants at least twice a year. It shall recommend the tests taken by applicants for licensure.

(b) The department shall adopt all policies to be followed in the examination, licensure, and renewal of license of duly qualified applicants and has full authority to accept or reject the recommendations of the board. The department is responsible for granting all licenses to practice veterinary medicine. The department shall conduct hearings upon charges calling for the discipline of licensees or revocation of licenses. The department has the power to issue subpoenas and compel the attendance of witnesses and administer oaths to persons giving testimony at hearings. The department shall cause the prosecution of all persons violating this chapter. The department shall keep a record of all its proceedings. The department may delegate to any other persons that are necessary to carry on the work of the department.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 2004, ch. 170, § 1; P.L. 2004, ch. 241, § 1.)



Chapter 5-25-7 - Practice of veterinary medicine defined.

§ 5-25-7 Practice of veterinary medicine defined.  (a) Any person shall be regarded as practicing veterinary medicine, surgery and dentistry within the meaning of this chapter who, either directly or indirectly, when he or she does any of the following:

(1) Represents himself or herself as engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry in any of its branches.

(2) Diagnoses, prognoses, treats, administers, prescribes, operates on, manipulates or applies any drug, biologic, or chemical or any apparatus or appliance for any disease, pain, deformity, defect, injury, wound, or physical condition of any animal for the prevention of or to test the presence of any disease.

(3) Cuts any tissue, muscle, organ, or structure of any animal for the purposes described in subdivision (2) of this subsection or purpose or for the purpose of altering the natural condition of any animal or for any other purpose, cause or reason.

(b) The term "practicing veterinary medicine" does not include:

(1) The calling into the state for consultation of duly licensed or registered veterinarians of any other state as to any case under treatment by a veterinarian registered under the provisions of this chapter.

(2) The experimentation or research of a registered physician, dentist or osteopath.

(3) The experimentation and research activities conducted at any hospital, laboratory, or educational institution provided the activities have been approved and authorized by the division within the period of one year prior to the commencement of each separate project or activity or are conducted under the general supervision and control of a registered veterinarian, physician, dentist, or osteopath.

(4) The gratuitous giving of aid or relief to an animal in any accident or emergency; provided, the person giving the aid or relief does not represent himself or herself as a registered veterinarian.

(5) The nursing care to animals in the establishment or facilities of a registered veterinarian under his or her general supervision, direction and control by the employees of the veterinarian or the activities of a person assisting a veterinarian during the course of any procedure or treatment.

(6) A person who is a regular student in a legally chartered college or school of veterinary medicine while in the performance of the duties and activities assigned by his or her instructors and provided there is a licensed veterinarian to supervise those acts.

(7) A person who is a member of the armed forces of the United States or who is an employee or official of the United States department of agriculture, public health service, or other federal agency or of the state, who while so commissioned or employed, performs official duties.

(8) A person who conducts routine vaccinations, pullorum testing and typhoid testing of poultry and other poultry disease control activity under the supervision of an official state or federal agency or department of agriculture.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1997, ch. 343, § 1.)



Chapter 5-25-7.1 - Record of animals receiving veterinary services.

§ 5-25-7.1 Record of animals receiving veterinary services.  (a) A veterinarian subject to the provisions of the chapter shall keep a written record, or a computerized record able to produce a printed copy, of all animals receiving veterinary services, and provide a summary of that record to the owner of animals receiving veterinary services, when requested. The minimum amount of information to be included in written or computerized records and summaries shall be as established by rules and regulations. The minimum duration of time for which a licensed veterinarian or their designee shall retain the written record or computerized record shall be determined by rules and regulations.

(b) A radiograph is the property of the veterinary practice in which the veterinarian associated with that practice originally ordered it to be prepared, and it shall be released upon the written request of another veterinarian who has the authorization of the owner of the animal to whom it pertains and the radiograph shall be returned to the original veterinary practice within a reasonable time.

(c) When a patient/owner requests, in writing, that his or her animal or animals' records and/or radiographs be transferred to another veterinarian, the original veterinarian shall promptly honor that request. The fee charged for the transfer shall not exceed the direct expense incurred to make copies for the veterinary records and/or radiographs.

History of Section.
(P.L. 1997, ch. 343, § 2.)



Chapter 5-25-8 - Penalty for unauthorized practice of veterinary medicine.

§ 5-25-8 Penalty for unauthorized practice of veterinary medicine.  Any person who is not lawfully authorized to practice veterinary medicine and is not registered or exempt from registration, as defined in this chapter, practices or attempts to practice veterinary medicine or who holds himself or herself out to the public as a practitioner of veterinary medicine, surgery or dentistry, whether by signs, words, advertisements, listings in directories, the use of the title "doctor" or any abbreviation of that word or any title including "V.S." or by the use of any other means implying a practitioner of veterinary medicine or any of its branches, fraudulently uses any posted degree, diploma, or certificate implying a practitioner of veterinary medicine or any of its branches, or who opens an office or maintains an establishment or facilities for the purpose of or with the intention of practicing veterinary medicine is guilty of a misdemeanor, and, upon conviction, shall be fined not exceeding one thousand dollars ($1,000), or be imprisoned not exceeding three (3) years and upon a subsequent conviction shall be fined not exceeding five thousand dollars ($5,000), nor be imprisoned not exceeding five (5) years, or be both fined and imprisoned.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-9 - Prosecution of violations.

§ 5-25-9 Prosecution of violations.  Complaints for the violation of the provisions of this chapter may be made by the director of the department of health, the administrator of the division of professional regulation, the executive director or authorized agent of the state board of veterinarians or any person including a member of the board to the police of the city or town in which the violation occurred for prosecution. If the complaint is made by a member of the board, division, or by any employee or official of the state designated in this chapter, that person is exempt from giving surety for costs in the complaint.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-10 - Qualifications for licensure.

§ 5-25-10 Qualifications for licensure.  Any applicant for licensure shall submit to the department written evidence on forms furnished by the department verified by oath that the applicant meets all of the following requirements:

(1) Is a graduate of a school or college of veterinary medicine recognized and accredited by the American Veterinary Medical Association and by the department or certification by the Educational Council for Foreign Veterinary Graduates;

(2) Pays an application fee as set forth in § 23-1-54 at the time of submitting the application, which, in no case is returned to the applicant;

(3) Is of good moral character, evidenced in the manner prescribed by the department; and

(4) Complies with any other qualifications that the department prescribes by regulation; and

(5) Comply with the continuing education requirements adopted by the department.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 2001, ch. 77, art. 14, § 3; P.L. 2004, ch. 170, § 1; P.L. 2004, ch. 241, § 1; P.L. 2007, ch. 73, art. 39, § 2; P.L. 2012, ch. 241, art. 9, § 2.)



Chapter 5-25-11 - Licensing of veterinarians.

§ 5-25-11 Licensing of veterinarians.  (a) By Examination. The applicant is required to pass, with a grade determined by the division, an examination approved by the division; upon payment of an examination fee as set forth in § 23-1-54 every candidate who passes that examination, and in the opinion of the division meets the qualifications of § 5-25-10, shall, upon payment of an initial license fee, which shall be equal to the biennial license renewal fee in effect, be issued a license to practice veterinary medicine. Veterinarians licensed under the provisions of this chapter on August 31, 1985 shall continue to be licensed.

(b) Without Examination by Endorsement. A license to practice veterinary medicine may be issued without examination to an applicant who has been duly licensed by examination as a veterinarian under the laws of another state or territory or District of Columbia, if, in the opinion of the division, the applicant meets the qualifications required of veterinarians in this state, as further defined in rules and regulations.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1997, ch. 343, § 1; P.L. 2001, ch. 77, art. 14, § 3; P.L. 2007, ch. 73, art. 39, § 2; P.L. 2012, ch. 241, art. 9, § 2.)



Chapter 5-25-12 - Expiration and renewal of licenses.

§ 5-25-12 Expiration and renewal of licenses.  (a) The certificate of every person licensed as a veterinarian under the provisions of this chapter expires on the first day of May of each even numbered year. On or before the first day of March of each two (2) year period, the department shall mail an application for renewal of license to every person to whom a license has been issued or renewed during the current licensure period. Every person so licensed who desires to renew his or her license shall file with the department a renewal application duly executed together with a renewal fee as set forth in § 23-1-54 on or before the thirty-first day of March of each even numbered year.

(b) Upon receipt of an application, and payment of the renewal fee, the department shall grant a renewal license effective the second day of May, and expiring on the first day of May of the next even numbered year.

(c) Any person who allows his or her license to lapse by failing to renew it on or before the thirty-first day of March of the next even numbered year, as provided in subsection (a), may be reinstated by the department on payment of the current renewal fee plus an additional fee as set forth in § 23-1-54.

(d) Any person using the title "veterinarian" during the time that his or her license has lapsed is subject to the penalties provided for violations of this chapter.

(e) Every veterinarian licensed to practice veterinary medicine within the state shall, in connection with renewal of licensure, provide satisfactory evidence to the department that in the preceding two-year period the veterinarian has completed a prescribed course of continuing professional education established by an appropriate professional veterinary medicine association and approved by rule or regulation of the department. The department may extend for only one six (6) month period, these education requirements if the department is satisfied that the applicant has suffered hardship which prevented meeting the educational requirement.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 2001, ch. 77, art. 14, § 3; P.L. 2004, ch. 170, § 1; P.L. 2004, ch. 241, § 1; P.L. 2007, ch. 73, art. 39, § 2; P.L. 2012, ch. 241, art. 9, § 2.)



Chapter 5-25-13 - Emergency services.

§ 5-25-13 Emergency services.  (a) Every veterinary practice shall provide some form of referral for emergency veterinary services when a veterinarian is not available. That referral, at the minimum, shall be a combination of a posted sign at the veterinary practice entrance and access to emergency veterinary services through the veterinary practice main telephone number.

(b) A veterinarian who advertises veterinary emergency services shall include in all emergency service advertisements the hours during which such emergency services are provided and the availability of the veterinarian who is to provide emergency service in his or her practice.

(c) The availability of the veterinarian who is to provide emergency service shall be specified as either "veterinarian on premises" or "veterinarian on call".

(2) The phrase "veterinarian on premises" means that there is a veterinarian actually present at the hospital, clinic or other type of veterinary practice, who is prepared to render emergency veterinary services.

(3) The phrase "veterinarian on call" means that a veterinarian is not present at the hospital, clinic or other type of veterinary practice but is able to respond within a reasonable time to requests for emergency veterinary services and has been designated to so respond.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1997, ch. 343, § 1.)



Chapter 5-25-14 - Grounds for refusal to issue, refusal to renew, revoke, or suspend a license.

§ 5-25-14 Grounds for refusal to issue, refusal to renew, revoke, or suspend a license.  The division has the power to deny, revoke or suspend any license issued under this chapter or otherwise discipline a licensee upon proof of the following:

(1) Conviction of a crime involving moral turpitude; conviction of a felony; and conviction of a crime arising out of the practice of veterinary medicine;

(2) Addiction to narcotics, habitual drunkenness, or rendering professional services to a patient while the veterinarian is intoxicated or incapacitated by the use of drugs;

(3) Knowingly placing the health of a client at serious risk without maintaining proper precautions;

(4) Fraud or misrepresentation in any phase of procuring or renewing a license;

(5) Unprofessional conduct, which includes the matters set forth in the section or other matters as further defined in regulations of the division;

(6) Advertising designed to mislead the public;

(7) Representing certain procedures are performed with greater authority or expertise;

(8) Fraud or misrepresentation of treatment procedures or statements regarding the ability to treat;

(9) Fee splitting or kickbacks of any kind, except where services are provided jointly;

(10) Failure to maintain acceptable sanitation standards;

(11) Malpractice, gross negligence, or wanton disregard of accepted professional standards;

(12) Adjudication of mental incompetence;

(13) Lack of fitness to practice by reason of mental or physical impairment or otherwise; or

(14) Any other grounds to deny, revoke or suspend a license as provided for in the rules and regulations.

History of Section.
(P.L. 1985, ch. 531, § 2; P.L. 1997, ch. 343, § 1; P.L. 2004, ch. 467, § 1.)



Chapter 5-25-15 - Procedure for discipline of veterinarians.

§ 5-25-15 Procedure for discipline of veterinarians.  (a) When a written allegation is filed with the division charging a person with having been guilty of any of the actions specified in § 5-25-14, the division of professional regulation shall immediately investigate those charges.

(b) In the event the investigation reveals reasonable grounds for believing that the applicant or veterinarian is guilty of the charges, upon the recommendation of the division or the administrator, the director shall fix a time and place for hearing the charges, and shall cause a copy of the charges together with a notice of the time and the place fixed for the hearing to be served personally upon the accused at least twenty (20) days prior to the time fixed for the hearing. When personal service cannot be effected and that fact is certified, by oath, by any person duly authorized to make service, the division shall cause to be published once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the division and shall mail a copy of the charges and of the notice to the accused at his or her last known address. When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice. At the hearing, the accused shall have the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses and to have subpoenas issued by the administrator of the division of professional regulation. The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the administrator, which shall be served in accordance with law. At the hearing, the administrator shall administer oaths as are necessary for the proper conduct of the hearing. The division shall not be bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it. If the accused is found guilty of the charges, the division may refuse to issue a registration to the applicant or may revoke or suspend their license or otherwise discipline that person.

(c) Upon the revocation or suspension of any license, the holder of the license shall surrender the license to the administrator of the division who shall strike the name of the holder from the register.

(d) A revoked or suspended license may be reviewed at the discretion of the division.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-16 - Appeal from a final decision or ruling of the division of professional regulation or the director of the department of health.

§ 5-25-16 Appeal from a final decision or ruling of the division of professional regulation or the director of the department of health.  Any person aggrieved by any final decision or ruling of the division or the director has a right to appeal as provided in chapter 35 of title 42.

History of Section.
(P.L. 1985, ch. 531, § 2.)



Chapter 5-25-17 - Immunity from liability for gratuitous emergency care.

§ 5-25-17 Immunity from liability for gratuitous emergency care.  (a) No veterinarian licensed under the provisions of this chapter or members of the same profession duly licensed to practice in other states of the United States, who voluntarily and gratuitously and other than in the course of his or her employment or practice, renders emergency veterinary assistance to an animal in need of assistance, is liable for civil damages for any injuries which result from acts or omissions by those persons in rendering the emergency care, which may constitute ordinary negligence.

(b) The immunity granted by this section does not apply to acts or omissions constituting gross negligence.

History of Section.
(P.L. 1985, ch. 531, § 2.)






Chapter 5-26 - Division of Professional Regulation

Chapter 5-26-1 - Establishment of division  Administrator.

§ 5-26-1 Establishment of division  Administrator.  Within the department of health there shall be a division of professional regulation, and the director of health shall appoint an administrator of that division, in accordance with the provisions of chapter 4 of title 36. The administrator of the division professional regulation shall act as the administrative agent for the boards established.

History of Section.
(P.L. 1939, ch. 660, § 190; P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-26-1.)



Chapter 5-26-2 - Boards of examiners appointed by director of health.

§ 5-26-2 Boards of examiners appointed by director of health.  The director of health, with the approval of the governor, shall also appoint to the division of professional regulation a board of nursing registration and education as provided by chapter 34 of this title, and a board of examiners of each of the following arts, practices, sciences, or callings: barbering, podiatry, chiropractic, (except as provided in § 5-30-1.1) psychology, optometry, electrolysis, and physical therapy; and a board of five (5) examiners in speech pathology, audiology, and embalming. Those boards shall perform the duties prescribed by chapters 10, 29, 30, (except as provided in § 5-30-1.1), 32, 33, 34, 35, 40, 44, and 48 of this title.

History of Section.
(P.L. 1939, ch. 660, § 190; P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-26-2; P.L. 1962, ch. 211, § 1; P.L. 1969, ch. 233, § 1; P.L. 1973, ch. 143, § 2; P.L. 1982, ch. 383, § 1; P.L. 1986, ch. 301, § 3; P.L. 1999, ch. 108, § 1.)



Chapter 5-26-3 - Qualifications of examiners.

§ 5-26-3 Qualifications of examiners.  The examiners appointed for each specific art, practice, science, or calling referred to in § 5-26-2 shall be persons competent to give those examinations and shall be appointed from persons licensed to practice such an art, practice, science, or calling in this state, except that one member of each of the chiropractic, and electrolysis boards shall be a physician licensed to practice medicine in the state.

History of Section.
(P.L. 1939, ch. 660, § 190; P.L. 1949, ch. 2228, § 1; impl. am. P.L. 1951, ch. 2686, § 1; G.L. 1956, § 5-26-3; P.L. 1979, ch. 56, § 1; P.L. 1986, ch. 301, § 3.)



Chapter 5-26-4 - Terms of examiners  Vacancies.

§ 5-26-4 Terms of examiners  Vacancies.  The membership of the boards of examiners mentioned in § 5-26-2 shall be for terms of three (3) years. On the expiration of the term of any member, the director of health, by and with the advice and consent of the governor, shall fill the vacancy by appointment for a term of three (3) years. On the death, resignation, or removal for cause of any member, the director of health, by and with the consent and advice of the governor, shall fill the vacancy by appointment for the unexpired portion of the term. Every member shall serve until his or her successor has been appointed and qualified.

History of Section.
(P.L. 1939, ch. 660, § 190, as enacted by P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-26-4.)



Chapter 5-26-5 - Holding of examinations  Compensation of examiners.

§ 5-26-5 Holding of examinations  Compensation of examiners.  The director of health shall cause examinations to be held as required by law for the various arts and practices enumerated in § 5-26-2. Members of each board of examiners as enumerated in § 5-26-2 shall not be compensated for their service on the board of examiners.

History of Section.
(P.L. 1939, ch. 660, § 190; P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-26-5; P.L. 1982, ch. 383, § 1; P.L. 2005, ch. 117, art. 21, § 8.)



Chapter 5-26-6 - Non-discrimination in licensing or certification.

§ 5-26-6 Non-discrimination in licensing or certification.  The division of professional regulation and the licensing and examining boards established in this title shall administer their licensing or certification programs in a manner which does not violate the requirements of 29 U.S.C. § 794, 42 U.S.C. § 12101 et seq., and chapter 87 of title 42.

History of Section.
(P.L. 1999, ch. 158, § 2; P.L. 1999, ch. 368, § 2.)






Chapter 5-27 - Barbers



Chapter 5-28 - Basic Sciences



Chapter 5-29 - Podiatrists

Chapter 5-29-1 - Definitions.

§ 5-29-1 Definitions.  (a) "Board" means the Rhode Island board of examiners in podiatry.

(b) "Department" means the Rhode Island department of health.

(c) "Director" means the director of the Rhode Island department of health.

(d) "Health care facility" means any institutional health service provider licensed pursuant to the provisions of chapter 17 of title 23.

(e) "Health maintenance organization" means a public or private organization licensed pursuant to the provisions of chapter 17 of title 23 or chapter 41 of title 27.

(f) "Limited registrant" means a person holding a limited registration certificate pursuant to the provisions of this chapter.

(g) "Nonprofit medical services corporation" or "nonprofit hospital service corporation" or "nonprofit podiatry/medical service corporation" means any corporation organized pursuant to chapter 19 or 20 of title 27 for the purpose of establishing, maintaining and operating a nonprofit medical hospital.

(h) "Peer review board" means any committee of a state or local podiatry association or society, or a committee of any licensed health care facility, or the podiatry staff of the committee, or any committee of a podiatric care foundation or health maintenance organization, or any staff committee or consultant of a hospital, medical, or podiatric service corporation, the function of which, is to evaluate and improve the quality of podiatric care rendered by providers of podiatric care service or to determine that podiatric care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost for podiatric care rendered was considered reasonable by the providers of professional podiatric care services in the area and shall include a committee functioning as a utilization review committee under the provisions of the Health Insurance for the Aged Act (Medicare) or as a professional standards review organization or statewide professional standards review council under the provisions of P.L. 92-603, 42 U.S.C. § 1301 et seq., (professional standards review organizations) or a similar committee or a committee of similar purpose, to evaluate or review the diagnosis or treatment of the performance or rendition of podiatric services which are performed under public podiatric programs of either state or federal design.

(i) "Person" means any individual, partnership, firm, corporation, association, trust or estate, state or political subdivision or instrumentality of a state.

(j) "Podiatrist" means a person with a license to practice podiatric medicine and surgery in this state under the provisions of this chapter.

(k) "Podiatrist," a person licensed as described in this chapter, shall be considered a physician and surgeon of the foot and ankle. For the purposes of reimbursement by and for subscriber benefits/participation agreements with health maintenance organizations, nonprofit medical service corporations, for-profit medical service corporations, and third party insurers, it is unlawful to discriminate against podiatrists.

(l) "Practice of podiatry." Any person is practicing podiatry within the meaning of this chapter who uses or permits to be used, directly or indirectly, for profit or otherwise, for their own self or for any other person, in connection with their own name, the word "podiatrist" or "podiatric physician and surgeon," or the title DPM, or any other words, letters, titles, or descriptive matter, personal or not, which directly or indirectly implies the practice of podiatry, or who owns, leases, maintains, or operates a podiatry business in any office or other room or rooms where podiatry operations are performed, or directly or indirectly is manager, proprietor or conductor of the business; or who directly or indirectly informs the public in any language, orally, in writing, or by drawings, demonstrations, specimens, signs, or pictures that he or she can perform or will attempt to perform foot operations of any kind; or who undertakes, by any means or method, gratuitously or for a salary, fee, money, or other reward paid or granted directly or indirectly to himself or herself or to any other person, to diagnose or profess to diagnose, or to treat or profess to treat, or to prescribe for or profess to prescribe for any of the lesions, diseases, disorders, or deficiencies of the pedal extremity. The foot is defined to be the pedal extremity of the human body and its articulations, and shall include the tendons and muscles of the lower leg only as they are involved in the condition of the foot.

(m) Wherever in the general or public laws there appear the words chiropody, chiropodist and chiropodists, the words podiatry, podiatrist and podiatrists shall be substituted.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-2 - Board of examiners in podiatry  Members.

§ 5-29-2 Board of examiners in podiatry  Members.  (a) There is created within the department of health, the Rhode Island board of examiners in podiatry which shall be composed of the following members: four (4) licensed podiatrists; one public member not associated with the podiatry or medical field. The governor shall appoint the members of the board except prior to appointing the four (4) podiatry members the governor shall submit a list of all candidates to the appropriate podiatry societies for comments as to their qualifications. When the board is first constituted, three (3) members shall be appointed to a term of three (3) years, two (2) members shall be appointed to a term of two (2) years, and subsequently, all members shall be appointed to terms of three (3) years. No member shall be appointed for more than two (2) consecutive full terms. A member appointed for less than a full term (originally or to fill a vacancy) may serve two (2) full terms in addition to that part of a full term, and a former member shall again be eligible for appointment after a lapse of one or more years. Any member of the board may be removed by the director of health after consultation with the governor for neglect of duty, malfeasance in office after being given a written statement of the charges against him or her and sufficient opportunity to be heard on the charges. The board shall elect from its members a chairperson and vice chairperson and secretary who shall serve for one year or until their successors are appointed and qualified.

(b) The vice chairperson shall in the absence of the chairperson exercise all powers of the chairperson.

(c) The board shall meet at least twice annually or more often upon the call of the chairperson, director of health or administrator of the division of professional regulation.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-3 - Examining committees.

§ 5-29-3 Examining committees.  The chairperson shall appoint two (2) licensed podiatrist members of the board and one public member to serve as an examining committee for applicants applying for licensure as podiatrists. The examining committee for podiatrists shall recommend to the full board which shall recommend to the director, applicants for licensure to practice podiatry who meet all the requirements for licensure set forth in this chapter, other applicable sections of the general laws, and regulations adopted under this chapter.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-4 - Powers and duties of the board.

§ 5-29-4 Powers and duties of the board.  The board has the following duties and powers:

(1) To adopt, amend, and rescind any rules and regulations with the approval of the director as is necessary to carry out the provisions of this chapter;

(2) To investigate all complaints and charges of unprofessional conduct against any licensed podiatrists, or limited registrant and to hold hearings to determine whether those charges are substantiated or unsubstantiated;

(3) To recommend applicants for licensure to practice podiatry who meet all requirements for licensure to the practice of podiatry and who meet all the requirements for licensure set forth in this chapter, other applicable sections of the general laws, and regulations adopted under this chapter;

(4) To investigate the conduct or competence of any licensed podiatrist or limited registrant;

(5) To direct the director to revoke, suspend or impose other disciplinary action as to persons licensed or registered under this chapter;

(6) To issue subpoenas and administer oaths in connection with any investigations, hearing or disciplinary proceedings held under the authority of this chapter;

(7) To take or cause depositions to be taken as needed in any investigation, hearing or proceedings;

(8) To summon and examine witnesses during any investigation, hearing or proceeding conducted by the board; and

(9) To adopt and publish with the prior approval of the director rules of procedure and other regulations in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-5 - Power of the director.

§ 5-29-5 Power of the director.  The director has the following duties and powers:

(1) To issue, pursuant to any rules and regulations promulgated by the board and approved by the director, all licenses and registrations required by this chapter to duly qualified applicants;

(2) To deny licenses and registrations, to revoke, suspend, or otherwise discipline licensees in accordance with the provisions of this chapter; and

(3) To exercise all other powers, specifically conferred upon the director by virtue of the provisions of this chapter or other applicable sections of the general laws of the state.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-6 - Qualifications of applicants.

§ 5-29-6 Qualifications of applicants.  (a) All persons subsequently desiring to commence the practice of podiatry in this state shall apply to the division of professional regulation for a license. Applicants for examination shall present to the division, at least thirty (30) days before the commencement of the examination at which he or she is to be examined, a written application on a form or forms provided by the division, together with satisfactory proof that the applicant is more than eighteen (18) years of age, is of good moral character, has obtained a certificate showing that the applicant before entering a school or college of podiatric medicine and surgery had obtained an academic education consisting of at least three (3) years of study at a duly recognized college or university. The applicant shall provide evidence of satisfactory completion of a course of study in podiatric medicine approved and accredited by the council on podiatric medical education of the American podiatric medical association.

(b) The applicant shall provide evidence that the degree doctor of podiatric medicine was conferred upon the applicant from the same college as was his or her course of study.

(c) In addition to the above requirements the applicant shall provide evidence of satisfactory completion of a minimum one year residency program as defined, recognized, and accredited by the Council on podiatric medical education of the American Podiatric Medical Association, and the program must have also been accredited by that body at the time of residency participation.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-7 - Examination of applicants  Fees  Reexamination.

§ 5-29-7 Examination of applicants  Fees  Reexamination.  The division of professional regulation board of podiatry examiners is empowered to review applications as defined in this chapter and to require a minimum application fee as set forth in § 23-1-54 at the time of application. Application fees are not refundable unless sickness or other good cause appearing to the satisfaction of the division such applicant was prevented from attending and completing the examination. One further or subsequent examination under that application may be given to applicants in the discretion of the division, without payment of an additional fee.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 2001, ch. 77, art. 14, § 4; P.L. 2007, ch. 73, art. 39, § 3; P.L. 2012, ch. 241, art. 9, § 3.)



Chapter 5-29-8 - Conduct of examination  Issuance of license  Filing of papers.

§ 5-29-8 Conduct of examination  Issuance of license  Filing of papers.  (a) All applicants are required to take an examination with respect to theory as well as a practical examination. Any applicant who has fulfilled all requirements other than completion of residency is permitted to take the theoretical examination, but no applicant is permitted to take the practical examination until he or she has satisfactorily passed the theoretical examination and has completed his or her residency as provided in § 5-29-6.

(b) The application and examination papers shall be deposited in the files of the division, and they shall be prima facie evidence of all matters contained in them. All licenses shall be signed by the director of health and shall be attested by his or her seal.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-9 - Certification without examination of podiatrists from other states.

§ 5-29-9 Certification without examination of podiatrists from other states.  There shall be no reciprocity in granting licenses for the practice of podiatric medicine and surgery (podiatry) to licensees from other states or countries.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-10 - Biennial permit to practice podiatry.

§ 5-29-10 Biennial permit to practice podiatry.  All licenses to practice podiatry shall be renewed biennially on the date of expiration. Every person licensed to practice podiatry pursuant to this chapter shall make application for renewal of the license. The application shall be accompanied or supported by evidence of the completion of a minimum of fifteen (15) continuing medical education credits per year as approved by the board of examiners in podiatry. Failure of an applicant for renewal of license to practice to furnish that evidence constitutes ground for revocation, suspension, or refusal to renew the license, unless the board of examiners in podiatry in its discretion determines the failure to have been due to reasonable cause or excusable neglect. The applicant shall be given a six (6) month period to make up the appropriate amount of credits that were required to bring him or her into compliance. Subsequently the candidate is subject to immediate suspension and revocation of license.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 1989, ch. 159, § 1.)



Chapter 5-29-11 - Fee.

§ 5-29-11 Fee.  The biennial renewal fee shall be as set forth in § 23-1-54

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 1989, ch. 159, § 1; P.L. 2001, ch. 77, art. 14, § 4; P.L. 2007, ch. 73, art. 39, § 3; P.L. 2012, ch. 241, art. 9, § 3.)



Chapter 5-29-12 - Refusal of licensure.

§ 5-29-12 Refusal of licensure.  (a) The director upon recommendation from the board shall, after due notice and a hearing in accordance with procedures set forth in this chapter, refuse to grant the original license provided for in this chapter to any podiatrist and/or applicant who is not of good moral character, who does not meet the requirements for licensure set forth in this chapter and regulations established by the board or director, who has violated any law involving moral turpitude or affecting the ability of any podiatrist and/or applicant to practice podiatry or who has been found guilty in another state of conduct which if committed in Rhode Island would constitute unprofessional conduct as defined by the general laws and regulations adopted pursuant to the general laws.

(b) The director shall serve a copy of the decision or ruling upon any person whose original certificate has been refused.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-13 - Limited registrations.

§ 5-29-13 Limited registrations.  (a) An applicant for limited registration under this chapter who furnishes the division of professional regulation of the department of health with satisfactory proof that the applicant is eighteen (18) years of age or older and of good moral character, that the applicant has creditably completed not less than two (2) years of study in a legally chartered podiatry school that is accredited by the Council on Podiatric Medical Education of the American Podiatric Medical Association having power to grant degrees in podiatry, and that the applicant has been appointed an intern, resident, fellow, or podiatry officer in a hospital or other institution maintained by the state, or by a city or town, or in a hospital or clinic which is incorporated under the laws of this state or in a clinic which is affiliated with a hospital licensed by the department of health, or in an out-patient clinic operated by the state, may, upon the payment in an amount set forth in § 23-1-54, be registered by the division as a hospital officer for any time that the division prescribes. The limited registration entitles the applicant to practice podiatry in the hospital or other institution designated on his or her certificate of limited registration, or outside that hospital or other institution for the treatment, under the supervision of one of its medical officers who is a duly licensed physician and/or podiatrist or persons accepted by it as patients, or in any hospital, institution, clinic, or program affiliated for training purposes with the hospital, institution, or clinic designated on the certificate, which affiliation is approved by the division of professional regulation and the Council of Podiatric Medical Education of the American Podiatric Medical Association and in any case under regulations established by such hospital, institution, or clinic. Provided, that each hospital, institution, or clinic shall annually submit to the division of professional regulation a list of affiliated hospitals, institutions, clinics, or programs providing training programs which comply with the terms of this section. Limited registration under this section may be revoked at any time by the division.

(b) The division of professional regulation of the department of health may promulgate any rules and regulations that it deems necessary to effect the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 2001, ch. 77, art. 14, § 4; P.L. 2007, ch. 73, art. 39, § 3; P.L. 2012, ch. 241, art. 9, § 3.)



Chapter 5-29-14 - Limited registration  Academic faculty.

§ 5-29-14 Limited registration  Academic faculty.  Notwithstanding any other provisions of this chapter, a podiatrist of noteworthy and recognized professional attainment who is a clearly outstanding podiatrist and who has been offered by the dean of a medical school or podiatry school in this state a full-time academic appointment, is eligible for a limited registration while serving on the academic staff of the medical school or podiatry school. Upon recommendation of the dean of an accredited school of medicine, podiatry in this state, the board in its discretion, after being satisfied that the applicant is a graduate of a foreign podiatry school and a person of professional rank whose knowledge and special training will benefit that medical school, podiatry school may issue to that podiatrist a limited registration to engage in the practice of podiatry to the extent that the practice is incidental to a necessary part of his or her academic appointment and then only in the hospital or hospitals and out-patient clinics connected with the medical school or podiatry school. Except to the extent authorized by this section, the registrant shall not engage in the practice of podiatry or receive compensation for that practice, unless he or she is issued a license to practice podiatry. The registration is valid for a period of not more than one year expiring on the 30th day of June following its initial effective date but may be renewed annually; provided, that such registration automatically expires when the holder's relationship with the medical school or podiatry school is terminated. The application fee for the registration authorized under this section and for the application fee for biennial renewal, as promulgated by the director, shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 1989, ch. 159, § 1; P.L. 2001, ch. 77, art. 14, § 4; P.L. 2007, ch. 73, art. 39, § 3; P.L. 2012, ch. 241, art. 9, § 3.)



Chapter 5-29-15 - Immunity from suit.

§ 5-29-15 Immunity from suit.  (a) The director of health and board members are immune from suit in any action, civil or criminal, based upon any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There is no civil liability on the part of or cause of action of any nature against the board, director, their agents or their employees or against any organization or its members, peer review board or its members, or other witnesses and parties to board proceedings for any statement made by them in any reports, communications, or testimony concerning an investigation of the conduct or competence of a licensed podiatrist or limited registrant.

(b) No licensed health care provider, podiatrist, or limited registrant shall discharge, threaten, or otherwise discriminate against any employee, staff member, or any other person for making a report to giving testimony to or providing any other communication to the board of examiners in podiatry, a peer review organization or any appropriate supervisory personnel concerning the unprofessional conduct or incompetence or negligence of a podiatrist, or limited registrant; provided, that the report, testimony or other communication was made in good faith.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-16 - Unprofessional conduct.

§ 5-29-16 Unprofessional conduct.  The term "unprofessional conduct" as used in this chapter includes, but is not limited to, the following items or any combination of them and may be further defined by regulations established by the board with the approval of the director:

(1) Fraudulent or deceptive procuring or use of a license of limited registration;

(2) All advertising of podiatry business, which is intended or has a tendency to deceive the public;

(3) Conviction of a crime involving moral turpitude; conviction of a felony; conviction of a crime arising out of the practice of podiatry;

(4) Abandonment of patient;

(5) Dependence upon a controlled substance, habitual drunkenness or rendering professional services to a patient while the podiatrist or limited registrant is intoxicated or incapacitated by the use of drugs;

(6) Promotion by a podiatrist, or limited registrant of the sale of drugs, devices, appliances, or goods or services provided for a patient in a manner that exploits the patient for the financial gain of the podiatrist or limited registrant;

(7) Immoral conduct of a podiatrist, or limited registrant in the practice of podiatry;

(8) Willfully making and filing false reports or records in the practice of podiatry;

(9) Willful omission to file or record, or willfully impeding or obstructing a filing or recording, or inducing another person to omit to file or record podiatry/medical or other reports as required by law;

(10) Failure to furnish details of a patient's medical record to a succeeding podiatrist or medical facility upon proper request pursuant to this chapter;

(11) Solicitation of professional patronage by agents or persons or profiting from acts of those representing themselves to be agents of the licensed podiatrist or limited registrant;

(12) Division of fees or agreeing to split or divide the fees received for professional services for any person for bringing to or referring a patient;

(13) Agreeing with clinical or bio-analytical laboratories to accept payments from those laboratories for individual tests or test series for patients, or agreeing with podiatry laboratories to accept payment from those laboratories for work referred;

(14) Willful misrepresentation in treatment;

(15) Practice podiatry with an unlicensed podiatrist except in accordance with the rules and regulations of the board of aiding or abetting those unlicensed persons in the practice of podiatry;

(16) Gross and willful overcharging for professional services; including filing of false statements for collection of fees for which services are not rendered or willfully making or assisting in making a false claim or deceptive claim or misrepresenting a material fact for use in determining rights to podiatric care or other benefits;

(17) Offering, undertaking or agreeing to cure or treat disease by a secret method, procedure, treatment, or medicine;

(18) Professional or mental incompetence;

(19) Incompetent, negligent, or willful misconduct in the practice of podiatry which includes the rendering of unnecessary podiatry services and any departure from or the failure to conform to the minimal standards of acceptable and prevailing podiatry practice in his or her area of expertise as is determined by the board. The board does not need to establish actual injury to the patient in order to adjudge a podiatrist or limited registrant to be guilty of unprofessional conduct;

(20) Revocation, suspension, surrender, or limitation of privilege based on quality of care provided or any other disciplinary action against a license to practice podiatry in another state or jurisdiction, or revocation, suspension, surrender or other disciplinary action as to membership on any podiatry staff or in any podiatry or professional association or society for conduct similar to acts or conduct which would constitute grounds for action as set forth in this chapter;

(21) Any adverse judgment, settlement or award arising from a medical liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this chapter or regulations adopted pursuant to this chapter;

(22) Failure to furnish the board, its director, investigator, or representative, information legally requested by the board;

(23) Violation of any provisions of this chapter or the rules and regulations of the board or any rules and regulations promulgated by the director or of an action, stipulation, or agreement of the board;

(24) Cheating on or attempting to subvert the licensing examination;

(25) Violating any state or federal law or regulation relating to controlled substances;

(26) Failure to maintain standards established by peer review boards, including but not limited to standards related to proper utilization of services, and use of non-accepted procedure and/or quality of care; or

(27) A podiatrist providing services to a person who is making a claim as a result of a personal injury, who charges or collects from the person any amount in excess of the reimbursement to the podiatrist by the insurer as a condition of providing or continuing to provide services or treatment.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 1999, ch. 465, § 1.)



Chapter 5-29-17 - Malpractice complaints.

§ 5-29-17 Malpractice complaints.  (a) Any person, firm, corporation, or public officer may submit a written complaint to the board charging the holder of a license to practice podiatry or a limited registrant with unprofessional conduct, specifying the grounds for the charge. The board shall review all complaints and it shall make a written finding of facts with regard to the complaint. All complaints considered by the board or an investigating committee of the board shall be reported within six (6) months of the receipt of the complaint unless the board on a case by case basis, for good cause shown in writing, extends the time for consideration. Failure to report does not divest the board of its jurisdiction to pursue the rights and remedies set forth in this chapter. If the board determines that the complaint merits consideration, or if the board, on its own initiative without a formal complaint, has reason to believe that any holder of a license or limited registration to practice podiatry is guilty of unprofessional conduct, the board shall investigate.

(b) Investigations shall remain confidential and all initial hearings, investigatory hearings, and full hearings before the board shall remain confidential. All decisions of the board shall set forth conclusions of fact and conclusions of law applicable to the decision, which it has rendered. The board shall make public all decisions including findings of fact and conclusions of law, which set forth any sanction against a license holder.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-18 - Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.

§ 5-29-18 Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.  (a) The board, with the approval of the director, may adopt regulations requiring any person, including, but not limited to, corporations, health care facilities, health maintenance organizations, organizations and federal, state, or local governmental agencies, or peer review boards to report to the board any conviction, determination, or finding that a licensed podiatrist has committed unprofessional conduct, or to report information which indicates that a podiatrist may not be able to practice podiatry with reasonable skill and safety to patients as the result of any mental or physical condition. The regulations shall include the reporting requirements set forth in subsection (b)(1), (2), and (3) of this section.

(b) The following reports, in writing, shall be filed with the board:

(1) Every insurer providing professional liability insurance to the podiatrist licensed under the provisions of this chapter shall send a complete report to the board as to any formal notice of any claim, settlement of any claim or cause of actions, or final judgment rendered in any cause of action for damages for death or personal injury caused by the podiatrist's negligence, error, or omission in practice or his or her rendering of unauthorized professional services. The report shall be sent within thirty (30) days after service of the complaint or notice, settlement, judgment, or arbitration award on the parties. All of those reports shall set forth an in-depth factual summary of the claim in question.

(2) All hospital and licensed health care facilities including, but not limited to, nursing homes and health maintenance organizations and the director of health must report to the board within thirty (30) days of the action, any action, disciplinary or otherwise, taken for any reason, which limits, suspends, or revokes a podiatrist's privilege to practice or requires supervision of a podiatrist either through formal action by the institution or faculty or through any voluntary agreement with the podiatrist.

(3) Within ten (10) days after a judgment by a court of this state that a podiatrist licensed under the provisions of this chapter has been convicted of a crime or is civilly liable for any death or personal injury caused by his or her negligence, error, or omission in his or her practice or his or her rendering of unauthorized professional services, the clerk of the court which rendered such judgment shall report the judgment to the board.

(c) The board shall report any changes of privileges of which it is aware to the board of trustees or other appropriate body of all licensed hospitals and health maintenance organizations within thirty (30) days.

(d) The contents of any report file shall be confidential and exempt from public disclosure, except that it may be reviewed:

(1) By the licensee involved or his or her counsel or authorized representative who may submit any additional exculpatory or explanatory statements or other information, which statement or other information shall be included in the file; or

(2) By the director, a representative of the board or an investigator for the board, who has been assigned to review the activities of a licensed podiatrist.

(e) Upon determination that a report is without merit, the board's records may be purged of information relating to the report.

(f) If any person refuses to furnish a required report, the board may petition the superior court of any county in which that person resides or is found, and the superior court shall issue to that person an order to furnish the required report. Any failure to comply with that order constitutes civil contempt.

(g) Every individual, podiatry association, podiatry society, hospital, health care facility, health maintenance organizations, peer review board, health insurance carrier or agent, professional standards review organization, and the agency of the federal, state or local government is immune from civil liability, whether direct or derivative, for providing information to the board in good faith pursuant to this statute or the regulations outlined in subsection (a) of this section or requirements of subsection (b) of this section.

(h) Nondisclosure agreements are prohibited insofar as they forbid parties from making reports regarding competency and/or unprofessional conduct to the board of examiners in podiatry.

History of Section.
(P.L. 1988, ch. 274, § 2; P.L. 1997, ch. 30, art. 28, § 1.)



Chapter 5-29-19 - Podiatry peer review.

§ 5-29-19 Podiatry peer review.  (a) Notwithstanding other provisions of this chapter, health care providers may make confidential health care information available to podiatry peer review committees without authorization.

(b) Confidential health care information before a podiatry peer review committee remains strictly confidential, and any person found guilty of the unlawful disclosure of that information is subject to the penalties provided in this chapter.

(c) Except as provided in this section, the proceedings and records of podiatry peer review committees are not subject to discovery or introduction into evidence. No person who was in attendance at a meeting of the committee is permitted or required to testify as to any matters presented during the proceedings of the committee or as to any finding, recommendations, evaluations, opinions, or other actions of the committee or any members of the committee. Confidential health care information was presented during proceedings before that committee, or is a member of that committee or other person appearing before it to be prevented from testifying as to matters within his or her knowledge and in accordance with the other provisions of this chapter, but the witness cannot be questioned about his or her testimony or other proceedings before the podiatry peer review committee or about opinions formed by him or her as a result of those proceedings.

(d) The provisions of subsection (c) of this section limiting discovery and testimony do not apply in any legal action brought by a podiatry peer review committee to restrict or revoke a podiatrist's hospital staff privilege, or his or her license to practice podiatry, or to cases where a member of the podiatry peer review committee or the legal entity which formed that committee or within which that committee operates is sued for actions taken by the committee; provided, that in that legal action personally identifiable confidential health care information shall not be used without written authorization of the person or his or her authorized representative or upon court order.

(e) Nothing in this chapter shall limit the authority, which may be provided by law, of the board of examiners in podiatry to require a podiatry peer review committee to report to it any disciplinary actions or recommendations of the committee, or to transfer to it records of the committee's proceedings or actions, including confidential podiatry information, or restrict or revoke a podiatrist's license to practice podiatry; provided, that in the legal action, personally identifiable confidential health care information shall not be used without written authorization of the person or his or her authorized representative or upon court order.

(f) No member of a podiatry review committee nor the legal entity which formed or within which the committee operates nor any person providing information to the committee is criminally or civilly liable for the performance of any duty, function, or activity of the committee or based upon providing information to the committee; provided, that the action is without malice and is based upon a reasonable belief that the action is warranted.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-20 - Privileges and immunities for peer review activities.

§ 5-29-20 Privileges and immunities for peer review activities.  (a) Neither the proceedings nor the records of peer review boards are subject to discovery or admissible in evidence in any case except litigation arising out of the imposition of sanctions upon a podiatrist. Any imposition or notice of a restriction of privileges or a requirement of supervision imposed on a podiatrist for unprofessional conduct is subject to discovery and admissible in any proceeding against the podiatrist or against any podiatry care facility or podiatry care provider which allows the podiatrist to perform the podiatry procedures which are the subject of the restrictions or supervision during the period of any imposition or notice of a restriction of privileges or a requirement of supervision, and apply to records made in the regular course of business by a hospital or other provider of health care information. Documents or records available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented during the proceedings of the committee.

(b) There is no monetary liability on the part of, and no cause of action for damages arising against, any member of an appointed peer review board operated pursuant to written bylaws, for any act or proceeding undertaken or performed within the scope of the functions of the board.

(c) There is no monetary liability on the part of, and no cause of action for damages arising against, any person on account of the communication of information in the possession of that person to any peer review board or the board of examiners in podiatry when the communication is intended to aid in the evaluation of the qualifications, fitness, or character of a practitioner of podiatry and does not represent as true any matter not reasonably believed to be true.

(d) Any peer review processes authorized by statute and carried out in good faith have the benefit of the state action exemption to the state antitrust law.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-21 - Privileges conferred by license.

§ 5-29-21 Privileges conferred by license.  All persons holding a license to practice podiatry in this state are entitled to practice podiatry.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-22 - Misleading as to qualifications.

§ 5-29-22 Misleading as to qualifications.  No person granted a certificate under this chapter shall display or use the title "doctor" or its synonym without the designation "podiatrist" or "podiatric medicine and surgery" and shall not mislead the public about professional qualifications to treat human ailments.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-23 - Unauthorized practice  Fraud.

§ 5-29-23 Unauthorized practice  Fraud.  Any person except a licensed podiatrist, a licensed osteopathic physician, or a physician, licensed to practice medicine or surgery, who practices or attempts to practice podiatry, or any person who buys, sells, or fraudulently obtains any diploma or license to practice podiatry, or any person who uses the title "podiatrist" or any word or title to induce the belief that he or she is engaged in the practice of podiatry, without complying with the provisions of this chapter, shall upon the first conviction be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), and for each subsequent offense shall be fined not less than two hundred dollars ($200) nor more than five thousand dollars ($5,000), or by imprisonment not less than thirty (30) days nor more than one year, or shall be both fined and imprisoned.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-24 - Selling or giving alcohol or narcotics.

§ 5-29-24 Selling or giving alcohol or narcotics.  The selling or giving by any podiatrist of any substance or compound containing alcohol or narcotic drugs, for other than legal purposes, is a violation of this chapter, and grounds for revocation or suspension of the license of that podiatrist as provided in this chapter.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-25 - Advertising.

§ 5-29-25 Advertising.  No person licensed to practice podiatry shall advertise by written or spoken words of a character tending to deceive or mislead the public.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-26 - Orthopedic shoes.

§ 5-29-26 Orthopedic shoes.  Nothing in this chapter is construed to prohibit the fitting, recommending, or sale of orthopedic shoes by retail dealers or manufacturers; provided, that they are not made or fabricated from plaster casts or models or by any other means for specific individual persons except upon the prescription of a podiatrist or physician.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-27 - Immunity from liability.

§ 5-29-27 Immunity from liability.  No podiatrist licensed under the provisions of this chapter or members of that profession licensed to practice in other states of the United States, who voluntarily and gratuitously and other than in the ordinary course of his or her employment or practice, renders emergency medical assistance to a person in need of assistance, is liable for civil damages for any personal injuries which result from acts or omissions by those persons in rendering the emergency care, which may constitute ordinary negligence. The immunity granted by this section does not apply to acts or omissions constituting gross, willful, or wanton negligence, or when the medical assistance is rendered at any hospital, podiatrist's office, or clinic where those services are normally rendered.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-28 - Specification of charges.

§ 5-29-28 Specification of charges.  When the board determines that action is required, or the accused requests a hearing on allegations of unprofessional conduct, a specification of charges of unprofessional conduct against the licensee or limited registration holder shall be prepared by the board and a copy served upon the accused, together with notice of the hearing. A hearing on the charges shall then be scheduled for a hearing before the board.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-29 - Time and notice of hearing.

§ 5-29-29 Time and notice of hearing.  The time of the hearing shall be fixed by the board as soon as is practical. The board shall issue a notice of the hearing of the charges, which notice shall specify the time and place of the hearing and notify the accused that he or she may file with the board a written response within twenty (20) days of the date of service. The notice shall also notify the accused that a stenographic record of the proceedings shall be kept, that he or she shall have the opportunity to appear personally and to have counsel present, with the right to produce witnesses and evidence in his or her own behalf, to cross examine witnesses, to examine any documentary evidence that is produced against the accused, and to have subpoenas issued by the board.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-30 - Subpoenas  Contempt.

§ 5-29-30 Subpoenas  Contempt.  Subpoenas may be issued by the board or the board's constituted committees to compel the production of documents or other written records or the attendance and testimony of witnesses at any investigation or hearing. The board shall also issue subpoenas at the request and on behalf of the accused. In the event that any person refuses to obey a subpoena or answer any proper question put to him or her during the hearing or proceeding, the superior court has jurisdiction, upon application by the board, to issue to that person an order requiring him or her to appear before the board or its hearing committee, to produce evidence if ordered to do so, or to give testimony concerning the matter under investigation. Any failure to obey that order of the court may be punished by the court as civil contempt.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-31 - Report of hearing.

§ 5-29-31 Report of hearing.  After holding a hearing, the board shall make a written report of its findings of fact, conclusions of law, and disciplinary order, if any.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-32 - Decision of the board.

§ 5-29-32 Decision of the board.  If a majority of the members of the board vote in favor of finding the accused guilty of unprofessional conduct as specified in the charges, the board shall prepare written findings of fact and law in support of that conclusion. The board shall immediately transmit its findings, together with an order as to the sanction to be imposed upon the accused to the director who shall, as soon as practicable, order appropriate action to be taken in accordance with the order of the board. If the accused is found not guilty, the board shall immediately issue an order dismissing the charges.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-33 - Sanctions.

§ 5-29-33 Sanctions.  If the accused is found guilty of unprofessional conduct as specified in § 5-29-32, the director, at the direction of the board, shall impose one or more of the following conditions:

(1) Administer a reprimand;

(2) Suspend, limit or restrict his or her license or limited registration to practice podiatry;

(3) Require him or her to serve a period of probation subject to certain conditions and requirements including, where appropriate, sanctions or restitution;

(4) Revoke indefinitely his or her license or limited registration to practice podiatry;

(5) Require him or her to submit to the care, counseling, or treatment of a physician or program acceptable to the board;

(6) Require him or her to participate in a program of continuing podiatric education in the area or areas in which he or she has been judged deficient;

(7) Require him or her to practice under the direction of a podiatrist in a public institution, public or private health care program, or private practice for a period of time specified by the board;

(8) Assess against the podiatrist the administrative costs of the proceedings instituted against the podiatrist; provided, that assessment does not exceed ten thousand dollars ($10,000); or

(9) Any other conditions or restrictions deemed appropriate under the circumstances.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-34 - Penalty for violations generally  Evidence of unauthorized practice.

§ 5-29-34 Penalty for violations generally  Evidence of unauthorized practice.  Any person who practices or attempts to practice podiatry in this state, without being licensed by and registered with the board, or without registering and obtaining annually a certificate of registration, as provided in this chapter, or who shall violate of which is not by law provided, and any person, firm or corporation owning or carrying on a podiatry business and in that business employing or permitting any person to practice podiatry in this state, without being licensed and obtaining an annual certificate as stated in this chapter, is guilty of a felony and, upon conviction, shall be fined not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000), or imprisoned for not more than two (2) years, either or both, in the discretion of the court. In no case where any provision of this chapter has been violated is the person violating that provision entitled to receive compensation for service rendered. The opening or maintaining of a podiatrist's office, displaying of a podiatrist's sign or door plate, or the advertising in the public prints or by cards, circulars, posters, of a readiness to practice podiatry in this state by that person, firm, or corporation is evidence of that violation.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-35 - Liability of employers and accomplices.

§ 5-29-35 Liability of employers and accomplices.  Any person who employs, hires, procures, or induces any other person not authorized by the provisions of this chapter to perform any act which constitutes the practice of podiatry in this state or aids or abets one not authorized in that practice is guilty of a felony punishable by a fine of not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000), or by imprisonment for not more than two (2) years, or by both fine and imprisonment.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-36 - Violations  Penalties.

§ 5-29-36 Violations  Penalties.  Unless another penalty is provided by the laws of this state, any person who violates any provision of this chapter or any rule or regulation adopted under this chapter shall upon conviction, be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-37 - Grounds for discipline without hearing.

§ 5-29-37 Grounds for discipline without hearing.  The director may, temporarily, suspend the license of a podiatrist or limited registrant without a hearing if the director finds that evidence in his or her possession indicates that a podiatrist or limited registrant continuing in practice would constitute an immediate danger to the public. In the event that the director temporarily suspends the license of a podiatrist or limited registrant without a hearing by the board, a hearing must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-38 - Injunction of violations.

§ 5-29-38 Injunction of violations.  When it appears to the director and/or board that any person is violating any of the provisions of this chapter, the director and/or board may institute an action to enjoin the violation in a court of competent jurisdiction. The court may restrain and/or enjoin any person, firm, corporation or association from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-39 - Severability.

§ 5-29-39 Severability.  If any provision of this chapter or any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of those provisions to other persons or circumstances, is not affected.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-40 - Persons and practices exempt.

§ 5-29-40 Persons and practices exempt.  The following practices, acts and operations are exempt from the operation of this chapter:

(1) Physicians in the regular discharge of their duties.

(2) The operation by bona fide students of podiatry in the clinical departments or the laboratory of a school of podiatry approved by the American Podiatric Medical Association on podiatry accreditation or its designated agency or by the board of examiners for podiatry.

(3) The practice of podiatry by licensed podiatrists of other states or countries while appearing and operating as bona fide clinicians or instructors in a school of podiatry approved by the American Podiatric Medical Association on podiatry accreditation or its designated agency and by the board of examiners for podiatry.

(4) The practice of podiatry by licensed podiatrists of other states or countries in conducting or making a clinical demonstration before any bona fide podiatry or medical society, association, or convention; provided, that the consent of the board of examiners in podiatry to the making and conducting of the clinical demonstration must first be obtained.

(5) The practice of podiatry by students of a school of podiatry approved by the American Podiatric Medical Association on podiatry accreditation or its designated agency and under the supervision of a licensed podiatrist, in any public hospital, or any institution under the supervision of the state or in any program of the state department of health, with the approval of the board of examiners in podiatry and the authorities of that school, as a part of the required training of that student.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-42 - Continuation of omitted regulatory statutes.

§ 5-29-42 Continuation of omitted regulatory statutes.  The omission of this chapter as a citation of any general law or public law now in force which makes it mandatory under or permissive for any department, division, or other agency of the state to perform certain functions which by this chapter are assigned or transferred to the department of health or board of examiners in podiatry does not, unless clearly intended, suspend or annul the right of the department of health or board of examiners in podiatry to carry out those functions.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-43 - Continuation of rules and regulations.

§ 5-29-43 Continuation of rules and regulations.  All rules, regulations, standards, notices of violation or orders issued, adopted, modified or repealed by the board of examiners in podiatry pursuant to any of the provisions of this chapter remain in effect until subsequent action of the director of health or board of examiners in podiatry and are enforceable by the director of health.

History of Section.
(P.L. 1988, ch. 274, § 2.)



Chapter 5-29-44 - Receipts.

§ 5-29-44 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 12; P.L. 1995, ch. 370, art. 40, § 12.)






Chapter 5-30 - Chiropractic Physicians

Chapter 5-30-1 - "Chiropractic medicine" defined.

§ 5-30-1 "Chiropractic medicine" defined.  For the purpose of this chapter, the practice of "chiropractic medicine" is defined as the science and art of mechanical and material healing as follows: the employment of a system of palpating and adjusting the articulations of the human spinal column and its appendages, by hand and electro-mechanical appliances, and the employment of corrective orthopedics and dietetics for the elimination of the cause of disease; provided, that chiropractic physicians may not write prescriptions for drugs for internal medication nor practice major surgery as defined in chapter 37 of this title.

History of Section.
(G.L. 1923, ch. 159, § 14; P.L. 1927, ch. 1067, § 1; P.L. 1931, ch. 1781, § 1; G.L. 1938, ch. 275, § 14; G.L. 1956, § 5-30-1; P.L. 2000, ch. 347, § 1.)



Chapter 5-30-1.05 - Chiropractor and chiropractic references.

§ 5-30-1.05 Chiropractor and chiropractic references.  All references in the general laws to "chiropractor" or "chiropractors" shall be changed to read "chiropractic physician" or "chiropractic physicians" as appropriate and all references to the practice of "chiropractic" shall be construed to refer to the practice of "chiropractic medicine" as defined in § 5-30-1.

History of Section.
(P.L. 2000, ch. 347, § 2.)



Chapter 5-30-1.1 - Board of Chiropractic Examiners.

§ 5-30-1.1 Board of Chiropractic Examiners.  (a) Within the division of professional regulation of the department of health, there shall be a state board of chiropractic examiners to be appointed by the director of the department of health with the approval of the governor. The board shall consist of five (5) members who are certified electors in this state, to be appointed to terms of three (3) years each. No member shall serve more than two (2) consecutive full terms. Three (3) members shall be chiropractic physicians licensed to practice in the state of Rhode Island, and two (2) members shall be representatives of the general public.

(b) The current members of the board as provided for in chapter 26 of this title shall continue to serve until the expiration of their terms. One additional chiropractic physician and the public members shall be appointed for initial terms to expire on June 30, 2002.

(c) At the expiration of the terms, the director, with the approval of the governor, shall appoint, at that time, and every three (3) years thereafter, qualified persons for a term of three (3) years. Upon the death, resignation or removal of any member, the director of the department of health, with the approval of the governor, shall appoint to vacancies, as they occur, a qualified person to serve on the board for the remainder of the term and until his or her successor is appointed and qualified.

(d) The director of the department of health may remove any member of the board for neglect of any duty required by law or for any incompetent, unprofessional, or dishonorable conduct. Vacancies shall be filled in the same manner as the original appointment is made for the remainder of the term. Before beginning his or her term of office, each member shall take the oath prescribed by law for state officers, a record of which shall be filed with the secretary of state.

History of Section.
(P.L. 1999, ch. 108, § 2.)



Chapter 5-30-2 - Board of examiners  Rules and regulations  Oaths  Seal.

§ 5-30-2 Board of examiners  Rules and regulations  Oaths  Seal.  The state board of chiropractic examiners shall make any rules and regulations, not inconsistent with law, that it deems necessary to carry out the provisions of this chapter relating to the practice of chiropractic medicine. Any member of the board has power to administer oaths for all purposes required in the discharge of his or her duties. The board shall adopt a seal to be affixed to all its official documents.

History of Section.
(G.L. 1923, ch. 159, § 17; P.L. 1927, ch. 1067, § 1; P.L. 1931, ch. 1781, § 3; G.L. 1938, ch. 275, § 17; G.L. 1956, § 5-30-2.)



Chapter 5-30-3 - License and annual registration required  Practice of physiotherapy.

§ 5-30-3 License and annual registration required  Practice of physiotherapy.  No person may practice chiropractic medicine or any of its branches without a certificate issued under the authority of this chapter, which certificate has not been suspended or revoked as provided in this chapter, without registering annually, as provided by § 5-30-12. No one may represent himself or herself to be a chiropractic physician, or use the title "Doctor of Chiropractic", "D.C.", "Ph.C.", "M.C.", or any word or title to induce the belief that he or she is engaged in the practice of chiropractic medicine, without having a certificate and registering as stated in this section. No person who has a certificate to practice chiropractic medicine issued under the provisions of this chapter shall practice physiotherapy or any of its branches without a certificate authorizing him or her to do so issued under the authority of this chapter. This section shall not be construed to prevent the employment of corrective orthopedics and dietetics by other qualified persons.

History of Section.
(G.L. 1923, ch. 159, § 15; P.L. 1927, ch. 1067, § 1; P.L. 1928, ch. 1186, § 1; P.L. 1931, ch. 1781, § 1; G.L. 1938, ch. 275, § 15; G.L. 1956, § 5-30-3.)



Chapter 5-30-4 - Penalties for unauthorized practice.

§ 5-30-4 Penalties for unauthorized practice.  Any person violating any of the provisions of § 5-30-3 shall be guilty of a misdemeanor and upon conviction for a first offense shall be punished by a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200), or imprisonment for three (3) months, or both the fine and imprisonment, and for a second or subsequent violation by a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500), or imprisonment for one year, or both the fine and imprisonment.

History of Section.
(G.L. 1923, ch. 159, § 27; P.L. 1927, ch. 1067, § 1; P.L. 1929, ch. 1404, § 3; P.L. 1931, ch. 1781, § 10; G.L. 1938, ch. 275, § 27; G.L. 1956, § 5-30-4.)



Chapter 5-30-5 - Complaints of unauthorized practice.

§ 5-30-5 Complaints of unauthorized practice.  Complaints for the violation of the provisions of § 5-30-3 may be made by the administrator of the division of professional regulation, or by any authorized agent, and they are exempt from giving surety for costs on any complaint made as stated in this section.

History of Section.
(G.L. 1923, ch. 159, § 23; P.L. 1927, ch. 1067, § 1; P.L. 1931, ch. 1781, § 8; G.L. 1938, ch. 275, § 23; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-5.)



Chapter 5-30-6 - Qualifications and examinations of applicants.

§ 5-30-6 Qualifications and examinations of applicants.  Every person desiring to begin the practice of chiropractic medicine, except as provided in this chapter, shall present satisfactory evidence to the division of professional regulation of the department of health, verified by oath, that he or she is more than twenty-three (23) years of age, of good moral character, and that before he or she commenced the study of chiropractic medicine had satisfactorily completed credit courses equal to four (4) years of pre-professional study acceptable by an accredited academic college and obtained a bachelor of science or bachelor of arts degree and subsequently graduated from a school or college of chiropractic medicine approved by the division of professional regulation of the department of health, and has completed a residential course of at least four (4) years, each year consisting of at least nine (9) months study. Any qualified applicant shall take an examination before the state board of chiropractic examiners to determine his or her qualifications to practice chiropractic medicine. Every applicant for an examination shall pay a fee as set forth in § 23-1-54 for the examination to the division of professional regulation. Every candidate who passes the examination shall be recommended by the division of professional regulation of the department of health to the director of the department of health to receive a certificate of qualification to practice chiropractic medicine.

History of Section.
(G.L. 1923, ch. 159, § 18; P.L. 1927, ch. 1067, § 1; P.L. 1929, ch. 1404, § 1; P.L. 1931, ch. 1781, § 4; G.L. 1938, ch. 275, § 18; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-6; P.L. 1960, ch. 76, § 13; P.L. 1971, ch. 203, § 2; P.L. 1994, ch. 190, § 1; P.L. 2001, ch. 77, art. 14, § 5; P.L. 2012, ch. 241, art. 9, § 4.)



Chapter 5-30-7 - Certification of chiropractic physicians authorized to practice in other states.

§ 5-30-7 Certification of chiropractic physicians authorized to practice in other states.  The division of professional regulation of the department of health may, at its discretion, dispense with the examination of any chiropractic physician authorized to practice chiropractic medicine in any other state, and who has been practicing his or her profession in that state for at least five (5) years and desires to reside permanently and practice his or her profession in this state, provided the laws of that state require qualifications of a grade equal to those required in Rhode Island, and provided that equal rights are accorded by that state to chiropractic physicians of Rhode Island. The chiropractic physician shall make an application to the division for exemption from examination and the division may in its discretion exempt him or her. If the division exempts him or her, he or she shall pay a fee as set forth in § 23-1-54 for a certificate of exemption from that examination, and upon receipt of that fee, the division shall recommend him or her to the director of the department of health to receive a certificate of qualification to practice chiropractic medicine.

History of Section.
(G.L. 1923, ch. 159, § 18; P.L. 1931, ch. 1781, § 4; G.L. 1938, ch. 275, § 18; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 5-30-7; P.L. 1971, ch. 203, § 3; P.L. 2001, ch. 77, art. 14, § 5; P.L. 2007, ch. 73, art. 39, § 4; P.L. 2012, ch. 241, art. 9, § 4.)



Chapter 5-30-8 - Certification to practice physiotherapy.

§ 5-30-8 Certification to practice physiotherapy.  (a) Every person desiring to practice physiotherapy in addition to chiropractic medicine and who completed a course of four (4) years, of eight (8) months each, in some school of chiropractic medicine approved by the division of professional regulation of the department of health, completed a course of three (3) years, of nine (9) months each, at some school of chiropractic medicine approved by the division and an additional year, of at least six (6) months, in physiotherapy and all branches of that field, at that school, or has served as an intern for six (6) months in any year at an institution approved by the division, and satisfies the division that he or she is qualified, may take an examination before the state board of chiropractic examiners to determine his or her qualification to practice physiotherapy in addition to chiropractic medicine.

(b) Every applicant for that examination shall pay a fee for the examination to the division of professional regulation of the department of health, provided that if the examination is taken at the same time as the examination to determine the applicant's fitness to practice chiropractic medicine, only one fee as set forth in § 23-1-54 is charged. Every candidate who passes that examination shall be recommended by the division of professional regulation of the department of health to the director of the department of health to receive a certificate of qualification to practice physiotherapy.

History of Section.
(G.L. 1923, ch. 159, § 18; P.L. 1931, ch. 1781, § 4; G.L. 1938, ch. 275, § 18; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-8; P.L. 1960, ch. 76, § 3; P.L. 1961, ch. 60, § 1; P.L. 2001, ch. 77, art. 14, § 5; P.L. 2007, ch. 73, art. 39, § 4; P.L. 2012, ch. 241, art. 9, § 4.)



Chapter 5-30-9 - Method and scope of examinations  Reexaminations.

§ 5-30-9 Method and scope of examinations  Reexaminations.  With the exception of vertebral palpation and adjusting which is by demonstration, the examination provided for in § 5-30-6 to determine the applicant's qualification to practice chiropractic medicine shall be in writing, and it shall be given in any subjects that the division of professional regulation of the department of health determines, but it must include questions in all of the following subjects: microbiology, anatomy, histology and embryology, physiology, chemistry, laboratory diagnosis, hygiene and sanitation, philosophy of chiropractic medicine, spinal analysis, pathology, physical diagnosis, practice of chiropractic medicine, technique, clinical diagnosis, x-ray, first aid, gynecology and dietetics. The division utilizes for the examinations in the basic sciences subjects of microbiology, anatomy, physiology, chemistry, and pathology the examination prepared and scored by the examination institute committee of the Federation of State Medical Boards of the United States, Inc., (FLEX) or any other examination that in the opinion of the division of professional regulation is substantially equivalent to it. The Rhode Island board of medical licensure shall cooperate with the division in making the (FLEX) examination available. In case an applicant fails to pass the first examination, he or she is entitled to reexamination at the next regular examination without further fee. The examination to determine the applicant's fitness to practice physiotherapy shall include questions in any branches of physiotherapy that the division determines. The division shall prepare reasonable questions and shall fairly mark and grade the answers to these questions, all of which shall be done for the purpose of determining whether the applicant is reasonably qualified to practice chiropractic medicine and physiotherapy.

History of Section.
(G.L. 1923, ch. 159, § 19; P.L. 1927, ch. 1067, § 1; P.L. 1931, ch. 1781, § 5; G.L. 1938, ch. 275, § 19; G.L. 1956, § 5-30-9; P.L. 1971, ch. 203, § 4.)



Chapter 5-30-10 - Issuance and registration of certificates.

§ 5-30-10 Issuance and registration of certificates.  Upon receipt of any recommendation from the board of chiropractic examiners, as provided in §§ 5-30-6  5-30-8, the director of the department of health shall issue to the recommended person a certificate to practice chiropractic medicine or physiotherapy within this state, or certificates to practice each of them, in accordance with that recommendation. Those certificates shall be signed by the members of the board of chiropractic examiners and by the director of the department of health, who shall affix the official seal of the department of health to the certificates. The holder of a certificate authorizing him or her to practice chiropractic medicine, immediately upon receipt of the certificate, shall cause it to be filed for registration in the office of the clerk of the city or town in which he or she resides, and that act shall constitute him or her a regularly registered chiropractic physician.

History of Section.
(G.L. 1923, ch. 159, § 20; P.L. 1927, ch. 1067, § 1; P.L. 1928, ch. 1186, § 1; P.L. 1929, ch. 1404, § 2; P.L. 1931, ch. 1781, § 6; G.L. 1938, ch. 275, § 20; P.L. 1940, ch. 890, § 1; G.L. 1956, § 5-30-10.)



Chapter 5-30-11 - Rights and duties of chiropractic physicians.

§ 5-30-11 Rights and duties of chiropractic physicians.  Chiropractic physicians are entitled to the same services of the laboratories of the department of health and other institutions, are subject to the same duties and liabilities, and are entitled to the same rights and privileges in their professional calling pertaining to public health, which are imposed or given by law or regulation upon or to physicians qualified to practice medicine by § 5-37-2; provided, that chiropractic physicians may not write prescriptions for drugs for internal medication nor practice major surgery.

History of Section.
(G.L. 1923, ch. 159, § 20; P.L. 1928, ch. 1186, § 1; P.L. 1929, ch. 1404, § 2; P.L. 1931, ch. 1781, § 6; G.L. 1938, ch. 275, § 20; P.L. 1940, ch. 890, § 1; G.L. 1956, § 5-30-11.)



Chapter 5-30-12 - Annual registration  Payment of fees.

§ 5-30-12 Annual registration  Payment of fees.  Annually, during the month of October in each year, every person granted a certificate to practice chiropractic medicine shall register his or her name, address, and place of business with the division of professional regulation of the department of health. The division shall keep a book for that purpose, and each person registering shall pay a fee as set forth in § 23-1-54 and shall receive a certificate of registration for the next succeeding fiscal year, unless the certificate of practice has been suspended or revoked for cause, as provided in § 5-30-13. All fees for examination, for certificate of exemption from examination, and for annual registration shall be deposited as general revenues.

History of Section.
(G.L. 1923, ch. 159, § 20; P.L. 1927, ch. 1067, § 1; P.L. 1928, ch. 1186, § 1; P.L. 1929, ch. 1404, § 2; P.L. 1931, ch. 1781, § 6; G.L. 1938, ch. 275, § 20; P.L. 1940, ch. 890, § 1; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-12; P.L. 1960, ch. 76, § 13; P.L. 1976, ch. 163, § 1; P.L. 1993, ch. 138, art. 71, § 12; P.L. 1995, ch. 370, art. 40, § 13; P.L. 2001, ch. 77, art. 14, § 5; P.L. 2007, ch. 73, art. 39, § 4; P.L. 2012, ch. 241, art. 9, § 4.)



Chapter 5-30-13 - Continuing education requirements  Grounds for refusal, revocation, or suspension of certificates.

§ 5-30-13 Continuing education requirements  Grounds for refusal, revocation, or suspension of certificates.  (a) The division of professional regulation of the department of health may, after notice and a hearing, in its discretion refuse to grant the certificate provided for in this chapter to any chiropractic physician if the applicant has not furnished satisfactory evidence that he or she has completed, in the twelve (12) months preceding each renewal date, at least twelve (12) hours of instruction in chiropractic related subjects as conducted by the Chiropractic Society of Rhode Island or the equivalent as approved by the division. Satisfactory evidence of completion of postgraduate study of a type and character, or at an educational session or institution approved by the division, is considered equivalent. Every chiropractic physician licensed to practice within this state, on or before the thirty-first day of October of every third year after the 1980 registration, shall apply to the Rhode Island state board of chiropractic examiners for certification of triennial registration with the board. The division may, after notice and a hearing, in its discretion refuse to grant the certificate provided for in this chapter to any chiropractic physician, if the applicant has not furnished satisfactory evidence to the board of examiners that in the preceding three (3) years the practitioner has completed sixty (60) hours of instruction in chiropractic related subjects prescribed by the rules and regulations by the board of chiropractic examiners as conducted by the Chiropractic Society of Rhode Island or the equivalent as approved by the division. Satisfactory evidence of completion of postgraduate study of a type and character, or at an educational session or institution approved by the division, is considered equivalent. The division may waive the educational requirements if the division is satisfied that an applicant has suffered a hardship or for any other sufficient reason was prevented from meeting the educational requirements.

(b) The division of professional regulation of the department of health may, after notice and hearings, in its discretion refuse to grant the certificate provided for in this chapter to any chiropractic physician who is not of good moral character, or who has violated any of the laws of the state involving moral turpitude or affecting the ability of any chiropractic physician to practice chiropractic medicine, or who has been guilty of gross unprofessional conduct or conduct of a character likely to deceive or defraud the public, and may, after notice and hearing, revoke or suspend any certificate issued or granted by it for like cause or for any fraud or deception committed in obtaining the certificate. "Gross unprofessional conduct" is defined as including, but not being limited to:

(1) The use of any false or fraudulent statement in any document connected with the practice of chiropractic medicine.

(2) The obtaining of any fee by willful fraud or misrepresentation either to a patient or insurance plan.

(3) The willful violation of a privileged communication.

(4) Knowingly performing any act which in any way aids or assists an unlicensed person to practice chiropractic medicine in violation of this chapter.

(5) The practice of chiropractic medicine under a false or assumed name.

(6) The advertising for the practice of chiropractic medicine in a deceptive or unethical manner.

(7) The obtaining of a fee as personal compensation or gain for an employer or for a person on a fraudulent representation that a manifestly incurable condition can be permanently cured.

(8) Habitual intoxication or addiction to the use of drugs.

(9) Willful or repeated violations of any of the rules or regulations of the state department of health.

(10) Gross incompetence in the practice of his or her profession.

(11) Repeated acts of immorality or repeated acts of gross misconduct in the practice of his or her profession.

(12) The procuring or aiding or abetting in procuring a criminal abortion.

(13) A chiropractic physician providing services to a person who is making a claim as a result of a personal injury who charges or collects from the person any amount in excess of the reimbursement to the chiropractic physician by the insurer as a condition of providing or continuing to provide services or treatment.

(c) The division of professional regulation of the department of health shall serve a copy of its decision or ruling upon any person whose certificate has been revoked or refused.

History of Section.
(G.L. 1923, ch. 159, § 24; P.L. 1927, ch. 1067, § 1; P.L. 1931, ch. 1781, § 9; G.L. 1938, ch. 275, § 24; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-13; P.L. 1962, ch. 84, § 1; P.L. 1977, ch. 264, § 1; P.L. 1979, ch. 171, § 1; P.L. 1993, ch. 71, § 1; P.L. 1999, ch. 465, § 2.)



Chapter 5-30-14 - Appeals from director and division.

§ 5-30-14 Appeals from director and division.  Any person aggrieved by any decision or ruling of the director of the department of health, or of the division of professional regulation, in regard to any of the provisions of this chapter, may appeal to the superior court in the manner provided for in chapter 35 of title 42.

History of Section.
(G.L. 1923, ch. 159, § 25; P.L. 1927, ch. 1067, § 1; G.L. 1938, ch. 275, § 25; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-14.)



Chapter 5-30-15 - Disposition of fees  Compensation of board members.

§ 5-30-15 Disposition of fees  Compensation of board members.  The administrator of the division of professional regulation shall collect all fees for the division under the provisions of this chapter, and shall remit those fees to the general treasurer monthly. Under no circumstances shall any fee be returned. Members of the board of chiropractic examiners shall not be compensated for actual attendance at meetings of the board.

History of Section.
(G.L. 1923, ch. 159, § 21; P.L. 1927, ch. 1067, § 1; P.L. 1928, ch. 1186, § 1; P.L. 1931, ch. 1781, § 7; G.L. 1938, ch. 275, § 21; impl. am. P.L. 1939, ch. 660, §§ 65, 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-30-15; P.L. 1983, ch. 253, § 9; P.L. 2005, ch. 117, art. 21, § 9.)



Chapter 5-30-16 - Fee splitting.

§ 5-30-16 Fee splitting.  No chiropractic physician may directly or indirectly receive payment, reimbursement, compensation, or fee for a referral to any clinical laboratory. A violation of the provisions of this section constitutes a misdemeanor and upon conviction may be punished by imprisonment for not longer than one year or a fine of not more than five hundred dollars ($500), or by both fine and imprisonment.

History of Section.
(P.L. 1975, ch. 114, § 4.)



Chapter 5-30-17 - Applicability of chapter 37 of this title to chiropractic medicine.

§ 5-30-17 Applicability of chapter 37 of this title to chiropractic medicine.  Except as expressly provided in this chapter, all provisions of chapter 37 of this title apply to the practice of chiropractic medicine, and to persons practicing chiropractic medicine within the state.

History of Section.
(G.L. 1923, ch. 159, § 26; P.L. 1927, ch. 1067, § 1; G.L. 1938, ch. 275, § 26; G.L. 1956, § 5-30-17.)



Chapter 5-30-18 - Receipts.

§ 5-30-18 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 13; P.L. 1995, ch. 370, art. 40, § 13.)






Chapter 5-31 - Dentists and Dental Hygienists



Chapter 5-31.1 - Dentists and Dental Hygienists

Chapter 5-31.1-1 - Definitions.

§ 5-31.1-1 Definitions.  As used in this chapter:

(1) "Board" means the Rhode Island board of examiners in dentistry or any committee or subcommittee of the board.

(2) "Chief of the division of oral health" means, the chief of the division of oral health of the Rhode Island department of health who is a licensed dentist possessing a masters degree in public health or a certificate in public health from an accredited program.

(3) "Dental administrator" means the administrator of the Rhode Island board of examiners in dentistry.

(4) "Dental hygienist" means a person with a license to practice dental hygiene in this state under the provisions of this chapter.

(5) "Dentist" means a person with a license to practice dentistry in this state under the provisions of this chapter.

(6) "Dentistry" is defined as the evaluation, diagnosis, prevention and/or treatment (non-surgical, surgical or related procedures) of diseases, disorders and/or conditions of the oral cavity, cranio-maxillofacial area and/or the adjacent and associated structures and their impact on the human body, provided by a dentist, within the scope of his or her education, training and experience, in accordance with the ethics of the profession and applicable law.

(7) "Department" means the Rhode Island department of health.

(8) "Director" means the director of the Rhode Island department of health.

(9) "Health care facility" means any institutional health service provider licensed pursuant to the provisions of chapter 17 of title 23.

(10) "Health maintenance organization" means a public or private organization licensed pursuant to the provisions of chapter 17 of title 23 or chapter 41 of title 27.

(11) "Limited registrant" means a person holding a limited registration certificate pursuant to the provisions of this chapter.

(12) "Nonprofit medical services corporation" or "nonprofit hospital service corporation" or "nonprofit dental service corporation" means any corporation organized pursuant to chapter 19 or 20 of title 27 for the purpose of establishing, maintaining and operating a nonprofit medical, hospital, or dental service plan.

(13) "Peer review board" means any committee of a state, local, dental or dental hygiene, association or society, or a committee of any licensed health care facility, or the dental staff of the committee, or any committee of a dental care foundation or health maintenance organization, or any staff committee or consultant of a hospital, medical, or dental service corporation, the function of which, or one of the functions of which is to evaluate and improve the quality of dental care rendered by providers of dental care service or to determine that dental care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost for dental care rendered was considered reasonable by the providers of professional dental care services in the area and includes a committee functioning as a utilization review committee under the provisions of P.L. 89-97, 42 U.S.C. § 1395 et. seq., (Medicare law) or as a professional standards review organization or statewide professional standards review council under the provisions of P.L. 92-603, 42 U.S.C. § 1301 et seq., (professional standards review organizations) or a similar committee or a committee of similar purpose, to evaluate or review the diagnosis or treatment of the performance or rendition of dental services which are performed under public dental programs of either state or federal design.

(14) "Person" means any individual, partnership, firm, corporation, association, trust or estate, state or political subdivision, or instrumentality of a state.

(15) "Practice of dental hygiene." Any person is practicing dental hygiene within the meaning of this chapter who performs those services and procedures that a dental hygienist has been educated to perform and which services and procedures are, from time to time, specifically authorized by rules and regulations adopted by the board of examiners in dentistry. Nothing in this section is construed to authorize a licensed dental hygienist to perform the following: diagnosis and treatment planning, surgical procedures on hard or soft tissue, prescribe medication or administer general anesthesia or injectables other than oral local anesthesia. A dental hygienist is only permitted to practice dental hygiene under the general supervision of a dentist licensed and registered in this state under the provisions of this chapter.

(A) Provided, that in order to administer local injectable anesthesia to dental patients, dental hygienists must be under the supervision of a dentist and meet the requirements established by regulation of the board of examiners in dentistry including payment of a permit fee.

(16) "Practice of dentistry." Any person is practicing dentistry within the meaning of this chapter who:

(I) Uses or permits to be used, directly or indirectly, for profit or otherwise, for himself, herself or for any other person, in connection with his or her name, the word "dentist" or "dental surgeon," or the title "D.D.S." or "D.M.D." or any other words, letters, titles, or descriptive matter, personal or not, which directly or indirectly implies the practice of dentistry;

(II) Owns, leases, maintains, operates a dental business in any office or other room or rooms where dental operations are performed, or directly or indirectly is manager, proprietor or conductor of this business;

(III) Directly or indirectly informs the public in any language, orally, in writing, or in printing, or by drawings, demonstrations, specimens, signs, or pictures that he or she can perform or will attempt to perform dental operations of any kind;

(IV) Undertakes, by any means or method, gratuitously or for a salary, fee, money, or other reward paid or granted directly or indirectly to himself or herself or to any other person, to diagnose or profess to diagnose, or to treat or profess to treat, or to prescribe for or profess to prescribe for any of the lesions, diseases, disorders, or deficiencies of the human oral cavity, teeth, gums, maxilla or mandible, and/or adjacent associated structures;

(V) Extracts human teeth, corrects malpositions of the teeth or of the jaws;

(VI) Except on the written prescription of a licensed dentist and by the use of impressions or casts made by a licensed and practicing dentist, directly or indirectly by mail, carrier, personal agent, or by any other method, furnishes, supplies, constructs, reproduces, or repairs prosthetic dentures, bridges, appliances or other structures to be used and worn as substitutes for natural teeth;

(VII) Places those substitutes in the mouth and/or adjusts them;

(VIII) Administers an anesthetic, either general or local in the course of any of the previously stated dental procedures; or

(IX) Engages in any of the practices included in the curricula of recognized dental colleges;

(B) Provided that in order to administer any form of anesthesia, other than local, dentists must meet the requirements established by regulation of the board of examiners in dentistry, including payment of a permit fee.

(ii) The board shall promulgate regulations relating to anesthesia. Those regulations shall be consistent with the American Dental Association guidelines for the use of conscious sedation, deep sedation and general anesthesia in dentistry. Neither the board nor any regulation promulgated by the board shall require additional licensing fees for the use of nitrous oxide by dentists. Prior to the adoption of those regulations, dentists shall be permitted to administer anesthesia without restriction. From the proceeds of any fees collected pursuant to the provisions of this chapter, there is created a restricted receipts account which is used solely to pay for the administrative expenses incurred for expenses of administrating this chapter.

(iii) No non-dentist who operates a dental facility in the form of a licensed outpatient health care center or management service organization may interfere with the professional judgment of a dentist in the practice.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1994, ch. 235, § 1; P.L. 1996, ch. 388, § 1; P.L. 1997, ch. 154, § 1; P.L. 1999, ch. 199, § 1; P.L. 1999, ch. 202, § 1; P.L. 2005, ch. 219, § 1; P.L. 2005, ch. 232, § 1.)



Chapter 5-31.1-2 - Board of examiners in dentistry  Members  Compensation  Funds.

§ 5-31.1-2 Board of examiners in dentistry  Members  Compensation  Funds.  (a) There is created within the department of health the Rhode Island board of examiners in dentistry, which is composed of the following members:

(1) Six (6) licensed dentists;

(2) Four (4) public members not associated with the dental field;

(3) Two (2) licensed dental hygienists; and

(4) The chief of the office of dental public health, who serves as a member of the board.

(b) The governor shall appoint the members of the board, except that prior to appointing the six (6) dentist members the governor may submit a list of all candidates to the appropriate dental societies for comments as to their qualifications. No member shall be appointed for more than two (2) consecutive full terms. A member appointed for less than a full term (originally or to fill a vacancy) may serve two (2) full terms in addition to that part of a full term, and a former member is again eligible for appointment after a lapse of one or more years. All subsequent appointments to the board shall be for a term of three (3) years. Any member of the board may be removed by the governor for neglect of duty, misconduct, malfeasance, or misfeasance in office after being given a written statement of the charges against him or her and sufficient opportunity to be heard on the charges. The board shall elect from its members a chairperson who shall be a dentist duly licensed under the laws of the state of Rhode Island, and a vice-chairperson who shall in the absence of the chairperson exercise all powers of the chairperson, and secretary, who serve for one year or until their successors are appointed and qualified. The board shall meet at least once a month or more often upon the call of the chairperson, director of health or dental administrator, at any times and places that the chairperson designates.

(c) Members of the board shall not be paid for the discharge of official duties.

(d) The administration of the board shall be funded from annual fees. The director shall in consultation with the board determine the amount of the annual fee to be charged to each licensed dentist and dental hygienist, the payment of which is a condition to practicing dentistry or dental hygiene in the state. The director or the dental administrator has the authority to suspend or revoke the license of any dentist or dental hygienist who does not pay the annual fee. Monies shall be received by the department and deposited in the general fund as general revenues.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1989, ch. 534, § 1; P.L. 1995, ch. 370, art. 40, § 14; P.L. 2001, ch. 260, § 1; P.L. 2001, ch. 273, § 1; P.L. 2005, ch. 117, art. 21, § 10.)



Chapter 5-31.1-3 - Examining committees.

§ 5-31.1-3 Examining committees.  (a) The chairperson shall appoint two (2) licensed dentist members of the board and one public member to serve as an examining committee for applicants applying for licensure as dentists. The examining committee for dentists shall recommend to the full board who shall recommend to the director applicants for licensure to practice dentistry who meet all the requirements for licensure prescribed in this chapter, and other applicable sections and regulations adopted under this chapter.

(b) The chairperson shall also appoint three (3) members of the board, one of whom is a licensed dentist, one of whom is a public member and one of whom is a licensed dental hygienist, to serve as an examining committee for applicants applying for licensure as dental hygienists. The examining committee for dental hygienists shall recommend to the full board who shall recommend to the director applicants for licensure to practice dental hygiene who meet the requirements for licensure prescribed in this chapter, other applicable sections and the regulations adopted under this chapter.

(c) The members of the examining committees shall serve for a term of one year and may be reappointed.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-4 - Powers and duties of the board of examiners in dentistry.

§ 5-31.1-4 Powers and duties of the board of examiners in dentistry.  The board of examiners in dentistry has the following duties and powers:

(1) To adopt, amend, and rescind any rules and regulations with the approval of the director of the department of health that it deems necessary to carry out the provisions of this chapter;

(2) To investigate all complaints and charges of unprofessional conduct against any licensed dentist, dental hygienist, or limited registrant and to hold hearings to determine whether those charges are substantiated or unsubstantiated;

(3) To direct the director of the department of health to license qualified applicants for licensure;

(4) To appoint one or more dentists or dental hygienists to act for the members of the board in investigating the conduct or competence of any licensed dentist, dental hygienist or limited registrant;

(5) To direct the director to revoke, suspend or impose other disciplinary action as to persons licensed or registered under this chapter;

(6) To issue subpoenas and administer oaths in connection with any investigations, hearing or disciplinary proceedings held under the authority of this chapter;

(7) To take or cause depositions to be taken as needed in any investigation, hearing or proceeding;

(8) To summon and examine witnesses during any investigation, hearing or proceeding conducted by the board; and

(9) To adopt and publish, with the prior approval of the director, rules of procedure and other regulations in accordance with the Administrative Procedure Act, chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1992, ch. 483, § 1.)



Chapter 5-31.1-5 - Power of the director.

§ 5-31.1-5 Power of the director.  The director has the following duties and powers:

(1) With the prior approval of the governor, the director shall appoint a dental administrator who administers and supervises the investigatory and other activities of the board. The dental administrator shall be selected from a list of not less than three (3) names compiled and submitted to the governor by a search committee. The search committee shall consist of four (4) individuals, one being the director or his or her designee, one public member appointed by the board, one appointed by the governor and one dental member appointed by the board. To be included on the list of potential appointees, an individual must have unanimous approval of the members of the search committee. The dental administrator shall report to the director of the department of health and to the board who shall establish the further duties of the dental administrator;

(2) With the prior approval of the governor, to appoint legal counsel and any assistant legal counsel that is required;

(3) In consultation with the board, to make contracts and arrangements for the performance of administrative and similar services required, or appropriate, or necessary to effectuate the provisions of this chapter;

(4) In consultation with the board, to hire any professional and clerical staff that is necessary to carry out the functions of the board;

(5) To issue, pursuant to any rules and regulations promulgated by the board and approved by the director, all licenses and registrations required by this chapter to qualified applicants;

(6) To deny licenses and registrations, to revoke, suspend, or discipline licensees in accordance with the provisions of this chapter; and

(7) To exercise all other powers, specifically conferred upon him or her by virtue of the provisions of this chapter or other applicable sections.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-6 - License to practice  Qualifications of applicants  Fee  Reexamination.

§ 5-31.1-6 License to practice  Qualifications of applicants  Fee  Reexamination.  (a) Authority to practice dentistry or dental hygiene under this chapter is by a license, issued by the director of the department of health, to any reputable dentist or dental hygienist who intends to practice dentistry or dental hygiene in this state, and who meets the requirements for licensure prescribed in this chapter and regulations established by the board or the director.

(b) Applicants for licensure as dentists shall:

(1) Present satisfactory evidence of graduation from a school of dentistry accredited by the American Dental Association Commission on Dental Accreditation or its designated agency and approved by the board;

(2) Meet any other requirements that the board or director by regulation establishes; and

(3) Pass in a satisfactory manner any examinations that the board requires.

(c) Applicants for licensure as dental hygienists shall:

(1) Present satisfactory evidence of graduation from a school for dental hygiene accredited by the American Dental Association Commission on Dental Auxiliary Accreditation or its designated agency and approved by the board;

(2) Meet any other requirements that the board or director by regulation establishes; and

(3) Pass in a satisfactory manner any examination that the board requires.

(d) Any dentist and any dental hygienist applying for licensure shall pay an application fee as set forth in § 23-1-54. Application fees shall in no case be returned. Applicants requiring reexamination for dentistry and for dental hygiene shall submit fees as set forth in § 23-1-54 for each reexamination.

(e) Notwithstanding any other provision of law, the board of dental examiners may issue a special license to qualifying dentists and dental hygienists under the terms and conditions set forth in this section and pursuant to requirements which may be set forth in the rules and regulations of the board. The special license may only be issued to a person who is retired from the practice of dentistry or dental hygiene and not currently engaged in such practice either full-time or part-time and has, prior to retirement, maintained full licensure in good standing in dentistry or dental hygiene in any state.

(2) The special licensee shall be permitted to practice dentistry or dental hygiene only in the non-compensated employ of public agencies or institutions, not-for-profit agencies, not-for-profit institutions, nonprofit corporations, or not-for-profit associations which provide dentistry or dental hygiene services only to indigent patients in areas which are underserved by dentists or dental hygienists or critical need population areas of the state.

(3) The person applying for the special license under this section shall submit to the board a notarized statement from the employing agency, institution, corporation, association or health care program on a form prescribed by the board, whereby he or she agrees unequivocally not to receive compensation for any dentistry or dental hygiene services he or she may render while in possession of the special license.

(4) Any application fees and all licensure and renewal fees shall be waived for the holder of the special license under this section.

(5) A dentist or dental hygienist licensed pursuant to this section shall comply with the continuing education requirements established by the board of dental examiners in this state.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 2001, ch. 77, art. 14, § 6; P.L. 2007, ch. 73, art. 39, § 5; P.L. 2007, ch. 181, § 1; P.L. 2007, ch. 204, § 1; P.L. 2012, ch. 241, art. 9, § 5.)



Chapter 5-31.1-6.1 - Dental hygienists and dental assistants.

§ 5-31.1-6.1 Dental hygienists and dental assistants.  Dentists licensed pursuant to § 5-31.1-6 may supervise and delegate to any dental hygienist licensed pursuant to § 5-31.1-6, working under the dentist's general supervision and who is employed on a regular basis by such dentists any procedures which he or she may deem advisable; including initial oral health screening assessments and other procedures specified under section 13 (or any comparable or successor section) of the rules and regulations pertaining to dentists and dental hygienists promulgated from time to time by the department of health, and any such dental hygienists may engage in the practice of dental hygiene under the responsibility of the supervising dentists outside of such dentists' office in order to render to residents of nursing facilities licensed pursuant to chapter 17 of title 23, whether or not such residents are patients of record of the supervising dentist, without the on-site direct supervision of a dentist licensed pursuant to § 5-31.1-6, those dental services, procedures and duties that he or she has been educated to perform and which are authorized by the board of examiners in dentistry. Dental hygienists working under general supervision in nursing facilities shall provide documentation of initial oral health screening assessments to the supervising dentist and to the licensed nursing facility for appropriate follow-up assessment and treatment, as needed.

History of Section.
(P.L. 2004, ch. 292, § 1; P.L. 2004, ch. 475, § 1; P.L. 2006, ch. 325, § 1; P.L. 2006, ch. 448, § 1.)



Chapter 5-31.1-7 - Recertification  Continuing dental education.

§ 5-31.1-7 Recertification  Continuing dental education.  (a) Effective beginning in the calendar year 2006, every dentist or dental hygienist licensed to practice within this state, on or before the first day of May in each even numbered year, shall apply to the Rhode Island board of examiners in dentistry for a biennial license with the board. The applicant shall include satisfactory evidence to the board of examiners in dentistry that in the preceding two years the practitioner has completed a prescribed course of continuing dental or dental hygiene education established by the appropriate dental or dental hygiene association and approved by rule or regulation of the director or by the board of examiners in dentistry. If the applicant submits satisfactory evidence to the board that he or she has completed a prescribed course of continuing dental education or dental hygiene education and has complied with the provisions of § 5-31.1-6, the board shall issue the applicant a license registration for a two year period commencing on July 1. The board may extend for only one six (6) month period those educational requirements if the board is satisfied that the applicant has suffered hardship, which prevented meeting the educational requirement. No license to practice dentistry or dental hygiene in this state shall be refused, nor any license suspended or revoked, except as:

(1) Provided for in this chapter; and

(2) For failure to provide satisfactory evidence of continuing dental or dental hygiene education as provided for in this section.

(b) Licensees shall apply for recertification by submitting evidence of continuing dental or dental hygiene education on a biennial basis. Application for biennial registration shall continue as provided in this section and § 5-31.1-21.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1992, ch. 483, § 1; P.L. 2005, ch. 219, § 1; P.L. 2005, ch. 232, § 1.)



Chapter 5-31.1-8 - Refusal of licensure.

§ 5-31.1-8 Refusal of licensure.  (a) The director upon recommendation from the board, after notice and hearing in accordance with the procedures prescribed in this chapter, shall refuse to grant the original license provided for in this chapter to any dentist, dental hygienist and/or applicant who is not of good moral character, who does not meet the requirements for licensure prescribed in this chapter and regulations established by the board or director, who has violated any law involving moral turpitude or affecting the ability of any dentist, dental hygienist and/or applicant to practice dentistry or dental hygiene, or who has been found guilty in another state of conduct which if committed in Rhode Island would constitute unprofessional conduct as defined in § 5-31.1-10 and regulations adopted under these chapters.

(b) The director shall serve a copy of his or her decision or ruling upon any person whose original certificate has been refused.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-9 - Immunity from suit.

§ 5-31.1-9 Immunity from suit.  (a) The director of the department of health, dental administrator, board members, their agents or employees are immune from suit in any action, civil or criminal, based upon any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There is no civil liability on the part of or cause of action of any nature against the board, director, dental administrator, their agents or their employees or against any organization or its members, peer review board or its members, or other witnesses and parties to board proceedings for any statements made by them in any reports, communications or testimony concerning an investigation of the conduct or competence of a licensed dentist, dental hygienist, or limited registrant.

(b) No licensed health care provider, dentist, dental hygienist or limited registrant shall discharge, threaten or discriminate against an employee, staff member or any other person for making a report to, giving testimony to, or providing any other communication to the board of examiners in dentistry, a peer review organization or any appropriate supervisory personnel concerning the unprofessional conduct or incompetence or negligence of a dentist, dental hygienist, or limited registrant; provided, that the report, testimony or other communication was made in good faith.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-10 - Unprofessional conduct.

§ 5-31.1-10 Unprofessional conduct.  The term "unprofessional conduct" as used in this chapter includes, but is not limited to, the following items or any combination of them and may be defined by regulations established by the board with the approval of the director:

(1) Fraudulent or deceptive procuring or use of a license or limited registration;

(2) All advertising of dental or dental hygiene business which is intended or has a tendency to deceive the public or a dentist advertising as a specialty in an area of dentistry unless the dentist:

(i) Is a diplomat of or a fellow in a specialty board accredited or recognized by the American Dental Association; or

(ii) Has completed a post-graduate program approved by the Commission on Dental Accreditation of the American Dental Association;

(3) Conviction of a crime involving moral turpitude; conviction of a felony; conviction of a crime arising out of the practice of dentistry or of dental hygiene;

(4) Abandonment of patient;

(5) Dependence upon controlled substances, habitual drunkenness or rendering professional services to a patient while the dentist or dental hygienist, or limited registrant is intoxicated or incapacitated by the use of drugs;

(6) Promotion by a dentist, dental hygienist, or limited registrant of the sale of drugs, devices, appliances, or goods or services provided for a patient in a manner as to exploit the patient for the financial gain of the dentist, dental hygienist, or limited registrant;

(7) Immoral conduct of a dentist, dental hygienist, or limited registrant in the practice of dentistry or dental hygiene;

(8) Willfully making and filing false reports or records in the practice of dentistry or dental hygiene;

(9) Willful omission to file or record, or willfully impeding or obstructing a filing or recording, or inducing another person to omit to file or record dental or other reports as required by law;

(10) Failure to furnish details of a patient's dental record to succeeding dentists, or dental care facility upon proper request pursuant to this chapter;

(11) Solicitation of professional patronage by agents or persons or profiting from acts of those representing themselves to be agents of the licensed dentist, dental hygienist, or limited registrant;

(12) Division of fees or agreeing to split or divide the fees received for professional services for any person for bringing to or referring a patient;

(13) Agreeing with clinical or bio-analytical laboratories to accept payments from those laboratories for individual tests or test series for patients, or agreeing with dental laboratories to accept payment from those laboratories for work referred;

(14) Willful misrepresentation in treatments;

(15) Practicing dentistry with an unlicensed dentist or practicing dental hygiene with an unlicensed dental hygienist except in an accredited training program, or with a dental assistant in accordance with the rules and regulations of the board or aiding or abetting those unlicensed persons in the practice of dentistry or dental hygiene;

(16) Gross and willful overcharging for professional services, including filing of false statements for collection of fees for which services are not rendered or willfully making or assisting in making a false claim or deceptive claim or misrepresenting a material fact for use in determining rights to dental care or other benefits;

(17) Offering, undertaking, or agreeing to cure or treat disease by a secret method, procedure, treatment, or medicine;

(18) Professional or mental incompetence;

(19) Incompetent, negligent, or willful misconduct in the practice of dentistry or dental hygiene, which includes the rendering of unnecessary dental services and any departure from or the failure to conform to the minimal standards of acceptable and prevailing dental or dental hygiene practice in his or her area of expertise as is determined by the board. The board does not need to establish actual injury to the patient in order to adjudge a dentist, dental hygienist or limited registrant guilty of the previously named misconduct;

(20) Failure to comply with the provisions of chapter 4.7 of title 23;

(21) Revocation, suspension, surrender, or limitation of privilege based on quality of care provided or any other disciplinary action against a license to practice dentistry or dental hygiene in another state or jurisdiction, or revocation, suspension, surrender, or other disciplinary action as to membership on any dental staff or in any dental or professional association or society for conduct similar to acts or conduct which would constitute grounds for action as prescribed in this chapter;

(22) Any adverse judgment, settlement, or award arising from a dental liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this chapter or regulations adopted under this chapter;

(23) Failure to furnish the board, its dental administrator, investigator, or representatives, information legally requested by the board;

(24) Violation of any provision or provisions of this chapter or the rules and regulations of the board or any rules and regulations promulgated by the director or of an action, stipulation or agreement of the board;

(25) Cheating on or attempting to subvert the licensing examination;

(26) Violating any state or federal law or regulation relating to controlled substances;

(27) Failure to maintain standards established by peer review boards, including, but not limited to, standards related to proper utilization of services, and use of non-accepted procedure and/or quality of care;

(28) Malpractice as defined in § 5-37-1(8).

(29) No person licensed to practice dentistry in the state of Rhode Island may permit a non-dentist who operates a dental facility in the form of a licensed out patient health care center or management service organization to interfere with the professional judgment of the dentist in the practice.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1993, ch. 310, § 1; P.L. 1999, ch. 199, § 1.)



Chapter 5-31.1-11 - Complaints.

§ 5-31.1-11 Complaints.  Any person, firm, corporation, or public officer may submit a written complaint to the board charging the holder of a license to practice dentistry or dental hygiene or a limited registrant with unprofessional conduct, specifying the grounds for the charge. The board shall review all complaints and, in those instances where no referral is made to an investigating committee, the board of examiners in dentistry shall make a written finding of facts with regard to the complaint. All complaints considered by the board or an investigating committee of the board shall be reported within six (6) months of the receipt of the complaint unless the board on a case by case basis, for good cause shown, in writing, extends the time for consideration; provided, that failure to report does not divest the board of its jurisdiction to pursue the rights and remedies established in this chapter. If the board determines that the complaint merits consideration, or if the board, on its own initiative without a formal complaint, has reason to believe that any holder of a license or limited registration to practice dentistry or of a license to practice dental hygiene may be guilty of unprofessional conduct, the chairperson shall designate two (2) members of the board, at least one of whom is a public member, to serve as a committee to investigate, and report upon the charges to the board. If the complaint relates to a dentist one member of the committee shall be licensed as a dentist. If the complaint relates to a dental hygienist one member of the committee shall be licensed as a dental hygienist. Investigations shall remain confidential and all initial hearings, investigatory hearings, and full hearings before the board shall remain confidential. In the event that a hearing takes place before the hearing committee of the board, all decisions of the board shall present conclusions of fact and conclusions of law applicable to the decision, which it has rendered. The board shall make public all decisions including findings of fact and conclusions of law, which call for any sanction against a license holder as prescribed in § 5-31.1-17. Following the investigation, the committee shall present its evaluations and recommendations to the board. The board shall review the committee's findings to determine whether to take further action, but no member of the board who participated in the investigation may participate in this review or any subsequent hearing or action taken by the board. The hearing committee shall consist of the remaining members of the board. Four (4) members of the hearing committee constitute a quorum for the transaction of business. The chairperson of the board shall preside over the hearing.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-12 - Specification of charges.

§ 5-31.1-12 Specification of charges.  When the board determines, based on the report of the investigating committee, that action is required, or the accused requests a hearing on allegations of unprofessional conduct, a specification of charges of unprofessional conduct against the licensee or limited registration holder shall be prepared by the investigating committee and a copy served upon the accused, together with notice of the hearing, as provided in § 5-31.1-13. A hearing on the charges will then be scheduled for a hearing before the hearing committee of the board.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-13 - Time and notice of hearing.

§ 5-31.1-13 Time and notice of hearing.  The time of the hearing shall be fixed by the hearing committee of the board as soon as is practical. The hearing committee of the board shall issue a notice of a hearing of the charges, which notice shall specify the time and place of the hearing and shall notify the accused that he or she may file with the hearing committee of the board a written response within twenty (20) days of the date of service. The notice shall also notify the accused that a stenographic record of the proceedings will be kept, that he or she will have the opportunity to appear personally and to have counsel present, with the right to produce witnesses and evidence in his or her own behalf, to cross-examine witnesses, to examine documentary evidence that may be produced against him or her and to have subpoenas issued by the hearing committee of the board.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-14 - Subpoenas  Contempt.

§ 5-31.1-14 Subpoenas  Contempt.  Subpoenas may be issued by the board or the board's constituted committees to compel the production of documents or other written records or the attendance and testimony of witnesses at any investigation or hearing. The board shall also issue subpoenas at the request and on behalf of the accused. In the event that any person refuses to obey a subpoena or answer any proper question put to him or her during the hearing or proceeding, the superior court has jurisdiction, upon application by the board, to issue to that person an order requiring him or her to appear before the board or its hearing committee, to produce evidence there if ordered, or there to give testimony concerning the matter under investigation. Any failure to obey that order of the court may be punished by the court as civil contempt.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-15 - Report of hearing.

§ 5-31.1-15 Report of hearing.  After holding a hearing, the hearing committee of the board shall make a written report of its findings of fact, conclusions of law, and disciplinary order, if any.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-16 - Decision of the board.

§ 5-31.1-16 Decision of the board.  If a majority of the members of the board, sitting as the hearing committee, vote in favor of finding the accused guilty of unprofessional conduct as specified in the charges, the board shall prepare written findings of fact and law in support of its conclusion. The board shall immediately transmit its findings, together with an order as to the sanction to be imposed upon the accused, to the director who, as soon as practicable, shall order appropriate action be taken in accordance with the order of the board. If the accused is found not guilty, the board, shall immediately issue an order dismissing the charges.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-17 - Sanctions.

§ 5-31.1-17 Sanctions.  If the accused is found guilty of unprofessional conduct as defined in § 5-31.1-10, the director, at the direction of the board, shall impose one or more of the following conditions:

(1) Administer a reprimand;

(2) Suspend, limit or restrict his or her license or limited registration to practice dentistry or license to practice dental hygiene;

(3) Require him or her to serve a period of probation subject to certain conditions and requirements including, where appropriate, sanctions or restitution;

(4) Revoke indefinitely his or her license or limited registration to practice dentistry or a license to practice dental hygiene;

(5) Require him or her to submit to the care, counseling, or treatment of a physician or program acceptable to the board;

(6) Require him or her to participate in a program of continuing dental or dental hygiene education the area or areas in which he or she has been judged deficient;

(7) Require him or her to practice under the direction of a dentist in a public institution, public, or private health care program, or private practice for a period of time specified by the board;

(8) Assess against the dentist or dental hygienist the administrative costs of the proceedings instituted against the dentist or dental hygienist under this chapter; provided, that the assessment does not exceed ten thousand dollars ($10,000); or

(9) Any other condition, conditions or restrictions deemed appropriate under the circumstances.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-18 - Appeal from the decision of the director of the department of health.

§ 5-31.1-18 Appeal from the decision of the director of the department of health.  (a) Any person whose license or limited registration to practice dentistry or license to practice dental hygiene has been revoked or suspended by the board and/or director or is aggrieved by the decision of the board and/or director shall have the right of judicial review of the board's and director's decision. That review is initiated by serving on the director a notice of appeal and filing this notice of appeal with a complaint in accordance with the Rules of Civil Procedure in the superior court within thirty (30) days after the decision of the director.

(b) The director shall, within twenty (20) days after the service of the notice of appeal, transmit to the clerk of the superior court to which the appeal is taken a transcript of the record of the board certified under the seal of the board, together with a certified copy of the board's written findings, all of which is admissible as evidence.

(c) The findings of the board and/or director are final and conclusive, subject to review in the superior court pursuant to the Administrative Procedures Act, chapter 35 of title 42. Any appeal taken to the superior court has precedence on the calendar, is considered an emergency matter and, when practicable, shall be heard in any event not later than thirty (30) days from the date of appeal. There is no stay pending this appeal of any sanction imposed by the director unless it is determined that the matter cannot be placed on the court's docket within the specified time. Except as provided in this chapter, appeals follow the procedures stated in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-19 - Grounds for discipline without hearing.

§ 5-31.1-19 Grounds for discipline without hearing.  The director may, temporarily, suspend the license of a dentist or dental hygienist or limited registrant without a hearing if the director finds that evidence in his or her possession indicates that a dentist or dental hygienist or limited registrant continuing in practice would constitute an immediate danger to the public. In the event that the director temporarily suspends the license of a dentist, dental hygienist or limited registrant without a hearing, a hearing by the board must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-20 - Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.

§ 5-31.1-20 Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.  (a) The board with the approval of the director may adopt regulations requiring any person, including, but not limited to, corporations, health care facilities, health maintenance organizations, organizations and federal, state, or local governmental agencies, or peer review boards to report to the board any conviction, determination, or finding that a licensed dentist or dental hygienist has committed unprofessional conduct as defined by § 5-31.1-10, or to report information which indicates that a licensed dentist or dental hygienist may not be able to practice dentistry or dental hygiene with reasonable skill and safety to patients as the result of any mental or physical condition. The regulations include the reporting requirements prescribed in subdivisions (b)(1), (2), and (3) of this section.

(b) The following reports, in writing, shall be filed with the board:

(1) Every insurer providing professional liability insurance to a dentist or dental hygienist licensed under the provisions of this chapter must send a complete report to the board as to any formal notice of any claim, settlement of any claim or cause of actions, or final judgment rendered in any cause of action for damages for death or personal injury caused by a dentist's or dental hygienist's negligence, error or omission in practice or his or her rendering of unauthorized professional services. This report shall be sent within thirty (30) days after service of the complaint or notice, settlement, judgment, or arbitration award on the parties. All of those reports shall present an in depth factual summary of the claim in question.

(2) All hospital and licensed health care facilities including, but not limited to, nursing homes and health maintenance organizations and the director of the department of health must report to the board within thirty (30) days of the action, any action, disciplinary or otherwise, taken for any reason, which limits, suspends, or revokes a dentist's or dental hygienist's privilege to practice or requires supervision of a dentist, either through formal action by the institution or faculty or through any voluntary agreement with the dentist.

(3) Within ten (10) days after a judgment by a court of this state that a dentist or dental hygienist licensed under the provisions of this chapter has been convicted of a crime or is civilly liable for any death or personal injury caused by his or her negligence, error, or omission in his or her practice or his or her rendering unauthorized professional services, the clerk of the court which rendered the judgment shall report the judgment to the board.

(c) The board shall report any changes of privileges of which it is aware to the board of trustees or other appropriate body of all licensed hospitals and health maintenance organizations within thirty (30) days.

(d) The contents of any report file are confidential and exempt from public disclosure, except that it may be reviewed:

(1) By the licensee involved or his or her counsel or authorized representative who may submit any additional exculpatory or explanatory statements or other information, which statements or other information are included in the file; or

(2) By the dental administrator, a representative of the board or an investigator for the board, who has been assigned to review the activities of a licensed dentist or dental hygienist.

(e) Upon determination that a report is without merit, the board's records may be purged of information relating to the report.

(f) If any person refuses to furnish a required report, the board may petition the superior court of any county in which that person resides or is found, and the superior court shall issue to the court's person an order to furnish the required report. Any failure to comply with that order constitutes civil contempt.

(g) Every individual, dental association, dental society, dental hygiene association, dental auxiliary association hospital, health care facility, health maintenance organizations, peer review board, dental service bureau, health insurance carrier or agent, professional standards review organization, and the agency of the federal, state, or local government is immune from civil liability, whether direct or derivative, for providing information to the board in good faith pursuant to this statute or the regulations outlined in subsection (a) of this section or requirements of subsection (b) of this section.

(h) Nondisclosure agreements are prohibited insofar as they forbid parties from making reports regarding competency and/or unprofessional conduct to the board of examiners in dentistry.

(i) The board of examiners in dentistry, with the approval of the director, shall promulgate rules and regulations establishing standards for hospital or health maintenance organization supervision of dentists or dental hygienists by peer review committees. Those regulations, including without limiting their generality, shall require that each hospital or health maintenance organization report annually to the board the activities findings, studies and determination of its peer review committees.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1997, ch. 30, art. 28, § 2.)



Chapter 5-31.1-21 - Biennial registration.

§ 5-31.1-21 Biennial registration.  (a) Effective beginning in the calendar year 2006, on or before the first day of May in each even-numbered year the board shall mail an application for biennial registration to every person to whom a license to practice dentistry or dental hygiene in this state has been granted by the constituted licensing authority in the state. Every licensed person who intends to engage in the practice of his or her profession during the ensuing two (2) years shall register his or her license by filing with the board that application executed together with any registration form and fee that is established by regulation by the director on or before the first day of June in each even-numbered year. Upon receipt of that application and fee, the board shall issue a registration certificate effective July 1 and expiring two (2) years following June 30, and that registration certificate shall render its holder a registered practitioner of dentistry or dental hygiene for that registration period.

(b) The registration certificate of all dentists and dental hygienists whose renewals accompanied by the prescribed fee are not filed on or before the first day of July automatically expire. The board may in its discretion and upon the payment by the dentist or dental hygienist of the current registration fee plus an additional fee as set forth in § 23-1-54 reinstate any certificate expired under the provisions of this section. All unexpended monies in the account of the board of dentistry are transferred to the new board of dentistry as created by this section as of June 2, 1988.

(c) Dentists and dental hygienists not intending to practice in this state may request on a biennial basis to be placed on inactive status. Those requests must be made, in writing, to the dental administrator and must be accompanied by fees as set forth in § 23-1-54. Persons on inactive status may be reinstated by paying the current annual registration fee and must meet any requirements established by this chapter and as are further prescribed by the rules and regulations.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 1988, ch. 169, § 1; P.L. 1993, ch. 310, § 1; P.L. 2001, ch. 77, art. 14, § 6; P.L. 2005, ch. 219, § 1; P.L. 2005, ch. 232, § 1; P.L. 2007, ch. 73, art. 39, § 5; P.L. 2012, ch. 241, art. 9, § 5.)



Chapter 5-31.1-22 - Limited registrations.

§ 5-31.1-22 Limited registrations.  An applicant for limited registration under this chapter who furnishes the board with satisfactory proof that the applicant is eighteen (18) years of age or older and of good moral character, that the applicant has graduated from a dental school accredited by the American Dental Association Commission on Dental Accreditation or its designated agency and approved by the board, and that the applicant has been appointed an intern, resident, fellow, or dental officer in a hospital or other institution maintained by the state, or by a city or town, or in a hospital or clinic which is incorporated under the laws of this state or in a clinic which is affiliated with a hospital licensed by the department of health, or in an out-patient clinic operated by the state, may, upon the payment as set forth in § 23-1-54, be registered by the board as a hospital dental officer for any time that the board prescribes; but that limited registration entitles the applicant to practice dentistry in the hospital or other institution designated on his or her certificate of limited registration, or outside that hospital or other institution for the treatment, under the supervision of one of its dental officers who is a licensed dentist, in the state of persons accepted by it as patients, or in any hospital, institution, clinic, or program affiliated for training purposes with the hospital, institution, or clinic designated on this certificate, which affiliation is approved by the board, and in any case under regulations established by that hospital, institution, or clinic. Each hospital, institution, or clinic shall annually submit to the board a list of training programs which comply with the terms of this section. Limited registration under this section may be revoked at any time by the board. The board and/or the director may promulgate any rules and regulations that it deems necessary to carry out the provisions of this section.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 2001, ch. 77, art. 14, § 6; P.L. 2007, ch. 73, art. 39, § 5; P.L. 2012, ch. 241, art. 9, § 5.)



Chapter 5-31.1-23 - Limited registration  Academic faculty  Fees.

§ 5-31.1-23 Limited registration  Academic faculty  Fees.  (a) Notwithstanding any other provisions of this chapter, a dentist of noteworthy and recognized professional attainment, who is a clearly outstanding dentist and who has been offered by the dean of a medical school, dental school, or school of dental hygiene in this state a full-time academic appointment, is eligible for a limited registration while serving on the academic staff of the medical school, dental school, or school of dental hygiene. Upon recommendation of the dean of an accredited school of medicine, dentistry, or school of dental hygiene in this state, the board in its discretion, after being satisfied that the applicant is a graduate of a foreign dental school and a person of professional rank whose knowledge and special training will benefit that medical school, dental school, or school of dental hygiene may issue to that dentist a limited registration to engage in the practice of dentistry to the extent that the practice is incidental to a necessary part of his or her academic appointment and then only in the hospital or hospitals and out-patient clinics connected with the medical school, dental school, or school of dental hygiene.

(b) Except to the extent authorized by this section, the registrant shall not engage in the practice of dentistry or receive compensation for it, unless he or she is issued a license to practice dentistry in accordance with the provisions of this chapter. The registration is valid for a period of not more than one year expiring on the 30th day of June following its initial effective date but may be renewed annually. The registration shall automatically expire when the holder's relationship with the medical school, dental school, or school of dental hygiene is terminated.

(c) The application fee for the registration authorized and for initial annual renewal under this section is as set forth in § 23-1-54. Subsequently, fees are as promulgated by the director.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 2001, ch. 77, art. 14, § 6; P.L. 2007, ch. 73, art. 39, § 5; P.L. 2012, ch. 241, art. 9, § 5.)



Chapter 5-31.1-24 - Violations  Penalties.

§ 5-31.1-24 Violations  Penalties.  Unless another penalty is provided by the laws of this state, any person who violates any provision of this chapter or any rule or regulation adopted under this chapter, shall upon conviction, be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-25 - Injunction of violations.

§ 5-31.1-25 Injunction of violations.  When it appears to the director and/or board that any person is violating any of the provisions of this chapter the director and/or board may cause to be instituted an action to enjoin that violation in a court of competent jurisdiction and the court may restrain, and/or enjoin any person, firm, corporation, or association from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-26 - Severability.

§ 5-31.1-26 Severability.  If any provision of this chapter or any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances is held invalid by a court of competent jurisdiction, the remainder of this chapter, rule, or regulation, and the application of that provision to other persons or circumstances, is not affected.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-27 - Dental peer review.

§ 5-31.1-27 Dental peer review.  (a) Notwithstanding other provisions of this chapter, health care providers may make confidential health care information available to dental peer review committees without authorization.

(b) Confidential health care information before a dental peer review committee remains strictly confidential, and any person found guilty of the unlawful disclosure of that information is subject to the penalties provided in this chapter.

(c) Except as provided in this section, the proceedings and records of dental peer review committees are not subject to discovery or introduction into evidence. No person who was in attendance at a meeting of that committee is permitted or required to testify as to any matters presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or any members of the committee. Confidential health care information discoverable or admissible from original sources is not to be construed as immune from discovery or use in any proceeding merely because that information was presented during proceedings before the committee, or is a member of the committee or other person appearing before it to be prevented from testifying as to matters within his or her knowledge and in accordance with the other provisions of this chapter, but that witness cannot be questioned about his or her testimony or other proceedings before the dental peer review committee or about opinions formed by him or her as a result of those proceedings.

(d) The provisions of subsection (c) of this section limiting discovery and testimony do not apply in any legal action brought by a dental peer review committee to restrict or revoke a dentist's hospital staff privilege, or his or her license to practice dentistry, or to cases where a member of the dental peer review committee or the legal entity which formed this committee or within which that committee operates is sued for actions taken by that committee, provided that in this legal action personally identifiable confidential health care information may not be used without written authorization of that person or his or her authorized representative or upon court order.

(e) Nothing in this chapter limits the authority, which may be provided by law, of the board of examiners in dentistry to require a dental peer review committee to report to it any disciplinary actions or recommendations of the committee, or to transfer to it records of the committee's proceedings or actions, including confidential dental information, or restrict or revoke a dentist's license to practice dentistry; provided, that in that legal action, personally identifiable confidential health care information may not be used without written authorization of this person or his or her authorized representative or upon court order.

(f) No member of a dental peer review committee nor the legal entity which formed or within which that committee operates nor any person providing information to the committee is criminally or civilly liable for the performance of any duty, function, or activity of that committee or based upon providing information to the committee; provided, that the action is without malice and is based upon a reasonable belief that the action is warranted.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-28 - Hospital disciplinary powers.

§ 5-31.1-28 Hospital disciplinary powers.  (a) The board of trustees of a hospital or other appropriate authority licensed pursuant to the laws of the state is authorized to suspend, deny, revoke, or curtail the staff privileges of any staff member for good cause which includes the grounds specified in § 5-31.1-10 for unprofessional conduct; provided, that the procedures for those actions comply with the procedures, if any, that are outlined by the joint commission for accreditation of hospitals.

(b) There is no liability on the part of and no cause of action of any nature arises against any hospital, hospital board of trustees, or any hospital medical staff committee, where instituted by hospital bylaws, for any action taken in good faith in carrying out the provisions of this chapter.

(c) Any disciplinary action against a dentist or dental hygienist which involves loss of privileges, including for administrative reasons, shall promptly be reported to the board of examiners in dentistry by the hospital.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-29 - Privileges and immunities for peer review activities.

§ 5-31.1-29 Privileges and immunities for peer review activities.  (a) Neither the proceedings nor the records of peer review boards as defined in § 5-31.1-1 is subject to discovery or admissible in evidence in any case save litigation arising out of the imposition of sanctions upon a dentist or dental hygienist. Any imposition or notice of a restriction of privileges or a requirement of supervision imposed on a dentist or dental hygienist for unprofessional conduct as defined in § 5-31.1-10 is subject to discovery and admissible in any proceeding against that dentist or dental hygienist for performing or against any dental care facility or dental care provider which allows the dentist to perform the dental procedures which are the subject of the restriction or supervision during the period of the restriction or supervision or subsequent to that period. Nothing contained in this section applies to records made in the regular course of business by a hospital or other provider of health care information. Documents or records available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented during the proceedings of the committee.

(b) There is no monetary liability on the part of, and no cause of action for damages arising against, any member of an appointed peer review board operated pursuant to written by-laws, for any act or proceeding undertaken or performed within the scope of the functions of that board.

(c) There is no monetary liability on the part of, and no cause of action for damage arising against, any person on account of the communication of information in the possession of the person to any peer review board or the board of examiners in dentistry when the communication is intended to aid in the evaluation of the qualifications, fitness, or character of a practitioner of dentistry or dental hygiene and does not represent as true any matter not reasonably believed to be true.

(d) Any peer review processes authorized by statute and carried out in good faith has the benefit of the state action exemption to the state antitrust law.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-30 - Licensure required  Dental assistants excepted.

§ 5-31.1-30 Licensure required  Dental assistants excepted.  No person shall perform any act, which constitutes the practice of dentistry in this state, unless that person is licensed under the provisions of this chapter as a dentist or a dental hygienist, or unless that person performs limited auxiliary dental services, procedures, and duties as a dental assistant as provided by this chapter.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-31 - Dental assistant  Definition  Practices allowed.

§ 5-31.1-31 Dental assistant  Definition  Practices allowed.  (a) As used in this chapter, a "dental assistant" is any person not licensed under the provisions of this chapter who performs dental services, procedures, or duties in aid of a licensed and registered dentist.

(b) No dental assistant shall perform any service, procedure, or duty which constitutes the practice of dentistry unless authorized by rules and regulations adopted by the board of examiners in dentistry, and unless that dental service, procedure, or duty is performed under the supervision of a dentist licensed and registered in this state. The board of examiners in dentistry shall establisheany classification of dental assistants that are recognized by the American Dental Assistants Association, and to each class the board applies any of the rules and regulations permitted under this section that the board deems appropriate.

(c) Nothing in this section is construed to authorize a dental assistant to perform the following: diagnosis and treatment planning, surgical procedures on hard or soft tissue, prescribe medication, or administer injectable and/or general anesthesia.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-32 - Disclosure of nonparticipation in dental insurance plans.

§ 5-31.1-32 Disclosure of nonparticipation in dental insurance plans.  (a) Any dentist who is not a participant in a dental insurance plan and who, when treating patients of that plan, elects to use the direction to pay procedure set forth in title 27 must post a notice, in a conspicuous place in his or her offices where it can be read by his or her patients, which reads, in substance, as follows:

"To my patients:"

"I do not participate in the dental insurance plan. You should know that you will be responsible for the payment of my dental fees."

(b) Any dentist who fails to post this notice is not entitled to charge his or her patients any amount for dental fees in excess of that allowed had the dentist participated in the patients' dental insurance plan.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 2004, ch. 268, § 6; P.L. 2004, ch. 386, § 6.)



Chapter 5-31.1-33 - Employment of hygienists  Practices allowed.

§ 5-31.1-33 Employment of hygienists  Practices allowed.  Any licensed dentist, public institution, or school authority may employ any licensed dental hygienist, whose activities are confined to performing those services and procedures that the licensed dental hygienist has been educated to perform, and which services and procedures are, from time to time, specifically authorized by rules and regulations adopted by the board of examiners in dentistry. Nothing in this section is construed to authorize a licensed dental hygienist to perform the following: diagnosis and treatment planning, surgical procedures on hard or soft tissue, prescribe medication, or administer general anesthesia or injectables other than oral local anesthesia.

History of Section.
(P.L. 1987, ch. 358, § 2; P.L. 2005, ch. 219, § 1; P.L. 2005, ch. 232, § 1.)



Chapter 5-31.1-34 - Immunity from liability.

§ 5-31.1-34 Immunity from liability.  No dentist licensed under the provisions of this chapter or members of the same profession licensed to practice in other states of the United States, who voluntarily and gratuitously and other than in the ordinary course of his or her employment or practice, renders emergency medical assistance to a person in need of assistance, is liable for civil damages for any personal injuries which result from acts or omissions by those persons in rendering the emergency care, which constitutes ordinary negligence. The immunity granted by this section does not apply to acts or omissions constituting gross, willful, or wanton negligence, or when the medical assistance is rendered at any hospital, dentist's office, or clinic where the services are normally rendered.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-35 - Penalty for violations generally  Evidence of unauthorized practice.

§ 5-31.1-35 Penalty for violations generally  Evidence of unauthorized practice.  Any person who practices or attempts to practice dentistry in this state, without being licensed by and registered with the board, or without registering and obtaining annually a certificate of registration, as provided in this chapter, or who violates any of the provisions of this chapter, penalty for the violation of which is not provided by law, and any person, firm, or corporation owning or carrying on a dental business and in that business employing or permitting any person to practice dentistry in this state, without being licensed and obtaining an annual certificate as stated in this section, is guilty of a felony and, upon conviction, shall be fined not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000), or imprisoned for not more than two (2) years, either or both, in the discretion of the court. In no case where any provision of this chapter has been violated is the person violating the provision entitled to receive compensation for service rendered. The opening or maintaining of a dentist's office, displaying of a dentist's sign or door plate, or the advertising in the public prints or by cards, circulars, posters, of a readiness to practice dentistry in this state by that person, firm, or corporation is evidence of the violation.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-36 - Liability of employers and accomplices.

§ 5-31.1-36 Liability of employers and accomplices.  Any person who employs, hires, procures, or induces any other person not authorized by the provisions of this chapter to perform any act which constitutes the practice of dentistry in this state or aids or abets one not authorized in that practice is guilty of a felony punishable by a fine of not less than two thousand dollars ($2000) or more than five thousand dollars ($5000), or by imprisonment for not more than two (2) years, or by both fine and imprisonment.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-37 - Persons and practices exempt.

§ 5-31.1-37 Persons and practices exempt.  The following practices, acts and operations are exempt from the operation of this chapter:

(1) Physicians in the regular discharge of their duties.

(2) The operation by bona fide students of dentistry or dental hygiene in the clinical departments or the laboratory of a school of dentistry or dental hygiene approved by the American Dental Association Commission on Dental Accreditation or its designated agency or by the board of examiners in dentistry.

(3) The practice of dentistry by licensed dentists of other states or countries while appearing and operating as bona fide clinicians or instructors in a school of dentistry or dental hygiene approved by the American Dental Association Commission on Dental Accreditation or its designated agency and by the board of examiners in dentistry.

(4) The practice of dentistry by licensed dentists of other states or countries in conducting or making a clinical demonstration before any bona fide dental or medical society, association or convention; provided, that the consent of the board of examiners in dentistry to the making and conducting of the clinical demonstration must be first obtained.

(5) The practice of dentistry or dental hygiene by students of a school of dentistry or dental hygiene approved by the American Dental Association Commission on Dental Accreditation or its designated agency and under the supervision of a licensed dentist, in any public hospital, or any institution under the supervision of the state or in any program of the state department of health, with the approval of the board of examiners in dentistry and the authorities of the school, as a part of the required training of the student.

History of Section.
(P.L. 1987, ch. 358, § 2.)



Chapter 5-31.1-38 - Advertising.

§ 5-31.1-38 Advertising.  (a) All advertising by any facility rendering dental care services to the public shall contain the name of the dentist or dentists who either directs or owns the facility.

(b) Any person or corporation which operates a dental referral service which is engaged in the business of offering to refer patients to dentists must disclose in all advertising that dentists pay a fee to the referral service to participate in the service.

History of Section.
(P.L. 1999, ch. 425, § 1.)






Chapter 5-32 - Electrolysis

Chapter 5-32-1 - "Electrolysis" defined.

§ 5-32-1 "Electrolysis" defined.  For the purposes of this chapter, electrolysis is defined as the method of removing hair from the human body by the application of an electrical current to the hair-papilla by means of a needle or needles to cause decomposition or coagulation of the hair-papilla and thus permanently remove the hair.

History of Section.
(P.L. 1943, ch. 1315, § 2; G.L. 1956, § 5-32-1; P.L. 1969, ch. 166, § 1.)



Chapter 5-32-2 - Penalty for unlicensed practice.

§ 5-32-2 Penalty for unlicensed practice.  Every person who subsequently engages in the practice of electrolysis in this state without being licensed by the board of examiners in electrolysis is practicing illegally and, upon conviction, shall be fined not more than twenty-five dollars ($25.00) and every day of the continuation of illegal practice is a separate offense.

History of Section.
(P.L. 1943, ch. 1315, § 3; G.L. 1956, § 5-32-2.)



Chapter 5-32-3 - Certificates  Applications  Penalty for violations.

§ 5-32-3 Certificates  Applications  Penalty for violations.  The division of professional regulation of the department of health shall issue certificates to practice electrolysis, as defined in this chapter, to any persons that comply with the provisions of this chapter. Any person who desires to engage in that practice shall submit, in writing, in any form that is required by the board, an application for a certificate to engage in that practice. The application shall be accompanied by a fee as set forth in § 23-1-54. Any person, firm, corporation or association violating any of the provisions of this chapter commits a misdemeanor and, upon conviction, shall be punished by a fine not to exceed two hundred dollars ($200), or imprisoned for a period not to exceed three (3) months, or both the fine and imprisonment.

History of Section.
(P.L. 1943, ch. 1315, § 4; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-32-3; P.L. 1960, ch. 76, § 15; P.L. 1969, ch. 166, § 1; P.L. 2001, ch. 77, art. 14, § 7; P.L. 2012, ch. 241, art. 9, § 6.)



Chapter 5-32-4 - Qualifications of applicants.

§ 5-32-4 Qualifications of applicants.  Licenses to engage in the practice of electrolysis shall be issued to the applicants who comply with the following requirements:

(1) Are citizens or legal residents of the United States.

(2) Have attained the age of eighteen (18) years.

(3) Have graduated from a high school or whose education is the equivalent of a high school education.

(4) Have satisfactorily completed a course of training and study in electrolysis as a registered apprentice under the supervision of a licensed Rhode Island electrologist who is qualified to teach electrolysis to apprentices as prescribed in § 5-32-17 or has graduated from a school of electrolysis after having satisfactorily completed a program consisting of not less than six hundred fifty (650) hours of study and practice in the theory and practical application of electrolysis. That apprenticeship includes at least six hundred and fifty (650) hours of study and practice in the theory and practical application of electrolysis within a term of nine (9) months; provided, that the apprentice registers with the division of professional regulation of the department of health upon beginning his or her course of instruction, and the licensed person with whom he or she serves that apprenticeship keeps a record of the hours of that instruction, and upon the completion of that apprenticeship certifies that fact to the board of examiners in electrolysis.

(5) Is of good moral character.

(6) Passes an examination approved by the department of health.

History of Section.
(P.L. 1943, ch. 1315, § 5; G.L. 1956, § 5-32-4; P.L. 1969, ch. 166, § 1; P.L. 1996, ch. 164, § 4; P.L. 2000, ch. 174, § 1.)



Chapter 5-32-6 - Examination of applicants  Expiration and renewal of certificates.

§ 5-32-6 Examination of applicants  Expiration and renewal of certificates.  (a) Examination of applicants for certificates shall be held at least twice a year in the city of Providence and may be held elsewhere at the discretion of the division of professional regulation of the department of health. The division has the power to adopt, change, alter and amend, rules and regulations for the conducting of those examinations, and may fix the fee for reexamination. The division shall issue to each person successfully passing the examination, where an examination is required, and who satisfies the division of his or her qualifications, a certificate, signed by the administrator of the division, entitling him or her to practice that business in this state for the annual period stated in the certificate, or until the certificate is revoked or suspended, as subsequently provided.

(b) All certificates shall expire on the 30th day of April of each year, unless sooner suspended or revoked, and shall be renewed for the next ensuing year by the division upon payment to the division of an annual renewal fee as set forth in § 23-1-54 for each renewal.

History of Section.
(P.L. 1943, ch. 1315, § 7; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-32-6; P.L. 1960, ch. 76, § 15; P.L. 1969, ch. 166, § 1; P.L. 1993, ch. 138, art. 71, § 3; P.L. 2000, ch. 174, § 1; P.L. 2001, ch. 77, art. 14, § 7; P.L. 2012, ch. 241, art. 9, § 6.)



Chapter 5-32-7 - Certification of licensees from other states.

§ 5-32-7 Certification of licensees from other states.  Any person licensed to practice electrolysis in any other state or states, who is, or in good faith intends to become, a resident of this state, where the requirements are the equivalent of those of this state and who meets the requirements of this chapter shall be entitled to take that examination and, if he or she passes that examination, shall be, upon the payment of a fee as set forth in § 23-1-54, entitled to be licensed under the provisions of this chapter.

History of Section.
(P.L. 1943, ch. 1315, § 14; G.L. 1956, § 5-32-7; P.L. 2000, ch. 174, § 1; P.L. 2001, ch. 77, art. 14, § 7; P.L. 2012, ch. 241, art. 9, § 6.)



Chapter 5-32-8 - Apprenticeship register.

§ 5-32-8 Apprenticeship register.  The division of professional regulation of the department of health shall keep a register in which the names of all persons serving apprenticeships licensed under this chapter shall be recorded. This register is open to public inspection.

History of Section.
(P.L. 1943, ch. 1315, § 8; G.L. 1956, § 5-32-8.)



Chapter 5-32-9 - Fixed place of business  Sanitary regulation.

§ 5-32-9 Fixed place of business  Sanitary regulation.  The practice of electrolysis shall be engaged in only in a fixed place or establishment, which place or establishment shall be provided with any instruments, implements, and equipment and subject to any sanitary regulation and inspection that the division of professional regulation of the department of health prescribes.

History of Section.
(P.L. 1943, ch. 1315, § 6; G.L. 1956, § 5-32-9; P.L. 2000, ch. 174, § 1.)



Chapter 5-32-10 - Advertising.

§ 5-32-10 Advertising.  No person or establishment licensed under the provisions of this chapter shall advertise by written or spoken words of a character tending to deceive or mislead the public.

History of Section.
(P.L. 1943, ch. 1315, § 15; G.L. 1956, § 5-32-10; P.L. 1969, ch. 166, § 1; P.L. 1981, ch. 275, §§ 10, 11.)



Chapter 5-32-11 - Display of licenses  Revocation or suspension of licenses for gross unprofessional misconduct.

§ 5-32-11 Display of licenses  Revocation or suspension of licenses for gross unprofessional misconduct.  (a) Every license issued under this chapter shall specify the name of the person to whom it was issued and shall be displayed prominently in the place of business or employment. The division of professional regulation of the department of health has the power to revoke or suspend any license of registration issued under this chapter for gross unprofessional conduct. Gross unprofessional conduct is defined as including, but not limited to:

(1) The use of any false or fraudulent statement in any document connected with the practice of electrolysis.

(2) The obtaining of any fee by fraud or misrepresentation either to a patient or insurance plan.

(3) The violation of a privileged communication.

(4) Knowingly performing any act which in any way aids or assists an unlicensed person to practice electrolysis in violation of this chapter.

(5) The practice of electrolysis under a false or assumed name.

(6) The advertising for the practice of electrolysis in a deceptive or unethical manner.

(7) Habitual intoxication or addiction to the use of drugs.

(8) Violations of any of the rules or regulations of the state department of health, or the violation of any section of this chapter.

(9) Gross incompetence in the practice of his or her profession.

(10) Repeated acts of immorality or repeated acts of gross misconduct in the practice of his or her profession.

(b) Before any license is suspended or revoked, its holder shall be notified, in writing, of the charge or charges preferred against him or her and shall have a reasonable time to prepare his or her defense and has the right to be represented by counsel and to be heard and to present his or her defense. Any person whose license has been suspended or revoked may apply to have the license reissued and the license may be reissued to him or her upon a satisfactory showing that the cause for disqualification has ceased. The division of professional regulation of the department of health has power by its administrator to summon any person to appear as a witness and testify at any hearing of the division, to examine witnesses, administer oaths and punish for contempt any person refusing to appear or testify. The division shall serve a copy of its decision or ruling upon any person whose license has been revoked or refused.

History of Section.
(P.L. 1943, ch. 1315, § 9; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-32-11; P.L. 1969, ch. 166, § 1; P.L. 2000, ch. 174, § 1.)



Chapter 5-32-12 - Appeals from division.

§ 5-32-12 Appeals from division.  Any person aggrieved by any decision or ruling of the division of professional regulation of the department of health may appeal that decision to the superior court in the manner provided in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1943, ch. 1315, § 10; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-32-12.)



Chapter 5-32-13 - Annual renewal of certificates.

§ 5-32-13 Annual renewal of certificates.  All certificates issued under the provisions of this chapter shall be renewed annually by the holders of the certificate at an annual renewal fee as set forth in § 23-1-54 by the division of professional regulation of the department of health.

History of Section.
(P.L. 1943, ch. 1315, § 11; G.L. 1956, § 5-32-13; P.L. 1983, ch. 253, § 11; P.L. 1993, ch. 138, art. 71, § 3; P.L. 2000, ch. 174, § 1; P.L. 2001, ch. 77, art. 14, § 7; P.L. 2012, ch. 241, art. 9, § 6.)



Chapter 5-32-15 - Receipts.

§ 5-32-15 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1943, ch. 1315, § 13; G.L. 1956, § 5-32-15; P.L. 1983, ch. 253, § 11; P.L. 1989, ch. 126, art. 26, § 1; P.L. 1995, ch. 370, art. 40, § 15.)



Chapter 5-32-16 - Physicians exempt from chapter.

§ 5-32-16 Physicians exempt from chapter.  The provisions of this chapter do not apply to physicians licensed to practice in the state.

History of Section.
(P.L. 1943, ch. 1315, § 16; G.L. 1956, § 5-32-16; P.L. 1969, ch. 166, § 1.)



Chapter 5-32-17 - Qualifications for teaching electrolysis.

§ 5-32-17 Qualifications for teaching electrolysis.  (a) A person in order to qualify as an instructor or teacher of electrolysis to apprentices must:

(1) Have been actively engaged as a licensed practitioner of electrolysis for at least five (5) years.

(2) Pass a state board examination specifically designed to evaluate his or her qualifications to teach electrolysis.

(3) Be a high school graduate or the equivalent.

(b) Upon satisfactorily passing this examination, the division of professional regulation of the department of health shall issue a license to the person upon the payment of a fee as set forth in § 23-1-54.

(c) A qualified licensed electrologist shall not register more than one apprentice for each nine (9) month training period.

History of Section.
(P.L. 1969, ch. 166, § 3; P.L. 2000, ch. 174, § 1; P.L. 2012, ch. 241, art. 9, § 6.)






Chapter 5-33 - Embalmers and Funeral Directors



Chapter 5-33.1 - Funeral Service Contracts

Chapter 5-33.1-1 - Short title.

§ 5-33.1-1 Short title.  This chapter is known as "The Funeral Service Contracts Act".

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-2 - "Funeral service contract" defined.

§ 5-33.1-2 "Funeral service contract" defined.  For the purposes of this chapter a funeral service contract means a contract which requires the payment of money in exchange for the final disposition of a dead human body, including funeral, burial, or other services, or the furnishing of personal property or funeral merchandise in connection with that disposition, where the use or delivery of the services, property, or merchandise is not immediately required.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-3 - Funeral service contracts limited to licensed firms and persons.

§ 5-33.1-3 Funeral service contracts limited to licensed firms and persons.  No person may arrange, promote, enter into or sell any funeral service contract on behalf of a funeral service establishment unless that person is an embalmer or funeral director licensed in accordance with the provisions of chapter 33.2 of this title, or an officer of a corporation operating a funeral service establishment and which was incorporated prior to January 1, 1969.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-4 - Escrow accounts.

§ 5-33.1-4 Escrow accounts.  (a) A licensed funeral service establishment shall deposit any money which the establishment receives pursuant to a funeral service contract, within fifteen (15) days of its receipt of that money, in one or more escrow accounts established in accordance with the provisions of this section.

(b) Each escrow account established pursuant to this section shall be administered and maintained by the escrow agent who is designated by the funeral service establishment which deposits money in the escrow account and who may be the funeral director of the funeral service establishment.

(c) Assets held in escrow accounts established pursuant to this section shall be invested in one or more of the following:

(1) Deposit accounts insured by the Federal Deposit Insurance Corporation;

(2) Accounts insured against loss of principal by an agency or instrumentality of the United States government;

(3) Bonds in which savings banks in this state may, by law, invest;

(4) Obligations of the United States or any agency of the United States or of any state or any municipality of any state;

(5) Credit unions insured by the National Credit Union Administration; or

(6) Any other deposit account, insurance contract, of a quality, safety, and expense comparable to those prescribed in this subsection or in shares or units of beneficial interests of any open-end investment company or association or investment trust which is registered under the federal Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., provided that the company, association, or trust invests solely in investments which are set forth in this subsection or repurchase agreements secured by those investments.

(d) All interest, dividends, and other income earned on the amounts deposited in an escrow account pursuant to this section shall be retained in the escrow account and credited to the interests of those persons for whose benefit the escrow account is maintained. Amounts in an escrow account shall be removed from that account only as provided in this chapter. The party designated as an escrow agent shall receive an annual statement from the financial institution responsible for the escrow account, of the amount credited to the party's escrow account unless those statements are not normally provided by the financial institution in the ordinary course of business. The statement shall include the name and address of the escrow agent.

(e) If a purchaser of funeral services, property, or merchandise defaults in making payments required under the terms of the contract, or if the purchaser or the person responsible for making funeral arrangements for a deceased beneficiary fails to have the funeral service establishment provide services, the funeral service establishment may retain any origination fee and any costs actually and reasonably incurred by the establishment in the performance of the contract as liquidated damages; provided, that the sum of the amount retained as an origination fee and the amount retained to pay for costs incurred by the funeral establishment in the performance of the contract shall not exceed an amount equal to five percent (5%) of the amount in the escrow account at the time the purchaser of funeral services defaults in making the payments, or two hundred dollars ($200), whichever is greater. The balance of any amount remaining in the escrow account shall be paid to the purchaser within fifteen (15) days of request for payment.

(f) A person, firm, or corporation licensed in accordance with the provisions of chapter 33.2 of this title which enters into a funeral service contract shall furnish the agent of an escrow account established in accordance with the provisions of this section with the name of the purchaser of the services, and the address and name of the beneficiary of the funeral service contract. Nothing in this section shall prohibit the commingling of more than one escrow account for the purchaser of the money received under more than one funeral service contract for the purpose of management and investment of funds in the escrow account.

(g) A funeral service contract shall provide that, if the particular merchandise provided for in the contract is not available at the time of death, the funeral service establishment shall furnish merchandise equal or superior in quality of material and workmanship to the merchandise provided for in the contract.

History of Section.
(P.L. 1990, ch. 103, § 1; P.L. 1993, ch. 57, § 1.)



Chapter 5-33.1-5 - Disposition of funds held in escrow.

§ 5-33.1-5 Disposition of funds held in escrow.  Funds held in an escrow account in accordance with the provisions of a funeral service contract shall remain intact. Upon submission to the escrow agent of a statement that the services, personal property and merchandise have been fully performed or delivered, subscribed and sworn to under the penalties of perjury by the director of the funeral service establishment, the escrow agent shall pay to the funeral service establishment the amounts deposited in the escrow account pursuant to the funeral service contract and all income earned on these amounts and retained in the escrow account. At performance, the charges for "funeral goods and services selected" may be adjusted to reflect current reasonable and customary charges. The additional charges are to be itemized on a second contract marked "Part II" "funeral goods and services selected" form. Excess funds are to be returned to the beneficiary within fifteen (15) days of performance of the contract. Total expenses shall not exceed the total of escrow accounts.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-6 - Cancellation of contract.

§ 5-33.1-6 Cancellation of contract.  Any person who has entered into a funeral service contract with a funeral service establishment, upon written notice to the establishment and to the escrow agent may cancel any funeral service contract prior to the performance by the establishment. In the event of a cancellation, all money in the escrow account paid by this person, together with all accrued income, shall be returned within fifteen (15) days after the cancellation. The funeral service establishment may retain an amount equal to the costs actually and reasonably incurred in the performance of the contract; this amount shall not exceed two and one-half percent (2.5%) of the amount in the escrow account on the date the purchaser cancels the contract, or two hundred dollars ($200) whichever is greater.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-7 - Funeral service contract not a burial insurance policy.

§ 5-33.1-7 Funeral service contract not a burial insurance policy.  A funeral service contract is not a burial insurance policy.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-8 - Unfair trade practice.

§ 5-33.1-8 Unfair trade practice.  A violation of any of the provisions of this chapter is deemed an unfair or deceptive trade practice.

History of Section.
(P.L. 1990, ch. 103, § 1.)



Chapter 5-33.1-9 - Irrevocable funeral contract.

§ 5-33.1-9 Irrevocable funeral contract.  An irrevocable funeral contract may be entered into in which the amount held in escrow may be disbursed only upon the death of the beneficiary and that all interest accumulates to the escrow account and is also inaccessible to the beneficiary. Such irrevocable funeral contract funds only shall be transferred from one funeral service establishment to another upon request of the beneficiary and the consent of the escrow agent. The purchase of an irrevocable funeral contract shall not preclude an individual from purchasing other funeral contracts that are revocable.

History of Section.
(P.L. 1990, ch. 103, § 1; P.L. 2009, ch. 310, § 30.)



Chapter 5-33.1-10 - Fines  Penalties.

§ 5-33.1-10 Fines  Penalties.  (a) Any person, partnership, corporation, association or his or her or its agents or representatives violating any of the provisions of this chapter is guilty of a misdemeanor and upon conviction shall be punished by imprisonment not exceeding six (6) months, or by a fine not exceeding five hundred dollars ($500), or both.

(b) Any complaints for violations or appeals follow the same form and procedure as in chapter 33.2 of this title.

History of Section.
(P.L. 1990, ch. 103, § 1.)






Chapter 5-33.2 - Funeral Director/Embalmer Funeral Service Establishments

Chapter 5-33.2-1 - Definitions.

§ 5-33.2-1 Definitions.  As used in this chapter:

(1) "Board" means the state board of funeral directors/embalmers.

(2) "Cremation" means a two (2) part procedure where a dead human body or body parts are reduced by direct flames to residue which includes bone fragments and the pulverization of the bone fragments to a coarse powdery consistency.

(3) "Department" means the Rhode Island department of health.

(4) "Division" means the division of professional regulation created under chapter 26 of this title.

(5) "Embalmer" means any person who has completed an internship, full course of study at an accredited mortuary science school, has passed the national board examination and is engaged in the practice or profession of embalming, as defined in this section.

(6) "Embalming" means the practice, science or profession of preserving, disinfecting, and preparing in any manner, dead human bodies for burial, cremation or transportation.

(7) "Funeral" means a period following death in which there are religious services or other rites or ceremonies with the body of the deceased present.

(8) "Funeral directing" means:

(A) Conducting funeral services; or

(B) The arrangement for disposition of dead human bodies, except in the case of any religion where the preparation of the body or the provision of funeral services should be done according to religious custom or belief.

(ii) Only funeral directors/embalmers, working for a licensed funeral establishment are allowed to meet with families for the purpose of arranging funerals. Provided, that any person who assumed an ownership interest from their spouse or any widow or widower of a licensed funeral director who at the time of November 1, 1995 has been meeting with families to arrange for the conducting of funeral services are allowed to continue this practice.

(9) "Funeral director/embalmer" means any person engaged, or holding himself or herself out as engaged in the practiceor profession of funeral directing, and the science, practice or profession of embalming as previously defined, including a funeral director of record, who may be a funeral director at more than one establishment or any other word or title intending to imply or designate him or her as a funeral director/embalmer, undertaker, or mortician. The holder of this license must be the holder of an embalmer's license.

(10) "Funeral director/embalmer intern" means any person engaged in learning the practice, or profession of funeral directing and the science, practice or profession of embalming under the instruction and supervision of a funeral director/embalmer licensed and registered under the provisions of this chapter and actively engaged in the practice, or profession of funeral directing and embalming in this state.

(11) "Funeral establishment" means a fixed place, establishment or premises, licensed by the department, devoted to the activities which are incident, convenient, or related to the care and preparation, arrangement, financial and otherwise, for the funeral, transportation, burial or other disposition of human dead bodies and including, but not limited to, a suitable room with all instruments and supplies used for the storage and/or preparation of dead human bodies for burial or other disposition.

(12) "Funeral merchandise" means those items which are normally presented for sale as part of the funeral home operation on a for profit basis. These items include caskets, sealed warranted outer burial containers, and burial clothing. Not included are urns, grave markers, and non-sealed outer burial containers. All persons engaged in the sale of funeral merchandise must comply with the provisions of chapter 33 of this title.

(13) "Person" includes individuals, partnership, corporations, limited liability companies, associations and organization of all kinds.

(14) "Practice of funeral service" means a person engaging in providing shelter, care and custody of human dead remains; in the practice of preparing of the human dead remains by embalming or other methods for burial or other disposition; in entering into a funeral service contract; engaging in the functions of funeral directing and/or embalming as presently known including those stipulated within this chapter and as defined in the federal trade commission "funeral rule". The practice of conducting funeral services is conducted in the presence of a licensed funeral director/embalmer.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-2 - Board of examiners  Qualifications and removal of members  Vacancies.

§ 5-33.2-2 Board of examiners  Qualifications and removal of members  Vacancies.  (a) The members of the board of examiners in embalming shall be residents of this state for at least five (5) years; three (3) of whom shall have had at least five (5) years' practical experience in embalming dead human bodies and in funeral directing, and shall have been actually engaged in these professions in this state and two (2) of whom shall be private citizens who represent the consumer and who are not involved with or affiliated with, financial or otherwise, any funeral establishment and/or funeral director/embalmer. The current members shall serve their present term as they fulfill the requirements of this section. No member shall serve more than two (2) consecutive terms.

(b) The director of the department of health may remove any member of the board for cause. Vacancies are filled pursuant to § 5-26-4.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-3 - Rules and regulations.

§ 5-33.2-3 Rules and regulations.  The director of the department of health has the power to adopt any rules and regulations not inconsistent with law, which he or she deems necessary, in carrying out the purposes of this chapter and for the prevention of and transmission of disease.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-4 - Unlicensed practice unlawful.

§ 5-33.2-4 Unlicensed practice unlawful.  It is unlawful for any person to engage in, conduct, or hold himself or herself out as engaged in the practice of funeral directing and/or embalming, or of preparing for or disposing of dead human remains by any means in this state or preserving in any manner, dead human bodies, in this state, unless he or she holds a funeral director/embalmer's license issued in accordance with the provisions of this chapter. It is unlawful for any person, partnership, association, corporation, limited liability company, or other organization to open or maintain a place or establishment at which to engage in or conduct, or hold himself, herself or itself out as engaging in or conducting, the business of funeral directing without that place or establishment being licensed under this chapter as a funeral establishment. Notwithstanding the provisions of this section, a person under the supervision of a licensed funeral director/embalmer is allowed to: fulfill duties not specifically prohibited by this chapter, and those duties allowed by the Federal Trade Commission funeral rule.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-5 - Application for license  Application fee.

§ 5-33.2-5 Application for license  Application fee.  Any person who desires to engage in embalming or funeral directing, or both, shall submit, in writing, to the division of professional regulation, an application for a license. That application shall be accompanied by a fee set by the department of health.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-6 - Qualifications of funeral director/embalmers.

§ 5-33.2-6 Qualifications of funeral director/embalmers.  A funeral director or embalmer's license shall be issued only to individuals, and no corporation, partnership, association, limited liability company or organization shall be entitled to obtain the license. In order to be entitled to a funeral director/embalmer's license, an applicant must meet the following requirements:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States or have lawful entry into the country;

(3) Show to the satisfaction of the division that he or she is of good moral character;

(4) Be a high school graduate or its equivalent;

(5) Have graduated from a school of mortuary science accredited by the American Board of Funeral Service Education, Inc.;

(6) Have at least an associate degree or the equivalent of sixty (60) semester hours from an approved college or university or be currently enrolled in a school accredited by the American Board of Funeral Service Education, Inc.;

(7) Have completed a registered funeral director/embalmer internship;

(8) Have satisfactorily passed the funeral director and embalmer portions of the written examination of the Conference of Funeral Service Examining Boards;

(9) Have satisfactorily passed a practical examination that the board deems proper to ascertain his or her efficiency and qualifications to engage in the business of funeral directing and embalming;

(10) All individuals holding an embalmer and/or funeral director license on November 1, 1995 will be automatically issued a funeral director/embalmer license upon payment of the required annual license renewal fee; and

(11) The name and title of at least the funeral director/embalmer registered with the department as the licensee in charge of the funeral establishment or funeral establishment branch, shall appear in all printed advertising.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-7 - Armed forces embalming experience.

§ 5-33.2-7 Armed forces embalming experience.  Any person who has served in the armed forces of the United States and has been honorably discharged from that service, and who has, prior to his or her induction into the armed forces, completed his or her high school education and a full course of instruction in a funeral/director embalming school, as provided in § 5-33.2-6, and who had also prior to that induction commenced his or her internship, as provided in § 5-33.2-6, and who, while in the armed forces, assisted in the embalming of human bodies, shall be conclusively presumed to have been continuing that course of training during the time he or she was engaged in assisting in embalming human bodies while in the armed forces, and all bodies in the embalming of which he or she assisted, while in the armed forces are deemed to have been embalmed during his or her internship, and in compliance with the provisions of § 5-33.2-6. Each person shall submit to the division proof of his or her having assisted in the embalming of bodies while in the armed forces, and of the number of bodies embalmed, by filing with the division his or her sworn affidavit of the related facts, which, in the absence of specific proof to the contrary, are presumed to be true and authentic.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-8 - Participation in burial certificate plans.

§ 5-33.2-8 Participation in burial certificate plans.  No person who has promoted or is promoting, or has participated in or is participating in any scheme or plan in the nature of a burial association or a burial certificate plan, or in which there is any element of fraud shall be entitled to any license under the provisions of this chapter, and the board shall revoke the license of any holder of a license who has engaged, directly or indirectly in the practices enumerated in this chapter. Nothing contained in this section shall prevent that person from performing his or her obligations under any contract executed prior to April 25, 1952.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-9 - Cemetery operators ineligible to conduct business of funeral directing.

§ 5-33.2-9 Cemetery operators ineligible to conduct business of funeral directing.  Any person or persons, association or corporation having charge of or conducting a cemetery shall not engage in the business of funeral directing. No funeral home will be licensed, nor be permitted to operate as a funeral home if it is located on property owned by a cemetery, or is contiguous with cemetery property.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-10 - Issuance of licenses  Expiration and renewal of licenses.

§ 5-33.2-10 Issuance of licenses  Expiration and renewal of licenses.  All licenses issued under the provisions of this chapter shall expire on the thirty-first day of December each year, unless previously suspended or revoked. The division shall keep a register in which is entered the names of all persons to whom licenses are issued under this chapter, and that register shall be open to public inspection at the office of the administrator of the division.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-11 - Display of licenses  Assignment of licenses prohibited.

§ 5-33.2-11 Display of licenses  Assignment of licenses prohibited.  Every license issued as a funeral director/embalmer shall specify the name of the person to whom it was issued, and shall be conspicuously displayed in his or her place of business or employment. Every license issued as a funeral establishment or branch office shall specify the name of the establishment as listed on the application. Licenses issued under the provisions of this chapter shall not be assignable.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-12 - Funeral establishment and branch offices licenses.

§ 5-33.2-12 Funeral establishment and branch offices licenses.  (a) No person, association, partnership, corporation, limited liability company or otherwise, shall conduct, maintain, manage, or operate a funeral establishment or branch office unless a license for each funeral establishment and branch office has been issued by the department and is conspicuously displayed. In the case of funeral services conducted under the license of a funeral establishment held in any private residence, public building or church, no separate establishment license shall be required. A licensed funeral establishment must be distinct and separate from other non- funeral service related activity for which it is licensed. No license to operate a funeral establishment shall be issued by the department unless the applicant for the funeral establishment license has registered with the department a licensed funeral director/embalmer who shall be in charge as the funeral director of record. The branch office of a funeral establishment must have a separate branch office establishment license but not a separate funeral director of record. One branch office shall be allowed to operate under the funeral establishment license, and this one branch office may be permitted to operate without a preparation room. Applications for the funeral establishment license and branch office shall be made on forms furnished by the division accompanied by the application fees as set forth in § 23-1-54. Upon receipt of a completed application and the recommendation of the board, the division shall issue a license. All funeral establishment and branch office licenses shall expire on the thirty-first day of December of each year, unless sooner suspended or revoked. A license shall be issued to a specific licensee for a specific location and is not transferable. The funeral establishment licensee shall notify the division, in writing, delivered in person or by certified mail, within ten (10) days from the date of termination of employment, for any cause, of the funeral director/embalmer of record with the division for the funeral establishment. The license of the funeral establishment shall expire forty-five (45) days from the date the division was notified by the licensee, if no new funeral director/embalmer is registered with the division. No funeral services shall be conducted at the funeral establishment without a funeral director/embalmer being registered with the division as the funeral director of record for that funeral establishment. Two (2) licensed funeral directors may operate jointly at one location if one of their existing funeral establishments closes its place of business and joins an existing licensed funeral establishment. Each firm will hold its own separate establishment license. One cannot operate a branch office by invoking this section. Human dead remains shall not be held more than forty-eight (48) hours without embalming or without refrigeration for the purpose of maintaining public health. A funeral establishment must at the minimum contain a preparation room equipped with tile, cement, or composition floor, necessary drainage and ventilation, and containing necessary instruments and supplies for the preparation and embalming of dead human remains for burial, transportation, or other disposition.

(b) Any person who inherits any ownership interest to a funeral establishment may continue to conduct the business of that establishment as their ownership interest would allow upon the following:

(1) Filing with the division a statement of change of fact concerning that inheritance.

(2) Conducting the business of the establishment in compliance with all the requirements of this chapter.

History of Section.
(P.L. 1995, ch. 255, § 2; P.L. 2007, ch. 73, art. 39, § 6; P.L. 2012, ch. 241, art. 9, § 7.)



Chapter 5-33.2-13 - Funeral establishment and branch officer  Crematories  Inspections  Denial of access.

§ 5-33.2-13 Funeral establishment and branch officer  Crematories  Inspections  Denial of access.  (a) Any licensed funeral director/embalmer employed, authorized and empowered by the division of professional regulation may enter any funeral establishment, funeral establishment branch office or crematory licensed under the provisions of this chapter, during the hours the funeral establishment, funeral establishment branch office or crematory is open for business, for the purpose of inspecting the sanitary conditions, complaint investigations, and ascertaining if the provisions of this chapter and the rules and regulations are being observed in the operation of the funeral establishment, funeral establishment branch office or crematory. The inspector may request permission from the department to be accompanied by another employee of the department of health prior to an inspection. Failure or refusal of the person in charge of that funeral establishment, funeral establishment branch office or crematory to permit the inspection at all reasonable times shall be deemed sufficient cause for the revocation of any license issued to the funeral establishment, funeral establishment branch office or crematory and any certificate of approval issued by the division.

(b) Funeral establishments and branch offices and crematories licensed under the provisions of this chapter shall be inspected at least twice each year. Inspections shall include all areas of sanitation and public health, complaint investigations, as well as conformity with applicable section of this chapter and the rules and regulations.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-13.1 - Crematories  License and inspection.

§ 5-33.2-13.1 Crematories  License and inspection.  No crematory owned or operated by or located on property licensed as a funeral establishment or at another location or by a cemetery shall conduct cremations without first having applied for and obtained a license from the department. Applications for the crematory license shall be made on forms furnished by the division accompanied by the application fee as set forth in § 23-1-54. Upon receipt of a completed application, the department shall issue a license. A license shall be issued to a specific licensee for a specific location and is not transferable. The facility and licensee shall meet all requirements as prescribed by the rules and regulations established by the department, not inconsistent with this chapter.

History of Section.
(P.L. 1995, ch. 255, § 2; P.L. 2001, ch. 77, art. 14, § 8; P.L. 2007, ch. 73, art. 39, § 6; P.L. 2012, ch. 241, art. 9, § 7.)



Chapter 5-33.2-13.2 - Cremation of human remains.

§ 5-33.2-13.2 Cremation of human remains.  (a) Cremation shall not take place until the necessary permits and consents are issued pursuant to § 23-3-18.

(2) A crematory shall not take custody of unidentified human remains.

(3) Human remains designated for cremation shall be cremated without unreasonable delay.

(4) When the crematory is unable to cremate the human remains immediately upon taking custody, the crematory shall provide a holding facility that complies with any applicable public health law, that preserves the dignity of the human remains.

(5) Holding facilities must be secure from access by all unauthorized persons;

(6) A crematory shall not simultaneously cremate more than one human remain within the same cremation chamber. The processing, packaging, storage and disposition of cremated remains shall be as prescribed in the rules and regulations promulgated by the department of health division of professional regulation.

(7) A crematory or funeral home shall be authorized to dispose of the cremated remains which have been abandoned at the crematory or funeral home for more than six (6) months. All reasonable attempts must be made and diligence exercised to contact the person in charge who authorized the cremation.

(b) This section does not apply to the cremation of various body parts from different human bodies.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-14 - Payments for securing business prohibited.

§ 5-33.2-14 Payments for securing business prohibited.  Every funeral establishment, funeral director/embalmer, or its agent or representatives, who pays, or causes to be paid, directly or indirectly, any sum of money or other valuable consideration for the securing of business, and every person who accepts any sum of money or other valuable consideration, directly or indirectly, from a funeral director/embalmer or an agent or owner of a funeral establishment in order that the latter may obtain business, is guilty of a misdemeanor and upon conviction shall be punished as subsequently provided, and the certificate of any funeral director/embalmer or the license of any funeral establishment violating the provisions of this section or whose agents or servants violate these provisions, shall be revoked by the division. This section does not prohibit the funeral establishment or funeral director/embalmer from advertising.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-15 - Annual renewal of licenses.

§ 5-33.2-15 Annual renewal of licenses.  All licenses issued under the provisions of this chapter must be renewed annually by their holders, who shall pay to the division a yearly renewal fee for the renewal of a funeral director/embalmer's license, and additional fees for each funeral establishment branch office license and for the crematory license. These fees are as set forth in § 23-1-54. On or before the fifteenth day of November in each year, the division shall mail to each licensed funeral director/embalmer and to each licensed funeral establishment, funeral establishment branch office and crematory an application for the renewal. Applications, accompanied by the fee for renewal, shall be filed with the division on or before the thirty-first day of December in each year. Applications filed after the thirty-first of December and on or before the fifteenth of January must be accompanied by a fee as set forth in § 23-1-54 for funeral director/embalmers and funeral establishments in addition to the previously established renewal fees. Any funeral director/embalmer who acts or holds himself or herself out as a funeral director/embalmer after his or her certificate has been lapsed shall be punished as provided in this chapter. Any funeral establishment, funeral establishment branch office or crematory who acts or holds itself out as a funeral establishment after its license has lapsed shall be punished as provided in this chapter.

History of Section.
(P.L. 1995, ch. 255, § 2; P.L. 2001, ch. 77, art. 14, § 8; P.L. 2007, ch. 73, art. 39, § 6; P.L. 2012, ch. 241, art. 9, § 7.)



Chapter 5-33.2-16 - Funeral director/Embalmer  Internship.

§ 5-33.2-16 Funeral director/Embalmer  Internship.  (a) Nothing in this chapter shall be construed as prohibiting any person from serving as a funeral director/embalmer intern. Before an internship begins the person desiring to become an intern shall register with the division on any forms that it prescribes. No person under the age of eighteen (18) years shall be permitted to register as an intern. The division may make any rules and regulations that it deems advisable for the supervision of interns. All persons registering as an intern shall pay a fee as set forth in § 23-1-54 at the time of the registration. That intern is not permitted to advertise or hold himself or herself out to the public as a registered funeral director/embalmer. The term of internship shall be not less than one year; provided, that if an intern after having served his or her internship fails to pass the examination for a funeral director/embalmer's license or fails to embalm fifty (50) human remains during their internship, he or she may continue their internship. The total term of internship must be completed within five (5) years from the date of original registration.

(b) The intern must have assisted in embalming at least fifty (50) bodies if the period for registered internship is to be satisfied in one year. If the internship is for more than one year, the applicant must embalm at least twenty-five (25) bodies for each year of their internship. Each licensed funeral establishment embalming up to one hundred fifty (150) human remains per year shall be allowed to register one intern at one time. Each establishment embalming more than one hundred fifty (150) but less than three hundred (300) human remains per year shall be allowed to register two (2) interns at one time. Each establishment embalming three hundred (300) or more human remains per year shall be allowed to register three (3) interns at one time.

History of Section.
(P.L. 1995, ch. 255, § 2; P.L. 2001, ch. 77, art. 14, § 8; P.L. 2007, ch. 73, art. 39, § 6; P.L. 2012, ch. 241, art. 9, § 7.)



Chapter 5-33.2-17 - Revocation or suspension of license.

§ 5-33.2-17 Revocation or suspension of license.  (a) The division has the power to refuse to issue or may revoke or suspend any license issued by it under this chapter, after written notification and a hearing before the board for gross incompetency, for unprofessional conduct, which is defined to include:

(1) Conviction of a felony;

(2) Misrepresentations made of services, goods, or of funeral prices or fraud committed as a holder of a license for the practice of embalming, funeral directing or the holder of a license as a funeral establishment, funeral establishment branch or crematory;

(3) False or misleading advertising as the holder of a license for the practice of embalming, funeral directing or the holder of a license as a funeral establishment, funeral establishment branch or crematory; violating any regulations relating to "truth in advertising"; or failure to do the following:

(i) List only full-time employees or those having an ownership interest in the advertisements including his or her title, which clearly identifies ones duties;

(ii) List the name of the funeral director of record for the establishment in all advertising;

(iii) A deceased founder may be listed in advertisements with the notation "founder" following the name;

(4) Solicitation of dead human bodies by any licensed embalmer, funeral director, funeral attendant or the holder of license as a funeral establishment, funeral establishment branch or crematory, its agents, assistants or employees, whether the solicitation occurs after death or while death is impending; provided, that this does not prohibit general advertising;

(5) Employment directly or indirectly of any intern, agent, assistant, employee, or other person, on part or full-time, or on commission, for the purpose of calling upon individuals or institutions by whose influence dead human bodies may be turned over to a particular funeral establishment;

(6) The direct or indirect payment or offer of payment of a commissioner by any funeral establishment, funeral establishment branch or crematory, its agents, assistants, or employees for the purpose of securing business;

(7) Solicitation or acceptance by a licensed funeral director/embalmer, or the holder of a license as a funeral establishment, funeral establishment branch or crematory, of any commission or bonus or rebate in consideration of recommending or causing a dead human body to be disposed of in any crematory, mausoleum or cemetery;

(8) Using any funeral merchandise previously used in whole or in part without prior written permission of the person selecting and/or paying for the use of the merchandise;

(9) Violation of any of the provisions of this chapter;

(10) Violation of any state law or rule and regulation affecting the handling, custody, care, transportation or final disposition of dead human bodies;

(11) Fraud or misrepresentation in obtaining or renewing a license;

(12) Refusing to properly release a dead human body to the custody of the person or entity who has the legal right to effect the release and authorized cost has been paid;

(13) Aiding or abetting an unlicensed person to practice funeral directing and embalming or holding oneself out as a licensed funeral director/embalmer.

(14) Failure to secure any required permit for removal or burial of dead human remains prior to interment or final disposition;

(15) Knowingly making any false statement on a certificate of death;

(16) Violation of chapter 33.1 of this title entitled "Funeral Service Contracts";

(17) Discriminating in services because of race, creed, color, or national origin;

(18) Permitting non-funeral service licensees to make arrangements for a funeral prior to, or at, need unless exempted under chapter 33.1 of this title or a registered intern under the supervision of a licensee;

(19) Substantial or repeated violations of the Rules and Regulations of the Federal Trade Commission and/or the Occupational Safety and Health Administration, or for other violations deemed sufficient; provided, that before any license is revoked or suspended, the license holder shall have notice, in writing, of the charge or charges against him or her and shall have reasonable opportunity to be heard in his or her defense.

(b) Any person whose certificate has been revoked or suspended may apply to have the certificate reissued, and the certificate shall be reissued to him or her upon a satisfactory showing that disqualification has ceased.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-18 - Summons of witnesses.

§ 5-33.2-18 Summons of witnesses.  The division has power by its administrator to summon any person to appear as a witness and testify at any hearing of the division under the provisions of this chapter and to examine and to administer oaths to those witnesses.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-19 - Appeals.

§ 5-33.2-19 Appeals.  Any person aggrieved by any decision or ruling of the division may appeal that decision to the administrator of the division or his or her designee. A further appeal may then be made to the appropriate board of examiners. Any person aggrieved by any decision or ruling of that board may appeal the decision to the director of the department. Any further appeal from the action of the director shall be in accordance with the provisions of chapter 35 of title 42, "Administrative Procedures Act." The division shall be considered a person for the purposes of this section.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-20 - Restricted receipts accounts for fees.

§ 5-33.2-20 Restricted receipts accounts for fees.  All the proceeds of any fees collected pursuant to the provisions of this chapter, shall be placed in a restricted receipts accounts, which is used for the general purposes of the division of professional regulation with the department of health.

History of Section.
(P.L. 1995, ch, 255, § 2.)



Chapter 5-33.2-21 - Penalty for violations.

§ 5-33.2-21 Penalty for violations.  Any person, partnership, corporation, limited liability company, association or his or her or its agents or representatives violating any of the provisions of this chapter, or of any rules or regulation of the division, is guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not exceeding six (6) months, or by a fine not exceeding five hundred dollars ($500), or by both the fine and imprisonment, within the discretion of the court.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-22 - Complaints of violations.

§ 5-33.2-22 Complaints of violations.  (a) Complaints for violation of the provisions of this chapter or of any lawful rules or regulation made under this chapter by the division may be made by the administrator of the division or by any person authorized by the administrator, who shall be exempt from giving surety for costs on that complaint.

(b) All complaints filed with the division charging a person or establishment with having been guilty of any actions specified in this chapter or the rules and regulations must be sworn and notarized. Complaints for violation of the provisions of this chapter or of any lawful rules or regulation made under this chapter by the division may be made by the administrator of the division or by any person authorized by the administrator, who shall be exempt from giving surety for costs on that complaint.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-23 - Severability.

§ 5-33.2-23 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation and the application of the provision to other persons or circumstances, is not affected.

History of Section.
(P.L. 1995, ch. 255, § 2.)



Chapter 5-33.2-24 - Proper authority for funeral arrangements and disposition of human remains.

§ 5-33.2-24 Proper authority for funeral arrangements and disposition of human remains.  Every licensed funeral director/embalmer, licensed funeral establishment, licensed crematory, and cemetery shall comply with the following rules with respect to proper authority for funeral arrangements and disposition of human remains:

(1) If a licensed funeral establishment is a party to a funeral services contract, as defined in § 5-33.1-2, for the benefit of a deceased person, only when executed by the principal, him or herself and the contract is still in effect at the time of that person's death, the terms of that contract shall control the nature of the funeral goods and services to be provided, the manner in which funeral services are to be conducted for the deceased, and the final disposition of the deceased person's remains to the full extent provided in that contract. When the contract is executed by the principal, him or herself, and specifies cremation as the chosen disposition, the contract is considered sufficient legal authorization for cremation. No licensed funeral establishment, licensed crematory, or cemetery nor any of its agents or employees, may cancel or materially alter any of the arrangements specified in that contract, even if requested to do so by a member of the deceased person's family or a funeral planning agent designated pursuant to chapter 33.3 of this title unless compliance with the terms of the original contract would result in a violation of any applicable federal, state or local law or regulation, notwithstanding the provisions of this chapter.

(2) To the extent that there is no funeral services contract in effect at the time of death for the benefit of the deceased person, indicating the wishes of the deceased person with respect to the nature of the funeral goods and services to be provided, the manner in which funeral services are to be conducted, or the final disposition of the deceased person's remains, then the funeral establishment and its agents or employees shall follow the directions of the deceased person's survivors, in the following order of priority:

(i) An agent designated pursuant to chapter 33.3 of this title, if any;

(ii) The surviving spouse or domestic partner of the deceased;

(iii) The surviving adult children of the deceased;

(iv) The surviving parent(s) of the deceased;

(v) The surviving brother(s) or sister(s) of the deceased;

(vi) The surviving adult grandchildren of the deceased;

(vii) The surviving adult niece(s) or nephew(s) of the deceased;

(viii) The guardian of the person of the deceased at the time of his or her death.

(3) All licensed funeral directors/embalmers, licensed funeral establishments, licensed crematories, cemeteries, and all their agents and employees shall be held harmless, and shall not be subject to civil suit, either as individual(s), partnership(s), or corporation(s) for complying with the provisions of this chapter.

(4) For the purpose of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(i) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(ii) Neither partner is married to anyone else;

(iii) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(iv) Partners resided together and had resided together for at least one year at the time of death; and

(v) Partners were financially interdependent as evidenced by at least two (2) of the following:

(A) Domestic partnership agreement or relationship contract;

(B) Joint mortgage or joint ownership of primary residence;

(C) Two (2) of the following:

(I) Joint ownership of motor vehicle;

(II) Joint checking account;

(III) Joint credit account;

(IV) Joint lease; and/or

(D) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 1999, ch. 196, § 1; P.L. 2009, ch. 369, § 1; P.L. 2009, ch. 385, § 1.)



Chapter 5-33.2-25 - Mandatory continuing education training.

§ 5-33.2-25 Mandatory continuing education training.  Every funeral director/embalmer shall be required to participate in a total of five (5) hours annually of continuing education training of which three (3) hours are mandated by annual OSHA training; provided, however, those funeral directors or embalmers who are sixty-five (65) years of age or older and have forty (40) years of experience are exempt from this requirement. Said five (5) hours of annual training shall be required for renewals issued as of January 1, 2008.

History of Section.
(P.L. 2007, ch. 326, § 1; P.L. 2009, ch. 367, § 1; P.L. 2009, ch. 387, § 1.)



Chapter 5-33.2-26 - Licensure by endorsement.

§ 5-33.2-26 Licensure by endorsement.  Any funeral director/embalmer that is currently licensed in good standing in another state may be licensed by endorsement in Rhode Island. Every funeral director/embalmer seeking such licensure must also be a graduate of a mortuary college, must have passed the funeral director and embalmer portions of the written examination of the national board. Furthermore, every funeral director/embalmer must comply with all requirements of chapter 5-33, and successfully complete a practical examination in Rhode Island. Anyone licensed in another state prior to 1985 is hereby exempt from the National Board Examination requirements set forth in this section.

History of Section.
(P.L. 2007, ch. 326, § 1.)






Chapter 5-33.3 - Funeral Planning Agent Designation

Chapter 5-33.3-1 - Title.

§ 5-33.3-1 Title.  This act may be known as the "Funeral Planning Agent Designation Act."

History of Section.
(P.L. 1999, ch. 196, § 2.)



Chapter 5-33.3-2 - Definitions.

§ 5-33.3-2 Definitions.  As used in this chapter:

(a) "Funeral planning agent" means a person who is at least eighteen (18) years of age, who has been duly and lawfully designated, and who has accepted the designation, to act for the principal, and who has authority and responsibility to make all arrangements, regarding funeral preparation, planning, the nature of the funeral goods and services to be provided, the manner in which funeral services are to be conducted, burial, and/or the disposition of the principal's remains, including cremation, upon the death of the principal. The funeral planning agent may be a relative or a non-relative of the principal, except as otherwise provided for in § 5-33.3-3(d).

(b) "Principal" means the person designating another individual or individuals to serve as his or her funeral planning agent upon the person's death.

(c) "Relative" means any person defined pursuant to the provisions of § 5-33.2-24(2)(ii)  (2)(vii).

History of Section.
(P.L. 1999, ch. 196, § 2.)



Chapter 5-33.3-3 - Designation of funeral planning agent.

§ 5-33.3-3 Designation of funeral planning agent.  (a) Any individual who is at least eighteen (18) years of age and of sound mind is allowed to designate a primary funeral planning agent and alternate agent, if they wish.

(b) All health care providers, as licensed under the provisions of chapter 29 or 37 of this title, all health care facilities, as defined in chapter 17 of title 23, all funeral directors/embalmers and funeral service establishments as defined in chapter 33.2 of this title, and all crematories and cemeteries, as well as their agents and employees shall be required to comply with all of the provisions of this act.

(c) The individual making the designation pursuant to subsection (a) of this section shall designate a primary agent, but shall not be required to designate an alternate agent. No person so designated as the funeral planning agent shall be required to take on the responsibilities of said designation if they are unwilling or incapable of doing so.

(d) No person may act as a primary funeral planning agent or alternate agent for more than one non-relative at any one time except that a person may serve as a funeral planning agent to any and all of their own relatives and any one non-relative simultaneously. The designated agent or alternate agent shall sign the designation accepting the appointment. A person accepting said appointment shall assume ultimate responsibility for ensuring full payment of all expenses and costs connected to the funeral of the principal from the principal's resources, or in the event the principal's resources are insufficient to ensure full payment, from the agent's own personal financial resources.

(e) All individuals, facilities, and establishments listed in subsection (b) of this section shall be held harmless, and shall not be subject to civil suit, either as individual(s), partnership(s) or corporation(s) for complying with the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 196, § 2.)



Chapter 5-33.3-4 - Form of designation.

§ 5-33.3-4 Form of designation.  (a) The designation provided for in section 5-33.3-3 may be in substantially the following form:

I, (PRINCIPAL), do hereby name and designate (PRIMARY AGENT) as my primary funeral planning agent, or if he/she is unwilling or incapable (ALTERNATE AGENT) as my alternate funeral planning agent, who shall have the sole responsibility and authority to make any and all arrangements and decisions regarding my funeral preparation and planning, burial or disposition of my remains, including cremation, upon my death, pursuant to the provisions of § 5-33.2-24. By signing this document, the aforementioned agent(s) agree to ensure payment for all outstanding expenses related to my funeral. The agent further certifies that if I am a non-relative to the agent, then I am the only non-relative for whom the agent is serving as a funeral planning agent. This document shall revoke and shall make null and void any and all previous designations of a funeral planning agent.

Witness: ]]]]]]]]]]]]]]]]]] Principal:

=p0;0

(Name and address of Witness) ]]]] Name and address of Principal:

Dated: ]]]]]]]]]]]]]] Dated:

Primary Agent: ]]]]]]]]]]]]]] Alternate Agent:

Name and Address of Primary Agent Name and Address of Alternate Agent

=p0;0

Dated: ]]]]]]]]]]]]]] Dated

State of ]]]]]]]]]]]]]]]]]] County of

Subscribed and sworn to before me this ]]]]]]]] day of

=p0;0

]]]]]]]]]]]]]]]]]]]]]]]] (Notary Public)

(b) Upon the proper and complete execution of a funeral planning agent designation form, a signed notarized original thereof shall be given to the principal executing the form, the primary funeral planning agent, and the alternate funeral planning agent, if any.

(c) The principal is encouraged to review in detail his or her specific wishes regarding the nature of the funeral goods and services to be provided, the manner in which funeral services are to be conducted, and/or the disposition of his or her remains with their funeral planning agent(s).

(d) This chapter shall not be construed to prohibit the participation of other individuals in the funeral planning process as well as the funeral itself. No individuals shall be required to designate a funeral planning agent under the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 196, § 2.)






Chapter 5-34 - Nurses

Chapter 5-34-1 - Legislative intent.

§ 5-34-1 Legislative intent.  The legislature of the state, in order to safeguard life, health, property, and the public welfare of the people of this state and, in order to protect the people of the state from the unauthorized, unqualified, and improper application of services by individuals in the practice of nursing, declares it a policy to continue to adequately provide for state regulatory authority for nursing. The legislature further declares it is the policy of the state that state regulatory authority for nursing has the power to enforce the provisions of this chapter. Any person who practices or offers to practice nursing or who represents oneself as a licensed professional or practical nurse without qualifying under the provisions of this chapter endangers the public health.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-1.1 - Title of act.

§ 5-34-1.1 Title of act.  This act shall be known and may be cited as "The Rhode Island Nurse Practice Act."

History of Section.
(P.L. 2003, ch. 125, § 1; P.L. 2003, ch. 138, § 1.)



Chapter 5-34-2 - License and registration required to practice nursing or use title.

§ 5-34-2 License and registration required to practice nursing or use title.  It is unlawful for any person to practice or offer to practice nursing in this state or to use any title, sign, abbreviation, card, or device indicating authority to practice nursing unless that person is licensed and registered under the provisions of this chapter or by the compact set forth in chapter 5-34.3.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2007, ch. 50, § 1; P.L. 2007, ch. 62, § 1.)



Chapter 5-34-3 - Definitions.

§ 5-34-3 Definitions.  As used in this chapter:

(1) "Advanced practice nurse" means the status of qualified individuals who hold an active license as a registered nurse and an active license as a nurse in an advanced role as defined under the provisions of this chapter or chapter 5-34.2.

(2) "Approval" means the process where the board of nursing evaluates and grants official recognition to basic nursing education programs meeting established criteria and standards.

(3) "Certified registered nurse practitioner" is an advanced practice nurse utilizing independent knowledge of physical assessment and management of health care and illnesses. The practice includes prescriptive privileges. The practice includes collaboration with other licensed health care professionals including, but not limited to, physicians, pharmacists, podiatrists, dentists and nurses.

(4) "Department" means the department of health.

(5) "Health" means optimum well-being.

(6) "Healthcare" means those services provided to promote the optimum well-being of individuals.

(7) "Licensed" means the status of qualified individuals who have completed a designated process by which the board of nursing grants permission to individuals accountable and/or responsible for the practice of nursing and to engage in that practice, prohibiting all others from legally doing so.

(8) "Nursing" means the provision of services that are essential to the promotion, maintenance, and restoration of health throughout the continuum of life. It provides care and support of individuals and families during periods of wellness, illness, and injury, and incorporates the appropriate medical plan of care prescribed by a licensed physician, dentist, or podiatrist. It is a distinct component of health services. Nursing practice is based on specialized knowledge, judgment, and nursing skills acquired through educational preparation in nursing and in the biological, physical, social, and behavioral sciences.

(9) "Practical nursing" is practiced by licensed practical nurses (L.P.N.s). It is an integral part of nursing based on a knowledge and skill level commensurate with education. It includes promotion, maintenance, and restoration of health and utilizes standardized procedures leading to predictable outcomes, which are in accord with the professional nurse regimen under the direction of a registered nurse. In situations where registered nurses are not employed, the licensed practical nurse functions under the direction of a licensed physician, dentist, podiatrist or other licensed health care providers authorized by law to prescribe. Each L.P.N. is responsible for the nursing care rendered.

(10) "Professional nursing" is practiced by registered nurses (R.N.s). The practice of professional nursing is a dynamic process of assessment of an individual's health status, identification of health care needs, determination of health care goals with the individual and/or family participation and the development of a plan of nursing care to achieve these goals. Nursing actions, including teaching and counseling, are directed toward the promotion, maintenance, and restoration of health and evaluation of the individual's response to nursing actions and the medical regimen of care. The professional nurse provides care and support of individuals and families during periods of wellness and injury, and incorporates where appropriate, the medical plan of care as prescribed by a licensed physician, dentist or podiatrist or other licensed health care providers authorized by law to prescribe. Each R.N. is directly accountable and responsible to the consumer for the nursing care rendered.

(11) "Psychiatric and mental health nurse clinical specialist" is an advanced practice nurse utilizing independent knowledge and management of mental health and illnesses. The practice may include prescription privileges of certain legend medications, controlled substances from Schedule II classified as stimulants, and controlled substances from Schedule IV within the scope of their practice. The practice may include collaboration with other licensed health care professionals, including, but not limited to, psychiatrists, psychologists, physicians, pharmacists, and nurses. The psychiatric and mental health clinical specialist holds the qualifications defined in § 5-34-40.1.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1990, ch. 162, § 1; P.L. 1991, ch. 361, § 2; P.L. 1993, ch. 93, § 1; P.L. 1993, ch. 303, § 1; P.L. 1997, ch. 261, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-4 - Board of nursing  Establishment  Composition  Appointment, terms, and removal of members  Director of nurse registration and nursing education.

§ 5-34-4 Board of nursing  Establishment  Composition  Appointment, terms, and removal of members  Director of nurse registration and nursing education.  (a) Within the division of professional regulation, pursuant to chapter 26 of this title, there is a board of nurse registration and nursing education. The board shall be composed of fifteen (15) members. The term of office shall be for three (3) years. No member shall serve more than two (2) consecutive terms. The member shall serve until a qualified successor is appointed to serve. In making those appointments, the director of the department of health shall consider persons suggested by professional nurse organizations and the practical nurse's association.

(b) Present members of the board holding office under the provisions of this chapter shall serve as members of the board until the expiration of their terms or until qualified successors are appointed. The fifteen (15) member board shall include: eleven (11) professional nurses, two (2) practical nurses appointed by the director of health and approved by the governor and two (2) members of the general public appointed by the governor. Three (3) professional nurses shall be from different basic education programs preparing students to become nurses; one professional nurse shall be from a nursing service administration; four (4) professional non-administrative, clinical nurses not licensed as advanced practice nurses, and three (3) professional advanced practice nurses, one who holds a license as a certified registered nurse anesthetist, one who holds a license as a certified registered nurse practitioner, and one who holds a license as a psychiatric and mental health nurse clinical specialist. No educational program or cooperating agency shall have more than one representative on the board.

(c) The director of health may remove any member from the board for cause including, but not limited to, neglect of any duty required by law, or incompetence, or unprofessional conduct, or willful misconduct. A member subject to disciplinary proceedings shall be disqualified from board business until the charge is adjudicated. There shall also be a director of nurse registration and nursing education appointed by the director of health in accordance with the provisions of chapter 4 of title 36.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1988, ch. 180, § 1; P.L. 1993, ch. 93, § 1; P.L. 1993, ch. 303, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-5 - Board of nursing  Qualifications of members.

§ 5-34-5 Board of nursing  Qualifications of members.  (a) Each member of the board of nurse registration and nursing education shall:

(1) Be a citizen of the United States;

(2) Be a resident of the state for at least one year immediately preceding appointment;

(3) File the statutory oath of office with the secretary of state before beginning the term of office; and

(4) Sign a conflict-of-interest statement.

(b) Each professional nurse member of the board shall:

(1) Be currently licensed as a registered nurse in the state; and

(2) Have at least five (5) years' experience in nursing practice or administration, nursing service, or teaching or administration in a nursing education program and is currently employed in nursing at the time of appointment and employed in nursing for at least three (3) years immediately preceding appointment.

(c) Each practical nurse member of the board shall:

(1) Be currently licensed as a practical nurse in the state; and

(2) Have at least five (5) years' experience in practical nursing and is currently employed in nursing for at least three (3) years immediately preceding appointment.

(d) Each advanced practice nurse member of the board shall:

(1) Be currently licensed as an advanced practice nurse in the state; and

(2) Have at least five (5) years experience in nursing practice and is currently employed as an advanced practice nurse for at least three (3) years immediately preceding appointment.

(e) Neither member from the general public shall be a nurse or shall be enrolled in a nursing education program.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-6 - Board of nursing  Organization  Meetings.

§ 5-34-6 Board of nursing  Organization  Meetings.  The board of nurse registration and nursing education shall elect annually from its membership a president and vice-president. A secretary shall also be elected. The state director of nurse registration and nursing education shall not be a member of the board. Meetings may be called by the president, vice-president, director of nurse registration and nursing education, director of the department of health, or upon written request of five (5) members of the board. A majority constitutes a quorum at any meeting.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-7 - Board of nursing  General powers.

§ 5-34-7 Board of nursing  General powers.  The board of nurse registration and nursing education is authorized, subject to the approval of the director of the department of health, to:

(1) Adopt, review, or revise rules, and regulations consistent with the law that may be necessary to effect provisions of the chapter;

(2) Approve nursing education programs according to the rules established by the board;

(3) Require standards for nursing practice within organized nursing services and the individual practice of licensees;

(4) Approve the examinations for licensure;

(5) Establish requirements to validate competence for reinstatement to the active list;

(6) Conduct hearings upon charges calling for discipline of a licensee or revocation of a license;

(7) Issue subpoenas to, compel the attendance of witnesses at, and administer oaths to persons giving testimony at hearings;

(8) Cause the prosecution or enjoinder of all persons violating this chapter;

(9) Maintain a record of all its proceedings;

(10) Submit an annual report to the director of the department of health;

(11) Utilize other persons that may be necessary to carry on the work of the board;

(12) Conduct public hearings, investigations, and studies of nursing practice, nursing education, and related matters and prepare and issue publications that, in the judgment of the board, allow the nursing profession to provide safe, effective nursing services to the public;

(13) Determine qualifications necessary for prescriptive privileges for certified registered nurse practitioners;

(14) Grant certified registered nurse practitioners prescriptive privileges;

(15) Determine qualification necessary for the prescriptive privileges for psychiatric and mental health clinical nurse specialists; and

(16) Grant certified psychiatric and mental health clinical nurse specialists prescriptive privileges.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1990, ch. 162, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-8 - Board of nursing  Compensation of members.

§ 5-34-8 Board of nursing  Compensation of members.  No member of the board of nurse registration and nursing education shall be compensated for the discharge of official duties.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2005, ch. 117, art. 21, § 11.)



Chapter 5-34-9 - Register of nurses  Records  Issuance of licenses.

§ 5-34-9 Register of nurses  Records  Issuance of licenses.  The department shall license and renew licenses upon the recommendation of the board of nurse registration and nursing education and shall maintain a roster of all applicants for licensure and all nurses licensed under this chapter, which shall be open at all reasonable times to public inspection; and shall be custodian of all records pertaining to the roster and licensing of all nurses; and shall have the custody of the official seal. The department shall issue all licenses to practice nursing only upon recommendation of the board of nurse registration and nursing education.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-10 - Qualifications of professional nurse applicants.

§ 5-34-10 Qualifications of professional nurse applicants.  An applicant for licensure to practice as a professional nurse shall submit to the board written evidence on forms furnished by the division of professional regulation, verified by oath, that the applicant:

(1) Has completed at least an approved high school course of study or the equivalent supported by diploma or certificate of the course of study as determined by the rules and regulations of the state board of education;

(2) Has successfully completed the prescribed curriculum in an approved basic professional nursing education program and holds a diploma from the program; and

(3) Is of good moral character.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-11 - Licensing of professional nurses.

§ 5-34-11 Licensing of professional nurses.  (a) By examination. The applicant is required to pass a written or computerized adaptive testing examination determined by the board of nurse registration and nursing education. Upon successful completion of that examination, the applicant shall receive a license to practice nursing as a professional nurse.

(b) Without examination by endorsement. A license to practice nursing as a professional nurse may be issued without examination to an applicant who is licensed by examination as a professional nurse under the laws of another state or territory if, in the opinion of the board of nurse registration and nursing education, the applicant meets the qualifications required of professional nurses in this state.

(c) Applications. The board of nurse registration and nursing education shall act on each application within ninety (90) days of its submission.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1993, ch. 93, § 1; P.L. 1993, ch. 147, § 1; P.L. 1993, ch. 303, § 1.)



Chapter 5-34-12 - Application fee for professional nurses.

§ 5-34-12 Application fee for professional nurses.  The applicant for a license to practice as a professional nurse shall pay a fee as set forth in § 23-1-54.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2001, ch. 77, art. 14, § 9; P.L. 2007, ch. 73, art. 39, § 7; P.L. 2012, ch. 241, art. 9, § 8.)



Chapter 5-34-13 - Right to use professional nurse title.

§ 5-34-13 Right to use professional nurse title.  Any person who holds a license to practice as a professional nurse in this state shall have the right to use the title "Registered nurse" and the abbreviation "R.N." No other person may assume that title or use that abbreviation or any other words or letters, signs, figures, or devices to indicate that the person using it is a professional nurse.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-14 - Qualifications of practical nurse applicants.

§ 5-34-14 Qualifications of practical nurse applicants.  An applicant for a license to practice as a licensed practical nurse shall submit to the board of nurse registration and nursing education written evidence on forms furnished by the department, verified by oath, that the applicant:

(1) Has completed the preliminary educational requirements prescribed by the board;

(2) Has furnished satisfactory proof that he or she successfully completed the prescribed curriculum in an approved program of practical nursing and holds a diploma or certificate from the program or is a graduate of an approved school of professional nursing or was a student in good standing at an approved school of professional nursing before completing the program of studies and, at the time of withdrawal, had completed a program of study, theory and clinical practice equivalent to that required for graduation from an approved school of practical nursing; and

(3) Is of good moral character.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1988, ch. 610, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-15 - Licensing of practical nurses.

§ 5-34-15 Licensing of practical nurses.  (a) By examination. The applicant for a license to practice as a licensed practical nurse in this state is required to pass a written or computerized adaptive testing examination determined by the board of nurse registration and nursing education. Upon successful completion of that examination, the applicant shall receive a license to practice nursing as a licensed practical nurse.

(b) Without examination by endorsement. A license to practice as a licensed practical nurse shall be issued without examination to any applicant who is licensed by examination as a practical nurse or a person entitled to perform similar services under a different title under laws of another state or territory if, in the opinion of the board of nurse registration and nursing education, the applicant meets the requirements for licensed practical nurses in this state.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1993, ch. 93, § 1; P.L. 1993, ch. 303, § 1.)



Chapter 5-34-16 - Application fee for practical nurse licensure.

§ 5-34-16 Application fee for practical nurse licensure.  The applicant for licensure to practice as a licensed practical nurse shall pay a fee as set forth in § 23-1-54.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2001, ch. 77, art. 14, § 9; P.L. 2007, ch. 73, art. 39, § 7; P.L. 2012, ch. 241, art. 9, § 8.)



Chapter 5-34-17 - Right to use practical nurse title.

§ 5-34-17 Right to use practical nurse title.  Any person who holds a license to practice nursing as a practical nurse in this state has the right to use the title "Licensed Practical Nurse" and the abbreviation "L.P.N." No other person may assume that title or use that abbreviation or any other words, letters, signs, figures, or devices to indicate that the person using it is a licensed practical nurse.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-18 - Signature on licenses for nursing.

§ 5-34-18 Signature on licenses for nursing.  All original licenses to practice nursing either as a professional or practical nurse under this chapter shall be signed by the president and the director of nurse registration and nursing education, and the director of the department of health.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-19 - Expiration and renewal of licenses.

§ 5-34-19 Expiration and renewal of licenses.  (a) The license of every person licensed under this chapter shall expire on the first day of March of every other year following the date of license. On or before the first day of January of every year, the director shall mail an application for renewal of license to people scheduled to be licensed that year. Every person who wishes to renew his or her license shall file with the department a duly executed renewal application together with the renewal fee as set forth in § 23-1-54.

(b) Upon receipt of an application accompanied by payment of fees, the department shall grant a renewal license effective March second and expiring two (2) years later on March first, and that renewal license shall render the holder a legal practitioner of nursing for the period stated on the certificate of renewal. Every person seeking renewal of a license pursuant to this section shall provide satisfactory evidence to the department that in the preceding two (2) years the practitioner has completed the ten (10) required continuing education hours as established by the department through rules and regulations. The department may extend for only one six (6) month period these educational requirements if the department is satisfied that the applicant has suffered hardship, which prevented meeting the educational requirement.

(c) Any person practicing nursing during the time his or her license has lapsed shall be considered an illegal practitioner and is subject to the penalties provided for violation of this chapter.

(d) A licensee whose license has expired by failure to renew may apply for reinstatement according to the rules established by the board. Upon satisfaction of the requirements for reinstatement, the board shall issue a renewal of license.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1983, ch. 33, § 1; P.L. 1993, ch. 138, art. 71, § 14; P.L. 2001, ch. 77, art. 14, § 9; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2; P.L. 2007, ch. 73, art. 39, § 7; P.L. 2012, ch. 241, art. 9, § 8.)



Chapter 5-34-19.1 - Applications to include data on race and ethnic background.

§ 5-34-19.1 Applications to include data on race and ethnic background.  Applications for all licenses and/or all license renewals issued pursuant to this chapter shall include a section requesting optional data on the race and ethnic background of the applicant. Only aggregate data on race and ethnic background may be disseminated by the department of health. The data obtained from the response to such section shall be tabulated by the board of nurse registration and nursing education. The data obtained from the response to such section shall remain confidential and can be released only in the aggregate. The applicant shall in no way be required to provide the information.

History of Section.
(P.L. 2004, ch. 289, § 1; P.L. 2004, ch. 460, § 1.)



Chapter 5-34-20 - Transfer to inactive list  Reinstatement.

§ 5-34-20 Transfer to inactive list  Reinstatement.  A nurse who does not intend to practice nursing during the two (2) year period, upon written request to the department, may have his or her name transferred to an inactive list and is not required to pay the renewal fee for as long as the inactive status is maintained. A licensee whose license has been transferred to the inactive list may apply for reactivation according to the rules established by the board. Upon satisfaction of the requirements for reinstatement, the department shall issue a renewal of license.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-21 - Receipts.

§ 5-34-21 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1989, ch. 126, art. 26, §§ 2, 15; P.L. 1995, ch. 370, art. 40, § 17.)



Chapter 5-34-24 - Grounds for discipline of licensees.

§ 5-34-24 Grounds for discipline of licensees.  The board of nurse registration and nursing education has the power to deny, revoke, or suspend any license to practice nursing; to provide for a non-disciplinary alternative only in situations involving alcohol or drug abuse or to discipline a licensee upon proof that the person is:

(1) Guilty of fraud or deceit in procuring or attempting to procure a license to practice nursing;

(2) Guilty of a crime of gross immorality;

(3) Unfit or incompetent by reason of negligence or habits;

(4) Habitually intemperate or is addicted to the use of habit-forming drugs;

(5) Mentally incompetent;

(6) Guilty of unprofessional conduct which includes, but is not limited to, all of the above and also:

(i) Abandonment of a patient;

(ii) Willfully making and filing false reports or records in the practice of nursing;

(iii) Willful omission to file or record nursing records and reports required by law;

(iv) Failure to furnish appropriate details of a client's nursing needs to succeeding nurses legally qualified to provide continuing nursing services to a client;

(v) Willful disregard of standards of nursing practice and failure to maintain standards established by the nursing profession; or

(7) Guilty of and willfully or repeatedly violating any of the provisions of this chapter and/or rule or regulation adopted pursuant to this chapter.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1995, ch. 43, § 1.)



Chapter 5-34-24.1 - Non-disciplinary alternative.

§ 5-34-24.1 Non-disciplinary alternative.  (a) The board of nurse registration and nursing education may provide for a non-disciplinary alternative in situations involving alcohol and drug abuse, or any mental illness as listed in the most recent revised publication or the most updated volume of either the Diagnostic and Statistical Manual of Mental Disorders (DSM) published by the American Psychiatric Association or the International Classification of Disease Manual (ICO) published by the World Health Organization and that substantially limits the life activities of the person with the illness; provided, that the nurse agrees to voluntarily participate in a program of treatment and rehabilitation.

(b) All records pertaining to a nurse's participation in the non-disciplinary program areconfidential and not subject to discovery, subpoena or public disclosure. Information related to the non-disciplinary program shall be provided to the nurse's employer to ensure adequate worksite monitoring and compliance.

History of Section.
(P.L. 1995, ch. 43, § 2; P.L. 1995, ch. 198, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-24.2 - Immunity.

§ 5-34-24.2 Immunity.  (a) The director of the department of health, director of nursing registration and education, board members, and their agents and employees shall be immune from suit in any action, civil or criminal, based on any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There is no civil liability on the part of, or cause of action of any nature against, the board, director, their agents or their employees or against any organization or its members, peer review board or its members, or other witnesses and parties to board proceedings for any statements made in good faith by them in any reports, communications, or testimony concerning an investigation by the board of the conduct or regarding the competence of a licensed nurse.

(b) No licensed health care provider, physician, or limited registrant may discharge, threaten or discriminate against an employee, staff member or any other person for making a report to, giving testimony to, or providing any other communication to the board, a peer review organization, or any appropriate supervisory personnel concerning the unprofessional conduct or incompetence or negligence of a nurse; provided, that the report, testimony or other communication was made in good faith.

History of Section.
(P.L. 2003, ch. 125, § 3; P.L. 2003, ch. 138, § 3.)



Chapter 5-34-25 - Procedure for discipline of licensees.

§ 5-34-25 Procedure for discipline of licensees.  (a) Upon filing a timely sworn complaint within a time period the board considers reasonable with the board charging a person with having been guilty of any of the actions specified in § 5-34-24, two (2) or more members of the board of nurse registration and nursing education immediately shall investigate those charges, or the board, after investigation, may institute charges.

(b) In the event that investigation, in the opinion of the board, reveals reasonable grounds for believing the applicant or licensee is guilty of the charges, the board shall notify the licensee of the charges and the time and place for a hearing at least twenty (20) days prior to the time fixed for the hearing. At the hearing, the accused has the right to appear personally, or by counsel, or both, to produce witnesses and to have subpoenas issued by the board. The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the board, which is served in accordance with the law. At the hearing, the board shall administer oaths that may be necessary for the proper conduct of the hearing. The board is not bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it. The board shall complete the investigation of each complaint and issue a decision within six (6) months of the receipt of the complaint. The board may extend the time for issuing its decision beyond the initial six (6) month period in documented cases in which delays in the process are the direct result of requests or actions by the accused and/or his or her representative(s) or other good cause. The board, on a case-by-case basis, for good cause shown in writing, may extend the time for issuing its decision. If the accused is found guilty of the charges, the board may revoke, suspend, or otherwise discipline a licensee.

(c) All hearings held under this section shall be conducted in accordance with the provisions of chapter 35 of title 42, "Administrative Procedures Act."

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1999, ch. 187, § 1; P.L. 2001, ch. 206, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-26 - Grounds for discipline without a hearing.

§ 5-34-26 Grounds for discipline without a hearing.  The director may temporarily suspend the license of a nurse without a hearing if the director finds that evidence in his or her possession indicates that a nurse's continuation in practice would constitute an immediate danger to the public. In the event that the director temporarily suspends the license of a nurse without a hearing, a hearing by the board must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-28 - Appeals from board.

§ 5-34-28 Appeals from board.  An appeal from any decision or order of the board may be taken by any aggrieved party to the superior court in the manner provided for in chapter 35 of title 42.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1983, ch. 253, § 13.)



Chapter 5-34-29 - Penalty for violations.

§ 5-34-29 Penalty for violations.  (a) It is a misdemeanor for any person, firm, corporation, or association to:

(1) Sell or fraudulently obtain or furnish any nursing diploma, license, or record or aid or abet in this;

(2) Practice nursing as defined by this chapter and under cover of any diploma, license, or record illegally or fraudulently obtained, or signed, or issued unlawfully or under fraudulent representation;

(3) Practice nursing as defined by this chapter unless licensed to do so under the provisions of this chapter;

(4) Use in connection with his or her name any designation tending to imply that he or she is a professional nurse or a licensed practical nurse unless licensed to practice under the provisions of this chapter;

(5) Practice nursing during the time his or her license issued under the provisions of this chapter is suspended or revoked;

(6) Conduct a basic professional nursing education program or a practical nursing education program unless it has been approved by the board of nurse registration and nursing education; and

(7) Violate any of the provisions of this chapter.

(b) The misdemeanor is punishable by a fine of not less than three hundred dollars ($300) for the first offense. Each subsequent offense is punishable by a fine of not less than five hundred dollars ($500), or by imprisonment of not more than one year, or by both the fine and imprisonment.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-30 - Injunction of violations.

§ 5-34-30 Injunction of violations.  When it appears to the board of nurse registration and nursing education that any person is violating any of the provisions of this chapter, the director of the department of health may cause an action to be instituted, commenced in the name of the board, to enjoin that violation in a court of competent jurisdiction, and that court may enjoin any person, firm, corporation, or association from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-31 - Practices and persons exempt.

§ 5-34-31 Practices and persons exempt.  No provisions of this chapter shall be construed as prohibiting:

(1) Gratuitous nursing by friends or members of the family or as prohibiting the care of the sick by domestic servants, housekeepers, nursemaids, companions, or household aides of any type, whether employed regularly or because of an emergency of illness, provided that person is employed primarily in a domestic capacity and does not hold himself or herself out or accept employment as a person licensed to practice nursing for hire under the provisions of this chapter or as prohibiting nursing assistants in the case of any emergency;

(2) The practice of nursing by students enrolled in approved educational programs of professional nursing or practical nursing educational programs nor by graduates of those schools or courses pending the results of the licensing examinations following that graduation, provided that they are licensed in this state within ninety (90) days from the date on the application fee receipt, in accordance with regulations prescribed by the board;

(3) The practice of nursing in this state by any legally qualified nurse of another state whose engagement requires him or her to accompany and care for a patient temporarily residing in this state during the period of this engagement not to exceed six (6) months in length, provided that person does not represent or hold himself or herself out as a nurse licensed to practice in this state;

(4) The practice of any legally qualified nurse of another state who is employed by the United States government or any bureau, division, or agency of the government while in the discharge of his or her official duties;

(5) Persons employed in state and licensed hospitals and sanatoria, licensed homes for the aged and/or convalescent persons, and recognized public health agencies from assisting in the nursing care of patients if adequate medical or nursing supervision is provided;

(6) Nursing care of the sick with or without compensation or personal profit when done in connection with the practice of the religious tenets of any recognized or established church by adherents as long as they do not engage in the practice of nursing as defined in this chapter;

(7) Persons who provide acceptable evidence of being currently licensed by examination or endorsement under the laws of other states of the United States and the District of Columbia from practicing nursing in this state for a period of ninety (90) days from the date on the application fee receipt, provided that they are licensed in this state within ninety (90) days from the date on the application fee receipt. The original privilege to work ninety (90) days from the date on the application fee receipt shall not be extended or renewed.

History of Section.
(P.L. 1982, ch. 328, § 2; P.L. 1993, ch. 93, § 1; P.L. 1993, ch. 303, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-32 - Enforcement of chapter.

§ 5-34-32 Enforcement of chapter.  The director of health shall enforce the provisions of this chapter. He or she is exempt from providing surety for costs in connection with the commencement of any legal proceedings pursuant to this chapter.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-33 - Severability.

§ 5-34-33 Severability.  The provisions of this chapter are severable and, if any of the provisions of this chapter are held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-34 - Immunity from liability for gratuitous emergency assistance.

§ 5-34-34 Immunity from liability for gratuitous emergency assistance.  No person licensed under the provision of this chapter or members of the same professions licensed to practice in other states of the United States who voluntarily and gratuitously and, other than in the ordinary course of his or her employment or practice, renders emergency medical assistance to a person in need is liable for civil damages for any personal injuries which result from acts or omissions by those persons in rendering the emergency care which may constitute ordinary negligence. The immunity granted by this section does not apply to acts or omissions constituting gross, willful, or wanton negligence or when the medical assistance is rendered at any hospital, doctor's office, or clinic where those services are normally rendered.

History of Section.
(P.L. 1982, ch. 328, § 2.)



Chapter 5-34-35 - Qualifications of a certified registered nurse practitioner applicant.

§ 5-34-35 Qualifications of a certified registered nurse practitioner applicant.  (a) An applicant for licensure to practice as a certified registered nurse practitioner shall submit to the board of nurse registration and nursing education written evidence on forms furnished by the division of professional regulation, verified by oath, that:

(1) The applicant is a registered nurse who has completed an accredited educational program resulting in a master's degree in nursing and/or an approved nurse practitioner course of study. This curriculum must include both a didactic component and supervised clinical experience. Effective January 1, 2004, all applicants for initial licensure must complete an accredited educational program resulting in a master's degree with a major in nursing.

(2) The applicant passed a national qualifying examination recognized by the board of nurse registration and nursing education.

(b) A license to practice as a certified registered nurse practitioner may be issued to an applicant who is licensed by examination or endorsement as a certified registered nurse practitioner under the laws of another state or territory if, in the opinion of the board, the applicant meets the qualifications required of certified registered nurse practitioners in this state.

History of Section.
(P.L. 1990, ch. 162, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-36 - Licensing of certified registered nurse practitioners.

§ 5-34-36 Licensing of certified registered nurse practitioners.  A license to practice as a certified nurse practitioner shall be issued if the applicant meets the qualifications for the certified registered nurse practitioner (R.N.P.). Persons who meet the qualifications of a certified registered nurse practitioner, as stated in § 5-34-35, and are currently licensed as certified registered nurse practitioners by examination or endorsement under the laws of another state of the United States and/or the District of Columbia shall be allowed to practice as certified registered nurse practitioners in this state for a period not to exceed ninety (90) days from the date of clearance by the board of nurse registration and nursing education of the department of health, provided that they are licensed in this state within ninety (90) days. The original privilege to work ninety (90) days from the date of clearance shall not be extended or renewed.

History of Section.
(P.L. 1990, ch. 162, § 2; P.L. 1998, ch. 48, § 1.)



Chapter 5-34-37 - Application fee for certified registered nurse practitioners.

§ 5-34-37 Application fee for certified registered nurse practitioners.  The initial application fee for licensure as a certified registered nurse practitioner, the renewal fee for a certified registered nurse practitioner, and the fee for application for prescriptive privileges shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1990, ch. 162, § 2; P.L. 1993, ch. 138, art. 71, § 14; P.L. 2001, ch. 77, art. 14, § 9; P.L. 2007, ch. 73, art. 39, § 7; P.L. 2012, ch. 241, art. 9, § 8.)



Chapter 5-34-38 - Right to use certified registered nurse practitioner title.

§ 5-34-38 Right to use certified registered nurse practitioner title.  Any person who holds a license to practice as a certified registered nurse practitioner in this state has the right to use the title certified registered nurse practitioner and use the abbreviation "R.N.P.". No other person may assume that title or use that abbreviation or any other words or letters, signs, figures, or devices to indicate that the person using it is a certified registered nurse practitioner.

History of Section.
(P.L. 1990, ch. 162, § 2.)



Chapter 5-34-39 - Process for prescriptive privileges of certified registered nurse practitioner.

§ 5-34-39 Process for prescriptive privileges of certified registered nurse practitioner.  (a) Prescriptive privileges for the certified registered nurse practitioner:

(1) Shall be granted under the governance and supervision of the department, board of nurse registration and nurse education; and

(2) Shall include prescription of legend medications and prescription of controlled substances from schedules II, III, IV and V that are established in regulation; and

(3) Must not include controlled substances from Schedule I.

(b) To qualify for prescriptive privileges an applicant must submit on forms provided by the board of nurse registration and nursing education, verified by oath, that the applicant has evidence of completion of thirty (30) hours of education in pharmacology within the three (3) year period immediately prior to date of application. To maintain prescriptive privileges the certified registered nurse practitioner (R.N.P.) must submit upon request of the board of nurse registration and nursing education evidence of thirty (30) hours continuing education in pharmacology every six (6) years.

History of Section.
(P.L. 1990, ch. 162, § 2; P.L. 1991, ch. 210, § 1; P.L. 1994, ch. 186, § 1; P.L. 1996, ch. 429, § 1; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2; P.L. 2008, ch. 124, § 1; P.L. 2008, ch. 186, § 1.)



Chapter 5-34-40 - Advanced practice nurse advisory committee.

§ 5-34-40 Advanced practice nurse advisory committee.  (a) The nine (9) member committee consists of two (2) certified registered nurse practitioners, two (2) certified registered nurse anesthetists, two (2) psychiatric and mental health clinical nurse specialists, one physician and two (2) consumers. The director of health shall appoint the committee. In making appointments to the committee, the director shall consider persons recommended by professional nurse organizations and professional medical associations. The professional members of the committee shall be currently engaged in practice. The consumer members shall be: (1) knowledgeable in consumer health concerns; (2) a resident of the state; (3) not licensed as a health care practitioner; (4) not a parent, spouse, sibling, or child of a person licensed as a health care practitioner, and not a student in a professional program; (5) not having a direct financial interest in health care services; (6) not a member or an employee of any board of control of any public or private health care service.

(b) Each member appointment shall be for three (3) years, with no member serving more than two (2) consecutive three (3) year terms except that in making the initial appointments the director designates: four (4) members for a term of two (2) years; three (3) members for a term of three (3) years; and the consumer members for three (3) year terms.

(c) This committee must meet not fewer than two (2) times per year. The committee has the following functions:

(1) To assess advanced nursing practice for the purpose of improving patient care.

(2) To review all complaints regarding advanced practice nurses, and recommend any and all disciplinary or corrective action that they deem appropriate, including revocation and suspension of license, upon proof that an advanced practice nurse has:

(A) Aided or abetted an uncertified person to practice as an advanced practice nurse;

(B) Become addicted to the use of liquor or controlled substances;

(C) Negligently, willfully, or intentionally acted in a manner inconsistent with the health and safety of persons entrusted to his or her care;

(D) Had his or her authorization to practice as an advanced practice nurse denied, revoked or suspended in another state;

(E) Engaged in the performance of medical functions beyond the scope of practice authorized by the provisions of this chapter;

(F) Willfully failed to file or record medical records and reports;

(G) Mental incompetence; or

(H) Willfully failed to maintain standards established by the nursing profession.

(ii) The recommendation shall be submitted to the board of nursing for implementation.

(3) To advise periodically to the board of nurse registration and nursing education regarding advanced nurse practice.

History of Section.
(P.L. 1990, ch. 162, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2; P.L. 2004, ch. 151, § 1; P.L. 2004, ch. 164, § 1.)



Chapter 5-34-40.1 - Qualifications of a psychiatric and mental health clinical nurse specialist applicant.

§ 5-34-40.1 Qualifications of a psychiatric and mental health clinical nurse specialist applicant.  (a) An applicant for licensure as a psychiatric and mental health clinical nurse specialist shall submit to the board written evidence on forms furnished by the department of health, verified by oath, that the applicant:

(1) Is a registered nurse who has completed an accredited educational program resulting in a master's degree in psychiatric and mental health nursing; and/or

(2) Passed a national qualifying examination recognized by the board.

(b) All persons who are engaged in the practice of a psychiatric and mental health clinical nurse specialist on July 1, 2003, who meet the definition in § 5-34-3(i) may be considered to have met the qualifications for licensure providing they have three (3) years experience acceptable to the board between January 1, 1997, and January 1, 2003. After January 1, 2004, all applicants for initial licensure must complete an accredited educational program resulting in a master's degree in nursing and must pass a national qualifying examination recognized by the board.

History of Section.
(P.L. 2003, ch. 125, § 3; P.L. 2003, ch. 138, § 3.)



Chapter 5-34-40.2 - Licensing of psychiatric and mental health clinical nurse specialists.

§ 5-34-40.2 Licensing of psychiatric and mental health clinical nurse specialists.  A license to practice as a psychiatric clinical nurse specialist shall be issued if the applicant meets the qualifications for the psychiatric and mental health clinical nurse specialist. Persons who meet the qualifications of a psychiatric and mental health clinical nurse specialist, as stated in § 5-34-40.1, and are currently licensed as psychiatric and mental health clinical nurse specialists by examination or endorsement under the laws of another state or territory of the United States and/or the District of Columbia shall be allowed to practice as psychiatric and mental health clinical nurse specialists in this state for a period not to exceed ninety (90) days from the date of clearance by the board of nurse registration and nursing education of the Rhode Island department of health, provided that they are licensed in this state within ninety (90) days. The original privilege to work ninety (90) days from the date of clearance shall not be extended or renewed.

History of Section.
(P.L. 2003, ch. 125, § 3; P.L. 2003, ch. 138, § 3.)



Chapter 5-34-40.3 - Application fee for psychiatric and mental health clinical nurse specialists.

§ 5-34-40.3 Application fee for psychiatric and mental health clinical nurse specialists.  The initial application fee for licensure as a psychiatric and mental health clinical nurse specialist, the renewal fee for a psychiatric and mental health clinical nurse specialist, and the application fee for prescriptive privileges shall be as set forth in § 23-1-54.

History of Section.
(P.L. 2003, ch. 125, § 3; P.L. 2003, ch. 138, § 3; P.L. 2007, ch. 73, art. 39, § 7; P.L. 2012, ch. 241, art. 9, § 8.)



Chapter 5-34-40.4 - Right to use psychiatric and mental health clinical nurse specialist title.

§ 5-34-40.4 Right to use psychiatric and mental health clinical nurse specialist title.  Any person who holds a license to practice as a psychiatric and mental health clinical nurse specialist in this state has the right to use the title psychiatric and mental health clinical nurse specialist and use the abbreviation "P.C.N.S." No other person may assume that title or use that abbreviation or any other words or letters, signs, figures, or devices to indicate that the person using it is a psychiatric and mental health clinical nurse specialist.

History of Section.
(P.L. 2003, ch. 125, § 3; P.L. 2003, ch. 138, § 3.)



Chapter 5-34-41 - Process for prescriptive privileges of psychiatric and mental health clinical nurse specialist.

§ 5-34-41 Process for prescriptive privileges of psychiatric and mental health clinical nurse specialist.  (a) Prescriptive privileges for the psychiatric and mental health clinical nurse specialist:

(1) Shall be granted under the governance and supervision of the division of professional regulations, board of nurse registration and nurse education; and

(2) Shall include prescription of certain psychotropic and certain legend medications, controlled substances from Schedule II classified as stimulants, and controlled substances from Schedule IV, that are prescribed in regulations;

(3) Shall not include controlled substances from Schedules I, II, III and V and those certain legend medications not included in subdivision (2) of this subsection; and

(4) Shall be granted for psychiatric and mental health clinical nurse specialists who have a master's degree in nursing.

(b) A psychiatric and mental health clinical nurse specialist as stated in § 5-34-3 shall be permitted to prescribe in accordance with annually updated guidelines, written in collaboration with the medical director or physician consultant of their individual establishments.

(c) A psychiatric and mental health clinical nurse specialist in independent practice does not have prescriptive privileges.

(d) To qualify for prescriptive privileges a psychiatric and mental health clinical nurse specialist, as stated in § 5-34-3, shall submit on forms provided by the board of nurse registration and nursing education, verified by oath, that the applicant has evidence of completion of thirty (30) hours of education in pharmacology of psychotropic drugs and certain legend medications within the three (3) year period immediately prior to date of application. To maintain prescriptive privileges the psychiatric and mental health clinical nurse specialist must submit upon request of the board of nurse registration and nursing education evidence of thirty (30) hours continuing education in pharmacology of psychotropic drugs every six (6) years.

History of Section.
(P.L. 1997, ch. 261, § 2; P.L. 2003, ch. 125, § 2; P.L. 2003, ch. 138, § 2.)



Chapter 5-34-42 - Global signature authority of certified registered nurse practitioners.

§ 5-34-42 Global signature authority of certified registered nurse practitioners.  Whenever any provision of the general or public law, or regulation requires a signature, certification, stamp, verification, affidavit or endorsement by a physician, it shall be deemed to include a signature, certification, stamp, verification, affidavit or endorsement by a certified registered nurse practitioner; provided, however, that nothing in this section shall be construed to expand the scope of practice of nurse practitioners.

History of Section.
(P.L. 2006, ch. 130, § 1; P.L. 2006, ch. 156, § 1.)



Chapter 5-34-43 - Criminal records review.

§ 5-34-43 Criminal records review.  (a) Notwithstanding any provision of law to the contrary contained in any general or public law, rule or regulation, any person seeking a license to practice under this chapter, or who is previously licensed and authorized to practice under this chapter and is seeking employment, shall undergo a federal and statewide criminal background check (BCI), which shall be processed prior to receiving a license to practice or to enter into employment.

(b) The applicant shall apply to the bureau of criminal identification for a national criminal records check that shall include fingerprints submitted to the federal bureau of investigation. Upon the discovery of any disqualifying information, the bureau of criminal identification will inform the applicant in writing of the nature of the disqualifying information; and, without disclosing the nature of the disqualifying information, will notify the licensing agency or the potential employer in writing that disqualifying information has been discovered.

(c) The applicant against whom disqualifying information has been found, may request that a copy of the criminal background report be sent to the licensing agency or the potential employer. The licensing agency or the potential employer shall make a judgment regarding the issuing of a license.

(d) In those situations in which no disqualifying information has been found, the bureau of criminal identification shall inform the applicant and the licensing agency or the potential employer in writing of this fact.

(e) It shall be the responsibility of the applicant to pay for the criminal records check.

History of Section.
(P.L. 2011, ch. 238, § 1; P.L. 2011, ch. 266, § 1.)






Chapter 5-34.1 - Nursing Pools



Chapter 5-34.2 - Nurse Anesthetists

Chapter 5-34.2-1 - Scope.

§ 5-34.2-1 Scope.  The provisions of this chapter shall govern the licensure requirements and practice standards for nurse anesthetists practicing in the state.

History of Section.
(P.L. 1991, ch. 265, § 1; P.L. 1992, ch. 435, § 1.)



Chapter 5-34.2-2 - Definitions.

§ 5-34.2-2 Definitions.  (a) "Board" means the board of nurse registration and nurse education established in § 5-34-4.

(b) "Certified registered nurse anesthetist" (CRNA) means a registered nurse who has successfully met the requirements stated in this chapter.

(c) "Practice of certified registered nurse anesthesia" means providing certain health care services under the supervision of anesthesiologists, licensed physicians, or licensed dentists in accordance with § 5-31.1-1(16) which requires substantial specialized knowledge, judgment and skill related to the administration of anesthesia, including preoperative and postoperative assessment of patients; administering anesthetics; monitoring patients during anesthesia; management of fluid in intravenous therapy and management of respiratory care.

History of Section.
(P.L. 1991, ch. 265, § 1; P.L. 1992, ch. 435, § 1; P.L. 2005, ch. 410, § 3.)



Chapter 5-34.2-3 - Requirements for licensure of the nurse anesthetist.

§ 5-34.2-3 Requirements for licensure of the nurse anesthetist.  Requirements for licensure as a nurse anesthetist shall consist of the following:

(1) Current licensure as a professional registered nurse in the state; and

(2) Graduation from an educational program accredited by the American Association of Nurse Anesthetists council on accreditation of nurse anesthesia educational programs or its predecessors or successors, and which has as its objective preparation of nurses to practice nurse anesthesia; and

(3) Initial certification by the American Association of Nurse Anesthetists council on certification of nurse anesthetists and recertification, as applicable by the American Association of Nurse Anesthetists council on recertification of nurse anesthetists or their predecessors or successors.

(4) The requirements stated in subdivision (3) of this section do not apply to a graduate nurse anesthetist awaiting initial certification results, providing that initial certification is accomplished within ninety (90) days upon completion of an accredited nurse anesthesia educational program.

(5) The requirements stated in subdivisions (2) and (3) of this section do not apply to a professional registered nurse who practices nursing in accordance with the provisions of the Nurse Practice Act, chapter 34 of this title, and who is enrolled as a bona fide student in an accredited nurse anesthesia program providing nurse anesthesia under the supervision of a certified registered nurse anesthetist and anesthesiologist.

(6) Beginning July 21, 1992, all nurse anesthetists shall be afforded the same period of time to become licensed. Notwithstanding the provisions of this section, no person practicing as a nurse anesthetist in Rhode Island on July 1, 1991, shall be required to obtain proper certification under this chapter. However, as required by subdivision (3) of this section, persons who become certified under this section shall become recertified as applicable.

History of Section.
(P.L. 1991, ch. 265, § 1; P.L. 1992, ch. 435, § 1; P.L. 1999, ch. 200, § 1.)



Chapter 5-34.2-4 - Duties of board.

§ 5-34.2-4 Duties of board.  (a) Applications. Applicants for licensure shall submit appropriate certification credentials, as described in § 5-34.2-3, plus an application fee (not refundable) made payable to the general treasurer, state of Rhode Island, as set forth in § 23-1-54.

(b) Renewal. Licensure as a nurse anesthetist shall be renewed during the same period as the professional registered nurses license to practice in Rhode Island. Renewal fee for a nurse anesthetists license shall be as set forth in § 23-1-54.

(c) Revocations, suspension or refusal to renew licensure. The board may revoke, suspend or refuse to renew the licensure of any nurse anesthetist, if the board finds that the person fails to meet the requirements for practice as a nurse anesthetist specified in either this chapter or board regulation.

(d) Announcement of practice. No person may practice or advertise as a nurse anesthetist or use other words, letters, signs, figures or devices to indicate that the person is a certified registered nurse anesthetist, CRNA, until the person has first been licensed by the board.

History of Section.
(P.L. 1991, ch. 265, § 1; P.L. 1992, ch. 435, § 1; P.L. 2001, ch. 77, art. 14, § 10; P.L. 2007, ch. 73, art. 39, § 8; P.L. 2012, ch. 241, art. 9, § 9.)



Chapter 5-34.2-5 - Accountability, and scope of practice.

§ 5-34.2-5 Accountability, and scope of practice.  (a) Accountability. The nurse anesthetist shall be responsible and accountable to the consumer for his or her practice of nurse anesthesia as defined under this chapter.

(b) Scope of practice. The governing board of a licensed hospital or, in the case of a clinic or office, a licensed anesthetist, physician or dentist, shall determine the scope of practice of the nurse anesthetists. All responsibilities shall be in writing in the form prescribed by hospital or office policy. Additionally, nurse anesthetists shall practice in accordance with the current American Association of Nurse Anesthetists guidelines for nurse anesthesia practice if the nurse anesthetists guidelines for nurse anesthesia practice neither violate or contradict hospital, clinic, or physician or dentist office bylaws, rules, regulations, and policies, nor this chapter.

History of Section.
(P.L. 1991, ch. 265, § 1; P.L. 1992, ch. 435, § 1.)






Chapter 5-34.3 - Nurse Licensure Compact

Chapter 5-34.3-1 - Short title.

§ 5-34.3-1 Short title.  This chapter may be cited as the "Nurse Licensure Compact Act".

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-2 - The Nurse Licensure Compact.

§ 5-34.3-2 The Nurse Licensure Compact.  The nurse licensure compact is hereby adopted and entered into with all other jurisdictions that legally join in the compact, which is, in form, substantially similar to this chapter.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-3 - Legislative findings.

§ 5-34.3-3 Legislative findings.  (a) The general assembly finds and declares that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's healthcare delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulations;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b) The general purposes of this compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction; and

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-4 - Definitions.

§ 5-34.3-4 Definitions.  As used in this chapter:

(1) "Adverse action" means a home or remote state action.

(2) "Alternative program" means a voluntary, non-disciplinary monitoring program approved by a nurse licensing board.

(3) "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a non-profit organization composed of and controlled by state nurse licensing boards.

(4) "Current significant investigative information" means investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or investigative information that indicates that the nurse represents an immediate treat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(5) "Home state" means the party state which is the nurse's primary state of residence.

(6) "Home state action" means any administrative, civil, equitable or criminal action permitted by the home state's laws which are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice.

(7) "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.

(8) "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice.

(9) "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws.

(10) "Party state" means any state that has adopted this compact.

(11) "Remote state" means a party state, other than the home state, where the patient is located at the time nursing care is provided, or, in the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located.

(12) "Remote state action" means any administrative, civil, equitable or criminal action permitted by a remote state's laws which are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state, and cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof.

(13) "State" means a state, territory, or possession of the United States, the District of Columbia.

(14) "State practice laws" means those individual party's state laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. It does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-5 - Permitted activities and jurisdiction.

§ 5-34.3-5 Permitted activities and jurisdiction.  (a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and courts, as well as the laws, in that party state.

(d) This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

(e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-6 - Applications for licensure in a party state.

§ 5-34.3-6 Applications for licensure in a party state.  (a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

(b) A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

(c) A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

(d) When a nurse changes primary state of residence by;

(1) Moving between two party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) Moving from a non-party state to a party state, and obtains a license from the new home state, the individual state license issued by the non-party state is not affected and will remain in full force if so provided by the laws of the non-party state;

(3) Moving from a party state to a non-party state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-7 - Adverse actions.

§ 5-34.3-7 Adverse actions.  In addition to the provisions described in § 5-34.3-5, the following provisions apply:

(1) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

(2) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action(s), and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

(3) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state.

(4) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

(5) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

(6) Nothing in this compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain non-public if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-8 - Additional authorities invested in party state nurse licensing boards.

§ 5-34.3-8 Additional authorities invested in party state nurse licensing boards.  Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

(1) If otherwise, permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

(2) Issue subpoenas for both hearings and investigations which require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, and/or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses and/or evidence are located.

(3) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state;

(4) Promulgate uniform rules and regulations as provided for in subsection 5-34.3-10(c).

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-9 - Coordinated licensure information system.

§ 5-34.3-9 Coordinated licensure information system.  (a) All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

(c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with non-party states or disclosed to other entities or individuals without the express permission of the contributing state.

(e) Any personally identifiable information obtained by a party state's licensing board from the coordinated licensure information system may not be shared with non-party states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

(g) The compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under this compact.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-10 - Compact administration and interchange of information.

§ 5-34.3-10 Compact administration and interchange of information.  (a) The head of the nurse licensing board, or his/her designee, of each party state shall be the administrator of this compact for his/her state.

(b) The compact administrator of each party shall furnish to the compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information to facilitate the administration of this compact.

(c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by party states, under the authority invested under subsection 5-34.3-8(4).

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-11 - Immunity.

§ 5-34.3-11 Immunity.  No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this compact. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-12 - Entry into force, withdrawal and amendment.

§ 5-34.3-12 Entry into force, withdrawal and amendment.  (a) This compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six (6) months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

(b) No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the compact of any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a non-party state that is made in accordance with the other provisions of this compact.

(d) This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-13 - Employers.

§ 5-34.3-13 Employers.  This compact is designed to facilitate the regulation of nurses, and does not relieve employers from complying with statutorily imposed obligations. This compact does not supersede existing state labor laws.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)



Chapter 5-34.3-14 - Construction and severability.

§ 5-34.3-14 Construction and severability.  (a) This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(b) In the event party states find a need for settling disputes arising under this compact:

(1) The party states may submit the issues in dispute to an arbitration panel which will be comprised of an individual appointed by the compact administrator in the home state; an individual appointed by the compact administrator in the remote state(s) involved; and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute.

(2) The decision of a majority of the arbitrators shall be final and binding.

History of Section.
(P.L. 2007, ch. 50, § 2; P.L. 2007, ch. 62, § 2.)






Chapter 5-35 - Optometrists



Chapter 5-35.1 - Optometrists

Chapter 5-35.1-1 - Definitions.

§ 5-35.1-1 Definitions.  As used in this chapter, the following terms are construed as follows:

(1) "Amplified optometrist" means an optometrist licensed in this state to practice optometry and authorized by the board to administer and prescribe pharmaceutical agents in the treatment of conditions of the human eye and its appendages, including anterior uveitis and glaucoma, without surgery or other invasive techniques, and in accordance with § 5-35.1-12 and all the requirements of this chapter.

(2) "Board" means the board of optometry established under the provisions of § 5-35.1-15 of the act.

(3) "Certified optometrist" means an optometrist licensed in this state to practice optometry and authorized by the board to administer and prescribe topical ocular pharmaceutical agents in the treatment of ocular conditions of the anterior segment of the human eye and its appendages (with the exception of uveitis and glaucoma) without surgery or other invasive techniques and in accordance with § 5-35.1-12 and all the requirements of this chapter.

(4) "Department" means the department of health.

(5) "Director" means the director of the department of health.

(6) "Optometrist" means a person licensed in this state to practice optometry pursuant to the provisions of this chapter.

(7) "Optometry" means the profession whose practitioners are engaged in the art and science of the evaluation of vision and the examination of vision and the examination and refraction of the human eye which includes: the employment of any objective or subjective means for the examination of the human eye or its appendages; the measurement of the powers or range of human vision or the determination of the accommodative and refractive powers of the human eye or the scope of its functions in general and the adaptation of lenses, prisms, and/or frames for the aid of these; the prescribing, directing the use of or administering ocular exercises, visual training, vision training, or orthoptics, and the use of any optical device in connection with these; the prescribing of contact lenses for, or the fitting or adaptation of contact lenses to the human eye; the examination or diagnosis of the human eye to ascertain the presence of abnormal conditions or functions; and the application of pharmaceutical agents to the eye, provided, that no optometrist licensed in this state shall perform any surgery for the purpose of detecting any diseased or pathological condition of the eye. With respect to presently licensed optometrists, only presently licensed optometrists who:

(1) have satisfactorily completed a course in pharmacology, as it applies to optometry, at an institution accredited by a regional, professional, or academic accreditation organization which is recognized by the national commission on accreditation, with particular emphasis on the application of drugs to the eye for the purposes of detecting any diseased or pathological condition of the eye; or the effects of any disease or pathological condition of the eye, approved by the board of examiners in optometry and the department; or

(2) have successfully passed all sections of the National Board of Examiners in Optometry (NBEO) examination; and

(ii) the treatment and management of ocular disease (TMOD) examination, shall be permitted to apply pharmaceutical agents to the eye for the purpose of detecting any diseased or pathological condition of the eye, or the effects of any disease or pathological condition of the eye.

(8) "Pharmaceutical agents" means any medications as determined by the department, except those specified in schedules I and II as provided in chapter 21-28.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-2 - Qualifications to practice optometry.

§ 5-35.1-2 Qualifications to practice optometry.  (a) Every applicant for licensure shall present satisfactory evidence in the form of affidavits properly sworn to that he or she;

(1) is of good moral character; and

(2) has graduated from a school or college or optometry which maintains a course in optometry of not less than four (4) years and is approved by the accreditation council on optometric education (ACOE) or other accrediting body as approved by the board; and

(3) has successfully passed a national examination or other examinations approved by the department and the board; and

(4) any other qualifications as may be established in rules and regulations promulgated by the department.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-3 - Application for examination and license.

§ 5-35.1-3 Application for examination and license.  Every person desiring to be licensed to practice optometry as provided in this chapter shall file with the department, in the form prescribed by the department, an application, verified by oath, presenting the facts which entitle the applicant to a license to practice optometry under this chapter. No one shall be permitted to practice optometry in this state without a valid license.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-4 - Fee for license.

§ 5-35.1-4 Fee for license.  Every applicant shall pay to the department a fee as set forth in § 23-1-54 which shall accompany his or her application for a license.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2; P.L. 2012, ch. 241, art. 9, § 10.)



Chapter 5-35.1-5 - Registration of optometrists from other states.

§ 5-35.1-5 Registration of optometrists from other states.  Any person who presents evidence to the department that he or she is entitled to practice optometry in another state where requirements for registration are, in the opinion of the department, equivalent to those of this state, may be licensed in this state upon payment to the department of a fee.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-6 - Issuance, registration, and display of certificate of license to practice optometry.

§ 5-35.1-6 Issuance, registration, and display of certificate of license to practice optometry.  Every applicant who complies with the provisions of this chapter shall receive from the director under his or her seal a certificate of license entitling him or her to practice optometry in this state. Every person to whom a certificate or license is issued by the department shall keep that certificate displayed in a conspicuous place in the office or place of business where that person practices optometry and, whenever required, shall exhibit the certificate to any authorized representative of the department.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-7 - Renewal of license to practice optometry.

§ 5-35.1-7 Renewal of license to practice optometry.  Every licensed optometrist who desires to continue the practice of optometry shall attest to the completion of a prescribed course of continuing optometric education. He or she shall annually pay to the department a renewal fee. An additional fee shall be charged to the licensee who fails to renew by the license expiration date. Retirement from practice in this state for a period not exceeding five (5) years shall not deprive the holder of a certificate of license or the right to renew a certificate upon the payment of all annual renewal fees remaining unpaid, and together with an added fee. All fees required by this section shall be as set forth in § 23-1-54.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2; P.L. 2012, ch. 241, art. 9, § 10.)



Chapter 5-35.1-8 - Use of title of doctor.

§ 5-35.1-8 Use of title of doctor.  Any person licensed to practice optometry under this chapter may prefix or append to his or her name the title of doctor or any abbreviation of the word doctor, provided that person holds a degree granted by a school or college of optometry authorized to grant this degree.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-9 - Acts constituting unlawful practice of optometry.

§ 5-35.1-9 Acts constituting unlawful practice of optometry.  No optometrist licensed by and practicing in this state may:

(1) use or occupy space for that practice under any oral or written lease, contract, arrangement or understanding with anyone (other than with another optometrist licensed by, and practicing in this state) by which the rent paid by that licensed optometrist for that use or occupancy or any element of the expense of practicing his or her profession varies according to his or her gross receipts, net profit, taxable income, numeral volume of the patients examined by that licensed optometrist or any combination;

(2) use or occupy space for that practice in any building where more than fifty percent (50%) of the remaining space is used or occupied by tenants or a tenant of that building or the owner of that building and those tenants, tenant, or owner is engaged in the business of selling merchandise to the general public, if those tenants, tenant, or owner:

(i) uses, or occupies that space under any oral or written lease, contract, arrangement, or understanding with anyone by which the rent paid by those tenants or tenant for that use or occupancy or any element in the cost of doing business varies according to the gross receipts, net profit, taxable income, numerical volume of sales or customers of those tenants or tenant or any combination; or

(ii) no optometrist licensed by and practicing in this state advertises by written or spoken words of a character tending to deceive or mislead the public;

(3) practice his or her profession under any oral or written contract, arrangement or understanding where anyone, not licensed to practice optometry practicing in this state shares, directly or indirectly, in any fees received by that licensed optometrist.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-10 - Unlawful sale of spectacles.

§ 5-35.1-10 Unlawful sale of spectacles.  It is unlawful for any person, firm, or corporation to sell, as merchandise, in any store or established place of business in the state, any eyeglasses, spectacles, or lenses for the correction of vision, unless a licensed optometrist, physician, or optician under the laws of this state is in charge and in personal attendance at the booth, counter, or place where those articles are sold in a store or established place of business. The provisions of this section shall not be construed to apply to the sale of simple reading magnifying glasses, toy glasses, goggles consisting of plano white or plano colored lenses or ordinary colored glasses, or to optometrists, physicians, or opticians who sell spectacles, eyeglasses or lenses by prescription; provided, that a seller of simple reading magnifying glasses shall have the following notice permanently affixed in plain view to the top of any point of sale display. "These magnifiers are not intended to be a substitute for corrective lenses; only a professional eye examination can determine your eye health status and vision needs." This notice shall also be prominently displayed in all newspaper, magazine, and other advertisements for simple reading magnifying glasses. As used in this section, "simple reading magnifying glasses" do not include lenses of bifocal design or single vision lenses of over plus 2.5 diopters or equivalent magnification.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-11 - Freedom of choice for eye care.

§ 5-35.1-11 Freedom of choice for eye care.  (a) Any contract providing for health care benefits which calls for the expenditure of private or public funds, for any purpose involving eye care which is within the scope of the practice of optometry, shall provide the recipients and/or beneficiaries the freedom to choose within the participating provider panel either an optometrist or physician to provide the eye care. This provision shall be applicable whether or not the contract is executed and/or delivered in or outside of the state, or for use within or outside of the state by or for any individuals who reside or are employed in the state.

(b) Where the contracts call for the expenditure of public or private funds, for any purpose involving expenditure of public or private funds, for any purpose involving eye care, there shall be no discrimination as to the rate of reimbursement for the health care, whether provided by a doctor of optometry or physician providing similar services.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-11.1 - Subcontracted optometry network.

§ 5-35.1-11.1 Subcontracted optometry network.  An insurer, including a company offering accident and sickness insurance as defined in chapter 27-18, a nonprofit hospital service corporation as defined in chapter 27-19, a nonprofit medical service corporation as defined in chapter 27-20, or a health maintenance organization as defined in chapter 27-41, shall not require that an optometrist participate in a subsidiary's or a third-party's vision care plan as a condition for participation in the insurer's participating provider panel.

History of Section.
(P.L. 2011, ch. 181, § 1; P.L. 2011, ch. 204, § 1.)



Chapter 5-35.1-12 - Use and prescription of pharmaceutical agents for ocular conditions  Optometrists training and certification.

§ 5-35.1-12 Use and prescription of pharmaceutical agents for ocular conditions  Optometrists training and certification.  (a) Notwithstanding the provisions of this chapter, amplified optometrists of this state may use and prescribe pharmaceutical agents in the treatment of conditions of the human eye and its appendages, without the use of surgery or other invasive techniques; provided, that all qualified optometrists, shall be permitted to become amplified optometrists in accordance with the requirements of § 5-35.1-12(c) and all other requirements of this chapter; and provided, further, that drugs contained in schedule III of chapter 21-28 shall be prescribed for no more than seventy-two (72) hours and that; no optometrist shall deliver any medication by injection.

(b) The director shall issue regulations governing the prescribing of oral pharmaceutical agents, including oral steroids and schedule III narcotic and non-narcotic analgesics, within the scope of the optometrist's practice.

(c) To be newly licensed as an amplified optometrist, a qualified optometrist must meet the qualifications of § 5-35.1-2 and must provide evidence to the department that he or she has satisfactorily:

(1) completed at least thirty (30) hours of clinical experience in the treatment of ocular disease with pharmaceutical agents, consistent with current graduate degree requirements for optemetric education either within a four (4) year period immediately prior to the date of application or as otherwise determined by the board; and

(2) completed a course in pharmacology, as it applies to optometry, at an approved institution accredited by a regional, professional or academic accreditation organization.

Further, to maintain amplified optometrist licensure status, all amplified optometrists must submit, upon request, evidence of an average of at least five (5) hours of continuing education in pharmacology per year.

(d) The director, before issuing the regulations, shall request and consider recommendations that may be submitted by the board of optometry.

(e) The board shall require optometrists to adhere to electronic prescribing standards within thirty (30) months of receiving prescriptive authority as defined in subsection 5-35.1-12(a).

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2; P.L. 2009, ch. 310, § 31.)



Chapter 5-35.1-13 - Board of optometry  Appointment of members.

§ 5-35.1-13 Board of optometry  Appointment of members.  The director shall appoint a board of optometry. The board shall consist of five (5) members, all of whom shall be residents of the state, four (4) of whom shall be licensed optometrists engaged in the practice of optometry for at least five (5) years prior to their appointment, and there shall be one public member. The members shall be appointed for terms of three (3) years; each member may serve a maximum of two (2) consecutive full terms.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-14 - Board  Compensation of members.

§ 5-35.1-14 Board  Compensation of members.  No member of the board of optometry shall receive compensation for his or her attendance at meetings of the board.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-15 - Receipts.

§ 5-35.1-15 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-16 - Minimum examination of patient.

§ 5-35.1-16 Minimum examination of patient.  Every person practicing optometry in accordance with the laws of this state shall, prior to prescribing eyeglasses, lenses or spectacles make a minimum examination of the patient to determine existent visual defects and procedures for their correction. The degree of that minimum examination shall be defined in the rules and regulations of the department.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-17 - Persons exempt from requirements.

§ 5-35.1-17 Persons exempt from requirements.  Nothing in this chapter shall be construed to apply to physicians licensed to practice medicine under the laws of this state, or to persons engaged in optical work who do not conduct a retail or wholesale optical business.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-18 - Refusal, suspension or revocation of license for unprofessional conduct.

§ 5-35.1-18 Refusal, suspension or revocation of license for unprofessional conduct.  In addition to any and all other remedies provided in this chapter, the director may, after notice and hearing in the director's discretion, refuse to grant, refuse to renew, suspend, or revoke any license provided for in this chapter to any person who is guilty of unprofessional conduct or conduct of a character likely to deceive or defraud the public, or for any fraud or deception committed in obtaining a license. "Unprofessional conduct" is defined as including, but is not limited to:

(1) Conviction of one or more of the offenses set forth in § 23-17-37;

(2) Knowingly placing the health of a patient at serious risk without maintaining proper precautions;

(3) Advertising by means of false or deceptive statements;

(4) The use of drugs or alcohol to an extent that impairs the person's ability to properly engage in the profession;

(5) Use of any false or fraudulent statement in any document connected with his or her practice;

(6) Obtaining of any fee by fraud or willful misrepresentation of any kind whether from a patient or insurance plan;

(7) Knowingly performing any act which in any way aids or assists an unlicensed person to practice in violation of this chapter;

(8) Violating or attempting to violate, directly or indirectly, or assisting in, or abetting, the violation of, or conspiring to violate, any of the provisions of this chapter or regulations previously or hereafter issued pursuant to this chapter;

(9) Incompetence;

(10) Repeated acts of gross misconduct;

(11) An optometrist providing services to a person who is making a claim as a result of a personal injury, who charges or collects from the person any amount in excess of the reimbursement to the optometrist by the insurer as a condition of providing or continuing to provide services or treatment;

(12) Failure to conform to acceptable and prevailing community standard of optometric practice;

(13) Advertising by written or spoken words of a character tending to deceive or mislead the public;

(14) Practicing his or her profession under any oral or written contract, arrangement or understanding where anyone, not licensed to practice optometry in this state shares, directly or indirectly, in any fees received by that licensed optometrist;

(15) Grave and repeated misuse of any ocular pharmaceutical agent; or

(16) The use of any agent or procedure in the course of optometric practice by an optometrist not properly authorized under this chapter.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-19 - Construction of glass lenses  Violations Penalty.

§ 5-35.1-19 Construction of glass lenses  Violations Penalty.  (a) No person shall distribute, sell, or deliver any eyeglasses or sunglasses unless those eyeglasses or sunglasses are fitted with heat-treated glass lenses, plastic lenses, lamination lenses, or lenses made impact-resistant by other methods. The provisions of this subsection do not apply if a physician or optometrist, having found that those lenses will not fulfill the visual requirements of a particular patient, directs, in writing, the use of other lenses and gives written notification to the patient. Before they are mounted in frames, all impact-resistant eyeglasses and sunglass lenses, except plastic lenses, laminated lenses, and raised ledge multi focal lenses must withstand an impact test of a steel ball five-eighths (5/8) of an inch in diameter weighing approximately fifty-six hundredths of an ounce (0.56 oz.) dropped from a height of fifty inches (50"). Raised ledge multi focal lenses are capable of withstanding the impact test but do not need to be tested beyond initial design testing. To demonstrate that all plastic lenses and laminated lenses are capable of withstanding the impact test, the manufacturer of the lenses shall subject to the impact test a statistically significant sampling of lenses from each production batch, and the tested lenses are representative of the finished forms as worn by the wearer. Plastic prescription and plastic non-prescription lenses, tested on the basis of statistical significance, may be tested in uncut finished or semi-finished form at the point of original manufacture.

(b) Any person convicted of violating the provisions of this section shall be punished by a fine of not less than five hundred dollars ($500) for each violation.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-20 - Penalty for violations.

§ 5-35.1-20 Penalty for violations.  Any person who violates the provisions of this chapter shall be punished by a fine or not more than that set forth in § 23-1-54, or shall be imprisoned for not more than three (3) months for each offense.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2; P.L. 2012, ch. 241, art. 9, § 10.)



Chapter 5-35.1-21 - Prosecution of violations.

§ 5-35.1-21 Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and to prosecute every person who violates those provisions. Whenever a complaint is made by the department, or by any of its authorized agents of any violation of the provisions of this chapter, they shall not be required to furnish surety for costs, nor are they liable for costs on that complaint.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-22 - Rules and regulations.

§ 5-35.1-22 Rules and regulations.  The department, in addition to approving the examinations and licensing of optometrists, shall make rules and regulations governing the practice of optometry. The department shall have the power to revoke the license of any optometrist violating those rules and regulations.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)



Chapter 5-35.1-23 - Severability.

§ 5-35.1-23 Severability.  (a) If any provision of this chapter or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation, and the application of that provision to other persons or circumstances shall not be affected.

(b) The invalidity of any section or sections or parts of any section or sections of this chapter does not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 2008, ch. 305, § 2; P.L. 2008, ch. 433, § 2.)






Chapter 5-35.2 - Opticians

Chapter 5-35.2-1 - Definitions.

§ 5-35.2-1 Definitions.  As used in this chapter:

(1) "Advisory committee" means the advisory committee of opticianry as established herein.

(2) "Department" means the department of health

(3) "Director" means the director of the department of health.

(4) "Optician" means a person licensed in this state to practice opticianry pursuant to the provisions of this chapter.

(5) "The Practice of Opticianry" means the preparation or dispensing of eyeglasses, spectacles, lenses, or related appurtenances, for the intended wearers, or users, on prescription from licensed physicians or optometrists, or duplications or reproductions of previously prepared eyeglasses, spectacles, lenses, or related appurtenances; or the person who, in accordance with such prescriptions, duplications or reproductions, measures, adapts, fits, and adjusts eyeglasses, spectacles, lenses, including spectacles add powers for task specific use or occupational applications, or appurtenances, to the human face. Provided, however, a person licensed under the provisions of this chapter shall be specifically prohibited from engaging in the practice of ocular refraction, orthoptics, visual training, the prescribing of subnormal vision aids, telescopic spectacles, fitting, selling, replacing, or dispensing contact lenses.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-2 - Qualification of optician applicants.

§ 5-35.2-2 Qualification of optician applicants.  (a) Every applicant for licensure shall present satisfactory evidence, in the form of affidavits properly sworn to, that he or she:

(1) Is of good moral character; and

(2) Has graduated from a two (2) year school of opticianry approved by the New England Association of Schools and Colleges or an equivalent regional accrediting authority or other accrediting authority as may be approved by the department with consultation from the advisory committee; and

(3) Has successfully passed the national opticianry competency examination or any other written examination approved by the department with consultation from the advisory committee; and

(4) Has successfully passed a practical examination approved by the department with consultation from the advisory committee.

(b) Every applicant for licensure who is or has been licensed in an alternate jurisdiction shall present satisfactory evidence in the form of affidavits properly sworn to that he or she:

(1) Is of good moral character; and

(2) Has graduated from high school; and

(3) Has graduated from a two (2) year school of opticianry approved by the New England Association of Schools and Colleges or an equivalent regional accrediting authority or other accrediting authority as may be approved by the department with consultation from the advisory committee; or has successfully completed a two (2) year opticianry apprenticeship program; and

(4) Has held a valid license to practice opticianry in another state for at least one year and was in good standing during that time; and

(5) Has practiced opticianry in this or any other state for a period of not less than one year; and

(6) Has successfully passed the national opticianry competency examination or any other written examination approved by the department with consultation from the advisory committee; and

(7) Has successfully passed a practical exam approved by the department with consultation from the advisory committee.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3; P.L. 2011, ch. 40, § 1; P.L. 2011, ch. 48, § 1.)



Chapter 5-35.2-3 - Optician's biennial license fee.

§ 5-35.2-3 Optician's biennial license fee.  Every applicant shall pay to the department a fee as set forth in § 23-1-54 which shall accompany his or her application for a license. No one shall be permitted to practice opticianry without a valid license.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3; P.L. 2012, ch. 241, art. 9, § 11.)



Chapter 5-35.2-4 - Advertising by opticians.

§ 5-35.2-4 Advertising by opticians.  This division of professional regulation, in addition to conducting the examinations, licensing, and registering of opticians, shall make rules and regulations governing advertising by opticians. The division shall have the power to revoke the license of any optician violating those rules and regulations.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-5 - Unlawful sale of spectacles.

§ 5-35.2-5 Unlawful sale of spectacles.  It is unlawful for any person, firm, or corporation to sell, as merchandise, in any store or established place of business in the state, any eyeglasses, spectacles, or lenses for incorrective vision, unless a licensed optometrist, physician, or optician under the laws of this state is in charge and in personal attendance at the booth, counter, or place where those articles are sold in that store or established place of business. The provisions of this section shall not be construed to apply to the sale of simple reading magnifying glasses, toy glasses, goggles consisting of piano white or piano colored lenses or ordinary colored glasses, or to optometrists, physicians, or opticians who sell spectacles, eyeglasses, or lenses in prescription; provided, that seller of simple reading magnifying glasses shall have the following notice permanently affixed in plain view to the top of any point of sale display: "These magnifiers are not intended to be substitute for corrective lenses; only a professional eye examination can determine your eye health status and vision needs." This notice shall also be prominently displayed in all newspaper, magazine, and other advertisements for simple reading magnifying glasses. As used in this section, "simple reading magnifying glasses" do not include lenses of bifocal design or single vision lenses of over plus 2.5 diopters or equivalent magnification.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-6 - Freedom of choice for eye care.

§ 5-35.2-6 Freedom of choice for eye care.  Where the contracts call for the expenditure of public or private funds involving Medicaid and RIte Care, Medicare, or supplemental coverage for any purpose relating to eyewear, and as it pertains to opticianry, the distribution, dispensing, filling, duplication and fabrication of eyeglasses or optical prosthesis by opticians as defined in § 5-35.1-1, those health plans or contracts are required to notify by publication in a public newspaper published within and circulated and distributed throughout the state of Rhode Island, to all providers, including, but not limited to, opticians, within the health plan's or contract's geographic service area, of the opportunity to apply for credentials, and there is no discrimination as to the rate or reimbursement for health care provided by an optician for similar services as rendered by other professions pursuant to this section. Nothing contained in the chapter shall require health plans to contract with any particular class of providers.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-7 - Continuing education of opticians.

§ 5-35.2-7 Continuing education of opticians.  Every person licensed to practice opticianry who makes an application for renewal shall, as condition to his or her relicensure, attest to the department of completion of continuing education in the preceding two (2) calendar years in accordance with the rules and regulations promulgated hereunder.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-8 - Advisory committee for opticianry.

§ 5-35.2-8 Advisory committee for opticianry.  There is created an advisory committee for opticianry, appointed by the director, to consist of five (5) members, who shall be residents of the state, four (4) of whom shall be licensed as opticians under the provisions of this chapter, and shall have practiced as opticians for a period of at least five (5) years, and one lay person who shall be from the public. The members of the advisory committee shall be appointed for terms of three (3) years; each member may serve a maximum of two (2) full terms. The duties of the advisory committee for opticianry shall include but not be limited to advising the director on all matters pertaining to the licensure and regulation of opticianry in this state.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-9 - Persons exempt from requirements.

§ 5-35.2-9 Persons exempt from requirements.  Nothing in this chapter shall be construed to apply to physicians licensed to practice medicine under the laws of this state, optometrists, or persons engaged in optical work who do not conduct a retail or wholesale optical business.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-10 - Refusal, suspension or revocation of license for unprofessional conduct.

§ 5-35.2-10 Refusal, suspension or revocation of license for unprofessional conduct.  In addition to any and all other remedies provided in this chapter, the director may, after notice and hearing, in the director's discretion, refuse to grants, refuse to renew, suspend, or revoke any license provided for in this chapter to any person who is guilty of unprofessional conduct or conduct of a character likely to deceive or defraud the public, or for any fraud or deception committed in obtaining a license. "Unprofessional conduct" is defined as including, but is not limited to:

(1) Conviction of one of the offenses set forth in § 23-17-37;

(2) Knowingly placing the health of a client a serious risk without maintaining proper precautions;

(3) Advertising by means of false or deceptive statements;

(4) The use of drugs or alcohol to an extent that impairs that person's ability to properly engage in the profession;

(5) The use of any false or fraudulent statement in any document connected with his or her practice;

(6) The obtaining of any fee by fraud or willful misrepresentation of any kind either to a patient or insurance plan;

(7) Knowingly performing any act which in any way aids or assists an unlicensed person to practice in violation of this chapter;

(8) Violating or attempting to violate, directly or indirectly, or assisting in, or abetting, the violation of, or conspiring to violate, any of the provisions of this chapter or regulations previously or hereafter issued pursuant to this chapter;

(9) Incompetence;

(10) Repeated acts of gross misconduct;

(11) Failure to conform to acceptable and prevailing community standard of opticianry practice.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-11 - Construction of glass lenses  violations  penalty.

§ 5-35.2-11 Construction of glass lenses  violations  penalty.  (a) No person shall distribute, sell, or delivery any eyeglasses or sunglasses unless those eyeglasses or sunglasses are fitted with heat-treated glass lenses, plastic lenses, laminated lenses, or lenses made impact resistant by other methods. The provisions of this subsection do not apply if a physician or optometrist, having found that those lenses will not fulfill the visual requirements of a particular patient, directs, in writing, the use of other lenses and gives written notification to the patient. Before they are mounted in frames, all impact-resistant eyeglasses and sunglass lenses, except plastic lenses, laminated lenses, and raised ledge multifocal lenses must withstand an impact test of a steel ball five-eighths (5/8) of an inch in diameter weighing approximately fifty-six hundredths of an ounce (0.56 oz) dropped from a height of fifty inches (50"). Raised ledge multifocal lenses are capable of withstanding the impact test but do not need to be tested beyond initial design testing. To demonstrate that all plastic lenses and laminated lenses are capable of withstanding the impact test, the manufacturer of the lenses shall subject to the impact test a statistically significant sampling of lenses from each production batch, and the tested lenses are representative of the finished forms as worn by the wearer. Plastic prescription and plastic non-prescription lenses, tested on the basis of statistical significance, may be tested in uncut finished or semi-finished form at the point of original manufacture.

(b) Any person convicted of violating the provisions of this section shall be punished by a fine of not less than five hundred dollars ($500) for each violation.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-12 - Penalty for violations.

§ 5-35.2-12 Penalty for violations.  Any person who violates the provisions of this chapter shall be punished by a fine or not more than two hundred dollars ($200) or shall be imprisoned for not more than three (3) months for each offense.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-13 - Prosecution of violations.

§ 5-35.2-13 Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and to prosecute every person who violates those provisions. Whenever a complaint is made by the department, or by any of its authorized agents, of any violation of the provisions of this chapter, they shall not be required to furnish surety for costs, nor are they liable for costs on that complaint.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-14 - Rules and regulations.

§ 5-35.2-14 Rules and regulations.  The department, in addition to approving the examinations and licensing of opticians, shall make rules and regulations governing the practice of opticianry. The department shall have the power to revoke the license of any optician violating those rules and regulations.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)



Chapter 5-35.2-15 - Severability.

§ 5-35.2-15 Severability.  (a) If any provision of this chapter or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation, and the application of that provision to other persons or circumstances shall not be affected.

(b) The invalidity of any section or sections of parts of any section or sections of this chapter does not affect the validity of the remainder of this chapter.

History of Section.
(P.L. 2008, ch. 305, § 3; P.L. 2008, ch. 433, § 3.)






Chapter 5-36 - Osteopaths



Chapter 5-37 - Board of Medical Licensure and Discipline

Chapter 5-37-1 - Definitions.

§ 5-37-1 Definitions.  As used in this chapter:

(1) "Board" means the Rhode Island board of medical licensure and discipline or any committee or subcommittee thereof.

(2) "Chief administrative officer" means the administrator of the Rhode Island board of medical licensure and discipline.

(3) "Department" means the Rhode Island department of health.

(4) "Director" means director of the Rhode Island department of health.

(5) "Health care facility" means any institutional health service provider licensed pursuant to the provisions of chapter 17 of title 23.

(6) "Health maintenance organization" means a public or private organization licensed pursuant to the provisions of chapter 17 of title 23 or chapter 41 of title 27.

(7) "Limited registrant" means a person holding a limited registration certificate pursuant to the provisions of this chapter.

(8) "Medical malpractice" or "malpractice" means any tort, or breach of contract based on health care or professional services rendered, or which should have been rendered, by a physician, dentist, hospital, clinic, health maintenance organization or professional service corporation providing health care services and organized under chapter 5.1 of title 7, to a patient or the rendering of medically unnecessary services except at the informed request of the patient.

(9) "Medical practice group" means a single legal entity formed primarily for the purpose of being a physician group practice in any organizational form recognized by the state in which the group practice achieves its legal status, including, but not limited to, a partnership, professional corporation, limited liability company, limited liability partnership, foundation, not-for-profit corporation, faculty practice plan, or similar association.

(10) "Medical record" means a record of a patient's medical information and treatment history maintained by physicians and other medical personnel, which includes, but is not limited to, information related to medical diagnosis, immunizations, allergies, x-rays, copies of laboratory reports, records of prescriptions, and other technical information used in assessing the patient's health condition, whether such information is maintained in a paper or electronic format.

(11) "Nonprofit medical services corporation" or "nonprofit hospital service corporation" means any corporation organized pursuant to chapter 19 or chapter 20 of title 27 for the purpose of establishing, maintaining, and operating a nonprofit medical service plan.

(12) "Peer review board" means any committee of a state or local professional association or society including a hospital association, or a committee of any licensed health care facility, or the medical staff thereof, or any committee of a medical care foundation or health maintenance organization, or any committee of a professional service corporation or nonprofit corporation employing twenty (20) or more practicing professionals, organized for the purpose of furnishing medical service, or any staff committee or consultant of a hospital service or medical service corporation, the function of which, or one of the functions of which is to evaluate and improve the quality of health care rendered by providers of health care service or to determine that health care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost of health care rendered was considered reasonable by the providers of professional health care services in the area and shall include a committee functioning as a utilization review committee under the provisions of 42 U.S.C. § 1395 et seq.(Medicare law) or as a professional standards review organization or statewide professional standards review council under the provisions of 42 U.S.C. § 1301 et seq. (professional standards review organizations) or a similar committee or a committee of similar purpose, to evaluate or review the diagnosis or treatment of the performance or rendition of medical or hospital services which are performed under public medical programs of either state or federal design.

(ii) "Peer review board" also means the board of trustees or board of directors of a state or local professional association or society, a licensed health care facility, a medical care foundation, a health maintenance organization, and a hospital service or medical service corporation only when such board of trustees or board of directors is reviewing the proceedings, records, or recommendations of a peer review board of the above enumerated organizations.

(13) "Person" means any individual, partnership, firm, corporation, association, trust or estate, state or political subdivision, or instrumentality of a state.

(14) "Physician" means a person with a license to practice allopathic or osteopathic medicine in this state under the provisions of this chapter.

(15) "Practice of medicine" includes the practice of allopathic and osteopathic medicine. Any person is regarded as practicing medicine within the meaning of this chapter who holds himself or herself out as being able to diagnose, treat, operate, or prescribe for any person ill or alleged to be ill with disease, pain, injury, deformity or abnormal physical or mental condition, or who either professes to heal, offer or undertake, by any means or method to diagnose, treat, operate, or prescribe for any person for disease, pain, injury, deformity or physical or mental condition. In addition, one who attaches the title, M.D., physician, surgeon, D.O., osteopathic physician and surgeon, or any other similar word or words or abbreviation to his or her name indicating that he or she is engaged in the treatment or diagnosis of the diseases, injuries or conditions of persons shall be held to be engaged in the practice of medicine.

History of Section.
(G.L. 1923, ch. 159, § 8; P.L. 1927, ch. 1029, § 3; G.L. 1938, ch. 275, § 8; G.L. 1956, § 5-37-1; P.L. 1986, ch. 301, § 5; P.L. 1988, ch. 502, § 1; P.L. 1997, ch. 148, § 1; P.L. 1997, ch. 351, § 1; P.L. 2004, ch. 610, § 1; P.L. 2012, ch. 91, § 1; P.L. 2012, ch. 96, § 1.)



Chapter 5-37-1.1 - Board of medical licensure and discipline  Creation  Composition  Appointment, removal, and compensation of members  Officers  Meetings  Funds.

§ 5-37-1.1 Board of medical licensure and discipline  Creation  Composition  Appointment, removal, and compensation of members  Officers  Meetings  Funds.  (a) There is created within the department of health, the Rhode Island board of medical licensure and discipline which is composed of the following members:

(i) Four (4) licensed physicians who possess the degree of doctor of allopathic medicine; one of whom shall be a full-time medical school faculty member;

(ii) Two (2) licensed physicians who hold the degree of doctor of osteopathic medicine;

(iii) Five (5) public members, one of whom is an attorney with experience as plaintiff's counsel in the presentation or prosecution of medical malpractice matters, and one of whom is a member of the general public, not associated with the medical field, who is at least sixty (60) years of age; and three (3) of whom are public members not associated with the medical field;

(iv) One hospital administrator; and

(v) The director of the department of health who shall serve as chairperson of the board.

(2) The governor shall appoint the members of the board except that prior to appointing the six (6) physician members the governor may submit a list of all candidates to the appropriate medical or osteopathic societies for comments as to their qualifications. When the board is first selected, six (6) members shall be appointed for a term of three (3) years, five (5) members shall be appointed for a term of two (2) years and two (2) members shall be appointed for a term of one year. No member shall be appointed for more than two (2) consecutive full terms. A member appointed for less than a full term (originally or to fill a vacancy) may serve two (2) full terms in addition to that part of a full term, and a former member is again eligible for appointment after a lapse of one or more years. All subsequent appointments to the board shall be for a term of three (3) years. Any member of the board may be removed by the governor for neglect of duty, misconduct, malfeasance, and misfeasance in office after being given a written statement of the charges against him or her and sufficient opportunity to be heard. The board shall elect from its members a vice-chairperson who, in the absence of the chairperson, shall exercise all powers of the chairperson, and a secretary. These officers shall serve for one year or until their successors are appointed and qualified. The board shall meet at least once a month or more often upon the call of the chairperson, director of the department of health, or chief administrative officer, at the times and places that the chairperson designates.

(b) Members of the board shall not be paid for the discharge of official duties.

(c) The administration of the board shall be funded from annual fees. The director, as stated in § 5-37-10, in consultation with the board, shall determine the amount of the annual fee to be charged to each licensed physician and to hospitals, the payment of which is a condition to practicing medicine or rendering hospital services in the state. The director or chief administrative officer has the authority to suspend or revoke the license of any physician who does not pay the annual fee. Monies shall be received by the department and credited to a restricted receipt account. All monies in that fund shall be utilized only for the purposes of maintaining, managing, operating, and administering the board of medical licensure and discipline in carrying out its functions. The fees and date of collection of all funds to be collected for the initial registrations and licenses issued pursuant to this title shall be as the director by regulation shall establish.

History of Section.
(P.L. 1983, ch. 253, § 15; P.L. 1986, ch. 301, § 5; P.L. 2005, ch. 117, art. 21, § 14.)



Chapter 5-37-1.2 - Examining committees.

§ 5-37-1.2 Examining committees.  (a) The chairperson shall appoint two (2) physician members of the board who possess the degree of doctor of medicine or osteopathic medicine and one public member of the board to serve as an examining committee for applicants applying for licensure as allopathic or osteopathic physicians. The examining committee for allopathic or osteopathic physicians shall recommend to the full board, who shall recommend to the director, applicants for licensure to practice allopathic or osteopathic medicine who meet all requirements for licensure pursuant to this chapter and other applicable sections of the general laws of the state.

(b) The members of the examining committee shall serve for a term of one year and may be reappointed.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 2003, ch. 65, § 1; P.L. 2003, ch. 76, § 1.)



Chapter 5-37-1.3 - Board of medical licensure and discipline  Powers and duties.

§ 5-37-1.3 Board of medical licensure and discipline  Powers and duties.  The board has the following duties and powers:

(1) To adopt, amend, and rescind rules and regulations, with the approval of the director, necessary to carry out the provisions of this chapter;

(2) To investigate all complaints and charges of unprofessional conduct against any licensed physician or limited registrant and hold hearings to determine whether those charges are substantiated or unsubstantiated;

(3) To direct the director of the department of health to license qualified applicants;

(4) To appoint one or more members of the board to act for the members of the board in investigating the conduct or competence of any licensed physician or limited registrant;

(5) To direct the director to revoke or suspend licenses or registrations, or implement other disciplinary action against persons licensed or registered under this chapter;

(6) To issue subpoenas and administer oaths in connection with any investigations, hearing, or disciplinary proceedings held under the authority of this chapter;

(7) To take or cause depositions to be taken as needed in any investigation, hearing, or proceeding;

(8) To summon and examine witnesses during any investigation, hearing, or proceeding conducted by the board;

(9) To adopt and publish, with the approval of the director, rules of procedure and other regulations in accordance with the Administrative Procedure Act, chapter 35 of title 42.

(10) To require a licensee to undergo a physical or psychiatric examination by a physician acceptable to the board, from a list provided to the licensee by the board, if probable cause exists to believe that allegations of misconduct against a licensee are caused by an impairment which has directly affected the ability of the licensee to conduct his or her practice professionally.

(ii) The investigating committee and the board may not discriminate on the basis of disability in the administration of the licensing program, nor subject qualified individuals with disabilities to any discrimination on the basis of disability in its complaint procedure. All decisions of the investigating committee and the board shall be based on the allegation of unprofessional conduct and not due to probable cause of the conduct being related to the disability of the licensee.

(11) To advise the licensee of the availability of the physicians health committee of the Rhode Island Medical Society, and in appropriate instances, to refer licensees to that committee for evaluation by appropriate medical professionals.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1998, ch. 318, § 1.)



Chapter 5-37-1.4 - Director  Powers and duties.

§ 5-37-1.4 Director  Powers and duties.  The director has the following duties and powers:

(1) With the prior approval of the governor, the director shall appoint a chief administrative officer who shall administer and supervise the investigatory and other activities of the board. The chief administrative officer shall be selected from a list of not less than three (3) names compiled and submitted to the governor by a search committee. The search committee shall consist of four (4) individuals: the director or his designee; one public member appointed by the board; one appointed by the governor; and one physician member appointed by the board. To be included on the list of potential appointees, an individual must have unanimous approval of the members of the search committee. The chief administrative officer shall report to the director of the department of health and the board who establishes the further duties of the chief administrative officer;

(2) With the prior approval of the governor, to appoint legal counsel and any assistant legal counsel that may be required;

(3) In consultation with the board, to make contracts and arrangements for the performance of administrative and similar services required, or appropriate, or necessary to effectuate the provisions of this chapter;

(4) In consultation with the board, to hire professional and clerical staff necessary to carry out the functions of the board;

(5) To issue, pursuant to any rules and regulations promulgated by the board and approved by the director, all licenses and registrations required by this chapter to qualified applicants;

(6) To deny, revoke, or suspend licenses and registrations or discipline licensees in accordance with the provisions of this chapter;

(7) To exercise all other powers specifically conferred upon him or her by this chapter or other applicable sections of the general laws of the state.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-1.5 - Immunity.

§ 5-37-1.5 Immunity.  (a) The director of the department of health, chief administrative officer, board members, and their agents and employees are immune from suit in any action, civil or criminal, based on any disciplinary proceeding or other official act performed in good faith in the course of their duties under this chapter. There is no civil liability on the part of, or cause of action of any nature against, the board, director, their agents or their employees or against any organization or its members, peer review board or its members, or other witnesses and parties to board proceedings for any statements made in good faith by them in any reports, communications, or testimony concerning an investigation by the board of the conduct or competence of a licensed physician or limited registrant.

(b) No licensed health care provider, physician, or limited registrant may discharge, threaten or discriminate against an employee, staff member or any other person for making a report to, giving testimony to, or providing any other communication to the board, a peer review organization, or any appropriate supervisory personnel concerning the unprofessional conduct or incompetence or negligence of a physician or limited registrant; provided, that the report, testimony, or other communication was made in good faith.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1986, ch. 350, § 11.)



Chapter 5-37-2 - License to practice  Qualifications of applicants  Fee  Reexamination.

§ 5-37-2 License to practice  Qualifications of applicants  Fee  Reexamination.  (a) Authority to practice allopathic or osteopathic medicine under this chapter shall be by a license issued by the director of the department of health to any reputable physician who intends to practice allopathic or osteopathic medicine in this state, and who meets the requirements for licensure established in this chapter and regulations established by the board or by the director. Applicants for licensure shall present satisfactory evidence of graduation from a medical school or school of osteopathic medicine approved by the board and in good standing, shall meet post graduate training requirements and any other requirements that the board or director establishes by regulation, and shall pass in a satisfactory manner any examination that the board may require. Any physician applying for licensure shall pay a non refundable application fee and when applicable a reexamination fee for each reexamination, in a total amount as set forth in § 23-1-54.

(2) A license to practice allopathic medicine shall be issued to persons who have graduated from a school of medicine, possess a degree of doctor of medicine (or meet the requirements of subsection (b) of this section), and meet the requirements for licensure.

(3) A license to practice osteopathic medicine shall be issued to persons who have graduated from a school of osteopathic medicine and possess a degree of doctor of osteopathy and otherwise meet the requirements for licensure. A license to practice osteopathic medicine shall confer upon the holder the right to practice osteopathic medicine in all its branches as taught and practiced in accredited colleges of osteopathic medicine. The holder of that license shall be subject to the same duties and liabilities and entitled to the same rights and privileges, which may be imposed by law or governmental regulation, upon physicians of any school of medicine.

(b) Qualification of Certain Other Applicants for License. Notwithstanding any other provisions of this section an individual, who at the time of his or her enrollment in a medical school outside the United States is a citizen of the United States, shall be eligible to apply for a certificate pursuant to this section if he or she has satisfied the following requirements:

(i) Has studied medicine in a medical school located outside the United States, which is recognized by the World Health Organization;

(ii) Has completed all of the formal requirements of the foreign medical school except internship and/or social service;

(iii) Has attained a score satisfactory to a medical school approved by the liaison committee on medical education on a qualifying examination acceptable to the state board for medicine, and has satisfactorily completed one academic year of supervised clinical training under the direction of any United States medical school;

(iv) Has completed the post-graduate hospital training required by the board of applicants for licensure; and

(v) Has passed the examination required by the board of all applicants for licensure.

(2) Satisfaction of the requirements of subdivision (1) of this subsection is in lieu of the completion of any foreign internship and/or social service requirements, and no such requirements are a condition of licensure as a physician in this state.

(3) Satisfaction of the requirements of subdivision (1) of this subsection is in lieu of certification by the educational council for foreign medical graduates, and this certification is not a condition of licensure as a physician in this state.

(4) No hospital licensed by this state, or operated by the state or a political subdivision of the state, or which receives state financial assistance, directly or indirectly, requires an individual, who at the time of his or her enrollment in a medical school outside the United States is a citizen of the United States, to satisfy any requirements other than those contained in paragraphs (1)(i),(ii), and (iii) of this subsection prior to commencing an internship or residency.

(5) A document granted by a medical school located outside the United States which is recognized by the World Health Organization issued after the completion of all the formal requirements of that foreign medical school except internship and/or social service, upon certification by the medical school in which this training was received of satisfactory completion by the person to whom this document was issued of the requirements in paragraph (1)(iii) of this subsection, shall be deemed the equivalent of a degree of doctor of medicine for purposes of licensure and practice as a physician in this state.

(6) No funds appropriated by the general assembly to any school or college of medicine shall be disbursed until the director of the department of health has certified that this school or college has established, and will maintain until December 31, 1989, a clinical training program as contemplated by paragraph (1)(iii) of this subsection, to accommodate residents of this state deemed qualified by that school or college of medicine consistent with that school's or college's educational resources.

History of Section.
(G.L. 1896, ch. 165, § 3; P.L. 1901, ch. 926, § 1; P.L. 1908, ch. 1579, § 1; G.L. 1909, ch. 193, § 3; P.L. 1914, ch. 1057, § 1; P.L. 1915, ch. 1216, § 1; G.L. 1923, ch. 159, § 3; P.L. 1927, ch. 1029, § 1; G.L. 1938, ch. 275, § 3; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-37-2; P.L. 1960, ch. 76, § 19; P.L. 1971, ch. 203, § 2; P.L. 1974, ch. 70, § 1; P.L. 1976, ch. 308, § 1; P.L. 1979, ch. 50, § 1; P.L. 1983, ch. 164, § 1; P.L. 1986, ch. 59, § 1; P.L. 1986, ch. 301, § 5; P.L. 1986, ch. 387, § 1; P.L. 1999, ch. 354, § 7; P.L. 2001, ch. 77, art. 14, § 12; P.L. 2007, ch. 73, art. 39, § 10; P.L. 2012, ch. 241, art. 9, § 12.)



Chapter 5-37-2.1 - Recertification  Continuing medical education.

§ 5-37-2.1 Recertification  Continuing medical education.  Effective beginning in calendar year 2004, every physician licensed to practice medicine within this state shall, in connection with biannual registration, on or before the first day of June in each even-numbered year, provide satisfactory evidence to the board of medical licensure and discipline that in the preceding two (2) years the practitioner has completed a prescribed course of continuing medical education established by the appropriate medical or osteopathic society and approved by rule or regulation of the director or by the board of licensure and discipline. The board may extend for only one six (6) month period these educational requirements if the board is satisfied that the applicant has suffered hardship, which prevented meeting the educational requirement. No recertification to practice medicine in this state shall be refused, nor shall any certificate be suspended or revoked except: (1) as provided for in this chapter, and (2) for failure to provide satisfactory evidence of continuing medical education as provided for in this section.

History of Section.
(P.L. 1976, ch. 244, § 2; P.L. 1980, ch. 373, § 1; P.L. 1986, ch. 301, § 5; P.L. 1998, ch. 65, § 1; P.L. 2003, ch. 249, § 1; P.L. 2003, ch. 339, § 1.)



Chapter 5-37-3 - Itinerants disqualified.

§ 5-37-3 Itinerants disqualified.  Nothing in this chapter or chapter 30 of this title shall be construed to authorize any itinerant doctor to register or to practice medicine in any part of this state.

History of Section.
(G.L. 1896, ch. 165, § 4; G.L. 1909, ch. 193, § 4; G.L. 1923, ch. 159, § 4; G.L. 1938, ch. 275, § 4; G.L. 1956, § 5-37-3; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-4 - Refusal of licensure.

§ 5-37-4 Refusal of licensure.  (a) The director at the direction of the board shall, after notice and hearing, in accordance with the procedures established in §§ 5-37-5.2  5-37-6.2, refuse to grant the original license provided for in this chapter to any physician and/or applicant:

(1) Who is not of good moral character;

(2) Who does not meet the requirements for licensure prescribed in this chapter, regulations established by the board, and/or regulations promulgated by the director;

(3) Who has violated any laws involving moral turpitude or affecting the ability of any physician and/or applicant to practice medicine; or

(4) Who has been found guilty in another state of conduct which, if committed in Rhode Island, would constitute unprofessional conduct as defined in § 5-37-5.1 and regulations adopted under that section.

(b) The director shall serve a copy of his or her decision or ruling upon any person whose original certificate has been refused.

History of Section.
(G.L. 1896, ch. 165, § 5; P.L. 1901, ch. 926, § 2; G.L. 1909, ch. 193, § 5; G.L. 1923, ch. 159, § 5; P.L. 1927, ch. 1029, § 2; G.L. 1938, ch. 275, § 5; G.L. 1956, § 5-37-4; P.L. 1962, ch. 85, § 1; P.L. 1976, ch. 244, § 2; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-5.1 - Unprofessional conduct.

§ 5-37-5.1 Unprofessional conduct.  The term "unprofessional conduct" as used in this chapter includes, but is not limited to, the following items or any combination of these items and may be further defined by regulations established by the board with the prior approval of the director:

(1) Fraudulent or deceptive procuring or use of a license or limited registration;

(2) All advertising of medical business, which is intended or has a tendency to deceive the public;

(3) Conviction of a crime involving moral turpitude; conviction of a felony; conviction of a crime arising out of the practice of medicine;

(4) Abandoning a patient;

(5) Dependence upon controlled substances, habitual drunkenness, or rendering professional services to a patient while the physician or limited registrant is intoxicated or incapacitated by the use of drugs;

(6) Promotion by a physician or limited registrant of the sale of drugs, devices, appliances, or goods or services provided for a patient in a manner as to exploit the patient for the financial gain of the physician or limited registrant;

(7) Immoral conduct of a physician or limited registrant in the practice of medicine;

(8) Willfully making and filing false reports or records in the practice of medicine;

(9) Willfully omitting to file or record, or willfully impeding or obstructing a filing or recording, or inducing another person to omit to file or record, medical or other reports as required by law;

(10) Failing to furnish details of a patient's medical record to succeeding physicians, health care facility, or other health care providers upon proper request pursuant to § 5-37.3-4;

(11) Soliciting professional patronage by agents or persons or profiting from acts of those representing themselves to be agents of the licensed physician or limited registrants;

(12) Dividing fees or agreeing to split or divide the fees received for professional services for any person for bringing to or referring a patient;

(13) Agreeing with clinical or bioanalytical laboratories to accept payments from these laboratories for individual tests or test series for patients;

(14) Making willful misrepresentations in treatments;

(15) Practicing medicine with an unlicensed physician except in an accredited preceptorship or residency training program, or aiding or abetting unlicensed persons in the practice of medicine;

(16) Gross and willful overcharging for professional services; including filing of false statements for collection of fees for which services are not rendered, or willfully making or assisting in making a false claim or deceptive claim or misrepresenting a material fact for use in determining rights to health care or other benefits;

(17) Offering, undertaking, or agreeing to cure or treat disease by a secret method, procedure, treatment or medicine;

(18) Professional or mental incompetency;

(19) Incompetent, negligent, or willful misconduct in the practice of medicine which includes the rendering of medically unnecessary services, and any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing medical practice in his or her area of expertise as is determined by the board. The board does not need to establish actual injury to the patient in order to adjudge a physician or limited registrant guilty of the unacceptable medical practice in this subdivision;

(20) Failing to comply with the provisions of chapter 4.7 of title 23;

(21) Surrender, revocation, suspension, limitation of privilege based on quality of care provided, or any other disciplinary action against a license or authorization to practice medicine in another state or jurisdiction; or surrender, revocation, suspension, or any other disciplinary action relating to a membership on any medical staff or in any medical or professional association or society while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct which would constitute grounds for action as described in this chapter;

(22) Multiple adverse judgments, settlements or awards arising from medical liability claims related to acts or conduct which would constitute grounds for action as described in this chapter;

(23) Failing to furnish the board, its chief administrative officer, investigator or representatives, information legally requested by the board;

(24) Violating any provision or provisions of this chapter or the rules and regulations of the board or any rules or regulations promulgated by the director or of an action, stipulation, or agreement of the board;

(25) Cheating on or attempting to subvert the licensing examination;

(26) Violating any state or federal law or regulation relating to controlled substances;

(27) Failing to maintain standards established by peer review boards, including, but not limited to, standards related to proper utilization of services, use of nonaccepted procedure, and/or quality of care;

(28) A pattern of medical malpractice, or willful or gross malpractice on a particular occasion;

(29) Agreeing to treat a beneficiary of health insurance under title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., "Medicare Act", and then charging or collecting from this beneficiary any amount in excess of the amount or amounts permitted pursuant to the Medicare Act; or

(30) Sexual contact between a physician and patient during the existence of the physician/patient relationship.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1987, ch. 486, § 1; P.L. 1989, ch. 549, § 1; P.L. 1995, ch. 175, § 1; P.L. 1995, ch. 230, § 1; P.L. 1999, ch. 465, § 4; P.L. 2003, ch. 249, § 1; P.L. 2003, ch. 339, § 1; P.L. 2007, ch. 32, § 1; P.L. 2007, ch. 37, § 1.)



Chapter 5-37-5.2 - Complaints.

§ 5-37-5.2 Complaints.  (a) Any person, firm, corporation, or public officer may submit a written complaint to the board charging the holder of a license to practice medicine or limited registrant with unprofessional conduct, specifying the grounds for the complaint. The board shall review all complaints.

(b) If the board determines that the complaint merits consideration, or if the board, on its own initiative without a formal complaint, has reason to believe that any holder of a license or limited registration to practice medicine may be guilty of unprofessional conduct, the chairperson shall designate three (3) members of the board at least one of whom shall be a public member, to serve as a committee to investigate the complaint. If the complaint relates to a procedure involving osteopathic manipulative treatment (OMT), at least one member of the investigating committee shall be an osteopathic physician member of the board.

(c) The investigating committee shall conduct its deliberations and make recommendations regarding the complaint to the board.

(d) No member of the board who participated in the investigation may participate in any subsequent hearing or action taken by the remainder of the board. Investigations shall remain confidential and all initial hearings, investigatory hearings, and full hearings before the board shall remain confidential.

(e) If the recommendation is no unprofessional conduct, the remaining members of the board shall review the relevant data and vote a final recommendation.

(2) If the investigating committee has probable cause to believe the alleged unprofessional conduct of the licensee is caused by an impairment which has directly affected the ability of the licensee to conduct his or her practice professionally, the committee may use its authority under § 5-37-1.3(10) to assist in further deliberations regarding the alleged misconduct of the licensee.

(3) In the event of a determination by the investigating committee of probable cause for a finding of unprofessional conduct, the accused may request a hearing (see §§ 5-37-5.3 and 5-37-5.4). A hearing committee shall be designated by the chairperson consisting of three (3) other members of the board, at least one of whom shall be a physician member and at least one of whom is a public member. If the complaint relates to a procedure involving osteopathic manipulative treatment (OMT), at least one member of the investigating committee shall be an osteopathic physician member of the board. The hearing shall be conducted by a hearing officer appointed by the director of the department of health. The hearing officer shall be responsible for conducting the hearing and writing a proposed findings of fact and conclusions of law along with a recommendation of a sanction, if warranted. The hearing committee shall read the transcript and review the evidence and, after deliberation, the hearing committee shall issue a final decision including conclusions of fact and of law. The board shall make public all decisions including all conclusions against a license holder as listed in § 5-37-6.3.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1988, ch. 385, § 1; P.L. 1989, ch. 534, § 2; P.L. 1995, ch. 181, § 1; P.L. 1998, ch. 318, § 1; P.L. 2003, ch. 176, § 1; P.L. 2003, ch. 177, § 1.)



Chapter 5-37-5.3 - Specification of charges.

§ 5-37-5.3 Specification of charges.  When the investigating committee determines that action is required or the accused requests a hearing on allegations of unprofessional conduct, a specification of charges of unprofessional conduct against the licensee or limited registration holder shall be prepared by the investigating committee and a copy shall be served upon the accused, together with notice of the hearing, as provided in § 5-37-5.4. A hearing shall then be scheduled before the hearing committee of the board.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1998, ch. 318, § 1.)



Chapter 5-37-5.4 - Time and notice of hearing.

§ 5-37-5.4 Time and notice of hearing.  The time of the hearing shall be fixed by the hearing committee of the board as soon as is practicable. The hearing committee of the board shall issue a notice of a hearing of the charges, which shall specify the time and place of the hearing and shall notify the accused that he or she may file with the hearing committee of the board a written response within twenty (20) days of the date of service. The notice shall also notify the accused that a stenographic record of the proceedings will be kept, that he or she shall have the opportunity to appear personally and to have counsel present, with the right to produce witnesses and evidence in his or her own behalf, to cross-examine witnesses, to examine any documentary evidence that may be produced against him or her, and to have subpoenas issued by the hearing committee of the board.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-6 - Subpoenas  Contempt.

§ 5-37-6 Subpoenas  Contempt.  Subpoenas may be issued by the board or the board's constituted committees to compel the production of documents or other written records, or the attendance and testimony of witnesses, at any investigation or hearing. The board shall also issue subpoenas at the request and on behalf of the accused. If any person refuses to obey a subpoena or answer any proper question put to him or her during the hearing or proceeding, the superior court has jurisdiction, upon application by the board, to issue to that person an order requiring him or her to appear before the board or its hearing committee, to produce evidence if ordered, or to give testimony concerning the matter under investigation. Any failure to obey the order of the court may be punished by the court as civil contempt.

History of Section.
(G.L. 1896, ch. 165, § 5; P.L. 1901, ch. 926, § 2; C.P.A. 1905, § 1221; G.L. 1909, ch. 193, § 5; G.L. 1923, ch. 159, § 5; P.L. 1927, ch. 1029, § 2; G.L. 1938, ch. 275, § 5; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-37-6; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-6.1 - Report of hearing.

§ 5-37-6.1 Report of hearing.  After holding a hearing, the hearing committee of the board shall make a written report of its findings of fact, conclusions of law, and disciplinary order, if any.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-6.2 - Decision of the board.

§ 5-37-6.2 Decision of the board.  If a majority of the members of the board, sitting as the hearing committee, vote in favor of finding the accused guilty of unprofessional conduct as specified in the charges, the board shall prepare written findings of fact and law in support of that conclusion. The board shall immediately transmit its findings, together with an order stating the sanction to be imposed upon the accused, to the director who shall, as soon as practicable, order that appropriate action to be taken in accordance with the order of the board. In no case shall a person be found guilty of unprofessional conduct unless a majority of the hearing committee votes in favor of finding the person guilty. If the accused is found not guilty, the board shall immediately issue an order dismissing the charges.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1988, ch. 385, § 1; P.L. 1989, ch. 534, § 2.)



Chapter 5-37-6.3 - Sanctions.

§ 5-37-6.3 Sanctions.  If the accused is found guilty of unprofessional conduct as described in § 5-37-6.2, the director, at the direction of the board, shall impose one or more of the following conditions:

(1) Administer a reprimand;

(2) Suspend or limit or restrict his or her license or limited registration to practice medicine;

(3) Require him or her to serve a period of probation subject to certain conditions and requirements including, where appropriate, sanctions or restitution;

(4) Revoke indefinitely his or her license or limited registration to practice medicine;

(5) Require him or her to submit to the care, counseling, or treatment of a physician or program acceptable to the board;

(6) Require him or her to participate in a program of continuing medical education in the area or areas in which he or she has been judged deficient;

(7) Require him or her to practice under the direction of a physician in a public institution, public or private health care program, or private practice for a period of time specified by the board;

(8) Assess against the physician the administrative costs of the proceedings instituted against the physician under this chapter; provided, that this assessment does not exceed ten thousand dollars ($10,000);

(9) Any other conditions or restrictions deemed appropriate under the circumstances.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1999, ch. 354, § 7.)



Chapter 5-37-7 - Appeal from the decision of the director.

§ 5-37-7 Appeal from the decision of the director.  (a) Any person whose license or limited registration to practice medicine has been revoked or suspended by the director or board, or is aggrieved by the decision of the board and/or director, has the right of judicial review of the decision of the board and director. This review shall be initiated by serving on the director a notice of appeal and filing such notice of appeal with a complaint in accordance with the rules of civil procedure in the superior court within thirty (30) days after the decision of the director.

(b) The director shall, within twenty (20) days after the service of the notice of appeal, transmit to the clerk of the superior court to which the appeal is taken, a transcript of the record of the board certified under the seal of the board, together with a certified copy of the board's written findings, all of which shall be admissible as evidence.

(c) The findings of the board and/or director shall be final and conclusive, subject to review in the superior court pursuant to the Administrative Procedures Act, chapter 35 of title 42. Any appeal taken to the superior court shall have precedence on the calendar, be considered an emergency matter, and shall be heard in any event not later than thirty (30) days from the date of appeal when practicable. There shall be no stay pending the appeal of any sanction imposed by the director unless it is determined that the matter cannot be placed on the court's docket within the specified time. Except as provided in this chapter, appeals follow the procedures established in the Administrative Procedures Act in chapter 35 of title 42.

History of Section.
(G.L. 1896, ch. 165, § 5; P.L. 1901, ch. 926, § 2; C.P.A. 1905, § 1226; G.L. 1909, ch. 193, § 5; G.L. 1923, ch. 159, § 5; P.L. 1927, ch. 1029, § 2; G.L. 1938, ch. 275, § 5; P.L. 1945, ch. 1638, § 1; impl. am. P.L. 1949, ch. 2228, § 1; G.L. 1956, § 5-37-7; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-8 - Grounds for discipline without hearing.

§ 5-37-8 Grounds for discipline without hearing.  The director may temporarily suspend the license of a physician or limited registrant without a hearing if the director finds that evidence in his or her possession indicates that a physician's or limited registrant's continuation in practice would constitute an immediate danger to the public. In the event that the director temporarily suspends the license of a physician or limited registrant without a hearing, a hearing by the board must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-9 - Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.

§ 5-37-9 Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.  In addition to the requirements of § 42-14-2.1:

(1) The board, with the approval of the director, may adopt regulations requiring any person, including, but not limited to, corporations, health care facilities, health maintenance organizations, organizations, federal, state, or local governmental agencies, and peer review boards to report to the board any conviction, determination, or finding that a licensed physician has committed unprofessional conduct as defined by § 5-37-5.1, or to report information which indicates that a licensed physician may not be able to practice medicine with reasonable skill and safety to patients as the result of any mental or physical condition. The regulations shall include the reporting requirements of paragraphs (2)(i), (ii) and (iii) of this section.

(2) The following reports, in writing, shall be filed with the board:

(i) Every insurer providing professional liability insurance to a physician licensed under the provisions of this chapter shall send a complete report to the board presenting notice of any civil action filed, settlement of any claim or cause of action, or final judgment rendered in any cause of action for damages for death or personal injury caused by the physician's negligence, error, or omission in practice, or his or her rendering of unauthorized professional services. This report shall be sent within thirty (30) days after notice of any civil action filed, settlement, judgment, or arbitration award. All of these reports shall present an in-depth factual summary of the claim in question. Commencing July 1, 1997, all reports of final judgments or settlements shall specify the class or category of risk for which the physician is insured identified by Insurance Services Organization ("ISO") Code and, in the case of joint and several liability, shall specify the portion of the total award paid by or on behalf of the physician.

(ii) All hospital and licensed health care facilities including, but not limited to, nursing homes and health maintenance organizations and the director of health must report to the board within thirty (30) days of this action, any action, disciplinary or otherwise, taken for any reason, which limits, suspends or revokes a physician's privilege to practice or requires supervision of a physician, either through formal action by the institution or facility or through any voluntary agreement with the physician.

(iii) Within ten (10) days after a judgment by a court of this state that a physician licensed under the provisions of this chapter has been convicted of a crime or is civilly liable for any death or personal injury caused by his or her negligence, error, or omission in his or her practice, or his or her rendering unauthorized professional services, the clerk of the court which rendered this judgment shall report the judgment to the board.

(3) The board shall publicly report any change of privilege, of which it is aware, to the board of trustees or other appropriate body of all licensed hospitals, licensed health care facilities, health maintenance organizations, and other parties, as the board deems appropriate, within thirty (30) days. Except as required by § 5-37-9.2 notwithstanding the provisions of this subdivision, the board may, in instances where the change of privilege is not related to quality of patient care, elect not to disseminate the report of change in privilege. This election may be made in executive session and no decision not to disseminate shall be made except by majority vote of the members present at the meeting and only upon a finding of fact by the board after inquiry that the change of privilege was not related to quality of patient care.

(4) Except as provided in § 5-37-9.2, the contents of any report file shall be confidential and exempt from public disclosure, except that it may be reviewed:

(i) By the licensee involved or his or her counsel or authorized representative who may submit any additional exculpatory or explanatory statements or other information, which statements or other information is included in the file, or

(ii) By the chief administrative officer, a representative of the board, or investigator of the board, who has been assigned to review the activities of a licensed physician.

(5) Upon determination that a report is without merit, the board's records may be purged of information relating to the report.

(6) If any person refuses to furnish a required report, the board may petition the superior court of any county in which the person resides or is found, and the court shall issue to this person an order to furnish the required report. Any failure to comply with this order constitutes civil contempt.

(7) Every individual, medical association, medical society, hospital, health care facility, health maintenance organization, peer review board, medical service bureau, health insurance carrier or agent, professional standards review organization, and agency of the federal, state, or local government is immune from civil liability, whether direct or derivative, for providing information in good faith to the board pursuant to this section or the regulations outlined in subdivision (1) of this section or requirements of subdivision (2) of this section.

(8) Nondisclosure agreements are prohibited in so far as they forbid parties from making reports regarding competency and/or unprofessional conduct to the board of medical licensure and discipline.

(9) The board, with the approval of the director, shall promulgate rules and regulations prescribing standards for hospital or health maintenance organization supervision of physicians by peer review committees. These regulations require that each hospital or health maintenance organization report annually to the board the activities, findings, studies, and determinations of its peer review committees.

History of Section.
(P.L. 1986, ch. 301, § 6; P.L. 1987, ch. 522, § 9; P.L. 1997, ch. 30, art. 28, § 3; P.L. 1997, ch. 348, § 2; P.L. 1998, ch. 449, § 1.)



Chapter 5-37-9.1 - Requirements relating to professional conduct.

§ 5-37-9.1 Requirements relating to professional conduct.  The board shall receive and maintain a confidential file, which will be available to the board to precipitate or aid in their investigations. The information shall also be available to licensed health care facilities including health maintenance organizations in connection with the granting of staff privileges and to the individual physicians themselves and shall be available for inclusion in physician profiles pursuant to § 5-37-9.2. The file shall contain the following physician information:

(1) Cases of malpractice suits against a physician as reported to the board by insurers and self-insurers;

(2) Cases of malpractice suits that result in allegations being dropped, a dismissal, a settlement, or court judgment or arbitration award adverse to the physician;

(3) Reports by any hospital or state or local professional medical association/society of disciplinary action taken against any physician. This should also include any resignation of a physician if related to unprofessional conduct as defined in law or any withdrawal of an application for hospital privileges relating to unprofessional conduct;

(4) Reports by state and federal courts of physicians found guilty of a felony;

(5) Reports by the professional review organization and third party health insurers of sanctions imposed on a physician;

(6) Annual reports by hospitals and health maintenance organizations of current appointments to their medical staffs; and

(7) Information supplied to the board by the federation of state medical boards and the American Medical Association. The file may contain any other data that the board by reasonable rule or regulation deems appropriate.

History of Section.
(P.L. 1986, ch. 350, § 11; P.L. 1997, ch. 348, § 2.)



Chapter 5-37-9.2 - Physician profiles  Public access to data.

§ 5-37-9.2 Physician profiles  Public access to data.  (a) The board shall compile the information listed in this section to create individual profiles on licensed physicians, in a format created by the board, consistent with the provisions of this section and § 23-1-1.4 and any regulations promulgated under these sections, that are available for dissemination to the public and which include a conspicuous statement that "This profile contains certain information which may be used as a starting point in evaluating the physician. This profile should not be your sole basis for selecting a physician".

(2) The following information shall be compiled by the board in accordance with state laws and board regulations and procedures and shall be included in physician profiles, subject to the limitations and requirements set forth below:

(i) Names of medical schools and dates of graduation;

(ii) Graduate medical education;

(iii) A description of any final board disciplinary actions within the most recent ten (10) years;

(iv) A description of any final disciplinary actions by licensing boards in other states within the most recent ten (10) years;

(v) A description of any criminal convictions for felonies within the most recent ten (10) years. For the purposes of this subsection, a person is deemed to be convicted of a crime if he or she pleaded guilty or if he or she was found or adjudged guilty by a court of competent jurisdiction, or was convicted of a felony by the entry of a plea of nolo contendere.

(vi) A description of revocation or restriction of hospital privileges for reasons related to competence taken by the hospital's governing body or any other official of the hospital after procedural due process has been afforded, or the resignation from or nonrenewal of medical staff membership or the restriction of privileges at a hospital. Only cases, which have occurred within the most recent ten (10) years, shall be disclosed by the board to the public.

(vii) All medical malpractice court judgments and all medical malpractice arbitration awards in which a payment is awarded to a complaining party since September 1, 1988, or during the most recent ten (10) years, and all settlements of medical malpractice claims in which a payment is made to a complaining party since September 1, 1988, or within the most recent ten (10) years. Dispositions of paid claims shall be reported in a minimum of three (3) graduated categories indicating the level of significance of the award or settlement. Information concerning paid medical malpractice claims shall be put in context by comparing an individual physician's medical malpractice judgments, awards and settlements to the experience of other physicians licensed in Rhode Island who perform procedures and treat patients with a similar degree of risk. All judgment, award, and settlement information reported shall be limited to amounts actually paid by or on behalf of the physician.

(3) Comparisons of malpractice payment data shall be accompanied by:

(i) An explanation of the fact that physicians treating certain patients and performing certain procedures are more likely to be the subject of litigation than others and that the comparison given is for physicians who perform procedures and treat patients with a similar degree of risk;

(ii) A statement that the report reflects data since September 1, 1988, or for the last ten (10) years and the recipient should take into account the number of years the physician has been in practice when considering the data;

(iii) An explanation that an incident, giving rise to a malpractice claim, may have occurred years before any payment was made due to the time lawsuits take to move through the legal system;

(iv) An explanation of the effect of treating high-risk patients on a physician's malpractice history; and

(v) An explanation that malpractice cases may be settled for reasons other than liability and that settlements are sometimes made by the insurer without the physician's consent.

(4) Information concerning all settlements shall be accompanied by the following statement: "Settlement of a claim may occur for a variety of reasons which do not necessarily reflect negatively on the professional competence or conduct of the physician. A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred." Nothing in this section shall be construed to limit or prevent the board from providing further explanatory information regarding the significance of categories in which settlements are reported.

(5) Pending malpractice claims and actual amounts paid by or on behalf of a physician in connection with a malpractice judgment, award, or settlement shall not be disclosed by the board to the public. Nothing in this section shall be construed to prevent the board from investigating and disciplining a licensee on the basis of medical malpractice claims that are pending.

(6) The following information shall be reported to the board by the physician and shall be included in physician profiles, subject to the limitations and requirements specified in this subdivision:

(i) Specialty board certification;

(ii) Number of years in practice;

(iii) Names of the hospitals where the physician has privileges;

(iv) Appointments to medical school faculties and indication as to whether a physician has a responsibility for graduate medical education within the most recent ten (10) years;

(v) Information regarding publications in peer-reviewed medical literature within the most recent ten (10) years;

(vi) Information regarding professional or community service activities and awards;

(vii) The location of the physician's primary practice setting;

(viii) The identification of any language translating services that may be available at the physician's primary practice location; provided, that a statement is included in the profile indicating that these services may be temporary and that the physician's office should first be contacted to confirm the present availability of language translation.

(b) A physician may elect to have his or her profile omit certain information provided pursuant to paragraphs (a)(6)(iv)  (vi) of this section, concerning academic appointments and teaching responsibilities, publication in peer-reviewed journals, and professional and community service awards. In collecting information for these profiles and disseminating it, the board shall inform physicians that they may choose not to provide any information required pursuant to paragraphs (a)(6)(iv)  (vi) of this section.

(c) The board shall provide individual physicians with a copy of their profiles prior to initial release to the public and each time a physician's profile is modified or amended based on information not personally supplied to the board by the physician or not generated by the board itself.

(2) Prior to initial release to the public and upon each modification or amendment requiring physician review as provided in this subsection, a physician shall be provided not less than twenty-one (21) calendar days to correct factual inaccuracies that appear in his or her profile.

(3) If a dispute arises between a physician and the board regarding the accuracy of factual information in the physician's profile, the physician shall notify the board, in writing, of this dispute.

(4) If a physician does not notify the board of a dispute during the twenty-one (21) day review period, the profile shall be released to the public and the physician will be deemed to have approved the profile and all information contained in the profile.

(5) If a physician notifies the board of a dispute in accordance with this subsection, the physician's profile shall be released to the public without the disputed information, but with a statement to the effect that information in the identified category is currently the subject of a dispute and is not available at this time.

(6) Within ten (10) calendar days after the board's receipt of notice of a dispute, the physician and the board or its authorized representative shall in good faith enter into discussions, which may continue for up to thirty (30) days, to resolve the dispute. If the dispute is not resolved within thirty (30) days, the disputed information shall be included in the profile with a statement that this information is disputed by the physician.

(d) Each profile shall contain a statement specifying the date of its last modification, amendment, or update. If a physician has reviewed and approved or been deemed to have approved his or her profile in accordance with this subsection, the physician is responsible for the accuracy of the information contained in it. If a profile is released to the public without physician review as required by this subsection, then notwithstanding any immunity from liability granted by § 5-37-1.5 or 23-1-32, the board or any state agency supplying physician information to the board is solely responsible for the accuracy of the information it generates or supplies and which is contained in physician profiles released to the public.

(e) In order to protect against the unauthorized use or disclosure of provider profiles by department of health employees with access to the data, the department of health shall apply its existing safeguards and procedures for protecting confidential information to physician profile information.

(f) For each profile provided to the public by the board, the board may charge no more than fifty cents ($.50) per page or three dollars ($3.00) per profile, whichever is greater.

History of Section.
(P.L. 1997, ch. 348, § 3.)



Chapter 5-37-10 - Annual registration  Physicians  Hospitals.

§ 5-37-10 Annual registration  Physicians  Hospitals.  (a) Effective beginning in calendar year 2004, on or before the first day of March in each year, the board shall mail an application for biannual registration to every person to whom a license to practice medicine in this state has been granted by the licensing authority in the state. Every licensed person who intends to engage in the practice of his or her profession during the ensuing two (2) year period shall register his or her license by submitting to the board, on or before June 1, the application, executed together with the registration form, and fee as established by regulation by the director of the department of health. Upon receipt of the application and fee the board shall issue a registration certificate effective July 1 and expiring two (2) years following on June 30. The registration certificate renders the holder a registered practitioner of medicine for that registration period. Effective beginning in calendar year 2004, any references in this chapter to annual registration or annual limited registration shall be interpreted to mean biannual registration and biannual limited registration, respectively.

(b) The registration certificate of all physicians whose renewals accompanied by the prescribed fee are not completed and filed on or before the first day of July shall automatically lapse. The board may, in its discretion and upon the payment by the physician of the current registration fee plus an additional fee as set forth in § 23-1-54, reinstate any certificate lapsed under the provisions of this section.

(c) Hospitals shall, on or before the first day of December of each year, submit an application and annual fee to the board as a condition of rendering hospital services in the state. The form of application and fee shall be as the director, by regulation, establishes; provided, that the ratio of payment between hospital per bed licensing fees and the combined licensing and board of medical licensure and discipline fees paid by physicians remain the same as the ratio that existed as of January 1, 1987. All fees collected pursuant to this section shall be deposited as general revenues.

History of Section.
(G.L. 1938, ch. 275, § 30; P.L. 1954, ch. 3409, § 1; G.L. 1956, § 5-37-10; P.L. 1960, ch. 76, § 19; P.L. 1961, ch. 60, § 1; P.L. 1977, ch. 138, § 1; P.L. 1978, ch. 364, § 1; P.L. 1986, ch. 301, § 5; P.L. 1993, ch. 300, § 1; P.L. 1995, ch. 104, § 1; P.L. 1995, ch. 370, art. 40, § 19; P.L. 1998, ch. 65, § 1; P.L. 2003, ch. 249, § 1; P.L. 2003, ch. 339, § 1; P.L. 2007, ch. 73, art. 39, § 10; P.L. 2012, ch. 241, art. 9, § 12.)



Chapter 5-37-11 - Inactive list.

§ 5-37-11 Inactive list.  A physician licensed to practice medicine who does not intend to engage in the practice of his or her profession during any year, upon written request to the board, may have his or her name transferred to an inactive list, and is not required to register annually or pay any registration fee as long as he or she remains inactive. Any physician whose name has been included in the inactive list as provided for in this section shall be restored to active status by the administrator of professional regulation upon the filing of a written request accompanied by the registration form and fee as established by regulation by the director of the department of health.

History of Section.
(G.L. 1938, ch. 275, § 30; P.L. 1954, ch. 3409, § 1; G.L. 1956, § 5-37-11; P.L. 1991, ch. 354, § 4.)



Chapter 5-37-12 - Unauthorized practice of medicine.

§ 5-37-12 Unauthorized practice of medicine.  Any person who is not lawfully authorized to practice medicine within this state, and registered according to law, who practices medicine or surgery or attempts to practice medicine or surgery, or any of the branches of medicine or surgery, after having received or with the intent of receiving, either directly or indirectly, any bonus, gift or compensation, or who opens an office with intent to practice medicine, or holds himself or herself out to the public as a practitioner of medicine, whether by appending to his or her name the title of doctor or any abbreviation, or M.D., or any other title or designation implying a practitioner of medicine, or in any other way, shall be imprisoned not more than three (3) years, or fined not more than one thousand dollars ($1,000), or shall suffer both fine and imprisonment; and in no case when any provision of this chapter has been violated shall the person violating these provisions be entitled to receive compensation for services rendered.

History of Section.
(G.L. 1896, ch. 165, § 8; P.L. 1901, ch. 926, § 4; G.L. 1909, ch. 193, § 8; G.L. 1923, ch. 159, § 8; P.L. 1927, ch. 1029, § 3; G.L. 1938, ch. 275, § 8; G.L. 1956, § 5-37-12; P.L. 1964, ch. 193, § 1.)



Chapter 5-37-14 - Discrimination against particular schools  Persons exempt from requirements  Immunity from liability.

§ 5-37-14 Discrimination against particular schools  Persons exempt from requirements  Immunity from liability.  Nothing in this chapter or chapter 30 of this title shall be construed to discriminate against any particular school or system of medicine, or to prohibit gratuitous services in case of emergency; nor shall these chapters apply to commissioned surgeons of the United States army, navy, air force, or marine hospital service, or to legally qualified physicians of another state called to see a particular case in consultation with a registered physician of this state, but who do not open an office or appoint any place in this state where they may meet patients or receive calls. No person licensed under this chapter, or members of the same professions licensed to practice in other states of the United States, who voluntarily and gratuitously and other than in the ordinary course of his or her employment or practice renders emergency medical assistance to a person in need of it, shall be liable for civil damages for any personal injuries which result from acts or omissions by these persons in rendering emergency care, which may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross, willful, or wanton negligence, or when rendered at any hospital, doctors' offices, or clinic where these services are normally rendered.

History of Section.
(G.L. 1896, ch. 165, § 6; P.L. 1901, ch. 926, § 3; G.L. 1909, ch. 193, § 6; G.L. 1923, ch. 159, § 6; G.L. 1938, ch. 275, § 6; G.L. 1956, § 5-37-14; P.L. 1963, ch. 138, § 1; P.L. 1990, ch. 492, § 4.)



Chapter 5-37-15 - Practice of religious beliefs.

§ 5-37-15 Practice of religious beliefs.  This chapter and chapter 30 of this title shall not be construed to affect the practice of the religious tenets of any church; provided, that any sanitary laws of the state, or rules and regulations of any officer, board, division or department, as now are or hereafter may be in force, are complied with.

History of Section.
(P.L. 1927, ch. 1029, § 5; G.L. 1938, ch. 275, § 28; 1956, § 5-37-15; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-16 - Limited registrations.

§ 5-37-16 Limited registrations.  (a) An applicant for limited registration under this chapter who furnishes the board with satisfactory proof that the applicant is eighteen (18) years of age or older and of good moral character, that the applicant has graduated from a legally chartered medical school or school of osteopathic medicine having power to grant degrees in allopathic or osteopathic medicine, and that the applicant has been appointed an intern, resident, fellow or medical officer in a hospital or other institution maintained by the state, or by a city or town, or in a hospital or clinic which is incorporated under the laws of this state, or in a clinic which is affiliated with a hospital licensed by the department of health, or in an out-patient clinic operated by the state, may, upon the payment as set forth in § 23-1-54, be registered by the board as a hospital medical officer for any time that the board may prescribe. This limited registration shall entitle the applicant to practice medicine in the hospital or other institution designated on his or her certificate of limited registration, or outside this hospital or other institution for the treatment, under the supervision of one of its medical officers who is a licensed physician, of persons accepted by it as patients, or in any hospital, institution, clinic, or program affiliated for training purposes with the hospital, institution, or clinic designated on this certificate, which affiliation is approved by the board, and in any case under regulations established by the hospital, institution, or clinic; provided, that each hospital, institution, or clinic annually submits to the board a list of affiliated hospitals, institutions, clinics, or programs providing training programs which comply with the terms of this section. Limited registration under this section may be revoked at any time by the board.

(b) The director may promulgate any rules and regulations that he or she deems necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1958, ch. 158, § 1; P.L. 1971, ch. 69, § 1; P.L. 1982, ch. 84, § 1; P.L. 1986, ch. 159, § 1; P.L. 1986, ch. 301, § 5; P.L. 2007, ch. 73, art. 39, § 10; P.L. 2012, ch. 241, art. 9, § 12.)



Chapter 5-37-16.1 - Limited registration  Academic faculty.

§ 5-37-16.1 Limited registration  Academic faculty.  Notwithstanding any other provisions of this chapter, a physician of noteworthy and recognized professional attainment who is a clearly outstanding physician and who has been offered by the dean of a medical school in this state a full-time academic appointment, shall be eligible for a limited registration while serving on the academic staff of the medical school. Upon recommendation of the dean of an accredited school of medicine in this state, the board in its discretion, after being satisfied that the applicant is a graduate of a foreign medical school and a person of professional rank whose knowledge and special training will benefit the medical school in this state, may issue to this physician a limited registration to engage in the practice of medicine to the extent that this practice is incidental to a necessary part of his or her academic appointment and then only in the hospital or hospitals and out-patient clinics connected with the medical school. Except to the extent authorized by this section, the registrant shall not engage in the practice of medicine or receive compensation for his or her limited registration work, unless he or she is issued a license to practice medicine in accordance with the provisions of § 5-37-2. The registration shall be valid for a period of not more than one year expiring on the 30th day of June following its initial effective date but may be renewed annually; provided, that the registration automatically expires when the holder's relationship with the medical school is terminated. The application fee for the initial registration authorized under this section and the initial application fee for annual renewal shall be as set forth in § 23-1-54. Thereafter the fees shall be as promulgated by regulation of the director.

History of Section.
(P.L. 1983, ch. 139, § 1; P.L. 1986, ch. 160, § 1; P.L. 1986, ch. 301, § 5; P.L. 1986, ch. 386, § 1; P.L. 2007, ch. 73, art. 39, § 10; P.L. 2012, ch. 241, art. 9, § 12.)



Chapter 5-37-17 - Power to examine individuals.

§ 5-37-17 Power to examine individuals.  Persons between the ages of eighteen (18) and twenty-one (21) years may give legal consent for examination and treatment for illnesses resulting from administration of drugs, and any physical examination and treatment by a registered physician, hospital, or mental health facility as designated and defined by regulations of the department of health within the provisions of this chapter upon the person of an individual aged eighteen (18) and older who has given consent shall not constitute an assault or an assault and battery upon that person.

History of Section.
(P.L. 1971, ch. 90; P.L. 1998, ch. 391, § 1.)



Chapter 5-37-18 - Prescription slips.

§ 5-37-18 Prescription slips.  Every prescription slip issued by a physician shall contain the clearly-printed name and address of the issuing physician. In addition, every prescription written in this state shall have one line for the practitioner's signature.

History of Section.
(P.L. 1971, ch. 122, § 1; P.L. 1976, ch. 237, § 1; P.L. 1978, ch. 106, § 1; P.L. 1999, ch. 110, § 1.)



Chapter 5-37-18.1 - Physicians required to authorize product selection.

§ 5-37-18.1 Physicians required to authorize product selection.  Every licensed Rhode Island physician, when prescribing any drug by brand name, shall in each prescription, oral, written or electronic, authorize a less expensive generic equivalent drug product by signing the prescription. If, in the professional judgment of the prescribing physician, the brand name is medically necessary, the physician shall indicate "brand name necessary" on the prescription form. Pursuant to § 42-127.1-7 and chapter 19.1 of this title, an electronic signature shall satisfy this requirement.

History of Section.
(P.L. 1976, ch. 237, § 2; P.L. 1981, ch. 88, § 2; P.L. 1995, ch. 88, § 1; P.L. 2003, ch. 47, § 1; P.L. 2003, ch. 405, § 1.)



Chapter 5-37-18.2 - Penalty for violating § 5-37-18 or 5-37-18.1.

§ 5-37-18.2 Penalty for violating § 5-37-18 or 5-37-18.1.  Any person, firm or corporation, who violates any of the provisions of § 5-37-18 or 5-37-18.1 shall be fined not more than one hundred dollars ($100) for each violation.

History of Section.
(P.L. 1976, ch. 237, § 2; P.L. 1981, ch. 88, § 2.)



Chapter 5-37-19 - Blank prescriptions.

§ 5-37-19 Blank prescriptions.  Any physician who signs a prescription in blank and delivers it to a patient or any other person except a duly licensed pharmacist shall be fined no more than five hundred dollars ($500).

History of Section.
(P.L. 1971, ch. 185, § 1; P.L. 1999, ch. 110, § 1.)



Chapter 5-37-20 - Acupuncture.

§ 5-37-20 Acupuncture.  Persons licensed and registered as physicians under this chapter shall be allowed to practice acupuncture only in accordance with the rules and regulations promulgated by the director.

History of Section.
(P.L. 1974, ch. 199, § 1; P.L. 1976, ch. 260, § 1; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-21 - Fee splitting.

§ 5-37-21 Fee splitting.  No physician shall directly or indirectly receive payment, reimbursement, compensation, or fee for a referral to any clinical laboratory. A violation of the provisions of this section shall constitute a misdemeanor and upon conviction thereof may be punished by imprisonment for not longer than one year or a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1975, ch. 114, § 3.)



Chapter 5-37-22 - Disclosures.

§ 5-37-22 Disclosures.  (a) Any physician who is not a participant in a medical insurance plan shall post a notice, in a conspicuous place in his or her medical offices where it can be read by his or her patients, which reads, in substance, as follows:

"To my patients:

I do not participate in a medical insurance plan. You should know that you shall be responsible for the payment of my medical fees."

(2) Any physician who fails to post this notice shall not be entitled to charge his or her patients any amount for medical fees in excess of that allowed had the physician participated in a medical insurance plan.

(b) Every physician shall disclose to patients eligible for Medicare, in advance of treatment, whether the physician accepts assignment under Medicare reimbursement as payment in full for medical services and/or treatment in the physician's office. This disclosure shall be given by posting in each physician's office, in a conspicuous place, a summary of the physician's Medicare reimbursement policy. Any physician who fails to make the disclosure as required in this section shall not be allowed to charge the patient in excess of the Medicare assignment amount for the medical procedure performed.

(c) When a patient requests, in writing, that his or her medical records be transferred to another physician or medical practice group, the original physician or medical practice group shall promptly honor the request. The physician or medical practice group shall be reimbursed for reasonable expenses (as defined by the director pursuant to § 23-1-48) incurred in connection with copying the medical records.

(d) Every physician or medical practice group shall, upon written request of any patient (or his or her authorized representative as defined in § 5-37.3-3(1)) who has received health care services from the physician or medical practice group, at the option of the physician or medical practice group either permit the patient (or his or her authorized representative) to examine and copy the patient's confidential health care information, or provide the patient (or his or her authorized representative) a summary of that information. If the physician or medical practice group decides to provide a summary and the patient is not satisfied with a summary, then the patient may request, and the physician or medical practice group shall provide, a copy of the entire record. At the time of the examination, copying or provision of summary information, the physician or medical practice group shall be reimbursed for reasonable expenses (as defined by the director pursuant to § 23-1-48) in connection with copying this information. If, in the professional judgment of the treating physician, it would be injurious to the mental or physical health of the patient to disclose certain confidential health care information to the patient, the physician or medical practice group shall not be required to disclose or provide a summary of that information to the patient, but shall upon written request of the patient (or his or her authorized representative) disclose that information to another physician or medical practice group designated by the patient.

(e) Every physician who has ownership interest in health facilities or laboratories, including any health care facility licensed pursuant to chapter 17 of title 23, any residential care/assisted living facility licensed pursuant to chapter 17.4 of title 23, any adult day care program licensed or certified by the director of the department of elderly affairs, or any equipment not on the physician's premises, shall, in writing, make full patient disclosure of his or her ownership interest in the facility or therapy prior to utilization. The written notice shall state that the patient has free choice either to use the physician's proprietary facility or therapy or to seek the needed medical services elsewhere.

(f) Every physician who makes a referral of a patient to receive physical therapy services shall provide the notice required by this section if the services are provided by employees or independent contractors of the physician or if the entity is one in which the physician has an ownership interest. Any such interest referenced in this paragraph shall be in accordance with federal and state law, specifically including, but not limited to, Rhode Island general laws chapter 5-48.1.

(g) Unless otherwise expressly stated in writing by the medical practice group, all medical records shall be the property of the medical practice group with which a physician is associated when that physician created all such medical records. A medical practice group shall provide patients with access to patients' medical records in the same manner as is required of individual physicians under this chapter. To the extent a medical practice group fails to provide access to patients in accordance with the requirements of this chapter, the individual officers of the medical practice group (or in the absence of officers, the shareholders or owners of the medical practice group), in their capacities as licensees of the board, shall be subject to the disciplinary powers of the board.

History of Section.
(P.L. 1980, ch. 160, § 1; P.L. 1984, ch. 220, § 1; P.L. 1985, ch. 73, § 1; P.L. 1989, ch. 219, § 1; P.L. 1990, ch. 316, § 1; P.L. 1991, ch. 353, § 1; P.L. 1996, ch. 93, § 1; P.L. 1997, ch. 116, § 1; P.L. 1997, ch. 130, § 1; P.L. 2004, ch. 610, § 1; P.L. 2008, ch. 225, § 2; P.L. 2008, ch. 409, § 2.)



Chapter 5-37-23 - Over-billing reward program.

§ 5-37-23 Over-billing reward program.  (a) Any person sixty-five (65) years of age or older who is billed for health care services which have never been provided to that person, may report the billing error to the department of elderly affairs. The department shall investigate the report.

(b) The health care provider shall repay any verified billing error, and in addition shall pay ten percent (10%) of the billing error to this patient. The ten percent (10%) award shall not preclude recovery by the patient under any other provision of the Rhode Island general laws. Diagnostic related group billings are exempt from the ten percent (10%) penalty.

History of Section.
(P.L. 1984, ch. 374, § 1; P.L. 1986, ch. 301, § 5.)



Chapter 5-37-25 - Violations  Penalties.

§ 5-37-25 Violations  Penalties.  Unless another penalty is provided by the laws of this state, any person who violates any provision of this chapter or any rule or regulation adopted under this chapter, shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1986, ch. 301, § 5.)



Chapter 5-37-25.1 - Injunction of violations.

§ 5-37-25.1 Injunction of violations.  When it appears to the director or board that any person is violating any of the provisions of this chapter, the director or board may institute an action to enjoin the violation in a court of competent jurisdiction, and the court may restrain, and/or enjoin any person, firm, corporation, or association from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-26 - Medical forms.

§ 5-37-26 Medical forms.  Physicians or other persons are prohibited from requiring patients or their representatives to sign blank forms provided by or for any third party payers or nonprofit medical service corporations prior to, during, or subsequent to rendering services. Any physician or other person violating any of the provisions of this section shall be fined up to one hundred dollars ($100) for each violation.

History of Section.
(P.L. 1985, ch. 454, § 1; P.L. 1986, ch. 242, § 1.)



Chapter 5-37-27 - Severability.

§ 5-37-27 Severability.  If any provision of this chapter, or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of this provision to other persons or circumstances, shall not be affected.

History of Section.
(P.L. 1986, ch. 301, § 6.)



Chapter 5-37-28 - Communications of information among health care facilities.

§ 5-37-28 Communications of information among health care facilities.  Any licensed health care facility, acting by and through its chief executive officer or his or her designee, may, upon the request of any other licensed health care facility, communicate to the chief executive officer of the requesting facility or his or her designee any or all information available regarding circumstances under which the privileges of any physician were changed as described in § 5-37-9(3). No health care facility, chief executive officer (or his or her designee), nor any member of a peer review board of a licensed health care facility communicating information under this section, or other person participating in or providing information to this peer review board, shall have any liability arising out of this communication, unless the person making this communication is not acting in good faith.

History of Section.
(P.L. 1988, ch. 572, § 1.)



Chapter 5-37-29 - Hospital responsibility to take action based upon adverse information received.

§ 5-37-29 Hospital responsibility to take action based upon adverse information received.  (a) Whenever a hospital receives information from the board pursuant to § 5-37-9(3), or from another hospital pursuant to § 5-37-28, that indicates that the privileges of a physician or other health care professional have been suspended, revoked, or limited at another hospital, the receiving hospital shall within thirty (30) days initiate a preliminary inquiry into whether the privileges of the affected physician or other health care professional at the receiving hospital should be suspended, revoked, or limited, based upon a review of the exercise of privileges at the receiving hospital, unless the information received indicates that any adverse action with respect to privileges was administrative in character.

(b) Any hospital receiving information described in subsection (a) of this section may take any one or more of the following courses of action, in addition to any action that is required under subsection (a) of this section, any one of which discharges its responsibility under this chapter to monitor the qualifications and fitness of physicians and other health care professionals on its medical staff:

(1) In any case that has been referred to the board, to await final disposition of the board, and to take any further action that is consistent with sanctions, if any, imposed by the board;

(2) In any case in which the matter has resulted in the suspension, revocation or restrictions of privileges at any other hospital, to adopt the factual findings of the other hospital, and to impose any suspension, revocation, or restriction in privileges as the receiving hospital deems appropriate, if any, in light of the facts; or

(3) In any case, to conduct a formal inquiry, in accordance with applicable procedural requirements, to determine what action, if any, should be taken with respect to the privileges of the physician or other health care professional.

(c) No hospital, or officer, employee, physician, or other health care professional associated with the hospital is liable to any physician or other health care professional for any action taken in accordance with subsection (a) or (b) of this section when that action was made in good faith.

History of Section.
(P.L. 1988, ch. 572, § 1.)



Chapter 5-37-30 - Closure of medical practice  Preservation of records.

§ 5-37-30 Closure of medical practice  Preservation of records.  (a) A physician shall, at least ninety (90) days before closing his or her practice, give public notice as to the disposition of patients' medical records in a newspaper with a statewide circulation, and shall notify the Rhode Island Medical Society and Rhode Island Board of Medical Licensure and Discipline of the location of the records. The public notice shall include the date of the physician's retirement, and where and how patients may obtain their records both prior to and after closure of the physician's practice.

(b) The heirs or estate of a deceased physician who had been practicing at the time of his or her death shall, within ninety (90) days of the physician's death, give public notice as to the disposition of patients' medical records in a newspaper with a statewide circulation, and shall notify the Rhode Island Medical Society and Rhode Island Board of Medical Licensure and Discipline of the location of the records.

(c) Any physician closing his or her practice, or the heirs or estate of a deceased physician who had been practicing at the time of his or her death, shall dispose of the physician's patient records in a location and manner so that the records are maintained and accessible to patients.

(d) Any person or corporation or other legal entity receiving medical records of any retired physician or deceased physician who had been practicing at the time of his or her death, shall comply with and be subject to the provisions of chapter 37.3 of this title, the Confidentiality of Health Care Information Act, and shall be subject to the rules and regulations promulgated in accordance with § 23-1-48 and with the provisions of § 5-37-22(c) and (d), even though this person, corporation, or other legal entity is not a physician.

History of Section.
(P.L. 1988, ch. 597, § 1; P.L. 1997, ch. 195, § 1; P.L. 1997, ch. 358, § 1.)



Chapter 5-37-31 - Mammograms  Quality assurance standards.

§ 5-37-31 Mammograms  Quality assurance standards.  Any licensed physician interpreting a mammogram must meet state-approved quality assurance standards for interpreting mammograms. The director of the department of health has the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1989, ch. 217, § 6.)



Chapter 5-37-32 - Pap smears  Quality assurance standards.

§ 5-37-32 Pap smears  Quality assurance standards.  Any licensed physician taking a pap smear or supervising the taking of a pap smear shall submit the smear for processing only to a laboratory which is licensed by the Rhode Island department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is a hospital accredited by the joint commission for the accreditation of health care organizations, or is a hospital accredited by the American Osteopathic Association.

History of Section.
(P.L. 1989, ch. 217, § 13.)






Chapter 5-37.1 - Board of Medical Review



Chapter 5-37.2 - The Healing Art of Acupuncture

Chapter 5-37.2-1 - Legislative declaration  Acupuncture.

§ 5-37.2-1 Legislative declaration  Acupuncture.  The practice of the healing art of acupuncture and any branch of acupuncture is declared to be a learned profession, affecting public safety and welfare and charged with the public interest, and subject to protection and regulation by the state.

History of Section.
(P.L. 1978, ch. 287, § 1.)



Chapter 5-37.2-2 - Definitions.

§ 5-37.2-2 Definitions.  Unless the context otherwise requires, the words, phrases, and derivatives employed in this chapter have the meanings ascribed to them in this section:

(1) "Acupuncture" means the insertion of needles into the human body by piercing the skin of the body, for the purpose of controlling and regulating the flow and balance of energy in the body.

(2) "Department" means the state department of health.

(3) "Doctor of acupuncture" means a person licensed under the provisions of this chapter to practice the art of healing known as acupuncture.

(4) "Licensed acupuncture assistant" means a person who assists in the practice of acupuncture under the direct supervision of a person licensed under the provisions of this chapter to practice acupuncture.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-7 - Powers of department.

§ 5-37.2-7 Powers of department.  For the purpose of conducting its responsibilities under this chapter, the department shall:

(1) Engage persons of established reputation and known ability in acupuncture as consultants to the department; the Rhode Island Society of Acupuncture and Oriental Medicine is designated as the appropriate body with which the department shall consult for referral of consultants and other assistance to the department.

(2) Maintain an office in the state to carry out the provisions of this chapter;

(3) Promulgate rules and regulations, or either of them, not inconsistent with the provisions of this chapter. These rules and regulations may include a code of ethics regulating the professional conduct of licensees; and

(4) Compel the attendance of witnesses and the production of evidence by subpoena and administer oaths.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1979, ch. 395, § 1; P.L. 1985, ch. 181, art. 18, § 2; P.L. 1987, ch. 422, § 2; P.L. 1998, ch. 450, § 1.)



Chapter 5-37.2-8.1 - License required.

§ 5-37.2-8.1 License required.  (a) Unless licensed as a doctor of acupuncture under this chapter, or exempt from licensure under the provisions of this chapter, no person shall practice or hold himself or herself out as practicing, or engaging in the practice of, acupuncture, either for compensation or gratuitously.

(b) This chapter shall not be construed to make unlawful the activities of persons involved in research performed under the auspices of a federal or state regulated research institution.

History of Section.
(P.L. 1998, ch. 450, § 2.)



Chapter 5-37.2-9 - Special licensing.

§ 5-37.2-9 Special licensing.  Upon application to the department prior to July 1, 1980, any person who has been an instructor in the art of acupuncture at a domestic or foreign college or university satisfactory to the department for a period of two (2) years and who has had at least ten (10) years experience, shall be granted a license by the department as a doctor of acupuncture without the necessity of taking an examination.

History of Section.
(P.L. 1979, ch. 395, § 3; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-10 - Application for licenses  Fees.

§ 5-37.2-10 Application for licenses  Fees.  An applicant for examination for a license to practice acupuncture or any branch of acupuncture, shall:

(1) Submit an application to the department on forms provided by the department;

(2) Submit satisfactory evidence that he or she is twenty-one (21) years or older and meets the appropriate education requirements;

(3) Pay a fee as set forth in § 23-1-54 and

(4) Pay any fees required by the department for an investigation of the applicant or for the services of a translator, if required, to enable the applicant to take the examination.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2; P.L. 2001, ch. 77, art. 14, § 13; P.L. 2007, ch. 73, art. 39, § 11; P.L. 2012, ch. 241, art. 9, § 13.)



Chapter 5-37.2-12 - Issuance of licenses to practice acupuncture.

§ 5-37.2-12 Issuance of licenses to practice acupuncture.  The department shall issue a license for the practice of acupuncture where the applicant meets the requirements of § 5-37.2-12.1 except as exempted.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1979, ch. 395, § 1; P.L. 1985, ch. 181, art. 18, § 2; P.L. 1987, ch. 442, § 1; P.L. 1998, ch. 450, § 1.)



Chapter 5-37.2-12.1 - Examination requirements and issuance of license.

§ 5-37.2-12.1 Examination requirements and issuance of license.  (a) No person shall be licensed as a doctor of acupuncture unless he or she has passed the examination by the National Commission of Certification of Acupuncture and Oriental Medicine.

(b) Before any applicant is eligible for licensure, he or she shall furnish satisfactory proof that he or she:

(1) Is a United States citizen or legal alien;

(2) Has demonstrated proficiency in the English language;

(3) Is at least twenty one (21) years of age;

(4) Is of good moral character;

(5) Has completed an accredited program of at least thirty-six (36) months and not less than twenty-five hundred (2500) hours of training, and has received a certificate or diploma from an institute approved by the National Accreditation Commission for Schools and Colleges of Acupuncture and Oriental Medicine, according to the provisions of this chapter; provided, that this subdivision does not apply to anyone licensed to practice under chapter 37 of this title who is qualified to take and pass the test by the National Commission for the Certification of Acupuncture and Oriental Medicine;

(6) Has completed a clinical internship training that is designated as appropriate by the National Commission for the Certification of Acupuncture and Oriental Medicine; and

(7) Has three (3) letters of reference from reputable individuals other than relatives, and at least two (2) of which are from licensed or registered doctors of acupuncture.

History of Section.
(P.L. 1998, ch. 450, § 2.)



Chapter 5-37.2-12.2 - Reciprocal licensing requirements.

§ 5-37.2-12.2 Reciprocal licensing requirements.  The health department may, at its discretion, issue a license without examination to a doctor of acupuncture who has been licensed, certified, or formally legally recognized as an acupuncturist in any state or territory if all three (3) of the following conditions are met to its satisfaction:

(1) The applicant meets the requirements of practice in the state or territory in which the applicant is licensed, certified, or registered as an acupuncturist;

(2) The requirements for practice in the state or territory in which the applicant is licensed, certified, or registered as an acupuncturist are at least as stringent as those of this state; and

(3) The state or territory in which the applicant is licensed, certified, or legally recognized as an acupuncturist permits a practitioner licensed in this state to practice acupuncture in that jurisdiction.

History of Section.
(P.L. 1998, ch. 450, § 2.)



Chapter 5-37.2-12.3 - Continuing education for acupuncture  Establishment of standards.

§ 5-37.2-12.3 Continuing education for acupuncture  Establishment of standards.  The health department shall establish, by regulation, mandatory continuing education requirements for a doctor of acupuncture licensed in this state, including, but not limited to, the following:

(1) Each person licensed under this chapter, whether or not residing within this state, shall complete twenty (20) hours of continuing education within each annual renewal period, except during the initial annual renewal period.

(2) Continuing education hours will be accepted by the department for course work which has been presented, accepted, or approved by a nationally recognized acupuncture organization or its local chapter, or any accredited school of acupuncture.

(3) At the time of license renewal, each licensee is required to attest to the fact of having complied with the requirements in this section. Course descriptions, proof of attendance, or other documentation of completion is retained by the licensee for a minimum of three (3) years and is subject to random audit by the department. Failure to produce satisfactory documentation of completion upon request by the department constitutes grounds for disciplinary action under the provisions of this chapter.

(4) Each person not obtaining the required number of hours of continuing education may have his or her license renewed for just cause, as determined by the department, so long as the department requires that the deficient hours of continuing education, and all unpaid fees, are made up during the following renewal period in addition to the current continuing education requirements for the renewal period. If any doctor of acupuncture fails to make up the deficient hours and complete the subsequent renewal period, or fails to make up unpaid fees, then his or her license shall not be renewed until all fees are paid and all the required hours are completed and documented to the department.

History of Section.
(P.L. 1998, ch. 450, § 2.)



Chapter 5-37.2-12.4 - Licensure of previously licensed acupuncturists.

§ 5-37.2-12.4 Licensure of previously licensed acupuncturists.  (a) Any acupuncturist validly licensed, certified, or registered under prior law of this state shall be deemed as licensed under the provisions of this chapter.

(b) No acupuncturist licensed under this subsection shall accept or perform professional responsibilities which the licensee knows or has reason to know that he or she is not qualified by training, experience, or certification to perform. Violation of this section subjects the licensee to the revocation or suspension of his or her license. The department shall make regulations on these requirements and grant previously licensed, certified, or registered acupuncturists qualification on a case by case basis.

History of Section.
(P.L. 1998, ch. 450, § 2.)



Chapter 5-37.2-13 - Issuance of license for acupuncture assistant.

§ 5-37.2-13 Issuance of license for acupuncture assistant.  An applicant for a license for acupuncture assistant shall be issued a license by the department if he or she:

(1) Has successfully completed a course of study in acupuncture in any college or school in any country, territory, province, or state requiring any attendance to thirty-six (36) months;

(2) Practiced acupuncture for not less than three (3) years;

(3) Passes the examination of the department for acupuncture assistant; and

(4) Pays any fees as set forth in § 23-1-54.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2; P.L. 2012, ch. 241, art. 9, § 13.)



Chapter 5-37.2-14 - Recordation and display of licenses  Annual registration fee  Penalties for failure to pay fee.

§ 5-37.2-14 Recordation and display of licenses  Annual registration fee  Penalties for failure to pay fee.  (a) Every person holding a license authorizing him or her to practice acupuncture or to serve as an acupuncture assistant in this state shall record his or her license with the city or town hall in the city or town where his or her office and residence are located. Every licensee upon a change of residence or office shall have his or her certificate recorded in the same manner in the municipality to which he or she has changed.

(b) Every license shall be displayed in the office, place of business, or place of employment of the license holder.

(c) Every person holding a license shall pay to the department on or before February 1 of each year, the annual registration fee required pursuant to department rules and regulation. If the holder of a license fails to pay the registration fee his or her license shall be suspended. The license may be reinstated by payment of the required fee within ninety (90) days after February 1.

(d) A license which is suspended for more than three (3) months under the provisions of subsection (c) of this section may be canceled by the board after thirty (30) days notice to the holder of the license.

(e) [Deleted by P.L. 2007, ch. 73, art. 39, § 11.]

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2; P.L. 2001, ch. 77, art. 14, § 13; P.L. 2007, ch. 73, art. 39, § 11; P.L. 2012, ch. 241, art. 9, § 13.)



Chapter 5-37.2-15 - Suspension, revocation, or refusal of license  Grounds.

§ 5-37.2-15 Suspension, revocation, or refusal of license  Grounds.  The department may either refuse to issue or may suspend or revoke any license for any one or any combination of the following causes:

(1) Conviction of a felony, conviction of any offense involving moral turpitude, or conviction of a violation of any state or federal law regulating the possession, distribution or use of any controlled substance as defined in § 21-28-1.02, as shown by a certified copy of record of the court;

(2) The obtaining of, or any attempt to obtain, a license, or practice in the profession for money or any other thing of value, by fraudulent misrepresentations;

(3) Gross malpractice;

(4) Advertising by means of knowingly false or deceptive statement;

(5) Advertising, practicing, or attempting to practice under a name other than one's own;

(6) Habitual drunkenness or habitual addiction to the use of a controlled substance as defined in § 21-28-1.02;

(7) Using any false, fraudulent, or forged statement or document, or engaging in any fraudulent, deceitful, dishonest, immoral practice in connection with the licensing requirement of this chapter;

(8) Sustaining a physical or mental disability which renders further practice dangerous;

(9) Engaging in any dishonorable, unethical, or unprofessional conduct which may deceive, defraud, or harm the public, or which is unbecoming a person licensed to practice under this chapter;

(10) Using any false or fraudulent statement in connection with the practice of acupuncture or any branch of acupuncture;

(11) Violating or attempting to violate, or assisting or abetting the violation of, or conspiring to violate, any provision of this chapter;

(12) Being adjudicated incompetent or insane;

(13) Advertising in an unethical or unprofessional manner;

(14) Obtaining a fee or financial benefit for any person by the use of fraudulent diagnosis, therapy, or treatment;

(15) Willfully disclosing a privileged communication;

(16) Failure of a licensee to designate his or her school of practice in the professional use of his or her name by the term "doctor of acupuncture" or "acupuncture assistant", as the case may be;

(17) Willful violation of the law relating to the health, safety, or welfare of the public, or of the rules and regulations promulgated by the state board of health;

(18) Administering, dispensing, or prescribing any controlled substance as defined in § 21-28-1.02, except for the prevention, alleviation, or cure of disease or for relief from suffering; and

(19) Performing, assisting, or advising in the injection of any liquid silicone substance into the human body.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-16 - Suspension, revocation, or refusal of license  Notice and hearing.

§ 5-37.2-16 Suspension, revocation, or refusal of license  Notice and hearing.  The department shall not refuse to issue, refuse to renew, suspend or revoke any license for any of the causes enumerated in § 5-37.2-15, unless the person accused has been given at least twenty (20) days notice, in writing, of the charge against him or her and a hearing by the department.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-17 - Applicability of chapter.

§ 5-37.2-17 Applicability of chapter.  This chapter does not prohibit:

(1) Gratuitous services of druggists or other persons in cases of emergency;

(2) The domestic administration of family remedies;

(3) Any person from assisting any person in the practice of the healing arts licensed under this chapter, except that this person may not insert needles into the skin.

History of Section.
(P.L. 1978, ch. 287, § 1.)



Chapter 5-37.2-18 - Reporting vital statistics.

§ 5-37.2-18 Reporting vital statistics.  Doctors of acupuncture shall observe and be subject to all state and municipal regulations relative to reporting all births and deaths in all matters pertaining to the public health.

History of Section.
(P.L. 1978, ch. 287, § 1.)



Chapter 5-37.2-19 - Seminars not in accordance with department regulations prohibited  Penalty.

§ 5-37.2-19 Seminars not in accordance with department regulations prohibited  Penalty.  (a) No seminar concerning acupuncture may be conducted in this state except in accordance with regulations prescribed by the department for bona fide educational seminars.

(b) Any person who violates subsection (a) of this section is guilty of a misdemeanor.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-20 - Practice without a license a misdemeanor.

§ 5-37.2-20 Practice without a license a misdemeanor.  A person who represents himself or herself as a practitioner of acupuncture or any branch of acupuncture, and who engages in the practice of acupuncture or any branch of acupuncture in this state without holding a valid license issued by the department is guilty of a misdemeanor.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-21 - Injunctive relief.

§ 5-37.2-21 Injunctive relief.  (a) The department may maintain in any court of competent jurisdiction a suit for an injunction against any person or persons practicing acupuncture or any branch of acupuncture without a license.

(b) This injunction:

(1) May be issued without proof of actual damage sustained by any person, this provision being understood to be a preventive as well as a punitive measure.

(2) Shall not relieve the person from criminal prosecution for practicing without a license.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1985, ch. 181, art. 18, § 2.)



Chapter 5-37.2-22 - Physicians practicing acupuncture excepted.

§ 5-37.2-22 Physicians practicing acupuncture excepted.  This chapter shall not be construed to prohibit a physician from practicing acupuncture as authorized under § 5-37-20.

History of Section.
(P.L. 1978, ch. 287, § 1; P.L. 1979, ch. 395, § 1; P.L. 1986, ch. 301, § 7.)



Chapter 5-37.2-23 - Receipts.

§ 5-37.2-23 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 16; P.L. 1995, ch. 370, art. 40, § 20.)






Chapter 5-37.3 - Confidentiality of Health Care Communications and Information Act

Chapter 5-37.3-1 - Short title.

§ 5-37.3-1 Short title.  This chapter may be cited as the "Confidentiality of Health Care Information Act".

History of Section.
(P.L. 1978, ch. 297, § 1.)



Chapter 5-37.3-2 - Statement of purpose.

§ 5-37.3-2 Statement of purpose.  The purpose of this chapter is to establish safeguards for maintaining the integrity of confidential health care information that relates to an individual.

History of Section.
(P.L. 1978, ch. 297, § 1.)



Chapter 5-37.3-3 - Definitions.

§ 5-37.3-3 Definitions.  As used in this chapter:

(1) "Authorized representative" means:

(i) A person empowered by the patient/client to assert or to waive the confidentiality, or to disclose or consent to the disclosure of confidential information, as established by this chapter. That person is not, except by explicit authorization, empowered to waive confidentiality or to disclose or consent to the disclosure of confidential information;

(ii) A guardian or conservator, if the person whose right to confidentiality is protected under this chapter is incompetent to assert or waive that right; or

(iii) If the patient/client is deceased, his or her personal representative or, in the absence of that representative, his or her heirs-at-law.

(2) "Board of medical licensure and discipline" means the board created under chapter 37 of this title.

(3) "Confidential health care communication" means a communication of health care information by an individual to a health care provider, including a transcription of any information, not intended to be disclosed to third persons except if those persons are:

(A) Present to further the interest of the patient in the consultation, examination or interview;

(B) Reasonably necessary for the transmission of the communication; or

(C) Participating in the diagnosis and treatment under the direction of the health care provider, including members of the patient's family.

(ii) "Confidential health care information" means all information relating to a patient's health care history, diagnosis, condition, treatment, or evaluation obtained from a health care provider who has treated the patient.

(4) "Health care provider" means any person licensed by this state to provide or lawfully providing health care services, including, but not limited to, a physician, hospital, intermediate care facility or other health care facility, dentist, nurse, optometrist, podiatrist, physical therapist, psychiatric social worker, pharmacist or psychologist, and any officer, employee, or agent of that provider acting in the course and scope of his or her employment or agency related to or supportive of health services.

(5) "Health care services" means acts of diagnosis, treatment, medical evaluation, or counseling or any other acts that may be permissible under the health care licensing statutes of this state.

(6) "Managed care contractor" means a person that:

(i) Establishes, operates, or maintains a network of participating providers;

(ii) Conducts or arranges for utilization review activities; and

(iii) Contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan.

(7) "Managed care entity" includes a licensed insurance company, hospital or medical service plan, health maintenance organization, an employer or employee organization, or a managed care contractor as described in subdivision (6) of this section, that operates a managed care plan.

(8) "Managed care plan" means a plan operated by a managed care entity as described in subdivision (7) of this section, that provides for the financing and delivery of health care services to persons enrolled in the plan through:

(i) Arrangements with selected providers to furnish health care services;

(ii) Explicit standards for the selection of participating providers;

(iii) Organizational arrangements for ongoing quality assurance, utilization review programs, and dispute resolution; and

(iv) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan.

(9) "Medical peer review board" means a peer review board under chapter 37 of this title.

(10) "Nurse" means a registered nurse or licensed practical nurse licensed to practice nursing in the state.

(11) "Participating provider" means a physician, hospital, pharmacy, laboratory, dentist, or other state licensed or other state recognized provider of health care services or supplies, that has entered into an agreement with a managed care entity to provide any services or supplies to a patient enrolled in a managed care plan.

(12) "Patient" means a person who receives health care services from a health care provider.

(13) "Personally identifiable confidential health care information" means confidential health care information, which explicitly or by implication identifies a particular patient.

(14) "Physician" means a person registered or licensed to practice allopathic or osteopathic medicine in this state under Rhode Island general laws.

(15) "Psychiatric social worker" means a person holding a Master's or further advanced degree from a school of social work accredited by the council of social work education.

(16) "Psychologist" means a certified psychologist under chapter 44 of this title.

(17) "Qualified personnel" means persons whose training and experience are appropriate to the nature and level of the work in which they are engaged and who, when working as part of an organization, are performing that work with published and adequate administrative safeguards against disclosure unauthorized under this chapter.

(18) "Third party" means a person other than the patient to whom the confidential health care information relates and other than a health care provider.

History of Section.
(P.L. 1978, ch. 297, § 1; P.L. 1979, ch. 221, § 1; P.L. 1996, ch. 248, § 2; P.L. 1996, ch. 266, § 2; P.L. 1996, ch. 343, § 1; P.L. 1996, ch. 401, § 1; P.L. 1998, ch. 167, § 1; P.L. 2009, ch. 310, § 32.)



Chapter 5-37.3-4 - Limitations on and permitted disclosures.

§ 5-37.3-4 Limitations on and permitted disclosures.  (a) Except as provided in subsection (b) of this section or as specifically provided by the law, a patient's confidential health care information shall not be released or transferred without the written consent of the patient or his or her authorized representative, on a consent form meeting the requirements of subsection (d) of this section. A copy of any notice used pursuant to subsection (d) of this section, and of any signed consent shall, upon request, be provided to the patient prior to his or her signing a consent form. Any and all managed care entities and managed care contractors writing policies in the state shall be prohibited from providing any information related to enrollees which is personal in nature and could reasonably lead to identification of an individual and is not essential for the compilation of statistical data related to enrollees, to any international, national, regional, or local medical information data base. This provision shall not restrict or prohibit the transfer of information to the department of health to carry out its statutory duties and responsibilities.

(2) Any person who violates the provisions of this section may be liable for actual and punitive damages.

(3) The court may award a reasonable attorney's fee at its discretion to the prevailing party in any civil action under this section.

(4) Any person who knowingly and intentionally violates the provisions of this section shall, upon conviction, be fined not more than five thousand ($5,000) dollars for each violation, or imprisoned not more than six (6) months for each violation, or both.

(5) Any contract or agreement which purports to waive the provisions of this section shall be declared null and void as against public policy.

(b) No consent for release or transfer of confidential health care information shall be required in the following situations:

(1) To a physician, dentist, or other medical personnel who believes, in good faith, that the information is necessary for diagnosis or treatment of that individual in a medical or dental emergency;

(2) To medical and dental peer review boards, or the board of medical licensure and discipline, or board of examiners in dentistry;

(3) To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, program evaluations, actuarial, insurance underwriting, or similar studies; provided, that personnel shall not identify, directly or indirectly, any individual patient in any report of that research, audit, or evaluation, or otherwise disclose patient identities in any manner;

(4) By a health care provider to appropriate law enforcement personnel, or to a person if the health care provider believes that person or his or her family is in danger from a patient; or to appropriate law enforcement personnel if the patient has or is attempting to obtain narcotic drugs from the health care provider illegally; or to appropriate law enforcement personnel or appropriate child protective agencies if the patient is a minor child or the parent or guardian of said child and/or the health care provider believes, after providing health care services to the patient, that the child is or has been physically, psychologically or sexually abused and neglected as reportable pursuant to § 40-11-3; or to law enforcement personnel in the case of a gunshot wound reportable under § 11-47-48; The disclosures authorized by this subsection being limited to the minimum amount of information necessary to accomplish the intended purpose of the release of information.

(5) Between or among qualified personnel and health care providers within the health care system for purposes of coordination of health care services given to the patient and for purposes of education and training within the same health care facility; or

(6) To third party health insurers including to utilization review agents as provided by § 23-17.12-9(c)(4), third party administrators licensed pursuant to chapter 20.7 of title 27 and other entities that provide operational support to adjudicate health insurance claims or administer health benefits;

(7) To a malpractice insurance carrier or lawyer if the health care provider has reason to anticipate a medical liability action; or

(8) To the health care provider's own lawyer or medical liability insurance carrier if the patient whose information is at issue brings a medical liability action against a health care provider.

(ii) Disclosure by a health care provider of a patient's health care information which is relevant to a civil action brought by the patient against any person or persons other than that health care provider may occur only under the discovery methods provided by the applicable rules of civil procedure (federal or state). This disclosure shall not be through ex parte contacts and not through informal ex parte contacts with the provider by persons other than the patient or his or her legal representative. Nothing in this section shall limit the right of a patient or his or her attorney to consult with that patient's own physician and to obtain that patient's own health care information;

(9) To public health authorities in order to carry out their functions as described in this title and titles 21 and 23, and rules promulgated under those titles. These functions include, but are not restricted to, investigations into the causes of disease, the control of public health hazards, enforcement of sanitary laws, investigation of reportable diseases, certification and licensure of health professionals and facilities, review of health care such as that required by the federal government and other governmental agencies;

(10) To the state medical examiner in the event of a fatality that comes under his or her jurisdiction;

(11) In relation to information that is directly related to current claim for workers' compensation benefits or to any proceeding before the workers' compensation commission or before any court proceeding relating to workers' compensation;

(12) To the attorneys for a health care provider whenever that provider considers that release of information to be necessary in order to receive adequate legal representation;

(13) By a health care provider to appropriate school authorities of disease, health screening and/or immunization information required by the school; or when a school age child transfers from one school or school district to another school or school district;

(14) To a law enforcement authority to protect the legal interest of an insurance institution, agent, or insurance-support organization in preventing and prosecuting the perpetration of fraud upon them;

(15) To a grand jury or to a court of competent jurisdiction pursuant to a subpoena or subpoena duces tecum when that information is required for the investigation or prosecution of criminal wrongdoing by a health care provider relating to his or her or its provisions of health care services and that information is unavailable from any other source; provided, that any information so obtained is not admissible in any criminal proceeding against the patient to whom that information pertains;

(16) To the state board of elections pursuant to a subpoena or subpoena duces tecum when that information is required to determine the eligibility of a person to vote by mail ballot and/or the legitimacy of a certification by a physician attesting to a voter's illness or disability;

(17) To certify, pursuant to chapter 20 of title 17, the nature and permanency of a person's illness or disability, the date when that person was last examined and that it would be an undue hardship for the person to vote at the polls so that the person may obtain a mail ballot;

(18) To the central cancer registry;

(19) To the Medicaid fraud control unit of the attorney general's office for the investigation or prosecution of criminal or civil wrongdoing by a health care provider relating to his or her or its provision of health care services to then Medicaid eligible recipients or patients, residents, or former patients or residents of long term residential care facilities; provided, that any information obtained shall not be admissible in any criminal proceeding against the patient to whom that information pertains;

(20) To the state department of children, youth, and families pertaining to the disclosure of health care records of children in the custody of the department;

(21) To the foster parent or parents pertaining to the disclosure of health care records of children in the custody of the foster parent or parents; provided, that the foster parent or parents receive appropriate training and have ongoing availability of supervisory assistance in the use of sensitive information that may be the source of distress to these children;

(22) A hospital may release the fact of a patient's admission and a general description of a patient's condition to persons representing themselves as relatives or friends of the patient or as a representative of the news media. The access to confidential health care information to persons in accredited educational programs under appropriate provider supervision shall not be deemed subject to release or transfer of that information under subsection (a) of this section; or

(23) To the workers' compensation fraud prevention unit for purposes of investigation under §§ 42-16.1-12  42-16.1-16. The release or transfer of confidential health care information under any of the above exceptions is not the basis for any legal liability, civil or criminal, nor considered a violation of this chapter; or

(24) To a probate court of competent jurisdiction, petitioner, respondent, and/or their attorneys, when the information is contained within a decision-making assessment tool which conforms to the provisions of § 33-15-47.

(c) Third parties receiving and retaining a patient's confidential health care information must establish at least the following security procedures:

(1) Limit authorized access to personally identifiable confidential health care information to persons having a "need to know" that information; additional employees or agents may have access to that information which does not contain information from which an individual can be identified;

(2) Identify an individual or individuals who have responsibility for maintaining security procedures for confidential health care information;

(3) Provide a written statement to each employee or agent as to the necessity of maintaining the security and confidentiality of confidential health care information, and of the penalties provided for in this chapter for the unauthorized release, use, or disclosure of this information. The receipt of that statement shall be acknowledged by the employee or agent, who signs and returns the statement to his or her employer or principal, who retains the signed original. The employee or agent shall be furnished with a copy of the signed statement;

(4) Take no disciplinary or punitive action against any employee or agent solely for bringing evidence of violation of this chapter to the attention of any person.

(d) Consent forms for the release or transfer of confidential health care information shall contain, or in the course of an application or claim for insurance be accompanied by a notice containing, the following information in a clear and conspicuous manner:

(1) A statement of the need for and proposed uses of that information;

(2) A statement that all information is to be released or clearly indicating the extent of the information to be released; and

(3) A statement that the consent for release or transfer of information may be withdrawn at any future time and is subject to revocation, except where an authorization is executed in connection with an application for a life or health insurance policy in which case the authorization expires two (2) years from the issue date of the insurance policy, and when signed in connection with a claim for benefits under any insurance policy the authorization shall be valid during the pendency of that claim. Any revocation shall be transmitted in writing.

(e) Except as specifically provided by law, an individual's confidential health care information shall not be given, sold, transferred, or in any way relayed to any other person not specified in the consent form or notice meeting the requirements of subsection (d) of this section without first obtaining the individual's additional written consent on a form stating the need for the proposed new use of this information or the need for its transfer to another person.

(f) Nothing contained in this chapter shall be construed to limit the permitted disclosure of confidential health care information and communications described in subsection (b) of this section.

History of Section.
(P.L. 1978, ch. 297, § 1; P.L. 1979, ch. 221, § 1; P.L. 1981, ch. 283, § 1; P.L. 1983, ch. 172, § 20; P.L. 1985, ch. 402, § 6; P.L. 1989, ch. 502, § 1; P.L. 1992, ch. 427, § 1; P.L. 1993, ch. 281, § 1; P.L. 1996, ch. 248, § 2; P.L. 1996, ch. 266, § 2; P.L. 1996, ch. 343, § 1; P.L. 1996, ch. 401, § 1; P.L. 1997, ch. 326, § 5; P.L. 1998, ch. 180, § 1; P.L. 1998, ch. 420, § 1; P.L. 1999, ch. 216, § 1; P.L. 1999, ch. 384, § 1; P.L. 2003, ch. 42, § 1; P.L. 2003, ch. 281, § 1; P.L. 2004, ch. 314, § 1; P.L. 2006, ch. 216, § 1; P.L. 2010, ch. 82, § 1; P.L. 2010, ch. 85, § 1.)



Chapter 5-37.3-5 - Transfer and amendment of information.

§ 5-37.3-5 Transfer and amendment of information.  (a) Upon occurrence of an action or decision of any third party, which adversely affects a patient, and which is based in whole or in part upon that patient's confidential health care information (including, but not limited to, the following actions or decisions: (1) denial of an application for an insurance policy; (2) issuance of an insurance policy with other than standard and uniform restrictions; (3) rejection in whole or in part of any claim for insurance benefits; (4) denial of an employment application or termination of employment when that denial or termination is for health reasons) and upon the written request of that patient or his or her authorized representative (or, if that patient is deceased, then his or her heir or beneficiary or their authorized representative, or his or her estate), a third party shall transfer copies of all of that patient's confidential health care information in its possession to a physician designated in that written request. Prior to making this transfer, a third party may require payment of its actual cost of retrieval, duplication, and forwarding of that information.

(b) A physician receiving confidential health care information pursuant to subsection (a) of this section may review, interpret, and disclose any or all of that information to the person at whose request that information was transferred, as that physician deems in his or her professional judgment to be in the best interests of the patient to whom that information relates.

(c) After reviewing his or her confidential health care information pursuant to this section, a patient or his or her authorized representative may request the third party to amend or expunge any part he or she believes is in error, or request the addition of any recent relevant information. Upon receiving such a request, the third party shall notify the health care provider who initially forwarded that information to the third party, and when that health care provider concurs with that request, the third party shall return that information to that health care provider for modification. Prior to making that return, a third party may require payment of its actual cost of notice, duplication, and return of that information. Except upon court order, the third party shall not itself modify that information. A patient, after requesting and reviewing his or her confidential health care information, has the right, in any case, to place into the file, at his or her own cost, a statement of reasonable length of his or her view as to the correctness or relevance of existing information or as to the addition of new information. That statement or copies of the statement shall at all times accompany that part of the information in contention.

(d) A person or his or her authorized representative has the right, when there is an unreasonable refusal to change the records as provided in this section, to apply to the district court to amend or expunge any part of his or her confidential health care information in a third party's possession which he or she believes to be erroneous.

History of Section.
(P.L. 1978, ch. 297, § 1; P.L. 1979, ch. 221, § 1.)



Chapter 5-37.3-5.1 - Diagnostic tests  Transfer and access.

§ 5-37.3-5.1 Diagnostic tests  Transfer and access.  Notwithstanding other provisions of this chapter, health care providers shall, upon the written request of the patient, his or her authorized representative or treating physician, transfer a copy of diagnostic test results to any subsequent health care provider.

History of Section.
(P.L. 1988, ch. 135, § 1.)



Chapter 5-37.3-6 - Court proceedings  Confidential health care communication.

§ 5-37.3-6 Court proceedings  Confidential health care communication.  (a) Except as provided in subsection (b) of this section, confidential health care communications shall not be subject to compulsory legal process in any type of judicial proceeding, and a patient or his or her authorized representative has the right to refuse to disclose, and to prevent a witness from disclosing, his or her confidential health care communications in any judicial proceedings.

(b) The exemption from compulsory legal process and the privilege provided in subsection (a) of this section does not apply:

(1) When an individual introduces his or her physical or mental condition, including, but not limited to, any allegation of mental anguish, mental suffering or similar condition, as an element of his or her claim or defense; provided, that a claim for damages or other relief for "pain and suffering" based solely on one's physical condition shall not be deemed to constitute the introduction of one's mental condition into issue and the exemption and privilege applies in that situation only to those portions of one's confidential health care information relating to mental condition;

(2) When, in a civil or criminal commitment proceeding, a physician, in the course of diagnosis, treatment, or medical evaluation of an individual, determines that an individual is in need of care and treatment in a hospital or any other health care facility which is deemed by the individual's physician to be appropriate for mental illness;

(3) When a court finds that an individual, after having been informed that the communications would not be privileged, has made communications to a psychiatrist in the course of a psychiatric examination ordered by the court; provided, that the communications shall be admissible only on issues involving the individual's mental condition;

(4) When, in any court proceeding, including an ex parte hearing, it is demonstrated on a prima facie basis to the court that the individual's physical or mental condition is of an imminent and serious danger to the physical or mental health of another person;

(5) When, in any action by a person pursuant to § 5-37.3-5(d), or in any policy action brought by an individual against his or her insurance carrier, or by the carrier against an insured, it is demonstrated to the court that the confidential health care information is relevant and material, that court may issue, in its discretion, an order compelling production of this information;

(6) When, in any court proceeding, civil or criminal, the issue arises as to the ingestion by an individual of intoxicating liquor, toluene, or any controlled substance as defined in chapter 28 of title 21, upon motion by any party to that proceeding, and it is demonstrated to the court that the confidential health care information is relevant and material, that court may issue, in its discretion, an order compelling production of that information, if any, which demonstrates the presence of alcohol in a concentration of one tenth of one percent (.1%) or more by weight or the presence of a controlled substance in that individual, as shown by a chemical analysis of a blood, breath, or urine sample, if this test was originally performed at the direction of a law enforcement official in accordance with § 31-27-2.

History of Section.
(P.L. 1978, ch. 297, § 1; P.L. 1985, ch. 395, § 1; P.L. 1996, ch. 248, § 2; P.L. 1996, ch. 266, § 2.)



Chapter 5-37.3-6.1 - Court proceedings  Confidential health care information.

§ 5-37.3-6.1 Court proceedings  Confidential health care information.  (a) Except as provided in § 5-37.3-6, a health care provider or custodian of health care information may disclose confidential health care information in a judicial proceeding if the disclosure is pursuant to a subpoena and the provider or custodian is provided written certification by the party issuing the subpoena that:

(1) A copy of the subpoena has been served by the party on the individual whose records are being sought on or before the date the subpoena was served, together with a notice of the individual's right to challenge the subpoena; or, if the individual cannot be located within this jurisdiction, that an affidavit of that fact is provided; and

(2) Twenty (20) days have passed from the date of service on the individual and within that time period the individual has not initiated a challenge; or

(3) Disclosure is ordered by a court after challenge.

(b) Within twenty (20) days after the date of service of a subpoena, an individual or his or her authorized representative may file a motion to quash the subpoena in the court in which the case is pending or, if no case is pending, in superior court. A copy of the motion to quash shall be served by the movant upon the party issuing the subpoena in accordance with the rules of civil procedure.

(c) The party issuing the subpoena may file with the court these papers, including affidavits and other sworn documents, as sustain the validity of the subpoena. The movant may file with the court reply papers in response to the issuing party's filing. The court, upon receipt of these papers may proceed in camera. The court may conduct any proceedings as it deems appropriate to rule on the motion, but shall endeavor to expedite its determination.

(d) The court shall grant a motion to quash unless the requesting party can demonstrate that there is reasonable ground to believe the information being sought is relevant to the proceedings, and the need for the information clearly outweighs the privacy interest of the individual.

(e) In determining whether the need for information clearly outweighs the privacy of the individual, the court shall consider:

(1) The particular purpose for which the information was collected;

(2) The individual's reasonable expectation of privacy in the information;

(3) The degree to which disclosure of the information would embarrass, injure, or invade the privacy of the individual;

(4) The effect of the disclosure on the individual's future health care;

(5) The importance of the information to the lawsuit or proceeding; and

(6) Whether the information is available from another source, including Rule 35 of the Superior Court Rules of Civil Procedure.

(f) If the court determines that a subpoena should issue, the information shall not be disclosed for any other purpose except as authorized by this chapter.

(g) Nothing contained in this section shall be construed to bar a health care provider or custodian of health care information from filing a motion to quash a subpoena for this information in accordance with the rules of civil procedure.

History of Section.
(P.L. 1996, ch. 248, § 3; P.L. 1996, ch. 266, § 3.)



Chapter 5-37.3-6.2 - Legislative or administrative proceedings.

§ 5-37.3-6.2 Legislative or administrative proceedings.  Except as provided in § 5-37.3-6(b), confidential health care information and confidential health care communications are not subject to compulsory legal process in any legislative or administrative proceedings, and a patient or his or her authorized representative has the right to refuse to disclose, and to prevent a witness from disclosing, his or her confidential health care information in these proceedings.

History of Section.
(P.L. 1996, ch. 248, § 3; P.L. 1996, ch. 266, § 3.)



Chapter 5-37.3-6.3 - Exceptions.

§ 5-37.3-6.3 Exceptions.  (a) Nothing in this chapter shall be construed to interfere with the rights to confrontation and compulsory process secured to a defendant in a criminal prosecution pursuant to the state and federal constitutions.

(b) This chapter shall not be construed to interfere with any federal laws or regulations which provide more extensive protection than provided in this chapter for the confidentiality of health care information.

History of Section.
(P.L. 1996, ch. 248, § 3; P.L. 1996, ch. 266, § 3.)



Chapter 5-37.3-7 - Medical peer review boards.

§ 5-37.3-7 Medical peer review boards.  (a) Notwithstanding other provisions of this chapter, health care providers may make confidential health care information available to medical peer review boards without authorization.

(b) Confidential health care information before a medical peer review board shall remain strictly confidential, and any person found guilty of the unlawful disclosure of that information shall be subject to the penalties provided in this chapter.

(c) Except as provided in this section, the proceedings and records of medical peer review boards shall not be subject to discovery or introduction into evidence. No person who was in attendance at a meeting of that board shall be permitted or required to testify as to any matters presented during the proceedings of that board or as to any findings, recommendations, evaluations, opinions, or other actions of that board or any members of the board. Confidential health care information discoverable or admissible from original sources shall not be construed as immune from discovery or use in any proceeding merely because that information was presented during proceedings before that board, nor is a member of that board or other person appearing before it to be prevented from testifying as to matters within his or her knowledge and in accordance with the other provisions of this chapter, but that witness cannot be questioned about his or her testimony or other proceedings before that medical peer review board or about opinions formed by him or her as a result of those proceedings.

(d) The provisions of subsection (c) of this section limiting discovery and testimony shall not apply in any legal action brought by a medical peer review board to restrict or revoke a physician's hospital staff privilege, or his or her license to practice medicine, or to cases where a member of the medical peer review board or the legal entity which formed this board or within which that board operates is sued for actions taken by that board; provided, that in this legal action personally identifiable confidential health care information shall not be used without written authorization of the person or his or her authorized representative or upon court order.

(e) Nothing in this chapter shall limit the authority, which may be provided by law, of the board of medical licensure and discipline to require a medical peer review board to report to it any disciplinary actions or recommendations of that board, or to transfer to it records of that board's proceedings or actions, including confidential medical information, or restrict or revoke a physician's license to practice medicine; provided, that in this legal action, personally identifiable confidential health care information shall not be used without written authorization of the person or his or her authorized representative or upon court order.

(f) No member of a medical peer review board, nor the legal entity which formed or within which that board operates nor any person providing information to that board, shall be criminally or civilly liable for the performance of any duty, function, or activity of that board or based upon providing information to that board, provided this action is without malice and is based upon a reasonable belief that the action is warranted.

History of Section.
(P.L. 1978, ch. 297, § 1; P.L. 1986, ch. 301, § 8.)



Chapter 5-37.3-8 - Appointment of guardian ad litem for incompetents.

§ 5-37.3-8 Appointment of guardian ad litem for incompetents.  Whenever health care information subject to this chapter is relevant to a criminal proceeding and the patient to whom it pertains is incompetent due to a physical or mental incapacity and has no authorized representative, the court shall appoint a guardian ad litem for the patient who shall review the information and determine whether it is in the best interest of the patient to authorize disclosure of that information.

History of Section.
(P.L. 1982, ch. 356, § 3.)



Chapter 5-37.3-9 - Penalties  Attorney's fees for violations.

§ 5-37.3-9 Penalties  Attorney's fees for violations.  (a) Civil Penalties. Any one who violates the provisions of this chapter may be held liable for actual and exemplary damages.

(b) Criminal Penalties. Any one who intentionally and knowingly violates the provisions of this chapter shall, upon conviction, be fined not more than one thousand dollars ($1,000), or imprisoned for not more than six (6) months, or both.

(c) Commission of Crime. The civil and criminal penalties in this section shall also be applicable to anyone who obtains confidential health care information through the commission of a crime.

(d) Attorney's Fees. Attorney's fees may be awarded, at the discretion of the court, to the successful party in any action under this chapter.

History of Section.
(P.L. 1978, ch. 297, § 1; G.L. 1956, § 5-37.3-8; P.L. 1982, ch. 356, § 1.)



Chapter 5-37.3-10 - Waivers void.

§ 5-37.3-10 Waivers void.  Any agreement purporting to waive the provisions of this chapter is declared to be against public policy and void.

History of Section.
(P.L. 1978, ch. 297, § 1; G.L. 1956, § 5-37.3-9; P.L. 1982, ch. 356, § 1.)



Chapter 5-37.3-11 - Severability.

§ 5-37.3-11 Severability.  If any provision of this chapter is held by a court to be invalid, that invalidity shall not affect the remaining provisions of this chapter, and to this end the provisions of this chapter are declared severable.

History of Section.
(P.L. 1978, ch. 297, § 1; G.L. 1956, § 5-37.3-10; P.L. 1982, ch. 356, § 1.)






Chapter 5-37.4 - Intractable Pain Treatment

Chapter 5-37.4-1 - Title.

§ 5-37.4-1 Title.  This chapter shall be known and may be cited as the "Intractable Pain Treatment Act".

History of Section.
(P.L. 1997, ch. 83, § 1.)



Chapter 5-37.4-2 - Definitions.

§ 5-37.4-2 Definitions.  For purposes of this chapter:

(1) "Director" means the director of the department of health of the state of Rhode Island.

(2) "Intractable pain" means a pain state that persists beyond the usual course of an acute disease or healing of an injury or results from a chronic disease or condition that causes continuous or intermittent pain over a period of months or years.

(3) "Practitioner" means health care professionals licensed to distribute, dispense, or administer controlled substances in the course of professional practice as defined in § 21-28-1.02(37).

(4) "Therapeutic purpose" means the use of controlled substances for the treatment of pain in appropriate doses as indicated by the patient's medical record. Any other use is nontherapeutic.

History of Section.
(P.L. 1997, ch. 83, § 1; P.L. 2002, ch. 46, § 1; P.L. 2005, ch. 93, § 2; P.L. 2005, ch. 104, § 2; P.L. 2006, ch. 216, § 2.)



Chapter 5-37.4-3 - Controlled substances.

§ 5-37.4-3 Controlled substances.  (a) A practitioner may prescribe, administer, or dispense controlled substances not prohibited by law for a therapeutic purpose to a person diagnosed and treated by a practitioner for a condition resulting in intractable pain, if this diagnosis and treatment has been documented in the practitioner's medical records. No practitioner shall be subject to disciplinary action by the board solely for prescribing, administering, or dispensing controlled substances when prescribed, administered, or dispensed for a therapeutic purpose for a person diagnosed and treated by a practitioner for a condition resulting in intractable pain, if this diagnosis and treatment has been documented in the practitioner's medical records.

(b) The provisions of subsection (a) of this section do not apply to those persons being treated by a practitioner for chemical dependency because of their use of controlled substances not related to the therapeutic purposes of treatment of intractable pain.

(c) The provisions of subsection (a) of this section provide no authority to a practitioner to prescribe, administer, or dispense controlled substances to a person the practitioner knows or should know to be using the prescribed, administered, or dispensed controlled substance non-therapeutically.

(d) Drug dependency or the possibility of drug dependency in and of itself is not a reason to withhold or prohibit prescribing, administering, or dispensing controlled substances for the therapeutic purpose of treatment of a person for intractable pain, nor shall dependency relating solely to this prescribing, administering, or dispensing subject a practitioner to disciplinary action by the director.

(e) Nothing in this section shall deny the right of the director to deny, revoke, or suspend the license of any practitioner or discipline any practitioner who:

(1) Prescribes, administers, or dispenses a controlled substance that is nontherapeutic in nature or nontherapeutic in the manner in which it is prescribed, administered, or dispensed, or fails to keep complete and accurate on-going records of the diagnosis and treatment plan;

(2) Fails to keep complete and accurate records of controlled substances received, prescribed, dispensed and administered, and disposal of drugs as required by law or of controlled substances scheduled in the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. § 801, et seq. A practitioner shall keep records of controlled substances received, prescribed, dispensed and administered, and disposal of these drugs shall include the date of receipt of the drugs, the sale or disposal of the drugs by the practitioner, the name and address of the person receiving the drugs, and the reason for the disposal or the dispensing of the drugs to the person;

(3) Writes false or fictitious prescriptions for controlled substances as prohibited by law, or for controlled substances scheduled in the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C § 801, et seq.; or

(4) Prescribes, administers, or dispenses in a manner which is inconsistent with provisions of the law, or the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. § 801, et seq., any controlled substance.

(f) A practitioner may administer a controlled substance prescribed by a practitioner and not prohibited by law for a therapeutic purpose to a person diagnosed and treated by a practitioner for a condition resulting in intractable pain, if this diagnosis and treatment has been documented in the practitioner's medical records. No practitioner shall be subject to disciplinary action by the director solely for administering controlled substances when prescribed or dispensed for a therapeutic purpose for a person diagnosed and treated by a practitioner for a condition resulting in intractable pain, if this diagnosis and treatment has been documented in the practitioner's medical records of the patient.

History of Section.
(P.L. 1997, ch. 83, § 1; P.L. 1999, ch. 354, § 8; P.L. 2002, ch. 46, § 1; P.L. 2007, ch. 345, § 1; P.L. 2007, ch. 448, § 1.)






Chapter 5-37.5 - Lyme Disease Diagnosis and Treatment

Chapter 5-37.5-1 - Short title.

§ 5-37.5-1 Short title.  This chapter shall be known and may be cited as the "Lyme Disease Diagnosis and Treatment Act."

History of Section.
(P.L. 2002, ch. 159, § 1; P.L. 2002, ch. 160, § 1.)



Chapter 5-37.5-2 - Preamble.

§ 5-37.5-2 Preamble.  WHEREAS, The Governor's Commission on Lyme Disease and Other Tick-Borne Diseases (the "Commission") was formed by executive order in 2002; and

WHEREAS, The General Assembly recognizes the negative impact of Lyme disease on Rhode Islanders; and

WHEREAS, Rhode Island has the second highest number of reported Lyme disease cases as a percentage of population in the United States; and

WHEREAS, The Commission and the General Assembly held hearings and reviewed the medical literature to gain an understanding of the concerns of citizens and the medical community about Lyme disease diagnosis, treatment and prevention; and

WHEREAS, Citizens of Rhode Island diagnosed with chronic lyme disease experience great difficulty in being diagnosed and treated thereby impairing their access to medical care; and

WHEREAS, The lack of insurance coverage for diagnosis and long-term antibiotic therapies is a major barrier to access to medical care for persons with symptoms compatible with chronic Lyme disease; and

WHEREAS, Physicians whose practices are devoted to treating chronic Lyme disease patients, and who continue to provide treatment if they feel such treatment is medically necessary, have noted significant improvement in the condition of their patients; and

WHEREAS, There is substantial evidence that considerable scientific controversy surrounds the diagnosis and treatment of Lyme disease and other tick-borne illnesses; and

WHEREAS, Laboratory tests for Lyme disease are not definitive and consensus guidelines for diagnosis and treatment of chronic Lyme disease have not been developed; and

WHEREAS, Some physicians feel threatened by insurers and licensing boards for their choices among possible therapies for their patients; and

WHEREAS, The Commission and this General Assembly recommend that legislation be adopted that promotes access to medical care for persons with chronic Lyme disease in Rhode Island; and

Now, therefore, it is enacted by the General Assembly as follows:

History of Section.
(P.L. 2002, ch. 159, § 1; P.L. 2002, ch. 160, § 1.)



Chapter 5-37.5-3 - Definitions.

§ 5-37.5-3 Definitions.  For purposes of the chapter:

(1) "Board" means the Rhode Island board of medical licensure and discipline;

(2) "Long term antibiotic therapy" means administration of oral, intramuscular or intravenous antibiotics, singly or in combination, for periods of greater than four (4) weeks;

(3) "Lyme disease" means the clinical diagnosis by a physician of the presence in a patient of signs and symptoms compatible with acute infection with Borrelia burgdorferi, or with late stage or chronic infection with Borrelia burgdorferi, or with complications related to such an infection. "Lyme disease" includes infection which meets the surveillance criteria set forth by the US Centers for Disease Control and Prevention (CDC), but also includes other acute and chronic manifestations of such an infection as determined by the physician;

(4) "Physician" means persons licensed pursuant to chapter 37 of this title by the board;

(5) "Therapeutic purpose" means the use of antibiotics to control a patient's symptoms determined by the physician as reasonably related to Lyme disease and its sequelae.

History of Section.
(P.L. 2002, ch. 159, § 1; P.L. 2002, ch. 160, § 1.)



Chapter 5-37.5-4 - Long-term antibiotic treatment.

§ 5-37.5-4 Long-term antibiotic treatment.  (a) A physician may prescribe, administer, or dispense antibiotic therapy for therapeutic purpose to a person diagnosed with and having symptoms of Lyme disease if this diagnosis and treatment plan has been documented in the physician's medical record for that patient. No physician is subject to disciplinary action by the board solely for prescribing, administering or dispensing long-term antibiotic therapy for a therapeutic purpose for a patient clinically diagnosed with Lyme disease, if this diagnosis and treatment plan has been documented in the physician's medical record for that patient.

(b) Nothing in this section shall deny the right of the board to deny, revoke, or suspend the license of any physician or discipline any physician who prescribes, administers, or dispenses long-term antibiotic therapy for a non-therapeutic purpose, or who fails to monitor the ongoing care of a patient receiving long-term antibiotic therapy, or who fails to keep complete and accurate ongoing records of the diagnosis and treatment of a patient receiving long-term antibiotic therapy.

History of Section.
(P.L. 2002, ch. 159, § 1; P.L. 2002, ch. 160, § 1.)



Chapter 5-37.5-5 - Mandatory coverage for certain Lyme disease treatments.

§ 5-37.5-5 Mandatory coverage for certain Lyme disease treatments.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2004, shall provide for Lyme disease treatment as provided in chapters 18, 19, 20, and 41 of title 27.

History of Section.
(P.L. 2003, ch. 113, § 2; P.L. 2003, ch. 114, § 2; P.L. 2004, ch. 34, § 1; P.L. 2004, ch. 35, § 1.)






Chapter 5-37.6 - Pain Assessment Act

Chapter 5-37.6-1 - Short title.

§ 5-37.6-1 Short title.  This chapter shall be known and may be cited as the "Pain Assessment Act."

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-2 - Findings.

§ 5-37.6-2 Findings.  The general assembly finds and declares that:

(1) Pain affects quality of life, job performance and security;

(2) Nearly thirty percent (30%) of nursing home residents with daily pain were receiving no pain medication of any form;

(3) Pain untreated or under-treated adversely impacts the quality of life for patients;

(4) Up to ninety-five percent (95%) of terminally ill patients' pain can be relieved with adequate pain management; and

(5) Too many Rhode Islanders are suffering and dying in needless pain.

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-3 - Definitions.

§ 5-37.6-3 Definitions.  As used in this chapter, the following terms have the following meanings:

(1) "Assessment of pain" means the act of assessing an unpleasant sensation occurring in varying degrees of severity as a consequence of injury, disease, or emotional disorder;

(2) "Director" means the director of the department of health;

(3) "Health care facilities" is defined in the same manner as in § 23-17-2(6);

(4) "Health care provider" means any person licensed by this state to provide or lawfully providing health care services, including, but not limited to, a physician, dentist, optometrist, nurse, podiatrist, physical therapist, nurse practitioner or physician's assistant;

(5) "Person" means any individual, trust or estate, partnership, limited liability corporation, corporation (including associations, joint stock companies, and insurance companies), state, or political subdivision or instrumentality of a state;

(6) "Regular basis" means a procedure done on a customary, usual, normal, orderly, even, or symmetrical schedule.

History of Section.
(P.L. 2002, ch. 331, § 1; P.L. 2005, ch. 410, § 4.)



Chapter 5-37.6-4 - Pain assessment.

§ 5-37.6-4 Pain assessment.  (a) Health care facilities and health care providers shall conduct an assessment of pain experienced by a patient on a regular basis.

(b) The assessment of pain shall be noted in the patient's chart in a manner consistent with vital signs.

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-5 - Regulations.

§ 5-37.6-5 Regulations.  (a) Promulgation by department. The director of the department shall promulgate regulations relating to the assessment of pain requirements of this chapter.

(b) Educational materials. The director shall make available educational and informational materials concerning the assessment of pain to health care facilities and health care providers.

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-6 - Enforcement.

§ 5-37.6-6 Enforcement.  The director of the department of health shall have the power to enforce the provisions of this chapter.

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-7 - Penalty.

§ 5-37.6-7 Penalty.  (a) Every person who shall willfully and continually violate the provisions of this chapter is subject to a fine up to one hundred dollars ($100) for a first violation and any other remedy provided for in the Rhode Island law.

(b) Every person who shall continuously violate this chapter is subject to a fine up to five hundred dollars ($500) for each subsequent violation in addition to any other remedy provided for in the Rhode Island law.

History of Section.
(P.L. 2002, ch. 331, § 1.)



Chapter 5-37.6-8 - Severability.

§ 5-37.6-8 Severability.  If any provision of this chapter or any rule or regulation made under this chapter or the application of any provision of this chapter to any person or circumstance shall be held invalid by any court of competent jurisdiction, the remainder of the chapter, rule or regulation and the application of the provision to other persons or circumstances shall not be affected by that invalidity. The invalidity of any section or sections or parts of any section of this chapter shall not affect the validity of the remainder of this chapter and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 2002, ch. 331, § 1.)






Chapter 5-37.7 - Rhode Island Health Information Exchange Act of 2008

Chapter 5-37.7-1 - Short title.

§ 5-37.7-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Health Information Exchange Act of 2008."

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-2 - Statement of purpose.

§ 5-37.7-2 Statement of purpose.  The purpose of this chapter is to establish safeguards and confidentiality protections for the HIE in order to improve the quality, safety and value of health care, keep confidential health information secure and confidential and use the HIE to progress toward meeting public health goals.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-3 - Definitions.

§ 5-37.7-3 Definitions.  As used in this chapter:

(a) "Agency" means the Rhode Island department of health.

(b) "Authorized representative" means:

(1) A person empowered by the patient participant to assert or to waive the confidentiality, or to disclose or authorize the disclosure of confidential information, as established by this chapter. That person is not, except by explicit authorization, empowered to waive confidentiality or to disclose or consent to the disclosure of confidential information; or

(2) A person appointed by the patient participant to make health care decisions on his or her behalf through a valid durable power of attorney for health care as set forth in Rhode Island general laws § 23-4.10-2; or

(3) A guardian or conservator, with authority to make health care decisions, if the patient participant is decisionally impaired; or

(4) Another legally appropriate medical decision maker temporarily if the patient participant is decisionally impaired and no health care agent, guardian or conservator is available; or

(5) If the patient participant is deceased, his or her personal representative or, in the absence of that representative, his or her heirs-at-law; or

(6) A parent with the authority to make health care decisions for the parent's child.

(c) "Authorization form" means the form described in § 5-37.7-7 of this chapter and by which a patient participant provides authorization for the RHIO to allow access to, review of, and/or disclosure of the patient participant's confidential health care information by electronic, written or other means.

(d) "Business associate" means a business associate as defined by HIPAA.

(e) "Confidential health care information" means all information relating to a patient participant's health care history, diagnosis, condition, treatment, or evaluation.

(f) "Coordination of care" means the process of coordinating, planning, monitoring, and/or sharing information relating to and assessing a care plan for treatment of a patient.

(g) "Data submitting partner" means an individual, organization or entity that has entered into a business associate agreement with the RHIO and submits patient participants' confidential health care information through the HIE.

(h) "Department of health" means the Rhode Island department of health.

(i) "Disclosure report" means a report generated by the HIE relating to the record of access to, review of and/or disclosure of a patient's confidential health care information received, accessed or held by the HIE.

(j) "Electronic mobilization" means the capability to move clinical information electronically between disparate health care information systems while maintaining the accuracy of the information being exchanged.

(k) "Emergency" means the sudden onset of a medical, mental or substance abuse or other condition manifesting itself by acute symptoms of severity (e.g. severe pain) where the absence of medical attention could reasonably be expected, by a prudent lay person, to result in placing the patient's health in serious jeopardy, serious impairment to bodily or mental functions, or serious dysfunction of any bodily organ or part.

(l) "Health care provider" means any person or entity licensed by this state to provide or lawfully providing health care services, including, but not limited to, a physician, hospital, intermediate care facility or other health care facility, dentist, nurse, optometrist, podiatrist, physical therapist, psychiatric social worker, pharmacist or psychologist, and any officer, employee, or agent of that provider acting in the course and scope of his or her employment or agency related to or supportive of health care services.

(m) "Health care services" means acts of diagnosis, treatment, medical evaluation, referral or counseling or any other acts that may be permissible under the health care licensing statutes of this state.

(n) "Health Information Exchange" or "HIE" means the technical system operated, or to be operated, by the RHIO under state authority allowing for the statewide electronic mobilization of confidential health care information, pursuant to this chapter.

(o) "HIE Advisory Commission" means the advisory body established by the department of health in order to provide community input and policy recommendations regarding the use of the confidential health care information of the HIE.

(p) "HIPAA" means the health insurance portability and accountability act of 1996, as amended.

(q) "Participant" means a patient participant, a patient participant's authorized representative, a provider participant, a data submitting partner, the regional health information organization and the department of health, that has agreed to authorize, submit, access and/or disclose confidential health care information via the HIE in accordance with this chapter.

(r) "Participation" means a patient participant's authorization, submission, access and/or disclosure of confidential health care information via the HIE in accordance with this chapter.

(s) "Patient participant" means a person who receives health care services from a provider participant and has agreed to participate in the HIE through the mechanisms established in this chapter.

(t) "Provider participant" means a pharmacy, laboratory or health care provider who is providing health care services to a patient participant and/or is submitting or accessing health care information through the HIE and has executed an electronic and/or written agreement regarding disclosure, access, receipt, retention or release of confidential health care information to the HIE;

(u) "Regional health information organization" or "RHIO" means the organization designated as the RHIO by the state to provide administrative and operational support to the HIE.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-4 - Participation in the health information exchange.

§ 5-37.7-4 Participation in the health information exchange.  (a) There shall be established a statewide HIE under state authority to allow for the electronic mobilization of confidential health care information in Rhode Island. Confidential health care information may only be accessed, released or transferred from the HIE in accordance with this chapter.

(b) The state of Rhode Island has an interest in encouraging participation in the HIE by all interested parties, including, but not limited to, health care providers, patients, entities submitting information to the HIE, entities obtaining information from the HIE and the RHIO. The Rhode Island department of health is also considered a participant for public health purposes.

(c) Patients and health care providers shall have the choice to participate in the HIE, as defined by regulations in accordance with § 5-37.7-3, provided, however, that provider participants must continue to maintain their own medical record meeting the documentation and other standards imposed by otherwise applicable law.

(d) Participation in the HIE shall have no impact on the content of or use or disclosure of confidential health care information of patient participants that is held in locations other than the HIE. Nothing in this chapter shall be construed to limit, change or otherwise affect entities' rights to exchange confidential health care information in accordance with other applicable laws.

(e) The state of Rhode Island hereby imposes on the HIE and the RHIO as a matter of state law, the obligation to maintain, and abide by the terms of, HIPAA complaint business associate agreements, including, without limitation, the obligations to use appropriate safeguards to prevent use or disclosure of confidential health care information in accordance with HIPAA and this chapter, not to use or disclose confidential health care information other than as permitted by HIPAA and this chapter, or to make any amendment to a confidential health care record that a provider participant so directs and to respond to a request by a patient participant to make an amendment to the patient participant's confidential health care record.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-5 - Regulatory oversight.

§ 5-37.7-5 Regulatory oversight.  (a) The director of the department of health shall develop regulations regarding the confidentiality of patient participant information received, accessed or held by the HIE and is authorized to promulgate such other regulations as the director deems necessary or desirable to implement the provisions of this chapter, in accordance with the provisions set forth in chapter 17 of title 23 and chapter 35 of title 42 of the general laws.

(b) The department of health has exclusive jurisdiction over the HIE, except with respect to the jurisdiction conferred upon the attorney general in § 5-37.7-13. This chapter shall not apply to any other private and/or public health information systems utilized within a health care provider or other organization that provides health care services.

(c) The department of health shall promulgate rules and regulations for the establishment of an HIE advisory commission that will be responsible for recommendations relating to the use of, and appropriate confidentiality protections for, the confidential health care information of the HIE, subject to regulatory oversight by the department of health. Said commission members shall be subject to the advice and consent of the senate. The commission shall report annually to the department of health and the RHIO, and such report shall be made public.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-6 - Rhode Island health information organization.

§ 5-37.7-6 Rhode Island health information organization.  The RHIO shall, subject to and consistent with department regulations and contractual obligations it has with the state of Rhode Island, be responsible for implementing recognized national standards for interoperability and all administrative, operational, and financial functions to support the HIE, including, but not limited to, implementing and enforcing policies for receiving, retaining, safeguarding and disclosing confidential health care information as required by this chapter. The RHIO is deemed to be the steward of the confidential health care information for which it has administrative responsibility. The HIE advisory commission shall be responsible for recommendations to the department of health, and in consultation with the RHIO regarding the use of the confidential health care information.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-7 - Disclosure.

§ 5-37.7-7 Disclosure.  (a) Except as provided in subsection (b) of this section, a patient participant's confidential health care information may only be accessed, released or transferred from the HIE in accordance with an authorization form signed by the patient participant or the patient's authorized representative.

(b) No authorization for release or transfer of confidential health care information from the HIE shall be required in the following situations:

(1) To a health care provider who believes, in good faith, that the information is necessary for diagnosis or treatment of that individual in an emergency; or

(2) To public health authorities in order to carry out their functions as described in this title and titles 21 and 23, and rules promulgated under those titles. These functions include, but are not restricted to, investigations into the causes of disease, the control of public health hazards, enforcement of sanitary laws, investigation of reportable diseases, certification and licensure of health professionals and facilities, review of health care such as that required by the federal government and other governmental agencies, and mandatory reporting laws set forth in Rhode Island general laws; and

(3) To the RHIO in order for it to effectuate the operation and administrative oversight of the HIE.

(c) The content of the authorization form for access to, or the disclosure, release or transfer of confidential health care information from the HIE shall be prescribed by the RHIO in accordance with applicable department of health regulations, but at a minimum shall contain the following information in a clear and conspicuous manner:

(1) A statement of the need for and proposed uses of that information; and

(2) A statement that the authorization for access to, disclosure of and/or release of information may be withdrawn at any future time and is subject to revocation.

(3) That the patient has the right not to participate in the HIE; and

(4) The patient's right to choose to: (i) enroll in and participate fully in the HIE; or (ii) designate only specific health care providers that may access the patient participant's confidential health care information.

(d) Except as specifically provided by law or this chapter, or use for clinical care, a patient participant's confidential health care information shall not be accessed by, given, sold, transferred, or in any way relayed from the HIE to any other person or entity not specified in the patient participant authorization form meeting the requirements of subsection (c) of this section without first obtaining additional authorization.

(e) Nothing contained in this chapter shall be construed to limit the permitted access to or the release, transfer, access or disclosure of confidential health care information described in subsection (b) of this section or under other applicable law.

(f) Confidential health care information received, disclosed or held by the HIE shall not be subject to subpoena directed to the HIE or RHIO unless the following procedures have been completed: (i) the person seeking the confidential health care information has already requested and received the confidential health care information from the health care provider that was the original source of the information; and (ii) a determination has been made by the superior court upon motion and notice to the HIE or RHIO and the parties to the litigation in which the subpoena is served that the confidential health care information sought from the HIE is not available from another source and is either relevant to the subject matter involved in the pending action or is reasonably calculated to lead to the discovery of admissible evidence in such pending action. Any person issuing a subpoena to the HIE or RHIO pursuant to this section shall certify that such measures have been completed prior to the issuance of the subpoena.

(g) Nothing contained herein shall interfere with or impact upon any rights or obligations imposed by the Workers Compensation Act as contained in title 28, chapters 29  38, of the general laws.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-8 - Security.

§ 5-37.7-8 Security.  The HIE must be subject to at least the following security procedures:

(1) Authenticate the recipient of any confidential health care information disclosed by the HIE pursuant to this chapter pursuant to rules and regulations promulgated by the agency.

(2) Limit authorized access to personally identifiable confidential health care information to persons having a need to know that information; additional employees or agents may have access to de-identified information;

(3) Identify an individual or individuals who have responsibility for maintaining security procedures for the HIE;

(4) Provide an electronic or written statement to each employee or agent as to the necessity of maintaining the security and confidentiality of confidential health care information, and of the penalties provided for in this chapter for the unauthorized access, release, transfer, use, or disclosure of this information;

(5) Take no disciplinary or punitive action against any employee or agent for bringing evidence of violation of this chapter to the attention of any person.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2; P.L. 2009, ch. 310, § 33.)



Chapter 5-37.7-9 - Secondary disclosure.

§ 5-37.7-9 Secondary disclosure.  Any confidential health care information obtained by a provider participant pursuant to this chapter may be further disclosed by such provider participant with or without authorization of the patient participant to the same extent that such information may be disclosed pursuant to existing state and federal law, without regard to the source of the information.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-10 - Patient's rights.

§ 5-37.7-10 Patient's rights.  Pursuant to this chapter, a patient participant who has his or her confidential health care information transferred through the HIE shall have the following rights:

(1) To obtain a copy of his or her confidential health care information from the HIE;

(2) To obtain a copy of the disclosure report pertaining to his or her confidential health care information;

(3) To be notified as required by chapter 49.2 of title 11, the Rhode Island identity theft protection act, of a breach of the security system of the HIE;

(4) To terminate his or her participation in the HIE in accordance with rules and regulations promulgated by the agency; and

(5) To request to amend his or her own information through the provider participant.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2; P.L. 2009, ch. 310, § 33.)



Chapter 5-37.7-11 - Immunity.

§ 5-37.7-11 Immunity.  Any health care provider who relies in good faith upon any information provided through the HIE in his, her or its treatment of a patient, shall be immune from any criminal or civil liability arising from any damages caused by such good faith reliance. This immunity does not apply to acts or omissions constituting negligence or reckless, wanton or intentional misconduct.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-12 - Reconciliation with other authorities.

§ 5-37.7-12 Reconciliation with other authorities.  (a) This chapter shall only apply to the HIE system, and does not apply to any other private and/or public health information systems utilized in Rhode Island, including other health information systems utilized within or by a health care facility or organization.

(b) As this chapter provides extensive protection with regard to access to and disclosure of confidential health care information by the HIE, it supplements, with respect to the HIE only, any less stringent disclosure requirements, including, but not limited to, those contained in chapter 37.3 of this title, the health insurance portability and accountability act (HIPAA) and regulations promulgated thereunder, and any other less stringent federal or state law.

(c) This chapter shall not be construed to interfere with any other federal or state laws or regulations which provide more extensive protection than provided in this chapter for the confidentiality of health care information. Notwithstanding such provision, because of the extensive protections with regard to access to and disclosure of confidential health care information by the HIE provided for in this chapter, patient authorization obtained for access to or disclosure of information to or from the HIE or a provider participant shall be deemed the same authorization required by other state or federal laws including information regarding mental health (the Rhode Island mental health law, Rhode Island general laws § 40.1-5-1 et seq.); HIV (Rhode Island general laws § 23-6.3-7); sexually transmitted disease (Rhode Island general laws §§ 23-6.3-7 and 23-11-9); alcohol and drug abuse (Rhode Island general laws § 23-1.10-1 et seq., 42 U.S.C. § 290dd-2) or genetic information (Rhode Island general laws § 27-41-53, Rhode Island general laws § 27-20-39 and Rhode Island general laws § 27-19-44).

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2; P.L. 2010, ch. 239, § 14.)



Chapter 5-37.7-13 - Penalties  Attorneys' fees for violations.

§ 5-37.7-13 Penalties  Attorneys' fees for violations.  (a) Civil penalties. Anyone who violates the provisions of this chapter may be held liable for actual and exemplary damages.

(b) Criminal penalties. Anyone who intentionally and knowingly violates the provisions of this chapter shall, upon conviction, be fined not more than ten thousand dollars ($10,000) per patient, per violation, or imprisoned for not more than one year, or both.

(c) Commission of crime. The civil and criminal penalties in this section shall also be applicable to anyone who obtains confidential health care information maintained under the provisions of this chapter through the commission of a crime.

(d) Attorneys' fees. Attorneys' fees may be awarded at the discretion of the court, to the successful party in any action under this chapter.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-14 - Waivers void.

§ 5-37.7-14 Waivers void.  Any agreement purporting to waive the provisions of this chapter is declared to be against public policy and void.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)



Chapter 5-37.7-15 - Severability.

§ 5-37.7-15 Severability.  If any provision of this chapter is held by a court to be invalid, that invalidity shall not affect the remaining provisions of the chapter, and to this end the provisions of the chapter are declared severable.

History of Section.
(P.L. 2008, ch. 171, § 2; P.L. 2008, ch. 466, § 2.)






Chapter 5-38 - Automobile Body Repair Shops

Chapter 5-38-1 - "Automobile body shop" defined.

§ 5-38-1 "Automobile body shop" defined.  Automobile body shop, referred to as "auto body shop", includes any establishment, garage, or work area enclosed within a building where repairs are made or caused to be made to motor vehicle bodies, including fenders, bumpers, chassis and similar components of motor vehicle bodies as distinguished from the seats, motor, transmission, and other accessories for propulsion and general running gear of motor vehicles, except as provided in § 5-38-20. No repairs performed by licensees under this chapter may be performed using mobile units, but may only be performed at a fixed, licensed location. This section shall not apply to glass repair and installations or paintless dent repairs.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 2008, ch. 100, art. 33, § 1; P.L. 2009, ch. 126, § 1; P.L. 2009, ch. 151, § 1; P.L. 2009, ch. 310, § 1.)



Chapter 5-38-2 - Duties of department of business regulation.

§ 5-38-2 Duties of department of business regulation.  (a) The department of business regulation shall issue licenses as provided for in § 5-38-6; and shall authorize the transfer of licenses and the establishment of new offices for previously licensed auto body repair shops. In addition to licensing, the department's oversight of auto repair shops shall be limited to:

(1) Acting on complaints from consumers and law enforcement officials; and

(2) Revoking, suspending, or taking other disciplinary actions with respect to facilities, corporations or persons licensed under this chapter; and

The department of business regulation shall adopt reasonable rules and regulations for the licensing of automobile body repair shops and schools for the instruction in automobile body repair.

(b) To establish within the department of business regulation, divisions of commercial licensing and regulation, the auto collision repair licensing advisory board consisting of nine (9) members appointed by the governor, consisting of the following, who shall serve a term of five (5) years:

(1) One president or his or her designee from an association of independent, non-networked, Rhode Island auto body shops;

(2) Two (2) representatives from the department of business regulation;

(3) One from the association of new car dealers;

(4) One from the insurance industry;

(5) One from law enforcement;

(6) One from the general public; and

(7) One from the glass installation/repairers industry; and

(8) One from an association representing network or direct repair auto body repair shops.

(c) The board may adopt, amend, and rescind rules and regulations as necessary to carry out the provisions of this chapter with the prior approval of the director.

(d) The board may oversee investigations of conduct deemed unprofessional against any licensed facility, person, or corporation subject to this chapter and may hold hearings to determine whether the charges are substantiated or unsubstantiated.

(e) The board may recommend to the director of the department of business regulation that the director license qualified applicants.

(f) The board may meet at least once a month or more often upon the call of the chairperson or director of the department of business regulation.

(g) To recommend to the director of the department of business regulation to revoke, suspend or take other disciplinary action with respect to facilities, corporations or persons licensed under this chapter.

(h) To adopt and publish with the prior approval of the director of the department of business regulation rules of procedure and other regulations in accordance with the Administrative Procedure Act, chapter 35 of title 42.

(i) The board members shall receive no compensation.

(j) Following each monthly board meeting, the board may, if consistent with the public interest, submit any: (1) unresolved issue reasonably related to its jurisdiction under this statute to the director of the department of business regulation for his or her review at his or her discretion; or (2) seek a declaratory ruling pursuant to central management regulation 3 ("declaratory rulings and petitions from the director") as to any unresolved issue within the scope of this statute.

(k) Board members shall continue to serve until their replacement is named.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1979, ch. 349, § 8; P.L. 1980, ch. 226, § 19; P.L. 1983, ch. 253, § 4; P.L. 1985, ch. 181, art. 13, § 2; P.L. 1994, ch. 357, § 1; P.L. 1998, ch. 117, § 1; P.L. 2005, ch. 201, § 1; P.L. 2008, ch. 100, art. 33, § 1.)



Chapter 5-38-4 - Practices for which license is required.

§ 5-38-4 Practices for which license is required.  (a) An annual license shall be issued to businesses, corporations, and persons meeting the qualifications set by the auto collision repair licensing board and paying the required fees. Qualification shall be set by the auto collision repair licensing board and approved by the director.

(b) No person, firm, or corporation shall engage within this state in the business of auto body repairing or painting or enter into contracts for the repairing, replacing, or painting of auto bodies or parts of auto bodies or advertise or represent in any form or manner that he, she, or it is an auto body shop unless that person, firm, or corporation possesses a license in full force and effect from the department of business regulation specifying that person, firm, or corporation as licensed to operate or conduct an auto body shop.

(c) This chapter applies to every new and used motor vehicle dealer as defined in § 31-1-19, but does not apply to or require the obtaining of a license by persons, firms, or corporations whose business is or may be limited to the making or entering into contracts for the making of mechanical or electrical repairs or adjustments to motor vehicles.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1985, ch. 181, art. 13, § 2; P.L. 1994, ch. 357, § 1.)



Chapter 5-38-5 - Rules and regulations.

§ 5-38-5 Rules and regulations.  The auto collision repair licensing advisory board shall with the director's approval:

(1) Establish any rules, regulations, and procedures that it deems appropriate, and all those rules, regulations, and procedures constitute a public record.

(2) Establish standards for sanitary, hygienic, and healthful conditions of the work premises and facilities used by persons licensed by the board.

(3) Establish minimum requirements for the licenser of auto body repair shops.

(4) Establish minimum requirements for the certification of auto repair technicians, other than those whose work is limited to glass repair and/or replacement.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1979, ch. 349, § 8; P.L. 1985, ch. 181, art. 13, § 2; P.L. 1994, ch. 357, § 1; P.L. 2006, ch. 184, § 1.)



Chapter 5-38-6 - Applications for licenses.

§ 5-38-6 Applications for licenses.  Application for license shall be made in duplicate to the department of business regulation in any form that the department requires and shall be accompanied by the required fee and evidence of financial responsibility. The department may require, in that application, information relating to the applicant's financial standing, the applicant's business integrity, whether the applicant has an established place of business, whether the applicant is properly able to conduct the business of an automobile body repair shop, and any other pertinent information consistent with the safeguarding of the public interest in the location in which that applicant proposes to engage in business, all of which may be considered by the department in determining whether the granting of that application is in the public interest. In the event of denial of an application, the filing fee paid with that application shall be refunded.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-7 - Duration of license  Renewal.

§ 5-38-7 Duration of license  Renewal.  (a) The department shall promulgate rules and regulations mandating the term of each license issued pursuant to this chapter; however, no license shall remain in force for a period in excess of three (3) years.

(b) Any fee for the initial issuance or renewal of a license issued pursuant to this chapter shall be determined by multiplying the current annual fee by the term of initial licensure or renewal. The total fee for the entire term of licensure or renewal shall be paid at the time of application for the license or renewal. The license shall be renewed upon payment of the renewal fee.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1987, ch. 184, § 4.)



Chapter 5-38-8 - License fee.

§ 5-38-8 License fee.  Effective December 31, 2009, the license fee for each year shall be three hundred dollars ($300). If an applicant desires to do business in more than one location, he, she, or it shall pay a separate fee of three hundred dollars ($300) for each location authorized by the department of business regulation.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1981, ch. 240, § 1; P.L. 1985, ch. 181, art. 13, § 2; P.L. 2004, ch. 595, art. 30, § 5; P.L. 2005, ch. 117, art. 19, § 1; P.L. 2008, ch. 100, art. 33, § 1.)



Chapter 5-38-9 - Licenses to contain licensee's name and location of business  Display of licenses.

§ 5-38-9 Licenses to contain licensee's name and location of business  Display of licenses.  The license of automobile body repair shops shall specify the name of the holder of that business and the location at which that business is conducted, and must be conspicuously displayed at that location. The license number shall appear on all business communications, estimates, signs, business cards, and other written documentation relating to that business.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1998, ch. 117, § 2.)



Chapter 5-38-10 - Grounds for denial, suspension, or revocation of licenses.

§ 5-38-10 Grounds for denial, suspension, or revocation of licenses.  The department of business regulation may deny an application for license or suspend or revoke a license after it has been granted, for the following reasons:

(1) On proof of unfitness of the applicant to do business as an automobile body repair shop;

(2) For any misstatement by the applicant in his or her application for license;

(3) For any failure to comply with the provisions of this section or with any rule or regulation promulgated by the commission under § 5-38-5;

(4) For defrauding any customer;

(5) For dismantling any automobile without the written authorization of the owner of the automobile;

(6) For refusing to surrender any automobile to its owner upon tender of payment of the proper charges for towing storage, and work done on that automobile;

(7) For having indulged in any unconscionable practice relating to the business as an automobile body repair shop;

(8) For willful failure to perform work as contracted for;

(9) For failure to comply with the safety standards of the industry; or

(10) For the purchase of used vehicle parts from unlicensed entities.

(11) For failure to comply with the requirements of § 5-38-30.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1983, ch. 221, § 6; P.L. 1985, ch. 181, art. 13, § 2; P.L. 2006, ch. 43, § 1.)



Chapter 5-38-10.1 - Civil penalties for violations.

§ 5-38-10.1 Civil penalties for violations.  In addition to every other power granted the department of business regulation, the department may fine a licensee not more than one hundred dollars ($100) for any violation or failure to comply with the provisions of this chapter or with any rule or regulation promulgated by the department.

History of Section.
(P.L. 1979, ch. 349, § 9; P.L. 1981, ch. 240, § 1; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-11 - Responsibility of licensee for acts of agents.

§ 5-38-11 Responsibility of licensee for acts of agents.  If a licensee is a firm or corporation, it is sufficient cause for the suspension or revocation of a license that any officer, director, or trustee of the firm or corporation or any member, in the case of a partnership, has been found by the department of business regulation guilty of any act or omission which would be cause for refusing, suspending, or revoking a license to that party as an individual. Each licensee shall be responsible for the acts of any salespersons or any drive-away tow-away operator acting as the agent for that licensee, and for the acts of any salesperson, estimator, or other employee acting as the agent for that licensee.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-12 - Procedure for suspension or revocation of license.

§ 5-38-12 Procedure for suspension or revocation of license.  No license shall be suspended or revoked except after a hearing before the department of business regulation or a hearing officer appointed by the department. The hearing shall be conducted in accordance with the Administrative Procedures Act, chapter 35 of title 42. The order to suspend or revoke that license shall not be effective for ten (10) days after written notice has been sent to the licensee.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1979, ch. 97, § 1; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-15 - Right to appeal.

§ 5-38-15 Right to appeal.  Any licensee or applicant for license or other person in interest being aggrieved by the final order or decision of the department of business regulation has the right to appeal, pursuant to the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1979, ch. 97, § 1; P.L. 1979, ch. 349, § 8; P.L. 1980, ch. 406, § 2; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-18 - Purchase of used vehicle parts  Records of transactions to be maintained.

§ 5-38-18 Purchase of used vehicle parts  Records of transactions to be maintained.  The purchase of used vehicle parts shall be from entities licensed pursuant to chapter 21 of this title or similar provision by another state. Every licensee shall maintain up-to-date records in the form prescribed by the department of business regulation: (1) with reference to every vehicle for which it has made a charge for parts or services; and (2) of all original orders for repairs to those vehicles. Those records shall be preserved for a period of two (2) years from the date thereof and shall be open for inspection by any authorized representative of the department during regular business hours, by the division of motor vehicles, and by any state or municipal official or police officer.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1983, ch. 221, § 6; P.L. 1985, ch. 181, art. 13, § 2.)



Chapter 5-38-19 - Criminal penalties for violations  Injunctive relief.

§ 5-38-19 Criminal penalties for violations  Injunctive relief.  (a) Any person, firm, or corporation required to be licensed under this chapter who conducts an automobile body repair shop business without obtaining a license, or who after the denial, suspension, or revocation of a license conducts that business, is guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000), or imprisonment for not more than one year, or both; for a second conviction, is guilty of a felony and shall, upon conviction, be punished by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or by imprisonment for not more than two (2) years, or both; and for a third and subsequent conviction, is guilty of a felony and shall, upon conviction, be punished by a fine of not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000), or by imprisonment for not less than two (2) years nor more than five (5) years, or both. For the purposes of this section, a plea of nolo contendere with probation shall be considered a conviction.

(b) If the department of business regulation has reason to believe that any person, firm, corporation, or association is conducting an automobile body repair shop business without obtaining a license, or who after the denial, suspension, or revocation of a license is conducting that business, the department may issue its order to that person, firm, corporation, or association commanding them to appear before the department at a hearing to be held not sooner than ten (10) days nor later than twenty (20) days after issuance of that order to show cause why the department should not issue an order to that person to cease and desist from the violation of the provisions of this chapter. That order to show cause may be served on any person, firm, corporation, or association named by any person in the same manner that a summons in a civil action may be served, or by mailing a copy of the order, certified mail, return receipt requested, to that person at any address at which that person has done business or at which that person lives. If during that hearing the department is satisfied that the person is in fact violating any provision of this chapter, the department may order that person, in writing, to cease and desist from that violation. All these hearings are governed in accordance with the Administrative Procedures Act, chapter 35 of title 42. If that person fails to comply with an order of the department after being afforded a hearing, the superior court for Providence County has jurisdiction upon complaint of the department to restrain and enjoin that person from violating this chapter.

History of Section.
(P.L. 1974, ch. 111, § 2; P.L. 1981, ch. 258, § 1; P.L. 1985, ch. 181, art. 13, § 2; P.L. 1993, ch. 229, § 1; P.L. 1998, ch. 117, § 3.)



Chapter 5-38-20 - Persons exempt.

§ 5-38-20 Persons exempt.  This chapter does not prohibit the registered owner of any motor vehicle, or any person related by blood or marriage to that registered owner, from performing any type of work usually performed in an auto body shop, upon the vehicle that is registered in his or her own name; provided, that the work is done personally by the registered owner or that relative, and he or she neither employs nor compensates any person, monetarily or otherwise, to aid and assist in that work.

History of Section.
(P.L. 1974, ch. 111, § 2.)



Chapter 5-38-21 - Severability.

§ 5-38-21 Severability.  The provisions of this chapter are severable; and if any of the provisions are held to be invalid, the decision of the court respecting that provision or provisions shall not affect the validity of any other provision, which can be given effect without that invalid provision.

History of Section.
(P.L. 1974, ch. 111, § 2.)



Chapter 5-38-22 - Appropriations.

§ 5-38-22 Appropriations.  The general assembly shall annually appropriate any sum that it deems necessary to carry out the purposes of this chapter, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of this sum or so much of this sum as may be required from time to time, upon the receipt by him or her of authenticated vouchers.

History of Section.
(P.L. 1974, ch. 111, § 2.)



Chapter 5-38-23 - Auto body repair shop special use identification tags.

§ 5-38-23 Auto body repair shop special use identification tags.  Any automobile body repair shop licensed under this title has the right to issue special use identification tags in accordance with the provision of § 31-3-40.

History of Section.
(P.L. 1974, ch. 210, § 1.)



Chapter 5-38-24 - Duration of licenses  Fee for part of year.

§ 5-38-24 Duration of licenses  Fee for part of year.  All licenses shall be issued for the twelve (12) month period commencing on January 1 of each year, and the fee thereafter shall be at the full annual rate specified in § 5-38-8, regardless of the date of application or issuance of that license.

History of Section.
(P.L. 1974, ch. 111, § 3.)



Chapter 5-38-26 - Inspection by lienholders.

§ 5-38-26 Inspection by lienholders.  (a) For the purpose of inspecting repaired vehicles, a lienholder or lienholders shall be allowed forty-eight (48) hours or two (2) working days after notification by the body shop to inspect the vehicle at the body shop. The agent for the lienholder or lienholders inspecting the vehicle must be located within the state of Rhode Island and have the authority to sign the insurance check or draft.

(b) If the lienholder(s) fails to inspect within the time frame specified in subsection (a) of this section, it must endorse the insurance company check or draft to the body shop.

History of Section.
(P.L. 1987, ch. 206, § 1; P.L. 1999, ch. 102, § 1.)



Chapter 5-38-27 - Maximum storage fees.

§ 5-38-27 Maximum storage fees.  The director of the department of business regulation shall promulgate rules and regulations to establish reasonable, maximum, storage fees that may be charged by licensees under this chapter.

History of Section.
(P.L. 1992, ch. 392, § 1.)



Chapter 5-38-28 - Repair certification.

§ 5-38-28 Repair certification.  The automobile body repair shop shall include in the documentation of each repair, a repair bill executed by the automobile body repair shop and certifying under the penalties of perjury, the repairs to a particular vehicle that have actually been made.

History of Section.
(P.L. 1993, ch. 168, § 1; P.L. 1993, ch. 405, § 1; P.L. 2012, ch. 298, § 1; P.L. 2012, ch. 329, § 1.)



Chapter 5-38-29 - Repair bills.

§ 5-38-29 Repair bills.  Each repair bill shall contain an itemized listing of the manufactured parts, used parts, and generic parts installed by the licensee in the repair of the vehicle.

History of Section.
(P.L. 1993, ch. 170, § 1.)



Chapter 5-38-30 - Notices required to be displayed.

§ 5-38-30 Notices required to be displayed.  A sign in boldfaced type letters at least two (2) inches high, must be displayed in a conspicuous location in every licensed auto body repair facility reading as follows:

"PURSUANT TO RHODE ISLAND LAW, THE CONSUMER HAS THE RIGHT TO CHOOSE THE REPAIR FACILITY TO COMPLETE REPAIRS TO A MOTOR VEHICLE; AND AN INSURANCE COMPANY MAY NOT INTERFERE WITH THE CONSUMER'S CHOICE OF REPAIRER."

History of Section.
(P.L. 2006, ch. 43, § 2.)



Chapter 5-38-31 - Reimbursement fee.

§ 5-38-31 Reimbursement fee.  The director of the department of business regulation may assess an automobile body shop for reimbursement of the department's actual expenses for the investigation and hearing of significant auto body shop matters. An assessment may be sought in the event that an automobile body shop does not prevail after a final judicial appeal.

History of Section.
(P.L. 2008, ch. 100, art. 33, § 2.)






Chapter 5-38.1 - Pawtucket  Motor Vehicle Repair Businesses

Chapter 5-38.1-1 - Local licensing  Fees  Penalties.

§ 5-38.1-1 Local licensing  Fees  Penalties.  The city council of the city of Pawtucket is authorized to provide, by ordinance, for the issuing and revocation in its discretion of licenses to all persons, partnerships, corporations, or establishments doing any repairs or repair work to any type of motor vehicle or motor vehicle parts, exclusive of auto body repairs, within the city of Pawtucket, subject to the listed conditions and restrictions contained in this chapter and for a term not exceeding one year; and also for charging and collecting fees for those licenses; provided, that the prescribed fees do not exceed the sum of one hundred dollars ($100) for any qualified licensee; and also to fix a penalty for doing motor vehicle repairs without a license or in violation of any ordinance or regulation made as authorized by this section, not exceeding for any one offense a fine of five hundred dollars ($500), or imprisonment not exceeding six (6) months.

History of Section.
(P.L. 1989, ch. 313, § 1.)



Chapter 5-38.1-2 - Hearings and objections by neighboring landowners.

§ 5-38.1-2 Hearings and objections by neighboring landowners.  (a) The city council of the city of Pawtucket, before granting a license under this chapter to operate a motor vehicle repair business, defined in § 5-38.1-3, in any location not lawfully occupied for that purpose at the time of the application for the license, shall hold a public hearing, notice of which shall be given by advertisement published once a week for at least two (2) weeks prior to the hearing in the manner provided by law. The advertisement shall be published in a newspaper of general circulation in the city of Pawtucket; provided, that before the local licensing authority publishes notice of a hearing, it shall collect from the applicant for the license a fee of ten dollars ($10.00), plus the cost of posting and publishing the notice. The notice shall state that remonstrants are entitled to be heard and shall name the date, time, and place of the hearing.

(b) The local licensing authority, before granting a license under this ordinance, shall provide notice of the application, by mail, to all owners of property whose property in whole or in part falls within two hundred (200) feet of the property line of the place of business seeking the application. The manner and method of notification of property owners shall be done in accordance with rules and regulations adopted by the local licensing authority.

History of Section.
(P.L. 1989, ch. 313, § 1; P.L. 1999, ch. 354, § 9.)



Chapter 5-38.1-3 - "Motor vehicle repair business" defined.

§ 5-38.1-3 "Motor vehicle repair business" defined.  As used in this chapter, "motor vehicle repair business" means any place, establishment, garage, or work area enclosed within a building where repairs are made or caused to be made to motor vehicles, including engines, carburetors, brakes, transmissions, muffler systems, electrical systems, and general running gear of motor vehicles exclusive of auto body repairs; and including any used automobile dealership, but excluding any new automobile dealership.

History of Section.
(P.L. 1989, ch. 313, § 1; P.L. 2000, ch. 37, § 1.)



Chapter 5-38.1-4 - Conditions to licensing of motor vehicle repair business.

§ 5-38.1-4 Conditions to licensing of motor vehicle repair business.  No license shall be granted for a motor vehicle repair business under § 5-38.1-1 unless:

(1) It is located within a lawfully authorized zoning district within the city of Pawtucket;

(2) It is to be operated and maintained entirely within a building;

(3) The applicants and principals of applicant corporations have no prior criminal record; and

(4) The licensed business is being operated, or will operate, in a lawful manner, and in conformity with all applicable federal, state, and municipal laws, statutes, ordinances, and regulations.

History of Section.
(P.L. 1989, ch. 313, § 1.)



Chapter 5-38.1-5 - Enforcement of § 5-38.1-4.

§ 5-38.1-5 Enforcement of § 5-38.1-4.  (a) Notwithstanding any other provision of this chapter except § 5-38.1-6, the penalties provided for in § 5-38.1-1 shall be imposed whenever anyone is found to be in violation of § 5-38.1-4.

(b) It is the duty of the state police and the police of the city of Pawtucket to enforce this section.

History of Section.
(P.L. 1989, ch. 313, § 1.)



Chapter 5-38.1-6 - Existing motor vehicle repair businesses.

§ 5-38.1-6 Existing motor vehicle repair businesses.  The provisions of subdivisions (1), (2) and (3) of § 5-38.1-4 do not apply to any person, partnership, corporation, or establishment presently in existence, but shall apply to all motor vehicle repair businesses established after July 7, 1989.

History of Section.
(P.L. 1989, ch. 313, § 1.)



Chapter 5-38.1-7 - Severability.

§ 5-38.1-7 Severability.  If any clause, sentence, paragraph, or part of this chapter or the application of this chapter to any person or circumstance is, for any reason, adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1989, ch. 313, § 1.)






Chapter 5-38.2 - Providence  Motor Vehicle Repair Businesses

Chapter 5-38.2-1 - Local licensing  Fees  Penalties.

§ 5-38.2-1 Local licensing  Fees  Penalties.  The council of the city of Providence is authorized to provide, by ordinance, for the issuing and revocation in its discretion of licenses to all motor vehicle repair businesses within the city of Providence, subject to the listed conditions and restrictions contained in this chapter and for terms not exceeding one year; and also for charging and collecting fees for those licenses, provided that the prescribed fees do not exceed the sum of one hundred dollars ($100) for any qualified licensee; and also to fix a penalty for doing motor vehicle repairs without a license or in violation of any ordinance or regulation made as authorized by this section, not exceeding for any one offense a fine of five hundred dollars ($500) or imprisonment not exceeding six (6) months.

History of Section.
(P.L. 1990, ch. 53, § 1.)



Chapter 5-38.2-2 - Hearings and objections by neighboring landowners.

§ 5-38.2-2 Hearings and objections by neighboring landowners.  (a) The city council of the city of Providence, before granting a license under this chapter to operate a motor vehicle repair business, defined in § 5-38.2-3, in any location not lawfully occupied for that purpose at the time of the application for the license, shall hold a public hearing, notice of which shall be given by advertisement published once a week for at least two (2) weeks prior to the hearing in the manner provided by law. The advertisement shall be published in a newspaper of general circulation in the city of Providence; provided, that before the local licensing authority publishes notice of a hearing, it shall collect from the applicant for the license a fee of ten dollars ($10.00), plus the cost of posting and publishing the notice. The notice shall state that remonstrants are entitled to be heard and shall name the date, time, and place of the hearing.

(b) The local licensing authority, before granting a license under this ordinance shall provide notice of the application, by mail, to all owners of property whose property in whole or in part falls within two hundred (200) feet of the property line of the place of business seeking the application. The manner and method of notification of property owners shall be done in accordance with rules and regulations adopted by the local licensing authority.

History of Section.
(P.L. 1990, ch. 53, § 1; P.L. 1999, ch. 354, § 10.)



Chapter 5-38.2-3 - "Motor vehicle repair business" defined.

§ 5-38.2-3 "Motor vehicle repair business" defined.  As used in this chapter, "motor vehicle repair business" means any place, establishment, garage, outdoor work area, or work area enclosed within a building where repairs are made or caused to be made to motor vehicles, including engines, carburetors, brakes, transmissions, muffler systems, electrical systems, and general running gear of motor vehicles including auto body repairs; and including any used automobile dealership, but excluding any new automobile dealership.

History of Section.
(P.L. 1990, ch. 53, § 1.)



Chapter 5-38.2-4 - Conditions to licensing of motor vehicle repair business.

§ 5-38.2-4 Conditions to licensing of motor vehicle repair business.  No license shall be granted for a motor vehicle repair business under § 5-38.2-1 unless:

(1) It is located within a lawfully authorized zoning district within the city of Providence;

(2) It is to be operated and maintained entirely within a building; and

(3) The licensed business is being operated, or will operate, in a lawful manner, and in conformity with all applicable federal, state, and municipal laws, statutes, ordinances, and regulations.

History of Section.
(P.L. 1990, ch. 53, § 1; P.L. 1991, ch. 396, § 1.)



Chapter 5-38.2-5 - Enforcement of § 5-38.2-4.

§ 5-38.2-5 Enforcement of § 5-38.2-4.  (a) Notwithstanding any other provision of this chapter, the penalties provided for in § 5-38.2-1 shall be imposed whenever anyone is found to be in violation of § 5-38.2-4.

(b) It is the duty of the state police and the police of the city of Providence to enforce this section.

History of Section.
(P.L. 1990, ch. 53, § 1.)



Chapter 5-38.2-6 - Criminal records of applicants.

§ 5-38.2-6 Criminal records of applicants.  Before granting a license under this chapter, the local licensing authority shall consider the prior criminal record of the applicants and principals of applicant corporations.

History of Section.
(P.L. 1991, ch. 396, § 2.)






Chapter 5-38.3 - Motor Vehicle Repair Shop Act

Chapter 5-38.3-1 - Statement of purpose.

§ 5-38.3-1 Statement of purpose.  The purposes of this chapter are to further highway safety by promoting the proper and efficient repair of malfunctioning or disabled motor vehicles and to protect consumers from dishonest, deceptive, and fraudulent practices in the repair of motor vehicles. The purpose of this chapter is to protect the motoring public from improper repairs made to its vehicles, to set standards for quality repairs to be made to motor vehicles for fair and reasonable fees, and to eliminate unqualified automotive repair shops from engaging in the business of automotive repair to malfunctioning or disabled vehicles.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-2 - Definitions.

§ 5-38.3-2 Definitions.  As used in this chapter:

(1) "Consumer protection unit" means the consumer protection unit of the department of the attorney general.

(2) "Day" means calendar day except that if the last day is a Saturday, Sunday, or holiday there is an extension of time to the conclusion of the next business day.

(3) "Deceptive practice" means a deceptive act or practice as defined in chapter 13.1 of title 6.

(4) "Diagnostic center" means a business, which examines motor vehicles to determine the cause or location of malfunctions in motor vehicles.

(5) "Documentary material" means the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording wherever situate.

(6) "Estimate" means the repair shop's determination of the cost of parts and the cost of labor needed to perform offered services. If a teardown is needed to determine the services required to repair a motor vehicle malfunction, the estimate, which includes the cost of teardown and reassembly, shall clearly state that the estimate does not include the cost of repairs.

(7) "Examination" of documentary material includes the inspection, study, or copying of any documentary material, and the taking of testimony, under oath or acknowledgement, in respect of any documentary material or copy of documentary material.

(8) "Flat rate" means relevant time allocated to a job as indicated in the manual used. These times may differ from actual time.

(9) "Guarantee" means an obligation undertaken by a repair shop to re-repair a vehicle at no charge, or at a reduced charge, for parts or labor or both.

(10) "Invoice" means a bill, in writing, listing the details of the transaction between the repair shop and the customer as required by this part.

(11) "Motor vehicle" means every vehicle operated or driven upon a public highway which is propelled by any power other than muscular power, except:

(A) Electrically-driven mobility assistance devices operated or driven by a person with a disability;

(B) Vehicles which run only upon rails or tracks;

(C) Snowmobiles;

(D) Farm type tractors and all terrain vehicles used exclusively for agricultural purposes; and

(E) Towed vehicles designed and primarily used for some purpose other than transporting people or property.

(ii) The term "motor vehicle" excludes fire and police vehicles other than ambulances.

(12) "Motor vehicle repair shop" or "repair shop" means any person who, for compensation, is wholly or partially engaged in the business of repairing or diagnosing motor vehicle malfunctions, except that these terms do not include:

(i) Any employee of a motor vehicle repair shop who engages in the business of repairing motor vehicles solely by reason of his or her employment;

(ii) Any person who is solely engaged in the business of repairing the motor vehicles of a single commercial or industrial establishment, or of the federal, state, or local government or any agency thereof;

(iii) Any person whose activities consist solely of fueling, changing oil, water, batteries or tires, replacing fan belts, air filters or oil filters, installing windshield wiper blades or light bulbs, or other minor repair and servicing functions that the director by rule prescribes;

(iv) Any person solely engaged in the business of repairing farm or road building machines, or any other utility vehicles that the director may by regulation designate;

(v) Any person who is governed by the provisions of chapters 5 and 5.1 of title 31.

"Motor vehicle repair shop" shall also include any shop, drive-in station, or garage operated by any person, firm, corporation, or association at which motor vehicles are inspected for the purposes of appraising, evaluating, or estimating the cost of motor vehicle repairs, and the repairs are actually performed.

(13) "Reasonable fee for making an estimate" means an amount based on no more than the shop's labor charge, calculated by clock hours, or one dollar ($1.00), whichever is greater.

(14) "Repair" means any alteration or adjustment to a motor vehicle, or diagnoses of a malfunction.

(15) "Timely written demand" means a request, in writing, made to the repair shop operator by the customer before any work is done on the vehicle.

(16) "Trade" and "commerce" mean the advertising, offering for sale, sale, or distribution of any services and any property, tangible or intangible, real, personal, or mixed, and any other article, commodity, or thing of value wherever situated, and includes any trade or commerce directly or indirectly affecting the people of this state.

(17) "Warranty" means a promise made by a manufacturer that a vehicle will be repaired at no charge, or at a reduced charge, for parts or labor or both.

(18) "Work order" means an authorization, either oral or written, on the part of the customer for the repair shop to perform a service.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-3 - Obligations of motor vehicle repair shop.

§ 5-38.3-3 Obligations of motor vehicle repair shop.  The repair shop shall:

(1) Upon request of any customer make an estimate, in writing, of the parts and labor necessary for each specific repair or service offered and not charge for work done or parts supplied in excess of the estimate without the consent of the customer. The repair shop may charge a reasonable fee for making an estimate. The repair shop may elect to apply the estimate fee to services actually performed. The estimate shall contain the following information: the customer's name, the name of the repair shop, the date of the estimate, a list of parts necessary for each specific repair together with the costs for each part, indicating any parts which are not new parts of at least original equipment quality, the labor charge for each repair together with the costs of each labor charge, year and make of vehicle, registration plate number or vehicle identification number, a description of the problem reported by the customer, and a statement informing the customer of his or her right to receive replaced parts if the customer makes a written request for such return. All information on an estimate must be legible;

(ii) Written estimates must indicate the hourly labor charge and how it is computed, i.e., by clock hours or flat rate. If a flat rate, the manual used must be specified. A repair shop may utilize a job rate which covers both labor and parts on mechanical and electrical repairs costing less than two hundred dollars ($200). When a job rate is used, a list of parts must be included in the estimate and invoice;

(iii) If a flat rate is used, the consumer shall be shown relevant time rates as listed in the manual, on request;

(iv) A customer may not be charged for storage or automotive repair unless notice, in writing, is given. Notice may be given by a statement on an estimate or other document given the customer, by letter or by other written means which gives the customer actual notice. Storage may not be charged during the period from which the customer has authorized repairs to one business day after the repair shop has notified the customer to pick up the repaired vehicle;

(v) Upon reasonable notice, a customer may remove a vehicle from a repair shop during the shop's business hours upon paying for: (A) labor actually performed; (B) parts actually installed; (C) parts ordered specifically for the customer's car if the order is not cancelable or the parts not returnable for cash or credit; and (D) storage charges imposed in accordance with paragraph (iv) of this subdivision;

(2) Not perform any services not authorized by the customer by a work order. If a repair shop prepares a written work order, a copy shall be given to the customer. If a written work order is prepared by the customer, the work order shall be attached to the invoice. If the customer gives an oral work order, the oral work order shall be noted on the invoice and shall include the date, time, and manner of authorization and by whom the authorization was given;

(3) Provide the customer with an invoice. An invoice shall contain the following information: the name and address of the repair shop, the date of the invoice, the date the vehicle was presented to the repair shop for repair or services, a list of all parts supplied and labor performed, including the cost for each part and labor, a notation indicating the status of any part used which is not new and of at least original quality (i.e., used, rebuilt, etc.), the odometer reading on the vehicle at the time it was left with the repair shop and the odometer reading at the time the invoice was prepared, a promised date of delivery, if any date was given, the name of the customer, year and make of the vehicle, the terms and time limit of any guarantee for the repair work performed, a description of the problem reported by the customer. A repair performed under warranty requires an invoice, which complies with this subdivision. All information on an invoice must be legible;

(4) Return replaced parts if a timely written demand is made by the customer. If work is authorized over the telephone, it shall be presumed that the customer wants his or her parts returned and the repair shop shall keep these parts until the customer or his or her agent appears to retrieve the motor vehicle, at which time the replaced parts shall be given to the customer if he or she directs. This subdivision does not apply to parts, components, or equipment normally sold on an exchange basis or subject to a manufacturer's warranty;

(5) Operate the vehicle while in its possession only in accordance with the direction of the customer or as is necessary to repair or road test the vehicle;

(6) Make repairs covered by guarantee;

(7) Not commit fraud or engage in deceptive practices.

(8) Upon request of any customer, make available for inspection the time cards used in making any automobile repairs.

History of Section.
(P.L. 1994, ch. 371, § 1; P.L. 2004, ch. 306, § 1.)



Chapter 5-38.3-4 - Powers and duties of the attorney general.

§ 5-38.3-4 Powers and duties of the attorney general.  (a) Under this chapter, the department of attorney general's consumer protection unit has the power to make and conduct any investigations that it deems proper to effectuate the purposes of this chapter. The consumer protection unit will accept complaints against a repair shop up to ninety (90) days or three thousand (3,000) miles after completion of the repairs, whichever comes first. All complaints that are signed shall be reviewed or investigated except those that fall outside the jurisdiction of this chapter. The consumer protection unit may assist in settlement of disputes between the repair shop and the complainant.

(b) The attorney general may establish, by rule or regulation, criteria upon which the necessity for investigation or complaints is determined. This criteria may include, but not be limited to, the alleged financial loss to the complainant, the indication of a recurring incidence of fraud or deceptive practices, or the essential nature of the service provided to the safe operation of the vehicle.

(c) The attorney general may prescribe any rules and regulations that he or she deems necessary to effectuate the purpose of this chapter.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-5 - Investigation  Procedure  Remedies for failure to comply.

§ 5-38.3-5 Investigation  Procedure  Remedies for failure to comply.  (a) When it appears to the attorney general that a person has engaged in, is engaging in, or is about to engage in, any act or practice declared to be unlawful by this chapter, or when the attorney general believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in, or is about to engage in, any act or practice declared to be unlawful by this chapter, he or she may execute, in writing, and serve, upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation, an investigative demand, stating the general subject matter of the investigation and the statute and section the alleged or suspected violation of which is under investigation, and requiring the person to furnish, under oath or otherwise, a report, in writing, stating the relevant facts and circumstances of which the person has knowledge, or to appear and testify, or to produce relevant documentary material or physical evidence for examination, at any reasonable time and place that may be stated in the investigative demand, concerning the deceptive and/or fraudulent practice in the repair of motor vehicles or the conduct of any trade or commerce that is the subject matter of the investigation. All civil investigative demands shall be filed in the superior court of the county in which the person served with the demand dwells or has his or her principal place of business.

(b) At any time before the return date specified in an investigative demand, or within twenty (20) days after the demand has been served, whichever period is shorter, a petition to extend the return date or to modify or set aside the demand, stating good cause, may be filed in the superior court in which the person served with the demand dwells or has his or her principal place of business, or in the superior court of Providence County.

(c) To accomplish the objectives and to carry out the duties prescribed by this chapter, the attorney general, in addition to other powers conferred upon him or her by this chapter, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry; provided, that none of the powers conferred by this chapter shall be used for the purpose of compelling any natural person to furnish testimony or evidence which might tend to incriminate that person or subject him or her to a penalty or forfeiture. Information obtained pursuant to the powers conferred by this chapter shall not be made public or disclosed by the attorney general or his or her employees beyond the extent necessary for law enforcement purposes in the public interest.

(d) Service of any notice, demand, or subpoena under this chapter shall be made personally within this state, but if personal service cannot be obtained, substituted service may be made in the following manner:

(1) Personal service outside this state;

(2) The mailing by registered or certified mail to the last known place of business, residence, or abode within or outside this state of the person for whom the service is intended;

(3) As to any person other than a natural person, in the manner provided in the rules of civil procedure as if a complaint or other pleading which institutes a civil proceeding had been filed; or

(4) Any service that the superior court may direct in lieu of personal service within this state.

(e) A person upon whom a demand is served pursuant to the provisions of this section shall comply with the terms of the demand unless otherwise provided. Subject to the protections provided for in subsection (c) of this section relating to self incrimination, any person who, with intent to avoid, evade, or prevent compliance, in whole or in part, with any civil investigative demand under this section, removes from any place, conceals, withholds, or destroys, mutilates, alters, or by any other means falsifies any documentary material in the possession, custody, or control of any person subject of any demand, or knowingly conceals any relevant information, shall be fined not more than two thousand five hundred dollars ($2,500).

(f) If any person fails or refuses to file any statement or report, or obey any subpoena or investigative demand issued by the attorney general, the attorney general may file in the superior court of the county in which the person dwells or can be found, or has his or her principal place of business, or of Providence County, if the superior court at that county is not in session, or if the person is a nonresident or has no principal place of business in this state, or of the other county that may be agreed upon by the parties to the petition, and serve upon the person a petition for an order of the court for the enforcement of this section, and the petition may request and the court has jurisdiction to grant after notice and hearing, an order:

(1) Granting injunctive relief to restrain the person from engaging in the deceptive and/or fraudulent practice in the repair of motor vehicles or the conduct of any trade or commerce that is involved in the alleged or suspected violation;

(2) Vacating, annulling, or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits, or certificates issued pursuant to law to the person which are used to further the allegedly unlawful practice; and

(3) Granting any other relief that may be required, until the person files the statement or report, or obeys the subpoena or investigative demand.

(4) Any final order entered is subject to appeal to the state supreme court. Any disobedience of any final order entered under this section by any court shall be punished as a contempt of the order.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-6 - Injunctive relief and civil penalties.

§ 5-38.3-6 Injunctive relief and civil penalties.  (a) The superior court of this state has jurisdiction to prevent and restrain violations of this chapter. In addition to granting prohibitory injunctive and other restraints for a period of time and upon terms and conditions necessary to deter and insure against the committing of future violations of this chapter, the court may grant injunctive relief reasonably necessary to dissipate the ill effects of the violation. The court may issue appropriate decrees upon consent and stipulation by the parties. The court may also issue restraining orders. Under no circumstances is the state required to post bond in any action under this section.

(b) The attorney general may institute proceedings to prevent and restrain violations of this chapter as provided in subsection (a) of this section.

(c) Any person may institute proceedings for injunctive relief, temporary or permanent, as provided in subsection (a) of this section, against threatened loss or damage to his or her property by a violation of this chapter. A preliminary injunction may be issued upon a showing that the danger of irreparable loss or damage is immediate and, within the court's discretion, the execution of property bond against damages for an injunction improvidently granted. If the court issues a permanent injunction, the plaintiff shall be awarded reasonable attorney's fees, filing fees, and reasonable costs of the suit. Reasonable costs for the suit may include, but shall not be limited to, the expenses of discovery and document production.

(d) In addition to injunctive relief authorized pursuant to subsection (a) of this section, any person, firm, corporation, or other entity in violation of this chapter may be liable for a civil penalty in a suit by the attorney general of this state of not more than one thousand dollars ($1,000) for each violation.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-7 - Severability.

§ 5-38.3-7 Severability.  If any part or provision of this chapter or the application of this chapter to any person or circumstances is adjudged invalid by a court of competent jurisdiction, this judgment is confined in its operation to the part, provision, or application directly involved in the controversy in which this judgment had been rendered and shall not affect or impair the validity of the remainder of this chapter or the application of this chapter to other persons or circumstances.

History of Section.
(P.L. 1994, ch. 371, § 1.)



Chapter 5-38.3-8 - Notices required to be displayed.

§ 5-38.3-8 Notices required to be displayed.  (a) Any person operating a motor vehicle repair shop and/or motor vehicle body and frame repair shop shall display in a conspicuous place in the shop a sign in boldfaced type in letters at least two (2) inches high reading substantially as follows:

"PURSUANT TO RHODE ISLAND INSURANCE LAW, AN INSURANCE COMPANY MAY NOT REQUIRE THAT REPAIRS BE MADE TO A MOTOR VEHICLE BY A PARTICULAR PERSON OR REPAIR SHOP."

(b) The failure to display a sign as required by this section shall be deemed to be an unfair sales practice pursuant to the provisions of chapter 13 of title 6, "Unfair Sales Practices," and a deceptive trade practice pursuant to the provisions of chapter 13.1 of title 6, "Deceptive Trade Practices."

History of Section.
(P.L. 2005, ch. 278, § 1.)






Chapter 5-38.4 - Cranston  Motor Vehicle Repair Businesses

Chapter 5-38.4-1 - Local licensing  Fees  Penalties.

§ 5-38.4-1 Local licensing  Fees  Penalties.  The city council of the city of Cranston is authorized to provide, by ordinance, for the issuing and revocation in its discretion of licenses to all motor vehicle repair businesses within the city of Cranston, subject to the listed conditions and restrictions provided in this chapter and for terms not exceeding one year and also for charging and collecting fees for those licenses; provided, that the prescribed fees do not exceed the sum of one hundred dollars ($100) for any qualified licensee; and, also, to fix a penalty for doing motor vehicle repairs without a license or in violation of any ordinance or regulation made as authorized by this section, not exceeding for any one offense a fine of five hundred dollars ($500), or imprisonment not exceeding six (6) months.

History of Section.
(P.L. 1997, ch. 375, § 1.)



Chapter 5-38.4-2 - Hearings and objections by neighboring landowners.

§ 5-38.4-2 Hearings and objections by neighboring landowners.  (a) The city council of the city of Cranston, before granting a license under this chapter to operate a motor vehicle repair business, defined in § 5-38.4-3, in any location not lawfully occupied for that purpose at the time of the application for the license, shall hold a public hearing, notice of which shall be given by advertisement published once a week for at least two (2) weeks prior to the hearing in the manner provided by law. The advertisement shall be published in a newspaper of general circulation in the city of Cranston; provided, that before the local licensing authority publishes notice of a hearing it shall collect from the applicant for the license a fee of ten dollars ($10.00), plus the cost of posting and publishing the notice. The notice shall state that remonstrants are entitled to be heard and names the date, time, and place of the hearing.

(b) The local licensing authority, before granting a license under this ordinance, shall provide notice of the application, by mail, to all owners of property whose property in whole or in part falls within two hundred (200) feet of the property line of the place of business seeking the application. The manner and method of notification of property owners shall be done in accordance with rules and regulations adopted by the local licensing authority.

History of Section.
(P.L. 1997, ch. 375, § 1; P.L. 1999, ch. 354, § 11.)



Chapter 5-38.4-3 - "Motor vehicle repair business" defined.

§ 5-38.4-3 "Motor vehicle repair business" defined.  As used in this chapter, "motor vehicle repair business" means any place, establishment, garage, outdoor work area, or work area enclosed within a building where repairs are made or caused to be made to motor vehicles, including engines, carburetors, brakes, transmissions, muffler systems, electrical systems, and general running gear of motor vehicles including autobody repairs; and including any used automobile dealership, but excluding any new automobile dealership.

History of Section.
(P.L. 1997, ch. 375, § 1.)



Chapter 5-38.4-4 - Conditions to licensing of motor vehicle repair business.

§ 5-38.4-4 Conditions to licensing of motor vehicle repair business.  No license shall be granted for a motor vehicle repair business under § 5-38.4-1 unless:

(1) It is located within a lawfully authorized zoning district within the city of Cranston;

(2) It is to be operated and maintained entirely within a building; and

(3) The licensed business is being operated, or will operate, in a lawful manner, and in conformity with all applicable federal, state, and municipal laws, statutes, ordinances, and regulations.

History of Section.
(P.L. 1997, ch. 375, § 1.)



Chapter 5-38.4-5 - Enforcement of § 5-38.4-4.

§ 5-38.4-5 Enforcement of § 5-38.4-4.  (a) Notwithstanding any other provision of this chapter, the penalties provided for in § 5-38.4-1 shall be imposed whenever anyone is found to be in violation of § 5-38.4-4.

(b) It is the duty of the state police and the police of the city of Cranston to enforce this section.

History of Section.
(P.L. 1997, ch. 375, § 1.)



Chapter 5-38.4-6 - Existing motor vehicle repair businesses.

§ 5-38.4-6 Existing motor vehicle repair businesses.  The provisions of subdivisions (1) and (2) of § 5-38.4-4 do not apply to any person, partnership, corporation, or establishment presently in existence, but shall apply to all motor vehicle repair businesses established after July 22, 1997.

History of Section.
(P.L. 1997, ch. 375, § 1.)



Chapter 5-38.4-7 - Severability.

§ 5-38.4-7 Severability.  If any clause, sentence, paragraph, or part of this chapter or the application of this chapter to any person or circumstance is, for any reason, judged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1997, ch. 375, § 1.)






Chapter 5-39 - Social Workers



Chapter 5-39.1 - License Procedure for Social Workers

Chapter 5-39.1-1 - Short title.

§ 5-39.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Social Worker License Act".

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-2 - Definitions.

§ 5-39.1-2 Definitions.  As used in this chapter:

(1) "Board" means the state board of social work examiners for licensure of social workers.

(2) "Clinical social work practice" means the professional application of social work theories, methods, and values in the diagnosis, assessment, and treatment of cognitive, affective, and behavioral disorders arising from physical, environmental, or emotional conditions. Clinical social work services include, but are not limited to, diagnosis; assessment; evaluation; psychotherapy and counseling for individuals, couples, families, and groups; client-centered advocacy; consultation; and supervision. Clinical social work services do not include psychological testing, and nothing in this chapter shall be construed to permit social workers to practice psychology.

(3) "Continuing education hours" means actual hours earned in continuing education courses, seminars, and workshops.

(4) "Department" means the Rhode Island department of health.

(5) "Director" means the director of the Rhode Island department of health.

(6) "Division" means the division of professional regulation in the Rhode Island department of health.

(7) "Experience" means three thousand (3,000) hours of post-master's practice of clinical social work during a twenty-four (24) to seventy-two (72) month period of time immediately preceding the date of application for licensure.

(ii) One thousand five hundred (1,500) hours must consist of providing clinical social work services directly to clients.

(8) "Supervision" means face-to-face contact with a licensed independent clinical social worker for the purpose of apprising the supervisor of the diagnosis, assessment, and treatment of each client; receiving oversight and guidance from the supervisor in the delivery of clinical social work services to each client; and being evaluated by the supervisor. This contact must consist of:

(i) A minimum of two (2) hours of supervision every two (2) weeks;

(ii) A minimum of one hour of supervision per twenty (20) hours of direct contact with clients, whether or not the number of hours of supervision required for a two (2) week period have been met;

(iii) One-to-one contact with the supervisor at least seventy-five percent (75%) of the time with group supervision of no more than ten (10) supervisees during the balance of the time; and

(iv) Supervision by an individual other than the applicant's parents, spouse, former spouse, siblings, children, employees, or anyone sharing the same household or any romantic, domestic, or familial relationship.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-3 - Title and practice regulation.

§ 5-39.1-3 Title and practice regulation.  (a) Any individual licensed under this chapter may use the title "licensed clinical social worker" and the abbreviation "L.C.S.W." or the title "licensed independent clinical social worker" and the abbreviation "L.I.C.S.W."; provided, that the title and abbreviation correspond to the license held pursuant to this chapter.

(b) No individual shall represent herself or himself as a "licensed clinical social worker", "L.C.S.W.", "licensed independent clinical social worker", or "L.I.C.S.W." unless she or he is licensed as a "licensed clinical social worker" or "licensed independent clinical social worker" pursuant to this chapter and unless the title and abbreviation correspond to the license held pursuant to this chapter.

(c) Those currently holding the title "certified social worker" and "certified independent social worker" shall assume the titles "licensed clinical social worker" and "licensed independent social worker", respectively. These licensees are exempt from the examination but shall be required to fulfill all other criteria for licensure as defined in this chapter.

(d) No individual shall use "licensed social worker", "clinical social worker", "psychiatric social worker", or any other designation implying qualification to practice clinical social work unless she or he is licensed as a "licensed clinical social worker" or "licensed independent clinical social worker" pursuant to this chapter.

(e) Any individual licensed as a "licensed clinical social worker" and under supervision, as defined in this chapter, shall be permitted to practice clinical social work, whether in a private practice or in association with a public or private agency or institution.

(f) Any individual licensed as a "licensed independent social worker" shall be permitted to practice clinical social work autonomously, whether in a private practice or in association with a public or private agency or institution.

(g) No individual shall engage in the practice of clinical social work unless she or he holds an active license as a "licensed clinical social worker" or "licensed independent clinical social worker".

(h) Notwithstanding any provisions in §§ 5-39.1-1  5-39.1-14 or any other general or public law to the contrary, any nursing facility licensed under chapter 17 of title 23 that employs a social worker or social worker designee who meets all of the following criteria shall be granted a variance to the "qualified social worker" provisions of section 29 (or any comparable or successor section) of the rules and regulations for licensing of nursing facilities promulgated by the department of health. Such criteria shall be limited to: (1) meets the centers for Medicare and Medicaid requirements for long-term care facilities under 42 CFR part 483, subpart B (or any successor regulation); (2) is currently employed by a nursing facility licensed under chapter 17 of title 23; and (3) has been continuously employed in a nursing facility licensed under chapter 17 of title 23 commencing on or before July 1, 2003.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2; P.L. 2004, ch. 214, § 1; P.L. 2004, ch. 309, § 1.)



Chapter 5-39.1-4 - Social worker privilege.

§ 5-39.1-4 Social worker privilege.  (a) No licensee under this chapter or an employee of a licensee may disclose any information acquired from clients or persons consulting with the licensee to render professional services except:

(1) With the written consent of the person(s) or, in the case of death or disability, of the individual's personal representative, or person authorized to sue, or the beneficiary of an insurance policy on an individual's life, health, or physical conditions;

(2) When there is a clear and present danger to the safety of the patient or client or to other individuals;

(3) When a person is a minor under the laws of this state and the information acquired by the licensee involves abuse of the minor, the licensee is required to report this pursuant to § 40-11-3 and may be required to testify fully in an examination, trial, or other proceeding in which the commission of this crime is the subject of inquiry;

(4) When the person licensed or certified under this chapter is a party defendant to a civil, criminal, or disciplinary action arising from a complaint filed by the patient or client, in which case the waiver shall be limited to that action;

(5) When the licensee is called upon to testify in court or administrative hearings concerning the potential for abuse or neglect in foster and adoptive placements; or

(6) When the licensee is collaborating or consulting with an administrative superior on behalf of the client.

(b) The provisions of this chapter do not apply to the following individuals:

(1) Qualified members of other professions or occupations engaging in practices similar in nature to clinical social work; provided, that they are authorized by the laws of this state to engage in similar practices, do not represent themselves as a "licensed clinical social worker" or "licensed independent clinical social worker," and do not characterize their practices as clinical social work;

(2) Students engaged in doctorate or master's level study in a school of social work accredited by the council on social work education; provided, that the students are practicing as part of a supervised course of study and designated by such titles as "social work intern," "social work trainee," "social work student" or others clearly indicating training status; or

(3) State employees.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-5 - Agency powers.

§ 5-39.1-5 Agency powers.  The department of health shall promulgate rules and regulations that may be reasonably necessary for the administration of this chapter and to further its purposes. The department of health, on the recommendation of the board of social work examiners, shall:

(1) Issue licenses to those qualified under this chapter;

(2) Examine individuals seeking licensure and pass on the examinations; and

(3) Determine if applicants are qualified for licensure.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-6 - Board of social work examiners.

§ 5-39.1-6 Board of social work examiners.  (a) Within the department there is established a board of social work examiners.

(b) The governor shall appoint a board consisting of seven (7) members. Two (2) shall be social workers; two (2) shall be licensed clinical social workers; and two (2) shall be licensed independent clinical social workers (for the purposes of initial appointments certified social workers represent licensed clinical social workers and certified independent social workers represent licensed independent social workers). One member shall be a public member. At least one member shall be a NASW member.

(c) All board members shall be appointed for a term of three (3) years. No member shall serve more than nine (9) consecutive years. In the event a member cannot complete his or her term, a successor shall be appointed to serve the unexpired term.

(d) Terms of initial members shall be staggered with two (2) members appointed for a one year term, two (2) for two (2) years, and three (3) for three (3) year terms.

(e) The governor may remove any member of the board for cause.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-7 - Powers and duties of the board.

§ 5-39.1-7 Powers and duties of the board.  (a) The organization, meetings, and management of the board shall be established by regulations promulgated by the department of health.

(b) In addition to the duties described in this chapter, the board shall:

(1) Examine and pass on the qualifications of all applicants for licensure under this chapter, and recommend to the director that a license shall be issued to each qualified successful applicant, attesting to the applicant's professional qualification to practice as a "licensed clinical social worker" or a "licensed independent clinical social worker";

(2) Approve, oversee, and be responsible for all examinations for licensure under this chapter;

(3) Recommend that the director adopt rules and regulations that set professional practice standards for LCSWs and LICSWs;

(4) Establish standards for the continuing education of social workers;

(5) Recommend modifications or amendments deemed necessary to effectuate its purpose;

(6) Be responsible for all disciplinary functions carried out regarding all licensees under this chapter; and

(7) Have any other powers that may be required to carry out the provisions of this chapter.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-8 - Licenses.

§ 5-39.1-8 Licenses.  (a) The department shall issue the appropriate license to applicants who meet the qualifications of the section.

(b) Prerequisites: "Licensed clinical social worker". A license as a "licensed clinical social worker" shall be issued to an applicant who meets the following qualifications:

(1) Has a doctorate in clinical social work from a duly accredited college or university or master's degree from a school of social work accredited by the council on social work education, and

(2) Has satisfactorily completed an examination for this license, or

(3) Has a comparable license, certification, or registration from the state, or another state or territory of the United States that imposes qualifications substantially similar to those of this chapter, as determined by the board.

(c) Prerequisites: "Licensed independent clinical social worker". A license for a "licensed independent clinical social worker" shall be issued to an applicant who meets the following qualifications:

(1) Is licensed under this chapter as a "licensed clinical social worker", and

(2) Has twenty-four (24) months of experience acceptable to the board, under appropriate supervision, and

(3) Has fulfilled the continuing education requirements for this license, and

(4) Has satisfactorily completed an examination for this license, or

(5) Has a comparable license, certification, or registration from the state, or another state or territory of the United States that imposes qualifications substantially similar to those of this chapter.

(d) In addition to these qualifications, an applicant for any of the these titles must prove to the board's satisfaction:

(1) An age of at least twenty-one (21) years;

(2) That he or she merits the public trust;

(3) A United States citizenship or proof of other legal resident status;

(4) An absence of conviction of a felony, which is subject to waiver by the board upon presentation of satisfactory evidence that this conviction does not impair the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that his or her conviction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(5) An absence of NASW sanction for violation of Code of Ethics, or other state board sanction which is subject to waiver by the board upon presentation of satisfactory evidence that this sanction does not impair the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant bears the burden of proving that his or her sanction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(6) That the applicant has not been declared mentally incompetent by any court, and if any decree has ever been rendered, that there has been a subsequent court determination that the applicant is competent; and

(7) Freedom from use of any controlled substance or any alcoholic beverages to the extent that the use impairs the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant bears the burden of proving that he or she is free from use of any controlled substance or any alcoholic beverages that impair his or her ability to conduct with safety to the public the practice authorized by this license.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2; P.L. 2001, ch. 169, § 1.)



Chapter 5-39.1-9 - Fees and renewal.

§ 5-39.1-9 Fees and renewal.  The initial fee for application for licensure and the renewal fee every twenty-four (24) months after initial licensure shall be as set forth in § 23-1-54. Renewal shall be approved upon payment of the fee and in compliance with any additional requirements that the board promulgates.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2; P.L. 2001, ch. 77, art. 14, § 14; P.L. 2007, ch. 73, art. 39, § 12; P.L. 2012, ch. 241, art. 9, § 14.)



Chapter 5-39.1-10 - Social worker discipline.

§ 5-39.1-10 Social worker discipline.  Licensees subject to this chapter shall conduct their activities, services, and practice in accordance with this chapter and with any rules promulgated pursuant to this chapter. The board may recommend to the director refusal to grant a license to, or may recommend that the director suspend, revoke, condition, limit, qualify, or restrict the license of any individual who the board, after a hearing, determines:

(1) Is incompetent to practice under the provisions of this chapter, or is found to engage in the practice of social work in a manner harmful or dangerous to a client or to the public;

(2) Has obtained or attempted to obtain a certificate or license, or renewal of a certificate or license, by bribery or fraudulent representation;

(3) Has knowingly made a false statement on a form required by the board for licensing or renewal of license;

(4) Has failed to obtain the continuing education credits required by the board;

(5) Has engaged in or solicited sexual relations with a client, or committed an act of sexual abuse or sexual misconduct against a past or current client;

(6) Has failed to remain free from use of any controlled substance or any alcoholic beverages to the extent that the use impairs the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant bears the burden of proving that he or she is free from use of any controlled substance or any alcoholic beverages, which impair his or her ability to conduct with safety to the public the practice authorized by this license;

(7) Has been convicted of a felony, which is subject to waiver by the board upon presentation of satisfactory evidence that this conviction does not impair the ability of the person to conduct with safety to the public practice authorized by this license. The applicant bears the burden of proving that his or her conviction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(8) Has disciplinary action pending or has revocation, suspension, or probation taken against the licensee license in another state;

(9) Assists or permits unlicensed persons under the licensee's supervision to perform services for which a license is required under this chapter;

(10) Has failed to maintain confidentiality, except as required or permitted by law;

(11) Has engaged in false or misleading advertising;

(12) Has a mental disability, which significantly impairs the ability of the person to conduct with safety to the public the practice authorized by this license. Mental disability includes, but is not limited to, an order by a court that a licensee is in need of mental treatment for incompetence; or

(13) Has violated any of the provisions of this chapter, or the provisions of any code of ethics adopted by the board.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-11 - Complaints.

§ 5-39.1-11 Complaints.  All complaints concerning a licensee's business or professional practice shall be received by either the board or the state agency. Each complaint received shall be logged, recording at a minimum the following information:

(1) Licensee's name;

(2) Name of the complaining party;

(3) Date of complaint;

(4) Brief statement of complaint; and

(5) Disposition.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-12 - Disciplinary process.

§ 5-39.1-12 Disciplinary process.  (a) Disciplinary procedures under this chapter shall be conducted in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(b) The board or its designee shall hear evidence produced in support of the formal charges and contrary evidence produced by the licensee. At the conclusion of the hearing, the board shall make recommendation to the director who shall issue an order.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-13 - Disciplinary sanctions.

§ 5-39.1-13 Disciplinary sanctions.  (a) The board may recommend that the director impose any of the following sanctions, singly or in combination, when it finds that a licensee is guilty of any offenses described in § 5-39.1-10:

(1) Revoke the license;

(2) Suspend the license for any period of time;

(3) Censure the licensee;

(4) Issue a letter of reprimand;

(5) Place a licensee on probationary status and require the licensee to submit to any of the following:

(i) Report regularly to the board upon matters, which are the basis of probation;

(ii) Continue to renew professional education until a satisfactory degree of skill has been attained in those areas, which are the basis of probation;

(6) Refuse to renew a license; or

(7) Revoke probation, which has been granted and impose any other discipline provided in this section when the requirements of probation have not been fulfilled or have been violated.

(b) The board may recommend that the director reinstate any licensee to good standing under this chapter, if, after a hearing, the board is satisfied that the applicant's renewed practice is in the public interest.

(c) Upon the suspension or revocation of a license issued under this chapter, a licensee shall be required to surrender the license or registration to the director, and upon failure to do so, the director has the right to seize the license or registration.

(d) The director shall make available annually a list of the names and addresses of all licensees under the provisions of this chapter, and of all persons who have been disciplined within the preceding twelve (12) months.

(e) Any person convicted of violating the provisions of this chapter or a rule promulgated under this chapter is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)



Chapter 5-39.1-14 - Severability.

§ 5-39.1-14 Severability.  The provisions of this chapter are severable and if any of this chapter's provisions are held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1994, ch. 77, § 2; P.L. 1994, ch. 102, § 2.)






Chapter 5-40 - Physical Therapists

Chapter 5-40-1 - Definitions.

§ 5-40-1 Definitions.  As used in this chapter:

(1) "Board" means the board of physical therapy established by § 5-40-2.

(2) "Department" means the department of health.

(3) "Examination" means an examination approved by the department in consultation with the board.

(4) "License" means a license issued by the department to practice physical therapy.

(5) "Physical therapist" means an individual who is licensed by the department to practice physical therapy.

(6) "Physical therapist assistant" means an individual who is licensed by the department to assist in the practice of physical therapy under the supervision of a physical therapist.

(7) "Practice physical therapy" means the examination, treatment, and instruction of human beings to detect, assess, prevent, correct, alleviate and limit physical disability, physical dysfunction, and pain from injury, disease and any other bodily conditions, and includes the administration, interpretation, and evaluation of tests and measurements of bodily functions and structures; the planning, administration, evaluation, and modification of treatment and instruction, including the use of physical measures, activities, and devices, for preventive and therapeutic purposes; and the provision of consultative, educational, and other advisory services for the purpose of reducing the incidence and severity of physical disability, physical dysfunction and pain.

(ii) The practice of physical therapy does not include the practice of medicine as defined in chapter 37 of this title.

(8) "Supervision" means that a licensed physical therapist is at all times responsible for supportive personnel and students.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1; P.L. 1988, ch. 434, § 1; P.L. 1992, ch. 232, § 1; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-2 - Board of physical therapy  Creation  Composition.

§ 5-40-2 Board of physical therapy  Creation  Composition.  Within the division of professional regulation of the department of health there is a board of physical therapy consisting of seven (7) members as provided by § 5-40-3.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-3 - Board of physical therapy  Composition  Appointment, terms, oath and removal of members.

§ 5-40-3 Board of physical therapy  Composition  Appointment, terms, oath and removal of members.  (a) In the month of June, 1983, and annually thereafter, the director of health, with the approval of the governor, appoints the appropriate number of persons to serve on the board for terms of three (3) years and until his or her successor has been appointed and qualified. The board shall consist of seven (7) members appointed by the director of the department of health with the approval of the governor. Four (4) members shall be licensed physical therapists; one member shall be a licensed physical therapist assistant; one member shall be a physician licensed to practice medicine in this state; and one member shall be a consumer.

(b) No member shall serve for more than two (2) successive terms. The director of health may remove any member from the board for neglect of any duty required by law or for any incompetency, unprofessional or dishonorable conduct. Vacancies created by voluntary resignation or removal by the director of health shall be filled in the same manner as the original appointment is made for the remainder of the term not exceeding the original two (2) term limitation.

(c) Before beginning a term, each member of the board shall takes the oath prescribed by law for state officers which shall be filed with the secretary of state.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-4 - Board of physical therapy  Organization and meetings.

§ 5-40-4 Board of physical therapy  Organization and meetings.  The board shall organize immediately after the appointment and qualification of its members. The board shall elect annually a chairperson and secretary. The board shall meet at least semiannually. Meetings may also be called at any time by the chairperson, or the director of the department of health, or the administrator of the division of professional regulation, or by written request of two (2) members of the board. A majority of the fully authorized board constitutes a quorum to do business.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-5 - Board of physical therapy  General powers.

§ 5-40-5 Board of physical therapy  General powers.  The board is authorized to recommend to the director of the department of health for his or her approval the adoption and revision of rules and regulations not inconsistent with law, that are necessary to enable it to carry into effect the provisions of this chapter. The board shall recommend for licensure only qualified applicants. The board shall review applicants at least twice a year. The board shall recommend the tests which applicants for licensure take. The department shall adopt policies to be followed in the examination, licensure, and renewal of license of duly qualified applicants. The board shall conduct hearings upon charges calling for the discipline of a licensee or revocation of a license. The department has the power to issue subpoenas and compel the attendance of witnesses and administer oaths to persons giving testimony at hearings. The board or the director of the department of health shall prosecute all persons violating this chapter and has the power to incur necessary expenses of prosecution. The board shall keep a record of all of its proceedings. The board may utilize other persons as necessary to carry on the work of the board.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-6 - Qualification of physical therapists.

§ 5-40-6 Qualification of physical therapists.  Any applicant for licensure shall submit to the board written evidence on forms furnished by the department of health, verified by oath, that the applicant meets all of the following requirements:

(1) Is at least eighteen (18) years of age;

(2) Is of good moral character;

(3) Has graduated from an education program in physical therapy accredited by the Commission on Accreditation of Physical Therapy Education (CAPTE) or other accrediting agency as approved by the department in consultation with the board, in the year of the applicant's graduation; and

(4) Has passed the National Physical Therapy Examination (NPTE) of the Federation of State Boards of Physical Therapy (FSBPT) or other physical therapy certification examination as approved by the department in consultation with the board to determine the applicant's fitness to engage in the practice of physical therapy.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-6.1 - Qualifications of physical therapist assistants.

§ 5-40-6.1 Qualifications of physical therapist assistants.  Any applicant for licensure shall submit to the board written evidence on forms furnished by the department of health, verified by oath, that the applicant meets all of the following requirements:

(1) Is at least eighteen (18) years of age;

(2) Is of good moral character;

(3) Has graduated from an educational program in physical therapy accredited by the Commission on Accreditation of Physical Therapy Education (CAPTE) or other accrediting agency as approved by the department in consultation with the board, in the year of said applicant's graduation; and

(4) Has passed the National Physical Therapy Examination (NPTE) of the Federation of State Boards of Physical Therapy (FSBPT) or other physical therapy assistant certification examination as approved by the department in consultation with the board to determine the applicant's fitness to engage in the practice of physical therapy.

History of Section.
(P.L. 1988, ch. 359, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-7 - Licensing of physical therapists.

§ 5-40-7 Licensing of physical therapists.  (a) By Examination. The applicant is required to pass with a grade determined by the board, an examination approved by the department in consultation with the board; physical therapists licensed under the provisions of this chapter on August 31, 1982, shall continue to be licensed.

(b) Without Examination by Endorsement. A license to practice physical therapy may be issued without examination to an applicant who has been licensed by examination as a physical therapist under the laws of another state or territory or District of Columbia, if, in the opinion of the board, the applicant meets the qualifications required of physical therapists in this state.

(c) Graduate Practice. Every graduate of a board approved physical therapy school who has filed a physical therapy application may, upon receiving a permit from the department of health, perform as a physical therapist under the supervision of a physical therapist licensed in this state.

(2) During this period, the applicant shall identify him or herself only as a "graduate physical therapist".

(3) If the applicant fails to take the examination, as specified in § 5-40-7(a), within ninety (90) days from effective date of graduate status, without cause, or fails to pass the examination and receive a license, all privileges provided in subdivisions (1) and (2) of this subsection automatically cease.

(d) Foreign-Trained Applicants. If the foreign-trained applicant has successfully met the requirements of the rules and regulations, the applicant's credentials shall be accepted by the board.

(2) Prior to becoming licensed in this state, the foreign-trained applicant must also meet all of the appropriate requirements described in this section or its equivalent as established in rules and regulations.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-7.1 - Licensing of physical therapist assistants.

§ 5-40-7.1 Licensing of physical therapist assistants.  (a) By Examination. The applicant is required to pass with a grade determined by the board an examination approved by the department in consultation with the board.

(b) Without Examination by Endorsement. A license may be issued without examination to an applicant who has been licensed by examination as a physical therapist assistant under the laws of another state or territory or District of Columbia, if, in the opinion of the board, the applicant meets the qualifications required of physical therapist assistants in this state.

(c) Graduate Practice. Every graduate of a board approved physical therapist assistant educational program who has filed a physical therapy application may, upon receiving a permit from the department of health, perform as a physical therapist assistant under the supervision of a physical therapist licensed in this state.

(2) During this period, the applicant shall identify him or herself only as a "graduate physical therapist assistant."

(3) If the applicant fails to take the examination, as specified in § 5-40-7(a), within ninety (90) days from the effective date of graduate status, without cause or fails to pass the examination and receive a license, all privileges provided in subdivisions (1) and (2) of this subsection automatically cease.

(d) Foreign-Trained Applicants. If the foreign-trained applicant has successfully met the requirements of the rules and regulations, the applicant's credentials shall be accepted by the board.

(2) Prior to becoming licensed in this state, the foreign-trained applicant must also meet all of the appropriate requirements described in this section or its equivalent as established in rules and regulations.

History of Section.
(P.L. 1988, ch. 359, § 2; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-8 - Application fee for physical therapists.

§ 5-40-8 Application fee for physical therapists.  When an application is submitted to the division of professional regulation for a license to practice physical therapy in Rhode Island pursuant to this chapter, either by endorsement or by examination, the applicant shall pay a fee as set forth in § 23-1-54 to the state department of health.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1986, ch. 235, § 1; P.L. 1988, ch. 359, § 1; P.L. 2001, ch. 77, art. 14, § 15; P.L. 2007, ch. 73, art. 39, § 13; P.L. 2012, ch. 241, art. 9, § 15.)



Chapter 5-40-8.1 - Application fee for physical therapists assistants.

§ 5-40-8.1 Application fee for physical therapists assistants.  When an application is submitted to the department for a license to practice physical therapy in Rhode Island pursuant to this chapter, either by endorsement or by examination, the applicant shall pay a fee as set forth in § 23-1-54 to the general treasurer of the state of Rhode Island.

History of Section.
(P.L. 2003, ch. 133, § 2; P.L. 2003, ch. 152, § 2; P.L. 2007, ch. 73, art. 39, § 13; P.L. 2012, ch. 241, art. 9, § 15.)



Chapter 5-40-9 - Right of use of the title of physical therapist.

§ 5-40-9 Right of use of the title of physical therapist.  (a) To safeguard the welfare and health of the people of the state, it is unlawful for any person to represent himself or herself as a physical therapist or physical therapist assistant in this state or to use any title, abbreviation, sign, or device to indicate that the person is a physical therapist or physical therapist assistant unless this person has been licensed pursuant to the provisions of this chapter.

(b) Any person who holds a license to practice physical therapy in this state has the right to use the title "physical therapist" and abbreviation "P.T." No other person may assume the title or use the abbreviation P.T. or other words, or letters, signs, figures, or devices to indicate that the person using the title is a physical therapist.

(c) The abbreviation "G.P.T." shall be used to identify a "graduate physical therapist".

(d) Any person who holds a license as a physical therapist assistant in this state has the right to use the title "physical therapist assistant". No other person may assume the title or other words, or letters, signs, figures, or devices to indicate that the person using the title is a physical therapist assistant.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1.)



Chapter 5-40-10 - Continuing education requirements and expiration and renewal of licenses.

§ 5-40-10 Continuing education requirements and expiration and renewal of licenses.  (a) The certificate of every person licensed under the provisions of this chapter shall expire on the first day of May of the next even year following the date of original licensure. On or before the first day of March of each year, the department shall mail an application for renewal of license to every person to whom a license has been issued or renewed during the current licensure period. Every licensed person who desires to renew his or her license shall provide satisfactory evidence to the department that in the preceding two (2) years the practitioner has completed the twenty-four (24) required continuing education hours as established by the department through rules and regulations and shall file with department a renewal application executed together with a renewal fee as set forth in § 23-1-54 on or before the thirty-first day of March of each even year. The department may extend for only one six (6) month period these educational requirements if the department is satisfied that the applicant has suffered hardship, which prevented meeting the educational requirement.

(b) Upon receipt of the renewal application, and payment of the renewal fee, the accuracy of the application shall be verified and the department shall grant a renewal license effective the second day of May, and expiring on the first day of May of the next even year.

(c) Any person who allows his or her license to lapse by failing to renew it on or before the thirty-first day of March of the next even year, as provided in this section, may be reinstated by the department on payment of the current renewal fee plus an additional fee as set forth in § 23-1-54.

(d) Any person using the title "physical therapist" or "physical therapist assistant" during the time that his or her license has lapsed is subject to the penalties provided for violations in this chapter.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1; P.L. 1993, ch. 138, art. 71, § 2; P.L. 2001, ch. 77, art. 14, § 15; P.L. 2007, ch. 27, § 1; P.L. 2007, ch. 40, § 1; P.L. 2007, ch. 73, art. 39, § 13; P.L. 2012, ch. 241, art. 9, § 15.)



Chapter 5-40-11 - Register of physical therapists  Records  Issuance of licenses.

§ 5-40-11 Register of physical therapists  Records  Issuance of licenses.  (a) The department shall maintain a register of all persons licensed under this chapter which shall be open at all reasonable times to public inspection and the department shall be the custodian of all records pertaining to the licensure of physical therapists, or physical therapist assistants.

(b) The director of the department of health shall issue licenses only to applicants who meet the requirements of this chapter.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1.)



Chapter 5-40-12 - Receipts.

§ 5-40-12 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1989, ch. 126, art. 26, § 5; P.L. 1995, ch. 370, art. 40, § 21.)



Chapter 5-40-13 - Grounds for discipline of licensees.

§ 5-40-13 Grounds for discipline of licensees.  (a) The board has power to deny, revoke, or suspend any license issued by the department or applied for in accordance with this chapter, or to discipline a person licensed under this chapter upon proof that said person has engaged in unprofessional conduct including, but not limited to:

(1) Fraud or deceit in procuring or attempting to procure a license or in the practice of physical therapy;

(2) Is habitually intemperate or is addicted to the use of habit forming drugs;

(3) Is mentally and/or professionally incompetent;

(4) Has repeatedly violated any of the provisions of this chapter;

(5) Providing services to a person who is making a claim as a result of a personal injury, who charges or collects from the person any amount in excess of the reimbursement to the physical therapist by the insurer as a condition of providing or continuing to provide services or treatment;

(6) Conviction, including a plea of nolo contendere, of one or more of the offenses listed in § 23-17-37;

(7) Abandonment of a patient;

(8) Promotion by a physical therapist or physical therapist assistant of the sale of drugs, devices, appliances, or goods or services provided for a patient in a manner as to exploit the patient for the financial gain of the physical therapist or physical therapist assistant;

(9) Making or filing false reports or records in the practice of physical therapy;

(10) Repeated failure to file or record, or impede or obstruct a filing or recording, or inducing another person to fail to file or record physical therapy reports;

(11) Failure to furnish patient records upon proper request;

(12) Practice as a physical therapist assistant without supervision by a physical therapist licensed in the state of Rhode Island;

(13) Incompetent or negligent misconduct in the practice of physical therapy;

(14) Revocation, suspension, surrender, or limitation of privilege based on quality of care provided or disciplinary action against a license to practice as a physical therapist or physical therapist assistant in another state, jurisdiction, or country;

(15) Failure to furnish the board, administrator, investigator, or representatives information legally requested by the board;

(16) Violation of this chapter or any of the rules and regulations or departure from or failure to conform to the current standards of acceptable and prevailing practice and code of ethics of physical therapy.

(b) Whenever a patient seeks or receives treatment from a physical therapist without referral from a doctor of medicine, osteopathy, dentistry, podiatry, chiropractic, physician assistant, or certified registered nurse practitioner, the physical therapist shall:

(1) Disclose to the patient, in writing, the scope and limitations of the practice of physical therapy and obtain their consent in writing; and

(2) Refer the patient to a doctor of medicine, osteopathy, dentistry, podiatry, or chiropractic within ninety (90) days after the date treatment commenced; provided, that a physical therapist is not required to make this a referral after treatment is concluded;

(3) No physical therapist who has less than one year clinical experience as a physical therapist shall commence treatment on a patient without a referral from a doctor of medicine, osteopathy, dentistry, podiatry, chiropractic, physician assistant, or certified registered nurse practitioner.

(c) For purposes of this chapter and notwithstanding any other provisions of this chapter or any rules or regulations adopted by the board, any person licensed or registered under this chapter who is a bona fide employee or independent contractor of a physician or a physician group entitled to wages and compensation pursuant to such employment or contract, or is a co-owner of a physical therapy practice with a physician group, shall not be deemed to be engaged in conduct unbecoming a person licensed or registered under this chapter, or to be engaged in conduct detrimental to the best interest of the public, or to be in violation of any other provision of this chapter by virtue of any of the above relationships, and shall not be subject to licensure denial, suspension, revocation, or any other disciplinary action or penalty under this chapter:

(1) Solely by virtue of such employment or contract; or

(2) Solely by virtue of the provision of physical therapy services pursuant to a referral from the employing or contracting physician or physician group.

Any such interest referenced in this paragraph shall be in accordance with federal and state law, specifically, including, but not limited to, chapter 5-48.1.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1986, ch. 534, § 1; P.L. 1988, ch. 359, § 1; P.L. 1992, ch. 232, § 1; P.L. 1999, ch. 465, § 5; P.L. 2003, ch. 133, § 1; P.L. 2003, ch. 152, § 1; P.L. 2004, ch. 153, § 1; P.L. 2004, ch. 215, § 1; P.L. 2008, ch. 225, § 1; P.L. 2008, ch. 409, § 1.)



Chapter 5-40-14 - Procedure for discipline of physical therapist.

§ 5-40-14 Procedure for discipline of physical therapist.  (a) When a written allegation is filed with the board charging a person with having been guilty of any of the actions specified in § 5-40-13, the division of professional regulation shall immediately investigate those charges, or, the board, after investigation, may institute charges.

(1) In the event that investigation reveals reasonable grounds for believing that the person is guilty of the charges, upon the recommendation of the board or the administrator, the director shall fix a time and place for a hearing, and shall serve a copy of the charges together with a notice of the time and the place fixed for the hearing personally upon the accused at least twenty (20) days prior to the time fixed for the hearing.

(2) When personal service cannot be effected and that fact is certified by oath by any person authorized to make service, the board shall publish once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the board and shall mail a copy of the charges and of that notice to the accused at his or her last known address. When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice.

(3) At the hearing, the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses, and to have subpoenas issued by the administrator of professional regulation. The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the administrator, which shall be served in accordance with law.

(4) At the hearing, the administrator shall administer oaths as may be necessary for the proper conduct of the hearing.

(5) The board is not bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it.

(6) If the accused is found guilty of the charges, the board may refuse to issue a registration to the applicant or may revoke or suspend their license or otherwise discipline that person.

(c) Upon the revocation or suspension of any license, the license holder shall surrender the license to the administrator of professional regulation who shall strike the name of the holder from the register.

(d) A revoked or suspended license may be reviewed at the discretion of the board.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1.)



Chapter 5-40-15 - Grounds for discipline without a hearing.

§ 5-40-15 Grounds for discipline without a hearing.  (a) In the event a person is hospitalized for mental illness or as an alcoholic as defined in chapter 1.10 of title 23, the board may, without the necessity of the proceedings provided for in § 5-40-16, suspend, or refuse to renew the license of that person for the duration of his or her confinement or until that person is medically discharged from hospitalization.

(b) A plea of nolo contendere cannot be used as a defense to prevent the board from suspending or refusing to renew the license.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-16 - Appeals from board, administrator, or director.

§ 5-40-16 Appeals from board, administrator, or director.  (a) An appeal from any decision or order of the board, administrator of professional regulation, or director of the department of health may be claimed by any aggrieved party within thirty (30) days of that decision or order by filing a claim of appeal and reasons for the appeal in the office of the clerk of the superior court in the county in which the aggrieved party resides.

(b) A copy of the aggrieved party's claim of appeal and the reasons for the appeal shall be served on the secretary of the board, or administrator of professional regulation. The secretary or administrator shall promptly certify to the clerk of the superior court a correct and full copy of the record in connection with the order, including a transcript of the evidence, if the transcript has been taken, its findings of fact, conclusions, and a copy of the order.

(c) The court shall review the record of the order or decision and in the event it finds that order or decision unlawful, arbitrary, or unreasonable, may vacate or set aside that order.

(d) The aggrieved party may claim or waive a trial by jury and proceedings shall be the same as those taken at other criminal or civil proceedings, but no party shall rely on any other grounds than those stated in his or her reasons of appeal.

(e) The filing of a claim of appeal shall not in itself stay or suspend the operation of any order or decision of the board, but during the pendency of those proceedings, the superior court may, in its discretion, stay or suspend in whole or in part, the order or decision. No order of the court staying or suspending an order or decision shall be made by the court other than on five (5) days' notice and after a hearing thereon and the suspension of the order or decision shall be based upon a finding by the court that great or irreparable damage would result to the aggrieved party in the absence of that stay or suspension.

(f) An appeal may be taken from the decision of the superior court to the supreme court of the state in the same manner as an appeal is taken under § 28-35-29.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-17 - Penalties for violations.

§ 5-40-17 Penalties for violations.  (a) It is a misdemeanor for any person, firm, corporation, or association to:

(1) Use in connection with his or her name any designation tending to imply that he or she is a physical therapist or physical therapist assistant unless licensed under the provisions of this chapter;

(2) Use in connection with his or her name any designation tending to imply that he or she is a physical therapist or physical therapist assistant during the time his or her license issued under the provisions of this chapter is suspended or revoked;

(3) Violate any of the provisions of this chapter.

(b) All misdemeanors shall be punishable by a fine of not less than three hundred dollars ($300) for the first offense. Each subsequent offense shall be punishable by a fine of not less than five hundred dollars ($500), or by imprisonment of not more than one year, or both.

History of Section.
(P.L. 1982, ch. 261, § 2; P.L. 1988, ch. 359, § 1.)



Chapter 5-40-18 - Injunction of violations.

§ 5-40-18 Injunction of violations.  When it appears to the board that any person is violating any of the provisions of this chapter, the director of the department of health may institute an action, commenced in the name of the board, to enjoin that violation in a court of competent jurisdiction, and that court may enjoin any person, firm, corporation, or association from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-19 - Applicability to osteopaths and chiropractors.

§ 5-40-19 Applicability to osteopaths and chiropractors.  No provision of this chapter shall be construed to apply to any person licensed either under the provisions of chapter 37 of this title to practice osteopathic medicine, or the provisions of chapter 30 of this title, entitled "Chiropractors".

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-20 - Enforcement of chapter.

§ 5-40-20 Enforcement of chapter.  The director of the department of health shall enforce the provisions of this chapter. The director or his or her authorized agents and the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-21 - Severability.

§ 5-40-21 Severability.  The provisions of this chapter are severable, and if any of the provisions of this chapter are held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1982, ch. 261, § 2.)



Chapter 5-40-22 - Construction of references.

§ 5-40-22 Construction of references.  Whenever in chapter 40 of this title, entitled "Physical Therapists", the words "division of professional regulation" or "administrator of professional regulation" shall appear, the same shall be deemed to refer to and mean the "department of health."

History of Section.
(P.L. 2003, ch. 133, § 2; P.L. 2003, ch. 152, § 2.)






Chapter 5-40.1 - Occupational Therapy

Chapter 5-40.1-1 - Short title.

§ 5-40.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Occupational Therapy Practice Act".

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-2 - Declaration of purpose.

§ 5-40.1-2 Declaration of purpose.  In order to safeguard the public health, safety, and welfare; to protect the public from incompetent, unscrupulous, and unauthorized persons; to assure the highest degree of professional conduct on the part of occupational therapists and to assure the availability of occupational therapy services of high quality to persons in need of these services; it is the purpose of this chapter to provide for the regulation of persons offering occupational therapy services.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-3 - Definitions.

§ 5-40.1-3 Definitions.  (a) "Administrator" means the administrator of the division of professional regulation.

(b) "Board" means the board of occupational therapy within the division of professional regulation established pursuant to the provisions of § 5-40.1-4.

(c) "Chapter" refers to chapter 40.1 of this title, entitled "Occupational Therapy", of the general laws of Rhode Island.

(d) "Director" means the director of the Rhode Island department of health.

(e) "Division" means the division of professional regulation.

(f) "Occupational therapy" (OT) is the use of purposeful activity or interventions designed to achieve functional outcomes which promote health, prevent injury or disability, and develop, improve, sustain, or restore the highest possible level of independence of any individual who has an injury, illness, cognitive impairment, sensory impairment, psychosocial dysfunction, mental illness, developmental or learning disability, physical disability, or other disorder or condition.

(2) Occupational therapy includes evaluation by means of skilled observation of functional performance and/or assessment through the administration and interpretation of standardized or non-standardized tests and measurements.

(g) "Occupational therapy services" includes, but is not limited to:

(i) Evaluating and providing treatment in consultation with the individual, family, or other appropriate persons;

(ii) Interventions directed toward developing, improving, sustaining, or restoring daily living skills, including self-care skills and activities that involve interactions with others and the environment, work readiness or work performance, play skills or leisure capacities or educational performance skills;

(iii) Developing, improving, sustaining, or restoring sensory-motor, oral-motor, perceptual, or neuromuscular functioning; or emotional, motivational, cognitive, or psychosocial components of performance; and

(iv) Educating the individual, family, or other appropriate persons in carrying out appropriate interventions.

(2) These services may encompass evaluating need; and designing, developing, adapting, applying, or training in the use of assistive technology devices; designing, fabricating or applying rehabilitative technology, such as selected orthotic devices; training in the functional use of orthotic or prosthetic devices; applying therapeutic activities, modalities, or exercise as an adjunct to or in preparation for functional performance; applying ergonomic principles; adapting environments and processes to enhance daily living skills; or promoting health and wellness.

(h) "Occupational therapist" means a person licensed to practice occupational therapy under the provisions of this chapter and the rules and regulations authorized by this chapter.

(i) "Occupational therapy aide" means a person not licensed pursuant to the statutes and rules applicable to the practice of occupational therapy, who works under the supervision of a licensed occupational therapist or occupational therapy assistant, who assists in the practice of occupational therapy and whose activities require an understanding of occupational therapy, but do not require professional or advanced training in the basic anatomical, psychological, and social sciences involved in the practice of occupational therapy.

(j) "Occupational therapy assistant" means a person licensed to practice occupational therapy under the provisions of this chapter and the rules and regulations authorized by this chapter.

(k) "Supervision" means that a licensed occupational therapist or occupational therapy assistant is at all times responsible for supportive personnel and students.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1; P.L. 2009, ch. 310, § 34.)



Chapter 5-40.1-4 - Board of occupational therapy  Practice  Creation  Composition  Appointment and term of members  Meetings  Vacancies.

§ 5-40.1-4 Board of occupational therapy  Practice  Creation  Composition  Appointment and term of members  Meetings  Vacancies.  (a) There is created within the division of professional regulation in the department of health a board of occupational therapy practice. The board shall consist of five (5) members appointed by the director of the department of health with the approval of the governor. Three (3) members shall be licensed occupational therapists; one member shall be a physician licensed to practice medicine in this state; and one member shall be a consumer.

(b) The director of the department of health, with the approval of the governor, within sixty (60) days following May 11, 1984, shall appoint one board member for a term of one year; two (2) for a term of two (2) years; and two (2) for a term of three (3) years. Appointments made thereafter shall be for three (3) year terms, but no person shall be appointed to serve more than two (2) consecutive terms. Terms shall begin on the first day of the calendar year and end on the last day of the calendar year or until successors are appointed, except for the first appointed members who shall serve through the last calendar day of the year in which they are appointed, before commencing the terms prescribed by this section.

(c) The board shall meet during the first month of each calendar year to select a chairperson and for other purposes. At least one additional meeting shall be held before the end of each calendar year. Other meetings may be convened at the call of the chairperson, the administrator of professional regulation, or upon the written request of any two (2) board members. A majority of the members of the board constitutes a quorum for all purposes.

(d) In the event of a vacancy in one of the positions, the director of the department of health, with the approval of the governor, may appoint a person to fill the unexpired term.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-5 - Board of occupational therapy practice  Powers and duties  Office  Compensation of members.

§ 5-40.1-5 Board of occupational therapy practice  Powers and duties  Office  Compensation of members.  (a) The board is authorized to recommend to the director of the department of health for his or her approval the adoption and revision of any rules and regulations not inconsistent with law as necessary to enable it to carry into effect the provisions of this chapter.

(b) The board shall recommend only qualified applicants for licensure. The board shall review applicants at least twice a year.

(c) The division of professional regulation shall adopt policies to be followed in the examination, licensure, and renewal of licenses of qualified applicants.

(d) The board shall conduct hearings upon charges calling for the discipline of licensees or revocation of licenses as shall be necessary, in accordance with the Administrative Procedures Act, chapter 35 of title 42. The administrator of professional regulation hasthe power to issue subpoenas and compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings.

(e) The board shall maintain in the office of the division of professional regulation a register of all persons holding a license.

(f) Members of the board shall receive no compensation for their services.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-6 - Licenses required.

§ 5-40.1-6 Licenses required.  (a) Pursuant to this section, no person may practice occupational therapy, or hold himself or herself out as an occupational therapist or occupational therapy assistant, or as being able to practice as an occupational therapist or occupational therapy assistant, or as being able to practice occupational therapy, or to render occupational therapy services, in this state unless he or she is licensed under the provisions of this chapter and the rules and regulations authorized by this chapter.

(b) Only an individual may be licensed under this chapter.

(c) Only an individual licensed in this state as an occupational therapist may use the words "occupational therapist", "licensed occupational therapist", or "occupational therapist registered" in connection with his or her name or place of business; or may use other words, letters, abbreviations, or insignia indicating or implying that he or she is an occupational therapist.

(d) Only an individual licensed in this state as an occupational therapy assistant may use the words "certified occupational therapy assistant", "occupational therapy assistant", or "licensed occupational therapy assistant" in connection with his or her name or place of business; or may use other words, letters, abbreviations, or insignia indicating or implying that he or she is an occupational therapy assistant.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1; P.L. 1999, ch. 354, § 12.)



Chapter 5-40.1-7 - Persons and practices not affected.

§ 5-40.1-7 Persons and practices not affected.  Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed;

(2) Any person employed as an occupational therapist or occupational therapy assistant by the government of the United States or any agency of it, if that person provides occupational therapy solely under the direction or control of the organization by which he or she is employed;

(3) Any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if the person is designated by a title which clearly indicates his or her status as a student or trainee; or

(4) Any person fulfilling the supervised fieldwork experience requirements of § 5-40.1-8(a)(3), if the experience constitutes a part of the experience necessary to meet the requirement of that section.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-8 - Requirements for licensure.

§ 5-40.1-8 Requirements for licensure.  (a) Any applicant seeking licensure as an occupational therapist or occupational therapy assistant in this state must:

(1) Be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have successfully completed the academic requirements of an education program in occupational therapy accredited by the American Occupational Therapy Association's Accreditation Council for Occupational Therapy Education or other therapy accrediting agency that may be approved by the board;

(4) Have successfully completed a period of supervised fieldwork experience arranged by the recognized educational institution where he or she met the academic requirements:

(i) For an occupational therapist, a minimum of twenty-four (24) weeks of supervised fieldwork experience shall be required;

(ii) For an occupational therapy assistant, a minimum of twelve (12) weeks shall be required;

(5) Have successfully passed the National Certification Examination for Occupational Therapists, Registered, or National Certification Examination for Occupational Therapy Assistants, of the National Board for Certification in Occupational Therapy (NBCOT) or other occupational therapy certification examination as approved by the board.

(b) Application for licensure to practice occupational therapy in this state either by endorsement or by examination shall be made on forms provided by the division, which shall be completed, notarized, and submitted to the board thirty (30) days prior to the scheduled date of the board meeting. The application shall be accompanied by the following documents:

(1) Three (3) affidavits from responsible persons attesting to the applicant's good moral character;

(2) For U.S. citizens: a certified copy of birth record or naturalization papers;

(3) For non-U.S. citizens: documented evidence of alien status, such as immigration papers or resident alien card or any other verifying papers acceptable to the administrator;

(4) Documented evidence and supporting transcripts of qualifying credentials as prescribed in this section;

(5) One unmounted passport photograph of the applicant (head and shoulder view) approximately 2x3 inches in size;

(6) A statement from the board of occupational therapy in each state in which the applicant has held or holds licensure, or is otherwise subject to state regulation, to be submitted to the board of this state attesting to the licensure status of the applicant during the time period the applicant held licensure in that state; and

(7) The results of the written national examination of the National Board for Certification in Occupational Therapy (NBCOT).

(c) Applicants seeking licensure as occupational therapists or occupational therapy assistants are required to pass the national written examination of the National Board for Certification in Occupational Therapy (NBCOT) approved by the board to test the applicant's fitness to engage in the practice of occupational therapy pursuant to the provisions of this chapter.

(2) The date, time, and place of examinations shall be available from the National Board for Certification in Occupational Therapy (NBCOT).

(d) In case any applicant fails to satisfactorily pass an examination, the applicant shall be entitled to re-examination.

(e) Occupational therapists and occupational therapy assistants who are licensed or regulated to practice under laws of another state or territory or the District of Columbia may, upon receiving a receipt from the division, perform as an occupational therapist or occupational therapy assistant under the supervision of a qualified and licensed occupational therapist or occupational therapy assistant. If this applicant fails to receive licensure when the board reviews the application, all previously mentioned privileges automatically cease.

(f) Applicants from foreign occupational therapy schools must meet the requirements of the National Board for Certification in Occupational Therapy (NBCOT) and present evidence of passage of the National Certification Examination for Occupational Therapists or the National Certification Examination for Occupational Therapy Assistants of the NBCOT. Applicants must meet all of the appropriate requirements for licensure to the satisfaction of the board and in accordance with the statutory and regulatory provisions of this chapter.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1; P.L. 1999, ch. 354, § 12.)



Chapter 5-40.1-9 - Graduate practice.

§ 5-40.1-9 Graduate practice.  (a) Any individual who graduates from an approved occupational therapy school who has filed a completed application for licensure, may upon receiving a receipt from the division, perform as an occupational therapist or occupational therapy assistant under the supervision of an occupational therapist licensed in this state, until the next scheduled examination.

(b) If this applicant fails to take the next succeeding examination without cause, or fails to pass the examination and received a license, all privileges provided in subsection (a) of this section automatically cease. This applicant shall, during the interim period (between time of application and examination) identify himself or herself only as a "graduate occupational therapist" or "graduate occupational therapy assistant".

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1.)



Chapter 5-40.1-10 - Examination.

§ 5-40.1-10 Examination.  The applicant shall be required to pass with a grade determined by the board, an examination approved by the board pursuant to § 5-40.1-8(a)(5).

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1.)



Chapter 5-40.1-12 - Renewal of licenses  Inactive status.

§ 5-40.1-12 Renewal of licenses  Inactive status.  (a) Upon the recommendation of the board, the director shall issue to applicants who have satisfactorily met the licensure requirements of this chapter, a license to practice occupational therapy in this state. The license, unless sooner suspended or revoked, shall expire on the thirty-first (31st) day of March, of each even year (biennially).

(1) On or before the first (1st) day of March of each even year, the administrator of the division shall mail an application for renewal of license to every individual to whom a license has been issued or renewed during the current licensure period.

(2) Every licensed individual who desires to renew his or her license shall file with the division a renewal application executed together with the evidence of continuing education requirements as delineated in subdivision (3) of this subsection and the renewal fee as set forth in § 23-1-54 made payable by check to the general treasurer, state of Rhode Island, on or before the thirty-first (31st) day of March of each even year.

(3) On application for renewal of license, occupational therapists and occupational therapy assistants must show proof of participation in twenty (20) hours biennially in presentations, clinical instruction, publications, research, in-service programs, American Occupational Therapy Association-recognized conferences, university course, and/or self-study courses.

(4) Upon receipt of a renewal application and payment of fee, the director shall, upon the recommendation of the board, grant a renewal license effective the thirty-first (31st) day of March for a period of two (2) years, unless sooner suspended or revoked.

(5) Any individual who allows his or her license to lapse by failing to renew it on or before the thirty-first (31st) day of March of the next even year as provided in subdivisions (1), (2) and (3) of this subsection, may be reinstated by the director upon receiving a receipt from the division for payment of the current renewal fee plus an additional fee as set forth in § 23-1-54 made payable by check to the general treasurer, state of Rhode Island.

(6) An individual using the title "occupational therapist" or "occupational therapy assistant" during the time his or her license has lapsed is subject to the penalties provided for violation of those regulations and this chapter.

(b) An individual licensed as an occupational therapist or occupational therapy assistant in this state who does not intend to engage in the practice of occupational therapy within this state during any year, may upon request to the division, have his or her name transferred to an inactive status and shall not be required to register biennially or pay any fee as long as he or she remains inactive. Any individual whose name has been transferred to an inactive status pursuant to this section, may be restored to active status to practice occupational therapy without a penalty fee, upon the filing of an application for licensure renewal, the licensure renewal fee as set forth in § 23-1-54 made payable by check to the general treasurer of the state of Rhode Island, and any other information that may be requested by the division.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1; P.L. 2001, ch. 77, art. 14, § 16; P.L. 2007, ch. 73, art. 39, § 14; P.L. 2012, ch. 241, art. 9, § 16.)



Chapter 5-40.1-13 - Fees.

§ 5-40.1-13 Fees.  When an application is submitted to the division of professional regulation for a license to practice occupational therapy in Rhode Island, the applicant shall pay a non-refundable fee to the general treasurer. A licensee shall submit a biennial renewal fee with a renewal application on or before the thirty-first (31st) day of March of each even year pursuant to the requirements of § 5-40.1-12(a)(2), and any person who allows his or her license to lapse by failing to renew it in the prescribed manner shall pay an additional fee as referred to in § 5-40.1-12(a)(5). All fees required by this section shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1993, ch. 138, art. 71, § 15; P.L. 1997, ch. 350, § 1; P.L. 2001, ch. 77, art. 14, § 16; P.L. 2002, ch. 292, §§ 1, 98; P.L. 2007, ch. 73, art. 39, § 14; P.L. 2012, ch. 241, art. 9, § 16.)



Chapter 5-40.1-14 - Grounds for refusal to renew, suspension, or revocation of license.

§ 5-40.1-14 Grounds for refusal to renew, suspension, or revocation of license.  (a) The board may deny a license or refuse to renew a license or may suspend or revoke a license or may impose probationary conditions if the licensee has been found guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Unprofessional conduct includes:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts;

(2) Being found guilty of fraud or deceit in connection with his or her services rendered as an occupational therapist or occupational therapy assistant;

(3) Committing a felony, whether or not involving moral turpitude, or a misdemeanor involving moral turpitude. In either case, conviction by a court of competent jurisdiction or a plea of "no contest" shall be conclusive evidence that a felony or misdemeanor was committed.

(4) Violating any lawful order, rule or regulation rendered or adopted by the board;

(5) Failing to report, in writing, to the board any disciplinary decision issued against the licensee or the applicant in another jurisdiction within thirty (30) days of the disciplinary decisions;

(6) Violating any provision of this chapter; and

(7) Providing services to a person who is making a claim as a result of a personal injury, who charges or collects from the person any amount in excess of the reimbursement to the occupational therapist by the insurer as a condition of providing or continuing to provide services or treatment.

(b) A denial, refusal to renew, suspension, revocation, or imposition of probationary conditions upon the license may be ordered by the board or the director of the department of health after a hearing in the manner provided by the Administrative Procedures Act, chapter 35 of title 42.

(c) The American Occupational Therapy Association's "Occupational Therapy Code of Ethics" is adopted as a public statement of the values and principles used in promoting and maintaining high standards of behavior in occupational therapy. These state:

(1) Occupational therapy personnel shall demonstrate a concern for the well-being of the recipients of their services;

(2) Occupational therapy personnel shall respect the rights of the recipients of their services;

(3) Occupational therapy personnel shall achieve and continually maintain high standards of competence;

(4) Occupational therapy personnel shall comply with laws and association policies guiding the profession of occupational therapy;

(5) Occupational therapy personnel shall provide accurate information about occupational therapy services; and

(6) Occupational therapy personnel shall treat colleagues and other professionals with fairness, discretion, and integrity.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1997, ch. 350, § 1; P.L. 1999, ch. 465, § 6.)



Chapter 5-40.1-15 - Board of occupational therapy practice  Seal  Authentication of records.

§ 5-40.1-15 Board of occupational therapy practice  Seal  Authentication of records.  The board shall adopt a seal by which it authenticates its proceedings. Copies of the proceedings, records, and acts of the board and certificates purporting to relate the facts concerning its proceedings, records, and acts signed by the secretary and authenticated by the seal, shall be evidence in all courts of this state.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-16 - Receipts.

§ 5-40.1-16 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1984, ch. 356, § 1; P.L. 1989, ch. 126, art. 26, § 6; P.L. 1995, ch. 370, art. 40, § 22.)



Chapter 5-40.1-17 - Penalty for violations.

§ 5-40.1-17 Penalty for violations.  Any person who violates any provision of this chapter, upon conviction, is guilty of a misdemeanor and shall be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-18 - Severability.

§ 5-40.1-18 Severability.  If a part of this chapter is held unconstitutional or invalid, all valid parts that are severable from the invalid or unconstitutional part remain in effect. If a part of this chapter is held unconstitutional or invalid in one or more of its applications, the part remains in effect in all constitutional and valid applications that are severable from the invalid applications.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-19 - Effective date.

§ 5-40.1-19 Effective date.  This chapter shall take effect July 11, 1984.

History of Section.
(P.L. 1984, ch. 356, § 1.)



Chapter 5-40.1-20 - Rules governing practices and procedures.

§ 5-40.1-20 Rules governing practices and procedures.  All hearings and reviews required under the provisions of this chapter and the rules and regulations authorized by this chapter, shall be held in accordance with the provisions of the rules and regulations promulgated by the Rhode Island department of health, entitled, "Rules and Regulations Governing Practices and Procedures Before the Rhode Island Department of Health (R42-35-PP)".

History of Section.
(P.L. 1997, ch. 350, § 2.)



Chapter 5-40.1-21 - Supervision.

§ 5-40.1-21 Supervision.  (a) A licensed occupational therapist shall exercise sound judgment and shall provide adequate care in the performance of duties. A licensed occupational therapist shall be permitted to supervise the following: occupational therapists, occupational therapy assistants, occupational therapy aides, care extenders, occupational therapy students, and volunteers.

(b) A licensed occupational therapy assistant shall exercise sound judgment and shall provides adequate care in the performance of duties. A licensed occupational therapy assistant shall be permitted to supervise the following: occupational therapy aides, care extenders, students, and volunteers.

(c) Subject to the requirements of this section, a licensed occupational therapy assistant may practice limited occupational therapy only under the supervision of a licensed occupational therapist. Supervision requires at a minimum that the supervising licensed occupational therapist meet in person with the licensed occupational therapy assistant to provide initial direction and periodic on-site supervision. The supervising licensed occupational therapist working with the licensed occupational therapy assistant shall determine the amount and type of supervision necessary in response to the experience and competence of the licensed occupational therapy assistant and the complexity of the treatment program. The supervisor and the licensed occupational therapy assistant shall be jointly responsible for maintaining records, including patient records, to document compliance with this regulation.

(d) A licensed occupational therapy assistant:

(1) May not initiate a treatment program until the patient has been evaluated and the treatment planned by the licensed occupational therapist;

(2) May not perform an evaluation, but may assist in the data gathering process and administer specific assessments where clinical competency has been demonstrated, under the direction of the licensed occupational therapist;

(3) May not analyze or interpret evaluation data;

(4) May participate in the screening process by collecting data and communicate the information gathered to the licensed occupational therapist;

(5) Monitors the need for reassessment and report changes in status that might warrant reassessment or referral under the supervision of the licensed occupational therapist; and

(6) Immediately discontinues any treatment procedure, which appears harmful to the patient and immediately notifies the supervising occupational therapist.

(e) An occupational therapy aide shall be a worker trained on the job. A licensed occupational therapist or licensed occupational therapy assistant using occupational therapy aide personnel to assist with the provision of occupational therapy services must provide close supervision in order to protect the health and welfare of the consumer.

(2) The primary function of an occupational therapy aide functioning in an occupational therapy setting shall be to perform designated routine tasks related to the operation of an occupational therapy service. These tasks may include, but are not limited to, routine department maintenance, transporting patients/clients, preparing or setting up treatment equipment and work area, assisting patients/clients with their personal needs during treatment, assisting in the construction of adaptive equipment, and carrying out a predetermined segment or task in the patient's care.

(f) The licensed occupational therapist or occupational therapy assistant shall not delegate to an occupational therapy aide:

(1) Performance of occupational therapy evaluation procedures;

(2) Initiation, planning, adjustment, modification, or performance of occupational therapy procedures requiring the skills or judgment of a licensed occupational therapist or licensed occupational therapy assistant;

(3) Making occupational therapy entries directly in patients' or clients' official records; and

(4) Acting on behalf of the occupational therapist in any matter related to occupational therapy, which requires decision making or professional judgment.

History of Section.
(P.L. 1997, ch. 350, § 2.)






Chapter 5-41 - Imported Goods

Chapter 5-41-1 - Marking.

§ 5-41-1 Marking.  No person shall sell, or offer or expose for sale, any canvas or rubber footwear which has been imported from a foreign country without notifying each person purchasing or intending to purchase that footwear that it has been imported, by displaying in a conspicuous place, in letters at least as large as the figures indicating the price of the goods sold, a sign marked "Imported goods". If the goods have an individual price marking, they shall also be marked with the words "Imported goods" or the country of origin.

History of Section.
(P.L. 1962, ch. 215, § 1.)



Chapter 5-41-2 - Advertising.

§ 5-41-2 Advertising.  No person shall advertise or cause to be advertised for sale those goods mentioned in § 5-41-1 unless that advertisement also contains the words "Imported goods" in letters at least as large as the figures indicating the price of the goods being sold; and if the advertisement contains no indicated price, the words "Imported goods" in type not smaller than that of the body type of the advertisement must be contained in it.

History of Section.
(P.L. 1962, ch. 215, § 1.)



Chapter 5-41-3 - Penalties for violations.

§ 5-41-3 Penalties for violations.  Whoever violates any provision of § 5-41-1 or 5-41-2 is guilty of a misdemeanor, and, upon conviction, for the first offense shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), and for each subsequent offense shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for a term not exceeding three (3) months, or both.

History of Section.
(P.L. 1962, ch. 215, § 1.)






Chapter 5-42 - Debt Pooling



Chapter 5-43 - Instruction in Jiu-jitsu or Karate

Chapter 5-43-1 - City and town licensing power.

§ 5-43-1 City and town licensing power.  The city and town councils of the several cities and towns may license schools and other institutions offering instruction in jiu-jitsu and karate. The fee for this license shall not exceed twenty-five dollars ($25.00); provided, that nonprofit organizations and governmental agencies shall be exempt from paying that fee.

History of Section.
(P.L. 1967, ch. 80, § 1.)



Chapter 5-43-2 - Penalty for violations.

§ 5-43-2 Penalty for violations.  Any city or town issuing licenses under this chapter may impose a fine not in excess of twenty dollars ($20.00) upon anyone convicted of offering instruction in jiu-jitsu or karate without that license.

History of Section.
(P.L. 1967, ch. 80, § 1.)






Chapter 5-44 - Psychologists

Chapter 5-44-1 - Definitions.

§ 5-44-1 Definitions.  As used in this chapter:

(1) "Academic psychologist" means a person employed by or associated with a recognized college or university or other recognized institution who is engaged in teaching, studying, or conducting research in the science of psychology.

(2) "Board" means the board of psychology established by § 5-44-3.

(3) "Education" means the academic program pursued by a person in obtaining a doctoral degree, that program to include formal course work, seminars, and practica.

(4) "Licensed psychologist" means a person who has been licensed for the practice of psychology under this chapter. "Psychologist" as used in this chapter means a licensed psychologist as defined in this section.

(5) "Practice of psychology" means the rendering of professional psychological services to individuals, groups, families, or any public or private organization for remuneration. Professional psychological services means applying established psychological principles, methods, or procedures for the purpose of preventing or eliminating symptomatic, maladaptive or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, and mental health. The practice of psychology includes, but is not limited to:

(i) Diagnoses and treatment of emotional, mental or behavioral dysfunction, disorder or disability, alcoholism and substance abuse disorders of habit or conduct, as well as of the psychological aspects of physical illness, accident, injury, or disability;

(ii) Psychological testing and evaluation of intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning;

(iii) Psychoeducation evaluation, therapy, remediation and consultation; and

(iv) Counseling, psychotherapy, psychoanalysis, hypnotherapy, biofeedback and behavior analysis and therapy.

(6) "Psychology student", "psychology trainee", "psychology intern", or "psychology resident" means a student, intern, or other person studying or preparing for the profession of psychologist under the supervision of recognized educational or training institutions or facilities.

(7) "Training" means the pre-professional or professional supervised experience received by the person at the pre or post-doctoral level, that experience to have been obtained in an internship, clinic, or other similar professional setting.

(8) "Department" means the Rhode Island department of health.

(9) "Director" means the director of the Rhode Island department of health.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1983, ch. 253, § 16; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2011, ch. 41, § 1; P.L. 2011, ch. 76, § 1.)



Chapter 5-44-2 - Licensing of psychologist.

§ 5-44-2 Licensing of psychologist.  (a) In order to protect and safeguard the health and welfare of the people, it is unlawful for any person to represent himself or herself as a psychologist or to use any description of services including the terms "psychology" and "psychological", or any title, abbreviation, sign card, or device to indicate that person is a psychologist unless that person has been certified pursuant to the provisions of this chapter or unless that person falls within an exception provided by § 5-44-23.

(b) It is unlawful for any person to offer services to the public or to render to individuals or groups of individuals services defined as the practice of psychology in § 5-44-1(5), unless that person is licensed pursuant to the provisions of this chapter or falls within an exemption provided by § 5-44-23.

(c) Anyone holding a certificate as a psychologist in this state on July 21, 1992, shall be granted a license as a psychologist under the provisions of this chapter, and shall be licensed to practice psychology within their area of competence as specified in § 5-44-14.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1.)



Chapter 5-44-3 - Board of psychology  Creation  Composition.

§ 5-44-3 Board of psychology  Creation  Composition.  Within the department of professional regulation in the department of health, there shall be a board of psychology consisting of five (5) members as provided by § 5-44-4.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-4 - Board of psychology  Appointment, terms, oath, and removal of members.

§ 5-44-4 Board of psychology  Appointment, terms, oath, and removal of members.  (a) The director of the department of health shall, with the approval of the governor, appoint five (5) electors as members of the board. One member of the board shall be representative of the public, and four (4) shall be psychologists pursuant to this chapter and each of them shall have been engaged in their profession for at least five (5) years. At least one member of the board shall be an academic psychologist.

(b) The director shall, with the approval of the governor, appoint persons to serve on the board for a term of three (3) years and each member shall serve until his or her successor has been appointed and qualified.

(c) The director may remove any member from the board for neglect of any duty required by law, or for incompetence, or unprofessional or dishonorable conduct. Vacancies shall be filled in the same manner as the original appointment was made, for the remainder of the term.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1974, ch. 138, § 1; P.L. 1979, ch. 186, § 1; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-5 - Board of psychology  Organization and meetings.

§ 5-44-5 Board of psychology  Organization and meetings.  (a) The board shall organize immediately after the appointment and qualification of its members.

(b) The board shall annually elect a chairperson and secretary. Meetings may be called by the chairperson or the director of the department of health or by written request of three (3) members of the board. A majority of seats filled shall constitute a quorum. The board shall meet as often as necessary.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1979, ch. 186, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-6 - Board of psychology  General powers.

§ 5-44-6 Board of psychology  General powers.  The board of psychology shall:

(1) Be authorized to recommend to the director for his or her approval the adoption and revision of rules and regulations not inconsistent with law as necessary to enable it to carry into effect the provisions of this chapter.

(2) Determine the tests which applicants for licensure take. The department shall adopt policies to be followed in the examinations, licensure, and renewal of licenses of qualified applicants.

(3) Conduct hearings upon charges calling for the discipline of a license or revocation. The department has the power to issue subpoenas and compel the attendance of witnesses and administer oaths to persons giving testimony at hearings.

(4) The board, or the director shall prosecute all persons violating this chapter and has the power to incur the necessary expenses of prosecution. The board shall keep a record of all its proceedings.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1983, ch. 253, § 16; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-8 - Register of psychologists  Licensing records  Issuance of licenses.

§ 5-44-8 Register of psychologists  Licensing records  Issuance of licenses.  The department shall maintain a register of all psychologists licensed under this chapter which shall be open at all reasonable times to public inspection. The department shall be the custodian of all records pertaining to the licensing of psychologists.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-9 - Qualifications of psychologists.

§ 5-44-9 Qualifications of psychologists.  An applicant for licensure shall submit to the board written evidence acceptable to the department, verified under oath, that the applicant:

(1) Is of good moral character;

(2) Has received a doctorate degree in psychology from a college or university whose program of study for that degree at that time meets or exceeds the stated requirements for approval by the American Psychological Association, or its equivalent in terms of excellence of education and training, or a doctorate degree in an allied field whose education and training requirements are substantially similar to current American Psychological Association standards of accreditation for the granting of a doctorate in psychology;

(3) Has had the requisite supervised experience as deemed acceptable to the board as delineated in the rules and regulations;

(4) Has passed an examination conducted by the board to determine his or her qualification for licensure as a psychologist, or is applying under the provisions of § 5-44-11;

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1983, ch. 253, § 16; P.L. 1992, ch. 469, § 1; P.L. 2000, ch. 204, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-10 - Examinations.

§ 5-44-10 Examinations.  (a) Examinations for licensure shall be conducted by the division as scheduled by the director of the department of health, and shall be offered by the board at least twice a year according to methods and in any subject fields that it deems most practical and expeditious to test the applicant's qualifications.

(1) The board may require examinations to be written or oral, or both.

(2) In any written examination, the identity of the applicant shall not be disclosed to the board until after the examination papers have been graded.

(3) Written examination papers shall be preserved and available to the board for at least two (2) years.

(b) A candidate shall pass the examination upon the affirmative vote of at least two (2) members of the board.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1; P.L. 2009, ch. 310, § 35.)



Chapter 5-44-11 - Licensure without examination.

§ 5-44-11 Licensure without examination.  A licensure as a psychologist may be issued to:

(1) An applicant who has been licensed or certified as a psychologist under the laws of another state, United States territory, or foreign country where the board determines that the requirements are substantially equivalent to those of this state; or

(2) A person who has been certified after examination by the American Board of Examiners in Professional Psychology, if the board determines that the examination is substantially equivalent to, or exceeds, the requirements of the examination approved by the board.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-12 - Application fee.

§ 5-44-12 Application fee.  The applicant applying for licensure as a psychologist shall pay a fee as set forth in § 23-1-54 to the department.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1986, ch. 380, § 1; P.L. 2001, ch. 77, art. 14, § 17; P.L. 2007, ch. 73, art. 39, § 15; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2012, ch. 241, art. 9, § 17.)



Chapter 5-44-13 - Temporary license.

§ 5-44-13 Temporary license.  (a) Pursuant to §§ 5-44-6 and 5-44-23(e) of this chapter and rules and regulations promulgated hereunder, a temporary permit to practice psychology under supervision may be granted to a candidate for licensure who has paid the required fee as set forth in § 23-1-54 and has satisfied the following requirements:

(1) Filed an application for licensure with all required supporting materials;

(2) Has received a doctoral degree in accordance with § 5-44-10, and successfully completed one thousand five hundred (1,500) hours of supervision satisfactory to the board as specified in the rules and regulations;

(3) Shall only practice under the appropriate supervision of a licensed psychologist as delineated in the rules and regulations promulgated hereunder;

(4) Shall refrain from using the title "psychologist" or representing himself or herself as a psychologist other than by using the title "psychology student", "psychology trainee" or "psychology intern", or "psychology resident"; and

(5) The temporary permit shall be valid for a period of two (2) years from the date of issuance.

(b) Temporary permit holders may request from the board a one year extension. Such an extension may be granted at the discretion of the board upon review of the applicant's circumstances. This extension shall only be granted once.

History of Section.
(P.L. 1993, ch. 70, § 1; P.L. 2001, ch. 77, art. 14, § 17; P.L. 2007, ch. 73, art. 39, § 15; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2011, ch. 41, § 1; P.L. 2011, ch. 76, § 1; P.L. 2012, ch. 241, art. 9, § 17.)



Chapter 5-44-14 - Limitation of practice.

§ 5-44-14 Limitation of practice.  The board shall ensure through regulations and enforcement that licensees limit their practice to demonstrated areas of competence as documented by relevant professional education, training, and experience.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1.)



Chapter 5-44-15 - Expiration and renewal of licenses  Continuing education  Lapsed license.

§ 5-44-15 Expiration and renewal of licenses  Continuing education  Lapsed license.  (a) The license of every person licensed under the provisions of this chapter shall expire on the first day of July of the next even-numbered year following the issuance of his or her license.

(b) On or before the first day of May of each even-numbered year, the department shall mail an application for renewal of license to every person to whom a license has been issued or renewed during the cycle.

(c) Every licensed person who desires to renew his or her license shall file with the department a renewal application, executed, together with a renewal fee as set forth in § 23-1-54, on or before the first day of June in each even-numbered year. Upon receipt of a renewal application and payment of the renewal fee, the accuracy of the application shall be verified and the department may grant a renewal license effective July 1st and expiring the June 30th in each even-numbered year.

(d) Every licensed psychologist who desires to continue licensure as a licensed psychologist shall present satisfactory evidence to the board and approved by rule or regulation of the board that the licensed psychologist has completed a prescribed course of continuing licensed psychological education.

(e) Any person who allows his or her license to lapse, by failing to renew it on or before June 1st in each even-numbered year, as provided in this section, may be reinstated by the department on payment of the current renewal fee, plus an additional fee as set forth in § 23-1-54. Any person using the title "psychologist" or offering services defined as the practice of psychology under this chapter during the time his or her license has lapsed is subject to the penalties provided for violation of this chapter.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1976, ch. 166, § 1; P.L. 1992, ch. 469, § 1; P.L. 1993, ch. 138, art. 71, § 4; P.L. 1999, ch. 354, § 13; P.L. 2001, ch. 77, art. 14, § 17; P.L. 2007, ch. 73, art. 39, § 15; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2012, ch. 241, art. 9, § 17.)



Chapter 5-44-16 - Transfers to inactive list  Reinstatement.

§ 5-44-16 Transfers to inactive list  Reinstatement.  (a) A psychologist who does not intend to continue his or her licensure, upon written request to the department may have his or her name transferred to an inactive list, and shall not be required to pay the renewal fee as long as he or she remains inactive.

(b) Should a psychologist wish to resume functioning as a psychologist, he or she must notify the department and remit his or her renewal fee and attestation of completion of the continuing education requirements in accordance with the rules and regulations promulgated hereunder within the immediate two (2) years prior to the applicant's request for licensure reinstatement.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1987, ch. 284, § 1; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-17 - Receipts.

§ 5-44-17 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1989, ch. 126, art. 26, § 7; P.L. 1995, ch. 370, art. 40, § 23.)



Chapter 5-44-18 - Grounds for discipline.

§ 5-44-18 Grounds for discipline.  The board has the power to deny, revoke, or suspend any license issued by the department in accordance with this chapter, or to discipline a psychologist upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license or temporary license;

(2) Is guilty of a felony or of a crime of immorality;

(3) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(4) Is mentally incompetent;

(5) Is incompetent or negligent in the practice of psychology and has violated the provisions of chapter 5-44 or the rules and regulations promulgated hereunder;

(6) Has violated the ethical principles governing psychologists and the practice of psychology, as adopted by the board and in force at the time a charge is made regardless of whether or not the person is a member of any national, regional, or state psychological association; provided, that those ethical principles are a national recognized standard; and departure from or the failure to conform to the minimal standards of acceptable and prevailing psychology practice.

(7) Has practiced as a psychologist or has performed the duties of a psychologist without proper supervision by a psychologist licensed under this chapter unless specifically exempted by this chapter.

(8) Has had their license revoked, suspended, privileges limited or other disciplinary action in another state or jurisdiction, including the voluntary surrender of a license.

(9) Has failed to furnish the department or its legal representative information requested by the board as part of a disciplinary action.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1983, ch. 253, § 16; P.L. 1999, ch. 465, § 7; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-19 - Procedure for discipline.

§ 5-44-19 Procedure for discipline.  (a) When a sworn complaint is filed with the board charging a person with being guilty of any of the actions specified in § 5-44-18, the department shall immediately investigates those charges, or, the board, after investigation, may institute charges.

(b) If the investigation reveals reasonable grounds for believing that the applicant or psychologist is guilty of the charges, the board shall fix a time and place for a hearing, and shall serve a copy of the charges, together with a notice of the time and the place fixed for the hearing, personally upon the accused at least twenty (20) days prior to the time fixed for the hearing.

(2) The board may investigate and render a decision on any disciplinary complaint against anyone practicing psychology (regardless of whether he or she was licensed at the time of the alleged complaint) or that their license has subsequently been surrendered, revoked or not renewed.

(3) The board at its discretion may dismiss or suspend a complaint without a finding as delineated in the rules and regulations so that a person who is the subject of the complaint may participate in colleague assistance program acceptable to the board. The board may suspend a complaint contingent upon the person complying with directions issued by the board. The board may reinstate any suspended complaint at anytime it deems that the person is not in compliance with the directions of the board.

(4) When personal service cannot be effected and that fact is certified by oath by any person authorized to make service, the board shall publish once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the board and shall mail a copy of the charges and of the notice to the accused at his or her last known address.

(5) When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice.

(c) At the hearing, the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses, and to have subpoenas issued by the administrator of professional regulation.

(2) The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the department, which shall be served in accordance with law.

(3) The department shall administer oaths as necessary for the proper conduct of the hearing.

(4) The board is not bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it.

(d) If the accused is found guilty of the charges, the board may refuse to issue a registration to the applicant, or may revoke or suspend his or her license, or discipline that person.

(e) Upon the revocation or suspension of any license, the license holder shall surrender the license to the department who shall indicate same in the licensure verification database.

(f) A revocation or suspension of license may be reviewed at the discretion of the board, or at the initiative of the department who may order a rehearing of the issue if he or she finds cause.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2011, ch. 41, § 1; P.L. 2011, ch. 76, § 1.)



Chapter 5-44-20 - Grounds for discipline without a hearing.

§ 5-44-20 Grounds for discipline without a hearing.  With the approval of the director, the board may temporarily suspend the license of a psychologist without a hearing if the board finds that evidence in its possession indicates that a psychologist continuing in practice would constitute an immediate danger to the public. In the event that the board temporarily suspends the license of a psychologist without a hearing by the board, a hearing must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1983, ch. 253, § 16; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-21 - Penalty for violations.

§ 5-44-21 Penalty for violations.  (a) It is a misdemeanor for any person, in offering his or her services to the public, to:

(1) Use in connection with his or her name any designation tending to imply that he or she is a psychologist, or any description of services tending to imply that he or she is engaged in the practice of psychology or to render services defined as the practice of psychology, unless licensed or exempted under the provisions of this chapter;

(2) Use in connection with his or her name any designation tending to imply that he or she is a psychologist, or to render services defined as the practice of psychology, during the time his or her license issued under the provision of this chapter is suspended or revoked;

(3) Otherwise violate any of the provisions of this chapter or the rules and regulations promulgated hereunder.

(b) All these misdemeanors shall be punishable by a fine of not more than five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1992, ch. 469, § 1; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-22 - Injunction of violations.

§ 5-44-22 Injunction of violations.  When it appears to the board that any person is violating any of the provisions of this chapter, the director may institute an action, commenced in the name of the board, to enjoin that violation in a court of competent jurisdiction. That court may enjoin any person from violating any of the provisions of this chapter, without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-23 - Persons and practices exempt.

§ 5-44-23 Persons and practices exempt.  (a) No provisions of this chapter shall be construed to prevent members of other recognized professions that are licensed, certified, or regulated for independent practice of that profession under the laws of this state from rendering services consistent with their professional training and code of ethics; provided, that they do not represent themselves to be psychologists. Recognized members of the clergy shall not be restricted from functioning in their ministerial capacity; provided, that they do not represent themselves to be psychologists.

(b) Nothing in this chapter shall be construed to prohibit teachers, guidance personnel, social workers, and school psychologists in public or private school, from full performance of their duties; nor to prohibit the use of psychological techniques by business or industrial organizations or companies for employment, placement, evaluation, promotion, or job adjustment of their own officers or employees.

(c) Nothing in this section shall be construed as prohibiting the use of consultants who are defined as qualified mental retardation professionals under the Code of Federal Regulations (CFR) 42, § 483.430, by facilities licensed as intermediate care facilities for people who are mentally retarded by the department of mental health, retardation and hospitals.

(d) Nothing in this chapter shall be construed as permitting the licensed psychologist to practice medicine as defined by the laws of this state.

(e) Nothing in this section shall be construed as permitting those persons identified in subsections (b) and (f) of this section to offer their services to any persons or organizations other than those listed in subsection (f) of this section as consultants or to accept remuneration for any psychological services other than that of their institutional salaries or fees unless they have been licensed under this chapter or exempted under subsection (a) of this section.

(f) Nothing in this chapter limits the professional pursuits of any non-licensed psychologists, psychology students, psychology trainees, psychology residents, or persons rendering psychological services as an employee of a licensed hospital, accredited educational institution, authorized community mental health clinic or center, government or medical agency, while functioning under the title conferred upon him or her by the administration of any hospital, educational institution or agency.

(g) Those organizations listed in subsection (f) of this section include all facilities, agencies, or institutions regulated and/or licensed by the department of health, the department of elementary and secondary education, the department of children, youth and families and the department of mental health, retardation and hospitals.

(h) A psychologist licensed or certified in another state, or United States territory may perform psychological services in the state of Rhode Island without obtaining a license for up to ten (10) calendar days per calendar year with no more than five (5) days of this activity occurring consecutively. The calendar day limit shall not apply to service as an expert witness in a legal proceeding.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 1979, ch. 380, § 1; P.L. 1992, ch. 469, § 1; P.L. 1999, ch. 83, § 2; P.L. 1999, ch. 130, § 2; P.L. 1999, ch. 354, § 13; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1; P.L. 2011, ch. 41, § 1; P.L. 2011, ch. 76, § 1.)



Chapter 5-44-24 - Enforcement.

§ 5-44-24 Enforcement.  The director shall enforce the provisions of this chapter. He or she, or his or her authorized agents, and the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 1969, ch. 233, § 2; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)



Chapter 5-44-25 - Severability.

§ 5-44-25 Severability.  The provisions of this chapter are severable, and if any of this chapter's provisions are held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1969, ch. 233, § 2.)



Chapter 5-44-26 - Appeals from director and board.

§ 5-44-26 Appeals from director and board.  Any person aggrieved by any decision or ruling of the director or the board may appeal to the superior court in the manner provided in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1983, ch. 253, § 17; P.L. 2008, ch. 303, § 1; P.L. 2008, ch. 416, § 1.)






Chapter 5-45 - Nursing Home Administrators

Chapter 5-45-1 - Board of examiners  Creation  Composition  Appointment, terms, oath, and removal of members  Meetings.

§ 5-45-1 Board of examiners  Creation  Composition  Appointment, terms, oath, and removal of members  Meetings.  (a) Within the department of health, there shall be a board of examiners for nursing home administrators. The board shall be appointed by the director of the department of health, with the approval of the governor, and shall consist of seven (7) persons who shall be certified electors of this state.

(1) Three (3) members of the board shall be persons licensed as nursing home administrators pursuant to the provisions of this chapter.

(2) Two (2) members of the board shall be representatives from senior citizen groups.

(3) On June 1, 1979, two (2) additional qualified members are appointed. One shall be a nurse who is licensed in the state, is a graduate of an accredited school of nursing, and has been actively engaged in nursing service for at least two (2) years immediately preceding appointment or reappointment. The other member shall be a physician licensed to practice medicine in this state, who has been actively engaged in the practice of medicine for at least two (2) years immediately preceding appointment or reappointment. The physician and nurse members of the board shall be representative of those persons of the profession concerned with the care and treatment of chronically ill or infirm elderly patients.

(4) A majority of the board members may not be representative of a single profession or category of institution, and members who are not representative of institutions may not have a direct financial interest in any nursing home. Licensed nursing home administrators shall be considered representatives of institutions for the purpose of this section.

(b) Members shall be appointed to a term of three (3) years. No member shall serve more than two (2) terms. The director of the department of health shall, with the approval of the governor, appoint to vacancies, as they occur, a qualified person to serve on the board for the remainder of the term and until his or her successor is appointed and qualified.

(c) The director of the department of health may remove, after a hearing and with the approval of the governor, any member of the board for neglect of any duty required by law or for any incompetency, unprofessional or dishonorable conduct. Vacancies shall be filled in the same manner as the original appointment was made for the remainder of the term. Before beginning his or her term of office, each member shall take the oath prescribed by law for state officers, a record of which shall be filed with the secretary of state.

(d) The director shall appoint a chairperson. No member shall serve as chairperson for more than three (3) years.

(e) Four (4) members of the board shall constitute a quorum.

(f) The members of the board shall serve without compensation.

(g) Meetings shall be called by the director of the department of health, or his or her authorized designee, or by a majority of the members of the board.

(h) The administrator of professional regulation of the department of health, as provided by chapter 26 of this title shall serve as administrative agent of the board.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1978, ch. 227, § 1; P.L. 1979, ch. 170, § 1; P.L. 1994, ch. 91, § 1.)



Chapter 5-45-2 - Functions of the department of health.

§ 5-45-2 Functions of the department of health.  It is the function of the department of health to:

(1) Develop, impose, and enforce standards, which must be met by individuals in order to receive a license as a nursing home administrator. These standards shall be designed to insure that nursing home administrators will be individuals who are of good character and are suitable, and who, by training or experience in the field of institutional administration, shall be qualified to serve as nursing home administrators;

(2) Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as nursing home administrators, comply with the requirements of those standards;

(3) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the department to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of those standards;

(4) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state, with a view to improving the standards imposed for the licensing of those administrators, and of procedures and methods for enforcing those standards with respect to licensed nursing home administrators.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-3 - Board of examiners  Functions.

§ 5-45-3 Board of examiners  Functions.  (a) It is the function of the board to:

(1) Conduct examinations as required by the department and to act in an advisory capacity to the department in all matters pertaining to the licensing of nursing home administrators;

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets those standards, subject to the approval of the director;

(3) Recommend to the department the issuance of licenses and registrations to individuals determined, after application of those techniques, to meet those standards; and to recommend to the director the revocation or suspension of licenses or registrations previously issued; and to recommend disciplinary action to be taken against a nursing home administrator, including placing a licensee on probation, and ordering continuing education or professional mentoring by nursing facility professionals in any case where the individual holding that license or registration is determined substantially to have failed to conform to the requirements of those standards or when a nursing facility under the administrator's control has been found on its survey to have continued poor performance or is repeatedly unable to remain in compliance with standards; and

(4) Adopt, on or before January 1, 1995, with the approval of the director of the department of health, rules and regulations governing a mandatory program of continuing education for nursing home administrators.

(b) Programs for continuing education for nursing facility administrators may be presented by:

(1) The Rhode Island Health Care Association;

(2) The Rhode Island Association of Facilities for the Aging;

(3) The American College of Health Care Administrators;

(4) The Alliance for Better Nursing Home Care;

(5) Nationally recognized associations of the groups listed in subdivisions (1)  (4) of this subsection;

(6) Any accredited college or university; or

(7) Any organizations authorized and approved by the department.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1979, ch. 170, § 1; P.L. 1980, ch. 82, § 1; P.L. 1994, ch. 91, § 1; P.L. 2005, ch. 157, § 3; P.L. 2005, ch. 249, § 3.)



Chapter 5-45-4 - Definitions.

§ 5-45-4 Definitions.  For the purpose of this chapter, and as used in it:

(1) "Board" means the board of examiners for nursing home administrators established by this chapter.

(2) "Department" means the department of health.

(3) "Designee" means any subordinate official of the department authorized by the director to carry out any of the powers and responsibilities granted to him or her by this chapter.

(4) "Director" means the director of the department of health.

(5) "Nursing home" means any facility providing nursing care to any in-patient, which is required to be licensed under any law or regulation of the state, and which is further defined as a skilled nursing home by the licensing authority of the state.

(6) "Nursing home administrator" means the individual responsible for planning, organizing, directing, and controlling the operation of the nursing home, whether or not those functions are shared by one or more other persons.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-5 - Administrator's license required to operate nursing home.

§ 5-45-5 Administrator's license required to operate nursing home.  No nursing home shall operate except under the supervision of a nursing home administrator, and no person shall be a nursing home administrator unless he or she is the holder of a sufficient nursing home administrator's license issued pursuant to this chapter.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-6 - Licensing function of department of health  Term of licenses  Appeal of license denials, suspensions, or revocations.

§ 5-45-6 Licensing function of department of health  Term of licenses  Appeal of license denials, suspensions, or revocations.  The department shall license nursing home administrators in accordance with rules and regulations adopted by the board with the approval of the director. A nursing home administrator's license shall be nontransferable and shall be valid until the following June 30th, or until surrendered for cancellation, or suspended or revoked for violation of this chapter or any other laws or regulations relating to the proper operation of a nursing home. Any denial of issuance or renewal, or any suspension or revocation shall be subject to review upon the timely request of the licensee and pursuant to Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-7 - Qualification for licensure.

§ 5-45-7 Qualification for licensure.  In order to be eligible for licensure pursuant to this chapter, a person shall:

(1) Be not less than eighteen (18) years of age and of good moral character.

(2) Have satisfactorily completed a course of instruction and training approved by the department. The course shall be designed as to content and administered as to present sufficient knowledge of the needs properly to be served by nursing homes, laws governing the operation of nursing homes and the protection of the interests of patients in the nursing homes, and the elements of good nursing home administration.

(3) Have passed an examination conducted by the board and designed to test for competence in the subject matter referred to in subdivision (2) of this section. Where the department deems it appropriate for purposes of according with religious teachings, the examination of an individual may exclude any subjects which could be considered in derogation of, or in conflict with, the teachings and practice of any recognized religious faith. Any license issued on the basis of that abridged examination shall be annotated to designate the appropriate limitation of the type of facility of which the licensed individual may be an administrator.

(4) Pay licensure fees as set forth in § 23-1-54.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1978, ch. 124, § 1; P.L. 1986, ch. 391, § 1; P.L. 2012, ch. 241, art. 9, § 18.)



Chapter 5-45-8 - Licensure in other jurisdictions.

§ 5-45-8 Licensure in other jurisdictions.  The department may issue a nursing home administrator's license without examination, to any person who holds a current license in good standing as a nursing home administrator from another jurisdiction; provided, that the department finds that the individual meets education and experience requirements as established by the department regulation.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1999, ch. 150, § 1.)



Chapter 5-45-9 - Courses of instruction and training.

§ 5-45-9 Courses of instruction and training.  If the department finds that there are not a sufficient number of courses of instruction and training conducted within the state to meet the requirements of this chapter, it may conduct one or more of these courses, and make provisions for those courses and their accessibility to residents of this state. The board of governors for higher education shall cooperate with the department in establishing and conducting those courses.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-10 - Renewal of licenses  Continuing education.

§ 5-45-10 Renewal of licenses  Continuing education.  (a) Every holder of a nursing home administrator's license shall renew it every two (2) years by applying to the department on forms provided by that agency.

(b) Each renewal application shall be accompanied by the fee as set forth in § 23-1-54.

(c) Beginning January 1, 1996, proof of satisfactory completion of a minimum of forty (40) clock hours of continuing education every two (2) years must be submitted with the renewal application.

(d) Renewals shall be granted as a matter of course, unless the agency finds the applicant has acted or failed to act in a manner or under circumstances that would constitute grounds for suspension or revocation of a license.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1978, ch. 124, § 1; P.L. 1993, ch. 138, art. 71, § 6; P.L. 1994, ch. 91, § 1; P.L. 2001, ch. 77, art. 14, § 18; P.L. 2007, ch. 73, art. 39, § 16; P.L. 2012, ch. 241, art. 9, § 18.)



Chapter 5-45-11 - Penalty for violations.

§ 5-45-11 Penalty for violations.  It is a misdemeanor punishable by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than one year, or both, for any person to:

(1) Sell or fraudulently obtain or furnish any license or aid or abet in this violation;

(2) Practice as a nursing home administrator under cover of any license or registration illegally or fraudulently obtained or unlawfully issued;

(3) Practice as a nursing home administrator, or use in connection with his or her name any designation tending to imply that he or she is a nursing home administrator, unless licensed and registered to practice under the provisions of this chapter;

(4) Practice as a nursing home administrator during the time his or her license or registration issued under the provisions of this chapter, is suspended or revoked; or

(5) Violate any of the provisions of this chapter.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-12 - Disciplinary proceedings  Grounds for discipline.

§ 5-45-12 Disciplinary proceedings  Grounds for discipline.  (a) The department may suspend, revoke or refuse to renew any license issued under this chapter, or may reprimand, censure, or discipline a licensee or may require participation in continuing education, or professional mentoring or may place an administrator on probation in accordance with the provisions of this section, upon decision and after a hearing as provided by chapter 35 of title 42, upon proof that the licensee engaged in unprofessional conduct. Unprofessional conduct includes, but is not limited to, any of the following:

(1) Being unfit or incompetent by reason of negligence, habits, or other causes;

(2) Violating any of the provisions of this chapter or the rules enacted in accordance with it; or acting in a manner inconsistent with the health and safety of the patients of the nursing facility in which he or she is the administrator;

(3) Engaging in fraud or deceit in the practice of nursing home administration, or in his or her admission to this practice;

(4) Being convicted in a court of competent jurisdiction, either within or without this state, of a felony.

(5) Failing to conform to minimal standards of acceptable and prevailing practice of nursing home administration.

(b) If a nursing home administrator is placed on probation, the department may require the licensee to:

(1) Report regularly to the department on matters that are the basis of the probation;

(2) Limit practice to the areas prescribed by the department; or

(3) Complete a prescribed program of continuing professional education until the licensee attains a degree of skill satisfactory to the department in those areas that are the basis of the probation.

History of Section.
(P.L. 1970, ch. 306, § 1; P.L. 1997, ch. 61, § 1; P.L. 2005, ch. 157, § 3; P.L. 2005, ch. 249, § 3.)



Chapter 5-45-13 - Rules and regulations.

§ 5-45-13 Rules and regulations.  The department is empowered to make any changes in rules and regulations established pursuant to this chapter necessary to conform with federal statutes and regulations relating to the licensure of nursing home administrators.

History of Section.
(P.L. 1970, ch. 306, § 1.)



Chapter 5-45-14 - Receipts.

§ 5-45-14 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 17; P.L. 1995, ch. 370, art. 40, § 24.)






Chapter 5-46 - Automobile Clubs

Chapter 5-46-1 - Posting of surety bonds.

§ 5-46-1 Posting of surety bonds.  No automobile club, motor club, association, corporation, firm, or person engaged in any trade or business involving contractual reimbursement for towing, fines, accidental injury or death benefits, or engaged in the business of an automobile club, motor club, or traveler's club, shall issue any contract, policy, agreement, or engage in that business until it has placed upon deposit with the state treasurer the sum of one hundred thousand dollars ($100,000) in cash, securities, or a surety bond. This section shall not apply to any club, corporation, or person which has placed upon deposit an equivalent amount in cash or surety bond with the state treasurer or insurance commissioner of any other state, and has placed on record as evidence of that deposit, with the secretary of state, a certified copy of the receipt of that deposit or bond and any renewal of it.

History of Section.
(P.L. 1972, ch. 102, § 1.)






Chapter 5-47 - Wrecking Contractors

Chapter 5-47-1 - Safeguards at demolition sites.

§ 5-47-1 Safeguards at demolition sites.  Any person, firm, corporation, or other business entity engaged in the demolition of any building or other structure shall provide adequate safeguards for the protection of the general public, and shall be responsible to keep the area of the demolition free from unnecessary debris, and police the area of the demolition each day until the job is completed.

History of Section.
(P.L. 1972, ch. 150, § 1.)



Chapter 5-47-2 - Reimbursements to municipal or volunteer fire fighters.

§ 5-47-2 Reimbursements to municipal or volunteer fire fighters.  If it is necessary to utilize the personnel and equipment of the municipal fire department or voluntary fire department because of a fire at the demolition site, the person, firm, corporation, or other business entity engaged in the demolition shall reimburse the municipality or the voluntary fire department for the use of the fire equipment and personnel hours required to extinguish the fire.

History of Section.
(P.L. 1972, ch. 150, § 1.)






Chapter 5-48 - Speech Pathology and Audiology

Chapter 5-48-1 - Purpose and legislative intent  Definitions.

§ 5-48-1 Purpose and legislative intent  Definitions.  (a) It is declared to be a policy of this state that the practice of speech language pathology and audiology is a privilege granted to qualified persons and that, in order to safeguard the public health, safety, and welfare, protect the public from being misled by incompetent, unscrupulous, and unauthorized persons, and protect the public from unprofessional conduct by qualified speech language pathologists and audiologists, it is necessary to provide regulatory authority over persons offering speech language pathology and audiology services to the public.

(b) The following words and terms when used in this chapter have the following meaning unless otherwise indicated within the context:

(1) "Audiologist" means an individual licensed by the board to practice audiology.

(2) "Audiology" means the application of principles, methods, and procedures related to hearing and the disorders of the hearing and balance systems, to related language and speech disorders, and to aberrant behavior related to hearing loss. A hearing disorder in an individual is defined as altered sensitivity, acuity, function, processing, and/or damage to the integrity of the physiological auditory/vestibular systems.

(3) "Audiology support personnel" means individuals who meets minimum qualifications, established by the board, which are less than those established by this chapter as necessary for licensing as an audiologist, who do not act independently, and who work under the direction and supervision of an audiologist licensed under this chapter who has been actively working in the field for twenty-four (24) months after completion of the postgraduate professional experience and who accepts the responsibility for the acts and performances of the audiology assistant while working under this chapter.

(4) "Board" means the state board of examiners for speech language pathology and audiology.

(5) "Clinical fellow" means the person who is practicing speech language pathology under the supervision of a licensed speech language pathologist while completing the postgraduate professional experience as required by this chapter.

(6) "Department" means the Rhode Island department of health.

(7) "Director" means the director of the Rhode Island department of health.

(8) "Person" means an individual, partnership, organization, or corporation, except that only individuals can be licensed under this chapter.

(9) "Practice of audiology" means rendering or offering to render any service in audiology, including prevention, screening, and identification, evaluation, habilitation, rehabilitation; participating in environmental and occupational hearing conservation programs, and habilitation and rehabilitation programs including hearing aid and assistive listening device evaluation, prescription, preparation, dispensing, and/or selling and orientation; auditory training and speech reading; conducting and interpreting tests of vestibular function and nystagmus; conducting and interpreting electrophysiological measures of the auditory pathway; cerumen management; evaluating sound environment and equipment; calibrating instruments used in testing and supplementing auditory function; and planning, directing, conducting or supervising programs that render or offer to render any service in audiology.

(ii) The practice of audiology may include speech and/or language screening to a pass or fail determination, for the purpose of initial identification of individuals with other disorders of communication.

(iii) A practice is deemed to be the "practice of audiology" if services are offered under any title incorporating such word as "audiology", "audiologist", "audiometry", "audiometrist", "audiological", "audiometrics", "hearing therapy", "hearing therapist", "hearing clinic", "hearing clinician", "hearing conservation", "hearing conservationist", "hearing center", "hearing aid audiologist", or any similar title or description of services.

(10) "Practice of speech language pathology" means rendering or offering to render any service in speech language pathology including prevention, identification, evaluation, consultation, habilitation, rehabilitation; determining the need for augmentative communication systems, dispensing and selling these systems, and providing training in the use of these systems; and planning, directing, conducting, or supervising programs that render or offer to render any service in speech language pathology.

(ii) The practice of speech language pathology may include nondiagnostic pure tone air conduction screening, screening tympanometry, and acoustic reflex screening, limited to a pass or fail determination, for the purpose of performing a speech and language evaluation or for the initial identification of individuals with other disorders of communication.

(iii) The practice of speech language pathology also may include aural rehabilitation, which is defined as services and procedures for facilitating adequate receptive and expressive communication in individuals with hearing impairment.

(iv) A practice is deemed to be the "practice of speech language pathology" if services are offered under any title incorporating such words as "speech pathology", "speech pathologist", "speech therapy", "speech therapist", "speech correction", "speech correctionist", "speech clinic", "speech clinician", "language pathology", "language pathologist", "voice therapy", "voice therapist", "voice pathology", "voice pathologist", "logopedics", "logopedist", "communicology", "communicologist", "aphasiology", "aphasiologist", "phoniatrist", or any similar title or description of services.

(11) "Regionally accredited" means the official guarantee that a college or university or other educational institution is in conformity with the standards of education prescribed by a regional accrediting commission recognized by the United States Secretary of Education.

(12) "Speech language pathologist" means an individual who is licensed by the board to practice speech language pathology.

(13) "Speech language pathology" means the application of principles, methods, and procedures for prevention, identification, evaluation, consultation, habilitation, rehabilitation, instruction, and research related to the development and disorders of human communication. Disorders are defined to include any and all conditions, whether of organic or non-organic origin, that impede the normal process of human communication in individuals or groups of individuals who have or are suspected of having these conditions, including, but not limited to, disorders and related disorders of:

(i) Speech: articulation, fluency, voice, (including respiration, phonation and resonance);

(ii) Language (involving the parameters of phonology, morphology, syntax, semantics and pragmatics; and including disorders of receptive and expressive communication in oral, written, graphic, and manual modalities);

(iii) Oral, pharyngeal, laryngeal, cervical esophageal, and related functions (e.g., dysphasia, including disorders of swallowing and oral function for feeding; oro-facial myofunctional disorders);

(iv) Cognitive aspects of communication (including communication disability and other functional disabilities associated with cognitive impairment); and

(v) Social aspects of communication (including challenging behavior, ineffective social skills, lack of communication opportunities).

(14) "Speech language support personnel" means individuals who meet minimum qualifications established by the board, which are less than those established by this chapter as necessary for licensing as a speech language pathologist, who do not act independently, and who work under the direction and supervision of a speech language pathologist licensed under this chapter who has been actively working in the field for twenty-four (24) months after completion of the postgraduate professional experience and who accepts the responsibility for the acts and performances of the speech language pathology assistant while working under this chapter. Speech language support personnel shall be registered with the board within thirty (30) days of beginning work, or the supervising speech language pathologist will be assessed a late filing fee as set forth in § 23-1-54.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 1999, ch. 354, § 14; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1; P.L. 2007, ch. 73, art. 39, § 17; P.L. 2012, ch. 241, art. 9, § 19.)



Chapter 5-48-2 - Board of examiners  Composition  Appointments, terms and qualifications of members.

§ 5-48-2 Board of examiners  Composition  Appointments, terms and qualifications of members.  (a) There exists within the department of health a board of examiners of speech language pathology and audiology. The board shall consist of five (5) persons who are residents of the state, and who have worked within the state for at least one year prior to their appointments.

(1) Two (2) members shall be speech language pathologists who have practiced speech language pathology for at least five (5) years preceding appointment, are currently practicing speech language pathology, and hold active and valid licensure for the practice of speech language pathology in this state.

(2) One member shall be an audiologist who has practiced audiology for at least five (5) years immediately preceding appointment, is currently practicing audiology, and holds active and valid licensure for the practice of audiology in this state.

(3) One member shall be an otolaryngologist who holds certification by the American Academy of Otolaryngology  head and neck surgery, who is currently practicing otolaryngology, and holds active and valid licensure as a physician within this state.

(4) One member shall be a representative of the consumer public who is not associated with or financially interested in the practice or business of speech language pathology or audiology.

(b) All appointments to the board shall be for the term of three (3) years. Members shall serve until the expiration of the term for which they have been appointed or until their appointed successors are qualified.

(c) When a vacancy upon the board occurs, the director of the department of health shall, with the approval of the governor, appoint persons who are working within the state to fill the remainder of the vacant term.

(d) The board shall reorganize annually during the month of January and shall select a chairperson.

(e) A majority of currently filled positions shall constitute a quorum to do business.

(f) No person shall be appointed to serve more than two (2) consecutive terms.

(g) The first board and all future members shall be appointed by the director of the department of health, with the approval of the governor.

(h) The director of the department of health, with the approval of the governor, may remove any member of the board for dishonorable conduct, incompetency, or neglect of duty.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 1999, ch. 354, § 14; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-3 - Board of examiners  Duties and powers  Meetings  Compensation of members.

§ 5-48-3 Board of examiners  Duties and powers  Meetings  Compensation of members.  (a) The board shall administer, coordinate, and enforce the provisions of this chapter, evaluate the qualifications of applicants, and may issue subpoenas, examine witnesses, and administer oaths, conduct hearings, and at its discretion investigate allegations of violations of this chapter and impose penalties if any violations of the chapter have occurred.

(b) The board shall conduct hearings and keep records and minutes as necessary to an orderly dispatch of business.

(c) The board shall, with the approval of the director of the department of health, adopt, amend or repeal rules and regulations, including, but not limited to, regulations that delineate qualifications for licensure and establish standards of professional conduct. Following their adoption, the rules and regulations shall govern and control the professional conduct of every person who holds a license to practice speech language pathology or audiology in this state.

(d) The board shall make available complete lists of the names and addresses of all licensed speech language pathologists and/or audiologists.

(e) The board may request legal advice and assistance from the appropriate state legal officer.

(f) Regular meetings of the board shall be held at the times and places that it prescribes, and special meetings may be held upon the call of the chairperson; provided, that at least one regular meeting shall be held each year.

(g) The conferral or enumeration of specific powers in this chapter shall not be construed as a limitation of the general powers conferred by this section. No member of the board shall be liable to civil action for any act performed in good faith in the performance of his or her duties as prescribed by this chapter.

(h) Board members shall serve without compensation.

(i) The board may suspend the authority of any registered speech language pathologist or audiologist to practice speech language pathology or audiology for failure to comply with any of the requirements of this chapter.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-4 - Board examiners  Seal  Authentication of records.

§ 5-48-4 Board examiners  Seal  Authentication of records.  The board shall adopt the state seal by which it authenticates its proceedings. Copies of the proceedings, records, and acts of the board, and certificates purporting to relate the facts concerning those proceedings, records, and acts, signed by the secretary and authenticated by that seal, shall be evidence in all courts of this state.

History of Section.
(P.L. 1973, ch. 143, § 1.)



Chapter 5-48-5 - Receipts.

§ 5-48-5 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1989, ch. 126, art. 26, § 8; P.L. 1995, ch. 370, art. 40, § 25.)



Chapter 5-48-6 - Licensure and regulation of speech language pathologists and audiologists.

§ 5-48-6 Licensure and regulation of speech language pathologists and audiologists.  (a) Licensure shall be granted in either speech language pathology or audiology independently. A person may be licensed in both areas if he or she meets the respective qualifications.

(b) No person shall practice as, advertise as, or use the title of speech pathologist or audiologist as defined in § 5-48-1 in this state unless he or she is licensed in accordance with the provisions of the laws of the state.

(c) Registered speech language pathologists and/or audiologists may render services under the terms and provisions of the workers' compensation and rehabilitation laws.

(d) A provisional license for the clinical fellow (defined in § 5-48-1(b)(5)) shall be required in speech language pathology for that period of postgraduate professional experience as required in § 5-48-7. A provisional license shall authorize an individual to practice speech-language pathology solely in connection with the completion of the supervised postgraduate professional experience.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-7 - Qualifications of applicants for a license as a speech language pathologist.

§ 5-48-7 Qualifications of applicants for a license as a speech language pathologist.  To be eligible for licensure by the board as a speech language pathologist the applicant must:

(1) Be of good moral character;

(2) Apply to the department, upon a form prescribed by the department;

(3) Submit the appropriate application fee;

(4) Submit an official transcript indicating possession of a master's degree or a doctorate degree or equivalent in speech language pathology from an educational institution accredited by the Council on Academic Accreditation (CAA) of the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board. The degree shall consist of course work in accordance with the current minimum requirements for the certificate of clinical competence issued by the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board and delineated in the rules and regulations;

(5) Complete supervised clinical practicum experiences from an educational institution or its cooperating programs. The content of the practicum shall be in accordance with the current minimum requirements for the certificate of clinical competence issued by the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board and delineated in the rules and regulations;

(6) Pass a national examination in speech language pathology as required by the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board and delineated in the rules and regulations;

(7) Present verification of a certificate of clinical competence from the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board; and

(8) If applicable, present evidence from the board of speech language pathology in each state in which the applicant has held or holds licensure to be submitted to the board of this state, attesting to the licensure status of the applicant during the time period the applicant held licensure in said state.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-7.1 - Qualifications for a provisional license for a speech language pathologist.

§ 5-48-7.1 Qualifications for a provisional license for a speech language pathologist.  (a) To be eligible for provisional licensure by the board, the speech language pathologist applicant must submit an application with the required application fee and be in compliance with the requirements of § 5-48-7(1), (4), (5) and (6).

(b) In addition to the requirements of subsection (a) of this section, content of the supervised postgraduate professional experience shall meet the standards of a trainee or fellow of speech pathology as required by the American Speech Language Hearing Association (ASHA) or other national accrediting association as may be approved by the board.

(c) If the postgraduate professional experience extends beyond one year, provisional licensure must be renewed annually and not exceed thirty-six (36) months past the initiation of the professional experience.

(d) The provisional licensure shall expire ninety (90) days after the end of the postgraduate professional experience.

History of Section.
(P.L. 1998, ch. 366, § 2; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-7.2 - Qualifications for license as an audiologist.

§ 5-48-7.2 Qualifications for license as an audiologist.  Persons seeking initial licensure as an audiologist on or after January 1, 2008 shall meet the following requirements:

(1) Be of good moral character;

(2) Apply to the board, upon a form prescribed by the board;

(3) Submit the appropriate application fee;

(4) Submit an official transcript indicating possession of an earned doctorate degree in audiology from a regionally accredited educational institution as delineated in the rules and regulations;

(5) Pass a national examination in audiology approved by the board and delineated in the rules and regulations;

(6) Present evidence of practicum experience that is equivalent to a minimum of twelve (12) months of full-time, supervised experience, that may be completed as part of the graduate degree, as delineated in the rules and regulations;

(7) If applicable, present evidence from the board of audiology in each state in which the applicant has held or holds licensure to be submitted to the board of this state, attesting to the licensure status of the applicant during the time period the applicant held licensure in said state;

(8) Any other requirements as set forth in the rules and regulations.

History of Section.
(P.L. 2007, ch. 33, § 3; P.L. 2007, ch. 39, § 3.)



Chapter 5-48-7.3 - Qualifications for audiologists licensed in alternate jurisdictions.

§ 5-48-7.3 Qualifications for audiologists licensed in alternate jurisdictions.  Persons licensed as an audiologist in alternate jurisdictions on or before January 1, 2008 shall meet the requirements of this state that were in effect at the time of initial licensure in the alternate jurisdiction.

History of Section.
(P.L. 2007, ch. 33, § 4; P.L. 2007, ch. 39, § 4.)



Chapter 5-48-9 - Fees  Late filing  Inactive status  Filing fees for support personnel registration.

§ 5-48-9 Fees  Late filing  Inactive status  Filing fees for support personnel registration.  (a) The board may charge an application fee; a biennial license renewal fee payable before July 1 of even years (biennially); or a provisional license renewal fee as set forth in § 23-1-54 payable annually from the date of issue.

(b) Any person who allows his or her license to lapse by failing to renew it on or before the thirtieth (30th) day of June of even years (biennially), may be reinstated by the board on payment of the current renewal fee plus an additional late filing fee as set forth in § 23-1-54.

(c) An individual licensed as a speech language pathologist and/or audiologist in this state, not in the active practice of speech-language pathology or audiology within this state during any year, may upon request to the board, have his or her name transferred to an inactive status and shall not be required to register biennially or pay any fee as long as he or she remains inactive. Inactive status may be maintained for no longer than two (2) consecutive licensing periods, after which period licensure shall be terminated and reapplication to the board shall be required to resume practice.

(d) Any individual whose name has been transferred to an inactive status may be restored to active status within two (2) licensing periods without a penalty fee, upon the filing of:

(1) An application for licensure renewal, with a licensure renewal fee as set forth in § 23-1-54 made payable by check to the general treasurer of the state of Rhode Island; and

(2) Any other information that the board may request.

(e) Audiology and speech language pathology support personnel shall be registered with the board within thirty (30) days of beginning work, or the supervising audiologist or speech language pathologist shall be assessed a late filing fee as set forth in § 23-1-54.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1978, ch. 66, § 1; P.L. 1991, ch. 329, § 1; P.L. 1993, ch. 138, art. 71, § 8; P.L. 1998, ch. 366, § 1; P.L. 1999, ch. 354, § 14; P.L. 2001, ch. 77, art. 14, § 19; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1; P.L. 2007, ch. 73, art. 39, § 17; P.L. 2012, ch. 241, art. 9, § 19.)



Chapter 5-48-9.1 - Continuing education.

§ 5-48-9.1 Continuing education.  (a) On or before the thirtieth (30th) day of June of even years, every person licensed to practice speech language pathology and/or audiology within this state shall complete not less than twenty (20) clock hours of continuing education within the preceding two (2) years and be able to present satisfactory evidence of completion to the board.

(2) Those persons holding licensure in both speech language pathology and audiology must have completed and have evidence of completion of not less than thirty (30) clock hours of continuing education within the preceding two (2) years.

(b) Continuing education hours may not be carried over from one renewal period to the next.

(c) The board at its discretion may extend, reduce, or waive the requirement for continuing education for hardship or other extenuating circumstances as the board deems appropriate.

History of Section.
(P.L. 1998, ch. 366, § 2.)



Chapter 5-48-10 - Persons and practices exempted.

§ 5-48-10 Persons and practices exempted.  The provisions of this chapter do not apply to:

(1) A qualified person licensed, registered, certified, or credentialed in this state under any other law who is practicing the profession or business for which he or she is licensed, registered, certified, or credentialed, in the setting for which the licensure, registration, certification, or credential pertains and performs services within their authorized scope of practice.

(2) This chapter specifically excludes those persons who commercially fit and sell hearing aids; provided, that those persons do not receive a separate and/or additional fee for testing or interpreting tests of hearing; and provided, that those persons do not represent themselves as audiologists as defined in this chapter. This subdivision does not preclude remuneration for any other service offered solely in conjunction with the fitting or maintaining of a hearing aid.

(3) No one shall be exempt under subdivision (1) of this section for that portion of his or her time spent as a private practitioner. If he or she performs any work as a speech language pathologist or audiologist for which a fee may be paid by the recipient of the service as part of a private practice apart from his or her position with the government, a license must be held.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1.)



Chapter 5-48-11 - Grounds for suspension or revocation of licenses.

§ 5-48-11 Grounds for suspension or revocation of licenses.  The license of any speech language pathologist and/or audiologist may be suspended or revoked by the board upon proof that he or she:

(1) Fraudulently or deceptively obtained or attempted to obtain a license for the applicant, licensee, holder, or for another;

(2) Fraudulently or deceptively used a license;

(3) Altered a license;

(4) Aided or abetted unlicensed practice;

(5) Committed fraud and deceit in the practice of speech language pathology or of audiology, including, but not limited to:

(i) Using or promoting, or causing the use of, any misleading, deceiving, or untruthful advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation;

(ii) Falsely representing the use or availability of services or advice of a physician;

(iii) Misrepresenting the applicant, licensee, or holder by using the word "doctor" or any similar word, abbreviation, or symbol, if the use is not accurate or if the degree was not obtained from an accredited institution;

(iv) Making or filing a false report or record in the practice of speech language pathology or audiology;

(v) Submitting a false statement to collect a fee; and

(vi) Obtaining a fee through fraud or misrepresentation;

(6) Providing services while mentally incompetent;

(7) Engaging in illegal, incompetent, or habitually negligent practice;

(8) Providing professional services while:

(i) Under the influence of alcohol; or

(ii) Using any narcotic or controlled dangerous substance or other drug that is in excess of therapeutic amounts or without valid medical indication;

(9) Promoting the sale of devices, appliances, or products to a patient who cannot benefit from these devices, appliances or products; or

(10) Violating any provision of this chapter, any lawful order given, or rule or regulation adopted by the board or departure from or failure to conform to the current standards of acceptable prevailing practice and code of ethics of speech language pathology or audiology;

(11) Being convicted of, or pleading guilty or nolo contendere to, a felony or to a crime involving moral turpitude, whether or not any appeal or another proceeding is pending to have the conviction or plea set aside;

(12) Incompetent or negligent misconduct in the practice of speech language pathology or audiology;

(13) Is habitually intemperate or is addicted to the use of habit forming drugs;

(14) Being disciplined by a licensing or disciplinary authority of any other state or country, or convicted or disciplined by a court of any state or country, for an act that would be grounds for disciplinary action under this section; or

(15) Failing to maintain continuing education requirements.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1; P.L. 1998, ch. 366, § 1; P.L. 2007, ch. 33, § 1; P.L. 2007, ch. 39, § 1.)



Chapter 5-48-12 - Penalty for violations.

§ 5-48-12 Penalty for violations.  (a) The board is granted the authority to impose the following disciplinary actions in those instances in which an applicant for a license or a licensee has been guilty of conduct which has endangered, or is likely to endanger, the health, welfare, or safety of the public:

(1) Refuse to issue or renew a license.

(2) Issue a letter of reprimand or concern.

(3) Require restitution of fees.

(4) Impose probationary conditions.

(5) Suspend or revoke a license.

(b) Any person found to be in violation of any provision of this chapter, upon conviction, shall be guilty of a misdemeanor and punished by a fine of not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1.)



Chapter 5-48-13 - Revocation and suspension procedure  Reinstatement.

§ 5-48-13 Revocation and suspension procedure  Reinstatement.  (a) Notice, in writing, of a contemplated revocation or suspension of a license, of this particular cause, and of the date of a hearing, shall be sent by registered or certified mail to the licensee at his or her last known address at least fifteen (15) days before the date of the hearing.

(2) The individual against whom a charge is filed has the right to appear before the board in person or by counsel, or both; may produce witnesses and evidence on his or her behalf; and may question witnesses.

(3) No license shall be revoked or suspended without a hearing, but the nonappearance of the licensee, after notice, shall not prevent a hearing.

(4) All matters upon which the decision is based shall be introduced in evidence at the proceeding.

(5) The licensee shall be notified, in writing, of the board's decision.

(6) The board may make any rules and regulations that it deems proper for the filing of charges and the conduct of hearings.

(b) After issuing an order of revocation or suspension, the board may also file a petition in equity in the superior court in a county in which the respondent resides or transacts business, to ensure appropriate injunctive relief to expedite and secure the enforcement of its order, pending the final determination.

(c) An application for reinstatement may be made to the board, which may, upon the affirmative vote of at least the majority of its members, grant a reinstatement.

History of Section.
(P.L. 1973, ch. 143, § 1; P.L. 1991, ch. 329, § 1.)



Chapter 5-48-15 - Severability.

§ 5-48-15 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or their application to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of that provision to other persons or circumstances, shall not be affected.

History of Section.
(P.L. 1973, ch. 143, § 1.)






Chapter 5-48.1 - Patient Protection Act

Chapter 5-48.1-1 - Legislative findings.

§ 5-48.1-1 Legislative findings.  It is found and declared as follows:

(1) Individuals and corporations sometimes establish joint ventures and other business arrangements to offer various diagnostic and therapeutic health care services and items to patients. While some of these arrangements assist in providing appropriate but unavailable services and items to patients, or help finance nearby facilities as a convenience to patients, others appear to constitute opportunities for investment. These arrangements can give rise to abuse by creating an environment in which health care providers could order unnecessary services from those facilities in which they own an interest. To limit this conduct, Congress of the United States amended the Social Security Act (42 U.S.C., § 1320a-7b) to prohibit certain financial arrangements. This prohibition is contained in § 1128B(b),of the Social Security Act, 42 U.S.C. § 1320a-7b.

(2) The provisions of the amendments to the Social Security Act, (42 U.S.C., § 1320a-7b), apply only to Medicare/Medicaid reimbursed services and a void exists with respect to services rendered at the state level, which are reimbursed by private payers.

(3) Accordingly, in order to protect the health, safety and welfare of all residents of this state, it is deemed appropriate to adopt the standards prescribed in the federal statute as applicable to the delivery of all health care services and items in this state.

History of Section.
(P.L. 1993, ch. 107, § 1.)



Chapter 5-48.1-2 - Definitions.

§ 5-48.1-2 Definitions.  As used in this chapter:

(1) "Director" means the director of the Rhode Island department of health.

(2) "Facility" means any health care facility licensed by the department of health or the department of mental health, retardation and hospitals under the provisions of title 23 and title 40.1.

(3) "Health care provider" means any person licensed, registered, and/or certified by this state to provide, or lawfully providing health care services. These include, but are not limited to, a physician, hospital, nursing facility, intermediate care facility or other health care facility, dentist, nurse, optometrist, podiatrist, physical therapist, psychiatric social worker, or psychologist.

(4) "Health care services" means acts of diagnosis, treatment, medical evaluation or counseling, or any other acts that may be permissible under the health care licensing statutes of this state.

(5) "Person" means any individual, trust or estate, partnership, corporation (including associations, joint stock companies, and insurance companies), state, or political subdivision or instrumentality of a state.

History of Section.
(P.L. 1993, ch. 107, § 1.)



Chapter 5-48.1-3 - Prohibited acts.

§ 5-48.1-3 Prohibited acts.  (a) Whoever knowingly and willfully solicits or receives any remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind; (1) in return for referring an individual to a person for the furnishing, or arranging for the furnishing, of any health care service or item; or (2) in return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering, any health care good, facility, service, or item is guilty of a misdemeanor, and upon conviction, shall be fined not more than one thousand dollars ($1,000), or imprisoned for not more than one year, or both.

(b) Whoever knowingly and willfully offers or pays any remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce that person: (1) to refer an individual to a person for the furnishing, or arranging for the furnishing of, any health care item or service; or (2) to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any health care good, facility, service, or item is guilty of a misdemeanor, and upon conviction, shall be fined not more than one thousand dollars ($1,000), or imprisoned for not more than one year, or both.

(c) Subsections (a) and (b) of this section do not apply to:

(1) A discount or other reduction in price obtained by a provider of services or other entity if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider;

(2) Any amount paid by an employer to an employee (who has a bona fide employment relationship with the employer) for employment in the provision of health care services;

(3) Any amount paid by a vendor of goods or services to a person authorized to act as a purchasing agent for a group of individuals or entities who are furnishing health care services, if:

(i) The person has a written contract, with each individual or entity, which specifies the amount to be paid the person, which amount may be a fixed amount or a fixed percentage of the value of the purchases made by each individual or entity under the contract; and

(ii) In the case of an entity that is a provider of services, the person shall disclose (in the form and manner that the director requires) to the entity and, upon request, to the director, the amount received from each vendor with respect to purchases made by or on behalf of the entity.

(4) A waiver of any coinsurance under part B of title XVIII by a federally qualified health care center with respect to an individual who qualifies for subsidized services under a provision of the Public Health Service Act.

(5) Any payment practice specified in regulations promulgated pursuant to §14(a) of the Medicare and Medicaid Patient and Program Protection Act of 1987, (see 42 U.S.C. § 1320a-7b), or to chapter 66.2 of title 42 relating to Pharmaceutical Assistance to the Elderly.

(6) A discount or other reduction in price on a health care item or a limited-time free supply of such item which is made available to an individual, if such item is provided through a "point of sale" or "mail-in" coupon or through other similar means.

History of Section.
(P.L. 1993, ch. 107, § 1; P.L. 2003, ch. 390, § 1.)



Chapter 5-48.1-4 - Adoption of regulations.

§ 5-48.1-4 Adoption of regulations.  (a) All regulations adopted by the secretary of health and human services specifying payment practices that are not treated as a criminal offense under § 1128B(b) of the Social Security Act, 42 U.S.C. § 1320a-7b(b), and do not serve as the basis for exclusion under § 1128(b)(7) of that Act 42 U.S.C. § 1320a-7(b)(7), which regulations are in effect as of July, 1991, or which are adopted on or after that date, are deemed to be regulations in this state governing practices which are exempt from the provisions of § 5-48.1-3.

(b) The director may, by regulation, provide for modification or deviation from the regulations specified in (a) of this section, whether or not this modification or deviation is in accord with the regulations adopted by the secretary of health and human services.

(c) The director is authorized to adopt any other regulations he or she deems necessary in order to implement the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 107, § 1.)



Chapter 5-48.1-5 - Sanctions.

§ 5-48.1-5 Sanctions.  In addition to any penalty provided by this chapter for violation of the provisions of § 5-48.1-3, noncompliance and/or violation of the provisions of this chapter or the regulations adopted under it shall constitute grounds to revoke or suspend the license of, or discipline, a licensed health care provider, or to deny an application for licensure. The appropriate licensing agency or body has authority to take this action against a licensee or applicant in accordance with established procedures.

History of Section.
(P.L. 1993, ch. 107, § 1.)






Chapter 5-49 - Hearing Aid Dealers and Fitters

Chapter 5-49-1 - Definitions.

§ 5-49-1 Definitions.  As used in this chapter, except as the context may require:

(1) "Audiologist" means a person who has been awarded a certificate of competency by the American Speech and Hearing Association and who is duly licensed by the department.

(2) "Board" means the board of hearing aid dealers and fitters.

(3) "Department" means the department of health.

(4) "Hearing aid" means any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing, and any parts, attachments, or accessories, including ear mold, but excluding batteries and cords.

(5) "License" means a license issued by the state under this chapter to hearing aid dealers and fitters.

(6) "Practice of fitting and dealing in hearing aids" means the evaluation and measurement of human hearing by means of an audiometer or by any other means solely for the purpose of making selections, adaptations, or sale of hearing aids. The term also includes the making of impressions for ear molds. This term does not include the making of audiograms for a physician or a member of related professions for use in consultation with the hard of hearing.

(7) "Sell" or "sale" means any transfer of title or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with distributors or dealers.

(8) "Temporary permit" means a permit issued while the applicant is in training to become a licensed hearing aid dealer and fitter.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1996, ch. 174, § 1.)



Chapter 5-49-2 - License required to sell or fit hearing aids.

§ 5-49-2 License required to sell or fit hearing aids.  (a) No person shall engage in the dispensing, selling, fitting of hearing aids, or display a sign, or in any other way advertise or represent himself or herself as a person who practices the fitting and sale of hearing aids after August 1, 1973, unless he or she holds an unsuspended, unrevoked license issued by the department as provided in this chapter.

(b) The license shall be conspicuously posted in his or her office or place of business. Duplicate licenses shall be issued by the department to valid license holders operating more than one office without additional payment.

(c) A license under this chapter shall confer upon the holder the right to select, fit, and sell hearing aids.

(d) Nothing in this chapter shall prohibit a corporation, partnership, trust, association, or other organization maintaining an established business address, from selling or offering for sale hearing aids at retail without a license; provided, that it employs only properly licensed natural persons in the direct sale and fitting of those products.

(e) Those corporations, partnerships, trusts, associations, or other organizations shall file annually with the board a list of all licensed hearing aid dealers and fitters directly or indirectly employed by it.

(f) Those organizations shall also file with the board a statement, on a form approved by the board, that they submit themselves to the rules and regulations of the department and the provisions of this chapter which the department deems applicable to them.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-2.1 - Certificates of need.

§ 5-49-2.1 Certificates of need.  (a) No person, firm, association, or corporation shall sell or attempt to sell, or make available, any hearing aid instrument or hearing prosthetic device to a prospective consumer or purchaser, unless that consumer or purchaser has first obtained and presented to the seller a certificate of need on forms prescribed and furnished by the director of the department of health.

(b) The certificate shall be signed by a physician licensed in the state under the provisions of chapter 37 of this title and attest that, pursuant to an otological examination, it is his or her diagnosis that the prospective patient-purchaser has a hearing impediment of a nature as to indicate the need for a hearing aid instrument or hearing prosthetic device.

History of Section.
(P.L. 1978, ch. 177, § 1.)



Chapter 5-49-2.2 - Records of transactions.

§ 5-49-2.2 Records of transactions.  (a) Every person, firm, association, or corporation shall keep a permanent record of all sales or other transactions where a hearing aid instrument or hearing prosthetic device is made available.

(b) Each record of a transaction shall have attached to it the certificate of need presented by the prospective purchaser.

(c) Each record of a transaction shall be retained for a period of five (5) years, and shall be kept open for inspection by any official designated by the director of the department of health.

History of Section.
(P.L. 1978, ch. 177, § 1.)



Chapter 5-49-2.3 - Penalty for violations of §§ 5-49-2.1 and 5-49-2.2.

§ 5-49-2.3 Penalty for violations of §§ 5-49-2.1 and 5-49-2.2.  Any person, firm, association, or corporation who sells or attempts to sell, or makes available, a hearing aid instrument or hearing prosthetic device without a certificate of need, and/or fails to keep records as prescribed in § 5-49-2.2, and any physician who issues a certificate of need not in conformance with § 5-49-2.1, is guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars ($500) for each offense. Each violation of a provision of this chapter shall constitute a separate offense.

History of Section.
(P.L. 1978, ch. 177, § 1.)



Chapter 5-49-3 - Receipt required to be furnished to a person supplied with hearing aid.

§ 5-49-3 Receipt required to be furnished to a person supplied with hearing aid.  (a) Any person who practices the fitting and sale of hearing aids shall deliver to each person supplied with a hearing aid a receipt, which shall contain the licensee's signature and show his or her business address and the number of his or her certificate, together with specifications as to the make and model of the hearing aid furnished, and the full terms of sale clearly stated. If a hearing aid which is not new is sold, the receipt and the container shall be clearly marked as "used" or "reconditioned" whichever is applicable, with terms of guarantee, if any.

(b) The receipt shall bear in no smaller type than the largest used in the body copy portion the following: "The purchaser has been advised at the outset of his or her relationship with the hearing aid dealer that any examination(s) or representation(s) made by a licensed hearing aid dealer and fitter in connection with the fitting and selling of this hearing aid(s) is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this state and therefore must not be regarded as medical opinion or advice."

(c) The receipt, covering agreements consummated at any place other than at an address of the seller, shall contain the following statement: "You may cancel this agreement if it has been consummated by a party at any place other than at a business address of the seller by a written notice directed to a business address of the seller by registered mail, telegram, or delivery, not later than midnight of the third business day following the signing of the agreement."

(d) The receipt shall contain language that verifies that the client has been informed about the benefits of audio switch technology, including increased access to telephones and assistive listening systems required under the "American with Disabilities Act of 1990", and section 504 of the Rehabilitation Act of 1973. The client shall be informed that an audio switch is also referred to as a telecoil, t-coil or t-switch.

(e) The receipt shall contain language that informs the client about the Rhode Island adaptive telephone equipment loan program committee established by chapter 39-23 that provides assistive communications devices to residents of this state who have hearing loss and about the Rhode Island commission on the deaf and hard of hearing established by chapter 23-1.8 that provides resources related to hearing loss.

(f) Any person engaging in the fitting and sale of hearing aids will, when dealing with a child ten (10) years of age or under, ascertain whether the child has been examined by an otolaryngologist, or primary care physician and an audiologist for his or her recommendation within ninety (90) days prior to the fitting. If that is not the case, a recommendation to do so must be made, and this examination must be conducted before the sale of any hearing aid.

(g) Prior to delivery of services or products to the prospective purchaser, a licensee shall provide discussion of amplification or aural rehabilitation options appropriate to the hearing loss and communication needs presented by the patient.

(h) A licensee delivers information, either written or oral, appropriate to the patient's needs and options under discussion, including, but not limited to, types of circuitry, telecoils, or programmability, and if applicable, estimated unit prices for the following service, hearing aid(s), accessories, service contracts, hearing aid (loss and damage) insurance, health care coverage, warranty, financing, and related goods and services.

(i) At the time of delivery of selected amplification, the dispenser shall deliver a written delivery receipt containing the following:

(1) Business name, full address, and department of health license number of the dispenser;

(2) Name, full address of patient and purchaser;

(3) The instrument identification including manufacturer, model, serial number;

(4) Identification of used or reconditioned units;

(5) The total price and applicable warranty time periods of instrumentation and accessories such as earmolds, batteries, cords, etc.;

(6) Any additional insurance that has been placed on the instrument;

(7) All services included by the dispenser program as part of the complete amplification package, i.e. follow-up visits, or reprogramming visits in the event the instrument is programmable;

(8) A notice conspicuously in type that is at least four (4) points larger than the surrounding text: "A hearing aid will not restore normal hearing. The purchaser has a thirty (30) day trial period during which time the purchaser may return the instrument, in the original condition less normal wear, with no further financial obligation. This product is protected by chapter 45 of title 6 entitled "Enforcement of Assistive Technology Warranties', which shall be made available by the dispenser, upon request". The purchaser has access to the dispenser during the trial period, in order to receive appropriate follow-up monitoring, i.e. modification, adjustment, reprogramming, or shell refit, in order to optimize comfort and instrument benefit. The trial period may be extended beyond thirty (30) days if agreed to, in writing, by the dispenser and the consumer.

(9) All professional and service fees shall be clearly stated in the contract. Refund shall be made to the customer within ten (10) days of return;

(10) Signature of dispenser and name in print;

(11) Signature of patient;

(12) Date of purchase; and

(13) Department of health license number.

(14) Language that verifies that the client has been informed of subsections 5-49-3(d) and (e).

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1997, ch. 149, § 1; P.L. 2000, ch. 465, § 1; P.L. 2009, ch. 347, § 1; P.L. 2009, ch. 348, § 1.)



Chapter 5-49-4 - Persons and practices exempted.

§ 5-49-4 Persons and practices exempted.  (a) This chapter is not intended to prevent any person from engaging in the practice of measuring human hearing for the purpose of selecting hearing aids; provided, that the person or organization employing that person does not sell hearing aids or hearing aid accessories except in the case of ear molds made by an audiologist to be used only for the purpose of evaluation.

(b) This chapter does not apply to a person who is a physician licensed to practice in Rhode Island, and an audiologist; provided, that the physician does not engage in the sale of hearing aids.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-6 - Issuance of licenses and certificates of endorsement.

§ 5-49-6 Issuance of licenses and certificates of endorsement.  (a) The department shall register each applicant without discrimination who passes an examination as provided in § 5-49-7. Upon the applicant's payment as set forth in § 23-1-54 per annum for each year of the term of license, the department shall issue to the applicant a license signed by the department. The total fee for the entire term of licensure shall be paid prior to the issuance of the license.

(b) Whenever the board determines that another state or jurisdiction has requirements equivalent to or higher than those in effect pursuant to this chapter, and that this state or jurisdiction has a program equivalent to or stricter than the program for determining whether applicants pursuant to this chapter are qualified to dispense and fit hearing aids, the department may issue certificates of endorsement to applicants who hold current, unsuspended, and unrevoked certificates or licenses to fit and sell hearing aids in that other state or jurisdiction.

(c) No applicant for certificate of endorsement shall be required to submit to or undergo a qualifying examination, etc., other than the payment of fees, as set forth in § 23-1-54.

(d) The holder of a certificate of endorsement shall be registered in the same manner as a licensee. The fee for an initial certificate of endorsement shall be the same as the fee for an initial license. Fees, grounds for renewal, and procedures for the suspension and revocation of certificates of endorsement shall be the same as for renewal, suspension, and revocation of a license.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1987, ch. 184, § 5; P.L. 2005, ch. 410, § 5; P.L. 2009, ch. 310, § 36; P.L. 2012, ch. 241, art. 9, § 20.)



Chapter 5-49-7 - License by examination.

§ 5-49-7 License by examination.  (a) Applicants who do not meet the experience qualification of former § 5-49-5 on July 1, 1973, may obtain a license by successfully passing a qualifying examination, provided the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Is of good moral character;

(3) Has an education equivalent to a four-year course in an accredited high school; and

(4) Is free of contagious or infectious disease.

(b) Applicants for license by examination shall appear at a time, place, and before any persons that the department designates, to be examined by means of written and practical tests in order to demonstrate that he or she is qualified to practice the fitting and sale of hearing aids. The examination administered as directed by the board shall not be conducted in a manner that requires college training in order to pass. Nothing in this examination shall imply that the applicant possess the degree of medical competence normally expected of physicians.

(c) The department shall give examinations as required.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1996, ch. 174, § 1.)



Chapter 5-49-8 - Temporary permits.

§ 5-49-8 Temporary permits.  (a) An applicant who fulfills the requirements regarding age, character, education, and health as provided in § 5-49-7, may obtain a temporary permit upon application to the department. Previous experience or a waiting period shall not be required to obtain a temporary permit.

(b) Upon receiving an application as provided under this section, and accompanied by a fee as set forth in § 23-1-54, the department shall issue a temporary permit which entitles the applicant to engage in the fitting and sale of hearing aids for a period of one year.

(c) A person holding a valid hearing aid dealer's and fitter's license is responsible for the supervision and training of that applicant and maintain adequate personal contact.

(d) If a person who holds a temporary permit under this section has not successfully passed the licensing examination within one year from the date of issuance of the permit, the temporary permit may be renewed or reissued once upon payment of a fee as set forth in § 23-1-54.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 2012, ch. 241, art. 9, § 20.)



Chapter 5-49-9 - Scope of examination.

§ 5-49-9 Scope of examination.  The qualifying examination provided in § 5-49-7, " license by examination", shall be designed to demonstrate the applicant's adequate technical qualifications by:

(1) Testing knowledge in the following areas as they pertain to the fitting and sale of hearing aids:

(i) Basic physics of sound;

(ii) The anatomy and physiology of the ear; and

(iii) The function of hearing aids.

(2) Testing practical proficiency in the following techniques as they pertain to the fitting of hearing aids:

(i) Pure tone audiometry, including air conduction testing and bone conduction testing;

(ii) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing;

(iii) Masking when indicated;

(iv) Recording and evaluating audiograms and speech audiometry to determine proper selection and adaptation of a hearing aid;

(v) Taking ear mold impressions; and

(3) Testing knowledge of the medical and rehabilitation facilities for children and adults in the area being served.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-10 - Notice to department of place of business  Notice to holders of license.

§ 5-49-10 Notice to department of place of business  Notice to holders of license.  (a) A person who holds a license shall notify the department, in writing, of the regular address of the place or places where he or she engages or intends to engage in the fitting or the sale of hearing aids.

(b) The department shall keep a record of the place of business of licensees.

(c) Any notice required to be given by the department to a person who holds a license shall be mailed to him or her, by certified mail, at the address of the last place of business which he or she has provided the department.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-11 - Duration of license  Renewal of license  Fees  Effect of failure to renew.

§ 5-49-11 Duration of license  Renewal of license  Fees  Effect of failure to renew.  (a) The department shall promulgate rules and regulations mandating the term of license for each category of license issued pursuant to this chapter. No license shall remain in force for a period in excess of two (2) years.

(1) Each person who engages in the fitting and sale of hearing aids shall pay to the department a fee, as set forth in § 23-1-54 per annum for each year of the term of license, for a renewal of his or her license.

(2) The renewal certificate shall be conspicuously posted in his or her office or place of business at all times.

(3) Where more than one office is operated by the licensee, duplicate certificates shall be issued by the department for posting in each location.

(b) A thirty (30) day grace period shall be allowed during which time licenses may be renewed on payment of a fee to the department as set forth in § 23-1-54 per annum for each year of the term of renewal.

(c) After expiration of the grace period, the department may renew those certificates upon payment to the department of a fee as set forth in § 23-1-54 per annum for each year of the term of renewal.

(d) The total fee for the entire term of license or renewal shall be paid prior to the issuance of the license.

(e) No person who applies for renewal, whose license has expired, shall be required to submit to any examination as a condition to renewal; provided, that the renewal application is made within two (2) years from the date of that expiration.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1987, ch. 184, § 6; P.L. 1996, ch. 174, § 1; P.L. 2001, ch. 77, art. 14, § 20; P.L. 2012, ch. 241, art. 9, § 20.)



Chapter 5-49-12 - Complaints  Grounds and proceedings for revocation or suspension of licenses.

§ 5-49-12 Complaints  Grounds and proceedings for revocation or suspension of licenses.  (a) Any person wishing to make a complaint against a licensee under this chapter shall file this complaint, in writing, with the department, within one year from the date of the action upon which the complaint is based.

(2) If the department determines the charges made in the complaint are sufficient to warrant a hearing to determine whether the license issued under this chapter should be suspended or revoked, it shall make an order fixing a time and place for a hearing and shall require the licensee complained against to appear and defend against the complaint. The order shall have annexed to it a copy of the complaint.

(3) The order and copy of the complaint shall be served upon the licensee, either personally or by registered mail sent to the licensee's last known address, at least twenty (20) days before the date set for the hearing.

(4) Continuances or an adjournment of the hearing shall be made if for good cause.

(5) At the hearing, the licensee complained against may be represented by counsel.

(6) The licensee complained against and the department shall have the right to take depositions in advance of the hearing and after service of the complaint, and either may compel the attendance of witness by subpoenas issued by the department under its seal.

(7) Either party taking depositions shall give at least five (5) days' written notice to the other party of the time and place of those depositions, and the other party has the right to attend (with counsel if desired) and cross-examine.

(8) Appeals from suspension or revocation may be made through the appropriate administrative procedures act.

(b) Any person registered under this chapter may have his or her license revoked or suspended for a fixed period by the department for any of the following causes:

(1) The conviction of a felony, or a misdemeanor involving moral turpitude. The record of conviction, or a certified copy, certified by the clerk of the court or by the judge in whose court the conviction was had, shall be conclusive evidence of this conviction.

(2) Procuring a license by fraud or deceit practiced upon the department.

(3) Unethical conduct, including:

(i) Obtaining any fee or making any sale by fraud or misrepresentation.

(ii) Knowingly employing, directly or indirectly, any suspended or unregistered person to perform any work covered by this chapter.

(iii) Using, or causing, or promoting the use of, any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia or any other representation, however disseminated or published, which is misleading, deceptive, or untruthful.

(iv) Advertising a particular model or type of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase the advertised model or type, where it is established that the purpose of the advertisement is to obtain prospects for the sale of a different model or type than that advertised.

(v) Representing that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when that is not true.

(vi) Habitual intemperance.

(vii) Gross immorality.

(viii) Permitting another's use of a license.

(ix) Advertising a manufacturer's product or using a manufacturer's name or trademark which implies a relationship with the manufacturer that does not exist.

(x) Directly or indirectly giving or offering to give, or permitting or causing to be given, money or anything of value to any person who advises another in a professional capacity, as an inducement to influence him or her, or have him or her influence others, to purchase or contract to purchase products sold or offered for sale by a hearing aid dealer or fitter, or influencing persons to refrain from dealing in the products of competitors.

(xi) Representing, when this is not the case, that the hearing aid is or will be "custom-made", "made to order", or "prescription-made", or in any other sense specially fabricated for an individual person.

(4) Knowingly placing the health of a client at serious risk without maintaining proper precautions;

(5) Engaging in the fitting and sale of hearing aids under a false name or alias with fraudulent intent.

(6) Selling a hearing aid to a person who has not been given tests utilizing appropriate established procedures and instrumentation in fitting of hearing aids, except in cases of selling replacement hearing aids. Selling a hearing aid to a person who has discharge from the ear, loss of balance and dizzy spells, or a loss of hearing for less than ninety (90) days, unless that person has received a prescription from a physician.

(7) Gross incompetence or negligence in fitting and selling hearing aids.

(8) Violating any provisions of this chapter.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1997, ch. 149, § 1; P.L. 2004, ch. 467, § 3.)



Chapter 5-49-13 - Prohibited acts and practices.

§ 5-49-13 Prohibited acts and practices.  No person shall:

(1) Sell, barter, or offer to sell or barter, a license.

(2) Purchase or procure by barter a license with intent to use it as evidence of the holder's qualifications to practice the fitting and sale of hearing aids.

(3) Alter a license with fraudulent intent.

(4) Use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited, or materially altered.

(5) Willfully make a false statement in an application for license or application for renewal of a license.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-14 - Powers and duties of department.

§ 5-49-14 Powers and duties of department.  The powers and duties of the department shall be as follows:

(1) To authorize all disbursements necessary to carry out the provisions of this chapter.

(2) To supervise issuance of licenses "by experience" and approve the preparation and administration of qualifying examinations to test the knowledge and proficiency of applicants licensed by examination.

(3) To register persons who apply to the department and who are qualified to engage in the fitting and sale of hearing aids.

(4) To purchase and maintain or rent audiometric equipment and other facilities necessary to carry out the examination of applicants as provided in § 5-49-7.

(5) To issue and renew licenses.

(6) To suspend or revoke licenses in the manner provided.

(7) To designate the time and place for examining applicants.

(8) To appoint representatives to conduct or supervise the examination.

(9) To establish medical and technical knowledge and standards applicable to the field.

(10) To appoint or employ subordinate employees.

(11) To determine work experience and educational requirements.

(12) To issue an annual report in conjunction with the board of hearing aid dealers and fitters on its activities.

(13) To publish education and consumer material in conjunction with the board of hearing aid dealers and fitters as may assist the public in the appropriate use and purchase of hearing aids.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1980, ch. 341, § 8.)



Chapter 5-49-15 - Board  Creation  Composition  Appointment and terms.

§ 5-49-15 Board  Creation  Composition  Appointment and terms.  (a) There is established a board of hearing aid dealers and fitters which guides, advises, and makes recommendations to the department.

(b) Members of the board shall be residents of the state.

(2) The board shall consist of three (3) hearing aid dealers and fitters; one otolaryngologist; one audiologist; and one lay member who shall be a user of hearing aids and not employed in the practice of fitting and dealing in hearing aids.

(3) Each hearing aid dealer and fitter on the board shall have no less than five (5) years experience and hold a valid license as a hearing aid dealer and fitter, as provided under this chapter.

(4) Excepted shall be the hearing aid dealers and fitters of the first board appointed, who have no less than five (5) years of experience and fulfill all qualifications under § 5-49-7 as provided under this chapter.

(c) All members of the board shall be appointed by the governor.

(d) The term of office of each member shall be three (3) years; except that of the members of the first board appointed under this chapter, two (2) shall be appointed for two (2) years, two (2) shall be appointed for three (3) years, and two (2) shall be appointed for four (4) years.

(e) Before a member's term expires, the governor shall appoint a successor to assume his or her duties on the expiration of his or her predecessor's term.

(f) A vacancy in the office of a member shall be filled by appointment for the unexpired term.

(g) The members of the board shall annually designate one member to serve as chair and another to serve as secretary-treasurer.

(h) No member of the board who has served two (2) or more full terms may be reappointed to the board until at least one year after the expiration of his or her most recent full term of office.

(i) Members of the board shall not be compensated for their services on the board.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1996, ch. 174, § 1; P.L. 2005, ch. 117, art. 21, § 15.)



Chapter 5-49-16 - Board  Duties.

§ 5-49-16 Board  Duties.  (a) The board shall:

(1) Advise the department in all matters relating to this chapter;

(2) Prepare the examinations required by this chapter for the department; and

(3) Assist the department in carrying out the provisions of this chapter.

(b) The department shall be guided by the recommendations of the board in all matters relating to this chapter.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-17 - Board  Meetings.

§ 5-49-17 Board  Meetings.  The board shall meet not less than six (6) times each year at a place, day, and hour determined by the board. The board shall also meet at any other times and places as requested by the department.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1980, ch. 341, § 7.)



Chapter 5-49-18 - Disposition of receipts  Hearing aid revenues.

§ 5-49-18 Disposition of receipts  Hearing aid revenues.  The department shall deposit, as general revenues into the state treasury, all moneys received by the department pursuant to this chapter.

History of Section.
(P.L. 1973, ch. 243, § 1; P.L. 1995, ch. 370, art. 40, § 26.)



Chapter 5-49-19 - Penalty for violations.

§ 5-49-19 Penalty for violations.  Violation of any provisions of this chapter shall be punishable, upon conviction, by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than ninety (90) days, or both.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-20 - Severability.

§ 5-49-20 Severability.  (a) If any section, sentence, clause, phrase, or word of this chapter is for any reason held or declared to be unconstitutional, inoperative, or void, that holding of invalidity shall not affect the remaining portions;

(b) It shall be construed to have been the legislative intent to pass this chapter without that unconstitutional, invalid, or inoperative part; and

(c) The remainder of this chapter, after the exclusion of that part or parts, shall be deemed and held to be valid as if those parts had not been included.

History of Section.
(P.L. 1973, ch. 243, § 1.)



Chapter 5-49-21 - Rules and regulations.

§ 5-49-21 Rules and regulations.  The department shall promulgate reasonable rules and regulations to carry out the purpose and intent of this chapter.

History of Section.
(P.L. 1980, ch. 341, § 9.)



Chapter 5-49-23 - Other rights and remedies.

§ 5-49-23 Other rights and remedies.  The rights and remedies provided to a purchaser by this chapter shall be in addition to and are not construed to abrogate or diminish any rights and remedies the purchaser may have under other laws, including, but not limited to, chapter 2 of title 6A, chapter 2.1 of title 6A, and chapter 45 of title 6.

History of Section.
(P.L. 1997, ch. 149, § 2.)






Chapter 5-50 - Health Clubs

Chapter 5-50-1 - Definition of terms.

§ 5-50-1 Definition of terms.  Whenever used in this chapter:

(1) "Business day" means any day except Sunday or a legal holiday.

(2) "Buyer or Purchaser" means a natural person who enters into a health club contract.

(3) "Department" means the department of attorney general, unless otherwise described.

(4) "Disability" means a condition that will exist for more than forty-five (45) days and prevents a buyer from utilizing the health club to the same extent the buyer did before the commencement of the condition.

(5) "Health club" means any corporation, partnership, unincorporated association, or other business enterprise offering facilities for the preservation, maintenance, encouragement, or development of physical fitness or well-being in return for the payment of a fee entitling the payer to the use of the facilities. The term includes, but is not limited to, "health spas", "health clubs", "health studios", "figure salons", "sports clubs", "aerobic dance studios", "weight control studios", "gyms", and anywhere exercise facilities are available; but does not include any non-profit organization, any private club owned and operated by its members, or any facility owned or operated by the state of Rhode Island or any of its political subdivisions.

(6) "Health club contract" means a written statement where a buyer is entitled to membership in a health club or use of the facilities of a health club for a period longer than seven (7) days.

(7) "Seller" means any person, firm, corporation, partnership, unincorporated association, franchise, franchisor, or other business enterprise which operates a health club or which offer or enters into contracts for health club services.

(8) "Services actually received" includes any period during which the facilities of the health club are available to the buyer and are actually used by the buyer.

(9) "Unopened facility" means a health club that is not fully constructed, open or available for use at the time the seller and buyer enter into a contract for health club services.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-2 - Registration  Fees  Renewals  Suspension or revocation.

§ 5-50-2 Registration  Fees  Renewals  Suspension or revocation.  (a) No person, firm, corporation, or other entity shall operate or cause to be operated a health club unless duly registered as provided in this chapter.

(b) Each health club shall be registered with the department.

(2) A health club shall file a registration statement in accordance with subsection (c) of this section before entering into a health club contract with a buyer.

(3) All contracts entered into when a health club does not have a current registration statement filed shall be void.

(4) A nonrefundable registration fee of one hundred dollars ($100) shall be required of all health clubs.

(5) Registration shall be valid for one year from its effective date, and may be annually renewed with the department by making the filing required by subsection (c) of this section, and paying a renewal fee of fifty ($50.00) dollars.

(6) Whenever, prior to expiration of a seller's annual registration, there is material change in the information required by subsection (c) of this section, the seller, within ten (10) days, shall file an addendum updating the information with the department.

(c) The registration forms to be provided by the consumer protection unit of the department shall include:

(1) The name and address of the health club and any multiple location operations;

(2) Names and residential addresses of officers, directors and majority stockholders of the health club;

(3) The name and address of the parent company if any;

(4) Approximate square footage of the health club;

(5) The types of available facilities;

(6) The types of membership plans offered and their cost;

(7) A copy of the contract for health club services;

(8) A full and complete disclosure of any pending or completed litigation, or any complaint filed with a governmental authority against the health club or any of its officers or directors within the last three (3) years;

(9) Proof of bonding if applicable as required by § 5-50-3;

(10) Appropriate certification or documentation from the municipality where the health club is located that the facility has not been cited as being in violation of compliance with applicable zoning and planning regulations, fire regulations and building codes. It is the responsibility of the applicant to provide this documentation to the department. The department may waive this requirement for applicants from municipalities without these applicable codes or regulations; and

(11) The names and locations of any health club in which any of the principals may have been associated in the last three (3) years.

(d) The principals who leave a health club shall remain subject to the provisions of this section and chapter until notice is given to the department that they are no longer associated with the registered health club.

Any replacement principal shall file with the department a notice made in the form of an updated registration application.

(e) Changes in physical locations within Rhode Island must be made, in writing, to the department within ten (10) days of the move.

(f) No health club shall engage in any act or practice which is in violation of the provisions of this chapter or any regulation adopted to carry out the provisions of this chapter, or engage in conduct likely to mislead, deceive, or defraud the buyer, the public, or the local authority.

(g) The department may refuse to grant or renew a registration or may suspend or revoke the registration of any health club which engages in any conduct prohibited by this chapter or does not comply with the statutory requirements prescribed in §§ 5-50-3 and 5-50-7.

History of Section.
(P.L. 1996, ch. 154, § 1; P.L. 1998, ch. 437, § 1.)



Chapter 5-50-3 - Bonding.

§ 5-50-3 Bonding.  (a) Prior to the execution of any contract for health club services, every seller which sells contracts for health club services shall, for each individual health club location or facility shall obtain a surety bond in the amount of ten thousand dollars ($10,000) for a facility with less than ten thousand (10,000) square feet of permanently covered non-court sport exercise/aerobic itness area; twenty thousand ($20,000) for facilities between ten thousand (10,000) square feet and twenty-five thousand (25,000) square feet of permanently covered non-court sport exercise/aerobic itness area; and thirty thousand dollars ($30,000) for facilities with greater than twenty-five thousand (25,000) square feet of permanently covered non-court sport exercise/aerobic itness area.

(b) Proof of bonding must be presented at the time of registration or re-registration.

(c) This section does not apply to:

(1) Any owner/operator in continuous operation in the same location for five (5) years as of January 1, 1998;

(2) Non-profit organizations, weight loss and control services which do not provide physical exercise facilities and classes, and which do not obligate the customer for more than thirty (30) days, and which do not require an initiation fee as a condition of the contract; or

(3) A seller which does not require an initiation fee as a condition of a health club contract and whose only type of membership does not exceed thirty (30) days and which posts a conspicuous notice, placed with or near its schedule of rates posted pursuant to § 5-50-8(b) or at its entrances, that the seller is not subject to the bonding requirements of this section.

History of Section.
(P.L. 1996, ch. 154, § 1; P.L. 1997, ch. 331, § 1; P.L. 1998, ch. 437, § 1; P.L. 1999, ch. 354, § 15.)



Chapter 5-50-4 - Contract contents  Notice to buyer of right to cancel contract  Right of contract cancellation  Refund.

§ 5-50-4 Contract contents  Notice to buyer of right to cancel contract  Right of contract cancellation  Refund.  (a) A copy of every health club contract shall be delivered to the buyer at the time the contract is signed.

(b) All health club contracts must be in writing signed by the buyer, must designate the date on which the buyer actually signs the contract, and must contain a statement of the buyer's rights which substantially complies with this section.

(2) The statement must appear in the contract under the conspicuous caption "BUYER'S RIGHT TO CANCEL", and read as follows:

"If you wish to cancel this contract, you may cancel in person or by mail to the seller. You must give notice, in writing, that you do not wish to be bound by the contract. This notice must be delivered or mailed before midnight of the tenth (10th) business day after the date of the contract so entered into. All cancellations must be delivered or mailed to: (Insert name and mailing address of health club)".

(3) Proof of in person cancellation shall be effectuated by writing "cancellation" and the date of cancellation across the contract.

(4) The buyer shall receive a copy of the contract.

(5) The signature of the person employed by the health club who registers the cancellation must also appear on the contract.

(c) Every contract for health club services shall provide that the contract may be cancelled before midnight of the tenth (10th) day after the date of the contract so entered into. The notice of the buyer's cancellation of his or her contract shall be in writing and shall be made in person or by mail to the seller at the address specified in the contract.

(d) Every contract for health club services shall provide clearly and conspicuously, in writing, that after the expiration of the ten (10) day period for cancellation as provided in subdivision (b)(2) of this section:

(1) The buyer shall be relieved from any and all obligations under the contract, and shall be entitled to a refund of any prepaid membership under the contract if:

(i) A buyer relocates further than fifteen (15) miles from a comparable health club facility operated by the seller;

(ii) If a health club facility relocates further than fifteen (15) miles from its current location, or the seller does not maintain a health club service within a fifteen (15) mile radius from its current location; or

(iii) If the health club services or facilities are not available to the buyer because the seller fails to open a planned health club or location, permanently discontinues operation of the health club or location or substantially changes the operation.

(2) If a buyer becomes significantly physically or medically disabled for a period in excess of three (3) months during the membership term, he or she has the option:

(i) To be relieved of liability for payment on that portion of the contract term for which the purchaser is disabled and receive a full refund of any prepaid membership on the contract; or

(ii) To extend the duration of the contract at no additional cost for a period equal to the duration of the disability. The health club may require that a doctor's certificate be submitted as verification of the disability.

(3) In the event of the buyer's death, his or her estate shall be relieved of any further obligation for payment under the contract and shall be entitled to a refund for any prepaid membership for the unused portion of the contract. The health club may require verification of death.

(4) In the event of a sale of health club ownership, the contract is voidable at the option of the buyer.

(e) A health club contract which does not comply with the provisions of this chapter isvoidable at the option of the buyer.

(f) Upon cancellation pursuant to this section, the buyer shall be free of any and all obligations under the contract and any prepaid monies pursuant to this contract shall be refunded within fifteen (15) business days of receipt of the notice of cancellation. The right of cancellation shall not be affected by the terms of the contract and may not be waived or surrendered.

(g) Notice of the buyer's right to cancel and the method of cancellation under this section shall also be posted clearly and conspicuously on the premises of the health club.

History of Section.
(P.L. 1996, ch. 154, § 1; P.L. 1999, ch. 354, § 15.)



Chapter 5-50-5 - Duration of contracts.

§ 5-50-5 Duration of contracts.  (a) No contract for health club services shall be for a term longer than twenty-four (24) months; except that upon expiration of the contract, the seller may offer the buyer the right to renew his or her contract for a similar, shorter or longer period not to exceed twenty-four (24) months.

(b) No contract for health club services shall require payments or financing by the buyer over a period that extends more than one month beyond the expiration of the contract. The installment payments shall be in substantially equal amounts exclusive of the down payment and shall be required to be made at substantially equal intervals, not more frequently than one payment per month.

(c) No contract for health club services may contain any provisions where the buyer agrees not to assert against the seller, or any assignee or transferee, of the health club services contract, any claim or defense arising out of the health club services contract or the buyer's activities at the health club.

(d) No contract for services may require the buyer to execute a promissory note or series of promissory notes which, when negotiated, cuts off as to third parties a defense which the buyer may have against the seller.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-6 - Downgrading of membership.

§ 5-50-6 Downgrading of membership.  No buyer may be charged an additional fee for reducing a membership to a different and lesser grade of membership in the health club.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-7 - Pre-opening sales  Permit and bond required  Facilities unopened  Under construction and planned.

§ 5-50-7 Pre-opening sales  Permit and bond required  Facilities unopened  Under construction and planned.  (a) Any health club which is not fully operative or established and which conducts a pre-opening sales campaign must, before advertising or hold a pre-opening sales campaign, obtain a permit from the director of business regulation. The permit shall not be issued until a surety bond is posted in the amount stipulated in § 5-50-3.

(b) Any person, firm, corporation, or other entity intending to offer health club services at a facility under construction or planned shall register as required by § 5-50-2 before opening for business, entering into any contracts, or accepting any fees and shall maintain a surety bond as required by § 5-50-3.

(c) A health club shall not enter into a contract with a buyer more than twelve (12) months prior to the intended opening of the health club.

(2) A buyer shall be entitled to a full refund from an unopened seller as provided in § 5-50-4(d).

(3) When the facility is substantially completed and fully operational and available for use, the seller shall mail or personally deliver to each buyer a written notice informing the buyer that:

(i) The facility is available for inspection and use; and

(ii) The buyer has fifteen (15) days after the date of the mailing of the notice to inspect the facility and determine whether it substantially conforms to the written contract, any written materials provided by the seller, or any advertisement by the seller.

(4) If it is found that the facilities do not conform, the buyer may cancel by giving notice to the seller in person or by mail and the buyer shall receive a full refund.

(5) If upon reasonable investigation the buyer ascertains that the promised facility was not open and available for use within sixty (60) days after the date promised, and no substantial work was performed to prepare the facility for opening for a period of more than thirty (30) days thereafter, the buyer may request a refund from the seller and the buyer shall receive a full refund.

(d) The director of the department of business regulation may promulgate rules and regulations as may be necessary to carry out the provisions of this section.

History of Section.
(P.L. 1966, ch. 154, § 1; P.L. 1999, ch. 354, § 15.)



Chapter 5-50-8 - Truth in advertising  Posting of rates.

§ 5-50-8 Truth in advertising  Posting of rates.  (a) It is unlawful for a seller, his or her agents, employees, or other representatives to misrepresent directly or indirectly in its advertising, promotional materials, or in any other manner:

(1) The size, location(s), facilities or equipment of the health club;

(2) The nature, extent, and availability of the services, courses, programs, guidance, instruction, counseling, assistance, devices or methods available at the health club;

(3) The price structure, price discounts, sales or offers of the health club.

(b) Every health club must clearly post, within twenty (20) feet of the main entrance, a schedule of rates which advises buyers and potential buyers of the charges for the use of the health club facilities. The rates will include all renewal and new membership dues and fees.

History of Section.
(P.L. 1996, ch. 154, § 1; P.L. 2000, ch. 514, § 1.)



Chapter 5-50-9 - Remedies, injunctive relief and civil penalties.

§ 5-50-9 Remedies, injunctive relief and civil penalties.  (a) Any buyer of a health club contract which is in material violation of this chapter has a right to cancel the contract and a right of action against the health club for recovery of triple the amount actually paid to the health club under the contract. In addition to any judgment awarded to the buyer, the court may allow reasonable attorney's fees to be taxed as cost.

(b) The superior court of this state has jurisdiction to prevent and restrain violations of this chapter. The court may issue appropriate decrees upon consent and stipulation by the parties. The court may also issue restraining orders. Under no circumstances is the state required to post bond in any action under this section.

(c) The attorney general is authorized to apply to the superior court for an order temporarily or permanently restraining and enjoining any health club from operating in violation of any provision of this chapter. The attorney general may institute proceedings as provided in subsection (b) of this section.

(d) Any person may institute proceedings for injunctive relief, temporary or permanent, as provided in subsection (b) of this section, against threatened loss or damage by a violation of this chapter.

(2) A preliminary injunction may be issued upon a showing that the danger of irreparable loss or damage is immediate and, within the court's discretion, the execution of property bond against damages for an injunction improvidently granted.

(3) If the court issues a permanent injunction, the plaintiff shall be awarded reasonable attorney's fees, filing fees, and reasonable costs of the suit. Reasonable costs of the suit may include, but not be limited to, the expenses of discovery and document production.

(e) In addition to the injunctive relief authorized by subsection (b) of this section, any person, firm, corporation, or other entity who violates this chapter may be liable for a civil penalty in a suit by the attorney general of this state of not more than one thousand dollars ($1,000) for each violation.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-10 - Common law rights preserved.

§ 5-50-10 Common law rights preserved.  Nothing in this chapter shall be construed to nullify or impair any right which a buyer may have against a seller at common law, by statute, or otherwise. The provisions of this chapter shall not be exclusive and shall not relieve the seller, the assigns, or contracts from compliance with all other applicable provisions of law.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-11 - Severability.

§ 5-50-11 Severability.  If any provisions of this chapter or any rule or regulation made pursuant to this chapter, or the application of this chapter to any person or circumstances, is held invalid by any court of competent jurisdiction, the remainder of the chapter, rule or regulation and the application of such provision to other persons or circumstances shall not be affected by that invalidity. The invalidity of any section or sections or parts of any section of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1996, ch. 154, § 1.)



Chapter 5-50-12 - Defibrillators.

§ 5-50-12 Defibrillators.  (a) Every health club registered with the department of attorney general pursuant to this chapter shall have at least one automated external defibrillator (AED) on the premises. The AED will at all times be deployed in a manner in which best provides accessibility to staff, members and guests. At least one employee per shift must be properly trained by the American Heart Association or comparable state recognized agency in cardiopulmonary resuscitation (CPR) and AED, and must be on duty during hours of operation.

(b) Any facility that has a health club on premises that currently complies with all parts within this act shall be exempted from duplication.

(c) A cause of action against a health club or its employees, in connection with the use or nonuse of an AED, shall not exist except in cases where the health club has failed to purchase an AED as required under this act and in cases of willful or wanton negligence.

(d) A knowing or willful violation of this section by a health club may result in suspension or revocation of its registration.

(e) Any health club which operates a facility on a key pass basis with no attending employees at anytime is exempt from the trained employee on duty requirement set forth in subsection (a) herein of this section.

History of Section.
(P.L. 2004, ch. 440, § 1; P.L. 2004, ch. 453, § 1; P.L. 2007, ch. 356, § 1.)






Chapter 5-51 - Rhode Island State Board of Examiners of Landscape Architects

Chapter 5-51-1 - Definitions.

§ 5-51-1 Definitions.  As used in this chapter, the following definitions of words and terms apply:

(1) "Board" means the Rhode Island state board of examiners of landscape architects.

(2) "Decorative planting plans" means and refers to planning and designing intended exclusively for the decoration of residential structures or settings which contain no greater than two (2) "dwelling units" as the term is defined in subdivision 45-24-31(24) and which involves the use and arrangement of trees, shrubs, plants, ground-cover, and/or flowers for aesthetic and decorative purposes only, but specifically does not include the following:

(i) Plans or designs which create the layout of grading, vehicular paving, drainage, storm water management, irrigation, erosion control, retaining walls, decks, gazebos, pools, or any similar structures;

(ii) Plans or designs intended or used at any time or in any manner for or in furtherance of the purpose of obtaining federal, state, or local building, construction, or related permits or like authorizations; and/or

(iii) Plans or designs relating to federal, state, or local public works or public projects, or otherwise relating to property which is not privately owned.

(3) "Landscape architect" means a person who engages or offers to engage in the practice of landscape architecture.

(4) "Landscape architecture" means planning and designing the use, allocation, and arrangement of land and water resources, through the creative application of biological, physical, mathematical, and social processes. Insofar as these services involve safeguarding life, health or property, and include any other professional services that may be necessary to the planning, progress, and completion of any landscape architectural services, these services may include, but not be limited to, the following:

(A) Consultation, research, analysis and assessment, selection, and allocation of land and water resources;

(B) Formulation of graphic and written criteria to govern the planning and design of land construction development programs including:

(I) The preparation, review and analysis of master and site plans;

(II) Reconnaissance, planning, design, preparation of drawings, construction documents and specifications, and responsible construction observation;

(C) Design coordination and review of technical plans and construction documents prepared by other professionals working under the direction of the landscape architect;

(D) Land preservation, restoration, conservation, reclamation, rehabilitation, management and development;

(E) Feasibility studies and site selection for developments;

(F) Integration, site analysis and determination of settings for grounds and locations of buildings, structures, transportation systems, and environmental systems;

(G) Analysis and design of grading and drainage, storm water management, irrigation systems for erosion and sediment controls, planting plans, lighting, and ground cover; and

(H) Feasibility studies, cost estimates and reports for development.

(ii) "Landscape architecture" does not mean nor extend to the preparation of "decorative planting plans" as defined in subdivision (2) of this section.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11; P.L. 1997, ch. 30, art. 25, § 4; P.L. 1999, ch. 289, § 1; P.L. 2009, ch. 310, § 37.)



Chapter 5-51-2 - Board  Creation  Composition  Appointment, terms, and qualifications of members  Duties  Compensation.

§ 5-51-2 Board  Creation  Composition  Appointment, terms, and qualifications of members  Duties  Compensation.  (a) There is established a state board of landscape architects which consists of seven (7) members.

(2) On May 19, 1975, the governor shall appoint one member to serve until the first day of February, 1976, or until his or her successor is appointed and qualified; one member to serve until the first day of February, 1977, or until his or her successor is appointed and qualified; one member to serve until the first day of February, 1978, or until his or her successor is appointed and qualified; one member to serve until the first day of February, 1979, or until his or her successor is appointed and qualified; and one member to serve until February, 1980, or until his or her successor is appointed and qualified.

(3) Upon completion of the original term the terms of members identified in subdivision (2) of this subsection shall be for five (5) years.

(4) One member of the board shall be from the general public. This member shall serve for terms of five (5) years.

(5) Four (4) members of the board shall be landscape architects whose residences and principal places of business shall be within this state, who have been actively engaged in the practice of landscape architecture within this state. The original appointees to the board do not need to be registered but engaged in the practice of landscape architecture for a minimum of four (4) years.

(6) The governor may remove any member from office for misconduct, incapacity or neglect of duty.

(b) During the month of July of each year, the board shall elect from its members a chairperson and a vice chairperson.

(c) The secretary of the board shall keep a true and complete record of all proceedings of the board and shall aid in the enforcement of this chapter.

(d) The board may make all necessary regulations and bylaws not inconsistent with this chapter.

(e) In carrying into effect the provisions of this chapter, the board may subpoena witnesses and compel their attendance and may require the production of books, papers, and documents in any proceeding involving the revocation of registration, or practicing or offering to practice without registration.

(1) Any member of the board may administer oaths or affirmations to witnesses appearing before the board.

(2) If any person fails to appear in response to that process, or if, having appeared in obedience to the process, he or she refuses to answer any pertinent questions put to him or her by any member of the board or its counsel, he or she, upon presentation of those facts to the superior court, shall be subject to any fines and penalties that might be imposed by this court if that failure or refusal occurred in any civil action pending in that court.

(f) The board may establish a procedure for complaints concerning any licensed or certified landscape architects.

(g) The board shall establish procedures and programs in conjunction with the department of environmental management and may annually publish a report of its activities, operations, and recommendations.

(h) Members of the board shall not be compensated for meetings attended.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11; P.L. 1999, ch. 354, § 16; P.L. 2000, ch. 55, art. 14, § 3; P.L. 2000, ch. 109, § 3; P.L. 2005, ch. 117, art. 21, § 16; P.L. 2012, ch. 34, § 2.)



Chapter 5-51-3 - Use of title "landscape architect" restricted  Registration certificate requirement.

§ 5-51-3 Use of title "landscape architect" restricted  Registration certificate requirement.  No person, except as provided in § 5-51-12, may use the title "landscape architect" or display or use any words, letters, figures, title, signs, seal, advertisement, or other device to indicate that the person practices or offers to practice landscape architecture or may represent himself or herself as a practitioner of landscape architecture or engages in the practice of landscape architecture in this state, unless that person has first secured a certificate of registration as provided in this chapter.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1999, ch. 354, § 16.)



Chapter 5-51-4 - Filing of applications for license.

§ 5-51-4 Filing of applications for license.  (a) An application for a license to practice landscape architecture shall be submitted on the form provided by the board, and shall be received at any time during regular business hours at the office of the board. Before being eligible for licensure as a landscape architect, each applicant shall submit evidence to the board of the following:

(1) The applicant has completed a course of study and has graduated from a college or school of landscape architecture approved by the board. In lieu of graduation from an approved college or school of landscape architecture, an applicant may present evidence of at least six (6) years of practical experience in landscape architectural work of a grade and character satisfactory to the board. Credit may be given for approved college education, in the discretion of the board; and

(2) The applicant has had either: (i) a minimum of two (2) years' experience in landscape architectural work under the direct supervision of a registered landscape architect and of a grade and character satisfactory to the board; or (ii) one year's experience in landscape architectural work under the direct supervision of a registered landscape architect and of a grade and character satisfactory to the board and one year's experience in related work under the direct supervision of a registered "allied professional" and of a grade and character satisfactory to the board. For purposes of this subsection, the term "allied professional" shall mean an individual professional licensed as an architect, engineer, or a land surveyor; and

(3) He or she has satisfactorily completed all sections of the examination as required by the board.

(b) Each applicant shall submit, with the formal application for a license, authentic proof of the statements made in the application, by attaching any documentary evidence, affidavits, registrars statements, diplomas, published data, photographs, photostats, or any other sworn evidence, as in the discretion of the board, may be sufficient to show that the applicant is clearly eligible under the section of the law upon which the application is based. All documents shall be properly marked for identification and ownership.

(c) The board shall reserve the right to retain, as a permanent part of the application, any or all documents submitted. Original documents, at the request and expense of the applicant, may be replaced by photostatic copies of those documents.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 2004, ch. 111, § 1; P.L. 2004, ch. 154, § 1.)



Chapter 5-51-5 - Procedure for processing applications for license.

§ 5-51-5 Procedure for processing applications for license.  (a) All applicants shall be considered individually by the board and passed or rejected on a roll call vote. The action taken by the board on each application shall be recorded in the minutes and an outline of the action taken by the board shall be placed with the application.

(b) Personal appearance before the board, if required, shall be at the time and place designated by the board.

(c) Failure to supply additional evidence or information within sixty (60) days from the date of a written request from the board, or to appear before the board when an appearance shall be deemed necessary by the board, may be considered just and sufficient cause for disapproval of the application.

History of Section.
(P.L. 1975, ch. 183, § 1.)



Chapter 5-51-6 - Examinations.

§ 5-51-6 Examinations.  (a) Before being examined for registration as a landscape architect, each applicant shall submit evidence to the board that:

The applicant has completed a course of study and has graduated from a college or school of landscape architecture approved by the board. In lieu of graduation from an approved college or school of landscape architecture, an applicant may present evidence of at least six (6) years of practical experience in landscape architectural work of a grade and character satisfactory to the board. Credit may be given for approved college education, in the discretion of the board.

(b) The scope of the examinations shall be established by the board, and the examinations shall be designed to determine the qualifications of the applicant to practice landscape architecture. The examination shall cover technical, professional, and practical subjects as relate to the practice of the profession of landscape architecture. The examinations shall also cover the basic arts and sciences, knowledge of which is material and necessary to the proper understanding, application, and qualification for practice, of the profession of landscape architecture. (The board may use the Council of Landscape Architects Registration Boards' national examination in lieu of preparing a special test for its own use.)

(c) The board may establish or change the written examination and include an oral examination as a supplement to the written examination. The board may also determine the eligibility of the applicant before permitting admittance to the examination.

(d) The subjects included in the examination shall be determined by the board and may be combined, revised, or eliminated. The time allotted for the examination may be altered at the discretion of the board.

(e) The written examination shall be given at least once in each calendar year. The date, time, and place of the examination shall be determined by the board.

(f) The examination shall be conducted in accordance with the instructions issued by the board.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1991, ch. 44, art. 18, § 1; P.L. 1996, ch. 164, § 6; P.L. 1997, ch. 30, art. 25, § 4; P.L. 1999, ch. 289, § 1; P.L. 2004, ch. 111, § 1; P.L. 2004, ch. 154, § 1.)



Chapter 5-51-7 - Reciprocity  Waiver of requirements for examination.

§ 5-51-7 Reciprocity  Waiver of requirements for examination.  (a) The board may waive the requirements for examination of a competent landscape architect holding a license in another state, territory, or possession of the United States, or in a foreign country, provided that state, territory, possession, or country grants equal rights and has at least equal standards, and provided that the applicant's license shall be based on comparable written examinations and that his or her qualifications meet all of the requirements of this chapter based on verified evidence satisfactory to the board.

(b) The board shall establish standards for the determination and implementation of reciprocity with other states.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11; P.L. 1999, ch. 289, § 1.)



Chapter 5-51-8 - Granting of licenses to practice landscape architecture.

§ 5-51-8 Granting of licenses to practice landscape architecture.  (a) An applicant meeting all requirements of the law and of the board and eligible for a license to practice landscape architecture in the state shall be notified by the board of his or her eligibility.

(b) Upon payment of the thirty-dollar ($30.00) license fee, the board shall issue the license certificate to the landscape architect.

(c) The license certificate shall indicate the registration number of the landscape architect. This registration number must appear on the landscape architect's seal and on all works signed by the landscape architect.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11.)



Chapter 5-51-9 - Annual renewal of licenses and certificates of authorization.

§ 5-51-9 Annual renewal of licenses and certificates of authorization.  (a) Every license shall be valid for a period of two (2) years and shall expire on the last day of June of each odd numbered year following its issuance. Every certificate of authorization shall be valid for a period of two (2) years and shall expire on the last day of June of each even numbered year following its issuance. A license or certificate of authorization may be renewed by paying the renewal fee required by § 5-51-14. A landscape architect who fails to renew his or her license prior to each June 30, may not thereafter renew his or her license except upon payment of the renewal fee and the additional fee(s) required by § 5-51-14. A landscape architectural firm, which fails to renew its certificate of authorization prior to each June 30, may not thereafter renew its certificate of authorization except upon payment of the renewal fee and the additional fee(s) required in § 5-51-14. The certificates of authorization shall be issued by the board, indicating the sole proprietorship, partnership, limited liability partnership, corporation, or limited liability company named in it is permitted to practice landscape architecture in this state. A license or certificate of authorization shall not be renewed until the renewal fee is received by the board.

(2) Licenses and certificates of authorization not renewed by the payment of the renewal fee prior to each June 30, shall be construed to be expired, and shall require an application for reinstatement.

(b) The board may determine and establish rules and regulations for continuing education requirements and other recertification procedures as the board deems necessary.

(c) The board may require all applicants for renewal to provide the board with any information, including but not limited to, a brief outline setting forth the professional activities of any applicant during a period in which a license or certificate of authorization has lapsed and other evidence of the continued competence and good character of the applicant, that the board deems necessary.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11; P.L. 1982, ch. 414, § 9; P.L. 1997, ch. 30, art. 25, § 4; P.L. 1999, ch. 289, § 1; P.L. 2004, ch. 56, § 4; P.L. 2004, ch. 63, § 4.)



Chapter 5-51-10 - Restoration of an expired license.

§ 5-51-10 Restoration of an expired license.  (a) Application for the restoration of an expired license, which has been allowed to lapse for more than one year, shall be accompanied by a brief outline listing the professional activities of the applicant during the lapsed period.

(b) The renewal fee must accompany the application for restoration.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1997, ch. 30, art. 25, § 4.)



Chapter 5-51-11 - Duplicate licenses  Seals  Rubber stamps.

§ 5-51-11 Duplicate licenses  Seals  Rubber stamps.  (a) Only one certificate of registration or license shall be issued to a licensed landscape architect. A duplicate certificate may be issued by the board should the original certificate be lost or damaged. Applications for a duplicate certificate shall be submitted to the board office. The required fee must be submitted with the application for a duplicate certificate.

(b) For the purpose of signing all final drawings, plans, specifications, reports, and other contract documents, each licensed landscape architect shall obtain an individual seal, and a rubber stamp (a facsimile of the seal) to be used on documents prepared by him or her, or under his or her supervision.

(2) Firms consisting of more than one licensed landscape architect may use a single seal identifying a partner (if a partnership or limited liability partnership), officer, or director (if a corporation) or a member or manager (if a limited liability company) as being personally responsible for the professional services provided.

(3) The board shall furnish a copy of the authorized seal from which the applicant can have a seal and stamp made.

(c) The application of the seal impression, to the first sheet of bound sets of drawings (with index of drawings included), title page of specifications, and to other drawings and contract documents shall constitute the registered landscape architect stamp.

(d) The rubber stamp may be applied on all tracings to produce legible reproduction on all copies or prints made from the tracings. This provision does not in any manner modify the requirements of this section.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1997, ch. 30, art. 25, § 4; P.L. 2004, ch. 56, § 4; P.L. 2004, ch. 63, § 4.)



Chapter 5-51-12 - Persons exempt from licensure.

§ 5-51-12 Persons exempt from licensure.  Employees of the United States doing work in Rhode Island for the United States government, and state, city, town, or regional planners shall be exempt from the license and registration provisions of this chapter. Nothing contained in this chapter shall be construed to prohibit or restrict the practice of professional planning by private consultants or employees of public agencies, nor the practice of architects, professional engineers, land surveyors, landscape gardeners, or nursery workers in the performance of their business or profession as distinct from the profession of landscape architecture.

History of Section.
(P.L. 1975, ch. 183, § 1.)



Chapter 5-51-13 - Partnerships, limited liability partnerships, corporations, and limited liability companies.

§ 5-51-13 Partnerships, limited liability partnerships, corporations, and limited liability companies.  (a) Partnerships, limited liability partnerships, corporations and limited liability companies may not be licensed as registered to practice landscape architecture or to use any form of the title "landscape architect" in connection with the corporate or partnership company name unless authorized by this chapter.

(b) The right to engage in the practice of landscape architecture shall be a personal right, based upon the qualifications of the individual evidenced by his or her license and shall not be transferable.

(2) No person shall practice landscape architecture, or use the title "landscape architect", or any title, sign, card, or device to indicate that this person is practicing landscape architecture, or is a landscape architect, unless that person has secured from the board a license in the provided manner.

(3) All final drawings, specifications, plans, reports, or other papers or documents involving the practice of landscape architecture, as defined in § 5-51-1, for use in this state shall be dated, and shall bear the signature and seal of the landscape architect or landscape architects who prepared or personally supervised their preparation.

(c) The practice or offer to practice landscape architecture as defined by this chapter by a sole proprietorship, partnership, limited liability partnership, corporation, or limited liability company (hereafter "the firm"), through one or more landscape architects license under the provisions of this chapter, shall be permitted; provided, that those licensed landscape architect(s): (1) shall be in direct control of the practice; (2) shall exercise personal supervision of all personnel who act on behalf of the firm in professional and technical matters; (3) are registered under the provisions of this chapter; and (4) the firm has been issued a certificate of authorization by the board of examiners of landscape architects.

(d) Within one year after enactment of this chapter, every firm must obtain a certificate of authorization from the board, and those individuals in direct control of the practice, and who exercise direct supervision of all personnel who act on behalf of the firm in professional and technical matters, must be registered with the board.

(2) The certificate of authorization shall be issued by the board upon satisfaction of the provisions of this chapter and the payment of the required fee. This fee shall be waived if the firm consists of only one person who is the person in responsible charge.

(e) Every firm desiring a certificate of authorization must file with the board an application on a form provided by the board. Every certificate of authorization shall be valid for a period of two (2) years and shall expire on the last day of June of each even numbered year following its issuance.

(2) A separate form provided by the board shall be filed with each renewal of the certificate of authorization. In addition, each firm shall complete a renewal form within thirty (30) days of the time any information previously filed with the board has changed, is no longer true or valid, or has been revised for any reason.

(3) If, in its judgment, the information contained on the application and renewal form is satisfactory and complete, the board shall issue a certificate of authorization for the firm to practice landscape architecture in this state.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1991, ch. 44, art. 18, § 1; P.L. 1997, ch. 30, art. 25, § 4; P.L. 1999, ch. 289, § 1; P.L. 2004, ch. 56, § 4; P.L. 2004, ch. 63, § 4.)



Chapter 5-51-14 - Fees.

§ 5-51-14 Fees.  The following is the schedule of fees to be charged by the board:

(1) The fees to be paid by an applicant for examination or reexamination to determine his or her fitness to receive a certificate of registration shall be determined by the board so as to cover expenses associated with administering and evaluating the examination or reexamination.

(2) The fee to be paid for the restoration of an expired certificate of registration shall not exceed one hundred fifty dollars ($150) for every year or portion of a year the applicant has been delinquent, plus a penalty of twenty-five dollars ($25.00).

(3) The fee to be paid upon the renewal of a certificate of registration shall not exceed one hundred fifty dollars ($150).

(4) The fee to be paid by an applicant for a certificate of registration who is a landscape architect registered or licensed under the laws of another state under § 5-51-7, shall not exceed one hundred eighty dollars ($180).

(5) The fee to be paid by an applicant for a certificate of registration who qualifies and is a resident of this state is thirty-six dollars ($36.00).

(6) The fee to be paid for a duplicate certificate is thirty-six dollars ($36.00).

(7) The initial fee for a certificate of authorization shall not exceed one hundred fifty dollars ($150).

(8) The annual renewal fee for a certificate of authorization is sixty dollars ($60.00).

(9) The fee to be paid for the reinstatement of an expired certificate of authorization is sixty dollars ($60.00) for every year or portion of a year the applicant has been delinquent, plus a penalty of twenty-five dollars ($25.00).

(10) All fees received by the board shall be deposited as general revenues.

History of Section.
(P.L. 1975, ch. 183, § 1; P.L. 1980, ch. 226, § 11; P.L. 1980, ch. 226, § 11; P.L. 1991, ch. 44, art. 18, § 1; P.L. 1992, ch. 133, art. 104, § 1; P.L. 1995, ch. 370, art. 40, § 27; P.L. 1997, ch. 30, art. 25, § 4; P.L. 2009, ch. 68, art. 12, § 13.)



Chapter 5-51-16 - Penalty for violations  Injunctive relief.

§ 5-51-16 Penalty for violations  Injunctive relief.  (a) No individual shall: (1) practice or offer to practice landscape architecture in this state; or (2) use any title, sign, card, or device implying that the individual is a landscape architect or is competent to practice landscape architecture in this state; or (3) use in connection with his or her name or otherwise any title or description conveying or tending to convey the impression that the individual is a landscape architect or is competent to practice landscape architecture in this state; or (4) use or display any words, letters, seals, or advertisements indicating that the individual is a landscape architect or is competent to practice landscape architecture in this state, unless that individual holds a current valid license issued pursuant to this chapter or is specifically exempted from holding a license under the provisions of this chapter.

(b) No sole proprietorship, partnership, limited liability partnership, corporation or limited liability company shall: (1) practice or offer to practice landscape architecture in this state; (2) use any title, sign, card, or device implying that the sole proprietorship, partnership, limited liability partnership, corporation or limited liability company is competent to practice landscape architecture in this state; (3) use in connection with its name or otherwise any title or description conveying or tending to convey the impression that the entity is a landscape architectural firm or is competent to practice landscape architecture in this state; or (4) use or display any words, letters, figures, seals, or advertisements indicating that the entity is a landscape architectural firm or is competent to practice landscape architecture in this state, unless that sole proprietorship, partnership, limited liability partnership, corporation or limited liability company complies with the requirements of this chapter.

(c) Any individual, sole proprietorship, partnership, limited liability partnership, corporation or limited liability company which: (1) violates subsection (a) or (b) of this section; (2) presents or attempts to use the license/certificate of authorization of another; (3) gives any false or forged evidence of any kind to the board or to any member thereof in obtaining or attempting to obtain a license/certificate of authorization; (4) falsely impersonates any other registration whether of a like or different name; (5) uses or attempts to use an expired, revoked, or nonexistent license/certificate of authorization; (6) falsely claims to be registered under this chapter; or (7) otherwise violates any provision of this chapter, shall upon determination thereof by a court of competent jurisdiction, be subject to a civil penalty of one thousand dollars ($1,000) for the first offense, and a civil penalty of two thousand dollars ($2,000) for each subsequent offense; and in the court's discretion and upon good cause shown, reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees (which amounts shall be deposited as general revenues); and be subject to, in the board's discretion, public censure or reprimand.

(d) The board shall have the power to institute injunction proceedings in superior court to prevent violations of subsection (a) or (b) of this section and/or for violations of § 5-51-3. In injunction proceedings, the board shall not be required to prove that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from continued violations. The superior court, in its discretion and in addition to any injunctive relief granted to the board, may order that any person or entity in violation of this section shall:

(i) Upon good cause shown, reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with the proceedings, including attorneys fees (which amounts shall be deposited as general revenues); and/or

(ii) Be subject to public censure or reprimand.

History of Section.
(P.L. 1981, ch. 389, § 1; P.L. 1999, ch. 289, § 1; P.L. 2004, ch. 56, § 4; P.L. 2004, ch. 63, § 4.)



Chapter 5-51-17 - Revocation or suspension of licenses or certificates of authorization.

§ 5-51-17 Revocation or suspension of licenses or certificates of authorization.  After notice and a hearing as provided in § 5-51-17.1, the board may in its discretion: suspend, revoke, or refuse to renew any license; and/or revoke or suspend or refuse to renew any certificate of authorization; and/or publicly censure, or reprimand or censure in writing; and/or limit the scope of practice of; and/or impose an administrative fine upon (not to exceed one thousand dollars ($1,000) for each violation); and/or place on probation; and/or for good cause shown, order a reimbursement of the board for all fees, expenses, costs, and attorneys fees in connection with the proceedings (which amounts shall be deposited as general revenues), all with or without terms, conditions or limitations, holders of a license or certificate of authorization, (hereafter referred to as licensee(s)), for any one or more of the following causes:

(1) Bribery, fraud, deceit, or misrepresentation in obtaining a license or certificate of authorization;

(2) Practicing landscape architecture in another state or country or jurisdiction in violation of the laws of that state or country or jurisdiction;

(3) Practicing landscape architecture in this state in violation of the standards of professional conduct established by the board;

(4) Fraud, deceit, recklessness, gross negligence, misconduct, or incompetence in the practice of landscape architecture;

(5) Use of a landscape architect's stamp in violation of § 5-51-11;

(6) Violation of any of the provisions of this chapter;

(7) Suspension or revocation of the right to practice landscape architecture before any state or before any other country or jurisdiction;

(8) Conviction of or pleading guilty or nolo contendere to any felony or to any crime of, or an act constituting a crime of, forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, or any other similar offense or offenses involving moral turpitude, in a court of competent jurisdiction of this state or any other state or of the federal government;

(9) Failure to furnish to the board or any person acting on behalf of the board in a reasonable time the information that may be legally requested by the board;

(10) In conjunction with any violation of subdivisions (1) through (9) of this section, any conduct reflecting adversely upon the licensee's fitness to engage in the practice of landscape architecture; and

(11) In conjunction with any violation of subdivisions (1) through (9) of this section, any other conduct discreditable to the landscape architectural profession.

History of Section.
(P.L. 1999, ch. 289, § 2.)



Chapter 5-51-17.1 - Initiation of proceedings  Hearings before the board  Appeals  Notice to other states.

§ 5-51-17.1 Initiation of proceedings  Hearings before the board  Appeals  Notice to other states.  (a) The board may initiate proceedings under this chapter against holders of a license and/or certificate of authorization (hereafter referred to as licensee(s)) either on its own motion, or on complaint of any person, upon a finding of probable cause by the board, or upon receiving notification from another state board of landscape architects or from the appropriate authority in another country or jurisdiction of its decision to:

(1) Revoke, suspend, or refuse to renew the practice privileges granted in that state or in that country or jurisdiction to the licensee; or

(2) Publicly censure, or censure in writing, limit the scope of practice of, impose an administrative fine upon, or place on probation the licensee.

(b) A written notice stating the nature of the charge or charges against the licensee and the time and place of the hearing before the board on the charges shall be served on the licensee not less than twenty (20) days prior to the date of the hearing either personally or by mailing a copy of the notice by certified mail, return receipt requested, to the address of the licensee last known to the board.

(c) If, after being served with the notice of hearing as provided for in this section, the licensee fails to appear at the hearing and to defend against the stated charges, the board may proceed to hear evidence against the licensee and may enter any order that is justified by the evidence. An order shall be final unless the licensee petitions for a review of the order as provided in this section. Within thirty (30) days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the licensee to submit evidence in his, her or on its behalf.

(d) At any hearing under this section, the licensee may: (1) appear in person or be represented by counsel; (2) produce evidence and witnesses on his, her, or its behalf; (3) cross-examine witnesses; and (4) examine any evidence that might be produced. A sole proprietorship may be represented by counsel before the board or by the sole proprietor. A partnership or limited liability partnership may be represented before the board by counsel or any partner. A corporation may be represented by counsel before the board or any shareholder, officer or director of the corporation. A limited liability company may be represented before the board by counsel or any member or manager of the limited liability company. The licensee shall be entitled, upon written application to the board, to the issuance of subpoenas to compel the attendance of witnesses on the licensee's behalf.

(e) The board or any member of the board may issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths, take testimony, hear proofs and receive exhibits in evidence in connection with or upon hearing under this chapter. In case of disobedience to a subpoena, the board may petition the superior court to require the attendance and testimony of witnesses and the production of documentary evidence.

(f) The board shall not be bound by strict rules of procedure or by laws of evidence in the conduct of its proceedings, but any determination of the board shall be based upon sufficient legal evidence to sustain the determination.

(g) A stenographic record of all hearings under this section shall be kept and a transcript of the record filed with the board.

(h) The decision of the board shall be made by vote in accordance with this chapter and with the rules and regulations established by the board.

(i) Any appeal from the decision of the board, by a person or persons adversely affected by the decision, shall be governed by § 42-35-15.

(j) On rendering a decision to: (1) revoke or suspend or refuse to renew a license issued under the laws of this state; (2) revoke or suspend or refuse to renew a certificate of authorization issued under the laws of this state; or (3) publicly censure, censure in writing, limit the scope of practice of, impose an administrative fine upon, or place on probation a licensee, the board shall examine its records to determine whether the licensee holds a license or a certificate of authorization to practice in any other state or country or jurisdiction. If the board determines that the licensee in fact holds a license or certificate of authorization, the board shall immediately notify the board of landscape architecture of the other state or country or jurisdiction by mail of its decision under this section, and shall include in the notice an indication as to whether or not the licensee has appealed the decision.

(k) The board may, in its discretion, order any licensee against whom proceedings have been initiated under this chapter to, upon good cause shown, reimburse the board for any and all fees, expenses, and costs incurred by the board in connection with these proceedings, including attorneys fees. The fees shall be paid within thirty (30) days from the date they are assessed and may be reviewed in accordance with § 42-35-15, and shall be deposited as general revenues.

(l) The attorney general or his or her deputy shall act as legal advisor to the board and shall render any legal assistance that may be necessary in carrying out the provisions of this chapter. The board may employ other counsel and obtain other necessary assistance to be appointed by the governor to aid in the enforcement of this chapter, and the compensation and expenses shall be paid from the fund of the board.

History of Section.
(P.L. 1999, ch. 289, § 2; P.L. 2004, ch. 56, § 4; P.L. 2004, ch. 63, § 4.)



Chapter 5-51-18 - Landscape architects rendering assistance during disaster emergency  Immunity from civil liability.

§ 5-51-18 Landscape architects rendering assistance during disaster emergency  Immunity from civil liability.  (a) A landscape architect or landscape architectural firm, duly licensed to practice in Rhode Island under this chapter, who voluntarily and without compensation provides landscape architecture services at the scene of a disaster emergency is not liable for any personal injury, wrongful death, property damage, or other loss or damages caused by an act or omission of a landscape architect or landscape architectural firm in performing those services.

(b) As used in this section, "disaster emergency" means a disaster emergency declared by executive order or proclamation of the governor pursuant to chapter 15 of title 30.

(c) The immunity provided in subsection (a) of this section shall apply only to the practice of landscape architecture as defined in this chapter regarding a landscape architectural service that:

(1) Concerns a land, air, space, or water resource whether publicly or privately owned that is identified pursuant to a disaster emergency executive order or proclamation;

(2) Relates to the integrity of the entire land, air, space, or water resource or any portion of a space and affects public safety; and

(3) Is rendered during the time in which a state of disaster emergency exists, as provided in chapter 15 of title 30.

(d) The immunity granted by this section does not apply to acts or omissions constituting gross negligence or willful misconduct.

History of Section.
(P.L. 2000, ch. 403, § 4.)






Chapter 5-52 - Travel Agencies



Chapter 5-53 - Solicitation by Charitable Organizations



Chapter 5-53.1 - Solicitation by Charitable Organizations

Chapter 5-53.1-1 - Definitions.

§ 5-53.1-1 Definitions.  The following words and phrases as used in this chapter have the following meanings unless a different meaning is required by the context:

(1) "Charitable organization" means any organization soliciting for a charitable purpose or any organization holding themselves out as such.

(2) "Charitable purpose" means, but is not limited to, any benevolent, educational, humane, patriotic, social service, civic, philanthropic, scientific, literary or eleemosynary purpose.

(3) "Contribution" means the promise or grant of any money, property or anything of value obtained through solicitation except payments by members of any organization for fees, dues, fines, assessments, or for services rendered to individual members.

(4) "Department" means the department of business regulation.

(5) "Director" means the director of the department.

(6) "Fraudulent act" means that a party made a false representation of a material fact or concealed a material fact with the intention to deceive; that the party intended that a person rely on this material representation or misinformation and that there was justifiable reliance on this representation or misinformation.

(7) "Fund raising counsel" means any person who for compensation consults with a charitable organization or who plans, manages, advises, or assists with respect to the solicitation of contributions for or on behalf of a charitable organization, but who does not have access to contributions or other receipts from a solicitation and who does not solicit. Bona fide volunteers or employees of a charitable organization, or an attorney-at-law retained by a charitable organization, shall not be deemed a fund raising counsel.

(8) "Membership" means the collective body of any charitable organization comprised of persons having voting rights and other powers of governance and who derive a direct benefit or privilege as a member thereof.

(9) "Person" means and shall include any individual, organization, group, association, partnership, corporation, trust, limited liability company, and combination of the foregoing, however formed, as well as any and all other entities, however formed.

(10) "Professional fund raiser" means any person who directly or indirectly for compensation or other consideration plans, manages, conducts, carries on, or assists in connection with a solicitation for charitable purposes or individually solicits or who employs or otherwise engages on any basis another person to solicit for or on behalf of any charitable organization, or who engages in the business of, or holds himself, herself or itself out to persons as independently engaged in the business of soliciting for the charitable purpose. Bona fide volunteers or employees of a charitable organization or fund raising counsel shall not be deemed a professional fund raiser.

(11) "Professional solicitor" means any person who is employed or retained for compensation by a professional fund raiser to solicit contributions for charitable purposes. Bona fide employees of a charitable organization or fund raising counsel shall not be deemed a professional solicitor.

(12) "Senior Level Executive Employee" means any employee of a charitable organization whose compensation is in excess of the amount specified as requiring disclosure on United States Internal Revenue Service Form 990 (or the appropriate successor form by whatever name or number it may be called or designated).

(13) "Solicit" and "solicitation" means to appeal or request, directly or indirectly, whether express or implied, for money, credit, property, financial assistance, or any other thing of value by means of mail, personal contact, written material, radio, telephone, television, news media, magazines or other periodicals or any other means of plea or representation that the money, credit, property, financial assistance, or other thing of value will be used for a charitable purpose.

(ii) Solicitation is deemed to have taken place when the appeal or request is made, whether or not the person making the appeal or request receives any contributions.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-2 - Registration of charitable organizations.

§ 5-53.1-2 Registration of charitable organizations.  (a) Every charitable organization, except as otherwise provided in § 5-53.1-3, which acts, operates, transacts business in this state or which intends to solicit contributions from persons in this state by any means whatsoever, shall, prior to any solicitation, file with the director upon forms prescribed by the department, the following information:

(1) The name of the charitable organization and the name or names under which it intends to solicit contributions;

(2) The names and addresses where each can regularly be found of the officers, directors, trustees, partners and senior level executive employees and, for a limited liability company or limited liability partnership, also the members, partners and managers, for the charitable organization, as the case may be, as well as the person or persons responsible for the day to day operations of the charitable organization;

(3) The addresses of the charitable organization and the addresses of any offices in this state. If the charitable organization does not maintain an office, the name and address of the person having custody of its financial records;

(4) Where and when the charitable organization was established, the form of its organization and its tax exempt status, if any, issued by the United States Internal Revenue Service;

(5) A general description of all the uses for which the contribution to be solicited will be applied;

(6) The date on which the fiscal year of the charitable organization ends;

(7) Whether the charitable organization is authorized by any other governmental agency to solicit contributions and whether it or any of its present officers, directors, members (if a limited liability company), trustees, partners or the senior level executive employees are or have ever been enjoined by any court from soliciting contributions or have been found by a final judgment to have engaged in unlawful practices regarding solicitation of contributions or administration of charitable assets and whether its registration or license has been suspended or canceled by any governmental agency together with the reasons for the suspension or cancellation;

(8) The names and addresses of any professional fund raisers or fund raising counsels who are acting or have agreed to act in this state on behalf of the charitable organization along with a copy of the contract for the services;

(9) The charitable organization's most recent annual report, if any, in accordance with the requirements of § 5-53.1-4;

(10) The names and addresses of any chapters, branches, affiliates or other organizations that during the immediately preceding fiscal year of the charitable organization share the contributions or other revenue raised in this state. Provided, that any contribution to another organization which is merely transferred by or through a United Way, a federated fund, or an incorporated community appeal, which transferee organization is selected by the donor, does not need to be included;

(11) The percentage of contributions received in the immediately preceding fiscal year that was spent for fund raising and for administration;

(12) A listing of the names and the compensation of the charitable organization's five (5) most highly compensated individuals in excess of the amount specified as requiring disclosure on United States Internal Revenue Service (IRS) Form 990 (or the appropriate successor form by whatever name or number it may be called or designated), including, without limitation, directors, officers, members (if a limited liability company), trustees, partners, employees or agents, for the immediately preceding fiscal year, and the total number of individuals, including, without limitation, directors, officers, members (if a limited liability company), trustees, partners, employees, and agents of the charitable organization, earning annual compensation in excess of the amount referred to above for the immediately preceding fiscal year;

(13) Whether any director, officer, member (if a limited liability company), trustee, partner, employee or agent or senior level executive employee of the charitable organization has been convicted of a felony, or pled nolo contendere to a felony charge, or is held liable in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; and

(b) A charitable organization shall be deemed to have met the filing requirements in this section by submitting a copy or duplicate original of IRS Form 990 (or the appropriate successor form by whatever name it may be called); provided, that the organization responds to subdivisions (a)(3), (a)(7), (a)(8), (a)(11), and (a)(13) of this section.

(c) The registration form shall be signed under penalty of perjury by two (2) authorized officials of the charitable organization, one of whom shall be a director or trustee.

(d) For filing the registration, the department shall receive a fee of ninety dollars ($90.00), to be paid at the time of registration.

(e) Registration under this section shall expire one year following the approval of the application by the department, unless the director prescribes a different period by rule or order. Re-registration shall also be for a similar period of one year and may be effected by filing an application on forms prescribed by the director no later than thirty (30) days prior to the expiration of the prior registration.

(f) Every registered charitable organization shall notify the director within thirty (30) days of any material change, of which it has actual knowledge, in the information required to be furnished by the charitable organization under this section. For the purposes of this section, the requirement to notify the director of a material change applies only with respect to subdivisions (a)(1), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), (a)(9) and (a)(13) of this section.

(g) Registration statements, financial reports, professional fund raisers' contracts, and all other documents required to be filed pursuant to this chapter shall become public records in the office of the director, except as may be otherwise specifically prohibited by this chapter or by the provisions of chapter 2 of title 38.

(h) No charitable organization, professional fund raiser or fund raising counsel shall use or exploit the fact of registration, in any manner whatsoever, so as to lead the public to believe that registration in any manner constitutes an endorsement or approval by the state.

(i) The department may enter into reciprocal agreements with the appropriate authorities of any other state or the United States for the purpose of exchanging complaint and investigative information under this chapter.

History of Section.
(P.L. 1999, ch. 152, § 2; P.L. 2001, ch. 115, § 1; P.L. 2009, ch. 68, art. 12, § 4.)



Chapter 5-53.1-3 - Certain persons exempted.

§ 5-53.1-3 Certain persons exempted.  (a) The following persons shall not be required to file a registration statement with the department:

(1) Educational institutions, including parent-teacher associations, the curricula of which in whole or in part are registered or approved by a governmental agency as well as all other educational institutions within this state who are recognized or certified as educational institutions by a generally recognized and accepted regional or national educational accrediting organization.

(2) Persons requesting any contributions for the relief of any individual, specified by name at the time of the solicitation, if all of the contributions collected, without any deductions whatsoever, are turned over to the named beneficiary.

(3) Any charitable organization which does not intend to solicit and receive and does not actually raise or receive contributions in excess of twenty-five thousand dollars ($25,000) during a fiscal year of the charitable organization, provided none of its fundraising functions are carried on by professional fund raisers and no part of its assets or income inures to the benefit of or is paid to any officer, director, member (if a limited liability company), trustee, partner or member of the charitable organization.

(ii) For the purpose of this subdivision, contributions received from corporations, charitable foundations, government agencies, or a duly registered federated fund, incorporated community appeal, or United Way, shall not be included in determining the total amount of contributions received.

(iii) If, during the fiscal year of any charitable organization, the gross contributions received by the charitable organization, during that fiscal year exceed twenty-five thousand dollars ($25,000), it shall within thirty (30) days after the date it shall have received total contributions in excess of twenty-five thousand dollars ($25,000) register with the director as required by § 5-53.1-2.

(4) Organizations which solicit only from their own membership. The term "membership" shall not include those persons who are granted a membership upon making a contribution as the result of a solicitation.

(5) Persons soliciting contributions solely from corporations, charitable foundations, or governmental agencies.

(6) Foundations or associations exclusively for the benefit of religious organizations, education institutions, non-profit or charitable hospitals and public libraries.

(7) Hospitals, which are non-profit and charitable.

(8) Veterans' organizations and their auxiliaries so long as the veterans' organizations are chartered under chapter 6 of title 7.

(9) Public libraries.

(10) Historical societies duly organized under the laws of this state.

(11) Free, not for profit, public art museums.

(12) Grange organizations and their auxiliaries.

(13) Churches or recognized denominations and religious organizations, societies and institutions operated, supervised or controlled by a religious organization or society which solicit from other than their own membership. Institutions indirectly or affiliated with but which are not operated, supervised or controlled by any religious organizations or religious society which own, maintain and operate homes for the aged, orphanages and homes for unwed mothers.

(14) Volunteer fire and rescue associations.

(15) Land trusts duly organized under the laws of this state.

(b) Any charitable organization claiming to be exempt from the registration requirements of this chapter shall submit any information that the director may request to substantiate an exemption under this section.

History of Section.
(P.L. 1999, ch. 152, § 2; P.L. 2009, ch. 57, § 1; P.L. 2009, ch. 80, § 1.)



Chapter 5-53.1-4 - Reports and records of registered charitable organizations.

§ 5-53.1-4 Reports and records of registered charitable organizations.  (a) Every charitable organization registered pursuant to § 5-53.1-2 shall file with the director a copy of the annual financial statement of the organization audited by an independent certified public accountant for the organization's immediately preceding fiscal year, or a copy of a financial statement audited by an independent certified public accountant covering, in a consolidated report, complete information as to all the preceding year's fund raising activities of the charitable organization, showing kind and amount of funds raised, costs and expenses incidental thereto, and allocation or disbursements of funds raised. Charitable organizations having annual gross income of five hundred thousand dollars ($500,000) or less shall be considered to have met the financial requirements of this section by providing either an IRS Form 990 or the following financial statements for the immediately preceding fiscal year compiled by an independent public or certified accountant:

(1) Statement of activities; and

(2) Statement of Financial Position.

(b) The director may require audited annual financial statements of charitable organizations with budgets of five hundred thousand dollars ($500,000) or less when the director has reasonable cause to believe that a violation of this chapter has occurred.

(c) Any charitable organization registered pursuant to § 5-53.1-2, which is the parent organization of one or more affiliates within the state, may comply with the reporting requirements of subsection (a) of this section, by filing a combined written report upon forms prescribed by the director.

(d) As used in this section the term "affiliate" includes any chapter, branch, auxiliary, or other subordinated unit of any registered charitable organization, however designated, whose policies, fund raising activities, and expenditures are supervised or controlled by the parent.

(e) There shall be appended to each combined report a schedule, containing the information that may be prescribed by the director reflecting the activities of each affiliate, which shall contain a certification, under penalty of perjury, by an official of the organization, certifying that the information contained therein is true.

(f) The failure of a parent organization to file an appropriate combined written report shall not excuse either the parent organization or its affiliates from complying with the provisions of subsection (a) of this section.

(g) A combined report filed pursuant to this section shall be accompanied by a fee of seventy-five dollars ($75.00) plus seventy-five dollars ($75.00) for each organization included in the report.

(h) The director may accept a copy of a current annual report previously filed by a charitable organization with any other governmental agency in compliance with the provisions of this chapter; provided, that the report filed with the other governmental agency shall be substantially similar in content to the report required by this section.

(i) The due date on which to submit financial information (IRS Form 990 or audited annual financial statements) shall initially be extended until the IRS due date, and then until the IRS extension dates, as necessary. For the initial request, the registrant shall submit to the department an extension request letter with the annual registration form stating the IRS due date. For any further extensions, the registrant shall submit an additional letter or a copy of the IRS request for an extension form. The extensions apply to Form 990, the annual audited financial statement, and any other information referred to in § 5-53.1-2(a)(9), (11) and (12). With respect to organizations that submit compiled financial statements referred to in § 5-53.1-4(a), extensions will be granted upon written request, totaling not more than six (6) months.

History of Section.
(P.L. 1999, ch. 152, § 2; P.L. 2002, ch. 207, § 1.)



Chapter 5-53.1-5 - Books and records.

§ 5-53.1-5 Books and records.  Every charitable organization registered or required to register pursuant to § 5-43.1-2 shall keep and maintain books, records and reports for at least three (3) years after the end of the period of registration to which they relate which shall, upon reasonable advance written notice, be available for inspection at the principal office of the organization, by the director; provided, that the organization shall not be required to make available the names and addresses of members and donors, except with their consent or through legal process where good cause has been shown by the director to question the organization's compliance with this chapter and access to the information is necessary to determine compliance. Nothing contained in this section shall be construed to limit an organization's ability to challenge the process on constitutional grounds.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-6 - Non-resident charitable organizations; designation of director as agent for service of process; service of process.

§ 5-53.1-6 Non-resident charitable organizations; designation of director as agent for service of process; service of process.  (a) Any charitable organization having its principal place of business outside of this state or organized under the laws of a foreign state, and which solicits contributions from persons in this state, shall be deemed to have irrevocably appointed the director as its agent upon whom may be served any summons, subpoena, subpoena duces tecum, or other process directed to the charitable organization, or any partner, principal, officer, member (if a limited liability company), trustee or director thereof, with the same effect as if the charitable organization existed in this state.

(b) Whenever lawful process is served upon the director, the director shall forward a copy of the process served on him or her by mail, postpaid, directed to the charitable organization. For each copy of the process served the director shall collect, for the use of the state, the sum of five dollars ($5.00), which shall be paid by the plaintiff at the time of service.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-7 - Prohibited activity.

§ 5-53.1-7 Prohibited activity.  In addition to any other violations of this chapter no person shall:

(1) Make any material statement which is untrue in an application for registration, registration statement, or written annual report; or fail to disclose a material fact in an application for registration, registration statement, or written annual report;

(2) Engage in any fraudulent or illegal act, device, scheme, artifice to defraud or for obtaining money or property by means of false pretenses, representation or promise, transaction or enterprise in connection with any solicitation for charitable purposes, any solicitation or collection of funds or other property for a charitable organization, or with the registration, reporting and disclosure provisions of this chapter;

(3) Fail to apply contributions in a manner substantially consistent with the stated solicitation statement created pursuant to § 5-53.1-12 and/or with the § 5-53.1-2(a)(5) registration statement of the charitable organization;

(4) Knowingly or with reason to know, enter into any contract or agreement with or employ any unregistered professional fund raiser, fund raising counsel or professional solicitor;

(5) Enter into any contract or agreement with or raise any funds for any charitable organization required to be registered pursuant to this chapter knowing or with reason to know that the charitable organization is not duly registered;

(6) Fails to file as required by this chapter any fund raising contract, or any other documents;

(7) Represent in any manner whatsoever that registration constitutes an endorsement or approval by the state;

(8) Solicit contributions for charitable purposes without either:

(i) Being a registered charitable organization, if required to be registered;

(ii) Having a written contract or agreement with a charitable organization or registered charitable organization if required to be registered, authorizing solicitation on its behalf;

(iii) Being bona fide employees or volunteers of a charitable organization; or

(9) Act as or enter into any contract as a professional fund raiser, fund raising counsel, or professional solicitor without having registered;

(10) Fail to maintain books and records or refuse or fail after receiving written notice by mail, to produce any books and records in accordance with § 5-53.1-5 and as otherwise required by this chapter;

(11) Knowingly and intentionally use in the course of soliciting contributions for or on behalf of a charitable organization a name, symbol, or service mark so closely related or similar to that used by another established charitable organization that the use would tend to confuse or mislead the public; or

(12) Solicit contributions on behalf of any veterans' organization which is not chartered under chapter 6 of title 7.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-8 - Professional fund raisers and fund raising counsel.

§ 5-53.1-8 Professional fund raisers and fund raising counsel.  (a) No person shall act, operate or transact business as a professional fund raiser or fund raising counsel in this state before he, she or it has registered with the director or after the expiration or cancellation of such registration. Applications for registration and re-registration shall be in writing, under oath and penalty of perjury, in the form prescribed by the director and shall be accompanied by an annual fee in the sum of two hundred forty dollars ($240). A professional fund raiser who has access or the ability to access or control funds that are being solicited shall at the time of making application for registration or re-registration, file with, and have approved by, the director a bond. In the bond, the filer shall be the principal obligor, in the sum of ten thousand dollars ($10,000), with one or more sureties whose liability in the aggregate as sureties will at least equal that sum. The bond which may be in the form of a rider to a larger blanket liability bond shall run to the director for the use of the state and to any person who may have a cause of action against the obligor of the bond for any malfeasance or misfeasance in the conduct of the solicitation. Registration or re-registration when effected shall be for a period of one year, or a part thereof, expiring on the thirtieth (30th) day of June. An application for re-registration shall be filed no more than thirty (30) days prior to the expiration of the registration. Applications for registration and re-registration and bonds when filed with the director, shall become public records in the office of the director. If there is any material change in the information provided in any application for registration and re-registration, the applicant or registrant shall notify the director, in writing, within twenty (20) days of the change.

(b) A professional fund raiser and fund raising counsel shall maintain accurate and current books and records of all activities while required to be registered under subsection (a) of this section; and, until at least three (3) years shall have elapsed after the end of the effective period of the registration to which they relate, the books and records shall be maintained in an office available for inspection and examination by the director; provided, that any books and records obtained by the director shall not be available to the public for inspection. The professional fund raiser or fund raising counsel shall not be required to make available to the director the names and addresses of members and donors, except with their consent or the consent of the organization or through legal process where good cause has been shown by the director to question compliance with this chapter and access to the information is necessary to determine compliance. Nothing contained in this section shall be construed to limit an organization's ability to challenge the process on constitutional grounds.

History of Section.
(P.L. 1999, ch. 152, § 2; P.L. 2009, ch. 68, art. 12, § 4.)



Chapter 5-53.1-9 - Contracts of professional fundraisers and fundraising counsel.

§ 5-53.1-9 Contracts of professional fundraisers and fundraising counsel.  (a) No person shall act as a professional fundraiser or fundraising counsel before he, she or it has a written contract with the charitable organization. A true and correct copy of each contract entered into between a professional fundraiser or fundraising counsel and a charitable organization shall be filed by the professional fundraiser or fundraising counsel who is a party to the contract with the director within ten (10) days after it is signed. True and correct copies of the contracts shall be kept on file in the offices of the charitable organization and the professional fundraiser or fundraising counsel during the term of the contract and until the expiration of a period of three (3) years subsequent to the date the solicitation of contributions provided for in the contract actually terminates.

(b) Every contract between a professional fundraiser and a charitable organization shall contain or shall be deemed to contain a provision that within five (5) days of receipt all funds received from solicitation shall be deposited in a bank account in the sole name of the charitable organization or shall be delivered to the organization for deposit.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-10 - Professional solicitor.

§ 5-53.1-10 Professional solicitor.  No person shall act as a professional solicitor in the employ of a professional fundraiser required to register pursuant to § 5-53.1-8 before he or she has registered with the director or after the expiration or cancellation of the registration. Applications for registration and re-registration shall be in writing, under oath, in the form prescribed by the director. Registration or re-registration, when effected, shall be for a period of one year, or a part thereof, expiring on the thirtieth (30th) day of June. An application for re-registration shall be filed thirty (30) days prior to the expiration of the registration. Applications for registration and re-registration, when filed with the director, shall become public records in the office of the director.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-11 - Nonresident professional fundraisers, fundraising counsel and professional solicitors; designation of director as agent for service of process; service of process.

§ 5-53.1-11 Nonresident professional fundraisers, fundraising counsel and professional solicitors; designation of director as agent for service of process; service of process.  (a) Any professional fundraiser, fundraising counsel or professional solicitor having his, her or its principal place of business outside of this state or organized under the laws of a foreign state, who or which shall solicit contributions or act as a fundraising counsel in this state shall be deemed to have irrevocably appointed the director as his, her or its agent upon whom may be served any summons, subpoena, subpoena duces tecum, or other process directed to the professional fundraiser, fundraising counsel or professional solicitor or any partner, principal, officer, member, trustee or director thereof, with the same effect as if the professional fundraiser, fundraising counsel or professional solicitor existed in this state.

(b) Whenever lawful process shall be served upon the director, the director shall forward a copy of the process served on him or her by mail, postpaid, directed to the professional fundraiser, fundraising counsel or professional solicitor. For each copy of the process served the director shall collect, for the use of the state, the sum of five dollars ($5.00), which shall be paid by the plaintiff at the time of service.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-12 - Solicitation.

§ 5-53.1-12 Solicitation.  (a) Any written solicitation used by or on behalf of any charitable organization shall provide a description of the programs and activities for which it has expended or will expend contributions it receives from the solicitation or shall include therein a statement that, upon written request to a specified person at the charitable organization, a person may obtain from the charitable organization a description. In addition, any written solicitation shall state in clear and unambiguous language whether or not contributions are deductible for federal income tax purposes in accordance with applicable law. The requirements of this section shall be satisfied by written notice to the donor or prospective donor. This written notice requirement shall be deemed satisfied if made once during the solicitation process, including at the time of confirmation of receipt of any contribution.

(b) If any charitable organization solicits contributions for or makes contributions through a solicitation to another organization which is not its affiliate as defined in § 5-53.1-4, the written solicitation shall include a statement that the contributions have been made and that a list of all organizations which have received contributions from the soliciting organization during the most recently completed fiscal year of the charitable organization for which information is required to be filed in accordance with § 5-53.1-2 may be obtained from that organization. A United Way, federated fund or incorporated community appeal, by or through which a donation is merely transferred to another organization selected by the donor, does not need to include the donor selected transferee organizations in the list. The requirements of this section shall be satisfied by a written notice to the donor or prospective donor. This written notice requirement shall be deemed satisfied if made once during the solicitation process, including at the time of confirmation of receipt of any contribution.

(c) A charitable organization shall comply with all requests made pursuant to subsections (a) and (b) of this section within fifteen (15) days of their receipt.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-12.1 - Solicitation  Requirements.

§ 5-53.1-12.1 Solicitation  Requirements.  Prior to orally requesting a contribution, or contemporaneously with a written request for a contribution, the following shall be clearly and conspicuously disclosed:

(a) The name of the professional solicitor and professional fund-raiser, and the fact that the solicitation is being conducted by a professional solicitor.

(b) If requested by the prospective donor, the percentage of the contribution to be retained by the professional fund-raiser.

History of Section.
(P.L. 2006, ch. 626, § 1.)



Chapter 5-53.1-13 - Unauthorized use of names when soliciting or collecting contributions.

§ 5-53.1-13 Unauthorized use of names when soliciting or collecting contributions.  (a) No person shall, for the purpose of soliciting contributions from persons in this state, use the name of any other person, as one who has sponsored or endorsed the charitable organization or its activities without the written consent of that other person.

(b) A person shall be deemed to have used the name of another person for the purpose of soliciting contributions if: (1) the latter person's name is listed or referred to on any stationary, advertisement, brochure or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization in connection with a request for a contribution, and (2) the latter person's name is listed or referred to as one who has financially contributed to, or has expressly sponsored or endorsed the charitable organization or its activities. This section does not apply to the bona fide listing of the organization's staff, committees or board of directors.

(c) Nothing contained in this section shall prevent the publication of names of contributors without their written consent, in an annual or other periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-14 - Enforcement and penalties  Director.

§ 5-53.1-14 Enforcement and penalties  Director.  (a) Whenever the department, upon its own motion or upon complaint of any person has reason to believe that any person is violating any of the provisions of this chapter, it may, if warranted, take any of the following actions:

(1) Revoke, suspend or deny a registration of a charitable organization or professional fundraiser or professional solicitor or fundraising counsel;

(2) Assess an administrative fine against the violator of up to one thousand dollars ($1,000) for each act or omission constituting a violation; provided, that in determining the amount of the fine to be assessed, the director shall take into account factors like the nature and severity of the violation and the willfulness of the violation;

(3) Issue an order to that person commanding them to appear before the department at a hearing to be held not sooner than ten (10) days nor later than twenty (20) days after issuance of the order to show cause why the department should not issue an order to the person to cease and desist from the violation of the provisions of this chapter. An order to show cause may be served on any person by any person by mailing a copy of the order to the person at any address at which that person had done business or at which the person may live. If upon the hearing the department is satisfied that the person is in fact violating any provision of this chapter, then the department shall order that person, in writing, to cease and desist from the violation. At any hearing, the department shall not be bound by common law rules of evidence, but may receive and consider any statements, documents, and things which shall be considered by it necessary or useful in arriving at its decision. If that person thereafter fails to comply with the order of the department, the superior court for Providence County shall have jurisdiction upon the complaint of the department to restrain and enjoin that person from violating this chapter. The findings and order of the department shall constitute prima facie evidence that the person ordered by the department to cease and desist has violated the provisions of this chapter. The attorney general shall afford the department any necessary assistance in obtaining relief in the superior court.

(b) The director shall, before denying, revoking or suspending any registration or assessing a civil penalty, notify the applicant or registrant in writing and provide an opportunity for hearing in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42, and in accordance with other rules and regulations that the director may promulgate to effectuate the purposes of this chapter. Any person who has exhausted all administrative remedies available to him or her and who is aggrieved by a final decision of the department shall be entitled to judicial review in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42. The written notice may be served by personal delivery to the person or by regular mail to his, her or its last known business address. A hearing must be requested within thirty (30) days of receipt of the notice from the director or shall be automatically waived. Any hearing shall be held within thirty (30) days of the receipt of the request by the director, at a time and place that the director shall prescribe. The director or the director's designee may issue subpoenas in accordance with the laws of Rhode Island, compel the attendance of witnesses at the hearing, administer oaths, take proof and make determinations of relevant facts. The respondent may appear at the hearing and may cross-examine all witnesses and produce evidence on his, her or its behalf. The director or the director's designee shall not be bound by the rules of evidence during the conduct of the hearing. A final determination shall be made by the director or the director's designee.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-15 - Enforcement  Attorney general.

§ 5-53.1-15 Enforcement  Attorney general.  (a) Any person who willfully and knowingly violates any provisions of this chapter is guilty of a misdemeanor, and, upon conviction, shall be sentenced for the first offense to pay a fine of not more than one thousand dollars ($1,000) or undergo imprisonment for not more than one year, or both, and for the second and any subsequent offense to pay a fine of not more than five thousand dollars ($5,000) or to undergo imprisonment for not more than five (5) years, or both.

(b) Whenever the attorney general has reason to believe or the attorney general has been advised by the director (who shall have given due notice and full hearing to the person) that the person is in violation of the provisions of this chapter, in addition to all other actions authorized by law, the attorney general may bring an action in the name of the state against that person to enjoin the person from continuing the violation or doing any acts in furtherance of the violation and for any other relief that the court deems appropriate. The court may make additional orders and/or judgments as may be necessary to restore to any person in interest any monies or property, real or personal, which may have been acquired by means of any practice found to be in violation of this chapter.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-16 - Payment of fees.

§ 5-53.1-16 Payment of fees.  All fees, required to be paid pursuant to this chapter, shall be paid to the state treasurer.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-17 - Rules, regulations and orders.

§ 5-53.1-17 Rules, regulations and orders.  The director may promulgate rules and regulations necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 1999, ch. 152, § 2.)



Chapter 5-53.1-18 - Severability.

§ 5-53.1-18 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance is for any reason held invalid, the remainder of the chapter and the application of that provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1999, ch. 152, § 2.)






Chapter 5-54 - Physician Assistants

Chapter 5-54-1 - Declaration of policy.

§ 5-54-1 Declaration of policy.  (a) The general assembly intends to establish by this chapter a framework for the development of a new category of health personnel to be known as the physician assistant.

(b) The purpose of this chapter is to encourage the more effective utilization of the skills of physicians by enabling them to delegate health care tasks including the writing of prescriptions and medical orders to qualified physician assistants where that delegation is consistent with the patient's health and welfare.

(c) Nothing in this chapter shall be construed to repeal or supersede existing laws relating to other paramedical professions or services.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1991, ch. 72, § 1; P.L. 1991, ch. 358, § 1.)



Chapter 5-54-2 - Definitions.

§ 5-54-2 Definitions.  As used in this chapter, the following words have the following meanings:

(1) "Administrator" means the administrator, division of professional regulation.

(2) "Approved program" means a program for the education and training of physician assistants formally approved by the American Medical Association's (A.M.A.'s) Committee on Allied Health, Education and Accreditation, its successor, the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor.

(3) "Approved program for continuing medical education" means a program for continuing education approved by the American Academy of Physician Assistants (AAPA) or the Accreditation Council for Continuing Medical Education of the American Medical Association (AMA), or the American Academy of Family Physicians (AAPFP) or the American Osteopathic Association Committee on Continuing Medical Education (AOACCME) or any other board approved program.

(4) "Board" means the board of licensure of physician assistants.

(5) "Director" means the director of the department of health.

(6) "Division" means the division of professional regulation, department of health.

(7) "Formulary committee" means a committee empowered to develop a list of medications that physician assistants may prescribe.

(8) "Physician" means a person licensed under the provisions of chapter 29 or 37 of this title.

(9) "Physician assistant" means a person who is qualified by academic and practical training to provide those certain patient services under the supervision, control, responsibility and direction of a licensed physician.

(10) "Supervision" means overseeing the activities of, and accepting the responsibility for the medical services rendered by the physician assistants. Supervision is continuous, and under the direct control of a licensed physician expert in the field of medicine in which the physician assistants practice. The constant physical presence of the supervising physician or physician designee is not required. It is the responsibility of the supervising physician and physician assistant to assure an appropriate level of supervision depending on the services being rendered. Each physician or group of physicians, or other health care delivery organization excluding licensed hospital or licensed health care facilities controlled or operated by a licensed hospital employing physician assistants must have on file at the primary practice site a copy of a policy in the form of an agreement between the supervising physicians and physician assistants delineating:

(i) The level of supervision provided by the supervising physician or designee with particular reference to differing levels of supervision depending on the type of patient services provided and requirements for communication between the supervising physician or designee and the physician assistant.

(ii) A job description for the physician assistant listing patient care responsibilities and procedures to be performed by the physician assistant.

(iii) A program for quality assurance for physician assistant services including requirements for periodic review of the physician assistant services.

(iv) Requirements for supervision of physician assistants employed or extended medical staff privileges by licensed hospitals or other licensed health care facilities or employed by other health care delivery agencies shall be delineated by the medical staff by laws and/or applicable governing authority of the facility.

(v) The supervising physician or physician designee must be available for easy communication and referral at all times.

(11) "Unprofessional conduct" includes, but is not limited to, the following items or any combination and may be defined by regulations established by the board with prior approval of the director:

(i) Fraudulent or deceptive procuring or use of a license;

(ii) Representation of himself or herself as a physician;

(iii) Conviction of a crime involving moral turpitude; conviction of a felony; conviction of a crime arising out of the practice of medicine. All advertising of medical business, which is intended or has a tendency to deceive the public;

(iv) Abandonment of a patient;

(v) Dependence upon a controlled substance, habitual drunkenness, or rendering professional services to a patient while intoxicated or incapacitated by the use of drugs;

(vi) Promotion of the sale of drugs, devices appliances, or goods or services provided for a patient in a manner that exploits the patient for the financial gain of the physician assistant;

(vii) Immoral conduct of a physician assistant in the practice of medicine;

(viii) Willfully making and filing false reports or records;

(ix) Willful omission to file or record or willfully impeding or obstructing a filing or recording, or inducing another person to omit to file or record medical or other reports as required by law;

(x) Agreeing with clinical or bioanalytical laboratories to accept payments from these laboratories for individual tests or test series for patients;

(xi) Practicing with an unlicensed physician or physician assistant or aiding or abetting these unlicensed persons in the practice of medicine;

(xii) Offering, undertaking or agreeing to cure or treat a disease by a secret method, procedure, treatment or medicine;

(xiii) Professional or mental incompetence;

(xiv) Surrender, revocation, suspension, limitation of privilege based on quality of care provided, or any other disciplinary action against a license or authorization to practice in another state or jurisdiction; or surrender, revocation, suspension, or any other disciplinary action relating to membership on any medical staff or in any medical professional association, or society while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct which would constitute grounds for action as stated in this chapter;

(xv) Any adverse judgment, settlement, or award arising from a medical liability claim related to acts or conduct, which would constitute grounds for action as stated in this chapter;

(xvi) Failure to furnish the board, the administrator, investigator or representatives, information legally requested by the board;

(xvii) Violation of any provisions of this chapter or the rules and regulations promulgated by the director or an action, stipulation, or agreement of the board;

(xviii) Cheating or attempting to subvert the certifying examination;

(xix) Violating any state or federal law or regulation relating to controlled substances;

(xx) Medical malpractice;

(xxi) Sexual contact between a physician assistant and patient during the existence of the physician assistant/patient relationship;

(xxii) Providing services to a person who is making a claim as a result of a personal injury, who charges or collects from the person any amount in excess of the reimbursement to the physician assistant by the insurer as a condition of providing or continuing to provide services or treatment.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1988, ch. 150, § 1; P.L. 1991, ch. 72, § 1; P.L. 1991, ch. 358, § 1; P.L. 1995, ch. 42, § 1; P.L. 1996, ch. 353, § 1; P.L. 1998, ch. 364, § 1; P.L. 1999, ch. 465, § 8; P.L. 2004, ch. 119, § 1; P.L. 2004, ch. 152, § 1.)



Chapter 5-54-3 - Exemptions.

§ 5-54-3 Exemptions.  The provisions of this chapter do not apply to services performed in any of the following areas:

(1) The practice of dentistry or dental hygiene as defined in chapter 31.1 of this title.

(2) The practice of chiropractic medicine.

(3) The practice of optometry as defined in chapter 35 of this title.

(4) A physician assistant student enrolled in a physician assistant or surgeon assistant educational program while performing duties in conjunction with a formal training program clinical rotation under the auspices of a recognized degree granting institution.

(5) Technicians, or other assistants or employees of physicians who perform delegated tasks in the office of a physician but who are not rendering services as physician assistant or identifying themselves as a physician assistant.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1991, ch. 72, § 1; P.L. 1991, ch. 358, § 1; P.L. 1995, ch. 42, § 1.)



Chapter 5-54-4 - Board of licensure  Creation.

§ 5-54-4 Board of licensure  Creation.  Within the division of professional regulation established in the department of health pursuant to chapter 26 of this title there is a board of registration for physician assistants as provided by §§ 5-54-5  5-54-7.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1995, ch. 42, § 1.)



Chapter 5-54-5 - Board of licensure.

§ 5-54-5 Board of licensure.  (a) The director of the department of health, with the approval of the governor, shall appoint a board consisting of seven (7) persons, residents of the state, to constitute a board of licensure for physician assistants with the duties, powers, and authority as stated in this chapter, and that board shall be composed of the following:

(1) Two (2) members shall be licensed physicians under the provisions of chapter 37 of this title who have been actively engaged in the practice of medicine;

(2) One member is a chief executive officer of a health care facility located and licensed in the state or his or her designee who is not licensed in any health care profession;

(3) Two (2) members who are representatives of the general public not employed in any health-related field; and

(4) Two (2) members shall be physician assistants.

(b) Members shall be appointed for terms of three (3) years each with no member serving more than two (2) consecutive terms.

(c) In his or her initial appointment, the director shall designate the members of the board of licensure for physician assistants as follows: two (2) members to serve for terms of three (3) years; two (2) members to serve for a term of two (2) years; and three (3) members to serve for a term of one year. Any additional appointments shall serve for one year.

(d) The director of the department of health may remove any member of the board for cause.

(e) Vacancies shall be filled for the unexpired portion of any term in the same manner as the original appointment.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1991, ch. 72, § 1; P.L. 1991, ch. 358, § 1; P.L. 1995, ch. 42, § 1; P.L. 2000, ch. 364, § 1; P.L. 2000, ch. 516, § 1; P.L. 2004, ch. 119, § 1; P.L. 2004, ch. 152, § 1.)



Chapter 5-54-6 - Board of licensure  Organization and meetings  Compensation of members.

§ 5-54-6 Board of licensure  Organization and meetings  Compensation of members.  The board shall elect its own chairperson annually and shall meet at the call of the administrator, the chairperson or upon the request of two (2) or more members of the board. A quorum shall consist of at least three (3) members present. The board shall approve programs for continuing medical education. Board members shall serve without compensation.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1995, ch. 42, § 1; P.L. 1996, ch. 353, § 1.)



Chapter 5-54-7 - Board of licensure  Powers and duties.

§ 5-54-7 Board of licensure  Powers and duties.  (a) The board shall administer, coordinate, and enforce the provisions of this chapter, approve programs for the training of physician assistants, evaluate the qualifications of applicants, supervise any examination of applicants deemed necessary, recommend to the director the commencement of disciplinary hearings in accordance with chapter 35 of title 42 and the provisions of this chapter, and investigate persons engaging in practices which violate the provisions of this chapter. This authority shall specifically encompass practicing physician assistants, supervisory physicians, and those health care agencies employing physician assistants. The board shall investigate all persons and agencies engaging in practices which violate the provisions in this chapter.

(b) The board shall conduct hearings of a non-disciplinary nature and shall keep the records and minutes that are necessary to an orderly dispatch of business.

(c) The board, with the approval of the director of the department of health, shall adopt rules and regulations necessary to carry into effect the provisions of this chapter and may amend or repeal them.

(d) Regular meetings of the board shall be held at any time and places that the board prescribes and special meetings shall be held upon the call of the chairperson; provided, that at least one regular meeting is held each year.

(e) The conferral or enumeration of specific powers in this chapter shall not be construed as a limitation of the general powers conferred by this section.

(f) The board shall recommend to the director for registration those persons meeting the criteria stated by this chapter.

(g) The board shall recommend to the director the revocation or suspension of the registration of any physician assistant who does not conform to the requirements of this chapter or regulations adopted under this chapter.

(h) In accordance with its authority under subsection (a) of this section the board shall make recommendations to the director for discipline of supervising physicians and employing health care agencies found wanting in their use of physician assistants.

(i) The board shall approve programs for continuing medical education.

History of Section.
(P.L. 1976, ch. 274, § 1; P.L. 1982, ch. 94, § 1; P.L. 1995, ch. 42, § 1; P.L. 1996, ch. 353, § 1.)



Chapter 5-54-8 - Permitted health care practices by physician assistants.

§ 5-54-8 Permitted health care practices by physician assistants.  (a) Physician assistants shall practice with physician supervision and shall be considered the agents of their supervising physicians in the performance of all practice-related activities. Whenever any provision of general or public law, or regulation, requires a signature, certification, stamp, verification, affidavit or endorsement by a physician, it shall be deemed to include a signature, certification, stamp, verification, affidavit or endorsement by a physician assistant; provided, however, that nothing in this section shall be construed to expand the scope of practice of physician assistants. Physician assistants may perform those duties and responsibilities consistent with the limitations of this section, including prescribing of drugs and medical devices, which are delegated by their supervising physician(s). Physician assistants may request, receive, sign for and distribute professional samples of drugs and medical devices to patients only within the limitations of this section. Notwithstanding any other provisions of law, a physician assistant may perform health care services when those services are rendered under the supervision of a licensed physician.

(b) Physician assistants, depending upon their level of professional training and experience, as determined by a supervising physician, may perform health care services consistent with their expertise and that of the supervising physician, who is a licensed physician in solo practice, in group practice, or in health care facilities.

(c) Physician assistants may write prescriptions and medical orders to the extent provided in this paragraph. When employed by or extended medical staff privileges by a licensed hospital or other licensed health care facility a physician assistant may write medical orders for inpatients as delineated by the medical staff bylaws of the facility as well as its credentialing process and applicable governing authority. Physician assistants employed directly by physicians, health maintenance organizations or other health care delivery organizations may prescribe legend medications including schedule II, III, IV and V medications under chapter 28 of title 21 of the Rhode Island Uniform Controlled Substances Act, medical therapies, medical devices and medical diagnostics according to guidelines established by the employing physician, health maintenance organization or other health care delivery organization.

(d) When supervised by a physician licensed under chapter 29 of this title, the service rendered by the physician assistant shall be limited to the foot. The "foot" is defined as the pedal extremity of the human body and its articulations, and includes the tendons and muscles of the lower leg only as they are involved in conditions of the foot.

(e) Hospitals and other licensed health care facilities have discretion to grant privileges to a physician assistant and to define the scope of privileges or services which a physician assistant may deliver in a facility. In no event shall those privileges, if granted, exceed the privileges granted to the supervising physician.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1991, ch. 72, § 1; P.L. 1991, ch. 358, § 1; P.L. 1992, ch. 223, § 1; P.L. 1992, ch. 346, § 1; P.L. 1995, ch. 42, § 1; P.L. 1999, ch. 42, § 1; P.L. 1999, ch. 197, § 1; P.L. 2006, ch. 130, § 2; P.L. 2006, ch. 156, § 2.)



Chapter 5-54-9 - Criteria for licensure as a physician assistant.

§ 5-54-9 Criteria for licensure as a physician assistant.  The board shall recommend to the director for licensure as a physician assistant an applicant who:

(1) Is of good character and reputation;

(2) Graduated from a physician assistant training program certified by the AMA's Committee on Allied Health, Education, and Accreditation, its successor, the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor.

(3) Passed a certifying examination approved by the National Commission on Certification of Physician Assistants or any other national certifying exam approved by the board.

(4) Submitted a completed application together with the required fee as set forth in § 23-1-54.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1995, ch. 42, § 1; P.L. 2001, ch. 77, art. 14, § 21; P.L. 2007, ch. 73, art. 39, § 19; P.L. 2012, ch. 241, art. 9, § 21.)



Chapter 5-54-10 - Registration based on previous practice.

§ 5-54-10 Registration based on previous practice.  The board shall recommend to the director for registration as a physician assistant an applicant who:

(1) Is employed in this state as a physician assistant on July 1, 1982, and has successfully passed the national qualifying exam prior to July 1, 1982;

(2) No person shall represent himself or herself or be registered as a physician assistant after July 1, 1982 unless he or she has passed the certifying examination approved by the board in § 5-54-9(3); and

(3) Submitted a completed application with the application fee.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-11 - Issuance and annual renewal of certificates of licensure.

§ 5-54-11 Issuance and annual renewal of certificates of licensure.  (a) The board shall recommend to the director for registration those individuals who meet the criteria for licensure as stated in this chapter. Upon that recommendation, the director shall issue a certificate of licensure as a physician assistant.

(b) The certificate of licensure shall expire biannually on the thirtieth (30th) day of June. On or before the first day of March in each year, the administrator shall mail an application for a renewal certificate to every person licensed under the provisions of this chapter, and every person who desires his or her certificate to be renewed shall file with the division the renewal application together with a renewal fee as set forth in § 23-1-54 on or before the first day of June in every other year. Upon receipt of the renewal application and payment of fee, the accuracy of the application shall be verified and the administrator shall grant a renewal certificate effective July 1st and expiring June 30th two years hence, unless the certificate is sooner suspended for cause as provided in § 5-54-12.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1993, ch. 138, art. 71, § 11; P.L. 1995, ch. 42, § 1; P.L. 1999, ch. 42, § 1; P.L. 1999, ch. 197, § 1; P.L. 2001, ch. 77, art. 14, § 21; P.L. 2004, ch. 119, § 1; P.L. 2004, ch. 152, § 1; P.L. 2007, ch. 73, art. 39, § 19; P.L. 2012, ch. 241, art. 9, § 21.)



Chapter 5-54-11.1 - Inactive list.

§ 5-54-11.1 Inactive list.  A physician assistant licensed to practice who does not intend to engage in the practice of his or her profession during any year, upon written request to the board may have his or her name transferred to an inactive list, and shall not be required to register annually or pay any renewal as long as he or she remains inactive. Any physician assistant included in the inactive list as provided in this section shall be restored to active status by the administrator upon filing of a written request accompanied by the renewal fee.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-12 - Grounds for refusal to renew, suspension or revocation of certificates.

§ 5-54-12 Grounds for refusal to renew, suspension or revocation of certificates.  The director may, after notice and a hearing refuse to grant, renew, suspend, or revoke any certificate of licensure or discipline any registrant upon proof that the person is guilty of unprofessional conduct as defined in § 5-54-2.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1995, ch. 42, § 1; P.L. 1998, ch. 364, § 1.)



Chapter 5-54-12.1 - Continuing medical education.

§ 5-54-12.1 Continuing medical education.  Every physician assistant licensed to practice within the state shall be required to have satisfactorily completed ten (10) hours of approved continuing medical education annually. The annual period for accumulation of continuing medical education hours commences on the first day of September and runs through the thirty-first day of August beginning in 1996. Beginning with the annual renewal period commencing the first day of August 1997 the administrator shall not renew the certificate of licensure until satisfactory evidence of completion of the required continuing medical education is provided to the division.

History of Section.
(P.L. 1996, ch. 353, § 2.)



Chapter 5-54-13 - Procedure for discipline.

§ 5-54-13 Procedure for discipline.  (a) When a sworn complaint is filed with the board charging a person with being guilty of any of the actions specified in § 5-54-12, the division of professional regulation or the board shall immediately investigate those charges. In the event that investigation reveals reasonable grounds for believing that the applicant or physician assistant is guilty of the charges, and upon the recommendation of the board or the administrator, the director shall fix a time and place for a hearing, and shall cause a copy of the charges together with a notice of the time and the place fixed for the hearing to be served upon the accused at least twenty (20) days prior to the time fixed for the hearing. At the hearing, the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses and to have subpoenas issued by the administrator of professional regulation. The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the administrator which shall be served in accordance with law. At the hearing, the director or his or her designee shall administer oaths that may be necessary for the proper conduct of the hearing. The director of health or his or her designee is not bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings but the determination shall be based upon sufficient legal evidence to sustain it. If the accused is found guilty of the charges, the director may refuse to issue a registration to the applicant or may revoke or suspend his or her certificate or discipline the person.

(b) Upon the revocation or suspension of any certificate, the holder of the certificate shall surrender the certificate to the administrator of professional regulation who shall strike the name of the holder from the register of physician assistants.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-13.1 - Non-disciplinary alternative.

§ 5-54-13.1 Non-disciplinary alternative.  The board may permit a licensee to enter into a non-disciplinary alternative program. All records pertaining to the physician assistant's participation in the non-disciplinary program shall be confidential and shall not be subject to discovery, subpoena, or public disclosure.

History of Section.
(P.L. 1998, ch. 364, § 2; P.L. 2000, ch. 364, § 1; P.L. 2000, ch. 516, § 1.)



Chapter 5-54-14 - Grounds for discipline without a hearing.

§ 5-54-14 Grounds for discipline without a hearing.  The director may temporarily suspend the license of a physician assistant without a hearing if the director finds that the evidence in his or her possession indicates that a physician assistant's continuation in practice would constitute a danger to the public. In the event that the director temporarily suspends the license of a physician assistant without a hearing, a hearing by the board must be held within ten (10) days after the suspension.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1998, ch. 364, § 1.)



Chapter 5-54-15 - Appeals from board, administrator or director.

§ 5-54-15 Appeals from board, administrator or director.  An appeal from any decision or order of the board, administrator of professional regulation or director of department of health may be taken by any aggrieved party to the superior court in the manner provided for in chapter 35 of title 42.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-16 - Penalty for misrepresentation.

§ 5-54-16 Penalty for misrepresentation.  No person who is not licensed as a physician assistant may use the title of "Physician Assistant" or hold himself or herself out as a physician assistant. Any person who violates the provisions of this section shall be punished by a fine of not less than two hundred dollars ($200) nor more than five hundred dollars ($500), nor more than one year imprisonment, or by both the fine and imprisonment.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1995, ch. 42, § 1.)



Chapter 5-54-17 - Injunction of violations.

§ 5-54-17 Injunction of violations.  When it appears to the director that any person is violating any of the provisions of this chapter, the director may cause an action to be instituted, commenced in the name of the board, to enjoin that violation in a court of competent jurisdiction and that court may enjoin any person, firm, corporation, or association without regard to whether proceedings have been or may be instituted before the director or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-19 - Receipts.

§ 5-54-19 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1982, ch. 94, § 2; P.L. 1989, ch. 126, art. 26, § 9; P.L. 1995, ch. 370, art. 40, § 29.)



Chapter 5-54-20 - Enforcement of chapter.

§ 5-54-20 Enforcement of chapter.  The director of the department health shall enforce the provisions of this chapter. The director or his or her authorized agents and the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-20.1 - Immunity from liability for gratuitous emergency assistance.

§ 5-54-20.1 Immunity from liability for gratuitous emergency assistance.  No person licensed under the provisions of this chapter or members of the same profession licensed to practice in other states of the United States who voluntarily and gratuitously, and other than in the ordinary course of his or her employment or practice, renders emergency medical assistance to a person in need shall be liable for civil damages for any personal injuries resulting from acts or omissions by those persons in rendering the emergency care which may constitute ordinary negligence. The immunity granted by this section shall not apply to acts or omissions constituting gross, willful, wanton negligence or when the medical assistance is rendered at any hospital, physician's office or other health care delivery entity where those services are normally rendered.

History of Section.
(P.L. 1995, ch. 42, § 2.)



Chapter 5-54-21 - Severability.

§ 5-54-21 Severability.  The provisions of this chapter are severable and if any of the provisions of this chapter are held unconstitutional by any court of competent jurisdiction, the decision of that court does not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1982, ch. 94, § 2.)



Chapter 5-54-22 - Continuing medical education.

§ 5-54-22 Continuing medical education.  Every physician assistant licensed to practice within the state shall be required to have satisfactorily completed ten (10) hours of approved continuing medical education annually. The annual period for accumulation of continuing education hours commences on the first day of October and runs through the last day of September beginning in 1996. Beginning with the annual renewal period commencing the first day of October 1997 the administrator shall not renew the certificate of licensure until satisfactory evidence of the completion of the required continuing medical education is provided to the division.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-23 - Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.

§ 5-54-23 Reports relating to professional conduct and capacity  Regulations  Confidentiality  Immunity.  In addition to the requirements of § 42-14-2.1:

(1) The board, with the approval of the director, shall adopt regulations requiring any person, including, but not limited to, corporations, health care facilities, health maintenance organizations, organizations and federal, state, or local governmental agencies, or peer review boards to report to the board any: conviction, determination, or finding that a licensed physician assistant has committed unprofessional conduct as defined in § 5-54-2, or to report information which indicates that a licensed physician assistant may not be able to practice with reasonable skill and safety to patients as the result of any mental or physical condition. The regulations shall include the reporting requirements of subdivision (2)(i), (ii), (iii) of this section.

(2) The following reports, in writing, shall be filed with the board:

(i) Every insurer providing professional liability insurance to a physician assistant licensed under the provisions of this chapter shall send a complete report to the board reporting any formal notice of any claim, settlement of any claim or cause of action, or final judgment rendered in any cause of action for damages for death or personal injury caused by a physician assistant's negligence, error or omission in practice or his or her rendering of unauthorized professional services. The report shall be sent within thirty (30) days after service of the complaint or notice, settlement, judgment, or arbitration award on the parties. All the reports present an in-depth factual summary of the claim in question.

(ii) All hospital and licensed health care facilities including, but not limited to, nursing homes and health maintenance organizations and the division of drug control must report within thirty (30) days of this action, any action, disciplinary or otherwise, taken for any reason, which limits, suspends, or revokes a physician assistant's privilege to practice, either through formal action by the institution or facility or through any voluntary agreement with the physician assistant.

(iii) Within ten (10) days after a judgment by a court of this state that a physician assistant licensed under the provisions of this chapter has been convicted of a crime or is civilly liable for any death or personal injury caused by his or her negligence, error or omission in his or her practice or his or her rendering unauthorized professional services, the clerk of the court which rendered the judgment shall report the judgment to the board.

(3) The board shall publicly report any change of privileges, of which it is aware, to the board of trustees or other appropriate body of all licensed hospitals, licensed health care facilities, health maintenance organizations and any other parties that the board deems appropriate, within thirty (30) days; provided, that notwithstanding the provisions of this subdivision, the board may, in instances where the change of privilege is not related to quality of patient care, elect not to disseminate the report of changed privileges. This election may be made in executive session and no decision not to disseminate shall be made except by the majority vote of the members present at the meeting and only upon a finding of fact by the board after inquiry that the change was not related to quality of patient care.

(4) The contents of any report file shall be confidential and exempt from public disclosure, except that it may be reviewed:

(i) By the licensee involved or his or her counsel or authorized representative who submits any additional exculpatory or explanatory statements or other information, which statements or information shall be included in the file, or

(ii) By the chief administrative officer, a representative of the board or investigator of the board, who shall be assigned to review the activities of a licensed physician assistant.

(5) Upon determination that a report is without merit, the board's records shall be purged of information relating to the report.

(6) If any person refuses to furnish a required report, the board may petition the superior court of any county in which the person resides or is found, and the court shall issue to the person an order to furnish the required report. Any failure to obey the order shall be punished by the court as a civil contempt is punished.

(7) Every individual medical association, medical society, physician assistant professional organization, health care facility, health maintenance organization, peer review board, medical service bureau, health insurance carrier or agent, professional standards review organization, and agency of the federal, state, or local government shall be immune from civil liability, whether direct or derivative, for providing information in good faith to the board pursuant to this statute or the regulations outlined in subdivision (1) or requirements of subdivision (2) of this section.

(8) Nondisclosure agreements shall be prohibited insofar as they forbid parties from making reports regarding competency and/or unprofessional conduct to the board.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-24 - Requirements relating to professional conduct.

§ 5-54-24 Requirements relating to professional conduct.  The board shall receive and maintain a confidential file which shall be available to the board to precipitate or aid in their investigations. The information shall also be available to licensed health care facilities including health maintenance organizations in connection with the granting of staff privileges and to the individual physician assistants themselves. The file shall contain the following information:

(1) Cases of malpractice suits against physician assistants as reported to the board by insurers and self-insurers;

(2) Cases of malpractice suits that result in allegations being dropped, a dismissal, a settlement, or court judgment or arbitration award adverse to the physician assistant;

(3) Reports by any hospital or state or local professional medical association/society of disciplinary action taken against any physician assistant. This should also include any resignation of a physician assistant if related to unprofessional conduct as defined in law or any withdrawal of an application for hospital privileges relating to unprofessional conduct;

(4) Reports by state and federal courts of physician assistants found guilty of a felony;

(5) Reports by professional review organizations and third party health insurers of sanctions imposed on a physician assistant;

(6) The file may contain any other data that the board by reasonable rule or regulation deems appropriate.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-25 - Communication of information among health care facilities.

§ 5-54-25 Communication of information among health care facilities.  Any licensed health care facility, acting by and through it's chief executive officer or his or her designee, may upon the request of any other licensed health care facility, communicate to the chief executive officer of the requesting facility or his or her designee any and all information available regarding circumstances under which the privileges of any physician assistant were changed as described in § 5-54-23(3). No health care facility, chief executive officer, or his or her designee, communicating information under this section, shall have liability arising out of the communication, unless the person making the communication is not acting in good faith.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-26 - Hospital responsibility to take action based upon adverse information received.

§ 5-54-26 Hospital responsibility to take action based upon adverse information received.  (a) Whenever a hospital receives information from the board pursuant to § 5-54-23(3)that indicates that the privileges of a physician assistant or other health care professional have been suspended, revoked, or limited at another hospital, the receiving hospital shall within thirty (30) days initiate a preliminary inquiry into whether the privileges of the affected physician assistant or other health care professional at the receiving hospital should be suspended, revoked, or limited, based upon review of the exercise of privileges at the receiving hospital, unless the information indicates that any adverse action with respect to privileges was administrative in character.

(b) Any hospital receiving information described in subsection (a) of this section may take any one or more of the following courses of action in addition to the action required in subsection (a) of this section, any one of which shall discharge its responsibility under this chapter to monitor the qualification and fitness of physician assistants and other health care professionals on its medical staff:

(1) In any case that has been referred to the board, to await final disposition of the board, and to take further action that is consistent with sanctions, if any, imposed by the board;

(2) In any case in which the matter has resulted in the suspension, revocation, or restriction of privileges at any other hospital, to adopt the factual findings of the other hospital, and to impose the suspension, revocation, or restriction in privileges that the receiving hospital deems appropriate, if any, in light of these factors; or

(3) In any case, to conduct a formal inquiry, in accordance with applicable procedural requirements, to determine what action, if any, should be taken with respect to the privileges of the physician assistant or other health care professional.

(c) No hospital, or officer, employee, physician assistant or other health care professional associated with these shall be liable to any physician assistant or other health care professional for any action taken in accordance with subsection (a) or (b) of this section when the action was made in good faith.

History of Section.
(P.L. 1998, ch. 364, § 2.)



Chapter 5-54-27 - Participation in disaster and emergency care.

§ 5-54-27 Participation in disaster and emergency care.  A person licensed under the provisions of this chapter or members of the same profession licensed to practice in other states of the United States or members of the same profession credentialed by a federal employer who voluntarily and gratuitously, and other than in the ordinary course of his or her employment or practice, renders emergency medical assistance during an emergency or a state or local disaster may render such care without supervision as set forth in subdivision 5-54-2(10), or with such supervision as is available. Any physician who supervises a physician assistant providing medical care in response to such an emergency or state or local disaster shall not be required to meet the supervising physician requirements set forth in subdivision 5-54-2(10).

History of Section.
(P.L. 2011, ch. 44, § 2; P.L. 2011, ch. 112, § 2.)






Chapter 5-55 - Motor Fuel Distribution and Sales

Chapter 5-55-1 - Short title.

§ 5-55-1 Short title.  This chapter shall be known as the "Motor Fuel Distribution and Sales Act".

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-2 - Legislative findings and purpose.

§ 5-55-2 Legislative findings and purpose.  The legislature finds and declares that the distribution and retail sale of motor fuels at reasonable prices and in adequate supply throughout the state vitally affects the public health, welfare, and safety. It is necessary to define and regulate the relationship between parties to franchise agreements involving the sale or distribution of motor fuels in the state and to prescribe other trade practices.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-3 - Definitions.

§ 5-55-3 Definitions.  As used in this chapter, unless the context indicates otherwise, the following words mean:

(1) "Automotive product" means any product sold or distributed by a retailer for use with a motor vehicle, whether or not that product is essential for the maintenance of the motor vehicle and whether or not that product is also used for non-automotive purposes.

(2) "Deposit in advance" means any deposit, regardless of its purported purpose, which is received by a distributor or refiner from a retail dealer or distributor as a breakage, security, or other similar deposit.

(3) "Distributor" means any person engaged in the sale, consignment, or distribution of petroleum products to wholesale or retail outlets, whether or not that person owns, leases or in any way controls those outlets.

(4) "Franchise agreement" means any written or oral agreement, for a definite or indefinite period, between a refiner and a retail dealer or between a distributor and a retail dealer or between a refiner and a distributor under which:

(i) A retail dealer or a distributor promises to sell or distribute the product or products of the refiner;

(ii) A retail dealer or a distributor is granted the right to use a trademark, trade name, service mark, or other identifying symbol or name owned by a refiner; or

(iii) A retail dealer or a distributor is granted the right to occupy premises owned, leased, or controlled by a refiner or distributor.

(5) "Franchisee" means either a distributor who has entered into a franchise agreement with a refiner or a retail dealer who has entered into a franchise agreement with a distributor or a refiner.

(6) "Franchisor" means either a refiner who enters into a franchise agreement with a distributor or retail dealer, or a distributor who enters into a franchise agreement with a retail dealer.

(7) "Motor fuel" and "petroleum product" means any substance or combination of substances which is intended to be or is capable of being used for the purpose of propelling or running by combustion any internal combustion engine which is sold or used for that purpose.

(8) "Person" means any natural person, corporation, partnership, trust or other entity, and, in the case of any entity, the term also includes any other entity that has a majority interest in the entity or effectively controls the entity, the officers, directors and other persons in active control of each entity.

(9) "Place of business" means:

(i) Any fixed geographical location at which pursuant to a franchise agreement, motor fuels are sold or distributed or a trademark, trade name, service mark, or other identifying symbol is used or displayed; or

(ii) Any premises owned, leased, or controlled by a refiner or distributor, in which a retail dealer or a distributor is granted the right of occupancy pursuant to a franchise agreement.

(10) "Refiner" means any person engaged in the refining or importing of petroleum products.

(11) "Retail dealer" means any person who operates a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

(12) "Retail fuel outlet" means a place at which gasoline and oil are stored and supplied to the public, which is operated directly by a refiner or distributor.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-4 - Franchised dealers and distributors.

§ 5-55-4 Franchised dealers and distributors.  (a) Franchisor's duty of disclosure. A franchisor shall disclose, in writing, to any prospective franchisee the following information, before any agreement is concluded:

(1) The gallonage volume history, if any, of the location under negotiation for and during the three (3) year period immediately past or for the entire period which the location has been supplied by the supplier, whichever is shorter.

(2) Projections, if any, as to gallonage consumption at the location under negotiation.

(3) The name and last known address of the previous dealers for the last three (3) years, or for the entire period during which the location has been supplied by the supplier, whichever is shorter, and the reason for the termination of each dealer's agreement.

(4) Any legally binding commitments for the sale, demolition, or other disposition of the location in effect prior to the termination date of the agreement.

(5) The training programs, if any, and the specific goods and services the supplier will provide without cost to the dealer.

(6) Full disclosure of any and all obligations which will be required of the dealer, including, but not limited to, any obligation to exclusively deal in any of the products of the supplier, its subsidiaries or any other company or any advertising and promotional items that the dealer must accept.

(7) Full disclosure of all restrictions on the sale, transfer, renewal, and termination of the agreement.

(b) Franchise agreements. Every franchise agreement, as defined in this chapter, is subject to the nonwaivable provisions described in this subsection, whether or not they are expressly stated in the agreement.

(1) Each retail dealer and each distributor as franchisee has the right to cancel a franchise agreement within seven (7) days after the day on which the agreement was signed, by giving the franchisor written notice of the cancellation. Upon giving the franchisor that notice, all money, equipment, and merchandise in satisfactory condition loaned, sold, or delivered to the franchisee under the agreement shall be returned to the franchisor for full credit, or the cash equivalent. If the franchisor is the owner of the real estate upon which the franchisee conducted his or her business, the franchisee shall deliver full possession of the real estate to the franchisor. The franchisee shall pay the franchisor for all lawful indebtedness remaining due after the return of merchandise and equipment.

(2) No agreement shall contain any provision which in any way limits the right of either party to trial by jury, the interposition of counterclaims or cross-claims.

(3) The price at which a franchisee sells products shall not be fixed or maintained by a franchisor, nor shall any person seek to do so, nor shall the price of products be subject to enforcement or coercion by any person in any manner. Each agreement shall have the legend, "Nothing in this agreement shall be construed to prohibit a franchisor from suggesting prices and counseling with franchisees concerning prices. Price fixing or mandatory prices for any products covered in this agreement shall be prohibited. A service station dealer or wholesale distributor may sell any products listed in this agreement for a price which he or she alone may decide."

(4) Franchisee may assign the franchise agreement; provided, that the franchisor consents to that assignment, which consent is not unreasonably withheld.

(5) If the franchise agreement requires the franchisee to provide a cash deposit in advance for the use of the service station or delivery of fuel, except as advance payment in whole or in part for the product ordered, the deposit may be held by the franchisor, may be used by the franchisor in his or her business, and may be retained for the term of the agreement unless it is sooner terminated. Interest at a rate of at least seven percent (7%) shall be paid to the franchisee at least annually. Within ninety (90) days after the termination of the agreement, the deposit shall be returned, together with any unpaid interest on that deposit at the rate of at least seven percent (7%) per year.

(6) No agreement shall provide for the use of any promotion, premium, coupon, give-away, or rebate in the operation of the business, except that a dealer may participate in a promotion, premium, coupon, give-away, or rebate sponsored by the franchisor, if the dealer desires.

(c) Termination of franchise agreements. No refiner or distributor, as franchisor, shall, directly or through any officer, agent or employee, terminate, cancel, or fail to renew a franchise agreement, except for good cause. For purposes of this section, "good cause" includes, but is not limited to:

(1) With respect to franchise agreements where the franchisor leases real property and improvements to the franchisee, the agreement may be terminated; provided, that there is a lawful termination of lease, license, or other non-ownership under which the franchisor shall be entitled to possession or control of that real property and improvements.

(2) Mutual agreement to terminate.

(3) Criminal misconduct or violation of law relating to the business or premises of the dealer.

(4) Fraud, which includes, but is not limited to, the following:

(i) Adulteration of the franchisor's products;

(ii) Commingling of funds;

(iii) Misleading or misbranding of gasoline;

(iv) Trademark violations;

(v) Intentionally overcharging or deceiving customers as to repairs, which are not needed;

(vi) Intentionally deceiving the franchisor regarding a term of the term of the lease;

(5) Failure of the dealer to open for business for an unreasonable period of time; provided, that the failure is not due to matters beyond the dealer's control.

(6) Bankruptcy or insolvency of the dealer.

(7) Nonpayment of rent, or loss by the franchisor of its legal right to grant possession of leased premises to the dealer.

(8) Public condemnation or other public taking.

(9) Nonpayment of merchandise or other indebtedness due to the franchisor.

(10) Substantial noncompliance with the obligations of the franchise agreement.

(d) Notice of termination. The franchisor shall give the franchisee advance written notice of termination, cancellation, or intent not to renew. Notwithstanding any statute to the contrary, advance notice required by this subsection precedes the effective date of the termination, cancellation, or nonrenewal by at least:

(1) Where the asserted cause is substantial noncompliance with the obligations of the franchise agreement, franchisor shall give the franchisee seven (7) days from receipt of notice in which to correct any breach. If the breach has not been corrected within the seven (7) day period, the franchisor may terminate the franchise agreement in accordance with the notice requirements of the franchise agreement.

(2) One hundred twenty (120) days where the asserted cause is among those specified in subdivision (c)(1) of this section, or

(3) Seven (7) days where the asserted cause is among those specified in subdivisions (c)(3), (c)(4) and (c)(5) of this section; provided, that the franchisee has seven (7) days from receipt of the notice in which to correct the matter asserted as cause for terminating the agreement.

(e) Compensation on termination of franchise. Upon the termination of any franchise, the franchisee shall be entitled to fair and reasonable compensation by the franchisor at the then current wholesale prices, for the franchisee's merchantable inventory, supplies, equipment, and furnishings purchased by the franchisee from the franchisor; provided, that in that event the franchisor has the right to apply the proceeds against any existing indebtedness owed to the franchisor by the franchisee and; provided, that the repurchase obligation is conditioned upon there being no other claim or liens against the products by or on behalf of other creditors of the franchisee.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-5 - Unfair practices.

§ 5-55-5 Unfair practices.  (a) It is unlawful for any refiner, distributor, producer, or transporter of petroleum products engaged in business in this state, either directly or indirectly, to discriminate in price between purchasers of petroleum products of similar grade and quality.

(b) Nothing in this section shall prevent differentials which only make allowance for differences in the cost of manufacture, marketing, transportation, sale, or delivery resulting from the different methods or quantities in which the commodities are sold and delivered to the purchasers.

(c) Nothing in this section shall prevent persons engaged in selling goods, wares, or merchandise in commerce from selecting their own customers in bona fide transactions and not in restraint of trade.

(d) It is unlawful for any wholesaler or reseller of petroleum products to sell at retail level for less than four (4) cents below his or her wholesale price to wholesale accounts who resell at retail in the same market area.

(e) Nothing in this section applies to the purchase of petroleum products for their own use by state and local agencies.

(f) The provisions of this section only apply to producers, refiners, or wholesalers whose total production, gasoline refining capacity, or sales volume at the wholesale level is fifteen thousand (15,000) gallons a day or more.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-6 - Dealer trade associations.

§ 5-55-6 Dealer trade associations.  No supplier shall hinder, coerce or threaten any dealer for the purpose of preventing him or her from joining any trade association made up of dealers. Dealers have a right to select bargaining agents to negotiate and deal with suppliers on an individual basis on matters having to do with their supplier-dealer relationship. Suppliers shall be obliged to bargain in good faith with selected agents by the dealers. That bargaining activity shall be pursued to the maximum extent permitted by law.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-7 - Statute of limitations.

§ 5-55-7 Statute of limitations.  No action may be brought under this chapter for a cause of action, which arose more than two (2) years prior to the date that action is brought.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-8 - Legal and equitable remedies.

§ 5-55-8 Legal and equitable remedies.  (a) If a franchisor or distributor engages in conduct prohibited under this chapter, a franchisee or a distributor may maintain a suit against that franchisor or distributor. Where that suit involves termination or nonrenewal for good cause, the burden of establishing good cause shall be on the franchisor.

(b) The court shall grant the equitable relief that is necessary to remedy the effects of conduct prohibited under this chapter, which it finds to exist, including declaratory judgment and mandatory or prohibitive injunctive relief. The court may grant interim equitable relief, and actual and punitive damages where indicated, in suits under this chapter and may, unless the suit is frivolous, direct that costs, reasonable attorney and expert witness fees to be paid by the franchisor, in the event franchisee prevails.

History of Section.
(P.L. 1976, ch. 324, § 1.)



Chapter 5-55-9 - Severability.

§ 5-55-9 Severability.  If any provisions of this chapter, or the application of this chapter to any circumstance, is held invalid, the remainder of the chapter, and the application of that provision to other circumstance, shall not be affected.

History of Section.
(P.L. 1976, ch. 324, § 1.)






Chapter 5-56 - Installers of Individual Sewage Disposal Systems

Chapter 5-56-1 - License required.

§ 5-56-1 License required.  (a) It is unlawful for any person to install, construct, alter, or repair or cause to be installed, constructed, altered, or repaired any individual sewage disposal system unless he or she has a valid annual license issued by the director of environmental management.

(b) This section does not apply to a property owner installing, constructing, altering, or repairing an individual sewage disposal system to serve a building he or she occupies or will occupy as his or her intended permanent domicile; provided, that he or she has obtained written permission for that work, and that he or she has obtained the necessary written approval of the director of the plans and specifications for that work prior to the start of any construction.

History of Section.
(P.L. 1976, ch. 299, § 1; P.L. 1978, ch. 131, § 1.)



Chapter 5-56-2 - Conditions for obtaining an installer's license.

§ 5-56-2 Conditions for obtaining an installer's license.  (a) An application for an installer's license filled out in its entirety, along with a fee of twenty-five dollars ($25.00), must be submitted to the director.

(b) The applicant installer must have demonstrated to the director that he or she is capable of installing individual sewage disposal systems in accordance with approved plans and specifications.

(c) The applicant installer must obtain a passing grade on a written examination given by the director, intended to demonstrate his or her understanding of the rules and regulations, and his or her ability to read and interpret approved plans and specifications for individual sewage disposal systems.

(d) The applicant installer must demonstrate possession of and ability to properly use a level or transit.

History of Section.
(P.L. 1976, ch. 299, § 1.)



Chapter 5-56-4 - License not transferable or assignable.

§ 5-56-4 License not transferable or assignable.  Installer's licenses shall not be transferable or assignable and automatically become invalid upon a change of ownership or upon suspension or revocation.

History of Section.
(P.L. 1976, ch. 299, § 1.)



Chapter 5-56-5 - Denial, suspension and revocation of licenses.

§ 5-56-5 Denial, suspension and revocation of licenses.  (a) An application for a license may be denied, or a license may be suspended or revoked when the director has determined that the operation is not being and/or will not be conducted in a manner prescribed in these regulations.

(b) When an application for a license is denied or when a license is suspended or revoked, a hearing shall be granted if a hearing is requested, in writing, by the aggrieved applicant within ten (10) days of the denial, suspension or revocation.

History of Section.
(P.L. 1976, ch. 299, § 1.)



Chapter 5-56-6 - Expiration and renewal of licenses.

§ 5-56-6 Expiration and renewal of licenses.  (a) Licenses shall be in effect for a period not to exceed three (3) years following the date of issuance.

(b) A license shall be renewed upon payment of a renewal fee and the satisfactory completion of any continuing education required by the director.

History of Section.
(P.L. 1976, ch. 299, § 1; P.L. 1996, ch. 273, § 2; P.L. 1996, ch. 291, § 2.)



Chapter 5-56-7 - Responsibilities, performance and conduct.

§ 5-56-7 Responsibilities, performance and conduct.  A licensed installer shall adhere to the following:

(1) Perform all work in compliance with approved plans and specifications only.

(2) Report any discrepancies on an approved plan, which he or she may note during construction, to the director.

(3) Utilize only quality grade construction materials approved by the director.

(4) Use only the best construction techniques to provide for the best possible installations.

(5) Work only under valid plans approved by the director with the approval stamp clearly indicated, and commence work only after completely reviewing the entire approval including the application, the layout plans, all typical specification sheets, and other attachments.

(6) Adhere to each and every term of approval as stipulated by the director in his or her approval of the particular plan.

History of Section.
(P.L. 1976, ch. 299, § 1.)



Chapter 5-56-8 - Penalties.

§ 5-56-8 Penalties.  The penalties for noncompliance with any section of this chapter are as stated in § 42-17.1-2 as follows: any person who knowingly and willfully violates any rule or regulation adopted pursuant to authority granted to the director, upon conviction, shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than thirty (30) days, or both, for each offense or violation, and each day's failure to comply with any rule or regulation shall constitute a separate offense.

History of Section.
(P.L. 1976, ch. 299, § 1; P.L. 1978, ch. 131, § 1; P.L. 1996, ch. 273, § 2; P.L. 1996, ch. 291, § 2.)






Chapter 5-56.1 - Designers of Individual Sewage Disposal Systems

Chapter 5-56.1-1 - Declaration of intent and purpose.

§ 5-56.1-1 Declaration of intent and purpose.  (a) Whereas sewage entering individual sewage disposal systems contains bacteria, viruses, other pathogens and nutrients; and, whereas the sewage may also contain hazardous materials, including, but not limited to, cleaning fluids, paints, hobby supplies and other hazardous household chemicals; and, whereas improperly designed or defectively installed and failing individual sewage disposal systems may degrade wetlands, groundwater, or surface waters, including drinking water sources; and, whereas the public health, the public welfare, and the environment require protection from pollutants emanating from individual sewage disposal systems; the general assembly establishes licensing requirements and responsibilities for persons involved in certain design and installation activities relating to individual sewage disposal systems.

(b) The purpose of this chapter is to establish provisions, qualifications and procedures for licensing persons engaged in the preparation of applications, plans, certifications and specifications for individual sewage disposal systems, also referred to as "ISDS", for submittal to the department of environmental management.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-2 - License required.

§ 5-56.1-2 License required.  Beginning one year after issuance of the first designer's license, all plans, applications, evaluations and certifications for the sitting, location, design, installation or repair of any individual sewage disposal system submitted to the department of environmental management shall be prepared by a person possessing an appropriate designer's license issued by the director of the department of environmental management in accordance with rules and regulations promulgated under § 5-56.1-3. The department of environmental management may exempt the repair of individual sewage disposal system from this requirement.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-3 - Licensing authority.

§ 5-56.1-3 Licensing authority.  The department of environmental management, acting through its director and referred to as "the licensing authority", shall carry out the functions and duties conferred upon it by this chapter. The licensing authority shall adopt standards, rules and regulations, pursuant to the Administrative Procedures Act, chapter 35 of title 42, for the administration of the licensing program established under this chapter and related activities.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-4 - Conditions for obtaining a designer's license.

§ 5-56.1-4 Conditions for obtaining a designer's license.  A designer's license shall be issued to any person who satisfies all the requirements stated below:

(1) A completed application for a designer's license along with a reasonable fee shall be submitted to the licensing authority; all fees shall be deposited as general revenues and the amounts appropriated are used for the purpose of administering the water and air protection program.

(2) The applicant for a designer's license shall be required to pass a written examination, which may include a field component, administered or sanctioned by the licensing authority for the applicable class of license. The test assesses the competency and knowledge of the applicant regarding pertinent subject matter and the application of ISDS regulations.

(3) The licensing authority shall establish, through regulations, classes of licenses appropriate to the expertise required for each activity performed by licensed individuals. The licensing authority shall establish minimum qualifications, education and experience requirements for each class of license and eligibility requirements for testing. The licensing authority may waive the requirement of a written examination or any portion of it in the case of a person licensed by a federal agency or another state having licensing requirements substantially equivalent to those in Rhode Island.

(4) No person may be granted an exemption to any of the conditions for obtaining a license as provided for in this section on the basis of past experience or "grandfather" rights.

(5) The licensing authority shall hold an examination at least once per year.

History of Section.
(P.L. 1966, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-5 - License not transferable or assignable.

§ 5-56.1-5 License not transferable or assignable.  Designers' licenses shall be issued to natural persons only and are not transferable or assignable.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-6 - Expiration and renewal of licenses.

§ 5-56.1-6 Expiration and renewal of licenses.  (a) A designers' license shall be in effect for a period not to exceed three (3) years following the date of issuance.

(b) A license shall be renewed upon payment of a renewal fee and upon satisfactory completion of any continuing education required by the licensing authority.

History of Section.
(P.L. 1966, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-7 - Responsibilities  Performance and conduct.

§ 5-56.1-7 Responsibilities  Performance and conduct.  (a) A licensed designer shall perform all studies, measurements, evaluations, investigations, data gathering and other work within his or her licensed area of responsibility required to prepare the applicable submittal for individual sewage disposal systems. Non-licensed employees or subordinates of a person possessing a designer's license may assist in the work provided the work is done under the direct supervision of the licensed designer who shall be responsible for the work and shall sign any and all required applications, submittals and certifications.

(b) A licensed designer shall witness and inspect the installation of any individual sewage disposal system which he or she designed. The licensing authority may, in accordance with regulation, waive this requirement for good cause, including the designer's death or incapacity.

(c) A licensed designer shall certify to the licensing authority that the individual sewage disposal system was installed in conformance with the approved application, plans, specifications, applicable statutes and regulations and that he or she has witnessed and inspected the installation. Upon the certification, the licensed designer shall be responsible for the installation. The certification shall not be construed to release the installer from liability. The licensed designer shall not be responsible for any negligent act or omission of a user of an ISDS, which causes damage to the ISDS, including altering of site conditions after certification of installation, failing to properly maintain the ISDS or failing to protect the ISDS from physical disturbance causing damage.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1.)



Chapter 5-56.1-8 - Denial, suspension and revocation of licenses  Censure.

§ 5-56.1-8 Denial, suspension and revocation of licenses  Censure.  (a) The licensing authority may deny, suspend or revoke a designer's license if the person or licensed designer fails to comply with the requirements prescribed in this chapter or any regulation promulgated under this chapter or where the person or licensed designer:

(1) Provided incorrect, incomplete or misleading information in obtaining a designer's license; or

(2) Demonstrated gross or repeated negligence, incompetence or misconduct in the representation of site conditions in an application to the department of environmental management, design of an ISDS, or inspection or certification of an installation of an ISDS; or

(3) Committed a felony involving moral turpitude; or

(4) Failed or neglected to comply with continuing education requirements established by the licensing authority.

(b) An action to suspend or revoke a designer's license pursuant to subsection (a) of this section may not be taken until after the licensed designer has an opportunity to have a hearing before the licensing authority. This hearing shall be held within thirty (30) days of written notice of intent to suspend or revoke the license.

(c) The licensing authority shall appoint a review panel consisting of five (5) members at least three (3) of whom shall be licensed designers not employed by the licensing authority, for the purpose of reviewing and hearing disciplinary actions contemplated under subsection (b) of this section. The review board shall make recommendations to the licensing authority to suspend or revoke licenses. All final decisions shall be made by the licensing authority.

(d) Any person aggrieved by the denial of an application for a license pursuant to § 5-56.1-4 or a denial, suspension or revocation of a license pursuant to this section may request a formal hearing pursuant to § 42-17.1-2(21) which shall be granted, if requested, in writing by the aggrieved applicant or licensee within ten (10) days of the denial, suspension or revocation.

(e) The licensing authority may publicly censure any licensed designer whose license was suspended or revoked.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1; P.L. 2008, ch. 475, § 16.)



Chapter 5-56.1-9 - Penalties.

§ 5-56.1-9 Penalties.  The penalties for noncompliance with any section of this chapter shall be the same as stated in § 42-17.1-2(22) and chapter 42-17.6.

History of Section.
(P.L. 1996, ch. 273, § 1; P.L. 1996, ch. 291, § 1; P.L. 2008, ch. 475, § 16.)






Chapter 5-57 - Burglar and Hold-Up Alarm Businesses

Chapter 5-57-1 - Purpose.

§ 5-57-1 Purpose.  The purpose of this chapter shall be to provide uniform procedures and qualifications throughout this state for the licensing of alarm businesses and the issuance of identification cards to alarm agents and certain other individuals.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-2 - Definitions.

§ 5-57-2 Definitions.  For the purpose of this chapter, the following terms, phrases, words and their derivations have the meaning given in this chapter. When not inconsistent with the context, words used in the plural number include the singular number and words used in the singular number include the plural number:

(1) "Alarm agent" means any individual employed within this state by an alarm business, whose duties include the altering, installing, maintaining, moving, repairing, replacing, selling or servicing of an alarm system or responding to or causing others to respond to an alarm system.

(2) "Alarm business" means and includes any business, both resident and non-resident, engaged in the installation, maintenance, alteration, repair, replacement, or servicing of alarm systems or which responds to or causes others to respond to those alarm systems at a protected premises within this state. Any "alarm business" licensed under this chapter must maintain a twenty-four (24) hour per day service structure, the terms and conditions of which or procedures for implementation are established by the licensing authority through rules and regulations.

(3) "Alarm system" means an assembly of equipment and devices (or a single device such as a solid state unit which plugs directly into a 110-volt AC line) designed to detect and signal an unauthorized intrusion into premises or to signal an attempted robbery at premises and with respect to that signal police or private guards are expected to respond. Fire alarm systems and alarm systems which monitor temperature, humidity, or any other condition not directly related to the detection of an unauthorized intrusion into premises or an attempted robbery at premises are excluded from the provisions of this chapter.

(4) "Department" means the division of professional regulation within the department of labor and training.

(5) "Director" means the director of the department of labor and training.

(6) "Licensing authority" means the department of labor and training.

(7) "Notify by mail", when used to notify applicant of approval of license or I.D. card; or when used to forward license or permanent I.D. card to licensee or I.D. card holder means first class mail. When used to notify applicant, licensee, or I.D. card holder of intent to refuse or deny application, or suspend or revoke the license or I.D. card, or to notify a licensee, applicant, or I.D. card holder of final, refusal, denial, suspension, or revocation of that application, license or I.D. card, the term "notify by mail" means certified mail, return receipt requested.

(8) "Owner" means a person who holds an interest of twenty-five percent (25%), directly or indirectly, or more in an alarm business.

(9) "Person" means an individual, firm, partnership, corporation, or organization of any nature.

(10) "Principal corporate officer" means the president, vice president, treasurer, secretary and comptroller as well as any other person who performs functions for the corporation corresponding to those performed by the preceding officers.

(11) "Subscriber" means a person or business, which buys or obtains an alarm system and has a contract with an alarm business to monitor and/or service the alarm system.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1; P.L. 1985, ch. 181, art. 12, § 2; P.L. 2008, ch. 100, art. 33, § 5.)



Chapter 5-57-3 - Licensing authority  Creation.

§ 5-57-3 Licensing authority  Creation.  The department of labor and training shall carry out the functions and duties conferred upon it by this chapter and shall be referred to, in that context, as "the licensing authority".

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1985, ch. 181, art. 12, § 2; P.L. 2008, ch. 100, art. 33, § 5.)



Chapter 5-57-9 - Licensing authority  Staff.

§ 5-57-9 Licensing authority  Staff.  The director of labor and training has the authority to hire and terminate the clerical and professional personnel, including a chief licensing examiner, to handle daily operations of the licensing authority that are necessary to enable it to fulfill its mandate under the provisions of this chapter. All the expenses shall be paid out of the general fund, and the state controller is authorized and directed to draw his or her orders upon the general treasurer upon receipt by him or her of properly authenticated vouchers signed by the director.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1; P.L. 1985, ch. 181, art. 12, § 2; P.L. 2008, ch. 100, art. 33, § 5.)



Chapter 5-57-10 - Licensing authority  Seal.

§ 5-57-10 Licensing authority  Seal.  The licensing authority shall have a seal, the form of which the licensing authority shall prescribe.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-11 - Licensing authority  Rules and regulations.

§ 5-57-11 Licensing authority  Rules and regulations.  The authority to promulgate rules and regulations which are reasonable, proper and necessary to carry out the functions of the licensing authority; to enforce the provisions of this chapter; and, to establish procedures for the preparation and processing of examinations, applications, license certificates, I.D. cards, renewals, appeals, hearings, and rulemaking proceedings shall be vested in the licensing authority.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-12 - Licensing authority  Issuance of subpoenas  Contempt powers.

§ 5-57-12 Licensing authority  Issuance of subpoenas  Contempt powers.  (a) In any investigation conducted under the provisions of this chapter, the licensing authority may issue subpoenas to compel the attendance of witnesses and the production of relevant books, accounts, records, and documents. The officer conducting a hearing may administer oaths and require testimony or evidence to be given under oath.

(b) If a witness refuses to obey a subpoena or give any evidence relevant to proper inquiry by the licensing authority, the licensing authority may petition a court of competent jurisdiction within the state to compel the witness to obey the subpoena.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-13.1 - Procedures for adoption of rules.

§ 5-57-13.1 Procedures for adoption of rules.  The licensing authority shall follow the procedures for adoption of rules established by the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1979, ch. 219, § 2.)



Chapter 5-57-14 - Alarm business license required  Licensing of electricians.

§ 5-57-14 Alarm business license required  Licensing of electricians.  (a) It is unlawful and punishable as provided in § 5-57-41 for any person to engage in the alarm business within this state without having first obtained an alarm business license from the state licensing authority, subject to subsection (c) of this section; provided, that nothing contained in this chapter shall be construed to prohibit an electrician licensed pursuant to chapter 6 of this title from installing a burglar or hold-up alarm system; and provided, that no electrician licensed pursuant to this section shall install any burglar or hold-up alarm system in any bank or other financial institution or in any residential housing with four (4) units or less.

(b) Authority for the licensing of any electrician shall be vested with the department of labor and training which shall:

(1) After receipt of an application for a license, shall conduct an investigation to determine whether the facts presented in the application are true and shall receive from the department of the attorney general all records of criminal information which it has or shall receive indicating any criminal activity on the part of the individual signing the application.

(2) Deny any application of a person who has been convicted in any jurisdiction of the United States of a felony or a misdemeanor if the licensing authority finds that the conviction reflects unfavorably on the fitness of the applicant to engage in the alarm business.

(c) Every person desiring to be engaged in the alarm business within this state shall apply to the licensing authority for a license to operate an alarm business. Any person engaged in the alarm business on July 1, 1979 and filing a timely application may continue to engage in the alarm business pending a final determination of the application. Any person not having previous experience in the alarm business and filing as a new applicant who will be the owner or principal officer of the business or branch office in this state shall not engage in the alarm business until approval by the licensing authority of his or her alarm business license and I.D. card applications for himself or herself and his or her employees.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1979, ch. 219, § 1; P.L. 1982, ch. 402, § 1; P.L. 1985, ch. 181, art. 12, § 2.)



Chapter 5-57-15 - Contents of applications for licenses.

§ 5-57-15 Contents of applications for licenses.  (a) Applications for licenses required by the provisions of this chapter shall be filed with the licensing authority on a form provided by the licensing authority. If the applicant is an individual, the application shall be subscribed and sworn to by the individual. If the applicant is a firm or partnership, the application shall be subscribed and sworn to by an owner in the case of a firm, and by at least one general partner in the case of a partnership. If the applicant is an individual and does not reside, operate any business or is not employed within the state or if in the event the applicant is a firm or partnership and no owner or general partner resides, operates a business or is employed within the state, then the application must also be subscribed and sworn to by an individual having the authority and the responsibility for the management and operations of the alarm business within the state. If the applicant is a corporation, the application shall be subscribed and sworn to by at least one principal officer of the corporation. If the applicant is a corporation and none of its principal officers is responsible for the management and operations of the alarm business within the state, the application shall be subscribed and sworn to by an individual having the authority and responsibility for the management and operations of the alarm business within the state.

(b) If the applicant is a corporation, the application shall specify the date and place of its incorporation, the location of the applicant's principal place of business, a list of the principal officers of the corporation, owners of twenty-five percent (25%) or more of outstanding stock of all classes of the corporation, and the business address, residence address and the office or position held by each officer in the corporation.

(c) The application shall include the following information for each individual required to subscribe and swear to it:

(1) The individual's full name and address (business and residence);

(2) The individual's business telephone number;

(3) The individual's date and place of birth;

(4) The individual's social security number;

(5) The name and address of the individual's present place or places of employment or self-employment and the length of time engaged there;

(6) A list of all felony and misdemeanor convictions of the individual in any jurisdiction;

(7) Two classifiable sets of fingerprints of the individual having the authority and the responsibility for the management and operation of the alarm business within the state, recorded in any manner that may be specified by the licensing authority; and

(8) Whether the individual has ever been denied in any jurisdiction a license or permit to engage in the alarm business or has had the license or permit revoked.

(d) The application shall include the following information concerning the applicant:

(1) The name, address and telephone number of the alarm business and the locations where it intends to operate within the state;

(2) A statement as to the length of time that the applicant has been engaged in the alarm business and where engaged; and the date when the alarm business or businesses commenced operation in the state or when the alarm business intends to commence that operation;

(3) A statement as to whether, to the best knowledge and information of the individual signing the application, and of the owners, partners or principal corporate officers of the applicant, including those not residing within the state, have been convicted in any jurisdiction of a felony or misdemeanor. If there have been any convictions, then the application must state the names of the individuals convicted and the dates and places of the convictions.

(e) The licensing authority may require that the application include any other information which the licensing authority may reasonably deem necessary to determine whether the applicant or individual signing the application meets the requirements of this chapter or to establish the truth of the facts presented in the application.

(f) Any individual signing a license application must be at least eighteen (18) years of age.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-16 - Experience or examination requirements.

§ 5-57-16 Experience or examination requirements.  (a) Every alarm business shall meet either the experience requirement of subsection (c) of this section or the examination requirement of subsection (f) of this section before it may engage in the alarm business.

(b) Applicants engaged in the alarm business on September 1, 1977 have three (3) months from the date of conditional approval of their alarm business application by the licensing authority to comply with the examination requirements of this section; provided, that if within that time the applicant is unable to engage an individual meeting the requirements of subsection (f) of this section, the licensing authority may for good cause shown, extend for a reasonable time, not to exceed ninety (90) days, the period within which the applicant shall comply with this section. Upon satisfactory completion of the examination, procedures, content, and passing scores for which are established in rules and regulations, the licensing authority shall lift its conditional approval and grantits full approval of the company licensed to do business. Applicants who do not take the examination must satisfy the experience requirement required by subsection (c) of this section.

(c) Experience requirement: In order to comply with this requirement, at least one individual who is an owner, officer, partner, manager, or employee of the applicant shall establish that he or she was engaged or was employed in an alarm business in sales, installation or service for an aggregate period of three (3) years prior to the filing of the application. That individual shall file with the licensing authority sworn statements relating to the foregoing facts of at least two (2) citizens of the community or communities in which that individual was so engaged or employed. The individual whom the applicant relies upon to comply with this subsection is required to devote a substantial portion of his or her time to engaging in and/or supervising the sale, installation, or servicing of alarm systems on behalf of the applicant.

(d) For the purposes of the three (3) year experience requirement of subsection (c) of this section, employment by or engagement in an alarm business in one or more communities within the state may be aggregated. In the event that the individual whom the applicant relies upon to comply with subsection (c) of this section must aggregate his or her past experience in the alarm business in two (2) or more states, the individual must submit sworn statements of two (2) or more citizens of each state or states as to that experience.

(e) If the licensing authority determines that the applicant has not satisfactorily complied with subsection (c) of this section or that the prior experience of the individual whom the applicant relies upon to comply with subsection (c) of this section is not sufficient to permit the applicant to engage in the alarm business, it may require the applicant to comply with subsection (f) of this section.

(f) Examination requirement: The licensing authority shall prepare and administer at least twice annually an examination or examinations designed to measure an individual's knowledge and competence in the alarm business. It may administer separate examinations to test an individual's knowledge and competence with respect to the type and nature of the alarm business in which the applicant proposes to engage. The individual who qualifies under this subsection shall be required to devote a substantial portion of his or her time to engaging in and/or supervising the sale, installation, or servicing of alarm systems on behalf of the applicant.

(g) In the event that the individual whom the applicant relies upon to comply with subsection (c) of this section or to qualify under subsection (f) of this section within a period of three (3) years after that compliance or qualification for any reason ceases to perform his or her duties on a regular basis, the alarm business shall promptly notify the licensing authority by certified mail and shall make every effort to promptly obtain a substitute eligible individual acceptable to the licensing authority. If the alarm business fails to obtain a substitute eligible individual within six (6) months from and after the disqualification of the licensee, the licensing authority may revoke the alarm business license or, for good cause shown, may extend for a reasonable time the period for obtaining a substitute qualifying individual or the licensing authority may determine, based upon the experience and performance of the alarm business, that the alarm business does not need to obtain a substitute qualifying individual.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1.)



Chapter 5-57-17 - Investigation of license applications.

§ 5-57-17 Investigation of license applications.  After receipt of an application for a license, the licensing authority shall conduct an investigation to determine whether the facts presented in the application are true and shall receive from the department of the attorney general all records of criminal information which it has or receives indicating any criminal activity on the part of the individual signing the application. The department of the attorney general shall also submit the fingerprints of the individual signing the application to the Federal Bureau of Investigation for review. The department of the attorney general shall provide the information subject to the rules and regulations promulgated by the attorney general regarding the production of that information.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-18 - Time limit for action on license applications.

§ 5-57-18 Time limit for action on license applications.  Within thirty (30) days after receipt of an application, the licensing authority shall determine whether the applicant has met the requirements of this chapter. In the event that additional information is required from the applicant by the licensing authority to complete its investigation or to satisfy the requirements of this chapter, or if the applicant has not submitted all of the required information, the thirty (30) day period for action by the licensing authority shall commence when all that information is received by the licensing authority.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-19 - Grounds for denial of applications.

§ 5-57-19 Grounds for denial of applications.  The licensing authority may deny the application for an alarm business license if it finds that the applicant or the individual having the authority and the responsibility for the management and operation of the applicant's alarm business within the state or the individual whom the applicant relies upon to comply with subsection (c) or (f) of § 5-57-16 or any of the applicant's owners, partners or principal corporate officers have:

(1) Committed any act, which, if committed by a licensee, would be grounds for the revocation of a license under § 5-57-25(a);

(2) While unlicensed, knowingly and willfully committed or aided and abetted in the commission of any act for which a license is required by this chapter; or

(3) Been convicted in any jurisdiction of the United States of a felony or a misdemeanor if the licensing authority finds that the conviction reflects unfavorably on the fitness of the applicant to engage in the alarm business.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-20 - Procedure for approval or denial of applications.

§ 5-57-20 Procedure for approval or denial of applications.  (a) The procedure of the licensing authority in approving or denying an application shall be as follows:

(1) If the application is approved, the licensing authority shall notify the applicant, in writing, of the approval, and shall state that if bond is not received with the application, upon compliance with § 5-57-21, a license will be issued.

(ii) That notification shall state that the issued license shall expire in one year, unless renewed in accordance with §§ 5-57-22 and 5-57-23, and shall state the time within which application for renewal must be made;

(2) If the application of the alarm business is denied, the licensing authority shall notify the applicant, in writing, and shall state the grounds for denial and advise the applicant of his or her right to a hearing on the denial in accordance with the provisions established by the Administrative Procedures Act, chapter 35 of title 42. If the grounds for denial are subject to correction by the applicant, the notice of denial shall state and the applicant shall be given reasonable time after receipt and acknowledgement of that notice, at the discretion of the licensing authority (or, upon application, a reasonable period of time), within which to make the required correction.

(b) If the application of the alarm business is denied, the applicant may schedule a hearing to be held before the licensing authority or an officer designated by the licensing authority in accordance with the provisions for that hearing as prescribed in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1.)



Chapter 5-57-21 - Surety bond.

§ 5-57-21 Surety bond.  (a) No license shall be issued under this chapter until the applicant files with the licensing authority a surety bond made payable to the state in the sum of ten thousand dollars ($10,000.00) conditioned to recover against the principal, by reason of wrongful acts of a material nature knowingly engaged in by the licensee in the conduct of its business. No party other than the licensing authority shall recover against the bond required by this section. The surety bond must be written by a company authorized to do business in this state and approved by the licensing authority with respect to its form, manner of execution and sufficiency.

(b) Every licensee shall at all times maintain on file with the licensing authority the surety bond, in full force and effect, required by this chapter. Knowing and willful failure to do so shall be unlawful and punishable as provided in § 5-57-41.

(c) A bond executed and filed with the licensing authority pursuant to this chapter shall remain in force and effect until the surety has terminated future liability by notice to the licensing authority thirty (30) days in advance of termination.

(d) The sum of ten thousand dollars ($10,000) in cash may be deposited with the state in lieu of the surety bond required by this chapter.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1.)



Chapter 5-57-22 - Renewal of licenses.

§ 5-57-22 Renewal of licenses.  Application for renewal of a license must be received by the licensing authority on a form provided by the licensing authority no less than thirty (30) days prior to the expiration date of the license, subject to the right of the licensing authority to permit late filing upon good cause shown. The licensing authority may refuse to renew a license for any of the grounds stated in § 5-57-19(1) and it shall promptly notify the licensee of its intent to refuse to renew the license. The licensee may, within fifteen (15) days after receipt of the notice of intent to refuse to renew a license, request a hearing on that refusal in the manner prescribed in § 5-57-20(b). A licensee shall be permitted to continue to engage in the alarm business while its renewal application is pending.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1987, ch. 184, § 8.)



Chapter 5-57-23 - Application, license, replacement and renewal fees.

§ 5-57-23 Application, license, replacement and renewal fees.  (a) A nonrefundable application fee of one hundred twenty-five dollars ($125) shall be remitted with each application to cover investigation and administrative costs.

(b) The licensing authority shall promulgate rules and regulations mandating the term of license for each license issued pursuant to this chapter; no license shall remain in force for a period in excess of three (3) years.

(c) Any fee for the initial issuance of a license or for the renewal of a license shall be determined by multiplying the per annum fee by the term of years of the license. The entire fee for the total term of licensure shall be paid prior to issuing the initial license or renewal.

(d) The per annum fee for the initial issuance of a license shall be one hundred dollars ($100.00) which shall be remitted with the application, but which shall be refunded if the application of the alarm business is denied or withdrawn before approved.

(e) The licensee shall submit a completed renewal application form not later than thirty (30) days before the expiration of the license with a fifty dollar ($50.00) nonrefundable administrative fee to cover the cost of processing the renewal application.

(2) The per annum fee for renewal shall be one hundred dollars ($100.00). If the renewal application of the licensee is denied, the annual fee will be refunded.

(f) All fees shall be paid into the general fund.

(g) There shall be a ten dollar ($10.00) charge for the issuance of a duplicate license to replace a lost, damaged original, or renewal license. Fees for the replacement license shall be paid into the general fund.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, §§ 1, 2; P.L. 1987, ch. 184, § 9; P.L. 2004, ch. 595, art. 30, § 7.)



Chapter 5-57-24 - Transfer for assignment of licenses  Continuation of business upon owner's death.

§ 5-57-24 Transfer for assignment of licenses  Continuation of business upon owner's death.  (a) No license issued pursuant to the provisions of this chapter shall be assigned or transferred, either by operation of law or otherwise.

(b) If the license is held by an owner rather than a corporation and that owner dies, becomes disabled or ceases to engage in the alarm business, the successor, heir, devisee, or personal representative of that owner, within thirty (30) days of the death, disablement, or termination of operation by the original licensee, shall apply for an alarm business license on a form prescribed by the licensing authority. This form shall include the same information required by § 5-57-15. The transferee shall be subject to the same requirements and procedures prescribed in §§ 5-57-16  5-57-21 to the extent the sections are applicable. The new applicant may assume that the unexpired portion of the license will remain in effect until its expiration date. The applicant shall pay a pro-rated license fee established by the licensing authority to include that portion of the license which remains unexpired since its last date of issue or renewal.

(c) In the event that a sale, assignment, or transfer of an alarm business licensed under this chapter is consummated, then the purchaser, assignee, or transferee shall be subject to the same requirements and procedures prescribed in §§ 5-57-15  5-57-21 to the extent those sections are applicable.

(d) With good cause, the licensing authority may extend the period of time for filing the application required by subsections (b) and (c) of this section.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1.)



Chapter 5-57-25 - Grounds and procedure for revocation of licenses.

§ 5-57-25 Grounds and procedure for revocation of licenses.  (a) Licenses for alarm businesses may be revoked by the licensing authority in the manner stated in this section if the licensee or any of its owners, partners, principal corporate officers, or the individual having the authority and the responsibility for the management and operation of the alarm business within the state are:

(1) Found to have violated any of the provisions of this chapter or any rule or regulation of the licensing authority which violation the licensing authority determines to reflect unfavorably upon the fitness of the licensee to engage in the alarm business;

(2) Found to have knowingly and willfully given any false information of a material nature in connection with an application for a license or a renewal or reinstatement of a license or in a notice of transfer of an alarm business licensed under this chapter;

(3) Found to have been convicted in any jurisdiction of a felony or a misdemeanor if the licensing authority determines that the conviction reflects unfavorably on the fitness of the applicant to engage in the alarm business; or

(4) Found to have committed any act while the license was not in effect which would be cause for the revocation of a license, or grounds for the denial of an application for a license of an alarm business.

(b) Prior to revocation of a license, the licensing authority shall promptly notify the licensee of its intent to issue an order of revocation and shall advise the licensee of his or her right to a hearing on the revocation in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(c) Within ninety (90) days after the licensee has exhausted all rights of appeal under the Administrative Procedures Act, or, if the licensee does not seek a hearing after receipt of a notice of intent to revoke from the licensing authority, then within sixty (60) days after receipt of the notice of intent to revoke, the licensee shall notify all of its subscribers within the state of that revocation and shall maintain in its records a copy of those notices. The licensee shall cease to perform any services for which it has been licensed under this chapter within sixty (60) days of its receipt of the final notice of intent to revoke from the licensing authority.

(d) Under circumstances in which the licensing authority determines that the public health, welfare, or safety may be jeopardized by the termination of a licensee's services, the licensing authority may upon its own motion or upon application by the licensee or any party affected by that termination extend the time for the termination of the licensee's operations, subject to the reasonable, necessary and proper conditions or restrictions that it deems appropriate.

(e) After the licensing authority issues a notice of intent to revoke a license, the licensee may request that it be permitted to continue to operate subject to the terms of a written order of consent issued by the licensing authority, requiring the licensee to correct the conditions stated as grounds for revocation in the notice of intent to revoke and imposing reasonable conditions and restrictions on the licensee in the conduct of its business. The licensing authority may in its sole discretion grant or deny a request and may stay or postpone any proceeding being conducted pursuant to subsection (b) of this section. Negotiations for a consent order may be requested at any time during revocation proceedings and stay of pending proceedings during those negotiations are within the sole discretion of the licensing authority. If revocation proceedings are before a court and the licensing authority shall submit the proposed order to the court, which may approve or disapprove the proposed order or require modification of the proposed consent order before approval.

(f) The licensing authority shall enact reasonable rules and regulations for determination of whether the licensee has complied with a consent order issued pursuant to subsection (e) of this section. If the licensing authority determines that the licensee has failed to comply, it may revoke that order and conduct proceedings for the revocation of the license. If the consent order is approved by a court, then the licensing authority shall petition that court for vacation of the order. The court shall hold a hearing to determine if the order should be vacated. If the court vacates the consent order, the licensing authority may conduct proceedings for revocation of the license.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1979, ch. 219, § 1.)



Chapter 5-57-26 - Form of license.

§ 5-57-26 Form of license.  The license, when issued, shall be in a form prescribed by the licensing authority and shall include:

(1) The name of the licensee;

(2) The nature and type of service to be performed;

(3) The business name under which the licensee is authorized to operate;

(4) The addresses of the locations where the licensee is authorized to operate; and

(5) The number and date of the license and its date of expiration.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-27 - Posting of license certificates and notices of license revocation.

§ 5-57-27 Posting of license certificates and notices of license revocation.  (a) Within seventy-two (72) hours after receipt of the license certificate, the licensee shall cause the license certificate to be posted and displayed at all times in a conspicuous place in the principal office of the licensee within the state. Copies of the license certificate shall also be displayed at all times in any other offices within the state where the alarm business transacts business with its customers, so that all persons visiting that place or places may readily see the license. Those license certificates or copies shall be subject to inspection at all reasonable times by the licensing authority.

(b) It is unlawful for any person holding a license certificate to knowingly and willfully post that license certificate or permit that license certificate to be posted upon premises other than those described in the license certificate or to knowingly and willfully alter that license certificate. Each license certificate shall be surrendered to the licensing authority within seventy-two (72) hours after it is revoked or after the licensee ceases to do business, subject to § 5-57-20(b). If, the licensing authority or a court of competent jurisdiction has pending before it any matter relating to the renewal, revocation, or transfer of a license, the licensee is not required to surrender the license until the matter has been adjudicated and all appeals have been exhausted. When the licensee receives final notice that its license is revoked, a copy of that notice shall be displayed and posted in close proximity to the license certificate until the licensee terminates its operations.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-28 - Change in status of licensee.

§ 5-57-28 Change in status of licensee.  The licensee shall notify the licensing authority within thirty (30) days of any material change in the operations of the business or information previously furnished or required to be furnished to the licensing authority or any occurrence which could be reasonably expected to affect the licensee's right to a license under this chapter.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-29 - I.D. cards  Requirement  Application  Issuance or denial.

§ 5-57-29 I.D. cards  Requirement  Application  Issuance or denial.  (a) It is unlawful and punishable as provided in § 5-57-41 for any individual to function as an alarm agent or to perform the duties described in subsections (b) and (c) of this section without first obtaining an identification card (referred to as "I.D." card).

(b) Owners, principal corporate officers, partners, and managers of all alarm businesses shall be required to obtain I.D. cards if they directly engage in selling, installing, altering, servicing, moving, maintaining, repairing, replacing, monitoring, responding to, or causing others to respond to, alarm systems within the state.

(c) Any individual engaged in the alarm business or employed by or associated with an alarm business within the state who is not an alarm agent but who has access to confidential information relating to a customer or subscriber of an alarm business or who monitors radio equipment used in connection with an alarm business must also obtain an I.D. card.

(d) Individuals required to obtain an I.D. card under this section shall file a joint application for a temporary and permanent I.D. card and upon completion, the alarm business shall immediately forward the application form to the licensing authority and shall retain a copy of the application in its files. Alarm businesses shall issue temporary I.D. cards in the manner prescribed in subsection (g) of this section until the I.D. card applicant obtains a permanent I.D. card from the licensing authority.

(e) A person engaged in the alarm business on September 1, 1977 has authority to and is required to issue to its alarm agents or other individuals required to obtain I.D. cards under this section temporary I.D. cards (as provided in subsection (g) of this section) while the application of that person for an alarm business license is pending. If that alarm business application is finally denied, the alarm business no longer has authority to issue temporary I.D. cards. All temporary I.D. cards issued by that alarm business shall become void and shall be returned by the temporary I.D. cardholders to the issuer.

(f) Application for an I.D. card shall be on a form prescribed by the licensing authority and shall include the following:

(1) The I.D. card applicant's full name and any other names previously used, current residence and business addresses and telephone numbers;

(2) Date and place of birth;

(3) Whether the I.D. card applicant is applying as an alarm agent or as an individual required to obtain an I.D. card under subsection (b) or (c) of this section;

(4) A list of all felony and misdemeanor convictions of the I.D. card applicant in any jurisdiction;

(5) Two (2) classifiable sets of fingerprints recorded in the manner that may be specified by the licensing authority;

(6) Two (2) recent photographs of a type prescribed by the licensing authority;

(7) The name and address of the alarm business, which employs or will employ or engage the I.D. card applicant;

(8) The application shall include a statement by the alarm business which employs or will employ the I.D. card applicant or engage the I.D. card applicant as to whether that alarm business:

(i) Is licensed under this chapter;

(ii) Has a license application pending before the licensing authority; or

(iii) Is unlicensed and does not have an application pending before the licensing authority but was engaged in the alarm business within the state on September 1, 1977 and intends to file a timely application for an alarm business license under this chapter;

(9) A statement by the alarm business as to whether it has issued a temporary I.D. card to the I.D. card applicant. If the alarm business has issued a temporary I.D. card, the alarm business shall state the date of issuance of the card and the card number;

(10) The I.D. card applicant's employment record for the prior three (3) years;

(11) A statement whether the applicant has been denied an alarm agent, guard or private investigator license, permit or I.D. card or business license for an alarm business, guard or private investigator business in any jurisdiction and whether that license, permit or I.D. card has been revoked;

(12) A statement that the I.D. card applicant will inform the licensing authority of any material change in the information stated in the I.D. card applicant's form within ten (10) days after that change; and

(13) Any other information, which the licensing authority may reasonably deem necessary to determine whether an applicant for an I.D. card meets the requirements of this chapter.

(g) A temporary I.D. card shall be issued by an alarm business licensed under this chapter to any of its alarm agents or any other individual required to obtain an I.D. card prior to the issuance of a permanent I.D. card for this individual by the licensing authority. The form for temporary I.D. cards shall be at the discretion of the alarm business, but shall only be with the approval of the licensing authority. The form for permanent I.D. cards shall be prescribed by the licensing authority and shall include the following information concerning the I.D. cardholder:

(1) Full name and signature;

(2) An I.D. card number and date of issuance of the card;

(3) Date and place of birth;

(4) Name and address of the alarm business which employs the applicant or with which the applicant is associated;

(5) Date of commencement of employment or association with the alarm business; and

(6) A recent photograph of the I.D. cardholder.

(h) Before issuing a permanent I.D. card, the licensing authority shall require the prospective I.D. cardholder to submit on forms provided by the licensing authority the names and addresses of two (2) references who can verify the applicant's good moral character and competency to install alarms or alarm systems and the names and addresses of employers of the prospective I.D. cardholder for the past three (3) years, and shall make reasonable and prudent inquiries to determine whether the applicant meets the requirements of this section. If the licensing authority has reason to believe that the individual required to obtain a permanent I.D. card does not meet the requirements of this section, no permanent I.D. card shall be issued by the licensing authority.

(i) Any alarm business issuing a temporary I.D. card shall promptly report to the licensing authority the name, address, and I.D. card number of the individual to whom it has issued a temporary I.D. card.

(j) The temporary or permanent I.D. card shall be carried by an individual required to obtain an I.D. card under this chapter whenever that individual is engaged in the alarm business and shall be exhibited upon request.

(k) Application for an I.D. card to the licensing authority shall be accompanied by a thirty dollar ($30.00) fee to cover the cost of processing the application and investigating the applicant. The fees collected shall be paid into the general fund.

(l) The licensing authority may refuse to issue an I.D. card if the I.D. card applicant has been convicted of a felony or a misdemeanor in any jurisdiction and the licensing authority finds that the conviction reflects unfavorably on the fitness of the applicant to engage in the alarm business or to be employed by an alarm business.

(m) The permanent I.D. card issued by the licensing authority shall include the items listed in subsection (g) of this section and the expiration date of the I.D. card.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1; P.L. 2004, ch. 595, art. 30, § 7.)



Chapter 5-57-30 - Investigation of I.D. card applications.

§ 5-57-30 Investigation of I.D. card applications.  After receipt of an application for an I.D. card, the licensing authority shall conduct an investigation to determine whether the facts stated in the application are true and shall receive from the department of the attorney general all records of criminal information which it has or receives indicating any criminal activity on the part of the applicant for an I.D. card. The department of the attorney general will also submit the fingerprints of the applicant for an I.D. card to the Federal Bureau of Investigation for review. The department of the attorney general shall provide the information subject to the rules and regulations promulgated by the attorney general regarding the production of the information.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-31 - Time limitation on actions on I.D. card applications.

§ 5-57-31 Time limitation on actions on I.D. card applications.  Action to approve or deny an application of an individual for an I.D. card shall be taken as expeditiously as possible by the licensing authority, but that action shall be taken within ninety (90) days after receipt of the application unless the licensing authority requires additional information from the I.D. card applicant. In that event, or if additional facts are required to satisfy the requirements of this chapter, or if the applicant has not submitted all the required information, the ninety (90) day period for action by the licensing authority shall commence when all the information is received by the licensing authority.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-32 - Request for hearing upon notice of denial of I.D. card application.

§ 5-57-32 Request for hearing upon notice of denial of I.D. card application.  After receipt of written notice from the licensing authority of denial of an I.D. card, the I.D. card applicant may request a hearing in the same manner and in accordance with the same procedure as that provided in § 5-57-20(b).

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-33 - Grounds and procedure for suspension or revocation of I.D. cards.

§ 5-57-33 Grounds and procedure for suspension or revocation of I.D. cards.  (a) For purposes of this section only, when the term "alarm agent" is used, it also applies to an individual required to obtain a permanent I.D. card from the licensing authority or a temporary I.D. card from an alarm business subject to this chapter.

(b) Alarm agent I.D. cards may be suspended or revoked by the licensing authority in the manner prescribed in this section if the cardholder has:

(1) Been found to have violated any of the provisions of this chapter or any rule or regulation of the licensing authority if the licensing authority determines that the violation reflects unfavorably upon the fitness of the I.D. cardholder to function as an alarm agent;

(2) Knowingly and willfully given any material false information to the licensing authority in connection with an application for an I.D. card or a renewal or reinstatement of an I.D. card under this chapter or in the submission of any material fact to the licensing authority;

(3) Been convicted in any jurisdiction of a felony or a misdemeanor if the licensing authority finds that conviction to reflect unfavorably on the fitness of the I.D. cardholder to function as an alarm agent.

(c) Prior to suspension or revocation of an I.D. card, the licensing authority shall promptly notify the I.D. cardholder and the alarm business by which the cardholder is employed or engaged of the proposed action presenting in reasonable detail the ground or grounds for suspension or revocation. The I.D. cardholder may request a hearing in the same manner and in accordance with the same procedure as that provided in § 5-57-25(b).

(d) In the event that the licensing authority suspends or revokes an I.D. card, the cardholder, upon receipt of the notice of suspension or revocation, shall cease to perform any services related to the alarm business.

(e) Both the I.D. cardholder and the alarm business which employs him or her or engages him or her shall be notified by the licensing authority of final action to suspend or revoke an I.D. card.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-34 - Nontransferability of I.D. cards.

§ 5-57-34 Nontransferability of I.D. cards.  No I.D. card issued pursuant to the provisions of this chapter shall be transferable. I.D. cards issued by the licensing authority must be surrendered to the licensing authority by the I.D. cardholder or employer of the cardholder upon termination of employment. A new application for an I.D. card must be submitted to the licensing authority if the I.D. cardholder is subsequently employed by another alarm business. Temporary I.D. cards issued by alarm businesses must also be surrendered to the alarm business issuing that card by the I.D. cardholder upon termination of employment or association with the alarm business. Willful and knowing refusal upon request of the licensing authority or the alarm business to return an I.D. card is a misdemeanor. No new application or fee shall be required of a cardholder who, following voluntary termination, returns to employment with the same alarm business if reinstatement takes place within six (6) months of the issuance of the original or renewal I.D. card. After notification of reinstatement, the licensing authority shall forward the reclaimed cardholder's I.D. card to the employing alarm business for dispersal to the cardholder. The re-issued I.D. card shall expire two (2) years from the original date of issue. The break in service between employment, termination, and re-employment of the cardholder with the alarm business shall be documented on the next application for renewal submitted at the required time to the licensing authority.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1979, ch. 219, § 1.)



Chapter 5-57-35 - Renewal and replacement of I.D. cards  Notification of changes.

§ 5-57-35 Renewal and replacement of I.D. cards  Notification of changes.  (a) I.D. cards issued by the licensing authority shall be valid for a period of two (2) years. An I.D card renewal form must be filed by the cardholder with the licensing authority not less than thirty (30) days prior to the expiration of the I.D. card. The fee for renewal of an I.D. card shall be fifteen dollars ($15.00) and shall be paid into the general fund.

(b) The licensing authority may refuse to renew an I.D. card on any of the grounds stated in § 5-57-19(1), and the licensing authority shall promptly notify the I.D. cardholder of its intent to refuse to renew the license. The I.D. cardholder may within fifteen (15) days after receipt of the notice of intent to refuse to renew an I.D. card, request a hearing on that refusal in the same manner and in accordance with the same procedure as that provided in § 5-57-20(b).

(c) An alarm business shall notify the licensing authority within ten (10) days after the death or termination of employment of any of its employees or of any individual associated with the alarm business who holds an I.D. card issued by it or by the licensing authority.

(d) There shall be a five dollar ($5.00) charge for the issuance of a duplicate I.D. card to replace a lost, damaged, or destroyed original, or renewal I.D. card. Fees for the replacement shall be paid into the general fund.

History of Section.
(P.L. 1977, ch. 248, § 1; P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, §§ 1, 2; P.L. 2004, ch. 595, art. 30, § 7.)



Chapter 5-57-36 - Expiration and renewal during suspension of use of an I.D. card.

§ 5-57-36 Expiration and renewal during suspension of use of an I.D. card.  An I.D. card shall be subject to expiration and renewal during the period in which the holder of the I.D. card is subject to an order of suspension.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-37 - Activities of I.D. cardholders after notice of suspension or revocation of I.D. card.

§ 5-57-37 Activities of I.D. cardholders after notice of suspension or revocation of I.D. card.  After an alarm agent or any other individual required to obtain an I.D. card under this chapter has received a notice of suspension or revocation of his or her I.D. card, that individual shall not engage in the alarm business unless specifically authorized to do so by order of the licensing authority or by order of the superior court.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-38 - Local governmental regulations of alarm business or alarm agents.

§ 5-57-38 Local governmental regulations of alarm business or alarm agents.  (a) On September 1, 1977, no local governmental subdivision within this state shall enact any ordinance or promulgate any rules or regulations relating to the licensing of alarm businesses, alarm agents or other individuals required to obtain an I.D. card under this chapter.

(b) Sixty (60) days after September 1, 1977, any provision of any legislation or rules or regulations of any local governmental subdivision within the state requiring the licensing of an alarm business or requiring that alarm agents or other individuals employed by or associated with an alarm business obtain I.D. cards are no longer effective.

(c) The provisions of this chapter are not intended to and do not prevent the legally constituted authority of any local governmental subdivision within the state by legislation, rules or regulations, and within the police power of that local governmental subdivision, from requiring alarm businesses and/or alarm agents to register their names, addresses, and license certificate number or I.D. card number with the local governmental subdivision within which they operate. Those local governmental subdivisions may also require that alarm businesses and alarm agents shall be given reasonable notice of termination or suspension of licenses and I.D. cards. No fee may be charged nor may any application be required by any local governmental subdivision for that registration.

(d) Although this chapter pre-empts local governmental subdivisions from enacting any licensing legislation or promulgating licensing rules or regulations applicable to alarm business or alarm agents, local governmental authorities may by legislation or reasonable rules or regulations require alarm system users in their jurisdiction to obtain a permit at the time of installation and fix a nominal fee for those permits, those fees shall not exceed twenty-five dollars ($25.00).

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-39 - Judicial review.

§ 5-57-39 Judicial review.  Any person aggrieved by any final action of the licensing authority under this chapter shall have the right of appeal directly to the superior court and shall be entitled to a trial de novo. After the superior court has acquired jurisdiction, all administrative action taken on that matter prior to this shall be stayed. The rights of the parties shall be determined by the court upon a trial of the matter or matters in controversy under rules governing the trial of other civil suits in the same manner and to the same extent as though the matter had been committed to the court in the first instance and there had been no intervening administrative or executive action or decision.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-40 - Reinstatement of a revoked license or I.D. card.

§ 5-57-40 Reinstatement of a revoked license or I.D. card.  The licensing authority shall have authority to consider a petition for reinstatement of a revoked alarm business license.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-41 - Penalties for violations.

§ 5-57-41 Penalties for violations.  (a) Any person found guilty of violating any of the following provisions of this chapter shall be subject to a fine not to exceed five hundred dollars ($500), or imprisonment for a period not to exceed ninety (90) days, or both:

(1) Engaging in the alarm business without complying with § 5-57-14;

(2) Failure to obtain an I.D. card as required by § 5-57-29;

(3) Willful and knowing failure to file or maintain on file the surety bond as required by § 5-57-21;

(4) Willful and knowing failure of an alarm business to notify its subscribers of revocation of its license as required by § 5-57-25(c); and

(5) Willful and knowing failure to surrender a license certificate as required by § 5-57-27(b) or to surrender an I.D. card as required by § 5-57-34.

(b) Any person found guilty of willfully and knowingly submitting false information of a material nature in any application for an alarm business license or for an I.D. card, or for renewal applications, shall be subject to a fine not to exceed five hundred dollars ($500), or imprisonment for a period not to exceed ninety (90) days, or both.

History of Section.
(P.L. 1977, ch. 248, § 1.)



Chapter 5-57-42 - Appropriations.

§ 5-57-42 Appropriations.  The general assembly shall annually appropriate any sum that it deems necessary to carry out the purposes of this chapter and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sum or so much that may be required from time to time, upon the receipt by him or her of authenticated vouchers.

History of Section.
(P.L. 1978, ch. 119, § 1; P.L. 1979, ch. 219, § 1.)






Chapter 5-58 - Auctioneers

Chapter 5-58-1 - Licensing of auctioneers and apprentices.

§ 5-58-1 Licensing of auctioneers and apprentices.  (a) Any person desiring to hold an auctioneer's license or apprentice auctioneer's permit shall make written application for that license or permit on appropriate forms provided by the director of the department of business regulations. Each applicant shall be a person who has a good reputation for honesty, truthfulness, and fair dealing; good moral character, and is competent and financially qualified to conduct the business of an auctioneer or apprentice all of which may be considered by the director along with any other information the director deems appropriate in determining whether the granting of the application is in the public interest. Other information deemed appropriate includes, but is not limited to, a criminal records check. The director shall process the criminal records check for all resident applicants for an auctioneer's license. Non-resident applicants for an auctioneer's license shall apply to the bureau of criminal identification of the state police for a nationwide criminal records check. The bureau of criminal identification of the state police shall forward the results of the criminal records check to the director. The director may deny any application for a license if the director finds, based upon the results of the criminal records check, that the applicant has been convicted of a felony. Each application for an auctioneer, apprentice auctioneer, or nonresident auctioneer's license shall be accompanied by an application fee of ten dollars ($10.00).

(b) Prior to the taking of the examination, each applicant shall pay an examination fee in an amount to be established by the director of business regulation. Each applicant granted an auctioneer's license shall pay a licensing fee of two hundred dollars ($200) per annum. Each nonresident auctioneer applicant granted a license shall pay a licensing fee of three hundred dollars ($300) per annum. Each applicant granted an apprentice auctioneer permit shall pay a permit fee of twenty dollars ($20.00) per annum. There is a five dollar ($5.00) charge for issuance of a duplicate license or permit to replace a lost, damaged, or destroyed original or renewal license or permit. Fees for the replacement and for an original or renewal license or permit shall be paid into the general fund. The director shall promulgate rules and regulations mandating the term of the license or permit for each category of license or permit issued pursuant to this chapter. No license or permit shall remain in force for a period in excess of three (3) years. The fee for the initial license or renewal shall be determined by multiplying the per annum fee by the number of years in the term of license or renewal. The entire fee for the full term of licensure must be paid in full prior to issuing the renewal or initial license.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1; P.L. 1998, ch. 119, § 1.)



Chapter 5-58-2 - Auctioneer's and apprentice's bond.

§ 5-58-2 Auctioneer's and apprentice's bond.  Every auctioneer, upon approval of application and prior to issuance of a license or an apprentice permit, shall deliver and file with the department of business regulation a surety company bond in favor of the people of the state of Rhode Island in the principle asum not exceeding ten thousand dollars ($10,000) nor less than two thousand dollars ($2,000), at the discretion of the director; and payable to any party injured under the terms of the bond. The bond does not limit or impact any right of recovery available pursuant to law nor is the amount of the bond relevant in determining the amount of damage or other relief to which any claimant shall be entitled.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1; P.L. 1998, ch. 119, § 1.)



Chapter 5-58-6 - Announcement of conditions of sale.

§ 5-58-6 Announcement of conditions of sale.  Every auctioneer before exposing any real or personal estate to public sale shall make out, in writing, and sign and publicly read the conditions of sale.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1.)



Chapter 5-58-7 - Auctioneer's commission and apprentice's wage.

§ 5-58-7 Auctioneer's commission and apprentice's wage.  Whenever the whole amount of sales at any public auction does not exceed four hundred dollars ($400), the auctioneer has for making that sale two and one-half percent (2 1/2%) commission; if the amount of the sale exceeds that sum and does not exceed twenty thousand dollars ($20,000), he or she shall have only one percent (1%) on the excess; and if the amount of the sale does not exceed thirty thousand dollars ($30,000), he or she shall have three-fourths percent ( 3/4%) on the excess; and if the amount of the sale exceeds thirty thousand dollars ($30,000), he or she has one-fourth percent ( 1/4%) on the excess. Nothing contained in this section shall be construed to prevent any person interested in selling any property by auction from making a special contract with the auctioneer for selling the property. Notwithstanding the preceding, agreement to change the previously stated fee schedule may be made between auctioneers and either owners or consignees of owners, only if those changes are specifically agreed to, in writing, by the parties. Auctioneers shall enter into a written contract with owners or consignees of property sold at auction which contract shall establish terms for any remuneration paid to the auctioneer for his or her services. A copy of the contract shall be kept in the possession of the auctioneer for a period of three (3) years and shall be made available for inspection by the director at his or her discretion. Apprentices employed by licensed auctioneers in accordance with standards prescribed in regulations promulgated under this chapter shall be paid for their services at a rate not less than the minimum wage established by law. No apprentice shall enter into a verbal or written contract or agreement for remuneration for services rendered when remuneration is separate, apart from, or in addition to wages paid to the apprentice by the employing auctioneer.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1.)



Chapter 5-58-8 - Regulation of sales.

§ 5-58-8 Regulation of sales.  The director of business regulation has the authority to promulgate rules and regulations which are reasonable, proper, and necessary to enforce the provisions of this chapter, to establish procedures for the preparation and processing of examinations, applications, licenses, and permits for the conduct of auction sales; to deny, suspend, or revoke licenses, or permits, to issue cease and desist orders, to assess administrative penalties of up to one thousand dollars ($1,000) and to establish procedures for renewals, appeals, hearings, and rulemaking proceedings.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1; P.L. 1998, ch. 119, § 1.)



Chapter 5-58-9 - Officers of mortgagee forbidden to act as auctioneer in foreclosure.

§ 5-58-9 Officers of mortgagee forbidden to act as auctioneer in foreclosure.  No officer of any corporation shall act as an auctioneer in the foreclosure of any mortgage held by that corporation.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1.)



Chapter 5-58-10 - Penalty for violations.

§ 5-58-10 Penalty for violations.  Any person acting as auctioneer or apprentice auctioneer without a license is guilty of a misdemeanor. Anyone who is convicted shall be punished by a fine not to exceed five hundred dollars ($500), or by imprisonment for a term not to exceed ninety (90) days, or both the fine and imprisonment for each violation.

History of Section.
(P.L. 1997, ch. 30, art. 33, § 1.)



Chapter 5-58-11 - Severability.

§ 5-58-11 Severability.  If any provision of this chapter or any rule or regulation made, or the application under this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of that provision to other persons or circumstances, shall not be affected.

History of Section.
(P.L. 1998, ch. 119, § 2.)






Chapter 5-59 - Prosthetist and Prosthetic Facilities



Chapter 5-59.1 - Rhode Island Orthotics and Prosthetics Practices

Chapter 5-59.1-1 - Legislative Intent.

§ 5-59.1-1 Legislative Intent.  The purpose of this chapter is to safeguard the public health to regulate the practice of orthotics and prosthetics by untrained and unethical persons.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-2 - Short title.

§ 5-59.1-2 Short title.  This act shall be known and may be cited as "The Rhode Island Orthotics and Prosthetics Practices Act".

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-3 - Definitions.

§ 5-59.1-3 Definitions.  As used in this chapter:

(1) "ABC" means the American Board for Certification in Orthotics and Prosthetics or its successor agency.

(2) "BOC" means the Board for Orthotist/Prosthetist Certification or its successor agency.

(3) "Custom fabricated orthotics" or "custom made orthotics" means devices designed and fabricated, in turn, from raw materials for a specific patient and require the generation of an image, form, or mold that replicates the patient's body or body segment and, in turn, involves the rectification of an image.

(4) "Department" means the Rhode Island department of health.

(5) "Director" means the director of the department of health.

(6) "Direct-formed orthoses" means devices formed or shaped during the molding process directly on the patient's body or body segment.

(7) "Licensed Orthotist" means a person licensed under this chapter to practice orthotics.

(8) "Licensed Prosthetist" means a person licensed under this chapter to practice prosthetics.

(9) "Off-the-shelf orthosis" means devices manufactured by companies registered with the Federal Food and Drug Administration other than devices designed for a particular person based on that particular person's condition.

(10) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devises as determined by the director, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(11) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting or, servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct deformity or to improve the safety and efficiency of mobility or locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(12) "Orthotist" means an allied health professional who is specifically trained and educated to provide or manage the provision of a custom-designed, fabricated, modified and fitted external orthosis to an orthotic patient, based on a clinical assessment and a physician's prescription, to restore physiological function and/or cosmesis, and certified by ABC or BOC.

(13) "Physician" means a doctor of allopathic medicine (M.D.), osteopathic medicine (D.O.), podiatric medicine (D.P.M.), and chiropractic medicine (D.C.).

(14) "Prefabricated orthoses" or "off-shelf orthoses" means devices that are manufactured as commercially available stock items for no specific patient.

(15) "Prosthesis" means an artificial limb that is alignable or, in lower extremity applications, capable of weight bearing. Prosthesis also means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs or artificial breasts.

(16) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body, lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(17) "Prosthetist" means a practitioner, certified by the ABC or BOC, who provides care to patients with partial or total absence of a limb by designing, fabricating, and fitting devices, known as prostheses. At the request of and in consultation with physicians, the prosthetist assists in formulation of prescriptions for prostheses, and examines and evaluates patients' prosthetic needs in relation to their disease entity and functional loss. In providing the prostheses, he or she is responsible for formulating its design, including selection of materials and components; making all necessary costs, measurements and model modifications; performing fittings including static and dynamic alignments; evaluating the prosthesis on the patient; instructing the patient in its use, and maintaining adequate patient records; all in conformity with the prescription.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2; P.L. 2009, ch. 310, § 38.)



Chapter 5-59.1-4 - Licensing of practitioners.

§ 5-59.1-4 Licensing of practitioners.  The department shall issue to those persons eligible under the provisions of this chapter certificate licenses attesting to their qualifications to practice as certified licensed orthotists or prosthetists.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-5 - Application for orthotic or prosthetic license.

§ 5-59.1-5 Application for orthotic or prosthetic license.  Any person who desires to be licensed as set forth in § 5-59.1-4 shall in writing submit an application on forms provided by the department for a license accompanied by a fee as set forth in § 23-1-54 with all other credentials that the department requires and as required by this chapter. All the proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2; P.L. 2007, ch. 73, art. 39, § 20; P.L. 2012, ch. 241, art. 9, § 22.)



Chapter 5-59.1-6 - Qualifications for license.

§ 5-59.1-6 Qualifications for license.  (a) Qualification for licensing under this chapter shall be the possession of the title "certified prosthetist" or "certified orthotist", as issued by and under the rules of the American Board for Certification in Orthotics and Prosthetics, Inc. or the Board for Orthotist/Prosthetist certification. Evidence of the possession of that title shall be presented to the department.

(b) In order to qualify for a license to practice orthotics or prosthetics a person shall provide proof of:

(1) Possession of a baccalaureate degree from an accredited college or university;

(2) Completion of an orthotic, or prosthetic education program that meets or exceeds the requirements of the National Commission on Orthotic and Prosthetic Education;

(3) Completion of a clinical residency in orthotics and/or prosthetics that meets or exceeds the standards of the National Commission on Orthotic and Prosthetic Education; and

(4) Current certification by ABC or BOC in the discipline for which the application corresponds.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-7 - Use of "licensed prosthetist" or "licensed orthotist" title.

§ 5-59.1-7 Use of "licensed prosthetist" or "licensed orthotist" title.  No person offering service to the public shall use the title licensed prosthetist or licensed orthotist or shall use the abbreviation "L.P." or "L.O", or in any other way represent themselves as licensed practitioners unless they hold a current license as provided in this chapter.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-8 - Exceptions.

§ 5-59.1-8 Exceptions.  This chapter shall not be construed to prohibit:

(a) A physician licensed in this state from engaging in the practice for which he or she is licensed;

(b) The practice of orthotics or prosthetics by a person who is employed by the federal government while in the discharge of the employee's official duties;

(c) The practice of orthotics or prosthetics by a resident continuing his or her clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education;

(d) Consistent with his or her license, a licensed pharmacist, physical or occupational therapist, or certified athletic trainer from engaging in his or her profession; or

(e) Measuring, fitting, or adjusting an off-the-shelf orthosis by employees or authorized representatives of an orthosis manufacturer, which is registered with the Federal Food and Drug Administration when such employee or representative is supervised by a physician.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-9 - License and biannual renewal required.

§ 5-59.1-9 License and biannual renewal required.  No person may practice orthotics or prosthetics without a license issued under authority of this chapter, which license has not been suspended or revoked as provided under this chapter, without renewal biannually, as provided in § 5-59.1-12.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-10 - Grandfather clause.

§ 5-59.1-10 Grandfather clause.  Any person currently practicing full-time in the state of Rhode Island on January 1, 2007 in an orthotist and/or prosthetic facility as a certified BOC or ABC orthotist and/or prosthetist must file an application for licensure prior to sixty (60) days after January 1, 2007 to continue practice at his or her identified level of practice. The applicant must provide verifiable proof of active certification in orthotics and/or prosthetics by the ABC or BOC. This section shall not be construed to grant licensing to a person who is a certified or registered orthotic or prosthetic "fitter" or orthotic or prosthetic "assistant."

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2; P.L. 2009, ch. 310, § 38.)



Chapter 5-59.1-11 - Limitation on provisions of care and services.

§ 5-59.1-11 Limitation on provisions of care and services.  A licensed orthotist and/or prosthetist may provide care and services only if care and services are provided pursuant to an order from a licensed physician, unless the item which may be purchased without a prescription.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-12 - Relicensing  Renewal.

§ 5-59.1-12 Relicensing  Renewal.  Every holder of a license issued under this chapter shall biannually attest to the department as to current certification issued by the American Board of Certification in Orthotics and Prosthetics or the Board for Orthotists/Prosthetist Certification. All licenses issued under this chapter shall expire biannually on the last day of September of every odd numbered year. A biennial renewal fee as set forth in § 23-1-54 shall be required. Every orthotist and prosthetist shall conform to the standards of the American Board for Certification in Orthotics and Prosthetics or Board for Orthotists/Prosthetists Certification.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2; P.L. 2007, ch. 73, art. 39, § 20; P.L. 2012, ch. 241, art. 9, § 22.)



Chapter 5-59.1-13 - Rules and regulations.

§ 5-59.1-13 Rules and regulations.  The department is authorized to promulgate such regulations as it deems necessary to implement the provisions of this chapter.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-14 - Responsibilities of the department.

§ 5-59.1-14 Responsibilities of the department.  In addition to other authority provided by law, the department has the authority to:

(1) Register applicants, issue licenses to applicants who have met the education, training and requirements for licensure, and deny licenses to applicants who do not meet the minimum qualifications;

(2) Maintain the official department records of all applicants and licensees;

(3) Establish requirements and procedures for an inactive license; and

(4) Seek the advice and knowledge of the prosthetic and orthotic associations in this state on any matter relating to the enforcement of this chapter.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-15 - Penalty for violations.

§ 5-59.1-15 Penalty for violations.  Any person, firm, corporation or association violating any of the provisions of this chapter is deemed to have committed a misdemeanor and upon conviction shall be punished by a fine not to exceed two hundred dollars ($200), or imprisonment for a period not to exceed three (3) months, or both, and for a second or subsequent violation by a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500), or imprisonment for one year, or both the fine and imprisonment.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-16 - Severability.

§ 5-59.1-16 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation, and the application of that provision to other persons or circumstances shall not be affected.

History of Section.
(P.L. 2006, ch. 129, § 2; P.L. 2006, ch. 170, § 2.)



Chapter 5-59.1-17 - Advisory Board of orthotics and prosthetics practice  Composition  Appointment and terms  Powers and duties.

§ 5-59.1-17 Advisory Board of orthotics and prosthetics practice  Composition  Appointment and terms  Powers and duties.  (a) There is hereby created an advisory licensing board to review applications for licensure to obtain a license as an orthotist or prosthetist pursuant to this chapter of the general laws. The review of each applicant's licensing shall require that the applicant have completed an NCOPE (National Commission on Orthotic and Prosthetic Education); accredited residency under a board certified practitioner in the respective discipline; and meet all of the requirements of the chapter. The board shall conduct its interviews and/or investigation and shall report its findings to the director of the department of health.

(b) The licensing board shall be composed of three (3) persons: the director of the department of health, or his or her designee; one board certified Rhode Island state licensed prosthetist; and one board certified Rhode Island state licensed orthotist. The board certified orthotist and the board certified prosthetist shall be certified by the American Board of Certification in orthotics and prosthetics and licensed by the State of Rhode Island, shall serve for three (3) year terms and shall be selected by the board of directors of the Rhode Island Society of Orthotists and Prosthetists, Inc. The members of the board shall serve without compensation.

History of Section.
(P.L. 2011, ch. 262, § 1; P.L. 2011, ch. 268, § 1.)






Chapter 5-60 - Athletic Trainers

Chapter 5-60-1 - Short title.

§ 5-60-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Athletic Trainers Chapter".

History of Section.
(P.L. 1983, ch. 307, § 1.)



Chapter 5-60-2 - Definitions.

§ 5-60-2 Definitions.  As used in this chapter:

(1) "Athletic trainer" means a person with the specific qualifications established in § 5-60-10 who, upon the direction of his or her team physician and/or consulting physician, carries out the practice of athletic training to athletic injuries incurred by athletes in preparation of or participation in an athletic program being conducted by an educational institution under the jurisdiction of an interscholastic or intercollegiate governing body, a professional athletic organization, or a board sanctioned amateur athletic organization; provided, that no athlete shall receive athletic training services if classified as geriatric by the consulting physician. No athlete shall receive athletic training services if non-athletic or age-related conditions exist or develop that render the individual debilitated or non-athletic. To carry out these functions, the athletic trainer is authorized to utilize modalities such as heat, light, sound, cold, electricity, exercise, or mechanical devices related to care and reconditioning. The athletic trainer, as defined in this chapter, shall not represent himself or herself or allow an employer to represent him or her to be, any other classification of healthcare professional governed by a separate and distinct practice act. This includes billing for services outside of the athletic trainer's scope of practice, including, but not limited to services labeled as physical therapy.

(2) "Board" means the Rhode Island board of athletic trainers established under § 5-60-4.

(3) "Department of health" means the department of state under which the board of athletic trainers is listed.

(4) "Director" means the director or state official in charge of the department of health.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 1999, ch. 423, § 1; P.L. 1999, ch. 508, § 1.)



Chapter 5-60-3 - Practices not authorized.

§ 5-60-3 Practices not authorized.  Nothing in this chapter shall be construed to authorize the practice of medicine, or any of its branches, by any person not licensed by the department of health.

History of Section.
(P.L. 1983, ch. 307, § 1.)



Chapter 5-60-4 - Board  Composition  Appointment, terms, oaths, and removal of members  Officers  Meetings.

§ 5-60-4 Board  Composition  Appointment, terms, oaths, and removal of members  Officers  Meetings.  (a) The director of the department of health, with the approval of the governor, shall appoint the members of the Rhode Island board of athletic trainers, which shall be composed of three (3) licensed athletic trainers and one public member and one physician licensed to practice medicine and with an interest in sports medicine. In making appointments to the board, the director shall give consideration to recommendations made by professional organizations of athletic trainers and physicians. Each appointee shall be licensed and practicing in the state, except that the director in appointing the athletic trainer members of the first board may appoint any practicing athletic trainer who possesses the qualification required by § 5-60-10. To qualify as a member, a person must be a citizen of the United States and a resident of the state for five (5) years immediately preceding appointment.

(b) The members of the board shall be appointed for terms of three (3) years which expire on August 1 of even numbered years, except that in making the initial appointments the director shall designate one member to serve one year, two (2) members to serve two (2) years, and two (2) members to serve three (3) years. In the event of death, resignation, or removal of any member, the vacancy shall be filled for the unexpired portion of the term in the same manner as the original appointment. The director may remove any member for cause at any time prior to the expiration of his or her term. No member shall serve for more than two (2) consecutive three (3) year terms.

(c) Each appointee to the board shall qualify by taking the constitutional oath of office within thirty (30) days from the date of his or her appointment. On presentation of the oath, the director shall issue commissions to appointees as evidence of their authority to act as members of the board.

(d) The board shall elect from its members for a term of one year, a chairperson, vice-chairperson, and secretary-treasurer, and may appoint committees that it considers necessary to carry out its duties. The board shall meet at least two (2) times a year. Additional meetings may be held on the call of the chairperson or at the written request of any three (3) members of the board. The quorum required for any meeting of the board shall be three (3) members. No action by the board or its members has any effect unless a quorum of the board is present.

History of Section.
(P.L. 1983, ch. 307, § 1.)



Chapter 5-60-5 - Board  Powers and duties.

§ 5-60-5 Board  Powers and duties.  Subject to the approval of the director, the board has the powers and duties to:

(1) Make rules and regulations consistent with this chapter, which are necessary for the performance of its duties.

(2) Prescribe application forms for license applicants.

(3) Keep a complete record of all licensed athletic trainers and prepare annually a roster showing the names and addresses of all licensed athletic trainers, and make available a copy of the roster to any person requesting it on payment of a fee established by the departmentsufficient to cover the costs of the roster.

(4) Keep a permanent record of all proceedings under this chapter.

(5) Issue licenses to qualified applicants.

(6) Conduct hearings to deny, revoke, suspend, or refuse renewal of licenses under this chapter, and issue subpoenas to compel witnesses to testify or produce evidence at the hearings.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 2002, ch. 176, § 1.)



Chapter 5-60-9 - License required to use title "athletic trainer".

§ 5-60-9 License required to use title "athletic trainer".  No person may use the title "athletic trainer" or perform the duties of an athletic trainer, unless licensed by the state of Rhode Island to perform those duties.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 1999, ch. 423, § 1; P.L. 1999, ch. 508, § 1.)



Chapter 5-60-10 - Qualifications of athletic trainers.

§ 5-60-10 Qualifications of athletic trainers.  (a) An applicant for an athletic trainer license must possess one of the following qualifications:

(1) Give proof of graduation from an accredited college or university and have met the following minimum athletic training curriculum requirements established by the board, by completing the following specific course requirements:

(i) Human anatomy;

(ii) Human physiology;

(iii) Physiology of exercise;

(iv) Applied anatomy and kinesiology;

(v) Psychology (2 courses);

(vi) First aid and CPR;

(vii) Nutrition;

(viii) Remedial exercise;

(ix) Personal, community, and school health;

(x) Techniques of athletic training;

(xi) Advanced techniques of athletic training; and

(xii) Clinical experience in accordance with national standards and as approved by the director.

(2) Show proof acceptable to the board of education and experience of equal caliber to that specified in subdivision (1) of this subsection.

(3) Have passed the required examination, approved by the department.

(b) On and after January 1, 2004, an applicant for initial licensure shall be required to demonstrate:

(1) Proof of graduation from an accredited college or university and shall have met minimum athletic training requirements as established by department regulation; and

(2) Proof of having passed the required examination, approved by the department, and shall have been certified by the national certifying body recognized by the National Athletic Trainers Association (NATA).

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 1984, ch. 69, § 1; P.L. 2000, ch. 196, § 1; P.L. 2002, ch. 176, § 1.)



Chapter 5-60-11 - Fees.

§ 5-60-11 Fees.  Applicants for athletic trainer licenses shall pay a license fee, and, if applicable, a biennial license renewal fee as set forth in § 23-1-54. Any person allowing their license to lapse shall pay a late fee as set forth in § 23-1-54.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 1993, ch. 138, art. 71, § 10; P.L. 2001, ch. 77, art. 14, § 23; P.L. 2002, ch. 176, § 1; P.L. 2012, ch. 241, art. 9, § 23.)



Chapter 5-60-12 - Applications for licenses.

§ 5-60-12 Applications for licenses.  (a) An applicant for an athletic trainer license shall submit an application to the department on the prescribed forms and shall submit the fee listed in § 5-60-11.

(b) The applicant shall be entitled to an athletic trainer license if he or she possesses the qualifications enumerated in § 5-60-10, pays the license fee established in § 5-60-11 and has not committed an act which constitutes grounds for denial of a license under § 5-60-14.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 2002, ch. 176, § 1.)



Chapter 5-60-13 - Expiration and renewal of licenses.

§ 5-60-13 Expiration and renewal of licenses.  A license issued under this chapter shall expire on the thirtieth day of June of every odd-numbered year. Licenses shall be renewed according to procedures established by the department and upon payment of the renewal fees established in § 5-60-11. Beginning with the renewal application due July 1, 2003, and every renewal year thereafter, each licensed athletic trainer who wishes to continue licensure as an athletic trainer shall present satisfactory evidence to the board that he or she has completed the continuing education requirements established by the board through regulation.

History of Section.
(P.L. 1983, ch. 307, § 1; P.L. 1984, ch. 69, § 1; P.L. 2002, ch. 176, § 1.)



Chapter 5-60-14 - Grounds for refusal or revocation of licenses.

§ 5-60-14 Grounds for refusal or revocation of licenses.  The board may refuse to issue a license to an applicant or may suspend, revoke, or refuse to renew the license of any licensee if he or she has:

(1) Been convicted of a felony or misdemeanor involving moral turpitude, the record of conviction being conclusive evidence of conviction if the department determines after investigation that the person has not been sufficiently rehabilitated to warrant the public trust;

(2) Secured a license under this chapter by fraud or deceit; or

(3) Violated or conspired to violate this chapter or rules or regulations issued pursuant to this chapter.

History of Section.
(P.L. 1983, ch. 307, § 1.)



Chapter 5-60-15 - Appeals.

§ 5-60-15 Appeals.  An appeal from any decision or order of the board may be taken by any aggrieved party in the manner provided for in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1984, ch. 69, § 3.)



Chapter 5-60-17 - Penalty for violations.

§ 5-60-17 Penalty for violations.  Any person who violates a provision of this chapter is guilty of a misdemeanor offense and upon conviction shall be punishable by a fine not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1983, ch. 307, § 1.)



Chapter 5-60-18 - Receipts.

§ 5-60-18 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 19; P.L. 1995, ch. 370, art. 40, § 31.)



Chapter 5-60-19 - Severability.

§ 5-60-19 Severability.  If any provision of this chapter, or the application of this chapter to any person or circumstances, is held invalid, that invalidity shall not affect other provisions or application of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1983, ch. 307, § 1.)






Chapter 5-61 - Telephone Sales Solicitation Act

Chapter 5-61-1 - "Telephone Sales Solicitation Act".

§ 5-61-1 "Telephone Sales Solicitation Act".  As used in this chapter, "telephone solicitation" means the engagement of a telephone conversation for the purpose of encouraging a person to purchase personal property, investment opportunities, goods or services, or for the purpose of gathering information for sales solicitation.

History of Section.
(P.L. 1987, ch. 227, § 1; P.L. 1991, ch. 327, § 1; P.L. 1999, ch. 456, § 1.)



Chapter 5-61-2 - Definitions.

§ 5-61-2 Definitions.  As used in this chapter:

(1) "Department" means the department of attorney general.

(2) "Item" means any goods and services and includes coupon books, which are to be used with businesses other than the seller's business.

(3) "Owner" means a person who owns or controls ten percent (10%) or more of the equity of, or otherwise has claim to ten percent (10%) or more of the net income of, a telephonic seller.

(4) "Person" includes an individual, firm, association, corporation, partnership, joint venture, or any other business entity.

(5) "Principal" means an owner, an executive officer of a corporation, a general partner of a partnership, a sole proprietor of a sole proprietorship, a trustee of a trust or any other individual with similar supervisory functions with respect to any person.

(6) "Purchaser" or "prospective purchaser" means a person who is solicited to become or does become obligated to a telephonic seller.

(7) "Salesperson" means any individual employed, appointed or authorized by a telephonic seller, whether referred to by the telephonic seller as an agent, representative, or independent contractor who attempts to solicit or solicits a sale on behalf of the telephonic seller. The principals of a seller are themselves salespersons if they solicit sales on behalf of the telephonic seller.

(8) "Telephonic seller" or "seller" means a person who, on his or her own behalf or through salespersons or through the use of an automatic dialing-announcing device, causes a telephone solicitation or attempted telephone solicitation to occur which meets the criteria specified as follows:

(i) A telephone solicitation or attempted telephone solicitation where the telephonic seller initiates or engages in telephonic contact with a prospective purchaser and represents or implies one or more of the following:

(A) That a prospective purchaser who buys one or more items will also receive additional or other items, whether or not of the same type as purchased, without "further cost". For the purposes of this subdivision, "further cost" does not include actual postage or common carrier delivery charges, if any;

(B) That a prospective purchaser will receive a prize or gift, if the person also encourages the prospective purchaser to purchase or rent any goods or services or pay any money, including, but not limited to, a delivery or handling charge;

(C) That a prospective purchaser who buys office equipment or supplies will, because of some unusual event or imminent price increase, be able to buy these items at prices which are below those that are usually charged or will be charged for the items;

(D) That the seller is a person other than the person he or she is;

(E) That the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier;

(F) That the seller is offering to sell the prospective purchaser any gold, silver, or other minerals, or any interest in oil, gas, or mineral field, wells, or exploration sites.

(ii) Solicitation or attempted solicitation which is made by telephone in response to inquiries generated by advertisements or other form of mail or any types of unrequested mailing or advertisement sent by the seller which requires a consumer to respond telephonically for further information where it is revealed that the seller is offering to sell to the prospective purchaser on behalf of the telephonic seller where it is represented or implied that the seller is offering to sell to the prospective purchaser any gold, silver, or other metals, diamonds, rubies, sapphires, or other stones, coal or other minerals, or any interest in oil, gas, or mineral fields, wells, or exploration sites; or that the seller is offering to sell any goods or services not specifically exempted in subdivision (10) of this section.

(9) "Hours of operation" means Monday through Friday, except a state or federal holiday, nine o'clock (9:00 am) to six o'clock (6:00 pm), Saturday ten o'clock (10:00 am) to five o'clock (5:00 pm).

(10) For purposes of this section, "telephonic seller" or "seller" does not include any of the following:

(i) A person selling a security, which has been qualified for sale by the director of business regulation pursuant to § 7-11-301 et seq., or which is exempt under § 7-11-401 et seq. from the necessity to qualify.

(ii) A person licensed pursuant to § 5-20.5-6 when the solicited transaction is governed by that law.

(iii) A person licensed pursuant to chapter 1.2 of title 7, when the solicited transaction is governed by that law.

(iv) A person soliciting the sale of a franchise, which is registered pursuant to § 19-28.1-5, or is exempt under § 19-28.1-6 from the necessity of registering.

(v) A person primarily soliciting the sale of a newspaper of general circulation, as defined in § 9-19.1-1, a magazine or periodical, or contractual plans, including book and record clubs: (A) under which the seller provides the consumer with a form which the consumer may use to instruct the seller not to ship the offered merchandise, and which is regulated by the Federal Trade Commission trade regulation rule concerning "Use of Negative Option Plans by Sellers in Commerce;" or (B) not covered under subparagraph (A) of this paragraph, such as continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive the merchandise on a periodic basis.

(vi) A person soliciting business from prospective purchasers who have previously purchased from the person making the solicitation or the business enterprise for which the person is calling.

(vii) Any supervised financial institution or parent, subsidiary, or affiliate. As used in this paragraph, "supervised financial institution" means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or insurer; provided, that the institution is subject to supervision by an official or agency of this state or of the United States.

(viii) A person soliciting the sale of services provided by a cable television system licensed or franchised pursuant to chapter 19 of title 39.

(ix) A person or affiliate of a person whose business is regulated by the public utilities commission.

(x) A person soliciting the sale of a farm product, as defined in § 43-3-18, if the solicitation neither intends to, nor actually results in, a sale which costs the purchaser in excess of one hundred dollars ($100).

(xi) An issuer or subsidiary of an issuer that has a class of securities which is subject to § 12 of the Securities Exchange Act of 1934, 15 U.S.C. § 78 l , and which is either registered or exempt from registration under paragraphs (A), (B), (C), (E), (F), (G), or (H) of subsection (g) of that section.

(xii) A person soliciting sales which are exempted under § 6-13-5 (Unfair Sales Practices) or § 6-13.1-4 (Deceptive Trade Practices).

(xiii) A person soliciting exclusively the sale of telephone answering services to be provided by that person or that person's employer.

History of Section.
(P.L. 1987, ch. 227, § 1; P.L. 1991, ch. 327, § 1; P.L. 1999, ch. 456, § 1; P.L. 2005, ch. 36, § 1; P.L. 2005, ch. 72, § 1.)



Chapter 5-61-3 - Registration.

§ 5-61-3 Registration.  (a) Not less than ten (10) days prior to doing business in this state, a telephone sales solicitation operation or telephonic seller shall register with the department by filing with the consumer protection division of the department the information required by § 5-61-4 and a filing fee of one hundred dollars ($100). A seller is deemed to do business in this state if the seller solicits prospective purchasers from locations in this state or solicits prospective purchasers who are located in this state. The information required by § 5-61-4 shall be submitted on a form provided by the attorney general. The information shall be verified by a declaration signed by each principal of the telephone sales solicitation operation under penalty of perjury. The declaration shall specify the date and location of signing. Information submitted pursuant to § 5-61-4(10) or (11) shall be clearly identified and appended to the filing.

(b) Registration of a telephone sales solicitation business shall be valid for one year from its effective date and may be annually renewed by making the filing required by § 5-61-4 and paying a filing fee of one hundred dollars ($100), which shall be deposited into the general fund as general revenue.

(c) Whenever, prior to expiration of a seller's annual registration, there is a material change in the information required by § 5-61-4, the seller, within ten (10) days, shall file an addendum updating the information with the consumer protection division of the department. Changes in salespersons soliciting on behalf of the seller shall be updated by addendums filed, if necessary, in quarterly intervals computed from the effective date of registration.

(d) Upon receipt of a filing and filing fee pursuant to subdivision (a) or (b) of this section, the department shall send the telephonic seller a written confirmation of receipt of the filing no later than ten (10) business days. If the seller has more than one business location, the written confirmation shall be sent to the principal business location identified in the seller's filing and the seller may make copies so that the seller has one for each business location. The seller shall post the confirmation of receipt of filing, within ten (10) days of receipt, in a conspicuous place at each of the seller's business locations. The seller shall not commence any telephone solicitations until the time that the written confirmation is received.

(e) The consumer protection division of the department of attorney general may delay, reject, or revoke a registration upon review of the information contained in the filing of the registration form, or as a result of information relating to the conduct of the business operation.

History of Section.
(P.L. 1987, ch. 227, § 1; P.L. 1991, ch. 327, § 1; P.L. 1998, ch. 14, § 8.)



Chapter 5-61-3.1 - Security.

§ 5-61-3.1 Security.  (a) Each telephonic seller, pursuant to the provisions of this chapter, shall deliver and file with the consumer protection division of the department before a confirmation of registration shall be issued or re-issued:

(1) A surety bond, written by a company recognized and approved by the commissioner of insurance within the department of business regulation and approved by that department with respect to its form, manner of execution, and sufficiency in due form to the state of Rhode Island; or

(2) An irrevocable letter of credit issued for the benefit of the telephonic seller by a bank whose deposits are insured by an agency of the federal government; or

(3) A certificate of deposit in a financial institution insured by an agency of the federal government which may be withdrawn only on the order of the department, except that the interest may accrue to the telephonic seller.

(b) The amount of bond, letter of credit, or certificate of deposit must be a minimum of thirty thousand dollars ($30,000). The department may, at its discretion, establish a bond of greater amount to ensure the general welfare of the public.

(c) The security set forth in subsection (a) of this section shall be limited to indemnify the purchaser only for actual damages. This security shall neither limit or impair any right of recovery otherwise available pursuant to law, nor shall the amount of security be relevant in determining the amount of damage or other relief which any purchaser shall be entitled. The security shall be accessible only after all other legal remedies have been exhausted. In the event the security is exhausted, the telephonic seller shall immediately notify the department, which shall cause any public notice that it deems appropriate to be given immediately.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-3.2 - Other grounds for denial of registration.

§ 5-61-3.2 Other grounds for denial of registration.  The department may delay, reject or revoke a registration if the department finds that a telephonic seller or any person applying for registration as a telephonic seller, including, but not limited to, owners, operators, officers, directors, partners, or other individuals engaged in the management activities of a business entity:

(1) Has been convicted or found guilty of, or has entered a plea of guilty or a plea of nolo contendere to, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, or any other crime involving moral turpitude;

(2) For purposes of this section, a plea of nolo contendere is a conviction;

(3) Has had entered against him or her or an affiliated business, an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, a fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue or misleading representations in an attempt to sell or dispose of real or personal property or the use of any unfair, unlawful, or deceptive trade practice;

(4) Is subject to or has been affiliated with any company which is, or ever has been, subject to any injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, or any restrictive court order relating to a business activity as the result of any action brought by a governmental agency, including any action affecting any license to do business or practice an occupation or trade;

(5) Has at any time during the previous seven (7) years filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(6) Has been a principal, director, officer, or trustee of, or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed the bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within one year after the person held that position;

(7) Has been previously convicted of or found to have been acting as a salesperson or telephonic seller without a registration or whose registration has previously been refused, revoked, or suspended in any jurisdiction;

(8) Falsifies or willfully omits any material information asked for in any application, document, or record required to be submitted or retained under this chapter;

(9) Makes a material false statement in response to any request or investigation by the department.

(10) Refuses or fails, after notice, to produce any document or record or disclose any information required to be produced or disclosed under this chapter or the rules of the department; or

(11) Otherwise violates or is operating in violation of any of the provisions of this chapter or of the rules adopted or court orders issued pursuant to the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-3.3 - General disclosures.

§ 5-61-3.3 General disclosures.  (a) Within the first thirty (30) seconds of a telephone call, a telephonic seller or salesperson shall identify herself or himself by stating her or his true name, the company on whose behalf the solicitation is being made, and the consumer goods or services being sold.

(b) If a sale or an agreement to purchase is completed, the telephonic seller must inform the purchaser of her or his cancellation rights as provided in this chapter, state the registration number issued by the department for both the telephonic seller and the salesperson, and give the street address of the telephonic seller.

(c) All oral disclosures required by this section shall be made in a clear and intelligible manner.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-3.4 - Use of prerecorded or synthesized voice messages.

§ 5-61-3.4 Use of prerecorded or synthesized voice messages.  (a) A telephonic seller shall not use or connect to a telephone line an automatic dialing-announcing device unless: (1) the subscriber has knowingly or voluntarily requested, consented to, permitted, or authorized receipt of the message; or (2) the message is immediately preceded by a live operator who obtains the subscriber's consent before the message is delivered.

(b) This section does not apply to:

(1) Recorded messages from school districts to students, parents, or employees; or

(2) Messages advising employees of work schedules.

(c) Whenever the message is preceded by a live operator, the operator must, at the outset of the message, disclose:

(1) The name of the business, firm, organization, association, partnership, or entity for which the message is being made;

(2) The purpose of the message;

(3) The identity or kinds of goods or services the message is promoting; and

(4) If applicable, the fact that the message intends to solicit payment or commitment of funds.

(d) A telephonic seller shall not use an automatic dialing-announcing device, to make calls into or within this state, unless the device is designed and operated so as to create a disconnect signal or an on-hook condition which allows the subscriber's line to be released within five (5) seconds after termination of the telephone call by the subscriber.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-3.5 - Do not call lists.

§ 5-61-3.5 Do not call lists.  (a) No salesperson or telephonic seller shall make or cause to be made any unsolicited telephonic sales calls to any residential, mobile or telephonic paging device telephone number unless the salesperson or telephonic seller has instituted procedures for maintaining a list of persons who do not wish to receive telephonic sales calls made by or on behalf of that person, in compliance with 47 C.F.R 64 or 16 C.F.R 310. Additionally, no person or entity conducting business in this state shall transmit or cause to be transmitted a text message advertisement to a cellular telephone or pager equipped with short message capability or any similar capability allowing the transmission of text messages. A text message advertisement is a message, the principal purpose of which is to promote the sale of goods or services to the recipient, consisting of advertising material for the lease, sale, rental, gift, offer, or disposition of realty, goods, services, or extension of credit.

(1) This section shall apply when a text message advertisement is transmitted to a telephone number assigned for a cellular telephone or pager service to a Rhode Island resident.

(2) This section shall not apply to text messages transmitted at the direction of a person or entity offering cellular telephone or pager service if the subscriber is offered an option not to receive those text messages.

(3) This section shall not apply to text messages transmitted by a business that has an existing relationship with the subscriber if the subscriber is offered an option not to receive text messages from that business.

(4) This section shall not apply to text messages transmitted by an affiliate of a business that has an existing relationship with the subscriber, but only if the subscriber has provided consent to the business with which he or she has the relationship to receive text messages from affiliates of that business. "Affiliate" means any company that controls, is controlled by, or is under the common control with, another company.

(5) This act shall not impose an obligation on a person or entity offering cellular or pager service to control the transmission of a text message unless the message is transmitted at the direction of that person or entity.

(b) Any person who violates any provision of this section is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) per violation.

History of Section.
(P.L. 1999, ch. 456, § 2; P.L. 2003, ch. 98, § 1; P.L. 2003, ch. 216, § 1.)



Chapter 5-61-3.6 - Hours of operation.

§ 5-61-3.6 Hours of operation.  (a) No salesperson or telephonic seller shall make or cause to be made any unsolicited telephonic sales calls to any residential, mobile or telephonic paging device telephone number except during hours of operation, as defined in § 5-61-2(9).

(b) Any person who violates any provision of this section is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) per violation.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-4 - Filing, information required.

§ 5-61-4 Filing, information required.  Each filing pursuant to § 5-61-3 shall contain the following information:

(1) The name or names of the seller, including the name under which the seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization:

(i) That will engage in business transactions with purchasers relating to sales solicited by the seller; or

(ii) That accepts responsibility for statements made by or acts of the seller relating to sales solicited by the seller.

(2) The seller's business form and place of organization and, if the seller is a corporation, a copy of its articles of incorporation and bylaws and amendments, or, if a partnership, a copy of the partnership agreement or if operating under a fictitious business name, the location where the fictitious name is registered. All the same information shall be included for any parent or affiliated organization disclosed pursuant to subdivision (1) of this section.

(3) The complete street address or addresses of all locations, designating the principal location from which the telephonic seller will be conducting business. If the principal business location of the seller is not in this state, then the seller shall also designate which of its locations within the state is its main location in the state.

(4) A listing of all telephone numbers to be used by the seller and the address where each telephone using each of these telephone numbers is located.

(5) The name of, and the office held by, the seller's officers, directors, trustees, general and limited partners, sole proprietor, and owners, and the names of those persons who have management responsibilities in connection with the seller's business activities.

(6) The complete address of the principal residence, the date and place of birth, and the driver's license number and state of issuance of each of the persons whose names are disclosed pursuant to subdivision (5) of this section.

(7) The name and principal residence address of each person the telephonic seller leaves in charge at each location from which the seller does business in this state, as defined in § 5-61-1, and the business location for which each of these persons is or will be in charge.

(8) A statement, meeting the requirements of this subdivision as to any person identified pursuant to subdivision (5) or (7) of this section who:

(i) Has been convicted of a felony or misdemeanor involving an alleged violation of this section, or fraud, theft, embezzlement, fraudulent conversion or misappropriation of property.

(B) For purposes of this paragraph, a plea of nolo contendere is a conviction;

(ii) Has had entered against him or her a final judgment or order in a civil or administrative action, including a stipulated judgment or order, if the complaint or petition in the civil or administrative action alleged acts constituting a violation of this section, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property, or the use of unfair, unlawful or deceptive business practices;

(iii) Is subject to any currently effective injunction or restrictive court order relating to business activity as the result of an action brought by a federal, state, or local public agency or unit including, but not limited to, an action affecting any vocational license;

(iv) Has at any time during the previous seven (7) tax years filed in bankruptcy, been adjudged a bankrupt, been reorganized due to insolvency, or been a principal director, officer, trustee, general or limited partner or had management responsibilities of any other corporation, partnership, joint venture, or business entity, that has filed or was adjudicated or reorganized during or within one year after the period that the person held that position.

(B) For the purposes of paragraphs (i), (ii) and (iii) of this subdivision, the statement required by this subdivision shall identify the person, the court or administrative agency rendering the conviction, judgment or order, the docket number of the matter, the date of the conviction, judgment or order, and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment or order. For the purposes of this paragraph, the statement required by this subdivision includes the name and location of the person filing in bankruptcy, adjudged a bankrupt or reorganized due to insolvency, and includes the date thereof, the court, which exercised jurisdiction and the docket number of the matter.

(9) A list of names including date of birth and place of birth and principal residence addresses of salespersons who solicit on behalf of the telephonic seller and the names the salespersons use while soliciting.

(10) A copy of all sales information and literature (including, but not limited to, scripts, outlines, instructions, and information regarding how to conduct telephonic sales, sample introductions, sample closings, product information, and contest or premium-award information) provided by the telephonic seller to salespersons or of which the seller informs the salespersons, and a copy of all written materials the seller sends to any prospective or actual purchaser.

(11) If the telephonic seller represents or implies or directs salespersons to represent or imply, to purchasers that the purchaser will receive certain specific items or one or more items from among bonuses, prizes, or otherwise, the filing includes the following:

(i) A list of the items offered.

(ii) The value or worth of each item described to prospective purchasers and the basis for the valuation.

(iii) The price paid by the telephonic seller to its supplier for each of these items and the name, address, and telephone number of each item's supplier.

(iv) If the purchaser is to receive fewer than all of the items described by the seller, the filing shall include the following:

(A) The manner in which the telephonic seller decides which item or items a particular prospective purchaser is to receive;

(B) The odds a single prospective purchaser has of receiving each described item;

(C) The name and address of each recipient who has, during the preceding 12 months (or if the seller has not been in business that long, during the period the telephonic seller has been in business) received the item having the greatest value and the item with the smallest odds of being received.

(v) All rules, regulations, terms, and conditions a prospective purchaser must meet in order to receive the item.

(12) If the telephonic seller is offering to sell any metal, stone, or mineral, the filing shall include the following:

(i) The name, address and telephone number of each of the seller's suppliers and a description of each metal, stone, or mineral provided by the supplier.

(ii) If possession of any metal, stone, or mineral is to be retained by the seller or will not be transferred to the purchaser until the purchaser has paid in full, the filing shall include the following:

(A) The address of each location where the metal, stone, or mineral will be kept;

(B) If not kept on premises owned by the seller or at an address or addresses set forth in compliance with subparagraph (C) of this paragraph, the name of the owner of the business at which the metal, stone, or mineral will be kept;

(C) A copy of any contract or other document which evidences the seller's right to store the metal, stone, or mineral at the address or addresses designated pursuant to subparagraph (A) of this paragraph.

(iii) If the seller is not selling the metal, stone, or mineral from its own inventory, but instead purchases the metal, stone, or mineral to fill orders taken from purchases, the filing shall include copies of all contracts or other documents evidencing the seller's ability to call upon suppliers to fill the seller's orders.

(iv) If the seller represents to purchasers that the seller has insurance or a surety bond of any type relating to a purchaser's purchase of any metal, stone, or mineral from the seller, the filing shall include a complete copy of all these insurance policies and bonds.

(v) If the seller makes any representation as to the earning or profit potential of purchases of any metal, stone, or mineral, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or a related entity, substantiating data shall be based on the experiences of at least fifty percent (50%) of the persons who have purchased the particular metal, stone, or mineral from the seller or related entity during the preceding six months (or if the seller or related entity has not been in business that long, during the period the seller or related entity has been in business) and includes the raw data upon which the representation is based, including, but not limited to, all of the following:

(A) The length of time the seller or related entity has been selling the particular metal, stone or mineral being offered;

(B) The number of purchasers from the seller or related entity known to the seller or related entity to have made at least the same earnings or profit as those represented;

(C) The percentage that the number disclosed pursuant to subdivision (B) represents of the total number of purchasers from the seller or related entity of the particular metal, stone, or mineral.

(13) If the telephonic seller is offering to sell an interest in oil, gas, or mineral fields, wells or exploration sites, the filing shall include disclosure of the following:

(i) The seller's ownership interest, if any, in each field, well or site being offered for sale;

(ii) The total number of interests to be sold in each field, well, or site being offered for sale;

(iii) If, in selling an interest in any particular field, well, or site, reference is made to an investigation of these fields, wells, or sites by the seller or anyone else, the filing shall include the following:

(A) The name, business address, telephone number and professional credentials of the person or persons who made the investigation;

(B) A copy of the report and documents relating to the investigation prepared by the person or persons.

(iv) If the seller makes any representation as to the earning or profit potential of purchases of any interest in these fields, wells, or sites, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or related entity, then substantiating data shall be based on the experiences of at least fifty percent (50%) of the purchasers of the particular interests from the seller or the related entity during the preceding six months (or if the seller has not been in business that long, during the period the seller or related entity has been in business) and shall include the raw data upon which the representation is based, including, but not limited to, all of the following:

(A) The length of time the seller or related entity has been selling the particular interests in the fields, wells, or sites being offered;

(B) The number of purchasers of the particular interests from the seller or related entity known to the seller to have made, at least the same earnings as those represented;

(C) The percentage the number disclosed pursuant to subparagraph (B) of this paragraph represents of the total number of purchasers of the particular interests from the seller or related entity.

History of Section.
(P.L. 1987, ch. 227, § 1; P.L. 1991, ch. 327, § 1; P.L. 2009, ch. 310, § 39.)



Chapter 5-61-5 - Criminal penalties.

§ 5-61-5 Criminal penalties.  Any person including, but not limited to, the seller, a salesperson, agent or representative of the seller or an independent contractor, who willfully violates any provision of this chapter or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any telephonic seller, or who willfully, directly, or indirectly, engages in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with a sale by any telephonic seller, upon conviction, shall be punished as follows:

(1) By a fine not exceeding ten thousand dollars ($10,000) for each unlawful transaction;

(2) By imprisonment in the state prison for not more than one year;

(3) By both fine and imprisonment specified in subdivisions (1) and (2) of this section.

History of Section.
(P.L. 1987, ch. 227, § 1; P.L. 1999, ch. 456, § 1.)



Chapter 5-61-5.1 - Remedies, Injunctive relief and civil penalties.

§ 5-61-5.1 Remedies, Injunctive relief and civil penalties.  (a) Any purchaser may have a right of action against a telephonic seller which is in material violation of this chapter. The purchaser may recover triple the amount actually paid to the telephonic seller. In addition to any judgment awarded to the purchaser, the court may allow reasonable attorney's fees to be taxed as cost.

(b) The superior court of this state shall have jurisdiction to prevent and restrain violations of this chapter. The court may issue appropriate decrees upon consent and stipulation by the parties. The court may also issue restraining orders. Under no circumstances shall the state be required to post bond in any action under this section.

(c) The department may institute proceedings to prevent and restrain violations of this chapter, as provided in subsection (b) of this section.

(d) The department may bring an action to obtain a declaratory judgment that an act or practice violates the provisions of this chapter.

(e) Any person may institute proceedings for injunctive relief, temporary or permanent, as provided in subsection (b) of this section, against threatened loss or damage by a violation of this chapter. A preliminary injunction may be issued upon a showing that the danger of irreparable loss or damage is immediate and, within the court's discretion, the execution of a property bond against damages for an injunction improvidently granted. If the court issues a permanent injunction, the plaintiff shall be awarded reasonable attorney's fees, filing fees, and reasonable costs of the suit. Reasonable costs of the suit may include, but not be limited to, the expenses of discovery and document production.

(f) In any action brought under this section, the court may make appropriate orders, including appointment of a master or receiver or sequestration of assets, to reimburse purchasers found to have been damaged, to carry out a transaction in accordance with the purchaser's reasonable expectations, or to grant other appropriate relief. The court may assess expenses of a master or receiver against a telephonic seller.

(g) In addition to injunctive relief authorized pursuant to subsection (b) of this section, any person, firm, corporation, or other entity who violates this chapter may be liable for a civil penalty in a suit by the department of not more than ten thousand dollars ($10,000) for each violation. The department or the court may waive any civil penalty or other fines or costs if the person has previously made full restitution or reimbursement or has paid actual damages to the purchasers who have been injured by the unlawful act or practice.

History of Section.
(P.L. 1999, ch. 456, § 2.)



Chapter 5-61-6 - Severability.

§ 5-61-6 Severability.  If any provision of this chapter or any rule or regulation made under this chapter, or the application of this chapter to any person or circumstance is held invalid by any court of competent jurisdiction, the remainder of the chapter, rule or regulation and the application of the provision to other persons or circumstances shall not be affected. The invalidity of any section or sections or parts of any section of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1987, ch. 227, § 1.)






Chapter 5-62 - Works of Art  Artists' Rights

Chapter 5-62-2 - Definitions.

§ 5-62-2 Definitions.  Whenever used in this chapter except where the context clearly requires, the terms listed below have the following meanings:

(1) "Artist" means the creator of a work of fine art or, in the case of multiples, the person who conceived or created the image, which is contained in or which constitutes the master from which the individual print was made;

(2) "Art merchant" means a person who is in the business of dealing, exclusively or non-exclusively, in works of fine art or multiples, or a person who by his or her occupation holds himself or herself out as having knowledge or skill peculiar to those works, or to whom that knowledge or skill may be attributed by his or her employment of an agent or other intermediary who by his or her occupation holds himself or herself out as having that knowledge or skill. The term "art merchant" includes an auctioneer who sells art works at public auction, and except in the case of multiples, includes persons, not otherwise defined or treated as art merchants in this section, who are consignors or principals of auctioneers;

(3) "Author" or "authorship" refers to the creator of a work of fine art or multiple or to the period, culture, source or origin, as the case may be, with which the creation of that work is identified in the description of the work;

(4) "Certificate of authenticity" means a written statement by an art merchant confirming, approving or attesting to the authorship of a work of fine art or multiple, which is capable of being used to the advantage or disadvantage of some person;

(5) "Conservation" means acts taken to correct deterioration and alteration and acts taken to prevent, stop, or retard deterioration;

(6) "Counterfeit" means a work of fine art or multiple made, altered or copied, with or without intent to deceive, in any manner that it appears or is claimed to have an authorship which it does not in fact possess;

(7) "Craft" means a functional or non-functional work individually designed, and crafted by hand, in any medium including, but not limited to, textile, tile, paper, clay, glass, fiber, wood, metal or plastic; provided, that if produced in multiples, craft does not include works mass produced or produced in other than a limited edition;

(8) "Creditors" means "creditor" as defined in the Uniform Commercial Code, § 6A-1-201(12);

(9) "Limited edition" means works of art produced from a master, all of which are the same image and bear numbers or other markings to denote the limited production of the work to a stated maximum number of multiples, or are otherwise held out as limited to a maximum number of multiples;

(10 ) "Master", when used alone, is used in lieu of and means the same as such things as printing plate, stone, block, screen, photographic negative or other like material which contains an image used to produce visual art objects in multiples, or in the case of sculptures, a mold, model, cast, form or other prototype, other than from glass, which additional multiples of sculpture are produced, fabricated or carved;

(11) "On consignment" means that no title to, estate in, or right to possession of, the work of fine art or multiple that is superior to that of the cosigner vests in the cosignee, notwithstanding the cosignee's power or authority to transfer or convey all the right, title and interest of the cosignor, in and to such work, to a third person;

(12) "Person" means an individual, partnership, corporation, association, or other group, however organized;

(13) "Print" in addition to meaning a multiple produced by, but not limited to, such processes as engraving, etching, woodcutting, lithography and serigraphy, also means multiples produced or developed from photographic negatives, or any combination of these processes;

(14) "Proofs" means multiples which are the same as, and which are produced from the same masters as, the multiples in a limited edition, but which, whether so designated or not, are set aside from and are in addition to the limited edition to which they relate;

(15) "Reproduction" means a copy, in any medium, of a work of fine art, that is displayed or published under circumstances that, reasonably construed, evinces an intent that it be taken as a representation of a work of fine art as created by the artist;

(16) "Reproduction right" means a right to reproduce, prepare derivative works of, distribute copies of, publicly perform or publicly display a work of fine art;

(17) "Sculpture" means a three-dimensional fine art object produced, fabricated or carved in multiple from a mold, model, cast, form or other prototype, other than from glass, sold, offered for sale or consigned in, into or from this state for an amount in excess of fifteen hundred dollars ($1,500);

(18) "Signed" means autographed by the artist's own hand, and not by mechanical means of reproduction, after the multiple was produced, whether or not the master was signed or unsigned;

(19) "Visual art multiples" or "multiples" means prints, photographs, positive or negative, sculpture and similar art objects produced in more than one copy and sold, offered for sale or consigned in, into or from this state for an amount in excess of one hundred dollars ($100) exclusive of any frame or in the case of sculpture, an amount in excess of fifteen hundred dollars ($1,500). Pages or sheets taken from books and magazines and offered for sale or sold as visual art objects shall be included, but books and magazines are excluded;

(20) "Work of fine art" means any original work of visual or graphic art of any medium which includes, but is not limited to, the following: painting; drawing; print; photographic print or sculpture of a limited edition of no more than three hundred (300) copies; provided, that "work of fine art" does not include sequential imagery such as that in motion pictures;

(21) "Written instrument" means a written or printed agreement, bill of sale, invoice, certificate of authenticity, catalogue or any other written or printed note or memorandum or label describing the work of fine art or multiple which is to be sold, exchanged or cosigned by an art merchant.

History of Section.
(P.L. 1987, ch. 566, § 1; P.L. 2000, ch. 429, § 1.)



Chapter 5-62-3 - Public display, publication and reproduction of works of fine art.

§ 5-62-3 Public display, publication and reproduction of works of fine art.  Except as limited by § 5-62-5, no person other than the artist or a person acting with the artist's consent shall knowingly display in a public exhibition a work of fine art of that artist or shall publish a reproduction of a work of the artist in an altered, defaced, mutilated, or modified form, if the work is displayed, published, or reproduced as being the work of the artist, or under circumstances under which it would reasonably be regarded as being the work of the artist.

History of Section.
(P.L. 1987, ch. 566, § 1.)



Chapter 5-62-4 - Artists' authorship rights.

§ 5-62-4 Artists' authorship rights.  (a) Except as limited by § 5-62-5, the artist shall retain at all times the right to claim authorship, or, for just and valid reason, to disclaim authorship of his or her work of fine art. The right to claim authorship shall include the right of the artist to have his or her name appear on or in connection with the work of fine art as the artist. Just and valid reason for disclaiming authorship shall include that the work of fine art has been altered, defaced, mutilated, or modified other than by the artist, without the artist's consent, and damage to the artist's reputation is reasonably likely to result or has resulted from this.

(b) The rights created by this section shall exist in addition to any other rights and duties which may now or in the future be applicable.

History of Section.
(P.L. 1987, ch. 566, § 1.)



Chapter 5-62-5 - Limitations of applicability.

§ 5-62-5 Limitations of applicability.  (a) Alteration, defacement, mutilation, or modification of a work of fine art resulting from the passage of time or the inherent nature of the materials will not by itself create a violation of § 5-62-3 or a right to disclaim authorship under § 5-62-4(a); provided, that the alteration, defacement, mutilation, or modification was not the result of gross negligence in maintaining or protecting the work of fine art.

(b) In the case of a reproduction, a change that is an ordinary result of the medium of reproduction does not by itself create a violation of § 5-62-3 or a right to disclaim authorship under § 5-62-4(a).

(c) Conservation does not constitute an alteration, defacement, mutilation, or modification within the meaning of this chapter unless the conservation work is shown to be negligent.

(d) This chapter does not apply to work prepared under contract for advertising or trade use unless the contract provides.

(e) The provisions of this chapter apply only to works of fine art knowingly displayed in a place accessible to the public, published, or reproduced in this state.

History of Section.
(P.L. 1987, ch. 566, § 1.)



Chapter 5-62-6 - Relief.

§ 5-62-6 Relief.  (a) An artist aggrieved under § 5-62-3 or 5-62-4 has a cause of action for legal and injunctive relief.

(b) No action may be maintained to enforce any liability under this article unless brought within three (3) years of the act complained of or one year after the constructive discovery of the act, whichever is longer.

History of Section.
(P.L. 1987, ch. 566, § 1.)



Chapter 5-62-7 - Artists  Art merchant relationships.

§ 5-62-7 Artists  Art merchant relationships.  (a) Notwithstanding any custom, practice or usage of the trade, any provision of the Uniform Commercial Code or any other law, statute, requirement or rule, or any agreement, note, memorandum or writing to the contrary:

(1) Whenever an artist or craftperson, his or her heirs or personal representatives, delivers or causes to be delivered a work of fine art, craft or a print of his or her own creation to an art merchant for the purpose of exhibition and/or sale on a commission, fee or other basis of compensation, the delivery to an acceptance of the work or print by the art merchant establishes a cosignor/cosignee relationship as between the artist or craftsperson and the art merchant with respect to the work, and:

(i) The cosignee shall thereafter be deemed to be the agent of the cosignor with respect to the work;

(ii) The work is trust property in the hands of the cosignee for the benefit of the cosignor;

(iii) Any proceeds from the sale of the work are trust funds in the hands of the cosignee for the benefit of the cosignor;

(iv) The work shall remain trust property notwithstanding its purchase by the cosignee for his or her own account until the price is paid in full to the cosignor; provided that, if the work is resold to a bona fide third party before the cosignor has been paid in full, the resale proceeds are trust funds in the hands of the cosignee for the benefit of the cosignor to the extent necessary to pay any balance still due to the cosignor and the trusteeship shall continue until the fiduciary obligation of the cosignee with respect to the transaction is discharged in full; and

(v) No trust property or trust funds shall be subject or subordinate to any claims, liens or security interest of any kind or nature whatsoever.

(2) Waiver of any provision of this section is absolutely void except that a cosignor may lawfully waive the provisions of paragraph (1)(iii) of this subsection, if the waiver is clear, conspicuous, in writing and subscribed by the cosignor, provided:

(i) No waiver shall be valid with respect to the first two thousand five hundred dollars ($2,500) of gross proceeds of sales received in any twelve (12) month period commencing with the date of the execution of the waiver;

(ii) No waiver shall be valid with respect to the proceeds of a work initially received on consignment but subsequently purchased by the cosignee directly or indirectly for his or her own account; and

(iii) No waiver shall inure to the benefit of the cosignee's creditors in any manner which might be inconsistent with the cosignor's rights under this section.

(3) Proceeds from the sale of cosigned works covered by this section shall be deemed to be revenue from the sale of tangible goods, and not revenue from the provision of services to the cosignor or others, except that the provisions of this paragraph do not apply to proceeds from the sale of cosigned works sold at public auction.

(b) Nothing in this section shall be construed to have any effect upon any written or oral contract or arrangement in existence prior to September 1, 2000, or to any extensions or renewals of a contract, except by mutual written consent of the parties of the contract.

History of Section.
(P.L. 2000, ch. 429, § 2.)



Chapter 5-62-8 - Exemption from seizure.

§ 5-62-8 Exemption from seizure.  No process of attachment, execution, sequestration, replevin, distress or any kind of seizure shall be served or levied upon any work of fine art while the work is en route to or from, or while on exhibition or deposited by a nonresident exhibitor at any exhibition held under the auspices or supervision of any museum, college, university or other nonprofit art gallery, institution or organization within any city or county of this state for any cultural, educational, charitable or other purpose not conducted for profit to the exhibitor, nor shall the work of fine art be subject to attachment, seizure, levy or sale, for any cause whatever in the hands of the authorities of the exhibition or otherwise.

History of Section.
(P.L. 2000, ch. 429, § 2.)



Chapter 5-62-9 - Express warranties.

§ 5-62-9 Express warranties.  Notwithstanding any provision of any other law to the contrary:

(1) Whenever an art merchant, in selling or exchanging a work of fine art, furnishes a certificate of authenticity or any similar written instrument to a buyer of the work who is not an art merchant, it:

(i) Shall be presumed to be part of the basis of the bargain; and

(ii) Creates an express warranty for the material facts stated as of the date of the sale or exchange.

(2) Except as provided in subdivision (4) of this section, the warranty shall not be negated or limited provided that in construing the degree of warranty, due regard shall be given to the terminology used and the meaning accorded to the terminology by the customs and usage of the trade at the time and in the locality where the sale or exchange took place.

(3) Language used in a certificate of authenticity or similar written instrument, stating that:

(i) The work is by a named author or has a named authorship, without any limiting words, means unequivocally, that the work is by the named author or has the named authorship;

(ii) The work is "attributed to a named author" means a work of the period of the author, attributed to him or her, but not with certainty by him or her; or

(iii) The work is of the "school of a named author" means a work of the period of the author, by a pupil or close follower of the author, but not by the author.

(4) An express warranty and disclaimers intended to negate or limit a warranty shall be construed, wherever reasonable, as consistent with each other, but subject to the provisions of the Uniform Commercial Code, § 6A-2-202, on parole or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(ii) A negation or limitation is deemed unreasonable if:

(A) The disclaimer is not conspicuous, written and apart from the warranty, in words, which clearly and specifically apprise the buyer that the seller assumes no risk, liability or responsibility for the material facts stated concerning the work of fine art. Words of general disclaimer are not sufficient to negate or limit an express warranty; or

(B) The work of fine art is proved to be a counterfeit and this was not clearly indicated in the description of the work; or

(C) The information provided is proved to be, as of the date of sale or exchange, false, mistaken or erroneous.

History of Section.
(P.L. 2000, ch. 429, § 2.)



Chapter 5-62-10 - Falsifying certificates of authenticity or any similar written instrument.

§ 5-62-10 Falsifying certificates of authenticity or any similar written instrument.  A person who, with intent to defraud, deceive or injure another, makes, utters or issues a certificate of authenticity, or any similar written instrument for a work of fine art attesting to material facts which the work does not in fact possess, is guilty of a misdemeanor.

History of Section.
(P.L. 2000, ch. 429, § 2.)



Chapter 5-62-11 - Express warranties for multiples.

§ 5-62-11 Express warranties for multiples.  (a) When an art merchant furnishes the name of the artist of a multiple, or otherwise furnishes information required by this title for any time period as to transactions including offers, sales or consignments, the provisions of § 5-62-9 shall apply, except that the section shall be deemed to include sales to art merchants. The existence of a reasonable basis in fact for information warranted shall not be a defense in an action to enforce the warranty, except in the case of photographs produced prior to nineteen hundred fifty (1950), and multiples produced prior to nineteen hundred (1900).

(b) The provisions of § 5-62-9(4) shall apply when an art merchant disclaims knowledge as to a multiple about which information is required by this title; provided, that in addition, the disclaimer shall be ineffective unless clearly, specifically and categorically stated as to each item of information and contained in the physical context of other language setting forth the required information as to a specific multiple.

History of Section.
(P.L. 2000, ch. 429, § 2.)



Chapter 5-62-12 - Construction.

§ 5-62-12 Construction.  (a) The rights and liabilities created by this chapter shall be construed to be in addition to and not in substitution, exclusion or displacement of other rights and liabilities provided by law, including the law of principal and agent, except where the construction would, as a matter of law, be unreasonable.

(b) No art merchant who, as buyer, is excluded from obtaining the benefits of an express warranty under this chapter, shall be deprived of the benefits of any other provision of law by that exclusion.

History of Section.
(P.L. 2000, ch. 429, § 2.)






Chapter 5-63 - Mental Health Counselors and Marriage and Family Therapists



Chapter 5-63.1 - Reporting of Sexual Misconduct by Mental Health Professionals

Chapter 5-63.1-1 - Definitions.

§ 5-63.1-1 Definitions.  As used in this chapter:

(1) "Former patient" is a person who obtained a professional consultation or diagnostic or therapeutic service from a mental health professional within two (2) years prior to sexual contact with the mental health professional.

(2) "Mental health professional" includes a licensed, an unlicensed, a certified, or an uncertified or an in-training:

(i) Marriage and family therapist;

(ii) Mental health counselor;

(iii) Psychiatric nurse;

(iv) Psychiatrist;

(v) Psychologist;

(vi) Social worker;

(vii) Chemical dependency professional; or

(viii) Any mental health or human service professional, or any other person licensed or unlicensed, certified or uncertified rendering or offering to render services for the purpose of treating, diagnosing or assessing mental or emotional disorders or distress, modifying behaviors, or alleviating problems pertaining to interpersonal relationships, work and life adjustment, and personal effectiveness which are caused by mental or emotional disorders or distress.

(3) "Patient" is a person who obtains a professional consultation or diagnostic or therapeutic service from a mental health professional.

(4) "Sexual abuse reporter" includes any mental health professional who has reasonable cause to believe that a patient or former patient of another mental health professional is having or has had sexual contact with that professional.

(ii) "Sexual abuse reporter" does not include state employees who are exempted from the reporting requirements of § 5-63.1-2.

(5) "Sexual contact" means any of the following, whether or not occurring with the consent of a patient or former patient:

(A) Sexual intercourse, cunnilingus, fellatio, anal intercourse or any intrusion, however slight, into the genital or anal openings of the patient's or former patient's body by any part of the mental health professional's body or any object used by the mental health professional for that purpose, or any intrusion, however slight, into the genital or anal openings of the mental health professional's body by any part of the patient's or former patient's body or by any object used by the patient or former patient for that purpose, if consented to by the mental health professional;

(B) Sustained kissing of the mouth or kissing or intentional touching by the mental health professional of the patient's or former patient's genital area, groin, inner thigh, buttocks, or breast or the clothing covering any of these body parts; or sustained kissing of the mouth or kissing or intentional touching by the patient or former patient of the mental health professional's genital area, groin, inner thigh, buttocks, or breast or the clothing covering any of these body parts if the mental health professional consents to the kissing or intentional touching;

(C) Exhibition by the mental health professional in view of the patient or former patient of the mental health professional's genital area, groin, inner thigh, buttocks, or breast; Voyeurism by the mental health professional in the form of viewing the patient's or former patient's genital area, groin, inner thigh, buttocks, or breast;

(D) Using the influence inherent in the mental health professional-patient or mental health professional-former patient relationship to induce the patient or former patient to engage in sexual contact with a third party.

(ii) "Sexual contact" does not include conduct described in the definition of sexual contact that is in accordance with practices generally recognized as legitimate by the mental health professions, casual social contact not intended to be sexual in character, inadvertent touching, or conduct by a child protective investigator acting pursuant to chapter 11 of title 40.

(6) "Subject" means the mental health professional named in a report as being suspected of having sexual contact with a patient or former patient or who has been determined to have engaged in sexual contact with a patient or former patient.

History of Section.
(P.L. 1994, ch. 355, § 1.)



Chapter 5-63.1-2 - Reports of sexual contact.

§ 5-63.1-2 Reports of sexual contact.  (a) If a mental health professional has reasonable cause to suspect that a patient he or she has seen in the course of professional duties is a victim of sexual contact by another mental health professional or a person who holds himself or herself out to be a mental health professional, as soon thereafter as practicable the mental health professional shall ask the patient if he or she wants to make a report or wants the mental health professional to make a report under this section. If the patient wants the mental health professional to make the report, the patient shall provide the mental health professional with written consent to report.

(b) Within thirty (30) days after a patient consents under subsection (a) of this section to a report, the mental health professional shall report the suspected activity to:

(1) The professional's board of licensing, certification, registration, or equivalent oversight authority, if the reporter believes the subject of the report is licensed or certified by the state;

(2) In the case of state employees, to the governing agency of the state employee; or

(3) The attorney general's office if subdivisions (1) and (2) of this subsection are not applicable.

(c) A report under this section shall contain only information that is necessary to identify the reporter and subject and to express the suspicion that sexual contact has occurred.

(d) Any person required to make a written report under this section who fails to do so shall be punished by a fine of not more than five hundred dollars ($500) and shall be subject to discipline by the appropriate licensing board of registration or equivalent oversight authority. Unlicensed mental health professionals shall be referred to the attorney general's office.

(e) The attorney general shall establish, within the office's budget, a restricted receipts account for the limited purpose of receiving and retaining the fines assessed under the provisions of this chapter. These funds shall be retained in the restricted receipts account to be used exclusively for programs established by the state and any subdivisions of the state, or established by any municipality, for the purpose of assisting victims of sexual misconduct that is perpetrated by mental health professionals.

History of Section.
(P.L. 1994, ch. 355, § 1.)



Chapter 5-63.1-3 - Immunity from liability.

§ 5-63.1-3 Immunity from liability.  Any person or institution participating in good faith in the making of a report under this chapter shall be immune from any civil or criminal liability that results by reason of any action taken. For the purpose of any civil or criminal action or proceeding, any person reporting under this section shall be presumed to be acting in good faith. The immunity provided under this section shall not apply to liability resulting from sexual contact by a mental health professional with a patient or former patient. In any civil action against a sexual contact reporter or victim arising out of a report, if the plaintiff does not prevail in the action, the court may award the reasonable costs and attorneys' fees incurred by the defendant in defending the action.

History of Section.
(P.L. 1994, ch. 355, § 1.)



Chapter 5-63.1-4 - Confidentiality of reports.

§ 5-63.1-4 Confidentiality of reports.  (a) Reports and records may be disclosed only to appropriate staff of a regulatory or a law enforcement agency within this state for the purposes of investigation or prosecution.

(b) The attorney general's office and the professional licensing or certifying board within this state may exchange information from a report or record on the same subject.

(c) Whoever intentionally violates this section, or permits or encourages the unauthorized dissemination or use of information contained in reports and records made under this section, is guilty of a misdemeanor and shall be subject to a fine of up to one thousand dollars ($1,000).

History of Section.
(P.L. 1994, ch. 355, § 1.)






Chapter 5-63.2 - Mental Health Counselors and Marriage and Family Therapists

Chapter 5-63.2-1 - Statement of policy.

§ 5-63.2-1 Statement of policy.  The state of Rhode Island has an interest in regulating the private practice of mental health counseling and marriage and family therapy in order to protect the public health, safety and welfare.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-2 - Definitions.

§ 5-63.2-2 Definitions.  As used in this chapter:

(1) "Advertise" means, but is not limited to, the issuing or causing to be distributed any card, sign, or device to any person; or the causing, permitting or allowing any sign or marking on or in any building, radio or television, or by advertising by any other means designed to secure public attention.

(2) "Board" means the board of mental health counselors and marriage and family therapists.

(3) "Clinical counselor in mental health" means a person who is licensed pursuant to § 5-63.2-9, which license is in force and not suspended or revoked as of the particular time in question.

(4) "Internship" means a part of an organized graduate program in counseling therapy and constitutes a supervised experience within a mental health and/or marriage and family setting.

(5) "Marriage and family therapists" means a person who is licensed pursuant to § 5-63.2-10 which license is in force and not suspended or revoked as of the particular time in question.

(6) "Person" means any individual, firm, corporation, partnership, organization or body politic.

(7) "Practice of clinical mental health counseling" means the rendering of professional services to individuals, families or groups for monetary compensation. These professional services include:

(i) Applying the principals, methods and theories of counseling and/or psychotherapeutic techniques to define goals and develop a treatment plan of action aimed toward the prevention, treatment and resolution of social, mental and emotional dysfunction and intra or interpersonal disorders in persons diagnosed at intake as non-psychotic and not presenting medical problems; and

(ii) Engaging in psychotherapy of a non-medical nature utilizing supervision when appropriate and making referrals to other psychiatric, psychological or medical resources when the person is diagnosed as psychotic or presenting a medical problem.

(8) "Practice of marriage and family therapy" means the rendering of professional services to individuals, family groups, couples or organizations for monetary compensation. These professional services include applying principles, methods and therapeutic techniques for the purpose of resolving emotional conflicts, modifying perceptions and behavior, enhancing communications and understanding among all family members and the prevention of family and individual crisis. Individual marriage and family therapists shall also engage in psychotherapy of a non-medical and non -psychotic nature with appropriate referrals to psychiatric resources.

(9) "Practicum" means a part of an organized graduate program in counseling therapy and constitutes a supervised experience within the graduate counseling program.

(10) "Qualified supervision" means the supervision of clinical services in accordance with standards established by the Board under the supervision of an individual who has been recognized by the Board as an approved supervisor.

(11) "Recognized educational institution" means any educational institution which grants a Bachelor's, Master's, or Doctoral degree and which is recognized by the Board of Mental Health Counselors and Marriage and Family Therapy Examiners or a recognized post-graduate clinical training program as specified in §§ 5-63.2-9(2) and 5-63.2-10(2).

(12) "Use a title or description of" means to hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery, announcements, calling cards or other instruments of professional identification.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-3 - Board of mental health counselors and marriage and family therapists.

§ 5-63.2-3 Board of mental health counselors and marriage and family therapists.  Within the division of professional regulation in the state department of health, there is a board of mental health counselors and marriage and family therapists consisting of nine (9) members.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-4 - Composition of board  Appointment, terms and removal of members.

§ 5-63.2-4 Composition of board  Appointment, terms and removal of members.  The director of the department of health with the approval of the governor shall appoint nine (9) electors as members of the board. Three (3) shall be clinical mental health counselors, at least two (2) of whom shall meet the qualifications of § 5-63.2-9 and have at least five (5) years of private practice experience in mental health counseling; three (3) shall be marriage and family therapists, who shall be clinical marriage and family therapists who meet the qualifications of § 5-63.2-10 and have at least five (5) years of private practice experience in marriage and family therapy; three (3) shall be members of the public. Commencing September 1996, the director of the department of health shall appoint one clinical mental health counselor for one year, one clinical mental health counselor for two (2) years, one clinical mental health counselor for three (3) years; one marriage and family therapist for one year, one marriage and family therapist for two (2) years, and one marriage and family therapist for three (3) years, and one public member for two (2) years, and two (2) public members for three (3) years. After this all terms of appointments shall be for three (3) years. In no instance shall a person serve more than six (6) consecutive years on the board.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-5 - Organization and meeting of board.

§ 5-63.2-5 Organization and meeting of board.  The board shall organize immediately after the appointment and qualification of its members. The board shall annually elect a chairperson and secretary. Meetings may be called by the chairperson or the director of the department of health or by written request of four (4) members of the board. Five (5) members of the board shall constitute a quorum; provided, that a clinical mental health counselor and a marriage and family therapist must be present. The board shall meet as often as necessary.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-6 - General powers of board.

§ 5-63.2-6 General powers of board.  The board is authorized to recommend to the director of the department of health for his or her approval the adoption, and from time to time, the revision of the rules and regulations not inconsistent with law that may be necessary to enable it to carry into effect the provisions of this chapter. The board shall recommend for licensure at least twice a year. It shall determine the tests which applicants for licensure take. The division of professional regulation shall adopt policies to be followed in the examination, licensure and renewal of licenses of qualified applicants. The board shall conduct hearings upon charges calling for the discipline of a licensed clinical mental health counselor or licensed marriage and family therapist or for revocation of a license. The administrator of professional regulation has the power to issue subpoenas and compel the attendance of witnesses and administer oaths to persons giving testimony at hearings. The board or the director of the department of health shall cause the prosecution of all persons violating this chapter and has the power to incur the necessary expenses for the prosecution. The board shall make provisions for continuing educational requirements for licensure. The board shall keep a record of all its proceedings.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-7 - Reimbursement of board members.

§ 5-63.2-7 Reimbursement of board members.  Members of the board shall serve without compensation.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-8 - Register of mental health counselors and marriage and family therapists  Records  Issuance of licenses.

§ 5-63.2-8 Register of mental health counselors and marriage and family therapists  Records  Issuance of licenses.  The administrator of professional regulations of the department of health shall maintain a register of all clinical mental health counselors and marriage and family therapists licensed under this chapter which shall be open at all reasonable times to public inspection. The administrator shall be the custodian of all records pertaining to the licensure of clinical mental health counselors and marriage and family therapists. He or she shall issue licenses only upon the recommendation of the board.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-9 - Qualifications of licensed clinical mental health counselors.

§ 5-63.2-9 Qualifications of licensed clinical mental health counselors.  (a) An applicant for licensure shall submit to the board written evidence on forms furnished by the division of professional regulation verified under oath that the applicant:

(1) Is of good character; and

(2) Has received a graduate degree specializing in counseling/therapy from a college or university accredited by the New England Association of Schools and Colleges, or an equivalent regional accrediting agency, and which has the approval by a cognizable national or regional certifying authority; and

(3) Has completed sixty (60) semester hours or ninety (90) quarter hours within their graduate counseling/therapy program; and

(4) Has completed a minimum of twelve (12) semester hours or eighteen (18) quarter hours of supervised practicum and a minimum of one calendar year of supervised internship consisting of twenty (20) hours per week or its equivalent with emphasis in mental health counseling supervised by the department within the college or university granting the requisite degree or by an accredited postgraduate clinical training program recognized by the United States Department of Education, or education and/or experience which is deemed equivalent by the board; and

(5) Has completed a minimum of two (2) years of relevant postgraduate experience, including at least two thousand (2,000) hours of direct client contact offering clinical or counseling or therapy services with emphasis in mental health counseling subsequent to being awarded a master's degree, certificate of advanced graduate study or doctorate; and

(6) A minimum of one hundred (100) hours of post-degree supervised case work spread over a two (2) year period; provided, that the supervision was provided by a person who at the time of rendering the supervision was recognized by the board as an approved supervisor; and

(7) Has passed to the satisfaction of the board an examination conducted by it to determine the applicant's qualification for licensure as a clinical mental health counselor or is applying for licensure under the provisions of § 5-63.2-15.

(b) A candidate shall be held to have qualified for licensure as a clinical mental health counselor upon the affirmative vote of at least four (4) members of the board, two (2) of whom must be mental health counselors on the board.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-10 - Qualifications of licensed  Marriage and family therapists.

§ 5-63.2-10 Qualifications of licensed  Marriage and family therapists.  (a) An applicant for licensure shall submit to the board written evidence on forms furnished by the division of professional regulation verified under oath that the applicant:

(1) Is of good character; and

(2) Has completed a graduate degree program specializing in marital and family therapy from a college or university accredited by the New England Association of Schools and Colleges, or an equivalent regional accreditation agency; and

(3) Has completed sixty (60) semester hours or ninety (90) quarter hours within their graduate degree program specializing in marital and family therapy; and

(4) Has completed a minimum of twelve (12) semester hours or eighteen (18) quarter hours of supervised practicum and a one calendar year of supervised internship consisting of twenty (20) hours per week or its equivalent with emphasis in marriage and family therapy supervised by the department within the college or university granting the requisite degree or by an accredited postgraduate clinical training program, approved by the commission on accreditation for marriage and family therapy education recognized by the United States department of education or education and/or experience which is deemed equivalent by the board; and

(5) Has had a minimum of two (2) years of relevant postgraduate experience, including at least two thousand (2,000) hours of direct client contact offering clinical or counseling or therapy services with emphasis in marriage and family therapy subsequent to being awarded a master's degree or doctorate; and

(6) Has had a minimum of one hundred (100) hours of post-degree supervised case spread over two (2) years; provided, that the supervision was provided by a person who at the time of rendering the supervision was recognized by the board as an approved supervisor; and

(7) Has passed to the satisfaction of the board an examination conducted by it to determine the applicant's qualifications for licensure as a marriage and family therapist or is applying for licensure under the provisions of § 5-63.2-15.

(b) A candidate shall be qualified for licensure as a marriage and family therapist upon the affirmative vote of at least four (4) members of the board, two (2) of whom must be marriage and family therapists on the board.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-11 - Prohibited acts.

§ 5-63.2-11 Prohibited acts.  Except as specifically provided in this chapter no person who is not licensed under this chapter shall:

(1) Advertise the performance of marriage and family therapy or mental health counseling services by him or her; or

(2) Use a title or description such as "marital or marriage therapist, counselor, advisor or consultant," "marital or marriage and family therapist, counselor advisor, or consultant", "mental health advisor or consultant" or any other name, style, or description denoting that the person is a marriage and family therapist or mental health counselor; or

(3) Practice marriage and family therapy; or

(4) Practice mental health counseling.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-12 - Exemptions.

§ 5-63.2-12 Exemptions.  (a) No provision of this chapter shall be construed to limit the practice of medicine, osteopathy, psychology, clinical social work, psychiatric nursing, or other recognized business or profession, or to prevent qualified members of other professions from doing work of a nature consistent with their training so long as they do not hold themselves out to the public as a licensed counselor and family practice.

(b) No person shall be required to be licensed under this chapter who:

(1) Is a salaried employee of a government agency or of a developmental services program or of a mental health, alcohol, or drug abuse facility operating pursuant to chapter 24 of title 40.1, or who is an employee of an accredited academic institution or research institution, if the employee is performing duties for which he or she was hired solely within the confines of the agency, facility or institution;

(2) Is a student who is pursuing a course of study which leads to a degree in medicine or a profession regulated by this chapter who is providing services in a training setting; provided, that the activities or services constitute part of a supervised course of study, or is a graduate accumulating the experience required for any licensure under this chapter; provided, that the graduate or student is designated by a title such as "intern" or "trainee" which clearly indicates the in-training status of the student;

(3) Is certified in school psychology by the department of elementary and secondary education and is performing psychological services as an employee of a public or private educational institution;

(4) Is a rabbi, priest, minister, or member of the clergy of any religious denomination or sect when engaging in activities which are within the scope of the performance of his or her regular or specialized ministerial duties and for which no separate charge is made, or when the activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally recognized church, denomination, or sect, and when the person rendering service remains accountable to the established authority.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-13 - Licensure application.

§ 5-63.2-13 Licensure application.  (a) Each person desiring to obtain a license as a practicing marriage and family therapist or clinical mental health counselor shall make application to the board upon the form and in the manner that the board prescribes and shall furnish satisfactory evidence to the board that she or he:

(1) Is of good moral character;

(2) Has not engaged or is not engaged in any practice or conduct which would be a ground for refusing to issue a license under § 5-63.2-21 of this chapter;

(3) Is qualified for licensure pursuant to the requirements of this chapter, or is currently certified by the Rhode Island department of health as a mental health counselor or a marriage and family therapist. The transition from certification to licensure does not require an additional fee payment.

(b) Any person who applies to the board shall be issued a license by the board if she or he meets the qualifications stated in subdivisions (a)(1), (2), and (3) of this section and provides satisfactory evidence to the board that she or he:

(1) Meets educational experience qualifications as follows:

(i) Educational requirements: a master's degree or certificate in advanced graduate studies or a doctoral degree in marriage and family therapy or mental health counseling from a recognized educational institution, or a graduate degree in an allied field from a recognized educational institution and graduate level course work which is equivalent to a master's degree in marriage and family therapy or mental health counseling, as determined by the board.

(ii) Experience requirements: successful completion of two (2) calendar years of work experience in marriage and family therapy or mental health counseling under qualified supervision following receipt of a qualifying degree.

(2) Passes an examination administered by the board.

History of Section.
(P.L. 1996, ch. 85, § 2; P.L. 2005, ch. 410, § 6; P.L. 2009, ch. 310, § 40.)



Chapter 5-63.2-14 - Examination of applicants.

§ 5-63.2-14 Examination of applicants.  Examination for licensure shall be conducted by the division as scheduled by the director of the department of health and offered by the board at least twice a year according to methods and in each subject fields that it deems most practical and expeditious to test the applicant's qualifications. The board may require examinations to be written or oral, or both. In any written examination the identity of the applicant shall not be disclosed to the board until after the examination papers are graded. Written examination papers shall be preserved and available to the board for at least two (2) years.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-15 - Licensure by endorsement.

§ 5-63.2-15 Licensure by endorsement.  A license as a clinical mental health counselor or marriage and family therapist may be issued, in the discretion of the board, without examination, to an applicant who is a clinical mental health counselor where the applicant is licensed or certified in another state whose requirements are equivalent to or exceed the requirements established pursuant to this chapter.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-16 - Application fee.

§ 5-63.2-16 Application fee.  The applicant applying for licensure as a clinical mental health counselor or marriage and family therapist shall pay a non refundable application fee, when applicable, a reexamination fee for each reexamination. Both fees required by this section are set forth in § 23-1-54.

History of Section.
(P.L. 1996, ch. 85, § 2; P.L. 2007, ch. 73, art. 39, § 21; P.L. 2012, ch. 241, art. 9, § 24.)



Chapter 5-63.2-17 - Expiration and renewal of license.

§ 5-63.2-17 Expiration and renewal of license.  (a) Every clinical mental health counselor and marriage and family therapist who desires to continue licensure as a licensed clinical mental health counselor and licensed marriage and family therapist shall present satisfactory evidence to the board and approved by rule or regulation of the board that the licensed clinical mental health counselor and licensed marriage and family therapist has completed a prescribed course of continuing education. The license of every person licensed under the provisions of this chapter shall expire on the first day of July of the next even year following the date of his or her license; provided, that no license shall expire prior to July 1, 1998. On or before the first day of May in each even year, commencing in the year 1998, the administrator shall mail an application for renewal of license to every person to whom a license is issued or renewed during the current year, and every licensed person who desires to renew his or her license files with the division the renewal application executed. This application shall include verification of prescribed continuing education requirements, together with a renewal fee as set forth in § 23-1-54 on or before the first day of June in each even year. Upon receipt of the application and payment of the fee, the accuracy of the application shall be verified and the administrator of professional regulation shall grant a renewal license effective July 1st and expiring twenty-four (24) months later.

(b) Any person who allows his or her license to lapse, by failing to renew it on or before June 1st in each year, as provided in this section, shall be reinstated by the administrator of professional regulation on payment of the current renewal fee plus an additional fee as set forth in § 23-1-54; and verification of prescribed continuing education requirements. Any person using the title "clinical mental health counselor" and/or "marriage and family therapist" during the time his or her license has lapsed shall be subject to the penalties provided for violation of this chapter; provided, that if a person has allowed his or her licensure to lapse for four (4) years or more, he or she shall be reinstated at the discretion of the board.

History of Section.
(P.L. 1996, ch. 85, § 2; P.L. 2001, ch. 77, art. 14, § 24; P.L. 2007, ch. 73, art. 39, § 21; P.L. 2012, ch. 241, art. 9, § 24.)



Chapter 5-63.2-18 - Privileged communications.

§ 5-63.2-18 Privileged communications.  The provisions of § 9-17-24 shall apply to persons licensed pursuant to this chapter.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-19 - Transfer to inactive lists  Reinstatement.

§ 5-63.2-19 Transfer to inactive lists  Reinstatement.  A licensed clinical mental health counselor and/or licensed marriage and family therapist who does not intend to continue his or her licensure, upon written request to the administrator of professional regulation, may have his or her name transferred to an inactive list, and shall not be required to pay the renewal fee as long as he or she remains inactive. Should he or she wish to resume functioning as a licensed clinical mental health counselor and/or licensed marriage and family therapist, he or she shall notify the administrator of professional regulation and shall remit his or her renewal fee and his or her license shall be reinstated.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-20 - Disposition of fees and fines.

§ 5-63.2-20 Disposition of fees and fines.  From the proceeds of any fees collected pursuant to this chapter, there is created a restricted receipt account which shall be used for the general purposes of the division of professional regulation with the department of health.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-21 - Grounds for discipline.

§ 5-63.2-21 Grounds for discipline.  The board has the power to deny, revoke or suspend any registration issued by the administrator of professional regulation or applied for in accordance with this chapter or to discipline a licensed clinical mental health counselor and/or a licensed marriage and family therapist upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a registration;

(2) Is guilty of a felony or of a crime of immorality;

(3) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(4) Is mentally incompetent;

(5) Has willfully or repeatedly violated any of the provisions of this chapter;

(6) Is habitually negligent in the performance of his or her duties;

(7) Has willfully or repeatedly violated any of the ethical principles governing mental health counselors and marriage and family therapists and the practice of mental health counseling and marriage and family therapy, as adopted by the board, and in force at the time a charge is made and determined by the board, regardless of whether or not the person is a member of any national, regional or state professional association; provided, that the ethical principles are of a nationally-recognized standard of the respective national professional organization.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-22 - Procedure for discipline.

§ 5-63.2-22 Procedure for discipline.  When a sworn complaint is filed with the board charging a person with having been guilty of any of the actions specified in § 5-63.2-20, the division of professional regulation shall immediately investigates the charges, or, the board, after investigation, may institute charges. In the event the investigation reveals reasonable grounds for believing that the applicant or person licensed under this chapter is guilty of the charges, the board shall fix a time and place for a hearing, and shall cause a copy of the charges, together with a notice of the time and the place fixed for a hearing, to be personally served upon the accused at least twenty (20) days prior to the time fixed for the hearing. When personal service cannot be effected and the fact is certified by oath by any person authorized to make service, the board shall cause to be published once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the board and shall mail a copy of the charges and the notice to the accused at his or her last known address. When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice. At the hearing the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses and to have subpoenas issued by the administrator of professional regulation. The attendance of witnesses and the production of books, documents and papers at the hearing may be compelled by subpoenas issued by the administrator, which is served in accordance with law. At the hearing the administrator shall administer oaths that are necessary for the proper conduct of the hearing. The board shall not be bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it. If the accused is found guilty of the charges, the board may refuse to issue a registration to the applicant or may revoke or suspend his or her license or discipline the person. Upon the revocation or suspension of any license the holder shall surrender the license to the administrator of professional regulation who shall strike the name of the holder from the register of licensed clinical mental health counselors and/or licensed marriage and family therapists. A revocation or suspension of a license may be reviewed at the discretion of the board or at the initiative of the administrator of professional regulation who may order a rehearing of the issue if he or she finds cause.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-23 - Penalties for violations.

§ 5-63.2-23 Penalties for violations.  (a) It is a misdemeanor for any person, in offering his or her services to the public to:

(1) Use in connection with his or her name any designation tending to imply that he or she is a licensed clinical mental health counselor and/or licensed marriage and family therapist unless licensed under the provisions of this chapter;

(2) Use in connection with his or her name any designation tending to imply that he or she is a licensed clinical mental health counselor and/or licensed marriage and family therapist during the time his or her license issued under the provisions of this chapter is suspended or revoked;

(3) Violate any of the provisions of this chapter.

(b) All the misdemeanors shall be punishable by a fine of not more than five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-24 - Injunction of violations.

§ 5-63.2-24 Injunction of violations.  When it appears to the board that any person is violating any of the provisions of this chapter, the director of the department of health may cause an action to be instituted, commenced in the name of the board, to enjoin the violation in a court of competent jurisdiction and the court may enjoin any person from violating any of the provisions of this chapter without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-25 - Enforcement.

§ 5-63.2-25 Enforcement.  The director of the department of health shall enforce the provisions of this chapter. The director or the director's authorized agents and/or the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 1996, ch. 85, § 2.)



Chapter 5-63.2-26 - Appeals from director and board.

§ 5-63.2-26 Appeals from director and board.  Any person aggrieved by a decision or ruling of the director of the department of health or the board may appeal to the superior court in the manner provided in the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1996, ch. 85, § 2.)






Chapter 5-64 - The Licensed Dietitian

Chapter 5-64-1 - Short title.

§ 5-64-1 Short title.  This chapter shall be known and may be cited as the "Dietitian/Nutritionist Act".

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-2 - Purpose.

§ 5-64-2 Purpose.  The purpose of this chapter is to protect the health, safety, and welfare of the public by providing for the licensing and regulation of dietitians and/or nutritionists.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-3 - Definitions.

§ 5-64-3 Definitions.  As used in this chapter:

(1) "Board" means the Rhode Island state board of dietetics.

(2) "Commission of dietetic registration" (CDR) means a commission on dietetic registration that is a member of the National Commission for Health Certifying Agencies.

(3) "Degree" means a degree received from or validated by a college or university that was regionally accredited through the council on postsecondary accreditation and the U.S. Department of Education at the time the degree was conferred.

(4) "Dietetics" means the professional discipline of applying principles derived from the sciences of nutrition, biochemistry, physiology, management, and behavioral and social sciences in the provision of dietetic services.

(5) "Dietitian and/or nutritionist" means a person engaged in the practice of dietetics.

(6) "Director" means the director of the Rhode Island department of health.

(7) "Examination" means the registration examination for dietitians or other exam as determined by and approved by the board.

(8) "Licensed dietitian/nutritionist" means a person licensed under this chapter.

(9) "Registered dietitian" means a person registered by the commission of dietetic registration.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-4 - License required.

§ 5-64-4 License required.  Only a person licensed or authorized to practice under this chapter shall practice dietetics or use the title "dietitian/nutritionist", or use the letters L.D.N. or any facsimile.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-5 - Rhode Island state board of dietetics practice.

§ 5-64-5 Rhode Island state board of dietetics practice.  (a) Within the division of professional regulation in the Rhode Island department of health there is a board of dietetics practice.

(1) The board shall consist of nine (9) members appointed for terms of three (3) years each with no member serving more than two (2) consecutive terms. One shall be the director of the department of health or designee. Five (5) shall be licensed dietitians/nutritionists appointed by the director of the department of health, with the approval of the governor, except that the appointments made initially need not be licensed under this chapter. (In his or her initial appointment the director shall designate the licensed dietitian/nutritionist members of the board as follows: one member to serve for a term of one year; two (2) members to serve for a term of two (2) years; and two (2) members to serve for a term of three (3) years). One member shall be a physician licensed to practice medicine in this state appointed by the governor. Two (2) shall be consumers appointed by the governor.

(2) The director of the department of health may remove any member of the board for cause.

(3) Vacancies shall be filled for the unexpired portion of any term in the same manner as the original appointment.

(b) The duties of the board shall be to:

(1) Recommend to the director rules and regulations necessary to implement this chapter.

(2) Determine the qualification and fitness of applicants and to issue and/or reinstate licenses.

(3) Recommend to the director revocation, suspension and/or denial of a license.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1; P.L. 1990, ch. 394, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-6 - Applicant qualifications  Permit applications  Fees  Exemptions.

§ 5-64-6 Applicant qualifications  Permit applications  Fees  Exemptions.  (a) When filing an application for a license the applicant must present evidence of:

(1) Completion of a baccalaureate or post-baccalaureate degree with a program in nutrition or dietetics; and

(2) Completion of a board approved, planned, continuous experience in dietetic practice of not less than nine hundred (900) hours under the supervision of a registered dietitian or dietitian/nutritionist licensed in the state; and

(3) Passing an examination.

(b) Each application shall be accompanied by a fee as set forth in § 23-1-54.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1; P.L. 1991, ch. 385, § 1; P.L. 2001, ch. 77, art. 14, § 25; P.L. 2007, ch. 73, art. 39, § 22; P.L. 2012, ch. 241, art. 9, § 25.)



Chapter 5-64-7 - Graduate practice.

§ 5-64-7 Graduate practice.  Every graduate of a program in nutrition/dietetics, which is accredited/approved by the American Dietetic Association, who meets the qualifications of § 5-64-6(a) may, upon payment of the required application fee as set forth in § 23-1-54, perform as a dietitian/nutritionist under the supervision of a dietitian/nutritionist licensed in this state. During this period, the applicant shall identify himself or herself only as a "graduate dietitian/nutritionist". If the applicant fails to take the next qualifying exam without cause or fails to pass the examination and receive a license, all privileges mentioned in this section shall automatically cease.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1; P.L. 1991, ch. 385, § 1; P.L. 2012, ch. 241, art. 9, § 25.)



Chapter 5-64-8 - Fees.

§ 5-64-8 Fees.  Licenses shall be valid for two (2) years and must be renewed biennially; the renewal fee is as set forth in § 23-1-54. Application for renewal of a certificate, which has expired, requires the payment of a re-registration fee as set forth in § 23-1-54.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 2001, ch. 77, art. 14, § 25; P.L. 2007, ch. 73, art. 39, § 22; P.L. 2012, ch. 241, art. 9, § 25.)



Chapter 5-64-9 - Grounds for discipline.

§ 5-64-9 Grounds for discipline.  The division of professional regulation has the power to deny, revoke or suspend any license issued by the administrator of professional regulation or applied for in accordance with this chapter or to discipline a dietitian upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license;

(2) Is guilty of a felony;

(3) Has willfully or repeatedly violated any of the provisions of this chapter;

(4) Is habitually negligent in the performance of his or her duties.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1.)



Chapter 5-64-10 - Procedure for discipline.

§ 5-64-10 Procedure for discipline.  (a) When a sworn complaint is filed with the board charging a person with having been guilty of any of the actions specified in § 5-64-9, the division of professional regulation shall immediately investigate the charges, or, the board, after investigation, may institute charges. In the event the investigation reveals reasonable grounds for believing that the applicant or person certified under this chapter is guilty of the charges, the board shall fix a time and place for a hearing, and shall cause a copy of the charges together with a notice of the time and place fixed for the hearing to be served personally upon the accused at least twenty (20) days prior to the time fixed for the hearing. When personal service cannot be affected and the fact is certified by oath by any person authorized to make service, the board shall cause to be published once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the board and shall mail a copy of the charges and the notice to the accused at his or her last known address. When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice. At the hearing the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf and to cross-examine witnesses. The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the administrator which shall be served in accordance with law. At the hearing the administrator shall administer oaths that may be necessary for the proper conduct of the hearing. The division of professional regulation shall not be bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings but the determination shall be based upon sufficient legal evidence to sustain it. If the accused is found guilty of the charges, the division of professional regulation may refuse to issue a license or otherwise discipline the person.

(b) Upon the revocation or suspension of any license the holder shall surrender the license to the administrator of professional regulation who shall strike the name of the holder from the register.

(c) A revocation or suspension of license may be reviewed at the discretion of the division of professional regulation or at the initiative of the administrator of professional regulation who may order a rehearing of the issue if he or she finds cause.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1.)



Chapter 5-64-11 - Penalties for violations.

§ 5-64-11 Penalties for violations.  (a) It is a misdemeanor for any person, in offering his or her services to the public to:

(1) Use in connection with his or her name any designation tending to imply that he or she is a licensed dietitian/nutritionist unless certified under the provisions of this chapter.

(2) Use in connection with his or her name any designation tending to imply that he or she is a licensed dietitian/nutritionist during the time his or her license certificate issued under the provisions of this chapter is suspended or revoked.

(3) Violate any of the provisions of this chapter.

(b) All misdemeanors shall be punishable by a fine of not more than five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-12 - Exemptions.

§ 5-64-12 Exemptions.  This chapter shall not be construed as preventing or restricting the practice, services, or activities of:

(1) Any person who does not call himself or herself a dietitian/nutritionist from furnishing nutritional information to customers or any consumer as to the use of foods, food products, or dietary supplements in connection with the marketing and distribution of those products; or to the general public for educational purposes and any person who provides a weight loss program and/or health maintenance counseling as long as the persons do not engage in nutrition counseling for the management of disease, and do not hold themselves out to be dietitians/nutritionists.

(2) A person licensed or certified in this state under any other law from engaging in the profession or occupation for which the person is licensed or certified and any person holding a doctoral degree from an accredited institution in nutrition or a related field as determined by the board; and any person with a bachelor's degree in home economics from furnishing nutrition information incidental to the practice of his or her profession.

(3) A person employed as a dietitian/nutritionist by the government of the United States or the state or by a participating local agency of the special supplemental food program for women, infants and children, if the person practices solely under direction or control of the organization by which the person is employed.

(4) A student enrolled in a board approved academic program in dietetics/nutrition.

(5) Family members, friends, or acquaintances who provide gratuitous nutrition advice as long as the advisor does not hold himself or herself out to be a dietitian/nutritionist.

(6) Not-for-profit health-related agencies, as described in 26 U.S.C. § 501(c)(3), which provide nutrition information in the normal course of doing business.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-13 - License expiration, renewal.

§ 5-64-13 License expiration, renewal.  All licenses under this chapter shall be renewed biennially and shall be accompanied by a fee of one hundred twenty-five dollars ($125). The application shall be accompanied or supported by evidence of the completion of a minimum of twenty (20) continuing nutrition education credits as approved by the board, reported biennially every second year after the 1993 recertification period. Failure to file an application for a renewal license to practice and to furnish the evidence shall constitute grounds for revocation, suspension, or refusal to renew the license, unless the board of dietetics in its discretion determines the failure to be due to reasonable cause or excusable neglect. This applicant shall be given six (6) months to make up the appropriate amount of credits required to bring him or her into compliance. The candidate shall be subject to immediate suspension or revocation of license.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1991, ch. 385, § 1; P.L. 2001, ch. 77, art. 14, § 25.)



Chapter 5-64-14 - Licensing without examination.

§ 5-64-14 Licensing without examination.  (a) The board shall recommend for licensure any person:

(1) Who meets the qualifications of § 5-64-6(a)(1) and who submits the required application and fee together with satisfactory evidence to the board that he or she has been practicing dietetics for at least one year since 1983; or

(2) Who provides evidence of current registration as a registered dietitian by the commission of dietetic registration.

(b) Licensure under the provisions of subdivision (a)(1) of this section cannot be granted after two (2) years following promulgation of rules and regulations.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1989, ch. 545, § 1; P.L. 1990, ch. 394, § 1; P.L. 1991, ch. 385, § 1.)



Chapter 5-64-15 - Receipts.

§ 5-64-15 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1988, ch. 643, § 1; P.L. 1995, ch. 370, art. 40, § 33.)



Chapter 5-64-16 - Enforcement.

§ 5-64-16 Enforcement.  The director of the department of health shall enforce the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 643, § 1.)






Chapter 5-64.1 - Dietary Manager

Chapter 5-64.1-1 - Short title.

§ 5-64.1-1 Short title.  This chapter shall be known and may be cited as the "Dietary Manager Practice Act".

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-2 - Declaration of purpose.

§ 5-64.1-2 Declaration of purpose.  It is the purpose of this chapter to protect the public health, safety, and welfare by providing for the training, certification, and regulation of persons practicing the profession of dietary manager of health care food service by providing a means of identifying those qualified to practice as a dietary manager; to assure the highest degree of professional conduct and to assure the availability of services of high quality to persons and facilities in need of these services.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-3 - Definitions.

§ 5-64.1-3 Definitions.  As used in this chapter:

(1) "Board" means the certifying board for dietary managers. The board has authority over the rules and regulations of the certification program for dietary managers.

(2) "Certified dietary manager" (C.D.M.) means to have entry level competency to perform the duties and responsibilities of a dietary manager; that a person has training and experience, and has passed an entry level credentialing exam to document his or her competency after which participation in continuing education to maintain competency.

(3) "Dietary manager" means a person who:

(i) Integrates and applies principles with education and training at an accredited school, college, or university in purchasing, personnel practices, supervision of people, budgeting and finance, menu planning, and nutrition;

(ii) Directs and coordinates food service activities of a hospital, nursing home, or a related facility;

(iii) Confers with dieticians to ensure that menus and department policies conform to nutritional standards and government and established regulations and procedures;

(iv) Reviews patient diet information and discusses requests, changes, and inconsistencies with patient, professional staff, and/or resident food committee or council;

(v) Plans and coordinates through subordinate supervisors, standards and procedures of food storage, preparation, and service, department and equipment sanitation, employee safety, and personnel policies and procedures;

(vi) Inspects food and food preparation and storage areas with knowledge of health and sanitation regulations;

(vii) Tastes, smells, and observes food to ensure conformance with recipes and appearance standards;

(viii) Attends meetings with employees, department heads, administration, and dieticians to discuss regulations, procedures, grievances, and recommendations for improving food service;

(ix) Computes operating costs for own information and for information of administration;

(x) In the absence of the dietician, a certified dietary manager is responsible for the department; and

(xi) Oversees all therapeutic diets to be planned in writing, reviewed, approved, and dated by the qualified dietician.

(4) "Facility" or "institution" means an organization or corporation such as hospitals, nursing homes, commercial and/or community feeding.

(5) "Managerial/supervisory experience" means that eighty percent (80%) of the individual's time is spent in a full-time managerial/supervisory capacity.

(6) "Person" or "individual" means an individual person whether a resident of this state or not.

(7) "Registered dietician" means any person registered to practice dietetics as specified by the commission of registration of the American Dietetic Association.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-4 - Certification required.

§ 5-64.1-4 Certification required.  (a) No person may practice or hold himself or herself out as a certified dietary manager unless he or she is certified in accordance with the requirements of this chapter.

(b) Any person employed as a dietary manager on August 11, 1990, and who has been employed for a period of ten (10) years or more, is exempt from the certification requirements of this chapter.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-5 - Restriction on use of titles.

§ 5-64.1-5 Restriction on use of titles.  Only a person certified by the board as a certified dietary manager shall use the words "Certified Dietary Manager" (C.D.M.) in connection with his or her name or place of business, or may use the words, letters, abbreviations, or insignia indicating or implying that he or she is a certified dietary manager.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-6 - Requirements for certification.

§ 5-64.1-6 Requirements for certification.  (a) The minimum qualifications of the person responsible for the direction of the food service department of a health care facility shall be a certified dietary manager, or a person eligible for certification as a certified dietary manager by the Dietary Manager's Association (D.M.A.), or with another comparable body with periodic consultation on patient nutritional issues by a registered dietician or a person who can furnish written documentation from an employer that he or she has completed five (5) years or more experience in the capacity of dietary manager.

(2) In addition, the person:

(i) Must possess a high school diploma or a GED certificate;

(ii) May be an active member of the Dietary Manager's Association; and

(iii) Must have successfully completed one year of practical work experience beyond one hundred fifty (150) hours included in the DM training program, in an institutional setting.

(b) New graduates of DM training programs may be required to join the Dietary Manager's Association and then qualify to take the credentialing exam by:

(1) Possessing a high school diploma or a GED certificate; and

(2) Having successfully completed five (5) years' experience in a managerial or supervisory capacity in an institutional setting.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-7 - Eligibility of dietary managers.

§ 5-64.1-7 Eligibility of dietary managers.  (a) A person shall present satisfactory evidence to the board of having successfully completed the academic requirements of an educational program in dietary management recognized by the board at an accredited college or university as determined by the board.

(b) All persons shall meet the qualifications established by the commission of registration of the American Dietetic Association for registered dieticians.

(c) An applicant for certification shall have successfully completed the written examination of the Dietary Manager's Association. The title of C.D.M. must be earned by successfully completing the examination.

(d) Applicants shall be responsible for applying to take the certifying board for dietary manager's examination which is offered at a predetermined time and place. The application shall be accompanied by a fee as prescribed by the board, and this fee shall not be refundable.

(e) An applicant shall only be required to take the examination on one occasion; provided, that he or she shall be required to maintain certified status by earning sufficient work time hours as prescribed by the D.M.A., and shall pay annual certification fees when they are due.

(f) Failure to comply with requirements of this section shall result in the loss of certified status, and the person shall be required to successfully complete the exam again.

(g) To maintain certified status, forty-five (45) hours of continuing education must still be earned in each three (3) year certifying period. If this requirement is not met, certified status shall be lost.

(h) The exam may be taken three (3) times. If an applicant fails all three (3) times, he or she has to take some board certified specific refresher courses before being eligible to take the exam again. Application and fees must be submitted each time he or she applies.

(i) Neither D.M.A. nor the certifying board for dietary managers shall administer the examination. It shall be administered by a recognized testing firm.

(j) Simply graduating from a dietary manager training program only does not constitute certification. The graduate must meet all eligibility requirements for membership in D.M.A. as established in this chapter.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-8 - Renewal of membership.

§ 5-64.1-8 Renewal of membership.  (a) If a member is dropped from membership for a period of five (5) years, or less, a request, in writing, for reinstatement to D.M.A. headquarters office must be made with required fees.

(b) If membership is dropped for more than five (5) years, a person shall be ineligible for reinstatement. He or she shall have to repeat the dietary manager training program and retake the credentialing exam for certification.

(c) Individuals who have not taken the exam or who did not pass the exam, may be members of D.M.A. if they meet the membership requirements.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-9 - Eligibility of dietary technicians.

§ 5-64.1-9 Eligibility of dietary technicians.  (a) An individual who is a dietetic technician, having graduated from a dietetic technician program approved by the American Dietetic Association, but is not a member of D.M.A. nor certified by D.M.A., may qualify to sit for the credentialing exam.

(b) Dietetic technicians who have graduated within the last five (5) years from a technician program approved by the American Dietetic Association may qualify for membership in D.M.A.

(c) An associate member shall be an individual who holds an associate, bachelors, or advanced degree in food service, health care, or related field, and who pays the required annual associates membership fee.

(2) The associate member may not vote or hold office per D.M.A. bylaws.

(3) The individual with the associate, bachelors, or advanced degree, who elects to become an associate member in D.M.A., may qualify to sit for the exam. If that individual passes the exam, he or she shall be eligible to become certified.

(4) When certified, he or she may use the initials C.D.M. That person must maintain certified status by earning continuous education clock hours and paying the annual certification fee.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-10 - Fees.

§ 5-64.1-10 Fees.  The board shall prescribe reasonable fees for, but not limited to:

(1) Initial fees;

(2) Renewal fees;

(3) Late fees;

(4) Certification fees; and

(5) Membership fees.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-11 - The department of health.

§ 5-64.1-11 The department of health.  The director of the department of health and the division of professional regulation shall maintain a registry of all persons holding certification and a record of all inspections made consistent with department of health surveys currently in existence or as amended.

History of Section.
(P.L. 1990, ch. 352, § 1.)



Chapter 5-64.1-12 - Severability.

§ 5-64.1-12 Severability.  If a part of this chapter is held unconstitutional or invalid, all valid parts that are severable from the invalid or unconstitutional part remain in effect. If a part of this chapter is held unconstitutional or invalid in one or more of its applications, the part shall remain in effect in all constitutional and valid applications that are severable from the invalid applications.

History of Section.
(P.L. 1990, ch. 352, § 1.)






Chapter 5-65 - Contractors' Registration and Licensing Board

Chapter 5-65-1 - Definitions. [Effective until January 1, 2013.].

§ 5-65-1 Definitions. [Effective until January 1, 2013.].  As used in this chapter:

(1) "Board" means the contractors' registration and licensing board established pursuant to the provisions of Rhode Island general laws § 5-65-14 or its designees.

(2) "Commission" means the building code commission supportive of the contractors' registration and licensing board.

(3) "Contractor" means a person who, in the pursuit of an independent business, undertakes or offers to undertake or submits a bid, or for compensation and with or without the intent to sell the structure arranges to construct, alter, repair, improve, move over public highways, roads or streets or demolish a structure or to perform any work in connection with the construction, alteration, repair, improvement, moving over public highways, roads or streets or demolition of a structure, and the appurtenances thereto. "Contractor" includes, but is not limited to, any person who purchases or owns property and constructs or for compensation arranges for the construction of one or more structures.

(ii) A certificate of registration is necessary for each "business entity" regardless of the fact that each entity may be owned by the same individual.

(4) "Dwelling unit" means a single unit providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

(5) "Hearing officer" means a person designated by the executive director, to hear contested claims or cases, contested enforcement proceedings, and contested administrative fines, in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(6) "Monetary damages" means the dollar amount required in excess of the contract amount necessary to provide the claimant with what was agreed to be provided under the terms of the contract reduced by any amount due and unpaid to the respondent inclusive of any and all awards and restitution.

(7) "Staff" means the executive director for the contractors' registration and licensing board, and any other staff necessary to carry out the powers, functions and duties of the board including inspectors, hearing officers and other supportive staff.

(8) "State" means the state of Rhode Island.

(9) "Structure" means (i) any commercial building; or (ii) any building containing one or more residences and their appurtenances. The board's dispute resolution process shall apply only to residential structures containing dwelling units as defined in the state building code or residential portions of other types of buildings without regard to how many units any structure may contain. The board retains jurisdiction and may conduct hearings regarding violations against all contractors required to be registered or licensed by the board.

(10) "Substantially" means any violation, which affects the health, safety, and welfare of the general public.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch. 350, § 2; P.L. 1996, ch. 322, § 1; P.L. 2001, ch. 257, § 1; P.L. 2001, ch. 322, § 1; P.L. 2001, ch. 323, § 1; P.L. 2001, ch. 327, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2; P.L. 2007, ch. 324, § 1; P.L. 2008, ch. 364, § 1; P.L. 2009, ch. 310, § 41.)

§ 5-65-1 Definitions. [Effective January 1, 2013.].  As used in this chapter:

(1) "Board" means the contractors' registration and licensing board established pursuant to the provisions of Rhode Island general laws § 5-65-14 or its designees.

(2) "Commission" means the building code commission supportive of the contractors' registration and licensing board.

(3) "Contractor" means a person who, in the pursuit of an independent business, undertakes or offers to undertake or submits a bid, or for compensation and with or without the intent to sell the structure arranges to construct, alter, repair, improve, move over public highways, roads or streets or demolish a structure or to perform any work in connection with the construction, alteration, repair, improvement, moving over public highways, roads or streets or demolition of a structure, and the appurtenances thereto. For the purposes of this chapter, "appurtenances" includes the installation, alteration or repair of wells connected to a structure consistent with chapter 46-13.2. "Contractor" includes, but is not limited to, any person who purchases or owns property and constructs or for compensation arranges for the construction of one or more structures.

(ii) A certificate of registration is necessary for each "business entity" regardless of the fact that each entity may be owned by the same individual.

(4) "Dwelling unit" means a single unit providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

(5) "Hearing officer" means a person designated by the executive director, to hear contested claims or cases, contested enforcement proceedings, and contested administrative fines, in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(6) "Monetary damages" means the dollar amount required in excess of the contract amount necessary to provide the claimant with what was agreed to be provided under the terms of the contract reduced by any amount due and unpaid to the respondent inclusive of any and all awards and restitution.

(7) "Staff" means the executive director for the contractors' registration and licensing board, and any other staff necessary to carry out the powers, functions and duties of the board including inspectors, hearing officers and other supportive staff.

(8) "State" means the state of Rhode Island.

(9) "Structure" means (i) any commercial building; or (ii) any building containing one or more residences and their appurtenances. The board's dispute resolution process shall apply only to residential structures containing dwelling units as defined in the state building code or residential portions of other types of buildings without regard to how many units any structure may contain. The board retains jurisdiction and may conduct hearings regarding violations against all contractors required to be registered or licensed by the board.

(10) "Substantially" means any violation, which affects the health, safety, and welfare of the general public.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch. 350, § 2; P.L. 1996, ch. 322, § 1; P.L. 2001, ch. 257, § 1; P.L. 2001, ch. 322, § 1; P.L. 2001, ch. 323, § 1; P.L. 2001, ch. 327, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2; P.L. 2007, ch. 324, § 1; P.L. 2008, ch. 364, § 1; P.L. 2009, ch. 310, § 41; P.L. 2012, ch. 241, art. 17, § 4.)



Chapter 5-65-2 - Applications.

§ 5-65-2 Applications.  (a) The following persons shall be exempt from registration under this chapter:

(1) A person who is constructing, altering, improving, or repairing his or her own personal property.

(2) A person who is constructing, altering, improving, or repairing a structure located within the boundaries of any site or reservation under the jurisdiction of the federal government.

(3) A person who furnishes materials, supplies, equipment, or furnishes products and does not fabricate them into, or consume them, in the performance of the work of a contractor. If the person wants to file a claim pursuant to this chapter they must be registered pursuant to this chapter.

(4) A person working on one structure or project, under one or more contracts when the price of all of that person's contracts for labor, materials, and all other items is less than five hundred dollars ($500) and the work is of a casual, minor, or inconsequential nature. This subsection does not apply to a person who advertises or puts out any sign or card or other device, which might indicate to the public that the person is a contractor.

(5) This section does not apply to a person who constructs or for compensation with the intent to sell the structure, or who arranges to have constructed a structure to be sold before, upon or after completion. It shall be prima facie evidence that there was intent to offer the structure for sale if the person who constructed the structure or arranged to have the structure constructed does not occupy the structure for one calendar year after completion.

(6) A person performing work on a single dwelling unit property that person owns, whether occupied by that person or not, or a person performing work on that person's residence, whether or not that person owns the residence. This subdivision does not apply to a person performing work on a structure owned by that person if the work is performed, in the pursuit of an independent business, with the intent of offering the structure for sale before, upon, or after completion.

(7) A person who performs work subject to this chapter as an employee of a contractor.

(8) A manufacturer of a mobile home constructed under standards established by the federal government.

(9) A person involved in the movement of:

(i) Modular buildings or structures other than mobile homes not in excess of fourteen (14) feet in width.

(ii) Structures not in excess of sixteen (16) feet in width when these structures are being moved by their owner if the owner is not a contractor required to be registered under this chapter.

(10) Any person or business entity licensed by the state employing licensed trades persons as defined by chapters 6, 20, and 56 of this title, and 26 and 27 of title 28 and working within the purview of the license issued by the governing agency shall be exempt from all the provisions of this chapter except § 5-65-7, requiring insurance. A valid certificate of insurance shall be required to be maintained by the licensing agency during the terms of the issuance date of the license as a condition for a valid license. Failure of the licensee to maintain this insurance shall result in loss of license pursuant to requirements of statutes governing the licensing authority.

(b) No registration shall be issued to a nonresident contractor until he or she has filed with the board a power of attorney constituting and appointing a registered agent upon whom all processes in any action or legal proceeding against him or her may be served, and in the power of attorney agrees that any lawful process against him or her which may be served upon his or her registered agent is of the same force and validity as if served on the nonresident contractor, and that the force continues irrevocably in force until such time as the board has been duly notified in writing of any change to that status.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2008, ch. 364, § 1; P.L. 2010, ch. 205, § 1; P.L. 2010, ch. 212, § 1.)



Chapter 5-65-3 - Registration for work on a structure required of contractor  Issuance of building permits to unregistered or unlicensed contractors prohibited  Evidence of activity as a contractor  Duties of contractors. [Effective until January 1, 2013.].

§ 5-65-3 Registration for work on a structure required of contractor  Issuance of building permits to unregistered or unlicensed contractors prohibited  Evidence of activity as a contractor  Duties of contractors. [Effective until January 1, 2013.].  (a) A person shall not undertake, offer to undertake, or submit a bid to do work as a contractor on a structure or arrange to have work done unless that person has a current, valid certificate of registration for all construction work issued by the board. A partnership, corporation, or joint venture may do the work, offer to undertake the work, or submit a bid to do the work only if that partnership, corporation, or joint venture is registered for the work. In the case of registration by a corporation or partnership, an individual shall be designated to be responsible for the corporation's or partnership's work. The corporation or partnership and its designee shall be jointly and severally liable for the payment of the registration fee, as requested in this chapter, and for violations of any provisions of this chapter. Disciplinary action taken on a registration held by a corporation, partnership, or sole proprietor may affect other registrations held by the same corporation, partnership, or sole proprietorship, and may preclude future registration by the principal of that business entity.

(b) A registered partnership or corporation shall notify the board in writing immediately upon any change in partners or corporate officers.

(c) A city, town, or the state shall not issue a building permit to anyone required to be registered under this chapter who does not have a current, valid certificate of registration identification card or valid license which shall be presented at the time of issuance of a permit and shall become a condition of a valid permit. Each city, town, or the state which requires the issuance of a permit as a condition precedent to construction, alteration, improvement, demolition, movement or repair of any building or structure or the appurtenance to the structure shall also require that each applicant for the permit file as a condition to issuing the permit a written affidavit subject to the penalties of perjury, subscribed by the applicant, that the applicant is registered under the provisions of this chapter, giving the number of the registration and stating that the registration is in full force and effect, or, if the applicant is exempt from the provisions of this chapter, listing the basis for the exemption. The city, town, or the state shall list the contractor's registration number on the permit obtained by that contractor, and if a homeowner is issued a permit, the building inspector or official must ascertain registration numbers of each contractor on the premises and shall inform the registration board of any non-registered contractors performing work at the site.

(d) Every city and town which requires the issuance of a business license as a condition precedent to engaging, within the city or town, in a business which is subject to regulation under this chapter, shall require that each licensee and each applicant for issuance or renewal of the license file, or has on file, with the city or town a signed statement that the licensee or applicant is registered under the provisions of this chapter and stating that the registration is in full force and effect.

(e) It shall be prima facie evidence of doing business as a contractor when a person for that person's own use performs, employs others to perform, or for compensation and with the intent to sell the structure, arranges to have performed any work described in § 5-65-1(3) if within any one twelve (12) month period that person offers for sale one or more structures on which that work was performed.

(f) Registration under this chapter shall be prima facie evidence that the registrant conducts a separate, independent business.

(g) The provisions of this chapter shall be exclusive and no city or town shall require or shall issue any registrations or licenses nor charges any fee for the regulatory registration of any contractor registered with the board. Nothing in this subsection shall limit or abridge the authority of any city or town to license and levy and collect a general and nondiscriminatory license fee levied upon all businesses, or to levy a tax based upon business conducted by any firm within the city or town's jurisdiction, if permitted under the laws of the state.

(h) Every contractor shall maintain a list which shall include the following information about all subcontractors or other contractors performing work on a structure for that contractor:

(i) Names and addresses.

(ii) Registration numbers or other license numbers.

(2) The list referred to in subdivision (h)(1) of this subsection shall be delivered to the board within twenty-four (24) hours after a request is made during reasonable working hours, or a fine of twenty-five dollars ($25.00) may be imposed for each offense.

(i) The following subcontractors who are not employees of a registered contractor must obtain a registration certificate prior to conducting any work: (1) carpenters, including finish carpenters and framers; (2) siding installers; (3) roofers; (4) foundation installers, including concrete installers and form installers; (5) drywall installers; (6) plasterers; (7) insulation installers; (8) ceramic tile installers; (9) floor covering installers; (10) swimming pool installers, both above ground and in ground; (11) masons, including chimney installers, fireplace installers, and general masonry erectors. This list is not all inclusive and shall not be limited to the above referenced contractors. No subcontractor licensed by another in-state agency pursuant to § 5-65-2 shall be required to register, provided that said work is performed under the purview of that license.

(j) A contractor including, but not limited to, a general contractor, shall not hire any subcontractor or other contractor to work on a structure unless the contractor is registered under this chapter or exempt from registration under the provisions of § 5-65-2.

(k) A summary of this chapter, prepared by the board and provided at cost to all registered contractors, shall be delivered by the contractor to the owner when the contractor begins work on a structure; failure to comply may result in a fine.

(l) The registration number of each contractor shall appear in any advertising by that contractor. Advertising in any form by an unregistered contractor shall be prohibited, including alphabetical or classified directory listings, vehicles, business cards, and all other forms of advertisements. The violations could result in a penalty being assessed by the board per administrative procedures established.

(i) The board may publish, revoke or suspend registrations and the date the registration was suspended or revoked on a quarterly basis.

(ii) Use of the word "license" in any form of advertising when only registered may subject the registrant or those required to be registered to a fine of one hundred dollars ($100) for each offense at the discretion of the board.

(m) The contractor must see that permits required by the state building code are secured on behalf of the owner prior to commencing the work involved. The contractor's registration number must be affixed to the permit as required by the state building code.

(n) The board may assess an interest penalty of twelve percent (12%) annually when a monetary award is ordered by the board.

(o) All work performed, including labor and materials, in excess of one thousand dollars ($1,000) shall be accompanied by a contract in writing. Contracts required pursuant to this subsection shall include a location on or near the signature line location on or in which the parties to the contract shall initial to evidence the receipt of certain consumer education materials or information approved and provided by the board to the contractor. Said educational materials and/or information shall include, but not be limited to, the following notice and shall be provided by the contractor to the homeowner:

NOTICE OF POSSIBLE MECHANIC'S LIEN

To: Insert name of owner, lessee or tenant, or owner of less than the simple fee.

The undersigned is about to perform work and/or furnish materials for the construction, erection, alterations or repair upon the land at (INSERT ADDRESS) under contract with you. This is a notice that the undersigned and any other persons who provide labor and materials for the improvement under contract with the undersigned may file a mechanic's lien upon the land in the event of nonpayment to them. It is your responsibility to assure yourself that those other persons under contract with the undersigned receive payment for their work performed and materials furnished for the construction, erection, alteration or repair upon the land. Failure to adhere to the provisions of this subsection may result in a one thousand dollar ($1,000) fine against the contractor and shall not affect the right of any other person performing work or furnishing materials of claiming a lien pursuant to Chapter 34-28. However, such person failing to provide such notice shall indemnify and hold harmless any owner, lessee or tenant, or owner of less than the fee simple from any payment or costs incurred on account of any liens claims by those not in privity with them, unless such owner, lessee or tenant, or owner of less than the fee simple shall not have paid such person.

(p) Contracts entered into must contain notice of right of rescission as stipulated in all pertinent Rhode Island consumer protection laws.

(q) The contractor must stipulate whether or not all the proper insurances are in effect for each job contracted.

(r) Contractors who are in compliance with the provisions of this subsection shall be exempt from the requirements of section 34-28-4.1.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 1996, ch. 322, § 1; P.L. 1999, ch. 349, § 1; P.L. 2001, ch. 322, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2; P.L. 2007, ch. 324, § 1; P.L. 2008, ch. 364, § 1.)

§ 5-65-3 Registration for work on a structure required of contractor  Issuance of building permits to unregistered or unlicensed contractors prohibited  Evidence of activity as a contractor  Duties of contractors. [Effective January 1, 2013.].  (a) A person shall not undertake, offer to undertake, or submit a bid to do work as a contractor on a structure or arrange to have work done unless that person has a current, valid certificate of registration for all construction work issued by the board. A partnership, corporation, or joint venture may do the work, offer to undertake the work, or submit a bid to do the work only if that partnership, corporation, or joint venture is registered for the work. In the case of registration by a corporation or partnership, an individual shall be designated to be responsible for the corporation's or partnership's work. The corporation or partnership and its designee shall be jointly and severally liable for the payment of the registration fee, as requested in this chapter, and for violations of any provisions of this chapter. Disciplinary action taken on a registration held by a corporation, partnership, or sole proprietor may affect other registrations held by the same corporation, partnership, or sole proprietorship, and may preclude future registration by the principal of that business entity.

(b) A registered partnership or corporation shall notify the board in writing immediately upon any change in partners or corporate officers.

(c) A city, town, or the state shall not issue a building permit to anyone required to be registered under this chapter who does not have a current, valid certificate of registration identification card or valid license which shall be presented at the time of issuance of a permit and shall become a condition of a valid permit. Each city, town, or the state which requires the issuance of a permit as a condition precedent to construction, alteration, improvement, demolition, movement or repair of any building or structure or the appurtenance to the structure shall also require that each applicant for the permit file as a condition to issuing the permit a written affidavit subject to the penalties of perjury, subscribed by the applicant, that the applicant is registered under the provisions of this chapter, giving the number of the registration and stating that the registration is in full force and effect, or, if the applicant is exempt from the provisions of this chapter, listing the basis for the exemption. The city, town, or the state shall list the contractor's registration number on the permit obtained by that contractor, and if a homeowner is issued a permit, the building inspector or official must ascertain registration numbers of each contractor on the premises and shall inform the registration board of any non-registered contractors performing work at the site.

(d) Every city and town which requires the issuance of a business license as a condition precedent to engaging, within the city or town, in a business which is subject to regulation under this chapter, shall require that each licensee and each applicant for issuance or renewal of the license file, or has on file, with the city or town a signed statement that the licensee or applicant is registered under the provisions of this chapter and stating that the registration is in full force and effect.

(e) It shall be prima facie evidence of doing business as a contractor when a person for that person's own use performs, employs others to perform, or for compensation and with the intent to sell the structure, arranges to have performed any work described in § 5-65-1(3) if within any one twelve (12) month period that person offers for sale one or more structures on which that work was performed.

(f) Registration under this chapter shall be prima facie evidence that the registrant conducts a separate, independent business.

(g) The provisions of this chapter shall be exclusive and no city or town shall require or shall issue any registrations or licenses nor charges any fee for the regulatory registration of any contractor registered with the board. Nothing in this subsection shall limit or abridge the authority of any city or town to license and levy and collect a general and nondiscriminatory license fee levied upon all businesses, or to levy a tax based upon business conducted by any firm within the city or town's jurisdiction, if permitted under the laws of the state.

(h) Every contractor shall maintain a list which shall include the following information about all subcontractors or other contractors performing work on a structure for that contractor:

(i) Names and addresses.

(ii) Registration numbers or other license numbers.

(2) The list referred to in subdivision (h)(1) of this subsection shall be delivered to the board within twenty-four (24) hours after a request is made during reasonable working hours, or a fine of twenty-five dollars ($25.00) may be imposed for each offense.

(i) The following subcontractors who are not employees of a registered contractor must obtain a registration certificate prior to conducting any work: (1) carpenters, including finish carpenters and framers; (2) siding installers; (3) roofers; (4) foundation installers, including concrete installers and form installers; (5) drywall installers; (6) plasterers; (7) insulation installers; (8) ceramic tile installers; (9) floor covering installers; (10) swimming pool installers, both above ground and in ground; (11) masons, including chimney installers, fireplace installers, and general masonry erectors. This list is not all inclusive and shall not be limited to the above referenced contractors. No subcontractor licensed by another in-state agency pursuant to § 5-65-2 shall be required to register, provided that said work is performed under the purview of that license.

(j) A contractor including, but not limited to, a general contractor, shall not hire any subcontractor or other contractor to work on a structure unless the contractor is registered under this chapter or exempt from registration under the provisions of § 5-65-2.

(k) A summary of this chapter, prepared by the board and provided at cost to all registered contractors, shall be delivered by the contractor to the owner when the contractor begins work on a structure; failure to comply may result in a fine.

(l) The registration number of each contractor shall appear in any advertising by that contractor. Advertising in any form by an unregistered contractor shall be prohibited, including alphabetical or classified directory listings, vehicles, business cards, and all other forms of advertisements. The violations could result in a penalty being assessed by the board per administrative procedures established.

(i) The board may publish, revoke or suspend registrations and the date the registration was suspended or revoked on a quarterly basis.

(ii) Use of the word "license" in any form of advertising when only registered may subject the registrant or those required to be registered to a fine of one hundred dollars ($100) for each offense at the discretion of the board.

(m) The contractor must see that permits required by the state building code are secured on behalf of the owner prior to commencing the work involved. The contractor's registration number must be affixed to the permit as required by the state building code.

(n) The board may assess an interest penalty of twelve percent (12%) annually when a monetary award is ordered by the board.

(o) All work performed, including labor and materials, in excess of one thousand dollars ($1,000) shall be accompanied by a contract in writing. Contracts required pursuant to this subsection shall include a location on or near the signature line location on or in which the parties to the contract shall initial to evidence the receipt of certain consumer education materials or information approved and provided by the board to the contractor. Said educational materials and/or information shall include, but not be limited to, the following notice and shall be provided by the contractor to the homeowner:

NOTICE OF POSSIBLE MECHANIC'S LIEN

To: Insert name of owner, lessee or tenant, or owner of less than the simple fee.

The undersigned is about to perform work and/or furnish materials for the construction, erection, alterations or repair upon the land at (INSERT ADDRESS) under contract with you. This is a notice that the undersigned and any other persons who provide labor and materials for the improvement under contract with the undersigned may file a mechanic's lien upon the land in the event of nonpayment to them. It is your responsibility to assure yourself that those other persons under contract with the undersigned receive payment for their work performed and materials furnished for the construction, erection, alteration or repair upon the land. Failure to adhere to the provisions of this subsection may result in a one thousand dollar ($1,000) fine against the contractor and shall not affect the right of any other person performing work or furnishing materials of claiming a lien pursuant to Chapter 34-28. However, such person failing to provide such notice shall indemnify and hold harmless any owner, lessee or tenant, or owner of less than the fee simple from any payment or costs incurred on account of any liens claims by those not in privity with them, unless such owner, lessee or tenant, or owner of less than the fee simple shall not have paid such person.

(p) Contracts entered into must contain notice of right of rescission as stipulated in all pertinent Rhode Island consumer protection laws.

(q) The contractor must stipulate whether or not all the proper insurances are in effect for each job contracted.

(r) Contractors who are in compliance with the provisions of this subsection shall be exempt from the requirements of § 34-28-4.1.

(s) In addition to the requirements of this chapter, contractors engaged in well drilling activities shall also be subject to regulations pertaining to licensing and registration promulgated by the contractors' registration and licensing board pursuant to chapter 5-65.2 and § 46-13.2-4.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 1996, ch. 322, § 1; P.L. 1999, ch. 349, § 1; P.L. 2001, ch. 322, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2; P.L. 2007, ch. 324, § 1; P.L. 2008, ch. 364, § 1; P.L. 2012, ch. 241, art. 17, § 4.)



Chapter 5-65-4 - Registration required to obtain judicial or administrative remedy  Exception.

§ 5-65-4 Registration required to obtain judicial or administrative remedy  Exception.  (a) A contractor may not file a lien, file a claim with the board, or bring or maintain in any court of this state a suit or action for compensation for the performance of any work on any structure or for the breach of any contract for work on any structure which is subject to this chapter, unless the contractor was:

(1) Registered under this chapter at the time the contractor bid or entered into the contract for performance of the work unless the bid or contract predated July 1, 1990; and

(2) Registered continuously while performing the work for which compensation is sought.

(b) A court may choose not to apply this section if the court finds that to do so would result in a substantial injustice to the unregistered contractor.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch 350, § 2; P.L. 2001, ch. 322, § 1.)



Chapter 5-65-5 - Registered application. [Effective until January 1, 2013.].

§ 5-65-5 Registered application. [Effective until January 1, 2013.].  (a) A person who wishes to register as a contractor shall submit an application, under oath, upon a form prescribed by the board. The application shall include:

(1) Workers' compensation insurance account number, or company name if a number has not yet been obtained, if applicable;

(2) Unemployment insurance account number if applicable;

(3) State withholding tax account number if applicable;

(4) Federal employer identification number, if applicable, or if self-employed and participating in a retirement plan;

(5) The individual(s) name and business address and residential address of:

(i) Each partner or venturer, if the applicant is a partnership or joint venture;

(ii) The owner, if the applicant is an individual proprietorship;

(iii) The corporation officers and a copy of corporate papers filed with the Rhode Island secretary of state's office, if the applicant is a corporation;

(iv) Post office boxes are not acceptable as the only address.

(6) A signed affidavit subject to the penalties of perjury of whether or not the applicant has previously applied for registration, or is or was an officer, partner, or venturer of an applicant who previously applied for registration and if so, the name of the corporation, partnership, or venture.

(7) Valid insurance certificate for the type of work being performed.

(b) A person may be prohibited from registering or renewing registration as a contractor under the provisions of this chapter or his or her registration may be revoked or suspended if he or she has any unsatisfied or outstanding judgments from arbitration, bankruptcy, courts and/or administrative agency against him or her relating to their work as a contractor, and provided, further, that an affidavit subject to the penalties of perjury shall be provided to the board attesting to the information herein.

(c) Failure to provide or falsified information on an application, or any document required by this chapter is punishable by a fine not to exceed ten thousand dollars ($10,000).

(d) Applicant must be at least eighteen (18) years of age.

(e) Satisfactory proof shall be provided to the board evidencing the completion of five (5) hours of continuing education units which will be required to be maintained by residential contractors as a condition of registration as determined by the board pursuant to established regulations.

(f) An affidavit issued by the board shall be completed upon registration or renewal to assure contractors are aware of certain provisions of this law and shall be signed by the registrant before a registration can be issued or renewed.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 228, § 2; P.L. 2008, ch. 364, § 1.)

§ 5-65-5 Registered application. [Effective January 1, 2013.].  (a) A person who wishes to register as a contractor shall submit an application, under oath, upon a form prescribed by the board. The application shall include:

(1) Workers' compensation insurance account number, or company name if a number has not yet been obtained, if applicable;

(2) Unemployment insurance account number if applicable;

(3) State withholding tax account number if applicable;

(4) Federal employer identification number, if applicable, or if self-employed and participating in a retirement plan;

(5) The individual(s) name and business address and residential address of:

(i) Each partner or venturer, if the applicant is a partnership or joint venture;

(ii) The owner, if the applicant is an individual proprietorship;

(iii) The corporation officers and a copy of corporate papers filed with the Rhode Island secretary of state's office, if the applicant is a corporation;

(iv) Post office boxes are not acceptable as the only address.

(6) A signed affidavit subject to the penalties of perjury of whether or not the applicant has previously applied for registration, or is or was an officer, partner, or venturer of an applicant who previously applied for registration and if so, the name of the corporation, partnership, or venture.

(7) Valid insurance certificate for the type of work being performed.

(b) A person may be prohibited from registering or renewing registration as a contractor under the provisions of this chapter or his or her registration may be revoked or suspended if he or she has any unsatisfied or outstanding judgments from arbitration, bankruptcy, courts and/or administrative agency against him or her relating to their work as a contractor, and provided, further, that an affidavit subject to the penalties of perjury shall be provided to the board attesting to the information herein.

(c) Failure to provide or falsified information on an application, or any document required by this chapter is punishable by a fine not to exceed ten thousand dollars ($10,000).

(d) Applicant must be at least eighteen (18) years of age.

(e) Satisfactory proof shall be provided to the board evidencing the completion of five (5) hours of continuing education units which will be required to be maintained by residential contractors as a condition of registration as determined by the board pursuant to established regulations.

(f) An affidavit issued by the board shall be completed upon registration or license or renewal to assure contractors are aware of certain provisions of this law and shall be signed by the registrant before a registration can be issued or renewed.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 228, § 2; P.L. 2008, ch. 364, § 1; P.L. 2012, ch. 241, art. 17, § 4.)



Chapter 5-65-6 - Contractor to notify of address change  Effect of mail to last known address.

§ 5-65-6 Contractor to notify of address change  Effect of mail to last known address.  It is the duty of a contractor to notify the board in writing of any change of address while registered and for one year following the date the contractor's registration expires or becomes inactive. The contractor shall notify the board in writing within ten (10) days of the date upon which the change of address occurs. Any proposed or final order or notice of hearing directed by the board to the last known address of record shall be considered delivered when deposited in the United States mail and/or sent registered or certified or post office receipt secured. Any other communication directed by the board to the last known address of record shall be considered delivered when deposited in the United States mail, regular mail.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2006, ch. 648, § 1.)



Chapter 5-65-7 - Insurance required of contractors.

§ 5-65-7 Insurance required of contractors.  (a) Throughout the period of registration, the contractor shall have in effect public liability and property damage insurance covering the work of that contractor which shall be subject to this chapter in not less than the following amount: five hundred thousand dollars ($500,000) combined single limit, bodily injury and property damage.

(b) In addition, all contractors shall have in effect worker's compensation insurance as required under chapter 29 of title 28. Failure to maintain required insurance shall not preclude claims from being filed against a contractor.

(c) The contractor shall provide satisfactory evidence to the board at the time of registration and renewal that the insurance required by subsection (a) of this section has been procured and is in effect. Failure to maintain insurance shall invalidate registration and may result in a fine to the registrant.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 1999, ch. 349, § 1; P.L. 2006, ch. 648, § 1.)



Chapter 5-65-7.1 - Notice of cancellation or failure to renew policies.

§ 5-65-7.1 Notice of cancellation or failure to renew policies.  Upon the cancellation or failure to renew, the insurance company having written a liability policy, as described in § 5-65-7, shall notify the director of the contractors' registration board of the cancellation or failure to renew. The policy shall continue in effect until ten (10) days after written notice of the cancellation is given to the director of the contractors' registration board of the cancellation or termination of the liability policy by the issuing insurance company or companies in addition to any other notices which may be required by law. Any insurance company that fails to notify the director as required in this section shall be subject to prosecution for a misdemeanor and upon conviction of that offense may be punished by a fine of not more than two hundred fifty dollars ($250) for each offense and shall be responsible for any claims, fines or penalties from any parties resulting from lack of notice. All criminal actions for any violation of this section shall be prosecuted by the attorney general. The attorney general shall prosecute actions to enforce the payment penalties and fines at the request of the director.

History of Section.
(P.L. 1999, ch. 349, § 2; P.L. 2006, ch. 648, § 1.)



Chapter 5-65-8 - Term of registration  Renewal  Registration identification card.

§ 5-65-8 Term of registration  Renewal  Registration identification card.  (a) A certificate of registration shall be valid for two (2) years from the date of issuance unless the registration is revoked or suspended as described in § 5-65-10. It may be renewed by the same procedure provided for an original registration upon application and furnishing of any additional supplemental information that the board may require by rule.

(b) The board shall issue a pocket-card certificate of registration to a contractor registered under this chapter including a picture of the registrant as prescribed by the board in the rules and regulations. The Rhode Island department of administration, division of motor vehicles shall, upon the board's request, provide electronic copies of the digital photos of any registrant under this chapter on record to be incorporated into the contractors' registration data bank to match the drivers licenses or IDs provided by registrants or applicants unless the applicant provides written notification to the board to the contrary.

(c) The board may vary the dates of registration renewal by giving to the registrant written notice of the renewal date assigned and by making appropriate adjustments in the renewal fee.

(d) The presentation of the registration or license identification card shall be mandatory at the time of permit application.

(e) If a registrant files in bankruptcy court, the board must be notified in writing by the registrant and kept informed of the status of the case until dismissed, discharged or resolved in court.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2001, ch. 323, § 1; P.L. 2003, ch. 282, § 1; P.L. 2007, ch. 228, § 2.)



Chapter 5-65-9 - Registration fee.

§ 5-65-9 Registration fee.  (a) Each applicant shall pay to the board:

(1) For original registration or renewal of registration, a fee of two hundred dollars ($200).

(2) A fee for all changes in the registration, as prescribed by the board, other than those due to clerical errors.

(b) All fees and fines collected by the board shall be deposited as general revenues to support the activities set forth in this chapter until June 30, 2008. Beginning July 1, 2008, all fees and fines collected by the board shall be deposited into a restricted receipt account for the exclusive use of supporting programs established by this chapter.

(c) Each year, the executive director shall prepare a proposed budget to support the programs approved by the board. The proposed budget shall be submitted to the board for its review. A final budget request shall be submitted to the legislature as part of the capital projects and property management annual request.

(d) New or renewal registrations may be filed online or with a third-party approved by the board, with the additional cost incurred to be borne by the registrant.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 1995, ch. 370, art. 40, § 34; P.L. 1996, ch. 322, § 1; P.L. 2003, ch. 282, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2.)



Chapter 5-65-10 - Grounds for discipline  Injunctions.

§ 5-65-10 Grounds for discipline  Injunctions.  (a) The board or commission may revoke, suspend, or refuse to issue, reinstate, or reissue a certificate of registration if the board or commission determines after notice and opportunity for a hearing:

(1) That the registrant or applicant has violated § 5-65-3.

(2) That the insurance required by § 5-65-7 is not currently in effect.

(3) That the registrant, licensee or applicant has engaged in conduct as a contractor that is dishonest or fraudulent that the board finds injurious to the welfare of the public.

(4) Has violated a rule or order of the board.

(5) That the registrant has knowingly assisted an unregistered person to act in violation of this chapter.

(6) That a lien was filed on a structure under chapter 28 of title 34 because the registrant or applicant wrongfully failed to perform a contractual duty to pay money to the person claiming the lien.

(7) That the registrant has substantially violated state or local building codes.

(8) That the registrant has made false or fraudulent statements on his or her application.

(9) That a registrant has engaged in repeated acts in violation of this chapter and the board's rules and regulations inclusive of substandard workmanship and any misuse of registration.

(10) The board may take disciplinary action against a contractor who performed work or arranged to perform, while the registration was suspended, invalidated or revoked. Deposits received by a contractor and ordered returned are not considered a monetary award when no services or supplies have been received.

(11) That the registrant breached a contract.

(12) That the registrant performed negligent and/or improper work.

(13) That the registrant has advertised with a license number instead of using a registration number.

(14) That the registrant has failed to complete a project(s) for construction or a willful failure to comply with the terms of a contract or written warranty.

(15) That the registrant has misrepresented his registration status as valid when said registration is suspended, revoked, invalidated, inactive or unregistered as required by the board.

(16) That the registrant has failed to pay a fine or comply with any order issued by the board.

(17) That the registrant has failed to obtain or maintain the required continuing education/units required by the board, or failed to sign the affidavit required by the board for registration or renewal.

(18) When a violation for hiring a non-registered contractor, working as a non-registered contractor, or not maintaining the insurance required is issued, the registration may become invalidated until the violation is resolved or hearing is requested on this offense.

(19) That the registrant has violated any of the provisions of chapters 25-3, 28-3, 28-12, 28-14, 28-36, 28-50, and/or 37-13. A finding that the registrant has violated any of those chapters shall not be grounds for imposition of a monetary penalty under subsection (c) below.

(b) In addition to all other remedies, when it appears to the board that a person has engaged in, or is engaging in, any act, practice or transaction which violates the provisions of this chapter, the board may direct the attorney general to apply to the court for an injunction restraining the person from violating the provisions of this chapter. An injunction shall not be issued for failure to maintain the list provided for in § 5-65-3(h) unless the court determines that the failure is intentional.

(c) For each first violation of a particular section of this chapter or any rule or regulation promulgated by the board, a fine not to exceed five thousand dollars ($5,000) may be imposed after a hearing by the board. Provided, further, that the board at its discretion may, after a hearing, impose an additional fine up to but not to exceed the face value of the contract or the actual damages caused by the contractor, whichever shall be greater.Where the claim is for actual damages the board shall require proof satisfactory to the board indicating said damages. Where corrective work is completed as ordered by the board, the fine assessed may be reduced as determined by the board. Fines and decisions on claims or violations inclusive of monetary awards can be imposed against registered as well as contractors required to be registered by the board.

(2) For each subsequent violation of a particular subsection of this chapter or of a rule or regulation promulgated by the board, a fine not to exceed ten thousand dollars ($10,000) may be imposed after a hearing by the board. All fines collected by the board shall be deposited as general revenues until June 30, 2008 to be used to enforce the provisions of this chapter. Beginning July 1, 2008, all fines collected by the board shall be deposited into a restricted receipt account to be used to enforce the provisions of this chapter.

(3) For the first violation of § 5-65-3, only for non-registered contractors, a fine of up to five thousand dollars ($5,000) for a first offense and up to ten thousand dollars ($10,000) for each subsequent offense shall be imposed.

(d) The hearing officer, upon rendering a conclusion may require the registrant, in lieu of a fine, to attend continuing education courses as appropriate. Failure to adhere to the requirement could result in immediate revocation of registration.

(e) The expiration of a registration by operation of law or by order or decision of the board or a court, or the voluntary surrender of registration by the registrant, does not deprive the board of jurisdiction, an action or disciplinary proceeding against the registrant or to render a decision suspending or revoking a registration.

(f) In emergency situations, when a registrant is acting to the detriment of the health, welfare and safety of the general public, the board's executive director may revoke or suspend a registration without a hearing for just cause for a period of thirty (30) days.

(g) A registrant may petition the board to partially or completely expunge his or her record provided that notice of said expungment proceedings has been provided to the claimant who was the subject of the violation. For purposes of this subsection "notice" shall consist of a mailing to the last known address of the claimant and need not be actual notice.

(h) Any person or contractor, registered or not, who uses another contractor's registration, contractor's registration identification card, or allows another person to use their contractor's registration fraudulently in any way, will be subject to a fine not exceeding ten thousand dollars ($10,000).

(i) When the use of fraudulent advertising entices an individual to hire an unregistered contractor, a fine of up to ten thousand dollars ($10,000) may be imposed by the board.

(j) It shall be unlawful to retain a social security number or copy of the driver's license from a registrant by a building official as a condition of obtaining a permit.

(k) The board is further authorized upon certain findings or violations to:

(1) Put a lien on property held by a contractor.

(2) Take action on registrant when the continuing education requirements have failed to be attained as required in rules and regulations.

(3) When upon investigation a complaint reveals: serious code infractions; unsatisfied mechanic's liens; abandonment of a job for a substantial period of time without apparent cause; or any other conduct detrimental to the public, the board can double the fines.

(4) Suspend, revoke or refuse to issue, reinstate or reissue a certificate of registration to any registrant who has contracted, advertised, offered to contract or submitted a bid when the contractor's registration is suspended, revoked, invalidated or inactive or unregistered as required by the board.

(l) No person shall register as a contractor with the contractors' registration board for the purpose of deceiving or circumventing the registration process by enabling a person whose registration has been suspended or revoked to conduct business. Provided, further, that any person who, in good faith relies on the board or the contractor's registration website for information regarding registration status of another shall be exempt from violations pursuant to this section if the information is not correct. Violators of this section shall be jointly and individually liable for damages resulting from their activities as contractors pursuant to this chapter. Violations of this subsection may result in a revocation of registration and/or fines not to exceed ten thousand dollars ($10,000) and/or up to one year in jail. Furthermore, the director shall require that all applicants for registration shall swear by way of affidavit that they are aware of this provision and its implications.

(m) Upon receipt of notice of a final determination, after the exhaustion of all appeals, by the department of labor and training, consent agreement, or court order that a registered contractor violated any of the provisions of chapters 25-3, 28-3, 28-12, 28-14, 28-36, 28-50, and/or 37-13 and owes any wages, benefits or other sums arising out of such violation, the board shall immediately suspend the contractor's registration of such contractor in accordance with this subsection. The suspension shall continue until all wages, benefits, or other sums owed have been paid or the contractor has entered into a written, binding agreement to pay the same acceptable to the department of labor and training and is not in default in payment under such agreement. If the contractor fails to remain current in payment under any such agreement, the department of labor and training shall notify the contractors' registration board and the suspension shall be imposed or reinstated as the case may be. The foregoing sanction is mandatory, but shall not be grounds for imposition of a monetary penalty under subsection (c) above.

(n) When the registration of a contractor has been revoked or suspended, neither the contractor nor any successor entity or sole proprietorship that: (1) Has one or more of the same principals or officers as the partnership, limited partnership, limited liability partnership, joint venture, limited liability company, corporation, or sole proprietorship as the subject contractor; and (2) Is engaged in the same or equivalent trade or activity shall be qualified to register or retain a registration as a contractor under this chapter, unless and until the board shall determine that the basis of the revocation or suspension has been satisfied or removed and that the registrant or applicant otherwise satisfies the requirements for registration under this chapter. Notwithstanding the foregoing, a natural person may obtain relief from the application and enforcement of this subsection as to him or her, if he or she can establish that he or she was not responsible for, and did not acquiesce to the misconduct which is the basis of the revocation, suspension or denial of registration.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 1995, ch. 370, art. 40, § 34; P.L. 2001, ch. 323, § 1; P.L. 2003, ch. 282, § 1; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 228, § 2; P.L. 2008, ch. 364, § 1; P.L. 2012, ch. 293, § 1; P.L. 2012, ch. 348, § 1.)



Chapter 5-65-11 - Types of allowable claims.

§ 5-65-11 Types of allowable claims.  The board shall only accept and make determinations of the following types of claims for damages against contractors registered or required to be registered. This section shall apply to the following types of claims:

(1) Claims against a contractor by the owner of a structure for the following in performing any work subject to this chapter:

(i) Negligent work.

(ii) Improper work.

(iii) Breach of contract.

(iv) Contract disputes.

(2) Claims against a contractor by the owner of a structure to discharge or to recoup funds expended in discharging a lien established under chapter 28 of title 34 and under circumstances described under this subsection. The board may reduce any amount adjudged by the board under this section by any amount the claimant owes the contractor. The board shall only determine claims under this subsection if:

(i) The owner has paid the contractor for that contractor's work subject to this chapter; and

(ii) A lien is filed against the structure of the owner under chapter 28 of title 34 because the contractor failed to pay the person claiming the lien for that person's contribution toward completion of the structure.

(3) Claims against a registered contractor by a registered contractor for the following in performing any work subject to this chapter:

(i) Negligent work;

(ii) Improper work;

(iii) Breach of contract;

(iv) Furnishing labor or material or renting or supplying equipment to a contractor; or

(v) Contract dispute.

(4) Claims by an employee of a registered contractor.

(5) If at a hearing the contractor's registration number is not on the contract, or recession clause when required by law, or mechanics lien notice; the registrant shall be subject to a fine.

(6) If a settlement/agreement reached by the parties, or payment plan is breached, the board may hold an administrative hearing to suspend or revoke the contractors' registration, impose a fine, and provide monetary relief.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch. 350, § 2; P.L. 2001, ch. 323, § 1; P.L. 2003, ch. 282, § 1; P.L. 2006, ch. 648, § 1.)



Chapter 5-65-12 - Procedure for making claims against a contractor  Investigation by board  Disciplinary action.

§ 5-65-12 Procedure for making claims against a contractor  Investigation by board  Disciplinary action.  (a) Any person having a claim against a contractor of the type referred to in § 5-65-11, may file with the board a statement of the claim in any form and with any fee that the board prescribes. The filing fee may be reimbursed to the claimant by the respondent, if the respondent is found to be at fault. Claims resolved prior to issuance of an order may be removed from the contractor's registration board record pursuant to administrative regulations.

(1) All claims filed with the contractor's registration board shall be heard by a designated hearing officer, unless either party prior to the administrative hearing, files a civil action on the matter in a state court. Upon receipt of a written notice and a copy of the filed civil complaint the board shall discontinue processing the claim. If documentation is not received, the hearing will be conducted.

(2) A court judgment may constitute the basis for regulatory action against a contractor's registration, which may result in the imposition of fines and penalties. A petition to enforce a mechanic's lien does not necessarily constitute a civil action for purposes of this section.

(b) The board may refuse to accept, or refuse at any time to continue processing a claim if:

(1) The same facts and issues involved in the claim have been submitted to any other entity authorized by law or the parties to effect a resolution and settlement;

(2) The claimant does not permit the contractor against whom the claim is filed to be present at any inspection made by the board;

(3) The board determines that the contractor against whom the claim is filed is capable of complying with the recommendations made by the board relative to the claim, but the claimant does not permit the contractor to comply with the recommendations. The board may refuse to accept further process of a claim under this paragraph only if the contractor was registered at the time the work was first performed and is registered at the time the board makes its recommendations; or

(4) The board determines that the nature or complexity of the claim is such that a court is the appropriate forum for the adjudication of the claim.

(c) The board shall not process a claim unless it is filed in a timely manner as follows:

(1) If the owner of a new structure files the claim, the board must receive the claim not later than one year after the date the structure was first occupied as determined from the date of issuance of the certificate of occupancy, or one year after the date of the closing on the structure, whichever occurs later.

(2) If the owner of an existing structure files the claim, the board must receive the claim not later than one year after the date the work was substantially completed as determined by the certificate of occupancy, or the date that work ceased.

(3) Regardless of whether the claim involves a new or existing structure, if the owner files the claim because the contractor failed to begin the work pursuant to a written contract, the board must receive the claim not later than one year after the date the parties entered into a written contract.

(4) Regardless of whether the claim involves a new or existing structure, if the owner files a claim because the contractor failed to substantially complete the work, the board must receive the claim not later than one year after the date the contractor ceased work on the structure.

(5) If a registered general contractor files the claim against a registered subcontractor, because the subcontractor failed to substantially complete the work, the board must receive the claim not later than one year after the date the subcontractor ceased to work on the structure.

(6) If a material or equipment supplier, an employee, or a registered subcontractor files the claim, the board must receive the claim not later than one year after the date the registrant incurred the indebtedness.

(7) Any corrective work performed to resolve a claim shall be the responsibility of the contractor for one year beyond the completion date but only for corrective work performed.

(d) Upon acceptance of the statement of claim, the board shall give notice to the party against whom the claim is made and shall initiate proceedings to determine the validity of the claim. If, after investigation, the board determines that a violation of this chapter or of any rule promulgated under this chapter has occurred, the board shall order any action deemed appropriate, including action on the contractor's registration and compensation to the claimant for any damages incurred as the result of the violation or claim. If the contractor performs accordingly, the board shall give that fact due consideration in any subsequent disciplinary proceeding brought by the board; provided, that the board shall suspend for a period of one year certification of any registrant who is found by final determination to have willfully and knowingly violated any provisions of this chapter with respect to three (3) or more structures within a one year period.

(e) In any action brought by a person under this chapter, the board may award, in addition to the relief provided in this section, treble damages, reasonable attorneys' fees and costs and any award for services of process costs pursuant to § 5-65-26.

(f) Notwithstanding any language limiting an action pursuant to this chapter, whenever a consumer shall notify, in writing, a contractor of any problem with work performed by a contractor or subcontractor within one year of the completion of the work and said problem has not been corrected by the contractor or subcontractor, the aggrieved party shall have up to two (2) years from the date of completion of the contractor's work to file a claim with the contractors' registration board. Such two (2) year period shall not be construed as an extension of any one year warranty period expressed in any contract.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch. 350, § 2; P.L. 1995, ch. 311, § 1; P.L. 1996, ch. 322, § 1; P.L. 2001, ch. 323, § 1; P.L. 2006, ch. 648, § 1; P.L. 2008, ch. 364, § 1.)



Chapter 5-65-12.1 - Alternate procedure for making claims against a contractor  Private right of action.

§ 5-65-12.1 Alternate procedure for making claims against a contractor  Private right of action.  (a) Any person having a claim against a contractor of the type referred to in § 5-65-11, may, in addition to any other common law action or administrative remedy, bring an action under the rules of civil procedure in the superior court of the county in which the complainant resides, or the county where the person against whom the civil complaint is filed resides or has their principal place of business. A civil action filed in court under this section may be instituted in lieu of or as a supplement to the contractors' registration board's administrative proceedings and penalties only to the extent that the board's final orders are insufficient to satisfy the claimant's damages.

(b) In an action filed under this section in which the plaintiff prevails the court may, in addition to any judgment awarded to the plaintiff, require treble damages, reasonable attorneys' fees and the costs of the action to be paid by the defendant.

History of Section.
(P.L. 2006, ch. 648, § 2.)



Chapter 5-65-13 - Nonlawyer may represent corporation before board.

§ 5-65-13 Nonlawyer may represent corporation before board.  A corporation that is registered or required to be registered as a contractor under this chapter and that is a party in any proceeding before the board or any representative of a party may appear or be represented in the proceeding by an officer of the corporation who is not a member of the state bar.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1994, ch. 350, § 2.)



Chapter 5-65-14 - Builder board  Member  Terms  Confirmation  Vacancies  Qualification.

§ 5-65-14 Builder board  Member  Terms  Confirmation  Vacancies  Qualification.  (a) The board shall consist of fifteen (15) members appointed by the governor, eight (8) of whom shall be registered contractors, of which two (2) shall be licensed roofers; one shall be a current member of the building codes standards committee pursuant to § 23-27.3-100.1.4; one shall be a representative of the general public; one shall be a licensed and practicing architect; and two (2) shall be licensed home inspectors; one who shall be the president of the Rhode Island Builders Association or designee; and one who shall be the executive director of the Rhode Island Association of General Contractors or designee. The building code standards committee member shall be designated by the state building commissioner, and shall be appointed as provided in subsection (b) of this section.

(b) Except for the commissioner's designee the governor shall appoint seven (7) members for a term of three (3) years and five (5) members for a term of two (2) years. The governor shall appoint the member designated by the state building commissioner for a term of two (2) years. Each member reappointed by the governor shall serve for the term of his or her original appointment. Before the expiration of the term of a member, the governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the governor shall make an appointment immediately effective for the unexpired term. At the expiration of their terms, members shall remain and shall continue in their official capacity until a new member is appointed and confirmed.

(c) In order to be eligible for board membership, the six (6) contractor members of the board must be registered and/or licensed under this chapter and maintain their registrations and/or licenses in good standing during their term of office. In order to be eligible for board membership, the two (2) home inspector members shall be licensed pursuant to chapter 65.1 of this title and shall maintain their license in good order during their terms of office.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2; P.L. 2000, ch. 140, § 2; P.L. 2001, ch. 257, § 1; P.L. 2001, ch. 327, § 1; P.L. 2003, ch. 212, § 1; P.L. 2007, ch. 228, § 2.)



Chapter 5-65-15 - Officers  Quorum  Compensation and expenses.

§ 5-65-15 Officers  Quorum  Compensation and expenses.  (a) The board shall select from among its members a chairperson, a vice chairperson and any other officers for the terms and with the duties and powers necessary for the performance of their duties that the board determines.

(b) A majority of the members of the board shall constitute a quorum for the transaction of business.

(c) The board shall have an executive director who shall attend all meetings and shall direct the conduct of any investigation which may be necessary in the preparation of any hearing. The executive director shall be a member of the classified service on the staff of the state building commissioner and shall be compensated as appropriate for the required expertise.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1; P.L. 1994, ch. 350, § 2.)



Chapter 5-65-15.1 - Staff.

§ 5-65-15.1 Staff.  (a) The state building code commission shall provide the board with appropriate staff, including hearing officials and investigators, who shall perform their duties under the administrative supervision of the executive director.

(b) The board may delegate the powers, functions and duties to the provided staff.

History of Section.
(P.L. 1996, ch. 322, § 2.)



Chapter 5-65-16 - Powers and duties of the board  Investigatory powers of board  Use of city or county inspectors  Conduct of hearings.

§ 5-65-16 Powers and duties of the board  Investigatory powers of board  Use of city or county inspectors  Conduct of hearings.  (a) The board may investigate the activities of any person engaged in the building and construction industry to determine compliance with this chapter.

(b) With the assistance of the city or town, the board may conduct investigations with the assistance of the local building officials.

(c) The board has the power to administer oaths, issue notices and subpoenas in the name of the board, compel the attendance of witnesses and the production of evidence, hold hearings and perform any other acts that are reasonably necessary to carry out its duties under this chapter.

(d) If any person fails to comply with a subpoena issued under subsection (c) of this section or refuses to testify on matters on which the person may be lawfully interrogated, the board may compel obedience.

(e) The board shall have the authority to hire private investigators or constables to carry out the duties of this chapter. The costs and expenses incurred by the hiring of private investigators may be borne by the contractor or non-prevailing party.

(f) In addition to all powers granted to the board under this chapter the board shall have the power and authority to:

(1) Award monetary damages and fines provided by this chapter;

(2) Order specific performance of any contract; and

(3) Provide any other relief and/or remedy provided by this chapter and the contractors' registration board's rules and regulations.

(g) The board may, at its discretion, require any contractor who has had action taken against his/her registration to obtain a bond not to exceed thirty thousand dollars ($30,000).

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 2001, ch. 323, § 1; P.L. 2008, ch. 364, § 1; P.L. 2009, ch. 310, § 42.)



Chapter 5-65-17 - Rule making authority.

§ 5-65-17 Rule making authority.  The board shall promulgate rules and fines to carry out the provisions of this chapter in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1989, ch. 222, § 1; P.L. 1992, ch. 381, § 1.)



Chapter 5-65-18 - Mechanics' lien notice.

§ 5-65-18 Mechanics' lien notice.  As applicable to and in accordance with § 5-65-1 et seq., all written contracts entered into between a contractor under this chapter and a property owner must contain a statement that the contractor, subcontractors, or materialpersons may file a lien in accordance with the Rhode Island Mechanics Lien Act, chapter 28 of title 34. In the event that mechanics' liens are filed and there is no serious dispute, but merely a failure to pay, then the board may impose a suspension of the registration until such time as the liens are satisfied, either by payment, deposit of the funds in the registry of the court, or with the board.

History of Section.
(P.L. 1991, ch. 328, § 4; P.L. 2006, ch. 648, § 1.)



Chapter 5-65-19 - Penalty for operating without a registration  Failure to comply with a final order of the board  Repeat offense a felony.

§ 5-65-19 Penalty for operating without a registration  Failure to comply with a final order of the board  Repeat offense a felony.  (a) Any person who violates a final order of the board, or fails to register as a contractor as stipulated, and upon proper written notification, is deemed guilty of a misdemeanor, and, upon conviction, shall be imprisoned for a term not exceeding one year, or fined not more than five thousand dollars ($5,000) for a first offense and not more than ten thousand dollars ($10,000) for a second and/or subsequent offense(s) each.

(b) A final order shall be considered delivered when served to a defendant or designated agent to accept service. In addition to any sentence or fine imposed by the court under subsection (a) of this section, the court may order a defendant to comply with any outstanding final order of the board, including any monetary judgment, and/or to pay to the board any outstanding fine or fines previously imposed by the board pursuant to this chapter.

(c) If a contractor is a repeat offender with violations of three (3) or more final orders of the board with respect to three (3) separate contracts executed by three (3) separate individuals/aggrieved parties and said violations are filed within a twenty-four (24) month period, the violation shall be prosecuted as a felony and upon conviction the violator shall be subject to imprisonment for a term not to exceed five (5) years or fined not more than ten thousand dollars ($10,000).

History of Section.
(P.L. 1992, ch. 381, § 2; P.L. 1994, ch. 350, § 2; P.L. 1996, ch. 322, § 1; P.L. 2001, ch. 322, § 1; P.L. 2006, ch. 648, § 1; P.L. 2008, ch. 364, § 1.)



Chapter 5-65-20 - Administrative hearings.

§ 5-65-20 Administrative hearings.  (a) Contested claims or cases, contested enforcement proceedings, and contested administrative fines shall be heard, in accordance with the Administrative Procedures Act, chapter 35 of title 42, and the administrative regulations promulgated by the board, by the hearings officer(s) assigned by the executive director of the board.

(b) The board has jurisdiction to hear appeals from decisions of the hearing officer(s), and may by regulation impose a filing fee, not to exceed twenty dollars ($20.00), for any appeal.

(c) Notwithstanding the preceding, the executive director for the board is authorized to resolve contested enforcement or claim proceedings through informal disposition pursuant to regulations promulgated by the board.

History of Section.
(P.L. 1996, ch. 322, § 2.)



Chapter 5-65-21 - Severability.

§ 5-65-21 Severability.  The provisions of this chapter are severable. If any provisions of this chapter or the application of this chapter to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter, which can be given effect without regard to the invalid provisions or application.

History of Section.
(P.L. 1996, ch. 322, § 2.)



Chapter 5-65-22 - Display of Certificate of registration.

§ 5-65-22 Display of Certificate of registration.  All contractors subject to the provisions of this chapter must include their certificate of registration number on all advertising proposals, contracts and invoices displayed in a conspicuous manner.

History of Section.
(P.L. 1998, ch. 272, § 1.)



Chapter 5-65-23 - Registration required as part of bidding process.

§ 5-65-23 Registration required as part of bidding process.  Whenever any bid is solicited by the state or any municipality or private party in the state of Rhode Island, the license number of any bidder who is a contractor required to be licensed under the laws of the state of Rhode Island, shall be provided by the bidder. A space on the bid form, quotation, proposal or other document shall indicate the bid price to perform the particular work involved and shall also indicate the license number of the contractor, as issued by the state of Rhode Island, to perform that work.

History of Section.
(P.L. 2000, ch. 504, § 1.)



Chapter 5-65-24 - Limited applicability of chapter to non-residential contractors.

§ 5-65-24 Limited applicability of chapter to non-residential contractors.  (a) Notwithstanding anything set forth in this chapter to the contrary, the provisions of the following sections of this chapter shall not apply to any contractor who does not regularly in the course of his or her or its business as a contractor engage in construction activities as contemplated under this chapter on residential structures:

(1) § 5-65-3(p);

(2) § 5-65-3(k);

(3) § 5-65-4;

(4) § 5-65-11;

(5) § 5-65-12;

(6) § 5-65-18; and

(7) Subsection 5-65-5(e).

(b) Notwithstanding anything set forth in this chapter to the contrary, the provisions of the following sections of this chapter shall have only the limited applicability set forth below respecting any contractor who does not regularly in the course of his or her or its business as a contractor engage in construction activities as contemplated under this chapter on residential structures:

(1) The provisions of § 5-65-3(a) concerning the joint and several liability of applicable corporations or partnerships and their respective designees for the payment of the registration fee as requested in this chapter and for violations of any provisions of this chapter shall apply; and

(2) The provisions of § 5-65-10(a)(4) concerning violation of a rule or order of the board shall only apply to the extent that any such rule or order does not relate to or is not derived from one of the inapplicable provisions referenced in this section.

History of Section.
(P.L. 2001, ch. 322, § 2; P.L. 2006, ch. 648, § 1; P.L. 2007, ch. 73, art. 32, § 1; P.L. 2007, ch. 228, § 2; P.L. 2007, ch. 324, § 1; P.L. 2009, ch. 310, § 42.)



Chapter 5-65-25 - Violations  Notice.

§ 5-65-25 Violations  Notice.  The board shall provide, by way of the contractors' registration and licensing board website, by request, or by any other means approved by the board, a posting of all final orders issued by the board, all proposed orders of the board, and any and all hearing notices issued by the board. Provided, however, that all claims adjudicated in favor of the contractor shall be removed from the website or publications as soon as practicable.

Provided however, this shall not prevent the board from expunging a contractor's record pursuant to established rules and regulations.

History of Section.
(P.L. 2006, ch. 648, § 2; P.L. 2007, ch. 228, § 2.)



Chapter 5-65-26 - Notice of final order  Service of process  Restitution for homeowner contributions.

§ 5-65-26 Notice of final order  Service of process  Restitution for homeowner contributions.  The board is hereby authorized to assess against any contractor a monetary award to the claimant up to but not to exceed one thousand dollars ($1,000) for the costs of service of process for any final orders of the board when the funds for said service of process were provided by an aggrieved party under this chapter. The aggrieved party's claim shall be limited to the actual cost of the service of process or one thousand dollars ($1,000), whichever is less. The board shall require proof of costs from the aggrieved party evidencing said expense for the service of process.

History of Section.
(P.L. 2006, ch. 648, § 2; P.L. 2007, ch. 228, § 2.)






Chapter 5-65.1 - Home Inspectors

Chapter 5-65.1-1 - Short title.

§ 5-65.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Home Inspector Licensing Law".

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-2 - Definitions.

§ 5-65.1-2 Definitions.  When used in this chapter:

(1) "Associate home inspector" means a person who is employed by a licensed home inspector to conduct a home inspection of a residential building on behalf of a client for a fee under the direct supervision of the licensed home inspector and is licensed pursuant to the provisions of this chapter.

(2) "Board" means the contractors' registration board.

(3) "Client" means any person who engages, or seeks to engage, the services of a home inspector for the purpose of obtaining an inspection of, and written report upon, the condition of a residential building.

(4) "Home inspector" means any person licensed as a home inspector to conduct a home inspection of a residential building on behalf of a client for a fee pursuant to the provisions of this chapter.

(5) "Home inspection" means an inspection and a written evaluation of the following readily visible and accessible components of a residential building: heating, cooling, plumbing, and electrical systems, structural components, foundation, roof, masonry structure, exterior and interior components and any other related residential housing components, unless the scope of the inspection is otherwise clearly limited, in writing, in the inspection report. Unless otherwise expressly agreed to, in writing, a home inspection shall be based solely on observation of the readily visible and apparent condition of the foregoing components of a residential building as they exist on the date of the inspection, and it is not the purpose of the inspection to identify violations of or noncompliance with governmental codes or regulation. A home inspection shall, at a minimum, conform to any standards of practice promulgated by the board.

(6) "Public body" or "agency" means any executive, legislative, judicial, regulatory or administrative body of the state or any political subdivision thereof; including, but not limited to, public officials elected or appointed and any department, division, agency, commission, board, office, bureau, authority, any school, fire, or water district, or other agency or quasi-public agency of state or local government which exercises governmental functions.

(7) "Residential building" means a structure consisting of one or more residences and their appurtenances.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2007, ch. 228, § 3.)



Chapter 5-65.1-3 - Board  Powers of and duties.

§ 5-65.1-3 Board  Powers of and duties.  (a) The board shall have the following powers and duties:

(1) Administer and enforce the provisions of this chapter;

(2) Issue and renew licenses to home inspectors and associate home inspectors pursuant to the provisions of this chapter;

(3) Suspend, revoke, or fail to renew the license of a home inspector;

(4) Sanction or administer qualifying examinations for home inspector and associate home inspector applicants, and establish competency requirements;

(5) Establish standards for the continuing education of home inspectors;

(6) Adopt and publish a code of ethics and standards of practice for licensed home inspectors and associate home inspectors;

(7) Prescribe or change the charges for examinations and other services performed;

(8) Adopt rules and regulations pursuant to the Administrative Procedures Act, chapter 35 of title 42, necessary to effectuate the purposes of this chapter; and

(9) Hear contested claims or cases, contested enforcement proceedings, and contested administrative fines in accordance with the Administrative Procedures Act and, the administrative regulations promulgated by the board.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-4 - Eligibility for licensure as home inspector.

§ 5-65.1-4 Eligibility for licensure as home inspector.  (a) To be eligible for licensure as a home inspector, an applicant shall fulfill the following requirements:

(1) Be of good moral character;

(2) Have successfully completed high school or its equivalent;

(3) Have been engaged as a licensed associate home inspector for no less than one year, and have performed not less than one hundred (100) home inspections for compensation, or have been a registered/licensed contractor in good standing in any state for an aggregate of not less than five (5) years; and

(4) Have passed an examination approved or administered by the board. The examination may have been passed before the effective date of this chapter.

(b) After the effective date of this chapter the board shall issue a license to any person upon application, provided that the applicant meets:

(1) The requirements of subdivisions (a)(1), (2) and (4) of this section, and either:

(i) Has been engaged in the practice of home inspections for compensation for not less than one year prior to the effective date of this chapter and has performed not less than one hundred (100) home inspections for compensation prior to the effective date of this chapter; or

(ii) Is a registered/licensed contractor in good standing in any state for an aggregate of not less than five (5) years; or

(2) The requirements of subdivisions (a)(1) and (2) of this section, and has been engaged in the practice of home inspections for compensation for not less than two (2) years and performed not less than one hundred fifty (150) home inspections for compensation prior to July 1, 2006.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2003, ch. 282, § 2; P.L. 2007, ch. 228, § 3.)



Chapter 5-65.1-5 - Eligibility for licensure as associate home inspector.

§ 5-65.1-5 Eligibility for licensure as associate home inspector.  (a) To be eligible for licensure as an associate home inspector, an applicant shall fulfill the following requirements:

(1) Be of good moral character;

(2) Have successfully completed high school or its equivalent;

(3) Have assisted in not less than fifty (50) home inspections in the presence of a licensed home inspector; and

(4) Have passed an examination approved or administered by the board. The examination may have been passed before July 1, 2001.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-6 - Identification cards and mandatory disclosures.

§ 5-65.1-6 Identification cards and mandatory disclosures.  (a) Upon the issuance of a license by the board, an identification card shall also be issued to each licensed person.

(b) All licensees subject to the provisions of this chapter must include their license number on all advertising proposals, contracts, inspection reports, and invoices displayed in a conspicuous manner.

(c) Every written report of a home inspection provided to a client by a licensee must include:

(1) A notice that any complaints regarding the home inspection or the home inspector or associate home inspector who performed it may be directed to the board, and shall also include the current address and telephone number of the board.

(2) Where applicable, a disclosure that an inspection was performed by an associate home inspector.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-7 - Applicability.

§ 5-65.1-7 Applicability.  (a) Any person who conducts a home inspection as defined by this chapter shall be licensed pursuant to this chapter, and comply with all the requirements of this chapter and any subsequent rules or regulations promulgated by the board.

(b) The provisions of this chapter shall not apply to the following provided the person does not hold himself or herself out as a home inspector or one who performs home inspections as defined in this chapter:

(1) Any person who is employed by a governmental agency or public body and acting within the scope of that government employment;

(2) Any person regulated by the state as an architect, professional engineer, electrical contractor, or master plumber, who is acting within the scope of practice of his or her profession or occupation;

(3) Any state licensed real estate broker, broker-salesperson, or salesperson, who is acting within the scope of his or her profession;

(4) Any state licensed real estate appraiser or certified general or residential real estate appraiser, who is acting within the scope of his or her profession;

(5) Any person regulated by the state as an insurance adjuster, who is acting within the scope of his or her profession;

(6) Any person certified or registered as a pesticide applicator, who is acting within the scope of his or her profession;

(7) Any person performing an inspection under the supervision of a licensed home inspector for the purpose of meeting the requirements of subdivision (a)(3) of § 5-65.1-5 to qualify for licensure as an associate home inspector;

(8) Any person registered/licensed as a contractor in good standing in any state acting within the scope of his or her occupation and experience; and

(9) Any person conducting real estate inspections as a part of the insurance underwriting process.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-8 - Reciprocity.

§ 5-65.1-8 Reciprocity.  Upon payment to the board of the requisite fee and submission of a completed application approved by the board, the board shall issue a home inspector license to any person who:

(1) Holds a valid license issued by another state or possession of the United States or the District of Columbia, which has standards substantially equivalent to those of this state as determined by the board; or

(2) Is licensed in this state as a state certified real estate appraiser or to practice architecture or professional engineering, provided the person meets the requirements set forth in subdivisions (a)(1), (a)(2), and (a)(4) of § 5-65.1-4.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-9 - Fees.

§ 5-65.1-9 Fees.  (a) The board is empowered and directed to establish a fee schedule for the application, continuing education, examination and re-examination of applicants for licensing; provided, that the fee for home inspector and associate home inspector licenses, and all subsequent renewals shall be two hundred dollars ($200). All licenses issued by the board shall be valid for two (2) years.

(b) Any fees established, prescribed, or changed by the board shall be to the extent necessary to defray all proper expenses incurred by the board and any staff employed to administer this chapter, except that fees shall not be fixed at a level that will raise revenues in excess of the amount estimated to be so required.

(c) All fees and fines collected by the board shall be deposited as general revenues until June 30, 2008 and shall be allocated to provide sufficient resources to properly administer this program. Beginning July 1, 2008, all fees and fines collected by the board shall be deposited into a restricted receipt account and shall be allocated to provide sufficient resources to properly administer this program.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2003, ch. 282, § 2; P.L. 2007, ch. 228, § 3.)



Chapter 5-65.1-10 - Insurance requirements.

§ 5-65.1-10 Insurance requirements.  (a) Every licensed home inspector and associate home inspector shall secure, maintain, and file with the board a certificate of insurance for an errors and omissions policy and a certificate of insurance for a general liability policy; both shall be for a minimum amount of five hundred thousand dollars ($500,000) in the aggregate. These certificates must be valid from the date a license is issued until the license expires. This proof shall be deemed satisfactory if the policy is carried by the corporation, partnership or franchise for which the home inspector is a contracted employee and the home inspector or associate home inspector is specifically covered by such policy.

(b) Every proof of an errors and omissions or general liability policy required to be filed with the board shall not be effective unless it provides that the insurance may not be canceled until at least ten (10) days notice of intention to cancel or to not renew has been received in writing by the board.

(c) Failure of the licensee or corporation or partnership to maintain this insurance will result in the immediate loss of his or her license.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2003, ch. 282, § 2; P.L. 2007, ch. 228, § 3.)



Chapter 5-65.1-11 - Grounds for discipline  Injunctions.

§ 5-65.1-11 Grounds for discipline  Injunctions.  (a) After a hearing in accordance with the administrative regulations promulgated by the board, the board may revoke, suspend, or refuse to issue, reinstate, or reissue a license if the board determines that a licensee or applicant has:

(1) Disclosed any information concerning the results of the home inspection without the approval of a client or the client's representatives;

(2) Accepted compensation from more than one interested party for the same service without the consent of all interested parties;

(3) Accepted commissions or allowances, directly or indirectly, from other parties dealing with their client in connection with the inspection for which the licensee is responsible;

(4) Failed to promptly disclose to a client information about any business interest of the licensee which may affect the client in connection with the home inspection;

(5) Obtained a license or authorization to sit for an examination, as the case may be, through fraud, deception, or misrepresentation;

(6) Engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise, or false pretense;

(7) Engaged in gross negligence, gross malpractice, or gross incompetence;

(8) Engaged in repeated acts of negligence, malpractice, or incompetence;

(9) Engaged in professional or occupational misconduct as may be determined by the board;

(10) Been convicted of any crime involving moral turpitude or any crime relating adversely to the activity regulated by the board. For the purpose of this subsection a plea of guilty, or nolo contendere shall be deemed a conviction;

(11) Had his or her authority to engage in the activity regulated by the board revoked or suspended by any other state, agency or authority for reasons consistent with this section;

(12) Attempted to limit liability for negligent or wrongful errors or omissions by use of a clause within a performance contract that limits the damages for negligent or wrongful errors or omissions;

(13) Failed to provide a written report of the completed home inspection;

(14) Violated or failed to comply with any order of the board or provisions of this chapter or any rule or regulation promulgated and administered by the board pursuant to this chapter;

(15) Become incapable, for medical or any other material reason, of discharging the functions of a licensee in a manner consistent with the public's health, safety, and welfare;

(16) Failed to obtain or maintain the insurance required by § 5-65.1-10;

(17) Knowingly assisted an unlicensed person to act in violation of this chapter; or

(18) Failed to comply with the provisions of § 5-20.8-8.

(b) In addition to all other remedies, when it appears to the board that a person has engaged in, or is engaging in, any act, practice or transaction which violates the provisions of this chapter, the board may direct the attorney general to apply to the court for an injunction restraining the person from violating the provisions of this chapter.

(c) The board may, after a hearing, impose a fine in an amount not to exceed five thousand dollars ($5,000) for the first violation of this chapter, or any rules or regulations promulgated by the board.

(2) For each second violation of a particular subsection of this chapter or of a rule or regulation promulgated by the board, a fine not to exceed ten thousand dollars ($10,000) may be imposed after a hearing by the board.

(d) The board, may, in lieu of a fine or other sanction, order a licensee to attend continuing education courses as appropriate. Failure to adhere to the requirement could result in immediate revocation of a license.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2007, ch. 228, § 3.)



Chapter 5-65.1-12 - Licensing requirement and prohibitions.

§ 5-65.1-12 Licensing requirement and prohibitions.  (a) Any person who provides, presents, calls or represents himself or herself as a home inspector for compensation shall be licensed in accordance with the provisions of this chapter.

(b) No person, not licensed as a home inspector or associate home inspector, shall advertise or hold himself or herself out as a home inspector, or impersonate a home inspector or associate home inspector.

(c) No corporation, firm, association, or partnership shall engage in business as a home inspector or represent itself as an inspection company unless a licensed home inspector as provided in this chapter is continuously engaged in the supervision of its inspections.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2003, ch. 282, § 2.)



Chapter 5-65.1-13 - Violations  Penalties.

§ 5-65.1-13 Violations  Penalties.  (a) Any person who violates a final order of the board is deemed guilty of a misdemeanor and, upon conviction, may be imprisoned for a term not exceeding one year, or fined not more than one thousand dollars ($1,000) for each offense.

(b) In addition to any sentence or fine imposed by the court under subsection (a) of this section, the court may order a defendant to comply with any outstanding fine or fines previously imposed by the board pursuant to this chapter. A final order of the board may also be enforced in a civil contempt proceeding brought upon complaint in the district court.

History of Section.
(P.L. 2000, ch. 140, § 1.)



Chapter 5-65.1-14 - Home inspector appointments to the board.

§ 5-65.1-14 Home inspector appointments to the board.  Notwithstanding any provisions in § 5-65-14 to the contrary, for a period of one year after the effective date of this chapter the initial two (2) home inspectors appointed to the board shall not be required, at the time of their initial appointment, to be licensed under the provisions of this chapter, provided the appointed home inspectors have been engaged as home inspectors in this state for not less than five (5) years immediately preceding their appointment, and have performed not less than one thousand (1000) home inspections for compensation. Subsequent appointees to the board shall be licensed pursuant to this chapter and shall possess the foregoing minimum qualifications.

History of Section.
(P.L. 2000, ch. 140, § 1; P.L. 2007, ch. 228, § 3.)






Chapter 5-65.2 - Rhode Island Well Drilling Contractors Licensing Law

Chapter 5-65.2-1 - Short title. [Effective January 1, 2013.].

§ 5-65.2-1 Short title. [Effective January 1, 2013.].  This chapter shall be known and may be cited as the "Rhode Island Well Drilling Contractors Licensing Law".

History of Section.
(P.L. 2012, ch. 241, art. 17, § 6.)



Chapter 5-65.2-2 - Definitions. [Effective January 1, 2013.].

§ 5-65.2-2 Definitions. [Effective January 1, 2013.].  When used in this chapter:

(1) "Board" means the contractors' registration and licensing board.

(2) "Person" means an individual, partnership, corporation, association, or organization, or any combination thereof.

(3) "Well" means an artificial sanitary excavation or opening in the ground, by which groundwater can be obtained or through which it flows under natural pressure or is artificially withdrawn; and for the purposes of this chapter attached as an appurtenance to a building or structure.

(4) "Well drilling contractor" means a person who engages in well drilling; including the installation of pumps as provided herein.

(5) "Well drilling" means and includes the industry, procedure and all operations engaged in by any person, full-time or part-time, for compensation or otherwise, to obtain water from a well or wells by drilling, or other methods, for any purpose or use.

History of Section.
(P.L. 2012, ch. 241, art. 17, § 6.)



Chapter 5-65.2-3 - Licensing procedure. [Effective January 1, 2013.].

§ 5-65.2-3 Licensing procedure. [Effective January 1, 2013.].  (a) In addition to the provisions of chapter 5-65, the contractors' registration and licensing board is authorized to establish a program to license well drilling contractors to ensure persons performing well drilling work as properly qualified to conduct the work. On or before January 1, 2014, the board shall promulgate regulations to establish a licensing program that provides for appropriate categories of well drilling work to ensure proper qualifications pertaining to the use of different equipment and approaches to install wells and well pumps, and that will allow the well drilling contractor to fulfill the registration requirements of 5-65 through the licensing program. Upon promulgation of applicable regulations, the license issued by the board to a well drilling contractor shall serve to fulfill the contractor registration requirements of chapter 5-65.

(b) Pursuant to board regulations, all persons seeking to be qualified as a licensed well drilling professional shall submit an application to the contractors' registration and licensing board on the form or forms that the board requires. As specified by the board, the application shall include the following information:

(1) The name of the applicant;

(2) The business address of the applicant;

(3) The mailing address of the applicant;

(4) The telephone number of the applicant;

(5) Any registration number and/or other license numbers issued by the state, or any city or town;

(6) A statement of the skills, training and experience of the applicant sufficient to ensure public safety, health and welfare; and

(7) Agent of service for out-of-state contractors.

(c) To be eligible for licensure as a well drilling contractor an applicant shall also fulfill the following requirements:

(1) Be of good moral character;

(2) Pass appropriate examinations approved or administered by the contractors' registration and licensing board unless otherwise exempted in accordance with subsection 5-65-3(g) and has met all the requirements of the rules and regulations established by the board;

(3) Be in good standing with the contractors' registration and licensing board;

(4) Take ten (10) hours continuing education per year as set forth and recognized by the contractors' registration and licensing board;

(d) The contractors' registration and licensing board is authorized to adopt rules and regulations pursuant to the Administrative Procedures Act, chapter 35 of title 42, necessary to effectuate the purpose of this chapter. Rules and regulations shall provide a fine schedule, which will establish grounds for discipline for license holders or non-licensed contractors. Fines shall be structured not to exceed five thousand ($5,000) dollars per day per offense for conduct injurious to the welfare of the public as well as those required pursuant to § 5-65-10.

(e) Any person applying for a license or registration and making any material misstatement as to his or her experience or other qualifications, or any person, firm, or corporation subscribing to or vouching for any misstatement shall be subject to the discipline and penalties provided in § 5-65-10.

(f) No corporation, firm, association, or partnership shall engage in the business of well drilling or represent itself as a well drilling contractor unless a licensed commercial well drilling professional as provided in this chapter is continuously engaged in the supervision of its well drilling work, provided that the well drilling professional is a general partner or an officer and shareholder in the firm or corporation. If the license holder dies or otherwise becomes incapacitated, the corporation, firm, or association shall be allowed to continue to operate until the next examination shall be given or such times as the board shall see fit. In no event, shall the corporation, firm, association, or partnership continue to operate longer than twelve (12) months or in accordance with the board's established rules and regulations without satisfying the license requirements of this chapter.

(g) Those well drilling contractors who were previously registered with the department of environmental management, and remain in good standing as of December 31, 2012, and that were previously exempted from fulfilling the testing requirements required for registration by the department shall also be exempt form the testing requirements set forth in this chapter.

History of Section.
(P.L. 2012, ch. 241, art. 17, § 6.)



Chapter 5-65.2-4 - Fees. [Effective January 1, 2013.].

§ 5-65.2-4 Fees. [Effective January 1, 2013.].  All persons seeking a well drilling professional license shall submit a payment in the amount of two hundred dollars ($200), which shall support the licensing program, representing a license fee. All fines and fees collected pursuant to this chapter shall be deposited into a restricted receipt account for the exclusive use of supporting programs established by the board.

History of Section.
(P.L. 2012, ch. 241, art. 17, § 6.)






Chapter 5-66 - Debt Pooling



Chapter 5-67 - Pawtucket  Business Registration

Chapter 5-67-1 - Registration required.

§ 5-67-1 Registration required.  (a) The city of Pawtucket may, by ordinance, require each person, persons, corporation, partnership, or other business organization operated for profit, prior to transacting or conducting business from any situs in the city, to obtain a registration certificate stating the name under which the person or persons, corporation, partnership or other business organization is conducted or transacted, its business address and a specific description of the business activity.

(2) The registration certificate which is issued prior to transacting or conducting business from any situs in the city shall be issued without the imposition of a filing fee. In addition, there shall be no general requirement that a registration certificate shall be renewed annually. Renewal of a registration certificate shall be required only when there is a change in the situs as originally designated and filed.

(b) No ordinance passed under this section shall take effect until thirty (30) days after its final passage.

(2) No person or persons, corporation, partnership, or other business organization with less than one thousand dollars ($1,000) of tangible property shall be required to register under this chapter.

(c) Any ordinance passed under this section shall be deemed as retroactive in its application so that it applies to each person, persons, corporation, partnership, or other business organization already transacting or conducting business from any situs in the city.

History of Section.
(P.L. 1992, ch. 296, § 1.)



Chapter 5-67-2 - Penalties.

§ 5-67-2 Penalties.  Any person or persons, corporation, partnership or other business organization carrying on, conducting, or transacting business as previously stated who fails to comply with the provisions of this chapter shall be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1992, ch. 296, § 1.)






Chapter 5-67.1 - North Smithfield  Business Registration

Chapter 5-67.1-1 - Registration required.

§ 5-67.1-1 Registration required.  (a) The town of North Smithfield may, by ordinance, require each person, persons, corporation, partnership, or other business organization that is physically located in the town of North Smithfield and is operated for profit, to obtain a registration certificate stating the name under which the person or persons, corporation, partnership or other business organization is conducted or transacted, its business address and a specific description of the business activity. Any person, persons, corporation, partnership or other business organization already licensed by the town of North Smithfield, and that is working within the purview of the license issued by the town, shall be exempt from the registration requirement under this chapter.

(2) The registration certificate shall be filed with the town clerk by March 15, 2005 together with a twenty-five dollar ($25.00) filing fee. In addition, there shall be the general requirement that a registration certificate shall be renewed annually by December 1 of each calendar year together with a twenty-five dollar ($25.00) filing fee beginning December 1, 2005.

(b) No ordinance passed pursuant to this section shall take effect until thirty (30) days after its final passage.

(c) Any ordinance passed under this section shall be deemed as retroactive, in its application so that it applies to each person, persons, corporation, partnership, or other business organization already transacting or conducting business from any situs in the town.

History of Section.
(P.L. 2005, ch. 24, § 1; P.L. 2005, ch. 101, § 1.)



Chapter 5-67.1-2 - Penalties.

§ 5-67.1-2 Penalties.  Any person or persons, corporation, partnership or other business organization carrying on, conducting, or transacting business as previously stated who fails to comply with the provisions of this chapter shall be fined in an amount not exceeding five hundred dollars ($500).

History of Section.
(P.L. 2005, ch. 24, § 1; P.L. 2005, ch. 101, § 1.)






Chapter 5-68 - Board of Radiologic Technology



Chapter 5-68.1 - Radiologic Technologists

Chapter 5-68.1-1 - Purpose.

§ 5-68.1-1 Purpose.  The purpose of this chapter is to establish standards of education, training and experience, and to require the licensure of radiologic technologists.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-2 - Definitions.

§ 5-68.1-2 Definitions.  As used in this chapter:

(1) "Authorized user" means a licensed practitioner who meets the training and experience requirements defined in rules and regulations promulgated pursuant to chapter 23-1.3.

(2) "Board" means the board of radiologic technology.

(3) "Department" means the Rhode Island department of health.

(4) "Director" means the director of the Rhode Island department of health.

(5) "Financial interest" means being:

(i) A licensed practitioner of radiologic technology; or

(ii) A person who deals in goods and services that are uniquely related to the practice of radiologic technology; or

(iii) A person who has invested anything of value in a business that provides radiologic technology services.

(6) "License" means a license issued by the director to practice radiologic technology.

(7) "Licensed practitioner" means an individual licensed to practice medicine, chiropractic, or podiatry, or an individual licensed as a registered nurse practitioner or physician assistant in this state.

(8) "Medical physicist" means an individual, other than a licensed practitioner, who practices independently one or more of the subfields of medical physics, and is registered or licensed under rules and regulations promulgated pursuant to section 23-1.3

(9) "National organization" means a professional association or registry, approved by the director, that examines, registers, certifies or approves individuals and education programs relating to operators of sources of radiation.

(10) "Nuclear medicine technologist" means an individual, other than a licensed practitioner, who compounds, calibrates, dispenses and administers radiopharmaceuticals, pharmaceuticals, and radionuclides under the general supervision of an authorized user for benefit of performing a comprehensive scope of nuclear medicine procedures, and who has met and continues to meet the licensure standards of this chapter.

(11) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state or any other state, or political subdivision of any agency thereof and any legal successor, representative, agent or agency of the foregoing.

(12) "Radiation therapist" means an individual, other than a licensed practitioner, who utilizes ionizing radiation under the general supervision of an authorized user for the planning and delivery of therapeutic procedures, and who has met and continues to meet the licensure standards of this chapter.

(13) "Radiology technologist" also known as a "radiographer" means an individual, other than a licensed practitioner, who performs a comprehensive scope of diagnostic radiologic procedures under the general supervision of a licensed practitioner using external ionizing radiation, resulting in radiographic or digital images, and who has met and continues to meet the licensure standard of this chapter.

(14) "Radiologist" means a licensed practitioner specializing in radiology who is certified by or eligible for certification by the American Board of Radiology or the American Osteopathic Board of Radiology, the British Royal College of Radiology, or the Canadian College of Physicians and Surgeons.

(15) "Radiologist assistant" means an individual, other than a licensed practitioner, who performs as an advanced level radiologic technologist and works under the general supervision of a radiologist to enhance patient care by assisting the radiologist in the medical imaging environment, and who has met and continues to meet the licensure standards of this chapter.

(16) "Source of radiation" means any substance or device emitting or capable of producing ionizing radiation, for the purpose of performing therapeutic or diagnostic radiologic procedures on human beings.

(17) "Student" means an individual enrolled in a course of study for medicine or radiologic technology.

(18) "Supervision" means and includes:

(i) "Direct supervision" means supervision and control by a licensed practitioner who assumes legal liability for the services rendered by the radiologic technologist, which supervision requires the physical presence of the licensed practitioner for consultation and direction of the actions of the radiologic technologist.

(ii) "General supervision" means supervision whereby a licensed practitioner, who assumes legal liability for the services rendered, authorizes the services to be performed by the radiologic technologist, which supervision, except in cases of emergency, requires the easy availability or physical presence of the licensed practitioner for consultation and direction of the actions of the radiologic technologist.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-3 - Board  Composition  Appointment and terms of members.

§ 5-68.1-3 Board  Composition  Appointment and terms of members.  (a) Within the Rhode Island department of health there shall be a board of radiologic technology consisting of seven (7) members as follows:

(1) One member shall be a member of the public who has no financial interest in radiologic technology other than as a consumer or possible consumer of its services. They shall have no financial interest personally or through a spouse.

(2) Two (2) members of the board shall be licensed practitioners, one of whom shall be a radiologist who utilizes ionizing radiation in the normal course of his or her practice. Nominations for the licensed practitioner board members shall be submitted by the Rhode Island Medical Society and the Rhode Island Radiological Society to the director for approval.

(3) Three (3) members of the board shall be licensed under this chapter. One shall be from radiography, one shall be from nuclear medicine, and one shall be from radiation therapy.

(ii) The director shall appoint as radiologic technologist members of the board, individuals currently practicing as registered radiologic technologists in Rhode Island.

(4) One member shall be a representative of the hospital association who shall be nominated by the Hospital Association of Rhode Island and submitted to the director for approval.

(5) The director, with the approval of the governor, shall make appointments for a three (3) year term, but no individual shall serve more than two (2) consecutive terms. Members of the board as of the effective date of this chapter, who were previously appointed pursuant to § 5-68-4, shall continue to serve for the remainder of their appointed term.

(ii) In the event of a vacancy in one of the positions, the director, with the approval of the governor, may appoint an individual who shall fill the unexpired term.

(6) The board shall meet during the first month of each calendar year to select a chairperson and for other purposes. At least one additional meeting shall be held during each calendar year. Meetings may also be called at any time by the chairperson, the director or by written request of two (2) members of the board. A majority of the fully authorized board constitutes a quorum.

(b) The duties of the board shall be as follows:

(1) To evaluate the qualifications of applicants and review the required examination results administered by a testing agency approved by the board;

(2) To recommend to the director the issuance of licenses to applicants who meet the requirements of this chapter;

(3) To administer, coordinate and enforce the provisions of this chapter and investigate persons engaging in practices that may violate the provisions of the chapter;

(4) To recommend to the director the denial or revocation of licenses to practice radiologic technology as provided in this chapter; and

(5) To recommend to the director adoption of rules and regulations pursuant to this chapter.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-4 - License required.

§ 5-68.1-4 License required.  (a) No individual shall practice radiologic technology or shall represent themselves as practicing radiologic technology, unless they are licensed under this chapter. The provisions of this section do not apply to:

(1) A licensed practitioner when practicing within his or her field of expertise.

(2) A student of medicine, when under the general supervision of an instructor who is a radiologist and when acting within the scope of practice.

(3) A dentist, licensed dental hygienist or certified dental assistant when practicing within his or her field of expertise.

(4) A podiatry assistant who has received a "certificate of completion" from the Community College of Rhode Island or other equivalent training approved by the board, after having taken and passed the course on "radiography for podiatry assistance" and when acting within the practice of podiatry.

(5) A medical physicist when practicing within his or her field of expertise.

(b) Nothing in this chapter is intended to limit, preclude or interfere with the practice of persons and health care providers licensed by appropriate agencies of Rhode Island.

(c) This chapter does not prohibit an individual enrolled in an approved school of radiologic technology, under the direct supervision of a radiologist or a licensed radiologic technologist, from performing those duties essential for completion of a student's clinical service.

(d) This chapter is not intended to supersede the mammography rules and regulations promulgated pursuant to § 23-17-32.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-5 - Licensure standards.

§ 5-68.1-5 Licensure standards.  (a) The director shall develop standards for licensure of the following categories of radiologic technology:

(1) Radiographer;

(2) Nuclear medicine technologist;

(3) Radiation therapist; and

(4) Radiologist assistant.

(b) The director may promulgate rules and regulations which authorize additional categories of licensure, consistent with a radiologic technology certification established by the American Registry of Radiologic Technologists, the Nuclear Medicine Technology Certification Board or other national organization.

(c) The director may promulgate rules and regulations that establish requirements for radiologic technologist authorization to operate hybrid imaging modalities, including, but not limited to, a combination nuclear medicine-computed tomography device.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-6 - Licensing by training and examination.

§ 5-68.1-6 Licensing by training and examination.  (a) Any individual desiring to become a licensed radiologic technologist shall make application to the board on a written form and in the manner that the board prescribes, shall pay all the required application fees and shall furnish evidence to the board that the applicant:

(1) Has successfully completed a training program approved by the board;

(2) Has passed the appropriate examination(s) given by the American Registry of Radiologic Technologists, the Nuclear Medicine Technology Certification Board or other national organization specified in rules and regulations adopted pursuant to this chapter; and

(b) Graduate practice. Any graduate of a training program approved by the board who has filed a completed application (including all documents except for examination scores) for licensing shall be recognized, upon receiving a receipt from the director, as a graduate technologist for a period not to exceed ninety (90) days from the date on the application fee receipt.

(1) This receipt shall authorize the applicant to practice that branch of radiologic technology specified on the application until the results of the exam are distributed and acted upon by the board, but in no case shall the authorized period exceed ninety (90) days. During this authorized period, the applicant shall identify him or herself only as a "graduate technologist."

(2) If the applicant fails to take the examination and receive a license, as specified in subsection 5-68.1-6(a), during this authorized ninety (90) day period or fails to pass the examination, all authorization to practice as a graduate technologist shall immediately become null and void.

(3) Authorization to practice as a graduate technologist shall only be granted by the board to an individual for a single period not to exceed ninety (90) days, and shall not be extended or renewed.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-7 - Licensing by endorsement.

§ 5-68.1-7 Licensing by endorsement.  Any individual desiring to become a licensed radiologic technologist by endorsement shall make application to the board on a written form and in a manner that the board prescribes and shall pay all the required application fees. The applicant shall also furnish evidence to the board that he or she holds a current certificate, license or registration to practice radiologic technology in another state, and the requirements for such certificate, license or registration, as determined by the board, are substantially equivalent to those established under this chapter, and rules and regulations promulgated pursuant to this chapter.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-8 - Other licensing provisions.

§ 5-68.1-8 Other licensing provisions.  (a) Each radiologic technologist license issued by the director shall only specify one category of radiologic technology. An individual qualified to practice more than one category of radiologic technology shall submit a separate application for each category to be licensed. Each radiologic technologist license issued by the director shall indicate, as appropriate, that the individual is a licensed radiographer, a licensed nuclear medicine technologist, a licensed radiation therapist, a licensed radiologist assistant or other category of radiologic technology license established by the director pursuant to subsection 5-68.1-5(c).

(b) Unless licensed as a radiologic technologist pursuant to this chapter, no individual shall use any title or abbreviation to indicate that the individual is a licensed radiologic technologist.

(1) An individual holding a license as a radiographer may use the title "Licensed Radiologic Technologist-Radiographer" or the letters "LRT-R" after his or her name.

(2) An individual holding a license as a radiation therapy technologist may use the title "Licensed Radiologic Technologist-Therapy" or the letters "LRT-T" after his or her name.

(3) An individual holding a license as a nuclear medicine technologist may use the title "Licensed Radiologic Technologist-Nuclear Medicine" or the letters "LRT-N" after his or her name.

(4) An individual holding a license as a radiologist assistant may use the title "Licensed Radiologist Assistant" or the letters "LRA" after his or her name.

(c) A valid license issued pursuant to this chapter shall be carried on the person of the radiologic technologist while performing the duties for which the license is required.

(d) Licenses, with the exception of initial licenses, shall be issued for a period of two (2) years.

(e) The director shall promulgate rules and regulations which specify a renewal date for all licenses issued pursuant to this chapter.

(f) The director shall promulgate rules and regulations which specify the minimum continuing education credits required for renewal of a radiologic technologist license. Failure to attest to completion of the minimum continuing education credits shall constitute grounds for revocation, suspension or refusal to renew the license.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-9 - Special requirements pertaining to licensure of radiologist assistants.

§ 5-68.1-9 Special requirements pertaining to licensure of radiologist assistants.  (a) The director shall promulgate rules and regulations that delineate the specific duties allowed for a licensed radiologist assistant. These duties shall be consistent with guidelines adopted by the American College of Radiology, the American Society of Radiologic Technologists and the American Registry of Radiologic Technologists, with the level of supervision required by such guidelines.

(b) A licensed radiologist assistant is specifically not authorized to:

(1) Perform nuclear medicine or radiation therapy procedures unless currently licensed and trained to perform those duties under the individual's nuclear medicine technologist or radiation therapy technologist license;

(2) Interpret images;

(3) Make diagnoses; and

(4) Prescribe medications or therapies.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-10 - Fees.

§ 5-68.1-10 Fees.  (a) The director, in consultation with the board, shall establish an initial application fee as set forth in § 23-1-54 and a license renewal fee that shall be prescribed in rules and regulations promulgated pursuant to § 5-68.1-15.

(b) The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited in the general fund as general revenues.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2; P.L. 2012, ch. 241, art. 9, § 26.)



Chapter 5-68.1-11 - Denial, suspension, revocation and reinstatement of licenses.

§ 5-68.1-11 Denial, suspension, revocation and reinstatement of licenses.  (a) The board may recommend refusal, suspension or revocation of any license, in accordance with the provisions of section 42-35, for any of the following causes:

(1) Having a certificate, license or registration to practice radiologic technology revoked, suspended, or otherwise acted against, including being denied certification by a national organization, by a specialty board recognized by the director, or by a certification authority of another state, territory or country;

(2) Fraud in the procurement of any license under this chapter, including, but not limited to, impersonating or acting a proxy for an applicant in an examination for licensure in the field of radiologic technology;

(3) Being convicted or found guilty, regardless of adjudication, in any jurisdiction of a crime that directly relates to the practice of radiologic technology or to the ability to practice radiologic technology. Pleading nolo contendere shall be considered a conviction for the purpose of this provision.

(4) Incompetence or engaging in negligent or unprofessional conduct, which includes, but is not limited to, any departure from, or the failure to conform to, the standards of practice of radiologic technology as established by the director, in which case actual injury need not be established;

(5) Being unable to practice radiologic technology with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or other materials or as a result of any mental or physical condition. A licensee affected under this paragraph shall, at reasonable intervals, be afforded an opportunity to demonstrate that he or she can resume the competent practice of radiologic technology with reasonable skill and safety.

(6) Making or filing a false report or record that the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing such filing or inducing another to so. Such reports or records include only those reports or records which are signed in the capacity of the licensee.

(7) Violating, or aiding or abetting any person to violate, any provision of this chapter, any rule or regulation promulgated pursuant to this chapter, or any lawful order of the director previously entered in a disciplinary proceeding or failing to comply with a lawfully issued subpoena of the director.

(b) Five (5) years from the date of revocation of a license under this chapter, application may be made for reinstatement, restoration or modification of probation. The board has the discretion to accept or reject any application for the reinstatement.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-12 - Grounds for discipline without hearing.

§ 5-68.1-12 Grounds for discipline without hearing.  The director may temporarily suspend the license of a radiologic technologist without a hearing if the director finds that evidence in his or her possession indicates that a radiologic technologist's continuation in practice would constitute an immediate danger to the public. In the event that the director temporarily suspends the license of a radiologic technologist without a hearing, a hearing by the board must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-13 - Appeals from board or director.

§ 5-68.1-13 Appeals from board or director.  An appeal from any decision or order of the board or director may be taken in accordance with the provisions of chapter 42-35.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-14 - Penalties.

§ 5-68.1-14 Penalties.  A violation of any provision of this chapter shall be punishable by a civil fine of not less than three hundred dollars ($300) for the first offense. Each subsequent offense shall be punishable by a fine of not less than five hundred dollars ($500).

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-15 - Rules and regulations.

§ 5-68.1-15 Rules and regulations.  The director is authorized to promulgate rules and regulations as are in accord with the purposes of this chapter, and in accordance with the provisions of chapter 42-35.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)



Chapter 5-68.1-16 - Severability.

§ 5-68.1-16 Severability.  If any provision of this chapter, or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation, and the application of this provision to other persons or circumstances, shall not be affected.

History of Section.
(P.L. 2010, ch. 137, § 2; P.L. 2010, ch. 139, § 2.)






Chapter 5-69 - License Procedure for Chemical Dependency Professionals

Chapter 5-69-1 - Short title.

§ 5-69-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Chemical Dependency Professional Act".

History of Section.
(P.L. 1994, ch. 117, § 1.)



Chapter 5-69-2 - Definitions.

§ 5-69-2 Definitions.  As used in this chapter:

(1) "ACDP" means an advanced chemical dependency professional certification as per the Rhode Island board for certification of chemical dependency professionals requirements.

(2) "ACDP II" means an advanced chemical dependency professional II certification as per the International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse. "ICRC/AODA".

(3) "Advertise" includes, but is not limited to, the issuing or causing to be distributed any card, sign, or device to any person; or the causing, permitting, or allowing any sign or marking on or in any building or structure, or in any newspaper or magazine or in any directory, or on radio or television, or by the use of any other means designed to secure public attention.

(4) "Approved continuing education" means research and training programs, college and university courses, in-service training programs, seminars and conferences designed to maintain and enhance the skills of substance abuse counselors or clinical supervisors and which are recognized by the ICRC/AODA member board.

(5) "CDCS" means chemical dependency clinical supervisor.

(6) "Clergy" includes any minister, priest, rabbi, Christian Science practitioner, or any other similar religious counselor.

(7) "Continuum of care network" means public and private substance abuse care agencies such as detoxification centers, emergency rooms, hospitals, treatment centers, outpatient and day treatment clinics, and community residences for substance abusers. The services employs or refers to medical, psychological, health, and counseling professions that treat substance abuse and related concerns.

(8) "Department" means the Rhode Island department of health.

(9) "Director" means the director of the Rhode Island department of health.

(10) "Documented professional work experience" means the ICRC/AODA member board approved form completed by employer or approved supervisor verifying dates of employment and responsibilities.

(11) "Experience" means six thousand (6,000) hours of supervised practice of chemical dependency counseling in a department of mental health, retardation, and hospitals licensed or ICRC/AODA member board approved facility during a sixty (60) month period of time immediately preceding the date of application for licensure.

(12) "ICRC/AODA" means International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse.

(13) "Licensed chemical dependency clinical supervisor" means an individual licensed by the department of health to practice and supervise substance abuse counseling and who meets the qualification established in this section.

(14) "Licensed chemical dependency professional" means an individual licensed by the department of health to practice substance abuse counseling and who meets the qualifications established in this section.

(15) "Licensing board" or "board" means the board of licensing for chemical dependency professionals.

(16) "Member Board" means the Rhode Island Board for Certification of Chemical Dependency Professionals.

(17) "Practice of substance abuse counseling" means rendering or offering to render professional service for any fee, monetary or otherwise, documented to individuals, families or groups. Those professional services include the application of the ICRC/AODA specific knowledge, skills, counseling theory, and application of techniques to define goals and develop a treatment plan of action aimed toward the prevention, education, or treatment in the recovery process of substance abuse within the continuum of care service network. The practice further includes, but is not limited to, networking and making referrals to medical, social services, psychological, psychiatric, and/or legal resources when indicated.

(18) "Recognized education institution" means any educational institution, which grants an associate, bachelor, masters, or doctoral degree and which is recognized by the board, or by a nationally or regionally recognized educational or professional accrediting organization.

(19) "Substance abuse" means addictive (chronic or habitual) consumption, injection, inhalation, or behavior of/with substance (such as alcohol and drugs), progressively injuring and afflicting the user's psychological, physical, social, economical, and/or spiritual functioning.

(20) "Supervision" means no less than one hour per week and consists of individual or group supervision with a clinician licensed or certified in substance abuse counseling with education, supervisory experience, and ethics approved by the ICRC/AODA member.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-3 - Title and practice regulation.

§ 5-69-3 Title and practice regulation.  (a) Any individual licensed under this chapter may use the title "licensed chemical dependency professional" and the abbreviation "LCDP" or the title "licensed chemical dependency clinical supervisor" and the abbreviation "LCDCS" provided that the title and abbreviation shall correspond to the license held pursuant to this chapter.

(b) No individual shall represent herself or himself as a "licensed chemical dependency professional", "LCDP" "licensed chemical dependency clinical supervisor", "LCDCS" unless she or he is licensed as a "licensed chemical dependency professional" or "licensed chemical dependency clinical supervisor" pursuant to this chapter and provided that the title and abbreviation shall correspond to the licensed help pursuant to this chapter.

(c) Those presently holding the title "advanced chemical dependency professional", advanced chemical dependency professional II and/or "licensed chemical dependency clinical supervisor" shall qualify for licensure as a "licensed chemical dependency professional" and/or "licensed chemical dependency clinical supervisor". These applications must be received within ninety (90) days of the effective date of this chapter. The regular licensing fee of fifty dollars ($50.00) shall apply.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-4 - Licensed chemical dependency professional/licensed chemical dependency supervisor privilege exemptions.

§ 5-69-4 Licensed chemical dependency professional/licensed chemical dependency supervisor privilege exemptions.  (a) No licensee under this chapter or an employee of a licensee may disclose any information acquired from clients or persons consulting with the licensee to render professional services except under provisions of the federal regulation 42 CFR part 2.

(b) The provisions of this chapter do not apply to the following individuals:

(1) Qualified members of other professions or occupations engaging in practices similar in nature to chemical dependency counseling; provided, that they are authorized by the laws of this state to engage in these practices, do not represent themselves as a "licensed chemical dependency professional" or "licensed chemical dependency clinical supervisor";

(2) Students/counselors engaged in entry level internships in a department of mental health, retardation, and hospitals licensed or an ICRC/AODA member board approved facility; provided, that the student/counselor are practicing as part of supervised work or course of study and designated by the titles as "counselor intern," "counselor," or "chemical dependency professional student" or others clearly indicating training status;

(3) Nothing in this section shall be construed to prevent members of the clergy, peer group, or self-help groups from performing peer counseling or self-help activities which may be, wholly or in part, included as a defined professional service as cited in § 5-69-2; provided, that no members of peer group or self-help groups may use a title stating or implying that they are a licensed chemical dependency professional or a licensed chemical dependency clinical supervisor unless licensed under the provisions of this chapter.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-5 - Agency powers.

§ 5-69-5 Agency powers.  The department shall promulgate rules and regulations that are reasonably necessary for the administration of this chapter and to further its purposes. The department shall, on recommendation of the licensing board, issue licenses to those qualified under this chapter. The director of the department of health may issue additional levels of licensing that may be developed, approved, or adopted by both the licensing board and the ICRC/AODA member board.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-6 - Licensing board.

§ 5-69-6 Licensing board.  (a) Within the department there shall be established a board of licensing for chemical dependency professionals. The governor shall appoint a licensing board consisting of seven (7) members.

(b) Of the seven (7) licensing board members, three (3) shall be licensed under this chapter;

(2) Licensing board members shall be:

(i) Two (2) members appointed by the governor shall be representatives of groups that reflect demographics of person(s) served;

(ii) Three (3) members shall represent the licensed professionals appointed by the director of health;

(iii) One member shall be an active member or administrator of the Rhode Island board for certification of chemical dependency professionals appointed by the director of health;

(iv) One member shall be a consumer advocate from an established substance abuse recovery consumer advocacy group appointed by the director of health.

(3) Licensing board members shall serve without compensation.

(4) Each licensing board member shall take and subscribe to the oath of affirmation prescribed by law and shall file this oath in the office of the secretary of state.

(5) The term of office shall be three (3) years, except that of the members of the first licensing board. Three (3) shall be appointed for a term of one year, three (3) for a term of two (2) years, three (3) for a term of three (3) years. At least one member representing the general public, and one member representing a minority group, as defined by the federal Department of Health, Education, and Welfare, shall be appointed for the initial term of three (3) full years. Successors to these licensing board positions shall be appointed for a term of three (3) years each, except that any person appointed to fill a vacancy shall be for the unexpired term of office. Upon expiration of the term of office, a member shall continueto serve until a successor is appointed and qualified. No person shall be appointed for more than two (2) consecutive three (3) year terms.

(6) The governor may remove any member of the licensing board for neglect of duty, malfeasance, conviction of a felony or a crime of moral turpitude while in office or for lack of attendance/participation in board meetings. No licensing board member shall participate in any matter before the licensing board in which pecuniary interest, personal bias, or other similar conflicts of interests is established.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-7 - Powers and duties of the licensing board.

§ 5-69-7 Powers and duties of the licensing board.  (a) The organization, meeting, and management of the licensing board shall be established by regulations promulgated by the department of health.

(b) In addition to duties set forth in this chapter, the licensing board shall:

(1) Examine and pass on the qualifications of all applicants identified by the ICRC/AODA member board that all standards have been successfully completed for licensure under this chapter, and recommend to the director that a license shall be issued to each qualified successful applicant, attesting to the applicant's professional qualification to practice as a "licensed chemical dependency professional" or a "licensed chemical dependency clinical supervisor";

(2) Recommend that the director adopt rules and regulations that set ICRC/AODA professional practice standards for licensed chemical dependency professionals and licensed chemical dependency clinical supervisors;

(3) Recommend modifications or amendments deemed necessary to effectuate its purpose;

(4) Be responsible for making recommendations to the director concerning all disciplinary functions carried out regarding all licenses under this chapter;

(5) Have any other powers required to carry out the provisions of this chapter.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-8 - Licenses.

§ 5-69-8 Licenses.  (a) The department shall issue the appropriate license to applicants who meet the qualifications for the license as specified:

(1) "Licensed chemical dependency professional". Any individual desiring to obtain a license as a licensed chemical dependency professional shall be currently certified as an advanced chemical dependency professional or advanced chemical dependency professional II in accord with the ICRC/AODA member board standards, as a prerequisite for submitting the application to the licensing board.

(2) "Licensed chemical dependency clinical supervisor". Any individual desiring to obtain a license as a licensed chemical dependency clinical supervisor shall be currently certified as an advanced chemical dependency professional or advanced chemical dependency professional II, shall have completed the ICRC/AODA member board standards for chemical dependency clinical supervisor, and shall submit an application to the licensing board.

(3) Other. An applicant having a comparable license, certification, or reciprocity within Rhode Island or from another state or territory of the United States that imposes qualifications substantially similar to those of this chapter, as determined by the licensing board.

(b) In addition to the qualifications listed in this section, an applicant for any of these titles must prove to the licensing board's satisfaction:

(1) Good moral character that is a continuing requirement for licensure;

(2) United States citizenship or status as a legal resident alien;

(3) Absence of a sanction from the National Association of Alcohol and Drug Abuse Counselors, or ICRC/AODA member board sanction for violation of the code of ethics, or other related state board which shall be waived by the board upon presentation of satisfactory evidence that the sanction does not impair the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that his or her sanction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(4) Absence of conviction of a felony, which shall be waived by the board upon presentation of satisfactory evidence that the conviction does not impair the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that his or her conviction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(5) That the applicant has not been declared mentally incompetent by any court, and if the decree has ever been rendered, that there has been a subsequent court determination that the applicant is competent; and

(6) Freedom from use of any controlled substance or any alcoholic beverages to the extent that the use impairs the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that he or she is free from use of any controlled substance or any alcoholic beverages that impair his or her ability to conduct with safety to the public the practice authorized by this license.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-9 - Fees and renewal.

§ 5-69-9 Fees and renewal.  The non-refundable application fee for licensure shall be as set forth in § 23-1-54. Licenses shall be renewed every two (2) years on October first of even numbered years upon payment of a fee as set forth in § 23-1-54, compliance with ICRC/AODA member board requirements, and compliance with any additional requirements that the licensing board may promulgate. The requirements may include the establishment of standards for continuing education.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1; P.L. 2012, ch. 241, art. 9, § 27.)



Chapter 5-69-10 - Licensed professionals discipline.

§ 5-69-10 Licensed professionals discipline.  Licensees subject to this chapter shall conduct their activities, services, and practice in accordance with this chapter and with any rules promulgated pursuant to this chapter. The licensing board may recommend to the director refusal to grant a license to, or to suspend, revoke, condition, limit, qualify, or restrict the license of any individual who the licensing board or its designee, after a hearing, determines:

(1) Is incompetent to practice under the provisions of this chapter, or is found to engage in the practice of chemical dependency counseling and/or supervision in a manner harmful or dangerous to a client or to the public;

(2) Has obtained or attempted to obtain a license, or renewal, by bribery or fraudulent representation;

(3) Has knowingly made a false statement on a form required by the licensing board;

(4) Has failed to obtain the continuing education credits necessary for re-licensing;

(5) Has engaged in sexual relations with a current client, solicited sexual relations with a current client, or committed an act of sexual abuse, or sexual misconduct with a current client;

(6) Has failed to remain free from the use of any controlled substance or any alcoholic beverages to the extent that the use impairs the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that he or she is free from use of any controlled substance or any alcoholic beverages that impair his or her ability to conduct with safety to the public the practice authorized by this license;

(7) Has been convicted of a felony, which shall be waived by the board upon presentation of satisfactory evidence that the conviction does not impair the ability of the person to conduct with safety to the public the practice authorized by this license. The applicant shall bear the burden of proving that his or her conviction does not impair his or her ability to conduct with safety to the public the practice authorized by this license;

(8) Has disciplinary action pending or has revocation, suspension, or probation taken against the licensee in Rhode Island or another state or territory of these United States;

(9) Has failed to maintain confidentiality per federal regulation 42 CFR part 2;

(10) Has engaged in false or misleading advertising;

(11) Has a mental disability which significantly impairs the ability or judgment (the order of a court that the licensee is in need of mental treatment for incompetency shall continue the mental disability); and

(12) Has violated any of the provisions of this chapter, or the provisions of any code of ethics adopted by the licensing board.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13.)



Chapter 5-69-11 - Complaints.

§ 5-69-11 Complaints.  All complaints concerning a licensee's business or professional practice shall be received by either the licensing board or the department of health. Each complaint received shall be logged, recording at a minimum the following information:

(1) Licensee's name;

(2) Name of the complaining party;

(3) Date of complaint;

(4) Brief statement of complaint; and

(5) Disposition.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-12 - Disciplinary process.

§ 5-69-12 Disciplinary process.  (a) Disciplinary procedures under this chapter shall be conducted in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(b) The licensing board or its designee shall hear evidence produced in support of the formal charges and contrary evidence produced by the licensee. At the conclusion of the hearing, the licensing board shall make recommendations to the director who shall issue an order.

History of Section.
(P.L. 1994, ch. 117, § 1.)



Chapter 5-69-13 - Disciplinary sanctions.

§ 5-69-13 Disciplinary sanctions.  (a) The licensing board may recommend that the director impose any of the following sanctions, singly or in combination, when it finds that a licensee is guilty of any offenses described in this section:

(1) Revocation of the license;

(2) Suspension of the license for any period of time;

(3) Censure of the licensee;

(4) Issue a letter or reprimand;

(5) Place a licensee on probationary status and require the licensee to submit to any of the following:

(i) Report regularly to the licensing board upon matters that are the basis of probation;

(ii) Continue to renew professional education until a satisfactory degree of skill has been attached in those areas that are the basis of probation;

(iii) Attend employee assistance counseling services.

(6) Refuse to renew a license;

(7) Revoke probation which was granted and impose any other discipline provided in this section when the requirements of probation are not fulfilled or have been violated.

(b) The director may reinstate any licensee to good standing under this chapter, if after a hearing the department of health is satisfied that the applicant's renewed practice is in the public interest.

(c) Upon the suspension or revocation of a license issued under this chapter, a licensee shall be required to surrender the license to the director and upon failure to do so, the director shall have the right to seize the license.

(d) The director may make available annually a list of the names and addresses of all licensees under the provisions of this chapter, and of all persons who have been disciplined within the preceding twelve (12) months.

(e) Any persons convicted of violating the provisions of this chapter shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars ($500), imprisonment for not more than one year, or both.

History of Section.
(P.L. 1994, ch. 117, § 1; P.L. 1995, ch. 370, art. 14, § 13; P.L. 2008, ch. 100, art. 11, § 1.)



Chapter 5-69-14 - Fees collected.

§ 5-69-14 Fees collected.  Any fees collected under the provisions of this chapter shall be deposited by the department as general revenues.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 14; P.L. 2012, ch. 241, art. 9, § 27.)



Chapter 5-69-15 - Severability.

§ 5-69-15 Severability.  The provisions of this chapter are severable and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1994, ch. 117, § 1; G.L. 1956, § 5-69-14; P.L. 1995, ch. 370, art. 14, § 13.)






Chapter 5-70 - Telecommunications

Chapter 5-70-1 - Declaration of purpose.

§ 5-70-1 Declaration of purpose.  In order to protect the public interest and property, assure compliance with standards of technical competency, and promote safe practices in the act of designing, installing, servicing, and testing of telecommunications systems in this state, telecommunications are declared to be subject to regulation in the public interest.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-2 - Practices prohibited.

§ 5-70-2 Practices prohibited.  It shall be unlawful for any person not in compliance with this chapter to engage in, or to offer to design, install, alter, service, or test telecommunications systems in this state, as defined in the provisions of this chapter.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-3 - Definitions.

§ 5-70-3 Definitions.  As used in this chapter:

(1) "Design" means the act of creating a document, either manually or electronically, that defines the layout, placement and/or configuration of telecommunication devices, infrastructure components and/or physical topology(s); trunking or distribution routing(s) and/or their material components; telecommunication outlet locations and/or their material components; telecommunication closet locations and/or their material components for the purpose of defining telecommunication work licensed within this chapter. This definition does not include the recording of changes to a design document that reflect field changes made during installation of the telecommunication system detailed in the design document.

(2) "Residential dwelling" means a dwelling with one or more rooms for the use of one or more persons as a housekeeping unit with space for eating, living and sleeping, and permanent provisions for sanitation.

(3) "Telecommunication device" means an analog or digital electronic device which processes data, telephony, video, or sound transmission as part of a telecommunications system.

(4) "Telecommunications systems" means any system involved in the sending and/or receiving at a distance of voice, sound, data, and/or video transmissions.

(5) "Telecommunications systems contractors" means a corporation, firm or person who, by the employment of licensed telecommunications installers and technicians, performs the work of telecommunications systems in accordance with the provisions of this chapter.

(6) "Telecommunications systems limited installer" means a person who, by reason of his or her knowledge of general principles and fundamentals of telecommunications systems installation including relevant codes and regulations, is qualified to engage in the installation of telecommunications system equipment as attested to by his or her licensing as a telecommunications system limited installer in this state.

(7) "Telecommunications systems technician" means a person who, by reason of his or her knowledge of the mathematical and physical sciences, and the principles, functions and fundamentals of one or more of the categories of telecommunications systems defined under provisions of this chapter acquired by professional education and/or practical experience, shall be qualified to engage in telecommunications work as attested by his or her licensing as a telecommunications system technician in this state.

(8) The category "data communications" means use or operation of apparatus for transmission of digitized information between distant points with or without connecting wires.

(9) The category "sound" means use or operation of apparatus for transmission of sounds and especially music and/or speech between distant points with or without connecting wires for broadcast or disbursement over a defined area.

(10) The category "telephony" means use or operation of apparatus for transmission of sounds and especially speech between distant points with or without connecting wires.

(11) The category "video communications" means use or operation of apparatus for transmission of image(s) between distant points reproduced through electrical or other means with or without connecting wires.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1999, ch. 443, § 1.)



Chapter 5-70-4 - Licensing authority.

§ 5-70-4 Licensing authority.  (a) There is established a board of examination and licensing of telecommunications systems contractors, technicians, and installers which shall be composed of seven (7) members. Five (5) members of the board shall be telecommunications systems professionals who shall be qualified for licensing under the provisions of this chapter. One of these members shall also hold, at the time of appointment, an electrical contractor license, certificate A issued by this state. Each of the four (4) categories shall be represented by a minimum of one licensed professional within that category. Each telecommunications professional member of the board shall be actively engaged in either/or the design, installation, alteration, service, and testing of telecommunications systems, as defined by this chapter, for ten (10) consecutive years immediately prior to appointment. One member of the board shall be, at the time of appointment, an electrical inspector serving a city or town in this state. One member of the board shall be, at the time of appointment, a designated representative of the state building code commission who is knowledgeable in codes and regulations involving telecommunications. Each member of the board shall be a qualified elector of the state for three (3) consecutive years prior to appointment.

(b) Each member of the board shall be appointed by the governor with the advise and consent of the senate to serve for a term of five (5) years and until his or her successor is appointed and qualified. Not more than one member of the board shall be directly employed with or by any single business, firm, or corporation.

(c) Initial appointments to the board shall be made for one, two (2), three (3), four (4), five (5), six (6) and seven (7) years in order to provide for the expiration of one position each year.

(d) Vacancies occurring in the membership of the board shall be filled by the governor with the advise and consent of the senate for the unexpired portion of the term.

(e) Each member of the board shall take and subscribe to the oath of office required of state officials generally.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 2012, ch. 134, § 1; P.L. 2012, ch. 174, § 1.)



Chapter 5-70-5 - Form of license and registration.

§ 5-70-5 Form of license and registration.  Three (3) major forms of license shall be issued with the two (2) higher licenses carrying certification for one or more of the four (4) category(s), as defined within this chapter, for which qualified:

(1) Telecommunications system contractor. TSC license shall be issued to any person qualified under this chapter representing themselves, individually, or a firm or corporation engaging in or about to engage in, the business of designing, installing, altering, servicing, and/or testing telecommunications systems.

(ii) Qualification shall be evidenced by passing the examination(s) for any or all of the categories of telecommunications systems described in this chapter, and applicants who hold an equivalent out-of-state license, as determined by this board, issued by another state shall be allowed to take the Rhode Island form TSC license examination. Applicants for TSC license who hold no equivalent form of TSC license issued in another state and show evidence of three (3) years of verifiable and continuous contracting experience, immediately preceding the date of application and are registered to conduct business in the state of Rhode Island, will be allowed to take the Rhode Island form of TSC examination. Applicants who do not meet these qualifications shall have been licensed as a Rhode Island telecommunication systems technician for a minimum of three (3) consecutive years, immediately preceding the date of application, in order to qualify to take the TSC examination, and shall have been registered to conduct business in the state of Rhode Island.

(iii) The holding of a TSC license shall entitle the holder individually to contract for, engage in, and/or perform the actual work of designing, installing the type(s) of telecommunications systems for which they were granted certification. No individual shall be required to hold more than one form of license.

(2) Telecommunications systems technician. TST license shall be issued to any person who passes the examination(s) as defined within this chapter for any or all of the categories of telecommunications systems described in this chapter.

(ii) The holding of a TST license shall entitle the holder individually to perform the actual work of installing, altering, servicing, and/or testing the type(s) of telecommunications systems for which they were granted certification. All the work performed shall be under the supervision of the holder of a TSC license.

(3) Telecommunications system limited installer. TSLI license shall be issued to any person who passes the examination as defined within this chapter and as described in this section.

(ii) The holding of a TSLI license shall entitle the holder to perform the actual work of installation of wiring, low voltage surface raceway, enclosures, and wiring devices directly associated with a telecommunications system. Connection to, installation of, or servicing of telecommunications devices shall only be performed under the direct supervision of a holder of a TST or TSC license.

(4) Trainee/telecommunications apprentice. Registered trainees/telecommunications apprentices may be employed to perform the actual work of installation of wiring, low voltage surface raceway, enclosures, and wiring devices directly associated with a telecommunications system under the direct supervision of a holder of a TST or TSC license.

(ii) Trainees/telecommunication apprentices shall be required to register with the licensing authority subsequent to employment by a person, firm, or corporation licensed as a TSC under this chapter; and prior to being permitted to perform any actual installation work.

(iii) The registered trainee/telecommunication apprentice shall not be permitted to make connection to, install or service telecommunications devices. No more than two (2) registered trainees/telecommunication apprentices can be directly supervised by a single TSC or TST license holder.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1999, ch. 443, § 1.)



Chapter 5-70-6 - Unauthorized practice prohibited  Criminal penalties  Injunctions.

§ 5-70-6 Unauthorized practice prohibited  Criminal penalties  Injunctions.  (a) Except as provided in this chapter, no individual, firm, or corporation shall provide or offerto provide telecommunications services in this state or useany title, sign, card, or device implying that the individual, firm, or corporation is qualified to provide telecommunication services unless that individual, firm, or corporation is the beneficial holder of a currently valid license issued pursuant to this chapter.

(b) Any individual, partnership, or corporation which is found to have violated subsection (a) of this section, after notice and a hearing before the board of examination and licensing of telecommunication systems contractors, technicians, and installers, and approved by the director of labor and training shall be obligated to pay a fine of not more than five hundred dollars ($500) for the first offense, and a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each subsequent offense.

(c) The director of labor and training has the power to institute injunction proceedings in superior court to prevent violations of subsection (a) of this section.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1997, ch. 340, § 1; P.L. 1999, ch. 175, § 1.)



Chapter 5-70-7 - Persons and work exempt.

§ 5-70-7 Persons and work exempt.  The provisions of this chapter shall not apply to:

(1) The work and equipment employed in connection with the operation of signals, or the transmission of intelligence, and performed by an employee of a municipality or public utility where that work and equipment is an integral part of the communication system owned and operated by a municipality or by a public utility company; or in rendering that work that is subject to regulation under the authority of the public utility commission or the Federal Communications Commission. Work and equipment are integral parts of a communication system if the work and equipment are used to transmit telephone calls or messages in those communication systems.

(2) The work and equipment employed in connection with any community antenna television system (CATV) subject to regulation under title 39 by the division of public utilities; or any subcontractor of the CATV system while performing the work, whether or not the work is deemed regulated or non-regulated by a state or federal code, statute, regulation, or decision of any regulatory authority or board.

(3) The work and equipment employed in connection with any public or private radio or television station and/or service and their authorized agents that have in their employ a person holding a valid federal commercial class license granted by the federal communication commission.

(4) The work and equipment employed in connection with the installation and/or servicing of data processing systems or personal computers that are provided by a data processing firm or corporation. This exemption does not extend to include work pursuant to this chapter.

(5) This chapter shall not forbid the installation of telecommunications systems in a single family residential building or on the immediate premises of the building by the owner if the owner is living on, or about to live on, the premises.

(6) This chapter shall exempt and has no application to any holder of an electrical contractor's license, certificate A, or the holder of an electrician's journeyperson's license, certificate B, issued by the Rhode Island department of labor and training, division of professional regulation, and an electrician apprentice registered by the department of labor and training working under the direct supervision of a holder of an electrician journeyperson's license, Class B. Work performed pursuant to this chapter shall be designed in accordance with the provisions of this chapter or a manufacturer's design and specification installation instruction.

(7) This chapter shall not forbid any person who now holds a license issued by the state in the performance of their normal duties; nor shall it forbid any person who now holds a license to operate a moving picture machine in the performance of their normal duties; provided, that the person holds a valid license that was granted by a town or city council in the state or by an official, board, or agency endowed with authority to issue that license. This exemption does not apply to work performed that is not directly related to the performance of the duties of the license holder that are regulated under the valid license.

(8) Any firm, corporation, or other form of legal entity which employs permanent staff to design, configure, install, or service telecommunications system(s) within its own organization, affiliates, members, or network. The organization shall be referred to as a "self-provider" for purposes of this chapter.

(ii) The staff employed by the self-provider shall not be required to be licensed under this chapter while performing work in supporting the telecommunications system(s) within its organization, affiliates, members, or network.

(iii) However, should the self-provider contract any services provided by the subject telecommunications system(s), those individuals performing the work associated with the services shall not be exempt from this chapter and must hold the appropriate license under this chapter.

(9) This chapter shall not forbid the work of any person who holds a registration as a professional engineer in this state in the performance of their normal duties; provided, that the work shall be stamped and signed in accordance with the rules and regulations of the board of registration of professional engineers.

(10) The telecommunications work and equipment in mines, ships, railway rolling stock, or automotive equipment.

(11) The work and equipment employed in connection with kindergarten through grade 12 schools or public libraries utilizing volunteers under the direct supervision of a Rhode Island licensed telecommunication system contractor (TSC), with no more than two (2) volunteers being directly supervised by a telecommunication systems contractor (TSC).

(12) The work and equipment employed in connection with any telephone company with fifty thousand (50,000) or more access lines subject to regulation by the public utilities commission and/or the division of public utilities, whether or not the work is deemed regulated or non-regulated by a state or federal code, statute, regulation, or decision of any regulatory authority or board.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1999, ch. 443, § 1; P.L. 2002, ch. 137, § 1; P.L. 2003, ch. 298, § 1; P.L. 2003, ch. 347, § 1.)



Chapter 5-70-8 - Rules and regulations  Powers of the board.

§ 5-70-8 Rules and regulations  Powers of the board.  (a) The board shall issue certificates through the department of labor and training, division of professional regulation, in an advisory capacity to the director of labor and training, to individuals who have qualified to engage in telecommunication work under the provisions of this chapter. The board may, in an advisory capacity to the director of labor and training, establish any rules and regulations for the issuance and renewal of certificates that it deems appropriate.

(b) The director of labor and training shall have the power to suspend, revoke, or annul certificates or licenses or impose a fine upon the certificate or license holder, for all certificates and licenses issued by the division of professional regulation, after hearing before and upon the recommendation of the board of examination and licensing of telecommunication system contractors, technicians, and installers, in accordance with the provisions of this chapter. In all disciplinary proceedings brought pursuant to this chapter, the director or his or her designee has the power to administer oaths, to summon witnesses, and to compel the production of documents in accordance with the procedures applicable in the superior court. Upon failure of any person to appear or produce documents in accordance with the director of labor and training's order, the director of labor and training may apply to a court of any jurisdiction to enforce compliance. Members of the board shall be subject to the provisions of chapter 14 of title 36.

(c) The director of labor and training, upon recommendation of the board shall have the power to establish the subcategory(ies) within the mentioned licensing forms and categories that may be determined to be required to accommodate significant or substantive changes and/or improvements in current technologies or to accommodate new developments if technologies affecting telecommunications. The subcategory(ies) shall be specifically limited in purpose and scope.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1999, ch. 175, § 1.)



Chapter 5-70-9 - Transition period.

§ 5-70-9 Transition period.  No person shall be liable for prosecution for installing, altering, servicing, and/or testing telecommunications systems for which a license is required under this chapter without a license for the six (6) month period following enactment of this chapter.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-10 - Application.

§ 5-70-10 Application.  (a) Applications for licenses required by the provisions of this chapter shall be filed with the licensing authority through the department of labor and training, division of professional regulation on a form provided by the licensing authority.

(2) If the applicant is an individual the application shall be subscribed and sworn to by the individual. If the applicant is a firm, partnership, or corporation, the application shall be subscribed and sworn to by an owner in the case of a firm, and by at least one general partner in the case of a partnership, and by a corporate officer in the case of a corporation.

(3) If the applicant is an individual and does not reside, operate any business or is not employed within the state; or if in the event the applicant is a firm, partnership, or corporation and no owner or general partner or corporate officer resides or is employed within the state, then the application must also be subscribed and sworn to by an individual having the authority and the responsibility for the management and operations of the business within the state.

(b) If the applicant is a corporation, the application shall specify the date and place of its incorporation, the location of the applicant's principal place of business, a list of the principal officers of the corporation, owners of twenty-five percent (25%) or more of outstanding stock of all classes of the corporation, and the business address, residence address and the office or position held by each officer in the corporation.

(c) The application shall include the following information for each individual required to subscribe and swear to it:

(1) The individual's full name and address (business and residence);

(2) The individual's business and residence telephone number;

(3) The individual's date and place of birth;

(4) A head and shoulders photograph (passport type) taken within three (3) months prior to the date of the submission of the application;

(5) The name and address of the individual's relevant past and present employment; name, address, and telephone number of supervisor and the length of time engaged in the employment;

(6) Evidence of experience as required by subsection (g) of this section.

(d) Applications for TSC license shall include the following information concerning the applicant:

(1) The name, address and telephone number of the business;

(2) A sworn statement as to the length of time that the applicant has been engaged in the telecommunications business;

(3) Evidence of experience as required by subsection (g) of this section.

(e) The licensing authority may require that the application include any other information which the licensing authority may reasonably deem necessary to determine whether the applicant or individual signing the application meets the requirements of this chapter or to establish the truth of the facts set forth in the application.

(f) Any individual signing a license application must be at least eighteen (18) years of age.

(g) Applicants may submit as evidence of experience the following:

(1) Completed forms as approved by the licensing authority with employment verified by the qualified employer and signed under any of the penalties set forth for making false statements as evidence of experience.

(2) A valid license issued under the conditions of this chapter by the licensing authority.

(3) Documentary evidence of experience while serving with the armed forces of the United States indicating formal training, job classification, job description, length of job assignment, and any other evidence that may reasonably be required by the licensing authority to determine suitability.

(4) Anyone having evidence of experience other than as outlined in this section may submit the evidence to the board for consideration for approval.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-11 - Examination.

§ 5-70-11 Examination.  (a) The director of labor and training shall establish suitable rules and regulations for the examination and licensing of telecommunications technicians, specialists and businesses and also governing the practice of the professions of telecommunications. This shall not include any prohibition of employment of a properly licensed telecommunications technician, specialists, or business.

(b) The director of labor and training shall hold examinations for individuals applying for licensing at least once each quarter year; provided, that there are applicants qualified under this chapter.

(c) The director of labor and training shall establish those rules and regulations for the examination of applicants to assure the technical competence of the applicant in one or more of the four (4) categories defined within this chapter that it deems appropriate, but in no case shall technical competence account for less than sixty percent (60%) of the mathematical computation of the examination score and in no case will a passing grade be considered less than seventy percent (70%) of the total score within any one category. No less than twenty-five percent (25%) of the mathematical computation of the examination shall cover knowledge of applicable federal and state codes and regulations.

(d) The director of labor and training shall periodically solicit input from appropriate regulating authorities as to recommendations of subject items to be installed in the appropriate portion of the examination.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1997, ch. 340, § 1; P.L. 1999, ch. 175, § 1.)



Chapter 5-70-12 - Reciprocity.

§ 5-70-12 Reciprocity.  Reciprocity shall be in accordance with the bylaws of the board. Reciprocity shall be subject to the condition that the authority of a state, territory, or possession of the United States, the District of Columbia, or of any foreign country shall grant equivalent reciprocity rights to holders of licenses issued by this authority.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-13 - Grandfathering  Licensing of telecommunications systems contractors (TSC), telecommunications systems technicians (TST), and telecommunications systems limited installers (TSLI) without examination.

§ 5-70-13 Grandfathering  Licensing of telecommunications systems contractors (TSC), telecommunications systems technicians (TST), and telecommunications systems limited installers (TSLI) without examination.  (a) At any time prior to the expiration of six (6) months following July 8, 1997, the authority shall, without examination, upon payment of the required fees, issuethrough the department of labor and training, division of professional regulation, a license "TSC", "TST", or "TSLI" to any applicant who shall present satisfactory evidence that he or she has the qualifications for the type and category(ies) of license applied for, and who has a minimum of three (3) years of verified continual experience installing, altering, servicing, and testing telecommunications systems covered by the license, as applicable, in this state within the five (5) years immediately preceding July 8, 1997. Any applicant for a license TSC under this provision must further provide sworn evidence of satisfactory completion of a minimum of three (3) projects/systems for each category for which application is made.

(b) Any person qualified to obtain a license TSC, TST or TSLI under this section who is prevented from making application by reason of service in the armed forces of the United States during the six (6) month period following July 8, 1997, shall have three (3) months after discharge or release from active duty to make the application.

(c) On and after any date that the public utility commission no longer regulates a telephone company, a corporate affiliate of the telephone company, or a service provided by the company or corporate affiliate, the licensing authority shall issue through the department of labor and training, division of professional regulation, an appropriate license as provided in this chapter, to any person who is an employee of the telephone company or the corporate affiliate on this date who, as a result of the deregulation, becomes subject to the provisions of this chapter and who applies for any license in accordance with the provisions of this section not later than six (6) months after the date; provided, that any employee shall not be required to pass any examination in order to qualify for the license.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1995, ch. 29, § 1; P.L. 1997, ch. 340, § 1; P.L. 1999, ch. 443, § 1.)



Chapter 5-70-14 - Renewal of licenses.

§ 5-70-14 Renewal of licenses.  (a) Application for renewal of a license must be received by the licensing authority, through the department of labor and training, division of professional regulation, on a form provided by the licensing authority no less than thirty (30) days prior to the expiration date of the license, subject to the right of the licensing authority to permit late filing upon good cause shown.

(b) The licensing authority may refuse to renew a license for any of the grounds stated in this chapter and it shall promptly notify the licensee of its intent to refuse to renew the license. The licensee may, within fifteen (15) days after receipt of the notice of intent to refuse to renew a license, request a hearing on that refusal in the manner prescribed in this chapter. A licensee shall be permitted to continue to engage in the business permitted by the license while its renewal application is pending.

(c) Every certificate issued by the division of professional regulation to license holders born in odd years shall expire on the birthday of the individual qualifying for the license in odd years and all licenses issued by the division of professional regulation to license holders born in even years shall expire on the birthday of the individual qualifying for the license in even years. An individual may renew his or her license by payment of the required biennial renewal fee. An individual who fails to renew his or her license prior to the date may not renew his or her license after this except upon payment of the biennial renewal fee and the additional fee required by this chapter.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 2009, ch. 257, § 2; P.L. 2009, ch. 258, § 2.)



Chapter 5-70-15 - Certificate  Identification cards.

§ 5-70-15 Certificate  Identification cards.  (a) Upon payment of the fees required by this chapter, an individual who has complied with the requirements of this chapter is entitled to a certificate and identification card indicating that he or she is qualified for licensure under the provisions of this chapter.

(b) Each certificate shall contain the name of the individual to whom it was issued and his or her date of birth and the category or categories to which he or she is licensed.

(c) Each individual identification card shall contain the name of the individual to whom it was issued, his or her date of birth, the class of license, the category or categories to which he or she is licensed, and a head and shoulders picture (passport type) taken within three (3) months prior to the date of issuance of the license.

(d) A duplicate certificate and/or identification card to replace one which has been lost, destroyed, or mutilated may be issued by the board upon payment of the fee required by this chapter.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-16 - Fees.

§ 5-70-16 Fees.  (a) The fees shall be paid by an applicant for filing an application for examination, for the examination, for biennial renewal, for renewal of an expired certificate, or for issuance of a duplicate certificate shall be in accordance with a section entitled "Fees", of the regulations of the department of labor and training.

(b) All fee or other monies collected under the provisions of this chapter shall be paid to and received by the general treasurer who shall keep those monies in a separate fund administered by the department of labor and training pursuant to § 28-22-1.1. All monies in the fund shall be used to reimburse the board for expenses incurred in the administration and enforcement of this chapter. The controller is authorized and directed to draw his or her orders upon the general treasurer for payment from the fund, upon receipt by the controller of vouchers authenticated by the chairperson or secretary of the board.

(c) A holder of an electrical contractor's license, certificate A issued by this state who has submitted the appropriate application shall be issued a TSC license without an additional license fee other than that assessed for the electrical contractor's license, certificate A. This shall remain an ongoing practice and does not have any grandfathering restrictions placed on it. The TSC license shall run concurrent with the electrical contractor's license. The TSC license shall be separable from and is subject to enforcement by this board.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 2009, ch. 257, § 2; P.L. 2009, ch. 258, § 2.)



Chapter 5-70-17 - Records.

§ 5-70-17 Records.  (a) The secretary of the board shall keep a record of its proceedings. The record shall include the name, age, and last known address of each applicant for registration, information concerning each applicant's education, experience, and other qualifications, the text of all examinations administered and the results and any other information that the board deems appropriate. The record of the board shall be prima facie evidence of the proceedings and a certified transcript by the secretary shall be admissible in evidence with the same force and effect as if the original were produced.

(b) The board shall maintain a roster of technicians, specialists, and businesses. Copies of the roster shall be made available annually to federal agencies within the state, city and town officials, and may be distributed or sold to the public.

(c) The secretary of the board shall receive and account for all monies derived from the activities of the board and shall submit to the governor and the general assembly a report of its transactions of the preceding year.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-18 - Enforcement.

§ 5-70-18 Enforcement.  (a) The director of labor and training may refuse to issue a certificate, or may revoke or annul a certificate, or may suspend a certificate for a period not to exceed one year for any of the following acts:

(1) Bribery, fraud, or misrepresentation in obtaining a license;

(2) Performing or engaging in the installation, alteration, service, or testing of telecommunications systems in another state or country in violation of the laws of that state or country;

(3) Performing or engaging in the installation, alteration, service, or testing of telecommunications systems in this state in violation of the provisions of this chapter or standards of professional conduct established and published by the director of labor and training;

(4) Fraud, deceit, recklessness, gross negligence, or incompetence in the installation, alteration, service, or testing of telecommunications system;

(5) Use of a license serial number in a manner other than that authorized by this chapter.

(b) The division of professional regulation is authorized to provide assistance to the director of labor and training in the normal day-to-day enforcement and administration of this chapter. This assistance shall be in accordance with sections entitled "Administration" and "Enforcement" of the bylaws of the board. All administrative guidance to the department shall be consistent with the Administrative Procedures Act, chapter 35 of title 42, of the state. The board shall be responsible for the expenses incurred in the administration and enforcement of this chapter and shall authorize payment from the fund to the department of labor and training for these expenses.

(c) Any person may prefer charges against an applicant or licensee under subsection (a) of this section by submitting a written statement of charges, sworn to by the complainant with the director of labor and training. The director of labor and training or his or her designee shall hear and determine all charges within three (3) months after the date on which the statement of charges was received by the division of professional regulation. The time and place of the hearing shall be fixed by the director of labor and training. The applicant or licensee charged shall be entitled to be represented by counsel. A hearing shall be conducted in accordance with the provisions for hearings of contested cases in the Administrative Procedure Act, chapter 35 of title 42. The director of labor and training or his or her designee may administer oaths and conduct examinations. If, after the hearing, a majority of the members of the board with the approval of the director of labor and training, find the accused applicant or licensee guilty of the charges, or any of them, it may refuse to issue a license to the accused applicant, or it may revoke or suspend the license of the accused licensee.

(d) The director of labor and training may, in his or her discretion, issue a license to any applicant denied licensing under subsection (b) of this section upon presentation of suitable evidence of reform. The director of labor and training may, in his or her discretion, reissue a license revoked or suspended under subsection (b) of this section upon presentation of suitable evidence of reform. There shall be a right to appeal of the reconsideration, should either party choose, through the courts.

(e) Legal counsel of the department of labor and training shall act as legal advisor to the director of labor and training and shall render the legal assistance that is necessary in carrying out the provisions of this chapter. The board may employ counsel and other necessary assistance to be appointed by the governor to aid in the enforcement of this chapter, and the compensation and expenses shall be paid from the fund of the department of labor and training.

History of Section.
(P.L. 1994, ch. 346, § 1; P.L. 1999, ch. 175, § 1.)



Chapter 5-70-19 - Local laws  Codes.

§ 5-70-19 Local laws  Codes.  (a) Immediately upon July 12, 1994, no local government subdivision within this state shall enact any ordinance or promulgates any rules or regulations relating to the licensing of telecommunications systems businesses or other individuals required to obtain a license under this chapter.

(b) Sixty (60) days after enactment of this chapter, any provision of any legislation or rules or regulations of any local government subdivision within the state requiring the licensing of a telecommunications systems business or requiring that other individuals employed by or associated with a telecommunications systems business obtain licenses shall no longer be effective.

(c) The provisions of this chapter are not intended to and do not prevent the legally constituted authority of any local governmental subdivision within the state by legislation, rules or regulations, and within the police power of that local government subdivision, from requiring telecommunications systems businesses to register their names, addresses, and license certificate number with the local governmental subdivision within which they operate. No fee may be charged nor may any application be required by any local governmental subdivision for that registration.

(d) Although this chapter pre-empts local governmental subdivisions from enacting any licensing legislation or promulgating licensing rules or regulations applicable to telecommunications systems businesses, local governmental authorities may by legislation or reasonable rules or regulations require telecommunications systems users in their jurisdiction to obtain a permit for the permanent installation of system components at the time of installation and fix a nominal fee for those permits. The fees shall be equivalent to those assessed for the installation and inspection of other systems permanently installed within a building or structure.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-20 - Severability.

§ 5-70-20 Severability.  The provisions of this chapter shall be severable, and if any section is declared invalid or void for any reason, the remainder of this chapter shall not be affected or impaired.

History of Section.
(P.L. 1994, ch. 346, § 1.)



Chapter 5-70-21 - Inspection and right of entry.

§ 5-70-21 Inspection and right of entry.  The division of professional regulation by and through its telecommunication investigators shall have the right and authority to enter, during times at which telecommunication work is actually being performed in any commercial building, structure or premises where telecommunication work is being done, except any building, structure or premises exempt by law, for the purpose of ascertaining compliance with this chapter.

History of Section.
(P.L. 1997, ch. 340, § 2.)



Chapter 5-70-22 - Authority of director to assess penalty.

§ 5-70-22 Authority of director to assess penalty.  (a) The director may assess an administrative penalty on any person, firm or corporation for any violation of the provisions of this chapter, after notice and hearing, before and upon the recommendation of the board of examination of telecommunication system contractors, technicians and installers in the amount of not more than five hundred dollars ($500) for the first offense and not less than five hundred dollars ($500) nor more than one thousand dollars ($1000) for each subsequent offense; provided, that the director of labor and training may revoke any telecommunication license for a failure to pay any fine recommended by the board and approved by the director of labor and training within thirty (30) days.

(b) A copy of the order shall be immediately served upon the licensee personally or by registered or certified mail. The order of the board shall be final unless the licensee so charged or complainant shall within twenty (20) days after receipt of the order file with the director of labor and training an appeal. The appeal will be determined by the director or his or her designee. The director may accept or reject, in whole or in part, the recommended order of the board. The order of the director shall be final, subject to review by the courts under the Administrative Procedures Act, chapter 35 of title 42, and a copy of the order shall be immediately served upon the person, firm or corporation assessed.

History of Section.
(P.L. 1997, ch. 340, § 2; P.L. 1999, ch. 175, § 1.)






Chapter 5-71 - Interpreters for the Deaf

Chapter 5-71-1 - Short title.

§ 5-71-1 Short title.  This chapter shall be known and may be cited as the "Licensure of Interpreters for the Deaf Act".

History of Section.
(P.L. 1996, ch. 151, § 1.)



Chapter 5-71-2 - Declaration of policy and statement of purpose.

§ 5-71-2 Declaration of policy and statement of purpose.  (a) It is declared the policy of the state that the practice of interpreting and the practice of transliterating affects, including, but not limited to, the public health, safety, welfare, civic, economic, social, academic and recreational aspects of life, and shall be subject to licensure and regulation in the public's interest. It is further declared that:

(1) Individuals who are deaf, hard of hearing or other individuals with disabilities whose primary language is sign language have a civil right to effective communication;

(2) Consumers and those with whom they communicate require and are entitled to competent, reliable interpreting services, and that the availability of competent, reliable, credentialed interpreting services are necessary for consumers to realize their right to full and equal participation in society.

(b) A purpose of this chapter is to provide minimum qualifications for interpreters and to ensure the health, safety and welfare of the public.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1.)



Chapter 5-71-3 - Definitions.

§ 5-71-3 Definitions.  (1) "Board" means the state board of examiners for interpreters for the deaf.

(2) "Certified" means any person who is a certified member of the Registry of Interpreters for the Deaf, Inc., (RID), its successor agency or other agencies as approved by the department in consultation with the board.

(3) "Consumer" is an individual who is deaf, hard of hearing or other individual with disabilities whose primary language is sign language (e.g., American Sign Language, manually coded sign systems).

(4) "Department" means the Rhode Island department of health.

(5) "Director" means the director of the department of health.

(6) "Educational Interpreter for the Deaf" means an individual who has specialized licensure in the provision of sign language interpreting to students who are deaf, hard-of-hearing or deaf-blind in grades preschool through twelve (12).

(7) "Emergency" means an urgent circumstance that demands immediate action in order for a consumer to avoid imminent harm or loss. In the event of an emergency, the consumer may elect to use the services of a nonlicensed interpreter or transliterator as set forth in regulations promulgated by the department.

(8) "Interpreter for the deaf" means any person who engages in the practice of interpreting for the deaf as defined in subsection (9) below.

(9) "Interpreter trainee" and "interpreter student" means any person, meeting the minimum requirements established by the department in consultation with the board who is currently enrolled in a nationally accredited interpreter training program and participating in the practicum portion of their studies.

(10) "Interpreting for the deaf" means conveying spoken English into American Sign Language (ASL) (voice-to-sign) or conveying American Sign Language into English (sign-to-voice), or interpreting English to and/or from a visual gestural system. Such practice shall not include transliterating for the deaf.

(11) "Screened interpreter or transliterator for the deaf" means any person who presents proof of an active state screening or its equivalent and presents proof of successful completion of an examination as approved by the department in consultation with the board.

(12) "Transliterator for the deaf" means any person who engages in the practice of transliterating for the deaf as defined in subsection (13) below.

(13) "Transliterating for the deaf" means conveying spoken English into Manually coded English (voice-to-sign), or conveying manually coded English into spoken English (sign-to-voice), or conveying English on the lips so that it is accessible to speech reading (i.e. oral transliterating). Such practice shall not include interpreting for the deaf.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1.)



Chapter 5-71-4 - Board of examiners  Creation  Compensation  Appointment, terms and qualifications of members.

§ 5-71-4 Board of examiners  Creation  Compensation  Appointment, terms and qualifications of members.  (a) There shall exist within the state department of health a board of examiners of interpreters for the deaf. The board shall consist of five (5) persons who shall be residents of the state of Rhode Island for at least two (2) years prior to their appointments: three (3) nationally certified interpreters, and two (2) consumers.

(b) All appointments made under this section shall be made by the governor with the advice and consent of the senate. In making appointments to the board, the governor shall give consideration to recommendations made by the commission on the deaf and hard-of-hearing established pursuant to § 23-1.8-1. All members shall serve terms of three (3) years. Members shall serve until the expiration of the term for which they have been appointed or until their successor is appointed. No person shall be appointed to serve more than two (2) consecutive terms. When a vacancy upon the board occurs, a replacement shall be appointed for the remainder of that term as prescribed in this section.

(c) The board shall reorganize annually during the month of December and shall elect a chairperson and vice chairperson for the subsequent calendar year. The board may elect from among its members such other officers as it deems necessary.

(d) Three (3) members of the board shall constitute a quorum to do business. A majority vote of those present shall be required for action.

(e) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2001, ch. 180, § 4; P.L. 2006, ch. 14, § 1; P.L. 2006, ch. 16, § 1; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1.)



Chapter 5-71-5 - Board of examiners  Duties and powers  Meetings  Compensation of members.

§ 5-71-5 Board of examiners  Duties and powers  Meetings  Compensation of members.  (a) The department with the assistance of the board shall administer, coordinate and enforce the provisions of this chapter, evaluate the qualifications of applicants, and may issue subpoenas, examine witnesses, and administer oaths, and investigate persons engaging in practices which violate the provisions of this chapter.

(b) The department shall conduct hearings and shall keep records and minutes that are necessary for the orderly dispatch of business.

(c) The department shall hold public hearings regarding rules and regulations.

(d) The department in consultation with the board, in accordance with the rule-making provisions of the Administrative Procedures Act, chapter 35 of title 42, shall adopt responsible rules and regulations, and may amend or repeal those rules and regulations. Following their adoption, the rules and regulations shall govern and control the professional conduct of every person who holds a license to practice interpreting or transliterating for the deaf in the state of Rhode Island.

(e) Regular meetings of the board shall be held, and special meetings may be held upon the call of the chairperson as necessary to deal with such issues as violations of this chapter; provided, that at least one regular meeting is held each calendar year.

(f) The conferral or enumeration of specific powers in this chapter shall not be construed as a limitation of the general powers conferred by the section. No member of the board shall be liable to civil action for any act performed in good faith in the performance of his or her duties as prescribed by this chapter.

(g) Board members shall serve on an honorable basis without compensation.

(h) The board may request legal advice and assistance from the appropriate legal officer.

(i) The board shall conduct a training course for newly appointed and qualified members within six (6) months of their appointment. The course shall be developed and conducted by the chair of the commission, approved by the commission, and shall include instruction in the subject areas of this chapter, and chapters 42-46, 36-14, and 38-2, and the commission's rules and regulations. The director of the department of administration shall, within ninety (90) days of March 29, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

(j) Within ninety (90) days after the end of each fiscal year, the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, licenses considered and their dispositions, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions or other legal matters related to the authority of the board; a summary of any training courses held pursuant to the provisions of paragraph 5-71-5(i); a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and the secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2001, ch. 77, art. 14, § 27; P.L. 2006, ch. 14, § 1; P.L. 2006, ch. 16, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2007, ch. 73, art. 39, § 24; P.L. 2009, ch. 310, § 43.)



Chapter 5-71-6 - Board of examiners  Seal  Authentication of records.

§ 5-71-6 Board of examiners  Seal  Authentication of records.  The board shall adopt the state seal by which it shall authenticate its proceedings. Copies of the proceedings, records and acts of the board, and certificates purporting to relate the facts concerning those proceedings, records, and acts, signed by the secretary and authenticated by that seal, shall be evidence in all courts of this state.

History of Section.
(P.L. 1996, ch. 151, § 1.)



Chapter 5-71-7 - Disposition of moneys received.

§ 5-71-7 Disposition of moneys received.  All moneys received by the board shall be deposited in the treasury of the state.

History of Section.
(P.L. 1996, ch. 151, § 1.)



Chapter 5-71-8 - Qualifications of applicants for licenses.

§ 5-71-8 Qualifications of applicants for licenses.  (a) To be eligible for licensure by the board as an interpreter for the deaf or transliterator for the deaf, or educational interpreter for the deaf, the applicant must submit written evidence on forms furnished by the department, verified by oath, that the applicant meets all of the following requirements:

(1) Is of good moral character;

(2) Meets the certification or screened requirements as defined in regulations promulgated by the department; and

(3) Pays the department a license fee as set forth in § 23-1-54.

(b) To be eligible for licensure by the board as an educational interpreter for the deaf, the applicant must meet all of the requirements as described in subsection (a) and must further present proof of successful completion of the educational interpreter performance assessment (EIPA), written and performance tests, or a similar test as approved by the board, at a performance level established by the board.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2001, ch. 77, art. 14, § 27; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2007, ch. 73, art. 39, § 24; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1; P.L. 2012, ch. 241, art. 9, § 28.)



Chapter 5-71-9 - Licensure and regulations of interpreters for the deaf.

§ 5-71-9 Licensure and regulations of interpreters for the deaf.  (a) Licensure shall be granted in either transliterating or interpreting independently. A person may be licensed in both areas if he or she is qualified as defined in subsection 5-71-8(a).

(b) No person shall practice or hold him or herself out as being able to practice interpreting for the deaf, or transliterating for the deaf, or educational interpreting for the deaf as defined in § 5-71-3 unless he or she shall be licensed in accordance with the provisions of this chapter. No person shall hold himself or herself out as being an educational interpreter for the deaf as defined in § 5-71-3 unless he or she is licensed in accordance with the provisions of this chapter.

(c) Each licensed interpreter for the deaf upon commencing to practice, and upon any change in address shall promptly notify the department of said change in home or office address, and shall furnish any other information to the department that it may require. Every licensed interpreter for the deaf shall annually, before July 1st pay the department a license renewal fee, as set forth in § 23-1-54 for each license, corresponding to the area under which the person is practicing. The department may suspend the authority of any licensed interpreter for the deaf to practice for failure to comply with any of the requirements of this chapter or the regulations promulgated thereunder. The department makes available for public inspection, a complete list of the names of all interpreters for the deaf licensed and practicing in the state.

(d) Three (3) types of licensure may be issued to interpreters and or transliterators for the deaf:

(1) A certified license shall be granted to interpreters or transliterators who have met the certification requirements as set forth in regulations promulgated by the department;

(2) A screened license shall be granted to interpreters who have met the educational requirements as set forth in regulations promulgated by the department, and who have successfully completed a recognized state screening or state equivalent as determined by the department in consultation with the board; and

(3) Beginning July 1, 2012, an educational interpreter license may be granted to interpreters or transliterators who meet the requirements of subsection 5-71-8(b).

(e) All licensed interpreters shall be required to complete continuing education, as set forth in regulations promulgated by the department.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1; P.L. 2012, ch. 241, art. 9, § 28.)



Chapter 5-71-10 - Endorsement.

§ 5-71-10 Endorsement.  The department in consultation with the board shall promulgate regulations providing for a procedure for waiver of the requirements of § 5-71-9 for applicants who hold a valid license, certificate, or equivalent issued within another state; provided, that the requirements under which that license, certificate, or equivalent was issued, meet or exceed the standards required by this chapter.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1.)



Chapter 5-71-13 - Grounds for suspension or revocation of licenses.

§ 5-71-13 Grounds for suspension or revocation of licenses.  (a) The board may recommend to the director of the department of health the issuance, renewal, or revocation of a license, or suspension, placement on probation, censure or reprimand a licensee, or any other disciplinary action that the board may deem appropriate, for conduct that may result from, but not necessarily be limited to:

(1) Obtaining his or her license by means of fraud, misrepresentation, or concealment of material facts;

(2) Being guilty of fraud, misrepresentation, concealment or material misstatement of facts or deceit in connection with his or her services rendered as an interpreter for the deaf, transliterator for the deaf, or educational interpreter for the deaf;

(3) Being guilty of unprofessional conduct as defined by the rules established by the department in consultation with the board, and/or has violated any standard of professional or ethical conduct adopted by the National Registry of Interpreters for the Deaf;

(4) Violating the continuing education requirements of this chapter as defined in subsection 5-71-9(d), and rules and regulations as promulgated by the department;

(5) Violating any lawful order, or any provision of this chapter or of the rules or regulations promulgated in this chapter;

(6) Aiding or assisting another person in violating any provision of this chapter or any rule or regulation adopted under this chapter;

(7) Departure from or failure to conform to the current standards of acceptable and prevailing practice of interpreting for the deaf.

(b) Working under a license that is expired or on inactive status, working under a license when certification is expired or on inactive status, and practicing interpreting without being exempt under chapter 5-71 shall be considered to be practicing without a license.

(c) The department shall respond to all recommendations from the board under this section within thirty (30) calendar days.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1.)



Chapter 5-71-15 - Persons and practices exempted.

§ 5-71-15 Persons and practices exempted.  The provisions of this chapter do not apply to:

(1) Any certified interpreter working as an interpreter or a transliterator in court.

(2) Certified interpreters or transliterators performing as volunteers without compensation.

(3) Certified interpreters or transliterators performing in an emergency as defined in subsection 5-71-3(6) and as set forth in regulations promulgated by the department.

(4) Nonlicensed individuals who are certified members of the Registry of Interpreters for the Deaf, Inc., (RID) its successor agency or other agency as approved by the department in consultation with the board, who may provide services for a maximum of twenty-five (25) hours per calendar year.

History of Section.
(P.L. 1996, ch. 151, § 1; P.L. 1999, ch. 100, § 1; P.L. 1999, ch. 242, § 1; P.L. 2006, ch. 261, § 1; P.L. 2006, ch. 277, § 1; P.L. 2011, ch. 160, § 1; P.L. 2011, ch. 169, § 1.)



Chapter 5-71-16 - Relationship to other civil rights laws.

§ 5-71-16 Relationship to other civil rights laws.  (a) This chapter does not limit or qualify the rights of employees with disabilities nor consumers, including, but not limited to, interpreter services, or the duties of providers to provide accommodations, auxiliary aids, or services, pursuant to 42 U.S.C. § 12201, et seq., 29 U.S.C. § 794, article 1, § 2 of the Rhode Island constitution; chapter 87 of title 42, chapter 24 of title 11, chapter 5 of title 28, § 42-46-13; § 8-5-8, § 9-9-1.2 or other applicable federal or state law.

(b) The obligations of these cited federal or state civil rights laws include, but are not limited to:

(1) A state and local governmental agency's taking appropriate steps to ensure that communications with applicants, participants, employees, and members of the public with disabilities are as effective as communications with others. State and local governmental agencies shall furnish appropriate auxiliary aids and services where necessary to afford an individual with a disability an equal opportunity to participate in and enjoy the benefits of a service, program or activity conducted by a state or local governmental agency. In determining what type of auxiliary aid or service is necessary, a state or local governmental agency shall give primary consideration to the requests of the individual;

(2) A public accommodation taking those steps that may be necessary to ensure that no individual with a disability is excluded, denied services, segregated or treated differently than other individuals because of the absence of auxiliary aids and services, unless the public accommodations can demonstrate that taking those steps would fundamentally alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being offered or would result in an undue burden, i.e., significant difficulty or expense. A public accommodation shall furnish appropriate auxiliary aids and services where necessary to ensure effective communication with individuals with disabilities; and

(3) An employer and/or employment agency making reasonable accommodations, including the provision of interpreters for the deaf, for their employees with disabilities where necessary to ensure effective communication with individuals with disabilities.

History of Section.
(P.L. 1996, ch. 151, § 1.)



Chapter 5-71-17 - Severability.

§ 5-71-17 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or the application of this chapter to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of that provision to other persons or circumstances, shall not be affected thereby.

History of Section.
(P.L. 1996, ch. 151, § 1.)



Chapter 5-71-18 - Privileged communications.

§ 5-71-18 Privileged communications.  In the trial of every cause, both civil and criminal, no licensed interpreter for the deaf shall be competent to testify concerning any statement made to him or her in connection with the interpreter's interpretation or transliteration for the deaf, without the consent of the person making the statement. No duly licensed interpreter for the deaf shall be allowed, in giving testimony to disclose any confidential communication, properly entrusted to him or her in his or her professional capacity, and necessary and proper to enable him or her to discharge the functions of his or her office in the usual course of practice or discipline, without the consent of the person making the communication.

History of Section.
(P.L. 2006, ch. 261, § 2; P.L. 2006, ch. 277, § 2.)






Chapter 5-72 - Town of Johnston  Nudity on Premises Where Alcoholic Beverages are Offered for Sale or Consumption

Chapter 5-72-1 - General provisions.

§ 5-72-1 General provisions.  It shall be unlawful of any person maintaining, owning, or operating a commercial establishment located within the town of Johnston, at which alcoholic beverages are offered for sale or consumption on the premises, to, without a license pursuant to § 5-72-2:

(1) Suffer or permit any female person, while on the premises of the commercial establishment, to expose to the public view that area of the human breast at or below the areola.

(2) Suffer or permit any female person, while on the premises of the commercial establishment to employ any device or covering which is intended to give the appearance of or simulate the portions of the human female breast as described in subdivision (1) of this section.

(3) Suffer or permit any person, while on the premises of the commercial establishment to expose to public view his or her genitals or pubic area.

(4) Suffer or permit any person, while on the premises of the commercial establishment, to employ any device or covering which is intended to give the appearance of or simulate the genitals or pubic area.

History of Section.
(P.L. 1997, ch. 9, § 2.)



Chapter 5-72-2 - Licensure and regulations.

§ 5-72-2 Licensure and regulations.  (a) The town council of the town of Johnston, shall, in addition to the licensing and regulatory powers enumerated in this title, have the power to license any establishment where nudity is permitted on the premises and alcoholic beverages are offered for sale or consumption on the premises.

(b) The town council shall have the power to limit the hours of operation of any such establishment and may designate specific areas within the town of Johnston where nudity on the premises where alcoholic beverages are offered for sale or consumption on the premises may be permitted and/or to prohibit the operation of any new establishment.

History of Section.
(P.L. 1997, ch. 9, § 2.)



Chapter 5-72-3 - Revocation of license.

§ 5-72-3 Revocation of license.  If the owner, operator, licensee lessor, lessee, manager, employee or any other person participating in the operation of an establishment located within the town of Johnston at which alcoholic beverages are offered for sale for consumption on the premises shall violate or is in violation of any of the provisions of this section, the town council may revoke the license for the establishment after giving reasonable notice to the holder of the license and affording the holder an opportunity to be heard as to why the revocation should not be issued.

History of Section.
(P.L. 1997, ch. 9, § 2.)



Chapter 5-72-4 - Severability.

§ 5-72-4 Severability.  If any provision or part of this chapter, or application of this chapter to any person or circumstances is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances other than those to which it is held invalid, shall not be affected.

History of Section.
(P.L. 1997, ch. 9, § 2.)






Chapter 5-73 - Roofing Contractors

Chapter 5-73-1 - Definitions.

§ 5-73-1 Definitions.  As used in this chapter, the following terms have the following meanings:

(1) "Board" means the contractors registration and licensing board as defined in § 5-65-1.

(2) "Nonresidential structure" means and includes any and all commercial or industrial structures or buildings, and shall not include any residential structures consisting of four (4) dwelling units or less.

(3) "Roofing" means and includes any and all construction, renovation or other work performed on or about the roof, as the term is commonly used, of any nonresidential structure or similar building and shall specifically include sealing, water proofing, weatherproofing, related sheet metal work, and similar work.

(4) "Roofing contractor" means any person or entity engaged in the state of Rhode Island in the business of commercial or industrial roofing, or any combination of these.

(5) "Shingles" mean wood or other materials, excluding slate, used in courses to cover roofs.

History of Section.
(P.L. 1998, ch. 243, § 1; P.L. 2000, ch. 445, § 1; P.L. 2001, ch. 257, § 2; P.L. 2001, ch. 327, § 2; P.L. 2007, ch. 228, § 4.)



Chapter 5-73-2 - Purpose.

§ 5-73-2 Purpose.  The purpose of this act is to promote public safety, health and welfare by providing a mechanism to ensure that all roofing contractors conducting business in the state of Rhode Island have the requisite skills, training and experience necessary to safely and adequately conduct roofing activities within this state.

History of Section.
(P.L. 1998, ch. 243, § 1.)



Chapter 5-73-3 - Registration and licensing of roofing contractors.

§ 5-73-3 Registration and licensing of roofing contractors.  (a) All roofing contractors, in addition to the requirements of chapter 65 of this title entitled "Contractor's Registration and Licensing Board", if applicable, prior to conducting roofing business in the state of Rhode Island, shall first submit an application to and be licensed by the contractor registration and licensing board on the form or forms that the board requires. The application shall include the following information:

(1) The name of the applicant;

(2) The business address of the applicant;

(3) The mailing address of the applicant;

(4) The telephone number of the applicant;

(5) The name of the party or officer who shall be responsible for all roofing activities conducted in the state of Rhode Island;

(6) Any registration number and/or other license numbers issued by the state, or any city or town; and

(7) A statement of the skills, training and experience of the applicant sufficient to ensure public safety, health and welfare.

(b) Licensing requirements shall not apply to roofing contractors applying shingles only.

(c) To be eligible for licensure as a roofing contractor an applicant shall also fulfill the following requirements:

(1) Be of good moral character;

(2) Pass an examination approved or administered by the contractors' registration board or has previously been registered as a commercial roofer in good standing and has met all the requirements of the rules and regulations established by the board;

(3) Be in good standing with the contractors' registration and licensing board;

(4) All field personnel of the roofing contractor must have a current certificate of completion of the ten (10) hours OSHA safety course or equivalent thereof as determined by the contractors' registration and licensing board;

(5) Take ten (10) hours continuing roofing education per year as set forth and recognized by the contractors' registration board;

(6) Be bonded in the aggregate amount of the total dollar value of any contract entered into to perform roofing work; single project in the amount of one hundred thousand dollars ($100,000) minimum; and

(7) Provide the board with an insurance certificate in the amount of one million five hundred thousand dollars ($1,500,000) per occurrence pursuant to the established rules and regulations, with the board as the holder, from the date of issuance, continuously.

(d) The contractors' registration and licensing board is authorized to adopt rules and regulations pursuant to the Administrative Procedures Act, chapter 35 of title 42, necessary to effectuate the purposes of this chapter.

(2) Rules and regulations shall provide a fine schedule, which will establish grounds for discipline for licensee holders or non-licensed contractors.

(3) Fines shall be structured not to exceed five thousand dollars ($5,000) per day per offense for conduct injurious to the welfare of the public as well as those required pursuant to § 5-65-10.

(e) Any person applying for a license or registration and making any material misstatement as to his or her experience or other qualifications, or any person, firm, or corporation subscribing to or vouching for any misstatement shall be subject to the discipline and penalties provided in § 5-65-10.

(f) No corporation, firm, association, or partnership shall engage in the business of commercial roofing or represent itself as a commercial roofing contractor unless a licensed commercial roofer as provided in this chapter is continuously engaged in the supervision of its commercial roofing work, provided that the commercial roofer is a general partner or an officer and shareholder in the firm or corporation. If the license holder dies or otherwise becomes incapacitated, the corporation, firm, or association shall be allowed to continue to operate until the next examination shall be given or such times as the board shall see fit. In no event, shall the corporation, firm, association, or partnership continue to operate longer than twelve (12) months or in accordance with the board's established rules and regulations without satisfying the license requirements of this chapter. Those roofers who have been registered with the board on July 1, 2003, and remain in good standing, shall be exempt from the testing requirements set forth in this chapter.

(g) Complaints filed with the board shall be heard only in regard to those issues so established in the rules and regulations.

History of Section.
(P.L. 1998, ch. 243, § 1; P.L. 2000, ch. 445, § 1; P.L. 2001, ch. 257, § 2; P.L. 2001, ch. 327, § 2; P.L. 2003, ch. 282, § 3; P.L. 2007, ch. 228, § 4.)



Chapter 5-73-4 - Registration fee.

§ 5-73-4 Registration fee.  All roofing contractors shall submit a payment in the amount of four hundred dollars ($400), which shall support the licensing program, representing a license fee along with the application referenced in § 5-73-3, and be required to comply with the provisions of chapter 65 of this title and those provisions shall be interpreted to include commercial roofers as defined in this chapter. Beginning July 1, 2008, all fines and fees collected pursuant to this chapter shall be deposited into a restricted receipt account for the exclusive use of supporting programs established by the board.

History of Section.
(P.L. 1998, ch. 243, § 1; P.L. 2000, ch. 445, § 1; P.L. 2001, ch. 257, § 2; P.L. 2001, ch. 327, § 2; P.L. 2003, ch. 282, § 3; P.L. 2007, ch. 228, § 4.)






Chapter 5-74 - Athlete Agents



Chapter 5-74.1 - Uniform Athlete Agents Act

Chapter 5-74.1-1 - [Reserved.].

§ 5-74.1-1 [Reserved.]. 

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-2 - Definitions.

§ 5-74.1-2 Definitions.  As used in this chapter:

(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.

(2) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.

(5) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(6) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

(7) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(8) "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(9) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) "Registration" means registration as an athlete agent pursuant to this chapter.

(11) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(12) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-3 - Service of process  Subpoenas.

§ 5-74.1-3 Service of process  Subpoenas.  (a) By acting as an athlete agent in this state, a nonresident individual appoints the Rhode Island secretary of state as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

(b) The Rhode Island secretary of state may issue subpoenas for any material that is relevant to the administration of this chapter.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-4 - Athlete agents  Registration required  Void contracts.

§ 5-74.1-4 Athlete agents  Registration required  Void contracts.  (a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this state without holding a certificate of registration under § 5-74.1-6 or § 5-74.1-8.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) A student athlete or another person acting on behalf of the student athlete initiates communication with the individual; and

(2) Within seven (7) days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-5 - Registration as athlete agent  Form  Requirements.

§ 5-74.1-5 Registration as athlete agent  Form  Requirements.  (a) An applicant for registration shall submit an application for registration to the secretary of state in a form prescribed by the secretary of state. An application filed under this section is a public record. The application must be in the name of an individual and, except as otherwise provided in subsection (b) herein, signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

(1) The name of the applicant and the address of the applicant's principal place of business;

(2) The name of the applicant's business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the five (5) years next preceding the date of submission of the application;

(4) A description of the applicant's:

(i) Formal training as an athlete agent;

(ii) Practical experience as an athlete agent; and

(iii) Educational background relating to the applicant's activities as an athlete agent;

(5) The names and address of three (3) individuals not related to the applicant who are willing to serve as references;

(6) The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five (5) years next preceding the date of submission of the application;

(7) The names and addresses of all persons who are:

(i) With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit shares of the business; and

(ii) With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater;

(8) Whether the applicant or any person named pursuant to subdivision 5-74.1-5(a)(7) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to subdivision 5-74.1-5(a)(7) has made a false, misleading, deceptive, or fraudulent representation;

(10) Any instance in which the conduct of the applicant or any person named pursuant to subdivision 5-74.1-5(a)(7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution;

(11) Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to subdivision 5-74.1-5(a)(7) arising out of occupational or professional conduct; and

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to subdivision 5-74-4(a)(7) as an athlete agent in any state.

(b) An individual who has submitted an application for, and holds a certificate of registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection 5-74.1-5(a). The secretary of state shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) Was submitted in the other state within six (6) months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-6 - Certificate of registration; issuance or denial; renewal.

§ 5-74.1-6 Certificate of registration; issuance or denial; renewal.  (a) Except as otherwise provided in subsection (b) herein the secretary of state shall issue a certificate of registration to an individual who complies with subsection 5-74.1-5(a) or whose application has been accepted under subsection 5-74.1-5(b).

(b) The secretary of state may refuse to issue a certificate of registration if the secretary of state determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the secretary of state may consider whether the applicant has:

(1) Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited by § 5-74.1-14;

(5) Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(c) In making a determination under subsection (b) herein, the secretary of state shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

(d) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the secretary of state. An application filed under this section is a public record. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

(e) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d) herein, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The secretary of state shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) Was submitted in the other state within six (6) months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(f) A certificate of registration or a renewal of a registration is valid for two (2) years.

(g) Upon the secretary of state's approval of any registration for an athlete agent, the secretary of state's office will notify the athletic director of any institution of higher education within the state of Rhode Island that participates in intercollegiate athletics at the Division I, II, or III level by providing that office with a copy of the agent's registration and disclosure statements.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-7 - Suspension, revocation, or refusal to renew registration.

§ 5-74.1-7 Suspension, revocation, or refusal to renew registration.  (a) The secretary of state may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under subsection 5-74.1-5(b).

(b) The secretary of state may deny, suspend, revoke or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-8 - Temporary registration.

§ 5-74.1-8 Temporary registration.  The secretary of state may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-9 - Registration and renewal fees.

§ 5-74.1-9 Registration and renewal fees.  An application for registration or renewal of registration must be accompanied by a fee in the following amount:

(1) Fifty dollars ($50.00) for an initial application for registration;

(2) Fifty dollars ($50.00) for an application for registration based upon a certificate of registration or licensure issued by another state;

(3) Twenty-five dollars ($25.00) for an application for renewal of registration; or

(4) Twenty-five dollars ($25.00) for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-10 - Required form of contract.

§ 5-74.1-10 Required form of contract.  (a) An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract;

(3) A description of any expenses that the student athlete agrees to reimburse;

(4) A description of the services provided to the student athlete;

(5) The duration of the contract; and

(6) The date of execution.

(c) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT ATHLETE
If you sign this contract:
(1) You may lose your eligibility to compete as a student athlete in your sport;
(2) If you have an athletic director, within seventy-two (72) hours after entering into this contract, both you and your athlete agent must notify your athletic director; and
(3) You may cancel this contract within fourteen (14) days after signing it. Cancellation of this contract may not reinstate your eligibility.
(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.
(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.


History of Section.
(P.L. 2008, ch. 246, § 2.)

If you sign this contract:

(1) You may lose your eligibility to compete as a student athlete in your sport;

(2) If you have an athletic director, within seventy-two (72) hours after entering into this contract, both you and your athlete agent must notify your athletic director; and

(3) You may cancel this contract within fourteen (14) days after signing it. Cancellation of this contract may not reinstate your eligibility.

(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-11 - Notice to educational institution.

§ 5-74.1-11 Notice to educational institution.  (a) Within seventy-two (72) hours after entering into an oral or written agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

(b) Within seventy-two (72) hours after entering into an oral or written agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-12 - Student athlete's right to cancel.

§ 5-74.1-12 Student athlete's right to cancel.  (a) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen (14) days after the contract is signed.

(b) A student athlete may not waive the right to cancel an agency contract.

(c) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract, or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-13 - Required records.

§ 5-74.1-13 Required records.  (a) An athlete agent shall retain the following records for a period of five (5) years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

(b) Records required by subsection (a) above to be retained are open to inspection by the secretary of state during normal business hours.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-14 - Prohibited conduct.

§ 5-74.1-14 Prohibited conduct.  (a) An athlete agent, with the intent to induce a student athlete to enter into an agency contract, may not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student athlete or another registered athlete agent.

(b) An athlete agent may not intentionally:

(1) Initiate contract with a student athlete unless registered under this chapter;

(2) Refuse or fail to retain or permit inspection of the records required to be retained by § 5-74.1-13;

(3) Fail to register when required by § 5-74.1-4;

(4) Provide materially false or misleading information in an application for registration or renewal of registration;

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-14.1 - Permitted contacts with student athletes.

§ 5-74.1-14.1 Permitted contacts with student athletes.  (a) An athlete agent may:

(1) Contact a student athlete only as provided in this chapter. In the event that the student athlete is a minor, the agent must initiate contact with the student athlete's parents or legal guardians.

(2) Initiate contact only with those student athletes who have completed their collegiate eligibility (including post-season tournaments).

(3) Provide information to eligible student athletes only after having provided the same information to the athletic director of the institution where the student athlete is enrolled.

(4) Contact a student athlete who has not completed his or her collegiate eligibility only if the student athlete initiates the contact. In such instances, the athlete agent must give prior notice of his or her intention to respond to the request to the athletic director of the institution where the athlete is enrolled.

(b) Each institution of higher education in Rhode Island may sponsor athlete agent interviews on it campus where the athlete agent may discuss with the student athlete the provision of legal and financial services. The athlete agent must comply with any regulations established by the institutional committee prior to initiating any contact with the student athlete.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-15 - Criminal penalties.

§ 5-74.1-15 Criminal penalties.  An athlete agent who violates § 5-74.1-14 is guilty of a misdemeanor.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-16 - Civil remedies.

§ 5-74.1-16 Civil remedies.  (a) An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of this chapter. In an action under this section, the court may award to the prevailing party costs and reasonable attorneys' fees.

(b) Damages of an educational institution under subsection (a) herein include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

(d) Any liability of the athlete agent or the former student athlete under this section is several and not joint.

(e) This chapter does not restrict rights, remedies, or defenses of any person under law or equity.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-17 - Administrative penalty.

§ 5-74.1-17 Administrative penalty.  The secretary of state may assess a civil penalty against an athlete agent not to exceed twenty-five thousand dollars ($25,000) for a violation of this chapter.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-18 - [Reserved.].

§ 5-74.1-18 [Reserved.]. 

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-19 - Electronic Signatures in Global and National Commerce Act.

§ 5-74.1-19 Electronic Signatures in Global and National Commerce Act.  The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.

History of Section.
(P.L. 2008, ch. 246, § 2.)



Chapter 5-74.1-20 - Severability.

§ 5-74.1-20 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2008, ch. 246, § 2.)






Chapter 5-75 - Professional Employer Organizations Act of 2004

Chapter 5-75-1 - Legislative finding.

§ 5-75-1 Legislative finding.  The legislature finds that:

(a) Professional employer organizations provide a valuable service to commerce and the citizens of this state by increasing the opportunities of employers to develop cost-effective methods of satisfying their personnel requirements and providing employees with access to certain employment benefits which might otherwise not be available them;

(b) Professional employer organizations operating in this state should be properly recognized and regulated by the division of taxation, as provided in this chapter and § 44-30-71.4; and

(c) Any allocation of the employer duties and responsibilities pursuant to this chapter will preserve all rights to which covered employees would be entitled under a traditional employment relationship.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-2 - Definitions.

§ 5-75-2 Definitions.  As used in this chapter:

(a) "Administrative fee" means the fee charged to a client by a professional employer organization for professional employer services. The administrative fee shall not be deemed to include any amount of a fee by the professional employer organization that is for wages and salaries, benefits, workers' compensation, payroll taxes, withholding, or other assessments paid by the professional employer organization to or on behalf of covered employees under the professional employer agreement.

(b) "Client" means any person who enters into a professional employer agreement with a PEO.

(c) "Co-employer" means either a PEO or a client.

(d) "Co-employment relationship" shall mean:

(1) As between co-employers, a relationship whereby the rights, duties, and obligations of an employer which arise out of an employment relationship have been allocated between co- employers pursuant to a professional employer agreement and this chapter and which is intended to be an ongoing relationship, rather than a temporary or project specific relationship;

(2) As between each PEO and a covered employee as to which a professional employer agreement applies, an employment relationship whereby such PEO is entitled to enforce those rights, and obligated to perform those duties and obligations, allocated to such PEO by the professional employer agreement and this chapter;

(3) As between each client and a covered employee to which a professional employer agreement applies an employment relationship whereby such client is entitled to enforce those rights, and obligated to provide and perform those employer obligations allocated to such client by the professional employer agreement and this chapter and whereby such client is responsible for any employer right or obligation not otherwise allocated by the professional employer agreement or this chapter;

(4) As to rights enforceable by an employee under state law, covered employees shall be entitled to enforce against the PEO those rights: (i) allocated to such PEO by the professional employer agreement and this chapter; or (ii) shared by the PEO and the client and the PEO under the professional employer agreement and this chapter. All other rights, duties and obligations enforceable by an employee under the state shall continue to be enforceable against the client pursuant to state law.

(e) "Covered employee" means an individual having a co-employment relationship with a PEO and a client who meets all of the following criteria: (1) the individual has executed an employment agreement with the PEO; (2) the individual is a party to a co-employment relationship with a PEO and a client; and (3) the individual's co-employment relationship is pursuant to a professional employer agreement subject to this chapter. Individuals who are officers, directors, shareholders, partners, and managers of the client will be covered employees to the extent the PEO and the client have expressly agreed in the professional employer agreement that such individuals would be covered employees and provided such individuals meet the criteria of this paragraph and act as operational managers or perform services for the client.

(f) "Department" means the department of administration, division of taxation.

(g) "Director" means the tax administrator.

(h) "Person" means any individual, partnership, corporation, limited liability company, association, or any other form of legally recognized entity.

(i) "Professional employer agreement" means a written contract by and between a client and a PEO that provides:

(1) For the co-employment of covered employees;

(2) For the allocation and sharing between the client and the PEO employer responsibilities (including hiring, firing and disciplining) with respect to the covered employees; and

(3) That the PEO and the client assume the responsibilities required by this chapter.

(j) "Professional employer organization" or "PEO" means any person engaged in the business of providing professional employer services. A person engaged in the business of providing professional employer services shall be subject to registration under this chapter regardless of its use of the term "professional employer organization," "PEO," "staff leasing company," "registered staff leasing company," "employee leasing company," or any other name.

The following shall not be deemed to be professional employer organizations or professional employment services for purposes of this chapter:

(1) Arrangements wherein a person, whose principal business activity is not entering into professional employer arrangements and which does not hold itself out as a PEO, shares employees with a commonly owned company within the meaning of sections 414(b) and (c) of the Internal Revenue Code of 1986, as amended;

(2) Arrangements by which a person assumes responsibility for the product produced or service performed by such person or his/her agents and retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements; or

(3) Providing temporary help services.

(k) "Professional Employer Services" shall mean the service of entering into co- employment relationships under this chapter in which all or a majority of the employees providing services to a client or to a division or work unit of client are covered employees.

(l) "Registrant" means a PEO registered under this chapter.

(m) "Temporary help services" means a service consisting of a person:

(1) Recruiting and hiring its own employees;

(2) Finding other organizations that need the services of those employees;

(3) Assigning those employees to perform work at or services for the other organizations to support or supplement the other organizations' workforces, or to provide assistance in special work situations such as, but not limited to, employee absences, skill shortages, seasonal workloads, or to perform special assignments or projects, and

(4) Customarily attempting to reassign the employees to other organizations when they finish each assignment.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-3 - Rights, duties and obligations unaffected by this chapter.

§ 5-75-3 Rights, duties and obligations unaffected by this chapter.  (a) Collective bargaining agreements. Nothing in this chapter or in any professional employer agreement shall affect, modify or amend any collective bargaining agreement, or the rights or obligations of any client, PEO, or covered employee under the federal National Labor Relations Act, the federal Railway Labor Act or the State of Rhode Island Labor Relations Act.

(b) Licensing. Nothing contained in this chapter or any professional employer agreement shall affect, modify or amend any state, local, or federal licensing, registration, or certification requirement applicable to any client or covered employee.

(1) A covered employee who must be licensed, registered, or certified according to law or regulation is deemed solely an employee of the client for purposes of any such license, registration, or certification requirement.

(2) A PEO shall not be deemed to engage in any occupation, trade, profession, or other activity that is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity solely by entering into and maintaining a co-employment relationship with a covered employee who is subject to such requirements or regulations.

(3) Unless otherwise expressly agreed to by the client in the professional employer agreement, a client shall have the sole right to direct and control the professional or licensed activities of covered employees and of client's business.

(c) Tax credits and other incentives. For purposes of determination of tax credits and other economic incentives provided by this state and based on employment, covered employees shall be deemed employees solely of the client. A client shall be entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of such client. If the grant or amount of any such incentives is based on number of employees, then each client shall be treated as employing only those covered employees actually working in the client's business operations and covered employees working for other clients of the PEO shall not be counted. Each PEO will provide, upon request by a client or an agency or department of this state, employment information reasonably required by any agency or department of this state responsible for administration of any such tax credit or economic incentive and necessary to support any request, claim, application, or other action by a client seeking any such tax credit or economic incentive. To the extent the client is receiving such benefit, the PEO shall not be entitled to receive such benefit or incentive.

(d) Disadvantage business. With respect to a bid, contract, purchase order, or agreement entered into with the state or a political subdivision of the state, a client company's status or certification as a small, minority-owned, disadvantage, or woman-owned business enterprise or as an historically underutilized business is not affected because the client company has entered into an agreement with a registrant or uses the services of a registrant.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-4 - Registration requirements.

§ 5-75-4 Registration requirements.  (a) Registration required. Except as otherwise provided in this chapter, no person shall provide, advertise, or otherwise hold itself out as providing professional employer services in this state, unless such person is registered under this chapter and in conformance with the requirements of § 44-30-71.4.

(b) Registration information. Each applicant for registration under this chapter, shall provide the division of taxation with the following information:

(1) The name or names under which the PEO conducts business;

(2) The address of the principal place of business of the PEO and the address of each office it maintains in this state;

(3) The PEO's taxpayer or employer identification number;

(4) A list by jurisdiction of each name under which the PEO has operated in the preceding five (5) years, including any alternative names, names of predecessors and, if known, successor business entities;

(5) A statement of ownership, which shall include the name and evidence of the business experience of any person that, individually or acting in concert with one or more other persons, owns or controls, directly or indirectly, twenty-five percent (25%) or more of the equity interests of the PEO;

(6) A statement of management, which shall include the name and evidence of the business experience of any person who serves as president, chief executive officer, or otherwise has the authority to act as senior executive officer of the PEO; and

(7) A list of clients including client name, physical address, telephone number and federal identification number.

(1) Each PEO operating within this state as of the effective date of this chapter shall complete its initial registration not later than one hundred eighty (180) days after the effective date of this chapter. Such initial registration shall be valid through the subsequent July 31 of the registration year.

(2) Each PEO not operating within this state as of the effective date of this chapter shall complete its initial registration prior to commencement of operations within this state.

(d) Renewal. On August 1st of each subsequent year such registrant shall renew its registration by notifying the division of taxation of any changes in the information provided in such registrant's most recent registration or renewal which shall be effective for an annual term from August 1 through July 31 of the subsequent year.

(e) Group registration. Any two or more PEO's held under common control of any other person or persons acting in concert may be registered as a PEO group. A PEO group may satisfy any reporting and financial requirements of this registration law on a consolidated basis.

(f) Alternative Registration. The division of taxation may by rule and regulation provide for the acceptance of an affidavit or certification of a bonded, independent and qualified assurance organization that has been approved by the department certifying qualifications of a professional employer organization in lieu of the requirements of § 5-75-6.

(g) List. The state tax administrator shall maintain a list of professional employer organizations registered under this chapter.

(h) Forms. The state tax administrator may prescribe forms necessary to promote the efficient administration of this section.

(i) Record confidentiality. All records, reports and other information obtained from a PEO under this chapter, except to the extent necessary for the proper administration of this chapter by the state tax administrator, shall be confidential and shall not be published or open to public inspection other than to public employees in the performance of their public duties.

(1) A PEO is eligible for a limited registration under this chapter if such PEO;

(a) Submits a properly executed request for limited registration on a form provided by the department;

(b) Is domiciled outside this state and is licensed or registered as a PEO in another state;

(c) Does not maintain an office in this state or directly solicit clients located or domiciled within this state; and

(d) Does not have more than fifty (50) covered employees employed or domiciled in this state on any given day.

(2) A limited registration is valid for one year, and may be renewed.

(3) A PEO seeking limited registration under this section shall provide the department with information and documentation necessary to show that the PEO qualifies for a limited registration.

(4) Section 5-75-6 of this chapter shall not apply to applicants for limited registrations.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1; P.L. 2006, ch. 215, § 1.)



Chapter 5-75-5 - Fees.

§ 5-75-5 Fees.  (a) Initial registration. Upon filing an initial registration statement under this chapter, a PEO shall pay an annual initial registration fee not to exceed five hundred dollars ($500). Such fee shall be prorated based upon an expiration date of July 31.

(b) Renewal. Upon each annual renewal of a registration statement filed under this chapter, a PEO shall pay a renewal fee not to exceed two hundred fifty dollars ($250).

(c) Limited registration. Each PEO seeking limited registration under the terms of this subsection, shall pay a fee in the amount not to exceed two hundred fifty dollars ($250) upon initial application for limited registration and upon each annual renewal of such limited registration.

(d) Alternative registration. A PEO seeking alternative registration shall pay an initial and annual fee not to exceed two hundred fifty dollars ($250). Such fee to be prorated based upon an expiration date of July 31.

(e) The state tax administrator shall determine, by rule, any other fee to be charged under this chapter. Such fees shall not exceed those reasonably necessary for the administration of the registration chapter. Such fees shall not exceed those reasonably necessary for the administration of the registration process.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-6 - Financial capability  Net worth and bonding.

§ 5-75-6 Financial capability  Net worth and bonding.  Each PEO shall maintain a bond or securities with a minimum market value of fifty thousand dollars ($50,000) held by a depository designated by the department securing payment by the PEO of all taxes, wages, benefits or other entitlement due to or with respect to covered employees, if the PEO does not make such payments when due. A PEO registered under this chapter and certified by the division of taxation for at least two (2) years shall be exempt from the bonding requirements of this section.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-7 - General requirements and provisions.

§ 5-75-7 General requirements and provisions.  (a) Contractual relationship. Except as specifically provided in this chapter, the co-employment relationship between the client and the PEO, and between each co-employer and each covered employee, shall be governed by the professional employer agreement.

(1) Nothing contained in any professional employer agreement or this chapter shall be deemed to:

(i) Diminish, abolish or remove rights of covered employees as to clients or obligations of such client as to a covered employee, existing prior to the effective date of a professional employer agreement.

(ii) Terminate an employment relationship existing prior to the effective date of a professional employer agreement.

(iii) Create any new or additional enforceable right of a covered employee against a PEO not specifically allocated to such PEO in the professional employer agreement or this chapter.

(iv) Terminate the joint and several liability provision under R.I.G.L. § 44-30-71.4, or the protections afforded the client of a PEO in possession of a current certification/authorization to engage in business issued by the division of taxation and without notification that the certification has been suspended or revoked.

(2) Each professional employer agreement shall include the following:

(i) The PEO shall reserve a right of direction and control over the covered employees; provided, that the client may retain the right to exercise such direction and control over covered employees as is necessary to conduct the client's business, to discharge any fiduciary responsibility which it may have, or to comply with any applicable licensure requirements;

(ii) The PEO shall have responsibility to pay wages to covered employees; to withhold, collect, report and remit payroll-related and unemployment taxes; and, to the extent the PEO has assumed responsibility in the professional employer agreement, to make payments for employee benefits for covered employees. As used in this section, the term "wages" does not include any obligation between a client and a covered employee for payments beyond or in addition to the covered employee's salary, draw or regular rate of pay, such as bonuses, commissions, severance pay, deferred compensation, profit sharing or vacation, sick or other paid time-off pay, unless the PEO has expressly agreed to assume liability for such payments in the professional employer agreement;

(iii) The PEO shall have the responsibility to withhold, collect, report and remit payroll related and unemployment taxes. For purposes of chapters 39  41 (Rhode Island Temporary Disability Insurance Act) and chapters 42  44 (Employment Security Act) of title 28, and this section, the term "wages" shall be defined in accordance with § 28-42-3(28).

(iv) PEO and the client shall both have a right to hire, terminate and discipline the covered employees; and

(v) The responsibility to obtain workers' compensation coverage for covered employees, from a carrier licensed to do business in this state and otherwise in compliance with all applicable requirements, shall be specifically allocated to either the client or the PEO in the professional employer agreement.

(b) Allocation of rights, duties, and obligations. Except as specifically provided in this chapter or in the professional employer agreement, in each co-employment relationship:

(1) The client shall be entitled to exercise all rights, and shall be obligated to perform all duties and responsibilities, otherwise applicable to an employer in an employment relationship; and

(2) The PEO shall be entitled to exercise only those rights, and obligated to perform only those duties and responsibilities, specifically required by this chapter or set forth PEO as co-employer with respect to any covered employee shall be limited to those arising pursuant to the professional employer agreement and this chapter during the term of co-employment by the PEO of such covered employee.

(3) Unless otherwise expressly agreed by the PEO and the client in a professional employer agreement, the client retains the exclusive right to direct and control the covered employees as is necessary to conduct the client's business, to discharge any of the client's fiduciary responsibilities, or to comply with any licensure requirements applicable to client or to the covered employees.

(c) Notice to covered employees. With respect to each professional employer agreement entered into by a PEO, such PEO shall provide written notice to each covered employee affected by such agreement of the general nature of the co-employment relationship between and among the PEO, the client, and such covered employee. Such notice shall include notice to employees of the client's and the PEO's obligations under section 7(D)(4) below.

(d) Limitations on liability. Except to the extent otherwise expressly provided by the applicable professional employer agreement:

(1) A client shall be solely responsible for the quality, adequacy or safety of the goods or services produced or sold in client's business.

(2) A client shall be solely responsible for directing, supervising, training and controlling the work of the covered employees with respect to the business activities of the client and solely responsible for the acts, errors or omissions of the covered employees with regard to such activities.

(3) A client shall not be liable for the acts, errors or omissions of a PEO, or of any covered employee of the client and a PEO when such covered employee is acting under the express direction and control of the PEO.

(4) Nothing in this subsection shall serve to limit any contractual liability or obligation specifically provided in a professional employer agreement, nor shall this subsection in any way limit the liabilities and obligations of any PEO or client as defined elsewhere in this chapter.

(5) A covered employee is not, solely as the result of being a covered employee of a PEO, an employee of the PEO for purposes of general liability insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation, or liquor liability insurance carried by the PEO unless the covered employees are included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract or bond.

(e) Services not insured. A registrant under this chapter is not engaged in the sale of insurance by offering, marketing, selling, administering or providing PEO services or employee benefit plans for covered employees.

(1) Covered employees whose services are subject to sales tax shall be deemed employees of the client for purposes of collecting and levying sales tax on the services performed by the covered employee. Nothing contained in this chapter shall relieve a client of any sales tax liability with respect to its goods or services.

(2) Any tax upon professional employer services shall be limited to the administrative fee.

(3) Any tax assessed on a per capita or per employee basis shall be assessed against the client for covered employees and against the professional employer organization for its employees who are not covered employees co-employed with a client.

(4) In the case of tax imposed or calculated upon the basis of total payroll, the professional employer organization shall be eligible to apply any small business allowance or exemption available to the client for the covered employees for purpose of computing the tax.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-8 - Benefit plans.

§ 5-75-8 Benefit plans.  (a) A client and a PEO shall each be deemed an employer for purposes of sponsoring retirement and welfare benefit plans for its covered employees.

(b) A fully-insured welfare benefit plan offered to the covered employees of a single PEO shall be considered a single employer welfare benefit plan.

(c) For purposes of determining employer status under chapter 50 of title 27 (entitled the Rhode Island Small Employer Health Insurance Availability Act), a PEO shall be considered the employer of all of its covered employees and all covered employees of one or more clients participating in a health benefit plan sponsored by a single PEO shall be considered employees of the PEO.

(d) If a PEO offers to its covered employees any health benefit plan which is not fully- insured by an authorized insurer, the plan shall:

(1) Utilize a third-party administrator licensed to do business in this state;

(2) Hold all plan assets, including participant contributions, in a trust account; and

(3) Provide sound reserves for such plan as determined using generally accepted actuarial standards.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-9 - Workers' compensation.

§ 5-75-9 Workers' compensation.  (a) The responsibility to obtain workers' compensation coverage for covered employees, from a carrier licensed to do business in this state and otherwise in compliance with all applicable requirements, shall be specifically allocated in the professional employer agreement to either the client or the PEO. If such responsibility is allocated to the PEO under any such agreement, such agreement shall require that the PEO maintain and provide to client, at the termination of the agreement if requested by the client, records regarding the loss experience related to workers' compensation insurance provided to covered employees pursuant to such agreement. A certificate of insurance as proof of workers' compensation coverage shall be issued to the client if the PEO is to provide coverage or to the PEO if the client is to provide coverage with notification of cancellation to be issued immediately to either entity. In the case of cancellation, the other entity must immediately obtain coverage.

(b) Workers' compensation. Both client and the PEO shall be considered the employer for the purpose of coverage under the workers' compensation act and both the PEO and its client shall be entitled to protection of the exclusive remedy provision of the workers' compensation act irrespective of which co-employer obtains such workers' compensation coverage.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1; P.L. 2006, ch. 215, § 1.)



Chapter 5-75-10 - Unemployment compensation insurance.

§ 5-75-10 Unemployment compensation insurance.  (a) For purposes of chapters 39  41 (Rhode Island Temporary Disability Insurance Act) and chapters 42  44 (Employment Security Act) of title 28 only, the client company shall be considered to be an employer of its covered employees under any agreement with a professional employer organization established under this chapter; provided, that the professional employer organization shall report and pay all required unemployment contributions using the client company's state employer account number at the client company's experience rate as determined under § 28-43-8, or at the new employer rate established under § 28-43-8.3 if the client company does not qualify for an experience rate under § 28-43-8.

(b) The client company and PEO shall be jointly and severally liable for all contributions, fines, interest, penalties and withholdings due to the department of labor and training under chapters 39  44, of title 28.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)



Chapter 5-75-11 - Severability.

§ 5-75-11 Severability.  The provisions of this chapter are severable. If any provision of this chapter, or application thereof to any person or circumstance, is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.

History of Section.
(P.L. 2004, ch. 87, § 1; P.L. 2004, ch. 124, § 1.)






Chapter 5-76 - Issuance of License Upon Payment of Taxes

Chapter 5-76-1 - Declaration of purpose.

§ 5-76-1 Declaration of purpose.  It is found that in order to assure the effective and efficient administration of the tax laws of the State of Rhode Island it is essential that the state collect taxes owed it in a timely manner. Failure to collect delinquent taxes is detrimental to the health and safety of the citizens of this state.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-2 - Application for license to conduct business upon certification of taxes paid.

§ 5-76-2 Application for license to conduct business upon certification of taxes paid.  (a) Any person applying to any department, board, commission, division, authority, or other agency of this state for any license or other authority to conduct a profession, trade or business, shall certify upon such application, under penalties of perjury that such person has filed all required tax returns and paid all taxes due the state from such person or, if unpaid, is pursuing administrative or appellate review of such taxes. Such license shall not be issued unless such certification is made.

(b) "Person" shall mean and include any individual, corporation, limited liability company, partnership, association, joint venture or other entity.

(c) "License" shall mean any license or other certificate of authority, including the periodic registration of attorneys, required to conduct a profession, trade or business in this state.

(d) For purposes of this chapter, "authority" shall also refer to the Rhode Island Supreme Court relating to the periodic registration of attorneys.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-3 - Information to be furnished to the tax administrator.

§ 5-76-3 Information to be furnished to the tax administrator.  Every department, board, commission, division, authority, or other agency of this state which issues or renews a license or other authority to conduct a profession, trade or business shall annually, ninety (90) days prior to the renewal date of any license or on June 30 if such licenses are issued intermittently, furnish to the tax administrator, in such form as the tax administrator may determine, a list containing the following information for all licensees:

(a) Name;

(b) Address;

(c) Federal identification number and/or social security number;

(d) Type of license issued;

(e) Effective date of initial license;

(f) Expiration date of license; and

(g) Status of license (active/inactive).

Unless otherwise required by law, no department, board, commission, authority or other agency shall maintain, use or disclose for any other purpose the social security information obtained pursuant to this section.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-4 - Notice of intent to inform agency.

§ 5-76-4 Notice of intent to inform agency.  (a) If the tax administrator determines from the information furnished pursuant to § 5-76-3, or otherwise, that any person who holds a license issued by any agency has neglected or refused to file any tax returns or to pay any tax administered by the tax administrator and that such tax matter is not pending administrative or appellate review, the tax administrator shall send a written notice to such person informing him/her of the tax administrator's intention to request such agency or authority not to renew such license upon expiration thereof.

(b) Within twenty-one (21) days from the date of such notice, the licensee may request in writing a conference with the tax administrator or his/her designee, in order to show proof of payment of all taxes or for the purpose of entering into a time payment agreement for the delinquent taxes that is satisfactory to the tax administrator.

(c) If upon the expiration of twenty-one (21) days from the date of the notice to the licensee, or, if a conference has been requested, after a conference has been held the licensee has not demonstrated to the satisfaction of the tax administrator that he/she has filed all required returns and paid all required taxes, or that the licensee has not entered into time payment arrangement satisfactory to the tax administrator, the tax administrator shall notify the agency or authority in writing that the licensee is delinquent in filing tax returns and/or remitting taxes due. The tax administrator shall send a copy of the notification to the licensee.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1; P.L. 2006, ch. 246, art. 20, § 1.)



Chapter 5-76-5 - Action by agency regarding renewal of license.

§ 5-76-5 Action by agency regarding renewal of license.  (a) Notwithstanding any other provision of any general law, if after opportunity for conference pursuant to subsection 5-76-4(b), an agency, or authority has been notified by the tax administrator that a licensee is delinquent in filing returns and/or remitting taxes due, the agency or authority shall, after notice and opportunity for hearing, refuse to re-issue, renew or extend such license until the agency or authority receives a certificate issued by the tax administrator that the person is in good standing or has entered into a satisfactory time payment agreement with respect to any and all returns due and taxes payable to the tax administrator as of the date of issuance of said certificate. That notification of delinquent tax status shall constitute grounds to refuse to re-issue, renew, extend, or deny any license issued under any title of the general laws.

(b) If a licensee thereafter files an overdue return and/or remits past taxes due or enters into a satisfactory time payment agreement with respect to any and all returns due and taxes payable, the tax administrator shall, within five (5) business days of a licensee's request, provide the appropriate agency or authority the certificate of good standing specified in section 5-76-5 of this chapter. Within five (5) business days of receiving such a certificate, the agency or authority shall reinstate, reissue, renew or otherwise extend the licensee's license.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-6 - Payment of tax not an admission.

§ 5-76-6 Payment of tax not an admission.  If the licensee files an overdue return and/or remits past due taxes in order to apply for or renew a license, said late filing and/or payment shall not be an admission of a violation of any criminal tax statute regarding late filing and/or late payment. Tax administrator shall not refer such person to the attorney general for prosecution based solely upon said late filing and/or payment of past due taxes.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-7 - Provisions not applicable.

§ 5-76-7 Provisions not applicable.  The provisions of this chapter shall not apply to the certification of liquor license renewal governed by § 3-7-24, as amended, or the certification of employee leasing and payroll companies governed by § 44-30-71.4, as amended.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)



Chapter 5-76-8 - Severability.

§ 5-76-8 Severability.  If any provision of this chapter or the application thereof shall for any reason be judged invalid, that judgment shall not affect, impair, or invalidate the remainder of the law, but shall be confined in its effect to the provision or application directly involved in the controversy giving rise to the judgment.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 1.)






Chapter 5-77 - Town of Burrillville  Insurance Requirements

Chapter 5-77-1 - Town of Burrillville  Insurance Requirements.

§ 5-77-1 Town of Burrillville  Insurance Requirements.  In the town of Burrillville, any establishment that applies to the Burrillville Town Council for a license under this chapter shall file with the application a certificate of insurance evidencing comprehensive general liability coverage in the minimum amount of three hundred thousand dollars ($300,000) for bodily or personal injury and one hundred thousand dollars ($100,000) for property damage; or for a minimum amount to be set by ordinance. The certificate shall provide that the insurance shall not be modified or cancelled unless thirty (30) days prior notice is given to the town of Burrillville and that the town of Burrillville is named as an additional insured. A licensee must be insured by a carrier licensed in this state.

History of Section.
(P.L. 2005, ch. 357, § 1; P.L. 2005, ch. 421, § 1.)






Chapter 5-78 - Dating Services

Chapter 5-78-1 - Definitions.

§ 5-78-1 Definitions.  As used in this chapter:

(a) "Buyer" means any person entering into a social referral services contract with a seller;

(b) "Person" means a natural person, partnership, corporation, association or any other legal entity;

(c) "Seller" means any person offering social referral services; and

(d) "Social referral services" means dating, matrimonial or personal referral services by any of the following means:

(1) An exchange of names, telephone numbers, addresses and statistics;

(2) A photograph or video selection process;

(3) Personal introductions provided by the seller of the seller's place of business; or

(4) A social environment provided by the seller intended primarily as an alternative to singles' bars or club type environments.

History of Section.
(P.L. 2006, ch. 116, § 1; P.L. 2006, ch. 137, § 1.)



Chapter 5-78-2 - Contract requirements.

§ 5-78-2 Contract requirements.  (a) Each contract for social referral services shall provide that such contract may be cancelled at anytime up until midnight of the third (3rd) business day after the date of receipt by the buyer of a copy of the written contract, by written notice, delivered by certified or registered United States mail to the seller at an address which shall be specified in the contract.

(b) In every contract for social referral services, the seller shall furnish to the buyer a fully completed copy of the contract at the time of its execution, which shows the date of the transaction and contains the name and address of the seller, and in the immediate proximity to the space reserved in the contract for the signature of the buyer and in not less than ten (10) point bold face type, a statement in substantially the following form:

"You, the buyer, may cancel this contract at any time prior to midnight of the third business day after your receipt of this contract. See the attached notice of cancellation for an explanation of this right."

(2) At the time the buyer signs the social referral services contract, a statement captioned "Notice of Cancellation" shall be contained in the contract and shall contain, in not less than ten (10) point bold face type, the following information and statements:

"Notice of Cancellation"

"]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (Date of Transaction)

You may cancel this contract, without any penalty or obligation, at any time prior to midnight of the third business day after your receipt of this contract by mailing this signed and dated notice of cancellation by certified or registered United States mail to the seller at the following address: ]]]]]]]]]]]]]] If you cancel, any payments made by you under the contract will be returned within ten (10) business days following receipt by the seller of your cancellation notice."

(3) All moneys paid pursuant to any contract for social services shall be refunded within ten (10) business days of receipt of the notice of cancellation.

(c) The consumer's right of rescission shall not be waived, sold or abrogated in any way or manner.

History of Section.
(P.L. 2006, ch. 116, § 1; P.L. 2006, ch. 137, § 1.)



Chapter 5-78-3 - Unfair trade practice.

§ 5-78-3 Unfair trade practice.  Any violation of any provision of § 5-78-2 shall be deemed an unfair or deceptive trade practice under chapter 13.1 of title 6.

History of Section.
(P.L. 2006, ch. 116, § 1; P.L. 2006, ch. 137, § 1.)






Chapter 5-79 - Mortgage Foreclosure Consultant Regulation

Chapter 5-79-1 - Definitions.

§ 5-79-1 Definitions.  As used in this chapter:

(1) "Contract" means any agreement, or any term in any agreement, between a foreclosure consultant and an owner for the rendition of any services as defined in subdivision (8).

(2) "Foreclosure consultant" means any person who, directly or indirectly, makes any solicitation, representation, or offer to any owner to perform for compensation or who, for compensation, performs any service which the person in any manner represents will in any manner do any of the following:

(i) Stop or postpone the foreclosure sale;

(ii) Obtain any forbearance from any beneficiary or mortgagee;

(iii) Assist the owner to exercise the right of redemption provided in § 34-23-2;

(iv) Obtain any extension of the period within which the owner may reinstate the owner's obligation;

(v) Obtain any waiver of an acceleration clause contained in any promissory note or contract secured by a mortgage on a residence in foreclosure or contained in the mortgage;

(vi) Assist the owner in foreclosure or loan default to obtain a loan or advance of funds;

(vii) Avoid or ameliorate the impairment of the owner's credit resulting from the recording of a notice of default or the conduct of a foreclosure sale; or

(viii) Save the owner's residence from foreclosure.

(3) A foreclosure consultant does not include any of the following:

(i) A person licensed to practice law in this state when the person renders service in the course of his or her practice as an attorney-at-law;

(ii) A person licensed as a credit counselor under chapter 19-14.7, when the person is acting as a credit counselor in accordance with the chapter;

(iii) A person licensed as a real estate broker or salesperson under chapter 5-20.5 when the person engages in acts whose performance requires licensure under that chapter;

(iv) A person licensed as an accountant under chapter 5-3.1 when the person is acting in any capacity for which the person is licensed under those provisions;

(v) A person or the person's authorized agent acting under the express authority or written approval of the department of housing and urban development or other department or agency of the United States or this state to provide services;

(vi) A person who holds or is owed an obligation secured by a lien on any residence in foreclosure when the person performs services in connection with this obligation or lien of the obligation or lien did not arise as the result of or as part of a proposed foreclosure reconveyance;

(vii) Any person or entity doing business under any law of this state, or of the United States relating to banks, trust companies, savings and loan associations, industrial loan and thrift companies, regulated lenders, credit unions, insurance companies, or a mortgagee which is a United States Department of Housing and Urban Development approved mortgagee and any subsidiary or affiliate of these persons or entities, and any agent or employee of these persons or entities while engaged in the business of these persons or entities;

(viii) A person licensed as a residential mortgage originator or servicer pursuant to chapter 19-14, when acting under the authority of that license or a foreclosure purchaser as defined in § 5-79-10;

(ix) A nonprofit agency or organization that offers counseling or advice to an owner of a home in foreclosure or loan default if they do not contract for services with for-profit lenders or foreclosure purchasers; and

(x) A judgment creditor of the owner, to the extent that the judgment creditor's claim accrued prior to the personal service of the foreclosure notice required by § 34-27-4, but excluding a person who purchased the claim after such personal service.

(4) "Foreclosure reconveyance" means a transaction involving:

(i) The transfer of title to real property by a foreclosed homeowner during a foreclosure proceeding, either by transfer of interest from the foreclosed homeowner or by creation of a mortgage or lien or encumbrance during the foreclosure process that allows the acquirer to obtain title to the property by redeeming the property as a junior lienholder; and

(ii) The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the foreclosed homeowner by the acquirer or a person acting in participation with the acquirer that allows the foreclosed homeowner to possess the real property following the completion of the foreclosure proceeding, which interest includes, but is not limited to, an interest in a contract for deed, purchase agreement, option to purchase, or lease.

(5) "Owner" means the record owner of the residential real property in foreclosure at the time the notice of pendency was recorded, or the summons and complaint served.

(6) "Person" means any individual, partnership, corporation, limited liability company, association, or other group, however organized.

(7) "Residence in foreclosure" means residential real property consisting of one to four (4) family dwelling units, one of which the owner occupies as his or her principal place of residence, and against which there is an outstanding notice of pendency of foreclosure, pursuant to § 34-27-4, or against which a summons and complaint has been served under § 34- 27-1.

(8) "Service" means and includes, but is not limited to, any of the following activities:

(i) Debt, budget or financial counseling of any type;

(ii) Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in foreclosure;

(iii) Contacting creditors on behalf of an owner of a residence in foreclosure;

(iv) Arranging or attempting to arrange for an extension of the period within which the owner of a residence in foreclosure may cure the owner's default and reinstate his or her obligation pursuant to § 34-23-3;

(v) Arranging or attempting to arrange for any delay or postponements of the time of sale of the residence in foreclosure;

(vi) Advising the filing of any document or assisting in any manner in the preparation of any document for filing with any bankruptcy court; or

(vii) Giving any advise [advice], explanation, or instruction to an owner of a residence in foreclosure, which in any manner relates to the cure of a default in or the reinstatement of an obligation secured by a lien of the residence in foreclosure, the full satisfaction of that obligation, or the postponement or avoidance of a sale of a residence in foreclosure, pursuant to a power of sale contained in any mortgage.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1; P.L. 2009, ch. 310, § 44.)



Chapter 5-79-2 - Rescission of foreclosure consultant contract.

§ 5-79-2 Rescission of foreclosure consultant contract.  (a) In addition to any other right under law to rescind a contract, an owner has the right to cancel such a contract until midnight of the third (3rd) business day after the day on which the owner signs a contract that complies with § 5-79-3.

(b) Cancellation occurs when the owner gives written notice of cancellation to the foreclosure consultant at the address specified in the contract.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the owner need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-3 - Contract.

§ 5-79-3 Contract.  (a) Every contract must be in writing and must fully disclose the exact nature of the foreclosure consultant's services and the total amount and terms of compensation.

(b) The following notice, printed in at least fourteen (14) point boldface type and completed with the name of the foreclosure consultant, must be printed immediately above the statement required by paragraph (c):

"NOTICE REQUIRED BY RHODE ISLAND LAW

(Name or anyone working for him or her CANNOT):

(1) Take any money from you or ask you for money until . . . . . (Name) has completely finished doing everything he or she said he or she would do; and

(2) Ask you to sign or have you sign any lien, mortgage or deed."

(c) The contract must be written in the same language as principally used by the foreclosure consultant to describe his or her services or to negotiate the contract, must be dated and signed by the owner, and must contain in immediate proximity to the space reserved for the owner's signature a conspicuous statement in a size equal to at least ten (10) point boldface type, as follows:

"You, the owner, may cancel this transaction at any time prior to midnight of the third (3rd) business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right."

(d) The contract must contain on the first (1st) page, in a type size no smaller than that generally used in the body of the document, each of the following:

(1) The name and address of the foreclosure consultant to which the notice of cancellation is to be mailed; and

(2) The date the owner signed the contract.

(e) The contract must be accompanied by a completed form in duplicate, captioned "notice of cancellation," which must be attached to the contract, must be easily detachable, and must contain in at least ten (10) point type the following statement written in the same language as used in the contract:

"NOTICE OF CANCELLATION

. . . . . (Enter date of transaction)

You may cancel this transaction, without any penalty or obligation, until midnight of the third (3rd) business day from the above date.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice to . . . . . . . . . (Name of foreclosure consultant) at . . . . . . . . . (Address of foreclosure consultant's place of business) NOT LATER THAN MIDNIGHT OF . . . . . . . . . (Date)

I hereby cancel this transaction . . . . . . . . . (Date)

. . . . . . . . .&nbsp ; (Owner's signature)"

(f) The foreclosure consultant shall provide the owner with a copy of the contract and the attached notice of cancellation immediately upon execution of the contract.

(g) The three (3) business days during which the owner may cancel the contract shall not begin to run until the foreclosure consultant has complied with this section.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-4 - Violations.

§ 5-79-4 Violations.  (a) It is a violation for a foreclosure consultant to:

(1) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented he or she would perform;

(2) Claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason which exceeds eight percent (8%) per annum of the amount of any loan which the foreclosure consultant may make to the owner;

(3) Take any wage assignment, any lien on any type of real or personal property, or other security to secure the payment of compensation. Any such security is void and unenforceable;

(4) Receive any consideration from any third-party in connection with services rendered to an owner unless the consideration is first fully disclosed to the owner;

(5) Acquire any interest, directly, or indirectly, or by means of a subsidiary or affiliate in a residence in foreclosure from an owner with whom the foreclosure consultant has contracted;

(6) Take any power of attorney from an owner for any purpose, except to inspect documents as provided by law; or

(7) Induce or attempt to induce any owner to enter a contract which does not comply in all respects with § 5-79-3.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-5 - Waiver not allowed.

§ 5-79-5 Waiver not allowed.  Any waiver by an owner of the provisions of §§ 5-79-1  5-79-9 is void and unenforceable as contrary to public policy. Any attempt by a foreclosure consultant to induce an owner to waive the owner's rights is a violation of §§ 5-79-1  5-79-9.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-6 - Remedies.

§ 5-79-6 Remedies.  (a) Any violation of §§ 5-79-1  5-79-9 is considered to be a violation of § 6-13.1-2, and all remedies of § 6-13.1-5.2 are available for such an action. A private cause of action under § 6-13.1-5.2 by a foreclosed homeowner is in the public interest. An owner may bring an action against a foreclosure consultant for any violation of §§ 5-79-1  5-79-9. Any judgment against the mortgage foreclosure consultant shall include actual damages, reasonable attorney fees and costs, and appropriate equitable relief.

(b) The court may award punitive damages up to one and one half (1 1/2) times the compensation charged by the foreclosure consultant if the court finds that the foreclosure consultant violated the provisions of subsections 5-79-4(1), (2) or (4), and the foreclosure consultant's conduct was in bad faith.

(c) The rights and remedies provided in paragraph (a) are cumulative to, and not a limitation of, any other rights and remedies provided by law.

(d) Any action brought pursuant to this section must be commenced within four (4) years from the date of the alleged violation.

(e) Notwithstanding any other provision of this section, no action may be brought on the basis of a violation of §§ 5-79-1  5-79-9, except by an owner against whom the violation was committed or by the department of attorney general.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1; P.L. 2007, ch. 340, § 3.)



Chapter 5-79-7 - Penalty.

§ 5-79-7 Penalty.  Any person who commits any violation described in § 5-79-4 may, upon conviction, be fined not more than ten thousand dollars ($10,000) or imprisoned for not more than one year, or both. Prosecution or conviction for any violation described in § 5-79-4 will not bar prosecution or conviction for any other offenses. These penalties are cumulative to any other remedies or penalties provided by law.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-8 - Provisions severable.

§ 5-79-8 Provisions severable.  If any provision of §§ 5-79-1  5-79-9 or the application of any of these provisions to any person or circumstance is held to be unconstitutional and void, the remainder of §§ 5-79-1  5-79-9 remains valid.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)



Chapter 5-79-9 - Liability.

§ 5-79-9 Liability.  Any provision in a contract that attempts or purports to require arbitration of any dispute arising under §§ 5-79-1  5-79-9 is void at the option of the owner.

History of Section.
(P.L. 2006, ch. 242, § 1; P.L. 2006, ch. 287, § 1.)






Chapter 5-80 - Mortgage Foreclosure Purchasers

Chapter 5-80-1 - Definitions.

§ 5-80-1 Definitions.  As used for §§ 5-80-1  5-80-9:

(a) "Foreclosed homeowner" means an owner of residential real property, including a condominium, that is the primary residence of the owner and whose mortgage on the real property is or was in foreclosure.

(b) "Foreclosure conveyance" means a transaction involving:

(1) The transfer of title to real property by a foreclosed homeowner during a foreclosure proceeding, either by transfer of interest from the foreclosed homeowner or by creation of a mortgage or other lien or encumbrance during the foreclosure process that allows the acquirer to obtain title to the property by redeeming the property as a junior lienholder; and

(2) The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the foreclosed homeowner by the acquirer or a person acting in participation with the acquirer that allows the foreclosed homeowner to possess the real property following the completion of the foreclosure proceeding, which interest includes, but is not limited to, an interest in a contract for deed, purchase agreement, option to purchase, or lease.

(c) "Foreclosure purchaser" means a person that has acted as the acquirer in more than four (4) foreclosure reconveyances during any twenty-four (24) month period. Foreclosure purchaser also includes a person that has acted in joint venture or joint enterprise with one or more acquirers in more than four (4) foreclosure reconveyances during any twenty-four (24) month period. A federal or state chartered bank, savings bank, thrift, or credit union is not a foreclosure purchaser.

(d) "Resale" means a bona fide market sale of the property subject to the foreclosure reconveyance by the foreclosure purchaser to an unaffiliated third-party.

(e) "Resale price" means the gross sale price of the property on resale.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-2 - Contract requirement; form and language.

§ 5-80-2 Contract requirement; form and language.  A foreclosure purchaser shall enter into every foreclosure reconveyance in the form of a written contract. Every contract must be written in letters of a size equal to at least twelve (12) point boldface type, in the same language principally used by the foreclosure purchaser and foreclosed homeowner to negotiate the sale of the residence in foreclosure and must be fully completed and signed and dated by the foreclosed homeowner and foreclosure purchaser before the execution of any instrument of conveyance of the resident [residence] in foreclosure.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-3 - Contract terms.

§ 5-80-3 Contract terms.  (a) Every contract required by § 5-80-2 must contain the entire agreement of the parties and must include the following terms:

(1) The name, business address, and the telephone number of the foreclosure purchaser;

(2) The address of the residence in foreclosure;

(3) The total consideration to be given by the foreclosure purchaser in connection with or incident to the sale;

(4) A complete description of the terms of payment or other consideration including, but not limited to, any services of any nature that the foreclosure purchaser represents he or she will perform for the foreclosed homeowner before or after the sale;

(5) The time at which possession is to be transferred to the foreclosure purchaser;

(6) A complete description of the terms of any related agreement designed to allow the foreclosed homeowner to remain in the home, such as a rental agreement, repurchase agreement, contract for deed, or lease with option to buy;

(7) A notice of cancellation as provided in § 5-80-5(b); and

(8) The following notice in at least fourteen (14) point boldface type, if the contract is printed or in capital letters if the contract is typed, and completed with the name of the foreclosure purchaser, immediately above the statement required by § 5-80-5(a):

"NOTICE REQUIRED BY RHODE ISLAND LAW

Until your right to cancel this contract has ended, . . . . . . . . . . (Name) or anyone working for . . . . . . . . . . . (Name) CANNOT ask you to sign or have you sign any deed or any other document."

The contract required by this section survives delivery of any instrument of conveyance of the residence in foreclosure, and has no effect on persons other than the parties to the contract.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-4 - Contract cancellation.

§ 5-80-4 Contract cancellation.  (a) In addition to any other right of rescission, the foreclosed homeowner has the right to cancel any contract with a foreclosure purchaser until midnight of the fifth (5th) business day following the day on which the foreclosed homeowner signs a contract that complies with §§ 5-80-1  5-80-6 or until 8:00 a.m. on the last day of the period during which the foreclosed homeowner has a right of redemption, whichever occurs first.

(b) Cancellation occurs when the foreclosed homeowner delivers, by any means, written notice of cancellation to addresses specified in the contract.

(c) A notice of cancellation given by the foreclosed homeowner need not take the particular form as provided with the contract.

(d) Within ten (10) days following the receipt of a notice of cancellation given in accordance with this section, the foreclosure purchaser shall return without condition any original contract and any other documents signed by the foreclosed homeowner.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2; P.L. 2009, ch. 310, § 45.)



Chapter 5-80-5 - Notice of cancellation.

§ 5-80-5 Notice of cancellation.  (a) The contract must contain in immediate proximity to the space reserved for the foreclosed homeowner's signature a conspicuous statement in a size equal to at least fourteen (14) point boldface type, if the contract is printed, or in capital letters, if the contract is typed, as follows:

"You may cancel this contract for the sale of your house without any penalty or obligation at anytime before ]]]]]]]] (Date and time of day). See the attached notice of cancellation form for an explanation of this right."

The foreclosure purchaser shall accurately enter the date and time of day on which the cancellation right ends.

(b) The contract must be accompanied by a completed form in duplicate, captioned "notice of cancellation" in a size equal to a twelve (12) point boldface type if the contract is printed, or in capital letters, if the contract is typed, followed by a space in which the foreclosure purchaser shall enter the date on which the foreclosed homeowner executes any contract. This form must be attached to the contract, must be easily detachable, and must contain in type of at least ten (10) points, if the contract is printed or in capital letters if the contract is typed, the following statement written in the same language as used in the contract:

"NOTICE OF CANCELLATION

. . . . . . . . . . (Enter date contract signed)

You may cancel this contract for the sale of your house, without any penalty or obligation, at any time before . . . . . . . . . . (enter date and time of day)

To cancel this transaction, personally deliver a signed and dated copy of this cancellation notice to . . . . . . . . . . (Name of purchaser) at . . . . . . . . . . (Street address of purchaser's place of business) NOT LATER THAN (Enter date and time of day) I hereby cancel this transaction . . . . . . . . . . (Date)

. . . . . . . . . . (Seller's signature)"

(c) The foreclosure purchaser shall provide the foreclosed homeowner with a copy of the contract and the attached notice of cancellation at the time the contract is executed by all parties.

(d) The five (5) business days during which the foreclosed homeowner may cancel the contract must not begin to run until all parties to the contract have executed the contract and the foreclosure purchaser has complied with this section.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-6 - Waiver.

§ 5-80-6 Waiver.  Any waiver of the provisions of §§ 5-80-1  5-80-9 is void and unenforceable as contrary to public policy except a consumer may waive the five (5) day right to cancel provided in § 5-80-4 if the property is subject to a foreclosure sale within the five (5) business days, and the foreclosed homeowner agrees to waive his or her right to cancel in a handwritten statement signed by all parties holding title to the foreclosed property.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-7 - Arbitration.

§ 5-80-7 Arbitration.  Any provision in a contract that attempts or purports to require arbitration of any dispute arising under §§ 5-80-1  5-80-9 is void at the option of the owner.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2.)



Chapter 5-80-8 - Prohibited practices.

§ 5-80-8 Prohibited practices.  A foreclosure purchaser shall not:

(1) Enter into, or attempt to enter into, a foreclosure reconveyance with a foreclosed homeowner unless:

(i) The foreclosure purchaser verifies and can demonstrate that the foreclosed homeowner has a reasonable ability to pay for the subsequent conveyance of an interest back to the foreclosed homeowner. In the case of a lease with an option to purchase, payment ability also included the reasonable ability to make the lease payments and purchase the property within the term of the option to purchase. There is a rebuttable presumption that a homeowner is reasonably able to pay for the subsequent conveyance if the owner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed sixty percent (60%) of the owner's monthly gross income. For the purposes of this section, "primary housing expenses" means the sum of payments for regular principal, interest, rent, utilities, hazard insurance, real estate taxes, and association dues. There is a rebuttable presumption that the foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the foreclosed homeowner of assets, liabilities, and income;

(ii) The foreclosure purchaser and the foreclosed homeowner complete a closing for any foreclosure reconveyance in which the foreclosure purchaser obtains a deed or mortgage from a foreclosed homeowner. For purposes of this section, "closing" means an in-person meeting to complete final documents incident to the sale of the real property or creation of a mortgage on the real property conducted by a closing agent who is not employed by or an affiliate of the foreclosure purchaser;

(iii) The foreclosure purchaser obtains the written consent of the foreclosed homeowner to a grant by the foreclosure purchaser of any interest in the property during such times as the foreclosed homeowner maintains any interest in the property; and

(iv) The foreclosure purchaser complies with the requirements of the federal home Ownership Equity Protection Act, United States Code, title 15, § 1639, or its implementing regulation, Code of Federal Regulations, title 12, §§ 226.31  226.34, for any foreclosure reconveyance in which the foreclosed homeowner obtains a vendee interest in a contract for deed;

(2) Fail to either;

(i) Ensure that title to the subject dwelling has been reconveyed to the foreclosed homeowner; or

(ii) Make a payment to the foreclosed homeowner such that the foreclosed homeowner has received consideration in an amount of at least eighty two percent (82%) of the fair market value of the property within one hundred fifty (150) days of either the eviction or voluntary relinquishment of possession of the dwelling by the foreclosed homeowner. The foreclosure purchaser shall make a detailed accounting of the basis for the payment amount, or a detailed accounting of the reasons for failure to make a payment, including providing written documentation of expenses, within this one hundred fifty (150) day period. The accounting shall be on a form prescribed by the department of attorney general, in consultation with the department of business regulation, without being subject to the rulemaking procedures of chapter 42-35. For purposes of this provision, the following applies:

(A) There is a rebuttable presumption that an appraisal by a person licensed or certified by an agency of the federal government or this state to appraise real estate constitutes the fair market value of the property;

(B) The time for determining the fair market value amount shall be determined in the foreclosure reconveyance contract as either at the time of the execution of the foreclosure reconveyance contract or at resale. If the contract states that the fair market value shall be determined at the time of resale, the fair market value shall be the resale price if it is sold within one hundred twenty (120) days of the eviction or voluntary relinquishment of the property by the foreclosed homeowner. If the contract states that the fair market value shall be determined at the time of resale, and the resale is not completed within one hundred twenty (120) days of the eviction or voluntary relinquishment of the property by the foreclosed homeowner, the fair market value shall be determined by an appraisal conducted during this one hundred twenty (120) day period and payment, if required, shall be made to the homeowner, but the fair market value shall be recalculated as the resale price, on resale and an additional payment amount, if appropriate based on the resale price, shall be made to the foreclosed homeowner within fifteen (15) days of resale, and a detailed accounting of the basis for the payment amount, or a detailed accounting of the reasons for failure to make additional payment, shall be made within fifteen (15) days of resale, including providing written documentation of expenses. The accounting shall be on a form prescribed by the department of attorney general, in consultation with the department of business regulation, without being subject to the rulemaking procedures of chapter 42-35;

(C) "Consideration" shall mean any payment or item of value provided to the foreclosed homeowner, including unpaid rent or contract for deed payments owed by the foreclosed homeowner prior to the date of eviction or voluntary relinquishment of the property, reasonable costs paid to third parties necessary to complete the foreclosure reconveyance transaction, payment of money to satisfy a debt or legal obligation of the foreclosed homeowner, or the reasonable cost of repairs for damage to the dwelling caused by the foreclosed homeowner;

(D) "Consideration" shall not include amounts imputed as a down payment or fee to the foreclosure purchaser, or a person acting in participation with the foreclosure purchaser, incident to a contract for deed, lease, or option to purchase entered into as part of the foreclosure reconveyance, except for reasonable costs paid to third parties necessary to complete the foreclosure reconveyance;

(3) Enter into repurchase or lease terms as part of the subsequent conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4) Represent, directly or indirectly, that:

(i) The foreclosure purchaser is acting as an advisor or a consultant, or in any other manner represents that the foreclosure purchaser is acting on behalf of the homeowner;

(ii) The foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have, or that the foreclosure purchaser is not a member of a licensed profession if that is untrue;

(iii) The foreclosure purchaser is assisting the foreclosed homeowner to "save the house" or substantially similar phrase; or

(iv) The foreclosure purchaser is assisting the foreclosed homeowner in preventing a completed foreclosure if the result of the transaction is that the foreclosed homeowner will not complete a redemption of the property;

(5) Make any other statements, directly or by implication, or engage in any other conduct that is false, deceptive, or misleading, or that has the likelihood to cause confusion or misunderstanding, including, but not limited to, statements regarding the value of the residence in foreclosure, the amount of proceeds the foreclosed homeowner will receive after a foreclosure sale, any contract term, or the foreclosed homeowner's rights or obligations incident to or arising out of the foreclosure reconveyance; or

(6) Do any of the following until the time during which the foreclosed homeowner may cancel the transaction has fully elapsed:

(i) Accept from any foreclosed homeowner an execution of, or induce any foreclosed homeowner to execute, any instrument of conveyance of any interest in the residence in foreclosure;

(ii) Record with the records of land evidence in the city or town where such foreclosed property is located any document, including, but not limited to, any instrument of conveyance, signed by the foreclosed homeowner;

(iii) Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any third-party, provided no grant of any interest or encumbrance is defeated or affected as against a bona fide purchaser or encumbrance for value and without notice of a violation of §§ 5-80-1  5-80-9, and knowledge on the part of any such person or entity that the property was "residential real property in foreclosure" does not constitute notice of a violation of §§ 5-80-1  5-80-9. This section does not abrogate any duty of inquiry which exists as to rights or interest of persons in possession of the residential real property in foreclosure; or

(iv) Pay the foreclosed homeowner any consideration.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2; P.L. 2009, ch. 310, § 45.)



Chapter 5-80-9 - Enforcement.

§ 5-80-9 Enforcement.  (a) Remedies. A violation of §§ 5-80-1  5-80-8 is considered to be a violation of § 6-13.1-2 and all the remedies of § 6-13.1-5.2 are available for such an action. A private right of action under § 6-13.1-5.2 by a foreclosed homeowner is in the public interest.

(b) Exemplary damages. In a private right of action under § 6-13.1-5.2 for a violation of § 5-80-8, the court may award exemplary damages of any amount. In the event the court determines that an award of exemplary damages is appropriate, the amount of exemplary damages awarded shall not be less than one and one half (1 1/2) times the foreclosed homeowner's actual damages. Any claim for exemplary damages brought pursuant to this section must be commenced within four (4) years after the date of the alleged violation.

(c) Remedies cumulative. The remedies provided in this section are cumulative and do not restrict any remedy that is otherwise available. The provisions of §§ 5-80-1  5-80-9 are not exclusive and are in addition to any other requirements, rights, remedies and penalties provided by law.

(d) Criminal penalty. Any foreclosure purchaser who engages in any practice which would operate as a fraud or deceit upon a foreclosed homeowner may, upon conviction, be fined not more than fifty thousand dollars ($50,000) or imprisoned not more than one year, or both. Prosecution or conviction for any one of the violations does not bar prosecution or conviction for any other offenses.

(e) Failure of transaction. Failure of the parties to complete the reconveyance transaction, in the absence of additional misconduct, shall not subject a foreclosure purchaser to the criminal penalties under § 5-79-7 or 5-80-9.

(f) Limitation. Notwithstanding any other provisions of this section, no action may be brought on the basis of a violation of §§ 5-80-1  5-80-9, except by an owner against whom the violation was committed or by the department of attorney general.

History of Section.
(P.L. 2006, ch. 242, § 2; P.L. 2006, ch. 287, § 2; P.L. 2007, ch. 340, § 2.)






Chapter 5-81 - Truth in Music Advertising Act

Chapter 5-81-1 - Short title.

§ 5-81-1 Short title.  This act shall be known and may be cited as the "Truth in Music Advertising Act."

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)



Chapter 5-81-2 - Definitions.

§ 5-81-2 Definitions.  The following words and phrases when used in this act shall have the meanings given to them in this chapter unless the context clearly indicates otherwise:

(1) "Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

(2) "Recording group" means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disk, tape or other phono-record, in which the sounds are embodied.

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)



Chapter 5-81-3 - Production.

§ 5-81-3 Production.  It shall be unlawful for any person to advertise or conduct a live musical performance or production in this state through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group. This section does not apply if any of the following apply:

(1) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office.

(2) At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute.

(4) The advertising does not relate to a live musical performance or production taking place in this state.

(5) The performance or production is expressly authorized by the recording group.

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)



Chapter 5-81-4 - Restraining prohibited acts  Injunction.

§ 5-81-4 Restraining prohibited acts  Injunction.  Whenever the attorney general has a reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of § 5-81-3 and that proceedings would be in the public interest, the attorney general may bring an action against the person to restrain, by temporary or permanent injunction, that practice.

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)



Chapter 5-81-5 - Payment of costs and restitution.

§ 5-81-5 Payment of costs and restitution.  Whenever any court issues a permanent injunction to restrain and prevent violations of this act as authorized in § 5-81-4, the court may in its discretion direct that the defendant restore to any person in interest any moneys or property real or personal, which may have been acquired by means of any violation of this act, under terms and conditions to be established by the court.

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)



Chapter 5-81-6 - Penalty.

§ 5-81-6 Penalty.  Any person who violates the provisions of § 5-81-3 is liable to the state for a civil penalty of not less than five thousand dollars ($5,000) nor more than fifteen thousand dollars ($15,000) per violation, which civil penalty shall be in addition to any other relief which may be granted under §§ 5-81-4 and 5-81-5. Each performance or production declared unlawful by § 5-81-3 shall constitute a separate violation.

History of Section.
(P.L. 2008, ch. 242, § 1; P.L. 2008, ch. 312, § 1.)






Chapter 5-82 - Home Heating Oil Sales

Chapter 5-82-1 - Requirements for guaranteed price plans, price protection and prepaid contracts.

§ 5-82-1 Requirements for guaranteed price plans, price protection and prepaid contracts.  (a) A contract for the retail sale of home heating oil that offers a guaranteed price plan, including a ceiling price cap plan contract and any other similar plan, must be disclosed in a way to clearly define the terms and conditions of the price plan. The disclosure of terms and conditions must be in plain language, must immediately follow the language concerning the price or service that could be affected and must be, if initiated verbally, confirmed in writing no more than fourteen (14) days from the initiation date using no less than twelve (12) point boldface type of uniform font. The disclosure of terms and conditions, must include, but not be limited to, any additional fees or costs for securing the guaranteed price, as well as, any early termination fees.

(b) A solicitation for the retail sale of home heating oil that offers a guaranteed price plan, including a ceiling price cap plan and any other similar plan, must be confirmed in writing, no more than fourteen (14) days from the solicitation date, and the terms and conditions of that offer must be disclosed in plain language.

(c) A home heating oil dealer that pays for media or print advertising of a price shall offer said price for a period of no less than twenty-four (24) hours, or until the next advertised price is so publicized, whichever occurs first.

(d) No prepaid home heating oil contract shall require any consumer commitment to purchase home heating oil pursuant to the terms of such contract for a period of more than twelve (12) months.

(e) Any violation of this chapter shall render the terms and conditions of the aforementioned contract null and void.

History of Section.
(P.L. 2009, ch. 125, § 1; P.L. 2009, ch. 138, § 1.)






Chapter 5-83 - Propane Gas Sales

Chapter 5-83-1 - Requirements for guaranteed price plans, price protection and prepaid contracts.

§ 5-83-1 Requirements for guaranteed price plans, price protection and prepaid contracts.  (a) A contract for the retail sale of propane gas that offers a guaranteed price plan, including a ceiling price cap plan contract and any other similar plan, must be disclosed in a way to clearly define the terms and conditions of the price plan. The disclosure of terms and conditions must be in plain language, must immediately follow the language concerning the price or service that could be affected and must be, if initiated verbally, confirmed in writing no more than fourteen (14) days from the initiation date using no less than twelve (12) point boldface type of uniform font. The disclosure of terms and conditions, must include, but not be limited to, any additional fees or costs for securing the guaranteed price, as well as, any early termination fees, and shall express the price in terms of the sum of any such fees divided by the number of gallons delivered.

(b) A solicitation for the retail sale of propane gas that offers a guaranteed price plan, including a ceiling price cap plan and any other similar plan, must be confirmed in writing no more than fourteen (14) days from the solicitation date, and the terms and conditions of that offer must be disclosed in plain language.

(c) A propane gas dealer that pays for media or print advertising of a price shall offer said price for a period of no less than twenty-four (24) hours or until the next advertised price is so publicized, whichever occurs first.

(d) No prepaid propane gas contract shall require any consumer commitment to purchase propane gas pursuant to the terms of such contract for a period of more than twelve (12) months.

(e) Any violation of this section shall render the terms and conditions of the aforementioned contract null and void.

History of Section.
(P.L. 2009, ch. 333, § 1; P.L. 2011, ch. 214, § 1; P.L. 2011, ch. 312, § 1; P.L. 2012, ch. 116, § 1; P.L. 2012, ch. 123, § 1.)



Chapter 5-83-2 - Surcharge disclosure and actual cost estimates.

§ 5-83-2 Surcharge disclosure and actual cost estimates.  (a) As used in this chapter, "consumer" or "residential consumer" means a direct purchaser of propane for consumption and not for resale as the primary source of fuel for residential heating and/or domestic hot water to one or more dwelling units within a structure having not more than four (4) dwelling units.

(b) No propane gas dealer shall charge a residential consumer any fee above the delivered cost per gallon of propane unless the fee was disclosed prior to delivery in a consumer contract or dealer notice, and is itemized in an invoice provided to the consumer. Propane gas dealers shall provide a written explanation of the fee and disclose the actual or best estimate of the amount of the fee to be charged in connection with the next delivery within five (5) business days of a consumer's request for such information at no expense to the consumer.

(c) Upon the request of an individual, a propane gas dealer shall promptly disclose, over the telephone or in writing, the estimated price per gallon of propane and any charges that are applicable to the individual based on stated usage, the price and terms of leasing, loaning or purchasing storage containers through the seller, and other pertinent information, provided that nothing in this subsection shall be interpreted as creating a business relationship between an individual and a propane gas dealer.

History of Section.
(P.L. 2011, ch. 214, § 2; P.L. 2011, ch. 312, § 2.)



Chapter 5-83-3 - Propane storage container financing and denial of service.

§ 5-83-3 Propane storage container financing and denial of service.  (a) If a propane gas dealer, in its sole discretion, agrees to finance a consumer's purchase of a propane storage container, the financing shall be subject to the provisions of Rhode Island general laws chapter 6-27, entitled "Truth in Lending and Retail Selling."

(b) Propane storage containers may only be filled by the owner or upon the owner's authorization. When the propane storage container is owned by the consumer, a propane gas dealer shall not refuse to deliver propane to the consumer-owned container if the consumer:

(1) Satisfies the dealer's credit and payment requirements;

(2) Enters into a written service agreement if required by the dealer in the regular course of business;

(3) Is located within the dealer's delivery territory;

(4) Provides proof of ownership of the container;

(5) Arranges for a safety check of the propane system and the installation and operation of the system are determined by the dealer to comply with NFPA 54 (National Fuel Gas Code) and NFPA 58 (Storage and Handling of Liquefied Petroleum Gas Code) of the National Fire Protection Association; and

(6) Complies with appropriate safety requirements as required by the dealer.

History of Section.
(P.L. 2011, ch. 214, § 2; P.L. 2011, ch. 312, § 2.)



Chapter 5-83-4 - Emergency contact information.

§ 5-83-4 Emergency contact information.  The firm name and emergency telephone number of a gas dealer that delivers propane to a stationary DOT cylinder and/or an ASME tank with an aggregate capacity of less than four thousand (4,000) gallons water storage capacity shall be affixed and legibly maintained in a visible location on or near all such stationary propane containers in text at least one-half (1/2) inch in height.

History of Section.
(P.L. 2011, ch. 214, § 2; P.L. 2011, ch. 312, § 2.)



Chapter 5-83-5 - Termination of service.

§ 5-83-5 Termination of service.  (a) When a business relationship is terminated between a residential consumer and a gas dealer that has leased or loaned a propane storage container to the consumer, the propane gas dealer shall:

(1) At the consumer's request, remove the propane gas storage container that it owns from the consumer's premises by the latest of the following dates:

(i) Twenty (20) days from the termination or thirty (30) days from the termination in the case of an underground tank;

(ii) In the case of a cash customer, twenty (20) days from receipt of payment of all amounts due to the gas dealer by the consumer; or

(iii) As soon as weather conditions and access to the propane storage container allow.

(2) Within thirty (30) days after removal of a dealer-supplied propane gas storage container, reimburse the consumer for any propane gas remaining in the container at the retail per gallon price that was paid by the consumer, less any amounts due from the consumer to the dealer;

(3) Be authorized to charge a consumer commercially reasonable fees, as applicable, for propane storage container excavation and pump out if an existing contract between the consumer and gas dealer allows the dealer to charge such fees;

(4) Be authorized to charge a consumer a disconnect or tank removal fee in an amount that is commercially reasonable based on labor, transportation, restocking and similar costs, if the fee has been disclosed to the consumer in a written agreement and if:

(i) For storage containers situated above ground, the container has been located on the consumer's premises for less than three (3) years; or

(ii) For storage containers situated underground, the container has been located on the consumer's premises for less than five (5) years.

(b) A provision of an existing contract that allows a gas dealer to charge a consumer disconnect or tank removal fee with respect to a container that has been located on the consumer's premises for more than three (3) years shall remain valid and enforceable until the date the contract expires or June 1, 2012, whichever is sooner.

History of Section.
(P.L. 2011, ch. 214, § 2; P.L. 2011, ch. 312, § 2.)



Chapter 5-83-6 - Violations.

§ 5-83-6 Violations.  Any person or entity who sells propane gas to be used for residential use that knowingly violates this chapter may be fined in an amount not more than five hundred dollars ($500).

History of Section.
(P.L. 2011, ch. 214, § 2; P.L. 2011, ch. 312, § 2.)






Chapter 5-84 - Division of Design Professionals

Chapter 5-84-1 - Short title.

§ 5-84-1 Short title.  This chapter shall be known and may be cited as "The Division of Design Professionals Act."

History of Section.
(P.L. 2010, ch. 152, § 1; P.L. 2010, ch. 153, § 1.)



Chapter 5-84-2 - Division of design professionals.

§ 5-84-2 Division of design professionals.  There has been created within the department of business regulation, a division known as the division of design professionals.

History of Section.
(P.L. 2010, ch. 152, § 1; P.L. 2010, ch. 153, § 1.)



Chapter 5-84-3 - Division membership.

§ 5-84-3 Division membership.  The division consists of the membership of the board of registration for professional engineers, board of registration for professional land surveyors, board of examination and registration of architects, and the board of examiners of landscape architects.

History of Section.
(P.L. 2010, ch. 152, § 1; P.L. 2010, ch. 153, § 1.)



Chapter 5-84-4 - Suitable quarters.

§ 5-84-4 Suitable quarters.  The department of business regulation shall provide suitable and adequate space for the division.

History of Section.
(P.L. 2010, ch. 152, § 1; P.L. 2010, ch. 153, § 1.)



Chapter 5-84-5 - Imposition of fines for unregistered activity.

§ 5-84-5 Imposition of fines for unregistered activity.  (a) In addition to any other provision of law, if a person or business practices or offers to practice architecture, engineering, land surveying, or landscape architecture in the state without being registered or authorized to practice as required by law, the boards within the division may recommend that the director of the department of business regulations issue an order imposing a fine; provided, however, that this section shall not apply to issues between the boards referred to in subsection (a) of this section as to the scope of a board registrant's authority to engage in work relating to another board's jurisdiction or to issues relating to ISDS designers licensed by the department of environmental management.

(b) A fine ordered under this section may not exceed two thousand five hundred dollars ($2,500) for each offense. In recommending a fine, the board shall set the amount of the penalty imposed under this section after taking into account factors, including the seriousness of the violation, the economic benefit resulting from the violation, the history of violations, and other matters the board considers appropriate.

(c) Before recommending that a fine be order under this section, the board shall provide the person or business written notice and the opportunity to request, with thirty (30) days of issuance of notice by the board, a hearing on the record.

(d) A person or business aggrieved by the ordering of a fine under this section may file an appeal with the superior court for judicial review of the ordering of a fine.

(e) If a person of business fails to pay the fine within thirty (30) days after entry of an order under (a) of this section, or if the order is stayed pending an appeal, within ten (10) days after the court enters a final judgment in favor of the board of an order appealed under (d) of this section, the board shall notify the attorney general. The attorney general may commence a civil action to recover the amount of the fine.

History of Section.
(P.L. 2010, ch. 152, § 1; P.L. 2010, ch. 153, § 1.)






Chapter 5-85 - Discount Buying Clubs

Chapter 5-85-1 - Definitions.

§ 5-85-1 Definitions.  (a) "Discount buying club" means any person, firm or corporation, which, in exchange for valuable consideration, offers to sell or to arrange the sale of goods or services to its customers at prices represented to be lower than are generally available.

(b) "Discount buying club" shall not include any cooperative buying association or other group in which no person is intended to profit or actually profits beyond the benefit that all members receive from buying at a discount; nor shall any person, firm or corporation be deemed a "discount buying club" solely by virtue of the fact that:

(1) For fifty dollars ($50.00) or less it sells tickets or coupons valid for use in obtaining goods or services from a retail merchant; or

(2) As a service collateral to its principal business, and for no additional charge, it arranges for its members or customers to purchase or lease directly from particular merchants at a specified discount.

(c) "Discount buying club" shall not include any person, firm or corporation who charges an advance month by month fee for access to service, or member benefits, and allows the buyer to terminate membership by notifying the person, firm or corporation of intent to terminate membership without further obligation to make additional payments.

History of Section.
(P.L. 2010, ch. 52, § 1; P.L. 2010, ch. 73, § 1.)



Chapter 5-85-2 - Contract requirements.

§ 5-85-2 Contract requirements.  (a) Every contract between a discount buying club and its customers shall be in writing, completely filled out, dated and signed by all contracting parties. A copy of the completed contract shall be given to the buyer at the time he or she signs it. The contract shall, in clear, conspicuous and simple language:

(1) State the duration of the contract in a definite period of years or months. If the contract may be periodically renewed, the contract shall state specifically the terms under which it may be renewed and the amount of any renewal fees must be stated unless the contract meets the requirements of subsection (b) of this section.

(2) Contain, immediately above the customer's signature in boldface type of not less than a ten (10) point size, a statement substantially as follows: "You, the customer, may cancel this contract at any time prior to midnight of the third (3rd) business day after the date of this contract. To cancel you must notify the company in writing of your intent to cancel."

(3) List the categories of goods and services the buying club contracts to make available.

(4) State the procedures by which the customer can select, order and pay for merchandise or services and provide information regarding estimated delivery dates and the manner of delivery of products; and

(5) State the discount buying club's obligations with respect to warranties on goods or services ordered.

(b) The written contract required by subsection (a) above need not be signed or dated by the customer if one of the following requirements are met:

(1) The total consideration paid by each member or customer does not exceed a one-time or annual fee of one hundred fifty dollars ($150) or less; or

(2) The member or customer has the unconditional right to cancel the contract at any time and receive within ten (10) days a full refund of the one-time membership fee, or the annual membership fee covering the current membership period, whichever the case may be.

History of Section.
(P.L. 2010, ch. 52, § 1; P.L. 2010, ch. 73, § 1.)



Chapter 5-85-3 - Customer's right to cancel.

§ 5-85-3 Customer's right to cancel.  Each contract for a discount buying club membership shall provide that such contract may be cancelled at anytime up until midnight of the third (3rd) business day after the date of receipt by the buyer of a copy of the written contract, by written notice, delivered by certified or registered United States mail to the seller at an address which shall be specified in the contract. For purposes of this chapter, business days exclude Sundays, and any holiday on which regular mail deliveries are not made.

History of Section.
(P.L. 2010, ch. 52, § 1; P.L. 2010, ch. 73, § 1.)



Chapter 5-85-4 - Prohibited acts.

§ 5-85-4 Prohibited acts.  Discount buying clubs shall not:

(1) Discourage or refuse to allow a potential customer to inspect any of their current merchandise catalogs and price lists during the formal prescheduled information session at their place of business.

(2) Refuse to refund or exchange a good that does not conform to the customer's order.

History of Section.
(P.L. 2010, ch. 52, § 1; P.L. 2010, ch. 73, § 1.)



Chapter 5-85-5 - Violations.

§ 5-85-5 Violations.  A violation of any of the provisions in this chapter shall constitute an unfair or deceptive act or practice as defined in chapters 6-13 and 6-13.1.

History of Section.
(P.L. 2010, ch. 52, § 1; P.L. 2010, ch. 73, § 1.)






Chapter 5-86 - Licensing of Applied Behavior Analysts

Chapter 5-86-1 - Short title.

§ 5-86-1 Short title.  This chapter shall be known and may be cited as "Licensing of Applied Behavior Analysts".

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-2 - Definitions.

§ 5-86-2 Definitions.  As used in this chapter, the following terms shall be construed as follows:

(1) "Applied behavior analyst" means a person licensed to practice applied behavior analysis under the provisions of this chapter and the rules and regulations authorized by this chapter.

(2) "Applied behavior analyst aide" means a person not licensed pursuant to the laws and rules applicable to the practice of applied behavior analysis, who works under the supervision of a licensed applied behavior analyst, who assists in the practice of applied behavior analysis and whose activities require an understanding of applied behavior analysis, but do not require professional or advanced training in the basic anatomical, psychological, and social sciences involved in the practice of applied behavior analysis.

(3) "Applied behavior assistant analyst" means a person licensed who practices applied behavior analysis under the provisions of this chapter and the rules and regulations authorized by this chapter.

(4) "Board" means the licensing board of applied behavior analysts within the Rhode Island department of health, established pursuant to the provisions of § 5-86-3 of the chapter.

(5) "Department" means the Rhode Island department of health.

(6) "Director" means the director of the Rhode Island department of health.

(7) "Education" means the academic program pursued by the person in obtaining the bachelor's, master's or doctorate degree, that the programs to include formal course work, seminars and practica.

(8) "Psychologist with equivalent experience" means a person deemed to hold equivalent licensure as an applied behavior analyst upon satisfying equivalency requirements through submission and satisfaction of written evidence of education and relevant experience to the department pursuant to subsection 5-86-9(c) of this chapter.

(9) "Practice of applied behavior analysis" means the design, implementation and evaluation of environmental modifications by a behavior analyst to produce socially significant improvements in human behavior. It includes the empirical identification of functional relations between environment and behavior, known as functional assessment and analysis. Applied behavior analysis interventions are based on scientific research and the direct observation and measurement of behavior and environment. They utilize contextual factors, establishing operations, antecedent stimuli, positive reinforcement and other consequences to help people develop new behaviors, increase or decrease existing behaviors, and emit behaviors under specific environmental conditions. The practice of applied behavior analysis expressly excludes psychological testing, neuropsychology, psychotherapy, cognitive therapy, sex therapy, psychoanalysis, hypnotherapy, and long-term counseling as treatment modalities. Such services are provided by a person licensed under this chapter only when applied behavior analysis services are prescribed by a child psychiatrist, a behavioral developmental pediatrician, a child neurologist or a licensed psychologist with training in child psychology pursuant to § 27-20.11-4.

(10) "Supervised experience" means the practical application of principles, methods and procedures of the science of applied behavioral analysis in accordance with the requirements of § 5-86-9 of this chapter.

(11) "Supervision" means that a licensed applied behavior analyst is at all times responsible for supportive personnel and clients.

(12) "These regulations" mean all parts of Rhode Island rules and regulations for licensing applied behavior analysts, applied behavior assistant analysts, and psychologists with equivalent experience.

(13) "Training" means the pre-professional or professional supervised experience received by the person at the pre or post-doctoral level that experience to have been obtained in an internship, clinic, or other similar professional setting.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-3 - Licensing.

§ 5-86-3 Licensing.  (a) Any individual licensed under this chapter may use the title "licensed applied behavior analyst" and the abbreviation "LBA" or the title "licensed applied behavior assistant analyst" and the abbreviation "LABA", or the title psychologist with equivalent experience, provided that the title and abbreviation correspond to the license held pursuant to this chapter.

(b) It is unlawful for any person to represent herself or himself as a licensed applied behavior analyst, LBA, licensed applied behavior assistant analyst, LABA, or psychologist with equivalent experience, unless she or he is licensed as a licensed applied behavior analyst or licensed applied behavior assistant analyst or licensed as a psychologist with equivalent experience pursuant to the provisions of this chapter.

(c) A licensed applied behavior analyst, licensed applied behavior assistant analyst, or psychologist with equivalent experience, is not required to be an employee of a prescribing profession or organization, and may work for a public or private agency or in private practice in accordance with the requirements of § 5-86-9 of this chapter.

(d) Licensed applied behavior analysts, licensed applied behavior assistant analysts, and psychologists with equivalent experience are responsible for following all applicable federal and state laws and regulations regarding the confidentiality of medical records.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-4 - Board of applied behavior analysts  Creation  Composition.

§ 5-86-4 Board of applied behavior analysts  Creation  Composition.  Within the department of professional regulation in the department of health there shall be a Rhode Island applied behavior analyst licensing board consisting of five (5) members as provided by § 5-86-5.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-5 - Board of applied behavior analysts  Appointment, terms, and removal of members.

§ 5-86-5 Board of applied behavior analysts  Appointment, terms, and removal of members.  (a) The director of the department of health shall, with the approval of the governor, appoint five (5) electors as members of the board. Three (3) members of the board shall be licensed applied behavior analysts, one member shall be a licensed applied behavior assistant analyst, and one shall be a consumer representative holding neither license. The licensed applied behavior analysts and licensed applied behavior assistant analyst shall have at least three (3) years professional experience with credentials comparable as those established in this chapter, be certified for a minimum of five (5) years by an appropriate nationally recognized accrediting organization as approved by the department of health.

(b) The director shall, with the approval of the governor, appoint persons to serve on the board. Two (2) of those members first appointed by the director of the department of health shall serve initial terms of three (3) years; two (2) of those members first appointed by the director of the department of health shall serve an initial term of two (2) years; and one of those members appointed by the director of the department of health shall serve an initial term of one year thereafter, all appointed members of the board shall be appointed to serve for terms of three (3) years.

(c) The board members are eligible to succeed themselves.

(d) The director may remove any member from the board for neglect of any duty required by law, or for incompetence, or unprofessional or dishonorable conduct. Vacancies shall be filled in the same manner as the original appointment was made, for the remainder of the term.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-6 - Board of applied behavior analysts  Organization and meetings.

§ 5-86-6 Board of applied behavior analysts  Organization and meetings.  (a) The board shall organize immediately after the appointment and qualification of its members.

(b) The board shall annually elect a chairperson and secretary. Meetings may be called by the chairperson or the director of the department of health or by written request of three (3) members of the board. A majority of seats filled shall constitute a quorum. The board shall meet as often as necessary.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-7 - Board of applied behavior analysts  General powers.

§ 5-86-7 Board of applied behavior analysts  General powers.  The Rhode Island applied behavior analyst licensing board shall:

(1) Recommend to the director for his or her approval the adoption and revision of rules and regulations not inconsistent with law as necessary to enable it to carry into effect the provisions of this chapter;

(2) Adopt policies to be followed in the licensure and renewal of licenses of qualified applicants in accordance with chapter 42-35, of the administrative procedures act;

(3) Conduct hearings upon charges calling for the discipline of a license or revocation. The department has the power to issue subpoenas and compel the attendance of witnesses and administer oaths to persons giving testimony at hearings; and

(4) The board or the director shall prosecute all persons violating this chapter and has the power to incur the necessary expenses of prosecution. The board shall keep a record of all its proceedings, including, but not limited to, meeting minutes.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-8 - Register of applied behavior analysts  Licensing records  Issuance of licenses.

§ 5-86-8 Register of applied behavior analysts  Licensing records  Issuance of licenses.  The department shall maintain a register of all licensed applied behavior analysts, licensed applied behavior assistant analysts and psychologists with equivalent experience under this chapter which shall be open at all reasonable times to public inspection and updated regularly. The department shall be the custodian of all records pertaining to the licensing of applied behavior analysts, applied behavior assistant analysts and psychologists with equivalent experience.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-9 - Qualifications and examinations for licensing.

§ 5-86-9 Qualifications and examinations for licensing.  (a) An applicant for licensure as a licensed applied behavior analyst shall submit to the board written evidence on forms furnished by the department verified under oath (i.e. notarized) that said applicant:

(1) Be of good moral character;

(2) Has obtained a graduate degree in applied behavior analysis or a related field, as approved by the board, from a college or university accredited by the New England association of schools and colleges, or an equivalent regional accrediting agency, and which has the approval by a national or regional certifying authority, including but not limited to the applied behavior analyst licensing board;

(3) Has successfully completed the amount of coursework in applied behavior analysis acceptable to the board;

(4) Has appropriate supervised experience to include either: (i) One year, including one thousand five hundred (1500) hours of supervised independent fieldwork in applied behavior analysis. The distribution of supervised independent fieldwork hours must be at least ten (10) hours per week, but not more than thirty (30) hours per week, for a minimum of three (3) weeks per month; (ii) One thousand (1000) hours of practicum in behavior analysis within a university experience program approved by the national or regional certifying authority. The distribution of practicum hours must be at least ten (10) hours per week, but not more than twenty-five (25) hours per week, for a minimum of three (3) weeks per month; or (iii) Seven hundred fifty (750) hours of intensive practicum in behavior analysis within a university experience program approved by the national or regional certifying authority. The distribution of intensive practicum hours must be at least ten (10) hours per week, but not more than twenty-five (25) hours per week, for a minimum of three (3) weeks per month;

(5) Has passed the relevant examination administered by an appropriate nationally recognized accrediting organization as approved by the department of health for this function;

(6) Maintain active status and fulfill all relevant requirements for renewal and relicensing with the nationally recognized and accredited organization(s) as approved by the department of health licensing;

(7) Conducts his or her professional activities in accordance with accepted standards for responsible professional conduct, as approved by the Rhode Island applied behavior analyst licensing board; and

(8) Meets the criteria as established in § 5-86-12.

(b) An applicant for licensure as a licensed applied behavior assistant analyst shall submit to the board written evidence on forms furnished by the department verified under oath (i.e., notarized) that said applicant:

(1) Be of good moral character;

(2) Has obtained a bachelor's degree in behavior analysis or a related field, as approved by the board, from a college or university accredited by the New England Association of Schools and Colleges, or an equivalent regional accrediting agency, and which has the approval by a national or regional certifying authority, including, but not limited to, the applied behavior analyst licensing board;

(3) Has successfully completed the amount of coursework in applied behavior analysis acceptable to the board;

(4) Has appropriate supervised experience to include either: (i) One thousand (1000) hours of supervised independent fieldwork in applied behavior analysis. The distribution of supervised independent fieldwork hours must be at least ten (10) hours per week, but not more than thirty (30) hours per week, for a minimum of (3) three weeks per month; (ii) Six hundred seventy (670) hours of practicum in behavior analysis within a university experience program approved by the national or regional certifying board. The distribution of practicum hours must be at least ten (10) hours per week, but not more than twenty-five (25) hours per week, for a minimum of three (3) weeks per month; or (iii) Five hundred (500) hours of intensive practicum in behavior analysis within a university experience program approved by the national or regional certifying board. The distribution of intensive practicum hours must be at least ten (10) hours per week, but not more than twenty-five (25) hours per week, for a minimum of three (3) weeks per month.

(5) Is supervised by a licensed applied behavior analyst in a manner consistent with the board's requirements for supervision of licensed applied behavior assistant analysts;

(6) Has passed the examination administered by an appropriate nationally recognized accrediting organization as approved by department of health licensing for this function;

(7) Maintain active status and fulfill all relevant requirements for renewal and relicensing with the nationally recognized and accredited organization(s) as approved by the department of health licensing;

(8) Conduct his or her professional activities in accordance with accepted standards for responsible professional conduct, as required by the Rhode Island applied behavior analyst licensure board; and

(9) Meet the criteria as established in § 5-86-11.

(c) applicant shall be judged to hold the equivalent requirement of a licensure as an applied behavior analyst upon submission to the board, written evidence on forms furnished by the department verified under oath (i.e., notarized), if the following equivalency requirements are met to the satisfaction of the licensing board:

(1) Has received a doctoral degree in psychology from a college or university accredited by the New England association of schools and colleges, or an equivalent regional accrediting agency, and which has the approval by a national or regional certifying authority;

(2) individually licensed by the department of health as a psychologist subject to chapter 5-44;

(3) Be of good moral character;

(4) Has completed coursework in applied behavior analysis supervised by the department within the college or university granting the requisite degree or by an accredited postgraduate clinical training program recognized by the United States department of education, or education and/or experience which is deemed equivalent by the board;

(5) Has completed one thousand five hundred (1,500) hours of direct client contact offering applied behavior analysis services subsequent to being awarded a doctoral degree in psychology;

(6) Conducts his or her professional activities in accordance with accepted standards for responsible professional conduct, as required by the Rhode Island applied behavior analyst licensure board; and

(7) Meets the criteria as established in § 5-86-12.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-10 - Licensure.

§ 5-86-10 Licensure.  A license may be issued to:

(1) An applicant who meets the requirements for licensure as approved by the department of health and licensed as a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience as stated in this chapter; and

(2) An applicant who has been certified by an appropriate nationally recognized and accredited organization, as approved by the department of health, licensing and licensed as a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience under the laws of another state, United States territory, or foreign country where the board determines that the requirements are substantially equivalent to those of this state.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-11 - Application fee.

§ 5-86-11 Application fee.  The applicant applying for licensure as an applied behavior analyst, applied behavior assistant analyst or psychologist with equivalent experience shall pay a fee of one hundred fifty dollars ($150) to the department.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-12 - Limitation of practice.

§ 5-86-12 Limitation of practice.  The board shall ensure through regulations and enforcement that licensees limit their practice to demonstrated areas of competence as documented by relevant professional education, training, and experience.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-13 - Expiration and renewal of licenses  Continuing education  Lapsed license.

§ 5-86-13 Expiration and renewal of licenses  Continuing education  Lapsed license.  (a) The license of every person licensed under the provisions of this chapter shall expire on the first (1st) day of July of the next even-numbered year following the issuance of his or her license.

(b) On or before the first day of May of each even-numbered year, the department shall mail an application for renewal of license to every person to whom a license has been issued or renewed during the cycle.

(c) Every licensed person who desires to renew his or her license shall file with the department a renewal application, executed, together with a renewal fee of one hundred and fifty dollars ($150), on or before the first (1st) day of June in each even-numbered year. Upon receipt of a renewal application and payment of the renewal fee, the accuracy of the application shall be verified and the department may grant a renewal license effective July 1st and expiring the June 30th in each even-numbered year.

(d) Every licensed person who desires to continue licensure as a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience shall present satisfactory evidence to the board and approved by rule or regulation of the board that the licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience, has completed a prescribed course of continuing applied behavior analysis education.

(e) Any person who allows his or her license to lapse, by failing to renew it on or before June 1st in each even-numbered year, as provided in this section, may be reinstated by the department on payment of the current renewal fee, plus an additional fee of forty dollars ($40.00). Any person using the title licensed applied behavior analyst or licensed applied behavior assistant analyst or psychologist with equivalent experience offering services defined as the practice of behavior analysis under this chapter during the time his or her license has lapsed is subject to the penalties provided for violation of this chapter.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-14 - Transfers to inactive list  Reinstatement.

§ 5-86-14 Transfers to inactive list  Reinstatement.  (a) A licensed applied behavior analyst, licensed applied behavior assistant analyst or the equivalence who does not intend to continue his or her licensure, upon written request to the department may have his or her name transferred to an inactive list, and shall not be required to pay the renewal fee as long as he or she remains inactive.

(b) Should a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience wish to resume functioning as an applied behavior analyst, he or she must notify the department and remit his or her renewal fee in accordance with the rules and regulations promulgated hereunder within the immediate two (2) years prior to the applicant's request for licensure.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-15 - Receipts.

§ 5-86-15 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-16 - Grounds for discipline.

§ 5-86-16 Grounds for discipline.  The board has the power to deny, revoke, or suspend any license issued by the department in accordance with this chapter, or to discipline a licensee upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license or temporary license;

(2) Is guilty of a felony or of a crime of immorality;

(3) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(4) Is mentally incompetent;

(5) Is incompetent or negligent in the practice of applied behavior analysis as determined by the Rhode Island applied behavior analyst licensing board;

(6) Has not fulfilled the required continuing education requirements as determined by the Rhode Island applied behavior analysis licensing board;

(7) Has violated the ethical principles governing applied behavior analysts and the practice of applied behavior analysis, as adopted by the board and in force at the time a charge is made, provided that those ethical principles are a nationally recognized standard;

(8) Has practiced as a licensed applied behavior assistant analyst or has performed the duties of a licensed applied behavior assistant analyst without proper supervision by a licensed applied behavior analyst pursuant to § 5-86-26;

(9) Has had their license revoked, suspended, privileges limited or other disciplinary action in another state or jurisdiction, including the voluntary surrender of a license; or

(10) Has failed to furnish the department or its legal representative information requested by the board as part of a disciplinary action.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-17 - Procedure for discipline.

§ 5-86-17 Procedure for discipline.  (a) When a sworn complaint is filed with the board charging a person with being guilty of any of the actions specified in section 5-86-16, the department shall immediately investigates those charges, or, the board, after investigation, may institute charges. The department may coordinate investigations of alleged violations of the Rhode Island applied behavior analyst licensing board with an appropriate nationally recognized accrediting organization.

(b) If the investigation reveals reasonable grounds for believing that the licensee or applicant for licensure is guilty of the charges, the board shall fix a time and place for a hearing, and shall serve a copy of the charges, together with a notice of the time and the place fixed for the hearing, personally upon the accused at least twenty (20) days prior to the time fixed for the hearing.

(c) When personal service cannot be effected and that fact is certified by oath by any person authorized to make service, the board shall publish once in each of two (2) successive weeks, a notice of the hearing in a newspaper published in the county where the accused last resided according to the records of the board and shall mail a copy of the charges and of the notice to the accused at his or her last known address.

(d) When publication of notice is necessary, the date of the hearing shall not be less than twenty (20) days after the last date of publication of the notice.

(e) At the hearing, the accused has the right to appear personally or by counsel or both, to produce witnesses and evidence on his or her behalf, to cross-examine witnesses, and to have subpoenas issued by the administrator of professional regulation.

(f) The attendance of witnesses and the production of books, documents, and papers at the hearing may be compelled by subpoenas issued by the department, which shall be served in accordance with law.

(g) The department shall administer oaths as necessary for the proper conduct of the hearing.

(h) The board is not bound by the strict rules of procedure or by the laws of evidence in the conduct of its proceedings, but the determination shall be based upon sufficient legal evidence to sustain it.

(i) If the accused is found guilty of the charges, the board may refuse to issue a license to the applicant, or may revoke or suspend his or her license, or discipline that person.

(j) Upon the revocation or suspension of any license, the license holder shall surrender the license to the department, who shall indicate the same in the licensure verification database.

(k) A revocation or suspension of license may be reviewed at the discretion of the board, or at the initiative of the department which may order a rehearing of the issue if it finds cause.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-18 - Grounds for discipline without a hearing.

§ 5-86-18 Grounds for discipline without a hearing.  With the approval of the director, the board may temporarily suspend the license of a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience without a hearing if the board finds that evidence in its possession indicates that a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience continuing in practice would constitute an immediate danger to the public. In the event that the board temporarily suspends the license of a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience without a hearing by the board, a hearing must be held within ten (10) days after the suspension has occurred.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-19 - Penalty for violations.

§ 5-86-19 Penalty for violations.  (a) It is a misdemeanor for any person, in offering his or her services to the public, to:

(1) Use in connection with his or her name any designation tending to imply that he or she is a licensed applied behavior analyst, licensed applied behavior assistant analyst, or psychologist with equivalent experience to render services defined as the practice of behavior analysis, unless licensed under the provisions of this chapter;

(2) Use in connection with his or her name any designation tending to imply that he or she is a licensed applied behavior analyst, licensed applied behavior assistant analyst, or psychologist with equivalent experience to render services defined as the practice of behavior analysis, during the time his or her license issued under the provision of this chapter is suspended or revoked; or

(3) Otherwise violate any of the provisions of this chapter or the rules and regulations promulgated hereunder.

(b) These misdemeanors shall be punishable by a fine of not more than five hundred dollars ($500) for each offense.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-20 - Injunction of violations.

§ 5-86-20 Injunction of violations.  When it appears to the board that any person is violating any of the provisions of this chapter, the director may institute an action, commenced in the name of the board, to enjoin that violation in a court of competent jurisdiction. That court may enjoin any person from violating any of the provisions of this chapter, without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-21 - Persons and practices exempt.

§ 5-86-21 Persons and practices exempt.  (a) No provision of this chapter shall be construed to prevent members of other recognized professions that are licensed, certified, or regulated for independent practice of that profession under the laws of this state from rendering services consistent with their professional training and code of ethics and scope of practice as defined in the relevant licensure act, provided that they do not represent themselves to be licensed applied behavior analysts, licensed applied behavior assistant analysts or psychologists with equivalent experience. Recognized members of the clergy shall not be restricted from functioning in their ministerial capacity, provided that they do not represent themselves to be applied behavior analysts, licensed applied behavior assistant analysts or psychologists with equivalent experience.

(b) Nothing in this chapter shall be construed to prohibit teachers, guidance personnel, social workers, and school psychologists in public or private schools from full performance of their duties, nor to prohibit the use of applied behavior analytic techniques by business or industrial organizations or companies for employment, placement, evaluation, promotion, or job adjustment of their own officers or employees.

(c) Nothing in this section shall be construed as prohibiting the use of consultants who are defined as qualified mental retardation professionals under the Code of Federal Regulations (CFR) 42, § 483.430 by facilities licensed as intermediate care facilities for people who are developmentally disabled by the department of behavioral healthcare, developmental disabilities and hospitals.

(d) Nothing in this chapter shall be construed as permitting licensed applied behavior analysts, licensed applied behavior assistant analysts or psychologist with equivalent experience to practice medicine as defined by the laws of this state.

(e) Nothing in this section shall be construed as permitting those persons identified in subsections (b) and (f) of this section to offer their services to any persons or organizations other than those listed in subsection (f) of this section as consultants or to accept remuneration for any behavior analytic services other than that of their institutional salaries or fees unless they have been licensed under this chapter or exempted under subsection (a) of this section.

(f) Nothing in this section shall be construed as prohibiting those persons who are implementing applied behavior analysis services to an immediate family member or as a paid or volunteer caregiver, if the individual or caregiver does not represent himself/herself as a licensed applied behavior analyst, licensed applied behavior assistant analyst or psychologist with equivalent experience.

(g) An applied behavior analyst licensed or certified in another state, or United States territory may perform applied behavior analysis services in this state without obtaining a license for up to ten (10) calendar days per calendar year with no more than five (5) days of this activity occurring consecutively. The calendar day limit shall not apply to services as an expert witness in a legal proceeding.

(h) Nothing in this section shall be construed as prohibiting any person pursuing a supervised course of study leading to a degree or certificate in applied behavior analysis at an accredited or approved educational program if the person is designated by a title which clearly indicates his or her status as a student or trainee.

(i) Nothing in this section shall be construed as prohibiting any persons fulfilling the supervised fieldwork experience requirement of this section.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-22 - Enforcement.

§ 5-86-22 Enforcement.  The director shall enforce the provisions of this chapter. He or she, or his or her authorized agents, and the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-23 - Rules governing practices and procedures.

§ 5-86-23 Rules governing practices and procedures.  All hearings and reviews required under the provisions of chapter 5-44 of the general laws of Rhode Island, as amended, shall be held in accordance with the provisions of the rules and regulations of the Rhode Island department of health regarding practices and procedures before the department of health and access to public records of the department of health (R42-35-PP).

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-24 - Appeals from director and board.

§ 5-86-24 Appeals from director and board.  Any person aggrieved by any decision or ruling of the director or the board may appeal to the superior court in the manner provided in the administrative procedures act, chapter 35 of title 42.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-25 - Applicability of other laws.

§ 5-86-25 Applicability of other laws.  This chapter shall be subject to the provisions of chapter 2 of title 38 ("access to public records") and chapter 46 of this title ("open meetings") and, in addition, the members of the board shall be subject to the provisions of chapter 14 of title 36 ("code of ethics").

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-26 - Supervision.

§ 5-86-26 Supervision.  (a) A licensed applied behavior analyst shall exercise sound judgment and shall provide care within the scope of practice or guidelines in the performance of his or her duties. A licensed applied behavior analyst shall be permitted to supervise the following: applied behavior analysts, applied behavior assistant analysts, applied behavior analyst aides, care extenders, applied behavior analyst students, and volunteers.

(b) Subject to the requirements of this section, a licensed applied behavior assistant analyst may practice limited applied behavior analysis only under the supervision of a licensed applied behavior analyst. Supervision requires, at a minimum, that the supervising licensed applied behavior therapist meet in person with the licensed applied behavior assistant analyst to provide initial direction and periodic on-site supervision. The supervising licensed applied behavior analyst working with the applied behavior assistant analyst shall determine the amount and type of supervision necessary in response to the experience and competence of the licensed applied behavior assistant analyst and the complexity of the treatment program. The supervisor and the licensed applied behavior assistant analyst shall be jointly responsible for maintaining records, including patient records, to document compliance with this regulation.

(c) A licensed applied behavior assistant analyst:

(1) May not initiate a treatment program until the patient has been evaluated and the treatment planned by the licensed behavior analyst;

(2) May not perform an evaluation, but may assist in the data gathering process and administer specific assessments where clinical competency has been demonstrated, under the direction of the licensed applied behavior analyst;

(3) May not analyze or interpret evaluation data;

(4) May participate in the screening process by collecting data and communicate the information gathered to the licensed applied behavior analyst;

(5) Monitors the need for reassessment and report changes in status that might warrant reassessment or referral under the supervision of the licensed applied behavior analyst; and

(6) Immediately discontinues any treatment procedure, which appears harmful to the patient and immediately notifies the supervising applied behavior analyst.

(d) An applied behavior analyst aide shall be a worker trained on the job. A licensed applied behavior analyst using applied behavior analyst aide personnel to assist with the provision of applied behavior analysis services must provide close supervision in order to protect the health and welfare of the consumer.

(e) The primary function of an applied behavior analyst aide shall be to perform designated routine tasks related to the operation of applied behavior analysis service.

(f) The licensed applied behavior analyst shall not delegate to an applied behavior analyst aide:

(1) Performance of applied behavior analysis evaluation procedures;

(2) Initiation, planning, adjustment, modification, or performance of applied behavior analyst procedures requiring the skills or judgment of a licensed applied behavior analyst;

(3) Acting on behalf of the applied behavior analyst in any matter related to applied behavior analysis, which requires decision making or professional judgment.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)



Chapter 5-86-27 - Severability.

§ 5-86-27 Severability.  The provisions of this chapter are severable, and if any provision hereof shall be held invalid in any circumstances, any invalidity shall not affect any other provisions or circumstances. This chapter shall be construed in all respects so as to meet any constitutional requirements. In carrying out the purposes and provisions of this chapter, all steps shall be taken which are necessary to meet constitutional requirements.

History of Section.
(P.L. 2012, ch. 318, § 1; P.L. 2012, ch. 338, § 1.)









Title 6 - Commercial Law – General Regulatory Provisions

Chapter 6-1 - Filing of Assumed Name

Chapter 6-1-1 - Filing of business name required.

§ 6-1-1 Filing of business name required.  No person or persons shall carry on or conduct or transact business in this state under any assumed name, or under any designation, name, or style, corporate or otherwise, other than the real name or names of the individual or individuals conducting or transacting business, unless the person or persons shall file, in the office of the town or city clerk in the town or city in which the person or persons conduct or transact, or intend to conduct or transact, business, a certificate stating the name under which the business is, or is to be, conducted or transacted, and the true or real full name or names, both the first name and surname, of the person or persons conducting or transacting the business, with the post office address or addresses of the person or persons. The certificate shall be executed and sworn to by the person or persons so conducting or intending to conduct the business, before some person authorized to administer oaths.

History of Section.
(P.L. 1910, ch. 538, § 1; P.L. 1911, ch. 665, § 1; G.L. 1923, ch. 214, § 1; G.L. 1938, ch. 386, § 1; G.L. 1956, § 6-1-1.)



Chapter 6-1-2 - Indexes  Filing fee  Certified copies as evidence.

§ 6-1-2 Indexes  Filing fee  Certified copies as evidence.  The several town and city clerks of this state shall keep alphabetical indexes of all persons filing certificates and of all names or styles assumed, referred to in this chapter, and, for the indexing and filing of the certificates, the town and city clerks shall receive for the benefit of the town or city a fee of ten dollars ($10.00) each. A copy of the certificate, duly certified to by the town or city clerk in whose office the certificate shall be filed, shall be presumptive evidence in all courts in this state of the facts contained in the certificate.

History of Section.
(P.L. 1910, ch. 538, § 3; G.L. 1923, ch. 214, § 2; G.L. 1938, ch. 386, § 2; G.L. 1956, § 6-1-2; R.P.L. 1957, ch. 81, § 1; P.L. 1986, ch. 164, § 1.)



Chapter 6-1-3 - Corporations  Partnership names.

§ 6-1-3 Corporations  Partnership names.  This chapter shall in no way affect or apply to any corporation or limited partnership duly organized under the laws of this state, or to any corporation or limited partnership organized under the laws of any other state and lawfully doing business in this state, or to any partnership or joint venture, the name or designation of which includes the true or real surname of at least one individual who is a partner or joint venturer.

History of Section.
(P.L. 1910, ch. 538, § 4; G.L. 1923, ch. 214, § 3; G.L. 1938, ch. 386, § 3; G.L. 1956, § 6-1-3; P.L. 1989, ch. 518, § 1.)



Chapter 6-1-4 - Penalty for violations.

§ 6-1-4 Penalty for violations.  Any person or persons carrying on, conducting, or transacting business as mentioned in this chapter who shall fail to comply with the provisions of this chapter shall be imprisoned not exceeding one year, or fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1910, ch. 538, § 5; G.L. 1923, ch. 214, § 4; G.L. 1938, ch. 386, § 4; G.L. 1956, § 6-1-4.)






Chapter 6-2 - Registration and Protection of Trademarks

Chapter 6-2-1 - Definitions.

§ 6-2-1 Definitions.  As used in this chapter, the following words, unless the context otherwise requires, have the following meanings:

(1) "Applicant" means any person filing an application for registration of a mark under this chapter, his or her legal representatives, successors, or assigns;

(2) "Mark" means any trademark or service mark entitled to registration under this chapter whether registered or not;

(3) "Person" means any individual, firm, partnership, corporation, association, union, or other organization;

(4) "Registrant" means any person to whom the registration of a mark under this chapter is issued, his or her legal representative, successors, or assigns;

(5) "Service mark" means a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others;

(6) "Trade name" means a word, name, symbol, device, or any combination thereof used by a person to identify his or her business, vocation, or occupation and distinguish it from the business, vocation, or occupation of others;

(7) "Trademark" means any word, name, symbol, or device, or any combination of them, adopted and used by a person to identify goods made or sold by him or her, and to distinguish them from goods made or sold by others;

(8) For the purposes of this chapter, a trademark is deemed to be "used" in the state:

(i) On goods when it is placed in any manner on the goods or their containers or the displays associated with the goods or their containers, or on the tags or labels affixed to them, and the goods are sold or otherwise distributed in the state; and

(ii) On services when it is used or displayed in the sale or advertising of services, and the services are rendered in the state.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-2 - Application for registration.

§ 6-2-2 Application for registration.  (a) Subject to the limitations stated in this chapter, any person who adopts and uses a mark may file in the office of the secretary of state, on a form to be furnished by him or her, an application for registration of that mark stating, but not limited to, the following information:

(1) The name and business address of the person applying for the registration, and, if a business corporation, non-profit corporation, limited liability partnership, limited partnership, or limited liability company, the state of incorporation or formation, as applicable;

(2) The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services, and the class in which the goods or services fall;

(3) The date when the mark was first used anywhere and the date when it was first used in the state by the applicant or his or her predecessor in business; and

(4) A statement that the applicant is the owner of the mark and that no other person has the right to use the mark in the state, either in the identical form of the mark or in such near resemblance to it as might be calculated to deceive or to be mistaken for it.

(b) The application shall be signed and verified by the applicant or by a member of the firm or an officer of the business corporation non-profit corporation, authorized partner of the limited liability partnership, general partner of the limited partnership, authorized person of the limited liability company, or association applying for registration.

(c) The application shall be accompanied by a specimen or facsimile of the mark in triplicate.

(d) The application for registration shall be accompanied by a filing fee of fifty dollars ($50.00), payable to the secretary of state.

History of Section.
(P.L. 1975, ch. 89, § 2; P.L. 1990, ch. 65, art. 43, § 1; P.L. 2007, ch. 394, § 1; P.L. 2007, ch. 486, § 1.)



Chapter 6-2-3 - Registrability.

§ 6-2-3 Registrability.  No person may register a mark if it:

(1) Consists of or comprises immoral, deceptive, or scandalous matter;

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute;

(3) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation or any simulation thereof;

(4) Consists of or comprises the name, signature, or portrait of any living individual, except with his or her written consent;

(5) When applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, or is primarily merely a surname. Provided, however, that nothing in this subdivision shall prevent the registration of a mark used in the state by the applicant which has become distinctive of the applicant's goods or services. The secretary of state may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use as a mark by the applicant in the state or elsewhere for the five (5) years next preceding the date of the filing of the application for registration; or

(6) So resembles a mark registered in the state or a mark or trade name previously used in the state by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-4 - Certificate of registration.

§ 6-2-4 Certificate of registration.  (a) Upon compliance by the applicant with the requirements of this chapter, the secretary of state shall cause a certificate of registration to be issued and delivered to the applicant.

(b) The certificate of registration shall be issued under the signature of the secretary of state and the seal of the state, and it shall show the name and business address and, if a business corporation, non-profit corporation, limited liability partnership, limited partnership or limited liability company, the state of incorporation, or formation, as applicable, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in the state, the class of goods or services and a description of the goods or services on which the mark is used, a reproduction of the mark, the registration date, and the term of the registration.

(c) Any certificate of registration issued by the secretary of state under the provisions of this section, or a copy of a certificate of registration duly certified by the secretary, shall be admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceedings in any court of the state.

(d) Registration of or renewal of a mark provided by this chapter shall be constructive notice of the registrant's claim of ownership and shall, when introduced in any action, be prima facie evidence of the registrant's exclusive right to use the registered mark in this state on goods or services specified in the registration subject to any conditions or limitations stated in the registration, but shall not preclude an opposing party from proving any legal or equitable defense or defect which might have been asserted if the mark had not been registered.

History of Section.
(P.L. 1975, ch. 89, § 2; P.L. 2007, ch. 394, § 1; P.L. 2007, ch. 486, § 1.)



Chapter 6-2-5 - Duration and renewal.

§ 6-2-5 Duration and renewal.  (a) Registration of a mark under this chapter shall be effective for a term of ten (10) years from the date of registration and, upon application filed within six (6) months prior to the expiration of the term, on a form to be furnished by the secretary of state, the registration may be renewed for a like term. A renewal fee of fifty dollars ($50.00), payable to the secretary of state, shall accompany the application for renewal of the registration.

(b) A mark registration may be renewed for successive periods of ten (10) years in like manner.

(c) The secretary of state shall notify registrants of marks under this chapter of the necessity of renewal within the year next preceding the expiration of the ten (10) years from the date of registration, by writing to the last known address of the registrants.

(d) All applications for renewals under this chapter, whether of registrations made under this chapter or of registrations effected under any prior law, shall include a statement that the mark is still in use in the state.

History of Section.
(P.L. 1975, ch. 89, § 2; P.L. 1990, ch. 65, art. 43, § 1.)



Chapter 6-2-6 - Assignment.

§ 6-2-6 Assignment.  Any mark and its registration under this chapter shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed, and may be recorded with the secretary of state upon the payment of a fee of twenty dollars ($20.00) payable to the secretary of state, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of its last renewal. An assignment of any registration shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary of state within three (3) months after the date of assignment or prior to any subsequent purchase.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-7 - Records.

§ 6-2-7 Records.  The secretary of state shall keep for public examination a record of all marks registered or renewed under this chapter.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-8 - Cancellation.

§ 6-2-8 Cancellation.  The secretary of state shall cancel:

(1) Any registration concerning which the secretary of state shall receive a voluntary request for cancellation from the registrant or the assignee of record;

(2) Any registration granted and not renewed in accordance with the provision of this chapter;

(3) Any registration which the superior court shall find:

(i) That the registered mark has been abandoned;

(ii) That the registrant is not the owner of the mark;

(iii) That the registration was improperly granted;

(iv) That the registration was fraudulently obtained; or

(v) That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States patent office, prior to the date of the filing of the application for registration by the registrant under this chapter, and not abandoned; provided, however, that should the registrant prove that he or she is the owner of a concurrent registration of his or her mark in the United States patent office covering an area including the state, the registration under this chapter shall not be cancelled;

(4) Any registration ordered cancelled by the superior court.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-9 - Classification.

§ 6-2-9 Classification.  The secretary of state shall promulgate rules and regulations for the determination of classes of goods and services for the convenience of the administration of this chapter.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-10 - Fraudulent registration.

§ 6-2-10 Fraudulent registration.  Any person who shall for him or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the secretary of state by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-11 - Infringement.

§ 6-2-11 Infringement.  Subject to the provisions of § 6-2-14, any person who shall:

(1) Use, without consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which the use is likely to cause confusion or mistake or to deceive as to the source of origin of the goods or services; or

(2) Reproduce, counterfeit, copy, or colorably imitate any mark and apply the reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in the state of the goods or services; shall be liable to a civil action by the owner of the registered mark for any or all of the remedies provided in § 6-2-13, except that under this section the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that the mark is intended to be used to cause confusion or mistake or to deceive.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-12 - Injury to business reputation  Dilution.

§ 6-2-12 Injury to business reputation  Dilution.  Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under this chapter, or a mark valid at common law, or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-13 - Remedies.

§ 6-2-13 Remedies.  Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations, and the superior court may grant injunctions to restrain the manufacture, use, display, or sale as may be deemed just and reasonable by the court, and may require the defendants to pay to the owner all profits derived from and all damages suffered by reason of the wrongful manufacture, use, display, or sale; and the court may also order that any counterfeits or imitations in the possession or under the control of any defendant in the case, be delivered to an officer of the court, or to the complainant, to be destroyed.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-14 - Common law rights.

§ 6-2-14 Common law rights.  Nothing in this chapter shall adversely affect the rights or the enforcement of the rights in marks acquired in good faith at any time in common law.

History of Section.
(P.L. 1975, ch. 89, § 2.)



Chapter 6-2-15 - Severability.

§ 6-2-15 Severability.  If any provision of any section of this chapter shall be held invalid, the remainder of the sections and the application of the provisions to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 1975, ch. 89, § 2.)






Chapter 6-9 - Sale of Oils

Chapter 6-9-1 - "Spermaceti oil" defined.

§ 6-9-1 "Spermaceti oil" defined.  All oils sold under the names of sperm, spermaceti, lamp, summer, fall, winter, and second winter oils are deemed pure winter-pressed or summer-strained spermaceti oil.

History of Section.
(G.L. 1896, ch. 143, § 1; G.L. 1909, ch. 169, § 1; G.L. 1923, ch. 199, § 1; G.L. 1938, ch. 381, § 1; G.L. 1956, § 6-9-1.)



Chapter 6-9-2 - Liability for sale of adulterated oil for spermaceti.

§ 6-9-2 Liability for sale of adulterated oil for spermaceti.  All oils sold under the names mentioned in § 6-9-1 which are adulterated with whale, lard, or any other oil of less value than pure spermaceti oil, shall be deemed whale oil; and the vendor shall be liable to the purchaser for double the amount of the difference in value between pure spermaceti oil and whale oil, whenever the quantity sold exceeds five (5) gallons, and four (4) times the difference whenever the quantity is less than five (5) gallons, unless the proportions of the respective oils are disclosed to the purchaser at the time of sale.

History of Section.
(G.L. 1896, ch. 143, § 2; G.L. 1909, ch. 169, § 2; G.L. 1923, ch. 199, § 2; G.L. 1938, ch. 381, § 2; G.L. 1956, § 6-9-2.)



Chapter 6-9-3 - Forfeiture for sale of adulterated oil without disclosure.

§ 6-9-3 Forfeiture for sale of adulterated oil without disclosure.  Every person who shall sell any oil commonly known under the names of sperm, spermaceti, lamp, summer, fall, winter, and second winter oils, which have been adulterated from pure spermaceti oil by a mixture of whale, lard, or any other inferior oil, and shall not disclose to the purchaser the proportions of the oils of which it consists at the time of sale, in the manner prescribed in § 6-9-2, shall for each offense forfeit twenty-five dollars ($25.00) to the use of the person suing for disclosure.

History of Section.
(G.L. 1896, ch. 143, § 3; G.L. 1909, ch. 169, § 3; G.L. 1923, ch. 199, § 3; G.L. 1938, ch. 381, § 3; G.L. 1956, § 6-9-3.)



Chapter 6-9-4 - Liability for undisclosed sale of tight-pressed oil.

§ 6-9-4 Liability for undisclosed sale of tight-pressed oil.  All oils sold under any of the names mentioned in § 6-9-3 which shall have been mixed with tight-pressed oil, shall be deemed tight-pressed oil; and the vendor of tight-pressed oil or of tight-pressed oil under any of the names mentioned in § 6-9-1 shall be liable to the purchaser for double the value of the difference between the first quality of spermaceti oil and tight-pressed oil, unless at the time of sale the vendor shall disclose to the purchaser the mixture, and if not mixed, its quality; and if disclosure shall not be made the vendor shall forfeit twenty-five dollars ($25.00) to the use of the person suing for disclosure.

History of Section.
(G.L. 1896, ch. 143, § 4; G.L. 1909, ch. 169, § 4; G.L. 1923, ch. 199, § 4; G.L. 1938, ch. 381, § 4; G.L. 1956, § 6-9-4.)






Chapter 6-10 - Labeling of Thread

Chapter 6-10-1 - Labeling as to weight or length required.

§ 6-10-1 Labeling as to weight or length required.  It shall be unlawful to keep for the purpose of sale, offer or expose for sale, or sell any sewing, basting, mending, darning, crochet, tatting, handknitting, or embroidery thread, put up or packaged in advance of sale on spools, tubes, cones, bobbins, or in balls, skeins, or other similar forms referred to in this chapter as units, for either wholesale or retail sale, unless each of the units is definitely, plainly, and conspicuously marked to show the net weight in terms of avoirdupois pounds and ounces, or the length in yards of the thread, subject, however, to all of the following provisions of this chapter.

History of Section.
(G.L. 1896, ch. 141, § 1; G.L. 1909, ch. 167, § 1; G.L. 1923, ch. 197, § 1; G.L. 1938, ch. 387, § 1; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-1.)



Chapter 6-10-2 - Length of small units to be shown  Bobbins  Packages for household use.

§ 6-10-2 Length of small units to be shown  Bobbins  Packages for household use.  When the net weight of the thread in or on any unit is less than two (2) ounces avoirdupois, the unit shall be marked to show the length of the thread in yards as unwound from the unit. Ready-wound bobbins which are not sold separately shall not be required to be individually marked, but the package containing the bobbins shall be marked to show the number of bobbins contained in the package and the net weight or measure of the thread on each bobbin. Any retail unit of thread, sold only for household use, consisting of a package containing two (2) or more similar individual units, which are not sold separately, shall be marked to show the number of individual units in the package and the net weight or measure of the thread in each individual unit, but this provision shall not apply where the individual units are separately marked.

History of Section.
(G.L. 1938, ch. 387, § 2; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-2.)



Chapter 6-10-3 - Identification of manufacturer or distributor.

§ 6-10-3 Identification of manufacturer or distributor.  The marking required by this chapter shall in all cases be in combination with the name and place of business of the manufacturer or distributor of the thread, or a trademark, symbol, brand, or other mark which positively identifies the manufacturer or distributor and which shall be filed with the state sealer of weights and measures in the state department of labor and training.

History of Section.
(G.L. 1938, ch. 387, § 3; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-3.)



Chapter 6-10-4 - Determination of net content.

§ 6-10-4 Determination of net content.  The net content of any unit of thread shall be determined by ascertaining the average net weight or yardage of not less than ten (10) units of thread of the same type and put-up, selected at random from the units kept for the purpose of sale, sold, exposed, or offered for sale. That average shall not be less by more than three percent (3%) than the weight or yardage marked on the units or the package containing the units.

History of Section.
(G.L. 1938, ch. 387, § 4; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-4.)



Chapter 6-10-5 - Enforcement of chapter.

§ 6-10-5 Enforcement of chapter.  The state sealer of weights and measures in the state department of labor and training shall enforce and administer the provisions of this chapter. All actions, suits, complaints, and prosecutions for the violation of any of the provisions of this chapter shall be brought by and in the name of the state sealer of weights and measures, or by and in the name of the state director of labor and training or his or her duly authorized representative.

History of Section.
(G.L. 1938, ch. 387, § 5; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-5.)



Chapter 6-10-6 - Penalty for violations.

§ 6-10-6 Penalty for violations.  Any person, firm, or corporation who willfully violates any of the provisions of this chapter shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not more than fifty dollars ($50.00) for each separate offense.

History of Section.
(G.L. 1896, ch. 141, § 2; G.L. 1909, ch. 167, § 2; G.L. 1923, ch. 197, § 2; G.L. 1938, ch. 387, § 2; G.L., ch. 387, § 6; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-6; P.L. 2001, ch. 86, § 18.)



Chapter 6-10-7 - Wool products exempt.

§ 6-10-7 Wool products exempt.  The provisions of this chapter shall not apply to wool or to textile products made in whole or in part of wool.

History of Section.
(G.L. 1938, ch. 387, § 7; P.L. 1952, ch. 3009, § 1; G.L. 1956, § 6-10-7.)






Chapter 6-11 - Gold and Silver Products

Chapter 6-11-1 - Mislabeling of gold products as to fineness  Brazing or uniting alloys.

§ 6-11-1 Mislabeling of gold products as to fineness  Brazing or uniting alloys.  (a) Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of gold or any alloy of gold, and having stamped, branded, engraved, or imprinted upon any part the article, or upon any tag, card, or label attached to the article, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, any mark indicating, or designed or intended to indicate, that the gold or alloy of gold in the article is of a greater degree of fineness than the actual fineness or quality of the gold or alloy, unless the actual fineness of the gold or alloy, in the case of flatware and watch cases, not less by more than three one-thousandths ( 3/1000) parts, and in the case of all other articles, not less by more than one-half ( 1/2) karat, than the fineness indicated by the mark stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to the article, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, according to the standards and subject to the qualifications prescribed by this chapter, is guilty of a misdemeanor.

(b) In any test for the ascertainment of the fineness of the gold or its alloy in any article, according to the tests and standards prescribed in this section, the part of the gold or of its alloy taken for the test, analysis, or assay shall be a part or portion that does not contain or have attached to it any solder or alloy of inferior fineness used for brazing or uniting the parts of the article; provided, in addition to the previously mentioned tests and standards, that the actual fineness of the entire quantity of gold and of its alloys contained in any article mentioned in this section (except watch cases and flatware), including all solder or alloy of inferior metal used for brazing or uniting the parts of the article (all gold, alloys, and solder being assayed as one piece), shall not be less by more than one karat than the fineness indicated by the mark stamped, branded, engraved, or imprinted upon the article, or upon any tag, card, or label attached to the article, or upon any box, package, cover, or wrapper in which the article is encased or enclosed.

History of Section.
(P.L. 1907, ch. 1454, § 1; G.L. 1909, ch. 199, § 1; G.L. 1923, ch. 226, § 1; G.L. 1938, ch. 399, § 1; G.L. 1956, § 6-11-1.)



Chapter 6-11-2 - Labeling of gold plate, filled, and rolled products.

§ 6-11-2 Labeling of gold plate, filled, and rolled products.  Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal having deposited or plated on the article or brazed or otherwise affixed to it a plate, plating, covering, or sheet of gold or of any alloy of gold, and which article is known in the market as "rolled gold plate," "gold plate," "gold filled," or "gold electroplate," or by any similar designation, and having stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, any word or mark usually employed to indicate the fineness of gold, unless that word is accompanied by other words plainly indicating that the article or some part of the article is made of rolled gold plate, or gold plate or gold electroplate, or is gold filled, as the case may be, is guilty of a misdemeanor.

History of Section.
(P.L. 1907, ch. 1454, § 3; G.L. 1909, ch. 199, § 6; G.L. 1923, ch. 226, § 6; G.L. 1938, ch. 399, § 6; G.L. 1956, § 6-11-2.)



Chapter 6-11-3 - Sterling silver.

§ 6-11-3 Sterling silver.  Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of silver or of any alloy of silver, and having marked, stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, the words "sterling silver" or "sterling," or any colorable imitation thereof, unless nine hundred twenty-five one-thousandths ( 9 2 5/1000) of the component parts of the metal appearing or purporting to be silver of which the article is manufactured are pure silver, subject to the qualifications prescribed by this chapter, is guilty of a misdemeanor; provided, that in the case of all articles there shall be allowed a divergence in fineness of four one-thousandths ( 4/1000) parts from the previously mentioned standard.

History of Section.
(P.L. 1907, ch. 1454, § 2; G.L. 1909, ch. 199, § 2; G.L. 1923, ch. 226, § 2; G.L. 1938, ch. 399, § 2; G.L. 1956, § 6-11-3.)



Chapter 6-11-4 - Coin silver.

§ 6-11-4 Coin silver.  Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of silver or of any alloy of silver, and having marked, stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, the words "coin" or "coin silver," or any colorable imitation thereof, unless nine hundred one-thousandths ( 9 0 0/1000) of the component parts of the metal appearing or purporting to be silver of which the article is manufactured are pure silver, subject to the qualifications prescribed by this chapter, is guilty of a misdemeanor; provided, that in the case of all articles there shall be allowed a divergence in fineness of four one-thousands ( 4/1000) parts from the previously mentioned standards.

History of Section.
(P.L. 1907, ch. 1454, § 2; G.L. 1909, ch. 199, § 3; G.L. 1923, ch. 226, § 3; G.L. 1938, ch. 399, § 3; G.L. 1956, § 6-11-4.)



Chapter 6-11-5 - Labeling as to fineness of silver products.

§ 6-11-5 Labeling as to fineness of silver products.  Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of silver or of any alloy of silver, and having stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, any mark or word (other than the word "sterling" or the word "coin") indicating, or designed or intended to indicate, that the silver or alloy of silver in the article is of greater degree of fineness than the actual fineness or quality of the silver or alloy, unless the actual fineness of the silver or alloy of silver of which the article is composed is not less by more than four one-thousandths ( 4/1000) parts than the actual fineness indicated by the mark or word (other than the word "sterling" or "coin") stamped, branded, engraved, or imprinted upon any part of the article or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, subject to the qualifications prescribed in this chapter, is guilty of a misdemeanor.

History of Section.
(P.L. 1907, ch. 1454, § 2; G.L. 1909, ch. 199, § 4; G.L. 1923, ch. 226, § 4; G.L. 1938, ch. 399, § 4; G.L. 1956, § 6-11-5.)



Chapter 6-11-6 - Testing of silver products  Brazing and uniting alloys.

§ 6-11-6 Testing of silver products  Brazing and uniting alloys.  In any test for the ascertainment of the fineness of any article mentioned in §§ 6-11-3  6-11-5 according to the previously mentioned standards, the part of the article taken for the test, analysis, or assay shall be a part or portion that does not contain or have attached to it any solder or alloy of inferior metal used for brazing or uniting the parts of the article; provided, that in addition to the previously mentioned test and standards, the actual fineness of the entire quantity of metal purporting to be silver contained in any article mentioned in §§ 6-11-3  6-11-5 including all solder or alloy of inferior fineness used for brazing or uniting the parts of any article (all silver, alloy, or solder being assayed as one piece), shall not be less by more than ten one-thousandths ( 1 0/1000) parts than the fineness indicated, according to the previously mentioned standards, by the mark stamped, branded, engraved, or imprinted upon the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed.

History of Section.
(P.L. 1907, ch. 1454, § 2; G.L. 1909, ch. 199, § 5; G.L. 1923, ch. 226, § 5; G.L. 1938, ch. 399, § 5; G.L. 1956, § 6-11-6.)



Chapter 6-11-7 - Labeling of silver plated products as sterling or coin silver.

§ 6-11-7 Labeling of silver plated products as sterling or coin silver.  Any person, firm, corporation, or association who or which makes for sale or sells, or offers to sell or dispose of, or has in his, her, or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal having deposited or plated on it or brazed or otherwise affixed to it a plate, plating, covering, or sheet of silver or of any alloy of silver, and which article is known in the market as "silver plate" or "silver electroplate," or by any similar designation, and having stamped, branded, engraved, or imprinted upon any part of the article, or upon any tag, card, or label attached to it, or upon any box, package, cover, or wrapper in which the article is encased or enclosed, the word, "sterling" or the word "coin," either alone or in conjunction with any other words or marks, is guilty of a misdemeanor.

History of Section.
(P.L. 1907, ch. 1454, § 4; G.L. 1909, ch. 199, § 7; G.L. 1923, ch. 226, § 7; G.L. 1938, ch. 399, § 7; G.L. 1956, § 6-11-7.)



Chapter 6-11-8 - Penalty for violations  Previously manufactured articles.

§ 6-11-8 Penalty for violations  Previously manufactured articles.  Every person, firm, corporation, or association guilty of a violation of any one of §§ 6-11-1  6-11-7 and every officer, manager, director, or managing agent of any person, firm, corporation, or association directly participating in the violation or consenting to it, shall be punished by a fine of not more than five hundred dollars ($500) or imprisonment for not more than three (3) months, or both, at the discretion of the court; provided, that if the person charged with violation of this chapter shall prove that the article concerning which the charge is made was manufactured prior to the thirteenth day of June, 1907, then the charge shall be dismissed.

History of Section.
(P.L. 1907, ch. 1454, § 5; G.L. 1909, ch. 199, § 8; G.L. 1923, ch. 226, § 8; G.L. 1938, ch. 399, § 8; G.L. 1956, § 6-11-8.)






Chapter 6-11.1 - Purchase and Sale of Precious Metals

Chapter 6-11.1-1 - License required  "Person" defined.

§ 6-11.1-1 License required  "Person" defined.  (a) No person, including a pawnbroker, consignment shop, or salvage yard operator or second hand dealer, as defined in § 5-21-1, shall engage in the business of buying or receiving for the purpose of selling gold, silver, platinum group metals, or precious stones, or any articles containing those items, including catalytic converters other than coins purchased for their numismatic value rather than their metal content, referred to in this chapter as "precious metals," from the general public for the purpose of reselling the precious metals in any condition without first obtaining a license from the attorney general of the state of Rhode Island, also called "the attorney general" in this chapter. The attorney general shall not issue any license to a person who has not registered a permanent place of business within the state for the purchase or sale of precious metals. The criteria for determining a person's permanent place of business shall be formulated by the attorney general immediately on or after July 1, 1981.

(b) The word "person," when used in this chapter, shall include individuals, partnerships, associations, and corporations.

(c) This chapter shall not apply to any financial institution which is covered by federal or state deposit insurance, nor to jewelry and silverware manufacturers purchasing precious metals directly from trade suppliers.

(d) The word "catalytic converter" when used in this chapter shall be defined as an air pollution abatement device that removes pollutants from motor vehicle exhaust, either by oxidizing them into carbon dioxide and water or reducing them to nitrogen.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1981, ch. 294, § 1; P.L. 2004, ch. 595, art. 26, § 1; P.L. 2006, ch. 109, § 1; P.L. 2006, ch. 139, § 1; P.L. 2007, ch. 43, § 1; P.L. 2007, ch. 47, § 1; P.L. 2007, ch. 376, § 1; P.L. 2008, ch. 349, § 1.)



Chapter 6-11.1-2 - Application for license  Annual fee  Attorney general to promulgate rules and regulations.

§ 6-11.1-2 Application for license  Annual fee  Attorney general to promulgate rules and regulations.  Application for the license shall be in writing, under oath, and in the form prescribed by the attorney general and shall contain the name and the address (both of the residence and place of business) of the applicant, and if the applicant is a partnership or association, of every member, and if a corporation, of each officer and director and of the principal owner or owners of the issued and outstanding capital stock; also the city or town with the street and number where the business is to be conducted, and any further information that the attorney general may require. After receipt of an application for a license, the attorney general shall conduct an investigation to determine whether the facts presented in the application are true. The attorney general may also request a record search and a report from the national crime and information center (NCIC) of the federal bureau of investigation. If the application discloses that the applicant has a disqualifying criminal record, or if the investigation indicates that any of the facts presented in the application are not true, or if the records of the department of the attorney general indicate criminal activity on the part of the person signing the application and any other persons named in the application, or if the NCIC report indicates an outstanding warrant for the person signing the application and any other persons named in the application, then the attorney general may initiate a nationwide criminal records check by the federal bureau of investigation regarding the person signing the application and any other persons named in the application, in accordance with any applicable federal standards regarding a criminal records check. The applicant at the time of making his or her initial application only shall pay to the attorney general the sum of fifty dollars ($50.00) as a fee for investigating the application and the additional sum of fifty dollars ($50.00) shall be paid annually. Licenses shall not be assignable or transferable to any other person or entity. The attorney general is authorized to promulgate rules and regulations not inconsistent with this chapter to provide for the effective discharge of the responsibilities granted by this chapter.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1985, ch. 474, § 1; P.L. 1986, ch. 201, § 1; P.L. 1996, ch. 166, § 1; P.L. 1996, ch. 201, § 1; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-3 - Identification and authority of seller  Posting of prices  Weighing.

§ 6-11.1-3 Identification and authority of seller  Posting of prices  Weighing.  (a) Every person required to be licensed under this chapter shall require positive proof of identification with photograph, date of birth and current address of every seller from whom precious metals or an article made from or containing a precious metal is to be purchased and shall require the seller to sign a statement on a form to be approved by the attorney general stating that the seller is the legal owner of the property or is the agent of the owner authorized to sell the property, and when and where or in what manner the property was obtained.

(b) Every person required to be licensed under this chapter shall, before purchasing any precious metal or article made from or containing a precious metal, shall require the seller, if a minor, to be accompanied by the parent or legal guardian of the minor.

(c) Every person required to be licensed under this chapter shall post the prices per ounce that are currently being paid for precious metals in full sight of the prospective seller and the precious metals shall be weighed in full sight of the prospective seller.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1981, ch. 294, § 1; P.L. 1996, ch. 166, § 1; P.L. 1996, ch. 201, § 1; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-4 - Record of transactions required  Reports to police.

§ 6-11.1-4 Record of transactions required  Reports to police.  (a) Every person licensed under this chapter shall keep a copy of the report form obtained from or under the direction of the attorney general, containing a comprehensive record of all transactions concerning precious metals including catalytic converters. The comprehensive record shall be hand printed legibly or typed. The record shall include the name, address, telephone number and date of birth of the seller, a complete and accurate description of the property purchased or sold including any serial numbers or other identifying marks or symbols, and the date and hour of the transaction.

(b) All persons licensed under this chapter shall deliver or mail weekly to the chief of police of the city or town in which the business is located and to the attorney general copies of all report forms from the preceding seven-day period.

(c) Every person licensed under this chapter shall retain a copy of the report form for a period of one year from the date of the sale stated on the form.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1993, ch. 368, § 1; P.L. 1996, ch. 166, § 1; P.L. 1996, ch. 201, § 1; P.L. 2004, ch. 595, art. 26, § 1; P.L. 2008, ch. 349, § 1.)



Chapter 6-11.1-5 - Fourteen day holding period  Recovery of stolen property  Return to rightful owner.

§ 6-11.1-5 Fourteen day holding period  Recovery of stolen property  Return to rightful owner.  (a) All persons licensed under this chapter shall retain in their possession in an unaltered condition for a period of fourteen (14) days all precious metals or articles made from or containing a precious metal including catalytic converters except items of bullion, including coins, bars, and medallions, which do not contain serial numbers or other identifying marks. The fourteen (14) day holding period shall commence with the date the report of its acquisition was delivered to or received through the mails by the chief of police or the attorney general, whichever is later. The records so received by the chief of police and the attorney general shall be available for inspection only by law enforcement officers for law enforcement purposes. If the chief of police has probable cause that precious metals or an article made from or containing a precious metal has been stolen, he or she may give notice, in writing, to the person licensed, to retain the metal or article for an additional period of fifteen (15) days, and the person shall retain the property for this additional fifteen (15) day period, unless the notice is recalled, in writing, within the fifteen (15) day period; within the fifteen (15) day period the chief of police, or his or her designee, shall designate, in writing, an officer to secure the property alleged to be stolen and the persons in possession of the property shall deliver the property to the officer upon display of the officer's written designation by the chief of police or his or her designee. Upon receipt of the property from the officer, the clerk or person in charge of the storage of alleged stolen property for a police department shall enter into a book a description of every article of property alleged to be stolen which was brought to the police department and shall attach a number to each article. The clerk or person in charge of the storage of alleged stolen property shall deliver the property to the owner of the property upon satisfactory proof of ownership, without any cost to the owner, provided that the following steps are followed:

(1) A complete photographic record of the property is made;

(2) A signed declaration of ownership under penalty of perjury is obtained from the person to whom the property is delivered;

(3) The person from whom the custody of the property was taken is served with written notice of the claim of ownership and is given ten (10) days from the mailing of the notice to file a petition in district court objecting to the delivery of the property to the person claiming ownership. If a petition is filed in a timely manner, the district court shall at a hearing determine by a preponderance of the evidence that the property was stolen and that the person claiming ownership of the property is the true owner. The decision of the district court may only be appealable by writ of certiorari to the supreme court.

(b) The clerk or person in charge of the storage of alleged stolen property shall not be liable for damages for any official act performed in good faith in the course of carrying out the provisions of this section. The photographic record of the alleged stolen property shall be allowed to be introduced as evidence in any court of this state in place of the actual alleged stolen property; provided that the clerk in charge of the storage of the alleged stolen property shall take photographs of the property, and those photographs shall be tagged and marked and remain in his possession or control.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1981, ch. 294, § 1; P.L. 1982, ch. 381, § 1; P.L. 1984, ch. 44, § 1; P.L. 1986, ch. 201, § 1; P.L. 1993, ch. 368, § 1; P.L. 1996, ch. 166, § 1; P.L. 1996, ch. 201, § 1; P.L. 2004, ch. 595, art. 26, § 1; P.L. 2007, ch. 43, § 1; P.L. 2007, ch. 47, § 1; P.L. 2008, ch. 349, § 1.)



Chapter 6-11.1-6 - Persons injured by violations of chapter  Damages and costs.

§ 6-11.1-6 Persons injured by violations of chapter  Damages and costs.  Any person who has been damaged or injured by the failure of a person required to be licensed under this chapter to comply with the provisions of this chapter, may recover the actual damages sustained. The court in its discretion, may also award punitive damages and/or the costs of suit and reasonable attorneys' fees to a prevailing plaintiff.

History of Section.
(P.L. 1980, ch. 399, § 1.)



Chapter 6-11.1-7 - Penalties.

§ 6-11.1-7 Penalties.  (a) Every person who shall violate the provisions of this chapter shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars ($500) or imprisoned for not more than one year, or both.

(b) If the value of the property involved in a transaction which is in violation of this chapter exceeds five hundred dollars ($500), a person convicted of a violation shall be fined not more than two thousand dollars ($2,000) or imprisoned for not more than three (3) years or both.

(c) The attorney general shall have the authority to suspend the license of any person required to be licensed under this chapter as a result of violations of this chapter or attorney general regulations leading to penalties under this chapter.

History of Section.
(P.L. 1980, ch. 399, § 1; P.L. 1981, ch. 294, § 1; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-8 - Rules and regulations.

§ 6-11.1-8 Rules and regulations.  The attorney general is authorized to promulgate, adopt, and enforce any and all rules and regulations deemed necessary to carry out the duties and responsibilities of this chapter. Rules and regulations shall be adopted in accordance with the Administrative Procedure Act, chapter 35 of title 42.

History of Section.
(P.L. 1985, ch. 475, § 2; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-9 - Refusal to issue license.

§ 6-11.1-9 Refusal to issue license.  The attorney general shall refuse to issue a license when the attorney general has found that the application for the license contains a false representation of a material fact, when investigation reveals that the person applying for the license has previously been guilty of a violation of this chapter or has been a partner of a partnership, member of an association, or an officer or director of a corporation which has previously been guilty of a violation of this chapter, or has a disqualifying criminal record as defined in § 6-11.1-13. The attorney general may, in his or her discretion, issue a license if the disqualifying criminal record is more than ten (10) years old.

History of Section.
(P.L. 1985, ch. 474, § 2; P.L. 1986, ch. 201, § 1; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-10 - Suspension, revocation, and nonrenewal of license.

§ 6-11.1-10 Suspension, revocation, and nonrenewal of license.  The attorney general, upon his or her own motion or upon receipt of a signed written complaint which alleges violations of this chapter or of the rules and regulations promulgated pursuant to this chapter, may, after a hearing, suspend, revoke, or refuse to renew any license issued pursuant to this chapter.

History of Section.
(P.L. 1985, ch. 474, § 2; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-11 - Hearings.

§ 6-11.1-11 Hearings.  Hearings conducted pursuant to this chapter shall be in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1985, ch. 474, § 2.)



Chapter 6-11.1-12 - Appeals.

§ 6-11.1-12 Appeals.  Appeals from a decision by the attorney general shall be made to the sixth division district court in Providence. Appeals from the decision of the sixth division district court shall be to the supreme court in accordance with the Administrative Procedures Act, chapter 35 of title 42, as amended.

History of Section.
(P.L. 1985, ch. 474, § 2; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-13 - Disqualifying criminal records  Employees or agents of licensee.

§ 6-11.1-13 Disqualifying criminal records  Employees or agents of licensee.  A licensee convicted in a court of this state, a court of another state or in a federal court, of a felony charge of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, receiving stolen goods, burglary, breaking and entering, or any similar offense or offenses, or tax evasion associated with the conduct of business under a license issued pursuant to this chapter, shall forfeit his or her license. Prior to forfeiture of the license, the licensee may request a hearing on the forfeiture. The attorney general when so requested shall hold a hearing. No licensee shall employ or engage any person as an employee or agent while engaging in the business of trading in precious metals who has been convicted of any of the offenses as they are described in this section and which shall be deemed to be a disqualifying criminal record.

History of Section.
(P.L. 1985, ch. 474, § 2; P.L. 1986, ch. 201, § 1; P.L. 1987, ch. 32, § 1; P.L. 2004, ch. 595, art. 26, § 1.)



Chapter 6-11.1-14 - Severability.

§ 6-11.1-14 Severability.  If any provision or phrase of this chapter or application of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or phrases or applications of this chapter that can be given effect without the invalid provision or phrase or application, and to this end the provisions and phrases of this chapter are severable.

History of Section.
(P.L. 1981, ch. 294, § 2; G.L. 1956, § 6-11.1-8; as redesignated by P.L. 1985, ch. 474, § 1.)






Chapter 6-12 - Fair Trade Act



Chapter 6-13 - Unfair Sales Practices

Chapter 6-13-1 - Definitions.

§ 6-13-1 Definitions.  (a) "Cost to the retailer" means the invoice cost of the merchandise to the retailer within thirty (30) days prior to the date of the sale, or the replacement cost of the merchandise to the retailer within thirty (30) days prior to the date of the sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

(1) Freight charges not otherwise included in the cost of the merchandise;

(2) Cartage to the retail outlet if performed or paid for by the retailer, which cartage cost shall be deemed to be three-fourths of one percent (0.75%) of the cost of the merchandise to the retailer, unless the retailer claims and proves a lower cartage cost; and

(3) A markup to cover in part the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be six percent (6%) of the total cost at the retail outlet.

(b) "Cost to the wholesaler" means the invoice cost of the merchandise to the wholesaler within thirty (30) days prior to the date of the sale, or the replacement cost of the merchandise to the wholesaler within thirty (30) days prior to the date of the sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

(1) Freight charges not otherwise included in the cost of the merchandise; and

(2) Cartage to the retail outlet if performed or paid for by the wholesaler, which cartage cost shall be deemed to be three-fourths of one percent (0.75%) of the cost of the merchandise to the wholesaler, unless the wholesaler claims and proves a lower cartage cost; and

(3) A markup to cover in part the cost of doing business, which markup, in the absence of proof of a lesser cost shall be two percent (2%) of the total cost at the wholesale establishment.

(c) Where two (2) or more items are advertised, offered for sale, or sold at a combined price, the price of each item shall be determined in the manner stated in subsections (a) and (b).

(d) "Sell at retail," "sales at retail," and "retail sale" mean and include any transfer of title to tangible personal property for a valuable consideration made in the ordinary course of trade or in the usual prosecution of the seller's business to the purchaser for consumption or use other than resale or further processing or manufacturing. In this and in the preceding subsection the previous terms shall include any transfer of property where title is retained by the seller as security for the payment of the purchase price.

(e) "Retailer" means and includes every person, co-partnership, corporation or association engaged in the business of making sales at retail within this state; provided, that, in the case of a retailer engaged in the business of making sales both at retail and at wholesale, the term shall be applied only to the retail portion of the business.

(f) "Wholesaler" means and includes every person, partnership, corporation, or association engaged in the business of making sales at wholesale within this state; provided, that, in the case of a wholesaler engaged in the business of making sales both at wholesale and at retail, the term shall be applied only to the wholesale portion of the business.

(g) Whenever any person, partnership, corporation, or association in the course of doing business performs the functions of both wholesaler and retailer without actually being engaged in the business of making sales at wholesale, the term "wholesaler" means and includes that function of the business of preparation for sale at the retail outlet, and the term "retailer" shall be applied only to the retail portion of the business.

(h) "Household" means and includes those who dwell under the same roof, house or apartment.

(i) "Rebate" means a refund of a portion of the purchase price made to consumer to induce purchase of product.

History of Section.
(P.L. 1939, ch. 671, § 1; G.L. 1956, § 6-13-1; P.L. 1985, ch. 150, § 6; P.L. 2006, ch. 627, § 1.)



Chapter 6-13-2 - Computation of cost of tobacco products.

§ 6-13-2 Computation of cost of tobacco products.  For purposes of this chapter,

(1) The tax imposed by chapter 20 of title 44 shall be deemed to be a part of the original cost of cigarettes to the wholesaler;

(2) The invoice or replacement cost of cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and other tobacco products, to any wholesaler or retailer, shall be deemed to be the minimum price in this state at which the products may be purchased in this state by the wholesaler or retailer; and

(3) Merchandise given gratis to a wholesaler or to a retailer for display, advertising, or promotion purposes, or otherwise, shall not be considered in determining the cost of merchandise to the wholesaler or retailer, as the case may be.

History of Section.
(P.L. 1939, ch. 663, § 4; P.L. 1941, ch. 1039, § 1; G.L. 1956, § 6-13-2.)



Chapter 6-13-2.1 - Sales of milk.

§ 6-13-2.1 Sales of milk.  (a) It shall be unlawful for any person, with intent to injure competitors or destroy competition, to sell within the state any milk or render any service in connection with the sale or distribution of milk at a price less than the cost of the milk or services, including, in the case of milk sold, the original purchase price, and in every instance all regular direct or indirect elements of cost, services, physical handling, and financial investment in the milk in question. No milk dealer shall with this intent use any method or device, either by discount or rebate, free service, advertising allowance, or by a combination price for the milk together with another commodity or service, as a result of which the total price of the milk and the other commodity or service is less than the aggregate of the prices for the milk and commodity or service when sold or offered for sale or performed separately or otherwise.

(b) Any person who shall violate the provisions of this section shall upon conviction be subject to the penalty provided in § 6-13-3. The provisions of §§ 6-13-3  6-13-8 shall apply to milk in the same manner as if milk were "merchandise."

History of Section.
(P.L. 1962, ch. 75, § 6.)



Chapter 6-13-3 - Penalty for advertising or sale to injure competitors or destroy competition.

§ 6-13-3 Penalty for advertising or sale to injure competitors or destroy competition.  Any retailer, who, with intent to injure competitors or destroy competition, advertises, offers to sell, or sells at retail any item of merchandise at less than cost to the retailer, or any wholesaler who, with intent as previously mentioned, advertises, offers to sell, or sells at wholesale any item of merchandise at less than cost to the wholesaler, shall, if the offender is an individual, be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not less than one month nor more than one year, or both; or, if the offender is a corporation, by a fine as previously mentioned. Notwithstanding the provisions of this section, as it pertains to a Class A or a Class B distributor of tobacco, any offense of this title shall be punished by a fine of not more than five thousand dollars ($5,000) for a first offense, a fine of not more than ten thousand dollars ($10,000) and a license suspension of not more than fourteen (14) calendar days for a second offense, and a fine of not more than twenty thousand dollars ($20,000) and a license suspension or revocation for a third offense.

History of Section.
(P.L. 1939, ch. 671, § 2; G.L. 1956, § 6-13-3; P.L. 2005, ch. 348, § 1.)



Chapter 6-13-4 - Below cost sales as evidence of intent.

§ 6-13-4 Below cost sales as evidence of intent.  Evidence of any advertisement, offer to sell, or sale of any item of merchandise by any retailer or wholesaler at less than cost to him or her, as defined in this chapter, shall be prima facie evidence of intent to injure competitors or destroy competition.

History of Section.
(P.L. 1939, ch. 671, § 2; G.L. 1956, § 6-13-4.)



Chapter 6-13-5 - Sales exempt from chapter.

§ 6-13-5 Sales exempt from chapter.  This chapter shall not apply with respect to advertising or offering to sell or selling, at retail or at wholesale, as the case may be, if done:

(1) In an isolated transaction and not in the usual course of business;

(2) Where merchandise is sold in bona fide clearance sales, if advertised or offered for sale as such or marked and sold as such, or where merchandise is marked down in an effort to sell the merchandise after bona fide efforts to sell the merchandise prior to the markdown;

(3) Where perishable merchandise must be sold promptly in order to forestall loss;

(4) Where merchandise is imperfect or damaged or its sale is being discontinued, if advertised or offered for sale as such or marked and sold as such;

(5) Where merchandise is advertised or offered for sale or sold upon the final liquidation of any business;

(6) Where merchandise is advertised or offered for sale or sold for charitable purposes or to relief agencies;

(7) Where merchandise is sold on contract to any department, board, or commission of this state or of any of its political subdivisions, or to any institution maintained thereby;

(8) Where merchandise is advertised or offered for sale or sold by any fiduciary or other officer acting under the order or direction of any court.

History of Section.
(P.L. 1939, ch. 671, § 3; G.L. 1956, § 6-13-5.)



Chapter 6-13-6 - Enforcement of chapter.

§ 6-13-6 Enforcement of chapter.  Upon the complaint of any person, the superior court shall have jurisdiction to restrain and enjoin any act forbidden or declared illegal by any provisions of this chapter; and it shall be the duty of the attorney general of this state to enforce and restrain the violation of the sections of this chapter.

History of Section.
(P.L. 1939, ch. 671, § 4; G.L. 1956, § 6-13-6.)



Chapter 6-13-7 - Conflict with other law.

§ 6-13-7 Conflict with other law.  Whenever the application of any provisions of any other law of this state conflicts with the application of any provision of this chapter then this chapter shall prevail.

History of Section.
(P.L. 1939, ch. 671, § 5; G.L. 1956, § 6-13-7.)



Chapter 6-13-8 - Severability.

§ 6-13-8 Severability.  If any of the provisions of this chapter, or the application of any provision to any person or circumstance, shall be held invalid, the remainder of this chapter, or the application of the provisions to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 1939, ch. 671, § 6; G.L. 1956, § 6-13-8.)



Chapter 6-13-9 - Retail sales of electrical appliances.

§ 6-13-9 Retail sales of electrical appliances.  Any person who shall sell any electrical appliance at retail at a price in excess of fifty dollars ($50.00) shall conspicuously note on any bill of sale any model year designated by the manufacturer of the electrical appliance.

History of Section.
(P.L. 1970, ch. 180, § 1.)



Chapter 6-13-10 - Unsolicited goods.

§ 6-13-10 Unsolicited goods.  The receipt of unsolicited goods, wares, or merchandise through the mail or otherwise shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the unsolicited goods, wares, or merchandise in any manner he or she sees fit without any obligation on his or her part to the sender.

History of Section.
(P.L. 1970, ch. 193, § 1.)



Chapter 6-13-11 - Discount price advertisement.

§ 6-13-11 Discount price advertisement.  It shall be unlawful to use, communicate, or publish any advertisement that states that an item or product is being sold or offered for sale at below the regular price or at a percentage off the regular price without posting the regular price at the point of purchase. Whenever an item or product is advertised for sale at below the regular price or at a percentage off the regular price, the advertisement shall clearly state whether there is an additional charge for equipment or services which are reasonably necessary for the proper use of the product. Any person, firm, or corporation who shall violate the provisions of this section shall be punished by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1977, ch. 87, § 1; P.L. 1986, ch. 212, § 1.)



Chapter 6-13-12 - Sales of gift certificates.

§ 6-13-12 Sales of gift certificates.  "Gift certificate" means a record evidencing a promise, made for monetary consideration, by the seller or issuer for the record that goods or services will be provided to the owner of the record to the value shown in the record and includes, but is not limited to, a record that contains a microprocessor chip, magnetic strip or other means of storage of information that is pre-funded and for which the value is decremented upon each use, a gift card, an electronic gift card, stored-value card or certificate, a store card, prepaid long distance telephone service that is activated by a prepaid card that requires dialing an access number or an access code for each call in addition to dialing the phone number to which the user of the prepaid card seeks to connect, or a similar record or card. Any person, firm, or corporation that sells gift certificates for any product or merchandise sold by the person, firm, or corporation, shall be required to record the sales and keep an accurate and complete record of each gift certificate sold. The record shall include the date of sale, the full value of the certificate, the identification number assigned by the retailer to the certificate, and the state in which the sale of the certificate took place. The retailer shall further be required to give to the purchaser of gift certificates exceeding fifty dollars ($50.00) a written and numbered receipt evidencing the sale of the certificate. It shall be unlawful for any person, firm, or corporation of any kind to charge any surcharge or additional monthly or annual service or maintenance fees on gift certificates or to limit the time for the redemption of a gift certificate or to place an expiration date upon the gift certificate. No gift certificate or any agreement with respect to such gift certificate may contain language suggesting that an expiration date may apply to the gift certificate. Any person, firm, or corporation that shall violate the provisions of this section shall be punished by a fine of not more than two hundred dollars ($200). Due to the unlimited redemption period, the division of taxation shall not escheat the funds paid for those unredeemed gift certificates. Any unused portion of a redeemed gift certificate shall be afforded to the consumer by reissuing the gift certificate for the unused amount or providing cash where the balance due the consumer is less than one dollar ($1.00). This section shall not apply to the following:

(a) Gift certificates that are distributed to a consumer pursuant to an awards, loyalty or promotional program without any money or other thing of value being given in exchange for the gift certificate by the consumer. Any restrictions or limitations which such gift certificates may be subject to must be disclosed to the consumer, in writing, at the time the gift certificates are distributed to the consumer.

(b) Prepaid wireless telephone service or prepaid wireless telephone card. "Prepaid wireless telephone service" means wireless telephone service that is activated in advance by payment for a finite dollar amount of service or for a finite set of minutes that terminate either upon use by a customer and delivery by the wireless provider of an agreed-upon amount of service corresponding to the total dollar amount paid in advance or within a certain period of time following the initial purchase or activation, unless additional payments are made.

(c) Gift cards or prepaid or store value cards that are issued by state-chartered financial institutions and credit unions or that are issued by third-party issuers usable at multiple, unaffiliated merchants or service providers, provided that said financial institutions, credit unions or third-party issuers comply with the guidelines on disclosure and marketing as published by the office of the comptroller of the currency.

History of Section.
(P.L. 1978, ch. 274, § 1; P.L. 1983, ch. 54, § 1; P.L. 1986, ch. 239, § 1; P.L. 1989, ch. 148, § 1; P.L. 1997, ch. 221, § 1; P.L. 1997, ch. 333, § 1; P.L. 2004, ch. 541, § 1; P.L. 2004, ch. 548, § 1; P.L. 2004, ch. 604, § 1; P.L. 2005, ch. 209, § 1; P.L. 2005, ch. 378, § 1; P.L. 2005, ch. 439, § 1; P.L. 2008, ch. 251, § 1.)



Chapter 6-13-12.1 - Donation of gift certificates.

§ 6-13-12.1 Donation of gift certificates.  Any gift certificate/card as defined in § 6-13-12 which has been donated for fundraising purposes, shall be exempt from the provisions of § 6-13-12 relating to expiration dates, provided, that the gift certificate/card clearly states that the gift certificate/card has been donated for charity purposes and is subject to a clearly defined expiration date, not less than one year from the issuance of the gift certificate/card to the gift certificate/card recipient.

History of Section.
(P.L. 2012, ch. 270, § 1; P.L. 2012, ch. 281, § 1.)



Chapter 6-13-13 - Cash register windows  Obstruction of view.

§ 6-13-13 Cash register windows  Obstruction of view.  It shall be unlawful to intentionally obstruct the view of any price being registered by a cash register or similar device, or the total cost of purchases, during a sale at retail of any goods or merchandise if the price is not visible to the consumer in another display on the same register or device. Any person, firm, or corporation in violation of the provisions of this section shall be punished by a fine of twenty-five dollars ($25.00). For the purpose of this section, an obstruction to the view of any price shall not be prima facie evidence of intent.

History of Section.
(P.L. 1981, ch. 29, § 1.)



Chapter 6-13-14 - Automatic lease renewal  Notice required.

§ 6-13-14 Automatic lease renewal  Notice required.  (a) For purposes of this section, "automatic lease renewal" means a provision in a written lease of personal property providing that, unless the lessee gives written notice to the contrary, the lease shall be automatically renewed for an additional term at the end of the initial lease term or at the end of any subsequent lease term.

(b) Subject to the exclusions stated in subsection (d) of this section, every lessor of personal property under a written lease containing an automatic lease renewal shall give written notice to the lessee not more than ninety (90) nor less than forty-five (45) days prior to the expiration of the lease term. The notice shall state the date upon which the lease term will expire and shall advise the lessee that the lease will be automatically renewed unless the lessee gives written notice to the contrary.

(c) In the event that the lessor fails to give notice as required by subsection (b) of this section, the automatic lease renewal shall be voidable at the option of the lessee.

(d) This section shall not apply to any lease having a term of less than one year. This section shall not apply to any lease wherein the fair market value of the property being leased exceeds one hundred thousand dollars ($100,000) on the date the lease is executed.

History of Section.
(P.L. 1985, ch. 480, § 1.)



Chapter 6-13-15 - Prohibition against recording credit card or social security numbers on checks.

§ 6-13-15 Prohibition against recording credit card or social security numbers on checks.  It shall be unlawful, during a sale at retail of any goods or merchandise, to record any credit card or all or part of a social security number obtained from a purchaser as a means of identification upon the check of the purchaser tendered for the sale. Any person, firm or corporation that shall violate the provisions of this section shall be punished by a fine of not more than one hundred dollars ($100). This section does not prohibit any person from requesting production of, or recording, a credit card number as a condition for cashing or accepting a check, provided the person has agreed with the credit card issuer to cash or accept checks from card holders of the issuer, the issuer has agreed to guarantee card holder checks cashed or accepted by that person, and the card holder has given actual, apparent, or implied authority for the use of his or her card number in the manner and for the purpose described in this section.

History of Section.
(P.L. 1993, ch. 351, § 1; P.L. 2011, ch. 57, § 1; P.L. 2011, ch. 69, § 1.)



Chapter 6-13-16 - Prohibition against recording personal information in credit card transactions.

§ 6-13-16 Prohibition against recording personal information in credit card transactions.  (a) No person, firm, partnership or corporation which accepts credit cards for the transaction of business shall require the credit card holder to write or cause to be written on a transaction form any personal identification information, including, but not limited to, the credit card holder's address or telephone number, that is not required by the credit card issuer to complete the credit card transactions.

(b) The credit card holder's address and telephone number may be required on a transaction form where: (1) this information is necessary for shipping, delivery, installation of purchased merchandise, consumer rental transactions, warranty, or for special orders; (2) authorization from the credit card issuer as to the availability of credit is required by the issuer to complete the credit card transaction; or (3) the person, firm, partnership, or corporation processes credit card transactions by mailing transaction forms to the designated bankcard center for settlement.

(c) This section shall not preclude a person, firm, partnership or corporation that accepts credit cards from requesting this personal identification and recording it, if it is provided by the card holder pursuant to that request.

(d) Any person, firm, partnership or corporation who shall violate the provisions of this section shall be punished by a fine of not more than one hundred dollars ($100).

History of Section.
(P.L. 1993, ch. 351, § 1.)



Chapter 6-13-17 - Requiring consumers to furnish social security numbers.

§ 6-13-17 Requiring consumers to furnish social security numbers.  (a) Unless otherwise required by federal law, no person shall require that a consumer of goods or services disclose all or part of a social security number incident to the sale of consumer goods or services; provided, however, that:

(1) Insurance companies and institutions licensed by the state or federal government for financial services may require applicants for those services to disclose their social security number;

(2) Social security numbers may be required for the providing and billing of health care or pharmaceutical-related services, including the issuance of identification cards and account numbers for users of health care or pharmaceutical-related services; and

(3) Disclosure may be required of a consumer as a condition of applying for a credit card for the purchase of goods or services.

(b) Any person violating the provisions of this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than five hundred dollars ($500).

(c) In any civil action alleging a violation of this section, the court may award damages, reasonable attorney's fees, and costs to a prevailing consumer, and afford injunctive relief against any person or business that commits or proposes to commit a violation of this section.

History of Section.
(P.L. 1993, ch. 435, § 1; P.L. 2011, ch. 57, § 1; P.L. 2011, ch. 69, § 1.)



Chapter 6-13-18 - Check cashing discrimination.

§ 6-13-18 Check cashing discrimination.  A business that willingly accepts personal checks from Rhode Island customers for goods or services shall be prohibited from refusing checks based solely on the geographic area in which the customer lives within the state of Rhode Island. Any person, firm, or corporation which shall violate the provisions of this section shall be punished by a civil penalty of not more than one hundred dollars ($100) per violation.

History of Section.
(P.L. 2001, ch. 196, § 1.)



Chapter 6-13-19 - Requiring consumers to furnish social security numbers.

§ 6-13-19 Requiring consumers to furnish social security numbers.  No person, firm, corporation or other business entity which offers discount cards for purchases made at any business maintained by the offeror shall require that a consumer of goods who applies for a discount card furnish all or part of his or her social security number as a condition precedent to the application for the consumer discount card. No information obtained on the application or by use of a discount card can be sold or given to any other person, firm, corporation or business entity provided, that the person, firm, corporation or other business may: (a) disclose such information to its affiliates, to service providers that perform services for it, or as required by law; and/or (b) transfer such information in connection with the sale of its business operations.

History of Section.
(P.L. 2004, ch. 311, § 1; P.L. 2005, ch. 408, § 1; P.L. 2011, ch. 57, § 1; P.L. 2011, ch. 69, § 1.)



Chapter 6-13-20 - Rebate restrictions  prohibited.

§ 6-13-20 Rebate restrictions  prohibited.  No person, firm, business, partnership or corporation which issues rebates to its customers in the course of their transactions of business shall restrict their use to one per household per item purchased; provided, however, that this section shall not apply to rebates on the sale of beverages.

History of Section.
(P.L. 2006, ch. 627, § 2; P.L. 2007, ch. 138, § 1; P.L. 2007, ch. 270, § 1.)



Chapter 6-13-21 - Price gouging  Essential commodities.

§ 6-13-21 Price gouging  Essential commodities.  (a) Upon a declaration of a state of emergency by the governor, or federal disaster declaration by the president, it shall be an unfair sales practice for individuals or retailers, to participate in price gouging, by making sales, or offering to sell, within the area for which the market emergency is declared, essential commodities to consumers for an amount that represents an unconscionably high price.

(b) As used in this section:

(1) "Unconscionably high price" means the amount charged represents a gross disparity between the average prices at which the same or similar commodity was readily available and sold or offered for sale within the local trade area in the usual course of business during the thirty (30) days immediately before the declaration of the market emergency, and the additional charges are not substantially attributable to increased cost to retailers, imposed by their suppliers, including replacement costs imposed by the vendors' source. Additionally, the average price calculation during said thirty (30) day period shall not include discounted prices set and offered as a result of bona fide manufacturer's or supplier's limited discounts or rebates.

(i) Under a federal disaster declaration by the president or upon a declaration of a state of emergency by the governor, it is unlawful and a violation of chapter 6-13 of title 6, and subdivision 30-15-9(e)(12) of title 30, to sell, or offer to sell, at an unconscionably high price, any essential commodity.

(2) "Price gouging" means charging a consumer an unconscionably high price for essential commodities during a declared market emergency.

(3) "Essential commodities" means any goods, services, materials, merchandise, supplies, equipment, resources, or other article of commerce, and includes, without limitation, home heating fuels, motor fuels, food, water, ice, chemicals, petroleum products and lumber necessary for consumption or use as a direct result of the market emergency.

(4) "Market emergency" means any declaration of a state of emergency by the governor or federal disaster declaration by the president. The market emergency shall exist until the declaration expires or is terminated.

(5) "Individual" means a person, corporation, partnership, limited liability company, association, joint venture, agency, or any other legal or commercial entity.

(6) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(7) "Retailer" means and includes every individual licensed to engage in the business of making sales at retail within this state.

(c) This section shall not prohibit the fluctuation in price of essential commodities which occur during the normal course of business.

(d) Any violation of this section shall constitute an unfair sales practice under the terms of chapter 13.1 of title 6.

(e) In addition to the penalties provided in chapter 13.1 of title 6, and subdivision 30-15-9(e)(12), the court may impose orders and civil penalties, including, but not limited to:

(1) A fine of not more than one thousand dollars ($1,000) per violation with an aggregate total not to exceed twenty-five thousand dollars ($25,000) for any twenty-four (24) hour period;

(2) An order to pay costs of litigation relating to the offense;

(3) An order for disgorgement of profits earned; and

(4) Any other relief determined by the court to be appropriate.

(f) All monetary penalties so collected shall accrue to the enforcing authority to further consumer enforcement efforts.

History of Section.
(P.L. 2012, ch. 311, § 1; P.L. 2012, ch. 333, § 1.)






Chapter 6-13.1 - Deceptive Trade Practices

Chapter 6-13.1-1 - Definitions.

§ 6-13.1-1 Definitions.  As used in this chapter:

(1) "Documentary material" means the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording wherever situated.

(2) "Examination" of documentary material includes the inspection, study, or copying of any documentary material, and the taking of testimony under oath or acknowledgment in respect of any documentary material or copy of any documentary material.

(3) "Person" means natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, and any other legal entity.

(4) "Rebate" means the return of a payment or a partial payment, which serves as a discount or reduction in price.

(5) "Trade" and "commerce" mean the advertising, offering for sale, sale, or distribution of any services and any property, tangible or intangible, real, personal, or mixed, and any other article, commodity, or thing of value wherever situate, and include any trade or commerce directly or indirectly affecting the people of this state.

(6) "Unfair methods of competition and unfair or deceptive acts or practices" means any one or more of the following:

(i) Passing off goods or services as those of another;

(ii) Causing likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(iii) Causing likelihood of confusion or of misunderstanding as to affiliation, connection, or association with, or certification by, another;

(iv) Using deceptive representations or designations of geographic origin in connection with goods or services;

(v) Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that he or she does not have;

(vi) Representing that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand; and if household goods have been repaired or reconditioned, without conspicuously noting the defect which necessitated the repair on the tag which contains the cost to the consumer of the goods;

(vii) Representing that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(viii) Disparaging the goods, services, or business of another by false or misleading representation of fact;

(ix) Advertising goods or services with intent not to sell them as advertised;

(x) Advertising goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(xi) Making false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions;

(xii) Engaging in any other conduct that similarly creates a likelihood of confusion or of misunderstanding;

(xiii) Engaging in any act or practice that is unfair or deceptive to the consumer;

(xiv) Using any other methods, acts or practices which mislead or deceive members of the public in a material respect;

(xv) Advertising any brand name goods for sale and then selling substituted brand names in their place;

(xvi) Failure to include the brand name and or manufacturer of goods in any advertisement of the goods for sale, and, if the goods are used or secondhand, failure to include the information in the advertisement;

(xvii) Advertising claims concerning safety, performance, and comparative price unless the advertiser, upon request by any person, the consumer council, or the attorney general, makes available documentation substantiating the validity of the claim;

(xviii) Representing that work has been performed on or parts replaced in goods when the work was not in fact performed or the parts not in fact replaced; or

(xix) Failing to separately state the amount charged for labor and the amount charged for services when requested by the purchaser as provided for in § 44-18-12(b)(3).

(xx) Advertising for sale at a retail establishment the availability of a manufacturer's rebate by displaying the net price of the advertised item (the price of the item after the rebate has been deducted from the item's price) in the advertisement, unless the amount of the manufacturer's rebate is provided to the consumer by the retailer at the time of the purchase of the advertised item. It shall be the retailer's burden to redeem the rebate offered to the consumer by the manufacturer.

(xxi) [Deleted by P.L. 2007, ch. 31, § 1 and P.L. 2007, ch. 38, § 1].

History of Section.
(P.L. 1968, ch. 12, § 1; P.L. 1970, ch. 249, § 1; P.L. 1976, ch. 302, § 1; P.L. 1976, ch. 317, § 1; P.L. 1978, ch. 325, § 1; P.L. 1986, ch. 207, § 1; P.L. 1989, ch. 231, § 1; P.L. 1991, ch. 169, § 1; P.L. 2006, ch. 209, § 1; P.L. 2006, ch. 334, § 1; P.L. 2007, ch. 31, § 1; P.L. 2007, ch. 38, § 1.)



Chapter 6-13.1-2 - Unlawful acts or practices.

§ 6-13.1-2 Unlawful acts or practices.  Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are declared unlawful.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-3 - Interpretation.

§ 6-13.1-3 Interpretation.  It is the intent of the legislature that in construing §§ 6-13.1-1 and 6-13.1-2 due consideration and great weight shall be given to the interpretations of the federal trade commission and the federal courts relating to § 5(a) of the Federal Trade Commission Act. 15 U.S.C. § 45(a)(1), as from time to time amended.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-4 - Exemptions.

§ 6-13.1-4 Exemptions.  Nothing in this chapter shall apply to actions or transactions permitted under laws administered by the department of business regulation or other regulatory body or officer acting under statutory authority of this state or the United States.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-5 - Restraining prohibited acts.

§ 6-13.1-5 Restraining prohibited acts.  (a) Whenever the attorney general has reason to believe that any person is using, has used, or is about to use any method, act, or practice declared to be unlawful by § 6-13.1-2, and that proceedings would be in the public interest, the attorney general may bring an action in the name of the state against the person to restrain by temporary or permanent injunction the use of the method, act, or practice, upon the giving of appropriate notice to that person. The notice must generally state the relief sought and be served in accordance with § 6-13.1-7 and at least three (3) days before the hearing of the action.

(b) The action may be brought in the superior court of the county in which the person shall dwell, or be found, or have his principal place of business, or, with consent of the parties, or if the person is a nonresident or has no principal place of business within this state or if the superior court shall not be in session in the counties previously said to be applicable, may be brought in the superior court of Providence County. The superior courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this chapter, and the injunctions shall be issued without bond.

(c) The court may make any additional orders or judgments that may be necessary to restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any practice in this chapter declared to be unlawful, including the appointment of a receiver in any case where the superior court finds that the assets of a corporation are in danger of being misapplied, dissipated, wasted, or lost, or the revocation of a license or certificate authorizing that person to engage in business in this state, or both.

(d) Actions under this chapter may be brought without regard to the pendency of criminal proceedings arising out of the same acts or practices and no action shall bar the institution of criminal proceedings arising out of the same acts or practices. No involuntary admission by any person in the action shall be admissible in any subsequent criminal proceeding.

History of Section.
(P.L. 1968, ch. 12, § 1; P.L. 1970, ch. 249, § 2.)



Chapter 6-13.1-5.1 - Power of receiver.

§ 6-13.1-5.1 Power of receiver.  When a receiver is appointed by the court pursuant to this chapter, he or she shall have the power to sue for, collect, receive, and take into his or her possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description derived by means of any practice declared to be illegal and prohibited by this chapter, including property with which the property has been mingled if it cannot be identified in kind because of the commingling, and to sell, convey, and assign the property and hold and dispose of the proceeds under the direction of the court. Any person who has suffered damages as a result of the use of or employment of any unlawful practices and submits proof to the satisfaction of the court that he or she has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he or she has sustained out-of-pocket losses. In the case of a partnership or business entity, the receiver shall settle the estate and distribute the assets under the direction of the court. The court shall have jurisdiction of all questions arising in the proceedings and may make any orders and judgments therein as may be required.

History of Section.
(P.L. 1970, ch. 249, § 3.)



Chapter 6-13.1-5.2 - Private and class actions.

§ 6-13.1-5.2 Private and class actions.  (a) Any person who purchases or leases goods or services primarily for personal, family, or household purposes and thereby suffers any ascertainable loss of money or property, real or personal, as a result of the use or employment by another person of a method, act, or practice declared unlawful by § 6-13.1-2, may bring an action under Rules of Civil Procedure in the superior court of the county in which the seller or lessor resides, is found, has his or her principal place of business, or is doing business, or in the superior court of the county as is otherwise provided by law, to recover actual damages or two hundred dollars ($200), whichever is greater. The court may, in its discretion, award punitive damages and may provide other equitable relief that it deems necessary or proper.

(b) Persons entitled to bring an action under subsection (a) of this section may, if the unlawful method, act, or practice has caused similar injury to numerous other persons similarly situated and if they adequately represent the similarly situated persons, bring an action on behalf of themselves and other similarly injured and situated persons to recover damages as provided for in subsection (a) of this section. In any action brought under this section, the court may in its discretion order, in addition to damages, injunctive or other equitable relief.

(c) Upon commencement of any action brought under subsection (a) of this section the clerk of court shall mail a copy of the complaint or other initial pleading to the attorney general and, upon entry of any judgment or decree in the action, shall mail a copy of the judgment or decree to the attorney general.

(d) In any action brought by a person under this section, the court may award, in addition to the relief provided in this section, reasonable attorney's fees and costs.

(e) Any permanent injunction, judgment, or order of the court made under § 6-13.1-5 shall be prima facie evidence in an action brought under this section that the respondent used or employed a method, act, or practice declared unlawful by § 6-13.1-2.

History of Section.
(P.L. 1970, ch. 249, § 3.)



Chapter 6-13.1-6 - Assurances of voluntary compliance.

§ 6-13.1-6 Assurances of voluntary compliance.  In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any method, act, or practice deemed to be a violation of the chapter from any person who has engaged or was about to engage in any method, act, or practice. Any assurance shall be in writing and filed with and subject to the approval of the superior court of the county in which the alleged violator shall dwell or have his or her principal place of business, or the superior court of Providence County. The assurance of voluntary compliance shall not be considered an admission of a violation for any purpose. Matters thus closed may be reopened at any time by the attorney general for further proceedings in the public interest pursuant to § 6-13.1-5.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-7 - Investigations  Procedure  Remedies for failure to comply.

§ 6-13.1-7 Investigations  Procedure  Remedies for failure to comply.  (a) When it appears to the attorney general that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this chapter, or when the attorney general believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this chapter, he or she may execute, in writing, and cause to be served upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation, an investigative demand, stating the general subject matter of the investigation and the statute and section the alleged or suspected violation of which is under investigation and requiring the person to furnish, under oath or otherwise, a report in writing stating the relevant facts and circumstances of which the person has knowledge, or to appear and testify or to produce relevant documentary material or physical evidence for examination, at any reasonable time and place that may be stated in the investigative demand, concerning the advertisement, sale, or offering for sale of any goods or services or the conduct of any trade or commerce that is the subject matter of the investigation. All civil investigative demands shall be filed in the superior court of the county in which the person served with the demand shall dwell or have his principal place of business.

(b) At any time before the return date specified in an investigative demand, or within twenty (20) days after the demand has been served, whichever period is shorter, a petition to extend the return date or to modify or set aside the demand, stating good cause, may be filed in the superior court in which the person served with the demand shall dwell or have his or her principal place of business, or in the superior court of Providence County.

(c) To accomplish the objectives and to carry out the duties prescribed by this chapter, the attorney general, in addition to other powers conferred upon him or her by this chapter, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, and prescribe any forms and promulgate any rules and regulations that may be necessary, which rules and regulations shall have the force of law; provided that none of the powers conferred by this chapter shall be used for the purpose of compelling any natural person to furnish testimony or evidence which might tend to incriminate the person or subject him or her to a penalty or forfeiture; and provided further that information obtained pursuant to the powers conferred by this chapter shall not be made public or disclosed by the attorney general or his or her employees beyond the extent necessary for law enforcement purposes in the public interest.

(d) Service of any notice, demand, or subpoena under this chapter shall be made personally within this state, but if personal service cannot be obtained, substituted service may be made in the following manner:

(1) Personal service without this state;

(2) The mailing of any notice, demand, or subpoena under this chapter by registered or certified mail to the last known place of business, residence, or abode within or without this state of the person for whom the service is intended;

(3) As to any person other than a natural person, in the manner provided in the Rules of Civil Procedure as if a complaint or other pleading which institutes a civil proceeding had been filed; or

(4) Service that the superior court may direct in lieu of personal service within this state.

(e) A person upon whom a demand is served pursuant to the provisions of this section shall comply with the terms of the demand unless otherwise provided by order of court. Subject to the protections provided for in subsection (c) of this section relating to self incrimination, any person who, with intent to avoid, evade, or prevent compliance, in whole or in part, with any civil investigative demand under this section, removes from any place, conceals, withholds, or destroys, mutilates, alters, or by any other means falsifies any documentary material in the possession, custody, or control of any person subject of any demand, or knowingly conceals any relevant information, shall be fined not more than five thousand dollars ($5,000).

(f) If any person fails or refuses to file any statement or report, or obey any subpoena or investigative demand issued by the attorney general, the attorney general may file in the superior court of the county in which the person shall dwell or be found, or has his or her principal place of business, or of Providence County, if the superior court at the previously mentioned county shall not be in session, or if the person is a nonresident or has no principal place of business in this state, or of the other county as may be agreed upon by the parties to the petition, and serve upon the person a petition for an order of the court for the enforcement of this section, and the petition may request and the court shall have jurisdiction to grant after notice and a hearing, an order:

(1) Granting injunctive relief to restrain the person from engaging in the advertising or sale of any merchandise or the conduct of any trade or commerce that is involved in the alleged or suspected violation;

(2) Vacating, annulling, or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits, or certificates issued pursuant to law to the person which are used to further the allegedly unlawful practice; and

(3) Granting any other relief that may be required, until the person files the statement or report, or obeys the subpoena or investigative demand.

(g) Any final order so entered shall be subject to appeal to the state supreme court. Any disobedience of any final order entered under this section by any court shall be punished as a contempt of court.

History of Section.
(P.L. 1968, ch. 12, § 1; P.L. 1970, ch. 249, § 4; P.L. 1987, ch. 131, § 1.)



Chapter 6-13.1-8 - Civil penalties.

§ 6-13.1-8 Civil penalties.  Any person who violates the terms of an injunction issued under § 6-13.1-5 shall forfeit and pay to the state a civil penalty of not more than ten thousand dollars ($10,000) per violation. For the purposes of this section, the superior court of a county issuing an injunction shall retain jurisdiction, and the cause shall be continued, and in those cases the attorney general, acting in the name of the state, may petition for recovery of civil penalties.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-9 - Forfeiture of corporate franchise.

§ 6-13.1-9 Forfeiture of corporate franchise.  Upon petition by the attorney general, the superior court may, in its discretion, order the dissolution or suspension or forfeiture of franchise of any corporation that violates the terms of an injunction issued under § 6-13.1-5.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-10 - Severability.

§ 6-13.1-10 Severability.  If any provision of this chapter is declared unconstitutional, or the application of any provision of this chapter to any person or circumstance is held invalid, the constitutionality of the remainder of the chapter and its applicability to other persons and circumstances shall not be affected thereby.

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-11 - Short title.

§ 6-13.1-11 Short title.  This chapter shall be known and designated as the "Unfair Trade Practice and Consumer Protection Act."

History of Section.
(P.L. 1968, ch. 12, § 1.)



Chapter 6-13.1-12 - Appliances  Providing parts and manuals.

§ 6-13.1-12 Appliances  Providing parts and manuals.  No person who manufactures or distributes parts for electric and/or gas appliances shall refuse to sell or provide the parts or to sell or provide a service manual to any person engaged in the business of servicing and repairing the appliances.

History of Section.
(P.L. 1970, ch. 182, § 1.)



Chapter 6-13.1-12.1 - Appliances  Information concerning used or rebuilt parts.

§ 6-13.1-12.1 Appliances  Information concerning used or rebuilt parts.  Any person engaged in the business of servicing or repairing electric and/or gas appliances for consumers shall, prior to any servicing or repair, inform the consumer of the intention to utilize any used or rebuilt parts. The utilization of used or rebuilt parts shall be indicated on the customer's repair invoice. Any person who violates the provisions of this section shall pay a civil penalty of up to five hundred dollars ($500).

History of Section.
(P.L. 2000, ch. 370, § 1.)



Chapter 6-13.1-13 - Price discrimination prohibited.

§ 6-13.1-13 Price discrimination prohibited.  No person who manufactures or distributes parts for electric and/or gas appliances shall discriminate in the price for which it offers the appliance parts for sale to any person engaged in the business of servicing or repairing the appliances.

History of Section.
(P.L. 1970, ch. 182, § 1.)



Chapter 6-13.1-14 - Penalties.

§ 6-13.1-14 Penalties.  Any person who violates the provision of § 6-13.1-12 and/or 6-13.1-13 shall be guilty of a misdemeanor and shall pay a fine of five hundred dollars ($500).

History of Section.
(P.L. 1970, ch. 182, § 1.)



Chapter 6-13.1-15 - Piracy of recordings.

§ 6-13.1-15 Piracy of recordings.  (a) As used in this section, "article" means a phonograph record, disc, wire, tape, film, compact disc, audio or video cassette, compact video disc, or other device on which sounds or images are or can be recorded or otherwise stored.

(b) Unless exempt under subsection (d), it is unlawful for any person, firm, partnership, corporation, or association knowingly to:

(1) Transfer or cause to be transferred any sounds recorded on any article on which sounds are recorded onto any other article;

(2) Transfer or cause to be transferred any performance, whether live before an audience or transmitted by wire or through the air by radio or television, onto any article; or

(3) Sell, distribute, circulate, offer for sale, distribution, or circulation, possess for the purpose of sale, distribution, or circulation, or cause to be sold, distributed, circulated, offered for sale, distribution, or circulation, or possessed for sale, distribution, or circulation, any article on which sounds or performances have been transferred without the consent of the person who owns the master article from which the sounds are derived or the right to record the performance.

(c) It is unlawful for any person, firm, partnership, corporation, or association to sell, distribute, circulate, offer for sale, distribution, or circulation or possess for the purposes of sale, distribution, or circulation, any article on which sounds or images have been transferred unless the article bears the actual name and address of the transferor of the sounds in a prominent place on its outside face or package.

(d) This section does not apply to any person who transfers or causes to be transferred any sounds or images intended for or in connection with radio or television broadcast transmission or related uses, for archival purposes or solely for the personal use of the person transferring or causing the transfer and without any compensation being derived by the person from the transfer.

(e) Every person who violates the provisions of this section is guilty of a felony and:

(1) For the first offense is punishable by a fine of not more than five thousand dollars ($5,000) or by imprisonment in the state prison for not more than six (6) years, or by both fine and imprisonment.

(2) For a subsequent offense is punishable by a fine of not more than five thousand dollars ($5,000) or by imprisonment in the state prison for not more than ten (10) years, or by both fine and imprisonment.

(3) The court in its judgment of conviction may order the forfeiture and destruction or other disposition of all infringing articles and all implements, devices, and equipment used in the manufacture of the infringing articles.

History of Section.
(P.L. 1976, ch. 257, § 1; P.L. 1990, ch. 387, § 1.)



Chapter 6-13.1-16 - Disclosure of service contract agreements.

§ 6-13.1-16 Disclosure of service contract agreements.  (a) It shall be a deceptive trade practice in violation of this chapter for any service contractor to fail to disclose to any person who is a prospective customer, at the time that the person makes initial contact by any means with the service contractor, that a service call made by the service contractor to the home or business of the prospective customer will require the payment by the prospective customer of separate and distinct fees for the following:

(1) Service charge  the fee charged by the service contractor to respond to the request for service.

(2) Labor charge.

(b) As used in this section:

(1) "Service contractor" means a person engaged in the business of repairing, overhauling, adjusting, assembling, or disassembling consumer goods.

(2) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, and any other legal entity.

History of Section.
(P.L. 1979, ch. 134, § 1.)



Chapter 6-13.1-17 - Contracts  Provision to sell real estate.

§ 6-13.1-17 Contracts  Provision to sell real estate.  It is unlawful for any person, firm, partnership, corporation, or association to provide in any contract for the purchase of consumer goods or documents related to them, a provision allowing the seller the power to sell or attach real estate for default, without first obtaining an order by a court exercising proper jurisdiction of the subject matter.

History of Section.
(P.L. 1982, ch. 280, § 1.)



Chapter 6-13.1-18 - Manufacturers' duties under motor vehicle warranties.

§ 6-13.1-18 Manufacturers' duties under motor vehicle warranties.  Failure by a motor vehicle manufacturer, as defined in § 31-5.2-1, to comply with the provisions of chapter 5.2 of title 31 entitled "Consumer Enforcement of Motor Vehicle Warranties" shall constitute a deceptive trade practice under the terms of this chapter. All of the public and private remedies provided for in this chapter shall be available to enforce the provisions of chapter 5.2 of title 31.

History of Section.
(P.L. 1984, ch. 353, § 2; P.L. 1984, ch. 361, § 2.)



Chapter 6-13.1-19 - Motor vehicle dealer's duty when selling used vehicle.

§ 6-13.1-19 Motor vehicle dealer's duty when selling used vehicle.  Failure of a motor vehicle dealer to comply with the provisions of chapter 5.3 of title 31 shall constitute a deceptive trade practice under the terms of this chapter. All of the public and private remedies provided for in this chapter shall be available to enforce the provisions of chapter 5.3 of title 31.

History of Section.
(P.L. 1985, ch. 478, § 2.)



Chapter 6-13.1-20 - Credit reports  Definitions.

§ 6-13.1-20 Credit reports  Definitions.  As used in this chapter:

(1) "Credit bureau" means any person which for monetary fees, dues, or on a cooperative nonprofit basis regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing credit reports to third parties;

(2) "Credit report" means any written, oral, or other communication of any information by a credit bureau bearing on a consumer's credit worthiness, credit standing or credit capacity, which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for:

(A) Credit or insurance to be used primarily for personal, family, or household purposes;

(B) Employment purposes; or

(C) Other purposes authorized under the federal Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(ii) "Credit report" does not include:

(A) Any report containing information solely as to transactions or experiences between the consumer and the person making the report;

(B) Any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device;

(C) Any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys his or her decision with respect to that request, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures to the consumer required under the federal Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.; or

(D) Any report containing information solely on a consumer's character, general reputation, personal characteristics, or mode of living which is obtained through personal interviews with neighbors, friends, or associates of the consumer reported on, or with others with whom he or she is acquainted or who may have knowledge concerning those items of information only if the report is not used in granting, extending, or decreasing credit.

History of Section.
(P.L. 1993, ch. 430, § 1; P.L. 1994, ch. 265, § 1.)



Chapter 6-13.1-21 - Credit reports  Notice to individual  Requirements of users of credit reports.

§ 6-13.1-21 Credit reports  Notice to individual  Requirements of users of credit reports.  (a) No person or business shall request a credit report in connection with a consumer's application for credit, employment, or insurance unless a consumer is first informed that a credit report may be requested in connection with the application.

(b) Whenever credit or insurance for personal, family, or household purposes, or employment, involving a consumer is denied or the charge for that credit or insurance is increased either wholly or partly because of information contained in a credit report from a credit bureau, the user of the credit report shall advise the consumer against whom the adverse action has been taken and supply the name and address of the credit bureau making the report.

History of Section.
(P.L. 1993, ch. 430, § 1; P. L. 1994, ch. 265, § 1.)



Chapter 6-13.1-22 - Access to credit reports.

§ 6-13.1-22 Access to credit reports.  Any consumer who requests disclosure of his or her credit file from a credit bureau shall be entitled to have mailed to the consumer, a copy of the information in the files of the credit bureau that pertains to the consumer at the time of the consumer's request for disclosure within four (4) working days of the request. The credit bureau may impose a reasonable charge for the report, but that charge shall not exceed eight dollars ($8.00) per report. The maximum charge for the report may be raised annually not to exceed the increase in the Consumer Price Index (CPI). The copy shall be furnished without charge if the request for a copy of the report is the result of a consumer being notified that adverse action has been taken on a credit application based on the credit report, provided the request for the report is made within sixty (60) days of receipt of the notice.

History of Section.
(P.L. 1993, ch. 430, § 1.)



Chapter 6-13.1-23 - Disputed credit report.

§ 6-13.1-23 Disputed credit report.  (a) If the completeness or accuracy of any item of information contained in a consumer's file is disputed by that consumer, and the dispute is directly conveyed to the credit bureau by the consumer, the credit bureau shall within thirty (30) calendar days reinvestigate the current status of that information unless it has reasonable grounds to believe that the dispute by the consumer is frivolous or irrelevant. If after the reinvestigation that information is found to be inaccurate or can no longer be verified, the credit bureau shall promptly delete that information. The presence of contradictory information in the consumer's file does not in and of itself constitute reasonable grounds for believing the dispute is frivolous or irrelevant.

(b) If the reinvestigation does not resolve the dispute, the consumer may file a brief statement stating the nature of the dispute. The credit bureau may limit statements of dispute to not more than one hundred (100) words if it provides the consumer with assistance in writing a clear summary of the dispute.

(c) Whenever a statement of dispute is filed, unless there is reasonable grounds to believe that it is frivolous or irrelevant, the credit bureau shall, in any subsequent consumer report containing the information in question, clearly note that it is disputed by the consumer and provide either the consumer's statement or a clear and accurate codification or summary of that statement.

(d) Following any deletion or correction of information which is found to be inaccurate or whose accuracy can no longer be verified or any notation as to disputed information, the credit bureau shall properly furnish a copy of the corrected credit report to the consumer at no charge, and at the request of the consumer, furnish a copy of the corrected report to any person specifically designated by the consumer who has within two (2) years prior thereto received a credit report for employment purposes, or within six (6) months received a credit report for any other purpose, which contained the deleted, corrected, or disputed information. The credit bureau shall clearly and conspicuously disclose to the consumer his rights to make that request. The disclosure shall be made at or prior to the time the information is deleted or the consumer's statement regarding the disputed information is received.

History of Section.
(P.L. 1993, ch. 430, § 1.)



Chapter 6-13.1-24 - Registration with secretary of state.

§ 6-13.1-24 Registration with secretary of state.  Any credit bureau doing business in this state shall immediately register in the office of the secretary of state and shall state its corporate or company name, agent for service of process, business address and phone number. Any credit bureau shall notify the office of secretary of state, in writing, of any change in name, agent, address or telephone number within thirty (30) days of the change.

History of Section.
(P.L. 1993, ch. 430, § 1.)



Chapter 6-13.1-25 - Penalties.

§ 6-13.1-25 Penalties.  A violation of § 6-13.1-21, 6-13.1-22 or 6-13.1-23 shall constitute a deceptive trade practice for enforcement purposes. Any credit bureau which negligently fails to comply with the requirements imposed under this chapter with respect to any consumer and which does not achieve compliance within three (3) working days of being notified of its noncompliance by the consumer is liable to that consumer in an amount equal to the sum of ten dollars ($10.00) per day for each day of noncompliance, beginning on the fourth day following the date that the credit bureau is notified by the consumer of the noncompliance; provided that there is noncompliance as determined by the court, plus any actual damages sustained by the consumer as a result of the negligent failure; and in the case of any successful action to enforce any provision under this chapter, the costs of the action together with reasonable attorney's fees as determined by the court.

History of Section.
(P.L. 1993, ch. 430, § 1.)



Chapter 6-13.1-26 - Severability.

§ 6-13.1-26 Severability.  If any one or more sections, clauses, sentences or parts of this chapter shall for any reason be adjudged unconstitutional or otherwise invalid in any court, that judgment shall not affect, impair or invalidate the remaining provisions of this chapter but shall be confined in its operation to the specific provisions so held unconstitutional or invalid and the inapplicability or invalidity of any section, clause or provisions of this chapter in any one or more instances or circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.

History of Section.
(P.L. 1993, ch. 430, § 1.)



Chapter 6-13.1-27 - Employment status information.

§ 6-13.1-27 Employment status information.  A consumer may, at no charge, furnish a statement, sworn and notarized, of any lapse in employment to the credit bureau to become part of the record in the consumer file. This employment information is subject to the provisions of § 6-13.1-23.

History of Section.
(P.L. 1995, ch. 59, § 1.)



Chapter 6-13.1-28 - Financing of motor vehicles  Term and rate of interest prominently displayed.

§ 6-13.1-28 Financing of motor vehicles  Term and rate of interest prominently displayed.  (a) Any contract to finance the sale of a motor vehicle shall prominently display the term and rate of interest.

(b) The borrower's initials or signature shall appear immediately adjacent to the term and to the rate of interest on the loan agreement which shall only serve as an acknowledgement that the borrower has been informed of the terms and rate. The borrower shall also be required to separately sign the loan agreement to bind themselves to the contract.

(c) Any agreement to finance a motor vehicle that does not comply with the provision of this section shall be voidable within thirty (30) days at the option of the borrower; provided, however the borrower shall be responsible for any damage to the vehicle.

History of Section.
(P.L. 2007, ch. 171, § 1; P.L. 2008, ch. 381, § 1; P.L. 2008, ch. 390, § 1.)



Chapter 6-13.1-29 - Furnishing of credit reports.

§ 6-13.1-29 Furnishing of credit reports.  No credit bureau doing business in this state shall use all or part of a consumer's social security number as the sole factor when determining whether a credit report in its files matches the identity of a person who is the subject of a credit inquiry from a user of credit reports. When a social security number is used as a factor, a credit bureau may disclose a credit report in its files to an inquiring user of credit reports only if the name and, at a minimum, at least one other identifier such as address, prior address, date of birth, mother's maiden name, place of employment, or prior place of employment, also match the identity of the person who is the subject of the inquiry.

History of Section.
(P.L. 2012, ch. 404, § 1; P.L. 2012, ch. 412, § 1.)






Chapter 6-13.2 - Comparison Price Advertising for Precious Metal and Stones

Chapter 6-13.2-1 - Declaration of policy.

§ 6-13.2-1 Declaration of policy.  (a) Price comparison advertising is a form of advertising commonly used in the sale or offering for sale of precious metals and stones whereby current prices are compared with former or future prices or other stated values to demonstrate price reductions or cost savings. While price comparisons accurately reflecting market values in the trade area provide consumers with useful information in making value comparisons and market buying decisions, price comparisons based on arbitrary or inflated prices or values can only serve to deceive or mislead. Further abuse occurs when sellers fail to disclose material information essential to consumer understanding of the comparisons made.

(b) The use of arbitrary or inflated price comparisons in violation of this rule as an inducement to the sale of precious metals and stones is injurious to both the consuming public and competitors, and is an unfair trade practice and unfair method of competition.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-2 - Definitions.

§ 6-13.2-2 Definitions.  The following words as used in this chapter, unless a different meaning is required by the context or is specifically prescribed, shall have the following meanings:

(1) "Advertisement" means any oral, written, or graphic statement or representation made in connection with the solicitation of business in any manner for the purpose of soliciting a consumer in this state by a seller and includes, without limitation because of enumeration, statements and representations, but does not include price tags or in-store signs, or printed in any sales literature or brochure excepting catalogs. The terms "producer", "manufacturer", "wholesaler", "importer", or words of similar meaning mean sellers that are engaged in resales, not sellers of products or services for consumer personal, family, or household use or consumption. No price comparison may be made by a seller for precious metal and stones at wholesale, wholesale prices, factory prices, or the like. If the prices for the sale being offered are the net cost prices retailers usually and customarily pay when they buy that merchandise for resale, sales may be termed net cost sales and in that event sellers may advertise cost prices providing the substantiation of net cost prices that are maintained for six (6) months. In no event may retailers, in their departments that sell precious metals or stones, hold themselves nor their sale as wholesalers or as wholesale prices or otherwise;

(2) "Consumer property" means precious metals and stones sold primarily for personal, family, gift, or household use and not for resale or for use or consumption in a trade or business. For purposes of this chapter, "consumer property" includes "merchandise";

(3) "Date", as applied to "date on which a price comparison is stated in the advertisement" in newspapers or other printed publications, means either the date of publication or distribution or the date on which the completed advertising copy is submitted to the printer for final printing and publication, provided the submission date does not exceed thirty (30) days from the date of actual publication or distribution;

(4) "Precious metal" means metals which are prized because of chemical and physical properties (notably resistance to corrosion, hardness, strength, and beauty) desirable in jewelry, coinage, and objects of art, and which are at the same time relatively rare or inexpensive. Gold, silver, and the six (6) metals of the platinum group are usually considered precious metals;

(5) "Precious stones" means one of the three (3) traditional categories of natural gemstones, the most valuable, as distinguished from semi-precious and decorative. Diamond, ruby, emerald, sapphire and pearl have long been considered "precious," but, in accordance with their spiraling prices, alexandrite, black opal, cat's eye, demantoid and jadeite are included in this category;

(6) "Price comparison" means the comparison, whether or not expressed wholly or in part in dollars, cents, fractions or percentages, in an advertisement, of a seller's current price for consumer property or services with any other price or statement of value for consumer property, whether or not these prices are actually stated in the advertisement; or, the making of price reductions claims or savings claims with respect to the seller's current price. The term includes, but shall not be limited to, such comparisons as "fifty percent off ", "up to seventy percent off ", "save one-third", "half-price" sale, "thirty percent to seventy percent off ", "was twenty dollars, now half price", "ten dollar value, now eight dollars", "was seven dollars now six dollars", "list price fifty dollars our price twenty-nine dollars", "clearance price", or "liquidation price";

(7) "Sale" means a reduction from the seller's price at which consumer property is offered to the public for a fixed period of time; and

(8) "Seller" means a person engaged in the sale of consumer property and includes individuals, corporations, partnerships, associations and any other form of business organization or entity. The term shall not include banks, savings and loan associations, insurance companies, and public utilities.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-3 - Records of fact.

§ 6-13.2-3 Records of fact.  Any seller advertising products or services in Rhode Island for the purpose of soliciting a consumer in this state in which these advertisements are contained representations of statements as to any type of saving claims, including reduced price claims and comparative value claims, shall maintain, for six (6) months adequate records which disclose the factual basis for these representations or statements and from which the validity of any claims can be established.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-4 - Price comparison  General.

§ 6-13.2-4 Price comparison  General.  (a) It shall be an unfair or deceptive act or practice for a seller to make any price comparison:

(1) Based upon a price other than one at which the consumer property was either sold or offered for sale by the seller or a competitor, or will be sold or offered for sale by the seller in the future, in the regular course of business in the trade area in which the price comparison is made;

(2) In which the consumer property materially differs in composition, grade or quality, style or design, model, name or brand, kind or variety, or service and performance characteristics, unless the general nature of the material differences is conspicuously disclosed in the advertisement with the price comparison, or the class of property being offered is similar to but is of superior quality grade, materials, or draftsmanship than the consumer property to which the seller is comparing its product; or

(3) Unless all the material price terms and conditions of any offer which is based upon the purchase of other merchandise are conspicuously disclosed. Those types of offers shall include, but are not limited to "Free", "two for one", "two-fer", "half-price sale", "one cent sale", "fifty percent off ", or other similar type of offer.

(b) No price comparison under this section may be made by a seller based on a price which exceeds his or her cost plus normal markup regularly used by him or her in the sale of that property, or consumer property or services of like kind.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-5 - Price comparison advertisements.

§ 6-13.2-5 Price comparison advertisements.  It shall be an unfair or deceptive act or practice for a seller to advertise or make any price comparison:

(1) Based upon a price at which consumer property was sold by the seller unless:

(i) The price is a price at which the consumer property was actually sold in substantial quantities by the seller in the last ninety (90) days immediately preceding the date on which the price comparison is stated in the advertisement; or

(ii) The price is a price at which the consumer property was actually sold in substantial quantities by the seller during any other period and the advertisement discloses with the price comparison the date, time or seasonal period when the sales were made.

(2) Based upon a price at which the seller has offered for sale but has not sold consumer property unless:

(i) The price is a price at which the consumer property was actually offered for sale by the seller for at least four (4) weeks during the last ninety (90) days immediately preceding the date on which the price comparison is stated in the advertisement; or

(ii) The price is a price at which the consumer property was actually offered for sale by the seller for at least four (4) weeks during any other ninety (90) day period, and the advertisement clearly discloses the date, time, or seasonal period of that offer.

(3) In which the seller represents that the seller is conducting a "sale" unless:

(i) The termination date of the "sale" is clearly stated in the advertisement; except that this disclosure shall not apply to "clearance", "closeouts", "permanent markdown", or "special purchases" with limited quantities and are advertised as such; and

(ii) The day after the "sale" ends, the consumer property reverts in price to the price charged by the seller for the item before the "sale" began or to a price which is higher than the "sale" price, except for "clearance", "closeout" or "permanent markdown" sales where the item will be reduced in price until it is removed from sale.

(4) Referencing a higher price at which consumer property will be offered or sold in the future unless:

(i) The advertisement clearly discloses that the price comparison is based upon a future price increase;

(ii) The effective date of the future higher price, if more than ninety (90) days after the price comparison is first stated in an advertisement, is clearly disclosed in the advertisement; and

(iii) The future higher price increase takes effect on the date disclosed in the advertisement or, if not disclosed in the advertisement, within ninety (90) days after the price comparison is stated in the advertisement, except where compliance becomes impossible because of circumstances beyond the seller's control.

(5) Based upon advertised savings of a particular percentage or a range of percentages (e.g., "save thirty percent" or "twenty percent to sixty percent off") unless:

(i) The minimum percent reduction is clearly stated in the advertisement in the manner as conspicuously as the maximum percentage reduction, when applicable;

(ii) The basis other than a regular price comparison for the advertised percentage reduction is clearly and conspicuously disclosed in the advertisement.

(6) Based upon the use of the term "original" or "originally", to fail to disclose that intermediate markdowns have been taken, if that is the case. A seller may use the term "original" or "originally", when offering a reduction from an original price that was the price at which the consumer property was actually offered for sale in the recent, regular course of business. If the comparative price, identified as "original" or "originally", is not also the last previous selling price, that fact shall be disclosed, by stating the last previous selling price, (e.g., "originally $599.95, formerly $499.95, now $399.95") or indicating "intermediate markdowns taken".

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-6 - Competitor's prices.

§ 6-13.2-6 Competitor's prices.  It shall be an unfair or deceptive act or practice for a seller to make any price comparison:

(1) Based upon a competitor's price unless:

(i) The competitor's price is either a price at which the competitor sold or advertised consumer property for sale at any time within the ninety (90) day period immediately preceding the date on which the price comparison is stated in the advertisement, or the date on which the completed advertising copy was submitted to the printer for final printing and publication, provided each submission date does not exceed eight (8) weeks from the date of actual publication or distribution;

(ii) The competitor's price is a price that is representative of prices at which the consumer property is sold or advertised for sale in the trade area in which the price comparison is made and is not an isolated price; or

(iii) Disclosure is made with the price comparison that the price used as a basis for the comparison was not the seller's own price.

(2) Based upon a "manufacturer's suggested price", "distributor's suggested price", "list price", "suggested retail" or any similar term implying a suggested or list price established by anyone other than the seller, unless either:

(i) The seller has actually offered and sold the consumer property for sale at the suggested price as its regular price; or

(ii) The seller can substantiate that it is the actual price at which the consumer property was being offered for sale by representative retailers in the trade area in which the claim is made at any time within the ninety (90) day period immediately preceding either the date on which the price comparison is stated in the advertisement, the comparative price is for property of same composition, grade, or quality, style or design, model, name or brand, kind or variety, or the date on which the completed advertising copy was submitted to the printer for final printing and publication, provided the submission date does not exceed eight (8) weeks from the date of actual publication or distribution.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-7 - Retail price labels.

§ 6-13.2-7 Retail price labels.  A price label or tag permanently imprinted on or affixed to consumer property or its container, by the manufacturer or supplier ("preticketed price"), and not under control of the retail seller or instigated by him or her, or which is required to be attached to consumer property under federal law, need not be covered, obliterated, or removed for purposes of compliance with this statute, unless that item was actually sold at that labeled price in not insubstantial quantities on a substantial basis:

(1) When the retail seller's current offering price is attached to, printed on or placed on a label, tag or sign accompanying the consumer property, provided no price comparison is made by the retail seller based solely on the manufacturer's price thereon unless the comparison would be valid based on past sales records; or

(2) When the retail seller's original offering price attached to, printed on or placed on a label, tag or sign accompanying the consumer property, is identical to the preticketed price.

History of Section.
(P.L. 1992, ch. 408, § 1.)



Chapter 6-13.2-8 - Penalty  Enforcement.

§ 6-13.2-8 Penalty  Enforcement.  Whoever violates the provisions of this chapter may be enjoined from doing so by an action brought by the attorney general, or any aggrieved party, and shall be punished by a fine of not less than five hundred dollars ($500) for each separate advertised infraction.

History of Section.
(P.L. 1992, ch. 408, § 1.)






Chapter 6-13.3 - Environmental Marketing Act

Chapter 6-13.3-1 - Declaration of policy.

§ 6-13.3-1 Declaration of policy.  (1) It is the public policy of the state that environmental marketing claims, whether explicit or implied, must be substantiated by competent and reliable evidence so as not to deceive or mislead consumers about the environmental impact of products and packages.

(2) Accurate and useful information about the environmental impact of products and packages must be made available to consumers. The uniform standards for environmental marketing claims, as contained in the FTC guidelines for environmental marketing claims are hereby adopted by the state of Rhode Island.

History of Section.
(P.L. 1995, ch. 326, § 1.)



Chapter 6-13.3-2 - Deceptive environmental marketing claims.

§ 6-13.3-2 Deceptive environmental marketing claims.  It is unlawful for any person, in the course of that person's business, vocation or occupation, to make any untruthful, deceptive, or misleading environmental marketing claims about a product or package sold or offered for sale in this state. For the purposes of this chapter, "person" means any individual, corporation, partnership or other legal entity.

History of Section.
(P.L. 1995, ch. 326, § 1.)



Chapter 6-13.3-3 - Remedies.

§ 6-13.3-3 Remedies.  (a) If the attorney general has probable cause to believe that a person is violating or has violated § 6-13.3-2, the attorney general may bring suit in the name of Rhode Island in the appropriate court to restrain that person from further violations of that section.

(b) Before filing a suit under subsection (a) of this section, the attorney general shall, in writing, notify the person charged with the alleged violation of the alleged unlawful conduct and the relief to be sought. No suit shall be brought by the attorney general until thirty (30) days after that notice.

(c) The court may award reasonable attorney fees at trial and on appeal to a prevailing party in a suit brought under this section.

History of Section.
(P.L. 1995, ch. 326, § 1.)



Chapter 6-13.3-4 - Defenses.

§ 6-13.3-4 Defenses.  It shall be a defense to any suit brought under this chapter that the person's environmental marketing claims conform to the standards or are consistent with the examples contained in the guides for use of environmental marketing claims published by the federal trade commission July 27, 1992.

History of Section.
(P.L. 1995, ch. 326, § 1.)






Chapter 6-14 - Closing Out Sales

Chapter 6-14-1 - "Person" defined.

§ 6-14-1 "Person" defined.  As used in this chapter, "person" includes individuals, partnerships, voluntary associations, and corporations.

History of Section.
(P.L. 1956, ch. 3762, § 11; G.L. 1956, § 6-14-1.)



Chapter 6-14-3 - License required for sale.

§ 6-14-3 License required for sale.  No person shall offer for sale a stock of goods, wares, and merchandise under the description of "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, unless he or she shall have first obtained a license to conduct a sale from the clerk of the city or town in which he or she proposes to conduct a sale.

History of Section.
(P.L. 1956, ch. 3762, § 2; G.L. 1956, § 6-14-3.)



Chapter 6-14-4 - Application for license.

§ 6-14-4 Application for license.  The applicant for a license shall make an application to the clerk, in writing and under oath, at least fourteen (14) days prior to the opening date of the sale, showing all the facts in regard to the "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or other designation of like meaning, or in regard to the damage caused to the goods, wares, and merchandise by fire, smoke, water, or otherwise, and showing all the facts in regard to the sale which the applicant proposes to conduct and the place and manner of conducting the sale including an inventory of the goods, wares, and merchandise to be sold at the sale, which inventory shall contain only goods, wares, and merchandise actually in the place of business in or at which the sale is to be conducted at the time of the application together with the established retail price of the goods, wares, and merchandise, and a statement, as far as possible, of the names of the persons from whom the goods, wares, and merchandise to be sold were obtained, the date of the delivery of the goods, wares and merchandise to the person applying for the license and the place from which the goods, wares, and merchandise were last taken and all details to fully identify the goods, wares, and merchandise to be sold. The application shall specify the proposed period of time over which the sale shall continue, which period shall not exceed sixty (60) days; provided, that if it shall be made to appear upon sworn application to the city or town clerk, at any time during the period of sixty (60) days, that all of the goods, wares, and merchandise described and inventoried in the original application have not been sold and if upon the application it is accompanied by a statement of inventory of what remains, a license supplemental to the one provided for in § 6-14-6 shall be issued by the clerk upon the same terms and conditions as the original license granting authority to continue the sale for a period of only thirty (30) days. The original application shall also specify whether the applicant proposes to advertise or conduct the sale as a "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise.

History of Section.
(P.L. 1956, ch. 3762, § 2; G.L. 1956, § 6-14-4.)



Chapter 6-14-5 - False statements as perjury.

§ 6-14-5 False statements as perjury.  Any person making a false statement in the application provided for in § 6-14-4 shall, upon conviction, be deemed guilty of perjury.

History of Section.
(P.L. 1956, ch. 3762, § 4; G.L. 1956, § 6-14-5.)



Chapter 6-14-6 - Issuance of license  Bond  Change of ownership.

§ 6-14-6 Issuance of license  Bond  Change of ownership.  If the clerk shall be satisfied from the application that the proposed sale is of the character which the applicant desires to conduct and advertise, the clerk shall issue a license, upon the payment of the fee of one hundred dollars ($100), together with a good and sufficient bond, payable to the city or town in the penal sum of one thousand dollars ($1,000), with sureties approved by a justice of the district court whose judicial district is situated in the city or town in which the sale is to be conducted, conditioned upon compliance with §§ 6-14-3 and 6-14-4 and other pertinent sections of this chapter, to the person applying for the license, authorizing him or her to advertise and conduct a sale of the particular kind mentioned in the application, according to the requirements of this chapter; provided, that, after a change in the ownership of the whole of the goods, wares, and merchandise, or of the entire balance in case a portion has already been sold, no person shall carry on the sale until the new owner of the goods, wares, and merchandise or balance of the goods, wares, and merchandise shall have obtained from the city or town clerk the license required by § 6-14-3 in the manner previously provided; provided further, however, that any merchant who shall have been conducting a business in the same location where the sale is to be held for a period of at least one full year, prior to the holding of the sale, shall be exempted from the payment of the fee and the filing of the bond provided for in this section.

History of Section.
(P.L. 1956, ch. 3762, § 2; G.L. 1956, § 6-14-6.)



Chapter 6-14-7 - Record of license application.

§ 6-14-7 Record of license application.  Every city or town clerk to whom application is made as provided for in § 6-14-4, shall endorse upon the application the date of its filing, and shall preserve the application as a record of this office, and shall make an abstract of the facts stated in the application in a book kept for that purpose, properly indexed, containing the name of the person asking for the license, the nature of the proposed sale, the place where the sale is to be conducted, its duration, the inventory value of the goods, wares, and merchandise to be sold and a general statement as to where the goods, wares, and merchandise came from, and shall make in the book a notation as to the issuance or refusal of that license applied for together with the date of the issuance or refusal; and shall endorse on the application the date the license is granted or refused, and the application and abstract shall be prima facie evidence of all statements therein contained. A copy of the application shall be forwarded by the city or town clerk to the office of the department of the attorney general.

History of Section.
(P.L. 1956, ch. 3762, § 3; G.L. 1956, § 6-14-7; P.L. 1977, ch. 143, § 1.)



Chapter 6-14-8 - Acts authorized by license.

§ 6-14-8 Acts authorized by license.  The license as provided for in §§ 6-14-3  6-14-6 shall be valid only for a sale of the goods, wares, and merchandise inventoried and described in the application for the license, in the manner and at the time and place mentioned and presented in the application, and any advertising relating to the sale shall prominently state the designation of the sale as contained in the license granted, the final date of the sale, and the license number. No license shall thereafter issue for conducting a sale of any goods, wares, and merchandise which have been removed from the place of sale inventoried and described in the application for the license under the provisions of this chapter at any other place or places.

History of Section.
(P.L. 1956, ch. 3762, § 5; G.L. 1956, § 6-14-8; P.L. 1977, ch. 143, § 2.)



Chapter 6-14-9 - Additions to stock in contemplation of sale.

§ 6-14-9 Additions to stock in contemplation of sale.  No person, in contemplation of conducting a "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or a sale of other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, under a license as provided for in §§ 6-14-3  6-14-6 shall order any goods, wares, or merchandise for the purpose of selling and disposing of the goods, wares, or merchandise at the sale, and any unusual purchase and additions to the stock of the goods, wares, and merchandise within thirty (30) days prior to the filing of the application for license to conduct the sale mentioned in § 6-14-3 shall be presumptive evidence that the purchases and additions to stock were made in contemplation of the sale and for the purpose of selling the purchases and additions to stock at the sale.

History of Section.
(P.L. 1956, ch. 3762, § 6; G.L. 1956, § 6-14-9; P.L. 1966, ch. 137, § 1.)



Chapter 6-14-10 - Additions during sale.

§ 6-14-10 Additions during sale.  No person carrying on or conducting a "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or a sale of other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, under a license as provided for in §§ 6-14-3  6-14-6 shall, during the continuance of the sale, for the purpose of selling and disposing of the goods, wares, and merchandise at the sale, add any goods, wares, and merchandise to the stock of goods, wares, or merchandise described and inventoried in the original application for the license, and no goods, wares, or merchandise described and inventoried in the original application, and each addition of goods, wares, or merchandise to the stock of goods, wares, or merchandise described and inventoried in the application, for the purpose of selling and disposing of the goods, wares, and merchandise at the sale, and each sale of the goods, wares, and merchandise at the sale, that were not inventoried and described in the application, shall constitute a separate offense under this chapter.

History of Section.
(P.L. 1956, ch. 3762, § 7; G.L. 1956, § 6-14-10; P.L. 1966, ch. 137, § 1.)



Chapter 6-14-11 - Continuance of business after expiration of license.

§ 6-14-11 Continuance of business after expiration of license.  Any person who, under the provisions of this chapter, conducts a "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or a sale of other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, beyond the date specified by the sale, or who upon conclusion of the sale: (1) Continues that business which had been represented as "closing out," or "going out of business," or by similar designation as described in this chapter; or (2) Having discontinued the business, resumes the business within one year from the expiration date of the license for the sale provided for in this chapter, under the same name, or under a different name, at the same location, or elsewhere in the same city or town where the inventory for the sale was filed, or who, upon conclusion of the sale, continues business contrary to the designation of the sale; shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined in a sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or shall be imprisoned for not less than ten (10) days nor more than six (6) months, or both, within the discretion of the court.

History of Section.
(P.L. 1956, ch. 1956, § 8; G.L. 1956, § 6-14-11; P.L. 1966, ch. 137, § 1.)



Chapter 6-14-11.1 - Purchase of stock or inventory following a sale.

§ 6-14-11.1 Purchase of stock or inventory following a sale.  (a) It shall be unlawful for any person who purchases from another the remaining stock or inventory or a portion of the stock or inventory remaining from a "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, or who purchases stock or inventory from a person who no longer sells similar merchandise at the same location, to engage in the following conduct:

(1) To advertise that the stock previously belonging to the original person or business is being offered for sale unless it is clearly stated what portion of the total merchandise as a percentage of the total dollar value of the entire inventory being offered for sale is the goods that were purchased from the original person or business.

(2) To offer for sale stock previously belonging to the original person or business along with additional merchandise unless items belonging to the original person or business are clearly labeled as such.

(b) Any person who shall violate the provisions of this section shall be deemed guilty of a misdemeanor, and shall, upon conviction, be fined in the sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or shall be imprisoned for not less than ten (10) days nor more than six (6) months, or both, within the discretion of the court. In lieu of or in addition to the penalty previously provided in this subsection, the court may order the defendant to pay to the court a sum not to exceed five hundred dollars ($500) for the purpose of paying for an advertisement, prepared by the department of the attorney general, for placement in Rhode Island newspapers, pointing out the violation(s) of this section as presented in the false advertising, provided that the advertisement shall not indicate the name or address of the person convicted under the provisions of this section.

History of Section.
(P.L. 1980, ch. 101, § 1.)



Chapter 6-14-12 - Unlicensed sales.

§ 6-14-12 Unlicensed sales.  Any person who shall advertise, represent, or hold out for sale a stock of goods, wares, and merchandise under the description of "closing out sale," "going out of business sale," "discontinuance of business sale," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, without first having complied with the provisions of this chapter, shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined in a sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or shall be imprisoned for not less than ten (10) days nor more than six (6) months, or both, within the discretion of the court.

History of Section.
(P.L. 1956, ch. 3762, § 9; G.L. 1956, § 6-14-12.)



Chapter 6-14-13 - Penalty for violations generally.

§ 6-14-13 Penalty for violations generally.  Any person who shall hold, conduct, or carry on any sale of goods, wares, or merchandise under the description of "closing out sale", "going out of business sale", "discontinuance of business sale", "selling out", "liquidation", "lost our lease", "must vacate", "forced out", "removal", or other designation of like meaning, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, contrary to the provisions of this chapter, or who shall violate any of the provisions of this chapter, shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined in the sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or shall be imprisoned for not less than ten (10) days nor more than six (6) months, or both, within the discretion of the court. In lieu of or in addition to the penalty previously provided in this section, the court may order the defendant to pay to the court a sum not to exceed five hundred dollars ($500) for the purpose of paying for an advertisement, prepared by the department of the attorney general, for placement in Rhode Island newspapers, pointing out the violation(s) of this chapter as presented in the false advertising, provided that the advertisement shall not indicate the name or address of the person convicted under the provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3762, § 10; G.L. 1956, § 6-14-13; P.L. 1977, ch. 143, § 3.)



Chapter 6-14-14 - Enforcement in equity.

§ 6-14-14 Enforcement in equity.  Upon complaint of any person, the superior court shall have jurisdiction in equity to restrain and enjoin any act forbidden or declared illegal by any provisions of §§ 6-14-3  6-14-13. In addition the court may award the complainant reasonable attorneys' fees and may impose a civil penalty of one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1956, ch. 3762, § 13; G.L. 1956, § 6-14-14; P.L. 1994, ch. 206, § 1.)



Chapter 6-14-15 - Exemption of public officers and acts under judicial authority.

§ 6-14-15 Exemption of public officers and acts under judicial authority.  The provisions of this chapter with the exception of §§ 6-14-9 and 6-14-10 shall not apply to sheriffs, constables, or other public or court officers, or to any other person or persons acting under the license, direction, or authority of any court, state or federal, selling goods, wares, or merchandise in the course of their official duties.

History of Section.
(P.L. 1956, ch. 3762, § 12; G.L. 1956, § 6-14-15; P.L. 1994, ch. 206, § 1.)



Chapter 6-14-16 - Failure to comply.

§ 6-14-16 Failure to comply.  Failure to comply with the provisions of this chapter shall constitute an unfair method of competition and an unfair or deceptive act or practice under chapter 13.1 of this title, entitled "Deceptive Trade Practices", and the penalties and remedies provided in that chapter shall apply against any individual, corporation, or partnership violating any provision of this section.

History of Section.
(P.L. 1977, ch. 143, § 4.)






Chapter 6-15 - Accounts Receivable



Chapter 6-16 - Uniform Fraudulent Transfer Act

Chapter 6-16-1 - Definitions.

§ 6-16-1 Definitions.  As used in this chapter:

(1) "Affiliate" means:

(i) A person who directly or indirectly owns, controls, or holds with power to vote twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) Solely to secure a debt, if the person has not exercised the power to vote;

(ii) A corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities :

(A) As a fiduciary or agent without sole power to vote the securities; or

(B) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(iv) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset" means property of a debtor, but the term does not include:

(i) Property to the extent it is encumbered by a valid lien;

(ii) Property to the extent it is generally exempt under nonbankruptcy law; or

(iii) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) "Creditor" means a person who has a claim.

(5) "Debt" means liability on a claim.

(6) "Debtor" means a person who is liable on a claim.

(7) "Insider" includes:

(i) If the debtor is an individual:

(A) A relative of the debtor or of a general partner of the debtor;

(B) A partnership in which the debtor is a general partner;

(C) A general partner in a partnership described in subdivision (7)(i)(B); or

(D) A corporation of which the debtor is a director, officer, or person in control;

(ii) If the debtor is a corporation:

(A) A director of the debtor;

(B) An officer of the debtor;

(C) A person in control of the debtor;

(D) A partnership in which the debtor is a general partner;

(E) A general partner in a partnership described in subdivision (7)(ii)(D); or

(F) A relative of a general partner, director, officer, or person in control of the debtor;

(iii) If the debtor is a partnership:

(A) A general partner in the debtor;

(B) A relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) Another partnership in which the debtor is a general partner;

(D) A general partner in a partnership described in subdivision (7)(iii)(C); or

(E) A person in control of the debtor;

(iv) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(v) A managing agent of the debtor.

(8) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(9) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity, but does include the Rhode Island depositors economic protection corporation.

(10) "Property" means anything that may be the subject of ownership.

(11) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(13) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

History of Section.
(P.L. 1986, ch. 438, § 2; P.L. 1992, ch. 9, § 5.)



Chapter 6-16-2 - Insolvency.

§ 6-16-2 Insolvency.  (a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-3 - Value.

§ 6-16-3 Value.  (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of §§ 6-16-4(a)(2) and 6-16-5, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-4 - Transfers fraudulent as to present and future creditors.

§ 6-16-4 Transfers fraudulent as to present and future creditors.  (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) Intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(b) In determining actual intent under subsection (a) (1), consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-5 - Transfers fraudulent as to present creditors.

§ 6-16-5 Transfers fraudulent as to present creditors.  (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time, or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-5.1 - Transfers fraudulent as to depository creditors of financial institutions closed by proclamation of the governor dated January 1, 1991  Remedies.

§ 6-16-5.1 Transfers fraudulent as to depository creditors of financial institutions closed by proclamation of the governor dated January 1, 1991  Remedies.  (a) A transfer made or obligation incurred by any financial institution closed by proclamation of the governor dated January 1, 1991, is fraudulent as to any depository creditor of record of any such financial institution as of January 1, 1991, if the transfer or obligation involved either:

(1) The withdrawal of deposits from the financial institution by any officer, director, or employee of the financial institution or of the Rhode Island share and deposit indemnity corporation, with knowledge of the actual or impending insolvency and/or the impending closing of the financial institution or of the actual or impending insolvency of and/or the actual or impending cessation of business by the Rhode Island share and deposit indemnity corporation, and for the purpose of avoiding the loss of funds and/or access to funds in any depository account in the financial institution;

(2) The encumbrance of any assets of the financial institution to or for the benefit of any officer, director, or employee of the financial institution or of the Rhode Island share and deposit indemnity corporation, with knowledge of the actual or impending insolvency and/or the impending closing of the financial institution or of the actual or impending insolvency of and/or the actual and/or impending cessation of business by the Rhode Island share and deposit indemnity corporation, and for the purpose of avoiding the loss of funds and/or access to funds in any depository account in the financial institution; or

(3) A transfer or obligation defined as fraudulent under § 6-16-4 or 6-16-5.

(b) In addition to any remedies provided by § 6-16-7, (1) any financial institution closed by proclamation of the governor dated January 1, 1991, and (2) any assignees of and successors in interest to any such financial institution, and (3) any depository creditors of record of any such financial institution as of January 1, 1991, who suffers monetary loss as a result of a transfer or conveyance defined as fraudulent under this section or who is otherwise aggrieved by the transfer or conveyance, shall have a private cause of action at law and in equity against any officer, director, or employee of the financial institution or of the Rhode Island share and deposit indemnity corporation to whom the subject transfer was made or to whom or for whose benefit any assets of the financial institution were encumbered.

History of Section.
(P.L. 1991, ch. 3, § 5.)



Chapter 6-16-6 - When transfer is made or obligation is incurred.

§ 6-16-6 When transfer is made or obligation is incurred.  For the purposes of this chapter:

(1) A transfer is made:

(i) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in subdivision (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in subdivision (1), the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred;

(5) An obligation is incurred:

(i) If oral, when it becomes effective between the parties; or

(ii) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-7 - Remedies of creditors.

§ 6-16-7 Remedies of creditors.  (a) In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in § 6-16-8, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by applicable statutes and rules of procedure;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(i) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

History of Section.
(P.L. 1986, ch. 438, § 2; P.L. 1988, ch. 84, § 5.)



Chapter 6-16-8 - Defenses, liability, and protection of transferee.

§ 6-16-8 Defenses, liability, and protection of transferee.  (a) A transfer or obligation is not voidable under § 6-16-4(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under § 6-16-7(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good faith transferee or obligee, to the extent of the value given the debtor for the transfer or obligation, is entitled to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under § 6-16-4(a)(2) or 6-16-5 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with chapter 9 of title 6A of the Uniform Commercial Code.

(f) A transfer is not voidable under § 6-16-5(b):

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-8.1 - Intentional concealment of support.

§ 6-16-8.1 Intentional concealment of support.  (a) Whoever receives or conceals an asset of another knowing that the asset is being transferred for the purpose of concealing it to avoid payment of an order or judgment for support issued pursuant to chapters 5, 9, 10, 11.1, and 13 under title 15, or pursuant to any similar laws of other states, shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than two (2) years, or by both that fine and imprisonment.

(b) Whoever shall transfer an asset for the purpose of concealing it to avoid payment of an order or judgment for support issued pursuant to chapters 5, 9, 10, 11.1, and 13 under title 15, or pursuant to any similar laws of other states, shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than two (2) years, or both by that fine or imprisonment.

History of Section.
(P.L. 2001, ch. 276, § 1.)



Chapter 6-16-8.2 - Fraudulent conveyance by transferor of child support  Civil action.

§ 6-16-8.2 Fraudulent conveyance by transferor of child support  Civil action.  (a) A person who has been adjudged to be in contempt of an order or judgment for child support entered pursuant to chapters 9, 10, 11.1, and 13 under title 15 who knowingly makes a conveyance without fair consideration to an individual for a fraudulent purpose relating to avoiding payment of the order or judgment shall be liable in a civil action to the obligee under the order or judgment in an amount equal to the value of the conveyance made.

(b) A person shall not be liable under this section if the conveyance made does not exceed one hundred dollars ($100) in value in any calendar year.

(c) For the purpose of this section, "conveyance" means any payment of money, gift, assignment, transfer, or lease of tangible or intangible property.

(d) A conveyance shall be deemed to be made without fair consideration unless the conveyance was made in exchange for property or goods of equal value or to satisfy an existing debt created in good faith.

History of Section.
(P.L. 2001, ch. 276, § 1.)



Chapter 6-16-9 - Extinguishment of cause of action.

§ 6-16-9 Extinguishment of cause of action.  A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

(1) Under § 6-16-4(a)(1), within four (4) years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under § 6-16-4(a)(2) or 6-16-5(a), within four (4) years after the transfer was made or the obligation was incurred; or

(3) Under § 6-16-5(b), within one year after the transfer was made or the obligation was incurred.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-10 - Supplementary provisions.

§ 6-16-10 Supplementary provisions.  Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement this chapter's provisions.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-11 - Uniformity of application and construction.

§ 6-16-11 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1986, ch. 438, § 2.)



Chapter 6-16-12 - Short title.

§ 6-16-12 Short title.  This chapter may be cited as the "Uniform Fraudulent Transfer Act".

History of Section.
(P.L. 1986, ch. 438, § 2.)






Chapter 6-17 - Bucket Shops

Chapter 6-17-1 - Definitions.

§ 6-17-1 Definitions.  The following words and phrases used in this chapter, unless a different meaning is plainly required by the context, have the following meanings:

(1) "Bucketing" or "bucket shopping" means:

(i) The making of or offering to make any contract respecting the purchase or sale, either upon credit or upon margin, of any securities or commodities, in which both parties to the contract intend, or the keeper intends, that the contract shall be, or may be, terminated, closed, or settled according to or upon the basis of the public market quotations of prices made on any board of trade or exchange upon which the securities or commodities are dealt in, and without a bona fide purchase or sale of the securities or commodities;

(ii) The making of or offering to make any contract respecting the purchase or sale, either upon credit or upon margin, of any securities or commodities in which both parties intend, or the keeper intends, that the contract shall be or may be deemed terminated, closed, or settled when the public market quotations of prices for the securities or commodities named in the contract shall reach a certain figure without a bona fide purchase or sale of the securities or commodities; or

(iii) The making of or offering to make any contract respecting the purchase or sale, either upon credit or upon margin, of any securities or commodities in which both parties do not intend, or the keeper does not intend, the actual or bona fide receipt or delivery of the securities or commodities, but do intend, or the keeper does intend, a settlement of the contract based upon the differences in the public market quotations of prices at which the securities or commodities are, or are asserted to be, bought and sold.

(2) "Bucket shop" means any room, office, store, building, or other place where any contract prohibited by this chapter is made, or offered to be made.

(3) "Commodities" mean anything movable that is bought and sold.

(4) "Contract" means any agreement, trade, or transaction.

(5) "Keeper" means any person owning, keeping, managing, operating, or promoting a bucket shop, or assisting to keep, manage, operate, or promote a bucket shop.

(6) "Person" means an individual, partnership, corporation, or association, whether acting in his, her, or their own right or as the officer, agent, servant, correspondent, or representative of another.

(7) "Securities" mean all evidences of debt or property and options for the purchase and sale of debt or property, shares in any corporation or association, bonds, coupons, scrip, rights, choses in action, and other evidences of debt or property and options for the purchase or sale of debt or property.

History of Section.
(P.L. 1908, ch. 1565, § 1; G.L. 1909, ch. 353, § 1; G.L. 1923, ch. 406, § 1; G.L. 1938, ch. 614, § 1; G.L. 1956, § 6-17-1.)



Chapter 6-17-2 - Penalties for violations.

§ 6-17-2 Penalties for violations.  Any person who makes or offers to make any contract defined in § 6-17-1, or who is the keeper of any bucket shop, shall, upon conviction, be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment for not more than one year. Any person who shall be convicted of a second offense shall be punished by imprisonment for not more than five (5) years. The continuing of the keeping of a bucket shop, by any person, after the first conviction, shall be deemed a second offense under this chapter.

History of Section.
(P.L. 1908, ch. 1565, § 2; G.L. 1909, ch. 353, § 2; G.L. 1923, ch. 406, § 2; G.L. 1938, ch. 614, § 2; G.L. 1956, § 6-17-2.)



Chapter 6-17-3 - Ouster of corporation from doing business.

§ 6-17-3 Ouster of corporation from doing business.  If a domestic corporation shall be convicted of a second offense, the superior court shall have jurisdiction upon an action brought by the attorney general on the part of the state, and if a foreign corporation shall be convicted of a second offense, the superior court shall have jurisdiction in the same manner, to restrain the corporation from doing business in this state.

History of Section.
(P.L. 1908, ch. 1565, § 2; G.L. 1909, ch. 353, § 2; G.L. 1923, ch. 406, § 2; G.L. 1938, ch. 614, § 2; G.L. 1956, § 6-17-3.)



Chapter 6-17-4 - Furnishing quotations to aid prohibited contract.

§ 6-17-4 Furnishing quotations to aid prohibited contract.  Any person who shall communicate, receive, exhibit, or display in any manner any statement of quotations of prices of any securities or commodities with an intent to make or offer to make, or to aid in making or offering to make, any contract prohibited by this chapter, upon conviction shall be subject to the penalties provided in §§ 6-17-2 and 6-17-3.

History of Section.
(P.L. 1908, ch. 1565, § 3; G.L. 1909, ch. 353, § 3; G.L. 1923, ch. 406, § 3; G.L. 1938, ch. 614, § 3; G.L. 1956, § 6-17-4.)






Chapter 6-26 - Interest and Usury

Chapter 6-26-1 - Legal rate of interest  Post judgment interest.

§ 6-26-1 Legal rate of interest  Post judgment interest.  Post judgment interest on any judgment, and interest in all business transactions where interest is secured or paid, shall be computed at the rate of twelve dollars ($12.00) on one hundred dollars ($100) for one year, unless a different rate is expressly stipulated.

History of Section.
(G.L. 1896, ch. 166, § 11; G.L. 1909, ch. 201, § 6; G.L. 1923, ch. 228, § 6; G.L. 1938, ch. 485, § 1; G.L. 1956, § 6-26-1; P.L. 1981, ch. 54, § 2; P.L. 1988, ch. 129, art. 21, § 1; P.L. 1989, ch. 555, § 3.)



Chapter 6-26-2 - Maximum rate of interest.

§ 6-26-2 Maximum rate of interest.  (a) Subject to the provisions of title 19, no person, partnership, association, or corporation loaning money to or negotiating the loan of money for another, except duly licensed pawnbrokers, shall, directly or indirectly, reserve, charge, or take interest on a loan, whether before or after maturity, at a rate which shall exceed the greater of twenty-one percent (21%) per annum or the alternate rate specified in subsection (b) of this section of the unpaid principal balance of the net proceeds of the loan not compounded, nor taken in advance, nor added on to the amount of the loan.

(b) The alternate rate means the rate per annum which is equal to nine percentage points (9%) plus an index which is the domestic prime rate as published in the Money Rates section of The Wall Street Journal on the last business day of each month preceding the later of the date of the debtor's agreement or the date on which the interest rate is redetermined in accordance with the terms of the debtor's agreement. If the Wall Street Journal ceases publication of the prime rate, the director of business regulation shall designate a substantially equivalent index. In the event an index is published as a range of rates, then the lowest rate shall be the index.

(c) For purposes of this section, interest shall not be construed to include:

(i) Charges pursuant to chapters 30 and 31 of title 27;

(ii) Premiums for insurance in an amount not exceeding the reasonable value of property offered as security for a loan against any substantial risk of loss, liability, damage, or destruction in conformity with the insurance laws of this state;

(iii) Premiums for insurance providing loss of income or involuntary unemployment coverage if the coverage is not a factor in the approval by the lender of the extension of credit and the debtor gives specific written indication that the cost of this coverage has been conspicuously disclosed to the debtor, that the debtor realizes that the coverage is not a condition for the extension of credit, and that the debtor voluntarily desires the coverage;

(iv) Commercial loan commitment or availability fees to assure the availability of a specified amount of credit for a specified period of time or, at the borrower's option, compensating balances in lieu of the fees;

(v) Reasonable attorney's fees customarily charged for the preparation of loan, security, or mortgage documents and for the collection of defaulted loans;

(vi) Fees for title examination or title insurance;

(vii) Other customary and reasonable costs incident to the closing, supervision, and collection of loans in this state; and

(viii) Consideration received for the redemption, sale, transfer, or other disposition of equity securities by a small business investment company licensed under the provisions of the "Small Business Investment Act of 1958", 15 U.S.C. § 631 et seq., as amended, or an entity which would qualify for regulation as a business development company under the provisions of the "Investment Company Act of 1940", 15 U.S.C. § 80a-1 et seq., as amended, whether or not the equity securities were acquired by a small business investment company or business development company in connection with or as an incident to the extension of credit.

(2) Any of the preceding charges, if paid or advanced by the lender, may be considered part of the net proceeds of the loan, and if paid by the debtor, shall not be deducted from the net proceeds of the loan.

(d) Notwithstanding anything to the contrary in this chapter or in any other provision of Rhode Island law, the provisions of this chapter shall not be applicable with respect to credit card transactions as defined in chapter 26.1 of this title. Chapter 26.1 shall apply exclusively to all such transactions.

(e) Notwithstanding the provisions of subsection (a) of this section and/or any other provision in this chapter to the contrary, there is no limitation on the rate of interest which may be legally charged for the loan to, or use of money by, a commercial entity, where the amount of money loaned exceeds the sum of one million dollars ($1,000,000) and where repayment of the loan is not secured by a mortgage against the principal residence of any borrower; provided, that the commercial entity has first obtained a pro forma methods analysis performed by a certified public accountant licensed in the state of Rhode Island indicating that the loan is capable of being repaid.

History of Section.
(P.L. 1909, ch. 434, § 1; P.L. 1912, ch. 838, § 1; P.L. 1923, ch. 228, § 7; G.L. 1938, ch. 485, § 3; G.L. 1956, § 6-26-2; P.L. 1966, ch. 269, § 1; P.L. 1967, ch. 157, § 1; P.L. 1981, ch. 173, § 2; P.L. 1982, ch. 17, §§ 1, 2; P.L. 1985, ch. 471, § 1; P.L. 1986, ch. 330, § 1; P.L. 1986, ch. 359, § 2; P.L. 1995, ch. 82, § 58; P.L. 1996, ch. 230, § 1; P.L. 2000, ch. 211, § 1; P.L. 2003, ch. 237, § 2.)



Chapter 6-26-3 - Criminal usury.

§ 6-26-3 Criminal usury.  Any person, who, on his or her own behalf or on behalf of any other person, partnership, corporation, or association, shall willfully and knowingly violate any of the provisions of § 6-26-2, shall be guilty of criminal usury and shall be imprisoned for not more than five (5) years.

History of Section.
(P.L. 1909, ch. 434, § 2; G.L. 1923, ch. 228, § 8; G.L. 1938, ch. 485, § 3; G.L. 1956, § 6-26-3; P.L. 1970, ch. 263, § 1.)



Chapter 6-26-4 - Usurious contracts  Penalty.

§ 6-26-4 Usurious contracts  Penalty.  (a) Every contract made in violation of any of the provisions of § 6-26-2, and every mortgage, pledge, deposit, or assignment made or given as security for the performance of the contract, shall be usurious and void.

(b) Nothing contained in this section shall affect the rights of an indorsee or transferee of a negotiable instrument, who purchases the instrument before maturity, for value, and without notice of its usurious character.

(c) Nothing contained in this section shall affect the rights, duties or liabilities of any persons acting under the provisions of title 19, and if the borrower shall, either before or after suit, make any payment on the contract, either of principal or interest, or of any part of either, and whether to the lender or to any assignee, indorsee, or transferee of the contract, the borrower shall be entitled to recover from the lender the amount so paid in an action of the case. Receipts shall be given whenever payments are made of either principal or interest.

(d) The provisions previously stated in this section shall not apply to any financial institution and its subsidiaries, credit union, or bank holding company and its subsidiaries, organized under the laws of the state, any other entity regulated by the department of business regulation, a national bank and its subsidiaries, federal savings and loan association or federal credit union, or a bank, company, or association collectively and individually referred to as a regulated financial institution. In the event a regulated financial institution knowingly contracts or charges a usurious rate of interest in violation of any of the provisions of § 6-26-2, it shall forfeit the entire interest on the debt. In case the usurious rate of interest has been paid, the person by whom it has been paid, or his or her legal representative, may recover from the regulated financial institution in an action in the nature of an action on the debt, twice the amount of the interest so paid, provided that the action is commenced within two (2) years from the time the usurious transaction occurred.

History of Section.
(P.L. 1909, ch. 434, § 3; G.L. 1923, ch. 228, § 9; G.L. 1938, ch. 485, § 4; G.L. 1956, § 6-26-4; P.L. 1982, ch. 437, § 1; P.L. 1995, ch. 82, § 58.)



Chapter 6-26-5 - Pawnbrokers exempt.

§ 6-26-5 Pawnbrokers exempt.  Sections 6-26-2  6-26-4 shall not apply to loans made by duly licensed pawnbrokers on the security of a deposit of personal property.

History of Section.
(P.L. 1909, ch. 434, § 4; G.L. 1923, ch. 228, § 10; G.L. 1938, ch. 485, § 5; G.L. 1956, § 6-26-5.)



Chapter 6-26-6 - Damages and interest on foreign protested bill of exchange.

§ 6-26-6 Damages and interest on foreign protested bill of exchange.  Whenever any foreign bill of exchange is or shall be drawn or endorsed within this state for the payment of any sum of money, and the bill is or shall be returned from any place or country outside the limits of the United States protested for nonacceptance or nonpayment, the drawer or endorser shall be subject to the payment of ten percent (10%) damages on the bill and charges for protest, and the bill shall carry an interest of six percent (6%) per annum from the date of the protest.

History of Section.
(G.L. 1896, ch. 166, § 1; G.L. 1909, ch. 201, § 1; G.L. 1923, ch. 228, § 1; G.L. 1938, ch. 456, § 1; G.L. 1956, § 6-23-1.)



Chapter 6-26-7 - Action on foreign protested bill.

§ 6-26-7 Action on foreign protested bill.  Any person having a right to demand any sum of money upon a foreign protested bill of exchange as stated in section 6-26-6, may commence and prosecute an action for principal, damages, interest, and charges of protest against the drawers and endorsers, jointly or severally, or against either of them separately; and judgment shall and may be given for the principal, damages and charges and interest upon the principal after the rate established in section 6-26-6, to the time of the judgment, together with costs of suit.

History of Section.
(G.L. 1896, ch. 166, § 2; G.L. 1909, ch. 201, § 2; G.L. 1923, ch. 228, § 2; G.L. 1938, ch. 456, § 2; G.L. 1956, § 6-23-2; P.L. 2001, ch. 86, § 19.)



Chapter 6-26-8 - Damages and interest on inland protested bill.

§ 6-26-8 Damages and interest on inland protested bill.  Whenever any inland bill of exchange shall be drawn or endorsed within this state for the payment of any sum of money outside this state, and the bill shall be protested for nonacceptance or nonpayment, the drawer or endorser shall be subject to the payment of five percent (5%) damages on the bill and charges of protest, and the bill shall carry an interest of six percent (6%) per annum from the date of the protest.

History of Section.
(G.L. 1896, ch. 166, § 3; G.L. 1909, ch. 201, § 3; G.L. 1923, ch. 228, § 3; G.L. 1938, ch. 456, § 3; G.L. 1956, § 6-23-3.)



Chapter 6-26-9 - Penalty for possession of records of usurious transactions.

§ 6-26-9 Penalty for possession of records of usurious transactions.  Any person who shall, with knowledge of the contents, have in his or her possession any document, record, paper, instrument, or other writing that shall record or evidence a usurious debt in violation of the provisions of § 6-26-2, shall be imprisoned for not more than one year or fined not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1970, ch. 263, § 2.)



Chapter 6-26-10 - Possession of usury records  Evidence of knowledge.

§ 6-26-10 Possession of usury records  Evidence of knowledge.  The possession by any person, other than a public official in the course of his or her duty, of any document, record, paper, instrument, or other writing that shall record or evidence a usurious debt in violation of § 6-26-2 shall be presumptive evidence of possession with knowledge of its contents in violation of § 6-26-9.

History of Section.
(P.L. 1970, ch. 263, § 2.)






Chapter 6-26.1 - Credit Card Lending

Chapter 6-26.1-1 - Definitions.

§ 6-26.1-1 Definitions.  For purposes of this chapter, the following definitions shall apply:

(1) "Credit card device" includes any means of making a credit card transaction available to a borrower pursuant to a credit card plan, including, but not limited to, a card, draft or check, identification code, other means of identification, or other credit device or code, whether made directly or indirectly by means of telephone, point of sale terminal, automated teller machine, computer or other electronic or other communication or device, or through the mail.

(2) "Credit card lender" or "lender" means any entity that is a lending institution as defined by § 19-9-1, or licensee as defined by § 19-14-1, which offers or extends credit in the form of a credit card transaction.

(3) "Credit card transaction" means any loan or extension of credit made pursuant to a credit card plan. Without limitation of the foregoing, a credit card transaction may be extended under a credit card plan by a credit card lender's acquisition of obligations arising out of the honoring by a merchant, or other third-party, a credit card lender or other financial institution (whether chartered or organized under the laws of this or any other state, the District of Columbia, the United States or any district, territory or possession of the United States, or any foreign country), or a government or governmental subdivision or agency of a credit card device.

(4) "Credit card plan" or "plan" means any arrangement or plan between a borrower and a credit card lender for open-end, revolving extensions of credit made available through a credit card device, provided, however, said "credit card plan" or "plan" does not include an extension of credit, the repayment of which is secured by real property.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-2 - Authorization to make loans  Usury.

§ 6-26.1-2 Authorization to make loans  Usury.  Any credit card lender may, subject to any limitations on lending authorities contained in its charter or otherwise imposed by law, offer and extend credit to a borrower and in connection with the credit may charge and collect interest, interest fees and charges, and other charges permitted by this chapter and may take any security as collateral in connection with it that may be acceptable to the credit card lender.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-3 - Variable rates.

§ 6-26.1-3 Variable rates.  If the agreement governing a credit card plan so provides, the periodic percentage rate or rates of interest under the plan may vary in accordance with a schedule or formula. The periodic rate or rates may vary from time to time as the rate determined in accordance with the schedule or formula varies and the periodic rate or rates, as so varied, may be made applicable to all or any part of outstanding unpaid indebtedness under the plan on or after the first day of the billing cycle that contains the effective date of the variation, including any indebtedness arising out of purchases made or loans obtained prior to the variation in the periodic percentage rate or rates. Without limitation, a permissible schedule or formula pursuant to this section may include provisions in the agreement governing the plan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid indebtedness, whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, contingent upon the happening of any event or circumstance specified in the plan, which event or circumstance may include, but not be limited to, the failure of the borrower to perform in accordance with the terms of the plan.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-4 - Interest.

§ 6-26.1-4 Interest.  A credit card lender may charge and collect interest under a credit card plan on outstanding unpaid indebtedness in the borrower's account under the plan at any daily, weekly, monthly, annual or other periodic percentage rate or rates that the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. If the agreement governing the plan so provides, the outstanding unpaid indebtedness may include the amount of any interest, interest fees and charges, and other charges outstanding. Interest may be calculated using an average daily balance, two-cycle average daily balance, adjusted balance or previous balance method or using any other balance computation method provided for in the agreement governing the plan. Credit card transactions may be included in the outstanding unpaid indebtedness as of any time as may be specified in the agreement governing the plan. Periodic billing cycles may be established in any manner and shall have the duration that may be specified in the agreement governing the plan.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-5 - Interest fees and charges.

§ 6-26.1-5 Interest fees and charges.  (a) In addition to or in lieu of interest at a periodic percentage rate or rates as provided in § 6-26.1-4, a credit card lender may, if the agreement governing the credit card plan so provides, charge and collect, as interest, in any manner or form that the plan may provide, one or more of the following:

(1) Daily, weekly, monthly, annual or other periodic charges in any amount or amounts that the agreement may provide for the privileges made available to the borrower under the plan;

(2) A transaction charge or charges in any amount or amounts that the agreement may provide for each separate purchase, loan, or other transaction under the plan;

(3) A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness under the plan;

(4) Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the credit card lender or its agents in connection with the plan, or other reasonable fees incident to the application for and the opening, administration and termination of a plan including, without limitation, commitment, application and processing fees, official fees and taxes, costs incurred by reason of examination of title, inspection, appraisal, recording, mortgage satisfaction or other formal acts necessary or appropriate to the security for the plan, and filing fees;

(5) Returned payment charges or charges imposed for the return of a draft or check drawn on a credit card plan evidencing an extension of credit under the plan;

(6) Documentary evidence charges;

(7) Stop payment fees;

(8) Overlimit charges;

(9) Automated teller machine charges or other electronic or interchange fees or charges;

(10) Prepayment charges authorized under subsection (b) of this section; and

(11) Subject to any limitations contained in this chapter, any other fees and charges that are set forth in the agreement governing the plan.

(b) An individual borrower may pay the outstanding unpaid indebtedness charged to the borrower's account under a plan in full at any time. Except for a charge imposed to terminate a plan if the agreement governing the plan so provides, a credit card lender may not impose any prepayment charge in connection with the payment of outstanding unpaid indebtedness in full by an individual borrower. The terms of prepayment of the outstanding unpaid indebtedness relating to a credit card plan involving a borrower other than an individual borrower shall be as the lender and the borrower may agree.

(c) No charges assessed in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-6 - Overdraft accounts.

§ 6-26.1-6 Overdraft accounts.  If credit under a credit card plan is offered and extended in connection with a demand deposit account or other transaction account maintained by the borrower pursuant to an agreement or arrangement whereby the holder of the deposit account agrees to honor checks, drafts or other debits to the account, which if paid would create or increase a negative balance in the account, by making extensions of credit to the borrower under the credit card plan, any charges customarily imposed under the terms governing the demand deposit or other transaction account in the absence of any associated credit card plan (including, without limitation, check charges, monthly maintenance charges, checkbook charges, charges for checks drawn on funds in excess of an available line of credit and other similar charges) may continue to be imposed on the account without specific reference to it or incorporation of it by reference in the agreement governing the credit card plan and the amount of the charge, to the extent the balance in the demand deposit or other transaction account is insufficient to pay such a charge, may be charged to the borrower's account under the plan as a loan under it and may be included in outstanding unpaid indebtedness in accordance with the terms of the agreement governing the credit card plan.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-7 - Omitted installments.

§ 6-26.1-7 Omitted installments.  A credit card lender may at any time and from time to time unilaterally extend to a borrower under a credit card plan the option of omitting monthly installments.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-8 - Insurance.

§ 6-26.1-8 Insurance.  (a) A credit card lender may request but not require an individual borrower to be insured in respect of a credit card plan under a life, health, accident, health and accident or other credit or other permissible insurance policy or program, whether group or individual.

(b) In the case of a borrower borrowing under a credit card plan for other than personal, household or family purposes, a credit card lender may require the borrower to obtain insurance, from an insurer acceptable to the credit card lender, under a life, health, accident, health and accident or other credit or other permissible insurance policy or program, whether group or individual.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-9 - Delinquent installments.

§ 6-26.1-9 Delinquent installments.  (a) If the agreement governing a credit card plan so provides, a credit card lender may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions of it under the plan which are in default; provided, however, that no more than one such late or delinquency charge may be imposed in respect of any single installment payment or portion of it, regardless of the period during which it remains in default; and provided further, however, that for the purpose only of the preceding provision all payments by the borrower shall be deemed to be applied to satisfaction of installment payments in the order in which they become due. Nothing contained in this section shall limit, restrict or otherwise affect the right of a credit card lender to change the percentage rate or rates of interest applicable to the credit plan between the credit card lender and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the plan.

(b) No charges assessed by a credit card lender in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-10 - Attorneys' fees  Costs.

§ 6-26.1-10 Attorneys' fees  Costs.  In the event a borrower defaults under the terms of a plan, the credit card lender may, if the borrower's account is referred to an attorney (not a regularly salaried employee of the credit card lender) or to a third party for collection and if the agreement governing the credit card plan so provides, charge and collect from the borrower a reasonable attorneys' fee. In addition, following a borrower's default, the credit card lender may, if the agreement governing the plan so provides, recover from the borrower all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies) actually incurred by the credit card lender.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-11 - Amendment of agreement.

§ 6-26.1-11 Amendment of agreement.  (a) Unless the agreement governing a credit card plan otherwise provides, a credit card lender may at any time and from time to time amend the agreement in any respect, whether or not the amendment or the subject of the amendment was originally contemplated or addressed by the parties or is integral to the relationship between the parties. Without limiting the foregoing, the amendment may change terms by the addition of new terms or by the deletion or modification of existing terms, whether relating to plan benefits or features, the rate or rates of interest, the manner of calculating interest or outstanding unpaid indebtedness, variable schedules or formulas, interest fees and charges, fees, collateral requirements, methods for obtaining or repaying extensions of credit, attorneys' fees, plan termination, the manner for amending the terms of the agreement, arbitration or other alternative dispute resolution mechanisms, or other matters of any kind whatsoever. Unless the agreement governing a credit card plan otherwise expressly provides, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the plan, including any indebtedness that arose prior to the effective date of the amendment. An agreement governing a credit card plan may be amended pursuant to this section regardless of whether the plan is active or inactive or whether additional borrowings are available under it. Any amendment that does not increase the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4 may become effective as determined by the credit card lender, subject to compliance by the credit card lender with any applicable notice requirements under the Truth in Lending Act (15 U.S.C. § 1601 et seq.), and the regulations promulgated under it, as in effect from time to time. Any notice of an amendment sent by the credit card lender may be included in the same envelope with a periodic statement or as part of the periodic statement or in other materials sent to the borrower.

(b) If an amendment increases the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4, the credit card lender shall mail or deliver to the borrower, at least fifteen (15) days before the effective date of the amendment, a clear and conspicuous written notice that shall describe the amendment and shall also set forth the effective date of it and any applicable information required to be disclosed pursuant to the following provisions of this section.

(2) Any amendment that increases the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4 may become effective as to a particular borrower if the borrower does not, within fifteen (15) days of the earlier mailing or delivery of the written notice of the amendment (or any longer period that may be established by the credit card lender), furnish written notice to the credit card lender that the borrower does not agree to accept the amendment. The notice from the credit card lender shall set forth the address to which a borrower may send notice of the borrower's election not to accept the amendment and shall include a statement that, absent the furnishing of notice to the credit card lender of nonacceptance within the referenced fifteen (15) day (or longer) time period, the amendment will become effective and apply to the borrower. As a condition to the effectiveness of any notice that a borrower does not accept the amendment, the credit card lender may require the borrower to return to it all credit devices. If, after fifteen (15) days from the mailing or delivery by the credit card lender of a notice of an amendment (or any longer period that may have been established by the credit card lender as referenced above), a borrower uses a plan by making a purchase or obtaining a loan, notwithstanding that the borrower has prior to the use furnished the credit card lender notice that the borrower does not accept an amendment, the amendment may be deemed by the credit card lender to have been accepted and may become effective as to the borrower as of the date that the amendment would have become effective but for the furnishing of notice by the borrower (or as of any later date selected by the credit card lender).

(3) Any amendment that increases the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4 may, in lieu of the procedure referenced in subdivision (2) of this subsection, become effective as to a particular borrower if the borrower uses the plan after a date specified in the written notice of the amendment that is at least fifteen (15) days after the mailing or delivery of the notice (but that need not be the date the amendment becomes effective) by making a purchase or obtaining a loan; provided, that the notice from the credit card lender includes a statement that the described usage after the references date will constitute the borrower's acceptance of the amendment.

(4) Any borrower who furnishes timely notice electing not to accept an amendment in accordance with the procedures referenced in subdivision (2) of this subsection and who does not subsequently use the plan, or who fails to use the borrower's plan as referenced in subdivision (3) of this subsection, shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account under the plan in accordance with the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4 without giving effect to the amendment; provided, however, that the credit card lender may convert the borrower's account to a closed end credit account on credit terms substantially similar to those set forth in the then-existing agreement governing the borrower's plan.

(5) Notwithstanding the other provisions of this section, no notice required by this section of an amendment of an agreement governing a credit card plan shall be required, and any amendment may become effective as of any date agreed upon between a credit card lender and a borrower, with respect to any amendment that is agreed upon between the credit card lender and the borrower, either orally or in writing.

(c) For purposes of this section, the following are examples of amendments that shall not be deemed to increase the rate or rates of interest charged by a credit card lender to a borrower under § 6-26.1-3 or § 6-26.1-4:

(1) A decrease or increase in the required number or amount of periodic installment payments;

(2) Any change to a plan that increases the rate or rates in effect immediately prior to the change by less than one-quarter of one percentage point (0.25%) per annum; provided that a credit card lender may not make more than one such change in reliance on this subdivision with respect to a plan within any twelve (12) month period;

(3) A change in the schedule or formula used under a variable rate plan under § 6-26.1-3 that varies the determination date of the applicable rate, the time period for which the applicable rate will apply or the effective date of any variation of the rate, or any other similar change; or

(ii) Any other change in the schedule or formula used under a variable rate plan under § 6-26.1-3; provided, that the initial interest rate that would result from any change under this subdivision (3), as determined on the effective date of the change or, if the notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within sixty (60) days before mailing or delivery of the notice, will not be an increase from the rate in effect on the date under the existing schedule or formula.

(4) A change from a variable rate plan to a fixed rate, or from a fix rate to a variable rate plan so long as the initial rate that would result from such a change, as determined on the effective date of the change, or if the notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within sixty (60) days before mailing or delivery of the notice, will not be an increase from the rate in effect on the date under the existing plan;

(5) A change from a daily periodic rate to a periodic rate other than daily or from a periodic rate other than daily to a daily periodic rate; and

(6) A change in the method of determining the outstanding unpaid indebtedness upon which interest is calculated (including, without limitation, a change with respect to the date by which or the time period within which a new balance or any portion of it must be paid to avoid additional interest).

(d) The procedures for amendment by a credit card lender of the terms of a plan to which a borrower other than an individual borrower is a party may, in lieu of the foregoing provisions of this section, be as the agreement governing the plan may otherwise provide.

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-12 - Materiality of terms.

§ 6-26.1-12 Materiality of terms.  All terms, conditions and other provisions of and relating to a credit card plan as contained in this chapter or any other applicable chapter, or in the agreement governing the plan (other than those which are interest under this chapter,) including, without limitation, provisions relating to the method of determining the outstanding unpaid indebtedness on which interest is applied, time periods within which interest or interest fees and charges may be avoided, reasons for default and the right to cure any default, right to accelerate, account cancellation, choice of law, change in terms requirements, right to charge and collect attorneys' fees, court and collection costs and the compounding of interest or interest fees and charges, shall be and hereby are deemed to be material to the determination of interest applicable to a plan under Rhode Island law, under the most favored lender doctrine, and under Section 85 of the National Credit Card Lender Act (12 U.S.C. § 85) or Section 521 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (12 U.S.C. § 1831d).

History of Section.
(P.L. 2003, ch. 237, § 1.)



Chapter 6-26.1-13 - Applicable law.

§ 6-26.1-13 Applicable law.  An agreement governing a credit card plan shall be governed by the laws of the state of Rhode Island, and any other law of this state limiting the rate or amount of interest, discounts, points, finance charges, service charges or other charges or fees shall not apply to extensions of credit under a credit card plan operated in accordance with this chapter.

History of Section.
(P.L. 2003, ch. 237, § 1.)






Chapter 6-27 - Truth in Lending and Retail Selling

Chapter 6-27-1 - Short title.

§ 6-27-1 Short title.  This chapter may be known and cited as "The Rhode Island Truth in Lending and Retail Selling Act."

History of Section.
(P.L. 1968, ch. 147, § 1; P.L. 1970, ch. 223, § 1.)



Chapter 6-27-2 - Declaration of purpose.

§ 6-27-2 Declaration of purpose.  The general assembly finds that economic stabilization would be enhanced and that competition among the various financial institutions and other firms engaged in the extension of consumer credit would be strengthened by the informed use of credit. The informed use of credit results from an awareness of the cost of credit by consumers. It is the purpose of this chapter to assure a meaningful disclosure of credit terms so that the consumer will be able to compare more readily the various credit terms available to him or her and thus avoid the uninformed use of credit.

History of Section.
(P.L. 1968, ch. 147, § 1; P.L. 1970, ch. 223, § 1.)



Chapter 6-27-3 - Definitions.

§ 6-27-3 Definitions.  As used in this chapter:

(1) "Credit" means any loan, mortgage, deed of trust, advance, or discount; any conditional sales contract; any contract to sell, or sale or contract of sale of property or services either for present or future delivery, under which part or all of the price is payable subsequent to the making of the sale or contract and the creditor imposes a finance charge; any contract or arrangement for the hire, bailment, or leasing of property in connection with which the creditor imposes a finance charge; any option, demand, lien, pledge, or other claim against or for the delivery of property or money; any purchase, or other acquisition of, or any credit upon the security of, any obligation or claim arising out of any of the foregoing; and any transaction or series of transactions having a similar purpose or effect.

(2) "Creditor" means any person engaged in the business of extending credit, including any person who as a regular business practice makes loans or sells or rents property or services on a time, credit, or installment basis, either as principal or as agent, who requires, as an incident to the extension of credit, the payment of a finance charge.

(3) "Director" means the director of business regulation.

(4) "Official fees" means the fees prescribed by law for filing, recording, or otherwise perfecting or releasing or satisfying any title, lien, or security interest retained or taken by a creditor in connection with the extension of credit.

(5) "Person" means any individual, corporation, partnership, association, or other organized group of persons, or the legal successor or representative of the foregoing.

(6) "Revolving or open-end credit plan" means a credit plan prescribing the terms of credit transactions exclusive of cash advances under the plans.

History of Section.
(P.L. 1968, ch. 147, § 1; P.L. 1970, ch. 223, § 1; P.L. 1989, ch. 481, § 2.)



Chapter 6-27-4 - Maximum charge  Refunds.

§ 6-27-4 Maximum charge  Refunds.  (a) No creditor shall impose a finance charge in excess of an amount equal to eighteen percent (18%) simple interest per annum. This subsection shall not apply to any transaction in connection with which the finance charge does not exceed ten dollars ($10.00). Notwithstanding the provision of any retail installment contract to the contrary, a buyer may prepay in full the unpaid balance of any retail installment contract at any time before its final due date and, if the buyer does so, shall receive a refund credit on the retail installment contract for the prepayment. The amount of the refund credit of finance charges on precomputed loans, made for an original term of sixty (60) months or less, may be calculated on the method commonly referred to as the rule of 78's or sum of the digits. Refund credits of finance charges on precomputed loans, made for an original term greater than sixty (60) months, must be at least the amount as that produced by the rule of anticipation.

(b) Where the amount of refund credit is less than one dollar ($1.00), no refund credit need be made.

(c) Notwithstanding any contrary provision of law, the maximum finance charge which may be applied under a revolving or open-end credit plan in connection with a transaction arising out of a retail sale of consumer goods, including the retail sale of gasoline, or services shall not exceed the rate or rates agreed to by the creditor and a retail buyer compared on the average daily balance of the open-end or revolving account or the unpaid balance of the open-end or revolving account outstanding as of the end of the current billing cycle. Regardless of any agreement to the contrary, a transaction under a revolving or open-end credit plan is subject to this section whenever a solicitation for the extension of credit is made by a creditor whose primary activity in Rhode Island is soliciting Rhode Island customers through the mails, and the solicitation originates outside Rhode Island but is directed to and received by a retail buyer who resides, and responds to the solicitation, in Rhode Island.

(d) This section shall not apply to any person doing business under and as permitted by any general or special law of this state or of the United States relating to: (1) financial institutions, (2) credit unions, or (3) licensees pursuant to title 19, chapter 44 of title 6, and § 6-26-2.

(e) Under each revolving or open-end credit plan a late fee not to exceed twelve dollars ($12.00) may be assessed on each minimum payment not paid in full within forty (40) days following the billing date of the statement on which the minimum payment first appears.

History of Section.
(P.L. 1968, ch. 147, § 1; P.L. 1968, ch. 184, § 1; P.L. 1970, ch. 223, § 1; P.L. 1981, ch. 303, § 1; P.L. 1982, ch. 436, § 1; P.L. 1986, ch. 359, § 2; P.L. 1989, ch. 481, § 2; P.L. 1994, ch. 228, § 1; P.L. 1995, ch. 82, § 59; P.L. 1995, ch. 194, § 1; P.L. 1997, ch. 98, § 11.)



Chapter 6-27-5 - Consumer notes.

§ 6-27-5 Consumer notes.  (a) If any contract between a retail seller and a retail buyer for the sale of consumer goods and services requires or involves the execution of a promissory note by a retail buyer in connection with an extension of credit by the retail seller, or by a creditor to whom the retail buyer was referred by the retail seller and to whom the retail seller regularly, as part of the ordinary conduct of its business, and with the actual knowledge of the creditor, refers retail buyers for credit, the words "nonnegotiable consumer note" shall be placed prominently on the note, and an assignee of a note with the words "nonnegotiable consumer note" appearing prominently on the note shall take the note subject to the claims and defenses permitted under § 6A-3-306, irrespective of whether or not the assignee qualifies as a "holder in due course" as defined in § 6A-3-302. For the purposes of this section "consumer goods" means tangible personal property used or bought for use primarily for personal, family, or household purposes.

(b) A creditor who obtains a note from the maker in violation of this section shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(c) If a note is obtained by a creditor from a maker in violation of this section, no finance, delinquency, collection, repossession, or refinancing charges may be recovered in any action or proceeding based on the contract for sale by the creditor, and if the charges are recovered from a maker by a holder in due course, the maker may recover the charges from the creditor who violated the provisions of this section.

(d) The provisions of this section shall not apply to any notes executed in connection with any financing which is insured under federal housing administration regulations.

History of Section.
(P.L. 1968, ch. 147, § 1; P.L. 1969, ch. 170, § 1; as redesignated by P.L. 1970, ch. 223, § 1.)



Chapter 6-27-6 - Regulations.

§ 6-27-6 Regulations.  (a) The director shall prescribe any rules and regulations not inconsistent with this chapter that may be necessary or proper in carrying out its provisions.

(b) It is the expressed intention of this legislature that if exemption from the law or regulation of the federal government of the disclosure class of credit transactions covered hereby cannot be affected, the laws of the federal government shall preempt the provisions of this chapter.

History of Section.
(P.L. 1968, ch. 147, § 1; as redesignated by P.L. 1970, ch. 223, § 1.)



Chapter 6-27-7 - Civil and criminal penalties.

§ 6-27-7 Civil and criminal penalties.  (a) Any creditor who in connection with any credit transaction willfully imposes a finance charge in violation of § 6-27-4 or any regulation issued under § 6-27-4, shall be liable to the person in the amount of one hundred dollars ($100), or in an amount equal to twice the finance charge required by the creditor in connection with the transaction, whichever is the greater, except that the liabilities shall not exceed two thousand dollars ($2,000) on any credit transaction. An action to recover the penalty may be brought by the person within one year from the date of the occurrence of the violation, in any court of competent jurisdiction. In any action under this subsection in which any person is entitled to a recovery, the creditor shall be liable for reasonable attorney's fees and court costs as determined by the court.

(b) Any person who willfully violates any provision of § 6-27-4 or any regulation issued under § 6-27-4 shall be fined not more than five hundred dollars ($500) or imprisoned not more than one year, or both.

(c) Except as specified in subsection (a) of this section, nothing contained in this chapter or any regulation issued under this chapter shall affect the validity or enforceability of any contract or transaction.

(d) No punishment or penalty provided by this chapter shall apply to the United States or any agency of the United States, or to any state, any political subdivision of a state, or any agency of any state or political subdivision.

History of Section.
(P.L. 1968, ch. 147, § 1; as redesignated by P.L. 1970, ch. 223, § 1.)



Chapter 6-27-8 - Severability.

§ 6-27-8 Severability.  If any provision of this chapter or the application of any provision of this chapter to any person or circumstance is held unconstitutional, the remainder of this chapter and the application of the provision to other persons or circumstances shall not be affected thereby, and it shall be conclusively presumed that the legislature would have enacted the remainder of this chapter without the invalid or unconstitutional provision.

History of Section.
(P.L. 1968, ch. 147, § 1; as redesignated by P.L. 1970, ch. 223, § 1.)



Chapter 6-27-9 - Retail sales  Refunds.

§ 6-27-9 Retail sales  Refunds.  (a) Except where a customer has been clearly informed by either a poster or other appropriate notice placed at the point of display or at the cash register or at the store entrance that all sales are final and that the merchandise is not returnable, wherever a customer who has paid cash for an item, and who has in his or her possession a sales slip or other evidence that he or she has purchased the item in a retail outlet, returns the item, unused, within ten (10) business days from the date of purchase, he or she shall be entitled to a refund in the same manner as paid in an amount equivalent to that paid at the time of sale.

(b) This section shall not apply to the sale of books, magazines or any publications, food, perishable items, merchandise which is substantially custom-made or custom-finished, items for internal consumption, and items sold "as is," or any items presently prohibited for refund, return, or exchange by a retailer by federal or state law or any rule or regulation promulgated by any state agency.

(c) Any person, corporation or entity, refusing or neglecting to post in accordance with subsection (a), shall be deemed guilty of a misdemeanor for each violation and shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000).

History of Section.
(P.L. 1975, ch. 180, § 1; P.L. 1980, ch. 281, § 1; P.L. 1994, ch. 174, § 1; P.L. 1994, ch. 299, § 1; P.L. 1995, ch. 177, § 1; P.L. 2004, ch. 299, § 1.)



Chapter 6-27-10 - Disclosure.

§ 6-27-10 Disclosure.  (a) Any application form or written solicitation for a revolving or open end credit plan provided or offered by a creditor to a resident of this state shall contain or be accompanied by either of the following disclosures:

(1) A disclosure of each of the following, if applicable:

(i) Any periodic interest or finance charge rate that may be applied to the credit card account, expressed as an annual percentage rate, or in the case of a credit card account with a variable rate, the means for determining that rate;

(ii) If two (2) or more periodic rates may be used to compute the finance charge, each rate, the range of balances to which each rate is applicable, and the corresponding annual percentage rate with respect to each periodic rate;

(iii) Any membership, participation, or other similar fee imposed for the issuance of a credit card or, if the creditor does not impose a fee, the disclosure shall so indicate;

(iv) The period within which any credit extended or principal amount withdrawn from a credit card account shall be repaid to avoid incurring a finance charge, and if no period is offered that fact shall be stated, except that a creditor may at its option and without disclosure impose no finance charge when payment is received after the time period's expiration; and

(v) Any per transaction fee or similar fee; or

(2) A disclosure that satisfies the initial disclosure statement requirements of "Regulation Z".

(b) Any information required to be disclosed pursuant to this section shall be disclosed in a clear and conspicuous manner.

(c) The provisions of this section shall not apply to oral solicitations or solicitations made through or applications contained in a catalogue, magazine, newspaper, or other print media that is mailed or otherwise distributed to people in more than one state.

(d) A creditor need not present the disclosures required by subsection (a) of this section in chart form, or use any specific terminology, except as expressly provided in this section. The following chart shall not be construed in any way as a standard by which to determine whether a creditor which elects not to use the chart has provided the required disclosures in a manner which satisfies subsection (a) of this section. However, disclosures shall be conclusively presumed to satisfy the requirements of subsection (a) of this section if a chart with captions substantially as follows is completed with the applicable terms offered by the creditor, or if the creditor presents the applicable terms in tabular, list, or narrative format using terminology substantially similar to the captions included in the following chart:

SEE THE BOOK FOR THE PROPER TABLE.

(e) For the purposes of this section, "Regulation Z" means the regulation promulgated and as amended by the federal reserve board pursuant to the federal truth in lending provisions of the "Consumer Credit Protection Act," 15 U.S.C. § 1601 et seq.

(f) Nothing in this section shall be deemed or construed to prohibit a creditor from disclosing additional terms, conditions, or information, whether or not relating to the disclosures required under this section, in conjunction with the disclosures required by this section.

(g) This section does not apply to any application form or written solicitation for a revolving or open-end credit plan where the credit to be extended will be secured by a lien on real property.

(h) Any person who knowingly and willfully violates any provision of this section shall be subject to a civil penalty of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) per violation. Any application or solicitation violating this section shall be treated as a single violation regardless of the number of applications or solicitations distributed.

History of Section.
(P.L. 1987, ch. 515, § 1.)



Chapter 6-27-11 - Additional disclosures.

§ 6-27-11 Additional disclosures.  In the case of any open-end consumer credit plan secured by a consumer's principal residence, the following provisions shall apply:

(1) The disclosures required by subdivisions (2) and (3) of this section shall be provided to the consumer on a separate document on or before the closing date.

(2) The following information shall be disclosed:

(i) The annual percentage rate which will be in effect when credit is first extended in connection with the loan or a description of the manner in which the rate will be computed.

(ii) The manner in which any changes in the annual percentage rate of interest will be made, and the timing of any changes, including any index or other rate of interest to which the changes in rates are related.

(iii) Any fee imposed for the availability of the account, including but not limited to, annual fees, application fees, and the fees commonly designated as "points".

(iv) In the case of a variable rate, the maximum annual percentage rate that may be imposed at any time under the plan and the maximum amount by which the annual percentage rate may change in any one year period. If no limit exists, that fact shall be disclosed.

(v) The maximum interest payment for a thirty (30) day period at the highest interest rate permitted under the terms of the open-end plan and based on the maximum amount of credit available under the plan.

(vi) A statement that the plan is secured by the consumer's dwelling and, in the event of any default, the consumer risks the loss of the home.

(vii) If applicable, a statement that the disclosures are good faith estimates of the terms and conditions applicable to the plan, and are subject to change before the plan is opened.

(viii) If applicable, a statement that the creditor has the right to change the terms and conditions during the plan, including the index and margin used to determine the interest rate and payment amount, at any time.

(ix) If applicable, a statement that although interest-only payments may be less on a monthly basis, they retire no principal, prolong the obligation, and result in greater total expenses over the life of the loan.

(3) In addition to the requirements of this chapter, any advertisement to aid, promote, or assist, directly or indirectly, the extension of consumer credit through an open-end credit plan secured by the consumer's principal dwelling that states a specific monthly payment based on a variable rate of interest shall state all of the following terms:

(A) Any maximum or fixed amount which could be imposed; and

(B) The periodic rates expressed as annual percentage rates.

(ii) If any advertisement described in subdivision (3)(i) contains a statement that any interest expense incurred with respect to a plan is or may be tax deductible, the advertisement shall include a clear and conspicuous statement that the interest expense may not be completely deductible for all taxpayers.

(iii) No advertisement described in subdivision (3)(i) with respect to any home equity loan may refer to the loan as "free money or easy money."

History of Section.
(P.L. 1988, ch. 246, § 1.)






Chapter 6-28 - Door to Door Sales

Chapter 6-28-1 - Short title.

§ 6-28-1 Short title.  This chapter may be known and cited as the "Door to Door Sales Act."

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-2 - Definitions.

§ 6-28-2 Definitions.  As used in this chapter:

(1) "Business Day" means any calendar day, except Sunday or any legal holiday on which regular mail deliveries are not made.

(2) "Consumer Goods or Services" means goods or services purchased, leased, or rented primarily for personal, family, or household purposes, including courses of instruction or training regardless of the purpose for which they are taken.

(3) "Door to Door Sale" means a sale, lease, or rental of consumer goods or services with a purchase price of twenty-five dollars ($25.00) or more, whether under single or multiple contracts, in which the seller or his or her representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is made at a home other than that of the person soliciting the transaction, or at a place other than the regular place of business of the seller. The term "door to door sale" does not include a transaction:

(i) Made pursuant to the prior negotiations made by the buyer at the seller's permanent business establishment where the goods are regularly sold;

(ii) In which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three (3) business days;

(iii) Made entirely by mail or telephone, and without any other contact between the buyer and seller or its representative prior to delivery of the goods or performance of the services;

(iv) In which the buyer has initiated the contact and specifically requested the seller to visit his or her home for the purpose of repairing or performing maintenance upon the buyer's personal property. If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within the exclusion;

(v) Pertaining to the sale or rental of real property, to the sale of insurance, or to the sale of securities or commodities by a broker-dealer duly registered in the State of Rhode Island;

(vi) Which involves arts and crafts sold at fairs or other locations such as shopping malls, civil centers and schools; or

(vii) In which the consumer is accorded the right of rescission by the provisions of the Consumer Credit Protection Act, 15 U.S.C. 1635, or regulations issued pursuant to that act.

(4) "Place of Business" means the main or permanent branch office or local address of a seller.

(5) "Purchase Price" means the total price paid or to be paid for the consumer goods or services, including all interest and service charges.

(6) "Seller" means any person, partnership, corporation, or association engaged in the door-to-door sale of consumer goods or services.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-3 - Right to cancel  Method.

§ 6-28-3 Right to cancel  Method.  In addition to any right otherwise to revoke an offer, the buyer may cancel a door-to-door sale or lease of merchandise by posting written notice of cancellation to the seller at the address specified for notice of cancellation provided by the seller not later than midnight three (3) days following the buyer's signing the agreement, excluding Sunday and any holiday on which regular mail deliveries are not made. The notice of cancellation shall be sent by registered or certified mail. Notice of cancellation given by the buyer shall be effective if it indicates the intention on the part of the buyer not to be bound by the door-to-door sale or lease of merchandise.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-4 - Notices required on agreement and at time of sale  Cancellation  Return of deposit  Damages.

§ 6-28-4 Notices required on agreement and at time of sale  Cancellation  Return of deposit  Damages.  (a) No agreement of the buyer in a door-to-door sale shall be effective unless it is signed and dated by the buyer and unless it contains the following in ten (10) point) bold face type or larger directly above the space reserved in the agreement for the signature of the buyer:

Notice to buyer: (1) Do not sign this agreement if any of the spaces intended for the agreed terms to the extent of then available information are left blank. (2) You are entitled to a copy of this agreement at the time you sign it. (3) You may at any time pay off the full unpaid balance due under this agreement, and in so doing you may be entitled to receive a partial rebate of the finance and insurance charges. (4) The seller has no right to unlawfully enter your premises or commit any breach of the peace to repossess goods purchased under this agreement. (5) You may cancel this agreement if it has not been signed at the main office or a branch office of the seller, provided you notify the seller at his or her main office or branch office shown in the agreement by registered or certified mail, which shall be posted not later than midnight of the third calendar day after the day on which the buyer signs the agreement, excluding Sunday and any holiday on which regular mail deliveries are not made. See the attached notice of cancellation form for an explanation of buyer's rights.

(b) The seller may select the method of providing the buyer with the duplicate notice of cancellation form set forth in subsection (a) of this section, provided however, that in the event of cancellation the buyer must be able to retain a complete copy of the agreement. Furthermore, if both forms are not attached to the agreement, the seller is required to alter the last sentence in the statement above to conform to the actual location of the forms.

(c) Additionally, the seller shall at the time of the sale give notice to the buyer of all the buyer's rights that substantially complies with this chapter. The notice must:

(1) Appear in the agreement under the conspicuous caption: "Notice of Cancellation;" and

(2) Read as follows:

. . . (date of transaction) "You may cancel this transaction, without any penalty or obligation, within three (3) business days from the above date. If you cancel, your cancellation notice must state that you do not wish to be bound by the agreement and mailed by registered or certified mail not later than midnight three (3) days following the buyer's signing the agreement, excluding Sunday and any holiday on which regular mail deliveries are not made. All cancellations must be mailed to:

(insert name and address of the seller)."

(d) Whenever the agreement fails to conform to the provisions of this section and the buyer or his or her agent has notified the seller of his or her intent to cancel the agreement by registered mail, return receipt requested, the seller shall within twenty (20) days return any deposit made by the buyer. Failure to return any deposit shall enable the buyer to recover from the seller double damages in any subsequent legal proceeding.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-5 - Seller's obligations on cancellation.

§ 6-28-5 Seller's obligations on cancellation.  (a) Within twenty (20) days after a door-to-door sale has been cancelled, the seller shall tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. Any security interest arising out of the transaction will be canceled.

(b) If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(c) The seller may retain as a cancellation fee five percent (5%) of the cash price, five dollars ($5.00), or the amount of the cash down payment, whichever is least. If the seller fails to comply with an obligation imposed by this section, or if the buyer avoids the sale on any ground independent of his right to cancel under § 6-28-3, the seller is not entitled to retain a cancellation fee.

(d) Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to him or her by the seller and has a lien on the goods for any recovery to which the buyer is entitled.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-6 - Statement required on note.

§ 6-28-6 Statement required on note.  Any note or other evidence of indebtedness given by a buyer in connection with a door-to-door sale shall be dated not earlier than the date of the agreement or offer to purchase. The seller shall cause the words "Nonnegotiable consumer note" to be placed prominently on the note, and an assignee or holder of a note or other evidence of indebtedness with the words "Nonnegotiable consumer note" appearing prominently on the note shall take the note subject to the claims and defenses permitted under § 6A-3-306, irrespective of whether or not an assignee or holder qualifies as a "holder in due course" as defined in § 6A-3-302.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-7 - Buyer's obligations on cancellation.

§ 6-28-7 Buyer's obligations on cancellation.  (a) Except as provided in § 6-28-5(d), within twenty (20) days after a door-to-door sale has been cancelled by the buyer, upon demand the buyer shall tender to the seller any goods delivered by the seller pursuant to the sale, but the buyer is not obligated to tender at any place other than his or her own address. Buyer's compliance with the seller's instructions regarding the return shipment of the goods shall be at the seller's expense and risk. If the seller fails without interference from the buyer to take possession of the goods within twenty (20) days after cancellation, the goods shall become the property of the buyer without obligation to pay for them.

(b) The buyer shall take reasonable care of the goods in his or her possession both prior to cancellation and during the twenty (20) day period following. During the twenty (20) day period after cancellation, except for the buyer's duty of care, the goods are at the seller's risk.

(c) If the seller has performed any services pursuant to a door-to-door sale prior to its cancellation, the seller is entitled to no compensation except the cancellation fee provided in this chapter. If the seller's services result in the alteration of property of the buyer, the seller shall restore the property to substantially as good condition as it was at the time the services were rendered.

History of Section.
(P.L. 1995, ch. 52, § 1.)



Chapter 6-28-8 - Penalty for violation.

§ 6-28-8 Penalty for violation.  Any person who violates any provision of this chapter shall be guilty of a misdemeanor.

History of Section.
(P.L. 1995, ch. 52, § 1.)






Chapter 6-28.1 - Unfair Home Improvement Loans to Senior Citizens

Chapter 6-28.1-1 - Short title.

§ 6-28.1-1 Short title.  This chapter may be cited as the "Unfair Home Improvement Loans for Senior Citizens Act."

History of Section.
(P.L. 1997, ch. 121, § 1.)



Chapter 6-28.1-2 - Definitions.

§ 6-28.1-2 Definitions.  (a) "Consumer" means an individual who seeks or acquires, by purchase or lease, any goods or services for personal, family, or household purposes.

(b) "Disabled person" means any person who has a physical or mental impairment that substantially limits one or more major life activities.

(c) "Goods" means tangible chattels bought or leased for use primarily for personal, family, or household purposes, including certificates or coupons exchangeable for these goods, and including goods which, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of real property whether or not severable from real property.

(d) "Home solicitation" means any transaction made at the consumer's primary residence, except those transactions initiated by the consumer. A consumer response to an advertisement is not a home solicitation.

(e) "Person" means an individual, partnerships, corporation, limited liability company, association, or other group, however organized.

(f) "Senior citizens" means a person who is sixty-five (65)years of age or older.

(g) "Services" means work, labor, and services for other than a commercial or business and including services furnished in connection with the sale or repair of goods.

(h) "Transaction" means an agreement between a consumer and any other person, whether or not the agreement is a contract enforceable by action, and includes the making of, and the performance pursuant to, that agreement.

History of Section.
(P.L. 1997, ch. 121, § 1.)



Chapter 6-28.1-3 - Home solicitation.

§ 6-28.1-3 Home solicitation.  (a) The following unfair methods of competition and unfair or deceptive acts or practices undertaken by any person in a transaction intended to result or which results in the sale or lease of goods or services to any consumer are unlawful:

The home solicitation of a consumer who is a senior citizen where a loan is made encumbering the primary residence of that consumer for the purposes of paying for home improvements and where the transaction is part of a pattern or practice in violation of either subsection (h) or (i) of 15 U.S.C. § 1639 or subsection (e) of 12 CFR 226.32.

(b) A third party shall not be liable under this section unless (1) there was an agency relationship between the party who engaged in home solicitation and the third party, or (2) the third party had actual knowledge of or participated in the unfair or deceptive transaction. A third party who is a holder in due course under a home solicitation transaction shall not be liable under this section.

History of Section.
(P.L. 1997, ch. 121, § 1.)



Chapter 6-28.1-4 - Penalty for violation.

§ 6-28.1-4 Penalty for violation.  Anyone who violates any provision of this chapter shall be guilty of a misdemeanor. Any person, firm, or corporation, which has been found guilty as previously stated, or any person, firm, or corporation acquiring derivative rights from someone found guilty shall be prohibited from maintaining any civil action for the recovery of any debt created as a result of the violation and shall issue a discharge of any encumbrance recorded on the real property securing the debt.

History of Section.
(P.L. 1997, ch. 121, § 1.)






Chapter 6-29 - Referral Selling

Chapter 6-29-1 - Home solicitation referral selling.

§ 6-29-1 Home solicitation referral selling.  No seller in a home solicitation sale or a cash sale as defined in § 6-28-2 shall offer to pay a commission or give a rebate or discount to the buyer in consideration of the buyer's giving to the seller the names of prospective purchasers or otherwise aiding the seller in making a sale to another person, unless the seller actually delivers to the purchaser a chart showing the actual experience of purchasers for the three (3) calendar years ending prior to the contract under consideration, including the number of and monies paid to those who participated in the plan, and unless there shall be a separate, written agreement signed and dated by the buyer and also signed by the seller containing the following in ten (10) point bold face type or larger, directly above the space reserved in the agreement for the signature of the buyer:

(1) No purchase of goods or services between the parties to the sale has been induced by the promise of monies to be earned under this agreement.

(2) The purchase price of any goods or services in any transaction between the parties to the sale has not been increased in any way because of this agreement.

(3) No payments due under this agreement may be held up, credited, or set-off toward payment of any obligation between the parties except on written authorization specifically allowing that action.

(4) No other representations or agreements, oral or written, have been made by the parties to the sale relating to the terms of this agreement.

History of Section.
(P.L. 1968, ch. 149, § 1.)



Chapter 6-29-2 - Sales induced by referral offer voidable.

§ 6-29-2 Sales induced by referral offer voidable.  Any sale made in respect to which a commission, rebate, or discount is represented as being given in return for names of other prospective buyers shall be voidable at the option of the buyer, unless there is a written agreement between the parties to the sale containing the provisions set forth in § 6-29-1.

History of Section.
(P.L. 1968, ch. 149, § 1.)



Chapter 6-29-3 - Penalties.

§ 6-29-3 Penalties.  Any seller who shall violate the provisions of § 6-29-1 and any seller who shall make a false representation that he or she is making a price concession in return for being given names of other prospective buyers shall be guilty of a misdemeanor.

History of Section.
(P.L. 1968, ch. 149, § 1.)






Chapter 6-30 - Distribution of Credit Cards

Chapter 6-30-1 - Solicitation by mail.

§ 6-30-1 Solicitation by mail.  No person engaged in the business of granting or extending credit by the use of a credit card shall mail any credit card to any individual unless the individual shall have previously made a request, in writing or verbally, for any credit card.

History of Section.
(P.L. 1970, ch. 177, § 1; P.L. 1985, ch. 337, § 1.)



Chapter 6-30-2 - "Credit card" defined.

§ 6-30-2 "Credit card" defined.  As used in this chapter, "credit card" means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value on credit.

History of Section.
(P.L. 1970, ch. 177, § 1.)



Chapter 6-30-3 - Exceptions.

§ 6-30-3 Exceptions.  The provisions of this chapter shall not apply to:

(1) The issuance of any credit card to any individual who shall at the time of the issuance have a credit account relationship with the issuer.

(2) The issuance of any credit card to any individual whose credit account shall have been transferred to the issuer by any other person engaged in the business of granting or extending credit by the use of a credit card.

(3) The renewal of any credit card previously issued which has been used by the cardholder during the previous new or renewal term.

History of Section.
(P.L. 1970, ch. 177, § 1.)



Chapter 6-30-4 - Penalty for violation.

§ 6-30-4 Penalty for violation.  Anyone who violates any provision of this chapter shall be guilty of a misdemeanor. Any person, firm, or corporation, which has been found guilty of violating any provision of this chapter, or any person, firm, or corporation acquiring derivative rights from someone found guilty shall be prohibited from maintaining any civil action for the recovery of any debt created through the use of the credit card.

History of Section.
(P.L. 1970, ch. 177, § 1.)



Chapter 6-30-5 - Verbal applications for credit cards.

§ 6-30-5 Verbal applications for credit cards.  Persons engaged in the business of granting or extending credit by use of credit card may take a request, verbally or in writing, for any credit card.

History of Section.
(P.L. 1985, ch. 337, § 2.)



Chapter 6-30-6 - Credit card transactions  Printing of accounting numbers on receipts.

§ 6-30-6 Credit card transactions  Printing of accounting numbers on receipts.  (a) As used in this section, the following terms shall have the following meanings:

(1) "Cardholder" means the person named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer and shall include any employee or other agent or authorized user of the card;

(2) "Credit card" shall be defined as stated in § 6-30-2;

(3) "Issuer" means the financial institution or other business organization which issues a credit card or its duly authorized agent;

(4) "Person" means an individual or corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other legal entity; and

(5) "Provider" means a person who furnishes money, goods, services, or anything else of value upon presentation, whether physically, in writing, verbally, electronically or otherwise of a credit card by the cardholder, or any agent or employee of such person.

(b) Except as otherwise provided in this section, no provider shall print or otherwise produce or reproduce, or permit the printing or other production or reproduction of either of the following:

(1) Any part of the credit card account number, other than the last five (5) digits or other characters on any receipt provided or made available to the cardholder; or

(2) The credit card expiration date on any receipt provided or made available to the cardholder.

(c) This section shall not apply to a credit card transaction in which the sole means available to the provider of recording the credit card account number is by handwriting or by imprint of the card.

(d) This section shall not apply to receipts issued for transactions on the electronic benefits transfer card system.

(e) Any cardholder, whose credit card has been the subject of a violation of this section, or the issuer of such a card, may bring a civil action in the superior court against the provider who violated the provisions of this section to recover or obtain one or all of the following remedies:

(1) Damages or expenses, or both, which the cardholder or issuer incurred due to the provider's violation of this section;

(2) Court costs, including reasonable attorneys' fees;

(3) Injunctive or equitable relief, as appropriate; and

(4) Any other relief the court deems proper.

(f) The provisions of this section shall become effective on January 1, 2007, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is in use prior to January 1, 2005.

(g) The provisions of this section shall become effective on January 1, 2005, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is first put into use on or after January 1, 2005.

History of Section.
(P.L. 2004, ch. 211, § 1; P.L. 2004, ch. 238, § 1.)






Chapter 6-31 - Unit Pricing

Chapter 6-31-1 - Definitions.

§ 6-31-1 Definitions.  As used in this chapter:

(1) "Consumer commodity" means any food, drug, device, or cosmetic and other article, product, or commodity of any other kind or class, except for drugs sold only by prescription, which:

(i) Are customarily produced for sale to retail sales agencies or instrumentalities for consumption by individuals, for use by individuals for purposes of personal care or in the performance of services ordinarily rendered in or around the household; and

(ii) Usually are consumed or expended in the course of the consumption or use.

(2) "Director" means the director of business regulation.

(3) "Retail price" means the price at which the consumer commodity is sold to the ultimate customer.

(4) "Sale at Retail" means sale of a consumer commodity to the ultimate customer.

(5) "Total price" of a consumer commodity means the full purchase price of a consumer commodity without regard to units of weight, measure, or count.

(6) "Ultimate customer" is a person who purchases a product other than for resale.

(7) "Unit price" of a consumer commodity means the retail price of a consumer commodity expressed in terms of the retail price of the commodity per the unit of weight, measure, or count as the director designates, computed to the nearest whole cent or fraction thereof as the director designates.

History of Section.
(P.L. 1972, ch. 15, § 1; P.L. 1975, ch. 191, § 1; P.L. 1987, ch. 433, § 1.)



Chapter 6-31-2 - Consumer information required.

§ 6-31-2 Consumer information required.  (a) Every person who sells, offers for sale, or exposes for sale at retail any aluminum foil, bread, carbonated soft drinks, cereals, cooking oils, dog or cat food, facial tissues, fish, fowl, fruits, grains, meats, napkins, plastic food wrapping, vegetables, waxed paper, or other consumer commodity designated by the director, shall disclose to the consumer the unit price of the consumer commodity as provided in this chapter.

(2) The same unit of weight, measure, or count shall be utilized to express the unit price of different sizes or brand names of the same or similar consumer commodities. All stamps, tags, or labels expressing the total price shall be standardized within each place of business, and shall set forth the cents from dollars by use of a decimal point, different type or type size, or a cents sign.

(b) Every person who sells, offers for sale, or exposes for sale at retail any consumer commodity shall disclose to the consumer the total price of the consumer commodity as provided in this chapter.

(c) Wherever meat, poultry, fish, fresh vegetables, and fresh fruit are sold by a measure of weight and are packaged or wrapped for sale by a retailer in advance of being sold, offered for sale, or exposed for sale, an accurate computing scale of adequate capacity shall be placed in a conspicuous accessible location so the buyer may weigh the product which is being purchased.

History of Section.
(P.L. 1972, ch. 15, § 1; P.L. 1975, ch. 27, § 1; P.L. 1981, ch. 241, § 1; P.L. 1984, ch. 92, § 1.)



Chapter 6-31-3 - Means of disclosure.

§ 6-31-3 Means of disclosure.  Persons subject to the requirements of § 6-31-2 shall disclose the unit price and total price to consumers in one or more of the following appropriate ways:

(1) If the consumer commodity is so located that it is not conspicuously visible to the consumer, or if the consumer commodity is so located that the price information, if displayed in accordance with subdivision (2), would not be conspicuously visible to the consumer, by a sign or list bearing the price information conspicuously placed near the point of procurement; or

(2) By attachment of a stamp, tag, or label directly adjacent to the consumer commodity, on the shelf on which the commodity is displayed, or by stamping or affixing the price information on the commodity itself; provided however, that upon each commodity shall be stamped or affixed the total price of the commodity in arabic numerals, if and when a computerized system is used; or

(3) In accord with regulations promulgated by the director.

History of Section.
(P.L. 1972, ch. 15, § 1; P.L. 1975, ch. 191, § 1.)



Chapter 6-31-5 - Director's powers.

§ 6-31-5 Director's powers.  (a) The director shall do all of the following:

(1) Designate by regulation those consumer commodities in addition to the consumer commodities specifically enumerated in § 6-31-2(a) as to which display of the unit price shall be required, upon a determination that the display will be in the best interest of consumers;

(2) Designate by regulation the unit of weight, measure, or count in terms of which the unit price of each consumer commodity shall be expressed, provided that no designated unit shall be such as to require persons subject to the provisions of § 6-31-2(a) to measure any consumer commodity solely for the purpose of complying with § 6-31-2(a);

(3) Designate by regulation whether the unit price of each consumer commodity subject to the provisions of § 6-31-2(a) shall be expressed to the nearest whole cent or to an appropriate fraction thereof;

(4) Exempt by regulation classes of retail establishments from any or all requirements of this chapter upon a determination that because sales of consumer commodities regulated by this chapter are purely incidental to the business of the classes of retail establishments, compliance with this chapter is impracticable and unnecessary for adequate protection of consumers; provided, however, that any person, firm, corporation, or other business entity with less than eight (8) full time employees shall be exempt from the provisions of this chapter;

(5) Prescribe by regulation means for the disclosure of price information upon determination that they are more effective than those prescribed in § 6-31-3; and

(6) Promulgate any other regulation necessary to effectuate the provisions of this chapter in accordance with the best interests of consumers.

(b) The director shall give public notice of his or her intention to promulgate regulations pursuant to subsection (a) and shall receive the opinions of interested parties on the regulations. Regulations shall take effect thirty (30) days from the date on which the notice is given.

(c) The director shall hold hearings whenever he or she has probable cause to believe, or whenever twenty-five (25) or more citizens state in writing to the director their belief that the actions of any person subject to the provisions of this chapter have evidenced a pattern of noncompliance with any or all of those provisions. Pursuant to the hearings, to which the suspected violator shall be invited with written notice at least ten (10) days before the hearing is held, the director shall, upon a finding that a pattern of noncompliance has been shown:

(1) Issue a warning citation; or

(2) Report any pattern of noncompliance to the attorney general who shall cause appropriate proceedings to be instituted in the proper courts.

History of Section.
(P.L. 1972, ch. 15, § 1; P.L. 1987, ch. 433, § 1; P.L. 1988, ch. 529, § 1.)



Chapter 6-31-6 - Penalties.

§ 6-31-6 Penalties.  Any person whose actions evince a pattern of noncompliance with any or all provisions of this chapter shall be punishable by imprisonment for a term not exceeding six (6) months or by a fine of not more than five hundred dollars ($500), or by a fine only of not more than five hundred dollars ($500).

History of Section.
(P.L. 1972, ch. 15, § 1.)






Chapter 6-32 - Lay Away Sales

Chapter 6-32-1 - "Lay away sales" defined.

§ 6-32-1 "Lay away sales" defined.  As used in this chapter, "lay away sales" means any sale of goods in which the goods are offered for sale to the public on terms which permit periodic payment for the goods, and with respect to which delivery is deferred until completion of payment of the entire purchase price.

History of Section.
(P.L. 1976, ch. 291, § 2.)



Chapter 6-32-2 - Duties of the seller.

§ 6-32-2 Duties of the seller.  It shall be unlawful for any seller of goods:

(1) To fail to disclose or to misrepresent in any way the store's policy with reference to a "lay away" sale;

(2) To represent to a buyer who is purchasing on a "lay away" sale that the specific goods chosen by the buyer or an exact duplicate of the goods are being laid away for that buyer when that is not a fact;

(3) To fail to disclose to the buyer that the specified goods or their exact duplicate will only be set aside for a certain period of time;

(4) To deliver to the buyer after payments (pursuant to the lay-away sale) are completed, goods which are not identical or exact substitutes to those specified, unless prior approval in writing has been received from the buyer;

(5) To increase the price of the goods specified either by way of increasing the payments or substituting goods that are of a lower quality or price;

(6) To fail to deliver to the buyer, on any date payment is made, a receipt showing the amount and the date of that payment, and, upon request, the balance of payments made up to that date.

History of Section.
(P.L. 1976, ch. 291, § 2.)



Chapter 6-32-3 - Right to cancel  Method  Exception for special order merchandise.

§ 6-32-3 Right to cancel  Method  Exception for special order merchandise.  (a) In addition to any right otherwise to revoke an offer, the buyer may cancel a lay away plan sale by written notice of cancellation to the seller at the address specified for notice of cancellation provided by the seller not later than midnight ten (10) days following the buyer's signing the agreement, excluding Sunday and any holiday on which regular mail deliveries are not made. After the ten (10) days the seller may retain no more than ten percent (10%) of the total payments made. The notice of cancellation shall be by personal delivery of registered or certified mail.

(b) This right to cancel a lay away plan sale shall not apply to special order merchandise, which for the purposes of this section means:

(1) Merchandise which is to be custom made and the seller has made either a commitment for its procurement or a substantial beginning of its production; or

(2) Merchandise that substantially differs from the merchandise that the seller ordinarily offers for sale.

History of Section.
(P.L. 1976, ch. 291, § 2; P.L. 1979, ch. 163, § 1.)



Chapter 6-32-4 - Notice required on agreement.

§ 6-32-4 Notice required on agreement.  (a) No lay away sale shall be effective unless a written memorandum of the sale is signed and dated by the buyer and unless it conspicuously contains the following directly above the space reserved in the agreement or sales slip for the signature of the buyer:

Notice to buyer:

(1) You are entitled to a copy of this document at the time you sign it.

(2) You may at any time pay off the full unpaid balance due under this agreement, and in so doing you may be entitled to receive a partial rebate of the finance and insurance charges, if any.

(3) You may cancel this agreement provided you notify the seller in person or by registered or certified mail, which shall be given not later than midnight of the tenth calendar day after the day on which the buyer signs the agreement, excluding Sunday and any holiday on which regular mail deliveries are not made.

(b) The seller is not precluded from using his or her own form of notice provided it at least affords the consumer the protection of the statutory notice.

History of Section.
(P.L. 1976, ch. 291, § 2; P.L. 1980, ch. 380, § 1.)



Chapter 6-32-5 - Seller's obligations on cancellation.

§ 6-32-5 Seller's obligations on cancellation.  Within thirty (30) days after a lay away sale has been cancelled the seller shall tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received. If the seller fails to tender the goods as provided in this section, the buyer may elect to recover an amount equal to the trade in allowance stated in the agreement.

History of Section.
(P.L. 1976, ch. 291, § 2.)



Chapter 6-32-6 - Penalty for violation.

§ 6-32-6 Penalty for violation.  Any person who violates any provision of this chapter shall be guilty of a misdemeanor.

History of Section.
(P.L. 1976, ch. 291, § 2.)






Chapter 6-33 - Unsolicited Goods

Chapter 6-33-1 - Unsolicited goods.

§ 6-33-1 Unsolicited goods.  If unsolicited goods or merchandise of any kind are either addressed to or intended for the recipient, the goods or merchandise shall, unless otherwise agreed, be deemed a gift to the recipient who may use them or dispose of them in any manner without any obligation to the sender.

History of Section.
(P.L. 1975, ch. 145, § 1.)






Chapter 6-34 - Construction Indemnity Agreements

Chapter 6-34-1 - Construction indemnity agreements.

§ 6-34-1 Construction indemnity agreements.  (a) A covenant, promise, agreement, or understanding in, or in connection with or collateral to, a contract or agreement relative to the design, planning, construction, alteration, repair, or maintenance of a building, structure, highway, road, appurtenance, and appliance, including moving, demolition, and excavating connected with a building, structure, highway, road, appurtenance, or appliance, pursuant to which contract or agreement the promisee or the promisee's independent contractors, agents, or employees has hired the promisor to perform work, purporting to indemnify the promisee, the promisee's independent contractors, agents, employees, or indemnitees against liability for damages arising out of bodily injury to persons or damage to property proximately caused by or resulting from the negligence of the promisee, the promisee's independent contractors, agents, employees, or indemnitees, is against public policy and is void; provided that this section shall not affect the validity of any insurance contract, worker's compensation agreement, or an agreement issued by an insurer.

(b) Nothing in this section shall prohibit any person from purchasing insurance for his or her own protection or from purchasing a construction bond.

History of Section.
(P.L. 1976, ch. 247, § 1.)






Chapter 6-34.1 - Law Applicable to Construction Contracts

Chapter 6-34.1-1 - Law applicable to construction contracts.

§ 6-34.1-1 Law applicable to construction contracts.  (a) If a contract is principally for the construction or repair of improvements to real property located in Rhode Island and the contract contains a provision that makes the contract or any conflict arising under it subject to the law of another state, to litigation in the courts of another state, or to arbitration in another state, that provision is voidable by the party that is obligated by the contract to perform the construction or repair.

(b) A contract is principally for the construction or repair of improvements to real property located in Rhode Island if the contract obligates a party, as its principal obligation under the contract, to provide labor, or labor and materials, for the construction or repair of improvements to real property located in Rhode Island as a general contractor or subcontractor.

(c) A contract is not principally for the construction or repair of improvements to real property located in Rhode Island if:

(1) The contract is a partnership agreement or other agreement governing an entity or trust;

(2) The contract provides for a loan or other extension of credit and the party promising to construct or repair improvements does so as part of its agreements with the lender or other extender of credit; or

(3) The contract is for the management of real property or improvements and the obligation to construct or repair is part of that management.

(d) Subsections (b) and (c) of this section are not an exclusive list of situations in which a contract is or is not principally for the construction or repair of improvements to real property located in this state.

(e) The superior court of the state of Rhode Island shall have exclusive jurisdiction in relation to the construing or enforceability of § 6-34.1-1.

History of Section.
(P.L. 2002, ch. 392, § 1; P.L. 2006, ch. 379, § 1; P.L. 2006, ch. 509, § 1.)






Chapter 6-35 - Highway Accident Agreements

Chapter 6-35-1 - Agreements.

§ 6-35-1 Agreements.  Any contractual agreement relating to the repair of a motor vehicle entered into as a direct and immediate result of an automobile collision on a public highway, thoroughfare, or street may be rescinded at the option of the owner of the motor vehicle within forty-eight (48) hours after the occurrence of the accident by presenting written notice of the rescission to the other party. The owner of the motor vehicle shall not be liable for the cost of any repair work done prior to the expiration of the rescission period and the motor vehicle must be returned to the owner upon request.

History of Section.
(P.L. 1978, ch. 143, § 1.)



Chapter 6-35-2 - Exemptions.

§ 6-35-2 Exemptions.  Nothing contained in this chapter shall apply to a contractual agreement for the towing of a motor vehicle or for services directed by a law enforcement officer in the exercise of his or her duly authorized police powers.

History of Section.
(P.L. 1978, ch. 143, § 1.)



Chapter 6-35-3 - Conflict with other law.

§ 6-35-3 Conflict with other law.  Whenever the application of any provisions of any other law of this state conflicts with the application of any provision of this chapter, then this chapter shall prevail.

History of Section.
(P.L. 1978, ch. 143, § 1.)






Chapter 6-36 - Antitrust Law

Chapter 6-36-1 - Short title.

§ 6-36-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Antitrust Act."

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-2 - Purpose  Rules of construction.

§ 6-36-2 Purpose  Rules of construction.  (a) The purposes of this chapter are:

(1) To complement the laws of the United States governing monopolistic and restrictive trade practices; and

(2) To promote the unhampered growth of commerce and industry throughout the state by prohibiting unreasonable restraints of trade and monopolistic practices, inasmuch as these have the effect of hampering, preventing, or decreasing competition. It is intended that as a result the prices of goods and services to consumers will be fairly determined by free market competition in activities affecting trade or commerce in this state, including the manufacturing, distribution, financing, and service sectors of the economy, except as otherwise provided by the statutes, regulations, and judicial decisions of this state. The general assembly intends to fully exercise its power to affect and regulate commerce in order to effectuate the purpose of this chapter.

(b) This chapter shall be construed in harmony with judicial interpretations of comparable federal antitrust statutes insofar as practicable, except where provisions of this chapter are expressly contrary to applicable federal provisions as construed.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-3 - Definitions.

§ 6-36-3 Definitions.  For the purposes of this chapter, the terms defined in this section have the following meanings:

(1) "Commodity" means any goods, merchandise, wares, produce, chose in action, article of commerce, or any other tangible or intangible property, real, personal, or mixed, for use, consumption, enjoyment, or resale;

(2) "Department" means the department of attorney general of this state;

(3) "Documentary material" means any original or copy of any book, record, memorandum, paper communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording;

(4) "Investigative demand" or "demand" means an investigative demand pursuant to § 6-36-9(b);

(5) "Person" means any natural person or the estate of any natural person, or trust or association of persons, whether formal or otherwise, or any corporation, partnership, company, or any other legal or commercial entity;

(6) "Public body" means the state of Rhode Island, any of its public agencies, cities and towns, its other political subdivisions and other authorities;

(7) "Service" means any kind of activity performed in whole or in part for financial gain including, but not limited to, personal services;

(8) "Trade or commerce" means any economic activity of any type whatsoever involving any commodity or service or business activity whatsoever.

History of Section.
(P.L. 1979, ch. 98, § 1; P.L. 1985, ch. 350, § 1.)



Chapter 6-36-4 - Restraint of trade or commerce.

§ 6-36-4 Restraint of trade or commerce.  Every contract, combination, or conspiracy in restraint of, or to monopolize, trade or commerce is unlawful.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-5 - Establishment, maintenance, or use of monopoly power.

§ 6-36-5 Establishment, maintenance, or use of monopoly power.  The establishment, maintenance, or use of a monopoly, or an attempt to establish a monopoly, of trade or commerce by any person, for the purpose of excluding competition or controlling, fixing, or maintaining prices, is unlawful.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-6 - Certain contracts unlawful.

§ 6-36-6 Certain contracts unlawful.  A contract for the supplying of commodities or furnishing of services, or for the fixing of prices charged the commodities or services, or for the giving or selling of a discount or rebate, on the condition, agreement, or understanding that one party shall not deal in the commodities or services of a competitor or competitors of the other party is unlawful where the effect of the contract or the condition, agreement, or understanding may be to lessen competition or tend to create a monopoly in any line of commerce in any region of this state.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-7 - Scope of chapter.

§ 6-36-7 Scope of chapter.  (a) This chapter applies to: (1) any contract, combination, or conspiracy, wherever created, formed, or entered into; (2) any establishment, maintenance, or use of monopoly power; and (3) any attempt or conspiracy to establish, maintain, or use monopoly power; wherever any of the foregoing has an impact on trade or commerce of this state sufficient to invoke the jurisdiction of the superior court.

(b) In deciding whether conduct restrains or monopolizes trade or commerce or may substantially lessen competition within this state, determination of the relevant market or effective area of competition shall not be limited by the boundaries of this state. However, some portion of the relevant market or effective area of competition must be at least in part within this state.

(c) No action or proceeding instituted pursuant to the provisions of this chapter shall be barred on the ground that the activity or conduct complained of in any way affects or involves interstate or foreign commerce.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-8 - Exemptions.

§ 6-36-8 Exemptions.  Any activity or activities exempt from the provisions of the antitrust laws of the United States shall be similarly exempt from the provisions of this chapter. The exemptions shall be liberally construed in harmony with federal statutes and ruling judicial interpretations of the United States courts, with due regard for the need to exempt conduct otherwise exempt under federal law but for the absence of any nexus with interstate commerce, except where the provisions of this chapter are expressly contrary to applicable federal provisions as construed. Nothing contained in this chapter shall be construed to apply to activities or arrangements approved by any regulatory body or officer acting under statutory authority of this state or of the United States.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-9 - Investigation by attorney general.

§ 6-36-9 Investigation by attorney general.  (a) General power of investigation. Whenever it appears to the attorney general, upon reasonable cause, that any person has engaged in, engages in, or is about to engage in any act or practice prohibited by this chapter, or that any person has assisted or participated in any plan, scheme, agreement, or combination of the nature prohibited by this chapter, or whenever the attorney general believes it to be in the public interest that an investigation be made, he or she may in his or her discretion either require or permit the complainant to file with the attorney general a statement in writing under oath or otherwise as to all facts and circumstances concerning the subject matter which the attorney general believes to be in the public interest to investigate. The attorney general may also require any other data and information from the complainant that he or she deems relevant and may make any special and independent investigations that he or she deems necessary in connection with the matter. In addition, the attorney general may take any measures that will not violate due process of law to preserve the confidentiality of the complainant's identity.

(b) Investigative demand. (1) Whenever the attorney general has reason to believe that any person may have knowledge or be in possession, custody, or control of any documentary material pertinent to an investigation of a possible violation of this chapter, the attorney general may issue in writing and cause to be served upon the person an investigative demand by which the attorney general may:

(i) Compel the attendance of the person and require him or her to submit to examination and give testimony under oath;

(ii) Require the production of documentary material pertinent to the investigation for inspection or copying; and/r

(iii) Require answer to written interrogatories to be furnished under oath.

(2) The power to issue investigative demands shall not abate or terminate by reason of the bringing of any action or proceeding under this chapter. The attorney general may issue successive investigative demands to the same person in order to obtain additional information pertinent to an ongoing investigation.

(c) Contents of investigative demand. Each investigative demand shall:

(1) State the section or sections of the chapter the alleged violation of which is under investigation, and the general subject matter of this investigation;

(2) Prescribe a reasonable return date no less than forty (40) days after service of the investigative demand, provided that an earlier date may be prescribed under compelling circumstances, but in no event less than twenty (20) days;

(3) Specify the time and place at which the person is to appear and give testimony, produce documentary material, and furnish answers to interrogatories, or do any or a combination of these things;

(4) Describe by class any documentary material required to be produced, so as to clearly indicate what is demanded; and

(5) Contain any interrogatories to which written answers under oath are required.

(d) Prohibition against unreasonable demand. No investigative demand shall:

(1) Contain any requirement which would be unreasonable or improper if contained in a subpoena issued by a court of this state; or

(2) Require the disclosure of any material or information which would be privileged, or which for any other reason would not be required to be disclosed by a subpoena issued by a court of this state, including, but not limited to, trade secrets or confidential scientific, technical, merchandising, production, management, or commercial information, to the extent that the material or information is protected pursuant to the rules of civil procedure of the superior court.

(e) Offer of documentary evidence. Where the information requested upon oral examination or written interrogatory pursuant to an investigative demand may be derived or ascertained from the business records of the person upon whom the demand has been served, or from an examination, audit, or inspection of the business records, or from a compilation, abstract, or summary based on the records, and the burden of deriving or ascertaining the answer is substantially the same for the attorney general as for the person from whom the information is requested, it is sufficient for that person to specify the records from which the answer may be derived or ascertained and to afford the attorney general reasonable opportunity to examine, audit, or inspect the records and to make copies, compilations, abstracts, or summaries.

(f) Service of investigative demand. An investigative demand may be served by any means provided under the Rhode Island rules of civil procedure for service of a complaint in a civil action.

(g) Motion to quash. Within forty (40) days after the service of an investigative demand or at any time before the return date specified in the demand, whichever period is shorter, the person served may file in a state superior court and serve upon the attorney general a petition for an order of court modifying or setting aside the demand. The time allowed for compliance in whole or part with the demand as deemed proper and ordered by the court shall not run while the petition is pending before the court. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the demand to comply with the provisions of this chapter or upon any constitutional or other legal right, privilege, or qualified privilege of the party, including that the material or information sought constitutes trade secrets or confidential scientific, technical, merchandising, production, management, or commercial information. If qualified privilege is raised, the court may order the person to comply with the demand only upon showing of particularized need and subject to an appropriate protective order. The provisions of this subsection shall be the sole and exclusive means for challenging the requirements of a demand.

(h) Those authorized to examine. The examination of all persons pursuant to this section shall be conducted by the attorney general or a representative designated in writing by him or her before an officer authorized to administer oaths in this state. The statements made shall be taken down stenographically or by a sound recording device and shall be transcribed.

(i) Right of persons served with investigative demands. (1) Any person required to attend and give testimony or to submit documentary material pursuant to this section shall be entitled to retain or, on payment of lawfully prescribed cost, to procure a copy of any document he or she produces and of his or her own statements as transcribed.

(2) Any person compelled to appear under a demand for oral testimony pursuant to this section may be accompanied, represented, and advised by counsel. Counsel may advise the person in confidence, either upon the request of the person or upon counsel's own initiative, with respect to any question asked of the person. The person or counsel may object on the record to any question, in whole or part, and shall briefly state for the record the reason for the objection. An objection may properly be made, received, and entered upon the record when it is claimed that the person is entitled to refuse to answer the question on grounds of any constitutional or other legal right or privilege, including the privilege against self incrimination. The person shall not otherwise object to or refuse to answer any question, and shall not by him or herself or through counsel otherwise interrupt the oral examination. If the person refuses to answer any question, the attorney general may petition the superior court for an order compelling the person to answer the question.

(3) The information and materials supplied to the attorney general pursuant to an investigative demand shall not be permitted to become public or disclosed by the attorney general or his or her employees beyond the extent necessary for antitrust enforcement purposes in the public interest.

(4) Upon the completion of a case brought under this chapter, the attorney general shall return any documents, answers, and transcripts, and all copies of the material, which have not passed into the control of the court through their introduction into the record, to the person who provided the documents, answers, or testimony. If no case in which the material may be used has been commenced within a reasonable time after completion of the examination or analysis of all documentary material, but in no event later than two (2) years after production of the documentary material, the attorney general shall, upon written request of the person who produced the material, return all documents, answers, and transcripts, and all copies of the material, to the person who provided them.

(5) The attorney general shall have the authority, at any time, to modify or revoke any civil investigative demand and to stipulate to protective orders with respect to documents and information submitted in response to a demand. The protective orders may include provisions appropriate to the full and adequate protection of trade secrets.

(j) Witness expenses. All persons served with an investigative demand, other than those persons whose conduct or practices are being investigated, or any officer, director, or person in the employment of the person under investigation, shall be paid the same fees and mileage as paid witnesses in the courts of this state. No person shall be excused from attending the inquiry pursuant to the mandate of an investigative demand, from giving testimony, from producing documentary material, or from being required to answer questions on the ground of failure to tender or pay a witness fee or mileage unless demand for the fees or mileage is made at the time testimony is about to be taken and unless payment is not made upon demand.

(k) Refusal of witness to testify or produce documents. Any person who shall neglect or refuse to attend and give testimony or to answer any lawful inquiry or to produce documentary material, if in his or her power to do so, in obedience to an investigative demand pursuant to this section, may be adjudged in civil contempt by the superior court until the time that he or she purges him or herself of contempt by testifying, producing documentary material, or presenting written answers as ordered. Any person who commits perjury or false swearing in response to an investigative demand pursuant to this section shall be punishable pursuant to the provisions of chapter 33 of title 11.

(l) Duty to testify immunity. (1) If, in any investigation brought by the attorney general pursuant to this section, any individual shall refuse to attend, to give testimony, to produce documentary material, or to answer a written interrogatory in obedience to an investigative demand, or under order of court, on the ground that the testimony or material required of him or her may tend to incriminate him or her, that person may be ordered to attend and to give testimony, to produce documentary material or to answer the written interrogatory, or to do an applicable combination of these. The order as previously stated shall be an order of court given after a hearing in which the attorney general has established a need for the grant of immunity, as provided in this subsection.

(2) The attorney general may petition any superior court justice for an order as described in subdivision (l)(1). The petition shall set forth the nature of the investigation and the need for the immunization of the witness.

(3) Testimony so compelled shall not be used against the witness as evidence in any criminal proceedings against him or her in any court. However, the grant of immunity shall not immunize the witness from civil liability arising from the transactions about which testimony is given, and he or she may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or in failing to answer or in producing evidence or failing to do so in accordance with the order. If a person refuses to testify after being granted immunity from prosecution and after being ordered to testify as previously stated, he or she may be adjudged in civil contempt by the superior court until the time that he or she purges him or herself of contempt by testifying, producing documentary material, or presenting written answers as ordered. The foregoing shall not prevent the attorney general from instituting other appropriate contempt proceedings against any person who violates any of the above provisions.

(m) Duty of public officials. It shall be the duty of all officials of this state and its public bodies, their deputies, assistants, clerks, subordinates, or employees, and all other persons to render and furnish to the attorney general when so requested all information and assistance in their possession or within their power.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-10 - Injunction against and civil penalties for violations of this chapter.

§ 6-36-10 Injunction against and civil penalties for violations of this chapter.  (a) Jurisdiction of courts. The superior court of this state shall have jurisdiction to prevent and restrain violations of this chapter, provided that the statutory minimum amount in controversy is properly present. In addition to granting prohibitory injunctions and other restraints for a period and upon terms and conditions necessary to deter the defendant from, and insure against, the committing of future violations of this chapter, the courts may grant mandatory injunctions reasonably necessary to dissipate the ill effects of the violation. The courts may issue appropriate decrees upon consent and stipulation by the parties. The courts may also issue restraining orders. Under no circumstances shall the state be required to post bond in any action under this chapter.

(b) Attorney general  Right to injunctive relief. The attorney general may institute proceedings to prevent and restrain violations of this chapter as provided in subsection (a) of this section.

(c) Any person including the United States may institute proceedings for injunctive relief, temporary or permanent, as provided in subsection (a) of this section, against threatened loss or damage to his or her property or business by a violation of this chapter. A preliminary injunction may be issued upon a showing that the danger of irreparable loss or damage is immediate and, within the court's discretion, the execution of proper bond against damages for an injunction improvidently granted. If the court issues a permanent injunction, the plaintiff shall be awarded reasonable attorney's fees, filing fees, and reasonable costs of the suit. Reasonable costs for the suit may include, but shall not be limited to, the expenses of discovery and document reproduction.

(d) Civil penalty. In addition to injunctive relief authorized pursuant to subsection (a) of this section, any person who violates this chapter may be liable for a civil penalty in a suit by the attorney general of this state of not more than fifty thousand dollars ($50,000) for each violation.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-11 - Enforcement.

§ 6-36-11 Enforcement.  (a) Action for treble damages. Any person or public body, including the United States, who shall be injured in his or her business or property by reason of a violation of the provisions of this chapter may sue in superior court and shall recover threefold the damages sustained by him or her, together with reasonable costs of suit and any reasonable attorneys' fees that may be granted at the discretion of the court. The reasonable costs of suit may include, but shall not be limited to, the expenses of discovery and document reproduction.

(b) Action by attorney general. The attorney general shall investigate suspected violations of the provisions of this chapter and if he or she shall conclude that a violation is imminent, is occurring, or has occurred, he or she may institute on behalf of the state of Rhode Island or any of its departments, subdivisions, agencies, or its cities and towns, an action in superior court seeking appropriate relief. The attorney general may bring an action in federal court on behalf of the state of Rhode Island or any of its political subdivisions or agencies, or its cities and towns, to recover the damages provided for by the federal antitrust laws, and pursuant to the federal laws may undertake any measures that he or she deems necessary for the successful conduct of the action.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-12 - Attorney general  Suits parens patriae.

§ 6-36-12 Attorney general  Suits parens patriae.  (a) The attorney general may bring a civil action in superior court in the name of the state, as parens patriae on behalf of persons residing in this state, to secure monetary relief as provided in this section for injuries sustained by the persons to their property by reason of any violation of this chapter. The court shall exclude from the amount of monetary relief awarded in this action any amount of monetary relief:

(1) Which duplicates amounts which have been awarded for the same injury; or

(2) Which is properly allocable to persons who have excluded their claims pursuant to subsection (c)(1) of this section.

(b) The court shall award the state as monetary relief threefold the total damage sustained as described in subsection (a) of this section and the costs of suit, including a reasonable attorney's fee.

(c) In any action brought under subsection (a) of this section the attorney general shall, at the times, in the manner, and with the content that the court may direct cause notice of the action to be given by publication.

(2) Any person on whose behalf an action is brought under subsection (a) may elect to exclude from adjudication the portion of the state claim for monetary relief attributable to him or her by filing notice of the election with the court within the time specified in the notice given pursuant to subsection (c)(1) of this section.

(3) The final judgment in an action under subsection (a) shall be res judicata as to any claim under § 6-36-11 by any person on behalf of whom the action was brought and who fails to give the notice within the period specified in the notice given pursuant to subsection (c)(1) of this section.

(d) An action under subsection (a) shall not be dismissed or compromised without the approval of the court, and notice of any proposed dismissal or compromise shall be given by publication at the times, in the manner, and with the content that the court may direct.

(e) In any action under subsection (a):

(1) The amount of the plaintiff's attorney's fees, if any, shall be determined by the court, and any attorney's fees awarded to the attorney general shall be deposited with the state as general revenues; and

(2) The court may, in its discretion, award a reasonable attorney's fee to a prevailing defendant upon a finding that the attorney general has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.

(f) Monetary relief recovered in an action under this section shall: (1) be distributed in any manner that the court in its discretion may authorize; or (2) be deemed a civil penalty by the court and deposited with the state as general revenues; subject in either case to the requirement that any distribution procedure adopted afford each person a reasonable opportunity to secure his or her appropriate portion of the net monetary relief.

(g) In any action under this section the fact that a person or public body has not dealt directly with the defendant shall not bar or otherwise limit recovery. Provided, however, that the court shall exclude from the amount of monetary relief awarded in the action any amount of monetary relief which duplicates amounts which have been awarded for the same injury.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-13 - Proof of aggregate damages.

§ 6-36-13 Proof of aggregate damages.  In any action brought by the attorney general under either § 6-36-11 or 6-36-12, the attorney general may recover aggregate damages sustained by the public bodies and by the citizens and residents of this state as respectively their interests shall appear in the case, without separately proving the claims of each of them; and his or her proof of the damages may be based upon statistical sampling methods, the pro rata allocation of excess profits to sales of other transactions occurring wholly or partially within this state or, any other reasonable system of estimating aggregate damages that the court in its discretion may permit.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-14 - Agreements with other plaintiffs  Settlements  Cooperation with other governments  Division of antitrust.

§ 6-36-14 Agreements with other plaintiffs  Settlements  Cooperation with other governments  Division of antitrust.  (a) In any action brought by the attorney general pursuant either to this chapter or to the federal antitrust laws, or both, for the recovery of damages or other proper relief, the attorney general may enter into agreements relating to the investigation and litigation of the action with any other party plaintiff who has brought a similar action and with whom the attorney general finds it advantageous to act jointly or to share common expenses or to cooperate in any manner relative to the action. The attorney general may enter settlements with defendants that provide for the payment of money to plaintiffs.

(b) The attorney general may cooperate with officials of the federal government and of the several states in the investigation and enforcement of violations to the end that implementation of this chapter will be accomplished in the most equitable and efficient manner possible.

(c) The attorney general may establish a division of antitrust within the department of attorney general to enforce this chapter, and he or she may employ any assistant attorneys general, special assistant attorneys general, economic analysts, investigators, and clerical staff that may be required to support the division.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-15 - Common law powers.

§ 6-36-15 Common law powers.  No provision of this chapter shall be construed to limit the common law powers of the attorney general.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-16 - Criminal penalties  Consent decrees.

§ 6-36-16 Criminal penalties  Consent decrees.  (a) Fines and penalties. Any person or corporation, or any officer or agent of any person or corporation, who shall knowingly violate the provisions of this chapter or knowingly aid in or advise a violation, or who, as principal, manager, director, stockholder owning ten percent (10%) or more of the aggregate outstanding capital stock of all classes of the corporation, agent, servant, or employee, knowingly does any act comprising part of a violation, is guilty of a felony and shall be punished by a fine not exceeding one million dollars ($1,000,000) if a corporation, or, if a natural person, by not more than three (3) years imprisonment or by a fine of not more than one hundred thousand dollars ($100,000), or both imprisonment and fine, in the discretion of the court.

(b) Consent decrees. The attorney general may petition the court for entry of a consent decree dismissing any criminal prosecution under this chapter, but the court shall review the proceeding to determine whether entry of a consent decree dismissing any criminal prosecution is in the public interest.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-17 - Forfeiture of charter rights and privileges to do business.

§ 6-36-17 Forfeiture of charter rights and privileges to do business.  (a) Upon the failure of any person to comply with the terms of a final judgment or decree rendered by a court of this state issued for a violation of the provisions of this chapter, or to comply with a consent settlement approved by a court of this state concerning an alleged violation of this chapter, the attorney general may apply to the court:

(i) For the forfeiture of any charter rights, franchise privileges, or powers of the corporation held by the person under the laws of this state;

(ii) For dissolution, if the person is a corporation or limited partnership organized under the laws of this state; or

(iii) For the suspension of the privilege to conduct business within this state.

(2) The court, after giving due consideration to the public interest and to relevant competitive and economic circumstances, may grant so much of the requested relief as is deemed appropriate. Dissolution shall be conducted in accordance with the procedures specified by law for either voluntary or judicial dissolution of the particular type of corporation, association, firm, or partnership.

(b) If any corporation, association, partnership, or limited partnership shall be dissolved or have its privilege to transact business in this state suspended or revoked as provided in subsection (a) of this section, no assignee, transferee, or successor in interest of the corporation, association, partnership, or limited partnership shall be permitted to incorporate or to transact business in this state without first applying to the court for and receiving an order permitting incorporation or transaction of business. No order shall be granted unless the applicant proves to the satisfaction of the court that it will conduct its affairs in accordance with the provisions of this chapter.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-18 - Acts of officers, directors, representatives, or agents acting within the scope of their authority.

§ 6-36-18 Acts of officers, directors, representatives, or agents acting within the scope of their authority.  (a) A corporation, association, firm, partnership, or limited partnership is liable for the acts of its officers, directors, representatives, or agents acting within the scope of their authority. Proof of the acts of any officer, director, representative, or agent shall be received as prima facie proof of the acts of the corporation, association, firm, partnership, or limited partnership itself.

(b) When a corporation, association, firm, partnership, or limited partnership violates this chapter, the violation shall be deemed to be that of the individual directors, members, officers, managers, employees, or agents of the corporation, association, firm, partnership, or limited partnership who knowingly authorized, ordered, aided, abetted, or advised in the acts or omissions constituting in whole or in part the violation, whether the individuals acted on their own behalf and for their own benefit, or for the corporation, association, firm, partnership, or limited partnership and in their representative capacity. The individuals, in their capacity as individuals, are subject to the provisions of this chapter and may be joined, if subject to personal jurisdiction, as additional parties defendant in the proceedings against the corporation, association, partnership, or limited partnership.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-19 - Proof of conspiracy or combination.

§ 6-36-19 Proof of conspiracy or combination.  In a prosecution under this chapter, it shall be sufficient to prove that a conspiracy or combination exists, and that the defendant or defendants belong to it or acted for or in connection with it, without proving all members belonging to it, or providing or producing any article or agreement or any written instrument on which it may be based, or that it was evidenced by any written instrument at all.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-20 - Judgment in favor of state as prima facie evidence.

§ 6-36-20 Judgment in favor of state as prima facie evidence.  A final judgment or decree rendered in any civil or criminal proceeding under this chapter brought by or on behalf of the state of Rhode Island, any of its departments or agencies, or any of its political subdivisions to the effect that a defendant has violated this chapter shall be prima facie evidence against the defendant in any action or proceeding as to all matters respecting which the judgment or decree would be an estoppel as between the parties to it; provided, however, this section shall not apply to consent judgments or decrees entered before any testimony has been taken.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-21 - Notification of civil action.

§ 6-36-21 Notification of civil action.  Upon commencement of any civil action by a person, other than the attorney general, for a violation of this chapter, the plaintiff shall mail a copy of the complaint to the attorney general and shall file proof of service on the attorney general with the court. The civil action may not proceed until the proof of service is filed.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-22 - Promulgation of rules and regulations.

§ 6-36-22 Promulgation of rules and regulations.  The attorney general shall, from time to time, promulgate rules and regulations prescribing procedures for the implementation and effectuation of his or her powers and authority under this chapter in accordance with chapter 35 of title 42.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-23 - Limitation of actions.

§ 6-36-23 Limitation of actions.  Any action brought to enforce the provisions of this chapter shall be barred unless commenced within four (4) years after the cause of action arose, or if the cause of action is based upon a conspiracy in violation of this chapter, within four (4) years after the plaintiff discovered, or by the exercise of reasonable diligence should have discovered, the facts relied upon for proof of the conspiracy. No cause of action barred on July 1, 1979 shall be revived by this chapter. For purposes of this section, a cause of action for a continuing violation is deemed to arise at any time during the period of the violation.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-24 - Suspension of limitation.

§ 6-36-24 Suspension of limitation.  Whenever any civil or criminal proceedings shall be commenced by the state to prevent, restrain, or punish a violation of this chapter, the running of the statute of limitations in respect of every private right of action arising under this chapter and based in whole or in part on any matter complained of in the proceeding shall be suspended during the pendency of the action and for one year thereafter; provided, however, that whenever the running of the statute of limitations in respect of a cause of action arising under either § 6-36-10 or 6-36-11 or both shall be suspended under this section, any action to enforce the section shall be forever barred unless commenced either within the period of suspension or within four (4) years after the cause of action accrued, whichever is later.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-25 - Remedies cumulative.

§ 6-36-25 Remedies cumulative.  The remedies provided in this chapter are cumulative of each other and of existing powers and remedies inherent in the court.

History of Section.
(P.L. 1979, ch. 98, § 1.)



Chapter 6-36-26 - Severability.

§ 6-36-26 Severability.  If any provision or phrases of this chapter or applications of any provision or phrases of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or phrases or applications of this chapter that can be given effect without the invalid provision or phrase or application, and to this end the provisions and phrases of this chapter are severable.

History of Section.
(P.L. 1979, ch. 98, § 1.)






Chapter 6-37 - Sale of Solid Fuel Burning Stoves, Furnaces, and Similar Appliances

Chapter 6-37-1 - Safety information required.

§ 6-37-1 Safety information required.  (a) Any person who sells at retail solid fuel burning stoves, furnaces, or similar appliances shall supply the purchaser with written information upon delivery concerning the safe installation and operation of the appliance. The information shall include, but not be limited to, the following:

(1) A statement informing the purchaser that a building permit is required to perform the installation;

(2) A statement indicating the installation shall conform to the provisions of the state building code and state fire safety code;

(3) The type of fuel to be burned in the appliance;

(4) Proper starting instructions;

(5) Proper storage of fuel;

(6) Safe disposal of ashes; and

(7) Proper chimney maintenance.

(b) The information required in subsections (a)(1) and (a)(2) shall be made available to the retailers by the state of Rhode Island.

History of Section.
(P.L. 1979, ch. 220, § 1.)



Chapter 6-37-2 - Penalty.

§ 6-37-2 Penalty.  Any person who violates the provisions of this chapter shall be guilty of a misdemeanor.

History of Section.
(P.L. 1979, ch. 220, § 1.)






Chapter 6-38 - Insulation Contracts

Chapter 6-38-1 - Declaration of purpose.

§ 6-38-1 Declaration of purpose.  Given increased public awareness in energy conservation and a concurrent increase in energy activity in the marketplace, the general assembly finds that to offer consumer protection to prospective purchasers of insulation products and of installation services of those products serves the public interest, and the general assembly further finds that the protection can be afforded by requiring that no insulation contractor shall install insulation in any existing residential, industrial, or commercial building without first providing the owner or lessee with a written contract which shall include, but not be limited to, the provisions of § 6-38-4.

History of Section.
(P.L. 1980, ch. 194, § 1.)



Chapter 6-38-2 - Definitions.

§ 6-38-2 Definitions.  For the purpose of this chapter:

(1) "Degree of flammability" means the rating of fire retardation of insulation products.

(2) "Insulation" means any product made of either cellular, granular, fibrous, or formaldehyde-based or polyurethane-based material which, through gas-filled voids within these materials, is designed to retard the passage of heat through the ceiling, roof, walls, or floor of a structure.

(3) "Insulation contractor" means any individual, firm, partnership, corporation, company, association, or joint stock association which advertises itself as, solicits as, or holds itself to be one which is primarily engaged in the business of installing insulation and which has gross receipts for the installation of insulation of two thousand five hundred dollars ($2,500) or more for all labor, or four thousand five hundred dollars ($4,500) or more for all materials in any one calendar year.

(4) "Resistance factor" has the same meaning as "thermal resistance" as defined in the American Society of Heating, Refrigeration, and Air-conditioning Engineers (ASHRAE) Handbook of Fundamentals.

(5) "Vapor barrier" means any material specifically designed or intended for the purpose of restricting the passage of moisture through walls and ceilings and designed or intended to protect a structure against mildew, rot, peeling paints, and a breakdown of insulation.

History of Section.
(P.L. 1980, ch. 194, § 1.)



Chapter 6-38-3 - Contract requirements.

§ 6-38-3 Contract requirements.  No insulation contractor shall install insulation in any existing residential, industrial, or commercial building without providing the owner or lessee, within a reasonable period of time prior to commencement of installation of insulation products, with a written contract. The contract, whether prepared by the contractor or on a form prepared by and available from the state of Rhode Island, shall clearly and conspicuously state, but not be limited to, the provisions of § 6-38-4.

History of Section.
(P.L. 1980, ch. 194, § 1.)



Chapter 6-38-4 - Contract provisions.

§ 6-38-4 Contract provisions.  Contracts provided under the provisions of this chapter must include, but may not be limited to, the following:

(1) The type of insulation as defined in § 6-38-2, the manufacturer, and the commercial brand name, if any. Under this provision, any insulation contractor intending to install a ureaformaldehyde insulation product must conspicuously include within any contract required under the provisions of this chapter the following notice in its entirety:

"CAUTION: Under some conditions ureaformaldehyde insulation may cause the release of formaldehyde gas into living areas, and the development of adverse health effects. Continued exposure to formaldehyde can cause nausea and vomiting, respiratory difficulties, headaches, eye irritation, and allergic reactions. The symptoms may develop anywhere from a few days to more than six (6) months after the gas is released. This notice of caution shall be acknowledged by the purchaser by signifying in an appropriate box that the purchaser has read and understands the nature and terms of the notice, provided, however, that the acknowledgment shall not constitute a waiver of any rights pursuant to the contract."

(2) The resistance factor of the insulation per product inch and the thickness in inches of the insulation to be installed.

(3) The degree of flammability of those properties. Under this provision, any insulation contractor intending to install a polyurethane-based insulation product must conspicuously include within any contract required under the provisions of this chapter the following notice in its entirety:

"NOTICE In the event of fire, a urethane-based product, if burned, can emit a highly toxic and deadly gas."

(4) The area to be insulated as calculated in square feet, and a generic description of the area to be insulated, i.e., walls, roof, and/or floors.

(5) The method by which the insulation contractor intends to install the insulation.

(6) The type of ventilation to be installed in the insulated area. If no ventilation is to be installed, the contract must state this or must state that no ventilation is required, and the reasons for the statement must be provided.

(7) The type of vapor barrier to be installed. If no vapor barrier is to be installed, the contract must state this or must state that no vapor barrier is required and the reasons for the statement must be provided.

(8) A guarantee against product settling or a statement as to the maximum percentage by which the insulation product can be expected to settle and over what period of time the settling can take place.

(9) A detailed description of structural changes required to install insulation, and an estimate of the cost of those changes. If no structural changes are required, the contract must state this.

(10) A statement of the insulation contractor's intent to complete all work necessary to restore the structure and surrounding area to its condition prior to commencement of installation of insulation.

(11) The provisions of all product and installer warranties.

(12) The name, business address, and owner of the firm, partnership, corporation, company, association, or joint stock association providing the goods and services as described in the contract.

History of Section.
(P.L. 1980, ch. 194, § 1; P.L. 1981, ch. 273, § 1.)



Chapter 6-38-5 - Penalties.

§ 6-38-5 Penalties.  Any individual, firm, partnership, corporation, company, association, or joint stock association which violates any provision of this chapter shall be subject to a penalty of not less than five hundred dollars ($500), nor more than one thousand dollars ($1,000), for each and every offense. In addition to the penalties provided in this section, any violation of this chapter shall constitute a violation of the Deceptive Trades Practices Act (chapter 13.1 of title 6).

History of Section.
(P.L. 1980, ch. 194, § 1.)



Chapter 6-38-6 - Enforcement.

§ 6-38-6 Enforcement.  Responsibility for enforcement of the provisions of this chapter shall be in the department of the attorney general.

History of Section.
(P.L. 1980, ch. 194, § 1.)



Chapter 6-38-7 - Subsequent occupant or purchaser  Availability of installation information.

§ 6-38-7 Subsequent occupant or purchaser  Availability of installation information.  In the event of the sale or rental of a single or multifamily dwelling for which the owner or lessor has installed ureaformaldehyde insulation, the owner or lessor, upon request of a prospective purchaser, lessee, or tenant, shall provide any available information relative to the installed insulation.

History of Section.
(P.L. 1981, ch. 273, § 1.)






Chapter 6-39 - Title to Dies, Molds, and Forms

Chapter 6-39-1 - Definitions.

§ 6-39-1 Definitions.  For purposes of this chapter:

(1) "Customer" means any individual or entity:

(i) Who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, or form; or

(ii) Who causes or caused a molder to use a die, mold, or form to manufacture, assemble, or otherwise make a product or products.

(2) "Molder" means any individual or entity, including, but not limited to, a tool or die maker:

(i) Who fabricates, casts, or otherwise makes a die, mold, or form; or

(ii) Who uses a die, mold, or form to manufacture, assemble, or otherwise make a product or products.

History of Section.
(P.L. 1981, ch. 341, § 1.)



Chapter 6-39-2 - Provisions not applicable.

§ 6-39-2 Provisions not applicable.  This chapter shall not apply where a molder retains title to and possession of a die, mold, or form. Nothing in this chapter shall be construed to grant a customer any rights, title, or interest to a die, mold, or form.

History of Section.
(P.L. 1981, ch. 341, § 1.)



Chapter 6-39-3 - Title to dies, molds, or forms by operation of law.

§ 6-39-3 Title to dies, molds, or forms by operation of law.  (a) Unless otherwise agreed in writing, if a customer does not take possession from the molder of a die, mold, or form in this state within three (3) years following the last prior use of it, all of the customer's rights, title, and interest to the die, mold, or form may be transferred by operation of law to the molder only for the purpose of destroying the die, mold, or form, consistent with this chapter.

(b) For purposes of this chapter, the phrase "within three (3) years following the last prior use" shall be construed to include any period following the last prior use of a die, mold, or form regardless of whether or not the period precedes November 21, 1981.

History of Section.
(P.L. 1981, ch. 341, § 1.)



Chapter 6-39-4 - Notice required.

§ 6-39-4 Notice required.  If a molder chooses to have all rights, title, and interest to any die, mold, or form transferred to the molder by operation of law, the molder shall send written notice by registered mail, return receipt requested, to the customer at the address, if any, indicated in the agreement pursuant to which the molder obtained possession of the die, mold, or form, and to the customer's last known address, indicating that the molder intends to terminate all of the customer's rights, title, and interest by having all rights, title, and interest transferred to the molder by operation of law pursuant to this chapter.

History of Section.
(P.L. 1981, ch. 341, § 1.)



Chapter 6-39-5 - Molder's rights following notice.

§ 6-39-5 Molder's rights following notice.  If a customer does not take possession of the particular die, mold, or form within one hundred twenty (120) days following the date the molder receives acknowledgment or non-acknowledgment of the return receipt of the notice, or does not make other contractual arrangements with the molder for taking possession or for the storage of it, all rights, title, and interest of the customer shall transfer by law to the molder only for the purpose of destroying the die, molds, or form consistent with this chapter. After this, the molder shall be entitled to destroy the particular die, mold, or form as the molder's own property without any risk of liability to the customer, except that this chapter shall not be construed in any manner to affect the right of the customer under federal patent or copyright law, or any state or federal law, pertaining to unfair competition.

History of Section.
(P.L. 1981, ch. 341, § 1.)






Chapter 6-40 - Mail Order Sales

Chapter 6-40-1 - Short title.

§ 6-40-1 Short title.  This chapter may be cited as the "Mail Order Address Disclosure Act".

History of Section.
(P.L. 1986, ch. 490, § 1.)



Chapter 6-40-2 - Prohibitions.

§ 6-40-2 Prohibitions.  It is unlawful in the sale of consumer goods or services for any person conducting a mail order or catalog business in this state, and utilizing a post office box address or a street address representing a site used primarily for the receipt or delivery of mail or as a telephone answering service, to fail to disclose the legal name under which business is done and the complete street address from which business is actually conducted in all advertising and promotional materials, including order blanks and forms.

History of Section.
(P.L. 1986, ch. 490, § 1.)



Chapter 6-40-3 - Penalty.

§ 6-40-3 Penalty.  Any person who violates the provisions of this chapter shall be deemed to have committed a deceptive trade practice and is subject to the penalty set forth in § 6-13.1-14.

History of Section.
(P.L. 1986, ch. 490, § 1.)






Chapter 6-41 - Uniform Trade Secrets Act

Chapter 6-41-1 - Definitions.

§ 6-41-1 Definitions.  As used in this chapter, unless the context requires otherwise:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means;

(2) "Misappropriation" means:

(i) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(ii) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(A) Used improper means to acquire knowledge of the trade secret; or

(B) At the time of disclosure or use, knew or had reason to know that his or her knowledge of the trade secret was:

(I) Derived from or through a person who had utilized improper means to acquire it;

(II) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(III) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(C) Before a material change of his or her position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

(4) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(i) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(ii) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-2 - Injunctive relief.

§ 6-41-2 Injunctive relief.  (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which the use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-3 - Damages.

§ 6-41-3 Damages.  (a) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice an award made under subsection (a).

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-4 - Attorney's fees.

§ 6-41-4 Attorney's fees.  If, (a) a claim of misappropriation is made in bad faith, or (b) a motion to terminate an injunction is made or resisted in bad faith, or (c) willful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-5 - Preservation of secrecy.

§ 6-41-5 Preservation of secrecy.  In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-6 - Statute of limitations.

§ 6-41-6 Statute of limitations.  An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-7 - Effect on other law.

§ 6-41-7 Effect on other law.  (a) Except as provided in subsection (b) of this section, this chapter displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

(b) This chapter does not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) Criminal remedies, whether or not based upon misappropriation of a trade secret.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-8 - Uniformity of application and construction.

§ 6-41-8 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-9 - Short title.

§ 6-41-9 Short title.  This chapter may be cited as the "Uniform Trade Secrets Act".

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-10 - Severability.

§ 6-41-10 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1986, ch. 439, § 1.)



Chapter 6-41-11 - Time of taking effect.

§ 6-41-11 Time of taking effect.  This chapter takes effect on July 1, 1986, and does not apply to misappropriation occurring prior to July 1, 1986. With respect to a continuing misappropriation that began prior to July 1, 1986, the chapter also does not apply to the continuing misappropriation that occurs after July 1, 1986.

History of Section.
(P.L. 1986, ch. 439, § 1.)






Chapter 6-42 - Checks and Other Instruments  Dishonor

Chapter 6-42-1 - Notice of dishonor.

§ 6-42-1 Notice of dishonor.  When a check, draft, or other instrument has been dishonored by nonacceptance or nonpayment by any bank or other financial institution and has not been paid within ten (10) days, the holder to whom the check, draft, or other instrument was issued may send a notice of dishonor to the maker or drawer as provided in § 6-42-2.

History of Section.
(P.L. 1988, ch. 93, § 1.)



Chapter 6-42-2 - Term of notes  Form of notice of dishonor.

§ 6-42-2 Term of notes  Form of notice of dishonor.  (a) A notice of dishonor sent by a holder to a maker or drawer pursuant to § 6-42-1 shall substantially comply with the following form:

NOTICE OF DISHONORED CHECK

DATE

NAME OF ISSUER

STREET ADDRESS

CITY AND STATE

You are according to law hereby notified that a check or instrument numbered ]]]]]]]] and dated ]]]]]]]] 20]]]]]]]], drawn on ]]]]]]]] (bank or other financial institution) of ]]]]]]]], in the amount of ]]]]]]]] has been returned unpaid with the notation that the payment has been refused because of rule. Within thirty (30) days from the mailing of this notice, you must pay or tender to

(holder)

at sufficient money to pay the check

(address of holder)

draft or instrument in full. If payment of the above amount is not made within thirty (30) days of the mailing of this notice of dishonor, you may be liable under § 6-42-3, in addition to the amount of the check, draft, or other instrument and a collection fee of twenty-five dollars ($25.00), for an amount of up to three (3) times the amount of the check, draft or other instrument, but in no case less than two hundred dollars ($200) and not more than one thousand dollars ($1,000).

(signature of holder)

(b) The notice provided for in subsection (a) shall be sent certified mail, return receipt requested or by regular mail when such mailing is supported by an affidavit of service by mail.

History of Section.
(P.L. 1988, ch. 93, § 1; P.L. 2003, ch. 211, § 1; P.L. 2003, ch. 228, § 1.)



Chapter 6-42-3 - Cause of action  Damages.

§ 6-42-3 Cause of action  Damages.  (a) If a check, draft, or other instrument has not been paid within thirty (30) days after the holder has sent a notice of dishonor to the maker or drawer of a check, draft, or other instrument that has been dishonored, pursuant to §§ 6-42-1 and 6-42-2, the holder may seek the damages provided under this section in the district court and may at the holder's election be in accordance with the procedure for small claims set forth in chapter 16 of title 10.

(b) The maker or drawer of a dishonored check or other instrument who fails to pay the amount demanded within thirty (30) days of the mailing of the notice of dishonor shall be liable to the holder for:

(1) The amount of the check or other instrument;

(2) A collection fee of twenty-five dollars ($25.00);

(3) An amount equal to three (3) times the amount of the check or instrument, but in no case less than two hundred dollars ($200) and in no case more than one thousand dollars ($1,000).

History of Section.
(P.L. 1988, ch. 93, § 1.)



Chapter 6-42-4 - Defenses to action.

§ 6-42-4 Defenses to action.  It shall be a defense to any action commenced by the holder of a dishonored check or other instrument under § 6-42-3 that:

(1) The dishonor of the check or other instrument was due to a justifiable stop payment order or to the attachment of the account; or

(2) Within thirty (30) days from the mailing of the notice of dishonor, the maker or drawer has paid to the holder the full amount of the check or other instrument.

History of Section.
(P.L. 1988, ch. 93, § 1.)






Chapter 6-43 - Regulation of the Rental of Video Recordings to Minors

Chapter 6-43-1 - Regulation of rentals to minors.

§ 6-43-1 Regulation of rentals to minors.  (a) No person, firm, or corporation, engaged in the business of the rental of video cassette recordings shall rent a recording which has been labeled, advertised, or otherwise held out to be "X", "XX", or "XXX" to any person who is under the age of eighteen (18). The use of the designation "X", "XX", or "XXX" on a video cassette recording or its packaging shall constitute the labeling and advertisement for purposes of this chapter.

(b) If the person, firm, or corporation renting a video cassette recording is in doubt as to the age of any person seeking to rent a recording which has been labeled, advertised, or otherwise held out to be "X", "XX", or "XXX", demand may be made that the person produce any of the following documents: (1) a birth certificate; (2) a baptismal certificate; (3) an armed services identification card; (4) a Rhode Island motor vehicle operator's license; or (5) a Rhode Island identification card; and may require that any person who has shown a document as set forth in this section substantiating his or her age, to sign his or her name in a book kept for this purpose indicating which document was presented. If a person whose age is questioned shall sign the book before he or she rents a video cassette recording, and it is later determined that the person was not over eighteen (18) years of age, it shall be considered prima facie evidence that the person, firm, or corporation renting the recording acted in good faith in renting to the person.

(c) Nothing contained in this chapter shall be construed as adopting, incorporating, or referring to the motion picture rating system of the motion picture association of America or of any other private or public organization.

History of Section.
(P.L. 1988, ch. 559, § 1.)



Chapter 6-43-2 - Penalty for violations.

§ 6-43-2 Penalty for violations.  Any person who violates the provisions of this chapter shall be guilty of a misdemeanor.

History of Section.
(P.L. 1988, ch. 559, § 1.)






Chapter 6-44 - Rental Purchase Agreements

Chapter 6-44-1 - Short title.

§ 6-44-1 Short title.  This chapter shall be known as "The Rhode Island Rental Purchase Agreement Act."

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-2 - Definitions.

§ 6-44-2 Definitions.  For the purposes of this chapter:

(1) "Lessee" means an individual who leases personal property under a rental purchase agreement.

(2) "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease, or acts as an agent for the leasing of property under a rental purchase agreement.

(3) "Property" means the personal property that is the subject of a rental purchase agreement.

(4) "Rental purchase agreement" means an agreement for the use of property by a lessee for personal, family, or household purposes, for an initial period of four (4) months or less, that is automatically renewable with each payment after the initial period and that permits, but does not obligate, the lessee to become the owner of the property.

(5) An agreement that complies with this chapter shall not be construed as, nor be governed by, the laws relating to:

(i) "Credit" as defined in § 6-27-3(1);

(ii) A "home solicitation sale" as defined in § 6-28-2; or

(iii) A "security interest" as defined in § 6A-1-201(37).

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-3 - General requirements of disclosure.

§ 6-44-3 General requirements of disclosure.  (a) Each lessor shall give to the lessee, prior to the execution of the lease, a dated written statement on which the lessor and lessee are identified setting out accurately and in a clear and conspicuous manner the following information with respect to the lease, as applicable:

(1) A brief description or identification of the leased property, including whether the property is new or used;

(2) The amount of any payment required by the lessee at or before the execution of the lease;

(3) The amount paid or payable by the lessee for fees or taxes;

(4) The amount and description of other charges payable by the lessee and not included in the periodic payments;

(5) A statement of the amount or method of determining the amount of any liabilities the lease imposes upon the lessee at the end of the term of the lease, whether or not the lessee has the option to purchase the leased property and the price at which the leased property may be purchased at the end of the lease, and the method of determining the early purchase option price at any point in time;

(6) A statement identifying all express warranties and guarantees made by the manufacturer or lessor with respect to the leased property and identifying the party responsible for maintaining or servicing the leased property together with a description of the responsibility;

(7) A brief description of insurance provided or paid for by the lessor or required of the lessee, including the types and amount of the coverages and costs;

(8) The number, amount, and due dates or periods of payments under the lease and the total amount of the periodic payments; and

(9) A statement of the conditions under which the lessee or lessor may terminate the lease prior to the end of the term or that no right to terminate exists and the amount or method of determining the amount of any penalty or other charge for delinquency, default, late payments, or early termination.

(b) The disclosures required under this section may be made in the lease contract to be signed by the lessee or may be made in a separate written document which shall be attached to the lease contract. Any of the information required to be disclosed under this section may be given in the form of estimates where the lessor is not in a position to know the exact information.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-4 - Prohibited provisions.

§ 6-44-4 Prohibited provisions.  A rental purchase agreement may not contain a provision:

(1) Requiring a confession of judgment;

(2) Authorizing a lessor or an agent of the lessor to commit a breach of the peace in the repossession of property; or

(3) Waiving a defense counterclaim or right the lessee may have against the lessor or an agent of the lessor.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-5 - Reinstatement.

§ 6-44-5 Reinstatement.  (a) A lessee who fails to make timely lease payments has the right to reinstate the original rental purchase agreement without losing any rights or options previously acquired under the rental purchase agreement within three (3) lease terms after the expiration of the last lease term for which the lessee made a timely payment if the lessee surrenders the leased property to the lessor when the lessor or its agent requests him or her to surrender the leased property.

(b) Before reinstating a rental purchase agreement, a lessor may require a lessee to pay any unpaid lease payments, delinquency charges, a reasonable reinstatement fee of not more than five dollars ($5.00), and a delivery charge if redelivery of the leased property is necessary.

(c) If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with either the same property leased by the lessee prior to reinstatement or substitute property that is of comparable quality and condition. If substitute property is provided, the lessor shall provide the lessee with all of the disclosures required by § 6-44-3 of this chapter.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-6 - Early purchase option.

§ 6-44-6 Early purchase option.  A rental purchase agreement must provide that, at any time after the initial payment, the lessee may acquire ownership of the property by complying with the terms of an early purchase option which must be clearly set forth in the rental purchase agreement.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-7 - Exempted transactions.

§ 6-44-7 Exempted transactions.  This chapter does not apply to:

(1) Agreements for the rental of property in which the person who rents the property has no legal right to become the owner of the property at the end of the rental period;

(2) A lease of a safe deposit box;

(3) Commercial leases or leases entered into by an organization;

(4) Any telecommunication equipment leases or rental agreements; or

(5) Any automobile, truck, or any other vehicular and automotive equipment leases or rental agreement.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-8 - Advertisements.

§ 6-44-8 Advertisements.  (a) If an advertisement for a rental purchase agreement states the amount of any payment or states that any or no initial payment is required, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1) That the transaction advertised is a lease;

(2) The total of initial payments required at or before execution of the lease or delivery of the property, whichever is later;

(3) That a security deposit is required, if applicable;

(4) The number, amounts, and timing of scheduled payments; and

(5) For a lease in which the liability of the lessee at the end of the lease term is based on the anticipated residual value of the property, that an extra charge may be imposed at the end of the lease term.

(b) If an advertisement for a consumer lease refers to or states the amount of any payment and that the lessee has the right to acquire ownership of any particular item, the advertisement shall further clearly and conspicuously state the following items, as applicable:

(1) The total of payments necessary to acquire ownership, if ownership is acquired through the accumulation of periodic payments, the price at which the leased property may be purchased at the end of the lease, and the method of determining the purchase price at any point in time if acquired through the exercise of the early option to purchase; and

(2) That the consumer lessee acquires no ownership right if the total amount necessary to acquire ownership is not paid or the option to purchase is not exercised by payment of the purchase price.

(c) Any owner or the agents or employees of any owner of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this section.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-9 - Enforcement.

§ 6-44-9 Enforcement.  (a) A lessee who has suffered a loss due to a violation of this chapter by a lessor is entitled to recover from the lessor actual damages, reasonable attorney's fees, and court costs.

(b) A lessor shall not be held liable in any action brought under this section if he or she shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any error. A bona fide error shall include, but shall not be limited to, clerical, calculation, computer malfunction, and programming and printing errors; provided, that an error of legal judgment with respect to a person's obligations under this chapter shall not be a bona fide error.

(c) A lessor shall not be deemed liable under this chapter for a violation of the provisions of § 6-44-3 if within sixty (60) days after discovering the error and before an action is filed in accordance with the provisions of this section or written notice of the error is received from the consumer, the lessor notifies the consumer of the error and makes whatever adjustments in the account necessary to assure that the consumer shall not be required to pay an amount in excess of the amounts actually disclosed. This provision shall apply whether the discovery of the error was made through the lessor's own procedures or otherwise.

(d) An action shall not be brought under this chapter more than one year after the occurrence of the act, method, or practice which is the subject of the action, or more than one year after the last payment in a transaction involving the method, act, or practice which is the subject of the action, whichever is later.

History of Section.
(P.L. 1989, ch. 481, § 1.)



Chapter 6-44-10 - Severability.

§ 6-44-10 Severability.  The provisions of this chapter shall be severable, and if any clause, sentence, paragraph, subdivision, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section, or part of this chapter directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 1989, ch. 481, § 1.)






Chapter 6-45 - Consumer Enforcement of Assistive Technology Device Warranties

Chapter 6-45-1 - Definitions.

§ 6-45-1 Definitions.  The following words and phrases as used in this chapter, for the purposes of this chapter, have the following meanings:

(1) "Assistive technology device" means any item, piece of equipment, or product system, whether acquired commercially off the shelf, modified, or customized, that is used or designed to be used to increase, maintain, or improve any functional capability of an individual with disabilities. An assistive technology device system that as a whole is within the definition of this term is itself an assistive technology device, and in this case this term also applies to each component product of the assistive technology device system that is itself ordinarily an assistive technology device. This term includes, but is not limited to:

(i) Wheelchairs and scooters of any kind, and other aids that enhance the mobility or positioning of an individual, such as motorization, motorized positioning features, and the switches and controls for any motorized features;

(ii) Hearing aids, telephone communication devices for persons who are deaf or hard of hearing, and other assistive listening devices;

(iii) Computer equipment and reading devices with voice output, optical scanners, talking software, Braille printers, and other aids and devices that provide access to text;

(iv) Computer equipment with voice output, artificial larynges, voice amplification devices, and other alternative and augmentative communication devices;

(v) Voice recognition computer equipment, software and hardware accommodations, switches, and other forms of alternative access to computers;

(vi) Environmental control units; and

(vii) Simple mechanical aids that enhance the functional capabilities of an individual with disabilities.

(2) "Assistive technology device dealer" means a dealer who is in the business of selling or leasing assistive technology devices. A dealer shall be an assistive technology device dealer with respect to a particular sale or lease of a product that constitutes an assistive technology device as to that sale or lease, if he or she is in the business generally of selling or leasing that product or kind of product, without regard to whether that product constitutes an assistive technology device for other buyers.

(3) "Assistive technology device system" means the final product resulting from a manufacturer customizing, adapting, reconfiguring, refitting, refurbishing, or composing into a system one or more component products, whether or not new, that may be assistive technology devices or standard products of the same or other manufacturer.

(4) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining another device or service to substitute for the absence, due to a nonconformity or attempt to repair, of the device sold or leased to the consumer, if no loaner was offered to the consumer, except to the extent the person opposing liability for these costs shall prove that incurring these expenses was not reasonable in light of the sophistication of and the means readily available to the consumer.

(5) "Conforming replacement" means a new device in good working order that is identical to or has functional capabilities equal to or greater than those of the original device.

(6) "Consumer" of an assistive technology device means the person who is a party, whether the buyer or the lessee, to the contract of sale or lease, respectively, of that device. This party may be, but is not necessarily, the user.

(7) "Dealer" means the person who is the party, whether the seller or the lessor, to the contract with the consumer of sale or lease of the device.

(8) "Demonstrator" means an assistive technology device that would be new but for its use, since its manufacture, only for the purpose of demonstrating the device to the public or prospective buyers or lessees.

(9) "Early termination cost" means any expense or obligation that a lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of the device to the manufacturer. Early termination cost includes a penalty for prepayment under a finance arrangement.

(10) "Early termination savings" means any expense or obligation that a lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of the device to the manufacturer, which shall include an interest charge that the lessor would have paid to finance the device or, if the lessor does not finance the device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(11) "Individual with disabilities" means any individual who is considered to have a mental or physical disability or impairment for the purposes of any other law of this state or of the United States, including any rules or regulations under this state or of the United States.

(12) "Loaner" means a device provided to the consumer for use by the user free of charge that need not be new or be identical to or have functional capabilities equal to or greater than those of the original device, but that meets the following conditions:

(i) It is in good working order;

(ii) It performs at a minimum the most essential functions of the original device, in light of the disabilities of the user; and

(iii) Any differences between it and the original device do not create a threat to safety.

(13) "Manufacturer" means:

(i) The person who manufactures or assembles an assistive technology device,

(ii) The person who manufactures or assembles a product that becomes a component product of an assistive technology device system, to the extent such product is itself ordinarily an assistive technology device, and,

(iii) Agents of a person described in subsection (13)(i) or (13)(ii) of this section, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's devices, provided that such agents shall not include, with respect to a particular transaction, the dealer, unless the dealer is also a person described in subsection (13)(i) or (13)(ii) of this section.

(14) "Nonconformity" of an assistive technology device means any failure of the device to conform to any applicable express or implied warranties that substantially impairs the use, value, or safety of the device. The implied warranties described in the preceding sentence include, but are not limited to, the implied warranty of merchantability described in § 6A-2-314 or 6A-2.1-212, and the implied warranty of fitness for a particular purpose described in § 6A-2-315 or 6A-2.1-213 and subject to the provisions of § 6-45-2.

(15) "Term A" means the year following the date the device is first delivered into the possession of the consumer.

(16) "Term B" means the two (2) years following the date the device is first delivered into the possession of the consumer.

(17) "User" of an assistive technology device means the individual with a disability who, by reason of this disability, needs and actually uses that device.

History of Section.
(P.L. 1995, ch. 222, § 1; P.L. 1999, ch. 83, § 3; P.L. 1999, ch. 130, § 3.)



Chapter 6-45-2 - Effect on implied warranties of Uniform Commercial Code.

§ 6-45-2 Effect on implied warranties of Uniform Commercial Code.  (a) For purposes of § 6A-2-314 or 6A-2.1-212 and § 6A-2-315 or 6A-2.1-213, with respect to a sale or a lease of an assistive technology device, the term "seller" or "lessor" includes the manufacturer of the device.

(b) For purposes of § 6A-2-315 or 6A-2.1-213, with respect to a sale or lease of an assistive technology device, the seller or lessor shall be deemed to know that the particular purpose, for which the device is required, is to increase, maintain, or improve those functional capabilities that are appropriate to the kind of device involved, in light of any knowledge that the seller or lessor may have acquired of the disabilities of the consumer.

(c) For purposes of § 6A-2-315 or 6A-2.1-213, with respect to a sale or lease of an assistive technology device, the seller or lessor shall be deemed to know that the consumer is relying on the seller's or lessor's skill or judgment to select or furnish a suitable device in light of the knowledge that the seller or lessor has, or is deemed to have by reason of subsection (b) of this section, unless the consumer specifies a particular device and signs and is furnished a copy of a writing that:

(1) Particularly describes the device that the consumer is specifying;

(2) States that this person is specifying that device described; and

(3) Contains the following notice, conspicuously in type that is at least four points larger than the surrounding text: "There is no warranty (guarantee) that this product will be fit for your particular needs. There is only a warranty (guarantee) that the product will be fit for the purposes that it ordinarily meets. This is because you have specified the product you want to buy instead of relying on the seller's/lessor's knowledge to help choose one based upon your particular needs."

(d) With respect to a sale or lease of an assistive technology device, the implied warranty of merchantability described in § 6A-2-314 or 6A-2.1-212, and the implied warranty of fitness for a particular purpose described in § 6A-2-315 or 6A-2.1-213, shall not be excluded or modified, pursuant to § 6A-2-316 or 6A-2.1-214 or otherwise.

History of Section.
(P.L. 1995, ch. 222, § 1.)



Chapter 6-45-3 - Repair of assistive technology device with nonconformity.

§ 6-45-3 Repair of assistive technology device with nonconformity.  (a) If a new assistive technology device or demonstrator has a nonconformity and the consumer first reports that nonconformity to the manufacturer of the device or its authorized dealer within Term B, then the manufacturer of the device shall be jointly obligated together with any authorized dealer, if an assistive technology device dealer was involved in the sale or lease of the device, to effect any repairs as are necessary to conform the device to all warranties, notwithstanding that those repairs might be made after the expiration of Term B.

(b) For all purposes of this chapter, a consumer reports a nonconformity when he or she:

(1) Makes any communication, written or oral, that describes a problem with the device, or that may be reasonably understood as an expression of dissatisfaction with any aspect of the operation of the device, which communication need only indicate in any way the nature of the problem, such as an indication of the functions that the device is not achieving or achieving unsatisfactorily to the consumer, and need not be in technical language or attempt to state the cause of the problem;

(2) Does not refuse to make the device available to the manufacturer or dealer for repair; and

(3) The problem indicated by the consumer's communication constitutes, or is caused by, a nonconformity.

(c) It shall be presumed that the consumer has made the device available to the manufacturer or dealer for repair if he or she allows the manufacturer or dealer to take it from the consumer's home or other location where the user customarily uses the device. The consumer shall be required to deliver the device to another location only upon a showing that it would be a substantially greater hardship for the manufacturer and dealer to take the device from the consumer's home, or other location where the user customarily uses the device, than for the consumer to deliver the device.

(d) Whether or not the rights of the consumer provided by § 6-45-5(a) have arisen, and in addition to the remedies relating to collateral costs provided by this chapter, a person who is under an obligation to repair pursuant to this section is obliged immediately to provide the consumer a loaner, if the absence of a loaner would be a threat to the safety of the user, but in any event when the out-of-service period exceeds seven (7) days, as determined by § 6-45-4(b) and (c).

History of Section.
(P.L. 1995, ch. 222, § 1.)



Chapter 6-45-4 - Reasonable number of attempts to repair.

§ 6-45-4 Reasonable number of attempts to repair.  (a) A "reasonable number of attempts to repair" an assistive technology device with a nonconformity means the occurrence of one or both of the following:

(1) The same nonconformity, that is first reported during Term A, is subject to repair two (2) or more times during Term B.

(2) The device is out-of-service for an aggregate of thirty (30) or more calendar days during Term A because of one or more nonconformities.

(b) For purposes of counting the days for which a device is out-of-service because of one or more nonconformities, an out-of-service period shall begin with and include the day which is the later of:

(1) The day the nonconformity first appears, or

(2) The business day prior to the day on which the consumer first reports the nonconformity to the manufacturer of the device or its authorized dealer.

(c) For purposes of counting the days for which a device is out-of-service because of one or more nonconformities, an out-of-service period shall end with and include, the day on which the device is returned after repair, and is then free of nonconformities, to the possession of the consumer, unless this return is made by 10:00 a.m. of that day, in which case the out-of-service period shall end with and include the previous day.

(d) In the event an out-of-service period has commenced during Term A, then for purposes of subsection (a)(2) of this section, Term A shall continue until the end of this out-of-service period.

History of Section.
(P.L. 1995, ch. 222, § 1.)



Chapter 6-45-5 - Replacement or refund for device.

§ 6-45-5 Replacement or refund for device.  (a) If, after a reasonable number of attempts to repair, a nonconformity develops in a new assistive technology device or demonstrator, the manufacturer shall carry out the requirement under subsections (a)(1) and (a)(2) of this section, at the sole option of the consumer upon his or her request for it:

(1) In the case of a sale, the manufacturer shall refund to the consumer and to any holder of a perfected security interest, as their interest may appear, the full purchase price plus any finance charge or sales tax paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use.

(ii) In the case of a lease, the manufacturer shall refund to the lessor and to any holder of a perfected security interest, as their interest may appear, the current value of the lease and refund to the consumer the amount that the consumer paid under the lease plus any collateral costs, less a reasonable allowance for use.

(2) The manufacturer shall provide a conforming replacement.

(b) To receive the refund described in subsection (a)(1) of this section or the replacement described in subsection (a)(2) of this section, the consumer shall offer to the manufacturer of the device or its authorized dealer to transfer possession of the device.

(2) The manufacturer shall make the refund required by this section within fourteen (14) calendar days after the offer described in this subsection.

(3) The manufacturer shall make the replacement required by this section within thirty (30) calendar days after the offer described in this subsection.

(4) If the replacement required by this section is not made within fourteen (14) calendar days after the offer described in this subsection, then the manufacturer shall provide the consumer a loaner for use until replacement is made.

(5) The manufacturer may require that, simultaneously with the manufacturer timely making the refund payment described in subsection (a)(1) of this section or the replacement described in subsection (a)(2) of this section, the consumer shall deliver possession of the original device to the manufacturer or its authorized dealer and sign any documents necessary to, or to provide reasonable evidence of, a transfer of title and possession of the device to any person as the manufacturer shall designate.

(6) The manufacturer may impose the requirements described in subsection (b)(5) of this section only if:

(i) The time and place of the mutual activities described in subsections (b)(2), (b)(3), and (b)(5) of this section are readily accessible to the consumer; and

(ii) The manufacturer provides the consumer a writing that is received no later than four (4) business days before the time of these mutual activities, and states in clear and understandable language the time and place of these mutual activities and the requirements allowed by subsection (b)(5) of this section that the consumer must meet at that time and place.

(c) A reasonable allowance for use shall be that amount obtained by multiplying the full purchase price (or in the case of a lease, the total amount for which the lease obligates the consumer) by a fraction, the denominator of which is the number of days in the useful life of the device and the numerator of which is the number of days after delivery of the device to the consumer and prior to the beginning of the first out-of-service period as defined in § 6-45-4(b).

(d) As used in subsection (c) of this section, the useful life of the device equals the greater of:

(1) Five (5) years, or

(2) Any other time that the consumer may prove to be the expected useful life of devices of the same kind.

(e) The current value of the lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the lessor's early termination costs and the value of the device at the lease expiration date, less the lessor's early termination savings.

(f) In the case of a manufacturer of an assistive technology device system of which one or more component products are not new, if the dealer gives the consumer, prior to his or her decision to enter into the sale or lease, a written statement specifying the component products that are not new, and containing the following statement: "You will not have replace-or-refund rights under the Assistive Technology Lemon Law for the component products listed on this sheet," then the manufacturer shall not have the duties and liabilities of a manufacturer under this section with respect to these component products, but only with respect to component products that are new and to the work performed by the manufacturer in creating the assistive technology device system.

History of Section.
(P.L. 1995, ch. 222, § 1.)



Chapter 6-45-6 - Nonconformity disclosure requirement.

§ 6-45-6 Nonconformity disclosure requirement.  (a) No assistive technology device returned by a consumer in this state or any other state by reason of problems with its performance, fitness, quality, or functioning may be sold or leased again in this state unless full written disclosure is made to any prospective buyer or lessor of any return, including the date, reasons for the return, and the history of attempts to repair.

(b) If a sale or lease is made of an assistive technology device in violation of subsection (a) of this section, a consumer who bought or took the lease of the device shall have the rights of a consumer of a new assistive technology device provided by § 6-45-5(a), without regard to whether there is a nonconformity or to whether there has been a reasonable number of attempts to repair, except that if the consumer chooses the refund option described in § 6-45-5(a)(1), there shall be no deduction from the full purchase price in calculating the refund under that paragraph. The rights described in this paragraph run against the person who last sold or transferred the device to any other person, whether or not a consumer, with knowledge of the previous return of the device, without providing the disclosure required by the preceding paragraph. These rights may be declared and exercised by the consumer at any time within two (2) years after he or she knows of the previous return and the person against whom the rights run.

History of Section.
(P.L. 1995, ch. 222, § 1.)



Chapter 6-45-7 - Remedies.

§ 6-45-7 Remedies.  (a) In addition to pursuing any other remedy, a consumer may bring an action to recover any damages caused by a violation of this chapter, plus taxable costs and reasonable attorneys' fees. For a violation of any of the obligations provided by § 6-45-5(a), whether relative to a refund as described in § 6-45-5(a)(1) or to a replacement as described in § 6-45-5(a)(2), the court shall award damages equal to the greater of:

(1) Actual damages; or

(2) The sum of:

(i) Two (2) times the amount obtained as:

(A) The amount that should have been refunded under § 6-45-5(a)(1), or that should have been refunded under § 6-45-5(a)(1) had the consumer chosen that option, minus

(B) The amount that was actually refunded, if any, minus

(C) The amount, if any, of the difference between the amounts described in clauses (A) and (B) that was attributable to a good faith dispute by the manufacturer as to:

(I) The amount of collateral costs, or

(II) The length of a useful life greater than five (5) years in calculating the reasonable allowance for use under §§ 6-45-5(c) and 6-45-5(d), and

(ii) The amount described in subparagraph (2)(i)(C) of this section.

(b) Actual damages caused by a violation of this chapter shall include collateral costs, beginning at the time of the violation, whether or not the consumer acquired the rights provided by § 6-45-5(a).

(c) The remedies of a buyer or lessee described in § 6A-2-715 or 6A-2.1-520, with respect to an assistive technology device, shall not be excluded or limited.

(d) The rights and remedies provided to the consumer by this chapter shall be in addition to those available under any other law.

(e) Any waiver by a consumer of rights under this chapter is void.

History of Section.
(P.L. 1995, ch. 222, § 1.)






Chapter 6-46 - Equipment Dealerships

Chapter 6-46-1 - Short title.

§ 6-46-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Equipment Dealership Act".

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-2 - Definitions.

§ 6-46-2 Definitions.  For the purposes of this chapter, the terms defined in this section have the following meanings:

(1) "Current net price" means the price listed in the supplier's price list or catalog in effect at the time the dealer agreement is terminated, less any applicable discounts allowed.

(2) "Dealer" means a person, corporation, or partnership primarily engaged in the business of retail sales of farm and utility tractors, forestry equipment, industrial or construction equipment, farm implements, farm machinery, yard and garden equipment, attachments, accessories, and repair parts. The term "dealer" shall not include a single line dealer primarily engaged in the retail sale and service of industrial, forestry, and construction equipment.

(3) "Dealer agreement" means a written or oral contract or agreement between a dealer and a wholesaler, manufacturer, or distributor by which the dealer is granted the right to sell or distribute goods or services or to use a trade name, trademark, service mark, logotype, or advertising or other commercial symbol.

(4) "Inventory" means farm, utility, forestry, industrial or construction equipment, implements, machinery, yard and garden equipment, attachments, or repair parts.

(5) "Net cost" means the price the dealer paid the supplier for the inventory, less all applicable discounts allowed, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location. In the event of termination of a dealer agreement by the supplier, "net cost" includes the reasonable cost of assembly and/or disassembly performed by a dealer.

(6) "Single line dealer" means a person, partnership or corporation who:

(i) Has purchased seventy-five percent (75%) or more of the dealer's total new product inventory from a single supplier; and

(ii) Who has a total annual average sales volume for the previous three (3) years in excess of twenty million dollars ($20,000,000) for the entire territory for which the dealer is responsible.

(7) "Supplier" means a wholesaler, manufacturer, or distributor of inventory who enters into a dealer agreement with a dealer.

(8) "Termination" of a dealer agreement means the cancellation, non-renewal or non-continuance of the agreement.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-3 - Notice of termination of dealer agreements.

§ 6-46-3 Notice of termination of dealer agreements.  (a) Notwithstanding any agreement to the contrary, prior to the termination of a dealer agreement, a supplier shall notify the dealer of the termination not less than one hundred twenty (120) days prior to the effective date of the termination. No supplier may terminate, cancel, or fail to renew a dealer agreement without cause. For purposes of this subsection "cause" means failure by an equipment dealer to comply with requirements imposed upon the equipment dealer by the dealer agreement, provided the requirements are not substantially different from those requirements imposed upon other similarly situated dealers in this state.

(b) The supplier may immediately terminate the agreement at any time upon the occurrence of any of the following events:

(1) The filing of a petition for bankruptcy or for receivership either by or against the dealer;

(2) The making by the dealer of an intentional and material misrepresentation as to the dealer's financial status;

(3) Any default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier;

(4) The commencement of voluntary or involuntary dissolution or liquidation of the dealer if the dealer is a partnership or corporation;

(5) A change in location of the dealer's principal place of business as provided in the agreement without the prior written approval of the supplier;

(6) Withdrawal of an individual proprietor, partner, major shareholder, or the involuntary termination of the manager of the dealership, or a substantial reduction in the interest of a partner or major shareholder without the prior written consent of the supplier.

(c) Unless there is an agreement to the contrary, a dealer who intends to terminate a dealer agreement with a supplier shall notify the supplier of that intent not less than one hundred twenty (120) days prior to the effective date of the termination.

(d) Notification required by either party under this section shall be in writing and shall be made by certified mail or by personal delivery and shall contain:

(1) A statement of intention to terminate the dealer agreement;

(2) A statement of the reasons for the termination; and

(3) The date on which the termination shall be effective.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-4 - Supplier's duty to repurchase inventory.

§ 6-46-4 Supplier's duty to repurchase inventory.  (a) Whenever a dealer enters into a dealer agreement under which the dealer agrees to maintain an inventory, and the agreement is terminated by either party as provided in this chapter, the supplier, upon written request of the dealer filed within thirty (30) days of the effective date of the termination, shall repurchase the dealer's inventory as provided in this chapter. There shall be no requirement for the supplier to repurchase inventory pursuant to this section if:

(1) The dealer has made an intentional and material misrepresentation as to the dealer's financial status;

(2) The dealer has defaulted under the chattel mortgage or other security agreement between the dealer and supplier; or

(3) The dealer has filed a voluntary petition in bankruptcy.

(b) Whenever a dealer enters into a dealer agreement in which the dealer agrees to maintain an inventory and the dealer or the majority stockholder of the dealer, if the dealer is a corporation, dies or becomes incompetent, the supplier shall, at the option of the heir, personal representative, or guardian of the dealer, or the person who succeeds to the stock of the majority stockholder, repurchase the inventory as if the agreement had been terminated. The heir, personal representative, guardian, or succeeding stockholder has six (6) months from the date of the death of the dealer or majority stockholder to exercise the option under this chapter.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-5 - Repurchase terms.

§ 6-46-5 Repurchase terms.  (a) Within ninety (90) days from the receipt of the written request of the dealer, a supplier under the duty to repurchase inventory pursuant to this chapter may examine any books or records of the dealer to verify the eligibility of any item for repurchase. Except as otherwise provided in this chapter, the supplier shall repurchase from the dealer all inventory, required signage, special tools, books, supplies, data processing equipment, and software previously purchased from the supplier or other qualified vendor in the possession of the dealer on the date of termination of the dealer agreement.

(b) The supplier shall pay the dealer:

(1) One hundred percent (100%) of the net cost of all new and undamaged and complete farm and utility tractors, forestry equipment, light industrial equipment, farm implements, farm machinery, or yard and garden equipment purchased within the past thirty six (36) months from the supplier, less a reasonable allowance for deterioration attributable to weather conditions at the dealer's location;

(2) Ninety percent (90%) of the current net prices of all new and undamaged repair parts;

(3) Eighty-five percent (85%) of the current net price of all new and undamaged superseded repair parts;

(4) Eighty-five percent (85%) of the latest available published net price of all new and undamaged non-current repair parts;

(5) Either the fair market value, or assume the lease responsibilities of any specific data processing hardware that the supplier required the equipment dealer to acquire or purchase to satisfy the reasonable requirements of the dealer agreement, including computer systems equipment required and approved by the supplier to communicate with the supplier;

(6) Repurchase at seventy-five percent (75%) of the net cost specialized repair tools, signage, books, and supplies previously purchased pursuant to requirements of the supplier and held by the equipment dealer on the date of termination. Specialized repair tools must be unique to the supplier product line and must be complete and in usable condition; and

(7) Repurchase, at average as-is value shown in current industry guides, dealer-owned rental fleet financed by the supplier or its finance subsidiary.

(c) The party that initiates the termination of the dealer agreement shall pay the cost of the return, handling, packing, and loading of this inventory.

(d) Payment to the dealer required under this section shall be made by the supplier not later than forty-five (45) days after receipt of the inventory by the supplier. A penalty shall be assessed in the amount of two percent (2%) per day of any outstanding balance over the required forty-five (45) days. The supplier shall be entitled to apply any payment required under this section to be made to the dealer, as a set-off against any amount owed by the dealer to the supplier.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-6 - Exceptions to repurchase requirement.

§ 6-46-6 Exceptions to repurchase requirement.  The provisions of this chapter shall not require the repurchase from a dealer of:

(1) A repair part with a limited storage life or otherwise subject to physical or structural deterioration including, but not limited to gaskets or batteries;

(2) A single repair part normally priced and sold in a set of two or more items;

(3) A repair part that, because of its condition, cannot be marketed as a new part without repackaging or reconditioning by the supplier or manufacturer;

(4) Any inventory that the dealer elects to retain;

(5) Any inventory ordered by the dealer after receipt of notice of termination of the dealer agreement by either the dealer or supplier;

(6) Any inventory that was acquired by the dealer from a source other than the supplier.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-7 - Transfer of business.

§ 6-46-7 Transfer of business.  (a) No supplier shall unreasonably withhold or delay consent to any transfer of the dealer's business or transfer of the stock or other interest in the dealership, whenever the dealer to be substituted meets the material and reasonable business and financial requirements of the supplier. Should a supplier determine that a proposed transferee does not meet these requirements, it shall give the dealer written notice stating the specific reasons for withholding consent. No prospective transferee may be disqualified to be a dealer because it is a publicly held corporation. A supplier shall have ninety (90) days to consider a dealer's request to make a transfer under this subsection.

(b) No supplier shall unreasonably withhold consent to the transfer of the dealer's business to a member or members of the family of the dealer or the principal owner of the dealership, if the family member meets the reasonable business ability, business experience, and character standards of the supplier, and if the transferee can demonstrate that the dealership will be adequately capitalized. Should a supplier determine that the designated family member does not meet those requirements, the supplier shall provide the dealer with written notice of the supplier's objection and specific reasons for withholding its consent. As used in this subsection, "family" means and includes the spouse, parent, siblings, children, stepchildren, and lineal descendants, including those by adoption of the dealer or principal owner of the dealership.

(c) In any dispute as to whether a supplier has denied consent in violation of this section, the supplier shall have the burden of proving a substantial and reasonable justification for the denial of consent.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-8 - Uniform commercial practice.

§ 6-46-8 Uniform commercial practice.  Nothing contained in this chapter may be construed to release or terminate a perfected security interest of the supplier in the inventory of the dealer.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-9 - Warranty obligations.

§ 6-46-9 Warranty obligations.  Whenever a supplier and a dealer enter into an agreement providing consumer warranties, the supplier shall pay any warranty claim made for warranty parts and service within thirty (30) days after its receipt and approval. The supplier shall approve or disapprove a warranty claim within thirty (30) days after its receipt. If a claim is not specifically disapproved in writing within thirty (30) days after its receipt, it shall be deemed to be approved and payment shall be made by the supplier within thirty (30) days.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-10 - Remedies.

§ 6-46-10 Remedies.  Nothing contained in this section shall bar the right of an agreement to provide for binding arbitration of disputes. Any arbitration shall be consistent with the provisions of this chapter and other appropriate state law. The place of any arbitration shall be in the city or county in which the dealer maintains the dealer's principal place of business in this state.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-11 - Waiver of chapter void.

§ 6-46-11 Waiver of chapter void.  (a) The provisions of this chapter shall be deemed to be incorporated in every agreement and shall supersede and control all other provisions of the agreement. No supplier may require any dealer to waive compliance with any provision of this chapter. Any contract or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance.

(b) Nothing in this chapter may be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties.

History of Section.
(P.L. 1998, ch. 408, § 1.)



Chapter 6-46-12 - Obligation of successors in interest.

§ 6-46-12 Obligation of successors in interest.  The obligation of any supplier or dealer is applied to and made an obligation of any successor in interest or assignee of the supplier or dealer. A successor in interest includes, but is not limited to, any purchaser of the assets or stock, and surviving entity resulting from merger or liquidation, any receiver or any trustee of the original supplier or dealer.

History of Section.
(P.L. 1998, ch. 408, § 1.)






Chapter 6-47 - Internet Access and Advertising by Facsimile

Chapter 6-47-1 - Advertising by fax.

§ 6-47-1 Advertising by fax.  (a) No person or entity conducting business in the state of Rhode Island shall transmit by facsimile (fax) or cause to be faxed documents consisting of unsolicited advertising material for the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit unless:

(1) In the case of a fax, that person or entity must establish a toll-free telephone number that a recipient of the unsolicited faxed documents may call to notify the sender not to fax the recipient any further unsolicited documents.

(2) In the case of faxed material, the statement shall be in at least nine (9) point type. The statement shall be the first text in the body of the message and shall be of the same size as the majority of the text of the message.

(b) Upon notification by a recipient of his or her request not to receive any further unsolicited fax, no person or entity conducting business in the state of Rhode Island shall fax or cause to be faxed any unsolicited documents to that recipient.

(c) As used in this chapter, "unsolicited fax" means any document or documents consisting of advertising material for the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit that meet both of the following requirements:

(1) The documents are addressed to a recipient with whom the initiator does not have an existing business or personal relationship.

(2) The documents are not sent at the request of, or with the express consent of, the recipient.

(d) As used in this chapter, "fax" or "caused to be faxed" does not include or refer to the transmission of any documents by a telecommunications utility or Internet service provider to the extent that the telecommunications utility or Internet service provider merely carries that transmission over its network.

(e) The recipient of an unsolicited fax, transmitted in violation of subsection (b) of this section, may bring a civil action in superior court against the person or entity that transmitted the unsolicited fax or caused it to be transmitted in violation of subsection (b). Any transmission of an unsolicited fax in violation of subsection (b) shall be considered a violation of chapter 6-13.1, known as the Deceptive Trade Practices Act, and may subject the person or entity that transmitted, or caused to be transmitted, the unsolicited fax to prosecution by the attorney general pursuant to chapter 6-13.1. In any such action by either the recipient of such unsolicited fax or the attorney general on behalf of the recipient or recipients, damages may be awarded in the amount of five hundred dollars ($500) for each violation, not to exceed a total of fifty thousand dollars ($50,000). The attorney general may, in such circumstances as he or she may deem appropriate, aggregate multiple claims against a person or entity alleged to have committed multiple violations of this section, and maintain a class action on behalf of all recipients of the unsolicited faxes. In any action brought under this section, the court may award, in addition to the relief provided in this section, reasonable attorneys' fees and costs.

History of Section.
(P.L. 1999, ch. 479, § 1; P.L. 2007, ch. 425, § 1.)



Chapter 6-47-2 - Unsolicited electronic mail.

§ 6-47-2 Unsolicited electronic mail.  (a) No person or entity may initiate the transmission of a commercial electronic mail message from a computer located in Rhode Island or to an electronic mail address that the sender knows, or has reason to know, is held by a Rhode Island resident unless that person or entity establishes a toll-free telephone number or valid sender operated return e-mail address that the recipient of the unsolicited documents may call or e-mail to notify the sender not to e-mail any further unsolicited documents.

(b) All unsolicited commercial electronic messages subject to this section shall include a statement informing the recipient of the toll-free telephone number that the recipient may call, or a valid return address to which the recipient may write or e-mail, as the case may be, notifying the sender not to e-mail the recipient any further unsolicited commercial electronic mail messages to the e-mail address or addresses specified by the recipient.

(c) Upon notification by a recipient of his or her request not to receive any further unsolicited commercial electronic mail messages, no person or entity subject to subsection (a) shall e-mail or cause to be e-mailed any unsolicited documents to that recipient.

(d) No person or entity may initiate the transmission of a commercial electronic mail message from a computer located in Rhode Island or to an electronic mail address that the sender knows, or has reason to know, is held by a Rhode Island resident that fraudulently uses a third party's internet domain name without permission of the third party, or otherwise fraudulently misrepresents any information in identifying the point of origin or the transmission path of a commercial electronic mail message.

(e) As used in this section, "commercial electronic messages" means any e-mailed document or documents consisting of commercial advertising material, the principal purpose of which is to promote the for-profit sale or lease of goods or services to the recipient and which meet both of the following requirements:

(1) The documents are addressed to a recipient with whom the initiator does not have an existing business or personal relationship.

(2) The documents are not sent at the request of, or with the express consent of, the recipient.

(f) As used in this section, "e-mail" or "caused to be e-mailed" does not include or refer to the transmission of any documents by a telecommunications utility or Internet service provider to the extent that the telecommunications utility or Internet service provider merely carries that transmission over its network.

(g) For purposes of this section, a person or entity has reason to know that the intended recipient of a commercial electronic mail message is a Rhode Island resident if the recipient has requested of the sender not to receive any further unsolicited commercial electronic messages.

(h) Any person or entity who violates the provisions of this chapter shall be liable for damages to the recipient of an unsolicited commercial electronic mail message in the amount of one hundred dollars ($100) for each such violation. In addition, the recipient may recover reasonable attorney's fees and costs.

History of Section.
(P.L. 1999, ch. 479, § 1.)



Chapter 6-47-3 - Severability.

§ 6-47-3 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, this invalidity shall not affect other provisions or applications of this chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1999, ch. 479, § 1.)






Chapter 6-48 - Consumer Empowerment and Identity Theft Prevention Act of 2006

Chapter 6-48-1 - Short title.

§ 6-48-1 Short title.  This chapter may be cited as "The Consumer Empowerment and Identity Theft Prevention Act of 2006".

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-2 - Purpose.

§ 6-48-2 Purpose.  This act establishes the right of consumers to protect themselves from identity theft or fraud by conferring upon them the right to voluntarily place a security freeze on their credit report.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-3 - Legislative findings.

§ 6-48-3 Legislative findings.  The general assembly finds and declares that:

(a) Identity theft is a growing menace for consumers in the new economy, as vast quantities of sensitive, personal information has become vulnerable to criminal interception and misuse;

(b) Identity theft has become a major law enforcement challenge;

(c) An integral part of many identity thefts involves the interception of personal financial data, the fraudulent acquisition of credit cards or other financial products in another person's name;

(d) Identity theft is an act that violates the privacy of our citizens, ruins their good names and may subject them to restricted access to credit, diminished employment opportunities, and months or years of effort to repair damage to credit histories;

(e) Social security numbers are frequently used as identification numbers in many computer files, giving access to information an individual may want kept private, making it [is] wise to limit access to an individual's social security number whenever possible; and

(f) It is therefore a valid public purpose for the Rhode Island general assembly to ensure that the private financial information and social security numbers of the citizens of the state of Rhode Island are less accessible, in order to mitigate the potential for more identity theft to occur.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-4 - Definitions.

§ 6-48-4 Definitions.  As used in this chapter:

(a) "Person" means any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

(b) "Consumer" means an individual who is also a resident of this state.

(c) "Consumer reporting agency" has the meaning ascribed to it in 15 U.S.C. § 1681(a)(f).

(d) "Consumer report" has the meaning ascribed to it in 15 U.S.C. § 1681(a)(d).

(e) "Credit card" has the same meaning as in § 103 of 15 U.S.C. § 1601 et. seq. (The Truth in Lending Act.)

(f) "Debit card" means any card or device issued by a financial institution to a consumer for use in initiating an electronic fund transfer from the account holding assets of the consumer at such financial institution, for the purpose of transferring money between accounts or obtaining money, property, labor, or services.

(g) "Proper identification" means proper identification as defined in 15 U.S.C. § 1681h(a)(1).

(h) "Security freeze" means a notice placed in a consumer's credit report at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing the consumer's credit report or score related to the extension of credit.

(i) "Reviewing the account" or "account review" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-5 - Security freeze  Timing, covered entities, cost.

§ 6-48-5 Security freeze  Timing, covered entities, cost.  (a) A consumer may elect to place a "security freeze" on his or her credit report by making a request by certified mail to a consumer reporting agency at an address designated by the consumer reporting agency to receive such requests.

(b) A consumer reporting agency shall place a security freeze on a consumer's credit report no later than five (5) business days after receiving from the consumer:

(1) A written request as described in subsection (a);

(2) Proper identification; and

(3) Payment of a fee, if applicable.

(c) The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within ten (10) business days of placing the freeze and at the same time shall provide the consumer with a unique personal identification number, password or similar device to be used by the consumer when providing authorization for the release of his or her credit for a specific period of time, or when permanently removing the freeze.

(d) If the consumer wishes to allow his or her credit report to be accessed for a specific period of time while a freeze is in place, he or she shall contact the consumer reporting agency, using a point of contact designated by the consumer reporting agency request that the freeze be temporarily lifted, and provide the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (c) of this section;

(3) The proper information regarding the time period for which the report shall be available to users of the credit report; and

(4) A fee if applicable.

(e) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report pursuant to subsection (d) of this section shall comply with the request no later than three (3) business days after receiving the request.

(f) A consumer reporting agency may develop procedures involving the use of telephone, fax, or, upon the consent of the consumer in the manner required by the Electronic Signatures in Global and National Commerce Act hereinafter referred to as ("E-Sign") for legally required notices, by the Internet, e-mail, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a credit report pursuant to subsection (d) of this section in an expedited manner.

(g) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

(1) Upon consumer request, pursuant to subsection (d) or (j) of this section; and

(2) If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this paragraph, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.

(h) If a third-party requests access to a consumer credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow his or her credit report to be accessed, then the third-party may treat the application as incomplete.

(i) A security freeze shall remain in place until the consumer requests using a point of contact designated by the consumer reporting agency, that the security freeze be removed. A consumer reporting agency shall remove a security freeze within three (3) business days of receiving a request for removal from the consumer, who provides all of the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (c) of this section; and

(3) A fee, if applicable.

(j) A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze.

(k) A consumer reporting agency may not suggest or otherwise state or imply to a third- party that the consumer's security freeze reflects a negative credit score, history, report or rating.

(l) The provisions of this section do not apply to the use of a consumer credit report by any of the following:

(1) A person, or the person's subsidiary, affiliate, agent, or assignee with which the consumer has or, prior to assignment, had an account, contract or debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or debt;

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection (d) of this section for purposes of facilitating the extension of credit or other permissible use;

(3) Any person acting pursuant to a court order, warrant, or subpoena;

(4) A state or local agency which administers a program for establishing and enforcing child support obligations;

(5) The department of health or its agents or assigns acting to investigate fraud;

(6) The attorney general or its agents or assigns acting to investigate fraud;

(7) The division of taxation or its agents or assigns acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities;

(8) The use of a credit report by a person for purposes of prescreening as defined by the federal Fair Credit Reporting Act (15 U.S.C. § 1681 et. seq.);

(9) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(10) Any person or entity for the purpose of providing a consumer with a copy of his or her credit report upon the consumer's request; and

(11) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.

(m) A consumer may be charged a fee of no more than ten dollars ($10.00) for any security freeze services, including, but not limited to, the placement, temporary lifting and permanent removal of a security freeze. The consumer may not be charged for a one-time reissue of a new personal identification number; provided, however, the consumer may be charged not more than five dollars ($5.00) for subsequent instances of loss of the personal identification number. However, a consumer reporting agency may not charge any fee to a victim of identity theft who has submitted a copy of an incident report from or a complaint to a law enforcement agency, or to a consumer who is of sixty-five (65) years of age or older.

Entities not required to place a security freeze.

(a) The following entities are not required to place a security freeze on a credit report:

(1) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer credit reporting agencies, and does not maintain a permanent data base of credit information from which new consumer credit report are produced. However, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency.

(2) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(3) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(4) Any database or file which consists of any information adverse to the interests of the consumer, including, but not limited to, criminal record information, personal loss history information, information used for fraud prevention or detection, tenant screening, and employment screening.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-6 - Notice of rights.

§ 6-48-6 Notice of rights.  At any time that a consumer is required to receive a summary of rights required under section 609 of the federal Fair Credit Reporting Act, (15 U.S.C. § 1681 et. seq.) the following notice shall be included:

Consumers have the right to obtain a security freeze

You may obtain a security freeze on your credit report to protect your privacy and ensure that credit is not granted in your name without your knowledge. You have a right to place a "security freeze" on your credit report pursuant to the R.I.G.L. chapter 6-48 to the Identity Theft Prevention Act of 2006.

The security freeze will prohibit a consumer reporting agency from releasing any information in your credit report without your express authorization or approval.

The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. When you place a security freeze on your credit report, within five (5) business days you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or to temporarily authorize the release of your credit report for a specific period of time after the freeze is in place. To provide that authorization, you must contact the consumer reporting agency and provide all of the following:

(1) The unique personal identification number or password provided by the consumer reporting agency.

(2) Proper identification to verify your identity.

(3) The proper information regarding the period of time for which the report shall be available to users of the credit report.

A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report shall comply with the request no later than three (3) business days after receiving the request.

A security freeze does not apply to circumstances where you have an existing account relationship and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of an account review, collection, fraud control or similar activities.

If you are actively seeking a new credit, loan, utility, telephone, or insurance account, you should understand that the procedures involved in lifting a security freeze may slow your own applications for credit. You should plan ahead and lift a freeze  either completely if you are shopping around, or specifically for a certain creditor  with enough advance notice before you apply for new credit for the lifting to take effect.

You have a right to bring a civil action against someone who violates your rights under the credit reporting laws. The action can be brought against a consumer reporting agency or a user of your credit report.

Unless you are sixty-five (65) years of age or older, or you are a victim of identity theft with an incident report or complaint from a law enforcement agency, a consumer reporting agency has the right to charge you up to ten dollars ($10.00) to place a freeze on your credit report, up to ten dollars ($10.00) to temporarily lift a freeze on your credit report, depending on the circumstances, and up to ten dollars ($10.00) to remove a freeze from your credit report. If you are sixty-five (65) years of age or older or are a victim or [of] identity theft with a valid incident report or complaint, you may not be charged a fee by a consumer reporting agency for placing, temporarily lifting, or removing a freeze.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-7 - Violations; Penalties.

§ 6-48-7 Violations; Penalties.  (a) Any person who willfully fails to comply with any requirement imposed under this chapter with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer as a result of the failure or damages of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000); or

(2) Such amount of punitive damages as the court allows; and

(3) In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

(b) Any person who obtains a consumer report, requests a security freeze, requests the temporary lift of a freeze, or the removal of a security freeze from a consumer reporting agency under false pretenses or in an attempt to violate federal or state law shall be liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or one thousand dollars ($1,000), whichever is greater.

(c) Any person who is negligent in failing to comply with any requirement imposed under this chapter with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer as a result of the failure and;

(2) In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

(d) Upon a finding by the court that an unsuccessful pleading, motion, or other paper filed in connection with an action under this chapter was filed in bad faith or for the purposes of harassment, the court shall award to the prevailing party attorneys' fees reasonable in relation to the work expended in responding to the pleading, motion, or other paper.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)



Chapter 6-48-8 - Social security number protection  Effective January 1, 2008.

§ 6-48-8 Social security number protection  Effective January 1, 2008.  (a) Except as provided in subsection (c) of this section a person or entity, including a state or local agency, may not do any of the following:

(1) Intentionally communicate or otherwise make available to the general public all or part of an individual's social security number;

(2) Print all or part of an individual's social security number on any card required for the individual to access products or services provided by the person or entity;

(3) Require an individual to transmit all or part of his or her social security number over the Internet, unless the connection is secure or the social security number is encrypted;

(4) Require an individual to use all or part of his or her social security number to access an Internet Website, unless a password or unique personal identification number or other authentication device is also required to access the Internet Website; and

(5) Print all or part of an individual's social security number on any materials that are mailed to the individual, unless state or federal law requires the social security number to be on the document to be mailed.

Notwithstanding this paragraph, social security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process, or to establish, amend or terminate an account, contract or policy, or to confirm the accuracy of the social security number. A social security number that is permitted to be mailed under this section may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened.

(b) The provisions of this section do not apply to documents that are recorded or required to be open to the public pursuant to the Rhode Island general laws chapter 42-46. This section does not apply to records that are by statute or case law required to be made available to the public by entities provided for in the Rhode Island Constitution.

(c) This section does not prevent the collection, use, or release of a social security number as required by state or federal law or the use of a social security number for internal verification or administrative purposes.

(d) The penalties for violating this section shall be:

(1) Any person who violates this section is responsible for the payment of a civil fine of not more than three thousand dollars ($3,000).

(2) A person who knowingly violates this section is guilty of a misdemeanor punishable by imprisonment for not more than thirty (30) days, or a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1; P.L. 2011, ch. 57, § 2; P.L. 2011, ch. 69, § 2.)



Chapter 6-48-9 - Severability.

§ 6-48-9 Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2006, ch. 226, § 1; P.L. 2006, ch. 270, § 1.)






Chapter 6-49 - Electronic Mail Fraud

Chapter 6-49-1 - Short title.

§ 6-49-1 Short title.  This chapter shall be known and may be cited as the "Electronic Mail Fraud Regulatory Act."

History of Section.
(P.L. 2006, ch. 628, § 1.)



Chapter 6-49-2 - Legislative findings.

§ 6-49-2 Legislative findings.  It is hereby found and declared as follows:

Consumers are bombarded with electronic communications, often times in a fraudulent attempt to solicit personal and private information. In the interest of protecting the citizens of Rhode Island, it is imperative that the general assembly establish safeguards against such practices. Notwithstanding any provision of the general or public law, rule or regulation, the general assembly shall establish regulations pertaining to the prevention of electronic mail fraud.

History of Section.
(P.L. 2006, ch. 628, § 1.)



Chapter 6-49-3 - Definitions.

§ 6-49-3 Definitions.  For the purpose of this chapter, the following words and phrases shall have the following meanings:

(1) "Assist the transmission" means actions taken by a person to provide substantial assistance or support which enables any person to formulate, compose, send, originate, initiate or transmit a commercial electronic mail message or a commercial electronic text message when the person providing the assistance knows that the initiator of the commercial electronic mail message or the commercial electronic text message is engaged, or intends to engage, in any practice that violates the consumer protection act.

(2) "Commercial electronic mail message" means an electronic mail message sent for the purpose of promoting real property, goods or services for sale or lease. It does not mean an electronic mail message to which an interactive computer service provider has attached an advertisement in exchange for free use of an electronic mail account, when the sender has agreed to such an arrangement.

(3) "Commercial electronic text message" means an electronic text message sent to promote real property, goods or services for sale or lease.

(4) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.

(5) "Electronic mail message" means an electronic message sent to an electronic mail address and a reference to an internet domain, whether or not displayed, to which an electronic mail message can be sent or delivered.

(6) "Electronic text message" means a text message sent to a cellular telephone or pager equipped with short message service or any similar capability, whether the message is initiated as a short message service message or as an electronic mail message.

(7) "Initiate the transmission" refers to the action by the original sender of an electronic mail message or an electronic text message, not to the action by any intervening interactive computer service or wireless network that may handle or retransmit the message, unless such intervening interactive computer service assists in the transmission of an electronic mail message when it knows that the person initiating the transmission is engaged, or intends to engage, in any act or practice that violates the consumer protection act.

(8) "Interactive computer service" means any information service, system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the internet and such systems operated or services offered by libraries or educational institutions.

(9) "Internet" means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected world wide network of networks that employ the transmission control protocol/internet protocol or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio.

(10) "Internet domain name" refers to globally unique, hierarchical reference to an Internet host or service, assigned through centralized internet naming authorities, comprising a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy.

(11) "Person" means a person, corporation, partnership or association.

(12) "Personally identifying information" means an individual's: (a) social security number; (b) driver's license number; (c) bank account number; (d) credit or debit card number; (e) personal identification number; (f) automated or electronic signature; (g) unique biometric data; (h) account passwords; or (i) any other piece of information that can be used to access an individual's financial accounts or to obtain goods or services.

(13) "Web page" means a location, with respect to the world wide web, that has a single uniform resource locator or other single location with respect to the Internet.

History of Section.
(P.L. 2006, ch. 628, § 1.)



Chapter 6-49-4 - Prohibited activity.

§ 6-49-4 Prohibited activity.  No person may solicit, request or take any action to induce another person to provide personally identifying information by means of a web page, electronic mail message or otherwise using the Internet in a manner as previously defined in § 6-49-3, by representing oneself, either directly or by implication, to be a business or individual, without the authority or approval of such business or individual. No person may conspire with another person to engage in any act that violates the provisions of this chapter.

History of Section.
(P.L. 2006, ch. 628, § 1.)



Chapter 6-49-5 - Damages.

§ 6-49-5 Damages.  (a) Damages to a consumer resulting from the practices prohibited by this chapter are up to five hundred dollars ($500) per violation, or actual damages, whichever is greater.

(b) A person engaged in the business of providing internet access service to the public, an owner of a web page, or trademark owner who is adversely affected by reason of a violation of this chapter, may bring an action against a person who violates this chapter to:

(1) Enjoin further violations of this chapter; and

(2) Recover the greater of actual damages or five thousand dollars ($5,000) per violation of this chapter.

(c) The court may increase the damages up to three (3) times the damages allowed by this section if the defendant has engaged in a pattern and practice of violating this chapter. The court may award costs and reasonable attorneys' fees to a prevailing party.

History of Section.
(P.L. 2006, ch. 628, § 1.)



Chapter 6-49-6 - Severability.

§ 6-49-6 Severability.  If any of the provisions of this chapter, or the application of any provision to any person or circumstance, shall be held invalid, the remainder of this chapter, or the application of the provisions to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 2006, ch. 628, § 1.)






Chapter 6-50 - The Rhode Island Fair Dealership Act

Chapter 6-50-1 - Short title.

§ 6-50-1 Short title.  This chapter shall be known as the "Rhode Island Fair Dealership Act."

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1.)



Chapter 6-50-2 - Definitions.

§ 6-50-2 Definitions.  In this chapter:

(1) "Community of interest" means a continuing financial interest between the grantor and the grantee in either the operation of the dealership business or the marketing of such goods or services;

(2) "Dealer" means a person who is a grantee of a dealership situated in this state;

(3) "Dealership" means any of the following:

(i) A contract or agreement, either expressed or implied, whether oral or written, between two (2) or more persons, by which a person is granted the right to sell or distribute goods or services, or use a trade name, trademark, service mark, logotype, advertising or other commercial symbol, in which there is a community of interest in the business of offering, selling or distributing goods or services at wholesale, retail, by lease, agreement or otherwise.

(4) "Good cause" means for the purposes of this act, good cause for terminating, canceling or nonrenewal shall include, but not be limited to, failure by the dealer to comply with the reasonable requirements imposed by the grantor or any of the reasons listed in subdivisions 6-50-4(a)(1)  (a)(6).

(5) "Grantor" means a person who grants a dealership;

(6) "Person" means a natural person, partnership, joint venture, corporation or other entity.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)



Chapter 6-50-3 - Purposes; rules of construction; variation by contract.

§ 6-50-3 Purposes; rules of construction; variation by contract.  (a) This chapter shall be liberally construed and applied to promote its underlying remedial purposes and policies.

(b) The underlying purposes and policies of this chapter are:

(1) To promote the compelling interest of the public in fair business relations between dealers and grantors, and in the continuation of dealerships on a fair basis;

(2) To protect dealers against unfair treatment by grantors;

(3) To provide dealers with rights and remedies in addition to those existing by contract or common law;

(4) To govern dealerships, including any renewals or amendments, to the full extent consistent with the constitutions of this state and the United States.

(c) The effect of this chapter may not be varied by contract or agreement. Any contract or agreement purporting to do so is void and unenforceable to that extent only.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)



Chapter 6-50-4 - Notice of termination or change in dealership.

§ 6-50-4 Notice of termination or change in dealership.  (a) Notwithstanding the terms, provisions, or conditions of any agreement to the contrary, a grantor shall provide a dealer sixty (60) days prior written notice of termination, cancellation, or nonrenewal. The notice shall state all the reasons for termination, cancellation, or nonrenewal and shall provide that the dealer has thirty (30) days in which to cure any claimed deficiency; provided that a dealer has a right to cure three (3) times in any twelve (12) month period during the period of the dealership agreement. The sixty (60) day notice provisions of this section shall not apply and the termination, cancellation or nonrenewal may be made effective immediately upon written notice, if the reason for termination, cancellation or nonrenewal is in the event the dealer: (1) voluntarily abandons the dealership relationship; (2) is convicted of a felony offense related to the business conducted pursuant to the dealership; (3) engages in any substantial act which tends to materially impair the goodwill of the grantor's trade name, trademark, service mark, logotype or other commercial symbol; (4) makes a material misrepresentation of fact to the grantor relating to the dealership; (5) attempts to transfer the dealership (or a portion thereof) without authorization of the grantor; or (6) is insolvent, files or suffers to be filed against it any voluntary or involuntary bankruptcy petition, or makes an assignment for the benefit of creditors or similar disposition of assets of the dealer business.

(b) If the reason for termination, cancellation, or nonrenewal is nonpayment of sums due under the dealership, the dealers shall be entitled to written notice of such default, and shall have ten (10) days in which to cure such default from the date of such notice. A dealer has the right to cure three (3) times in any twelve (12) month period during the period of the dealership agreement.

(c) If the reason for termination, cancellation or nonrenewal is for violation of any law, regulation or standard relating to public health or safety the dealer shall be entitled to immediate written notice and shall have twenty-four (24) hours to cure such violation.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)



Chapter 6-50-5 - Repurchase of inventories.

§ 6-50-5 Repurchase of inventories.  If a dealership is terminated by the grantor, the grantor, at the option of the dealer, shall repurchase all inventories sold by the grantor to the dealer for resale under the dealership agreement at the fair wholesale market value. This section applies only to merchandise with a name, trademark, label or other mark on it which identifies the grantor.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1.)



Chapter 6-50-6 - Application to arbitration agreements.

§ 6-50-6 Application to arbitration agreements.  This chapter shall not apply to provisions for the binding arbitration of disputes contained in a dealership agreement, if the criteria for determining whether good cause existed for a termination, cancellation, or nonrenewal, and the relief provided is no less than that provided for in this chapter.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)



Chapter 6-50-7 - Action for damages and injunctive relief.

§ 6-50-7 Action for damages and injunctive relief.  If any grantor violates this chapter, a dealer may bring an action against such grantor in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the grantor's violation, together with the actual costs of the action, including reasonable actual attorneys' fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, or nonrenewal.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)



Chapter 6-50-8 - Temporary injunctions.

§ 6-50-8 Temporary injunctions.  In any action brought by a dealer against a grantor under this chapter, any violation of this chapter by the grantor is deemed an irreparable injury to the dealer in determining if temporary injunctions should issue.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1.)



Chapter 6-50-9 - Nonapplicability.

§ 6-50-9 Nonapplicability.  This chapter shall not apply to malt beverage dealerships, motor vehicle dealerships, insurance agency relationships, any relationship relating to the sale or administration of insurance or any similar contract with an entity organized under Chapters 19 or 20 of Title 27, fuel distribution dealerships, and door to door sales dealerships.

History of Section.
(P.L. 2007, ch. 28, § 1; P.L. 2007, ch. 36, § 1; P.L. 2008, ch. 347, § 1; P.L. 2008, ch. 373, § 1.)






Chapter 6-51 - The Rhode Island Automobile Repossession Act

Chapter 6-51-1 - Legislative findings.

§ 6-51-1 Legislative findings.  The general assembly finds and declares that:

(a) Rhode Island consumers who have purchased, through an extension of credit, or leased an automobile may fall behind on payments during difficult economic or emotional times and should be allowed to cure a default on the loan or lease within the time provided under this chapter.

(b) If the consumer is unable to cure such a default and the lessor or secured party repossesses the automobile, the repossession cannot take place on the property owned or rented by the consumer without their consent except as provided by this chapter or by judicial action. In the event of repossession a consumer is allowed to redeem the automobile within the time provided by this chapter.

(c) The lessor or secured party who holds title to the automobile shall be allowed to dispose of the automobile after repossession in order to recover the fair market value of the vehicle and expenses from the repossession according to the provisions of this chapter and any other applicable laws of this state.

History of Section.
(P.L. 2007, ch. 296, § 1; P.L. 2008, ch. 115, § 1; P.L. 2008, ch. 217, § 1.)



Chapter 6-51-2 - Definitions.

§ 6-51-2 Definitions.  For purposes of this chapter:

(a) "Automobile" means any self-propelled, motored device in, upon or by which any person is, or may be, transported or drawn upon a highway and is used or brought for use primarily for personal, family or household purposes and shall include:

(1) An automobile as defined by subsection 31-1-3(d);

(2) A motorcycle as defined by subsection 31-1-3(j);

(3) A suburban vehicle as defined by subsection 31-1-3(u).

(b) "Automobile lease agreement" means the bargain, with respect to the lease, of the lessor and the consumer in fact as found in their language and the term includes a sublease agreement.

(c) "Automobile loan agreement" means a transaction that creates or provides for a security interest in an automobile in which: (i) an individual incurs an obligation primarily for personal, family, or household purposes; (ii) a security interest secures the obligation; and (iii) the automobile is held or acquired primarily for personal, family, or household purposes.

(d) "Consumer" means any natural person: (1) in an automobile lease agreement who acquires, applies for, or is offered the right to possession and use of goods under an automobile lease and includes a legal representative of, fiduciary for, or successor in interest to, an individual who is a lessee, but does not include a guarantor on a consumer lease; or (2) in an automobile loan agreement with respect to an obligation secured by a security interest in the automobile: (i) owes payment or other performance of the obligation; (ii) has provided property other than the collateral to secure payment or other performance of the obligation; or (iii) is otherwise accountable in whole or part for payment or other performance of the obligation and the term does not include issuers or nominated persons under a letter of credit.

(e) "Lessor" means a person or business who transfers the right to possession and use of an automobile under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(f) "Secured party" means a person or business that holds a security interest arising under an automobile loan agreement.

History of Section.
(P.L. 2007, ch. 296, § 1.)



Chapter 6-51-3 - Default, notice, right to cure, reinstatement.

§ 6-51-3 Default, notice, right to cure, reinstatement.  (a) The default provisions of a consumer automobile lease or automobile loan agreement are enforceable only to the extent that:

(1) The consumer does not make one or more payments required by the lease or loan agreement; or

(2) The lessor or secured party establishes that the prospect of payment, performance or realization of the lessor's or secured party's interest in the automobile is significantly impaired.

(b) After a default under an automobile lease or loan agreement by the consumer the lessor or secured party may not accelerate, take judicial action to collect, or repossess the automobile until the lessor or secured party gives the consumer the notice required by this section and the consumer does not cure the default in the time allowed under this section. A lessor or secured party may initiate a procedure to cure by sending to the consumer, at any time after the consumer has been in default for ten (10) days, a notice of the right to cure the default. Said notice shall be delivered via certified mail, return receipt requested, or via first class mail, at the consumer's address last known to the lessor or secured party. The time when notice is given shall be deemed to be upon actual delivery of the notice to the consumer or three (3) business days following the mailing of the notice to the consumer at the consumer's address last known to the lessor or secured party.

(c) The notice shall be in writing and shall conspicuously state the rights of the consumer upon default in substantially the following form:

The heading shall read: "Rights of Defaulting consumer under Rhode Island General Laws." The body of the notice shall read: "You may cure your default in (describe automobile lease or loan agreement in a manner enabling the consumer to identify it) by paying to (name and address of lessor or secured party) (amount due) before (date which is at least twenty-one (21) days after notice is delivered). If you pay this amount within the time allowed you are no longer in default and may continue with the automobile (lease or loan) agreement as though no default has occurred.

If you do not cure your default by the date stated above, the lessor or secured party may sue you to obtain a judgment for the amount of the debt and may take possession of the automobile.

If the lessor or secured party takes possession of the automobile, you may get it back by paying the full amount of your debt plus any reasonable expenses incurred by the lessor or secured party if you make the required payment within twenty (20) days after the lessor or secured party takes possession.

If (the secured party) sells the vehicle repossessed from the consumer for an amount exceeding the amount outstanding on the automobile (loan) agreement including reasonable expenses related to judicial action and or repossession, the excess funds shall be returned promptly to the defaulting consumer.

You have the right to cure a default only once in any twelve (12) month period during the period of the automobile (lease or loan) agreement. If you default again within the next twelve (12) months in making your payments, we may exercise our rights without sending you another right to cure notice. If you have questions, telephone (name of lessor or secured party) at (phone number)."

(d) Within the period for cure stated in the notice under this section, the consumer may cure the default by tendering the amount of all unpaid sums due at the time of tender, including any unpaid delinquency or default charges, but without additional security deposit or prepayment of period payments not yet due. Cure restores the rights of the lessor or secured party and consumer under the automobile loan or lease agreement as if the default had not occurred.

(e) A consumer has the right to cure only once in any twelve (12) month period during the period of the automobile lease or loan agreement.

History of Section.
(P.L. 2007, ch. 296, § 1; P.L. 2008, ch. 115, § 1; P.L. 2008, ch. 217, § 1; P.L. 2009, ch. 310, § 2.)



Chapter 6-51-4 - Repossession of automobile as a result of default under a loan or lease agreement.

§ 6-51-4 Repossession of automobile as a result of default under a loan or lease agreement.  (a) Subject to the provisions of § 6-50-3, of this chapter, a lessor or secured party under a consumer automobile lease or loan agreement may take possession of the automobile. In taking possession the lessor or secured party under a consumer automobile lease or loan agreement may proceed without prior hearing pursuant to § 6-50-3, and only if the possession can be obtained without a breach of peace and, unless the consumer consents to an entry, at the time of such entry, without entry upon property owned by, or rented to the consumer, except as provided for in chapter 39-12.1.

(b) Any lessor or secured party obtaining possession of an automobile under the provisions of this chapter shall notify the police department of the city or town in which such possession occurred pursuant to § 6A-9-609(B)(2).

(c) The consumer under an automobile lease or loan agreement may redeem the automobile from the lessor or secured party and have the automobile lease or loan agreement reinstated at any time within twenty (20) days of the lessor's or secured party's taking possession of the automobile, or thereafter until the lessor or secured party has either disposed of the automobile, entered into a contract for its disposition, or gained the right to retain the automobile.

(d) The lessor or secured party may after gaining possession of the automobile sell or otherwise dispose of the automobile after the twenty (20) day redemption period provided for in subsection (c) of this section.

History of Section.
(P.L. 2007, ch. 296, § 1.)



Chapter 6-51-5 - Statute of limitations.

§ 6-51-5 Statute of limitations.  An action for default under an automobile lease or loan agreement, including breach of warranty or indemnity, must be commenced within two (2) years after the cause of action accrued. By the original lease or loan agreement the parties may reduce the period of limitation to not less than one year.

History of Section.
(P.L. 2007, ch. 296, § 1.)






Chapter 6-52 - Safe Destruction of Documents Containing Personal Information

Chapter 6-52-1 - Definitions.

§ 6-52-1 Definitions.  As used in this chapter:

(1) "Business" means a sole proprietorship, partnership, corporation, association, limited liability company, or other group, however organized and whether or not organized to operate at a profit, including a financial institution organized, chartered, or holding a license or authorization certificate under the laws of this state or any other state, or the parent, affiliate, or subsidiary of a financial institution. This term includes any entity that destroys records, including, but not limited to, the state, a state agency, or any political subdivision of the state.

(2) "Customer" means an individual who provides personal information to a business for the purpose of purchasing or leasing a product or obtaining a service from the business or whose personal information has been provided to another business from that business.

(3) "Personal information" means the following information that identifies, relates to, describes, or is capable of being associated with a particular individual: his or her signature, social security number, physical characteristics or description, passport number, driver's license or state identification card number, insurance policy number, bank account number, credit card number, debit card number, any other financial information or confidential health care information including all information relating to a patient's health care history, diagnosis condition, treatment, or evaluation obtained from a health care provider who has treated the patient which explicitly or by implication identifies a particular patient.

(4) "Record" means any material, regardless of the physical form, on which personal information is recorded or preserved by any means, including written or spoken words, graphically depicted, printed, or electromagnetically transmitted. Record does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, such as name, address, or telephone number.

History of Section.
(P.L. 2009, ch. 247, § 1; P.L. 2009, ch. 285, § 1.)



Chapter 6-52-2 - Safe destruction of documents.

§ 6-52-2 Safe destruction of documents.  A business shall take reasonable steps to destroy or arrange for the destruction of a customer's personal information within its custody and control that is no longer to be retained by the business by shredding, erasing, or otherwise destroying and/or modifying the personal information in those records to make it unreadable or indecipherable through any means for the purpose of:

(1) Ensuring the security and confidentiality of customer personal information;

(2) Protecting against any reasonably foreseeable threats or hazards to the security or integrity of customer personal information; and

(3) Protecting against unauthorized access to or use of customer personal information that could result in substantial harm or inconvenience to any customer.

History of Section.
(P.L. 2009, ch. 247, § 1; P.L. 2009, ch. 285, § 1.)



Chapter 6-52-3 - Violations.

§ 6-52-3 Violations.  A business that does not take the reasonable steps when disposing of a customer's personal information set out in § 6-52-2 is in violation of this chapter. For the purposes of this chapter, each record unreasonably disposed of constitutes an individual violation of this chapter.

(1) A customer who incurs actual damages due to a violation of this chapter may bring a civil action in superior court.

(2) Whenever the attorney general has reason to believe that a violation of this chapter has occurred and that proceedings would be in the public interest, the attorney general may bring an action in the name of the state against the business in violation. The business who violates this chapter may be liable in a suit by the attorney general for actual damages of the aggrieved customer and a civil penalty of five hundred dollars ($500) for each violation, not to exceed fifty thousand dollars ($50,000).

History of Section.
(P.L. 2009, ch. 247, § 1; P.L. 2009, ch. 285, § 1.)



Chapter 6-52-4 - Exemptions.

§ 6-52-4 Exemptions.  This chapter does not apply to any of the following:

(1) Any bank, credit union, or financial institution as defined under the federal Gramm Leach Bliley Law that is subject to the regulation of the Office of the Comptroller of Currency, the Federal Reserve, the National Credit Union Administration, the Securities and Exchange Commission, the Federal Deposit Insurance Corporation, the Federal Trade Commission, the Office of Thrift Supervision and the U.S. Department of the Treasury, or the Department of Business Regulation and is subject to the privacy and security provisions of the Gramm Leach Bliley Act, 15 U.S.C. § 6801 et seq;

(2) Any health insurer, non profit hospital or medical service corporation as defined in chapters 27-19 and 27-20, and any health care facility that is subject to the standards for privacy of individually identifiable health information and the security standards for the protection of electronic health information of the Health Insurance Portability and Accountability Act of 1996;

(3) Any consumer report agency that is subject to and in compliance with the Federal Credit Reporting Act. 15 U.S. C. § 1681 et seq., as amended.

(4) Any business that enters into a contractual agreement with another business to complete the destruction of a customer's personal information and has physical evidence of that contractual agreement.

History of Section.
(P.L. 2009, ch. 247, § 1; P.L. 2009, ch. 285, § 1.)






Chapter 6-53 - Purchase and Sale of Tools and Electronics

Chapter 6-53-1 - License required  "Person" defined.

§ 6-53-1 License required  "Person" defined.  (a) No person, including a pawnbroker, consignment shop, salvage yard operator, or second hand dealer as defined in § 5-21-1, shall engage in the business of buying or receiving for the purpose of selling tools or electronic equipment, whether or not readily identifiable with a serial number to include, but not limited to, generators, powers tools, video game consoles, MP3 players, computers, audio and video equipment, referred to in this chapter as "tools and electronics or trade-ins and store credits of the aforementioned," from the general public for the purpose of reselling the tools and electronics in any condition without first obtaining a license from the attorney general of the State of Rhode Island ("attorney general"). The attorney general shall not issue any license to a person who has not registered a permanent place of business within the state for the purchase or sale of tools and electronics. The criteria for determining a person's permanent place of business shall be formulated by the attorney general within ninety (90) days after passage.

(b) The word "person," when used in this chapter, shall include individuals, partnerships, associations, and corporations.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-2 - Application for license  Annual fee  Attorney general to promulgate rules and regulations.

§ 6-53-2 Application for license  Annual fee  Attorney general to promulgate rules and regulations.  (a) Application for the license shall be in writing, under oath, and in the form prescribed by attorney general and shall contain the name and the address (both of the residence and place of business) of the applicant, and if the applicant is a partnership or association of every member, and if a corporation, of each officer and director and of the principal owner or owners of the issued and outstanding capital stock; also the city or town with the street and number where the business is to be conducted, and any further information that the attorney general may require. After receipt of an application for a license, the attorney general shall conduct an investigation to determine whether the facts presented in the application are true. The attorney general may also request a record search and a report from the national crime and information center (NCIC) of the federal bureau of investigation. If the application discloses that the applicant has a disqualifying criminal record, or if the investigation indicates that any of the facts presented in the application are not true, or if the records of the department of the attorney general indicate criminal activity on the part of the person signing the application and any other persons named in the application, or if the NCIC report indicates an outstanding warrant for the person signing the application and any other persons named in the application, then the attorney general may initiate a nationwide criminal records check by the federal bureau of investigation regarding the person signing the application and any other persons named in the application, in accordance with any applicable federal standards regarding a criminal records check. The applicant at the time of making his or her initial application only shall pay to the attorney general the sum of fifty dollars ($50.00) as a fee for investigating the application and the additional sum of fifty dollars ($50.00) shall be paid annually. Licenses shall not be assignable or transferable to any other person or entity. The attorney general is authorized to promulgate rules and regulations not inconsistent with this chapter to provide for the effective discharge of the responsibilities granted by this chapter; provided, however, if the applicant is a holder of a precious metals and dealers license the fees as required in this section shall be waived.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-3 - Identification and authority of seller.

§ 6-53-3 Identification and authority of seller.  (a) Every person required to be licensed under this chapter shall require positive proof of identification with photograph, date of birth and current address of every seller from whom tools and electronics is to be purchased and shall require the seller to sign a statement on a form to be approved by the attorney general stating that the seller is the legal owner of the property or is the agent of the owner authorized to sell the property, and when and where or in what manner the property was obtained.

(b) Every person required to be licensed under this chapter shall, before purchasing any tool or electronic device, require the seller, if a minor, to be accompanied by the parent or legal guardian of the minor.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-4 - Record of transactions required  Reports to police.

§ 6-53-4 Record of transactions required  Reports to police.  (a) Every person licensed under this chapter shall keep a copy of the report form obtained from or under the direction of the attorney general, containing a comprehensive record of all transactions concerning tools and electronics. The comprehensive record shall be hand printed legibly or typed. The record shall include the name, address, telephone number and date of birth of the seller, a complete and accurate description of the property purchased or sold including any serial numbers or other identifying marks or symbols, and the date and hour of the transaction.

(b) All persons licensed under this chapter shall deliver or send electronically to the chief of police of the city or town in which the business is located and to the attorney general copies of all report forms from the preceding seven (7) day period.

(c) Every person licensed under this chapter shall retain a copy of the report for a period of one year from the date of the sale stated on the form.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-5 - Fourteen day holding period  Recovery of stolen property  Return to rightful owner.

§ 6-53-5 Fourteen day holding period  Recovery of stolen property  Return to rightful owner.  (a) All persons licensed under this chapter shall retain in their possession in an unaltered condition for a period of fourteen (14) days all tools and electronics including items which do not contain serial numbers or other identifying marks. The fourteen (14) day holding period shall commence with the date the report of its acquisition was delivered to or received through the mails by the chief of police or the attorney general, whichever is later. The records so received by the chief of police or the attorney general shall be available for inspection only by law enforcement officers for law enforcement purposes. If the chief of police has probable cause to believe that tools and electronics have been stolen, he or she may give notice, in writing, to the person licensed, to retain the tools, electronics or article for an additional period of fifteen (15) days, and the person shall retain the property for this additional fifteen (15) day period unless the notice is recalled, in writing, within the fifteen (15) day period; within the fifteen (15) day period the chief of police, or his or her designee, shall designate, in writing, an officer to secure the property alleged to be stolen and the persons in possession of the property shall deliver the property to the officer upon display of the officer's written designation by the chief of police or his or her designee. Upon receipt of the property from the officer, the clerk or person in charge of the storage of alleged stolen property for a police department shall enter into a book a description of every article of property alleged to be stolen which was brought to the police department and shall attach a number to each article. The clerk or person in charge of the storage of alleged stolen property shall deliver the property to the owner of the property upon satisfactory proof of ownership, without any cost to the owner, provided that the following steps are followed:

(1) A complete photographic record of the property is made;

(2) A signed declaration of ownership under penalty of perjury is obtained from the person to whom the property is delivered;

(3) The person from whom the custody of the property was taken is served with written notice of the claim of ownership and is given ten (10) days from the mailing of the notice to file a petition in district court objecting to the delivery of the property to the person claiming ownership. If a petition is filed in a timely manner, the district court shall at a hearing determine by a preponderance of the evidence whether the property was stolen and that the person claiming ownership of the property is the true owner. The decision of the district court may only be appealable by writ of certiorari to the supreme court.

(b) The clerk or person in charge of the storage of alleged stolen property shall not be liable for damages for any official act performed in good faith in the course of carrying out the provisions of this section. The photographic record of the alleged stolen property shall be allowed to be introduced as evidence in any court of this state in place of the actual alleged stolen property; provided that the clerk in charge of the storage of the alleged stolen property shall take photographs of the property, and those photographs shall be tagged and marked and remain in his/her possession or control.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-6 - Persons injured by violations of chapter  Damages and costs.

§ 6-53-6 Persons injured by violations of chapter  Damages and costs.  Any person who has been damaged or injured by the failure of a person required to be licensed under this chapter to comply with the provisions of this chapter, may recover the actual damages sustained. The court in its discretion, may also award punitive damages and/or the costs of suit and reasonable attorneys' fees to a prevailing plaintiff.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-7 - Penalties.

§ 6-53-7 Penalties.  (a) Every person who shall violate the provisions of this chapter shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars ($500) or imprisoned for not more than one year, or both.

(b) If the value of the property involved in a transaction which is in violation of this chapter exceeds five hundred dollars ($500), a person convicted of a violation shall be fined not more than two thousand dollars ($2,000) or imprisoned for not more than three (3) years, or both.

(c) The attorney general shall have the authority to suspend the license of any person required to be licensed under this chapter as a result of violations of this chapter or attorney general regulations leading to penalties under this chapter.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-8 - Rules and regulations.

§ 6-53-8 Rules and regulations.  The attorney general is authorized to promulgate, adopt, and enforce any and all rules and regulations deemed necessary to carry out the duties and responsibilities of this chapter. Rules and regulations shall be adopted in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-9 - Refusal to issue license.

§ 6-53-9 Refusal to issue license.  The attorney general shall refuse to issue a license when the attorney general has found that the application for the license contains a false representation of a material fact, when investigation reveals that the person applying for the license has previously been guilty of a violation of this chapter or has been a partner of a partnership, member of an association, or an officer or director of a corporation which has previously been guilty of a violation of this chapter, or has a disqualifying criminal record as defined in § 6-53-13. The attorney general may, in his or her discretion, issue a license if the disqualifying criminal record is more than ten (10) years old.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-10 - Suspension, revocation, and nonrenewal of license.

§ 6-53-10 Suspension, revocation, and nonrenewal of license.  The attorney general, upon his or her own motion or upon receipt of a signed written complaint which alleges violations of this chapter or of the rules and regulations promulgated pursuant to this chapter, may, after a hearing, suspend, revoke, or refuse to renew any license issued pursuant to this chapter.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-11 - Hearings.

§ 6-53-11 Hearings.  Hearings conducted pursuant to this chapter shall be in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-12 - Appeals.

§ 6-53-12 Appeals.  Appeals from a decision by the attorney general shall be made to the sixth division district court in Providence. Appeals from the decision of the sixth division district court shall be to the supreme court in accordance with the Administrative Procedures Act, chapter 35 of title 42, as amended.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-13 - Disqualifying criminal records  Employees or agents of licensee.

§ 6-53-13 Disqualifying criminal records  Employees or agents of licensee.  A licensee convicted in a court of this state, a court of another state or in a federal court, of a felony charge of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud, receiving stolen goods, burglary, breaking and entering, or any similar offense or offenses, or tax evasion associated with the conduct of business under a license issued pursuant to this chapter, shall forfeit his or her license. Prior to the forfeiture of the license, the licensee may request a hearing on the forfeiture. The attorney general when so requested shall hold a hearing. No licensee shall employ or engage any person as an employee or agent while engaging in the business of trading in tools and electronics who has been convicted of any of the offenses as they are described in this section and which shall be deemed to be a disqualifying criminal record.

History of Section.
(P.L. 2011, ch. 399, § 1.)



Chapter 6-53-14 - Severability.

§ 6-53-14 Severability.  If any provisions of this chapter or application of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter than can be given effect without the invalid provision or phrase or application, and to this end the provisions and phrases of this chapter are severable.

History of Section.
(P.L. 2011, ch. 399, § 1.)









Title 6A - Uniform Commercial Code

Chapter 6A-1 - General Provisions

Chapter 6A-1-101 - Short titles.

§ 6A-1-101 Short titles.  (a) Title 6A may be cited as the Uniform Commercial Code.

(b) This chapter may be cited as Uniform Commercial Code  General Provisions.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-102 - Scope of chapter.

§ 6A-1-102 Scope of chapter.  This chapter applies to a transaction to the extent that it is governed by another chapter of Title 6A.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-103 - Construction of Uniform Commercial Code to promote its purposes and policies  Applicability of supplemental principles of law.

§ 6A-1-103 Construction of Uniform Commercial Code to promote its purposes and policies  Applicability of supplemental principles of law.  (a) Title 6A must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of title 6A, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-104 - Construction against implied repeal.

§ 6A-1-104 Construction against implied repeal.  Title 6A being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-105 - Severability.

§ 6A-1-105 Severability.  If any provision or clause of title 6A or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of title 6A which can be given effect without the invalid provision or application, and to this end the provisions of title 6A are severable.

History of Section.
(P.L. 1991, ch. 189, § 1; P.L. 1991, ch. 305, § 3; P.L. 2000, ch. 182, § 7; P.L. 2000, ch. 420, § 7; P.L. 2001, ch. 210, § 3; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-106 - Use of singular and plural  Gender.

§ 6A-1-106 Use of singular and plural  Gender.  In title 6A, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-107 - Section captions.

§ 6A-1-107 Section captions.  Section captions are part of title 6A.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-108 - Relation to Electronic Signatures in Global and National Commerce Act.

§ 6A-1-108 Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. §§ 7001 et seq., except that nothing in this chapter modifies, limits, or supersedes § 7001(c) of that act or authorizes electronic delivery of any of the notices described in § 7003(b) of that act.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-201 - General definitions.

§ 6A-1-201 General definitions.  (a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other chapters of title 6A that apply to particular chapters or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other chapters of title 6A that apply to particular chapters or parts thereof:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 6A-1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in possession of a negotiable instrument, document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Chapter 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by title 6A as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery", with respect to an instrument, document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith" means honesty in fact in the conduct or transaction concerned.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) The person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two (2) or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from "third-party", means a person that has engaged in a transaction or made an agreement subject to title 6A.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Chapter 9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 6A-2-401, but a buyer may also acquire a "security interest" by complying with Chapter 9. Except as otherwise provided in § 6A-2-505, the right of a seller or lessor of goods under Chapter 2 or 2.1 to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Chapter 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 6A-2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 6A-1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1979, ch. 172, § 1; P.L. 1987, ch. 271, § 3; P.L. 1991, ch. 305, §§ 4, 5; P.L. 2000, ch. 182, § 7; P.L. 2000, ch. 238, § 5; P.L. 2000, ch. 420, § 7; P.L. 2000, ch. 421, § 5; P.L. 2006, ch. 112, § 1; P.L. 2006, ch. 135, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-202 - Notice  Knowledge.

§ 6A-1-202 Notice  Knowledge.  (a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-203 - Lease distinguished from security interest.

§ 6A-1-203 Lease distinguished from security interest.  (a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.

Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-204 - Value.

§ 6A-1-204 Value.  Except as otherwise provided in Chapters 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-205 - Reasonable time  Seasonableness.

§ 6A-1-205 Reasonable time  Seasonableness.  (a) Whether a time for taking an action required by title 6A is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-206 - Presumptions.

§ 6A-1-206 Presumptions.  Whenever title 6A creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1999, ch. 131, § 3; P.L. 2000, ch. 182, § 7; P.L. 2000, ch. 420, § 7; P.L. 2007, ch. 19, § 2; P.L. 2007, ch. 34, § 2.)



Chapter 6A-1-301 - Territorial applicability  Parties' power to choose applicable law.

§ 6A-1-301 Territorial applicability  Parties' power to choose applicable law.  (a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of title 6A specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 6A-2-402;

(2) Sections 6A-2.1-105 and 2.1-106;

(3) Section 6A-4-102;

(4) Section 6A-4.1-507;

(5) Section 6A-5-116;

(6) [RESERVED]

(7) Section 6A-8-110;

(8) Sections 6A-9-301 through 9-307.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-302 - Variation by agreement.

§ 6A-1-302 Variation by agreement.  (a) Except as otherwise provided in subsection (b) or elsewhere in title 6A, the effect of provisions of title 6A may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by title 6A may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever title 6A requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of title 6A of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-303 - Course of performance, course of dealing and usage of trade.

§ 6A-1-303 Course of performance, course of dealing and usage of trade.  (a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 6A-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-304 - Obligation of good faith.

§ 6A-1-304 Obligation of good faith.  Every contract or duty within title 6A imposes an obligation of good faith in its performance and enforcement.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-305 - Remedies to be liberally administered.

§ 6A-1-305 Remedies to be liberally administered.  (a) The remedies provided by title 6A must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in title 6A or by other rule of law.

(b) Any right or obligation declared by title 6A is enforceable by action unless the provision declaring it specifies a different and limited effect.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-306 - Waiver or renunciation of claim or right after breach.

§ 6A-1-306 Waiver or renunciation of claim or right after breach.  A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-307 - Prima facie evidence by third-party documents.

§ 6A-1-307 Prima facie evidence by third-party documents.  A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third-party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third-party.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-308 - Performance or acceptance under reservation of rights.

§ 6A-1-308 Performance or acceptance under reservation of rights.  (a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-309 - Option to accelerate at will.

§ 6A-1-309 Option to accelerate at will.  A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)



Chapter 6A-1-310 - Subordinated obligations.

§ 6A-1-310 Subordinated obligations.  An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

History of Section.
(P.L. 2007, ch. 19, § 4; P.L. 2007, ch. 34, § 4.)






Chapter 6A-2 - Sales

Chapter 6A-2-101 - Short title.

§ 6A-2-101 Short title.  This chapter shall be known and may be cited as Uniform Commercial Code  Sales.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-102 - Scope  Certain security and other transactions excluded from this chapter.

§ 6A-2-102 Scope  Certain security and other transactions excluded from this chapter.  Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to any transaction which, although in the form of an unconditional contract to sell or present sale, is intended to operate only as a security transaction, nor does this chapter impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-103 - Definitions and index of definitions.

§ 6A-2-103 Definitions and index of definitions.  (a) In this chapter unless the context otherwise requires:

(1) "Buyer" means a person who buys or contracts to buy goods.

(2) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(3) "Receipt" of goods means taking physical possession of them.

(4) "Seller" means a person who sells or contracts to sell goods.

(b) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Acceptance". § 6A-2-606.

"Banker's credit". § 6A-2-325.

"Between merchants". § 6A-2-104.

"Cancellation". § 6A-2-106(4).

"Commercial unit". § 6A-2-105.

"Confirmed credit". § 6A-2-325.

"Conforming to contract". § 6A-2-106.

"Contract for sale". § 6A-2-106.

"Cover". § 6A-2-712.

"Entrusting". § 6A-2-403.

"Financing agency". § 6A-2-104.

"Future goods". § 6A-2-105.

"Goods". § 6A-2-105.

"Identification". § 6A-2-501.

"Installment contract". § 6A-2-612.

"Letter of credit". § 6A-2-325.

"Lot". § 6A-2-105.

"Merchant". § 6A-2-104.

"Overseas". § 6A-2-323.

"Person in position of seller". § 6A-2-707.

"Present sale". § 6A-2-106.

"Sale". § 6A-2-106.

"Sale on approval". § 6A-2-326.

"Sale or return". § 6A-2-326.

"Termination". § 6A-2-106.

(c) "Control" as provided in § 6A-7-106 and the following definitions in other chapters apply to this chapter:

"Check". § 6A-3-104.

"Consignee". § 6A-7-102.

"Consignor". § 6A-7-102.

"Consumer goods". § 6A-9-102.

"Dishonor". § 6A-3-502.

"Draft". § 6A-3-104.

(d) In addition chapter 1 of title 6A contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-104 - Definitions  "Merchant"  "Between merchants"  "Financing agency".

§ 6A-2-104 Definitions  "Merchant"  "Between merchants"  "Financing agency".  (1) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds him or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his or her occupation holds him or herself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 6A-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-105 - Definitions  Transferability  "Goods"  "Future" goods  "Lot"  "Commercial unit".

§ 6A-2-105 Definitions  Transferability  "Goods"  "Future" goods  "Lot"  "Commercial unit".  (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (chapter 8 of title 6A), and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (§ 6A-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may to the extent of the seller's interest in the bulk, be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-106 - Definitions  "Contract"  "Agreement"  "Contract for sale"  "Sale"  "Present sale"  "Conforming" to contract  "Termination"  "Cancellation".

§ 6A-2-106 Definitions  "Contract"  "Agreement"  "Contract for sale"  "Sale"  "Present sale"  "Conforming" to contract  "Termination"  "Cancellation".  (1) In this chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (§ 6A-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-107 - Goods to be severed from realty  Recording.

§ 6A-2-107 Goods to be severed from realty  Recording.  (1) A contract for the sale of minerals (including oil and gas) or the like or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller, but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1979, ch. 172, § 2; P.L. 1985, ch. 150, § 7.)



Chapter 6A-2-201 - Formal requirements  Statute of frauds.

§ 6A-2-201 Formal requirements  Statute of frauds.  (1) Except as otherwise provided in this section, a contract for the sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his or her authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten (10) days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable,

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his or her pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (§ 6A-2-606).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-202 - Final written expression  Parol or extrinsic evidence.

§ 6A-2-202 Final written expression  Parol or extrinsic evidence.  Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented,

(a) By course of performance, course of dealing, or usage of trade (§ 6A-1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2007, ch. 19, § 5; P.L. 2007, ch. 34, § 5.)



Chapter 6A-2-203 - Seals inoperative.

§ 6A-2-203 Seals inoperative.  The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-204 - Formation in general.

§ 6A-2-204 Formation in general.  (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-205 - Firm offers.

§ 6A-2-205 Firm offers.  An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated, or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-206 - Offer and acceptance in formation of contract.

§ 6A-2-206 Offer and acceptance in formation of contract.  (1) Unless otherwise unambiguously indicated by the language or circumstances,

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-207 - Additional terms in acceptance or confirmation.

§ 6A-2-207 Additional terms in acceptance or confirmation.  (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of title 6A.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 75, § 1.)



Chapter 6A-2-209 - Modification, rescission, and waiver.

§ 6A-2-209 Modification, rescission, and waiver.  (1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter (§ 6A-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-210 - Delegation of performance  Assignment of rights.

§ 6A-2-210 Delegation of performance  Assignment of rights.  (1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in § 6A-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (§ 6A-2-609).

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8.)



Chapter 6A-2-301 - General obligations of parties.

§ 6A-2-301 General obligations of parties.  The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-302 - Unconscionable contract or clause.

§ 6A-2-302 Unconscionable contract or clause.  (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect to aid the court in making the determination.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-303 - Allocation or division of risks.

§ 6A-2-303 Allocation or division of risks.  Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-304 - Price payable in money, goods, realty, or otherwise.

§ 6A-2-304 Price payable in money, goods, realty, or otherwise.  (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-305 - Open price term.

§ 6A-2-305 Open price term.  (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may, at his or her option, treat the contract as cancelled or him or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery, and the seller must return any portion of the price paid on account.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-306 - Output, requirements, and exclusive dealings.

§ 6A-2-306 Output, requirements, and exclusive dealings.  (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes, unless otherwise agreed, an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-307 - Delivery in single lot or several lots.

§ 6A-2-307 Delivery in single lot or several lots.  Unless otherwise agreed, all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender, but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-308 - Absence of specified place for delivery.

§ 6A-2-308 Absence of specified place for delivery.  Unless otherwise agreed,

(a) The place for delivery of goods is the seller's place of business, or if he or she has none, his or her residence; but

(b) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-309 - Absence of specific time provisions  Notice of termination.

§ 6A-2-309 Absence of specific time provisions  Notice of termination.  (1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time, but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification to be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-310 - Open time for payment or running of credit  Authority to ship under reservation.

§ 6A-2-310 Open time for payment or running of credit  Authority to ship under reservation.  Unless otherwise agreed,

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (§ 6A-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received: (i) at the time and place at which the buyer is to receive delivery of the tangible documents; or (ii) at the time the buyer is to receive the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-311 - Options and cooperation respecting performance.

§ 6A-2-311 Options and cooperation respecting performance.  (1) An agreement for sale which is otherwise sufficiently definite (§ 6A-2-204(3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed, specifications relating to assortment of the goods are at the buyer's option and, except as otherwise provided in subsections (1)(c) and (3) of § 6A-2-319, specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made, or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies,

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner, or after the time for a material part of his or her own performance, treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-312 - Warranty of title and against infringement  Buyer's obligation against infringement.

§ 6A-2-312 Warranty of title and against infringement  Buyer's obligation against infringement.  (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in him or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed, a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-313 - Express warranties by affirmation, promise, description, or sample.

§ 6A-2-313 Express warranties by affirmation, promise, description, or sample.  (1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-314 - Implied warranty  Merchantability  Usage of trade.

§ 6A-2-314 Implied warranty  Merchantability  Usage of trade.  (1) Unless excluded or modified (§ 6A-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (§ 6A-2-316), other implied warranties may arise from course of dealing or usage of trade.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-315 - Implied warranty  Fitness for particular purpose.

§ 6A-2-315 Implied warranty  Fitness for particular purpose.  Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under the next section, an implied warranty that the goods shall be fit for such purpose. As to foodstuffs or drinks sold for human consumption in sealed containers, there is an implied warranty that the goods shall be reasonably fit for such purpose, and such warranty shall extend from the seller and the manufacturer or packer of such goods to the person or persons described in § 6A-2-318.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 144, § 1.)



Chapter 6A-2-316 - Exclusion or modification of warranties.

§ 6A-2-316 Exclusion or modification of warranties.  (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this chapter on parol or extrinsic evidence (§ 6A-2-202), negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and, in case of a writing, must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2),

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired, or has refused to examine the goods, there is no implied warranty with regard to defects which an examination ought in the circumstance to have revealed to him or her; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage by trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy. (§§ 6A-2-718 and 6A-2-719.)

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 75, § 2.)



Chapter 6A-2-317 - Cumulation and conflict of warranties express or implied.

§ 6A-2-317 Cumulation and conflict of warranties express or implied.  Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-318 - Third party beneficiaries of warranties express or implied.

§ 6A-2-318 Third party beneficiaries of warranties express or implied.  A seller's or a manufacturer's or a packer's warranty, whether express or implied, including but not limited to a warranty of merchantability provided for in § 6A-2-314, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. A seller or a manufacturer or a packer may not exclude or limit the operation of this section.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1969, ch. 202, § 1.)



Chapter 6A-2-319 - F.O.B. and F.A.S. terms.

§ 6A-2-319 F.O.B. and F.A.S. terms.  (1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this chapter (§ 6A-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must, at his or her own expense and risk, transport the goods to that place and there tender delivery of them in the manner provided in this chapter (§ 6A-2-503);

(c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition, at his or her own expense and risk, load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and, in an appropriate case, the seller must comply with the provisions of this chapter on the form of bill of lading (§ 6A-2-323).

(2) Unless otherwise agreed, the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed, in any case falling within subsection (1)(a) or (c) or subsection (2), the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B., the loading berth of the vessel, and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter (§ 6A-2-311). The seller may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S., unless otherwise agreed, the buyer must make payment against tender of the required documents, and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 75, § 3.)



Chapter 6A-2-320 - C.I.F. and C. & F. terms.

§ 6A-2-320 C.I.F. and C. & F. terms.  (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed, the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F., unless otherwise agreed, the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-321 - C.I.F. or C. & F.  "Net landed weights"  "Payment on arrival"  Warranty of condition on arrival.

§ 6A-2-321 C.I.F. or C. & F.  "Net landed weights"  "Payment on arrival"  Warranty of condition on arrival.  Under a contract containing a term C.I.F. or C. & F.,

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed, the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage, and the like in transportation, but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed, where the contract provides for payment on or after arrival of the goods the seller must, before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-322 - Delivery "ex-ship".

§ 6A-2-322 Delivery "ex-ship".  (1) Unless otherwise agreed, a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship, and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term, unless otherwise agreed,

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-323 - Form of bill of lading required in overseas shipment  "Overseas".

§ 6A-2-323 Form of bill of lading required in overseas shipment  "Overseas".  (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller, unless otherwise agreed, must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed, if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set,

(a) Due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (§ 6A-2-508(1)); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-324 - "No arrival, no sale" term.

§ 6A-2-324 "No arrival, no sale" term.  Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) The seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival, but he or she assumes no obligation that the goods will arrive unless he or she has caused the nonarrival; and

(b) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (§ 6A-2-613).

History of Section.
(. 1960, ch. 147, § 1.)



Chapter 6A-2-325 - "Letter of credit" term  "Confirmed credit".

§ 6A-2-325 "Letter of credit" term  "Confirmed credit".  (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed, the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-326 - Sale on approval and sale or return  rights of creditors.

§ 6A-2-326 Sale on approval and sale or return  rights of creditors.  (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) a "sale on approval" if the goods are delivered primarily for use; and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this chapter (§ 6A-2-201) and as contradicting the sale aspect of the contract within the provisions of this chapter on parol or extrinsic evidence (§ 6A-2-202).

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8.)



Chapter 6A-2-327 - Special incidents of sale on approval and sale or return.

§ 6A-2-327 Special incidents of sale on approval and sale or return.  (1) Under a sale on approval, unless otherwise agreed,

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance, but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller's risk and expense, but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return, unless otherwise agreed,

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer's risk and expense.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-328 - Sale by auction.

§ 6A-2-328 Sale by auction.  (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-329 - Servicing of warranties.

§ 6A-2-329 Servicing of warranties.  (1) Definition of terms. (a) "Consumer sale" means a sale of new goods, or as regards an express warranty, any goods, purchased primarily for personal, family, or household purposes, and not for agricultural or business purposes.

(b) "New goods" means those goods which are purchased for the first time other than for purposes of resale.

(2) Implied warranties. (a) Unless disclaimed in the manner prescribed in subsection (2)(b) of this section, every consumer sale in this state shall be accompanied by an implied warranty that the goods are merchantable, and, in a consumer sale where the seller has reason to know that the goods are required for a particular purpose and the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, an implied warranty of fitness.

(b) Disclaimer. No consumer sale on an "as is" or "with all faults" basis shall be effective to disclaim the implied warranty of merchantability, or, where applicable, the implied warranty of fitness, unless a conspicuous writing clearly informs the buyer, prior to the sale, in simple and concise language each of the following:

(i) The goods are being sold on an "as is" or "with all faults" basis; and

(ii) The entire risk as to the quality and performance of the goods is with the buyer.

(c) In the event of a consumer sale by means of a mail order catalog, the catalog may contain the required writing in lieu of the notification in writing.

(3) Express warranties. (a) Disclaimers. No express warranty arising out of a consumer sale of new goods shall disclaim implied warranties of merchantability, or, where applicable, of fitness.

(b) Honoring of express warranties. The maker of an express warranty arising out of a consumer sale in this state shall designate a representative in the United States to provide services or repairs under the warranty. In a consumer sale, the manufacturer shall honor an express warranty made by the manufacturer; the distributor shall honor an express warranty made by the distributor; and the retail seller shall honor an express warranty made by the retail seller.

(c) Liability of manufacturer. Every manufacturer, whether domestic or foreign, who makes an express warranty pursuant to a consumer sale shall designate a representative within the state to provide services or repairs under the terms of the express warranty. Further, the manufacturer must make parts available to the representative within thirty (30) days of receipt of the order by the manufacturer. Provided, however, delay caused by conditions beyond the control of the manufacturer such as, by way of example but not limited to, labor disputes, act of God, or transit strike shall serve to extend this thirty (30) day requirement. Where such delays arise, conforming goods shall be tendered to the representative as soon as possible following termination of the condition giving rise to the delay.

(d) Liability of manufacturers. Every manufacturer, and in the case of any distributor of marine engines, boats and accessories thereto who makes an express warranty pursuant to a consumer sale, and who designates a representative within this state to provide sale and service under the terms of the express warranty, shall be liable to the representative in the amount equal to that which is charged by the representative for like service and repairs rendered to retail consumers who are not entitled to warranty protection. This equality of charges shall apply both to labor and parts used.

(e) Service information and parts availability. Any manufacturer whether domestic or foreign selling in this state must have adequate service information and replacement parts available to service facilities to effect repair, and restore to operating condition. Manufacturers will have such service information and parts available from distributors.

(f) Liability of the designated representative to the consumer and manufacturer. Every designated representative who performs service or makes repairs to a product under the terms of the express warranty, shall provide services or make repairs in a manner fully consistent with that service or repair which would be made if the consumer were not entitled to warranty protection. The representative or service repairperson who performs the service shall do so within thirty (30) days of receipt of the item to be repaired, if in fact, the representative or service repairperson has the part in stock. In the event the representative or service repairperson does not have the part available then he or she must so notify the consumer of this fact and must order the part within two (2) days of receipt of the item to be repaired, and upon receipt of the part from the manufacturer must complete the repairs within ten (10) days thereafter, unless the buyer agrees to the contrary. Delays caused by conditions beyond the control of the representative or service repairman such as by way of example, but not limited to, labor disputes, acts of God, or transit strikes shall serve to extend the aforementioned time limits. Where such delays arise the repairs shall be performed as soon as possible following termination of the conditions giving rise to the delay.

(4) Facilities. (a) Wherever competent repair or service facilities are available within the state of Rhode Island, the maker of an express warranty shall provide for means of the warranty repair or service performed within the state of Rhode Island.

(b) This shall not be construed to exclude use of facilities outside the state of Rhode Island where acceptable to all parties.

(5) Service information and parts availability. Any manufacturer selling in this state must have adequate service information and replacement parts available to warranty stations and independent service facilities, to effect repair and restore to operating condition. The service information and parts availability shall continue for a period of not less than four (4) years from the date of last sale of any given model or type. The service information and parts shall be available within the state of Rhode Island.

(6) Penalties. Any person, firm, or corporation failing to comply with any provision of this section shall be liable for a fine of twenty-five dollars ($25.00) a day for every day of noncompliance and/or be liable to the consumer for replacement of the item to be repaired. Prosecution under the provisions of this section shall be brought by the attorney general's department in the appropriate division of the district court of the state of Rhode Island.

(7) Severability of provisions. If any provision of this section, or application thereof to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this section and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 1977, ch. 148, § 1; P.L. 1985, ch. 150, § 7; P.L. 2011, ch. 329, § 1; P.L. 2011, ch. 360, § 1.)



Chapter 6A-2-401 - Passing of title  Reservation for security  Limited application of this section.

§ 6A-2-401 Passing of title  Reservation for security  Limited application of this section.  Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (§ 6A-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on secured transactions (chapter 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his or her performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading.

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him or her to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed, where delivery is to be made without moving the goods,

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he or she delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-402 - Rights of seller's creditors against sold goods.

§ 6A-2-402 Rights of seller's creditors against sold goods.  (1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this chapter (§§ 6A-2-502 and 6A-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller,

(a) Under the provisions of the chapter on secured transactions (chapter 9); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-403 - Power to transfer  Good faith purchase of goods  "Entrusting".

§ 6A-2-403 Power to transfer  Good faith purchase of goods  "Entrusting".  (1) A purchaser of goods acquires all title which his or her transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser, or

(b) The delivery was in exchange for a check which is later dishonored, or

(c) It was agreed that the transaction was to be a "cash sale", or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him or her power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession, regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapters on secured transactions (chapter 9) and documents of title (chapter 7).

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2001, ch. 210, § 4.)



Chapter 6A-2-501 - Insurable interest in goods  Manner of identification of goods.

§ 6A-2-501 Insurable interest in goods  Manner of identification of goods.  (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he or she has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in subdivision (c), when goods are shipped, marked, or otherwise designated by the seller as goods to which the contract refers;

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him or her and where the identification is by the seller alone he or she may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-502 - Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

§ 6A-2-502 Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.  (1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten (10) days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer he or she acquires the right to recover the goods only if they conform to the contract for sale.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8.)



Chapter 6A-2-503 - Manner of seller's tender of delivery.

§ 6A-2-503 Manner of seller's tender of delivery.  (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him or her to take delivery. The manner, time, and place for tender are determined by the agreement and this chapter, and, in particular,

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment, tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he or she comply with subsection (1), and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved,

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in chapter 9 of this title receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents,

(a) He or she must tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set (§ 6A-2-323(2)); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-504 - Shipment by seller.

§ 6A-2-504 Shipment by seller.  Where the seller is required or authorized to send the goods to the buyer and the contract does not require him or her to deliver them at a particular destination, then unless otherwise agreed he or she must:

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment. Failure to notify the buyer under this subdivision or to make a proper contract under subdivision (a) is a ground for rejection only if material delay or loss ensues.

History of Section.
( P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-505 - Seller's shipment under reservation.

§ 6A-2-505 Seller's shipment under reservation.  (1) Where the seller has identified goods to the contract by or before shipment:

(a) The seller's procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. The seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to the seller or his or her nominee reserves possession of the goods as security but, except in a case of conditional delivery (§ 6A-2-507(2)), a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section, but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-506 - Rights of financing agency.

§ 6A-2-506 Rights of financing agency.  (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires, to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it, any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-507 - Effect of seller's tender  Delivery on condition.

§ 6A-2-507 Effect of seller's tender  Delivery on condition.  (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

History of Section.
(07; P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-508 - Cure by seller of improper tender or delivery  Replacement.

§ 6A-2-508 Cure by seller of improper tender or delivery  Replacement.  (1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may, if he or she seasonably notifies the buyer, have a further reasonable time to substitute a conforming tender.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-509 - Risk of loss in the absence of breach.

§ 6A-2-509 Risk of loss in the absence of breach.  (1) Where the contract requires or authorizes the seller to ship the goods by carrier,

(a) If it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (§ 6A-2-505); but

(b) If it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On his or her receipt of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) After his or her receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in § 6A-2-503(4)(b).

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval (§ 6A-2-327) and on effect of breach on risk of loss (§ 6A-2-510).

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-510 - Effect of breach on risk of loss.

§ 6A-2-510 Effect of breach on risk of loss.  (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may, to the extent of any deficiency in his or her effective insurance coverage, treat the risk of loss as resting on the buyer for a commercially reasonable time.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-511 - Tender of payment by buyer  Payment by check.

§ 6A-2-511 Tender of payment by buyer  Payment by check.  (1) Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of title 6A on the effect of an instrument on an obligation (§ 6A-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 238, § 6; P.L. 2000, ch. 421, § 6.)



Chapter 6A-2-512 - Payment by buyer before inspection.

§ 6A-2-512 Payment by buyer before inspection.  (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under this title (§ 6A-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 75, § 4; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8.)



Chapter 6A-2-513 - Buyer's right to inspection of goods.

§ 6A-2-513 Buyer's right to inspection of goods.  (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts (§ 6A-2-321(3)), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but, unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-514 - When documents deliverable on acceptance  When on payment.

§ 6A-2-514 When documents deliverable on acceptance  When on payment.  Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment, otherwise only on payment.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-515 - Preserving evidence of goods in dispute.

§ 6A-2-515 Preserving evidence of goods in dispute.  In furtherance of the adjustment of any claim or dispute,

(a) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test, and sample the goods including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods, and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-601 - Buyer's rights on improper delivery.

§ 6A-2-601 Buyer's rights on improper delivery.  Subject to the provisions of this chapter on breach in installment contracts (§ 6A-2-612), and unless otherwise agreed under the sections on contractual limitations of remedy (§§ 6A-2-718 and 6A-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-602 - Manner and effect of rightful rejection.

§ 6A-2-602 Manner and effect of rightful rejection.  (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (§§ 6A-2-603 and 6A-2-604),

(a) After rejection, any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he or she does not have a security interest under the provisions of this chapter (§ 6A-2-711(3)), he or she is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but,

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller's remedies in general (§ 6A-2-703).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-603 - Merchant buyer's duties as to rightfully rejected goods.

§ 6A-2-603 Merchant buyer's duties as to rightfully rejected goods.  (1) Subject to any security interest in the buyer (§ 6A-2-711(3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his or her possession or control to follow any reasonable instructions received from the seller with respect to the goods and, in the absence of such instructions, to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he or she is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and, if the expenses include no selling commission, then to such commission as is usual in the trade or, if there is none, to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith, and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-604 - Buyer's options as to salvage of rightfully rejected goods.

§ 6A-2-604 Buyer's options as to salvage of rightfully rejected goods.  Subject to the provisions of the immediately preceding section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or her or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-605 - Waiver of buyer's objections by failure to particularize.

§ 6A-2-605 Waiver of buyer's objections by failure to particularize.  (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach,

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-606 - What constitutes acceptance of goods.

§ 6A-2-606 What constitutes acceptance of goods.  (1) Acceptance of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (§ 6A-2-602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-607 - Effect of acceptance  Notice of breach  Burden of establishing breach after acceptance  Notice of claim or litigation to person answerable over.

§ 6A-2-607 Effect of acceptance  Notice of breach  Burden of establishing breach after acceptance  Notice of claim or litigation to person answerable over.  (1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (§ 6A-2-312(3)) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over,

(a) The buyer may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two (2) litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) If the claim is one of infringement or the like (§ 6A-2-312(3)) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsection (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (§ 6A-2-312(3)).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-608 - Revocation of acceptance in whole or in part.

§ 6A-2-608 Revocation of acceptance in whole or in part.  (1) The buyer may revoke his or her acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him or her if he or she has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-609 - Right to adequate assurance of performance.

§ 6A-2-609 Right to adequate assurance of performance.  (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-610 - Anticipatory repudiation.

§ 6A-2-610 Anticipatory repudiation.  When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any remedy for breach (§ 6A-2-703 or 6A-2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) In either case suspend his or her own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (§ 6A-2-704).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-611 - Retraction of anticipatory repudiation.

§ 6A-2-611 Retraction of anticipatory repudiation.  (1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter (§ 6A-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-612 - "Installment contract"  Breach.

§ 6A-2-612 "Installment contract"  Breach.  (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a nonconforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-613 - Casualty to identified goods.

§ 6A-2-613 Casualty to identified goods.  Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (§ 6A-2-324) then:

(a) If the loss is total the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-614 - Substituted performance.

§ 6A-2-614 Substituted performance.  (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive, or predatory.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-615 - Excuse by failure of presupposed conditions.

§ 6A-2-615 Excuse by failure of presupposed conditions.  Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with subdivisions (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in subdivision (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subdivision (b), of the estimated quota thus made available for the buyer.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-616 - Procedure on notice claiming excuse.

§ 6A-2-616 Procedure on notice claiming excuse.  (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts (§ 6A-2-612), then also as to the whole,

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-701 - Remedies for breach of collateral contracts not impaired.

§ 6A-2-701 Remedies for breach of collateral contracts not impaired.  Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-702 - Seller's remedies on discovery of buyer's insolvency.

§ 6A-2-702 Seller's remedies on discovery of buyer's insolvency.  (1) Where the seller discovers the buyer to be insolvent he or she may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (§ 6A-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he or she ay reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten (10) day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this chapter (§ 6A-2-403). Successful reclamation of goods excludes all other remedies with respect to them.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-703 - Seller's remedies in general.

§ 6A-2-703 Seller's remedies in general.  Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole with respect to any goods directly affected and, if the breach is of the whole contract (§ 6A-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (§ 6A-2-705);

(c) Proceed under the next section respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (§ 6A-2-706);

(e) Recover damages for nonacceptance (§ 6A-2-708) or in a proper case the price (§ 6A-2-709);

(f) Cancel.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

§ 6A-2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.  (1) An aggrieved seller under the preceding section may:

(a) Identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in his or her possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-705 - Seller's stoppage of delivery in transit or otherwise.

§ 6A-2-705 Seller's stoppage of delivery in transit or otherwise.  (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (§ 6A-2-702) and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as warehouseperson; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2006, ch. 112, § 2; P.L. 2006, ch. 135, § 2.)



Chapter 6A-2-706 - Seller's resale including contract for resale.

§ 6A-2-706 Seller's resale including contract for resale.  (1) Under the conditions stated in § 6A-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter (§ 6A-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (§ 6A-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (§ 6A-2-711(3)).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-707 - "Person in the position of a seller.".

§ 6A-2-707 "Person in the position of a seller.".  (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (§ 6A-2-705) and resell (§ 6A-2-706) and recover incidental damages (§ 6A-2-710).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-708 - Seller's damages for nonacceptance or repudiation.

§ 6A-2-708 Seller's damages for nonacceptance or repudiation.  (1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price (§ 6A-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter (§ 6A-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter (§ 6A-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-709 - Action for the price.

§ 6A-2-709 Action for the price.  (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price,

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (§ 6A-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-710 - Seller's incidental damages.

§ 6A-2-710 Seller's incidental damages.  Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-711 - Buyer's remedies in general  Buyer's security interest in rejected goods.

§ 6A-2-711 Buyer's remedies in general  Buyer's security interest in rejected goods.  (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (§ 6A-2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid,

(a) "Cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this chapter (§ 6A-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in this chapter (§ 6A-2-502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this chapter (§ 6A-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller (§ 6A-2-706).

History of Section.
( P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-712 - "Cover"  Buyer's procurement of substitute goods.

§ 6A-2-712 "Cover"  Buyer's procurement of substitute goods.  (1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (§ 6A-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-713 - Buyer's damages for nondelivery or repudiation.

§ 6A-2-713 Buyer's damages for nondelivery or repudiation.  (1) Subject to the provisions of this chapter with respect to proof of market price (§ 6A-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price, together with any incidental and consequential damages provided in this chapter (§ 6A-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-714 - Buyer's damages for breach in regard to accepted goods.

§ 6A-2-714 Buyer's damages for breach in regard to accepted goods.  (1) Where the buyer has accepted goods and given notification (§ 6A-2-607(3)) he or she may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-715 - Buyer's incidental and consequential damages.

§ 6A-2-715 Buyer's incidental and consequential damages.  (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-716 - Buyer's right to specific performance or replevin.

§ 6A-2-716 Buyer's right to specific performance or replevin.  (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 2000, ch. 182, § 8; P.L. 2000, ch. 420, § 8.)



Chapter 6A-2-717 - Deduction of damages from the price.

§ 6A-2-717 Deduction of damages from the price.  The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-718 - Liquidation or limitation of damages  Deposits.

§ 6A-2-718 Liquidation or limitation of damages  Deposits.  (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payment exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) In the absence of such terms, twenty per cent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1); and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller (§ 6A-2-706).

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-719 - Contractual modification or limitation of remedy.

§ 6A-2-719 Contractual modification or limitation of remedy.  (1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in title 6A.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

§ 6A-2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.  Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-721 - Remedies for fraud.

§ 6A-2-721 Remedies for fraud.  Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-722 - Who can sue third parties for injury to goods.

§ 6A-2-722 Who can sue third parties for injury to goods.  Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract,

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is, subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-723 - Proof of market price  Time and place.

§ 6A-2-723 Proof of market price  Time and place.  (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (§ 6A-2-708 or 6A-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-724 - Admissibility of market quotations.

§ 6A-2-724 Admissibility of market quotations.  Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

History of Section.
(P.L. 1960, ch. 147, § 1.)



Chapter 6A-2-725 - Statute of limitations  Contracts for sale  Breach of warranty.

§ 6A-2-725 Statute of limitations  Contracts for sale  Breach of warranty.  (1) An action for breach of any contract for sale must be commenced within four (4) years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before January 2, 1962.

(5) Notwithstanding any other provision of this section, any action for breach of warranty arising out of an alleged design, inspection, testing or manufacturing defect, or any other alleged defect of whatsoever kind or nature in a product, must be commenced within ten (10) years after the date the product was first purchased for use or consumption.

History of Section.
(P.L. 1960, ch. 147, § 1; P.L. 1961, ch. 75, § 5; P.L. 1978, ch. 299, § 3.)






Chapter 6A-2.1 - Leases

Chapter 6A-2.1-101 - Short title.

§ 6A-2.1-101 Short title.  This chapter shall be known and may be cited as the Uniform Commercial Code  Leases.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-102 - Scope.

§ 6A-2.1-102 Scope.  This chapter applies to any transaction, regardless of form, that creates a lease.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-103 - Definitions and index of definitions. [Effective until July 1, 2013.].

§ 6A-2.1-103 Definitions and index of definitions. [Effective until July 1, 2013.].  (1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single chapter, as a machine, or a set of chapters, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture, or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (§ 6A-2.1-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single chapter that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Accessions". § 6A-2.1-310(1).

"Construction mortgage". § 6A-2.1-309(1)(d).

"Encumbrance". § 6A-2.1-309(1)(e).

"Fixtures". § 6A-2.1-309(1)(a).

"Fixture filing". § 6A-2.1-309(1)(b).

"Purchase money lease". § 6A-2.1-309(1)(c).

(3) The following definitions in other chapters apply to this Chapter:

"Account". § 6A-9-102(a)(2).

"Between merchants". § 6A-2-104(3).

"Buyer". § 6A-2-103(1)(a).

"Chattel paper". § 6A-9-102(a)(11).

"Consumer goods". § 6A-9-102(a)(23).

"Document". § 6A-9-102(a)(30).

"Entrusting". § 6A-2-403(3).

"General intangibles". § 6A-9-102(a)(42).

"Good faith". § 6A-2-103(1)(b).

"Instrument". § 6A-9-102(2)(47).

"Merchant". § 6A-2-104(1).

"Mortgage". § 6A-9-102(a)(55).

"Pursuant to commitment". § 6A-9-102(a)(68).

"Receipt". § 6A-2-103(1)(c).

"Sale". § 6A-2-106(1).

"Sale on approval". § 6A-2-326.

"Sale or return". § 6A-2-326.

"Seller". § 6A-2-103(1)(d).

(4) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2000, ch. 182, § 9; P.L. 2000, ch. 420, § 9; P.L. 2006, ch. 112, § 3; P.L. 2006, ch. 135, § 3.)

§ 6A-2.1-103 Definitions and index of definitions. [Effective July 1, 2013.].  (1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single chapter, as a machine, or a set of chapters, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture, or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (§ 6A-2.1-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single chapter that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Accessions". § 6A-2.1-310(1).

"Construction mortgage". § 6A-2.1-309(1)(d).

"Encumbrance". § 6A-2.1-309(1)(e).

"Fixtures". § 6A-2.1-309(1)(a).

"Fixture filing". § 6A-2.1-309(1)(b).

"Purchase money lease". § 6A-2.1-309(1)(c).

(3) The following definitions in other chapters apply to this Chapter:

"Account". § 6A-9-102(a)(2).

"Between merchants". § 6A-2-104(3).

"Buyer". § 6A-2-103(1)(a).

"Chattel paper". § 6A-9-102(a)(11).

"Consumer goods". § 6A-9-102(a)(23).

"Document". § 6A-9-102(a)(30).

"Entrusting". § 6A-2-403(3).

"General intangibles". § 6A-9-102(a)(42).

"Good faith". § 6A-2-103(1)(b).

"Instrument". § 6A-9-102(2)(47).

"Merchant". § 6A-2-104(1).

"Mortgage". § 6A-9-102(a)(55).

"Pursuant to commitment". § 6A-9-102(a)(69).

"Receipt". § 6A-2-103(1)(c).

"Sale". § 6A-2-106(1).

"Sale on approval". § 6A-2-326.

"Sale or return". § 6A-2-326.

"Seller". § 6A-2-103(1)(d).

(4) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2000, ch. 182, § 9; P.L. 2000, ch. 420, § 9; P.L. 2006, ch. 112, § 3; P.L. 2006, ch. 135, § 3; P.L. 2011, ch. 173, § 1; P.L. 2011, ch. 192, § 1.)



Chapter 6A-2.1-104 - Leases subject to other law.

§ 6A-2.1-104 Leases subject to other law.  (1) A lease, although subject to this chapter, is also subject to any applicable:

(a) Certificate of title statute of this state, including, without limitation, the Motor Vehicle Certificate of Title Act, § 31-3.1-1, et seq., and the Uniform Boat Title Act, § 46-22.1-1, et seq.;

(b) Certificate of title statute of another jurisdiction (§ 6A-2.1-105); or

(c) Consumer protection statute of this state, including the Rhode Island Rental Purchase Agreement Act, § 6-44-1, et seq., or final consumer protection decision of a court of this state existing on the effective date of this chapter.

(2) In case of conflict between this chapter, other than §§ 6A-2.1-105, 6A-2.1-304(3), and 6A-2.1-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-105 - Territorial application of chapter to goods covered by certificate of title.

§ 6A-2.1-105 Territorial application of chapter to goods covered by certificate of title.  Subject to the provisions of §§ 6A-2.1-304(3) and 6A-2.1-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four (4) months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

§ 6A-2.1-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.  (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter in which the goods are to be used, or in which the lease is executed by the lessee, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-107 - Waiver or renunciation of claim or right after default.

§ 6A-2.1-107 Waiver or renunciation of claim or right after default.  Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

History of Section.
(P.L. 1991, ch. 105, § 1.)



Chapter 6A-2.1-108 - Unconscionability.

§ 6A-2.1-108 Unconscionability.  (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-109 - Option to accelerate at will.

§ 6A-2.1-109 Option to accelerate at will.  (1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-201 - Statute of frauds.

§ 6A-2.1-201 Statute of frauds.  (1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-202 - Final written expression: parol or extrinsic evidence.

§ 6A-2.1-202 Final written expression: parol or extrinsic evidence.  Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-203 - Seals inoperative.

§ 6A-2.1-203 Seals inoperative.  The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument, and the law with respect to sealed instruments does not apply to the lease contract or offer.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-204 - Formation in general.

§ 6A-2.1-204 Formation in general.  (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-205 - Firm offers.

§ 6A-2.1-205 Firm offers.  An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-206 - Offer and acceptance in formation of lease contract.

§ 6A-2.1-206 Offer and acceptance in formation of lease contract.  (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-208 - Modification, rescission, and waiver.

§ 6A-2.1-208 Modification, rescission, and waiver.  (1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-209 - Lessee under finance lease as beneficiary of supply contract.

§ 6A-2.1-209 Lessee under finance lease as beneficiary of supply contract.  (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (§ 6A-2.1-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-210 - Express warranties.

§ 6A-2.1-210 Express warranties.  (1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-211 - Warranties against interference and against infringement  Lessee's obligation against infringement.

§ 6A-2.1-211 Warranties against interference and against infringement  Lessee's obligation against infringement.  (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-212 - Implied warranty of merchantability.

§ 6A-2.1-212 Implied warranty of merchantability.  (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, are of fair average quality within the description;

(c) Are fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) Are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-213 - Implied warranty of fitness for particular purpose.

§ 6A-2.1-213 Implied warranty of fitness for particular purpose.  Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-214 - Exclusion or modification of warranties.

§ 6A-2.1-214 Exclusion or modification of warranties.  (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of § 6A-2.1-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (§ 6A-2.1-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-215 - Cumulation and conflict of warranties express or implied.

§ 6A-2.1-215 Cumulation and conflict of warranties express or implied.  Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-216 - Third party beneficiaries of express and implied warranties.

§ 6A-2.1-216 Third party beneficiaries of express and implied warranties.  A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-217 - Identification.

§ 6A-2.1-217 Identification.  Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-218 - Insurance and proceeds.

§ 6A-2.1-218 Insurance and proceeds.  (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-219 - Risk of loss.

§ 6A-2.1-219 Risk of loss.  (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss (§ 6A-2.1-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) And it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-220 - Effect of default on risk of loss.

§ 6A-2.1-220 Effect of default on risk of loss.  (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-221 - Casualty to identified goods.

§ 6A-2.1-221 Casualty to identified goods.  If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or § 6A-2.1-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and, at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-222 - Effect of tax increase on lease payments.

§ 6A-2.1-222 Effect of tax increase on lease payments.  (a) No lease relating to residential real estate shall contain a provision which obligates a lessee to make payments to the lessor on account of an increased real estate tax levied during the term of the lease, unless such provision expressly sets forth:

(1) That the lessee shall be obligated to pay only that proportion of such increased tax as the unit leased by him or her bears to the whole of the real estate so taxed;

(2) The exact percentage of any such increase which the lessee shall pay; and

(3) That if the lessor obtains an abatement of the real estate tax levied on the whole of the real estate of which the unit leased by the lessee is a part, a proportionate share of such abatement, less reasonable attorney's fees, if any, shall be refunded to said lessee. Any provision of a lease in violation of the provision of this section shall be deemed to be against public policy and void.

(b) If the exact percentage of any such increased tax contained in such a provision is found to exceed that proportion of such increased tax as the lessee's unit bears to the whole of the real estate so taxed, then the lessor shall return to the lessee that amount of the tax payment collected from the lessee which exceeded the lessee's proportionate share of the increased tax, plus interest calculated at the rate of five percent (5%) per year from the date of collection.

(c) Nothing in this section shall apply to existing leases but shall be included in all new leases.

History of Section.
(P.L. 2001, ch. 218, § 1.)



Chapter 6A-2.1-301 - Enforceability of lease contract.

§ 6A-2.1-301 Enforceability of lease contract.  Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-302 - Title to and possession of goods.

§ 6A-2.1-302 Title to and possession of goods.  Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods  Delegation of performance  Transfer of rights.

§ 6A-2.1-303 Alienability of party's interest under lease contract or of lessor's residual interest in goods  Delegation of performance  Transfer of rights.  (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to chapter 9, secured transactions, by reason of § 6A-9-109(a)(3).

(2) Except as provided in subsection (3) and § 6A-9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and § 6A-9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in § 6A-2.1-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2000, ch. 182, § 9; P.L. 2000, ch. 420, § 9.)



Chapter 6A-2.1-304 - Subsequent lease of goods by lessor.

§ 6A-2.1-304 Subsequent lease of goods by lessor.  (1) Subject to § 6A-2.1-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and § 6A-2.1-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-305 - Sale or sublease of goods by lessee.

§ 6A-2.1-305 Sale or sublease of goods by lessee.  (1) Subject to the provisions of § 6A-2.1-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and § 6A-2.1-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-306 - Priority of certain liens arising by operation of law.

§ 6A-2.1-306 Priority of certain liens arising by operation of law.  If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

§ 6A-2.1-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.  (1) Except as otherwise provided in § 6A-2.1-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in §§ 6A-2.1-306 and 6A-2.1-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in §§ 6A-9-317, 6A-9-321, and 6A-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2000, ch. 182, § 9; P.L. 2000, ch. 420, § 9.)



Chapter 6A-2.1-308 - Special rights of creditors.

§ 6A-2.1-308 Special rights of creditors.  (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-309 - Lessor's and lessee's rights when goods become fixtures.

§ 6A-2.1-309 Lessor's and lessee's rights when goods become fixtures.  (1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of § 6A-9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a), but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this chapter, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the chapter on secured transactions (chapter 9 of title 6).

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2000, ch. 182, § 9; P.L. 2000, ch. 420, § 9.)



Chapter 6A-2.1-310 - Lessor's and lessee's rights when goods become accessions.

§ 6A-2.1-310 Lessor's and lessee's rights when goods become accessions.  (1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4), but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce his or her other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-311 - Priority subject to subordination.

§ 6A-2.1-311 Priority subject to subordination.  Nothing in this chapter prevents subordination by agreement by any person entitled to priority.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-401 - Insecurity: Adequate assurance of performance.

§ 6A-2.1-401 Insecurity: Adequate assurance of performance.  (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-402 - Anticipatory repudiation.

§ 6A-2.1-402 Anticipatory repudiation.  If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commerically reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to § 6A-2.1-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (§ 6A-2.1-524).

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-403 - Retraction of anticipatory repudiation.

§ 6A-2.1-403 Retraction of anticipatory repudiation.  (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under § 6A-2.1-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-404 - Substituted performance.

§ 6A-2.1-404 Substituted performance.  (1) If without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-405 - Excused performance.

§ 6A-2.1-405 Excused performance.  Subject to § 6A-2.1-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subdivisions (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in subdivision (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subdivision (b), of the estimated quota thus made available for the lessee.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-406 - Procedure on excused performance.

§ 6A-2.1-406 Procedure on excused performance.  (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under § 6A-2.1-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 6A-2.1-510):

(a) Terminate the lease contract (§ 6A-2.1-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under § 6A-2.1-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-407 - Irrevocable promises: Finance leases.

§ 6A-2.1-407 Irrevocable promises: Finance leases.  (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-501 - Default: Procedure.

§ 6A-2.1-501 Default: Procedure.  (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in § 6A-1-305(a) or this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2007, ch. 19, § 7; P.L. 2007, ch. 34, § 7.)



Chapter 6A-2.1-502 - Notice after default.

§ 6A-2.1-502 Notice after default.  Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-503 - Modification or impairment of rights and remedies.

§ 6A-2.1-503 Modification or impairment of rights and remedies.  (1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under § 6A-2.1-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-504 - Liquidation of damages.

§ 6A-2.1-504 Liquidation of damages.  (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (§ 6A-2.1-525 or 6A-2.1-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1); and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-505 - Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

§ 6A-2.1-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.  (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-506 - Statute of limitations.

§ 6A-2.1-506 Statute of limitations.  (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-507 - Proof of market rent: Time and place.

§ 6A-2.1-507 Proof of market rent: Time and place.  (1) Damages based on market rent (§ 6A-2.1-519 or 6A-2.1-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in §§ 6A-2.1-519 and 6A-2.1-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-508 - Lessee's remedies.

§ 6A-2.1-508 Lessee's remedies.  (1) If a lessor fails to deliver the goods in conformity to the lease contract (§ 6A-2.1-509) or repudiates the lease contract (§ 6A-2.1-402), or a lessee rightfully rejects the goods (§ 6A-2.1-509) or justifiably revokes acceptance of the goods (§ 6A-2.1-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 6A-2.1-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (§ 6A-2.1-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (§§ 6A-2.1-518 and 6A-2.1-520), or recover damages for nondelivery (§§ 6A-2.1-519 and 6A-2.1-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (§ 6A-2.1-522); or

(b) In a proper case, obtain specific performance or replevy the goods (§ 6A-2.1-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in § 6A-2.1-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (§ 6A-2.1-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to § 6A-2.1-527(5).

(6) Subject to the provisions of § 6A-2.1-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-509 - Lessee's rights on improper delivery  Rightful rejection.

§ 6A-2.1-509 Lessee's rights on improper delivery  Rightful rejection.  (1) Subject to the provisions of § 6A-2.1-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-510 - Installment lease contracts: Rejection and default.

§ 6A-2.1-510 Installment lease contracts: Rejection and default.  (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-511 - Merchant lessee's duties as to rightfully rejected goods.

§ 6A-2.1-511 Merchant lessee's duties as to rightfully rejected goods.  (1) Subject to any security interest of a lessee (§ 6A-2.1-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (§ 6A-2.1-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or § 6A-2.1-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or § 6A-2.1-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-512 - Lessee's duties as to rightfully rejected goods.

§ 6A-2.1-512 Lessee's duties as to rightfully rejected goods.  (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (§ 6A-2.1-511) and subject to any security interest of a lessee (§ 6A-2.1-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in § 6A-2.1-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-513 - Cure by lessor of improper tender or delivery  Replacement.

§ 6A-2.1-513 Cure by lessor of improper tender or delivery  Replacement.  (1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-514 - Waiver of lessee's objections.

§ 6A-2.1-514 Waiver of lessee's objections.  (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (§ 6A-2.1-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2006, ch. 112, § 3; P.L. 2006, ch. 135, § 3.)



Chapter 6A-2.1-515 - Acceptance of goods.

§ 6A-2.1-515 Acceptance of goods.  (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (§ 6A-2.1-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-516 - Effect of acceptance of goods; notice of default; Burden of establishing default after acceptance; Notice of claim or litigation to person answerable over.

§ 6A-2.1-516 Effect of acceptance of goods; notice of default; Burden of establishing default after acceptance; Notice of claim or litigation to person answerable over.  (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (§ 6A-2.1-211) the lessee shall notify the lessor or be barred from any remedy over any liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (§ 6A-2.1-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (§ 6A-2.1-211).

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-517 - Revocation of acceptance of goods.

§ 6A-2.1-517 Revocation of acceptance of goods.  (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-518 - Cover  Substitute goods.

§ 6A-2.1-518 Cover  Substitute goods.  (1) After a default by a lessor under the lease contract of the type described in § 6A-2.1-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 6A-2.1-504) or otherwise determined pursuant to agreement of the parties (§§ 6A-1-302 and 6A-2.1-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and § 6A-2.1-519 governs.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2007, ch. 19, § 7; P.L. 2007, ch. 34, § 7.)



Chapter 6A-2.1-519 - Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

§ 6A-2.1-519 Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.  (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 6A-2.1-504) or otherwise determined pursuant to agreement of the parties (§§ 6A-1-302 and 6A-2.1-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under § 6A-2.1-518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (§ 6A-2.1-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2007, ch. 19, § 7; P.L. 2007, ch. 34, § 7.)



Chapter 6A-2.1-520 - Lessee's incidental and consequential damages.

§ 6A-2.1-520 Lessee's incidental and consequential damages.  (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-521 - Lessee's right to specific performance or replevin.

§ 6A-2.1-521 Lessee's right to specific performance or replevin.  (1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-522 - Lessee's right to goods on lessor's insolvency.

§ 6A-2.1-522 Lessee's right to goods on lessor's insolvency.  (1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (§ 6A-2.1-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-523 - Lessor's remedies.

§ 6A-2.1-523 Lessor's remedies.  (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 6A-2.1-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (§ 6A-2.1-505(1));

(b) Proceed respecting goods not identified to the lease contract (§ 6A-2.1-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (§ 6A-2.1-525);

(d) Stop delivery of the goods by any bailee (§ 6A-2.1-526);

(e) Dispose of the goods and recover damages (§ 6A-2.1-527), or retain the goods and recover damages (§ 6A-2.1-528), or in a proper case recover rent (§ 6A-2.1-529);

(f) Exercise any other rights or pursue any remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-524 - Lessor's right to identify goods to lease contract.

§ 6A-2.1-524 Lessor's right to identify goods to lease contract.  (1) After default by the lessee under the lease contract of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (§ 6A-2.1-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

History of Section.
(P.L 1991, ch. 305, § 1.)



Chapter 6A-2.1-525 - Lessor's right to possession of goods.

§ 6A-2.1-525 Lessor's right to possession of goods.  (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (§ 6A-2.1-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace, or the lessor may proceed by action.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-526 - Lessor's stoppage of delivery in transit or otherwise.

§ 6A-2.1-526 Lessor's stoppage of delivery in transit or otherwise.  (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as warehouse.

(3) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2006, ch. 112, § 3; P.L. 2006, ch. 135, § 3.)



Chapter 6A-2.1-527 - Lessor's rights to dispose of goods.

§ 6A-2.1-527 Lessor's rights to dispose of goods.  (1) After a default by a lessee under the lease contract of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (§ 6A-2.1-525 or 6A-2.1-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 6A-2.1-504) or otherwise determined pursuant to agreement of the parties (§§ 6A-1-302 and 6A-2.1-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under § 6A-2.1-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and § 6A-2.1-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (§ 6A-2.1-508(5)).

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2007, ch. 19, § 7; P.L. 2007, ch. 34, § 7.)



Chapter 6A-2.1-528 - Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

§ 6A-2.1-528 Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.  (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 6A-2.1-504) or otherwise determined pursuant to agreement of the parties (§§ 6A-1-302 and 6A-2.1-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under § 6A-2.1-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under § 6A-2.1-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under § 6A-2.1-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

History of Section.
(P.L. 1991, ch. 305, § 1; P.L. 2007, ch. 19, § 7; P.L. 2007, ch. 34, § 7.)



Chapter 6A-2.1-529 - Lessor's action for the rent.

§ 6A-2.1-529 Lessor's action for the rent.  (1) After default by the lessee under the lease contract of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (§ 6A-2.1-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 6A-2.1-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 6A-2.1-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by § 6A-2.1-527 or 6A-2.1-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to § 6A-2.1-527 or 6A-2.1-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in § 6A-2.1-523(1) or 6A-2.1-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under § 6A-2.1-527 or 6A-2.1-528.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-530 - Lessor's incidental damages.

§ 6A-2.1-530 Lessor's incidental damages.  Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-531 - Standing to sue third parties for injury to goods.

§ 6A-2.1-531 Standing to sue third parties for injury to goods.  (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

History of Section.
(P.L. 1991, ch. 305, § 1.)



Chapter 6A-2.1-532 - Lessor's rights to residual interest.

§ 6A-2.1-532 Lessor's rights to residual interest.  In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

History of Section.
(P.L. 1991, ch. 305, § 1.)






Chapter 6A-3 - Negotiable Instruments

Chapter 6A-3-101 - Short title.

§ 6A-3-101 Short title.  This chapter may be cited as "Uniform Commercial Code  Negotiable Instruments".

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-102 - Subject matter.

§ 6A-3-102 Subject matter.  (a) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by chapter 4.1 of this title, or to securities governed by chapter 8 of this title.

(b) If there is conflict between this chapter and chapter 4 or 9 of this title, chapters 4 and 9 of this title govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-103 - Definitions.

§ 6A-3-103 Definitions.  (a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 4 of this title.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 6A-1-201(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" § 6A-3-409

"Accommodated party" § 6A-3-419

"Accommodation party" § 6A-3-419

"Alteration" § 6A-3-407

"Anomalous indorsement § 6A-3-205

"Blank indorsement § 6A-3-205

"Cashier's check" § 6A-3-104

"Certificate of deposit" § 6A-3-104

"Certified check" § 6A-3-409

"Check" § 6A-3-104

"Consideration" § 6A-3-303

"Draft" § 6A-3-104

"Holder in due course" § 6A-3-302

"Incomplete instrument" § 6A-3-115

"Indorsement" § 6A-3-204

"Indorser § 6A-3-204

"Instrument" § 6A-3-104

"Issue" § 6A-3-105

"Issuer" § 6A-3-105

"Negotiable instrument" § 6A-3-104

"Negotiation" § 6A-3-201

"Note" § 6A-3-104

"Payable at a definite time" § 6A-3-108

"Payable on demand § 6A-3-108

"Payable to bearer" § 6A-3-109

"Payable to order" § 6A-3-109

"Payment" § 6A-3-602

"Person entitled to enforce" § 6A-3-301

"Presentment" § 6A-3-501

"Reacquisition" § 6A-3-207

"Special indorsement § 6A-3-205

"Teller's check" § 6A-3-104

"Transfer of instrument" § 6A-3-203

Traveler's check" § 6A-3-104

"Value" § 6A-3-303

(c) The following definitions in other chapters apply to this chapter:

"Bank" § 6A-4-105

"Banking day" § 6A-4-104

"Clearing house" § 6A-4-104

"Collecting bank" § 6A-4-105

"Depositary bank" § 6A-4-105

"Documentary draft" § 6A-4-104

"Intermediary bank" § 6A-4-105

"Item" § 6A-4-104

"Payor bank" § 6A-4-105

"Suspends payments" § 6A-4-104

(d) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-104 - Negotiable instrument.

§ 6A-3-104 Negotiable instrument.  (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-105 - Issue of instrument.

§ 6A-3-105 Issue of instrument.  (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-106 - Unconditional promise or order.

§ 6A-3-106 Unconditional promise or order.  (a) Except as provided in this section, for the purposes of § 6A-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of § 6A-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of § 6A-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-107 - Instrument payable in foreign money.

§ 6A-3-107 Instrument payable in foreign money.  Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-108 - Payable on demand or at definite time.

§ 6A-3-108 Payable on demand or at definite time.  (a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-109 - Payable to bearer or to order.

§ 6A-3-109 Payable to bearer or to order.  (a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to § 6A-3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to § 6A-3-205(b).

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-110 - Identification of person to whom instrument is payable.

§ 6A-3-110 Identification of person to whom instrument is payable.  (a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-111 - Place of payment.

§ 6A-3-111 Place of payment.  Except as otherwise provided for items in chapter 4 of this title, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-112 - Interest.

§ 6A-3-112 Interest.  (a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-113 - Date of instrument.

§ 6A-3-113 Date of instrument.  (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in § 6A-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-114 - Contradictory terms of instrument.

§ 6A-3-114 Contradictory terms of instrument.  If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-115 - Incomplete instrument.

§ 6A-3-115 Incomplete instrument.  (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under § 6A-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under § 6A-3-104, but, after completion, the requirements of § 6A-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under § 6A-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-116 - Joint and several liability  Contribution.

§ 6A-3-116 Joint and several liability  Contribution.  (a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in § 6A-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-117 - Other agreements affecting instrument.

§ 6A-3-117 Other agreements affecting instrument.  Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-118 - Statute of limitations.

§ 6A-3-118 Statute of limitations.  (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this chapter and not governed by this section must be commenced within three years after the cause of action accrues.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-119 - Notice of right to defend action.

§ 6A-3-119 Notice of right to defend action.  In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-201 - Negotiation.

§ 6A-3-201 Negotiation.  (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-202 - Negotiation subject to rescission.

§ 6A-3-202 Negotiation subject to rescission.  (a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-203 - Transfer of instrument  Rights acquired by transfer.

§ 6A-3-203 Transfer of instrument  Rights acquired by transfer.  (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-204 - Indorsement.

§ 6A-3-204 Indorsement.  (a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-205 - Special indorsement  Blank indorsement  Anomalous indorsement.

§ 6A-3-205 Special indorsement  Blank indorsement  Anomalous indorsement.  (a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in § 6A-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-206 - Restrictive indorsement.

§ 6A-3-206 Restrictive indorsement.  (a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in § 6A-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in § 6A-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-207 - Reacquisition.

§ 6A-3-207 Reacquisition.  Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-301 - Person entitled to enforce instrument.

§ 6A-3-301 Person entitled to enforce instrument.  "Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to § 6A-3-309 or 6A-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-302 - Holder in due course.

§ 6A-3-302 Holder in due course.  (a) Subject to subsection (c) and § 6A-3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in § 6A-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in § 6A-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under § 6A-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-303 - Value and consideration.

§ 6A-3-303 Value and consideration.  (a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-304 - Overdue instrument.

§ 6A-3-304 Overdue instrument.  (a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-305 - Defenses and Claims in Recoupment.

§ 6A-3-305 Defenses and Claims in Recoupment.  (a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (§ 6A-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-306 - Claims to an instrument.

§ 6A-3-306 Claims to an instrument.  A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-307 - Notice of breach of fiduciary duty.

§ 6A-3-307 Notice of breach of fiduciary duty.  (a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-308 - Proof of signatures and status as holder in due course.

§ 6A-3-308 Proof of signatures and status as holder in due course.  (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under § 6A-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under § 6A-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-309 - Enforcement of lost, destroyed, or stolen instrument.

§ 6A-3-309 Enforcement of lost, destroyed, or stolen instrument.  (a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, § 6A-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-310 - Effect of instrument on obligation for which taken.

§ 6A-3-310 Effect of instrument on obligation for which taken.  (a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-311 - Accord and satisfaction by use of instrument.

§ 6A-3-311 Accord and satisfaction by use of instrument.  (a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-312 - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

§ 6A-3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.  (a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth (90th) day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth (90th) day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to § 6A-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or § 6A-3-309.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-401 - Signature.

§ 6A-3-401 Signature.  (a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under § 6A-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-402 - Signature by representative.

§ 6A-3-402 Signature by representative.  (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-403 - Unauthorized signature.

§ 6A-3-403 Unauthorized signature.  (a) Unless otherwise provided in this chapter or chapter 4 of this title, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-404 - Impostors  Fictitious payees.

§ 6A-3-404 Impostors  Fictitious payees.  (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (§ 6A-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-405 - Employer's responsibility for fraudulent indorsement by employee.

§ 6A-3-405 Employer's responsibility for fraudulent indorsement by employee.  (a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-406 - Negligence contributing to forged signature or alteration of instrument.

§ 6A-3-406 Negligence contributing to forged signature or alteration of instrument.  (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-407 - Alteration.

§ 6A-3-407 Alteration.  (a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-408 - Drawee not liable on unaccepted draft.

§ 6A-3-408 Drawee not liable on unaccepted draft.  A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-409 - Acceptance of draft  Certified check.

§ 6A-3-409 Acceptance of draft  Certified check.  (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-410 - Acceptance varying draft.

§ 6A-3-410 Acceptance varying draft.  (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

§ 6A-3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.  (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-412 - Obligation of issuer of note or cashier's check.

§ 6A-3-412 Obligation of issuer of note or cashier's check.  The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 6A-3-115 and 6A-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under § 6A-3-415.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-413 - Obligation of acceptor.

§ 6A-3-413 Obligation of acceptor.  (a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in §§ 6A-3-115 and 6A-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under § 6A-3-414 or 6A-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-414 - Obligation of drawer.

§ 6A-3-414 Obligation of drawer.  (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 6A-3-115 and 6A-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under § 6A-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under § 6A-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-415 - Obligation of indorser.

§ 6A-3-415 Obligation of indorser.  (a) Subject to subsections (b), (c), (d), (e) and to § 6A-3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 6A-3-115 and 6A-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by § 6A-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-416 - Transfer warranties.

§ 6A-3-416 Transfer warranties.  (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-417 - Presentment warranties.

§ 6A-3-417 Presentment warranties.  (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 6A-3-404 or 6A-3-405 or the drawer is precluded under § 6A-3-406 or 6A-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-418 - Payment or acceptance by mistake.

§ 6A-3-418 Payment or acceptance by mistake.  (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to § 6A-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by § 6A-3-417 or 6A-4-407.

(d) Notwithstanding § 6A-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-419 - Instruments signed for accommodation.

§ 6A-3-419 Instruments signed for accommodation.  (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in § 6A-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-420 - Conversion of instrument.

§ 6A-3-420 Conversion of instrument.  (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-501 - Presentment.

§ 6A-3-501 Presentment.  (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to chapter 4 of this title, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than two P.M. (2 P.M.) for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-502 - Dishonor.

§ 6A-3-502 Dishonor.  (a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under § 6A-4-301 or 6A-4-302, or becomes accountable for the amount of the check under § 6A-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under § 6A-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-503 - Notice of dishonor.

§ 6A-3-503 Notice of dishonor.  (a) The obligation of an indorser stated in § 6A-3-415(a) and the obligation of a drawer stated in § 6A-3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under § 6A-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to § 6A-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-504 - Excused presentment and notice of dishonor.

§ 6A-3-504 Excused presentment and notice of dishonor.  (a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-505 - Evidence of dishonor.

§ 6A-3-505 Evidence of dishonor.  (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-601 - Discharge and effect of discharge.

§ 6A-3-601 Discharge and effect of discharge.  (a) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-602 - Payment.

§ 6A-3-602 Payment.  (a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under § 6A-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under § 6A-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-603 - Tender of payment.

§ 6A-3-603 Tender of payment.  (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-604 - Discharge by cancellation or renunciation.

§ 6A-3-604 Discharge by cancellation or renunciation.  (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-605 - Discharge of indorsers and accommodation parties.

§ 6A-3-605 Discharge of indorsers and accommodation parties.  (a) In this section, the term "indorser" includes a drawer having the obligation described in § 6A-3-414(d).

(b) Discharge, under § 6A-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under chapter 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under § 6A-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)



Chapter 6A-3-606 - Official Comments.

§ 6A-3-606 Official Comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 238, § 3; P.L. 2000, ch. 421, § 3.)






Chapter 6A-4 - Bank Deposits And Collections

Chapter 6A-4-101 - Short title.

§ 6A-4-101 Short title.  This chapter may be cited as "Uniform Commercial Code  Bank Deposits and Collections".

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-102 - Applicability.

§ 6A-4-102 Applicability.  (a) To the extent that items within this chapter are also within chapters 3 and 8 of this title, they are subject to those chapters. If there is conflict, this chapter governs chapter 3 of this title, but chapter 8 of this title governs this chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-103 - Variation by agreement  Measure of damages  Action constituting ordinary care.

§ 6A-4-103 Variation by agreement  Measure of damages  Action constituting ordinary care.  (a) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-104 - Definitions and index of definitions.

§ 6A-4-104 Definitions and index of definitions.  (a) In this chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (§ 6A-8-102) or instructions for uncertificated securities (§ 6A-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in § 6A-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 4.1 of this title or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Agreement for electronic presentment" § 6A-4-110.

"Bank" § 6A-4-105.

"Collecting bank" § 6A-4-105.

"Depositary bank" § 6A-4-105.

"Intermediary bank" § 6A-4-105.

"Payor bank" § 6A-4-105.

"Presenting bank" § 6A-4-105.

"Presentment notice" § 6A-4-110.

(c) "Control" as provided in § 6A-7-106 and the following definitions in other chapters apply to this chapter:

"Acceptance" § 6A-3-409.

"Alteration" § 6A-3-407.

"Cashier's check" § 6A-3-104.

"Certificate of deposit" § 6A-3-104.

"Certified check" § 6A-3-409.

"Check" § 6A-3-104.

"Good faith" § 6A-3-103.

"Holder in due course" § 6A-3-302.

"Instrument" § 6A-3-104.

"Notice of dishonor" § 6A-3-503.

"Order" § 6A-3-103.

"Ordinary care" § 6A-3-103.

"Person entitled to enforce" § 6A-3-301.

"Presentment" § 6A-3-501.

"Promise" § 6A-3-103.

"Prove" § 6A-3-103.

"Teller's check" § 6A-3-104.

"Unauthorized signature" § 6A-3-403.

(d) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4; P.L. 2006, ch. 112, § 4; P.L. 2006, ch. 135, § 4.)



Chapter 6A-4-105 - "Bank"  "Depositary bank"  "Payor bank"  "Intermediary bank"  "Collecting bank"  "Presenting bank".

§ 6A-4-105 "Bank"  "Depositary bank"  "Payor bank"  "Intermediary bank"  "Collecting bank"  "Presenting bank".  In this chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-106 - Payable through or payable at bank: collecting bank.

§ 6A-4-106 Payable through or payable at bank: collecting bank.  (a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-107 - Separate office of bank.

§ 6A-4-107 Separate office of bank.  A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders shall be given under this chapter and under chapter 3 of this title.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-108 - Time of receipt of items.

§ 6A-4-108 Time of receipt of items.  (a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two P.M. (2 P.M.) or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-109 - Delays.

§ 6A-4-109 Delays.  (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-110 - Electronic presentment.

§ 6A-4-110 Electronic presentment.  (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-111 - Statute of limitations.

§ 6A-4-111 Statute of limitations.  An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three years after the cause of action accrues.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-201 - Status of collecting bank as agent and provisional status of credits  Applicability of article  Item indorsed "Pay Any Bank".

§ 6A-4-201 Status of collecting bank as agent and provisional status of credits  Applicability of article  Item indorsed "Pay Any Bank".  (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to an item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially indorsed by a bank to a person who is not a bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-202 - Responsibility for collection or return  When action timely.

§ 6A-4-202 Responsibility for collection or return  When action timely.  (a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-203 - Effect of instructions.

§ 6A-4-203 Effect of instructions.  Subject to chapter 3 of this title concerning conversion of instruments (§ 6A-3-420) and restrictive indorsements (§ 6A-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-204 - Methods of sending and presenting  Sending directly to payor bank.

§ 6A-4-204 Methods of sending and presenting  Sending directly to payor bank.  (a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-205 - Depositary bank holder of unindorsed item.

§ 6A-4-205 Depositary bank holder of unindorsed item.  If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of § 6A-3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-206 - Transfer between banks.

§ 6A-4-206 Transfer between banks.  Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-207 - Transfer warranties.

§ 6A-4-207 Transfer warranties.  (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (§ 6A-3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in §§ 6A-3-115 and 6A-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-208 - Presentment warranties.

§ 6A-4-208 Presentment warranties.  (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 6A-3-404 or 6A-3-405 or the drawer is precluded under § 6A-3-406 or 6A-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-209 - Encoding and retention warranties.

§ 6A-4-209 Encoding and retention warranties.  (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-210 - Security interest of collecting bank in items, accompanying documents and proceeds.

§ 6A-4-210 Security interest of collecting bank in items, accompanying documents and proceeds.  (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 9 of this title, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 6A-9-203(b)(3)(i));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4; P.L. 2006, ch. 112, § 4; P.L. 2006, ch. 135, § 4.)



Chapter 6A-4-211 - When bank gives value for purposes of holder in due course.

§ 6A-4-211 When bank gives value for purposes of holder in due course.  For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of § 6A-3-302 on what constitutes a holder in due course.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-212 - Presentment by notice of item not payable by, through, or at bank  Liability of drawer or indorser.

§ 6A-4-212 Presentment by notice of item not payable by, through, or at bank  Liability of drawer or indorser.  (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under § 6A-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under § 6A-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-213 - Medium and time of settlement by bank.

§ 6A-4-213 Medium and time of settlement by bank.  (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement, is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to § 6A-4.1-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-214 - Right of charge-back or refund  Liability of collecting bank  Return of item.

§ 6A-4-214 Right of charge-back or refund  Liability of collecting bank  Return of item.  (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (§ 6A-4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-215 - Final payment of item by payor bank  When provisional debits and credits become final  When certain credits become available for withdrawal.

§ 6A-4-215 Final payment of item by payor bank  When provisional debits and credits become final  When certain credits become available for withdrawal.  (a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-216 - Insolvency and preference.

§ 6A-4-216 Insolvency and preference.  (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-301 - Deferred posting  Recovery of payment by return of items  Time of dishonor  Return of items by payor bank.

§ 6A-4-301 Deferred posting  Recovery of payment by return of items  Time of dishonor  Return of items by payor bank.  (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) Returns the item; or

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-302 - Payor bank's responsibility for late return of item.

§ 6A-4-302 Payor bank's responsibility for late return of item.  (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (§ 6A-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-303 - When items subject to notice, stop-payment order, legal process, or setoff  Order in which items may be charged or certified.

§ 6A-4-303 When items subject to notice, stop-payment order, legal process, or setoff  Order in which items may be charged or certified.  (a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under § 6A-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-401 - When bank may charge customer's account.

§ 6A-4-401 When bank may charge customer's account.  (a) A bank may charge against the account of a customer an item that is properly payable from the account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in § 6A-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in § 6A-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under § 6A-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-402 - Bank's liability to customer for wrongful dishonor  Time of determining insufficiency of account.

§ 6A-4-402 Bank's liability to customer for wrongful dishonor  Time of determining insufficiency of account.  (a) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-403 - Customer's right to stop payment  Burden of proof of loss.

§ 6A-4-403 Customer's right to stop payment  Burden of proof of loss.  (a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in § 6A-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under § 6A-4-402.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-404 - Bank not obliged to pay check more than six months old.

§ 6A-4-404 Bank not obliged to pay check more than six months old.  A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-405 - Death or incompetence of customer.

§ 6A-4-405 Death or incompetence of customer.  (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-406 - Customer's duty to discover and report unauthorized signature or alteration.

§ 6A-4-406 Customer's duty to discover and report unauthorized signature or alteration.  (a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under § 6A-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-407 - Payor bank's right to subrogation on improper payment.

§ 6A-4-407 Payor bank's right to subrogation on improper payment.  If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-501 - Handling of documentary drafts  Duty to send for presentment and to notify customer of dishonor.

§ 6A-4-501 Handling of documentary drafts  Duty to send for presentment and to notify customer of dishonor.  A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-502 - Presentment of "on arrival" drafts.

§ 6A-4-502 Presentment of "on arrival" drafts.  If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-503 - Responsibility of presenting bank for documents and goods  Report of reasons for dishonor  Referee in case of need.

§ 6A-4-503 Responsibility of presenting bank for documents and goods  Report of reasons for dishonor  Referee in case of need.  Unless otherwise instructed and except as provided in chapter 5 of this title, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-504 - Privilege of presenting bank to deal with goods  Security interest for expenses.

§ 6A-4-504 Privilege of presenting bank to deal with goods  Security interest for expenses.  (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)



Chapter 6A-4-505 - Official Comments.

§ 6A-4-505 Official Comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 238, § 4; P.L. 2000, ch. 421, § 4.)






Chapter 6A-4.1 - Funds Transfers

Chapter 6A-4.1-101 - Short title.

§ 6A-4.1-101 Short title.  This chapter may be cited as Uniform Commercial Code Funds Transfers.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-102 - Subject matter.

§ 6A-4.1-102 Subject matter.  Except as otherwise provided in § 6A-4.1-108, this chapter applies to funds transfers defined in § 6A-4.1-104.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-103 - Payment order  Definitions.

§ 6A-4.1-103 Payment order  Definitions.  (a) In this chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-104 - Funds transfer  Definitions.

§ 6A-4.1-104 Funds transfer  Definitions.  In this chapter:

(a) "Funds transfer" means the series of transactions beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-105 - Other definitions.

§ 6A-4.1-105 Other definitions.  (a) In this chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 6A-1-201(8)).

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" § 6A-4.1-209

"Beneficiary" § 6A-4.1-103

"Beneficiary's bank" § 6A-4.1-103

"Executed" § 6A-4.1-301

"Executed date" § 6A-4.1-301

"Funds transfer" § 6A-4.1-104

"Funds-transfer system rule" § 6A-4.1-501

"Intermediary bank" § 6A-4.1-104

"Originator" § 6A-4.1-104

"Originator's bank" § 6A-4.1-104

"Payment by beneficiary's bank to beneficiary" § 6A-4.1-405

"Payment by originator to beneficiary" § 6A-4.1-406

"Payment by sender to receiving bank" § 6A-4.1-403

"Payment date" § 6A-4.1-401

"Payment order" § 6A-4.1-103

"Receiving bank" § 6A-4.1-103

"Security procedure" § 6A-4.1-201

"Sender" § 6A-4.1-103

(c) The following definitions in chapter 4 apply to this chapter;

"Clearing house" § 6A-4-104

"Item" § 6A-4-104

"Suspends payments" § 6A-4-104

(d) In addition part one contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-106 - Time payment order is received.

§ 6A-4.1-106 Time payment order is received.  (a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in § 6A-1-202. A receiving bank may fix a cut-off time or times on a funds transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut off time may apply to senders generally or different cut off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds transfer business day or after the appropriate cut off time on a funds transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds transfer business day, the next day that is a funds transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

History of Section.
(P.L. 1991, ch. 189, § 1; P.L. 2007, ch. 19, § 8; P.L. 2007, ch. 34, § 8.)



Chapter 6A-4.1-107 - Federal reserve regulations and operating circulars.

§ 6A-4.1-107 Federal reserve regulations and operating circulars.  Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-108 - Exclusion of consumer transactions governed by federal law.

§ 6A-4.1-108 Exclusion of consumer transactions governed by federal law.  This chapter does not apply to funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, public law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-201 - Security procedure.

§ 6A-4.1-201 Security procedure.  "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-202 - Authorized and verified payment orders.

§ 6A-4.1-202 Authorized and verified payment orders.  (a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank provides that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the mix, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in § 6A-4.1-203(a)(1), rights and obligations arising under this section and § 6A-4.1-203 may not be varied by agreement.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-203 - Unenforceability of certain verified payment orders.

§ 6A-4.1-203 Unenforceability of certain verified payment orders.  (a) If an accepted payment order is not, under § 6A-4.1-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to § 6A-4.1-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedures, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

§ 6A-4.1-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.  (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under § 6A-4.1-202, or (ii) not enforceable, in whole or in part, against the customer under § 6A-4.1-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in § 6A-1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

History of Section.
(P.L. 1991, ch. 189, § 1; P.L. 2007, ch. 19, § 8; P.L. 2007, ch. 34, § 8.)



Chapter 6A-4.1-205 - Erroneous payment orders.

§ 6A-4.1-205 Erroneous payment orders.  (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to § 6A-4.1-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subsections (a)(2) and (a)(3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-206 - Transmission of payment order through funds  Transfer or other communication system.

§ 6A-4.1-206 Transmission of payment order through funds  Transfer or other communication system.  (a) If a payment order addressed to a receiving bank is transmitted to a funds transfer system or other third party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-207 - Misdescription of beneficiary.

§ 6A-4.1-207 Misdescription of beneficiary.  (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-208 - Misdescription of intermediary bank or beneficiary's bank.

§ 6A-4.1-208 Misdescription of intermediary bank or beneficiary's bank.  (a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the same as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in § 6A-4.1-302(a)(1).

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-209 - Acceptance of payment order.

§ 6A-4.1-209 Acceptance of payment order.  (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in § 6A-4.1-405(a) or 6A-4.1-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to § 6A-4.1-403(a)(1) or 6A-4.1-403(a)(2); or

(3) The opening of the next funds transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to § 6A-4.1-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-210 - Rejection of payment order.

§ 6A-4.1-210 Rejection of payment order.  (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to § 6A-4.1-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-211 - Cancellation and amendment of payment order.

§ 6A-4.1-211 Cancellation and amendment of payment order.  (a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of the payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-212 - Liability and duty of receiving bank regarding unaccepted payment order.

§ 6A-4.1-212 Liability and duty of receiving bank regarding unaccepted payment order.  If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in § 6A-4.1-209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-301 - Execution and execution date.

§ 6A-4.1-301 Execution and execution date.  (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-302 - Obligations of receiving bank in execution of payment order.

§ 6A-4.1-302 Obligations of receiving bank in execution of payment order.  (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to § 6A-4.1-209(a), the bank has the following obligations in executing the order.

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-303 - Erroneous execution of payment order.

§ 6A-4.1-303 Erroneous execution of payment order.  (a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under § 6A-4.1-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under § 6A-4.1-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-304 - Duty of sender to report erroneously executed payment order.

§ 6A-4.1-304 Duty of sender to report erroneously executed payment order.  If the sender of a payment order that is erroneously executed as stated in § 6A-4.1-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under § 6A-4.1-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-305 - Liability for late or improper execution or failure to execute payment order.

§ 6A-4.1-305 Liability for late or improper execution or failure to execute payment order.  (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of § 6A-4.1-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of § 6A-4.1-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-401 - Payment date.

§ 6A-4.1-401 Payment date.  "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-402 - Obligation of sender to pay receiving bank.

§ 6A-4.1-402 Obligation of sender to pay receiving bank.  (a) This section is subject to §§ 6A-4.1-205 and 6A-4.1-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to § 6A-4.1-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in §§ 6A-4.1-204 and 6A-4.1-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in § 6A-4.1-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-403 - Payment by sender to receiving bank.

§ 6A-4.1-403 Payment by sender to receiving bank.  (a) Payment of the sender's obligation under § 6A-4.1-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two (2) banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under § 6A-4.1-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under § 6A-4.1-402(b) or 6A-4.1-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

§ 6A-4.1-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.  (a) Subject to §§ 6A-4.1-211(e), 6A-4.1-405(d), and 6A-4.1-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds transfer business day of the bank, payment is due on the next funds transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-405 - Payment by beneficiary's bank to beneficiary.

§ 6A-4.1-405 Payment by beneficiary's bank to beneficiary.  (a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under § 6A-4.1-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under § 6A-4.1-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition of payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to a refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it is accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under § 6A-4.1-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under § 6A-4.1-406, and (iv) subject to § 6A-4.1-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under § 6A-4.1-402(c) because the funds transfer has not been completed.

History of Section.
(P.L. 1991, ch. 189, § 9.)



Chapter 6A-4.1-406 - Payment by originator to beneficiary  Discharge of underlying obligation.

§ 6A-4.1-406 Payment by originator to beneficiary  Discharge of underlying obligation.  (a) Subject to §§ 6A-4.1-211(e), 6A-4.1-405(d), and 6A-4.1-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under § 6A-4.1-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-501 - Variation by agreement and effect of funds transfer system rule.

§ 6A-4.1-501 Variation by agreement and effect of funds transfer system rule.  (a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this chapter, a funds transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in §§ 6A-4.1-404(c), 6A-4.1-405(d), and 6A-4.1-507(c).

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-502 - Creditor process served on receiving bank  Set off by beneficiary's bank.

§ 6A-4.1-502 Creditor process served on receiving bank  Set off by beneficiary's bank.  (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-503 - Injunction or restraining order with respect to funds transfer.

§ 6A-4.1-503 Injunction or restraining order with respect to funds transfer.  For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-504 - Order in which items and payment orders may be charged to account  Order of withdrawals from account.

§ 6A-4.1-504 Order in which items and payment orders may be charged to account  Order of withdrawals from account.  (a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-505 - Preclusion of objection to debit of customer's account.

§ 6A-4.1-505 Preclusion of objection to debit of customer's account.  If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-506 - Rate of interest.

§ 6A-4.1-506 Rate of interest.  (a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds transfer system rule if the payment order is transmitted through a funds transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

History of Section.
(P.L. 1991, ch. 189, § 1.)



Chapter 6A-4.1-507 - Choice of law.

§ 6A-4.1-507 Choice of law.  (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection, may govern, whether or not that law bears a reasonable relation to the matter in use.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice of law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds transfer system and there is inconsistency between choice of law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction, that has the most significant relationship to the matter in issue.

History of Section.
(P.L. 1991, ch. 189, § 1.)






Chapter 6A-5 - Letters of Credit

Chapter 6A-5-101 - Short title.

§ 6A-5-101 Short title.  This chapter may be cited as "Uniform Commercial Code  Letters of Credit".

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-102 - Definitions.

§ 6A-5-102 Definitions.  (a) In this chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in § 6A-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs

(i) upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of § 6A-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

"Accept" or "Acceptance" § 6A-3-410

"Value" §§ 6A-3-303, 6A-4-209

(c) Chapter 1 of this title contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-103 - Scope.

§ 6A-5-103 Scope.  (a) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(c) With the exception of this subsection, subsections (a) and (d), §§ 6A-5-102(a)(9) and (10), 6A-5-106(d), and 6A-5-114(d), and except to the extent prohibited in §§ 6A-1-302 and 6A-5-117(d), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4; P.L. 2007, ch. 19, § 9; P.L. 2007, ch. 34, § 9.)



Chapter 6A-5-104 - Formal requirements.

§ 6A-5-104 Formal requirements.  A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (1) by a signature or (2) in accordance with the agreement of the parties or the standard practice referred to in § 6A-5-108(e).

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-105 - Consideration.

§ 6A-5-105 Consideration.  Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-106 - Issuance, amendment, cancellation, and duration.

§ 6A-5-106 Issuance, amendment, cancellation, and duration.  (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-107 - Confirmer, nominated person, and adviser.

§ 6A-5-107 Confirmer, nominated person, and adviser.  (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-108 - Issuer's rights and obligations.

§ 6A-5-108 Issuer's rights and obligations.  (a) Except as otherwise provided in § 6A-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in § 6A-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh (7th) business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in § 6A-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under § 6A-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this chapter:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under §§ 6A-3-413 and 6A-3-414;

(4) Except as otherwise provided in §§ 6A-5-110 and 6A-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-109 - Fraud and forgery.

§ 6A-5-109 Fraud and forgery.  (a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-110 - Warranties.

§ 6A-5-110 Warranties.  (a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in § 6A-5-109(a); and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under chapters 3, 4, 7, and 8 of this title because of the presentation or transfer of documents covered by any of those chapters.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-111 - Remedies.

§ 6A-5-111 Remedies.  (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-112 - Transfer of letter of credit.

§ 6A-5-112 Transfer of letter of credit.  (a) Except as otherwise provided in § 6A-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in § 6A-5-108(e) or is otherwise reasonable under the circumstances.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-113 - Transfer by operation of law.

§ 6A-5-113 Transfer by operation of law.  (a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in § 6A-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in § 6A-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of § 6A-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-114 - Assignment of proceeds.

§ 6A-5-114 Assignment of proceeds.  (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by chapter 9 of this title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by chapter 9 of this title or other law.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-115 - Statute of limitations.

§ 6A-5-115 Statute of limitations.  An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-116 - Choice of law and forum.

§ 6A-5-116 Choice of law and forum.  (a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in § 6A-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (1) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (2) the relevant undertaking incorporates rules of custom or practice, and (3) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in § 6A-5-103(c).

(d) If there is conflict between this chapter and chapters 3, 4, 4.1 or 9 of this title, this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-117 - Subrogation of issuer, applicant, and nominated person.

§ 6A-5-117 Subrogation of issuer, applicant, and nominated person.  (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays, and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-118 - Security interest of issuer or nominated person.

§ 6A-5-118 Security interest of issuer or nominated person.  (a) An issuer or nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) Subject to subsection (c), as long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to chapter 9 of this title, but:

(1) A security agreement is not necessary to make the security interest enforceable under § 6A-9-203(b)(3);

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, so long as the debtor does not have possession of the document, the security interest is perfected and has priority over a conflicting security interest in the document.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-119 - Transition.

§ 6A-5-119 Transition.  This chapter shall take effect on July 1, 2001 and applies to a letter of credit that is issued on or after the effective date of this chapter. This chapter does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before the effective date of this chapter. A transaction arising out of or associated with a letter of credit that was issued before the effective date of this chapter and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed by this chapter as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)



Chapter 6A-5-120 - Official comments.

§ 6A-5-120 Official comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 182, § 4; P.L. 2000, ch. 420, § 4.)






Chapter 6A-6 - Bulk Transfers



Chapter 6A-7 - Documents of Title

Chapter 6A-7-101 - Short title.

§ 6A-7-101 Short title.  This chapter may be cited as "Uniform Commercial Code-Documents of Title".

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-102 - Definitions and index of definitions.

§ 6A-7-102 Definitions and index of definitions.  (a) In this chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

(1) "Contract for sale," § 2-106.

(2) "Lessee in the ordinary course of business," § 2.1-103.

(3) "Receipt" of goods, § 2-103.

(c) In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-103 - Relation of chapter to treaty or statute.

§ 6A-7-103 Relation of chapter to treaty or statute.  (a) This chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et. seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

(d) To the extent there is a conflict between R.I. Gen. Laws §§ 42-127.1-1  42-127.1-20 (the Uniform Electronic Transactions Act) and this chapter, this chapter governs.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-104 - Negotiable and nonnegotiable document of title.

§ 6A-7-104 Negotiable and nonnegotiable document of title.  (a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to the bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-105 - Reissuance in alternative medium.

§ 6A-7-105 Reissuance in alternative medium.  (a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-106 - Control of electronic document of title.

§ 6A-7-106 Control of electronic document of title.  (a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-201 - Person that may issue a warehouse receipt  Storage under bond.

§ 6A-7-201 Person that may issue a warehouse receipt  Storage under bond.  (a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-202 - Form of warehouse receipt  Effect of omission.

§ 6A-7-202 Form of warehouse receipt  Effect of omission.  (a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under § 6A-7-403 or its duty of care under § 6A-7-204. Any contrary provision is ineffective.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-203 - Liability for nonreceipt or misdescription.

§ 6A-7-203 Liability for nonreceipt or misdescription.  A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-204 - Duty of care  Contractual limitation of warehouse's liability.

§ 6A-7-204 Duty of care  Contractual limitation of warehouse's liability.  (a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-205 - Title under warehouse receipt defeated in certain cases.

§ 6A-7-205 Title under warehouse receipt defeated in certain cases.  A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-206 - Termination of storage at warehouse's option.

§ 6A-7-206 Termination of storage at warehouse's option.  (a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty (30) days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 6A-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 6A-7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-207 - Goods must be kept separate  Fungible goods.

§ 6A-7-207 Goods must be kept separate  Fungible goods.  (a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-208 - Altered warehouse receipts.

§ 6A-7-208 Altered warehouse receipts.  If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-209 - Lien of warehouse.

§ 6A-7-209 Lien of warehouse.  (a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by chapter 9 of this title.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 6A-7-403; or

(C) Power of disposition under § 2-403, subsection 2.1-304(2), subsection 2.1-305(2), § 9-320, or subsection 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-210 - Enforcement of warehouse's liens.

§ 6A-7-210 Enforcement of warehouse's liens.  (a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten (10) days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not fewer than six (6) conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this chapter.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-301 - Liability for nonreceipt or misdescription  "Said to contain"  "Shipper's weight, load and count"  Improper handling.

§ 6A-7-301 Liability for nonreceipt or misdescription  "Said to contain"  "Shipper's weight, load and count"  Improper handling.  (a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading;

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-302 - Through bills of lading and similar documents of title.

§ 6A-7-302 Through bills of lading and similar documents of title.  (a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-303 - Diversion  Reconsignment  Change of instructions.

§ 6A-7-303 Diversion  Reconsignment  Change of instructions.  (a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-304 - Tangible bills of lading in a set.

§ 6A-7-304 Tangible bills of lading in a set.  (a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-305 - Destination of bills.

§ 6A-7-305 Destination of bills.  (a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 6A-7-105, may procure a substitute bill to be issued at any place designated in the request.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-306 - Altered bills of lading.

§ 6A-7-306 Altered bills of lading.  An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-307 - Lien of carrier.

§ 6A-7-307 Lien of carrier.  (a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-308 - Enforcement of carrier's lien.

§ 6A-7-308 Enforcement of carrier's lien.  (a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this chapter.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in subsection 6A-7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-309 - Duty of care  Contractual limitation of carrier's liability.

§ 6A-7-309 Duty of care  Contractual limitation of carrier's liability.  (a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

§ 6A-7-401 Irregularities in issue of receipt or bill or conduct of issuer.  The obligations imposed by this chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-402 - Duplicate document of title  Overissue.

§ 6A-7-402 Duplicate document of title  Overissue.  A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 6A-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-403 - Obligation of bailee to deliver  Excuse.

§ 6A-7-403 Obligation of bailee to deliver  Excuse.  (a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 6A-2-705 or by a lessor of its right to stop delivery pursuant to § 6A-2.1-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 6A-7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under subsection 6A-7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-404 - No liability for good-faith delivery pursuant to document of title.

§ 6A-7-404 No liability for good-faith delivery pursuant to document of title.  A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-501 - Form of negotiation and requirements of due negotiation.

§ 6A-7-501 Form of negotiation and requirements of due negotiation.  (a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-502 - Rights acquired by due negotiation.

§ 6A-7-502 Rights acquired by due negotiation.  (a) Subject to §§ 6A-7-205 and 6A-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 6A-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-503 - Document of title to goods defeated in certain cases.

§ 6A-7-503 Document of title to goods defeated in certain cases.  (a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 6A-7-403; or

(C) Power of disposition under § 6A-2-403, 6A-2.1-304(2), 6A-2.1-305(2), 6A-9-320, or 6A-9-321(c) or other statute or rule of law.

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 6A-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-504 - Rights acquired in absence of due negotiation  Effect of diversion  Stoppage of delivery.

§ 6A-7-504 Rights acquired in absence of due negotiation  Effect of diversion  Stoppage of delivery.  (a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 6A-2-402 or 6A-2.1-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 6A-2-705 or a lessor under § 6A-2.1-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-505 - Indorser not guarantor for other parties.

§ 6A-7-505 Indorser not guarantor for other parties.  The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-506 - Delivery without indorsement  Right to compel indorsement.

§ 6A-7-506 Delivery without indorsement  Right to compel indorsement.  The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-507 - Warranties on negotiation or delivery of document of title.

§ 6A-7-507 Warranties on negotiation or delivery of document of title.  If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under § 6A-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-508 - Warranties of collecting bank as to documents of title.

§ 6A-7-508 Warranties of collecting bank as to documents of title.  A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-509 - Adequate compliance with commercial contract.

§ 6A-7-509 Adequate compliance with commercial contract.  Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by chapter 2, 2.1, or 5 of this title.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-601 - Lost, stolen or destroyed documents of title.

§ 6A-7-601 Lost, stolen or destroyed documents of title.  (a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorneys' fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-602 - Judicial process against goods covered by negotiable document of title.

§ 6A-7-602 Judicial process against goods covered by negotiable document of title.  Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-603 - Conflicting claims  Interpleader.

§ 6A-7-603 Conflicting claims  Interpleader.  If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-701 - Effective date.

§ 6A-7-701 Effective date.  This chapter shall take effect on July 1, 2006.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-702 - [Reserved.].

§ 6A-7-702 [Reserved.]. 

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-703 - Applicability.

§ 6A-7-703 Applicability.  This chapter applies to a document of title that is issued or a bailment that arises on or after the effective date of this chapter [June 16, 2006]. This chapter does not apply to a document of title that is issued or a bailment that arises before the effective date of this chapter [June 16, 2006] even if the document of title or bailment would be subject to this chapter if the document of title had been issued or bailment had arisen on or after the effective date of this chapter [June 16, 2006]. This chapter does not apply to a right of action that has accrued before the effective date of this chapter [June 16, 2006].

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-704 - Savings clause.

§ 6A-7-704 Savings clause.  A document of title issued or a bailment that arises before the effective date of this chapter [June 16, 2006] and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this chapter as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)



Chapter 6A-7-705 - Official comments.

§ 6A-7-705 Official comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2006, ch. 112, § 6; P.L. 2006, ch. 135, § 6.)






Chapter 6A-8 - Investment Securities

Chapter 6A-8-101 - Short title.

§ 6A-8-101 Short title.  This chapter may be cited as "Uniform Commercial Code  Investment Securities".

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-102 - Definitions.

§ 6A-8-102 Definitions.  (a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of § 6A-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in § 6A-8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in § 6A-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) Which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5 of this chapter.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are:

Appropriate person § 6A-8-107

Control § 6A-8-106

Delivery § 6A-8-301

Investment company security § 6A-8-103

Issuer § 6A-8-201

Overissue § 6A-8-210

Protected purchaser § 6A-8-303

Securities account § 6A-8-501

(c) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

§ 6A-8-103 Rules for determining whether certain obligations and interests are securities or financial assets.  (a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by chapter 3 of this title, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 3 of this title is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in § 6A-9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless subsection 6A-8-102(a)(9)(iii) applies.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5; P.L. 2006, ch. 112, § 7; P.L. 2006, ch. 135, § 7.)



Chapter 6A-8-104 - Acquisition of security or financial asset or interest therein.

§ 6A-8-104 Acquisition of security or financial asset or interest therein.  (a) A person acquires a security or an interest therein, under this chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to § 6A-8-301; or

(2) the person acquires a security entitlement to the security pursuant to § 6A-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5 of this chapter, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in § 6A-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-105 - Notice of adverse claim.

§ 6A-8-105 Notice of adverse claim.  (a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under chapter 9 of this title is not notice of an adverse claim to a financial asset.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-106 - Control.

§ 6A-8-106 Control.  (a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-107 - Whether indorsement, instruction, or entitlement order is effective.

§ 6A-8-107 Whether indorsement, instruction, or entitlement order is effective.  (a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under § 6A-8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-108 - Warranties in direct holding.

§ 6A-8-108 Warranties in direct holding.  (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-109 - Warranties in indirect holding.

§ 6A-8-109 Warranties in indirect holding.  (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in § 6A-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in § 6A-8-108(a) or (b).

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-110 - Applicability  Choice of law.

§ 6A-8-110 Applicability  Choice of law.  (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this chapter, or this title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-111 - Clearing corporation rules.

§ 6A-8-111 Clearing corporation rules.  A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-112 - Creditor's legal process.

§ 6A-8-112 Creditor's legal process.  (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-113 - Statute of frauds inapplicable.

§ 6A-8-113 Statute of frauds inapplicable.  A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-114 - Evidentiary rules concerning certificated securities.

§ 6A-8-114 Evidentiary rules concerning certificated securities.  The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-115 - Securities intermediary and others not liable to adverse claimant.

§ 6A-8-115 Securities intermediary and others not liable to adverse claimant.  A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-116 - Securities intermediary as purchaser for value.

§ 6A-8-116 Securities intermediary as purchaser for value.  A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-201 - Issuer.

§ 6A-8-201 Issuer.  (a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-202 - Issuer's responsibility and defenses  Notice of defect or defense.

§ 6A-8-202 Issuer's responsibility and defenses  Notice of defect or defense.  (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in § 6A-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-203 - Staleness as notice of defect or defense.

§ 6A-8-203 Staleness as notice of defect or defense.  After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-204 - Effect of issuer's restriction on transfer.

§ 6A-8-204 Effect of issuer's restriction on transfer.  A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-205 - Effect of unauthorized signature on security certificate.

§ 6A-8-205 Effect of unauthorized signature on security certificate.  An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-206 - Completion of alteration of security certificate.

§ 6A-8-206 Completion of alteration of security certificate.  (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-207 - Rights and duties of issuer with respect to registered owners.

§ 6A-8-207 Rights and duties of issuer with respect to registered owners.  (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent.

§ 6A-8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.  (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-209 - Issuer's lien.

§ 6A-8-209 Issuer's lien.  A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-210 - Overissue.

§ 6A-8-210 Overissue.  (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-301 - Delivery.

§ 6A-8-301 Delivery.  (a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-302 - Rights of purchaser.

§ 6A-8-302 Rights of purchaser.  (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-303 - Protected purchaser.

§ 6A-8-303 Protected purchaser.  (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-304 - Indorsement.

§ 6A-8-304 Indorsement.  (a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in § 6A-8-108 and not an obligation that the security will be honored by the issuer.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-305 - Instruction.

§ 6A-8-305 Instruction.  (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by § 6A-8-108 and not an obligation that the security will be honored by the issuer.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-306 - Effect of guaranteeing signature, indorsement, or instruction.

§ 6A-8-306 Effect of guaranteeing signature, indorsement, or instruction.  (a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-307 - Purchaser's right to requisites for registration of transfer.

§ 6A-8-307 Purchaser's right to requisites for registration of transfer.  Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-401 - Duty of issuer to register transfer.

§ 6A-8-401 Duty of issuer to register transfer.  (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (§ 6A-8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with § 6A-8-204;

(6) a demand that the issuer not register transfer has not become effective under § 6A-8-403, or the issuer has complied with § 6A-8-403(b) but no legal process or indemnity bond is obtained as provided in § 6A-8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-402 - Assurance that indorsement or instruction is effective.

§ 6A-8-402 Assurance that indorsement or instruction is effective.  (a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to § 6A-8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-403 - Demand that issuer not register transfer.

§ 6A-8-403 Demand that issuer not register transfer.  (a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-404 - Wrongful registration.

§ 6A-8-404 Wrongful registration.  (a) Except as otherwise provided in § 6A-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under § 6A-8-403(a) and the issuer did not comply with § 6A-8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by § 6A-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate.

§ 6A-8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.  (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by § 6A-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

§ 6A-8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.  If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under § 6A-8-404 or a claim to a new security certificate under § 6A-8-405.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-407 - Authenticating trustee, transfer agent, and registrar.

§ 6A-8-407 Authenticating trustee, transfer agent, and registrar.  A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-501 - Securities account  Acquisition of security entitlement from securities intermediary.

§ 6A-8-501 Securities account  Acquisition of security entitlement from securities intermediary.  (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-502 - Assertion of adverse claim against entitlement holder.

§ 6A-8-502 Assertion of adverse claim against entitlement holder.  An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under § 6A-8-501 for value and without notice of the adverse claim.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

§ 6A-8-503 Property interest of entitlement holder in financial asset held by securities intermediary.  (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in § 6A-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under §§ 6A-8-505 through 6A-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under § 6A-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under § 6A-8-504.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-504 - Duty of securities intermediary to maintain financial asset.

§ 6A-8-504 Duty of securities intermediary to maintain financial asset.  (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-505 - Duty of securities intermediary with respect to payments and distributions.

§ 6A-8-505 Duty of securities intermediary with respect to payments and distributions.  (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

§ 6A-8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.  A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-507 - Duty of securities intermediary to comply with entitlement order.

§ 6A-8-507 Duty of securities intermediary to comply with entitlement order.  (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

§ 6A-8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.  A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

§ 6A-8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.  (a) If the substance of a duty imposed upon a securities intermediary by §§ 6A-8-504 through 6A-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by §§ 6A-8-504 through 6A-8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 6A-8-504 through 6A-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-510 - Rights of purchaser of security entitlement from entitlement holder.

§ 6A-8-510 Rights of purchaser of security entitlement from entitlement holder.  (a) In a case not covered by the priority rules in chapter 9 of this title or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under § 6A-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in chapter 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under § 6A-8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under § 6A-8-106(d)(2); or

(3) if the purchaser obtained control through another person under § 6A-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-511 - Priority among security interests and entitlement holders.

§ 6A-8-511 Priority among security interests and entitlement holders.  (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-601 - Savings clause.

§ 6A-8-601 Savings clause.  (a) This chapter does not affect an action or proceeding commenced before this chapter takes effect.

(b) If a security interest in a security is perfected at the date this chapter takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, no further action is required to continue perfection. If a security interest in a security is perfected at the date this chapter takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this chapter is taken within that period. If a security interest is perfected at the date this chapter takes effect and the security interest can be perfected by filing under this chapter, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)



Chapter 6A-8-602 - Official comments.

§ 6A-8-602 Official comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 182, § 5; P.L. 2000, ch. 420, § 5.)






Chapter 6A-9 - Secured Transactions

Chapter 6A-9-101 - Short title.

§ 6A-9-101 Short title.  This chapter may be cited as "Uniform Commercial Code  Secured Transactions".

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-102 - Definitions. [Effective until July 1, 2013.].

§ 6A-9-102 Definitions. [Effective until July 1, 2013.].  (a) Chapter 9 definitions. In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(i) Authenticated by a secured party;

(ii) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(iii) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest in farm products:

(i) Which secures payment or performance of an obligation for:

(A) Goods or services furnished in connection with a debtor's farming operation; or

(B) Rent on real property leased by a debtor in connection with its farming operation;

(ii) Which is created by statute in favor of a person that:

(A) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(B) Leased real property to a debtor in connection with the debtor's farming operation; and

(iii) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(i) Oil, gas, or other minerals that are subject to a security interest that:

(A) Is created by a debtor having an interest in the minerals before extraction; and

(B) Attaches to the minerals as extracted; or

(ii) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(i) To sign; or

(ii) To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(i) Proceeds to which a security interest attaches;

(ii) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(iii) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(i) The claimant is an organization; or

(ii) The claimant is an individual and the claim:

(A) Arose in the course of the claimant's business or profession; and

(B) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(i) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(ii) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(i) Is registered as a futures commission merchant under federal commodities law; or

(ii) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(i) To send a written or other tangible record;

(ii) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(iii) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(i) The merchant:

(A) Deals in goods of that kind under a name other than the name of the person making delivery;

(B) Is not an auctioneer; and

(C) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(ii) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(iii) The goods are not consumer goods immediately before delivery; and

(iv) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(i) An individual incurs an obligation primarily for personal, family, or household purposes; and

(ii) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(i) Identifies, by its file number, the initial financing statement to which it relates; and

(ii) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(i) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(ii) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(iii) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in subsection 6A-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(i) Crops grown, growing, or to be grown, including:

(A) Crops produced on trees, vines, and bushes; and

(B) Aquatic goods, including seaweeds, produced in aquacultural operations;

(ii) Livestock, born or unborn, including fish, shellfish and other aquatic goods produced in aquacultural operations;

(iii) Supplies used or produced in a farming operation; or

(iv) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to § 6A-9-519(a).

(37) "Filing office" means an office designated in § 6A-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 6A-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 6A-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(i) Are leased by a person as lessor;

(ii) Are held by a person for sale or lease or to be furnished under a contract of service;

(iii) Are furnished by a person under a contract of service; or

(iv) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(i) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(ii) An assignee for benefit of creditors from the time of assignment;

(iii) A trustee in bankruptcy from the date of the filing of the petition; or

(iv) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(i) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(ii) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 6A-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in § 6A-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 6A-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(i) The spouse of the individual;

(ii) A brother, brother-in-law, sister, or sister-in-law of the individual;

(iii) An ancestor or lineal descendant of the individual or the individual's spouse; or

(iv) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(i) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(ii) An officer or director of, or a person performing similar functions with respect to, the organization;

(iii) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (i);

(iv) The spouse of an individual described in subparagraph (i), (ii), or (iii); or

(v) An individual who is related by blood or marriage to an individual described in subparagraph (i), (ii), (iii), or (iv) and shares the same home with the individual.

(64) "Proceeds," except as used in § 6A-9-609(b), means the following property:

(i) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(ii) Whatever is collected on, or distributed on account of, collateral;

(iii) Rights arising out of collateral;

(iv) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(v) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 6A-9-620, 6A-9-621, and 6A-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(i) Debt securities are issued;

(ii) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(iii) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70) "Registered organization" means an organization organized solely under the law of a single State or the United States and as to which the State or the United States must maintain a public record showing the organization to have been organized.

(71) "Secondary obligor" means an obligor to the extent that:

(i) The obligor's obligation is secondary; or

(ii) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(72) "Secured party" means:

(i) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(ii) A person that holds an agricultural lien;

(iii) A consignor;

(iv) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(v) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(vi) A person that holds a security interest arising under § 6A-2-401, 6A-2-505, 6A-2-711(3), 6A-2.1-508(5), 6A-4-210, or 6A-5-118.

(73) "Security agreement" means an agreement that creates or provides for a security interest.

(74) "Send", in connection with a record or notification, means:

(i) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(ii) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (i).

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(76) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(79) "Termination statement" means an amendment of a financing statement which:

(i) Identifies, by its file number, the initial financing statement to which it relates; and

(ii) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(80) "Transmitting utility" means a person primarily engaged in the business of:

(i) Operating a railroad, subway, street railway, or trolley bus;

(ii) Transmitting communications electrically, electromagnetically, or by light;

(iii) Transmitting goods by pipeline or sewer; or

(iv) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other chapters. "Control" as provided in § 6A-7-206 and the following definitions in other chapters apply to this chapter:

"Applicant" § 6A-5-102.

"Beneficiary" § 6A-5-102.

"Broker" § 6A-8-102.

"Certificated security" § 6A-8-102.

"Check" § 6A-3-104.

"Clearing corporation" § 6A-8-102.

"Contract for sale" § 6A-2-106.

"Customer" § 6A-4-104.

"Entitlement holder" § 6A-8-102.

"Financial asset" § 6A-8-102.

"Holder in due course" § 6A-3-302.

"Issuer" (with respect to a letter of

credit or letter-of-credit right) § 6A-5-102.

"Issuer" (with respect to a security) § 6A-8-201.

"Issuer" (with respect to documents of title) § 6A-7-102.

"Lease" § 6A-2.1-103.

"Lease agreement" § 6A-2.1-103.

"Lease contract" § 6A-2.1-103.

"Leasehold interest" § 6A-2.1-103.

"Lessee" § 6A-2.1-103.

"Lessee in ordinary course of business" § 6A-2.1-103.

"Lessor" § 6A-2.1-103.

"Lessor's residual interest" § 6A-2.1-103.

"Letter of credit" § 6A-5-102.

"Merchant" § 6A-2-104.

"Negotiable instrument" § 6A-3-104.

"Nominated person" § 6A-5-102.

"Note" § 6A-3-104.

"Proceeds of a letter of credit" § 6A-5-114.

"Prove" § 6A-3-103.

"Sale" § 6A-2-106.

"Securities account" § 6A-8-501.

"Securities intermediary" § 6A-8-102.

"Security" § 6A-8-102.

"Security certificate" § 6A-8-102.

"Security entitlement" § 6A-8-102.

"Uncertificated security" § 6A-8-102.

(c) Chapter 1 definitions and principles. Chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2002, ch. 244, § 1; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)

§ 6A-9-102 Definitions. [Effective July 1, 2013.].  (a) Chapter 9 definitions. In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(i) Authenticated by a secured party;

(ii) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(iii) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest in farm products:

(i) Which secures payment or performance of an obligation for:

(A) Goods or services furnished in connection with a debtor's farming operation; or

(B) Rent on real property leased by a debtor in connection with its farming operation;

(ii) Which is created by statute in favor of a person that:

(A) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(B) Leased real property to a debtor in connection with the debtor's farming operation; and

(iii) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(i) Oil, gas, or other minerals that are subject to a security interest that:

(A) Is created by a debtor having an interest in the minerals before extraction; and

(B) Attaches to the minerals as extracted; or

(ii) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(i) To sign; or

(ii) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(i) Proceeds to which a security interest attaches;

(ii) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(iii) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(i) The claimant is an organization; or

(ii) The claimant is an individual and the claim:

(A) Arose in the course of the claimant's business or profession; and

(B) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(i) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(ii) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(i) Is registered as a futures commission merchant under federal commodities law; or

(ii) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(i) To send a written or other tangible record;

(ii) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(iii) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(i) The merchant:

(A) Deals in goods of that kind under a name other than the name of the person making delivery;

(B) Is not an auctioneer; and

(C) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(ii) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(iii) The goods are not consumer goods immediately before delivery; and

(iv) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(i) An individual incurs an obligation primarily for personal, family, or household purposes; and

(ii) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(i) Identifies, by its file number, the initial financing statement to which it relates; and

(ii) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(i) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(ii) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(iii) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in subsection 6A-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(i) Crops grown, growing, or to be grown, including:

(A) Crops produced on trees, vines, and bushes; and

(B) Aquatic goods, including seaweeds, produced in aquacultural operations;

(ii) Livestock, born or unborn, including fish, shellfish and other aquatic goods produced in aquacultural operations;

(iii) Supplies used or produced in a farming operation; or

(iv) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to § 6A-9-519(a).

(37) "Filing office" means an office designated in § 6A-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 6A-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 6A-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(i) Are leased by a person as lessor;

(ii) Are held by a person for sale or lease or to be furnished under a contract of service;

(iii) Are furnished by a person under a contract of service; or

(iv) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(i) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(ii) An assignee for benefit of creditors from the time of assignment;

(iii) A trustee in bankruptcy from the date of the filing of the petition; or

(iv) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(i) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(ii) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 6A-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in § 6A-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 6A-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(i) The spouse of the individual;

(ii) A brother, brother-in-law, sister, or sister-in-law of the individual;

(iii) An ancestor or lineal descendant of the individual or the individual's spouse; or

(iv) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(i) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(ii) An officer or director of, or a person performing similar functions with respect to, the organization;

(iii) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (i);

(iv) The spouse of an individual described in subparagraph (i), (ii), or (iii); or

(v) An individual who is related by blood or marriage to an individual described in subparagraph (i), (ii), (iii), or (iv) and shares the same home with the individual.

(64) "Proceeds," except as used in § 6A-9-609(b), means the following property:

(i) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(ii) Whatever is collected on, or distributed on account of, collateral;

(iii) Rights arising out of collateral;

(iv) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(v) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 6A-9-620, 6A-9-621, and 6A-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(i) Debt securities are issued;

(ii) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(iii) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(i) A record of consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state of the United States which amends or restates the initial record;

(ii) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(iii) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(i) The obligor's obligation is secondary; or

(ii) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(i) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(ii) A person that holds an agricultural lien;

(iii) A consignor;

(iv) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(v) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(vi) A person that holds a security interest arising under § 6A-2-401, 6A-2-505, 6A-2-711(3), 6A-2.1-508(5), 6A-4-210, or 6A-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send", in connection with a record or notification, means:

(i) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(ii) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (i).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(i) Identifies, by its file number, the initial financing statement to which it relates; and

(ii) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(i) Operating a railroad, subway, street railway, or trolley bus;

(ii) Transmitting communications electrically, electromagnetically, or by light;

(iii) Transmitting goods by pipeline or sewer; or

(iv) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other chapters. "Control" as provided in § 6A-7-206 and the following definitions in other chapters apply to this chapter:

"Applicant" § 6A-5-102.

"Beneficiary" § 6A-5-102.

"Broker" § 6A-8-102.

"Certificated security" § 6A-8-102.

"Check" § 6A-3-104.

"Clearing corporation" § 6A-8-102.

"Contract for sale" § 6A-2-106.

"Customer" § 6A-4-104.

"Entitlement holder" § 6A-8-102.

"Financial asset" § 6A-8-102.

"Holder in due course" § 6A-3-302.

"Issuer" (with respect to a letter of

credit or letter-of-credit right) § 6A-5-102.

"Issuer" (with respect to a security) § 6A-8-201.

"Issuer" (with respect to documents of title) § 6A-7-102.

"Lease" § 6A-2.1-103.

"Lease agreement" § 6A-2.1-103.

"Lease contract" § 6A-2.1-103.

"Leasehold interest" § 6A-2.1-103.

"Lessee" § 6A-2.1-103.

"Lessee in ordinary course of business" § 6A-2.1-103.

"Lessor" § 6A-2.1-103.

"Lessor's residual interest" § 6A-2.1-103.

"Letter of credit" § 6A-5-102.

"Merchant" § 6A-2-104.

"Negotiable instrument" § 6A-3-104.

"Nominated person" § 6A-5-102.

"Note" § 6A-3-104.

"Proceeds of a letter of credit" § 6A-5-114.

"Prove" § 6A-3-103.

"Sale" § 6A-2-106.

"Securities account" § 6A-8-501.

"Securities intermediary" § 6A-8-102.

"Security" § 6A-8-102.

"Security certificate" § 6A-8-102.

"Security entitlement" § 6A-8-102.

"Uncertificated security" § 6A-8-102.

(c) Chapter 1 definitions and principles. Chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2002, ch. 244, § 1; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-103 - Purchase-money security interest; application of payments; burden of establishing.

§ 6A-9-103 Purchase-money security interest; application of payments; burden of establishing.  (a) Definitions. In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) to obligations that are not secured; and

(ii) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-104 - Control of deposit account.

§ 6A-9-104 Control of deposit account.  (a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-105 - Control of electronic chattel paper. [Effective until July 1, 2013.].

§ 6A-9-105 Control of electronic chattel paper. [Effective until July 1, 2013.].  A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-105 Control of electronic chattel paper. [Effective July 1, 2013.].  (a) General rule: control of electronic chattel paper. A secured party has control of an electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-106 - Control of investment property.

§ 6A-9-106 Control of investment property.  (a) Control under § 6A-8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 6A-8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-107 - Control of letter-of-credit.

§ 6A-9-107 Control of letter-of-credit.  A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under § 6A-5-114(c) or otherwise applicable law or practice.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-108 - Sufficiency of description.

§ 6A-9-108 Sufficiency of description.  (a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-109 - Scope.

§ 6A-9-109 Scope.  (a) General scope of chapter. Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under §§ 6A-2-401, 6A-2-505, 6A-2-711(3), or 6A-2.1-508(5), as provided in § 6A-9-110; and

(6) A security interest arising under § 6A-4-210 or 6A-5-118.

(b) Security interest in secured obligation. The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) Extent to which chapter does not apply. This chapter does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this chapter;

(2) Another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) A statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 6A-5-114.

(d) Inapplicability of chapter. This chapter does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 6A-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 6A-9-315 and 6A-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(i) Section 6A-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(ii) Section 6A-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(i) Liens on real property in §§ 6A-9-203 and 6A-9-308;

(ii) Fixtures in § 6A-9-334;

(iii) Fixture filings in §§ 6A-9-501, 6A-9-502, 6A-9-512, 6A-9-516, and 6A-9-519; and

(iv) Security agreements covering personal and real property in § 6A-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but §§ 6A-9-315 and 6A-9-322 apply with respect to proceeds and priorities in proceeds; or

(13) An assignment of a deposit account in a consumer transaction, but §§ 6A-9-315 and 6A-9-322 apply with respect to proceeds and priorities in proceeds.

(14) A claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time; or

(15) A claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-110 - Security interests arising under chapter 2 or 2.1.

§ 6A-9-110 Security interests arising under chapter 2 or 2.1.  A security interest arising under §§ 6A-2-401, 6A-2-505, 6A-2-711(3), or 6A-2.1-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if § 6A-9-203(b)(3) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by chapter 2 or 2.1 of this title; and

(4) The security interest has priority over a conflicting security interest created by the debtor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-201 - General effectiveness of security agreement.

§ 6A-9-201 General effectiveness of security agreement.  (a) General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this chapter is subject to (1) any applicable rule of law which establishes a different rule for consumers, (2) any other statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit, and (3) any consumer-protection statute or regulation.

(c) Other applicable law controls. In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This chapter does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-202 - Title to collateral immaterial.

§ 6A-9-202 Title to collateral immaterial.  Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

§ 6A-9-203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.  (a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(i) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(ii) The collateral is not a certificated security and is in the possession of the secured party under § 6A-9-313 pursuant to the debtor's security agreement;

(iii) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 6A-8-301 pursuant to the debtor's security agreement; or

(iv) The collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, or electronic documents, and the secured party has control under §§ 6A-7-106, 6A-9-104, 6A-9-105, 6A-9-106, or 6A-9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. Subsection (b) is subject to § 6A-4-210 on the security interest of a collecting bank, § 6A-5-118 on the security interest of a letter-of-credit issuer or nominated person, § 6A-9-110 on a security interest arising under chapter 2 or 2.1, and § 6A-9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 6A-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-204 - After-acquired property; future advances.

§ 6A-9-204 After-acquired property; future advances.  (a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) A commercial tort claim.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-205 - Use or disposition of collateral permissible.

§ 6A-9-205 Use or disposition of collateral permissible.  (a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(i) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(ii) Collect, compromise, enforce, or otherwise deal with collateral;

(iii) Accept the return of collateral or make repossessions; or

(iv) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-206 - Security interest arising in purchase or delivery of financial asset.

§ 6A-9-206 Security interest arising in purchase or delivery of financial asset.  (a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(i) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(ii) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-207 - Rights and duties of secured party having possession or control of collateral.

§ 6A-9-207 Rights and duties of secured party having possession or control of collateral.  (a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(i) For the purpose of preserving the collateral or its value;

(ii) As permitted by an order of a court having competent jurisdiction; or

(iii) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under §§ 6A-7-106, 6A-9-104, 6A-9-105, 6A-9-106, or 6A-9-107:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(i) To charge back uncollected collateral; or

(ii) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-208 - Additional duties of secured party having control of collateral.

§ 6A-9-208 Additional duties of secured party having control of collateral.  (a) Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under § 6A-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under § 6A-9-104(a)(3) shall:

(i) Pay the debtor the balance on deposit in the deposit account; or

(ii) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under § 6A-9-105 shall:

(i) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(ii) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(iii) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under § 6A-8-106(d)(2) or 6A-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under § 6A-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(a) Give control of the electronic document to the debtor or its designated custodian;

(b) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintaining for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(c) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-209 - Duties of secured party if account debtor has been notified of assignment.

§ 6A-9-209 Duties of secured party if account debtor has been notified of assignment.  (a) Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 6A-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-210 - Request for accounting; request regarding list of collateral or statement of account.

§ 6A-9-210 Request for accounting; request regarding list of collateral or statement of account.  (a) Definitions. In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-301 - Law governing perfection and priority of security interests.

§ 6A-9-301 Law governing perfection and priority of security interests.  Except as otherwise provided in §§ 6A-9-303 through 6A-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(i) Perfection of a security interest in the goods by filing a fixture filing;

(ii) Perfection of a security interest in timber to be cut; and

(iii) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-302 - Law governing perfection and priority of agricultural liens.

§ 6A-9-302 Law governing perfection and priority of agricultural liens.  While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

§ 6A-9-303 Law governing perfection and priority of security interests in goods covered by a certificate of title.  (a) Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-304 - Law governing perfection and priority of security interests in deposit accounts.

§ 6A-9-304 Law governing perfection and priority of security interests in deposit accounts.  (a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2002, ch. 244, § 1.)



Chapter 6A-9-305 - Law governing perfection and priority of security interests in investment property.

§ 6A-9-305 Law governing perfection and priority of security interests in investment property.  (a) Governing law: general rules. Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 6A-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 6A-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

§ 6A-9-306 Law governing perfection and priority of security interests in letter-of-credit rights.  (a) Governing law: issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 6A-5-116.

(c) When section not applicable. This section does not apply to a security interest that is perfected only under § 6A-9-308(d).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-307 - Location of debtor. [Effective until July 1, 2013.].

§ 6A-9-307 Location of debtor. [Effective until July 1, 2013.].  (a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) In the State that the law of the United States designates, if the law designates a State of location;

(2) In the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this part. This section applies only for purposes of this part.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-307 Location of debtor. [Effective July 1, 2013.].  (a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) In the State that the law of the United States designates, if the law designates a State of location;

(2) In the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location including by designating its main office, home office or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this part. This section applies only for purposes of this part.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-308 - When security interest or agricultural lien is perfected; continuity of perfection.

§ 6A-9-308 When security interest or agricultural lien is perfected; continuity of perfection.  (a) Perfection of security interest. Except as otherwise provided in this section and § 6A-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 6A-9-310 through 6A-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 6A-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-309 - Security interest perfected upon attachment.

§ 6A-9-309 Security interest perfected upon attachment.  The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in § 6A-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in § 6A-9-311(a);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under §§ 6A-2-401, 6A-2-505, 6A-2-711(3), or 6A-2.1-508(5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under § 6A-4-210;

(8) A security interest of an issuer or nominated person arising under § 6A-5-118;

(9) A security interest arising in the delivery of a financial asset under § 6A-9-206(c);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder;

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate; and

(14) A sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2002, ch. 244, § 1.)



Chapter 6A-9-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

§ 6A-9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.  (a) General rule: perfection by filing. Except as otherwise provided in subsection (b) and § 6A-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under § 6A-9-308(d), (e), (f), or (g);

(2) That is perfected under § 6A-9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in § 6A-9-311(a);

(4) In goods in possession of a bailee which is perfected under § 6A-9-312(d)(1) or (2);

(5) In certificated securities, documents, goods, or instruments which is perfected without filing, control or possession under § 6A-9-312(e), (f), or (g);

(6) In collateral in the secured party's possession under § 6A-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under § 6A-9-313;

(8) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under § 6A-9-314;

(9) In proceeds which is perfected under § 6A-9-315; or

(10) That is perfected under § 6A-9-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties. [Effective until July 1, 2013.].

§ 6A-9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties. [Effective until July 1, 2013.].  (a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 6A-9-310(a);

(2) A statute of this State, which provides for a security interest to be indicated on the certificate as a condition or result of perfection, including chapter 3.1 of Title 31 and chapter 22.1 of Title 46; or

(3) A certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d) and § 6A-9-313 and § 6A-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and § 6A-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling or leasing goods of that kind, this section does not apply to a security interest in that collateral created by that person.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties. [Effective July 1, 2013.].  (a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 6A-9-310(a);

(2) A statute of this State, which provides for a security interest to be indicated on a certificate as a condition or result of perfection, including chapter 3.1 of Title 31 and chapter 22.1 of Title 46; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d) and § 6A-9-313 and § 6A-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and § 6A-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling or leasing goods of that kind, this section does not apply to a security interest in that collateral created by that person.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

§ 6A-9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.  (a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in § 6A-9-315(c) and (d) for proceeds:

(1) A security interest in a deposit account may be perfected only by control under § 6A-9-314;

(2) And except as otherwise provided in § 6A-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under § 6A-9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under § 6A-9-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-313 - When possession by or delivery to secured party perfects security interest without filing.

§ 6A-9-313 When possession by or delivery to secured party perfects security interest without filing.  (a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 6A-8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 6A-9-316(d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 6A-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) or § 6A-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-314 - Perfection by control.

§ 6A-9-314 Perfection by control.  (a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under §§ 6A-7-106, 6A-9-104, 6A-9-105, 6A-9-106, or 6A-9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under §§ 6A-7-106, 6A-9-104, 6A-9-105, or 6A-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under § 6A-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(i) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(ii) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(iii) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-315 - Secured party's rights on disposition of collateral and in proceeds.

§ 6A-9-315 Secured party's rights on disposition of collateral and in proceeds.  (a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this chapter and in § 6A-2-403(2):

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by § 6A-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(i) A filed financing statement covers the original collateral;

(ii) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(iii) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under § 6A-9-515 or is terminated under § 6A-9-513; or

(2) The 21st day after the security interest attaches to the proceeds.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-316 - Continued perfection of security interest following change in governing law. [Effective until July 1, 2013.].

§ 6A-9-316 Continued perfection of security interest following change in governing law. [Effective until July 1, 2013.].  (a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in § 6A-9-301(1) or 6A-9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 6A-9-311(b) or 6A-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) The expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-316 Effect of change in governing law. [Effective July 1, 2013.].  (a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in § 6A-9-301(1) or 6A-9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 6A-9-311(b) or 6A-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) The expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four (4) months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in subdivision 6A-9-301(1) or subsection 6A-9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under subdivision (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subdivision 6A-9-301(1) or subsection 6A-9-305(c) or the expiration of the four (4) month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in subdivision 6A-9-301(1) or subsection 6A-9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under subsection 6A-9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subdivision 6A-9-301(1) or subsection 6A-9-305(c) or the expiration of the four (4) month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-317 - Interests that take priority over or take free of security interest or agricultural lien. [Effective until July 1, 2013.].

§ 6A-9-317 Interests that take priority over or take free of security interest or agricultural lien. [Effective until July 1, 2013.].  (a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under § 6A-9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time: (i) the security interest or agricultural lien is perfected; or (ii) one of the conditions specified in § 6A-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in §§ 6A-9-320 and 6A-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)

§ 6A-9-317 Interests that take priority over or take free of security interest or agricultural lien. [Effective July 1, 2013.].  (a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under § 6A-9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time: (i) the security interest or agricultural lien is perfected; or (ii) one of the conditions specified in § 6A-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel papers, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in §§ 6A-9-320 and 6A-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

§ 6A-9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.  (a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-319 - Rights and title of consignee with respect to creditors and purchasers.

§ 6A-9-319 Rights and title of consignee with respect to creditors and purchasers.  (a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-320 - Buyer of goods.

§ 6A-9-320 Buyer of goods.  (a) Buyer in ordinary course of business. Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by § 6A-9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 6A-9-313.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

§ 6A-9-321 Licensee of general intangible and lessee of goods in ordinary course of business.  (a) "Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

§ 6A-9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.  (a) General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes of subsection (a)(1):

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under §§ 6A-9-327, 6A-9-328, 6A-9-329, 6A-9-330, or 6A-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(i) The security interest in proceeds is perfected;

(ii) The proceeds are cash proceeds or of the same type as the collateral; and

(iii) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). Subsections (a) through (e) are subject to:

(1) Subsection (g) and the other provisions of this part;

(2) Section 6A-4-210 with respect to a security interest of a collecting bank;

(3) Section 6A-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 6A-9-110 with respect to a security interest arising under chapter 2 or 2.1.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-323 - Future advances.

§ 6A-9-323 Future advances.  (a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 6A-9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(i) Under § 6A-9-309 when it attaches; or

(ii) Temporarily under § 6A-9-312(e), (f), or (g); and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 6A-9-309 or § 6A-9-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-324 - Priority of purchase-money security interests.

§ 6A-9-324 Priority of purchase-money security interests.  (a) General rule: purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 6A-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 6A-9-330, and, except as otherwise provided in § 6A-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 6A-9-312(f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 6A-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 6A-9-312(f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 6A-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, § 6A-9-322(a) applies to the qualifying security interests.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-325 - Priority of security interests in transferred collateral.

§ 6A-9-325 Priority of security interests in transferred collateral.  (a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under § 6A-9-322(a) or 6A-9-324; or

(2) Arose solely under § 6A-2-711(3) or 6A-2.1-508(5).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-326 - Priority of security interests created by new debtor. [Effective until July 1, 2013.].

§ 6A-9-326 Priority of security interests created by new debtor. [Effective until July 1, 2013.].  (a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under § 6A-9-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under § 6A-9-508.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under § 6A-9-508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-326 Priority of security interests created by new debtor. [Effective July 1, 2013.].  (a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of subdivision 6A-9-316(i)(1) or § 6A-9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-327 - Priority of security interests in deposit account.

§ 6A-9-327 Priority of security interests in deposit account.  The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 6A-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 6A-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 6A-9-104(a)(3)has priority over a security interest held by the bank with which the deposit account is maintained.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-328 - Priority of security interests in investment property.

§ 6A-9-328 Priority of security interests in investment property.  The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 6A-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 6A-9-106 rank according to priority in time of:

(i) If the collateral is a security, obtaining control;

(ii) If the collateral is a security entitlement carried in a securities account and:

(A) If the secured party obtained control under § 6A-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(B) If the secured party obtained control under § 6A-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(C) If the secured party obtained control through another person under § 6A-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(iii) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 6A-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 6A-9-313(a) and not by control under § 6A-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 6A-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 6A-9-322 and 6A-9-323.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-329 - Priority of security interests in letter-of-credit right.

§ 6A-9-329 Priority of security interests in letter-of-credit right.  The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 6A-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 6A-9-314 rank according to priority in time of obtaining control.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-330 - Priority of purchaser of chattel paper or instrument.

§ 6A-9-330 Priority of purchaser of chattel paper or instrument.  (a) Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 6A-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 6A-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in § 6A-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 6A-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in § 6A-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-331 - Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under chapter 8.

§ 6A-9-331 Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under chapter 8.  (a) Rights under chapters 3, 7, and 8 not limited. This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chapters 3, 7, and 8.

(b) Protection under chapter 8. This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under chapter 8.

(c) Filing not notice. Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-332 - Transfer of money; transfer of funds from deposit account.

§ 6A-9-332 Transfer of money; transfer of funds from deposit account.  (a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-333 - Priority of certain liens arising by operation of law.

§ 6A-9-333 Priority of certain liens arising by operation of law.  (a) "Possessory lien." In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-334 - Priority of security interests in fixtures and crops.

§ 6A-9-334 Priority of security interests in fixtures and crops.  (a) Security interest in fixtures under this chapter. A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real-property law. This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(i) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(ii) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(i) Factory or office machines;

(ii) Equipment that is not primarily used or leased for use in the operation of the real property; or

(iii) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4) The security interest is:

(i) Created in a manufactured home in a manufactured-home transaction; and

(ii) Perfected pursuant to a statute described in § 6A-9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of paragraph (f)(2) priority. The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-335 - Accessions.

§ 6A-9-335 Accessions.  (a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 6A-9-311(b).

(e) Removal of accession after default. After default, subject to part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-336 - Commingled goods.

§ 6A-9-336 Commingled goods.  (a) "Commingled goods." In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-337 - Priority of security interests in goods covered by certificate of title.

§ 6A-9-337 Priority of security interests in goods covered by certificate of title.  If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 6A-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

§ 6A-9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.  If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 6A-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-339 - Priority subject to subordination.

§ 6A-9-339 Priority subject to subordination.  This chapter does not preclude subordination by agreement by a person entitled to priority.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-340 - Effectiveness of right of recoupment or set-off against deposit account.

§ 6A-9-340 Effectiveness of right of recoupment or set-off against deposit account.  (a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 6A-9-104(a)(3), if the set-off is based on a claim against the debtor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-341 - Bank's rights and duties with respect to deposit account.

§ 6A-9-341 Bank's rights and duties with respect to deposit account.  Except as otherwise provided in § 6A-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

§ 6A-9-342 Bank's right to refuse to enter into or disclose existence of control agreement.  This chapter does not require a bank to enter into an agreement of the kind described in § 6A-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-401 - Alienability of debtor's rights.

§ 6A-9-401 Alienability of debtor's rights.  (a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and §§ 6A-9-406, 6A-9-407,6A-9-408, and 6A-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-402 - Secured party not obligated on contract of debtor or in tort.

§ 6A-9-402 Secured party not obligated on contract of debtor or in tort.  The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-403 - Agreement not to assert defenses against assignee.

§ 6A-9-403 Agreement not to assert defenses against assignee.  (a) "Value." In this section, "value" has the meaning provided in § 6A-3-303(a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 6A-3-305(a).

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 6A-3-305(b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-404 - Rights acquired by assignee; claims and defenses against assignee.

§ 6A-9-404 Rights acquired by assignee; claims and defenses against assignee.  (a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-405 - Modification of assigned contract.

§ 6A-9-405 Modification of assigned contract.  (a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 6A-9-406(a).

(c) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective. [Effective until July 1, 2013.].

§ 6A-9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective. [Effective until July 1, 2013.].  (a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(i) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(ii) A portion has been assigned to another assignee; or

(iii) The account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and § 6A-2.1-303 and § 6A-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in §§ 6A-2.1-303 and 6A-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over inconsistent law. This section prevails over any statutes, rules, and regulations inconsistent with this section.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective. [Effective July 1, 2013.].  (a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(i) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(ii) A portion has been assigned to another assignee; or

(iii) The account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and § 6A-2.1-303 and § 6A-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under § 6A-9-610 or an acceptance of collateral under § 6A-9-620.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in §§ 6A-2.1-303 and 6A-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over inconsistent law. This section prevails over any statutes, rules, and regulations inconsistent with this section.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

§ 6A-9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.  (a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in § 6A-2.1-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 6A-2.1-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-408 - Restrictions on assignment of promissory notes, health-care insurance receivables, and certain general intangibles ineffective. [Effective until July 1, 2013.].

§ 6A-9-408 Restrictions on assignment of promissory notes, health-care insurance receivables, and certain general intangibles ineffective. [Effective until July 1, 2013.].  (a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over inconsistent law. This section prevails over any statutes, rules, and regulations inconsistent with this section.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-408 Restrictions on assignment of promissory notes, health-care insurance receivables, and certain general intangibles ineffective. [Effective July 1, 2013.].  (a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under § 6A-9-610 or an acceptance of collateral under § 6A- 9-620.

(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over inconsistent law. This section prevails over any statutes, rules, and regulations inconsistent with this section.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

§ 6A-9-409 Restrictions on assignment of letter-of-credit rights ineffective.  (a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-501 - Filing office.

§ 6A-9-501 Filing office.  (a) Filing offices. Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(i) The collateral is as-extracted collateral or timber to be cut; or

(ii) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. [Effective until July 1, 2013.].

§ 6A-9-502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. [Effective until July 1, 2013.].  (a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in § 6A-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4) The record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. [Effective July 1, 2013.].  (a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in § 6A-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section, but:

(i) The record need not indicate that it is to be filed in the real property records; and

(ii) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom subdivision 6A-9-503-(a)(4) applies; and

(4) The record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-503 - Name of debtor and secured party. [Effective until July 1, 2013.].

§ 6A-9-503 Name of debtor and secured party. [Effective until July 1, 2013.].  (a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

(2) If the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3) If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(i) Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(ii) Indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4) In other cases:

(i) If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(ii) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-503 Name of debtor and secured party. [Effective July 1, 2013.].  (a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in subdivision (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f) if, the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(i) Provides, as the name of the debtor:

(A) If the organic record of the trust specifies a name for the trust, the name specified; or

(B) If the organic record of the trust does not specify a name for the trust, the name of the settler or testator; and

(ii) In a separate part of the financing statement:

(A) If the name is provided in accordance with subparagraph (i)(A), indicates that the collateral is held in a trust; or

(B) If the name is provided in accordance with subparagraph (ii)(A), provides additional information sufficient to distinguish the trust from other trusts having one or more the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g), if the debtor is an individual to whom this state has issued a driver's license, or in lieu of such a driver's license a personal identification card issued by the same office of this state that issues driver's licenses, that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license or personal identification card;

(5) If the debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(i) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(ii) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subsection (a)(6)(ii), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subdivision (a)(2).

(g) Multiple drivers' licenses. If this state has issued to an individual more than one driver's license or personal identification card of a kind described in paragraph (a)(4), the one that was issued most recently is the one to which paragraph (a)(4) refers.

(h) Definition. In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2; P.L. 2012, ch. 186, § 1; P.L. 2012, ch. 195, § 1.)



Chapter 6A-9-504 - Indication of collateral.

§ 6A-9-504 Indication of collateral.  A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to § 6A-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

§ 6A-9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.  (a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 6A-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 6A-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-506 - Effect of errors or omissions.

§ 6A-9-506 Effect of errors or omissions.  (a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 6A-9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 6A-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of § 6A-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-507 - Effect of certain events on effectiveness of financing statement. [Effective until July 1, 2013.].

§ 6A-9-507 Effect of certain events on effectiveness of financing statement. [Effective until July 1, 2013.].  (a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and § 6A-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 6A-9-506.

(c) Change in debtor's name. If a debtor so changes its name that a filed financing statement becomes seriously misleading under § 6A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-507 Effect of certain events on effectiveness of financing statement. [Effective July 1, 2013.].  (a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and § 6A-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 6A-9-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subsection 6-A-9-503(a) so that the financing statement becomes seriously misleading under § 6A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement becomes seriously misleading.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

§ 6A-9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.  (a) Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 6A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under § 6A-9-203(d); and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under § 6A-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 6A-9-507(a).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-509 - Persons entitled to file a record.

§ 6A-9-509 Persons entitled to file a record.  (a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under § 6A-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under § 6A-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 6A-9-315(a)(2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 6A-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-510 - Effectiveness of filed record.

§ 6A-9-510 Effectiveness of filed record.  (a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under § 6A-9-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by § 6A-9-515(d) is ineffective.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-511 - Secured party of record.

§ 6A-9-511 Secured party of record.  (a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under § 6A-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 6A-9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-512 - Amendment of financing statement.

§ 6A-9-512 Amendment of financing statement.  (a) Amendment of information in financing statement. Subject to § 6A-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) If the amendment relates to an initial financing statement filed in a filing office described in § 6A-9-501(a)(1), provides the information specified in § 6A-9-502(b) and (i) the date and time that the initial financing statement was filed or (ii) the book and page references of the filing.

(b) Period of effectiveness not affected. Except as otherwise provided in § 6A-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-513 - Termination statement.

§ 6A-9-513 Termination statement.  (a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in § 6A-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in § 6A-9-510, for purposes of §§ 6A-9-519(g), 6A-9-522(a), and 6A-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-514 - Assignment of powers of secured party of record.

§ 6A-9-514 Assignment of powers of secured party of record.  (a) Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 6A-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement. [Effective until July 1, 2013.].

§ 6A-9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement. [Effective until July 1, 2013.].  (a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in § 6A-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 6A-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement. [Effective July 1, 2013.].  (a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in § 6A-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 6A-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-516 - What constitutes filing; effectiveness of filing. [Effective until July 1, 2013.].

§ 6A-9-516 What constitutes filing; effectiveness of filing. [Effective until July 1, 2013.].  (a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(i) In the case of an initial financing statement, the record does not provide a name for the debtor;

(ii) In the case of an amendment or correction statement, the record:

(A) Does not identify the initial financing statement as required by § 6A-9-512 or § 6A-9-518, as applicable; or

(B) Identifies an initial financing statement whose effectiveness has lapsed under § 6A-9-515;

(iii) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(iv) In the case of a record filed or recorded in the filing office described in § 6A-9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(i) Provide a mailing address for the debtor;

(ii) Indicate whether the debtor is an individual or an organization; or

(iii) If the financing statement indicates that the debtor is an organization, provide:

(A) A type of organization for the debtor;

(B) A jurisdiction of organization for the debtor; or

(C) An organizational identification number for the debtor or indicate that the debtor has none;

(6) In the case of an assignment reflected in an initial financing statement under § 6A-9-514(a) or an amendment filed under § 6A-9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by § 6A-9-515(d).

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 6A-9-512, 6A-9-514, or 6A-9-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-516 What constitutes filing; effectiveness of filing. [Effective July 1, 2013.].  (a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(i) In the case of an initial financing statement, the record does not provide a name for the debtor;

(ii) In the case of an amendment or information statement, the record:

(A) Does not identify the initial financing statement as required by § 6A-9-512 or § 6A-9-518, as applicable; or

(B) Identifies an initial financing statement whose effectiveness has lapsed under § 6A-9-515;

(iii) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(iv) In the case of a record filed or recorded in the filing office described in § 6A-9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(i) Provide a mailing address for the debtor; or

(ii) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under § 6A-9-514(a) or an amendment filed under § 6A-9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by § 6A-9-515(d).

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 6A-9-512, 6A-9-514, or 6A-9-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-517 - Effect of indexing errors.

§ 6A-9-517 Effect of indexing errors.  The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-518 - Claim concerning inaccurate or wrongfully filed record. [Effective until July 1, 2013.].

§ 6A-9-518 Claim concerning inaccurate or wrongfully filed record. [Effective until July 1, 2013.].  (a) Correction statement. A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Sufficiency of correction statement. A correction statement must:

(1) Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the correction statement relates to a record filed in a filing office described in § 6A-9-501(a)(1), the information specified in § 6A-9-502(b) and (A) the date and time that the initial financing statement was filed or (B) the book and page references of the filing;

(2) Indicate that it is a correction statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Record not affected by correction statement. The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-518 Claim concerning inaccurate or wrongfully filed record. [Effective July 1, 2013.].  (a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Sufficiency of contents of statement under subsection (a). An information statement under subsection (a) must:

(1) Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the correction information statement relates to a record filed or recorded in a filing office described in subdivision 6A-9-501(a)(1), the information specified in section 6A-9-502(b); and: (A) The date and time that the initial financing statement was filed; or (B) The book and page references of the filing;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under subsection 6A-9-509(d).

(d) Contents of statement under subsection (c). An information statement under subsection (c) must:

(1) Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the information statement relates to a record filed or recorded in a filing office described in subdivision 6A-9-501(a)(1), the information specified in section 6A-9-502(b); and: (A) The date and time that the initial financing statement was filed; or (B) The book and page references of the filing;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person who filed the record was not entitled to do so under subsection 6A-9-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2; P.L. 2012, ch. 186, § 1; P.L. 2012, ch. 195, § 1.)



Chapter 6A-9-519 - Numbering, maintaining, and indexing records; communicating information provided in records.

§ 6A-9-519 Numbering, maintaining, and indexing records; communicating information provided in records.  (a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. Except as otherwise provided in subsection (i), a file number assigned after January 1, 2006, must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number; and

(2) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under § 6A-9-514(a) or an amendment filed under § 6A-9-514(b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(i) If the filing office is described in § 6A-9-501(a)(1), by the file number assigned to the initial financing statement to which the record relates and (A) the date and time that the record was filed or (B) the book and page references of the filing or recorded; or

(ii) If the filing office is described in § 6A-9-501(a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under § 6A-9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. Except as otherwise provided in subsection (i), the filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in § 6A-9-501(a)(1).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-520 - Acceptance and refusal to accept record.

§ 6A-9-520 Acceptance and refusal to accept record.  (a) Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in § 6A-9-516(b) and may refuse to accept a record for filing only for a reason set forth in § 6A-9-516(b).

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but in no event more than two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying § 6A-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 6A-9-338 applies to a filed financing statement providing information described in § 6A-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-521 - Uniform form of written financing statement and amendment. [Effective until July 1, 2013.].

§ 6A-9-521 Uniform form of written financing statement and amendment. [Effective until July 1, 2013.].  (a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 6A-9-516(b):

=ig;uccfinancingstatementamendment1 =ig;uccfinancingstatementamendment2

(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 6A-9-516(b):

=ig;uccfinancingstatementamendment3 =ig;uccfinancingstatementamendment4

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-521 Uniform form of written financing statement and amendment. [Effective July 1, 2013.].  (a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 6A-9-516(b):

=ig;2011uccfinancingstatement1 =ig;2011uccfinancingstatement2

(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 6A-9-516(b):

=ig;2011uccfinancingstatement3 =ig;2011uccfinancingstatement4

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-522 - Maintenance and destruction of records.

§ 6A-9-522 Maintenance and destruction of records.  (a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under § 6A-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) If the record was filed in the filing office described in § 6A-9-501(a)(1), by using (i) the file number assigned to the initial financing statement to which the record relates, (ii) the date and time that the record was filed, or (iii) the book and page references of the filing; or

(2) If the record was filed in the filing office described in § 6A-9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-523 - Information from filing office; sale or license of records.

§ 6A-9-523 Information from filing office; sale or license of records.  (a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 6A-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to § 6A-9-519(a)(1) and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to § 6A-9-519(a)(1); and

(3) The date and time of the filing of the record.

(c) Communication of requested information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(i) Designates a particular debtor;

(ii) Has not lapsed under § 6A-9-515 with respect to all secured parties of record; and

(iii) If the request so states, has lapsed under § 6A-9-515 and a record of which is maintained by the filing office under § 6A-9-522(a);

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement.

(d) Medium for communicating information. In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f) Public availability of records. At least weekly, the secretary of state shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-524 - Delay by filing office.

§ 6A-9-524 Delay by filing office.  Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-525 - Fees.

§ 6A-9-525 Fees.  (a) Initial financing statement or other record: general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) Sixteen dollars ($16.00) if the record is communicated in writing and consists of one or two pages;

(2) Thirty-two dollars ($32.00) if the record is communicated in writing and consists of more than two pages; and

(3) Eight dollars ($8.00) if the record is communicated by another medium authorized by filing-office rule.

(b) Initial financing statement: public-finance and manufactured-housing transactions. Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is:

(1) Sixteen dollars ($16.00) if the financing statement indicates that it is filed in connection with a public-finance transaction;

(2) Sixteen dollars ($16.00) if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

(c) Number of names. The number of names required to be indexed does not affect the amount of the fee in subsections (a) and (b).

(d) Response to information request. The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:

(1) Five dollars ($5.00) if the request is communicated in writing; and

(2) Five dollars ($5.00) if the request is communicated by another medium authorized by filing-office rule.

(e) Record of mortgage. This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 6A-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-526 - Filing-office rules.

§ 6A-9-526 Filing-office rules.  (a) Adoption of filing-office rules. The secretary of state shall adopt and publish rules to implement this chapter. The filing-office rules must be:

(1) Consistent with this chapter; and

(2) Adopted and published in accordance with chapter 35 of title 42.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part; and

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-527 - Duty to report.

§ 6A-9-527 Duty to report.  The secretary of state shall report annually, on or before March 1, to the governor and general assembly on the operation of the filing office. The report must contain a statement of the extent to which:

(1) The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) The filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

§ 6A-9-601 Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.  (a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in § 6A-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under § 6A-7-106, 6A-9-104, 6A-9-105, 6A-9-106, or 6A-9-107 has the rights and duties provided in § 6A-9-207.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and § 6A-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in § 6A-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 112, § 8; P.L. 2006, ch. 135, § 8.)



Chapter 6A-9-602 - Waiver and variance of rights and duties.

§ 6A-9-602 Waiver and variance of rights and duties.  Except as otherwise provided in § 6A-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 6A-9-207(b)(4)(iii), which deals with use and operation of the collateral by the secured party;

(2) Section 6A-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 6A-9-607(c), which deals with collection and enforcement of collateral;

(4) Section 6A-9-608(a) and Section 6A-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Section 6A-9-608(a) and § 6A-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 6A-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 6A-9-610(b), 6A-9-611, 6A-9-613, and 6A-9-614, which deal with disposition of collateral;

(8) Section 6A-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 6A-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 6A-9-620, 6A-9-621, and 6A-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 6A-9-623, which deals with redemption of collateral;

(12) Section 6A-9-624, which deals with permissible waivers; and

(13) Sections 6A-9-625 and 6A-9-626, which deal with the secured party's liability for failure to comply with this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-603 - Agreement on standards concerning rights and duties.

§ 6A-9-603 Agreement on standards concerning rights and duties.  (a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 6A-9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under § 6A-9-609 to refrain from breaching the peace.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-604 - Procedure if security agreement covers real property or fixtures.

§ 6A-9-604 Procedure if security agreement covers real property or fixtures.  (a) Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-605 - Unknown debtor or secondary obligor.

§ 6A-9-605 Unknown debtor or secondary obligor.  A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(i) That the person is a debtor or obligor;

(ii) The identity of the person; and

(iii) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(i) That the person is a debtor; and

(ii) The identity of the person.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-606 - Time of default for agricultural lien.

§ 6A-9-606 Time of default for agricultural lien.  For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-607 - Collection and enforcement by secured party.

§ 6A-9-607 Collection and enforcement by secured party.  (a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under § 6A-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under § 6A-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under § 6A-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(i) A default has occurred; and

(ii) The secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-607 Collection and enforcement by secured party. [Effective July 1, 2013.].  (a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under § 6A-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under § 6A-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under § 6A-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(i) A default has occurred with respect to the obligation secured by the mortgage; and

(ii) The secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

§ 6A-9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.  (a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under § 6A-9-607 in the following order to:

(i) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(ii) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(iii) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(iii).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under § 6A-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-609 - Secured party's right to take possession after default.

§ 6A-9-609 Secured party's right to take possession after default.  (a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 6A-9-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace; provided however, in the case of repossession of any motor vehicle without knowledge of the retail buyer, the local police department shall be notified of such repossession within one hour after obtaining such possession. In the absence of a local police department or if the local police department cannot be reached for notification, the state police shall be promptly notified of such repossession.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-610 - Disposition of collateral after default.

§ 6A-9-610 Disposition of collateral after default.  (a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-611 - Notification before disposition of collateral.

§ 6A-9-611 Notification before disposition of collateral.  (a) "Notification date." In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 6A-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(i) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(ii) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(iii) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 6A-9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(ii). A secured party complies with the requirement for notification prescribed by subsection (c)(3)(ii) if:

(1) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(ii); and

(2) Before the notification date, the secured party:

(i) Did not receive a response to the request for information; or

(ii) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-612 - Timeliness of notification before disposition of collateral.

§ 6A-9-612 Timeliness of notification before disposition of collateral.  (a) Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-613 - Contents and form of notification before disposition of collateral  General.

§ 6A-9-613 Contents and form of notification before disposition of collateral  General.  Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(i) Describes the debtor and the secured party;

(ii) Describes the collateral that is the subject of the intended disposition;

(iii) States the method of intended disposition;

(iv) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(v) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(i) Information not specified by that paragraph; or

(ii) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 6A-9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ]. You may request an accounting by calling us at [telephone number]

End of Form

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-614 - Contents and form of notification before disposition of collateral  Consumer-goods transaction.

§ 6A-9-614 Contents and form of notification before disposition of collateral  Consumer-goods transaction.  In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(i) The information specified in § 6A-9-613(1);

(ii) A description of any liability for a deficiency of the person to which the notification is sent;

(iii) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 6A-9-623 is available; and

(iv) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address] ] and request a written explanation. [We will charge you $ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number] ] [or write us at [secured party's address] ].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

[End of Form]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of paragraph (3), law other than this chapter determines the effect of including information not required by paragraph (1).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

§ 6A-9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.  (a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under § 6A-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(i) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(ii) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under § 6A-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-615.1 - Security interests  Cross collateral.

§ 6A-9-615.1 Security interests  Cross collateral.  (a) In a credit transaction for the sale of consumer goods or services the creditor may, subject to the provisions on termination of security interests in subsections (b) and (c) of this section, take a security interest in property of the buyer in addition to the goods sold or upon which services are performed only if the creditor has an existing security interest in that property as a result of a prior sale. If two (2) or more credit transactions are consolidated into a single transaction or charged pursuant to a revolving or open end credit plan, the creditor may take a security interest in property sold in the subsequent transaction to secure the previous debt or debts outstanding.

(b) If debts arising from two (2) or more credit transactions for the sale of consumer goods or services:

(1) Are secured by cross collateral,

(2) Are consolidated into one debt payable on a single schedule of payments, or

(3) Are charged pursuant to a revolving or open end credit plan, and the debts are secured by security interests taken with respect to one or more of the transactions, payments received by the creditor after the taking of the cross collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied to the payment of the transaction first made. To the extent debts are paid according to this subsection, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

(c) If the debts consolidated arose from two (2) or more transactions made on the same day, or if two (2) or more items are purchased as part of a single transaction, payments received by the creditor are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt or the least expensive item.

(d) A security interest taken in violation of this section is unenforceable and any creditor who attempts to take such a security interest may not retain or recover any finance, delinquency, collection, repossession, refinancing, or consolidation charges based upon the contract.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-616 - Explanation of calculation of surplus or deficiency.

§ 6A-9-616 Explanation of calculation of surplus or deficiency.  (a) Definitions. In this section:

(1) "Explanation" means a writing that:

(i) States the amount of the surplus or deficiency;

(ii) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(iii) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(iv) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(i) Authenticated by a debtor or consumer obligor;

(ii) Requesting that the recipient provide an explanation; and

(iii) Sent after disposition of the collateral under § 6A-9-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 6A-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(i) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(ii) Within 14 days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subsection (a)(1)(ii), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(i) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(ii) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) The amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-617 - Rights of transferee of collateral.

§ 6A-9-617 Rights of transferee of collateral.  (a) Effects of disposition. A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien [other than liens created under [cite acts or statutes providing for liens, if any, that are not to be discharged]].

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-618 - Rights and duties of certain secondary obligors.

§ 6A-9-618 Rights and duties of certain secondary obligors.  (a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):

(1) Is not a disposition of collateral under § 6A-9-610; and

(2) Relieves the secured party of further duties under this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-619 - Transfer of record or legal title.

§ 6A-9-619 Transfer of record or legal title.  (a) "Transfer statement." In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

§ 6A-9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.  (a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(i) A person to which the secured party was required to send a proposal under § 6A-9-621; or

(ii) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 6A-9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) are met.

(c) Debtor's consent. For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(i) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(ii) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(iii) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to § 6A-9-621, within 20 days after notification was sent to that person; and

(2) In other cases:

(i) Within 20 days after the last notification was sent pursuant to § 6A-9-621; or

(ii) If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 6A-9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within 90 days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-621 - Notification of proposal to accept collateral.

§ 6A-9-621 Notification of proposal to accept collateral.  (a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 6A-9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-622 - Effect of acceptance of collateral.

§ 6A-9-622 Effect of acceptance of collateral.  (a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-623 - Right to redeem collateral.

§ 6A-9-623 Right to redeem collateral.  (a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in § 6A-9-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) Has collected collateral under § 6A-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under § 6A-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under § 6A-9-622.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-624 - Waiver.

§ 6A-9-624 Waiver.  (a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 6A-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under § 6A-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 6A-9-623 only by an agreement to that effect entered into and authenticated after default.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-625 - Remedies for secured party's failure to comply with chapter. [Effective until July 1, 2013.].

§ 6A-9-625 Remedies for secured party's failure to comply with chapter. [Effective until July 1, 2013.].  (a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction. Except as otherwise provided in § 6A-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under § 6A-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 6A-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) Fails to comply with § 6A-9-208;

(2) Fails to comply with § 6A-9-209;

(3) Files a record that the person is not entitled to file under § 6A-9-509(a);

(4) Fails to cause the secured party of record to file or send a termination statement as required by § 6A-9-513(a) or (c);

(5) Fails to comply with § 6A-9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with § 6A-9-616(b)(2).

(f) Statutory damages: noncompliance with § 6A-9-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under § 6A-9-210. A recipient of a request under § 6A-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with § 6A-9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 6A-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-625 Remedies for secured party's failure to comply with chapter. [Effective July 1, 2013.].  (a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction if collateral is consumer goods. Except as otherwise provided in § 6A-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under § 6A-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 6A-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) Fails to comply with § 6A-9-208;

(2) Fails to comply with § 6A-9-209;

(3) Files a record that the person is not entitled to file under § 6A-9-509(a);

(4) Fails to cause the secured party of record to file or send a termination statement as required by § 6A-9-513(a) or (c);

(5) Fails to comply with § 6A-9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with § 6A-9-616(b)(2).

(f) Statutory damages: noncompliance with § 6A-9-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under § 6A-9-210. A recipient of a request under § 6A-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with § 6A-9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 6A-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-626 - Action in which deficiency or surplus is in issue.

§ 6A-9-626 Action in which deficiency or surplus is in issue.  (a) Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 6A-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(i) The proceeds of the collection, enforcement, disposition, or acceptance; or

(ii) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(ii), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 6A-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-627 - Determination of whether conduct was commercially reasonable.

§ 6A-9-627 Determination of whether conduct was commercially reasonable.  (a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

§ 6A-9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.  (a) Limitation of liability of secured party for noncompliance with chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) The secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(i) That the person is a debtor or obligor;

(ii) The identity of the person; and

(iii) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(i) That the person is a debtor; and

(ii) The identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under § 6A-9-625(c)(2) for its failure to comply with § 6A-9-616.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under § 6A-9-625(c)(2) more than once with respect to any one secured obligation.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-701 - Effective date.

§ 6A-9-701 Effective date.  This chapter takes effect on July 1, 2001.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-702 - Savings clause.

§ 6A-9-702 Savings clause.  (a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, this chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this chapter takes effect.

(b) Continuing validity. Except as otherwise provided in subsection (c) and §§ 6A-9-703 through 6A-9-709:

(1) Transactions and liens that were not governed by former chapter 9 of this title, were validly entered into or created before this chapter takes effect, and would be subject to this chapter if they had been entered into or created after this chapter takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this chapter takes effect; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this chapter or by the law that otherwise would apply if this act had not taken effect.

(c) Pre-effective-date proceedings. This chapter does not affect an action, case, or proceeding commenced before this chapter takes effect.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-703 - Security interest perfected before effective date.

§ 6A-9-703 Security interest perfected before effective date.  (a) Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before this chapter takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this chapter if, when this chapter takes effect, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in § 6A-9-705, if, immediately before this chapter takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this chapter are not satisfied when this chapter takes effect, the security interest:

(1) Is a perfected security interest for one year after this chapter takes effect;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under § 6A-9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under this chapter are satisfied before the year expires.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-704 - Security interest unperfected before effective date.

§ 6A-9-704 Security interest unperfected before effective date.  A security interest that is enforceable immediately before this chapter takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after this chapter takes effect;

(2) Remains enforceable thereafter if the security interest becomes enforceable under § 6A-9-203 when this chapter takes effect or within one year thereafter; and

(3) Becomes perfected:

(i) Without further action, when this chapter takes effect if the applicable requirements for perfection under this chapter are satisfied before or at that time; or

(ii) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-705 - Effectiveness of action taken before effective date.

§ 6A-9-705 Effectiveness of action taken before effective date.  (a) Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before this chapter takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this chapter takes effect, the action is effective to perfect a security interest that attaches under this chapter within one year after this chapter takes effect. An attached security interest becomes unperfected one year after this chapter takes effect unless the security interest becomes a perfected security interest under this chapter before the expiration of that period.

(b) Pre-effective-date filing. The filing of a financing statement before this chapter takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. This chapter does not render ineffective an effective financing statement that, before this chapter takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 6A-9-103. However, except as otherwise provided in subsections (d), (e), and (g) and § 6A-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement after this chapter takes effect does not continue the effectiveness of the financing statement filed before this chapter takes effect. However, upon the timely filing of a continuation statement after this chapter takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this chapter takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before this chapter takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 6A-9-103 only to the extent that part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of part 5. A financing statement that includes a financing statement filed before this chapter takes effect and a continuation statement filed after this chapter takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement.

(g) Financing statement effective under subsection (b). The following rules apply to a filed financing statement that is effective under subsection (b):

(1) Subdivision (c)(2) does not apply.

(2) The filing of a continuation statement with respect to the financing statement is timely if the filing occurs before the financing statement ceases to be effective and not before the earlier of December 30, 2005 or six (6) months before the effectiveness of the financing statement would lapse.

(h) Timely filing of certain continuation statements. The filing of a continuation statement with respect to a financing statement that was filed and effective before the effective date of this chapter, and whose effectiveness would lapse after June 30, 2006 but for subdivision (c)(2) is timely if the filing occurs before the financing statement ceases to be effective or December 30, 2005.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2006, ch. 165, § 1; P.L. 2006, ch. 194, § 1.)



Chapter 6A-9-706 - When initial financing statement suffices to continue effectiveness of financing statement.

§ 6A-9-706 When initial financing statement suffices to continue effectiveness of financing statement.  (a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in § 6A-9-501 continues the effectiveness of a financing statement filed before this chapter takes effect if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter;

(2) The pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) The initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before this chapter takes effect, for the period provided in former § 6A-9-403 with respect to a financing statement; and

(2) If the initial financing statement is filed after this chapter takes effect, for the period provided in § 6A-9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of part 5 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-707 - Amendment of pre-effective-date financing statement.

§ 6A-9-707 Amendment of pre-effective-date financing statement.  (a) Pre-effective date financing statement. In this section, "pre-effective-date financing statement" means a financing statement filed before this chapter takes effect.

(b) Applicable law. After this chapter takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this chapter takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 6A-9-501;

(2) An amendment is filed in the office specified in § 6A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 6A-9-706(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 6A-9-706(c) is filed in the office specified in § 6A-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 6A-9-705(d) and (f) or 6A-9-706.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after this chapter takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 6A-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 as the office in which to file a financing statement.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-708 - Persons entitled to file initial financing statement or continuation statement.

§ 6A-9-708 Persons entitled to file initial financing statement or continuation statement.  A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(i) To continue the effectiveness of a financing statement filed before this chapter takes effect; or

(ii) To perfect or continue the perfection of a security interest.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-709 - Priority.

§ 6A-9-709 Priority.  (a) Law governing priority. This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this chapter takes effect, former chapter 9 of this title determines priority.

(b) Priority if security interest becomes enforceable under § 6A-9-203. For purposes of § 6A-9-322(a), the priority of a security interest that becomes enforceable under § 6A-9-203 of this chapter dates from the time this chapter takes effect if the security interest is perfected under this chapter by the filing of a financing statement before this chapter takes effect which would not have been effective to perfect the security interest under former chapter 9 of this title. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)



Chapter 6A-9-710 - Official comments. [Effective until July 1, 2013.].

§ 6A-9-710 Official comments. [Effective until July 1, 2013.].  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6.)

§ 6A-9-710 Official comments. [Effective July 1, 2013.].  It is the intention of the general assembly that the official comments to this chapter, including the 2010 amendments to said official comments, represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2000, ch. 182, § 6; P.L. 2000, ch. 420, § 6; P.L. 2011, ch. 173, § 2; P.L. 2011, ch. 192, § 2.)



Chapter 6A-9-801 - Effective date. [Effective July 1, 2013.].

§ 6A-9-801 Effective date. [Effective July 1, 2013.].  (a) In this part, "amendatory act" means the public law by which this part is added to chapter 9 of title 6A effective July 1, 2013.

(b) This amendatory act takes effect on July 1, 2013.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-802 - Savings clause. [Effective July 1, 2013.].

§ 6A-9-802 Savings clause. [Effective July 1, 2013.].  (a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, the amendatory act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the amendatory act takes effect.

(b) Pre-effective-date proceedings. The amendatory act does not affect an action, case, or proceeding commenced before the amendatory act takes effect.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-803 - Security interest perfected before effective date. [Effective July 1, 2013.].

§ 6A-9-803 Security interest perfected before effective date. [Effective July 1, 2013.].  (a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before the amendatory act takes effect is a perfected security interest under this chapter as amended by the amendatory act if, when the amendatory act takes effect, the applicable requirements for attachment and perfection under this chapter, as amended by the amendatory act, are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in § 6A-9-805, if, immediately before the amendatory act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under this chapter, as amended by the amendatory act, are not satisfied when the amendatory act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under this chapter as amended by the amendatory act are satisfied within one year after the amendatory act takes effect.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-804 - Security interest unperfected before effective date. [Effective July 1, 2013.].

§ 6A-9-804 Security interest unperfected before effective date. [Effective July 1, 2013.].  A security interest that is an unperfected security interest immediately before the amendatory act takes effect becomes a perfected security interest:

(1) Without further action, when the amendatory act takes effect if the applicable requirements for perfection under this chapter as amended by the amendatory act are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-805 - Effectiveness of action taken before effective date. [Effective until July 1, 2013.].

§ 6A-9-805 Effectiveness of action taken before effective date. [Effective until July 1, 2013.].  (a) Pre-effective-date filing effective. The filing of a financing statement before the amendatory act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter as amended by the amendatory act.

(b) When pre-effective-date filing becomes ineffective. The amendatory act does not render ineffective an effective financing statement that, before the amendatory act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before the amendatory act took effect. However, except as otherwise provided in subsections (c) and (d) and § 6A-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had the amendatory act not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(i) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(ii) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement after the amendatory act takes effect does not continue the effectiveness of a financing statement filed before the amendatory act takes effect. However, upon the timely filing of a continuation statement after the amendatory act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in this chapter as amended by the amendatory act, the effectiveness of a financing statement filed in the same office in that jurisdiction before the amendatory act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subparagraph 6A-9-804(b)(2)(B) to transmitting utility financing statement. Subparagraph 6A-9-804(b)(2)(B) applies to a financing statement that, before the amendatory act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before the amendatory act took effect, only to the extent that this chapter as amended by the amendatory act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. A financing statement that includes a financing statement filed before the amendatory act takes effect and a continuation statement filed after the amendatory act takes effect is effective only to the extent that it satisfies the requirements of Part 5 of this chapter as amended by the amendatory act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of subdivision 6A-9-503(a)(2) as amended by the amendatory act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of subdivision 6A-9-503(a)(3) as amended by the amendatory act.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)

§ 6A-9-805 Effectiveness of action taken before effective date. [Effective July 1, 2013.].  (a) Pre-effective-date filing effective. The filing of a financing statement before the amendatory act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter as amended by the amendatory act.

(b) When pre-effective-date filing becomes ineffective. The amendatory act does not render ineffective an effective financing statement that, before the amendatory act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before the amendatory act took effect. However, except as otherwise provided in subsections (c) and (d) and § 6A-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had the amendatory act not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(i) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(ii) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement after the amendatory act takes effect does not continue the effectiveness of a financing statement filed before the amendatory act takes effect. However, upon the timely filing of a continuation statement after the amendatory act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in this chapter as amended by the amendatory act, the effectiveness of a financing statement filed in the same office in that jurisdiction before the amendatory act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subparagraph (b)(2)(ii) to transmitting utility financing statement. Subparagraph (b)(2)(ii) applies to a financing statement that, before the amendatory act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before the amendatory act took effect, only to the extent that this chapter as amended by the amendatory act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. A financing statement that includes a financing statement filed before the amendatory act takes effect and a continuation statement filed after the amendatory act takes effect is effective only to the extent that it satisfies the requirements of Part 5 of this chapter as amended by the amendatory act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of subdivision 6A-9-503(a)(2) as amended by the amendatory act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of subdivision 6A-9-503(a)(3) as amended by the amendatory act.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3; P.L. 2012, ch. 186, § 1; P.L. 2012, ch. 195, § 1.)



Chapter 6A-9-806 - When initial financing statement suffices to continue effectiveness of financing statement. [Effective July 1, 2013.].

§ 6A-9-806 When initial financing statement suffices to continue effectiveness of financing statement. [Effective July 1, 2013.].  (a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in § 6A-9-501 continues the effectiveness of a financing statement filed before the amendatory act takes effect if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter as amended by the amendatory act;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before the amendatory act takes effect, for the period provided in § 6A-9-515 before the amendatory act took effect with respect to an initial financing statement; and

(2) If the initial financing statement is filed after the amendatory act takes effect, for the period provided in § 6A-9-515 as amended by the amendatory act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 of this chapter as amended by the amendatory act for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-807 - Amendment of pre-effective-date financing statement. [Effective July 1, 2013.].

§ 6A-9-807 Amendment of pre-effective-date financing statement. [Effective July 1, 2013.].  (a) Pre-effective- date financing statement. In this section, "pre-effective-date financing statement" means a financing statement filed before the amendatory act takes effect.

(b) Applicable law. After the amendatory act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this chapter as amended by the amendatory act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective- date financing statement may be amended after the amendatory act takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 6A-9-501;

(2) An amendment is filed in the office specified in § 6A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection 6A-9-806(c); or

(3) An initial financing statement that provides the information as amended and satisfies subsection 6A-9-806(c) is filed in the office specified in § 6A-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections 6A-9-805(c) and (e) or § 6A-9-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after the amendatory act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies subsection 6A-9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this chapter as amended by the amendatory act as the office in which to file a financing statement.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-808 - Person entitled to file initial financing statement or continuation statement. [Effective July 1, 2013.].

§ 6A-9-808 Person entitled to file initial financing statement or continuation statement. [Effective July 1, 2013.].  A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(i) To continue the effectiveness of a financing statement filed before the amendatory act takes effect; or

(ii) To perfect or continue the perfection of a security interest.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)



Chapter 6A-9-809 - Priority. [Effective July 1, 2013.].

§ 6A-9-809 Priority. [Effective July 1, 2013.].  The amendatory act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before the amendatory act took effect, then this chapter, as it existed before the amendatory act took effect determines priority.

History of Section.
(P.L. 2011, ch. 173, § 3; P.L. 2011, ch. 192, § 3.)









Title 7 - Corporations, Associations and Partnerships

Chapter 7-1 - Corporations  General Provisions

Chapter 7-1-5 - Corporations organized for the business of insurance.

§ 7-1-5 Corporations organized for the business of insurance.  Notwithstanding any general law to the contrary, any corporation, whether organized with capital stock or as a mutual association, that is organized for the purpose of carrying on within this state the business of insurance, surety, or indemnity, shall be organized pursuant to chapter 1.2 of this title and shall have all the rights and privileges and be subject to provisions of chapter 1 of title 27, relating to domestic insurance companies; provided, however, the articles of incorporation comply with requirements established by rule or regulation promulgated by the director of the department of business regulation, and provided, further, that no insurance corporation may commence business until it has satisfied the requirements enumerated in § 27-1-37. Any corporation as defined in this section and, notwithstanding the provisions of § 27-41-22, any corporation organized, created, or established in any manner pursuant to chapters 19, 20, 20.1, 20.2, 20.3, and 41 of title 27, shall obtain prior approval from the director of the department of business regulation for all charter amendments made pursuant to this title. Any corporation defined in this section created by special act of the general assembly, may amend its charter pursuant to § 7-1.2-902, subject to prior approval of the amendment by the director of the department of business regulation.

History of Section.
(P.L. 1988, ch. 48, § 2; P.L. 1999, ch. 147, § 1; P.L. 2005, ch. 36, § 2; P.L. 2005, ch. 72, § 2.)



Chapter 7-1-5.2 - Mutual insurance associations  Applicability of chapter.

§ 7-1-5.2 Mutual insurance associations  Applicability of chapter.  Notwithstanding any provision of § 7-1-5 to the contrary, and without intending to limit those sections of chapter 1.2 of this title which may not be applicable to mutual associations by reason of the fact that those associations do not have shareholders, the following sections of chapter 1.2 of this title do not apply to any insurance company organized as a mutual association: § 7-1.2-601 (Right of corporation to acquire dispose of and cancel its own shares); § 7-1.2-602 (Authorized shares; shares in classes or series; issuance of shares); § 7-1.2-705 (Quorum of shareholders required for shareholders' action); § 7-1.2-1201 (Rights of shareholders to dissent); § 7-1.2-1202 (Rights of dissenting shareholders); § 7-1.2-1315 (Avoidance of dissolution by share buyout); and § 7-1.2-1602(c)(2) (License fees payable by domestic corporations).

History of Section.
(P.L. 1999, ch. 313, § 1; P.L. 2005, ch. 36, § 2; P.L. 2005, ch. 72, § 2.)



Chapter 7-1-6 - Time allowed for organization of corporations created by legislative act.

§ 7-1-6 Time allowed for organization of corporations created by legislative act.  Every corporation created by special act of the general assembly shall, if no different time for that purpose is limited by the special act, be organized within two (2) years after the act takes effect. In every case where the corporation is not organized within the limited time, the act of incorporation becomes void at the end of the limited time.

History of Section.
(P.L. 1920, ch. 1925, § 81; G.L. 1923, ch. 248, § 81; G.L. 1938, ch. 116, § 81; G.L. 1956, § 7-1-6.)



Chapter 7-1-7 - Fees payable by corporations created by legislative act.

§ 7-1-7 Fees payable by corporations created by legislative act.  Before any corporation, other than a corporation for religious, literary, or charitable purposes, or a military or fire company, is organized under a charter granted by special act of the general assembly, the petitioners for the charter shall pay into the general treasury, for the use of the state, one-tenth of one percent (.1%) of the total amount of its authorized capital stock having par value, and in the case of stock having no par value ten cents ¢ ($.10) for each share, but in no case less than one hundred dollars ($100); and whenever the authorized capital stock of any such corporation is increased by special act of the general assembly, the corporation shall pay into the general treasury, for the use of the state, one-tenth of one percent (.1%) of the total amount of the authorized increase in the case of stock having par value, and in the case of stock having no par value ten cents ¢($.10) for each share of the authorized increase; and the secretary of state shall not issue a certified copy of any act creating a corporation, or a certified copy of any act providing for an increase, until the secretary receives the certificate of the general treasurer to the effect that the required sum has been paid.

History of Section.
(G.L. 1896, ch. 29, § 16; G.L. 1909, ch. 39, § 16; P.L. 1920, ch. 1925, § 87; G.L. 1923, ch. 37, § 12; P.L. 1929, ch. 1391, § 3; G.L. 1938, ch. 116, § 97; G.L. 1956, § 7-1-7.)



Chapter 7-1-7.1 - Filings to be originals.

§ 7-1-7.1 Filings to be originals.  Filings made under this title at the secretary of state's office are considered original and valid if they bear either original signatures facsimile or electronic signatures and shall include but not be limited to any electronically transmitted documents or similar communications transmitted through a medium provided and authorized by the secretary of state.

History of Section.
(P.L. 1990, ch. 98, § 1; P.L. 2008, ch. 57, § 1; P.L. 2008, ch. 123, § 1.)



Chapter 7-1-13 - Legislative control of future charters.

§ 7-1-13 Legislative control of future charters.  The charter or articles of association of every corporation subsequently created may be amended or repealed at the will of the general assembly.

History of Section.
(P.L. 1920, ch. 1925, § 79; G.L. 1923, ch. 248, § 79; G.L. 1938, ch. 116, § 79; G.L. 1956, § 7-1-13.)



Chapter 7-1-17 - Receipt of property for charitable purposes in excess of authorized holdings.

§ 7-1-17 Receipt of property for charitable purposes in excess of authorized holdings.  In case any real or personal estate is subsequently given to any corporation to hold for any charitable uses or purposes authorized or permitted by the charter of the corporation or any amendment of the charter, or by law, and the corporation, but for the provisions of this section, would not be able to take or hold the estate or some part of it on account of the limitation as to the amount of property of the corporation prescribed by the charter or any amendment to it, then in every such case, it is lawful for the corporation to take and hold the real and personal estate, or the part of it as already stated, upon conditions subsequent, nevertheless, that the corporation obtains from the general assembly authority to take and hold real and personal estate to an amount large enough to include, in addition to its other property, the property given to the corporation as already stated, and that the application to the general assembly is made not later than one year from the time on which the corporation takes and holds, or but for the previously stated limitation would be entitled to take and hold, the given real or personal estate.

History of Section.
(G.L. 1896, ch. 177, § 8; G.L. 1909, ch. 213, § 8; G.L. 1923, ch. 248, § 91; G.L. 1938, ch. 116, § 91; P.L. 1944, ch. 1400, § 1; G.L. 1956, § 7-1-17.)



Chapter 7-1-21 - Agreements as to disposition of stock or insurance on death of stockholder.

§ 7-1-21 Agreements as to disposition of stock or insurance on death of stockholder.  (a) No agreement, in writing. between or among two (2) or more stockholders in a corporation, or between or among a corporation and one or more of its stockholders, whether in either case the agreement is made by all or less than all of the stockholders of the corporation, either previously or subsequently entered into, is deemed testamentary in character or for that reason invalid or unenforceable because the agreement contains a provision or provisions: (1) Regulating, in the event of the death of any stockholders, the transfer, distribution, or other disposition of all or any portion of the stock of the deceased stockholder to his or her estate or to the corporation or to or among the other stockholder or stockholders of the corporation or its, his, her, or their assignees, transferees, or successors; or (2) Regulating the destination, distribution or other disposition of the proceeds of any policy or policies of insurance upon the life of any stockholder.

(b) This section is not construed to affect the rights of the heirs, next of kin, legatees, devisees, or creditors of a stockholder who has deceased prior to May 6, 1957.

History of Section.
(G.L. 1938, ch. 116, § 99; P.L. 1954, ch. 3346, § 1; G.L. 1956, § 7-1-21; P.L. 1957, ch. 105, § 1.)



Chapter 7-1-23 - Recovery of penalties  Compromise.

§ 7-1-23 Recovery of penalties  Compromise.  All penalties imposed by the terms of the general corporation law for failure to comply with the requirements of that law shall be recovered in a civil action brought in the name and on behalf of the state by the attorney general; provided, however, that the attorney general may, after examination of the facts as he or she deems advisable, compromise any penalty instead of instituting an action for the penalty, and permit the payment to the general treasurer for the use of the state of a smaller sum in lieu of the maximum penalty provided by the general corporation law.

History of Section.
(P.L. 1920, ch. 1925, § 82; G.L. 1923, ch. 248, § 82; G.L. 1938, ch. 116, § 82; G.L. 1956, § 7-1-23.)






Chapter 7-1.1 - Business Corporations



Chapter 7-1.2 - Rhode Island Business Corporation Act

Chapter 7-1.2-101 - Short title.

§ 7-1.2-101 Short title.  This chapter is and may be cited as the "Rhode Island Business Corporation Act."

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-102 - Reservation of power.

§ 7-1.2-102 Reservation of power.  The general assembly at all times has power to prescribe any regulations, provisions, and limitations that it deems advisable, which regulations, provisions, and limitations are binding on any corporation subject to the provisions of this chapter. The general assembly has power to amend, repeal, or modify this chapter at pleasure.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-103 - Effect of repeal of prior acts.

§ 7-1.2-103 Effect of repeal of prior acts.  The repeal of a prior act by this chapter does not impair, diminish or affect any right, privilege or immunity accrued or established, any suit pending, any right of action conferred, or any duty, restriction, liability or penalty imposed or required, under the provisions of the act, prior to the repeal.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-104 - Severability.

§ 7-1.2-104 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-105 - Execution, filing and recording of instruments.

§ 7-1.2-105 Execution, filing and recording of instruments.  (a) Whenever any instrument is to be filed with the secretary of state or in accordance with this chapter, the instrument must be executed as follows:

(1) The articles of incorporation, and any other instrument to be filed before the election of the initial board of directors if the initial directors were not named in the articles of incorporation, must be signed by the incorporator or incorporators (or, in the case of any such other instrument, such incorporator's or incorporators' successors and assigns).

(2) All other instruments must be signed:

(i) By any authorized officer of the corporation; or

(ii) If it appears from the instrument that there are no authorized officers, then by a majority of the directors or by the director or directors authorized by a majority of the directors; or

(iii) If it appears from the instrument that there are no authorized officers or directors, then by the holders of record of all outstanding shares, or by those holders of record designated by a majority of all outstanding shares; or

(b) Whenever this chapter requires any instrument to be acknowledged, such requirement is satisfied by either:

(1) The formal acknowledgment by any individual signing the instrument that it is his or her act and deed or the act and deed of the corporation, and that the facts stated therein are true. This acknowledgment must be made before a individual who is authorized by the law of the place of execution to take acknowledgment; or

(2) The signature, without more, of the individual or individuals signing the instrument, in which case such signature or signatures constitutes the affirmation or acknowledgment of the signatory, under penalties of perjury, that the instrument is that individual's act and deed or the act and deed of the corporation, and that the facts stated therein are true.

(c) Whenever any instrument is to be filed with the secretary of state or in accordance with this section or chapter, such requirement means that:

(1) The signed instrument must be delivered to the office of the secretary of state in either paper format or electronic transmission or another medium authorized by the secretary of state;

(2) All taxes and fees authorized by law to be collected by the secretary of state in connection with the filing of the instrument must be tendered to the secretary of state; and

(3) Upon delivery of the instrument, the secretary of state shall record the date and time of its delivery. Upon such delivery and tender of the required taxes and fees, the secretary of state shall certify that the instrument has been filed in the secretary of state's office by endorsing upon the signed instrument the word "Filed", and the date and time of its filing. This endorsement is the "filing date" of the instrument, and is conclusive of the date and time of its filing in the absence of actual fraud.

(d) Any instrument filed in accordance with subsection (c) of this section is effective upon its filing date. Any instrument may provide that it is not to become effective until a specified time subsequent to the time it is filed, but not later than the 90th day after the date of its filing.

(e) If another section of this chapter specifically prescribes a manner of executing, acknowledging or filing a specified instrument or a time when that instrument becomes effective which differs from the corresponding provisions of this section, then such other section governs.

(f) Whenever any instrument authorized to be filed with the secretary of state under any provision of this chapter, has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed or acknowledged, the instrument may be corrected by filing with the secretary of state a certificate of correction of the instrument which must be executed, acknowledged and filed in accordance with this section. The certificate of correction must specify the inaccuracy or defect to be corrected and set forth the portion of the instrument in corrected form. The corrected instrument must be specifically designated as such in its heading, specify the inaccuracy or defect to be corrected, and set forth the entire instrument in corrected form. An instrument corrected in accordance with this section is effective as of the date the original instrument was filed, except as to those individuals who are substantially and adversely affected by the correction and as to those individuals the instrument as corrected is effective from its filing date.

(g) Notwithstanding that any instrument authorized to be filed with the secretary of state under this chapter is when filed inaccurately, defectively or erroneously executed, sealed or acknowledged, or otherwise defective in any respect, the secretary of state has no liability to any individual for the preclearance for filing, the acceptance for filing or the filing and indexing of such instrument by the secretary of state.

(h) Any signature on any instrument authorized to be filed with the secretary of state under this chapter may be a facsimile or an electronically transmitted signature.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2008, ch. 57, § 2; P.L. 2008, ch. 123, § 2.)



Chapter 7-1.2-106 - Definitions.

§ 7-1.2-106 Definitions.  As used in this chapter:

(1) "Articles of incorporation" means the original or restated articles of incorporation and all of their amendments including agreements of merger.

(2) "Authorized shares" means the shares of all classes which the corporation is authorized to issue.

(3) "Corporation" or "domestic corporation" means a corporation for profit subject to the provisions of this chapter, except a foreign corporation.

(4) "Delivering/Delivered" means either physically transferring a paper document to the secretary of state or transferring a document to the secretary of state by electronic transmission through a medium provided and authorized by the secretary of state.

(5) "Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

(6) "Employee" includes officers but not directors. A director may accept duties which also make him or her an employee.

(7) "Filing" means delivered to the secretary of state in either paper format or electronic transmission through a medium provided and authorized by the secretary of state.

(8) "Foreign corporation" means a corporation for profit organized under laws other than the laws of this state for a purpose or purposes for which a corporation may be organized under this chapter.

(9) "Individual" means a natural person.

(10) "Insolvent" means the inability of a corporation to pay its debts as they become due in the usual course of its business.

(11) "Person" means an individual or an entity. An entity includes domestic and foreign business corporation, domestic and foreign nonprofit corporation; estate; trust; domestic and foreign unincorporated entity; and a state, the United States and a foreign government.

(12) "Shares" means the units into which the proprietary interests in a corporation are divided.

(13) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.

(14) "Shareholder" means one who is a holder of record of shares in a corporation.

(15) "State" means the state of Rhode Island and Providence Plantations.

(16) "Signature" or "Signed" or "Executed" means an original signature, facsimile, or an electronically transmitted signature submitted through a medium provided and authorized by the secretary of state.

(17) The singular shall be construed to include the plural, the plural the singular, and the masculine the feminine, when consistent with the intent of this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2007, ch. 94, § 1; P.L. 2007, ch. 112, § 1; P.L. 2008, ch. 57, § 2; P.L. 2008, ch. 123, § 2.)



Chapter 7-1.2-201 - Incorporators and organization of the corporation.

§ 7-1.2-201 Incorporators and organization of the corporation.  (a) One or more individuals may act as incorporator or incorporators of a corporation by filing articles of incorporation for the corporation with the secretary of state.

(b) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and transacting on any other business to come before the meeting.

(2) If initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of the majority of the incorporators:

(i) To elect directors and complete the organization of the corporation; or

(ii) To elect a board of directors who will complete the organization of the corporation.

(c) The incorporator or incorporators calling a meeting under this section shall give at least three (3) days' notice of the meeting by mail to each incorporator. The notice must state the time and place of the meeting.

(d) The act or decision done or made by a majority of the incorporators are the act of the incorporators, provided that an action permitted to be taken at the meeting or meetings of incorporators under this section may be taken without a meeting if a consent, in writing, stating the action to be taken, is signed by all of the incorporators.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-202 - Articles of incorporation.

§ 7-1.2-202 Articles of incorporation.  (a) The articles of incorporation must state:

(1) A corporate name that satisfies the requirements of § 7-1.2-401.

(2) The total number of shares which the corporation has authority to issue, and if the corporation is to be authorized to issue more than one class of shares;

(i) The total number of shares of each class; and

(ii) A statement of all or any of the designations and the powers, preferences, and rights, including voting rights, and the qualifications, limitations, or restrictions of them, which are permitted by the provisions of this chapter in respect of any class or classes of shares of the corporation and the fixing of which by the articles of association is desired, and an express grant of the authority as it may then be desired to grant to the board of directors to fix by vote or votes any of them that may be desired but which is not fixed by the articles.

(3) The address of its initial registered office, and the name of its initial registered agent at the address.

(4) The name and address of each incorporator.

(b) The articles of incorporation may state:

(1) A par value of authorized shares or classes of shares.

(2) Any provisions electing to provide preemptive rights to shareholders pursuant to the provisions of § 7-1.2-613.

(3) Any provision, not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including, but not limited to, a provision eliminating or limiting the personal liability of a director to the corporation or to its shareholders for monetary damages for breach of the director's duty as a director; provided that the provision does not eliminate or limit the liability of a director for:

(i) Any breach of the director's duty of loyalty to the corporation or its shareholders;

(ii) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(iii) Liability imposed pursuant to the provisions of § 7-1.2-811; or

(iv) Any transaction from which the director derived an improper personal benefit (unless the transaction is permitted by § 7-1.2-807). No provision eliminating or limiting the personal liability of a director will be effective with respect to causes of action arising prior to the inclusion of the provision in the articles of incorporation of the corporation.

(v) Any provision which under this chapter is required or permitted to be set forth in the bylaws.

(4) If, pursuant to § 7-1.2-105(d), the corporate existence is to begin at a time subsequent to the issuance of the certificate of incorporation by the secretary of state, the date when corporate existence begins.

(c) The provisions permitted by subsection (b)(3) may also be included in the articles of incorporation or legislative charter of any existing or future financial institution, insurance company, public utility, or other quasi public corporation having purposes enumerated as exceptions to this chapter in § 7-1.2-301.

(d) The period of duration of a corporation is perpetual unless otherwise stated in the articles of incorporation.

(e) It is not necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2006, ch. 163, § 1; P.L. 2006, ch. 188, § 1.)



Chapter 7-1.2-203 - Bylaws.

§ 7-1.2-203 Bylaws.  (a) The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation. The initial bylaws of a corporation must be adopted by its incorporators or by its board of directors at its organization meeting. Subsequently, the bylaws may be amended by the shareholders, or, unless otherwise provided in the articles of incorporation or bylaws, by the board of directors, but any amendment to the bylaws by the board of directors may be changed by the shareholders.

(1) The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the shareholders, which are, notwithstanding any different provision elsewhere in this chapter or in the articles of incorporation or bylaws, operative during any emergency in the conduct of the business of the corporation resulting from an attack on the United States or any nuclear or atomic disaster. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(i) A meeting of the board of directors may be called by any officer or director in any manner and under conditions prescribed in the emergency bylaws;

(ii) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, constitutes a quorum; and

(iii) The officers or other individuals designated on a list approved by the board of directors before the emergency, all in the order of priority and subject to the conditions, and for a period of time (not longer than reasonably necessary after the termination of the emergency) that may be provided in the emergency bylaws or in the resolution approving the list, are, to the extent required to provide a quorum at any meeting of the board of directors, deemed directors for the meeting.

(2) The board of directors, either before or during any emergency, may provide, and from time to time modify, lines of succession in the event that during an emergency any or all officers or agents of the corporation are for any reason rendered incapable of discharging their duties.

(3) The board of directors, either before or during any emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers so to do.

(4) To the extent not inconsistent with any adopted emergency bylaws, the bylaws of the corporation remain in effect during any emergency, and upon its termination the emergency bylaws cease to be operative.

(5) Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during any emergency may be given only to those directors that it may be feasible to reach at the time and by any means that may be feasible at the time, including publication or radio.

(6) To the extent required to constitute a quorum at any meeting of the board of directors during any emergency, the officers of the corporation who are present are, unless otherwise provided in emergency bylaws, deemed, in order of rank and within the same rank in order of seniority, directors for the meeting.

(7) No officer, director, or employee acting in accordance with any emergency bylaws is liable except for willful misconduct. No officer, director, or employee is liable for any action taken by him or her in good faith in an emergency in furtherance of the ordinary business affairs of the corporation even though not authorized by the bylaws then in effect.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-301 - Purposes.

§ 7-1.2-301 Purposes.  Corporations may be organized under this chapter for any lawful purpose or purposes, except for the purpose of carrying on within this state the business of a bank, savings bank, trust company, building and loan association, loan and investment company, safe deposit company, railroad, electric railroad or street railway company, telegraph or telephone company, gas or electric light, heat or power company, canal, aqueduct, or water company, turnpike company, or any corporation which now has or may subsequently have the right to take or condemn land or other property within this state under the power of eminent domain, or to exercise or acquire franchises in streets or highways of this state, and further except for the purpose of rendering the professional services specified in chapter 5.1 of this title which must be organized under the provisions of that chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-302 - Powers.

§ 7-1.2-302 Powers.  (a) In addition to the powers enumerated below, every corporation, its officers, directors and shareholders possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its articles of incorporation, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of its business.

(b) Each corporation has power to:

(1) Have perpetual existence unless a limited period of duration is stated in its articles of incorporation.

(2) Sue and be sued, complain and defend, in its corporate name.

(3) Have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile of it, to be impressed or affixed or reproduced in any other manner.

(4) Purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with, real or personal property, or any interest in that property, wherever situated.

(5) Sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets.

(6) Lend money and use its credit to assist its employees.

(7) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, limited liability companies or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any of their instrumentalities.

(8) Make contracts and guarantees and incur liabilities, borrow money at the rate of interest that the corporation may determine, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises, and income.

(9) Lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of the funds loaned or invested.

(10) Conduct its business, carry on its operations, and have offices and exercise the powers granted by this chapter, within or without this state.

(11) Elect or appoint officers and agents of the corporation, and define their duties, and fix their compensation.

(12) Make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation.

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes.

(14) Transact any lawful business which the board of directors finds will aid governmental authority.

(15) Pay pensions and establish pension plans, pension trusts, profit sharing plans, stock bonus plans, stock option plans, and other incentive plans for any or all of its directors, officers, and employees.

(16) Provide insurance for its benefit on the life of any of its directors, officers, or employees, or on the life of any shareholder for the purpose of acquiring at his or her death shares of its stock owned by the shareholder.

(17) Be a promoter, partner, member, associate, or manager of any partnership, limited liability company, joint venture, trust, or other enterprise.

(18) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

(19) Indemnify any individual pursuant to § 7-1.2-814.

(20) Make guarantees, although not in furtherance of its corporate purposes, when authorized at a meeting of shareholders by the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote on guarantees, or a greater percentage that is provided in the articles of incorporation or bylaws.

(21) If authorized by a like vote, to mortgage, pledge, or give a security interest in all or any of its property, franchises, and income to secure a guarantee or to secure obligations other than its own.

(c) Every corporation is governed by the provisions and is subject to the restrictions and liabilities contained in this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-303 - Defense of ultra vires.

§ 7-1.2-303 Defense of ultra vires.  No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation is invalid because the corporation was without capacity or power to do the act or to make or receive the conveyance or transfer, but the lack of capacity or power may be asserted:

(a) In a proceeding by a shareholder against the corporation to enjoin the doing of any act or the transfer of real or personal property by or to the corporation. If the unauthorized act or transfer sought to be enjoined is being, or is to be, performed or made pursuant to a contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(b) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against the incumbent or former officers or directors of the corporation.

(c) In a proceeding by the attorney general, as provided in this chapter, to dissolve the corporation, or in a proceeding by the attorney general to enjoin the corporation from the transaction of unauthorized business.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-401 - Corporate name.

§ 7-1.2-401 Corporate name.  (a) The corporate name:

(1) Must contain the word "corporation," "company," "incorporated," or "limited," or an abbreviation of one of these words.

(2) Shall be distinguishable upon the records of the secretary of state from the name of any entity on file with the secretary of state or a name the exclusive right to which is, at the time filed, reserved or registered in the manner provided in this chapter, or the name of a corporation, whether business or nonprofit, limited partnership, limited liability partnership or limited liability company which has in effect a registration of its name as provided in this title, subject to the following:

(b) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state.

(c) The name may be the same as the name of a corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law and the revocation has not been withdrawn within one year from the date of the revocation.

(d) A corporation with which another corporation, domestic or foreign, is merged, or which is formed by the reorganization of one or more domestic or foreign corporations or upon a sale, lease, or other disposition to, or exchange with, a domestic corporation of all or substantially all the assets of another corporation, domestic or foreign, including its name, may have the same name as that used in this state by any of the corporations if at the time the other corporation was organized under the laws of, or is authorized to transact business in, this state.

(e) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(f) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2011, ch. 54, § 1; P.L. 2011, ch. 60, § 1.)



Chapter 7-1.2-402 - Fictitious business name.

§ 7-1.2-402 Fictitious business name.  (a) Any corporation organized and existing under the laws of this state or authorized to transact business in this state may transact business in this state under a fictitious name, provided that it files a fictitious business name statement in accordance with this section prior to the time it commences to transact the business under the fictitious name and the fictitious name satisfied the requirements of subdivision 7-1.2-401(a)(2).

(b) The fictitious business name statement must be filed with the secretary of state and must be executed by an authorized officer of the corporation and must state:

(1) The fictitious business name to be used;

(2) The name of the applicant corporation and the state or territory under the laws of which it is incorporated, the date of its incorporation, and a brief statement of the business in which it is engaged; and

(3) The address of its registered office within the state.

(c) The fictitious business name statement expires upon the filing of the statement of abandonment of use of a fictitious business name registered in accordance with this section or upon the dissolution of the applicant corporation.

(d) The statement of abandonment of use of a fictitious business name under this section may be filed with the secretary of state on forms furnished by the secretary of state and must be executed by an authorized officer of the corporation and must state:

(1) The fictitious business name being abandoned;

(2) The date on which the original fictitious business name statement being abandoned was filed;

(3) The name of the applicant corporation and the state or territory under the laws of which it is incorporated; and

(4) The address of its registered office within the state.

(e) No domestic or foreign corporation transacting business under a fictitious business name contrary to the provisions of this section, or its assignee, may maintain any action upon or on account of any contract made, or transaction had, in the fictitious business name in any court of this state until a fictitious business name statement has been filed in accordance with this section.

(f) [Deleted by P.L. 2005, ch. 36, § 36 and by P.L. 2005, ch. 72, § 36.]

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36.)



Chapter 7-1.2-403 - Reserved name.

§ 7-1.2-403 Reserved name.  (a) The exclusive right to the use of a corporate name may be reserved by:

(1) Any individual intending to organize a corporation under this chapter.

(2) Any domestic corporation intending to change its name.

(3) Any foreign corporation intending to make application for a certificate of authority to transact business in this state.

(4) Any foreign corporation authorized to transact business in this state and intending to change its name.

(5) Any individual intending to organize a foreign corporation and intending to have the corporation make application for a certificate of authority to transact business in this state.

(b) The reservation is made by filing with the secretary of state an application to reserve a specified corporate name, executed by the applicant. If the secretary of state finds that the name is available for corporate use, the secretary of state shall reserve the name for the exclusive use of the applicant for a non-renewable period of one hundred and twenty (120) days.

(c) The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person by filing in the office of the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-404 - Registered name.

§ 7-1.2-404 Registered name.  (a) Any corporation organized and existing under the laws of any state or territory of the United States may register its corporate name under this chapter, provided its corporate name is distinguishable upon the records of the secretary of state from, the name of any domestic corporation, limited partnership, limited liability partnership or limited liability company existing under the laws of this state, or the name of any foreign corporation, limited partnership, limited liability partnership or limited liability company authorized to transact business in this state, or any corporate name reserved, filed or registered under this title.

(b) The registration is made by:

(1) Filing with the secretary of state:

(i) An application for registration executed by an authorized officer of the corporation, stating the name of the corporation, the state or territory under the laws of which it is incorporated, the date of its incorporation, a statement that it is carrying on or doing business, and a brief statement of the business in which it is engaged; and

(ii) A certificate stating that the corporation is in good standing under the laws of the state or territory wherein it is organized, executed by the secretary of state of the state or territory or by any other official that may have custody of the records pertaining to corporations; and

(2) Paying to the secretary of state a registration fee.

(c) The registration is effective for a period of one year from the effective date of the application.

(d) A corporation, which has in effect a registration of its corporate name, may renew the registration from year to year by annually filing an application for renewal stating the facts required to be stated in an original application for registration and a certificate of good standing as required for the original registration. A renewal application must be filed prior to the expiration of the one-year period from the filing of an original application for registration or its last renewal and extends the registration for the following year.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36.)



Chapter 7-1.2-501 - Registered office and registered agent  Designation of registered agent without authority.

§ 7-1.2-501 Registered office and registered agent  Designation of registered agent without authority.  (a) Each corporation shall have and continuously maintain in this state:

(1) A registered office, which may be, but need not be, the same as its place of business.

(2) A registered agent, who may be

(i) An individual resident in this state,

(ii) A domestic corporation, a domestic limited partnership, a domestic limited liability partnership, a domestic limited liability company, or

(iii) A foreign corporation, a foreign limited partnership, a foreign limited liability partnership or a foreign limited liability company authorized to transact business in this state, in each case, having a business office identical with the office of such registered agent which generally is open during normal business hours to accept service of process and otherwise perform the functions of a registered agent; provided, however, that in the case where the registered agent of a corporation is an attorney, the business address of the agent need not be identical with the registered office, but may be the usual business address of the attorney.

(b) Any incorporator, officer, agent, or servant of a corporation, who designates a registered agent for that corporation without the registered agent's authority, is guilty of a misdemeanor and, upon conviction, may be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment of not more than one year, or both.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-502 - Change of registered office or registered agent.

§ 7-1.2-502 Change of registered office or registered agent.  (a) A corporation may change its registered office or change its registered agent, or both, upon filing in the office of the secretary of state a statement stating:

(1) The name of the corporation.

(2) The address of its then registered office.

(3) If the address of its registered office has changed, the new address of the registered office.

(4) The name of its then registered agent.

(5) If its registered agent has changed, the name of its successor registered agent.

(6) The address of its registered office and the address of the business office of its registered agent, as changed.

(b) The statement must be executed by the corporation by its authorized representative, and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of this chapter, the secretary of state shall file the statement in his office, and upon that filing or upon a later date not more than thirty (30) days after the filing, as is set forth in the statement, the change of address of the registered office, or the appointment of a new registered agent, or both, as the case may be, becomes effective.

(c) Any registered agent of a corporation may resign as an agent upon filing a written notice of the resignation with the secretary of state, who shall immediately notify the corporation of the resignation at its registered office. The appointment of the agent terminates upon the expiration of thirty (30) days after receipt of the notice by the secretary of state.

(d) If a registered agent changes his or her or its business address to another place within the state, he or she or it may change the address and the address of the registered office of any corporations of which he or she or it is a registered agent by filing a statement as required above, except that it need be signed only by the registered agent and need not be responsive to subsection (a)(5) and must recite that a copy of the statement has been mailed to each corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-503 - Service of process on corporation.

§ 7-1.2-503 Service of process on corporation.  (a) The registered agent appointed by a corporation is an agent of the corporation upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a corporation fails to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the secretary of state is an agent of the corporation upon whom any process, notice, or demand may be served. Service on the secretary of state of any process, notice, or demand is made by delivering to and leaving with him or her or with any clerk having charge of the corporation department of his or her office, duplicate copies of the process, notice, or demand. In the event any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately forward one of the copies by certified mail, addressed to the corporation at its registered office. Any service upon the secretary of state is returnable in not less than thirty (30) days.

(c) The secretary of state shall maintain a record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the secretary of state, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The secretary of state shall not be required to retain such information for a period longer than five (5) years from receipt of the service of process.

(d) Nothing contained in these provisions limits or affects the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner permitted by law.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-601 - Right of corporation to acquire, dispose of and cancel its own shares.

§ 7-1.2-601 Right of corporation to acquire, dispose of and cancel its own shares.  (a) Unless a corporation's articles of incorporation provide otherwise, subject to subsection (f), a corporation may at any time, by resolution of its board of directors, redeem purchase, take, receive, or otherwise acquire, hold, own, pledge, transfer or dispose of its own shares.

(b) In this section, "redeemable shares" means shares issued pursuant to § 7-1.2-602(c)(1). When redeemable shares are called for redemption, those shares are not outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been set aside to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

(c) When redeemable shares are redeemed or purchased by the corporation, the redemption or purchase effects a cancellation of the shares and a statement of cancellation must be filed pursuant to subsection (e).

(d) When shares of a corporation other than redeemable shares are purchased, a corporation may, at any time, by resolution of its board of directors, cancel all or any part of the shares of the corporation of any class or series reacquired by it by filing a statement of cancellation as provided in subsection (e).

(e) A statement of cancellation adopted by the board of directors must be delivered to the secretary of state for filing as follows:

(1) The statement of cancellation shall be executed by an authorized officer of the corporation, and must state:

(i) The name of the corporation.

(ii) The number of shares canceled through redemption or purchase, itemized by classes and series.

(iii) The aggregate number of issued shares, itemized by classes and series, after giving effect to the cancellation.

(iv) If the articles of incorporation provide that the canceled shares are not to be reissued, then the number of shares which the corporation has authority to issue, itemized by classes and series, after giving effect to the cancellation.

(2) An original statement of cancellation must be delivered to the secretary of state. If the secretary of state finds that the statement of cancellation conforms to law, the secretary of state shall, when all fees and franchise taxes have been paid:

(i) Endorse on the original the word "Filed", and the month, day, and year of the filing.

(ii) File the original in his or her office.

(3) Upon filing of the statement of cancellation, the shares are restored to the status of authorized but unissued shares unless the articles of incorporation provide that the shares, when redeemed or purchased, are not to be reissued, in which case the filing of the statement of cancellation constitutes an amendment to the articles of incorporation and reduces the number of shares of the class canceled which the corporation is authorized to issue by the number of shares canceled.

(f) No redemption or purchase of shares may be made by a corporation if, after giving it effect:

(1) The corporation would be insolvent; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the redemption, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those redeeming shares (unless such preferential rights are waived by a majority of the shareholders entitled to such preferential rights, voting by class).

The board of directors may base a determination that a redemption is not prohibited under subsection (f) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(g) Nothing contained in this section is construed to forbid the cancellation of shares in any other manner permitted by this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-602 - Authorized shares  Shares in classes or series  Issuance of shares.

§ 7-1.2-602 Authorized shares  Shares in classes or series  Issuance of shares.  (a) Every corporation has the power to create and issue the number of shares stated in its articles of incorporation or any amendment thereto.

(b) Classes and series. As stated in the articles of incorporation or in any amendment thereto, or in the resolution or resolutions providing for the issue of such shares adopted by the board of directors pursuant to authority expressly vested in it by the provisions of its articles of incorporation, a corporation may issue one or more classes of shares, including one or more classes of common shares, or one or more series of shares within any class thereof, any or all of which classes or series of shares may be certificated or uncertificated, with par value or without par value, and which classes or series may have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof as are stated and expressed in the articles of incorporation or any amendment thereto, or in the resolution or resolutions providing for the issue of such shares adopted by the board of directors pursuant to the authority expressly vested in it by the provisions of its articles of incorporation.

(c) Without limiting the authority contained in these provisions, a corporation, when provided for in its articles of incorporation, may issue shares of preferred or special classes or series:

(1) Redeemable for cash, property, promissory notes or rights, including securities of any other corporation, at the option of either the holder or the corporation or upon the happening of a specified event, at the time or times, at the price or prices, or the rate or rates, and with the adjustments stated and expressed or provided for in the articles of incorporation or any amendment thereto, or in the vote or votes providing for the issuance of the shares adopted by the board of directors as previously provided; provided, however, that immediately following any such redemption the corporation must have outstanding one or more shares of one or more classes or series, which share, or shares together, have unlimited voting rights.

(2) Entitling the holders of the shares to cumulative, noncumulative, or partially cumulative dividends.

(3) Having preference over any other class or classes or series of shares as to the payment of dividends.

(4) Having preference in the assets of the corporation over any other class or classes or series of shares upon the voluntary or involuntary liquidation of the corporation.

(5) To the extent not inconsistent with this chapter, having limited or no voting rights, or having special voting rights including the power to elect one or more directors.

(6) Convertible into, or exchangeable for, at the option of either the holder or the corporation or upon the happening of a specified event, shares of any other class or classes or any other series of shares of the corporation, at such price or prices or at such rate or rates of exchange and with such adjustments as are stated in the articles of incorporation or in the resolution or resolutions providing for the issuance of such shares adopted by the board of directors.

(d) If the articles of incorporation expressly vest authority in the board of directors, then, to the extent that the articles of incorporation have not established series and fixed and determined the variations in the relative rights and preferences as between the series, the board of directors has authority to divide any or all of the classes into series and, within the limitations, if any, stated in the articles of incorporation, to fix and determine the relative rights and preferences of the shares of any series established.

(e) Open-End investment company. Notwithstanding the provisions of subsections (a) and (b) of this section, the board of directors of a corporation that is registered or intends to register as an open-end investment company under the Investment Company Act of 1940, as heretofore or hereafter amended, after the registration as an open-end investment company takes effect, may increase or decrease the aggregate number of shares or the number of shares of any class or series that the corporation has authority to issue unless a provision has been included in the articles of incorporation of the corporation after July 1, 2001 prohibiting such an action by the board of directors to increase or decrease the aggregate number of shares or the number of shares of any class or series that the corporation has authority to issue.

(2) Conditional license of franchise. Any shares of a corporation which holds (directly or indirectly) a license or franchise from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise or membership is conditioned upon some or all of the holders of its shares possessing prescribed qualifications may be made subject to redemption by the corporation to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it.

(f) Dividends. The holders of preferred or special shares of any class or of any series of shares are entitled to receive dividends at the rates, on the conditions and at the times that are stated and expressed in the articles of incorporation or in the vote or votes providing for the issue of the shares adopted by the board of directors as previously provided, payable in preference to, or in relation to, the dividends, payable on any other class or classes of shares, or of any other series of shares, and cumulative, non-cumulative or partially cumulative as is stated and expressed. When dividends upon the preferred and special shares, if any, to the extent of the preferences to which the shares are entitled, have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of shares may then be paid out of the remaining assets of the corporation available for dividends.

(g) Rights upon liquidation. The holders of the preferred or special shares of any class or of any series of shares are entitled to the rights upon the dissolution of, or upon any distribution of the assets or liquidation, voluntary or involuntary, of the corporation as are stated and expressed in the articles of incorporation or in the vote or votes providing for the issue of the shares adopted by the board of directors as previously provided.

(h) Facts ascertainable outside the articles of incorporation. Any of the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of any class or series of shares may be made dependent upon facts ascertainable outside the articles of incorporation or outside the resolution or resolutions providing for the issue of such shares adopted by the board of directors pursuant to authority expressly vested in it by its articles of incorporation, provided that the manner in which such facts operate upon the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of such class or series of shares is clearly and expressly set forth in the articles of incorporation or in the resolution or resolutions providing for the issue of such shares adopted by the board of directors. The term "facts," as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person, including the corporation.

(i) Amendment of rights and restrictions by board of directors. Subject to subsection (j), unless otherwise provided in the articles of incorporation, if no shares have been issued of a class or series established by resolution of the board of directors, the voting powers, designations, preferences, and relative, participating optional or other rights, if any or the qualifications, limitations or restrictions thereof, may be amended by a resolution or resolutions adopted by the board of directors.

(j) Issuance. Before any corporation issues any shares of any class or of any series of any class of which the voting powers, designations, preferences, and relative, participating, optional, or other rights, if any, or the qualifications, limitations, or restrictions of the share, if any, have not been stated in the articles of incorporation but are provided for in a vote or votes adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the articles of incorporation, a certificate presenting a copy of the vote or votes and the number of shares of the class or series must be signed by an authorized officer of the corporation and filed in accordance with § 7-1.2-105. Upon filing, the certificate constitutes an amendment to the articles of incorporation.

(2) Increase or decrease of shares. Unless otherwise provided in any vote or votes, the number of shares of any class or series as stated in the vote or votes may be increased or decreased (but not below the number of shares then outstanding) by a certificate likewise made, signed, and filed presenting a statement that a specified increase or decrease in the number of shares had been authorized and directed by a vote or votes likewise adopted by the board of directors. If the number of shares is decreased, the number of shares specified in the certificate resume the status which they had before to the adoption of the prior resolution.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-603 - Subscription for shares.

§ 7-1.2-603 Subscription for shares.  (a) A subscription for shares entered into before incorporation is irrevocable for a period of six (6) months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation. A subscription for shares is not enforceable against a subscriber unless in writing and signed by the subscriber or by an agent of the subscriber.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into on or after incorporation is a contract between the subscriber and the corporation subject to § 7-1.2-604.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-604 - Issuance of and consideration for shares.

§ 7-1.2-604 Issuance of and consideration for shares.  (a) Shares with par value may be issued for such consideration having a value not less than the par value thereof, as determined from time to time by the board of directors, or by the shareholders if the articles of incorporation so provide.

(b) Shares without par value may be issued for such consideration as is determined from time to time by the board of directors, or by the shareholders if the articles of incorporation so provide.

(c) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

(d) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. The determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of the shares relates to whether the shares are validly issued, fully paid and nonassessable.

(e) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(f) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-605 - Par value per share.

§ 7-1.2-605 Par value per share.  Solely for the purpose of any statute or regulation imposing any tax or fee based upon the capitalization of a corporation, unless otherwise stated in the articles of incorporation, all authorized shares of a corporation organized under this chapter are deemed to have a nominal or par value of one cent ($0.01) per share. If any federal or other statute or regulation applicable to a particular corporation requires that the shares of such corporation have a par value, such shares have the par value determined by the board of directors in order to satisfy the requirements of such statute or regulation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-606 - Share rights and options.

§ 7-1.2-606 Share rights and options.  Subject to any provisions in respect to rights and options stated in its articles of incorporation, a corporation may create and issue, whether or not in connection with the issuance and sale of any of its shares or other securities, rights or options entitling the holders to purchase from the corporation shares of any class or classes. Those rights or options are evidenced, and the recipients thereof designated, in any manner that the board of directors approves and, subject to the provisions of the articles of incorporation, shall state the terms upon which, the time or times within which and the price or prices at which the shares may be purchased from the corporation upon the exercise of any right or option. In the absence of fraud in the transaction, the judgment of the board of directors as to the adequacy of the consideration received for the rights or options is conclusive.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-607 - Expenses of organization, reorganization and financing.

§ 7-1.2-607 Expenses of organization, reorganization and financing.  The reasonable charges and expenses of organization or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares, may be paid or allowed by the corporation out of the consideration received by it in payment for its shares without rendering the shares not fully paid or assessable.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-608 - Form and content of certificates.

§ 7-1.2-608 Form and content of certificates.  (a) The shares of a corporation may but need not be represented by certificates as determined by the board of directors. Every holder of shares represented by certificates and upon request every holder of uncertificated shares is entitled to have a certificate signed by the officer or officers designated for the purpose by the bylaws of the corporation, and in the absence of any designation, by the chairperson or the vice chairperson of the board of directors, or the president or a vice president, and by the treasurer or the assistant treasurer, or the secretary or an assistant secretary of the corporation, representing the number of shares registered in certificate form and may be sealed with the seal of the corporation or a facsimile of the seal. Any or all of the signatures on the certificate may be a facsimile. In case any officer, transfer agent, or registrar who has signed or whose facsimile signature has been placed upon the certificate has ceased to be the officer, transfer agent or registrar before the certificate is issued, it may be issued by the corporation with the same effect as if he were the officer, transfer agent or registrar at the date of its issue.

(b) Every certificate representing shares issued by a corporation which is authorized to issue shares of more than one class must state upon the face or back of the certificate, or state that the corporation will furnish to any shareholder upon request and without charge, a full statement of the designations, preferences, limitations and relative rights of the shares of each class authorized to be issued and, if the corporation is authorized to issue any preferred or special class in series, the variations in the relative rights and preferences between the shares of each series so far as the series have been fixed and determined and the authority of the board of directors to fix and determine the relative rights and preferences of subsequent series.

(c) Each certificate representing shares must state upon the face of the certificate:

(1) That the corporation is organized under the laws of this state.

(2) The name of the person to whom issued.

(3) The number and class of shares, and the designation of the series, if any, which the certificate represents.

(4) The par value of each of the shares, if any.

(d) No certificate may be issued for any share until the share is fully paid.

(e) Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner of the shares a written notice containing the information and statements required to be presented or stated on certificates pursuant to subsections (b) and (c) and § 7-1.2-609(b).

(f) Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series are identical.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-609 - Share transfer and ownership restrictions.

§ 7-1.2-609 Share transfer and ownership restrictions.  (a) The shares of a corporation are personal property and are transferable in accordance with the provisions of § 6A-8-204, as amended from time to time, except as may otherwise be provided in this chapter.

(b) The articles of incorporation, bylaws, an agreement among all or less than all of the shareholders or an agreement between all or less than all of the shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted, unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this chapter and its existence is noted conspicuously on the front or back of the certificate or is noted in the initial transaction statement required by § 6A-8-204(2). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(d) A restriction on the transfer, ownership or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) To preserve exemptions under federal or state securities law;

(3) To permit a corporation to qualify as:

(i) A real estate investment trust under the provisions of the Internal Revenue Code of 1986, as heretofore or hereafter amended, or regulations adopted thereunder; or

(ii) An investment company under the Investment Company Act of 1940, as heretofore or hereafter amended, or regulations adopted thereunder; and

(4) For any other reasonable purpose.

(e) A restriction on the transfer or registration of transfer of shares may:

(1) Obligate the shareholder first to offer the corporation or other persons (separately, consecutively or simultaneously) an opportunity to acquire the restricted shares;

(2) Obligate the corporation or other persons (separately, consecutively or simultaneously) to acquire the restricted shares;

(3) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(f) For the purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-610 - Fractional shares.

§ 7-1.2-610 Fractional shares.  (a) A corporation may:

(1) Issue fractions of a share;

(2) Arrange for the disposition of fractional interests by those entitled to those interests;

(3) Pay in cash the fair value of fractions of a share as of the time when those entitled to receive the fractions are determined; or

(4) Issue scrip in registered or bearer form which entitles the holder to receive a certificate for a full share upon the surrender of the scrip aggregating a full share.

(b) A certificate for a fractional share, but not scrip, entitles unless it otherwise provides, the holder to exercise voting rights, to receive dividends on that share, and to participate in any of the assets of the corporation in the event of liquidation. The board of directors may issue scrip subject to the condition that it becomes void if not exchanged for certificates representing full shares before a specified date, or subject to the condition that the shares for which scrip is exchangeable may be sold by the corporation and the proceeds from the sale distributed to the holders of scrip, or subject to any other conditions which the board of directors deems advisable.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-611 - Bonds  Facsimile signatures and seals.

§ 7-1.2-611 Bonds  Facsimile signatures and seals.  The seal of the corporation and any or all signatures of the officers or other agents of the corporation upon a bond and any coupon attached to the bond may be facsimiles if the bond is countersigned by an officer or other agent of a trustee or other certifying or authenticating authority. In case any officer or other agent who has signed or whose facsimile signature has been placed upon the bond or coupon has ceased to be the officer or agent before the bond is issued, it may be issued by the corporation with the same effect as if he were the officer or agent at the date of its issue.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-612 - Liability of subscribers and shareholders.

§ 7-1.2-612 Liability of subscribers and shareholders.  (a) A holder of or subscriber to shares of a corporation is under no obligation to the corporation or its creditors with respect to the shares other than the obligation to pay to the corporation the unpaid portion of the consideration for which the shares were issued or to be issued, which in no event may be less than the amount of the consideration for which the shares could be lawfully issued.

(b) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration for the shares has not been paid is not personally liable to the corporation or its creditors for any unpaid portion of the consideration. An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors or receiver is not personally liable to the corporation as a holder of or subscriber to shares of a corporation but the estate and funds in his or her hands are so liable.

(c) No pledgee or other holder of shares as collateral security is personally liable as a shareholder.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-613 - Shareholder's preemptive rights.

§ 7-1.2-613 Shareholder's preemptive rights.  (a) Except to the extent limited or denied by this section or by the articles of incorporation, shareholders of a corporation incorporated prior to July 1, 2005 have a preemptive right to acquire unissued shares or securities convertible into shares or carrying a right to subscribe to or acquire shares. Unless otherwise provided in the articles of incorporation:

(1) No preemptive right exists:

(i) To acquire any shares issued to directors, officers, or employees pursuant to approval by the affirmative vote of the holders of a majority of the shares entitled to vote on the acquisition or when authorized by and consistent with a plan previously approved by a vote of shareholders; or

(ii) To acquire any shares sold other than for money.

(2) Holders of shares of any class that is preferred or limited as to dividends or assets are not entitled to any preemptive right.

(3) Holders of shares of any class are not entitled to any preemptive right to shares of any class that is preferred or limited as to dividends or assets or to any obligations, unless convertible into shares of that class or carrying a right to subscribe to or acquire shares of that class.

(4) Holders of shares without voting power have no preemptive right to shares with voting power.

(5) The preemptive right is only an opportunity to acquire shares or other securities under terms and conditions that the board of directors may fix for the purpose of providing a fair and reasonable opportunity for the exercise of the right.

(b) The shareholders of a corporation incorporated on or after July 1, 2005 do not have a preemptive right to acquire a corporation's unissued shares or securities convertible into shares or carrying a right to subscribe for or acquire shares except to the extent the articles of incorporation so provide. A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors, to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

(2) A shareholder may waive his or her preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to:

(i) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(ii) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(iii) Shares authorized in articles of incorporation that are issued within six (6) months from the effective date of incorporation; or

(iv) Shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-614 - Distributions to shareholders.

§ 7-1.2-614 Distributions to shareholders.  (a) Distributions of other than shares.

(1) The board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction the articles of incorporation and the limitation in subdivision (a)(3) of this section.

(2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a purchase, redemption, or other acquisition of the corporation's shares), it is the date the board of directors authorizes the distribution.

(3) No distribution may be made if, after giving it effect:

(i) The corporation would be insolvent; or

(ii) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution (unless such preferential rights are waived by a majority of the shareholders entitled to such preferential rights, voting by class).

(4) The board of directors may base a determination that a distribution is not prohibited under subdivision (a)(3) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(5) Except as provided in subdivision (7) of this section, the effect of a distribution under subdivision (a)(3) of this section is measured:

(i) In the case of distribution by purchase, redemption or other acquisition of the corporation's shares, as of the earlier of (A) the date money or other property is transferred or debt incurred by the corporation or (B) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(ii) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(iii) In all other cases, as of (A) the date the distribution is authorized if the payment occurs within one hundred twenty (120) days after the date of authorization or (B) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.

(6) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(7) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subdivision (a)(3) of this section if its terms of the indebtedness provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(b) Distributions of shares.

(1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share distribution.

(2) Shares of one class or series may not be issued as a share distribution in respect to shares of another class or series unless (i) the articles of incorporation so authorize, (ii) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (iii) there are not outstanding shares of the class or series to be issued.

(3) If the board of directors does not fix a record date for determining shareholders entitled to share distribution, then it is the date the board of directors authorizes the share distribution.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2006, ch. 163, § 1; P.L. 2006, ch. 188, § 1.)



Chapter 7-1.2-701 - Meetings of shareholders.

§ 7-1.2-701 Meetings of shareholders.  (a) Meetings of shareholders may be held at any place, either within or without this state, that may be stated in or fixed in accordance with the bylaws. If no other place is stated or fixed, all meetings will be held at the registered office of the corporation. An annual meeting of shareholders may be held at any time that is stated or fixed in accordance with the bylaws. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the corporation. If the annual meeting is not held within any thirteen (13) month period the superior court may, in its discretion, on the application of any shareholder, summarily order a meeting to be held.

(b) Special meetings of the shareholders may be called by the board of directors, or by a person or persons that may be authorized by the articles of incorporation or by the bylaws.

(c) Notice of any meeting of shareholders must be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting to each shareholder entitled to vote at the meeting in the manner prescribed by § 7-1.2-702.

(d) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed pursuant to the articles of incorporation, the bylaws or otherwise, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.

(e) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

(f) Upon the application of any shareholder, director or person aggrieved, the superior court for the county where the principal office of the corporation is located, shall immediately hear and determine the petition of the aggrieved with respect to the following:

(1) The validity of any election or appointment of any director or officer of a corporation and the right of any person to hold the office;

(2) If any office is claimed by more than one individual, the individual entitled to the office;

(3) The voting and other rights of persons claiming rights in respect of the contested election or appointment; or

(4) Failure of the corporation to hold an annual meeting within any thirteen (13) month period. The superior court may confirm the election or appointment, order a new election, or direct any other relief that may be just and proper.

(g) If authorized by the board of directors in its sole discretion or by the bylaws, and subject to such guidelines and procedures as the board of directors may adopt or the bylaws may prescribe, shareholders and proxy holders not physically present at a meeting of shareholders may, by means of remote communication:

(1) Participate in a meeting of shareholders; and

(2) Be deemed present in person and vote at a meeting of shareholders whether such meeting is to be held at a designated place or solely by means of remote communication, provided that

(i) The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a shareholder or proxy holder,

(ii) The corporation shall implement reasonable measures to provide such shareholders and proxy holders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings, and

(iii) If any shareholder or proxy holder votes or takes other action at the meeting by means of remote communication, the corporation shall maintain a record of that vote or other action.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-702 - Notice to shareholders.

§ 7-1.2-702 Notice to shareholders.  (a) Any notice to shareholders given by the corporation under any provision of this chapter, the articles of incorporation or the bylaws is effective if given in writing, or by facsimile or a form of electronic transmission consented to by the shareholder to whom the notice is given. Any consent to alternative notice is revocable by the shareholder by written notice to the corporation. Any consent to alternative notice is deemed revoked if:

(1) The corporation is unable to deliver by facsimile or electronic transmission two (2) consecutive notices given by the corporation in accordance with such consent; and

(2) Such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice; provided, however, the inadvertent failure to treat such inability as a revocation does not invalidate the action.

(b) If mailed, the notice is deemed to be delivered when deposited in the United States mail addressed to the shareholder at his or her address as it appears on the stock transfer books of the corporation, with prepaid postage on the mail.

(c) In the case of any corporation which has fifty (50) or more shareholders of record, if two (2) successive notices, reports or other communications addressed to a shareholder of the corporation at the address of the shareholder appearing on the books of the corporation have been returned to the corporation by the United States postal service marked to indicate that the United States postal service is unable to deliver the notices, reports or other communications to the shareholder at the address, all future notices, reports or other communications are deemed to have been given without further mailing if they are available for the shareholder upon written demand of the shareholder at the principal executive office of the corporation for a period of one year from the date of the giving of the notice, report, or other communication to other shareholders.

(d) A shareholder may waive any notice required by this section, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-703 - Closing of transfer books and fixing record date.

§ 7-1.2-703 Closing of transfer books and fixing record date.  (a) For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment of a meeting of shareholders, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the board of directors of a corporation may provide that stock transfer books are closed for a stated period, not less than that specified in any applicable bylaw and not more than sixty (60) days. In lieu of closing the stock transfer books, the bylaws, or in the absence of an applicable bylaw, the board of directors may fix in advance a date as the record date for any determination of shareholders, the date in any case to be not more than sixty (60) days prior to the date on which the particular action, requiring the determination of shareholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, is the record date for the determination of shareholders. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, the determination applies to any adjournment of the meeting.

(b) In order that the corporation may determine the shareholders entitled to consent to corporate action in writing without a meeting, the board of directors may fix a record date, which record date may not precede the date upon which the resolution fixing the record date is adopted by the board of directors. If no record date has been fixed by the board of directors, the record date for determining shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by this chapter, is the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded. Delivery made to a corporation's registered office must be by hand or by certified or registered mail, return receipt requested. If no record date has been fixed by the board of directors and prior action by the board of directors is required by this chapter, the record date for determining shareholders entitled to consent to corporate action in writing without a meeting is the close of business on the day on which the board of directors adopts the resolution taking such prior action.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-704 - Voting list.

§ 7-1.2-704 Voting list.  (a) After fixing a record date for a meeting, a corporation shall prepare a list of the names of all its shareholders who are entitled to notice of a shareholders' meeting.

(b) The shareholders' list must be available for inspection by any shareholder, at least ten (10) days before the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's registered office or principal place of business. A shareholder, his or her agent or attorney is entitled on written demand to inspect the list during regular business hours during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available to any shareholder in attendance, whether in person or by remote communication, and any shareholder, his agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) The persons who appear from the list to be shareholders entitled to vote at the meeting may vote at the meeting.

(e) If the right to vote at any meeting is challenged, the person presiding at the meeting, shall rely on the list to determine the right of the challenged person to vote.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-705 - Quorum of shareholders required for shareholders' action.

§ 7-1.2-705 Quorum of shareholders required for shareholders' action.  (a) Unless otherwise provided in the articles of incorporation or bylaws, a majority of the shares entitled to vote, represented in person or by proxy, constitutes a quorum at a meeting of shareholders, but in no event does a quorum consist of less than one-third (1/3) of the shares entitled to vote at the meeting. If a quorum is present, unless the vote of a greater number or voting by classes is required by this chapter or the articles of incorporation or bylaws, in all matters other than the election of directors, the affirmative vote of the majority of shares present in person or represented by proxy at the meeting and entitled to vote on the subject matter is the act of the shareholders.

(b) Directors are elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors. No amendment to the bylaws made by the board of directors pursuant to § 7-1.2-203 may require a greater number or voting by classes.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-706 - Greater voting requirements.

§ 7-1.2-706 Greater voting requirements.  Whenever, with respect to any action to be taken by the shareholders of a corporation, the articles of incorporation require the vote of the holders of a greater proportion of the shares, or of any class or series of the shares, than required by this chapter with respect to the action, the provisions of the articles of incorporation control. An amendment of the articles of incorporation which changes or deletes a provision is authorized by the same vote as would be required to take action under the provision.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-707 - Action by shareholders without a meeting.

§ 7-1.2-707 Action by shareholders without a meeting.  (a) Any action required or permitted to be taken at a meeting of shareholders by this chapter, or the articles of incorporation or bylaws of a corporation, may be taken without a meeting if all the shareholders entitled to vote on the action consent to the action in writing.

(b) Except for actions pursuant to § 7-1.2-1002 or § 7-1.2-1102, any action required or permitted to be taken at a meeting of shareholders by this chapter or the articles of incorporation or bylaws of a corporation, may be taken without a meeting upon the written consent of less than all the shareholders entitled to vote on the action, if:

(i) Shareholders who consent would be entitled to cast at least the minimum number of votes that would be required to take the action at a meeting at which all shareholders entitled to vote on the action are present and voting in person or by proxy; and

(ii) Action pursuant to this section is authorized by the articles of incorporation.

(2) Prompt notice of the action must be given to all shareholders who would have been entitled to vote upon the action if the meeting were held.

(c) Whenever action is taken pursuant to this section, the written consents of the shareholders consenting to the action must be filed with the minutes of proceedings of shareholders.

(d) Any action taken pursuant to this section has the same effect for all purposes as if the action had been taken at a meeting of the shareholders.

(e) If any other provision of this chapter requires the filing of a certificate upon the taking of an action by shareholders, and action is taken in the manner authorized by this section, the certificate must state that the action was taken without a meeting pursuant to the written consents of the shareholders and must include the number of shares represented by the consents.

(f) The record date for determining shareholders entitled to express consent in writing, without a meeting, is determined in accordance with § 7-1.2-703 and, if no record date is fixed for the determination of shareholders entitled to vote by written consent, the date on which such request for written consent is delivered, in accordance with § 7-1.2-702, to shareholders is the record date for the determination of shareholders entitled to express such written consent.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-708 - Voting of shares.

§ 7-1.2-708 Voting of shares.  (a) Each outstanding share, regardless of series or class, is entitled to one vote on each matter submitted to a vote at a meeting of shareholders, except to the extent that the voting rights of the shares of any class or classes are limited, enlarged or denied by the articles of incorporation as permitted by this chapter. If the articles of incorporation provide for more or less than one vote for any share, on any matter, every reference in this chapter to a majority or other proportion of shares refers to a majority or other proportion of votes entitled to be cast.

(b) Shares held, directly or indirectly, by another corporation if a majority of the shares entitled to vote for the election of directors of the other corporation is held by the corporation, may not be voted at any meeting or counted in determining the total number of outstanding shares at any given time. Nothing contained in these provisions is construed as limiting the right of any corporation to vote shares, including, but not limited to, its own shares, held in a fiduciary capacity.

(c) Every shareholder entitled to vote at a meeting of shareholders or to express consent without a meeting may authorize another person or persons to act for him or her by proxy, executed, in writing, by the shareholder or by his or her duly authorized attorney in fact. No proxy is valid after three (3) years from the date of its execution, unless otherwise provided in the proxy.

(1) Without limiting the manner in which a shareholder may authorize another person or persons to act for him or her as proxy pursuant to subsection (c) of this section, the following constitutes a valid means by which a shareholder may grant that authority:

(i) A shareholder may execute a writing authorizing another person or persons to act for him or her as proxy. Execution may be accomplished by the shareholder or his or her authorized officer, director, employee or agent signing the writing or causing his or her signature to be affixed to the writing by any reasonable means including, but not limited to, facsimile signature.

(ii) A shareholder may authorize another person or persons to act for him or her as proxy by transmitting or authorizing the transmission of a telegram, cablegram or other means of electronic transmission, including Internet and telephonic transmissions, to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or an agent authorized by the person who will be the holder of the proxy to receive the transmission, provided that the telegram, cablegram or other means of electronic transmission must either state or be submitted or communicated with information from which it can be determined that the telegram, cablegram or other electronic transmission, including Internet and telephonic transmissions, was authorized by the shareholder. If it is determined that the telegrams, cablegrams or other electronic transmissions, including Internet and telephonic transmissions, are valid, the inspectors or, if there are no inspectors, the other persons making that determination, shall specify the information upon which they relied.

(2) Any reliable reproduction of the writing or transmission created pursuant to this section may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that the copy, facsimile telecommunication or other reproduction is a complete reproduction of the entire original writing or transmission.

(3) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his or her authority under the appointment.

(d) The articles of incorporation may provide that at each election of directors, or at elections held under specified circumstances, every shareholder entitled to vote at the election has the right to vote, in person or by proxy, the number of shares owned by him or her for as many persons as there are directors to be elected and for whose election he or she has a right to vote, or to cumulate his or her votes by giving one candidate as many votes as the number of directors multiplied by the number of his shares equals, or by distributing the votes on the same principle among any number of the candidates.

(e) Shares standing in the name of another corporation, domestic or foreign, may be voted by any officer, agent or proxy that the bylaws of the corporation may prescribe or, in the absence of a provision, as the board of directors of the corporation may determine.

(f) Shares held by an administrator, executor, guardian, custodian under a gift to minors act, conservator or trustee may be voted by him or her, either in person or by proxy, without a transfer of the shares into his or her name.

(g) Shares held by two (2) or more persons as joint tenants or as tenants in common may be voted at any meeting of the shareholders by any one of the persons, unless another joint tenant or tenant in common seeks to vote any of the shares in person or by proxy. In the latter event, the written agreement, if any, which governs the manner in which the shares are voted, controls if presented at the meeting. If there is no agreement presented at the meeting, the majority in number of the joint tenants or tenants in common present control the manner of voting. If there is no majority, or if there are two (2) joint tenants or tenants in common, both of whom seek to vote the shares, the shares, for the purpose of voting, must be divided equally among the joint tenants or tenants in common present.

(h) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under the control of a receiver may be voted by the receiver without the transfer of those shares into his or her name if authority to do so is contained in an appropriate order of the court by which the receiver was appointed.

(i) A shareholder whose shares are pledged is entitled to vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee is entitled to vote the shares so transferred.

(j) On and after the date on which written notice of redemption of redeemable shares has been mailed to the holders of the shares and a sum sufficient to redeem the shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders of the shares upon surrender of certificates for the shares, the shares are not entitled to vote on any matter and are not deemed to be outstanding shares.

(k) An executed proxy is irrevocable if it specifies that it is irrevocable and if, and only so long as, it is coupled with an interest sufficient in law to support an irrevocable power coupled with it. A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the shares itself or an interest in the corporation generally.

(2) Without limiting the generality of subsection (k)(1) and subject to that subsection, a proxy is coupled with an interest and is irrevocable if it is held by any of the following or a nominee of any of the following:

(i) A pledgee under a valid pledge;

(ii) A person who has agreed to purchase the shares under an executory contract of sale;

(iii) A creditor or creditors of the corporation who extend or continue credit to the corporation in consideration of the proxy if the proxy states that it was given in consideration of the extension or continuation of credit, the amount of the credit, and the name of the person extending or continuing credit; and

(iv) A person who has contracted to perform services for the corporation if a proxy is required by the contract of employment, as part of the consideration for the contract of employment, if the proxy states that it was given in consideration of the contract of employment, the name of the employee, and the period of employment contracted for; provided the proxies are respectively revocable after the pledge is redeemed, or the executory contract of sale is performed, or the debt of the corporation is paid, or the period of employment has terminated.

(3) A provision contained in a proxy making it irrevocable is not enforceable against a purchaser for value of the shares subject to the provision without actual knowledge of the existence of the provision, unless notice of the proxy and its irrevocability appears plainly on the certificate or certificates representing the shares; provided that if such shares are uncertificated, a provision contained in a proxy making it irrevocable is enforceable against a purchaser for value of the shares subject to the provision without actual knowledge of the existence of the provision if, and only if, notice of the proxy and its irrevocability was provided in writing to such purchaser prior to the consummation of the purchase of such shares.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-709 - Voting trusts and agreements among shareholders.

§ 7-1.2-709 Voting trusts and agreements among shareholders.  (a) Any number of shareholders of a corporation may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares, for a period not to exceed ten (10) years, by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, by depositing a counterpart of the agreement with the corporation at its registered office, and by transferring their shares to the trustee or trustees for the purposes of the agreement. The trustee or trustees shall keep a record of the holders of voting trust certificates evidencing a beneficial interest in the voting trust, giving the names and addresses of all the holders and the number and class of the shares in respect of which the voting trust certificates held by each are issued, and shall deposit a copy of the record with the corporation at its registered office. The counterpart of the voting trust agreement and the copy of the record deposited with the corporation are subject to the same right of examination by a shareholder of the corporation, in person or by agent or attorney, as are the books and records of the corporation, and the counterpart and the copy of the record is subject to examination by any holder of record of voting trust certificates, either in person or by agent or attorney, at any reasonable time for any proper purpose. The trust certificates must state that they are issued pursuant to the voting trust agreement, and that fact must be stated in the stock ledger of the corporation.

(b) Agreements among shareholders regarding the voting of their shares are valid and enforceable in accordance with their terms for a period not to exceed ten (10) years. An agreement is not subject to the provision of this section regarding voting trusts unless it is stated in the agreement that it is a voting trust.

(c) The provisions of this section are construed as permissive and should not be interpreted to invalidate any voting or other agreement among shareholders, or any irrevocable proxy which is otherwise not illegal.

(d) A voting trust or shareholders agreement may at any time or times be extended for an additional period not in excess of ten (10) years, but the extension is binding only with respect to those shares owned of record or beneficially by parties to the extension.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-710 - Voting and inspection rights of bondholders and debenture holders.

§ 7-1.2-710 Voting and inspection rights of bondholders and debenture holders.  The articles of incorporation may, to the extent and in the manner provided in the articles of incorporation, confer on the holders of bonds or other evidences of indebtedness of the corporation rights to vote in the election of directors and on any other matters on which shareholders may vote and rights to inspect the books and records of the corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-711 - Actions by shareholders.

§ 7-1.2-711 Actions by shareholders.  (a) Subchapter Definitions. In this subchapter:

(1) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in subsection (h) of this section, in the right of a foreign corporation.

(2) "Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.

(b) Standing. A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(i) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(ii) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

(c) Demand. No shareholder may commence a derivative proceeding until:

(1) A written demand had been made upon the corporation to take suitable action; and

(2) Ninety (90) days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety (90) day period.

(d) Stay of proceedings. If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.

(1) On motion by the corporation, the court shall dismiss a derivative proceeding if one of the groups specified in paragraphs (ii) or (vi) has determined in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivate proceedings is not in the best interests of the corporation.

(2) Unless a panel is appointed pursuant to paragraph (vi), the determination in paragraph (i) must be made by:

(i) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(ii) A majority vote of a committee consisting of two (2) or more independent directors appointed by majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constituted a quorum.

(3) None of the following by itself causes a director to be considered not independent for purposes of this section:

(i) The nomination or election of the directors or persons who are defendants in the derivative proceedings or against whom action is demanded;

(ii) The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(iii) The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(4) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint must allege with particularity facts establishing either (A) that a majority of the board of directors did not consist of independent directors at the time the determination was made, or (B) that the requirements of subsection (a) of this section have not been met.

(5) If a majority of the board of directors does not consist of independent directors at the time the determination is made, the corporation has the burden of proving that the requirements of paragraph (i) have been met. If a majority of the board of directors consists of independent directors at the time the determination is made, the plaintiff has the burden of proving that the requirements of paragraph (i) have not been met.

(6) The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff has the burden of proving that the requirements of paragraph (i) have not been met.

(f) Discontinuance or settlement. A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

(g) Payment of expenses. On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses (including counsel fees) incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) Order the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) Order a party to pay an opposing party's reasonable expenses (including counsel fees) incurred because of the filing of a pleading, motion or other paper, if it finds that the pleading, motion or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

(h) Applicability to foreign corporations. In any derivative proceeding in the right of a foreign corporation, the matters covered by this subchapter are governed by the laws of the jurisdiction of incorporation of the foreign corporation except for subsections (d), (f), and (g) of this section.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-801 - Board of directors.

§ 7-1.2-801 Board of directors.  (a) Except as may be otherwise provided in this chapter or in the articles of incorporation, the business and affairs of a corporation are managed by a board of directors. Directors need not be residents of this state or shareholders of the corporation unless the articles of incorporation or bylaws require it. The articles of incorporation or bylaws may prescribe other qualifications for directors. The board of directors has authority to fix the compensation of directors unless otherwise provided in the articles of incorporation.

(b) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) In good faith;

(2) With the care that a person in a like position would reasonably believe appropriate under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the corporation.

(c) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(d) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (c) unwarranted.

(e) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

(f) For the purposes of subsections (b) through (e), "corporation" also includes any financial institution, insurance company, public utility or other quasi-public corporation having purposes enumerated as exceptions to this chapter in § 7-1.2-301 and the provisions of subsections (b) through (e) of this section are applicable to the directors of that corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-802 - Number and election of directors.

§ 7-1.2-802 Number and election of directors.  The board of directors of a corporation consists of one or more members. The number of directors is fixed by, or in the manner provided in, the articles of incorporation or the bylaws. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws, but no decrease has the effect of shortening the term of any incumbent director. If the articles of incorporation provide for the election of directors in the manner specified in subsection (d) of § 7-1.2-708, the number of directors may not be decreased unless approved by the shareholders with less than the number of shares previously entitled to elect one director voting against the decrease. Initial directors hold office until the first annual meeting of shareholders, and until their successors have been elected and qualified. At the first annual meeting of shareholders and at each subsequent annual meeting, the shareholders shall elect directors to hold office until the next succeeding annual meeting, except in the case of the classification of directors as permitted by this chapter. Each director holds office for the term for which he or she is elected and until his or her successor has been elected and qualified. Any director may resign at any time upon notice given in writing to the corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-803 - Classification of directors.

§ 7-1.2-803 Classification of directors.  When the board of directors consists of nine (9) or more members, in lieu of electing the whole number of directors annually, the articles of incorporation may provide that the directors be divided into either two (2) or three (3) classes, each class to be as nearly equal in number as possible, the term of office of directors of the first class to expire at the first annual meeting of shareholders after their election, that of the second class to expire at the second annual meeting after their election, and that of the third class, if any, to expire at the third annual meeting after their election. At each annual meeting after the classification, the number of directors equal to the number of the class whose term expires at the time of the meeting will be elected to hold office until the second succeeding annual meeting, if there are two (2) classes, or until the third succeeding annual meeting, if there are three (3) classes. No classification of directors is effective prior to the first annual meeting of shareholders. The articles of incorporation may confer upon holders of any class or series of shares the right to elect one or more directors who serve for any term and have any voting powers stated in the articles of incorporation. The terms of office and voting powers of the directors elected in the manner provided in the articles of incorporation may be greater than or less than those of any other director or class of directors.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-804 - Vacancies.

§ 7-1.2-804 Vacancies.  Any vacancy occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board of directors. A director elected to fill a vacancy is elected for the unexpired term of his or her predecessor in office. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors by the shareholders. If at any time, by reason of death, resignation or other cause, a corporation should have no directors in office, then any officer or any shareholder or an executor, administrator, trustee or guardian of a shareholder, or other fiduciary entrusted with like responsibility for the person or estate of a shareholder, may call a special meeting of shareholders in accordance with the provisions of the articles of incorporation or the bylaws, or may apply to the superior court for a decree summarily ordering a meeting for the purposes of conducting an election.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-805 - Removal of directors.

§ 7-1.2-805 Removal of directors.  (a) Any or all of the directors may be removed for cause by vote of the shareholders. The articles of incorporation or the specific provisions of a bylaw adopted by the shareholders may provide for the removal by action of the board, except in the case of any director elected by cumulative voting, or by the holders of the shares of any class or series, or holders of bonds, voting as a class, when entitled by the provisions of the articles of incorporation.

(b) Unless the articles of incorporation provide that directors may be removed only for cause, any or all of the directors may be removed without cause by vote of the shareholders.

(c) The removal of directors, with or without cause, as provided in subsections (a) and (b) of this section is subject to the following:

(1) In the case of a corporation having cumulative voting, no director may be removed when the votes cast against his or her removal would be sufficient to elect him or her if voted cumulatively at an election at which the same total number of votes were cast and the entire board, or the entire class of directors of which he or she is a member, were then being elected; and

(2) When by the provisions of the articles of incorporation the holders of the shares of any class or series, or holders of bonds, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the holders of the shares of that class or series or the holders of the bonds, voting as a class.

(d) An action to procure a judgment removing a director for cause may be brought by the attorney general or by the holders of ten percent (10%) of the outstanding shares, whether or not entitled to vote. The court having jurisdiction may bar from reelection any directors so removed for a period fixed by the court.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-806 - Quorum of directors.

§ 7-1.2-806 Quorum of directors.  A majority of the number of directors fixed by or in the manner provided in the articles of incorporation or the bylaws, or by the shareholders or in the absence of a bylaw or shareholder action fixing the number of directors, then of the number stated in the articles of incorporation, constitutes a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws. The act of the majority of the directors present at a meeting at which a quorum is present is the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the bylaws.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-807 - Director and officer conflicts of interest.

§ 7-1.2-807 Director and officer conflicts of interest.  (a) No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, is void or voidable nor are the directors or officers liable with respect to the contract or transaction solely for this reason, or solely because the director or officer is present at, or participates in, the meeting of the board or committee of the board which authorizes the contract or transaction, or solely because his or her or their votes are counted for that purpose, if:

(1) The material facts as to his or her or their interest or relationship are disclosed or are known to the board of directors or the committee, and the board of directors or committee authorizes, approves, or ratifies the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors are less than a quorum; or

(2) The material facts as to his or her or their interest or relationship are disclosed or are known to the shareholders entitled to vote on the contract or transaction, and the contract or transaction is specifically authorized, approved, or ratified by vote of the shareholders; or

(3) The contract or transaction is fair and reasonable as to the corporation.

(b) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes the contract or transaction.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-808 - Executive and other committees.

§ 7-1.2-808 Executive and other committees.  Unless otherwise restricted or limited by the articles of incorporation or the bylaws, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees each of which, to the extent provided in the resolution or in the articles of incorporation or the bylaws of the corporation, have and may exercise all the authority of the board of directors, but no committee has the authority of the board of directors in reference to amending the articles of incorporation, adopting a plan of merger, recommending to the shareholders the sale, lease, exchange, or other disposition of all or substantially all the property and assets of the corporation other than in the usual and regular course of its business, recommending to the shareholders a voluntary dissolution or revocation of the corporation, or amending the bylaws of the corporation. The designation of any committee and the delegation to the committee of authority does not operate to relieve the board of directors, or any member of the board, of any responsibility imposed by law.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-809 - Place, notice, and form of notice of directors' and committee meetings.

§ 7-1.2-809 Place, notice, and form of notice of directors' and committee meetings.  (a) Meetings of the board of directors, or any committee designated by the board, regular or special, may be held either within or without this state.

(b) Regular meetings of the board of directors or any committee designated by the board may be held with or without notice as prescribed in the bylaws. Unless the articles of incorporation or the bylaws provide for an alternative period, special meetings of the board of directors or any committee designated by the board must be preceded by at least two (2) days' notice of the date, time, and place of the meeting. Attendance of a director at a meeting constitutes a waiver of notice of the meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or any committee designated by the board of directors need be specified in the notice or waiver of notice of the meeting unless required by the bylaws. Except as may be otherwise restricted by the articles of incorporation or bylaws, members of the board of directors, or any committee designated by the board of directors, may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment, by means of which all persons participating in the meeting can hear each other at the same time and participation by those means constitutes presence in person at a meeting.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-810 - Action by directors without a meeting.

§ 7-1.2-810 Action by directors without a meeting.  Unless otherwise provided by the articles of incorporation or bylaws, any action required by this chapter to be taken at a meeting of the directors of a corporation, or any action which may be taken at a meeting of the directors or of a committee, may be taken without a meeting if all of the directors, or all of the members of the committee, as the case may be, consent thereto in writing or by electronic transmission, before or after the action, and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board or committee. The consent has the same effect as a unanimous vote for all purposes, and that may be stated in any certificate or other document filed with the secretary of state.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-811 - Liability of directors in certain cases.

§ 7-1.2-811 Liability of directors in certain cases.  (a) In addition to any other liabilities imposed by law upon directors of a corporation:

(1) Directors of a corporation who vote for or assent to the declaration of any dividend or other distribution of the assets of a corporation to its shareholders contrary to the provisions of this chapter or contrary to any restrictions contained in the articles of incorporation, are jointly and severally liable to the corporation for the amount of the dividend which is paid or the value of the assets which are distributed in excess of the amount of the dividend or distribution which could have been paid or distributed without a violation of the provisions of this chapter or the restrictions in the articles of incorporation.

(2) Directors of a corporation who vote for or assent to the purchase of its own shares contrary to the provisions of this chapter are jointly and severally liable to the corporation for the amount of consideration paid for the shares which is in excess of the maximum amount which could have been paid for the shares without a violation of the provisions of this chapter.

(3) Directors of a corporation who vote for or assent to any distribution of assets of a corporation to its shareholders during the liquidation of the corporation without the payment and discharge of, or making adequate provision for, all known debts, obligations, and liabilities of the corporation are jointly and severally liable to the corporation for the value of the assets which are distributed, to the extent that the debts, obligations, and liabilities of the corporation are not subsequently paid and discharged.

(b) A director who is present at a meeting of its board of directors at which action on any corporate matter is taken is presumed to have assented to the action taken unless his or her dissent is entered in the minutes of the meeting or unless he or she files his or her written dissent to the action with the person acting as the secretary of the meeting before the meeting's adjournment or forwards the dissent by registered mail to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent does not apply to a director who voted in favor of the action.

(c) A director is not liable under this section if under the circumstances he or she acted with due care and in good faith, and without limiting the generality of what has just been stated, is not liable if he or she relied in good faith upon financial statements of the corporation represented to him or her to be correct and to be based upon generally accepted accounting principles by the president or the officer of the corporation having charge of its books of account, or stated in a written report by an independent public or certified public accountant or firm of accountants fairly to reflect the financial condition of the corporation.

(d) Any director against whom a claim is asserted under or pursuant to this section for the payment of a dividend or other distribution of assets of a corporation and who is held liable on the claim, is entitled to contribution from the shareholders who accepted or received any dividend or assets, knowing the dividend or distribution to have been made in violation of this chapter, in proportion to the amounts received by them respectively.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-812 - Officers.

§ 7-1.2-812 Officers.  (a) The officers of a corporation consist of a president, a secretary, and a treasurer, and such other officers as are authorized by the bylaws or the board of directors each of whom is elected by the board of directors or by the shareholders at a time and in a manner as prescribed by the bylaws. Any other officers and assistant officers and agents as that are necessary may be elected or appointed by the board of directors or by the shareholders or chosen in another manner prescribed by the bylaws. Any two (2) or more offices may be held by the same person. A failure to elect officers does not dissolve or otherwise affect the corporation.

(b) All officers of the corporation, as between themselves and the corporation, have the authority and perform any duties in the management of the corporation that may be provided in the bylaws, or that may be determined by resolution of the board of directors, subject to any limitations on the authority contained in the bylaws.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-813 - Resignation and removal of officers.

§ 7-1.2-813 Resignation and removal of officers.  An officer may resign at any time by delivering notice to the corporation. Any officer may be removed at any time with or without cause by the board of directors or by any other manner permitted by the articles of incorporation or the bylaws. Election, appointment or removal of an officer or agent does not of itself create contract rights.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-814 - Indemnification.

§ 7-1.2-814 Indemnification.  (a) Definitions. As used in this section:

(1) "Director" or "officer" means any individual who is or was a director or officer of the corporation and any individual who, while a director or officer of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, other enterprise, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if his or her duties to the corporation also impose duties on, or otherwise involve services by, him or her to the plan or participants on or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of the director or officer.

(2) "Corporation" includes:

(i) Any domestic or foreign corporation, profit or nonprofit;

(ii) Any domestic or foreign predecessor entity of the corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction; and

(iii) Any of the classes of quasi public corporations with purposes enumerated as exceptions in § 7-1.2-301 to the extent that the corporations are not subject to other provisions of the general laws or special acts authorizing indemnification of their directors and officers.

(3) "Expenses" include attorneys' fees.

(4) "Liability" means the obligation to pay a judgment, penalties, fines (including an excise tax assessed with respect to an employee benefit plan), settlements, or reasonable expenses actually incurred by the person in connection with the proceeding.

(5) "Official capacity" means:

(i) When used with respect to a director, the office of director in the corporation; and

(ii) When used with respect to an officer, as contemplated in subsection (i), the office in a corporation held by the officer. "Official capacity" does not include service for an individual other than a director, as contemplated in subdivision (a)(1), the elective or appointive office in the corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation, but in each case does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, other enterprise, or employee benefit plan.

(6) "Party" includes an individual who was, is, or is threatened to be made, a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative.

(1) Except as otherwise provided in this section, a corporation has power to indemnify any individual made a party to any proceeding by reason of the fact that he or she is or was a director if:

(i) He or she conducted himself or herself in good faith; and

(ii) He or she reasonably believed:

(A) In the case of conduct in his or her official capacity with the corporation, that his or her conduct was in its best interests; and

(B) All other cases, that his or her conduct was at least not opposed to the corporations best interests; and

(iii) In the case of any criminal proceeding, he or she had no reasonable cause to believe his or her conduct was unlawful; or

(iv) He or she engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation.

(2) A director's conduct with respect to an employee benefit plan for a purpose he or she reasonably believed to be in the interests of the participants and beneficiaries of the plan is deemed to be for a purpose which is not opposed to the best interests of the corporation in accordance with (b)(1)(ii)(B).

(3) The termination of any proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the individual did not meet the requisite standard of conduct set forth in this subsection.

(4) Unless ordered by a court under subsection (d) of this section, a corporation may not indemnify a director:

(i) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding (if it is determined that the director has met the relevant standard of conduct under (b)(1)(i) and (ii)), or

(ii) In connection with any proceeding for which the director was adjudged liable to the corporation on the basis that he or she received an improper personal benefit, whether or not involving action in his or her official capacity.

(c) Mandatory Indemnification. Unless limited by the articles of incorporation, a director who has been wholly successful, on the merits or otherwise, in the defense of any proceeding referred to in subsection (b) of this section is indemnified against reasonable expenses incurred by him or her in connection with the proceeding.

(1) A court of appropriate jurisdiction, upon application of a director and any notice that the court requires, has authority to order indemnification in the following circumstances:

(i) If the court determines a director is entitled to reimbursement under subsection (d) of this section, the court shall order indemnification, in which case the director is also entitled to recover the expenses of securing the reimbursement; or

(ii) If the court determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he or she has met the standard of conduct set forth in subdivision (b)(1) or (b)(2) or has been adjudged liable in the circumstances described in paragraph (b)(4)(ii), the court may order such indemnification as the court shall deem proper, except that indemnification with respect to any proceeding by or in the right of the corporation or in which liability has been adjudged in the circumstances described in paragraph (b)(4)(i) are limited to expenses.

(2) A court of appropriate jurisdiction may be the same court in which the proceeding involving the director's liability took place.

(e) Advance for expenses. Reasonable expenses incurred by a director who is a party to a proceeding may be paid or reimbursed by the corporation in advance of the final disposition of the proceeding upon receipt by the corporation of:

(1) A written affirmation by the director of his or her good faith belief that he or she has met the standard of conduct necessary for indemnification by the corporation as authorized in this section; and

(2) A written undertaking by or on behalf of the director to repay the amount if the court determines that he or she has not met that standard of conduct, and after a determination that the facts then known to those making the determination would not preclude indemnification under this section. The undertaking required by this subdivision must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment. Determinations and authorizations of payments under this subsection are made in the manner specified in subsection (f).

(1) No indemnification under subsection (b) may be made by the corporation unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he or she has met the standard of conduct set forth in subsection (b). The determination must be made:

(i) By the board of directors by a majority vote of a quorum consisting of directors not at the time parties to the proceeding; or

(ii) If such a quorum cannot be obtained, then by a majority vote of a committee of the board, duly designated to act in the matter by a majority vote of the full board (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding; or

(iii) By special legal counsel, selected by the board of directors or a committee of the board by vote as set forth in paragraph (f)(1)(i) or (f)(1)(ii), or, if the requisite quorum of the full board cannot be obtained for the vote and the committee cannot be established, by a majority vote of the full board (in which selection directors who are parties may participate); or

(iv) By the shareholders.

(2) Authorization of indemnification and determination as to reasonableness of expenses are made in the same manner as the determination that indemnification is permissible, except that if the determination that indemnification is permissible is made by special legal counsel, authorization of indemnification and determination as to reasonableness of expenses must be made in a manner specified in paragraph (f)(1)(iii) for the selection of the counsel. Shares held by directors who are parties to the proceeding may not be voted on the subject matter under this subsection.

(g) Variation by Corporate Action. The indemnification provided by this section is not deemed exclusive of any other rights to which those seeking indemnification are entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding office, and continues as to an individual who has ceased to be a director, officer, partner, trustee, employee, or agent and inures to the benefit of the heirs, executors, and administrators of an individual. Nothing contained in this section limits the corporation's power to pay or reimburse expenses incurred by a director in connection with his or her appearance as a witness in a proceeding at a time when he or she has not been made a named defendant or respondent in the proceeding.

(h) Officers. Unless limited by the articles of incorporation:

(1) An officer of the corporation is indemnified under this section as and to the same extent provided for a director, and is entitled to the same extent as a director to seek indemnification pursuant to the provisions of this section;

(2) A corporation has the power to indemnify and to advance expenses to an officer, employee, or agent of the corporation to the same extent that it may indemnify and advance expenses to directors pursuant to this section; and

(3) A corporation, in addition, has the power to indemnify and to advance expenses to an officer, employee, or agent who is not a director to a further extent, consistent with law, that is provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

(i) Insurance. A corporation has the power to purchase and maintain insurance on behalf of any individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, other enterprise, or employee benefit plan, against any liability asserted against him or her and incurred by him or her in any corporate capacity or arising out of his or her status as a director, officer, employee, or agent of the corporation, whether or not the corporation would have the power to indemnify him or her against the liability under the provisions of this section.

(j) Shareholder approval. Any indemnification of, or advance of expenses to, a director in accordance with this section, if arising out of a proceeding by or in the right of the corporation, must be reported, in writing, to the shareholders with or before the notice of the next shareholders' meeting.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2007, ch. 98, § 1; P.L. 2007, ch. 107, § 1.)



Chapter 7-1.2-901 - Right to amend articles of incorporation.

§ 7-1.2-901 Right to amend articles of incorporation.  A corporation may amend its articles of incorporation, from time to time, in any and all respects as is desired, to the extent that its articles of incorporation, as amended, contain only provisions that might be lawfully contained in original articles of incorporation filed as of the time of the filing of the amendment, and, if a change in shares or the rights of shareholders, or an exchange, reclassification, subdivision, combination or cancellation of shares or rights of shareholders is to be made, the provisions that may be necessary to effect the change, exchange, reclassification, subdivision, combination or cancellation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-902 - Right to amend legislative charters.

§ 7-1.2-902 Right to amend legislative charters.  Any corporation created by special act of the general assembly, which is organized under this chapter, whose charter is subject to amendment or repeal at the will of the general assembly, may make amendment to its charter that corporations organized under this chapter may make to their articles of incorporation under § 7-1.2-901. The proposed amendment is effected and evidenced in the same manner, by the same vote and upon the same terms and conditions as are prescribed in §§ 7-1.2-903 and 7-1.2-904.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-903 - Procedure to amend articles of incorporation.

§ 7-1.2-903 Procedure to amend articles of incorporation.  (a) Amendments to a corporations articles of incorporation are made in the following manner:

(1) The board of directors adopts a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either the annual or a special meeting. If no shares have been issued, the amendment is adopted by resolution of the board of directors and the provisions subsequently stated for adoption by shareholders do not apply. The resolution may incorporate the proposed amendment in restated articles of incorporation which contain a statement that, except for the designated amendment, the restated articles of incorporation correctly state without change the corresponding provisions of the articles of incorporation as previously amended, and that the restated articles of incorporation, together with the designated amendment, supersede the original articles of incorporation and all amendments to those articles.

(2) Written notice stating the proposed amendment or a summary of the changes to be affected by the amendment must be given to each shareholder entitled to vote on the amendment within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting.

(3) At the meeting a vote of the shareholders entitled to vote on the amendment must be taken on the proposed amendment. The proposed amendment is adopted upon receiving the affirmative vote of the holders of a majority of the shares entitled to vote on the amendment unless any class of shares is entitled to vote on the amendment as a class, pursuant to either the articles of incorporation or the provisions of § 7-1.2-904, in which event approval of the proposed amendment also requires the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class on the amendment.

(b) Any number of amendments may be submitted to the shareholders, and voted upon by them, at one meeting.

(c) The resolution authorizing a proposed amendment to the articles of incorporation may provide that at any time prior to the filing of the amendment with the secretary of state, notwithstanding authorization of the proposed amendment by the shareholders of the corporation, the board of directors may abandon the proposed amendment without further action by the shareholders.

(d) Whenever the articles of incorporation require for action by the board of directors, by the holders of any class or series of shares or by the holders of any other securities having voting power the vote of a greater number or proportion than is required by any section of this title, the provision of the articles of incorporation requiring such greater vote may not be altered, amended or repealed except by such greater vote.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-904 - Class voting on amendments.

§ 7-1.2-904 Class voting on amendments.  (a) Except as otherwise provided in this section, the holders of the outstanding shares of a class are entitled to vote as a class upon a proposed amendment, whether or not entitled to vote on the amendment by the provisions of the articles of incorporation, if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of the class.

(2) Increase or decrease the par value of the shares of the class.

(3) Effect an exchange, reclassification, or cancellation of all or part of the shares of the class.

(4) Effect an exchange, or create a right of exchange, of all or any part of the shares of another class into the shares of the class.

(5) Change the designations, preferences, limitations, or relative rights of the shares of the class.

(6) Change the shares of the class, whether with or without par value, into the same or a different number of shares, either with or without par value, of the same class or another class or classes.

(7) Create a new class of shares having rights and preferences prior and superior to the shares of the class, or increase the rights and preferences or the number of authorized shares of any class having rights and preferences prior or superior to the shares of the class.

(8) In the case of a preferred or special class of shares, divide the shares of the class into series and fix and determine the designation of the series and the variations in the relative rights and preferences between the shares of the series, or authorize the board of directors to do so.

(9) Limit or deny any existing preemptive rights of the shares of the class.

(10) Cancel or otherwise affect dividends on the shares of the class which have accrued but have not been declared.

(b) If the proposed amendment would affect only the shares of one series of a class and not the entire class, then only the shares of the series so affected is considered a separate class for the purpose of this section. Any class and any series within a class is considered a separate class for purposes of this section if the effect of the proposed amendment upon the class or series would be different than the effect of the amendment upon the other classes or other series within the class. If the proposed amendment would affect two (2) or more classes or series within a class in the same way, but would not affect the remaining classes or series within the class in the same way, the two (2) or more classes or series affected in the same way are together considered a separate class for purposes of this section. Except as otherwise provided in the articles of incorporation or the certificate referred to in § 7-1.2-602, if the proposed amendment would have no effect upon one or more classes or series of a class, the classes or series are not entitled to any vote on the proposed amendment and, for the purposes of this section, are not counted in determining the number of shares constituting the class.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-905 - Articles of amendment.

§ 7-1.2-905 Articles of amendment.  (a) The corporation may amend its articles of incorporation by filing with the secretary of state articles of amendment which must state:

(1) The name of the corporation.

(2) The amendment so adopted.

(3) The date of the adoption of the amendment by the shareholders or by the board of directors where no shares have been issued.

(b) No amendment may affect any existing cause of action in favor of or against the corporation, or any pending suit to which the corporation is a party, or the existing rights of persons other than shareholders; and, in the event the corporate name is changed by amendment, no suit brought by or against the corporation under its former name abates for that reason.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-906 - Restated articles of incorporation.

§ 7-1.2-906 Restated articles of incorporation.  (a) The corporation may at any time restate its articles of incorporation as previously amended by filing with the secretary of state restated articles of incorporation. The restated articles of incorporation may include one or more amendments to the articles of incorporation adopted in accordance with the provisions of § 7-1.2-903.

(b) The restated articles of incorporation must state all of the provisions of the articles of incorporation as previously amended, the additional amendments to the articles of incorporation, if any, together with a statement that such additional amendments were adopted in accordance with the provisions of § 7-1.2-903, and a further statement that, except for the designated amendments, if any, the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation as previously amended, and that the restated articles of incorporation, together with the designated amendments, if any, supersede the original articles of incorporation and all previous amendments to the articles of incorporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36.)



Chapter 7-1.2-907 - Amendment of articles of incorporation in reorganization proceedings.

§ 7-1.2-907 Amendment of articles of incorporation in reorganization proceedings.  (a) Whenever a plan of reorganization of a corporation has been confirmed by decree or order of a court of competent jurisdiction in proceedings for the reorganization of the corporation, pursuant to the provisions of any applicable statute of the United States relating to reorganizations of corporations, the articles of incorporation of the corporation may be amended, in the manner provided in this section, in as many respects as are necessary to carry out the plan and put into effect, as long as the articles of incorporation, as amended, contain only provisions that might be lawfully contained in original articles of incorporation at the time of making the amendment.

(b) Articles of amendment approved by decree or order of the court must be executed by the trustee or trustees of such corporation appointed in the reorganization proceedings (or a majority thereof), or if none are appointed and acting, by the person or persons that the court designates or appoints for the purpose, and must state the name of the corporation, the amendments of the articles of incorporation approved by the court, the date of the decree or order approving the articles of amendment, the title of the proceedings in which the decree or order was entered, and a statement that the decree or order was entered by a court having jurisdiction of the proceedings for the reorganization of the corporation pursuant to the provisions of an applicable statute of the United States.

(c) This section does not apply to such corporation upon the entry of a final decree in the reorganization proceedings closing the case and discharging the trustee or trustees, if any.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1001 - Procedure for merger.

§ 7-1.2-1001 Procedure for merger.  (a) Any two (2) or more domestic corporations may merge into one of the corporations, or into a new corporation, pursuant to a plan of merger approved in the manner provided in this chapter.

(b) The board of directors of each corporation shall, by resolution adopted by each board, approve a plan of merger stating:

(1) The names of the corporations proposing to merge, and the name of the corporation which will survive or result from the merger, which is hereinafter designated as the surviving corporation.

(2) The terms and conditions of the proposed merger.

(3) The manner and basis of converting the shares of each merging corporation (other than those held by the surviving corporation, if any) into shares or obligations or other securities of the surviving corporation or, in whole or in part, into cash, property, or shares, obligations, or other securities of any other corporation.

(4) Any amendments to the articles of incorporation of the surviving corporation to be effected by the merger, or if no amendments are desired, a statement that the articles of incorporation of one of the corporations are the articles of incorporation of the surviving corporation, or in the case of a new corporation, all of the statements required to be stated in articles of incorporation for corporations organized under this chapter.

(5) Any other provisions with respect to the proposed merger that are deemed necessary or desirable.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1002 - Approval by shareholders of merger.

§ 7-1.2-1002 Approval by shareholders of merger.  (a) The board of directors of each corporation, upon approving the plan of merger, shall, by resolution, direct that the plan be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting. Written notice must be given to each shareholder, whether or not entitled to vote at the meeting, not less than twenty (20) days before the meeting, in the manner provided in this chapter for the giving of notice of meetings of shareholders, and, whether the meeting is an annual or a special meeting, must state that the purpose or one of the purposes is to consider the proposed plan of merger. A copy or a summary of the plan of merger, as the case may be, together with a statement of the shareholder's right to dissent and a copy or a summary of § 7-1.2-1202, must be included in or enclosed with the notice except where no such right is available.

(b) At each meeting, shareholders shall vote on the proposed plan of merger. The plan of merger is approved upon receiving the affirmative vote of the holders of a majority of the shares entitled to vote on the plan of merger of each corporation, unless any class of shares of any corporation is entitled to vote as a class on it, in which event, as to the corporation, approval of the plan of merger also requires the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class on it. Any class of shares of the surviving corporation and the merged corporation in a merger is entitled to vote as a class, whether or not the class is otherwise entitled to vote, if the plan of merger contains any provision which, if contained in a proposed amendment to articles of incorporation, would entitle the class of shares to a class vote.

(c) Notwithstanding the foregoing provisions of this section, except as may be required by the articles of incorporation, no approval of a plan of merger by the shareholders of the surviving corporation in a merger, and no notice to any of the shareholders of the corporation, are required if:

(i) The plan of merger does not amend the articles of incorporation of the corporation;

(ii) The plan of merger does not involve the issuance or transfer by the corporation (either directly or through the medium of options or warrants for, or shares or debt instruments convertible within one year into, the shares) of shares possessing more than twenty percent (20%) of the total combined voting power of all classes of shares then entitled to vote for the election of directors which will be outstanding immediately after the merger; and

(iii) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change.

(2) If a plan of merger is adopted by the surviving corporation in a merger without any approval by its shareholders, pursuant to the provisions of this subsection, that fact must be certified in the articles of merger.

(d) After approval as already stated by each corporation, and at any time prior to the filing of the articles of merger, the merger may be abandoned pursuant to provisions for abandonment, if any, set forth in the plan of merger.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1003 - Articles of merger.

§ 7-1.2-1003 Articles of merger.  (a) Upon approval, articles of merger must be executed by each corporation by its authorized representative and must state:

(1) The plan of merger.

(2) If, pursuant to § 7-1.2-1005, the merger is to become effective at a time subsequent to the issuance of the certificate of merger by the secretary of state, the date when the merger is to become effective.

(b) The original articles of merger must be delivered to the secretary of state. If the secretary of state finds that the articles conform to law, and, unless the surviving corporation is a Rhode Island corporation, that all fees and franchise taxes have been paid, the secretary of state shall:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing;

(2) File the original in his office; and

(3) Issue a certificate of merger.

(c) The secretary of state shall deliver the certificate of merger to the surviving or new corporation, as the case may be, or its representative.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1004 - Merger of subsidiary corporation.

§ 7-1.2-1004 Merger of subsidiary corporation.  (a) Any corporation owning at least ninety percent (90%) of the outstanding shares of each class of another corporation may merge the other corporation into itself without approval by a vote of the shareholders of either corporation. Its board of directors shall, by resolution, approve a plan of merger stating:

(1) The name of the subsidiary corporation and the name of the corporation owning at least ninety percent (90%) of its shares, which is subsequently in these provisions designated as the surviving corporation.

(2) The manner and basis of converting the shares of the subsidiary corporation (other than those held by the surviving corporation) into shares or other securities or obligations of the surviving corporation or of any other corporation, or in whole or in part, into cash or other consideration to be paid upon the surrender of each share of the subsidiary corporation.

(b) A copy of the plan of merger must be mailed to each shareholder of the subsidiary corporation.

(c) Articles of merger must be executed by the surviving corporation by an authorized representative and must state:

(1) The plan of merger; and

(2) If, pursuant to § 7-1.2-1005, the merger is to become effective at a time subsequent to the issuance of the certificate of merger by the secretary of state, the date when the merger is to become effective.

(d) On and after the thirtieth (30th) day after the mailing of a copy of the agreement of merger to shareholders of the subsidiary corporation or upon the waiver of the mailing by the holders of all outstanding shares, original articles of merger must be delivered to the secretary of state. If the secretary of state finds that the articles conform to law, the secretary of state shall, when all fees and franchise taxes have been paid:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing;

(2) File the original in his office; and

(3) Issue a certificate of merger.

(e) The secretary of state shall deliver the certificate of merger to the surviving corporation or its representative.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2006, ch. 163, § 1; P.L. 2006, ch. 188, § 1.)



Chapter 7-1.2-1005 - Effect of merger.

§ 7-1.2-1005 Effect of merger.  (a) A merger becomes effective upon the issuance of a certificate of merger by the secretary of state or on a later date as is stated in the plan.

(b) When a merger becomes effective:

(1) The several corporations, parties to the plan of merger, are a single corporation, which is that corporation designated in the plan of merger as the surviving or new corporation.

(2) The separate existence of all corporations, parties to the plan of merger, except the surviving or new corporation, ceases.

(3) The surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under this chapter.

(4) The surviving or new corporation at that time and subsequently possesses all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, of each of the merging corporations; and all property, real, personal, and mixed, all debts due on whatever account, including subscriptions to shares, all other choses in action, and all and every other interest of or belonging to or due to each of the corporations merged, is taken and deemed to be transferred to and vested in the single corporation without further act or deed; and the title to any real estate, or any interest in real estate, vested in any of the corporations does not revert or is in any way impaired because of the merger.

(5) The surviving or new corporation is subsequently responsible and liable for all the liabilities and obligations of each of the corporations merged or consolidated; and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the merger had not taken place, or the surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any corporation is impaired by the merger.

(6) The articles of incorporation of the surviving corporation are deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger; or, in the case of a new corporation, the statements in the articles of merger which are required or permitted to be stated in the articles of incorporation of corporations organized under this chapter are deemed to be the original articles of incorporation of the new corporation.

(7) The shares of the corporation or corporations party to the plan that are, under the terms of the plan, to be converted or exchanged, cease to exist, and the holders of the shares are entitled only to the shares, obligations, other securities, cash, or other property into which they have been converted or for which they have been exchanged in accordance with the plan, subject to any rights under § 7-1.2-1201.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1006 - Merger of domestic and foreign corporations or other business entities.

§ 7-1.2-1006 Merger of domestic and foreign corporations or other business entities.  (a) One or more foreign corporations or other domestic or foreign business entities, and one or more domestic corporations may be merged in the following manner, if the merger is permitted by the laws of the state under which each foreign corporation or other business entity, is organized:

(1) Each domestic corporation shall comply with the provisions of this chapter with respect to the merger of domestic corporations, and each foreign corporation or other business entity, shall comply with the applicable provisions of the laws of the state under which it is organized.

(2) If the surviving or new corporation, or other business entity, as the case may be, is to be governed by the laws of any state other than this state, it shall comply with the provisions of this chapter with respect to foreign corporations (or in the case of other business entities, such chapter of the Rhode Island general laws relating to such other business entities) if it is to transact business in this state, and in every case it shall file with the secretary of state of this state:

(i) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to the merger and in any proceeding for the enforcement of the rights of a dissenting shareholder of any domestic corporation against the surviving or new corporation;

(ii) An irrevocable appointment of the secretary of state of this state as its agent to accept service of process in any proceeding; and

(iii) An agreement that it will promptly pay to the dissenting shareholders of any domestic corporation the amount, if any, to which they are entitled under the provisions of this chapter regarding the rights of dissenting shareholders.

(b) The effect of the merger is the same as in the case of the merger of domestic corporations, if the surviving or new corporation or other business entity is to be governed by the laws of this state. If the surviving or new corporation is to be governed by the laws of any state other than this state, the effect of the merger is the same as in the case of the merger of domestic corporations except insofar as the laws of the other state provide otherwise.

(c) At any time prior to the filing of the articles of merger, the merger may be abandoned pursuant to provisions for abandonment, if any, stated in the plan of merger.

(d) As used in this section, "other business entity" means a business trust or association, a real estate investment trust, a common-law trust, a limited liability company or an unincorporated business, including a partnership, whether general or limited.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2007, ch. 96, § 1; P.L. 2007, ch. 110, § 1.)



Chapter 7-1.2-1007 - Conversion of other entities to a domestic corporation.

§ 7-1.2-1007 Conversion of other entities to a domestic corporation.  (a) As used in this section, the term "other entity" means a limited liability company, business trust or association, real estate investment trust, common-law trust, or any other unincorporated business or entity including a partnership (whether general or limited, including a registered limited liability partnership) or a foreign corporation.

(b) Any other entity may convert to a corporation of this state by complying with subsection (h) of this section and filing in the office of the secretary of state:

(1) A certificate of conversion to corporation that has been executed in accordance with subsection (i) of this section and filed in accordance with § 7-1.2-105; and

(2) Articles of incorporation that have been executed, acknowledged and filed in accordance with § 7-1.2-105.

(c) The certificate of conversion to corporation shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic corporation;

(2) The name and type of the other entity immediately prior to the filing of the certificate of conversion to corporation; and

(3) The name of the corporation as set forth in its articles of incorporation filed in accordance with subsection (b) of this section.

(d) Upon the effective time of the certificate of conversion to corporation and the articles of incorporation, the other entity shall be converted to a corporation of this state and the corporation shall thereafter be subject to all of the provisions of this title, except that notwithstanding subsection 7-1.2-105(d) the existence of the corporation shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity to a corporation of this state shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a corporation of this state or the personal liability of any person incurred prior to such conversion.

(f) When an other entity has been converted to a corporation of this state pursuant to this section, the corporation of this state shall, for all purposes of the laws of the state of Rhode Island, be deemed to be the same entity as the converting other entity. When any conversion shall have become effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic corporation to which such other entity has converted and shall be the property of such domestic corporation and that title to any real property vested by deed or otherwise in such other entity shall not revert to such other entity or be in any way impaired by reason of this chapter: but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the corporation of this state to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a corporation of this state. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic corporation to which such other entity has converted for any purpose of the laws of the state of Rhode Island.

(g) Unless otherwise agreed for all purposes of the laws of the state of Rhode Island or as required under applicable non-Rhode Island law, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity and shall constitute a continuation of the existence of the converting other entity in the form of a corporation of this state.

(h) Prior to filing a certificate of conversion to corporation with the office of the secretary of state, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and articles of incorporation shall be approved by the same authorization required to approve the conversion.

(i) The certificate of conversion to corporation shall be signed by any person who is authorized to sign the certificate of conversion to corporation on behalf of the other entity.

(j) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a corporation of this state may be exchanged for or converted into cash, property, or shares of stock, rights or securities of such corporation of this state or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or shares of stock, rights or securities of or interests in another domestic corporation or other entity or may be cancelled.

History of Section.
(P.L. 2007, ch. 94, § 2; P.L. 2007, ch. 112, § 2.)



Chapter 7-1.2-1008 - Conversion of a domestic corporation to other entities.

§ 7-1.2-1008 Conversion of a domestic corporation to other entities.  (a) A corporation of this state may, upon the authorization of such conversion in accordance with this section, convert to a limited liability company, business trust or association, real estate investment trust, common-law trust or any other unincorporated business or entity including a partnership (whether general or limited, including a registered limited liability partnership) or a foreign corporation.

(b) The board of directors of the corporation which desires to convert under this section shall adopt a resolution approving such conversion, specifying the type of entity into which the corporation shall be converted and recommending the approval of such conversion by the stockholders of the corporation. Such resolution shall be submitted to the stockholders of the corporation at an annual or special meeting. Due notice of the time, and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the address of the stockholder as it appears on the records of the corporation, at least twenty (20) days prior to the date of the meeting. At the meeting, the resolution shall be considered and a vote taken for its adoption or rejection. If all outstanding shares of stock of the corporation, whether voting or nonvoting, shall be voted for the adoption of the resolution, the conversion shall be authorized.

(c) If a corporation shall convert in accordance with this section to another entity organized, formed or created under the laws of a jurisdiction other than the state of Rhode Island, upon payment of all fees and franchise taxes by the corporation, as evidenced by an appropriate certificate of good standing, the corporation shall file with the secretary of state a certificate of conversion executed in accordance with § 7-1.2-105 which certifies:

(1) The name of the corporation, and if it has been changed, the name under which it was originally incorporated;

(2) The date of filing of its original articles of incorporation with the secretary of state;

(3) The name and jurisdiction of the entity and type of entity to which the corporation shall be converted;

(4) That the conversion has been approved in accordance with the provisions of this section;

(5) The agreement of the corporation that it may be served with process in the state of Rhode Island in any action, suit or proceeding for enforcement of any obligation of the corporation arising while it was a corporation of this state, and that it irrevocably appoints the secretary of state as its agent to accept service of process in any such action, suit or proceeding; and

(6) The address to which a copy of the process referred to in subsection (c)(5) of this section shall be mailed to it by the secretary of state. In the event of such service upon the secretary of state in accordance with subsection (c)(5) of this section, the secretary of state shall forthwith notify such corporation that has converted out of the state of Rhode Island by letter, certified mail, return receipt requested, directed to such corporation that has converted out of the state of Rhode Island at the address so specified, unless such corporation shall have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address designated. Such letter shall enclose a copy of the process and any other papers served on the secretary of state pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the secretary of state that service is being affected pursuant to this subsection and to pay the secretary of state the sum of fifteen dollars ($15.00) for the use of the state, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The secretary of state shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The secretary of state shall not be required to retain such information longer than five (5) years from receipt of the service of process.

(d) Upon the filing in the office of the secretary of state of a certificate of conversion to non-Rhode Island entity in accordance with subsection (c) of this section or upon the future effective date or time of the certificate of conversion to non-Rhode Island entity and payment to the secretary of state of all fees prescribed under this title, the secretary of state shall certify that the corporation has filed all documents and paid all fees required by this title, and thereupon the corporation shall cease to exist as a corporation of this state at the time the certificate of conversion becomes effective in accordance with § 7-1.2-105. Such certificate of the secretary of state shall be prima facie evidence of the conversion by such corporation out of the state of Rhode Island.

(e) The conversion of a corporation out of the state of Rhode Island in accordance with this section and the resulting cessation of its existence as a corporation of this state pursuant to a certificate of conversion to non-Rhode Island entity shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the corporation with respect to matters arising prior to such conversion.

(f) Unless otherwise provided in a resolution of conversion adopted in accordance with this section, the converting corporation shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not constitute a dissolution of such corporation.

(g) In connection with a conversion of a domestic corporation to another entity pursuant to this section, shares of stock, of the corporation of this state which is to be converted may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity to which the corporation of this state is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, shares of stock, rights or securities of, or interests in, another domestic corporation or other entity or may be cancelled.

(h) When a corporation has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the state of Rhode Island, be deemed to be the same entity as the corporation. When any conversion shall have become effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges and powers of the corporation that has converted, and all property, real, personal and mixed, and all debts due to such corporation, as well as all other things and causes of action belonging to such corporation, shall remain vested in the other entity or business form to which such corporation has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such corporation shall not revert to such corporation or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such corporation shall be preserved unimpaired, and all debts, liabilities and duties of the corporation that has converted shall remain attached to the other entity or business form to which such corporation has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interest in property of the corporation that has converted, as well as the debts, liabilities and duties of such corporation, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such corporation has converted for any purposes of the laws of the state of Rhode Island.

(i) No vote of stockholders of a corporation shall be necessary to authorize a conversion if no shares of the stock of such corporation shall have been issued prior to the adopting by the board of directors of the resolution approving the conversion.

History of Section.
(P.L. 2007, ch. 94, § 2; P.L. 2007, ch. 112, § 2; P.L. 2011, ch. 77, § 2; P.L. 2011, ch. 82, § 1.)



Chapter 7-1.2-1101 - Sale of assets in regular course of business and mortgage or pledge of assets.

§ 7-1.2-1101 Sale of assets in regular course of business and mortgage or pledge of assets.  The sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of a corporation in the usual and regular course of its business, and the mortgage or pledge of any or all property and assets of a corporation, whether or not in the usual and regular course of business, may be made upon terms and conditions and for any consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as is authorized by its board of directors; and in any case no authorization or consent of the shareholders is required.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1102 - Sale of assets other than in regular course of business.

§ 7-1.2-1102 Sale of assets other than in regular course of business.  A sale, lease, exchange, or other disposition of all, or substantially all, the property and assets, with or without the good will, of a corporation, if not in the usual and regular course of its business, may be made upon terms and conditions and for any consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as is authorized in the following manner:

(a) The board of directors' adoption of a resolution recommending the sale, lease, exchange, or other disposition, and directing the submission of the resolution to a vote at a meeting of shareholders, which may be either an annual or a special meeting.

(b) Written notice must be given to each shareholder, whether or not entitled to vote at the meeting, not less than twenty (20) days before the meeting, in the manner provided in this chapter for the giving of notice of meeting of shareholders. The notice must state whether the meeting is an annual or a special meeting, and that the purpose, or one of the purposes, is to consider the proposed sale, lease, exchange, or other disposition. A statement of the shareholder's right to dissent and a copy or summary of § 7-1.2-1202 must be included in or enclosed with the notice.

(c) At the meeting the shareholders may authorize the sale, lease, exchange, or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions of it and the consideration to be received by the corporation for it. The authorization requires the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote on the authorization, unless any class of shares is entitled to vote on it as a class, pursuant to the articles of incorporation, in which event approval of the resolution also requires the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class on the resolution.

(d) After the authorization by a vote of shareholders, the board of directors nevertheless, in its discretion, may abandon the sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any related contracts, without any further action or approval by shareholders.

(e) A transfer of all or substantially all of the property and assets of a corporation

(i) To one or more subsidiary corporations in which the transferor corporation owns shares possessing at least two-thirds (2/3) of the total combined voting power of all classes of shares entitled to vote at that time for election of directors, or

(ii) For cash, with or without an assumption of liabilities of the transferor corporation is governed by the provisions of § 7-1.2-1101 and not by this section. The sale, lease, exchange, or other disposition of all, or substantially all, the property and assets, with or without the good will, of one or more subsidiaries in which the parent corporation owns shares possessing two-thirds (2/3) or more of the total combined voting power of all classes of shares entitled at that time to vote for the election of directors is treated as a disposition of all, or substantially all, the property and assets of the parent corporation within the meaning of this section if the shares of the subsidiary or subsidiaries constitute all or substantially all the property and assets of the parent corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1201 - Right of shareholders to dissent.

§ 7-1.2-1201 Right of shareholders to dissent.  (a) Any shareholder of a corporation has the right to dissent from any of the following corporate actions:

(1) Any plan of merger to which the corporation is a party, provided articles of merger have been filed in connection with the transaction under § 7-1.2-1003, unless the corporation is the surviving corporation in a merger and the approval of its shareholders was not required by virtue of the provisions of either § 7-1.2-1002 or § 7-1.2-1004; or

(2) Any sale or exchange of all or substantially all of the property and assets of a corporation which requires the approval of the shareholders under § 7-1.2-1102.

(b) A shareholder may not dissent as to less than all of the shares registered in his or her name which are owned beneficially by him or her. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of the owner registered in the name of the nominee or fiduciary.

(c) Unless otherwise provided in the articles of incorporation of the issuing corporation, there is no right to dissent for the holders of the shares of any class or series which, on the date fixed to determine the shareholders entitled to receive notice of the proposed transaction (or a copy of the agreement of merger under § 7-1.2-1004), were:

(1) Registered on a national securities exchange or included as national market securities in the national association of securities dealers automated quotations system or any successor national market system; or

(2) Held of record by not less than two thousand (2,000) shareholders.

(d) A shareholder entitled to the right to dissent under this section may not challenge a completed corporate action for which the right to dissent is available unless such corporate action:

(1) Was not effectuated in accordance with the applicable provisions of this chapter or the corporation's articles of incorporation, bylaws or board of directors' resolution authorizing the corporate action; or

(2) Was procured as a result of fraud or material misrepresentation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1202 - Rights of dissenting shareholders.

§ 7-1.2-1202 Rights of dissenting shareholders.  (a) Any shareholder electing to exercise the right of dissent shall file with the corporation, prior to or at the meeting of shareholders at which the proposed corporate action is submitted to a vote, a written objection to the proposed corporate action. If the proposed corporate action is approved by the required vote and the shareholder has not voted in favor of it, the shareholder may, within ten (10) days after the date on which the vote was taken, or if a corporation is to be merged without a vote of its shareholders into another corporation, any of its shareholders may, within fifteen (15) days after the plan of the merger has been mailed to the shareholders, make written demand on the corporation, or, in the case of a merger, on the surviving or new corporation, domestic or foreign, for payment of the fair value of the shareholder's shares. If the proposed corporate action is effected, the corporation shall pay to the shareholder, upon surrender of the certificate or certificates representing the shares, the fair value of the shares as of the day prior to the date on which the vote was taken approving the proposed corporate action, excluding any appreciation or depreciation in anticipation of the corporate action. Any shareholder failing to make demand within the ten (10) day period or the fifteen (15) day period, as the case may be, is bound by the terms of the proposed corporate action. Any shareholder making the demand is thereafter only entitled to payment as provided in this section and is not entitled to vote or to exercise any other rights of a shareholder.

(b) No demand may be withdrawn unless the corporation consents to it. If, however, the demand is withdrawn upon consent, or if the proposed corporate action is abandoned or rescinded or the shareholders revoke the authority to effect the action, or if, in the case of a merger, on the date of the filing of the articles of merger the surviving corporation is the owner of all the outstanding shares of the other corporations, domestic and foreign, that are parties to the merger, or if no demand or petition for the determination of fair value by a court has been made or filed within the time provided in this section, or if a court of competent jurisdiction determines that the shareholder is not entitled to the relief provided by this section, then the right of the shareholder to be paid the fair value of his or her shares ceases and his status as a shareholder is restored, without prejudice to any corporate proceedings taken during the interim.

(c) Within ten (10) days after the corporate action is effected, the corporation, or, in the case of a merger, the surviving or new corporation, domestic or foreign, shall give written notice of the action to each dissenting shareholder who has made demand as provided in these provisions, and shall make a written offer to each dissenting shareholder to pay for the shares at a specified price deemed by the corporation to be the fair value of the shares. The notice and offer must be accompanied by a balance sheet of the corporation the shares of which the dissenting shareholder holds, as of the latest available date and not more than twelve (12) months prior to the making of the offer, and a profit and loss statement of the corporation for the twelve (12) month period ended on the date of the balance sheet.

(d) If within thirty (30) days after the date on which the corporate action was effected the fair value of the shares is agreed upon between any dissenting shareholder and the corporation, payment for the shares must be made within ninety (90) days after the date on which the corporate action was effected, upon surrender of the certificate or certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder ceases to have any interest in the shares.

(e) If within the period of thirty (30) days a dissenting shareholder and the corporation do not agree on the matter, then the corporation, within thirty (30) days after receipt of written request for the filing from any dissenting shareholder given within sixty (60) days after the date on which the corporate action was effected, shall, or at its election at any time within the period of sixty (60) days may, file a petition in any court of competent jurisdiction in the county in this state where the registered office of the corporation is located praying that the fair value of the shares is found and determined. If, in the case of a merger, the surviving or new corporation is a foreign corporation without a registered office in this state, the petition must be filed in the county where the registered office of the domestic corporation was last located. If the corporation fails to institute the proceeding as provided, any dissenting shareholder may do so in the name of the corporation. All dissenting shareholders, wherever they reside, must be made parties to the proceeding as an action against their shares quasi in rem. A copy of the petition must be served on each dissenting shareholder who is a resident of this state and served by registered or certified mail on each dissenting shareholder who is a nonresident. Service on nonresidents may also be made by publication as provided by law. The jurisdiction of the court is plenary and exclusive. All shareholders who are parties to the proceeding are entitled to judgment against the corporation for the amount of the fair value of their shares. The court may, if it so elects, appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the power and authority that is specified in the order of their appointment or an amendment of the order. The judgment is payable only upon and concurrently with the surrender to the corporation of the certificate or certificates representing the shares. Upon payment of the judgment, the dissenting shareholder ceases to have any interest in the shares.

(f) The judgment should include an allowance for interest at the rate of interest on judgments in civil actions from the date on which the vote was taken on the proposed corporate action to the date of payment.

(g) The court shall determine and assess the costs and expenses of any proceeding against the corporation, but all or any part of the costs and expenses may be apportioned and assessed as the court deems equitable against any or all of the dissenting shareholders who are parties to the proceeding to whom the corporation has made an offer to pay for the shares if the court finds that the action of the shareholders in failing to accept the offer was arbitrary or vexatious or not in good faith. The expenses include reasonable compensation for and reasonable expenses of the appraisers, but exclude the fees and expenses of counsel for and experts employed by any party; but if the fair value of the shares as determined materially exceeds the amount which the corporation offered to pay for the shares, or if no offer was made, the court in its discretion may award to any shareholder who is a party to the proceeding a sum that the court determines to be reasonable compensation to any expert or experts employed by the shareholder in the proceeding.

(h) Within twenty (20) days after demanding payment for his shares, each shareholder demanding payment shall submit the certificate or certificates representing his shares to the corporation for notation on the certificate that the demand has been made. His or her failure to do so may, at the option of the corporation, terminate his or her rights under this section unless a court of competent jurisdiction, for good and sufficient cause shown, directs otherwise. If shares represented by a certificate on which notation has been made are transferred, each new certificate issued for the shares must bear similar notation, together with the name of the original dissenting holder of the shares, and a transferee of the shares acquires by the transfer no rights in the corporation other than those which the original dissenting shareholder had after making demand for payment of the fair value of the shares.

(i) Shares acquired by a corporation pursuant to payment of the agreed value for the shares or to payment of the judgment entered for the shares, as provided in this section, may be held and disposed of by the corporation. However, in the case of a merger, they may be held and disposed of as the plan of merger otherwise provides.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1301 - Voluntary dissolution by incorporators.

§ 7-1.2-1301 Voluntary dissolution by incorporators.  (a) A corporation which has not commenced business and which has not issued any shares, may be voluntarily dissolved by its incorporators at any time in the following manner:

(1) Articles of dissolution are executed by a majority of the incorporators, and verified by them, and state:

(i) The name of the corporation.

(ii) The date of issuance of its certificate of incorporation.

(iii) That none of its shares have been issued.

(iv) That the corporation has not commenced business.

(v) That the amount, if any, actually paid in on subscriptions for its shares, less any part of the amount disbursed for necessary expenses, has been returned to those entitled to it.

(vi) That no debts of the corporation remain unpaid.

(vii) That a majority of the incorporators elect that the corporation be dissolved.

(2) The original articles of dissolution are delivered to the secretary of state. If the secretary of state finds that the articles of dissolution conform to law, the secretary of state shall, when all fees and franchise taxes have been paid:

(i) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(ii) File the original in his or her office.

(iii) Issue a certificate of dissolution.

(3) If the corporation is dissolved prior to the effective date stated on the articles of incorporation, no franchise taxes shall be due.

(b) The certificate of dissolution is delivered to the incorporators or their representative. Upon the issuance of the certificate of dissolution by the secretary of state, the existence of the corporation ceases.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2007, ch. 95, § 1; P.L. 2007, ch. 111, § 1.)



Chapter 7-1.2-1302 - Voluntary dissolution by consent of shareholders.

§ 7-1.2-1302 Voluntary dissolution by consent of shareholders.  (a) A corporation may be voluntarily dissolved by the written consent of all of its shareholders entitled to vote thereon.

(b) Upon the adoption of the resolution:

(1) The corporation shall immediately deliver notice of the adoption of such resolution to each known creditor of the corporation.

(2) The corporation shall proceed to collect its assets, sell or otherwise dispose of those of its properties that are not to be distributed in kind to its shareholders, pay, satisfy, and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the corporation distributes the remainder of its assets, either in cash or in kind, among its shareholders according to their respective rights and interests.

(3) The corporation, at any time during the liquidation of its business and affairs, may apply to a court of competent jurisdiction within the state and county in which the registered office or principal place of business of the corporation is situated, to have the liquidation continued under the supervision of the court as provided in this chapter.

(c) Upon the completion of the actions set forth in subsection 7-1.2-1302(b) above, the corporation shall execute and file articles of dissolution in accordance with the provisions of §§ 7-1.2-1308 and 7-1.2-1309.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2007, ch. 98, § 1; P.L. 2007, ch. 107, § 1.)



Chapter 7-1.2-1303 - Voluntary dissolution by act of corporation.

§ 7-1.2-1303 Voluntary dissolution by act of corporation.  A corporation may be dissolved by the act of the corporation, when authorized in the following manner:

(1) The board of directors adopts a resolution recommending that the corporation be dissolved, and directing that the question of the dissolution be submitted to a vote at a meeting of the shareholders, which may be either an annual or a special meeting.

(2) Written notice is given to each shareholder entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders, and, whether the meeting is an annual or special meeting, states that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the corporation.

(3) At the meeting a vote of shareholders entitled to vote at the meeting is taken on a resolution to dissolve the corporation. The resolution is adopted upon receiving the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote on the resolution, unless any class of shares is entitled to vote on the resolution as a class, in which event approval of the resolution also requires the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class and of the total shares entitled to vote on the resolution.

(4) The corporation shall immediately deliver notice of the adoption of such resolution by a vote of the shareholders to each known creditor of the corporation.

(5) The corporation shall proceed to collect its assets, sell or otherwise dispose of those of its properties that are not to be distributed in kind to its shareholders, pay, satisfy, and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the corporation distributes the remainder of its assets, either in cash or in kind, among its shareholders according to their respective rights and interests.

(6) The corporation, at any time during the liquidation of its business and affairs, may apply to a court of competent jurisdiction within the state and county in which the registered office or principal place of business of the corporation is situated, to have the liquidation continued under the supervision of the court as provided in this chapter.

(7) Upon the completion of actions set forth in subsections 7-1.2-1303(1)  (6) above, the corporation shall execute and file articles of dissolution in accordance with the provisions of §§ 7-1.2-1308 and 7-1.2-1309.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2007, ch. 98, § 1; P.L. 2007, ch. 107, § 1.)



Chapter 7-1.2-1304 - Revocation of voluntary dissolution proceedings by consent of shareholders.

§ 7-1.2-1304 Revocation of voluntary dissolution proceedings by consent of shareholders.  (a) By the written consent of all of its shareholders entitled to vote thereon, a corporation may, within one hundred twenty (120) days of its effective date of the articles of dissolution, revoke voluntary dissolution proceedings previously taken, in the following manner:

(b) Upon the execution of the written consent, a statement of revocation of voluntary dissolution proceedings is executed by the corporation by its authorized representative. The statement proclaims:

(1) The name of the corporation.

(2) The names and respective addresses of its officers.

(3) The names and respective addresses of its directors.

(4) A copy of the written consent signed by all shareholders of the corporation revoking the voluntary dissolution proceedings.

(5) That the written consent has been signed by all shareholders entitled to vote thereon of the corporation or signed in their names by their authorized attorneys.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1305 - Revocation of voluntary dissolution proceedings by act of corporation.

§ 7-1.2-1305 Revocation of voluntary dissolution proceedings by act of corporation.  By the act of the corporation, a corporation may, at any time within one hundred twenty (120) days of its effective date of the articles of dissolution, revoke voluntary dissolution proceedings previously taken, in the following manner:

(a) The board of directors adopts a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a special meeting of shareholders.

(b) Written notice, stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, is given to each shareholder entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of special meetings of shareholders.

(c) At the meeting, a vote of the shareholders entitled to vote at the meeting is taken on a resolution to revoke the voluntary dissolution proceedings, which requires for its adoption the affirmative vote of the holders of a majority of the shares entitled to vote on the resolution.

(d) Upon the adoption of the resolution, a statement of revocation of voluntary dissolution proceedings is executed by the corporation by its authorized representative. The statement proclaims:

(1) The name of the corporation.

(2) The names and respective addresses of its officers.

(3) The names and respective addresses of its directors.

(4) A copy of the resolution adopted by the shareholders revoking the voluntary dissolution proceedings.

(5) The number of shares outstanding.

(6) The number of shares voted for and against the resolution, respectively.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1306 - Filing of statement of revocation of voluntary dissolution proceedings.

§ 7-1.2-1306 Filing of statement of revocation of voluntary dissolution proceedings.  The statement of revocation of voluntary dissolution proceedings, whether by consent of shareholders or by act of the corporation, is delivered to the secretary of state. If the secretary of state finds that the statement conforms to law, the secretary of state shall, when all fees and franchise taxes have been paid:

(a) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(b) File the original in his office.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1307 - Effect of statement of revocation of voluntary dissolution proceedings.

§ 7-1.2-1307 Effect of statement of revocation of voluntary dissolution proceedings.  (a) Upon the filing by the secretary of state of a statement of revocation of voluntary dissolution proceedings, whether by consent of its shareholders or by act of the corporation, the revocation of the voluntary dissolution proceedings becomes effective and the corporation may again carry on its business.

(b) Revocation of dissolution is effective upon the effective date of the statement of revocation of voluntary dissolution.

(c) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred, except as subsequently provided.

(d) If, as permitted by the provisions of this title, another corporation, whether business or nonprofit, limited partnership, limited liability partnership or limited liability company, domestic or foreign, qualified to transact business in this state, bears or has filed a fictitious business name statement with respect to or reserved or registered a name which is not distinguishable upon the records of the secretary of state from the name of a corporation with respect to which the certificate of voluntary dissolution is proposed to be withdrawn, then the secretary of state shall condition effectiveness of the statement of revocation of voluntary dissolution upon the amendment by the corporation of its articles of incorporation or otherwise complying with the provisions of this chapter with respect to the use of a name available to it under the laws of this state so as to designate a name which is distinguishable upon the records of the secretary of state from its former name.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1308 - Articles of dissolution.

§ 7-1.2-1308 Articles of dissolution.  The corporation shall execute articles of dissolution by its authorized officer. The statement proclaims:

(a) The name of the corporation.

(b) That all debts, obligations, and liabilities of the corporation have been paid and discharged or that adequate provision has been made for the payment.

(c) That all the remaining property and assets of the corporation have been distributed among its shareholders in accordance with their respective rights and interests.

(d) That there are not suits pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1309 - Filing of articles of dissolution.

§ 7-1.2-1309 Filing of articles of dissolution.  (a) The articles of dissolution are delivered to the secretary of state. If the secretary of state finds that the articles of dissolution conform to law, the secretary of state shall, when all fees and franchise taxes have been paid:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in his or her office.

(3) Issue a certificate of dissolution.

(b) The certificate of dissolution is delivered to the representative of the dissolved corporation. Upon the issuance of the certificate of dissolution the existence of the corporation ceases, except for the purpose of suits, other proceedings, and appropriate corporate action by shareholders, directors, and officers as provided in this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1310 - Revocation of articles of incorporation.

§ 7-1.2-1310 Revocation of articles of incorporation.  (a) The articles of incorporation of a corporation may be revoked by the secretary of state upon the conditions prescribed in this section when it is established that:

(1) The corporation procured its articles of incorporation through fraud; or

(2) The corporation has continued to exceed or abuse the authority conferred upon it by law; or

(3) The corporation has failed to file its annual report within the time required by this chapter, or has failed to pay any fees, when they have become due and payable; or

(4) The corporation has failed for thirty (30) days to appoint and maintain a registered agent in this state as required by this chapter; or

(5) The corporation has failed, after change of its registered office or registered agent, to file in the office of the secretary of state a statement of the change as required by this chapter; or

(6) The corporation has failed to file in the office of the secretary of state any amendment to its articles of incorporation or any articles of merger within the time prescribed by this chapter; or

(7) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the corporation pursuant to this chapter.

(b) No articles of incorporation of a corporation may be revoked by the secretary of state unless:

(1) The secretary of state gives the corporation not less than sixty (60) days notice thereof by regular mail addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation notice is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state gives notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice is required; or

(ii) In the case of a domestic corporation which has not yet filed an annual report, then to any one of the incorporators listed on the articles of incorporation, and no further notice is required; and

(2) The corporation fails prior to revocation to file the annual report or pay the fees, or file the required statement of change of registered agent or registered office, or file the articles of amendment or articles of merger, or correct the misrepresentation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1311 - Issuance of certificates of revocation.

§ 7-1.2-1311 Issuance of certificates of revocation.  (a) Upon revoking any certificate of incorporation, the secretary of state shall:

(1) Issue a certificate of revocation;

(2) File the certificate in his or her office; and

(3) Send to the corporation by regular mail a copy of the certificate of revocation, addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation certificate is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice is required; or

(ii) In the case of a domestic corporation which has not yet filed an annual report, then to any one of the incorporators listed on the articles of incorporation, and no further notice is required.

(b) Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this state ceases.

(c) Notwithstanding anything to the contrary, the issuance of a certificate of revocation of a corporation does not terminate the authority of its registered agent.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1312 - Withdrawal of certificate of revocation.

§ 7-1.2-1312 Withdrawal of certificate of revocation.  (a) Within ten (10) years after issuing a certificate of revocation as provided in § 7-1.2-1311, the secretary of state may withdraw the certificate of revocation and retroactively reinstate the corporation in good standing as if its articles of incorporation had not been revoked, except as subsequently provided:

(1) Upon the filing by the corporation of the documents it had previously failed to file as set forth in subdivisions (3)  (6) of § 7-1.2-1310(a); and

(2) Upon the payment by the corporation of a penalty for each year or part of a year that has elapsed since the issuance of the certificate of revocation.

(3) Upon the filing by the corporation of a certificate of good standing from the Rhode Island division of taxation.

(b) If, as permitted by the provisions of this title, another corporation, whether business or nonprofit, limited partnership, limited liability partnership or limited liability company, or domestic or foreign, qualified to transact business in this state, bears or has filed a fictitious business name statement with respect to or reserved or registered a name which is not distinguishable upon the records of the secretary of state from the name of a corporation with respect to which the certificate of revocation is proposed to be withdrawn, then the secretary of state shall condition the withdrawal of the certificate of revocation upon the reinstated corporation's amending its articles of incorporation or otherwise complying with the provisions of this chapter with respect to the use of a name available to it under the laws of this state so as to designate a name which is distinguishable upon the records of the secretary of state from its former name.

(c) Upon the withdrawal of the certificate of revocation and reinstatement of the corporation in good standing as provided in subsection (a) of this section, title to any real estate, or any interest in real estate, held by the corporation at the time of the issuance of the certificate of revocation and not conveyed subsequent to the revocation of its articles of incorporation is deemed to be revested in the corporation without further act or deed.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2006, ch. 163, § 1; P.L. 2006, ch. 188, § 1.)



Chapter 7-1.2-1313 - Appeal from revocation of articles of incorporation.

§ 7-1.2-1313 Appeal from revocation of articles of incorporation.  Any corporation aggrieved by the action of the secretary of state in revoking its articles of incorporation may appeal the action in the manner provided in § 7-1.2-1601.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1314 - Jurisdiction of court to liquidate assets and business of corporation.

§ 7-1.2-1314 Jurisdiction of court to liquidate assets and business of corporation.  (a) The superior court has full power to liquidate the assets and business of a corporation:

(1) In an action by a shareholder when it is established that, whether or not the corporate business has been or could be operated at a profit, dissolution would be beneficial to the shareholders because:

(i) The directors or those other individuals that may be responsible for management pursuant to § 7-1.2-1701(a) are deadlocked in the management of the corporate affairs and the shareholders are unable to break the deadlock; or

(ii) The acts of the directors or those in control of the corporation are illegal, oppressive, or fraudulent; or

(iii) The shareholders are deadlocked in voting power, and have failed, for a period which includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors; or

(iv) The corporate assets are being misapplied or are in danger of being wasted or lost; or

(v) Two (2) or more factions of shareholders are divided and there is such internal dissension that serious harm to the business and affairs of the corporation is threatened; or

(vi) The holders of one-half (1/2) or more of all the outstanding shares of the corporation have voted to dissolve the corporation;

(2) In an action by a creditor:

(A) When it is established that the corporation is insolvent; or

(B) When it is established that the corporate assets are being misapplied or are in danger of being wasted or lost.

(ii) If it is established that the claim of a creditor has been reduced to judgment and an execution on the judgment returned unsatisfied or that a corporation has admitted, in writing, that the claim of a creditor is due and owing, the establishment of the facts are prima facie evidence of insolvency.

(iii) Every petition filed by a creditor for the liquidation of the assets and business of a corporation must contain a statement as to whether the creditor is or is not an officer, director, or shareholder of the corporation. Every petition for the liquidation of the assets and business of a corporation filed by an officer, director, or shareholder of a corporation or by a creditor who is an officer, director or shareholder, must contain, to the best of petitioner's knowledge, information, and belief, the names and addresses of all known creditors of any class of the corporation.

(3) When an action has been filed by the attorney general to dissolve a corporation and it is established that liquidation of its business and affairs should precede the entry of a decree of dissolution.

(b) Proceedings under subdivisions (a)(1) or (a)(2) should be brought in the county in which the registered or principal office of the corporation is situated.

(c) It is not necessary to make shareholders parties to any action or proceeding unless relief is sought against them personally.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1315 - Avoidance of dissolution by share buyout.

§ 7-1.2-1315 Avoidance of dissolution by share buyout.  Whenever a petition for dissolution of a corporation is filed by one or more shareholders (subsequently in this section referred to as the "petitioner") pursuant to either § 7-1.2-1314 or a right to compel dissolution which is authorized under § 7-1.2-1701 or is otherwise valid, one or more of its other shareholders may avoid the dissolution by filing with the court prior to the commencement of the hearing, or, in the discretion of the court, at any time prior to a sale or other disposition of the assets of the corporation, an election to purchase the shares owned by the petitioner at a price equal to their fair value. If the shares are to be purchased by other shareholders, notice must be sent to all shareholders of the corporation other than the petitioner, giving them an opportunity to join in the election to purchase the shares. If the parties are unable to reach an agreement as to the fair value of the shares, the court shall, upon the giving of a bond or other security sufficient to assure to the petitioner payment of the value of the shares, stay the proceeding and determine the value of the shares, in accordance with the procedure set forth in § 7-1.2-1202, as of the close of business on the day on which the petition for dissolution was filed. Upon determining the fair value of the shares, the court shall state in its order directing that the shares be purchased, the purchase price and the time within which the payment is to be made, and may decree any other terms and conditions of sale that it determines to be appropriate, including payment of the purchase price in installments extending over a period of time, and, if the shares are to be purchased by shareholders, the allocation of shares among shareholders electing to purchase them, which, so far as practicable, are to be proportional to the number of shares previously owned. The petitioner is entitled to interest, at the rate on judgments in civil actions, on the purchase price of the shares from the date of the filing of the election to purchase the shares, and all other rights of the petitioner as owner of the shares terminate on that date. The costs of the proceeding, which include reasonable compensation and expenses of appraisers but not fees and expenses of counsel or of experts retained by a party, will be allocated between or among the parties as the court determines. Upon full payment of the purchase price, under the terms and conditions specified by the court, or at any other time that is ordered by the court, the petitioner shall transfer the shares to the purchaser.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1316 - Procedure in liquidation of corporation by court.

§ 7-1.2-1316 Procedure in liquidation of corporation by court.  (a) In proceedings to liquidate the assets and business of a corporation the court has general equity jurisdiction and power to issue any orders, injunctions, and decrees that justice and equity require, to appoint a receiver or receivers pendente lite, with any powers and duties that the court, from time to time, directs, and to take any other proceedings that are requisite to preserve the corporate assets wherever situated, and carry on the business of the corporation until a full hearing can be had.

(b) After a hearing had upon any notice that the court directs to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to take charge of any of the corporation's estate and effects of which he or she has been appointed receiver and to collect the assets of the corporation, including all amounts owing to the corporation whether by shareholders on account of any unpaid portion of the consideration for the issuance of shares or otherwise.

(c) The hearing date for the appointment of a permanent receiver is not to be more than twenty-one (21) days after commencement of the action, unless the hearing date is extended by the court for good cause shown.

(d) The liquidating receiver or receivers has authority subject to court order, to sue and defend in all courts in his or her own name as receiver of the corporation, or in its name, to intervene in any action or proceeding relating to its assets or business, to compromise any dispute or controversy, to preserve the assets of the corporation, to carry on its business, to sell, convey, and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale, to redeem any mortgages, security interests, pledges, or liens of or upon any of its assets, and generally to do all other acts which might be done by the corporation or that is necessary for the administration of his or her trust according to the course of equity. The assets of the corporation or the proceeds resulting from a sale, conveyance, or other disposition of the assets will be applied to the expenses of the liquidation and to the payment of the liabilities and obligations of the corporation, and any remaining assets or proceeds will distributed under the direction of the court among its shareholders according to their respective rights and interests. The order appointing the receiver or receivers sets forth their powers and duties. The powers and duties may be increased or diminished at any time during the proceeding.

(e) The court has power to allow from time to time as expenses of the liquidation compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment of the compensation out of the assets of the corporation or the proceeds of any sale or disposition of the assets.

(f) The court appointing the receiver has exclusive jurisdiction of the corporation and its property, wherever situated, and of all questions arising in the proceedings concerning the property.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1317 - Bond of receivers.

§ 7-1.2-1317 Bond of receivers.  A receiver shall in all cases give any bond that the court directs with any sureties that the court requires.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1318 - Filing of claims in liquidation proceedings.

§ 7-1.2-1318 Filing of claims in liquidation proceedings.  In proceedings to liquidate the assets and business of a corporation, the court may require all creditors of the corporation to file with the receiver, in any form that the court prescribes, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which is not to be less than four (4) months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that is to be given to creditors and claimants of the fixed date. Prior to the fixed date, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the fixed date may be barred, by court order, from participating in the distribution of the assets of the corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1319 - Discontinuance of liquidation proceedings.

§ 7-1.2-1319 Discontinuance of liquidation proceedings.  The liquidation of the assets and business of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In that event the court dismisses the proceedings, it shall direct the receiver to redeliver to the corporation all its remaining property and assets, and shall order any notice to creditors that the court deems proper under the circumstances.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1320 - Decree of involuntary dissolution.

§ 7-1.2-1320 Decree of involuntary dissolution.  In proceedings to liquidate the assets and business of a corporation, when the costs and expenses of the proceedings and all debts, obligations, and liabilities of the corporation have been paid and discharged and all of its remaining property and assets distributed to its shareholders, or in case its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, and obligations, all the property and assets have been applied as far as they will go to their payment, the court shall enter a decree dissolving the corporation, at which time the existence of the corporation ceases.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1321 - Filing of decree of dissolution.

§ 7-1.2-1321 Filing of decree of dissolution.  In case the court enters a decree dissolving a corporation, it is the duty of the clerk of the court to file a certified copy of the decree with the secretary of state. There is no fee charged by the secretary of state for that filing.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1322 - Deposit with state treasury of amount due certain shareholders.

§ 7-1.2-1322 Deposit with state treasury of amount due certain shareholders.  Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to a creditor or shareholder who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive the distributive portion, will be reduced to cash and deposited with the general treasury and paid over to the creditor or shareholder or to his legal representative upon satisfactory proof to the general treasury of his right to the payment.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1323 - Jurisdiction of court to appoint a receiver.

§ 7-1.2-1323 Jurisdiction of court to appoint a receiver.  Upon the establishment of any of the grounds for liquidation of the assets and business of

(1) A domestic corporation or

(2) A foreign corporation, to the extent the foreign corporation has assets within the state, stated in § 7-1.2-1314, and upon the establishment that the liquidation would not be appropriate, the superior court has full power to appoint a receiver, with any powers and duties that the court, from time to time, directs, and to take any other proceedings that the court deems advisable under the circumstances. The provisions of §§ 7-1.2-1314  7-1.2-1322, insofar as they are consistent with the nature of the proceeding, apply to the proceeding, and in the proceeding the court has the full powers of a court of equity to make or enter any orders, injunctions, and decrees and grant any other relief in the proceeding that justice and equity require.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1324 - Survival of remedy after dissolution.

§ 7-1.2-1324 Survival of remedy after dissolution.  The dissolution of a corporation either:

(a) By the issuance of a certificate of dissolution by the secretary of state; or

(b) By a decree of court when the court has not liquidated the assets and business of the corporation as provided in this chapter; or

(c) By expiration of its period of duration; does not take away or impair any remedy available to or against the corporation, its directors, officers, or shareholders, for any right or claim existing, or any liability incurred, prior to the dissolution if action or other proceeding on the right, claim, or liability is commenced within two (2) years after the date of the dissolution. Any action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors, and officers have power to take any corporate or other action that is appropriate to protect the remedy, right, or claim. If the corporation was dissolved by the expiration of its period of duration, the corporation may amend its articles of incorporation at any time during the period of two (2) years so as to extend its period of duration.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1325 - Continuation of certain corporate powers.

§ 7-1.2-1325 Continuation of certain corporate powers.  Any corporation dissolved in any manner under this chapter or any corporation whose existence is terminated under § 44-12-8 or any corporation whose articles of incorporation are revoked by the secretary of state under § 7-1.2-1310 nevertheless continues for five (5) years after the date of the dissolution, termination, or revocation for the purpose of enabling it to settle and close its affairs, to dispose of and convey its property, to discharge its liabilities, and to distribute its assets, but not for the purpose of continuing the business for which it was organized. The shareholders, directors, and officers have power to take any corporate or other action that is appropriate to carry out the purposes of this section.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1401 - Admission of foreign corporation and other entities.

§ 7-1.2-1401 Admission of foreign corporation and other entities.  (a) No foreign corporation has the right to transact business in this state until it has procured a certificate of authority to do so from the secretary of state. No foreign corporation is entitled to procure a certificate of authority under this chapter to transact any business in this state which a corporation organized under this chapter is not permitted to transact. A foreign corporation may not be denied a certificate of authority because the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state, and nothing contained in this chapter authorizes this state to regulate the organization or the internal affairs of the corporation.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign corporation is not considered to be transacting business in this state, for the purposes of this chapter, because of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement of the suit or the settlement of claims or disputes.

(2) Holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities.

(5) Effecting sales through independent contractors.

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance outside of this state before becoming binding contracts.

(7) Creating, as borrower or lender, or acquiring indebtedness or mortgages or other security interests in real or personal property.

(8) Securing or collecting debts or enforcing any rights in property securing the debts.

(9) Transacting any business in interstate commerce.

(10) Conducting an isolated transaction completed within a period of thirty (30) days and not in the course of a number of repeated transactions of like nature.

(11) Acting as a general partner of a limited partnership which has filed a certificate of limited partnership as provided in § 7-13-8 or has registered with the secretary of state as provided in § 7-13-49.

(12) Acting as a member of a limited liability company which has registered with the secretary of state as provided in § 7-16-49.

(c) Any "other entity", as defined in § 7-16-5.1(a), Massachusetts trust or business trust established by law of any other state, desiring to do business in this state, is deemed to be a foreign corporation and is required to register under, and comply with the provisions of, this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1402 - Powers of foreign corporation.

§ 7-1.2-1402 Powers of foreign corporation.  A foreign corporation which has received a certificate of authority under this chapter, until a certificate of revocation or of withdrawal has been issued as provided in this chapter, enjoys the same, but no greater, rights and privileges as a domestic corporation organized for the purposes stated in the application pursuant to which the certificate of authority is issued; and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or subsequently imposed upon a domestic corporation of like character.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1403 - Corporate name of foreign corporation.

§ 7-1.2-1403 Corporate name of foreign corporation.  The secretary of state shall not issue a certificate of authority or amended certificate of authority to a foreign corporation unless the corporate name of the corporation:

(a) Contains the word "corporation," "company," "incorporated," or "limited," or contains an abbreviation of one of these words, or the corporation, for use in this state, adds at the end of its name one of the words or an abbreviation of the word.

(b) Does not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles or certificate of incorporation or that it is authorized or empowered to conduct the business of any types prohibited by § 7-1.2-301.

(c) Is distinguishable upon the records of the secretary of state from the name of any entity on file with the secretary of state or a name the exclusive right to which is, at the time, filed, reserved or registered in the manner provided in this title, subject to the following:

(1) This provision does not apply if the foreign corporation applying for a certificate of authority files with the secretary of state any one of the following:

(i) A fictitious business name statement pursuant to § 7-1.2-402; or

(ii) A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the foreign corporation to the use of the name in this state; and

(2) The name may be the same as the name of a corporation or other association, the articles of incorporation or organization of which has been revoked by the secretary of state and the revocation has not been withdrawn within one year from the date of the revocation.

(3) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(4) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2011, ch. 54, § 1; P.L. 2011, ch. 60, § 1.)



Chapter 7-1.2-1404 - Change of name by foreign corporation.

§ 7-1.2-1404 Change of name by foreign corporation.  Whenever a foreign corporation which is authorized to transact business in this state changes its name to one that does not satisfy the requirements of § 7-1.2-1403, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of § 7-1.2-1403 and obtains an amended certificate of authority under § 7-1.2-1411.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1405 - Application for certificate of authority.

§ 7-1.2-1405 Application for certificate of authority.  In order to procure a certificate of authority to transact business in this state, a foreign corporation must make application for the certificate of authority to the secretary of state, which application includes:

(a) The name of the corporation and the state or country under the laws of which it is incorporated.

(b) The name which the corporation elects to use in this state in accordance with § 7-1.2-1403.

(c) The date of incorporation and the period of duration of the corporation.

(d) The street address of the principal office of the corporation.

(e) The name and address of its proposed registered agent in this state.

(f) The purpose or purposes of the corporation which it proposes to pursue in the transaction of business in this state.

(g) The names and respective addresses of the directors of the corporation if the state or country under the laws of which it was incorporated requires that it have directors and if it does and need not, then the names and respective addresses of its principal officers.

(h) A statement of the aggregate number of shares which the corporation has authority to issue, itemized by classes, par value of shares, shares without par value, and series, if any, within a class.

(i) An estimate, expressed as a percentage, of the proportion that the estimated value of the property of the corporation to be located within this state during the following year bears to the value of all property of the corporation to be owned during the following year, wherever located, and an estimate, expressed as a percentage, of the proportion that the gross amount of business to be transacted by the corporation at or from places of business in this state during the following year bears to the gross amount which will be transacted by the corporation during the following year.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2011, ch. 53, § 1; P.L. 2011, ch. 64, § 1.)



Chapter 7-1.2-1406 - Filing of application for certificate of authority.

§ 7-1.2-1406 Filing of application for certificate of authority.  (a) A foreign corporation must deliver the application for a certificate of authority to the secretary of state, together with a certificate of good standing issued by the proper officer of the state or country under the laws of which it is incorporated.

(b) If the secretary of state finds that the application conforms to law, the secretary of state shall, when all fees have been paid:

(1) Endorse on the original of the application the word "Filed," and the month, day, and year of the filing.

(2) File in his or her office the original of the application and a certificate of good standing issued by the proper officer of the state or country under the laws of which it is incorporated.

(3) Issue a certificate of authority to transact business in this state.

(c) The secretary of state shall deliver the certificate of authority to the corporation or its representative.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1407 - Effect of certificate of authority.

§ 7-1.2-1407 Effect of certificate of authority.  Upon the issuance of a certificate of authority by the secretary of state, the corporation is authorized to transact business in this state for the purposes stated in its application, subject, however, to the right of this state to suspend or to revoke the authority as provided in this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1408 - Registered office and registered agent of foreign corporation.

§ 7-1.2-1408 Registered office and registered agent of foreign corporation.  (a) Each foreign corporation authorized to transact business in this state must have and continuously maintain in this state a registered agent, who is either:

(1) An individual resident in this state; or

(2) A corporation, limited partnership, limited liability partnership, limited liability company, and in each case either domestic or one authorized to transact business in this state.

(b) Foreign corporations who are the holders of mortgages on real estate located within this state which do not maintain the loan documentation and records within the state shall authorize the registered agent to accept mortgage discharge payment and to issue a discharge of the mortgages upon the payment.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1409 - Change of registered office or registered agent of foreign corporation.

§ 7-1.2-1409 Change of registered office or registered agent of foreign corporation.  (a) A foreign corporation authorized to transact business in this state may change its registered office or change its registered agent, or both, upon filing in the office of the secretary of state a statement stating:

(1) The name of the corporation.

(2) The address of its then registered office.

(3) If the address of its registered office is changed, the address to which the registered office is to be changed.

(4) The name of its then registered agent.

(5) If its registered agent is changed, the name of its successor registered agent.

(6) The address of its registered office and the address of the business office of its registered agent, as changed.

(b) The statement must be executed by an authorized representative of the corporation and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of this chapter, the secretary of state shall file the statement in his or her office, and upon the filing, the change of address of the registered office, or the appointment of a new registered agent, or both, becomes effective.

(c) Any registered agent of a foreign corporation may resign as the agent upon filing a written notice of resignation with the secretary of state, who shall immediately mail a copy of the notice to the corporation at its principal office in the state or country under the laws of which it is incorporated. The appointment of the agent terminates upon the expiration of thirty (30) days after receipt of the notice by the secretary of state.

(d) If a registered agent changes his or her or its business address to another place within the state, he or she or it may change the address and the address of the registered office of any corporations of which he or she or it is registered agent by filing a statement as required above except that it must be signed only by the registered agent, need not be responsive to subdivision (a)(5), and must recite that a copy of the statement has been mailed to each corporation.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1410 - Service of process on foreign corporation.

§ 7-1.2-1410 Service of process on foreign corporation.  (a) The registered agent appointed by a foreign corporation authorized to transact business in this state is an agent of the corporation upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a foreign corporation authorized to transact business in this state fails to appoint or maintain a registered agent in this state, or whenever any registered agent cannot with reasonable diligence be found at the registered office, or whenever the certificate of authority of a foreign corporation is suspended or revoked, the secretary of state is an agent of the corporation upon whom any process, notice, or demand may be served. Service on the secretary of state of any process, notice, or demand must be made by delivering to and leaving with him or her, or with any clerk having charge of the corporation department of his or her office, duplicate copies of the process, notice, or demand. In the event any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately forward one of the copies by registered mail, addressed to the corporation at its principal office if known to him or her, in the state or country under the laws of which it is incorporated. Any service had in this manner on the secretary of state is returnable in not less than thirty (30) days.

(c) Every foreign corporation as a condition precedent to carrying on business in this state must, and by so carrying on business in this state does, consent that any process, including the process of garnishment, may be served upon the secretary of state in the manner provided by this section, except that notice of the service must be given by the plaintiff or his or her attorney in the manner as the court in which the action is commenced or pending orders as affording the corporation reasonable opportunity to defend the action or to learn of the garnishment. Notwithstanding the preceding requirements, however, once service has been made on the secretary of state as provided, the court has the authority in the event of failure to comply with the requirement of notice to the foreign corporation to order notice that is sufficient to apprise it of the pendency of the action against it, and additionally, may extend the time for answering by the foreign corporation.

(d) The secretary of state shall keep a record of all processes, notices, and demands served upon him or her under this section, and record in the record the time of the service and his or her action on it.

(e) Nothing contained in these provisions limits or affects the right to serve any process, notice, or demand, required or permitted by law to be served upon a corporation in any manner now or subsequently permitted by law.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1411 - Amended certificate of authority.

§ 7-1.2-1411 Amended certificate of authority.  (a) A foreign corporation authorized to transact business in this state shall make application for and procure an amended certificate of authority if it changes its corporate name, increases its number of authorized shares, or desires to pursue in this state other or additional purposes than those stated in its prior application for a certificate of authority.

(b) The requirements in respect to the form and contents of the application, the manner of its execution, the filing of the application with the secretary of state, the issuance of an amended certificate of authority, and the effect of it, is the same as in the case of an original application for a certificate of authority.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1411.1 - Foreign application for transfer of authority.

§ 7-1.2-1411.1 Foreign application for transfer of authority.  (a) A duly authorized foreign corporation in the state of Rhode Island that converts into any form of foreign other entity subject to the provisions of title 7 and the resulting entity is required to file for authority to transact business in this state may apply for a transfer of authority in the office of the secretary of state by filing:

(1) An application for transfer of authority that has been executed and filed in accordance with the provisions of § 7-1.2-105; and

(2) An application for authority to transact business in the state of Rhode Island for the resulting entity type; and

(3) A certificate of legal existence or good standing issued by the proper officer of the state or country under the laws of which the resulting entity has been formed.

(b) The application for transfer of authority shall state:

(1) The name of the corporation;

(2) The type of other entity into which it has been converted; and

(3) The jurisdiction whose laws govern its internal affairs.

(c) Upon the effective time and date of the application for transfer of authority, the authority of the corporation authorized to transact business under this chapter shall be transferred without interruption to the other entity which shall thereafter hold such authority subject to the provisions of the laws of the state of Rhode Island applicable to that type of resulting entity.

History of Section.
(P.L. 2012, ch. 71, § 1; P.L. 2012, ch. 79, § 1.)



Chapter 7-1.2-1412 - Withdrawal of foreign corporation.

§ 7-1.2-1412 Withdrawal of foreign corporation.  (a) A foreign corporation authorized to transact business in this state may withdraw from this state upon procuring from the secretary of state a certificate of withdrawal. To procure a certificate of withdrawal, the foreign corporation must deliver to the secretary of state an application for withdrawal, stating:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) That the corporation is not transacting business in this state.

(3) That the corporation surrenders its authority to transact business in this state.

(4) That the corporation revokes the authority of its registered agent in this state to accept service of process and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this state during the time the corporation was authorized to transact business in this state may subsequently be made on the corporation by service on the secretary of state.

(5) The post office address to which the secretary of state may mail a copy of any process against the corporation that is served on the secretary of state.

(b) If the corporation is in the hands of a receiver or trustee, the application for withdrawal must be executed on behalf of the corporation by the receiver or trustee.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1413 - Filing of application for withdrawal.

§ 7-1.2-1413 Filing of application for withdrawal.  (a) An original application for withdrawal must be delivered to the secretary of state. If the secretary of state finds that the application conforms to the provisions of this chapter, the secretary of state shall, when all fees and taxes have been paid:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in his or her office.

(3) Issue a certificate of withdrawal.

(b) The secretary of state shall deliver the certificate of withdrawal to the corporation or its representative. Upon the issuance of the certificate of withdrawal, the authority of the corporation to transact business in this state ceases.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1414 - Revocation of certificate of authority.

§ 7-1.2-1414 Revocation of certificate of authority.  (a) The certificate of authority of a foreign corporation to transact business in this state may be revoked by the secretary of state under the conditions prescribed in this section when:

(1) The corporation fails to file its annual report within the time required by this chapter, or fails to pay any fees, when they become due and payable; or

(2) The corporation fails to appoint and maintain a registered agent in this state as required by this chapter; or

(3) The corporation fails, after changing its registered office or registered agent, to file in the office of the secretary of state a statement of the change as required by this chapter; or

(4) The corporation fails to file in the office of the secretary of state any amendment to its articles of incorporation or any articles of merger within the time prescribed by this chapter; or

(5) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the corporation pursuant to this chapter.

(b) No certificate of authority of a foreign corporation may be revoked by the secretary of state unless the secretary of state has given the corporation not less than sixty (60) days notice thereof by regular mail addressed to the registered agent of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation notice is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(1) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice is required; or

(2) In the case of a foreign corporation which has not yet filed an annual report, then to the corporation at its principal office shown in its application for certificate of authority, and no further notice is required.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1415 - Issuance of certificate of revocation.

§ 7-1.2-1415 Issuance of certificate of revocation.  (a) Upon revoking any certificate of authority, the secretary of state shall:

(1) Issue a certificate of revocation.

(2) File the certificate in his or her office.

(3) Send to the corporation by regular mail the certificate of revocation, addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered agent of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation certificate is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice is required; or

(ii) In the case of a foreign corporation that has not yet filed an annual report then to the corporation at its principal office shown in its application for certificate of authority, and no further notice is required.

(b) Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this state ceases.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1416 - Withdrawal of certificate of revocation.

§ 7-1.2-1416 Withdrawal of certificate of revocation.  (a) Within ten (10) years after issuing a certificate of revocation as provided in § 7-1.2-1415, the secretary of state may withdraw the certificate of revocation and retroactively reinstate the corporation in good standing as if its certificate of incorporation had not been revoked, except as subsequently provided:

(1) Upon the filing by the corporation of the documents it had previously failed to file as set forth in subdivisions (a)(1)  (a)(4) of § 7-1-2-1414.

(2) Upon the payment by the corporation of a penalty for each year or part of a year that has elapsed since the issuance of the certificate of revocation; and

(3) Upon the filing by the corporation of a certificate of good standing from the Rhode Island division of taxation.

(b) If, as permitted by the provisions of this title, another corporation, whether business or nonprofit limited partnership, limited liability partnership or limited liability company, or domestic or foreign, qualified to transact business in this state, bears or has filed a fictitious business name statement with respect to or reserved or registered a name which is not distinguishable upon the records of the secretary of state from the name of a corporation with respect to which the certificate of revocation is proposed to be withdrawn, then the secretary of state shall condition the withdrawal of the certificate of revocation upon the reinstated corporation's amending its articles of incorporation or otherwise complying with the provisions of this chapter with respect to the use of a name available to it under the laws of this state so as to designate a name which is distinguishable upon the records of the secretary of state from its former name.

(c) Upon the withdrawal of the certificate of revocation and reinstatement of the corporation in good standing as provided in subsection (a), title to any real estate, or any interest in real estate, held by the corporation at the time of the issuance of the certificate of revocation and not conveyed subsequent to the revocation of its certificate of incorporation, shall be deemed to be revested in the corporation without further act or deed.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 36, § 36; P.L. 2005, ch. 72, § 36; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1417 - Application to corporations previously authorized to transact business in this state.

§ 7-1.2-1417 Application to corporations previously authorized to transact business in this state.  Foreign corporations which are authorized to transact business in this state as of May 14, 1969, for a purpose or purposes for which a corporation might secure authority under this chapter, are, subject to the limitations stated in their certificates of authority, entitled to all the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this state under this chapter, and as of May 14, 1969, the corporations are subject to all the limitations, restrictions, liabilities, and duties prescribed in these provisions for foreign corporations procuring certificates of authority to transact business in this state under this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1418 - Transacting business without certificate of authority.

§ 7-1.2-1418 Transacting business without certificate of authority.  (a) No foreign corporation transacting business in this state without a certificate of authority is permitted to maintain any action, suit, or proceeding in any court of this state, until the corporation has obtained a certificate of authority. Nor may any action, suit, or proceeding be maintained in any court of this state by any successor or assignee of the corporation on any right, claim, or demand arising out of the transaction of business by the corporation in this state, until a certificate of authority has been obtained by the corporation or by its successor.

(b) The failure of a foreign corporation to obtain a certificate of authority to transact business in this state does not impair the validity of any contract or act of the corporation, and does not prevent the corporation from defending any action, suit, or proceeding in any court of this state.

(c) A foreign corporation which transacts business in this state without a certificate of authority is liable to this state, for the years or parts of years during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and franchise taxes which would have been imposed upon the corporation had it duly applied for and received a certificate of authority to transact business in this state as required by this chapter and subsequently filed all reports required by this chapter, plus all penalties imposed by this chapter for failure to pay the fees and franchise taxes. The attorney general may bring proceedings to recover all amounts due this state under the provisions of this section.

(d) The superior court has jurisdiction to enjoin any foreign corporation, or any agent of a foreign corporation, from transacting any business in this state if the corporation fails to comply with any section of this chapter applicable to it or if the corporation secured a certificate of the secretary of state under §§ 7-1.2-1405 and 7-1.2-1406 on the basis of false or misleading representations. The attorney general may, upon motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which the corporation is doing business.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1501 - Annual reports of domestic and foreign corporations.

§ 7-1.2-1501 Annual reports of domestic and foreign corporations.  (a) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall file, within the time prescribed by this chapter, an annual report stating:

(1) The name of the corporation and the state or country under the laws of which it is incorporated;

(2) A brief statement of the character of the business in which the corporation is actually engaged in this state;

(3) The names and respective addresses of the directors and officers of the corporation;

(4) A statement of the aggregate number of shares which the corporation has authority to issue, itemized by classes, par value of shares, if any, and series, if any, within a class;

(5) A statement of the aggregate number of issued shares, itemized by classes, par value of shares, if any, and series, if any, within a class;

(6) Any additional information that is required by the secretary of state.

(b) The annual report must be made on forms prescribed and furnished by the secretary of state, and the information contained therein must be given as of the date of the execution of the report. It must be executed on behalf of the corporation by its authorized representative, or, if the corporation is in the hands of a receiver or trustee, it must be executed on behalf of the corporation by the receiver or trustee.

(c) The annual report of a domestic or foreign corporation must be delivered to the secretary of state between January 1st and the March 1st of each year, except that the first annual report of a domestic or foreign corporation must be filed between January 1st and March 1st of the year following the calendar year in which its articles of incorporation were filed with or its certificate of authority was issued by the secretary of state. Proof to the satisfaction of the secretary of state that prior to March 1st the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is deemed to be a compliance with this requirement.

(d) If the secretary of state finds that the annual report conforms to the requirements of this chapter, the secretary of state shall file the report. If the secretary of state finds that it does not conform, the secretary of state shall promptly return the report to the corporation for any necessary corrections, in which event the penalties subsequently prescribed for failure to file the report within the time previously provided do not apply if the report is corrected to conform to the requirements of this chapter and returned to the secretary of state within thirty (30) days from the date on which it was mailed to the corporation by the secretary of state.

(e) Each corporation, domestic or foreign, that fails or refuses to file its annual report for any year within thirty (30) days after the time prescribed by this chapter is subject to a penalty of twenty-five dollars ($25.00) per year.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1502 - Books and records.

§ 7-1.2-1502 Books and records.  (a) Each corporation shall keep correct and complete books and records of account, keep minutes of the proceedings of its shareholders and of the board of directors and committees of the board, and shall also keep at its registered office or principal place of business, legal counsel's office, or at the office of its transfer agent or registrar, a record of its shareholders giving the names and addresses of all shareholders and the number and class of the shares held by each. Any books, records, and minutes may be in written form or any other form capable of being converted into written form within a reasonable time.

(b) Any director, shareholder or holder of voting trust certificates for shares of a corporation, upon written demand stating the purpose for the demand, has the right to examine, in person, or by agent or attorney, at any reasonable time or times, for any proper purpose, its relevant books and records of account, minutes, and record of shareholders and to make extracts from those books and records of account, minutes, and record of shareholders.

(c) Any officer or agent who, or a corporation which, refuses to allow any shareholder or holder of voting trust certificates, or his or her agent or attorney, to examine and make extracts from its books and records of account, minutes, and record of shareholders, for any proper purpose, is liable to the shareholder or holder of voting trust certificates in a penalty of ten percent (10%) of the value of the shares owned by the shareholder, or in respect of which the voting trust certificates are issued, in addition to any other damages or remedy afforded him or her by law. It is a defense to any action for penalties under this section that the person bringing the suit has within two (2) years sold or offered for sale any list of shareholders or of holders of voting trust certificates for shares of the corporation or any other corporation or has aided or abetted any person in procuring any list of shareholders or of holders of voting trust certificates for that purpose, or has improperly used any information secured through any prior examination of the books and records of account, or minutes, or record of shareholders, or of holders of voting trust certificates for shares of the corporation or any other corporation, or was not acting in good faith or for a proper purpose in making his or her demand.

(d) Nothing contained in these provisions impairs the power of any court of competent jurisdiction, upon proof by a director, shareholder or holder of voting trust certificates of proper purpose, to compel the production for examination by the director, shareholder or holder of voting trust certificates of the books and records of account, minutes, and record of shareholders of a corporation.

(e) Upon the written request of any director, shareholder or holder of voting trust certificates for shares of a corporation, the corporation shall mail to the director, shareholder or holder of voting trust certificates its most recent financial statements showing in reasonable detail its assets and liabilities and the results of its operations.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1601 - The secretary of state.

§ 7-1.2-1601 The secretary of state.  (a) The secretary of state has the reasonably necessary power and authority to enable him or her to administer this chapter efficiently and to perform the duties imposed upon the secretary by this chapter.

(b) The secretary of state shall charge and collect in accordance with the provisions of this chapter:

(1) Fees for filing documents and issuing certificates.

(2) Miscellaneous charges.

(3) License fees.

(c) The secretary of state shall, between the first (1st) and fifteenth (15th) day of each month, make an itemized return, in writing, to the state controller of the amount of all fees and charges collected by him or her in the prior month, and pay to the general treasurer all of the state moneys in his or her hands.

(d) All reports required by this chapter to be filed in the office of the secretary of state must be made on forms which are prescribed and furnished by the secretary of state. Forms for all other documents to be filed in the office of the secretary of state may be furnished by the secretary of state on request for the forms, but the use of the forms, unless otherwise specifically prescribed in this chapter, is not mandatory.

(e) If the secretary of state fails to approve any articles of incorporation, amendment, merger, or dissolution, or any other document required by this chapter to be approved by the secretary of state before the document is filed in his or her office, the secretary of state shall, within ten (10) days after the delivery of the document to the secretary of state, give written notice of disapproval to the person or corporation, domestic or foreign, delivering the document, specifying the reasons for the disapproval. From the disapproval the person or corporation may appeal to the superior court of the county in which the registered office of the corporation is, or is proposed to be, situated by filing with the clerk of the court a petition setting forth a copy of the articles or other document sought to be filed and a copy of the written disapproval of the document by the secretary of state; at which time the matter may be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct the secretary to take any action that the court deems proper.

(2) If the secretary of state revokes the certificate of authority to transact business in this state of any foreign corporation pursuant to the provisions of §§ 7-1.2-1414 and 7-1.2-1415, in addition to the remedy provided in § 7-1.2-1416, the foreign corporation may likewise appeal to the superior court of the county where the registered office of the corporation in this state is situated, by filing with the clerk of the court a petition setting forth a copy of its certificate of authority to transact business in this state and a copy of the notice of revocation given by the secretary of state; at that time the matter may be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct the secretary to take any action that the court deems proper.

(3) Appeals from all final orders and judgments entered by the superior court under this section in review of any ruling or decision of the secretary of state may be taken as in other civil actions.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1602 - Fees and charges payable to the secretary of state upon filing, certifying or copying of papers.

§ 7-1.2-1602 Fees and charges payable to the secretary of state upon filing, certifying or copying of papers.  (a) The secretary of state shall charge and collect for filing:

(1) Articles of incorporation and issuing a certificate of incorporation, seventy dollars ($70.00).

(2) Articles of amendment and issuing a certificate of amendment, fifty dollars ($50.00).

(3) Restated articles of incorporation, seventy dollars ($70.00).

(4) Articles of merger or consolidation and issuing a certificate of merger or consolidation, one hundred dollars ($100).

(5) An application to reserve a corporate name, fifty dollars ($50.00).

(6) A notice of transfer of a reserved corporate name, fifty dollars ($50.00).

(7) Filing a statement of change of registered agent and registered office or filing a statement of change of registered agent, twenty dollars ($20.00).

(ii) Filing a statement of change of registered office only, without fee.

(8) A statement of the establishment of a series of shares, ten dollars ($10.00).

(9) A statement of cancellation of shares, ten dollars ($10.00).

(10) A statement of reduction of stated capital, ten dollars ($10.00).

(11) A statement of intent to dissolve, without fee.

(12) A statement of revocation of voluntary dissolution proceedings, ten dollars ($10.00).

(13) Articles of dissolution, fifty dollars ($50.00).

(14) An application of a foreign corporation for a certificate of authority to transact business in this state and issuing a certificate of authority, one hundred fifty dollars ($150).

(15) An application of a foreign corporation for an amended certificate of authority to transact business in this state and issuing an amended certificate of authority, seventy-five dollars ($75.00).

(16) A copy of an amendment to the articles of incorporation of a foreign corporation holding a certificate of authority to transact business in this state, fifty dollars ($50.00).

(17) A copy of articles of merger of a foreign corporation holding a certificate of authority to transact business in this state, fifty dollars ($50.00).

(18) An application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, fifty dollars ($50.00).

(19) An annual report, fifty dollars ($50.00).

(20) Registered name application, fifty dollars ($50.00).

(21) Certificate of good standing/letter of status, twenty dollars ($20.00).

(22) Certificate of fact, thirty dollars ($30.00).

(23) Any other statement or report, except an annual report, of a domestic or foreign corporation, ten dollars ($10.00).

(24) A certificate of conversion to a non-Rhode Island entity, fifty dollars ($50.00).

(b) The secretary of state shall charge and collect:

(1) To withdraw the certificate of revocation or a corporation, whether domestic or foreign, a penalty in the amount of fifty dollars ($50.00) for each year or part of a year that has elapsed since the issuance of the certificate of revocation.

(2) For furnishing a certified copy of any document, instrument, or paper relating to a corporation, fifteen cents ($.15) per page and ten dollars ($10.00) for the certificate and affixing the seal to it.

(3) At the time of any service of process on him or her as resident agent of a corporation, fifteen dollars ($15.00), which amount may be recovered as taxable costs by the party to the suit or action making the service if the party prevails in the suit or action.

(c) The secretary of state shall charge and collect from each domestic corporation license fees, based on the number of shares which it has authority to issue or the increase in the number of shares which it has authority to issue, at the time of:

(i) Filing articles of incorporation;

(ii) Filing articles of amendment increasing the number of authorized shares; and

(iii) Filing articles of merger increasing the number of authorized shares which the surviving or new corporation, if a domestic corporation, has the authority to issue above the aggregate number of shares which the constituent domestic corporations and constituent foreign corporations authorized to transact business in this state had authority to issue.

(2) The license fees charged to a domestic corporation are as follows:

(i) One hundred sixty dollars ($160) for less than seventy-five million (75,000,000) authorized shares and

(ii) One-fifth (1/5) cent per share of each authorized share for seventy-five million (75,000,000) shares or greater.

(3) The above license fee calculations also apply when a corporation files an amendment or merger showing an increase in authorized shares.

(d) The secretary of state shall charge and collect from each foreign corporation license fees at the time of:

(i) Filing an application for a certificate of authority to transact business in this state;

(ii) Filing articles of amendment which increased the number of authorized shares; and

(iii) Filing articles of merger which increased the number of authorized shares which the surviving or new corporation, if a foreign corporation, has authority to issue above the aggregate number of shares which the constituent domestic corporations and constituent foreign corporations authorized to transact business in this state had authority to issue.

(2) The license fees charged to a foreign corporation are as follows:

(i) One hundred sixty dollars ($160) for less than seventy-five million (75,000,000) authorized shares represented in the State of Rhode Island and

(ii) One-fifth (1/5) cent per share of each authorized share for 75,000,000 shares or greater.

(3) The above license fee calculations also apply when a corporation files an amendment or merger showing an increase in authorized shares.

(4) The number of authorized shares represented in this state is that proportion of its total authorized shares which the sum of the value of its property located in this state and the gross amount of business transacted by it at or from places of business in this state bears to the sum of the value of all of its property, wherever located, and the gross amount of its business, wherever transacted. The proportion is determined from information contained in the application for a certificate of authority to transact business in this state or in the application for an amended certificate of authority to transact business in this state.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1; P.L. 2011, ch. 52, § 2; P.L. 2011, ch. 61, § 2.)



Chapter 7-1.2-1603 - Penalties imposed upon officers and directors.

§ 7-1.2-1603 Penalties imposed upon officers and directors.  Any individual who signs any articles, statement, report, application, or other document intended to be filed with the secretary of state that is known to the individual to be false in any material respect, is guilty of a misdemeanor, and upon conviction of it may be fined in any amount not exceeding five hundred dollars ($500). For purposes of this chapter, a document is signed whether by any manual, facsimile or electronic signature.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1604 - Interrogatories.

§ 7-1.2-1604 Interrogatories.  (a) The secretary of state may propound to any domestic or foreign corporation subject to the provisions of this chapter, and to any of its officers or directors, any interrogatories that may be reasonably necessary and proper to enable the secretary of state to ascertain whether the corporation has complied with all the applicable provisions of this chapter. The interrogatories must be answered within thirty (30) days after their mailing, or within any additional time that is fixed by the secretary of state, and the answers to the interrogatories must be full and complete and made in writing and under oath. If the interrogatories are directed to an individual they must be answered by him or her, and if directed to a corporation they must be answered by the president, vice president, secretary, or assistant secretary of the corporation. The secretary of state need not file any document to which the interrogatories relate until the interrogatories are answered as provided in these provisions, and not then if the interrogatory answers disclose that the document is not in conformity with the provisions of this chapter. The secretary of state shall certify to the attorney general, for any action that the attorney general deems appropriate, all interrogatories and their answers which disclose a violation of any of the provisions of this chapter.

(b) Each corporation, domestic or foreign, that fails or refuses to answer truthfully and fully within the time prescribed by this chapter interrogatories propounded by the secretary of state, in accordance with the provisions of this chapter, is guilty of a misdemeanor and upon conviction of it may be fined in any amount not exceeding five hundred dollars ($500).

(c) Interrogatories propounded by the secretary of state and the answers to the interrogatories are not open to public inspection, nor may the secretary of state disclose any facts or information obtained from them except insofar as the secretary's official duty requires the facts or information to be made public or in the event the interrogatories or their answers are required for evidence in any criminal proceedings or in any other action by this state.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1605 - Certificates and certain copies to be received in evidence.

§ 7-1.2-1605 Certificates and certain copies to be received in evidence.  All certificates issued by the secretary of state in accordance with the provisions of this chapter, and all copies of documents filed in his or her office in accordance with the provisions of this chapter when certified by the secretary, is prima facie evidence of the facts stated in them. A certificate by the secretary of state under the great seal of this state, as to the existence or nonexistence of the facts relating to corporations is prima facie evidence of the existence or nonexistence of the facts stated in them.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1701 - Close corporations.

§ 7-1.2-1701 Close corporations.  (a) Provisions of the articles of incorporation or bylaws of a corporation organized under this chapter, or provisions of an agreement relating to a corporation, which would otherwise be invalid because they:

(1) Restrict, or assign to one or more shareholders or other individuals, any or all of the powers normally vested in the board of directors or provide that there is no board of directors; or

(2) Grant the right to one or more shareholders to dissolve the corporation at will or on the occurrence of a specified contingency; or

(3) Impose too great a restraint on the transfer of shares of the corporation; are nevertheless valid if the provisions have been approved by all the shareholders of the corporation and if the corporation's original or amended articles of incorporation contain a heading immediately after the name of the corporation stating that it is a close corporation pursuant to § 7-1.2-1701. This subsection does not invalidate any provision in articles of incorporation, bylaws, or agreements that would otherwise be valid.

(b) The provisions of § 7-1.2-709 limiting the duration of a voting trust or shareholders' agreement to ten (10) years is not be applicable to a close corporation that complies with subsection (a). If close corporation status is terminated pursuant to subsection (d), the effective term of voting trust or shareholders' agreement is ten (10) years from the termination or the term provided therein, whichever is shorter.

(c) The effect of any provision authorized by subdivision (a)(1) is to relieve the directors and to impose on the individual or individuals undertaking to exercise responsibility the liability for managerial acts or omissions that would otherwise be imposed on directors to the extent that and so long as the discretion or powers of the board in its management of corporate affairs is controlled by any such provision. Action which is valid pursuant to subdivision (a)(1) is deemed to be action by the board of directors for purposes of compliance with any provision of this chapter providing for action by the board of directors.

(d) If a close corporation's original or amended articles of incorporation so provide, the corporation need not hold an annual meeting of shareholders unless one or more shareholders deliver written notice to the corporation requesting a meeting at least thirty (30) days before the meeting date stated or fixed in accordance with the bylaws of the corporation.

(e) The articles of incorporation must be amended to terminate close corporation status pursuant to this section if:

(i) All of the shareholders, or such lessor number as may be specified in the articles of incorporation, the bylaws, or an agreement relating to the corporation, approve the termination; or

(ii) There are more than thirty (30) shareholders of record and any shareholder, after thirty (30) days' notice to the corporation of his or her intention to do so during which time the number is not reduced to thirty (30) or less, demands termination; or

(iii) Any individual who acquires of record shares of the corporation without notice or knowledge of its close corporation status demands termination; provided, that notice shall be conclusively presumed if certificates representing the shares so acquired state on their face, under the name of the corporation, that it is a close corporation pursuant to this section.

(2) If the directors and shareholders fail to effect the amendment promptly, the superior court shall have jurisdiction to enter whatever order is necessary to effect the amendment. The termination shall not affect the validity of any provision relating to the corporation or its management which would be valid, notwithstanding the provisions of this section.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)



Chapter 7-1.2-1801 - Unauthorized assumption of corporate powers.

§ 7-1.2-1801 Unauthorized assumption of corporate powers.  All individuals who assume to act as a corporation without authority so to do are jointly and severally liable for all debts and liabilities incurred or arising as a result of that action.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1802 - Application to existing corporations organized under general acts.

§ 7-1.2-1802 Application to existing corporations organized under general acts.  The provisions of this chapter apply to all existing corporations organized under any general act of this state providing for the organization of corporations for a purpose or purposes for which a corporation might be organized under this chapter, where the power has been reserved to amend, repeal, or modify the act under which the corporation was organized and where the act is repealed by this chapter.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1803 - Application to foreign and interstate commerce.

§ 7-1.2-1803 Application to foreign and interstate commerce.  The provisions of this chapter apply to commerce with foreign nations and among the several states only insofar as the provisions are permitted under the constitution of the United States.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2.)



Chapter 7-1.2-1804 - Applicability to corporations created by special acts.

§ 7-1.2-1804 Applicability to corporations created by special acts.  The provisions of this chapter apply to all existing corporations previously or subsequently created by any special act of the general assembly of a kind that could be organized under this chapter, except insofar as the provisions are inconsistent with the provisions of any applicable special act passed after May 5, 1920 or with the provisions of any applicable special act passed that are not subject to amendment or repeal at the will of the general assembly. A corporation created by special act of the kind that could be organized under this chapter, but whose charter is not subject to amendment, repeal, or modification by the general assembly, may at a called meeting for the purpose, by a unanimous vote of its shareholders or members, adopt the provisions of this chapter upon the filing in the office of the secretary of state of a certified copy of the vote, attested by its president or vice president and its secretary or assistant secretary under its corporate seal, and the payment to the secretary of state of the fee prescribed by § 7-1.2-1602. The corporation is subsequently governed in all respects by the provisions of this chapter and its charter shall subsequently be subject to amendment or repeal at the will of the general assembly.

History of Section.
(P.L. 2004, ch. 216, § 2; P.L. 2004, ch. 274, § 2; P.L. 2005, ch. 120, § 1; P.L. 2005, ch. 130, § 1.)






Chapter 7-2 - Business Corporations  Formation and Powers



Chapter 7-3 - Business Corporations  Capital and Dividends



Chapter 7-4 - Business Corporations  Officers, Directors, and Stockholders

Chapter 7-4-3 - Voting on stock held by fiduciaries and pledgees.

§ 7-4-3 Voting on stock held by fiduciaries and pledgees.  A person holding stock in a fiduciary capacity is entitled to vote the stock. In the case of stock held jointly by two (2) or more executors, administrators, guardians, conservators, trustees, or other fiduciaries, the fiduciaries may designate, in writing, one or more of their number to represent the stock and vote it, unless there is a provision to the contrary in any instrument defining their powers and duties. A person whose stock is pledged is entitled to vote the stock until the stock is transferred on the books of the corporation to the pledgee, and subsequently the pledgee is entitled to vote the stock.

History of Section.
(P.L. 1920, ch. 1925, § 24; G.L. 1923, ch. 248, § 24; G.L. 1938, ch. 116, § 24; G.L. 1956, § 7-4-3.)



Chapter 7-4-15 - Rights and liabilities surviving death of officer, director, or stockholder.

§ 7-4-15 Rights and liabilities surviving death of officer, director, or stockholder.  Except as otherwise provided in the general corporation law, any right of action against any officer, director, or stockholder of a corporation arising from any liability or penalty created or imposed by the provisions of the general corporation law survives the death of the person; and the right of contribution provided by this chapter exists in favor of the estate of the officer, director, or stockholder.

History of Section.
(P.L. 1920, ch. 1925, § 46; G.L. 1923, ch. 248, § 46; G.L. 1938, ch. 116, § 46; G.L. 1956, § 7-4-15.)



Chapter 7-4-16 - Survival of suits against officers, directors, and stockholders.

§ 7-4-16 Survival of suits against officers, directors, and stockholders.  No suit against any officer, director, or stockholder for any liability or penalty created or imposed by the provisions of the general corporation law abates by reason of his or her death, but his or her estate is liable in the hands of his or her executor or administrator, who may voluntarily appear or may be summoned by the plaintiff to defend the suit.

History of Section.
(P.L. 1920, ch. 1925, § 47; G.L. 1923, ch. 248, § 47; G.L. 1938, ch. 116, § 47; G.L. 1956, § 7-4-16.)






Chapter 7-5 - Business Corporations  Reorganization, Dissolution, and Sale of Assets

Chapter 7-5-19 - Dissolution of quasi-municipal corporations and financial institutions.

§ 7-5-19 Dissolution of quasi-municipal corporations and financial institutions.  When any quasi-municipal corporation, bank, savings bank, trust company, or loan and investment company has been liquidated in voluntary liquidation, or in receivership or otherwise, according to law, the corporation may be dissolved by decree of the superior court upon application filed, in the case of a quasi-municipal corporation, by any of its members or qualified electors or by the attorney general, and in the case of any bank, savings bank, trust company, or loan and investment company, by the administrator of banking and insurance or by any stockholder, trustee, or incorporator, with the consent, in writing, of the administrator of banking and insurance; and upon any reasonable notice in each case, that the court prescribes.

History of Section.
(G.L. 1923, ch. 248, § 57; P.L. 1932, ch. 1958, § 1; G.L. 1938, ch. 116, § 57; P.L. 1945, ch. 1610, § 1; G.L. 1956, § 7-5-19.)






Chapter 7-5.1 - Professional Service Corporations

Chapter 7-5.1-1 - Application of general corporation law.

§ 7-5.1-1 Application of general corporation law.  Except as otherwise provided in this chapter, all provisions of the general corporation law, including the Rhode Island Business Corporation Act, chapter 1.2 of this title, applicable to domestic business corporations are applicable to corporations organized under this chapter.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1972, ch. 100, § 1; P.L. 2005, ch. 36, § 3; P.L. 2005, ch. 72, § 3.)



Chapter 7-5.1-2 - Definitions.

§ 7-5.1-2 Definitions.  As used in this chapter:

(1) "Professional services" means the rendering of personal services by a person authorized to practice as one of the following professions as defined:

(i) Physicians;

(ii) Dentists;

(iii) Attorneys at law;

(iv) [Deleted by P.L. 2000, ch. 328, § 1, and by P.L. 2000, ch. 513, § 1.]

(v) Professional engineers;

(vi) Architects;

(vii) Certified public accountants and licensed public accountants;

(viii) Veterinarians;

(ix) Chiropractors;

(x) Podiatrists;

(xi) Registered nurses;

(xii) Optometrists;

(xiii) Physical therapists;

(xiv) Landscape architects;

(xv) Land surveyors;

(xvi) Opticians;

(xvii) Physician assistants;

(xviii) Psychologists; or

(xix) Midwives or nurse-midwives.

(2) "Regulatory agency" means:

(i) The professional licensing board contained within the department of health, as set forth in title 5 of the general laws when referring to physicians, dentists, chiropractors, podiatrists, registered nurses, optometrists, physical therapists, opticians, physician assistants, or midwives or nurse-midwives;

(ii) The Supreme Court when referring to attorneys at law;

(iii) The board of registration of professional engineers and land surveyors when referring to professional engineers and/or land surveyors;

(iv) The board of examination and registration of architects when referring to architects;

(v) The board of accountancy when referring to certified public accountants, and licensed public accountants;

(vi) The board of veterinarians when referring to veterinarians;

(vii) The board of examiners of landscape architects when referring to landscape architects;

(viii) The board of psychology when referring to psychologists.

(3) "Authorized to practice" means duly licensed, certified, or registered by the proper regulatory agency.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1969, ch. 163, § 1; P.L. 1971, ch. 171, § 24; P.L. 1972, ch. 100, § 2; P.L. 1980, ch. 268, § 1; P.L. 1981, ch. 245, § 1; P.L. 1989, ch. 537, § 1; P.L. 1992, ch. 281, § 1; P.L. 1995, ch. 259, § 1; P.L. 1995, ch. 304, § 1; P.L. 2000, ch. 328, § 1; P.L. 2000, ch. 513, § 1; P.L. 2012, ch. 101, § 1; P.L. 2012, ch. 106, § 1.)



Chapter 7-5.1-3 - Authority to practice.

§ 7-5.1-3 Authority to practice.  (a) Except as specifically provided in subsection (b) of this section, any corporation organized under this chapter may engage in rendering professional services of not more than one of the professions enumerated in § 7-5.1-2, provided that every officer, director, and shareholder of the corporation is an individual authorized to practice the profession and is employed by the corporation in that practice. No individual may be an officer, shareholder, director, or employee of any other corporation engaged in the practice of the same profession without the prior written approval of the applicable regulatory agency or agencies.

(b) Nothing in these provisions is to be construed to prohibit a corporation organized under this chapter from engaging in the practice of the following combination of professions:

(1) Physicians, dentists, registered nurses, podiatrists, optometrists, physician assistants, chiropractic physicians, physical therapists, psychologists, midwives or nurse-midwives;

(2) Landscape architects, professional engineers, architects, and land surveyors; and

(3) Certified public accountants and licensed public accountants.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1972, ch. 100, § 3; P.L. 1981, ch. 245, § 1; P.L. 1989, ch. 537, § 1; P.L. 1992, ch. 281, § 1; P.L. 1998, ch. 232, § 1; P.L. 1998, ch. 345, § 1; P.L. 2000, ch. 328, § 1; P.L. 2000, ch. 513, § 1; P.L. 2002, ch. 242, § 1; P.L. 2012, ch. 101, § 1; P.L. 2012, ch. 106, § 1.)



Chapter 7-5.1-4 - Investments.

§ 7-5.1-4 Investments.  Nothing contained in these provisions is to be interpreted to prohibit any corporation organized under this chapter from investing its funds in real estate, mortgages, stocks, bonds, or any investment not otherwise prohibited by the general corporation law, or from owning real or personal property appropriate to the rendering of professional services.

History of Section.
(P.L. 1964, ch. 185, § 1.)



Chapter 7-5.1-5 - Eligibility of personnel  Transfer of stock.

§ 7-5.1-5 Eligibility of personnel  Transfer of stock.  (a) If any shareholder becomes ineligible, he or she shall transfer his or her shares to an eligible person, or offer them to the corporation for redemption at their fair market value. If the articles of incorporation or the by-laws of the corporation restrict transfer of its shares, and transfer of the shares to an eligible person is prevented, the corporation shall redeem the shares of the ineligible shareholder, and compensate the ineligible shareholder in full for the fair market value of his or her shares determined as of the date that the ineligibility occurred. Nothing contained in these provisions is to be interpreted to prevent a shareholder and the corporation from making a binding agreement as to a method for determining the fair market value or for determining what constitutes the fair market value of his or her shares. In the event the corporation and an ineligible shareholder cannot agree as to the fair market value, the regulatory agency excluding the division of professional regulation shall, upon application by either party, appoint a board of not less than three (3) qualified persons engaged in performing similar professional services to determine the fair market value of the shares, and the decision of the board is final and binding upon the parties. The division of professional regulation shall, upon application by either party, appoint a neutral arbitrator with experience in business valuation whose fees will be paid by the corporation petitioner to determine the fair market value of the shares, and the decision of the arbitrator is final and binding upon the parties. The redemption of its shares by a professional service corporation shall not be effected at a time or in a manner so as to impair or prejudice the rights or remedies of any creditor of the corporation. As used in this chapter, "ineligible shareholder" includes a shareholder electing to retire or withdraw from active employment in the corporation. Nothing contained in these provisions is to be interpreted to prohibit the temporary exercise of incidence of ownership of stock in any corporation by persons or corporate fiduciaries not authorized to practice, solely for purposes of administering estates of shareholders deceased or under legal disability to transfer their shares. For purposes of this section, "temporary incidence of ownership" means any period of time not exceeding two (2) years; and "administering estates of shareholders" shall include, but not be limited to, contracting with licensed professionals to operate the practice upon the death of the person licensed to practice.

(b) Every shareholder of a corporation organized under this chapter who is entitled to vote at a meeting of the shareholders or to express consent without a meeting may authorize any other shareholder of the corporation to act for him or her by proxy executed, in writing, by the shareholder or by his or her duly authorized attorney in fact.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1972, ch. 100, § 4; P.L. 1999, ch. 406, § 1; P.L. 2000, ch. 328, § 1; P.L. 2000, ch. 513, § 1.)



Chapter 7-5.1-6 - Qualifications of employees.

§ 7-5.1-6 Qualifications of employees.  Every corporation organized under this chapter may render its professional services only through employees who are authorized to practice. However, nothing contained in these provisions is to be interpreted to prohibit any corporation from employing unlicensed persons to perform functions not constituting professional services.

History of Section.
(P.L. 1964, ch. 185, § 1.)



Chapter 7-5.1-7 - Names.

§ 7-5.1-7 Names.  The names of every professional service corporation shall end with the words "professional corporation" or "corporation" or "incorporated" or "limited" or the abbreviations "p.c." or "pc" or "corp." or "inc." or "ltd."; and that designation in the corporate name constitutes notice to every person or corporation availing him or herself or itself of the services of any corporation, that it is organized under the provisions of this chapter. However, a corporation organized under this chapter may engage in rendering professional services under a fictitious business name subject to provisions of § 7-1.2-402. Each regulatory agency may impose additional requirements as to the names of corporations organized to render professional services subject to its jurisdiction.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1971, ch. 171, § 25; P.L. 1972, ch. 100, § 5; P.L. 2005, ch. 36, § 3; P.L. 2005, ch. 72, § 3.)



Chapter 7-5.1-8 - Insurance required.

§ 7-5.1-8 Insurance required.  (a) Every professional service corporation shall maintain insurance against any liability imposed by law upon the corporation or its employees arising out of the performance of professional services, excluding liability for claims brought about or contributed to by the dishonest, fraudulent, criminal, or malicious acts or omissions of any employee. The insurance shall be maintained in a company lawfully authorized to write insurance in this state and shall be, with respect to each claim, in the aggregate amount of fifty thousand dollars ($50,000) multiplied by the number of professional employees of the corporation as of the policy anniversary date. However, in no case is the coverage to be less than one hundred thousand dollars ($100,000). Not more than five hundred thousand dollars ($500,000) coverage is to be required of any corporation. Any policy for insurance coverage may include a deductible provision in an amount not to exceed twenty-five thousand dollars ($25,000) for each claim multiplied by the number of professional employees of the corporation as of the date of the issuance of the policy.

(b) Every insurance company shall furnish to the incorporators of each corporation to be insured by it a certificate reciting that application for the insurance has been duly made and that a policy of insurance as required will be issued, the amount of coverage to be provided, and the expiration date of the policy. The incorporators shall file the certificate in the office of the secretary of state at the time of filing the articles of association, and the secretary of state shall not certify the articles of association unless the certificate of insurance has been filed. Subsequently, every insurer shall notify the secretary of state and the insured of the termination of the insurance not more than thirty (30) days nor less than ten (10) days before the effective date of the termination. Upon receipt of the notice, the secretary of state shall inform the appropriate regulatory agency of the notice.

History of Section.
(P.L. 1964, ch. 185, § 1; P.L. 1968, ch. 236, § 1; P.L. 1972, ch. 100, § 6; P.L. 1977, ch. 250, § 1; P.L. 1986, ch. 90, § 1; P.L. 2005, ch. 36, § 3; P.L. 2005, ch. 72, § 3.)



Chapter 7-5.1-9 - Privileged communications.

§ 7-5.1-9 Privileged communications.  Nothing contained in this chapter requires disclosure by any employee of a corporation organized under this chapter, of any communication previously privileged from disclosure.

History of Section.
(P.L. 1964, ch. 185, § 1.)



Chapter 7-5.1-10 - Powers of regulatory agency.

§ 7-5.1-10 Powers of regulatory agency.  Nothing contained in this chapter abolishes, repeals, modifies, restricts, or limits the powers of any state regulatory agency, to regulate the conduct of professional services pursuant to law.

History of Section.
(P.L. 1964, ch. 185, § 1.)



Chapter 7-5.1-11 - Severability.

§ 7-5.1-11 Severability.  If any provision of this chapter or the application of any provisions to any person or under any circumstances is held invalid by any court of competent jurisdiction, the invalidity does not affect any other provision or the application of the provision, and it is declared to be the legislative intent that this chapter and the provisions of this chapter would have been enacted if the invalid parts had not been included in the chapter.

History of Section.
(P.L. 1964, ch. 185, § 1.)



Chapter 7-5.1-12 - Short title.

§ 7-5.1-12 Short title.  This chapter may be cited as the "Professional Service Corporation Law".

History of Section.
(P.L. 1964, ch. 185, § 1.)






Chapter 7-5.2 - Business Combination Act

Chapter 7-5.2-1 - Short title.

§ 7-5.2-1 Short title.  This chapter shall be known and may be cited as the "Business Combination Act of 1990".

History of Section.
(P.L. 1990, ch. 138, § 1.)



Chapter 7-5.2-2 - Legislative findings.

§ 7-5.2-2 Legislative findings.  The general assembly finds and declares that:

(1) The hostile takeover of publicly held domestic corporations by business combinations is generally not in the public interest;

(2) A permissive statutory method should be established under which domestic, publicly owned corporations can have available methods to limit hostile takeovers; and

(3) In determining whether a takeover, whether by way of tender offer or other acquisition proposal, is desirable, the board of directors of a domestic corporation can review and take into consideration any factors that affect the corporation's employees, suppliers, creditors, customers, and the community in general.

History of Section.
(P.L. 1990, ch. 138, § 1.)



Chapter 7-5.2-3 - Definitions.

§ 7-5.2-3 Definitions.  As used in this section, unless the context requires otherwise, the term:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

(2) "Announcement date", when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for the business combination.

(3) "Associate", when used to indicate a relationship with any person, means:

(i) Any corporation or organization of which the person is a director, officer, or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of voting stock,

(ii) Any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity, and

(iii) Any relative or spouse of the person, or any relative of the spouse, who has the same residence as the person.

(4) "Beneficial owner", when used with respect to any stock means a person that:

(i) Individually or with or through any of its affiliates or associates, beneficially owns the stock, directly or indirectly; or

(ii) Individually or with or through any of its affiliates or associates, has:

(A) The right to acquire the stock, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, warrants, or options, or otherwise; provided, however, that a person is not deemed the beneficial owner of stock tendered pursuant to a tender or exchange offer made by the person's affiliates or associates until the tendered stock is accepted for purchase or exchange; or

(B) The right to vote the stock pursuant to any agreement, arrangement, or understanding, whether or not in writing; provided, however, that a person is not deemed the beneficial owner of any stock under this item if the agreement, arrangement, or understanding to vote the stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act, 15 U.S.C. § 78a et seq., and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report; or

(C) Any agreement, arrangement, or understanding, whether or not in writing for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in item (B) of clause (ii) of this subparagraph), or disposing of the stock with any other person that beneficially owns, or whose affiliate or associates beneficially own, directly or indirectly, the stock.

(5) "Business combination", when used in reference to any resident domestic corporation and any interested shareholder of the resident domestic corporation, means:

(i) Any merger or consolidation of the resident domestic corporation or any subsidiary of the resident domestic corporation with:

(A) The interested shareholder, or

(B) Any other corporation, whether or not itself an interested shareholder of the resident domestic corporation, which is, or after the merger or consolidation would be, an affiliate or associate of the interested shareholder;

(ii) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition, in one transaction or a series of transactions, except proportionately as a stockholder of the corporation, to or with the interested shareholder or any affiliate or associate of the interested shareholder, whether as a part of a dissolution or otherwise, of assets of the resident domestic corporation or any subsidiary of the resident domestic corporation:

(A) Having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation,

(B) Having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the outstanding stock of the resident domestic corporation, or

(C) Representing ten percent (10%) or more of the earning power or net income, determined on a consolidated basis, of the resident domestic corporation;

(iii) Any transaction which results in the issuance or transfer by the resident domestic corporation or by any subsidiary of the resident domestic corporation of any stock of the resident domestic corporation or of the subsidiary to the interested shareholder, except:

(I) Pursuant to the exercise, exchange, or conversion of securities exercisable for, exchangeable for, or convertible into stock of the resident domestic corporation or any subsidiary which securities were outstanding prior to the time that the interested shareholder became such,

(II) Pursuant to a dividend or distribution paid or made, or the exercise, exchange, or conversion of securities exercisable for, exchangeable for, or convertible into stock of the resident domestic corporation or any subsidiary which security is distributed, pro rata to all holders of a class or series of stock of the resident domestic corporation subsequent to the time the interested shareholder became such,

(III) Pursuant to an exchange offer by the resident domestic corporation to purchase stock made on the same terms to all holders of the stock, or

(IV) Any issuance or transfer of stock by the resident domestic corporation;

(B) Provided, however, that in no case under subdivisions (5)(iii)(A)(I)  (IV) shall there be an increase in the interested shareholder's proportionate share of the stock of any class or series of the resident domestic corporation or of the voting stock of the resident domestic corporation;

(iv) The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation proposed by, or pursuant to any agreement, arrangement, or understanding, whether or not in writing with the interested shareholder or any affiliate or associate of the interested shareholder;

(v) Any reclassification of securities, including, without limitation, any stock split, stock dividend, or other distribution of stock in respect to stock, any reverse stock split, or recapitalization of the resident domestic corporation, any merger or consolidation of the resident domestic corporation with any subsidiary of the resident domestic corporation, or any other transaction, whether or not with or into or otherwise involving the interested shareholder, proposed by, or pursuant to any agreement, arrangement, or understanding, whether or not in writing, with the interested shareholder or any affiliate or associate of the interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting stock or securities convertible into voting stock of the resident domestic corporation or any subsidiary of the resident domestic corporation which is directly or indirectly owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(vi) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the resident domestic corporation, of any loans, advances, guarantees, pledges, or other financial assistance, benefits, any tax credits, or other tax advantages provided by or through the resident domestic corporation, except as expressly permitted in subdivisions (5)(i) through (5)(vi).

(6) "Common stock" means any stock other than preferred stock.

(7) "Consummation date", with respect to any business combination, means the date of consummation of the business combination, or, in the case of a business combination as to which a shareholder vote is taken, the later of the business day prior to the vote or twenty (20) days prior to the date of consummation of the business combination.

(8) "Control", including the terms "controlling", "controlled by", and "under common control with", means the possession, directly or indirectly, or the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract, or otherwise. A person's beneficial ownership of ten percent (10%) or more of a corporation's outstanding voting stock creates a presumption that the person has control of the corporation. Notwithstanding what was previously stated, above, a person is not deemed to have control of a corporation if the person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian, or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

(9) "Exchange Act" means the Act of Congress known as the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., as it has been, and may subsequently be, amended.

(10) "Interested shareholder", when used in reference to any resident domestic corporation, means any person, other than the resident domestic corporation or any subsidiary of the resident domestic corporation or any employee benefit plan maintained by resident domestic corporation, that:

(i) Is the beneficial owner, directly or indirectly, of ten percent (10%) or more of the outstanding voting stock of the resident domestic corporation; or

(B) Is an affiliate or associate of the resident domestic corporation and at any time within a five (5) year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of ten percent (10%) or more of the then outstanding voting stock of the resident domestic corporation.

(ii) The term "interested shareholder" does not include:

(A) Any person who:

(I) Owned shares in excess of the ten percent (10%) limitation stated in these provisions as of, or acquired the shares pursuant to a tender offer commenced prior to, July 3, 1990 or pursuant to an exchange offer announced prior to that date and commenced within ninety (90) days subsequently and continued to own shares in excess of the percent limitation or would have but for action taken by the resident domestic corporation, or

(II) Acquired the shares from a person described in (I) by gift, inheritance, or in a transaction in which no consideration was exchanged; or

(B) Any person whose ownership of shares in excess of the ten percent (10%) limitation stated above is the result of action taken solely by the resident domestic corporation However, the person becomes an interested shareholder if he or she subsequently acquires additional shares of voting stock of the resident domestic corporation, except as a result of further corporate action not caused, directly or indirectly, by the person.

(iii) For the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of the resident domestic corporation deemed outstanding includes shares deemed beneficially owned by the person through application of subdivision (4) of this section but does not include any other unissued shares of voting stock of the resident domestic corporation which are issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants, or options, or otherwise.

(11) "Market value", when used in reference to stock or property of any resident domestic corporation, means:

(i) In the case of stock, the highest closing sale price during the thirty (30) day period immediately preceding the date in question of a share of stock on the composite tape for stocks listed on the New York stock exchange, or, if the stock is not quoted on the composite tape or if the stock is not listed on the exchange, on the principal United States securities exchange registered under the exchange act on which the stock is listed, or, if the stock is not listed on any exchange, the highest closing bid quotation with respect to a share of the stock during the thirty (30) day period preceding the date in question on the national association of securities dealers, inc. automated quotations system or any system then in use, or if no quotations are available, the fair market value on the date in question of a share of the stock as determined in good faith by the board of directors of the resident domestic corporation; and

(ii) In the case of property other than cash or stock, the fair market value of the property on the date in question as determined in good faith by the board of directors of the resident domestic corporation.

(12) "Preferred stock" means any class or series of stock of a resident domestic corporation under which the bylaws or articles of incorporation of the resident domestic corporation is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of stock, or is entitled in the event of any voluntary liquidation, dissolution, or winding up of the resident domestic corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of stock.

(13) "Resident domestic corporation" means an issuer of voting stock which:

(i) Is organized under the laws of this state; and

(ii) Either (A) has its principal executive offices and significant business operations located in this state; or (B) has, alone or in combination with one or more of its subsidiaries, at least two hundred fifty (250) employees or twenty-five percent (25%) of the total number of all employees of itself and the subsidiaries employed primarily within the state; and

(iii) Has at least five percent (5%) of its voting stock owned beneficially by residents of this state or at least five percent (5%) of its shareholders are residents of this state. For purposes of this section, the residence of a partnership, unincorporated association, trust, or similar organization is the principal office of the organization.

(D) No resident domestic corporation, which is organized under the laws of this state, ceases to be a resident domestic corporation by reason of events occurring or actions taken while the resident domestic corporation is subject to the provisions of this section.

(14) "Stock" means:

(i) Any stock or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for stock; and

(ii) Any security convertible, with or without consideration, into stock, or any warrant, call, or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase stock.

(15) "Stock acquisition date", with respect to any person and any resident domestic corporation, means the date that the person first becomes an interested shareholder of the resident domestic corporation.

(16) "Subsidiary" of any person means any other corporation of which a majority of the voting stock is owned, directly or indirectly, by the person.

(17) "Voting stock" means shares of capital stock of a corporation entitled to vote generally in the election of directors.

History of Section.
(P.L. 1990, ch. 138, § 1; P.L. 1991, ch. 442, § 1.)



Chapter 7-5.2-4 - Approval of acquisitions.

§ 7-5.2-4 Approval of acquisitions.  (a) Notwithstanding anything contained in this chapter to the contrary, except the provisions of § 7-5.2-5, no resident domestic corporation shall engage in any business combination with any interested shareholder of the resident domestic corporation for a period of five (5) years following the interested shareholder's stock acquisition date unless the business combination or the purchase of stock made by the interested shareholder on the interested shareholder's stock acquisition date is approved by the board of directors of the resident domestic corporation prior to the interested shareholder's stock acquisition date.

(b) Notwithstanding anything contained in this chapter to the contrary, except the provisions of subsection (a) and § 7-5.2-5, no resident domestic corporation shall engage at any time in any business combination with any interested shareholder of the resident domestic corporation other than a business combination specified in any one of subsections (b)(1), (b)(2), or (b)(3):

(1) A business combination approved by the board of directors of the resident domestic corporation prior to the interested shareholder's stock acquisition date, or where the purchase of stock made by the interested shareholder on the interested shareholder's stock acquisition date had been approved by the board of directors of the resident domestic corporation prior to the interested shareholder's stock acquisition date.

(2) A business combination approved by the affirmative vote of the holders of two-thirds ( 2/3) of the outstanding voting stock not beneficially owned by the interested shareholder or any affiliate or associate of the interested shareholder at a meeting called for that purpose no earlier than five (5) years after the interested shareholder's stock acquisition date.

(3) A business combination that meets all of the following conditions:

(i) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of common stock of the resident domestic corporation in the business combination is at least equal to the higher of the following:

(A) The highest per share price paid by the interested shareholder at a time when he or she was the beneficial owner, directly or indirectly, of five percent (5%) or more of the outstanding voting stock of the resident domestic corporation, for any shares of common stock of the same class or series acquired by it within the five (5) year period immediately prior to the announcement date concerning the business combination, or within the five (5) year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one year United States treasury obligations from time to time in effect less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since the earliest date, up to the amount of the interest; and

(B) The market value per share of common stock on the announcement date with respect to the business combination or on the interested shareholder's stock acquisition date, whichever is higher, plus interest compounded annually from the date through the consummation date at the rate for one year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since the date, up to the amount of the interest.

(ii) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of stock, other than common stock, of the resident domestic corporation is at least equal to the highest of the following, whether or not the interested shareholder has previously acquired any shares of the class or series of stock:

(A) The highest per share price paid by the interested shareholder at a time when he or she was the beneficial owner, directly or indirectly, of five percent (5%) or more of the outstanding voting stock of the resident domestic corporation, for any shares of the class or series of stock acquired by it within the five (5) year period immediately prior to the announcement date with respect to the business combination, or within the five (5) year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividend paid, and the market value of any dividends paid other than in cash, per share of the class or series of stock since the earliest date, up to the amount of the interest;

(B) The highest preferential amount per share to which the holders of shares of the class or series of stock are entitled in the event of any voluntary liquidation, dissolution, or winding up of the resident domestic corporation, plus the aggregate amount of any dividends declared or due to which the holders are entitled prior to payment of dividends on some other class or series of stock (unless the aggregate amount of the dividends is included in the preferential amount); and

(C) The market value per share of the class or series of stock on the announcement date with respect to the business combination or on the interested shareholder's stock acquisition date, whichever is higher; plus interest compounded annually from the date through the consummation date at the rate for one year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of stock since the date, up to the amount of the interest.

(iii) The consideration to be received by holders of a particular class or series of outstanding stock, including common stock, of the resident domestic corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of the class or series of stock previously acquired by it, and the consideration shall be distributed promptly.

(iv) The holders of all outstanding shares of stock of the resident domestic corporation not beneficially owned by the interested shareholder immediately prior to the consummation of the business combination are entitled to receive in the business combination cash or other consideration for the shares in compliance with subsections (b)(3)(i) through (b)(3)(iii).

(v) After the interested shareholder's stock acquisition date and prior to the consummation date of the business combination, the interested shareholder has not become the beneficial owner of any additional shares of voting stock of the resident domestic corporation except:

(A) As part of the transaction which resulted in the interested shareholder becoming an interested shareholder;

(B) By virtue of proportionate stock splits, stock dividends, or other distributions of stock in respect of stock not constituting a business combination under § 7-5.2-3(5)(E);

(C) Through a business combination meeting all of the conditions of this section; or

(D) Through purchase by the interested shareholder at any price which, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of the purchase, would have satisfied the requirements of subsections (b)(3)(i) through (b)(3)(iii) of this section.

History of Section.
(P.L. 1990, ch. 138, § 1; P.L. 1991, ch. 442, § 1.)



Chapter 7-5.2-5 - Exemptions.

§ 7-5.2-5 Exemptions.  The provisions of this chapter do not apply:

(1) To any business combination of a resident domestic corporation that does not have a class of voting stock registered with the securities and exchange commission pursuant to § 12 of the Exchange Act, 15 U.S.C. § 78l, unless the articles of incorporation provide otherwise;

(2) To any business combination of a resident domestic corporation whose articles of incorporation have been amended to provide that the resident domestic corporation is subject to the provisions of this chapter, which did not have a class of voting stock registered with the securities and exchange commission pursuant to § 12 of the Exchange Act, 15 U.S.C. § 78l, on the effective date of the amendment, and which is a business combination with an interested shareholder whose stock acquisition date is prior to the effective date of the amendment;

(3) To any business combination of a resident domestic corporation:

(i) The original articles of incorporation of which contain a provision expressly electing not to be governed by this chapter,

(ii) Which adopts an amendment to the resident domestic corporation's bylaws prior to March 31, 1991, expressly electing not to be governed by this chapter, or

(iii) Which adopts an amendment to the resident domestic corporation's articles of incorporation, approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of two-thirds ( 2/3) of the outstanding voting stock of the resident domestic corporations, excluding the voting stock of interested shareholders and their affiliates and associates, expressly electing not to be governed by this chapter, provided that the amendment to the articles of incorporation is not effective until twelve (12) months after the vote of the resident domestic corporation's shareholders and does not apply to any business combination of the resident domestic corporation with an interested shareholder whose stock acquisition date is on or prior to the effective date of the amendment; or

(4) To any business combination of a resident domestic corporation with an interested shareholder of the resident domestic corporation which became an interested shareholder inadvertently, if the interested shareholder:

(i) As soon as practicable, divests itself of a sufficient amount of the voting stock of the resident domestic corporation that it no longer is the beneficial owner, directly or indirectly, of ten percent (10%) or more of the outstanding voting stock of the resident domestic corporation, and

(ii) Would not at any time within the five (5) year period preceding the announcement date with respect to the business combination have been an interested shareholder but for the inadvertent acquisition.

History of Section.
(P.L. 1990, ch. 138, § 1; P.L. 1991, ch. 422, § 1.)



Chapter 7-5.2-6 - Effect of invalidity of part of this chapter.

§ 7-5.2-6 Effect of invalidity of part of this chapter.  If a court of competent jurisdiction adjudges to be invalid or unconstitutional any clause, sentence, paragraph, section, or part of this chapter, the judgment or decree does not affect, impair, invalidate, or nullify the remainder of this chapter, but the effect of the judgment is confined to the clause, sentence, paragraph, section, or part of this chapter adjudged to be invalid or unconstitutional.

History of Section.
(P.L. 1990, ch. 138, § 1.)



Chapter 7-5.2-7 - Validation of rights plans.

§ 7-5.2-7 Validation of rights plans.  The terms and conditions of rights or options issued by a corporation, including those outstanding on the effective date of this section, may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer, receipt, or holding of the rights or options by any person or persons owning or offering to acquire a specified number or percentage of the outstanding stock of the corporation, or any transferee or transferees of any person or persons, or that invalidate or void the rights or options held by any person or persons or any transferee or transferees.

History of Section.
(P.L. 1990, ch. 138, § 1.)



Chapter 7-5.2-8 - Duties in response to acquisition proposals.

§ 7-5.2-8 Duties in response to acquisition proposals.  (a) In discharging the duties of their respective positions with respect to any proposed business combination, as defined in § 7-5.2-3(5), the board of directors, committees of the board, individual directors, and individual officers may, in considering the best interest of the corporation, in addition to considering the effects on shareholders, consider any of the following:

(1) The effect on the corporation's employees, suppliers, creditors, and customers;

(2) The effect on the communities in which the corporation operates;

(3) The long-term as well as short term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation.

(b) On the basis of the factors described in subsection (a), if the board of directors determines that any business combination is not in the best interests of the corporation, it may reject the business combination. If the board of directors determines to reject any business combination, the board of directors has no obligation to facilitate, to remove any barriers to, or to refrain from impeding, the business combination.

History of Section.
(P.L. 1990, ch. 138, § 1.)






Chapter 7-6 - Rhode Island Nonprofit Corporation Act

Chapter 7-6-1 - Short title.

§ 7-6-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Nonprofit Corporation Act".

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-2 - Definitions.

§ 7-6-2 Definitions.  As used in this chapter, unless the context otherwise requires, the term:

(1) "Articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all amendments to it, including articles of merger and special acts of the general assembly creating corporations.

(2) "Board of directors" means the group of persons vested with the management of the affairs of the corporation (including, without being limited to, a board of trustees) regardless of the name by which the group is designated.

(3) "Bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation regardless of the name or names by which the rules are designated.

(4) "Corporation" or "domestic corporation" means a nonprofit corporation subject to the provisions of this chapter, except a foreign corporation.

(5) "Delivering/Delivered" means either physically transferring a paper document to the secretary of state or transferring a document to the secretary of state by electronic transmission through a medium provided and authorized by the secretary of state.

(6) "Director" means a member of a board of directors.

(7) "Filing" means delivered to the secretary of state in either paper format or electronic transmission through a medium provided and authorized by the secretary of state.

(8) "Foreign corporation" means a nonprofit corporation organized under laws other than the laws of this state.

(9) "Insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its affairs.

(10) "Member" means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws regardless of the name by which the person is designated.

(11) "Nonprofit corporation" means a corporation no part of the income or profit of which is distributable to its members, directors, or officers except as otherwise expressly permitted by this chapter.

(12) "Volunteer" means an individual performing services for a nonprofit corporation without compensation.

(13) "Signature" or "Signed or "Executed" means an original signature, facsimile, or an electronically transmitted signature submitted through a medium provided and authorized by the secretary of state.

(14) "Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1; P.L. 1989, ch. 186, § 1; P.L. 2008, ch. 57, § 3; P.L. 2008, ch. 123, § 3.)



Chapter 7-6-3 - Corporations to which this chapter applies.

§ 7-6-3 Corporations to which this chapter applies.  (a) The provisions of this chapter relating to domestic corporations apply to:

(1) All corporations organized under these provisions;

(2) All corporations previously organized under any act hereby or previously repealed for a purpose or purposes for which a corporation might be organized under this chapter; and

(3) All corporations previously or subsequently created by any special act of the general assembly for a purpose or purposes for which a corporation might be organized under this chapter except insofar as the provisions of this chapter are inconsistent with the provisions of any special act.

(b) The provisions of this chapter relating to the amendment of articles of incorporation of domestic corporations apply to all corporations previously or subsequently created by special act of the general assembly whose charters are subject to amendment, repeal, or modification at the pleasure of the general assembly.

(c) The provisions of this chapter notwithstanding, incorporation authorized by an act entitled "An Act to Incorporate the Bishop and Vicar General of the Diocese of Hartford, together with the Pastor and two Laymen of any Roman Catholic Church or Congregation in Rhode Island" passed at the January session, 1869, and any acts in amendment of it or in addition to it may be continued to be made under it and nothing in this chapter or in the general corporation law contained is to be construed as repealing the acts.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-4 - Purposes.

§ 7-6-4 Purposes.  Corporations may be organized under this chapter for any lawful purpose or purposes subject to the condition that no part of the net income or profit of any corporation will be distributable to its members, directors, or officers. Subject to that condition, the purpose or purposes for which corporations may be organized under this chapter include, but are not limited to, any one or more of the following purposes or activities:

(1) Charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; social; recreational; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; health services; and professional, commercial, industrial, or trade association;

(2) Libraries; and fire engine companies;

(3) Constructing, acquiring, leasing, fostering, encouraging and assisting the physical location, settlement or resettlement of industrial, manufacturing, commercial, or recreational facilities or enterprises within the state;

(4) Planning, constructing, erecting, maintaining, operating, and managing land, buildings, and improvements in projects undertaken pursuant to chapters 31  33 of title 45;

(5) Engaging in municipal projects authorized by the governing body of the municipality; and

(6) Providing housing and related facilities and services for elderly persons.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-5 - General powers.

§ 7-6-5 General powers.  Each corporation has power to:

(1) Have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation.

(2) Sue and be sued, complain and defend, in its corporate name.

(3) Have a corporate seal which may be altered at pleasure, and to use that seal by causing it, or a facsimile of it, to be impressed or affixed or in any other manner reproduced.

(4) Purchase, take, receive, lease, take by gift, devise, or bequest, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real or personal property, or any interest in real or personal property, wherever situated, and without restriction as to amount.

(5) Sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets.

(6) Lend money to and use its credit to assist its employees (other than employees who are also directors) and otherwise assist its employees.

(7) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships, or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality, or of any instrumentality of those entities.

(8) Make contracts and guarantees and incur liabilities, borrow money at the rates of interest that the corporation determines, issue its notes, bonds, and other obligations, guarantee debts and secure any of its obligations by mortgage or pledge of all or any of its property, franchises, and income.

(9) Lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payments of funds loaned or invested in that manner.

(10) Conduct its affairs, carry on its operations, have offices, and exercise the powers granted by this chapter within or without this state.

(11) Elect or appoint officers and agents of the corporation, who may be directors or members, and define their duties and fix their compensation.

(12) Make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation.

(13) Unless otherwise provided in the articles of incorporation, make donations for the public welfare or for charitable, scientific, or educational purposes.

(14) Pay pensions and establish pension plans or pension trusts for any or all of its directors, officers, and employees.

(15) Have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-6 - Indemnification.

§ 7-6-6 Indemnification.  (a) As used in this section:

(1) "Director" means any person who is or was a director of the corporation and any person who, while a director of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, other enterprise, or employee benefit plan.

(2) "Corporation" includes:

(i) Any corporation whether foreign or domestic, and whether a nonprofit or a for profit corporation all of the profits of which go to a nonprofit corporation; and

(ii) Any domestic or foreign predecessory entity of the corporation in a merger, consolidation, or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(3) "Expenses" include attorneys' fees.

(4) "Official capacity" means:

(i) When used with respect to a director, the office of director in the corporation.

(ii) When used with respect to a person other than a director, as contemplated in subsection (i), the elective or appointive office in the corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation, but in each case does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, other enterprise, or employee benefit plan.

(5) "Party" includes a person who was, is, or is threatened to be made, a named defendant or respondent in a proceeding.

(6) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative.

(b) A corporation has power to indemnify any person made a party to any proceeding by reason of the fact that that person is or was a director if:

(i) He or she conducted himself or herself in good faith; and

(ii) He or she reasonably believed:

(A) In the case of conduct in his or her official capacity with the corporation, that his or her conduct was in its best interests, and

(B) In all other cases, that his or her conduct was at least not opposed to its best interests; and

(iii) In the case of any criminal proceeding, he or she had no reasonable cause to believe his or her conduct was unlawful.

(2) Indemnification may be made against judgments, penalties, fines, settlements, and reasonable expenses actually incurred by the person in connection with the proceeding; except that if the proceeding was by or in the right of the corporation, indemnification may be made only against the reasonable expenses and shall not be made in respect of any proceeding in which the person has been adjudged to be liable to the corporation. The termination of any proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the person did not meet the requisite standard of conduct set forth in this subsection.

(c) A director is not indemnified under subsection (b) in respect of any proceeding charging improper personal benefit to him or her, whether or not involving action in his or her official capacity, in which he or she has been adjudged to be liable on the basis that personal benefit was improperly received by him or her.

(d) Unless limited by the articles of incorporation,

(i) A director who is wholly successful, on the merits or otherwise, in the defense of any proceeding referred to in subsection (b) is indemnified against reasonable expenses incurred by the director in connection with the proceeding; and

(ii) A court of appropriate jurisdiction, upon application of a director and any notice that the court requires, has authority to order indemnification in the following circumstances:

(A) If it determines a director is entitled to reimbursement under paragraph (i), the court shall order indemnification, in which case the director is also entitled to recover the expenses of securing the reimbursement; or

(B) If it determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director has met the standard of conduct described in subsection (b) or has been adjudged liable in the circumstances described in subsection (c), the court may order any indemnification that the it deems proper, except that indemnification with respect to any proceeding by or in the right of the corporation or in which liability has been adjudged in the circumstances described in subsection (c) is limited to expenses.

(2) A court of appropriate jurisdiction may be the same court in which the proceeding involving the director's liability took place.

(e) No indemnification under subsection (b) shall be made by the corporation unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct decribed in subsection (b). The determination shall be made:

(i) By the board of directors by a majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(ii) If a quorum cannot be obtained, then by a majority vote of a committee of the board, duly designated to act in the matter by a majority vote of the full board (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding;

(iii) By special legal counsel, selected by the board of directors or a committee of the board by vote as described in subsection(e)(1)(i) or (e)(1)(ii) of this section, or, if the requisite quorum of the full board cannot be obtained for the vote and the committee cannot be established, by a majority vote of the full board (in which selection directors who are parties may participate); or

(iv) By the members.

(2) Authorization of indemnification and determination as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination that indemnification is permissible is made by special legal counsel, authorization of indemnification and determination as to reasonableness of expenses shall be made in a manner specified in subdivision (e)(1)(iii) for the selection of counsel. Directors who are parties to the proceeding shall not, as members, vote on the subject matter under this subsection.

(f) Reasonable expenses incurred by a director who is a party to a proceeding may be paid or reimbursed by the corporation in advance of the final disposition of the proceedings upon receipt by the corporation of:

(1) A written affirmation by the director of the director's good faith belief that the director has met the standard of conduct necessary for indemnification by the corporation as authorized in this section; and

(2) A written undertaking by or on behalf of the director to repay the amount if it is ultimately determined that the director has not met the standard of conduct, and after a determination that the facts then known to those making the determination would not preclude indemnification under this section. The undertaking required by this subdivision is an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment. Determinations and authorizations of payments under this subsection shall be made in the manner specified in subsection (e).

(g) The indemnification provided by this section is not deemed exclusive of any other rights to which those seeking indemnification are entitled under any bylaw, agreement, vote of members or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding office, and continues as to a person who ceases to be a director, officer, partner, trustee, employee, or agent and inures to the benefit of the heirs, executors, and administrators of the person. Nothing contained in this section limits the corporation's power to pay or reimburse expenses incurred by a director in connection with his or her appearance as a witness in a proceeding at a time when he or she has not been named a defendant or respondent in the proceeding.

(h) For purposes of this section, the corporation is deemed to have requested a director to service an employee benefit plan whenever the performance by the director of the director's duties to the corporation also imposes duties on, or otherwise involves services by, the director to the plan or participants or beneficiaries of the plan; excise taxes assessed on a director regarding an employee benefit plan pursuant to applicable law are deemed "fines"; and action taken or omitted by the director regarding an employee benefit plan in the performance of the director's duties for a purpose reasonably believed by the director to be in the interest of the participants and beneficiaries of the plan are deemed to be for a purpose which is not opposed to the best interests of the corporation.

(i) Unless limited by the articles of incorporation:

(1) An officer of the corporation is indemnified to the same extent provided in subsection (d) for a director and is entitled to the same extent as a director to seek indemnification pursuant to the provisions of subsection (d);

(2) A corporation has the power to indemnify and to advance expenses to an officer, employee, or agent of the corporation to the same extent that it may indemnify and advance expenses to directors pursuant to this section; and

(3) A corporation, in addition, has the power to indemnify and to advance expenses to an officer, employee, or agent who is not a director to any further extent, consistent with law, that is provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

(j) A corporation has power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, other enterprise, or employee benefit plan, against any liability asserted against the director and incurred by the director in any capacity or arising out of the director's status as director, whether or not the corporation would have the power to indemnify the director against liability under the provisions of this section.

(k) Any indemnification of, or advance of expenses to, a director in accordance with this section, if arising out of a proceeding by or in the right of the corporation, shall be reported, in writing, to the members with or before the notice of the next members' meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1.)



Chapter 7-6-7 - Guarantee authorized by members.

§ 7-6-7 Guarantee authorized by members.  Each corporation has the power to make guarantees, although not in furtherance of its corporate purposes, when authorized at a meeting of members by the affirmative vote of a majority of the members entitled to vote on the guarantees, or a greater percentage that may be provided by the articles of incorporation or bylaws, or if there are no members, or no members entitled to vote on the guarantees, by the affirmative vote of a majority of the directors in office, or a greater percentage that is provided by the articles of incorporation or bylaws. If authorized by a like vote, a corporation has the power to mortgage, pledge, or give a security interest in all or any of its property, franchises, and income to secure the guarantee or to secure obligations other than its own.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-8 - Limiting powers of certain corporations.

§ 7-6-8 Limiting powers of certain corporations.  (a) No corporation which is a "private foundation" as defined in § 509(a) (26 U.S.C. § 509(a)) of the Internal Revenue Code of 1954 shall:

(1) Engage in any act of "self-dealing", as defined in § 4941(d) (26 U.S.C. § 494(d)) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by § 4941(a) (26 U.S.C. § 4941(a)) of the code;

(2) Retain any "excess business holdings", as defined in § 4943(c) (26 U.S.C. § 4943(c)) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by § 4943(a) (26 U.S.C. § 4943(a)) of the code;

(3) Make any investment which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of § 4944 (26 U.S.C. § 4944) of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by § 4944(a) (26 U.S.C. § 4944(a)) of the code; and

(4) Make any "taxable expenditures", as defined in § 4945(d) (26 U.S.C. § 4945(d)) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by § 4945(a) (26 U.S.C. § 4945(a)) of the code.

(b) Each corporation which is a "private foundation" as defined in § 509(a) (26 U.S.C. § 509(a)) of the Internal Revenue Code of 1954 shall distribute for the purposes specified in articles of organization for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by § 4942(a) (26 U.S.C. § 4942(a)) of the code.

(c) The provisions of subsections (a) and (b) of this section do not apply to any corporation to the extent that a court of competent jurisdiction determines that the application would be contrary to the terms of the articles of organization or other instrument governing the corporation or governing the administration of charitable funds held by it and that the articles of incorporation may not properly be changed to conform to the sections.

(d) All references to sections of the Internal Revenue Code of 1954 include future amendments to the sections and corresponding provisions of future internal revenue laws.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-9 - Exemption from liability.

§ 7-6-9 Exemption from liability.  Notwithstanding any other provisions of this chapter:

(a) No person serving without compensation as a volunteer, director, officer, or trustee of a nonprofit corporation, including a corporation qualified as a tax exempt corporation under § 501(c) of the United States Internal Revenue Code, 26 U.S.C. § 501(c), or of an unincorporated nonprofit organization or an unincorporated public charitable institution qualified as a tax exempt organization under § 501(c) of the United States Internal Revenue Code, is liable to any person based solely on his or her conduct in the execution of the office or duty unless the conduct of the director, officer, trustee, or volunteer regarding the person asserting the liability constituted malicious, willful, or wanton misconduct. As used in this section, "compensation" does not include a per diem or per meeting allowance, health insurance benefits, or reimbursement for out of pocket costs and expenses incurred in the service. Nothing in these provisions is construed to exempt a volunteer from liability based upon his or her ownership and/or operation of a motor vehicle.

(b) Officers, directors, agents, servants, volunteers, and employees of a corporation are not liable for bodily injury to any person incurred while the person is practicing for, or participating in, any contest or exhibition of an athletic or sports nature sponsored by the corporation; provided, that the person has, or in the case of a minor, a parent or guardian of the minor has, signed a written waiver of liability of the corporation and acknowledgment of assumption of risk regarding the practicing for, or participating in, any contest or exhibition of an athletic or sports nature sponsored by the corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1; P.L. 1987, ch. 522, § 3; P.L. 1988, ch. 573, § 1; P.L. 1989, ch. 186, § 1; P.L. 1989, ch. 380, § 1.)



Chapter 7-6-10 - Defense of ultra vires.

§ 7-6-10 Defense of ultra vires.  No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid because the corporation was without capacity or power to do the act or to make or receive the conveyance or transfer, but the lack of capacity or power may be asserted:

(1) In a proceeding by a member or a director against the corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems it to be equitable, set aside and enjoin the performance of the contract, and in doing so may allow to the corporation or the other parties to the contract compensation for the loss or damage sustained by either of them which results from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract are not to be awarded by the court as a loss or damage sustained.

(2) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through members in a representative suit, against the officers or directors of the corporation for exceeding their authority.

(3) In a proceeding by the secretary of state, as provided in this chapter, to revoke the certificate of incorporation of the corporation, or in a proceeding by the secretary of state to enjoin the corporation from performing unauthorized acts, or in any other proceeding by the secretary of state.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-11 - Corporate name.

§ 7-6-11 Corporate name.  (a) The corporate name:

(1) Shall not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

(2) Shall be distinguishable upon the records of the secretary of state from:

(i) The name of any corporation, whether for profit or not for profit, limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified or authorized to do business or conduct affairs in this state; or

(ii) Any name which is filed, reserved or registered under this title, or as permitted by the laws of this state, subject to the following:

(A) This provision shall not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(iii) The name may be the same as the name of a corporation, nonbusiness corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law, and the revocation has not been withdrawn within one year from that date.

(3) Shall be translated into letters of the English alphabet, if it is not in English.

(4) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(5) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

(b) Any nonprofit corporation organized under the laws of, or registered or qualified to do business in this state may transact its affairs in this state under a fictitious name if it files a fictitious business name statement in accordance with this subsection.

(2) A fictitious business name statement shall be filed with the secretary of state accompanied by a fee of twenty dollars ($20.00), and shall be executed by an authorized person of the nonprofit corporation or by a person with authority to do so under the laws of the state or other jurisdiction of the organization of the nonprofit corporation and shall describe:

(i) The fictitious business name to be used; and

(ii) The name of the nonprofit corporation, the state or other jurisdiction in which the nonprofit corporation is organized and date of the nonprofit corporation's organization.

(3) The fictitious business name statement expires upon the filing of a statement of abandonment of use of a fictitious business name registered in accordance with this subsection or upon the dissolution of the domestic corporation or the cancellation of registration of the foreign corporation.

(4) The statement of abandonment of use of a fictitious business name under this subsection shall be filed with the secretary of state, shall be executed in the same manner as provided in subsection (b)(2), and shall describe:

(i) The fictitious business name being abandoned;

(ii) The date on which the original fictitious business name statement being abandoned was filed; and

(iii) The information described in subdivision (2)(ii) of subsection (b).

(5) No domestic or foreign nonprofit corporation conducting its affairs under a fictitious business name contrary to the provisions of this section, or its assignee, may maintain any action upon or because of any contract made, or transaction had, in the fictitious business name in any court of the state or until a fictitious business name statement has been filed in accordance with this section.

(6) No nonprofit corporation may conduct its affairs under a fictitious business name pursuant to this section which is not distinguishable upon the records of the secretary of state from the name of any corporation, limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified to do business in this state or any name which is filed, reserved or registered under this title or as permitted by the laws of this state, subject to the following:

(i) This provision does not apply if the applicant files with the secretary of state:

(ii) A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(iii) The name may be the same as the name of a corporation, nonbusiness corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law, and the revocation has not been withdrawn within one year from that date.

(iv) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(v) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1989, ch. 380, § 1; P.L. 1997, ch. 188, § 2; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4; P.L. 2011, ch. 54, § 2; P.L. 2011, ch. 60, § 2.)



Chapter 7-6-11.1 - Reservation of name  Transfer of reserved name.

§ 7-6-11.1 Reservation of name  Transfer of reserved name.  (a) The exclusive right to use a specified name for a domestic or foreign nonprofit corporation may be reserved by:

(1) A person who intends to organize a domestic nonprofit corporation;

(2) A domestic nonprofit corporation or foreign nonprofit corporation authorized to conduct affairs in this state which, in either case, proposes to change its name;

(3) A foreign nonprofit corporation which intends to make applications for a certificate of authority to conduct affairs in this state; or

(4) Any person intending to organize a foreign nonprofit corporation and intending to have it registered in this state and adopt that name.

(b) A person may reserve a specified name by filing a signed application with the secretary of state accompanied by a fee of twenty dollars ($20.00) and, if the secretary of state finds that the name is available, the secretary of state shall reserve the name for one hundred twenty (120) days for the exclusive use of the applicant.

(c) The exclusive right to use a reserved name may be transferred to another person by filing with the secretary of state a notice of the transfer, specifying the name and address of the transferee and signed by the applicant for whom the name was reserved.

History of Section.
(P.L. 1997, ch. 188, § 3.)



Chapter 7-6-12 - Registered office and registered agent.

§ 7-6-12 Registered office and registered agent.  Each corporation shall have and continuously maintain in this state:

(1) A registered office which may be the same as its principal office.

(2) A registered agent, who may be either an individual resident in this state whose business office is identical with the registered office, or a domestic corporation, whether for profit or not for profit, or a foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in this state, having an office identical with the registered office.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-13 - Change of registered office or registered agent.

§ 7-6-13 Change of registered office or registered agent.  (a) A corporation may change its registered office or change its registered agent, or both, upon filing in the office of the secretary of state a statement stating:

(1) The name of the corporation.

(2) The address of its then registered office.

(3) If the address of its registered office is changed, the address to which the registered office is to be changed.

(4) The name of its then registered agent.

(5) If its registered agent is changed, the name of its successor registered agent.

(6) That the address of its registered office and the address of the office of its registered agent, as changed, will be identical.

(7) That the change was authorized by a duly adopted resolution by its board of directors.

(b) The statement shall be executed by the corporation by its president or a vice president and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of this chapter, the secretary of state shall file the statement in the secretary of state's office, and upon filing, the change of address of the registered office, or the appointment of a new registered agent, or both becomes effective.

(c) Any registered agent of a corporation may resign as the agent upon filing a written notice of resignation, executed in duplicate, with the secretary of state, who shall immediately mail a copy of it to the corporation in care of an officer, who is not the resigning registered agent, at the address of the officer as shown by the most recent annual report of the corporation. The appointment of the agent terminates upon the expiration of thirty (30) days after receipt of the notice by the secretary of state.

(d) If a registered agent changes his, her, or its business address to another place within the state, the registered agent may change the address and the address of the registered office of any corporations of which the registered agent is registered agent by filing a statement as required in this section except that it need be signed only by the registered agent and need not be responsive to subsection (a)(5) or (a)(7) and must recite that a copy of the statement has been mailed to each corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-14 - Service of process on corporation.

§ 7-6-14 Service of process on corporation.  (a) The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a corporation fails to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, the secretary of state shall be an agent of the corporation upon whom any process, notice, or demand may be served. Service on the secretary of state of any process, notice, or demand is made by delivering to and leaving with the secretary of state or with any clerk having charge of the corporation department of the secretary of state's office, duplicate copies of the process, notice, or demand. In the event any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately forward one of the copies by registered mail, addressed to the corporation at its registered office. Any service upon the secretary of state is returnable in not less than thirty (30) days.

(c) The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section, and shall record in the record the time of service and his or her action with reference to it.

(d) Nothing contained in these provisions limits or affects the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner now or subsequently permitted by law.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-15 - Members.

§ 7-6-15 Members.  A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of the class or classes, the manner of election or appointment, and the qualifications and rights of the members of each class shall be stated in the articles of incorporation or the bylaws. If the corporation has no members, that fact shall be stated in the articles of incorporation or the bylaws. A corporation may issue certificates evidencing membership. The directors, officers, employees, and members of the corporation are not liable on its obligations.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-16 - Bylaws.

§ 7-6-16 Bylaws.  The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend, or repeal the bylaws or adopt new bylaws is vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the articles of incorporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-17 - Bylaws and other powers in emergency.

§ 7-6-17 Bylaws and other powers in emergency.  (a) The board of directors of any corporation may adopt emergency bylaws, which are, notwithstanding any different provision contained in this chapter or in the articles of incorporation or bylaws, operative during any emergency in the conduct of the affairs of the corporation resulting from an attack on the United States or any nuclear or atomic disaster. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors may be called by any officer or director in the manner and under the conditions that are prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, constitutes a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in the order of priority and subject to the conditions and for the period of time (not longer than reasonably necessary after the termination of the emergency) as is provided in the emergency bylaws or in the resolution approving the list, are, to the extent required to provide a quorum at any meeting of the board of directors, deemed directors for the meeting.

(b) The board of directors, either before or during any emergency, may provide, and from time to time modify, lines of succession in the event that during any emergency any or all officers or agents of the corporation are for any reason rendered incapable of discharging their duties.

(c) The board of directors, either before or during any emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers to do so.

(d) To the extent not inconsistent with any emergency bylaws adopted, the bylaws of the corporation remain in effect during any emergency and upon its termination the emergency bylaws cease to be operative.

(e) Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during any emergency may be given only to the directors that it may be feasible to reach at the time and by the means that may be feasible at the time, including publication or radio.

(f) To the extent required to constitute a quorum at any meeting of the board of directors during any emergency, the officers of the corporation who are present are, unless otherwise provided in emergency bylaws, deemed, in order of rank and within the same rank in order of seniority, directors for the meeting.

(g) No officer, director, or employee acting in accordance with any emergency bylaws is liable except for willful misconduct. No officer, director, or employee is liable for any action taken by him or her in good faith in any emergency in furtherance of the ordinary affairs of the corporation even though not authorized by the bylaws then in effect.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-18 - Meetings of members.

§ 7-6-18 Meetings of members.  (a) Meetings of members may be held at any place, either within or without this state, that is provided in the bylaws. In the absence of any provision, all meetings shall be held at the registered office of the corporation in this state.

(b) An annual meeting of the members shall be held at the time that is provided in the bylaws. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the corporation.

(c) Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by any other officers or persons or number or proportion of members that is provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having one-twentieth ( 1/20) of the votes entitled to be cast at the meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-19 - Notice of members' meetings.

§ 7-6-19 Notice of members' meetings.  Unless otherwise provided in the articles of incorporation or the bylaws, written notice stating the place, day, and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than 60 days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at the meeting. If mailed, the notice is deemed to be delivered when deposited in the United States mail addressed to the member at his or her address as it appears on the records of the corporation, with postage prepaid.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-20 - Voting.

§ 7-6-20 Voting.  (a) The right of the members, or any class or classes of members, to vote may be limited, enlarged, or denied to the extent specified in the articles of incorporation or the bylaws. Unless limited, enlarged, or denied, each member, regardless of class, is entitled to one vote on each matter submitted to a vote of members.

(b) A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws provide otherwise, may vote by proxy executed in writing by the member or by his or her authorized attorney in fact. No proxy is valid after eleven (11) months from the date of its execution, unless otherwise provided in the proxy. Where directors or officers are to be elected by members, the bylaws may provide that the elections may be conducted by mail.

(c) The articles of incorporation or the bylaws may provide that in all elections for directors every member entitled to vote has the right to cumulate his or her vote and to give one candidate a number of votes equal to his or her vote multiplied by the number of directors to be elected, or by distributing the votes on the same principle among any number of candidates.

(d) If a corporation has no members or its members have no right to vote, the directors have the sole voting power.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-21 - Quorum.

§ 7-6-21 Quorum.  The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which constitutes a quorum at a meeting of members. In the absence of any provision, members holding one-tenth ( 1/10) of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy constitute a quorum. If a quorum is present, the affirmative vote of a majority of the members present or represented by proxy is the act of the members unless a greater proportion or voting by classes is required by this chapter, the articles of incorporation, or the bylaws.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-22 - Board of directors.

§ 7-6-22 Board of directors.  (a) The affairs of a corporation are managed by a board of directors. Directors need not be residents of this state or members of the corporation unless the articles of incorporation or the bylaws requires it. The articles of incorporation or the bylaws may prescribe other qualifications for directors.

(b) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a similar position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the corporation.

(c) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(d) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (c) unwarranted.

(e) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1.)



Chapter 7-6-23 - Number and election of directors.

§ 7-6-23 Number and election of directors.  (a) The number of directors of a corporation shall be not less than three (3). Subject to limitation, the number of directors shall be fixed by the bylaws, except as to the number of the first board of directors, which number shall be fixed by the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to or as provided by the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. No decrease in number has the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.

(b) The directors constituting the first board of directors shall be named in the articles of incorporation and hold office until the first annual election of directors or for any other period that may be specified in the articles of incorporation or the bylaws. Subsequently, directors shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the term of office, the term of office of a director is one year.

(c) Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term for which he or she is elected or appointed and until his or her successor has been elected or appointed and qualified.

(d) A director may be removed from office pursuant to any procedure for removal which is provided in the articles of incorporation or in bylaws and which has been approved by the members of the corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-24 - Vacancies on board of directors.

§ 7-6-24 Vacancies on board of directors.  (a) Any vacancy occurring on the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, unless the articles of incorporation or the bylaws provide that a vacancy or created directorship shall be filled in some other manner, in which case the provision shall control.

(b) A director elected or appointed to fill a vacancy shall be elected or appointed for the unexpired term of the director's predecessor in office.

(c) Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-25 - Quorum of directors.

§ 7-6-25 Quorum of directors.  (a) A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation, constitutes a quorum for the transaction of business, unless otherwise provided in the articles of incorporation or the bylaws; but in no event does a quorum consist of less than one-quarter ( 1/4) of the number of the directors fixed or stated.

(b) The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by this chapter, the articles of incorporation or the bylaws.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1.)



Chapter 7-6-26 - Committees.

§ 7-6-26 Committees.  (a) The board of directors, by resolution adopted by a majority of the directors in office, may designate and appoint one or more committees, each of which shall consist of two (2) or more directors. These committees, to the extent provided in the resolution, in the articles of incorporation, or in the bylaws of the corporation, have and exercise all the authority of the board of directors, except that no committee has the authority of the board of directors in reference to:

(1) Amending, altering, or repealing the bylaws;

(2) Electing, appointing, or removing any member of any committee or any director or officer of the corporation;

(3) Amending the articles of incorporation, restating articles of incorporation, adopting a plan of merger, or adopting a plan of consolidation with another corporation;

(4) Authorizing the sale, lease, exchange, or mortgage of all or substantially all of the property and assets of the corporation;

(5) Authorizing the voluntary dissolution of the corporation or revoking proceedings for voluntary dissolution; adopting a plan for the distribution of the assets of the corporation; or

(6) Amending, altering, or repealing any resolution of the board of directors which by its terms provides that it shall not be amended, altered, or repealed by the committee.

(b) The designation and appointment of any committee and the delegation to it of authority does not operate to relieve the board of directors, or any individual director of any responsibility imposed upon it or him or her by law.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-26.1 - Director conflicts of interest.

§ 7-6-26.1 Director conflicts of interest.  (a) No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, is void or voidable nor are the directors or officers liable regarding the contract or transaction solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee of the board which authorizes the contract or transaction, or solely because his, her, or their votes are counted for the purpose, if:

(1) The material facts as to his, her, or their interest or relationship are disclosed or are known to the board of directors or the committee, and the board of directors or committee authorizes, approves, or ratifies the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors are less than a quorum; or

(2) The material facts as to his, her, or their interest or relationship are disclosed or are known to the members entitled to vote on the contract or transaction, and the contract or transaction is specifically authorized, approved, or ratified by vote of the members; or

(3) The contract or transaction is fair and reasonable to the corporation.

(b) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes the contract or transaction.

History of Section.
(P.L. 1989, ch. 380, § 2.)



Chapter 7-6-27 - Place and notice of directors' meetings.

§ 7-6-27 Place and notice of directors' meetings.  (a) Regular or special meetings of the board of directors may be held either within or without this state, and on the notice that the bylaws prescribe. Attendance of a director at any meeting constitutes a waiver of notice of the meeting except when a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of the meeting.

(b) Except as may be otherwise restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated by the board may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment, by means of which all persons participating in the meeting can hear each other at the same time, and participation by that means constitutes presence in person at a meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1998, ch. 329, § 1.)



Chapter 7-6-28 - Officers.

§ 7-6-28 Officers.  (a) The officers of a corporation consist of a president, one or more vice presidents, if prescribed by the bylaws, a secretary, a treasurer, and any other officers and assistant officers that are deemed necessary, each of whom shall be elected or appointed at the time and in the manner and for the terms not exceeding three (3) years that are prescribed in the articles of incorporation or the bylaws. In the absence of any provision, all officers shall be elected or appointed annually by the board of directors. Any two (2) or more offices may be held by the same person, except the offices of president and secretary.

(b) The articles of incorporation or the bylaws may provide that any one or more officers of the corporation are ex officio members of the board of directors.

(c) The officers of a corporation may be designated by any additional titles that may be provided in the articles of incorporation or the bylaws.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-29 - Removal of officers.

§ 7-6-29 Removal of officers.  Any officer elected or appointed may be removed by the persons authorized to elect or appoint the officer whenever in their judgment the best interests of the corporation will be served by removal. The removal of an officer is without prejudice to the contract rights, if any, of the officer removed. Election or appointment of an officer or agent does not of itself create contract rights.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-30 - Books and records.

§ 7-6-30 Books and records.  Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its members, board of directors, and committees having any of the authority of the board of directors; and shall keep at its registered office or principal office in this state a record of the names and addresses of its members entitled to vote. All books and records of a corporation may be inspected by any member, or his or her agent or attorney, for any proper purpose at any reasonable time.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-31 - Dividends prohibited.

§ 7-6-31 Dividends prohibited.  A corporation may issue shares to its members, but no dividend shall be paid on the shares and no part of the income or profit of a corporation shall be distributed to its members, directors, or officers, except that dividends may be paid and income or profit may be distributed to its members by a corporation all of the members of which are corporations to which this chapter applies. A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and upon dissolution or final liquidation may make distributions to its members as permitted by this chapter, and no payment, benefit, or distribution is deemed to be a dividend or a distribution of income or profit.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1.)



Chapter 7-6-32 - Loans to directors prohibited.

§ 7-6-32 Loans to directors prohibited.  No loans shall be made by a corporation to its directors. Any director who assents to or participates in the making of any loan is liable to the corporation for the amount of loan until its repayment.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-33 - Incorporators.

§ 7-6-33 Incorporators.  (a) One or more persons may incorporate a corporation by signing and delivering articles of incorporation in duplicate to the secretary of state.

(b) Until the corporation has duly qualified members, or if it is intended that the corporation will have no members, until the first meeting of its board of directors, the incorporator or incorporators, at any meeting or meetings that may be held for the purposes provided for in this section, shall manage the affairs of the corporation and for that purpose will have the powers otherwise vested by this chapter in the board of directors or members.

(c) The incorporator or incorporators calling a meeting under this section shall give at least three (3) days' notice of the meeting by mail to each incorporator, which notice shall state the time and place of the meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-34 - Articles of incorporation.

§ 7-6-34 Articles of incorporation.  (a) The articles of incorporation shall set forth:

(1) The name of the corporation.

(2) The period of duration, which may be perpetual.

(3) The purpose or purposes for which the corporation is organized.

(4) Any provisions, not inconsistent with the law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including a provision eliminating or limiting the personal liability of a director to the corporation or to its members for monetary damages for breach of the director's duty as a director. However, the provision does not eliminate or limit the liability of a director:

(A) For any breach of the director's duty or loyalty to the corporation or its members;

(B) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(C) For any transaction from which the director derived an improper personal benefit, and also including any provision which under this chapter is required or permitted to be set forth in the bylaws.

(ii) No provision eliminating or limiting the personal liability of a director will be effective with respect to causes of action arising prior to the inclusion of the provision in the articles of incorporation of the corporation.

(5) The address of its initial registered office, and the name of its initial registered agent at the address.

(6) The number of directors constituting the initial board of directors, and the names and addresses of the persons who are to serve as the initial directors.

(7) The name and residence or business address of each incorporator.

(b) It is not necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this chapter.

(c) Unless the articles of incorporation provide that a change in the number of directors be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws is controlling. In all other cases, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation is controlling.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1987, ch. 472, § 1.)



Chapter 7-6-35 - Filing of articles of incorporation.

§ 7-6-35 Filing of articles of incorporation.  (a) The articles of incorporation shall be delivered to the secretary of state. If the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall, when all fees have been paid as in this chapter prescribed:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in the secretary of state's office.

(3) Issue a certificate of incorporation.

(b) The certificate of incorporation shall be delivered to the incorporators or their representative.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-36 - Effect of issuance of certificate of incorporation.

§ 7-6-36 Effect of issuance of certificate of incorporation.  Upon the issuance of the certificate of incorporation, or upon a later date, not more than 30 days after the filing of articles of incorporation, that is set forth in the articles, the corporate existence begins, and the certificate of incorporation is conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this chapter, except as against the state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-37 - Organization meetings.

§ 7-6-37 Organization meetings.  (a) After the issuance of the certificate of incorporation an organizational meeting of the board of directors named in the articles of incorporation may be held, either within or without this state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers, and the transaction of any other business that may come before the meeting. The incorporators calling the meeting shall give at least three (3) days' notice of the meeting by mail to each named director, which notice states the time and place of the meeting.

(b) A first meeting of the members may be held at the call of the directors, or a majority of them, upon at least three (3) days' notice, for any purposes that are stated in the notice of the meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-38 - Right to amend articles of incorporation.

§ 7-6-38 Right to amend articles of incorporation.  A corporation may amend its articles of incorporation, from time to time, in any respect desired, as long as its articles of incorporation, as amended, contain only provisions that are lawful under this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-39 - Procedure to amend articles of incorporation.

§ 7-6-39 Procedure to amend articles of incorporation.  (a) Amendments to the articles of incorporation are made in the following manner:

(1) If there are members entitled to vote on the amendments, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote on it, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected by the amendment shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed amendment is adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

(2) If there are no members, or no members entitled to vote on it, an amendment is adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(b) Any number of amendments may be submitted and voted upon at any one meeting.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-40 - Articles of amendment.

§ 7-6-40 Articles of amendment.  The articles of amendment shall be executed in duplicate by the corporation by its president or a vice president and by its secretary or an assistant secretary and shall set forth:

(1) The name of the corporation.

(2) The amendment so adopted.

(3) If there are members entitled to vote on the amendment:

(i) A statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at the meeting, and that the amendment received at least a majority of the votes which members present at the meeting or represented by proxy were entitled to cast; or

(ii) A statement that the amendment was adopted by a consent in writing signed by all members entitled to vote on it.

(4) If there are no members, or no members entitled to vote on the amendment, a statement of the fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of the fact that the amendment received the vote of a majority of the directors in office.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-41 - Effectiveness of amendment.

§ 7-6-41 Effectiveness of amendment.  (a) The articles of amendment shall be delivered to the secretary of state. If the secretary of state finds that the articles of amendment conform to law, the secretary of state shall, when all fees have been paid as in this chapter prescribed:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in the secretary of state's office.

(3) Issue a certificate of amendment.

(b) The certificate of amendment shall be delivered to the corporation or its representative.

(c) Upon the issuance of the certificate of amendment by the secretary of state, or upon any later date, not more than 30 days after the filing of articles of amendment, that is set forth in the articles, the amendment becomes effective and the articles of incorporation are deemed to be amended accordingly.

(d) No amendment affects any existing cause of action in favor of or against the corporation, or any pending action to which the corporation is a party, or the existing rights of persons other than members; and, in the event the corporate name is changed by amendment, no action brought by or against the corporation under its former name abates for that reason.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-41.1 - Certificate of correction.

§ 7-6-41.1 Certificate of correction.  (a) Whenever any instrument authorized to be filed with the secretary of state under any provision of this chapter, has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed or acknowledged, the instrument may be corrected by filing with the secretary of state a certificate of correction, which must be executed, acknowledged and filed in accordance with this section.

(b) The corrected instrument must be specifically designated as such in its heading, specify the inaccuracy or defect to be corrected, and set forth the entire instrument in corrected form.

(c) The certificate of correction shall be executed by the corporation, by its president or vice president, and by its secretary or an assistant secretary and shall set forth:

(1) The name of the corporation.

(2) The inaccuracy or defect to be corrected and set forth the portion of the instrument in corrected form.

(3) If there are members entitled to vote on the correction:

(i) A statement setting forth the date of the meeting of members at which the correction was adopted, that a quorum was present at the meeting, and that the correction received at least a majority of the votes which members present at the meeting or represented by proxy were entitled to cast; or

(ii) A statement that the correction was adopted by a consent in writing signed by all members entitled to vote on it.

(4) If there are no members, or no members entitled to vote on the correction, a statement of the fact, the date of the meeting of the board of directors at which the correction was adopted, and a statement of the fact that the correction received the vote of a majority of the directors in office.

(5) Attach the entire instrument in corrected form.

(d) An instrument corrected in accordance with this section is effective as of the date the original instrument was filed, except as to those individuals who are substantially and adversely affected by the correction and as to those individuals the instrument as corrected is effective from its filing date.

History of Section.
(P.L. 2012, ch. 81, § 1; P.L. 2012, ch. 103, § 1.)



Chapter 7-6-42 - Restated articles of incorporation.

§ 7-6-42 Restated articles of incorporation.  (a) A domestic corporation may at any time restate its articles of incorporation as previously amended by filing with the secretary of state restated articles of incorporation. The restated articles of incorporation may include one or more amendments to the articles of incorporation adopted in accordance with the provisions of § 7-6-39. The corporation may restate articles of incorporation in the following manner:

(1) If there are members entitled to vote on the restated articles, the board of directors shall adopt a resolution setting forth the proposed restated articles of incorporation and directing that they be submitted to a vote at a meeting of members entitled to vote on them, which may be either an annual or a special meeting.

(2) Written notice setting forth the proposed restated articles or a summary of their provisions shall be given to each member entitled to vote on them, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed restated articles or a summary of their provisions may be included in the notice of the annual meeting.

(3) At the meeting a vote of the members entitled to vote on the restated articles shall be taken on them, which shall be adopted upon receiving the affirmative vote of a majority of the members entitled to vote on them present at the meeting or represented by proxy.

(4) If there are no members, or no members entitled to vote on them, the proposed restated articles shall be adopted at a meeting of the board of directors upon receiving the affirmative vote of a majority of the directors in office.

(b) Upon approval, restated articles of incorporation shall be executed by the corporation by its president or vice president and by its secretary or assistant secretary and shall set forth:

(1) The name of the corporation.

(2) The period of its duration.

(3) The purpose or purposes which the corporation is authorized to pursue.

(4) Any other provisions, not inconsistent with law, which are then set forth in the articles of incorporation as previously amended, except that it is not necessary to set forth in the restated articles of incorporation the registered office of the corporation, its registered agent, its directors or its incorporators.

(c) The restated articles of incorporation shall state that they correctly set forth the provisions of the articles of incorporation as previously amended, that they have been duly adopted as required by law, and the additional amendments to the articles of incorporation, if any, together with a statement that such additional amendments were adopted in accordance with the provisions of § 7-6-39, and a further statement that, except for the designated amendments, if any, the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation as previously amended, and that the restated articles of incorporation, together with the designated amendments, if any, supersede the original articles of incorporation and all previous amendments to the articles of incorporation.

(d) The restated articles of incorporation shall be delivered to the secretary of state. If the secretary of state finds that the restated articles conform to law, the secretary of state shall, when all fees have been paid as in this chapter prescribed:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File of the original in the secretary of state's office.

(3) Issue a restated certificate of incorporation.

(e) The restated certificate of incorporation shall be delivered to the corporation or its representative.

(f) Upon the issuance of the restated certificate of incorporation by the secretary of state, the restated articles of incorporation become effective and supersede the original articles of incorporation and all amendments to them.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4; P.L. 2012, ch. 81, § 2; P.L. 2012, ch. 103, § 2.)



Chapter 7-6-43 - Procedure for merger.

§ 7-6-43 Procedure for merger.  (a) Notwithstanding anything to the contrary contained in any general or public law, rule, or regulation, any two (2) or more corporations whether defined in § 7-6-2 or § 7-1.2-106 may merge into one of the corporations pursuant to a plan of merger approved in the manner provided in this chapter. This section does not apply to insurance holding company systems as defined in § 27-35-1.

(b) Each corporation shall adopt a plan of merger setting forth:

(1) The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is subsequently designated as the surviving corporation.

(2) The terms and conditions of the proposed merger.

(3) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger.

(4) Such other provisions regarding the proposed merger that are deemed necessary or desirable.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-44 - Procedure for consolidation.

§ 7-6-44 Procedure for consolidation.  (a) Notwithstanding anything to the contrary contained in any general or public law, rule, or regulation, any two (2) or more corporations, whether defined in § 7-6-2 or § 7-1.2-106, may consolidate into one of the corporations pursuant to a plan of consolidation approved in the manner provided in this chapter. This section does not apply to insurance holding company systems as defined in § 27-35-1.

(b) Each corporation shall adopt a plan of consolidation setting forth:

(1) The names of the corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is subsequently designated as the new corporation.

(2) The terms and conditions of the proposed consolidation.

(3) Regarding the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this chapter.

(4) Any other provisions regarding the proposed consolidation that are deemed necessary or desirable.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-45 - Approval of merger or consolidation.

§ 7-6-45 Approval of merger or consolidation.  (a) A plan of merger or consolidation is adopted in the following manner:

(1) If the members of any merging or consolidating corporation are entitled to vote on it, the board of directors of the corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote on it, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary of the plan shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed plan shall be adopted upon receiving at least a majority of the votes which members present at each meeting or represented by proxy are entitled to cast.

(2) If any merging or consolidating corporation has no members, or no members entitled to vote on it, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of the corporation upon receiving the vote of a majority of the directors in office.

(b) After approval, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to any provisions for abandonment set forth in the plan of merger or consolidation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-46 - Articles of merger or consolidation.

§ 7-6-46 Articles of merger or consolidation.  (a) Upon approval, articles of merger or articles of consolidation shall be executed by each corporation by its president or a vice president and by its secretary or an assistant secretary, and shall set forth:

(1) The plan of merger or the plan of consolidation.

(2) If the members of any merging or consolidating corporation are entitled to vote on the plan, then as to each corporation:

(i) A statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at the meeting, and that the plan received at least a majority of the votes which members present at the meeting or represented by proxy were entitled to cast; or

(ii) A statement that the plan was adopted by a consent in writing signed by all members entitled to vote on it.

(3) If any merging or consolidating corporation has no members, or no members entitled to vote on the plan, then as to each corporation a statement of the fact, the date of the meeting of the board of directors at which the plan was adopted, and a statement of the fact that the plan received the vote of a majority of the directors in office.

(b) The articles of merger or articles of consolidation shall be delivered to the secretary of state. If the secretary of state finds that the articles conform to law, he or she shall, when all fees have been paid as prescribed in this chapter:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in the secretary of state's office.

(3) Issue a certificate of merger or a certificate of consolidation.

(c) The certificate of merger or certificate of consolidation shall be delivered to the surviving or new corporation, as the case may be, or its representative.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-47 - Effect of merger or consolidation.

§ 7-6-47 Effect of merger or consolidation.  (a) Upon the issuance of the certificate of merger, or the certificate of consolidation by the secretary of state, the merger or consolidation is effected.

(b) When the merger or consolidation has been effected:

(1) The several corporations parties to the plan of merger or consolidation are a single corporation, which, in the case of a merger, is that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, is the new corporation provided for in the plan of consolidation.

(2) The separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, ceases.

(3) The surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under this chapter.

(4) The surviving or new corporation at that time and subsequently possesses all the rights, privileges, immunities, and franchises, of a public as well as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal, and mixed, and all debts due on any account, and all other choses in action. Every other interest, of or belonging to or due to each of the corporations merged or consolidated, is deemed to be transferred to and vested in the single corporation without further act or deed The title to any real estate, or any interest in it, vested in any of the corporations does not revert or become in any way impaired because of the merger or consolidation.

(5) The surviving or new corporation is from that time on responsible and liable for all the liabilities and obligations of each of the corporations merged or consolidated. Any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any corporation is impaired by the merger or consolidation.

(6) In the case of a merger, the articles of incorporation of the surviving corporation are deemed to be amended to the extent that changes in its articles of incorporation are stated in the plan of merger. In the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under this chapter are deemed to be the articles of incorporation of the new corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-48 - Merger or consolidation of domestic and foreign corporations.

§ 7-6-48 Merger or consolidation of domestic and foreign corporations.  (a) Notwithstanding anything to the contrary contained in any general or public law, rule, or regulation, any two (2) or more corporations, whether defined in § 7-6-2 or § 7-1.2-106 may be merged or consolidated in the following manner, if the merger or consolidation is permitted by the laws of the state under which each foreign corporation is organized:

(1) Each domestic corporation shall comply with the provisions of this chapter regarding the merger or consolidation of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

(2) If the surviving or new corporation is to be governed by the laws of any state other than this state, it shall comply with the provisions of this chapter with respect to foreign corporations if it is to conduct affairs in this state, and in every case it shall file with the secretary of state of this state:

(i) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to the merger or consolidation; and

(ii) An irrevocable appointment of the secretary of state of this state as its agent to accept service of process in any proceeding.

(b) The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of this state. If the surviving or new corporation is to be governed by the laws of any state other than this state, the effect of the merger or consolidation is the same as in the case of the merger or consolidation of domestic corporations except insofar as the laws of the other state provide otherwise.

(c) After approval by the members or, if there are no members entitled to vote on it, by the board of directors, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions for abandonment set forth in the plan of merger or consolidation.

(d) This section does not apply to insurance holding company systems as defined in § 27-35-1.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-49 - Sale, lease, exchange, or mortgage of assets.

§ 7-6-49 Sale, lease, exchange, or mortgage of assets.  A sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation may be made upon the terms and conditions and for the consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, that is authorized in the following manner:

(1) If there are members entitled to vote on it, the board of directors shall adopt a resolution recommending the sale, lease, exchange, mortgage, pledge, or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote on it, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of the corporation shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for the giving of notice of meetings of members. At the meeting the members may authorize the sale, lease, exchange, mortgage, pledge, or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions of the disposition and the consideration to be received by the corporation for it. The authorization shall require at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast. After the authorization by a vote of members, the board of directors, nevertheless, in its discretion, may abandon the sale, lease, exchange, mortgage, pledge, or other disposition of assets, subject to the rights of third parties under any contracts relating to the disposition of the assets, without further action or approval by members.

(2) If there are no members, or no members entitled to vote on it, a sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation is authorized upon receiving the vote of a majority of the directors in office.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-50 - Voluntary dissolution.

§ 7-6-50 Voluntary dissolution.  (a) A corporation may dissolve and wind up its affairs in the following manner:

(1) If there are members entitled to vote on dissolution, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of the dissolution be submitted to a vote at a meeting of members entitled to vote on it, which may be either an annual or special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for the giving of notice of meetings of members. A resolution to dissolve the corporation is adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

(2) If there are no members, or no members entitled to vote on dissolution, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

(b) Upon the adoption of the resolution by the members, or by the board of directors if there are no members or no members entitled to vote on dissolution, the corporation shall cease to conduct its affairs except to the extent necessary for the winding up of its affairs, shall immediately mail a notice of the proposed dissolution to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-51 - Distribution of assets.

§ 7-6-51 Distribution of assets.  The assets of a corporation in the process of dissolution shall be applied and distributed as follows:

(1) All liabilities and obligations of the corporation shall be paid and discharged, or adequate provision shall be made for their payment and discharge;

(2) Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred, or conveyed in accordance with the requirements;

(3) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in this chapter or as otherwise provided in its articles of incorporation or bylaws;

(4) Any other assets shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

(5) Any remaining assets may be distributed to any persons, societies, organizations, or domestic or foreign corporations, whether for profit or nonprofit, that may be specified in a plan of distribution adopted as provided in this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-52 - Plan of distribution.

§ 7-6-52 Plan of distribution.  A plan providing for the distribution of assets, not inconsistent with the provisions of this chapter, may be appointed by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which this chapter requires a plan of distribution, in the following manner:

(1) If there are members entitled to vote on the plan, the board of directors shall adopt a resolution recommending a plan of distribution and directing its submission to a vote at a meeting of members entitled to vote on it, which may be either an annual or a special meeting. Written notice setting forth the proposed plan of distribution or a summary of it shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The plan of distribution shall be adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

(2) If there are no members, or no members entitled to vote on it, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving a vote of a majority of the directors in office.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-53 - Revocation of voluntary dissolution proceedings.

§ 7-6-53 Revocation of voluntary dissolution proceedings.  (a) A corporation may, at any time prior to the issuance of a certificate of dissolution by the secretary of state, revoke the action previously taken to dissolve the corporation, in the following manner:

(1) If there are members entitled to vote on it, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a meeting of members entitled to vote on it, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

(2) If there are no members, or no members entitled to vote on it, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(b) Upon the adoption of the resolution by the members, or by the board of directors where there are no members or no members entitled to vote on it, the corporation may at that time again conduct its affairs.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-54 - Articles of dissolution.

§ 7-6-54 Articles of dissolution.  If voluntary dissolution proceedings have not been revoked, then when all debts, liabilities, and obligations of the corporation have been paid and discharged, or adequate provision has been made for them, and all of the remaining property and assets of the corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter, articles of dissolution shall be executed in duplicate by the corporation by its president or a vice president, and by its secretary or an assistant secretary, and shall set forth:

(1) The name of the corporation.

(2) If there are members entitled to vote on the dissolution:

(i) A statement setting forth the date of the meeting of members at which the resolution to dissolve was adopted, that a quorum was present at the meeting, and that the resolution received at least a majority of the votes which members present at the meeting or represented by proxy were entitled to cast; or

(ii) A statement that the resolution was adopted by a consent in writing signed by all members entitled to vote on it.

(3) If there are no members, or no members entitled to vote on the dissolution, a statement of the fact, the date of the meeting of the board of directors at which the resolution to dissolve was adopted and a statement of the fact that the resolution received the vote of a majority of the directors in office.

(4) That all debts, obligations, and liabilities of the corporation have been paid and discharged or that adequate provision has been made for their payment.

(5) A copy of the plan of distribution as adopted by the corporation, or a statement that no plan was adopted.

(6) That all the remaining property and assets of the corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter.

(7) That there are no suits pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-55 - Filing of articles of dissolution.

§ 7-6-55 Filing of articles of dissolution.  (a) The articles of dissolution shall be delivered to the secretary of state. If the secretary of state finds that the articles of dissolution conform to law, the secretary of state shall, when all fees have been paid as prescribed in this chapter:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in the secretary of state's office.

(3) Issue a certificate of dissolution.

(b) The certificate of dissolution shall be delivered to the representative of the dissolved corporation. Upon the issuance of the certificate of dissolution the existence of the corporation ceases, except for the purpose of suits, other proceedings, and appropriate corporate action by members, directors, and officers as provided in this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-56 - Revocation of certificate of incorporation.

§ 7-6-56 Revocation of certificate of incorporation.  (a) The certificate of incorporation of a corporation may be revoked by the secretary of state upon the conditions prescribed in this section when it is established that:

(1) The corporation procured its articles of incorporation through fraud;

(2) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(3) The corporation has failed to file its annual report within the time required by this chapter, or has failed to pay any fees, when they have become due and payable;

(4) The corporation has failed for 30 days to appoint and maintain a registered agent in this state as required by this chapter;

(5) The corporation has failed, after change of its registered office or registered agent, to file in the office of the secretary of state a statement of the change as required by this chapter;

(6) The corporation has failed to file in the office of the secretary of state any amendment to its articles of incorporation or any articles of merger within the time prescribed by this chapter; or

(7) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the corporation pursuant to this chapter.

(b) No certificate of incorporation of a corporation shall be revoked by the secretary of state unless:

(1) The secretary of state shall have given the corporation not less than sixty (60) days notice thereof by regular mail addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation notice is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a domestic corporation which has not yet filed an annual report, then to any one of the incorporators listed on the articles of incorporation, and no further notice shall be required; and

(2) The corporation fails prior to revocation to file the annual report or pay the fees, or file the required statement of change of registered agent or registered office, or file the articles of amendment or articles of merger, or correct the misrepresentation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2001, ch. 26, § 2; P.L. 2001, ch. 268, § 2.)



Chapter 7-6-57 - Issuance of certificate of revocation.

§ 7-6-57 Issuance of certificate of revocation.  (a) Upon revoking any certificate of incorporation, the secretary of state shall:

(1) Issue a certificate of revocation in duplicate;

(2) File one of the certificates in the secretary of state's office;

(3) Send to the corporation by regular mail a certificate of revocation, addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the certificate of revocation is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, or if the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a domestic corporation which has not yet filed an annual report, then to any one of the incorporators listed on the articles of incorporation, and no further notice shall be required.

(b) Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this state ceases.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2001, ch. 26, § 2; P.L. 2001, ch. 268, § 2.)



Chapter 7-6-58 - Withdrawal of certificate of revocation.

§ 7-6-58 Withdrawal of certificate of revocation.  (a) Within ten (10) years after issuing a certificate of revocation as provided in § 7-6-57, the secretary of state may withdraw the certificate of revocation and reinstate the corporation in good standing:

(1) Upon filing by the corporation of the documents it had previously failed to file as set forth in subsections (a)(3)  (a)(6) of § 7-6-56; and

(2) Upon the payment by the corporation of a penalty in the amount of twenty-five dollars ($25.00) for each year or part of a year that has elapsed since the issuance of the certificate of revocation.

(b) If as permitted by § 7-6-11(2) another corporation, whether business or nonprofit, or domestic or foreign qualified to transact business in this state, bears or has filed a fictitious business name statement with respect to or reserved or registered in a name which is the same as, the name of a corporation regarding which the certificate of revocation is proposed to be withdrawn, the secretary of state shall condition the withdrawal of the certificate of revocation upon the reinstated corporation's amending its articles of incorporation so as to designate a name which is distinguishable upon the records of the secretary of state from its former name.

(c) Upon the withdrawal of the certificate of revocation and reinstatement of the corporation in good standing as provided in subsection (a), title to any real estate, or any interest in real estate, held by the corporation at the time of the issuance of the certificate of revocation and not conveyed subsequent to the revocation of its certificate of incorporation shall be deemed to be revested in the corporation without further act or deed.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1989, ch. 380, § 1; P.L. 2000, ch. 70, § 2; P.L. 2000, ch. 354, § 2; P.L. 2003, ch. 247, § 2; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-59 - Appeal from revocation of articles of incorporation.

§ 7-6-59 Appeal from revocation of articles of incorporation.  Any corporation aggrieved by the action of the secretary of state in revoking its articles of incorporation may appeal from the action in the manner provided in § 7-6-99.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-60 - Jurisdiction of court to liquidate assets and affairs of the corporation.

§ 7-6-60 Jurisdiction of court to liquidate assets and affairs of the corporation.  (a) The superior court has full power to liquidate the assets and affairs of a corporation:

(1) In an action by a member or director when it is made to appear:

(i) That the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the corporation is being suffered or is threatened because of the deadlock, and either that the members are unable to break the deadlock or there are no members having voting rights; or

(ii) That the acts of the directors or those in control of the corporation are illegal, oppressive, or fraudulent; or

(iii) That the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least two (2) years to elect successors to directors whose terms have expired or would have expired upon the election of their successors;

(iv) That the corporate assets are being misapplied or wasted; or

(v) That the corporation is unable to carry out its purposes.

(2) In an action by a creditor:

(i) When the claim of the creditor has been reduced to judgment and an execution on it has been returned unsatisfied and it is established that the corporation is insolvent; or

(ii) When the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent.

(3) Upon application by a corporation to have its dissolution continued under the supervision of the court.

(4) When the corporation's certificate of incorporation is subject to revocation by the secretary of state and it is established that liquidation of its affairs should precede the issuance of a certificate of revocation.

(b) Proceedings under this section shall be brought in the county in which the registered office or the principal office of the corporation is situated.

(c) It is not necessary to make directors or members parties to any action or proceedings unless relief is sought against them personally.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-61 - Procedure in liquidation of corporation by court.

§ 7-6-61 Procedure in liquidation of corporation by court.  (a) In proceedings to liquidate the assets and affairs of a corporation the court shall have the power to issue injunctions, to appoint a receiver or receivers pendente lite, with such powers and duties as the court directs, and to take such other proceedings as may be requisite to preserve the corporate assets wherever situated, and carry on the affairs of the corporation until a full hearing can be had.

(b) After a hearing upon any notice that the court directs to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation. The liquidating receiver or receivers have authority, subject to court order, to sell, convey, and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The order appointing the liquidating receiver or receivers shall state their powers and duties. The powers and duties may be increased or diminished at any time during the proceedings.

(c) The assets of the corporation or the proceeds resulting from a sale, conveyance, or other disposition of the assets shall be applied and distributed as follows:

(1) All costs and expenses of the court proceedings and all liabilities and obligations of the corporation shall be paid, satisfied, and discharged, or adequate provision shall be made for that;

(2) Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs because of the dissolution or liquidation, shall be returned, transferred, or conveyed in accordance with the requirements;

(3) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court directs;

(4) Any other assets shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive right of members, or any class or classes of members, or provide for distribution to others;

(5) Any remaining assets may be distributed to such persons, societies, organizations, or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this chapter, or where no plan of distribution has been adopted, as the court may direct.

(d) The court has power to allow as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment of the compensation out of the assets of the corporation or the proceeds of any sale or disposition of the assets.

(e) A receiver of a corporation appointed under the provisions of this section has authority to sue and defend in all courts in his or her own name as receiver of the corporation. The court appointing the receiver has exclusive jurisdiction of the corporation and its property, wherever situated.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-62 - Qualification of receivers.

§ 7-6-62 Qualification of receivers.  A receiver shall in all cases be a citizen of the United States or a business corporation authorized to act as receiver, which corporations may be a domestic corporation or a foreign corporation authorized to transact business in this state, and shall in all cases give any bond that the court directs with any sureties that the court requires.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-63 - Filing of claims in liquidation proceedings.

§ 7-6-63 Filing of claims in liquidation proceedings.  In proceedings to liquidate the assets and affairs of a corporation, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in any form that the court prescribes, proofs under oath of their respective claims. If the court requires the filing of claims it shall fix a date of not less than four (4) months from the date of the order, as the last day of the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the fixed date. Prior to the fixed date, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the fixed date may be barred, by order of court, from participating in the distribution of the assets of the corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-64 - Discontinuance of liquidation proceedings.

§ 7-6-64 Discontinuance of liquidation proceedings.  The liquidation of the assets and affairs of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In that event the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-65 - Decree of involuntary dissolution.

§ 7-6-65 Decree of involuntary dissolution.  In proceedings to liquidate the assets and affairs of a corporation, when the costs and expenses of the proceedings and all debts, obligations, and liabilities of the corporation shall have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of this chapter, or in case its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, and obligations, and all the property and assets have been applied so far as they will go to their payment, the court shall enter a decree dissolving the corporation, at which time the existence of the corporation ceases.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-66 - Filing of decree of dissolution.

§ 7-6-66 Filing of decree of dissolution.  In case the court enters a decree dissolving a corporation, it is the duty of the clerk of the court to file a certified copy of the decree with the secretary of state. No fee shall be charged by the secretary of state for that filing.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-67 - Deposits with general treasurer.

§ 7-6-67 Deposits with general treasurer.  Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and for whom there is no person legally competent to receive the distributive portion, shall be reduced to cash and deposited with the general treasurer and shall be paid over to the person or to that person's legal representative upon satisfactory proof to the general treasurer of that person's right to the cash.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-68 - Survival of remedy after dissolution.

§ 7-6-68 Survival of remedy after dissolution.  The dissolution of a corporation either: (1) by the issuance of a certificate of dissolution by the secretary of state; or (2) by a decree of court when the court has not liquidated the assets and affairs of the corporation as provided in this chapter; or (3) by expiration of its period of duration; shall not take away or impair any remedy available to or against the corporation, its directors, officers, or members, for any right or claim existing, or any liability incurred, prior to the dissolution if action or other proceeding on the right, claim, or liability is commenced within two (2) years after the date of the dissolution. Any action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers have power to take any corporate or other action that is appropriate to protect the remedy, right, or claim. If the corporation was dissolved by the expiration of its period of duration, the corporation may amend its articles of incorporation at any time during the period of two (2) years so as to extend its period of duration.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-69 - Continuation of certain corporate powers.

§ 7-6-69 Continuation of certain corporate powers.  Any corporation dissolved in any manner under this chapter or any corporation whose certificate of incorporation is revoked by the secretary of state under § 7-6-56 nevertheless continues for five (5) years after the date of the dissolution or revocation for the purpose of enabling it to settle and close out its affairs, to dispose of and convey its property, to discharge its liabilities, and to distribute its assets, but not for the purpose of continuing the activities for which it was organized. The members, directors, and officers have power to take any corporate or other action that is appropriate to carry out the purposes of this section.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2000, ch. 70, § 2; P.L. 2000, ch. 354, § 2.)



Chapter 7-6-70 - Admission of foreign corporation.

§ 7-6-70 Admission of foreign corporation.  (a) No foreign corporation has the right to conduct affairs in this state until it has procured a certificate of authority to do so from the secretary of state. No foreign corporation is entitled to procure a certificate of authority under this chapter to conduct any affairs in this state which a corporation organized under this chapter is prohibited from conducting. A foreign corporation shall not be denied a certificate of authority because of the fact that the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state, and nothing contained in this chapter is construed to authorize this state to regulate the organization or the internal affairs of the corporation.

(b) Without excluding other activities which may not constitute conducting affairs in this state, a foreign corporation is not considered to be conducting affairs in this state, for the purposes of this chapter, by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement of claims or disputes.

(2) Holding meetings of its directors or members or carrying on other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Creating evidences of debt, mortgages, or liens on real or personal property.

(5) Securing or collecting debts due to it or enforcing any rights in property securing the debts.

(6) Conducting its affairs in interstate commerce.

(7) Granting funds.

(8) Distributing information to its members.

(9) Conducting an isolated transaction completed within a period of 30 days and not in the course of a number of repeated transactions of like nature.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-71 - Powers of foreign corporation.

§ 7-6-71 Powers of foreign corporation.  A foreign corporation which has received a certificate of authority under this chapter shall, until a certificate of revocation or of withdrawal has been issued as provided in this chapter, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in this application pursuant to which the certificate of authorization is issued; and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or subsequently imposed upon a similar domestic corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-72 - Corporate name of foreign corporation.

§ 7-6-72 Corporate name of foreign corporation.  No certificate of authority shall be issued to a foreign corporation unless the corporate name of the corporation:

(1) Does not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

(2) Is distinguishable upon the records of the secretary of state from the name of any corporation, whether for profit or not for profit, domestic or foreign limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified or authorized to transact business or conduct affairs in this state, or any name, or which is filed, reserved or registered under this title.

(3) Is translated into letters of the English alphabet, if it is not in English.

(4) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(5) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1989, ch. 380, § 1; P.L. 1993, ch. 187, § 1; P.L. 1997, ch. 188, § 2; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4; P.L. 2011, ch. 54, § 2; P.L. 2011, ch. 60, § 2.)



Chapter 7-6-73 - Change of name by foreign corporation.

§ 7-6-73 Change of name by foreign corporation.  Whenever a foreign corporation which is authorized to conduct affairs in this state changes its name to one under which a certificate of authority would not be granted to it on application for a certificate, the certificate of authority of the corporation shall be suspended and it shall not thereafter conduct any affairs in this state until it has changed its name to a name which is available to it under the laws of this state.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-74 - Application for certificate of authority.

§ 7-6-74 Application for certificate of authority.  (a) A foreign corporation, in order to procure a certificate of authority to conduct affairs in this state, shall apply for it with the secretary of state. The application shall set forth:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) The date of incorporation and the period of duration of the corporation.

(3) The street address of the principal office of the corporation.

(4) The address of the proposed registered office of the corporation in this state, and the name of its proposed registered agent in this state at the address.

(5) The purpose or purposes of the corporation which it proposes to pursue in conducting its affairs in this state.

(6) The names and respective addresses of the directors and officers of the corporation.

(7) The additional information as is necessary or appropriate to enable the secretary of state to determine whether the corporation is entitled to a certificate of authority to conduct affairs in this state.

(b) The application shall be made on forms prescribed and furnished by the secretary of state and shall be executed in duplicate by the corporation by its president or a vice president and by its secretary or an assistant secretary.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2011, ch. 53, § 2; P.L. 2011, ch. 64, § 2.)



Chapter 7-6-75 - Filing of application for certificate of authority.

§ 7-6-75 Filing of application for certificate of authority.  (a) The application of the corporation for a certificate of authority shall be delivered to the secretary of state, together with a copy of its articles of incorporation and all amendments to it, duly certified by the proper officer of the state or country under the laws of which it is incorporated.

(b) If the secretary of state finds that the application conforms to law, the secretary of state shall, when all fees have been paid as prescribed in this chapter:

(1) Endorse on the documents the word "Filed," and the month, day, and year of the filing.

(2) File in the secretary of state's office the original of the application and the copy of the articles of incorporation and amendments to it.

(3) Issue a certificate of authority to conduct affairs in this state.

(c) The certificate of authority shall be delivered to the corporation or its representative.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-76 - Effect of certificate of authority.

§ 7-6-76 Effect of certificate of authority.  Upon the issuance of a certificate of authority by the secretary of state, the corporation is authorized to conduct affairs in this state for those purposes set forth in its application, subject, however, to the right of the state to suspend or to revoke the authority as provided in this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-77 - Registered office and registered agent of foreign corporation.

§ 7-6-77 Registered office and registered agent of foreign corporation.  Each foreign corporation authorized to conduct affairs in this state shall have and continuously maintain in this state:

(1) A registered office which may be the same as in its principal office.

(2) A registered agent, which agent may be either an individual resident in this state whose business office is identical with the registered office, or a domestic corporation, whether for profit or not for profit, or a foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in this state, having an office identical with the registered office.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-78 - Change of registered office or registered agent of foreign corporation.

§ 7-6-78 Change of registered office or registered agent of foreign corporation.  (a) A foreign corporation authorized to conduct affairs in this state may change its registered office or its registered agent, or both, upon filing in the office of the secretary of state a statement setting forth:

(1) The name of the corporation.

(2) The address of its then registered office.

(3) If the address of its registered office be changed, the address to which the registered office is to be changed.

(4) The name of its registered agent.

(5) If its registered agent be changed, the name of its successor registered agent.

(6) That the address of its registered office and the address of the office of its registered agent, as changed, will be identical.

(7) That the change was authorized by an adopted resolution of its board of directors.

(b) The statement shall be executed by the corporation by its president or a vice president and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of this chapter, the secretary of state shall file the statement in his or her office, and upon filing the change of address of the registered office, or the appointment of a new registered agent, or both, becomes effective.

(c) Any registered agent in this state appointed by a foreign corporation may resign as the agent upon filing a written notice of resignation, executed in duplicate, with the secretary of state who shall immediately mail a copy of it to the foreign corporation at its principal office in the state or country under the laws of which it is incorporated as shown by its most recent annual report. The appointment of the agent terminates upon the expiration of 30 days after receipt of the notice by the secretary of state.

(d) If a registered agent changes the registered agent's business address to another place within the state, the registered agent may change the address and the address of the registered office of any corporations of which he, she, or it is registered agent by filing a statement as required above except that it need be signed only by the registered agent, need not be responsive to subsections (a) (5) and (a) (7), and must recite that a copy of the statement has been mailed to each corporation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-79 - Service of process on foreign corporation.

§ 7-6-79 Service of process on foreign corporation.  (a) The registered agent appointed by a foreign corporation authorized to conduct affairs in this state shall be an agent of the corporation upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a foreign corporation authorized to conduct affairs in this state fails to appoint or maintain a registered agent in this state, or whenever any registered agent cannot with reasonable diligence be found at the registered office or whenever the certificate of authority of a foreign corporation is suspended or revoked, the secretary of state shall be an agent of the corporation upon whom any process, notice, or demand may be served. Service on the secretary of state of any process, notice, or demand shall be made by delivering to and leaving with the secretary of state, or with any clerk having charge of the corporation department of the secretary of state's office, duplicate copies of the process, notice, or demand. If any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately forward one of the copies by registered or certified mail, addressed to the corporation at its principal office in the state or country under the laws of which it is incorporated. Any service upon the secretary of state is returnable in not less than 30 days.

(c) The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section, and shall record in the record the time of the service and the secretary of state's action with reference to the service.

(d) Nothing contained in this section limits or affects the right to serve any process, notice, or demand, required or permitted by law to be served upon a corporation in any other manner now or subsequently permitted by law.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-80 - Amendment to articles of incorporation of foreign corporation.

§ 7-6-80 Amendment to articles of incorporation of foreign corporation.  Whenever the articles of incorporation of a foreign corporation authorized to conduct affairs in this state are amended, the foreign corporation shall, within 30 days after the amendment becomes effective, file in the office of the secretary of state a copy of the amendment duly certified by the proper officer of the state or country under the laws of which it is incorporated; but the filing of the articles does not of itself enlarge or alter the purpose or purposes which the corporation is authorized to pursue in conducting its affairs in this state, or authorize the corporation to conduct affairs in this state under any other name than the name set forth in its certificate of authority.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-80.1 - Foreign application for transfer of authority.

§ 7-6-80.1 Foreign application for transfer of authority.  (a) A duly authorized foreign nonprofit corporation in the state of Rhode Island that converts into any form of foreign other entity subject to the provisions of Title 7 and the resulting entity is required to file for authority to transact business in this state may apply for a transfer of authority in the office of the secretary of state by filing:

(1) An application for transfer of authority that has been executed and filed in accordance with § 7-6-2.1; and

(2) An application for authority to transact business in the state of Rhode Island for the resulting entity type; and

(3) A certificate of legal existence or good standing issued by the proper officer of the state or country under the laws of which the resulting entity has been formed.

(b) The application for transfer of authority shall state:

(1) The name of the nonprofit corporation;

(2) The type of other entity into which it has been converted; and

(3) The jurisdiction whose laws govern its internal affairs.

(c) Upon the effective time and date of the application for transfer of authority, the authority of the nonprofit corporation authorized to transact business under this chapter shall be transferred without interruption to the other entity which shall thereafter hold such authority subject to the provisions of the laws of the state of Rhode Island applicable to that type of resulting entity.

History of Section.
(P.L. 2012, ch. 81, § 1; P.L. 2012, ch. 103, § 1.)



Chapter 7-6-81 - Merger of foreign corporation authorized to conduct affairs in this state.

§ 7-6-81 Merger of foreign corporation authorized to conduct affairs in this state.  Whenever a foreign corporation authorized to conduct affairs in this state is a party to a statutory merger permitted by the laws of the state or country under the laws of which it is incorporated, and the corporation is the surviving corporation, it shall, within thirty (30) days after the merger becomes effective, file with the secretary of state a copy of the articles of merger duly certified by the proper officer of the state or country under the laws of which the statutory merger was effected. It is not necessary for the corporation to procure either a new or amended certificate of authority to conduct affairs in this state unless the name of the corporation is changed by the merger or unless the corporation desires to pursue in this state other or additional purposes than those which it is then authorized to pursue in this state.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-82 - Amended certificate of authority.

§ 7-6-82 Amended certificate of authority.  (a) A foreign corporation authorized to conduct affairs in this state shall procure an amended certificate of authority by making application for one with the secretary of state if it changes its corporate name or desires to pursue in this state other or additional purposes than those set forth in its prior application for a certificate of authority.

(b) The requirements as to the form and contents of the application, the manner of its execution, the filing of the original with the secretary of state, the issuance of an amended certificate of authority and its effect, are the same as in the case of an original application for a certificate of authority.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1999, ch. 354, § 19; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-83 - Withdrawal of foreign corporation.

§ 7-6-83 Withdrawal of foreign corporation.  (a) A foreign corporation authorized to conduct affairs in this state may withdraw from this state upon procuring from the secretary of state a certificate of withdrawal. In order to procure a certificate of withdrawal, the foreign corporation shall deliver to the secretary of state an application for withdrawal, setting forth:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) That the corporation is not conducting affairs in this state.

(3) That the corporation surrenders its authority to conduct affairs in this state.

(4) That the corporation revokes the authority of its registered agent in this state to accept service of process and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this state during the time the corporation was authorized to conduct affairs in this state may subsequently be made on the corporation by service on the secretary of state.

(5) A post office address to which the secretary of state may mail a copy of any process against the corporation that may be served on the secretary of state.

(b) The application for withdrawal shall be made on forms prescribed and furnished by the secretary of state and shall be executed by the corporation by its president or a vice president and by its secretary or an assistant secretary, or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by the receiver or trustee.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-84 - Filing of application for withdrawal.

§ 7-6-84 Filing of application for withdrawal.  (a) The application for withdrawal shall be delivered to the secretary of state. If the secretary of state finds that the application conforms to the provisions of this chapter, the secretary of state shall, when all fees have been paid as prescribed in this chapter:

(1) Endorse on the original the word "Filed," and the month, day, and year of the filing.

(2) File the original in the secretary of state's office.

(3) Issue a certificate of withdrawal.

(b) The certificate of withdrawal shall be delivered to the corporation or its representative. Upon the issuance of the certificate of withdrawal, the authority of the corporation to conduct affairs in this state ceases.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-85 - Revocation of certificate of authority.

§ 7-6-85 Revocation of certificate of authority.  (a) The certificate of authority of a foreign corporation to conduct affairs in this state may be revoked by the secretary of state upon the conditions prescribed in this section when:

(1) The corporation has failed to file its annual report within the time required by this chapter or has failed to pay any fees or penalties prescribed by this chapter when they have become due and payable;

(2) The corporation has failed for 30 days to appoint and maintain a registered agent in this state as required by this chapter;

(3) The corporation has failed, after change of its registered agent, to file in the office of the secretary of state a statement of the change as required by this chapter;

(4) The corporation has failed to file in the office of the secretary of state any amendment to its articles of incorporation or any articles of merger within the time prescribed by this chapter;

(5) The certificate of authority of the corporation was procured through fraud practiced upon the state;

(6) The corporation has continued to exceed or abuse the authority conferred upon it by this chapter; or

(7) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the corporation pursuant to this chapter.

(b) No certificate of authority of a foreign corporation shall be revoked by the secretary of state unless:

(1) The secretary of state shall have given the corporation not less than sixty (60) days notice thereof by regular mail addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation notice is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a foreign corporation which has not yet filed an annual report, then to the corporation at its principal office shown in its application for certificate of authority, and no further notice shall be required; and

(2) The corporation fails prior to revocation to file the annual report, pay the fees or penalties, file the required statement of change of registered agent, file the articles of amendment or articles of merger, or correct the misrepresentation.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2001, ch. 26, § 2; P.L. 2001, ch. 268, § 2.)



Chapter 7-6-86 - Issuance of certificate of revocation.

§ 7-6-86 Issuance of certificate of revocation.  (a) Upon revoking any certificate of authority, the secretary of state shall:

(1) Issue a certificate of revocation in duplicate.

(2) File one of the certificates in the secretary of state's office.

(3) Send to the corporation by regular mail a certificate of revocation, addressed to the registered office of the corporation in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the registered office of the corporation in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation certificate is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the corporation at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a foreign corporation that has not yet filed an annual report then to the corporation at its principal office shown in its application for certificate of authority, and no further notice shall be required.

(b) Upon the issuance of the certificate of revocation, the authority of the corporation to conduct affairs in this state ceases.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2001, ch. 26, § 2; P.L. 2001, ch. 268, § 2.)



Chapter 7-6-87 - Withdrawal of certificates of revocation.

§ 7-6-87 Withdrawal of certificates of revocation.  Within ten (10) years after issuing a certificate of revocation as provided in § 7-6-86, the secretary of state may withdraw the certificate of revocation and reinstate the corporation in good standing:

(1) Upon the filing by the corporation of the documents it had previously failed to file as set forth in subsections (a)(1) through (a)(4), inclusive, of § 7-6-85; and

(2) Upon the payment by the corporation of a penalty of twenty-five dollars ($25.00) for each year or part of a year that has elapsed since the issuance of the certificate of revocation.

(ii) If as permitted by § 7-6-72(2) another corporation, whether business or nonprofit, or domestic or foreign, qualified to transact business in this state, bears or has filed a fictitious business name statement regarding or reserved or registered a name which is the same as the name of a corporation regarding which the certificate of revocation is proposed to be withdrawn, the secretary of state shall condition the withdrawal of a certificate of revocation upon the reinstated corporation's amending its articles of incorporation so as to designate a name which is distinguishable upon the records of the secretary of state from its former name.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1989, ch. 380, § 1; P.L. 2003, ch. 247, § 2; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-88 - Appeal from revocation of certificate of authority.

§ 7-6-88 Appeal from revocation of certificate of authority.  Any foreign corporation aggrieved by the action of the secretary of state in revoking its certificate of authority may appeal from the revocation in the manner provided in § 7-6-99.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-89 - Conducting affairs without certificate of authority.

§ 7-6-89 Conducting affairs without certificate of authority.  (a) No foreign corporation which is conducting affairs in this state without a certificate of authority shall be permitted to maintain any action, suit, or proceeding in any court of this state until the corporation has obtained a certificate of authority. Nor shall any action, suit, or proceeding be maintained in any court of this state by any successor or assignee of the corporation on any right, claim, or demand arising out of the conduct of affairs by the corporation in this state, until a certificate of authority has been obtained by the corporation or by a corporation which has acquired all or substantially all of its assets.

(b) The failure of a foreign corporation to obtain a certificate of authority to conduct affairs in this state does not impair the validity of any contract or act of the corporation, and does not prevent the corporation from defending any action, suit, or proceeding in any court of this state.

(c) A foreign corporation which conducts affairs in this state without a certificate of authority is liable to this state, for the years or parts of years during which it conducted affairs in this state without a certificate of authority, in an amount equal to all fees which would have been imposed by this chapter upon the corporation had it duly applied for and received a certificate of authority to conduct affairs in this state as required by this chapter and subsequently filed all reports required by this chapter, plus all interest and penalties imposed by this chapter for failure to pay the fees. The attorney general shall bring proceedings to recover all amounts due this state under the provisions of this section.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-90 - Annual report of domestic and foreign corporations.

§ 7-6-90 Annual report of domestic and foreign corporations.  (a) Each domestic corporation, and each foreign corporation authorized to conduct affairs in this state, shall file, within the time prescribed by this chapter, an annual report setting forth the following information as of the date of the report:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) The address of the registered office of the corporation in this state, and the name of its registered agent in this state at the address.

(3) The address of the principal office of the corporation.

(4) A brief statement of the character of the affairs which the corporation is actually conducting, or, in the case of a foreign corporation, which the corporation is actually conducting in this state.

(5) The names and respective addresses of the directors and officers of the corporation.

(b) The annual report shall be made on forms prescribed and furnished by the secretary of state, and the information contained in the report shall be given as of the date of the execution of the report. It shall be executed by the corporation by its president, a vice president, secretary, an assistant secretary, or treasurer, or, if the corporation is in the hands of a receiver or trustee, it shall be executed on behalf of the corporation by the receiver or trustee.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 2012, ch. 81, § 2; P.L. 2012, ch. 103, § 2.)



Chapter 7-6-91 - Filing of annual report of domestic and foreign corporations.

§ 7-6-91 Filing of annual report of domestic and foreign corporations.  (a) The annual report of a domestic or foreign corporation shall be delivered to the secretary of state during the month of June of each year, except that the first annual report of a domestic or foreign corporation shall be filed during the month of June of the year following the calendar year in which its certificate of incorporation or its certificate of authority was issued by the secretary of state.

(b) Proof to the satisfaction of the secretary of state that prior to the first day of July the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is deemed a compliance with this requirement.

(c) If the secretary of state finds that the report conforms to the requirements of this chapter, the secretary of state shall file the report.

(d) If the secretary of state finds that it does not conform, the secretary of state shall promptly return the report to the corporation for any necessary corrections, in which case the penalties subsequently prescribed for failure to file the report within the time above provided do not apply, if the report is corrected to conform to the requirements of this chapter and returned to the secretary of state within thirty (30) days from the date on which it was mailed to the corporation by the secretary of state.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-92 - Fees for filing documents and issuing certificates.

§ 7-6-92 Fees for filing documents and issuing certificates.  The secretary of state shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of incorporation, thirty-five dollars ($35.00).

(2) Filing articles of amendment and issuing a certificate of amendment, ten dollars ($10.00).

(3) Filing certificate of correction and issuing a certificate of correction, ten dollars ($10.00).

(4) Filing restated articles of incorporation and issuing restated certificate of incorporation, ten dollars ($10.00).

(5) Filing articles of merger or consolidation and issuing a certificate of merger or consolidation, twenty-five dollars ($25.00).

(6) Filing a statement of change of registered agent and registered office or filing a statement of change of registered agent, ten dollars ($10.00).

(ii) Filing a statement of change of registered office only, without fee.

(7) Filing articles of dissolution, ten dollars ($10.00).

(8) Filing an application of a foreign corporation for a certificate of authority to conduct affairs in this state and issuing a certificate of authority, fifty dollars ($50.00).

(9) Filing an application of a foreign corporation for an amended certificate of authority to conduct affairs in this state and issuing an amended certificate of authority, twenty-five dollars ($25.00).

(10) Filing a copy of an amendment to the articles of incorporation of a foreign corporation holding a certificate of authority to conduct affairs in this state, twenty-five dollars ($25.00).

(11) Filing a copy of articles of merger of a foreign corporation holding a certificate of authority to conduct affairs in this state, twenty-five dollars ($25.00).

(12) Filing an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, ten dollars ($10.00).

(13) Filing any other statement or report, including an annual report, of a domestic or foreign corporation, twenty dollars ($20.00).

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1990, ch. 65, art. 43, § 8; P.L. 2001, ch. 26, § 2; P.L. 2001, ch. 268, § 2; P.L. 2012, ch. 81, § 2; P.L. 2012, ch. 103, § 2.)



Chapter 7-6-93 - Miscellaneous charges.

§ 7-6-93 Miscellaneous charges.  The secretary of state shall charge and collect:

(1) For furnishing a certified copy of any document, instrument, or paper relating to a corporation, fifteen cents ($.15) per page and five dollars ($5.00) for the certificate and affixing the seal to it.

(2) At the time of any service of process on the secretary of state as resident agent of a corporation, fifteen dollars ($15.00), which is recoverable as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

(3) For issuing a certificate of good standing/letter of status, five dollars ($5.00).

(4) For issuing a certificate of fact, five dollars ($5.00).

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1990, ch. 65, art. 43, § 8; P.L. 2005, ch. 36, § 4; P.L. 2005, ch. 72, § 4.)



Chapter 7-6-94 - Penalties imposed upon corporation.

§ 7-6-94 Penalties imposed upon corporation.  (a) Each domestic or foreign corporation that fails or refuses to file its annual report for any year within the time prescribed by this chapter is subject to a penalty of twenty-five dollars ($25.00) for each year to be assessed by the secretary of state.

(b) Each domestic or foreign corporation that fails or refuses to answer truthfully and fully within the time prescribed by this chapter interrogatories propounded by the secretary of state in accordance with the provisions of this chapter, is guilty of a misdemeanor and upon conviction may be fined in any amount not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1990, ch. 77, § 1.)



Chapter 7-6-95 - Penalties imposed upon directors and officers.

§ 7-6-95 Penalties imposed upon directors and officers.  Each director and officer of a domestic or foreign corporation who fails or refuses within the time prescribed by this chapter to answer truthfully and fully interrogatories propounded to the director or officer by the secretary of state in accordance with the provisions of this chapter, or who signs any articles, statement, report, application, or other document filed with the secretary of state which is known to the director or officer to be false in any material respect, is guilty of a misdemeanor, and upon conviction may be fined in any amount not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-96 - Interrogatories by secretary of state.

§ 7-6-96 Interrogatories by secretary of state.  The secretary of state may propound to any domestic or foreign corporation, subject to the provisions of this chapter, and to any officer or director of the corporation, any interrogatories that are reasonably necessary and proper to enable the secretary of state to ascertain whether the corporation has complied with all the applicable provisions of this chapter. The interrogatories shall be answered within thirty (30) days after their mailing, or within any additional time that is fixed by the secretary of state The answers to the interrogatories shall be full and complete and shall be made in writing and under oath. If the interrogatories are directed to an individual they shall be answered by that individual and if directed to a corporation they shall be answered by the president, vice president, secretary or assistant secretary, or treasurer or assistant treasurer of the corporation. The secretary of state need not file any document to which the interrogatories relate until the interrogatories are answered as provided in this section, and not then if the interrogatory answers disclose that the document is not in conformity with the provisions of this chapter. The secretary of state shall certify to the attorney general, for any action that the attorney general deems appropriate, all interrogatories and answers to them which disclose a violation of any of the provisions of this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-97 - Information disclosed by interrogatories.

§ 7-6-97 Information disclosed by interrogatories.  Interrogatories propounded by the secretary of state and the answers to them shall not be open to public inspection nor shall the secretary of state disclose any facts or information obtained from them except insofar as the secretary of state's official duty may require the facts or information to be made public or if the interrogatories or the answers to them are required for evidence in any criminal proceedings or in any other action by this state.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-98 - Powers of secretary of state.

§ 7-6-98 Powers of secretary of state.  The secretary of state has the power and authority reasonably necessary to enable him or her to administer this chapter efficiently and to perform the duties imposed on him or her by this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-99 - Appeal from secretary of state.

§ 7-6-99 Appeal from secretary of state.  (a) If the secretary of state fails to approve the articles of incorporation, amendment, merger, consolidation or dissolution, or any other document required by this chapter to be approved by the secretary of state before the document is filed in the secretary of state's office, the secretary of state shall, within ten (10) days after the delivery of the document to him or her, give written notice of his or her disapproval to the domestic or foreign person or corporation delivering the document, specifying the reasons for the disapproval. From the disapproval, or from the revocation of a certificate of incorporation pursuant to the provisions of this chapter, the person or corporation may appeal to the superior court of the county in which the registered office of the corporation is, or is proposed to be, situated by filing with the clerk of the court a petition setting forth a copy of the articles or other document sought to be filed and a copy of the written disapproval by the secretary of state; at which time the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct the secretary of state to take any action that the court deems proper.

(b) If the secretary of state revokes the certificate of authority to conduct affairs in this state of any foreign corporation, pursuant to the provisions of this chapter, the foreign corporation may similarly appeal to the superior court of the county where the registered office of the corporation in this state is situated, by filing with the clerk of the court a petition setting forth a copy of its certificate of authority to conduct affairs in this state and a copy of the notice of revocation given by the secretary of state; at which time the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct the secretary of state to take any action that the court deems proper.

(c) Appeals from all final orders and judgments entered by the superior court under this section in review of any ruling or decision of the secretary of state may be taken as in other civil actions.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-100 - Certificates and certified copies to be received in evidence.

§ 7-6-100 Certificates and certified copies to be received in evidence.  All certificates issued by the secretary of state in accordance with the provisions of this chapter, and all copies of documents filed in the secretary of state's office in accordance with the provisions of this chapter when certified by the secretary of state, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts stated in them. A certificate by the secretary of state under the great seal of this state, as to the existence or nonexistence of the facts relating to corporations which would not appear from a certified copy of any of the preceding documents or certificates shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts stated in them.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-101 - Forms to be furnished by secretary of state.

§ 7-6-101 Forms to be furnished by secretary of state.  All reports required by this chapter to be filed in the office of the secretary of state shall be made on forms which shall be prescribed and furnished by the secretary of state. Forms for all other documents to be filed in the office of the secretary of state shall be furnished by the secretary of state on request for them, but their use, unless otherwise specifically prescribed in this chapter, is not mandatory.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-102 - Greater voting requirements.

§ 7-6-102 Greater voting requirements.  Whenever, with respect to any action to be taken by the members or directors of a corporation, the articles of incorporation or bylaws require the vote or concurrence of a greater proportion of the directors or members or any class of members than required by this chapter, the provisions of the articles of incorporation or bylaws control.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-103 - Waiver of notice.

§ 7-6-103 Waiver of notice.  Whenever any notice is required to be given to any member or director of a corporation under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver of the notice in writing signed by the person or persons entitled to the notice, whether before or after the time stated in the waiver, is equivalent to the giving of the notice.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-104 - Action by incorporators, members, or directors without a meeting.

§ 7-6-104 Action by incorporators, members, or directors without a meeting.  (a) Any action required by this chapter to be taken at a meeting of the incorporators, members, or directors of a corporation, or any action which may be taken at a meeting of the incorporators, members, or directors, may be taken without a meeting if a consent in writing, setting forth the action taken, is signed by all of the incorporators, by all the members entitled to vote with respect to the subject matter of the action, or by all of the directors.

(b) The consent has the same force and effect as a unanimous vote, and that may be stated in any articles or document filed with the secretary of state under this chapter.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-105 - Unauthorized assumption of corporate powers.

§ 7-6-105 Unauthorized assumption of corporate powers.  All persons who assume to act as a corporation without authority so to do are jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.

History of Section.
(P.L. 1984, ch. 380,§ 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-106 - Reservation of power.

§ 7-6-106 Reservation of power.  The General Assembly at all times has the power to prescribe any regulations, provisions, and limitations that it deems advisable, which regulations, provisions, and limitations are binding on any corporations subject to the provisions of this chapter, and the General Assembly has power to amend, repeal, or modify this chapter at pleasure.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)



Chapter 7-6-107 - Effect of repeal of prior chapters.

§ 7-6-107 Effect of repeal of prior chapters.  (a) The repeal of a prior chapter by this chapter does not affect any right accrued or established, or any liability or penalty incurred, under the provisions of the prior chapter, prior to its repeal.

(b) The limitation formerly set forth in § 7-6-8, as amended, which is repealed by this section, and any similar limitation does not subsequently apply to any existing corporation whether created by special act of the General Assembly or otherwise, even if the corporation's articles of incorporation or any special act of the General Assembly contain a reference to § 7-6-8 or a recitation of the limitation previously contained in that section or any similar limitation.

(c) Each existing corporation has the powers set forth in § 7-6-5 of this chapter even if its articles of incorporation contain other or different powers or contain a reference to or recitation of the powers granted by any act at this time or subsequently repealed.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1; P.L. 1994, ch. 437, § 1; P.L. 1997, ch. 188, § 2.)



Chapter 7-6-108 - Effect of invalidity of part of this chapter.

§ 7-6-108 Effect of invalidity of part of this chapter.  If a court of competent jurisdiction adjudges any clause, sentence, paragraph, section, or part of this chapter to be invalid or unconstitutional, the judgment or decree does not affect, impair, invalidate, or nullify the remainder of this chapter, but the effect of the judgment or decree is confined to the clause, sentence, paragraph, section, or part of this chapter adjudged to be invalid or unconstitutional.

History of Section.
(P.L. 1984, ch. 380, § 1; P.L. 1984, ch. 444, § 1.)






Chapter 7-6.1 - Cooperative Housing Corporations

Chapter 7-6.1-1 - Purpose of chapter.

§ 7-6.1-1 Purpose of chapter.  The purpose of this chapter is to foster safe, decent, and affordable housing in the state by enabling individuals to form cooperative housing corporations for the purpose of developing, acquiring, owning, and operating multifamily housing on a cooperative plan.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-2 - Applicability of chapter  Amendment of articles of incorporation to comply with chapter.

§ 7-6.1-2 Applicability of chapter  Amendment of articles of incorporation to comply with chapter.  This chapter applies to all cooperative housing corporations organized under it. Any corporation organized under any other chapter of the general laws may become a cooperative housing corporation by adopting an amendment to its articles electing to become subject to this chapter and by adopting any further amendment necessary to comply with this chapter. The amendment must be adopted and filed, and is effective, according to the chapter under which the corporation was organized before acceptance of this chapter.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-3 - Cooperative housing corporations subject to certain laws.

§ 7-6.1-3 Cooperative housing corporations subject to certain laws.  All cooperative housing corporations are subject to laws that are enacted affecting or altering their corporate rights or duties or dissolving them.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-4 - Definitions.

§ 7-6.1-4 Definitions.  In this chapter, the following words have the following meanings:

(1) "Board" means board of directors;

(2) "Bylaws" means the bylaws of a cooperative housing corporation as they exist from time to time;

(3) "Cooperative housing corporation" means a corporation organized or existing under this chapter;

(4) "Limited equity cooperative housing corporation" means a cooperative housing corporation organized and operated primarily for the benefit of low and moderate income persons, and whose equity, after allowance for maximum transfer value of its stock, is permanently dedicated to providing housing to persons of low or moderate income or to a charitable purpose;

(5) "Member" means a person who holds voting rights in a nonbusiness cooperative housing corporation by virtue of a membership certificate issued by that corporation;

(6) "Nonbusiness cooperative housing corporation" means a limited equity housing cooperative that, pursuant to § 7-6.1-5 elects to apply chapter 6 of this title to the corporation's operations. All other cooperative housing corporations are business cooperative housing corporations;

(7) "Proprietary lease" means an agreement between a cooperative housing corporation and its stockholders or members for occupancy of a dwelling unit owned by the cooperative housing corporation;

(8) "Stock" means shares of stock issued by a business cooperative housing corporation or membership certificates issued by a nonbusiness cooperative housing corporation;

(9) "Transfer value" means the value which may be paid or received upon the sale or transfer of the stock of a cooperative housing corporation.

History of Section.
(P.L. 1986, ch. 256, § 1; P.L. 1987, ch. 185, § 1.)



Chapter 7-6.1-5 - Applicability of other laws  Conflict of laws.

§ 7-6.1-5 Applicability of other laws  Conflict of laws.  The provisions of chapter 1.2 of this title are applicable to cooperative housing corporations. However, a limited equity housing corporation may elect to apply the provisions of chapter 6 of this title to the corporation's operation in lieu of chapter 1.2 of this title. All cooperative housing corporations shall enjoy the powers and privileges, and be subject to the duties, restrictions, and liabilities of other corporations, except where inconsistent with the letter and purpose of this chapter. This chapter takes precedence in the event of any conflict with provisions of chapter 1.2 or 6 of this title.

History of Section.
(P.L. 1986, ch. 256, § 1; P.L. 1987, ch. 185, § 1; P.L. 2005, ch. 36, § 5; P.L. 2005, ch. 72, § 5.)



Chapter 7-6.1-6 - Articles of organization.

§ 7-6.1-6 Articles of organization.  Three (3) or more persons who are residents of the state may organize a cooperative housing corporation by filing articles of organization with the secretary of the state. The articles must meet the requirements of chapter 1.2 of this title and shall additionally state:

(1) Whether transfer of its stock is restricted;

(2) Whether or not it is authorized to pay dividends on its stock, but no cooperative corporation may pay a dividend of more than ten percent (10%), noncumulative, upon its stock;

(3) Whether the transfer value of its stock is restricted;

(4) Whether it is organized as a business or nonbusiness cooperative housing corporation.

History of Section.
(P.L. 1986, ch. 256, § 1; P.L. 2005, ch. 36, § 5; P.L. 2005, ch. 72, § 5.)



Chapter 7-6.1-7 - Name.

§ 7-6.1-7 Name.  The name of each cooperative housing corporation must comply with the relevant provisions of chapter 1.2 or 6 of this title and, in addition, must contain the word "cooperative".

History of Section.
(P.L. 1986, ch. 256, § 1; P.L. 2005, ch. 36, § 5; P.L. 2005, ch. 72, § 5.)



Chapter 7-6.1-8 - Name  Forfeiture  Judicial action.

§ 7-6.1-8 Name  Forfeiture  Judicial action.  Any domestic or foreign person, partnership, association, or corporation except producers' cooperatives, consumers' cooperatives, cooperative banks and corporations transacting business in the state under any name or title containing the word "cooperative" or any close variation, forfeits to the state one hundred dollars ($100) for every day the name or title is used. The forfeiture may be recovered by an information brought in the supreme court or superior court by the attorney general or any other person The court may enjoin the unlawful use and may make any other orders and decrees that justice and equity require.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-9 - Power to make, amend, or repeal bylaws.

§ 7-6.1-9 Power to make, amend, or repeal bylaws.  The power to make, amend, or repeal bylaws is reserved to the stockholders or members in the case of a nonbusiness cooperative housing corporation.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-10 - Articles or bylaws.

§ 7-6.1-10 Articles or bylaws.  The articles or bylaws may provide:

(1) For election of directors and other officials by unit or district;

(2) For voting by stockholders or members on the basis of one vote per stockholder or member, or one vote per dwelling unit rather than one vote per share or certificate;

(3) That any action required or permitted to be taken at a meeting of stockholders or members may be taken by mail ballot;

(4) For a method of membership representation of stockholders or members at meetings by delegates from units or districts; provided, that delegates must be proportional to the number of stockholders or members in each unit district;

(5) For redemption or recall of stock;

(6) For termination of membership rights and privileges of a stockholder;

(7) Standards for eligibility to become a stockholder or member;

(8) For the allocation of its net savings among the uses permitted in § 7-6.1-11.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-11 - Net savings  Apportionment.

§ 7-6.1-11 Net savings  Apportionment.  At least once a year the board of every cooperative housing corporation shall, after first setting aside an adequate portion of the net savings in a reserve fund for the general operation of the business, apportion the remainder of the net savings in one or more of the following ways:

(1) As a dividend not to exceed ten percent (10%), noncumulative, upon one or more classes of stock;

(2) As an equitable distribution or refund to all patrons in proportion to their individual patronage except that

(i) in the case of a subscriber patron, the distribution or refund may be credited to the subscriber's account until the subscription has been fully paid, and

(ii) in the case of a nonmember patron, the amount otherwise distributable may be retained by the cooperative housing corporation;

(3) This section does not prevent a cooperative housing corporation from disposing of the net savings by reducing the cost of goods, facilities, or services or by applying the net savings otherwise for the common benefit of members or stockholders;

(4) This section does not prevent a cooperative housing corporation from adopting a system by which the payment of net savings are deferred for a fixed period of time, nor from adopting a system in which the net savings distributed are partly in cash and partly in stock.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-12 - Termination of proprietary leases.

§ 7-6.1-12 Termination of proprietary leases.  A cooperative housing corporation may terminate all of its proprietary leases, but only by agreement of proprietary lessees holding at least eighty percent (80%) of its stock or any larger percentage than specified in the articles or bylaws.

History of Section.
(P.L. 1986, ch. 256, § 1.)



Chapter 7-6.1-13 - Loans.

§ 7-6.1-13 Loans.  Any financial institution organized, incorporated, chartered, or licensed to conduct business under the laws of the state of Rhode Island are authorized to make loans secured by a pledge of a proprietary lease and the appurtenant stock of a cooperative housing corporation on the same terms and limitations as loans secured by mortgages of real property.

History of Section.
(P.L. 1986, ch. 256, § 1.)






Chapter 7-7 - Producers' Cooperatives

Chapter 7-7-1 - Definitions.

§ 7-7-1 Definitions.  In this chapter, unless the context requires otherwise, the term:

(1) "Association" means any corporation formed under this chapter;

(2) "Member" means a person who owns a common stock in an association formed with capital stock, or who owns a certificate of membership in an association formed without capital stock;

(3) "Person" means an individual, a partnership, a corporation, an association, or two (2) or more persons having a joint or common interest;

(4) "Agricultural products" or "products" means field crops, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee, and all farm products and the byproducts derived from any of them; and words used import the singular or the plural as the context demands.

History of Section.
(P.L. 1928, ch. 1202, § 1; G.L. 1938, ch. 117, § 1; G.L. 1956, § 7-7-1.)



Chapter 7-7-2 - Power to form associations.

§ 7-7-2 Power to form associations.  Five (5) or more persons of lawful age engaged in the production of agricultural products, or two (2) or more nonprofit cooperative associations of producers, organized under the provisions of this chapter, may form a nonprofit cooperative association with or without capital stock for the purpose of producing, handling, processing, preparing for market, warehousing, financing, preserving, drying, canning, packing, manufacturing, utilizing, and marketing the agricultural products of its members or for engaging in any activity pertaining to any of the things enumerated including the financing, purchasing, or otherwise securing for its members supplies, equipment, machinery, or commodities of any character.

History of Section.
(P.L. 1928, ch. 1202, § 2; G.L. 1938, ch. 117, § 2; G.L. 1956, § 7-7-2.)



Chapter 7-7-3 - Contents and filing of articles of association.

§ 7-7-3 Contents and filing of articles of association.  The persons shall sign and file in duplicate written articles of association, which shall be signed by all of the incorporators and which shall be acknowledged by them in the manner in which deeds of real estate are required to be acknowledged within this state, and the residences of the incorporators shall be stated opposite their names. In the articles of association the incorporators shall recite that they desire to become incorporated under the provisions of this chapter and shall state:

(1) The name of the association, which shall contain the word "cooperative" and which shall not be the same as that of any other association or corporation formed or doing business in this state or so similar in name as to be likely to be confused with it.

(2) The objects or purposes for which it is formed.

(3) The place where its principal office is to be located.

(4) The term for which it is to exist.

(5) Whether formed with or without capital stock, and if formed with capital stock, the total amount of the authorized capital stock of the corporation, the number of shares into which the stock is divided and the par value of each share, except in the case of a corporation having stock or any class of stock without par value, in which case the articles of association regarding the stock, in lieu of the above, shall state the total number of shares authorized and that they are without par value; the restrictions, if any, imposed on the transfer of stock; and, if there be two (2) or more classes of stock, a description of the different classes and a statement of the terms on which they are created.

(6) In addition to the above, the articles of incorporation of any association incorporated under this chapter may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts and the election of delegates for representative purposes, the issuance, retirement, and transfer of its stock, if formed with capital stock, or any provisions relative to the manner in which it operates or as to its members, officers, or directors and any other provisions relating to its affairs.

History of Section.
(P.L. 1928, ch. 1202, § 3; G.L. 1938, ch. 117, § 3; G.L. 1956, § 7-7-3.)



Chapter 7-7-4 - Incorporation fee  Certificate  Articles as evidence.

§ 7-7-4 Incorporation fee  Certificate  Articles as evidence.  Upon the filing of the articles of association and a duplicate of the articles with the secretary of state, together with an incorporation fee of fifty dollars ($50.00) and the duplicate copy certified to by the secretary of state and returned to the incorporator, the original articles of incorporation or certified copies of them shall be received in all the courts of this state and elsewhere as prima facie evidence of the facts contained in them and of the due incorporation of the association.

History of Section.
(P.L. 1928, ch. 1202, § 4; G.L. 1938, ch. 117, § 4; G.L. 1956, § 7-7-4; P.L. 1960, ch. 71, art. 3, § 28; P.L. 1971, ch. 164, § 1.)



Chapter 7-7-5 - Associations deemed nonprofit.

§ 7-7-5 Associations deemed nonprofit.  Associations organized under this chapter are deemed nonprofit, insofar as they are not organized as to make profits for themselves as such or for their members as such but only for their members as producers.

History of Section.
(P.L. 1928, ch. 1202, § 1; G.L. 1938, ch. 117, § 1; G.L. 1956, § 7-7-5.)



Chapter 7-7-6 - General powers of associations.

§ 7-7-6 General powers of associations.  Each association incorporated under this chapter has power and authority to:

(1) Have perpetual succession in its corporate name unless a period for its duration is limited in its articles of association.

(2) Sue and be sued in its corporate name.

(3) Have and use a common seal and alter the seal at pleasure.

(4) Elect any officers and appoint any agents that its business requires and to fix their compensation and define their duties.

(5) Issue shares of capital stock or certificates of membership to its members, and to transfer, retire, or cancel them, as authorized by law, or by the articles of association or bylaws adopted in conformity with law.

(6) Buy, lease, or hold any real or personal property necessary or convenient for the conduct and operation of the business or incidental to it.

(7) Enter into contracts with its members for periods not over ten (10) years requiring them to sell or market all or a specified part of their products to or through the association.

(8) Employ any lawful means or methods for financing its transactions or operations.

(9) Borrow money and to make advance payments and other advances to members.

(10) Act as agent or representative of any member or members in carrying out the objects of the association.

(11) Receive and employ warehouse receipts or other written instruments covering products of members stored on farms or elsewhere under suitable conditions issued or executed by any warehouseman, warehousing association, or other entity, which products may or may not have been inspected by inspectors licensed or authorized to inspect, sample, classify, grade, or weigh agricultural products under state or federal laws and which warehouse receipts or other written instruments may or may not be accompanied by the certificate or certificates issued by the inspectors on the products.

(12) Form or become a member or stockholder of other nonprofit associations of producers, and to admit to membership or to sell stock to, other nonprofit associations of producers.

(13) Adopt bylaws consistent with law providing for any matter or thing relative to the control, operation, maintenance, management, regulation, government, financing, indebtedness, the establishment of voting districts, and the election of delegates for representative purposes, membership, the termination of it, stock (if formed with capital stock), its issuance, retirement, purchase, or transfer, or with respect to members, directors, or officers and any other bylaws pertaining to its affairs.

(14) Do everything necessary, suitable, or proper for the accomplishment of any one or more of the purposes, or the attainment of any one or more of the objects enumerated in these provisions, or the objects or purposes for which formed, and to contract and act accordingly.

History of Section.
(P.L. 1928, ch. 1202, § 5; G.L. 1938, ch. 117, § 5; G.L. 1956, § 7-7-6.)



Chapter 7-7-7 - Bylaws.

§ 7-7-7 Bylaws.  Each association incorporated under this chapter shall within thirty (30) days after its incorporation adopt for its government and management a code of bylaws consistent with these provisions. A two-thirds ( 2/3) vote of the members present at any meeting at which a quorum is present is necessary to adopt bylaws or make any change or amendment of them if notice of the adoption, change, or amendment was included in the call of the meeting.

History of Section.
(P.L. 1928, ch. 1202, § 7; P.L. 1932, ch. 1917, § 1; G.L. 1938, ch. 117, § 7; G.L. 1956, § 7-7-7.)



Chapter 7-7-8 - Qualifications of members.

§ 7-7-8 Qualifications of members.  Only persons, or associations of persons, engaged in the production of the agricultural products that the association is authorized to handle, including lessees and landlords receiving these products as rent, are eligible to membership in the association, subject to the terms and conditions prescribed in its articles of incorporation or bylaws consistent with this chapter. Following the ascertainment through procedure set forth in its bylaws that a member has ceased to be eligible to membership in an association, his or her rights in the association may be suspended.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-8.)



Chapter 7-7-9 - Membership certificates  Settlement on termination of membership.

§ 7-7-9 Membership certificates  Settlement on termination of membership.  Every association formed under this chapter without capital stock shall issue a certificate of membership to each member which, unless otherwise provided in its articles of incorporation or bylaws, is nontransferable. In the case of associations organized without capital stock in the event of the death, withdrawal or expulsion of a member, the board of directors shall, within a reasonable time, equitably and conclusively ascertain the amount of the member's interest in the association, which shall be paid him or her or his or her legal representative by the association in whole or in yearly partial payments within five (5) years from ascertainment.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-9.)



Chapter 7-7-10 - Voting rights.

§ 7-7-10 Voting rights.  Only members of an association have the right to vote; and no member is entitled to more than one vote on any question or matter affecting the association or relating to its affairs. Proxy voting is prohibited.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-10.)



Chapter 7-7-11 - Limited liability of members and stockholders.

§ 7-7-11 Limited liability of members and stockholders.  No member or stockholder of an association is liable for its debts or obligations beyond the unpaid amount, if any, due by him or her on his or her membership dues or stock issued to him or her.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-11.)



Chapter 7-7-12 - Transfer of stock.

§ 7-7-12 Transfer of stock.  The transfer of common stock of an association is restricted to persons engaged in the production of the products handled by an association subject to any provisions in its articles or bylaws consistent with this chapter. An association may provide in its articles or bylaws that it is to have the prior right to purchase on any terms that it determines, any of its common stock that may be offered for sale.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-12.)



Chapter 7-7-13 - Restriction on dividends.

§ 7-7-13 Restriction on dividends.  No association formed under this chapter shall pay over eight percent (8%) per annum on its capital stock or membership capital.

History of Section.
(P.L. 1928, ch. 1202, § 6; G.L. 1938, ch. 117, § 6; G.L. 1956, § 7-7-13.)



Chapter 7-7-14 - Directors  Meetings of association.

§ 7-7-14 Directors  Meetings of association.  The bylaws of each association shall provide for the management of the association by a board of not less than five (5) directors, who shall be elected by the members in any manner, at any times, and for any terms that the bylaws prescribe. Regular meetings of the association shall be held at any places and at any times that the bylaws prescribe. The board of directors may hold special and adjourned meetings and may call a special meeting of the association at any time. Ten percent (10%) of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. The meeting must at that time be called by the directors. Notice of all meetings, together with a statement of the purposes of the meeting, shall be mailed to each member at least five (5) days prior to the meeting. However, the bylaws may require instead that the notice may be given by publication in a newspaper or newspapers of general circulation, in the territory in which the association has its membership.

History of Section.
(P.L. 1928, ch. 1202, § 8; P.L. 1932, ch. 1917, § 1; G.L. 1938, ch. 117, § 8; G.L. 1956, § 7-7-14.)



Chapter 7-7-15 - Amendment of articles.

§ 7-7-15 Amendment of articles.  The articles of association of any association formed under this chapter may be changed or amended. Any change or amendment must first be approved by two-thirds ( 2/3) of the directors of an association and then must be adopted by a majority of its members through their vote on it or their written assent to it. An original and a duplicate of any amendment adopted, with a statement showing that the amendment has been adopted by vote of the members and the date of adoption, signed and sworn to by the president or vice-president and the secretary or assistant secretary of the corporation, shall be filed in the office of the secretary of state, who shall, upon the payment to him or her of a fee of five dollars ($5.00), certify the duplicate and issue the certificate to the corporation.

History of Section.
(P.L. 1928, ch. 1202, § 9; G.L. 1938, ch. 117, § 9; G.L. 1956, § 7-7-15; P.L. 1971, ch. 164, § 2.)



Chapter 7-7-16 - Marketing contract  Enforcement.

§ 7-7-16 Marketing contract  Enforcement.  The marketing contract of any association formed under this chapter may fix as liquidated damages, specific, reasonable sums to be paid by a member to the association upon the breach by him or her of any provisions of the marketing contract regarding the sale or delivery or withholding of products. It may also provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association, and any provisions are valid and enforceable in the courts of this state. In the event of a breach or threatened breach of the marketing contract by a member, the board of directors may authorize one of the executive officers of the association to apply to the superior court for the counties of Providence and Bristol for an injunction to prevent the further breach of the contract and for a decree for the specific performance of the contract. Pending the adjudication of the petition, the court, upon the filing of a sufficient bond by the association, may grant any temporary relief that seems to it just and proper.

History of Section.
(P.L. 1928, ch. 1202, § 10; G.L. 1938, ch. 117, § 10; G.L. 1956, § 7-7-16.)



Chapter 7-7-17 - Annual report  Examination of books.

§ 7-7-17 Annual report  Examination of books.  Every association formed under this chapter shall submit an annual statement sworn to by one of the officers of the association to the director of environmental management, subject to any regulations that he or she prescribes, on forms furnished by or satisfactory to him or her, showing the number of members of the association, the amount of money received by it from every source, an itemized list of all expenses of the association, the amount of its indebtedness or liabilities, and its balance sheets. The director of the department of environmental management or his or her representative have the right to examine and audit the books of any association at any time.

History of Section.
(P.L. 1928, ch. 1202, § 11; G.L. 1938, ch. 117, § 11; G.L. 1956, § 7-7-17; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 7-7-18 - Federation and cooperation between associations.

§ 7-7-18 Federation and cooperation between associations.  To effectuate the formation of federations of nonprofit associations of producers, any association of producers is authorized to acquire membership or stock in any other association of producers and any association is authorized to grant membership or sell stock to the associations. Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements, and contracts with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business, or any part of carrying on business. Any two (2) or more associations may by agreement unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective businesses.

History of Section.
(P.L. 1928, ch. 1202, § 12; G.L. 1938, ch. 117, § 12; G.L. 1956, § 7-7-18.)



Chapter 7-7-19 - Use of name restricted to associations under chapter.

§ 7-7-19 Use of name restricted to associations under chapter.  No corporation or other organization dealing in agricultural products, or engaged in any of the purposes enumerated in § 7-7-2, shall use the term "cooperative" as part of its name unless organized under the provisions of this chapter.

History of Section.
(P.L. 1928, ch. 1202, § 13; G.L. 1938, ch. 117, § 13; G.L. 1956, § 7-7-19.)



Chapter 7-7-20 - Application of general corporation law.

§ 7-7-20 Application of general corporation law.  The provisions of the general corporation law of this state, and all powers and rights under that law, apply to the associations organized under this chapter, except where the provisions are in conflict with or inconsistent with the express provisions of this chapter.

History of Section.
(P.L. 1928, ch. 1202, § 14; G.L. 1938, ch. 117, § 14; G.L. 1956, § 7-7-20.)



Chapter 7-7-21 - Annual tax.

§ 7-7-21 Annual tax.  Each association organized under the provisions of this chapter shall pay to the state an annual tax of five dollars ($5.00) which shall be assessed by the tax administrator at the same time and in the same manner, and is due and payable to, and may be collected by, the general treasurer at the same time and in the same manner as the annual corporation franchise tax provided for by § 44-12-1 is assessed, due, payable, and collected; and the association is exempt from all state taxes except the one prescribed in this section.

History of Section.
(P.L. 1928, ch. 1202, § 15; G.L. 1938, ch. 117, § 15; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 7-7-21.)



Chapter 7-7-22 - Previously incorporated associations.

§ 7-7-22 Previously incorporated associations.  A cooperative corporation or association previously formed under or subject to a law repealed by this chapter, is subject to the provisions of this chapter as if incorporated under this chapter, and the corporation or association may continue its corporate existence and name, subject to the provisions.

History of Section.
(P.L. 1928, ch. 1202, § 16; G.L. 1938, ch. 117, § 16; G.L. 1956, § 7-7-22.)






Chapter 7-8 - Consumers' Cooperatives

Chapter 7-8-1 - Short title.

§ 7-8-1 Short title.  This chapter may be cited as the "Consumer Cooperative Association Law".

History of Section.
(P.L. 1947, ch. 1976, § 1; G.L. 1956, § 7-8-1.)



Chapter 7-8-2 - Definitions.

§ 7-8-2 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Association" means any corporation formed under this chapter.

(2) "Capital," in the case of an association formed without capital stock, means the aggregate amount of consideration for which the total number of memberships in the association were issued.

(3) "Cooperative basis," as applied to any incorporated or unincorporated group referred to in these provisions, means that:

(i) Each member has only one vote, except as is altered in the articles of association or bylaws by provision for voting by member organizations. However, voting by member organizations shall not be on the basis of the number of shares held by the organizations.

(ii) The maximum rate of return on share or membership capital is not more than eight percent (8%) per year.

(iii) The net savings, or net income, after making provision for payment of return on capital, and for any separate funds and purposes that are not inconsistent with its cooperative character, are allocated or distributed to member patrons, or to all patrons, in proportion to their patronage.

(4) "Member" means not only a member in a nonshare association but also a member in a share association.

(5) "Membership" means, in the case of a share association, the status whereby a shareholder becomes entitled to all the rights, including, but not limited to, the right of voting and of receiving dividends on shares, and apportionment of net savings in cash, which accrue to him or her under the articles of association and bylaws upon the acquisition of the minimum number of shares of stock required by the articles of association for membership and upon fulfillment of the eligibility requirements of the association.

(6) "Par value," in the case of membership in an association formed without shares, means the consideration, in terms of money, for which the membership was issued.

History of Section.
(P.L. 1947, ch. 1976, § 2; G.L. 1956, § 7-8-2.)



Chapter 7-8-3 - Authorized purposes.

§ 7-8-3 Authorized purposes.  An association may be incorporated, with or without capital stock, under this chapter for the purpose of carrying on any lawful business permitted by § 7-1.2-301 for the mutual benefit of its patrons, or their patrons, or any patrons' patrons, as ultimate consumers, or for the purpose of doing business for the benefit of its member patrons in all things relating directly or indirectly to the catching, processing, storing, transporting, marketing, and distributing of fish and other aquatic products of all kinds.

History of Section.
(P.L. 1947, ch. 1976, § 3; G.L. 1956, § 7-8-3; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-4 - Application of general corporation law.

§ 7-8-4 Application of general corporation law.  (a) The provisions of chapter 1.2 of this title apply to associations formed under this chapter, except insofar as they are inconsistent with this chapter.

(b) Wherever, in chapter 1.2 the word "stockholder" or "stockholders" is used, the word shall be construed, where appropriate, to include within its meaning members in associations formed without capital stock. Nothing contained in these chapters, however, shall be construed to permit associations formed under the provisions of this chapter to issue stock without par value.

History of Section.
(P.L. 1947, ch. 1976, § 4; G.L. 1956, § 7-8-4; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-5 - Federation and cooperation between associations.

§ 7-8-5 Federation and cooperation between associations.  In addition to the powers granted to it by § 7-1.2-302, an association has power to:

(1) Own and hold membership in other associations formed under any laws of this state, or of any other state, country, nation, or government, and while the holder the membership, to exercise all the rights of membership.

(2) Make agreements of mutual aid or federation with other associations, other groups organized on a cooperative basis, and other nonprofit groups.

History of Section.
(P.L. 1947, ch. 1976, § 5; G.L. 1956, § 7-8-5; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-6 - Contents of articles of association.

§ 7-8-6 Contents of articles of association.  The articles of association shall contain, in addition to the information required by subdivisions 7-1.2-202(a)(1), (3) and (4), the following:

(1) A statement that the corporation is formed as a cooperative association under the provisions of this chapter.

(2) A statement whether the association is organized with or without shares.

(3) If organized with shares, the information required by subdivision 7-1.2-202(a)(2).

(4) The minimum number or value of shares which must be owned in order to qualify for membership; if organized without shares, a statement whether the property rights of members are equal or unequal, and if unequal, the rule by which their rights are determined.

(5) The maximum amount or percentage of capital which may be owned or controlled by any member.

(6) The method by which any surplus, upon dissolution of the association, is distributed.

History of Section.
(P.L. 1947, ch. 1976, § 6; G.L. 1956, § 7-8-6; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-7 - Name of association.

§ 7-8-7 Name of association.  The name of the association shall include the word "cooperative".

History of Section.
(P.L. 1947, ch. 1976, § 7; G.L. 1956, § 7-8-7.)



Chapter 7-8-8 - Fee payable to secretary of state by nonstock corporation.

§ 7-8-8 Fee payable to secretary of state by nonstock corporation.  In the case of an association formed without shares, by virtue of this chapter, the fees payable to the secretary of state for the incorporation is fifty dollars ($50.00).

History of Section.
(P.L. 1947, ch. 1976, § 32; G.L. 1956, § 7-8-8; P.L. 1960, ch. 71, art. 3, § 29; P.L. 1971, ch. 163, § 1.)



Chapter 7-8-9 - Amendment of articles.

§ 7-8-9 Amendment of articles.  (a) The articles of association may be amended, as provided in chapter 1.2, by an affirmative vote of two-thirds ( 2/3) of the members voting at a meeting duly called for the purpose. If the amendment is to alter the preferences of outstanding shares of any type, or to authorize the issuance of shares having preferences superior to outstanding shares of any type, the affirmative vote of two-thirds ( 2/3) of the members owning the outstanding shares affected by the change is also required for the adoption of the amendment. If the amendment is to alter the rule by which members' property rights in a nonshare association are determined, a vote of two-thirds ( 2/3) of the entire membership is required.

(b) Notice of any meeting to consider amendments to the articles of association must be sent at least three (3) weeks in advance of the meeting to each member at his or her last known address, accompanied by the full text of the proposal and the part of the articles to be amended.

(c) There shall be paid to the secretary of state upon the filing and certification of the articles of amendment a fee of five dollars ($5.00).

History of Section.
(P.L. 1947, ch. 1976, § 9; G.L. 1956, § 7-8-10; P.L. 1971, ch. 163, § 2; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-10 - Contents of bylaws.

§ 7-8-10 Contents of bylaws.  The bylaws may, in addition to the provisions permitted by subsection 7-1.2-203(a), except where inconsistent with this chapter, provide for:

(1) The method and terms of admission to membership and the disposal of members' interests on cessation of membership for any reason.

(2) The method of distributing the net savings of the association.

History of Section.
(P.L. 1947, ch. 1976, § 9; G.L. 1956, § 7-8-10; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-11 - Meetings of members.

§ 7-8-11 Meetings of members.  (a) Regular meetings of members shall be held at least once a year. Special meetings may be demanded by a written petition of at least one-tenth ( 1/10) of the membership, in which case it is the duty of the secretary to call the meeting to take place within thirty (30) days after the demand. Meetings of the members may be held within or without this state.

(b) The articles of association or bylaws may provide for meetings by units of the membership and may provide for a method of transmitting the votes there cast to the central meeting, or for a method of representation by the election of delegates to the central meeting, or for a combination of both methods.

History of Section.
(P.L. 1947, ch. 1976, § 10; G.L. 1956, § 7-8-11.)



Chapter 7-8-12 - Voting rights.

§ 7-8-12 Voting rights.  Each member of an association shall have only one vote, except that where an association includes among its members any number of other associations or groups organized on a cooperative basis, the voting rights of the member associations or groups may be as prescribed in the articles of association or bylaws. However, voting by the member organizations shall in no case be on the basis of the number of shares held by the organization.

History of Section.
(P.L. 1947, ch. 1976, § 11; G.L. 1956, § 7-8-12.)



Chapter 7-8-13 - Proxy and mail votes.

§ 7-8-13 Proxy and mail votes.  (a) No member is permitted to vote by proxy, except that the articles of association or by-laws may provide for the casting of ballots by mail and may include in the provisions a provision allowing ballots to be sent to members absent from a meeting However, the voting shall be only upon candidates for office, or upon propositions the text of which shall have been sent to the members entitled so to vote a specified number of days in advance of the date by which the ballots must be returned.

(b) The articles of association or bylaws may also determine whether and to what extent mail votes are counted in computing a quorum.

History of Section.
(P.L. 1947, ch. 1976, § 12; G.L. 1956, § 7-8-13.)



Chapter 7-8-14 - Mail voting included in statutory provisions.

§ 7-8-14 Mail voting included in statutory provisions.  If an association has provided for voting by mail, or by delegates, any provision of this chapter, referring to votes cast by members, is construed to include votes cast by mail, or by delegates, but this does not permit delegates to vote by mail.

History of Section.
(P.L. 1947, ch. 1976, § 13; G.L. 1956, § 7-8-14.)



Chapter 7-8-15 - Apportionment of directors among units.

§ 7-8-15 Apportionment of directors among units.  The by-laws may provide for a method of apportioning the number of directors among the units into which the association may be divided, and for the election of directors by the respective units to which they are apportioned.

History of Section.
(P.L. 1947, ch. 1976, § 14; G.L. 1956, § 7-8-15.)



Chapter 7-8-16 - Restriction on dividends.

§ 7-8-16 Restriction on dividends.  The return upon capital shall not exceed six percent (6%) per year upon the paid up capital, and is noncumulative.

History of Section.
(P.L. 1947, ch. 1976, § 15; G.L. 1956, § 7-8-16.)



Chapter 7-8-17 - Membership of organizations  Payment of capital as prerequisite to membership.

§ 7-8-17 Membership of organizations  Payment of capital as prerequisite to membership.  No corporation or organization or group of any kind is eligible to membership in an association unless it is organized on a cooperative or nonprofit basis, and no person, association, or organization or group of any kind is deemed a member of an association until the association has received payment in full for the par value of the minimum amount of share or membership capital stated in the articles as necessary to qualify for membership.

History of Section.
(P.L. 1947, ch. 1976, § 16; G.L. 1956, § 7-8-17.)



Chapter 7-8-18 - Share and membership certificates.

§ 7-8-18 Share and membership certificates.  (a) No certificate for share or membership capital shall be issued until its par value has been paid for in full. There shall be printed on each certificate issued by an association a full or condensed statement of the requirements of § 7-8-12, the first clause of the first sentence of § 7-8-13, and §§ 7-8-20  7-8-24.

(b) Each member, upon fulfilling the requirements of § 7-8-17, and of the articles of association, and/or bylaws of the association, including approval of his or her membership by the board of directors, if required, is entitled to a certificate for the amount of his paid-up share or membership capital.

History of Section.
(P.L. 1947, ch. 1976, § 17; G.L. 1956, § 7-8-18.)



Chapter 7-8-19 - Application of corporation and franchise taxes to associations without stock.

§ 7-8-19 Application of corporation and franchise taxes to associations without stock.  (a) For the purposes of taxation, under chapters 11 and 12 of title 44, of an association formed under this chapter without capital stock, the words "share" and "stock" and "capital stock" are construed to include within their meaning memberships in the association.

(b) For the purposes of taxation under chapter 11 of title 44, of an association formed under this chapter without capital stock, the tax, if any, is based on the number of memberships outstanding in the association.

(c) The par value of the memberships shall, for the purposes of computing the amount of tax due under chapters 11 and 12 of title 44, be taken as the amount for which the memberships were issued.

History of Section.
(P.L. 1947, ch. 1976, § 33; G.L. 1956, § 7-8-19.)



Chapter 7-8-20 - Association's pre-emptive right to repurchase shares.

§ 7-8-20 Association's pre-emptive right to repurchase shares.  If any holder of shares desires to dispose of any or all of his or her holdings in the association, he or she shall offer the holdings to the association, and the directors have the power to purchase, within ninety (90) days of the offer, the holdings by paying the member the par value of any or all of the holdings offered.

History of Section.
(P.L. 1947, ch. 1976, § 18; G.L. 1956, § 7-8-20.)



Chapter 7-8-21 - Transfer of holdings.

§ 7-8-21 Transfer of holdings.  If the association fails, within ninety (90) days, to purchase all or any part of the holdings offered, their holder may dispose of the unpurchased interest elsewhere. No transferee of holdings in an association is entitled to the rights of membership until the transferee fulfills the requirements of eligibility of the association, including approval of his or her membership by the board of directors, if required.

History of Section.
(P.L. 1947, ch. 1976, § 18; G.L. 1956, § 7-8-21.)



Chapter 7-8-22 - Recall of shares.

§ 7-8-22 Recall of shares.  The bylaws may give the directors the power to use the reserve funds to recall, at par value, the holdings of any member in excess of the amount requisite for membership. The bylaws may also provide that if any member has failed to patronize the association during a period of time specified in the bylaws, the directors may use reserve funds to recall all of his or her holdings, and he or she at that time ceases to be a member of the association.

History of Section.
(P.L. 1947, ch. 1976, § 19; G.L. 1956, § 7-8-22.)



Chapter 7-8-23 - Impairment of solvency prohibited.

§ 7-8-23 Impairment of solvency prohibited.  No purchase, or recall, shall be made by the directors under § 7-8-20 or any other section if to do so would impair the solvency of the association.

History of Section.
(P.L. 1947, ch. 1976, § 18; G.L. 1956, § 7-8-23.)



Chapter 7-8-24 - Expulsion of members.

§ 7-8-24 Expulsion of members.  The bylaws may make provision for the expulsion of members by a two-thirds ( 2/3) vote of the members present at a regular or special meeting. The bylaws shall provide for the giving to a member of written notice of the charges against him or her at least three (3) weeks in advance of the meeting. The member shall have opportunity to be heard in person, or by counsel, at the meeting. On decision of the association to expel a member, the board of directors shall purchase the member's holdings at par value, when there are sufficient reserve funds.

History of Section.
(P.L. 1947, ch. 1976, § 20; G.L. 1956, § 7-8-24.)



Chapter 7-8-25 - Exemption of holdings from attachment.

§ 7-8-25 Exemption of holdings from attachment.  The holdings of any member of an association, to the extent of the minimum amount necessary for membership, but not to exceed fifty dollars ($50.00), is exempt from attachment, execution, or garnishment for the debts of the owner.

History of Section.
(P.L. 1947, ch. 1976, § 21; G.L. 1956, § 7-8-25.)



Chapter 7-8-26 - Apportionment of net savings.

§ 7-8-26 Apportionment of net savings.  At least once a year the members and/or directors, as provided in the articles of association or by-laws, shall apportion the net savings of the association, after payment of return on capital, and after deduction of sums retained for proper corporate purposes, which may include an educational fund and a fund for the general welfare of the members, among member patrons, or to all patrons of the association in proportion to their patronage. However:

(1) Not less than ten percent (10%) shall be placed in a reserve fund until such time as the fund equals at least fifty percent (50%) of the paid up capital, and the fund may be used in the general conduct of business.

(2) Sums allocated to subscribers and nonmembers as a result of the apportionment need not be paid in cash but may, if the articles of association or bylaws provide, be credited on the books of the association toward the payment of the minimum amount of share or membership capital subscribed for, or necessary for membership.

(3) If, within any period of time specified in the bylaws:

(i) Any subscriber has not accumulated and paid in the amount of capital subscribed for, or necessary for membership, whichever is specified in the articles of association or bylaws, or

(ii) Any nonmember has not accumulated in his or her account the sum necessary for membership, or has accumulated the sum but neither requests nor agrees to become a member, or fails to comply with any provisions of the bylaws for admission to membership, then the amount accumulated or paid in may, if the articles of association or bylaws provide, be added to the general funds of the association, and subsequently no member, subscriber, or nonmember has any further rights in the paid in capital or accumulated credits.

History of Section.
(P.L. 1947, ch. 1976, § 22; G.L. 1956, § 7-8-26; P.L. 1985, ch. 2, § 1.)



Chapter 7-8-27 - Contents of annual report.

§ 7-8-27 Contents of annual report.  The annual report of an association shall include a statement of the receipts, expenditures, assets, and liabilities of the association, and shall, in the case of a nonshare association, include, in lieu of the statement concerning its authorized and issued capital stock required by § 7-1.2-1501, a statement of the total number of members, the number admitted and withdrawn during the year, and the amount of membership fees received.

History of Section.
(P.L. 1947, ch. 1976, § 23; G.L. 1956, § 7-8-27; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-28 - Distribution of assets on dissolution.

§ 7-8-28 Distribution of assets on dissolution.  Upon dissolution of an association, its assets, if any, after payment of the expenses of dissolution and the debts of the association, shall be distributed as follows:

(1) By returning to the members the par value of their shares or of their membership certificates, returning to subscribers the amounts paid on their subscriptions, and returning to those entitled to them the amounts allocated in distribution of net savings as contemplated by § 7-8-26; and

(2) By distributing any surplus as provided in the articles of association.

History of Section.
(P.L. 1947, ch. 1976, § 24; G.L. 1956, § 7-8-28.)



Chapter 7-8-29 - Bonding of officers and employees.

§ 7-8-29 Bonding of officers and employees.  Every individual acting as officer or employee of an association, and handling funds or securities amounting to one thousand dollars ($1,000) or more in any one year, shall be covered by an adequate bond as determined by the board of directors, and at the expense of the association.

History of Section.
(P.L. 1947, ch. 1976, § 25; G.L. 1956, § 7-8-29.)



Chapter 7-8-30 - Annual audit of books.

§ 7-8-30 Annual audit of books.  Every association shall have its books audited at the end of its fiscal year by an experienced bookkeeper or accountant, who shall not be an officer or director. Where the annual business amounts to less than ten thousand dollars ($10,000), the audit may be performed by a committee of three (3), who shall not be directors, officers, or employees. A written report of the audit, the balance sheet, and the income and expenses, shall be submitted to the annual meeting of the association.

History of Section.
(P.L. 1947, ch. 1976, § 26; G.L. 1956, § 7-8-30.)



Chapter 7-8-31 - Exemption from securities law.

§ 7-8-31 Exemption from securities law.  The provisions of chapter 11 of this title do not apply to shares of stock of, or memberships in, associations formed under this chapter, or associations formed under like laws of other states, territories, the District of Columbia, or the United States, nor to persons selling shares of stock of, or memberships in, the associations.

History of Section.
(P.L. 1947, ch. 1976, § 27; G.L. 1956, § 7-8-31.)



Chapter 7-8-32 - Acceptance of chapter by cooperatives formed under other law.

§ 7-8-32 Acceptance of chapter by cooperatives formed under other law.  Any corporation incorporated under another law of this state and operating on a cooperative basis may elect, by a vote of a majority of its members voting, to secure the benefits of and be bound by this chapter, and shall subsequently amend any of its articles of association and bylaws that are not in conformity with this chapter. A certified copy of the amended articles of association shall be filed with the secretary of state, and a certified copy of the above vote and a fee of five dollars ($5.00) paid to the secretary of state. Upon the filing and the payment of the fee, the corporation is subsequently, in all respects, governed by the provisions of this chapter.

History of Section.
(P.L. 1947, ch. 1976, § 28; G.L. 1956, § 7-8-32.)



Chapter 7-8-33 - Use of word "cooperative".

§ 7-8-33 Use of word "cooperative".  (a) Only associations organized under this chapter, corporations organized on a cooperative basis under any other law of this state, credit unions, unincorporated groups operating on a cooperative basis, and foreign corporations operating on a cooperative basis and authorized to do business in this state, are entitled to use the term "cooperative," or any abbreviation or derivation of the term, as part of their business name, or to represent themselves as conducting business on a cooperative basis. However, any firm or corporation using the word "cooperative" as part of its business name prior to January 1, 1947, is not subject to the provisions of this section.

(b) Any person, firm, or corporation violating the above provision shall, upon conviction of the offense be punished by a fine of not less than twenty-five dollars ($25.00), with an additional fine of not more than two hundred dollars ($200) for each month during which a violation occurs, or by imprisonment for not less than thirty (30) days nor more than one year, or by both fine and imprisonment.

History of Section.
(P.L. 1947, ch. 1976, § 29; G.L. 1956, § 7-8-33.)



Chapter 7-8-34 - Inapplicable law.

§ 7-8-34 Inapplicable law.  No law in this state that is conflicting or inconsistent with any part of this chapter shall to the extent of the conflict or inconsistency, be construed as applicable to associations formed by authority of this chapter. Sections 7-1.2-613 and 7-1.2-708 do not apply to associations organized by authority of this chapter.

History of Section.
(P.L. 1947, ch. 1976, § 30; G.L. 1956, § 7-8-34; P.L. 1985, ch. 2, § 1; P.L. 2005, ch. 36, § 6; P.L. 2005, ch. 72, § 6.)



Chapter 7-8-35 - Severability.

§ 7-8-35 Severability.  If any provision of this chapter, or the application of it to any person or circumstance is held unconstitutional or otherwise invalid for any reason, the validity of the remainder of this chapter and the application of the provision to other persons or circumstances is not affected by the invalidity.

History of Section.
(P.L. 1947, ch. 1976, § 31; G.L. 1956, § 7-8-35.)






Chapter 7-9 - Additional Powers Of Corporations

Chapter 7-9-1 - Power to enter guaranty and suretyship contracts.

§ 7-9-1 Power to enter guaranty and suretyship contracts.  Any company incorporated and organized under the laws of any state of the United States, which has a paid up capital of at least two hundred fifty thousand dollars ($250,000), and which has charter authority to transact business as surety on obligations of persons or corporations, may, upon compliance with all the requirements of law regulating the admission of the companies to transact business in this state, and to the extent of its corporate powers, enter into any contract of guaranty or may be accepted as sole surety upon the bond, undertaking, or obligation of any person or corporation giving bond in this state or required by law to give bond in this state, except as otherwise provided, whether the bond is given in civil or criminal judicial proceedings or for the due performance of the duties of any office or employment, or however otherwise the guaranty, bond, undertaking, or obligation is given; and the company may also be accepted as sole surety upon any recognizance or other obligation of record that any person or corporation may be required by law in any way to enter into in this state.

History of Section.
(G.L. 1896, ch. 186, § 1; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 1; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 1; G.L. 1938, ch. 119, § 1; P.L. 1939, ch. 659, § 2; G.L. 1956, § 7-9-1.)



Chapter 7-9-2 - Power to execute bonds and obligations.

§ 7-9-2 Power to execute bonds and obligations.  Any company authorized to do business in this state may make, sign, seal, execute, acknowledge, and deliver any bond, guaranty, undertaking, or any other obligation in this state, or may enter into any recognizance or other obligation of record in this state, by its attorney in fact or by its officer or officers, agent or authorized agents; and the authority from the company may be shown in the same manner that similar authority are shown in the case of other corporations.

History of Section.
(G.L., ch. 186, § 1, as enacted by P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 1; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 1; G.L. 1938, ch. 119, § 1; G.L. 1956, § 7-9-2.)



Chapter 7-9-3 - Acceptance of corporate bond as sole surety.

§ 7-9-3 Acceptance of corporate bond as sole surety.  No additional surety is required upon any judicial or official bond or upon any recognizance or other obligation of record, by the judge, head of department, or other officer approving the bond or taking the recognizance, if he or she deems the surety sufficient, but additional surety may be required by him or her, if in his or her discretion necessary. In all bonds, undertakings, or other obligations, and in all recognizances or other obligations of record in which "sureties" are required by law or otherwise in this state, the sole suretyship of any company duly authorized to do business in this state, if deemed sufficient surety by the person, judge, or official approving or accepting the bond, undertaking, or other obligation, or taking the recognizance or other obligation of record, is deemed a full compliance with any requirement for "sureties."

History of Section.
(G.L. 1896, ch. 186, § 1; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 1; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 1; G.L. 1938, ch. 119, § 1; G.L. 1956, § 7-9-3.)



Chapter 7-9-4 - Purpose of provisions.

§ 7-9-4 Purpose of provisions.  It is declared to be the true intent and meaning of §§ 7-9-1  7-9-7 to enable any company, incorporated and authorized to do business under the laws of this state, to the extent of its corporate powers, to become guarantor in this state, or to become surety upon any bond, undertaking, or other obligation, or to enter into any recognizance or other obligation of record, in any way, to the same extent, with the same rights, and under the same liabilities as any natural person.

History of Section.
(G.L. 1896, ch. 186, § 1; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 1; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 1; G.L. 1938, ch. 119, § 1; G.L. 1956, § 7-9-4.)



Chapter 7-9-5 - Allowance of bonding costs in accounts.

§ 7-9-5 Allowance of bonding costs in accounts.  Any court or officer whose duty it is to pass upon the account of any person or corporation required by law to give bond, may, whenever the person or corporation has given any company as surety upon the bond, allow in the settlement of the account a reasonable sum for the expense of procuring the surety.

History of Section.
(G.L. 1896, ch. 186, § 2; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 2; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 2; G.L. 1938, ch. 119, § 2; G.L. 1956, § 7-9-5.)



Chapter 7-9-6 - Premiums for bonds payable to state.

§ 7-9-6 Premiums for bonds payable to state.  Whenever, by the laws of this state, any officer is required to give bond to the state, the bond shall be taken by the general treasurer, in the name of the state, from a company authorized to do business in the state, at the state's expense; and the state controller shall draw his or her order for the payment of the cost of the bond out of any money in the treasury not otherwise appropriated, upon the receipt of vouchers for it approved by the general treasurer.

History of Section.
(G.L. 1896, ch. 186, § 4; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 4; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 4; G.L. 1938, ch. 119, § 4; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 7-9-6.)



Chapter 7-9-7 - Estoppel of corporation to deny authority.

§ 7-9-7 Estoppel of corporation to deny authority.  Any company which makes, signs, seals, executes, acknowledges, or delivers any bond, guaranty, undertaking, or other obligation of record in this state, or which enters into any recognizance or other obligation of record whatsoever in this state, under the provisions of §§ 7-9-1  7-9-7, is estopped, in any proceedings to enforce the liability which it has assumed to incur, to deny its corporate power to make, sign, seal, execute, acknowledge, or deliver the bond, guaranty, undertaking, or other obligation, or to enter into the recognizance or other obligation of record.

History of Section.
(G.L. 1896, ch. 186, § 3; P.L. 1902, ch. 1053, § 1; G.L. 1909, ch. 226, § 3; P.L. 1911, ch. 667, § 1; G.L. 1923, ch. 264, § 3; G.L. 1938, ch. 119, § 3; G.L. 1956, § 7-9-7.)






Chapter 7-10 - Transfer of Corporate Stock



Chapter 7-11 - Rhode Island Uniform Securities Act

Chapter 7-11-101 - Definitions.

§ 7-11-101 Definitions.  In this chapter:

(1) "Broker dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. "Broker dealer" does not include:

(i) A sales representative;

(ii) An issuer, except when effecting transactions other than as to its own securities;

(iii) Any other person that the director, by rule or order, designates; or

(iv) A depository institution if the depository institution is not considered to be a "broker" or "dealer" within the meaning of the Securities Exchange Act of 1934 (15 U.S.C. §§ 78C(a)(4) and (5)) or any regulation or rule adopted by the Securities and Exchange Commission under the Act (the "Act") because the depository institution engages in any one or more of the activities described in the following provisions of the Act, under the conditions set forth in:

(a) Sections 3(a)(4)(B)(i) through (vi);

(b) Section 3(a)(4)(B)(vii), so long as the depository institution is a regulated financial institution as defined in § 19-1-1(11) and the offer and sale is made to a sophisticated or institutional investor;

(c) Sections 3(a)(4)(B)(viii) through (x);

(d) Section 3(a)(4)(B)(xi), if limited to unsolicited transactions; or

(e) Section 3(a)(5)(C).

(2) "Depository institution" means:

(i) A person which is organized, chartered, or holding an authorization certificate under the laws of a state or of the United States which authorizes the person to receive deposits, including a savings, share, certificate, or deposit account, and which is supervised and examined for the protection of depositors by an official or agency of a state or the United States;

(ii) A trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type a national bank is permitted to exercise under the authority of the comptroller of the currency and is supervised and examined by an official or agency of a state or the United States; and

(iii) "Depository institution" does not include an insurance company or other organization primarily engaged in the insurance business, or a Morris plan bank, industrial loan company, or a similar bank or company unless its deposits are insured by a federal agency.

(3) "Director" means the director of the department of business regulation.

(4) "Federal covered adviser" means a person who is:

(i) Registered under § 203 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-3; or

(ii) Is excluded from the definition of "investment adviser" under § 202(a)(11) of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1(a)(11).

(5) "Federal covered security" means any security that is a covered security under § 18(b) of the Securities Act of 1933, 15 U.S.C. § 77r(b), or rules or regulations promulgated under that section.

(6) "Filed" means the actual delivery of a document or application to the director or designee of the director or to the principal office of the director.

(7) "Financial or institutional investor" means any of the following, whether acting for itself or another in a fiduciary capacity:

(i) A depository institution;

(ii) An insurance company;

(iii) A separate account of an insurance company;

(iv) An investment company as defined in the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq.;

(v) An employee pension, profit sharing or benefit plan if the plan has total assets in excess of five million dollars ($5,000,000), or if investment decisions are made by a plan fiduciary, as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., which is either a broker dealer registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., a depository institution, or an insurance company; and

(vi) Any other institutional buyer.

(8) "Fraud", "deceit", and "defraud" are not limited to common law fraud or deceit.

(9) For purposes of § 7-11-401, "guaranteed" means guaranteed as to payment of all or substantially all of principal and interest or dividends.

(10) For purposes of § 7-11-401, "insured" means insured as to payment of all or substantially all of principal and interest or dividends.

(11) "Investment adviser" means a person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" does not include:

(i) An investment adviser representative;

(ii) A trust company or other institution described in subdivision (2)(ii) of this section;

(iii) A lawyer, accountant, engineer, or teacher whose performance of investment advisory services is solely incidental to the practice of the person's profession;

(iv) A broker dealer or its agent whose performance of investment advisory services is solely incidental to the conduct of business as a broker dealer and who receives no special compensation for the investment advisory services;

(v) A publisher of any bona fide newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client;

(vi) A person whose advice, analyses, or reports relate only to securities exempt under § 7-11-401(1);

(vii) Any person as the director, by rule or order, designates; and

(viii) A person who is a federal covered adviser.

(12) "Investment adviser representative" means any partner, officer, director of (or a person occupying a similar status or performing similar functions) or other individual, except clerical or ministerial personnel, who is employed by or associated with;

(A) An investment adviser that is registered or required to be registered under this chapter and who does any of the following:

(I) Makes any recommendations or otherwise renders advice regarding securities to clients;

(II) Manages accounts or portfolios of clients;

(III) Determines which recommendation or advice regarding securities should be given;

(IV) Solicits, offers, or negotiates for the sale of or sells investment advisory services;

(V) Supervises employees who perform any of the preceding; or

(B) A federal covered adviser, subject to the limitations of sections 203(A) of the Investment Advisors Act of 1940, 15 U.S.C. § 80b-3(A), as the director may designate by rule or order.

(ii) Notwithstanding subdivisions (12)(i)(A) and (12)(i)(B), an investment adviser representative shall not include any other persons employed by or associated with either an investment adviser or a federal covered adviser not within the intent of subdivision (12) that the director may designate by rule or order or as otherwise specifically excluded by rule of the U.S. Securities and Exchange Commission.

(13) Except as provided in subdivisions (13)(ii) through (13)(iv), "issuer" means a person who issues or proposes to issue a security.

(ii) The "issuer" of a collateral trust certificate, voting trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or persons performing similar functions, is a person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(iii) The "issuer" of an equipment trust certificate, including a conditional sales contract or similar security serving the same purpose, is the person to whom the equipment or property is or is to be leased or conditionally sold.

(iv) The "issuer" of a fractional undivided interest to an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty, is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, who creates fractional interest for the purpose of sale.

(14) "Nonissuer transaction" means a transaction not directly or indirectly for the benefit of the issuer.

(15) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal or commercial entity.

(16) "Person associated with" a named party or parties or "associated person of" a named party or parties means any partner, officer, director, or branch manager of the named party or parties (or any person occupying a similar status or performing similar functions), any person directly or indirectly controlling, controlled by, or under common control with the named party or parties or any employee of the named party or parties, except that any associated person whose functions are solely clerical or ministerial are not included in the meaning of the term for purposes of this chapter.

(17) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933, 15 U.S.C. § 77a et seq., or, if no amendment is filed, the prospectus or prospectus supplement filed under the Securities Act of 1933, which includes a statement of the offering price, underwriting and selling discounts or commissions, amounts of proceeds, conversion rates, call prices, and other matters dependent on the offering price.

(18) "Promoter" includes:

(i) A person who, acting alone or in concert with one or more other persons, takes the entrepreneurial initiative in founding or organizing the business or enterprise of an issuer;

(ii) An officer or director owning securities of an issuer or a person who owns, beneficially or of record, ten percent (10%) or more of a class of securities of the issuer if the officer, director, or person acquires any of those securities in a transaction within three (3) years before the filing by the issuer of a registration statement under this chapter and the transaction does not possess the indicia of arms length bargaining; and

(iii) A member of the immediate family of a person within subparagraph (i) or (ii) if the family member receives securities of the issuer from that person in a transaction within three (3) years before the filing by the issuer of a registration statement under this chapter and the transaction does not possess the indicia of arms length bargaining.

(19) "Sale" or "sell" includes every contract of sale, contract to sell, or other disposition, of a security or interest in a security for value.

(ii) "Offer to sell" includes every attempt to offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.

(iii) "Offer to purchase" includes every attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value, but the term does not include a transaction that is subject to § 14(d) of the Securities Exchange Act of 1934, 15 U.S.C. § 78n(d).

(iv) A security given or delivered with or as a bonus on account of a purchase of securities or other item is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(v) A gift of assessable stock is deemed to involve an offer and sale.

(vi) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, or a sale or offer of a security that gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is deemed to include an offer of the other security.

(vii) The terms defined in this paragraph do not include:

(A) the creation of a security interest or a loan;

(B) a stock dividend, whether or not the corporation distributing the dividend is the issuer of the stock, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend and each stockholder may elect to take the dividend in cash, property, or stock; or

(C) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in exchange and partly for cash.

(20) "Sales representative" means a person, other than a broker dealer, associated with a broker dealer or issuer in effecting or attempting to effect purchases or sales of securities.

(21) "Securities Act of 1933", 15 U.S.C. § 77a et seq., "Securities Exchange Act of 1934", 15 U.S.C. § 78a et seq., "Public Utility Holding Company Act of 1935", 15 U.S.C. § 79 et seq., "Investment Company Act of 1940", 15 U.S.C. § 80a-1 et seq., "Investment Advisers Act of 1940", 15 U.S.C. § 80b-1 et seq., "Employee Retirement Income Security Act of 1974", 29 U.S.C. § 1001 et seq., "National Housing Act", 12 U.S.C. § 1701 et seq., and "Commodity Exchange Act", 7 U.S.C. § 2 et seq., mean the federal statutes of those names as amended before or after July 6, 1990.

(22) Unless the context requires otherwise, "security" means a note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit sharing agreement; a limited partnership interest; collateral trust certificate; variable annuity; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty; a put, call, straddle, or option entered into on a national securities exchange relating to foreign currency; a put, call, straddle, or option on a security, certificate of deposit, or group or index of securities, including an interest in or based on the value of any of the preceding; or, in general, an interest or instrument commonly known as a "security", or a certificate of interest or participation in, temporary or interim certificate for, receipt for, whole or partial guarantee of, or warrant or right to subscribe to or purchase, any of the preceding. The term does not include:

(i) An insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed sum of money either in a lump sum or periodically for life or some other specified period; or

(ii) An interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

(23) "Self regulatory organization" means a national securities exchange registered under § 7 of the Securities Exchange Act of 1934, 15 U.S.C. § 78g, a national securities association of brokers and dealers registered under § 15A of the Securities Exchange Act of 1934, 15 U.S.C. § 78o-3, a clearing agency registered under § 17A of the Securities Exchange Act of 1934, 15 U.S.C. § 78k-1, or the municipal securities rule making board established under § 15B(b)(1) of the Securities Exchange Act of 1934, 15 U.S.C. § 78o-4(b)(1).

(24) "State" means a state, commonwealth, territory, or possession of the United States, including both the District of Columbia and the Commonwealth of Puerto Rico.

(25) "Willfully" means intentionally committing the act which constitutes a violation; there being no requirement that the actor also be aware that he or she is violating any provision of this chapter or any rule or order under this chapter.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 1997, ch. 69, § 1; P.L. 1999, ch. 50, § 1; P.L. 2002, ch. 422, § 1; P.L. 2003, ch. 118, § 1; P.L. 2003, ch. 363, § 1.)



Chapter 7-11-201 - Broker dealer and sales representative licensing.

§ 7-11-201 Broker dealer and sales representative licensing.  (a) No person may transact business in this state as a broker-dealer or sales representative unless licensed or exempt from licensing under this chapter.

(b) No broker dealer licensed under this chapter and no issuer may employ a person as a sales representative in this state unless the sales representative is licensed or exempt from licensing under this chapter.

(c) No broker dealer or issuer engaged in offering securities in this state may employ, directly or indirectly, a person to engage in any activity in this state contrary to a suspension or bar from association with a broker dealer or investment adviser imposed against that person by the director. No broker dealer or issuer violates this subsection unless the broker dealer or issuer knows or in the exercise of reasonable care should know of the suspension or bar. Upon request from a broker dealer or issuer and for good cause shown, the director, by order, may waive the prohibition of this subsection regarding a person suspended or barred.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-202 - Exempt broker dealers and sales representatives.

§ 7-11-202 Exempt broker dealers and sales representatives.  (a) The following broker dealers are exempt from the licensing requirements of § 7-11-201:

(1) A broker dealer who either is registered or, except as provided in subsection (b) of this section, is not required to be registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., and who has no place of business in this state if:

(i) The transactions effected by the broker dealer in this state are exclusively with the issuer of the securities involved in the transactions, other broker dealers licensed or exempt under this chapter, and financial or institutional investors;

(ii) The broker dealer is licensed under the securities act of a state in which the broker dealer maintains a place of business and the broker dealer offers and sells in this state to a person who is an existing customer of the broker dealer and whose principal place of residence is not in this state; and

(2) Other broker dealers the director, by rule or order, exempts.

(b) The exemption provided in paragraph (a)(1)(i) of this section is not available to a broker dealer who deals solely in governmental securities and is not registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., unless the broker dealer is subject to supervision as a dealer in government securities by the federal reserve board.

(c) The following sales representatives are exempt from the licensing requirements of § 7-11-201:

(1) A sales representative acting for a broker dealer exempt under subsection (a) of this section;

(2) A sales representative acting exclusively for an issuer in effecting transactions in a security exempted by § 7-11-401(1)  (4) and (10)  (12);

(3) A sales representative acting for an issuer effecting offers or sales of securities in transactions exempted by § 7-11-402;

(4) A sales representative acting for an issuer effecting transactions with employees, partners, officers, or directors of the issuer, a parent or a wholly owned subsidiary of the issuer, if no commission or other similar compensation is paid or given directly or indirectly to the sales representative for soliciting an employee, partner, officer, or director in this state;

(5) A sales representative acting for an issuer effecting offers or sales of securities that are covered securities under § 18(b)(3) or § 18(b)(4)(D) of the securities act of 1933, 15 U.S.C. § 77r(b)(3) or 77r(b)(4)(D), provided that no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

(6) A sales representative whose transactions in this state are limited to only those transactions set forth in § 15(h)(2) of the Securities Exchange Act of 1934, 15 U.S.C. § 78o(h)(2); and

(7) Other sales representatives that the director exempts by rule or order.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1; P.L. 2002, ch. 422, § 1.)



Chapter 7-11-203 - Investment adviser and investment adviser representative licensing.

§ 7-11-203 Investment adviser and investment adviser representative licensing.  (a) No person may transact business in this state as an investment adviser or an investment adviser representative unless licensed or exempt from licensing under this chapter.

(b) No investment adviser licensed under this chapter may employ a person as an investment adviser representative in this state unless the investment adviser representative is licensed or exempt from licensing under this chapter.

(c) No investment adviser may directly or indirectly employ a person to engage in any activity in this state contrary to a suspension or bar from association with a broker dealer or investment adviser imposed against that person by the director. A federal covered adviser may not directly or indirectly employ a person having a place of business in this state to engage in any activity in this state if that person is currently subject to a suspension or bar from association with a broker dealer or investment adviser against that person by the director. No investment adviser or federal covered adviser violates this subsection unless the investment adviser or federal covered adviser knows or in the exercise of reasonable care should know of the suspension or bar. Upon request from an investment adviser or a federal covered adviser and for good cause shown, the director may by order waive the prohibition of this subsection regarding a suspended or barred person.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-204 - Exempt investment adviser and investment adviser representatives.

§ 7-11-204 Exempt investment adviser and investment adviser representatives.  The following investment advisers and investment adviser representatives are exempt from the licensing requirements of § 7-11-203:

(1) An investment adviser who is not required to be registered as an investment adviser under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., if:

(i) Its only clients in this state are other investment advisers, federal covered advisers, broker dealers, financial or institutional investors; and the investment adviser has no place of business in this state and the investment adviser directs business communications in this state to a person who is an existing client of the investment adviser and whose principal place of residence is not in this state; or

(ii) The investment adviser has no place of business in this state and the investment adviser, during the preceding twelve (12) month period, has had not more than five (5) clients, other than those specified in paragraph (i), who are residents of this state.

(2) An investment adviser representative if the investment adviser with whom it is associated is exempt under subdivision (1) of this section; and

(3) Other investment advisers or investment adviser representatives the director exempts by rule or order.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1; P.L. 2001, ch. 118, § 1.)



Chapter 7-11-205 - Application.

§ 7-11-205 Application.  (a) An applicant for licensing as a broker dealer, sales representative, investment adviser, or investment adviser representative shall file with the director an application for licensing and a consent to service of process under § 7-11-708. The application for licensing must contain the information that the director, by rule, determines is necessary.

(b) The requirements of subsection (a) are satisfied by an applicant who has filed and maintains a completed and current registration with the securities and exchange commission or a self regulatory organization by filing with the director notice of the registration in the form and content determined by rule by the director and a consent to service of process under § 7-11-708. The registration information filed with the securities and exchange commission or self-regulatory organization must be available to the director through a central registration depository system approved by the director. The director may require by order the submission of additional information by an applicant.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-206 - Licensing and notice fees; and filing requirements for federal covered advisers.

§ 7-11-206 Licensing and notice fees; and filing requirements for federal covered advisers.  (a) A federal covered adviser or an applicant for licensing shall pay an annual fee as follows:

(1) Broker dealer three hundred dollars ($300) and for each branch office one hundred dollars ($100);

(2) Sales representative seventy-five dollars ($75.00);

(3) Investment adviser three hundred dollars ($300);

(4) Investment adviser representative sixty dollars ($60.00); and

(5) Federal covered adviser three hundred dollars ($300).

(b) Except with respect to federal covered advisers whose only clients are those described in § 7-11-204(1)(i), a federal covered adviser shall file any documents filed with the U.S. Securities and Exchange Commission with the director, that the director requires by rule or order, together with any notice fee and consent to service of process that the director requires by rule or order. The notice filings under this subsection expire annually on December 31, unless renewed.

(c) A notice filing under this section is effective from receipt until the end of the calendar year. A notice filing may be renewed by filing any documents that have been filed with the U.S. Securities and Exchange Commission as required by the director along with a renewal fee of three hundred dollars ($300).

(d) A federal covered adviser may terminate a notice filing upon providing the director notice of the termination, which is effective upon receipt by the director.

(e) Notwithstanding the provisions of this section, until October 11, 1999, the director may require the registration as an investment adviser of any federal covered adviser who has failed to promptly pay the fees required by this section after written notification from the director of the non-payment or underpayment of the fees. A federal covered adviser is considered to have promptly paid the fees if they are remitted to the director within fifteen (15) days following the federal covered adviser's receipt of written notice from the director.

(f) For purposes of this section, "branch office" means any location where one or more associated persons of a broker-dealer regularly conducts the business of effecting any transactions in, or inducing or attempting to induce the purchase or sale of any security, or is held out as such, excluding:

(1) Any location that is established solely for customer service and/or back office type functions where no sales activities are conducted and that is not held out to the public as a branch office;

(2) Any location that is the associated person's primary residents; provided that:

(i) Only one associated person, or multiple associated persons who reside at that location and are members of the same immediate family, conduct business at the location;

(ii) The location is not held out to the public as an office and the associated person does not meet with customers at the location;

(iii) Neither customer funds nor securities are handled at that location;

(iv) The associated person is assigned to a designated branch office, and such designated branch office is reflected on all business cards, stationery, advertisements and other communications to the public by such associated person;

(v) The associated person's correspondence and communications with the public are subject to the firm's supervision in accordance with Rule 3010 of the Financial Industry Regulatory Authority;

(vi) Electronic communications are made through the broker-dealer's electronic system;

(vii) All orders are entered through the designated branch office or an electronic system established by the broker-dealer that is reviewable at the branch office;

(viii) Written supervisory procedures pertaining to supervision of sales activities conducted at the residence are maintained by the broker-dealer; and

(ix) A list of the residence locations is maintained by the broker-dealer;

(3) Any location, other than a primary residence, that is used for securities business for less than thirty (30) business days in any one calendar year, provided the broker-dealer complies with the provisions of paragraph (f)(2)(i) through (ix) above;

(4) Any office of convenience, where associated person occasionally and exclusively by appointment meet with customers, which is not held out to the public as an office.

(5) Any location that is used primarily to engage in non-securities activities and from which the associated person(s) effects no more than twenty-five (25) securities transactions in any one calendar year; provided that any advertisement or sales literature identifying such location also sets forth the address and telephone number of the location from which the associated person(s) conducting business at the non-branch locations are directly supervised;

(6) The floor of a registered national securities exchange where a broker-dealer conducts a direct access business with public customers.

(7) A temporary location established in response to the implementation of a business continuity plan.

(8) Notwithstanding the exclusions in paragraph (f), any location that is responsible for supervising the activities of persons associated with the broker-dealer at one or more non-branch locations of the broker-dealer is considered to be a branch office.

(9) The term "business day" as used in subsection 7-11-206(f) shall not include any partial business day provided that the associated person spends at least four (4) hours on such business day at his or her designated branch office during the hours that such office is normally open for business.

(10) Where such office of convenience is located on bank premises, signage necessary to comply with applicable federal and state laws, rules and regulations and applicable rules and regulations of the New York Stock Exchange, other self-regulatory organizations, and securities and banking regulators may be displayed and shall not be deemed "holding out" for purposes of subdivision 7-11-206(f)(iv).

(g) If an application is denied or withdrawn or the license is revoked, suspended, or withdrawn, the director is not required to refund the fee paid.

(h) The director may issue a stop order suspending the activities of a federal covered adviser in this state if the director reasonably believes there has been a violation of the provisions of this section.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1; P.L. 2008, ch. 32, § 1; P.L. 2008, ch. 73, § 1; P.L. 2009, ch. 68, art. 12, § 3; P.L. 2011, ch. 151, art. 19, § 12.)



Chapter 7-11-207 - Examinations.

§ 7-11-207 Examinations.  (a) The director may by rule or order impose an examination requirement upon an applicant or class of applicants for licensing under this chapter.

(b) An examination may be administered by the director or a designee of the director. An examination may be oral or written or both and may differ for each class of applicants.

(c) The director may by rule or order waive an examination requirement imposed under subsection (a) as to a person or class of persons if the director determines that the examination is not necessary for the protection of investors.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-208 - Licensing.

§ 7-11-208 Licensing.  (a) Unless a proceeding under § 7-11-212 is instituted or the applicant is notified that the application is incomplete, the license of a broker dealer, sales representative, investment adviser, or investment adviser representative becomes effective thirty (30) days after the later of the date an application for licensing is filed and is completed or the date an amendment to an application is filed and is complete. In either case the license becomes effective only if all examination requirements imposed under § 7-11-207 are satisfied. An application is complete when the applicant has furnished information responsive to each applicable item of the application. The director may by order authorize an earlier effective date of licensing.

(b) The license of a broker dealer, sales representative, investment adviser, or investment adviser representative is effective until terminated by expiration, revocation, or withdrawal.

(c) The license of a sales representative is only effective with respect to transactions effected on behalf of the broker dealer or issuer for whom the sales representative is licensed.

(d) No person may act at any one time as a sales representative for more than one broker dealer or for more than one issuer, unless the broker dealers or issuers for whom the sales representative acts are affiliated by direct or indirect common control or the director authorizes multiple licenses by rule or order.

(e) If a person licensed as a sales representative terminates association with a broker dealer or issuer, or terminates activities that make the person a sales representative, the sales representative and the broker dealer or issuer on whose behalf the sales representative was acting shall promptly notify the director.

(f) The license of an investment adviser representative is only effective as to transactions effected as an associated person of the investment adviser or federal covered adviser as to whom the investment adviser representative is licensed.

(g) No person may act at any one time as an investment adviser or federal covered adviser representative for more than one investment adviser, unless the investment advisers or federal covered advisers for whom the investment adviser representative acts are affiliated by direct or indirect common control or the director authorizes multiple licenses by rule or order.

(h) If a person licensed as an investment adviser representative terminates association with an investment adviser or terminates activities that make the person an investment adviser representative, the investment adviser representative and the investment adviser on whose behalf the investment adviser representative was acting shall promptly notify the director.

(i) The director may authorize by rule one or more special classifications of licenses as a broker dealer, sales representative, investment adviser, or investment adviser representative to be issued to applicants subject to limitations and conditions on the nature of the activities that may be conducted by persons so licensed.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1; P.L. 1999, ch. 354, § 20.)



Chapter 7-11-209 - Post-licensing requirements.

§ 7-11-209 Post-licensing requirements.  (a) The director may require by rule a licensed broker dealer who is not registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., to maintain minimum net capital and a prescribed ratio between net capital and aggregate indebtedness which may vary with the type or class of broker dealer.

(2) The director may require by rule a licensed investment adviser who is not registered under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., to maintain a minimum net worth subject to the limitations set forth in § 222 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-18a.

(3) If a licensed broker dealer or investment adviser knows, or has reasonable cause to know, that a requirement imposed on it under this subsection is not being met, the broker dealer or investment adviser shall promptly notify the director of its current financial condition.

(b) The director may require by rule the furnishing of a fidelity bond from a broker dealer who is not registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq.

(c) A licensed broker dealer or investment adviser shall file with the director the financial and other information the director determines, by rule or order, to be necessary.

(2) A licensed broker dealer required to file financial reports under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., may satisfy periodic financial report requirements of this subsection by filing with the director a copy of the financial reports filed under the Securities Exchange Act of 1934.

(3) A licensed investment adviser shall file with the director any financial reports, subject to the limitations of § 222 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-18a, that the director by rule or order requires.

(d) A licensed broker dealer or sales representative shall comply with the recordkeeping requirements of the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq. A licensed investment adviser subject to the limitations of § 222 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-18a, shall maintain records the director requires by rule or order.

(2) Required records may be maintained in any form of data storage if the records are readily accessible to the director.

(3) Required records must be preserved for any period that the director may require by rule or order, subject to the limitations of § 15 of the Securities Exchange Act of 1934, 15 U.S.C. § 78o, and § 222 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-18a, for broker dealers and investment advisers, respectively.

(e) If the information contained in a document filed with the director as part of the application for licensing or under this section, except information the director excludes by rule or order, is inaccurate or incomplete in a material respect, the licensed person shall promptly file correcting information, unless notification of termination has been given under § 7-11-208(e).

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-210 - Licensing of successor firms.

§ 7-11-210 Licensing of successor firms.  (a) A licensed broker dealer or investment adviser may file an application for licensing of a successor, whether or not the successor is in existence, if the fee the director prescribes for the application is submitted with the application.

(b) When a broker dealer or investment adviser succeeds to and continues the business of a licensed broker dealer or investment adviser, the license of the predecessor remains effective as the license of the successor for sixty (60) days after the succession, if an application for licensing is filed by the successor within thirty (30) days after the succession.

(c) Licensing of each then licensed sales representative of the broker dealer or of each then licensed investment adviser representative of the investment adviser filing an application under subsection (a) or (b) continues automatically without a separate filing or fee upon the licensing of the successor.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-211 - Inspection power.

§ 7-11-211 Inspection power.  (a) Without previous notice, the director may examine or investigate in a manner reasonable under the circumstances the records, within or without this state, of a broker dealer, sales representative, investment adviser, or investment adviser representative licensed by the state or entitled to an exemption from licensing as well as any person who may be acting as a broker, dealer, sales representative, investment adviser, or investment adviser representative without a license or exemption to engage in such activity(ies) in order to determine compliance with this chapter. Broker dealers, sales representatives, investment advisers, and investment adviser representatives must make their records available to the director in legible form.

(b) The director may copy records or require a licensed person to copy records and provide the copies to the director to the extent and in a manner reasonable under these circumstances.

(c) The director may impose a reasonable fee for the expense of conducting an examination or an investigation under this section.

(d) Upon receipt of a report or complaint, the director may conduct an inspection to determine whether any violation or unlicensed activity has occurred.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 2001, ch. 190, § 1.)



Chapter 7-11-212 - Grounds for denial, suspension, and revocation.

§ 7-11-212 Grounds for denial, suspension, and revocation.  (a) The director may by order:

(1) Deny, suspend, or revoke a license;

(2) Limit the securities activities that an applicant or licensed person may perform in this state;

(3) Bar a broker dealer or investment adviser from conducting any securities activities in this state;

(4) Bar an applicant or licensed person from association with a licensed broker dealer or investment adviser; or

(5) Bar from employment with a licensed broker dealer or investment adviser a person who is a partner, officer, director, or a person occupying a similar status or performing a similar function for an applicant or licensed person.

(b) These actions may be taken only if the director finds that the order is in the public interest and that the applicant or licensed person or, in the case of a broker dealer or investment adviser, a partner, officer, or director, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling the broker dealer or investment adviser who has done any of the following:

(1) Filed an application for licensing with the director which, as of its effective date or any date after filing in the case of an order denying effectiveness, contained any untrue statement of material fact or omitted to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading;

(2) Willfully violated or willfully failed to comply with this chapter, a predecessor act, or a rule or order under this chapter or a predecessor act;

(3) Is the subject of an adjudication or determination, after notice and opportunity for hearing, within the last five (5) years by a securities agency or administrator of another state or a court of competent jurisdiction that the person has willfully violated the Securities Act of 1933, 15 U.S.C. § 77a et seq., the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., the Investment Company Act of 1940, 15 U.S.C. §§ 80a-1 et seq.,or the Commodity Exchange Act, 7 U.S.C. § 2 et seq., or the securities law of any other state but only if the acts constituting the violation of that state's law would constitute a violation of this chapter had the acts occurred in this state;

(4) Within the last ten (10) years, has been convicted of a felony or misdemeanor which the director finds:

(i) Involves the purchase or sale of a security; the taking of a false oath, the making of a false report, bribery, perjury, burglary, robbery, or attempt or conspiracy to commit any of the foregoing offenses;

(ii) Arises out of the conduct of business as a broker dealer, investment adviser, depository institution, insurance company, or fiduciary; or

(iii) Involves the larceny, theft, robbery, extortion, forgery, counterfeiting, fraudulent concealment, embezzlement, fraudulent conversion, or misappropriation of funds or securities or attempt or conspiracy to commit any of the above offenses;

(5) Is permanently or temporarily enjoined by a court of competent jurisdiction from acting as an investment adviser, underwriter, broker dealer, or as an affiliated person or employee of an investment company, depository institution, or insurance company, or from engaging in or continuing conduct or practice in connection with any of the foregoing activities, or in connection with the purchase or sale of a security;

(6) Is the subject of an order of the director denying, suspending, or revoking the person's license as a broker dealer, sales representative, investment adviser, or investment adviser representative;

(7) Is the subject of any of the following orders that are currently effective and were issued within the last five (5) years:

(i) An order by the securities agency or administrator of another state or Canadian province or territory, or by the securities and exchange commission, entered after notice and opportunity for hearing, denying, suspending, or revoking the person's license as a broker dealer, sales representative, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this chapter;

(ii) A suspension or expulsion from membership in or association with a member of a self regulatory organization registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act;

(iii) A United States postal service fraud order;

(iv) A cease and desist order entered after notice and opportunity for hearing by the director, the securities agency or administrator of another state, or a Canadian province or territory, the securities and exchange commission, or the commodity futures trading commission; or

(v) An order by the commodity futures trading commission denying, suspending, or revoking registration under the Commodity Exchange Act;

(8) Has engaged in unethical or dishonest practices in the securities business;

(9) Is insolvent, either in the sense that liabilities exceed assets, or in the sense that obligations cannot be met as they mature, but the director may not enter an order against a broker dealer or investment adviser under this subsection without a finding of insolvency as to the broker dealer or investment adviser;

(10) Is determined by the director in compliance with § 7-11-213 not to be qualified on the basis of the lack of training, experience, and knowledge of the securities business;

(11) Has failed reasonably to supervise a sales representative, investment adviser representative, or an employee; or

(12) Has failed to pay the proper filing fee within thirty (30) days after being notified by the director of a deficiency, but the director shall vacate an order under this subsection when the deficiency is corrected.

(c) The director may not begin a proceeding on the basis of a fact or transaction known to the director when the license became effective unless the proceeding is begun within the ninety (90) days after issuance of the license.

(d) If the director finds that an applicant or licensed person is no longer in existence, has ceased to do business as a broker dealer, sales representative, investment adviser, or investment adviser representative, is adjudicated mentally incompetent or subjected to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the director may by order deny the application or revoke the license.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 1997, ch. 56, § 1.)



Chapter 7-11-213 - Denial, suspension, or revocation on grounds of lack of qualification.

§ 7-11-213 Denial, suspension, or revocation on grounds of lack of qualification.  The director's determination that an applicant or licensed person lacks qualification under § 7-11-212 is limited by the following provisions. The director:

(1) May not enter an order against a broker dealer on the basis of the lack of qualification of:

(i) A person other than the broker dealer if the broker dealer is an individual; or

(ii) A sales representative of the broker dealer.

(2) May not enter an order against an investment adviser on the basis of the lack of qualification of:

(i) A person other than the investment adviser if the investment adviser is an individual;

(ii) Any other person who represents the investment adviser in doing an act that makes the person an investment adviser; or

(iii) An investment adviser representative of the investment adviser.

(3) May not enter an order solely on the basis of lack of experience of the applicant or licensed person if the applicant or licensed person is qualified by training or knowledge, or both.

(4) Shall consider that a sales representative who will work under the supervision of a licensed broker dealer need not have the same qualifications as a broker dealer.

(5) Shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker dealer or sales representative.

(6) Shall consider that an investment adviser representative who will work under the supervision of a licensed investment adviser need not have the same qualifications as an investment adviser.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, 1.)



Chapter 7-11-214 - Withdrawal.

§ 7-11-214 Withdrawal.  (a) An application for a license may be withdrawn by the applicant without prejudice before the license becomes effective.

(b) Withdrawal from licensing as a broker dealer, sales representative, investment adviser, or investment adviser representative becomes effective thirty (30) days after receipt by the director of an application to withdraw or within any shorter period the director determines by order, unless:

(1) A revocation or suspension proceeding is pending when the application is filed;

(2) A proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within thirty (30) days after the application is filed; or

(3) Additional information is requested by the director regarding the withdrawal application.

(c) If a proceeding is pending or instituted under subsection (b), withdrawal becomes effective at the time and upon the conditions the director determines by order. If additional information is requested, withdrawal is effective thirty (30) days after the additional information is filed. Although no proceeding is pending or instituted and withdrawal becomes effective, the director may institute a proceeding under § 7-11-212 within one year after withdrawal became effective and enter an order as of the last date on which licensing was effective.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-215 - Custody of clients' securities and funds.

§ 7-11-215 Custody of clients' securities and funds.  Unless prohibited by rule or order of the director, an investment adviser registered under this chapter may take or retain custody of securities or funds of a client.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-301 - Registration requirement.

§ 7-11-301 Registration requirement.  A person may not offer to sell or sell a security in this state unless the security:

(1) Is registered under this chapter;

(2) The security or transaction is exempt under this chapter; or

(3) It is a federal covered security.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-302 - Registration by filing.

§ 7-11-302 Registration by filing.  (a) Securities for which a registration statement has been filed under the Securities Act of 1933, 15 U.S.C. § 77a et seq., in connection with the offering of the securities may be registered by filing, whether or not they are also eligible for registration under § 7-11-303 or § 7-11-304, if the following conditions are satisfied:

(1) The issuer is organized under the laws of the United States or a state or, if the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in the United States for service of process;

(2) The issuer has actively engaged in business operations in the United States for a period of at least thirty-six (36) consecutive calendar months immediately before the filing of the federal registration statement;

(3) The issuer has registered a class of equity securities under § 12(b) or 12(g) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78l(b) or (g), which class of securities is held of record by five hundred (500) or more persons;

(4) The issuer has:

(i) (A) A total net worth of four million dollars ($4,000,000); or

(B) A total net worth of two million dollars ($2,000,000) and net pretax income from operations before allowances for extraordinary items, for at least two (2) of the three (3) preceding fiscal years;

(ii) Not less than four hundred thousand (400,000) units of the class of security registered under § 12 of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, held by the public, excluding securities held by officers and directors of the issuer, underwriters, and persons beneficially owning ten percent (10%) or more of that class of security; and

(iii) Outstanding warrants and options held by the underwriters and executive officers and directors of the issuer in an amount not exceeding ten percent (10%) of the total number of shares to be outstanding after completion of the offering of the securities being registered;

(5) The issuer has been subject to the requirements of § 12 of the Securities Exchange Act of 1934 and has filed all the material required to be filed under §§ 13 and 14 of that Act, 15 U.S.C. §§ 78m and 78n, for at least thirty-six (36) calendar months immediately before the filing of the federal registration statement and the issuer has filed in a timely manner all reports required to be filed during the twelve (12) calendar months immediately before the filing of the federal registration statement;

(6) For a period of at least thirty (30) days during the three (3) months preceding the offering of the securities registered there have been at least four (4) market makers for the class of equity securities registered under § 12 of the Securities Exchange Act of 1934;

(7) Each of the underwriters participating in the offering of the securities, and each broker dealer who will offer the securities in this state, is a member of, or is subject to the rules of fair practice of, a national association of securities dealers with respect to the offering and the underwriters have contracted to purchase the securities offered in a principal capacity;

(8) The aggregate commissions or discounts to be received by the underwriters will not exceed ten percent (10%) of the aggregate price at which the securities being registered are offered to the public;

(9) Neither the issuer nor any of its subsidiaries, since the end of the last fiscal year preceding the filing of the registration statement, have:

(i) Failed to pay a dividend or sinking fund installment on preferred stock;

(ii) Defaulted on indebtedness for borrowed money; or

(iii) Defaulted on the rental of one or more long term leases; which defaults in the aggregate are material to the financial position of the issuer and its subsidiaries, taken as a whole; and

(10) In the case of equity securities, the price at which the securities will be offered to the public is not less than five dollars ($5.00) per share.

(b) A registration statement under this section must contain the following information and be accompanied by the following documents in addition to the information specified in § 7-11-305(c) and the consent to service of process required by § 7-11-708:

(1) A statement demonstrating eligibility for registration by filing;

(2) The name, address, and form of organization of the issuer;

(3) With respect to a person on whose behalf a part of the offering is to be made in a nonissuer distribution: name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; and a statement of the reasons for making the offering;

(4) A description of the securities being registered; and

(5) A copy of the latest prospectus filed with the registration statement under and satisfying the requirements of § 10 of the Securities Exchange Act of 1933, 15 U.S.C. § 77j.

(c) If the information and documents required to be filed by subsection (b) have been on file with the director for at least five (5) business days, or any shorter period as the director allows by rule or order and the applicable registration fee has been paid before the effectiveness of the federal registration statement, a registration statement under this section automatically becomes effective concurrently with the effectiveness of the federal registration statement. If the federal registration statement becomes effective before the conditions in this subsection are satisfied and they are not waived, the registration statement becomes effective when the conditions are satisfied. The registrant shall promptly notify the director by telephone or telegram of the date and time when the federal registration statement becomes effective and any content of the price amendment and shall promptly file a post effective amendment containing the information and documents in the price amendment. The director shall promptly acknowledge receipt of notification and effectiveness of the registration statement as of the date and time the registration statement became effective with the securities and exchange commission.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch 69, § 1.)



Chapter 7-11-303 - Registration by coordination.

§ 7-11-303 Registration by coordination.  (a) Securities for which a registration statement has been filed under the Securities Act of 1933, 15 U.S.C. § 77a et seq., in connection with the offering of the securities may be registered by coordination.

(b) A registration statement under this section contains the following information and is accompanied by the following documents in addition to the information specified in § 7-11-305(c) and the consent to service of process required by § 7-11-708:

(1) Two (2) copies of the latest form of prospectus filed under the Securities Act of 1933, 15 U.S.C. § 77a et seq.;

(2) If the director requires by rule or order: a copy of the articles of incorporation and bylaws or their substantial equivalents, currently in effect; a copy of any agreement with or among underwriters; a copy of an indenture or other instrument governing the issuance of the securities to be registered; and a specimen, copy, or description of the securities;

(3) If the director requests and subject to § 7-11-703(b)(2), any other information, or copies of any other document, filed under the Securities Act of 1933; and

(4) An undertaking to forward promptly, and not later than the first business day after the day they are forwarded to or filed with the securities and exchange commission, all future amendments to the federal registration statement and/or prospectus, other than an amendment that delays the effective date of the registration statement.

(c) A registration statement under this section automatically becomes effective when the federal registration statement becomes effective if all the following conditions are satisfied:

(1) No stop order is in effect and no proceeding is pending under § 7-11-306;

(2) The registration statement has been on file with the director for at least ten (10) days or any shorter period the director specifies by rule or order, but if the registration statement is not filed with the director within ten (10) days after the initial filing under the Securities Act of 1933, 15 U.S.C. § 77a et seq., the registration statement has been on file with the director for thirty (30) days or any shorter period the director specifies by rule or order; and

(3) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commission has been on file for two (2) full business days or any shorter period the director specifies by rule or order, and the offering is made within those limitations.

(d) The registrant shall promptly notify the director by telephone or telegram of the date and time when the federal registration statement became effective and any content of the price amendment and shall promptly file a post effective amendment containing the information and documents in the price amendment.

(e) Upon failure to receive the required notification and post effective amendment with respect to the price amendment, the director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until the registrant complies with subsection (d). The director shall promptly notify the registrant by telephone or telegram, and promptly confirm by letter or telegram if the director notifies by telephone, of the issuance of the order. If the registrant proves compliance with the requirements of subsection (d) as to notice and post effective amendment, the stop order is void as of its entry.

(f) The director may waive by rule or order either or both of the conditions specified in subsections (c)(2) and (c)(3).

(g) If the federal registration statement becomes effective before all the conditions in subsection (c) are satisfied and they are not waived, the registration statement automatically becomes effective when all the conditions are satisfied. If the registrant advises the director of the date when the federal registration statement is expected to become effective, the director shall promptly advise the registrant by telephone or telegram, at the registrant's expense, whether all the conditions are satisfied and whether the director then contemplates the institution of a proceeding under § 7-11-306; but the advice by the director does not preclude the institution of a proceeding for a stop order suspending the effectiveness of the registration statement. A stop order issued under this subsection is not retroactive.

(h) The director may waive or modify by rule or order the application of a requirement of this section if a provision of an amendment, repeal, or other alteration of the securities registration provisions of the Securities Act of 1933, 15 U.S.C. § 77a et seq., or the regulations adopted under that Act, render the waiver or modification appropriate for further coordination of state and federal registration.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-304 - Registration by qualification.

§ 7-11-304 Registration by qualification.  (a) A security may be registered by qualification.

(b) A registration statement under this section contains the following information and is accompanied by the following documents in addition to the information specified in § 7-11-305(c) and the consent to service of process required by § 7-11-708:

(1) With respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical property and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: name, address, and principal occupation for the last five (5) years; the amount of securities of the issuer held by the person as of a specified date within thirty (30) days before the filing of the registration statement, the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or a significant subsidiary effected within the last three (3) years or proposed to be effected;

(3) With respect to persons covered by paragraph (2): the compensation paid or given, directly or indirectly, during the last twelve (12) months and estimated to be paid during the next twelve (12) months, by the issuer, together with all predecessors, parents, subsidiaries, and affiliates, to all those persons in the aggregate;

(4) With respect to a person owning of record, or beneficially if known, ten percent (10%) or more of the outstanding shares of a class of equity security of the issuer: the information specified in paragraph (2) other than occupation;

(5) With respect to a promoter if the issuer was organized within the last three (3) years: the information specified in subsection (b)(2), the amount paid to the person within that period or intended to be paid, and the consideration for the payment;

(6) With respect to a person on whose behalf a part of the offering is to be made in a non issuer distribution: name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the last three (3) years or proposed to be effected; and a statement of the reasons for making the offering;

(7) The capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else, for which the issuer or a subsidiary has issued its securities within the last two (2) years or is obligated to issue its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation from the proposed offering price at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis upon which the offering is to be made if other than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering, or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling group agreement pursuant to which the distribution is to be made, or the proposed form of the agreement whose terms have not yet been determined; and a description of the plan of distribution of securities that are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amount of funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if part of the proceeds is to be used to acquire property, including goodwill, other than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of the persons who have received commissions in connection with the acquisition, and the amounts of commissions and any other expense in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) A description of the stock options or other security options outstanding, or to be created in connection with the offering, and the amount of the options held or to be held by every person required to be named in subdivision (2), (4), (5), (6), or (8) and by a person who holds or will hold ten percent (10%) or more in the aggregate of the options;

(11) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made other than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the last two (2) years; and a copy of the contract;

(12) A description of pending litigation or proceedings to which the issuer is a party and that materially affect its business or assets, including any litigation or proceeding known to be contemplated by a governmental authority;

(13) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(14) A specimen, copy, or description of the securities being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the securities to be registered;

(15) A signed or conformed copy of an opinion of counsel as to the legality of the securities being registered, with an English translation if it is in a foreign language, which states whether the securities when sold will be legally issued, fully paid, and non assessable, and, if debt securities, a binding obligation of the issuer;

(16) The written consent of an accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than a public and official document or statement, which is used in connection with the registration statement;

(17) A statement of financial condition of the issuer as of a date within four (4) months before the filing of the registration statement; a statement of results of operations and analysis of surplus for each of the three (3) fiscal years before the date of the statement of financial condition and for any period between the close of the last fiscal year and the date of the statement of financial condition, or for the period of the issuer's and any predecessors' existence if less than three (3) years; and, if part of the proceeds of the offering is to be applied to the purchase of a business, the same financial statements that would be required if the business were the registrant; and

(18) Any additional information the director specifies by rule or order.

(c) Simplified registration for small businesses.

(1) For purposes of simplifying the registration statement for smaller offerings and promoting uniformity with other states, the director may adopt a form to be used as the registration statement for securities being registered under this section and sold in offerings in which the aggregate offering price does not exceed a maximum amount which the director may determine. The form need not require all the information included in this section and may require information not included in this section. The director at his or her discretion may also provide for expedited consideration or automatic approval of small offerings exempt from registration with the Securities and Exchange Commission under 15 U.S.C. § 3(b) which have been approved by another state with a review process substantially equivalent to the review process of the director provided that the other state agrees to provide similar expedited consideration or automatic approval to securities of Rhode Island issuers.

(2) The maximum amount that may be raised under the simplified registration procedures authorized by this subsection (c) does not exceed the aggregate offering price in Regulation D, Rule 230.504, or Regulation A, Rule 230.254 of the Securities Act of 1933 rules of the Securities and Exchange Commission, or successor rules, whichever aggregate offering price is greater.

(3) An issuer listed in this subdivision is not eligible to file applications for simplified registration under this subsection:

(i) Investment companies subject to the federal Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq.

(ii) An issuer subject to the reporting requirements of § 13 or 15(d) of the federal Securities Exchange Act of 1934, 15 U.S.C. § 78m or 78o(d).

(iii) An issuer seeking to register securities for sale by persons other than the issuer.

(iv) An issuer subject to any of the disqualifications described in Regulation A, Rule 230.252, subsections (c), (d), and (e) of the Securities Act of 1933 rules of the Securities and Exchange Commission, or subject to any of the actions described in § 7-11-212(a)(3), (4), (5), (6), and (7) of this chapter. For purposes of this paragraph, an issuer includes an issuer's director, officer, ten percent shareholder, promoter or selling agent of the securities to be offered or any officer, director, or partner of the selling agent. The director for good cause shown may waive the provisions of this paragraph.

(4) Only an issuer organized as a corporation is eligible for simplified registration under this subsection.

(d) A registration statement under this section becomes effective thirty (30) calendar days, or any shorter period as the director specifies by rule or order, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) No stop order is in effect and no proceeding is pending under § 7-11-306;

(2) The director has not ordered under subsection (d) that effectiveness be delayed; and

(3) The registrant has not requested that effectiveness be delayed.

(e) The director may delay effectiveness for a single period of not more than ninety (90) days if the director determines the registration statement is not complete in all material respects and promptly notifies the registrant of that determination.

(2) The director may delay effectiveness for a single period of not more than thirty (30) days if the director determines that the delay is necessary, whether or not the director previously delayed effectiveness under subsection (d)(1).

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 1993, ch. 247, § 1.)



Chapter 7-11-305 - Provisions applicable to registration generally.

§ 7-11-305 Provisions applicable to registration generally.  (a) A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered broker dealer.

(b) A person filing a registration statement shall pay a nonrefundable fee of one-tenth of one percent (0.1%) of the maximum aggregate offering price at which the registered securities are to be offered in this state, but not less than three hundred dollars ($300) or more than one thousand dollars ($1,000).

(c) A registration statement must specify the amount of securities to be offered in this state and the states in which a registration statement or similar document in connection with the offering has been or is to be filed and any adverse order, judgment, or decree entered by the securities agency or administrator in any state or by a court or the securities and exchange commission in connection with the offering.

(d) A document filed under this chapter or a predecessor act within five (5) years before the filing of a registration statement may be incorporated by reference in the registration statement if the document is currently accurate.

(e) The director may permit by rule or order the omission of any item of information or document from a registration statement.

(f) In the case of a nonissuer offering, the director may not require information under subsection (m) or § 7-11-304 unless it is known to the person filing the registration statement or to the person on whose behalf the offering is to be made, or can be furnished by the person without unreasonable effort or expense.

(g) In the case of a registration under §§ 7-11-303 or 7-11-304 by an issuer who has no public market for its shares or no significant earnings from continuing operations during the last five (5) years, or any shorter period of its existence, the director may require by rule or order as a condition of registration that the following securities be deposited in escrow for not more than three (3) years:

(1) Securities issued to a promoter within the three (3) years immediately before the offering or to be issued to a promoter for a consideration substantially less than the offering price; and

(2) Securities issued to a promoter for a consideration other than cash, unless the registrant demonstrates that the value of the non-cash consideration received in exchange for the securities is substantially equal to the offering price for the securities.

(h) The director may determine by rule or order the conditions of an escrow required under subsection (g), but the director may not reject a depository solely because of location in another state.

(i) The director may require by rule or order as a condition of registration under §§ 7-11-303 or 7-11-304 that the proceeds from the sale of the registered securities in this state be impounded until the issuer receives a specified amount from the sale of the securities. The director may by rule or order determine the conditions of an impound arrangement required under this subsection, but the director may not reject a depository solely because of location in another state.

(j) If securities are registered under §§ 7-11-302 or 7-11-303, the prospectus filed under the Securities Act of 1933 15 U.S.C. § 77a et seq., must be delivered to each purchaser in accordance with the prospectus delivery requirements of the Securities Act of 1933, 15 U.S.C. § 77a et seq.

(k) If securities are registered under § 7-11-304, an offering document containing information the director designates by rule or order must be delivered to each purchaser with or before the earliest of:

(1) The first written offer to sell made to the purchaser by or for the account of the issuer or another person on whose behalf the offering is being made, or by an underwriter or broker dealer who is offering part of an unsold allotment or subscription taken by it as a participant in the distribution;

(2) Confirmation of a sale made by or for the account of a person named in subsection (1);

(3) Payment pursuant to a sale; or

(4) Delivery pursuant to a sale.

(l) A registration statement remains effective for one year after its effective date unless the director extends the period of effectiveness by rule or order. All outstanding securities of the same class as the registered securities are considered to be registered for the purpose of a nonissuer transaction while the registration statement is effective, unless the director, by rule or order, provides otherwise. A registration statement may not be withdrawn after its effective date if any of the securities registered have been sold in this state, unless the director, by rule or order, provides otherwise. No registration statement is effective while a stop order is in effect under § 7-11-306(a).

(m) During the period that an offering is being made pursuant to an effective registration statement, the director may require by rule or order the person who filed the registration statement to file reports not more often than quarterly to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(n) A registration statement filed under § 7-11-302 or 7-11-303 may be amended after its effective date to increase the securities specified being offered and sold. The amendment becomes effective upon filing of the amendment and payment of an additional filing fee, calculated in the manner specified in subsection (b), with respect to the additional securities to be offered and sold. The effectiveness of the amendment relates back to the date of sale of the additional securities being registered.

(o) A registration statement filed under § 7-11-304 may be amended after its effective date to increase the securities specified to be offered and sold, if the public offering price and underwriters' discounts and commissions are not changed from the respective amounts of which the director was informed. The amendment becomes effective when the director so orders and relates back to the date of sale of the additional securities being registered. A person filing an amendment pays an additional filing fee equal to two (2) times the fee otherwise payable, calculated in the manner specified in subsection (b), regarding the additional securities to be offered and sold.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 2003, ch. 376, art. 24, § 1.)



Chapter 7-11-306 - Denial, suspension, and revocation of registration.

§ 7-11-306 Denial, suspension, and revocation of registration.  (a) The director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the director finds:

(1) That the order is in the public interest; and

(2) That:

(i) The registration statement as of the effective date or as of the proposed effective date in the case of an order denying effectiveness, an amendment under § 7-11-305(n) or 7-11-305(o) as of its effective date, or a report under § 7-11-305(m) contains any untrue statement of material fact or omits to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading;

(ii) This chapter or a rule, order, or condition lawfully imposed under this chapter has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter.

(iii) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order entered under any other federal or state law applicable to the offering; but the director may not institute a proceeding against an effective registration statement under this subparagraph more than one year after the date of the order or injunction relied on, and the director may not enter an order under this subparagraph on the basis of an order or injunction entered under the securities act of another state unless the order or injunction was based on facts that currently would constitute a ground for a stop order under this section;

(iv) The issuer's enterprise or method of business includes or would include activities that are illegal where performed;

(v) A security sought to be registered under § 7-11-302 is not eligible for registration under § 7-11-302;

(vi) With respect to a security sought to be registered under § 7-11-303, there has been a failure to comply with the undertaking required by § 7-11-303(b)(4); or

(vii) The applicant or registrant has failed to pay the proper filing fee; but the director may enter only a denial order under this subparagraph and vacate the order if the deficiency is corrected.

(b) The director may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to the director when the registration statement became effective unless the proceeding is begun within thirty (30) days after the registration statement became effective.

(c) The director, by order under § 7-11-712, may summarily postpone or suspend the effectiveness of the registration statement pending final determination of an administrative proceeding. As more fully set forth in § 7-11-712 upon the entry of the order, the director shall promptly notify each person specified in subsection (d) that the order has been entered and of the reasons for the postponement or suspension and that within thirty (30) days after the receipt of a written request from the person, the matter will be set down for hearing. If no hearing is requested and none is ordered by the director, the order remains in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of an opportunity for hearing to each person specified in subsection (d), may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under this section except subsection (c) without appropriate prior notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law in accordance with the state administrative procedures act.

(e) The director may modify or vacate a stop order entered under this section if the director finds that the conditions which prompted entry have changed or that it is otherwise in the public interest.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-307 - Federal covered securities.

§ 7-11-307 Federal covered securities.  (a) The director may require by rule or order the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933, 15 U.S.C. § 77r(b)(2):

(1) Prior to the initial offer of a federal covered security in this state, all documents that are part of a current federal registration statement filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, 15 U.S.C. § 77a et seq., or, in lieu of filing the registration statement, a notice as prescribed by the director by rule or otherwise, together with a consent to service of process signed by the issuer and with a nonrefundable fee of one-tenth of one percent (0.1%) of the maximum aggregate offering price at which the federal covered securities are to be offered in this state, but not less than three hundred dollars ($300) or more than one thousand dollars ($1,000).

(2) An open end management company, a face amount certificate company, or a unit investment trust, as defined in the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., may file a notice for an indefinite amount of securities. The issuer, at the time of filing, shall pay a nonrefundable fee of one thousand dollars ($1,000).

(3) After the initial offer of the federal covered security in this state, all documents that are part of an amendment to a current federal registration statement filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, are filed concurrently with the director.

(4) Unless otherwise extended by the director, an initial notice filing under this subsection is effective for one year commencing upon the date the notice or registration statement, as applicable, is received by the director unless a later date is indicated by the issuer. A notice filing may be renewed by filing a renewal notice as prescribed by the director and paying a renewal fee of one thousand dollars ($1,000).

(b) Regarding any security that is a covered security under § 18(b)(4)(D) of the Securities Act of 1933, 15 U.S.C. § 77r(b) (4)(D), the director may by rule or otherwise require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than fifteen (15) days after the first sale of the federal covered security in this state, together with Form U-2, Form D and a nonrefundable fee of three hundred dollars ($300).

(c) The director may by rule or otherwise require the filing of any document filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, 15 U.S.C. § 77a et seq., with respect to a covered security under § 18(b)(3) or (4) of the Securities Act of 1933, 15 U.S.C. § 77r(b)(3) or (4), together with a notice and fees as defined in subparagraph (a)(1).

(d) The director may issue a stop order suspending the offer and sale of a federal covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933, 15 U.S.C. § 77r(b)(1), if the director finds that (1) the order is in the public interest and (2) there is a failure to comply with any condition established under this section.

(e) Notwithstanding the provisions of this section, until October 11, 1999, the director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the director to the issuer of the nonpayment or underpayment of the fees. An issuer is considered to have promptly paid the fees if they are remitted to the director within fifteen (15) days following the person's receipt of written notification from the director.

(f) The director may by rule or order waive any or all of the provisions of this section.

History of Section.
(P.L. 1997, ch. 69, § 2; P.L. 2003, ch. 376, art. 24, § 1.)



Chapter 7-11-401 - Exempt securities.

§ 7-11-401 Exempt securities.  The following securities are exempt from §§ 7-11-301 and 7-11-404:

(1) A security, including a revenue obligation, issued, insured, or guaranteed by the United States, an agency or corporate or other instrumentality of the United States, an international agency or corporate or other instrumentality of which the United States and one or more foreign governments are members, a state, a political subdivision of a state, or an agency or corporate or other instrumentality of one or more states or their political subdivisions; or a certificate of deposit for any of the foregoing, but this exemption does not include a security payable solely from revenues to be received from a nongovernmental industrial or commercial enterprise unless the payments are insured or guaranteed by a person described as the issuer, insurer or guarantor of securities under subdivision (2), (3), (4), (5), (7), or (8) of this section, or unless the revenues from which the payments are to be made are a direct obligation of a person;

(2) A security issued, insured, or guaranteed by Canada, a Canadian province or territory, a political subdivision of Canada or a Canadian province or territory, an agency or corporation or other instrumentality of one or more of the foregoing, or any other foreign government or governmental combination or entity with which the United States maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) A security issued by and representing an interest in or a direct obligation of, or guaranteed by, a depository institution if the deposit or share accounts of the depository institution are insured by the federal deposit insurance corporation, the federal savings and loan insurance corporation, the national credit union share insurance fund, or a successor to the applicable agency authorized by federal law;

(4) A security issued by and representing an interest in or a direct obligation of, or insured or guaranteed by, an insurance company organized under the laws of any state and authorized to do business in this state;

(5) A security issued or guaranteed by a railroad, other common carrier, public utility, or holding company which is:

(i) Subject to the jurisdiction of the interstate commerce commission;

(ii) A registered holding company under the Public Utility Holding Company Act of 1935, 15 U.S.C. § 79 et seq., or a subsidiary of a registered holding company within the meaning of that act;

(iii) Regulated as to its rates and charges by a governmental authority of the United States or a state; or

(iv) Regulated as to the issuance or guarantee of the security by a governmental authority of the United States, a state, Canada, or a Canadian province or territory;

(6) Equipment trust certificates as to equipment leased or conditionally sold to a person, if securities issued by the person would be exempt under this section;

(7) A security listed or approved for listing upon notice of issuance on a national securities exchange registered under § 6 of the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq.; any other security of the same issuer which is of senior or substantially equal rank; a security called for by subscription right or warrant so listed or approved; or a warrant or right to purchase or subscribe to any of the securities in this subdivisions;

(8) A security designated or approved for designation upon notice of issuance as a national market system security by the national association of securities dealers, inc.; any other security of the same issuer which is of senior or substantially equal rank; a security called for by subscription right or warrant so designated; or a warrant or a right to purchase or subscribe to any of the securities in this subdivision;

(9) An option issued by a clearing agency registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., other than an off exchange futures contract or substantially similar arrangement, if the security, currency, commodity, or other interest underlying the option:

(i) Is registered under § 7-11-302, 7-11-303, or 7-11-304;

(ii) Is exempt under this section; or

(iii) Is not otherwise required to be registered under this chapter;

(10) A security issued by a person organized and operated not for private profit but exclusively for a religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purpose, or as a chamber of commerce or trade or professional association;

(11) A promissory note, draft, bill of exchange, or bankers' acceptance that evidences an obligation to pay cash within nine (9) months after the date of issuance, exclusive of days of grace, is issued in denominations of at least fifty thousand dollars ($50,000) and receives a rating in one of the three (3) highest rating categories from a nationally recognized statistical rating organization; or a renewal of an obligation that is likewise limited, or a guarantee of an obligation or of a renewal;

(12) A security issued in connection with an employee's stock purchase, savings, option, profit sharing, pension, or similar employees' benefit plan;

(13) A membership or equity interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of any state if not traded to the public;

(14) A security issued by an issuer registered as an open end management investment company or unit investment trust pursuant to § 8 of the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., if:

(i) The issuer is advised by an investment adviser that is a depository institution exempt from registration under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., or that is currently registered as an investment adviser and has been registered, or is affiliated with an adviser that has been registered as an investment adviser under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., for at least three (3) years immediately before an offer or sale of a security claimed to be exempt under this subparagraph and has acted, or is affiliated with an investment adviser that has acted, as investment adviser to one or more registered investment companies or unit investment trusts for at least three (3) years immediately before an offer or sale of a security claimed to be exempt under this subparagraph; or

(ii) The issuer has a sponsor that has at all times throughout the three (3) years before an offer or sale of a security claimed to be exempt under this subparagraph sponsored one or more registered investment companies or unit investment trusts the aggregate total assets of which have exceeded one hundred million dollars ($100,000,000).

(iii) The director has received prior to any sale exempted in this section:

(a) A notice of intention to sell which has been executed by the issuer which states the name and address of the issuer and the title of the securities to be offered in this state; and

(b) A filing fee of one thousand dollars ($1,000).

(iv) In the event any offer or sale of an open end management investment company is to be made more than twelve (12) months after the date notice under subdivision (14)(iii) is received by the director, another notice and payment of the applicable fee is required.

For the purpose of this subsection an investment adviser is affiliated with another investment adviser if it controls, is controlled by, or is under common control with the other investment adviser.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 2003, ch. 376, art. 24, § 1.)



Chapter 7-11-402 - Exempt transactions.

§ 7-11-402 Exempt transactions.  The following transactions are exempt from §§ 7-11-301 and 7-11-404:

(1) An isolated nonissuer transaction, whether or not effected through a broker dealer;

(2) A nonissuer transaction in an outstanding security if the issuer of the security has a class of securities subject to registration under § 12 of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, and has been subject to the reporting requirements of § 13 or § 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78m and 78o(d), for not less than ninety (90) days before the transaction; or has filed and maintained with the director for not less than ninety (90) days before the transaction information, in any form that the director, by rule, specifies, substantially comparable to the information which the issuer would be required to file under § 12(b) or § 12(g) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78l(b) or 78l(g), were the issuer to have a class of its securities registered under § 12 of the Securities Exchange Act of 1934 and paid a fee with the filing of three hundred dollars ($300);

(3) A nonissuer transaction if a security

(i) of a class outstanding in the hands of the public for not less than ninety (90) days before the transaction is a nationally recognized securities manual designated by the director, by rule or order, contains the names of the issuer's officers and directors, a statement of financial condition of the issuer as of a date within the last eighteen (18) months, and a statement of income or operations for either the last fiscal year before that date or the most recent year of operation or

(ii) if the security has a fixed maturity or a fixed interest or dividend provision and there has been no default during the current fiscal year or within the three (3) preceding years, or during the existence of the issuer and any predecessors if less than three (3) years, in the payment of principal, interest, or dividends on the security;

(4) A nonissuer transaction effected by or through a registered broker dealer pursuant to an unsolicited order or offer to purchase; but the director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each form be preserved by the broker dealer for a specified period;

(5) A transaction between the issuer or other person on whose behalf the offering of a security is made and an underwriter, or a transaction among underwriters;

(6) A transaction in a bond or other evidence of indebtedness secured by a real estate mortgage, deed of trust, personal property security agreement, or by an agreement for the sale of real estate or personal property, if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured by them, is offered and sold as a unit;

(7) A transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(8) A transaction executed by a bona fide secured party without a purpose of evading this chapter;

(9) An offer to sell or sale of a security to a financial or institutional investor or to a broker dealer;

(10) A transaction pursuant to an offer directed by the offeror to no more than twenty-five (25) purchasers in this state, other than those designated in subdivision (9), during any twelve (12) consecutive months; no general solicitation or general advertising is used in connection with the offer to sell or sale of the securities; and no commission or other similar compensation is paid or given, directly or indirectly, to a person, other than a broker dealer licensed or not required to be licensed under this chapter, for soliciting a prospective purchaser in this state; and either:

(i) the seller reasonably believes that all the purchasers in this state, other than those designated in subdivision (9) are purchasing for investment; or

(ii) immediately before and immediately after the transaction, the issuer reasonably believes that the securities of the issuer are held by fifty (50) or fewer beneficial owners, other than those designated in paragraph (9) and the transaction is part of an aggregate offering that does not exceed one million dollars ($1,000,000) during any twelve (12) consecutive months.

(11) An offer to sell or sale of a preorganization certificate or subscription if no commission or other similar compensation is paid or given, directly or indirectly, for soliciting a prospective subscriber; no public advertising or general solicitation is used in connection with the offer to sell or sale; the number of subscribers does not exceed ten (10); and no payment is made by a subscriber;

(12) An offer to sell or sale of a preorganization certificate or subscription agreement issued in connection with the organization of a depository institution if that organization is under the supervision of an official or agency of any state or of the United States which has and exercises the authority to regulate and supervise the organization of the depository institution. For the purposes of this paragraph, supervision of the organization by an official or agency means that the official or agency by law has authority to require disclosures to prospective investors similar to that required under § 7-11-304, impound proceeds from the sale of preorganization certificates or subscription agreements until organization of the depository institution is completed, and require refund to investors if the depository institution does not obtain a grant of authority from the appropriate official or agency;

(13) A transaction pursuant to an offer to sell to existing security holders of the issuer, including persons who at the time of the transaction are holders of transferable warrants exercisable within not more than ninety (90) days after their issuance, convertible securities, or nontransferable warrants, if:

(i) No commission or other similar compensation, other than a standby commission, is directly or indirectly paid or given, for soliciting a security holder in this state; or

(ii) The issuer first files a notice specifying the terms of the offer to sell and the director does not by order disallow the exemption within the next five (5) full business days;

(14) A transaction involving an offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933, 15 U.S.C. § 77a et seq. if:

(i) A registration or offering statement or similar document as required under the Securities Act of 1933, 15 U.S.C. § 77a et seq. has been filed, but is not effective;

(ii) A registration statement, if required, has been filed under this chapter, but is not effective; and

(iii) No stop order of which the offeror is aware has been entered by the director or the securities and exchange commission, and no examination or public proceeding that may culminate in that kind of order is known by the offeror to be pending;

(15) A transaction involving an offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933, 15 U.S.C. § 77a et seq. if:

(i) A registration statement has been filed under this chapter, but is not effective; and

(ii) No stop order of which the offeror is aware has been entered by the director and no examination or public proceeding that may culminate in that kind of order is known by the offeror to be pending;

(16) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary, and the other person, or its parent or subsidiary, are parties, if:

(i) The securities to be distributed are registered under the Securities Act of 1933, 15 U.S.C. § 77a et seq. before the consummation of the transaction; or

(ii) The securities to be distributed are not required to be registered under the Securities Act of 1933, 15 U.S.C. § 77a et seq., written notice of the transaction and a copy of the materials, if any, by which approval of the transaction will be solicited is given to the director at least ten (10) days before the consummation of the transaction and the director does not disallow by order the exemption within the next ten (10) days; and

(17) A transaction involving the offer to sell or sale of one or more promissory notes each of which is directly secured by a first lien on a single parcel of real estate, or a transaction involving the offer to sell or sale of participation interests in the notes if the notes and participation interests are originated by a depository institution and are offered and sold subject to the following conditions:

(A) The minimum aggregate sales price paid by each purchaser may not be less than two hundred and fifty thousand dollars ($250,000);

(B) Each purchaser must pay cash either at the time of the sale or within sixty (60) days after the sale; and

(C) Each purchaser may buy for that person's own account only;

(ii) A transaction involving the offer to sell or sale of one or more promissory notes directly secured by a first lien on a single parcel of real estate or participation interests in the notes, if the notes and participation interests are originated by a mortgagee approved by the secretary of housing and urban development under §§ 203 and 211 of the National Housing Act, 12 U.S.C. §§ 1709 and 1715b, and are offered or sold, subject to the conditions specified in subsection (17)(i), to a depository institution or insurance company, the federal home loan mortgage corporation, the federal national mortgage association, or the government national mortgage association; and

(iii) A transaction between any of the persons described in subparagraph (ii) involving a nonassignable contract to buy or sell the securities described in subparagraph (i) which contract is to be completed within two (2) years if:

(A) The seller of the securities pursuant to the contract is one of the parties described in paragraph (i) or (ii) who may originate securities;

(B) The purchaser of securities pursuant to a contract is any other person described in paragraph (ii); and

(C) The conditions described in paragraph (i) are fulfilled.

(18) Any offer or sale of securities made in reliance on the exemptions provided by Rule 505 or 506 of regulation D as may be amended from time to time, under the Securities Act of 1933, 15 U.S.C. § 77a et seq., and the provisions of the rules under that Act as amended from time to time; provided:

(i) No commission or other remuneration may be paid or given directly or indirectly, to any person for soliciting or selling to any person in this state in reliance on this exemption, except to persons registered under §§ 7-11-201  7-11-204;

(ii) Not later than ten (10) days, or a shorter period that may be permitted by order of the director, prior to the first sale of securities in reliance on this exemption, there is filed with the director:

(A) A Uniform Consent to Service of Process (Form U2);

(B) A notice of original filing on Form D; and

(C) A fee of three hundred dollars ($300).

No exemption is available for the securities of any issuer if any of the parties described in securities and exchange commission regulation A. Rule 230.252, Section (c), (d), (e) or (f) under the Securities Act of 1933 are disqualified pursuant to a rule adopted by the director.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1.)



Chapter 7-11-403 - Provisions applicable to exemptions generally.

§ 7-11-403 Provisions applicable to exemptions generally.  (a) The director may by order deny or revoke an exemption specified in § 7-11-401 or 7-11-402 regarding a specific security or transaction if the director reasonably believes, after inquiry, that there is about to be or has been a violation of this chapter and that the action is necessary or appropriate for the protection of investors. Following entry of any order, the procedures set forth in § 7-11-710 shall be followed. No order under this subsection may operate retroactively.

(b) In any civil, criminal, or administrative proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(c) The director may by rule exempt any other class of securities or transactions from §§ 7-11-301 and 7-11-404. Exemptions are subject to restrictions and conditions imposed by rule that the director determines are necessary for the protection of investors.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-404 - Filing of sales and advertising literature.

§ 7-11-404 Filing of sales and advertising literature.  The director may require by rule or order the filing of a prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser or federal covered adviser, unless the security or transaction is exempt under § 7-11-401 or 7-11-402 or is a federal covered security.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-501 - Offers, sales, and purchases.

§ 7-11-501 Offers, sales, and purchases.  In connection with the offer to sell, sale, offer to purchase, or purchase of a security, a person may not, directly or indirectly:

(1) Employ a device, scheme, or artifice to defraud;

(2) Make an untrue statement of a material fact or omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading; or

(3) Engage in an act, practice, or course of business that operates or would operate as a fraud or deceit on a person.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-502 - Market manipulation.

§ 7-11-502 Market manipulation.  (a) Without limiting the general applicability of § 7-11-501, a person may not directly or indirectly:

(1) Quote a fictitious price with respect to a security;

(2) Effect a transaction in a security which involved no change in the beneficial ownership of the security for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(3) Enter an order for the purpose of a security with the knowledge that an order of substantially the same size and at substantially the same time and price for the sale of the security has been, or will be, entered by or for the same, or affiliated, person for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(4) Enter an order for the sale of a security with knowledge that an order of substantially the same size and at substantially the same time and price for the purchase of the security has been, or will be, entered by or for the same, or affiliated, person for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security; or

(5) Employ any other deceptive or fraudulent device, scheme, or artifice to manipulate the market in a security.

(b) Transactions effected in compliance with the applicable provisions of the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq. and the rules and regulations of the securities and exchange commission under that Act do not constitute market manipulation under subsection (a).

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-503 - Prohibited transactions by investment advisers, federal covered advisers.

§ 7-11-503 Prohibited transactions by investment advisers, federal covered advisers.  An investment adviser, a federal covered adviser, or a person who represents an investment adviser or a federal covered adviser may not, directly or indirectly:

(1) Employ a device, scheme, or artifice to defraud a client;

(2) Engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon a client; or

(3) Act as principal for his or her own account, knowingly sell any security to or purchase any security from a client, or acting as broker for a person other than the client, knowingly effect any sale or purchase of any security for the account of the client,, without disclosing to the client, in writing, before the completion of the transaction the capacity in which he or she is acting and obtaining the consent of the client to the transaction. The prohibitions of this paragraph do not apply to a federal covered adviser or to any transaction with a customer of a broker dealer if the broker dealer is not acting as an investment adviser in relation to the transaction.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-504 - Misleading filings.

§ 7-11-504 Misleading filings.  In a document filed with the director or in a proceeding under this chapter, no person may make or cause to be made any untrue statement of material fact or omit or cause to be omitted a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-505 - Unlawful representations concerning licensing, registration, or exemption.

§ 7-11-505 Unlawful representations concerning licensing, registration, or exemption.  (a) Neither the fact that a notice filing or an application for licensing or a registration statement has been filed under this chapter nor the fact that a person is licensed or a security is registered under this chapter constitutes a finding by the director that a document filed under this chapter is true, complete, and not misleading. Neither of those facts nor the fact that an exemption or exception is available for a security or a transaction means that the director has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction.

(b) No person may make, or cause to be made, to a purchaser, customer, or client a representation inconsistent with subsection (a) of this section.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-601 - Investigations  Subpoena power.

§ 7-11-601 Investigations  Subpoena power.  (a) The director may make any investigation, within or without this state, as the director finds necessary to determine whether a person has violated, or is about to violate, this chapter or a rule or order of the director under this chapter or to aid in enforcement of this chapter.

(b) Except as provided in § 7-11-703(c), the director may publish information concerning a violation of this chapter or a rule or order of the director under this chapter or concerning types of securities or acts or practices in the offer, sale, or purchase of types of securities which may operate as a fraud or deceit.

(c) For purposes of an investigation or proceeding under this chapter, the director or an officer or employee designated by the director may by rule or order administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production, by subpoena or otherwise, of books, papers, correspondence, memoranda, agreements, other documents, and records which the director determines to be relevant and material to the investigation or proceeding.

(2) The director may require or permit a person to file a statement, under oath or otherwise as the director determines, as to the facts and circumstances concerning the matter to be investigated.

(3) The director may issue and apply to enforce subpoena in this state at the request of a securities agency or administrator of another state if the activities constituting an alleged violation for which the information is sought would be in a violation of this chapter if the activities had occurred in this state.

(d) If a person does not testify or produce the documents required by the director or a designated officer or employee pursuant to subpoena, the director or designated employee may apply to the court for an order compelling compliance.

(e) A request for an order of compliance may be addressed to either:

(1) The superior court if the person is subject to a service of process in this state; or

(2) A court of another state able to assert jurisdiction over the person refusing to testify or produce, if the person is not subject to service of process in this state.

(f) Not later than the time the director requests an order for compliance, the director shall either send notice of the request by registered or certified mail, return receipt requested, to the respondent at the last known address or take other steps which are reasonably calculated to give the respondent actual notice.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1.)



Chapter 7-11-602 - Enforcement.

§ 7-11-602 Enforcement.  (a) If the director reasonably believes, whether or not based upon an investigation conducted under § 7-11-601, that any person has engaged, is engaging, or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order under this chapter, the director, in addition to any specific power granted under this chapter and subject to compliance with the requirements of § 7-11-712, may issue, without a prior hearing, an order against the person or persons engaged in the prohibited activities, directing them to desist and refrain from further illegal activity. The cease and desist order shall state the section of this chapter or rule or order of the director under this chapter which the director reasonably believes has been or is being violated.

(b) If the director reasonably believes, whether or not based on an investigation conducted under § 7-11-601, that a person has violated this chapter or a rule or order of the director under this chapter, the director may, in addition to any specific power granted under this chapter, after notice and hearing in an administrative proceeding unless the right to notice and hearing is waived by the person against whom the sanction is imposed:

(1) Issue a cease and desist order against the person;

(2) Censure the person if the person is a licensed broker dealer, sales representative, investment adviser, or investment adviser representative;

(3) Bar or suspend the person from association with a licensed broker dealer or investment adviser in this state; and

(4) Issue an order against an applicant, licensed person, or other person who violates this chapter or a rule or order of the director under this chapter, imposing a civil penalty up to a maximum of ten thousand dollars ($10,000) for a single violation.

(c) For purposes of determining what sanctions, if any, to be imposed under subsections (b)(1) through (b)(4) of this section, the director shall consider, among other factors, the frequency and persistence of the conduct constituting a violation of this chapter or a rule or order of the director under this chapter, the number of persons adversely affected by the conduct, and the resources of the person committing the violation.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 2003, ch. 58, § 1; P.L. 2003, ch. 69, § 1.)



Chapter 7-11-603 - Power of court to grant relief.

§ 7-11-603 Power of court to grant relief.  (a) Upon a showing by the director that a person has violated or is about to violate this chapter or a rule or order of the director under this chapter, the superior court may grant or impose one or more of the following appropriate legal or equitable remedies:

(1) Upon a showing of a violation of this chapter or a rule or order of the director under this chapter:

(i) A temporary restraining order, permanent or temporary prohibitory or mandatory injunction, or a writ of prohibition or mandamus;

(ii) A civil penalty up to a maximum of ten thousand dollars ($10,000) for a single violation or of one hundred thousand dollars ($100,000) for multiple violations in a single proceeding or a series of related proceedings;

(iii) A declaratory judgment;

(iv) Restitution to investors;

(v) The appointment of a receiver or conservator for the defendant or the defendant's assets; and

(vi) Other relief as the court deems just.

(2) Upon a showing that the defendant is about to violate this chapter or a rule or order of the director under this chapter only:

(i) A temporary restraining order;

(ii) A temporary or permanent injunction; or

(iii) A writ of prohibition or mandamus.

(3) In determining the appropriate relief to grant, the court shall consider enforcement actions taken and sanctions imposed by the director under § 7-11-602 in connection with the transactions constituting violations of this chapter or a rule or order of the director under this chapter.

(b) The director is not required to post a bond in an action under this section.

(c) Upon a showing by the securities agency or administrator of another state that a person has violated the securities act of that state or a rule or order of the securities agency or administrator of that state, the court, in addition to any other legal or equitable remedies may impose one or more of the following remedies:

(1) Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state; and

(2) Other relief as the court deems just.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-604 - Criminal penalties.

§ 7-11-604 Criminal penalties.  (a) A person who willfully violates a provision of this chapter, except § 7-11-504, or a rule of the director under this chapter, or who violates § 7-11-504, knowing the statement made or omitted to be false or misleading in any material respect, is guilty of a felony and upon conviction is fined not more than ten thousand dollars ($10,000) or imprisoned not more than ten (10) years, or both.

(b) A person who willfully violates a stop order or a cease and desist order issued by the director under this chapter is guilty of a misdemeanor and is fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both.

(c) A person convicted of violating a rule or order under this chapter may be fined as stated in subsection (b), but may not be imprisoned, if the person proves lack of knowledge of the rule or order.

(d) No indictment or information may be brought under this section more than ten (10) years after the alleged violation.

(e) The director may refer evidence concerning violations of this chapter or a rule or order of the director under this chapter to the attorney general who may, with or without a reference, institute appropriate criminal proceedings under this chapter.

(f) Nothing in this chapter limits the power of this state to punish a person for conduct constituting a crime under other law.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1994, ch. 266, § 3.)



Chapter 7-11-605 - Civil liability.

§ 7-11-605 Civil liability.  (a) A person who offers or sells a security in violation of § 7-11-201, 7-11-301(1) or (2), 7-11-305(k), 7-11-501, 7-11-503, or 7-11-505(b) is liable to the purchaser of the security from that person. Upon tender of the security, the purchaser may recover the consideration paid for the security and interest at the legal rate of this state from the date of payment, costs, and reasonable attorney's fees as determined by the court, less the amount of income received on the security. Tender requires only notice of willingness to exchange the security for the amount specified. If that purchaser no longer owns the security, the purchaser may recover damages. Damages are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, plus interest at the legal rate of this state from the date of disposition of the security, costs, and reasonable attorney's fees as determined by the court.

(b) A person who offers or sells a security in violation of § 7-11-501 or 7-11-503 is not liable under subsection (a) if:

(1) The purchaser knew of the untrue statement of a material fact or omission of a statement of a material fact; or

(2) The seller did not know and in the exercise of reasonable care could not have known of the untrue statement or misleading omission.

(c) A person who willfully participates in an act or transaction in violation of § 7-11-502 is liable to a person who purchases or sells a security, other than a security traded on a national securities exchange or quoted on a national automated quotation system administered by a self regulatory organization, at a price that was affected by the act or transaction for the damages sustained as a result of the act or transaction. Damages are the amount that would be recoverable upon a tender less the value of the security when the purchaser or seller disposed of it, plus interest at the legal rate of this state from the date of disposition of the security, costs, and reasonable attorney's fees as determined by the court.

(d) A person who directly or indirectly controls another person who is liable under subsection (a) or (c), a partner, officer, or director of the person liable, a person occupying a similar status or performing similar functions, an employee of the person liable if the employee materially aids in the act, omission or transaction constituting the violation, and a broker dealer or sales representative who materially aids in the act, omission, or transaction constituting the violation, are also liable jointly and severally with and to the same extent as the other person, but it is a defense that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by which the liability is alleged to exist. Regarding a person who, directly or indirectly, controls another person who is liable under subsection (c) of this section, it is also a defense that the controlling person acted in good faith and did not, directly or indirectly, induce the act, omission, or transaction constituting the violation. Contribution among the several persons liable is the same as in cases arising out of breach of contract.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 1997, ch. 56, § 1; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-606 - Civil statute of limitations.

§ 7-11-606 Civil statute of limitations.  No person may obtain relief under § 7-11-605 unless suit is brought within the earliest of one year after the discovery of the violation, one year after discovery should have been made by the exercise of reasonable care, or three (3) years after the act, omission, or transaction constituting the violation.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-607 - Rescission and settlement offers.

§ 7-11-607 Rescission and settlement offers.  (a) No purchaser may obtain relief under § 7-11-605(a) if, before suit is commenced, the purchaser:

(1) Receives a written offer:

(i) Stating the respect in which liability under § 7-11-605 may have arisen and fairly advising the purchaser of the purchaser's rights of rescission;

(ii) If the basis for relief under § 7-11-605(a) is a violation of § 7-11-501 or 7-11-503 of this chapter, including financial and other information necessary to correct all material misstatements or omissions in the information which was required by this chapter to be furnished to the purchaser as of the time of the sale of the security to the purchaser;

(iii) Offering to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, plus interest at the legal rate of this state from the date of payment, less income received on the security, or, if the purchaser no longer owns the security, offering to pay the purchaser upon acceptance of the offer an amount in cash equal to the damages computed under § 7-11-605(a); and

(iv) Stating that the offer may be accepted by the purchaser within thirty (30) days after the date of its receipt by the purchaser or any shorter period, not less than three (3) days, the director, by order, prescribes; and

(2) Fails to accept the offer, in writing within the period specified under subdivision (1)(iv).

(b) The director may prescribe by rule the form in which the information specified in subsection (a) must be contained in an offer made under subsection (a).

(c) An offer under subsection (a) must be delivered to the offeree or sent in a manner which assures actual receipt by the offeree.

(d) If, after acceptance, a rescission offer is not performed in accordance with either its terms or this section, the offeree may obtain relief under § 7-11-605 without regard to this section.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-608 - General liability provisions.

§ 7-11-608 General liability provisions.  (a) Except as provided in § 7-11-607, a tender required under this chapter may be made before entry of judgment.

(b) The rights and remedies provided by this chapter are in addition to any other rights or remedies that exist at law or in equity, but this chapter does not create any claim for relief not specified in this part.

(c) A claim for relief under this chapter survives the death of a person who might have obtained relief as a plaintiff or defendant.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-701 - Administration.

§ 7-11-701 Administration.  This chapter is administered by the director. The general assembly shall annually appropriate any sums that it deems sufficient for the administration and enforcement of the provisions of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums appropriated or so much of them as is from time to time required, upon receipt by him or her of proper vouchers approved by the director. All sums received by the director pursuant to the provisions of this chapter are deposited as general revenues.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1995, ch. 370, art. 40, § 36.)



Chapter 7-11-702 - Prohibitions on use of information.

§ 7-11-702 Prohibitions on use of information.  Neither the director nor an employee of the director may use, for personal gain or benefit, information filed with or obtained by the director which is not public information, nor may the director or an employee of the director conduct securities dealings based on information filed with or obtained by the director, even though public, if there has not been a sufficient period for the securities markets to assimilate the information.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-703 - Public information  Confidentiality.

§ 7-11-703 Public information  Confidentiality.  (a) Except as provided in subsection (b), information and documents filed with or obtained by the director are public information and are available for public examination under the open records law of the state.

(b) The following information and documents do not constitute public information under subsection (a):

(1) Information or documents obtained by the director in connection with an investigation under § 7-11-601; and

(2) Information or documents filed with the director in connection with a registration statement under part III or a report under § 7-11-209, which constitute trade secrets or commercial or financial information of a person for which that person is entitled to and has asserted a claim of confidentiality or privilege authorized by law.

(c) The director may disclose:

(1) Information obtained in connection with an investigation under § 7-11-601(a) to the extent provided in § 7-11-601(b) subject to the restrictions of subsection (b) (2) of this section; and

(2) Information obtained in connection with an investigation under § 7-11-601(a), if disclosure is for the purpose of a civil, administrative, or criminal investigation or proceeding by a securities agency, law enforcement agency, or administrator specified in § 7-11-704(a), and the receiving agency or administrator represents, in writing, that under the applicable law protections exist to preserve the integrity, confidentiality, and security of the information.

(d) This chapter does not create any privilege or derogate any privilege existing at common law, by statute, rule, or otherwise.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-704 - Cooperation with other agencies.

§ 7-11-704 Cooperation with other agencies.  (a) To encourage uniform interpretation and administration of this chapter and effective securities regulation and enforcement, the director may cooperate with the securities agencies or administrators of one or more states, Canadian provinces or territories, or another country, the securities and exchange commission, the commodity futures trading commission, the securities investor protection corporation, any self regulatory organization, any national or international organization of securities officials or agencies, and any governmental law enforcement or regulatory agency.

(b) The cooperation authorized by subsection (a) includes, but is not limited to, the following actions:

(1) Establishing a central depository for licensing or registration under this chapter and for documents or records required or allowed to be maintained under this chapter;

(2) Making a joint license or registration examination or investigation;

(3) Holding a joint administrative hearing;

(4) Filing and prosecuting a joint civil or administrative proceeding;

(5) Sharing and exchanging personnel;

(6) Sharing and exchanging information and documents subject to the restrictions of applicable state law; and

(7) Formulating, in accordance with the administrative procedure act of this state, rules or proposed rules on matters such as statements of policy, guidelines, and interpretive opinions and releases.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-705 - Rules, forms, and orders.

§ 7-11-705 Rules, forms, and orders.  (a) In addition to specific authority otherwise granted by this chapter, the director:

(1) Shall adopt rules of practice describing the nature and requirements of all formal and informal procedures available to the public, including a description of all forms and instructions that are to be used by persons dealing with the director;

(2) May adopt rules, in addition to those otherwise required by this chapter embodying appropriate standards, principles, and procedural safeguards that the director applies in the administration of this chapter; and

(3) May adopt rules defining any term, whether or not used in this chapter, insofar as the definition is not inconsistent with this chapter.

(b) To keep rules adopted by the director in harmony with the regulations adopted by the securities and exchange commission under the federal securities laws and to encourage uniformity with the rules of securities agencies and administrators in other states, the director, insofar as is consistent with this chapter, shall take into consideration the regulations adopted by the securities and exchange commission and the rules of securities agencies and administrators in other states that enact a law comparable to this chapter.

(c) Unless specifically provided in this chapter to the contrary, no rule or order may be adopted, amended, or repealed unless the director determines that the action is:

(1) In the public interest and appropriate for the protection of investors; and

(2) Consistent with the purposes fairly intended by the policy and provisions of this chapter.

(d) The director may use his or her own experience, technical competence, specialized knowledge, and judgment in the adoption of a rule.

(e) The director may by rule or order prescribe:

(1) The form and content of financial statements required under this chapter;

(2) The circumstances under which consolidated financial statements must be filed; and

(3) Whether a required financial statement must be certified and by whom. Unless the director provides otherwise by rule or order, a financial statement required under this chapter must be prepared in accordance with generally accepted accounting principles or other accounting principles as are prescribed for the issuer of the financial statement by the securities and exchange commission.

(f) The director shall file in the office of the secretary of state and in the director's office each rule adopted or amended and all rules existing on July 12, 1990 that have not been previously filed. The filing must be done as soon after adoption or amendment of the rule as is practicable. The director shall affix to each rule a certificate of the time and date of filing and keep a permanent register open to public inspection of all fixed rules.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-706 - Declaratory orders and rulings.

§ 7-11-706 Declaratory orders and rulings.  (a) Any person may petition the director for a declaratory order as to the applicability to specified circumstances of a statute, rule, or order under this chapter. The director may issue a declaratory order in response to a petition for that order unless the director determines that the petition fails to comply with the director's rules or, if the order was issued, would substantially prejudice the rights of a person who would be a necessary party and does not consent to the determination of the matter by a declaratory order.

(b) The director, upon application by an interested party, may conduct a hearing and issue a declaratory ruling as to the applicability of this chapter or a rule or order of the director under this chapter to a person, security or transaction, or as to the meaning of a term used in this chapter.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-707 - Good faith reliance.

§ 7-11-707 Good faith reliance.  No provision of this chapter imposing liability applies to an act done or omitted in good faith in conformity with:

(1) A rule or order adopted by the director, notwithstanding that the rule or order is later amended, repealed, or determined by judicial or other authority to be invalid; or

(2) A declaratory order or ruling issued by the director under § 7-11-706.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1.)



Chapter 7-11-708 - Consent to service of process.

§ 7-11-708 Consent to service of process.  (a) An applicant for licensing or registration under this chapter, a federal covered adviser or an issuer who proposes to offer securities in this state through a person acting on an agency basis in the common law sense shall file with the director, in the form the director, by rule, prescribes, an irrevocable consent appointing the director the person's attorney to receive service of lawful process in a noncriminal proceeding against the person, a successor or personal representative which arises under this chapter or a rule or order of the director under this chapter after the consent is filed, with the same force and validity as if served personally on the person filing the consent.

(b) A person who has filed a consent complying with subsection (a) in connection with a previous application for licensing or registration need not file an additional consent.

(c) If a person, including a nonresident of this state, engages in conduct prohibited or made actionable by this chapter or a rule or order of the director under this chapter and the person has not filed a consent to service of process under subsection (a), the engaging in the conduct constitutes the appointment of the director as the person's attorney to receive service of lawful process in a noncriminal proceeding against the person, a successor, or personal representative which grows out of the conduct.

(d) A consent to service filed on behalf of an issuer organized or domiciled under the laws of a foreign country whose securities are being offered in this state otherwise than by or through underwriters, must be accompanied by an opinion of counsel stating that judgments of United States courts will be recognized by the courts of the country in which the issuer was organized or is domiciled.

(e) Service under subsection (a) or (c) may be made by leaving a copy of the process in the office of the director, but it is not effective unless:

(1) The plaintiff, who may be the director, promptly sends notice of the service and a copy of the process by registered or certified mail, return receipt requested, to the defendant or respondent at the address stated in the consent to service of process or, if no consent to service of process has been filed, at the last known address or takes other steps which are reasonably calculated to give actual notice; and

(2) The plaintiff files an affidavit of compliance with this subsection in the proceeding on or before the return day of the process, if any, or within a further time that the court, or the director in a proceeding before the director allows.

(f) Service as provided in subsection (e) may be used in a proceeding before the director or by the director in a proceeding in which the director is the moving party.

(g) If the process is served under subsection (e), the court, or the director in a proceeding before the director, orders continuances that are necessary to afford the defendant or respondent reasonable opportunity to defend.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1991, ch. 69, § 1; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-709 - Administrative files and records.

§ 7-11-709 Administrative files and records.  (a) The director keeps one or more registers of:

(1) All applications for licensing and registration under this chapter;

(2) All licenses and registration statements that become effective under this chapter;

(3) All disciplinary and enforcement orders issued and reports of investigation made under this chapter;

(4) All declaratory orders and rulings issued under this chapter; and

(5) All other orders issued under this chapter.

(b) The director maintains records consistent with applicable law.

(c) All records required to be maintained by subsections (a) and (b) may be maintained in computer or microfilm format or any other form of data storage.

(d) Upon request, the director shall certify under the seal of office a copy as being a true and correct copy of the records maintained by the office. The director may establish by rule reasonable charges for furnishing or certifying copies. In an investigation or proceeding under this chapter, a copy so certified is prima facie evidence of the contents of the records certified.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-710 - Administrative proceedings.

§ 7-11-710 Administrative proceedings.  (a) The director may commence an administrative proceeding under this chapter by entering a notice of intent to do a contemplated act. The notice of intent may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

(b) Upon entry of a notice of intent, the director promptly notifies, in writing, all parties against whom action is contemplated that the notice has been entered together with a brief statement of reasons for the entry of the notice of intent. The director sends to all parties against whom action is contemplated a notice of opportunity for hearing on the matters described in the notice of intent. The director, upon receipt of a written request within thirty (30) days of the entry of the notice of intent, shall set the matter for hearing no more than sixty (60) nor less than twenty (20) days from the receipt of the request for hearing and shall promptly notify the parties of the time and place for hearing.

(c) The director, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the director's own motion.

(d) The director may by order take the action contemplated in the notice of intent:

(1) Thirty (30) days after the parties against whom action is contemplated receive notice of the right to request a hearing if that person fails to request a hearing; or

(2) One day following the date set for a hearing requested by a party if the party fails to appear at the hearing.

(e) If a hearing is requested or ordered, the director, after notice of the opportunity for hearing to all persons against whom action is contemplated, may modify or vacate the order or extend it until final determination.

(f) For the purpose of conducting any hearing as provided in this section, the director has the power to call any party to testify under oath at hearings, to require the attendance of witnesses, the production of books, records and papers and to take the depositions of witnesses; and for that purpose the director is authorized, at the request of the person requesting a hearing or upon his or her own initiative, to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers.

(g) A party entitled to a hearing under this section may appear on his or her own behalf or may be represented by an attorney. A party has the right to present all relevant evidence and to examine all opposing witnesses who appear on any matter relevant to the issues.

(2) Upon written request to another party, any party is entitled to:

(i) Obtain the names and addresses of witnesses who will or may be called by the other party to testify at the hearing; and

(ii) Inspect and copy any documents or items which the other party will or may introduce in evidence at the hearing.

(h) The director passes upon the admissibility of evidence and may exclude evidence which is incompetent, irrelevant, immaterial, and unduly repetitious.

(i) The director may conduct the hearing, or the director may appoint a hearing officer to conduct the hearing. A hearing officer has the same powers and authority in conducting a hearing as the director. The hearing officer shall be admitted to the practice of law in this state and be possessed of any additional qualifications that the director requires. The director may direct the hearing officer to submit to the director a written report stating proposed findings of fact and conclusions of law and a recommendation of the action to be taken by the director. The director may order additional testimony to be taken or permit the introduction of further documentary evidence.

(j) A final order or order after hearing including entry of written findings of fact and conclusions of law.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-711 - Provisions applicable to administrative proceedings.

§ 7-11-711 Provisions applicable to administrative proceedings.  (a) All actions of the director including administrative proceedings, adoption of rules, and issuance of orders are governed by the state administrative procedures act, except that:

(1) The issue of a stop order under § 7-11-303(e) is governed by § 7-11-303(e);

(2) The issue of an order pursuant to an emergency administrative proceeding is governed by § 7-11-712; and

(3) The issue of a declaratory order or ruling is governed by § 7-11-706.

(b) All rules and orders issued under this chapter are subject to judicial review in accordance with the state administrative procedures act.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-712 - Emergency administrative proceedings.

§ 7-11-712 Emergency administrative proceedings.  (a) The director may use emergency administrative proceedings in a situation involving an immediate danger to the public welfare requiring immediate action.

(b) The director may take only the action that is necessary to prevent or avoid the immediate danger to the public welfare that justifies use of emergency administrative proceedings.

(c) The director shall issue an order, including a brief statement of findings of fact, conclusions of law, and, if it is an exercise of the agency's discretion, policy reasons for the decision to justify the determination of an immediate danger and the director's decision to take the specific action.

(d) The director shall give the notice that is practicable to persons who are required to comply with the order. The order is effective when issued. Upon the entry of an order under subsection (c), the director will promptly give notice to the persons subject to the order

(i) that the order has been entered, together with a brief statement of the reasons for the entry of the order, and

(ii) that the director, upon receipt of a written request within thirty (30) days after the entry of the order, shall set the matter for hearing no more than sixty (60) nor less than twenty (20) days from the receipt of the request for hearing and shall promptly notify the parties of the time and place for hearing. If no hearing is requested and none is ordered by the director, the order becomes permanent on the thirtieth (30th) day after its entry and remains in effect unless or until it is modified or vacated by the director.

(2) If a party fails to appear at a hearing, the order becomes permanent one day following the date set for a hearing requested by a party.

(e) After issuing an order under this section, the director shall proceed as quickly as feasible to complete proceedings that would be required under the state administrative procedures act if the matter did not involve an immediate danger.

(f) The record of the director consists of the documents regarding the matter that were considered or prepared by the director. The director shall maintain these documents as the official record.

(g) Unless otherwise required by law, the director's record need not constitute the exclusive basis for the director's action in emergency administrative proceedings or for judicial review of the action.

(h) An order issued under this section is subject to judicial review in accordance with the requirements of the state administrative procedures act.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-801 - Scope of chapter.

§ 7-11-801 Scope of chapter.  (a) Sections 7-11-201, 7-11-301, 7-11-307, 7-11-501, 7-11-502, 7-11-505, and 7-11-605 apply to a person who offers to sell a security if:

(1) An offer to sell is made in this state; or

(2) An offer to purchase is made and accepted in this state.

(b) Sections 7-11-201, 7-11-307, 7-11-501, 7-11-502, and 7-11-505 apply to a person who purchases or offers to purchase a security if:

(1) An offer to purchase is made in this state; or

(2) An offer to sell is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to purchase is made in this state, whether or not either person is present in this state, if the offer:

(1) Originates in this state; or

(2) Is directed by the offeror to a destination in this state and received where it is directed, or at a post office in this state if the offer is mailed.

(d) For the purpose of this section, an offer to purchase or to sell is accepted in this state if acceptance:

(1) Is communicated to the offeror in this state; and

(2) Has not previously been communicated to the offeror, orally or in writing, outside this state. Acceptance is communicated to the offeror in this state, whether or not either person is present in this state, if the offeree directs it to the offeror in this state reasonably believing the offeror is in this state and it is received where it is directed, or at a post office in this state if an acceptance is mailed.

(e) For the purpose of subsections (a) through (d), an offer to sell or to purchase made in a newspaper or other publication of general, regular, and paid circulation is not made in this state if the publication:

(1) Is not published in this state; or

(2) Is published in this state, but has had more than two-thirds ( 2/3) of its circulation outside this state during the past twelve (12) months.

(f) For the purpose of subsection (e), if a publication is published in editions, each edition is a separate publication except for material common to all editions.

(g) For the purpose of subsections (a) through (d), an offer to sell or to purchase made in a radio or television program or other electronic communication received in this state which originates outside this state is not made in this state.

(h) For the purposes of subsection (g), a radio or television program or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state; unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) The program or communication is an electronic signal that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(4) The program or communication consists of an electronic signal that originates in this state, but which is not intended for redistribution to the general public in this state.

History of Section.
(P.L. 1990, ch. 460, § 2; P.L. 1997, ch. 69, § 1.)



Chapter 7-11-802 - Contract provisions.

§ 7-11-802 Contract provisions.  (a) No person subject to this chapter who makes or engages in the performance of a contract in violation of this chapter or a rule or order of the director under this chapter, or who acquires a right under a contract with knowledge of the facts by which its making or performance is in violation, may obtain relief on the contract.

(b) A provision in a contract entered into or effective in this state, binding a person acquiring a security to waive compliance with this chapter or a rule or order of the chapter under this chapter is nonenforceable. A provision in a contract containing an agreement to arbitrate or a choice of law provision in a contract between persons all of whom are engaged in the securities business is not a provision waiving compliance with this chapter and is enforceable in accordance with its terms.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-803 - Uniformity of application and construction.

§ 7-11-803 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it and to coordinate the interpretation and administration of this chapter with the related federal laws and regulations.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-804 - Short title.

§ 7-11-804 Short title.  This chapter may be cited as the Rhode Island Uniform Securities Act (1990).

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-805 - Severability clause.

§ 7-11-805 Severability clause.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

History of Section.
(P.L. 1990, ch. 460, § 2.)



Chapter 7-11-806 - Repeal and saving provisions.

§ 7-11-806 Repeal and saving provisions.  (a) Law repealed by this chapter exclusively governs a suit, action, prosecution, or proceeding that is pending or may be initiated on the basis of facts or circumstances occurring before July 12, 1990, but no civil suit or action may be maintained to enforce any liability under the law repealed by this chapter unless brought within the earlier of the period of limitation that applied when the claim for relief accrued or two (2) years after July 12, 1990.

(b) All effective registrations under the law repealed by this chapter, all administrative orders relating to those registrations, and all conditions imposed upon those registrations remain in effect for as long as they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or imposed under this chapter, but are governed by the law repealed by this chapter.

(c) The law repealed by this chapter applies to an offer to sell or sale made within one year after July 12, 1990 pursuant to an offering begun in good faith before July 12, 1990 on the basis of an exemption available under the law repealed by this chapter.

(d) Judicial review of all administrative orders as to which review proceedings have not been instituted before July 12, 1990 are governed by state administrative procedures act but no review proceeding may be instituted unless the petition for review is filed within the earlier of the period of limitation that applied to a review proceeding when the order was entered or sixty (60) days after July 12, 1990.

History of Section.
(P.L. 1990, ch. 460, § 2.)






Chapter 7-11.1 - The Uniform Transfer On Death Security Registration Act

Chapter 7-11.1-1 - Short title  Rules of construction.

§ 7-11.1-1 Short title  Rules of construction.  (a) This chapter shall be known as and may be cited as the "Uniform TOD Security Registration Act".

(b) This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it.

(c) Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-2 - Definitions.

§ 7-11.1-2 Definitions.  As used in this chapter, the following words and phrases have the following meanings unless the context otherwise requires:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who becomes the owner of the security upon the death of the owner.

(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property.

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a descendent.

(4) "Person" means an individual, a corporation, an organization, or other legal entity.

(5) "Personal representative" includes executor, administrator, successor, personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(6) "Property" includes both real and personal property or any interest in them and means anything that may be the subject of ownership.

(7) "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

(10) "Security account" means

(i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or

(ii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-3 - Registration in beneficiary form  Sole or joint tenancy ownership.

§ 7-11.1-3 Registration in beneficiary form  Sole or joint tenancy ownership.  Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-4 - Registration in beneficiary form  Applicable law.

§ 7-11.1-4 Registration in beneficiary form  Applicable law.  A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-5 - Origination of registration in beneficiary form.

§ 7-11.1-5 Origination of registration in beneficiary form.  A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-6 - Form of registration in beneficiary form.

§ 7-11.1-6 Form of registration in beneficiary form.  Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-7 - Effect of registration in beneficiary form.

§ 7-11.1-7 Effect of registration in beneficiary form.  The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then-surviving owners without the consent of the beneficiary.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-8 - Ownership on death of owner.

§ 7-11.1-8 Ownership on death of owner.  On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased owner or the estate of the last to die of all multiple owners.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-9 - Protection of registering entity.

§ 7-11.1-9 Protection of registering entity.  (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity pursuant to the chapter.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c) A registering entity is discharged from all claims to a security by the estate, creditor, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 7-11.1-8 and does so in good faith reliance:

(i) On the registration,

(ii) On the provisions of this chapter, and

(iii) On information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.

(2) The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) The protection provided pursuant to this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-10 - Nontestamentary transfer on death.

§ 7-11.1-10 Nontestamentary transfer on death.  (a) A transfer on death resulting from a registration in beneficiary form pursuant to this chapter is effective by reason of the contract regarding the registration between the owner and the registering entity, is not testamentary, and any security being transferred by it is not considered an asset of the decedent's estate subject to probate.

(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of the state.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-11 - Terms  Conditions  Forms for Registration.

§ 7-11.1-11 Terms  Conditions  Forms for Registration.  (a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests:

(i) For registrations in beneficiary form, and

(ii) For implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.

(2) The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities of registrations in beneficiary form, may be contained in a registering entity's terms and condition.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner  sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr.

(2) Multiple owners  sole beneficiary: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown, Jr.

(3) Multiple owners  primary and secondary (substituted) beneficiaries: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown, Jr. SUB BENE Peter Q. Brown or John S. Brown, Mary B. Brown JT TEN TOD John S. Brown, Jr. LDPS.

History of Section.
(P.L. 1998, ch. 260, § 1.)



Chapter 7-11.1-12 - Application of chapter.

§ 7-11.1-12 Application of chapter.  This chapter applies to registrations of securities in beneficiary form made on or after the effective date of this act, July 9, 1998.

History of Section.
(P.L. 1998, ch. 260, § 1.)






Chapter 7-12 - Partnerships

Chapter 7-12-1 - Provisions in partnership agreements deemed nontestamentary.

§ 7-12-1 Provisions in partnership agreements deemed nontestamentary.  No partnership agreement in writing, or agreement in writing between copartners, either previously or subsequently entered into, are deemed testamentary in character or for that reason invalid or unenforceable because the agreement contains a provision: (1) regulating, in the event of the death of any of the partners, the transfer, distribution, or other disposition of the assets of the partnership, or any of them, to or among the surviving partners or any of them, or their successors, or the estate of the deceased partner; or (2) regulating, in the event of death, the use of the firm name by the surviving partners, or their successors, or any of them; or (3) regulating the destination, distribution, or other disposition of the proceeds of any policy or policies of insurance upon the life of any partner; nor is any provision contained in any partnership agreement or in any agreement between copartners testamentary in character or for that reason invalid or unenforceable, provided, however, that this section shall not be construed to affect the rights of the heirs, next of kin, devisees or creditors of a partner who has deceased prior to March 10, 1932.

History of Section.
(G.L. 1923, ch. 212, § 10; P.L. 1932, ch. 1862, § 1; G.L. 1938, ch. 428, § 10; G.L. 1956, § 7-12-1.)



Chapter 7-12-2 - Death of partner  Statement delivered to administrator or executor.

§ 7-12-2 Death of partner  Statement delivered to administrator or executor.  In case of the death of any person who was at the time of his or her decease a member of any copartnership, either general or limited, the surviving partner shall, upon the demand in writing of the administrator or executor of the deceased copartner, and within ten (10) days subsequently, make out and deliver to the administrator or executor a detailed statement of the assets and liabilities of the copartners as they existed at the time of the decease of the copartner, which statement shall be verified by the oath of the surviving copartner.

History of Section.
(G.L. 1896, ch. 156, § 8; G.L. 1909, ch. 185, § 8; G.L. 1923, ch. 212, § 8; G.L. 1938, ch. 428, § 8; G.L. 1956, § 7-12-2.)



Chapter 7-12-3 - Examination of books and property by representative of deceased partner.

§ 7-12-3 Examination of books and property by representative of deceased partner.  The administrator or executor may enter upon the premises and examine the books and affairs of the copartnership and take an inventory of the personal property in which his or her intestate or testate may have had an interest at the time of his or her decease.

History of Section.
(G.L. 1896, ch. 156, § 9; G.L. 1909, ch. 185, § 9; G.L. 1923, ch. 212, § 9; G.L. 1938, ch. 428, § 9; G.L. 1956, § 7-12-3.)



Chapter 7-12-4 - Separate composition with creditors on dissolution of partnership.

§ 7-12-4 Separate composition with creditors on dissolution of partnership.  Whenever any copartnership is dissolved, any person who was embraced in the copartnership may make a separate composition or compromise with any one of or all the creditors of the copartnership.

History of Section.
(G.L. 1896, ch. 156, § 1; G.L. 1909, ch. 185, § 1; G.L. 1923, ch. 212, § 1; G.L. 1938, ch. 428, § 1; G.L. 1956, § 7-12-4.)



Chapter 7-12-5 - Separate composition as full discharge of partner.

§ 7-12-5 Separate composition as full discharge of partner.  A composition or compromise is a full and effectual discharge to the debtor making the composition or compromise, of the whole of the debt, and is taken and considered in reference to the other copartners as actual payment of the debtor's proportion of the debt, whether the full amount of his or her proportion of the debt is actually paid or not.

History of Section.
(G.L. 1896, ch. 156, § 2; G.L. 1909, ch. 185, § 2; G.L. 1923, ch. 212, § 2; G.L. 1938, ch. 428, § 2; G.L. 1956, § 7-12-5.)



Chapter 7-12-6 - Payment by partner in excess of his or her proportion.

§ 7-12-6 Payment by partner in excess of his or her proportion.  In case an amount exceeding his or her proportion is actually paid, it is taken and considered as payment of the amount of debt actually paid.

History of Section.
(G.L. 1896, ch. 156, § 3; G.L. 1909, ch. 185, § 3; G.L. 1923, ch. 212, § 3; G.L. 1938, ch. 428, § 3; G.L. 1956, § 7-12-6.)



Chapter 7-12-7 - Insolvency or absconding of partner.

§ 7-12-7 Insolvency or absconding of partner.  A composition or compromise in no way affects the right of the other copartners or any of them to call on the person making the compromise for any sum beyond the person's original portion of the debt, if in consequence of the insolvency, inability to pay or absconding of any one of the copartners, the person so compromising becomes liable to pay more than his or her proportion of the debt.

History of Section.
(G.L. 1896, ch. 156, § 6; G.L. 1909, ch. 185, § 6; G.L. 1923, ch. 212, § 6; G.L. 1938, ch. 428, § 6; G.L. 1956, § 7-12-7.)



Chapter 7-12-8 - Memorandum exonerating partner on separate composition.

§ 7-12-8 Memorandum exonerating partner on separate composition.  Every debtor making a composition or compromise takes from the creditor with whom he or she may make the composition or compromise a note or memorandum in writing, exonerating him or her from all individual liability incurred by reason of the connection with the copartnership The note or memorandum may be given in evidence by the debtor under the general issue, in bar of the creditor's right of recovery against him or her.

History of Section.
(G.L. 1896, ch. 156, § 4; G.L. 1909, ch. 185, § 4; G.L. 1923, ch. 212, § 4; G.L. 1938, ch. 428, § 4; G.L. 1956, § 7-12-8.)



Chapter 7-12-9 - Partners not discharged by separate composition  Defenses to creditor's action.

§ 7-12-9 Partners not discharged by separate composition  Defenses to creditor's action.  A composition or compromise is not to be so construed as to discharge the other copartners, except as provided in §§ 7-12-5 and 7-12-6; nor does it impair the right of the creditor to proceed against the members of the copartnership who have not been discharged The members of the partnership so proceeded against are permitted to set off any demand against the creditor which could have been set off had the suit been against all the individuals composing the firm They may avail themselves of any defense that would have been available had not this chapter been passed, except that they shall not set up the discharge of one individual as a discharge of all the other copartners, unless it appears that all were intended to be discharged.

History of Section.
(G.L. 1896, ch. 156, § 5; G.L. 1909, ch. 185, § 5; G.L. 1923, ch. 212, § 5; G.L. 1938, ch. 428, § 5; G.L. 1956, § 7-12-9.)



Chapter 7-12-10 - Application to joint debtors.

§ 7-12-10 Application to joint debtors.  The provisions of §§ 7-12-4  7-12-9 in reference to copartners extend to joint debtors who may individually compound or compromise for their joint indebtedness, with the like effect to creditors and to joint debtors of the person compromising as is provided in this section in reference to copartners.

History of Section.
(G.L. 1896, ch. 156, § 7; G.L. 1909, ch. 185, § 7; G.L. 1923, ch. 212, § 7; G.L. 1938, ch. 428, § 7; G.L. 1956, § 7-12-10.)



Chapter 7-12-11 - Limited partnership law unaffected.

§ 7-12-11 Limited partnership law unaffected.  The provisions of this chapter shall not be deemed or taken to affect any of the provisions of chapter 13 of this title, entitled "Limited Partnerships."

History of Section.
(G.L. 1938, ch. 428, § 11; G.L. 1956, § 7-12-11.)



Chapter 7-12-12 - Short title.

§ 7-12-12 Short title.  Sections 7-12-12  7-12-55 may be cited as the "Uniform Partnership Act".

History of Section.
(R.P.L. 1957, ch. 74, § 1.)



Chapter 7-12-13 - Definitions.

§ 7-12-13 Definitions.  In §§ 7-12-12  7-12-59:

(1) "Bankrupt" includes bankrupt under title 11 of the United States Code (Bankruptcy) or insolvent under any state insolvent act.

(2) "Business" includes every trade, occupation, or profession.

(3) "Conveyance" includes every assignment, lease, mortgage, or encumbrance.

(4) "Court" includes every court and judge having jurisdiction in the case.

(5) "Person" includes individuals, partnerships, corporations, and other associations.

(6) "Real property" includes land and any interest or estate in land.

(7) "Registered limited liability partnership" means a partnership formed pursuant to an agreement governed by the laws of this state, registered under § 7-12-56 and in compliance with § 7-12-58.

(8) "Foreign registered limited liability partnership" means a registered limited liability partnership or a limited liability partnership formed pursuant to an agreement governed by the laws of another jurisdiction and registered under the laws of that jurisdiction.

History of Section.
(R.P.L. 1957, ch. 74, § 2; P.L. 1996, ch. 270, § 1.)



Chapter 7-12-14 - Interpretation of knowledge and notice.

§ 7-12-14 Interpretation of knowledge and notice.  (a) A person has "knowledge" of a fact within the meaning of §§ 7-12-12  7-12-55 not only when he or she has actual knowledge of it, but also when he or she has knowledge of any other facts that in the circumstances show bad faith.

(b) A person has "notice" of a fact within the meaning of §§ 7-12-12  7-12-55 when the person who claims the benefit of the notice:

(1) States the fact to the person; or

(2) Delivers through the mail, or by other means of communication, a written statement of the fact to the person or to a proper person at his or her place of business or residence.

History of Section.
(R.P.L. 1957, ch. 74, § 3.)



Chapter 7-12-15 - Rules of construction.

§ 7-12-15 Rules of construction.  (a) The rule that statutes in derogation of the common law are to be strictly construed has no application to §§ 7-12-12  7-12-55.

(b) The law of estoppel applies under §§ 7-12-12  7-12-55.

(c) The law of agency applies under §§ 7-12-12  7-12-55.

(d) Sections 7-12-12  7-12-55 shall be so interpreted and construed as to effect their general purpose to make uniform the law of those states which enact them.

(e) Sections 7-12-12  7-12-55 shall not be construed so as to impair the obligations of any contract existing on October 1, 1957, nor to affect any action or proceedings or right accrued before October 1, 1957.

History of Section.
(R.P.L. 1957, ch. 74, § 4.)



Chapter 7-12-16 - Rules for cases not provided for.

§ 7-12-16 Rules for cases not provided for.  In any case not provided for in §§ 7-12-12  7-12-55 the rules of law and equity, including the law merchant, govern.

History of Section.
(R.P.L. 1957, ch. 74, § 5.)



Chapter 7-12-17 - Partnership defined.

§ 7-12-17 Partnership defined.  (a) A partnership is an association of two (2) or more persons to carry on as co-owners a business for profit, and includes a registered limited liability partnership.

(b) Any association formed under any other statute of this state, or any statute adopted by authority, other than the authority of the state, is not a partnership under §§ 7-12-12  7-12-59, unless the association would have been a partnership in this state prior to May 6, 1957; but §§ 7-12-12  7-12-59 apply to limited partnerships except insofar as the statutes relating to partnerships are inconsistent with these provisions.

History of Section.
(R.P.L. 1957, ch. 74, § 6; P.L. 1996, ch. 270, § 1; P.L. 1998, ch. 235, § 1.)



Chapter 7-12-18 - Rules for determining the existence of a partnership.

§ 7-12-18 Rules for determining the existence of a partnership.  In determining whether a partnership exists, these rules apply:

(1) Except as provided by § 7-12-27, persons who are not partners as to each other are not partners as to third persons.

(2) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether the co-owners do or do not share any profits made by the use of the property.

(3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

(4) The receipt by a person of a share of the profits of a business is prima facie evidence that he or she is a partner in the business, but no such inference is drawn if profits were received in payment:

(i) As a debt by installments or otherwise;

(ii) As wages of an employee or rent to a landlord;

(iii) As an annuity to a widow or representative of a deceased partner;

(iv) As interest on a loan, though the amount of payment vary with the profits of the business;

(v) As the consideration for the sale of a good will of a business or other property by installments or otherwise.

History of Section.
(R.P.L. 1957, ch. 74, § 7.)



Chapter 7-12-19 - Partnership property.

§ 7-12-19 Partnership property.  (a) All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.

(b) Unless the contrary intention appears, property acquired with partnership funds is partnership property.

(c) Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

(d) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

History of Section.
(R.P.L. 1957, ch. 74, § 8.)



Chapter 7-12-20 - Partner agent of partnership as to partnership business.

§ 7-12-20 Partner agent of partnership as to partnership business.  (a) Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he or she is a member, binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he or she is dealing has knowledge of the fact that he or she has no authority.

(b) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(c) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(1) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership;

(2) Dispose of the good will of the business;

(3) Do any other act which would make it impossible to carry on the ordinary business of a partnership;

(4) Confess a judgment;

(5) Submit a partnership claim or liability to arbitration or reference.

(d) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.

History of Section.
(P.L. 1957, ch. 74, § 9.)



Chapter 7-12-21 - Conveyance of real property of the partnership.

§ 7-12-21 Conveyance of real property of the partnership.  (a) Where title to real property is in the partnership name, any partner may convey title to the property by a conveyance executed in the partnership name; but the partnership may recover the property unless the partner's act binds the partnership under the provisions of § 7-12-20(a), or unless the property has been conveyed by the grantee or a person claiming through the grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his or her authority.

(b) Where title to real property is in the name of the partnership, a conveyance executed by a partner, in his or her own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection (a) of § 7-12-20.

(c) Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to the property, but the partnership may recover the property if the partners' act does not bind the partnership under the provisions of § 7-12-20(a) unless the purchaser or his or her assignee, is a holder for value, without knowledge.

(d) Where the title to real property is in the name of one or more or all of the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in his or her own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provision of § 7-12-20(a).

(e) Where the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in the property.

History of Section.
(R.P.L. 1957, ch. 74, § 10.)



Chapter 7-12-22 - Partnership bound by admission of partner.

§ 7-12-22 Partnership bound by admission of partner.  An admission or representation made by any partner concerning partnership affairs within the scope of his or her authority as conferred by §§ 7-12-12  7-12-55 is evidence against the partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 11.)



Chapter 7-12-23 - Partnership charged with knowledge of or notice to partner.

§ 7-12-23 Partnership charged with knowledge of or notice to partner.  Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partners acting in the particular matter, acquired while a partner or then present to his or her mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

History of Section.
(R.P.L. 1957, ch. 74, § 12.)



Chapter 7-12-24 - Partnership bound by partner's wrongful act.

§ 7-12-24 Partnership bound by partner's wrongful act.  Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his or her copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable for the loss, injury, or penalty to the same extent as the partner acting or omitting to act.

History of Section.
(R.P.L. 1957, ch. 74, § 13.)



Chapter 7-12-25 - Partnership bound by partner's breach of trust.

§ 7-12-25 Partnership bound by partner's breach of trust.  The partnership is bound to make good the loss:

(1) Where one partner acting within the scope of his or her apparent authority receives money or property of a third person and misapplies it; and

(2) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 14.)



Chapter 7-12-26 - Nature of partner's liability.

§ 7-12-26 Nature of partner's liability.  (a) All partners are liable, except as provided in subsection (b):

(1) Jointly and severally for everything chargeable to the partnership under §§ 7-12-24 and 7-12-25.

(2) Jointly for all other debts and obligations of the partnership; but any partner may enter into a separate obligation to perform a partnership contract.

(b) Subject to subsection (c), a partner in a registered limited liability partnership is not liable directly or indirectly (including by way of indemnification, contribution, assessment or otherwise) for debts, obligations, and liabilities of or chargeable to the partnership whether in tort, contract or otherwise, arising while the partnership is a registered limited liability partnership.

(c) Subsection (b) does not affect the individual liability of a partner in a registered limited liability partnership for his or her own negligence, wrongful acts or misconduct, or that of any person under that partner's direct supervision and control other than in an administrative capacity.

(d) A partner in a registered limited liability partnership is not a proper party in his or her individual capacity to a proceeding by or against a registered limited liability partnership, the object of which is to recover damages or enforce the obligations of the registered limited liability partnership, unless the partner is personally liable under subsection (c).

(e) Notwithstanding any other provisions of this section, the personal liability of a partner in a limited liability partnership engaged in the rendering of professional services is not less than or greater than the personal liability of a shareholder of a professional corporation organized under chapter 5.1 of this title engaged in the rendering of the same professional services.

History of Section.
(R.P.L. 1957, ch. 74, § 15; P.L. 1996, ch. 270, § 1; P.L. 1998, ch. 235, § 1.)



Chapter 7-12-27 - Partner by estoppel.

§ 7-12-27 Partner by estoppel.  (a) When a person, by words spoken or written or by conduct, represents him or herself, or consents to another representing him or her to any one, as a partner in an existing partnership or with one or more persons not actual partners, he or she is liable to any person to whom the representation has been made, who has, on the faith of the representation, given credit to the actual or apparent partnership, and if he or she has made a representation or consented to its being made in a public manner he or she is liable to the person, whether the representation has or has not been made or communicated to the person giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(1) When a partnership liability results, he or she is liable as though he or she were an actual member of the partnership.

(2) When no partnership liability results, he or she is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(b) When a person is represented to be a partner in an existing partnership, or with one or more persons not actual partners, he or she is an agent of the persons consenting to the representation to bind them to the same extent and in the same manner as though he or she were a partner in fact, with respect to persons who rely on the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

History of Section.
(R.P.L. 1957, ch. 74, § 16.)



Chapter 7-12-28 - Liability of incoming partner.

§ 7-12-28 Liability of incoming partner.  A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his or her admission as though he or she had been a partner when the obligations were incurred, except that this liability is satisfied only out of partnership property.

History of Section.
(R.P.L. 1957, ch. 74, § 17.)



Chapter 7-12-29 - Rules determining rights and duties of partners.

§ 7-12-29 Rules determining rights and duties of partners.  The rights and duties of the partners in relation to the partnership are determined, subject to any agreement between them, by the following rules:

(1) Each partner is repaid his or her contributions, whether by way of capital or advances to the partnership property and shares equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and except as provided in § 7-12-26(b), each partner must contribute toward the losses, whether of capital or otherwise, sustained by the partnership according to his or her share in the profits.

(2) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him or her in the ordinary and proper conduct of its business, or for the preservation of its business or property.

(3) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which he or she agreed to contribute, is paid interest from the date of the payment or advance.

(4) A partner receives interest on the capital contributed by him or her only from the date when repayment should be made.

(5) All partners have equal rights in the management and conduct of the partnership business.

(6) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his or her services in winding up the partnership affairs.

(7) No person can become a member of a partnership without the consent of all the partners.

(8) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

History of Section.
(R.P.L. 1957, ch. 74, § 18; P.L. 1996, ch. 270, § 1.)



Chapter 7-12-30 - Partnership books.

§ 7-12-30 Partnership books.  The partnership books are kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.

History of Section.
(R.P.L. 1957, ch. 74, § 19.)



Chapter 7-12-31 - Duty of partners to render information.

§ 7-12-31 Duty of partners to render information.  Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.

History of Section.
(R.P.L. 1957, ch. 74, § 20.)



Chapter 7-12-31.1 - Nature of business.

§ 7-12-31.1 Nature of business.  (a) Except as provided in subsection (b) of this section, a registered limited liability partnership or a foreign registered limited liability partnership may conduct any lawful business in this state.

(b) A registered limited liability partnership or a foreign registered limited liability partnership may render professional services, as defined in § 7-5.1-2(1), as and to the extent permitted under law or rules and regulations of the applicable regulatory agency or agencies, as defined in § 7-5.1-2(2). Each regulatory agency as so defined is authorized to adopt, subject to applicable law, rules and regulations regarding a domestic and foreign limited liability partnership rendering professional services. The rules and regulations shall not be inconsistent with law or rules or regulations regarding the rendering of professional services through a professional corporation.

History of Section.
(P.L. 1996, ch. 270, § 2; P.L. 1997, ch. 284, § 1; P.L. 2002, ch. 205, § 1.)



Chapter 7-12-32 - Partner accountable as a fiduciary.

§ 7-12-32 Partner accountable as a fiduciary.  (a) Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him or her without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by him or her of its property.

(b) This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

History of Section.
(R.P.L. 1957, ch. 74, § 21.)



Chapter 7-12-33 - Right to an account.

§ 7-12-33 Right to an account.  Any partner has the right to a formal account as to partnership affairs:

(1) If he or she is wrongfully excluded from the partnership business or possession of its property by his or her copartners.

(2) If the right exists under the terms of any agreement.

(3) As provided by § 7-12-32.

(4) Whenever other circumstances render it just and reasonable.

History of Section.
(R.P.L. 1957, ch. 74, § 22.)



Chapter 7-12-34 - Continuation of partnership beyond fixed term.

§ 7-12-34 Continuation of partnership beyond fixed term.  (a) When a partnership for a fixed term or particular undertaking is continued after the termination of the term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at the termination, insofar as is consistent with a partnership at will.

(b) A continuation of the business by the partners or those of them that habitually acted in the partnership during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 23.)



Chapter 7-12-35 - Extent of property rights of a partner.

§ 7-12-35 Extent of property rights of a partner.  The property rights of a partner are:

(1) His or her rights in specific partnership property;

(2) His or her interest in the partnership; and

(3) His or her rights to participate in the management.

History of Section.
(R.P.L. 1957, ch. 74, § 24.)



Chapter 7-12-36 - Nature of a partner's right in specific partnership property.

§ 7-12-36 Nature of a partner's right in specific partnership property.  (a) A partner is co-owner with his or her partners of specific partnership property holding as a tenant in partnership.

(b) The incidents of this tenancy are such that:

(1) A partner, subject to the provisions of §§ 7-12-12  7-12-55 and to any agreement between the partners, has an equal right with his or her partners to possess specific partnership property for partnership purposes; but he or she has no right to possess the property for any other purpose without the consent of his or her partners.

(2) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.

(3) A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the exemption laws.

(4) On the death of a partner his or her right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his or her right in the property vests in his or her legal representative. The surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

(5) A partner's right in specific partnership property is not subject to dower, curtesy, or allowances to widows, heirs, or next of kin.

History of Section.
(R.P.L. 1957, ch. 74, § 25.)



Chapter 7-12-37 - Nature of partner's interest in the partnership.

§ 7-12-37 Nature of partner's interest in the partnership.  A partner's interest in the partnership is his or her share of the profits and surplus, and his or her share of the profits and surplus is personal property.

History of Section.
(R.P.L. 1957, ch. 74, § 26.)



Chapter 7-12-38 - Assignment of partner's interest.

§ 7-12-38 Assignment of partner's interest.  (a) A conveyance by a partner of his or her interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, to require any information or account of partnership transactions, or to inspect the partnership book. It merely entitles the assignee to receive in accordance with his or her contract the profits to which the assigning partner would otherwise be entitled.

(b) In case of a dissolution of the partnership, the assignee is entitled to receive his or her assignor's interest and may require an account from the date only of the last account agreed to by all the partners.

History of Section.
(R.P.L. 1957, ch. 74, § 27.)



Chapter 7-12-39 - Partner's interest subject to charging order.

§ 7-12-39 Partner's interest subject to charging order.  (a) On due application to the superior court by any judgment creditor of a partner, the court may charge the interest of the debtor partner with payment of the unsatisfied amount of the judgment debt with interest on it; and may then or later appoint a receiver of his or her share of the profits, and of any other money due or to fall due to him or her in respect of the partnership, and make all other orders, directions, accounts, and inquiries which the debtor partner might have made, or which the circumstances of the case require.

(b) The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without causing a dissolution:

(1) With separate property, by any one or more of the partners; or

(2) With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(c) Nothing in §§ 7-12-12  7-12-55 deprives a partner of his or her right, if any, under the exemption laws, regarding his interest in the partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 28.)



Chapter 7-12-40 - Dissolution defined.

§ 7-12-40 Dissolution defined.  The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.

History of Section.
(R.P.L. 1957, ch. 74, § 29.)



Chapter 7-12-41 - Partnership not terminated by dissolution.

§ 7-12-41 Partnership not terminated by dissolution.  On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.

History of Section.
(R.P.L. 1957, ch. 74, § 30.)



Chapter 7-12-42 - Causes of dissolution.

§ 7-12-42 Causes of dissolution.  Dissolution is caused:

(1) Without violation of the agreement between the partners,

(i) By the termination of the definite term or particular undertaking specified in the agreement;

(ii) By the express will of any partner when no definite term or particular undertaking is specified;

(iii) By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking.

(iv) By the expulsion of any partner from the business bona fide in accordance with the power conferred by the agreement between the partners.

(2) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

(3) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(4) By the death of any partner;

(5) By the bankruptcy of any partner or the partnership;

(6) By decree of court under § 7-12-43.

History of Section.
(R.P.L. 1957, ch. 74, § 31.)



Chapter 7-12-43 - Dissolution by decree of court.

§ 7-12-43 Dissolution by decree of court.  (a) On application by or for a partner, the court shall decree a dissolution whenever:

(1) A partner has been declared mentally incompetent in any judicial proceeding or is shown to be of unsound mind;

(2) A partner becomes in any other way incapable of performing his or her part of the partnership contract;

(3) A partner has been guilty of any conduct that tends to affect prejudicially the carrying on of the business;

(4) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise so conducts him or herself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him or her;

(5) The business of the partnership can only be carried on at a loss;

(6) Other circumstances render a dissolution equitable.

(b) On the application of the purchaser of a partner's interest under §§ 7-12-38 and 7-12-39, the court shall decree a dissolution:

(1) After the termination of the specified term or particular undertaking;

(2) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

History of Section.
(R.P.L. 1957, ch. 74, § 32; P.L. 1999, ch. 83, § 4; P.L. 1999, ch. 130, § 4.)



Chapter 7-12-44 - General effect of dissolution on authority of partner.

§ 7-12-44 General effect of dissolution on authority of partner.  Except insofar as is necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership,

(1) Regarding the partners;

(i) When the dissolution is not by the act, bankruptcy, or death of a partner; or

(ii) When the dissolution is by the act, bankruptcy, or death of a partner, in cases where § 7-12-45 so requires.

(2) With respect to persons not partners, as declared in § 7-12-46.

History of Section.
(R.P.L. 1957, ch. 74, § 33.)



Chapter 7-12-45 - Right of partner to contribution from copartners after dissolution.

§ 7-12-45 Right of partner to contribution from copartners after dissolution.  Where the dissolution is caused by the act, death, or bankruptcy of a partner, each partner is liable to his or her copartners for his or her share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved, unless:

(1) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution, or

(2) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy, or

(3) The liability is for a debt or obligation for which the partner is not liable as provided in § 7-12-26(b).

History of Section.
(R.P.L. 1957, ch. 74, § 34; P.L. 1996, ch. 270, § 1.)



Chapter 7-12-46 - Power of partner to bind partnership to third persons after dissolution.

§ 7-12-46 Power of partner to bind partnership to third persons after dissolution.  (a) After dissolution a partner can bind the partnership except as provided in subsection (c), by:

(1) Any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(2) Any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction,

(i) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

(ii) Though he or she had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.

(b) The liability of a partner under subsection (a)(2) shall be satisfied out of partnership assets alone, when the partner had been, prior to dissolution,

(1) Unknown as a partner to the person with whom the contract is made; and

(2) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his or her connection with it.

(c) The partnership is in no case bound by any act of a partner after dissolution where:

(1) The partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs;

(2) The partner has become bankrupt; or

(3) The partner has no authority to wind up partnership affairs; except by a transaction with one who:

(i) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of his or her want of authority; or

(ii) Had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of his or her want of authority, the fact of his or her want of authority has not been advertised in the manner provided for advertising the fact of dissolution in subsection (a)(2)(ii).

(d) Nothing in this section affects the liability under § 7-12-27 of any person who after dissolution represents him or herself or consents to another representing him or her as a partner in a partnership engaged in carrying on business.

History of Section.
(R.P.L. 1957, ch. 74, § 35.)



Chapter 7-12-47 - Effect of dissolution on partner's existing liability.

§ 7-12-47 Effect of dissolution on partner's existing liability.  (a) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(b) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between him or herself, the partnership creditor, and the person or partnership continuing the business. An agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(c) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed are discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of the obligations.

(d) The individual property of a deceased partner is liable for those obligations of the partnership incurred while he or she was a partner and for which he or she is liable under § 7-12-26, but subject to the prior payment of his or her separate debts.

History of Section.
(R.P.L. 1957, ch. 74, § 36; P.L. 1996, ch. 270, § 1.)



Chapter 7-12-48 - Right to wind up.

§ 7-12-48 Right to wind up.  Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; provided, that any partner, his or her legal representative or his or her assignee may obtain winding up by the court upon cause shown.

History of Section.
(R.P.L. 1957, ch. 74, § 37.)



Chapter 7-12-49 - Rights of partners to application of partnership property.

§ 7-12-49 Rights of partners to application of partnership property.  (a) When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his or her copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by the expulsion of a bona fide partner under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under § 7-12-47(2), he or she receives in cash only the net amount due him or her from the partnership.

(b) When dissolution is caused in contravention of the partnership agreement the rights of the partners are as follows:

(1) Each partner who has not wrongfully caused dissolution has,

(i) All the rights specified in subsection (a), and

(ii) The right, as against each partner who has wrongfully caused the dissolution to damages for breach of the agreement.

(2) The partners who have not wrongfully caused the dissolution, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has wrongfully caused the dissolution, the value of his or her interest in the partnership at the dissolution, less any damages recoverable under subsection (b)(1)(ii), and in like manner indemnify him or her against all present or future partnership liabilities.

(3) A partner who has wrongfully caused the dissolution has:

(i) If the business is not continued under the provisions of subsection (b)(2) all the rights of a partner under subsection (a); subject to subsection (b)(1)(ii).

(ii) If the business is continued under subsection (b)(2) the right as against his or her copartners and all claiming through them as to their interests in the partnership, to have the value of his or her interest in the partnership, less any damages caused to his or her copartners by the dissolution, ascertained and paid to him or her in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the good will of the business is not considered.

History of Section.
(R.P.L. 1957, ch. 74, § 38.)



Chapter 7-12-50 - Rights where partnership is dissolved for fraud or misrepresentation.

§ 7-12-50 Rights where partnership is dissolved for fraud or misrepresentation.  Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties to the contract, the party entitled to rescind is, without prejudice to any other right, entitled to:

(1) A lien on, or right of retention of, the surplus of the partnership property, after satisfying the partnership liabilities to third persons, for any sum of money paid by him or her for the purchase of an interest in the partnership and for any capital or advances contributed by him; and

(2) Stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him or her as to the partnership liabilities; and

(3) Indemnification by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 39.)



Chapter 7-12-51 - Rules for distribution.

§ 7-12-51 Rules for distribution.  In settling accounts between the partners after dissolution, the following rules are observed, subject to any agreement to the contrary:

(1) The assets of the partnership are:

(i) The partnership property;

(ii) The contributions of the partners specified in subdivision (4).

(2) The liabilities of the partnership rank in order of payment, as follows:

(i) Those owing to creditors other than partners;

(ii) Those owing to partners other than for capital and profits;

(iii) Those owing to partners in respect of capital;

(iv) Those owing to partners in respect of profits.

(3) The assets are applied in the order of their declaration in subdivision (1) to the satisfaction of the liabilities.

(4) Except as provided in § 7-12-26(b), the partners shall contribute, as provided by § 7-12-29(1) the amount necessary to satisfy the liabilities; but if any, but not all, of the partners are insolvent, or not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(5) An assignee for the benefit of creditors of any person appointed by the court has the right to enforce the contributions specified in subdivision (4).

(6) Any partner or his or her legal representative has the right to enforce the contributions specified in subdivision (4), to the extent of the amount which he or she has paid in excess of his or her share.

(7) The individual property of a deceased partner is liable for the contributions specified in subdivision (4).

(8) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as previously.

(9) Where a partner has become bankrupt or his or her estate is insolvent the claims against his or her separate property rank in the following order:

(i) Those owing to separate creditors;

(ii) Those owing to partnership creditors;

(iii) Those owing to partners by way of contribution.

History of Section.
(R.P.L. 1957, ch. 74, § 40; P.L. 1996, ch. 270, § 1.)



Chapter 7-12-52 - Liability of persons continuing the business in certain cases.

§ 7-12-52 Liability of persons continuing the business in certain cases.  (a) When any new partner is admitted into an existing partnership, or when any partner retires and assigns (or the representative of the deceased partner assigns) his or her rights in partnership property to two (2) or more of the partners, or to one or more of the partners, and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership continuing the business.

(b) When all but one partner retire and assign (or the representative of the deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(c) When any partner retires or dies and the business of the dissolved partnership is continued as described in subsections (a) and (b), with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his or her right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business are as if the assignment had been made.

(d) When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnerships, creditors of the dissolved partnerships are also creditors of the person or partnership continuing the business.

(e) When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provision of § 7-12-49(b)(2), either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(f) When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(g) The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership is satisfied out of partnership property only.

(h) When the business of a partnership after dissolution is continued under any conditions described in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for the interest or for his or her right in partnership property.

(i) Nothing in this section can be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(j) The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part of it, does not of itself make the individual property of the deceased partner liable for any debts contracted by the person or partnership.

History of Section.
(R.P.L. 1957, ch. 74, § 41.)



Chapter 7-12-53 - Rights of retiring or estate of deceased partner when the business is continued.

§ 7-12-53 Rights of retiring or estate of deceased partner when the business is continued.  When any partner retires or dies, and the business is continued under any of the conditions described in subsections (a), (b), (c), (e) or (f) of § 7-12-52, or § 7-12-49(b)(2), without any settlement of accounts as between him or her or his or her estate and the person or partnership continuing the business, unless otherwise agreed, he or she or his or her legal representative as against the persons or partnership may have the value of his or her interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of his or her interest in the dissolved partnership with interest, or, at his or her option or at the option of his or her legal representative, in lieu of interest, the profits attributable to the use of his or her right in the property of the dissolved partnership; provided, that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, have priority on any claim arising under this section as provided by § 7-12-52(h).

History of Section.
(R.P.L. 1957, ch. 74, § 42.)



Chapter 7-12-54 - Accrual of actions.

§ 7-12-54 Accrual of actions.  The right to an account of his or her interest accrues to any partner, or his or her legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.

History of Section.
(R.P.L. 1957, ch. 74, § 43.)



Chapter 7-12-55 - Other laws preserved.

§ 7-12-55 Other laws preserved.  Nothing contained in §§ 7-12-12  7-12-55 affects the provisions of §§ 7-12-1  7-12-11 or of chapter 13 of this title.

History of Section.
(R.P.L. 1957, ch. 74, § 44.)



Chapter 7-12-56 - Registered limited liability partnerships.

§ 7-12-56 Registered limited liability partnerships.  (a) To become and to continue as a registered limited liability partnership, a partnership shall file with the secretary of state an application or a renewal application, stating the name of the partnership, the address of its principal office, if the partnership's principal office is not located in this state, the address of a registered office and the name and address of a registered agent for service of process in this state which a partnership is required to maintain. In addition, partnerships under this section shall provide the names and addresses of all resident partners, the place where the business records of the partnership are maintained, or if more than one location for business records is maintained, then the principal place of business of the partnership, number, a brief statement of the business in which the partnership engaged, and that the partnership applies for status or renewal of its status, as a registered limited liability partnership.

(b) The application or renewal application is executed by a majority in interest of the partners or by one or more partners authorized to execute an application or renewal application.

(c) The application or renewal application is accompanied by a fee of one hundred dollars ($100) for each partner, not to exceed two thousand five hundred dollars ($2,500) for each partnership's initial filing or subsequent renewal application.

(d) The secretary of state shall register as a registered limited liability partnership, and shall renew the registration of any limited liability partnership, any partnership that submits a completed application or renewal application with the required fee.

(e) Registration is effective for one year after the date an application is filed, unless voluntarily withdrawn by filing with the secretary of state a written withdrawal notice executed by a majority in interest of the partners or by one or more partners authorized to execute a withdrawal. Registration, whether pursuant to an original application or a renewal application, as a registered limited liability partnership is renewed if, during the sixty (60) day period preceding the date the application or renewal application otherwise would have expired, the partnership filed with the secretary of state a renewal application. A renewal application expires one year after the date an original application would have expired if the last renewal of the application had not occurred.

(f) The status of a partnership as a registered limited liability partnership is not affected by changes after the filing of an application or a renewal application in the information stated in the application or renewal application.

(g) The secretary of state may provide forms for application for or renewal of registration. Any renewals shall maintain resident partners as set out in this section.

(h) A partnership that registers as a registered limited liability partnership is not deemed to have dissolved as a result of that registration and is for all purposes the same partnership that existed before the registration and continues to be a partnership under the laws of this state. If a registered limited liability partnership dissolves, a partnership which is a successor to the registered limited liability partnership and which intends to be a registered limited liability partnership is not required to file a new application and is deemed to have filed any documents required or permitted under this chapter which were filed by the predecessor partnership.

(i) The fact that an application or renewal application is on file in the office of the secretary of state is notice that the partnership is a registered limited liability partnership and is notice of all other facts stated in the application or renewal application.

History of Section.
(P.L. 1996, ch. 270, § 2; P.L. 1998, ch. 235, § 1; P.L. 1999, ch. 65, § 1; P.L. 1999, ch. 192, § 1.)



Chapter 7-12-57 - Name of registered limited liability partnerships.

§ 7-12-57 Name of registered limited liability partnerships.  (a) The name of a registered limited liability partnership contains the words "registered limited liability partnership" or the abbreviation "L.L.P" or "LLP" as the last words or letters of its name.

(b) The name shall be distinguishable upon the records of the secretary of state from the name of any domestic for-profit or nonprofit corporation, or any domestic limited partnership or any domestic limited liability company or any registered limited liability partnership existing under the laws of the state or the name of any foreign for-profit or nonprofit corporation, or foreign limited partnership or foreign limited liability company or foreign registered limited liability partnership authorized to transact business in this state, or a name the exclusive right to which is, at the time filed, reserved or registered in the manner provided under this title, subject to the following:

(1) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(2) The name may be the same as the name of a corporation or limited liability company or registered limited liability partnership, the certificate of incorporation, authority, organization or registration of which has been revoked by the secretary of state as permitted by law and the revocation has not been withdrawn within one year from the date of the revocation.

(3) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(4) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 1996, ch. 270, § 2; P.L. 1998, ch. 235, § 1; P.L. 2005, ch. 36, § 7; P.L. 2005, ch. 72, § 7; P.L. 2011, ch. 54, § 3; P.L. 2011, ch. 60, § 3.)



Chapter 7-12-58 - Insurance or financial responsibility of registered limited liability partnerships.

§ 7-12-58 Insurance or financial responsibility of registered limited liability partnerships.  (a) A registered limited liability partnership that is to perform professional services as defined in § 7-5.1-2 of the general laws shall carry, if reasonably available, liability insurance of a kind that is designed to cover the kinds of negligence, wrongful acts or misconduct for which liability is limited by § 7-12-26(b). The insurance shall be in the aggregate amount of fifty thousand dollars ($50,000) multiplied by the number of professional employees of the registered limited liability partnership as of the policy anniversary date; provided, that in no case shall the coverage be less than one hundred thousand dollars ($100,000) but in no event shall the necessary coverage exceed a maximum of five hundred thousand dollars ($500,000); provided, further, that any policy for insurance coverage may include a deductible provision in any amount not to exceed twenty-five thousand dollars ($25,000) for each claim multiplied by the number of professional employees of the limited liability partnership as of the date of the issuance of the policy. The policy or policies of insurance may be subject to any terms, conditions, exclusions and endorsements that are typically contained in policies of this type.

(b) If, in any proceeding, compliance by a partnership with the requirements of subsection (a is disputed:

(1) That issue is determined by the court, and

(2) The burden of proof of compliance is on the person who claims the limitation of liability in § 7-12-26(b).

(c) If a registered limited liability partnership is in compliance with the requirements of subsection (a), the requirements of this section shall not be admissible or in any way be made known to a jury in determining an issue of liability for or extent of the debt or obligation or damages in question.

(d) Insurance is reasonably available for the purpose of subsection (a) if, at the time that the coverage would apply to the negligence, wrongful acts or misconduct in question it was reasonably available to similar types of partnerships through the admitted or eligible surplus lines market.

(e) A registered limited liability partnership is considered to be in compliance with subsection (a) if the partnership provides five hundred thousand dollars ($500,000) of funds specifically designated and segregated for the satisfaction of judgments against the partnership based on the forms of negligence, wrongful acts and misconduct for which liability is limited by § 7-12-26(2) by:

(1) Deposit in trust or in bank escrow of cash, bank certificates of deposit or United States Treasury obligations; or

(2) A bank letter of credit or insurance company bonds.

(f) To the extent that a partnership maintains liability insurance or segregated funds pursuant to the laws or regulations of another jurisdiction, the liability insurance or segregated funds are deemed to satisfy this section if the amount hereof is equal to or greater than the amount specified in subsection (a) or (e).

History of Section.
(P.L. 1996, ch. 270, § 2; P.L. 1998, ch. 235, § 1.)



Chapter 7-12-59 - Applicability to foreign and interstate commerce.

§ 7-12-59 Applicability to foreign and interstate commerce.  (a) A partnership, including a registered limited liability partnership, formed and existing pursuant to an agreement governed by this chapter may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

(b) It is the intent of the general assembly that the legal existence of partnerships, including registered limited liability partnerships, formed in this state are recognized outside the boundaries of this state and that, subject to any reasonable requirement of registration, a partnership, including a registered limited liability partnership, formed pursuant to an agreement governed by this chapter and transacting business outside this state is granted the protection of full faith and credit under the Constitution of the United States.

(c) The liability of partners in a partnership, including registered limited liability partnerships, formed and existing pursuant to an agreement governed by this chapter for the debts and obligations of the partnership, is at all times determined exclusively by the laws of this state.

(d) Before transacting business in this state, a foreign registered limited liability partnership shall comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged, and file a notice with the secretary of state, on any forms that the Secretary provides, stating:

(1) The name of the partnership;

(2) The jurisdiction, the laws of which govern its partnership agreement and under which it is registered as a limited liability partnership;

(3) The address of its principal office;

(4) If the partnership's principal office is not located in this state;

(5) The address of a registered office and the name and address of a registered agent for service of process in this state which the partnership shall be required to maintain;

(6) The names and addresses of all resident partners in this state;

(7) A brief statement of the business in which the partnership engages;

(8) Any other information that the partnership determines to include,

(9) A statement that the partnership is a registered limited liability partnership. The notice shall be accompanied by a fee of one thousand dollars ($1,000). The notice is effective for two (2) years from the date of filing, after which time the partnership shall file a new notice. The filing of the notice with the secretary of state makes it unnecessary to file any other documents under §§ 6-1-1  6-1-4.

(e) The name of a foreign registered limited liability partnership doing business in this state shall contain the words "Registered Limited Liability Partnership" or "L.L.P." or "LLP", or any other similar words or abbreviation as are required or authorized by the laws of the state where the partnership is registered, as the last words or letters of its name.

(f) The internal affairs of foreign registered limited liability partnerships, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership or another partner or partners, are subject to and governed by the laws of the jurisdiction in which the foreign registered limited liability partnership is registered.

History of Section.
(P.L. 1996, ch. 270, § 2; P.L. 1998, ch. 235, § 1; P.L. 2012, ch. 69, § 1; P.L. 2012, ch. 80, § 1.)



Chapter 7-12-60 - Filing of returns with the tax administrator  Annual charge.

§ 7-12-60 Filing of returns with the tax administrator  Annual charge.  (a) For tax years beginning on or after January 1, 2012 a limited liability partnership registered under § 7-12-56, shall file a return in the form and containing the information as prescribed by the tax administrator as follows:

(1) If the fiscal year of the limited liability partnership is the calendar year, on or before the fifteenth (15th) day of April in the year following the close of the fiscal year; and

(2) If the fiscal year of the limited liability partnership is not a calendar year, on or before the fifteenth (15th) day of the fourth (4th) month following the close of the fiscal year.

(b) An annual charge, equal to the minimum tax imposed upon a corporation under subsection 44-11-2(e), shall be due on the filing of the limited liability partnership's return filed with the tax administrator and shall be paid to the division of taxation.

(c) The annual charge is delinquent if not paid by the due date for the filing of the return and an addition of one hundred dollars ($100) to the charge is then due.

History of Section.
(P.L. 2011, ch. 151, art. 19, § 1.)






Chapter 7-13 - Limited Partnerships

Chapter 7-13-1 - Definitions.

§ 7-13-1 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Certificates of limited partnership" means the certificate referred to in § 7-13-8 and the certificate as amended or restated.

(2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his or her capacity as a partner.

(3) "Delivering/Delivered" means either physically transferring a paper document to the secretary of state or transferring a document to the secretary of state by electronic transmission through a medium provided and authorized by the secretary of state.

(4) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in § 7-13-23.

(5) "Filing" means delivered to the secretary of state in either paper format or electronic transmission through a medium provided and authorized by the secretary of state.

(6) "Foreign limited partnership" means a partnership formed under the laws of any state other than the state of Rhode Island and having as partners one or more general partners and one or more limited partners.

(7) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(8) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement and named in the certificate of limited partnership as a limited partner.

(9) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners.

(10) "Partner" means a limited or general partner.

(11) "Partnership agreement" means any written or oral agreement of the partners as to the affairs of a limited partnership and the conduct of its business. A written partnership agreement or another written agreement or writing:

(i) May provide that a person is admitted as a limited partner of a limited partnership, or becomes an assignee of a partnership interest or other rights or powers of a limited partner to the extent assigned, and becomes bound by the partnership agreement,

(A) If the person (or a representative authorized by the person orally, in writing, or by other action such as payment for a partnership interest) executes the partnership agreement or any other writing evidencing the intent of the person to become a limited partner or assignee, or

(B) Without execution, if the person (or a representative authorized by the person orally, in writing, or by other action such as payment for a partnership interest) complies with the conditions for becoming a limited partner or assignee as stated in the partnership agreement or any other writing and requests (orally, in writing, or by other action such as payment for a partnership interest) that the records of the limited partnership reflect the admission or assignment, and

(ii) Shall not be unenforceable by reason of its not having been signed by a person being admitted as a limited partner or becoming an assignee as provided in subdivision (11)(i), or by reason of its having been signed by a representative as provided in this title.

(12) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(13) "Person" means a natural person, partnership, limited partnership (domestic or foreign), trust, estate, association, or corporation.

(14) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(15) "Signature" or "Signed" or "Executed" means an original signature, facsimile, or an electronically transmitted signature submitted through a medium provided and authorized by the secretary of state.

(16) "Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1989, ch. 379, § 1; P.L. 1992, ch. 227, § 2; P.L. 2008, ch. 57, § 4; P.L. 2008, ch. 123, § 4.)



Chapter 7-13-2 - Name.

§ 7-13-2 Name.  (a) The name of each limited partnership as presented in its certificate of limited partnership:

(1) Shall contain the words "limited partnership," or the letters and punctuation "L.P.";

(2) May not contain the name of a limited partner unless

(i) It is also the name of a general partner or the corporate name of a corporate general partner, or

(ii) The business of the limited partnership had been carried on under that name before the admission of that limited partner;

(3) Shall be distinguishable upon the records of the secretary of state from the name of any corporation, nonbusiness corporation or other association, domestic or foreign limited liability company, limited partnership organized under the laws of, or registered or qualified to do business in this state or any name which is filed, reserved or registered under this title or as permitted by the laws of this state, subject to the following:

(i) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(ii) The name may be the same as the name of a corporation, nonbusiness corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law, and the revocation has not been withdrawn within one year from the date of the revocation.

(iii) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(iv) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

(b) Any domestic or foreign limited partnership formed under the laws of, or registered to do business in this state may transact business in this state under a fictitious name provided that it files a fictitious business name statement in accordance with this subsection prior to the time it commences to conduct business under the fictitious name.

(2) A fictitious business name statement shall be filed with the secretary of state, and shall be executed, in the case of a domestic limited partnership, by an authorized person and, in the case of a foreign limited partnership, by a person with authority to do so under the laws of the state or other jurisdiction of its formation, and shall state:

(i) The fictitious business name to be used; and

(ii) The name of the applicant limited partnership or foreign limited partnership, and the state and date of its formation.

(3) The fictitious business name statement expires upon the filing of a statement of abandonment of use of a fictitious business name registered in accordance with this subsection or upon the dissolution of the domestic limited partnership or the cancellation of registration of the foreign limited partnership.

(4) The statement of abandonment of use of a fictitious business name under this subsection shall be filed with the secretary of state, shall be executed in the same manner provided in subdivision (2) and shall state:

(i) The fictitious business name being abandoned;

(ii) The date on which the original fictitious business name statement being abandoned was filed; and

(iii) The information presented in subdivision (2)(ii) of subsection (b).

(5) No domestic or foreign limited partnership transacting business under a fictitious business name contrary to the provisions of this section, or its assignee, may maintain any action upon or on account of any contract made, or transaction had, in the fictitious business name in any court of the state until a fictitious business name statement has been filed in accordance with this section.

(6) No domestic or foreign limited partnership may be permitted to transact business under a fictitious business name pursuant to this section which is the same as the name of any corporation, nonbusiness corporation or other association, domestic or foreign limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified to do business in this state or any name which is filed, reserved or registered under this title or as permitted by the laws of this state, subject to the following:

(i) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(ii) The name may be the same as the name of a corporation, nonbusiness corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law and the revocation has not been withdrawn within one year from the date or revocation.

(iii) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(iv) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1997, ch. 188, § 4; P.L. 2005, ch. 36, § 8; P.L. 2005, ch. 72, § 8; P.L. 2011, ch. 54, § 4; P.L. 2011, ch. 60, § 4.)



Chapter 7-13-3 - Reservation of name.

§ 7-13-3 Reservation of name.  (a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in this state which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in this state and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

(b) The reservation is made by filing with the secretary of state an application, executed by the applicant, to reserve a specified name. If the secretary of state finds that the name is available for use by a domestic or foreign limited partnership, he or she reserves the name for the exclusive use of the applicant for a period of one hundred and twenty (120) days. Once having reserved a name, that applicant may not again reserve the same name until more than sixty (60) days after the expiration of the last one hundred and twenty-day (120) period for which that applicant reserved that name. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-4 - Specified office and agent.

§ 7-13-4 Specified office and agent.  Each limited partnership shall continuously maintain in this state:

(1) An office, which may but need not be a place of its business in this state, at which is kept the records required by § 7-13-5 to be maintained; and

(2) An agent for service of process on the limited partnership, which agent must be an individual resident of this state, a domestic corporation, or a foreign corporation authorized to do business in this state.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-5 - Records to be kept.

§ 7-13-5 Records to be kept.  Each limited partnership shall keep at the office referred to in § 7-13-4(1) the following:

(1) A current list of the full name and last known business address of all partners separately identifying in alphabetical order, the general partners and limited partners;

(2) A copy of the certificate of limited partnership and all certificates of amendment to it, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years;

(4) Copies of any then effective written partnership agreements and of any financial statements of the limited partnerships for the three (3) most recent years. Those records are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours;

(5) Unless contained in a written partnership agreement, a writing setting out:

(i) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(ii) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(iii) Any right of a partner to receive distribution, or of a general partner to make distributions to a partner, that include a return of all or any part of the partner's contribution; and

(iv) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-6 - Nature of business.

§ 7-13-6 Nature of business.  A limited partnership may carry on any business that a partnership without limited partners may carry on.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-7 - Business transactions of partner with partnership.

§ 7-13-7 Business transactions of partner with partnership.  Except as provided in the partnership agreement, a partner may lend money to and transact any other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect to that transaction of business as a person who is not a partner.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-8 - Formation  Certificate of limited partnership.

§ 7-13-8 Formation  Certificate of limited partnership.  In order to form a limited partnership, a certificate of limited partnership shall be executed and filed in the office of the secretary of state, stating:

(1) The name of the limited partnership;

(2) The address of the office and the name and address of the agent for service of process required to be maintained by § 7-13-4;

(3) The name and the business address of each general partner;

(4) A mailing address for the limited partnership;

(5) Any other matters the partners determine to include in the certificate.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1989, ch. 379, § 1; P.L. 1997, ch. 188, § 4.)



Chapter 7-13-8.1 - Conversion of certain entities to a limited partnership.

§ 7-13-8.1 Conversion of certain entities to a limited partnership.  (a) As used in this section, the term "other entity" means a corporation, business trust or association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity including a limited liability company or a partnership, whether general or limited (including a registered limited liability partnership).

(b) Any other entity may convert to a domestic limited partnership by complying with subsection (h) of this section and filing in the office of the secretary of state in accordance with § 7-13-13:

(1) A certificate of conversion to limited partnership that has been executed by one or more authorized persons in accordance with § 7-13-11; and

(2) A certificate of limited partnership that complies with § 7-13-8 and has been executed by one or more authorized persons in accordance with § 7-13-11.

(c) The certificate of conversion to a limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, formed, or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the secretary of state of the certificate of conversion to limited partnership and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited partnership and the certificate of limited partnership, the other entity shall be converted into a domestic limited partnership and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that, notwithstanding § 7-13-8, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership or the personal liability of any person incurred prior to the conversion.

(f) When any conversion becomes effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges, and powers of the other entity that has converted, and all property, real, personal, and mixed, and all debts due to the other entity, as well as all other things and causes of action belonging to the other entity, are vested in the domestic limited partnership and are thereafter the property of the domestic limited partnership as they were of the other entity that has converted, and the title to any real property vested by deed or otherwise in the other entity shall not revert to such other entity or be in any way impaired by reason of this chapter, but all rights of creditors and all liens upon any property of the other entity shall be preserved unimpaired, and all debts, liabilities, and duties of the other entity that has converted are attached to the domestic limited partnership and may be enforced against it to the same extent as if those debts, liabilities, and duties were incurred or contracted by it.

(g) Unless otherwise agreed, or as required under applicable non-Rhode Island law, the converting other entity is not required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the other entity and constitutes a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the secretary of state, the conversion shall be approved in the manner provided for by the document, instrument, agreement, or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion.

(i) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, another entity to the state of Rhode Island by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

History of Section.
(P.L. 1999, ch. 233, § 2; P.L. 2007, ch. 94, § 3; P.L. 2007, ch. 112, § 3.)



Chapter 7-13-8.2 - Approval of conversion of a limited partnership.

§ 7-13-8.2 Approval of conversion of a limited partnership.  A domestic limited partnership may convert to a corporation, a business trust or association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity including a partnership, whether general or limited (including a registered limited liability partnership) or a limited liability company, organized, formed, or created under the laws of the state of Rhode Island, upon the authorization of that conversion in accordance with this section. If the partnership agreement specified the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involved the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

History of Section.
(P.L. 1999, ch. 233, § 2; P.L. 2007, ch. 94, § 3; P.L. 2007, ch. 112, § 3.)



Chapter 7-13-9 - Amendment to certificate.

§ 7-13-9 Amendment to certificate.  (a) A certificate of limited partnership is amended by filing a certificate of amendment to it in the office of the secretary of state. The certificate shall state:

(1) The name of the limited partnership;

(2) The date of filing the certificate; and

(3) The amendment to the certificate.

(b) Within thirty (30) days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) The continuation of the business under § 7-13-44 after an event of withdrawal of a general partner.

(c) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any material respect, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) If an amendment to a certificate of limited partnership is filed in compliance with subsection (a) or (b), no person is subject to liability because the amendment was not filed earlier.

(f) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

(g) Unless otherwise provided in this chapter or in the certificate of amendment, a certificate of amendment is effective at the time of its filing with the secretary of state.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1988, ch. 84, § 6; P.L. 1989, ch. 379, § 1.)



Chapter 7-13-10 - Cancellation of certificate.

§ 7-13-10 Cancellation of certificate.  A certificate of limited partnership is cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners, or upon the conversion of a limited partnership to a limited liability company. A certificate of cancellation shall be filed in the office of the secretary of state and state:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership or certificate of conversion from a limited partnership to a limited liability company, as the case may be;

(3) The reason for filing the certificate of cancellation;

(4) The effective date (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(5) Any other information the general partners filing the certificate determine.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1999, ch. 233, § 3.)



Chapter 7-13-11 - Execution of certificates.

§ 7-13-11 Execution of certificates.  (a) Each certificate required by this chapter to be filed in the office of the secretary of state shall be executed in the following manner:

(1) An original certificate of limited partnership, a certificate of cancellation, and a certificate of conversion to a limited partnership must be signed by all general partners; and

(2) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

(b) Any person may sign a certificate by an attorney in fact, but a power of attorney to sign a certificate relating to the admission, of a general partner must specifically describe the admission or increase.

(c) The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated in it are true.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1999, ch. 233, § 3.)



Chapter 7-13-12 - Amendment or cancellation by judicial act.

§ 7-13-12 Amendment or cancellation by judicial act.  If a person required by § 7-13-11 to execute a certificate of amendment or cancellation fails or refuses to do so, any other partner, and any assignee of a partnership interest, who is adversely affected by the failure or refusal, may petition the superior court to direct the amendment or cancellation. If the court finds that the amendment or cancellation is proper and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate of amendment or cancellation.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-13 - Filing in office of secretary of state  Certificate of conversion to a limited partnership.

§ 7-13-13 Filing in office of secretary of state  Certificate of conversion to a limited partnership.  (a) The certificate of limited partnership and of any certificates of amendments or cancellation (or of any judicial decree of amendment or cancellation) shall be delivered to the secretary of state. A person who executes a certificate as an agent, attorney in fact, or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the secretary of state under any provision of this chapter may be a facsimile. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required by law the secretary shall:

(1) Endorse on the original the word "Filed" and the day, month, and year of the filing of it;

(2) File the original in his or her office.

(3) [Deleted by P.L. 2005, ch. 36, § 8 and P.L. 2005, ch. 72, § 8.]

(b) Upon the filing of a certificate of amendment (or judicial decree of amendment) in the office of the secretary of state, the certificate of limited partnership or certificate of conversion as the case may be shall be amended as presented in the certificate, and on the effective date of a certificate of cancellation (or a judicial decree of cancellation), the certificate of limited partnership or certificate of conversion to a limited partnership is cancelled.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1989, ch. 379, § 1; P.L. 1999, ch. 233, § 3; P.L. 2005, ch. 36, § 8; P.L. 2005, ch. 72, § 8.)



Chapter 7-13-14 - Liability for false statement in certificate.

§ 7-13-14 Liability for false statement in certificate.  If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1) Any person who executes the certificate, or causes another to execute it on his or her behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) Any general partner who subsequently knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under § 7-13-12.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-15 - Notice.

§ 7-13-15 Notice.  The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and the persons designated in it as general partners are general partners, but it is not notice of any other fact.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-16 - Delivery of certificates to limited partners.

§ 7-13-16 Delivery of certificates to limited partners.  Upon the return by the secretary of state pursuant to § 7-13-13 of a certificate marked "Filed", the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-17 - Admission of limited partners.

§ 7-13-17 Admission of limited partners.  (a) A person becomes a limited partner on the later of:

(1) The date the original certificate of limited partnership is filed; or

(2) The date stated in the records of the limited partnership as the date that person will become a limited partner.

(b) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner.

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, on the compliance with the partnership agreement, or if the partnership agreement does not so provide, on the written consent of all partners; and

(2) In the case of an assignee of a partnership interest of a partner who has the power, as provided in § 7-13-42, to grant the assignee the right to become a limited partner, on the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-18 - Voting  Rights of limited partners.

§ 7-13-18 Voting  Rights of limited partners.  Subject to the provisions of § 7-13-19, the partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) on any matter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-19 - Liability to third parties.

§ 7-13-19 Liability to third parties.  (a) Except as provided in subsection (d), a limited partner is not liable for the obligations of a limited partnership unless he or she is also a general partner or, in addition to the exercise of his or her rights and powers as a limited partner, he or she participates in the control of the business. However, if the limited partner participates in the control of the business, he or she is liable only to persons who establish by clear and convincing evidence that they transacted business with the limited partnership reasonably believing, based on the limited partner's active conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business regardless of the nature, extent, scope, number or frequency of the limited partner's possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise one or more of the rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in one or more of the following capacities:

(1) Being an independent contractor for or transacting business with, including being a contractor for, or being an agent or employee of, the limited partnership or a general partner, or being an officer, director or stockholder of a corporate general partner, or being a partner of a partnership that is a general partner of the limited partnership, or being a fiduciary or beneficiary or an estate or trust which is a general partner;

(2) Consulting with or advising a general partner regarding any matter, including the business of the limited partnership;

(3) Acting as surety, guarantor or endorser for the limited partnership or a general partner, guaranteeing or assuming one or more obligations of a limited partnership or a general partner, borrowing money from the limited partnership or a general partner, lending money to the limited partnership or a general partner, or providing collateral for the limited partnership or a general partner;

(4) Approving or disapproving an amendment to the partnership agreement;

(5) Acting or causing the taking or refraining from the taking of any action, including by proposing, approving, consenting, or disapproving, by voting or otherwise, with respect to one or more of the following matters:

(i) The dissolution and winding up of the limited partnership or an election to continue the limited partnership or an election to continue the business of a limited partnership;

(ii) The sale, exchange, lease, mortgage, pledge, or other transfer of or granting of a security interest in any asset or assets of the limited partnership;

(iii) The incurrence, renewal, refinancing, or repayment or other discharge of indebtedness by the limited partnership;

(iv) A change in the nature of the business;

(v) The admission, removal, or retention of a general partner;

(vi) An amendment to the partnership agreement or certificate of limited partnership;

(vii) A matter related to the business of the limited partnership not otherwise enumerated in this subsection which the partnership agreement states, in writing, is subject to the approval or disapproval of limited partners;

(viii) Winding up the limited partnership pursuant to this chapter;

(ix) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection;

(x) The admission, removal, or retention of a limited partner;

(xi) A transaction or other matter involving an actual or potential conflict of interest;

(xii) The merger or consolidation of a limited partnership;

(xiii) As to a limited partnership which is registered as an investment company under the Investment Company Act of 1940, as amended, any matter required by the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., as amended, or the rules and regulations of the securities and exchange commission under that Act, to be approved by the holders of beneficial interests in an investment company, including the election of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts, and the approving of auditors;

(xiv) The indemnification of any partner or any other person; or

(xv) Any other matters that are stated in the partnership agreement or in any other agreement or in writing.

(6) Taking any action required or permitted by law to bring or pursue or settle or otherwise terminate a derivative action in the right of the limited partnership;

(7) Calling, requesting, attending, or participating in a meeting of partners or limited partners; or

(8) Serving on a committee of the limited partnership or the limited partners.

(9) Serving on the board of directors or a committee of, consulting with or advising, being an officer, director, stockholder, partner, agent or employee of, or being a fiduciary for, any person in which the limited partnership has an interest; or

(10) Exercising any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him or her in the business of the limited partnership.

(d) A limited partner does not participate in the control of the business within the meaning of subsection (a) by virtue of the fact that all or any part of the name of the limited partner is included in the name of the limited partnership.

(e) This section does not create rights or powers of limited partners. The rights and powers may be created only by a certificate of limited partnership, a partnership agreement or any other agreement or in writing, or by other sections of this chapter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1989, ch. 379, § 1; P.L. 1992, ch. 227, § 2.)



Chapter 7-13-20 - Person erroneously believing him or herself a limited partner.

§ 7-13-20 Person erroneously believing him or herself a limited partner.  (a) Except as provided in subsection (b), a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he or she has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, he or she:

(1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise by executing and filing in the office of the secretary of state a certificate declaring withdrawal under this section.

(b) A person who makes a contribution of the kind described in subsection (a) is liable as a general partner to any third party who transacts business with the enterprise

(i) before the person withdraws and an appropriate certificate is filed to show withdrawal, or

(ii) before an appropriate certificate is filed to show his or her status as a limited partner and, in the case of an amendment, after expiration of the thirty (30) day period for filing an amendment relating to the person as a limited partner under §§ 7-13-9, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-21 - Information.

§ 7-13-21 Information.  Each limited partner has the right to:

(1) Inspect and copy any of the partnership records required to be maintained by §§ 7-13-5; and

(2) Obtain from the general partners from time to time upon reasonable demand:

(i) True and full information regarding the state of the business and financial condition of the limited partnership,

(ii) Promptly after becoming available, a copy of the limited partnership's federal, state, and local income tax returns for each year, and

(iii) Other information regarding the affairs of the limited partnership that is just and reasonable.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-22 - Admission of additional general partners.

§ 7-13-22 Admission of additional general partners.  After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in the partnership agreement or, if the partnership agreement does not provide for the admission of additional general partners, with the written consent of all partners.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-23 - Events of withdrawal.

§ 7-13-23 Events of withdrawal.  Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership on the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in §§ 7-13-32;

(2) The general partner ceases to be a member of the limited partnership as provided in §§ 7-13-40;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in writing in the partnership agreement, the general partner:

(i) Makes an assignment for the benefit of creditors;

(ii) Files a voluntary petition in bankruptcy;

(iii) Is adjudicated a bankrupt or insolvent;

(iv) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation;

(v) Files an answer or other pleading admitting or failing to contest the material allegation of a petition filed against him or her in any proceeding of this nature; or

(vi) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his or her properties;

(5) Unless otherwise provided in writing in the partnership agreement, one hundred and twenty (120) days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within ninety (90) days after the appointment without his or her consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his or her properties, the appointment is not vacated or stayed or within ninety (90) days after the expiration of any stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

(i) His or her death; or

(ii) The entry of an order by a court of competent jurisdiction adjudicating him or her incompetent to manage his or her person or his or her estate;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) In the case of an estate; the distribution by the fiduciary of the estate's entire interest in the partnership.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-24 - General rights, powers, and liabilities.

§ 7-13-24 General rights, powers, and liabilities.  (a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this chapter a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-25 - Contributions by general partner.

§ 7-13-25 Contributions by general partner.  A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the partnership as a limited partner.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-26 - Voting rights of general partners.

§ 7-13-26 Voting rights of general partners.  The partnership agreement may grant to all or certain identified general partners the right to vote, on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-27 - Form of contribution.

§ 7-13-27 Form of contribution.  The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-28 - Liability for contribution.

§ 7-13-28 Liability for contribution.  (a) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services, even if he or she is unable to perform because of death, disability, or any other reason. If a partner does not make the required contribution of property or services, he or she is obligated at the option of the limited partnership to contribute cash equal to that portion of the value (as stated in the records to be kept pursuant to § 7-13-5) of the stated contribution that has not been made.

(b) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, or whose claim arises, after the filing of the certificate of limited partnership or an amendment to it which, in either case, reflects the obligation, and before the amendment or cancellation of it to reflect the compromise, may enforce the original obligation.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-29 - Sharing of profits and losses.

§ 7-13-29 Sharing of profits and losses.  The profits and losses of a limited partnership shall be allocated among the partners and the classes of partners in the manner provided in the partnership agreement. If the partnership agreement does not provide for allocation, profits and losses shall be allocated on the basis of the value, as stated in the partnership records required to be kept pursuant to § 7-13-5, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-30 - Sharing of distributions.

§ 7-13-30 Sharing of distributions.  Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not provide for allocation, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept pursuant to § 7-13-5, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-31 - Interim distributions.

§ 7-13-31 Interim distributions.  Except as provided in this chapter, a partner is entitled to receive distributions from a limited partnership before his or her withdrawal from the limited partnership and before the dissolution and winding up of the limited partnership to the extent and at the times or upon the happening of the events specified in the partnership agreement.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-32 - Withdrawal of general partner.

§ 7-13-32 Withdrawal of general partner.  A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him or her.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-33 - Withdrawal of limited partner.

§ 7-13-33 Withdrawal of limited partner.  A limited partner may withdraw from a limited partnership only at the time or upon the occurrence of events specified in writing in the partnership agreement and in accordance with the partnership agreement. Notwithstanding anything to the contrary under applicable law, unless a partnership agreement provides otherwise, a limited partner may not withdraw from a limited partnership prior to the dissolution and winding up of the limited partnership.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1989, ch. 379, § 1; P.L. 1997, ch. 188, § 4.)



Chapter 7-13-34 - Distribution upon withdrawal.

§ 7-13-34 Distribution upon withdrawal.  Except as provided in this chapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he or she is entitled under the partnership agreement and, if not otherwise provided in the agreement, he or she is entitled to receive, within a reasonable time after withdrawal, the fair value of his or her interest in the limited partnership as of the date of withdrawal based on his or her right to share in distributions from the limited partnership.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-35 - Distribution in kind.

§ 7-13-35 Distribution in kind.  Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his or her contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him or her exceeds a percentage of that asset which is equal to the percentage in which he or she shares in distributions from the limited partnership.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-36 - Right to distribution.

§ 7-13-36 Right to distribution.  Subject to §§ 7-13-37 and 7-13-47, and unless otherwise provided in the partnership agreement at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership as to the distribution. A partnership may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1989, ch. 379, § 1.)



Chapter 7-13-37 - Limitations on distribution.

§ 7-13-37 Limitations on distribution.  (a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability.

(b) A limited partner who received a distribution in violation of subsection (a), and who knew or reasonably should have known at the time of the distribution that the distribution violated subsection (a), is liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) and who did not know and reasonably should not have known at the time of the distribution that the distribution violated subsection (a), is not liable for the amount of the distribution. Subject to subsection (c), this subsection does not affect any obligation or liability of a limited partner under a partnership agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who received a distribution from a limited partnership has no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1989, ch. 379, § 1.)



Chapter 7-13-39 - Nature of partnership interest.

§ 7-13-39 Nature of partnership interest.  A partnership interest is personal property.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-40 - Assignment of partnership interest.

§ 7-13-40 Assignment of partnership interest.  Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-41 - Rights of creditor.

§ 7-13-41 Rights of creditor.  On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his or her partnership interest.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-42 - Rights of assignee to become limited partner.

§ 7-13-42 Rights of assignee to become limited partner.  (a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(2) All other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his or her assignor to make and return contributions as provided in this chapter. However, the assignee is not obligated for liabilities unknown to the assignee at the time he or she became a limited partner.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his or her liability to the limited partnership under §§ 7-13-14 and 7-13-28.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-43 - Power of estate of deceased or incompetent person.

§ 7-13-43 Power of estate of deceased or incompetent person.  If a partner who is an individual dies or a court of competent jurisdiction adjudges him or her to be incompetent to manage his or her person or his or her property, the partner's executor, administrator guardian, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling his or her estate or administering his or her property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-44 - Nonjudicial dissolution.

§ 7-13-44 Nonjudicial dissolution.  A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1) At the time or upon the happening of any of events specified in the partnership agreement;

(2) Written consent of all partners;

(3) Unless otherwise provided in the partnership agreement, an event of withdrawal of a general partner unless at the time there is at least one other general partner and the partnership agreement permits the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal, if, within ninety (90) days after the withdrawal, a majority interest of the partners agrees in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired; or

(4) Entry of a decree of judicial dissolution under § 7-13-45.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1997, ch. 188, § 4.)



Chapter 7-13-45 - Judicial dissolution.

§ 7-13-45 Judicial dissolution.  On application by or for a partner the superior court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-46 - Winding up.

§ 7-13-46 Winding up.  Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs The superior court may wind up the limited partnership's affairs upon application of any partner, his or her legal representative, or assignee.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-47 - Distribution of assets.

§ 7-13-47 Distribution of assets.  Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under § 7-13-31 or § 7-13-34;

(2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 7-13-31 or 7-13-34; and

(3) Except as provided in the partnership agreement, to partners, first for the return of their contributions and secondly, as to their partnership interests, in the proportions in which the partners share in distributions.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-48 - Applicable law.

§ 7-13-48 Applicable law.  Subject to the constitution of this state:

(1) The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, except as to foreign limited liability limited partnerships, which shall be treated as if they were foreign limited partnerships;

(2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state; and

(3) A certificate of registration does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this state.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 2012, ch. 68, § 1; P.L. 2012, ch. 85, § 1.)



Chapter 7-13-49 - Registration.

§ 7-13-49 Registration.  Before transacting business in this state, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership shall submit to the secretary of state, in duplicate, an application for registration as a foreign limited partnership, signed and sworn to by a general partner and setting forth:

(1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state;

(2) The state and date of its formation;

(3) The general character of the business it proposes to transact in this state;

(4) The name and address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent must be an individual resident of this state, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in this state;

(5) A statement that the secretary of state is appointed the agent of the foreign limited partnership for service of process if no agent has been appointed under subdivision (4) or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence; and

(6) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership; and

(7) The name and business address of each general partner; and

(8) The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is canceled or withdrawn; and

(9) A mailing address for the foreign limited partnership; and

(10) Additional information as may be necessary or appropriate in order to enable the secretary of state to determine whether the foreign limited partnership is entitled to a certificate of authority to transact business in this state and to determine and assess the fees payable as prescribed in this chapter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1; P.L. 1988, ch. 379, § 1; P.L. 1997, ch. 188, § 4.)



Chapter 7-13-50 - Issuance of registration.

§ 7-13-50 Issuance of registration.  (a) If the secretary of state finds that an application for registration of a foreign limited partnership conforms to law and all requisite fees have been paid; he or she shall:

(1) Endorse on the application the word "Filed", and the month, day, and year of the filing of the application;

(2) File in his or her office the original of the application; and

(3) Issue a certificate of registration to transact business in this state.

(b) The certificate of registration, together with a duplicate original of the application, shall be returned to the person who filed the application or his or her representative.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 2005, ch. 36, § 8; P.L. 2005, ch. 72, § 8.)



Chapter 7-13-51 - Name of foreign limited partnership.

§ 7-13-51 Name of foreign limited partnership.  A foreign limited partnership may register with the secretary of state under any name, whether or not it is the name under which it is registered in its state of organization, that includes either

(1) without abbreviation the words "limited partnership" or

(2) the letters and punctuation "L.P.", and that could be registered by a domestic limited partnership, and

(3) Shall be distinguishable upon the records of the secretary of state from the name of any corporation, nonbusiness corporation or other association, domestic or foreign limited liability company, limited partnership organized under the laws of, or registered or qualified to do business in this state or any name which is filed, reserved or registered under this title or as permitted by the laws of this state, subject to the following:

(i) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(ii) The name may be the same as the name of a corporation, nonbusiness corporation or other association the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law, and the revocation has not been withdrawn within one year from the date of the revocation.

(iii) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(iv) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1997, ch. 188, § 4; P.L. 2011, ch. 54, § 4; P.L. 2011, ch. 60, § 4.)



Chapter 7-13-52 - Changes and amendments.

§ 7-13-52 Changes and amendments.  If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the secretary of state a certificate, signed and sworn to by a general partner, correcting the statement.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-52.1 - Foreign Application for Transfer of Authority.

§ 7-13-52.1 Foreign Application for Transfer of Authority.  (a) A duly authorized foreign limited partnership in the state of Rhode Island that converts into any form of foreign or other entity subject to the provisions of Title 7 and the resulting entity is required to file for authority to transact business in this state may apply for a transfer of authority in the office of the secretary of state by filing:

(1) An Application for Transfer of Authority that has been executed and filed in accordance with § 7-13-11;

(2) An application for authority to transact business in the state of Rhode Island for the resulting entity type; and

(3) A certificate of legal existence or good standing issued by the proper officer of the state or country under the laws of which the resulting entity has been formed.

(b) The Application for Transfer of Authority shall state:

(1) The name of the limited partnership;

(2) The type of other entity into which it has been converted; and

(3) The jurisdiction whose laws govern its internal affairs.

(c) Upon the effective time and date of the Application for Transfer of Authority, the authority of the limited partnership authorized to transact business under this chapter shall be transferred without interruption to the other entity which shall thereafter hold such authority subject to the provisions of the laws of the state of Rhode Island applicable to that type of resulting entity.

History of Section.
(P.L. 2012, ch. 68, § 2; P.L. 2012, ch. 85, § 2.)



Chapter 7-13-53 - Cancellation of registration.

§ 7-13-53 Cancellation of registration.  A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed and sworn to by a general partner. In filing a certificate of cancellation the foreign limited partnership revokes the authority of its registered agent to accept service of process and consents that service of process in any action, suit or proceeding based upon any cause of action arising in this state during the time the foreign limited partnership was authorized to transact business in this state may subsequently be made on the foreign limited partnership by service on the secretary of state. The certificate of cancellation must include the post office address to which the secretary of state may mail a copy of any process against the foreign limited partnership that is served on the secretary of state.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 2007, ch. 99, § 1; P.L. 2007, ch. 109, § 1.)



Chapter 7-13-54 - Transaction of business without registration.

§ 7-13-54 Transaction of business without registration.  (a) A foreign limited partnership transacting business in this state may not maintain any action, suit, or proceeding in any court of this state until it has registered in this state.

(b) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this state.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

(d) A foreign limited partnership, by transacting business in this state without registration, appoints the secretary of state as its agent for service of process as to claims for relief or causes of action arising out of the transaction of business in this state.

(e) Without excluding other activities which may not constitute transacting business in this state, a foreign limited partnership is not considered to be transacting business in this state for purposes of this chapter by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding or effecting a settlement of it or the settlement of any claims or dispute;

(2) Holding meetings of the partners or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of partnership securities or partnership interests, or appointing and maintaining depositories with relation to its partnership interests or securities;

(5) Effecting sales to independent contractors;

(6) Soliciting or procuring orders whether by mail or through employees or agents or otherwise where the orders require acceptance without this state before becoming binding contracts;

(7) Creating evidences of debt, mortgages, or liens on real or personal property;

(8) Securing or collecting debts or enforcing any rights and property securing the debts;

(9) Transacting any business in interstate commerce.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-54.1 - Fees for filing documents and issuing certificates.

§ 7-13-54.1 Fees for filing documents and issuing certificates.  The secretary of state shall charge and collect for:

(1) Filing a certificate of limited partnership, one hundred dollars ($100).

(2) Filing a certificate of amendment to a certificate of limited partnership, fifty dollars ($50.00).

(3) Filing a certificate of cancellation of a certificate of limited partnership, ten dollars ($10.00).

(4) Filing an application to reserve a limited partnership name, fifty dollars ($50.00) and for renewal, seventy-five dollars ($75.00).

(5) Filing a notice of transfer of a reserved limited partnership name, fifty dollars ($50.00).

(6) Filing a statement of change of address of specified office or change of specified agent, twenty dollars ($20.00).

(7) Filing a statement of change of address only for a specified agent, without fee.

(8) Filing an application of a foreign limited partnership to register as a foreign limited partnership, one hundred dollars ($100).

(9) Filing a certificate of correction of a registration as a foreign limited partnership, ten dollars ($10.00).

(10) Filing a certificate of cancellation of registration as a foreign limited partnership, twenty-five dollars ($25.00).

(11) Filing any other document, statement or report of a domestic or foreign limited partnership, fifty dollars ($50.00).

(12) Filing a certificate of amendment of a foreign limited partnership, fifty dollars ($50.00).

(13) For issuing a certificate of good standing/letter of status, twenty dollars ($20.00).

(14) For issuing a certificate of fact, thirty dollars ($30.00).

(15) For furnishing a certified copy of any document, instrument or paper relating to a domestic or foreign limited partnership, a fee of fifteen cents ($.15) per page and ten dollars ($10.00) for the certificate and affirming the seal to it.

(16) Service of process on the secretary of state as registered agent of a limited partnership, fifteen dollars ($15.00) which amount may be recovered as a taxable cost by the party to the suit or action making the service if the party prevails in the suit or action.

History of Section.
(P.L. 1986, ch. 221, § 1; P.L. 1990, ch. 65, art. 43, § 3; P.L. 2001, ch. 26, § 3; P.L. 2001, ch. 268, § 3; P.L. 2005, ch. 36, § 8; P.L. 2005, ch. 72, § 8; P.L. 2007, ch. 99, § 1; P.L. 2007, ch. 109, § 1.)



Chapter 7-13-55 - Action to enjoin foreign limited partnership.

§ 7-13-55 Action to enjoin foreign limited partnership.  The superior court has jurisdiction to enjoin any foreign limited partnership, or any agent of a foreign limited partnership, from transacting any business in the state if the limited partnership has failed to comply with any section of this chapter applicable to it or if the limited partnership has secured a certificate of the secretary of state under § 7-13-49 on the basis of false or misleading representation. The attorney general may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of this chapter.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 121, § 1.)



Chapter 7-13-56 - Right of action.

§ 7-13-56 Right of action.  A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-57 - Proper plaintiff.

§ 7-13-57 Proper plaintiff.  In a derivative action, the plaintiff must be a partner at the time of bringing the action and

(1) at the time of the transaction of which he or she complains, or

(2) his or her status as a partner had developed upon him or her by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-58 - Pleading.

§ 7-13-58 Pleading.  In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-59 - Expenses.

§ 7-13-59 Expenses.  If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him or her to remit to the limited partnership the remainder of those proceeds received by him or her.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-60 - Construction and application.

§ 7-13-60 Construction and application.  This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law as to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-61 - Short title.

§ 7-13-61 Short title.  This chapter may be cited as the "Uniform Limited Partnership Act".

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-62 - Severability.

§ 7-13-62 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-63 - Rule for cases not provided for in this chapter.

§ 7-13-63 Rule for cases not provided for in this chapter.  In any case not provided for in this chapter, the provisions of chapter 12 of this title govern.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-64 - Applications to existing limited partnerships.

§ 7-13-64 Applications to existing limited partnerships.  The provisions of this chapter apply to all domestic limited partnerships existing on January 1, 1987 to the extent that the partnership agreement of each partnership is not inconsistent with the provisions of this chapter. Unless otherwise agreed to by the partners, nothing in this chapter requires any domestic limited partnership validly existing on January 1, 1987 to comply with the provisions of this chapter in order to preserve or continue its status as a limited partnership.

History of Section.
(P.L. 1985, ch. 390, § 2; P.L. 1987, ch. 440, § 1.)



Chapter 7-13-65 - Effect of repeal of prior acts.

§ 7-13-65 Effect of repeal of prior acts.  The repeal of any prior statutory provision by this chapter does not impair, or otherwise affect, the organization or the continued existence of a limited partnership existing at January 1, 1986, nor is the repeal by this chapter of any prior provision to be construed so as to impair any contract or to affect any right accrued prior to January 1, 1986.

History of Section.
(P.L. 1985, ch. 390, § 2.)



Chapter 7-13-66 - Indemnification.

§ 7-13-66 Indemnification.  Subject to any standards and restrictions that are set forth in its partnership agreement, a limited partnership has the power to indemnify and hold harmless any partner or other person from any claims and demands.

History of Section.
(P.L. 1992, ch. 227, § 3.)



Chapter 7-13-67 - Classes and voting.

§ 7-13-67 Classes and voting.  (a) A partnership agreement may provide for classes or groups of limited partners having any relative rights, powers and duties that the partnership agreement provides, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of limited partners having any relative rights, powers and duties that may from time to time be established, including rights, powers and duties senior to existing classes and groups of limited partners.

(2) A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any limited partner or class or group of limited partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) Subject to § 7-13-19 the partnership agreement may grant to all or certain identified limited partners or a specified class or group of the limited partners the right to vote separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by limited partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement which grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter as to the exercise of the right to vote.

(d) Any right or power, including voting rights, granted to limited partners as permitted under § 7-13-19 of this title is deemed to be permitted by this section.

History of Section.
(P.L. 1992, ch. 227, § 3.)



Chapter 7-13-68 - Merger and consolidation.

§ 7-13-68 Merger and consolidation.  (a) As used in this section, "other business entity" means a corporation, a business trust or association, a real estate investment trust, a common-law trust, a limited liability corporation, whether foreign or domestic, or an unincorporated business, including a partnership, whether general or limited, but excluding a domestic limited partnership.

(b) Pursuant to an agreement of merger or consolidation, a domestic limited partnership may merge or consolidate with or into one or more domestic limited partnerships or other business entities formed or organized under the laws of the state of Rhode Island or any other state or the United States or any foreign country or other foreign jurisdiction, with any domestic limited partnership or other business entity that the agreement provides being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, a merger or consolidation shall be approved by each domestic limited partnership which is to merge or consolidate:

(i) By all general partners; and

(ii) By the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(2) In connection with a merger or consolidation under this section, rights or securities of, or interests in, a limited partnership or other business entity which is not a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity in the merger or consolidation. Despite prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for termination or amendment contained in the agreement of merger or consolidation.

(c) If a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation in the office of the secretary of state, stating:

(1) The name and jurisdiction of formation or organization of each of the domestic limited partnerships or other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships or other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) The future effective date or time, which shall be a date or time certain, of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(5) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address of that place of business;

(6) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(7) If the surviving or resulting entity is not a domestic limited partnership or corporation organized under the laws of Rhode Island, a statement that the surviving or resulting other business entity agrees that it may be served with process in Rhode Island in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the secretary of state as its agent to accept service of process in the action, suit or proceeding and specifying the address to which a copy of the process is to be mailed to it by the secretary of state. In the event of service under this section on the secretary of state, the procedures set forth in § 7-1.2-503 are applicable, except that the plaintiff in any action, suit or proceeding shall furnish the secretary of state with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff elects to furnish, together with copies of the process as required by the secretary of state, and the secretary of state shall notify the surviving or resulting other business entity at all addresses furnished by the plaintiff in accordance with the procedures set forth in § 7-1.2-503.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to the effective date of this section does not affect the validity or effectiveness of the merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation is effective at that future effective date or time, a merger or consolidation is effective upon the filing in the office of the secretary of state of a certificate of merger or consolidation.

(f) A certificate of merger or consolidation acts as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation.

(g) Notwithstanding anything to the contrary contained in a partnership agreement, a partnership agreement containing a specific reference to this subsection may provide that an agreement of merger or consolidation approved in accordance with subsection (b) may:

(i) Effect any amendment to the partnership agreement; or

(ii) Effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation.

(2) Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the preceding sentence is effective at the effective time or date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to in this section by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) is the partnership agreement of the surviving or resulting limited partnership.

(h) When any merger or consolidation has become effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal, and mixed, and all debts due to any of those domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of those domestic limited partnerships and other business entities, are vested in the surviving or resulting domestic limited partnership or other business entity, and are subsequently the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated. The title to any real property vested by deed or otherwise, under the laws of the state of Rhode Island, in any of those domestic limited partnerships and other business entities, does not revert or in any way become impaired because of this chapter; but all rights of creditors and all liens upon any property of the domestic limited partnerships and other business entities are preserved unimpaired, and all debts, liabilities and duties of each of the domestic limited partnerships and other business entities that have merged or consolidated subsequently attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, does not require the domestic limited partnership to wind up its affairs under § 7-13-46 or pay its liabilities and distribute its assets under § 7-13-47.

History of Section.
(P.L. 1992, ch. 227, § 3; P.L. 1997, ch. 188, § 4; P.L. 2005, ch. 36, § 8; P.L. 2005, ch. 72, § 8.)



Chapter 7-13-69 - Filing of returns with the tax administrator  Annual charge.

§ 7-13-69 Filing of returns with the tax administrator  Annual charge.  (a) For tax years beginning on or after January 1, 2012 a limited partnership certified under this chapter shall file a return in the form and containing the information as prescribed by the tax administrator as follows:

(1) If the fiscal year of the limited partnership is the calendar year, on or before the fifteenth (15th) day of April in the year following the close of the fiscal year; and

(2) If the fiscal year of the limited partnership is not a calendar year, on or before the fifteenth (15th) day of the fourth (4th) month following the close of the fiscal year.

(b) An annual charge, equal to the minimum tax imposed upon a corporation under subsection 44-11-2(e), shall be due on the filing of the limited partnership's return filed with the tax administrator and shall be paid to the division of taxation.

(c) The annual charge is delinquent if not paid by the due date for the filing of the return and an addition of one hundred dollars ($100) to the charge is then due.

History of Section.
(P.L. 2011, ch. 151, art. 19, § 2.)






Chapter 7-14 - Suppression of Criminally Operated Businesses

Chapter 7-14-1 - Forfeiture of charter and revocation of permit.

§ 7-14-1 Forfeiture of charter and revocation of permit.  The attorney general is authorized to institute civil proceedings in the superior court to forfeit the charter of any corporation organized under the laws of this state and to revoke the permit authorizing any foreign corporation to carry on business in this state, when:

(1) Any of the corporate officers or any other person controlling the management or operation of the corporation, with the knowledge of the president and a majority of the board of directors or under such circumstances wherein the president and a majority of the directors should have knowledge, is a person engaged in organized gambling, organized traffic in narcotics, organized extortion, organized bribery, organized embezzlement, or organized prostitution, or who is connected directly or indirectly with organizations, syndicates or criminal societies engaging in those activities; or

(2) A director, officer, employee, agent, or stockholder acting for, through, or on behalf of the corporation has, in conducting the corporation's affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation and coercion, bribery, prostitution, or other criminal conduct with the knowledge of the president and a majority of the board of directors or under circumstances where the president and a majority of the directors should have knowledge, with the intent to compel or induce other persons, firms, and corporations to deal with the corporation or to engage in any criminal conduct; and

(3) For the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the permit to be revoked.

History of Section.
(P.L. 1970, ch. 236, § 1.)



Chapter 7-14-2 - Enjoining operations of a business.

§ 7-14-2 Enjoining operations of a business.  The attorney general is authorized to institute civil proceedings in the superior court to enjoin the operation of any business other than a corporation, including a partnership, limited partnership, unincorporated association, joint venture, or sole proprietorship, when:

(1) Any person in control of the business, who may be a partner in a partnership, a participant in a joint venture, the owner of a sole proprietorship, an employee or agent of the business, or a person who, in fact, exercises control over the operations of the business, has, in conducting its business affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation, bribery, prostitution, crimes against nature, or other illegal conduct with the intent to compel or induce other persons, firms, or corporations to deal with the business or engage in any illegal conduct; and

(2) That for the prevention of future illegal conduct of the same character, the public interest requires the operation of the business to be enjoined.

History of Section.
(P.L. 1970, ch. 236, § 1.)



Chapter 7-14-3 - Institution and conduct of proceedings.

§ 7-14-3 Institution and conduct of proceedings.  (a) The proceedings authorized by § 7-14-1 may be instituted against a corporation in any county in which it is doing business, and the proceedings shall be conducted in accordance with the Rhode Island rules of civil procedure and the applicable rules of court. The proceedings are deemed additional to any other proceeding authorized by law for the purpose of forfeiting the charter of a corporation or revoking the permit of a foreign corporation.

(b) The proceedings authorized by § 7-14-2 may be instituted against a business other than a corporation in any county in which it is doing business, and the proceedings shall be conducted in accordance with Rhode Island rules of civil procedure and the applicable rules of court.

History of Section.
(P.L. 1970, ch. 236, § 1.)



Chapter 7-14-4 - Severability.

§ 7-14-4 Severability.  It is declared to be the legislative intent that, if any section, subsection, sentence, clause, or provision of this chapter is held to be invalid, the remainder of the chapter is not affected.

History of Section.
(P.L. 1970, ch. 236, § 2.)






Chapter 7-15 - Racketeer Influenced and Corrupt Organizations

Chapter 7-15-1 - Definitions.

§ 7-15-1 Definitions.  (a) "Enterprise" includes any sole proprietorship, partnership, corporation, association, or other legal entity, and any union or group of individuals associated for a particular purpose although not a legal entity.

(b) "Person" includes any individual or entity capable of holding a legal or beneficial interest in property.

(c) "Racketeering activity" means any act or threat involving murder, kidnapping, gambling, arson in the first, second, or third degree, robbery, bribery, extortion, larceny or prostitution, or any dealing in narcotic or dangerous drugs which is chargeable as a crime under state law and punishable by imprisonment for more than one year, or child exploitations for commercial or immoral purposes in violation of § 11-9-1(b) or (c) or § 11-9-1.1.

(d) "Unlawful debt" means a debt incurred or contracted in an illegal gambling activity or business or which is unenforceable under state law in whole or in part as to principal or interest because of the law relating to usury.

History of Section.
(P.L. 1979, ch. 204, § 1; P.L. 1985, ch. 353, § 1.)



Chapter 7-15-2 - Prohibited activities.

§ 7-15-2 Prohibited activities.  (a) It is unlawful for any person who has knowingly received any income derived directly or indirectly from a racketeering activity or through collection of an unlawful debt, to directly or indirectly use or invest any part of that income, or the proceeds of that income in the acquisition of an interest in, or the establishment or operation of any enterprise.

(b) It is unlawful for any person through a racketeering activity or through collection of an unlawful debt to directly or indirectly acquire or maintain any interest in or control of any enterprise.

(c) It is unlawful for any person employed by or associated with any enterprise to conduct or participate in the conduct of the affairs of the enterprise through racketeering activity or collection of an unlawful debt.

(d) Provided, that a purchase of securities on the open market for purposes of investment and without the intention of controlling or participating in the control of the issuer, or of assisting another to do so, is not unlawful under this section if the securities of the issuer held by the purchaser, the members of his immediate family, and his or her or their accomplices in a racketeering activity or the collection of an unlawful debt after the purchase do not amount in the aggregate to one percent (1%) of the outstanding securities of any one class, and do not, either in law or in fact, confer the power to elect one or more directors of the issuer.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-3 - Penalties for violations  Disposition of seized property.

§ 7-15-3 Penalties for violations  Disposition of seized property.  (a) Whoever violates this chapter shall be fined not more than ten thousand dollars ($10,000), or imprisoned not more than ten (10) years, or both, and forfeits to the state:

(1) Any property acquired or maintained in violation of this chapter;

(2) Any property constituting, or derived from, any proceeds which were obtained directly or indirectly from the commission of an offense in violation of this chapter;

(3) Any: (i) interest in; (ii) security of; (iii) claim against; or (iv) property or contractual right of any kind affording a source of influence over; any enterprise that the person has established, participated in, operated, controlled, or conducted in violation of this chapter; provided that the value of the property forfeited shall not exceed the sum of the money invested in violaton of § 7-15-2(a) plus the appreciated value of the money.

(b) Upon conviction of a person under this chapter, the superior court shall authorize the attorney general to seize all property or other interest declared forfeited under this chapter on any terms and conditions as the court deems proper. The state shall dispose of all property or other interest seized under this chapter as soon as feasible making due provision for the rights of innocent persons. If a property right or other interest is not exercisable or transferable for value by the state it expires and does not revert to the convicted person.

History of Section.
(P.L. 1979, ch. 204, § 1; P.L. 1985, ch. 353, § 1.)



Chapter 7-15-3.1 - Criminal forfeiture procedures.

§ 7-15-3.1 Criminal forfeiture procedures.  (a) The attorney general shall set forth with reasonable particularity the property that the attorney general seeks to forfeit pursuant to this chapter.

(b) The court may, upon application of the attorney general, enter a restraining order or injunction, require any person claiming any interest in the subject property to execute a satisfactory performance bond to the state, or take any other action to preserve the availability of property subject to forfeiture described in this section, whether prior or subsequent to the filing of a complaint, indictment, or information. An order entered prior to the filing of a complaint, indictment, or information is effective for not more than ninety (90) days, unless extended by the court for good cause shown for not more than an additional ninety (90) days, or unless a complaint, indictment, or information has been filed during the period.

(c) Written notice and an opportunity for a hearing prior to any action by the court shall be afforded to persons appearing to have an interest in the property The hearing, however, is to be limited to the issues of whether:

(1) Based on the preponderance of the evidence that the state will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, conveyed, encumbered or further encumbered, removed from the jurisdiction of the court, or otherwise made unavailable for forfeiture; and

(2) The need to preserve the availability of property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(d) A temporary restraining order under this section with respect to the property may be entered upon application of the attorney general without notice or opportunity for a hearing when a complaint, information, or indictment has not yet been filed, if the attorney general demonstrates that there is probable cause to believe that the property as to which the order is sought would, in the event of conviction, be subject to forfeiture under this section and that provision of notice will jeopardize the availability of the property for forfeiture. The temporary restraining order expires within ten (10) days of the date on which it is entered, unless extended for good cause shown for not more than an additional ten (10) days, or unless the party against whom it is entered consents to an extension for a longer period.

(1) A hearing requested by any party in interest concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(2) The court may receive and consider, at a hearing held pursuant to this subsection, evidence and information that would be admissible under the rules of evidence.

(e) Upon conviction of a person for a violation of this chapter, the court shall enter a judgment of forfeiture to the state of the property described and shall also authorize the attorney general to seize all property ordered forfeited upon any terms and conditions that the court deems proper. Following the entry of an order declaring the property forfeited, the court may, upon application of the attorney general, enter appropriate restraining orders or injunctions; require the execution of satisfactory performance bonds, appoint receivers, conservators, appraisers, accountants, or trustees; or take any other action to protect the interest of the state in the property ordered forfeited. Any income accruing to, or derived from, an enterprise or an interest in an enterprise that has been ordered forfeited under this section may be used to offset ordinary and necessary expenses of the enterprise as required by law and expenses that are necessary to protect the interests of the state or innocent third parties.

(2) All right, title, and interest in property described in this section vests in the state upon the commission of the act giving rise to forfeiture under this act. Any property that is subsequently transferred to any person may be the subject of a special verdict of forfeiture and subsequently shall be ordered forfeited to the state, unless the transferee establishes in a hearing pursuant to subsection (f) that he or she is a bona fide purchaser for value of the property who at the time of purchase was reasonably without cause to believe that the property was subject for forfeiture.

(f) Procedures subsequent to the special verdict of forfeiture are as follows:

(1) Following the entry of an order of forfeiture under this section, the state shall publish notice of the order and of its intent to dispose of the property for at least seven (7) successive court days in any manner that the court orders. The state shall also, to the extent practicable, provide written notice to all parties known to have an interest in the property and all parties whose identity is reasonably subject to discovery and who may have an interest in the forfeited property.

(2) Any person, other than the defendant, asserting an interest in property that has been ordered forfeited to the state pursuant to this section may, within one hundred and eighty (180) days of the final publication of notice or his or her receipt of notice as stated in this section, whichever is earlier, petition the court for a hearing to adjudicate the validity of his or her alleged interest in the property. The hearing shall be held by the court without a jury.

(3) The petition shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the petitioner's right, title, or interest in the property; the time and circumstances of the petitioner's acquisition of the right, title, or interest in the property; any additional facts supporting the petitioner's claim; and the relief sought.

(4) The hearing on the petition shall, to the extent practicable and consistent with the interest of justice, be held within thirty (30) days of the filing of the petition. The court may consolidate the hearing on the petition with a hearing on any other petition filed by a person other than the defendant and concerning the same property.

(5) At the hearing, the petitioner may testify and present evidence and witnesses on his or her own behalf, and cross examine witnesses who appear at the hearing. The state may present evidence and witnesses in rebuttal and in defense of its claim to the property and cross examine witnesses who appear at the hearing. In addition to testimony and evidence presented at the hearing, the court shall consider the relevant portions of the record of the criminal case that resulted in the order of forfeiture.

(6) In accordance with its findings at the hearing, the court shall amend the order of forfeiture if it determines that the petitioner has established by a preponderance of the evidence that the petitioner:

(i) Has a right, title, or interest in the property, and the right, title, or interest was vested in the petitioner rather than the defendant or was superior to any right, title, or interest of the defendant at the time of the commission of the acts which gave rise to the forfeiture of the property under this section;

(ii) Is a bona fide purchaser for value of any right, title, or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this chapter; or

(iii) Was a victim of the violation of this chapter and is entitled to compensation pursuant to §§ 7-15-4(c), in which case the court shall order the escrow of a sufficient amount to satisfy any judgment which may be obtained in an action brought pursuant to that section.

(7) Following the court's disposition of all petitions filed under this section, or if no petitions are filed, following the expiration of the period provided in this section for the filing of petitions, the state has clear title to property that is the subject of the order of forfeiture and is able to transfer good and sufficient title to any subsequent purchaser, transferee, or fund as provided in this section.

(8) Except as provided in this section, no party claiming an interest in property subject to forfeiture under this section may:

(i) Intervene in a trial or appeal of a criminal case involving the forfeiture of property; or

(ii) Commence any action against the state concerning the validity of the alleged interest in the property subsequent to the filing of a complaint, information, or indictment alleging that the property is subject to forfeiture.

(g) In order to facilitate the identification or location of property declared forfeited and to facilitate the disposition of petitions filed pursuant to this section, after the entry of an order declaring property forfeiture to the state, the court may, upon application of the attorney general or the petitioner, order that the testimony of any witness relating to the property forfeited be taken by deposition and that any designated book, paper, document, record, recording (electronic or otherwise), or other material not privileged, be produced at the same time and place and in the same manner as provided for the taking of depositions under the rules of civil procedure.

(h) If any of the property described in this section:

(1) Cannot be located;

(2) Has been transferred to, sold to, or deposited with a third party;

(3) Has been placed beyond the jurisdiction of the court;

(4) Has been substantially diminished in value by any act or omission of the defendant; or

(5) Has been commingled with other property which cannot be divided without difficulty;

the court shall order the forfeiture of any other property of the defendant up to the value of the subject property.

(i) The court has jurisdiction to enter orders as provided in this section regarding property located within this state that may be subject to forfeiture under this chapter or that has been ordered forfeited under this chapter.

History of Section.
(P.L. 1985, ch. 353, § 2.)



Chapter 7-15-4 - Civil remedies  Actions by attorney general and injured persons.

§ 7-15-4 Civil remedies  Actions by attorney general and injured persons.  (a) The superior courts of the state have jurisdiction to prevent and restrain violations of this chapter by issuing appropriate orders, including, but not limited to:

(1) Ordering any person to divest him or herself of any interest, direct or indirect, in any enterprise;

(2) Imposing reasonable restrictions on the future activities or investments of any person, including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in; or

(3) Ordering dissolution or reorganization of any enterprise, making due provisions for the rights of innocent persons.

(b) The attorney general may institute proceedings under this section. In any action brought by the state under this section, the court shall proceed as soon as practicable to the hearing and determination of the action. Pending final determination of the action, the court may at any time enter any restraining orders or prohibitions, or take any other actions, including the acceptance of satisfactory performance bonds, as it deems proper.

(c) Any person injured in his or her business or property by reason of a violation of this chapter may sue in any appropriate court and shall recover treble damages and the cost of the suit, including a reasonable attorney's fee. In order for an injured person to recover pursuant to this subsection, it is not necessary to show that the defendant has been convicted of a criminal violation of this chapter.

(d) A final judgment or decree rendered in favor of the state in any criminal proceeding brought by the state under this chapter shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by the state.

(e) In addition to or in lieu of the criminal forfeiture procedure of this act, any property described in § 7-15-3 is subject to civil forfeiture pursuant to this section.

History of Section.
(P.L. 1979, ch. 204, § 1; P.L. 1985, ch. 353, § 1.)



Chapter 7-15-4.1 - Asset forfeiture fund.

§ 7-15-4.1 Asset forfeiture fund.  (a) Title to all property forfeited pursuant to this chapter, except for that property awarded by the court to the victims of violations of the chapter pursuant to § 7-15-4(c), vest in the state of Rhode Island. There is established within the general treasury of the state a special fund to be known as the asset forfeiture fund in which shall be deposited all proceeds of any forfeitures. Where the forfeited property is a vessel, vehicle, aircraft, or other personal property the use of which reasonably relates to law enforcement duties, title to the property may be transferred to the law enforcement agency which seized it. Where the forfeited property is personal property the use of which is not reasonably related to law enforcement duties and where the forfeited property is real estate or an interest in real estate, it shall be sold under the direction of the general treasurer and the proceeds of the sale deposited in the asset forfeiture fund. Where the forfeited property consists of negotiable instruments, securities, or other intangible property, it shall be maintained by the general treasurer as part of the asset forfeiture fund and may be sold at his or her discretion and the proceeds deposited in the fund. Where the forfeited property consists of money, both coin and currency, it shall be deposited in the asset forfeiture fund.

(b) The fund shall be utilized for the following purposes:

(1) The payment of reasonable expenses required for the seizure, management and liquidation of forfeited property and for the reimbursement of federal, state, or local law enforcement agencies for any reasonable expenditures made by them in the performance of the preceding functions;

(2) The payment of awards for information or assistance leading to a civil or criminal proceeding under this chapter, provided that any payment or combination of payments to any one individual or group of individuals in excess of twenty five hundred dollars ($2500) from the fund must be approved by the presiding justice of the superior court or an associate justice of the court designated by him or her;

(3) The compromise and payment of claims against property forfeited pursuant to the chapter, provided that any payment in settlement of a claim which is in excess of twenty five hundred dollars ($2500) from the fund must be approved by the presiding justice of the superior court or an associate justice of the court designated by him or her;

(4) The payment of twenty five percent (25%) of the net proceeds of a forfeiture to the Rhode Island law enforcement agency or agencies which accomplished the seizure to be used only for the purposes of future investigations of racketeering activity as defined in these provisions. No law enforcement agency of the state is entitled to keep more than fifty thousand dollars ($50,000) per calendar year under this section. No law enforcement agency of a city or town with a population in excess of twenty thousand (20,000) is entitled to keep more than thirty five thousand dollars ($35,000) per calendar year under this section. No law enforcement agency of a city or town with a population of twenty thousand (20,000) or less is entitled to keep more than fifteen thousand dollars ($15,000) per calendar year under this section.

(c) The attorney general shall report each forfeiture pursuant to this chapter to the general treasurer within thirty (30) days of the issuance of the judgment of forfeiture by the court.

(d) Upon the application of any law enforcement agency of the state of Rhode Island when a special need exists concerning the enforcement of the provisions of this chapter, the attorney general may apply to the presiding justice of the superior court for the release from the general treasury of sums of money not to exceed fifty thousand dollars ($50,000) per investigation. When the presiding justice, upon consideration of the reasons set forth by the agency, deems the funds to be reasonable and necessary to the accomplishment of a goal within the powers and duties of the law enforcement agency, he or she may issue an order ex parte providing for the release of the funds.

(e) The attorney general and the general treasurer shall transmit to the General Assembly no later than February 1st of each year, a detailed report on the nature and value of the assets forfeited and their disposition, on the amounts deposited in the fund, and a detailed description of withdrawals from the fund and the uses of the withdrawals, during the previous calendar year, but shall not make any disclosure which would compromise any investigation or prosecution.

History of Section.
(P.L. 1985, ch. 353, § 2.)



Chapter 7-15-5 - Proceedings  Open or closed.

§ 7-15-5 Proceedings  Open or closed.  In any proceeding ancillary to or in any civil action instituted by the state under this chapter the proceedings may be open or closed to the public at the discretion of the court after consideration of the rights of affected persons.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-6 - Application.

§ 7-15-6 Application.  It is not a defense in any action brought under this chapter that the racketeering activity as defined in § 7-15-1(a) occurred prior to May 5, 1979.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-7 - Investigative demands.

§ 7-15-7 Investigative demands.  (a) Issuance. Whenever the attorney general has reasonable cause to believe that any person or enterprise has knowledge or is in possession, custody, or control of any documentary material pertinent to an investigation of a possible violation of this chapter, he or she may, prior to and/or following the institution of a civil or criminal proceeding on the violation, issue in writing and cause to be served upon the person or enterprise a civil investigatory demand by which he or she may:

(1) Compel the attendance of the person and require him or her to submit to examination and give testimony under oath; and/or

(2) Require the production of documentary material pertinent to the investigation for inspection and/or copying; and/or

(3) Require answers under oath to written interrogatories.

(b) Power to issue. The power to issue investigative demands does not abate or terminate by reason of the bringing of any action or proceeding under this chapter. The attorney general may issue successive investigatory demands to the same person in order to obtain additional information pertinent to an ongoing investigation.

(c) Confidentiality. In the event the attorney general initiates a civil investigatory demand prior to a criminal indictment for violation of this chapter, then the commencement, contents, and results of the civil investigatory demand is held in the strictest confidence by the attorney general and shall remain so until the time that a civil action is commenced, indictment for violation of this chapter returned, or removal of the confidentiality is ordered by a justice of the superior court.

(d) Contents of investigative demand. Each investigatory demand shall:

(1) State the nature of the conduct constituting the alleged racketeering violation of this chapter which is under investigation and the provisions of law applicable to the conduct;

(2) Prescribe a reasonable return date no less than twenty (20) days from the date of the investigative demand, provided that an earlier date may be prescribed under compelling circumstances;

(3) Specify the time and place at which the person is to appear and give testimony, produce documentary material, and furnish answers to interrogatories, or do any or a combination of the above;

(4) Identify the custodian to whom any documentary material is to be made available;

(5) Describe by class any documentary material to be produced with such definiteness and certainty as to permit the material to be fairly identified;

(6) Contain any interrogatories to which written answers under oath are required; and

(7) Advise in writing the person upon whom the demand is served that the material or statements may constitute a basis for prosecution against the person.

(e) Prohibition against unreasonable demand. No investigatory demand shall:

(1) Contain any requirement which would be unreasonable or improper if contained in a subpoena or a subpoena duces tecum issued by a court of this state; or

(2) Require the disclosure of any material which would be privileged from disclosure if demanded by a subpoena or a subpoena duces tecum issued by a court of this state.

(1) An investigative demand may be served by:

(i) Delivering an executed copy to the person to be served, or if the person is not a natural person, to any partner, executive officer, managing agent, general agent, or to any agent of the person authorized by appointment or by law to receive service of process on behalf of the person;

(ii) Delivering an executed copy to the principal office or place of business of the person to be served; or

(iii) Mailing by certified mail, return receipt requested, an executed copy addressed to the person to be served, or if the person is not a natural person, addressed to its principal office or place of business in this state, or if it has none in this state, to its principal office or place of business.

(2) A verified return by the individual serving any demand or petition setting forth the manner of service is prima facie proof of service. In the case of service by certified mail, the return shall be accompanied by the return post office receipt of delivery of the demand.

(g) Authorization to examine. The examination of all persons pursuant to this section shall be conducted by the attorney general or a representative designated in writing by him or her, before an officer authorized to administer oaths in this state. The statements made shall be taken down stenographically or by a sound recording device and shall be transcribed.

(h) Rights of persons served with investigative demands. Any person required to attend and give testimony or to submit documentary material pursuant to this section is entitled to retain, or, on payment of lawfully prescribed cost, to procure, a copy of any document he or she produces and of his or her own statements as transcribed. Any person compelled to appear under a demand for oral testimony pursuant to this section may be accompanied, represented, and advised by counsel. Counsel may advise the person in confidence, either upon the request of the person or upon counsel's own initiative, with respect to any question asked of the person. The person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for the objection. An objection may properly be made, received, and entered upon the record when it is claimed that the person is entitled to refuse to answer the question on grounds of any constitutional or other legal right or privilege, including the privilege against self incrimination. The person shall not otherwise object to or refuse to answer any question, and shall not by him or herself or through counsel interrupt the oral examination. If the person refuses to answer any question, the attorney general may petition the superior court for an order compelling the person to answer the question. The information and materials supplied to the attorney general pursuant to an investigative demand are not permitted to become public or be disclosed by the attorney general or his or her employees beyond the extent necessary for legitimate law enforcement purposes pursuant to this chapter.

(i) Witness expenses. All persons served with an investigative demand, other than those persons whose conduct or practices are being investigated or any officer, director, or person in the employment of the person under investigation, are paid the same fees and mileage as paid witnesses in the courts of this state. No person is excused from attending the inquiry pursuant to the mandate of an investigative demand or from giving testimony, or from producing documentary material or from being required to answer questions on the ground of failure to tender or pay a witness fee or mileage, unless demand for the witness fee or mileage is made at the time testimony is about to be taken and unless payment of the witness fee or mileage is not made.

(j) Custody of documents. (1) The attorney general shall designate, from within the department of attorney general, an investigator to serve as racketeer document custodian and any racketeering investigators that he or she determines are necessary to serve as deputies to that officer.

(2) Any person on whom any demand issued under this section has been served shall make the material available for inspection and copying or reproduction to the custodian designated in the demand at the principal place of business of the person, or at any other place that the custodian and the person subsequently agree and prescribe in writing or as the court may direct, pursuant to this section on the return date specified in the demand, or on any later date that the custodian may prescribe in writing. The person may, upon written agreement between the person and the custodian, substitute copies of all or any part of the material for originals of the materials.

(3) The custodian to whom any documentary material is delivered shall take physical possession of it, and is responsible for its use and for its return pursuant to this chapter. The custodian may cause the preparation of any copies of the documentary material that are required for official use under regulations which are promulgated by the attorney general. While in the possession of the custodian, no material produced shall be available for examination, without the consent of the person who produced the material, other than for legitimate law enforcement purposes pursuant to this chapter. Under any reasonable terms and conditions that the attorney general prescribes, documentary material while in the possession of the custodian shall be available for examination by the person who produced the material or any authorized representatives of the person.

(4) Whenever any attorney has been designated to appear on behalf of the state before any court or grand jury in any case or proceeding involving any alleged violation of this chapter, the custodian may deliver to the attorney any documentary material in the possession of the custodian that the attorney determines to be required for use in the presentation of the case or proceeding on behalf of the state. Upon the conclusion of any case or proceeding, the attorney shall return to the custodian any documentary material withdrawn which has not passed into the control of the court or grand jury through its introduction into the record of the case or proceeding.

(5) Upon the completion of the investigation for which any documentary material was produced under this chapter, and any case or proceeding arising from the investigation, the custodian shall return to the person who produced the material all the material, other than copies of it made by the custodian pursuant to this section, which has not passed into the control of any court or grand jury through its introduction into the record of the case or proceeding.

(6) When any documentary material has been produced by any person under this chapter, and no case or proceeding arising from it has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of the investigation, the person is entitled, upon written demand made upon the custodian, to the return of all documentary material. Provided, that no documentary material shall be tendered, delivered, or made available to any other state, federal, or municipal agency.

(ii) Anyone who knowingly and willfully violates the provision of this subdivision shall, in addition to any civil liability, be punished by a fine of not more than five hundred dollars ($500) and/or imprisonment for no longer than one year.

(7) In the event of the death, disability, or separation from service of the custodian of any documentary material produced under any demand issued under this chapter or the official relief of the custodian from responsibility for the custody and control of the material, the attorney general shall promptly designate another racketeering investigator to serve as custodian of the documentary material, and transmit notice in writing to the person who produced the material as to the identity and address of the designated successor. Any designated successor has all duties and responsibilities as to the materials imposed by this chapter on his or her predecessor in office as to them, except that he or she is not responsible for any default or dereliction which occurred before his or her designation as custodian.

(k) Enforcement of investigative demands for production. Whenever any person fails to comply with any civil investigative demand served upon him or her under this chapter requiring the production of documentary material, or whenever satisfactory copying or reproduction of that material cannot be done, and the person refuses to surrender the material, the attorney general may file in the superior court and serve upon the person a petition for an order of the court for the enforcement of the demand.

(l) Refusal of persons served to testify or produce documents. Whenever any natural person neglects or refuses to attend and give testimony or to answer any lawful inquiry or to produce documentary material if in his or her power to do so in obedience to an investigative demand served upon him or her under this chapter, he or she may be adjudged in civil contempt by the superior court until any time that he or she purges him or herself of contempt by testifying, producing documentary material or presenting written answers as ordered. Any natural person who commits perjury or false swearing in response to an investigative demand pursuant to this section is punishable pursuant to the provisions of chapter 33 of title 11.

(m) Motion to quash. Within twenty (20) days after the service of an investigatory demand upon any person, or at any time before the return date specified in the demand, whichever period is shorter, the person served may file in the superior court and serve upon the custodian a petition for an order of the court modifying or setting aside the demand. The time allowed for compliance with the demand in whole or in part as deemed proper and ordered by the court shall not run during the pendency of the petition in the court. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based on any failure of the demand to comply with the provisions of this chapter or on any constitutional or other legal right or privilege of the person.

(n) Right of persons producing documents. At any time during which any custodian is in custody or control of any documentary material delivered by any person in compliance with an investigatory demand, the person may file in the superior court and serve upon the custodian a petition for an order of the court requiring the performance by the custodian of any duty imposed upon him or her by this chapter.

(o) Duty to testify. (1) If, in any investigation brought by the attorney general pursuant to this section, any individual refuses to attend or to give testimony or to produce documentary material or to answer a written interrogatory in obedience to an investigative demand or under order of court on the ground that the testimony or material required of him or her may tend to incriminate him, that person may be ordered to attend and to give testimony or to produce documentary material or to answer the written interrogatory, or to do an applicable combination of these. The above order is an order of court given after a hearing in which the attorney general has established a need for the grant of immunity, as subsequently provided.

(2) The attorney general may petition the presiding justice of the superior court for an order as described in subdivision (1) of this subsection. The petition shall set forth the nature of the investigation and the need for the immunization of the witness.

(3) Compelled testimony shall not be used against the witness as evidence in any criminal proceedings against him or her in any court. However, the grant of immunity does not immunize the witness from civil liability arising from the transactions about which testimony is given, and he or she may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or in failing to answer or in producing evidence or failing to do so in accordance with the order. If a person refuses to testify after being granted immunity from prosecution and after being ordered to testify, he or she may be adjudged in civil contempt by the superior court until any time that he or she purges him or herself of contempt by testifying, producing documentary material or presenting written answers as ordered. The above does not prevent the attorney general from instituting other appropriate contempt proceedings against any person who violates any of the above provisions.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-8 - Jurisdiction.

§ 7-15-8 Jurisdiction.  The superior court has jurisdiction to hear and determine all matters arising under this chapter and to enter any orders that may be required to implement the provisions of this chapter.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-9 - Remedies cumulative.

§ 7-15-9 Remedies cumulative.  The criminal sanctions and civil remedies provided for in this chapter are cumulative of each other and of existing powers and remedies which are provided for by statute or are inherent in the court.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-10 - Construction.

§ 7-15-10 Construction.  The provisions of this chapter shall be liberally construed to effectuate its purpose.

History of Section.
(P.L. 1979, ch. 204, § 1.)



Chapter 7-15-11 - Severability.

§ 7-15-11 Severability.  If any provision of this chapter is held unconstitutional, this decision does not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1979, ch. 204, § 1.)






Chapter 7-16 - The Rhode Island Limited Liability Company Act

Chapter 7-16-1 - Short title.

§ 7-16-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Limited Liability Company Act".

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-2 - Definitions.

§ 7-16-2 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Articles of organization" means documents filed under § 7-16-5 for the purpose of forming a limited liability company.

(2) "Authorized person" means a person, whether or not a member, who is authorized by the articles of organization, by an operating agreement, or otherwise, to act on behalf of a limited liability company or foreign limited liability company as an officer, manager or otherwise.

(3) "Bankruptcy" means a proceeding under the United States Bankruptcy Code or under state insolvency or receivership law.

(4) "Business" means any trade, occupation or other commercial activity engaged in for gain, profit or livelihood for which a corporation can be organized under chapter 1.2 of this title.

(5) "Capital contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services which a member contributes to a limited liability company in his or her capacity as a member.

(6) "Capital value" means the fair market value in each case as of the date contributed of a member's capital contributions, including a contribution of services previously performed or a contribution of a binding obligation to perform services, reduced by distributions made to the member.

(7) "Constituent entity" means each limited liability company, limited partnership or corporation which is a party to a plan of merger or consolidation.

(8) "Corporation" means a business corporation formed under chapter 1.2 of this title or a foreign corporation.

(9) "Court" includes every court and judge having jurisdiction in the case.

(10) "Delivering/Delivered" means either physically transferring a paper document to the secretary of state or transferring a document to the secretary of state by electronic transmission through a medium provided and authorized by the secretary of state.

(11) "Filing" means delivered to the secretary of state in either paper format or electronic transmission through a medium provided and authorized by the secretary of state.

(12) "Foreign corporation" means a business corporation formed under the laws of any state other than this state or any foreign country.

(13) "Foreign limited liability company" means a limited liability company formed under the laws of any state other than this state or any foreign country.

(14) "Foreign limited partnership" means a limited partnership formed under the laws of any state other than this state or any foreign country.

(15) "Limited liability company" or "domestic limited liability company" means an entity that is organized and existing under the laws of this state pursuant to this chapter.

(16) "Limited partnership" means a limited partnership formed under the laws of this state or a foreign limited partnership.

(17) "Manager" or "Managers" means a person or persons designated by the members of a limited liability company to manage the limited liability company.

(18) "Member" means a person with an ownership interest in a limited liability company with the rights and obligations specified under this chapter.

(19) "Membership interest", "ownership interest" or "interest" means a member's rights in the limited liability company, collectively, including the member's share of the profits and losses of the limited liability company, the right to receive distributions of the limited liability company's assets, and any right to vote or participate in management of the limited liability company.

(20) "New entity" means the entity into which constituent entities consolidate, as identified in the articles of consolidation provided for in § 7-16-62.

(21) "Operating agreement" means any agreement, written or oral, of the members as to the affairs of a limited liability company and the conduct of its business. An operating agreement also includes a document adopted by the sole member of a limited liability company that has only one member and may include as a party one or more managers who are not members.

(22) "Person" means a natural person, partnership, limited partnership, domestic or foreign limited liability company, trust, estate, corporation, nonbusiness corporation or other association.

(23) "State" means a state, territory or possession of the United States, or the District of Columbia.

(24) "Surviving entity" means the constituent entity surviving a merger, as identified in the articles of merger provided for in § 7-16-62.

(25) "Signature" or "Signed" or "Executed" means an original signature, facsimile, or an electronically transmitted signature submitted through a medium provided and authorized by the secretary of state.

(26) "Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

(27) "L3C" or "low-profit limited liability company" means a limited liability company that is organized and existing under the laws of this state under this chapter and which satisfies the requirements of § 7-16-76.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2005, ch. 36, § 9; P.L. 2005, ch. 72, § 9; P.L. 2008, ch. 57, § 5; P.L. 2008, ch. 123, § 5; P.L. 2011, ch. 67, § 1; P.L. 2011, ch. 79, § 1.)



Chapter 7-16-3 - Purpose and duration.

§ 7-16-3 Purpose and duration.  Every limited liability company organized under this chapter has the purpose of engaging in any lawful business, and has perpetual existence until dissolved as terminated in accordance with this chapter, unless a more limited purpose or duration is set forth in the articles of organization.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2002, ch. 205, § 2.)



Chapter 7-16-3.1 - Professional services.

§ 7-16-3.1 Professional services.  A limited liability company may render professional services, as defined in § 7-5.1-2(1), as and to the extent permitted under law or rules and regulations of the applicable regulatory agency or agencies, as defined in § 7-5.1-2(2). Each regulatory agency as so defined is authorized to adopt, subject to applicable law, rules and regulations regarding a domestic and foreign limited liability company rendering professional services. The rules and regulations shall not be inconsistent with law or rules or regulations regarding the rendering of professional services through a professional corporation.

History of Section.
(P.L. 2002, ch. 205, § 3.)



Chapter 7-16-3.2 - Liability in rendering professional services.

§ 7-16-3.2 Liability in rendering professional services.  (a) The liability of an individual authorized to practice a profession for his or her own negligence, wrongful acts or misconduct, or that of any person under his or her direct supervision and control, other than in an administrative capacity, shall not be affected by the individual's providing professional services in this state as a member or agent of a domestic or foreign limited liability company.

(b) An individual authorized to practice a profession and who is a member of a domestic or foreign limited liability company rendering professional services in this state is not liable solely by reason of being a member for any negligence, wrongful acts or misconduct of another member or agent of the limited liability company. A domestic or foreign limited liability company rendering professional services in the state is liable for the negligence, wrongful acts or misconduct of its members and agents providing professional services through the limited liability company within the scope of their authority or apparent authority to act for the limited liability company.

(c) Notwithstanding any other provisions of this section, the personal liability of a member in a limited liability company engaged in the rendering of professional services shall not be less than or greater than the personal liability of a shareholder of a professional corporation organized under chapter 5.1 of this title engaged in the rendering of the same professional services.

History of Section.
(P.L. 2002, ch. 205, § 3.)



Chapter 7-16-3.3 - Insurance or financial responsibility of limited liability company.

§ 7-16-3.3 Insurance or financial responsibility of limited liability company.  (a) A limited liability company that is to perform professional services, as defined in § 7-5.1-2, shall carry, if reasonably available, liability insurance of a kind that is designed to cover the kinds of negligence, wrongful acts or misconduct for which liability is limited by § 7-16-3.2. The insurance shall be in the aggregate amount of fifty thousand dollars ($50,000) multiplied by the number of professional employees of the limited liability company as of the policy anniversary date; provided, however, that in no case shall the coverage be less than one hundred thousand dollars ($100,000) but in no event shall the necessary coverage exceed a maximum of five hundred thousand dollars ($500,000); provided further, however, that any policy for insurance coverage may include a deductible provision in any amount not to exceed twenty-five thousand dollars ($25,000) for each claim multiplied by the number of professional employees of the limited liability company as of the date of the issuance of the policy. The policy or policies of insurance may be subject to any terms, conditions, exclusions and endorsements that are typically contained in policies of this type.

(b) If, in any proceeding, compliance by a limited liability company with the requirements of subsection (a) of this section is disputed:

(1) That issue shall be determined by the court; and

(2) The burden of proof of compliance shall be on the person who claims the limitation of liability in § 7-16-3.2.

(c) If a limited liability company is in compliance with the requirements of subsection (a) of this section, the requirements of this section shall not be admissible or in any way be made known to a jury in determining an issue of liability for or extent of the debt or obligation or damages in question.

(d) Insurance is reasonably available for the purpose of subsection (a) of this section if, at the time that the coverage would apply to the negligence, wrongful acts or misconduct in question, it was reasonably available to similar types of limited liability companies through the admitted or eligible surplus lines market.

(e) A limited liability company is considered to be in compliance with subsection (a) of this section if the limited liability company provides five hundred thousand dollars ($500,000) of funds specifically designated and segregated for the satisfaction of judgments against the limited liability company based on the forms of negligence, wrongful acts and misconduct for which liability is limited by § 7-16-3.2 by:

(1) Deposit in trust or in bank escrow of cash, bank certificate of deposit or United States Treasury obligations; or

(2) A bank letter of credit or insurance company bonds.

(f) To the extent that a limited liability company maintains liability insurance or segregated funds pursuant to the laws or regulations of another jurisdiction, the liability insurance or segregated funds shall be deemed to satisfy this section if the amount of them is equal to or greater than the amount specified in subsection (a) or subsection (e) of this section.

History of Section.
(P.L. 2002, ch. 205, § 3.)



Chapter 7-16-4 - Powers.

§ 7-16-4 Powers.  Each limited liability company has the power:

(1) To sue, be sued, complain and defend in its name in all courts;

(2) To transact its business, carry on its operations and have and exercise the powers granted by this chapter in any state and in any foreign country;

(3) To make contracts and guarantees, incur liabilities and borrow money, although not in furtherance of the limited liability company's purposes;

(4) To sell, lease, exchange, transfer, convey, mortgage, pledge and otherwise dispose of all or any part of its property and assets although not in furtherance of the limited liability company's purposes;

(5) To acquire by purchase or in any other manner, take, receive, own, hold, improve, use and otherwise deal in and with any interest in real or personal property, wherever situated;

(6) To issue notes, bonds and other obligations and secure any of them by mortgage or deed of trust or security interest of any or all of its assets;

(7) To purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of and otherwise use and deal in and with stock or other interests in and obligations of corporations, associations, general or limited partnerships, domestic or foreign limited liability companies, business trusts, and individuals or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any of their instrumentalities;

(8) To invest its surplus funds, lend money from time to time in any manner which is appropriate to enable it to carry on the operations or fulfill the purposes set forth in its articles of organization and take and hold real property and personal property as security for the payment of the funds loaned or invested;

(9) To elect or appoint agents and define their duties and fix their compensation;

(10) To be a promoter, stockholder, partner, member, associate or agent of any corporation, general or limited partnership, domestic or foreign limited liability company, joint venture, trust or other enterprise;

(11) To indemnify and advance expenses to any member, manager, agent or employee, past or present, to the same extent as a corporation formed under chapter 1.2 of this title may indemnify any of its directors, officers, employees or agents and subject to the standards and restrictions, if any, set forth in the articles of organization or operating agreement, and to purchase and maintain insurance on behalf of any member, manager, agent or employee against any liability asserted against him and incurred by the member, manager, agent or employee in that capacity or arising out of the member's, manager's, agent's or employee's status, whether or not the limited liability company would have the power to indemnify under the provisions of this section, the articles of organization or operating agreement;

(12) To make and alter operating agreements, not inconsistent with its articles of organization or with the laws of this state, for the administration and regulation of the business and affairs of the limited liability company;

(13) To lend money and to use its credit to assist its employees;

(14) To make donations for the public welfare or for charitable, scientific or educational purposes;

(15) To pay pensions and establish pension plans, pension trusts, profit sharing plans and other incentive and benefit plans for any or all of its agents and employees;

(16) To provide insurance for its benefit on the life of any of its agents or employees or on the life of any individual member for the purpose of acquiring at the member's death the membership interest owned by the member;

(17) To cease its activities and dissolve; and

(18) To do every other act not inconsistent with law which is appropriate to promote and to attain its purposes.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2005, ch. 36, § 9; P.L. 2005, ch. 72, § 9.)



Chapter 7-16-5 - Formation.

§ 7-16-5 Formation.  (a) One or more persons may form a limited liability company by delivering or causing to be delivered executed articles of organization for filing with the secretary of state.

(b) When the secretary of state accepts the articles of organization for filing and issues the certificate of organization, the limited liability company is formed under the name and subject to the conditions and provisions stated in its articles of organization.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2008, ch. 57, § 5; P.L. 2008, ch. 123, § 5.)



Chapter 7-16-5.1 - Conversion of certain entities to a limited liability company.

§ 7-16-5.1 Conversion of certain entities to a limited liability company.  (a) As used in this section, the term "other entity" means a corporation, a business trust, or association, a real estate investment trust, a common-law trust, a sole proprietorship or any other unincorporated business, or entity including a partnership, whether general or limited, (including a registered limited liability partnership) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the secretary of state in accordance with § 7-16-8 articles of organization that comply with § 7-16-6 and have been executed by one or more authorized persons in accordance with § 7-16-7, accompanied by a certificate of conversion to a limited liability company duly executed by one or more persons authorized to act on behalf of the other entity and one or more persons authorized to sign a certificate of conversion on behalf of the limited liability company.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, formed, or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its articles of organization filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which is a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the articles of organization.

(d) Upon the filing in the office of the secretary of state of the certificate of conversion to limited liability company and the articles of organization or upon the future effective date or time of the certificate of conversion to a limited liability company and the articles of organization, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that, notwithstanding § 7-16-5, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to the conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges, and powers of the other entity that has converted, and all property, real, personal, and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to the other entity, shall be vested in the domestic limited liability company and shall thereafter be the property of the domestic limited liability company as they were of the other entity that has converted, and the title to any real property vested by deed or otherwise in the other entity shall not revert or be in any way impaired by reason of this chapter, but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities, and duties of the other entity that has converted shall thenceforth attach to the domestic limited liability company and may be enforced against it to the same extent as if those debts, liabilities, and duties had been incurred or contracted by it.

(g) Unless otherwise agreed, or as required under applicable non-Rhode Island law, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the other entity and shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company the office of the secretary of state, the conversion shall be approved in the manner provided for by the document, instrument, agreement, or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity or may be cancelled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the state of Rhode Island by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

History of Section.
(P.L. 1999, ch. 233, § 1; P.L. 2006, ch. 163, § 2; P.L. 2006, ch. 188, § 2; P.L. 2007, ch. 94, § 4; P.L. 2007, ch. 112, § 4.)



Chapter 7-16-5.2 - Approval of conversion of a limited liability company.

§ 7-16-5.2 Approval of conversion of a limited liability company.  (a) A domestic limited liability company may convert to a corporation, a business trust, or association, a real estate investment trust, a common law trust, a sole proprietorship or any other unincorporated business or entity including a partnership, (whether general or limited including a registered limited liability partnership), or a foreign limited liability company upon the authorization of the conversion in accordance with this section.

(b) If the limited liability company agreement specified the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidate that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 7-16-45 or pay its liabilities and distribute its assets under § 7-16-46, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the state of Rhode Island, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form or may be cancelled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the state of Rhode Island, a certificate of conversion to non-Rhode Island entity shall be filed in the office of the secretary of state. The certificate of conversion to non-Rhode Island entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the secretary of state;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name and type of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Rhode Island entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the state of Rhode Island in any action, suit or proceeding for enforcement of any obligation to the limited liability company arising while it was a limited liability company of the state of Rhode Island, and that it irrevocably appoints the secretary of state as its agent to accept service of process in any such action, suit or proceeding;

(f) Upon the filing in the office of the secretary of state of the certificate of conversion to non-Rhode Island entity or upon the future effective date or time of the certificate of conversion to non-Rhode Island entity and payment to the secretary of state of all fees prescribed in this chapter, the secretary of state shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the state of Rhode Island. Such certificate of the secretary of state shall be prima facie evidence of the conversion by such limited liability company out of the state of Rhode Island.

(g) The conversion of a limited liability company out of the state of Rhode Island in accordance with this section and the resulting cessation of its existence as a limited liability company of the state of Rhode Island pursuant to a certificate of conversion to non-Rhode Island entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of laws applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When a limited liability company has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the state of Rhode Island, be deemed to be the same entity as the limited liability company. When any conversion shall have become effective under this section, for all purposes of the laws of the state of Rhode Island, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all such debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert to such limited liability company or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the state of Rhode Island.

History of Section.
(P.L. 1999, ch. 233, § 1; P.L. 2007, ch. 94, § 4; P.L. 2007, ch. 112, § 4.)



Chapter 7-16-6 - Articles of organization.

§ 7-16-6 Articles of organization.  (a) The articles of organization shall set forth:

(1) The name of the limited liability company;

(2) The name and address of its resident agent in this state;

(3) A statement whether, under the articles of organization and any written operating agreement made or intended to be made, the limited liability company is intended to be:

(i) Treated as a partnership,

(ii) As a corporation, or

(iii) Disregarded as an entity separate from its member for purposes of federal income taxation;

(4) The address of the principal office of the limited liability company if it is determined at the time of organization;

(5) Any other provision, not inconsistent with law, which the members elect to set out in the articles, including, but not limited to, any limitation of the purposes or duration for which the limited liability company is formed, and any other provision which may be included in an operating agreement;

(6) A statement of whether the limited liability company is to be managed by its members or by one or more managers, and if the limited liability company has managers at the time of its formation, the name and address of each manager.

(7) The name and address of the person authorized to sign and who does sign the articles of organization.

(b) It is not necessary to set out in the articles of organization any of the powers enumerated in this chapter.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1993, ch. 171, § 1; P.L. 1993, ch. 240, § 1; P.L. 1997, ch. 188, § 5; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 108, § 1.)



Chapter 7-16-7 - Execution of articles.

§ 7-16-7 Execution of articles.  (a) Articles required by this chapter to be filed with the secretary of state shall be executed in the following manner:

(1) Articles of organization must be signed by at least one person who need not be a member of the limited liability company and who is authorized to do so by the persons forming the limited liability company; and

(2) Articles of amendment, restated articles of organization, articles of merger or consolidation and articles of dissolution must be signed by an authorized person.

(b) An attorney-in-fact may sign for any authorized person. Powers of attorney need not be sworn to, verified or acknowledged, and need not be filed with the secretary of state.

(c) The execution of any articles under this chapter constitutes an affirmation that the facts stated are true.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1993, ch. 240, § 1.)



Chapter 7-16-8 - Filing.

§ 7-16-8 Filing.  (a) The secretary of state may not accept for filing any document under this chapter which does not conform with law.

(b) The secretary of state may not accept for filing any organizational document, qualification, registration, change of resident agent report, service of process, notice or other document until all required filing and other fees have been paid to the secretary of state.

(c) The secretary of state may not accept for filing any article of dissolution, cancellation of registration, article of merger, unless the surviving entity is a domestic entity of record with the office of the secretary of state, or the reinstatement of a limited liability company's certificate of organization or registration until all required filing and other fees have been paid to the secretary of state and all fees and franchise taxes have been paid.

(d) The secretary of state may not accept for filing a certificate of conversion to a non-Rhode Island entity until all required filing and other fees have been paid to the secretary of state and all fees and franchise taxes have been paid.

(e) When the secretary of state accepts the articles of organization or a certificate of registration or any other document filed under this chapter, the secretary of state shall:

(1) Endorse on the document the date and time of its acceptance for filing;

(2) Promptly file the document; and

(3) Issue a certificate or other evidence which establishes:

(i) That the document was accepted for filing by the secretary of state; and

(ii) The date and time of the acceptance for filing.

(f) The document becomes effective upon the issuance of the certificate or other evidence or at any later date that is set forth within the document, not more than thirty (30) days after the filing of such document.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2007, ch. 360, § 1; P.L. 2011, ch. 77, § 1; P.L. 2011, ch. 82, § 2; P.L. 2012, ch. 67, § 1; P.L. 2012, ch. 72, § 1.)



Chapter 7-16-9 - Name  Fictitious business names.

§ 7-16-9 Name  Fictitious business names.  (a) The name of each limited liability company as set forth in its articles of organization:

(1) Shall end with either the words "limited liability company" or the upper or lower case letters "l.l.c." with or without punctuation, or, if organized as a low-profit limited liability company, shall end with either the words "low-profit limited liability company" or the abbreviation "L3C" or "13c";

(2) Shall be distinguishable upon the records of the secretary of state from:

(i) The name of any corporation, nonbusiness corporation or other association, limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified to do business in, this state; or

(ii) Any name which is filed, reserved or registered under this title, subject to the following:

(A) This provision shall not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(B) The name may be the same as the name of a corporation, nonbusiness corporation or other association, the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law, and the revocation has not been withdrawn within one year from the date of the revocation.

(C) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(D) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

(b) Any domestic or foreign limited liability company organized under the laws of, or registered or qualified to do business in, this state may transact business in this state under a fictitious name provided that it files a fictitious business name statement in accordance with this subsection.

(2) A fictitious business name statement shall be filed with the secretary of state and shall be executed by an authorized person of the domestic limited liability company or by a person with authority to do so under the laws of the state or other jurisdiction of its organization of the foreign limited liability company and shall set forth:

(i) The fictitious business name to be used; and

(ii) The name of the applicant limited liability company, the state or other jurisdiction in which the limited liability company is organized and date of the limited liability company's organization.

(3) The fictitious business name statement expires upon the filing of a statement of abandonment of use of a fictitious business name registered in accordance with this subsection or upon the dissolution of the applicant domestic limited liability company or the cancellation of registration of the applicant foreign limited liability company.

(4) The statement of abandonment of use of a fictitious business name under this subsection shall be filed with the secretary of state, shall be executed in the same manner and provided in subdivision (2) above and shall set forth:

(i) The fictitious business name being abandoned;

(ii) The date on which the original fictitious business name statement being abandoned was filed; and

(iii) The information set forth in subdivision (2)(ii) of subsection (a).

(5) No domestic or foreign limited liability company transacting business under a fictitious business name contrary to the provisions of this section, or its assignee, may maintain any action upon or on account of any contract made, or transaction had, in the fictitious business name in any court of the state until a fictitious business name statement has been filed in accordance with this section.

(6) No limited liability company may be permitted to transact business under a fictitious business name pursuant to this section which is the same as the name of any corporation, limited partnership or domestic or foreign limited liability company organized under the laws of, or registered or qualified to do business in, this state or any name which is filed, reserved or registered under this title, subject to the following:

(i) This provision does not apply if the applicant files with the secretary of state a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state; and

(ii) The name may be the same as the name of a corporation, nonbusiness corporation or other association, the certificate of incorporation or organization of which has been revoked by the secretary of state as permitted by law and the revocation has not been withdrawn within one year from the date of revocation.

(iii) Words and/or abbreviations that are required by statute to identify the particular type of business entity shall be disregarded when determining if a name is distinguishable upon the records of the secretary of state.

(iv) The secretary of state shall promulgate rules and regulations defining the term "distinguishable upon the record" for the administration of this chapter.

(7) A filing fee of fifty dollars ($50.00) shall be collected by the secretary of state for each statement filed.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2005, ch. 36, § 9; P.L. 2005, ch. 72, § 9; P.L. 2011, ch. 54, § 5; P.L. 2011, ch. 60, § 5; P.L. 2011, ch. 67, § 1; P.L. 2011, ch. 79, § 1.)



Chapter 7-16-10 - Reservation of name  Transfer of reserved name.

§ 7-16-10 Reservation of name  Transfer of reserved name.  (a) The exclusive right to use a specified name for a domestic or foreign limited liability company may be reserved by:

(1) A person who intends to organize a domestic limited liability company;

(2) A domestic limited liability company or foreign limited liability company registered in this state which, in either case, proposes to change its name;

(3) A foreign limited liability company which intends to register in this state; or

(4) Any person intending to organize a foreign limited liability company and intending to have it registered in this state and adopt that name.

(b) A person may reserve a specified name by filing a signed application with the secretary of state and, if the secretary of state finds that the name is available, the secretary of state shall reserve the name for one hundred twenty (120) days for the exclusive use of the applicant.

(c) The exclusive right to use a reserved name may be transferred to another person by filing with the secretary of state a notice of the transfer which specifies the name and address of the transferee and is signed by the applicant for whom the name was reserved.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-11 - Resident agent.

§ 7-16-11 Resident agent.  (a) Each domestic or foreign registered limited liability company shall have a resident agent for service of process on the limited liability company who shall be either:

(1) An individual resident of this state; or

(2) A corporation, limited partnership, or limited liability company, and in each case either domestic or one authorized to transact business in this state.

(b) A domestic or foreign registered limited liability company may change its resident agent or the address of its resident agent by filing with the secretary of state a statement signed by any authorized person which authorizes the change.

(2) A change of a resident agent or address of the resident agent for a domestic or foreign registered limited liability company under this subsection is effective when the secretary of state accepts the statement for filing.

(c) A resident agent that changes address in the state shall file with the secretary of state a statement of the change of address signed by the resident agent or on the resident agent's behalf.

(2) The statement shall include:

(i) The name of the limited liability company for which the change is effective;

(ii) The old and new addresses of the resident agent; and

(iii) The date on which the change is effective.

(3) The change of address of the resident agent is effective when the secretary of state accepts the statement for filing.

(d) A resident agent may resign by filing with the secretary of state a counterpart or photocopy of the signed resignation, together with a statement that the resignation has been delivered or sent to the limited liability company.

(2) Unless a later time is specified in the resignation, it is effective thirty (30) days after it is filed.

(e) The secretary of state is appointed the agent of the domestic limited liability company for service of process if no resident agent has been appointed, if the resident agent's authority has been revoked, or if the resident agent cannot be found or served following the exercise of reasonable diligence.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-12 - Amendment and restatement of articles of organization.

§ 7-16-12 Amendment and restatement of articles of organization.  (a) The articles of organization shall be amended when:

(1) There is a change in the name of the limited liability company; or

(2) A company that did not previously have managers designates managers, or a company that previously did have managers is to be managed by its members.

(b) The articles of organization may be amended at any time and in any respect that is desired, as long as the articles of organization, as amended, contain only those provisions as are lawful under this chapter.

(c) The articles of organization may be restated at any time. Any restatement may include additional amendments.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 108, § 1.)



Chapter 7-16-13 - Certificates of correction.

§ 7-16-13 Certificates of correction.  (a) If any document filed with the secretary of state under this chapter contains any typographical error, error of transcription or other technical error or has been defectively executed, the document may be corrected by filing a certificate of correction.

(b) A certificate of correction shall set forth:

(1) The title of the document being corrected;

(2) The name of each party to the document being corrected;

(3) The date that the document being corrected was filed; and

(4) The provision in the document as previously filed and as corrected and, if execution of the document was defective, the manner in which it was defective.

(c) A certificate of correction may not make any other change or amendment which would not have complied in all respects with the requirements of this chapter at the time the document being corrected was filed.

(d) A certificate of correction shall be executed in the same manner in which the document being corrected was required to be executed.

(e) A certificate of correction may not:

(1) Change the effective date of the document being corrected; or

(2) Affect any right or liability accrued or incurred before its filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by the filing if the person having the right or liability has not detrimentally relied on the original document.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-14 - Management by members.

§ 7-16-14 Management by members.  Unless the articles of organization or a written operating agreement provide for management by or under the authority of one or more managers in accordance with § 7-16-15, the business and affairs of the limited liability company shall be managed by the members. If management is vested in the members:

(1) The members are deemed to be managers for purposes of applying the provisions of this chapter unless the context clearly requires otherwise; and

(2) Each of the members has the power and authority and is subject to all duties and liabilities of managers.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5.)



Chapter 7-16-15 - Managers.

§ 7-16-15 Managers.  (a) The articles of organization or a written operating agreement may deny, restrict or enlarge the management rights and duties of any member or group or class of member and may provide that the business and affairs of the limited liability company shall be managed by or under the authority of one or more managers who may, but need not be, members.

(b) The articles of organization or written operating agreement may prescribe qualifications for managers.

(c) The number of managers may be specified in or fixed in accordance with the articles of organization or written operating agreement.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-16 - Election and removal of managers.

§ 7-16-16 Election and removal of managers.  Unless otherwise provided in the articles of organization or operating agreement:

(1) Election of managers to fill initial positions or vacancies shall be by majority vote of the members.

(2) Any or all managers may be removed, with or without cause, by majority vote of the members.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-17 - Duties of managers.

§ 7-16-17 Duties of managers.  (a) A manager shall discharge his or her managerial duties in good faith, with the care that an ordinarily prudent person in a similar position would use under the circumstances, and in the manner the manager reasonably believes to be in the best interests of the limited liability company.

(b) In discharging his or her duties, a manager is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more employees of the limited liability company who the manager reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants or other persons as to matters the manager reasonably believes are within the person's professional or expert competence; or

(3) A committee of managers of which the manager is not a member if the manager reasonably believes the committee merits confidence.

(c) A manager is not acting in good faith if the manager has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A manager is not liable for any action taken as a manager, or any failure to take any action, if the manager performed the duties of his or her office in compliance with this section.

(e) Except as otherwise provided in the articles of organization or operating agreement, every manager must account to the limited liability company and hold as trustee for the limited liability company any profit or benefit he or she derived without the informed consent of the members or a majority of the disinterested managers from any transaction connected with the conduct or winding up of the limited liability company or from any personal use by the manager of the limited liability company's property.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-18 - Limitation of liability of managers.

§ 7-16-18 Limitation of liability of managers.  (a) Subject to subsection (b), the articles of organization or operating agreement may eliminate or limit the personal liability of a manager to the limited liability company or to its members for monetary damages for breach of any duty provided for in § 7-16-17.

(b) No provision permitted under subsection (a) limits or eliminates the liability of a manager for:

(1) Breach of the manager's duty of loyalty to the limited liability company or its members;

(2) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(3) The liability imposed pursuant to the provisions of § 7-16-32; or

(4) Any transaction from which the manager derived an improper personal benefit, unless the transaction was with the informed consent of the members or a majority of the disinterested managers. No provision eliminating or limiting the personal liability of a manager will be effective with respect to causes of action arising prior to the inclusion of the provision in the articles of organization or operating agreement.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-19 - Action by managers.

§ 7-16-19 Action by managers.  If the business and affairs of the limited liability company is managed by or under the authority of more than one manager under § 7-16-15, except as otherwise provided in this chapter, the articles of organization or operating agreement, the managers shall act by majority vote, with each manager being entitled to one vote.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-20 - Agency power of managers.

§ 7-16-20 Agency power of managers.  (a) Every manager is an agent of the limited liability company for the purpose of its business and affairs, and the act of every manager, including the execution in the limited liability company's name of any instrument for apparently carrying on in the usual way the business and affairs of the limited liability company which the manager manages, binds the limited liability company unless:

(1) The act is in contravention of the articles of organization or this chapter, or

(2) The manager acting otherwise lacks the authority to act for the limited liability company and the person with whom the manager is dealing has knowledge of the fact that the manager has no authority.

(b) Unless otherwise provided in the articles of organization, members of a limited liability company whose business and affairs is managed by or under the authority of one (1) or more managers pursuant to § 7-16-15 are not agents of the limited liability company and have no authority to bind the limited liability company unless they are also managers.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5.)



Chapter 7-16-21 - Voting rights of members.

§ 7-16-21 Voting rights of members.  (a) Unless otherwise provided in the articles of organization or operating agreement, the members of a limited liability company, to the extent their membership interests have not been assigned, are entitled to vote in proportion to the capital value of the membership interests which have not been assigned.

(b) Unless otherwise provided in the articles of organization or operating agreement, the affirmative vote of members entitled to vote, representing a majority of the capital values of all membership interests which have not been assigned, are required to approve the following matters:

(1) The dissolution and winding up of the limited liability company;

(2) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited liability company;

(3) The merger or consolidation of the limited liability company with another person; and

(4) A transaction involving an actual or potential conflict of interest between a manager and the limited liability company;

(5) An amendment to the articles of organization or operating agreement; and

(6) Any restatement of the articles of organization which includes an additional amendment.

(c) Any action required or permitted to be taken by the members or managers by this chapter, the articles of organization or operating agreement may be taken without a meeting if all the members entitled to vote or all the managers consent to it in writing.

(d) Except as otherwise provided in the articles of organization or operating agreement and except for actions pursuant to subsection (b)(1), (2), and (3) of this section, any action required or permitted to be taken by vote of the members may be taken without a meeting on the written consent of less than all the members entitled to vote on it, if the members who consent would be entitled to cast at least the minimum number of votes which would be required to take the action at a meeting at which all members entitled to vote on it are present.

(2) Prompt notice of the action shall be given to all members who would have been entitled to vote on the action if the meeting were held.

(e) Any action taken pursuant to this section has the same effect for all purposes as if the action had been taken at a meeting of the members.

(f) The articles of organization or operating agreement may provide for any other voting rights of members.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-22 - Records and information.

§ 7-16-22 Records and information.  (a) Each limited liability company shall keep at its principal office the following:

(1) A current list of the full name and last known business address of each member and manager;

(2) Copies of records that would enable a member to determine the capital values and the relative voting rights of the members;

(3) A copy of the articles of organization and any restatements of the articles and amendments;

(4) Executed copies of any powers of attorney pursuant to which any certificate has been executed;

(5) Copies of the limited liability company's federal, state and local income tax returns and reports, if any, for the five most recent years;

(6) A copy of any written operating agreement;

(7) Any written records of proceedings of the members or managers; and

(8) Copies of any financial statements of the limited liability company for the five most recent years.

(b) A member may:

(1) At the member's own expense, inspect and copy any limited liability company records required to be kept under this section upon reasonable request during ordinary business hours; and

(2) Obtain from time to time, upon reasonable request, information regarding the state of the business and financial condition of the limited liability company.

(c) The current list of names and addresses of the members shall be made available to the secretary of state, the director of the department of business regulation, or the attorney general, as applicable, within five (5) business days of receipt of a written request by the secretary, director, or attorney general stating that the information is required in connection with an investigatory or enforcement proceeding.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5.)



Chapter 7-16-23 - Liability of members and managers.

§ 7-16-23 Liability of members and managers.  A member or manager of a limited liability company is not liable for the obligations of the limited liability company solely by reason of being a member or manager.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-24 - Contributions to capital.

§ 7-16-24 Contributions to capital.  The contribution of a member to a limited liability company must be a capital contribution.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-25 - Liability for contribution.

§ 7-16-25 Liability for contribution.  (a) A promise by a member to make a capital contribution to the limited liability company is not enforceable unless set out in a writing signed by the member.

(b) Except as provided in the operating agreement, a member's obligation to make his or her capital contribution is not excused because of death, disability or other reason.

(c) If a member does not make a capital contribution of property or services as and when promised, the member is obligated, at the option of the limited liability company, to contribute cash equal to that portion of the value of the capital contribution that has not been made.

(d) Unless otherwise provided in the operating agreement, the obligation of a member to make a capital contribution may be compromised only with the unanimous consent of the members.

(2) Notwithstanding the compromise, a creditor of a limited liability company who extends credit or otherwise acts in reliance on that obligation after the member signs a writing which reflects the obligation and before the compromise may enforce the original obligation.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-26 - Sharing of profits and losses.

§ 7-16-26 Sharing of profits and losses.  Unless otherwise provided in the articles of organization or the operating agreement, the profits and losses of a limited liability company shall be allocated to each member on the basis of the member's capital value.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-27 - Sharing of distributions.

§ 7-16-27 Sharing of distributions.  Unless otherwise provided in the articles of organization or operating agreement, distributions of cash or other assets of a limited liability company shall be allocated to each member on the basis of the member's capital value.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-28 - Interim distributions.

§ 7-16-28 Interim distributions.  Except as provided in this chapter, a member is entitled to receive distributions from a limited liability company before the withdrawal of the member from the limited liability company and before the dissolution and winding up of the limited liability company to the extent and at the times or upon the happening of the events upon which the members unanimously agree or as provided in the operating agreement.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-29 - Distributions upon withdrawal.

§ 7-16-29 Distributions upon withdrawal.  Upon the withdrawal of a member, except as otherwise provided in writing in an operating agreement, the withdrawn member and his or her legal representatives, successors and assigns do not have the right to receive any distribution by reason of the withdrawal but have only the rights of an assignee to receive distributions as to the withdrawn member's interest during any continuation of the business of the limited liability company and upon completion of winding up less any damages recoverable against the withdrawn member if the event of withdrawal violated the limited liability company's operating agreement.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5.)



Chapter 7-16-30 - Distribution in kind.

§ 7-16-30 Distribution in kind.  Except as provided in the operating agreement:

(1) A member has no right to demand and receive any distribution from a limited liability company in any form other than cash; and

(2) No member may be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds the percentage of that asset which is equal to the percentage in which the member shares distributions from the limited liability company.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-31 - Restrictions on making distributions.

§ 7-16-31 Restrictions on making distributions.  (a) No distribution may be made to a member if, after giving effect to the distribution:

(1) The limited liability company would not be able to pay its debts as they become due in the usual course of business; or

(2) The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the operating agreement provides otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights of other members upon dissolution which are superior to the rights of the member receiving the distribution.

(b) The limited liability company may base a determination that a distribution is not prohibited under subsection (a) on:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; or

(2) A fair valuation or other method that is reasonable under the circumstances.

(c) The effect of a distribution under subsection (a) is measured as of:

(1) The date the distribution is authorized if the payment occurs within one hundred and twenty (120) days after the date of authorization; or

(2) The date payment is made if it occurs more than one hundred and twenty (120) days after the date of authorization.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-32 - Liability upon wrongful distribution.

§ 7-16-32 Liability upon wrongful distribution.  (a) A member or manager who votes for or assents to a distribution in violation of the operating agreement or of § 7-16-31 is personally liable to the limited liability company for the amount of the distribution that exceeds what could have been distributed without violating the operating agreement or § 7-16-31.

(b) Each member or manager held liable under subsection (a) for an unlawful distribution is entitled to contribution:

(1) From each other member or manager who could be held liable under subsection (a) for the unlawful distribution; and

(2) From each member for the amount the member received knowing that the distribution was made in violation of the operating agreement or § 7-16-31.

(c) A proceeding under this section is barred unless it is commenced within two (2) years after the date on which the effect of the distribution is measured under § 7-16-31.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-33 - Right to distribution.

§ 7-16-33 Right to distribution.  Unless otherwise provided in the operating agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-34 - Nature of membership interest.

§ 7-16-34 Nature of membership interest.  A membership interest is personal property. A member has no interest in specific limited liability company property.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-35 - Assignment of membership interest.

§ 7-16-35 Assignment of membership interest.  (a) Unless otherwise provided in the articles of organization or a written operating agreement:

(1) A membership interest is assignable in whole or in part;

(2) An assignment of a membership interest does not of itself dissolve a limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become a member or to exercise any rights or powers of a member;

(3) An assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled; and

(4) A member ceases to be a member and to have the power to exercise any rights or powers of a member on assignment of all of the member's membership interest.

(b) Unless otherwise provided in the articles of organization or an operating agreement, the pledge of or granting of a security interest, lien or other encumbrance in or against any or all of the membership interest of a member is not deemed an assignment of a membership interest.

(c) Unless otherwise provided in the articles of organization or an operating agreement and except to the extent provided in a written agreement signed by an assignee, until an assignee of a membership interest becomes a member, the assignee has no liability as a member solely as a result of the assignment.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-36 - Right of assignee to become a member.

§ 7-16-36 Right of assignee to become a member.  (a) Except as otherwise provided in a written operating agreement, an assignee of an interest in a limited liability company may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in an operating agreement, but in the absence of specification, consent is evidenced by a written instrument, dated and signed by the member, or evidenced by a vote taken at a meeting of the members called in accordance with the operating agreement and maintained with the records of the limited liability company.

(b) An assignee who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement and this chapter.

(c) An assignee who becomes a member is liable for any obligations of the assignor to make contributions and to return distributions under this chapter.

(d) Whether or not an assignee of a membership interest becomes a member, the assignor is not released from the assignor's liability to the limited liability company under § 7-16-25 and § 7-16-32.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-37 - Rights of judgment creditor.

§ 7-16-37 Rights of judgment creditor.  On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of judgment with interest. To the extent charged, the judgment creditor has only the rights of an assignee of the membership interest. This chapter does not deprive any member of the benefit of any exemption laws applicable to that member's membership interest.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-38 - Powers of estate of a member.

§ 7-16-38 Powers of estate of a member.  (a) If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's executor, administrator, guardian, conservator or other legal representative may exercise all of the member's rights for the purpose of settling the estate or administering property, including any power under the articles of organization or a written operating agreement permitting an assignee to become a member.

(b) If a member is a corporation, partnership, limited partnership, domestic or foreign limited liability company, trust, estate, association or other entity and is dissolved or terminated, the powers of that member may be exercised by its legal representative or successor.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-39 - Dissolution.

§ 7-16-39 Dissolution.  A limited liability company is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1) At any time specified in the articles of organization;

(2) An event specified in the articles of organization or a written operating agreement to cause dissolution;

(3) By action of members taken pursuant to § 7-16-21(b)(1);

(4) On the written consent of a majority of the capital values of the remaining members after the death, withdrawal, expulsion, bankruptcy, or dissolution of a member, or the occurrence of any other event that terminates the continued membership of a member in the limited liability company, unless otherwise provided in the articles of organization or a written operating agreement; or

(5) Unless otherwise provided in the articles of incorporation or a written operating agreement, on the death, withdrawal, expulsion, bankruptcy or dissolution of the last remaining member or any other event that terminates the continued membership of the last remaining member, unless within ninety (90) days the successor(s) in interest of the last remaining member and any assignees of the member's interest and of any other member's interest agree in writing to admit at least one (1) member to continue the business of the limited liability company; or

(6) Entry of a decree of judicial dissolution under § 7-16-40.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5.)



Chapter 7-16-40 - Judicial dissolution.

§ 7-16-40 Judicial dissolution.  On application by or on behalf of a member, the superior court may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-41 - Revocation of certificate of organization or certificate of registration.

§ 7-16-41 Revocation of certificate of organization or certificate of registration.  (a) The certificate of organization or certificate of registration of a limited liability company may be revoked by the secretary of state on the conditions prescribed in this section when it is established that:

(1) The limited liability company procured its articles of organization through fraud;

(2) The limited liability company has continued to exceed or abuse the authority conferred upon it by law;

(3) The limited liability company has failed to file its annual report within the time required by this chapter, or has failed to pay any fees or taxes due this state, when they have become due and payable;

(4) The limited liability company has failed for thirty (30) days to appoint and maintain a resident agent in this state as required by this chapter;

(5) The limited liability company has failed, after change of its resident agent, to file in the office of the secretary of state a statement of the change as required by this chapter;

(6) The limited liability company has failed to file in the office of the secretary of state any amendment to its articles of organization or certificate of registration or any articles of dissolution, cancellation of registration, merger or consolidation as prescribed by this chapter; or

(7) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the limited liability company pursuant to this chapter.

(b) No certificate of organization or certificate of registration of a limited liability company shall be revoked by the secretary of state unless:

(1) The secretary of state shall have given the limited liability company not less than sixty (60) days notice thereof by regular mail addressed to the resident agent in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the address of the resident agent of the limited liability company in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation notice is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the limited liability company, domestic or foreign, at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a limited liability company which has not yet filed an annual report, then to the domestic limited liability company at the principal office in the articles of organization or to the authorized person listed on the articles of organization, or to the foreign limited liability company at the office required to be maintained by the limited liability company in its state of organization, and no further notice shall be required; and

(2) The limited liability company fails prior to revocation to file the annual report, pay the fees or taxes, file the required statement of change of resident agent, file the articles of amendment or amendment to its registration or articles of dissolution, cancellation of registration, merger or consolidation, or correct the misrepresentation.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2001, ch. 26, § 4; P.L. 2001, ch. 268, § 4; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 108, § 1; P.L. 2012, ch. 67, § 1; P.L. 2012, ch. 72, § 1.)



Chapter 7-16-42 - Issuance of certificates of revocation.

§ 7-16-42 Issuance of certificates of revocation.  (a) Upon revoking any such certificate of organization or certificate of registration of the limited liability company, the secretary of state shall:

(1) Issue a certificate of revocation in duplicate;

(2) File one of the certificate in the secretary of state's office;

(3) Send to the limited liability company by regular mail a certificate of revocation, addressed to the resident agent of the limited liability company in this state on file with the secretary of state's office; provided, however, that if a prior mailing addressed to the address of the resident agent of the limited liability company in this state currently on file with the secretary of state's office has been returned to the secretary of state as undeliverable by the United States Postal Service for any reason, or if the revocation certificate is returned as undeliverable to the secretary of state's office by the United States Postal Service for any reason, the secretary of state shall give notice as follows:

(i) To the limited liability company, domestic or foreign, at its principal office of record as shown in its most recent annual report, and no further notice shall be required; or

(ii) In the case of a limited liability company which has not yet filed an annual report, then to the domestic limited liability company at the principal office in the articles of organization or to the authorized person listed on the articles of organization, or to the foreign limited liability company at the office required to be maintained by the limited liability company in its state of organization, and no further notice shall be required.

(b) Upon the issuance of the certificate of revocation, the authority of the limited liability company to transact business in this state ceases.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2001, ch. 26, § 4; P.L. 2001, ch. 268, § 4; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 108, § 1; P.L. 2012, ch. 67, § 1; P.L. 2012, ch. 72, § 1.)



Chapter 7-16-43 - Withdrawal of certificate of revocation.

§ 7-16-43 Withdrawal of certificate of revocation.  (a) Within ten (10) years after issuing a certificate of revocation as provided in § 7-16-42, the secretary of state may withdraw the certificate of revocation and retroactively reinstate the limited liability company in good standing as if its certificate of organization or certificate of registration had not been revoked except as subsequently provided:

(1) On the filing by the limited liability company of the documents it had previously failed to file as set forth in subdivisions (3)  (6) of § 7-16-41(a);

(2) On the payment by the limited liability company of a penalty in the amount of fifty dollars ($50.00) for each year or part of year that has elapsed since the issuance of the certificate of revocation; and

(3) Upon the filing by the limited liability company of a certificate of good standing from the Rhode Island division of taxation.

(b) If, as permitted by the provisions of this chapter or chapters 1.2, 6, or 12, or 13 of this title, another limited liability company, business or nonprofit corporation, registered limited liability partnership or a limited partnership, or in each case domestic or foreign, authorized and qualified to transact business in this state, bears or has filed a fictitious business name statement as to or reserved or registered a name which is the same as, the name of the limited liability company with respect to which the certificate of revocation is proposed to be withdrawn, then the secretary of state shall condition the withdrawal of the certificate of revocation on the reinstated limited liability company's amending its articles of organization or certificate of registration so as to designate a name which is not the same as its former name.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2003, ch. 247, § 3; P.L. 2005, ch. 36, § 9; P.L. 2005, ch. 72, § 9; P.L. 2012, ch. 67, § 1; P.L. 2012, ch. 72, § 1.)



Chapter 7-16-44 - Appeal from revocation of certificate of organization.

§ 7-16-44 Appeal from revocation of certificate of organization.  (a) Any limited liability company aggrieved by the action of the secretary of state in revoking its articles of organization may appeal from the revocation to the superior court by filing with the clerk of the court a petition setting forth the action of the secretary of state;

(b) The matter shall be tried de novo by the superior court, which shall either sustain the action of the secretary of state or direct the secretary of state to take any action that the superior court deems proper.

(c) Appeals from all final orders and judgments entered by the superior court under this section in review of action of the secretary of state may be taken as in other civil actions.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-45 - Winding up.

§ 7-16-45 Winding up.  (a) Except as otherwise provided in the articles of organization or operating agreement, the members who have not wrongfully dissolved a limited liability company may wind up the limited liability company's business and affairs.

(b) On application by or on behalf of a member, the member's legal representative or assignee, the superior court may wind up the limited liability company's business and affairs.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-46 - Distribution of assets.

§ 7-16-46 Distribution of assets.  On the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under § 7-16-28 or § 7-16-29;

(2) Except as provided in the articles of organization or written operating agreement, to members or former members in satisfaction of liabilities for distributions under § 7-16-28 or § 7-16-29; and

(3) Except as provided in the articles of organization or a written operating agreement, to members and former members first to return their capital values and second in proportions in which the members share in distributions.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-47 - Articles of dissolution.

§ 7-16-47 Articles of dissolution.  Not later than thirty (30) days following the dissolution and winding up of the limited liability company for any cause other than that set forth in § 17-16-39(a), articles of dissolution shall be filed in the office of the secretary of state and set forth:

(1) The name of the limited liability company;

(2) The date of filing of the original articles of organization;

(3) The date of filing of all amendments to the original articles of organization or the most recent restatement, if any, and all subsequent amendments to the articles of organization;

(4) The reason for filing the articles of dissolution;

(5) The effective date, which shall be a date certain, of the dissolution; and

(6) Any other information or provision, not inconsistent with law, which the members or authorized person signing the articles of dissolution elect to set forth.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-48 - Law governing foreign limited liability companies.

§ 7-16-48 Law governing foreign limited liability companies.  (a) Subject to the constitution of this state:

(1) The laws of the state or other jurisdiction under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its members; and

(2) A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of this state.

(b) A foreign limited liability company holding a valid registration in this state has no greater rights and privileges than a domestic limited liability company. The registration shall not be deemed to authorize the foreign limited liability company to exercise any of its powers or conduct any business that a domestic limited liability company is not permitted by law to exercise or conduct in this state.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-49 - Registration of foreign limited liability company.

§ 7-16-49 Registration of foreign limited liability company.  (a) Before transacting business in this state, a foreign limited liability company shall register with the secretary of state.

(b) In order to register, a foreign limited liability company shall submit to the secretary of state, in duplicate, an application for registration as a foreign limited liability company, signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization and setting forth:

(1) The name of the foreign limited liability company and, if different, the name under which it proposes to register and transact business in this state;

(2) The state or other jurisdiction in which the foreign limited liability company is organized and date of the foreign limited liability company's organization;

(3) The name and address of the resident agent required by § 7-16-11;

(4) A statement that the secretary of state is appointed the agent of the foreign limited liability company for service of process if at any time there is no resident agent or if the resident agent cannot be found or served following the exercise of reasonable diligence;

(5) The address of any office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction;

(6) A mailing address for the foreign limited liability company;

(7) A statement of whether the limited liability company is to be managed by its members or by one or more managers, and if the limited liability company has managers at the time of its application, the name and address of each manager; and

(8) Any additional information that may be necessary or appropriate in order to enable the secretary of state to determine whether the foreign limited liability company is entitled to transact business in this state.

(9) A statement indicating whether the company has been duly organized in its state of formation as a low-profit limited liability company.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2011, ch. 67, § 1; P.L. 2011, ch. 79, § 1.)



Chapter 7-16-50 - Issuance of registration of foreign limited liability company.

§ 7-16-50 Issuance of registration of foreign limited liability company.  If the secretary of state accepts the application for filing under § 7-16-8, the secretary of state shall issue a certificate of registration to the foreign limited liability company. Upon the issuance of a certificate of registration by the secretary of state, the company is authorized to transact business in this state, subject, however, to the right of this state to suspend or revoke the authority as provided in this chapter.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2012, ch. 67, § 1; P.L. 2012, ch. 72, § 1.)



Chapter 7-16-50.1 - Service of process on foreign limited liability company.

§ 7-16-50.1 Service of process on foreign limited liability company.  (a) The resident agent appointed by a foreign limited liability company authorized to transact business in this state is an agent of the limited liability company upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a foreign liability company authorized to transact business in this state fails to appoint or maintain a resident agent in this state, or whenever any resident agent cannot with reasonable diligence be found at the registered office, or whenever the certificate of authority of a foreign limited liability company is suspended or revoked, the secretary of state is an agent of the foreign limited liability company upon whom any process, notice, or demand may be served. Service on the secretary of state of any process, notice, or demand must be made by delivering to and leaving with him or her, or with any clerk having charge of the corporation department of his or her office, duplicate copies of the process, notice, or demand. In the event any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately forward one of the copies by registered mail, addressed to the foreign limited liability company at its principal office if known to him or her, in the state or country under the laws of which it was organized. Any service had in this manner on the secretary of state is returnable in not less than thirty (30) days.

(c) Every foreign limited liability company as a condition precedent to carrying on business in this state must, and by so carrying on business in this state does, consent that any process, including the process of garnishment, may be served upon the secretary of state in the manner provided by this section, except that notice of the service must be given by the plaintiff or his or her attorney in the manner as the court in which the action is commenced or pending orders as affording the corporation reasonable opportunity to defend the action or to learn of the garnishment. Notwithstanding the preceding requirements, however, once service has been made on the secretary of state as provided, the court has the authority in the event of failure to comply with the requirement of notice to the foreign limited liability company to order notice that is sufficient to apprise it of the pendency of the action against it, and additionally, may extend the time for answering by the foreign limited liability company.

(d) The secretary of state shall keep a record of all processes, notices, and demands served upon him or her under this section, and record in the record the time of the service and his or her action on it. The secretary of state shall not be required to retain such information for a period longer than five (5) years from receipt of the service of process.

(e) Nothing contained in these provisions limits or affects the right to serve any process, notice or demand, required or permitted by law to be served upon a foreign limited liability company in any manner now or subsequently permitted by law.

History of Section.
(P.L. 2007, ch. 99, § 2; P.L. 2007, ch. 109, § 2.)



Chapter 7-16-51 - Name registration by foreign limited liability company.

§ 7-16-51 Name registration by foreign limited liability company.  A foreign limited liability company may register with the secretary of state under any name permitted under § 7-16-9, whether or not it is the name under which it is registered in its state or other jurisdiction of organization.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-52 - Amendments to registration of foreign limited liability company.

§ 7-16-52 Amendments to registration of foreign limited liability company.  If any statement in the application for registration of a foreign limited liability company was inaccurate when made or a change has occurred, other than a change of mailing address or a change of the name and/or address of the resident agent, the foreign limited liability company shall promptly file in the office of the secretary of state a certificate signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization correcting the inaccuracy or indicating the change.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-52.1 - Foreign application for transfer of authority.

§ 7-16-52.1 Foreign application for transfer of authority.  (a) A duly authorized foreign limited liability company in the state of Rhode Island that converts into any other form of foreign entity subject to the provisions of title 7 and the resulting entity is required to file for authority to transact business in this state may apply for a transfer of authority in the office of the secretary of state by filing:

(1) An application of transfer of authority that has been executed and filed in accordance with § 7-16-8;

(2) An application for authority to transact business in the state of Rhode Island for the resulting entity type; and

(3) A certificate of legal existence or good standing issued by the proper officer of the state or country under the laws of which the resulting entity has been formed.

(b) The application for transfer of authority shall state:

(1) The name of the limited liability company;

(2) The type of other entity into which it has been converted; and

(3) The jurisdiction whose laws govern its internal affairs.

(c) Upon the effective time and date of the application for transfer of authority, the authority of the limited liability company authorized to transact business under this chapter shall be transferred without interruption to the other entity which shall thereafter hold such authority subject to the provisions of the Rhode Island general laws which apply to that type of resulting entity.

History of Section.
(P.L. 2012, ch. 67, § 2; P.L. 2012, ch. 72, § 2.)



Chapter 7-16-53 - Cancellation of registration of foreign limited liability company.

§ 7-16-53 Cancellation of registration of foreign limited liability company.  A foreign limited liability company may cancel its registration by filing with the secretary of state a certificate of cancellation signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization, or, if the foreign limited liability company is under the supervision of a receiver or trustee, by the receiver or trustee on behalf of the foreign limited liability company. In filing a certificate of cancellation, the foreign limited liability company revokes the authority of its resident agent to accept service of process and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this state during the time the foreign limited liability company was authorized to transact business in this state may subsequently be made on the foreign limited liability company by service on the secretary of state. The certificate of cancellation must include the post office address to which the secretary of state may mail a copy of any process against the foreign limited liability company that is served on the secretary of state.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2007, ch. 99, § 3; P.L. 2007, ch. 109, § 3.)



Chapter 7-16-54 - Transaction of business by foreign limited liability company without registration.

§ 7-16-54 Transaction of business by foreign limited liability company without registration.  (a) A foreign limited liability company transacting business in this state may not maintain any action, suit or proceeding in any court of this state until it has registered in this state.

(b) The failure of a foreign limited liability company to register in this state does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any action, suit or proceeding in any court of this state.

(c) A foreign limited liability company, by transacting business in this state without registration, appoints the secretary of state as its agent for service of process as to claims for relief or causes of action arising out of the transaction of business in this state.

(d) A member of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely by reason of the company's having transacted business in this state without a valid certificate of registration.

(e) Without excluding other activities which may not constitute transacting business in this state, a foreign limited liability company is not considered to be transacting business in this state, for the purposes of this chapter, by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding or effecting its settlement or the settlement of claims or disputes;

(2) Holding meetings of its members or carrying on any other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Effecting sales through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance outside this state before becoming binding contracts;

(7) Creating as borrower or lender or acquiring evidences of debt, mortgages, security interests or liens on real or personal property;

(8) Securing or collecting debts or enforcing any rights in property securing the debts;

(9) Transacting any business in interstate commerce;

(10) Conducting an isolated transaction completed within a period of thirty (30) days and not in the course of a number of repeated transactions of like nature;

(11) Acting as a general partner of a limited partnership which has filed a certificate of limited partnership as provided in § 7-13-8 or has registered with the secretary of state as provided in § 7-13-53; and

(12) Acting as a member of a limited liability company or of a foreign limited liability company which has registered with the secretary of state as provided in § 7-16-49.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-55 - Action to restrain foreign limited liability company.

§ 7-16-55 Action to restrain foreign limited liability company.  The attorney general of this state may maintain an action in the superior court to restrain any foreign limited liability company or any of its agents from transacting any business in this state in violation of this chapter or if the limited liability company has failed to comply with any section of this chapter applicable to it or if the limited liability company has secured a certificate of the secretary of state under § 7-16-50 on the basis of an inaccurate statement.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-56 - Right of member to bring derivative action.

§ 7-16-56 Right of member to bring derivative action.  A member may bring an action on behalf of the limited liability company to recover a judgment in its favor if all of the following conditions are met:

(1) The member does not have the authority to cause the limited liability company to sue in its own right under the provisions of an operating agreement;

(2) The members or managers with this authority have wrongfully refused to bring the action or, after adequate time to consider the demand, have failed to respond to the demand or if an effort to cause those members or managers to bring the action is not likely to succeed;

(3) The plaintiff:

(i) Is a member of the limited liability company at the time of bringing the action; and

(ii) Was a member of the limited liability company at the time of the transaction complained of, or the plaintiff's status as a member of the limited liability company subsequently devolved to the plaintiff pursuant to the terms of the operating agreement from a person who was a member at that time; and

(4) The plaintiff fairly and adequately represents the interests of the members in enforcing the right of the limited liability company.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-57 - Pleading in derivative action.

§ 7-16-57 Pleading in derivative action.  In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right or why such effort was not likely to succeed.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-58 - Expenses in derivative action.

§ 7-16-58 Expenses in derivative action.  (a) If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including legal fees, and shall direct him or her to remit to the limited liability company the remainder of those proceeds received by him or her.

(b) In any action subsequently instituted on behalf of any limited liability company by a member or members of the company, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the parties named as defendants the reasonable expenses, including legal fees, incurred by them in the defense of the action.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-59 - Merger or consolidation.

§ 7-16-59 Merger or consolidation.  Any provision of chapters 1.2 and 13, of this title to the contrary notwithstanding:

(1) Any one or more domestic or foreign limited liability companies may merge or consolidate with or into any one or more domestic or foreign limited liability companies, limited partnerships or corporations; and

(2) Any one or more limited partnerships or corporations may merge or consolidate with or into any one or more domestic or foreign limited liability companies.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2007, ch. 98, § 2; P.L. 2007, ch. 107, § 2.)



Chapter 7-16-60 - Plan of merger or consolidation.

§ 7-16-60 Plan of merger or consolidation.  (a) Each constituent entity shall enter into a written plan of merger or consolidation, which shall be approved by each domestic constituent entity in accordance with § 7-16-61.

(b) The plan of merger or consolidation shall set forth:

(1) The name of each limited liability company, corporation and limited partnership which is a constituent entity in the merger or consolidation and the name of the surviving entity into which each other constituent entity proposes to merge or the new entity into which each constituent entity proposes to consolidate;

(2) The terms and conditions of the proposed merger or consolidation;

(3) The manner and basis of converting the interests in each limited liability company, the shares of stock or other interests in each corporation and the interests in each limited partnership that is a constituent entity in the merger or consolidation, other than those, in the case of a merger, held by the surviving entity into interests, shares, or other securities or obligations of the surviving entity or the new entity, or of any other limited liability company, corporation, limited partnership, or other entity, or, in whole or in part, into cash or other property;

(4) In the case of a merger where the surviving entity is domestic, any amendments to the articles of organization of a limited liability company, articles of incorporation of a corporation or certificate of limited partnership of a limited partnership of the surviving entity that are to be effected by the merger, or that no changes are desired;

(5) In the case of a consolidation where the new entity is domestic, all of the statements required to be set forth in articles of organization of any new entity that is a limited liability company, articles of incorporation of any new entity that is a corporation, or certificate of limited partnership of any new entity that is a limited partnership; and

(6) Any other provisions relating to the proposed merger or consolidation that are deemed necessary or desirable.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-61 - Approval of merger or consolidation.

§ 7-16-61 Approval of merger or consolidation.  (a) A proposed plan of merger or consolidation complying with the requirements of § 7-16-60 shall be approved by the domestic constituent entities in the manner provided by this section:

(1) A limited liability company party to a proposed merger or consolidation shall have the plan of merger or consolidation authorized and approved in the manner and by the vote required by § 7-16-21.

(2) A domestic corporation party to a proposed merger or consolidation shall have the plan of merger or consolidation authorized and approved in the manner and by the vote required by the laws of this state for mergers of corporations with other corporations;

(3) A domestic limited partnership party to a proposed merger or consolidation shall have the plan of merger or consolidation, unless otherwise provided in the limited partnership agreement, authorized and approved in the manner and by the vote required by the laws of this state for mergers or consolidations of a domestic limited partnership with other limited partnerships or other business entities.

(b) After a merger or consolidation is authorized, unless the plan of merger or consolidation provides otherwise, and at any time before articles of merger or consolidation are filed under § 7-16-62, the plan of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the plan of merger or consolidation or, if none is set forth, as follows:

(1) By the unanimous consent of the members of each limited liability company that is a constituent entity, unless the operating agreement of the limited liability company provides otherwise;

(2) By the vote of the board of directors of any corporation that is a constituent entity;

(3) By the approval of all general partners and all limited partners of any limited partnership that is a constituent entity unless the limited partnership agreement provides otherwise.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2001, ch. 250, § 1.)



Chapter 7-16-62 - Articles of merger or consolidation.

§ 7-16-62 Articles of merger or consolidation.  (a) After a plan of merger or consolidation is approved by all domestic constituent entities as provided in § 7-16-61, the surviving entity or the new entity shall deliver in duplicate to the secretary of state for filing articles of merger or consolidation duly executed by each constituent entity setting forth:

(1) The identity of each constituent entity by name, type and state or other jurisdiction under whose laws it is organized or formed;

(2) The plan of merger or consolidation;

(3) The effective date of the merger or consolidation if later than the date of filing of the articles of merger or consolidation;

(4) The identity of the surviving entity or the new entity by name, type and state or other jurisdiction under whose laws it is organized or formed; and

(5) A statement that the plan of merger was authorized and approved by each constituent entity.

(b) A merger or consolidation takes effect on the later of the effective date of the filing of the articles of merger or consolidation or the date set forth in the plan of merger or consolidation.

(c) Articles of merger or consolidation shall act as a certificate of cancellation for each domestic limited partnership party to the merger or consolidation which is not the surviving entity or the new entity.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-63 - Effects of merger or consolidation.

§ 7-16-63 Effects of merger or consolidation.  Following the consummation of a merger or consolidation in which the surviving entity or the new entity is to be governed by the laws of this state:

(1) The constituent entities party to the plan of merger or consolidation shall be a single entity, which, in the case of a merger shall be the entity designated in the plan of merger as the surviving entity, and, in the case of a consolidation, shall be the new entity provided for in the plan of consolidation.

(2) The separate existence of each constituent entity party to the plan of merger or consolidation, except the surviving entity or the new entity, shall cease.

(3) The surviving entity or the new entity shall at that time and subsequently possess all the rights, privileges, immunities, powers, and franchises, of a public as well as a private nature, of each constituent entity and is subject to all the restrictions, disabilities, and duties of each of the constituent entities to the extent the rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity.

(4) All property, real, personal and mixed, and all debts due on whatever account, including promises to make capital contributions and subscriptions for shares, and all other choices in action, and all and every other interest of or belonging to or due to each of the constituent entities are vested in the surviving entity or the new entity without further act or deed.

(5) The title to all real estate and any interest in real estate vested in any constituent entity does not revert or become in any way impaired because of the merger or consolidation.

(6) The surviving entity or the new entity is responsible and liable for all liabilities and obligations of each of the merged or consolidated constituent entities, and any claim existing or action or proceeding pending by or against any constituent entity may be prosecuted as if the merger or consolidation had not taken place, or the surviving entity or the new entity may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any constituent entity are impaired by the merger or consolidation.

(8) In the case of a merger, depending upon whether the surviving entity is a limited liability company, a domestic corporation, or a domestic limited partnership, the articles of organization of the limited liability company, articles of incorporation of the corporation, or certificate of limited partnership of the limited partnership

shall be amended to the extent provided in the articles of merger.

(9) In the case of a consolidation where the new entity is domestic, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of organization, articles of incorporation, or certificate of limited partnership

of the new domestic entity, are deemed to be the original articles of organization, articles of incorporation, or certificate of limited partnership of the new domestic entity.

(10) Unless otherwise agreed in the partnership agreement of a domestic limited partnership, a merger or consolidation in which a domestic limited partnership is a constituent entity, including a merger or consolidation in which a domestic limited partnership is not the surviving entity or the new entity, does not require the domestic limited partnership to wind up its affairs under § 7-13-45 or pay its liabilities and distribute its assets under § 7-13-46.

(11) The membership or other interests in a limited liability company, shares or other interests in a corporation, partnership or other interests in a limited partnership that is a constituent entity that are to be converted or exchanged into interests, shares or other securities, cash, obligations or other property under the terms of the articles of merger or consolidation are converted, and their former holders are entitled only to the rights provided in the articles of merger or consolidation or the rights otherwise provided by law.

(12) Nothing in this chapter abridges or impairs any rights that may otherwise be available to the members or shareholders or other holders of an interest in any constituent entity under applicable law.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-64 - Merger or consolidation with foreign entity.

§ 7-16-64 Merger or consolidation with foreign entity.  (a) Any merger or consolidation which includes a foreign limited liability company, foreign corporation or foreign limited partnership as a constituent entity is subject to the additional requirements that the merger or consolidation is permitted by the law of the state or jurisdiction under whose laws each foreign constituent entity is organized or formed and each foreign constituent entity complies with that law in effecting the merger or consolidation.

(b) If the surviving entity or the new entity is to be governed by the laws of any jurisdiction other than this state, then the articles of merger or consolidation required by § 7-16-62 shall also set forth:

(1) The agreement of the surviving entity or the new entity that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state, as well as for enforcement of any obligation of the surviving entity or the new entity arising from the merger or consolidation; and

(2) The irrevocable appointment of the secretary of state as an agent for service of process in the proceeding, and the surviving entity or the new entity shall specify the address to which a copy of the process shall be mailed to it by the secretary of state.

(c) The effect of the merger or consolidation in which the surviving entity or the new entity is to be governed by the laws of any jurisdiction other than this state, the effect of the merger or consolidation shall be the same as provided in § 7-16-63, except insofar as the laws of other jurisdiction provide otherwise.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-65 - Filing, service, and copying fees.

§ 7-16-65 Filing, service, and copying fees.  The secretary of state shall charge and collect:

(1) For filing the original articles of organization, a fee of $150.00;

(2) For amending, restating or amending and restating the articles of organization, a fee of $50.00;

(3) For filing articles of merger or consolidation and issuing a certificate, a fee of $100.00;

(4) For filing articles of dissolution, a fee of $50.00;

(5) For issuing a certificate of good standing/letter of status, a fee of twenty dollars ($20.00);

(6) For issuing a certificate of fact, a fee of thirty dollars ($30.00);

(7) For furnishing a certified copy of any document, instrument or paper relating to a domestic or foreign limited liability company, a fee of fifteen cents ($.15) per page and ten dollars ($10.00) for the certificate and affirming the seal to it;

(8) For accepting an application for reservation of a name, or for filing a notice of the transfer or cancellation of any name reservation, a fee of $50.00;

(9) For filing a fictitious business name statement or abandonment of use of a fictitious business name, a fee of $50.00;

(10) For filing a statement of change of resident agent and address of registered agent, a fee of $20.00;

(11) For filing a statement of change of address only for a resident agent, no fee;

(12) For any service of notice, demand or process on the registered agent of a foreign or domestic limited liability company, a fee of $15.00, which amount may be recovered as taxable costs by the party to be sued, action or proceeding causing the service to be made if the party prevails in the suit;

(13) For filing an annual report, a fee of $50.00;

(14) For filing a certificate of correction, a fee of $50.00;

(15) For filing an application for registration as a foreign limited liability company, a fee of $150.00;

(16) For filing a certificate of amendment to the registration of a foreign limited liability company, a fee of $50.00; and

(17) For filing a certificate of cancellation of a foreign limited liability company, a fee of $75.00.

(18) At the time of any service of process upon the secretary of state as a resident agent of a limited liability company, fifteen dollars ($15.00), which amount may be recovered as a taxable costs by the party to the suit or action making the service if the party prevails in the suit or action.

(19) For filing any other statement or report, except an annual report, of a domestic or foreign limited liability company, a fee of ten dollars ($10.00).

(20) For filing a certificate of conversion to a non-Rhode Island entity, a fee of fifty dollars ($50.00).

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1997, ch. 188, § 5; P.L. 2001, ch. 26, § 4; P.L. 2001, ch. 268, § 4; P.L. 2005, ch. 36, § 9; P.L. 2005, ch. 72, § 9; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 99, § 3; P.L. 2007, ch. 108, § 1; P.L. 2007, ch. 109, § 3; P.L. 2011, ch. 52, § 1; P.L. 2011, ch. 61, § 1.)



Chapter 7-16-66 - Annual report of domestic and foreign limited liability companies.

§ 7-16-66 Annual report of domestic and foreign limited liability companies.  (a) Each domestic limited liability company and each foreign limited liability company authorized to transact business in this state, shall file, between the first day of September and the first day of November in each year following the calendar year in which its original articles of organization or application for registration were filed with the secretary of state, an annual report setting forth:

(1) The name and address of the principal office of the limited liability company;

(2) The state or other jurisdiction under the laws of which it is formed;

(3) The name and address of its resident agent;

(4) The current mailing address of the limited liability company and the name or title of a person to whom communications may be directed;

(5) A brief statement of the character of the business in which the limited liability company is actually engaged in this state;

(6) Any additional information required by the secretary of state; and

(7) If the limited liability company has managers, the name and address of each of its managers.

(b) The information in the annual report shall be given as of the date of the execution of the report. It shall be executed by an authorized person of the domestic limited liability company and by a person with authority to do so under the laws of the state or other jurisdiction of organization of a foreign limited liability company. Proof to the satisfaction of the secretary of state that prior to November 1st the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is deemed to be timely filed.

(c) If the secretary of state finds that the annual report conforms to the requirements of this chapter, the secretary of state shall file the report. If the secretary of state finds that it does not conform, the secretary of state shall promptly return the report to the limited liability company for any necessary corrections, in which event the penalties subsequently prescribed for failure to file the report within the time previously provided do not apply if the report is corrected to conform to the requirements of this chapter and returned to the secretary of state within thirty (30) days from the date on which it was mailed to the limited liability company by the secretary of state.

(d) Each limited liability company, domestic or foreign, that fails or refuses to file its annual report for any year within thirty (30) days after the time prescribed by this chapter is subject to a penalty of twenty-five dollars ($25.00) per year.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1993, ch. 171, § 1; P.L. 1993, ch. 240, § 1; P.L. 1997, ch. 188, § 5; P.L. 2007, ch. 97, § 1; P.L. 2007, ch. 108, § 1.)



Chapter 7-16-67 - Filing of returns with the tax administrator  Annual charge.

§ 7-16-67 Filing of returns with the tax administrator  Annual charge.  (a) A return in the form and containing the information as the tax administrator may prescribe shall be filed with the tax administrator by the limited liability company:

(1) In case the fiscal year of the limited liability company is the calendar year, on or before the fifteenth day of March in the year following the close of the fiscal year; and

(2) In case the fiscal year of the limited liability company is not a calendar year, on or before the fifteenth day of the third month following the close of the fiscal year.

(b) An annual charge shall be due on the filing of the limited liability company's return filed with the tax administrator and shall be paid to the Division of Taxation as follows:

(1) If the limited liability company is treated as a corporation for purposes of federal income taxation, it shall pay the taxes as provided in chapters 11 and 12 of title 44; or

(2) If the limited liability company is not treated as a corporation for purposes of federal income taxation, it shall pay a fee in an amount equal to the minimum tax imposed upon a corporation under § 44-11-2(e). The due date for a limited liability company that is not treated as a corporation for purposes of federal income taxation shall be on or before the fifteenth (15th) day of the fourth (4th) month following the close of the fiscal year.

(c) The annual charge is delinquent if not paid by the due date for the filing of the return and an addition of one hundred dollars ($100.00) to the charge is then due.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 2011, ch. 151, art. 19, § 3.)



Chapter 7-16-68 - Limited liability company property.

§ 7-16-68 Limited liability company property.  Real and personal property owned, purchased, or leased by a limited liability company shall be held, owned, and conveyed in the limited liability company name. Instruments and documents providing for the acquisition, mortgage or disposition of property of the limited liability company are valid and binding on the limited liability company if executed by one or more managers of a limited liability company having a manager or managers or one or more members of a limited liability company in which management has been retained in the members.

History of Section.
(P.L. 1992, ch. 280, § 1; P.L. 1993, ch. 171, § 1.)



Chapter 7-16-69 - Certificates and certified copies to be received in evidence.

§ 7-16-69 Certificates and certified copies to be received in evidence.  All certificates issued by the secretary of state in accordance with the provisions of this chapter, and all copies of documents filed in the secretary of state's office in accordance with the provisions of this chapter when certified by the secretary of state, shall be taken and received in all courts.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-70 - Parties to actions.

§ 7-16-70 Parties to actions.  A member of a limited liability company is not a proper party to proceedings by or against a limited liability company, except for an action brought under § 7-16-56 and except where the object is to enforce a member's right against or liability to the limited liability company.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-71 - Unauthorized assumption of powers.

§ 7-16-71 Unauthorized assumption of powers.  All persons who assume to act as a limited liability company without authority to do so are jointly and severally liable for all debts and liabilities.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-72 - Severability.

§ 7-16-72 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application. To this end, the provisions of this chapter are severable.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-73 - Construction with other laws.

§ 7-16-73 Construction with other laws.  (a) Unless the provisions of this chapter or the context indicate otherwise, each reference in the general laws to a "person" is deemed to include a limited liability company, and each reference to a "corporation", except for references in the Rhode Island Business and Nonprofit Corporation Acts, and except with respect to taxation, is deemed to include a limited liability company.

(b) As to taxation, a domestic or foreign limited liability company shall be treated in the same manner as it is treated under federal income tax law.

(c) If a domestic or foreign limited liability company is treated as a partnership for purposes of federal income taxation:

(1) Any member of the limited liability company during any part of the limited liability company's taxable year shall file a Rhode Island income tax return and shall include in Rhode Island gross income that portion of the limited liability company's Rhode Island income allocable to the member's interest in the limited liability company.

(2) Any member of the limited liability company who is a non-resident shall execute and forward to the limited liability company before the original due date of the Rhode Island limited liability company return an agreement which states that the member will file a Rhode Island income tax return and pay income tax on the non-resident member's share of the limited liability company's income which was derived from or attributable to sources within this state, and the agreement shall be attached to the limited liability company's Rhode Island return for the taxable year.

(3) In the event that the non-resident member's executed agreement is not attached to the Rhode Island limited liability company return or the agreement set forth above is attached to the limited liability company return and subsequently the non-resident member fails to file a timely income tax return, then within thirty (30) days of the date of notice by the Tax Administrator to the limited liability company, the limited liability company shall remit to the Tax Administrator the non-resident member's tax on the member's share of the limited liability company's income which was derived from or attributable to sources within this state, which tax shall be computed at the statutory rate applicable to corporations.

(4) A non-resident member is required to file a Rhode Island income tax return even though the member's only source of Rhode Island income was that member's share of the limited liability company's income which was derived from or attributable to sources within this state, and the amount of remittance by the limited liability company on behalf of the non-resident member shall be allowed as a credit against that member's Rhode Island income tax liability.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-74 - Forms to be furnished by secretary of state.

§ 7-16-74 Forms to be furnished by secretary of state.  All documents required by this chapter to be filed in the office of the secretary of state shall be made on forms which shall be prescribed by the secretary of state. Forms for all documents to be filed in the office of the secretary of state may be furnished by the secretary of state upon request, but their use, unless otherwise specifically prescribed in this chapter, is not mandatory.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-75 - Reservation of power.

§ 7-16-75 Reservation of power.  The general assembly shall at all times have power to prescribe any regulations, provisions and limitations that it deems advisable, which regulations, provisions and limitations are binding on any limited liability companies subject to the provisions of this chapter, and the general assembly has power to amend, repeal or modify this chapter at pleasure.

History of Section.
(P.L. 1992, ch. 280, § 1.)



Chapter 7-16-76 - Low-profit limited liability company.

§ 7-16-76 Low-profit limited liability company.  (a) A low-profit limited liability company shall at all times significantly further the accomplishment of one or more charitable or educational purposes within the meaning of § 170(c)(2)(B) of the Internal Revenue Code of 1986, 26 U.S.C. § 170(c)(2)(B), or its successor, and would not have been formed but for the entity's relationship to the accomplishment of charitable or educational purposes.

(b) A limited liability company which intends to qualify as a low-profit limited liability company pursuant to the provisions of § 7-16-76 shall so indicate in its articles of organization, shall organize under the provisions of § 7-16-6, and shall further state that:

(1) No significant purpose of the entity is the production of income or the appreciation of property; provided, however, that the fact that an entity produces significant income or capital appreciation shall not, in the absence of other factors, be conclusive evidence of a significant purpose involving the production of income or the appreciation of property.

(2) No purpose of the entity is to accomplish one or more political or legislative purposes within the meaning of § 170(c)(2)(D) of the Internal Revenue Code of 1986, 26 U.S.C. § 170(c)(2)(D), or its successor.

(c) If an entity that met the requirements of § 7-16-76 at its formation at any time ceases to satisfy any one of the requirements, it shall immediately cease to be a low-profit limited liability company, but by continuing to meet all the other requirements of this chapter, will continue to exist as a limited liability company. The name of the entity must be changed to be in conformance with § 7-16-9.

(d) Nothing in § 7-16-76 shall prevent a limited liability company that is not organized under it from electing a charitable or educational purpose in whole or in part for doing business under this chapter.

(e) Except as otherwise provided in this subsection, all provisions of the Rhode Island Limited Liability Act, Chapter 7-16 of this title, applicable to domestic limited liability companies are applicable to low-profit limited liability companies.

History of Section.
(P.L. 2011, ch. 67, § 2; P.L. 2011, ch. 79, § 2.)









Title 8 - Courts and Civil Procedure–Courts

Chapter 8-1 - Supreme Court

Chapter 8-1-1 - Composition  Effect of resignation or retirement on pending cases.

§ 8-1-1 Composition  Effect of resignation or retirement on pending cases.  The supreme court shall consist of a chief justice and four (4) associate justices; provided, however, that whenever any justice of the supreme court shall cease to be a justice thereof by reason of resignation or retirement, the resigned or retired justice shall be eligible to exercise the function of a justice of the supreme court for the purpose of participating in rendering decisions in all causes argued to the court prior to the resignation or retirement of the justice. The provisions of this section shall be interpreted and construed liberally, for the purpose of accomplishing the purpose thereof.

History of Section.
(C.P.A. 1905, § 1; G.L. 1909, ch. 272, § 1; G.L. 1923, ch. 322, § 1; G.L. 1938, ch. 495, § 1; G.L. 1956, § 8-1-1; P.L. 1973, ch. 14, § 1.)



Chapter 8-1-2 - Jurisdiction and powers of court.

§ 8-1-2 Jurisdiction and powers of court.  The supreme court shall have general supervision of all courts of inferior jurisdiction to correct and prevent errors and abuses therein when no other remedy is expressly provided; it may issue writs of habeas corpus, of error, certiorari, mandamus, prohibition, quo warranto and all other extraordinary and prerogative writs and processes necessary for the furtherance of justice and the due administration of the law; it may entertain informations in the nature of quo warranto and petitions in equity to determine title to any office; it shall have jurisdiction of petitions for trials and new trials, as provided by law, of bills of exceptions, appeals and certifications to the supreme court, and special cases in which parties having adversary interests concur in stating questions for the opinion of the court as provided by law; and it shall by general or special rules regulate the admission of attorneys to practice in all the courts of the state.

History of Section.
(C.P.A. 1905, § 2; G.L. 1909, ch. 272, § 2; G.L. 1923, ch. 322, § 2; G.L. 1938, ch. 495, § 2; G.L. 1956, § 8-1-2.)



Chapter 8-1-3 - Written opinions.

§ 8-1-3 Written opinions.  The supreme court shall render written opinions in all cases decided by it wherein points of law, pleading, or practice have arisen which are novel or of sufficient importance to warrant written opinions. A supreme court administrative assistant shall prepare and file with the clerk of the court the original paper copy and an electronic copy of each opinion or rescript; the clerk shall then distribute copies for the use of the reporter, and one for each of the parties involved in the cause in which the opinion or rescript is given not less than two (2) hours prior to the posting of the opinion on the supreme court website. Thereafter, the clerk shall post a copy of the opinion on the supreme court website.

History of Section.
(C.P.A. 1905, § 3; G.L. 1909, ch. 272, § 3; G.L. 1923, ch. 322, § 3; G.L. 1938, ch. 495, § 3; G.L. 1956, § 8-1-3; P.L. 1977, ch. 79, § 1; P.L. 2007, ch. 144, § 1; P.L. 2007, ch. 273, § 1.)



Chapter 8-1-4 - Seal of court.

§ 8-1-4 Seal of court.  The supreme court shall have a seal, which shall contain the words "SUPREME COURT OF THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS", and such device as the court shall adopt.

History of Section.
(C.P.A. 1905, § 36; G.L. 1909, ch. 274, § 9; G.L. 1923, ch. 324, § 9; G.L. 1938, ch. 497, § 9; G.L. 1956, § 8-1-4.)



Chapter 8-1-5 - Reporter  Appointment and tenure.

§ 8-1-5 Reporter  Appointment and tenure.  The supreme court shall appoint a reporter of the decisions and opinions of the court, who shall hold office during the pleasure of the court.

History of Section.
(C.P.A. 1905, § 63; G.L. 1909, ch. 277, § 1; G.L. 1923, ch. 327, § 1; G.L. 1938, ch. 502, § 1; G.L. 1956, § 8-1-5.)



Chapter 8-1-6 - Duties of reporter.

§ 8-1-6 Duties of reporter.  The reporter shall make true reports of all cases in which written opinions have been rendered, and of all decisions and rescripts of the court which he or she may deem to be important and useful, and also all such matters as the court may order to be reported.

History of Section.
(C.P.A. 1905, § 64; G.L. 1909, ch. 277, § 2; G.L. 1923, ch. 327, § 2; G.L. 1938, ch. 502, § 2; G.L. 1956, § 8-1-6.)



Chapter 8-1-7 - Printing of reports.

§ 8-1-7 Printing of reports.  The reporter shall, as often as he or she has material for a printed volume of not less than six hundred (600) pages, notify the state purchasing agent, and the agent shall call for competitive bids for printing and binding the volume and shall award the contracts therefor to the lowest responsible bidder, who shall publish the material, with an index prepared by the reporter, in a bound volume to be known as the Rhode Island Reports.

History of Section.
(C.P.A. 1905, § 65; G.L. 1909, ch. 277, § 3; P.L. 1913, ch. 911, § 1; P.L. 1922, ch. 2177, § 1; G.L. 1923, ch. 327, § 3; G.L. 1938, ch. 502, § 3; P.L. 1939, ch. 659, § 2; G.L. 1956, § 8-1-7.)



Chapter 8-1-8 - Distribution of reports  Payment of cost.

§ 8-1-8 Distribution of reports  Payment of cost.  Whenever the reporter shall cause to be published, as provided in § 8-1-7, an edition of a volume of reports, he or she may retain for his or her own use twenty-five (25) copies. The remainder of the edition he or she shall deliver to the secretary of state, and shall assign to the secretary of state, for the use of the state, the copyright of the volume, if it shall have been copyrighted. Upon the delivery, and upon the assignment in case of a copyright, the state controller shall draw his or her order upon the general treasurer for the cost of the edition upon receipt by him or her of proper vouchers authenticated by the reporter and approved by the state purchasing agent.

History of Section.
(C.P.A. 1905, § 68; G.L. 1909, ch. 277, § 6; redesignated § 4 by P.L. 1913, ch. 911, § 2; P.L. 1922, ch. 2177, § 1; G.L. 1923, ch. 327, § 4; G.L. 1938, ch. 502, § 4; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 8-1-8.)



Chapter 8-1-9 - Judicial conference of Rhode Island.

§ 8-1-9 Judicial conference of Rhode Island.  There is hereby established a judicial conference to be known as the judicial conference of Rhode Island, consisting of all the justices of the supreme, superior, and district courts and the family court of the state and of such other members as the supreme court may from time to time determine, for the consideration of matters relating to judicial business, the improvement of the judicial system, and the administration of justice. The supreme court shall by rule provide for the organization and conduct of the conference. The general assembly shall annually appropriate such sums as shall be necessary to carry out the purposes of this section, and the state controller is hereby authorized and directed to draw his or her order on the general treasurer for the payment of such sum, or so much thereof, as may be required from time to time, upon receipt by him or her of duly authenticated vouchers approved by the presiding justice.

History of Section.
(G.L., § 8-1-9, as enacted by P.L. 1962, ch. 12, § 1.)






Chapter 8-1.1 - Selection of Supreme Court Justices



Chapter 8-2 - Superior Court

Chapter 8-2-1 - Composition.

§ 8-2-1 Composition.  There shall be a superior court which shall consist of a presiding justice and twenty-one (21) associate justices.

History of Section.
(C.P.A. 1905, § 4; G.L. 1909, ch. 273, § 1; P.L. 1913, ch. 906, § 1; P.L. 1922, ch. 2157, § 1; G.L. 1923, ch. 323, § 1; P.L. 1930, ch. 1554, § 1; P.L. 1935, ch. 2254, § 1; G.L. 1938, ch. 496, § 1; G.L. 1956, § 8-2-1; P.L. 1968, ch. 179, § 1; P.L. 1974, ch. 85, § 2; P.L. 1976, ch. 252, § 2; P.L. 1980, ch. 53, § 1; P.L. 1988, ch. 404, § 1; P.L. 1989, ch. 126, art. 24, § 7; P.L. 1993, ch. 99, § 1; P.L. 1994, ch. 358, § 1; P.L. 1995, ch. 370, art. 23, § 1.)



Chapter 8-2-3 - Time and place of holding court.

§ 8-2-3 Time and place of holding court.  A superior court shall be held at such times and places as shall be appointed by law, by such of the justices thereof as shall be designated from time to time by the presiding justice.

History of Section.
(C.P.A. 1905, § 6; G.L. 1909, ch. 273, § 3; G.L. 1923, ch. 323, § 3; G.L. 1938, ch. 496, § 3; G.L. 1956, § 8-2-3.)



Chapter 8-2-4 - Presiding justice as administrative judge.

§ 8-2-4 Presiding justice as administrative judge.  The presiding justice of the superior court shall be the administrative judge. He or she shall be the administrative head of the superior court and have supervision and control of the calendars and of the assignment of justices. All court stenographers and secretaries shall be under his or her supervision. It shall be his or her duty to gather such statistics as shall reflect accurately the work of the court for the information of the court and such other use as he or she may deem expedient.

History of Section.
(G.L., ch. 496, § 3, as enacted by P.L. 1952, ch. 3030, § 1; G.L. 1956, § 8-2-4; P.L. 1968, ch. 179, § 1.)



Chapter 8-2-6 - Recommendations by administrative judge to chief justice.

§ 8-2-6 Recommendations by administrative judge to chief justice.  The administrative judge shall also be charged with the general responsibility for making any recommendations to the chief justice that he or she may believe important concerning the work of the superior court or any officers in any way connected therewith.

History of Section.
(G.L., ch. 496, § 3, as enacted by P.L. 1952, ch. 3030, § 1; G.L. 1956, § 8-2-6; P.L. 1969, ch. 239, § 3.)



Chapter 8-2-7 - Information requests by administrative judge.

§ 8-2-7 Information requests by administrative judge.  The judges of the superior court shall comply with all requests made by the administrative judge for information and statistical data bearing on the state of the dockets of the court and such other information as may reflect the business, and the state of business, transacted by them.

History of Section.
(G.L. 1938 ch. 496, § 27; P.L. 1952, ch. 3030, § 2; G.L. 1956, § 8-2-7; P.L. 1969, ch. 239, § 3.)



Chapter 8-2-11 - Administrative clerk.

§ 8-2-11 Administrative clerk.  There shall be an administrative clerk in the superior court, who shall be appointed by the presiding justice in his or her capacity as administrative judge and who shall hold office at the pleasure of the administrative judge. The clerk shall perform such duties and attend to such matters as may be assigned to him or her by the administrative judge.

History of Section.
(G.L. 1938, ch. 496, § 26; P.L. 1952, ch. 3030, § 2; G.L. 1956, § 8-2-11; P.L. 1969, ch. 239, § 3.)



Chapter 8-2-11.1 - Administrator/magistrate.

§ 8-2-11.1 Administrator/magistrate.  (a) Any person holding the position of administrative clerk in the superior court who is a member of the bar of Rhode Island may be appointed administrator/magistrate for a term of ten (10) years and until a successor is appointed and qualified, by the presiding justice, with the advice and consent of the senate, in his or her capacity as administrative judge. Nothing herein shall be construed to prohibit the assignment of an administrator/magistrate to more than one such term, subject to the advice and consent of the senate. Any magistrate in service as of January 1, 2008 who serves at the pleasure of the presiding justice of the superior court may be appointed for a term of ten (10) years with the advice and consent of the senate and until a successor is appointed and qualified.

(b) The administrator/magistrate shall have the power to hear and determine such matters as may be assigned to the administrator/magistrate by the presiding justice all to the same effect as if done by a justice of the superior court.

(2) Without limiting the generality of the foregoing powers and authority, the administrator/magistrate is authorized and empowered to hear and determine motions in civil and criminal proceedings, formal and special causes, to conduct arraignments, to grant or deny bail, to accept pleas of not guilty, guilty, or nolo contendere, and to impose sentence on a plea of guilty or nolo contendere, all to the same effect as if done by a justice of the superior court.

(c) The administrator/magistrate may be authorized:

(1) To regulate all proceedings before him or her;

(2) To do all acts and take all measures necessary or proper for the efficient performance of his or her duties;

(3) To require the production before him or her of books, papers, vouchers, documents, and writings;

(4) To rule upon the admissibility of evidence;

(5) To issue subpoenas for the appearance of witnesses, to put witnesses on oath, to examine them, and to call parties to the proceeding and examine them upon oath;

(6) To adjudicate a person in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the court, for failure to appear in response to a summons or for refusal to answer questions or produce evidence or for behavior disrupting a proceeding;

(7) To adjudicate a party in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the court, for failure to comply with a pending order to provide payment or to perform any other act; and

(8) To issue a capias and/or body attachment upon the failure of a party or witness to appear after having been properly served and, should the court not be in session, the person apprehended may be detained at the adult correctional institution, if an adult, or at the Rhode Island training school for youth, if a child, until the next session of the court.

(d) A party aggrieved by an order entered by the administrator/magistrate shall be entitled to a review of the order by a justice of the superior court. Unless otherwise provided in the rules of procedure of the court, the review shall be on the record and appellate in nature. The court shall, by rules of procedure, establish procedures for review of orders entered by the administrator/magistrate, and for enforcement of contempt adjudications of the administrator/magistrate.

(e) Final orders of the superior court entered in a proceeding to review an order of the administrator/magistrate may be appealed to the supreme court.

(f) The administrator/magistrate shall be:

(1) Governed by the commission on judicial tenure and discipline, chapter 16, of this title, in the same manner as justices and judges;

(2) Subject to all provisions of the canons of judicial ethics;

(3) Subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

History of Section.
(P.L. 1991, ch. 44, art. 73, § 1; P.L. 1998, ch. 442, § 1; P.L. 2007, ch. 73, art. 3, § 5; P.L. 2008, ch. 1, § 1.)



Chapter 8-2-12 - Seal of superior court.

§ 8-2-12 Seal of superior court.  The superior court shall have a seal in each of the counties of Providence, Newport, Kent, and Washington, which shall contain the words "SUPERIOR COURT OF THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS", with the name of the county in which the seal belongs, and also such device as the justices of the court, or a majority of them, shall adopt.

History of Section.
(C.P.A. 1905, § 36; G.L. 1909, ch. 274, § 9; G.L. 1923, ch. 324, § 9; G.L. 1938, ch. 497, § 9; G.L. 1956, § 8-2-12.)



Chapter 8-2-13 - Exclusive jurisdiction of equity actions.

§ 8-2-13 Exclusive jurisdiction of equity actions.  The superior court shall, except as otherwise provided by law, have exclusive original jurisdiction of suits and proceedings of an equitable character and of statutory proceedings following the course of equity; provided, however, that every probate court shall have the power, concurrent with the superior court, to replace, remove, or fill any vacancy of any trustee under a trust established under a will, or to effect tax minimization or estate planning under § 33-15-37.1. If an action is brought in the superior court which represents an attempt in good faith to invoke the jurisdiction conferred by this section, the superior court shall have jurisdiction of all other actions arising out of the same transaction or occurrence, provided the other actions are joined with the action so brought or are subsequently made a part thereof under applicable procedural rules, and the court may retain jurisdiction over the other actions even though the initial action fails for want of equity jurisdiction.

History of Section.
(C.P.A. 1905, § 9; G.L. 1909, ch. 273, § 6; G.L. 1923, ch. 323, § 6; G.L. 1938, ch. 496, § 6; G.L. 1956, § 8-2-13; P.L. 1961, ch. 73, § 2; P.L. 1966, ch. 1, § 1; P.L. 1996, ch. 110, § 2.)



Chapter 8-2-13.1 - Retaining equity jurisdiction during arbitration.

§ 8-2-13.1 Retaining equity jurisdiction during arbitration.  Notwithstanding the existence of any agreement providing for the resolution of disputes, contract violations, or grievances by way of arbitration or other statutory means, the superior court shall have equity jurisdiction to issue temporary restraining orders and injunctions to maintain the status quo as it existed prior to the action which is the subject matter of the dispute pending resolution of the matter through arbitration and/or statutory means. The court's decision to grant or not to grant a temporary restraining order and/or injunction shall not be considered by the arbitrator in resolving the dispute.

History of Section.
(P.L. 1988, ch. 487, § 1.)



Chapter 8-2-14 - Jurisdiction of actions at law.

§ 8-2-14 Jurisdiction of actions at law.  (a) The superior court shall have original jurisdiction of all actions at law where title to real estate or some right or interest therein is in issue, except actions for possession of tenements let or held at will or by sufferance; and shall have exclusive original jurisdiction of all other actions at law in which the amount in controversy shall exceed the sum of ten thousand dollars ($10,000); and shall also have concurrent original jurisdiction with the district court in all other actions at law in which the amount in controversy exceeds the sum of five thousand dollars ($5,000) and does not exceed ten thousand dollars ($10,000); provided, that the plaintiff shall not recover costs unless he or she shall recover in such action not less than five thousand dollars ($5,000), or unless the action is one in which the title to real estate or some right or interest therein is in question, or unless in the discretion of the court, on motion, costs are awarded. If an action is brought in the superior court which is within the jurisdiction conferred by this section, the superior court shall have jurisdiction of all other actions arising out of the same transaction or occurrence, provided the other actions are joined with the action within the jurisdiction conferred by this section or are subsequently made a part thereof under applicable procedural rules.

(b) The superior court shall also have concurrent original jurisdiction, with the probate courts, of the change of names of those persons eighteen (18) years of age or older who have been convicted of any misdemeanor or felony.

History of Section.
(C.P.A. 1905, § 10; G.L. 1909, ch. 273, § 7; G.L. 1923, ch. 323, § 7; P.L. 1929, ch. 1331, § 5; G.L. 1938, ch. 496, § 7; G.L. 1956, § 8-2-14; P.L. 1965, ch. 55, § 1; P.L. 1969, ch. 239, § 3; P.L. 1981, ch. 215, § 1; P.L. 1992, ch. 326, § 2.)



Chapter 8-2-15 - Criminal jurisdiction.

§ 8-2-15 Criminal jurisdiction.  The superior court shall have original jurisdiction of all crimes, offenses, and misdemeanors, except as otherwise provided by law, and shall sentence all persons found guilty before it to the punishment prescribed by law. All indictments found by grand juries shall be returned into the court.

History of Section.
(C.P.A. 1905, § 11; G.L. 1909, ch. 273, § 8; G.L. 1923, ch. 323, § 8; G.L. 1938, ch. 496, § 8; G.L. 1956, § 8-2-15.)



Chapter 8-2-15.1 - Gun court calendar.

§ 8-2-15.1 Gun court calendar.  (a) Findings and declarations. The General Assembly finds that:

(1) There has been significant growth in the use of firearms in the commission of violent crimes.

(2) Many of the shootings are drug or gang related and endanger law abiding citizens.

(3) Many of the gun offenses are committed while individuals are free on bail for other offenses.

(4) The growing number of gun related offenses constitutes a burden upon the state of Rhode Island and threatens the domestic tranquility of the state and its people, especially residents of the urban areas where these crimes are most prevalent.

(5) In order to deter the use of firearms in the commission of violent crime, and to protect the law abiding public, there must be swift disposition of gun related offenses in our courts, and there must be the certain prospect of prison terms for those who are convicted of such crimes.

(b) Declaration of policy. It is hereby declared to be the policy of the state of Rhode Island to provide maximum safety and security to its people from unlawful gun related violence and intrusion upon their persons and property by expediting the processing and disposition of such cases and, unless otherwise provided, imposing prison terms that must be served.

(c) Establishment. To accomplish this purpose in an effort to minimize delay in the processing of criminal cases in the superior court for the counties of Providence and Bristol relating to the illegal possession and use of guns and other dangerous weapons, there shall be established a separate calendar within the jurisdiction of the superior court for the counties of Providence and Bristol for hearing trial and disposition of actions brought pursuant to §§ 11-47-3, 11-47-5, 11-47-5.1, 11-47-8, 11-47-24, 12-13-1.2, and 12-19-21.

(d) Gun court calendar. (1) The presiding justice of the superior court shall create a gun court calendar in the superior court for the counties of Providence and Bristol and shall assign personnel to the extent warranted to exclusively hear and decide all criminal actions involving offenses committed in Providence and Bristol counties and brought pursuant to violations of the provisions of §§ 11-47-5, 11-47-5.1, 11-47-8, and 11-47-24 set forth in subsection (c), and it shall be referred to as the "gun court calendar" of the superior court for the counties of Providence and Bristol.

(2) The "gun court calendar" of the superior court for the counties of Providence and Bristol shall also have concurrent jurisdiction with any other calendar of the superior court for the counties of Providence and Bristol to hear and decide all criminal actions involving offenses brought pursuant to violations of the provisions of §§ 11-47-3, 12-13-1.2, and 12-19-21, so long as the criminal action involves the possession, threatened use, or use of a firearm.

(e) Time for trial. All trials in the superior court for the counties of Providence and Bristol involving offenses brought pursuant to the sections as set forth in subsection (c) shall be scheduled for trial on the "gun court calendar" in the superior court for the counties of Providence and Bristol within sixty (60) days of the completion of discovery. No continuances or postponements shall be granted except for good cause shown. Such continuances as are necessary shall be granted for the shortest practicable time.

(f) Use of section. Under no circumstances shall the defendant(s) be permitted to use this section as a basis for a dismissal of an action, as this section is enacted for the benefit and convenience of the superior court for the counties of Providence and Bristol in the assignment of its actions for trial.

History of Section.
(P.L. 1994, ch. 267, § 1.)



Chapter 8-2-16 - Jurisdiction of motions for new trial and extraordinary writs.

§ 8-2-16 Jurisdiction of motions for new trial and extraordinary writs.  The superior court shall have jurisdiction of such motions for new trials as may be provided by law, and concurrently with the supreme court shall have jurisdiction of writs of habeas corpus, mandamus, quo warranto, and informations in the nature of quo warranto.

History of Section.
(C.P.A. 1905, § 12; G.L. 1909, ch. 273, § 9; G.L. 1923, ch. 323, § 9; G.L. 1938, ch. 496, § 9; G.L. 1956, § 8-2-16.)



Chapter 8-2-17 - Jurisdiction of appeals, statutory proceedings, and probate matters.

§ 8-2-17 Jurisdiction of appeals, statutory proceedings, and probate matters.  The superior court shall have jurisdiction of such appeals and statutory proceedings as may be provided by law, and may exercise general probate jurisdiction in all cases brought before it on appeal from probate courts, or when such jurisdiction is properly involved in suits in equity.

History of Section.
(C.P.A. 1905, § 13; G.L. 1909, ch. 273, § 10; G.L. 1923, ch. 323, § 10; G.L. 1938, ch. 496, § 10; G.L. 1956, § 8-2-17.)



Chapter 8-2-23 - One justice quorum  Two or more sitting together.

§ 8-2-23 One justice quorum  Two or more sitting together.  Any one justice of the superior court shall be a quorum for all purposes, except as otherwise provided; but the court may, when so ordered by the presiding justice, be held for any purpose by two (2) or more justices, to be designated as provided in § 8-2-4.

History of Section.
(C.P.A. 1905, § 7; G.L. 1909, ch. 273, § 4; G.L. 1923, ch. 323, § 4; G.L. 1938, ch. 496, § 4; G.L. 1956, § 8-2-23.)



Chapter 8-2-24 - Simultaneous sessions.

§ 8-2-24 Simultaneous sessions.  Superior courts may be held, with or without juries, by different justices at the same time and in different places in the same county or in different counties.

History of Section.
(C.P.A. 1905, § 8; G.L. 1909, ch. 273, § 5; G.L. 1923, ch. 323, § 5; G.L. 1938, ch. 496, § 5; G.L. 1956, § 8-2-24.)



Chapter 8-2-25 - Powers of supreme court justice in vacation.

§ 8-2-25 Powers of supreme court justice in vacation.  Any justice of the supreme court may exercise in the vacation of the superior court all the powers which may be exercised during such time by a justice of the superior court.

History of Section.
(C.P.A. 1905, § 17; G.L. 1909, ch. 273, § 14; G.L. 1923, ch. 323, § 14; G.L. 1938, ch. 496, § 14; G.L. 1956, § 8-2-25.)



Chapter 8-2-26 - Power of justice after retirement, resignation, or elevation.

§ 8-2-26 Power of justice after retirement, resignation, or elevation.  Whenever any justice of the superior court shall cease to be a justice thereof by reason of elevation to the supreme court, resignation, or retirement, he or she shall have the power to exercise the function of a justice of the superior court for the purpose of rendering a decision or completing any matter pending before him or her as justice of the superior court at the time of the elevation, resignation, or retirement. The provisions of this section shall be interpreted and construed liberally, for the purpose of accomplishing the purpose thereof.

History of Section.
(G.L. 1923, ch. 324, § 10; P.L. 1935, ch. 2208, §§ 1, 2; G.L. 1938, ch. 497, §§ 10, 11; G.L. 1956, § 8-2-26.)



Chapter 8-2-27 - Venue  Consolidation of actions.

§ 8-2-27 Venue  Consolidation of actions.  (a) Any civil cause or any question of law or fact therein may, by consent of the parties and with approval of the court, be tried and determined in any county. When civil actions involving a common question of law or fact are pending in different counties, the court may in the interest of convenience order any such action transferred to another county for the purpose of consolidating the actions for trial.

(b) Any civil cause may be referred from one county to another by the presiding justice of the court in the interest of obtaining a more speedy trial.

History of Section.
(C.P.A. 1905, § 14; G.L. 1909, ch. 273, § 11; G.L. 1923, ch. 323, § 11; G.L. 1938, ch. 496, § 11; G.L. 1956, § 8-2-27; P.L. 1966, ch. 1, § 2; P.L. 1968, ch. 233, § 1; P.L. 1972, ch. 169, § 1.)



Chapter 8-2-28 - Transfer of papers between counties.

§ 8-2-28 Transfer of papers between counties.  The superior court may order the papers in any cause to be sent from one county to another; and in matters heard in any county other than that in which the cause was entered, the court shall certify the proceedings to the clerk of the court in the county in which the cause was entered, and shall send to the clerk all the papers therein to be kept on file in his or her office and there recorded.

History of Section.
(C.P.A. 1905, § 15; G.L. 1909, ch. 273, § 12; G.L. 1923, ch. 323, § 12; G.L. 1938, ch. 496, § 12; G.L. 1956, § 8-2-28.)



Chapter 8-2-29 - Grounds for change of venue.

§ 8-2-29 Grounds for change of venue.  Whenever it shall be made to appear to the satisfaction of the superior court, as provided in § 8-2-30, by either party to any civil action, suit, or proceeding now or hereafter pending therein, that by reason of local prejudice or other cause the parties to the action or proceeding, or either of them, cannot have a full, fair, and impartial trial in the court for the county where the action shall have been commenced or shall be pending, the court shall order the cause to be removed for trial to such other county as shall be deemed most fair and equitable for the parties.

History of Section.
(C.P.A. 1905, § 24; G.L. 1909, ch. 273, § 21; G.L. 1923, ch. 323, § 21; G.L. 1938, ch. 496, § 21; G.L. 1956, § 8-2-29; P.L. 1972, ch. 169, § 1; P.L. 1997, ch. 326, § 6.)



Chapter 8-2-30 - Petition for change of venue.

§ 8-2-30 Petition for change of venue.  Applications for the removal of any civil action, suit, or proceeding, as provided in § 8-2-29, shall be by petition setting forth the cause or reasons therefor, which petition shall be filed in the office of the clerk of the superior court for the county where the action, suit, or proceeding is pending, and a copy thereof served on the adverse party, or on his or her attorney of record, within ten (10) days after the filing of the petition; and no such petition in any civil cause shall be heard until the expiration of five (5) days after the service of the copy, unless by agreement of the parties.

History of Section.
(C.P.A. 1905, § 25; G.L. 1909, ch. 273, § 22; G.L. 1923, ch. 323, § 22; P.L. 1928, ch. 1205, § 1; G.L. 1938, ch. 496, § 22; G.L. 1956, § 8-2-30; P.L. 1972, ch. 169, § 1.)



Chapter 8-2-31 - Order for change of venue.

§ 8-2-31 Order for change of venue.  If, upon hearing the petition and the evidence thereon, the court shall be of opinion that a full, fair, and impartial trial cannot be had in the court for the county where the cause shall have been commenced or is pending, the court shall make an order of removal, directing the clerk of the court where the cause is pending to transmit the record thereof to the clerk of the court for the county named in the order of removal, to which county the cause shall be removed.

History of Section.
(C.P.A. 1905, § 26; G.L. 1909, ch. 273, § 23; G.L. 1923, ch. 323, § 23; G.L. 1938, ch. 496, § 23; G.L. 1956, § 8-2-31.)



Chapter 8-2-32 - Retention of papers or return to original county.

§ 8-2-32 Retention of papers or return to original county.  If an entire cause shall have been removed under the provisions of this chapter, all further proceedings in the cause shall be taken as if the cause had been commenced in the county to which it was removed. If less than the entire cause shall have been removed, then upon determination of the question for which removal was made, the record shall be remitted to the clerk of the court for the county from which the cause was removed.

History of Section.
(C.P.A. 1905, § 27; G.L. 1909, ch. 273, § 24; G.L. 1923, ch. 323, § 24; G.L. 1938, ch. 496, § 24; G.L. 1956, § 8-2-32; P.L. 1966, ch. 1, § 2.)



Chapter 8-2-33 - Territorial extent of powers of justices.

§ 8-2-33 Territorial extent of powers of justices.  Any justice of the superior court may order special service of any process, original or auxiliary, in any proceeding within the jurisdiction of the court, by personal notice, notice by mail, or publication in a newspaper within or without the state, for the purpose of dealing with any property, relation, or person within the state or otherwise subject to the jurisdiction of the court, and may make orders, decrees, and judgments in one county in cases pending in any other county, which orders and decrees and judgments shall be transmitted to the clerk of the court for the other county.

History of Section.
(C.P.A. 1905, § 16; G.L. 1909, ch. 273, § 13; G.L. 1923, ch. 323, § 13; G.L. 1938, ch. 496, § 13; G.L. 1956, § 8-2-33; P.L. 1965, ch. 55, § 1.)



Chapter 8-2-34 - Impaneling and instruction of grand juries.

§ 8-2-34 Impaneling and instruction of grand juries.  All grand juries shall be impaneled by the superior court. They shall be empowered, required, and charged to diligently inquire and make true presentment of all crimes and offenses done or committed within their jurisdiction, and shall, insofar as may be deemed necessary, be instructed by the court in the law relative thereto.

History of Section.
(C.P.A. 1905, § 18; G.L. 1909, ch. 273, § 15; G.L. 1923, ch. 323, § 15; G.L. 1938, ch. 496, § 15; G.L. 1956, § 8-2-34.)



Chapter 8-2-35 - Arraignment of persons presented  Warrants on indictments or information.

§ 8-2-35 Arraignment of persons presented  Warrants on indictments or information.  The superior court may arraign all persons presented by a grand jury or charged by information filed by the attorney general, and may require such persons to plead to the indictment against them, if in custody, or if taken while the court is in session; and if not in custody, or taken while the court is in session, may issue warrants on the indictment or information.

History of Section.
(C.P.A. 1905, § 19; G.L. 1909, ch. 273, § 16; G.L. 1923, ch. 323, § 16; G.L. 1938, ch. 496, § 16; G.L. 1956, § 8-2-35; P.L. 1972, ch. 169, § 1; P.L. 1974, ch. 118, § 1.)



Chapter 8-2-36 - Admission to bail.

§ 8-2-36 Admission to bail.  The superior court may admit to bail all persons brought before it for any offense whatsoever.

History of Section.
(C.P.A. 1905, § 20; G.L. 1909, ch. 273, § 17; G.L. 1923, ch. 323, § 17; G.L. 1938, ch. 496, § 17; G.L. 1956, § 8-2-36.)



Chapter 8-2-37 - Requiring recognizance of criminal complainants.

§ 8-2-37 Requiring recognizance of criminal complainants.  The superior court may require the complainant in any criminal pleading pending therein to give recognizance with sufficient surety to prosecute his or her complaint, with effect, and in default thereof the court may dismiss the complaint.

History of Section.
(C.P.A. 1905, § 22; G.L. 1909, ch. 273, § 19; G.L. 1923, ch. 323, § 19; G.L. 1938, ch. 496, § 19; G.L. 1956, § 8-2-37.)



Chapter 8-2-38 - Instructions to jury.

§ 8-2-38 Instructions to jury.  In every case, civil and criminal, tried in the superior court with a jury, the justice presiding shall instruct the jury in the law relating to the action, and may sum up the evidence therein to the jury whenever he or she may deem it advisable so to do; but any material misstatement of the testimony by him or her may be excepted to by the party aggrieved.

History of Section.
(C.P.A. 1905, § 23; G.L. 1909, ch. 273, § 20; G.L. 1923, ch. 323, § 20; G.L. 1938, ch. 496, § 20; G.L. 1956, § 8-2-38.)



Chapter 8-2-39 - General magistrate  Appointment, duties and powers.

§ 8-2-39 General magistrate  Appointment, duties and powers.  (a) There is hereby created within the superior court the position of general magistrate who shall be appointed by the presiding justice of the superior court, with the advice and consent of the senate, for a term of ten (10) years and until a successor is appointed and qualified. Nothing herein shall be construed to prohibit the assignment of the general magistrate to more than one such term, subject to the advice and consent of the senate. The person appointed to serve as general magistrate shall be a member of the bar of Rhode Island. The powers and duties of the general magistrate shall be prescribed in the order appointing him or her.

(b) The general magistrate shall assist the court in:

(i) The determination of, monitoring, collection, and payment of restitution and court ordered fines, fees, and costs or the ordering of community service in lieu of or in addition to the payment of restitution, fines, fees, and costs, consistent with other provisions of the general laws;

(ii) The determination and payment of claims under the violent crimes indemnity fund for the Criminal Injuries Compensation Act of 1972, chapter 25 of title 12;

(iii) The determination and payment of claims from the Criminal Royalties Distribution Act of 1983, chapter 25.1 of title 12; and

(iv) Such other matters as the presiding justice of the superior court determines are necessary.

(2) The chief justice of the supreme court, with the consent of the presiding justice and, if applicable, the chief judge of a particular court, may assign the general magistrate to serve as a magistrate in any court of the unified system. When the general magistrate is so assigned he or she shall be vested, authorized, and empowered with all the powers belonging to the magistrate position to which he or she is specially assigned.

(c) The general magistrate will be empowered to hear all motions, pretrial conferences, arraignments, probable cause hearings, bail hearings, bail and probation revocation hearings, and to review all such matters including, but not limited to the above, and to modify the terms and conditions of probation and other court-ordered monetary payments including, but not limited to, the extension of time for probation and court-ordered monetary payments as provided by law. The general magistrate shall have the power to take testimony in connection with all matters set forth herein.

(d) The general magistrate may be authorized:

(1) To regulate all proceedings before him or her;

(2) To do all acts and take all measures necessary or proper for the efficient performance of his or her duties;

(3) To require the production before him or her of books, papers, vouchers, documents, and writings;

(4) To rule upon the admissibility of evidence;

(5) To issue subpoenas for the appearance of witnesses, to put witnesses on oath, to examine them, and to call parties to the proceeding and examine them upon oath;

(6) To adjudicate a person in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the relevant court, for failure to appear in response to a summons or for refusal to answer questions or produce evidence or for behavior disrupting a proceeding;

(7) To adjudicate a party in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the relevant court, for failure to comply with a pending order to provide payment or to perform any other act; and

(8) To issue a capias and/or body attachment upon the failure of a party or witness to appear after having been properly served and, should the court not be in session, the person apprehended may be detained at the adult correctional institutions, if an adult, or at the Rhode Island training school for youth, if a child, until the next session of the court.

(e) A party aggrieved by an order entered by the general magistrate shall be entitled to a review of the order by a justice of the relevant court. Unless otherwise provided in the rules of procedure of the court, such review shall be on the record and appellate in nature. The court shall, by rules of procedure, establish procedures for review of orders entered by a general magistrate, and for enforcement of contempt adjudications of a general magistrate.

(f) Final orders of the superior or family court entered in a proceeding to review an order of a general magistrate may be appealed to the supreme court. Final orders of the district court entered in a proceeding to review an order of the general magistrate may be appealed to the superior court.

(g) The general magistrate shall:

(1) Receive all credits and retirement allowances as afforded justices under chapter 3 of this title and any other applicable law, including without limitation, § 8-3-16;

(2) Receive a salary equivalent to that of a district court judge;

(3) Be governed by the commission on judicial tenure and discipline, chapter 16, of this title, in the same manner as justices and judges;

(4) Be subject to all provisions of the canons of judicial ethics or code of judicial conduct;

(5) Be subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

(h) The provisions of this section shall be afforded liberal construction.

(i) The presiding justice of the superior court shall initially appoint such support staff as may be necessary, relating to preparation, investigation, and implementation of the general magistrate's functions. Effective November 15, 1993, the support staff shall be placed under the supervision and management of the superior court, and new appointments or personnel changes in the support staff shall be subject to the directions and approval of the superior court, consistent with any applicable collective bargaining agreements. The general magistrate shall have the power and authority to issue subpoenas and to compel the attendance of witnesses at any place within the state, to administer oaths and to require testimony under oath. The general magistrate, or his or her designee, may serve his or her process or notices in a manner provided for the service of process and notice in civil or criminal actions in accordance with the rules of court.

History of Section.
(P.L. 1988, ch. 129, art. 25, § 1; P.L.1991, ch. 44, art. 73, § 1; P.L. 1994, ch. 348, § 1; P.L. 1998, ch. 442, § 1; P.L. 2007, ch. 73, art. 3, § 6; P.L. 2012, ch. 415, § 9.)



Chapter 8-2-39.1 - Special magistrate.

§ 8-2-39.1 Special magistrate.  There is hereby created within the superior court the position of special magistrate, who shall be appointed by the presiding justice of the superior court, with the advice and consent of the senate, for a period of ten (10) years, and until a successor is appointed and qualified. Nothing contained herein shall be construed to prohibit the reappointment of a special magistrate for one or more additional ten (10) year terms, subject to the advice and consent of the senate. The person appointed to serve as special magistrate shall be a member of the bar of the state of Rhode Island. The special magistrate shall have the duties, responsibilities, powers and benefits as authorized in § 8-2-39.

History of Section.
(P.L. 1997, ch. 30, art. 1, § 21; P.L. 1998, ch. 442, § 1; P.L. 2007, ch. 73, art. 3, § 6.)



Chapter 8-2-39.2 - Drug court magistrate  Appointment, duties and powers.

§ 8-2-39.2 Drug court magistrate  Appointment, duties and powers.  (a) For the purposes of this chapter:

(1) "Non-violent" means and includes all charges that are not crimes of violence, the following being a list of all charges considered to be crimes of violence for the purposes of this section: murder, manslaughter, first degree arson, kidnapping with intent to extort, robbery, first degree sexual assault, second degree sexual assault, first and second degree child molestation, assault, assault with intent to murder, assault with intent to rob, assault with intent to commit first degree sexual assault, entering a dwelling house with intent to commit murder, robbery, or sexual assault.

(2) "Drug addicted person" means a person who exhibits a maladaptive pattern of behavior resulting from drug use, including one or more of the following: impaired control over drug use; compulsive use; and/or continued use despite harm, and craving.

(b) There is hereby created within the superior court the position of Drug Court Magistrate who shall be appointed by the presiding justice of the superior court with the advice and consent of the senate. The persons appointed to serve as Drug Court Magistrates shall be members of the bar of Rhode Island. The powers and duties of the Drug Court Magistrate shall be prescribed in the order appointing him or her in addition to those described herein.

The Drug Court Magistrate's term shall be ten (10) years and until a successor is appointed and qualified. Nothing in this article shall prohibit a Drug Court Magistrate from being reappointed for additional ten (10) year terms by the presiding justice of the superior court with the advice and consent of the senate. He or she shall receive a salary equivalent to that received by the special magistrate assigned to the superior court. The Drug Court Magistrate shall preside over the Adult Drug Court. The Adult Drug Court Program shall combine the coercive powers of the court with a therapeutic regimen in order to rehabilitate drug addicted defendants.

(c) The Drug Court Magistrate shall be empowered to hear and decide as a superior court justice all matters relating to those adult offenders who come before the jurisdiction of the superior court on any offense relating to the offender's participation in the Adult Drug Court. In addition, the Drug Court Magistrate shall have the power to impose a period of incarceration upon a plea of guilty or nolo contendere, and also have the power to confine any person who has been found to be in violation of any conditions previously imposed by the superior court.

(d) The Drug Court Magistrate shall make the final determination as to whether a defendant is admitted into the program. Individuals meeting the following criteria, shall be screened by staff working at the office of the attorney general upon the department's own referral, upon a request by counsel entered on behalf of a defendant; upon request by a judge of the superior or district court, or, in the case of a person waivable by the family court, by a judge of that court, or the department of corrections for admittance into the Adult Drug Court:

(1) The individual is charged with or convicted of an alcohol or drug related offense or with an appropriate non-violent offense.

(2) The individual has no pending charges or prior convictions for felony crimes of violence.

(3) The individual has no pending charges or prior convictions for delivery of a controlled substance.

(4) The defendant is a drug addicted person.

(e) All individuals accepted into Drug Court will be bound by a Drug Court contract, as defined by the Adult Drug Court, which sets forth the court's expectations, the role and responsibilities of the Drug Court, the conditions imposed upon and the responsibilities of the defendant, and the treatment plan goals and strategies. If a defendant fails to abide by the Drug Court conditions and orders, he or she may be terminated from the program by the Drug Court judge and sentenced as he or she deems appropriate.

(f) The Drug Court Magistrate shall be empowered to hear and decide as a superior court justice all matters that may come before the superior court pursuant to chapter 37.1 of title 11 "Sexual Offender Registration and Community Notification."

(g) The Drug Court Magistrate and/or the presiding justice of the superior court may fix the venue of any person who is before the superior court as a participant in the Adult Drug Court or who is alleged to be a sexual predator, and who has filed an objection to community notification.

(h) In addition, at the discretion of the presiding justice of the superior court, the drug court magistrate shall have the duties, responsibilities and powers authorized in subsections 8-2-39(b), (c) and (d).

(i) The Drug Court Magistrate shall be governed by the commission on judicial tenure and discipline, chapter 16 of title 8 in the same manner as justices and judges; shall be subject to all provisions of the canons of judicial ethics or code of judicial conduct; and shall be subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

(j) A party aggrieved by an order entered by the Drug Court Magistrate shall be entitled to a review of the order by a justice of the superior court. Unless otherwise provided in the rules of procedure of the court, such review shall be on the record and appellate in nature. The superior court shall, by rules of procedure, establish procedures for reviews of orders entered by a Drug Court Magistrate, and for enforcement of contempt adjudications of a Drug Court Magistrate.

History of Section.
(P.L. 2004, ch. 595, art. 19, § 1; P.L. 2005, ch. 343, § 1; P.L. 2007, ch. 73, art. 3, § 6; P.L. 2012, ch. 401, § 1.)






Chapter 8-3 - Justices of Supreme, Superior, and Family Courts

Chapter 8-3-1 - Engagement of office  Restriction on practice of law.

§ 8-3-1 Engagement of office  Restriction on practice of law.  (a) Every justice of the supreme court and of the superior court and of the family court shall, before exercising any of the duties of his or her office, subscribe in duplicate and take the following engagement: "I ]]]]]]]]]]]]]]]] do solemnly swear (or affirm) that I will support the constitution of the United States and the constitution and laws of this state; that I will administer justice without respect to persons, and do equal right to the poor and to the rich; and that I will faithfully and impartially discharge and perform all the duties incumbent on me as ]]]]]]]]]]]]]]]] according to the best of my abilities, agreeable to law; so help me God." (Or, "this affirmation I make and give upon peril of the penalty or perjury.") One of the engagements shall be filed in the office of the clerk of the court of which the justice is a member and entered upon the record thereof, and the other shall be filed in the office of the secretary of state.

(b) A justice of the supreme court, of the superior court, and of the family court shall devote full time to his or her judicial duties. He or she shall not practice law while holding office nor shall he or she be a partner or associate of any person in the practice of law.

History of Section.
(C.P.A. 1905, § 28; G.L. 1909, ch. 274, § 1; G.L. 1923, ch. 324, § 1; G.L. 1938, ch. 497, § 1; G.L. 1956, § 8-3-1; P.L. 1969, ch. 239, § 57; P.L. 1985, ch. 150, § 14.)



Chapter 8-3-2 - Precedence of associate justices.

§ 8-3-2 Precedence of associate justices.  The associate justices shall have precedence in their respective courts according to the dates of their commissions, or when the commission of two or more of them bear the same date, according to their ages.

History of Section.
(C.P.A. 1905, § 31; G.L. 1909, ch. 274, § 4; G.L. 1923, ch. 324, § 4; G.L. 1938, ch. 497, § 4; G.L. 1956, § 8-3-2.)



Chapter 8-3-3 - Vacancy in office or inability of chief justice of supreme court.

§ 8-3-3 Vacancy in office or inability of chief justice of supreme court.  Whenever there is a vacancy in the office of chief justice of the supreme court, or whenever the chief justice shall be unable, by reason of illness or absence, to perform the duties of his or her office, the associate justice of the supreme court having precedence who is present and qualified to act shall perform the duties of the office until the vacancy shall be filled or the inability removed.

History of Section.
(C.P.A. 1905, § 32; G.L. 1909, ch. 274, § 5; G.L. 1923, ch. 324, § 5; P.L. 1932, ch. 1878, § 1; G.L. 1938, ch. 497, § 5; G.L. 1956, § 8-3-3.)



Chapter 8-3-4 - Vacancy in office, inability, or absence of presiding justice of superior court.

§ 8-3-4 Vacancy in office, inability, or absence of presiding justice of superior court.  Whenever there is a vacancy in the office of presiding justice of the superior court, or whenever the presiding justice shall be unable by reason of illness to perform the duties of his office, the associate justice of the superior court having precedence who is present and qualified to act shall perform the duties of the office until the vacancy shall be filled or the inability removed. In the event that the presiding justice determines that his or her absence will prevent him or her from performing the duties of his or her office, he or she shall designate an associate justice to perform the duties during the period of his or her absence.

History of Section.
(C.P.A. 1905, § 32; G.L. 1909, ch. 274, § 5; G.L. 1923, ch. 324, § 5; P.L. 1932, ch. 1878, § 1; G.L. 1938, ch. 497, § 5; G.L. 1956, § 8-3-4; P.L. 1965, ch. 98, § 1; P.L. 1980, ch. 132, § 1.)



Chapter 8-3-6 - Justices as conservators of peace  Powers in criminal cases.

§ 8-3-6 Justices as conservators of peace  Powers in criminal cases.  The justices of the supreme and superior court shall, by virtue of their office, be severally conservators of the peace throughout the state, and shall severally have the same power in criminal cases throughout the state that district courts have in their respective districts.

History of Section.
(C.P.A. 1905, § 35; G.L. 1909, ch. 274, § 8; G.L. 1923, ch. 324, § 8; G.L. 1938, ch. 497, § 8; G.L. 1956, § 8-3-6.)



Chapter 8-3-7 - Retirement of justices on reduced pay  Assignment as associate justices.

§ 8-3-7 Retirement of justices on reduced pay  Assignment as associate justices.  (a) Whenever any person engaged as a judge:

(1) On or before July 2, 1997 has served as a justice of the supreme court, the superior court, the family court, the district court, or any combination thereof for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty-five (65) years, that justice may retire from active service and thereafter the justice shall receive annually during life a sum equal to three-fourths (3/4) of the annual salary that the justice was receiving at the time of retirement;

(2) Subsequent to July 2, 1997 and prior to January 1, 2009, has served as a justice of the supreme court, the superior court, the family court, the district court or any combination thereof, for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty-five (65) years, said justice may retire from active service and thereafter said justice shall receive annually during life a sum equal to three-fourths (3/4) of his or her average highest three (3) consecutive years of compensation;

(3) On or after January 1, 2009, has served as a justice of the supreme court, the superior court, the family court, the district court or any combination thereof, for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty-five (65) years, said justice may retire from active service and thereafter said justice shall receive annually during life a sum equal to seventy percent (70%) of his or her average highest three (3) consecutive years of compensation.

(4) On or after July 1, 2009, shall have served as a justice of the supreme court, the superior court, the family court, the district court, or any of them for twenty (20) years, or has served for ten (10) years, and reached the age of sixty-five (65) years, said justice may retire from regular active service and thereafter said justice shall receive annually during his or her life a sum equal to sixty-five percent (65%) of his or her average highest five (5) consecutive years of compensation.

(b) Whenever a justice or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(c) Any justice in any of the courts who shall retire in accordance with the provisions of this section or § 36-9-5 may, at his or her own request and at the direction of the chief justice of the supreme court, subject to the retiree's physical and mental competence, be assigned to perform such services as an associate justice of the superior court, or the family court, or the district court as the presiding justice of the superior court, or the chief judge of the family court, or the district shall prescribe. When so assigned and performing such service, the justice shall have all the powers and authority of an associate justice of the superior court, the family court, or the district court but otherwise shall have no powers nor be authorized to perform any judicial duties. Such a retired justice shall not be counted in the number of judges provided by law for the superior court, the family court, or the district court.

(d) Any justice of the supreme court who shall retire in accordance with the provisions of this section shall at the direction of the chief justice of the supreme court, subject to the retiree's physical and mental competence, be assigned to perform such services as an associate justice of the supreme court as the chief justice of the supreme court shall prescribe. When so assigned and performing such services, the retiree shall have all the powers and authority of an associate justice of the supreme court, but otherwise he or she shall have no powers nor be authorized to perform any judicial duties relating to the supreme court, except as authorized under § 8-1-1. Such a retired justice shall not be counted in the number of justices provided by law for the supreme court.

History of Section.
(C.P.A. 1905, § 29; G.L. 1909, ch. 274, § 2; P.L. 1917, ch. 1475, § 2; P.L. 1922, ch. 2229, § 1; G.L. 1923, ch. 324, § 2; P.L. 1926, ch. 771, § 2; G.L. 1938, ch. 497, § 2; P.L. 1948, ch. 2084, § 1; P.L. 1956, ch. 3832, § 1; G.L. 1956, § 8-3-7; P.L. 1959, ch. 2, § 1; P.L. 1970, ch. 300, § 1; P.L. 1973, ch. 163, § 1; P.L. 1979, ch. 256, § 2; P.L. 1983, ch. 76, § 1; P.L. 1997, ch. 93, § 1; P.L. 2005, ch. 165, § 1; P.L. 2007, ch. 126, § 1; P.L. 2007, ch. 179, § 1; P.L. 2008, ch. 100, art. 35, § 1; P.L. 2009, ch. 68, art. 7, § 5; P.L. 2012, ch. 415, § 10.)



Chapter 8-3-7.2 - No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge.

§ 8-3-7.2 No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge.  No increment in salary resulting from any rule or regulation providing for an increment in salary for temporary service as chief justice, presiding justice or chief judge shall be construed to add to the annual salary of a judicial officer for purposes of retirement under § 8-3-7.

History of Section.
(P.L. 1997, ch. 93, § 2; P.L. 2011, ch. 63, § 1; P.L. 2011, ch. 95, § 1.)



Chapter 8-3-8 - Retirement of justices on full pay  Assignment as associate justices.

§ 8-3-8 Retirement of justices on full pay  Assignment as associate justices.  (a) Whenever any person engaged as a judge:

(1) On or before July 2, 1997 shall have served as a justice of the supreme court, the superior court, the family court, the district court, or any of them for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years, and reached the age of seventy (70) years, that justice may retire from regular active service and thereafter the justice shall receive annually during his or her life a sum equal to the annual salary the justice was receiving at the time of his or her retirement;

(2) Subsequent to July 2, 1997 and prior to January 1, 2009, shall have served as a justice of the supreme court, the superior court, the family court, the district court, or any of them for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years, and reached the age of seventy (70) years, said justice may retire from regular active service and thereafter said justice shall receive annually during his or her life a sum equal to his or her average highest three (3) consecutive years of compensation.

(3) On or after January 1, 2009, shall have served as a justice of the supreme court, the superior court, the family court, the district court, or any of them for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years, and reached the age of seventy (70) years, said justice may retire from regular active service and thereafter said justice shall receive annually during his or her life a sum equal to ninety percent (90%) of his or her average highest three consecutive years of compensation.

(4) On or after July 1, 2009, shall have served as a justice of the supreme court, the superior court, the family court, the district court, or any of them for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years, and reached the age of seventy (70) years, said justice may retire from regular active service and thereafter said justice shall receive annually during his or her life a sum equal to eighty percent (80%) of his or her average highest five (5) consecutive years of compensation.

(b) Whenever a justice or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(c) Any justice of any of the courts who shall retire in accordance with the provisions of this section shall at the direction of the chief justice of the supreme court, subject to the retiree's physical and mental competence, be assigned to perform such services as an associate justice of the superior court, or the family court, or the district court as the presiding justice of the superior court, or the chief judge of the family court, or the district court shall prescribe. When so assigned and performing such service, the retiree shall have all the powers and authority of an associate justice of the superior court, the family court, or the district court but otherwise he or she shall have no powers nor be authorized to perform any judicial duties. Such a retired justice shall not be counted in the number of judges provided by law for the superior court, the family court, or the district court.

(d) Any justice of the supreme court who shall retire in accordance with the provisions of this section shall at the direction of the chief justice of the supreme court, subject to the retiree's physical and mental competence, be assigned to perform such services as an associate justice of the supreme court as the chief justice of the supreme court shall prescribe. When so assigned and performing such services, the retiree shall have all the powers and authority of an associate justice of the supreme court, but otherwise he or she shall have no powers nor be authorized to perform any judicial duties relating to the supreme court, except as authorized under § 8-1-1. Such a retired justice shall not be counted in the number of justices provided by law for the supreme court.

History of Section.
(P.L. 1956, ch. 3633, §§ 1, 2; G.L. 1956, § 8-3-8; P.L. 1970, ch. 300, § 1; P.L. 1973, ch. 163, § 1; P.L. 1983, ch. 76, § 1; P.L. 1988, ch. 639, § 1; P.L. 1997, ch. 93, § 1; P.L. 2007, ch. 126, § 1; P.L. 2007, ch. 179, § 1; P.L. 2008, ch. 100, art. 35, § 1; P.L. 2009, ch. 68, art. 7, § 5; P.L. 2012, ch. 415, § 10.)



Chapter 8-3-8.2 - No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge.

§ 8-3-8.2 No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge.  No increment in salary resulting from any rule or regulation providing for an increment in salary for temporary service as chief justice, presiding justice or chief judge shall be construed to add to the annual salary of a judicial officer for purposes of retirement under § 8-3-8 or 8-3-8.1.

History of Section.
(P.L. 1997, ch. 93, § 2; P.L. 2008, ch. 229, § 1; P.L. 2008, ch. 321, § 1.)



Chapter 8-3-9 - Computation of service time as to former courts.

§ 8-3-9 Computation of service time as to former courts.  For purposes of determining eligibility for retirement under §§ 8-3-7 and 8-3-8, the years of service of any person who has served as an associate judge of the juvenile court prior to September 1, 1961, or who has served as a judge or clerk of a district court as constituted prior to September 15, 1969, or a judge of the workers' compensation court, shall be included as if the service had been on the court to which the person may have been subsequently appointed.

History of Section.
(P.L. 1978, ch. 340, § 2; P.L. 1999, ch. 216, § 2; P.L. 1999, ch. 384, § 2.)



Chapter 8-3-10 - Service after retirement.

§ 8-3-10 Service after retirement.  Any justice or judge of the supreme court, superior court, family court, or district court who shall retire in accordance with the provisions of § 8-3-7, 8-3-8, or 8-3-12 and who shall subsequently be assigned to perform service in accordance with § 8-3-7 or 8-3-8, when so assigned and performing such service, shall receive in addition to his or her retirement pension the difference in pay and fringe benefits between what he or she was entitled to receive under § 8-3-7, 8-3-8, or 8-3-12 prior to exercising his or her options available under § 8-3-11 and what a judge or justice with comparable state service time is receiving as a justice or judge of the court to which he/she is assigned, or a justice or judge of the court from which he/she retired, whichever is greater.

History of Section.
(P.L. 1979, ch. 19, § 3.)



Chapter 8-3-11 - Allowances to surviving spouses, domestic partners or minor children of deceased justices.

§ 8-3-11 Allowances to surviving spouses, domestic partners or minor children of deceased justices.  (a) Whenever any justice of the supreme court, the superior court, the family court, or the district court who was engaged as a judge prior to January 1, 2009, dies after retirement or during active service while eligible for retirement, or during active service after having served fifteen (15) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one-half (1/2) of the annual payment that the justice was receiving by way of salary or retirement pay at the time of his or her death. Whenever a justice of any of the courts shall die without having become eligible to retire either under § 8-3-7 or 8-3-8 and has served seven (7) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, one-third ( 1/3) of the annual salary that the justice was receiving at the time of his or her death. Whenever a justice of the courts shall die without having become eligible to retire either under § 8-3-7 or 8-3-8 and has not served seven (7) years in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, one-fourth (1/4) of the annual salary that the justice was receiving at the time of his or her death.

(b) Any justice of the courts who is engaged as a judge on or after January 1, 2009, and prior to July 1, 2009 may elect to receive retirement pay that is reduced by an additional ten percent (10%) of the average of the highest three (3) consecutive years annual compensation (i.e., ninety percent (90%) reduced to eighty percent (80%) or seventy percent (70) reduced to sixty percent (60%)), and where such option is exercised by giving the general treasurer notice in writing thereof within ninety (90) days after the date of his or her retirement his or her surviving spouse or domestic partner or minor children shall receive annually one-half (1/2) of his or her retirement pay during his or her lifetime so long as he or she remains unmarried or not in a domestic partnership, or the children are under twenty-one (21) years of age provided, however, for any justice engaged on or after July 1, 2009 but prior to July 1, 2012, the reduction shall be based on the average of the highest five (5) consecutive years annual compensation.

(c) Any justice of the courts who is engaged as a judge on or after July 1, 2012 and who elects to receive a retirement pay that is reduced, shall receive a lesser retirement allowance as determined by actuarial calculation, which shall be payable throughout life with the provision that:

(i) Option 1. Upon the justice's death, the justice's lesser retirement allowance shall be continued throughout the life of and paid to such person having an insurable interest in the justice's life, as the justice shall nominate by written designation duly acknowledged and filed with the retirement board at the time of his or her retirement.

(ii) Option 2. Upon the justice's death, one-half (1/2) of the justice's lesser retirement allowance shall be continued throughout the life of and paid to such person, having an insurable interest in the justice's life, as the justice shall nominate by written designation duly acknowledged and filed with the retirement board at the time of the beneficiary's retirement.

(2) For purposes of any election under this section the justice may designate more than one person to receive benefits after his or her death, provided that the designation shall specify the portion of the actuarial equivalent of the justice's retirement allowance to be paid to each person, and provided further that the aggregate actuarial value of the portions shall not exceed the actuarial equivalent of the justice's retirement benefit determined in the case of an election under this section as of the date of the justice's retirement.

(3) A justice selecting more than one person to receive benefits under this section may only select beneficiaries from among his or her children, adopted children, step-children, and/or spouse or domestic partner.

(d) Whenever any justice of the supreme court, the superior court, the family court, or the district court who was engaged as a judge on or after January 1, 2009, dies during active service while eligible for retirement, or during active service after having served fifteen (15) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one-half (1/2) of the annual payment that the justice was receiving by way of salary.

(e) Whenever a justice of any of the courts who was engaged as a judge on or after January 1, 2009, shall die without having become eligible to retire either under § 8-3-7 or 8-3-8 and has served seven (7) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, one-third (1/3) of the annual salary that the justice was receiving at the time of his or her death.

(f) Whenever a justice of the courts who was engaged as a judge on or after January 1, 2009, shall die without having become eligible to retire either under § 8-3-7 or 8-3-8 and has not served seven (7) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, one-fourth (1/4) of the annual salary that the justice was receiving at the time of his or her death.

(g) In the event the deceased justice shall have no surviving spouse or domestic partner, or the surviving spouse or domestic partner should predecease their minor children, then the benefits conferred by this section shall be received in equal shares by the minor children, if any, until each shall attain the age of twenty-one (21) years.

History of Section.
(P.L. 1970, ch. 300, § 2; P.L. 1976, ch. 313, § 1; P.L. 1979, ch. 19, § 5; P.L. 1982, ch. 204, § 1; P.L. 1983, ch. 76, § 1; P. L. 1990, ch. 30, § 1; P.L. 2007, ch. 510, § 1; P.L. 2008, ch. 100, art. 35, § 1; P.L. 2009, ch. 68, art. 7, § 13; P.L. 2009, ch. 343, § 1; P.L. 2009, ch. 344, § 1; P.L. 2011, ch. 408, § 15; P.L. 2011, ch. 409, § 15.)



Chapter 8-3-12 - Retirement of judges with general assembly or office service.

§ 8-3-12 Retirement of judges with general assembly or office service.  Any person, who has served as a member of the general assembly, as a general officer, and as a justice of the supreme court, the superior court, the family court, or the district court, whose combined service as a member of the general assembly, a justice, and a general officer is twenty (20) years or more and who has retired, resigned, or completed such service, shall, upon reaching the age of sixty-two (62) years, receive during life a sum equal to three-fourths (3/4) of the highest annual salary that the person was receiving during such service.

History of Section.
(P.L. 1974, ch. 272, § 1; P.L. 1979, ch. 19, § 1; P.L. 1979, ch. 407, § 1; P.L. 1979, ch. 408, § 1; P.L. 1983, ch. 76, § 1.)



Chapter 8-3-13 - Pension for surviving spouses or domestic partners of judges dying prior to May 10, 1974.

§ 8-3-13 Pension for surviving spouses or domestic partners of judges dying prior to May 10, 1974.  Whenever any justice of the superior court, having served as a justice for at least seven (7) years who died prior to May 10, 1974 during active service, his or her surviving spouse or domestic partner shall receive annually thereafter, during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one-third ( 1/3) of the annual payment that the justice was receiving by way of salary or retirement pay at the time of his or her death.

History of Section.
(P.L. 1974, ch. 272, § 1; P.L. 1983, ch. 76, § 1; P.L. 2007, ch. 510, § 1.)



Chapter 8-3-14 - Applicability of §§ 8-3-12  8-3-14.

§ 8-3-14 Applicability of §§ 8-3-12  8-3-14.  Sections 8-3-12  8-3-14 shall be applicable to all justices of the supreme court whose retirement, resignation, or death occurred subsequent to January 1, 1963, and prior to May 10, 1974, and the surviving spouses of such justices so long as they remain unmarried. Any surviving spouses of justices eligible for benefits pursuant to this section shall receive benefits hereunder from the time of application therefor, and until their death or remarriage, and such benefits shall not be paid for any time between the death or resignation of such justice and May 10, 1974.

History of Section.
(P.L. 1974, ch. 272, § 1; P.L. 1983, ch. 76, § 1.)



Chapter 8-3-15 - Cost of living allowance.

§ 8-3-15 Cost of living allowance.  (a) All justices of the supreme court, superior court, family court, or district court, or their surviving spouses or domestic partners, who retire after January 1, 1970 and who receive a retirement allowance pursuant to the provisions of this title shall, on the first day of January next following the third anniversary date of retirement, receive a cost-of-living retirement adjustment in addition to his or her retirement allowance in an amount equal to three percent (3%) of the original retirement allowance. In each succeeding year thereafter during the month of January, the retirement allowance shall be increased an additional three percent (3%) of the original allowance, not compounded, to be continued during the lifetime of the justice or his or her surviving spouse or domestic partner. For the purpose of such computation, credit shall be given for a full calendar year regardless of the effective date of the retirement allowance.

(b) Any justice who retired prior to January 31, 1977 shall be deemed for the purpose of this section to have retired on January 1, 1977.

(c) For justices not eligible to retire as of September 30, 2009 and not eligible upon passage of this article, and for their beneficiaries, the cost of living adjustment described in subsection (3) above shall only apply to the first thirty-five thousand dollars ($35,000) of retirement allowance, indexed annually, and shall commence upon the third (3rd) anniversary of the date of retirement or when the retiree reaches age sixty-five (65), whichever is later. The thirty- five thousand dollar ($35,000) limit shall increase annually by the percentage increase in the Consumer Price Index for all Urban Consumer (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less. The first thirty-five thousand dollars ($35,000), as indexed, of retirement allowance shall be multiplied by the percentage of increase in the Consumer Price Index for all Urban Consumers (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less, on the month following the anniversary date of each succeeding year. For justices eligible to retire as of September 30, 2009 or eligible upon passage of this article, and for their beneficiaries, the provisions of this subsection (c) shall not apply.

(d) Notwithstanding the prior paragraphs of this section, and subject to paragraph (d)(2) below, for all present and former justices, active and retired justices, and beneficiaries receiving any retirement, disability or death allowance or benefit of any kind, whether provided for or on behalf of justices engaged on or prior to December 31, 1989 as a non-contributory justice or engaged after December 31, 1989 as a contributory justice, the annual benefit adjustment provided in any calendar year under this section shall be equal to (A) multiplied by (B) where (A) is equal to the percentage determined by subtracting five and one-half percent (5.5%) (the "subtrahend") from the Five-Year Average Investment Return of the retirement system determined as of the last day of the plan year preceding the calendar year in which the adjustment is granted, said percentage not to exceed four percent (4%) and not to be less than zero percent (0%), and (B) is equal to the lesser of the justice's retirement allowance or the first twenty-five thousand dollars ($25,000) of retirement allowance, such twenty-five thousand dollars ($25,000) amount to be indexed annually in the same percentage as determined under (d)(1)(A) above. The "Five-Year Average Investment Return" shall mean the average of the investment return of the most recent five (5) plan years as determined by the retirement board. Subject to paragraph (d)(2) below, the benefit adjustment provided by this paragraph shall commence upon the third (3rd) anniversary of the date of retirement or the date on which the retiree reaches his or her Social Security retirement age, whichever is later. In the event the retirement board adjusts the actuarially assumed rate of return for the system, either upward or downward, the subtrahend shall be adjusted either upward or downward in the same amount.

(2) Except as provided in paragraph (d)(3), the benefit adjustments under this section for any plan year shall be suspended in their entirety unless the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%) in which event the benefit adjustment will be reinstated for all justices for such plan year.

In determining whether a funding level under this paragraph (d)(2) has been achieved, the actuary shall calculate the funding percentage after taking into account the reinstatement of any current or future benefit adjustment provided under this section. "GASB Funded Ratio" shall mean the ratio of the actuarial value of assets to the actuarial accrued liability.

(3) Notwithstanding paragraph (d)(2), in each fifth plan year commencing after June 30, 2012 commencing with the plan year ending June 30, 2017, and subsequently at intervals of five (5) plan years, a benefit adjustment shall be calculated and made in accordance with paragraph (d)(1) above until the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%)

(4) Notwithstanding any other provision of this chapter, the provisions of this paragraph (d) of § 8-3-15 shall become effective July 1, 2012 and shall apply to any benefit adjustment not granted on or prior to June 30, 2012.

History of Section.
(P.L. 1979, ch. 19, § 4; P.L. 1983, ch. 76, § 1; P.L. 2007, ch. 510, § 1; P.L. 2010, ch. 23, art. 16, § 3; P.L. 2011, ch. 408, § 15; P.L. 2011, ch. 409, § 15.)



Chapter 8-3-16 - Retirement contribution.

§ 8-3-16 Retirement contribution.  (a) Judges engaged after December 31, 1989 shall have deducted from total salary beginning December 31, 1989 and ending June 30, 2012 an amount equal to a rate percent of compensation as specified in § 36-10-1 relating to member contributions to the state retirement system. Effective July 1, 2012, all active judges whether engaged before or after December 31, 1989 shall have deducted from compensation as defined in subsection 36-8-1(8) an amount equal to twelve percent (12%) of compensation, except active Supreme Court Judges as of June 30, 2012 who shall have deducted from compensation as defined in section 36-8-1(8) an amount equal to the percent of compensation in effect on June 30, 2012. Proceeds deposited shall be held in trust for the purpose of paying retirement benefits to participating judges or their beneficiaries. The retirement board shall establish rules and regulations to govern the provisions of this section.

(b) A member of the judiciary who withdraws from service or ceases to be a member for any reason other than retirement, shall be paid on demand a refund consisting of the accumulated contributions standing to his or her credit in his or her individual account in the judicial retirement benefits account. Any member receiving a refund shall thereby forfeit and relinquish all accrued rights as a member of the system together with credits for total service previously granted to the member; provided, however, that if any member who has received a refund shall subsequently reenter the service and again become a member of the system, he or she shall have the privilege of restoring all money previously received or disbursed to his or her credit as refund of contributions plus regular interest for the period from the date of refund to the date of restoration. Upon the repayment of the refund as herein provided, the member shall again receive credit for the amount of total service which he or she had previously forfeited by the acceptance of the refund.

(c) Whenever any judge dies from any cause before retirement and has no surviving spouse, domestic partner or minor child(ren), a payment shall be made of the accumulated contributions standing to his or her credit in his or her individual account in the judicial retirement benefits account. The payment of the accumulated contributions of the judge shall be made to such person as the judge shall have nominated by written designation duly executed and filed with the retirement board, or if the judge has filed no nomination, or if the person so nominated has died, then to the estate of the deceased judge.

History of Section.
(P.L. 1987, ch. 118, art. 15, § 1; P.L. 1988, ch. 129, art. 22, § 2; P.L. 1989, ch. 494, § 1; P.L. 1990, ch. 507, § 1; P.L. 1995, ch. 370, art. 40, § 37; P.L. 2007, ch. 167, § 1; P.L. 2007, ch. 274, § 1; P.L. 2011, ch. 408, § 15; P.L. 2011, ch. 409, § 15.)



Chapter 8-3-17 - State contributions.

§ 8-3-17 State contributions.  The state of Rhode Island shall make its contribution for the maintaining of the system established by § 8-3-16 and providing the annuities, benefits, and retirement allowances in accordance with the provisions of this chapter by annually appropriating an amount which will pay a rate percent of the compensation paid after December 31, 1989 to judges engaged after December 31, 1989. Such rate percent shall be computed and certified in accordance with the procedures set forth in §§ 36-8-13 and 36-10-2 under rules and regulations promulgated by the retirement board pursuant to § 36-8-3. The amounts that would have been contributed shall be deposited in a special fund and not used for any purpose.

History of Section.
(P.L. 1989, ch. 494, § 2; P.L. 1990, ch. 507, § 2; P.L. 2009, ch. 5, art. 10, § 4; P.L. 2009, ch. 68, art. 7, § 10; P.L. 2010, ch. 9, § 3; P.L. 2010, ch. 10, § 3; P.L. 2011, ch. 408, § 15; P.L. 2011, ch. 409, § 15.)



Chapter 8-3-18 - Calculation of retirement benefits.

§ 8-3-18 Calculation of retirement benefits.  For purposes of the calculation of retirement benefits, in the event that any justice or judge of the supreme court, the superior court, the family court, or the district court participates or acquiesces in a state shutdown or in a reduced salary or a salary deferral plan consistent with any such plan imposed upon or agreed to by other state employees, his or her annual salary shall be calculated as if he or she had not participated or acquiesced in any such shutdown or plan.

History of Section.
(P.L. 1991, ch. 129, § 4; P.L. 1991 ch. 174, § 4.)



Chapter 8-3-19 - Domestic partner  Definition.

§ 8-3-19 Domestic partner  Definition.  For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner was married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of: (A) joint ownership of motor vehicle; (B) joint checking account; (C) joint credit account; (D) joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 2007, ch. 510, § 2.)



Chapter 8-3-20 - Severability.

§ 8-3-20 Severability.  The holding of any section or sections or parts of this chapter to be void, ineffective, or unconstitutional for any cause shall not be deemed to affect any other section or part hereof.

History of Section.
(P.L. 2011, ch. 408, § 15; P.L. 2011, ch. 409, § 15.)






Chapter 8-4 - Clerks of Supreme and Superior Courts

Chapter 8-4-1 - Clerk of supreme court.

§ 8-4-1 Clerk of supreme court.  There shall be a clerk of the supreme court, with an office in Providence.

History of Section.
(C.P.A. 1905, § 48; G.L. 1909, ch. 276, § 1; G.L. 1923, ch. 326, § 1; G.L. 1938, ch. 499, § 1; G.L. 1956, § 8-4-1.)



Chapter 8-4-2 - Appointment and term of supreme court clerk.

§ 8-4-2 Appointment and term of supreme court clerk.  In the month of April and every five (5) years thereafter, the chief justice of the supreme court with the advice and consent of the senate, shall appoint a clerk of the supreme court. The person so appointed shall hold office until the first day of May in the fifth year next after his or her appointment and until his or her successor is appointed and qualified.

History of Section.
(G.L. 1896, ch. 24, § 6; P.L. 1901, ch. 809, § 2; C.P.A. 1905, § 1086; G.L. 1909, ch. 30, § 6; P.L. 1914, ch. 1035, § 1; G.L. 1923, ch. 30, § 3; P.L. 1936 (s.s.), ch. 2442, § 1; G.L. 1938, ch. 489, § 3; P.L. 1956, ch. 3832, § 2; G.L. 1956, § 8-4-2; P.L. 2002, ch. 109, § 2; P.L. 2002, ch. 425, § 2.)



Chapter 8-4-3 - Vacancy in office of clerk.

§ 8-4-3 Vacancy in office of clerk.  In case of a vacancy in the office of the clerk of the supreme court from any cause, the chief justice shall appoint some person to fill such vacancy for the balance of the unexpired term and until his or her successor is appointed and qualified.

History of Section.
(G.L. 1923, ch. 30, § 3; P.L. 1936 (s.s.), ch. 2442, § 1; G.L. 1938, ch. 489, § 3; G.L. 1956, § 8-4-3; P.L. 2003, ch. 267, § 1.)



Chapter 8-4-4 - Clerks of superior court.

§ 8-4-4 Clerks of superior court.  There shall be a clerk of the superior court for the counties of Providence and Bristol, and a clerk of the superior court for each of the counties of Newport, Washington, and Kent.

History of Section.
(C.P.A. 1905, § 49; G.L. 1909, ch. 276, § 2; G.L. 1923, ch. 326, § 2; P.L. 1932, ch. 1856, § 2; G.L. 1938, ch. 499, § 2; G.L. 1956, § 8-4-4.)



Chapter 8-4-4.1 - Retirement of superior court clerks as clerks emeritus.

§ 8-4-4.1 Retirement of superior court clerks as clerks emeritus.  Any clerk of the superior court serving on or after May 16, 1984 and who retires from the position of clerk under the state retirement system after having served not less than nine (9) years in the position shall, upon such retirement, be deemed to be clerk emeritus of the superior court, shall retain the authority and power of a clerk of the superior court, including but not limited to the authority and power to join persons in marriage in any city or town in this state, and shall be available, subject to the retiree's physical and mental competence, for assignment for active duty as clerk of the superior court without additional compensation therefor by the presiding judge thereof.

History of Section.
(P.L. 1984, ch. 435, § 1.)



Chapter 8-4-5 - Appointment, terms, and salaries of superior court clerks.

§ 8-4-5 Appointment, terms, and salaries of superior court clerks.  In the month of May, 1971, and in the month of January in 1976 and in every fifth year thereafter, the presiding justice of the superior court, with the advice and consent of the senate, shall appoint a clerk of the superior court for the counties of Providence and Bristol, and a clerk of the superior court for each of the counties of Newport, Washington, and Kent. The persons so appointed shall hold office until the first day of February in the fifth year next after their appointment and until their successors are appointed and qualified. They shall be entitled to the same longevity salary increases as though they were in the classified service.

History of Section.
(P.L. 1911, ch. 720, § 1; G.L. 1923, ch. 30, § 6; P.L. 1932, ch. 1856, § 1; P.L. 1936 (s.s.), ch. 2441, § 1; G.L. 1938, ch. 489, § 4; G.L. 1956, § 8-4-5; P.L. 1968, ch. 128, § 1; P.L. 1971, ch. 168, § 1; P.L. 1972, ch. 250, § 1; P.L. 1973, ch. 209, § 1; P.L. 1978, ch. 205, art. IX, § 4; P.L. 2005, ch. 10, § 1; P.L. 2005, ch. 21, § 1.)



Chapter 8-4-6 - Vacancies in office of superior court clerk.

§ 8-4-6 Vacancies in office of superior court clerk.  In case of a vacancy in the office of clerk of the superior court for the counties of Providence and Bristol, or in the office of clerk of the superior court of either of the counties of Newport, Washington, or Kent, from any cause, the presiding justice of the superior court with the advice and consent of the senate shall appoint some person to fill such vacancy for the balance of the unexpired term and until his or her successor is appointed and qualified.

History of Section.
(G.L. 1923, ch. 30, § 6; P.L. 1936 (s.s.), ch. 2441, § 1; G.L. 1938, ch. 489, § 4; G.L. 1956, § 8-4-6; P.L. 2005, ch. 10, § 1; P.L. 2005, ch. 21, § 1.)



Chapter 8-4-8 - General duties of clerks.

§ 8-4-8 General duties of clerks.  The superior court clerks shall constantly attend the sittings of their respective courts, shall keep the seal, books, and papers thereof, shall collect and receive all fines and costs in criminal cases, and all court fees in civil cases and shall account therefor as required by law, shall make fair entries and records of all the proceedings, judgments, orders, and decrees therein either in writing or by means of an electronic storage system or other data compilation system, shall furnish stationery to be allowed by the court for the use of the court, and shall do and perform all other things which by law or the rules of the court shall appertain to their office.

History of Section.
(C.P.A. 1905, § 51; G.L. 1909, ch. 276, § 4; G.L. 1923, ch. 326, § 4; G.L. 1938, ch. 499, § 4; G.L. 1956, § 8-4-8; P.L. 1980, ch. 93, § 1; P.L. 1989, ch. 202, § 1.)



Chapter 8-4-9 - Duty to recite pleadings in record of judgment.

§ 8-4-9 Duty to recite pleadings in record of judgment.  The superior court clerks shall, in the record of every judgment, recite the substance of the pleadings in the cause, except that the court may by general rule, general order, or special order direct in what manner and to what extent, if any, the pleadings in any or all causes which are entered in either of the courts shall be extended upon the records; and whenever, by accident, neglect, or otherwise, except by order of the court, any clerk shall have failed to record the proceedings of the court of which he or she is clerk, in any cause pending before it, the court may direct the acting clerk to record the proceedings, upon such evidence as may be satisfactory to it, giving notice to the parties interested, or their attorneys, whenever from the circumstances of the case the court may deem proper.

History of Section.
(C.P.A. 1905, § 52; G.L. 1909, ch. 276, § 5; P.L. 1922, ch. 2168, § 1; G.L. 1923, ch. 326, § 5; G.L. 1938, ch. 499, § 5; G.L. 1956, § 8-4-9.)



Chapter 8-4-10 - Indexing of judgment records.

§ 8-4-10 Indexing of judgment records.  The superior court clerks shall make or cause to be made two (2) indexes to every current book and electronic storage system or other data compilation system of records of judgments in their offices, one, an alphabetical index of the names of all the plaintiffs, complainants, or petitioners, giving also the names of the defendants or respondents, in each case; and the other, an alphabetical index of the names of all the defendants or respondents, giving also the names of the plaintiffs, complainants, or petitioners, in each case.

History of Section.
(C.P.A. 1905, § 53; G.L. 1909, ch. 276, § 6; G.L. 1923, ch. 326, § 6; G.L. 1938, ch. 499, § 6; G.L. 1956, § 8-4-10; P.L. 1990, ch. 203, § 1.)



Chapter 8-4-12 - Appointment of clerk pro tempore.

§ 8-4-12 Appointment of clerk pro tempore.  In case of the death, resignation, absence, inability, or refusal to serve of any of the superior court clerks, the chief justice, or the presiding justice of the court in which the vacancy, or inability, or refusal to serve occurs, may appoint a clerk pro tempore, who shall hold his or her office until the clerk shall have returned or the inability shall have been removed or another clerk shall have been appointed to fill the vacancy and shall have qualified.

History of Section.
(C.P.A. 1905, § 55; G.L. 1909, ch. 276, § 8; G.L. 1923, ch. 326, § 8; G.L. 1938, ch. 499, § 8; G.L. 1956, § 8-4-12.)



Chapter 8-4-13 - Qualification and compensation of clerk pro tempore.

§ 8-4-13 Qualification and compensation of clerk pro tempore.  The clerk appointed pursuant to § 8-4-12 shall be sworn and give bond before he or she enters upon the duties of his or her office and shall, during his or her term of service, be entitled to the compensation of the office.

History of Section.
(C.P.A. 1905, § 56; G.L. 1909, ch. 276, § 9; G.L. 1923, ch. 326, § 9; G.L. 1938, ch. 499, § 9; G.L. 1956, § 8-4-13.)



Chapter 8-4-14 - Appointment of deputies.

§ 8-4-14 Appointment of deputies.  The clerk of the supreme court, with the approval of the Chief Justice, may appoint one or more deputy clerks, who, being sworn, may discharge all the duties of the clerk appointing them.

History of Section.
(C.P.A. 1905, § 57; G.L. 1909, ch. 276, § 10; G.L. 1923, ch. 326, § 10; G.L. 1938, ch. 499, § 10; G.L. 1956, § 8-4-14; P.L. 1981, ch. 266, § 1; P.L. 1997, ch. 311, § 1.)



Chapter 8-4-15 - Removal of deputies  Compensation  Liability for misconduct or neglect.

§ 8-4-15 Removal of deputies  Compensation  Liability for misconduct or neglect.  Each deputy clerk shall be removable at the pleasure of the Chief Justice of the Supreme Court; and the supreme court clerk appointing him or her shall fix the amount of his or her compensation within the amount appropriated therefor and shall be liable for his misconduct or neglect of duty.

History of Section.
(C.P.A. 1905, § 58; G.L. 1909, ch. 276, § 11; G.L. 1923, ch. 326, § 11; G.L. 1938, ch. 499, § 11; G.L. 1956, § 8-4-15; P.L. 1981, ch. 266, § 1; P.L. 1997, ch. 311, § 1.)



Chapter 8-4-16 - Assistant supreme court clerks.

§ 8-4-16 Assistant supreme court clerks.  The clerk of the supreme court shall appoint, with the approval of the court, not more than two (2) assistant clerks, who shall hold office until removed by the clerk or the court.

History of Section.
(C.P.A. 1905, § 59; G.L. 1909, ch. 276, § 12; G.L. 1923, ch. 326, § 12; G.L. 1938, ch. 499, § 12; G.L. 1956, § 8-4-16.)



Chapter 8-4-17 - Appointment of assistant superior court clerks  Employment of clerical assistance by the presiding justice.

§ 8-4-17 Appointment of assistant superior court clerks  Employment of clerical assistance by the presiding justice.  (a) The presiding justice shall appoint as many assistant clerks as may be necessary, who shall hold office until removed by the presiding justice.

(b) The presiding justice is hereby authorized and empowered to employ such clerical assistance in addition to assistant clerks as may be required in the clerk's office in copying, recording, indexing, and attending upon the files of the court, and the general assembly shall annually appropriate such sum as it may deem necessary for this purpose; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer in payment for such assistance, upon proper vouchers approved and certified by the presiding justice or his or her designee.

History of Section.
(C.P.A. 1905, § 60; G.L. 1909, ch. 276, § 13; P.L. 1909, ch. 406, § 1; P.L. 1918, ch. 1639, § 1; P.L. 1920, ch. 1850, § 1; P.L. 1922, ch. 2165, § 1; G.L. 1923, ch. 326, § 13; P.L. 1925, ch. 621, § 1; P.L. 1927, ch. 994, § 1; P.L. 1928, ch. 1178, § 1; P.L. 1930, ch. 1543, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 499, § 13; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 8-4-17; P.L. 1981, ch. 266, § 1; P.L. 1997, ch. 311, § 1.)



Chapter 8-4-18 - Powers of assistants in Providence and Bristol counties.

§ 8-4-18 Powers of assistants in Providence and Bristol counties.  Each of the assistant clerks for the counties of Providence and Bristol shall aid his principal in the discharge of his duties and any act done by him or her, under direction of the clerk, in the line of duty of the clerk, shall have the same force and effect as though done by the clerk; he or she shall have authority to administer oaths to parties, witnesses, and others as required in the conduct of the proceedings of the court.

History of Section.
(C.P.A. 1905, § 61; G.L. 1909, ch. 276, § 14; G.L. 1923, ch. 326, § 14; P.L. 1930, ch. 1544, § 1; G.L. 1938, ch. 499, § 14; G.L. 1956, § 8-4-18.)



Chapter 8-4-19 - Employment of clerical assistants in Kent, Washington, and Newport counties.

§ 8-4-19 Employment of clerical assistants in Kent, Washington, and Newport counties.  The clerks of the superior courts within the counties of Kent, Washington, and Newport may employ such clerical assistance in their respective offices as they may deem necessary, and the general assembly shall annually appropriate such sum as it may deem necessary for this purpose; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much thereof as may from time to time be required, upon receipt by him or her of proper vouchers approved by the clerk of the court.

History of Section.
(C.P.A. 1905, § 62; P.L. 1908, ch. 1546, § 1; G.L. 1909, ch. 276, §§ 15, 17, 18; P.L. 1915, ch. 1196, § 1; P.L. 1916, ch. 1390, § 1; P.L. 1919, ch. 1731, § 1; P.L. 1919, ch. 1786, § 1; P.L. 1920, ch. 1918, § 1; P.L. 1920, ch. 1934, § 1; G.L. 1923, ch. 326, §§ 15, 17, 18; P.L. 1930, ch. 1546, § 1; P.L. 1931, ch. 1708, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 499, § 15; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 8-4-19.)



Chapter 8-4-20 - Custody of files and records.

§ 8-4-20 Custody of files and records.  The files and records of the supreme court shall be in the custody of the clerk of the supreme court. The files and records now in the offices of the clerks of the superior court in the counties of Providence, Newport, Washington, and Kent, which were transferred to the offices from the appellate division and the common pleas division of the supreme court in those counties, shall be and remain, respectively, in the custody of the clerks of the superior court in each of those counties. The files and records in the office of the clerk of the superior court in Providence, including all books, papers, and records of the office and all other public property, which were transferred from the office of the assistant clerk of the superior court in Bristol to the office in Providence, shall there remain in the custody of the clerk.

History of Section.
(P.L. 1906, ch. 1327, § 1; G.L. 1909, ch. 276, § 16; G.L. 1923, ch. 326, § 16; P.L. 1932, ch. 1856, § 2; G.L. 1938, ch. 499, § 16; G.L. 1956, § 8-4-20.)



Chapter 8-4-21 - General assistant clerks.

§ 8-4-21 General assistant clerks.  The presiding justice of the superior court shall appoint four (4) general assistant clerks, who shall hold office until removed by the presiding justice. Each of the general assistant clerks may be designated by the presiding justice for service in assisting any of the clerks of the superior court for the several counties throughout the state. When so designated, that general assistant clerk shall aid the clerk of the county or counties where he or she shall be so designated and any act done by him or her, under direction of the clerk of the county, in the line of duty of the clerk, shall have the same force and effect as though done by the clerk; each general assistant clerk shall have the authority in any county to administer oaths to parties, witnesses, and others, as required in the conduct of the proceedings of the court. The general assistant clerks may be advanced to the rank of deputy clerk by appointment of the presiding justice of the superior court and may in their capacities as deputy clerks be designated by the presiding justice for service in assisting any of the clerks of the superior court for the several counties throughout the state and may discharge all of the duties which could be performed by the clerk of the superior court for any county.

History of Section.
(P.L. 1974, ch. 159, § 1; P.L. 1976, ch. 162, § 1; P.L. 1981, ch. 266, § 1; P.L. 1997, ch. 311, § 1.)






Chapter 8-4.1 - Court Clerks' Incentive Pay

Chapter 8-4.1-1 - Incentive pay plan.

§ 8-4.1-1 Incentive pay plan.  There is hereby established an incentive pay program in accordance with the provisions of this chapter offering financial compensation to clerks of the supreme, superior, family, and district courts and administrators of the workers' compensation court for furthering their education in the field of court administration or law enforcement. This incentive program shall apply to clerks who hold this position on July 5, 1994, and shall not apply to any person hired as a clerk after July 5, 1994.

History of Section.
(P.L. 1976, ch. 205, § 1; P.L. 1981, ch. 227, § 1; P.L. 1994, ch. 125, § 1.)



Chapter 8-4.1-2 - Eligibility for plan.

§ 8-4.1-2 Eligibility for plan.  (a) Any full time clerk of the supreme, superior, family, or district court or administrators of the workers' compensation court shall be eligible for the plan established by this chapter provided he or she:

(1) Has, on or before July 5, 1994, acquired the requisite degree as set forth in § 8-4.1-3; or

(2) Has, on or before July 5, 1994, accumulated at least fifty percent (50%) of the credits necessary to receive either degree as set forth in § 8-4.1-3 and thereafter receives that degree; or

(3) Is, on July 5, 1994, enrolled in a degree program, completion of which will entitle him or her to either degree as set forth in § 8-4.1-3, and thereafter receives that degree.

(b) The clerk, within thirty (30) days after July 5, 1994, must submit to the court administrator a certified copy of a transcript from a college or university as evidence of such credits. Provided, however, notwithstanding any general or public law to the contrary, incentive payments shall not be continued to any person in the future when the person no longer holds a clerk position as set forth in this section. Additionally, no clerk hired after July 5, 1994, shall be eligible to receive incentive payments under the provisions of this chapter.

History of Section.
(P.L. 1976, ch. 205, § 1; P.L. 1981, ch. 227, § 1; P.L. 1994, ch. 125, 1.)



Chapter 8-4.1-3 - Incentive steps.

§ 8-4.1-3 Incentive steps.  Advancement to each of the incentive salary steps shall be based on the following accomplishments in either administration of justice or law enforcement, or a baccalaureate degree acceptable for admission to a law school accredited by the council of Legal Education of the American Bar Association.

Incentive Increase Above Degree

Steps Basic Salary Required

1 $2,000 Associate Degree

2 $3,200 Baccalaureate Degree

History of Section.
(P.L. 1976, ch. 205, § 1; P.L. 1994, ch. 125, § 1.)



Chapter 8-4.1-4 - Eligible education.

§ 8-4.1-4 Eligible education.  No credit shall be granted for any degree other than in the major concentration of court administration or law enforcement or a baccalaureate degree acceptable for admission to a law school accredited by the council of Legal Education of the American Bar Association.

History of Section.
(P.L. 1976, ch. 205, § 1; P.L. 1987, ch. 549, § 1.)



Chapter 8-4.1-5 - Appropriation.

§ 8-4.1-5 Appropriation.  The state of Rhode Island shall bear the expense of incentive payments. The general assembly shall annually appropriate such sums as it may deem necessary to carry out the provisions of this chapter; and the controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of such sum or so much thereof as may be required from time to time upon receipt by him or her of duly authenticated vouchers.

History of Section.
(P.L. 1976, ch. 205, § 1.)



Chapter 8-4.1-6 - Additional credit for masters degree.

§ 8-4.1-6 Additional credit for masters degree.  Any other provision of this chapter to the contrary notwithstanding, every full time clerk of the supreme, superior, family, or district court who earns the degree of master in public administration shall be paid, in addition to basic salary and any other credit to which he or she is entitled hereunder, the additional sum of seven hundred fifty dollars ($750) each year.

History of Section.
(P.L. 1982, ch. 409, § 1.)



Chapter 8-4.1-7 - Effective date.

§ 8-4.1-7 Effective date.  Sections 8-4.1-1  8-4.1-3 shall not take effect for any existing court clerks or administrators presently receiving an incentive pay under this chapter until the expiration of any collective bargaining agreement in existence on July 5, 1994. However, upon the expiration of the collective bargaining agreement which is in effect at the time of July 5, 1994, §§ 8-4.1-1  8-4.1-3 shall apply to all existing clerks receiving an incentive under this chapter.

History of Section.
(P.L. 1994, ch. 125, § 2.)






Chapter 8-5 - Court Secretaries, Court Reporters, and Electronic Court Reporters

Chapter 8-5-1 - Supreme court secretary and assistant  Powers of court attendants.

§ 8-5-1 Supreme court secretary and assistant  Powers of court attendants.  The supreme court may appoint a secretary and an assistant secretary, each of whom shall hold office during its pleasure and shall perform such duties as may be required by the court. All court attendants, when on duty, shall have the power of police constables.

History of Section.
(C.P.A. 1905, § 69; G.L. 1909, ch. 278, § 1; P.L. 1920, ch. 1894, § 1; G.L. 1923, ch. 328, § 1; G.L. 1938, ch. 503, § 1; G.L. 1956, § 8-5-1.)



Chapter 8-5-2 - Superior court secretary and assistants.

§ 8-5-2 Superior court secretary and assistants.  The justices of the superior court, or a majority of them, may appoint a secretary of the court and five (5) assistant secretaries, who shall hold office during the pleasure of the court and shall perform such duties as may be required by the court.

History of Section.
(P.L. 1910, ch. 556, § 1; G.L. 1923, ch. 328, § 2; G.L. 1938, ch. 503, § 2; P.L. 1952, ch. 3030, § 5; G.L. 1956, § 8-5-2; P.L. 1974, ch. 175, § 1; P.L. 1976, ch. 217, § 1.)



Chapter 8-5-3 - Appointment of superior court reporters and electronic court reporters.

§ 8-5-3 Appointment of superior court reporters and electronic court reporters.  (a) The justices of the superior court, or a majority of them, shall appoint competent shorthand writers or stenotypists, known as court reporters, for regular service in the superior court, and one or more such persons for occasional service therein in the absence of other appointees, who shall be known as court reporters. They shall serve during the pleasure of the court and where designated by the presiding justice; provided, that when any justice of the court has retired from active service, and with his or her own consent on request of the presiding justice of the court is assigned to perform service as an associate justice of the court, one of the court reporters or electronic court reporters defined in subsection (b), appointed for occasional service shall, during the time any such justice is so assigned and performing service, be appointed for regular service in the court, and when performing such regular service, shall receive the same compensation authorized to be paid to court reporters or electronic court reporters appointed for regular service.

(b) The presiding justice shall have sole discretion to employ and assign persons to record court proceedings by electronic means as in his or her judgment may be necessary for the conduct of the business of the superior court. Such persons employed and assigned by the presiding justice shall be known as electronic court reporters.

History of Section.
(C.P.A. 1905, § 70; P.L. 1907, ch. 1420, § 1; G.L. 1909, ch. 278, § 2; P.L. 1913, ch. 907, § 1; P.L. 1922, ch. 2162, § 1; G.L. 1923, ch. 328, § 3; P.L. 1929, ch. 1401, § 1; P.L. 1930, ch. 1541, § 1; G.L. 1938, ch. 503, § 3; P.L. 1946, ch. 1668, § 1; G.L. 1956, § 8-5-3; P.L. 1990, ch. 206, § 2.)



Chapter 8-5-4 - Court reporters and electronic court reporters  Supplies and preservation of notes and other materials.

§ 8-5-4 Court reporters and electronic court reporters  Supplies and preservation of notes and other materials.  All books, papers, recording media, and supplies necessary for use by court reporters and electronic court reporters shall be furnished by the state, and the notebooks used and notes and recordings taken by them shall be the property of the state and be deposited with the clerk of the court in Providence county; provided, the clerk shall not be required to preserve the notebooks and notes and recordings beyond the period of fifteen (15) years.

History of Section.
(C.P.A. 1905, § 70; P.L. 1907, ch. 1420, § 1; G.L. 1909, ch. 278, § 2; P.L. 1913, ch. 907, § 1; P.L. 1922, ch. 2162, § 1; G.L. 1923, ch. 328, § 3; P.L. 1929, ch. 1401, § 1; P.L. 1930, ch. 1541, § 1; G.L. 1938, ch. 503, § 3; P.L. 1946, ch. 1668, § 1; G.L. 1956, § 8-5-4; P.L. 1981, ch. 110, § 1; P.L. 1990, ch. 206, § 2.)



Chapter 8-5-4.1 - Freelance court reporters and electronic court reporters.

§ 8-5-4.1 Freelance court reporters and electronic court reporters.  (a) All stenographic notes of freelance court reporters or recordings and notes of freelance electronic court reporters pertaining to all proceedings which have been completely transcribed may be destroyed after seven (7) years, unless otherwise ordered by any court.

(b) Stenographic notes of freelance court reporters and recordings and notes of freelance electronic court reporters, pertaining to all proceedings which have not been transcribed or which have been partially transcribed, may be destroyed after ten (10) years unless otherwise ordered by any court.

(c) Provided, however, depositions taken under the federal rules of civil procedure shall not be destroyed at any time.

History of Section.
(P.L. 1981, ch. 178, § 1; P.L. 1990, ch. 206, § 2.)



Chapter 8-5-5 - Reports of superior, family and district court and traffic tribunal.

§ 8-5-5 Reports of superior, family and district court and traffic tribunal.  Court reporters shall report stenographically or electronic court reporters or similar recording personnel shall report electronically the proceedings in the trial of every action or proceeding, civil or criminal, in the superior court, family court, district court and traffic tribunal. Each court reporter or electronic court reporter or similar recording personnel shall also, upon the order of any justice of the court, transcribe or otherwise reproduce his or her report to be filed with the papers in the case. He or she shall also make a transcript of or otherwise reproduce the whole or any part of the report upon the written request, filed with the clerk, by either party to the action or proceeding, and when completed and within the time limited by the court for filing the transcript, shall immediately deliver the transcript to the party ordering it, or to the attorney of record of the party, and in the case of transcription by court reporters for such service shall be paid a reasonable compensation, not less than five dollars ($5.00) and not exceeding three dollars ($3.00) per page for originals and one dollar and fifty cents ($1.50) per page for copies thereof, to be allowed by the court; and, in case the transcript is used in subsequent proceedings in the cause, the cost of the transcript may be allowed as a part of the costs. In the case of electronic court recordings the person making the recordings or another person so designated by the court may be requested or ordered, in lieu of making a transcript, to reproduce the recording and certify its authenticity, and in such case each party requesting the reproduction shall pay to the court the sum of ten dollars ($10.00) per cassette.

History of Section.
(C.P.A. 1905, § 71; G.L. 1909, ch. 278, § 3; P.L. 1909, ch. 421, § 1; P.L. 1916, ch. 1402, § 1; P.L. 1920, ch. 1895, § 1; P.L. 1921, ch. 2041, § 1; P.L. 1921, ch. 2086, § 5; P.L. 1922, ch. 2164, § 1; G.L. 1923, ch. 328, § 4; G.L. 1938, ch. 503, § 4; P.L. 1956, ch. 3763, § 1; G.L. 1956, § 8-5-5; P.L. 1966, ch. 1, § 3; P.L. 1972, ch. 29, § 1; P.L. 1979, ch. 320, § 1; P.L. 1985, ch. 174, § 1; P.L. 1990, ch. 206, § 2; P.L. 1995, ch. 95, § 1; P.L. 1999, ch. 218, art. 5, § 4; P.L. 1999, ch. 473, § 2.)



Chapter 8-5-6 - Appointing court reporter and electronic court reporter for grand jury proceedings.

§ 8-5-6 Appointing court reporter and electronic court reporter for grand jury proceedings.  Whenever the attorney-general shall make request in writing to the presiding justice of the superior court, he or she shall designate a court reporter or electronic court reporter or similar recording personnel to attend such sittings of any grand jury as the attorney-general may designate and to report stenographically in the case of the court reporter or electronically in the case of an electronic court reporter or similar recording personnel the testimony given before the grand jury, and it shall be lawful for the court reporter or electronic court reporter or similar recording personnel to attend such sittings for such purpose; provided, that the court reporter or electronic court reporter or similar recording personnel shall not be present during the deliberations of the grand jury or other proceedings, except during the taking of testimony. The court reporter or electronic court reporter or similar recording personnel shall, in all cases, before entering upon such duties, be first sworn by the clerk of the court to secrecy. He or she shall transcribe such testimony as the attorney-general may direct, and all such transcripts or recordings shall be delivered forthwith to the attorney-general.

History of Section.
(C.P.A. 1905, § 70; P.L. 1907, ch. 1420, § 1; G.L. 1909, ch. 278, § 2; P.L. 1913, ch. 907, § 1; P.L. 1922, ch. 2162, § 1; G.L. 1923, ch. 328, § 3; P.L. 1929, ch. 1401, § 1; P.L. 1930, ch. 1541, § 1; G.L. 1938, ch. 503, § 3; P.L. 1946, ch. 1668, § 1; G.L. 1956, § 8-5-6; P.L. 1972, ch. 169, § 2; P.L. 1990, ch. 206, § 2.)



Chapter 8-5-7 - Appropriations for court reporters and electronic court reporters.

§ 8-5-7 Appropriations for court reporters and electronic court reporters.  The general assembly shall annually appropriate such sum as it may deem necessary to compensate the stenographers, court reporters, and electronic court reporters and similar recording personnel for their services; and the state controller is hereby authorized and directed to draw his or her order upon the general treasurer for the payment of that sum, or so much thereof as may be necessary for that purpose, upon vouchers approved by the clerk of the superior court for the counties of Providence and Bristol.

History of Section.
(C.P.A. 1905, § 71; G.L. 1909, ch. 278, § 3; P.L. 1909, ch. 421, § 1; P.L. 1916, ch. 1402, § 1; P.L. 1920, ch. 1895, § 1; P.L. 1921, ch. 2041, § 1; P.L. 1921, ch. 2086, § 5; P.L. 1922, ch. 2164, § 1; G.L. 1923, ch. 328, § 4; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 503, § 4; P.L. 1956, ch. 3763, § 1; G.L. 1956, § 8-5-7; P.L. 1990, ch. 206, § 2.)



Chapter 8-5-8 - Interpreters for deaf and hearing impaired persons.

§ 8-5-8 Interpreters for deaf and hearing impaired persons.  (a) In all civil and criminal cases, in workers' compensation, district, family, and superior court, and in the state traffic tribunal, and in any case in any municipal court pursuant to chapter 18 of this title, where a party or a witness is a person who is deaf or hard of hearing, he or she shall have the proceedings of the trial interpreted to him or her in a language that he or she can understand by a qualified interpreter appointed by the court. In any case where an interpreter is required to be appointed by the court under this section, the court shall not commence proceedings until the appointed interpreter is in court in a position not exceeding ten feet (10') from and in full view of the person who is deaf or hard of hearing. The interpreter appointed under the terms of the section shall be required to take an oath that he or she will make a true interpretation to the person who is deaf or hard of hearing of all the proceedings of the case in a language that he or she understands; and will repeat the answer of the person who is deaf or hard of hearing to questions to counsel, court, or jury in the English language, in his or her best skill and judgment.

(b) For the purposes of this section, "person who is hard of hearing" means a person who as a result of a hearing impairment, requires sign language and/or speech reading as part of his or her communication system. A "qualified interpreter" means an interpreter for the person who is hard of hearing skilled in sign language or oral interpretation and transliteration, having the ability to communicate accurately with a person who is deaf or hard of hearing. An interpreter shall be deemed qualified as determined by the commission on the deaf and hard of hearing, based upon recommendations from the commission and the deaf and hard of hearing interpreter screening committee, the Rhode Island association of the deaf, the national registry of interpreters for the deaf, and other appropriate agencies. The commission on the deaf and hard of hearing shall coordinate all requests for qualified interpreters and shall maintain a list of all such interpreters from which it shall fill such requests. No interpreter is precluded from being further examined by the court system.

(c) Interpreters appointed under the terms of the section shall be paid by the state or municipality a reasonable compensation fixed by the court.

History of Section.
(P.L. 1968, ch. 269, § 1; P.L. 1988, ch. 96, § 1; P.L. 1989, ch. 235, § 1; P.L. 1991, ch. 150, § 1; P.L. 1999, ch. 83, § 5; P.L. 1999, ch. 130, § 5; P.L. 1999, ch. 218, art. 5, § 16.)



Chapter 8-5-9 - Right to stenographic record.

§ 8-5-9 Right to stenographic record.  (a) Where not already provided by law, any party to any legal action shall have the right to have a stenographer present provided that the party bears the expense of the stenographer, his or her transcription, and any other expenses incidental thereto. For purposes of this section the term "legal action" shall include all formal proceedings before any court or quasijudicial authority, all administrative hearings described in § 42-35-9, all zoning hearings, all district court trials, and all workers' compensation formal proceedings.

(b) It shall be the duty of the party desiring the services of a stenographer to secure the presence of the stenographer, and there shall be no right to a continuance because of the unavailability of a stenographer.

(c) The provisions of this section shall not be construed to permit stenographers to attend grand jury proceedings as a matter of right.

History of Section.
(P.L. 1985, ch. 382, § 1.)






Chapter 8-6 - General Powers of Supreme and Superior Courts

Chapter 8-6-1 - Judgments, decrees, and orders  Writs and process  Punishment of contempt.

§ 8-6-1 Judgments, decrees, and orders  Writs and process  Punishment of contempt.  The supreme and superior courts shall have power to enter such judgments, decrees, and orders, and to frame and issue such citations, excecutions, and other writs and processes, as may be necessary or proper to carry into full effect all the powers and jurisdiction which are or shall be conferred upon them respectively by the constitution or by law. They shall have power to punish, by fine or imprisonment, or both, all contempts of their authority.

History of Section.
(C.P.A. 1905, § 33; G.L. 1909, ch. 274, § 6; G.L. 1923, ch. 324, § 6; G.L. 1938, ch. 497, § 6; G.L. 1956, § 8-6-1.)



Chapter 8-6-2 - Rules of practice and procedure.

§ 8-6-2 Rules of practice and procedure.  (a) The supreme court, the superior court, the family court, and the district court, by a majority of their members, shall have the power to make rules for regulating practice, procedure, and business therein. The chief magistrate of the traffic tribunal shall have the power to make rules for regulating practice, procedure and business in the traffic tribunal. The rules of the superior, family, district court and the traffic tribunal shall be subject to the approval of the supreme court. Such rules, when effective, shall supersede any statutory regulation in conflict therewith.

(b) In prescribing such rules, the court shall have regard to the simplification of the system of pleading, practice, and procedure in the courts in which the rules shall apply in order to promote the speedy determination of litigation on the merits; provided, however, that each respective court shall not in the rules of procedure require a party to a civil action to produce either by discovery, motion, to produce or interrogatory an income tax return, W-2 statement, or copies thereof. The rules presently in effect in the courts of the judicial system shall remain and continue in force and effect until revised, amended, repealed, or superseded by rules adopted in accordance with this section.

History of Section.
(C.P.A. 1905, § 34; G.L. 1909, ch. 274, § 7; G.L. 1923, ch. 324, § 7; P.L. 1930, ch. 1613, § 1; G.L. 1938, ch. 497, § 7; P.L. 1940, ch. 943, § 1; G.L. 1956, § 8-6-2; P.L. 1965, ch. 55, § 2; P.L. 1969, ch. 239, § 2; P.L. 1971, ch. 111, § 1; P.L. 1975, ch. 222, § 1; P.L. 1999, ch. 218, art. 5, § 8; P.L. 2008, ch. 1, § 2.)



Chapter 8-6-3 - Filing and publication of rules.

§ 8-6-3 Filing and publication of rules.  All rules shall be filed in the office of the secretary of state and shall be effective upon filing unless with respect to any rule the court adopting the rule shall specify a later date as the effective date thereof, in which case the rule shall be effective upon the date so specified. With each publication of the public laws as required by § 43-2-7, the secretary of state shall include all rules adopted since the last prior publication thereof.

History of Section.
(G.L. 1938, ch. 497, § 7; P.L. 1940, ch. 943, § 1; G.L. 1956, § 8-6-3; P.L. 1985, ch. 150, § 15.)



Chapter 8-6-4 - Rules of criminal procedure.

§ 8-6-4 Rules of criminal procedure.  The rules of criminal procedure of the superior court and the district court, which are to go into effect on September 1, 1972, shall govern practice and procedure in criminal proceedings in those courts and before justices of the peace and bail commissioners and shall remain and continue in force and effect until revised, amended, repealed, or superseded by rules adopted in accordance with the authority granted to those courts.

History of Section.
(P.L. 1972, ch. 169, § 3.)



Chapter 8-6-5 - Arbitration of civil actions.

§ 8-6-5 Arbitration of civil actions.  The presiding justice of the superior court may promulgate rules and regulations providing for compulsory and/or noncompulsory nonbinding arbitration of such category or categories of civil actions filed in or appealed to the superior court as he or she shall determine. The matter shall be heard by a single arbitrator who shall be selected by mutual agreement of the plaintiff(s) and defendant(s). If after thirty (30) days the plaintiff(s) and defendant(s) are unable to agree upon the selection of an arbitrator, a justice of the superior court shall select the arbitrator upon request in writing from either party. The costs of arbitration shall be borne by the Rhode Island state court system and a reasonable cost of the arbitration not to exceed three hundred dollars ($300) per case may be assessed and apportioned to each of the parties by the superior court pursuant to rules and regulations promulgated by the presiding justice of the superior court consistent with § 8-6-6. The assessed costs received from the parties shall be deposited into the general fund. Any party dissatisfied with the decision of the arbitrator may demand a trial by jury if one was timely claimed in the complaint or answer, or a trial by judge if no jury trial was claimed. The decision of the arbitrator shall not be admissible at the trial. The court may require a party who rejects an arbitrator's award and demands a trial to post a two hundred dollar ($200) filing fee. The filing fee shall be posted with the superior court clerk and deposited into an arbitration fund restricted receipt account established under the control of the state court director of finance. The arbitration funds shall not be subject to the indirect cost recoveries provisions set forth in § 35-4-27. If more than one party rejects the arbitrator's award and demands a trial, the filing fee shall be apportioned amongst them. Should the verdict at trial be more favorable to the party than the arbitrator's award, the filing fee shall be reimbursed to that party. Should the verdict be equal to or less favorable to the party than the arbitrator's award, the filing fee posted shall be forfeited as a sanction. If forfeited as a sanction the fee shall remain available for program expenses from the arbitration fund restricted receipt account. The presiding justice of the superior court shall be authorized to retain the services of qualified arbitrators and to direct payment for such services and other related expenses from the arbitration fund restricted receipt account and may appoint an administrator of the arbitration program for a ten (10) year term and until a successor is appointed and qualified.

History of Section.
(P.L. 1988, ch. 522, § 1; P.L. 1990, ch. 429, § 1; P.L. 1991, ch. 365, § 1; P.L. 1992, ch. 188, § 1; P.L. 1994, ch. 70, art. 35, § 2; P.L. 2008, ch. 119, § 4; P.L. 2009, ch. 68, art. 10, § 1.)



Chapter 8-6-6 - Filing and publication of rules and regulations.

§ 8-6-6 Filing and publication of rules and regulations.  Upon the approval of the supreme court, all rules and regulations promulgated pursuant to § 8-6-5 shall be filed in the office of the secretary of state and shall be effective upon filing unless with respect to any such rule or regulation the presiding justice of the superior court shall specify a later date as the effective date thereof, in which case the rule or regulation shall be effective upon the date so specified. With each publication of the public laws as required by § 43-2-7, the secretary of state shall include all such rules and regulations adopted since the last prior publication thereof.

History of Section.
(P.L. 1988, ch. 522, § 1.)






Chapter 8-7 - Sessions Of Supreme And Superior Courts

Chapter 8-7-1 - Supreme court sessions.

§ 8-7-1 Supreme court sessions.  The supreme court shall be in session at Providence from the first Monday in October in each year to the second Monday in July in the succeeding year and at such other times as the court shall deem proper, with a recess from the third Monday in February to the first Monday in March; provided, that the court may hold sessions at other places within the state whenever it may deem advisable.

History of Section.
(C.P.A. 1905, § 37; G.L. 1909, ch. 275, § 1; G.L. 1923, ch. 325, § 1; G.L. 1938, ch. 498, § 1; G.L. 1956, § 8-7-1.)



Chapter 8-7-2 - Sessions of superior court.

§ 8-7-2 Sessions of superior court.  The superior court shall be in session every year as follows:

(1) At Providence, for the counties of Providence and Bristol, on a continuous basis; provided, that the presiding justice shall determine the duration of the various court calendars;

(2) Within and for the county of Newport, for a period of not less than thirty-six (36) weeks during the court year;

(3) Within and for the county of Kent, for a period of not less than thirty-six (36) weeks during the court year;

(4) Within and for the county of Washington, for a period of not less than thirty-six (36) weeks during the court year;

(5) At such other times and places as the presiding justice shall fix and determine; provided, that the superior court held within and for the counties of Providence and Bristol shall from time to time make up lists of causes to be tried at Woonsocket and shall sit at Woonsocket for a term of not less than twelve (12) weeks during the court year; and provided, further, that any trial in any of the counties commenced within any regular or special session may be continued thereafter with the consent of the court.

History of Section.
(C.P.A. 1905, § 38; P.L. 1907, ch. 1441, § 1; G.L. 1909, ch. 275, § 2; G.L. 1923, ch. 325, § 2; P.L. 1931, ch. 1775, § 1; G.L. 1938, ch. 498, § 2; P.L. 1939, ch. 704, § 1; P.L. 1955, ch. 3498, § 1; P.L. 1956, ch. 3729, § 1; G.L. 1956, § 8-7-2; P.L. 1969, ch. 239, § 51; P.L. 1971, ch. 76, § 1; P.L. 1974, ch. 243, § 1; P.L. 1979, ch. 255, § 2; P.L. 1985, ch. 429, § 1.)



Chapter 8-7-3 - Superior court motion days.

§ 8-7-3 Superior court motion days.  The superior court shall be in session for the purpose of hearing motions in the various counties during the calendar year at such times and places as the presiding justice shall fix and determine.

History of Section.
(C.P.A. 1905, § 40; P.L. 1907, ch. 1441, § 2; G.L. 1909, ch. 275, § 4; G.L. 1923, ch. 325, § 4; P.L. 1931, ch. 1775, § 1; G.L. 1938, ch. 498, § 4; P.L. 1956, ch. 3729, § 2; G.L. 1956, § 8-7-3; R.P.L. 1957, ch. 30, § 1; P.L. 1965, ch. 55, § 3; P.L. 1969, ch. 239, § 51.)



Chapter 8-7-7 - Adjournment in absence of quorum or presiding justice.

§ 8-7-7 Adjournment in absence of quorum or presiding justice.  In the absence of a quorum of the supreme court, the justices in attendance may adjourn. In case of the absence of any justice of the superior court from any trial pending before him or her, any other justice of the court may adjourn the trial.

History of Section.
(C.P.A. 1905, § 44; G.L. 1909, ch. 275, § 8; G.L. 1923, ch. 325, § 8; G.L. 1938, ch. 498, § 8; G.L. 1956, § 8-7-7.)



Chapter 8-7-8 - Adjournment of superior court by clerk.

§ 8-7-8 Adjournment of superior court by clerk.  Whenever, at any time appointed for the sitting of the superior court, no justice thereof shall be in attendance, the clerk may adjourn the court from day to day until otherwise ordered by a justice of the court.

History of Section.
(C.P.A. 1905, § 45; G.L. 1909, ch. 275, § 9; G.L. 1923, ch. 325, § 9; G.L. 1938, ch. 498, § 9; G.L. 1956, § 8-7-8.)



Chapter 8-7-10 - Superior court always open for business.

§ 8-7-10 Superior court always open for business.  The superior court shall be always open for the transaction of all business; but no business shall be transacted on Sunday or on a legal holiday, unless the court shall deem it necessary, with the exception of the twenty-second day of February (as Washington's birthday) and the fourth day of May (as Rhode Island Independence Day).

History of Section.
(C.P.A. 1905, § 46; G.L. 1909, ch. 275, § 10; G.L. 1923, ch. 325, § 10; G.L. 1938, ch. 498, § 10; G.L. 1956, § 8-7-10; P.L. 1968, ch. 4, § 1.)






Chapter 8-8 - District Court

Chapter 8-8-1 - District Court established  Chief and associate justices.

§ 8-8-1 District Court established  Chief and associate justices.  There is established a district court for the state of Rhode Island which shall consist of a chief judge and twelve (12) associate judges. The district court shall be a court of record and shall have a seal with such words and devices as it shall adopt.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1999, ch. 218, art. 5, § 5.)



Chapter 8-8-2 - Divisions.

§ 8-8-2 Divisions.  (a) For the distribution of court business, the state is divided into four (4) divisions as follows:

(1) Second division. The second division consists of the city of Newport and the towns of Jamestown, Little Compton, Middletown, Portsmouth, and Tiverton. Appeals and transfers in cases arising in the enumerated cities and towns of the second division shall be transmitted by the clerk of the Second Division District Court to the clerk of the Newport County Superior Court.

(2) Third division. The third division consists of the city of Warwick and the city of Cranston and the towns of Coventry, East Greenwich, Foster, Glocester, Johnston, Lincoln, North Kingstown, North Providence, North Smithfield, Scituate, Smithfield, West Greenwich and West Warwick. Appeals and transfers in cases arising in the enumerated cities and towns of the third division shall be transmitted by the clerk of the Third Division District Court to the clerk of the Kent County Superior Court.

(3) Fourth division. The fourth division consists of the towns of Charlestown, Exeter, Hopkinton, Narragansett, New Shoreham, Richmond, South Kingstown, and Westerly. Appeals and transfers in cases arising in the enumerated cities and towns of the fourth division shall be transmitted by the clerk of the Fourth Division District Court to the clerk of the Washington County Superior Court.

(4) Sixth division. The sixth division consists of the cities of Central Falls, East Providence, Providence, Pawtucket, Woonsocket and the towns of Barrington, Bristol, Burrillville, Cumberland and Warren. Appeals and transfers in cases arising in the enumerated cities and towns of the sixth division shall be transmitted by the clerk of the Sixth Division District Court to the clerk of the Providence County Superior Court.

(b) In each division the place or places for holding court shall be designated by the chief judge.

(c) The district court shall have a seal for each of its divisions, which shall contain the words, "District court of the State of Rhode Island and Providence Plantations, division."

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1975, ch. 56, § 1; P.L. 1981, ch. 61, § 1; P.L. 1990, ch. 240, § 1; P.L. 2011, ch. 80, § 1; P.L. 2011, ch. 85, § 1.)



Chapter 8-8-3 - Jurisdiction.

§ 8-8-3 Jurisdiction.  (a) The district court shall have exclusive original jurisdiction of:

(1) All civil actions at law, but not causes in equity or those following the course of equity except as provided in § 8-8-3.1 and chapter 8.1 of this title, wherein the amount in controversy does not exceed five thousand dollars ($5,000);

(2) All actions between landlords and tenants pursuant to chapter 18 of title 34 and all other actions for possession of premises and estates notwithstanding the provisions of subsection (c) of this section;

(3) All actions of replevin where the goods and chattels to be replevied are of the value of five thousand dollars ($5,000) or less;

(4) All violations of minimum housing standards whether established by chapter 24.3 of title 45 or by any municipal ordinance, rule, or regulation passed pursuant to the authority granted either by chapter 24.2 of title 45 or by special act of the general assembly governing minimum housing standards; except that in the event the city of Providence or town of North Providence shall by ordinance create a court for the purpose of exercising jurisdiction over violations of minimum housing standards, Providence Municipal Zoning Code and the Rhode Island State Building Code, chapter 27.3 of title 23, concerning properties which are not owned by the state, upon enactment of the ordinance, that court shall have exclusive original jurisdiction of violations of the above listed codes and standards as defined herein occurring within the city of Providence or the town of North Providence, and the district court shall be without jurisdiction over those actions;

(5) All suits and complaints for offenses against the bylaws, ordinances, and regulations of cities and towns whether passed by the cities or towns or under the law by the properly constituted authorities thereof;

(6) All other actions, proceedings, and matters of whatever nature which are or shall be declared to be within the jurisdiction of the court by the laws of the state.

(b) The district court shall also have any special jurisdiction which is or may be conferred by charter or law upon justices of the peace if no special court exists or is created by charter or law for that purpose.

(c) The district court shall have concurrent original jurisdiction with the superior court of all civil actions at law wherein the amount in controversy exceeds the sum of five thousand dollars ($5,000) and does not exceed ten thousand dollars ($10,000); provided, however, that in any such action, any one or more defendants may in the answer to the complaint demand removal of the action to the superior court, in which event the action shall proceed as if it had been filed originally in the superior court.

(d) The district court shall have special jurisdiction to grant relief as set forth under § 15-15-4(b)(1).

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1977, ch. 277, § 1; P.L. 1978, ch. 182, § 1; P.L. 1981, ch. 215, § 2; P.L. 1982, ch. 134, § 1; P.L. 1985, ch. 150, § 16; P.L. 1985, ch. 492, § 1; P.L. 1986, ch. 200, § 4; P.L. 1986, ch. 547, § 7; P.L. 1987, ch. 447, § 1; P.L. 1988, ch. 158, § 1; P.L. 1989, ch. 240, § 2; P.L. 1989, ch. 285, § 1; P.L. 1996, ch. 214, § 2.)



Chapter 8-8-3.1 - Equitable powers as to housing matters.

§ 8-8-3.1 Equitable powers as to housing matters.  In addition to the powers heretofore exercised, the district court is hereby empowered, in furtherance of its jurisdiction under § 8-8-3(a)(4), to grant such orders, including temporary restraining orders, and preliminary and permanent injunctions as justice and equity may require.

History of Section.
(P.L. 1977, ch. 277, § 2; P.L. 1982, ch. 134, § 1.)



Chapter 8-8-3.2 - Record and appeal of housing matters.

§ 8-8-3.2 Record and appeal of housing matters.  (a) An electronic record shall be made of the proceedings in the trial or hearing of every action in the district court under the provisions of § 8-8-3(a)(4). If ordered by the judge trying or hearing the matter a typewritten transcription of the record shall be made and shall be filed with the papers of the case. The transcript shall be completed and filed within the time allowed by the court. A copy of the transcript shall be delivered forthwith to the attorneys of record and for the typing of the transcript a reasonable fee shall be allowed by the court. In the event the typewritten transcription is used in subsequent proceedings the cost of obtaining the transcript shall be allowed as part of the cost of the case.

(b) Any party aggrieved by a final judgment, decree, or order of the district court under § 8-8-3(a)(4) may, within twenty (20) days after entry of judgment, petition the supreme court of the state of Rhode Island for a writ of certiorari to review any errors involved. The petition for a writ of certiorari shall set forth the errors claimed. Upon the filing of such a petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari to the district court to certify to the supreme court the record of the proceedings in the case together with any transcript of the proceedings furnished by the petitioner at his or her expense.

History of Section.
(P.L. 1977, ch. 277, § 2; P.L. 1978, ch. 182, § 1; P.L. 1982, ch. 134, § 1.)



Chapter 8-8-3.3 - Equitable powers in residential landlord and tenant matters.

§ 8-8-3.3 Equitable powers in residential landlord and tenant matters.  In addition to the powers heretofore exercised, the district court is hereby empowered, in furtherance of its jurisdiction under § 8-8-3(a)(2), to grant such orders, including temporary restraining orders, and preliminary and permanent injunctions as justice and equity may require.

History of Section.
(P.L. 1986, ch. 200, § 5.)



Chapter 8-8-4 - Habeas corpus.

§ 8-8-4 Habeas corpus.  The district court may issue writs of habeas corpus to bring before it any person in jail for trial in any civil or criminal case pending in the court, or to bring in any such person to be examined as a witness in a suit or proceeding, civil or criminal, pending in the court, that the ends of justice may be attained, and for no other purpose.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-5 - Contempt of court.

§ 8-8-5 Contempt of court.  The district court may punish any contempt of its authority by fine or imprisonment or both.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-6 - Special service of process.

§ 8-8-6 Special service of process.  The district court may order special service of any process, original or auxiliary, in any proceeding within the jurisdiction of the court, by personal notice, notice by mail, or publication in a newspaper within or without the state, for the purpose of dealing with any property, relation, or person subject to the jurisdiction of the court.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-7 - Judges  Temporary service in other courts.

§ 8-8-7 Judges  Temporary service in other courts.  (a) A district court judge shall devote full time to his or her judicial duties. He or she shall not practice law while holding office, nor shall he or she be a partner or associate of any person in the practice of law.

(b) A district court judge shall be eligible to sit in any division, and, on assignment by the chief justice of the supreme court, shall be eligible to sit for temporary periods in the superior and family courts. A district court judge sitting in the superior or family court shall receive the same salary as a superior or family court judge would receive, and if the district court judge sits for only a portion of a two (2) week pay period in those courts, he or she shall be paid for the entire two (2) week period at the higher rate of pay.

(c) A district court judge, subject to the approval of the chief justice of the supreme court, the presiding justice of the superior court and the chief judge of the district court, may serve on the superior court calendar to preside over district court de novo appeals. A district court judge sitting in the superior court presiding over district court de novo appeals shall receive the same salary as a superior court judge would receive.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1971, ch. 169, § 1; P.L. 1972, ch. 276, § 1; P.L. 1972, ch. 290, §§ 1, 2; P.L. 1985, ch. 150, § 16; P.L. 1994, ch. 42, § 4; P.L. 2003, ch. 332, § 1; P.L. 2003, ch. 403, § 1.)



Chapter 8-8-8 - Engagement and acceptance of appointment.

§ 8-8-8 Engagement and acceptance of appointment.  Every judge accepting the office shall, within thirty (30) days after appointment, take the engagement provided in § 8-3-1 and shall file a written notice of his or her acceptance, together with proof of his engagement upon his or her commission, with the secretary of state.

History of Section.
(C.P.A. 1905, § 118; G.L. 1909, ch. 280, § 6; G.L. 1923, ch. 330, § 6; G.L. 1938, ch. 500, § 6; P.L. 1939, ch. 659, § 2; G.L. 1956, § 8-8-8.)



Chapter 8-8-8.1 - Administrator/clerk  Magistrate.

§ 8-8-8.1 Administrator/clerk  Magistrate.  (a) Administrator/clerk. There shall be a district court administrator/clerk who shall be appointed by the chief judge in his or her capacity as administrative head of the court, and who shall hold office at the pleasure of the administrative judge. The administrator/clerk shall perform such duties and attend to such matters as may be assigned to the administrator/clerk by the administrative judge, other than those duties assigned to the chief clerk in § 8-8-19. Said duties may be assigned by the chief judge.

(b) Magistrate. Any person holding the position of district court administrator/clerk who is a member of the bar of Rhode Island may be appointed district court magistrate by the chief judge in his or her capacity as administrative head of the court, subject to the advice and consent of the senate. The district court magistrate shall hold said office for a term of ten (10) years and until a successor is appointed and qualified; and the magistrate shall retain whatever right he or she may have to the position of district court administrator/clerk pursuant to this section. Nothing herein shall be construed to prohibit the appointment of the magistrate for more than one term, subject to the advice and consent of the senate. Any person holding office of district court magistrate on July 1, 1999 may continue in full authority in said position until such time as an appointment is made and the nominee qualified pursuant to this subsection.

(c) The district court magistrate shall have the power to hear and determine such matters as may be assigned to the district court magistrate by the chief judge all to the same effect as if done by a judge of the district court, including but not limited to:

(1) Matters relating to the determination of, monitoring, collection, and payment of restitution and court ordered fines, fees, and costs or the ordering of community service in lieu of or in addition to the payment of restitution, fines, fees, and costs, consistent with other provisions of the general laws;

(2) Arraignments and pretrial motions in misdemeanor, petty misdemeanor, violation, and ordinance cases and initial appearances and probable cause hearings in felony cases;

(3) Bail hearings pursuant to R.I. Const., Art. I, Sec. IX and all other bail matters pursuant to chapter 13 of title 12 and the rules of criminal procedure, including but not limited to motions to modify bail, bail revocation hearings, bail forfeiture hearings, and bail source hearings;

(4) All matters relating to fugitives from justice pursuant to chapter 9 of title 12;

(5) Probation revocation hearings;

(6) All matters relating to small claims and consumer claims pursuant to chapter 16 of title 10, including any pretrial motions including motions relating to the special service of process, the entry of defaults and default judgments, the trial of such cases and the entry of judgment after such trials, and all matters relating to the enforcement of such judgments, including but not limited to the ordering of installment payments and trustee process; and

(7) Complaints for judicial review of the decision of an administrative agency pursuant to chapter 35 of title 42 by making proposed findings of fact and recommendations for the disposition of the complaints to a judge of the court. Any party may object to any portion of the magistrate's proposed findings and recommendations within ten (10) days after receipt of a copy thereof. That party shall file with the clerk of the sixth division of the district court and serve on all parties written objections which shall specifically identify the portions of the proposed findings and recommendations to which objection is made and the basis for the objection. A judge shall make a de novo determination of those portions to which objection is made and may accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate. Absent a timely objection filed in accordance with this subdivision, the proposed prevailing party shall, upon expiration of the ten (10) days following the service of the magistrate's proposed findings and recommendations, submit a proposed order for signature of the judge to whom the case has been assigned.

(d) The magistrate may be authorized:

(1) To regulate all proceedings before him or her;

(2) To do all acts necessary or proper for the efficient performance of his or her duties;

(3) To require the production before him or her of books, papers, vouchers, documents, and writings;

(4) To rule upon the admissibility of evidence;

(5) To issue subpoenas for the appearance of witnesses, to put witnesses on oath, to examine them, and to call parties to the proceeding and examine them upon oath;

(6) To adjudicate a person in contempt and to order him or her fined or to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a judge of the court, for failure to appear in response to a summons or for refusal to answer questions or produce evidence or for behavior disrupting a proceeding or other contempt of his or her authority;

(7) To adjudicate a person in contempt and to order him or her fined or to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a judge of the court, for failure to comply with a pending order to provide payment or to perform any other act;

(8) To issue a capias and/or body attachment for the failure of a party or witness to appear after having been properly served or given notice by the court and, should the court not be in session, the person apprehended may be detained at the adult correctional institution, if an adult, or at the Rhode Island training school for youth, if a child, until the next session of the court;

(9) To issue writs of habeas corpus to bring before him or her or a judge of the court any person in jail or in prison to be examined as a witness in a suit or proceeding, civil or criminal, pending before the court, or whose presence is necessary as a party or otherwise necessary so that the ends of justice may be attained, and for no other purpose; and

(10) To issue warrants of arrest and search warrants to the same extent as an associate judge of the court.

(e) Except as otherwise indicated, a party aggrieved by an order entered by the district court magistrate shall be entitled to a review of the order, whether by appeal or otherwise, by a judge of the court. The court shall, by rules of procedure, establish procedures for review of contempt and adjudications of the magistrate.

(f) The magistrate shall be:

(1) Governed by the commission on judicial tenure and discipline, chapter 16 of this title, in the same manner as justices and judges;

(2) Subject to all provisions of the canons of judicial ethics;

(3) Subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

(g) The provisions of this section shall be afforded liberal construction.

History of Section.
(P.L. 1991, ch. 44, art. 73, § 3; P.L. 1998, ch. 442, § 3; P.L. 1999, ch. 218, art. 5, § 5; P.L. 1999, ch. 311, § 1; P.L. 1999, ch. 452, § 2; P.L. 2007, ch. 73, art. 3, § 7; P.L. 2008, ch. 1, § 3; P.L. 2012, ch. 415, § 11.)



Chapter 8-8-9 - Vacancies.

§ 8-8-9 Vacancies.  (a) Whenever any person appointed to the office of chief judge or associate judge shall fail to accept and qualify for the office or there is a vacancy in the office caused by death, resignation, retirement, removal, or any other cause whatsoever while the senate is in session, the governor shall appoint some person to fill the vacancy, and submit his or her appointment to the senate for confirmation in accordance with the general laws governing judicial selection.

(b) Whenever the chief judge shall be unable, by reason of illness, to perform the duties of his or her office, or there is a vacancy in the office, the associate judge having precedence, who is present and qualified to act, shall perform the duties of the office until the inability is removed or, in the case of a vacancy, until the vacancy shall be filled in accordance with the general laws governing judicial selection. In the event that the chief judge determines that his or her absence will prevent him or her from performing the duties of his or her office, he or she shall designate an associate judge to perform those duties during the period of his or her absence.

(c) The associate judges shall have precedence according to the dates of their commissions, or when the commission of two (2) or more of them bear the same date, according to their ages.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1977, ch. 263, § 2; P.L. 1982, ch. 349, § 1; P.L. 1994, ch. 42, § 4.)



Chapter 8-8-10.1 - Retirement contribution.

§ 8-8-10.1 Retirement contribution.  (a) Judges engaged after December 31, 1989 shall have deducted from total salary beginning December 31, 1989 and ending June 30, 2012 an amount equal to a rate percent of compensation as specified in § 36-10-1 relating to member contributions to the state retirement system. Effective July 1, 2012, all active judges whether engaged before or after December 31,1989 shall have deducted from compensation as defined in subsection 36-8-1(8) an amount equal to twelve percent (12%) of compensation. The receipts collected under this provision shall be deposited in a restricted revenue account entitled "Judicial retirement benefits". Proceeds deposited in this account shall be held in trust for the purpose of paying retirement benefits to participating judges or their beneficiaries. The retirement board shall establish rules and regulations to govern the provisions of this section.

(b) A member of the judiciary who withdraws from service or ceases to be a member for any reason other than retirement shall be paid on demand a refund consisting of the accumulated contributions standing to his or her credit in his or her individual account in the judicial retirement benefits account. Any member receiving a refund shall thereby forfeit and relinquish all accrued rights as a member of the system together with credits for total service previously granted to the member; provided, however, that if any member who has received a refund shall subsequently reenter the service and again become a member of the system, the member shall have the privilege of restoring all money previously received or disbursed to his or her credit as refund of contributions plus regular interest for the period from the date of refund to the date of restoration. Upon the repayment of the refund as herein provided, the member shall again receive credit for the amount of total service which he or she had previously forfeited by the acceptance of the refund.

(c) Whenever any judge dies from any cause before retirement and has no surviving spouse, domestic partner or minor child(ren), a payment shall be made of the accumulated contributions standing to his or her credit in his or her individual account in the judicial retirement benefits account. The payment of the accumulated contributions of the judge shall be made to such person as the judge shall have nominated by written designation duly executed and filed with the retirement board, or if the judge has filed no nomination, or if the person so nominated has died, then to the estate of the deceased judge.

History of Section.
(P.L. 1987, ch. 118, art. 15, § 2; P.L. 1988, ch. 129, art. 22, § 3; P.L. 1989, ch. 494, § 3; P.L. 1990, ch. 507, § 3; P.L. 2007, ch. 167, § 2; P.L. 2007, ch. 274, § 2; P.L. 2011, ch. 408, § 16; P.L. 2011, ch. 409, § 16.)



Chapter 8-8-10.2 - State contributions.

§ 8-8-10.2 State contributions.  The state of Rhode Island shall make its contribution for the maintaining of the system established by § 8-8-10.1 and providing the annuities, benefits, and retirement allowances in accordance with the provisions of this chapter by annually appropriating an amount which will pay a rate percent of the compensation paid after December 31, 1989 to judges engaged after December 31, 1989. The rate percent shall be computed and certified in accordance with the procedures set forth in § 36-8-13 and § 36-10-2 under rules and regulations promulgated by the retirement board pursuant to § 36-8-3.

History of Section.
(P.L. 1989, ch. 494, § 4; P.L. 1990, ch. 507, § 4.)



Chapter 8-8-12 - Duties of chief judge.

§ 8-8-12 Duties of chief judge.  (a) The chief judge shall be the administrative head of the district court and shall be responsible for its operation and the efficient use of its manpower. To this end he or she shall:

(1) Hold court in any division when he or she deems it necessary;

(2) Assign judges to hold court in the various divisions;

(3) Designate the place or places for holding court in each division;

(4) Fix the time for holding court in each division and supervise the calendars;

(5) Report annually to the chief justice of the supreme court on the state of the business of the district court;

(6) Supervise the collection and publication of statistics pertaining to the court;

(7) Supervise the management of the records of the court;

(8) Determine the time of vacations to be taken by the district judges;

(9) Preside over the district court conference and designate the time and place that it shall be held;

(10) Promulgate rules and regulations relating to:

(i) The licensing of constables to serve certain district court civil process; and

(ii) The duties and conduct of licensed constables.

(b) The chief judge of the district court may designate an associate judge of the district court as administrative judge of the district court. The administrative judge may exercise such administrative authority as may be delegated to him or her by the chief judge. The administrative judge shall receive an increase in compensation which shall be set pursuant to § 8-15-4.

(c) The chief judge of the district court shall appoint sufficient court recorders to enable all proceedings to be recorded by electronic means and who shall assist in such other clerical duties subject to the labor laws of this state and applicable collective bargaining agreement as may be prescribed from time to time by the chief judge of the district court.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1971, ch. 183, § 4; P.L. 1982, ch. 259, § 1; P.L. 1999, ch. 218, art. 5, § 5; P.L. 2005, ch. 117, art. 25, § 1; P.L. 2007, ch. 154, § 1; P.L. 2007, ch. 160, § 1; P.L. 2008, ch. 1, § 3; P.L. 2012, ch. 415, § 11.)



Chapter 8-8-12.1 - Constable regulation program.

§ 8-8-12.1 Constable regulation program.  (a) Creation of program. There is hereby created "the district court constable regulation program" which shall be administered under the direction of the chief judge of the district court.

(b) Revenues. The annual license renewal fee assessed to each district court constable shall be set from time to time by the chief judge. The revenues shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 160, § 1; P.L. 1995, ch. 370, art. 40, § 38.)



Chapter 8-8-13 - Sessions of the court.

§ 8-8-13 Sessions of the court.  The district court shall be in continuous session for the transaction of any business that may come before it; provided, however, that the court shall not be in session on Sundays and legal holidays for the transaction of civil business.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-14 - Rental of courtrooms.

§ 8-8-14 Rental of courtrooms.  Upon request by the chief judge, the chief of the division of public buildings, with the approval of the director of administration, is hereby authorized to hire, for the use of the state, from time to time and for terms not exceeding three (3) years, suitable rooms within the jurisdiction of the several divisions in which the sessions of the court shall be held and may engage competent persons to take care of the rooms, when necessary; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer from time to time to pay for the rental of the rooms or for the care thereof out of any money in the treasury not otherwise appropriated, upon properly authenticated vouchers approved by the chief and director making and approving the contracts.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-15 - Chief, deputy, and assistant clerks.

§ 8-8-15 Chief, deputy, and assistant clerks.  (a) There shall be a chief clerk of the district court. In the month of April of 1971 and in each fifth year thereafter, the chief judge of the district court, with the advice and consent of the senate, shall appoint the chief clerk of the district court who shall hold office until the first day in April in the fifth year next after his or her appointment and until his or her successor is appointed and qualified. In case of a vacancy in the office of clerk of the district court, from any cause, the chief judge of the district court, with the advice and consent of the senate, shall appoint some person to fill the vacancy for the balance of the unexpired term and until his or her successor is appointed and qualified. In case of the death, resignation, absence, inability, or refusal to serve of the clerk, the chief judge may appoint a clerk pro tempore, who shall hold his or her office until the clerk shall have returned or the inability shall have been removed or another clerk shall have been appointed to fill such a vacancy and shall have qualified.

(b) The chief judge of the district court shall appoint a deputy clerk for each division and assistant clerks in the various divisions of the district court to serve at his or her pleasure. All such clerks and the chief clerk may administer oaths within the state.

(c) The clerks of the court shall devote their full time to their duties. They are not required to be members of the bar of this state, but if a member of the bar of this state is appointed a clerk, he or she shall not practice law during his or her term in office nor shall he or she be a partner or associate of any person engaged in the practice of law.

(d) The chief judge of the district court shall have the power to authorize, with the power to revoke such authorizations, the chief clerk, the deputy clerks, and the assistant clerks of the district court to set and take bail on all complaints bailable before a division of the district court to the same extent and with the same authority as is granted to justices of the peace authorized to set and take bail by § 12-10-2. The authorizations and revocations shall be recorded with the secretary of state. District court clerks may exercise the authority granted by the chief judge under this section only during the normal working hours of the clerk's office to which they are assigned. This authority shall be exercised without fee.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1971, ch. 121, § 1; P.L. 1973, ch. 47, § 1; P.L. 1979, ch. 396, § 1; P.L. 1981, ch. 56, § 1; P.L. 1990, ch. 172, § 1; P.L. 2005, ch. 10, § 2; P.L. 2005, ch. 21, § 2.)



Chapter 8-8-16 - Duties of district court clerks.

§ 8-8-16 Duties of district court clerks.  Every clerk of the district court shall record reasonably the judgments and determinations of the court, and account with the state controller and pay over to the general treasurer, as often as by law required, all fines, costs, and other money received by him or her, and also account with and pay over to the town treasurers of the towns in his or her division, as often as by law required, all fines and other money received by him or her belonging to or payable to the town.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1980, ch. 96, § 3.)



Chapter 8-8-16.1 - Office of clerk/magistrate  Purpose.

§ 8-8-16.1 Office of clerk/magistrate  Purpose.  The general assembly hereby finds that there exists a need to further expand the capability of the district court to effectively and expeditiously collect all fines, fees, and costs due to the state, consistent with principles of fairness and due process. Therefore, the general assembly hereby creates the position of district court clerk/magistrate.

History of Section.
(P.L. 1997, ch. 173, § 1.)



Chapter 8-8-16.2 - District court clerk/magistrate.

§ 8-8-16.2 District court clerk/magistrate.  (a) Any person who is a member of the bar of Rhode Island may be appointed district court clerk/magistrate by the chief judge in his or her capacity as administrative head of the court, subject to the advice and consent of the senate. The district court clerk/magistrate shall hold that office for a term of ten (10) years and until a successor is appointed and qualified. Nothing herein shall be construed to prohibit the assignment of the district court clerk/magistrate to more than one such term, subject to the advice and consent of the senate. The district court clerk/magistrate shall have the power to hear and determine any matters that may be assigned to the district court clerk/magistrate by the chief judge all to the same effect as if done by a judge of the district court, including, but not limited to, matters relating to the determination of, monitoring, collection and payment of restitution and court ordered fines, fees and costs or the ordering of community service in lieu of or in addition to the payment of restitution, fines, fees and costs, consistent with other provisions of the general laws.

(b) The clerk/magistrate may be authorized:

(1) To regulate all proceedings before him or her;

(2) To do all acts necessary or proper for the efficient performance of his or her duties;

(3) To require the production before him or her of books, papers, vouchers, documents and writings;

(4) To rule upon the admissibility of evidence;

(5) To issue subpoenas for the appearance of witnesses, to put witnesses on oath, to examine them and to call parties to the proceeding and examine them upon oath;

(6) To adjudicate a person in contempt and to order him or her fined or to order him or her imprisoned for not more than seventy-two (72) hours, for failure to appear in response to a summons or for refusal to answer questions or produce evidence or for behavior disrupting a proceeding or other contempt of his or her authority; provided; however, that no such imprisonment shall occur prior to review by a judge of the court.

(7) To adjudicate a person in contempt and to order him or her fined or to order him or her imprisoned for not more than seventy-two (72) hours, for failure to comply with a pending order to provide payment or to perform any other act; provided, however, that no such imprisonment shall occurr prior to review by a judge of the court.

(8) To issue a capias and/or body attachment for the failure of a party or witness to appear after having been properly served or given notice by the court and, should the court not be in session, the person apprehended may be detained at the adult correctional institutions, if an adult, or at the Rhode Island training school for youth, if a child, until the next session of the court;

(9) To issue writs of habeas corpus to bring before him or her or a judge of the court any person in jail or in prison to be examined as a witness in a suit or proceeding, civil or criminal, pending before the court, or whose presence is necessary as a party or otherwise necessary so that the ends of justice may be attained, and for no other purpose; and

(10) To issue warrants of arrest and search warrants to the same extent as an associate judge of the court.

(c) Except as otherwise indicated, a party aggrieved by an order entered by the district court clerk/magistrate shall be entitled to a review of the order, whether by appeal or otherwise, by a judge of the court. The court shall, by rules of procedure, establish procedures for review of contempt and adjudications of the clerk/magistrate.

(d) The district court clerk/magistrate shall:

(1) Be governed by the commission on judicial tenure and discipline, pursuant to chapter 16 of this title, in the same manner as justices and judges;

(2) Be subject to all provisions of the canons of judicial ethics;

(3) Be subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

(4) Receive any salary that may be established by the state court administrator pursuant to § 8-15-4. The provisions of this section shall be afforded liberal construction.

History of Section.
(P.L. 1997, ch. 173, § 1; P.L. 1999, ch. 218, art. 5, § 5; P.L. 2002, ch. 109, § 1; P.L. 2002, ch. 425, § 1; P.L. 2007, ch. 73, art. 3, § 7.)



Chapter 8-8-17 - Duties of division clerks.

§ 8-8-17 Duties of division clerks.  The clerk of each division of the district court shall:

(1) Keep a docket, and an alphabetical index thereof, either in writing or by means of an electronic information storage system or other data compilation system, of all actions, complaints, or proceedings, either of a civil or criminal nature, that may be entered or had in the division, and shall note in the docket against each case the decision or determination thereof, all subsequent proceedings, and the judgment therein, and, in all criminal cases, the fines or imprisonment to which the defendant may be sentenced.

(2) Record the decisions, judgments, and proceedings of the division in a book to be kept for that purpose or in an electronic information storage system or any other data compilation system.

(3) Tax costs, including officer's fees, in all cases, civil or criminal, that may be entered, commenced, or pending in the division; all taxation by the clerk shall be subject to revision by any district judge sitting in the division.

(4) Receive all fines and costs in criminal cases and all court fees in civil cases and account therefor as by law required.

(5) Have custody of the seal of the division.

History of Section.
(P.L. 1969, ch. 239, § 4; P.L. 1989, ch. 202, § 2.)



Chapter 8-8-18 - Failure of clerk to account for fines and costs.

§ 8-8-18 Failure of clerk to account for fines and costs.  For any willful neglect or refusal of the clerk of the district court to account or for any willful neglect or refusal of any clerk of the district court to pay over all fines and costs received by him or her, he or she shall be fined fifty dollars ($50.00) for each offense and also double the amount of fines and costs received by him or her and so detained.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-19 - Duties of chief clerk.

§ 8-8-19 Duties of chief clerk.  The chief clerk shall have general supervisory power over the clerks of the court and shall be responsible to the chief judge for the proper and efficient operation of their offices. To that end he or she shall:

(1) Temporarily transfer clerks to other divisions outside of their own when he or she deems it necessary. Such transfers shall be subject to the approval of the chief judge.

(2) Procure all necessary papers, books, and other documents as the state controller or as the chief judge may direct, upon which the clerks shall keep their records and make their reports and returns.

(3) Systematize record keeping throughout the divisions.

(4) Gather such statistics as the chief judge shall direct.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-20 - Sale of blank writs prohibited.

§ 8-8-20 Sale of blank writs prohibited.  No judge or clerk of the district court shall sell any blank writ officially signed by him or her to any person except an attorney at law or deliver to any person other than an attorney at law any such writ with permission, in the absence of the judge or clerk to fill or cause the writ to be filled, under a penalty of ten dollars ($10.00) for each offense and ineligibility to serve as a judge or clerk of the district court after conviction.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-21 - District court conference.

§ 8-8-21 District court conference.  There shall be a district court conference held annually, or more often, at such time and place as shall be designated by the chief judge. This conference shall consist of all the judges of the district court. The chief judge shall preside and the chief clerk shall act as secretary of the conference. The attorney general, or one of his or her assistants, shall attend to aid and advise the conference. The conference shall, with the concurrence of the chief judge, have power to direct in what manner and to what extent entries shall be made of the decisions, judgments, and proceedings of the district court. To the end that the work of the district court shall be efficiently and expeditiously transacted it shall give attention to all matters believed helpful to that end and shall make recommendations regarding procedure and other matters pertaining to the court.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-22 - Statutory references to earlier courts.

§ 8-8-22 Statutory references to earlier courts.  Whenever in any statute reference is made to justice courts, trial justices or clerks of the justice courts of the different cities and towns, district courts, justices of district courts, and clerks of district courts, that statute shall be taken and construed to refer to the district court created by this chapter and its judges and clerks. Whenever in any statute reference is made to a particular predecessor court, that statute shall be taken and construed to refer to the division of the district court which embraces the territory of the predecessor court.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-23 - Savings clause.

§ 8-8-23 Savings clause.  The divisions of the district court established in § 8-8-2 shall have custody of all records, books, and papers of the district court of the several judicial districts heretofore existing within their respective geographical limits. All civil actions and criminal proceedings and processes pending in the district courts of the several judicial districts heretofore existing and all writs issued out of and returnable to those courts shall continue with the same force and effect in the district court established by this chapter, within its respective divisions; and all rights and liabilities of the parties to such civil actions and criminal proceedings and processes commenced prior to September 15, 1969, including costs of appeal, shall continue in full force and effect.

History of Section.
(P.L. 1969, ch. 239, § 4.)



Chapter 8-8-24 - Tax proceedings to be without jury and de novo  Precedence on calendar.

§ 8-8-24 Tax proceedings to be without jury and de novo  Precedence on calendar.  Each appeal of a final decision of the tax administrator concerning an assessment, deficiency, or otherwise shall be an original, independent proceeding in the nature of a suit in equity to set aside the final decision and shall be tried de novo and without a jury. Every such matter shall have precedence over all other civil cases on the calendar on the date to which it is assigned for trial and shall continue to have precedence on the calendar on a day-to-day basis until it is heard.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-25 - Time for commencement of proceeding against the division of taxation.

§ 8-8-25 Time for commencement of proceeding against the division of taxation.  (a) Any taxpayer aggrieved by a final decision of the tax administrator concerning an assessment, deficiency, or otherwise may file a complaint for redetermination of the assessment, deficiency, or otherwise in the court as provided by statute under title 44.

(b) The complaint shall be filed within thirty (30) days after the mailing of notice of the final decision and shall set forth the reasons why the final decision is alleged to be erroneous and praying relief therefrom. The clerk of the court shall thereupon summon the division of taxation to answer the complaint.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-26 - Prepayment as condition precedent to review of tax case.

§ 8-8-26 Prepayment as condition precedent to review of tax case.  A taxpayer's right to file a complaint pursuant to § 8-8-25 for review of a final decision of the tax administrator ordering an assessment, deficiency, or otherwise shall be conditional upon prepayment of all taxes, interest, and penalties set forth in the assessment, deficiency, or otherwise; provided, however, that in lieu of the prepayment, the taxpayer may file together with his or her complaint a motion for an exemption from the prepayment requirement. The taxpayer shall set the motion down for hearing within twenty (20) days after the answer to the complaint is filed; otherwise, the motion shall be deemed to be denied. The court shall grant the motion if it determines both: (1) that the taxpayer has a reasonable probability of success on the merits; and (2) that the taxpayer is unable to prepay all taxes, interest, and penalties set forth in the assessment, deficiency, or otherwise. In making its determination on the issue of ability to prepay, the court shall consider not only the taxpayer's own financial resources but also the ability of the taxpayer to borrow the required funds. If the motion is denied, the taxpayer shall make prepayment within thirty (30) days of the entry of the court's order denying the motion; otherwise, the complaint shall be dismissed upon motion of the tax administrator.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-27 - Refund suits.

§ 8-8-27 Refund suits.  (a) Any taxpayer may bring an action for a refund of taxes previously overpaid. The suit for refund may not be brought prior to the date of a final determination by the tax administrator denying the claim for refund. No action for a refund of tax shall be brought after the expiration of thirty (30) days from a notice of final determination of the tax administrator denying the claimed refund.

(b) As used in this section and § 8-8-28, "tax" includes any surcharge imposed under § 1-6-2, and "taxpayer" includes an operator as defined in § 1-6-1.

History of Section.
(P.L. 1984, ch. 183, § 1; P.L. 2002, ch. 424, § 3.)



Chapter 8-8-28 - Burden of proof in tax cases.

§ 8-8-28 Burden of proof in tax cases.  In all tax cases before the court, and upon appeal therefrom, a preponderance of the evidence shall suffice to sustain the burden of proof. The burden of proof shall fall upon the party seeking affirmative relief and the burden of going forward with the evidence shall shift as in other civil litigation. In any proceedings in which the division of taxation alleges fraud or an exception to the normal statute of limitations on assessment, the burden of proof in respect of that issue shall be upon the division of taxation. To be sustained on the issue of fraud, the division of taxation must sustain a burden of clear and convincing proof.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-29 - Court stenographer in tax cases.

§ 8-8-29 Court stenographer in tax cases.  Any party may obtain the services of a court stenographer in the district court in a tax case, and that party shall pay all costs of the court stenographer.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-30 - Decision of the court  Form and contents.

§ 8-8-30 Decision of the court  Form and contents.  The court shall render its decision in writing, including therein a concise statement of the facts found by the court and the conclusions of law reached by the court. The court may affirm, reverse, modify, or remand any determination or shall grant such relief, invoke such other remedies, and issue such orders in accordance with its decision as shall be appropriate in a court of general jurisdiction.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-31 - Frivolous appeals.

§ 8-8-31 Frivolous appeals.  Whenever it appears to the court that proceedings before it have been instituted by the taxpayer solely for delay and that the taxpayer's complaint is frivolous and groundless, damages in an amount not in excess of five thousand dollars ($5,000) plus costs may be assessed against the taxpayer by the court.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-32 - Review by supreme court.

§ 8-8-32 Review by supreme court.  Any party in interest, if aggrieved by a final judgment rendered in proceedings brought under this chapter, may within twenty (20) days from the date of entry of the judgment petition the supreme court of the state of Rhode Island for a writ of certiorari to review any questions of law involved. The petition for writ of certiorari shall set forth the errors claimed. Upon the filing of such a petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari to the district court to certify to the supreme court the record of the proceeding under review.

History of Section.
(P.L. 1984, ch. 183, § 1.)



Chapter 8-8-33 - Severability.

§ 8-8-33 Severability.  The holding of any section or sections or parts of this chapter to be void, ineffective, or unconstitutional for any cause shall not be deemed to affect any other section or part hereof.

History of Section.
(P.L. 2011, ch. 408, § 17; P.L. 2011, ch. 409, § 17.)






Chapter 8-8.1 - Domestic Assault

Chapter 8-8.1-1 - Definitions.

§ 8-8.1-1 Definitions.  The following words as used in this chapter shall have the following meanings:

(1) "Cohabitants" means emancipated minors or persons eighteen (18) years of age or older, not related by blood or marriage, who together are not the legal parents of one or more children, and who have resided together within the preceding three (3) years or who are residing in the same living quarters.

(2) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of "course of conduct."

(3) "Courts" means the district court.

(4) "Cyberstalking" means transmitting any communication by computer to any person or causing any person to be contacted for the sole purpose of harassing that person or his or her family.

(5) "Domestic abuse" means the occurrence of one or more of the following acts between cohabitants or against the minor child of a cohabitant, or the occurrence of one or more of the following acts between persons who are or have been in a substantive dating or engagement relationship within the past one year or against a minor child in the custody of the plaintiff; "domestic abuse" shall be determined by the court's consideration of the following factors:

(i) The length of time of the relationship;

(ii) The type of the relationship;

(iii) The frequency of the interaction between the parties;

(iv) Attempting to cause or causing physical harm;

(v) Placing another in fear of imminent serious physical harm;

(vi) Causing another to engage involuntarily in sexual relations by force, threat of force, or duress; or

(vii) Stalking or cyberstalking.

(6) "Harassing" means following a knowing and willful course of conduct directed at a specific person with the intent to seriously alarm, annoy, or bother the person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, or be in fear of bodily injury.

(7) "Sole legal interest" means defendant has an ownership interest in the residence and plaintiff does not; or defendant's name is on the lease and plaintiff 's is not.

(8) "Stalking" means harassing another person or willfully, maliciously and repeatedly following another person with the intent to place that person in reasonable fear of bodily injury.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4; P.L. 1990, ch. 390, § 1; P.L. 1994, ch. 313, § 1; P.L. 1997, ch. 326, § 172; P.L. 2001, ch. 259, § 2; P.L. 2006, ch. 324, § 1; P.L. 2006, ch. 652, § 1; P.L. 2012, ch. 415, § 12.)



Chapter 8-8.1-2 - Filing of complaint.

§ 8-8.1-2 Filing of complaint.  (a) Proceedings under this chapter shall be filed, heard, and determined in the district court of the division in which the plaintiff resides. Any proceedings under this chapter shall not preclude any other available civil or criminal remedies. A party filing a complaint under this chapter may do so without payment of any filing fee. If the plaintiff has left the residence or household to avoid abuse, he or she may bring the action in the court of previous residence or the court of present residence. There shall be no minimum residence requirements for the bringing of an action under this chapter.

(b) Answers to the summons and complaint shall be made within ten (10) days of service upon the defendant and the action shall take precedence on the calendar. If no answer is filed within the time prescribed, judgment shall enter forthwith.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4.)



Chapter 8-8.1-3 - Protective orders  Penalty  Jurisdiction.

§ 8-8.1-3 Protective orders  Penalty  Jurisdiction.  (a) A person suffering from domestic abuse may file a complaint in the district court requesting any order which will protect her or him from the abuse, including but not limited to the following:

(1) Ordering that the defendant be restrained and enjoined from contacting, assaulting, molesting or otherwise interfering with the plaintiff at home, on the street, or elsewhere, whether the defendant is an adult or minor;

(2) Ordering the defendant to vacate the household forthwith, unless the defendant holds sole legal interest in the household;

(3) Upon motion by the plaintiff, his or her address shall be released only at the discretion of the district court judge;

(4) After notice to the respondent and after a hearing, the court may order the defendant to surrender physical possession of all firearms in his or her possession, care, custody or control.

(b) Any individual who accepts physical possession of a firearm pursuant to this section is prohibited from returning any firearm to any defendant under a restraining order during the existence of the restraining order. Violation of this provision shall subject both the defendant and the individual responsible for the return of the firearm to the defendant, to being found in contempt of court.

(c) The district court shall provide a notice on all forms requesting a protective order that, at the hearing for a protective order, the defendant may be ordered to surrender possession or control of any firearms and not to purchase or receive or attempt to purchase or receive any firearms for a period not to exceed the duration of the restraining order.

(d) If the defendant is present in court at a duly noticed hearing, the court may, in addition to any other restrictions, order the defendant to physically surrender any firearm(s) in that person's immediate physical possession or control, or subject to that person's immediate physical possession or control, within twenty-four (24) hours of the order, by surrendering the possession of the firearm(s) to the control of any individual not legally prohibited from possessing a firearm who is not related to the defendant by blood, marriage, or relationship as defined by § 15-15-1(3), (4), or (5) of the Rhode Island general laws, or by surrendering any firearm(s) to the Rhode Island state police or local police department, or by surrendering the firearm(s) to a licensed gun dealer. If the defendant is not present at the hearing, the defendant shall surrender the firearm(s) within forty-eight (48) hours after being served with the order. A person ordered to surrender possession of any firearm(s) pursuant to this subsection shall file with the court a receipt showing the firearm(s) was either physically surrendered to an individual not legally prohibited from possessing a firearm who is not related to the defendant by blood, marriage, or relationship as defined by § 15-15-1(3), (4), or (5) or surrender to a licensed gun dealer within seventy-two (72) hours after receiving the order. Any defendant transporting a firearm to surrender in accordance with the above shall not be liable to prosecution under § 11-47-8.

(e) Nothing in this section shall limit a defendant's right under existing law to petition the court at a later date for modification of the order.

(f) The prohibition against possessing a firearm(s) due solely to the existence of a domestic violence restraining order issued under this section shall not apply with respect to sworn peace officers as defined in § 12-7-21 and active members of military service including members of the reserve components thereof, who are required by law or departmental policy to carry departmental firearms while on duty or any person who is required by their employment to carry a firearm in the performance of their duties. Any individual exempted pursuant to this exception may possess a firearm only during the course of their employment. Any firearm required for employment must be stored at the place of employment when not being possessed for employment use; all other firearm(s) must be surrendered in accordance with § 8-8.1-3.

(g) Any violation of the aforementioned protective order shall subject the defendant to being found in contempt of court.

(h) No order shall issue under this section which would have the effect of compelling a defendant who has the sole legal interest in a residence to vacate that residence.

(i) The contempt order shall not be exclusive and shall not preclude any other available civil or criminal remedies. Any relief granted by the court shall be for a fixed period of time not to exceed three (3) years, at the expiration of which time the court may extend any order upon motion of the plaintiff for such additional time as it deems necessary to protect the plaintiff from abuse. The court may modify its order at any time upon motion of either party.

(j) Any violation of a protective order under this chapter of which the defendant has actual notice shall be a misdemeanor which shall be punished by a fine of no more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both.

(k) The penalties for violation of this section shall also include the penalties provided under § 12-29-5.

(l) "Actual notice" means that the defendant has received a copy of the order by service thereof or by being handed a copy of the order by a police officer pursuant to § 8-8.1-5(d).

(m) The district court shall have criminal jurisdiction over all violations of this chapter.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4; P.L. 1995, ch. 148, § 1; P.L. 1997, ch. 326, § 7; P.L. 2005, ch. 148, § 2; P.L. 2005, ch. 153, § 3.)



Chapter 8-8.1-4 - Temporary orders  Ex parte proceedings.

§ 8-8.1-4 Temporary orders  Ex parte proceedings.  (a) Upon the filing of a complaint under this chapter, the court may enter any temporary orders that it deems necessary to protect the plaintiff from abuse.

(2) If it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss, or damage will result to the plaintiff, before notice can be served and a hearing held, the court may enter any temporary order without notice that it deems necessary to protect the plaintiff. Every order granted without notice shall expire by its terms within the time after entry, not to exceed twenty-one (21) days, as the court fixes, unless within the time so fixed the order: (i) by consent, or (ii) due to a failure to make service of process upon the defendant despite diligent efforts, or (iii) for good cause shown and after hearing of argument by the parties or counsel, is extended for an additional period. In case a temporary order is granted without notice, the matter shall be set down for hearing within a reasonable time and shall be given precedence over all matters except older matters of the same character, and when the matter comes on for hearing the party who obtained the temporary order shall proceed with the complaint for an order pursuant to § 8-8.1-3, and, if she or he does not do so, the court shall dissolve the temporary order.

(b) When the court is unavailable after the close of business a complaint may be filed before any available district court judge who may grant relief to the plaintiff under this chapter upon cause shown in an ex parte proceeding.

(ii) In addition, when there is no district court in session at a location when the family court is in session, the family court judge at that location is authorized to grant relief to the plaintiff under this chapter upon cause shown in an ex parte proceeding.

(2) No temporary order shall be granted pursuant to the provisions of this section unless it clearly appears from specific facts shown by the affidavit or by verified complaint that immediate and irreparable injury, loss, or damage will result to the plaintiff before notice can be served and a hearing held.

(c) Any order issued under this section and any documentation in support of an order shall be filed immediately with the clerk of the district court. The filing shall have the effect of commencing proceedings under this chapter and invoking the other provisions of this chapter.

(d) The clerk of the district court shall have a certified copy of any order issued under this chapter forwarded immediately to the law enforcement agency designated by the plaintiff. The clerk shall also provide the plaintiff with two (2) certified copies of any order issued under this chapter.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4; P.L. 1989, ch. 78, § 2; P.L. 2000, ch. 71, § 1; P.L. 2000, ch. 198, § 1.)



Chapter 8-8.1-4.1 - Report to law enforcement agency.

§ 8-8.1-4.1 Report to law enforcement agency.  Whenever the court grants a temporary order pursuant to § 8-8.1-4 based on a complaint alleging that a minor is suffering from domestic abuse, the court shall ensure that the appropriate law enforcement agency is notified of the complaint.

History of Section.
(P.L. 1988, ch. 539, § 3.)



Chapter 8-8.1-4.2 - Return of service  Alternate service.

§ 8-8.1-4.2 Return of service  Alternate service.  (a) The complaint and any order issued under this chapter shall be personally served upon the defendant by a deputy sheriff or constable except as provided in subsections (c), (d), and (f) of this section. Service shall be made without payment of any fee when service is made by a deputy sheriff. At the election of the plaintiff, service pursuant to this subsection may also be made by a constable licensed to serve process of the district court pursuant to § 45-16-4.1. The constable shall be entitled to receive the fee allowed by law for the service of a district court summons.

(b) Return of service shall be forwarded by the deputy sheriff or constable to the clerk of court prior to the date set down for hearing on the complaint. If service has not been made, the deputy sheriff or constable shall indicate on the summons the reason therefor and the attempts made to serve the defendant.

(c) At the time the return of service is sent to the clerk of the court, the deputy sheriff or constable shall cause a copy of the return of service to be sent to the plaintiff and to the appropriate law enforcement agency.

(d) If, at the time of hearing on the complaint, the court determines that after diligent effort the deputy sheriff or constable has been unable to serve the defendant personally, the judge may order an alternate method of service designed to give reasonable notice of the action to the defendant and taking into consideration the plaintiff 's ability to afford the means of service ordered. Alternative service shall include but not be limited to: service by certified and regular mail at defendant's last known address (excluding the residence which he or she has been ordered to vacate) or place of employment, leaving copies at the defendant's dwelling or usual place of abode with a person of suitable age and discretion residing therein, or by publication in a newspaper for two (2) consecutive weeks. The court shall set a new date for hearing on the complaint and shall extend the temporary order until that date.

(e) If the defendant appears in person before the court, the necessity for further service is waived and proof of service of that order is not necessary.

(f) If the defendant is served notice regarding the complaint and hearing, but does not appear at the hearing, the clerk of the district court shall mail the defendant a copy of the resulting order.

History of Section.
(P.L. 1988, ch. 539, § 3; P.L. 1989, ch. 77, § 1; P.L. 1994, ch. 313, § 1; P.L. 2012, ch. 324, § 15.)



Chapter 8-8.1-5 - Duties of police officers.

§ 8-8.1-5 Duties of police officers.  (a) Whenever any police officer has reason to believe that a cohabitant or minor has been abused, that officer shall use all reasonable means to prevent further abuse, including:

(1) Remaining on the scene as long as there is danger to the physical safety of the person or until the person is able to leave the dwelling unit;

(2) Assisting the person in obtaining medical treatment necessitated by an assault, including obtaining transportation to an emergency medical treatment facility;

(3) Giving the person immediate and adequate notice of his or her rights under this chapter;

(4) Arresting the person pursuant to the arrest provisions as contained in § 12-29-3.

(b) Notice by the police officer to the victim shall be by handing the victim a copy of the following statement written in English, Portuguese, Spanish, Cambodian, Hmong, Laotian, Vietnamese, and French, and by reading the statement to the person when possible:

Spouse, former spouse/blood relative/children in common; minor(s) in a substantive dating or engagement relationship:

"If your attacker is your spouse, former spouse, person to whom you are related by blood or marriage, or if you are not married to your attacker, but have a child in common, or if you and/or your attacker are a minor who have been in a substantive dating or engagement relationship within the past six (6) months, you have the right to go to the family court and ask the court to issue an order restraining your attacker from abusing you or your minor child; you have the right to go to the family court and request:

(1) an order restraining your attacker from abusing you or your minor child;

(2) an order awarding you exclusive use of your marital domicile;

(3) an order awarding you custody of your minor child."

Unmarried/not related cohabitants within the past three (3) years or substantive dating or engagement relationship within past six (6) months:

"If you are not married or related to your attacker, but have resided with him or her within the past three (3) years, you have the right to go to the district court and request;

(1) an order restraining your attacker from abusing you;

(2) an order directing your attacker to leave your household, unless she or he has the sole legal interest in the household."

"If you are in need of medical treatment, you have the right to have the officer present obtain transportation to an emergency medical treatment facility."

"If you believe that police protection is needed for your physical safety, you have the right to have the officer present remain at the scene until you and your children can leave or until your safety is otherwise insured."

"You have the right to file a criminal complaint with the responding officer or your local police department if the officer has not arrested the perpetrator."

(c) A police officer shall ensure enforcement of the terms of the protective order issued pursuant to this chapter including but not limited to accompanying a cohabitant to his or her dwelling or residence in order to secure possession of the dwelling or residence when a vacate order against the defendant has been issued.

(d) When service of the temporary order issued pursuant to § 8-8.1-4 has not been made and/or after a permanent order is entered, a police officer shall give notice of the order to the defendant by handing him or her a certified copy of the order. The officer shall indicate that he or she has given notice by writing on plaintiff 's copy of the order and the police department's copy of the order the date, and time of giving notice and the officer's name and badge number. The officer shall indicate on the offense report that actual notice was given.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1986, ch. 210, § 1; P.L. 1988, ch. 539, § 4; P.L. 1994, ch. 313, § 1.)



Chapter 8-8.1-6 - Form of complaint.

§ 8-8.1-6 Form of complaint.  (a) A form in substantially the following language shall suffice for the purpose of filing a complaint under this chapter:

STATE OF RHODE ISLAND DISTRICT COURT

COUNTY OF ]]]]]]]]]]]]]] ]]]]]]]] DIVISION

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Plaintiff :

:

VS : NO:

:

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Defendant :

COMPLAINT FOR PROTECTION FROM ABUSE

Pursuant to chapter 8.1 of title 8 I request that the court enter an order protecting me from abuse.

(1) My full name, present street address, city and telephone number are as follows:

(2) My former residence, at which I resided with the defendant, is as follows (street address and city):

(3) My former residence is a house

I own

Defendant owns

We jointly own

My former residence is an apartment

There is no lease

My name is on lease and defendant's is not

Defendant's name is on lease and mine is not

Both our names are on lease

(4) The full name, present street address, city and telephone number of the person causing me abuse (the defendant) are as follows:

(5) On or about ]]]]]]]]]]]], without cause or provocation I suffered abuse when the defendant:

]]]]]]]] Threatened or harmed with a weapon:

(type of weapon used: ]]]]]]]]]]]]]])

]]]]]]]] Attempted to cause me physical harm;

]]]]]]]] Caused me physical harm;

]]]]]]]] Placed me in fear of imminent physical harm;

]]]]]]]] Caused me to engage involuntarily in sexual relations by

force, threat of force, or duress

specifically, the defendant:

(6) I ask that:

]]]]]]]] The court order that the defendant be restrained and enjoined from contacting, assaulting, molesting or otherwise interfering with the plaintiff at home, on the street or elsewhere.

]]]]]]]] The court order the defendant to immediately leave the household which is located at

I request that the above relief be ordered without notice because it clearly appears from specific facts shown by affidavit or by the verified complaint that I will suffer immediate and irreparable injury, loss, or damage before notice can be served and a hearing had thereon. I understand that the court will schedule a hearing no later than twenty-one (21) days after such order is entered on the question of continuing such temporary order.

(7) I have not sought protection from abuse from any other judge of the district court arising out of the same facts or circumstances alleged in this complaint.

]]]]]]]]]]]]]]]]]]]]

(Signature) (Date)

Subscribed and sworn to before me in ]]]]]]]]]]]]]] in the County of ]]]]]]]]]]]]]] in the state of Rhode Island and Providence Plantations, this ]]]]]]]] day of ]]]]]]]]]]]] A.D. 19]]]].

]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Notary Public

Note: If this complaint is filed by an attorney, the attorney's certificate should appear below:

ATTORNEY CERTIFICATE

Signed: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Attorney for Plaintiff

Address: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Date: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]], 19]]]]

WHITE COPY ]]]] Court

YELLOW COPY]]]] Plaintiff

PINK COPY ]]]] Defendant

GOLDENROD COPY ]]]] Police Department

(b) A form in substantially the following language shall suffice for the purpose of requesting temporary orders under this chapter:

STATE OF RHODE ISLAND DISTRICT COURT

COUNTY OF ]]]]]]]]]]]]] ]]]]]]]] DIVISION

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Plaintiff :

:

VS : NO:

:

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Defendant :

(TEMPORARY) ORDER PURSUANT TO CHAPTER ]]]]]]]] OF THE G.L. OF R.I.

Upon consideration of plaintiff 's complaint, (and having found that immediate and irreparable injury, loss or damage will result to the plaintiff before a notice can be served and a hearing had thereon) it is ORDERED:

]]]]]]]] That the defendant is restrained and enjoined from contacting, assaulting, molesting, or otherwise interfering with plaintiff at home, on the street or elsewhere.

]]]]]]]] That the defendant vacate forthwith the household located at

A hearing on the continuation of this ORDER will be held at the District Court, ]]]]]]]]]]]] County, ]]]]]]]]]]]] Division, at (A.M.) (P.M.) on ]]]]]]]]]]]]. If the defendant wishes to be heard, she/he will be heard at that time. If she/he does not appear at that time, this ORDER shall remain in effect.

This ORDER is effective forthwith, and will remain in effect until the time and date of the above-mentioned hearing.

A copy of this ORDER shall be transmitted to the appropriate local law enforcement agency forthwith, and shall be served in-hand on the defendant herein.

ENTERED as an Order of Court this ]]]]]]]] day of ]]]]]]]] A.D. 19]]]].

ENTER: ]]]]]]]]]]]]]]]]]] PER ORDER:

Judge ]]]]]]]]]]]]]]]]]] Clerk ]]]]]]]]]]]]]]]]]]

Presented by:

Attorney for Plaintiff

WHITE COPY ]]]] Court

YELLOW COPY]]]] Plaintiff

PINK COPY ]]]] Defendant

GOLDENROD COPY ]]]] Police Department

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4; P.L. 1989, ch. 78, § 2; P.L. 1995, ch. 145, § 1.)



Chapter 8-8.1-7 - Notice of penalties  Notice of renewal.

§ 8-8.1-7 Notice of penalties  Notice of renewal.  Each protective order issued under this chapter, including a temporary ex-parte order, shall have the following statements printed in bold-faced type or in capital letters:

A PERSON WHO VIOLATES THIS ORDER MAY BE GUILTY OF A MISDEMEANOR AND MAY BE PUNISHED BY A FINE OF AS MUCH AS $1,000 AND/OR BY CONFINEMENT IN JAIL FOR AS LONG AS ONE (1) YEAR, AND MAY BE ORDERED TO ATTEND COUNSELING. IF THE VICTIM WANTS THIS ORDER TO CONTINUE BEYOND THE EXPIRATION DATE, THE VICTIM MUST APPLY FOR A RENEWAL OF THE ORDER BEFORE THE EXPIRATION DATE.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1988, ch. 539, § 4; P.L. 1989, ch. 162, § 1.)



Chapter 8-8.1-8 - Appeal.

§ 8-8.1-8 Appeal.  An order granting relief pursuant to § 8-8.1-3 shall remain in effect during the pendency of the appeal to the superior court unless the order is stayed by a justice of the superior court.

History of Section.
(P.L. 1985, ch. 492, § 2; P.L. 1991, ch. 213, § 1.)






Chapter 8-8.2 - Traffic tribunal

Chapter 8-8.2-1 - Establishment  Rule-making authority  Adjudication of violations.

§ 8-8.2-1 Establishment  Rule-making authority  Adjudication of violations.  (a) There is hereby established a traffic tribunal which shall be charged with the administration and adjudication of traffic violations within its jurisdiction. The traffic tribunal shall be under the supervision of the chief magistrate of the traffic tribunal, who shall be the administrative head of the traffic tribunal and shall have the power to make rules for regulating practice, procedure and business within the traffic tribunal. Pursuant to § 8-6-2, said rules shall be subject to the approval of the supreme court. Such rules, when effective, shall supersede any statutory regulation in conflict therewith. Any person who has been a member of the bar of Rhode Island may be appointed chief magistrate of the traffic tribunal. The chief magistrate of the traffic tribunal shall be appointed by the chief justice of the supreme court, with the advice and consent of the senate, for a period of ten (10) years and until a successor is appointed and qualified. Nothing contained herein shall be construed to prohibit the reappointment of the chief magistrate for one or more ten (10) year terms subject to the advice and consent of the senate. Compensation for the chief magistrate shall be equal to that of an associate judge of the district court.

(b) The judges and magistrates of the traffic tribunal shall hear and determine cases as provided by law. No district court judge appointed pursuant to chapter 8 of this title shall be assigned to perform duties of a judge or magistrate of the traffic tribunal under this chapter. The chief magistrate of the traffic tribunal may assign a judge or magistrate who is authorized to hear and decide cases in the traffic tribunal to serve as administrative judge or magistrate of the traffic tribunal and the administrative judge or magistrate shall perform such administrative duties as may be delegated to him or her by the chief magistrate. Once assigned to the position, the administrative judge or magistrate shall hold said administrative position for the remainder of his or her respective term as a judge or magistrate of the traffic tribunal.

(c) Those judges of the administrative adjudication court in active service on July 1, 1999 shall serve within the traffic tribunal. Whenever the total number of judges and magistrates in the traffic tribunal exclusive of the chief magistrate shall be less than seven (7), the chief justice of the supreme court, with the advice and consent of the senate, may, as needed, assign a duly qualified member of the bar of this state to act as a magistrate to fill such vacancy and shall submit his or her name to the senate for confirmation. In the event of a vacancy in the position of chief magistrate, the chief justice of the supreme court shall appoint a successor in accordance with subsection 8-8.2-1(a). Any magistrate assigned under this section shall serve a term of ten (10) years and until a successor is appointed and qualified, and shall be in the unclassified service of the state. Nothing herein shall be construed to prohibit the assignment of a magistrate to more than one such term, subject to the advice and consent of the senate. Compensation for any such magistrate shall be determined by the chief magistrate of the traffic tribunal subject to appropriation by the general assembly but in no event shall the compensation be equal to or more than that of an associate judge of the district court. Magistrates of the traffic tribunal shall participate in the state retirement system in the same manner as all members of the unclassified service.

(2) If any judge of the traffic tribunal shall retire, or a vacancy becomes available through death, disability or any other reason, the position shall be filled by a magistrate consistent with the provisions of this section.

(d) Each judge and magistrate of the traffic tribunal shall devote full time to his or her judicial duties, except as may be otherwise provided by law. He or she shall not practice law while holding office, nor shall he or she be a partner or associate of any person in the practice of law.

(e) Judges and magistrates of the traffic tribunal shall be subject to the provisions of R.I. Const. Art. XI; to the code of judicial conduct or successor code promulgated by the supreme court of this state, to the jurisdiction of the Commission on Judicial Tenure and Discipline in accordance with chapter 16 of this title; and to the administrative authority and control of the chief justice of the supreme court in accordance with chapter 15 of this title, except that §§ 8-15-3 and 8-15-3.1 shall not apply to judges of the traffic tribunal.

(f) The traffic tribunal shall be a tribunal of record and shall have a seal with such words and devices as it shall adopt.

(g) Judges and magistrates of the traffic tribunal shall have the power to administer oaths and affirmations.

(1) There shall be an assistant to the administrative magistrate of the traffic tribunal who shall be appointed by and serve at the pleasure of the chief magistrate and who shall perform such clerical and administrative duties as may be assigned to him or her by the chief magistrate of the traffic tribunal and the administrative judge or magistrate of the traffic tribunal. The assistant to the administrative judge or magistrate shall have the power to administer oaths and affirmations within the state.

(2) There shall be a clerk of the traffic tribunal who shall be appointed by and serve at the pleasure of the chief magistrate of the traffic tribunal; provided, however, that, effective July 1, 1999, the first clerk of the traffic tribunal shall be that person holding the position of administrator/clerk of the administrative adjudication court as of May 1, 1998, and that person shall hold office for the balance of a term of twelve (12) years which began on September 1, 1992, without the necessity of appointment by the governor or advice and consent of the senate. The clerk of the traffic tribunal shall exercise his or her functions under the direction and control of the chief magistrate of the traffic tribunal and the administrative judge or magistrate of the traffic tribunal. The clerk of the traffic tribunal shall have the power to administer oaths and affirmations within the state.

(1) The chief magistrate of the traffic tribunal shall appoint deputy clerks and assistance clerks for the traffic tribunal to serve at his or her pleasure. All such clerks may administer oaths and affirmations within the state.

(2) The chief magistrate of the traffic tribunal shall appoint sufficient court recorders to enable all proceedings to be recorded by electronic means and who shall assist in such other clerical duties as may be prescribed from time to time by the chief magistrate of the traffic tribunal.

(3) The chief magistrate of the traffic tribunal shall employ such clerical assistants in addition to deputy clerks as may be required in the traffic tribunal to perform clerical duties.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2008, ch. 1, § 4; P.L. 2011, ch. 292, § 1; P.L. 2012, ch. 415, § 13.)



Chapter 8-8.2-2 - Jurisdiction. [Effective until April 1, 2013.].

§ 8-8.2-2 Jurisdiction. [Effective until April 1, 2013.].  (a) Notwithstanding any inconsistent provision of law, all probationary license hearings as provided in § 31-10-26, all violations of the department of transportation, department of environmental management or board of governors for higher education regulations regarding parking, standing, or stopping in areas under the jurisdiction of said agencies, all violations of state statutes relating to motor vehicles, littering and traffic offenses, except those traffic offenses committed in places within the exclusive jurisdiction of the United States, and except driving so as to endanger resulting in death, driving so as to endanger resulting in personal injury, driving while under the influence of liquor or drugs, driving while under the influence of liquor or drugs resulting in death, driving while under the influence of liquor or drugs resulting in serious bodily injury, reckless driving and other offenses against public safety as provided in § 31-27-4, eluding a law enforcement officer with a motor vehicle in a high speed pursuit, driving after denial, suspension or revocation of license, and leaving the scene of an accident in violation of § 31-26-1 and § 31-26-2, and driving without the consent of the owner and possession of a stolen motor vehicle in violation of § 31-9-1 and § 31-9-2, shall be heard and determined by the traffic tribunal pursuant to the regulations promulgated by the chief magistrate of the traffic tribunal; provided, however, the traffic tribunal shall not hear any parking, standing or stopping violations which occur in any city or town which has established its own municipal court and has jurisdiction over such violations. Nothing contained herein shall abrogate the powers of the Rhode Island family court under the provisions of chapter 1 of title 14.

(b) Notwithstanding any inconsistent provision of law, the traffic tribunal shall have concurrent jurisdiction to hear and determine, pursuant to rules and regulations promulgated by the chief magistrate of the traffic tribunal, all violations of any ordinances, rules and regulations governing the public waters and the speed, management and control of all vessels and the size, type and location and use of all anchorages and moorings within the jurisdiction of the towns of North Kingstown, South Kingstown, Portsmouth, Middletown, Narragansett and Tiverton enforced and supervised by the harbormaster and referred to the traffic tribunal, and the terms "traffic violations" and "traffic infraction" when used in this chapter shall include the aforesaid violations and such violations shall be adjudicated in accordance with the provisions of this chapter. Nothing contained herein shall abrogate the powers of the Rhode Island coastal management council under the provisions of chapter 23 of title 46.

(c) Notwithstanding any inconsistent provision of law, the traffic tribunal shall have jurisdiction to hear and determine, pursuant to rules and regulations promulgated by the chief magistrate of the Rhode Island traffic tribunal, all civil violations for §§ 20-1-12, 20-11-20, 20-16-17, 23-22.5-9, 32-2-4 and subsection 46-22-19(1) as set forth in § 42-17.10-1.

(d) A party aggrieved by a final order of the traffic tribunal appeals panel shall be entitled to a review of the order by a judge of the district court. Unless otherwise provided in the rules of procedure of the district court, such review shall be on the record and appellate in nature. The district court shall by rules of procedure establish procedures for review of an order entered by the appeals panel of the traffic tribunal.

(e) Violations of any statute, rule, ordinance or regulation referenced in this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2007, ch. 253, § 2; P.L. 2007, ch. 294, § 2; P.L. 2008, ch. 1, § 4; P.L. 2008, ch. 100, art. 12, § 3.)

§ 8-8.2-2 Jurisdiction. [Effective April 1, 2013.].  (a) Notwithstanding any inconsistent provision of law, all probationary license hearings as provided in § 31-10-26, all violations of the department of transportation, department of environmental management or board of governors for higher education regulations regarding parking, standing, or stopping in areas under the jurisdiction of said agencies, all violations of state statutes relating to motor vehicles, littering and traffic offenses, except those traffic offenses committed in places within the exclusive jurisdiction of the United States, and except driving so as to endanger resulting in death, driving so as to endanger resulting in personal injury, driving while under the influence of liquor or drugs, driving while under the influence of liquor or drugs resulting in death, driving while under the influence of liquor or drugs resulting in serious bodily injury, reckless driving and other offenses against public safety as provided in § 31-27-4, eluding a law enforcement officer with a motor vehicle in a high speed pursuit, driving after denial, suspension or revocation of license, and leaving the scene of an accident in violation of § 31-26-1 and § 31-26-2, and driving without the consent of the owner and possession of a stolen motor vehicle in violation of § 31-9-1 and § 31-9-2, shall be heard and determined by the traffic tribunal pursuant to the regulations promulgated by the chief magistrate of the traffic tribunal; provided, however, the traffic tribunal shall not hear any parking, standing or stopping violations which occur in any city or town which has established its own municipal court and has jurisdiction over such violations. Nothing contained herein shall abrogate the powers of the Rhode Island family court under the provisions of chapter 1 of title 14.

(b) Notwithstanding any inconsistent provision of law, the traffic tribunal shall have concurrent jurisdiction to hear and determine, pursuant to rules and regulations promulgated by the chief magistrate of the traffic tribunal, all violations of any ordinances, rules and regulations governing the public waters and the speed, management and control of all vessels and the size, type and location and use of all anchorages and moorings within the jurisdiction of the towns of North Kingstown, South Kingstown, Portsmouth, Middletown, Narragansett and Tiverton enforced and supervised by the harbormaster and referred to the traffic tribunal, and the terms "traffic violations" and "traffic infraction" when used in this chapter shall include the aforesaid violations and such violations shall be adjudicated in accordance with the provisions of this chapter. Nothing contained herein shall abrogate the powers of the Rhode Island coastal management council under the provisions of chapter 23 of title 46.

(c) Notwithstanding any inconsistent provision of law, the traffic tribunal shall have jurisdiction to hear and determine, pursuant to rules and regulations promulgated by the chief magistrate of the Rhode Island traffic tribunal, all civil violations for §§ 20-1-12, 20-11-20, 20-16-17, 23-22.5-9, 32-2-4, subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv) and subsection 46-22-19(1) as set forth in § 42-17.10-1.

(d) A party aggrieved by a final order of the traffic tribunal appeals panel shall be entitled to a review of the order by a judge of the district court. Unless otherwise provided in the rules of procedure of the district court, such review shall be on the record and appellate in nature. The district court shall by rules of procedure establish procedures for review of an order entered by the appeals panel of the traffic tribunal.

(e) Violations of any statute, rule, ordinance or regulation referenced in this section are subject to fines enumerated in § 31-41.1-4, except for violations of subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv).

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2007, ch. 253, § 2; P.L. 2007, ch. 294, § 2; P.L. 2008, ch. 1, § 4; P.L. 2008, ch. 100, art. 12, § 3; P.L. 2012, ch. 221, § 4; P.L. 2012, ch. 233, § 4.)



Chapter 8-8.2-3 - Collection authority  Contempt.

§ 8-8.2-3 Collection authority  Contempt.  (a) A judge or magistrate shall have the authority to enforce the judgments of the tribunal as authorized by law. The procedure for the collection of costs and fines shall generally follow the course of the collection of civil judgments pursuant to chapters 17 and 28 of title 9 to the extent applicable. A judge or magistrate shall not issue a body attachment for any judgment entered prior to the effective date of this section. All peace officers authorized by the law shall exercise the powers of a constable for purposes of making service of any writ or notice issued by the traffic tribunal pursuant to this collection procedure, including the execution of a body attachment. In the event that a body attachment is executed, the detainee must be brought before a judge or magistrate, or if the traffic tribunal is not in session before a justice of the peace authorized pursuant to § 12-10-2 immediately upon detention or as soon thereafter as is reasonably practicable. The amount of fees and fines due to the traffic tribunal shall be noted on a body attchment issued pursuant to this procedure, and a justice of the peace shall accept said monies and order the release of the detainee if the amount due is tendered. If the detainee claims an inability to pay the full amount due, the justice of the peace shall order the release of the detainee pursuant to reasonable bail. The chief magistrate of the traffic tribunal shall issue rules and regulations for the collection process consistent with this section.

(b) A judge or magistrate of the traffic tribunal may adjudicate a person in willful contempt and order him or her fined up to a maximum of five hundred dollars ($500) for each separate offense. Provided further that, if the judge or magistrate determines that the person is unable to pay the fine or judgment, he or she may order partial payments or establish a payment schedule for the payment of the fine or judgment.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8.)



Chapter 8-8.2-4 - Subpoena.

§ 8-8.2-4 Subpoena.  (a) The traffic tribunal through its judges, magistrates and clerks is hereby authorized and empowered to summon defendants and issue subpoenas to the same extent as they may be issued by the district court in civil cases in such forms as may be prescribed by rules promulgated by the chief magistrate of the traffic tribunal pursuant to § 8-6-2.

(b) Notaries public and justices of the peace may issue subpoenas returnable before the traffic tribunal to the same extent that they are authorized to do so in civil cases pending before the district court.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8.)



Chapter 8-8.2-5 - Security officers  Powers.

§ 8-8.2-5 Security officers  Powers.  (a) All full time security officers employed by the traffic tribunal shall have the same immunities and may exercise all powers of sheriffs, city and town police officers, and constables when the security officers are enforcing the laws of this state, and all rules and regulations of the traffic tribunal upon the lands and buildings owned or occupied by the traffic tribunal upon streets and highways immediately adjacent to those lands or when in attendance with a judge or magistrate.

(b) All security officers shall be required to attend the Rhode Island municipal police academy for a period of forty (40) hours for the purpose of training in law enforcement.

(c) When any person is suspected of having committed a felony the superintendent of state police shall be notified following the suspected felon's arrest.

(d) When acting as a constable with the authorization of the Chief Magistrate, he or she may exercise all powers under Rhode Island §§ 8-8-12(10) and 8-8-23.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2001, ch. 187, § 1; P.L. 2001, ch. 405, § 1; P.L. 2007, ch. 73, art. 3, § 8.)



Chapter 8-8.2-6 - Retirement of judges on reduced pay.

§ 8-8.2-6 Retirement of judges on reduced pay.  (a) Whenever any person engaged as a judge on or before July 2, 1997, has served as a judge of the administrative adjudication court or as a judge of the administrative adjudication court who is reassigned by this chapter to the traffic tribunal for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty five (65) years, the judge may retire from active service and, thereafter, the judge shall receive annually during life a sum equal to three fourths (3/4) of the annual salary that the judge was receiving at the time of retirement; provided, however, any person who has served for twenty (20) years and has reached the age of sixty five (65) years, or has so served for fifteen (15) years and reached the age of seventy (70) years, may retired from active service and, thereafter, the judge shall receive annually during his or her life a sum equal to the annual salary he or she was receiving at the time of his or her retirement. In determining eligibility under this section, any judge who has served within the judiciary or as a hearing officer or administrative law judge, may include such service as if the service had been on the administrative adjudication court and shall be included under the provisions of § 36-9-5. Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(b) Any judge who shall retire in accordance with the provisions of this section may at his or her request, and at the direction of the chief justice of the supreme court subject to the retiree's physical and mental competence, be assigned to perform such services as a judge or magistrate in the traffic tribunal as the chief magistrate of the traffic tribunal or the chief justice shall prescribe. When so assigned and performing that service, he or she shall have all the powers and authority of a judge or magistrate. A retired judge shall not be counted in the number of magistrates provided by law for the traffic tribunal nor shall he or she receive any further emolument other than his or her retirement pay for the performance of the aforesaid services.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2007, ch. 126, § 2; P.L. 2007, ch. 179, § 2.)



Chapter 8-8.2-7 - Retirement contribution.

§ 8-8.2-7 Retirement contribution.  (a) Judges of the administrative adjudication court engaged after December 31, 1989 who are reassigned by this chapter to the traffic tribunal shall have deducted from their total salary beginning December 31, 1989 and ending June 30, 2012, an amount equal to a rate percent of compensation as specified in § 36-10-1 relating to member contributions to the state retirement system. Effective July 1, 2012, all active judges whether engaged before or after December 31,1989 shall have deducted from compensation as defined in 36-8-1(8) an amount equal to twelve percent (12%) of compensation. The receipts collected under this provision shall be deposited in a restricted revenue account entitled "administrative adjudication retirement benefits". Proceeds deposited in this account shall be used to pay judges' retirement costs. The retirement board shall establish rules and regulations to govern the provisions of this section.

(b) A judge of the administrative adjudication court reassigned by this chapter to the traffic tribunal who withdraws from service or ceases to be a member for any reason other than death or retirement, shall be paid on demand a refund consisting of the accumulated contributions standing to his or her credit in his or her individual account in the administrative adjudication retirement benefits account. Any member receiving a refund shall thereby forfeit and relinquish all accrued right as a member of the system together with credits for total service previously granted to the member; provided, however, that if any member who has received a refund shall subsequently reenter the service and again become a member of the system, he or she shall have the privilege of restoring all moneys previously received or disbursed to his or her credit as a refund of contributions plus regular interest for the period from the date of refund to the date of restoration. Upon the repayment of the refund as herein provided, such member shall again receive credit for the amount of total service which he or she had previously forfeited by the acceptance of the refund.

(c) Whenever any judge of the administrative adjudication court dies from any cause before retirement and has no surviving spouse or domestic partner or minor child(ren), a payment shall be made of the accumulated contributions standing to his or her credit in his or her individual account in the administrative adjudication court judges' retirement account. The payment of the accumulated contributions of the judge shall be made to such person as the judge shall have nominated by written designation duly executed and filed with the retirement board, or if the judge has no filed nomination, or if the person so nominated has died, then to the estate of the deceased judge.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 167, § 4; P.L. 2007, ch. 274, § 4; P.L. 2011, ch. 408, § 18; P.L. 2011, ch. 409, § 18.)



Chapter 8-8.2-8 - State contributions.

§ 8-8.2-8 State contributions.  The state of Rhode Island shall make its contribution for maintaining the system established by § 8-8.2-7 and providing the annuities, benefits, and retirement allowances in accordance with the provisions of this chapter, by annually appropriating an amount which will pay a rate percent of the compensation paid after December 31, 1989 to judges of the administrative adjudication court engaged after December 31, 1989 who are reassigned by this chapter to the traffic tribunal. The rate percent shall be computed and certified in accordance with the procedures set forth in § 36-8-13 and § 36-10-2 under rules and regulations promulgated by the retirement board pursuant to § 36-8-3.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-9 - Retirement of judges on reduced pay.

§ 8-8.2-9 Retirement of judges on reduced pay.  (a) Whenever any person first engaged as a judge subsequent to July 2, 1997, has served as a judge of the administrative adjudication court or as a judge of the administrative adjudication court who is reassigned by this chapter to the traffic tribunal for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty five (65) years, the judge may retire from active service and, thereafter, the judge shall receive annually during life a sum equal to three fourths (3/4) of his or her average highest three (3) consecutive years of compensation; provided, however any such person who has served twenty (20) years and has reached the age sixty five (65) or has served fifteen (15) years and has reached the age of seventy (70) years, may retire from active service and, thereafter, the judge shall receive annually during life a sum equal to his or her average highest three (3) consecutive years of compensation. In determining eligibility under this section, any judge who has served within the judiciary or as a hearing officer or administrative law judge, may include such service as if the service had been on the administrative adjudication court and shall be included under the provision of § 36-9-5. Whenever a justice or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(b) Any judge who shall retire in accordance with the provisions of this section may at his or her own request, and at the direction of the chief justice of the supreme court subject to the retiree's physical and mental competence, be assigned to perform such services as a magistrate in the traffic tribunal as the chief magistrate or chief justice shall prescribe. When so assigned and performing that service, he or she shall have all the powers and authority of a magistrate. A retired judge shall not be counted in the number of magistrates provided by law for the division of traffic adjudication nor shall he or she receive any further emolument other than his or her retirement pay for the performance of the aforesaid services.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2007, ch. 126, § 2; P.L. 2007, ch. 179, § 2.)



Chapter 8-8.2-10 - No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge or chief magistrate.

§ 8-8.2-10 No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge or chief magistrate.  No increment in salary resulting from any rule or regulation providing for an increment in salary for temporary service as chief justice, presiding justice or chief magistrate shall be construed to add to the annual salary of a judicial officer for purposes of retirement under § 8-8.2-6 or § 8-8.2-9.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 73, art. 3, § 8; P.L. 2011, ch. 63, § 2; P.L. 2011, ch. 95, § 2.)



Chapter 8-8.2-11 - Allowance to surviving spouses or domestic partners of deceased judges.

§ 8-8.2-11 Allowance to surviving spouses or domestic partners of deceased judges.  (a) Whenever any judge of the administrative adjudication court or any judge of the administrative adjudication court who is reassigned by this chapter to the traffic tribunal dies after retirement or during active service while eligible for retirement, the judge's surviving spouse or domestic partner shall receive annually thereafter during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one third (1/3) of the annual payment that the administrative judge was receiving by way of salary or retirement pay at the time of his or her death. Whenever a judge of the administrative adjudication court or any judge of the administrative adjudication court who is reassigned by this act to the traffic tribunal shall die without having become eligible to retire under § 8-8.2-6 and has served ten (10) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter during the spouse's or domestic partner's lifetime and so long as he or she remains unmarried or not in a domestic partnership, one fourth (1/4) of the annual salary that the judge was receiving at the time of his or her death.

(b) Any judge who retires under the provisions of § 8-8.2-6 may at his or her option elect to receive three fourths (3/4) of his or her retirement pay, and where the option is exercised by giving the general treasurer notice in writing thereof within two (2) years after the date of his or her retirement, his or her surviving spouse or domestic partner shall receive annually one half (1/2) of his or her retirement pay during the spouse's or domestic partner's lifetime so long as he or she remains unmarried or not in a domestic partnership.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 510, § 3; P.L. 2012, ch. 415, § 13.)



Chapter 8-8.2-12 - Additional benefits payable to retired judges and their surviving spouses or domestic partners.

§ 8-8.2-12 Additional benefits payable to retired judges and their surviving spouses or domestic partners.  (a) All judges of the administrative adjudication court and all judges of the administrative adjudication court who have been reassigned to the traffic tribunal, or their surviving spouses or domestic partners, who retire after January 1, 1970 and who receive a retirement allowance pursuant to the provisions of this title, shall, on the first day of January, next following the third anniversary of the retirement, receive a cost of living retirement adjustment in addition to his or her retirement allowance in an amount equal to three percent (3%) of the original retirement allowance. In each succeeding year thereafter during the month of January, the retirement allowance shall be increased an additional three percent (3%) of the original allowance, compounded annually from the year cost of living adjustment was first payable to be continued during the lifetime of the judge or his or her surviving spouse or domestic partner. For the purpose of such computation, credit shall be given for a full calendar year regardless of the effective date of the retirement allowance.

(b) Any judge who retired prior to January 31, 1980, shall be deemed for the purpose of this section to have retired on January 1, 1980.

(c) For judges not eligible to retire as of September 30, 2009 and not eligible upon passage of this article, and for their beneficiaries, the cost of living adjustment described in subsection (a) above shall only apply to the first thirty-five thousand dollars ($35,000) of retirement allowance, indexed annually, and shall commence upon the third (3rd) anniversary of the date of retirement or when the retiree reaches age sixty-five (65), whichever is later. The thirty-five thousand dollar ($35,000) limit shall increase annually by the percentage increase in the Consumer Price Index for all Urban Consumer (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less. The first thirty-five thousand dollars ($35,000), as indexed, of retirement allowance shall be multiplied by the percentage of increase in the Consumer Price Index for all Urban Consumers (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less on the month following the anniversary date of each succeeding year. For judges eligible to retire as of September 30, 2009 or eligible upon passage of this article, and for their beneficiaries, the provisions of this subsection (c) shall not apply.

(d) Notwithstanding the prior paragraphs of this section, and subject to paragraph (d)(2) below, for all present and former justices, active and retired justices, and beneficiaries receiving any retirement, disability or death allowance or benefit of any kind, whether provided for or on behalf of justices engaged on or prior to December 31, 1989 as a non-contributory justice or engaged after December 31, 1989 as a contributory justice, the annual benefit adjustment provided in any calendar year under this section shall be equal to (A) multiplied by (B) where (A) is equal to the percentage determined by subtracting five and one-half percent (5.5%) (the "subtrahend") from the Five-Year Average Investment Return of the retirement system determined as of the last day of the plan year preceding the calendar year in which the adjustment is granted, said percentage not to exceed four percent (4%) and not to be less than zero percent (0%), and (B) is equal to the lesser of the justice's retirement allowance or the first twenty-five thousand dollars ($25,000) of retirement allowance, such twenty-five thousand dollars ($25,000) amount to be indexed annually in the same percentage as determined under (d)(1)(A) above. The "Five-Year Average Investment Return" shall mean the average of the investment return of the most recent five (5) plan years as determined by the retirement board. Subject to paragraph (d)(2) below, the benefit adjustment provided by this paragraph shall commence upon the third (3rd) anniversary of the date of retirement or the date on which the retiree reaches his or her Social Security retirement age, whichever is later. In the event the retirement board adjusts the actuarially assumed rate of return for the system, either upward or downward, the subtrahend shall be adjusted either upward or downward in the same amount.

(2) Except as provided in paragraph (d)(3), the benefit adjustments under this section for any plan year shall be suspended in their entirety unless the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirements Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%) in which even the benefit adjustment will be reinstated for all justices for such plan year.

In determining whether a funding level under this paragraph (d)(2) has been achieved, the actuary shall calculate the funding percentage after taking into account the reinstatement of any current or future benefit adjustment provided under this section. "GASB Funded Ratio" shall mean the ratio of the actuarial value of assets to the actuarial accrued liability.

(3) Notwithstanding paragraph (d)(2), in each fifth plan year commencing after June 30, 2012 commencing with the plan year ending June 30, 2017, and subsequently at intervals of five (5) plan years, a benefit adjustment shall be calculated and made in accordance with paragraph (d)(1) above until the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%).

(4) Notwithstanding any other provision of this chapter, the provisions of this paragraph (d) of § 8-8.2-12 shall become effective July 1, 2012 and shall apply to any benefit adjustment not granted on or prior to June 30, 2012.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2007, ch. 510, § 3; P.L. 2010, ch. 23, art. 16, § 4; P.L. 2011, ch. 408, § 18; P.L. 2011, ch. 409, § 18.)



Chapter 8-8.2-13 - Calculation of retirement benefits.

§ 8-8.2-13 Calculation of retirement benefits.  For the purposes of the calculation of retirement benefits, in the event that any judge of the administrative adjudication court or any judge of the administrative adjudication court who has been reassigned to the traffic tribunal by this chapter participates or acquiesces in a state shutdown or in a reduced salary or salary deferral plan consistent with any plan imposed upon or agreed to by other state employees, his or her annual salary shall be calculated as if she or he had not participated or acquiesced in any shutdown or plan.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-14 - Transfer of records and other property.

§ 8-8.2-14 Transfer of records and other property.  All books, papers, records, current appropriations and relevant property necessary for the functioning of the traffic tribunal shall be transferred thereto from the administrative adjudication court.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-15 - Transfer of employees.

§ 8-8.2-15 Transfer of employees.  All employees of the administrative adjudication court deemed by the chief judge of the district court, with the approval of the chief justice of the supreme court, and subject to the labor laws of this state and any applicable collective bargaining agreement, to be essential to the operation of the traffic tribunal are hereby transferred to the said traffic tribunal. The chief judge of the district court shall, subject to the approval of the chief justice of the supreme court, and subject to any applicable collective bargaining agreement, assign appropriate titles and duties to said employees and shall promulgate a listing of said titles and duties within six (6) months from July 1, 1999.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1; P.L. 2012, ch. 415, § 13.)



Chapter 8-8.2-16 - Interpretation.

§ 8-8.2-16 Interpretation.  Whenever, in the general laws, the words administrative adjudication court shall appear, said words shall be construed and interpreted as, and to mean, the traffic tribunal. Whenever, in the general laws, the words administrator/clerk of the administrative adjudication court shall appear, said words shall be interpreted and construed as, and to mean, clerk of the traffic tribunal. Except as provided in §§ 8-8.2-6, 8-8.2-7, 8-8.2-8, 8-8.2-9, 8-8.2-11, and 8-8.2-12, whenever, in the general laws, the words judge of the administrative adjudication court shall appear, said words shall be construed and interpreted as, and to mean, judge or magistrate of the traffic tribunal.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-18 - Custody of records.

§ 8-8.2-18 Custody of records.  The traffic tribunal established by this chapter shall have custody of all records, books, and papers of the administrative adjudication court heretofore existing. All proceedings and processes pending in the administrative adjudication court heretofore existing and shall continue with the same force and effect in the traffic tribunal herein established; and all rights and liabilities of the parties to such actions and proceedings and processes commenced prior to July 1, 1999, including costs of appeal, shall continue in full force and effect.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-19 - Severability.

§ 8-8.2-19 Severability.  If any provision of this chapter or the application thereof shall for any reason be judged invalid, such a judgment shall not affect, impair or invalidate the remainder of the law, but shall be confined in its effect to the provisions or application directly involved in the controversy giving rise to the judgment.

History of Section.
(P.L. 1999, ch. 218, art. 4, § 1.)



Chapter 8-8.2-20 - Domestic partner  Definition.

§ 8-8.2-20 Domestic partner  Definition.  For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner was married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of: (A) joint ownership of motor vehicle; (B) joint checking account; (C) joint credit account; (D) joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 2007, ch. 510, § 4.)



Chapter 8-8.2-21 - Abstracts of court records  Traffic tribunal. [Effective April 1, 2013.].

§ 8-8.2-21 Abstracts of court records  Traffic tribunal. [Effective April 1, 2013.].  A full record shall be kept by the Rhode Island traffic tribunal in this state of every case in which a person is charged with violating subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv). An abstract of the record shall be retained by the court. The abstract shall be made upon forms prepared by the chief magistrate of the Rhode Island traffic tribunal and shall include all necessary information as to the parties to the cause, the nature of the offense, the date of the hearing, the plea, the decision, the judgment, and the result, and every abstract shall be certified by the clerk of the court. The Rhode Island traffic tribunal shall keep the records and they shall not be open to public inspection. The chief magistrate of the traffic tribunal shall make the records available to Rhode Island state and local police departments for their inspection of the details of cases which have been heard before the tribunal.

History of Section.
(P.L. 2012, ch. 221, § 5; P.L. 2012, ch. 233, § 5.)






Chapter 8-9 - Probate Courts

Chapter 8-9-2.1 - Probate judges  Qualifications.

§ 8-9-2.1 Probate judges  Qualifications.  No person shall be eligible to serve as a probate judge in any city or town in this state unless he or she has been admitted to practice as an attorney before the Rhode Island supreme court and has been engaged in the active practice of law in this state. Each city or town may establish additional standards as may be determined by city or town ordinance.

History of Section.
(P.L. 1971, ch. 240, § 2.)



Chapter 8-9-2.2 - New Shoreham town council as probate court.

§ 8-9-2.2 New Shoreham town council as probate court.  The town council of the town of New Shoreham may act as a probate court within its town; the major part of the members elected constitutes a quorum for doing business, and the major part of those present at any legal meeting may decide upon any matter before them.

History of Section.
(P.L. 1971, ch. 219, § 1.)



Chapter 8-9-2.3 - Probate judge in town where council sits as probate court.

§ 8-9-2.3 Probate judge in town where council sits as probate court.  In any town where the town council regularly sits as the probate court, the town council may appoint annually a member of the bar of the state of Rhode Island to be available to sit as judge of the probate court and may fill any vacancy occurring in the office of that appointee. Whenever a party to any contested matter in the probate court of the town shall so request, the town council acting as the probate court of the town shall designate the appointee to sit as a judge of the probate court to hear and determine that particular contested probate matter and the request and designation shall be recorded in the records of the probate court, and thereupon the appointee shall have the power and be subjected to the duties of the probate court with respect to the matter; provided, however, that if the appointee is a party to or interested in the matter, or is unable to perform his or her duties, no such designation shall be made. The probate clerk shall attend all hearings and record all proceedings before the appointee. The appointee shall not be entitled to any fees of the probate court, and the probate court shall be entitled to the same fees as if the designation had not been made. The appointee shall be entitled to receive from the town such compensation as it may allow.

History of Section.
(P.L. 1971, ch. 219, § 1.)



Chapter 8-9-3 - Providence probate court.

§ 8-9-3 Providence probate court.  The probate court of the city of Providence shall be the probate court for the city.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 2; G.L. 1923, ch. 357, § 2; G.L. 1938, ch. 568, § 2; P.L. 1939, ch. 659, § 2; G.L. 1956, § 8-9-3.)



Chapter 8-9-4 - Election and powers of probate judge.

§ 8-9-4 Election and powers of probate judge.  The town council of any town which may, at the regular meeting of the town, have delegated to its town council such power, shall elect a judge of probate for the town, and any city council or any town may at the election of town officers elect a judge of probate for the city or town; and the judge of probate, upon being engaged, shall, instead of the town council, have the power and be subject to the duties of a probate court, and be entitled to the fees of the court and such salary, in addition to or instead of such fees, to be received of the city or town, as the city or town may allow.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 3; G.L. 1923, ch. 357, § 3; P.L. 1928, ch. 1233, § 1; G.L. 1938, ch. 568, § 3; G.L. 1956, § 8-9-4.)



Chapter 8-9-5 - Disqualification or inability of probate judge.

§ 8-9-5 Disqualification or inability of probate judge.  Unless otherwise provided, whenever the judge of probate in any city or town is a party or is interested in any case arising in his or her town, or is absent or unable to perform his or her duties, the town council of the town shall perform those duties in the same manner as if no judge of probate had been elected; provided, however, that whenever the judge of probate of the town of Warren is a party or is interested in any proceeding about to be heard in his or her court, or is absent or unable to perform his or her duties, or there is a vacancy in the office, his or her duties shall be temporarily performed by the town solicitor of the town; and the fact of the interest, absence, inability, or vacancy shall be rendered in the records of the court; provided, however, that whenever the judge of probate of the city of Newport or the town of Cumberland or Smithfield is a party or is interested in any proceeding about to be heard in his or her court, or is absent or unable to perform his or her duties, or there is a vacancy in the office, his or her duties shall be temporarily performed by the municipal court judge, if available, if not then the city solicitor of the city of Newport or by the town solicitor of the towns of Cumberland or Smithfield, respectively; and the fact of the interest, absence, inability, or vacancy shall be recorded in the records of the court; provided, however, that whenever the judge of probate of the towns of Hopkinton or West Greenwich is a party or is interested in any proceeding about to be heard in his or her court, or is absent or unable to perform his or her duties, or there is a vacancy in the office, his or her duties shall be temporarily performed by one or more deputy probate judges to be elected by the town council of the towns of Hopkinton and West Greenwich, in the same manner as prescribed for the election of the probate judge in § 8-9-4, the deputy probate judge(s) to have the same powers and duties as the probate judge and be entitled to the fees of the court as the towns may allow; provided, further, however, that no judge of probate in any city or town shall be permitted to practice or enter his or her appearance or act in any capacity as an attorney in any case before the probate court in his or her city or town.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 3; G.L. 1923, ch. 357, § 3; P.L. 1928, ch. 1233, § 1; G.L. 1938, ch. 568, § 3; P.L. 1948, ch. 2002, § 1; G.L. 1956, § 8-9-5; P.L. 1961, ch. 96, § 1; P.L. 1972, ch. 233, § 1; P.L. 1977, ch. 53, § 1; P.L. 1978, ch. 78, § 1; P.L. 1978, ch. 82, § 1; P.L. 1988, ch. 613, § 1; P.L. 2003, ch. 225, § 1; P.L. 2003, ch. 356, § 1; P.L. 2009, ch. 306, § 1; P.L. 2009, ch. 307, § 1; P.L. 2012, ch. 51, § 1; P.L. 2012, ch. 76, § 1.)



Chapter 8-9-6 - Town or city clerk as clerk of court.

§ 8-9-6 Town or city clerk as clerk of court.  The town or city clerk of each town and city, unless special provision is made by law or charter to the contrary, shall be the clerk of the probate court of the town or city.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 4; G.L. 1923, ch. 357, § 4; G.L. 1938, ch. 568, § 4; G.L. 1956, § 8-9-6.)



Chapter 8-9-7 - Duties of probate clerk.

§ 8-9-7 Duties of probate clerk.  The probate clerk shall attend the meetings of the probate court and shall record its proceedings and also all wills, administrations, inventories, accounts, decrees, orders, determinations, and other writings, which shall be made, granted, or decreed upon by the probate court of the town or city, and shall have the custody and safekeeping of the seal of the court and of all the books and papers belonging to the probate office, and of any stenographic or electronic recording of any probate court proceedings made by the probate clerk, and shall not act as attorney before the court of which he or she is clerk. Provided, that the probate clerk shall be required to retain stenographic and electronic recordings of any probate court proceedings only for one year from the date of the hearing.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 5; G.L. 1923, ch. 357, § 5; G.L. 1938, ch. 568, § 5; G.L. 1956, § 8-9-7; P.L. 1996, ch. 110, § 3.)



Chapter 8-9-8 - Clerk pro tempore in absence of probate clerk.

§ 8-9-8 Clerk pro tempore in absence of probate clerk.  Whenever the clerk of any probate court shall not appear at the time and place appointed for the meeting of the court, the court may appoint a clerk for the time being, who, after being duly sworn, shall perform all the duties, exercise all the powers, enjoy all the emoluments, and be subject to all the requirements granted to or conferred on or required of clerks of probate courts.

History of Section.
(C.P.A. 1905, ch. 35; G.L. 1909, ch. 306, § 6; G.L. 1923, ch. 357, § 6; G.L. 1938, ch. 568, § 6; G.L. 1956, § 8-9-8.)



Chapter 8-9-9 - General probate jurisdiction.

§ 8-9-9 General probate jurisdiction.  Every probate court shall have jurisdiction in the town or city in which it is established of the probate of wills; the granting of administration, the appointment of custodians, of administrators, of guardians of persons and estates, or of persons only or of estates only, and of conservators; the accepting and allowing of bonds, inventories, and accounts of executors, administrators, and guardians; the granting of leave to sell at public or private sale, or to mortgage property, as hereinafter provided; of the making of partition of the real estate of deceased persons; of the adoption of persons eighteen (18) years of age or older; of change of names of persons; of the removal or filling of a vacancy of a trustee of any trust established under a will, or the termination of such trust; of setting off and allowing real estate and personal property to widows and surviving husbands; and of all other matters now within the jurisdiction of probate courts. The court shall have power to accept the resignation of, or to remove, any custodian, executor, administrator, or guardian, or any other person appointed by the court, and also power to do and transact all matters and things incidental to the jurisdiction and powers vested in probate courts by law. Every probate court shall have the power to follow the course of equity insofar as necessary to fulfill the mandates of title 33 of the General Laws, specifically: the replacement, removal, or filling of any vacancy of any trustee under a trust established under a will; or tax minimization or estate planning under § 33-15-37.1. The jurisdiction assumed in any case by the court, so far as it depends on the place of residence of a person, shall not be contested in any suit or proceedings except in the original case or on appeal therein or when the want of jurisdiction appears on the record.

History of Section.
(C.P.A. 1905, § 721; G.L. 1909, ch. 307, § 1; P.L. 1919, ch. 1787, § 1; G.L. 1923, ch. 358, § 1; G.L. 1938, ch. 569, § 1; impl. am. P.L. 1944, ch. 1441, § 36; G.L. 1956, § 8-9-9; P.L. 1996, ch. 110, § 3.)



Chapter 8-9-10 - Appointment and supervision of temporary custodians of decedents' estates.

§ 8-9-10 Appointment and supervision of temporary custodians of decedents' estates.  Every probate court may appoint any suitable person or persons as custodian or custodians to have the charge and care of the real and personal property of deceased persons, the settlement of whose estates is within the jurisdiction of the court, until letters testamentary or of administration are granted; the court may require the custodians to give bond to the court, with or without surety or sureties, in its discretion; the court may also, in its discretion, authorize the custodians to sell any property that may come to their possession by virtue of the appointment, and to take any other action that the court may direct. The custodians shall in all things be subject to the control of the court and act under its direction, and shall receive a reasonable compensation out of the estate.

History of Section.
(C.P.A. 1905, § 722; G.L. 1909, ch. 307, § 2; G.L. 1923, ch. 358, § 2; GL. 1938, ch. 569, § 2; G.L. 1956, § 8-9-10; P.L. 2000, ch. 353, § 1; P.L. 2006, ch. 105, § 1; P.L. 2006, ch. 136, § 1.)



Chapter 8-9-11 - Power to take probate and grant administration of decedents' estates.

§ 8-9-11 Power to take probate and grant administration of decedents' estates.  The probate court of any town or city shall take the probate of wills and grant administration on the estate of deceased persons who, at the time of their decease, were inhabitants of or residents in the town or city, and of other persons, not having any residence in this state, who die leaving rights, credits, or estates, real or personal, within the town or city; provided, that the first probate of the will, and the first grant of administration on the estate, of any deceased person who, at the time of his decease, was not an inhabitant of or resident within this state, shall bar any other probate or grant of administration, although the deceased person may have left rights, credits, or estates, real or personal, in any other town or city in this state.

History of Section.
(C.P.A. 1905, § 723; G.L. 1909, ch. 307, § 3; G.L. 1923, ch. 358, § 3; G.L. 1938, ch. 569, § 3; G.L. 1956, § 8-9-11.)



Chapter 8-9-12 - Payment of legacies.

§ 8-9-12 Payment of legacies.  Probate courts may determine all questions as to the payments of legacies by executors and administrators with the will annexed and may allow such payments in the accounts of executors and administrators.

History of Section.
(C.P.A. 1905, § 724; G.L. 1909, ch. 307, § 4; G.L. 1923, ch. 358, § 4; G.L. 1938, ch. 569, § 4; G.L. 1956, § 8-9-12.)



Chapter 8-9-13 - Revocation or modification of warrants and commissions.

§ 8-9-13 Revocation or modification of warrants and commissions.  Any warrant or commission for the appraisement of an estate, for examining claims against the estate of a deceased person, for the partition of real estate, or for the assignment of dower or other interest in real estate may be revoked by the court for sufficient cause; and the court may thereupon issue a new warrant or commission, or proceed otherwise, as the circumstances of the case shall require, or in the case of death, disability, or resignation of one or more of the appointees may supply vacancies occasioned thereby in such manner as the court shall deem best.

History of Section.
(C.P.A. 1905, § 725; G.L. 1909, ch. 307, § 5; G.L. 1923, ch. 358, § 5; G.L. 1938, ch. 569, § 5; G.L. 1956, § 8-9-13.)



Chapter 8-9-14 - Revocation or modification of orders or decrees.

§ 8-9-14 Revocation or modification of orders or decrees.  Any probate court may modify or revoke any order or decree made by it on an uncontested application before appeal therefrom, or, if no appeal is taken, before the time for taking an appeal has expired, and, if made in reference to the settlement of any estate, also before the final settlement thereof, upon the written application of any person interested therein, and after notice of the time and place of hearing thereon appointed by the court, given in the manner prescribed by it, to the person having charge of the estate and to all other interested parties; and upon any modification or revocation, there shall be the same right of and time for appeal as in case of any other order or decree.

History of Section.
(C.P.A. 1905, § 726; G.L. 1909, ch. 307, § 6; G.L. 1923, ch. 358, § 6; G.L. 1938, ch. 569, § 6; G.L. 1956, § 8-9-14.)



Chapter 8-9-15 - Annulment of probate of will.

§ 8-9-15 Annulment of probate of will.  When it shall appear to a probate court, pending proceedings before it for the settlement of an estate as a testate estate, that the will under which the proceedings were had has been revoked by the testator, the court shall have power to annul any order or decree proving the will so revoked and any other order or decree made by the court in the settlement of the estate under the will. The court shall have power to proceed with the settlement of the estate under a subsequent will, if there is one; or, if there is none, to grant administration on the estate and proceed with the settlement thereof as an intestate estate, after such notice to all parties in interest as the court shall order; but the preceding executor or administrator shall not be personally liable for any thing done by him or her in good faith and in the line of his or her duties before the decree of annulment.

History of Section.
(C.P.A. 1905, § 727; G.L. 1909, ch. 307, § 7; G.L. 1923, ch. 358, § 7; G.L. 1938, ch. 569, § 7; G.L. 1956, § 8-9-15.)



Chapter 8-9-16 - Confirmation of prior acts and proceedings.

§ 8-9-16 Confirmation of prior acts and proceedings.  When the validity of an act or proceeding of a probate court, or of a person acting as executor, administrator, or guardian, is called in question by reason of an alleged irregularity, defective notice, or want or improper exercise of authority, any party interested in or affected by the act or proceeding may apply to the probate court having jurisdiction of the subject matter in respect to which the act or proceeding has been had; and the court, after such notice as it may order to all parties interested, may hear and determine the matter and confirm the act or proceeding, in whole or in part, and may authorize and empower the executor, administrator, guardian, or any successor, or other person who may be legally appointed to act in the same capacity, to confirm the act or proceeding and to execute and deliver such deeds, releases, conveyances, and other instruments as may be found necessary for that purpose; but no act or proceeding shall be confirmed which the court might not have authorized in the first instance upon due proceedings.

History of Section.
(C.P.A. 1905, § 728; G.L. 1909, ch. 307, § 8; G.L. 1923, ch. 358, § 8; G.L. 1938, ch. 569, § 8; G.L. 1956, § 8-9-16.)



Chapter 8-9-17 - Power to summon and receive evidence.

§ 8-9-17 Power to summon and receive evidence.  Any probate court may require the attendance of any party or person, whom it may see fit to examine or cause to be examined in any proceeding pending in the court, and may examine or cause to be examined on oath parties and witnesses, either orally or on written interrogatories or both, or may receive their affidavits and may require any writings or other evidence pertinent in such proceedings to be produced before itself or otherwise, and may issue writs of subpoena ad testificandum, and of subpoena duces tecum.

History of Section.
(C.P.A. 1905, § 729; G.L. 1909, ch. 307, § 9; G.L. 1923, ch. 358, § 9; G.L. 1938, ch. 569, § 9; G.L. 1956, § 8-9-17.)



Chapter 8-9-17.1 - Subpoenas issued by other officials.

§ 8-9-17.1 Subpoenas issued by other officials.  Justices of the peace and notaries public may issue subpoenas to witnesses and subpoenas duces tecum in any case pending before any probate court.

History of Section.
(P.L. 1990, ch. 71, § 1; P.L. 1992, ch. 316, § 1.)



Chapter 8-9-18 - Judicial aid in taking possession of property of estates.

§ 8-9-18 Judicial aid in taking possession of property of estates.  If any person has or is suspected of having under his or her control any property or documents belonging to the estate of a deceased person or person under guardianship, or any thing which may tend to disclose the condition of the estate, and on demand therefor by the executor, administrator, guardian, conservator, or custodian refuses to deliver them to him or her without legal justification for the refusal; or if the person claims to have a lien thereon and refuses to disclose the amount and particulars of his or her claim; or if any person is suspected of having concealed, embezzled, or conveyed away any of the personal estate of the deceased person or ward, the probate court may, upon the written application of the executor, administrator, guardian, conservator, or custodian or any other party in interest, cite the person to appear before the court, and may examine him or her on oath concerning the matters complained of; and if he or she refuses to appear or to answer the interrogatories put to him or her by the court, it may adjudge him or her in contempt and may commit him or her therefor to the adult correctional institutions until he or she shall submit to the order of the court or be legally discharged. The person so examined shall not be excused from answering any question on the ground that his or her answer will tend to criminate him or her, but his or her answer shall not be used as evidence against him or her in any criminal prosecution except for perjury.

History of Section.
(C.P.A. 1905, § 730; G.L. 1909, ch. 307, § 10; G.L. 1923, ch. 358, § 10; G.L. 1938, ch. 569, § 10; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 8-9-18.)



Chapter 8-9-19 - Expense of commitment for failure to deliver property of estate.

§ 8-9-19 Expense of commitment for failure to deliver property of estate.  The probate court shall ascertain the expenses occasioned by commitment as provided in § 8-9-18, and the executor, administrator, guardian, conservator, or custodian of the estate shall pay the expenses; and if the party paying the expenses shall afterwards recover judgment against the person committed, for any property withheld by him or her belonging to the estate, those expenses, as ascertained by the probate court, shall be taxed as part of the costs of the suit; or if the person after being imprisoned shall, without suit, surrender any effects belonging to the estate withheld by him or her, the executor, administrator, guardian, conservator, or custodian may recover from him or her the amount of the expenses.

History of Section.
(C.P.A. 1905, § 731; G.L. 1909, ch. 307, § 11; G.L. 1923, ch. 358, § 11; G.L. 1938, ch. 569, § 11; G.L. 1956, § 8-9-19.)



Chapter 8-9-20 - Right to counsel of person suspected of withholding property.

§ 8-9-20 Right to counsel of person suspected of withholding property.  Upon the examination as provided in § 8-9-18, the person suspected may have counsel, who may examine and cross-examine him or her as to any matter deemed material arising in the course of the investigation.

History of Section.
(C.P.A. 1905, § 732; G.L. 1909, ch. 307, § 12; G.L. 1923, ch. 358, § 12; G.L. 1938, ch. 569, § 12; G.L. 1956, § 8-9-20.)



Chapter 8-9-21 - Contempt of court  Habeas corpus.

§ 8-9-21 Contempt of court  Habeas corpus.  Every probate court may punish any contempt of its authority by fine or imprisonment or both. Every probate court may issue writs of habeas corpus to bring before it any person in jail to be examined as a witness in any suit or proceeding pending in the court, that the ends of justice may be attained, and for no other purpose.

History of Section.
(C.P.A. 1905, § 733; G.L. 1909, ch. 307, § 13; P.L. 1910, ch. 585, § 1; G.L. 1923, ch. 358, § 13; G.L. 1938, ch. 569, § 13; G.L. 1956, § 8-9-21.)



Chapter 8-9-22 - Presumption of death from sea disaster.

§ 8-9-22 Presumption of death from sea disaster.  If a person shall be lost in a sea disaster, the subject of which has been investigated by the United States Navy, the United States Coast Guard, or a similar agency in a foreign country, and after due and diligent search there was a finding by the Navy, Coast Guard, or similar agency that the person was lost in a sea disaster which finding is supported by testimony given by an eyewitness to the disaster, then any heir of the person may, after six (6) months of the date of the finding by the Navy, Coast Guard, or similar agency, produce the finding in the appropriate probate court and it shall be deemed prima facie evidence of the death of the person so as to allow for administration of his estate. Should more than one person be lost in the sea disaster, the Navy or Coast Guard or similar agency's finding shall be prima facie evidence of death even if not supported by eyewitness testimony.

History of Section.
(P.L. 1980, ch. 139, § 1.)



Chapter 8-9-23 - Missing person  Presumption of death.

§ 8-9-23 Missing person  Presumption of death.  If a resident of this state has disappeared and has been absent from his or her usual place of residence and his or her whereabouts has been unknown for more than four (4) years, it shall be prima facie evidence that the person is dead so as to allow for the administration of his or her estate.

History of Section.
(P.L. 1980, ch. 139, § 1.)






Chapter 8-10 - Family Court

Chapter 8-10-1 - Short title.

§ 8-10-1 Short title.  This chapter shall be known and may be cited as "The Family Court Act."

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-2 - Purpose of chapter.

§ 8-10-2 Purpose of chapter.  This chapter shall be liberally construed to the end that families whose unity or well-being is threatened shall be assisted and protected, and restored, if possible, as secure units of law-abiding members; that each child coming within the jurisdiction of the family court shall receive the care, guidance and control which will conduce to his or her welfare and the best interests of the state; and that when a child is removed from the control of his or her parents, the family court shall secure for him or her care as nearly as possible equivalent to that which his or her parents should have given him or her.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-3 - Establishment of court  Jurisdiction  Seal  Oaths.

§ 8-10-3 Establishment of court  Jurisdiction  Seal  Oaths.  (a) There is hereby established a family court, consisting of a chief judge and eleven (11) associate justices, to hear and determine all petitions for divorce from the bond of marriage and from bed and board; all motions for allowance, alimony, support and custody of children, allowance of counsel and witness fees, and other matters arising out of petitions and motions relative to real and personal property in aid thereof, including, but not limited to, partitions, accountings, receiverships, sequestration of assets, resulting and constructive trust, impressions of trust, and such other equitable matters arising out of the family relationship, wherein jurisdiction is acquired by the court by the filing of petitions for divorce, bed and board and separate maintenance; all motions for allowance for support and educational costs of children attending high school at the time of their eighteenth (18th) birthday and up to ninety (90) days after high school graduation, but in no case beyond their nineteenth (19th) birthday; enforcement of any order or decree granting alimony and/or child support, and/or custody and/or visitation of any court of competent jurisdiction of another state; modification of any order or decree granting alimony and/or custody and/or visitation of any court of competent jurisdiction of another state on the ground that there has been a change of circumstances; modification of any order or decree granting child support of any court of competent jurisdiction of another state provided: (1) the order has been registered in Rhode Island for the purposes of modification pursuant to § 15-23.1-611, or (2) Rhode Island issued the order and has continuing exclusive jurisdiction over the parties; antenuptial agreements, property settlement agreements and all other contracts between persons, who at the time of execution of the contracts, were husband and wife or planned to enter into that relationship; complaints for support of parents and children; those matters relating to delinquent, wayward, dependent, neglected, or children with disabilities who by reason of any disability requires special education or treatment and other related services; to hear and determine all petitions for guardianship of any child who has been placed in the care, custody, and control of the department for children, youth, and families pursuant to the provisions of chapter 1 of title 14 and chapter 11 of title 40; adoption of children under eighteen (18) years of age; change of names of children under the age of eighteen (18) years; paternity of children born out of wedlock and provision for the support and disposition of such children or their mothers; child marriages; those matters referred to the court in accordance with the provisions of § 14-1-28; those matters relating to adults who shall be involved with paternity of children born out of wedlock; responsibility for or contributing to the delinquency, waywardness, or neglect of children under sixteen (16) years of age; desertion, abandonment, or failure to provide subsistence for any children dependent upon such adults for support; neglect to send any child to school as required by law; bastardy proceedings and custody to children in proceedings, whether or not supported by petitions for divorce or separate maintenance or for relief without commencement of divorce proceedings; and appeals of administrative decisions concerning setoff of income tax refunds for past due child support in accordance with §§ 44-30.1-5 and 40-6-21. The holding of real estate as tenants by the entirety shall not in and of itself preclude the family court from partitioning real estate so held for a period of six (6) months after the entry of final decree of divorce.

(b) The family court shall be a court of record and shall have a seal which shall contain such words and devices as the court shall adopt.

(c) The judges and clerk of the family court shall have power to administer oaths and affirmations.

(d) The family court shall have exclusive initial jurisdiction of all appeals from any administrative agency or board affecting or concerning children under the age of eighteen (18) years and appeals of administrative decisions concerning setoff of income tax refunds, lottery set offs, insurance intercept, and lien enforcement provisions for past due child support, in accordance with §§ 44-30.1-5 and 40-6-21, and appeals of administrative agency orders of the department of human services to withhold income under chapter 16 of title 15.

(e) The family court shall have jurisdiction over those civil matters relating to the enforcement of laws regulating child care providers and child placing agencies.

(f) The family court shall have exclusive jurisdiction of matters relating to the revocation or nonrenewal of a license of an obligor due to noncompliance with a court order of support, in accordance with chapter 11.1 of title 15.

[See § 12-1-15 of the General Laws.]

(g) Notwithstanding any general or public law to the contrary, the family court shall have jurisdiction over all protective orders provided pursuant to the Rhode Island general laws, when either party is a juvenile.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1972, ch. 30, § 1; P.L. 1973, ch. 125, § 1; P.L. 1974, ch. 85, § 1; P.L. 1975, ch. 3, § 1; P.L. 1976, ch. 252, § 1; P.L. 1977, ch. 89, § 1; P.L. 1980, ch. 54, § 1; P.L. 1981, ch. 319, § 1; P.L. 1984, ch. 167, § 3; P.L. 1984, ch. 281, § 1; P.L. 1987, ch. 163, § 2; P.L. 1988, ch. 84, § 7; P.L. 1992, ch. 326, § 1; P.L. 1994, ch. 158, § 2, P.L. 1994, ch. 195, § 3; P.L. 1994, ch. 244, § 1; P.L. 1994, ch. 263, § 3; P.L. 1995, ch. 370, art. 29, § 10; P.L. 1995, ch. 374, § 10; P.L. 1996, ch. 129, § 1; P.L. 1996, ch. 131, § 1; P.L. 1996, ch. 132, § 1; P.L. 1996, ch. 133, § 1; P.L. 1997, ch. 170, § 23; P.L. 1999, ch. 83, § 6; P.L. 1999, ch. 130, § 6; P.L. 2007, ch. 73, art. 3, § 9; P.L. 2010, ch. 216, § 1; P.L. 2010, ch. 236, § 1.)



Chapter 8-10-3.1 - Magistrates  Appointment, duties, and powers.

§ 8-10-3.1 Magistrates  Appointment, duties, and powers.  (a) The chief judge of the family court may appoint magistrates, with the advice and consent of the senate, to assist the court in the conduct of its business. A person appointed to serve as a magistrate shall be a member of the bar of Rhode Island. The powers and duties of magistrates shall be prescribed in the order appointing them.

(b) In addition, magistrates may assist the court in:

(1) the enforcement and implementation of chapter 23.1 of title 15,

(2) the determination of matters that come before the court pursuant to § 8-10-4, chapter 1 of title 14, chapters 5, 7, 8, 9, 10 and 16 of title 15, chapter 19 of title 16, chapter 11 of title 40, and chapter 5 of title 40.1.

Magistrates shall be empowered to hear and determine all motions, pretrial conferences, arraignments of juvenile offenders, probable cause hearings, and review of all such matters, including but not limited to, the temporary placement, custody, disposition and adoption of children, orders of support, final divorce decrees, and the taking of testimony in conducting all hearings relative thereto subject to the review provided for in subsection (d).

(c) The magistrates shall serve a term of ten (10) years and until a successor is appointed and qualified and his or her powers and duties shall be prescribed in the order appointing him or her or in the rules of procedure of the family court. Any magistrate in service as of January 1, 2008 who serves at the pleasure of the chief judge of the family court may be appointed for a term of ten (10) years with the advice and consent of the senate and until a successor is appointed and qualified. Nothing herein shall be construed to prohibit the assignment of a magistrate to more than one such term, subject to the advice and consent of the senate. The magistrates may be authorized:

(1) To regulate all proceedings before him or her;

(2) To do all acts and take all measures necessary or proper for the efficient performance of his or her duties;

(3) To require the production before him or her of books, papers, vouchers, documents, and writings;

(4) To rule upon the admissibility of evidence;

(5) To issue subpoenas for the appearance of witnesses, to put witnesses on oath, to examine them, and to call parties to the proceeding and examine them upon oath;

(6) To adjudicate a person in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the court, for failure to appear in response to a summons or for refusal to answer questions or produce evidence or for behavior disrupting a proceeding;

(7) To adjudicate a party in contempt and to order him or her imprisoned for not more than seventy-two (72) hours, pending review by a justice of the court, for failure to comply with a pending order to provide support or to perform any other act; and

(8) To issue a capias and/or body attachment upon the failure of a party or witness to appear after having been properly served and, should the family court not be in session, the person apprehended may be detained at the adult correctional institution, if an adult, or at the Rhode Island training school for youth, if a child, until the next session of the family court.

(d) A party aggrieved by an order entered by a magistrate shall be entitled to a review of the order by a justice of the family court. Unless otherwise provided in the rules of procedure of the family court, such review shall be on the record and appellate in nature. The family court shall by rules of procedure establish procedures for review of orders entered by a magistrate, and for enforcement of contempt adjudications of a magistrate.

(e) Final orders of the family court entered in a proceeding to review an order of a magistrate may be appealed to the supreme court.

(f) The magistrates shall be empowered to hear de novo all applications for income withholding pursuant to chapter 16 of title 15 and appeals of administrative agency orders of the department of human services to withhold income under chapter 16 of title 15.

(g) The magistrates shall be empowered to hear all matters relating to the revocation or nonrenewal of a license of an obligor due to non-compliance with a court order of support, in accordance with chapter 11.1 of title 15.

(h) The magistrates may be authorized by the chief judge to hear those matters on the domestic abuse prevention calendar and the nominal calendar.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1977, ch. 68, § 1; P.L. 1979, ch. 187, § 1; P.L. 1981, ch. 319, § 1; P.L. 1984, ch. 133, § 1; P.L. 1987, ch. 163, § 2; P.L. 1990, ch. 492, § 6; P.L. 1995, ch. 370, art. 29, § 10; P.L. 1995, ch. 374, § 10; P.L. 1996, ch. 267, § 1; P.L. 1997, ch. 170, § 22; P.L. 1998, ch. 442, § 2; P.L. 2007, ch. 73, art. 3, § 9; P.L. 2008, ch. 1, § 5.)



Chapter 8-10-3.2 - General magistrate of the family court.

§ 8-10-3.2 General magistrate of the family court.  (a) There is hereby created within the family court the position of general magistrate of the family court who shall be appointed by the chief judge of the family court with the advice and consent of the senate for a term of ten (10) years and until a successor is appointed and qualified. Nothing herein shall be construed to prohibit the assignment of the general magistrate to more than one such term, subject to the advice and consent of the senate.

(b) The general magistrate shall be an attorney at law and a member in good standing of the Rhode Island bar.

(c) The primary function of the general magistrate shall be the enforcement of child support decrees, orders, and law relative to child support. The general magistrate shall have all the authority and powers vested in magistrates by virtue of §§ 8-10-3, 8-10-3.1, 9-15-19, 9-15-21, 9-14-26, 9-18-8, 9-18-9, and 36-2-3, and any other authority conferred upon magistrates by any general or public law or by any rule of procedure or practice of any court within the state.

(d) The chief justice of the supreme court with the agreement of the chief judge of the family court may specially assign the general magistrate to any court of the unified judicial system; provided, however, that the general magistrate may be assigned to the superior court subject to the prior approval of the presiding justice of the superior court. When the general magistrate is so assigned he or she shall be vested, authorized, and empowered with all the powers belonging to the magistrates of the court to which he or she is specially assigned.

(e) The general magistrate shall:

(1) Receive all credits and retirement allowances as afforded justices under chapter 3 of this title and any other applicable law;

(2) Be governed by the commission on judicial tenure and discipline, chapter 16 of this title, in the same manner as justices and workers' compensation judges;

(3) Be entitled to a special license plate under § 31-3-47;

(4) Receive a salary equivalent to that of a district court judge;

(5) Be subject to all the provisions of the canons of judicial ethics; and

(6) Be subject to all criminal laws relative to judges by virtue of §§ 11-7-1 and 11-7-2.

(f) The general magistrate of the family court who shall at the time of passage of this section hold the position of general magistrate, shall upon retirement, at his or her own request and at the direction of the chief justice of the supreme court, subject to the retiree's physical and mental competence, be assigned to perform such services as general magistrate of the family court, as the chief judge of the family court shall prescribe. When so assigned and performing such service, the general magistrate shall have all the powers and authority of general magistrate of the family court, but otherwise shall have no powers nor be authorized to perform any judicial duties. For any such service or assignments performed after retirement, the general magistrate shall receive no compensation whatsoever, either monetary or in kind. Such a retired general magistrate shall not be counted in the number of judicial officers provided by law for the family court.

(g) The provisions of this section shall be afforded liberal construction.

History of Section.
(P.L. 1987, ch. 52, § 1; P.L. 1998, ch. 442, § 2; P.L. 2003, ch. 198, § 1; P.L. 2003, ch. 201, § 1; P.L. 2007, ch. 73, art. 3, § 9; P.L. 2012, ch. 207, § 1; P.L. 2012, ch. 236, § 1.)



Chapter 8-10-4 - Criminal cases referred to family court.

§ 8-10-4 Criminal cases referred to family court.  To the family court shall also be referred for hearing, adjustment, reconciliation, decision, and sentence all causes properly brought in the court or appealed from other courts in which the defendant is accused, as provided by the statutes, of abandonment of his wife or her husband or children, or both, leaving them in danger of becoming public charges; of neglect to provide according to their means for his wife or her husband or children, or both; of neglect or refusal of an habitual drunkard to aid in the support of his or her family; of neglect or refusal by a child over eighteen (18) years of age to provide for the support and maintenance of his or her father or mother; or of threat to commit a crime or offense against the person or property of the defendant's husband, wife, children, father, or mother.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1994, ch. 88, § 1; P.L. 1994, ch. 316, § 1.)



Chapter 8-10-5 - Attempts at reconciliation by family court.

§ 8-10-5 Attempts at reconciliation by family court.  In all the causes in § 8-10-4, the family court shall seek to reconcile the parties and to re-establish friendly family relations, and to this end may suggest and hold conferences in chambers with the parties interested, and with their counsel, if they are represented by counsel and may have the children of the parties brought before it for examination.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1997, ch. 326, § 8.)



Chapter 8-10-6 - Notice to department of human services.

§ 8-10-6 Notice to department of human services.  The clerk of the family court shall notify the director of the department of human services of the names and addresses, if known to him or her, of the parties to any proceeding in the court, so that the director, if the parties or any of them are recipients of public assistance, shall make known the interest of his or her department in the proceedings and shall enter an appearance.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-7 - Family counselling service.

§ 8-10-7 Family counselling service.  Within the family court there shall be a family counselling service, consisting of such personnel as the court shall deem necessary to assist the court in advising and counselling the parties and whose qualifications shall be established by the court. The justices of the family court or a majority of them shall be the appointing authority of the family counselling personnel. The court is specifically authorized to make use of existing private and public family and other service agencies in the functioning of the family counselling service. The family counselling service shall, where desirable, possible, and practicable, make use of the counsel and advice of a member of the clergy of the faith of each or all of the parties and shall, where desirable, possible, and practicable, consult the clergy of the parish or congregation of each of the respective parties.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 2007, ch. 309, § 1; P.L. 2007, ch. 415, § 1.)



Chapter 8-10-8 - Medical, psychological, and other expert assistance.

§ 8-10-8 Medical, psychological, and other expert assistance.  The department of human services shall provide for the family court the services of such physicians, psychiatrists, experts, and consultants approved by the court as shall be necessary to accomplish the purposes for which the court is established.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-9 - Assistance of services of department of corrections.

§ 8-10-9 Assistance of services of department of corrections.  (a) The facilities of the department of corrections shall be available at all times to the court. The director of the department of corrections shall assign to service in the court a supervisor of probation counsellors, probation counsellors, and other workers to carry out the purposes of the court. The supervisor, counsellors, and workers, when so assigned, shall be responsible to the court and shall serve in the court at the pleasure of the chief judge in his or her capacity as administrative judge.

(b) At the request of the court, the director of the department of corrections, his or her assistants, and the bureau of mental hygiene shall make such investigation or examination, or both, as the court or any justice thereof may request of any party within its jurisdiction, and shall file with the court a written report of the investigation or examination, or both, within the time fixed by the court. Any party in interest or his or her counsel shall be entitled to examine the report, and shall be given the opportunity to cross-examine under oath the person who submits the report, and to introduce evidence in support of or in opposition to it before a decision is rendered by the court. The written report of investigation or examination shall not be used as evidence in any criminal matter heard by the court.

(c) At the direction of the court, the supervisor of probation counsellors, probation counsellors, and other workers shall assume responsibility for the enforcement of all preliminary, interlocutory, and decretal orders in cases referred to them by the court. The court may order payments of temporary or permanent alimony for the support of a wife or children, or both, to the supervisor, counsellors, or workers for the account of the wife or children, or both.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-10 - Family court registry.

§ 8-10-10 Family court registry.  Within the family court there shall be a registry, to be administered by the clerk of the court, which shall receive and disburse all payments made payable to the registry by direction of the court or by voluntary payment.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1997, ch. 170, § 22.)



Chapter 8-10-12 - Vacancy in office or inability of chief judge of family court.

§ 8-10-12 Vacancy in office or inability of chief judge of family court.  Whenever there is a vacancy in the office of chief judge of the family court, or whenever the chief judge shall be unable, by reason of illness or absence, to perform the duties of his or her office, the vacancy shall be filled in the same manner as provided in § 8-3-4 for filling a vacancy in the office of presiding justice of the superior court.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-14 - Administration of operation of family court.

§ 8-10-14 Administration of operation of family court.  The chief judge of the family court shall be the administrative judge of the court. He or she shall be the head of the court and have supervision and control of the calendars and of the assignment of the justices. All court stenographers, secretaries, and masters shall be under his or her supervision. It shall be his or her duty to gather such statistics as shall reflect accurately the work of the court, for the information of the court and such other use as he or she may deem expedient. He or she shall also be charged with general responsibility for any recommendations he or she may believe important for the work of the court or any officers in any way connected therewith.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1973, ch. 126, § 1.)



Chapter 8-10-14.1 - Powers of justices of the peace.

§ 8-10-14.1 Powers of justices of the peace.  (a) The chief judge of the family court shall from time to time appoint, with power to revoke such appointments, from those qualified justices of the peace who shall be members of the bar of the state of Rhode Island as many such justices of the peace as he or she may deem necessary who shall be authorized to set and take bail in all complaints bailable before the family court except those offenses punishable by life imprisonment, and, if unable to post bail, to commit to the adult correctional institutions all respondents arrested on such complaints, and the chief judge shall authorize the justices of the peace so appointed by him or her to issue warrants and complaints returnable to the family court, for any offense for which by law a judge of the family court may issue a warrant and complaint, and all warrants so issued, and all warrants and complaints upon which bail is taken or commitments are made shall be forthwith returned to family court; provided, that the justices of the peace shall not in any case or for any purpose have the power to issue search warrants.

(b) In the event that session of family court is not held in any of the counties on the next weekday (Monday thru Friday) after appearance by a respondent before a justice of the peace, then the justice of the peace may schedule the arraignment of the respondent in the closest county (if in session on the next day following) or in Providence county as he or she shall be directed by the administrative orders of the chief judge of the family court.

History of Section.
(P.L. 1985, ch. 97, § 1.)



Chapter 8-10-14.2 - Recording and certification of appointments and revocations  Signature of warrants.

§ 8-10-14.2 Recording and certification of appointments and revocations  Signature of warrants.  The appointments and revocations of justices of the peace shall be recorded in the records of the court and certified, by the chief judge making the appointment and revocation, to the secretary of state, and the judge shall also issue to the justice or justices of the peace his or her warrant under the seal of the court, by which the justice or justices shall be authorized to perform the duties herein specified, and shall also, whenever he or she shall revoke the appointment, notify the justice of the peace in writing of the revocation. Justices of the peace appointed to issue warrants shall sign all warrants by them issued as "justice of the peace authorized to issue warrants."

History of Section.
(P.L. 1985, ch. 97, § 1.)



Chapter 8-10-15 - Family court administrator.

§ 8-10-15 Family court administrator.  (a) There shall be a family court administrator who shall be appointed by the chief judge of the family court in his or her capacity as administrative judge of the court, with the advice and consent of the senate, and who shall hold office for a term of five (5) years.

(b) Under the general supervision of the chief judge of the family court, within the policies established by the court, the administrator shall:

(1) Prepare an annual budget for the court;

(2) Formulate procedures governing the administration of court services;

(3) Make recommendations to the court for improvement in court services;

(4) Collect necessary statistics and prepare the annual report of the work of the court;

(5) Provide supervision and consultation to the staff of the court concerning administration of court services, training and supervision of personnel, and fiscal management;

(6) Perform such other duties as the chief judge shall specify;

(7) And further to assume and perform, in addition to any other duties provided by this chapter, the powers, authority, and the duties of the family court clerk, pursuant to the provisions of the general laws, and shall do and perform all other things which by law or the rules of the court shall appertain to the office of clerk.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1972, ch. 52, § 1; P.L. 2005, ch. 10, § 4; P.L. 2005, ch. 21, § 4; P.L. 2008, ch. 119, § 3.)



Chapter 8-10-16 - Quarters.

§ 8-10-16 Quarters.  The director of administration shall provide the family court with proper quarters and facilities necessary for the performance of the duties of the court. He or she shall also provide the clerk of said court with adequate quarters and facilities necessary for the performance of his or her duties.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-19 - Limitation on transfer or parole of juveniles.

§ 8-10-19 Limitation on transfer or parole of juveniles.  During the period when a juvenile shall be placed in the receiving and screening unit or in the youth correctional center, no transfer or parole of the juvenile shall be made except with the consent of the chief judge of the family court, or, in his or her absence, with the consent of the justice who initially heard, or has pending before him or her, the matter involving such juvenile.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-21 - Records of court.

§ 8-10-21 Records of court.  The records of the family court shall be public records, except that records of hearings in matters set forth in § 14-1-5, together with stenographic notes and transcripts of those hearings, shall not be available for public inspection unless the court shall otherwise order. Notwithstanding the foregoing provisions, the records of the family court in criminal matters involving adults shall be public records. The record of delinquent or wayward adjudications of juveniles may be accessed by law enforcement personnel to be used for law enforcement purposes only and shall remain otherwise confidential. The Attorney General shall promulgate rules and regulations necessary to facilitate the purposes of this section.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1999, ch. 220, § 1; P.L. 1999, ch. 223, § 1.)



Chapter 8-10-22 - Intake department  Duties.

§ 8-10-22 Intake department  Duties.  Within the family court there shall be established an intake department. Its duties shall be to receive applications and complaints relative to juvenile matters presented to the court, to provide for a thorough investigation of the applications and complaints, and to report thereon to the court before formal petition is filed. The intake department shall perform such other duties as shall be assigned to it by the court.

History of Section.
(P.L. 1944, ch. 1441, § 9; G.L. 1956, § 8-10-11; P.L. 1961, ch. 73, § 1.)



Chapter 8-10-23 - Intake supervisors.

§ 8-10-23 Intake supervisors.  The justices of the family court, or a majority of them, shall appoint a chief intake supervisor and two (2) assistant intake supervisors who are qualified by education, training, previous experience in professional social welfare, personality, character, and special aptitude for the work, to serve at the pleasure of the court.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-23.1 - Statewide juvenile hearing board.

§ 8-10-23.1 Statewide juvenile hearing board.  (a) The chief judge of the family court shall appoint a statewide juvenile hearing board coordinator who is qualified by education, training, previous experience in professional social welfare, personality, character, and special aptitude for the work, to serve at the pleasure of the chief judge. The juvenile hearing board coordinator shall provide education, training, data collection and analysis, coordination, and assistance to cities and towns in the establishment and maintenance of juvenile hearing boards and teen courts. Juvenile hearing boards and/or teen courts shall report any data deemed necessary by the family court to perform the functions of the juvenile hearing board coordinator. No juvenile hearing board or teen court in the State of Rhode Island shall hear, or dispose of offenses that constitute felony offenses if committed by an adult, except by the express written consent of the chief justice of the family court; nor shall any juvenile hearing board or teen court hear or dispose of any offense which has been amended from a felony offense to a misdemeanor offense, except by the express written consent of the chief justice of the family court. Juveniles, wherever they may live, upon a decision to refer the juvenile to the juvenile hearing board or teen court, shall be referred to the hearing board or teen court in the city or town where the offense was committed; provided, however, if the city or town does not have a hearing board or teen court, the juvenile shall be referred to the hearing board or teen court where the juvenile resides. The Statewide hearing board coordinator is responsible for setting up a statewide community service program which may be utilized by any hearing board or teen court.

(b) The position of statewide juvenile hearing board coordinator is a pilot program which shall commence on July 1, 1998 and terminate on June 30, 2001, unless extended by the general assembly.

History of Section.
(P.L. 1998, ch. 397, § 1; P.L. 1998, ch. 418, § 1; P.L. 2000, ch. 192, § 1.)



Chapter 8-10-23.2 - Creating a juvenile hearing board.

§ 8-10-23.2 Creating a juvenile hearing board.  The town of North Kingstown shall have the authority to create a juvenile hearing board subject to the provisions of § 8-10-23.1, notwithstanding the requirements of the town's regulations, charter, or ordinances.

History of Section.
(P.L. 2003, ch. 295, § 1; P.L. 2003, ch. 352, § 1.)



Chapter 8-10-23.3 - Jamestown juvenile hearing board.

§ 8-10-23.3 Jamestown juvenile hearing board.  The town of Jamestown shall have the authority to create a juvenile hearing board subject to the provisions of § 8-10-23.1, and the requirements of the town's regulations, charter or ordinances.

History of Section.
(P.L. 2009, ch. 36, § 1; P.L. 2009, ch. 166, § 1; P.L. 2010, ch. 239, § 15.)



Chapter 8-10-23.4 - North Providence juvenile hearing board.

§ 8-10-23.4 North Providence juvenile hearing board.  The town of North Providence shall use the authority to create a juvenile hearing board subject to the provisions of § 8-10-23.1, notwithstanding the requirements of the town's regulations, charter or ordinances.

History of Section.
(P.L. 2009, ch. 280, § 1; P.L. 2010, ch. 239, § 15.)



Chapter 8-10-24 - Sessions, motions, assignments, etc.

§ 8-10-24 Sessions, motions, assignments, etc.  The provisions of chapter 7 of this title, relating to the superior court, shall apply to the family court, except as the family court may otherwise by rule provide.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-28 - Authority and duties of clerk.

§ 8-10-28 Authority and duties of clerk.  In addition to any other authority or duties provided by this chapter, the clerk of the family court shall have the authority and carry out the duties with respect to the family court that are exercised or performed by the clerks of the superior court for that court pursuant to the provisions of §§ 8-4-8, 8-4-9, and 8-4-10.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-29 - Report of divorce proceedings to director of health.

§ 8-10-29 Report of divorce proceedings to director of health.  The clerk of the family court shall make returns to the director of health, on or before the first day of March in each and every year, for the year ending on the thirty-first day of December preceding, of all the applications for divorce, showing the number of applications, the number thereof continued, the number granted, and the causes for which they are granted, but without the names of the parties, in accordance with the blanks which shall be furnished him or her by the director of health.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-30 - Appointment of clerk pro tempore.

§ 8-10-30 Appointment of clerk pro tempore.  In case of the death, resignation, absence, inability, or refusal to serve of the clerk, the chief judge of the family court may appoint a clerk pro tempore who shall hold his or her office until the clerk shall have returned or the inability shall have been removed or another clerk shall have been appointed to fill the vacancy and shall have qualified. The clerk so appointed shall be sworn and give bond before he or she enters upon his or her duties and shall, during the term of service, be entitled to the compensation of the office.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-31 - Appointment of deputies.

§ 8-10-31 Appointment of deputies.  The clerk of the family court, with the approval of the chief judge of the court, may appoint one or more deputy clerks who, being sworn, may discharge all the duties of the clerk until removed by the clerk or the court. The clerk shall fix the compensation of his or her deputies within the amount appropriated therefor and shall be liable for his or her misconduct or neglect of duty.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-32 - Employment of clerical assistance by clerk.

§ 8-10-32 Employment of clerical assistance by clerk.  (a) The clerk of the family court, with the approval of the chief judge thereof, shall appoint as many assistant clerks as may be necessary, who shall hold office until removal by the clerk or by a majority of the justices.

(b) The clerk is hereby authorized and empowered to employ such clerical assistants, in addition to the assistant clerks, as he or she may require in his or her office in copying, recording, indexing, and attending upon the files of the court.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-33 - Powers of assistant clerks of family court.

§ 8-10-33 Powers of assistant clerks of family court.  Each of the assistant clerks of the family court shall aid his or her principal in the discharge of his or her duties, and any act done by him or her, under direction of the clerk, in the line of duty of the clerk shall have the same force and effect as though done by the clerk; he or she shall have authority to administer oaths to parties, witnesses, and others as required in the conduct of the proceedings of the court.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-34 - Court secretary and assistant.

§ 8-10-34 Court secretary and assistant.  The justices of the family court, or a majority of them, may appoint a secretary and an assistant secretary who shall hold office during the pleasure of the court and shall perform such duties as may be required by the court.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-35 - Appointment of stenographers.

§ 8-10-35 Appointment of stenographers.  The justices of the family court, or a majority of them, shall appoint competent shorthand writers or stenotypists for regular service in the court and one or more such writers for occasional service therein in the absence of other appointees, who shall be known as court stenographers. They shall serve during the pleasure of the court and where designated by the chief judge.

History of Section.
(P.L. 1961, ch. 73, § 1.)



Chapter 8-10-36 - Court reporters and court recording clerks  Supplies and preservation of notes and other materials.

§ 8-10-36 Court reporters and court recording clerks  Supplies and preservation of notes and other materials.  All books, papers, recording media, and supplies necessary for the use of the court reporters and court recording clerks or similar recording personnel shall be furnished by the state, and the notebooks used and notes and recordings taken by them shall be the property of the state and be deposited with the clerk of the family court, provided, that the clerks shall not be required to preserve the notebooks and notes and recordings beyond the period of fifteen (15) years.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1990, ch. 206, § 3.)



Chapter 8-10-37 - Report of trials  Transcripts.

§ 8-10-37 Report of trials  Transcripts.  Subject to the provisions of § 8-10-21, court reporters shall report stenographically, or court recording clerks or similar recording personnel shall report electronically, the proceedings in the trial of every action or proceeding, civil or criminal, in the family court. Each court reporter or court recording clerk or similar recording personnel shall also, upon the order of any justice of the court, transcribe or otherwise reproduce his or her report to be filed with the papers in the case. He or she shall also make a transcript or otherwise reproduce the whole or any part of the report upon the written request, filed with the clerk, by either party to the action or proceeding, and when completed and within the time limited by the court for filing the transcript, shall immediately deliver the same to the party ordering it, or to the attorney of record of the party, and in the case of transcription by court reporters for such service shall be paid a reasonable compensation, not less than five dollars ($5.00) and not exceeding three dollars ($3.00) per page for originals and one dollar and fifty cents ($1.50) per page for copies thereof to be allowed by the court; and, in case the transcript is used in subsequent proceedings in the cause, the cost of the transcript may be allowed as part of the costs. In the case of electronic court recordings the person making the recordings or another person so designated by the court may be requested or ordered, in lieu of making a transcript, to reproduce the recording and certify its authenticity, and in such case each party requesting the reproduction shall pay to the court the sum of ten dollars ($10.00) per cassette.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1979, ch. 373, § 1; P.L. 1981, ch. 129, § 1; P.L. 1990, ch. 206, § 3; P.L. 1995, ch. 95, § 2; P.L. 1999, ch. 473, § 1.)



Chapter 8-10-38 - Judgments, decrees, and orders  Punishment for contempt.

§ 8-10-38 Judgments, decrees, and orders  Punishment for contempt.  (a) Like powers are hereby conferred upon the family court as are conferred upon the superior court by the provisions of § 8-6-1.

(b) Provided, however, a justice of the family court shall notify the principal of a school that the court is ordering the placement of a juvenile in the principal's school. The principal of the school shall have a right to be heard prior to the placement.

History of Section.
(P.L. 1961, ch. 73, § 1; P.L. 1992, ch. 358, § 2.)



Chapter 8-10-38.1 - Imprisonment for contempt.

§ 8-10-38.1 Imprisonment for contempt.  The justices of the family court or its magistrate(s) are hereby empowered, when ordering a noncomplying parent to the adult correctional institution or the women's reformatory for contempt, to order immediate work release status for him or her.

History of Section.
(P.L. 1984, ch. 406, § 2; P.L. 1998, ch. 442, § 2.)



Chapter 8-10-42 - Engagement  Precedence  Retirement and powers of justices.

§ 8-10-42 Engagement  Precedence  Retirement and powers of justices.  Those provisions of chapter 3 of this title, which relate to superior court justices, shall apply to the chief judge and associate justices of the family court and, for purposes of eligibility for retirement under § 8-3-7 as amended by chapter 2 of the public laws, 1959, service as a chief judge or associate judge of the juvenile court prior to September 1, 1961 shall be included as if the service had been on the family court.

History of Section.
(P.L. 1961, ch. 73, § 3.)



Chapter 8-10-42.1 - Service after retirement.

§ 8-10-42.1 Service after retirement.  Any justice of the family court who shall resign in accordance with the provisions of § 8-3-9 may, at his or her own consent and on request of the chief judge of the court, be assigned to perform service as an associate justice thereof. When so assigned and performing such service, he or she shall have all the powers and authority of an associate justice of the family court, but otherwise he or she shall have no such powers nor be authorized to perform any judicial duties. Such a retired justice shall not be counted in the number of judges provided by law for the family court.

History of Section.
(P.L. 1969, ch. 162, § 2.)



Chapter 8-10-43 - References to family court  Powers and duties.

§ 8-10-43 References to family court  Powers and duties.  Wherever in any general or public law the words "juvenile court," "judge of juvenile court," or "chief judge of the juvenile court" shall appear, the terms shall mean and include "family court," "justice of family court," or "chief judge of the family court." Wherever in any general or public law the words "domestic relations court," "court of domestic relations," or "judge of domestic relations court" shall appear, the terms shall mean and include "family court" or "chief judge or any associate justice of family court." Wherever in title 15 reference is made to the superior court or the court of domestic relations, that reference shall mean and include the family court. In addition to the powers and authority specifically granted in this chapter, the justices of the family court shall have, insofar as they are applicable, the same obligations and duties as superior court justices, and in all matters within the jurisdiction of the court shall be vested with all of the prerogatives and authority of associate justices of the superior court.

History of Section.
(P.L. 1961, ch. 73, § 14.)



Chapter 8-10-43.1 - Venue of criminal offenses.

§ 8-10-43.1 Venue of criminal offenses.  The chief judge of the family court or his or her designee shall fix the venue for trial of any person accused of any criminal offense which is subject to the jurisdiction of the family court.

History of Section.
(P.L. 1981, ch. 345, § 1.)



Chapter 8-10-44 - Annual appropriations.

§ 8-10-44 Annual appropriations.  The general assembly shall annually appropriate such sums as shall be necessary to carry out the purposes of this chapter; and the state controller is hereby authorized and directed to draw his or her order on the general treasurer for the payment of such sum, or so much thereof as may be required from time to time, upon receipt by him or her of duly authenticated vouchers approved by the chief judge of the family court.

History of Section.
(P.L. 1961, ch. 73, § 15.)



Chapter 8-10-45 - Severability.

§ 8-10-45 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1961, ch. 73, § 19.)






Chapter 8-11 - Motion Days and Terms of Court

Chapter 8-11-1 - Assignment or motion day falling on holiday.

§ 8-11-1 Assignment or motion day falling on holiday.  If any assignment day or any motion day occurs on a legal holiday, the assignment day or motion day shall be the following week day.

History of Section.
(C.P.A. 1905, § 265; G.L. 1909, ch. 285, § 8; G.L. 1923, ch. 335, § 8; G.L. 1938, ch. 504, § 1; G.L. 1956, § 8-11-1.)



Chapter 8-11-2 - Number of sessions on motion days.

§ 8-11-2 Number of sessions on motion days.  The superior court shall hold so many sessions upon motion days as may be necessary for the purpose of hearing motions for new trial and other motions and for hearing interlocutory matters in equity.

History of Section.
(C.P.A. 1905, § 342; G.L. 1909, ch. 290, § 1; G.L. 1923, ch. 340, § 1; G.L. 1938, ch. 504, § 2; G.L. 1956, § 8-11-2; P.L. 1972, ch. 169, § 4.)



Chapter 8-11-3 - Filing and notice of motions in supreme and superior courts.

§ 8-11-3 Filing and notice of motions in supreme and superior courts.  All motions in the supreme or superior court shall be in writing and, except ex parte motions, shall be filed at least sixty (60) hours, exclusive of Sundays and legal holidays, before being called for hearing; and, except in ex parte motions, notice in writing shall be served upon the attorney or solicitor of record of the opposite side, or, if there is no such attorney or solicitor of record, upon the adverse party, at least forty-eight (48) hours, exclusive of Sundays and legal holidays, before being called for hearing, unless a different time for the filing and service is fixed ex parte by a justice of the court.

History of Section.
(C.P.A 1905, § 343; G.L. 1909, ch. 290, § 2; G.L. 1923, ch. 340, § 2; G.L. 1938, ch. 504, § 3; G.L. 1956, § 8-11-3.)



Chapter 8-11-4 - Docketing and calling of motions  Calendar.

§ 8-11-4 Docketing and calling of motions  Calendar.  All motions shall be docketed as filed, and shall be called in the order of filing, and, if not disposed of on motion day, shall be continued. A calendar shall be made up for each motion day.

History of Section.
(C.P.A. 1905, § 344; G.L. 1909, ch. 290, § 3; G.L. 1923, ch. 340, § 3; G.L. 1938, ch. 504, § 4; G.L. 1956, § 8-11-4.)



Chapter 8-11-5 - Business continued by adjournment.

§ 8-11-5 Business continued by adjournment.  All writs, actions, pleas, processes, precepts, recognizances, and other things whatsoever, returnable or having day in any court, shall stand, abide, and continue unto any adjournment made according to law and be held, deemed, and adjudged to be as effectual and available in law to all intents and purposes as if the court had been held on the day appointed for holding the court and no adjournment of the court had been made.

History of Section.
(C.P.A. 1905, § 263; G.L. 1909, ch. 285, § 6; G.L. 1923, ch. 335, § 6; G.L. 1938, ch. 505, § 1; G.L. 1956, § 8-11-5.)



Chapter 8-11-6 - Continuance of business when court fails to meet.

§ 8-11-6 Continuance of business when court fails to meet.  If from any cause any court in this state shall not be held at the time appointed by law, or to which it may have been adjourned, all business pending therein shall be proceeded with when the court next meets.

History of Section.
(C.P.A. 1905, § 264; G.L. 1909, ch. 285, § 7; G.L. 1923, ch. 335, § 7; G.L. 1938, ch. 505, § 2; G.L. 1956, § 8-11-6.)



Chapter 8-11-7 - Postponement of hearing.

§ 8-11-7 Postponement of hearing.  Whenever provision is made for the hearing of a matter on a day certain, it may be heard then or on some future day to which the court may assign the hearing, or on which all the parties in writing may agree and to which the court may assent.

History of Section.
(C.P.A. 1905, § 346; G.L. 1909, ch. 290, § 5; G.L. 1923, ch. 340, § 5; G.L. 1938, ch. 505, § 3; G.L. 1956, § 8-11-7.)






Chapter 8-12 - Conditional Escheat of Unclaimed Funds in Court Registries

Chapter 8-12-1 - Report of unclaimed funds in court registries.

§ 8-12-1 Report of unclaimed funds in court registries.  (a) The clerks of the supreme, superior, family, district, workers' compensation courts and the traffic tribunal shall, every year during the month of July, return to the state court administrator those funds which have been on deposit in the registry of the respective court for a period of five (5) years or more as of the last business day of June of that year. A sworn statement listing all money or funds shall also be submitted.

(b) The statement shall contain as to each deposit or fund:

(1) The number and title of the case and the date of the order entered on the case in accordance with which the money was paid into the registry of the court;

(2) The name and address of the person, persons, firm, or corporation who paid the money into the registry of the court so far as the name and address appears of record;

(3) The name and address of the person, persons, firm, or corporation entitled to the money in the registry so far as the name and address appear of record in the case or are otherwise known to the clerk;

(4) The amount and date of the deposit in the registry of the court and the amount including accretions from interest or otherwise at the date of the statement; and

(5) An assertion as to whether or not any claim to the deposit or fund or portion thereof is being actively prosecuted by any person and/or whether such claim has been made during the five (5) years prior to the last business day of June of that year.

History of Section.
(P.L. 1977, ch. 126, § 1; P.L. 1981, ch. 130, § 1; P.L. 1992, ch. 133, art. 100, § 1; P.L. 2000, ch. 452, § 1; P.L. 2010, ch. 231, § 1; P.L. 2010, ch. 238, § 1.)



Chapter 8-12-2 - Deposit of unclaimed funds.

§ 8-12-2 Deposit of unclaimed funds.  If, upon examination of the sworn statement required to be filed by the several clerks under the provisions of § 8-12-1, it appears to the state court administrator that there are deposits in the registry of the supreme court, the superior court, the family court, the district court, the workers' compensation court and/or the traffic tribunal that have been unclaimed by any person prima facie entitled to the deposits, or his or her or its representative, for a period of five (5) years preceding the last business day of June of the then current year, then all of those unclaimed deposits in the registry of the applicable court, together with any interest on the deposit, shall be paid to the general fund to be held and used by the administrator of the state courts as approved by the chief justice of the supreme court subject to being repaid to the person(s), firm(s) or corporation(s) who may subsequently establish a lawful right to the deposit as provided in § 8-12-3.

History of Section.
(P.L. 1977, ch. 126, § 1; P.L. 1981, ch. 130, § 1; P.L. 1992, ch. 133, art. 100, § 1; P.L. 1997, ch. 326, §§ 9, 10; P.L. 2000, ch. 452, § 1; P.L. 2010, ch. 231, § 1; P.L. 2010, ch. 238, § 1.)



Chapter 8-12-3 - Claim for escheated funds.

§ 8-12-3 Claim for escheated funds.  (a) Any person who claims a right to money or funds paid to the general fund by the supreme court, the superior court, the family court, the district court, the workers' compensation court and/or the traffic tribunal pursuant to § 8-12-2, may file a complaint in the superior court within and for the county of Providence within three (3) years after the funds are deposited in the general fund. The complaint shall be subject to the superior court rules of civil procedure and shall follow the course of equity. The complaint shall be filed against the state, and service of process shall be made upon the administrator of the state courts in person or at his or her respective office with someone in charge of the office. The attorney general shall appear and represent the state in the action. The superior court shall hear the complaint, and in case the final determination of the complaint is in favor of the plaintiff, the court shall enter its judgment directing the administrator of the state courts to repay to the plaintiff so much of the fund as the plaintiff has shown himself or herself entitled to receive, together with interest at a rate not to exceed six percent (6%) per annum on that amount, together with the costs of the action as taxed, in accordance with the rules of civil procedure. The interest shall begin to accumulate on the date the sum is received by the general fund and shall cease on the earlier of fifteen (15) years following receipt or the date on which payment is made to the owner. Upon issuance of the order, the clerk shall immediately forward to the administrator of the state courts the execution based upon the judgment and including costs as taxed. The general fund will pay the amount named in the execution to the party entitled to the amount.

(b) In case the action is determined in favor of the state, the determination shall operate as a final bar against the claimant or his or her or its representatives. In the event the action is decided in favor of the claimant, review may be had by the supreme court in its discretion on petition for writ of certiorari, which must be filed within twenty (20) days by the attorney general following the judgment of the superior court.

History of Section.
(P.L. 1977, ch. 126, § 1; P.L. 1981, ch. 130, § 1; P.L. 1992, ch. 133, art. 100, § 1; P.L. 2000, ch. 452, § 1; P.L. 2010, ch. 231, § 1; P.L. 2010, ch. 238, § 1.)






Chapter 8-13 - Judicial Council

Chapter 8-13-1 - Creation  Composition.

§ 8-13-1 Creation  Composition.  A judicial council is hereby created for the study of the organization of the judicial system of the state and all matters relating to the administration of the system and its several departments of service. The judicial council shall consist of six (6) members of the bar of this state, who shall be appointed by the governor.

History of Section.
(P.L. 1939, ch. 699, § 1; G.L. 1956, § 8-13-1.)



Chapter 8-13-2 - Appointment of members  Vacancies.

§ 8-13-2 Appointment of members  Vacancies.  In the month of January in each year, the governor shall appoint two (2) persons, qualified as provided in § 8-13-1, to succeed the members of the council whose offices shall next expire, to hold office for three (3) years and until their respective successors shall be appointed and qualified. Any vacancy that shall occur in the membership of the council shall be filled by another appointment by the governor for the remainder of the term.

History of Section.
(P.L. 1939, ch. 699, § 1; G.L. 1956, § 8-13-2; P.L. 1997, ch. 326, § 11.)



Chapter 8-13-3 - Officers of council.

§ 8-13-3 Officers of council.  The members of the council shall annually choose from their own membership a chairperson and a secretary.

History of Section.
(P.L. 1939, ch. 699, § 1; G.L. 1956, § 8-13-3.)



Chapter 8-13-4 - Powers and duties.

§ 8-13-4 Powers and duties.  The judicial council may from time to time submit for the consideration of the justices of the various courts such suggestions in regard to the judicial system of the state as it may deem advisable, and it shall report annually to the governor on or before December the fifteenth upon such matters as it desires to bring to his or her attention or to the attention of the general assembly.

History of Section.
(P.L. 1939, ch. 699, § 2; G.L. 1956, § 8-13-4.)



Chapter 8-13-5 - Compensation of secretary  Expenses of council.

§ 8-13-5 Compensation of secretary  Expenses of council.  The secretary of the council shall receive annually the sum of one thousand dollars ($1,000) as compensation for his or her services and the other members of the council shall serve without compensation but shall be allowed their necessary travel, clerical, and other expenses, and the general assembly shall annually appropriate such sum as it may deem necessary in carrying out the provisions of this chapter; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of such sum, or so much thereof as may from time to time be required, upon the receipt by him or her of proper vouchers approved by the chairperson of the council.

History of Section.
(P.L. 1939, ch. 699, § 3; P.L. 1952, ch. 2993, § 1; G.L. 1956, § 8-13-5.)






Chapter 8-14 - Inactive Records

Chapter 8-14-1 - Management, storage, and disposition of state court records.

§ 8-14-1 Management, storage, and disposition of state court records.  There shall be created a committee within the state court system with responsibility for the management, storage, and disposition of all state court records, including inactive records. The committee shall be composed of the following members: the chief justice of the supreme court or his or her designee, the presiding justice of the superior court or his or her designee, the chief judge of the family court or his or her designee, the chief judge of the district court or his or her designee, the chief judge of the workers' compensation court or his or her designee, the chief magistrate of the traffic tribunal or his or her designee, one clerk from each of the respective state courts as designated by the chief or presiding justice or chief judge of each state court, and the head of the state court record center or his or her designee. The committee shall meet as required to revise the state courts' records retention policy or at the request of the state court administrator.

History of Section.
(P.L. 1990, ch. 203, § 4; P.L. 1997, ch. 311, § 2; P.L. 1997, ch. 313, § 1; P.L. 1998, ch. 473, § 1; P.L. 1999, ch. 218, art. 5, § 6; P.L. 2008, ch. 1, § 6.)



Chapter 8-14-2 - Attorney records.

§ 8-14-2 Attorney records.  After a period of seven (7) years or more has lapsed since the disposition of a civil case or matter, an attorney may destroy his or her records relative to the case.

History of Section.
(P.L. 1990, ch. 203, § 4.)






Chapter 8-15 - Court Administration

Chapter 8-15-1 - Unified system.

§ 8-15-1 Unified system.  The supreme court, the superior court, the family court, the district court, the workers' compensation court, and the traffic tribunal shall constitute a unified judicial system for purposes of administration.

History of Section.
(P.L. 1969, ch. 239, § 1; P.L. 1991, ch. 132, § 1; P.L. 1991, ch. 205, § 1; P.L. 1992, ch. 453, § 13; P.L. 1999, ch. 218, art. 5, § 8.)



Chapter 8-15-2 - Executive head of system.

§ 8-15-2 Executive head of system.  The chief justice of the supreme court shall be the executive head of the judicial system.

History of Section.
(P.L. 1969, ch. 239, § 1.)



Chapter 8-15-3 - Power to assign judges.

§ 8-15-3 Power to assign judges.  In order to aid in the prompt disposition of judicial business, the chief justice shall have power to assign a judge of any trial court to sit in any other trial courts, subject to the approval of the presiding justice or the chief judge of both the sending and the receiving courts and with the consent of the judge to be assigned; the assignment to be for a designated period which designated period shall be determined by the chief justice subject to the approval of the presiding justice or the chief judge of both the sending and receiving courts and with the consent of the judge to be assigned; provided however, that if the designated period shall expire during a trial the justice may sit until the trial is completed; and, provided further, that the justice shall have the power to sit and exercise the function of a justice of the receiving court for the purpose of rendering a decision or completing any matter pending before him or her as a justice of the receiving court at the expiration of the period. Included in these matters shall be the hearing of motions for new trials, sentencing, and any and all other functions necessary to the conclusion of cases heard before him or her as a justice of the receiving court. The provisions of this section shall be interpreted and construed liberally for the purpose of accomplishing the purpose of this section. No other judge may be assigned to another court other than as provided in this section. The chief justice may terminate the temporary assignment sooner than as agreed upon if he or she determines that the need for the assignment no longer exists.

History of Section.
(P.L. 1969, ch. 239, § 1; P. L. 1970, ch. 212, § 1; P.L. 2002, ch. 43, § 1; P.L. 2002, ch. 216, § 1.)



Chapter 8-15-3.1 - Chief justice  Power to assign magistrates.

§ 8-15-3.1 Chief justice  Power to assign magistrates.  The Chief justice of the supreme court has the power to assign any magistrate of the superior court, family court, district court, or traffic tribunal to any court or tribunal of the unified judicial system with the consent of the presiding justice, chief judge, and/or chief magistrate of the relevant courts. When a magistrate is so assigned, he or she shall be vested, authorized, and empowered with all the powers belonging to the magistrates of the court to which he or she is specially assigned.

History of Section.
(P.L. 2000, ch. 415, § 1; P.L. 2003, ch. 197, § 1; P.L. 2003, ch. 200, § 1; P.L. 2007, ch. 73, art. 3, § 10; P.L. 2011, ch. 292, § 2.)



Chapter 8-15-4 - Appointment of court administrator and assistants.

§ 8-15-4 Appointment of court administrator and assistants.  (a) The chief justice shall appoint a court administrator and such assistants as he or she deems necessary to aid in the administration of the judicial system. The administrator and his or her assistants shall serve at the pleasure of the chief justice.

(b) The court administrator shall, under the direction of the chief justice, prepare an annual budget for the judicial system and submit the budget to the department of administration and perform all other necessary functions relating to the administration of the courts thereof.

(c) It shall be the responsibility of the court administrator, under the direction of the chief justice, to act upon all administrative matters affecting the operation of the judiciary, including, but not limited to:

(1) The preparation of the judicial payrolls;

(2) The control of judicial appropriations for all state courts, except those as provided otherwise by law;

(3) The procuring of office space, supplies, equipment, and professional and technical assistants for the judiciary; and

(d) The court administrator, with the written approval of the chief justice, is authorized and empowered to adopt any rules and regulations that are deemed necessary to accomplish the purposes of this section, a copy of which rules and regulations shall be filed with the secretary of state and available for public inspection. In the formation of these rules and regulations, the judiciary shall take into consideration and conform to, where practicable, existing policies governing financial and personnel practices within the executive branch of government.

(e) The court administrator shall, under the direction of the chief justice, assume control of and supervise the maintenance and repair of all buildings housing the supreme and several inferior courts of justice throughout the state of Rhode Island. The general assembly shall appropriate sufficient amounts in the court budget to enable the court administrator to implement the provisions of this section.

(f) The preparation of the annual budget for the judiciary and all state courts including salaries.

History of Section.
(P.L. 1969, ch. 239, § 1; P.L. 1995, ch. 178, § 1; P.L. 2004, ch. 125, § 1; P.L. 2004, ch. 362, § 1; P.L. 2004, ch. 595, art. 45, § 1.)



Chapter 8-15-4.1 - Deposit of proceeds.

§ 8-15-4.1 Deposit of proceeds.  The state court administrator may receive the proceeds of any contract entered into by him or her for the sale, lease, or transfer of any computer hardware, software, or related services produced, maintained, or developed by the administrative office of state courts. Such proceeds shall be deposited as general revenues.

History of Section.
(P.L. 1983, ch. 270, § 1; P.L. 1995, ch. 370, art. 40, § 39.)



Chapter 8-15-5 - Advisory board.

§ 8-15-5 Advisory board.  The chief justice shall appoint an advisory board to consult with him or her on administrative matters. The board shall include the four (4) associate justices of the supreme court, the presiding justice of the superior court, the chief judge of the family court, the chief judge of the district court, and the chief judge of the workers' compensation court.

History of Section.
(P.L. 1969, ch. 239, § 1; P.L. 1991, ch. 132, § 1; P.L. 1991, ch. 205, § 1; P.L. 1992, ch. 453, § 13; P.L. 1995, ch. 176, § 1; P.L. 1999, ch. 218, art. 5, § 8.)



Chapter 8-15-6 - Internal administration of courts not affected.

§ 8-15-6 Internal administration of courts not affected.  The presiding judge of the superior court, the chief judge of the family court, the chief judge of the district court, the chief judge of the workers' compensation court, and the chief magistrate of the traffic tribunal shall have the power to administer the affairs of their respective courts; to establish calendars and to assign magistrates and judges to those calendars; to appoint administrative and clerical personnel for their courts; to act as authorized agent for their court; and to make rules for the conduct of their business, not inconsistent with the rules promulgated for the courts pursuant to § 8-6-2.

History of Section.
(P.L. 1969, ch. 239, § 1; P.L. 1995, ch. 176, § 1; P.L. 1999, ch. 218, art. 5, § 8; P.L. 2004, ch. 595, art. 45, § 5; P.L. 2008, ch. 1, § 7.)



Chapter 8-15-7 - Annual report of the judiciary.

§ 8-15-7 Annual report of the judiciary.  Under the direction of the chief justice, the court administrator appointed pursuant to § 8-15-4 shall prepare annually a report to the legislature, which report shall contain appropriate statistics bearing on the condition of the dockets of state courts and such other information as may reflect the administration of the state court system. This information shall be furnished on forms provided by the state court administrator.

History of Section.
(P.L. 1975, ch. 247, § 1.)



Chapter 8-15-9 - Supervision of court imposed and court related costs, fines, restitution, and other payments, deposits, and receipts.

§ 8-15-9 Supervision of court imposed and court related costs, fines, restitution, and other payments, deposits, and receipts.  Within the administrative office of the state courts there shall be a finance section. The director of the finance section shall be appointed by the chief justice of the supreme court, and approved by a majority vote of the advisory board. The director of the finance section shall monitor the handling, collection, receipt, and disbursement of all court imposed or court related fees, fines, costs, assessments, charges, and other monetary payments, deposits, and receipts, including, but not limited to, filing fees, court costs and fees, bail, fines, judgments, awards, restitution payments, registry of court accounts, restricted receipts accounts, child support and other support orders, and court stenographers' accounts. The director shall be responsible for all bookkeeping and accounting of money collected or received by the clerks of the various state courts including, but not limited to, §§ 8-4-8, 8-8-16, 8-8-17, 8-8.2-3 and 8-10-10. The director shall formulate and publish a policy which shall standardize the procedures for the handling, collection, receipt, and disbursement of court imposed or court related monetary payments, deposits, and receipts. The court may require all persons who enter into a payment plan for the payment of court imposed or court related fees, fines, court costs, assessments, charges and/or any other monetary obligations to provide a valid social security number, valid driver's license number, and date of birth at the time they enter into said payment plan. Provided, however, social security numbers and driver's license numbers shall not be part of the public record and shall be used for collection purposes only.

History of Section.
(P.L. 1988, ch. 129, art. 25, § 6; P.L. 1995, ch. 176, § 1; P.L. 1999, ch. 218, art. 5, § 8; P.L. 2005, ch. 117, art. 25, § 2; P.L. 2007, ch. 154, § 2; P.L. 2007, ch. 160, § 2; P.L. 2009, ch. 294, § 4.)



Chapter 8-15-9.1 - Payment by credit card.

§ 8-15-9.1 Payment by credit card.  (a) The director of the finance section of the state courts shall establish procedures, in conjunction with the state controller and general treasurer, by which court imposed fines and costs may be paid by credit card presented at the offices of the court clerks. These procedures may include the imposition of a surcharge on the credit card user for each transaction. This surcharge shall not exceed the amount charged to the state by the credit card contractor for the corresponding transaction. Nothing contained in this section shall require justices of the peace acting as bail commissioners to accept credit cards during the hours when the clerk's offices are closed.

(b) No person making any payment by credit card shall be relieved from liability for the underlying obligation except to the extent that the state realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and the state shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subsection.

(c) Credit card account numbers in the possession of a state or local government are confidential and shall not be deemed public records.

History of Section.
(P.L. 2002, ch. 65, art. 13, § 28.)



Chapter 8-15-9.2 - Information to be provided to State Controller.

§ 8-15-9.2 Information to be provided to State Controller.  Each quarter the director of finance shall remit to the state controller within the department of administration data that would be necessary to enhance efforts to collect unpaid court imposed or court related fees, fines, court costs, assessments, charges and/or any other monetary obligations due and owing to the state which have been outstanding for a period of at least ninety (90) days from the date the amount was due and are not the subject of a court-ordered payment plan in good standing, or are not the subject of an appeal. This data shall include the social security numbers, valid driver's license number, and date of birth, of the persons owing the outstanding amounts, if available. Provided, however, social security numbers and driver's license numbers shall not be part of the public record and shall be used for collection purposes only.

History of Section.
(P.L. 2005, ch. 117, art. 25, § 3; P.L. 2007, ch. 154, § 2; P.L. 2007, ch. 160, § 2.)



Chapter 8-15-9.3 - Public inspection of court payments owed.

§ 8-15-9.3 Public inspection of court payments owed.  (a) Notwithstanding any other provision of law, the director of the finance section on a quarterly basis shall prepare a list of the persons who owe court imposed or court related fees, fines, court costs, assessments, charges and/or any other monetary obligations due and owing to the state which have been unpaid for a period in excess of ninety (90) days from the date that any such amounts were due and are not the subject of a court-ordered payment plan in good standing. (The above fees are hereinafter referred to as "Overdue Court Fees".) The list shall contain the name and address of each person who owes Overdue Court Fees as of the end of the quarter, together with the total amount owed, the date that the Overdue Court Fees were imposed and the date they became due. No person owing Overdue Court Fees shall be included on such list if the underlying matter in which Overdue Court Fees were imposed, or the amount of the fees, is the subject of an appeal.

(b) The director of finance shall not include a person's name on the list unless he or she has given the person at least thirty (30) days prior written notice of the intent to include the person's name on the list. Said notice shall be sent to the person's last known address by regular mail. If during said thirty (30) day period, the person pays the overdue court fines in full, the name of the person shall not be included on the list.

(c) Any such list prepared by the director of finance shall be available to the public for inspection and shall be published on the website that is maintained by the courts. Provided, however, that any such list prepared by the director shall not include any individuals social security number or driver's license number.

History of Section.
(P.L. 2005, ch. 117, art. 25, § 3; P.L. 2007, ch. 154, § 2; P.L. 2007, ch. 160, § 2.)






Chapter 8-16 - Commission on Judicial Tenure and Discipline

Chapter 8-16-1 - Composition  Appointment.

§ 8-16-1 Composition  Appointment.  (a) There is hereby created a commission to be known as the commission on judicial tenure and discipline, hereinafter referred to as the commission. The commission shall consist of sixteen (16) members: three (3) of whom shall be appointed by the governor with the advice and consent of the senate, none of whom need be attorneys; three (3) of whom shall be appointed by the governor from a list of attorneys provided by the Rhode Island bar association with the advice and consent of the senate, that list of attorneys to include five (5) names for each member to be appointed by the governor; one attorney or public member to be appointed by the speaker of the house of representatives, one attorney or public member who shall be appointed by the house minority leader, one attorney or public member to be appointed by the president of the senate; and one attorney or public member to be appointed by the senate minority leader; six (6) members of the judiciary appointed by the supreme court, one each from the superior, family, district, workers' compensation courts, traffic tribunal and one at large member from any of the aforementioned courts shall be chairperson.

(b) No member of the commission, except the appointed members of the judiciary, shall, while serving as a member thereof, hold any public office, or be in the employ of the state of Rhode Island.

(c) The chairperson of the commission shall direct the performance of such administrative duties as may be required for the effective discharge of the obligations herein made incumbent upon the commission.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1983, c. 26, § 1; P.L. 1990, ch. 332, art. 1, § 13; P.L. 1991, ch. 132, § 2; P.L. 1991, ch. 205, § 2; P.L. 2001, ch. 180, § 5; P.L. 2007, ch. 124, § 1; P.L. 2007, ch. 178, § 1; P.L. 2011, ch. 115, § 1; P.L. 2011, ch. 121, § 1.)



Chapter 8-16-2 - Terms of the commissioners.

§ 8-16-2 Terms of the commissioners.  Except as otherwise provided, the members of the commission shall serve for terms of three (3) years; provided, however, that the initial appointments shall be so staggered that one of each class of members so appointed shall serve for a term of one year, one for two (2) years, and one for three (3) years. The appointment by the supreme court of the member of the judiciary at large shall be for a term of three (3) years. No member shall be eligible for reappointment to another term if he or she has served more than six (6) consecutive years. Vacancies other than those arising through the expiration of a term shall be filled for the unexpired portion of the term in the same manner as vacancies due to the expiration of the term.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 2011, ch. 62, § 1; P.L. 2011, ch. 94, § 1.)



Chapter 8-16-3 - Meetings of the commission  Compensation.

§ 8-16-3 Meetings of the commission  Compensation.  (a) The commission shall meet at such times and places as are necessary to discharge the duties made incumbent upon it under the provisions of this chapter. It shall meet at least once a year in the month of May and shall make an annual report of expenditures to the governor. Nine (9) members shall constitute a quorum of the commission and determinations shall be made by a majority vote of those present, except that recommendations to the supreme court shall be made by an affirmative vote of at least nine (9) members of the commission.

(b) All commissioners shall serve without compensation; provided, however, that while away from their homes or regular places of employment and engaged in carrying out their duties as members of the commission, they shall be allowed travel expenses, including meals and lodging, that are authorized by law for persons in the service of this state.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1983, ch. 319, § 1; P.L. 2012, ch. 63, § 1; P.L. 2012, ch. 171, § 1.)



Chapter 8-16-4 - Employment of personnel  Investigation of unfitness.

§ 8-16-4 Employment of personnel  Investigation of unfitness.  (a) The commission is empowered hereby to engage the services of legal, secretarial, clerical, and investigative employees and to make such other expenditures as are necessary for the effective performance of its functions.

(b) The commission, upon receiving from any person a verified statement, not unfounded or frivolous, alleging facts indicating that a justice of the supreme court, the superior court, the family court, the district court, the workers' compensation court, or the traffic tribunal, or a probate judge in any city or town in the state is guilty of a violation of the canons of judicial ethics, or of willful or persistent failure to perform his or her duties, disabling addiction to alcoholic beverages, drugs, or narcotics, or conduct that brings the judicial office into serious disrepute, or that such a judge has a physical or mental disability that seriously interferes and will continue to interfere with the performance of his or her duties, shall make a preliminary investigation to determine whether formal proceedings shall be instituted and a hearing held. The commission may, on its initiative, make a preliminary investigation, without receiving a verified statement, to determine whether formal proceedings shall be instituted and a public hearing held.

(c) If the preliminary investigation discloses that a charge of judicial unfitness of the kind mentioned in this section is supported by substantial evidence, it shall direct that a public hearing thereon be held, and the judge shall be notified of the investigation, the nature of the charge, and the time and place set for a hearing thereon. The judge shall have the right to counsel and to confront witnesses against him or her and shall be afforded a reasonable opportunity to present such matters in defense as he or she may choose. The notice shall be given by prepaid registered or certified mail addressed to the judge at his or her chambers or his or her last known place of residence. The judge shall file a written answer to the charges within twenty (20) days after the notice has been served upon him or her. Allegations contained in the notice that are not denied in the answer shall be deemed admitted. The notice and the answer shall be public documents. The judge shall attend the public hearing without the necessity of a subpoena being served upon him or her; and, if he or she is called as a witness by the commission at the public hearing, he or she shall take the witness stand and shall testify in the same manner as if under subpoena.

(d) If the preliminary investigation discloses that there exists a violation of the canons of judicial ethics and that violation is not one of a serious nature, the commission may in its discretion issue a private reprimand to the judge. The private reprimand shall caution the judge that the conduct complained of, if continued, may be the cause for discipline. The private reprimand shall include a statement of the facts found by the commission, as a result of the preliminary investigation, and may issue confidential suggestions and recommendations with respect to the judge. Any judge issued a private reprimand shall have the right to appeal the private reprimand within ten (10) days and request a hearing before the commission with the same rights accorded by this section; provided, however, that the hearing shall not be open to the public, and all evidence and proceedings relating to the private reprimand shall be kept confidential.

(e) Upon completion of the hearings, the commission may dismiss the case on the ground of insufficiency of proof or may recommend to the supreme court the censure, suspension, immediate temporary suspension, reprimand, retirement, or removal from office of the judge under investigation; provided, however, that the recommendation for the removal of a justice of the supreme court shall be subject to the provisions of § 8-16-7(b). For the purposes of this chapter, wherever the word "judge" appears, it shall be construed to include probate judges in the cities and towns of this state.

(f) The commission shall have the same authority to temporarily exclude all spectators from the public hearing as is possessed by justices of the superior court in criminal cases.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1976, ch. 312, § 1; P.L. 1981, ch. 257, § 1; P.L. 1982, ch. 32, art. 2, § 2; P.L. 1987, ch. 99, § 2; P.L. 1987, ch. 492, § 1; P.L. 1990, ch. 332, art. 1, § 13; P.L. 1991, ch. 132, § 2; P.L. 1991, ch. 205, § 2; P.L. 1996, ch. 312, § 1; P.L. 2007, ch. 334, § 1; P.L. 2007, ch. 402, § 1.)



Chapter 8-16-4.1 - Subpoena powers of commission.

§ 8-16-4.1 Subpoena powers of commission.  The members of the commission are hereby severally authorized and empowered to administer oaths; and the commission, in all cases of every nature pending before it, is hereby authorized and empowered to summon and examine witnesses and to compel the production and examination of papers, books, accounts, documents, records, certificates, and other legal evidence that may be necessary or proper for the determination and decision of any question before or the discharge of any duty required by law of the commission. All subpoenas and subpoenas duces tecum shall be signed by the chairperson or, in the absence or disqualification of the chairperson, by any other member thereof, shall be served as subpoenas are now served in civil cases in the superior court; and witnesses so subpoenaed shall be entitled to the same fees for attendance and travel as are now provided for witnesses in civil cases in the superior court. If any person fails to obey the command of any such subpoena without reasonable cause, or if a person in attendance before the commission shall, without reasonable cause, refuse to be sworn, or to be examined, or to answer a legal and pertinent question, the commission may apply to any justice of the superior court, upon proof by affidavit of the fact, for a rule or order, returnable in not less than two (2) or more than five (5) days, directing the person to show cause why he or she should not be adjudged in contempt. Upon the return of the order, the justice before whom the matter is brought for a hearing shall examine under oath the person and such person shall be given an opportunity to be heard, and if the justice shall determine that the person has refused without reasonable cause or legal excuse to be examined, or to answer a legal and pertinent question, or to produce books, accounts, papers, records, and documents material to the issue which he or she was ordered to bring or produce, he or she may forthwith commit the person to the adult correctional institutions, there to remain until he or she submits to do the act which he or she was so required to do, or is discharged according to law. If an application for contempt pursuant to this section relates to the actions of a witness at a public hearing, then the papers filed with and proceedings before the court shall be open to the public; otherwise, such papers and proceedings shall be confidential.

History of Section.
(P.L. 1976, ch. 312, § 2; P.L. 1987, ch. 492, § 1.)



Chapter 8-16-4.2 - Discovery.

§ 8-16-4.2 Discovery.  After the commission institutes formal proceedings and schedules a public hearing, the commission and the judge shall be entitled to conduct discovery in the same manner as litigants in civil cases in the superior court, and the superior court rules of civil procedure shall govern all such discovery. Except as provided in § 8-16-13, all discovery proceedings and all materials obtained by either side through discovery shall be kept confidential. Any disputes concerning discovery shall be heard on motion before the presiding justice of the superior court; provided, however, that if the presiding justice is the subject of the commission proceeding in question, then such motions shall be heard before the senior associate justice of the superior court. All papers filed with and proceedings before the superior court pursuant to this section shall be confidential.

History of Section.
(P.L. 1987, ch. 492, § 1; P.L. 1990, ch. 332, art. 1, § 13.)



Chapter 8-16-4.3 - Compelling evidence in commission proceedings  Immunity.

§ 8-16-4.3 Compelling evidence in commission proceedings  Immunity.  Whenever a witness refuses, on the basis of his or her privilege against self-incrimination, to answer a question or to produce other evidence of any kind during a preliminary investigation or at a deposition or at a public hearing, the chairperson may, upon a majority vote of a quorum of the commission, submit a written request to the presiding justice of the superior court to order the witness to answer the question or produce the evidence; provided, however, that if the presiding justice is the subject of the commission proceeding in question, then the request shall be made to the senior associate justice of the superior court. The court, in its discretion, after notice to the witness, may order the witness to answer the question or produce the evidence. The witness may not refuse to comply with the order on the basis of his or her privilege against self-incrimination, but the witness shall not be prosecuted or subjected to penalty or forfeiture for, or on account of, any transaction or matter regarding which, in accordance with the order, he or she gave answer or produced evidence; and no testimony or other evidence compelled under the order, or any information directly or indirectly derived from the testimony or other evidence, shall be used against the witness in any criminal case, except he or she may be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer, or in producing or failing to produce evidence, in accordance with the order. If a request for an order pursuant to this section relates to the refusal of a witness at a public hearing to answer a question or to produce evidence, then the papers filed with and proceedings before the court shall be open to the public; otherwise, such papers and proceedings shall be confidential. No order entered pursuant to this section shall operate to vacate, modify, or otherwise prevent the enforcement of any conviction, judgment, or sentence entered by any court against the witness prior to the grant of immunity, unless the order entered pursuant to this section expressly so provides.

History of Section.
(P.L. 1987, ch. 492, § 1.)



Chapter 8-16-5 - Certification of recommendations to supreme court.

§ 8-16-5 Certification of recommendations to supreme court.  Whenever the commission shall make a determination recommending the reprimand, censure, suspension, immediate temporary suspension, removal, or retirement of a member of the judiciary, it shall file forthwith a copy of the recommendation, certified by the chairperson, together with the transcript and the findings and conclusions, with the chief justice of the supreme court, and the commission shall forthwith give the member of the judiciary written notice of the filing, together with a copy of its findings and recommendations. The notice shall be mailed to the chambers of the judge or to his or her last known place of residence or may be personally delivered to him or her by a member of the commission. The transcript and the findings, conclusions, and recommendation of the commission shall be public documents, except when they relate to a hearing concerning a private reprimand pursuant to § 8-16-4(d), in which case they shall be kept confidential.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1976, ch. 312, § 1; P.L. 1987, ch. 492, § 1.)



Chapter 8-16-6 - Review of commission's recommendations by supreme court.

§ 8-16-6 Review of commission's recommendations by supreme court.  (a) The supreme court may on its own motion and shall upon petition of a judge who has been adversely affected by a recommendation of the commission review the record of the commission's proceedings on the law and on the facts and may, for the purposes of the review, permit the introduction of additional evidence and shall have the power to subpoena witnesses and administer oaths. The supreme court may, upon review of a recommendation of censure, suspension, immediate temporary suspension, reprimand, retirement, or removal, affirm, modify, or reject the recommendation of the commission.

(b) A petition to the supreme court to modify or reject the recommendation of the commission for reprimand, censure, suspension, immediate temporary suspension, removal, or retirement of a judge shall be filed with the chief justice of the supreme court and the chairperson of the commission within twenty (20) days after the filing of a certified copy of the recommendation of the commission. The petition shall be verified, shall specify the grounds relied upon, and shall be accompanied by a brief. Within twenty (20) days of the filing of the petition, the commission may file a respondent's brief with the chief justice of the supreme court and the petitioner within ten (10) days after service of respondent's brief, the petitioner may file a reply brief, of which one copy shall be served on the commission. Petitions and briefs filed pursuant to this section shall be public documents.

(c) The supreme court may hold such hearings as it deems necessary when reviewing recommendations of the commission, and where the review is conducted pursuant to a petition therefor, its decision shall be rendered not later than ninety (90) days after the filing of that petition. Hearings before the supreme court pursuant to this section shall be open to the public, and the court's decision shall be public and shall be published in the same manner as other decisions of the supreme court.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1976, ch. 312, § 1; P.L. 1987, ch. 492, § 1.)



Chapter 8-16-6.1 - Suspension of judge pending review.

§ 8-16-6.1 Suspension of judge pending review.  Whenever the supreme court reviews a commission recommendation for the suspension, immediate temporary suspension, removal, or retirement of a judge other than a justice of the supreme court, the commission may, in its discretion, order the suspension of the judge pending the completion of the review. The suspension shall be without loss of compensation.

History of Section.
(P.L. 1987, ch. 492, § 1.)



Chapter 8-16-7 - Power of the supreme court to discipline, suspend, or remove judges.

§ 8-16-7 Power of the supreme court to discipline, suspend, or remove judges.  (a) Whenever the commission shall have recommended reprimand, censure, suspension, immediate temporary suspension, removal, or retirement of a judge from office and filed its findings and recommendations with the chief justice of the supreme court, and those recommendations have been affirmed or modified, after compliance has been had with the provisions of § 8-16-6 providing for a review of the recommendations by the supreme court, that court shall and hereby is empowered to take such action and to issue such process as may be required to give effect to the recommendations of the commission as affirmed or modified. Orders entered by the supreme court pursuant to this subsection shall be public and shall be published in the same manner as other orders of the supreme court.

(b) Whenever the commission shall recommend the removal of a justice of the supreme court from office and the recommendation has been approved after compliance has been had with the provisions of § 8-16-6 providing for a review of the recommendations by the supreme court, that court shall thereupon transmit its findings and recommendation to the speaker of the house of representatives recommending therein the initiation of proceedings for the removal of the justice of the supreme court pursuant to the provisions of article X, § 4, and article XI of the constitution of this state, providing for the impeachment or removal of justices of the supreme court.

(c) Whenever the supreme court shall, upon review, reject a recommendation of the commission, it shall set forth its reasons therefor in a written decision which shall be public and shall be published in the same manner as other decisions of the supreme court.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1976, ch. 312, § 1; P.L. 1987, ch. 492, § 1.)



Chapter 8-16-7.1 - Confidentiality of supreme court review of recommendation of private reprimand.

§ 8-16-7.1 Confidentiality of supreme court review of recommendation of private reprimand.  Notwithstanding the provisions of §§ 8-16-6 and 8-16-7, all papers filed with, proceedings before, and decisions of the supreme court on review of a commission recommendation of a private reprimand pursuant to § 8-16-4(d) shall be kept confidential.

History of Section.
(P.L. 1987, ch. 492, § 1.)



Chapter 8-16-8 - Discipline of judges upon indictment or conviction for a crime.

§ 8-16-8 Discipline of judges upon indictment or conviction for a crime.  (a) The supreme court on its own motion shall suspend, pending the prosecution of an appeal, any judge of any court when it is shown by the certified record of a court of competent jurisdiction that he or she either pleaded guilty or no contest or was found guilty of a crime punishable as a felony under the laws of this state, any other state, or the United States, or of any other crime that involves moral turpitude. The suspension shall be without compensation, except where the judge involved is a justice of the supreme court. Whenever, upon appeal, the conviction is reversed, the suspension shall terminate and the judge involved shall be paid the salary that would have been paid him or her during the period of suspension.

(b) Where, after an appeal, a conviction has become final, the judge involved shall be removed from office either by the supreme court in appropriate cases or, in the case of a justice of the supreme court, by action pursuant to the provisions of § 8-16-7(b).

(c) A judge is hereby disqualified and prohibited from performing his or her judicial duties while there is pending against him or her an indictment charging him or her with the commission of a crime punishable as a felony under the laws of this state, any other state, or the United States. The suspension shall be without loss of compensation.

History of Section.
(P.L. 1974, ch. 136, § 1.)



Chapter 8-16-9 - Retirement of judges for incapacity or disability.

§ 8-16-9 Retirement of judges for incapacity or disability.  (a) Whenever the commission shall, after investigation and hearing, determine that a judge has a physical or mental disability that seriously interfered and will continue to interfere with the performance of his or her duties, it may recommend to the supreme court the retirement of the judge, saving to the judge all retirement benefits that have accrued to him or her, if any. The investigation, hearing, and recommendation shall be confidential. A justice of the supreme court may not be retired under this section without his or her consent, and where consent to the retirement is withheld, a further recommendation shall be made to the speaker of the house of representatives to initiate proceedings for the removal of the judge pursuant to the provisions of article X, § 4 of the constitution.

(b) Whenever any judge has served in judicial office without having reached the prescribed age that would entitle him or her to retirement benefits, the commission, proceeding pursuant to subsection (a) of this section, may recommend to the supreme court that the judge be retired and that his or her pension rights be accelerated to become effective as of the date of his or her retirement. The supreme court may endorse the recommendation and may forward the recommendation to the general assembly for appropriate legislative action in order that his or her pension rights be so accelerated. Judges retired under this section shall be deemed to have retired voluntarily. Any judge shall be disqualified and prohibited from acting in his or her judicial capacity while any recommendation for his or her retirement, based upon physical or mental disability, is pending before the supreme court; provided, however, that the disqualification shall be without loss of compensation.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1982, ch. 204, § 2; P.L. 1987, ch. 492, § 1; P.L. 1990, ch. 30, § 3.)



Chapter 8-16-10 - Disqualification from acting as a commissioner.

§ 8-16-10 Disqualification from acting as a commissioner.  (a) No judge who is a member of the commission or of the supreme court shall participate as a member of the commission or the supreme court in any proceeding regarding his or her removal, suspension, immediate temporary suspension, reprimand, retirement, or censure.

(b) No member of the commission or of the supreme court shall participate in any decisions of the commission or the supreme court involving the removal, suspension, immediate temporary suspension, reprimand, retirement, or censure of a judge who is related to him or her within the second degree of consanguinity or affinity or where the one complaining of the actions of a judge against whom proceedings are being taken is related to the member of the commission.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1976, ch. 312, § 1.)



Chapter 8-16-11 - Papers and testimony privileged.

§ 8-16-11 Papers and testimony privileged.  The filing of papers with or the giving of testimony before the commission or supreme court shall be privileged in any action for defamation. No other publication of such papers or proceedings shall be so privileged, except any record, pleading, or brief filed by the commission in the supreme court continues to be privileged.

History of Section.
(P.L. 1974, ch. 136, § 1.)



Chapter 8-16-12 - Rules of practice and procedure  Confidentiality of proceedings.

§ 8-16-12 Rules of practice and procedure  Confidentiality of proceedings.  The supreme court shall make and promulgate rules governing the practice and procedure under this chapter before the commission, and the supreme court shall insure the confidentiality of all proceedings involving complaints against a member of the judiciary, except for those proceedings that are expressly made public by this chapter.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1987, ch. 492, § 1.)



Chapter 8-16-13 - Closed meetings of the commission  Public hearings  Evidence to remain confidential until made public at hearing.

§ 8-16-13 Closed meetings of the commission  Public hearings  Evidence to remain confidential until made public at hearing.  The commission is hereby expressly authorized and permitted to conduct closed meetings for the conduct of all of its business other than public hearings held pursuant to § 8-16-4(c). All evidence obtained by the commission, and all evidence that the judge obtains from the commission through discovery or otherwise, shall remain confidential until it becomes the subject of testimony at the public hearing or is introduced into evidence at the public hearing.

History of Section.
(P.L. 1974, ch. 136, § 1; P.L. 1987, ch. 492, § 1; P.L. 1990, ch. 332, art. 1, § 13; P.L. 1996, ch. 312, § 1.)



Chapter 8-16-13.1 - Related judicial proceedings  Confidentiality.

§ 8-16-13.1 Related judicial proceedings  Confidentiality.  Judicial proceedings in aid of or ancillary to a public hearing of the commission shall be open to the public, and all papers filed in connection with such judicial proceedings shall be public documents. All other judicial proceedings in aid of or ancillary to a commission proceeding, and all papers filed in connection with such judicial proceedings, shall be confidential.

History of Section.
(P.L. 1987, ch. 492, § 1.)



Chapter 8-16-14 - Reasonable counsel fees.

§ 8-16-14 Reasonable counsel fees.  Any judge who has been complained against under the provisions of this chapter and who has engaged the services of counsel to respond to the complaint, and where the complaint has been dismissed by the commission, shall be entitled to have his or her reasonable counsel fees paid by the state for those legal services rendered after October 1, 1983.

History of Section.
(P.L. 1984, ch. 396, § 1; P.L. 1996, ch. 312, § 1.)






Chapter 8-16.1 - Judicial Selection

Chapter 8-16.1-1 - Definitions.

§ 8-16.1-1 Definitions.  As used in this chapter, unless the context clearly indicates otherwise, the following words and phrases shall have the following meanings:

(1) "Attorney" means a resident of the state of Rhode Island who is licensed to practice law in the state of Rhode Island and who is a current member in good standing of the Rhode Island bar association; and

(2) "Member of the general public" means a person who is a resident of the state of Rhode Island and who is not a licensed member of any bar association.

History of Section.
(P.L. 1994, ch. 42, § 1.)



Chapter 8-16.1-2 - Judicial nominating commission.

§ 8-16.1-2 Judicial nominating commission.  (a) There is hereby established an independent nonpartisan judicial nominating commission which shall consist of nine (9) members, all of whom shall be residents of the state of Rhode Island, and who shall be appointed as follows:

(1) Within seven (7) days after June 2, 1994:

(i) The speaker of the house of representatives shall submit to the governor a list of at least three (3) attorneys;

(ii) The president of the senate shall submit to the governor a list of at least three (3) persons who may be attorneys and/or members of the public;

(iii) The speaker of the house of representatives and the president of the senate shall jointly submit to the governor a list of four (4) members of the public;

(iv) The minority leader of the house of representatives shall submit to the governor a list of at least three (3) members of the public; and

(v) The minority leader of the senate shall submit to the governor a list of at least three (3) members of the public.

(2) Within fourteen (14) days after June 2, 1994, the governor shall appoint to the commission:

(i) One person from each of the lists submitted in accordance with subsection (a)(1) of this section;

(ii) Three (3) attorneys, without regard to any of the lists; and

(iii) One member of the public, without regard to any of the lists.

(3) The governor and the nominating authorities hereunder shall exercise reasonable efforts to encourage racial, ethnic, and gender diversity within the commission.

(b) Members of the commission shall serve for terms of four (4) years, except that, of the members first appointed:

(1) The individual appointed from the list submitted by the minority leader of the house of representatives and one of the attorneys appointed by the governor without regard to any of the lists shall serve for one year;

(2) The individual appointed from the list submitted by the minority leader of the senate and one of the attorneys appointed by the governor without regard to any of the lists shall serve for two (2) years;

(3) The individual appointed from the list submitted jointly by the speaker of the house of representatives and by the president of the senate and the member of the public appointed by the governor without regard to any of the lists shall serve for three (3) years; and

(4) The individuals appointed from the lists submitted by the president of the senate and by the speaker of the house of representatives and one of the attorneys appointed by the governor without regard to any of the lists shall serve for four (4) years.

(c) No person shall be appointed at any time to serve more than one term as a member of the commission; provided, however, that a person initially appointed to serve twelve (12) months or less of a full four (4) year term may, upon expiration of that term, be reappointed to serve one full term; and provided further, however, that each member shall continue to serve until his or her successor is appointed and qualified. No commission member shall be a legislator, judge, or elected official, or be a candidate for any public office, or hold any compensated federal, state, or municipal public office or elected office in a political party during his or her tenure or for a period of one year prior to appointment. No member of the commission may hold any other public office (except that of notary public) under the laws of the United States, of this state, or of any other governmental entity for which monetary compensation is received. No members shall be eligible for appointment to a state judicial office during the period of time he or she is a commission member and for a period of one year thereafter. No two (2) or more members of the commission shall be members or employees of the same law firm, or employees of the same profit or nonprofit corporation. Vacancies other than those arising through the expiration of a term shall be filled for the unexpired portion of the term in the same manner as vacancies due to the expiration of a term.

(d) A quorum consisting of five (5) members shall be necessary in order for the commission to conduct any business. All names submitted to the governor by the commission shall be approved by at least five (5) members of the commission voting in favor of each selection.

(e) The commission shall have the power to adopt rules and procedures which aid in its selection of the most highly qualified nominees for judicial office. The governor shall designate a member of the commission to serve as chairperson, who shall serve in that capacity for the duration of his or her tenure. All meetings of the commission shall be subject to the open meetings law as defined in chapter 46 of title 42.

(f) The commission is hereby authorized and empowered to investigate the personal background of each nominee as it relates to a determination of judicial fitness through the Rhode Island state police and the attorney general's office, and to require full financial disclosure under the provisions of chapter 14 of title 36.

(g) The commission shall direct the performance of such administrative duties as may be required for the effective discharge of the obligations granted to the commission, and is hereby empowered to engage the services of legal, secretarial, clerical, and investigative employees and to make such other expenditures as are necessary for the effective performance of its functions. Expenses for office space, staffing, and necessary monetary outlays shall be provided by the department of administration as a separate line item in the state budget under the term "judicial nominating commission."

(h) Each person appointed to the commission shall, prior to exercising any authority or assuming any duties as a member of the commission, take an engagement of office in accordance with § 36-1-2. The governor may remove a commission member from office for neglect of duty, malfeasance in office, or conviction of a criminal offense. After a commission member is notified of any allegations against her or him in writing, the commission member shall be entitled to one public hearing prior to removal by the governor.

History of Section.
(P.L. 1994, ch. 42, § 1; P.L. 2001, ch. 180, § 6; P.L. 2001, ch. 204, § 1; P.L. 2008, ch. 359, § 1; P.L. 2008, ch. 447, § 1.)



Chapter 8-16.1-3 - Reimbursement.

§ 8-16.1-3 Reimbursement.  Members of the commission shall not be compensated but shall be reimbursed for all reasonable and necessary expenses incurred in the carrying out of their official duties by the department of administration.

History of Section.
(P.L. 1994, ch. 42, § 1.)



Chapter 8-16.1-4 - Criteria for selection of best qualified nominees.

§ 8-16.1-4 Criteria for selection of best qualified nominees.  (a) The commission shall consider, but is not limited to, the following factors in selecting the best qualified nominees: intellect, ability, temperament, impartiality, diligence, experience, maturity, education, publications, and record of public, community, and government service. Every person shall, at the time of consideration by the commission, be an attorney and licensed to practice law in the state of Rhode Island and be a current member of the Rhode Island bar association in good standing.

(b) The commission shall exercise reasonable efforts to encourage racial, ethnic, and gender diversity within the judiciary of this state. To further this goal, on an annual basis, the commission shall report to the general assembly and to the governor on (i) the statistics regarding the race, ethnicity and gender of applicants considered by the commission in the previous year and (ii) efforts made by the commission during the previous year to encourage racial, ethnic and gender diversity within the judiciary of this state. The form of the report and the means by which the commission shall request the necessary information from applicants shall be determined by the commission pursuant to its rule-making authority, except that no applicant shall be required to provide the information as a prerequisite to consideration, and the identifying information with respect to race, ethnicity and gender shall be collected anonymously from applicants. The report shall be made available to the public. The commission shall also consider the candidate's sensitivity to historically disadvantaged classes, and may disqualify any candidate with a demonstrated history of bias towards any of these classes.

History of Section.
(P.L. 1994, ch. 42, § 1; P.L. 1998, ch. 126, § 1; P.L. 1998, ch. 385, § 1.)



Chapter 8-16.1-5 - Nomination and appointment of supreme court justices.

§ 8-16.1-5 Nomination and appointment of supreme court justices.  (a) The governor shall immediately notify the commission of any vacancy or prospective vacancy of a justice of the Rhode Island supreme court. The commission shall advertise for each vacancy and solicit prospective candidates and shall consider names submitted from any source. Within ninety (90) days of any vacancy the commission shall publicly submit the names of not less than three (3) and not more than five (5) highly qualified persons for each vacancy to the governor. The governor shall fill any vacancy of any justice of the Rhode Island supreme court by nominating one of the three (3) to five (5) highly qualified persons forwarded to him or her by the commission for the court.

(b) The governor shall fill any such vacancy within twenty-one (21) days of the public submission by the commission.

(c) Each nomination shall be forwarded forthwith to the senate and to the house of representatives, and by and with the advice and consent of the senate, and by and with the separate advice and consent of the house of representatives, each nominee shall be appointed by the governor to serve subject to the general laws. The senate and the house of representatives shall, after seven (7) calendar days of receipt of the nomination, separately consider the nomination, but if either house fails within sixty (60) days after the submission to confirm the nominee, the governor shall appoint some other person to fill the vacancy and shall submit his or her appointment to the senate and to the house of representatives for confirmation in like manner until the senate and the house of representatives shall each separately confirm the nomination. If the nominee is rejected by either house, the commission shall submit a new list of three (3) to five (5) candidates to the governor for the purpose of nomination in accordance with this chapter. Any new list may include but need not be limited to the names of any candidates who were previously submitted to the governor by the commission but who were not forwarded to the senate and to the house of representatives for their advice and consent.

(d) During the time for consideration of the nominees by the senate and by the house of representatives, the judiciary committee of each house shall separately conduct an investigation and public hearing on the question of the qualifications of the nominee or nominees. At the public hearings, the testimony of every witness shall be taken under oath and stenographic records shall be taken and maintained. Further, the judiciary committees shall during the course of their investigations and hearings have the power upon majority vote of the committee members present to issue witness subpoenas, subpoenas duces tecum, and orders for the production of books, accounts, papers, records, and documents which shall be signed and issued by the chairperson of the committee, or the person serving in his or her capacity. All such subpoenas and orders shall be served as subpoenas in civil cases in the superior court are served, and witnesses so subpoenaed shall be entitled to the same fees for attendance and travel as provided for witnesses in civil cases in the superior court. If the person subpoenaed to attend before the committee fails to obey the command of the subpoena without reasonable cause, refuse to be sworn, or to be examined, or to answer a legal and pertinent question, or if any person shall refuse to produce books, accounts, papers, records, and documents material to the issue, set forth in an order duly served on him or her, the committee by majority vote of the committee members present may apply to any justice of the superior court, for any county, upon proof by affidavit of the fact, for a rule or order returnable in not less than two (2) nor more than five (5) days, directing the person to show cause before the justice who made the order or any other justice of the superior court, why he or she should not be adjudged in contempt. Upon the return of the order, the justice before whom the matter is brought on for hearing shall examine under oath the person, and the person shall be given an opportunity to be heard, and if the justice shall determine that the person has refused without reasonable cause or legal excuse to be examined or to answer a legal and pertinent question, or to produce books, accounts, papers, records, and documents material to the issue which he or she was ordered to bring or produce, he or she may forthwith commit the offender to the adult correctional institution, there to remain until the person submits to do the act which he or she was so required to do, or is discharged according to law.

(e) The judiciary committees shall, for the purpose of investigating the qualifications of the nominee or nominees, be furnished with a report compiled by the state police in conjunction with the attorney general's office indicating the determinations and findings of the state police and attorney general's office investigations concerning the background of the nominee or nominees, and the report shall include, but not be limited to, the following:

(1) Whether the nominee has ever been convicted of or pleaded guilty to a misdemeanor or felony in this or any other state or foreign country;

(2) Whether the nominee has ever filed a personal bankruptcy petition or an assignment for the benefit of creditors in this or any other state or foreign country; and whether the nominee has ever been a partner in, held ten percent (10%) or more of stock in, or held office in any sole proprietorship, partnership, or corporation that has been involved in bankruptcy or receivership actions as a debtor or because of insolvency at the time the nominee was a partner in, held ten percent (10%) or more stock in, or held office in any such sole proprietorship, partnership, or corporation;

(3) Whether the nominee has ever had a civil judgment rendered against him or her arising out of an allegation of fraud, misrepresentation, libel, slander, professional negligence, or any intentional tort in this state or any other state or foreign country;

(4) The state police in conjunction with the attorney general's department shall provide in their report the names and addresses of each and every source of their information.

(f) The reports set forth in this section shall be delivered to the chairpersons and members of the judiciary committees in addition to the nominee or nominees only prior to the commencement of the public hearings. Provided, however, that if the nominee or nominees withdraw or decline the appointment prior to the public hearings then the report or reports shall be returned to the chairpersons of the judiciary committees and destroyed.

(g) The committees shall also require a financial statement to be submitted by each nominee, prior to the public hearing, to the chairperson of the committee, to investigate each nominee to determine his or her compliance with the provisions of chapter 14 of title 36.

(h) Any associate justice of the supreme court who is appointed to serve as the chief justice of that court on an interim basis shall retain his or her status as an associate justice until the appointment to chief justice is made permanent.

(i) In case a vacancy shall occur when the general assembly is not in session, the governor shall appoint some person from a list of three (3) to five (5) persons submitted to the governor by the commission to fill the vacancy until the general assembly shall next convene, when the governor shall make an appointment as provided in this section.

History of Section.
(P.L. 1994, ch. 42, § 1; P.L. 1999, ch. 97, § 1.)



Chapter 8-16.1-7 - Tenure of justices.

§ 8-16.1-7 Tenure of justices.  The justices of the supreme court, the superior court, the family court, the district court, the workers' compensation court, and the traffic tribunal shall hold office during good behavior.

History of Section.
(P.L. 1994, ch. 42, § 1; P.L. 2007, ch. 334, § 2; P.L. 2007, ch. 402, § 2.)






Chapter 8-17 - Retired Justice Trial Act

Chapter 8-17-1 - Retired justice program.

§ 8-17-1 Retired justice program.  There is hereby authorized and established a program of litigating civil trials, including domestic relations matters, whereby the litigants, by agreement, may retain the services of any retired justice of the supreme court or superior court or retired judge of the family court or district court to hear the merits of the issues before the court, all without a jury. Such trials shall be conducted in private, the cost of the proceedings shall be borne by the parties, and any judgments issued thereunder shall have the same effect as judgments of a court of competent jurisdiction and may be appealed to the supreme court.

History of Section.
(P.L. 1984, ch. 412, § 1; P.L. 1993, ch. 131, § 1; P.L. 1993, ch. 327, § 1; P.L. 1994, ch. 232, § 1.)






Chapter 8-18 - State and Municipal Court Compact

Chapter 8-18-1 - Legislative findings.

§ 8-18-1 Legislative findings.  It is hereby found and declared as follows:

(1) The general assembly has authorized the establishment of municipal courts, in order to promote the health and safety of the residents of each city or town and to insure compliance with any and all local ordinances.

(2) In furtherance of this finding there is hereby created a compact between the state courts and agencies and the local municipal courts to establish and define jurisdictional responsibility for law enforcement powers within the state.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 2006, ch. 650, § 1.)



Chapter 8-18-2 - Universal summons.

§ 8-18-2 Universal summons.  All state agencies and municipalities which have law enforcement powers shall be issued and authorized a form for summons and complaint to be used for all violations specified in chapters 27 and 41.1 of title 31 and no other summons shall be substituted except as provided by § 31-12-12. All fines, assessments, fees, and other financial charge or any other responsibility not changed by the following shall be deemed enforceable even when the summons is issued by a municipality and adjudicated by a municipal court, or issued by state agencies or a municipality without a court and adjudicated by the traffic tribunal. All summonses once issued must be recorded by the traffic tribunal prior to a hearing, arraignment, or trial. If the summons is answered by payment without personal appearance pursuant to § 31-41.1-2, it shall be recorded by the traffic tribunal upon return from the financial institution.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1.)



Chapter 8-18-3 - Jurisdiction for certain violations.

§ 8-18-3 Jurisdiction for certain violations.  (a) Subject to subsection (b) of this section, jurisdiction over the adjudication of matters relating to violations enumerated in the following sections of the general laws is hereby conferred upon the municipal courts and the traffic tribunal:

SEE THE BOOK FOR THE PROPER TABLE.

SEE THE BOOK FOR THE PROPER TABLE.

(b) Except as provided in §§ 8-18-9, 8-18-10, and 31-41.1-11 jurisdiction over violations enumerated in subsection (a) shall be exercised as follows:

(1) By the traffic tribunal over all violations for which the summons is issued by a state agency;

(2) By the traffic tribunal over all violations for which the summons is issued by a city or town which has not established a municipal court; and

(3) By the municipal court over all violations for which the summons is issued by a city or town which has established a municipal court.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1; P.L. 2006, ch. 650, § 1.)



Chapter 8-18-4 - Adjudication of summonses by municipal courts.

§ 8-18-4 Adjudication of summonses by municipal courts.  (a) All summonses to be adjudicated by a municipal court shall be forwarded to the municipal court.

(b) Summonses to be adjudicated by a municipal court shall be adjudicated by a judge of the municipal court pursuant to § 31-41.1-6 and the rules established by the chief magistrate of the traffic tribunal subject to the approval of the supreme court pursuant to § 8-6-2. Municipal courts shall have jurisdiction over matters brought pursuant to § 31-41.1-7.

(c) If a motorist fails to appear to answer a summons before a municipal court, the municipal court may proceed pursuant to § 31-41.1-5 to enter a default judgment and determine whether the charges have been established. Where a determination is made that a charge has been established, an appropriate order shall be entered and the motorist's license and registration privileges may be ordered by the municipal court to be suspended by the division of motor vehicles as provided by law.

(d) All summonses which have been adjudicated by the municipal court and entered into the data electronic system shall be returned to the traffic tribunal for storage as required by § 8-14-1.

(e) All municipal courts shall be courts of record, shall tape record all sessions, maintain dockets, and adjudicate all violations on the summonses and shall be responsible for data entry into an electronic data processing system of all citations heard and decided by said municipal courts pursuant to procedures and rules promulgated by the chief magistrate of the Rhode Island traffic tribunal subject to the approval of the supreme court pursuant to § 8-6-2.

(f) Municipal court judges may, in their discretion, order driver retraining courses in appropriate cases.

(g) A thirty-five dollar ($35.00) hearing fee shall be assessed by both municipal courts and the traffic tribunal against each person pleading guilty to or found guilty of a traffic offense or violation, as provided in the general laws. In no case shall any municipal court exercising jurisdiction pursuant to this chapter impose or assess any fees or costs except as expressly authorized by state law.

(h) If a payment for any fine assessed in the municipal court for any violation is attempted with a check written against insufficient funds, then an additional penalty not to exceed twenty-five dollars ($25.00) may be added to the amount due.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1; P.L. 2003, ch. 437, § 1; P.L. 2008, ch. 1, § 8; P.L. 2008, ch. 100, art. 12, § 1; P.L. 2012, ch. 415, § 14.)



Chapter 8-18-5 - Administration of funds.

§ 8-18-5 Administration of funds.  The cities and towns and the state shall enter into an agreement which will authorize the transfer of funds and guarantee against misuse, misdirection, and nontransference of funds owed to the appropriate jurisdiction by means of a financial institution compact.

History of Section.
(P.L. 1992, ch. 488, § 1.)



Chapter 8-18-6 - Joint violation fines  Distribution of funds.

§ 8-18-6 Joint violation fines  Distribution of funds.  Cities or towns with municipal courts shall dedicate four dollars ($4.00) for reimbursement from each summons to the general fund. Cities or towns without a municipal court shall dedicate six dollars ($6.00) for reimbursement from each summons to the general fund. State agencies shall dedicate twenty-two dollars ($22.00) from each summons to the general fund. Provided that cities, towns and state agencies shall also dedicate all revenues generated directly as a result of fee increases effective July 1, 2002 and July 1, 2008 to the general fund.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1; P.L. 2002, ch. 65, art. 13, § 23; P.L. 2008, ch. 100, art. 12, § 1.)



Chapter 8-18-8 - Judicial conduct.

§ 8-18-8 Judicial conduct.  All judges of any municipal court which exercises jurisdiction under the provisions of this chapter shall be subject to and governed by the canons of judicial ethics or code of judicial conduct in effect at the time, as prescribed by the Rhode Island supreme court, and the provisions of chapter 16 of this title.

History of Section.
(P.L. 1992, ch. 488, § 1.)



Chapter 8-18-9 - Appeals.

§ 8-18-9 Appeals.  Any person desiring to appeal from an adverse decision of a municipal court pursuant to the provisions of this chapter may seek review thereof pursuant to the procedures set forth in § 31-41.1-8.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1.)



Chapter 8-18-10 - Exclusive jurisdiction.

§ 8-18-10 Exclusive jurisdiction.  The universal summons shall also be used for any violations of those sections not listed in § 8-18-3; provided, however that the following violations shall remain the exclusive jurisdiction of the traffic tribunal or the other state courts and shall not be within the jurisdiction of any municipal court:

SEE THE BOOK FOR THE PROPER TABLE.

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(P.L. 1992, ch. 488, § 1; P.L. 1999, ch. 218, art. 5, § 1; P.L. 1999, ch. 445, § 2; P.L. 2001, ch. 86, § 20.)



Chapter 8-18-11 - Municipal court adherence to promulgated procedures.

§ 8-18-11 Municipal court adherence to promulgated procedures.  All municipal courts which shall hear and decide traffic matters pursuant to the authority of this chapter shall do so in a manner consistent with the procedures of the traffic tribunal. If it shall appear to the chief magistrate of the traffic tribunal that said procedures are not being followed by any municipal court he or she shall inform the municipal court in question that it appears that it is not in compliance with the procedures of the traffic tribunal. If, thereafter, the chief magistrate is not satisfied that compliance is forthcoming he shall have standing under § 8-1-2 to petition the supreme court for appropriate relief.

History of Section.
(P.L. 1999, ch. 218, art. 5, § 3; P.L. 2008, ch. 119, § 1.)






Chapter 8-19 - Language Interpreters  Use of Language Interpreters in Legal Proceedings

Chapter 8-19-1 - Legislative declaration  Intent.

§ 8-19-1 Legislative declaration  Intent.  (a) It is hereby declared to be the policy of the state of Rhode Island to guarantee the rights of persons who, because of a non-English speaking background, are unable to readily understand or communicate in the English language, and who consequently need the assistance of an interpreter be fully protected in legal proceedings in criminal matters before the Rhode Island superior court, the Rhode Island district court, and in juvenile matters in the Rhode Island family court. Court interpretation requires not only a full command of two (2) languages, but also a knowledge of courtroom procedure, legal vocabulary, the overall court and legal systems, and an understanding that the role of an interpreter consists not of abridging or editorializing, but of exactly interpreting every word that is spoken without emendation or amendment.

(b) It is the intent of the legislature, by the enactment of this chapter, to provide interpreters to non-English speaking persons in criminal proceedings before the state courts in Rhode Island and to establish a procedure for the certification and appointment of interpreters.

History of Section.
(P.L. 1999, ch. 340, § 1; P.L. 2012, ch. 415, § 15.)



Chapter 8-19-2 - Definitions.

§ 8-19-2 Definitions.  As used in this chapter:

(1) A "non-English speaking person" means any person who can not readily speak or understand the English language and whose native language is either Spanish, Portuguese, Cape Verdean or Cambodian. Hearing impaired persons covered under § 8-5-8 are not included in this definition.

(2) A "qualified interpreter" is a person who through experience and training is able to translate a particular foreign language into English but who does not have a state certification pursuant to this chapter.

(3) A "state certified interpreter" is one who is able to interpret simultaneously and consecutively and sight translate from English to the language of the person needing an interpreter, and from said language to English, and who has been certified pursuant to the provision of § 8-19-5.

(4) "Legal proceedings" means any criminal proceeding in the Rhode Island superior court, Rhode Island district court, or in juvenile matters before the Rhode Island family court.

(5) "Appointing authority" means the judicial officer presiding at any of the legal proceedings defined in this section and pursuant to the rules and regulations set forth by the administrative office of state courts.

History of Section.
(P.L. 1999, ch. 340, § 1.)



Chapter 8-19-3 - Appointment of state certified or qualified interpreters.

§ 8-19-3 Appointment of state certified or qualified interpreters.  (a) When a non-English speaking person is a party to a defined legal proceeding, the appointing authority shall, in the absence of written waiver by such person, appoint a state certified interpreter to assist such person during the legal proceeding. Pursuant to § 8-19-5, the state department of higher education and the state court administrator's office shall maintain a list of Rhode Island state certified interpreters from which the appointing authority shall make its appointments.

(b) The appointing authority may appoint a qualified interpreter in place of a state certified interpreter when:

(1) A good faith effort has been made to locate and obtain the services of a state certified interpreter and one is not available; and

(2) The appointing authority makes a finding that the proposed qualified interpreter appears to have adequate language skills, knowledge of interpreting techniques, familiarity with interpreting in a court or hearing, and that he/she has read, understands, and will abide by an established code of ethics for language interpreters pursuant to this chapter; and

(3) The proceeding is one of a preliminary nature and of a short duration. Proceedings of a preliminary nature may include but not be limited to:

(i) Arraignments;

(ii) Costs, restitution, and/or fine reviews;

(iii) Probation reviews;

(iv) Preliminary hearings on pretrial motions;

(v) Appearances before the court on bench warrants or arrest warrants.

(c) If any relationship between the interpreter and any of the parties, attorneys, witnesses, victims or any other persons involved in the proceeding exists, the nature of that relationship shall be disclosed to the appointing authority on the record and the appointing authority may in its discretion excuse the interpreter from said proceeding.

History of Section.
(P.L. 1999, ch. 340, § 1; P.L. 2012, ch. 415, § 15.)



Chapter 8-19-4 - Compensation of interpreters.

§ 8-19-4 Compensation of interpreters.  Interpreters appointed pursuant to this chapter shall be paid by the state in accordance with a fee schedule which shall be established by the supreme court. The state court administrator is hereby empowered to establish policies and procedures governing the appointment, service and payment of interpreters appointed under this chapter and is further empowered to enter into service contracts with state certified interpreters. Qualified interpreters shall be paid in the same manner as certified interpreters for each proceeding in which their interpreting services are used.

History of Section.
(P.L. 1999, ch. 340, § 1.)



Chapter 8-19-5 - Certification of interpreters  Establishment and procedure.

§ 8-19-5 Certification of interpreters  Establishment and procedure.  The state department of higher education in cooperation with the supreme court shall promulgate regulations which establish standards, criteria and testing methods for the certification of foreign language interpreters under this chapter. The regulations promulgated shall address but not be limited to:

(1) Developing testing procedures for proficiency in the foreign language for which the interpreter is seeking certification.

(2) Developing testing procedures for proficiency in the English language.

(3) Developing testing procedures for knowledge of legal proceedings and legal terminologies.

(4) Developing standards for the approval of courses and/or curricula at colleges and universities and other institutes of higher learning who wish to offer courses in foreign language interpreting.

(5) Establishing minimum competency requirements for state certification as a foreign language interpreter.

(6) Establishing re-certification procedures and continuing educational requirements for state certified interpreters.

(7) Establishing procedures for the termination, cancellation or suspension of certificates issued to foreign language interpreters under this chapter.

(8) Establishing a code of ethics for foreign language interpreters.

(9) Establishing procedures for the granting of waivers for foreign language interpreters who have been certified in other states or by the federal court.

(10) Establishing a procedure for the compilation and maintenance of statistics on the frequency and use of foreign language interpreters appointed under this chapter and the need for foreign language interpreters in other languages.

(11) Establishing a procedure for the creation of a list of the names and addresses of all state certified interpreters and qualified interpreters and making said list available to the state court administrator and to all courts covered by this chapter.

History of Section.
(P.L. 1999, ch. 340, § 1.)



Chapter 8-19-6 - Severability.

§ 8-19-6 Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of the chapter or the application of the provision to other persons or circumstances shall not be affected thereby.

History of Section.
(P.L. 1999, ch. 340, § 1.)









Title 9 - COURTS and CIVIL PROCEDURE–PROCEDURE GENERALLY

Chapter 9-1 - Causes of Action

Chapter 9-1-1 - Action on promissory note.

§ 9-1-1 Action on promissory note.  Whenever any persons or bodies corporate, by themselves or by any person by them lawfully authorized for the purpose, shall make or sign any promissory note whereby the persons or bodies corporate shall promise to pay to any other person or body corporate any sum of money or specific article mentioned in the note, the sum or article shall be taken and construed to be, by virtue thereof, due and payable to the person or body corporate; and the person or body corporate may maintain an action for the sum or article against the person or body corporate who shall have made the promissory note.

History of Section.
(G.L. 1896, ch. 166, § 6; G.L. 1909, ch. 201, § 4; G.L. 1923, ch. 228, § 4; G.L. 1938, ch. 457, § 1; G.L. 1956, § 9-1-1; P.L. 1997, ch. 326, § 12.)



Chapter 9-1-2 - Civil liability for crimes and offenses.

§ 9-1-2 Civil liability for crimes and offenses.  Whenever any person shall suffer any injury to his or her person, reputation, or estate by reason of the commission of any crime or offense, he or she may recover his or her damages for the injury in a civil action against the offender, and it shall not be any defense to such action that no criminal complaint for the crime or offense has been made; and whenever any person shall be guilty of larceny, he or she shall be liable to the owner of the money or articles taken for twice the value thereof, unless the money or articles are restored, and for the value thereof in case of restoration.

History of Section.
(C.P.A. 1905, § 236; G.L. 1909, ch. 283, § 16; G.L. 1923, ch. 333, § 16; G.L. 1938, ch. 478, § 1; G.L. 1956, § 9-1-2; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-2.1 - Civil liability for stalking.

§ 9-1-2.1 Civil liability for stalking.  (a) Any person who suffers harm pursuant to chapter 59 of title 11 may recover his or her damages in a civil action against the offender.

(b) As used in this section:

(1) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of "course of conduct."

(2) "Harasses" means following a knowing and willful course of conduct directed at a specific person which seriously alarms, annoys, or bothers the person, and which serves no legitimate purpose. The course of conduct must be of a kind that would cause a reasonable person to suffer substantial emotional distress, or be in fear of bodily injury.

History of Section.
(P.L. 2001, ch. 198, § 1; P.L. 2001, ch. 279, § 1.)



Chapter 9-1-3 - Liability of parents for torts of minors.

§ 9-1-3 Liability of parents for torts of minors.  The parent or parents of any unemancipated minor or minors, which minor or minors willfully or maliciously cause damage to any property or injury to any person, shall be jointly and severally liable with the minor or minors for the damage or injury to an amount not exceeding fifteen hundred dollars ($1,500) if the minor or minors would have been liable for the damage or injury if they had been adults; provided, nothing herein shall be construed to relieve the minor or minors from personal liability for the damage or injury. The liability herein provided for shall be in addition to and not in lieu of any other liability which may exist at law.

History of Section.
(P.L. 1956, ch. 3749, § 1; G.L. 1956, § 9-1-3; P.L. 1974, ch. 137, § 1; P.L. 1981, ch. 296, § 1.)



Chapter 9-1-3.1 - Liability of parents and unemancipated minors for torts to each other.

§ 9-1-3.1 Liability of parents and unemancipated minors for torts to each other.  A parent may be held liable for injuries caused to his or her unemancipated minor child by the parent's negligent acts or omissions. In all cases in which the injured minor is living, prior to the commencement of any civil action hereunder, a petition shall be brought in the superior court in the county in which the injured minor resides for the appointment of a guardian ad litem to pursue the action on behalf of the minor. The guardian ad litem shall not be a member of the minor's family. Once appointed, the guardian ad litem shall be empowered to make all decisions on behalf of the minor relating to the cause of action against the parent. If the minor is deceased, the civil action may be commenced by his or her executor or administrator.

History of Section.
(P.L. 1984, ch. 438, § 1.)



Chapter 9-1-4 - Statute of frauds.

§ 9-1-4 Statute of frauds.  No action shall be brought:

(1) Whereby to charge any person upon any contract for the sale of lands, tenements, or hereditaments, or the making of any lease thereof for a longer time than one year;

(2) Whereby to charge any person upon any agreement made upon consideration of marriage;

(3) Whereby to charge any trustee under any express trust, or any executor or administrator, upon his or her special promise to answer any debt or damage out of his or her own estate;

(4) Whereby to charge any person upon his or her special promise to answer for the debt, default, or miscarriage of another person;

(5) Whereby to charge any person upon any agreement which is not to be performed within the space of one year from the making thereof;

(6) Whereby to charge any person upon any agreement or promise to pay any commission for or upon the sale of any interest in real estate;

(7) Except in cases to which the Uniform Commercial Code (title 6A) applies, whereby to charge any person upon any contract for the sale of personal property beyond five thousand dollars ($5,000) in an amount or value of remedy, unless the promise or agreement upon which the action shall be brought, or some note or memorandum thereof, shall be in writing, and signed by the party to be charged therewith, or by some other person by him or her thereunto lawfully authorized.

History of Section.
(C.P.A. 1905, § 226; G.L. 1909, ch. 283, § 6; G.L. 1923, ch. 333, § 6; G.L. 1938, ch. 481, § 1; G.L. 1956, § 9-1-4; P.L. 1962, ch. 162, § 1; P.L. 2007, ch. 19, § 1; P.L. 2007, ch. 34, § 1.)



Chapter 9-1-5 - Liability of landlord for improvements to real estate by tenant by oral lease.

§ 9-1-5 Liability of landlord for improvements to real estate by tenant by oral lease.  The owner of real estate who induces a tenant to occupy it by promising to give him or her a lease of the real estate, the term of which is more than one year, shall be liable, if he or she fails or refuses to fulfill his or her promise, for the cost to the tenant of all improvements, repairs, alterations, betterments, and equipment made to, or placed upon the occupied premises, in reliance upon the promise and with the approval of the owner; provided, however, that this section shall not apply in case of a definite letting where rent is reserved or paid, nor in case the unfulfilled promise of the owner is in writing and is itself legally enforceable, nor in case of original or continued occupancy of the premises under a written instrument, signed by the parties. Such costs shall be recoverable by the tenant, his or hers heirs, executors, administrators, successors, and assigns, in a civil action for money had and received, brought against the owner, his or her heirs, executors, administrators, successors, or assigns, commenced within one year after the termination of the original tenancy, and not thereafter. Neither the tender of the promised lease after termination of, or notice of intention to terminate, the original tenancy, nor delay during occupancy to begin suit, shall prejudice or defeat the action.

History of Section.
(G.L., ch. 296, § 25, as enacted by P.L. 1932, ch. 1960, § 1; G.L. 1938, ch. 481, § 2; G.L. 1956, § 9-1-5; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-6 - Causes and actions surviving death of parties.

§ 9-1-6 Causes and actions surviving death of parties.  In addition to the causes of action and actions which at common law survive the death of the plaintiff or defendant therein, the following causes of action or actions shall also survive:

(1) Causes of action and actions of waste.

(2) Causes of action and actions of replevin and for conversion.

(3) Causes of action and actions for damages to the person or to real and personal estate.

History of Section.
(C.P.A. 1905, § 227; G.L. 1909, ch. 283, § 7; G.L. 1923, ch. 333, § 7; G.L. 1938, ch. 512, § 1; G.L. 1956, § 9-1-6; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-7 - Prosecution and defense of actions by executor or administrator.

§ 9-1-7 Prosecution and defense of actions by executor or administrator.  All the causes of action and actions as provided in § 9-1-6 may be originally brought and prosecuted by and against executors and administrators; and if brought or prosecuted by or against any person in his or her lifetime, the action may be prosecuted or defended by his or her executor or administrator.

History of Section.
(C.P.A. 1905, § 228; G.L. 1909, ch. 283, § 8; G.L. 1923, ch. 333, § 8; G.L. 1938, ch. 512, § 2; G.L. 1956, § 9-1-7.)



Chapter 9-1-8 - Actual damages only to be granted after death of party.

§ 9-1-8 Actual damages only to be granted after death of party.  Whenever any of the causes of action or actions as provided in § 9-1-6 are, originally or by survival, brought or prosecuted by or against the executor or administrator of the party originally liable, the plaintiff shall be entitled to recover only the value of the goods taken, or the damage actually sustained, without any vindictive or exemplary damages, or damages for any alleged outrage to the feelings of the injured party.

History of Section.
(C.P.A. 1905, § 229; G.L. 1909, ch. 283, § 9; G.L. 1923, ch. 333, § 9; G.L. 1938, ch. 512, § 3; G.L. 1956, § 9-1-8.)



Chapter 9-1-9 - Survival of actions for the recovery of possession of land.

§ 9-1-9 Survival of actions for the recovery of possession of land.  Civil actions to recover possession of land shall survive the death of the plaintiff or defendant and may be prosecuted or defended by the heir, devisee, executor, or administrator of the deceased party, as the right may descend or vest.

History of Section.
(C.P.A. 1905, § 230; G.L. 1909, ch. 283, § 10; G.L. 1923, ch. 333, § 10; G.L. 1938, ch. 512, § 4; G.L. 1956, § 9-1-9; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-10 - Settlement of real estate title in action involving executor or administrator.

§ 9-1-10 Settlement of real estate title in action involving executor or administrator.  In no case shall the title to real estate be settled or affected, except so far as relates to the case on trial, if and so far as the case on trial shall be prosecuted or defended by an executor or administrator.

History of Section.
(C.P.A. 1905, § 231; G.L. 1909, ch. 283, § 11; G.L. 1923, ch. 333, § 11; G.L. 1938, ch. 512, § 5; G.L. 1956, § 9-1-10.)



Chapter 9-1-11 - Survival of claims for damages in laying out of highways.

§ 9-1-11 Survival of claims for damages in laying out of highways.  Claims for damages on account of the laying out of highways through lands of the claimants, and appeals from proceedings in laying out highways, shall survive the death of the claimant and appellant; and the executors, administrators, heirs, and devisees of the claimant or appellant may, jointly or severally, according to their interest, prosecute the claim or appeal in any stage of the proceedings. In case of an appeal by the executors, administrators, heirs, or devisees, the proceedings shall be taken in the manner prescribed in chapter 23 of title 33; but the appeal shall be claimed within eighty (80) days after the determination appealed from, and all other periods, except as to notice mentioned in that chapter, shall be increased by forty (40) days.

History of Section.
(C.P.A. 1905, § 232; G.L. 1909, ch. 283, § 12; G.L. 1923, ch. 333, § 12; G.L. 1938, ch. 512, § 6; G.L. 1956, § 9-1-11.)



Chapter 9-1-12 - When action is commenced for purposes of statute of limitations.

§ 9-1-12 When action is commenced for purposes of statute of limitations.  An action is commenced for purposes of the statute of limitations when the complaint is either filed with the court, deposited in the mail addressed to the clerk, or delivered to an officer for service.

History of Section.
(P.L. 1965, ch. 55, § 6; P.L. 1966, ch. 1, § 4.)



Chapter 9-1-13 - Limitation of actions generally  Product liability.

§ 9-1-13 Limitation of actions generally  Product liability.  (a) Except as otherwise specially provided, all civil actions shall be commenced within ten (10) years next after the cause of action shall accrue, and not after.

(b) [Ruled unconstitutional, see case notes] Notwithstanding the provisions of subsection (a) of this section, an action for the recovery of damages for personal injury, death, or damage to real or personal property, including any action based upon implied warranties arising out of an alleged design, inspection, listing, or manufacturing defect, or any other alleged defect of whatsoever kind or nature in a product, or arising out of any alleged failure to warn regarding a product, or arising out of any alleged failure to properly instruct in the use of a product, shall be commenced within ten (10) years after the date the product was first purchased for use or consumption.

History of Section.
(P.L. 1965, ch. 55, § 6; P.L. 1978, ch. 299, § 2.)



Chapter 9-1-14 - Limitation of actions for words spoken or personal injuries.

§ 9-1-14 Limitation of actions for words spoken or personal injuries.  (a) Actions for words spoken shall be commenced and sued within one year next after the words spoken, and not after.

(b) Actions for injuries to the person shall be commenced and sued within three (3) years next after the cause of action shall accrue, and not after, except as provided for otherwise in subsection (c) herein.

(c) As to an action for personal injuries wherein an injured party is entitled to proceed against an insurer pursuant to § 27-7-2, where an action is otherwise properly filed against an insured within the time limitations provided for by this section, and process against the insured tortfeasor has been returned "non estinventus" and filed with the court, then the statutory limitation for filing an action under § 27-7-2 directly against an insurer shall be extended an additional one hundred twenty (120) days after the expiration of the time limitation provided for in subsection (b) herein.

History of Section.
(C.P.A. 1905, § 248; G.L. 1909, ch. 284, § 1; G.L. 1923, ch. 334, § 1; G.L. 1938, ch. 510, § 1; G.L. 1956, § 9-1-14; P.L. 1971, ch. 200, § 1; P.L. 1973, ch. 162, § 1; P.L. 1976, ch. 188, § 1; P.L. 1985, ch. 123, § 1; P.L. 2009, ch. 123, § 1; P.L. 2009, ch. 142, § 1.)



Chapter 9-1-14.1 - Limitation on malpractice actions.

§ 9-1-14.1 Limitation on malpractice actions.  Notwithstanding the provisions of §§ 9-1-13 and 9-1-14, an action for medical, veterinarian, accounting, or insurance or real estate agent or broker malpractice shall be commenced within three (3) years from the time of the occurrence of the incident which gave rise to the action; provided, however, that:

(1) One who is under disability by reason of age, mental incompetence, or otherwise, and on whose behalf no action is brought within the period of three (3) years from the time of the occurrence of the incident, shall bring the action within three (3) years from the removal of the disability.

(2) In respect to those injuries or damages due to acts of medical, veterinarian, accounting, or insurance or real estate agent or broker malpractice which could not in the exercise of reasonable diligence be discoverable at the time of the occurrence of the incident which gave rise to the action, suit shall be commenced within three (3) years of the time that the act or acts of the malpractice should, in the exercise of reasonable diligence, have been discovered.

History of Section.
(P.L. 1976, ch. 244, § 8; P.L. 1981, ch. 101, § 2; P.L. 1984, ch. 236, § 1; P.L. 1988, ch. 392, § 1.)



Chapter 9-1-14.2 - Limitation of "Agent Orange" or phenoxy herbicides actions.

§ 9-1-14.2 Limitation of "Agent Orange" or phenoxy herbicides actions.  Notwithstanding any provision of law to the contrary, an action to recover damages for personal injury caused by contact with or exposure to phenoxy herbicides while serving as a member of the armed forces of the United States in Indo-China from January 1, 1962, through March 29, 1973, may be commenced within three (3) years from the date of the discovery of the injury, or within three (3) years from the date when through the exercise of reasonable diligence the cause of the injury should have been discovered, whichever is later.

History of Section.
(P.L. 1982, ch. 235, § 1.)



Chapter 9-1-14.3 - Limitation on legal malpractice actions.

§ 9-1-14.3 Limitation on legal malpractice actions.  Notwithstanding the provisions of §§ 9-1-13 and 9-1-14, an action for legal malpractice shall be commenced within three (3) years of the occurrence of the incident which gave rise to the action; provided, however, that:

(1) One who is under disability by reason of age, mental incompetence, or otherwise, and on whose behalf no action is brought within the period of three (3) years from the time of the occurrence of the incident, shall bring the action within three (3) years from the removal of the disability.

(2) In respect to those injuries due to acts of legal malpractice which could not in the exercise of reasonable diligence be discoverable at the time of the occurrence of the incident which gave rise to the action, suit shall be commenced within three (3) years of the time that the act or acts of legal malpractice should, in the exercise of reasonable diligence, have been discovered.

History of Section.
(P.L. 1988, ch. 212, § 1.)



Chapter 9-1-14.4 - Limitations on home inspector malpractice actions.

§ 9-1-14.4 Limitations on home inspector malpractice actions.  Notwithstanding the provisions of §§ 9-1-13 and 9-1-14, an action against a licensed home inspector for injury or damage arising out of a home inspection shall be commenced within three (3) years of delivery to the client of the written home inspection report giving rise to the action; provided, however, that:

(1) One who is under disability by reason of age, mental incompetence, or otherwise, and on whose behalf no action is brought within the period of three (3) years from the foregoing date of delivery, shall bring the action within three (3) years from the removal of the disability;

(2) In respect to those injuries or damages arising out of a home inspection which could not in the exercise of reasonable diligence be discovered at the time of delivery of the inspection report, suit shall be commenced within three (3) years of the time that the injuries or damages arising out of the home inspection should, in the exercise of reasonable diligence, have been discovered.

History of Section.
(P.L. 2000, ch. 140, § 3.)



Chapter 9-1-17 - Limitation of actions on contracts or liabilities under seal and on judgments.

§ 9-1-17 Limitation of actions on contracts or liabilities under seal and on judgments.  The following actions shall be commenced and sued within twenty (20) years next after the cause of action shall accrue and not after: actions on contracts or liabilities under seal; and actions on judgments or decrees of any court of record of the United States, or of any state.

History of Section.
(C.P.A. 1905, § 251; G.L. 1909, ch. 284, § 4; G.L. 1923, ch. 334, § 4; G.L. 1938, ch. 510, § 4; G.L. 1956, § 9-1-17; P.L. 1960, ch. 147, § 3; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-18 - Effect of absence from state on limitations.

§ 9-1-18 Effect of absence from state on limitations.  If any person against whom there is or shall be cause for any action, as enumerated in this chapter, in favor of a resident of the state, shall at the time the cause accrues be outside the limits of the state, or being within the state at the time the cause accrues shall go out of the state before the action is barred by the provisions of this chapter, and does not have or leave property or estate in the state that can be attached by process of law, then the person entitled to the action may commence the action, within the time before limited, after the person has returned into the state in such a manner that an action may, with reasonable diligence, be commenced against him or her by the person entitled to the action; provided, however, that no action shall be brought by any person upon a cause of action accruing outside this state which was barred by limitation or otherwise in the state, territory, or country in which the cause of action arose while he or she resided in the state.

History of Section.
(C.P.A. 1905, § 252; G.L. 1909, ch. 284, § 5; P.L. 1909, ch. 457, § 1; G.L. 1923, ch. 334, § 5; G.L. 1938, ch. 510, § 5; G.L. 1956, § 9-1-18; P.L. 1997, ch. 326, § 13.)



Chapter 9-1-19 - Disability postponing running of statute.

§ 9-1-19 Disability postponing running of statute.  If any person at the time any such cause of action shall accrue to him or her shall be under the age of eighteen (18) years, or of unsound mind, or beyond the limits of the United States, the person may bring the cause of action, within the time limited under this chapter, after the impediment is removed.

History of Section.
(C.P.A. 1905, § 253; G.L. 1909, ch. 284, § 6; G.L. 1923, ch. 334, § 6; G.L. 1938, ch. 510, § 6; G.L. 1956, § 9-1-19; P.L. 1988, ch. 107, § 1; P.L. 2001, ch. 237, § 1; P.L. 2001, ch. 407, § 1.)



Chapter 9-1-20 - Time of accrual of concealed cause of action.

§ 9-1-20 Time of accrual of concealed cause of action.  If any person, liable to an action by another, shall fraudulently, by actual misrepresentation, conceal from him or her the existence of the cause of action, the cause of action shall be deemed to accrue against the person so liable at the time when the person entitled to sue thereon shall first discover its existence.

History of Section.
(C.P.A. 1905, § 254; G.L. 1909, ch. 284, § 7; G.L. 1923, ch. 334, § 7; G.L. 1938, ch. 510, § 7; G.L. 1956, § 9-1-20.)



Chapter 9-1-21 - Effect of death of party on statute of limitations.

§ 9-1-21 Effect of death of party on statute of limitations.  If any person, for or against whom any causes of action enumerated in this chapter accrue, dies before the time limited for bringing action, or within sixty (60) days after the expiration of that time, and the cause of action survives, the action may be commenced by or against the executor or administrator of the deceased person, as the case may be, at any time not more than one year after the appointment of the executor or administrator of the person so dying, and not afterwards, if barred by the provisions of this chapter; provided, however, that any such action shall be brought within three (3) years after the death of the person and not after.

History of Section.
(C.P.A. 1905, § 255; G.L. 1909, ch. 284, § 8; G.L. 1923, ch. 334, § 8; G.L. 1938, ch. 510, § 8; G.L. 1956, § 9-1-21; P.L. 1984, ch. 410, § 1; P.L. 1997, ch. 326, § 14.)



Chapter 9-1-22 - Extension of time after termination of action.

§ 9-1-22 Extension of time after termination of action.  If an action is timely commenced and is terminated in any other manner than by a voluntary discontinuance, a dismissal of the complaint for neglect to prosecute the action, or a final judgment upon the merits, the plaintiff, or if he or she dies and the claim survives, his or her executor or administrator, may commence a new action upon the same claim within one year after the termination.

History of Section.
(C.P.A. 1905, § 256; G.L. 1909, ch. 284, § 9; P.L. 1911, ch. 684, § 1; G.L. 1923, ch. 334, § 9; G.L. 1938, ch. 510, § 9; G.L. 1956, § 9-1-22; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-23 - Effect of joinder of counts on limitation.

§ 9-1-23 Effect of joinder of counts on limitation.  Whenever counts are joined in the same complaint, the limitations of time for commencing suit applicable to the cause of action set out in any count shall be the same as if the action was brought on the count only, and the limitation may be pleaded to that count instead of to the entire action.

History of Section.
(C.P.A. 1905, § 257; G.L. 1909, ch. 284, § 10; G.L. 1923, ch. 334, § 10; G.L. 1938, ch. 510, § 10; G.L. 1956, § 9-1-23; P.L. 1965, ch. 55, § 6.)



Chapter 9-1-24 - Special limitations provisions unaffected.

§ 9-1-24 Special limitations provisions unaffected.  The provisions of §§ 9-1-14  9-1-23 shall not apply to any case in which a different time is limited by special provisions.

History of Section.
(C.P.A. 1905, § 257; G.L. 1909, ch. 284, § 10; G.L. 1923, ch. 334, § 10; G.L. 1938, ch. 510, § 10; G.L. 1956, § 9-1-24.)



Chapter 9-1-25 - Time for bringing suit against state, political subdivision, city, or town.

§ 9-1-25 Time for bringing suit against state, political subdivision, city, or town.  When a claimant is given the right to sue the state of Rhode Island, any political subdivision of the state, or any city or town by a special act of the general assembly, or in cases involving actions or claims in tort against the state or any political subdivision thereof or any city or town, the action shall be instituted within three (3) years from the effective date of the special act, or within three (3) years of the accrual of any claim of tort. Failure to institute suit within the three (3) year period shall constitute a bar to the bringing of the legal action.

History of Section.
(P.L. 1960, ch. 191, § 1; P.L. 1970, ch. 181, § 1; P.L. 1974, ch. 188, § 1; P.L. 1984, ch. 84, § 1.)



Chapter 9-1-26 - Liability of hospitals.

§ 9-1-26 Liability of hospitals.  Every hospital operating within this state, whether sustained in whole or in part by charitable contributions or endowments, shall be liable for the neglect, carelessness, or want of skill or for malicious act of any of its officers, agents, or employees in the management of or for the care or treatment of any of the patients or inmates of the hospital in the same manner as any other person or corporation would be liable at common law for similar acts on the part of his or her or its officers, agents, or employees. Nothing contained herein shall be construed to impair any remedy under existing laws which any person may have against any officer, agent, or employee of any hospital for any act or omission in the course of his or her conduct or employment.

History of Section.
(P.L. 1968, ch. 43, § 2.)



Chapter 9-1-27 - Police and firefighters  Immunity from liability.

§ 9-1-27 Police and firefighters  Immunity from liability.  No member of any police force or fire department of the state or any city or town, investigators of the department of attorney general appointed pursuant to § 42-9-8.1, inspectors and agents of the Rhode Island state fugitive task force appointed pursuant to § 12-6-7.2, or any person acting in the capacity of a rescue attendant or member of a rescue squad, and no officer or member in active service in any incorporated protective department cooperating with fire departments, and no person performing the duties of a firefighter in a town or city, and no member of any volunteer fire company or volunteer rescue squad or member of any voluntary ambulance association, whether the company or squad is incorporated or not, who while on duty and in the performance of that duty voluntarily and gratuitously renders emergency assistance to a person in need thereof, and no person properly certified by the American heart association or the American national red cross in basic or advanced life support as defined in the standards of the American heart association or the American national red cross who voluntarily and gratuitously renders emergency assistance to a person in need thereof shall be liable for civil damages for any personal injuries or property damage which result from acts or omissions by the persons rendering the emergency care, which may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross, willful, or wanton negligence.

History of Section.
(P.L. 1968, ch. 173, § 1; P.L. 1972, ch. 215, § 1; P.L. 1978, ch. 238, § 1; P.L. 1992, ch. 286, § 1; P.L. 1993, ch. 423, § 1; P.L. 2006, ch. 577, § 1.)



Chapter 9-1-27.1 - Good Samaritan  Immunity from liability.

§ 9-1-27.1 Good Samaritan  Immunity from liability.  No person who voluntarily and gratuitously renders emergency assistance to a person in need thereof including the administration of life saving treatment to those persons suffering from anaphylactic shock shall be liable for civil damages which result from acts or omissions by such persons rendering the emergency care, which may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross negligence or willful or wanton conduct.

History of Section.
(P.L. 1984, ch. 194, § 1; P.L. 1995, ch. 51, § 1; P.L. 1995, ch. 160, § 1.)



Chapter 9-1-27.2 - Court appointed special advocate program  Immunity from liability.

§ 9-1-27.2 Court appointed special advocate program  Immunity from liability.  The state shall protect and hold harmless any attorney, director, coordinator, or social worker employed in the court appointed special advocate program and its court appointed volunteer special advocates (C.A.S.A.) from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, or suit for damages resulting from acts or omissions committed in the discharge of his or her duties with the program and within the scope of his or her employment which may constitute negligence, but which acts are not wanton, malicious, or grossly negligent as determined by a court of competent jurisdiction.

History of Section.
(P.L. 1988, ch. 102, § 1.)



Chapter 9-1-27.3 - Court appointed law clerk advocate program  Immunity from liability.

§ 9-1-27.3 Court appointed law clerk advocate program  Immunity from liability.  The state shall protect and hold harmless any law clerk employed by the supreme court participating in the court appointed law clerk advocate program from financial loss and expenses, including legal fees and costs, if any, arising out of any claim, demand, or suit for damages resulting from acts or omissions committed in the discharge of his or her duties with the program which may constitute negligence, but which acts are not wanton, malicious, or grossly negligent as determined by a court of competent jurisdiction. The supreme court shall, by order, promulgate rules governing the court appointed law clerk advocate program, defining the types of cases and proceedings in which the law clerks, who have passed the Rhode Island bar, may participate as advocates under that program, and providing for appropriate general supervision of the law clerk advocates within that program by experienced members of the bar of this state.

History of Section.
(P.L. 1991, ch. 360, § 1.)



Chapter 9-1-28 - Action for unauthorized use of name, portrait, or picture.

§ 9-1-28 Action for unauthorized use of name, portrait, or picture.  (a) Any person whose name, portrait, or picture is used within the state for commercial purposes without his or her written consent may bring an action in the superior court against the person so using his or her name, portrait, or picture to prevent and restrain the use thereof, and may recover damages for any injuries sustained by reason of such use. If the defendant shall have knowingly used the person's name, portrait, or picture in such manner as is prohibited or unlawful, the court, in its discretion, may award the plaintiff treble the amount of the damages sustained by him or her.

(b) Nothing in this section shall be so construed as to:

(1) Apply to the use of names, portraits, or pictures in political speech or on matters of public concern;

(2) Prevent any person practicing the profession of photography from exhibiting in or about his or her or its establishment specimens of the work of the person or establishment, unless the exhibiting of any such specimen is continued after written notice objecting to it has been given by the person portrayed; or

(3) Prevent any person from using the name, portrait, or picture of any manufacturer or dealer in connection with the goods, wares, and merchandise manufactured, produced, or dealt in by the manufacturer or dealer which the person has sold or disposed of with the name, portrait, or picture used in connection therewith, or from using the name, portrait, or picture of any author, composer, or artist in connection with any literary, musical, or artistic production of the author, composer, or artist which the person has sold or disposed of with the name, portrait, or picture used in connection therewith.

History of Section.
(P.L. 1972, ch. 281, § 1; P.L. 2012, ch. 366, § 1; P.L. 2012, ch. 384, § 1.)



Chapter 9-1-28.1 - Right to privacy  Action for deprivation of right.

§ 9-1-28.1 Right to privacy  Action for deprivation of right.  (a) Right to privacy created. It is the policy of this state that every person in this state shall have a right to privacy which shall be defined to include any of the following rights individually:

(1) The right to be secure from unreasonable intrusion upon one's physical solitude or seclusion;

(i) In order to recover for violation of this right, it must be established that:

(A) It was an invasion of something that is entitled to be private or would be expected to be private;

(B) The invasion was or is offensive or objectionable to a reasonable man; although,

(ii) The person who discloses the information need not benefit from the disclosure.

(2) The right to be secure from an appropriation of one's name or likeness;

(i) In order to recover for violation of this right, it must be established that:

(A) The act was done without permission of the claimant;

(B) The act is of a benefit to someone other than the claimant;

(ii) It need not be established that there was any publication.

(3) The right to be secure from unreasonable publicity given to one's private life;

(i) In order to recover for violation of this right, it must be established that:

(A) There has been some publication of a private fact;

(B) The fact which has been made public must be one which would be offensive or objectionable to a reasonable man of ordinary sensibilities;

(ii) The fact which has been disclosed need not be of any benefit to the discloser of the fact.

(4) The right to be secure from publicity that reasonably places another in a false light before the public;

(i) In order to recover for violation of this right, it must be established that:

(A) There has been some publication of a false or fictitious fact which implies an association which does not exist;

(B) The association which has been published or implied would be objectionable to the ordinary reasonable man under the circumstances;

(ii) The fact which was disclosed need not be of any benefit to the discloser.

(b) Right of action. Every person who subjects or causes to be subjected any citizen of this state or other person within the jurisdiction thereof to a deprivation and/or violation of his or her right to privacy shall be liable to the party injured in an action at law, suit in equity, or any other appropriate proceedings for redress in either the superior court or district court of this state. The court having jurisdiction of an action brought pursuant to this section may award reasonable attorneys' fees and court costs to the prevailing party.

(c) Right of access. Nothing in this section shall be construed to limit or abridge any existing right of access at law or in equity of any party to the records kept by any agency of state or municipal government.

History of Section.
(P.L. 1980, ch. 403, § 1.)



Chapter 9-1-29 - Constructors of improvements to real property  Immunity from liability.

§ 9-1-29 Constructors of improvements to real property  Immunity from liability.  No action (including arbitration proceedings) in tort to recover damages shall be brought against any architect or professional engineer who designed, planned, or supervised to any extent the construction of improvements to real property, or against any contractor or subcontractor who constructed the improvements to real property, or material suppliers who furnished materials for the construction of the improvements, on account of any deficiency in the design, planning, supervision, or observation of construction or construction of any such improvements or in the materials furnished for the improvements:

(1) For injury to property, real or personal, arising out of any such deficiency;

(2) For injury to the person or for wrongful death arising out of any such deficiency; or

(3) For contribution or indemnity for damages sustained on account of any injury mentioned in subdivisions (1) and (2) hereof more than ten (10) years after substantial completion of such an improvement; provided, however, that this shall not be construed to extend the time in which actions may otherwise be brought under §§ 9-1-13 and 9-1-14.

History of Section.
(P.L. 1975, ch. 119, § 1.)



Chapter 9-1-30 - Demand for judgment in an action alleging personal injury, injury to property, or wrongful death  Exclusion of monetary amount.

§ 9-1-30 Demand for judgment in an action alleging personal injury, injury to property, or wrongful death  Exclusion of monetary amount.  (a) No complaint or pleading in an action of contract or tort for personal injury, injury to property, or wrongful death shall contain an ad damnum or monetary amount claimed against any defendant or defendants; provided, however, that in any action brought before the superior court, the complaint shall state that the monetary amount claimed is sufficient to establish the jurisdiction of the superior court.

(b) Notwithstanding any provision of this section to the contrary, a complaint or pleading in an action of contract or tort for personal injury, injury to property, or wrongful death in any action brought before the district court shall state the monetary amount claimed.

History of Section.
(P.L. 1976, ch. 244, § 8; P.L. 1977, ch. 77, § 4; P.L. 1978, ch. 149, § 2; P.L. 1987, ch. 522, § 7; P.L. 1988, ch. 393, § 1.)



Chapter 9-1-31 - Public school teachers, supervisors, and administrators  Immunity from liability  Compensation for certain injuries  Duty upon school committees and board of regents.

§ 9-1-31 Public school teachers, supervisors, and administrators  Immunity from liability  Compensation for certain injuries  Duty upon school committees and board of regents.  (a) Each school committee and the board of regents shall protect and save harmless

(1) any public school teacher

(2) any supervisor, administrator, or licensed professional employee

(3) any employee whose position requires a certificate from the department of education or board of regents for elementary and secondary education

(4) any employee whose position directly involves work with students

(5) any employee of the board of regents

from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, or suit for actions resulting in accidental bodily injury to or death of any person, or in accidental damage to or destruction of property, within or without the school building, or any other acts, including but not limited to infringement of any person's civil rights, resulting in any injury, which acts are not wanton, reckless, malicious, or grossly negligent, as determined by a court of competent jurisdiction, provided the teacher, supervisor, or administrator, at the time of the acts resulting in the injury, death, damages, or destruction, was acting in the discharge of his or her duties or within the scope of his or her employment or under the direction of the school committee or the board of regents.

(b) For the purpose of this section, the term "teacher" shall include any student teacher doing practice teaching under the direction of a teacher employed by a school committee or the board of regents.

(c) Each school committee and the board of regents shall protect and save harmless any teacher or any supervisor or administrator from financial loss and expense, including payment of expenses reasonably incurred for medical or other service, necessary as a result of an assault upon the teacher, supervisor, or administrator while the person was acting in the discharge of his or her duties within the scope of his or her employment or under the direction of the school committee or the board of regents, which expenses are not paid by the individual teacher's, supervisor's, or administrator's workers' compensation.

(d) Any teacher, supervisor, or administrator absent from his or her employment as a result of injury sustained during an assault upon the teacher, supervisor, or administrator that occurred while the teacher, supervisor, or administrator was discharging his or her duties within the scope of his or her employment or under the direction of the school committee or the board of regents, or for a court appearance in connection with the assault, shall continue to receive his or her full salary, while so absent, except that the amount of any workers' compensation award may be deducted from his or her salary payments during the absence. The time of the absence shall not be charged against the teacher's, supervisor's, or administrator's sick leave, vacation time, or personal leave days.

(e) A person so injured in accordance with subdivision (d) above and who receives a disability therefrom, which renders them unable to fully perform their normal duties, shall, if the disability continues for a period of one year, apply to the Rhode Island employees retirement system for appropriate benefits for which that person is entitled.

History of Section.
(P.L. 1978, ch. 221, § 1; P.L. 1980, ch. 48, § 1; P.L. 1988, ch. 136, § 1; P.L. 1990, ch. 341, § 1; P.L. 1997, ch. 212, § 1.)



Chapter 9-1-31.1 - Members of public bodies  Exemption from liability.

§ 9-1-31.1 Members of public bodies  Exemption from liability.  (a) Definitions. The following words and terms shall have the following respective meanings, unless the context clearly indicates a different meaning:

(1) "Public body" means any branch, department, division, agency, commission, committee, board, council, bureau, authority, or any subdivision thereof of state government or any other public agency or public body corporate of the state of Rhode Island or any political subdivision thereof.

(2) "Qualified member" means an individual who serves without monetary or other compensation as a member of a public body for the purpose of setting policy, controlling, or otherwise overseeing the activities or functional responsibilities of the public body. As used in this section, "compensation" does not include a per diem or per meeting allowance, health insurance benefits, or reimbursement for out-of-pocket costs and expenses incurred in the service.

(b) Limitation of liability. Notwithstanding any other law, a qualified member of a public body shall not be held civilly liable for any breach of his or her duties as such member, provided that nothing herein contained shall eliminate or limit the liability of a qualified member:

(1) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(2) For any transaction from which such member derived an improper personal benefit; or

(3) For any malicious, willful or wanton act.

History of Section.
(P.L. 1987, ch. 522, § 5.)



Chapter 9-1-32 - Effect of alteration of product after sale.

§ 9-1-32 Effect of alteration of product after sale.  (a) As used in this section:

(1) "Product liability damages" means damages because of personal injury, death, or property damage sustained by reason of an alleged defect in a product, or an alleged failure to warn or protect against a danger or hazard in the use or misuse of the product, or an alleged failure to instruct properly in the use of a product.

(2) "Subsequent alteration or modification" means an alteration or modification of a product made subsequent to the manufacture or sale by the manufacturer or seller which altered, modified, or changed the purpose, use, function, design, or manner of use of the product from that originally designed, tested, or intended by the manufacturer, or the purpose, use, function, design, or manner of use or intended use for which the product was originally designed, tested, or manufactured.

(b) No manufacturer or seller of a product shall be liable for product liability damages where a substantial cause of the injury, death, or damage was a subsequent alteration or modification.

History of Section.
(P.L. 1978, ch. 299, § 1.)



Chapter 9-1-33 - Insurer's bad faith refusal to pay a claim made under any insurance policy.

§ 9-1-33 Insurer's bad faith refusal to pay a claim made under any insurance policy.  (a) Notwithstanding any law to the contrary, an insured under any insurance policy as set out in the general laws or otherwise may bring an action against the insurer issuing the policy when it is alleged the insurer wrongfully and in bad faith refused to pay or settle a claim made pursuant to the provisions of the policy, or otherwise wrongfully and in bad faith refused to timely perform its obligations under the contract of insurance. In any action brought pursuant to this section, an insured may also make claim for compensatory damages, punitive damages, and reasonable attorney fees. In all cases in which there has been no trial in the superior court on or before May 20, 1981, the question of whether or not an insurer has acted in bad faith in refusing to settle a claim shall be a question to be determined by the trier of fact.

(b) The provisions of this section shall apply to all actions against insurers which have been commenced and are pending in any state or federal court on May 20, 1981.

History of Section.
(P.L. 1981, ch. 235, § 1.)



Chapter 9-1-34 - Administering cardiopulmonary resuscitation or automated external defibrillation  Immunity from liability.

§ 9-1-34 Administering cardiopulmonary resuscitation or automated external defibrillation  Immunity from liability.  (a) No person, whether acting in an official capacity or as a private volunteer, who gratuitously renders emergency assistance in the nature of cardiopulmonary resuscitation or automated external defibrillation to a person in need thereof, shall be liable for civil damages for any personal injuries which result from acts or omissions by such persons rendering the emergency care, which may constitute ordinary negligence; provided, however, that this immunity applies only to persons who have been trained in accordance with standards promulgated by either the American heart association or the American national red cross. This immunity does not apply to acts or omissions constituting gross, willful, or wanton negligence. This immunity shall also extend to persons providing approved training in cardiopulmonary resuscitation and use of automated external defibrillation in accordance with standards promulgated by either the American heart association or the American national red cross and to physicians providing medical direction oversight for programs of automated external defibrillator use.

(b) Property lessees and owners where the emergency assistance occurs as well as the owners of the actual life saving equipment shall enjoy immunity from liability.

History of Section.
(P.L. 1982, ch. 290, § 1; P.L. 1996, ch. 162, § 1; P.L. 1996, ch. 250, § 1; P.L. 1999, ch. 51, § 1; P.L. 2001, ch. 208, § 1.)



Chapter 9-1-35 - Civil action for ethnic or religious intimidation and/or vandalism.

§ 9-1-35 Civil action for ethnic or religious intimidation and/or vandalism.  (a) Any person, who is maliciously subjected to an act or acts which would reasonably be construed as intended to harass or intimidate the person because of his or her race, religion, or national origin, may bring an action in the superior court against the perpetrator of the act or acts for compensatory damages including damages for emotional distress. The court, in its discretion, may also restrain and enjoin such future acts by the defendant.

(b) If any provision or part of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions or parts of this section are severable.

History of Section.
(P.L. 1982, ch. 373, § 2.)



Chapter 9-1-36 - Enumeration of statutes of limitation.

§ 9-1-36 Enumeration of statutes of limitation.  The following compilation of statutes of limitation for civil actions is set forth as an aid to the public and is not intended to replace the specific statutes referred to herein. The omission of any statute of limitation from this list shall in no way affect the validity of that statute.

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(P.L. 1982, ch. 388, § 2; P.L. 1988, ch. 392, § 1; P.L. 1989, ch. 542, § 5.)



Chapter 9-1-37 - Enumeration of periods of appeal.

§ 9-1-37 Enumeration of periods of appeal.  The following compilation of periods of appeal for criminal and civil actions is set forth as an aid to the public, and is not intended to replace the specific statutes referred to herein. The omission of any statute from this list shall in no way affect the validity of the omitted statute.

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(P.L. 1982, ch. 388, § 2; P.L. 1997, ch. 326, § 14.)



Chapter 9-1-38 - Limitation of actions for medical expenses incurred by minors.

§ 9-1-38 Limitation of actions for medical expenses incurred by minors.  Actions for medical expenses incurred by a minor, whether the minor or the minor's parents or guardian has expended the sums, which medical expenses were incurred as the result of the negligence of a third party, shall be commenced and sued upon within three (3) years next after the minor reaches the age of eighteen (18) years, and not after. This section shall be given retroactive as well as prospective effect.

History of Section.
(P.L. 1982, ch. 388, § 27.)



Chapter 9-1-39 - Civil action for desecration.

§ 9-1-39 Civil action for desecration.  Notwithstanding any law to the contrary, any person, organization, corporation, or association which is the owner of property that is injured, destroyed, written upon, painted, or otherwise damaged or defaced in violation of § 11-44-31 may bring an action for compensatory damages against the person or persons committing the offense described in § 11-44-31.

History of Section.
(P.L. 1982, ch. 374, § 2.)



Chapter 9-1-40 - Civil liability for nonpayment of accident and sickness insurance by employer.

§ 9-1-40 Civil liability for nonpayment of accident and sickness insurance by employer.  Whenever any person suffers any injury or loss to his or her person or property as a result of the intentional failure of his or her employer to pay any health insurance premium to which the person contributes through his or her employer, the person may recover his or her damages for any injury in a civil action against the employer. The employer shall be liable to the employee for twice the amount of expenses including but not limited to all medical and legal expenses incurred.

History of Section.
(P.L. 1983, ch. 156, § 1.)



Chapter 9-1-41 - Loss of consortium  Loss of society and companionship.

§ 9-1-41 Loss of consortium  Loss of society and companionship.  (a) A married person is entitled to recover damages for loss of consortium caused by tortious injury to his or her spouse.

(b) An unemancipated minor is entitled to recover damages for the loss of parental society and companionship caused by tortious injury to his or her parent.

(c) Parents are entitled to recover damages for the loss of their unemancipated minor child's society and companionship caused by tortious injury to the minor.

(d) Actions under this section shall be brought within the time limited under § 9-1-14 or 9-1-14.1, whichever is applicable, for actions for injuries to the person.

History of Section.
(P.L. 1984, ch. 64, § 1; P.L. 1985, ch. 443, § 1; P.L. 1988, ch. 544, § 1.)



Chapter 9-1-42 - Alienation of affection, criminal conversation, or seduction  Causes of action abolished.

§ 9-1-42 Alienation of affection, criminal conversation, or seduction  Causes of action abolished.  No civil action shall be commenced or prosecuted for alienation of affection, criminal conversation, or seduction, and those causes of action are hereby abolished.

History of Section.
(P.L. 1985, ch. 123, § 2.)



Chapter 9-1-43 - Civil action for childsnatching.

§ 9-1-43 Civil action for childsnatching.  (a) Any person, including a parent, who intentionally removes, causes the removal of, or detains any child under the age of eighteen (18) years with intent to deny another person's right of custody under an existing decree or order of the family court in violation of § 11-26-1.1 shall be liable in an action at law, suit in equity, or any other appropriate proceeding for redress in the superior court. Actions brought pursuant to this section may include, but not limited to, damages for mental and emotional distress, loss of service, society and companionship, compensatory damages incurred in searching for the missing child, punitive damages, injunctive relief, and attorney's fees.

(b) If any provision or part of this section or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions or parts of this section are severable.

History of Section.
(P.L. 1985, ch. 166, § 1.)



Chapter 9-1-44 - Civil action for release of names of minors.

§ 9-1-44 Civil action for release of names of minors.  (a) No member of any municipal or state agency shall release the identity of any minor who is believed to be a victim of a violation of any law except with the consent of his or her parent or guardian. This section shall not prevent the release of the identity of minors involved in a violation of a motor vehicle law or involved in a motor vehicle accident.

(b) Any person found to be in violation of the provisions of this section shall be liable to the minor in a civil action brought on behalf of the minor for compensatory damages and court costs.

History of Section.
(P.L. 1985, ch. 384, § 1.)



Chapter 9-1-45 - Attorney's fees in breach of contract actions.

§ 9-1-45 Attorney's fees in breach of contract actions.  The court may award a reasonable attorney's fee to the prevailing party in any civil action arising from a breach of contract in which the court:

(1) Finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party; or

(2) Renders a default judgment against the losing party.

History of Section.
(P.L. 1985, ch. 394, § 1; P.L. 1990, ch. 371, § 2.)



Chapter 9-1-46 - Affirmative defense of trespasser's intent to commit a crime.

§ 9-1-46 Affirmative defense of trespasser's intent to commit a crime.  The owner or person legally entitled to possession of any land or building shall be entitled to plead as an affirmative defense that the injured person was trespassing with the intent to commit a felony, which upon proof thereof shall prohibit the trespasser from recovering for personal injuries sustained while upon the land or building, unless those injuries were inflicted by unreasonable force by the owner or person legally entitled to possession of the land or building.

History of Section.
(P.L. 1986, ch. 473, § 1.)



Chapter 9-1-47 - Loss of homemaker services.

§ 9-1-47 Loss of homemaker services.  In any suit for damages as a result of personal injuries, a homemaker may recover the fair value of homemaker services provided to the home and those living therein. A "homemaker" as used herein is a person who has primary responsibility for the care of a home and a family and who receives no direct monetary compensation for those duties. The fair value of homemaker services shall not be limited to money actually expended to replace the services usually provided by the homemaker. In such a suit, the value of the homemaker services may be shown by expert testimony, but such testimony is not required.

History of Section.
(P.L. 1987, ch. 81, § 1.)



Chapter 9-1-48 - Immunity from civil liability  Sports teams.

§ 9-1-48 Immunity from civil liability  Sports teams.  (a) Notwithstanding any provisions of law to the contrary, except as otherwise provided in subsection (c) of this section, no person who, without compensation and as a volunteer, renders services as a manager, coach, instructor, umpire, referee, or official or who, without compensation and as a volunteer, assists a manager, coach, instructor, umpire, referee, or official in a youth sports program organized and conducted by or under the auspices of a nonprofit corporation, and no director, trustee, officer, or employee of a nonprofit corporation which organizes, conducts, or sponsors a youth sports program, shall be liable to any person for any civil damages as a result of any acts or omissions in the rendering of such services or assistance or in the organization, conduct, or sponsorship of the youth sports program unless the acts or omissions of the person were committed in willful, wanton, or reckless disregard for the safety of the participants in the youth sports program. It shall be insufficient to impose liability upon any such person to establish only that the conduct of the person fell below ordinary standards of care.

(b) Notwithstanding any provisions of law to the contrary, except as otherwise provided in subsection (c) of this section, no person who renders services as a manager, coach, instructor, umpire, referee, or official or who assists a manager, coach, instructor, umpire, referee, or official in an interscholastic or intramural sports program organized and conducted in accordance with and subject to the rules, regulations, and jurisdiction of the Rhode Island interscholastic league, the committee on junior high school athletics, and/or the board of regents for elementary and secondary education shall be liable to any person for any civil damages as a result of any acts or omissions in the rendering of such services or assistance unless the acts or omissions of the person were committed in willful, wanton, or reckless disregard for the safety of the participants in the interscholastic or intramural sports program.

(c) Nothing in this section shall be deemed to grant immunity to any person, corporation, or other entity who or which causes injury or damage as the result of the negligent operation of a motor vehicle.

(d) For purposes of this section:

(1) "Compensation" shall not include reimbursement for reasonable expenses actually incurred or to be incurred or, solely in the case of umpires, referees, or other game officials, a modest honorarium.

(2) "Nonprofit corporation" shall include any nonprofit corporation or nonprofit association organized under the law of this state, or of any other state, or of the United States, which is authorized to do business in this state.

(3) "Youth sports program" shall include any program organized for recreational athletic competition, and/or instruction and whose participants are nineteen (19) years of age or younger or physically or mentally disabled regardless of age.

History of Section.
(P.L. 1987, ch. 307, § 1; P.L. 1988, ch. 311, § 1; P.L. 1999, ch. 83, § 7; P.L. 1999, ch. 130, § 7; P.L. 2012, ch. 415, § 16.)



Chapter 9-1-49 - Correct corporate name and registered agent  Duty to provide.

§ 9-1-49 Correct corporate name and registered agent  Duty to provide.  (a) Whenever any person notifies a corporation that it intends to commence a civil action against the corporation, it shall be the duty of the corporation to inform the person of its correct corporate name, its state of incorporation, its business address as designated in its state of incorporation, its registered agent and the address of its registered agent within fourteen (14) days of receipt of the notification. If the corporation is aware that a subsidiary or affiliate is a proper party to the civil action, the corporation shall also provide the correct name and address of the subsidiary or affiliate.

(b) Whenever a corporation is served with a complaint it shall notify the plaintiff within twenty (20) days of service of its correct corporate name, its state of incorporation, its business address as designated in its state of incorporation, its registered agent, and the address of its registered agent, and if the corporation is aware that a subsidiary or affiliate is a proper party to the civil action, the corporation shall also provide the correct name and address of the subsidiary or affiliate. Failure of the corporation to so notify the plaintiff shall result in a defense on these issues being waived by the corporation, and the corporation shall be estopped from asserting that the complaint failed to identify the corporation by its correct corporate name, or that the corporation is not a proper party to the civil action.

History of Section.
(P.L. 1988, ch. 99, § 1; P.L. 1999, ch. 66, § 1.)



Chapter 9-1-50 - Settled claims not paid within thirty (30) days.

§ 9-1-50 Settled claims not paid within thirty (30) days.  (a) Whenever any claim is settled, the insurance company, adjusting company, or any other person, firm, or corporation responsible for paying the settlement shall make payment within thirty (30) days from the date the claimant or his or her attorney sends the release. Failure to make payment within thirty (30) days shall raise a presumption that failure to do so was a willful and wanton disregard for the rights of the claimant. In addition to all other remedies, the payor shall be liable to the claimant in a separate cause of action for punitive damages and interest which shall be computed at the rate of twelve percent (12%) per annum from the date the cause of action giving rise to the settlement occurred until the judgment on the claim brought pursuant to this section is entered.

(b) Any claim brought under the provisions of this section shall be given a priority on the trial calendar.

History of Section.
(P.L. 1991, ch. 341, § 1.)



Chapter 9-1-51 - Limitation on actions based on sexual abuse or exploitation of a child.

§ 9-1-51 Limitation on actions based on sexual abuse or exploitation of a child.  (a) All claims or causes of action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of childhood sexual abuse shall be commenced within seven (7) years of the act alleged to have caused the injury or condition, or seven (7) years of the time the victim discovered or reasonably should have discovered that the injury or condition was caused by the act, whichever period expires later.

(b) The victim need not establish which act in a series of continuing sexual abuse or exploitation incidents cause the injury complained of, but may compute the date of discovery from the date of the last act by the same perpetrator which is part of a common scheme or plan of sexual abuse or exploitation.

(c) The knowledge of a custodial parent or guardian shall not be imputed to a person under the age of eighteen (18) years.

(d) For purposes of this section, "child" means a person under the age of eighteen (18) years.

(e) As used in this section, "childhood sexual abuse" means any act committed by the defendant against a complainant who was less than eighteen (18) years of age at the time of the act and which act would have been a criminal violation of chapter 37 of title 11.

History of Section.
(P.L. 1992, ch. 84, § 1; P.L. 1993, ch. 274, § 1.)



Chapter 9-1-52 - Cause of action for next lowest bidding qualified contractor.

§ 9-1-52 Cause of action for next lowest bidding qualified contractor.  Whenever a contractor or subcontractor, having been awarded the contract as the lowest qualified bidder, violates the state's prevailing wage, a cause of action shall be for the next lowest qualified bidder for any and all damages incurred as the result of not being awarded the contract.

History of Section.
(P.L. 1994, ch. 429, § 1.)



Chapter 9-1-53 - Misclassification of employees  Civil action.

§ 9-1-53 Misclassification of employees  Civil action.  Any person, firm, or corporation which suffers damages as a result of a competitive bid for a contract not being accepted due to another person, firm, or corporation knowingly misclassifying employees as independent subcontractors may bring an action for damages in the appropriate district or superior court. For the purposes of an action brought pursuant to this section, employee status shall be determined by the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding Internal Revenue Code of the United States, as from time to time amended.

History of Section.
(P.L. 2007, ch. 505, § 1.)






Chapter 9-1.1 - The State False Claim Act

Chapter 9-1.1-1 - Name of act.

§ 9-1.1-1 Name of act.  This chapter may be cited as the State False Claims Act.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2.)



Chapter 9-1.1-2 - Definitions.

§ 9-1.1-2 Definitions.  As used in this chapter:

(1) "Custodian" means the custodian, or any deputy custodian, designated by the attorney general or a solicitor under § 9-1.1-6 of the Rhode Island general laws.

(2) "Documentary material" includes the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document, or data compilations stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret such data compilations, and any product of discovery.

(3) "Guard" means the Rhode Island National Guard.

(4) "Investigation" means any inquiry conducted by any investigator for the purpose of ascertaining whether any person is or has been engaged in any violation of this chapter.

(5) "Investigator" means a person who is charged by the Rhode Island attorney general, a solicitor, or designee with the duty of conducting any investigation under this act, or any officer or employee of the State acting under the direction and supervision of the department of attorney general.

(6) "Product of discovery" includes:

(i) The original or duplicate of any deposition, interrogatory, document, thing, result of the inspection of land or other property, examination, or admission, which is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature;

(ii) Any digest, analysis, selection, compilation, or derivation of any item listed in paragraph (i); and

(iii) Any index or other manner of access to any item listed in paragraph (i).

(7) "Solicitor" means a municipality, acting through its city or town solicitor or other duly appointed legal counsel.

(8) "State" means the state of Rhode Island; any agency of state government; and any political subdivision meaning any city, town, county or other governmental entity authorized or created by state law, including public corporations and authorities.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2; P.L. 2012, ch. 217, § 1; P.L. 2012, ch. 227, § 1; P.L. 2012, ch. 415, § 17.)



Chapter 9-1.1-3 - Liability for certain acts.

§ 9-1.1-3 Liability for certain acts.  (a) Any person who:

(1) Knowingly presents, or causes to be presented, to an officer or employee of the state or a member of the guard a false or fraudulent claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used, a false record or statement to get a false or fraudulent claim paid or approved by the state;

(3) Conspires to defraud the state by getting a false or fraudulent claim allowed or paid;

(4) Has possession, custody, or control of property or money used, or to be used, by the state and, intending to defraud the state or willfully to conceal the property, delivers, or causes to be delivered, less property than the amount for which the person receives a certificate or receipt;

(5) Authorized to make or deliver a document certifying receipt of property used, or to be used, by the state and, intending to defraud the state, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the state, or a member of the guard, who lawfully may not sell or pledge the property; or

(7) Knowingly makes, uses, or causes to be made or used, a false record or statement to conceal, avoid or decrease an obligation to pay or transmit money or property to the state, is liable to the state for a civil penalty of not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000), plus three (3) times the amount of damages which the state sustains because of the act of that person. A person violating this subsection (a) shall also be liable to the state for the costs of a civil action brought to recover any such penalty or damages.

(b) Knowing and knowingly defined. As used in this section, the terms "knowing" and "knowingly" mean that a person, with respect to information:

(1) Has actual knowledge of the information;

(2) Acts in deliberate ignorance of the truth or falsity of the information; or

(3) Acts in reckless disregard of the truth or falsity of the information, and no proof of specific intent to defraud is required.

(c) Claim defined. As used in this section, "claim" includes any request or demand, whether under a contract or otherwise, for money or property which is made to a contractor, grantee, or other recipient if the state provides any portion of the money or property which is requested or demanded, or if the state will reimburse such contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded.

(d) Exclusion. This section does not apply to claims, records, or statements made under the Rhode Island personal income tax law contained in Rhode Island general laws chapter 44-30.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2.)



Chapter 9-1.1-4 - Civil actions for false claims.

§ 9-1.1-4 Civil actions for false claims.  (a) Responsibilities of the attorney general and solicitor. The attorney general or solicitor diligently shall investigate a violation under § 9-1.1-3 of this section. If under this section the attorney general or solicitor finds that a person has violated or is violating § 9-1.1-3 the attorney general or solicitor may bring a civil action under this section against the person.

(b) Actions by private persons.

(1) A person may bring a civil action for a violation of § 9-1.1-3 for the person and for the state. The action shall be brought in the name of the state. The action may be dismissed only if the court and the attorney general give written consent to the dismissal and their reasons for consenting.

(2) A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the state upon the attorney general. The complaint shall be filed in camera, shall remain under seal for at least sixty (60) days, and shall not be served on the defendant until the court so orders. The state may elect to intervene and proceed with the action within sixty (60) days after it receives both the complaint and the material evidence and information.

(3) The state may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (2). Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this section until twenty (20) days after the complaint is unsealed and served upon the defendant.

(4) Before the expiration of the sixty (60) day period or any extensions obtained under paragraph (3), the state shall:

(A) Proceed with the action, in which case the action shall be conducted by the state; or

(B) Notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action.

(5) When a person brings an action under this subsection (b), no person other than the state may intervene or bring a related action based on the facts underlying the pending action.

(c) Rights of the parties to Qui Tam actions.

(1) If the state proceeds with the action, it shall have the primary responsibility for prosecuting the action, and shall not be bound by an act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations set forth in paragraph (2).

(2) The state may dismiss the action notwithstanding the objections of the person initiating the action if the person has been notified by the state of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(B) The state may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(C) Upon a showing by the state that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the state's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as:

(i) Limiting the number of witnesses the person may call:

(ii) Limiting the length of the testimony of such witnesses;

(iii) Limiting the person's cross-examination of witnesses; or

(iv) Otherwise limiting the participation by the person in the litigation.

(D) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

(3) If the state elects not to proceed with the action, the person who initiated the action shall have the right to conduct the action. If the state so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts (at the state's expense). When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the State to intervene at a later date upon a showing of good cause.

(4) Whether or not the state proceeds with the action, upon a showing by the state that certain actions of discovery by the person initiating the action would interfere with the state's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty (60) days. Such a showing shall be conducted in camera. The court may extend the sixty (60) day period upon a further showing in camera that the state has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(5) Notwithstanding subsection (b), the state may elect to pursue its claim through any alternate remedy available to the state, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in such proceeding as such person would have had if the action had continued under this section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this section. For purposes of the preceding sentence, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(d) Award to Qui Tam plaintiff.

(1) If the State proceeds with an action brought by a person under subsection 9-1.1-4(b), such person shall, subject to the second sentence of this paragraph, receive at least fifteen percent (15%) but not more than twenty-five percent (25%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Where the action is one which the court finds to be based primarily on disclosures of specific information (other than information provided by the person bringing the action) relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or Auditor General's report, hearing, audit, or investigation, or from the news media, the court may award such sums as it considers appropriate, but in no case more than ten percent (10%) of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any payment to a person under the first or second sentence of this paragraph (1) shall be made from the proceeds. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. The state shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred by the attorney general, including reasonable attorneys' fees and costs, and the amount received shall be deposited in the false claims act fund created under this chapter. All such expenses, fees, and costs shall be awarded against the defendant.

(2) If the state does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five percent (25%) and not more than thirty percent (30%) of the proceeds of the action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(3) Whether or not the state proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of § 9-1.1-3 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the person would otherwise receive under paragraph (1) or (2) of this subsection (d), taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from his or her role in the violation of § 9-1.1-3, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the state to continue the action.

(4) If the state does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(e) Certain actions barred.

(1) No court shall have jurisdiction over an action brought by a former or present member of the guard under subsection 9-1.1-4(b) (actions by private persons) against a member of the guard arising out of such person's service in the guard.

(2) No court shall have jurisdiction over an action brought pursuant to subsection 9-1.1-4(b) (actions by private persons) against the governor, lieutenant governor, the attorney general, members of the general assembly, a member of the judiciary, the treasurer, secretary of state, the auditor general, any director of a state agency, and any other individual appointed to office by the governor if the action is based on evidence or information known to the state when the action was brought.

(3) In no event may a person bring an action under subsection 9-1.1-4(b) which is based upon allegations or transactions which are the subject of a civil suit or an administrative civil money penalty proceeding in which the state is already a party.

(4) No court shall have jurisdiction over an action under this section based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or auditor general's report, hearing, audit, or investigation, or from the news media, unless the action is brought by the attorney general or the person bringing the action is an original source of the information.

(B) For purposes of this exclusion, "original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the state before filing an action under this section which is based on the information.

(f) State not liable for certain expenses. The state is not liable for expenses which a person incurs in bringing an action under this section.

(g) Any employee who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because of lawful acts done by the employee on behalf of the employee or others in furtherance of an action under this section, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under this section, shall be entitled to all relief necessary to make the employee whole. Such relief shall include reinstatement with the seniority status such employee would have had but for the discrimination, two (2) times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An employee may bring an action in the appropriate superior court for the relief provided in this subsection 9-1.1-4(g).

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2; P.L. 2012, ch. 217, § 1; P.L. 2012, ch. 227, § 1.)



Chapter 9-1.1-5 - False claims procedure.

§ 9-1.1-5 False claims procedure.  (a) A subpoena requiring the attendance of a witness at a trial or hearing conducted under § 9-1.1-4, may be served at any place in the state.

(b) A civil action under § 9-1.1-4 may not be brought:

(1) More than 6 years after the date on which the violation of § 9-1.1-3 is committed, or

(2) More than three (3) years after the date when facts material to the right of action are known or reasonably should have been known by the official of the state charged with responsibility to act in the circumstances, but in no event more than ten (10) years after the date on which the violation is committed, whichever occurs last.

(c) In any action brought under § 9-1.1-4, the state shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other provision of law, a final judgment rendered in favor of the state in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under subsections 9-1.1-4(a) or 9-1.1-4(b).

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2.)



Chapter 9-1.1-6 - Subpoenas.

§ 9-1.1-6 Subpoenas.  (a) In general:

(1) Issuance and service. Whenever the attorney general or solicitor has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to an investigation, the attorney general or solicitor may, before commencing a civil proceeding under this act, issue in writing and cause to be served upon such person, a subpoena requiring such person:

(A) To produce such documentary material for inspection and copying,

(B) To answer, in writing, written interrogatories with respect to such documentary material or information,

(C) To give oral testimony concerning such documentary material or information, or

(D) To furnish any combination of such material, answers, or testimony.

The attorney general may delegate the authority to issue subpoenas under this subsection (a) to the sate police subject to conditions as the attorney general deems appropriate. Whenever a subpoena is an express demand for any product of discovery, the attorney general, solicitor, or respective delegate shall cause to be served, in any manner authorized by this section, a copy of such demand upon the person from whom the discovery was obtained and shall notify the person to whom such demand is issued of the date on which such copy was served.

(2) Where a subpoena requires the production of documentary material, the respondent shall produce the original of the documentary material, provided, however, that the attorney general or solicitor may agree that copies may be substituted for the originals. All documentary material kept or stored in electronic form, including electronic mail, shall be produced in hard copy, unless the attorney general or solicitor agrees that electronic versions may be substituted for the hard copy. The production of documentary material shall be made at the respondent's expense.

(3) Contents and deadlines. Each subpoena issued under paragraph (1):

(A) Shall state the nature of the conduct constituting an alleged violation that is under investigation and the applicable provision of law alleged to be violated.

(B) Shall identify the individual causing the subpoena to be served and to whom communications regarding the subpoena should be directed.

(C) Shall state the date, place, and time at which the person is required to appear, produce written answers to interrogatories, produce documentary material or give oral testimony. The date shall not be less than ten (10) days from the date of service of the subpoena. Compliance with the subpoena shall be at the office of the attorney general or solicitor.

(D) If the subpoena is for documentary material or interrogatories, shall describe the documents or information requested with specificity.

(E) Shall notify the person of the right to be assisted by counsel.

(F) Shall advise that the person has twenty (20) days from the date of service or up until the return date specified in the demand, whichever date is earlier, to move, modify, or set aside the subpoena pursuant to subparagraph (j)(2)(A) of this section.

(b) Protected material or information.

(1) In general. A subpoena issued under subsection (a) may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under:

(A) The standards applicable to subpoenas or subpoenas duces tecum issued by a court of this state to aid in a grand jury investigation; or

(B) The standards applicable to discovery requests under the Rhode Island superior court rules of civil procedure, to the extent that the application of such standards to any such subpoena is appropriate and consistent with the provisions and purposes of this section.

(2) Effect on other orders, rules, and laws. Any such subpoena which is an express demand for any product of discovery supersedes any inconsistent order, rule, or provision of law (other than this section) preventing or restraining disclosure of such product of discovery to any person. Disclosure of any product of discovery pursuant to any such subpoena does not constitute a waiver of any right or privilege which the person making such disclosure may be entitled to invoke to resist discovery of trial preparation materials.

(c) Service in general. Any subpoena issued under subsection (a) may be served by any person so authorized by the attorney general or by any person authorized to serve process on individuals within Rhode Island, through any method prescribed in the Rhode Island superior court rules of civil procedure or as otherwise set forth in this chapter.

(d) Service upon legal entities and natural persons.

(1) Legal entities. Service of any subpoena issued under subsection (a) or of any petition filed under subsection (j) may be made upon a partnership, corporation, association, or other legal entity by:

(A) Delivering an executed copy of such subpoena or petition to any partner, executive officer, managing agent, general agent, or registered agent of the partnership, corporation, association or entity;

(B) Delivering an executed copy of such subpoena or petition to the principal office or place of business of the partnership, corporation, association, or entity; or

(C) Depositing an executed copy of such subpoena or petition in the United States mails by registered or certified mail, with a return receipt requested, addressed to such partnership, corporation, association, or entity as its principal office or place of business.

(2) Natural person. Service of any such subpoena or petition may be made upon any natural person by:

(A) Delivering an executed copy of such subpoena or petition to the person; or

(B) Depositing an executed copy of such subpoena or petition in the United States mails by registered or certified mail, with a return receipt requested, addressed to the person at the person's residence or principal office or place of business.

(e) Proof of service. A verified return by the individual serving any subpoena issued under subsection (a) or any petition filed under subsection (j) setting forth the manner of such service shall be proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such subpoena.

(f) Documentary material.

(1) Sworn certificates. The production of documentary material in response to a subpoena served under this Section shall be made under a sworn certificate, in such form as the subpoena designates, by:

(A) In the case of a natural person, the person to whom the subpoena is directed, or

(B) In the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to such production and authorized to act on behalf of such person. The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the subpoena is directed has been produced and made available to the attorney general or solicitor.

(2) Production of materials. Any person upon whom any subpoena for the production of documentary material has been served under this section shall make such material available for inspection and copying to the attorney general or solicitor at the place designated in the subpoena, or at such other place as the attorney general or solicitor and the person thereafter may agree and prescribe in writing, or as the court may direct under subsection (j)(1). Such material shall be made so available on the return date specified in such subpoena, or on such later date as the attorney general or solicitor may prescribe in writing. Such person may, upon written agreement between the person and the attorney general or solicitor, substitute copies for originals of all or any part of such material.

(g) Interrogatories. Each interrogatory in a subpoena served under this section shall be answered separately and fully in writing under oath and shall be submitted under a sworn certificate, in such form as the subpoena designates by:

(1) In the case of a natural person, the person to whom the subpoena is directed, or

(2) In the case of a person other than a natural person, the person or persons responsible for answering each interrogatory. If any interrogatory is objected to, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the subpoena and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.

(h) Oral examinations.

(1) Procedures. The examination of any person pursuant to a subpoena for oral testimony served under this section shall be taken before an officer authorized to administer oaths and affirmations by the laws of this state or of the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath or affirmation and shall, personally or by someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and shall be transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a certified copy of the transcript of the testimony in accordance with the instructions of the attorney general or solicitor. This subsection shall not preclude the taking of testimony by any means authorized by, and in a manner consistent with, the Rhode Island superior court rules of civil procedure.

(2) Persons present. The investigator conducting the examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the state, any person who may be agreed upon by the attorney for the state and the person giving the testimony, the officer before whom the testimony is to be taken, and any stenographer taking such testimony.

(3) Where testimony taken. The oral testimony of any person taken pursuant to a subpoena served under this section shall be taken in the county within which such person resides, is found, or transacts business, or in such other place as may be agreed upon by the attorney general or solicitor and such person.

(4) Transcript of testimony. When the testimony is fully transcribed, the attorney general or solicitor or the officer before whom the testimony is taken shall afford the witness, who may be accompanied by counsel, a reasonable opportunity to review and correct the transcript, in accordance with the rules applicable to deposition witnesses in civil cases. Upon payment of reasonable charges, the attorney general or solicitor shall furnish a copy of the transcript to the witness, except that the attorney general or solicitor may, for good cause, limit the witness to inspection of the official transcript of the witness' testimony.

(A) Any person compelled to appear for oral testimony under a subpoena issued under subsection (a) may be accompanied, represented, and advised by counsel, who may raise objections based on matters of privilege in accordance with the rules applicable to depositions in civil cases. If such person refuses to answer any question, a petition may be filed in superior court under subsection (j)(1) for an order compelling such person to answer such question.

(B) If such person refuses any question on the grounds of the privilege against self-incrimination, the testimony of such person may be compelled in accordance with rules of criminal procedure.

(6) Witness fees and allowances. Any person appearing for oral testimony under a subpoena issued under subsection 9-1.1-6(a) shall be entitled to the same fees and allowances which are paid to witnesses in the superior court.

(7) Custodians of documents, answers, and transcripts.

(A) Designation. The attorney general, solicitor, or their respective delegate shall serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this section.

(B) Except as otherwise provided in this section, no documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the custodian, shall be available for examination by any individual, except as determined necessary by the attorney general or solicitor and subject to the conditions imposed by him or her for effective enforcement of the laws of this state, or as otherwise provided by court order.

(C) Conditions for return of material. If any documentary material has been produced by any person in the course of any investigation pursuant to a subpoena under this section and:

(i) Any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any state agency involving such material, has been completed, or

(ii) No case or proceeding in which such material may be used has been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of such investigation, the custodian shall, upon written request of the person who produced such material, return to such person any such material which has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

(j) Judicial proceedings.

(1) Petition for enforcement. Whenever any person fails to comply with any subpoena issued under subsection (a), or whenever satisfactory copying or reproduction of any material requested in such demand cannot be done and such person refuses to surrender such material, the attorney general or solicitor may file, in the superior court of the county in which such person resides, is found, or transacts business, or the superior court in the he county in which an action filed pursuant to § 9-1.1-4 is pending if the action relates to the subject matter of the subpoena and serve upon such person a petition for an order of such court for the enforcement of the subpoena.

(A) Any person who has received a subpoena issued under subsection (a) may file, in the superior court of any county within which such person resides, is found, or transacts business, and serve upon the attorney general a petition for an order of the court to modify or set aside such subpoena. In the case of a petition addressed to an express demand for any product of discovery, a petition to modify or set aside such demand may be brought only in the superior court of the county in which the proceeding in which such discovery was obtained is or was last pending. Any petition under this subparagraph (a) must be filed:

(i) Within twenty (20) days after the date of service of the subpoena, or at any time before the return date specified in the subpoena, whichever date is earlier, or

(ii) Within such longer period as may be prescribed in writing by the attorney general or solicitor.

(B) The petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (a), and may be based upon any failure of the subpoena to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the subpoena, in whole or in part, except that the person filing the petition shall comply with any portion of the subpoena not sought to be modified or set aside.

(3) Petition to modify or set aside demand for product of discovery. In the case of any subpoena issued under subsection (a) which is an express demand for any product of discovery, the person from whom such discovery was obtained may file, in the superior court of the county in which the proceeding in which such discovery was obtained is or was last pending, a petition for an order of such court to modify or set aside those portions of the subpoena requiring production of any such product of discovery, subject to the same terms, conditions, and limitations set forth in subparagraph (j)(2) of this section.

(4) Jurisdiction. Whenever any petition is filed in any superior court under this subsection (j), such court shall have jurisdiction to hear and determine the matter so presented, and to enter such orders as may be required to carry out the provisions of this section. Any final order so entered shall be subject to appeal in the same manner as appeals of other final orders in civil matters. Any disobedience of any final order entered under this section by any court shall be punished as a contempt of the court.

(k) Disclosure exemption. Any documentary material, answers to written interrogatories, or oral testimony provided under any subpoena issued under subsection (a) shall be exempt from disclosure under the Rhode Island access to public records law, § 38-2-2.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2; P.L. 2012, ch. 217, § 1; P.L. 2012, ch. 227, § 1.)



Chapter 9-1.1-7 - Procedure.

§ 9-1.1-7 Procedure.  The Rhode Island superior court rules of civil procedure shall apply to all proceedings under this chapter, except when those rules are inconsistent with this chapter.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2.)



Chapter 9-1.1-8 - Funds.

§ 9-1.1-8 Funds.  There is hereby created a separate fund entitled the false claims act fund. All proceeds of an action or settlement of a claim brought under this chapter shall be deposited in the fund, with the exception of actions brought directly by a solicitor, in which case the proceeds of an action or settlement of a claim brought under this chapter shall be provided to the respective municipality.

History of Section.
(P.L. 2007, ch. 73, art. 18, §§ 1, 2; P.L. 2012, ch. 217, § 1; P.L. 2012, ch. 227, § 1.)



Chapter 9-1.1-9 - Powers conferred upon municipal solicitors.

§ 9-1.1-9 Powers conferred upon municipal solicitors.  All powers conferred under this chapter upon the attorney general with regard to the state are conferred upon solicitors with regard to their respective municipalities in matters involving an action under the false claims act.

History of Section.
(P.L. 2012, ch. 217, § 2; P.L. 2012, ch. 227, § 2.)






Chapter 9-2 - Parties

Chapter 9-2-2 - Joinder of defendants in action on contract or instrument.

§ 9-2-2 Joinder of defendants in action on contract or instrument.  When, in an action on any contract or specialty, including a bill of exchange or a promissory note, the property of a surety, endorser, or drawer has been attached, the property of the promissor, acceptor, or principal, properly before the court, if within its jurisdiction, if not attached at the commencement of the action, may be attached on mesne process or execution, and shall in all cases be first applied in the satisfaction of any judgment recovered therein.

History of Section.
(C.P.A. 1905, § 241; G.L. 1909, ch. 283, § 21; G.L. 1923, ch. 333, § 21; G.L. 1938, ch. 518, § 2; G.L. 1956, § 9-2-2; P.L. 1965, ch. 55, § 8; P.L. 1997, ch. 326, § 15.)



Chapter 9-2-5 - Proceedings unimpaired by changes in parties.

§ 9-2-5 Proceedings unimpaired by changes in parties.  No change of parties made by order of the court shall impair any previous attachment of the estate or arrest of the body of any defendant remaining in the action, nor impair any bond or bail given by any party remaining, either as against himself or herself or his or her sureties. And in all the above cases, the writ shall be amended accordingly.

History of Section.
(C.P.A. 1905, § 245; G.L. 1909, ch. 283, § 25; G.L. 1923, ch. 333, § 25; G.L. 1938, ch. 518, § 5; G.L. 1956, § 9-2-5; P.L. 1965, ch. 55, § 8.)



Chapter 9-2-6 - Liability of representatives of deceased joint contractor.

§ 9-2-6 Liability of representatives of deceased joint contractor.  Unless otherwise provided in the contract, upon the death of any joint contractor, his or her representatives may be charged in the same manner as such representatives might have been charged if the contract had been several instead of joint; provided, that the plaintiff shall first exhaust the partnership estate if the joint contract is a partnership contract.

History of Section.
(C.P.A. 1905, § 237; G.L. 1909, ch. 283, § 17; G.L. 1923, ch. 333, § 17; G.L. 1938, ch. 476, § 1; G.L. 1956, § 9-2-6.)



Chapter 9-2-7 - Effect of judgment against part of joint contractors.

§ 9-2-7 Effect of judgment against part of joint contractors.  No judgment, without complete satisfaction, rendered against a part only of the defendants in any action upon a joint contract shall be a bar to any future action on the contract, for any unsatisfied balance due, against such of the defendants upon whom or whose estate the writ in the original action shall not have been served.

History of Section.
(C.P.A. 1905, § 238; G.L. 1909, ch. 283, § 18; G.L. 1923, ch. 333, § 18; G.L. 1938, ch. 476, § 2; G.L. 1956, § 9-2-7.)



Chapter 9-2-8 - Assignee of nonnegotiable chose in action.

§ 9-2-8 Assignee of nonnegotiable chose in action.  The assignee of a nonnegotiable chose in action which has been assigned in writing may maintain an action thereon in his or her own name, but subject to all defenses and rights of counterclaim, recoupment, or setoff to which the defendant would have been entitled had the action been brought in the name of the assignor.

History of Section.
(G.L., ch. 333, § 30, as enacted by P.L. 1938, ch. 2615, § 1; G.L. 1938, ch. 509, § 2; G.L. 1956, § 9-2-8.)



Chapter 9-2-9 - Restricted liability on instrument signed as fiduciary.

§ 9-2-9 Restricted liability on instrument signed as fiduciary.  Where an instrument contains, or a person adds to his or her signature, words indicating that he or she contracts or signs in his or her representative capacity as trustee, executor, administrator, guardian, or conservator, he or she shall not be personally liable on the instrument, if he or she was duly authorized to make the instrument in his or her representative capacity; should an action on the instrument be brought against the trustee, executor, administrator, guardian, or conservator in his or her representative capacity, or against his or her successor, an execution on any judgment obtained against him or her shall run only against the goods, chattels, and real estate of the estate in the hands and possession of the trustee, executor, administrator, guardian, or conservator, or his or her successor, and not against his or her own property and estate; provided, that upon a suggestion of waste as provided in § 33-9-28, a civil action may be brought against him or herpersonally in the manner provided in § 33-9-28, and the procedure shall be in conformity with § 33-9-28 and applicable procedural rules.

History of Section.
(G.L., ch. 208, § 24, as enacted by C.P.A. 1905, § 1147; G.L. 1909, ch. 259, § 24; G.L. 1923, ch. 303, § 24; G.L. 1938, ch. 529, § 1; G.L. 1956, § 9-2-9; P.L. 1965, ch. 55, § 8; P.L. 1997, ch. 326, § 15.)



Chapter 9-2-10 - Association defined.

§ 9-2-10 Association defined.  Any unincorporated organization of persons, except a partnership, is deemed an association within the meaning of §§ 9-2-11  9-2-15.

History of Section.
(P.L. 1906, ch. 1348, § 1; G.L. 1909, ch. 300, § 30; G.L. 1923, ch. 350, § 30; G.L. 1938, ch. 530, § 1; G.L. 1956, § 9-2-10.)



Chapter 9-2-11 - Actions by trustee for unincorporated associations.

§ 9-2-11 Actions by trustee for unincorporated associations.  Any action or other civil proceeding may be maintained by any officer or member of an unincorporated association as trustee in its behalf, if so authorized by the association, to recover any property or upon any cause of action for or upon which all the associates may maintain such action or proceeding by reason of their interest or ownership therein, either jointly or in common. Any action or other civil proceeding may likewise be maintained by such officer or member to recover from one or more members of the association his or her or their proportionate share of any money lawfully expended by the association for the benefit of the associates or to enforce any lawful claim of the association against the member or members.

History of Section.
(P.L. 1906, ch. 1348, § 1; G.L. 1909, ch. 300, § 30; G.L. 1923, ch. 350, § 30; G.L. 1938, ch. 530, § 1; G.L. 1956, § 9-2-11; P.L. 1966, ch. 1, § 5.)



Chapter 9-2-12 - Actions against unincorporated associations.

§ 9-2-12 Actions against unincorporated associations.  Any action or other civil proceeding may be maintained to recover any property or upon any cause of action for or upon which the plaintiff may maintain such an action or proceeding against all the associates, by reason of their interest or ownership, or claim of ownership therein, against the president and secretary of the association, or the officers or members exercising substantially the duties, respectively, of president and secretary, or if there is no such officer, or officers, or members exercising such duties, or either of them, then against any other two (2) officers of the association, or if there is but one officer, then against the single officer, or if there is no officer known to the plaintiff, then against any member of the association, describing the officer or officers, member or members, as the representative or representatives of the association.

History of Section.
(P.L. 1906, ch. 1348, § 1; G.L. 1909, ch. 30, § 30; G.L. 1923, ch. 350, § 30; G.L. 1938, ch. 530, § 1; G.L. 1956, § 9-2-12; P.L. 1966, ch. 1, § 5.)



Chapter 9-2-13 - Death or incapacity of member or representative of association.

§ 9-2-13 Death or incapacity of member or representative of association.  The death or legal incapacity of a member of the association shall not affect an action or other civil proceeding brought as provided in §§ 9-2-11 and 9-2-12. If either of the officers or persons by or against whom the action or other civil proceeding is brought dies, is removed, resigns, or becomes otherwise incapacitated during the pendency thereof, the court before which the action or proceeding is pending shall make an order directing the action or proceeding to be continued by or against his or her successor in office or by or against any other officer or member who might have been a party originally to the action or proceeding.

History of Section.
(P.L. 1906, ch. 1348, § 2; G.L. 1909, ch. 300, § 31; G.L. 1923, ch. 350, § 31; G.L. 1938, ch. 530, § 2; G.L. 1956, § 9-2-13; P.L. 1966, ch. 1, § 5; P.L. 1997, ch. 326, § 15.)



Chapter 9-2-14 - Judgment and execution against association.

§ 9-2-14 Judgment and execution against association.  In an action or proceeding brought pursuant to §§ 9-2-11 and 9-2-12, the officers or members against whom the action is brought shall not be arrested; and a judgment against them shall not authorize an execution to be issued against their property or person. When the judgment is for a sum of money, an execution issued thereon must require the officer serving the execution to satisfy the execution out of any personal or real property belonging to the association or owned jointly or in common by all members thereof.

History of Section.
(P.L. 1906, ch. 1348, § 3; G.L. 1909, ch. 300, § 32; G.L. 1923, ch. 350, § 32; G.L. 1938, ch. 530, § 3; G.L. 1956, § 9-2-14; P.L. 1997, ch. 326, § 15.)



Chapter 9-2-15 - Actions against members prohibited pending action against association.

§ 9-2-15 Actions against members prohibited pending action against association.  When any action or proceeding is brought to recover any property, or upon any cause of action for or upon which the plaintiff may maintain such an action or proceeding against all the associates by reason of their interest or ownership or claim of ownership therein as provided in §§ 9-2-10  9-2-14, no action or other civil proceeding for the same cause of action shall be brought to recover a personal judgment against the members of the association or any of them until after final judgment in the first action or proceeding and the return of any execution issued thereon wholly or partially unsatisfied.

History of Section.
(P.L. 1906, ch. 1348, § 4; G.L. 1909, ch. 300, § 33; G.L. 1923, ch. 350, § 33; G.L. 1938, ch. 530, § 4; G.L. 1956, § 9-2-15; P.L. 1966, ch. 1, § 5.)



Chapter 9-2-16 - Joinder of husband and wife as plaintiffs.

§ 9-2-16 Joinder of husband and wife as plaintiffs.  A husband and wife may join as parties plaintiffs in the same action to recover damages for negligence and shall be entitled to recover their respective damages in that action.

History of Section.
(P.L. 1965, ch. 217, § 1.)



Chapter 9-2-17 - Joinder of registered owner and operator of motor vehicle as defendants in action for negligence.

§ 9-2-17 Joinder of registered owner and operator of motor vehicle as defendants in action for negligence.  A plaintiff may join the registered owner and operator of a motor vehicle in an action to recover damages for negligence. Nothing herein shall be deemed to deprive the owner or operator of any defense he or she may have.

History of Section.
(P.L. 1965, ch. 218, § 1.)



Chapter 9-2-18 - Acceleration of actions when party 65 or older.

§ 9-2-18 Acceleration of actions when party 65 or older.  Any civil action in which a plaintiff or a defendant has attained the age of sixty-five (65) years, and is not a corporation, partnership, association, or other such entity, shall be accelerated to trial at the request of the party. This section shall not be construed so as to preclude reasonable discovery.

History of Section.
(P.L. 1984, ch. 347, § 1; P.L. 1987, ch. 80, § 1.)



Chapter 9-2-18.1 - Acceleration of action for enforcement of mechanics' lien.

§ 9-2-18.1 Acceleration of action for enforcement of mechanics' lien.  Upon motion of any party in an action to enforce a mechanics' lien, or in an action on a bond or cash escrow provided pursuant to § 34-28-17, the court may grant that the hearing on the petition shall be given priority on the calendar.

History of Section.
(P.L. 1990, ch. 25, § 1; P.L. 1991, ch. 328, § 5.)



Chapter 9-2-19 - Malpractice actions.

§ 9-2-19 Malpractice actions.  Any civil action filed on or after January 1, 1987, for personal injury or wrongful death filed against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services, dentist, or dental hygienist based on professional negligence in which the parties agree that the damages, if liability is proven, are likely to be in the sum of one hundred thousand dollars ($100,000) or more, or if the court upon motion by either party finds that the damages, if liability is proven, are likely to be in the sum of one hundred thousand dollars ($100,000) or more, shall be given priority for expedited hearing. This section shall not be construed so as to preclude adequate time for reasonable discovery.

History of Section.
(P.L. 1986, ch. 350, § 10.)



Chapter 9-2-20 - Acceleration of actions involving $100,000 or more.

§ 9-2-20 Acceleration of actions involving $100,000 or more.  Any civil action filed for personal injury, property damage, or wrongful death in which the parties agree that the damages, if liability is proven, are likely to be in the sum of one hundred thousand dollars ($100,000) or more, or if the court upon motion by either party finds that the damages, if liability is proven, are likely to be in the sum of one hundred thousand ($100,000) or more, shall be given priority for expedited hearing. This section shall not be construed so as to preclude adequate time for reasonable discovery.

History of Section.
(P.L. 1987, ch. 522, § 4.)






Chapter 9-3 - Liens Against Causes of Action

Chapter 9-3-1 - Attorney's lien  Creation.

§ 9-3-1 Attorney's lien  Creation.  Whenever the relationship of attorney and client has been entered into by an implied or express contract for service, wherein the attorney does not agree to be responsible for costs of suit, the attorney shall have a lien to the value of his or her contractual interests in the cause of action, claim, demand, counterclaim, or other matter concerning which the contract is entered into.

History of Section.
(P.L. 1917, ch. 1515, § 1; G.L. 1923, ch. 301, § 32; P.L. 1931, ch. 1761, § 1; G.L. 1938, ch. 450, § 1; G.L. 1956, § 9-3-1.)



Chapter 9-3-2 - Operation of attorney's lien.

§ 9-3-2 Operation of attorney's lien.  From the time notice is given by an attorney of the relationship of attorney and client to the person or party against whom a claim, demand, or counterclaim is made, or a cause of action or other matter is pending, the attorney's implied or express agreement shall begin to operate as a lien, and no settlement either before or after judgment shall invalidate it, but it may be enforced like any other lien against the money or thing of value which is the consideration for the settlement, or the parties, if they have made a settlement, may be proceeded against jointly or severally in an action on the case at law and shall be jointly or severally liable to the attorney for the full value of his or her lien in accordance with his or her implied or express agreement.

History of Section.
(P.L. 1917, ch. 1515, § 1; G.L. 1923, ch. 301, § 32; P.L. 1931, ch. 1761, § 1; G.L. 1938, ch. 450, § 1; G.L. 1956, § 9-3-2.)



Chapter 9-3-3 - Enforcement of attorney's lien.

§ 9-3-3 Enforcement of attorney's lien.  Any lien created by the provisions of §§ 9-3-1 and 9-3-2 may, at the election of the attorney, be established, foreclosed, and enforced by a civil action, which action may be tried and determined according to the usages in chancery and the principles of equity.

History of Section.
(G.L., ch. 301, § 32, as enacted by P.L. 1931, ch. 1761, § 1; G.L. 1938, ch. 450, § 1; G.L. 1956, § 9-3-3; P.L. 1965, ch. 55, § 10.)



Chapter 9-3-4 - Hospital lien on claim for personal injuries.

§ 9-3-4 Hospital lien on claim for personal injuries.  Every association, corporation, or other institution, including a municipal corporation, maintaining a hospital in the state, which shall furnish medical or other service to any patient injured by reason of an accident not covered by the workers' compensation act, shall, if the injured party shall assert or maintain a claim against another for damages on account of the injuries, have a lien upon that part going or belonging to the patient, of any recovery or sum had or collected or to be collected by the patient, or by his or her heirs or personal representatives in the case of his or her death, whether by judgment or by settlement or compromise, to the amount of the reasonable and necessary charges of the hospital up to the date of payment of the damages; provided, however, that the lien herein set forth shall not be applied or considered valid against anyone coming under the workers' compensation act in this state; and, provided, further, that nothing herein enacted shall be so construed as to give the lien herein created precedence over the lien of an attorney.

History of Section.
(P.L. 1939, ch. 708, § 1; G.L. 1956, § 9-3-4.)



Chapter 9-3-5 - Notice of hospital lien.

§ 9-3-5 Notice of hospital lien.  No hospital lien shall be effective unless a written notice containing the name and address of the injured person, the date of the accident, the name and location of the hospital, and the name of the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries received shall be filed in the office of the city or town clerk in which the hospital is located, prior to the payment of any money to the injured person, his or her attorneys, or legal representatives as compensation for the injuries; nor unless the hospital shall also mail, postage prepaid, a copy of the notice with a statement of the date of filing thereof to the injured person and to the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries sustained prior to the payment of any money to the injured person, his or her attorneys, or legal representative as compensation for the injuries. The hospital shall mail a copy of the notice to any insurance carrier which has insured the person, firm, or corporation against such liability.

History of Section.
(P.L. 1939, ch. 708, § 2; G.L. 1956, § 9-3-5.)



Chapter 9-3-6 - Liability for payments to patient without honoring hospital lien.

§ 9-3-6 Liability for payments to patient without honoring hospital lien.  Any person or persons, firm or firms, corporation or corporations, making any payment to a hospital patient or to his or her attorneys or heirs or legal representatives as compensation for the injury sustained, after the filing and mailing of the notice provided in § 9-3-5, without paying to the hospital the amount of its lien or so much thereof as can be satisfied out of the money due under any final judgment or compromise or settlement agreement after paying the amount of any prior liens, shall, for a period of one year from the date of payment to the patient or his or her heirs, attorneys, or legal representatives, be and remain liable to the hospital for the amount which the hospital was entitled to receive; and any such association, corporation, or other institution maintaining the hospital may, within such period, enforce its lien by a suit at law against the person or persons, firm or firms, corporation or corporations, making any such payment.

History of Section.
(P.L. 1939, ch. 708, § 3; G.L. 1956, § 9-3-6; P.L. 1997, ch. 326, § 16.)



Chapter 9-3-7 - Examination of hospital records.

§ 9-3-7 Examination of hospital records.  Any person or persons, firm or firms, corporation or corporations legally liable for a hospital lien or against whom a claim shall be asserted for compensation for injuries, shall be permitted to examine the records of any such association or other institution or body maintaining the hospital in reference to the treatment, care, and maintenance of the injured person.

History of Section.
(P.L. 1939, ch. 708, § 4; G.L. 1956, § 9-3-7.)



Chapter 9-3-8 - Hospital lien docket.

§ 9-3-8 Hospital lien docket.  Every city or town clerk shall, at the expense of the city or town, provide a suitable well bound book to be called the hospital lien docket in which, upon the filing of any lien claim under the provisions of §§ 9-3-4  9-3-7, he or she shall enter the name of the injured person, the name of the person, firm, or corporation alleged to be liable for the injuries, the name of an insurance carrier where it is known at the time of filing of the notice, the date of the accident, and the name of the hospital or other institution making the claim, and the clerk shall index the lien in the name of the injured person and the hospital and in the name of the insurance carrier where the name of the carrier is known at the time of filing the notice.

History of Section.
(P.L. 1939, ch. 708, § 5; G.L. 1956, § 9-3-8.)



Chapter 9-3-9 - Motor vehicle repairer's lien.

§ 9-3-9 Motor vehicle repairer's lien.  Every motor vehicle repairer who shall furnish material and labor, or either, in the repair of a motor vehicle shall, if the owner of the vehicle has insured the automobile against damage or loss by collision, have a lien upon any payment due the owner of the vehicle, his or her representative, or assignee, on account of the insurance, to the amount of the reasonable and necessary charges of the repairer up to the date of payment of the amount; provided, however, that nothing herein contained shall be construed to give the lien herein created precedence over the lien of an attorney.

History of Section.
(P.L. 1962, ch. 40, § 1.)



Chapter 9-3-10 - Notice of repairer's lien.

§ 9-3-10 Notice of repairer's lien.  The lien provided in § 9-3-9 shall be effective only if a written notice containing the name and address of the owner, the date of the accident, and the name and address of the repairer shall be mailed, postage prepaid, to the insurance carrier insuring against damage or loss by collision prior to the payment of any money to the owner, his or her representative, or assignee in compensation for the damage or loss.

History of Section.
(P.L. 1962, ch. 40, § 1.)



Chapter 9-3-11 - Liability where lien is not honored.

§ 9-3-11 Liability where lien is not honored.  Any insurance carrier making any payment to the owner, his or her representative, or assignee as compensation for the repair of damage to the vehicle after the mailing of the notice without paying to the repairer the amount of his or her lien or so much thereof as can be satisfied out of the money due under any final judgment or compromise or settlement agreement after paying the amount of any prior liens, shall, for a period of one year from the date of payment to the owner, his or her representative, or assignee, be and remain liable to the repairer for the amount which the repairer was entitled to receive; and any such repairer may, within such period, enforce his or her lien by a suit at law against the insurance carrier making the payment.

History of Section.
(P.L. 1962, ch. 40, § 1.)



Chapter 9-3-12 - Motor vehicle lessor's lien.

§ 9-3-12 Motor vehicle lessor's lien.  Every person, firm, or corporation licensed pursuant to § 31-5-33, who shall rent a vehicle to a lessee as a substitute vehicle for one owned by the lessee and the vehicle owned by the lessee is insured against transportation expenses, shall have a lien upon any payment due the owner of the vehicle, his or her representative, or assignee for transportation expenses and on account of the insurance, to the amount of the reasonable and necessary charges of the rental up to the date of payment of the amount; provided, however, that nothing herein contained shall be construed to give the lien herein created precedence over the lien of an attorney.

History of Section.
(P.L. 1973, ch. 211, § 1.)



Chapter 9-3-13 - Notice of lessor's lien.

§ 9-3-13 Notice of lessor's lien.  The lien provided in § 9-3-12 shall be effective only if a written notice containing the name and address of the owner, the date of the accident, and the name and address of the lessor shall be mailed, postage prepaid, to the insurance carrier insuring against the loss prior to the payment of any money to the owner, his or her representative, or assignee in compensation for the damage or loss.

History of Section.
(P.L. 1973, ch. 211, § 1.)



Chapter 9-3-14 - Liability where lien is not honored.

§ 9-3-14 Liability where lien is not honored.  Any insurance carrier making any payment to the owner, his or her representative, or assignee as compensation for the particular loss after the mailing of the notice without paying to the lessor the amount of his or her lien or so much thereof as can be satisfied out of the money due under any final judgment or compromise or settlement agreement after paying the amount of any prior liens, shall, for a period of one year from the date of payment to the owner, his or her representative, or assignee, be and remain liable to the lessor for the amount which the lessor was entitled to receive; and any such lessor may, within such period, enforce his or her lien by a civil action against the insurance carrier making the payment.

History of Section.
(P.L. 1973, ch. 211, § 1.)






Chapter 9-4 - Commencement of Proceedings

Chapter 9-4-2 - Venue of actions involving realty.

§ 9-4-2 Venue of actions involving realty.  All civil actions which concern realty, or any right, easement, or interest therein, or the possession thereof, all civil actions for breaking and entering the close of any plaintiff, and all actions in which the title to real estate may be tried and determined, shall, if brought in the superior court, be brought in the court for the county, and if brought in the district court, in the division where the land lies; and whenever the land, whether consisting of an entire tract or of two (2) or more separate tracts, lies partly in two (2) or more counties or divisions, such actions, if brought in the superior court, may be brought in the court for any county, or if brought in a district court, in any division where the land or any portion thereof lies.

History of Section.
(C.P.A. 1905, § 221; G.L. 1909, ch. 283, § 1; G.L. 1923, ch. 333, § 1; P.L. 1933, ch. 2051, § 1; G.L. 1938, ch. 511, § 1; G.L. 1956, § 9-4-2; P.L. 1965, ch. 55, § 11; P.L. 1969, ch. 239, § 7.)



Chapter 9-4-3 - Venue based on residence of parties.

§ 9-4-3 Venue based on residence of parties.  All other actions and suits, if brought in the superior court, shall be brought in the court for the county, or if brought in the district court, shall be brought in the division in which some one of the plaintiffs or defendants shall dwell, or in the superior court for the county or in the district court for the division in which the defendant or some one of the defendants shall be found; and if no one of the plaintiffs or defendants shall dwell in the state, the action, if brought in the superior court, may be brought in the court for any county, or if in a district court, in any division.

History of Section.
(C.P.A. 1905, § 222; G.L. 1909, ch. 283, § 2; G.L. 1923, ch. 333, § 2; G.L. 1938, ch. 511, § 2; G.L. 1956, § 9-4-3; P.L. 1969, ch. 239, § 7.)



Chapter 9-4-4 - Venue in personal or transitory actions involving corporations.

§ 9-4-4 Venue in personal or transitory actions involving corporations.  Personal or transitory actions and suits brought by or against corporations, if brought in the superior court, shall be brought in the court for the county, and if brought in a district court, shall be brought in the division in which the other party or some one of the other parties dwell, or in the court for the county or in the district court for the division in which the defendant or some one of the defendants shall be found, or in which the corporation is located by its charter, or if not located by its charter, in which the annual meetings of the corporation are required to be, or if not required to be, are actually held.

History of Section.
(C.P.A. 1905, § 223; G.L. 1909, ch. 283, § 3; G.L. 1923, ch. 333, § 3; G.L. 1938, ch. 511, § 3; G.L. 1956, § 9-4-4; P.L. 1969, ch. 239, § 7.)



Chapter 9-4-5 - Venue of actions between nonresident parties.

§ 9-4-5 Venue of actions between nonresident parties.  If no one of the plaintiffs or defendants dwell within the state, and a corporation established out of the state be a party, personal or transitory actions or suits by or against it may, if brought in the superior court, be brought in the court for any county, or if in the district court, in any division.

History of Section.
(C.P.A. 1905, § 224; G.L. 1909, ch. 283, § 4; G.L. 1923, ch. 333, § 4; G.L. 1938, ch. 511, § 4; G.L. 1956, § 9-4-5; P.L. 1969, ch. 239, § 7.)



Chapter 9-4-6 - Dismissal for improper venue  Transfer.

§ 9-4-6 Dismissal for improper venue  Transfer.  Except as otherwise provided herein, all actions and suits brought contrary to the provisions of § 9-4-2 shall be dismissed, and any action contrary to §§ 9-4-3  9-4-5, may be dismissed. In lieu of dismissal, any civil action brought in the wrong county, if brought in the superior court, or in the wrong division, if brought in the district court, may, in the discretion of the court, be transferred to a proper county or division.

History of Section.
(C.P.A. 1905, § 225; G.L. 1909, ch. 283, § 5; G.L. 1923, ch. 333, § 5; G.L. 1938, ch. 511, § 5; G.L. 1956, § 9-4-6; P.L. 1965, ch. 55, § 11; P.L. 1969, ch. 239, § 7.)



Chapter 9-4-7 - Filing of papers and payment of entry fee.

§ 9-4-7 Filing of papers and payment of entry fee.  No proceedings, original or appellate, shall be deemed to be entered until the necessary papers are properly filed and the entry fee, if any is required, is paid.

History of Section.
(C.P.A. 1905, § 259; G.L. 1909, ch. 285, § 2; G.L. 1923, ch. 335, § 2; G.L. 1938, ch. 513, § 2; G.L. 1956, § 9-4-7.)



Chapter 9-4-8 - Correction of defective entries.

§ 9-4-8 Correction of defective entries.  Except as otherwise provided by law, whenever any civil action (except in a district court) or whenever any appeal shall not be entered according to law, the court to which the action or appeal is returnable may, in case of accident, mistake, unforeseen cause, or excusable neglect, in its discretion, allow the action or appeal to be entered with or without terms; provided, that if the action or appeal is not entered according to law, in the first instance, all attachments and arrests made therein shall be thereby vacated.

History of Section.
(C.P.A. 1905, § 258; G.L. 1909, ch. 285, § 1; G.L. 1923, ch. 335, § 1; G.L. 1938, ch. 513, § 1; G.L. 1956, § 9-4-8; P.L. 1965, ch. 55, § 11; P.L. 1997, ch. 326, § 17.)



Chapter 9-4-9 - Lis pendens.

§ 9-4-9 Lis pendens.  (a) No proceeding in court, hereafter taken, whether by filing bill, petition, declaration, or other complaint, or by rule of court or otherwise, and no final order, decree, or judgment, concerning the title to any real estate, in this state, or to any interest or easement therein, shall affect the title (except as to parties thereto and their heirs and devisees, and those having actual notice thereof) as to any rights acquired before notice of the filing, or entry of the notice shall be recorded in the records of land evidence in the town or city where the real estate is situated; the notice to be copied in a book duly indexed and kept for that purpose. The notice shall briefly state the names of all the parties, the court wherein filed, the date of filing, and the substance of the bill, petition, declaration or other complaint, rule, order, decree, or judgment, and a description of the real estate thereby affected, so as far as may be necessary to warn any person subsequently dealing with the title to the land.

(b) Any person causing such notice to be recorded shall, within seven (7) days of the recording, cause a copy of said notice to be mailed, regular mail, postage prepaid to all parties named in the bill, petition, declaration or other complaint, rule, order, decree, or judgment at their last known address. Failure to comply with this provision shall not invalidate the lis pendens.

History of Section.
(C.P.A. 1905, § 439; G.L. 1909, ch. 294, § 13; G.L. 1923, ch. 344, § 13; G.L. 1938, ch. 439, § 1; P.L. 1940, ch. 942, § 1; G.L. 1956, § 9-4-9; P.L. 1988, ch. 85, § 1.)






Chapter 9-5 - Writs, Summons and Process

Chapter 9-5-1 - Writs in name of state  Seal  Signature by clerk or justice.

§ 9-5-1 Writs in name of state  Seal  Signature by clerk or justice.  Writs issuing from any court shall issue in the name of the state of Rhode Island and Providence Plantations, shall be under the seal of the court from which they issue, and shall be signed by the clerk or by one of the justices thereof.

History of Section.
(C.P.A. 1905, § 498; G.L. 1909, ch. 299, § 1; G.L. 1923, ch. 349, § 1; G.L. 1938, ch. 514, § 1; G.L. 1956, § 9-5-1.)



Chapter 9-5-2 - Counties in which superior court writs made and returnable.

§ 9-5-2 Counties in which superior court writs made and returnable.  Any original writ or writ of mesne process from the superior court for any county may be sealed and signed by the clerk of the court for any county and be made returnable in any other county where the court may sit.

History of Section.
(C.P.A. 1905, § 499; G.L. 1909, ch. 299, § 2; G.L. 1923, ch. 349, § 2; G.L. 1938, ch. 514, § 2; P.L. 1942, ch. 1143, § 1; G.L. 1956, § 9-5-2.)



Chapter 9-5-3 - Facsimile signature of clerk.

§ 9-5-3 Facsimile signature of clerk.  A facsimile of the signature of the clerk of the superior court for each of the counties of Providence and Bristol, Newport, Washington, and Kent, or the district court for each division, imprinted by him or her, with the seal of the court affixed, upon any civil process, original, supplementary, or final, or upon any copy of or accompanying the process, or upon any subpoena, or upon any other paper requiring the signature of the clerk and the seal of the court issuing out of the court of which he or she is clerk, except complaints and warrants, mittimuses, capiases, remands, and writs of habeas corpus, shall have the same validity as his or her written signature.

History of Section.
(P.L. 1906, ch. 1315, § 1; G.L. 1909, ch. 299, § 3; P.L. 1918, ch. 1611, § 1; P.L. 1921, ch. 2017, § 1; G.L. 1923, ch. 349, § 3; G.L. 1938, ch. 514, § 3; G.L. 1956, § 9-5-3; P.L. 1969, ch. 239, § 8.)



Chapter 9-5-5 - Form of writs from supreme and superior courts.

§ 9-5-5 Form of writs from supreme and superior courts.  All writs issuing from the supreme or superior court shall be in such form as the court shall prescribe, except if express provision is made by statute.

History of Section.
(C.P.A. 1905, § 501; G.L. 1909, ch. 299, § 5; G.L. 1923, ch. 349, § 5; G.L. 1938, ch. 514, § 5; G.L. 1956, § 9-5-5.)



Chapter 9-5-6 - Writs and process operating throughout state  Officers to whom directed.

§ 9-5-6 Writs and process operating throughout state  Officers to whom directed.  All writs and process shall run throughout the state, and shall be directed to the division of sheriffs, or constables, but if any deputy sheriff is a party to the action or suit, the process, shall be directed to the town sergeant or constable and may be served by any one of them not a party to the action or suit.

History of Section.
(C.P.A. 1905, § 502; G.L. 1909, ch. 299, § 6; G.L. 1923, ch. 349, § 6; P.L. 1930, ch. 1618, § 1; P.L. 1932, ch. 1900, § 1; G.L. 1938, ch. 514, § 6; G.L. 1956, § 9-5-6; P.L. 1965, ch. 55, § 13; P.L. 2012, ch. 324, § 16.)



Chapter 9-5-7 - Direction of writs for arrest or execution against the body.

§ 9-5-7 Direction of writs for arrest or execution against the body.  All writs whatsoever, commanding the arrest of a defendant, or executions running against the body of a defendant, shall be directed for service only to the division of sheriffs, or if the writ is to be served in the town of New Shoreham, it may be directed to the town sergeant of the town, subject to the provisions of § 9-5-8, and no writ of arrest shall be served by any other officer.

History of Section.
(P.L. 1926, ch. 784, § 1; G.L. 1938, ch. 515, § 8; G.L. 1956, § 9-5-7; P.L. 2012, ch. 324, § 16.)



Chapter 9-5-8 - Power of New Shoreham town sergeant  Bond.

§ 9-5-8 Power of New Shoreham town sergeant  Bond.  The town sergeant of the town of New Shoreham is hereby authorized and empowered to serve any writ and civil or criminal process in the town of New Shoreham and the waters adjacent thereto within the jurisdiction of the state, the ad damnum of which does not exceed one thousand dollars ($1,000), as fully and effectually as a member of the division of sheriffs; provided, that the town sergeant of New Shoreham give bond, with two (2) sufficient sureties, to the general treasurer in the sum of two thousand dollars ($2,000). In case any person is injured by the breach of the bond, he or she may sue upon the bond in like manner as he or she might do upon a sheriff's bond in a like case under the provisions of §§ 42-29-12 and 42-29-13.

History of Section.
(P.L. 1897, ch. 499, §§ 1, 2; C.P.A. 1905, § 1206; G.L. 1909, ch. 300, §§ 2, 3; G.L. 1923, ch. 350, §§ 2, 3; G.L. 1938, ch. 515, §§ 2, 3; G.L. 1956, § 9-5-8; P.L. 2012, ch. 324, § 16.)



Chapter 9-5-9 - Warrants for commitment to institutions.

§ 9-5-9 Warrants for commitment to institutions.  Any warrant or mittimus issued from any district court committing any person to the institute of mental health shall be directed to and executed by duly authorized agents of the department of human services, who shall make return thereon, the provisions of any other law to the contrary notwithstanding.

History of Section.
(G.L., ch. 349, § 6; P.L. 1930, ch. 1618, § 1; P.L. 1932, ch. 1900, § 1; G.L. 1938, ch. 514, § 6; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 9-5-9; P.L. 2012, ch. 324, § 16.)



Chapter 9-5-10 - Direction and return of district courts writs and summonses.

§ 9-5-10 Direction and return of district courts writs and summonses.  Writs and summonses issued by a district court shall be made returnable to the court at the place and on the day and hour provided by law, to be named in the writs and summonses, and shall, except as otherwise specifically provided, be directed to the division of sheriffs, or to either of the town sergeants or constables licensed pursuant to § 45-16-4.1 of the county in which the action shall be brought, or pursuant to § 45-16-4.3 for statewide service; provided, that writs of arrest and writs, summonses, and executions issued by a district court in actions for possession of tenements or estates let or held at will or by sufferance shall be directed to the division of sheriffs and service thereof shall be made by a member of the division of sheriffs; and provided, further, that in actions wherein the debt or damages demanded exceed three hundred dollars ($300), a town sergeant of the county in which the action is brought shall have power to serve the writs or summonses only if his or her certificate of appointment has been endorsed approving such use thereof by the judge of the district court having jurisdiction in the city or town by which the sergeant was appointed or elected. In case any person upon whom it is necessary to make service of any writ, summons, or execution issued by a district court is, or has estate, in any other county than the one in which the action is brought, the writ, summons, or execution may also be directed to and served by the like officer of such other county.

History of Section.
(C.P.A. 1905, § 503; G.L. 1909, ch. 299, § 7; G.L. 1923, ch. 349, § 7; G.L. 1938, ch. 514, § 7; G.L. 1956, § 9-5-10; P.L. 1964, ch. 221, § 1; P.L. 1965, ch. 55, § 13; P.L. 1966, ch. 1, § 6; P.L. 1967, ch. 118, § 1; P.L. 1969, ch. 239, § 8; P.L. 1971, ch. 183, § 3; P.L. 1989, ch. 282, § 1; P.L. 2012, ch. 324, § 16.)



Chapter 9-5-11 - District court process returnable in any division.

§ 9-5-11 District court process returnable in any division.  Writs and other process from the district court, duly signed and sealed, may be made returnable in any division, including writs of replevin; provided, that writs of replevin shall be made returnable to the district court in any division in which the goods or chattels to be replevied are taken, attached, or detained.

History of Section.
(C.P.A. 1905, § 504; G.L. 1909, ch. 299, § 8; G.L. 1923, ch. 349, § 8; G.L. 1938, ch. 514, § 8; P.L. 1942, ch. 1143, § 2; G.L. 1956, § 9-5-11; P.L. 1965, ch. 55, § 13; P.L. 1969, ch. 239, § 8.)



Chapter 9-5-14 - Writs of mesne process.

§ 9-5-14 Writs of mesne process.  The plaintiff in any action may, as often as may be necessary, at any time before final judgment in the action, sue out a writ of mesne process to be made returnable to the court in which the action is then pending, the writ of mesne process commanding the attachment of the real or personal estate of the defendant, including his or her personal estate in the hands or possession of any person, partnership, or corporation, as the trustee of the defendant, and his or her stock or shares in any banking association or other incorporated company, and may also sue out a writ of mesne process commanding the arrest of the defendant unless the defendant has been arrested in the action; provided, that the plaintiff, his or her agent, or attorney shall make affidavit, to be endorsed on or annexed to the writ, setting forth facts which would authorize an attachment or arrest at the commencement of the action. The writ of mesne process shall conform, as nearly as may be, to a writ of attachment or arrest issued at the commencement of an action and shall be returnable at a time, before final judgment, to be specified in the writ.

History of Section.
(C.P.A. 1905, § 513; G.L. 1909, ch. 299, § 17; G.L. 1923, ch. 349, § 17; G.L. 1938, ch. 514, § 11; P.L. 1942, ch. 1143, § 3; G.L. 1956, § 9-5-14; P.L. 1965, ch. 55, § 13.)



Chapter 9-5-15 - Form for writs of replevin.

§ 9-5-15 Form for writs of replevin.  Writs of replevin shall be substantially in the following form:

WRIT OF REPLEVIN.

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC. To the sheriffs of our several counties and to their deputies,

(SEAL) &n bsp; &nbs p; Greeting:

We command you that you replevy, if to be found within your precinct, the goods and chattels following, viz.: (Here enumerate and particularly describe them) belonging to of &n bsp; now taken (detained, or attached as the case may be) by &n bsp; of &n bsp; at &n bsp; in the county of &n bsp; and them deliver unto the said &n bsp; , provided the same are not taken, attached, or detained upon original writ, mesne process, warrant of distress, or upon execution as the property of the said ; and summon the said to appear on the return-day hereof (said return-day being the &n bsp; day of &n bsp; A. D. 19 ) in the SUPERIOR COURT to be holden at the county courthouse at &n bsp; , to answer unto the said &n bsp; in a plea of replevin that the said &n bsp; on the &n bsp; day of &n bsp; at said &n bsp; unlawfully, and without justifiable cause, took the goods and chattels of the said as aforesaid, and them unlawfully detained unto this day, (or, unlawfully detained the goods and chattels aforesaid, as the case may be) to the damage of the said , as he says, &n bsp; dollars.

Hereof fail not, and make true return of this writ with your doings thereon, together with the bond you shall take of the plaintiff.

Witness, the seal of our superior court, at &n bsp; this &n bsp; day of &n bsp; in the year , Clerk.

History of Section.
(C.P.A. 1905, § 515; G.L. 1909, ch. 299, § 19; G.L. 1923, ch. 349, § 19; G.L. 1938, ch. 514, § 12; G.L. 1956, § 9-5-15.)



Chapter 9-5-18 - Adaptation of forms to more than one defendant.

§ 9-5-18 Adaptation of forms to more than one defendant.  Whenever process shall issue against more than one defendant, the forms provided by law may be altered so as to combine the summons, the writ of arrest, and the writ of attachment, in order that they may be served on one or more of the defendants by one form of service and on the other or others by another form of service.

History of Section.
(C.P.A. 1905, § 518; G.L. 1909, ch. 299, § 22; G.L. 1923, ch. 349, § 22; G.L. 1938, ch. 514, § 15; G.L. 1956, § 9-5-18; P.L. 1965, ch. 55, § 13.)



Chapter 9-5-19 - Adaptation of forms not prescribed.

§ 9-5-19 Adaptation of forms not prescribed.  Every court shall adapt the form of process necessary to be issued thereby, whenever no form is prescribed, so as to conform to law and, as far as the nature of the case will admit, to the forms prescribed in this chapter and in applicable procedural rules.

History of Section.
(C.P.A. 1905, § 519; G.L. 1909, ch. 299, § 23; G.L. 1923, ch. 349, § 23; G.L. 1938, ch. 514, § 16; G.L. 1956, § 9-5-19; P.L. 1965, ch. 55, § 13.)



Chapter 9-5-20 - Writs and other process against unknown defendant.

§ 9-5-20 Writs and other process against unknown defendant.  Whenever the name of any defendant or respondent is not known to the plaintiff, the summons and other process may issue against him or her by a fictitious name, or by such description as the plaintiff or complainant may select; and if duly served, it shall not be abated for that cause, but may be amended with or without terms as the court may order.

History of Section.
(C.P.A. 1905, § 520; G.L. 1909, ch. 299, § 24; G.L. 1923, ch. 349, § 24; G.L. 1938, ch. 514, § 17; G.L. 1956, § 9-5-20; P.L. 1965, ch. 55, § 13.)



Chapter 9-5-21 - Signature of processes in action involving clerk of court.

§ 9-5-21 Signature of processes in action involving clerk of court.  Whenever the clerk of any court shall be a party to an action, suit, or other proceeding, civil or criminal, all processes issuing from the court thereon shall be signed by a justice thereof.

History of Section.
(C.P.A. 1905, § 521; G.L. 1909, ch. 299, § 25; G.L. 1923, ch. 349, § 25; G.L. 1938, ch. 514, § 18; G.L. 1956, § 9-5-21; P.L. 1965, ch. 55, § 13.)



Chapter 9-5-22 - False swearing in affidavit to support writ.

§ 9-5-22 False swearing in affidavit to support writ.  Every person who shall willfully swear falsely to any statement in an affidavit made by him or her, by means of which affidavit a writ of arrest or attachment shall have issued and been served by arrest or attachment, shall be deemed guilty of perjury.

History of Section.
(C.P.A. 1905, § 522; G.L. 1909, ch. 299, § 26; G.L. 1923, ch. 349, § 26; G.L. 1938, ch. 514, § 19; G.L. 1956, § 9-5-22.)



Chapter 9-5-23 - Time of service of original writs  Writs returnable on holiday.

§ 9-5-23 Time of service of original writs  Writs returnable on holiday.  Every original writ issuing from the superior court shall be returnable thereto on the day named in the writ, and shall be served not less than ten (10) nor more than sixty (60) days before the return day thereof, except in those cases in which special provision by law shall be made to the contrary; and every original writ issuing from a district court shall be served not less than six (6) nor more than twenty (20) days before the return day thereof; provided, that writs issued in civil actions returnable to any court on a legal holiday shall not thereby abate, but may be entered on the next court day of the court for civil business with the same effect as if made returnable at such later court day, and in such event all periods of time for pleading and for action of every character in the case shall begin to run from the court day next following the legal holiday.

History of Section.
(C.P.A. 1905, § 525; G.L. 1909, ch. 300, § 1; G.L. 1923, ch. 350, § 1; G.L. 1938, ch. 515, § 1; G.L. 1956, § 9-5-23.)



Chapter 9-5-24 - Service on Sunday void.

§ 9-5-24 Service on Sunday void.  No civil process whatsoever shall be served on Sunday, but every such service shall be utterly void.

History of Section.
(C.P.A. 1905, § 559; G.L. 1909, ch. 300, § 41; G.L. 1923, ch. 350, § 41; G.L. 1938, ch. 515, § 7; G.L. 1956, § 9-5-24.)



Chapter 9-5-25 - Exemption of voters from arrest.

§ 9-5-25 Exemption of voters from arrest.  All persons entitled to vote shall be protected from arrest in civil cases, on the days of election for city or town officers, and for state officers, representatives in congress, and electors of president and vice-president of the United States; and on the day preceding and the day following the election.

History of Section.
(G.L. 1896, ch. 14, § 1; G.L. 1909, ch. 20, § 1; G.L. 1923, ch. 19, § 1; G.L. 1938, ch. 327, § 1; G.L. 1956, § 9-5-25.)



Chapter 9-5-27 - Service on nonresident guardian, executor, or administrator.

§ 9-5-27 Service on nonresident guardian, executor, or administrator.  Service of any process may be made by any disinterested person upon any nonresident guardian, executor, or administrator, appointed or approved by any court of probate in this state, either by reading the process to him or her or by leaving an attested copy thereof with him or her, or by leaving the copy at his or her last and usual place of abode with some person living there; and in the latter case, by also publishing notice to him or her in such manner as the court, out of which the process issues, shall direct. And if the guardian, executor, or administrator shall not appear and answer the process, the probate court may, in its discretion, remove the guardian, executor, or administrator.

History of Section.
(C.P.A. 1905, § 552; G.L. 1909, ch. 300, § 34; G.L. 1923, ch. 350, § 34; G.L. 1938, ch. 515, § 5; G.L. 1956, § 9-5-27.)



Chapter 9-5-28 - Affidavit or admission of service on nonresident.

§ 9-5-28 Affidavit or admission of service on nonresident.  A disinterested person, serving process as provided in § 9-5-27, shall make affidavit of the service thereof, and of the manner in which, the time when, and the place where the service was made; or the service thereof may be made by the admission of service by the guardian, executor, or administrator, on the back of the process, and by his or her acknowledgment thereof some officer authorized to administer oaths.

History of Section.
(C.P.A. 1905, § 553; G.L. 1909, ch. 300, § 35; G.L. 1923, ch. 350, § 35; G.L. 1938, ch. 515, § 6; G.L. 1956, § 9-5-28; P.L. 1997, ch. 326, § 18.)



Chapter 9-5-29 - Appointment of attorney by nonresidents doing business in state.

§ 9-5-29 Appointment of attorney by nonresidents doing business in state.  Every individual not a resident of this state and every partnership composed of persons not such residents, having a usual place of business in this state, temporarily or permanently, or engaged here, temporarily or permanently, and with or without a usual place of business here, in the construction, erection, alteration, or repair of a building, bridge, railroad, railway, or structure of any kind, shall, before carrying on business in this state, file in the office of the secretary of state a written power appointing some competent person resident in this state as his or her or its attorney with authority to accept service of process against the individual or partnership in this state, containing an agreement on the part of the maker that the service of any lawful process in this state on the attorney shall be of the same force and validity as service on the individual or partnership; and providing, that, in case of garnishment, when the fees therefor shall have been paid or tendered, the attorney may make the affidavit required by law in such cases.

History of Section.
(P.L. 1930, ch. 1614, § 1; G.L. 1938, ch. 516, § 1; G.L. 1956, § 9-5-29.)



Chapter 9-5-30 - Replacement of attorney for nonresident  Revocation of power.

§ 9-5-30 Replacement of attorney for nonresident  Revocation of power.  If resident attorney, as provided in § 9-5-29, shall die, resign, or remove from the state, the individual or partnership shall forthwith file with the secretary of state a further similar written power appointing some other competent resident in this state as his or her or its attorney for the purpose as provided in § 9-5-29. No power of attorney required to be filed by § 9-5-29 shall be revoked until after a like power shall have been given to some other competent person resident in this state and filed. Any such individual or partnership which has ceased to have a usual place of business in this state or to be engaged in this state in the construction, erection, alteration, or repair of a building, bridge, railroad, railway, or structure of any kind, may, however, revoke the power of attorney by a written instrument of revocation filed in the office of the secretary of state; but no such revocation shall be effective as to any liability arising out of any act or omission occurring prior to the time when the individual or partnership ceased to have a usual place of business in this state or to be engaged here.

History of Section.
(P.L. 1930, ch. 1614, § 1; G.L. 1938, ch. 516, § 1; G.L. 1956, § 9-5-30; P.L. 1997, ch. 326, § 18.)



Chapter 9-5-31 - Filing fee for power of attorney.

§ 9-5-31 Filing fee for power of attorney.  A fee of five dollars ($5.00) shall be paid to the secretary of state, for the use of the state, upon the filing in his or her office of any paper required to be filed by §§ 9-5-29  9-5-32.

History of Section.
(P.L. 1930, ch. 1614, § 2; G.L. 1938, ch. 516, § 2; G.L. 1956, § 9-5-31.)



Chapter 9-5-32 - Notice to nonresident to appoint attorney  Agents for noncomplying persons.

§ 9-5-32 Notice to nonresident to appoint attorney  Agents for noncomplying persons.  Every individual or partnership required by §§ 9-5-29  9-5-31 to file a power of attorney and failing so to do shall be notified by the secretary of state, upon information and request by any resident of this state, of the requirements of §§ 9-5-29  9-5-32; and every person who acts within the state as agent of any such individual or partnership which fails, after receipt of the notice from the secretary of state, to file the power shall for such failure be liable to a penalty of ten dollars ($10.00) for each day during which the person has so acted after the receipt of the notice by the individual or partnership.

History of Section.
(P.L. 1930, ch. 1614, § 3; G.L. 1938, ch. 516, § 3; G.L. 1956, § 9-5-32.)



Chapter 9-5-33 - Jurisdiction over foreign corporations and over nonresident individuals, partnerships, or associations.

§ 9-5-33 Jurisdiction over foreign corporations and over nonresident individuals, partnerships, or associations.  (a) Every foreign corporation, every individual not a resident of this state or his or her executor or administrator, and every partnership or association, composed of any person or persons not such residents, that shall have the necessary minimum contacts with the state of Rhode Island, shall be subject to the jurisdiction of the state of Rhode Island, and the courts of this state shall hold such foreign corporations and such nonresident individuals or their executors or administrators, and such partnerships or associations amenable to suit in Rhode Island in every case not contrary to the provisions of the constitution or laws of the United States.

(b) Service of process may be made on any such foreign corporation, nonresident individual or his or her executor or administrator, and such partnership or association within or without the state in the manner provided by any applicable procedural rule or in the manner prescribed by order of the court in which the action is brought.

(c) Nothing herein shall limit or affect the right to serve process upon the nonresident individual or his or her executor or administrator, or the partnership or association, or a foreign corporation within this state or without this state in any manner now or hereafter permitted by law.

History of Section.
(P.L. 1960, ch. 124, § 1; P.L. 1965, ch. 55, § 13; P.L. 1966, ch. 1, § 7.)



Chapter 9-5-34 - Appointment of attorney by foreign corporations.

§ 9-5-34 Appointment of attorney by foreign corporations.  Every foreign corporation that manufactures products that are sold in the state shall file in the office of the secretary of state a written power appointing some competent person resident in this state as its attorney with authority to accept service of process against the corporation in the state, containing an agreement on the part of the maker that the service of any lawful process in this state on the attorney shall be of the same force and validity as service on the corporation; provided, however, that in case no written power appointing an attorney for service for the foreign corporation is filed, then the secretary of state shall be the attorney for service for the foreign corporation.

History of Section.
(P.L. 1981, ch. 52, § 1.)



Chapter 9-5-35 - Service of court papers at work.

§ 9-5-35 Service of court papers at work.  No employer within this state is permitted to refuse or obstruct the service of any court process upon an employee at the place of employment and such service shall not be grounds for dismissal of the employee. The employer may designate an area where the service may be effected.

History of Section.
(P.L. 1985, ch. 89, § 1.)






Chapter 9-6 - Pleadings

Chapter 9-6-3 - Formal defects to be disregarded.

§ 9-6-3 Formal defects to be disregarded.  No summons, writ, complaint, return, process, judgment, or other proceeding in civil causes in any court shall be abated, arrested, quashed, or reversed for any defect or want of form, but the court shall proceed and give judgment according as the right of the cause and matter in law shall appear unto it, without regarding any imperfections, defects, or want of form in the writ, pleading, return, process, judgment, or proceeding whatsoever.

History of Section.
(C.P.A. 1905, § 260; G.L. 1909, ch. 285, § 3; G.L. 1923, ch. 335, § 3; G.L. 1938, ch. 519, § 1; G.L. 1956, § 9-6-3.)



Chapter 9-6-9 - Truth as defense to libel or slander.

§ 9-6-9 Truth as defense to libel or slander.  In every action or proceeding, civil or criminal, for libel or slander, the defendant may, with his or her plea of not guilty or his answer, file a written notice that he or she will prove the truth of the publication charged as libelous, or of the words charged as slanderous, and in such case may, upon the trial, give the truth in evidence, without any special plea of justification or affirmative defense in his or her answer; and the truth, unless published or uttered from malicious motives, shall be sufficient defense to the person charged.

History of Section.
(C.P.A. 1905, § 286; G.L. 1909, ch. 288, § 2; G.L. 1923, ch. 338, § 2; G.L. 1938, ch. 520, § 2; G.L. 1956, § 9-6-9; P.L. 1965, ch. 55, § 16.)



Chapter 9-6-11 - Substantial performance as defense to action on bond.

§ 9-6-11 Substantial performance as defense to action on bond.  Whenever any action shall be brought upon any bond which has a condition of defeasance to make void the bond upon the payment of a less sum at a day or place certain, if the obligor, his or her heirs, executors, or administrators have, before the action brought, paid to the obligee, his or her heirs, executors, or administrators the principal and interest due by the defeasance or condition of the bond, although the payment was not made strictly according to the condition or defeasance, yet it may, nevertheless, be pleaded in defense of the action, and shall be as effectual a bar thereof as if the money had been paid at the day and place, according to the condition or defeasance, and had been so pleaded.

History of Section.
(C.P.A. 1905, § 289; G.L. 1909, ch. 288, § 5; G.L. 1923, ch. 338, § 5; G.L. 1938, ch. 520, § 5; G.L. 1956, § 9-6-11; P.L. 1965, ch. 55, § 16.)



Chapter 9-6-14 - Tender unimpaired by demand for receipt.

§ 9-6-14 Tender unimpaired by demand for receipt.  The requirement or demand of a receipt for the amount of lawful money as may be offered or tendered shall not prevent the offer or tender from being regarded or held to be a legal tender.

History of Section.
(P.L. 1904, ch. 1151, § 1; G.L. 1909, ch. 288, § 8; G.L. 1923, ch. 338, § 8; G.L. 1938, ch. 520, § 8; G.L. 1956, § 9-6-14.)



Chapter 9-6-15 - Pleading of equitable defense in district courts.

§ 9-6-15 Pleading of equitable defense in district courts.  In any action at law, pending in a district court, the plaintiff or the defendant may plead any equitable defense, upon which an unconditional judgment can be rendered for the party pleading the defense.

History of Section.
(C.P.A. 1905, § 242; G.L. 1909, ch. 283, § 22; G.L. 1923, ch. 333, § 22; G.L. 1938, ch. 520, § 9; G.L. 1956, § 9-6-15; P.L. 1965, ch. 55, § 16.)






Chapter 9-7 - Judgment on the Pleadings



Chapter 9-8 - Nonsuit and Discontinuance

Chapter 9-8-3 - Dismissal for lack of prosecution.

§ 9-8-3 Dismissal for lack of prosecution.  (a) The supreme court, the superior court, the family court, or the district court may, at any time, in its discretion, dismiss actions at law and other proceedings for lack of prosecution which have been pending for five (5) years or more, after notice and opportunity for hearing.

(b) Notice that an action or proceeding will be in order for dismissal on a day certain shall be given by the moving party (or by the clerk if upon the court's own motion) by mailing written notice to the attorney of record, or if there is no attorney of record or the attorney has deceased, then to the party if his or her address appears in the papers of the case. In the event there is no attorney of record, or he or she is deceased, and the address of the party is unknown, notice may be given by insertion of a newspaper advertisement published in a daily newspaper which has circulation in the county or district where the action was instituted, at least once. A certificate of the notice given shall be placed in the papers by the clerk.

History of Section.
(R.P.L. 1957, ch. 125, § 1; P.L. 1979, ch. 373, § 3.)



Chapter 9-8-4 - Dismissal on motion of court  Notice  Hearing.

§ 9-8-4 Dismissal on motion of court  Notice  Hearing.  Actions at law, and such other proceedings as the court may order, which have been pending more than ten (10) years on July 10, 1982, may be dismissed for lack of prosecution by the court on its own motion, as directed by the chief justice of the supreme court as to that court, by the presiding justice of the superior court as to that court, and by the respective chief judges of the district and family courts as to those courts. Notice that the dockets are thus to be cleared of inactive cases and the time and place of hearing upon the court's motion shall be given by the clerk of the court in a public newspaper circulated in the county or district in which the actions are pending by two (2) publications at least one month before the date of hearing. Any attorney, or party not represented by an attorney, may appear at the time of the hearing to be heard on any such dismissals and the court in its discretion may dismiss the case or stay its dismissal for a period to be fixed by the court, and such period may also be extended.

History of Section.
(R.P.L. 1957, ch. 125, § 2; P.L. 1982, ch. 135, § 1.)



Chapter 9-8-5 - Annual action by court.

§ 9-8-5 Annual action by court.  (a) Thereafter during the first week in February in each year, or as soon as thereafter is practicable, all actions at law, and other proceedings designated by the respective courts, deemed by the court to be inactive and then pending in the supreme court, the superior court, the family court, or the district court for five (5) years or more, may be dismissed for lack of prosecution, without costs. Entries of such dismissals shall be made as of course by the clerk, upon order of the chief justice, presiding justice, or chief judges of the respective courts, after notice has been duly given of the date upon which the cases will stand dismissed. The notice shall be given once a week for two (2) successive weeks at least three (3) weeks before the date in a newspaper having general circulation in the county or district where the action is pending.

(b) Upon the date any party desiring to be heard in opposition to dismissal of a case in which he or she appears may appear before the respective court (in the superior court before the presiding justice) and be heard thereon, and the court may in its discretion dismiss or stay dismissal of the case for such period as it may fix. Extensions of the period may also be granted. Any adversary party shall not be thereby prevented from making a special motion for dismissal within the period so fixed or extended.

History of Section.
(R.P.L. 1957, ch. 125, § 3; P.L. 1979, ch. 373, § 3; P.L. 1982, ch. 135, § 1.)



Chapter 9-8-6 - Reinstatement.

§ 9-8-6 Reinstatement.  Any case dismissed under §§ 9-8-3  9-8-5, may be reinstated by the court with or without terms upon motion within one year from dismissal, if the court deems it proper to prevent injustice.

History of Section.
(R.P.L. 1957, ch. 125, § 4; P.L. 1965, ch. 55, § 19.)






Chapter 9-9 - Jury Lists

Chapter 9-9-1 - Persons liable to service  Voting operator's licenses, Rhode Island identification card, state income tax returns and unemployment compensation as evidence.

§ 9-9-1 Persons liable to service  Voting operator's licenses, Rhode Island identification card, state income tax returns and unemployment compensation as evidence.  (a) A person is liable to serve as a juror if the person is:

(1) A citizen of the United States; and

(2) At least eighteen (18) years of age; and

(3) A resident of Rhode Island who either:

(i) Resides in the county where the person is registered to vote;

(ii) Is licensed to operate a motor vehicle within this state; or

(iii) Possesses a Rhode Island identification card issued pursuant to the provisions of §§ 3-8-6 and 3-8-6.1; or

(iv) Is an individual filing a state income tax return; or

(v) Is an individual recipient of unemployment compensation.

(b) The list of qualified electors of each town and city as made up by the board of canvassers thereof, at its last meeting prior to the Tuesday after the first Monday in November in each even numbered year, and the duly certified records of the administrator of the division of motor vehicles shall be conclusive evidence of the liability of each person to serve as provided in this chapter, unless in the case of a qualified elector the name of the person has been removed from the list of qualified electors of that town or city on which the name of that person appears prior to being summoned to appear in court as a juror, and except as provided in this chapter. The jury commissioner shall notify the clerk of the board of canvassers and registration of each particular city or town when it appears that a person on a list of qualified jurors does not reside at the address on the list. The board of canvassers and registration, after due notice to the person, shall challenge the listing thereof and after a hearing thereon may remove that person from the list.

(c) The division of motor vehicles shall forward to the jury commissioner the names of licensed drivers and the names of those persons who possess Rhode Island identification cards issued pursuant to the provisions of §§ 3-8-6 and 3-8-6.1 in the state on a yearly basis.

(d) The division of taxation shall forward to the jury commissioner the names of all individuals who have filed a state income tax return, on a yearly basis.

(e) The department of labor and training shall forward to the jury commissioner the names of all individuals who are receiving unemployment compensation, on a yearly basis.

History of Section.
(P.L. 1920, ch. 1948, § 1; P.L. 1921, ch. 2037, § 1; G.L. 1923, ch. 329, § 1; P.L. 1926, ch. 797, § 1; P.L. 1928, ch. 1192, § 1; G.L. 1938, ch. 506, § 1; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-1; P.L. 1972, ch. 55, § 1; P.L. 1975, ch. 233, § 2; P.L. 1979, ch. 121, § 1; P.L. 1979, ch. 373, § 4; P.L. 1980, ch. 242, § 2; P.L. 1980, ch. 406, § 3; P.L. 1980, ch. 412, § 3; P.L. 1983, ch. 75, § 1; P.L. 1995, ch. 71, § 1; P.L. 1997, ch. 326, § 19; P.L. 2003, ch. 430, § 1.)



Chapter 9-9-1.1 - Qualifications of jurors.

§ 9-9-1.1 Qualifications of jurors.  (a) A person is qualified to serve as a juror if the person is:

(1) A citizen of the United States; and

(2) A resident of Rhode Island who either:

(i) Resides in the county where the person is registered to vote; or

(ii) Is licensed to operate a motor vehicle within this state; or

(iii) Possesses a Rhode Island identification card issued pursuant to the provisions of §§ 3-8-6 and 3-8-6.1; or

(iv) Is an individual filing a state income tax return; or

(v) Is an individual recipient of unemployment compensation.

(3) At least 18 years of age;

(4) Able to understand and participate in the court proceedings; and

(5) Physically and mentally capable of performing in a reasonable manner the duties of a juror.

(b) No person shall be allowed to serve as a juror if he or she has been lawfully adjudicated to be non compos mentis.

(c) No person convicted of a felony shall be allowed to serve as a juror, until completion of such felon's sentence, served or suspended, and of parole or probation regardless of a nolo contendere plea.

(d) Notwithstanding subdivisions (a)(4) and (5), a person with a disability shall not be ineligible to serve as a juror solely on the basis of his or her disability, and if that person meets the above requirements, with reasonable accommodations if necessary, he or she shall be deemed a qualified juror.

(e) Nothing in this section shall prevent the court from disqualifying a prospective juror because he or she lacks a faculty or has a disability which will prevent the potential juror from being a competent juror in a particular case.

(f) Nothing in this section shall be construed to limit a party's right to preemptorially challenge jurors.

History of Section.
(P.L. 1990, ch. 328, § 1; P.L. 1995, ch. 71, § 1; P.L. 1999, ch. 83, § 8; P.L. 1999, ch. 130, § 8; P.L. 2003, ch. 430, § 1.)



Chapter 9-9-1.2 - Interpreters or readers for jury service.

§ 9-9-1.2 Interpreters or readers for jury service.  (a) In any proceeding, civil or criminal, the courts shall provide and pay the reasonable costs of services of a qualified interpreter for persons who are deaf or hard of hearing and a reader for persons who are visually impaired when necessary to enable persons with these disabilities to serve as jurors, when such persons are qualified jurors within the meaning of § 9-9-1.1.

(b) "Qualified interpreter" for this section means an interpreter for the person who is deaf or hard of hearing skilled in sign language or oral interpretation and transliteration, having the ability to communicate accurately with a person who is deaf or hard of hearing. An interpreter shall be deemed qualified as determined by the commission on the deaf and hard of hearing based upon recommendations from the commission and the deaf and hard of hearing interpreter screening committee, the Rhode Island association of the deaf, the national registry of interpreters for the deaf, and other appropriate agencies. The commission on the deaf and hard of hearing shall coordinate all requests for qualified interpreters and shall maintain a list of all such interpreters from which it shall fill the requests.

(c) "Person who is hard of hearing" for this section means a person who, because of a hearing impairment or deafness, requires sign language and/or speech reading as a part of his or her communication system.

History of Section.
(P.L. 1990, ch. 328, § 1; P.L. 1991, ch. 150, § 2; P.L. 1999, ch. 83, § 8; P.L. 1999, ch. 130, § 8.)



Chapter 9-9-2 - Exclusion for race, color, or previous servitude, disability, or gender prohibited.

§ 9-9-2 Exclusion for race, color, or previous servitude, disability, or gender prohibited.  No citizen, possessing all other qualifications which are or shall be prescribed by law, shall be disqualified for service as a grand or petit juror in any court of this state on account of race, color, or previous condition of servitude, disability, or gender; and any officer or other person, charged with any duty in the selection or summoning of jurors, who shall willfully exclude or fail to select or summon any citizen for any of the causes provided shall, on conviction thereof, be fined not exceeding one thousand dollars ($1,000).

History of Section.
(P.L. 1920, ch. 1948, § 2; G.L. 1923, ch. 329, § 2; G.L. 1938, ch. 506, § 2; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-2; P.L. 1991, ch. 149, § 1; P.L. 1991, ch. 323, § 1; P.L. 1999, ch. 83, § 8; P.L. 1999, ch. 130, § 8.)



Chapter 9-9-3 - Persons exempt from service.

§ 9-9-3 Persons exempt from service.  The following persons shall be exempted from serving as jurors, unless such persons shall waive their exemption, namely: the members of congress from the state of Rhode Island, the general officers of the state, the members and officers of the general assembly during their tenure of office irrespective of whether the general assembly is in session or not, the jury commissioner and his or her assistants, the justices of the state and United States courts, clerks of those courts, practicing attorneys-at-law, correctional officers, deputy sheriffs, probation and parole officers, members of any paid police force of the state or of any city or town, members of any paid fire department of any city or town, and members of the armed services on active duty.

History of Section.
(P.L. 1920, ch. 1948, § 3; P.L. 1922, ch. 2217, § 1; G.L. 1923, ch. 329, § 3; P.L. 1923, ch. 450, § 1; P.L. 1926, ch. 797, § 2; P.L. 1929, ch. 1431, § 1; P.L. 1930, ch. 1516, § 1; P.L. 1930, ch. 1601, § 1; G.L. 1938, ch. 506, § 3; P.L. 1939, ch. 700, § 1; P.L. 1950, ch. 2450, § 1; G.L. 1956, § 9-9-3; R.P.L. 1957, ch. 124, § 1; P.L. 1968, ch. 102, § 1; P.L. 1974, ch. 116, § 1; P.L. 1980, ch. 242, § 2; P.L. 1985, ch. 96, § 1; P.L. 2010, ch. 62, § 1; P.L. 2010, ch. 74, § 1; P.L. 2012, ch. 324, § 17.)



Chapter 9-9-5 - Jury commissioner  Term  Appointment and removal.

§ 9-9-5 Jury commissioner  Term  Appointment and removal.  Whenever a vacancy occurs in the position, whether by expiration of the term of office or otherwise, the presiding justice of the superior court, with the concurrence of a majority of the justices of the court, shall have the power to appoint a jury commissioner who shall be a qualified elector of the state, and who shall serve at the pleasure of the presiding justice and a majority of the justices of the superior court. The jury commissioner's salary shall be determined and set by the unclassified pay plan board and he or she shall be entitled to the same longevity salary increases as though he or she was in the classified service.

History of Section.
(G.L. 1938, ch. 506, § 4; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-5; P.L. 1995, ch. 321, § 1.)



Chapter 9-9-6 - Vacancies in office of jury commissioner.

§ 9-9-6 Vacancies in office of jury commissioner.  Whenever a vacancy shall occur in the office of jury commissioner, the presiding justice of the superior court, with the concurrence of a majority of the justices of the court, shall appoint a jury commissioner. The person so appointed shall hold office at the pleasure of the presiding justice and the majority of the justices of the court. The salary of the jury commissioner so appointed shall be determined and set by the unclassified pay plan board and he or she shall be entitled to the same longevity salary increases as though he or she was in the classified service.

History of Section.
(G.L. 1938, ch. 506, § 4; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-6; P.L. 1976, ch. 281, § 1; P.L. 1995, ch. 321, § 1.)



Chapter 9-9-7 - Assistants and expenses of office.

§ 9-9-7 Assistants and expenses of office.  (a) The jury commissioner may, with the consent in writing of the presiding justice, from time to time appoint and remove an associate jury commissioner, an assistant jury commissioner, and such clerks, stenographers, and investigators, and may incur such office and traveling expenses, as shall be necessary for the proper discharge of the duties of his or her office.

(b) The associate jury commissioner and the assistant jury commissioner may discharge all of the duties of the jury commissioner appointing them and an act done by them shall have the same force and effect as though done by the jury commissioner.

History of Section.
(G.L. 1938, ch. 506, § 4; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-7; P.L. 1962, ch. 234, § 1; P.L. 1976, ch. 281, § 1.)



Chapter 9-9-14.1 - Selection of jurors by use of electronic data processing equipment.

§ 9-9-14.1 Selection of jurors by use of electronic data processing equipment.  Notwithstanding any other provisions of this chapter, the jury commissioner may, with approval of the presiding justice of the superior court, select jurors from the registered voters of the several cities and towns as deemed necessary by the jury commission for the several counties of the state by means of the use of electronic data processing equipment, now or hereafter owned or leased by the state of Rhode Island, whenever the secretary of state shall certify to the jury commissioner that the equipment has been furnished with the names of all persons who are registered voters in the cities and towns. In such event, the jury commissioner shall supervise the electronic data processing machine operator in order to carry out the drawing in such a way that neither the jury commissioner nor the operator of the device shall be able to determine any name until the name has actually been drawn. After the drawing has been carried out in accordance herewith, the jury commissioner shall cause the electronic data processing machine operator to have the electronic data processing machine compile a list, by county, randomly mixing the names so drawn. Members of the public and press shall be admitted to the place of electronic data selection, to the extent that space and area may allow.

History of Section.
(P.L. 1975, ch. 239, § 1; P.L. 1979, ch. 123, § 1; P.L. 1992, ch. 13, § 2.)



Chapter 9-9-14.2 - Time of selections.

§ 9-9-14.2 Time of selections.  Whenever jurors are drawn by the use of electronic data processing equipment, in accordance with the provisions of § 9-9-14.1, the drawing shall take place at such dates and times during the month of March of each year as may be selected by the jury commissioner, with the approval of the presiding justice of the superior court, and drawings may be held at other times throughout the year, if deemed necessary by the jury commissioner and the presiding justice.

History of Section.
(P.L. 1974, ch. 174, § 1; P.L. 1980, ch. 44, § 1; P.L. 1992, ch. 13, § 2.)



Chapter 9-9-22 - Period during which names drawn are liable to service as jurors.

§ 9-9-22 Period during which names drawn are liable to service as jurors.  The persons whose names are drawn as provided in §§ 9-9-14.1 and 9-9-14.2 shall be liable to serve as grand or petit jurors commencing at any time during the year beginning July next after the drawing, whenever notified to appear for such service as provided in chapter 10 of this title; and the persons whose names are so drawn at any other such meeting held in accordance with the provisions of § 9-9-14.2 shall be liable to so serve commencing at any time before July following the date of the drawing.

History of Section.
(P.L. 1920, ch. 1948, § 19; G.L. 1923, ch. 329, § 19; P.L. 1927, ch. 1015, § 6; P.L. 1928, ch. 1192, § 10; G.L. 1938, ch. 506, § 17; G.L., ch. 506, § 15, as enacted by P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-22; P.L. 1963, ch. 48, § 1; P.L. 1981, ch. 71, § 3; P.L. 1992, ch. 13, § 2; P.L. 1997, ch. 326, § 100.)



Chapter 9-9-23 - Investigation of names drawn  Lists of persons well qualified to serve.

§ 9-9-23 Investigation of names drawn  Lists of persons well qualified to serve.  (a) The jury commissioner, either personally or by such assistant as he or she may employ as provided in § 9-9-7, shall investigate the names of all persons drawn as provided in § 9-9-14.1, and as far as possible in the order in which the names appear upon the lists. The investigation may be made by the mailing of questionnaires to such persons, or by other written inquiries deemed by the jury commissioner to be appropriate, but where the jury commissioner considers further investigation to be necessary or desirable, the investigation may include a personal interview by the jury commissioner or by one of his or her duly appointed assistants. The jury commissioner shall make lists of all grand and petit jurors for each town not exempted as provided in § 9-9-3, and in the order in which they were originally drawn, as he or she shall deem well qualified to serve, being persons of good moral character, of sound judgment, and free from all exception, which lists shall be kept on file in the office of the jury commissioner. The jury commissioner shall preserve a full record of the investigation, which shall not be disclosed to any person except by order of a justice of the superior court, or by order of the chief judge or associate justice of the family court, and may summon before him or her any person subject to serve as a juror, or any person who in the jury commissioner's opinion has particular knowledge of a juror's fitness to serve as a juror, and for this purpose may administer oaths, and have the same powers as are by law provided for the summoning of witnesses by a coroner. Any person so summoned shall be entitled to the same fees as a witness summoned before a coroner. No rejection of a juror by the jury commissioner shall take final effect until it has been approved by a justice of the superior court, appointed for this purpose by the presiding justice, and he or she may appoint different justices from time to time for each county. A justice of the family court who has been appointed by the chief judge for the purpose of considering the recommendations of the jury commissioner concerning the fitness of jurors may also reject jurors. The chief judge may appoint different justices from time to time for each county.

(b) The jury commissioner shall not place any person upon the list who is not qualified as provided in § 9-9-1.1, nor shall he or she fail to place any person upon the list who is qualified, and if the commissioner or any of his or her assistants shall willfully violate any of the provisions of this section they shall be fined not exceeding one thousand dollars ($1,000) or be imprisoned for the term of not more than one year, or both.

History of Section.
(G.L. 1923, ch. 329, § 20; P.L. 1926, ch. 797, § 10; G.L. 1938, ch. 506, § 18; G.L. 1938, ch. 506, § 16; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-23; P.L. 1974, ch. 52, § 1; P.L. 1981, ch. 71, § 3; P.L. 1997, ch. 326, § 100.)



Chapter 9-9-24 - Appeals from jury commissioner.

§ 9-9-24 Appeals from jury commissioner.  Any person aggrieved by the decision of the jury commissioner may, within one year from the time when his or her name was drawn, appeal to the superior court, which sitting without a jury, shall hear and determine the appeal and order that the name be placed upon or withdrawn from the list. Notice of the pendency of the appeal shall be given to the jury commissioner by citation. The decision of any justice of the superior court upon the appeal shall be final.

History of Section.
(G.L. 1923, ch. 329, § 21; P.L. 1926, ch. 797, § 11; G.L. 1938, ch. 506, § 19; G.L. 1938, ch. 506, § 17; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-24.)



Chapter 9-9-25 - Application to pending proceedings.

§ 9-9-25 Application to pending proceedings.  The provisions of this chapter, of chapter 10 of this title, and of chapter 11 of title 12 shall not affect any suit brought, nor any offense committed, nor any penalty or forfeiture incurred before May 11, 1939, and no prosecution or indictment pending on that date shall be affected hereby, except that all proceedings in any such suit or prosecution and in any suit or prosecution thereafter commenced may be conformed to the provisions hereof.

History of Section.
(G.L. 1938, ch. 506, § 39; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-25.)



Chapter 9-9-26 - Appropriations  Expenses.

§ 9-9-26 Appropriations  Expenses.  The general assembly shall annually appropriate such sums as it shall deem necessary to carry out the provisions of this chapter and chapter 10 of this title; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of such sum or sums as may be from time to time required, upon the receipt by him or her of proper vouchers approved by the jury commissioner.

History of Section.
(G.L. 1938, ch. 506, § 40; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-9-26.)



Chapter 9-9-27 - Retention of jury lists.

§ 9-9-27 Retention of jury lists.  Lists and records required to be filed and/or preserved in the office of the jury commissioner by the provisions of this chapter may be destroyed upon order of the presiding justice of the superior court when he or she determines their retention is no longer required.

History of Section.
(P.L. 1963, ch. 49, § 1.)



Chapter 9-9-28 - Prohibition against loss of employment or longevity benefits.

§ 9-9-28 Prohibition against loss of employment or longevity benefits.  No employer doing business within the state of Rhode Island or otherwise subject to the jurisdiction of the state of Rhode Island shall cause any of its employees to suffer the loss of the employee's position, wage increases, promotions, longevity benefit, or any other emolument due to the employer-employee relationship because the employee has been called to serve jury duty; provided, however, that no employer, in the absence of a contract or collective bargaining agreement to the contrary, shall be responsible to pay to the employee any compensation for the period of the jury duty. In addition to all civil rights available to the employee because of this section, a violation of this section upon conviction shall be punishable as a misdemeanor.

History of Section.
(P.L. 1975, ch. 186, § 1.)



Chapter 9-9-29 - Public transportation.

§ 9-9-29 Public transportation.  The jury commissioner shall establish a procedure whereby, upon request, any serving juror shall be allowed the use of the regularly scheduled services of the Rhode Island public transit authority and the Pawtucket-Providence commuter ferry shuttle service and passage upon the Claiborne Pell Bridge free of charge on each day of the juror's service. A juror requesting these services shall be given a travel voucher valid for use of the services of the Rhode Island public transit authority or the Pawtucket-Providence commuter ferry shuttle service or tokens valid for passage upon the Clairborne Pell Bridge while he or she is serving as a juror.

History of Section.
(P.L. 1987, ch. 534, § 1; P.L. 2000, ch. 338, § 1.)



Chapter 9-9-30 - Promulgation of rules and regulations.

§ 9-9-30 Promulgation of rules and regulations.  Notwithstanding any other provision of law, the jury commissioner shall, with the approval of the presiding justice of the superior court, promulgate rules and regulations for the efficient operation of the jury system within the counties of the state. Such rules and regulations shall become final after approval by the supreme court and upon filing in the office of the secretary of state, unless otherwise specified at the time of approval by the supreme court.

History of Section.
(P.L. 1992, ch. 13, § 3.)






Chapter 9-10 - Selection of Jury

Chapter 9-10-1 - Notice by court of jurors required  Notifications to sergeants and constables.

§ 9-10-1 Notice by court of jurors required  Notifications to sergeants and constables.  From time to time as occasion may require, the superior court or family court shall direct notices to be sent by the clerk thereof to the jury commissioner that there will be required for the county or counties for which the court is held a certain number of grand or petit jurors and the time and place at which they are required to attend. And the jury commissioner on receiving the notice shall take from the list of jurors qualified as provided in chapter 9 of this title, in the order in which their names appear on the jury list, so many names as may be required to insure the attendance of the number of jurors required by the court, and shall issue notifications to the city or town sergeant or any constable of the town where the jurors reside, either in person or by one of his or her assistants or by registered or certified mail, and under his or her hand and seal, designating who are grand and petit jurors, and the time and place at which the jurors are required to attend. Upon consent of the town sergeant of the town where any juror resides, the jury commissioner may retain the notifications for service by the jury commissioner or his or her agents.

History of Section.
(P.L. 1920, ch. 1948, § 20; G.L. 1923, ch. 329, § 20; G.L., ch. 329, § 22, as enacted by P.L. 1926, ch. 797, § 12; P.L. 1927, ch. 1015, § 7; G.L. 1938, ch. 506, § 20; G.L., ch. 506, § 18, as enacted by P.L. 1939, ch. 700, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 9-10-1; P.L. 1979, ch. 124, § 1; P.L. 1981, ch. 71, § 2; P.L. 1997, ch. 326, § 20.)



Chapter 9-10-2 - Service of notice on jurors.

§ 9-10-2 Service of notice on jurors.  The city or town sergeant or constable, upon receipt of the notification as provided in § 9-10-1, shall forthwith make service of the notification upon the persons named therein as jurors by delivering to each of them, or by leaving at their last and usual place of abode, a notice substantially in the following form:

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

Sc.

TO &n bsp; Gree ting:

You are hereby notified that you have been drawn as a juror for the superior or family court for the county (or counties) of and you are required to attend the said court be holden at on the &nbsp ; day of , at o'clock in the forenoon.

Sergeant.

Constable.

For warning each person the town sergeant or constable shall be paid fifty cents ($.50) out of the town treasury. The jury commissioner or his or her agents, having retained the notifications in accordance with § 9-10-1, shall forthwith serve the notifications in the same form as contained in this section by regular mail.

History of Section.
(P.L. 1920, ch. 1948, §§ 21, 22; G.L. 1923, ch. 329, §§ 21, 22; P.L. 1926, ch. 797, § 12; P.L. 1927, ch. 1015, § 7; G.L. 1938, ch. 506, § 20; G.L., ch. 506, § 18, as enacted by P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-2; P.L. 1979, ch. 124, § 1; P.L. 1981, ch. 71, § 2; P.L. 1997, ch. 326, § 20.)



Chapter 9-10-3 - Service of summons by jury commissioner.

§ 9-10-3 Service of summons by jury commissioner.  Whenever on receipt of a notice from the clerk of the superior or family court for grand or petit jurors it shall appear to the jury commissioner to be impossible to get the returns from the officer or officers who customarily serve the summons in proper time for the commissioner to make his or her returns to the clerk of the court, or upon consent of the town sergeant of the town where any juror resides, in accordance herewith, then the jury commissioner or some person connected with his or her office designated by him or her for such purpose may serve the summons upon any such jurors as have been listed for service at a session of the court; provided, that when any such summons is served by the jury commissioner or person designated by him or her, the town or city in which the service is made shall not be liable for the payment of the fee mentioned in § 9-10-2.

History of Section.
(G.L., ch. 329, § 22, as enacted by P.L. 1927, ch. 1015, § 7; G.L. 1938, ch. 506, § 20; G.L., ch. 506, § 18, as enacted by P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-3; P.L. 1979, ch. 124, § 1; P.L. 1981, ch. 71, § 2.)



Chapter 9-10-4 - Return of notifications  Certificate as to investigation of jurors.

§ 9-10-4 Return of notifications  Certificate as to investigation of jurors.  The notifications when served shall be returned forthwith by the officer serving them, either in person or by registered or certified mail, to the jury commissioner, who shall make out a list of the persons served, with their names, occupations, and residence appearing thereon and send the list, together with the notification, to the clerk of the court from which the notice came. Upon each list sent, the jury commissioner shall certify that all the names thereon contained are persons who have been investigated by him or her personally, or through his or her assistants, and found in his or her judgment to be persons well qualified to serve as jurors.

History of Section.
(P.L. 1920, ch. 1948, § 22; G.L. 1923, ch. 329, § 22; P.L. 1926, ch. 797, § 12; P.L. 1927, ch. 1015, § 7; G.L. 1938, ch. 506, § 20; G.L. 1938, ch. 506, § 18; P.L. 1939, ch. 700, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 9-10-4.)



Chapter 9-10-5 - Penalty for failure to serve notice on juror.

§ 9-10-5 Penalty for failure to serve notice on juror.  Every officer charged with a notification to any person drawn as juror, who shall neglect to serve and return the notification as required in § 9-10-4, shall for each offense be fined twenty dollars ($20.00).

History of Section.
(P.L. 1920, ch. 1948, § 23; G.L. 1923, ch. 329, § 23; G.L. 1938, ch. 506, § 21; G.L. 1938, ch. 506, § 19; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-5; P.L. 1997, ch. 326, § 20.)



Chapter 9-10-6 - Service prohibited unless name drawn.

§ 9-10-6 Service prohibited unless name drawn.  No person shall serve on any grand or petit jury in the courts of this state unless he or she shall have been drawn as hereinbefore provided.

History of Section.
(P.L. 1920, ch. 1948, § 24; G.L. 1923, ch. 329, § 24; G.L. 1938, ch. 506, § 22; G.L. 1938, ch. 506, § 20; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-6.)



Chapter 9-10-7 - Disqualification by prior jury service.

§ 9-10-7 Disqualification by prior jury service.  No person summoned shall be qualified to serve as a juror who has served as a juror within three (3) years next preceding the time when he or she shall be so summoned; and the court shall, upon calling the person so summoned, inquire of him or her if he or she has so served.

History of Section.
(P.L. 1920, ch. 1948, § 25; G.L. 1923, ch. 329, § 25; G.L. 1938, ch. 506, § 23; G.L. 1938, ch. 506, § 21; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-7; P.L. 2001, ch. 239, § 1; P.L. 2001, ch. 288, § 1.)



Chapter 9-10-8 - Period of service of jurors.

§ 9-10-8 Period of service of jurors.  No person summoned as a petit juror shall be required to serve more than two (2) weeks in any year in which he or she may be summoned; unless at the expiration of the period of two (2) weeks he or she shall be actually serving on a jury theretofore impaneled to try an issue then pending and undetermined, in which case he or she shall continue to serve until the trial is concluded. Notwithstanding the above provisions, if a juror has been tentatively selected to serve on a jury by the parties litigant and the juror has not been formally sworn and impaneled by the end of the two (2) week period, the trial judge, in his or her discretion, may extend the two (2) week term until the trial is concluded or until the juror is excused. Provided every person summoned as a grand juror shall serve as such in the term for which he or she is summoned for such time or times as the court may require and until a succeeding grand jury shall be called and impaneled as provided by law.

History of Section.
(P.L. 1920, ch. 1948, § 26; P.L. 1921, ch. 2102, § 1; G.L. 1923, ch. 329, § 26; P.L. 1928, ch. 1204, § 1; G.L. 1938, ch. 506, § 24; G.L. 1938, ch. 506, § 22; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-8; P.L. 1972, ch. 112, § 1.)



Chapter 9-10-9 - Grounds for excuse from service.

§ 9-10-9 Grounds for excuse from service.  A justice of the superior court or the family court, or the jury commissioner, may excuse a person from jury duty or may continue the date of the service upon a showing of mental or physical disability, illness, or the serious illness of some member of his or her immediate family, economic or domestic hardship, or other good cause; provided, that he or she may be required to serve his or her term or the remainder thereof, as the case may be, on an emergency panel of jurors, if such a panel is deemed necessary by the jury commissioner or the presiding justice of the superior or family court. The discretion to so excuse may be exercised by the appropriate party at any time during the selection or assignment of jurors.

History of Section.
(P.L. 1920, ch. 1948, § 27; G.L. 1923, ch. 329, § 27; G.L. 1938, ch. 506, § 25; G.L. 1938, ch. 506, § 23; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-9; P.L. 1980, ch. 242, § 1.)



Chapter 9-10-10 - Penalty for failure of juror to attend.

§ 9-10-10 Penalty for failure of juror to attend.  Every person duly notified to attend any court as juror, who does not attend as required or give satisfactory excuse to the court for not attending, or shall absent himself/herself therefrom without leave of the court, shall be brought before the court and, upon being adjudged in contempt, shall be fined not less than twenty dollars ($20.00).

History of Section.
(P.L. 1920, ch. 1948, § 28; G.L. 1923, ch. 329, § 28; G.L. 1938, ch. 506, § 26; G.L. 1938, ch. 506, § 24; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-10.)



Chapter 9-10-11 - Fines levied against jurors.

§ 9-10-11 Fines levied against jurors.  All fines incurred by jurors and persons returned or notified as jurors under this chapter shall be levied and collected to the use of the state by warrant of distress from the court, directed to the sheriff or his or her deputy of the county in which the person dwells or his or her estate is to be found.

History of Section.
(P.L. 1920, ch. 1948, § 29; G.L. 1923, ch. 329, § 29; G.L. 1938, ch. 506, § 27; G.L. 1938, ch. 506, § 25; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-11.)



Chapter 9-10-11.1 - Size of juries in civil cases.

§ 9-10-11.1 Size of juries in civil cases.  Juries in civil cases shall be composed of six (6) persons and such alternate jurors as may be called pursuant to § 9-10-13.

History of Section.
(P.L. 1977, ch. 156, § 1.)



Chapter 9-10-11.2 - Qualification and division of petit jury panels.

§ 9-10-11.2 Qualification and division of petit jury panels.  The presiding justice of the superior court and the chief judge of the family court may assign a justice of those courts or the jury commissioner for the purpose of qualifying petit jurors and dividing the petit jury panels into subpanels. The assigned justice shall order the panel of petit jurors to be divided into two (2) or more subpanels, constituting of not less than twenty-five (25) members each in criminal cases and fifteen (15) members each in civil cases, so that juries may be impaneled from less than the total number summoned in several courtrooms and in civil and criminal cases at the same time; and the assigned justice may thereafter order the consolidation of several subpanels or all of them or may order additions to each of them from other subpanels and may continue, in like manner, as often as he or she shall deem it to be necessary to accomplish the purpose of this section. The subdivision of the panel into subpanels and additions to the subpanels shall be by lot and the names of jurors so drawn by lot shall be placed in a box provided for that purpose.

History of Section.
(P.L. 1980, ch. 98, § 2.)



Chapter 9-10-12 - Drawing and impaneling of trial jury.

§ 9-10-12 Drawing and impaneling of trial jury.  On the day when the petit jurors are summoned to attend at a court in any court for the trial of either civil or criminal cases, the clerk shall cause the name and place of abode of each person summoned as a juror to be written upon a separate paper, all of which papers shall be as nearly as may be of the same size, and shall cause them to be placed in a box provided for that purpose. When a case is brought on to be tried, the clerk in open court shall shake the papers thoroughly and shall then draw out twelve (12) papers in criminal cases or six (6) papers in civil cases, one after the other, or such other number as ordered by the court. If any of the persons whose names are so drawn do not appear, or are excused, or are set aside, the clerk shall draw out other papers until the names of an appropriate number of jurors are drawn who appear and are not excused or set aside. The jurors shall be duly sworn and impaneled, and shall be the jury to try the issue, and one of them shall be appointed foreperson by the court. The names of the jurors so sworn shall be kept by themselves and, when the verdict of the jury has been recorded or when the jury has been discharged by consent of parties or by leave of court, shall be returned to the box; and this process shall be repeated in each case when an issue is brought on to be tried by the jury; but if an issue is so brought on before the verdict in any other case has been recorded or the jury in the case has been discharged, the court may order a jury for the trial of such issue to be impaneled by drawing, in the manner provided, of papers from those then remaining in the box.

History of Section.
(P.L. 1920, ch. 1948, § 36; G.L. 1923, ch. 329, § 36; G.L. 1938, ch. 506, § 34; G.L. 1938, ch. 506, § 32; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-12; P.L. 1972, ch. 169, § 5; P.L. 1977, ch. 156, § 2.)



Chapter 9-10-12.2 - Subpanels in any county.

§ 9-10-12.2 Subpanels in any county.  The provisions of § 9-10-11.2 may be made applicable to any county outside the counties of Providence and Bristol by order of the presiding justice of the superior court whenever he or she shall determine that the expedition of jury trials in that county will be furthered or improved thereby.

History of Section.
(P.L. 1975, ch. 236, § 1; P.L. 1980, ch. 98, § 3.)



Chapter 9-10-13 - Alternate jurors.

§ 9-10-13 Alternate jurors.  Whenever in the opinion of the court the trial of a civil case before a jury is likely to be a protracted one, the court may, immediately after the jury is impaneled and sworn, direct the calling of one or two (2) additional jurors, to be known as alternate jurors. Alternate jurors shall be drawn from the same source, and in the same manner, and have the same qualifications, as regular jurors, and be subject to examination and challenge as such jurors, except that each party shall be allowed one peremptory challenge for each alternate juror. The alternate jurors shall take the proper oath or affirmation and shall be seated near the regular jurors with equal facilities for seeing and hearing the proceedings in the cause and shall attend at all times upon the trial of the cause in company with the regular jurors. They shall obey all orders and admonitions of the court, and if the regular jurors are ordered to be kept in the custody of an officer during the trial of the cause, the alternate jurors shall also be kept with the other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the cause to the jury. If, before the final submission of the cause, a regular juror dies or is discharged, the court shall order the alternate juror, if there is but one, to take his or her place in the jury box. If there are two (2) alternate jurors, the court shall select one by lot, who shall then take his or her place in the jury box. After an alternate juror is in the jury box he or she shall be subject to the same rules as a regular juror.

History of Section.
(G.L. 1938, ch. 506, § 321/2; P.L. 1940, ch. 936, § 1; G.L. 1956, § 9-10-13; P.L. 1972, ch. 169, § 5.)



Chapter 9-10-14 - Court examination of prospective jurors.

§ 9-10-14 Court examination of prospective jurors.  The court shall, on motion of either party in a suit, examine on oath a person who is called as a juror therein, to know whether he or she is related to either party, has any interest in the cause, or has expressed or formed an opinion or is sensible of any bias or prejudice therein; and the party objecting to the juror may introduce any other competent evidence in support of the objection. The court may permit the parties or their attorneys to conduct the examination of the person called as a juror. If it appears to the court that the juror does not stand indifferent in the cause, another shall be called in his or her stead for the trial of that cause, but at no time shall counsel for either party be precluded from examining prospective jurors.

History of Section.
(P.L. 1920, ch. 1948, § 37; G.L. 1923, ch. 329, § 37; G.L. 1938, ch. 506, § 35; G.L. 1938, ch. 506, § 33; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-14; P.L. 1965, ch. 55, § 21; P.L. 1970, ch. 235, § 1.)



Chapter 9-10-15 - Residence or tax payment in town not ground for challenge.

§ 9-10-15 Residence or tax payment in town not ground for challenge.  In complaints, indictments, and penal actions for the recovery of any sum of money or other thing forfeited, it shall not be cause for challenge to a juror that he or she resides or is liable to pay taxes in any town which may be benefited thereby.

History of Section.
(P.L. 1920, ch. 1948, § 32; G.L. 1923, ch. 329, § 32; G.L. 1938, ch. 506, § 30; G.L. 1938, ch. 506, § 28; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-15.)



Chapter 9-10-16 - State citizenship not ground for challenge.

§ 9-10-16 State citizenship not ground for challenge.  No person shall be disqualified to act as a juror in any case in which the state is directly or indirectly a party by reason of his or her being a citizen thereof.

History of Section.
(P.L. 1920, ch. 1948, § 35; G.L. 1923, ch. 329, § 35; G.L. 1938, ch. 506, § 33; G.L. 1938, ch. 506, § 31; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-16.)



Chapter 9-10-17 - Waiver of objection to juror by silence.

§ 9-10-17 Waiver of objection to juror by silence.  If a party knows of any objection to a juror before the case is opened to the jury and omits to suggest it to the court, he or she shall not afterwards make the objection, unless by express leave of the court.

History of Section.
(C.P.A. 1905, § 348; G.L. 1909, ch. 291, § 1; G.L. 1923, ch. 341, § 1; G.L. 1938, ch. 507, § 1; G.L. 1956, § 9-10-17.)



Chapter 9-10-18 - Peremptory challenges.

§ 9-10-18 Peremptory challenges.  Either party in a civil action may, before the opening of the action or proceeding to the jury, challenge in writing, addressed to the clerk of the court, any qualified jurors called for the trial of the cause or proceeding, not exceeding one in three (3), without alleging or showing any cause therefor; and after the objection the challenged jurors shall not sit in the trial of the cause, but other jurors shall be called to take the place of the challenged jurors for the trial of the cause.

History of Section.
(C.P.A. 1905, § 349; G.L. 1909, ch. 291, § 2; G.L. 1923, ch. 341, § 2; G.L. 1938, ch. 507, § 2; G.L. 1956, § 9-10-18; P.L. 1972, ch. 169, § 5; P.L. 1977, ch. 156, § 2.)



Chapter 9-10-19 - Keeping and disposition of peremptory challenges.

§ 9-10-19 Keeping and disposition of peremptory challenges.  Written objections or challenges, filed under the provisions of § 9-10-18, shall be kept in such place and shall be disposed of in such manner, as the court shall direct.

History of Section.
(C.P.A. 1905, § 350; G.L. 1909, ch. 291, § 3; G.L. 1923, ch. 341, § 3; G.L. 1938, ch. 507, § 3; G.L. 1956, § 9-10-19.)



Chapter 9-10-20 - Oaths of jurors.

§ 9-10-20 Oaths of jurors.  Grand and petit jurors, before acting as such, shall take the oath prescribed for them in the following terms:

GRAND JURORS OATH

"You severally and solemnly swear (or, affirm) that as members of the grand inquest for the body of the county (or counties) of ]]]]]]]]]] you will diligently inquire and true presentment make of all such crimes and misdemeanors cognizable by this court as shall come to your knowledge: the state's council, your fellow's and your own, will keep secret: will present no person for envy, hatred or malice: neither will you leave any person unpresented for love, fear, favor, affection or hope of reward: but you will present things truly, as they come to your knowledge, according to the best of your understanding: So help you God. (Or: This affirmation you make and give upon peril of the penalty of perjury.)"

PETIT JURORS OATH IN CRIMINAL CASES

"You swear (or, affirm) that you will well and truly try and true deliverance make between the state of Rhode Island and Providence Plantations and the prisoner (or, defendant) at the bar according to law and the evidence given you: So help you God. (Or: This affirmation you make and give upon peril of the penalty of perjury.)"

PETIT JURORS OATH IN CIVIL CASES

"You swear (or, affirm) that in all cases between party and party, that shall be committed to you, you will give a true verdict therein, according to law and the evidence given you: So help you God. (Or: This affirmation you make and give upon peril of the penalty of perjury.)"

History of Section.
(P.L. 1920, ch. 1948, § 33; G.L. 1923, ch. 329, § 33; G.L. 1938, ch. 506, § 31; G.L. 1938, ch. 506, § 29; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-20.)



Chapter 9-10-21 - Exemption of juror from process.

§ 9-10-21 Exemption of juror from process.  The person and estate of every juror attending any court in this state shall be exempt from all process in any civil action during the period of his or her attendance on the court and for three (3) days next before the time he or she shall be required to appear and for the three (3) days next after he or she shall be discharged.

History of Section.
(P.L. 1920, ch. 1948, § 30; G.L. 1923, ch. 329, § 30; G.L. 1938, ch. 506, § 28; G.L. 1938, ch. 506, § 26; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-21.)



Chapter 9-10-22 - Service of forbidden process void.

§ 9-10-22 Service of forbidden process void.  The service of all process contrary to § 9-10-21 shall be void.

History of Section.
(P.L. 1920, ch. 1948, § 31; G.L. 1923, ch. 329, § 31; G.L. 1938, ch. 506, § 29; G.L. 1938, ch. 506, § 27; P.L. 1939, ch. 700, § 1; G.L. 1956, § 9-10-22.)






Chapter 9-11 - Superior Court Practice

Chapter 9-11-7 - Trials without jury.

§ 9-11-7 Trials without jury.  In every action at law originally brought in the superior court or removed to the superior court on appeal from a district court, if neither party claims a jury trial in accordance with applicable procedural rules, then jury trial as of right shall be deemed to be waived in the case and trial shall be had in such form as the court shall determine in accordance with applicable procedural rules.

History of Section.
(C.P.A. 1905, § 282; G.L. 1909, ch. 287, § 6; G.L. 1923, ch. 337, § 6; P.L. 1929, ch. 1327, § 1; G.L. 1938, ch. 526, § 6; G.L. 1956, § 9-11-7; P.L. 1965, ch. 55, § 22.)



Chapter 9-11-8 - County in which questions heard and disposed of  Intervention of jury.

§ 9-11-8 County in which questions heard and disposed of  Intervention of jury.  All questions of pleading or practice, not arising in the trial of the case, all motions, and all defaulted cases in the superior court shall be heard and disposed of by the court for the county in which the action is pending; provided, that all such matters arising in Newport, Kent, or Washington county may, when the court is not sitting in the county, be heard and disposed of in Providence, and, if, after judgment is rendered on motion or default, damages are to be assessed, they shall be assessed by the court with the intervention of a jury unless cause be shown why there should be no intervention of a jury.

History of Section.
(C.P.A. 1905, § 284; G.L. 1909, ch. 287, § 8; G.L. 1923, ch. 337, § 8; G.L. 1938, ch. 526, § 8; G.L. 1956, § 9-11-8; P.L. 1958, ch. 61, § 1; P.L. 1965, ch. 55, § 22.)






Chapter 9-12 - District Court Practice

Chapter 9-12-3 - Special complaint where whole amount exceeds court jurisdiction.

§ 9-12-3 Special complaint where whole amount exceeds court jurisdiction.  In all actions in the district court where the whole amount is more than five thousand dollars ($5,000) and the balance stated by the plaintiff does not exceed that sum, he or she may bring his or her action for such balance, and shall so state specially in his or her complaint, and he or she shall, on the filing of the complaint, or afterwards on motion, file his or her account of debt and credit in the action.

History of Section.
(C.P.A. 1905, § 275; G.L. 1909, ch. 286, § 10; G.L. 1923, ch. 336, § 10; P.L. 1929, ch. 1331, § 6; G.L. 1938, ch. 525, § 10; G.L. 1956, § 9-12-3; P.L. 1965, ch. 55, § 24; P.L. 1969, ch. 239, § 9.)



Chapter 9-12-4 - Action on instrument originally exceeding jurisdictional amount.

§ 9-12-4 Action on instrument originally exceeding jurisdictional amount.  In all actions for the recovery of money due on any note or other instrument in writing, which was given originally for five thousand dollars ($5,000) or a larger sum, and which by indorsement or by acknowledgment is reduced to five thousand dollars ($5,000) or under, including principal and interest, suit may be brought before the district court as provided in § 9-12-3, and judgment may be entered thereon, and execution awarded, in the same manner as though the note or other instrument in writing had been originally given for the sum to which the note or other instrument in writing has been reduced.

History of Section.
(C.P.A. 1905, § 276; G.L. 1909, ch. 286, § 11; G.L. 1923, ch. 336, § 11; P.L. 1929, ch. 1331, § 6; G.L. 1938, ch. 525, § 11; G.L. 1956, § 9-12-4; P.L. 1969, ch. 239, § 9; P.L. 1997, ch. 326, § 80.)



Chapter 9-12-10 - Claim of appeal of superior court.

§ 9-12-10 Claim of appeal of superior court.  Except as otherwise provided, in all civil cases in the district court, any party may cause the case to be removed for trial on all questions of law and fact to the superior court for the county in which division the suit is pending, by claiming an appeal from the judgment of the district court, in writing, filed with the clerk of the division within two (2) days exclusive of Saturdays, Sundays, and legal holidays after the judgment is entered; provided, that the party claiming the appeal, at the time of claiming the appeal, shall pay to the clerk all costs including an attorney's fee of fifty dollars ($50.00) for the party or parties adversely interested in the judgment, to be paid by the clerk to the attorney for the adverse party. The attorney's fee of fifty dollars ($50.00) shall be divided equally among the attorneys for the parties adversely interested when more than one adverse party is involved; and provided, further, that costs shall not be taxed, exclusive of the attorney's fee, at a sum not less than twenty-five dollars ($25.00).

History of Section.
(C.P.A. 1905, § 272; G.L. 1909, ch. 286, § 7; G.L. 1923, ch. 336, § 7; P.L. 1929, ch. 1326, § 1; G.L. 1938, ch. 525, § 7; G.L. 1956, § 9-12-10; P.L. 1956, ch. 3751, § 1; P.L. 1965, ch. 55, § 24; P.L. 1969, ch. 239, § 9; P.L. 1976, ch. 140, § 3; P.L. 1977, ch. 18, § 1; P.L. 1980, ch. 99, § 1; P.L. 1983, ch. 55, § 1.)



Chapter 9-12-10.1 - Claim of appeal to superior court in landlord tenant actions.

§ 9-12-10.1 Claim of appeal to superior court in landlord tenant actions.  In any civil action pursuant to chapter 18 of title 34, in the district court or other appropriate court, any party may cause the case to be removed for trial on all questions of law and fact to the superior court for the county in which division the suit is pending, by claiming an appeal from the judgment of the district or other appropriate court, in writing, filed with the clerk of the division within five (5) days after the judgment is entered; provided, that the party claiming the appeal at the time of claiming the appeal, shall pay to the clerk all costs including an attorney's fee of fifty dollars ($50.00) for the party or parties adversely interested in the judgment, to be paid by the clerk to the attorney for the adverse party; provided, further, that costs shall not be taxed, exclusive of the attorney's fee, at a sum less than twenty-five dollars ($25.00).

History of Section.
(P.L. 1986, ch. 200, § 6; P.L. 1997, ch. 326, § 80.)



Chapter 9-12-11 - Transmission of papers to superior court  Assignment for trial.

§ 9-12-11 Transmission of papers to superior court  Assignment for trial.  If an appeal is claimed, the case and the papers shall, on the next court day of the district court, be certified and forthwith transmitted to the superior court for the county wherein the division is situated, and the case shall be in order for assignment for trial in accordance with applicable procedural rules after ten (10) days from the certification, but if the case is for tenement let, or held at will or by sufferance, and including leases of land, it shall at once be certified to the superior court, and shall be in order for assignment forthwith, and shall take precedence of other matters on the calendar.

History of Section.
(C.P.A. 1905, § 273; G.L. 1909, ch. 286, § 8; G.L. 1923, ch. 336, § 8; P.L. 1929, ch. 1331, § 6; G.L. 1938, ch. 525, § 8; G.L. 1956, § 9-12-11; P.L. 1965, ch. 55, § 24; P.L. 1969, ch. 239, § 9; P.L. 1986, ch. 157, § 1.)



Chapter 9-12-12 - Appeal bond of defendant in action for possession of commercial or other tenements let.

§ 9-12-12 Appeal bond of defendant in action for possession of commercial or other tenements let.  Every defendant in an action for the possession of commercial or other tenements let or held at will or sufferance, other than actions pursuant to chapter 18 of title 34, claiming an appeal shall, in addition to making the payments required by § 9-12-10, give bond to the plaintiff, with one or more sureties satisfactory to the district court, to pay all rent or other money due, or which may become due pending the action under the tenancy, and such damages and costs as may be awarded against him or her, the bond to be filed with the clerk of the district court, or person acting as clerk, at the time of claiming an appeal.

History of Section.
(P.L. 1988, ch. 494, § 2; P.L. 1989, ch. 285, § 2.)



Chapter 9-12-13 - Costs in superior court.

§ 9-12-13 Costs in superior court.  Where an appeal is claimed by the plaintiff under the provisions of § 9-12-10, and the judgment in the superior court, if for the plaintiff, does not exceed the amount awarded him or her in the district court, he or she shall recover no costs, and shall also pay the defendant's costs, and if on the plaintiff's claim of appeal the judgment, as in the district court, shall be for the defendant, the defendant shall be entitled to double costs; and if the defendant claims an appeal and the judgment is for the plaintiff for the same or a greater amount than that awarded by the district court, the defendant shall be taxed double costs. In cases involving multiple plaintiffs or multiple defendants, costs, including double costs, shall be taxed in the discretion of the court, and the costs may be taxed against a coparty as well as against the opposing party or parties.

History of Section.
(C.P.A. 1905, § 272; G.L. 1909, ch. 286, § 7; G.L. 1923, ch. 336, § 7; P.L. 1929, ch. 1326, § 1; G.L. 1938, ch. 525, § 7; G.L. 1956, § 9-12-13; P.L. 1956, ch. 3751, § 1; P.L. 1965, ch. 55, § 24.)






Chapter 9-13 - Notices And Stipulations

Chapter 9-13-1 - Serving notice on adverse party's attorney.

§ 9-13-1 Serving notice on adverse party's attorney.  Whenever it is provided that notice in writing shall be given to any party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself or herself is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to him or her or by mailing it to him or her at his or her last known address or, if no address is known, by leaving it with the clerk of the court. Delivery of a copy within this section means: handing it to the person to be served; or leaving it at his or her office with his or her clerk or other person in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or if the office is closed or the person to be served has no office, leaving it at his or her dwelling house or usual place of abode with some person of suitable age and discretion then residing therein. Service by mail is complete upon mailing.

History of Section.
(C.P.A. 1905, § 345; G.L. 1909, ch. 290, § 4; G.L. 1923, ch. 340, § 4; G.L. 1938, ch. 527, § 1; G.L. 1956, § 9-13-1; P.L. 1965, ch. 55, § 26.)



Chapter 9-13-2 - Extension of time for proceedings by consent.

§ 9-13-2 Extension of time for proceedings by consent.  The parties to a cause, by consent in writing, may extend the time of pleading or the periods within which proceedings in court are prescribed to be taken.

History of Section.
(C.P.A. 1905, § 347; G.L. 1909, ch. 290, § 6; G.L. 1923, ch. 340, § 6; G.L. 1938, ch. 527, § 2; G.L. 1956, § 9-13-2.)






Chapter 9-14 - Equity Practice

Chapter 9-14-1 - Statutory proceedings following course of equity.

§ 9-14-1 Statutory proceedings following course of equity.  Subject to applicable procedural rules, all petitions for the enforcement of mechanics' liens, petitions for divorce, and statutory proceedings so prescribed by statute, shall follow the course of equity so far as it is applicable.

History of Section.
(C.P.A. 1905, § 304; G.L. 1909, ch. 289, § 1; G.L. 1923, ch. 339, § 1; G.L. 1938, ch. 528, § 1; G.L. 1956, § 9-14-1; P.L. 1965, ch. 55, § 27.)



Chapter 9-14-25 - Expenses and counsel fees paid out of decedent's or trust estate.

§ 9-14-25 Expenses and counsel fees paid out of decedent's or trust estate.  In any civil action or other proceeding wherein construction of a will or trust deed or any part thereof is asked, there may be allowed to each of the parties defendant brought in by the action or other proceeding, applying therefor, such reasonable sum for expenses and on account of counsel fees as the court in which the case is pending shall deem proper; the allowance shall be taxed as costs in the cause and be paid out of the estate or fund in the hands of the complainant concerning which estate or fund the construction is asked.

History of Section.
(C.P.A. 1905, § 325; G.L. 1909, ch. 289, § 22; G.L. 1923, ch. 339, § 22; G.L. 1938, ch. 528, § 22; G.L. 1956, § 9-14-25; P.L. 1965, ch. 55, § 27.)



Chapter 9-14-26 - Master's conveyance of property.

§ 9-14-26 Master's conveyance of property.  If a judgment directs a party to execute a conveyance of land or to deliver deeds or other documents or to perform any other specified acts and the party fails to comply within the time specified, the court may direct the act to be done at the cost of the disobedient party by a master in chancery or some other person appointed by the court, and the act when so done has like effect as if done by the party.

History of Section.
(C.P.A. 1905, § 326; G.L. 1909, ch. 289, § 23; G.L. 1923, ch. 339, § 23; G.L. 1938, ch. 528, § 23; G.L. 1956, § 9-14-26; P.L. 1965, ch. 55, § 27.)



Chapter 9-14-28 - Court rule or order varying forms of process or mode of proceeding.

§ 9-14-28 Court rule or order varying forms of process or mode of proceeding.  The superior court may, by general rule or by special order, vary the forms of process, mode of proceeding, or of decree, heretofore in use, in such manner as may be necessary to carry into effect the provisions of any statute of this state.

History of Section.
(C.P.A. 1905, § 321; G.L. 1909, ch. 289, § 18; G.L. 1923, ch. 339, § 18; G.L. 1938, ch. 528, § 18; G.L. 1956, § 9-14-28.)






Chapter 9-15 - Referees, Auditors, And Masters In Chancery

Chapter 9-15-1 - Reference by agreement of parties.

§ 9-15-1 Reference by agreement of parties.  Any court may permit the parties in any civil action pending therein to enter into a rule of court to refer the action to the decision of one or more referees, to be agreed on by the parties, and also to refer in the same rule any other actions, causes of action, or suits that may exist between them, either jointly or severally, generally or specially.

History of Section.
(C.P.A. 1905, § 406; G.L. 1909, ch. 293, § 1; G.L. 1923, ch. 343, § 1; G.L. 1938, ch. 532, § 1; G.L. 1956, § 9-15-1; P.L. 1965, ch. 55, § 29.)



Chapter 9-15-2 - Reference without action or suit brought.

§ 9-15-2 Reference without action or suit brought.  Though no action or suit is brought or pending, as provided in § 9-15-1, the district court may permit any persons or corporations who have any cause or causes of action not following the course of equity and the superior court may permit any persons or corporations who have any cause or causes of action, existing between them, to enter into a rule of court to refer the cause or causes of action to the decision of one or more referees, as provided in § 9-15-1, either jointly or severally, generally or specially; provided, that no rule entered into in the district court under the provisions of this chapter shall be made for any claim or claims which exceed in amount the sum of five thousand dollars ($5,000).

History of Section.
(C.P.A. 1905, § 407; G.L. 1909, ch. 293, § 2; G.L. 1923, ch. 343, § 2; P.L. 1929, ch. 1331, § 8; G.L. 1938, ch. 532, § 2; G.L. 1956, § 9-15-2; P.L. 1969, ch. 239, § 10; P.L. 1997, ch. 326, § 81.)



Chapter 9-15-3 - Certification of rule to another county.

§ 9-15-3 Certification of rule to another county.  Leave may be given under § 9-15-2, in the superior court, to enter the rule in any county, to be certified to the county where the matter more properly belongs.

History of Section.
(C.P.A. 1905, § 408; G.L. 1909, ch. 293, § 3; G.L. 1923, ch. 343, § 3; G.L. 1938, ch. 532, § 3; G.L. 1956, § 9-15-3.)



Chapter 9-15-4 - Contents and effect of agreement of reference  Majority report of referees.

§ 9-15-4 Contents and effect of agreement of reference  Majority report of referees.  The parties to any rule shall agree upon the mode of procedure, the defraying of expenses, the time when and manner in which the referees shall make their report, and the time and manner of issuing execution on the judgment or decree which the court shall enter, upon the coming in of the report; and every such agreement shall be conclusive upon the parties and upon their heirs, executors, administrators, and successors, and, if involving real estate, when notice thereof is duly recorded, upon their assigns, and a majority report of referees shall be binding and conclusive.

History of Section.
(C.P.A. 1905, § 409; G.L. 1909, ch. 293, § 4; G.L. 1923, ch. 343, § 4; G.L. 1938, ch. 532, § 4; G.L. 1956, § 9-15-4.)



Chapter 9-15-5 - Oath of referee.

§ 9-15-5 Oath of referee.  Every referee, before he or she proceeds to the business of the reference, shall be sworn to perform his or her duties faithfully and impartially as referee.

History of Section.
(C.P.A. 1905, § 412; G.L. 1909, ch. 293, § 7; G.L. 1923, ch. 343, § 7; G.L. 1938, ch. 532, § 7; G.L. 1956, § 9-15-5.)



Chapter 9-15-6 - Judgment and execution on report.

§ 9-15-6 Judgment and execution on report.  Upon the coming in of the report of referees, the court shall enter judgment or decree thereon and in conformity thereto and issue execution accordingly.

History of Section.
(C.P.A. 1905, § 410; G.L. 1909, ch. 293, § 5; G.L. 1923, ch. 343, § 5; G.L. 1938, ch. 532, § 5; G.L. 1956, § 9-15-6.)



Chapter 9-15-7 - Discharge or recommission of rule.

§ 9-15-7 Discharge or recommission of rule.  The court may, at any time in its discretion, on motion of either party, discharge a rule or recommit a rule and report to the same referees, or, with consent of the parties, to other referees; but a rule shall remain in full force until so discharged, and shall be continued without continuance fees, until report shall be made thereon.

History of Section.
(C.P.A. 1905, § 411; G.L. 1909, ch. 293, § 6; G.L. 1923, ch. 343, § 6; G.L. 1938, ch. 532, § 6; G.L. 1956, § 9-15-7.)



Chapter 9-15-8 - Recording of decisions involving real estate.

§ 9-15-8 Recording of decisions involving real estate.  Whenever any rule, entered into under the provisions of this chapter, shall concern the title to real estate, the referees shall report their proceedings, with a plat of the real estate in question showing the title as affected by their decisions; and if their report is finally received, a copy of the report and plat, certified by the clerk of the court where the rule is entered, shall be recorded in the records of land evidence in the town or city in which the estate shall be, and the expense of the record shall be a part of the costs of the party against whom the referees shall have decided, unless otherwise agreed.

History of Section.
(C.P.A. 1905, § 414; G.L. 1909, ch. 293, § 9; G.L. 1923, ch. 343, § 9; G.L. 1938, ch. 532, § 9; G.L. 1956, § 9-15-8.)



Chapter 9-15-18 - Summons of witnesses and administration of oaths.

§ 9-15-18 Summons of witnesses and administration of oaths.  Referees and auditors shall have power to administer oaths in all matters tried before them, and also power to compel witnesses to attend and give testimony under oath in matters tried before them, in the same manner and by a similar process as courts of record, and any summons for witnesses may be issued and signed by any referee or auditor, or by any clerk of court, notary public, or justice of the peace.

History of Section.
(C.P.A. 1905, § 413; G.L. 1909, ch. 293, § 8; G.L. 1923, ch. 343, § 8; G.L. 1938, ch. 532, § 8; G.L. 1956, § 9-15-18.)



Chapter 9-15-19 - Appointment of masters in chancery  Rules and orders.

§ 9-15-19 Appointment of masters in chancery  Rules and orders.  The superior court, by a majority of the justices thereof, shall appoint in each county one or more standing masters in chancery to hold office during the pleasure of the court; and may make all such rules and orders, not contrary to law, with regard to proceedings before masters in chancery, their reports, and exceptions to and hearings on them, as to it shall seem expedient.

History of Section.
(C.P.A. 1905, § 424; G.L. 1909, ch. 293, § 19; G.L. 1923, ch. 343, § 19; G.L. 1938, ch. 532, § 19; G.L. 1956, § 9-15-19.)



Chapter 9-15-20 - Protection of parties and witnesses in referred matters.

§ 9-15-20 Protection of parties and witnesses in referred matters.  Masters in chancery, auditors, and referees shall have the same power to issue writs of protection to parties and witnesses in matters pending before them as is possessed by the courts from which they derive their appointment, and the signing of such writs by any one master, auditor, or referee, who has been duly sworn, shall be sufficient.

History of Section.
(C.P.A. 1905, § 425; G.L. 1909, ch. 293, § 20; G.L. 1923, ch. 343, § 20; G.L. 1938, ch. 532, § 20; G.L. 1956, § 9-15-20.)



Chapter 9-15-21 - Stenographic reports and transcripts.

§ 9-15-21 Stenographic reports and transcripts.  Masters in chancery, auditors, and referees may employ stenographers to report and transcribe the testimony taken in causes referred to them, and the cost of the reports and transcripts shall be allowed as part of the costs.

History of Section.
(C.P.A. 1905, § 426; G.L. 1909, ch. 293, § 21; G.L. 1923, ch. 343, § 21; G.L. 1938, ch. 532, § 21; G.L. 1956, § 9-15-21.)






Chapter 9-16 - View By Jury

Chapter 9-16-1 - Court order for view.

§ 9-16-1 Court order for view.  In all cases in which it shall seem advisable to the court, on request of either party, a view by the jury may be ordered; and in all such cases, the court shall regulate the proceedings at the view and, in its discretion, accompany the jury.

History of Section.
(C.P.A. 1905, § 355; G.L. 1909, ch. 292, § 1; G.L. 1923, ch. 342, § 1; G.L. 1938, ch. 508, § 1; G.L. 1956, § 9-16-1.)



Chapter 9-16-2 - Expenses of view.

§ 9-16-2 Expenses of view.  To entitle himself or herself to a view, the party moving therefor shall advance such reasonable sum of money to the sheriff, to defray the expenses of the jury on the view, as the court shall order, and the amount of the expenses shall be taxed against the adverse party, if he or she who advanced the expenses shall recover costs in the suit.

History of Section.
(C.P.A. 1905, § 356; G.L. 1909, ch. 292, § 2; G.L. 1923, ch. 342, § 2; G.L. 1938, ch. 508, § 2; G.L. 1956, § 9-16-2.)






Chapter 9-17 - Witnesses

Chapter 9-17-1 - Form of subpoena.

§ 9-17-1 Form of subpoena.  The form of subpoena to a witness shall be substantially as follows:

Sc.

To &n bsp; of &n bsp; &nbs p; Greeting:

You are hereby required, in the name of the state of Rhode Island and Providence Plantations, to make your appearance before holden at on the day of to give evidence of what you know relative to an action or plea of then and there are to be heard and tried between plaintiff and defendant.

Hereof fail not, as you will answer your default under the penalty of the law in that behalf made and provided.

Dated at the day of in the year

History of Section.
(C.P.A. 1905, § 357; G.L. 1909, ch. 292, § 3; G.L. 1923, ch. 342, § 3; G.L. 1938, ch. 537, § 1; G.L. 1956, § 9-17-1.)



Chapter 9-17-2 - Subpoenas by court clerks and district court judges.

§ 9-17-2 Subpoenas by court clerks and district court judges.  Clerks of court and judges of the district court may issue subpoenas to witnesses in all cases pending in their own or any other court.

History of Section.
(C.P.A. 1905, § 358; G.L. 1909, ch. 292, § 4; G.L. 1923, ch. 342, § 4; G.L. 1938, ch. 537, § 2; G.L. 1956, § 9-17-2; P.L. 1969, ch. 239, § 11.)



Chapter 9-17-3 - Subpoenas issued by other officials.

§ 9-17-3 Subpoenas issued by other officials.  Auditors, referees, masters in chancery, and commissioners may issue subpoenas to witnesses in all cases and matters pending before them, respectively; and justices of the peace and notaries public may issue subpoenas to witnesses in any case, civil or criminal, before any court, and in any matter before any body or person authorized by law to summon witnesses.

History of Section.
(C.P.A. 1905, § 359; G.L. 1909, ch. 292, § 5; G.L. 1923, ch. 342, § 5; G.L. 1938, ch. 537, § 3; G.L. 1956, § 9-17-3.)



Chapter 9-17-4 - Service of subpoena.

§ 9-17-4 Service of subpoena.  A subpoena to a witness shall be served by delivering a copy to him or her.

History of Section.
(C.P.A. 1905, § 361; G.L. 1909, ch. 292, § 7; G.L. 1923, ch. 342, § 7; G.L. 1938, ch. 537, § 5; G.L. 1956, § 9-17-4; P.L. 1965, ch. 55, § 31.)



Chapter 9-17-5 - Duty to attend when subpoenaed.

§ 9-17-5 Duty to attend when subpoenaed.  Every witness who shall be duly served with a subpoena in behalf of any party to a suit or proceeding, civil or criminal, and shall have his or her lawful fees tendered to him or her for his or her travel from his or her place of abode to the place at which he or she shall be summoned to attend, and for one day's attendance, shall be obliged to attend accordingly.

History of Section.
(C.P.A. 1905, § 362; G.L. 1909, ch. 292, § 8; G.L. 1923, ch. 342, § 8; G.L. 1938, ch. 537, § 8; G.L. 1956, § 9-17-5.)



Chapter 9-17-5.1 - Subpoena for production of documentary evidence.

§ 9-17-5.1 Subpoena for production of documentary evidence.  (a) When a subpoena for the production of books, papers, documents, or tangible things is served on a federal or state agency, public utility, national bank, insurance company, financial institution, or a public or private institution of higher education organized under state or federal laws, it shall be deemed a sufficient response to the subpoena if the employee of the entity charged with the responsibility of being custodian of the original records promptly provides the attorney for the party causing service of the subpoena copies of all documents requested by the subpoena. All responses to the subpoena shall contain a certificate which shall be signed before a notary public by the employee of the entity charged with the responsibility of being custodian of the records and shall include a legend substantially to the following effect: "The copies of records for which this certification is made are true and complete reproductions of the original or microfilmed records which are in the possession of (name of entity). The original records were made in the regular course of business, and it was the regular course of (name of entity) to make such records at or near the time of the matter recorded. This certification is given pursuant to Rhode Island general laws § 9-17-5.1 by the custodian of the records in lieu of his or her personal appearance."

(b) Documents or records of any federal or state agency, public utility, national bank, financial institution organized under state or federal laws, a public or private institution of higher education, or of a hospital that are susceptible to photostatic reproduction may be proved as to foundation, identity, and authenticity without any preliminary testimony, by use of legible and durable copies, certified in the manner provided in subsection (a) by the employee of the entity charged with the responsibility of being custodian of the originals thereof. The copies may be used in any trial, hearing, deposition, or any other judicial or administrative action or proceeding, whether civil or criminal, in lieu of the original documents or records which, however, the entity shall hold available for inspection and comparison by the court, tribunal, or hearing officer and by the parties and their attorneys of record.

(c) In the event any of the entities are unable to provide the documents requested in the subpoena due to the timeliness of the service of the subpoena or for other legal reasons, then the employee charged with the responsibility of being custodian of the records for the entity shall set forth in the certificate required hereunder the specific reasons for the noncompliance, the time of service of the subpoena, and if appropriate the time anticipated in complying with the subpoena.

History of Section.
(P.L. 1988, ch. 161, § 1; P.L. 1995, ch. 262, § 1; P.L. 1996, ch. 188, § 22.)



Chapter 9-17-6 - Tender of fees to certain witnesses not required.

§ 9-17-6 Tender of fees to certain witnesses not required.  A witness summoned in behalf of the state or, in a criminal proceeding, in behalf of a defendant who the court finds is financially unable to pay witness fees shall have no right to have his or her fees paid or tendered to him or her before he or she shall be bound to obey the summons.

History of Section.
(C.P.A. 1905, § 363; G.L. 1909, ch. 292, § 9; G.L. 1923, ch. 342, § 9; G.L. 1938, ch. 537, § 6; G.L. 1956, § 9-17-6; P.L. 1972, ch. 169, § 6.)



Chapter 9-17-7 - Attachment to compel attendance.

§ 9-17-7 Attachment to compel attendance.  The court before which any witness is duly summoned to appear may compel his or her attendance by writ of attachment, fine him or her not exceeding twenty dollars ($20.00), and order him or her to pay the costs of the attachment and to be committed to the adult correctional institutions until the fine and costs are paid.

History of Section.
(C.P.A. 1905, § 365; G.L. 1909, ch. 292, § 11; G.L. 1923, ch. 342, § 11; G.L. 1938, ch. 537, § 9; G.L. 1956, § 9-17-7; impl. am. P.L. 1956, ch. 3721, § 1.)



Chapter 9-17-8 - Attachment of witness in criminal proceeding.

§ 9-17-8 Attachment of witness in criminal proceeding.  Whenever any witness, duly served with a subpoena to testify in any criminal proceeding at any court, shall neglect to appear according to the tenor of the subpoena, the court may order a writ of attachment to issue against him or her, returnable at such time as the court shall direct, and may direct the writ of attachment to each and all deputy sheriffs, town sergeants, and constables within the state.

History of Section.
(C.P.A. 1905, § 366; G.L. 1909, ch. 292, § 12; G.L. 1923, ch. 342, § 12; G.L. 1938, ch. 537, § 10; G.L. 1956, § 9-17-8; P.L. 2012, ch. 324, § 18.)



Chapter 9-17-9 - Commitment of attached witness  Recognizance.

§ 9-17-9 Commitment of attached witness  Recognizance.  If the court from which the writ of attachment issues, pursuant to § 9-17-8, shall not be in session at the time of the service of the writ, the officer charged with the service thereof shall commit the witness to jail, either in the county from which the writ shall issue or in which the witness shall be, there to be kept until he or she shall give recognizance before some person authorized to take bail in the same county, with sufficient surety, in the sum of one hundred dollars ($100), to appear before the court on the day named in the writ, or, failing to give recognizance, until he or she is discharged by the court; and the recognizance shall be returned by the person to the clerk of the court.

History of Section.
(C.P.A. 1905, § 367; G.L. 1909, ch. 292, § 13; G.L. 1923, ch. 342, § 13; G.L. 1938, ch. 537, § 11; G.L. 1956, § 9-17-9; P.L. 1997, ch. 326, § 82.)



Chapter 9-17-10 - Discharge from custody on giving of recognizance.

§ 9-17-10 Discharge from custody on giving of recognizance.  The witness may give recognizance as provided in § 9-17-9 while in custody of the officer, before he or she is committed to jail; and thereupon the officer shall discharge him or her from custody.

History of Section.
(C.P.A. 1905, § 368; G.L. 1909, ch. 292, § 14; G.L. 1923, ch. 342, § 14; G.L. 1938, ch. 537, § 12; G.L. 1956, § 9-17-10; P.L. 1997, ch. 326, § 82.)



Chapter 9-17-11 - Civil liability for failure to attend.

§ 9-17-11 Civil liability for failure to attend.  Every witness who does not appear according to the tenor of the subpoena, and has no reasonable excuse for his or her nonappearance, shall be liable to an action by the aggrieved party for all damages sustained in consequence of the default.

History of Section.
(C.P.A. 1905, § 364; G.L. 1909, ch. 292, § 10; G.L. 1923, ch. 342, § 10; G.L. 1938, ch. 537, § 13; G.L. 1956, § 9-17-11.)



Chapter 9-17-12 - Competency of parties or interested persons.

§ 9-17-12 Competency of parties or interested persons.  No person shall be disqualified from testifying in any civil action or proceeding by reason of his or her being interested therein or being a party thereto.

History of Section.
(C.P.A. 1905, § 389; G.L. 1909, ch. 292, § 37; G.L. 1923, ch. 342, § 37; G.L. 1938, ch. 537, § 14; G.L. 1956, § 9-17-12.)



Chapter 9-17-13 - Spouses of parties.

§ 9-17-13 Spouses of parties.  In the trial of every civil cause, the husband or wife of either party shall be deemed a competent witness; provided, that neither shall be permitted to give any testimony tending to criminate the other or to disclose any communication made to him or her, by the other, during their marriage, except on trials of petitions for divorce between them, trials between them involving their respective property rights, and under the provisions of § 11-34.1-9.

History of Section.
(C.P.A. 1905, § 391; G.L. 1909, ch. 292, § 39; G.L. 1923, ch. 342, § 39; G.L. 1938, ch. 537, § 15; G.L. 1956, § 9-17-13; P.L. 2010, ch. 239, § 16.)



Chapter 9-17-15 - Effect of conviction for crime.

§ 9-17-15 Effect of conviction for crime.  No person shall be deemed an incompetent witness because of his or her conviction of any crime, or sentence to imprisonment therefor; but shall be admitted to testify like any other witness, except that conviction or sentence for any crime or misdemeanor may be shown to affect his or her credibility.

History of Section.
(C.P.A. 1905, § 395; G.L. 1909, ch. 292, § 43; G.L. 1923, ch. 342, § 43; G.L. 1938, ch. 537, § 16; G.L. 1956, § 9-17-15.)



Chapter 9-17-17 - Cross-examination not a waiver of exception.

§ 9-17-17 Cross-examination not a waiver of exception.  Where the testimony of a witness upon any subject, at any trial or hearing, is admitted by the court, and exception thereto is taken, the cross-examination of the witness upon the subject, by the party excepting thereto, shall not be considered a waiver of the exception.

History of Section.
(C.P.A. 1905, § 4053/4; P.L. 1909, ch. 418, § 1; G.L. 1923, ch. 342, § 54; G.L. 1938, ch. 537, § 19; G.L. 1956, § 9-17-17.)



Chapter 9-17-18 - Certificate of days and mileage as prerequisite to payment of fees.

§ 9-17-18 Certificate of days and mileage as prerequisite to payment of fees.  Every witness, previous to his or her obtaining any fee, except the amount which, in certain cases, must be tendered to him or her before he or she can be compelled to attend, shall give a certificate to the court wherein he or she has attended, certifying the number of days he or she has attended and the number of miles he or she has traveled; which certificate shall be subject to the examination of the court, and, if question arises, such allowance shall be made thereon as shall be lawfully due.

History of Section.
(C.P.A. 1905, § 369; G.L. 1909, ch. 292, § 15; G.L. 1923, ch. 342, § 15; G.L. 1938, ch. 537, § 7; G.L. 1956, § 9-17-18.)



Chapter 9-17-22 - Expert fees as costs.

§ 9-17-22 Expert fees as costs.  Fees of experts, except as provided in the Rules of Evidence, shall not be allowed as part of the costs in any case in excess of the fees allowed for ordinary witnesses.

History of Section.
(C.P.A. 1905, § 373; G.L. 1909, ch. 292, § 21; G.L. 1923, ch. 342, § 21; G.L. 1938, ch. 537, § 23; G.L. 1956, § 9-17-22; P.L. 1997, ch. 326, § 82.)



Chapter 9-17-23 - Privileged communications to clergy.

§ 9-17-23 Privileged communications to clergy.  In the trial of every cause, both civil and criminal, no member of the clergy or priest shall be competent to testify concerning any confession made to him or her in his or her professional character in the course of discipline enjoined by the church to which he or she belongs, without the consent of the person making the confession. No duly ordained minister of the gospel, priest, or rabbi of any denomination shall be allowed in giving testimony to disclose any confidential communication, properly entrusted to him or her in his or her professional capacity, and necessary and proper to enable him or her to discharge the functions of his or her office in the usual course of practice or discipline, without the consent of the person making the communication.

History of Section.
(P.L. 1960, ch. 109, § 1.)



Chapter 9-17-24 - Privileged communications to and information obtained by health care providers.

§ 9-17-24 Privileged communications to and information obtained by health care providers.  In every legal action, both civil and criminal, no health care provider shall be competent to testify concerning any information obtained about a patient, nor shall he or she be required to produce any documentary evidence obtained about a patient, in the course of the customary professional health care relationship, without the consent of the patient, his or her legal guardian, or, if the patient is deceased, his or her next-of-kin, executor, or administrator. No health care provider shall be allowed in giving testimony to disclose any confidential communication or health care information, properly entrusted to him or her in his or her professional capacity and within the customary health care relationship, and necessary and proper to enable him or her to discharge medical duties in the usual course of practice, without the consent of the patient, his or her legal guardian, or, if the patient is deceased, his or her next-of-kin, executor, or administrator. Notwithstanding the foregoing, a health care provider may be required to testify or produce documentary evidence regarding the medical condition of a patient:

(1) When a patient raises his or her own medical condition in a legal action;

(2) When a court determines that disclosure of health care information about a person is necessary to a determination of the perceptual capacity of that person as a witness in a legal proceeding and that information is unavailable from any source other than a health care provider;

(3) When a court orders or the parties to a legal action agree to a medical evaluation of a party or witness by a health care provider in order to facilitate the resolution of the legal action;

(4) When the question of the competence of a decedent is at issue before the court; or

(5) When consent is not required pursuant to chapter 37.3 of title 5; provided, however, that any such information shall not be admissible in any proceeding against the patient to whom the information pertains.

History of Section.
(P.L. 1986, ch. 341, § 1; P.L. 1989, ch. 503, § 1.)



Chapter 9-17-25 - Privileged communication  Interpreter.

§ 9-17-25 Privileged communication  Interpreter.  Whenever a sign language interpreter is used to facilitate a communication which is privileged pursuant to either statutory law or common law between parties, one or more of whom is hearing impaired, the sign language interpreter shall not be compelled to testify in any forum regarding that communication.

History of Section.
(P.L. 1990, ch. 281, § 1.)






Chapter 9-18 - Depositions

Chapter 9-18-1 - Officials authorized to take depositions.

§ 9-18-1 Officials authorized to take depositions.  Any justice of the supreme or superior or family court, justice of the peace, or notary public may take the deposition of any witness to be used in the trial of any civil suit, action, petition, or proceeding in which he or she is not interested, nor counsel, nor the attorney of either party, and which shall then be commenced or pending in this state, or in any other state, or in the District of Columbia, or in any territory, government, or country.

History of Section.
(C.P.A. 1905, § 374; G.L. 1909, ch. 292, § 22; G.L. 1923, ch. 342, § 22; G.L. 1938, ch. 539, § 1; G.L. 1956, § 19-18-1; P.L. 1966, ch. 1, § 9; P.L. 1979, ch. 373, § 7.)



Chapter 9-18-2 - Notice to adverse party.

§ 9-18-2 Notice to adverse party.  Previous to the taking of any deposition within this state, the official authorized to take the deposition shall, in all cases, cause the adverse party or his or her attorney of record to be notified in writing of the time and place appointed for taking the depositions, so that he or she may attend and put interrogatories to the deponent if he or she think fit; provided, that if the person to be notified cannot be found and his or her residence is not known and he or she has no attorney of record, the moving party or his or her attorney may make affidavit of such facts before any justice of the superior court at any time, and thereupon the justice shall prescribe the method in which notice shall be given to the person.

History of Section.
(C.P.A. 1905, § 375; G.L. 1909, ch. 292, § 23; G.L. 1923, ch. 342, § 23; G.L. 1938, ch. 539, § 2; G.L. 1956, § 9-18-2.)



Chapter 9-18-3 - Address and time of service of notice.

§ 9-18-3 Address and time of service of notice.  The notification issued by the magistrate, officer, or commissioner who shall take the deposition shall be directed to any proper officer, or to any impartial or disinterested person, and shall be served a reasonable time, not less than twenty-four (24) hours, exclusive of Sundays and legal holidays, before the time of taking the deposition.

History of Section.
(C.P.A. 1905, § 376; G.L. 1909, ch. 292, § 24; G.L. 1923, ch. 342, § 24; G.L. 1938, ch. 539, § 3; G.L. 1956, § 9-18-3.)



Chapter 9-18-4 - Service and return of notice.

§ 9-18-4 Service and return of notice.  The officer or other person charged with the service of the notification shall serve the notification by reading it to the party to be cited, if to be found; and if not to be found, by leaving a copy thereof at his or her usual place of abode; and shall, in his or her return, state the manner and time of the service; and whenever the service shall be made by any person other than a sworn officer, he or she shall verify the return, under oath, before some officer authorized to administer oaths.

History of Section.
(C.P.A. 1905, § 377; G.L. 1909, ch. 292, § 25; G.L. 1923, ch. 342, § 25; G.L. 1938, ch. 539, § 4; G.L. 1956, § 9-18-4.)



Chapter 9-18-5 - Manner of taking depositions outside state for use in state.

§ 9-18-5 Manner of taking depositions outside state for use in state.  Depositions may be taken without this state to be used in the tribunals of this state, upon written notice conforming to the applicable rules of procedure, and shall be taken in the manner and with the formalities required by the law of this state or the state, district, territory, or country in which the deposition shall be taken; or shall be taken, if taken in any other state, district, or territory of the United States, before a commissioner appointed by the governor of this state, or before a judge, chancellor, justice of the peace, notary public, or civil magistrate of the state, district, or territory, respectively, or, if taken out of the United States, before a resident official of the United States, or, if the deponent is in the military, air, or naval service of the United States, before a colonel, lieutenant colonel, or major in the army or air force, or before any officer in the navy not below the grade and rank of lieutenant commander. And in every such case under the second method, the party causing the depositions to be taken shall notify the adverse party, or his or her attorney of record, of the time and place appointed for taking the deposition; and the notification issued by the official before whom the deposition is to be taken shall be served, in the manner as provided in § 9-18-4, such reasonable time before the taking of the deposition as will give the adverse party a full opportunity to be present in person or by attorney and put interrogatories to the deponent, if he or she thinks fit.

History of Section.
(C.P.A. 1905, § 378; G.L. 1909, ch. 292, § 26; G.L. 1923, ch. 342, § 26; G.L. 1938, ch. 539, § 5; G.L. 1956, § 9-18-5; P.L. 1989, ch. 81, § 1; P.L. 1997, ch. 326, § 69.)



Chapter 9-18-6 - Oath of deponent  Reduction of deposition to writing.

§ 9-18-6 Oath of deponent  Reduction of deposition to writing.  Every person, before deposing, shall be sworn to testify the truth, the whole truth, and nothing but the truth, and after giving the deposition shall subscribe his or her name thereto, if taken in longhand in the presence of the official before whom the deposition was taken. The deposition may be reduced to writing by the official or by any person, including the deponent, under his or her direction and in his or her presence, or may be reduced to writing stenographically either by the official or by some person in his or her presence and under his or her direction, sworn by the official to correctly take down in shorthand, the evidence as given; and in the latter case, a transcript thereof in longhand writing, typewriting, print, or other reproduction, sworn to by the person stenographically reporting the deposition and signed by the deponent, shall be received in evidence. The signature in the latter case shall be attested by the official taking the deposition or by some magistrate authorized to administer oaths whether in this state or elsewhere.

History of Section.
(C.P.A. 1905, § 379; G.L. 1909, ch. 292, § 27; G.L. 1923, ch. 342, § 27; G.L. 1938, ch. 539, § 6; G.L. 1956, § 9-18-6.)



Chapter 9-18-7 - Sealing and delivery to court.

§ 9-18-7 Sealing and delivery to court.  The deposition, once taken, shall be retained by the magistrate, officer, or commissioner until he or she delivers the deposition with his or her own hand to the court for which it is taken, or shall, together with a certificate of its having been duly taken, be by the magistrate, officer, or commissioner, sealed up and directed to such court and delivered to the clerk thereof, and remain so sealed until opened by order of the court or of some justice thereof, or by the clerk with the consent of the parties; and any person may be compelled to appear and depose as provided in this chapter within this state, in the same manner as to appear and testify in court.

History of Section.
(C.P.A. 1905, § 380; G.L. 1909, ch. 292, § 28; G.L. 1923, ch. 342, § 28; G.L. 1938, ch. 539, § 7; G.L. 1956, § 9-18-7; P.L. 1997, ch. 326, § 83.)



Chapter 9-18-8 - Deposition as evidence  Use of certified copy.

§ 9-18-8 Deposition as evidence  Use of certified copy.  The deposition of any person taken pursuant to this chapter may be used as evidence in the trial of any judicial proceeding in any court, or town council, or before commissioners, masters in chancery, referees, or auditors, in which it shall have been taken to be used; and if the party who took the deposition shall neglect to produce or use it, the adverse party may use the original or a copy of the deposition, certified by the magistrate before whom it was taken.

History of Section.
(C.P.A. 1905, § 381; G.L. 1909, ch. 292, § 29; G.L. 1923, ch. 342, § 29; G.L. 1938, ch. 539, § 8; G.L. 1956, § 9-18-8.)



Chapter 9-18-9 - Court grant of commission to take deposition.

§ 9-18-9 Court grant of commission to take deposition.  Any court may, on the motion of either party in any action, suit, or proceeding, civil or criminal, pending therein, in which a deposition may be used, or before any commissioners, referees, or auditors appointed by any such court or under a rule from it, grant a commission to take depositions according to law, whenever it may be necessary to prevent a failure or delay of justice, on such terms as such court, by general or special order, may direct; and the deposition, so taken, may be used in any state of the cause, on appeal or otherwise.

History of Section.
(C.P.A. 1905, § 382; G.L. 1909, ch. 292, § 30; G.L. 1923, ch. 342, § 30; G.L. 1938, ch. 539, § 9; G.L. 1956, § 9-18-9.)



Chapter 9-18-10 - Time of taking deposition.

§ 9-18-10 Time of taking deposition.  Depositions may be taken as provided in this chapter at any time; provided, however, that no deposition to be used in a jury trial shall be taken during the progress of the trial, except upon order of the justice presiding.

History of Section.
(C.P.A. 1905, § 383; G.L. 1909, ch. 292, § 31; G.L. 1923, ch. 342, § 31; G.L. 1938, ch. 539, § 10; G.L. 1956, § 9-18-10.)



Chapter 9-18-11 - Depositions for use in foreign tribunals.

§ 9-18-11 Depositions for use in foreign tribunals.  Depositions may be taken in this state to be used on the trial of any cause pending in a tribunal of any other state, district, territory, or country, before any person residing in this state, to whom a commission shall be directed and sent by the tribunal, with the formalities prescribed in the commission, or, if there are none prescribed, then according to the laws of the jurisdiction whence the commission issues.

History of Section.
(C.P.A. 1905, § 384; G.L. 1909, ch. 292, § 32; G.L. 1923, ch. 342, § 32; G.L. 1938, ch. 539, § 11; G.L. 1956, § 9-18-11.)



Chapter 9-18-12 - Petition for perpetuation of testimony  Designation of person to take deposition.

§ 9-18-12 Petition for perpetuation of testimony  Designation of person to take deposition.  Any person, desirous of perpetuating the testimony of any witness concerning any matter which is or may be the subject of litigation, as well before as after litigation is commenced, may present a petition in writing to any justice of the supreme or superior or family court, or to any justice of a district court, setting forth the reasons of his or her application, the name of the witness or witnesses, the subject matter of the controversy, and the names of all persons known to be interested therein, and praying that the deposition of the witness or witnesses may be taken; and thereupon if the justice be satisfied of the reasonableness of the petition, he or she shall designate some notary public or standing master in chancery to take the deposition, to whom the petition, with the order of designation thereon, shall be sent.

History of Section.
(C.P.A. 1905, § 385; G.L. 1909, ch. 292, § 33; G.L. 1923, ch. 342, § 33; G.L. 1938, ch. 539, § 12; G.L. 1956, § 9-18-12; P.L. 1979, ch. 373, § 7.)



Chapter 9-18-13 - Manner of taking deposition in perpetual memory.

§ 9-18-13 Manner of taking deposition in perpetual memory.  The same formalities shall be observed as to notice, and the same methods may be employed, in the taking of depositions in perpetual memory as in the taking of other depositions, and the officer taking the deposition shall have the same power and authority as magistrates taking other depositions to compel any person to appeal and depose as provided in this chapter, within this state, in the same manner as to appear and testify in court. In case any person who is entitled to notice of the taking of the deposition shall be or reside outside of this state, the notice may be served by any disinterested person, and such other notice shall be given as the justice to whom the petition was presented may order.

History of Section.
(C.P.A. 1905, § 387; G.L. 1909, ch. 292, § 35; G.L. 1923, ch. 342, § 35; G.L. 1938, ch. 539, § 14; G.L. 1956, § 9-18-13; P.L. 1997, ch. 326, § 69.)



Chapter 9-18-14 - Delivery and recording of deposition in perpetual memory.

§ 9-18-14 Delivery and recording of deposition in perpetual memory.  The officer taking the deposition shall seal up and direct the deposition, together with the petition therefor, to the clerk of the superior court for the county in which some one of the persons notified of the taking of the deposition shall reside, or if no one of the persons so notified shall reside in this state, then the court for the county in which the person preferring the petition shall reside, and in case no one of the persons notified nor the person preferring the petition shall reside in this state, then in Providence county. The clerk shall, on receiving the deposition and petition, so directed and sealed up, on payment of legal fees for recording as in other cases, open and record the deposition and petition and the certificate of the taking of the deposition, in a book to be specifically kept for that purpose, noting on the deposition the time when he or she received it and the page of the book in which it is recorded, after which he or she shall deliver the deposition and petition to the party preferring the petition; and no deposition not so recorded shall be received as evidence in any court in the state, unless the deposition shall be opened in court at the time of the hearing of the cause in which it is used.

History of Section.
(C.P.A. 1905, § 388; G.L. 1909, ch. 292, § 36; G.L. 1923, ch. 342, § 36; G.L. 1938, ch. 539, § 15; G.L. 1956, § 9-18-14.)



Chapter 9-18-15 - Admissibility of deposition taken to perpetuate testimony.

§ 9-18-15 Admissibility of deposition taken to perpetuate testimony.  The deposition, in case of the death of any deponent, his or her of unsound mind, his or her absence from this state, or inability to attend, may be used as evidence in any court in this state against any person who shall have had due notice of the taking of the deposition, his or her heirs, executors, or administrators.

History of Section.
(C.P.A. 1905, § 386; G.L. 1909, ch. 292, § 34; G.L. 1923, ch. 342, § 34; G.L. 1938, ch. 539, § 13; G.L. 1956, § 9-18-15.)



Chapter 9-18-16 - Use in bastardy cases.

§ 9-18-16 Use in bastardy cases.  Depositions taken in conformity to the provisions of this chapter may be used in the trial of any bastardy case.

History of Section.
(C.P.A. 1905, § 393; G.L. 1909, ch. 292, § 41; G.L. 1923, ch. 342, § 41; G.L. 1938, ch. 539, § 16; G.L. 1956, § 9-18-16.)






Chapter 9-19 - Evidence

Chapter 9-19-3 - Judicial notice of law of other states.

§ 9-19-3 Judicial notice of law of other states.  Every court of this state shall take judicial notice of the common law and statutes of every state, territory, and other jurisdiction of the United States.

History of Section.
(P.L. 1940, ch. 939, § 1; G.L. 1956, § 9-19-3.)



Chapter 9-19-4 - Information as to foreign law.

§ 9-19-4 Information as to foreign law.  The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining the information.

History of Section.
(P.L. 1940, ch. 939, § 2; G.L. 1956, § 9-19-4.)



Chapter 9-19-5 - Determination made by court  Review.

§ 9-19-5 Determination made by court  Review.  The determination of foreign laws shall be made by the court and not by the jury, and shall be reviewable.

History of Section.
(P.L. 1940, ch. 939, § 3; G.L. 1956, § 9-19-5; P.L. 1997, ch. 326, § 21.)



Chapter 9-19-6 - Evidence of foreign law.

§ 9-19-6 Evidence of foreign law.  Any party may also present to the trial court any admissible evidence of foreign laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

History of Section.
(P.L. 1940, ch. 939, § 4; G.L. 1956, § 9-19-6; P.L. 1997, ch. 326, § 21.)



Chapter 9-19-7 - Law of foreign countries.

§ 9-19-7 Law of foreign countries.  The law of a jurisdiction other than those referred to in § 9-19-3 shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.

History of Section.
(P.L. 1940, ch. 939, § 5; G.L. 1956, § 9-19-7.)



Chapter 9-19-8 - Uniformity of construction.

§ 9-19-8 Uniformity of construction.  Sections 9-19-2  9-19-7 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

History of Section.
(P.L. 1940, ch. 1939, § 6; G.L. 1956, § 9-19-8.)



Chapter 9-19-10 - Entries and memoranda of decedent introduced for successor in title to decedent.

§ 9-19-10 Entries and memoranda of decedent introduced for successor in title to decedent.  Whenever the entries and written memoranda of a deceased person would be admissible in favor of his or her representatives, such entries and memoranda may be admitted in favor of any person claiming title under or from the decedent.

History of Section.
(G.L. 1909, ch. 292, § 55; P.L. 1915, ch. 1259, § 1; G.L. 1923, ch. 342, § 56; G.L. 1938, ch. 538, § 5; G.L. 1956, § 9-19-10.)



Chapter 9-19-12 - Statements and releases by patients in personal injury cases.

§ 9-19-12 Statements and releases by patients in personal injury cases.  Except as provided below, no settlement or general release or statement in writing signed by any person confined in a hospital or sanitarium as a patient with reference to any personal injuries for which the person is confined in the hospital or sanitarium shall be admissible in evidence, used or referred to in any manner, at the trial of any action to recover damages for personal injuries or consequential damages, so called, resulting therefrom, which statement, settlement, or general release was obtained within fifteen (15) days after injuries were sustained, and the settlement or release shall be null and void unless at least five (5) days prior to the obtaining or procuring of the general release or statement the injured party had signified in writing his or her willingness that the general release or statement be given. This section shall not apply to statements or releases obtained by police officers or inspectors of motor vehicles in the performance of their duty, from members of the family of the person, or by or on behalf of his or her attorney.

History of Section.
(P.L. 1956, ch. 3712, § 1; G.L. 1956, § 9-19-12.)



Chapter 9-19-12.1 - Releases for personal injuries.

§ 9-19-12.1 Releases for personal injuries.  No person, firm, or corporation whose interest is adverse to that of a person receiving personal injuries as a result of a tortious act shall negotiate any contract, written or oral, or any settlement to release the person, firm, or corporation from liability, within thirty (30) days from the date of the tortious act. Any contract settlement or release obtained in violation of this section shall be voidable at the option of the releasor upon restoration of the consideration.

History of Section.
(P.L. 1962, ch. 207, § 1.)



Chapter 9-19-15 - Stenographic transcripts of testimony in superior court.

§ 9-19-15 Stenographic transcripts of testimony in superior court.  Transcripts from stenographic notes of testimony duly taken in the superior court or the family court, under statutory authority, verified by the certificate of the stenographer taking the testimony, and allowed by the court, shall be admissible as evidence that the testimony was given, whenever proof of the testimony is otherwise competent.

History of Section.
(C.P.A. 1905, § 394; G.L. 1909, ch. 292, § 42; G.L. 1923, ch. 342, § 52; G.L. 1938, ch. 538, § 2; G.L. 1956, § 9-19-15; P.L. 1961, ch. 73, § 5.)



Chapter 9-19-19 - Finding of presumed death under federal Missing Persons Act.

§ 9-19-19 Finding of presumed death under federal Missing Persons Act.  A written finding of presumed death, made by the secretary of the army, the secretary of the navy, the secretary of the air force, or other officer or employee of the United States authorized to make such finding, pursuant to the federal Missing Persons Act, 5 U.S.C. § 5561 et seq., as now or hereafter amended, or a duly certified copy of such finding shall be received in any court, office, or other place in this state as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances, and place of his or her disappearance.

History of Section.
(P.L. 1946, ch. 1709, § 1; G.L. 1956, § 9-19-19.)



Chapter 9-19-20 - Other documents under Missing Persons Act.

§ 9-19-20 Other documents under Missing Persons Act.  An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a foreign country, or beleaguered, besieged, or captured by a hostile force, or is dead, or is alive, made by any officer or employee of the United States authorized by the act referred to in § 9-19-19 or by any other law of the United States to make the report or record shall be received in any court, office, or other place in this state as prima facie evidence that the person is missing, missing in action, interned in a foreign country, or beleaguered, besieged, or captured by a hostile force, or is dead, or is alive, as the case may be.

History of Section.
(P.L. 1946, ch. 1709, § 2; G.L. 1956, § 9-19-20.)



Chapter 9-19-21 - Prima facie validity of federal findings and certified copies.

§ 9-19-21 Prima facie validity of federal findings and certified copies.  For the purposes of §§ 9-19-19 and 9-19-20, any finding, report, or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in those sections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing the report or record shall prima facie be deemed to have acted within the scope of his or her authority. If a copy purports to have been certified by a person authorized by law to certify the report or record, the certified copy shall be prima facie evidence of his or her authority so to certify.

History of Section.
(P.L. 1946, ch. 1709, § 3; G.L. 1956, § 9-19-21.)



Chapter 9-19-22 - Severability.

§ 9-19-22 Severability.  If any provision of §§ 9-19-19  9-19-21 or the application thereof to any person or circumstance be held invalid, that invalidity shall not affect any other provision or application of those sections which can be given effect without the invalid provision or application, and to this end the provisions of those sections are declared to be severable.

History of Section.
(P.L. 1946, ch. 1709, § 4; G.L. 1956, § 9-19-22.)



Chapter 9-19-25 - Illegally seized evidence inadmissible.

§ 9-19-25 Illegally seized evidence inadmissible.  In the trial of any action in any court of this state, no evidence shall be admissible where the evidence shall have been procured by, through, or in consequence of any illegal search and seizure as prohibited in § 6 of article 1 of the constitution of the state of Rhode Island.

History of Section.
(G.L. 1938, ch. 538, § 16; P.L. 1955, ch. 3590, § 1; G.L. 1956, § 9-19-25.)



Chapter 9-19-26 - Testimony in divorce, separation, and annulment proceedings.

§ 9-19-26 Testimony in divorce, separation, and annulment proceedings.  In all cases of divorce, separation, and annulment of marriage, the testimony shall be given viva voce in open court; provided, however, that the family court may permit the taking of depositions in cases where the witnesses or parties are aged, infirm, or too ill to appear in court or for any other special cause.

History of Section.
(C.P.A. 1905, § 392; G.L. 1909, ch. 292, § 40; G.L. 1923, ch. 342, § 40; G.L. 1938, ch. 538, § 10; P.L. 1951, ch. 2738, § 1; G.L. 1956, § 9-19-26; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 9-19-27 - Evidence of charges for medical and hospital services and for prescriptions and orthopedic appliances  Evidence required from hospital medical records.

§ 9-19-27 Evidence of charges for medical and hospital services and for prescriptions and orthopedic appliances  Evidence required from hospital medical records.  (a) This section is enacted primarily to relieve physicians and the other medical professionals defined herein who are associated with hospitals and other health care facilities from the hardship and inconvenience of attending court as witnesses, therefore in interpreting this section and the medical records exception to the hearsay rules of evidence in court or other related proceedings, the trial courts of this state shall liberally construe this section to admit what is presumptively reliable medical evidence presented by way of this statutory process without the necessity of calling numerous medical personnel as witnesses.

(b) In any proceeding commenced in any court, commission, or agency, an itemized bill and reports, whether originating within this state or any other state, including hospital or health care facility, medical records, relating to medical, dental, hospital services, prescriptions, or orthopedic appliances rendered to or prescribed for a person injured, and/or any report of any examination of the injured person, including, but not limited to, hospital medical records and written statements made by the physician or dentist whether contemporaneous with the treatment or not, subscribed and sworn to under the penalties of perjury by the physician, dentist, or authorized agent of the hospital or health care facility rendering the services or by the pharmacist or retailer of orthopedic appliances, shall be admissible as evidence of the fair and reasonable charge for the services and/or the necessity of the services or treatment, the diagnosis of the physician or dentist, the prognosis of the physician or dentist; the opinion of the physician or dentist as to proximate cause of the condition so diagnosed, and the opinion of the physician or dentist as to disability, incapacity or permanency, if any, proximately resulting from the condition so diagnosed. Such affidavit may incorporate by reference such other records or written statements as are relied upon by the affiant in reaching the opinions set forth in the affidavit, if of a type reasonably and customarily relied upon by such providers, and which shall thereby provide the necessary foundation for the record relied upon to be independently introduced as an exhibit in accordance with the terms herein.

The authorized agent of the hospital or health care facility shall be deemed the proper agent to subscribe and swear to said written statements contained in its medical records as the authorized agent for physicians employed by said hospital or clinic, and rendering treatment to the patient during the course of his or her employment. Said records shall not be deemed inadmissible because the physician so employed by the hospital or health care facility has not subscribed to the affidavit.

Provided, further, that written notice of the intention to offer the bill or report as such evidence, together with a copy thereof, has been given to the opposing party or parties, or to his or her or their attorneys, by mailing the notice by certified mail, return receipt requested, not less than ten (10) days before the introduction of the bill or report into evidence, and that an affidavit of the notice and the return receipt is filed with the clerk of the court forthwith after the receipt has been returned. Nothing contained in this section shall be construed to limit the right of any party to the action to summon or depose, at his or her own expense, the physician, dentist, pharmacist, retailer of orthopedic appliances, or agent of the hospital for the purpose of cross examination with respect to the bill, record, and report or to rebut the contents thereof, or for any other purpose, nor to limit the right of any party to the action to summon or depose any other person to testify in respect to the bill, record, and/or report or for any other purpose.

The adverse party shall be entitled at the expense of the proponent of the affidavit to a reasonable opportunity for cross-examination, not to exceed one hour at the office of the physician or other expert witness. Additional time for cross-examination shall be at the adverse party's expense. The expert witness fee provided by the proponent of the expert and the additional fee, if required on the part of the adverse party, may be included in the costs of the case payable to the prevailing party. The time and method of the payment or taxing of such costs shall be subject to the order of the trial court.

(c) The words "physician", and "dentist" shall not include any person who is not licensed to practice as such under the laws of the jurisdiction within which the services were rendered, but shall include chiropodists, chiropractors, optometrists, osteopaths, physical therapists, psychologists, paramedics or rescue or emergency medical service personnel or ambulating services and other medical, mental health care or social work personnel licensed to practice under title 5 or under the laws of the jurisdiction within which the services were rendered; provided, that said chiropodists, chiropractors, optometrists, osteopaths, physical therapists, psychologists, and other medical, mental health care, or social work personnel subscribes to said statements designating his or her licensure, and specifying his or her authority to subscribe in said capacity.

(d) The word "hospital" shall mean any hospital required to incorporate under title 7, or which is in any way licensed or regulated by the laws of any other state, or by the laws and regulations of the United States, including hospitals of the veterans administration or similar type institutions, whether incorporated or not.

(e) The words "health care facility" includes those entities referred to in subdivision 23-17-2(6) except to the extent that paramedic or rescue or emergency medical service personnel or ambulatory service are excluded.

(f) Any party objecting to the admitting into evidence of the affidavit shall file an objection specifying the grounds thereof within ten (10) days of receipt of the affidavit, or said objections are waived.

(g) Consistent with federal and state constitutional and statutory guarantees nothing in this section shall be construed so as to limit the right of a defendant in a criminal case to confront and cross examine witnesses.

(h) These provisions shall not apply to claims for personal injury or wrongful death filed against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services, dentist, or dental hygienist based on professional negligence.

History of Section.
(P.L. 1962, ch. 192, § 1; P.L. 1969, ch. 228, § 1; P.L. 1971, ch. 131, § 1; P.L. 1979, ch. 120, § 1; P.L. 1981, ch. 164, § 1; P.L. 1989, ch. 290, § 1; P.L. 1998, ch. 280, § 1; P.L. 2012, ch. 373, § 1; P.L. 2012, ch. 395, § 1.)



Chapter 9-19-27.2 - Evidence of charges required from hospitals for medical records, hospital services and for prescriptions and orthopedic appliances  Applicable to claims against medical providers.

§ 9-19-27.2 Evidence of charges required from hospitals for medical records, hospital services and for prescriptions and orthopedic appliances  Applicable to claims against medical providers.  (a) In any proceeding commenced in any court, commission, or agency, an itemized bill and reports, whether originating within this state or any other state, including hospital medical records, relating to medical, dental, hospital services, prescriptions, or orthopedic appliances rendered to or prescribed for a person injured, and/or any report of any examination of the injured person, including, but not limited to, hospital medical records subscribed and sworn to under the penalties of perjury by the physician, dentist, or authorized agent of the hospital rendering the services or by the pharmacist or retailer of orthopedic appliances, shall be admissible as evidence of the fair and reasonable charge for the services and/or the necessity of the services or treatment, the diagnosis of the physician or dentist, the prognosis of the physician or dentist; the opinion of the physician or dentist as to proximate cause of the condition so diagnosed, and the opinion of the physician or dentist as to disability or incapacity, if any, proximately resulting from the condition so diagnosed; and, provided, further, that written notice of the intention to offer the bill or report as such evidence, together with a copy thereof, has been given to the opposing party or parties, or to his or her or their attorneys, by mailing the notice by certified mail, return receipt requested, not less than ten (10) days before the introduction of the bill or report into evidence, and that an affidavit of the notice and the return receipt is filed with the clerk of the court forthwith after the receipt has been returned. Nothing contained in this section shall be construed to limit the right of any party to the action to summon or depose, at his or her own expense, the physician, dentist, pharmacist, retailer of orthopedic appliances, or agent of the hospital for the purpose of cross examination with respect to the bill, record, and report or to rebut the contents thereof, or for any other purpose, nor to limit the right of any party to the action to summon or depose any other person to testify in respect to the bill, record, and/or report or for any other purpose.

(b) The words "physician", and "dentist" shall not include any person who is not licensed to practice as such under the laws of the jurisdiction within which the services were rendered, but shall include chiropodists, chiropractors, optometrists, osteopaths, physical therapists, psychologists, and other medical personnel licensed to practice under title 5 or under the laws of the jurisdiction within which the services were rendered.

(c) The word "hospital" shall mean any hospital required to incorporate under title 7, or which is in any way licensed or regulated by the laws of any other state, or by the laws and regulations of the United States, including hospitals of the veterans administration or similar type institutions, whether incorporated or not.

(d) Any party objecting to the admitting into evidence of the affidavit shall file an objection specifying the grounds thereof within ten (10) days of receipt of the affidavit, or said objections are waived.

(e) These provisions shall only apply to claims for personal injury or wrongful death filed against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services, dentist, or dental hygienist based on professional negligence.

History of Section.
(P.L. 2012, ch. 373, § 2; P.L. 2012, ch. 395, § 2.)



Chapter 9-19-28 - Evidence of damage to property.

§ 9-19-28 Evidence of damage to property.  (a) In any proceeding commenced in any court, commission, or agency for damage to real or personal property, an itemized statement of what portions of the property were repaired or replaced together with the cost of any parts replaced on the property and the value of any labor extended in the repairing or replacement, or an itemized statement of the estimated cost of repairing the damaged property, including the cost of replacement parts and labor, which has been subscribed and sworn to under the penalties of perjury by the person making the repairs or under whose direction the repairs were made, or by the person giving the estimate, or under whose direction the estimate was prepared, shall be admissible as evidence of the fair and reasonable cost of repairing the damage and shall constitute prima facie evidence of the reasonable cost of the repairs thereof; provided, however, that the statement shall contain no reference to the cause of the damage; and, provided further, that written notice of the intention to offer such a statement as evidence, together with a copy thereof, has been given to the opposing party or parties, or to his or her or their attorneys, by mailing the notice by certified mail, return receipt requested, not less than ten (10) days before the introduction of the statement into evidence, and that an affidavit of the notice and the return receipt is filed with the clerk of the court forthwith after the receipt has been returned. Nothing contained in this section shall be construed to limit the right of any party to summon, at his or her own expense, the person subscribing to the statement, for the purpose of cross examination with respect to the statement or to rebut the contents thereof or for any other purpose, nor to limit the right of any party to summon, at his or her own expense, any other person to testify in respect to the statement or for any other purpose, nor to limit the right of any party to summon, at his or her own expense, the business records of any person offering any such statement.

(b) The word "person" as used herein shall mean any individual, firm, partnership, or corporation, or any full time employee thereof, engaged in the business of servicing and repairing property, or regularly performing such services incident to its principal business, or any individual licensed by the insurance commissioner as a motor vehicle damage appraiser pursuant to § 27-10.1-1.

History of Section.
(P.L. 1963, ch. 120, § 1; P.L. 1971, ch. 124, § 1; P.L. 1981, ch. 164, § 2; P.L. 1986, ch. 208, § 1; P.L. 1993, ch. 255, § 1.)



Chapter 9-19-29 - Admissibility of records of deceased physicians, dentists and professional engineers.

§ 9-19-29 Admissibility of records of deceased physicians, dentists and professional engineers.  (a) In all actions for the recovery of benefits under the Workers' Compensation Act, chapters 29  38 of title 28, for personal injury or death, and in all actions for the recovery of damages for personal injury or death in any civil proceeding, if a physician, dentist, or professional engineer has died prior to the time of the trial of the action, the written records, reports, or bills of the physician or dentist concerning the patient who suffered the injury or death, and the reports and scale drawings of the professional engineer concerning matter relevant to the circumstances under which the injury or death was sustained, shall be admissible in evidence.

(b) In all actions for the recovery of benefits under the Workers' Compensation Act for personal injury or death and in all actions for the recovery of damages for personal injury or death in any civil proceeding, if a physician, dentist, or professional engineer has moved out of this state prior to trial or cannot be located within this state after a reasonable search, and whose whereabouts and address are unknown, any written records, reports, or bills of the physician or dentist concerning the patient who suffered the injury or death, and the reports and scale drawings of the professional engineer concerning matter relevant to the circumstances under which the injury or death was sustained, shall be admissible in evidence and the patient may testify as to the medical or dental services provided and the treatment received, and another physician or dentist may provide evidence as to the medical or dental services or treatment as if the physician or dentist had been the one who rendered the services or treatment, including evidence as to the fair and reasonable charge for the services, the necessity of the services or treatment and any other matter.

History of Section.
(P.L. 1969, ch. 229, § 1; P.L. 1982, ch. 453, § 1.)



Chapter 9-19-30 - Certain statements of fact or opinion admissible in evidence in civil actions for malpractice.

§ 9-19-30 Certain statements of fact or opinion admissible in evidence in civil actions for malpractice.  Statements of facts or opinions on a subject of science or art contained in a published treatise, periodical, book, or pamphlet shall, insofar as the court shall find that the statements are relevant and that the writer of the statements is recognized in his or her profession or calling as an expert on the subject, be admissible in civil actions for malpractice, error, or mistake against physicians, surgeons, dentists, optometrists, hospitals, and sanitaria, as evidence tending to prove the facts or as opinion evidence; provided, however, that the party intending to offer as evidence any such statements shall, not less than thirty (30) days before the trial of the action, give the adverse party or his or her attorney notice of such intention, stating the name of the writer of the statements, the title of the treatise, periodical, book, or pamphlet in which they are contained, the date of publication of the treatise, periodical, book, or pamphlet, the name of the publisher of the treatise, periodical, book, or pamphlet, and wherever possible or practicable the page or pages of the treatise, periodical, book, or pamphlet on which the statements appear.

History of Section.
(P.L. 1969, ch. 230, § 1.)



Chapter 9-19-31 - Written statements or recordings in actions to recover damages for personal injuries.

§ 9-19-31 Written statements or recordings in actions to recover damages for personal injuries.  In any action to recover damages for personal injuries, no written statements or recordings concerning the facts out of which the cause of action arose given by either party to the other, or to his or her agent, attorney, or insurer shall be admissible in evidence for any purpose unless the name and address of the person taking the statement or recording appears thereon and unless a copy thereof is retained by the party giving the statement or recording or delivered to him or her at the time the statement or recording was given or within thirty (30) days thereafter.

History of Section.
(P.L. 1969, ch. 250, § 1.)



Chapter 9-19-32 - Informed consent a preliminary question.

§ 9-19-32 Informed consent a preliminary question.  In actions against physicians as defined in § 5-37-1(12), hospitals, clinics, health maintenance organizations, or professional service corporations providing health care services and organized under chapter 5.1 of title 7 for malpractice in providing treatment to patients, issues of informed consent or reasonable disclosure of all known material risks shall be initially considered by the court as preliminary questions of fact. Such issues shall be submitted to the jury by the court only in the event that it finds, after weighing the evidence and considering the credibility of the witnesses, that reasonable minds might fairly come to different conclusions in respect to such issues on the basis of the evidence presented and inferences to be drawn therefrom.

History of Section.
(P.L. 1976, ch. 244, § 7; P.L. 1977, ch. 77, § 1; P.L. 1978, ch. 149, § 3; P.L. 1997, ch. 326, § 70.)



Chapter 9-19-33 - Res ipsa loquitur in medical malpractice actions.

§ 9-19-33 Res ipsa loquitur in medical malpractice actions.  In actions against licensed physicians, hospitals, clinics, health maintenance organizations, or professional service corporations providing health care services under chapter 5.1 of title 7 for malpractice in providing treatment to patients, the issue of res ipsa loquitur shall be a preliminary question of fact for the court to determine. The issue will be submitted to the jury by the court only in the event that, after weighing the evidence and the credibility of witnesses, the court is of the opinion that reasonable minds might fairly come to different conclusions as to whether the evidence of the circumstances would create a basis for a reasonable inference of negligence.

History of Section.
(P.L. 1976, ch. 244, § 7; P.L. 1977, ch. 77, § 2.)



Chapter 9-19-34.1 - Collateral source rule in medical malpractice actions.

§ 9-19-34.1 Collateral source rule in medical malpractice actions.  In the event the defendant so elects, in a legal action based upon a cause of action arising after January 1, 1987, for personal injury against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services under chapter 5.1 of title 7, dentist, or dental hygienist based upon professional negligence, the defendant may introduce evidence of any amount payable as a benefit to the plaintiff as a result of the personal injury pursuant to any state income disability or workers' compensation act, any health, sickness or income disability insurance, accident insurance that provides health benefits or income disability coverage, and any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the cost of medical, hospital, dental, or other health care services. Where the defendant elects to introduce such evidence, the plaintiff may introduce evidence of any amount which the plaintiff has paid or contributed to secure his or her right to any insurance benefits concerning which the defendant has introduced evidence. When such evidence is introduced, the jury shall be instructed to reduce the award for damages by a sum equal to the difference between the total benefits received and the total amount paid to secure the benefits by the plaintiff or the court may ascertain the sum by special interrogatory and reduce the award for damages after verdict. Whenever an award is so reduced, the lien of any first party payor who has paid such a benefit against the judgment shall be foreclosed and the plaintiff shall have no legal obligation to reimburse the payor.

History of Section.
(P.L. 1986, ch. 350, § 7.)



Chapter 9-19-35 - Failure to bill inadmissible in medical malpractice cases.

§ 9-19-35 Failure to bill inadmissible in medical malpractice cases.  (a) For the purposes of this section, "health care provider" means any physician as defined in § 5-37-1(12), hospital, clinic, health maintenance organization, or professional service corporation providing health care services and organized under chapter 5.1 of title 7, or any officer, employee, or agent thereof acting in the course and scope of his employment.

(b) The failure of a health care provider to bill a patient for services rendered shall not be construed as an admission of liability and shall not be admissible in evidence as to liability in any hearing or trial of an action of tort or breach of contract for malpractice, error, or mistake against a health care provider.

History of Section.
(P.L. 1981, ch. 103, § 1; P.L. 1997, ch. 326, § 70.)



Chapter 9-19-36 - Advance payments inadmissible in medical malpractice cases.

§ 9-19-36 Advance payments inadmissible in medical malpractice cases.  Any advance payment for medical bills by a health care provider or by the insurer of a health care provider shall not be construed as an admission of liability and shall not be admissible in evidence as to liability in any hearing or trial of an action of tort or breach of contract for malpractice, error, or mistake against a health care provider; provided, however, that nothing herein shall be construed to limit the right of a health care provider to introduce in evidence any advance payment for medical bills in diminution of damages.

History of Section.
(P.L. 1981, ch. 103, § 1.)



Chapter 9-19-38 - Proof of life or work life expectancy.

§ 9-19-38 Proof of life or work life expectancy.  (a) In any proceeding commenced in any court, commission, or agency, when the life or work life expectancy of a person shall be at issue or when it is necessary to establish the expectancy of continued life or work life expectancy of any person from any period of the person's life, whether he or she is living at the time or not, the most recent issue of "The United States Abridged Life Tables" (United States Department of Health and Human Services, Centers for Disease Control and Prevention, National Center for Health Statistics) or Tables of Work Life Expectancies as published in "Work Life Estimates: Effects of Race and Education" (United States department of labor, bureau of labor statistics) shall be admissible in evidence as competent evidence of such matter. The admissibility of evidence provided for in this section shall not be deemed to render inadmissible evidence as to the health, constitution, habits, or occupation of the person or any other evidence otherwise admissible under the laws of this state.

(b) The life and work life expectancy tables may be evidenced by an official publication of the tables or by a copy of the tables as published in a compiler's note under this section in the general laws of Rhode Island. The tables as published in the general laws of Rhode Island shall be sufficient proof of life and work life expectancy without further foundation or authentication; provided, however, that written notice of the intention to offer the life or work life expectancy tables as evidence, together with a copy of the tables, has been given to the opposing party or parties, or to his or her or their attorneys, by mailing it by certified mail, return receipt requested, not less than ten (10) days before the introduction of the tables into evidence, and that an affidavit of the notice and the return receipt are filed with the clerk of the court immediately after the receipt has been returned.

History of Section.
(P.L. 1983, ch. 53, § 1; P.L. 1986, ch. 511, § 1; P.L. 2000, ch. 335, § 1.)



Chapter 9-19-39 - Use of photostatic copies.

§ 9-19-39 Use of photostatic copies.  (a) Use of photostatic copies of medical records  Originals held available. Medical charts or records of any health care facility licensed under the laws of this state that are susceptible to photostatic reproduction may be proved as to foundation, identity, and authenticity without any preliminary testimony by use of legible and durable copies, certified in the manner provided herein by the employee of the health care facility charged with the responsibility of being custodian of the originals thereof. The copies may be used in any trial, hearing, deposition, or any other judicial or administrative action or proceeding, whether civil or criminal, in lieu of the original charts or records which, however, the health care facility shall hold available during the pendency of the action of proceeding for inspection and comparison by the court, tribunal, or hearing officer and by the parties and their attorneys of record.

(b) Subpoena of records  Certification of copies  Personal delivery. (1) When a subpoena duces tecum is served upon any employee of any health care facility licensed under the laws of this state, requiring the production of any such medical charts or records at any action or proceeding consistent with the requirements of § 5-37.3-6, it shall be deemed a sufficient response to the subpoena if the employee of the health care facility charged with the responsibility of being custodian of the original thereof promptly notifies the attorney for the party causing service of the subpoena of the health care facility's election to proceed under the provisions of this section and of the estimated actual and reasonable expenses of reproducing the charts or records. Upon the notification, the attorney causing the service of the subpoena shall notify all other attorneys of record or other parties if they are not represented by attorneys of the health care facility's election. Following the election, the employee of the health care facility charged with the responsibility of being custodian of the original charts or records specified in the subpoena shall hold the originals available at the health care facility, and upon payment of their reasonable reproduction expense not to exceed the sum of twenty-five dollars ($25.00) by the party causing service of the subpoena, or by any other party, shall promptly deliver, by certified mail or with thirty (30) minutes advance notice by personal delivery, legible and durable copies, certified by the health care facility employee, of all medical charts or records specified in the subpoena to the person specified in the subpoena.

(2) The certification shall be signed before a notary public by the employee of the health care facility charged with the responsibility of being custodian of the records and shall include the full name of the patient, the patient's medical record number, the number of pages in the medical record, and a legend substantially to the following effect:

"The copies of records for which this certification is made are true and complete reproductions of the original or microfilmed medical records which are housed in (name of health care facility). The original records were made in the regular course of business, and it was the regular course of (name of health care facility) to make such records at or near the time of the matter recorded. This certification is given pursuant to Rhode Island general laws § 9-19-39 by the custodian of the records in lieu of his or her personal appearance. Such copies shall be separately enclosed and sealed in an inner envelope or wrapper bearing the legend "Copies of Medical Records.' "

(3) When the copies of records are personally delivered a receipt shall be presented to the person receiving the records for his or her signature and shall be immediately signed and returned to the person delivering the records. The receipt shall contain the name of the health care facility, the full name of the patient, the date the copies of records were received, and the signature of the person receiving the records. When the copies of the records are sent via certified mail, the receipt used by the postal authorities shall be sufficient to prove delivery and receipt of the copies of records.

(4) If the health care facility has none of the charts or records specified in the subpoena, or only a part thereof, the employee of the health care facility charged with the responsibility of being custodian of original hospital charts or records shall so state in a notarized affidavit and, following notice and payment of expenses, shall hold available the original charts or records which are in the health care facility's custody and specified in the subpoena and shall deliver the certified copies together with the affidavit.

(5) Any patient whose medical records or charts are copied and delivered pursuant to subdivisions (b)(1) through (b)(4), any person acting on the patient's behalf, and the health care facility having custody of the records, shall have standing to apply to the court or other body before which the action or proceeding is pending for a protective order denying, restricting, or otherwise limiting access to and use of the copies or original charts and records.

(c) Opening of sealed envelopes. The copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, attorney, body, or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at the trial, deposition, or hearing. Before directing that the inner-envelope or wrapper be opened, the judge, court, officer, attorney, body, or tribunal shall first ascertain that either:

(1) The records have been subpoenaed in accordance with § 5-37.3-6; or

(2) The patient involved or someone authorized in his or her behalf to do so for him or her has consented thereto in accordance with § 5-37.3-4.

(d) Return of medical records to court clerk. When the copies of records are delivered to a party or his or her attorney of record for use in a deposition, they shall, after termination of the deposition, be delivered personally or by certified mail to the clerk of the court or other body before which the action or proceeding is pending, and it shall be the responsibility of the party or attorney to transmit the receipt obtained to the employee of the health care facility charged with responsibility of being custodian of the original records. When the records are received by the clerk of the court or other body from a health care facility or from a party or his or her attorney of record they shall be retained in the clerk's custody, consistent with the requirements of § 5-37.3-4(c), at all times except when actually used in the action or proceeding. Nothing herein shall be construed to prevent the attorneys of record in the case from retaining copies of the records obtained at the deposition. Upon issuance of a final order terminating a case, the copies of the records will be promptly filed in a manner that protects the confidentiality of the medical information contained therein consistent with the requirements of § 5-37.3-4(c) by the clerk of the court with all other documents pertaining to the case until such a time as the normal retention period for court records expires. The copies of records shall then be permanently disposed of by the clerk in a manner that protects the confidentiality of the medical information contained therein. Should the case be appealed, the copies of records shall be forwarded to the appellate court with other documents pertaining to the case and retained and disposed of in the manner previously described.

(e) Obtaining personal attendance of custodian. The personal attendance of the employee of the health care facility charged with the responsibility of being the custodian of the original charts or records specified in the subpoena shall be required if the subpoena duces tecum contains a clause which reads:

"The procedure authorized pursuant to § 9-19-39 will not be deemed sufficient compliance with this subpoena."

(f) Obtaining personal attendance of custodian and production of original record. The personal attendance of the employee of the health care facility charged with the responsibility of being the custodian of the original charts or records specified in the subpoena and the production of the original record shall be required if the subpoena duces tecum contains a clause which reads:

"Original records are required, and the procedure authorized pursuant to § 9-19-39 will not be deemed sufficient compliance with this subpoena."

History of Section.
(P.L. 1985, ch. 102, § 1.)



Chapter 9-19-40 - Records of the division of motor vehicles.

§ 9-19-40 Records of the division of motor vehicles.  In any administrative, civil, or criminal proceeding in which the status of the license of any person who drives a motor vehicle on any highway of this state is an issue, certified copies of relevant documents on file with the division of motor vehicles or with the official custodian of relevant documents of another state or subdivision thereof, and the certified statement of the administrator, his or her equivalent, or his or her duly appointed designee as to the status of the license, shall be admissible as evidence of the status of the license subject to the right of the defendant to subpoena the records in rebuttal. Upon request, copies shall be provided to the person or his or her counsel at least three days before the proceeding.

History of Section.
(P.L. 1985, ch. 323, § 1.)



Chapter 9-19-41 - Expert witnesses in malpractice cases.

§ 9-19-41 Expert witnesses in malpractice cases.  In any legal action based upon a cause of action arising on or after January 1, 1987, for personal injury or wrongful death filed against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services, dentists, or dental hygienist based on professional negligence, only those persons who by knowledge, skill, experience, training, or education qualify as experts in the field of the alleged malpractice shall be permitted to give expert testimony as to the alleged malpractice.

History of Section.
(P.L. 1986, ch. 350, § 5.)



Chapter 9-19-42 - The Rhode Island rules of evidence.

§ 9-19-42 The Rhode Island rules of evidence.  The rules of evidence as adopted by the Rhode Island supreme court shall be controlling and take precedence over any statutory or case law in effect at the time of the adoption that is inconsistent with the Rhode Island rules of evidence.

History of Section.
(P.L. 1987, ch. 381, § 1.)



Chapter 9-19-43 - Report of laboratory test.

§ 9-19-43 Report of laboratory test.  (a) In any proceeding commenced in any court, commission, or agency, the report of analytical personnel employed by the state department of health to determine the presence of controlled substances in any specimen which has been subscribed and sworn to under the penalties of perjury by the person making the examination which was the basis for the report shall be admissible as evidence of the facts stated therein in any such proceeding. Provided, however, that if the report is to be offered at trial, written notice of the intention to offer the report as evidence, together with a copy thereof, must be given to the opposing party or parties, or to his or her or their attorneys, by mailing the notice by certified mail, return receipt requested, not less than ten (10) days before the introduction of the report into evidence, and that an affidavit of the notice and the return receipt is filed with the clerk of the court forthwith after the receipt has been returned. Nothing contained in this section shall be construed to limit the right of any party to summon the person subscribing to the statement for the purpose of cross examination with respect to the report or to rebut the contents thereof or for any other purpose, nor to limit the right of any party to summon any other person to testify with respect to the report or for any other purpose, nor to limit the right of any party to summon the business records of any person offering the report.

(b) Nothing contained in this section shall prohibit the court, in its discretion, from requiring the appearance of the person making the report at any proceeding.

History of Section.
(P.L. 1988, ch. 395, § 1.)



Chapter 9-19-44 - Mediator confidentiality in mediation proceedings.

§ 9-19-44 Mediator confidentiality in mediation proceedings.  (a) All memoranda and other work product, including files, reports, interviews, case summaries, and notes, prepared by a mediator shall be confidential and not subject to disclosure in any subsequent judicial or administrative proceeding involving any of the parties to any mediation in which the materials are generated; nor shall a mediator be compelled to disclose in any subsequent judicial or administrative proceeding any communication made to him or her in the course of, or relating to the subject matter of, any mediation by a participant in the mediation process. For the purposes of this section, "mediation" shall mean a process in which an impartial third party who is a qualified mediator, who lacks authority to impose a solution, helps participants reach their own agreement for resolving a dispute, whether or not a judicial action has been filed; and a "mediator" shall mean an impartial person who enters into a written agreement with the parties to assist them in resolving their dispute and who has completed at least thirty (30) hours of training in mediation, or has two (2) years of professional experience as a mediator, or has been appointed to mediate by a judicial or governmental body.

(b) This section shall not be applicable to any and all collective bargaining mediation, including but not limited to collective bargaining mediation conducted pursuant to chapters 9.1  9.5 and 10 of title 28 and chapter 11 of title 36.

History of Section.
(P.L. 1992, ch. 356, § 1.)






Chapter 9-19.1 - Newsman's Privilege Act

Chapter 9-19.1-1 - "Newspaper" defined.

§ 9-19.1-1 "Newspaper" defined.  A newspaper or periodical as described in this chapter must be issued at regular intervals and have a paid circulation.

History of Section.
(P.L. 1971, ch. 86, § 1.)



Chapter 9-19.1-2 - Nondisclosure of confidential information.

§ 9-19.1-2 Nondisclosure of confidential information.  Except as provided in § 9-19.1-3, no person shall be required by any court, grand jury, agency, department, or commission of the state to reveal confidential association, to disclose any confidential information, or to disclose the source of any confidential information received or obtained by him or her in his or her capacity as a reporter, editor, commentator, journalist, writer, correspondent, newsphotographer, or other person directly engaged in the gathering or presentation of news for any accredited newspaper, periodical, press association, newspaper syndicate, wire service, or radio or television station.

History of Section.
(P.L. 1971, ch. 86, § 1.)



Chapter 9-19.1-3 - Qualifications.

§ 9-19.1-3 Qualifications.  (a) The privilege conferred by § 9-19.1-2 shall not apply to any information which has at any time been published, broadcast, or otherwise made public by the person claiming the privilege.

(b) The privilege conferred by § 9-19.1-2 shall not apply:

(1) To the source of any allegedly defamatory information in any case where the defendant, in a civil action for defamation, asserts a defense based on the source of the information; or

(2) To the source of any information concerning the details of any grand jury or other proceeding which was required to be secret under the laws of the state.

(c) In any case where a person claims a privilege conferred by this statute, the person seeking the information or the source of the information may apply to the superior court for an order divesting the privilege. If the court, after hearing the parties, shall find that there is substantial evidence that disclosure of the information or of the source of the information is necessary to permit a criminal prosecution for the commission of a specific felony, or to prevent a threat to human life, and that the information or the source of the information is not available from other prospective witnesses, the court may make such order as may be proper under the circumstance. Any such order shall be appealable under the provisions of chapter 24 of title 9.

History of Section.
(P.L. 1971, ch. 86, § 1.)






Chapter 9-20 - Decisions, Special Findings and Assessment of Damages

Chapter 9-20-2 - Assessment of damages on default or submission.

§ 9-20-2 Assessment of damages on default or submission.  In all cases, except where otherwise provided, if judgment is rendered on default, discontinuance, submission, or motion, damages shall be assessed by the court, with the intervention of a jury unless cause is shown why there should be no intervention of a jury. The claimant in any case may waive the intervention of a jury.

History of Section.
(C.P.A. 1905, § 352; G.L. 1909, ch. 291, § 5; G.L. 1923, ch. 341, § 5; G.L. 1938, ch. 534, § 1; G.L. 1956, § 9-20-2; P.L. 1958, ch. 61, § 2; P.L. 1961, ch. 120, § 1; P.L. 1965, ch. 55, § 34.)



Chapter 9-20-4 - Comparative negligence.

§ 9-20-4 Comparative negligence.  In all actions hereafter brought for personal injuries, or where personal injuries have resulted in death, or for injury to property, the fact that the person injured, or the owner of the property or person having control over the property, may not have been in the exercise of due care shall not bar a recovery, but damages shall be diminished by the finder of fact in proportion to the amount of negligence attributable to the person injured, or the owner of the property or the person having control over the property.

History of Section.
(P.L. 1971, ch. 206, § 1; P.L. 1972, ch. 18, § 1.)



Chapter 9-20-4.1 - No setoff of damages.

§ 9-20-4.1 No setoff of damages.  There shall be no setoff of damages between the respective parties.

History of Section.
(P.L. 1971, ch. 206, § 1.)



Chapter 9-20-5 - Assumption of risk in use of off-road vehicles.

§ 9-20-5 Assumption of risk in use of off-road vehicles.  (a) Notwithstanding the provisions of § 9-20-4, in any legal action against the state or any political subdivision thereof, an operator or passenger of: (1) a recreational vehicle as defined in § 31-3.2-1(8) or (2) a snowmobile as defined in § 31-3.2-1(11), or (3) an all terrain vehicle (A.T.V.), or (4) a motor vehicle primarily designed for use off public roads, shall while on state property assume as a matter of law the risks inherent in such operation insofar as they are obvious and necessary.

(b) The director of the department of environmental management shall post signs warning operators and passengers that they assume the risk of injury while on state property. Provided, however, that the lack of signs shall not be admissible in a suit for negligence.

History of Section.
(P.L. 1987, ch. 535, § 1; P.L. 1997, ch. 326, § 71; P.L. 2004, ch. 6, § 8.)






Chapter 9-21 - Judgments, Orders, and Decrees

Chapter 9-21-2 - Relief from judgment or decree.

§ 9-21-2 Relief from judgment or decree.  (a) On motion and upon such terms as are just, a court may relieve a party or his or her legal representative from a final judgment, order, decree, or proceeding entered therein for the following reasons:

(1) Mistake, inadvertence, surprise, or excusable neglect;

(2) Newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under applicable law;

(3) Fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party;

(4) The judgment is void;

(5) The judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or

(6) Any other reason justifying relief from the operation of the judgment.

(b) The motion shall be made within a reasonable time and not more than one year after the judgment, order, or proceeding was entered or taken.

History of Section.
(C.P.A. 1905, § 428; G.L. 1909, ch. 294, § 2; G.L. 1923, ch. 344, § 2; G.L. 1938, ch. 535, § 2; G.L. 1956, § 9-21-2; P.L. 1965, ch. 55, § 36.)



Chapter 9-21-3 - Interlocutory decrees and orders entered by clerk.

§ 9-21-3 Interlocutory decrees and orders entered by clerk.  The supreme or superior court may by rule authorize the clerk to enter up interlocutory decrees and orders when appropriate, subject to be set aside or varied upon application and notice.

History of Section.
(C.P.A. 1905, § 438; G.L. 1909, ch. 294, § 12; G.L. 1923, ch. 344, § 12; G.L. 1938, ch. 535, § 3; G.L. 1956, § 9-21-3.)



Chapter 9-21-5 - Supreme court order for new trial where trial was not full, fair, and impartial.

§ 9-21-5 Supreme court order for new trial where trial was not full, fair, and impartial.  A party or garnishee in any action or proceeding in the superior court in which a trial has been had which was not full, fair, and impartial may, at any time within one year after judgment, petition the supreme court for a new trial; and the supreme court may, with or without terms, order a new trial in the superior court.

History of Section.
(C.P.A. 1905, § 472; G.L. 1909, ch. 297, § 2; G.L. 1923, ch. 347, § 2; G.L. 1938, ch. 535, § 5; G.L. 1956, § 9-21-5; P.L. 1965, ch. 55, § 36.)



Chapter 9-21-6 - Allowance of appellate proceedings after time expired.

§ 9-21-6 Allowance of appellate proceedings after time expired.  When any person is aggrieved by an order, decree, decision, or judgment of the district court or of any probate court or town council from which an appeal or other review is available in the superior court and, because of accident, mistake, unforeseen cause, or excusable neglect has failed to claim his or her appeal, the superior court, if it appears that justice so requires, may, upon petition filed within ninety (90) days after the entry of the order, decree, decision, or judgment, allow an appeal to be taken and prosecuted upon such terms and conditions as the court may prescribe.

History of Section.
(P.L. 1973, ch. 204, § 1.)



Chapter 9-21-8 - Interest on judgment for money.

§ 9-21-8 Interest on judgment for money.  Every judgment for money shall draw interest at the rate of twelve percent (12%) per annum to the time of its discharge.

History of Section.
(C.P.A. 1905, § 436; G.L. 1909, ch. 294, § 10; G.L. 1923, ch. 344, § 10; G.L. 1938, ch. 484, § 1; G.L. 1956, § 9-21-8; P.L. 1965, ch. 55, § 36; P.L. 1981, ch. 54, § 1.)



Chapter 9-21-10 - Interest in civil actions.

§ 9-21-10 Interest in civil actions.  (a) In any civil action in which a verdict is rendered or a decision made for pecuniary damages, there shall be added by the clerk of the court to the amount of damages interest at the rate of twelve percent (12%) per annum thereon from the date the cause of action accrued, which shall be included in the judgment entered therein. Post-judgment interest shall be calculated at the rate of twelve percent (12%) per annum and accrue on both the principal amount of the judgment and the prejudgment interest entered therein. This section shall not apply until entry of judgment or to any contractual obligation where interest is already provided.

(b) Subsection (a) shall not apply in any action filed on or after January 1, 1987, for personal injury or wrongful death filed against a licensed physician, hospital, clinic, health maintenance organization, professional service corporation providing health care services, dentist, or dental hygienist based on professional negligence. In all such medical malpractice actions in which a verdict is rendered or a decision made for pecuniary damages, there shall be added by the clerk of the court to the amount of damages interest at the rate of twelve percent (12%) per annum thereon from the date of written notice of the claim by the claimant or his or her representative to the malpractice liability insurer, or to the medical or dental health care provider or the filing of the civil action, whichever first occurs.

History of Section.
(P.L. 1958, ch. 126, § 1; P.L. 1965, ch. 55, § 36; P.L. 1966, ch. 1, § 10; P.L. 1970, ch. 184, § 1; P.L. 1975, ch. 144, § 1; P.L. 1976, ch. 146, § 1; P.L. 1977, ch. 10, § 1; P.L. 1981, ch. 54, § 1; P.L. 1986, ch. 350, § 8; P.L. 1989, ch. 555, § 2.)



Chapter 9-21-11 - Restraining orders  Notification of local authorities.

§ 9-21-11 Restraining orders  Notification of local authorities.  The clerk of the superior court of each county may, if requested by the prevailing party's attorney, immediately forward a certified copy of any restraining order issued by a justice of the superior court to the police department of the municipality in which the prevailing party is domiciled whenever the order enjoins one party from interfering with the person of another.

History of Section.
(P.L. 1982, ch. 401, § 2; P.L. 1997, ch. 308, § 1.)



Chapter 9-21-12 - Mandatory conference to consider periodic payments of judgment.

§ 9-21-12 Mandatory conference to consider periodic payments of judgment.  In any action to recover damages for personal injury, injury to property, or wrongful death for which a judgment of one hundred fifty thousand ($150,000) dollars or more is entered, a post-judgment conference shall be held after the court has decided any motion for new trial, whether the motion is for retrial on liability and damages or for additur or remittitur, at which the trial judge, plaintiff(s)'s counsel, and defendant(s)'s counsel shall be present. The conference will be for the purpose of determining the viability of a voluntary agreement for payment of the judgment in periodic installments.

History of Section.
(P.L. 1986, ch. 350, § 9; P.L. 1987, ch. 522, § 6.)



Chapter 9-21-13 - Periodic payment of tort judgments.

§ 9-21-13 Periodic payment of tort judgments.  In any legal action based upon a cause of action arising for personal injury, property damage, or wrongful death in which damages, if liability is proved, are likely to be in excess of one hundred fifty thousand dollars ($150,000), the parties shall consider the use of periodic payments as means of settlement.

History of Section.
(P.L. 1987, ch. 522, § 1.)






Chapter 9-22 - Costs

Chapter 9-22-1 - Court order requiring nonresident plaintiff to give surety for costs.

§ 9-22-1 Court order requiring nonresident plaintiff to give surety for costs.  The court before which any civil action, whether by appeal or otherwise, is pending may, at any time before final judgment or decree therein, upon motion of any defendant and for cause shown, require a plaintiff who is not an inhabitant of this state to give some sufficient person residing within this state or some surety company authorized to do business therein as surety for costs, which may be done by the surety endorsing his or her name on the complaint with the words "surety for costs," or by giving bond therefor; and when surety has once been given, may for cause shown, require the plaintiff to give another surety for costs.

History of Section.
(C.P.A. 1905, § 442; G.L. 1909, ch. 295, § 2; G.L. 1923, ch. 345, § 2; G.L. 1938, ch. 536, § 2; G.L. 1956, § 9-22-1; P.L. 1965, ch. 55, § 37.)



Chapter 9-22-3 - Dismissal for failure to give surety.

§ 9-22-3 Dismissal for failure to give surety.  Upon the neglect of the plaintiff to comply with an order of the court requiring a surety or another surety, as provided in § 9-22-1, his or her action or suit may be dismissed with costs for the defendant.

History of Section.
(C.P.A. 1905, § 444; G.L. 1909, ch. 295, § 4; G.L. 1923, ch. 345, § 4; G.L. 1938, ch. 536, § 4; G.L. 1956, § 9-22-3; P.L. 1997, ch. 326, § 22.)



Chapter 9-22-4 - Liability of surety.

§ 9-22-4 Liability of surety.  Every surety shall be liable, in case the plaintiff shall not make good his or her case, to pay all costs that shall be awarded against the plaintiff; provided, that proceedings are brought therefor within one year after final decree or judgment in the suit or action.

History of Section.
(C.P.A. 1905, § 445; G.L. 1909, ch. 295, § 5; G.L. 1923, ch. 345, § 5; G.L. 1938, ch. 536, § 5; G.L. 1956, § 9-22-4.)



Chapter 9-22-5 - Recovery of costs by prevailing party.

§ 9-22-5 Recovery of costs by prevailing party.  In civil actions at law, the party prevailing shall recover costs, except where otherwise specially provided, or as justice may require, in the discretion of the court.

History of Section.
(C.P.A. 1905, § 441; G.L. 1909, ch. 295, § 1; G.L. 1923, ch. 345, § 1; G.L. 1938, ch. 536, § 1; G.L. 1956, § 9-22-5.)



Chapter 9-22-6 - Apportionment of costs in action for partition.

§ 9-22-6 Apportionment of costs in action for partition.  In all actions of partition, the court before which the action may be pending may adjudge and determine, as to it shall appear equitable and just, relative to the apportionment of costs among the parties, plaintiff and defendant, by dividing the costs equally or subjecting either party to the payment of the whole or any part thereof.

History of Section.
(C.P.A. 1905, § 446; G.L. 1909, ch. 295, § 6; G.L. 1923, ch. 345, § 6; G.L. 1938, ch. 536, § 6; G.L. 1956, § 9-22-6.)



Chapter 9-22-7 - Apportionment of surveyors' and other fees.

§ 9-22-7 Apportionment of surveyors' and other fees.  Any court may divide or apportion, between the parties in a suit pending, the fees of surveyors and other persons performing services therein by direction of the court.

History of Section.
(C.P.A. 1905, § 447; G.L. 1909, ch. 295, § 7; G.L. 1923, ch. 345, § 7; G.L. 1938, ch. 536, § 7; G.L. 1956, § 9-22-7.)



Chapter 9-22-8 - Costs in excess of claim  Attachment on small claims.

§ 9-22-8 Costs in excess of claim  Attachment on small claims.  In civil actions, no plaintiff shall recover costs in excess of the amount of his or her claim; nor shall any plaintiff in any action commenced by original writ or by writ of mesne process where property other than real estate is attached recover the costs of the attachment when the final judgment is for an amount less than fifty dollars ($50.00), unless the obligation sued upon is for necessaries furnished the defendant.

History of Section.
(G.L., ch. 345, § 21, as enacted by P.L. 1936, ch. 2392, § 1; G.L. 1938, ch. 536, § 8; P.L. 1940, ch. 933, § 1; G.L. 1956, § 9-22-8.)



Chapter 9-22-9 - Costs on motions, petitions, and appeals.

§ 9-22-9 Costs on motions, petitions, and appeals.  Any court may award costs on motions, petitions, or appeals filed in actions, suits, and other proceedings pending before it, for or against either party, in its discretion, and upon such terms and conditions as it may prescribe by general rule or special order.

History of Section.
(C.P.A. 1905, § 449; G.L. 1909, ch. 295, § 9; G.L. 1923, ch. 345, § 9; G.L. 1938, ch. 536, § 9; G.L. 1956, § 9-22-9; P.L. 1972, ch. 169, § 8.)



Chapter 9-22-10 - Matters before superior court in vacation.

§ 9-22-10 Matters before superior court in vacation.  In all cases where power is conferred upon the superior court to hear and determine any matter in vacation, the court may, in its discretion, award costs to either or neither party thereto, or divide the costs in any proportion between the parties; such costs to be taxed by the clerk unless objected to by either party, in which event the costs shall be passed on by the court, and, if allowed, collected by execution.

History of Section.
(C.P.A. 1905, § 450; G.L. 1909, ch. 295, § 10; G.L. 1923, ch. 345, § 10; G.L. 1938, ch. 536, § 10; G.L. 1956, § 9-22-10.)



Chapter 9-22-11 - Costs to defendant on withdrawal or discontinuance.

§ 9-22-11 Costs to defendant on withdrawal or discontinuance.  If the plaintiff in any case shall file his or her complaint as is provided by law and shall afterward withdraw or discontinue his or her suit after pleadings filed by the defendant, the defendant in the case shall recover his or her costs.

History of Section.
(C.P.A. 1905, § 451; G.L. 1909, ch. 295, § 11; G.L. 1923, ch. 345, § 11; G.L. 1938, ch. 536, § 11; G.L. 1956, § 9-22-11.)



Chapter 9-22-12 - Discharge or discontinuance as to codefendant.

§ 9-22-12 Discharge or discontinuance as to codefendant.  Whenever several persons shall be made defendants in any action and the action shall be discontinued as to any one or more of the defendants, or if, upon the trial thereof, any one or more of them shall be acquitted by verdict or upon motion, every defendant so discharged or acquitted shall have and recover his or her costs.

History of Section.
(C.P.A. 1905, § 452; G.L. 1909, ch. 295, § 12; G.L. 1923, ch. 345, § 12; G.L. 1938, ch. 536, § 12; G.L. 1956, § 9-22-12.)



Chapter 9-22-13 - Travel and attendance costs of joint party.

§ 9-22-13 Travel and attendance costs of joint party.  In all civil actions brought by or against a firm, company, or partnership and where there is a joint cause of action or joint defense, costs for travel and attendance of only one of the parties recovering judgment shall be taxed.

History of Section.
(C.P.A. 1905, § 453; G.L. 1909, ch. 295, § 13; G.L. 1923, ch. 345, § 13; G.L. 1938, ch. 536, § 13; G.L. 1956, § 9-22-13.)



Chapter 9-22-14 - Actions by assignee or indorsee of promissory note.

§ 9-22-14 Actions by assignee or indorsee of promissory note.  In all actions on promissory notes in the name of the assignee or indorsee of the note against the original promisor, no more costs shall be taxed than would by law be taxable if the action had been brought in the name of the payee of the note.

History of Section.
(C.P.A. 1905, § 454; G.L. 1909, ch. 295, § 14; G.L. 1923, ch. 345, § 14; G.L. 1938, ch. 536, § 14; G.L. 1956, § 9-22-14.)



Chapter 9-22-15 - Witness fees allowed where certificate filed after judgment.

§ 9-22-15 Witness fees allowed where certificate filed after judgment.  Unless the certificate of a witness for his or her attendance and travel is filed with the clerk of the court rendering judgment not later than ten (10) days after the rendition of judgment in the cause in which he or she shall have attended or been summoned, no more fees shall be taxed in favor of the party procuring the witness than one day's attendance and travel; provided, that in a district court no fees shall be taxed in favor of the party procuring the witness in any cause in which an appeal shall be claimed after judgment, unless there shall be filed with the clerk of the court within one day after entry of judgment, exclusive of Sundays and legal holidays, the certificate of the witness for his or her attendance and travel, or the summons for the witness; in which latter case fees shall be taxed for only one day's attendance and travel.

History of Section.
(C.P.A. 1905, § 455; G.L. 1909, ch. 295, § 15; G.L. 1923, ch. 345, § 15; P.L. 1929, ch. 1331, § 9; G.L. 1938, ch. 536, § 15; G.L. 1956, § 9-22-15; P.L. 1965, ch. 55, § 37.)



Chapter 9-22-16 - Extra costs for appeal to delay.

§ 9-22-16 Extra costs for appeal to delay.  If it shall appear, on an appeal, exception, or other proceeding, from a lower to a higher court, that the proceeding has been taken (or affidavit filed) solely for delay, the court shall impose double costs on the party so seeking delay, or, in its discretion, treble costs if the case shall seem to warrant it.

History of Section.
(C.P.A. 1905, § 456; G.L. 1909, ch. 295, § 16; G.L. 1923, ch. 345, § 16; G.L. 1938, ch. 536, § 16; G.L. 1956, § 9-22-16.)



Chapter 9-22-17 - Taxation by clerk  Approval or revision by justice.

§ 9-22-17 Taxation by clerk  Approval or revision by justice.  Subject to regulation by rule of court, all bills of costs shall be taxed by the clerks of the respective court, and, when objected to, shall be revised or approved by one of the justices of the court in which the judgment or order is entered, or by the justice of the district court, when the case is in a district court.

History of Section.
(C.P.A. 1905, § 457; G.L. 1909, ch. 295, § 17; G.L. 1923, ch. 345, § 17; G.L. 1938, ch. 536, § 17; G.L. 1956, § 9-22-17; P.L. 1965, ch. 55, § 37.)



Chapter 9-22-18 - Disallowance of unjustified costs  Costs for written evidence.

§ 9-22-18 Disallowance of unjustified costs  Costs for written evidence.  The justice of any court, who shall examine and approve any bill of costs, shall strike out and disallow any sum that may be taxed or demanded for the expense of any witness, or any evidence whatsoever, that shall appear to the justice to be overcharged, frivolous, or not material to the issue of the cause; and no costs shall be allowed for any written evidence, unless the fees are noted thereon, or certified by the officer who issued or made out the written evidence.

History of Section.
(C.P.A. 1905, § 458; G.L. 1909, ch. 295, § 18; G.L. 1923, ch. 345, § 18; G.L. 1938, ch. 536, § 18; G.L. 1956, § 9-22-18.)



Chapter 9-22-19 - Expense of printing record.

§ 9-22-19 Expense of printing record.  The expense of printing the record in any case where the parties agree to have the record printed, or where the court orders the printing, shall be taxed as other costs in the case.

History of Section.
(C.P.A. 1905, § 459; G.L. 1909, ch. 295, § 19; G.L. 1923, ch. 345, § 19; G.L. 1938, ch. 536, § 19; G.L. 1956, § 9-22-19.)



Chapter 9-22-20 - Costs on appeal.

§ 9-22-20 Costs on appeal.  In all appeals, the court appealed to, on rendering judgment therein, may award costs for or against the appellant or appellee, or for neither of them, or may apportion the costs among the parties appellant and appellee, according to the circumstances of the case, and as shall appear equitable.

History of Section.
(C.P.A. 1905, § 460; G.L. 1909, ch. 295, § 20; G.L. 1923, ch. 345, § 20; G.L. 1938, ch. 536, § 20; G.L. 1956, § 9-22-20.)



Chapter 9-22-21 - Costs on depositions.

§ 9-22-21 Costs on depositions.  The taxation of costs in the taking of depositions shall be subject to the discretion of the court. No costs shall be allowed unless the court finds that the taking of the deposition was reasonably necessary, whether or not the deposition was actually used at the trial. Taxable costs may include the cost of service of subpoena upon the deponent, the reasonable charge of the officer before whom the deposition was taken, the fees and mileage allowances of witnesses, the stenographer's reasonable fee for attendance, and the cost of the transcript of the testimony or such part thereof as the court may fix.

History of Section.
(P.L. 1965, ch. 55, § 38.)






Chapter 9-23 - Motion For New Trial



Chapter 9-24 - Appellate Proceedings

Chapter 9-24-1 - Filing of appeal.

§ 9-24-1 Filing of appeal.  Any party aggrieved by a final judgment, decree, or order of the superior court may, within the time prescribed by applicable procedural rules, appeal to the supreme court. Subject to the provisions of applicable procedural rules, the appeal shall be taken by filing a claim of appeal in the office of the clerk of the court from which the appeal is taken, and shall deposit with the clerk an amount not exceeding fifty dollars ($50.00) as prescribed by the rules and regulations of the supreme court.

History of Section.
(C.P.A. 1905, § 328; G.L. 1909, ch. 289, § 25; G.L. 1923, ch. 339, § 25; G.L. 1938, ch. 541, § 1; P.L. 1955, ch. 3497, § 1; P.L. 1956, ch. 3752, § 1; G.L. 1956, § 9-24-1; P.L. 1965, ch. 55, § 41; P.L. 1972, ch. 169, § 10; P.L. 1975, ch. 244, § 1.)



Chapter 9-24-7 - Appeals from interlocutory orders and judgments.

§ 9-24-7 Appeals from interlocutory orders and judgments.  Whenever, upon a hearing in the superior court, an injunction shall be granted or continued, or a receiver appointed, or a sale of real or personal property ordered, by an interlocutory order or judgment, or a new trial is ordered or denied after a trial by jury, an appeal may be taken from such order or judgment to the supreme court in like manner as from a final judgment, and the appeal shall take precedence in the supreme court.

History of Section.
(C.P.A. 1905, § 337; P.L. 1906, ch. 1351, § 1; G.L. 1909, ch. 289, § 34; G.L. 1923, ch. 339, § 34; G.L. 1938, ch. 541, § 7; G.L. 1956, § 9-24-7; P.L. 1965, ch. 55, § 41.)



Chapter 9-24-8 - Supreme court orders for protection of parties pending appeal.

§ 9-24-8 Supreme court orders for protection of parties pending appeal.  After an appeal has been entered in the supreme court, the court may make such orders as are needful to protect the rights of the parties pending the appeal, and orders for continuing, modifying, or annulling orders provisionally made by the superior court.

History of Section.
(C.P.A. 1905, § 334; G.L. 1909, ch. 289, § 31; G.L. 1923, ch. 339, § 31; G.L. 1938, ch. 544, § 1; G.L. 1956, § 9-24-8.)



Chapter 9-24-9 - Summons of additional parties on appeal or certification.

§ 9-24-9 Summons of additional parties on appeal or certification.  The supreme court, in any cause pending before it on appeal or certification, may order any person having an interest in the subject matter, not a party to the cause, to be summoned in and made a party thereto.

History of Section.
(C.P.A. 1905, § 340; G.L. 1909, ch. 289, § 37; G.L. 1923, ch. 339, § 37; G.L. 1938, ch. 544, § 4; G.L. 1956, § 9-24-9.)



Chapter 9-24-10 - New evidence on appeal.

§ 9-24-10 New evidence on appeal.  No new testimony shall be presented to the supreme court on appeal, but in case of accident or mistake, or erroneous ruling excluding evidence in the superior court, the supreme court may grant leave to parties to present further evidence, and may provide by general rule or special order for the taking of such evidence.

History of Section.
(C.P.A. 1905, § 333; G.L. 1909, ch. 289, § 30; G.L. 1923, ch. 339, § 30; G.L. 1938, ch. 541, § 6; G.L. 1956, § 9-24-10.)



Chapter 9-24-11 - Hearing and determination of appeals.

§ 9-24-11 Hearing and determination of appeals.  Upon any cause being brought by appeal to the supreme court, that court shall hear and determine the appeal and affirm, reverse, or modify the decree or judgment appealed from, and make such orders and decrees therein as shall be just.

History of Section.
(C.P.A. 1905, § 335; G.L. 1909, ch. 289, § 32; G.L. 1923, ch. 339, § 32; G.L. 1938, ch. 544, § 2; G.L. 1956, § 9-24-11.)



Chapter 9-24-12 - Remand after decision on appeal  Further proceedings.

§ 9-24-12 Remand after decision on appeal  Further proceedings.  Upon reversal or modification of the decree or judgment appealed from, the supreme court may remand the cause to the superior court with such directions as are necessary and proper, or may take such further proceedings in the cause as justice and the speedy determination of the cause may require, and after the proceedings shall remand the cause. In any such case, the supreme court, if practicable, shall determine the form of the final decree or judgment before remanding the cause to the superior court. In case the supreme court shall affirm the decree or judgment appealed from, it shall certify its affirmation and remand the cause to the superior court for further proceedings. In every case, the supreme court, upon remanding a cause to the superior court, shall transmit all the papers in the cause to the superior court, and the final decree or judgment shall be entered in the superior court.

History of Section.
(C.P.A. 1905, § 336; G.L. 1909, ch. 289, § 33; G.L. 1923, ch. 339, § 33; G.L. 1938, ch. 544, § 3; G.L. 1956, § 9-24-12.)



Chapter 9-24-16 - Notice to parties of decisions.

§ 9-24-16 Notice to parties of decisions.  The clerk shall give immediate notice to the parties, or to their attorneys of record, of final decisions in causes heard by the court without a jury, of decisions upon motions for a new trial and in arrest of judgment, and of decisions upon all interlocutory matters, in such manner as the court shall by general rule or special order prescribe; provided, that if any such decision shall be rendered immediately upon the close of a hearing, the notice shall not be required.

History of Section.
(C.P.A. 1905, § 484; G.L. 1909, ch. 298, § 11; P.L. 1909, ch. 426, § 1; G.L. 1923, ch. 348, § 11; G.L. 1938, ch. 542, § 4; G.L. 1956, § 9-24-16.)



Chapter 9-24-25 - Certification to supreme court on agreed statement of facts.

§ 9-24-25 Certification to supreme court on agreed statement of facts.  Whenever any civil action, legal or equitable in character, is pending in a district court or in a superior court, and the parties shall file in the clerk's office an agreed statement of facts in the action, the court shall certify the action to the supreme court to be there heard and determined. After having decided the action, the supreme court shall send back the papers therein, with its decision certified thereon, to the court from which the action was certified, which shall enter final judgment upon the decision.

History of Section.
(C.P.A. 1905, § 477; G.L. 1909, ch. 298, § 4; G.L. 1923, ch. 348, § 4; G.L. 1938, ch. 545, § 4; G.L. 1956, § 9-24-25; P.L. 1965, ch. 55, § 41.)



Chapter 9-24-27 - Certifications of questions of importance to the supreme court.

§ 9-24-27 Certifications of questions of importance to the supreme court.  Whenever in any proceedings, civil or criminal, legal or equitable, in the superior court or in any district court, any question of law shall arise or the constitutionality of an act of the general assembly shall be brought in question upon the record, which, in the opinion of the court, or in the opinion of the attorney general if the state is a party to the proceeding or if he or she has intervened therein, is of such doubt and importance and so affects the merits of the controversy that it ought to be determined by the supreme court before further proceedings, the court in which the cause is pending shall certify the question or motion to the supreme court for that purpose and stay all further proceedings until the question is heard and determined; provided, that no question shall be so certified in any criminal case where the defendant has not been released on bail.

History of Section.
(C.P.A. 1905, § 478; G.L. 1909, ch. 298, § 5; P.L. 1915, ch. 1258, § 4; G.L. 1923, ch. 348, § 5; G.L. 1938, ch. 545, § 6; P.L. 1940, ch. 941, § 2; G.L. 1956, § 9-24-27; P.L. 1965, ch. 55, § 41.)



Chapter 9-24-29 - Transmission of papers on certified cases.

§ 9-24-29 Transmission of papers on certified cases.  Whenever any proceeding or question has been certified to the supreme court, the clerk of the court by which the certification is made shall forthwith transmit the papers to the supreme court, and the parties shall follow the cause to the court.

History of Section.
(C.P.A. 1905, § 479; G.L. 1909, ch. 298, § 6; G.L. 1923, ch. 348, § 6; G.L. 1938, ch. 545, § 8; G.L. 1956, § 9-24-29.)



Chapter 9-24-30 - Return of cause to court from which certified.

§ 9-24-30 Return of cause to court from which certified.  The supreme court, after having decided any cause or any question certified to it by a district court or the superior court, shall send back the papers in the cause, with its decision certified thereon, to the court from which the question or cause was certified, where all further proceedings shall be had.

History of Section.
(C.P.A. 1905, § 480; G.L. 1909, ch. 298, § 7; G.L. 1923, ch. 348, § 7; G.L. 1938, ch. 545, § 9; G.L. 1956, § 9-24-30.)



Chapter 9-24-31 - Judgment on dismissal or abandonment of appellate proceeding.

§ 9-24-31 Judgment on dismissal or abandonment of appellate proceeding.  Whenever any party, having commenced an appellate proceeding from any court or tribunal, whether by appeal or otherwise, shall fail to perfect the proceeding, or the court appealed to shall have dismissed the proceeding, the court or tribunal from which the proceeding was taken shall, on motion, at once enter such judgment, order, or decree, and as of such date, as the nature of the case may require, and may impose such additional costs and fines as the court deems just.

History of Section.
(C.P.A. 1905, § 440; G.L. 1909, ch. 294, § 14; G.L. 1923, ch. 344, § 14; G.L. 1938, ch. 543, § 1; G.L. 1956, § 9-24-31.)



Chapter 9-24-32 - State's right to appeal.

§ 9-24-32 State's right to appeal.  In any criminal proceeding, the attorney general shall have the right to object to any finding, ruling, decision, order, or judgment of the superior court or family court, and the attorney general may appeal the findings, rulings, decisions, orders, or judgments to the supreme court at any time before the defendant has been placed in jeopardy; the defendant in any criminal proceeding may also appeal any findings, rulings, decision, order, or judgment of the superior or family court; and the attorney general may appeal thereafter, if, after trial, the defendant appeals. If the attorney general appeals the findings, rulings, decisions, orders, or judgments of the superior or family court before the defendant is placed in jeopardy and the defendant prevails in the supreme court, the attorney for the defendant shall be entitled to a reasonable attorney's fee and costs, payable by the state, to be set by the supreme court, incurred in representing the defendant in the prosecution of the attorney general's appeal before the supreme court.

History of Section.
(P.L. 1968, ch. 234, § 1; P.L. 1972, ch. 169, § 10.)



Chapter 9-24-33 - Procedure for state's appeal.

§ 9-24-33 Procedure for state's appeal.  The attorney general shall file notice of his or her intention to appeal to the supreme court with the clerk of the superior or family court, together with a written request to the court stenographer for a transcript for so much of the testimony as may be required, within twenty (20) days after any adverse finding, ruling, decision, order, or judgment is entered or made, when such has been entered or made, before the defendant has been placed in jeopardy; and the filing shall stay the finding, ruling, decision, order, or judgment which the attorney general is appealing; and if after trial, the defendant has filed notice of his or her intention to appeal to the supreme court, the attorney general shall file notice of his or her intention to appeal to the supreme court within twenty (20) days thereof, in the same manner as provided. An appeal taken pursuant to this section shall proceed in accordance with the rules of appellate procedure of the supreme court.

History of Section.
(P.L. 1968, ch. 234, § 1; P.L. 1972, ch. 169, § 10.)






Chapter 9-25 - Execution

Chapter 9-25-1 - "Trustee" defined.

§ 9-25-1 "Trustee" defined.  The word "trustee", wherever occurring in this chapter, shall be deemed to include the words "attorney", "agent", "factor", or "debtor."

History of Section.
(C.P.A. 1905, § 596; G.L. 1909, ch. 301, § 28; G.L. 1923, ch. 351, § 28; G.L. 1938, ch. 550, § 19; G.L. 1956, § 9-25-1.)



Chapter 9-25-2 - Time of issue.

§ 9-25-2 Time of issue.  Executions shall issue at the request of the moving party, unless stayed by applicable procedural rules or unless otherwise ordered or provided by law; however, no execution shall issue before forty-eight (48) hours have elapsed after the entry of judgment.

History of Section.
(C.P.A. 1905, § 604; G.L. 1909, ch. 303, § 2; G.L. 1923, ch. 353, § 2; G.L. 1938, ch. 552, § 2; G.L. 1956, § 9-25-2; P.L. 1965, ch. 55, § 43; P.L. 1984, ch. 357, § 1.)



Chapter 9-25-3 - Limitation on issuance.

§ 9-25-3 Limitation on issuance.  Executions, original or alias, may be issued by any court at any time within six (6) years from the rendition of the judgment originally or from the return day of the last execution.

History of Section.
(C.P.A. 1905, § 606; G.L. 1909, ch. 303, § 4; G.L. 1923, ch. 353, § 4; G.L. 1938, ch. 552, § 4; G.L. 1956, § 9-25-3.)



Chapter 9-25-4 - Stay of execution.

§ 9-25-4 Stay of execution.  Any justice of the supreme, superior, or district court may, upon motion and for cause shown, stay execution upon any judgment or decree rendered in any court, until further order. With respect to a judgment or decree for child support, good cause shall be deemed to be shown when the family court, pursuant to § 15-5-16.2.4, has suspended payment of child support arrearages.

History of Section.
(C.P.A. 1905, § 605; G.L. 1909, ch. 303, § 1; G.L. 1923, ch. 353, § 1; G.L. 1938, ch. 552, § 3; P.L. 1948, ch. 2086, § 1; G.L. 1956, § 9-25-4; P.L. 1990, ch. 477, § 2.)



Chapter 9-25-5 - Fee prerequisite to issuance.

§ 9-25-5 Fee prerequisite to issuance.  No person shall be entitled to an execution until the fee therefor shall have been paid.

History of Section.
(C.P.A. 1905, § 610; G.L. 1909, ch. 303, § 8; G.L. 1923, ch. 353, § 8; G.L. 1938, ch. 552, § 8; G.L. 1956, § 9-25-5.)



Chapter 9-25-6 - Style of executions.

§ 9-25-6 Style of executions.  Executions issued by any court shall issue in the name of the state of Rhode Island and Providence Plantations and shall be signed, sealed, and run in like manner as original writs.

History of Section.
(C.P.A. 1905, § 603; G.L. 1909, ch. 303, § 1; G.L. 1923, ch. 353, § 1; G.L. 1938, ch. 552, § 1; G.L. 1956, § 9-25-6.)



Chapter 9-25-7 - Form of superior court writ of execution.

§ 9-25-7 Form of superior court writ of execution.  A writ of execution issued by the superior court shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriffs of our several counties, or to their deputies,

(SEAL) &n bsp; &nbs p; Greeting:

Whereas of by the consideration of the SUPERIOR COURT holden at did on the day of recover judgment against of for the sum of debt (or damages) and costs of suit, as to us appears of record, whereof execution remains to be done: We command you, therefore, that of the goods and chattels and real estate of the said , within your precinct, you cause to be levied and paid unto the said the aforesaid sums, being in the whole, with 50 cents more for this writ; and thereof also to satisfy yourself for your own fees; [and for want of the goods and chattels and real estate of the said to be found in your precinct to satisfy and pay the same as aforesaid, we command you to take the body of the said and commit unto our correctional institution in your precinct, therein to be kept until pay the full sum above mentioned, with your fees, or until be discharged by the said or otherwise by order of law.]

Hereof fail not, and make true return of this writ and of your doings thereon to our superior court at for our county of on the day of A.D. .

Witness, the seal of our superior court at this day of in the year . , Clerk.

History of Section.
(C.P.A. 1905, § 614; G.L. 1909, ch. 303, § 12; G.L. 1923, ch. 353, § 12; G.L. 1938, ch. 552, § 12; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 9-25-7.)



Chapter 9-25-8 - Form of district court writ of execution.

§ 9-25-8 Form of district court writ of execution.  A writ of execution issued by a district court shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriff, his deputy or to either of the town sergeants or constables in the county of

(SEAL) &n bsp; &nbs p; Greeting:

Whereas of at a DISTRICT COURT holden at did on the day of recover judgment of said court against of for the sum of debt or (damages), and costs of suit taxed at , as of record of said court doth appear, which sums, in the whole, amount to for which execution remains to be done: We command you, therefore, that of the goods and chattels and real estate of the said within your precinct, you levy the said sum of , together with 15 cents for this execution, as also your lawful fees for serving the same, and therewith satisfy and pay the said ; [and for want of the goods and chattels and real estate of the said to be by you found within your precinct, to satisfy and pay the same sums aforesaid, we command you to take the body of the said into your custody, and safely secure in our jail in until satisfy and pay the said the sums aforesaid and your fees, or until be by the said therefro m discharged, or otherwise by order of law.]

Hereof fail not, and make true return of this writ and of your doings thereon, on the day of A.D. .

Witness, the seal of the district court of the judicial district, this day of in the year . , Clerk (or Justice.)

History of Section.
(C.P.A. 1905, § 616; G.L. 1909, ch. 303, § 14; G.L. 1923, ch. 353, § 14; G.L. 1938, ch. 552, § 14; G.L. 1956, § 9-25-8.)



Chapter 9-25-9 - Form of superior court writs of possession.

§ 9-25-9 Form of superior court writs of possession.  (a) Writs of possession issuing from the superior court shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriffs of our several counties or to their deputies,

(SEAL) &n bsp; &nbs p; Greeting:

Whereas of by the consideration of the SUPERIOR COURT holden at did on the day of recover judgment for the possession of with the privileges and appurtenances thereto belonging against of who had unjustly withholden from the possession thereof, and also by the consideration of the same court recovered judgment against the said for the sum of costs of suit, as to us appears of record, whereof execution remains to be done: We command you, therefore, that without delay you cause the said to have possession of and in the said with the privileges and appurtenances thereunto belonging. We also command you that of the goods and chattels and real estate of the said , within your precinct, you cause to be levied and paid to the said the aforesaid sum of with 50 cents more for this writ, and thereof also to satisfy yourself for your own fees; [and for want of the goods and chattels and real estate of the said to be found in your precinct to satisfy and pay the same as aforesaid, we command you to take the body of the said and commit unto our correctional institution in your precinct, therein to be kept until pay the full sum above mentioned, with your fees, or until be discharged by the said or otherwise by order of law.]

Hereof fail not, and make true return of this writ and of your doings thereon to our superior court at on the day of A.D. .

Witness, the seal of our superior court at this day of in the year . , Clerk.

(b) If an officer, serving an execution issued under this section on a judgment for the plaintiff for possession of land or tenements, removes personal property belonging to a person other than the plaintiff from the land or tenements and places it upon the sidewalk, highway, street, or way on which land or tenements abut, he or she may forthwith and before the expiration of the time limited in any statute or ordinance for the removal of obstructions in the street, remove the personal property and cause it to be stored for the benefit of the owners thereof.

(c) Whoever accepts the personal property on storage from the officer shall have a lien thereon for reasonable storage fees and for reasonable expenses of removing it to the place of storage, but the lien shall not be enforced by sale of the property until the property has been kept on storage for at least thirty (30) days.

(d) If the owner of the property is present and claims it when it is so removed from the land or tenements, the officer shall not remove and store it, and his or her act of placing it upon the sidewalk, highway, street, or way shall be deemed to be the act of the owner, who alone shall be held to answer therefor.

History of Section.
(C.P.A. 1905, § 615; G.L. 1909, ch. 303, § 13; G.L. 1923, ch. 353, § 13; G.L. 1938, ch. 552, § 13; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 9-25-9; P.L. 1966, ch. 24, § 1.)



Chapter 9-25-10 - Form of district court writs of possession.

§ 9-25-10 Form of district court writs of possession.  (a) Writs of possession, issuing from a district court, shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriff, his deputy, or to either of the town sergeants or constables in the county of

(SEAL) &n bsp; &nbs p; Greeting:

Whereas of at a DISTRICT COURT holden at did on the day of recover judgment of said court for the possession of with the privileges and appurtenances thereto belonging against of who had unjustly withholden from the possession thereof, and also, by the consideration of the same court, recovered judgment against the said for the sum of costs of suit, as of record of said court doth appear, whereof execution remains to be done: We command you, therefore, that without delay you cause the said to have possession of and in the said with the privileges and appurtenances thereunto belonging. We also command you that of the goods and chattels and real estate of the said within your precinct, you cause to be levied and paid to the said the aforesaid sum of with 15 cents more for this writ, and thereof also to satisfy yourself for your own fees; [and for want of the goods and chattels and real estate of the said to be found in your precinct to satisfy and pay the same as aforesaid, we command you to take the body of the said and commit unto our correctional institution, in your precinct, therein to be kept until pay the full sum above mentioned, with your fees, or until be discharged by the said or otherwise by order of law.]

Hereof fail not, and make true return of this writ and of your doings thereon, on the day of A.D. .

Witness, the seal of the district court of the judicial district, this day of in the year . , Clerk (or Justice.)

(b) If an officer, serving an execution issued under this section on a judgment for the plaintiff for possession of land or tenements, removes personal property belonging to a person other than the plaintiff from the land or tenements and places it upon the sidewalk, highway, street, or way on which land or tenements abut, he or she may forthwith and before the expiration of the time limited in any statute or ordinance for the removal of obstructions in the street, remove the personal property and cause it to be stored for the benefit of the owners thereof.

(c) Whoever accepts the personal property on storage from the officer shall have a lien thereon for reasonable storage fees and for reasonable expenses of removing it to the place of storage, but the lien shall not be enforced by sale of the property until the property has been kept on storage for at least thirty (30) days.

(d) If the owner of the property is present and claims it when it is so removed from the land or tenements, the officer shall not remove and store it, and his or her act of placing it upon the sidewalk, highway, street, or way shall be deemed to be the act of the owner, who alone shall be held to answer therefor.

History of Section.
(C.P.A. 1905, § 617; G.L. 1909, ch. 303, § 15; G.L. 1923, ch. 353, § 15; G.L. 1938, ch. 552, § 15; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 9-25-10; P.L. 1966, ch. 24, § 2.)



Chapter 9-25-11 - Bracketed words in forms.

§ 9-25-11 Bracketed words in forms.  If the execution issued by any court is one which may run against the body of the defendant, the words included in brackets in the forms prescribed in §§ 9-25-7  9-25-10 shall be retained, otherwise they shall be stricken out.

History of Section.
(C.P.A. 1905, § 618; G.L. 1909, ch. 303, § 16; G.L. 1923, ch. 353, § 16; G.L. 1938, ch. 552, § 16; G.L. 1956, § 9-25-11.)



Chapter 9-25-12 - Form of execution against trustee or trust estate.

§ 9-25-12 Form of execution against trustee or trust estate.  In every execution issued against any defendant in an action or suit in which another person shall have been charged as the trustee of the defendant, there shall be inserted next after the words "goods and chattels and real estate of the defendant" the words "and especially the personal estate of the said defendant in the hands or possession of (here insert the name of the trustee) charged as trustee of the said defendant to the extent of (here insert the amount for which the trustee is charged)"; or if the trustee shall be charged by his or her default in not filing the necessary affidavit in the cause, insert in lieu of the clause fixing the extent to which the trustee shall be charged, after the words "charged as trustee of the said defendant", the words "by the default of the said trustee to file his or her affidavit in said cause".

History of Section.
(C.P.A. 1905, § 622; G.L. 1909, ch. 303, § 20; G.L. 1923, ch. 353, § 20; G.L. 1938, ch. 552, § 20; G.L. 1956, § 9-25-12.)



Chapter 9-25-13 - Variation of forms to comply with law.

§ 9-25-13 Variation of forms to comply with law.  The court issuing an execution in any case in which no form shall be prescribed may vary the forms as provided in this chapter so as to comply with the law governing the particular case.

History of Section.
(C.P.A. 1905, § 620; G.L. 1909, ch. 303, § 18; G.L. 1923, ch. 353, § 18; G.L. 1938, ch. 552, § 18; G.L. 1956, § 9-25-13; P.L. 1997, ch. 326, § 72.)



Chapter 9-25-14 - Marginal notations on execution.

§ 9-25-14 Marginal notations on execution.  The clerk of any court or justice issuing an execution shall note on the margin or in the body thereof the time when the judgment recited in the execution was rendered, and if the execution was awarded against the defendant in an action brought against him or her upon any penal statute or in an action sounding in tort in which the title to real estate was not in dispute, the marginal notation shall so state.

History of Section.
(C.P.A. 1905, § 611; G.L. 1909, ch. 303, § 9; G.L. 1923, ch. 353, § 9; G.L. 1938, ch. 552, § 9; G.L. 1956, § 9-25-14; P.L. 1965, ch. 55, § 43.)



Chapter 9-25-15 - Cases in which execution may issue against body.

§ 9-25-15 Cases in which execution may issue against body.  An execution, original, alias, or pluries, may issue against the body of a defendant not exempt from arrest in an action which shall have been brought upon a penal statute, or in an action sounding in tort in which the title to real estate was not in dispute, or against bail in criminal cases, or whenever the defendant shall have been arrested and held to bail upon a writ of arrest or writ of mesne process therein, or whenever it shall be made to appear to the court which rendered the judgment in the action, or to any justice thereof, that the defendant is about to leave the state without leaving therein sufficient real or personal estate to satisfy the judgment, or that the defendant has been guilty of fraud in fact involving moral turpitude or intentional wrong either in contracting the debt for the recovery of which the judgment was rendered or in the concealment, detention or disposition of his or her property; provided, however, that no execution, original, alias or pluries, shall issue against the body of a defendant unless so ordered by a justice of the superior court or a justice of a district court upon the written ex parte motion of a party named in the action.

History of Section.
(C.P.A. 1905, § 613; G.L. 1909, ch. 303, § 11; G.L. 1923, ch. 353, § 11; G.L. 1938, ch. 552, § 11; G.L. 1956, § 9-25-15; P.L. 1961, ch. 167, § 2; P.L. 1965, ch. 55, § 43.)



Chapter 9-25-17 - Execution against female on small judgment.

§ 9-25-17 Execution against female on small judgment.  No execution shall issue against the body of any female on any judgment founded on a contract where the debt or damages do not exceed fifty dollars ($50.00); but in such case, the execution shall issue against the goods and chattels and real estate of the female against whom the judgment shall have been rendered.

History of Section.
(C.P.A. 1905, § 612; G.L. 1909, ch. 303, § 10; G.L. 1923, ch. 353, § 10; G.L. 1938, ch. 552, § 10; G.L. 1956, § 9-25-17.)



Chapter 9-25-18 - Setoff of judgments and execution for balance.

§ 9-25-18 Setoff of judgments and execution for balance.  Whenever any court shall render final judgment for debts or damages in two (2) or more personal actions pending at the same time, in which the parties shall be reversed, and shall sue and be sued in the same right and capacity, the court shall set off the debts or damages recovered in the judgments and, provided no execution has already been issued upon either judgment, shall issue execution for the balance only, in favor of the party to whom it shall be due, with costs, if costs were recovered, and for costs only, if no balance upon the setoff is left; and a separate execution shall be issued in favor of the other party for costs, if costs were recovered by him or her; provided, that in every such case hereby provided for, the court shall have power to make such orders as may be required to carry out the intent of this section.

History of Section.
(C.P.A. 1905, § 435; G.L. 1909, ch. 294, § 9; G.L. 1923, ch. 344, § 9; G.L. 1938, ch. 552, § 22; G.L. 1956, § 9-25-18.)



Chapter 9-25-19 - Replacement of lost or destroyed executions.

§ 9-25-19 Replacement of lost or destroyed executions.  The superior court, family court, or district court, at any time upon application made by the party in favor of whom any original, alias, or pluries execution has issued and upon proof that the execution has been lost or destroyed previous to the satisfaction thereof, may issue, or authorize the clerk of the court to issue, another execution in the place of the one so lost or destroyed.

History of Section.
(C.P.A. 1905, § 607; G.L. 1909, ch. 303, § 5; G.L. 1923, ch. 353, § 5; G.L. 1938, ch. 552, § 5; G.L. 1956, § 9-25-19; P.L. 1979, ch. 373, § 8.)



Chapter 9-25-20 - Return of executions.

§ 9-25-20 Return of executions.  Every execution issued by the supreme or superior or family court shall, unless otherwise specially provided therein, be made returnable thereto one year from the date of the execution, and shall be returned by the officer charged therewith; and if the officer shall not return the execution within that time, he or she shall be liable therefor as by law prescribed.

History of Section.
(C.P.A. 1905, § 608; G.L. 1909, ch. 303, § 6; G.L. 1923, ch. 353, § 6; G.L. 1938, ch. 552, § 6; G.L. 1956, § 9-25-20; P.L. 1979, ch. 373, § 8; P.L. 1982, ch. 130, § 1.)



Chapter 9-25-21 - Return of district court executions.

§ 9-25-21 Return of district court executions.  Every execution issued by any district court shall, unless otherwise specially provided therein, be returnable one year after the date thereof, and be returned to the district court which issued it.

History of Section.
(C.P.A. 1905, § 609; G.L. 1909, ch. 303, § 7; G.L. 1923, ch. 353, § 7; G.L. 1938, ch. 552, § 7; G.L. 1956, § 9-25-21; P.L. 1982, ch. 130, § 1.)



Chapter 9-25-22 - Execution against defendant released from arrest by court.

§ 9-25-22 Execution against defendant released from arrest by court.  Whenever the court in which an original writ is returnable shall release the defendant therein from arrest and discharge the bail, if any taken thereon, the execution in such actions shall not issue against the body of the defendant so released, but against his or her goods and chattels and real estate.

History of Section.
(C.P.A. 1905, § 619; G.L. 1909, ch. 303, § 17; G.L. 1923, ch. 353, § 17; G.L. 1938, ch. 552, § 17; G.L. 1956, § 9-25-22.)



Chapter 9-25-23 - Execution against attached property.

§ 9-25-23 Execution against attached property.  Whenever final judgment or decree shall be rendered for the plaintiff in any action or suit in which a writ was served attaching real estate, or goods and chattels, or stock or shares in any incorporated company, the execution issued on the judgment or decree shall be levied on the property so attached, as soon as may be; but if execution shall not be so levied within one year from the day of entry of judgment or decree, the property attached shall be discharged from the attachment. In computing the periods of time provided in this section, time during which execution is stayed shall not be included.

History of Section.
(C.P.A. 1905, § 621; G.L. 1909, ch. 303, § 19; G.L. 1923, ch. 353, § 19; G.L. 1938, ch. 552, § 19; G.L. 1956, § 9-25-23; P.L. 1965, ch. 55, § 43; P.L. 1979, ch. 373, § 8; P.L. 1982, ch. 130, § 1.)



Chapter 9-25-24 - Trustee's affidavit as to want of notice, accident, mistake, or excusable neglect.

§ 9-25-24 Trustee's affidavit as to want of notice, accident, mistake, or excusable neglect.  If any person named as the trustee of a defendant, who shall have been charged as trustee by reason of his or her default, shall make affidavit as to whether or not he or she had personal property of the defendant in his or her hands or possession at the time of the service of a writ in the action or suit upon him or her, and stating the amount or articles, if any, so in his or her hands, and that he or she failed to file an affidavit therein before he or she was charged by the court as the trustee of the defendant, either from want of actual notice of the service of the writ, or by accident, mistake, or excusable neglect, and shall give the affidavit to the officer charged with the service of the execution, who shall annex the affidavit to his or her return on the execution, or, if execution has not issued, if the person shall file the affidavit in the court in which he or she has been charged, with the clerk, if there is a clerk, otherwise with the justice thereof, and shall pay to the officer, clerk, or justice, respectively, the money paid for his or her attendance at the time of the service of the writ, and another like sum, and, in case execution has issued, shall pay to the officer the sum stated in his or her affidavit to be so in his or her hands, if any, or so much thereof as may be necessary to satisfy the execution, or, if the property in his or her hand as disclosed by his or her affidavit consists of specific articles, shall then deliver the articles to the officer, no further proceeding shall be commenced against the trustee, except as is provided in § 10-17-14 in case of a false answer or affidavit by the person summoned as trustee, and the officer shall pay the money paid to him or her by the trustee to the plaintiff, or take the specific articles on the execution.

History of Section.
(C.P.A. 1905, § 623; G.L. 1909, ch. 303, § 21; G.L. 1923, ch. 353, § 21; G.L. 1938, ch. 552, § 21; G.L. 1956, § 9-25-24; P.L. 1965, ch. 55, § 43; P.L. 1997, ch. 326, § 72.)



Chapter 9-25-25 - Execution against real estate held in partnership name.

§ 9-25-25 Execution against real estate held in partnership name.  Whenever a writ of execution is issued by the superior court or district court against real estate, title to which is held in the name of a partnership, the writ shall include, among other things, the name of the partnership.

History of Section.
(P.L. 1985, ch. 93, § 1.)






Chapter 9-26 - Levy and Sale on Execution

Chapter 9-26-1 - "Trustee" defined.

§ 9-26-1 "Trustee" defined.  The word "trustee", wherever occurring in this chapter, shall be deemed to include the words "attorney", "agent", "factor", or "debtor".

History of Section.
(C.P.A. 1905, § 596; G.L. 1909, ch. 301, § 28; G.L. 1923, ch. 351, § 28; G.L. 1938, ch. 550, § 19; G.L. 1956, § 9-26-1.)



Chapter 9-26-2 - Duty to execute and return writs.

§ 9-26-2 Duty to execute and return writs.  Every officer to whom a writ of execution or other judicial writ shall be lawfully issued shall execute the mandates therein contained as commanded, and shall make returns of his or her doings thereon. If he or she is unable to execute the mandates, he or she shall set forth the reason of his or her failure in his or her return.

History of Section.
(C.P.A. 1905, § 624; G.L. 1909, ch. 304, § 1; G.L. 1923, ch. 355, § 1; G.L. 1938, ch. 553, § 1; G.L. 1956, § 9-26-2.)



Chapter 9-26-3 - Body of deceased person exempt.

§ 9-26-3 Body of deceased person exempt.  The body of a deceased person shall not be liable to be taken for debt or damages on execution or upon any process whatsoever; and if any officer shall, under color of an execution or process, seize or take the body of any deceased person for debt or damages, he or she shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding six (6) months.

History of Section.
(C.P.A. 1905, § 625; G.L. 1909, ch. 304, § 2; G.L. 1923, ch. 355, § 2; G.L. 1938, ch. 553, § 2; G.L. 1956, § 9-26-3.)



Chapter 9-26-4 - Property exempt from attachment.

§ 9-26-4 Property exempt from attachment.  The following goods and property shall be exempt from attachment on any warrant of distress or on any other writ, original, mesne, or judicial:

(1) The necessary wearing apparel of a debtor or of the debtor's family, if he or she has a family.

(2) The working tools of a debtor necessary in the debtor's usual occupation, not exceeding in value the sum of one thousand five hundred dollars ($1,500), and the professional library of any professional person in actual practice.

(3) The household furniture, clothing, and family stores of a housekeeper in the whole, including beds and bedding, not exceeding in value the sum of nine thousand six hundred dollars ($9,600).

(4) The bibles, school books, and other books in use in the family, not exceeding in value the sum of three hundred dollars ($300).

(5) The debtor's interest in one lot or right of burial, as the case may be, in any cemetery.

(6) Wages due or accruing to any sailor.

(7) Debts secured by bills of exchange or negotiable promissory notes.

(8) The entire salary or wages of any debtor due or payable from any charitable corporation, or from any person or corporation engaged in the disbursement or administration of any public charitable fund or money, whenever the salaries or wages are to be paid or supplied, directly or indirectly, from any fund or money appropriated or contributed for the relief of the poor or in aid of unemployment, and the debtor is the object of the relief or aid.

(ii) The entire wages or salary of any debtor due or payable from any employer, where the debtor has been the object of relief from any state, federal, or municipal corporation or agency for a period of one year from and after the time when the debtor ceases to be the object of such relief.

(iii) The salary or wages due or payable to any other debtor, not exceeding the sum of fifty dollars ($50.00).

(9) The salary and wages of the wife and the minor children of any debtor.

(10) Such other property, real, personal, or mixed, in possession or actions as is or shall be exempted from attachment and execution, either permanently or temporarily, by general or special acts, charters of incorporation, or by the policy of the law.

(11) An individual retirement account or individual retirement annuity as defined in sections 408 and 408A of the Internal Revenue Code, 26 U.S.C. §§ 408 and 408A, and the payments or distributions from such an account or annuity, except that this exemption does not apply to any of the following:

(i) An order of a court pursuant to a judgment of divorce or separate maintenance.

(ii) An order of a court concerning child support.

(iii) Contributions to an individual retirement account or premiums on an individual retirement annuity, including the earnings or benefits from those contributions or premiums, that constitute an excess contribution within the meaning of Section 4973 of the Internal Revenue Code [26 U.S.C. § 4973].

(12) The right or interest of a person in an annuity, pension, profit sharing, or other retirement plan protected by the Employee Retirement Income Security Act of 1974, Public Law 93-406, 29 U.S.C. § 1001 et seq. This exemption shall also apply to the operation of the Federal Bankruptcy Code, as permitted by Section 522(d)(10)(E) of Title 11 of the United States Code, 11 U.S.C. § 522(d)(10)(E). This exemption shall not apply to the right or interest of a person in an annuity, pension, profit sharing, or other retirement plan to the extent that that right or interest is subject to any of the following:

(i) An order of the court pursuant to a judgment of divorce or separated maintenance.

(ii) An order of a court concerning child support.

This exemption shall not apply to contributions to and the earnings of any of the retirement plans enumerated in this subdivision that are not qualified retirement plans as defined by Section 401 of the Internal Revenue Code, 26 U.S.C. § 401.

(13) Any and all motor vehicles owned by the debtor not to exceed an aggregate total of twelve thousand dollars ($12,000).

(14) Any and all jewelry owned by the debtor not to exceed an aggregate total of two thousand dollars ($2,000).

(15) An account balance, right, or interest of a person in a "prepaid tuition program" or a "tuition savings program" as defined in § 16-57-3(10) and (16), respectively. This exemption shall not apply to a balance, right, or interest to the extent that the balance, right, or interest is subject to any of the following:

(i) An order of a court pursuant to a judgment of divorce or separate maintenance;

(ii) An order of a court concerning child support.

(16) In addition to the exemptions herein, a debtor in bankruptcy may exempt an additional five thousand dollars ($5,000) in any assets.

History of Section.
(C.P.A. 1905, § 601; G.L. 1909, ch. 302, § 5; G.L. 1923, ch. 352, § 5; P.L. 1932, ch. 1887, § 1; P.L. 1937, ch. 2532, § 1; G.L. 1938, ch. 557, § 1; impl. am. P.L. 1939, ch. 660, § 80; P.L. 1951, ch. 2749, § 1; P.L. 1952, ch. 3032, § 1; G.L. 1956, § 9-26-4; P.L. 1966, ch. 139, § 1; P.L. 1981, ch. 376, § 1; P.L. 1985, ch. 428, § 1; P.L. 1989, ch. 347, § 1; P.L. 1999, ch. 333, § 1; P.L. 2001, ch. 264, § 1; P.L. 2001, ch. 364, § 1; P.L. 2008, ch. 292, § 1.)



Chapter 9-26-4.1 - Homestead estate exemption.

§ 9-26-4.1 Homestead estate exemption.  (a) In addition to the property exempt from attachment as set forth in § 9-26-4, an estate of homestead to the extent of five hundred thousand dollars ($500,000) in the land and buildings may be acquired pursuant to this section by an owner of a home or an individual who rightfully possesses the premises by lease, as a life tenant, as a beneficiary of a revocable or irrevocable trust or otherwise, and who occupies or intends to occupy the home as his or her principal residence. The estate of homestead provided pursuant to this section shall be automatic by operation of law, and without any requirement or necessity for the filing of a declaration, a statement in a deed, or any other documentation. The estate shall be exempt from the laws of attachment, levy on execution and sale for payment of debts or legacies except in the following cases:

(1) Sale for taxes, sewer liens, water liens, lighting district assessments and fire district assessments;

(2) For a debt contracted prior to the acquisition of the estate of homestead;

(3) For a debt contracted for the purchase of the home;

(4) Upon an order issued by the family court to enforce its judgment that a spouse pay a certain amount weekly or otherwise for the support of a spouse or minor children;

(5) Where a building or buildings are situated on land not owned by the owner of a homestead estate are attached, levied upon or sold for the ground rent of the lot upon which the building or buildings are situated;

(6) for a debt due to, or a lien in favor of, the department of human services and/or the state of Rhode Island for reimbursement of medical assistance, as provided for in § 40-8-15;

(7) For a debt heretofore or hereafter owing to a federally insured deposit taking institution or a person regulated or licensed under title 19.

(b) For the purposes of this section, "owner of a home" includes a sole owner, lessee (but only a lessee that was the owner of a home prior to a transfer to the lessor) joint tenant, tenant by the entirety or tenant in common; provided, that only one individual may acquire an estate of homestead in the home for the benefit of his or her family; and provided further, that an estate of homestead may be acquired on only one principal residence for the benefit of a family. For the purposes of this section, "family" includes either a parent and child or children, a husband and wife and their children, if any, or a sole owner. The provisions of this section shall not apply to any debt owing to a regulated institution, a debt secured by a mortgage or other voluntary lien on a home, or a mechanics' lien on the property comprising the estate as provided for under chapter 28 of title 34. Notwithstanding any other provisions of law, it shall not be necessary to record a declaration of homestead in order to take advantage of the homestead estate exemption.

History of Section.
(P.L. 1998, ch. 270, § 1; P.L. 2001, ch. 189, § 1; P.L. 2002, ch. 147, § 1; P.L. 2002, ch. 226, § 1; P.L. 2004, ch. 409, § 1; P.L. 2006, ch. 211, § 1; P.L. 2012, ch. 376, § 1; P.L. 2012, ch. 392, § 1.)



Chapter 9-26-5 - Exemption of police and firefighters' pensions  Assignments invalid.

§ 9-26-5 Exemption of police and firefighters' pensions  Assignments invalid.  No interest of any person in any pension fund or in any pension derivable therefrom, for the benefit of police officers or firefighters, now or hereafter created or held by authority of law by any city or town, or by any public officer or officers or board of officers therein, to which fund the city or town contributes in any way, shall be subject to trustee process or liable to attachment on any writ, original, mesne, or judicial, or be taken on execution or any process, legal or equitable; and no assignment of any such interest shall be valid.

History of Section.
(C.P.A. 1905, § 602; G.L. 1909, ch. 302, § 6; G.L. 1923, ch. 352, § 6; G.L. 1938, ch. 557, § 2; G.L. 1956, § 9-26-5.)



Chapter 9-26-6 - Setoff of executions.

§ 9-26-6 Setoff of executions.  If any officer shall, at the same time, have two or more executions delivered to him or her to serve, in which the parties shall be reversed, and shall sue and be sued in the same right and capacity, he or she shall set off the debts or damages in the actions and levy and collect the balance only that shall remain due thereon, with the costs on all the executions.

History of Section.
(C.P.A. 1905, § 626; G.L. 1909, ch. 304, § 3; G.L. 1923, ch. 355, § 3; G.L. 1938, ch. 553, § 3; G.L. 1956, § 9-26-6; P.L. 1997, ch. 326, § 73.)



Chapter 9-26-7 - Mortgaged personal property.

§ 9-26-7 Mortgaged personal property.  Personal estate, when mortgaged and in the possession of the mortgagor, and while the mortgage is redeemable either at law or in equity, may be levied on by execution against the mortgagor in the same manner as on his or her unincumbered personal estate.

History of Section.
(C.P.A. 1905, § 627; G.L. 1909, ch. 304, § 4; G.L. 1923, ch. 355, § 4; G.L. 1938, ch. 553, § 4; G.L. 1956, § 9-26-7.)



Chapter 9-26-8 - Sale of mortgaged property.

§ 9-26-8 Sale of mortgaged property.  When levied on, whether by virtue of an attachment or otherwise, mortgaged property shall be sold by the officer as in other cases of levies on personal property on executions.

History of Section.
(C.P.A. 1905, § 628; G.L. 1909, ch. 304, § 5; G.L. 1923, ch. 355, § 5; G.L. 1938, ch. 553, § 5; G.L. 1956, § 9-26-8.)



Chapter 9-26-9 - Proceeds of sale of mortgaged property.

§ 9-26-9 Proceeds of sale of mortgaged property.  The proceeds of the sale shall be applied to the payment of the amount due on the mortgage, with such deduction for interest for the anticipated payment, or allowance for damages for such anticipated payment, as may be ascertained and allowed by the court to which the execution is returnable, and the balance shall be applied to the payment of the amount due on the execution.

History of Section.
(C.P.A. 1905, § 629; G.L. 1909, ch. 304, § 6; G.L. 1923, ch. 355, § 6; G.L. 1938, ch. 553, § 6; G.L. 1956, § 9-26-9.)



Chapter 9-26-10 - Redemption of mortgaged property by plaintiff in execution.

§ 9-26-10 Redemption of mortgaged property by plaintiff in execution.  In case of such levy, the plaintiff in execution may redeem the mortgaged property in the same manner as the mortgagor might have done, and upon the redemption shall have the same lien on the property for the amount paid by him or her, with interest, as the mortgagee had.

History of Section.
(C.P.A. 1905, § 630; G.L. 1909, ch. 304, § 7; G.L. 1923, ch. 355, § 7; G.L. 1938, ch. 553, § 7; G.L. 1956, § 9-26-10.)



Chapter 9-26-11 - Attachment void unless mortgage redeemed or property sold.

§ 9-26-11 Attachment void unless mortgage redeemed or property sold.  If the mortgage is not redeemed by the plaintiff or sold as provided in § 9-26-8, before the time of redemption expires, the attachment shall become void.

History of Section.
(C.P.A. 1905, § 631; G.L. 1909, ch. 304, § 8; G.L. 1923, ch. 355, § 8; G.L. 1938, ch. 553, § 8; G.L. 1956, § 9-26-11; P.L. 1997, ch. 326, § 23.)



Chapter 9-26-12 - Retention of goods levied on by officer  Perishable goods.

§ 9-26-12 Retention of goods levied on by officer  Perishable goods.  In all cases when execution shall be levied on any goods or chattels, the goods and chattels shall be kept in the possession of the officer and shall be advertised at least ten (10) days before they shall be exposed and offered for sale, in order that the person who owned the goods or chattels may, if he or she think fit, pay the money due, together with the costs which shall have accrued thereon, and thereupon have his or her goods or chattels restored to him or her again; provided, that if the goods and chattels shall be of a quickly perishable nature, the officer levying execution thereon shall immediately notify the defendant or his or her agent thereof, and may obtain an order from the court, or any justice thereof, issuing the execution, to sell the goods and chattels at such time and in such manner as the court or justice may prescribe, and the order may be obtained at any time. Such an order to the officer may also be obtained by either party or his or her agent.

History of Section.
(C.P.A. 1905, § 632; G.L. 1909, ch. 304, § 9; G.L. 1923, ch. 355, § 9; G.L. 1938, ch. 553, § 9; G.L. 1956, § 9-26-12.)



Chapter 9-26-13 - Sale at auction  Surplus proceeds.

§ 9-26-13 Sale at auction  Surplus proceeds.  In case the owner shall not redeem them as provided in § 9-26-12, and in case they are not sold under special order, the officer shall sell the goods or chattels at public auction to the highest bidder, and in any case if any surplus shall remain after the debt or damages and costs and charges are paid, the surplus shall be delivered by the officer to the owner or to any person legally qualified on his or her behalf to receive the surplus.

History of Section.
(C.P.A. 1905, § 633; G.L. 1909, ch. 304, § 10; G.L. 1923, ch. 355, § 10; G.L. 1938, ch. 553, § 10; G.L. 1956, § 9-26-13; P.L. 1997, ch. 326, § 23.)



Chapter 9-26-14 - Recording of execution against real estate.

§ 9-26-14 Recording of execution against real estate.  Whenever execution is to be levied upon real estate or any interest therein, the officer charged with the service of the execution shall file with the recorder of deeds, if any, or with the town clerk or the city clerk of the town or city in which the real estate shall lie, a copy of the execution, with his or her doings thereon, together with a description of the real estate or interest therein to be so levied upon, and the recorder of deeds, if any, or the town clerk or city clerk shall note upon the copy of the execution the exact time, as nearly as may be, when the execution was filed in his or her office, and shall also enter in a book, to be kept by him or her for that purpose, the names of all the parties in the execution, including the name of any partnership set forth in the writ where any real property of a defendant whose property is being levied upon is held in a partnership name, the amount of the judgment, the time when the copy was filed in his or her office, and the name of the court to which and the time when the execution is returnable, and shall be entitled to demand and to receive from the officer a fee of fifty cents ($.50) in each case.

History of Section.
(C.P.A. 1905, § 635; G.L. 1909, ch. 304, § 12; G.L. 1923, ch. 355, § 11, 12; P.L. 1932, ch. 1905, § 1; P.L. 1933, ch. 2032, § 1; G.L. 1938, ch. 553, § 11; G.L. 1956, § 9-26-14; P.L. 1985, ch. 93, § 2.)



Chapter 9-26-15 - Recording effective as levy.

§ 9-26-15 Recording effective as levy.  The filing of the copy of the execution with the recorder of deeds, if any, or with the town clerk or city clerk, as provided in § 9-26-14, shall constitute and be deemed a good and sufficient levy upon the real estate or any interest therein so described upon the copy of the execution.

History of Section.
(G.L. 1923, ch. 355, § 12; P.L. 1932, ch. 1905, § 1; P.L. 1933, ch. 2032, § 1; G.L. 1938, ch. 553, § 12; G.L. 1956, § 9-26-15.)



Chapter 9-26-16 - Advertisement and sale of real estate levied on  Disposition of proceeds.

§ 9-26-16 Advertisement and sale of real estate levied on  Disposition of proceeds.  (a) The officer shall give public notice of the levy and of the intended sale of the real estate or interest therein under the levy: first by mailing by certified mail return receipt requested to the record owner of the real estate as of the date sixty (60) days prior to the scheduled sale date, including the day of the mailing in the computation, without reference to any adjournment, continuation, or postponement of the sale, at the address of the real estate and, if different, at the owner's address listed with the tax collector's office of the city or town where the real estate is situated as of such date at least twenty (20) days prior to first publishing the notice, including the day of the mailing in the computation; second by causing an advertisement thereof to be published once a week for the space of three (3) weeks next before the time of the sale in some public newspaper published in the county where the real estate lies, and if no such public newspaper is published therein, then in some public newspaper published daily in the city of Providence; and third by mailing written notice of the time and place of the sale by certified mail return receipt requested to all persons who have recorded a mortgage, attachment, lien, or any other encumbrance relating to the real estate under the levy which is junior or subordinate to the levy at the address, if any, of the holder of the mortgage, attachment, lien, or other encumbrance as set forth in the recorded instrument or to the address of the holder's attorney as set forth in the recorded mortgage, attachment, lien, or other encumbrance at least fourteen (14) days prior to the scheduled sale date, without regard to any adjournment, continuation, or postponement of the sale. If no such address shall be set forth in the mortgage, attachment, lien, or other encumbrance or if the instrument shall not have been recorded more than thirty (30) days prior to the scheduled sale date, without reference to any adjournment, continuation, or postponement of the sale, no such notice need be mailed to the holder of any such mortgage, attachment, lien, or other encumbrance. If any such notice is so mailed but is undeliverable to the owner or the holder, is refused by the owner or the holder, is unclaimed by the owner or the holder, or if the owner's or holder's forwarding notice shall have expired, or if the notice shall otherwise not be delivered by the United States Postal Service, the notice requirement shall be deemed satisfied. If a notice is not given prior to the sale to all persons who have recorded a mortgage, attachment, lien, or any other encumbrance relating to the levied premises, which is junior or subordinate to the execution, the encumbrance shall survive the sale for a period of one year from the date of sale unless a written notice of commencement of foreclosure proceedings of the mortgage or a written notice of intent to enforce the attachment, lien, or other encumbrance is recorded in the land evidence records in the city or town where the levied premises are located. Failure to record written notice within one year of the sale shall render the mortgage, attachment, lien, or other encumbrance, which is junior or subordinate to the execution, unenforceable. If no person redeem the real estate or interest therein before the real estate shall be exposed for sale, which sale shall not be earlier than three (3) months after levy, the officer shall sell the real estate, or so much thereof as shall be sufficient to satisfy the judgment obtained and the costs and charges, at public auction, and a deed thereof, by him or her given, shall vest in the purchaser all the estate, right, and interest which the debtor had therein at the time the estate was attached, or in case there was no attachment, all the estate, right, and interest which the debtor had at the time the levy was made, and the surplus of money that shall arise from the sale of the real estate or interest therein after satisfying the execution and the costs and charges shall be deposited with the general treasurer for the owner thereof, and shall be liable to be attached for his or her other debts.

(b) The officer shall include in the deed given an affidavit of compliance with the requirements of written notice of the sale as set forth in subsection (a).

History of Section.
(C.P.A. 1905, §§ 634, 637; G.L. 1909, ch. 304, §§ 11, 14; G.L. 1923, ch. 355, §§ 11, 13, 14; P.L. 1932, ch. 1905, § 1; P.L. 1933, ch. 2032, § 1; G.L. 1938, ch. 553, § 13; G.L. 1956, § 9-26-16; P.L. 1992, ch. 224, § 1.)



Chapter 9-26-17 - Adjournment of sale.

§ 9-26-17 Adjournment of sale.  The officer may, for good cause, from time to time adjourn the sale of the real estate or of any interest therein levied on, giving one week's notice thereof by publication in some public newspaper in the manner as provided in § 9-26-16.

History of Section.
(C.P.A. 1905, § 636; G.L. 1909, ch. 304, § 13; G.L. 1923, ch. 355, §§ 13, 14; P.L. 1932, ch. 1905, § 1; P.L. 1933, ch. 2032, § 1; G.L. 1938, ch. 553, § 14; G.L. 1956, § 9-26-17; P.L. 1997, ch. 326, § 23.)



Chapter 9-26-18 - Sale after return day of execution.

§ 9-26-18 Sale after return day of execution.  The sale shall be made under the execution levied thereon, although the return day thereof may have passed.

History of Section.
(C.P.A. 1905, § 638; G.L. 1909, ch. 304, § 15; G.L. 1923, ch. 355, § 15; G.L. 1938, ch. 553, § 15; G.L. 1956, § 9-26-18.)



Chapter 9-26-19 - Form of deed on execution sale.

§ 9-26-19 Form of deed on execution sale.  (a) The following shall be substantially the form of the deed to be given whenever real estate is levied upon and sold as provided in this chapter:

TO ALL PEOPLE TO WHOM THESE

PRESENTS SHALL COME. send Greeting:

Whereas an execution against at the suit of was by me the said on the day of levied on (here describe the premises); and whereas on the day of all the estate, right, title, interest, and property of the said in the premises aforesaid, were by me, the said sold at public auction, for the satisfaction of the said execution, to , who was the highest bidder, for the sum of which the said hath since well and truly paid to me the said : NOW KNOW YE, that by force and virtue of the law in such case made and provided, I, the said in consideration of the sum of money paid unto me as aforesaid, do by these presents bargain, sell, assign, and set over unto the said heirs and assigns forever, all the estate, right, title, interest, property, freehold, and inheritance of the said of, in and to the said premises and appurtenances at the time of the levy thereon. TO HAVE AND TO HOLD the said premises and appurtenances to the said heirs and assigns forever. IN WITNESS, &C.

(b) And there shall be annexed to the deed, and forming a part thereof, a copy of the execution and the officer's return thereon, duly certified by the officer.

History of Section.
(C.P.A. 1905, § 639; G.L. 1909, ch. 304, § 16; G.L. 1923, ch. 355, § 16; G.L. 1938, ch. 553, § 16; G.L. 1956, § 9-26-19.)



Chapter 9-26-20 - Time of attachment shown in deed.

§ 9-26-20 Time of attachment shown in deed.  Whenever attachment shall have been made by original writ or writ of mesne process, the officer shall insert the time thereof and vary his or her deed accordingly.

History of Section.
(C.P.A. 1905, § 640; G.L. 1909, ch. 304, § 17; G.L. 1923, ch. 355, § 17; G.L. 1938, ch. 553, § 17; G.L. 1956, § 9-26-20.)



Chapter 9-26-21 - Copies of execution records as evidence.

§ 9-26-21 Copies of execution records as evidence.  A certified copy of the record of execution and return shall be admissible as evidence of the contents of the execution and return; and in the event of the destruction, loss, or obliteration of the return, amendments thereof may be allowed to be made upon a copy of the record certified by the city clerk, town clerk, or recorder of deeds, as the case may be, of the city or town wherein the deed, execution, or return shall have been recorded, with the same effect as if the amendment had been made on the original return.

History of Section.
(C.P.A. 1905, § 641; G.L. 1909, ch. 304, § 18; G.L. 1923, ch. 355, § 18; G.L. 1938, ch. 553, § 18; G.L. 1956, § 9-26-21.)



Chapter 9-26-22 - Levy on attached stock.

§ 9-26-22 Levy on attached stock.  Whenever execution shall issue against a defendant whose stock or shares in any banking association or any body corporate established within this state shall have been attached, the officer charged therewith shall serve a copy of the execution, if a bank, upon the cashier; if an insurance company, upon the president or secretary; if any other corporate body within this state, upon the treasurer or person executing the duties of treasurer; and if any foreign corporation, upon the clerk or agent or its attorney authorized to accept service of process in its behalf in this state; which shall be deemed a good and sufficient levy of the execution upon the stock or shares of the defendant in the company, provided the levying officer complies with the requirements of § 6A-8-317 [repealed].

History of Section.
(C.P.A. 1905, § 642; G.L. 1909, ch. 304, § 19; G.L. 1923, ch. 355, § 19; G.L. 1938, ch. 553, § 19; G.L. 1956, § 9-26-22; P.L. 1960, ch. 147, § 3.)



Chapter 9-26-23 - Sale and transfer of stock.

§ 9-26-23 Sale and transfer of stock.  The stock or shares, or so much thereof as shall be necessary, shall be advertised and sold in the same manner as other personal property levied on by execution, and a deed or deeds thereof given by the officer shall vest in the purchaser all the right, title, and interest of the defendant in the shares so sold, and shall be recorded by the recording officer of the company, subject to the provisions of § 6A-8-317.

History of Section.
(C.P.A. 1905, § 643; G.L. 1909, ch. 304, § 20; G.L. 1923, ch. 355, § 20; G.L. 1938, ch. 553, § 20; G.L. 1956, § 9-26-23; P.L. 1960, ch. 147, § 3.)



Chapter 9-26-24 - Levy on corporate stock not previously attached.

§ 9-26-24 Levy on corporate stock not previously attached.  The stock or shares of any person whatsoever in any banking association or in any incorporated company within this state, or in any foreign corporation having an attorney in this state appointed by law upon whom service of process against it can be made according to the provisions of chapter 5 of this title, shall be liable to be levied on by execution duly obtained, like other personal property; and the execution being directed to the proper officer according to law, he or she may levy the stock and shares, in the manner set forth in §§ 9-26-22 and 9-26-23, upon any stock or shares of the defendant to be found within his or her precinct, and shall proceed to advertise and sell and give deeds thereof in the manner therein prescribed subject to the requirements of § 6A-8-317 [repealed].

History of Section.
(C.P.A. 1905, § 644; G.L. 1909, ch. 304, § 21; G.L. 1923, ch. 355, § 21; G.L. 1938, ch. 553, § 21; G.L. 1956, § 9-26-24; P.L. 1960, ch. 147, § 3.)



Chapter 9-26-25 - Execution against corporations  Action against officers and stockholders.

§ 9-26-25 Execution against corporations  Action against officers and stockholders.  Whenever final judgment for any sum shall be rendered by any court against any banking association or any incorporated company, execution on the judgment shall be issued against the goods, chattels, and real estate of the corporation; and whenever any execution shall be, by the officer charged with the service thereof, returned that he or she cannot find sufficient property of the corporation whereon to levy the execution, the party in whose favor the judgment shall have been rendered may bring a civil action in the court in which the judgment was rendered against the president and directors, trustees, managers, or other like officers of the corporation, if any such there are, and, if none, then against so many of the stockholders or members thereof as he or she may think fit.

History of Section.
(C.P.A. 1905, § 645; G.L. 1909, ch. 304, § 22; G.L. 1923, ch. 355, § 22; G.L. 1938, ch. 553, § 22; G.L. 1956, § 9-26-25; P.L. 1965, ch. 55, § 45.)



Chapter 9-26-26 - Execution against corporation officers and stockholders.

§ 9-26-26 Execution against corporation officers and stockholders.  On the hearing of the action authorized by § 9-26-25, unless the president and directors, trustees, managers, or other like officers, stockholders, or members shall make it appear that they had not, at the time of the service of process upon them, within their possession and control, sufficient property of the corporation to satisfy the judgment or any part thereof, the court shall issue execution against the president, directors, trustees, managers, or other like officers, stockholders, or members, for the amount of the judgment, with interest and costs, as for their own private debt; but if it shall appear that the officers, stockholders, or members had property to satisfy part of the judgment only, then an execution shall issue for that amount only and costs.

History of Section.
(C.P.A. 1905, § 646; G.L. 1909, ch. 304, § 23; G.L. 1923, ch. 355, § 23; G.L. 1938, ch. 553, § 23; G.L. 1956, § 9-26-26; P.L. 1965, ch. 55, § 45.)



Chapter 9-26-27 - Interest on execution.

§ 9-26-27 Interest on execution.  Every deputy sheriff, town sergeant, and constable charged with the service of any execution for any debt or damages shall levy, collect, receive, and pay over interest on the debt or damages, from the date entered on the margin, up to the time of its discharge by him or her.

History of Section.
(C.P.A. 1905, § 649; G.L. 1909, ch. 304, § 26; G.L. 1923, ch. 355, § 26; G.L. 1938, ch. 553, § 24; G.L. 1956, § 9-26-27; P.L. 2012, ch. 324, § 19.)



Chapter 9-26-28 - Execution against a deputy sheriff.

§ 9-26-28 Execution against a deputy sheriff.  Whenever judgment shall be rendered against any person holding the office of deputy sheriff, the execution issued thereon, directed in the ordinary form, may be delivered to the division of sheriffs who, may levy on the property, subject to levy on execution, of the defendant, and proceed and sell the property according to law.

History of Section.
(C.P.A. 1905, § 650; G.L. 1909, ch. 304, § 27; G.L. 1923, ch. 355, § 27; G.L. 1938, ch. 553, § 25; G.L. 1956, § 9-26-28; P.L. 2012, ch. 324, § 19.)



Chapter 9-26-29 - Execution against body of a deputy sheriff for want of property.

§ 9-26-29 Execution against body of a deputy sheriff for want of property.  For want of goods and chattels and real estate or other property, subject to levy on execution, the director of public safety may designate a deputy sheriff to take the body of the defendant and commit him or her to the adult correctional institutions, whenever the writ of execution shall command him or her so to do.

History of Section.
(C.P.A. 1905, § 651; G.L. 1909, ch. 304, § 28; G.L. 1923, ch. 355, § 28; G.L. 1938, ch. 553, § 26; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 9-26-29; P.L. 1997, ch. 326, § 76; P.L. 2012, ch. 324, § 19.)



Chapter 9-26-30 - Priority of attachments.

§ 9-26-30 Priority of attachments.  In all attachments of real estate, or of goods and chattels, or of personal estate in the hands of a trustee, or of stock or shares in any banking association or other incorporated company, he or she who shall first procure any attachment to be made for any just debt or damages shall be entitled to have his or her debt or damages satisfied before any other demand for which the property shall be attached or taken by execution at the suit of any other person, and all others in order of attachment.

History of Section.
(C.P.A. 1905, § 567; G.L. 1909, ch. 301, § 1; G.L. 1923, ch. 351, § 1; G.L. 1938, ch. 558, § 1; G.L. 1956, § 9-26-30.)



Chapter 9-26-31 - Priority of levies.

§ 9-26-31 Priority of levies.  In all levies on execution upon real estate, goods and chattels, stocks or shares, or other subject of levy on execution whatsoever, he or she who shall first procure the attachment, if any, or, if there is no attachment, he or she who shall first procure levy to be made, shall be entitled to have his or her debt or damages satisfied before any other demand for which the property may be subsequently attached, or levied on by execution, at the suit of any other person; and all others in order of their attachments or levies.

History of Section.
(C.P.A. 1905, § 647; G.L. 1909, ch. 304, § 24; G.L. 1923, ch. 355, § 24; G.L. 1938, ch. 558, § 2; G.L. 1956, § 9-26-31.)



Chapter 9-26-32 - Time of day of levy to be noted.

§ 9-26-32 Time of day of levy to be noted.  As diverse levies of the same real or personal estate may happen to be made on the same day, the officer who shall make any such levy, whether of real or personal estate, shall in his or her return set forth the time of the day when the levy was made, to the end that the priority of the attaching and levying creditors may be known.

History of Section.
(C.P.A. 1905, § 648; G.L. 1909, ch. 304, § 25; G.L. 1923, ch. 355, § 25; G.L. 1938, ch. 558, § 3; G.L. 1956, § 9-26-32.)



Chapter 9-26-33 - Discharge after twenty years of levy against real estate.

§ 9-26-33 Discharge after twenty years of levy against real estate.  On and after July 1, 1980, any executions levied against real estate, heretofore or thereafter of record, unless the levy is against only one spouse in real estate held as tenants by the entirety, shall be deemed discharged of record and no longer a lien upon the real estate therein described or referred to after the expiration of a period of twenty (20) years from the date of judgment in the case in which the execution was issued.

History of Section.
(P.L. 1980, ch. 280, § 1; P.L. 1990, ch. 8, § 1.)



Chapter 9-26-34 - Attachment of state and municipal employees' wages.

§ 9-26-34 Attachment of state and municipal employees' wages.  The wages or salaries of any employee of the state or of any city, town, or other municipal or quasi-governmental corporation may be levied on by attachment of any warrant of distress or any other writ or execution, original, mesne, or judicial.

History of Section.
(P.L. 1981, ch. 376, § 2.)






Chapter 9-27 - Chancerization



Chapter 9-28 - Proceedings in Aid of Execution

Chapter 9-28-1 - Creditor's equitable action.

§ 9-28-1 Creditor's equitable action.  Any judgment creditor, after his or her execution has been returned wholly or in part unsatisfied, may, by a civil action in the nature of a creditor's bill, reach and apply and subject to the payment and satisfaction of his or her judgment any equitable estate, any equitable assets, or any choses in action of the judgment debtor, except such as shall be exempt from attachment by virtue of statutory provision. The remedy provided by this section shall be cumulative and shall not supersede any existing remedy.

History of Section.
(G.L. 1923, ch. 354, § 4; P.L. 1927, ch. 973, § 1; G.L. 1938, ch. 556, § 1; G.L. 1956, § 9-28-1; P.L. 1965, ch. 55, § 47.)



Chapter 9-28-2 - Transmission of superior court papers to district court to which writ returnable.

§ 9-28-2 Transmission of superior court papers to district court to which writ returnable.  Upon ex parte motion of any party for whom judgment is rendered in the superior court in a case in which the writ was returnable to a district court and whose execution has been returned either wholly or in part unpaid and unsatisfied, the superior court in its discretion may transmit to the district court to which the writ in the case was made returnable all the papers in the case for hearing under the provisions of §§ 9-28-3  9-28-7, there to be kept until their return shall be ordered by the superior court.

History of Section.
(P.L. 1915, ch. 1228, § 1; P.L. 1916, ch. 1368, § 1; P.L. 1921, ch. 2014, § 1; G.L. 1923, ch. 354, § 1; G.L. 1938, ch. 555, § 1; G.L. 1956, § 9-28-2.)



Chapter 9-28-3 - Citation to show cause why instalment payments should not be decreed.

§ 9-28-3 Citation to show cause why instalment payments should not be decreed.  On the filing of an application by a judgment creditor, execution on whose judgment has been returned either wholly or in part unsatisfied and unpaid, the clerk or a justice of the court rendering the judgment, or if the judgment is rendered in the superior court in a case in which the writ was returnable to a district court, then and in such case the clerk or justice of the district court to which the writ was returnable, if the papers in the case shall have been transmitted to the district court as hereinafter provided, shall issue a citation to the judgment debtor to appear at a time and place named therein to show cause why an examination into his or her circumstances should not be made and a decree be entered ordering him or her to pay the judgment in full or by instalment, weekly, monthly, or otherwise. The citation shall be made returnable to the court by which it was issued and shall be served by delivering a copy to the debtor or by leaving a copy at the last and usual place of abode of the debtor with some person living there at least six (6) days before the return day named therein.

History of Section.
(P.L. 1915, ch. 1228, § 1; P.L. 1916, ch. 1368, § 1; P.L. 1921, ch. 2014, § 1; G.L. 1923, ch. 354, § 1; G.L. 1938, ch. 555, § 1; G.L. 1956, § 9-28-3.)



Chapter 9-28-4 - Appearance of judgment debtor  Hearing on citation.

§ 9-28-4 Appearance of judgment debtor  Hearing on citation.  A judgment debtor upon whom the citation shall be served as provided in § 9-28-3 shall be obliged to appear in court in person in response to the citation as therein commanded, and for failure to so appear, may be proceeded against as provided by chapter 17 of this title in the case of a witness duly summoned who fails to appear as commanded. At the hearing on the citation, the court shall make inquiry by examination of the judgment debtor, or otherwise, as to his or her circumstances, his or her income from any source, and his or her ability to pay the judgment; and if the debtor fails to appear at the time and place fixed the inquiry may proceed in his or her absence.

History of Section.
(P.L. 1915, ch. 1228, § 1; P.L. 1916, ch. 1368, § 1; P.L. 1921, ch. 2014, § 1; G.L. 1923, ch. 354, § 1; G.L. 1938, ch. 555, § 1; G.L. 1956, § 9-28-4; P.L. 1997, ch. 326, § 84.)



Chapter 9-28-5 - Decree for installment payments on judgment  Finding of inability to pay.

§ 9-28-5 Decree for installment payments on judgment  Finding of inability to pay.  If the court finds that the debtor is able to pay the judgment in full or by partial payments, from time to time, it shall, after first allowing the debtor out of his or her income a reasonable sum for the support of himself or herself or the support of himself or herself and family, if he or she has a family, enter a decree fixing the time, place, and amount of payments to be made by the debtor on the judgment out of his or her income in excess of the allowance. If the court entering the decree finds that the debtor is not able at the time to pay the judgment in full or by partial payments, from time to time, it shall enter a finding to that effect which shall be subject to revision on like notice and inquiry and on proof of changed circumstances of the debtor; but no subsequent citation to the debtor shall issue until the creditor or some one in his or her behalf has filed in court an affidavit setting forth evidence of such a change in the circumstances of the debtor as shall satisfy the court that a new inquiry as to the debtor's ability to pay the judgment shall be made.

History of Section.
(P.L. 1915, ch. 1228, § 1; P.L. 1916, ch. 1368, § 1; P.L. 1921, ch. 2014, § 1; G.L. 1923, ch. 354, § 1; G.L. 1938, ch. 555, § 1; G.L. 1956, § 9-28-5.)



Chapter 9-28-6 - Enforcement of decree.

§ 9-28-6 Enforcement of decree.  If the debtor at any time fails to comply with the decree, the court entering the decree may cause him or her to be cited to show cause for the noncompliance; and unless the debtor shows good cause therefor, the court may order that unless he or she complies with the decree, or with such modification thereof as the court may then make, within the time stated in the order, the failure shall be a contempt of court; and if at the expiration of the time fixed by the court for compliance with the new decree the debtor still fails or refuses to comply therewith, the court may enforce its decree by proceedings for contempt. And if a defendant is in the custody of or committed to jail by a member of the division of sheriffs, or imprisoned, either upon execution or by order of the court in contempt proceedings, it shall not operate in any degree as a payment or satisfaction of the judgment upon which the execution is issued, or concerning which the order is entered, nor shall the custody, commitment to jail, or imprisonment be or constitute any bar, delay, or hindrance to any legal or equitable proceedings to discover or reach any assets, legal or equitable, of the defendant.

History of Section.
(P.L. 1915, ch. 1228, § 2; P.L. 1916, ch. 1368, § 2; G.L. 1923, ch. 354, § 2; G.L. 1938, ch. 555, § 2; G.L. 1956, § 9-28-6; P.L. 2012, ch. 324, § 20.)



Chapter 9-28-7 - Revision or suspension of decree.

§ 9-28-7 Revision or suspension of decree.  The court may, at any time on written notice to the adverse party or his or her attorney of record, for cause shown, revise, modify, or suspend a decree made in any proceedings under this chapter.

History of Section.
(P.L. 1915, ch. 1228, § 3; G.L. 1923, ch. 354, § 3; G.L. 1938, ch. 555, § 3; G.L. 1956, § 9-28-7; P.L. 1997, ch. 326, § 24.)






Chapter 9-29 - Fees

Chapter 9-29-1 - District court fees.

§ 9-29-1 District court fees.  (a) Every district court shall be allowed the following fees in full, to be taxed in the bill of costs in every civil action:

(1) (1) For the entry of every small claim $55.00

(2) (2) For the entry of every other action $80.00

(3) (3) For every writ of execution $20.00

(b) In addition to the fees set forth herein, a surcharge shall be placed on all filing fees.

(c) Provided, that five dollars ($5.00) of the fee for the entry of every action in subdivision (a)(1) or (a)(2) or writ in subdivision (a)(3) shall be forwarded to Rhode Island legal services.

History of Section.
(G.L. 1896, ch. 295, § 1; G.L. 1909, ch. 364, § 1; G.L. 1923, ch. 417, § 1; P.L. 1930, ch. 1517, § 1; G.L. 1938, ch. 633, § 1; G.L. 1956, § 9-29-1; P.L. 1960, ch. 72, § 1; P.L. 1961, ch. 89, § 1; P.L. 1971, ch. 147, § 1; P.L. 1978, ch. 304, § 1; P.L. 1979, ch. 304, § 1; P.L. 1982, ch. 118, § 1; P.L. 1988, ch. 129, art. 24, § 1; P.L. 1989, ch. 274, § 2; P.L. 1992, ch. 133, art. 6, § 2; P.L. 1994, ch. 70, art. 35, § 3; P.L. 1996, ch. 100, art. 43, § 1; P.L. 2004, ch. 212, § 2; P.L. 2004, ch. 300, § 3; P.L. 2009, ch. 5, art. 9, § 14; P.L. 2009, ch. 372, § 1; P.L. 2009, ch. 381, § 1.)



Chapter 9-29-3 - Deposition fees.

§ 9-29-3 Deposition fees.  To all officers empowered to take depositions, there shall be allowed:

(1) For every hour necessarily employed $ .40

(2) For every page of 200 words .30

(3) For every mile's travel to the place of caption .10

History of Section.
(G.L. 1896, ch. 295, § 4; G.L. 1909, ch. 364, § 4; G.L. 1923, ch. 417, § 4; G.L. 1938, ch. 633, § 4; G.L. 1956, § 9-29-3.)



Chapter 9-29-4 - Costs allowed parties and attorneys in superior court.

§ 9-29-4 Costs allowed parties and attorneys in superior court.  The following fees shall be taxed and allowed in bills of costs to attorneys and parties in the superior court in civil cases:

(1) To the attorney of the party obtaining judgment $5.00

(2) To plaintiff's solicitor for every complaint, original and supplemental 5.00

(3) To defendant's solicitor for every answer, original or supplemental, one only to be taxed, though several filed, if defense be joint 5.00

History of Section.
(G.L. 1896, ch. 295, § 7; C.P.A. 1905, § 1198; G.L. 1909, ch. 364, § 7; G.L. 1923, ch. 417, § 7; G.L. 1938, ch. 633, § 7; G.L. 1956, § 9-29-4.)



Chapter 9-29-5 - Jurors' fees.

§ 9-29-5 Jurors' fees.  All grand and petit jurors shall be paid for each day's attendance on the superior court each fifteen dollars ($15.00), and the general assembly shall annually appropriate such sum as it may deem necessary to carry out the purposes of this section.

History of Section.
(G.L. 1896, ch. 295, § 8; P.L. 1902, ch. 981, § 1; C.P.A. 1905, § 1216; P.L. 1907, ch. 1459, § 3; G.L. 1909, ch. 364, § 8; P.L. 1917, ch. 1482, § 1; G.L. 1923, ch. 417, § 8; P.L. 1930, ch. 1535, § 1; G.L. 1938, ch. 633, § 8; P.L. 1951, ch. 2707, § 1; G.L. 1956, § 9-29-5; P.L. 1959, ch. 61, § 1; P.L. 1967, ch. 150, § 1; P.L. 1978, ch. 260, § 1; P.L. 1983, ch. 3, art. I, § 1.)



Chapter 9-29-7 - Witness fees.

§ 9-29-7 Witness fees.  (a) The fees of witnesses shall be:

(1) (1) For every day's attendance before the supreme or superior court, or before any other tribunal or magistrate, including attendance in giving depositions $10.00

(2) (2) For every mile's travel .10

(3) (3) For every day's commitment in jail upon default to enter into recognizance with surety 2.00

(b) In addition to the fees above provided, witnesses summoned and testifying as experts in behalf of the state, or any person acting as an interpreter, before the supreme, superior, or district court, may be allowed and paid such sum as such court may deem just and reasonable.

History of Section.
(G.L. 1896, ch. 295, § 10; C.P.A. 1905, § 1199; G.L. 1909, ch. 364, § 9; G.L. 1923, ch. 417, § 9; G.L. 1938, ch. 633, § 10; P.L. 1939, ch. 715, § 7; P.L. 1956, ch. 3624, § 1; G.L. 1956, § 9-29-7; P.L. 1974, ch. 153, § 1; P.L. 1977, ch. 56, § 1.)



Chapter 9-29-8 - Certification as to witness fees.

§ 9-29-8 Certification as to witness fees.  Every witness before obtaining any fees, except the amount which in certain cases must be tendered to him or her before he or she can be compelled to attend, shall give a certificate to the clerk of the court wherein or before whom his or her attendance shall be given, certifying the number of days he or she shall have attended and the number of miles he or she shall have traveled, in pursuance of a summons issued for that purpose, which certificate shall be subject to the examination of the court, and the allowance shall be made thereon as may be lawfully due; provided, that a certificate may be made for travel and attendance without a summons, in case a witness for the state comes from without the state.

History of Section.
(G.L. 1896, ch. 295, § 11; G.L. 1909, ch. 364, § 10; G.L. 1923, ch. 417, § 10; G.L. 1938, ch. 633, § 11; G.L. 1956, § 9-29-8.)



Chapter 9-29-9 - Fees of sheriffs, sergeants, and constables.

§ 9-29-9 Fees of sheriffs, sergeants, and constables.  (a) The fees, including mileage, of deputy sheriffs, town sergeants, and constables, for which a deposit to insure payment may be required, shall not exceed the following:

(1) For serving any writ of replevin, or out of state papers $100.00

(2) For serving all other writs, citations, or subpoenas $45.00

(3) For a writ copy of every one hundred words $2.00

(4) For every writ returned when the defendant cannot be found $15.00

(5) For serving any writ of arrest or body attachment $100.00

(b) The above fees shall be deposited as general revenue.

History of Section.
(P.L. 1991, ch. 44, art. 20, § 2; P.L. 1992, ch. 133, art. 7, § 1; P.L. 1992, ch. 466, § 1; P.L. 1995, ch. 370, art. 40, § 40; P.L. 2006, ch. 587, § 1; P.L. 2012, ch. 324, § 21.)



Chapter 9-29-10 - Compensation for keeping of attached personal property.

§ 9-29-10 Compensation for keeping of attached personal property.  The superior court or district courts, upon petition made by any sheriff or other officer setting forth the facts on oath, may allow such fair compensation for the keeping of personal property attached and held on mesne process as shall on examination be found to be reasonable.

History of Section.
(G.L. 1896, ch. 295, § 13; C.P.A. 1905, § 1216; G.L. 1909, ch. 364, § 12; G.L. 1923, ch. 417, § 12; G.L. 1938, ch. 633, § 13; G.L. 1956, § 9-29-10.)



Chapter 9-29-11 - Allowances for service of search warrant and aid in other process.

§ 9-29-11 Allowances for service of search warrant and aid in other process.  A reasonable allowance may be made by any court or magistrate to an officer serving a search warrant and to any person employed by an officer as aid in the service of any process, whenever the allowance shall be adjudged necessary by the court or justice, not exceeding in any case one dollar ($1.00) per day to each person so employed.

History of Section.
(G.L. 1896, ch. 295, § 14; G.L. 1909, ch. 364, § 13; G.L. 1923, ch. 417, § 13; G.L. 1938, ch. 633, § 14; G.L. 1956, § 9-29-11.)



Chapter 9-29-12 - Certification and search fees.

§ 9-29-12 Certification and search fees.  To all recording and certifying officers, unless otherwise specifically provided, there shall be allowed:

(1) For every page of 100 words recorded or copies $ .20

(2) For searching the records by the hour 1.00

History of Section.
(G.L. 1896, ch. 295, § 6; G.L. 1909, ch. 364, § 6; P.L. 1920, ch. 1886, § 1; G.L. 1923, ch. 417, § 6; G.L. 1938, ch. 633, § 6; G.L. 1956, § 9-29-12.)



Chapter 9-29-13 - Naturalization fees.

§ 9-29-13 Naturalization fees.  No fee shall be required in any court upon any declaration or petition under the naturalization laws of the United States, or for any process or procedure thereunder, except as hereinafter provided. The clerk's fee in such cases, including certificate, shall be five dollars ($5.00), which shall be deposited into the general fund and credited to the supreme court account.

History of Section.
(G.L. 1896, ch. 295, §§ 26, 27; G.L. 1909, ch. 364, §§ 22, 23; G.L. 1923, ch. 417, §§ 22, 23; G.L. 1938, ch. 633, §§ 22, 23; G.L. 1956, § 9-29-13; P.L. 1990, ch. 65, art. 55, § 1.)



Chapter 9-29-14 - Legal Aid Society and Rhode Island Legal Services, Inc. exempt from fees.

§ 9-29-14 Legal Aid Society and Rhode Island Legal Services, Inc. exempt from fees.  Neither the Legal Aid Society of Rhode Island nor Rhode Island Legal Services, Inc. shall be required to pay any fees to the superior court, family court, or district courts or the clerks thereof or any fees or charges for the service or travel of deputy sheriffs for serving any writ, citation, subpoena or other process or for taking bail, bond, or inventory or for making copies of writs for or in behalf of the organizations or their clients; provided, however, that fees and charges authorized by law shall nevertheless be taxable as costs.

History of Section.
(G.L., ch. 417, § 22, as enacted by P.L. 1936, ch. 2393, § 1; G.L. 1938, ch. 633, § 25; G.L. 1956, § 9-29-14; P.L. 1992, ch. 85, § 1; P.L. 2012, ch. 324, § 21.)



Chapter 9-29-14.1 - The state exempt from fees.

§ 9-29-14.1 The state exempt from fees.  The state of Rhode Island, its departments, agencies, boards, and commissions shall not be required to pay any fees, including appeal fees, to the superior court or district courts or the clerks thereof, or any fees or charges for the service or travel of deputy sheriffs for serving any writ, citation, subpoena, or other process or for taking bail, bond, or inventory or for making copies of writs for or in behalf of the state; provided, however, that fees and charges authorized by law shall nevertheless be taxable as costs.

History of Section.
(P.L. 1974, ch. 58, § 1; P.L. 2012, ch. 324, § 21.)



Chapter 9-29-15 - Indorsement of fees on process.

§ 9-29-15 Indorsement of fees on process.  Every officer who shall serve any process, civil or criminal, shall indorse thereon the several items which constitute the amount of his or her fees, and on failure thereof the fees shall not be taxed or allowed in any bill of costs, nor be recoverable by law.

History of Section.
(G.L. 1896, ch. 295, § 15; G.L. 1909, ch. 364, § 14; G.L. 1923, ch. 417, § 14; G.L. 1938, ch. 633, § 15; G.L. 1956, § 9-29-15; P.L. 1997, ch. 326, § 25.)



Chapter 9-29-16 - Compensation of officers selected by attorney general.

§ 9-29-16 Compensation of officers selected by attorney general.  The general assembly shall annually appropriate such sum as it may deem necessary to compensate the officers who shall be selected by the attorney general, who shall keep the names and make the disbursements and returns as provided by law.

History of Section.
(G.L. 1896, ch. 295, § 16; G.L. 1909, ch. 364, § 15; G.L. 1923, ch. 417, § 15; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 633, § 16; G.L. 1956, § 9-29-16.)



Chapter 9-29-17 - Fixed salary provisions preserved.

§ 9-29-17 Fixed salary provisions preserved.  None of the provisions of this chapter shall be construed to contravene in any manner the provisions of §§ 36-6-6  36-6-8.

History of Section.
(G.L. 1938, ch. 633, § 26; G.L. 1956, § 9-29-17.)



Chapter 9-29-18 - Superior court fees.

§ 9-29-18 Superior court fees.  (a) The superior court shall be allowed the following fees in full to be taxed in the bill of costs in every civil action:

(1) (1) For entry of every civil action, or petition $160.00

(2) (2) For every writ of execution $50.00

(3) (3) For the issuance of every citation $25.00

(b) In addition to the fees set forth in subsection (a) of this section, a surcharge shall be placed on all filing fees.

(c) Provided, that ten dollars ($10.00) of the fee for the entry of every civil action or petition shall be forwarded to Rhode Island Legal Services.

History of Section.
(G.L., § 9-29-18, as enacted by P.L. 1961, ch. 89, § 2; P.L. 1971, ch. 147, § 1; P.L. 1982, ch. 118, § 1; P.L. 1988, ch. 129, art. 24, § 1; P.L. 1989, ch. 274, § 2; P.L. 1992, ch. 133, art. 37, § 3; P.L. 1994, ch. 70, art. 35, § 3; P.L. 1994, ch. 70, art. 41, § 1; P.L. 1996, ch. 100, art. 43, § 1; P.L. 2003, ch. 376, art. 8, § 1.)



Chapter 9-29-19 - Family court fees.

§ 9-29-19 Family court fees.  (a) The family court shall be allowed the following fees in full to be taxed in the bill of costs in every domestic relations or other civil proceeding:

(1) (1) For the entry of every petition, complaint, or action $120.00

(2) (2) For every writ of execution $40.00

(b) In addition to the fees as set forth herein, a surcharge shall be placed on all filing fees.

(c) Provided, that ten dollars ($10.00) of the fee for the entry of every petition, complaint or action shall be forwarded to Rhode Island legal services.

History of Section.
(P.L. 1976, ch. 164, § 1; P.L. 1979, ch. 373, § 9; P.L. 1982, ch. 118, § 1; P.L. 1988, ch. 129, art. 24, § 1; P.L. 1989, ch. 274, § 2; P.L. 1994, ch. 70, art. 35, § 3; P.L. 1994, ch. 70, art. 41, § 1; P.L. 1996, ch. 100, art. 43, § 1; P.L. 2009, ch. 372, § 1; P.L. 2009, ch. 381, § 1.)



Chapter 9-29-20 - Supreme court fees.

§ 9-29-20 Supreme court fees.  (a) The supreme court, by a majority of its members, shall have the power to prescribe by rule a fee of not more than one hundred fifty dollars ($150.00) for docketing a civil appeal or docketing any other proceeding brought to review a civil matter, and to prescribe a waiver of the fee as to a person who is unable to pay the fee.

(b) Commencing July 1, 1992, in addition to the fees set forth herein, the court, by a majority of its members, shall have the power to prescribe by rule a surcharge in the amount of forty ($40.00) for docketing a civil appeal or docketing any other proceeding brought to review a civil matter.

(c) Commencing July 1, 1999, the court may increase the surcharge to eighty-five dollars ($85.00).

History of Section.
(P.L. 1976, ch. 328, § 1; P.L. 1982, ch. 118, § 1; P.L. 1988, ch. 129, art. 24, § 1; P.L. 1989, ch. 274, § 2; P.L. 1994, ch. 70, art. 35, § 3.)



Chapter 9-29-21 - Attorney or unrepresented party must sign papers  Sanctions for frivolous suits.

§ 9-29-21 Attorney or unrepresented party must sign papers  Sanctions for frivolous suits.  In any legal action based upon a cause of action arising on or after July 1, 1987, every pleading, motion, and other paper of a party represented by an attorney shall be signed by at least one attorney of record in his or her individual name, whose address and telephone number shall be stated. A party who is not represented by an attorney shall sign his or her pleading, motion, or other paper and state his or her address and telephone number. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. The signature of an attorney or party constitutes a certificate by him or her that he or she has read the pleading, motion, or other paper; that to the best of his or her knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative, may impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney's fee.

History of Section.
(P.L. 1986, ch. 350, § 6; P.L. 1987, ch. 522, § 8.)






Chapter 9-29.1 - The Court Improvement Project Fund



Chapter 9-30 - Uniform Declaratory Judgments Act

Chapter 9-30-1 - Scope.

§ 9-30-1 Scope.  The superior or family court upon petition, following such procedure as the court by general or special rules may prescribe, shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree.

History of Section.
(P.L. 1959, ch. 90, § 1; P.L. 1970, ch. 373, § 10.)



Chapter 9-30-2 - Power to construe.

§ 9-30-2 Power to construe.  Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.

History of Section.
(P.L. 1959, ch. 90, § 2.)



Chapter 9-30-3 - Construction of contracts.

§ 9-30-3 Construction of contracts.  A contract may be construed either before or after there has been a breach thereof.

History of Section.
(P.L. 1959, ch. 90, § 3.)



Chapter 9-30-4 - Fiduciaries and other persons entitled to declaration of rights.

§ 9-30-4 Fiduciaries and other persons entitled to declaration of rights.  Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, person who is mentally incompetent or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

History of Section.
(P.L. 1959, ch. 90, § 4; P.L. 1999, ch. 83, § 9; P.L. 1999, ch. 130, § 9.)



Chapter 9-30-5 - General powers not limited by enumerations of special powers.

§ 9-30-5 General powers not limited by enumerations of special powers.  The enumerations in §§ 9-30-2, 9-30-3, and 9-30-4 do not limit or restrict the exercise of the general powers conferred in § 9-30-1, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

History of Section.
(P.L. 1959, ch. 90, § 5.)



Chapter 9-30-6 - Discretionary with court to render judgment.

§ 9-30-6 Discretionary with court to render judgment.  The court may refuse to render or enter a declaratory judgment or decree where the judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

History of Section.
(P.L. 1959, ch. 90, § 6.)



Chapter 9-30-7 - Review.

§ 9-30-7 Review.  All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.

History of Section.
(P.L. 1959, ch. 90, § 7; P.L. 1962, ch. 28, § 1; P.L. 1965, ch. 55, § 48.)



Chapter 9-30-8 - Supplemental relief.

§ 9-30-8 Supplemental relief.  Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

History of Section.
(P.L. 1959, ch. 90, § 8.)



Chapter 9-30-9 - Jury trial.

§ 9-30-9 Jury trial.  When a proceeding under this chapter involves the determination of an issue of fact, that issue shall be tried and determined in the same manner as issues of fact are tried and determined in other civil actions, and the right of trial by jury shall not be abridged.

History of Section.
(P.L. 1959, ch. 90, § 9; P.L. 1965, ch. 55, § 48.)



Chapter 9-30-10 - Costs.

§ 9-30-10 Costs.  In any proceeding under this chapter, the court may make such award of costs as may seem equitable and just.

History of Section.
(P.L. 1959, ch. 90, § 10.)



Chapter 9-30-11 - Parties.

§ 9-30-11 Parties.  When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, the municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.

History of Section.
(P.L. 1959, ch. 90, § 11.)



Chapter 9-30-12 - Construction.

§ 9-30-12 Construction.  This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered. The remedy provided by this chapter shall be cumulative and shall not exclude or prevent the exercise of any other right, remedy, or process heretofore allowed by law or by previous enactment of the legislature.

History of Section.
(P.L. 1959, ch. 90, § 12.)



Chapter 9-30-13 - "Person" defined.

§ 9-30-13 "Person" defined.  The word "person", wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.

History of Section.
(P.L. 1959, ch. 90, § 13.)



Chapter 9-30-14 - Provisions severable.

§ 9-30-14 Provisions severable.  The several sections and provisions of this chapter, except §§ 9-30-1 and 9-30-2, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.

History of Section.
(P.L. 1959, ch. 90, § 14.)



Chapter 9-30-15 - Uniformity of interpretation.

§ 9-30-15 Uniformity of interpretation.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.

History of Section.
(P.L. 1959, ch. 90, § 15.)



Chapter 9-30-16 - Short title.

§ 9-30-16 Short title.  This chapter may be cited as the "Uniform Declaratory Judgments Act".

History of Section.
(P.L. 1959, ch. 90, § 16.)






Chapter 9-31 - Governmental Tort Liability

Chapter 9-31-1 - Tort liability of state.

§ 9-31-1 Tort liability of state.  (a) The state of Rhode Island and any political subdivision thereof, including all cities and towns, shall, subject to the period of limitations set forth in § 9-1-25, hereby be liable in all actions of tort in the same manner as a private individual or corporation; provided, however, that any recovery in any such action shall not exceed the monetary limitations thereof set forth in this chapter.

(b) Except as otherwise provided herein, neither the State nor any other public body of the State of Rhode Island shall have any liability for any claim arising prior to December 31, 2002, from the failure of a computer, software program, database, network, information system, firmware, embedded chip, or any other device, whether operated by or on behalf of the State of Rhode Island or one of its agencies, departments, divisions, or any public body as defined in § 9-1-31.1(a)(1), to interpret, produce, calculate, generate, or account for a date(s) or time(s) which date(s) or time(s) is associated with the year 2000 date change. This provision of this section shall apply without limitation to cities, towns, school committees, regional school committees, housing authorities, public libraries, sewer district, water districts, fire districts, agencies, authorities, boards, committees, subcommittees, councils and commissions. Provided that nothing herein contained shall exempt any public body from liability:

(1) For acts or omissions not in good faith, or

(2) For any malicious, willful, wanton, reckless or grossly negligent acts or omissions.

Provided that the public entity will only be liable for the proportion of damages attributable to its own degree of fault, and provided further that any such liability shall be governed by the monetary limitations of this chapter.

History of Section.
(P. L. 1970, ch. 181, § 2; P.L. 1999, ch. 161, § 1; P.L. 1999, ch. 172, § 1.)



Chapter 9-31-2 - Limitations of damages  State.

§ 9-31-2 Limitations of damages  State.  In any tort action against the state of Rhode Island or any political subdivision thereof, any damages recovered therein shall not exceed the sum of one hundred thousand dollars ($100,000); provided, however, that in all instances in which the state was engaged in a proprietary function in the commission of the tort, or in any situation whereby the state has agreed to indemnify the federal government or any agency thereof for any tort liability, the limitation on damages set forth in this section shall not apply.

History of Section.
(P.L. 1970, ch. 181, § 2; P.L. 1974, ch. 39, § 1; P.L. 1984, ch. 87, § 1.)



Chapter 9-31-2.1 - Limitation of damages  State  Commuter rail service.

§ 9-31-2.1 Limitation of damages  State  Commuter rail service.  (a) Agreements between the state and a railroad for the provision of commuter rail service shall provide that the state shall secure and maintain a liability insurance policy covering the liability of the state and the railroad for property damage, personal injury, bodily injury and death arising out of such commuter rail service. Such policy shall name the state as named insured, and the railroad as an additional insured, shall have policy limits of not less than seventy-five million dollars ($75,000,000) per occurrence annually and seventy-five million dollars ($75,000,000) in the aggregate annually, and shall be subject to self-insured retention in an amount not less than seven million five hundred thousand dollars ($7,500,000). In no event shall the state or the railroad be liable in excess of the coverage limits of such insurance policy for any and all claims for damage, whether compensatory or punitive, for property damage, personal injury, bodily injury and death arising out of such commuter rail service.

(b) For the purposes of this section, the term "railroad" shall include any person, railroad corporation or other legal entity in the business of providing rail transportation which contracts with the state for the provision of commuter rail services and the term "commuter rail service", shall include all services performed by a railroad pursuant to a contract with the state in connection with the transportation of rail passengers including, but not limited to, the operation of trains, trackage and equipment, or the construction, reconstruction or maintenance of railroad equipment, tracks and any appurtenant facilities or the provision of trackage rights over lines owned by any such railroad.

History of Section.
(P.L. 2006, ch. 623, § 1; P.L. 2006, ch. 634, § 1; P.L. 2012, ch. 415, § 18.)



Chapter 9-31-3 - Limitation of damages  Cities, towns, and fire districts.

§ 9-31-3 Limitation of damages  Cities, towns, and fire districts.  In any tort action against any city or town or any fire district, any damages recovered therein shall not exceed the sum of one hundred thousand dollars ($100,000); provided, however, that in all instances in which the city or town or fire district was engaged in a proprietary function in the commission of the tort, the limitation of damages set forth in this section shall not apply.

History of Section.
(P.L. 1970, ch. 181, § 2; P.L. 1984, ch. 87, § 1; P.L. 1989, ch. 128, § 1.)



Chapter 9-31-4 - Damages in excess of limitation.

§ 9-31-4 Damages in excess of limitation.  The general assembly may, by special act, authorize actions of tort against cities and towns and fire districts in particular cases in which the amount of damages to be recovered may exceed one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1970, ch. 181, § 2; P.L. 1984, ch. 87, § 1; P.L. 1989, ch. 128, § 1.)



Chapter 9-31-5 - Claim appropriations.

§ 9-31-5 Claim appropriations.  Notwithstanding the provisions of this chapter, the general assembly may make such appropriations as it shall deem proper in payment of or settlement of claims against the state; provided, however, that there is hereby appropriated out of any money in the treasury not otherwise appropriated a sum sufficient to pay claims against the state settled pursuant to the provisions of this chapter, and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum.

History of Section.
(P.L. 1970, ch. 181, § 2; P. L. 1973, ch. 255, § 1.)



Chapter 9-31-6 - Attorney general to appear.

§ 9-31-6 Attorney general to appear.  In any action pursuant to this chapter against the state of Rhode Island, the attorney general, or any assistant attorney general authorized by him or her, shall represent the state in the action. The attorney general is authorized to compromise or settle any claim cognizable under this chapter after the institution of suit thereon, with the approval of the court in which the suit is pending.

History of Section.
(P.L. 1970, ch. 181, § 2.)



Chapter 9-31-7 - Attorney for service.

§ 9-31-7 Attorney for service.  In any action pursuant to this chapter against the state of Rhode Island, the attorney general is hereby designated as attorney for service for the state in the action.

History of Section.
(P.L. 1970, ch. 181, § 2.)



Chapter 9-31-8 - Defense of state employees  Attorney general.

§ 9-31-8 Defense of state employees  Attorney general.  Except as provided in § 9-31-9, the attorney general shall, upon a written request of an employee or former employee of the state of Rhode Island, defend any action brought against the state employee or former state employee, on account of an act or omission that occurred within the scope of his or her employment with the state.

History of Section.
(P.L. 1979, ch. 259, § 1.)



Chapter 9-31-9 - Refusal to defend  Attorney general.

§ 9-31-9 Refusal to defend  Attorney general.  The attorney general may refuse to defend an action referred to in § 9-31-8 if he or she determines that:

(1) The act or omission was not within the scope of employment;

(2) The act or the failure to act was because of actual fraud, willful misconduct, or actual malice;

(3) The defense of the action or proceeding by the attorney general would create a conflict of interest between the state of Rhode Island and the employee or former employee;

(4) Within ten (10) days of the time he or she is served with any summons, complaint, process, notice, demand, or pleading, the employee or former employee fails to deliver the original or a copy thereof to the attorney general or his or her designee; or

(5) The state employee or former state employee refuses to cooperate fully with the attorney general's defense.

History of Section.
(P.L. 1979, ch. 259, § 1.)



Chapter 9-31-10 - Exclusive control over litigation.

§ 9-31-10 Exclusive control over litigation.  Whenever the attorney general defends a state employee or former state employee pursuant to §§ 9-31-8  9-31-12, the attorney general shall assume exclusive control over the representation of the employee or former state employee, and the employee or former state employee shall cooperate fully with the attorney general's defense. The attorney general is authorized to compromise or settle any claims after the institution of suit thereon, with the approval of the court in which the suit is pending.

History of Section.
(P.L. 1979, ch. 259, § 1.)



Chapter 9-31-11 - Conflict  Payment of counsel fees by state.

§ 9-31-11 Conflict  Payment of counsel fees by state.  In the event there is a conflict of interest or the attorney general determines it is not in the best interest of the state or the state employee or former state employee to represent him or her, the state shall pay for reasonable counsel fees; provided, however, that the attorney general shall consult in advance with the prospective counsel to establish the parameters within which the state will be liable for attorneys' fees; and provided, further, that their reasonableness shall ultimately be reviewed and approved by the court before paid.

History of Section.
(P.L. 1979, ch. 259, § 1.)



Chapter 9-31-12 - Indemnification  Reservation of obligation  Certification.

§ 9-31-12 Indemnification  Reservation of obligation  Certification.  (a) The state reserves the right to determine whether or not it will indemnify any employees defended pursuant to §§ 9-31-8  9-31-11, if a judgment is rendered against the employee.

(b) Upon certification by the court in which the tort action against a state employee is pending that (1) the defendant employee was acting within the scope of his or her office or employment when the claim arose, and (2) the claim does not arise out of actual fraud, willful misconduct, or actual malice by the employee, any civil action or proceeding commenced upon the claim under this statute shall be deemed to be an action or proceeding brought against the state under the provisions of this title and all references thereto, and the state shall be substituted as the party defendant.

(c) Nothing in this section shall affect the obligations of any insurer, including the obligation to defend and satisfy any settlement or award.

History of Section.
(P.L. 1979, ch. 259, § 1; P.L. 1995, ch. 45, § 1; P.L. 2007, ch. 346, § 1; P.L. 2007, ch. 377, § 1.)



Chapter 9-31-13 - Arbitration of claims.

§ 9-31-13 Arbitration of claims.  (/u) All actions brought under this chapter may, upon agreement of all parties to the action, be submitted to arbitration in accordance with § 8-6-5 and the rules and regulations promulgated thereunder, except that the state, its departments, agencies, boards, and commissions shall not be required to pay a filing fee for objecting to the arbitrator's award and demanding a trial.

History of Section.
(P.L. 1988, ch. 401, § 1; P.L. 1991, ch. 159, § 1.)






Chapter 9-32 - Uniform Enforcement of Foreign Judgments Act

Chapter 9-32-1 - "Foreign judgment" defined.

§ 9-32-1 "Foreign judgment" defined.  In this chapter, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-2 - Filing and status of foreign judgments.

§ 9-32-2 Filing and status of foreign judgments.  A copy of any foreign judgment authenticated in accordance with the act of congress or the statutes of this state may be filed in the office of the clerk of the appropriate superior or district court. The clerk shall treat the foreign judgment in the same manner as a judgment of the superior or district court. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of the court and may be enforced or satisfied in like manner to any Rhode Island state court judgment.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-3 - Notice of filing.

§ 9-32-3 Notice of filing.  (a) At the time of the filing of the foreign judgment, the judgment creditor or his or her lawyer shall make and file with the clerk of court an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until 20 days after the date the judgment is filed.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-4 - Stay.

§ 9-32-4 Stay.  (a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of a court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-5 - Fees.

§ 9-32-5 Fees.  Any person filing a foreign judgment shall pay to the clerk of court the filing fee required by the court. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgments of the court of this state.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-6 - Optional procedure.

§ 9-32-6 Optional procedure.  The right of a judgment creditor to bring an action to enforce his or her judgment instead of proceeding under this chapter remains unimpaired.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-7 - Uniformity of interpretation.

§ 9-32-7 Uniformity of interpretation.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History of Section.
(P.L. 1985, ch. 104, § 1.)



Chapter 9-32-8 - Short title.

§ 9-32-8 Short title.  This chapter may be cited as the "Uniform Enforcement of Foreign Judgments Act".

History of Section.
(P.L. 1985, ch. 104, § 1.)






Chapter 9-32.1 - Uniform Foreign Money Claims Act

Chapter 9-32.1-1 - Short title.

§ 9-32.1-1 Short title.  This chapter shall be known and may be cited as the "Uniform Foreign Money Claims Act."

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-2 - Definitions.

§ 9-32.1-2 Definitions.  The following words and terms shall have the following respective meanings, unless the context clearly indicates otherwise:

(1) "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign money claim.

(2) "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3) "Conversion date" means the banking day next preceding the date on which money, in accordance with this chapter, is:

(i) Paid to a claimant in an action or distribution proceeding;

(ii) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

(iii) Used to recoup, set-off, or counterclaim in different moneys in an action or distribution proceeding.

(4) "Distribution proceeding" means a judicial or non-judicial proceeding for the distribution of a fund in which one or more foreign money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust or other fund.

(5) "Foreign money" means money other than money of the United States of America.

(6) "Foreign money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by foreign money.

(7) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by inter-governmental agreement.

(8) "Money of the claim" means the money determined as proper pursuant to § 9-32.1-4.

(9) "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(10) "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign money claim.

(11) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two (2) days.

(12) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-3 - Scope.

§ 9-32.1-3 Scope.  (a) This chapter applies only to a foreign money claim in an action or distribution proceeding.

(b) This chapter applies to foreign money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-4 - Variation by agreement.

§ 9-32.1-4 Variation by agreement.  (a) The effect of this chapter may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(b) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-5 - Determining money of the claim.

§ 9-32.1-5 Determining money of the claim.  (a) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(b) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1) Regularly used between the parties as a matter of usage or course of dealing;

(2) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) In which the loss was ultimately felt or will be incurred by the party claimant.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-6 - Determining the amount of money of certain contract claims.

§ 9-32.1-6 Determining the amount of money of certain contract claims.  (a) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(b) If an amount contracted to be paid in foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty (30) days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(c) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-7 - Asserting and defending a foreign money claim.

§ 9-32.1-7 Asserting and defending a foreign money claim.  (a) A person may assert a claim in a specified foreign money. If a foreign money claim is not asserted, the claimant makes the claim in United States dollars.

(b) An opposing party may allege and prove that a claim, in whole or in part, is in different money than that asserted by the claimant.

(c) A person may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

(d) The determination of the proper money of the claim is a question of law.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-8 - Judgments and awards on foreign money claims  Times of money conversion  Form of judgment.

§ 9-32.1-8 Judgments and awards on foreign money claims  Times of money conversion  Form of judgment.  (a) Except as provided in subsection (c), a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

(b) A judgment or award on a foreign money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(c) Assessed costs must be entered in United States dollars.

(d) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e) A judgment or award made in an action or distribution proceeding on both: (1) A defense, set-off, recoupment, or counterclaim and (2) The adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

(f) A judgment substantially in the following form complies with subsection (a):

[IT IS ADJUDGED AND ORDERED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate  in accordance with § 9-32.1-10) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.]

(g) If a contract claim is of the type covered by subsection 9-32.1-4(a) or (b), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(h) A judgment must be filed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-9 - Conversions of foreign money in distribution proceeding.

§ 9-32.1-9 Conversions of foreign money in distribution proceeding.  The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated, governs all exchanges of foreign money in a distribution proceeding. A foreign money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-10 - Prejudgment and judgment interest.

§ 9-32.1-10 Prejudgment and judgment interest.  (a) With respect to a foreign money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (b), are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

(b) The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(c) A judgment or award on a foreign money claim bears interest at the rate applicable to judgments of this state.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-11 - Enforcement of foreign judgments.

§ 9-32.1-11 Enforcement of foreign judgments.  (a) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in § 9-32.1-8, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(b) A foreign judgment may be filed in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

(c) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

(d) A judgment entered on a foreign money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-12 - Determining United States dollar value of foreign money claims for limited purposes.

§ 9-32.1-12 Determining United States dollar value of foreign money claims for limited purposes.  (a) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(b) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (c) and (d).

(c) A party seeking process, costs, bond, or other undertaking under subsection (b) shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(d) A party seeking the process, costs, bond, or other undertaking under subsection (b) shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-13 - Effect of currency revalorization.

§ 9-32.1-13 Effect of currency revalorization.  (a) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(b) If substitution under subsection (a) occurs after a judgment or award is entered on a foreign money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-14 - Supplementary general principles of law.

§ 9-32.1-14 Supplementary general principles of law.  Unless displaced by particular provisions of this chapter, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-15 - Uniformity of application and construction.

§ 9-32.1-15 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-16 - Severability.

§ 9-32.1-16 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)



Chapter 9-32.1-17 - Legislative intent.

§ 9-32.1-17 Legislative intent.  It is the intention of the general assembly that the official comments of the national conference of commissioners on uniform state laws pertaining to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2009, ch. 248, § 1; P.L. 2009, ch. 266, § 1.)






Chapter 9-33 - Limits on Strategic Litigation Against Public Participation

Chapter 9-33-1 - Findings.

§ 9-33-1 Findings.  The legislature finds and declares that full participation by persons and organizations and robust discussion of issues of public concern before the legislative, judicial, and administrative bodies and in other public fora are essential to the democratic process, that there has been a disturbing increase in lawsuits brought primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition for the redress of grievances; that such litigation is disfavored and should be resolved quickly with minimum cost to citizens who have participated in matters of public concern.

History of Section.
(P.L. 1993, ch. 354, § 1; P.L. 1993, ch. 448, § 1.)



Chapter 9-33-2 - Conditional immunity.

§ 9-33-2 Conditional immunity.  (a) A party's exercise of his or her right of petition or of free speech under the United States or Rhode Island constitutions in connection with a matter of public concern shall be conditionally immune from civil claims, counterclaims, or cross-claims. Such immunity will apply as a bar to any civil claim, counterclaim, or cross-claim directed at petition or free speech as defined in subsection (e) of this section, except if the petition or free speech constitutes a sham. The petition or free speech constitutes a sham only if it is not genuinely aimed at procuring favorable government action, result, or outcome, regardless of ultimate motive or purpose. The petition or free speech will be deemed to constitute a sham as defined in the previous sentence only if it is both:

(1) Objectively baseless in the sense that no reasonable person exercising the right of speech or petition could realistically expect success in procuring the government action, result, or outcome, and

(2) Subjectively baseless in the sense that it is actually an attempt to use the governmental process itself for its own direct effects. Use of outcome or result of the governmental process shall not constitute use of the governmental process itself for its own direct effects.

(b) The court shall stay all discovery proceedings in the action upon the filing of a motion asserting the immunity established by this section; provided, however, that the court, on motion and after a hearing and for good cause shown, may order that specified discovery be conducted. The stay of discovery shall remain in effect until notice of entry of the order ruling on the motion.

(c) The immunity established by this section may be asserted by an appropriate motion or by other appropriate means under the applicable rules of civil procedure.

(d) If the court grants the motion asserting the immunity established by this section, or if the party claiming lawful exercise of his or her right of petition or of free speech under the United States or Rhode Island constitutions in connection with a matter of public concern is, in fact, the eventual prevailing party at trial, the court shall award the prevailing party costs and reasonable attorney's fees, including those incurred for the motion and any related discovery matters. The court shall award compensatory damages and may award punitive damages upon a showing by the prevailing party that the responding party's claims, counterclaims, or cross-claims were frivolous or were brought with an intent to harass the party or otherwise inhibit the party's exercise of its right to petition or free speech under the United States or Rhode Island constitution. Nothing in this section shall affect or preclude the right of the party claiming lawful exercise of his or her right of petition or of free speech under the United States or Rhode Island constitutions to any remedy otherwise authorized by law.

(e) As used in this section, "a party's exercise of its right of petition or of free speech" shall mean any written or oral statement made before or submitted to a legislative, executive, or judicial body, or any other governmental proceeding; any written or oral statement made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other governmental proceeding; or any written or oral statement made in connection with an issue of public concern.

History of Section.
(P.L. 1993, ch. 354, § 1; P.L. 1993, ch. 448, § 1; P.L. 1995, ch. 386, § 1.)



Chapter 9-33-3 - Intervention.

§ 9-33-3 Intervention.  Any governmental agency or subdivision to which the party's petition or free speech were directed or the attorney general may intervene to defend or otherwise support the party claiming lawful exercise of its right of petition or of free speech under United States or Rhode Island constitution.

History of Section.
(P.L. 1993, ch. 354, § 1; P.L. 1993, ch. 448, § 1; P.L. 1995, ch. 386, § 1.)



Chapter 9-33-4 - Construction of chapter.

§ 9-33-4 Construction of chapter.  Nothing contained in this chapter shall be construed to limit or affect any additional constitutional, statutory, or common law protections of defendants in actions involving their exercise of rights of petition or of free speech.

History of Section.
(P.L. 1993, ch. 354, § 1; P.L. 1993, ch. 448, § 1; P.L. 1997, ch. 326, § 78.)









Title 10 - Courts and civil procedure–Procedure in particular actions

Chapter 10-1 - Abatement of Nuisances

Chapter 10-1-1 - Action to abate nuisance  Contents.

§ 10-1-1 Action to abate nuisance  Contents.  Whenever a nuisance is alleged to exist, the attorney general or any citizen of the state may bring an action in the name of the state, upon the relation of the attorney general or of an individual citizen, to abate the nuisance and to perpetually enjoin the person or persons maintaining the nuisance and any or all persons owning any legal or equitable interest in the place from further maintaining or permitting the nuisance either directly or indirectly. The complaint shall be duly sworn to by the complaining party, unless brought by the attorney general, and shall set forth the names of the parties, the object of the action, a description of the place complained of, and a statement of the facts constituting the alleged nuisance.

History of Section.
(P.L. 1925, ch. 672, § 3; G.L. 1938, ch. 598, § 9; G.L. 1956, § 10-1-1.)



Chapter 10-1-2 - Filing of action  Application for temporary injunction.

§ 10-1-2 Filing of action  Application for temporary injunction.  The action shall be filed in the superior court of the county in which the nuisance is alleged to exist. Upon the filing of the action, application for a temporary injunction may be made to any justice of the superior court, and the justice shall order process to issue for a hearing to be held on the application within twenty (20) days thereafter. If the court shall not be in session in the county for which the action is filed on the date for the hearing, the process shall be made returnable to the court at Providence and the hearing shall be held at Providence, unless otherwise agreed by the parties or ordered by the court. Notice of the time and place of the hearing of the application for a temporary injunction shall be served upon the defendants named in the complaint at least three (3) days before the hearing. The hearing shall have precedence over all matters upon the docket.

History of Section.
(P.L. 1925, ch. 672, § 4; G.L. 1938, ch. 598, § 10; G.L. 1956, § 10-1-2; P.L. 1985, ch. 150, § 20.)



Chapter 10-1-3 - Temporary injunction  Enforcement.

§ 10-1-3 Temporary injunction  Enforcement.  If it shall appear to the court at the hearing that the alleged nuisance exists, a temporary injunction shall issue enjoining any and all respondents from further maintaining or permitting the nuisance, and from removing any personal property from the place where the nuisance is alleged to exist. It shall be within the power of the court to require any and all respondents to furnish a bond in a given amount, with or without surety, within such time as the court shall direct, conditioned upon the due observance of the temporary injunction. Any violation of the temporary injunction or any condition thereof shall be contempt of court to be punished as provided in § 10-1-10.

History of Section.
(P.L. 1925, ch. 672, § 4; G.L. 1938, ch. 598, § 10; G.L. 1956, § 10-1-3; P.L. 1997, ch. 326, § 79.)



Chapter 10-1-4 - Application of rules of equity.

§ 10-1-4 Application of rules of equity.  Proceedings under this chapter shall follow the usual and accepted rules of equity, except as provided in this chapter or otherwise provided by statute or rule of court.

History of Section.
(P.L. 1925, ch. 672, § 5; G.L. 1938, ch. 598, § 11; G.L. 1956, § 10-1-4; P.L. 1997, ch. 326, § 79.)



Chapter 10-1-5 - Evidence of reputation  Conviction of offenses against decency.

§ 10-1-5 Evidence of reputation  Conviction of offenses against decency.  In any hearing in proceedings under this chapter, evidence of the general reputation of the place, or the conviction, whether by trial or plea, including a plea of nolo, of any person of the violation of statutes against prostitution, lewdness, or assignation committed in any such place shall be admissible for the purposes of proving the existence of the nuisance.

History of Section.
(P.L. 1925, ch. 672, § 6; G.L. 1938, ch. 598, § 12; G.L. 1956, § 10-1-5.)



Chapter 10-1-6 - Substitution of attorney general for original plaintiff  Costs against plaintiff.

§ 10-1-6 Substitution of attorney general for original plaintiff  Costs against plaintiff.  No action filed under § 10-1-1 shall be dismissed without the consent of the attorney general, and if the attorney general is of the opinion that the action ought not to be dismissed, he or she may be substituted for the original plaintiff and prosecute the case to a final decree. If the action is brought by a person other than the attorney general and the court finds that there is no reasonable ground therefor, costs shall be awarded against the plaintiff.

History of Section.
(P.L. 1925, ch. 672, § 7; G.L. 1938, ch. 598, § 14; G.L. 1956, § 10-1-6.)



Chapter 10-1-7 - Decree and order of abatement  Sale of property.

§ 10-1-7 Decree and order of abatement  Sale of property.  If the existence of a nuisance shall finally be admitted or established in any proceeding under this chapter, a decree permanently enjoining the maintenance thereof shall be entered, and, in addition thereto, an order of abatement shall be entered, directing a deputy sheriff to enter the place where the nuisance exists and to sell and remove, in the manner provided for the sale of goods and chattels under execution, all personal property used in maintaining the nuisance, unless the owner of the personal property shall prove to the satisfaction of the court that he or she had no knowledge and by the exercise of reasonable diligence could not have learned of the maintenance of the nuisance before the filing of the complaint, and the court may further direct that the place where the nuisance exists shall be kept closed for all purposes for a period of one year unless otherwise ordered. The proceeds of any sale under this section shall be applied first to the payment of all costs incurred in connection with the proceedings brought under this chapter in connection with the nuisance, and secondly to the payment of a reasonable counsel fee for the plaintiff, and any balance remaining shall be paid to the owner of the property so sold.

History of Section.
(P.L. 1925, ch. 672, § 8; G.L. 1938, ch. 598, § 15; G.L. 1956, § 10-1-7; P.L. 2012, ch. 324, § 22.)



Chapter 10-1-8 - Dissolution of order to keep closed.

§ 10-1-8 Dissolution of order to keep closed.  (a) The owner or lessor of any place ordered closed pursuant to § 10-1-7 may, at any time, have the order to keep the place closed dissolved upon the payment of all costs incurred and upon the filing of a bond in such sum and with such surety as shall be fixed and approved by the court, conditioned upon the immediate abatement of the nuisance and against any further maintenance thereof, provided the owner or lessor shall prove to the satisfaction of the court that he or she had no knowledge and by the exercise of reasonable diligence could not have learned of the existence of the nuisance before the commencement of the action.

(b) The dissolution of the order to keep the place closed shall not release the place from any judgment, lien, penalty, or liability, to which it may be subject by law. If any person shall break and enter or use a place ordered closed pursuant to § 10-1-7, he or she shall be punished for contempt as provided in § 10-1-10.

History of Section.
(P.L. 1925, ch. 672, § 8; G.L. 1938, ch. 598, § 15; G.L. 1956, § 10-1-8; P.L. 1997, ch. 326, § 79.)



Chapter 10-1-9 - Proceedings after conviction in criminal proceedings.

§ 10-1-9 Proceedings after conviction in criminal proceedings.  In case the existence of a nuisance, as defined in §§ 11-30-1 and 11-30-2, is established in criminal proceedings, the attorney general may proceed under this chapter to enforce the provisions and penalties of this chapter, and the finding of the defendant guilty in such criminal proceedings, unless reversed or set aside, shall be conclusive evidence as against the defendant as to the existence of a nuisance in proceedings under this chapter.

History of Section.
(P.L. 1925, ch. 672, § 9; G.L. 1938, ch. 598, § 16; G.L. 1956, § 10-1-9; P.L. 1997, ch. 326, § 79.)



Chapter 10-1-10 - Proceedings and punishment for contempt.

§ 10-1-10 Proceedings and punishment for contempt.  In case any person fails to comply with any order of the court or is otherwise in contempt of court under the provisions of this chapter, the court may try and punish the offender. Contempt proceedings shall be commenced by filing with the clerk of the court a complaint under oath, setting forth the facts, and the court shall thereupon cite the offender to appear and answer to the complaint. Any person found guilty of contempt of court under the provisions of this chapter shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) and by imprisonment in the adult correctional institutions for not less than three (3) months nor more than six (6) months.

History of Section.
(P.L. 1925, ch. 672, § 11; G.L. 1938, ch. 598, § 17; G.L. 1956, § 10-1-10; impl. am. P.L. 1956, ch. 3721, § 1.)






Chapter 10-2 - Account

Chapter 10-2-1 - Account between owners of common property.

§ 10-2-1 Account between owners of common property.  Whenever two (2) or more persons have and hold any estate, interest or property, whether real or personal, in common as joint tenants, tenants in common, co-parceners or joint owners and one or more of the owners of the common property shall take, receive, use or have benefit thereof, in greater proportion than his, her, or their interest therein, such owner or owners, his, her, or their executors and administrators shall be liable to render his, her, or their account of the use and profit of such common property to his, her or their fellow commoner or commoners, jointly or severally; and such of the fellow commoner or commoners or any or either of them, their executors or administrators, shall have his, her, or their action against such receiver or receivers or either of them, as his, her, or their bailiff or bailiffs, for receiving more than his, her, or their part or proportion as provided in this section.

History of Section.
(G.L. 1896, ch. 273, § 1; G.L. 1909, ch. 337, § 1; G.L. 1923, ch. 388, § 1; G.L. 1938, ch. 590, § 1; G.L. 1956, § 10-2-1; P.L. 1997, ch. 326, § 26.)



Chapter 10-2-2 - Appointment and meeting of auditors.

§ 10-2-2 Appointment and meeting of auditors.  Upon rendering final judgment against the defendant in an action under § 10-2-1 that he or she shall account, the court rendering the final judgment shall appoint not more than three (3) auditors who, upon being sworn by the court, or any justice of the peace or notary public, to a faithful and impartial discharge of their duties, shall appoint a time and place to meet the parties in the action and to take the account, as required in the court's judgment, and shall give notice of the meeting to the parties.

History of Section.
(G.L. 1896, ch. 273, § 2; G.L. 1909, ch. 337, § 2; G.L. 1923, ch. 388, § 2; G.L. 1938, ch. 590, § 2; G.L. 1956, § 10-2-2; P.L. 1997, ch. 326, § 26.)



Chapter 10-2-3 - Commitment of parties refusing to give evidence to auditors.

§ 10-2-3 Commitment of parties refusing to give evidence to auditors.  Whenever any defendant shall unreasonably refuse or neglect to appear at the time and place assigned by the auditors or, after appearing, shall refuse or neglect to render an account, the auditors may award to the plaintiff the whole of his or her demand, and the auditors may administer an oath to the parties, respectively, and examine them respecting their accounts and the matters submitted to them, and upon either of the parties refusing to take an oath truly to answer such questions as shall be asked or to answer directly to the interrogatories put to him or her, the auditors may commit him or her to jail, there to remain at his or her own charge until he or she consent to take the oath and answer the interrogatories.

History of Section.
(G.L. 1896, ch. 273, § 3; G.L. 1909, ch. 337, § 3; G.L. 1923, ch. 388, § 3; G.L. 1938, ch. 590, § 3; G.L. 1956, § 10-2-3.)



Chapter 10-2-4 - Judgment on auditors' award.

§ 10-2-4 Judgment on auditors' award.  Whenever the auditors appointed in any case shall have made their report or award concerning the matter submitted to them to the court from whence they shall have received their appointment, if no legal cause shall be shown for setting aside the auditor's award or report, judgment shall be rendered in conformity thereto, and also for costs, including such reasonable allowance to the auditors for their services as the court shall judge proper to make, and the reasonable compensation to the auditors shall be paid by the party in whose favor final judgment shall be rendered before he or she shall have execution on the court's judgment.

History of Section.
(G.L. 1896, ch. 273, § 4; G.L. 1909, ch. 337, § 4; G.L. 1923, ch. 388, § 4; G.L. 1938, ch. 590, § 4; G.L. 1956, § 10-2-4.)



Chapter 10-2-5 - Majority report of auditors  Quorum.

§ 10-2-5 Majority report of auditors  Quorum.  If a major part of the auditors appointed in any case agree to and assign such report or award, the report or award shall be equally binding and conclusive as if agreed to and signed by all of them; provided, that it shall be necessary, in order to give validity to the report or award, that all the auditors shall accept of their appointment and meet on the subject matter thereof.

History of Section.
(G.L. 1896, ch. 273, § 5; G.L. 1909, ch. 337, § 5; G.L. 1923, ch. 388, § 5; G.L. 1938, ch. 590, § 5; G.L. 1956, § 10-2-5.)






Chapter 10-3 - Arbitration

Chapter 10-3-1 - Short title.

§ 10-3-1 Short title.  This chapter may be referred to as "The Arbitration Act".

History of Section.
(P.L. 1929, ch. 1408, § 17; G.L. 1938, ch. 475, § 17; G.L. 1956, § 10-3-1.)



Chapter 10-3-2 - Agreements to arbitrate subject to chapter.

§ 10-3-2 Agreements to arbitrate subject to chapter.  When clearly written and expressed, a provision in a written contract to settle by arbitration a controversy thereafter arising out of such contract, or out of the refusal to perform the whole or any part thereof, or an agreement in writing between two (2) or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract; provided, however, that the provisions of this chapter shall not apply to collective contracts between employers and employees, or between employers and associations of employees, in respect to terms or conditions of employment; and provided further, that in all contracts of primary insurance, wherein the provision for arbitration is not placed immediately before the testimonium clause or the signature of the parties, the arbitration procedure may be enforced at the option of the insured, and in the event the insured exercises the option to arbitrate, then the provisions of this chapter shall apply and be the exclusive remedy available to the insured.

History of Section.
(P.L. 1929, ch. 1408, § 1; G.L. 1938, ch. 475, § 1; P.L. 1939, ch. 659, § 2; G.L. 1956, § 10-3-2; P.L. 1974, ch. 48, § 1; P.L. 1976, ch. 342, § 1; P.L. 1998, ch. 275, § 1.)



Chapter 10-3-3 - Stay of actions on issues referable to arbitration.

§ 10-3-3 Stay of actions on issues referable to arbitration.  If any suit or proceeding be brought upon any issue referable to arbitration under an agreement in writing for arbitration, the court in which the suit is pending, upon being satisfied that the issue involved in the suit or proceeding is referable to arbitration under such an agreement, shall, on application of one of the parties, stay the trial of the action until the arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with the arbitration.

History of Section.
(P.L. 1929, ch. 1408, § 2; G.L. 1938, ch. 475, § 2; G.L. 1956, § 10-3-3.)



Chapter 10-3-4 - Petition for arbitration  Service, hearing, and reference.

§ 10-3-4 Petition for arbitration  Service, hearing, and reference.  The party aggrieved by the alleged failure, neglect, or refusal of another to perform under a written agreement for arbitration may petition the superior court for the county in which any of the parties reside or has his or her place of business for an order directing that the arbitration proceed in the manner provided for in the agreement. Five (5) days' notice in writing of the application shall be served upon the party in default. Service thereof shall be made in the manner provided by law for the service of a writ of summons. The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement.

History of Section.
(P.L. 1929, ch. 1408, § 3; G.L. 1938, ch. 475, § 3; G.L. 1956, § 10-3-4.)



Chapter 10-3-5 - Determination as to whether issue is subject to arbitration.

§ 10-3-5 Determination as to whether issue is subject to arbitration.  If the making of the arbitration agreement or the failure, neglect, or refusal to perform the arbitration agreement is in issue, the court shall proceed summarily to the trial thereof. If no jury trial be demanded, the court shall hear and determine the issue. Where such an issue is raised, either party may, on or before the return day of the notice of application, demand a jury trial of the issue, and upon the demand of a jury trial the court shall make an order referring the issue or issues to a jury as in equity causes. If the jury finds that no agreement in writing for arbitration was made, or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury finds that an agreement for arbitration was made in writing and that there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.

History of Section.
(P.L. 1929, ch. 1408, § 3; G.L. 1938, ch. 475, § 3; G.L. 1956, § 10-3-5.)



Chapter 10-3-6 - Judicial appointment of arbitrators.

§ 10-3-6 Judicial appointment of arbitrators.  If, in the agreement, provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire, the method shall be followed; but if no method is provided in the agreement, or if a method is provided and any party thereto shall fail to avail himself or herself of such method, or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or an umpire, or in filling a vacancy, then, upon the application of either party to the controversy, the court, as described in § 10-3-4, shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act under the agreement with the same force and effect as if he, she, or they had been specifically named in the agreement; and, unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.

History of Section.
(P.L. 1929, ch. 1408, § 5; G.L. 1938, ch. 475, § 5; G.L. 1956, § 10-3-6; P.L. 1997, ch. 326, § 27.)



Chapter 10-3-7 - Manner of making and hearing applications.

§ 10-3-7 Manner of making and hearing applications.  Any application to the court under this chapter shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise expressly provided in this chapter.

History of Section.
(P.L. 1929, ch. 1408, § 4; G.L. 1938, ch. 475, § 4; G.L. 1956, § 10-3-7; P.L. 1997, ch. 326, § 93.)



Chapter 10-3-8 - Arbitrators' hearing  Summons of witnesses.

§ 10-3-8 Arbitrators' hearing  Summons of witnesses.  When more than one arbitrator is agreed to, all the arbitrators shall sit at the hearing of the case, unless, by consent in writing, all parties shall agree to proceed with the hearing with a less number. The arbitrators selected either as prescribed in this chapter or otherwise, or a majority of them, may summon in writing any person, to attend before them or any of them as a witness, and in a proper case to bring with him, her, or them any book, record, document or paper, which may be deemed material as evidence in the case. The fees for such attendance shall be the same as the fees of witnesses in the superior court. The summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the arbitrator or arbitrators, or a majority of them, and shall be directed to the person to be summoned and shall be served in the same manner as subpoenas to appear and testify before superior court. If any person or persons, so summoned to testify, shall refuse or neglect to obey the summons, upon petition the court may compel the attendance of the person or persons before the arbitrator or arbitrators or punish the person or persons for contempt, in the same manner now provided for securing the attendance of witnesses or their punishment for neglect or refusal to attend superior court.

History of Section.
(P.L. 1929, ch. 1408, § 6; G.L. 1938, ch. 475, § 6; G.L. 1956, § 10-3-8; P.L. 1997, ch. 326, § 93.)



Chapter 10-3-9 - Taking of depositions.

§ 10-3-9 Taking of depositions.  Upon petition, approved by the arbitrators or by a majority of them, the superior court may direct the taking of depositions to be used as evidence before the arbitrators, in the same manner and for the same reasons as provided by law for the taking of depositions in suits or proceedings pending in superior court.

History of Section.
(P.L. 1929, ch. 1408, § 7; G.L. 1938, ch. 475, § 7; G.L. 1956, § 10-3-9; P.L. 1997, ch. 326, § 93.)



Chapter 10-3-10 - Form and signature of arbitrators' award.

§ 10-3-10 Form and signature of arbitrators' award.  The award must be in writing and must be signed by the arbitrators or by a majority of them.

History of Section.
(P.L. 1929, ch. 1408, § 8; G.L. 1938, ch. 475, § 8; G.L. 1956, § 10-3-10.)



Chapter 10-3-11 - Order confirming award.

§ 10-3-11 Order confirming award.  At any time within one year after the award is made, any party to the arbitration may apply to the court for an order confirming the award, and thereupon the court must grant the order confirming the award unless the award is vacated, modified or corrected, as prescribed in §§ 10-3-12  10-3-14. Notice in writing of the application shall be served upon the adverse party or his or her attorney ten (10) days before the hearing on the application.

History of Section.
(P.L. 1929, ch. 1408, § 9; G.L. 1938, ch. 475, § 9; G.L. 1956, § 10-3-11; P.L. 1989, ch. 145, § 1.)



Chapter 10-3-12 - Grounds for vacating award.

§ 10-3-12 Grounds for vacating award.  In any of the following cases, the court must make an order vacating the award upon the application of any party to the arbitration:

(1) Where the award was procured by corruption, fraud or undue means.

(2) Where there was evident partiality or corruption on the part of the arbitrators, or either of them.

(3) Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in hearing legally immaterial evidence, or refusing to hear evidence pertinent and material to the controversy, or of any other misbehavior by which the rights of any party have been substantially prejudiced.

(4) Where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.

History of Section.
(P.L. 1929, ch. 1408, § 10; G.L. 1938, ch. 475, § 10; G.L. 1956, § 10-3-12.)



Chapter 10-3-13 - Rehearing after vacation of award.

§ 10-3-13 Rehearing after vacation of award.  Where an award is vacated, and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.

History of Section.
(P.L. 1929, ch. 1408, § 10; G.L. 1938, ch. 475, § 10; G.L. 1956, § 10-3-13.)



Chapter 10-3-14 - Modification or correction of award.

§ 10-3-14 Modification or correction of award.  (a) In any of the following cases, the court must make an order modifying or correcting the award, upon the application of any party to the arbitration:

(1) Where there was an evident material miscalculation of figures, or an evident material mistake in the description of any person, thing, or property referred to in the award.

(2) Where the arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of the decision upon the matters submitted.

(3) Where the award is imperfect in matter of form not affecting the merits of the controversy.

(b) The order must modify and correct the award, so as to effect the intent thereof and promote justice between the parties.

History of Section.
(P.L. 1929, ch. 1408, § 11; G.L. 1938, ch. 475, § 11; G.L. 1956, § 10-3-14.)



Chapter 10-3-15 - Notice of motion to vacate, modify, or correct award.

§ 10-3-15 Notice of motion to vacate, modify, or correct award.  Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party or his or her attorney within sixty (60) days after the award is filed or delivered, and before the award is confirmed, as prescribed by law for service of notice of a motion in an action at law. The court may make an order, to be served with the notice of the motion, staying the proceedings of the adverse party to enforce the award.

History of Section.
(P.L. 1929, ch. 1408, § 13; G.L. 1938, ch. 475, § 13; G.L. 1956, § 10-3-16; P.L. 1980, ch. 293, § 1.)



Chapter 10-3-16 - Judgment on award.

§ 10-3-16 Judgment on award.  Upon the granting of an order confirming, modifying or correcting an award, judgment shall be entered in conformity with the award in the court within thirty (30) days, unless an appeal is taken as provided in this chapter, in which last case the order of the superior court shall pursue the mandate of the supreme court.

History of Section.
(P.L. 1929, ch. 1408, § 13; G.L. 1938, ch. 475, § 13; G.L. 1956, § 10-3-16; P.L. 1997, ch. 326, § 93.)



Chapter 10-3-17 - Papers filed for judgment.

§ 10-3-17 Papers filed for judgment.  Any party to a proceeding for an order confirming, modifying or correcting an award shall, when the order is entered, file with the clerk, for the entry of judgment thereon, the following papers:

(1) The agreement, the selection or appointment, if any, of an additional arbitrator or umpire, and each written extension of the time, if any, within which to make the award.

(2) The award.

(3) Each notice, affidavit or other paper used upon an application to confirm, modify or correct the award, and a copy of each order of the court upon such an application.

History of Section.
(P.L. 1929, ch. 1408, § 14; G.L. 1938, ch. 475, § 14; G.L. 1956, § 10-3-17.)



Chapter 10-3-18 - Effect of judgment.

§ 10-3-18 Effect of judgment.  The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action at law; and it may be enforced as if it has been rendered in an action at law in the court in which it is entered.

History of Section.
(P.L. 1929, ch. 1408, § 14; G.L. 1938, ch. 475, § 14; G.L. 1956, § 10-3-18.)



Chapter 10-3-19 - Appeal to supreme court.

§ 10-3-19 Appeal to supreme court.  Any party aggrieved by any ruling or order made in any court proceeding as authorized in this chapter may obtain review as in any civil action, and upon the entry of any final order provided in § 10-3-3, or an order confirming, modifying or vacating an award, he or she may appeal to the supreme court as provided for appeals in civil actions, and the supreme court shall make such orders in the premises as the rights of the parties and the ends of justice require.

History of Section.
(P.L. 1929, ch. 1408, § 15; G.L. 1938, ch. 475, § 15; G.L. 1956, § 10-3-19; P.L. 1965, ch. 55, § 49; P.L. 1997, ch. 326, § 93.)



Chapter 10-3-20 - Severability.

§ 10-3-20 Severability.  If any provision of this chapter shall be declared unconstitutional or invalid, the unconstitutionality or invalidity shall in no way affect the validity of any other portion thereof which can be given reasonable effect without the part so declared unconstitutional or invalid.

History of Section.
(P.L. 1929, ch. 1408, § 16; G.L. 1938, ch. 475, § 16; G.L. 1956, § 10-3-20.)



Chapter 10-3-21 - Sureties  Bound to arbitration award on construction contract.

§ 10-3-21 Sureties  Bound to arbitration award on construction contract.  (a) If a contractor principal on a bond furnished to guarantee performance or payment on a construction contract and the claimant are parties to a written contract with a provision to submit to arbitration any controversy thereafter arising under the contract, the arbitration provisions shall apply to the surety for all disputes involving questions of the claimant's right of recovery against the surety. Either the claimant, the contractor principal, or surety may demand arbitration in accordance with the written contract in one arbitration proceeding. The arbitration award shall decide all controversies subject to arbitration between the claimant, on the one hand, and the contractor principal and surety on the other hand, including all questions involving liability of the contractor principal and surety on the construction bond, but a claimant must file suit for recovery against the surety within the time limits set forth by law or by the terms of the bond when there are no applicable statutory provisions. The arbitration shall be in accordance with § 10-3-1 et seq. and the court shall enter judgment on the arbitration as provided in the agreement.

(b) The arbitrator or arbitrators, if more than one, shall make findings of fact as to the compliance with the requirements for recovery against the surety, and those findings of fact shall be a part of the award binding on all parties to the arbitration.

History of Section.
(P.L. 1985, ch. 456, § 1; P.L. 1997, ch. 326, § 93.)






Chapter 10-4 - Assignment for Benefit of Creditors

Chapter 10-4-1 - Residence of assignee  Bond.

§ 10-4-1 Residence of assignee  Bond.  Every assignee at common law for the benefit of creditors shall be a resident of the state and shall give bond to the clerk of the superior court, with some surety company authorized to do business in this state, as surety, in the amount of one thousand dollars ($1,000), conditioned on the faithful performance of his or her duties. All such bonds shall be filed in the office of the clerk of the superior court and may be sued upon in the proper court at the relation of any party interested or aggrieved, upon surety for costs being given to the court in which the suit is brought. Joint assignees may give joint or several bonds.

History of Section.
(P.L. 1902, ch. 984, § 1; C.P.A. 1905, § 1212; G.L. 1909, ch. 338, § 1; G.L. 1923, ch. 389, § 1; P.L. 1936, ch. 2390, § 1; G.L. 1938, ch. 585, § 1; G.L. 1956, § 10-4-1.)



Chapter 10-4-2 - Filing of schedules and lists  Certificate of deed of assignment.

§ 10-4-2 Filing of schedules and lists  Certificate of deed of assignment.  Every person making an assignment at common law for the benefit of creditors shall file with his or her assignee a sworn itemized schedule of all his or her assets, showing the amount and kind of his or her property, where located and the cash value thereof, to the best of his or her knowledge and belief, and a list of his or her creditors, stating their names, residences, and the amounts due each of them, and the evidences thereof and securities therefor, if any, held by them. The sworn itemized schedule and the bond required in § 10-4-1 shall be filed with the clerk of the superior court who shall certify on the deed of assignment that the assignee named in the deed of assignment has complied with the provisions of § 10-4-1 and this section. No city or town clerk shall accept any deed of assignment for record unless it shall bear the certificate of the clerk of the superior court showing compliance with § 10-4-1 and this section, and any deed of assignment which does not bear the certificate showing compliance with § 10-4-1 and this section shall be null and void.

History of Section.
(P.L. 1902, ch. 984, § 2; G.L. 1909, ch. 338, § 2; G.L. 1923, ch. 389, § 2; P.L. 1936, ch. 2390, § 1; G.L. 1938, ch. 595, § 2; G.L. 1956, § 10-4-2; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-3 - Place of filing of papers.

§ 10-4-3 Place of filing of papers.  In all proceedings arising under this chapter, whenever the assignor or some one of the assignors is an inhabitant of or located in Providence or Bristol county, the papers shall be filed in the clerk's office of the superior court in Providence; and whenever the assignor or one of the assignors is an inhabitant of or located in either Newport, Kent, or Washington county, the papers shall be filed in the clerk's office of the superior court in Newport, East Greenwich, or South Kingstown, respectively.

History of Section.
(P.L. 1902, ch. 984, § 9; C.P.A. 1905, § 1214; G.L. 1909, ch. 338, § 9; G.L. 1923, ch. 389, § 9; G.L. 1938, ch. 595, § 9; G.L. 1956, § 10-4-3.)



Chapter 10-4-4 - Recording and notice of assignments.

§ 10-4-4 Recording and notice of assignments.  Every assignee under this chapter shall immediately cause the deed of assignment to be recorded in the registry of deeds in each town or city in which there may be real estate of the assignor on which it may operate, and in any event in the registry of deeds of the town or city where the assignor resides or is located, and shall immediately give public notice of his or her qualification, with notice to all creditors to present claims and all debtors to make payments to the assignee, in some newspaper published in the county in which the assignor resides or is located; and the assignee shall immediately also notify creditors by depositing like notice in the United States mail, postpaid, and directed to the creditors at their respective address as they appear in the schedule made by the assignor and filed with the assignee.

History of Section.
(P.L. 1902, ch. 984, § 3; G.L. 1909, ch. 338, § 3; G.L. 1923, ch. 389, § 3; G.L. 1938, ch. 595, § 3; G.L. 1956, § 10-4-4; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-5 - Removal or replacement of assignee.

§ 10-4-5 Removal or replacement of assignee.  Any assignee under this chapter may be removed by the superior court, for cause shown, upon petition of one-fifth ( 1/5) in amount of the creditors and upon at least five (5) days' notice by mail, postpaid, directed to all creditors at their respective addresses and directed to the assignee. In case of the death, resignation, or removal of any assignee, a successor may be appointed by the superior court, upon the petition of any person interested, with like notice, as provided in this section, to all the creditors and to the assignor.

History of Section.
(P.L. 1902, ch. 984, § 3; C.P.A. 1905, § 1232; G.L. 1909, ch. 338, § 3; G.L. 1923, ch. 389, § 3; G.L. 1938, ch. 595, § 3; G.L. 1956, § 10-4-5; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-6 - Effect of assignment on liens.

§ 10-4-6 Effect of assignment on liens.  Every assignment at common law for the benefit of creditors shall be effectual to dissolve any attachment, levy, or lien placed upon the property of the assignor not more than four (4) months prior to the making of the assignment, and the costs in full of the attachment, levy, or lien shall constitute a preferred claim against the assigned estate as part of the costs of administering the trust. The property affected by the attachment, levy, or lien shall be deemed wholly discharged and released from the attachment, levy, or lien and shall pass to the assignee as part of the assigned estate, and the superior court may order such conveyance as may be necessary to carry the purposes of this section into effect; provided, that nothing contained in this section shall have the effect to destroy or impair any title obtained by the attachment, levy, or lien by a bona fide purchaser for value, who shall have acquired the attachment, levy, or lien without notice or reasonable cause of inquiry, or to dissolve, vacate, destroy or impair any lien which exists at common law or any lien for which provision is made in chapter 9 of title 6A, chapter 3 of title 9, chapters 28, 29, 30, 34, or 35 of title 34, or chapter 15 of title 39.

History of Section.
(P.L. 1902, ch. 984, § 4; C.P.A. 1905, § 1220; G.L. 1909, ch. 338, § 4; P.L. 1909, ch. 456, § 1; G.L. 1923, ch. 389, § 4; G.L. 1938, ch. 595, § 4; G.L. 1956, § 10-4-6; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-7 - Sale of assigned property  Continuation of business  Redemption of property subject to liens.

§ 10-4-7 Sale of assigned property  Continuation of business  Redemption of property subject to liens.  No assignee under this chapter shall sell any property of his or her assignor, except perishable goods, or in continuation of the business of the assignor in its ordinary course and without power to purchase new stock or to incur other than necessary expense for keeping the business along, without giving at least ten (10) days' notice to all creditors by mail, postpaid, directed to all creditors at their respective addresses as they appear in the schedule made by the assignor, and stating that the property will be sold at public auction at a given time and place, and the assignee shall also give like notice of such auction sale in some public newspaper published in the town or city, or if none be there published, in some public newspaper published in the county where the auction sale will be held; provided, that private sale at a fixed price may be made by consent of all creditors named in the schedule made by the assignor, or by order of the superior court upon application of the assignee and after like ten (10) days' notice by mail to such creditors. The assignee may also, upon like consent of the creditors, or like order of the superior court, redeem all mortgages, conditional contracts, pledges, and liens of or upon any property of the assignor conveyed under the assignment.

History of Section.
(P.L. 1902, ch. 984, § 5; C.P.A. 1905, §§ 1220, 1229; G.L. 1909, ch. 338, § 5; G.L. 1923, ch. 389, § 5; G.L. 1938, ch. 595, § 5; G.L. 1956, § 10-4-7; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-8 - Demands for and protection of property by assignee.

§ 10-4-8 Demands for and protection of property by assignee.  The assignee shall demand, sue for, and receive from all persons all the estate in their possession conveyed by the deed of assignment; and the assignee may intervene in any action, suit, or proceeding relating to the property conveyed by the assignment and take upon himself or herself the prosecution or defense thereof.

History of Section.
(P.L. 1902, ch. 984, § 6; G.L. 1909, ch. 338, § 6; G.L. 1923, ch. 389, § 6; G.L. 1938, ch. 595, § 6; G.L. 1956, § 10-4-8.)



Chapter 10-4-9 - Effect on suits and proceedings of death, resignation, or removal of assignee.

§ 10-4-9 Effect on suits and proceedings of death, resignation, or removal of assignee.  No suit or proceeding pending at the time of the death, resignation, or removal of any assignee under this chapter, and to which he or she is a party, shall be abated by his or her death, resignation, or removal, but the suit or proceeding may be proceeded with or defended by his or her joint assignees or assignee or successor, in the same manner as though the suit or proceeding had been begun or was being defended by such joint assignees or assignee alone, or by such successor.

History of Section.
(P.L. 1902, ch. 984, § 7; G.L. 1909, ch. 338, § 7; G.L. 1923, ch. 389, § 7; G.L. 1938, ch. 595, § 7; G.L. 1956, § 10-4-9; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-10 - Dividends to creditors  Assignee's report  Discharge of surety on bond.

§ 10-4-10 Dividends to creditors  Assignee's report  Discharge of surety on bond.  No assignee under this chapter at common law for the benefit of creditors shall, except by consent in writing of all the creditors of the assignor, pay any dividend until the expiration of the period of four (4) months from the making of the assignment. In case no petition in bankruptcy or insolvency has been filed within the four (4) month period, the assignee shall complete the administration of the assigned estate as soon as may be, and upon the payment of final dividend shall make itemized sworn report in writing to the superior court of all his or her proceedings under his or her trust; and the court, after at least ten (10) days' notice by the assignee by mail postpaid, directed to the creditors of the assignor at the respective addresses as they appear in the schedule made by the assignor and filed with the assignee, of the time and place for hearing upon the assignee's report, shall examine the assignee's report and hear any parties interested, and upon the expiration of thirty (30) days after the approval of the assignee's report, or upon a decision approving the assignee's report by the supreme court upon appeal, or upon certification by the superior court as provided in this chapter, the surety upon any bond of the assignee shall be thereupon discharged.

History of Section.
(P.L. 1902, ch. 984, § 8; C.P.A. 1905, § 1213; G.L. 1909, ch. 338, § 8; G.L. 1923, ch. 389, § 8; G.L. 1938, ch. 595, § 8; G.L. 1956, § 10-4-10; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-11 - Record of proceedings.

§ 10-4-11 Record of proceedings.  The proceedings in all cases under this chapter shall be deemed matters of record; but the proceedings shall not be required to be recorded at large, but shall be filed and numbered in the office of the clerk of the superior court, and a docket only, or short memorandum thereof, shall be kept by the clerk of the supreme court, in books provided for that purpose.

History of Section.
(P.L. 1902, ch. 984, § 9; C.P.A. 1905, § 1214; G.L. 1909, ch. 338, § 9; G.L. 1923, ch. 389, § 9; G.L. 1938, ch. 595, § 9; G.L. 1956, § 10-4-11.)



Chapter 10-4-12 - Appeal to supreme court  Certification of questions.

§ 10-4-12 Appeal to supreme court  Certification of questions.  Any party aggrieved by a decision or order of the superior court upon any question arising in any proceedings under this chapter may appeal to the supreme court by claiming the appeal in writing filed with the clerk at any time within thirty (30) days after the entry of the decision or order; and also the court may at once certify any question to the supreme court.

History of Section.
(P.L. 1902, ch. 984, § 9; C.P.A. 1905, § 1214; G.L. 1909, ch. 338, § 9; G.L. 1923, ch. 389, § 9; G.L. 1938, ch. 595, § 9; G.L. 1956, § 10-4-12; P.L. 1997, ch. 326, § 94.)



Chapter 10-4-13 - Chancery jurisdiction preserved  Provisions mandatory.

§ 10-4-13 Chancery jurisdiction preserved  Provisions mandatory.  The provisions of this chapter shall not be construed to exclude the additional chancery jurisdiction of the supreme and superior courts. The provisions of this chapter are hereby declared to be mandatory and not directory.

History of Section.
(P.L. 1902, ch. 984, § 10; C.P.A. 1905, § 1218; G.L. 1909, ch. 338, § 10; G.L. 1923, ch. 389, § 10; G.L. 1938, ch. 595, § 10; G.L. 1956, § 10-4-13.)






Chapter 10-5 - Attachment

Chapter 10-5-1 - "Trustee" defined.

§ 10-5-1 "Trustee" defined.  The word "trustee," wherever occurring in this chapter, shall be deemed to include the words "attorney", "agent", "factor", or "debtor."

History of Section.
(C.P.A. 1905, § 596; G.L. 1909, ch. 301, § 28; G.L. 1923, ch. 351, § 28; G.L. 1938, ch. 550, § 19; G.L. 1956, § 10-5-1.)



Chapter 10-5-2 - Procedure.

§ 10-5-2 Procedure.  (a) A court having jurisdiction over a defendant or his or her assets, including his or her personal estate or real estate, may authorize a plaintiff to attach the defendant's assets, or any part thereof, after hearing on a motion to attach, notice of which has been given to the defendant as provided in this section. At the time of the commencement of the action, or at any time thereafter, a plaintiff must file a motion in the court having jurisdiction for authority to attach the defendant's assets, including his or her personal or real estate, and the attachment motion must state the day, time and place of hearing and a copy must be served by the process server on the defendant or by leaving it at his or her last and usual place of abode with some person there at least five (5) days before the fixed date of hearing.

(b) If the defendant does not reside in the state, service of the attachment motion shall be made upon him or her by mailing a copy of the motion to attach, by certified mail, to his or her last known address and, if service is made in this manner, the plaintiff or his or her attorney must attach the sender's receipt to an affidavit of compliance with this section by the plaintiff or his or her attorney and filing it with the case in the court.

(c) If the plaintiff after diligent search and by affidavit avers that he or she does not know of the defendant's address, service on the defendant of the motion to attach may after order of the court be made by publication in some public newspaper, once, published in the town, city or county where the defendant's assets are situated. If there is no public newspaper published in the town, city or county where the defendant's assets are situated, then in some public newspaper published in the city of Providence. Provided, however, that in all actions where the plaintiff 's claim against the defendant has been reduced to a judgment, the defendant's assets, including his or her personal estate and real estate, may be attached and may be subject to trustee process as set out in chapter 17 of this title in the same action in which the judgment has been entered.

History of Section.
(C.P.A. 1905, § 510; G.L. 1909, ch. 299, § 14; G.L. 1923, ch. 349, § 14; G.L. 1938, ch. 546, § 1; G.L. 1956, § 10-5-2; P.L. 1965, ch. 55, § 50; P.L. 1973, ch. 109, § 1; P.L. 1984, ch. 357, § 2; P.L. 1986, ch. 320, § 1; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-5 - Writ of attachment after filing of equitable complaint.

§ 10-5-5 Writ of attachment after filing of equitable complaint.  In any civil action of an equitable character, at or after the filing of the complaint, the complainant may move the superior court, ex parte, to issue a writ of attachment, to run against the property of the defendants or any defendant in the cause; and the court, in its discretion, if the cause is of such a nature that an attachment of property is for the proper security of the complainant, shall on the motion, properly supported by affidavits to be filed in the cause, enter an order granting a writ of attachment, which writ may command the attachment of the real and personal estate of the defendant, including his or herpersonal estate in the hands or possession of any person, co-partnership or corporation, as the trustee of the defendant and his or her stock or shares in any banking association or other incorporated company, like a writ of attachment at the commencement of a civil action in conformity to the specific directions in the court's order; except as provided in § 6A-7-602, and shall be served in like manner and be subject to like incidents as a writ of attachment issued at the commencement of a civil action, and for such ad damnum, as shall be directed in the court's order and stated in the writ. And all property so attached shall be held for the security of any final judgment which the complainant may obtain in his or her favor in the cause, in pursuance of the directions of the order granting the writ of attachment. If a writ of attachment runs against real property and title to the real property is held in the name of a partnership, the writ shall include the name of the partnership.

History of Section.
(C.P.A. 1905, § 523; G.L. 1909, ch. 299, § 27; G.L. 1923, ch. 349, § 27; G.L. 1938, ch. 546, § 4; G.L. 1956, § 10-5-5; P.L. 1960, ch. 147, § 3; P.L. 1965, ch. 55, § 50; P.L. 1985, ch. 93, § 3.)



Chapter 10-5-6 - Writ in tort action against nonresident.

§ 10-5-6 Writ in tort action against nonresident.  At the commencement of a civil action sounding in tort against a nonresident having property within the state, a writ of attachment may be issued from the superior court or any district court wherever the plaintiff in the action, his or her agent or attorney, shall make affidavit, to be endorsed thereon or annexed thereto, that the defendant is a nonresident, and that the plaintiff has a just cause of action against the defendant, upon which the plaintiff expects to recover a sum sufficient to give jurisdiction to the court to which the writ is returnable.

History of Section.
(C.P.A. 1905, § 524; G.L. 1909, ch. 299, § 28; G.L. 1923, ch. 349, § 28; G.L. 1938, ch. 546, § 5; G.L. 1956, § 10-5-6; P.L. 1966, ch. 1, § 11.)



Chapter 10-5-7 - Classes of property named in writ.

§ 10-5-7 Classes of property named in writ.  Whenever a writ of attachment can be issued by any court, it may command the attachment of the goods and chattels of the defendant and his or her real estate and his or her personal estate in the hands or possession of any person, copartnership or corporation, as his or her trustee, except as provided in § 6A-7-602, and his or her stock or shares in any banking association or other incorporated company, and may be varied so as to command the attachment of one or more of the classes of property of the defendant.

History of Section.
(C.P.A. 1905, § 514; G.L. 1909, ch. 299, § 18; G.L. 1923, ch. 349, § 18; G.L. 1938, ch. 548, § 1; G.L. 1956, § 10-5-7; P.L. 1960, ch. 147, § 3.)



Chapter 10-5-8 - Garnishment of wages restricted to amounts not exempt  Child support to have priority.

§ 10-5-8 Garnishment of wages restricted to amounts not exempt  Child support to have priority.  (a) Any writ of attachment, served as a writ of garnishment for the attachment of the personal estate of the defendant in the hand and possession of any employer of the defendant, shall be effective to attach so much only of such personal estate consisting of the salary or wages due and payable to the defendant, or to become in the future due and payable to the defendant, as is in excess of the amount of the defendant's salary or wages exempt by law from attachment. And the garnishee, being the defendant's employer, shall be required to make affidavit and shall be held liable for the defendant's personal estate consisting of the salary or wages due and payable to the defendant or to become in the future due and payable to the defendant only in respect of the excess amount exempt from attachment. Any writ of garnishment served under the provisions of this section shall state the judgment amount, and the employer shall withhold sums not exempt by law until the amount of withholding equals the amount of the judgment. The employer shall be entitled to the sum of five dollars ($5.00), payable directly from the employee to the employer, for each writ of garnishment served upon the employer regarding any employee.

(b) Subject to any federal or state law to the contrary, any garnishment of wages for child support issued pursuant to § 15-5-25, and any wage assignment pursuant to § 15-5-24, or chapter 16 of title 15 shall take priority over any garnishment issued in accordance with this section. This priority shall occur whether or not the garnishment or assignment pursuant to § 15-5-24 or 15-5-25 or chapter 16 of title 15 occurs before or after any garnishment pursuant to this section. In addition, consistent with federal and state law, the state court system may develop a system for the collection of court imposed or assessed fines, costs, fees or other assessments, including restitution, through wage assignment procedures.

History of Section.
(G.L., ch. 351, § 30, P.L. 1932, ch. 1898, § 1; G.L. 1938, ch. 548, § 2; G.L. 1956, § 10-5-8; P.L. 1981, ch. 350, § 1; P.L. 1988, ch. 295, § 1; P.L. 1992, ch. 235, § 1; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-9 - Method of attaching real estate.

§ 10-5-9 Method of attaching real estate.  The officer commanded by any writ to attach real estate, or the right, title, and interest of any defendant in real estate, shall attach the real estate by leaving an attested copy of the writ, with a copy of his or her doings thereon, with the town clerk of the town in which the real estate shall be situated, unless there be a recorder of deeds of the town, in which case he or she shall leave the copy with the recorder of deeds; and the town clerk or recorder of deeds, as the case may be, shall note upon the copy the time, as near as may be, when the copy was left with him or her, and shall also enter in a book, to be kept by him or her for that purpose, the names of the parties in the writ, including the name of any partnership set forth in the writ where any real property of a defendant being attached is held in a partnership name the amount of the damages claimed, the time when the copy was left with him or her, and the court to which the writ is returnable, and shall be entitled to demand and receive from the officer a fee of twenty-five cents ($0.25) in each case, and the officer shall in all cases, in accordance with applicable procedural rules, serve the defendant with a copy of the writ and his or her doings thereon.

History of Section.
(C.P.A. 1905, § 534; G.L. 1909, ch. 300, § 12; G.L. 1923, ch. 350, § 12; G.L. 1938, ch. 547, § 1; G.L. 1956, § 10-5-9; P.L. 1966, ch. 1, § 11; P.L. 1985, ch. 93, § 3.)



Chapter 10-5-10 - Value of goods attached.

§ 10-5-10 Value of goods attached.  Whenever a writ of attachment issued at the commencement of an action, or writ of mesne process, shall command the officer to whom the writ is directed to attach the goods and chattels of a defendant, the officer shall attach the goods and chattels to the value commanded in the writ, if so much can be found by him or her, and may attach any less value, if the plaintiff or his or her attorney shall give order therefor.

History of Section.
(C.P.A. 1905, § 535; G.L. 1909, ch. 300, § 13; G.L. 1923, ch. 350, § 13; G.L. 1938, ch. 547, § 2; G.L. 1956, § 10-5-10; P.L. 1965, ch. 55, § 50.)



Chapter 10-5-11 - Service of writ on defendant.

§ 10-5-11 Service of writ on defendant.  The officer making the attachment shall serve the defendant, as provided in applicable procedural rules, with a copy of the writ, having indorsed on the writ a general reference to the class or kind of goods and chattels so attached, together with a statement of the place in which they were found, and of the date and time of day of the attachment.

History of Section.
(C.P.A. 1905, § 536; G.L. 1909, ch. 300, § 14; G.L. 1923, ch. 350, § 14; G.L. 1938, ch. 547, § 3; G.L. 1956, § 10-5-11; P.L. 1965, ch. 55, § 50.)



Chapter 10-5-12 - Custody of attached goods.

§ 10-5-12 Custody of attached goods.  The officer shall keep the goods and chattels so attached in his or her custody, as security to satisfy the judgment or decree as the plaintiff may obtain, until by due process of law either he or she shall sell the goods and chattels or they shall be withdrawn from his or her custody.

History of Section.
(C.P.A. 1905, § 537; G.L. 1909, ch. 300, § 15; G.L. 1923, ch. 350, § 15; G.L. 1938, ch. 547, § 4; G.L. 1956, § 10-5-12.)



Chapter 10-5-13 - Defendant's bond.

§ 10-5-13 Defendant's bond.  The defendant in any writ upon which goods and chattels shall have been attached may, at any time within forty-eight (48) hours, exclusive of Sundays and legal holidays, after the attachment, deliver to the officer a bond in the penal sum of the amount of damages laid in the writ, signed by the defendant or someone in his or her behalf, with surety or sureties to the satisfaction of the officer, with a condition in the surety that the surety shall be null and void if the final judgment or decree in the action or cause in which the writ was served shall be immediately paid and satisfied after the rendition thereof.

History of Section.
(C.P.A. 1905, § 538; G.L. 1909, ch. 300, § 16; G.L. 1923, ch. 350, § 16; G.L. 1938, ch. 547, § 5; G.L. 1956, § 10-5-13; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-14 - Reduction of damages before bond.

§ 10-5-14 Reduction of damages before bond.  If the defendant in the writ shall deem the damages laid in the writ excessive, he or she may, before giving bond under the provisions of this chapter, complain in writing to any justice of the court to which the writ is returnable, requesting their reduction; and the justice may, after due notice to the plaintiff in the writ, or to his or her attorney, and upon cause shown, reduce the damages, and the amount so fixed shall be the penal sum in the bond.

History of Section.
(C.P.A. 1905, § 539; G.L. 1909, ch. 300, § 17; G.L. 1923, ch. 350, § 17; G.L. 1938, ch. 547, § 6; G.L. 1956, § 10-5-14.)



Chapter 10-5-15 - Filing of bond and delivery of property to defendant.

§ 10-5-15 Filing of bond and delivery of property to defendant.  Upon accepting a bond given to satisfy a judgment or decree as required in this chapter, the officer shall lodge the bond with the clerk of the court to which the writ in the action shall be returnable and shall immediately surrender the goods and chattels attached by him or her to the person whose interest in the goods and chattel shall have been attached, or from whose possession the goods and chattel were taken, by virtue of the writ.

History of Section.
(C.P.A. 1905, § 540; G.L. 1909, ch. 300, § 18; G.L. 1923, ch. 350, § 18; G.L. 1938, ch. 547, § 7; G.L. 1956, § 10-5-15; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-16 - Surrender of attached goods on defendant's bond.

§ 10-5-16 Surrender of attached goods on defendant's bond.  Every officer having goods and chattels attached by him or her in his or her custody shall surrender the goods and chattel, at any time after the attachment, and before final judgment or decree, to the person whose interest in the goods and chattel has been attached, or from whose possession they have been taken, upon being tendered a bond by the defendant or someone in his or her behalf, with sufficient surety or sureties to the satisfaction of the officer, in double the value of the goods and chattels so attached, the value to be determined by the sworn appraisal of any two (2) or three (3) persons, one chosen by the director of the department of public safety and one by the defendant or his or her attorney, and the third by the creditor or his or her attorney, or in the penal sum of the amount of damages stated in the writ, with condition that the bond shall be null and void if, at any time after final judgment or decree rendered in the action or cause in which the attachment shall have been made, upon request therefor, the appraised value of the goods and chattels shall be paid, or the goods and chattels shall, in as good order and condition as when surrendered, be returned to the officer taking the bond, or to any officer who shall be charged with the service of an execution issued upon the judgment or decree rendered in the action or cause, unless the judgment or decree shall have been paid, or shall be immediately paid, together with the costs upon the execution, upon the making of the request for the return of the goods and chattels or the payment of their appraised value.

History of Section.
(C.P.A. 1905, § 542; G.L. 1909, ch. 300, § 20; G.L. 1923, ch. 350, § 20; P.L. 1926, ch. 798, § 1; G.L. 1938, ch. 547, § 9; G.L. 1956, § 10-5-16; P.L. 2012, ch. 324, § 23.)



Chapter 10-5-17 - Release of real estate on bond.

§ 10-5-17 Release of real estate on bond.  The director of the department of public safety or his or her designee wherein any officer commanded by any original writ or writ of mesne process to attach the real estate or right, title, and interest in the real estate of any defendant has attached the real estate or defendant's right, title, and interest therein, by himself or herself release and discharge the attachment upon the public records at any time after the attachment and before final judgment or decree:

(1) Upon being tendered a bond, running to the division of sheriffs, by the defendant or someone in his or her behalf with sufficient surety, which surety shall be a surety corporation authorized so to act in this state, in the penal sum of the amount of damages stated in the writ, with condition that the bond shall be null and void if there is a settlement or discontinuance of the action or cause, or if the final judgment or decree in the action or cause in which the writ of attachment was served shall be immediately paid and satisfied after the rendition of the final judgment or decree, or if the execution issued in the writ be returned satisfied, or if final judgment or decree in the action or cause is for the defendant, or upon the happening of any event which, ipso facto, would have resulted in the extinguishment of the lien of the attachment had the attachment not been released and discharged pursuant to the provisions of this section; or

(2) Upon payment by a defendant, or by someone in his or her behalf, of the amount of damages stated in the writ, into the registry of the court in which the action or cause is then pending, and the clerk thereof shall immediately notify the sheriff of the fact of the payment and thereafter shall pay from the amount so deposited to the plaintiff, if final judgment or decree is in his or her favor, so much thereof as may be required to satisfy his or her execution, and shall pay the balance, if any, of the amount so deposited, with actual accrued interest, if any, to the defendant, and if judgment or decree in the action or cause is for defendant, in the event upon presentation of execution in his or her favor, the amount so deposited, with actual accrued interest, if any, shall be immediately paid to the defendant, but such amount may at any time be paid by the clerk as the parties may by their agreement stipulate, or as the court upon motion of any party in interest may direct.

History of Section.
(G.L. 1923, ch. 350 § 20; P.L. 1926, ch. 798, § 1; G.L. 1938, ch. 547, § 9; G.L. 1956, § 10-5-17; P.L. 1961, ch. 147, § 1; P.L. 1997, ch. 326, § 95; P.L. 2012, ch. 324, § 23.)



Chapter 10-5-17.1 - Discharge of sheriff 's bond for want of action.

§ 10-5-17.1 Discharge of sheriff 's bond for want of action.  The prejudgment lien against the real estate described in a sheriff 's bond, created by the recording of the sheriff 's bond with the land evidence records of any city or town shall be discharged and dissolved and no longer a lien upon the real estate described in the lien if no action has been taken to enforce the bond for a period of ten (10) years from the date of the recording.

History of Section.
(P.L. 1986, ch. 377, § 1.)



Chapter 10-5-18 - Reduction of damages or partial release of property.

§ 10-5-18 Reduction of damages or partial release of property.  If the defendant in any writ shall deem the damages stated in the writ excessive, or if the property, either real or personal, held under any attachment, shall greatly exceed in value the amount of the damages stated in the writ, the defendant may, at any time before final judgment or decree, complain in writing to any justice of the court to which the writ is returnable, or to the superior court if the writ shall be pending in the superior court upon appeal from a district court, requesting the reduction of the amount of the damages or a release of a portion of the property attached; and the justice or court may, after due notice to the plaintiff in the writ, or to his or her attorney, and upon cause shown, order the damages to be reduced, or a part of the property attached to be released.

History of Section.
(C.P.A. 1905, § 543; G.L. 1909, ch. 300, § 21; G.L. 1923, ch. 350, § 21; G.L. 1938, ch. 547, § 10; P.L. 1942, ch. 1142, § 1; G.L. 1956, § 10-5-18.)



Chapter 10-5-19 - Attachment of corporate stock or trust estate.

§ 10-5-19 Attachment of corporate stock or trust estate.  Whenever a writ shall command the attachment of the shares of the defendant in any corporation, or of his or her personal estate in the hands of any person, co-partnership or corporation, as trustee, it shall be served by leaving an attested copy of the writ, having endorsed on the writ the date and time of day of the service, with the person or some member of the co-partnership named in the writ as trustee, or at the usual place of business of the person or co-partnership with some person there employed; or if the trustee, or the corporation whose shares shall be directed to be attached, shall be a bank, with the cashier, treasurer or secretary of the bank; if an insurance company, with the president or secretary of the company; and if any other corporation, it shall be served by leaving an attested copy of the writ, having endorsed on the writ the date and time of day of the service, with the treasurer of the corporation, or the person executing the duties of treasurer of the corporation, or with the attorney of the corporation appointed with authority to accept service of process against the corporation in this state, or with any other officer of the corporation, or with the agent or superintendent of the corporation, or at the office of the corporation with some person there employed, and shall tender to the person upon whom service is made the sum of two dollars ($2.00) and his or her traveling fee as witness in the superior court, and the sum of one dollar ($1.00) and like traveling fee if the writ is returnable in any other court; and the officer shall also serve the defendant in accordance with applicable procedural rules.

History of Section.
(C.P.A. 1905, § 544; G.L. 1909, ch. 300, § 22; G.L. 1923, ch. 350, § 22; G.L. 1938, ch. 547, § 11; G.L. 1956, § 10-5-19; P.L. 1966, ch. 1, § 11.)



Chapter 10-5-20 - Account rendered by corporate officer.

§ 10-5-20 Account rendered by corporate officer.  Subject to the provisions of § 6A-8-317, whenever any banking association or incorporated company shall be served with a copy of a writ attaching its stock or shares, if a bank, its cashier, if an insurance company, its president or secretary, and if any other corporation, its treasurer or the person executing the duties of treasurer, shall render an account upon oath to the court to which the writ shall be returnable, of what stock or shares the defendant had in the company at the time of the serving of the writ, except as provided in § 6A-4-303. The account shall be filed, in any district court, within ten (10) days after the service of the writ. The account shall be filed, in any other court, within twenty (20) days after the service of the writ.

History of Section.
(C.P.A. 1905, § 575; G.L. 1909, ch. 301, § 9; G.L. 1923, ch. 351, § 9; P.L. 1930, ch. 1608, § 1; G.L. 1938, ch. 547, § 24; P.L. 1939, ch. 659, § 2; G.L. 1956, § 10-5-20; P.L. 1960, ch. 147, § 3; P.L. 1966, ch. 1, § 12.)



Chapter 10-5-21 - Filing of officer's account  Certification.

§ 10-5-21 Filing of officer's account  Certification.  The disclosure made by virtue of § 10-5-20 shall be sworn to before any person authorized to administer oaths and shall be filed with the clerk of the court to which the writ shall be returnable, and if the name and address of plaintiff's attorney appears on the writ, a copy of the disclosure shall be mailed to the attorney at that address. The party filing the disclosure shall be entitled, on tendering a copy of the disclosure and a fee of twenty-five cents ($.25) to the clerk, to have the copy certified by the clerk with whom the original is filed, and a certificate indorsed on the copy of the fact and date of filing.

History of Section.
(C.P.A. 1905, § 577; G.L. 1909, ch. 301, § 11; G.L. 1923, ch. 351, § 11; G.L. 1938, ch. 547, § 25; G.L. 1956, § 10-5-21; P.L. 1968, ch. 62, § 1.)



Chapter 10-5-22 - Defendant's bond on corporate stock or trust estate.

§ 10-5-22 Defendant's bond on corporate stock or trust estate.  Whenever a writ shall command the attachment of the shares of the defendant in any corporation, or of his or her personal estate in the hands or possession of any person, co-partnership or corporation, as trustee, the defendant may, at any time after the service of the writ upon the trustee, and before final judgment or decree, deliver to the officer who served the writ a bond, in the penal sum of the amount of damages stated in the writ, signed by the defendant or someone in his or her behalf, with surety or sureties to the satisfaction of the officer, with a condition in the surety that the surety shall be null and void if the final judgment or decree, in the action or cause in which the writ was served, shall be immediately paid and satisfied after the rendition of the final judgment or decree.

History of Section.
(C.P.A. 1905, § 547; G.L. 1909, ch. 300, § 25; G.L. 1923, ch. 350, § 25; G.L. 1938, ch. 547, § 14; G.L. 1956, § 10-5-22.)



Chapter 10-5-23 - Release of stock or trust estate on acceptance of bond by officer.

§ 10-5-23 Release of stock or trust estate on acceptance of bond by officer.  Upon the acceptance of the bond as described in § 10-5-22 by the officer, he or she shall immediately deliver to the person, co-partnership or corporation named as trustee in the writ, a certified copy of the writ, with an indorsement on the copy, signed by the officer, setting forth in the indorsement that he or she has accepted the bond and released the shares or personal estate in the hands or possession of the trustee from the attachment; and thereupon the shares or personal estate in the hands or possession of the trustee shall become discharged from the attachment.

History of Section.
(C.P.A. 1905, § 548; G.L. 1909, ch. 300, § 26; G.L. 1923, ch. 350, § 26; G.L. 1938, ch. 547, § 15; G.L. 1956, § 10-5-23; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-24 - Release of stock or trust estate by plaintiff.

§ 10-5-24 Release of stock or trust estate by plaintiff.  In case the writ shall have been returned to the court to which it is made returnable, and duly entered in the court, or in case the officer who served the writ shall, from any cause, be unable to accept the bond and release the shares or personal estate in the hands or possession of the trustee from the attachment, then the bond given to release the attachment shall be delivered to the plaintiff, or his or her attorney named on the writ, the bond running to the plaintiff, and with surety to the satisfaction of the plaintiff or the plaintiff's attorney; and upon the acceptance of the bond by the plaintiff or the plaintiff's attorney, the plaintiff or his or her attorney shall upon receipt of the bond give to the defendant a certificate, signed by the plaintiff or his or her attorney, that he or she has accepted the bond and released the shares or personal estate from attachment. In the case of the refusal of the plaintiff or his or her attorney to act upon the bond or to receive a proper bond and give such certification, the defendant may petition the court to which the writ is returnable, or if appellate proceedings have been taken may petition the court to which the proceedings have been taken, to accept a bond running to the plaintiff and satisfactory to the court and release the shares or personal estate from attachment.

History of Section.
(C.P.A. 1905, § 549; G.L. 1909, ch. 300, § 27; G.L. 1923, ch. 350, § 27; G.L. 1938, ch. 547, § 16; G.L. 1956, § 10-5-24; P.L. 1961, ch. 145, § 1; P.L. 1997, ch. 326, §§ 95, 170.)



Chapter 10-5-25 - Liens and claims on stock preserved.

§ 10-5-25 Liens and claims on stock preserved.  Nothing contained in this chapter shall be so construed as to destroy or impair any lien or claim of any person or body corporate upon any stock or shares attached under the provisions of this chapter.

History of Section.
(C.P.A. 1905, § 557; G.L. 1909, ch. 300, § 39; G.L. 1923, ch. 350, § 39; G.L. 1938, ch. 547, § 22; G.L. 1956, § 10-5-25; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-26 - Attachment of mortgaged personal property.

§ 10-5-26 Attachment of mortgaged personal property.  Personal estate, when mortgaged and in the possession of the mortgagor, and while the estate is redeemable at law or in equity, may be attached on writ of attachment against the mortgagor, in the same manner as his or her other personal estate.

History of Section.
(C.P.A. 1905, § 570; G.L. 1909, ch. 301, § 4; G.L. 1923, ch. 351, § 4; G.L. 1938, ch. 549, § 3; G.L. 1956, § 10-5-26.)



Chapter 10-5-27 - Sale of mortgaged property.

§ 10-5-27 Sale of mortgaged property.  When attached, the mortgaged estate may be sold upon the application of the mortgagee or of either of the parties to the suit, in the manner provided for the sale of perishable goods and chattels when attached.

History of Section.
(C.P.A. 1905, § 571; G.L. 1909, ch. 301, § 5; G.L. 1923, ch. 351, § 5; G.L. 1938, ch. 549, § 4; G.L. 1956, § 10-5-27.)



Chapter 10-5-28 - Proceeds of sale of mortgaged property.

§ 10-5-28 Proceeds of sale of mortgaged property.  Upon any sale as provided in § 10-5-27, the attaching officer shall first apply so much of the proceeds of the sale as may be necessary to pay the amount for which the property was mortgaged, with such deduction for interest for the anticipated payment, or allowance for damages for the anticipated payment, as may be allowed by the justice directing the sale; and the officer shall pay only the balance into the registry of the court for the purposes of the attachment.

History of Section.
(C.P.A. 1905, § 572; G.L. 1909, ch. 301, § 6; G.L. 1923, ch. 351, § 6; G.L. 1938, ch. 549, § 5; G.L. 1956, § 10-5-28; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-29 - Redemption of mortgage by plaintiff in attachment.

§ 10-5-29 Redemption of mortgage by plaintiff in attachment.  The plaintiff in any attachment under § 10-5-26 may redeem the mortgaged estate in the same manner as the mortgagor might have done; and in case of redemption by the plaintiff, the plaintiff shall have the same lien on the property for the amount paid by him or her, with interest, as the mortgagee had.

History of Section.
(C.P.A. 1905, § 573; G.L. 1909, ch. 301, § 7; G.L. 1923, ch. 351, § 7; G.L. 1938, ch. 549, § 6; G.L. 1956, § 10-5-29; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-30 - Defeat of attachment by failure to sell or redeem from mortgage.

§ 10-5-30 Defeat of attachment by failure to sell or redeem from mortgage.  If the mortgage is not redeemed by the plaintiff, or the mortgaged property sold as provided in § 10-5-27, before the time of redemption expires, the attachment shall become void.

History of Section.
(C.P.A. 1905, § 574; G.L. 1909, ch. 301, § 8; G.L. 1923, ch. 351, § 8; G.L. 1938, ch. 549, § 7; G.L. 1956, § 10-5-30; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-31 - Defendant in one county and property in another  Summons of defendants from different counties.

§ 10-5-31 Defendant in one county and property in another  Summons of defendants from different counties.  If the property attached is in one county and the defendant is, or have his or her usual place of abode, in another county, the attachment may be made by any proper officer of the county where the property is situated, and the defendant may be summoned where he or she may be found or have his or her usual place of abode by the officer making the attachment or by any like officer of the county where the defendant may be found or may have his or her usual place of abode; provided, that the officer making the attachment shall not be required to send a copy of the writ by mail to the address of the defendant in case the summons shall be served as by law provided. If, in any writ, citation, or other process issued from the supreme or superior court, the defendants or respondents named in the writ, citation, or other process reside in different counties, the proper officer making service of the writ, citation or other process in the county where the writ, citation, or other process is returnable may summon the defendants or respondents residing in other counties.

History of Section.
(C.P.A. 1905, § 546; G.L. 1909, ch. 300, § 24; G.L. 1923, ch. 350, § 24; G.L. 1938, ch. 547, § 13; G.L. 1956, § 10-5-31.)



Chapter 10-5-32 - Surety on defendant's bond  Lien on surety's real estate.

§ 10-5-32 Surety on defendant's bond  Lien on surety's real estate.  Whenever a member of the division of sheriffs shall take a bond for the release of goods and chattels attached on an original writ or a writ of mesne process, in which the ad damnum shall be more than one thousand dollars ($1,000), the bond shall be in the penal sum of the amount of damages stated in the writ, with some surety company authorized to do business in this state as surety, unless the defendant can furnish as surety a resident of the state satisfactory to the officer taking the bond, who is the owner of real estate in this state having a value over all incumbrances thereon, equal to the penal sum of the amount of damages stated in the writ. In case the owner of such real estate is accepted as surety, the bond shall contain a description of the real estate, so that the real estate may be readily identified in the records of land evidence of the city or town in which it is situated, and also a statement by the surety of the value of the real estate free from all incumbrances, and the description and the valuation shall be sworn to by the surety, and his or her affidavit shall be made a part of the bond. Before the goods and chattels are released, an attested copy of the bond shall be filed with the recorder of deeds, but if there is no recorder of deeds, then with a city or town clerk of the city or town in which the real estate is situated, and the copy shall be recorded in the same manner as copies of writs of attachment are recorded under the provisions of this chapter, and the bond shall be a lien upon the real estate described in the bond until the action in which the attachment was made is disposed of, or the bond is cancelled by the plaintiff, or by his or her attorney of record, or by order of a court of competent jurisdiction. The officer taking the bond shall be allowed a fee of one dollar and fifty cents ($1.50) for making a copy of the bond, and the fee for the copy, together with the fee for recording, shall be a part of the costs in the case. Any lien created by the provisions of this section may be established, foreclosed, and enforced by a civil action, which action may be heard, tried, and determined according to the usages in chancery and the principles of equity.

History of Section.
(G.L. 1923, ch. 351, § 29; P.L. 1927, ch. 1009, § 1; P.L. 1929, ch. 1430, § 1; G.L. 1938, ch. 547, § 23; G.L. 1956, § 10-5-32; P.L. 2012, ch. 324, § 23.)



Chapter 10-5-33 - Inventory included in return of writ.

§ 10-5-33 Inventory included in return of writ.  If the defendant in the writ shall not, within the forty-eight (48) hours as provided in § 10-5-13, either give a bond as provided in § 10-5-13 or a bond for the value of the goods and chattels attached, in the manner by law provided, the officer shall make an inventory of the goods and chattels by him or her attached upon the writ, and return the inventory as a part of his or her doings in his or her return upon the writ.

History of Section.
(C.P.A. 1905, § 541; G.L. 1909, ch. 300, § 19; G.L. 1923, ch. 350, § 19; G.L. 1938, ch. 547, § 8; G.L. 1956, § 10-5-33; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-34 - Subsequent attachments of other property.

§ 10-5-34 Subsequent attachments of other property.  After an attachment of property, subsequent attachments of other property of the defendant may be made by any proper officer, at any time before the defendant is served with the writ; and, if need be, the plaintiff may amend his or her writ for the purpose of having subsequent attachment made.

History of Section.
(C.P.A. 1905, § 550; G.L. 1909, ch. 300, § 28; G.L. 1923, ch. 350, § 28; G.L. 1938, ch. 547, § 17; G.L. 1956, § 10-5-34.)



Chapter 10-5-35 - Application to sell perishable property or property expensive to keep.

§ 10-5-35 Application to sell perishable property or property expensive to keep.  Whenever any officer shall attach, on any writ, any live animals or any goods or chattels which are liable to perish or waste, or to be greatly reduced in value by keeping, or which cannot be kept without great and disproportionate expense, any justice of the court out of which the writ shall have been issued may, on the written application of any person interested in the property, cause the defendant and the attaching creditor, or complainant, their attorneys or agents, to be notified to appear at a time and place appointed for that purpose, to show cause why the animals, goods, or chattels should not be sold.

History of Section.
(C.P.A. 1905, § 568; G.L. 1909, ch. 301, § 2; G.L. 1923, ch. 351, § 2; G.L. 1938, ch. 549, § 1; G.L. 1956, § 10-5-35.)



Chapter 10-5-36 - Sale of perishable property or property expensive to keep.

§ 10-5-36 Sale of perishable property or property expensive to keep.  If, after reasonable notice, no person appears, or no sufficient cause to the contrary is shown, the justice may direct the officer to sell the perishable property in such manner, on such notice, and at such time, as the justice may prescribe; and the officer shall immediately pay the proceeds of the sales, after deducting from the sales the necessary charges of the sales, into the registry of the court, there to be held as security to satisfy the judgment or decree which the attaching creditor or complainant may recover.

History of Section.
(C.P.A. 1905, § 569; G.L. 1909, ch. 301, § 3; G.L. 1923, ch. 351, § 3; G.L. 1938, ch. 549, § 2; G.L. 1956, § 10-5-36; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-39 - Charges for attested copies restricted to charge for one person.

§ 10-5-39 Charges for attested copies restricted to charge for one person.  The officer to whom a writ of attachment shall be directed, commanding the attachment of different kinds of property, shall be entitled to charge for only one attested copy of the writ for any one person with whom the copy is required to be left.

History of Section.
(C.P.A. 1905, § 554; G.L. 1909, ch. 300, § 36; G.L. 1923, ch. 350, § 36; G.L. 1938, ch. 547, § 19; G.L. 1956, § 10-5-39.)



Chapter 10-5-40 - Attested copies on demand  Fee.

§ 10-5-40 Attested copies on demand  Fee.  The officer shall give to any defendant, his or her agent or attorney, or any other person interested in any action in which a writ of attachment shall have been served immediately upon his or her request, an attested copy of the writ, with his or her doings thereon, upon being tendered therefor a fee of twenty cents ($.20) for every page of two hundred (200) words of the copy of the writ.

History of Section.
(C.P.A. 1905, § 555; G.L. 1909, ch. 300, § 37; G.L. 1923, ch. 350, § 37; G.L. 1938, ch. 547, § 20; G.L. 1956, § 10-5-40.)



Chapter 10-5-41 - Time of attachment shown in return.

§ 10-5-41 Time of attachment shown in return.  The officer who shall make any attachment shall, in his or her return, set forth the time of the day when the attachment was made, to the end that the priority of attachment may be known.

History of Section.
(C.P.A. 1905, § 556; G.L. 1909, ch. 300, § 38; G.L. 1923, ch. 350, § 38; G.L. 1938, ch. 547, § 21; G.L. 1956, § 10-5-41.)



Chapter 10-5-42 - Appointment of receiver  Effect on attachment.

§ 10-5-42 Appointment of receiver  Effect on attachment.  An attachment of property, on any original writ or writ of mesne process hereafter issued, shall be dissolved by the appointment by the superior court of a permanent receiver to take possession of the property to be attached, if the complaint praying for the appointment of the receiver is filed in the superior court within four (4) months after the attachment was made, unless the court, in its discretion, and on due notice, shall order that the right under the attachment shall be preserved by the receiver for the benefit of the estate in receivership. In such case, the court may authorize the receiver to prosecute the action upon which the attachment was made for the benefit of the estate in receivership and may make all such other orders as may be necessary to enable the receiver to recover for the benefit of the estate in receivership the interest of the defendant in the attached property, as of the time of the attachment, and the right and lien of the creditor under the attachment.

History of Section.
(G.L. 1923, ch. 351, § 30; P.L. 1932, ch. 1959, § 1; G.L. 1938, ch. 551, § 1; G.L. 1956, § 10-5-42.)



Chapter 10-5-43 - Prerequisites to dismissal of receivership.

§ 10-5-43 Prerequisites to dismissal of receivership.  If an attachment has been dissolved in the manner provided in § 10-5-42, the proceedings for the appointment of a receiver shall not thereafter be dismissed and the receiver discharged, until all the assets which have come into his or her hands as receiver have been fully distributed or the claim upon which the attachment was made has been fully paid and discharged, unless the debtor, before the dismissal, deposits with the clerk of the court to which the original writ or writ of mesne process was returnable, such amount of money as the court before which the receivership proceedings are pending, after notice to the attaching creditor and a hearing, finds reasonable for the protection of his or her claim in the action in which the attachment was made. The clerk shall pay, from the amount so deposited, to the plaintiff, if final judgment or decree is in his or her favor, so much of the money as may be required to satisfy his or her execution and shall pay the balance, if any, to the defendant, and if judgment or decree in the action or cause is for defendant, in such event upon presentation of execution in his or her favor, the amount so deposited with actual accrued interest, if any, shall be immediately paid to the defendant, but such amount may at any time be paid by the clerk as the parties may by their agreement stipulate or as the court upon motion of any party in interest may direct.

History of Section.
(G.L. 1923, ch. 351, § 31; P.L. 1932, ch. 1959, § 1; G.L. 1938, ch. 551, § 2; G.L. 1956, § 10-5-43.)



Chapter 10-5-44 - Dissolution of attachment of real property for want of action.

§ 10-5-44 Dissolution of attachment of real property for want of action.  The lien of any attachment of real property filed on or before May 5, 1955, in which a decision has not been entered, shall be dissolved whenever the cause shall hereafter remain without action for a period of six (6) years, as shown by the court docket. The lien of any attachment of real property filed after May 5, 1955, in which a decision shall not have been entered, shall be dissolved whenever the cause shall remain without action for a period of six (6) years, as shown by the court docket. A certificate of the clerk of the court in which a cause is pending, to the effect that the cause has remained without action for a period of six (6) years, shall be entitled to be recorded, upon payment of the fee for the recording, in the records of land evidence wherever any such attachment may have been filed.

History of Section.
(G.L. 1923, ch. 551, § 3; P.L. 1955, ch. 3579, § 1; G.L. 1956, § 10-5-44; P.L. 1997, ch. 326, § 95.)



Chapter 10-5-45 - Dissolution of attachment for failure to file complaint.

§ 10-5-45 Dissolution of attachment for failure to file complaint.  An attachment of property on any writ hereafter issued shall be dissolved if the complaint in the action is not filed with the court either before or within thirty (30) days after the attachment is made. A certificate signed by the clerk of the court to which the writ is returnable which states that according to the records of the court the complaint has not been filed shall be sufficient authority to dissolve the attachment and to release any funds or properties attached pursuant to the writ and shall further serve to release the garnishee from any liability that might exist by virtue of the issuance of the writ.

History of Section.
(R.P.L. 1957, ch. 163, § 1; P.L. 1966, ch. 1, § 13.)



Chapter 10-5-46 - Dissolution of attachment of real estate after 20 years.

§ 10-5-46 Dissolution of attachment of real estate after 20 years.  In addition to the remedies provided by §§ 10-5-44, 10-5-45, and 9-25-23 any attachment levied against real estate, heretofore or hereafter of record, shall be dissolved, and no longer be a lien upon the real estate described or referred to in the attachment, after the expiration of a period of twenty (20) years from the date of the recording of the attachment.

History of Section.
(P.L. 1989, ch. 225, § 1; P.L. 1992, ch. 199, § 1; P.L. 1997, ch. 326, § 28.)






Chapter 10-6 - Contribution Among Joint Tortfeasors

Chapter 10-6-1 - Short title.

§ 10-6-1 Short title.  This chapter may be cited as the "Uniform Contribution Among Tortfeasors Act".

History of Section.
(P.L. 1940, ch. 940, § 9; G.L. 1956, § 10-6-1.)



Chapter 10-6-2 - "Joint tortfeasors" defined.

§ 10-6-2 "Joint tortfeasors" defined.  For the purposes of this chapter, the term "joint tortfeasors" means two (2) or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them; provided, however, that a master and servant or principal and agent shall be considered a single tortfeasor.

History of Section.
(P.L. 1940, ch. 940, § 1; G.L. 1956, § 10-6-2; P.L. 1970, ch. 313, § 1.)



Chapter 10-6-3 - Right of contribution declared.

§ 10-6-3 Right of contribution declared.  The right of contribution exists among joint tortfeasors; provided however, that when there is a disproportion of fault among joint tortfeasors, the relative degree of fault of the joint tortfeasors shall be considered in determining their pro rata shares.

History of Section.
(P.L. 1940, ch. 940, § 2; G.L. 1956, § 10-6-3; P.L. 1977, ch. 197, § 1.)



Chapter 10-6-4 - Payment as prerequisite  Limitation of actions.

§ 10-6-4 Payment as prerequisite  Limitation of actions.  A joint tortfeasor is not entitled to a final money judgment for contribution until he or she has by payment discharged the common liability or has paid more than his or her pro rata share of the final money judgment. Actions for contribution shall be commenced not later than one year next after the first payment made by a joint tortfeasor which has discharged the common liability or is more than his or her pro rata share thereof.

History of Section.
(P.L. 1940, ch. 940, § 2; P.L. 1945, ch. 1635, § 1; G.L. 1956, § 10-6-4; P.L. 1960, ch. 61, § 1; P.L. 1965, ch. 55, § 52; P.L. 1997, ch. 326, § 29.)



Chapter 10-6-5 - Separate settlement with injured person.

§ 10-6-5 Separate settlement with injured person.  A joint tortfeasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement.

History of Section.
(P.L. 1940, ch. 940, § 2; G.L. 1956, § 10-6-5.)



Chapter 10-6-6 - Effect of judgment against one tortfeasor.

§ 10-6-6 Effect of judgment against one tortfeasor.  The recovery of a judgment by the injured person against one joint tortfeasor does not discharge the other joint tortfeasors.

History of Section.
(P.L. 1940, ch. 940, § 3; G.L. 1956, § 10-6-6.)



Chapter 10-6-7 - Effect of release of one tortfeasor on liability of others.

§ 10-6-7 Effect of release of one tortfeasor on liability of others.  A release by the injured person of one joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasors unless the release so provides; but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.

However, in circumstances where there are twenty-five (25) or more deaths from a single occurrence, then a release by the injured person of one joint tortfeasor given as part of a judicially approved good-faith settlement, whether before or after judgment, does not discharge the other tortfeasors unless the release so provides but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release.

History of Section.
(P.L. 1940, ch. 940, § 4; G.L. 1956, § 10-6-7; P.L. 2006, ch. 213, § 2.)



Chapter 10-6-8 - Liability to contribution of tortfeasor released by injured person.

§ 10-6-8 Liability to contribution of tortfeasor released by injured person.  A release by the injured person of one joint tortfeasor does not relieve him or her from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of the injured person's damages recoverable against all the other tortfeasors.

However, in circumstances where there are twenty-five (25) or more deaths from a single occurrence, a release by the injured person of one joint tortfeasor given as part of a judicially approved good-faith settlement does not relieve him or her from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction to the extent of the amount of the consideration paid for the release.

History of Section.
(P.L. 1940, ch. 940, § 5; G.L. 1956, § 10-6-7; P.L. 2006, ch. 213, § 2.)



Chapter 10-6-9 - Right of indemnity preserved.

§ 10-6-9 Right of indemnity preserved.  This chapter does not impair any right of indemnity under existing law.

History of Section.
(P.L. 1940, ch. 940, § 6; G.L. 1956, § 10-6-9.)



Chapter 10-6-10 - Uniformity of construction.

§ 10-6-10 Uniformity of construction.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

History of Section.
(P.L. 1940, ch. 940, § 8; G.L. 1956, § 10-6-10.)



Chapter 10-6-11 - Severability.

§ 10-6-11 Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1940, ch. 940, § 7; G.L. 1956, § 10-6-11.)






Chapter 10-7 - Death By Wrongful Act

Chapter 10-7-1 - Liability for damages for causing death.

§ 10-7-1 Liability for damages for causing death.  Whenever the death of a person shall be caused by the wrongful act, neglect, or default of another, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, the person who, or the corporation which, would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony.

History of Section.
(C.P.A. 1905, § 234; G.L. 1909, ch. 283, § 14; G.L. 1923, ch. 333, § 14; P.L. 1932, ch. 1912, § 1; G.L. 1938, ch. 477, § 1; P.L. 1949, ch. 2332, § 1; G.L. 1956, § 10-7-1.)



Chapter 10-7-1.1 - Pecuniary damages  How determined.

§ 10-7-1.1 Pecuniary damages  How determined.  Pecuniary damages to the beneficiaries described under § 10-7-2 and recoverable by the beneficiaries shall be ascertained as follows:

(1) Determine the gross amount of the decedent's prospective income or earnings over the remainder of his or her life expectancy, including all estimated income he or she would probably have earned by his or her own exertions, both physical and mental. Pecuniary damages shall include the value of homemaker services lost as a result of the death of a homemaker. The fair value of homemaker services shall not be limited to moneys actually expended to replace the services usually provided by the homemaker. In such a suit, the value of homemaker services may be shown by expert testimony, but expert testimony is not required.

(2) Deduct from the amount determined in subdivision (1) the estimated personal expenses that the decedent would probably have incurred for himself or herself, exclusive of any of his dependents, over the course of his or her life expectancy.

(3) Reduce the remainder thus ascertained to its present value as of the date of the award. In determining the award, evidence shall be admissible concerning economic trends, including but not limited to projected purchasing power of money, inflation, and projected increase or decrease in the costs of living.

History of Section.
(P.L. 1971, ch. 46, § 1; P.L. 1987, ch. 81, § 2; P.L. 1997, ch. 326, § 77.)



Chapter 10-7-1.2 - Liability for loss of consortium  Liability for loss of society and companionship.

§ 10-7-1.2 Liability for loss of consortium  Liability for loss of society and companionship.  (a) Whenever the death of a married person shall be caused by the wrongful act, neglect, or default of another person, the decedent's spouse may recover damages against the person for loss of consortium.

(b) Whenever the death of a parent or parents of a son or daughter shall be caused by the wrongful act, neglect or default of another person, the son or daughter may recover damages against the person for the loss of parental society and companionship.

(c) Whenever the death of a son or daughter shall be caused by the wrongful act, neglect, or default of another person, the parent or parents of the son or daughter may recover damages against the person for the loss of the son's or daughter's society and companionship.

History of Section.
(P.L. 1982, ch. 217, § 1; P.L. 1984, ch. 64, § 2; P.L. 2010, ch. 232, § 1; P.L. 2010, ch. 240, § 1.)



Chapter 10-7-2 - Persons who may bring actions  Limitation of actions  Minimum recovery period.

§ 10-7-2 Persons who may bring actions  Limitation of actions  Minimum recovery period.  Every action under this chapter, other than one brought under § 10-7-1.2, shall be brought by and in the name of the executor or administrator of the deceased person, whether appointed or qualified within or without the state, and of the amount recovered in every action under this chapter one-half (1/2) shall go to the husband or widow, and one-half (1/2) shall go to the children of the deceased, and if there are no children, the whole shall go to the husband or widow, and, if there is no husband or widow, to the next of kin, in the proportion provided by law in relation to the distribution of personal property left by persons dying intestate; except that no person who is adjudged to be in willful contempt of being in excess of six (6) months in arrears of an order to pay child support for the deceased individual shall be allowed recovery pursuant to this chapter and a person so adjudged shall be deemed to have predeceased the child for the purpose of determining distribution under the intestacy statute. Every action brought under § 10-7-1.2 shall be brought by and in the name of the person or persons sustaining the loss of society, companionship and/or consortium and the amount recovered shall go to the person or persons who sustained the loss. Except as otherwise provided, every action brought pursuant to this chapter shall be commenced within three (3) years after the death of the person. With respect to any death caused by any wrongful act, neglect or default which is not known at the time of death, the action shall be commenced within three (3) years of the time that the wrongful act, neglect or default is discovered or, in the exercise of reasonable diligence, should have been discovered. Whenever any person or corporation is found liable under §§ 10-7-1  10-7-4 he or she or it shall be liable in damages in the sum of not less than two hundred fifty thousand dollars ($250,000).

History of Section.
(C.P.A. 1905, § 234; G.L. 1909, ch. 283, § 14; G.L. 1923, ch. 333, § 14; P.L. 1932, ch. 1912, § 1; G.L. 1938, ch. 477, § 1; P.L. 1949, ch. 2332, § 1; G.L. 1956, § 10-7-2; P.L. 1958, ch. 151, § 1; P.L. 1980, ch. 198, § 1; P.L. 1981, ch. 101, § 1; P.L. 1982, ch. 435, § 1; P.L. 1984, ch. 237, § 1; P.L. 1989, ch. 124, § 1; P.L. 1989, ch. 525, § 1; P.L. 1994, ch. 180, § 1; P.L. 1997, ch. 326, § 30; P.L. 1998, ch. 123, § 1; P.L. 2002, ch. 320, § 1; P.L. 2002, ch. 345, § 1.)



Chapter 10-7-3 - Action by beneficiaries.

§ 10-7-3 Action by beneficiaries.  If there is no executor or administrator, or if, there being one, no action is brought in his or her name within six (6) months after the death, one action may be brought in the names of all the beneficiaries, either by all, or by part stating that they sue for the benefit of all, and stating their respective relations to the deceased; provided, that if all do not bring suit, only those bringing it shall be responsible for costs; but judgment shall be for the benefit of all and shall be entered as several judgments for each in his or her proportion, and executions thereon shall issue in favor of each respectively; provided, further, that if action is brought by the beneficiaries, no action shall thereafter be brought by the executor or administrator. There shall be but one bill of costs in favor of the plaintiffs, which shall enure equally for the benefit of those bringing the suit, and of them only.

History of Section.
(C.P.A. 1905, § 234; G.L. 1909, ch. 283, § 14; G.L. 1923, ch. 333, § 14; P.L. 1932, ch. 1912, § 1; G.L. 1938, ch. 477, § 1; P.L. 1949, ch. 2332, § 1; G.L. 1956, § 10-7-3.)



Chapter 10-7-4 - Cause surviving death of person liable.

§ 10-7-4 Cause surviving death of person liable.  Any cause of action arising under §§ 10-7-1  10-7-4 and any action authorized by this chapter shall survive the death of any person liable for damages under this chapter, and may be originally brought against his or her executor or administrator or, if brought against the liable person in his or her lifetime, may in the event of his or her death be defended by his or her executor or administrator.

History of Section.
(G.L. 1923, ch. 333, § 14; P.L. 1932, ch. 1912, § 1; G.L. 1938, ch. 477, § 1; P.L. 1949, ch. 2332, § 1; G.L. 1956, § 10-7-4; P.L. 1997, ch. 326, § 30.)



Chapter 10-7-5 - Liability for medical expense and diminution of earning power.

§ 10-7-5 Liability for medical expense and diminution of earning power.  Whenever the death of a person shall be caused by the wrongful act, neglect, or default of another, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, the person who, or the corporation which, would have been liable if death had not ensued shall be liable to an action for damages, in addition to the one provided for under §§ 10-7-1  10-7-4 for the hospital, medical, and other expenses incurred, including diminution of earning power until time of death, by or in behalf of the party injured by reason of the wrongful act, neglect or default, notwithstanding the death of the person injured and although the death shall have been caused under such circumstances as amount in law to a felony.

History of Section.
(G.L. 1923, ch. 477, § 1A; P.L. 1953, ch. 3215, § 1; G.L. 1956, § 10-7-5.)



Chapter 10-7-6 - Executor or administrator to bring § 10-7-5 action  Amount recovered to estate.

§ 10-7-6 Executor or administrator to bring § 10-7-5 action  Amount recovered to estate.  Every action under § 10-7-5 shall be brought by and in the name of the executor or administrator of the deceased person, whether appointed or qualified within or without the state, and the amount recovered in every action under § 10-7-5 shall go to the decedent's estate and become part of the estate.

History of Section.
(G.L. 1923, ch. 477, § 1A; P.L. 1953, ch. 3215, § 1; G.L. 1956, § 10-7-6; P.L. 1997, ch. 326, § 30.)



Chapter 10-7-7 - Pain and suffering recoverable  Limitation of action.

§ 10-7-7 Pain and suffering recoverable  Limitation of action.  In an action under § 10-7-5, recovery may be had for pain and suffering. Except as otherwise provided, every action under § 10-7-5 shall be commenced within three (3) years after the death of the person. With respect to any death caused by any wrongful act, neglect or default which is not known at the time of death, the action shall be commenced within three (3) years of the time that the wrongful act, neglect or default is discovered or, in the exercise of reasonable diligence, should have been discovered.

History of Section.
(G.L. 1923, ch. 477, § 1A; P.L. 1953, ch. 3215, § 1; G.L. 1956, § 10-7-7; P.L. 1972, ch. 246, § 1; P.L. 1981, ch. 101, § 1; P.L. 1982, ch. 435, § 1; P.L. 1984, ch. 237, § 1; P.L. 1997, ch. 326, § 30.)



Chapter 10-7-7.1 - Punitive damages.

§ 10-7-7.1 Punitive damages.  In an action commenced under § 10-7-5, recovery may be had for punitive damages if such damages would have been recoverable had the decedent survived.

History of Section.
(P.L. 2009, ch. 382, § 2.)



Chapter 10-7-8 - Cause surviving death of person liable.

§ 10-7-8 Cause surviving death of person liable.  Any cause of action arising under §§ 10-7-5  10-7-8 and any action authorized by this chapter shall survive the death of any person liable for damages under the cause of action and may be originally brought against his or her executor or administrator or if brought against the person in his or her lifetime may, in the event of his or her death, be defended by his or her executor or administrator.

History of Section.
(G.L. 1923, ch. 477, § 1A; P.L. 1953, ch. 3215, § 1; G.L. 1956, § 10-7-8; P.L. 1997, ch. 326, § 30.)



Chapter 10-7-9 - Criminal proceedings not prerequisite.

§ 10-7-9 Criminal proceedings not prerequisite.  In order to maintain any action given in and by this chapter, it shall not be necessary to first institute criminal proceedings against the defendant.

History of Section.
(C.P.A. 1905, § 235; G.L. 1909, ch. 283, § 15; G.L. 1923, ch. 333, § 15; G.L. 1938, ch. 477, § 2; P.L. 1953, ch. 3215, § 2; G.L. 1956, § 10-7-9.)



Chapter 10-7-10 - Damages not to estate or asset of estate.

§ 10-7-10 Damages not to estate or asset of estate.  All damages recoverable under §§ 10-7-1  10-7-4 and under 10-7-7.1 shall be recoverable by and awarded to those beneficiaries as specified in § 10-7-2 and shall not be deemed or considered damages to the estate of the decedent, nor shall they be considered in any way an asset of the estate of the decedent, nor liable to any claims against the estate of the decedent.

History of Section.
(P.L. 1971, ch. 46, § 1; P.L. 2009, ch. 382, § 1.)



Chapter 10-7-11 - Applicability to pending actions.

§ 10-7-11 Applicability to pending actions.  The provisions of this chapter shall apply to all actions for death by wrongful act pending on May 26, 1971.

History of Section.
(P.L. 1971, ch. 46, § 1.)



Chapter 10-7-12 - Applicability to actions commenced after passage.

§ 10-7-12 Applicability to actions commenced after passage.  The provisions of this chapter shall also apply to all actions for death by wrongful act commenced after May 26, 1971.

History of Section.
(P.L. 1971, ch. 46, § 1.)



Chapter 10-7-13 - Severability.

§ 10-7-13 Severability.  If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph, section or part of this chapter, the judgment or decree shall not affect, impair, invalidate or nullify the remainder of this chapter, but the effect of the court's adjudication shall be confined to the clause, sentence, paragraph, section or part of this chapter so adjudged to be invalid or unconstitutional.

History of Section.
(P.L. 1971, ch. 46, § 1; P.L. 1997, ch. 326, § 30.)



Chapter 10-7-14 - "Homemaker" defined.

§ 10-7-14 "Homemaker" defined.  A homemaker as used in this chapter is a person who has primary responsibility for the care of a home and family and who receives no direct monetary compensation for their duties.

History of Section.
(P.L. 1987, ch. 81, § 3.)






Chapter 10-7.1 - Libel of a Deceased Person

Chapter 10-7.1-1 - Liability for damages for libel of a deceased person.

§ 10-7.1-1 Liability for damages for libel of a deceased person.  Whenever a deceased person shall have been slandered or libelled in an obituary or similar account in any newspaper or on any radio or television station within three (3) months of his or her date of death, and the account would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect to the libel, the person who or corporation which would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person.

History of Section.
(P.L. 1974, ch. 82, § 1.)



Chapter 10-7.1-2 - Action by executor or administrator  Persons benefited  Limitation of action.

§ 10-7.1-2 Action by executor or administrator  Persons benefited  Limitation of action.  Every action under this chapter shall be brought by and in the name of the executor or administrator of the deceased person, whether appointed or qualified within or without the state, and of the amount recovered in every action under this chapter one-half (1/2) shall go to the husband or widow, and one-half (1/2) shall go to the children of the deceased, and if there are no children the whole shall go to the husband or widow, and, if there is no husband or widow, to the next of kin, in the proportion provided by law in relation to the distribution of personal property left by persons dying intestate. Provided, that every action under this chapter shall be commenced within one year after the death of the person.

History of Section.
(P.L. 1974, ch. 82, § 1; P.L. 1997, ch. 326, § 31.)



Chapter 10-7.1-3 - Action by beneficiaries.

§ 10-7.1-3 Action by beneficiaries.  If there is no executor or administrator, or if, there being one, no action is brought in his or her name within six (6) months after the death, one action may be brought in the names of all the beneficiaries, either by all, or by part stating that they sue for the benefit of all, and stating their respective relations to the deceased; provided, that if all do not bring suit, only those bringing it shall be responsible for costs; but judgment shall be for the benefit of all and shall be entered as several judgments for each in his or her proportion as aforesaid, and executions thereon shall issue in favor of each respectively: provided, further, that if action be brought by the beneficiaries, no action shall thereafter be brought by the executor or administrator. There shall be but one bill of costs in favor of the plaintiffs, which shall enure equally for the benefit of those bringing the suit, and of them only.

History of Section.
(P.L. 1974, ch. 82, § 1.)



Chapter 10-7.1-4 - Cause surviving death of person liable.

§ 10-7.1-4 Cause surviving death of person liable.  Any cause of action arising under §§ 10-7.1-1  10-7.1-4 and any action authorized by this chapter shall survive the death of any person liable for damages under this chapter, and may be originally brought against his or her executor or administrator or, if brought against the person in his or her lifetime, may in the event of his or her death be defended by his or her executor or administrator.

History of Section.
(P.L. 1974, ch. 82, § 1; P.L. 1997, ch. 326, § 31.)



Chapter 10-7.1-5 - Damages not to estate or asset of estate.

§ 10-7.1-5 Damages not to estate or asset of estate.  All damages recoverable under §§ 10-7.1-1  10-7.1-4 shall be recoverable by and awarded to those beneficiaries as specified in § 10-7.1-2 and shall not be deemed or considered damages to the estate of the decedent, nor shall they be considered in any way an asset of the estate of the decedent, nor liable to any claims against the estate of the decedent.

History of Section.
(P.L. 1974, ch. 82, § 1.)






Chapter 10-8 - Distress Warrants

Chapter 10-8-1 - Procedure as in attachment.

§ 10-8-1 Procedure as in attachment.  In case any officer shall distrain for taxes, or by any warrant of distress whatsoever, the goods and chattels of any person, he or she shall proceed in the same manner and be held to the same rules as directed in case of attachments in civil actions.

History of Section.
(C.P.A. 1905, § 558; G.L. 1909, ch. 300, § 40; G.L. 1923, ch. 350, § 40; G.L. 1938, ch. 531, § 1; G.L. 1956, § 10-8-1.)






Chapter 10-9 - Habeas Corpus

Chapter 10-9-1 - General right to writ.

§ 10-9-1 General right to writ.  Every person imprisoned in any correctional institution or otherwise restrained of his or her liberty, other than persons imprisoned or restrained pursuant to a final judgment entered in a criminal proceeding, may prosecute a writ of habeas corpus, according to the provisions of this chapter, to obtain relief from the imprisonment or restraint, if it shall prove to be unlawful.

History of Section.
(C.P.A. 1905, § 652; G.L. 1909, ch. 305, § 1; G.L. 1923, ch. 356, § 1; G.L. 1938, ch. 584, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-1; P.L. 1974, ch. 220, § 1.)



Chapter 10-9-3 - Application for writ  Contents.

§ 10-9-3 Application for writ  Contents.  Application for such a writ shall be made to the supreme or superior or family court, or to any justice of those courts, by complaint in writing, signed by the party for whose relief it is intended, or by some person in his or her behalf, setting forth:

(1) The person by whom and the place where the party is imprisoned or restrained, naming the prisoner and the person detaining him or her if their names are known, and describing them if they are not known.

(2) The cause or pretense of the imprisonment or restraint, according to the knowledge and belief of the person applying. If the imprisonment or restraint is by virtue of any warrant or other process a copy thereof shall be annexed or it shall be made to appear that a copy thereof has been demanded and refused, or that for some sufficient reason a demand of a copy could not be made. The facts set forth in the complaint shall be verified by the oath of the person making the application or by that of some other credible witness, which oath may be administered by the court or justice to whom the application is made, or by any justice of the peace or notary public.

History of Section.
(C.P.A. 1905, § 654; G.L. 1909, ch. 305, § 3; G.L. 1923, ch. 356, § 3; G.L. 1938, ch. 584, § 3; G.L. 1956, § 10-9-3; P.L. 1988, ch. 103, § 1.)



Chapter 10-9-4 - Issuance of writ  Forms.

§ 10-9-4 Issuance of writ  Forms.  (a) The court or justice to whom the complaint shall be made shall, without delay, award and issue a writ of habeas corpus; if against any sheriff or deputy sheriff of this state, or against the warden of any correctional institution in this state, or against any marshal or deputy marshal of the United States, it shall be substantially in the following form:

The State of Rhode Island and Providence Plantations.

SC.

(SEAL) &n bsp; &nbs p; To Greeting:

We command you, that the body of &n bsp; of &n bsp; , in your custody (or, by you imprisoned or restrained of his or her liberty, as the case may be), as it is said, together with the day and cause of his or her taking and detaining by whatsoever name the said &n bsp; shall be called or charged, you have before our supreme (or superior as the case may be) court, held at &n bsp; immediately after the receipt of this writ, to do and receive what our court shall then and there consider concerning him or her in this behalf, and have there this writ.

Witness, the seal of the &n bsp; court at &n bsp; this day of &n bsp; , in the year &n bsp; .

Or, witness my hand this &n bsp; day of &n bsp; in the year &n bsp; . Justice of the &n bsp; court.

(b) And if not against an officer as described in subsection (a), it shall be substantially in the following form:

The State of Rhode Island and Providence Plantations.

SC.

To the sheriffs of our several counties and their deputies,

(SEAL) Greeting:

We command you, that the body of &n bsp; of &n bsp; by &n bsp; of &n bsp; imprisoned or restrained of his or her liberty, as it is said, you take and have before our supreme (or superior, as the case may be) court, held at &n bsp; immediately after the receipt of this writ, to do and receive whatever the court shall then consider concerning him or her in this behalf, and summon the said then and there to appear before our said court to show the cause of the taking and detaining of the said &n bsp; and have you there this writ with your doings thereon.

Witness, the seal of the &n bsp; court at &n bsp; this day of &n bsp; in the year &n bsp; . , Clerk.

Or, witness my hand this &n bsp; day of &n bsp; in the year &n bsp; . Justice of the &n bsp; court.

History of Section.
(C.P.A. 1905, § 655; G.L. 1909, ch. 305, § 4; G.L. 1923, ch. 356, § 4; G.L. 1938, ch. 584, § 4; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-4; P.L. 1974, ch. 220, § 1; P.L. 1997, ch. 326, § 169.)



Chapter 10-9-5 - Court to which writ returnable.

§ 10-9-5 Court to which writ returnable.  Any justice issuing a writ under this chapter shall make the writ returnable to the court of which he or she is a justice.

History of Section.
(C.P.A. 1905, § 656; G.L. 1909, ch. 305, § 5; G.L. 1923, ch. 356, § 5; G.L. 1938, ch. 584, § 5; G.L. 1956, § 10-9-5; P.L. 1997, ch. 326, § 169.)



Chapter 10-9-6 - Return to Providence superior court when other courts not in session.

§ 10-9-6 Return to Providence superior court when other courts not in session.  If the writ is returnable to the supreme court and the court is not in session upon the return of the writ, it shall be returned to, and action on the writ be had by the superior court at Providence. If returnable to the superior court for either Newport, Kent, or Washington county, and the court is not in session upon its return, it shall be returned to the superior court at Providence.

History of Section.
(C.P.A. 1905, § 657; G.L. 1909, ch. 305, § 6; G.L. 1923, ch. 356, § 6; G.L. 1938, ch. 584, § 6; G.L. 1956, § 10-9-6.)



Chapter 10-9-7 - Receipt and return of writ.

§ 10-9-7 Receipt and return of writ.  Any person to whom the writ is directed shall receive it, and upon payment or tender of charges, if any be demandable for the execution of it, he or she shall make due return of the writ.

History of Section.
(C.P.A. 1905, ch. 658; G.L. 1909, ch. 305, § 7; G.L. 1923, ch. 356, § 7; G.L. 1938, ch. 584, § 7; G.L. 1956, § 10-9-7.)



Chapter 10-9-8 - Return or statement by person to whom writ directed.

§ 10-9-8 Return or statement by person to whom writ directed.  The person to whom the writ is directed shall state in his or her return on the writ:

(1) Whether he or she has or has not the party in his or her custody or power or under restraint;

(2) If he or she has the party in his or her custody or power or under restraint, he or she shall set forth at large the authority, and the true and whole cause of the imprisonment or restraint, with a copy of the writ, warrant, or other process, if any, upon which the party is detained; and

(3) If he or she has had the party in his or her custody or power or under restraint and has transferred custody or restraint to another, he or she shall state particularly to whom, at what time, for what cause, and by what authority the transfer was made.

History of Section.
(C.P.A. 1905, § 659; G.L. 1909, ch. 305, § 8; G.L. 1923, ch. 356, § 8; G.L. 1938, ch. 584, § 8; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-8; P.L. 1974, ch. 220, § 1.)



Chapter 10-9-9 - Signature and oath to return or statement.

§ 10-9-9 Signature and oath to return or statement.  The return or statement shall be signed by the person making it, and it shall also be sworn to by him or her, unless he or she be a sworn public officer and shall make the return in his or her official capacity.

History of Section.
(C.P.A. 1905, § 660; G.L. 1909, ch. 305, § 9; G.L. 1923, ch. 356, § 9; G.L. 1938, ch. 584, § 9; G.L. 1956, § 10-9-9.)



Chapter 10-9-10 - Body brought with return or statement.

§ 10-9-10 Body brought with return or statement.  The person who makes the return or statement shall, at the same time, bring the body of the party, if in his or her custody or power or under his or her restraint, according to the command of the writ, unless prevented by the sickness or infirmity of the party.

History of Section.
(C.P.A. 1905, § 661; G.L. 1909, ch. 305, § 10; G.L. 1923, ch. 356, § 10; G.L. 1938, ch. 584, § 10; G.L. 1956, § 10-9-10.)



Chapter 10-9-11 - Illness of person confined.

§ 10-9-11 Illness of person confined.  Whenever, from the sickness or infirmity of the party, he or she cannot, without danger, be brought to the place appointed for the return of the writ, that fact shall be stated in the return, and if it is proved to the satisfaction of the court, the court may proceed to the institution or other place where the party is confined and there make the examination, or may adjourn the court to another time or may make such other order in the case as law and justice shall require.

History of Section.
(C.P.A. 1905, § 662; G.L. 1909, ch. 305, § 11; G.L. 1923, ch. 356, § 11; G.L. 1938, ch. 584, § 11; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-11.)



Chapter 10-9-12 - Remand, bail, or commitment pending judgment.

§ 10-9-12 Remand, bail, or commitment pending judgment.  Until judgment is given, the court may remand the party, or may bail him or her to appear from day to day, or may commit him or her to a member of the division of sheriffs, or place him or her under such other care and custody as the circumstances of the case may require.

History of Section.
(C.P.A. 1905, § 671; G.L. 1909, ch. 305, § 20; G.L. 1923, ch. 356, § 20; G.L. 1938, ch. 584, § 20; G.L. 1956, § 10-9-12; P.L. 2012, ch. 324, § 24.)



Chapter 10-9-13 - Failure of officer to deliver copy of process by which prisoner held.

§ 10-9-13 Failure of officer to deliver copy of process by which prisoner held.  Every officer who shall refuse or neglect, for six (6) hours, to deliver a true copy of the warrant or process, by which he or she detains any prisoner, to any person who shall demand such copy and tender the fees therefor, shall forfeit and pay to the prisoner the sum of one hundred dollars ($100).

History of Section.
(C.P.A. 1905, § 672; G.L. 1909, ch. 305, § 21; G.L. 1923, ch. 356, § 21; G.L. 1938, ch. 584, § 21; G.L. 1956, § 10-9-13.)



Chapter 10-9-14 - Examination of cause of restraint  Adjournment.

§ 10-9-14 Examination of cause of restraint  Adjournment.  When the writ of habeas corpus is returned, the court shall, without delay, proceed to examine the causes of the imprisonment or restraint, but the examination may be adjourned from time to time, as circumstances may require.

History of Section.
(C.P.A. 1905, § 663; G.L. 1909, ch. 305, § 12; G.L. 1923, ch. 356, § 12; G.L. 1938, ch. 584, § 12; G.L. 1956, § 10-9-14.)



Chapter 10-9-15 - Notice to party on whose process restraint based.

§ 10-9-15 Notice to party on whose process restraint based.  Whenever it appears, from the return of the writ, or otherwise, that the party is detained on any process under which any other person has an interest in continuing his or her imprisonment or restraint, the party shall not be discharged until sufficient notice shall have been given to the interested person or his or her attorney, if within the state or within thirty (30) miles of the place of examination, to appear and object to the discharge, if he or she think fit, which notice shall be given by the party imprisoned, in the manner prescribed by the court, or, in default thereof, he or she shall be remanded to the custody of the person against whom the writ of habeas corpus issued.

History of Section.
(C.P.A. 1905, § 664; G.L. 1909, ch. 305, § 13; G.L. 1923, ch. 356, § 13; G.L. 1938, ch. 584, § 13; G.L. 1956, § 10-9-15; P.L. 1997, ch. 326, § 75.)



Chapter 10-9-16 - Notice to attorney general or complainant in criminal cases.

§ 10-9-16 Notice to attorney general or complainant in criminal cases.  Whenever it appears from the return of the writ, or otherwise, that the party is imprisoned on any criminal accusation, he or she shall not be discharged until sufficient notice shall have been given to the attorney general, or to the complainant in the matter, that he or she may appear and object to the discharge, if he or she think fit, which notice shall be given by the party imprisoned, in the manner prescribed by the court, or, in default thereof, he or she shall be remanded to the custody of the person against whom the writ of habeas corpus issued.

History of Section.
(C.P.A. 1905, § 665; G.L. 1909, ch. 305, § 14; G.L. 1923, ch. 356, § 14; G.L. 1938, ch. 584, § 14; G.L. 1956, § 10-9-16.)



Chapter 10-9-17 - Denial of facts in return or statement  Hearing of evidence.

§ 10-9-17 Denial of facts in return or statement  Hearing of evidence.  The party imprisoned or restrained may deny any of the facts set forth in the return or statement and may allege any other facts that may be material in the case, and the court shall proceed in a summary way to examine the causes of imprisonment or restraint and to hear the evidence that may be produced by any person interested and authorized to appear, both in support of the imprisonment or restraint and against it, and thereupon to dispose of the party as law and justice shall require.

History of Section.
(C.P.A. 1905, § 666; G.L. 1909, ch. 305, § 15; G.L. 1923, ch. 356, § 15; G.L. 1938, ch. 584, § 15; G.L. 1956, § 10-9-17.)



Chapter 10-9-18 - Discharge on failure to show cause for restraint.

§ 10-9-18 Discharge on failure to show cause for restraint.  If no legal cause be shown for the imprisonment or restraint, the court shall discharge the party therefrom.

History of Section.
(C.P.A. 1905, § 667; G.L. 1909, ch. 305, § 16; G.L. 1923, ch. 356, § 16; G.L. 1938, ch. 584, § 16; G.L. 1956, § 10-9-18.)



Chapter 10-9-19 - Admission to bail.

§ 10-9-19 Admission to bail.  If the party is detained for any cause or offense for which he or she is bailable of right, he or she shall be admitted to bail if sufficient bail be offered, and if not, he or she shall be remanded with an order of the court expressing the sum in which he or she shall be held to bail, and the court at which he or she shall be required to appear, and any person authorized thereto may, at any time before the sitting of the court, bail the party pursuant to the order.

History of Section.
(C.P.A. 1905, § 688; G.L. 1909, ch. 305, § 17; G.L. 1923, ch. 356, § 17; G.L. 1938, ch. 584, § 17; G.L. 1956, § 10-9-19.)



Chapter 10-9-20 - Order as to bail when person held on civil mesne process.

§ 10-9-20 Order as to bail when person held on civil mesne process.  If the party is committed on mesne process in any civil action for want of bail and if it shall appear that the sum for which bail is required is excessive and unreasonable, the court shall decide what bail is reasonable and shall order that on giving reasonable bail the party shall be discharged.

History of Section.
(C.P.A. 1905, § 669; G.L. 1909, ch. 305, § 18; G.L. 1923, ch. 356, § 18; G.L. 1938, ch. 584, § 18; G.L. 1956, § 10-9-20.)



Chapter 10-9-21 - Remand to custody.

§ 10-9-21 Remand to custody.  If the party is lawfully imprisoned or restrained and is not entitled to be enlarged on giving bail, he or she shall be remanded to the person from whose custody he or she was taken or to such other person or officer as is by law authorized to detain him or her.

History of Section.
(C.P.A. 1905, § 670; G.L. 1909, ch. 305, § 19; G.L. 1923, ch. 356, § 19; G.L. 1938, ch. 584, § 19; G.L. 1956, § 10-9-21.)



Chapter 10-9-22 - Appeals and exceptions barred  Subsequent application to supreme court allowed.

§ 10-9-22 Appeals and exceptions barred  Subsequent application to supreme court allowed.  No appeal or exception shall lie to the judgment of the superior court in habeas corpus; but if the superior court shall remand the person imprisoned or restrained, the superior court's judgment shall not bar an application to the supreme court, or a justice thereof, for another writ upon the same facts.

History of Section.
(C.P.A. 1905, § 670; G.L. 1909, ch. 305, § 19; G.L. 1923, ch. 356, § 19; G.L. 1938, ch. 584, § 19; G.L. 1956, § 10-9-22.)



Chapter 10-9-23 - Enforcement of writ by attachment as for contempt.

§ 10-9-23 Enforcement of writ by attachment as for contempt.  If any person to whom a writ of habeas corpus shall be directed shall refuse to receive the writ or shall neglect to obey and execute it according to the provisions of this chapter and no sufficient excuse shall be shown for his or her refusal or neglect, the court before which the writ is returnable shall proceed immediately, by process of attachment as for a contempt, to compel obedience to the writ and to punish the person guilty of the contempt.

History of Section.
(C.P.A. 1905, § 673; G.L. 1909, ch. 305, § 22; G.L. 1923, ch. 356, § 22; G.L. 1938, ch. 584, § 22; G.L. 1956, § 10-9-23.)



Chapter 10-9-24 - Attachment and commitment of a member of the division of sheriffs.

§ 10-9-24 Attachment and commitment of a member of the division of sheriffs.  If an attachment shall be issued against any deputy sheriff, it may be directed to the commissioner of public safety and the superintendent of the Rhode Island state police, who shall have full power to execute the attachment; and if the deputy sheriff or deputy should be committed upon such process, he or she may be committed to the adult correctional institutions.

History of Section.
(C.P.A. 1905, § 674; G.L. 1909, ch. 305, § 23; G.L. 1923, ch. 356, § 23; G.L. 1938, ch. 584, § 23; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-24; P.L. 2012, ch. 324, § 24.)



Chapter 10-9-25 - Forfeiture for failure to receive and execute writ.

§ 10-9-25 Forfeiture for failure to receive and execute writ.  Every person guilty of such a refusal or neglect to receive and execute a writ of habeas corpus shall also forfeit and pay to the party aggrieved by the refusal or neglect one thousand dollars ($1,000).

History of Section.
(C.P.A. 1905, § 676; G.L. 1909, ch. 305, § 25; G.L. 1923, ch. 356, § 25; G.L. 1938, ch. 584, § 25; G.L. 1956, § 10-9-25.)



Chapter 10-9-26 - Precept after disobedience of writ.

§ 10-9-26 Precept after disobedience of writ.  Upon the refusal or neglect of the person to whom the writ of habeas corpus is directed, the court may also issue a precept to any officer, or other person designated in the writ, commanding him or her to bring immediately before the court the person for whose benefit the writ of habeas corpus was issued, and the prisoner shall be thereupon discharged, bailed or remanded, in like manner as if he or she had been brought in upon the writ of habeas corpus.

History of Section.
(C.P.A. 1905, § 675; G.L. 1909, ch. 305, § 24; G.L. 1923, ch. 356, § 24; G.L. 1938, ch. 584, § 24; G.L. 1956, § 10-9-26.)



Chapter 10-9-27 - Transfer or concealment of prisoner with intent to avoid writ.

§ 10-9-27 Transfer or concealment of prisoner with intent to avoid writ.  Every person who shall have in custody or under his or her power any person entitled to any writ of habeas corpus, whether any writ has issued or not, and who shall, with intent to elude the service of a writ of habeas corpus or to avoid the effect of a writ of habeas corpus, transfer the prisoner to the custody, or place him or her under the power or control, of any other person, or conceal him or her, or change the place of his or her confinement, shall forfeit and pay to the party aggrieved thereby one thousand dollars ($1,000).

History of Section.
(C.P.A. 1905, § 677; G.L. 1909, ch. 305, § 26; G.L. 1923, ch. 356, § 26; G.L. 1938, ch. 584, § 26; G.L. 1956, § 10-9-27.)



Chapter 10-9-28 - Common law remedies not barred by penalties.

§ 10-9-28 Common law remedies not barred by penalties.  The recovery of any penalty imposed by this chapter shall not bar any action at the common law for false imprisonment, or for false return to the writ of habeas corpus, or for any other injury or damage sustained by the aggrieved party.

History of Section.
(C.P.A. 1905, ch. 678; G.L. 1909, ch. 305, § 27; G.L. 1923, ch. 356, § 27; G.L. 1938, ch. 584, § 27; G.L. 1956, § 10-9-28.)



Chapter 10-9-29 - Rearrest of discharged person.

§ 10-9-29 Rearrest of discharged person.  No person who has been discharged upon a writ of habeas corpus shall be again imprisoned or restrained for the same cause, unless he or she is indicted or charged by information therefor or convicted thereof, or committed for want of bail, by some court of record having jurisdiction of the cause, or unless, after a discharge for defect of proof or for some material in the commitment in a criminal case, he or she shall be again arrested on sufficient proof, and committed by legal process, for the same offense.

History of Section.
(C.P.A. 1905, § 679; G.L. 1909, ch. 305, § 28; G.L. 1923, ch. 356, § 28; G.L. 1938, ch. 584, § 28; G.L. 1956, § 10-9-29; P.L. 1974, ch. 118, § 2.)



Chapter 10-9-30 - Judicial powers not restrained.

§ 10-9-30 Judicial powers not restrained.  Nothing contained in this chapter shall be so construed as to restrain the power of the supreme or superior court, or any one of the justices thereof, to issue a writ of habeas corpus at their discretion, and thereupon to bail any person for whatsoever cause he or she may be committed or restrained, or to discharge him or her, as law and justice shall require.

History of Section.
(C.P.A. 1905, § 680; G.L. 1909, ch. 305, § 29; G.L. 1923, ch. 356, § 29; G.L. 1938, ch. 584, § 29; G.L. 1956, § 10-9-30.)



Chapter 10-9-31 - Power of justices to admit to bail.

§ 10-9-31 Power of justices to admit to bail.  Whenever any person is committed to a correctional institution on any criminal accusation for want of bail, any justice of the supreme or superior court, or any person specially appointed by either of the courts, may admit him or her to bail in like manner as might have been done by the court or magistrate who committed him or her, and the supreme or superior court justices respectively shall have power to issue a writ of habeas corpus and to cause the prisoner to be brought before them, whenever it shall be necessary for the purpose expressed in this section.

History of Section.
(C.P.A. 1905, § 681; G.L. 1909, ch. 305, § 30; G.L. 1923, ch. 356, § 30; G.L. 1938, ch. 584, § 30; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-9-31.)



Chapter 10-9-32 - Judicial power to bring in criminal defendants and witnesses.

§ 10-9-32 Judicial power to bring in criminal defendants and witnesses.  Nothing contained in this chapter shall be so construed as to restrain the power of any court to issue a writ of habeas corpus, whenever necessary to bring before them any prisoner for trial, in any criminal case lawfully pending in the same court, or to bring in any prisoner to be examined as a witness in any suit or proceeding, civil or criminal, pending in the court, whenever they shall think the personal attendance and examination of the witness necessary for the attainment of justice.

History of Section.
(C.P.A. 1905, § 682; G.L. 1909, ch. 305, § 31; G.L. 1923, ch. 356, § 31; G.L. 1938, ch. 584, § 31; G.L. 1956, § 10-9-32.)






Chapter 10-9.1 - Post Conviction Remedy

Chapter 10-9.1-1 - Remedy  To whom available  Conditions.

§ 10-9.1-1 Remedy  To whom available  Conditions.  (a) Any person who has been convicted of, or sentenced for, a crime, a violation of law, or a violation of probationary or deferred sentence status and who claims:

(1) That the conviction or the sentence was in violation of the constitution of the United States or the constitution or laws of this state;

(2) That the court was without jurisdiction to impose sentence;

(3) That the sentence exceeds the maximum authorized by law, or is otherwise not in accordance with the sentence authorized by law;

(4) That there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest of justice;

(5) That his or her sentence has expired, his or her probation, parole, or conditional release unlawfully revoked, or he or she is otherwise unlawfully held in custody or other restraint; or

(6) That the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, proceeding, or remedy;

may institute, without paying a filing fee, a proceeding under this chapter to secure relief.

(b) This remedy is not a substitute for nor does it affect any remedy incident to the proceedings in the trial court, or of direct review of the sentence or conviction. Except as otherwise provided in this chapter, it comprehends and takes the place of all other common law, statutory, or other remedies heretofore available for challenging the validity of the conviction or sentence. It shall be used exclusively in place of them.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-2 - Court in which brought  Appeal of district court denial.

§ 10-9.1-2 Court in which brought  Appeal of district court denial.  (a) An action to secure post conviction relief under this chapter shall be brought in the court in which the judgment of conviction was entered.

(b) If an action for post conviction relief is brought in the district court where the judgment of conviction was entered and the relief is denied, the denial may be appealed to the superior court within twenty (20) days of the finding.

History of Section.
(P.L. 1974, ch. 220, § 3; P.L. 1981, ch. 203, § 1.)



Chapter 10-9.1-3 - Commencement of proceedings  Verification  Filing  Service.

§ 10-9.1-3 Commencement of proceedings  Verification  Filing  Service.  A proceeding is commenced by filing an application verified by the applicant with the clerk of the appropriate court. An application may be filed at any time. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct. The clerk shall docket the application upon its receipt and promptly bring it to the attention of the court and deliver a copy to the attorney general. A filing fee shall not be required for a proceeding under this chapter.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-4 - Application  Contents.

§ 10-9.1-4 Application  Contents.  The application shall identify the proceedings in which the applicant was convicted, give the date of the entry of the judgment and sentence complained of, specifically set forth the grounds upon which the application is based, and clearly state the relief desired. Facts within the personal knowledge of the applicant shall be set forth separately from other allegations of facts and shall be verified as provided in § 10-9.1-3. Affidavits, records, or other evidence supporting its allegations shall be attached to the application or the application shall recite why they are not attached. The application shall identify all previous proceedings, together with the grounds therein asserted, taken by the applicant to secure relief from his or her conviction or sentence. Argument, citations, and discussion of authorities are unnecessary.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-5 - Representation for indigent applicants.

§ 10-9.1-5 Representation for indigent applicants.  An applicant who is indigent shall be entitled to be represented by the public defender. If the public defender is excused from representing the applicant because of a conflict of interest or is otherwise unable to provide representation, the court shall assign counsel to represent the applicant. An indigent applicant is entitled, to the extent deemed appropriate by the court, to be provided with stenographic, printing, and other costs necessary to proceed under this chapter.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-6 - Pleadings and judgment on pleadings.

§ 10-9.1-6 Pleadings and judgment on pleadings.  (a) Within twenty (20) days after receiving notice of the docketing of the application, or within any further time the court may fix, the attorney general shall respond by answer or by motion which may be supported by affidavits. At any time prior to entry of judgment the court may grant leave to withdraw the application. The court may make appropriate orders for amendment of the application or any pleading or motion, for pleading over, for filing further pleadings or motions, or for extending the time of the filing of any pleading. In considering the application the court shall take account of substance regardless of defects of form. If the application is not accompanied by the record of the proceedings challenged therein, the attorney general shall file with his or her answer the record or portions thereof that are material to the questions raised in the application.

(b) When a court is satisfied, on the basis of the application, the answer or motion, and the record, that the applicant is not entitled to post conviction relief and no purpose would be served by any further proceedings, it may indicate to the parties its intention to dismiss the application and its reasons for so doing. The applicant shall be given an opportunity to reply to the proposed dismissal. In light of the reply, or on default thereof, the court may order the application dismissed or grant leave to file an amended application or direct that the proceedings otherwise continue. Disposition on the pleadings and record is not proper if there exists a genuine issue of material fact.

(c) The court may grant a motion by either party for summary disposition of the application when it appears from the pleadings, depositions, answers to interrogatories, and admissions and agreements of fact, together with any affidavits submitted, that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-7 - Procedure  Evidence  Order.

§ 10-9.1-7 Procedure  Evidence  Order.  A record of the proceedings shall be made and preserved. All rules and statutes applicable in civil proceedings shall apply except that pretrial discovery proceedings shall be available only upon order of the court. The court may receive proof by affidavits, depositions, oral testimony, or other evidence and may, if deemed appropriate, order the applicant be brought before it for the hearing. If the court finds in favor of the applicant, it shall enter an appropriate order with respect to the conviction or sentence in the former proceedings, and any supplementary orders as to rearraignment, retrial, custody, bail, discharge, correction of sentence, or other matters that may be necessary and proper. The court shall make specific findings of fact, and state expressly its conclusions of law, relating to each issue presented. This order is a final judgment.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-8 - Waiver of or failure to assert claims.

§ 10-9.1-8 Waiver of or failure to assert claims.  All grounds for relief available to an applicant at the time he or she commences a proceeding under this chapter must be raised in his or her original, or a supplemental or amended, application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief, may not be the basis for a subsequent application, unless the court finds that in the interest of justice the applicant should be permitted to assert such a ground for relief.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-9 - Appeal.

§ 10-9.1-9 Appeal.  A final judgment entered in a proceeding brought under this chapter shall be appealable to the supreme court in the same manner and subject to the same requirements as a final judgment in a civil action.

History of Section.
(P.L. 1974, ch. 220, § 3.)



Chapter 10-9.1-10 - Innocence protection  Definitions.

§ 10-9.1-10 Innocence protection  Definitions.  (a) "DNA Testing" means forensic deoxyribonucleic acid testing.

(b) "Agent" means a firm, person or corporation to whom the Rhode Island state police or local municipal police department entrusts or delivers evidence to undergo DNA testing.

History of Section.
(P.L. 2002, ch. 386, § 1.)



Chapter 10-9.1-11 - Innocence protection  Mandatory preservation of biological evidence.

§ 10-9.1-11 Innocence protection  Mandatory preservation of biological evidence.  (a) Mandatory preservation. During the term of the defendant's incarceration resulting from his or her conviction after trial, the Rhode Island state police and each and every municipal police department in the state of Rhode Island, their agents, and any person to whom biological evidence has been transferred shall be obligated to preserve all biological evidence that comes into its possession during the course of a criminal investigation.

(b) Petition to destroy evidence. A police department or agent may be relieved of the obligation of mandatory preservation by applying to a justice of the superior court for permission to destroy biological evidence. Upon receipt of the petition, a justice of the superior court shall hold a hearing, and after giving notice to all defendants charged in connection with the prosecution, the justice shall grant the petition upon finding that:

(1) The Rhode Island Supreme Court has decided the defendant's appeal; and

(2) The defendant does not seek further preservation of the biological evidence.

(c) Petition by defendant requesting testing. Notwithstanding any other provision of law governing postconviction relief, any person who was convicted of and sentenced for a crime and who is currently serving an actual term of imprisonment and incarceration pursuant to that sentence may, at any time, file a petition with the superior court requesting the forensic DNA testing of any evidence that is in the possession or control of the prosecution, law enforcement, laboratory, or court. A person filing a petition under this section must certify under the pains and penalties of perjury that the requested testing is related to the investigation or prosecution that resulted in the judgment of conviction and that the evidence sought to be tested contains biological evidence.

History of Section.
(P.L. 2002, ch. 386, § 1.)



Chapter 10-9.1-12 - Innocence protection  DNA testing of evidence.

§ 10-9.1-12 Innocence protection  DNA testing of evidence.  (a) Mandatory testing. After notice to the prosecution and a hearing, a justice of the superior court shall order testing after finding that:

(1) A reasonable probability exists that petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through DNA testing.

(2) The evidence is still in existence and is capable of being subjected to DNA testing.

(3) The evidence, or a specific portion of the evidence identified by the petitioner, was never previously subjected to DNA testing; or that the testing requested by the petitioner may resolve an issue that was never previously resolved by previous testing.

(4) The petition before the Superior Court was filed in order to demonstrate the petitioner's innocence and not to delay the administration of justice.

(b) Discretionary testing. After notice to the prosecution and a hearing, a justice of the superior court may order testing after finding that:

(1) A reasonable probability exists that the requested testing will produce DNA results which would have altered the verdict or reduced the petitioner's sentence if the results had been available at the prior proceedings leading to the judgment of conviction.

(2) The evidence is still in existence and is capable of being subjected to DNA testing.

(3) The evidence, or a specific portion of the evidence identified by the petitioner was never previously subjected to DNA testing; or that the testing requested by the petitioner may resolve an issue that was never previously resolved by previous testing.

(4) The petition before the superior court was filed in order to demonstrate the petitioner's innocence and not to delay the administration of justice.

(c) Costs. Unless the justice hearing the motion finds that the defendant has the present ability to pay the costs associated with DNA testing, the justice shall order that the state of Rhode Island pay for the costs of the DNA testing ordered under this chapter. Unless good cause is shown, all testing ordered under this section shall be conducted by the Rhode Island department of health.

History of Section.
(P.L. 2002, ch. 386, § 1.)






Chapter 10-10 - Imprisonment on Civil Process

Chapter 10-10-1 - Grounds for writ commanding arrest.

§ 10-10-1 Grounds for writ commanding arrest.  At the commencement of a civil action, a writ, commanding the arrest of any person not exempt by law from arrest, shall be issued from the superior court or from any district court only after application to a justice thereof, who may, in his or her discretion, order the issuance of the writ and who shall endorse such order in writing on the face of the writ:

(1) In any action on penal statutes, or in any action sounding in tort, except replevin, or against bail in criminal cases.

(2) Whenever the plaintiff in the action, his or her agent or attorney, shall make affidavit, to be endorsed on the writ or annexed to the writ, that the plaintiff has a just claim against the defendant, that is due, upon which the plaintiff expects to recover in the action a sum sufficient to give jurisdiction to the court to which the writ is returnable; and also either that the defendant to be arrested is about to leave the state, without leaving therein real or personal estate whereon an execution that may be obtained in such action can be served, and, in case the defendant is not a resident of the state, that the plaintiff, or if more than one plaintiff, that some of the plaintiffs are actual residents of the state, or that the defendant to be arrested has committed fraud in fact involving moral turpitude or intentional wrong, either in contracting the debt upon which the action is founded or in the concealment of his or her property or in the disposition of the property; provided, that whenever an arrest shall be made in accordance with the second clause of this section, the court to which the writ is made returnable, or any justice thereof, may by order, upon application of any defendant so arrested, and for cause shown upon hearing the parties therein, release the defendant from the arrest and discharge the bail taken thereon, if any; but the action shall not be dismissed on account of the release and discharge, but may be prosecuted to final judgment in the same manner as if no release and discharge had been granted.

History of Section.
(C.P.A. 1905, § 507; G.L. 1909, ch. 299, § 11; G.L. 1923, ch. 349, § 11; G.L. 1038, ch. 559, § 1; G.L. 1956, § 10-10-1; P.L. 1961, ch. 167, § 1; P.L. 1965, ch. 55, § 53.)



Chapter 10-10-2 - Form of writ from superior court.

§ 10-10-2 Form of writ from superior court.  An original writ of arrest issued from the superior court shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriffs of our several counties, or to their deputies,

(SEAL) Greeting: &nbsp ; & nbsp; &nb sp;

We command you to arrest the body of of , if to be found in your precinct, and in safe custody keep, to answer the complaint of of on the return day hereof (said return day being the day of A. D. 19 ) in the SUPERIOR COURT to be holden at the county courthouse at , in an action of as by declaration to be filed in court will be fully set forth, to the damage of the plaintiff, as he or she says, dollars.

Hereof fail not, and make true return of this writ with your doings thereon.

Witness, the seal of our superior court, at this day of in the year . , Clerk.

History of Section.
(C.P.A. 1905, § 508; G.L. 1909, ch. 299, § 12; G.L. 1923, ch. 349, § 12; G.L. 1938, ch. 559, § 2; G.L. 1956, § 10-10-2.)



Chapter 10-10-3 - Form of writ from district court.

§ 10-10-3 Form of writ from district court.  An original writ of arrest issued from a district court shall be substantially in the following form:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To the sheriff of the county of , his or her deputies, or to either of the town sergeants or constables in said county,

(SEAL) Greeting: &nbsp ; & nbsp; &nb sp;

We command you to arrest the body of of , if to be found in your precinct, and in safe custody keep, to answer the complaint of of , (The remainder as in a writ of summons.)

History of Section.
(C.P.A. 1905, § 509; G.L. 1909, ch. 299, § 13; G.L. 1923, ch. 349, § 13; G.L. 1938, ch. 559, § 3; G.L. 1956, § 10-10-3.)



Chapter 10-10-4 - Exemption of females from arrest on contract.

§ 10-10-4 Exemption of females from arrest on contract.  No female shall be arrested on original writ in any action founded on contract.

History of Section.
(C.P.A. 1905, § 597; G.L. 1909, ch. 302, § 1; G.L. 1923, ch. 352, § 1; G.L. 1938, ch. 560, § 1; G.L. 1956, § 10-10-4.)



Chapter 10-10-5 - Exemption of voters at time of elections.

§ 10-10-5 Exemption of voters at time of elections.  No person entitled to vote shall be liable to arrest upon any civil process on the days of election of city or town officers, of state officers, representatives in congress, or of electors of president and vice-president of the United States, or on the day preceding or on the day following the election.

History of Section.
(C.P.A. 1905, § 598; G.L. 1909, ch. 302, § 2; G.L. 1923, ch. 352, § 2; G.L. 1938, ch. 560, § 2; G.L. 1956, § 10-10-5.)



Chapter 10-10-6 - Exemption of persons on military duty.

§ 10-10-6 Exemption of persons on military duty.  No officer, noncommissioned officer, or private shall be arrested on civil process while going to, or coming from, or remaining at any place which he or she shall have been ordered to attend for the election of any military officer or the performance of any military duty.

History of Section.
(C.P.A. 1905, § 599; G.L. 1909, ch. 302, § 3; G.L. 1923, ch. 352, § 3; G.L. 1938, ch. 560, § 3; G.L. 1956, § 10-10-6.)



Chapter 10-10-7 - Custody of person arrested.

§ 10-10-7 Custody of person arrested.  Every officer who shall arrest any person by virtue of any writ of arrest, in a civil action, shall keep the person in safe custody until he or she is discharged pursuant to law.

History of Section.
(C.P.A. 1905, § 527; G.L. 1909, ch. 300, § 5; G.L. 1923, ch. 350, § 5; G.L. 1938, ch. 561, § 1; G.L. 1956, § 10-10-7.)



Chapter 10-10-8 - Notation of cause of action on execution and commitment.

§ 10-10-8 Notation of cause of action on execution and commitment.  Every clerk of any court, issuing an execution against any person, shall note on the margin of the execution the cause of action on which the execution issued, to the end that the warden of the adult correctional institutions may ascertain whether the person, if committed, is entitled to the liberty of the jail yard, and every officer committing any person to correctional institutions on such execution shall note in his or her commitment the cause of action on which the execution is founded, according to the note or memorandum of the clerk.

History of Section.
(G.L. 1896, ch. 259, § 13; G.L. 1909, ch. 325, § 13; G.L. 1923, ch. 376, § 13; G.L. 1938, ch. 562, § 13; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-10-8; P.L. 1969, ch. 239, § 21.)



Chapter 10-10-9 - Privileges allowed person committed in absence of memorandum.

§ 10-10-9 Privileges allowed person committed in absence of memorandum.  If no memorandum as described in § 10-10-8 is made by the clerk on any execution, or if the officer shall not note the cause of action as provided in § 10-10-8 in his or her commitment, the warden of the adult correctional institutions shall be held harmless if he or she permits the person committed to have the liberty of the jail yard, or discharge him or her, on his or her producing a certificate of having taken the oath prescribed by law for poor debtors.

History of Section.
(G.L. 1896, ch. 259, § 14; G.L. 1909, ch. 325, § 14; G.L. 1923, ch. 376, § 14; G.L. 1938, ch. 562, § 14; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-10-9; P.L. 1969, ch. 239, § 21; P.L. 1997, ch. 326, § 32.)



Chapter 10-10-10 - Validity of assignments made by prisoner.

§ 10-10-10 Validity of assignments made by prisoner.  All assignments, transfers, and conveyances of property made by a debtor during his or her imprisonment, for the payment or security of any debt, except that of the committing creditor, shall be utterly void, unless made for the benefit of all his or her creditors in proportion to their respective demands.

History of Section.
(G.L. 1896, ch. 259, § 15; G.L. 1909, ch. 325, § 15; G.L. 1923, ch. 376, § 15; G.L. 1938, ch. 562, § 15; G.L. 1956, § 10-10-10.)



Chapter 10-10-11 - Bonds and obligations not provided for void.

§ 10-10-11 Bonds and obligations not provided for void.  If any deputy sheriff, town sergeant, constable or the warden of the adult correctional institutions shall take or receive from any prisoner in his or her custody any bond, obligation, covenant, promise, or assurance whatsoever, to indemnify and save harmless the person taking the bond, obligation, covenant, promise, or assurance for the enlargement or ease of the prisoner, in any other form or manner than is prescribed by law for taking bail on mesne process in a civil action, or is prescribed in this chapter or chapter 12 of this title, every such bond, obligation, covenant, promise or assurance whatsoever, shall be utterly void.

History of Section.
(G.L. 1896, ch. 259, § 16; G.L. 1909, ch. 325, § 16; G.L. 1923, ch. 376, § 16; G.L. 1938, ch. 562, § 16; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-10-11; P.L. 2012, ch. 324, § 25.)



Chapter 10-10-12 - Payment of prisoner's board.

§ 10-10-12 Payment of prisoner's board.  Whenever any person shall be imprisoned in or committed to the adult correctional institution upon original writ, mesne process, execution, or surrender or commitment by bail, in any action whatsoever, the party at whose suit the person is imprisoned, or committed for the benefit of or at the request of the United States of America shall pay to the warden of the institution in which he or she is imprisoned or committed the sum of two hundred ten dollars ($210), per week in advance for the board of the prisoner or person, reckoning the board from the time of the commitment; which payment in advance shall continue to be made by the creditor or the United States of America during the time the person shall be detained at his or her suit; provided, however, that in all cases in which any person shall be imprisoned under an original writ, mesne process, execution against the body or because of surrender or commitment by bail, in any suit in favor of the state and in all cases where the person is held in civil or criminal contempt by any court of the state, or any commitment under § 15-5-16, no board need be demanded by or paid to the warden. Provided, further, however, that in all applicable cases of commitment, the party so committing shall pay the board in advance until one week after notice in writing of the commitment shall have been duly served upon the party, or his or her attorney of record, by any member of the division of sheriffs, or other duly qualified officer and lodged with the warden of the institution where the person is committed.

History of Section.
(G.L. 1896, ch. 259, § 1; C.P.A. 1905, § 1152; G.L. 1909, ch. 325, § 1; G.L. 1923, ch. 376, § 1; G.L. 1938, ch. 562, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-10-12; P.L. 1975, ch. 40, § 1; P.L. 1997, ch. 326, § 32; P.L. 2012, ch. 324, § 25.)



Chapter 10-10-13 - Discharge of prisoner on default in board payments.

§ 10-10-13 Discharge of prisoner on default in board payments.  In case of default made in payment of the prisoner's board, as required in § 10-10-12, the warden shall discharge such prisoner from the institution, stating in his or her formal discharge on the records of the institution the reason for the discharge.

History of Section.
(G.L. 1896, ch. 259, § 2; G.L. 1909, ch. 325, § 2; G.L. 1923, ch. 376, § 2; G.L. 1938, ch. 562, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-10-13.)



Chapter 10-10-14 - Board payments as costs.

§ 10-10-14 Board payments as costs.  The amount thus paid by the creditor, for the board of the prisoner so imprisoned at his or her suit, shall be added to and form a part of the costs of commitment and detention; and as such costs, shall be paid by the prisoner in the then existing or any future proceedings which may be lawfully instituted against him or her for the recovery of the debt and costs of the suit against him or her.

History of Section.
(G.L. 1896, ch. 259, § 3; G.L. 1909, ch. 325, § 3; G.L. 1923, ch. 376, § 3; G.L. 1938, ch. 562, § 3; G.L. 1956, § 10-10-14.)






Chapter 10-11 - Bail of Persons Imprisoned on Civil Process

Chapter 10-11-1 - Bail taken by arresting officer.

§ 10-11-1 Bail taken by arresting officer.  Every officer who shall so arrest any person pursuant to chapter 10 of this title, shall let the person arrested to bail, upon his or her giving sufficient surety for his or her appearance at the court to which such writ or process shall be returnable and to abide the final judgment which shall be rendered thereon.

History of Section.
(C.P.A. 1905, § 528; G.L. 1909, ch. 300, § 6; G.L. 1923, ch. 350, § 6; G.L. 1938, ch. 561, § 2; G.L. 1956, § 10-11-1.)



Chapter 10-11-2 - Giving of bail bond.

§ 10-11-2 Giving of bail bond.  Whoever shall become bail for any person may give bond to a member of the division of sheriffs, if the writ or process shall be served by the division of sheriffs; and if the writ or process shall be served by a town sergeant or constable, the bail bond in such case shall be given to the officer serving the writ or process.

History of Section.
(C.P.A. 1905, § 529; G.L. 1909, ch. 300, § 7; G.L. 1923, ch. 350, § 7; G.L. 1938, ch. 561, § 3; G.L. 1956, § 10-11-2; P.L. 2012, ch. 324, § 26.)



Chapter 10-11-3 - Bail by indorsement of process.

§ 10-11-3 Bail by indorsement of process.  Instead of giving bond as provided in § 10-11-2, the person becoming bail may indorse his or her Christian name and surname on the back of the writ or process, which shall hold him or her as bail to the same extent as if he or she had executed and delivered a formal bail bond.

History of Section.
(C.P.A. 1905, § 530; G.L. 1909, ch. 300, § 8; G.L. 1923, ch. 350, § 8; G.L. 1938, ch. 561, § 4; G.L. 1956, § 10-11-3; P.L. 1997, ch. 326, § 74.)



Chapter 10-11-4 - Bail at any time before judgment  Counties other than Providence.

§ 10-11-4 Bail at any time before judgment  Counties other than Providence.  Every person committed to a correctional institution in any county, except the county of Providence, by virtue of an arrest on any writ or process in any civil action, or by surrender of former bail in the same action, shall be let to bail or to new bail, as the case may be, in manner before provided, at any time before the rendering of final judgment on the original writ on which the arrest was made.

History of Section.
(C.P.A. 1905, § 531; G.L. 1909, ch. 300, § 9; G.L. 1923, ch. 350, § 9; G.L. 1938, ch. 561, § 5; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-4.)



Chapter 10-11-5 - Bail in Providence county at any time before judgment.

§ 10-11-5 Bail in Providence county at any time before judgment.  Every person committed to a correctional institution in the county of Providence, on any writ or process in any civil action or by surrender of former bail in the same action, may be let to bail, or to new bail as the case may be, by the warden of the institution or by the officer who served the writ or process, at any time before final judgment shall be rendered on the writ on which the arrest was made, upon his or her giving sufficient surety for his or her appearance at the court to which such writ is returnable, and to abide the final judgment which shall be rendered thereon.

History of Section.
(C.P.A. 1905, § 532; G.L. 1909, ch. 300, § 10; G.L. 1923, ch. 350, § 10; G.L. 1938, ch. 561, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-5.)



Chapter 10-11-6 - Bond or indorsement in Providence county.

§ 10-11-6 Bond or indorsement in Providence county.  In case bail be taken by the warden, the person becoming bail shall give bond to the warden in a penal sum equal to the damages stated in the writ; but if bail be taken by the officer who served the writ, the person becoming bail may give such bond to the officer, or may indorse his or her Christian name and surname on the back of the writ or process, which shall hold him or her as bail as in other cases.

History of Section.
(C.P.A. 1905, § 533; G.L. 1909, ch. 3009, § 11; G.L. 1923, ch. 350, § 11; G.L. 1938, ch. 561, § 7; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-6.)



Chapter 10-11-7 - Discharge of bail by surrender of principal pending action.

§ 10-11-7 Discharge of bail by surrender of principal pending action.  Any person who shall become bail in any civil action, either by giving bail bond to the officer serving the writ therein or by indorsing the writ, or by giving bond to the warden of the adult correctional institutions, may, during the pendency of the action, discharge himself or herself as bail by bringing his or her principal into the court in which the action shall be pending and there delivering him or her into the custody of the court.

History of Section.
(G.L. 1896, ch. 258, § 1; G.L. 1909, ch. 324, § 1; G.L. 1923, ch. 375, § 1; G.L. 1938, ch. 565, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-7.)



Chapter 10-11-8 - Discharge of bail before judgment.

§ 10-11-8 Discharge of bail before judgment.  A person may also, at any time before final judgment against him or her as bail, discharge himself or herself as bail in either of the two following modes:

(1) By committing his or her principal to a correctional institution in the county in which he or she became bail or in which the writ of arrest was returnable, paying or tendering to the creditor or his or her attorney the costs, if any, which shall have accrued on the action against him or her as bail, and leaving with the warden of the institution a certified copy of the writ of arrest and the return of the officer thereon, and a certified copy of the bond given to the officer serving the writ or given to the warden of the adult correctional institutions, if either of the bonds have been given, and giving to the plaintiff, if in this state, or his or her agent or his or her attorney of record, notice in writing of the time and place of the commitment within six (6) days after making the commitment; or,

(2) By bringing his or her principal into the court where the action against him or her as bail shall be pending, before final judgment shall be rendered thereon, after notice to the plaintiff or his or her attorney of record, paying the costs on the action against him or her as bail, the costs of the commitment of the principal and one week's board at the institution and delivering his or her principal into the custody of court.

History of Section.
(G.L. 1896, ch. 258, § 2; C.P.A. 1905, § 1149; G.L. 1909, ch. 324, § 2; G.L. 1923, ch. 375, § 2; G.L. 1938, ch. 565, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-8; P.L. 1965, ch. 55, § 54.)



Chapter 10-11-9 - Commitment of principal surrendered before judgment.

§ 10-11-9 Commitment of principal surrendered before judgment.  If the principal shall be so surrendered by his or her bail to the court in which the original action is pending, he or she shall be by such court committed to a correctional institution, and there remain to be taken in execution or to be discharged in the same manner as though committed for want of bail in the first instance, and he or she shall remain in the institution in like manner if committed by his or her bail before final judgment be rendered in the action.

History of Section.
(G.L. 1896, ch. 258, § 3; C.P.A. 1905, § 1150; G.L. 1909, ch. 324, § 3; G.L. 1923, ch. 375, § 3; G.L. 1938, ch. 565, § 3; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-9.)



Chapter 10-11-10 - Commitment of principal after judgment.

§ 10-11-10 Commitment of principal after judgment.  If the principal shall be committed by the bail to a correctional institution after the final judgment, or if, being surrendered by his or her bail to the court before which the action is pending against bail, he or she shall be committed by the court to a correctional institution, he or she shall there remain for the space of thirty (30) days, unless sooner discharged by order of law.

History of Section.
(G.L. 1896, ch. 258, § 4; G.L. 1909, ch. 324, § 4; G.L. 1923, ch. 375, § 4; G.L. 1938, ch. 565, § 4; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-10; P.L. 1965, ch. 55, § 54.)



Chapter 10-11-11 - Discharge of principal on failure to take execution.

§ 10-11-11 Discharge of principal on failure to take execution.  If the principal be not taken in execution within thirty (30) days after final judgment against him or her when committed for want of bail, or when committed by his or her bail or by the court to which his or her bail shall have surrendered him or her before such final judgment, or within thirty (30) days after he or she shall have been committed by his or her bail or by the court to which his or her bail shall have surrendered him or her, pending action against his or her bail, such principal shall be discharged from the correctional institution upon payment of prison fees. In computing the periods of time provided in this section, time during which execution is stayed shall not be included.

History of Section.
(G.L. 1896, ch. 258, § 5; G.L. 1909, ch. 324, § 5; G.L. 1923, ch. 375, § 5; G.L. 1938, ch. 565, § 5; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-11-11; P.L. 1965, ch. 55, § 54.)



Chapter 10-11-12 - Death of principal discharging bail.

§ 10-11-12 Death of principal discharging bail.  The death of the principal before the return day of the execution against him or her shall discharge the bail.

History of Section.
(G.L. 1896, ch 258, § 6; G.L. 1909, ch. 324, § 6; G.L. 1923, ch. 375, § 6; G.L. 1938, ch. 565, § 6; G.L. 1956, § 10-11-12.)



Chapter 10-11-13 - Judgment against bail.

§ 10-11-13 Judgment against bail.  Whenever the principal shall avoid, so that his or her goods and chattels, real estate or other property subject to levy on execution, cannot be found to satisfy the execution, nor his or her body be found to be taken thereby, the plaintiff in the writ of arrest may bring a civil action against the bail in the same court wherein final judgment was rendered against the principal, and, in case no legal cause be shown to the contrary, judgment shall be given against the bail for the debt or damages and costs recovered against the principal, with interest and costs, and execution shall be awarded accordingly.

History of Section.
(G.L. 1896, ch. 258, § 7; G.L. 1909, ch. 324, § 7; G.L. 1923, ch. 375, § 7; G.L. 1938, ch. 565, § 7; G.L. 1956, § 10-13-13; P.L. 1965, ch. 55, § 54.)



Chapter 10-11-14 - Action against bail in superior court based on district court judgment.

§ 10-11-14 Action against bail in superior court based on district court judgment.  The plaintiff in any suit in which judgment shall be rendered in the district court, and the amount of debt, costs and interest due upon the judgment of the district court shall exceed five thousand dollars ($5000), shall be entitled to maintain an action against the bail in the superior court for the county in which the judgment shall be rendered, in which action the proceedings shall be the same in all respects as if the judgment had been rendered in the court.

History of Section.
(G.L. 1896, ch. 258, § 8; C.P.A. 1905, § 1151; G.L. 1909, ch. 324, § 8; G.L. 1923, ch. 375, § 8; P.L. 1929, ch. 1331, § 11; G.L. 1938, ch. 565, § 8; G.L. 1956, § 10-11-14; P.L. 1965, ch. 55, § 54; P.L. 1969, ch. 239, § 22.)



Chapter 10-11-15 - Period after judgment allowed for action against bail.

§ 10-11-15 Period after judgment allowed for action against bail.  No action against the bail shall be commenced unless it is within two (2) years next after the entering up of final judgment against the principal; provided, that if by reason of the absence of the bail from the state, service of process could not have been made within the time before mentioned, the action may be commenced at any time within two (2) years next after the return of the bail into the state. In computing the periods of time provided in this section, time during which execution is stayed shall not be included.

History of Section.
(G.L. 1896, ch. 258, § 9; G.L. 1909, ch. 324, § 9; G.L. 1923, ch. 375, § 9; G.L. 1938, ch. 565, § 9; G.L. 1956, § 10-11-15; P.L. 1965, ch. 55, § 54.)



Chapter 10-11-16 - Bail's remedy against principal.

§ 10-11-16 Bail's remedy against principal.  The bail may have remedy by a civil action against his or her principal for all damages sustained by his or her becoming bail.

History of Section.
(G.L. 1896, ch. 258, § 10; G.L. 1909, ch. 324, § 10; G.L. 1923, ch. 375, § 10; G.L. 1938, ch. 565, § 10; G.L. 1956, § 10-11-16.)






Chapter 10-12 - Liberty of Jail Yard

Chapter 10-12-3 - Limits of jail yard.

§ 10-12-3 Limits of jail yard.  The limits of each county shall be the limits of the jail yard of the county.

History of Section.
(G.L. 1896, ch. 259, § 17; G.L. 1909, ch. 325, § 17; G.L. 1923, ch. 376, § 17; G.L. 1938, ch. 562, § 17; G.L. 1956, § 10-12-3.)



Chapter 10-12-4 - Entry into places within yard.

§ 10-12-4 Entry into places within yard.  Any person confined in any correctional institution who shall give bond as provided in § 10-12-2 may go into any building or place within the exterior limits of the yard, complying with the bond and conforming to law.

History of Section.
(G.L. 1896, ch. 259, § 6; G.L. 1909, ch. 325, § 6; G.L. 1923, ch. 376, § 6; G.L. 1938, ch. 562, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-12-4; P.L. 1997, ch. 326, § 33.)



Chapter 10-12-5 - Assignment of property by person committed on execution.

§ 10-12-5 Assignment of property by person committed on execution.  No person committed on execution shall have the liberty of the prison yard for more than thirty (30) days after his or her commitment, unless he or she shall within the thirty (30) days execute an assignment of all his or her estate of every kind not exempted from attachment by law, and wherever the same may be, to the warden of the institution and his or her successor in the office, and his or her heirs and assigns, in trust for the equal benefit of all his or her creditors in proportion to their demands.

History of Section.
(G.L. 1896, ch. 259, § 7; G.L. 1909, ch. 325, § 7; G.L. 1923, ch. 376, § 7; G.L. 1938, ch. 562, § 7; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-12-5.)



Chapter 10-12-6 - Warden's responsibility on assignment.

§ 10-12-6 Warden's responsibility on assignment.  The warden receiving an assignment as provided in § 10-12-5 shall not be held responsible to any person for any property of any assignor, except such as he or she has actually received into his or her possession; provided, he or she shall assign all the interest he or she shall obtain thereby to the committing creditor, if a resident of this state, upon his or her request, or to such person, being a resident thereof, as the creditor shall name, to be held by the creditor or person so named, his or her heirs, executors, administrators and assigns, for the purposes and uses set forth in the deed, and a record of the assignment and of the transfers shall be made by the warden.

History of Section.
(G.L. 1896, ch. 259, § 8; G.L. 1909, ch. 325, § 8; G.L. 1923, ch. 376, § 8; G.L. 1938, ch. 562, § 8; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-12-6; P.L. 1997, ch. 326, § 33.)



Chapter 10-12-7 - Failure to report or assign to warden deemed an escape.

§ 10-12-7 Failure to report or assign to warden deemed an escape.  If any person so committed shall neglect to render himself or herself to the warden of the institution, in the institution, within thirty (30) days, or make an assignment as provided in § 10-12-5, he or she shall be deemed to have committed an escape under his or her bond for the liberty of the jail yard.

History of Section.
(G.L. 1896, ch. 259, § 9; G.L. 1909, ch. 325, § 9; G.L. 1923, ch. 376, § 9; G.L. 1938, ch. 562, § 9; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-12-7; P.L. 1997, ch. 326, § 33.)



Chapter 10-12-9 - Judgment on jail yard bond.

§ 10-12-9 Judgment on jail yard bond.  If the creditor shall obtain judgment on the bond for the breach of the condition thereof, he or she shall recover his or her just debt, with interest from the time judgment was rendered in the original suit, and twelve percent (12%) interest on the debt for his or her damages, and the court shall render judgment on the debt accordingly.

History of Section.
(G.L. 1896, ch. 259, § 11; G.L. 1909, ch. 325, § 11; G.L. 1923, ch. 376, § 11; G.L. 1938, ch. 562, § 11; G.L. 1956, § 10-12-9.)



Chapter 10-12-10 - Limitation of actions on jail yard bond.

§ 10-12-10 Limitation of actions on jail yard bond.  No action shall be maintained for the breach of any bond given for the liberty of the jail yard as provided in § 10-12-2, unless the action is brought within one year after the time the breach was committed.

History of Section.
(G.L. 1896, ch. 259, § 12; G.L. 1909, ch. 325, § 12; G.L. 1923, ch. 376, § 12; G.L. 1938, ch. 562, § 12; G.L. 1956, § 10-12-10; P.L. 1997, ch. 326, § 33.)






Chapter 10-13 - Relief of Poor Debtors

Chapter 10-13-1 - Application to take poor debtor's oath.

§ 10-13-1 Application to take poor debtor's oath.  Except as is otherwise provided by § 10-13-2, any person who shall be imprisoned for debt whether on a writ of arrest issued at the commencement of an action, mesne process, or execution, or on execution awarded against him or her as defendant in any action to recover the possession of land or trespass to land, in which title to the land was in dispute between the parties, may complain to the justice of any district court in the county where the person shall be committed that he or she has no estate, real or personal, wherewith to support himself or herself in a correctional institution or to pay institution charges and may request to be admitted to take the poor debtor's oath.

History of Section.
(G.L. 1896, ch. 260, § 1; C.P.A. 1905, § 1153; G.L. 1909, ch. 326, § 1; G.L. 1923, ch. 377, § 1; G.L. 1938, ch. 563, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-1; P.L. 1965, ch. 55, § 56.)



Chapter 10-13-2 - Persons not entitled to take oath.

§ 10-13-2 Persons not entitled to take oath.  No person who shall be committed on execution awarded against him or her as plaintiff in replevin or as defendant in any action on a penal statute or in any action for conversion or detention of personal property, or for any malicious injury to the person, health or reputation of the plaintiff in such suit, or for seduction, or for any trespass, excepting only such as are particularly named in § 10-13-1, shall be deemed to be within the meaning of the provisions of that section or entitled to be admitted to take the oath as provided in § 10-13-1.

History of Section.
(G.L. 1896, ch. 260, § 10; G.L. 1909, ch. 326, § 10; G.L. 1923, ch. 377, § 10; G.L. 1938, ch. 563, § 10; G.L. 1956, § 10-13-2; P.L. 1965, ch. 55, § 56; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-3 - Citation to creditor to show cause against debtor's oath.

§ 10-13-3 Citation to creditor to show cause against debtor's oath.  The justice shall forthwith issue a citation to the creditor, if within this state, or if the creditor does not live within this state, then to his or her agent or attorney of record within this state, or if he or she has no agent or attorney, then to the creditor without the state, to appear at the time and place as the justice shall appoint, to show cause, if any he or she have, why the person complaining as provided in § 10-13-1 should not be admitted to take the poor debtor's oath.

History of Section.
(G.L. 1896, ch. 260, § 2; G.L. 1909, ch. 326, § 2; G.L. 1923, ch. 377, § 2; G.L. 1938, ch. 563, § 2; G.L. 1956, § 10-13-3; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-4 - Service of citation on creditor.

§ 10-13-4 Service of citation on creditor.  The citation shall be served on the creditor, his or her agent or attorney as provided in § 10-13-3, seven (7) days at least before the time appointed as provided in § 10-13-3, by reading the citation to him or her, or by leaving an attested copy with some person living at his or her last and usual place of abode, by a member of the division of sheriffs or either of the town sergeants or constables in the county in which the creditor, his or her agent or attorney, shall reside. If the creditor does not live or have any agent or attorney within this state, the service shall be made upon the creditor by any disinterested person.

History of Section.
(G.L. 1896, ch. 260, § 3; G.L. 1909, ch. 326, § 3; G.L. 1923, ch. 377, § 3; G.L. 1938, ch. 563, § 3; G.L. 1956, § 10-13-4; P.L. 1997, ch. 326, § 34; P.L. 2012, ch. 324, § 28.)



Chapter 10-13-5 - Citations to state as creditor.

§ 10-13-5 Citations to state as creditor.  Every person imprisoned or liable to be imprisoned in any suit in favor of the state, entitled to the oath prescribed in § 10-13-8, may apply for and have a citation to the state, to show cause why he or she should not be admitted to take the debtor's oath.

History of Section.
(G.L. 1896, ch. 260, § 25; G.L. 1909, ch. 326, § 25; G.L. 1923, ch. 377, § 25; G.L. 1938, ch. 563, § 25; G.L. 1956, § 10-13-5.)



Chapter 10-13-6 - Service of citation on attorney general.

§ 10-13-6 Service of citation on attorney general.  The citation described in § 10-13-5 shall be issued to and served upon the attorney general, in the same manner and with the same effect as is provided in the case of creditors other than the state.

History of Section.
(G.L. 1896, ch. 260, § 26; G.L. 1909, ch. 326, § 26; G.L. 1923, ch. 377, § 26; G.L. 1938, ch. 563, § 26; G.L. 1956, § 10-13-6; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-7 - Administration of oath  Assignment of estate.

§ 10-13-7 Administration of oath  Assignment of estate.  The justice of any district court in the county where the prisoner is committed may at the time and place appointed examine the return of the citation, and if it shall appear to have been duly served, may administer the oath prescribed in § 10-13-8 to the party imprisoned as provided in § 10-13-5, if, after fully examining the prisoner under oath and hearing the parties, the justice shall think it proper so to do; provided, the applicant shall then and there first make and execute a deed of assignment of all his or her estate of every kind and wherever the estate may be, except what is exempted from attachment by law, other than debts secured by bills of exchange or negotiable promissory notes, to the warden and his or her successor in his or her office and his or her heirs and assigns, in trust for the benefit of all his or her creditors in proportion to their respective demands.

History of Section.
(G.L. 1896, ch. 260, § 4; C.P.A. 1905, § 1233; G.L. 1909, ch. 326, § 4; G.L. 1923, ch. 377, § 4; G.L. 1938, ch. 563, § 4; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-7; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-8 - Form of debtor's oath.

§ 10-13-8 Form of debtor's oath.  The oath to be administered in such a case shall be as follows: "I do solemnly swear (or affirm) that I have not any estate, real or personal, in possession, remainder, or reversion over $10.00 (or except what is exempt from attachment by law not herein enumerated) nor any debts secured by bills of exchange or negotiable promissory notes, and that I have not, since the commencement of this suit against me or at any other time, directly or indirectly, sold, leased, or otherwise conveyed or disposed of to, or intrusted any person or persons whomsoever with, all or any part of the estate, real or personal, whereof I have been the lawful owner or possessor, with any intent or design to secure the property or to receive or to expect any profit or advantage therefrom for myself or for any of my children or family or any other person, or have caused or suffered to be done anything else whatsoever whereby any of my creditors may be defrauded, so help me God (or this affirmation I make and give upon peril of the penalty of perjury)".

History of Section.
(G.L. 1896, ch. 260, § 5; G.L. 1909, ch. 326, § 5; G.L. 1923, ch. 377, § 5; G.L. 1938, ch. 563, § 5; G.L. 1956, § 10-13-8.)



Chapter 10-13-9 - Certificate of justice as to oath.

§ 10-13-9 Certificate of justice as to oath.  The oath being administered and taken by the prisoner, the justice shall deliver to him or her a certificate thereof under, his or her hand and seal, in the following form:

To warden of the correctional institution at in the county of I, the subscriber, authorized by the statute in such case made and provided, do certify that a poor prisoner confined upon mesne process (or otherwise, as the case may be) in the correctional institution at aforesaid, has caused the party at whose suit he or she was so confined, to be notified according to law, of his or her the said desire of being admitted to take the poor debtor's oath; that in my opinion the said has not any estate, either real or personal, except what is exempt from attachment by law (or, over $10.00, as the case may be), and that he or she has not conveyed or concealed his or her estate with design to secure the same to his or her own use or to defraud his or her creditors; and that I have, after due caution to the said administered to him or her the oath (or, affirmation,) prescribed by law to be administered to poor debtors.

Witness, my hand and seal, this day of A.D., Justice of the District Court of the Judicial District.

History of Section.
(G.L. 1896, ch. 260, § 6; C.P.A. 1905, § 1154; G.L. 1909, ch. 326, § 6; G.L. 1923, ch. 377, § 6; G.L. 1938, ch. 563, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-9.)



Chapter 10-13-10 - Discharge of prisoner.

§ 10-13-10 Discharge of prisoner.  Whenever any prisoner shall present a certificate, as is prescribed in § 10-13-9, to the warden of the institution in which he or she is imprisoned, the warden shall immediately discharge him or her from his or her commitment at the suit of the creditor named in the certificate.

History of Section.
(G.L. 1896, ch. 260, § 7; G.L. 1909, ch. 326, § 7; G.L. 1923, ch. 377, § 7; G.L. 1938, ch. 563, § 7; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-10.)



Chapter 10-13-11 - Detainment for fees prohibited.

§ 10-13-11 Detainment for fees prohibited.  No person who has been admitted to take the oath as provided in § 10-13-8 shall be retained in a correctional institution for the prison fees or for the fees of the justice before whom he or she may have taken such oath.

History of Section.
(G.L. 1896, ch. 260, § 8; G.L. 1909, ch. 326, § 8; G.L. 1923, ch. 377, § 8; G.L. 1938, ch. 563, § 8; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-11; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-12 - Responsibility of warden for property  Assignment to or on direction of creditor.

§ 10-13-12 Responsibility of warden for property  Assignment to or on direction of creditor.  No warden of any institution receiving an assignment under § 10-13-7 shall be held responsible to any person for any property of any assignor, except such as he or she has actually received into his or her possession; provided, that he or she shall assign all the interest he or she shall obtain thereby to the committing creditor, if a resident of this state, on his or her request, or to such person, being a resident thereof, as the creditor shall name, to be held by the creditor or person, his or her heirs, executors, administrators and assigns, for the purposes and trusts set forth in the deed.

History of Section.
(G.L. 1896, ch. 260, § 9; G.L. 1909, ch. 326, § 9; G.L. 1923, ch. 377, § 9; G.L. 1938, ch. 563, § 9; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-12.)



Chapter 10-13-13 - Second citation to creditor by debtor not admitted to oath.

§ 10-13-13 Second citation to creditor by debtor not admitted to oath.  If a debtor take out a citation to his or her committing creditor and have the citation served and subsequently withdraw the citation, or if upon trial he or she shall not be admitted to take the oath prescribed in § 10-13-8, he or she shall not be entitled to another citation to the same creditor unless on proof of some change of circumstances after the taking out of the first citation, a statement of which change of circumstances shall be annexed to, or cited in, the second citation and form a part thereof.

History of Section.
(G.L. 1896, ch. 260, § 11; G.L. 1909, ch. 326, § 11; G.L. 1923, ch. 377, § 11; G.L. 1938, ch. 563, § 11; G.L. 1956, § 10-13-13; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-14 - Administration of debtor's oath pending original action.

§ 10-13-14 Administration of debtor's oath pending original action.  The court before which any action is pending for the recovery of any debt or demand for which the defendant, if committed to a correctional institution thereon, would be entitled to be admitted to take the oath as provided in § 10-13-8, may administer the oath to the defendant as provided in this chapter.

History of Section.
(G.L. 1896, ch. 260, § 12; C.P.A. 1905, § 1234; G.L. 1909, ch. 326, § 12; G.L. 1923, ch. 377, § 12; G.L. 1938, ch. 563, § 12; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-14; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-15 - Citation to show cause against oath by defendant.

§ 10-13-15 Citation to show cause against oath by defendant.  The defendant in such case may apply to the court in which the action is pending for a citation to the creditor to appear at the court to show cause why the defendant should not be admitted to take the oath.

History of Section.
(G.L. 1896, ch. 260, § 13; C.P.A. 1905, § 1155; G.L. 1909, ch. 326, § 13; G.L. 1923, ch. 377, § 13; G.L. 1938, ch. 563, § 13; G.L. 1956, § 10-13-15.)



Chapter 10-13-16 - Service of citation.

§ 10-13-16 Service of citation.  The citation shall be served by any deputy sheriff, town sergeant, or constable, at least four (4) days before the time therein appointed for taking the oath, by reading the citation to the plaintiff or by leaving an attested copy thereof at his or her last and usual place of abode in this state, with some person living there, and the citation shall be returned to the court in which the action is pending. If the plaintiff does not reside in this state, service of the citation may be made in like manner upon the agent or attorney of record of the plaintiff in this state.

History of Section.
(G.L. 1896, ch. 260, § 14; C.P.A. 1905, § 1156; G.L. 1909, ch. 326, § 14; G.L. 1923, ch. 377, § 14; G.L. 1938, ch. 563, § 14; G.L. 1956, § 10-13-16; P.L. 2012, ch. 324, § 28.)



Chapter 10-13-17 - Examination of defendant and administration of oath.

§ 10-13-17 Examination of defendant and administration of oath.  If it shall appear to the court in which the action is pending that notice has been given as provided in § 10-13-16, the court shall examine the defendant on his or her oath concerning his or her estate and effects and the disposal thereof and may also receive any other evidence offered by the defendant or by the plaintiff, and upon the examination the court may, in its discretion, administer to the defendant the oath.

History of Section.
(G.L. 1896, ch. 260, § 15; C.P.A. 1905, § 1234; G.L. 1909, ch. 326, § 15; G.L. 1923, ch. 377, § 15; G.L. 1938, ch. 563, § 15; G.L. 1956, § 10-13-17; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-18 - Effect of execution after debtor's oath.

§ 10-13-18 Effect of execution after debtor's oath.  If the debtor's oath be administered, the execution which may be issued against the defendant in the action shall run against the goods and chattels or real estate of the defendant and not against his or her body.

History of Section.
(G.L. 1896, ch. 260, § 16; G.L. 1909, ch. 326, § 16; G.L. 1923, ch. 377, § 16; G.L. 1938, ch. 563, § 16; G.L. 1956, § 10-13-18.)



Chapter 10-13-19 - Application for oath after judgment and before commitment.

§ 10-13-19 Application for oath after judgment and before commitment.  Every defendant in any execution, who would, if committed to a correctional institution thereon, and every person against whom final judgment has been rendered in any civil action, who would, if committed to a correctional institution on execution to be issued thereon, be entitled to be admitted to take the oath as provided in this chapter, may apply in the manner as provided in this chapter, for a citation to his or her creditor to show cause why he or she should not be admitted to take the debtor's oath.

History of Section.
(G.L. 1896, ch. 260, § 17; G.L. 1909, ch. 326, § 17; G.L. 1923, ch. 377, § 17; G.L. 1938, ch. 563, § 17; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-19; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-20 - Service of citation.

§ 10-13-20 Service of citation.  The citation as described in § 10-13-19 shall be served in the same manner as is provided in § 10-13-16.

History of Section.
(G.L. 1896, ch. 260, § 18; G.L. 1909, ch. 326, § 18; G.L. 1923, ch. 377, § 18; G.L. 1938, ch. 563, § 18; G.L. 1956, § 10-13-20; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-21 - Administration of oath.

§ 10-13-21 Administration of oath.  Upon the return of the citation, the magistrate authorized to administer the oath by § 10-13-7, in the county in which the defendant is liable to be imprisoned, may administer the oath to the defendant, if upon examination of the defendant on oath, and of such other evidence as either party may produce, he or she shall think proper.

History of Section.
(G.L. 1896, ch. 260, § 19; G.L. 1909, ch. 326, § 19; G.L. 1923, ch. 377, § 19; G.L. 1938, ch. 563, § 19; G.L. 1956, § 10-13-21.)



Chapter 10-13-22 - Effect of execution after oath.

§ 10-13-22 Effect of execution after oath.  If the defendant be admitted to take the oath, he or she shall thereafter be exempt from imprisonment on the execution or any future execution that may be issued on such judgment, and execution on such judgment shall issue only against the goods and chattels and real estate of the defendant.

History of Section.
(G.L. 1896, ch. 260, § 20; G.L. 1909, ch. 326, § 20; G.L. 1923, ch. 377, § 20; G.L. 1938, ch. 563, § 20; G.L. 1956, § 10-13-22.)



Chapter 10-13-23 - Certificate as to oath  Certificate of discharge.

§ 10-13-23 Certificate as to oath  Certificate of discharge.  The justice administering the oath as provided in § 10-13-7, pursuant to the provisions of § 10-13-21, shall give a certificate to that effect, under his or her hand and seal, to the defendant. In all cases the justice who commences the examination under the provisions of this chapter shall alone have the power to sign and seal the certificate of discharge.

History of Section.
(G.L. 1896, ch. 260, § 21; G.L. 1909, ch. 326, § 21; G.L. 1923, ch. 377, § 21; G.L. 1938, ch. 563, § 21; G.L. 1956, § 10-13-23; P.L. 1997, ch. 326, § 34.)



Chapter 10-13-24 - Assignment for benefit of creditors upon administration of oath.

§ 10-13-24 Assignment for benefit of creditors upon administration of oath.  Whenever the oath as provided in this chapter shall be administered to any defendant, under the provisions of §§ 10-13-14  10-13-23 he or she shall then and there make an assignment of all his or her estate, real and personal, not exempted from attachment by law, to some responsible inhabitant of this state, his or her heirs and assigns, to be approved by the magistrate administering the oath, in trust for the benefit of all his or her creditors in proportion to their demands, and a copy of the assignment shall be filed by the assignee in the office of the clerk of the court issuing the execution.

History of Section.
(G.L. 1896, ch. 260, § 22; G.L. 1909, ch. 326, § 22; G.L. 1923, ch. 377, § 22; G.L. 1938, ch. 563, § 22; G.L. 1956, § 10-13-24; P.L. 1997, ch. 326, § 96.)



Chapter 10-13-25 - Party deemed creditor  Effect of executions subsequent to oath.

§ 10-13-25 Party deemed creditor  Effect of executions subsequent to oath.  The person to whom the debt appears, by the process, to belong at the time complaint is made, shall be deemed the creditor within the meaning of the provisions of this chapter. Neither the commitment of the prisoner, nor his or her discharge, shall be a satisfaction of the debt for which he or she was committed. If committed on execution, the plaintiff may take out another execution, which shall not, however, run against the body of the defendant. If suit is brought on the judgment, execution in the suit shall not run against the body of the defendant, nor shall the defendant be held to bail on the writ in such case. If the defendant is committed on mesne process, when he or she receives a certificate as provided in § 10-13-23, if that fact is shown by plea to the court before which the action is pending, then execution shall not issue against the body of the defendant, but in all such cases execution shall issue against the goods and chattels and real estate of the defendant.

History of Section.
(G.L. 1896, ch. 260, § 23; C.P.A. 1905, § 1234; G.L. 1909, ch. 326, § 23; G.L. 1923, ch. 377, § 23; G.L. 1938, ch. 563, § 23; G.L. 1956, § 10-13-25; P.L. 1997, ch. 326, § 96.)



Chapter 10-13-26 - Adjournment of hearings.

§ 10-13-26 Adjournment of hearings.  Any judge of the district court, who shall be present at the time and place to which any citation in behalf of any poor prisoner, issued under the provisions of this chapter, shall be duly returned, may, in the absence of another magistrate, adjourn the hearing thereon to any other time or place, as he or she may think proper, with the same effect as if another judge were present.

History of Section.
(G.L. 1896, ch. 260, § 24; C.P.A. 1905, § 1233; G.L. 1909, ch. 326, § 24; G.L. 1923, ch. 377, § 24; G.L. 1938, ch. 563, § 24; G.L. 1956, § 10-13-26; P.L. 1969, ch. 239, § 23.)



Chapter 10-13-27 - Petition for discharge by prisoner unable to pay tort judgment.

§ 10-13-27 Petition for discharge by prisoner unable to pay tort judgment.  Whenever any person shall have been imprisoned for six (6) months upon a writ of arrest, mesne process, execution, or upon surrender or commitment by bail in any action on any penal statute, actions sounding in tort, including actions for possession of land or trespass to land in which title to the land is not in dispute, or other civil action in which such person is not now entitled to his or her discharge, upon being admitted to take the poor debtor's oath, the person so imprisoned may petition the justice of the district court in the county in which he or she is imprisoned, setting forth that he or she is detained in prison, the term of his or her imprisonment, the cause of his or her committal, and the name and residence of the person at whose suit he or she was committed, and that he or she is unable to pay the judgment upon which he or she is committed, and to pay his or her prison charges: provided, however, that any person who shall have been imprisoned as provided in this chapter upon a writ issued out of a district court or upon execution wherein the debt or damages and costs shall not exceed one thousand dollars ($1,000) may petition as provided in this chapter after ninety (90) days of imprisonment.

History of Section.
(G.L. 1896, ch. 261, § 4; C.P.A. 1905, § 1158; G.L. 1909, ch. 327, § 4; G.L. 1923, ch. 378, § 1; P.L. 1929, ch. 1331, § 12; G.L. 1938, ch. 564, § 1; G.L. 1956, § 10-13-27; P.L. 1965, ch. 55, § 56.)



Chapter 10-13-28 - Examination of tort debtor  Assignment of property  Administration of oath.

§ 10-13-28 Examination of tort debtor  Assignment of property  Administration of oath.  Upon the receipt of any petition of any poor tort debtor under the provisions of § 10-13-27, the justice to whom the petition shall be addressed shall fix a time and place for the hearing of the petition, and shall issue a citation, directed to the committing creditor or to his or her attorney of record in the suit, or if the committing creditor be deceased, to the legal representative of the deceased creditor, which citation shall be served upon one of the persons to whom it is directed at least six (6) days before the return day thereof. Upon the return of the citation duly served, the justice shall cause the petitioner to be brought before him or her upon habeas corpus at the time and place named in the citation, and either then or at such other time as the justice shall appoint, shall proceed to examine the petitioner and to hear the evidence which may be properly adduced in favor of and against the granting of the prayer of the petition, and if it shall be made to appear that the petitioner has no property, rights, or credits with which to pay prison charges, or which is not exempt by law from attachment, and that the debtor has made an assignment to the warden in the manner prescribed in § 10-13-7, if the justice shall be of the opinion that the petitioner can truly take the oath prescribed in § 10-13-8, the justice may administer to the petitioner the oath, and the like certificate shall be issued thereof, and the certificate shall have the like effect in all respects with reference to the discharge of the petitioner from the correctional institution, and the issue of execution, or of alias or pluries execution, upon the judgment shall be in the form and with the like effect, as if the petitioner had been entitled to and admitted to take the poor debtor's oath under the provisions of §§ 10-13-1  10-13-26.

History of Section.
(G.L. 1896, ch. 261, § 5; C.P.A. 1905, § 1159; G.L. 1909, ch. 327, § 5; G.L. 1923, ch. 378, § 2; G.L. 1938, ch. 564, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 10-13-29.)



Chapter 10-13-29 - Costs paid by debtor.

§ 10-13-29 Costs paid by debtor.  The cost of the service of citation and the writ of habeas corpus issued under the provisions of §§ 10-13-27 and 10-13-28 shall be paid by the petitioner for relief hereunder.

History of Section.
(G.L. 1896, ch. 261, § 6; G.L. 1909, ch. 327, § 6; G.L. 1923, ch. 378, § 3; G.L. 1938, ch. 564, § 3; G.L. 1956, § 10-13-29.)






Chapter 10-14 - Quo Warranto

Chapter 10-14-1 - Equity petition in supreme court.

§ 10-14-1 Equity petition in supreme court.  The title to any office, to determine which the writ of quo warranto lies at the common law, may be brought in question by petition to the supreme court.

History of Section.
(G.L. 1896, ch. 263, § 1; C.P.A. 1905, § 1160; G.L. 1909, ch. 328, § 1; G.L. 1923, ch. 379, § 1; G.L. 1938, ch. 585, § 1; G.L. 1956, § 10-14-1.)



Chapter 10-14-2 - Issues determinable in proceedings in nature of quo warranto  Parties.

§ 10-14-2 Issues determinable in proceedings in nature of quo warranto  Parties.  In any proceeding upon writ of quo warranto, or by information or by petition in the nature of quo warranto, the court may determine the title of the relator or petitioner as well as that of the respondent; and in any such proceeding, all or any persons claiming the same office by whatever title, or claiming different offices depending upon the same election or appointment, may be made parties, and their respective rights may be ascertained and determined; and the court may consolidate for the purposes of healing and adjudication all such proceedings if brought separately.

History of Section.
(G.L. 1896, ch. 263, § 2; G.L. 1909, ch. 328, § 2; G.L. 1923, ch. 379, § 2; G.L. 1938, ch. 585, § 2; G.L. 1956, § 10-14-2.)



Chapter 10-14-3 - Enforcement of judgments  Order of new elections.

§ 10-14-3 Enforcement of judgments  Order of new elections.  In all proceedings under this chapter, the court shall enforce its judgment by appropriate process; and whenever it shall find that no election was made, it may order a new election in all cases where new elections are required by law to be held upon failure to elect in the first instance.

History of Section.
(G.L. 1896, ch. 263, § 3; G.L. 1909, ch. 328, § 3; G.L. 1923, ch. 379, § 3; G.L. 1938, ch. 585, § 3; G.L. 1956, § 10-14-3.)






Chapter 10-15 - Receivers of Joint Estates

Chapter 10-15-1 - Appointment to receive income from joint or common property.

§ 10-15-1 Appointment to receive income from joint or common property.  Upon the application of any party interested, the superior court may and is hereby authorized to appoint receivers of the rents and profits of estates owned by joint tenants and tenants in common.

History of Section.
(G.L. 1896, ch. 267, § 1; C.P.A. 1905, § 1220; G.L. 1909, ch. 332, § 1; G.L. 1923, ch. 383, § 1; G.L. 1938, ch. 596, § 1; G.L. 1956, § 10-15-1.)



Chapter 10-15-2 - Duties of receiver.

§ 10-15-2 Duties of receiver.  It shall be the duty of a receiver to take possession of and manage such estates, to lease the estates but not under seal, collect the rents due and as they become due, keep the premises in repair, and distribute the net income among the joint tenants or tenants in common.

History of Section.
(G.L. 1896, ch. 267, § 2; G.L. 1909, ch. 332, § 2; G.L. 1923, ch. 383, § 2; G.L. 1938, ch. 596, § 2; G.L. 1956, § 10-15-2.)



Chapter 10-15-3 - Removal and replacement of receiver.

§ 10-15-3 Removal and replacement of receiver.  A receiver may be for cause shown removed by the court and another appointed in his or her place, upon the petition of any party interested in the estate.

History of Section.
(G.L. 1896, ch. 267, § 4; G.L. 1909, ch. 332, § 4; G.L. 1923, ch. 383, § 4; G.L. 1938, ch. 596, § 4; G.L. 1956, § 10-15-3.)



Chapter 10-15-4 - Termination of receivership on notice by parties.

§ 10-15-4 Termination of receivership on notice by parties.  A receivership shall terminate upon notice in writing to the receiver by all the parties interested or their duly authorized agents or legal representatives.

History of Section.
(G.L. 1896, ch. 267, § 3; G.L. 1909, ch. 332, § 3; G.L. 1923, ch. 383, § 3; G.L. 1938, ch. 596, § 3; G.L. 1956, § 10-15-4.)






Chapter 10-16 - Small Claims and Consumer Claims

Chapter 10-16-1 - Actions subject to chapter.

§ 10-16-1 Actions subject to chapter.  In all ex contractu civil actions and in any action to recover the amount of any tax for money only not in excess of two thousand five hundred dollars ($2,500) exclusive of interest and costs, and in all actions or suits to recover damages resulting from a retail sale of tangible personal property to a member of the general public or from services rendered to a member of the general public in which the plaintiff seeks to recover an amount of money only not in excess of two thousand five hundred dollars ($2,500) exclusive of interest and costs, and in all actions or suits based upon a negotiable instrument involving an amount of money only not in excess of two thousand five hundred dollars ($2,500) exclusive of interest and costs, the procedure shall, at the plaintiff's election, shown by his or her waiver of appeal, be as provided by this chapter.

History of Section.
(P.L. 1930, ch. 1596, § 1; P.L. 1933, ch. 2022, § 1; G.L. 1938, ch. 592, § 1; G.L. 1956, § 10-16-1; P.L. 1959, ch. 68, § 1; P.L. 1962, ch. 19, § 1; P.L. 1969, ch. 130, § 1; P.L. 1969, ch. 239, § 12; P.L. 1970, ch. 214, § 1; P.L. 1975, ch. 232, § 1; P.L. 1976, ch. 192, § 2; P.L. 1982, ch. 332, § 1; P.L. 1987, ch. 77, § 2; P.L. 1991, ch. 244, § 1; P.L. 2004, ch. 212, § 1; P.L. 2004, ch. 300, § 1.)



Chapter 10-16-2 - Jurisdiction of district court.

§ 10-16-2 Jurisdiction of district court.  The district court shall have full jurisdiction of actions brought under the provisions of this chapter.

History of Section.
(P.L. 1930, ch. 1596, § 16; G.L. 1938, ch. 592, § 16; G.L. 1956, § 10-16-2; P.L. 1969, ch. 239, § 12.)



Chapter 10-16-3 - Venue of actions  Rules of practice.

§ 10-16-3 Venue of actions  Rules of practice.  The venue of actions under this chapter shall be the same as in ordinary civil actions, except cases wherein the plaintiff is a corporation, in which event the action must be brought in the division of the district court wherein the defendant resides. If the defendant resides outside the state, then the venue shall be the same as in other civil actions. The laws relating to practice in ordinary civil actions in the district court, which are applicable to this procedure, and not inconsistent with the provisions of this chapter, shall apply to cases under this procedure.

History of Section.
(P.L. 1930, ch. 1596, § 11; G.L. 1938, ch. 592, § 11; G.L. 1956, § 10-16-3; P.L. 1969, ch. 239, § 12; P.L. 1976, ch. 273, § 1; P.L. 1987, ch. 77, § 2.)



Chapter 10-16-3.1 - Corporations  Representatives.

§ 10-16-3.1 Corporations  Representatives.  (a) Any corporation with total assets of less than one million dollars ($1,000,000) organized under the laws of this state or licensed to do business under the laws of this state, which is a corporation incorporated as a close corporation pursuant to § 7-1.2-1701, or if the corporation is a close corporation or which is a corporation whose majority stockholders are family members related by blood or marriage, may designate a representative thereof to prosecute claims under this chapter; provided, however, that no representative may be designated to prosecute claims for more than one corporation. The designation authorized by an officer of the corporation shall be filed with the clerk of the district court in which any claim is filed.

(b) No representative under this section, if not licensed to practice law, shall be deemed to be practicing law without a license.

History of Section.
(P.L. 1977, ch. 265, § 1; P.L. 1978, ch. 109, § 1; P.L. 2005, ch. 36, § 10; P.L. 2005, ch. 72, § 10.)



Chapter 10-16-4 - Filing fee  Waiver of appeal.

§ 10-16-4 Filing fee  Waiver of appeal.  (a) The plaintiff shall pay into the court an entry fee of fifty-five dollars ($55.00), of which twenty dollars ($20.00) shall be placed in a "small claims mediation restricted receipt account" together with an amount equal to the then prevailing postal rate, for mailing notices in the case, which shall be deemed the beginning of the action. The "small claims mediation restricted receipt account" shall be established under the control of the state court director of finance; the chief judge of the district court shall be authorized to pay for the services of qualified mediators and other related expenses from the "small claims mediation restricted receipt account."

(b) The plaintiff shall also file with his or her claim a written waiver of right of appeal.

History of Section.
(P.L. 1930, ch. 1596, § 2; P.L. 1932, ch. 1904, § 1; G.L. 1938, ch. 592, § 2; P.L. 1952, ch. 3024, § 1; G.L. 1956, § 10-16-4; P.L. 1969, ch. 239, § 12; P.L. 1976, ch. 192, § 2; P.L. 1982, ch. 332, § 1; P.L. 1987, ch. 77, § 2; P.L. 1992, ch. 133, art. 6, § 1; P.L. 2004, ch. 212, § 1; P.L. 2004, ch. 300, § 2; P.L. 2009, ch. 5, art. 9, § 13; P.L. 2009, ch. 372, § 2; P.L. 2009, ch. 381, § 2.)



Chapter 10-16-5 - Rules of procedure.

§ 10-16-5 Rules of procedure.  (a) The judges of the district court shall make such orders and rules as they deem necessary concerning the hearing and determination of small claims, including suitable forms of procedure in such cases.

(b) The chief judge of the district court shall be authorized to establish a system of mandatory mediation for all small claims actions other than actions relating to book accounts for a sum certain. The judges of the district court shall be authorized to make such rules as may be necessary for the establishment of said mandatory mediation system.

History of Section.
(P.L. 1987, ch. 77, § 3; P.L. 2004, ch. 212, § 1; P.L. 2004, ch. 300, § 2.)



Chapter 10-16-6 - Notations in docket  Refusal or return undelivered of notice to defendant.

§ 10-16-6 Notations in docket  Refusal or return undelivered of notice to defendant.  The clerk shall note in the docket or in the papers of the case the mailing date of the notice and the address of the defendant. Notice shall be valid although refused by the defendant, and therefore not delivered. If the notice is returned undelivered without refusal by the defendant, or if in any other way it appears that notice has not reached the defendant, the clerk shall issue at the expense of the plaintiff such further or other notice to appear for hearing at such time as the court may order.

History of Section.
(P.L. 1930, ch. 1596, § 4; G.L. 1938, ch. 592, § 4; G.L. 1956, § 10-16-6.)



Chapter 10-16-7 - Judgment on default by defendant.

§ 10-16-7 Judgment on default by defendant.  At the time set for answering, if the defendant does not appear to answer and defend the claim, he or she may then, or thereafter as the court may order, be defaulted, and judgment entered against him or her in favor of the plaintiff for his or her claim, or so much thereof as the court may find to be justly due and owing, or that should be awarded to the plaintiff.

History of Section.
(P.L. 1930, ch. 1596, § 5; G.L. 1938, ch. 592, § 5; G.L. 1956, § 10-16-7; P.L. 1987, ch. 77, § 2.)



Chapter 10-16-8 - Default by plaintiff  Prevention of abuse of procedure by claimants.

§ 10-16-8 Default by plaintiff  Prevention of abuse of procedure by claimants.  (a) If the plaintiff does not appear at the time set for the hearing, the court may dismiss the claim and action for want of prosecution, or enter judgment for the defendant for his or her costs, or make such other disposition of the case as may be proper.

(b) If the clerk shall find that the procedure provided by this chapter is sought to be utilized by a claimant for purposes of oppression or harassment, as where the claimant has previously resorted to such procedure on the same claim and has been unsuccessful after hearing thereon, the clerk may in his or her discretion compel the claimant to make application to the court for leave to prosecute the claim under this chapter. The court upon such application shall inquire into the circumstances and, if it shall find that the claim has already been adjudicated, or that the claim is sought to be brought on solely for purposes of oppression or harassment and not under color of right, it may make an order denying the claimant the availability of the procedure provided by this chapter.

History of Section.
(P.L. 1930, ch. 1596, § 6; G.L. 1938, ch. 592, § 6; G.L. 1956, § 10-16-8; P.L. 1970, ch. 214, § 1.)



Chapter 10-16-9 - Filing of defense  Counterclaim.

§ 10-16-9 Filing of defense  Counterclaim.  Prior to or upon the date set for answering the defendant shall in writing file in court his or her answer or defense to the plaintiff 's claim and may claim any counterclaim he or she may have against the plaintiff 's claim, as he or she might plead the claim in an action begun by complaint and summons, and shall file a statement in writing of his or her counterclaim with the court, and the court shall determine which of the parties is entitled to decision against the other, and in what amount, and enter decision accordingly, but not exceeding the sum of one thousand five hundred dollars ($1,500). If the defendant's counterclaim shall exceed the sum of one thousand five hundred dollars ($1,500), and in the opinion of the court there shall be due the defendant thereon an amount greater than one thousand five hundred dollars ($1,500), the court shall enter decision against the plaintiff as in case of nonsuit, and for the defendant for his or her costs only, and shall not further adjudicate upon the claim of the defendant, whose right to sue for the claim shall remain in the same manner as before the commencement of the action. The court may continue the hearing from time to time as may be necessary.

History of Section.
(P.L. 1930, ch. 1596, § 7; G.L. 1938, ch. 592, § 7; G.L. 1956, § 10-16-9; P.L. 1959, ch. 68, § 1; P.L. 1962, ch. 19, § 1; P.L. 1965, ch. 55, § 57; P.L. 1969, ch. 239, § 12; P.L. 1976, ch. 192, § 2; P.L. 1987, ch. 77, § 2.)



Chapter 10-16-10 - Amendment of statements  Informality of proceedings  Evidence.

§ 10-16-10 Amendment of statements  Informality of proceedings  Evidence.  The court may at any time after such notice and upon such terms as it shall determine allow any claim or answer to be amended. No formal pleadings other than the statement of their respective claims in writing shall be necessary to define the issue between the parties, and the hearing of all such causes shall be informal with the sole object of dispensing speedy and final justice between the parties. The witnesses in the hearings shall be sworn and depositions may be used at the hearing, provided the depositions have been taken according to law.

History of Section.
(P.L. 1930, ch. 1596, § 9; G.L. 1938, ch. 592, § 9; G.L. 1956, § 10-16-10.)



Chapter 10-16-11 - Vacation of decisions or orders  Order of new hearing.

§ 10-16-11 Vacation of decisions or orders  Order of new hearing.  The court may at any time upon motion, and after such notice, by mail or otherwise as it may order for cause shown, vacate any decision, order or judgment entered by it under this procedure for want of actual notice to a party, for error, or for any other cause that the court may deem sufficient, and may stay or vacate execution, and may order a new hearing, upon such terms, costs, and conditions as the court shall deem just and proper.

History of Section.
(P.L. 1930, ch. 1596, § 10; G.L. 1938, ch. 592, § 10; G.L. 1956, § 10-16-11.)



Chapter 10-16-12 - Manner of payment of judgment  Stay of execution.

§ 10-16-12 Manner of payment of judgment  Stay of execution.  The court may order that the judgment shall be paid to the prevailing party at such time, or by such instalments, as it shall deem proper, and may stay the issue of execution and other supplementary process during compliance with the court's order. The stay shall at all times be subject to being modified or vacated by the court.

History of Section.
(P.L. 1930, ch. 1596, § 12; G.L. 1938, ch. 592, § 12; G.L. 1956, § 10-16-12.)



Chapter 10-16-13 - Disbursements allowed as costs.

§ 10-16-13 Disbursements allowed as costs.  The actual cash disbursements of the prevailing party for entry fee, mailing fee, and officers' and witness fees shall be allowed as costs.

History of Section.
(P.L. 1930, ch. 1596, § 13; G.L. 1938, ch. 592, § 13; G.L. 1956, § 10-16-13.)



Chapter 10-16-14 - Appeals by defendant.

§ 10-16-14 Appeals by defendant.  (a) The defendant, if aggrieved by the decision of the district court in a cause brought under the provisions of this chapter, shall have the same right of appeal, and under the same terms and conditions, as are provided under the practice in ordinary civil actions in district courts.

(b) Notwithstanding the foregoing, in cases in which the plaintiff is the purchaser of a consumer product seeking to recover damages against the seller and/or manufacturer of that product, if the defendant is defaulted for failure to answer and defend the claim, the judgment of the district court shall be final. In such event, the defendant shall be deemed to have forfeited all rights to appeal and shall not be entitled to a trial de novo in superior court.

History of Section.
(P.L. 1930, ch. 1596, § 8; G.L. 1938, ch. 592, § 8; G.L. 1956, § 10-16-14; P.L. 1984, ch. 235, § 1.)



Chapter 10-16-15 - Remedies for enforcement of judgments.

§ 10-16-15 Remedies for enforcement of judgments.  Except as otherwise provided in this chapter, a party obtaining judgment under this chapter shall be entitled to the same remedies, processes, costs and benefits as are given or enure to other judgment creditors including the right to use trustee process in the same small claims action.

History of Section.
(P.L. 1930, ch. 1596, § 14; G.L. 1938, ch. 592, § 14; G.L. 1956, § 10-16-15; P.L. 1987, ch. 77, § 2.)



Chapter 10-16-16 - Appropriations for carrying out chapter.

§ 10-16-16 Appropriations for carrying out chapter.  The general assembly shall annually appropriate such sums as it may deem necessary for the purpose of meeting the expenses of the district court in carrying out the provisions of this chapter; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the necessary sums, or so much thereof as may be from time to time required, upon receipt by him or her of proper vouchers approved by the chief clerk of the district court.

History of Section.
(P.L. 1930, ch. 1596, § 15; P.L. 1932, ch. 1904, § 1; G.L. 1938, ch. 592, § 15; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 10-16-16; P.L. 1969, ch. 239, § 12.)






Chapter 10-17 - Trustee Process

Chapter 10-17-1 - "Trustee" defined.

§ 10-17-1 "Trustee" defined.  The word "trustee", wherever occurring in this chapter, shall be deemed to include the words "attorney", "agent", "factor", or "debtor".

History of Section.
(C.P.A. 1905, § 596; G.L. 1909, ch. 301, § 28; G.L. 1923, ch. 351, § 28; G.L. 1938, ch. 550, § 19; G.L. 1956, § 10-17-1.)



Chapter 10-17-2 - Account by trustee as to attached property.

§ 10-17-2 Account by trustee as to attached property.  (a) Whenever any person, partnership, or corporation shall be served with a judicial writ, original or mesne process, with purpose of attaching the wages or personal estate of the defendant in the hands or possession of the person, partnership, or corporation, the person, partnership, or corporation shall render an account in writing, upon oath, to the court to which the writ is returnable. The original account shall state what wages or personal estate, if any, up to the amount of the demands set forth in the writ, the trustee had in his, her, or its hands or possession at the time the writ was served, except as provided in § 6A-4-303; or if none shall exist, the trustee shall state that fact in writing, to the court. The trustee is not required to account to the court for property in his, her, or its hands or possession in excess of the demand set forth in the writ.

(b) Whenever a supplemental accounting is required by § 10-17-4, the trustee shall set forth the amount of wages garnished, if any, in the reporting period and shall also state the total amount of defendant's wages held by the trustee to date. Upon the entire amount of demand as set forth in the writ being collected, or if the defendant permanently leaves the trustee's employment, final account shall be filed with the court issuing the writ, setting forth that fact.

History of Section.
(C.P.A. 1905, § 576; G.L. 1909, ch. 301, § 10; P.L. 1910, ch. 586, § 1; P.L. 1917, ch. 1490, § 1; G.L. 1923, ch. 351, § 10; P.L. 1930, ch. 1608, § 1; G.L. 1938, ch. 550, § 1; G.L. 1956, § 10-17-2; P.L. 1960, ch. 147, § 3; P.L. 1984, ch. 357, § 3.)



Chapter 10-17-3 - Oath to account  Certified copy.

§ 10-17-3 Oath to account  Certified copy.  The disclosure made by virtue of § 10-17-2 shall be sworn to before any person authorized to administer oaths and shall be filed with the clerk of the court to which the writ shall be returnable, and if the name and address of plaintiff's attorney apears on the writ, a copy of the disclosure shall be mailed to the attorney at that address. The party filing the disclosure shall be entitled, on tendering a copy thereof and a fee of twenty-five cents ($.25) to the clerk, to have the copy certified by the clerk with whom the original is filed, and a certificate indorsed on such copy of the fact and date of filing.

History of Section.
(C.P.A. 1905, § 577; G.L. 1909, ch. 301, § 11; G.L. 1923, ch. 351, § 11; G.L. 1938, ch. 550, § 2; G.L. 1956, § 10-17-3; P.L. 1968, ch. 62, § 2.)



Chapter 10-17-4 - Time of filing account.

§ 10-17-4 Time of filing account.  (a) The account shall be filed with the court to which the writ is returnable within twenty (20) days after the service.

(b) In the case of wage garnishments, supplementary accounts shall be filed monthly thereafter until one of three (3) events occurs:

(1) The entire amount of plaintiff's demand and costs of suit has been collected by the garnishee and reported to the court.

(2) The defendant is no longer employed by the garnishee.

(3) Plaintiff has released the garnishee from any obligation to file further accounts.

History of Section.
(C.P.A. 1905, § 576; G.L. 1909, ch. 301, § 10; P.L. 1910, ch. 586, § 1; P.L. 1917, ch. 1490, § 1; G.L. 1923, ch. 351, § 10; P.L. 1930, ch. 1608, § 1; G.L. 1938, ch. 550, § 1; G.L. 1956, § 10-17-4; P.L. 1965, ch. 55, § 58; P.L. 1966, ch. 1, § 14; P.L. 1984, ch. 357, § 3.)



Chapter 10-17-5 - Surrender of property to officer.

§ 10-17-5 Surrender of property to officer.  When the personal estate of a defendant other than money or credits shall be attached in the hands of a person as trustee, if that person shall surrender the personal estate to the officer making the attachment, the officer shall take possession of the personal estate and make due return thereof upon the writ of attachment.

History of Section.
(C.P.A. 1905, § 576; G.L. 1909, ch. 301, § 10; P.L. 1910, ch. 586, § 1; P.L. 1917, ch. 1490, § 1; G.L. 1923, ch. 351, § 10; P.L. 1930, ch. 1608, § 1; G.L. 1938, ch. 550, § 1; G.L. 1956, § 10-17-5.)



Chapter 10-17-6 - Summons of garnishee as witness.

§ 10-17-6 Summons of garnishee as witness.  (a) In any action where money or other property shall have been trusteed in the hands of a person, firm, or corporation, the person signing the garnishee's answer may be summoned by either party at any time before final judgment and subjected to examination and cross-examination upon all matters relating to or connected with the facts set forth in the answer, and evidence may be introduced to contradict the testimony of that person.

(b) A person summoned as provided in subsection (a) shall be entitled to an attendance fee of three dollars ($3.00) and lawful mileage, and unless summoned in the manner set forth in subsection (a), the answer sworn to by a trustee shall be deemed true in deciding how far the trustee is chargeable.

History of Section.
(C.P.A. 1905, § 578; P.L. 1907, ch. 1432, § 1; G.L. 1909, ch. 301, § 12; G.L. 1923, ch. 351, § 12; G.L. 1938, ch. 550, § 3; G.L. 1956, § 10-17-6.)



Chapter 10-17-7 - Amount with which trustee charged  Action against trustee.

§ 10-17-7 Amount with which trustee charged  Action against trustee.  If the accounts filed by any trustee in accordance with § 10-17-2 shall disclose that the trustee is holding any wages or personal estate of the defendant, then the trustee shall be charged to the amount disclosed, if less than the judgment or decree, otherwise to the amount of the judgment or decree. At the discretion of the court, an order may be entered allowing a partial charge of those funds. However, no such order shall be entered in the same case more than once in a three (3) month period of time. The plaintiff, after having recovered judgment or decree against the defendant, may bring his or her action against the trustee to recover the amount for which he or she is charged, with interest and costs.

History of Section.
(C.P.A. 1905, § 579; G.L. 1909, ch. 301, § 13; G.L. 1923, ch. 351, § 13; G.L. 1938, ch. 550, § 4; G.L. 1956, § 10-17-7; P.L. 1965, ch. 55, § 58; P.L. 1984, ch. 357, § 3.)



Chapter 10-17-8 - Suits against separate trustees.

§ 10-17-8 Suits against separate trustees.  Whenever it shall appear that several persons, partnerships, or corporations have property of the defendant as trustees, the plaintiff may sue each separately and recover the amount in his or her hands, until the plaintiff shall receive full payment of his or her judgment or decree against the original defendant, with interest and costs.

History of Section.
(C.P.A. 1905, § 580; G.L. 1909, ch. 301, § 14; G.L. 1923, ch. 351, § 14; G.L. 1938, ch. 550, § 5; G.L. 1956, § 10-17-8.)



Chapter 10-17-9 - Satisfaction by trustee after judgment against defendant.

§ 10-17-9 Satisfaction by trustee after judgment against defendant.  Any trustee, after final judgment or decree against the defendant, may satisfy the judgment or decree, or any part thereof, to the amount of the estate attached in his or her hands, before any suit shall be brought against him or her therefor; and such payment shall avail for his or her discharge, as against both plaintiff and defendant, for the amount thereof.

History of Section.
(C.P.A. 1905, § 581; G.L. 1909, ch. 301, § 15; G.L. 1923, ch. 351, § 15; G.L. 1938, ch. 550, § 6; G.L. 1956, § 10-17-9.)



Chapter 10-17-10 - Delivery of specific articles on execution.

§ 10-17-10 Delivery of specific articles on execution.  If it shall appear by the disclosure that the personal estate in the hands of the trustee belonging to the defendant did not consist of money, but of one or more specific articles, the trustee may, after final judgment or decree against the defendant, surrender or deliver to the officer charged with the execution issued on the judgment or decree, the specific articles, in order that they may be taken on execution.

History of Section.
(C.P.A. 1905, § 582; G.L. 1909, ch. 301, § 16; G.L. 1923, ch. 351, § 16; G.L. 1938, ch. 550, § 7; P.L. 1948, ch. 2025, § 1; G.L. 1956, § 10-17-10.)



Chapter 10-17-11 - Delivery of money to court before judgment.

§ 10-17-11 Delivery of money to court before judgment.  If it shall appear by the disclosure that the personal estate in the hands of the trustee belonging to the defendant consisted of money, the trustee, at any time before final judgment, may deliver the money to the clerk of the court.

History of Section.
(G.L. 1938, ch. 550, § 7; P.L. 1948, ch. 2025, § 1; G.L. 1956, § 10-17-11.)



Chapter 10-17-12 - Discharge of trustee by surrender or delivery.

§ 10-17-12 Discharge of trustee by surrender or delivery.  The surrender or delivery shall be a good discharge to the trustee for the articles or money, as to both plaintiff and defendant in the action.

History of Section.
(C.P.A. 1905, § 583; G.L. 1909, ch. 301, § 17; G.L. 1923, ch. 351, § 17; G.L. 1938, ch. 550, § 8; P.L. 1948, ch. 2025, § 1; G.L. 1956, § 10-17-12.)



Chapter 10-17-13 - Determination as to whether trustee is chargeable.

§ 10-17-13 Determination as to whether trustee is chargeable.  Whenever any person shall be served with a copy of a writ by which he or she shall be sought to be charged as trustee of the defendant named in the writ, and the person shall appear and answer to the action or suit so commenced, as to whether he or she is or is not a trustee of the defendant, the court in which the action or suit is brought or may be pending shall determine whether the person so served, is properly chargeable as the trustee of the defendant; and if chargeable, to what extent.

History of Section.
(C.P.A. 1905, § 584; G.L. 1909, ch. 301, § 18; G.L. 1923, ch. 351, § 18; G.L. 1938, ch. 550, § 9; G.L. 1956, § 10-17-13.)



Chapter 10-17-14 - Liability of trustee for false answers.

§ 10-17-14 Liability of trustee for false answers.  Any person summoned as trustee of a defendant, making a false answer or affidavit in any case, shall be liable to the plaintiff in a civil action for any damages which may result to him or her from the false answer or affidavit.

History of Section.
(C.P.A. 1905, § 585; G.L. 1909, ch. 301, § 19; G.L. 1923, ch. 351, § 19; G.L. 1938, ch. 550, § 10; G.L. 1956, § 10-17-14; P.L. 1965, ch. 55, § 58.)



Chapter 10-17-15 - Liability on failure to render account  Action against trustee.

§ 10-17-15 Liability on failure to render account  Action against trustee.  If any person, co-partnership or corporation, served as trustee with a copy of a writ, shall refuse or neglect to render, on oath, the account required by § 10-17-2, of what personal estate of the defendant the trustee had in his or her hand at the time of the service of the copy, the trustee shall be charged to the amount of the judgment or decree, if any, rendered against the defendant in the suit; or, if no judgment is so rendered because of want of service upon the defendant, then, the trustee shall be charged to the amount of the just claim or demand which the plaintiff may show against the defendant to the satisfaction of the court. The amount for which the trustee is charged may be recovered by a civil action against him or her, except as otherwise provided in § 9-25-24.

History of Section.
(C.P.A. 1905, § 586; G.L. 1909, ch. 301, § 20; P.L. 1917, ch. 1490, § 2; G.L. 1923, ch. 351, § 20; G.L. 1938, ch. 550, § 11; G.L. 1956, § 10-17-15; P.L. 1965, ch. 55, § 58.)



Chapter 10-17-16 - Joint action against trustees failing to account.

§ 10-17-16 Joint action against trustees failing to account.  If several trustees shall neglect or refuse to render an account upon oath in the same case, then the plaintiff shall bring his or her action against all the trustees jointly, and in no other manner.

History of Section.
(C.P.A. 1905, § 587; G.L. 1909, ch. 301, § 21; G.L. 1923, ch. 351, § 21; G.L. 1938, ch. 550, § 12; G.L. 1956, § 10-17-16.)



Chapter 10-17-17 - Defense in name of defendant.

§ 10-17-17 Defense in name of defendant.  Every person, who shall be served with a copy of a writ against any defendant, may file an answer to the action or suit and defend the suit in behalf and in the name of the defendant.

History of Section.
(C.P.A. 1905, § 588; G.L. 1909, ch. 301, § 22; G.L. 1923, ch. 351, § 22; G.L. 1938, ch. 550, § 13; G.L. 1956, § 10-17-17.)



Chapter 10-17-18 - Dismissal of person served who holds no property.

§ 10-17-18 Dismissal of person served who holds no property.  If it shall appear by the disclosure that the person who or partnership or corporation which had been served as trustee with a copy of such writ, had not any of the personal estate of the defendant in his, her, or its hands, then the action or suit shall be dismissed, and the trustee who shall appear to defend the action shall recover the costs, unless the court has acquired personal jurisdiction over the defendant.

History of Section.
(C.P.A. 1905, § 589; G.L. 1909, ch. 301, § 23; G.L. 1923, ch. 351, § 23; G.L. 1938, ch. 550, § 14; G.L. 1956, § 10-17-18; P.L. 1966, ch. 1, § 15.)



Chapter 10-17-19 - Intervention by other claimant of estate.

§ 10-17-19 Intervention by other claimant of estate.  Whenever the personal estate of any defendant is attached on trustee process, any person claiming the personal estate, under an assignment or otherwise, may on his or her own motion become a party to the action or suit so far as respects the title to the personal estate.

History of Section.
(C.P.A. 1905, § 590; G.L. 1909, ch. 301, § 24; G.L. 1923, ch. 351, § 24; G.L. 1938, ch. 550, § 15; G.L. 1956, § 10-17-19.)



Chapter 10-17-20 - Questions of fact on additional allegations.

§ 10-17-20 Questions of fact on additional allegations.  Any question of fact arising upon additional allegations may be tried and determined in the manner that the court shall direct.

History of Section.
(C.P.A. 1905, § 592; G.L. 1909, ch. 301, § 25; G.L. 1923, ch. 351, § 25; G.L. 1938, ch. 550, § 16; G.L. 1956, § 10-17-20.)



Chapter 10-17-21 - Apportionment of costs.

§ 10-17-21 Apportionment of costs.  In all cases under this chapter, the costs may be apportioned as the court may determine.

History of Section.
(C.P.A. 1905, § 593; G.L. 1909, ch. 301, § 26; G.L. 1923, ch. 351, § 26; G.L. 1938, ch. 550, § 17; G.L. 1956, § 10-17-21.)



Chapter 10-17-22 - Costs and charges incurred by trustee.

§ 10-17-22 Costs and charges incurred by trustee.  Every person, partnership, or corporation served with a copy of a writ for attaching the estate of another in his, her, or its hands or possession shall be paid all lawful costs and charges which he, she, or it shall incur in consequence of being served with the writ of attachment by the person who brings the action or suit; and so much of such charge as shall be judged reasonable by the court before whom the cause shall be pending shall be allowed in the bill of costs.

History of Section.
(C.P.A. 1905, § 595; G.L. 1909, ch. 301, § 27; G.L. 1923, ch. 351, § 27; G.L. 1938, ch. 550, § 18; G.L. 1956, § 10-17-22.)






Chapter 10-18 - Wage Earner Receivership

Chapter 10-18-1 - Short title.

§ 10-18-1 Short title.  This chapter shall be known and may be cited as the "Wage Earner Receivership Statute."

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-2 - Definitions.

§ 10-18-2 Definitions.  (a) A "prior creditor" is any creditor who had extended credit prior to the filing of the petition with the court.

(b) A "subsequent creditor" is any creditor who extends credit subsequent to the filing of the petition with the court.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-3 - Filing of petition.

§ 10-18-3 Filing of petition.  (a) Any individual debtor whose income from all sources is not greater than the maximum wage earner income, as defined in subsection (b), and who is unable to pay his or her current debts as they mature but is able to make regular future payments on account sufficient to amortize the debts over a period of not more than five (5) years, may file a petition for receivership under this section with the clerk of the superior court in the county of his or her residence.

(b) The maximum wage earner income as used in subsection (a) is hereby defined to mean the greater of the following:

(1) Twelve thousand dollars ($12,000) per annum, or

(2) An amount which, considering the fluctuations in the general price level, is equivalent to twelve thousand dollars ($12,000) per annum in calendar year 1968.

(c) Changes in the price level shall be computed by the state controller using the consumer price index of the bureau of labor statistics of the United States department of labor. The foregoing computation shall be made annually, or more frequently at the discretion of the state controller.

(d) The petition shall be under oath and shall set forth the following:

(1) That the debtor is unable to meet his or her current debts as they mature;

(2) The names and addresses of his or her employer or employers, the income received from each, the periods for which received and when payable;

(3) Whether the petitioner is married, the name, age, and relationship of each person depending upon him or her for support and the approximate amount required for the petitioner's and his or her dependents' support;

(4) A list of all his or her creditors, with the names and addresses of and the amount owing to each, the nature of the claim, whether the indebtedness is secured or unsecured, the nature of the security, if any, and whether any listed claim is disputed, together with the amount claimed by the creditor and the amount claimed by the debtor;

(5) A description of all actions, suits or proceedings which are, to the best of his or her knowledge, in effect against him or her.

(e) Upon filing the petition, the debtor shall pay to the clerk of the court the sum of five dollars ($5.00) as a filing fee.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-4 - Appointment of receiver and assignment.

§ 10-18-4 Appointment of receiver and assignment.  (a) After the debtor has filed a petition for a wage earner receivership plan, the court shall select a receiver who shall be an attorney authorized to practice in Rhode Island.

(b) The debtor shall deliver to the receiver a written assignment of all of his or her future wages, salaries, and commissions.

(c) The receiver shall give bond to be approved by the court.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-5 - Resignation and removal of receiver  Termination of receivership.

§ 10-18-5 Resignation and removal of receiver  Termination of receivership.  (a) The receiver may resign only on permission of a justice of the superior court.

(b) The receiver may be removed by any creditor or the debtor at any time by application to the court and upon good cause satisfactory to the court being shown for his or her removal.

(c) Upon resignation or removal of the receiver or termination of the receivership for any other reason:

(1) If such event occurs during the pendency of the plan, the court shall appoint a successor receiver in accordance with the provisions of § 10-18-4; and

(2) The receiver shall render full accounting to the court of the transactions under the plan during his or her service as receiver.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-6 - Compensation of receiver.

§ 10-18-6 Compensation of receiver.  The receiver shall be compensated in an amount as determined by the superior court at such times as the court shall in its discretion determine. The receiver shall also be reimbursed for any costs incurred during the receivership. The amounts accrued as costs may be charged by the receiver to the debtor or deducted from distributions to be made by the receiver. Allocations of the amounts to particular distributions shall be within the discretion of the receiver.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-7 - Effect of filing.

§ 10-18-7 Effect of filing.  (a) After the filing of the petition with the court under this chapter and until the dismissal of these proceedings, no prior creditor or subsequent creditor seeking the collection of any claim may levy or enforce any judgment, execution, attachment, garnishment, or other legal or equitable process or proceeding against the property, real or personal, including, but not limited to, wages, salaries, or commission of the debtor; nor may any assignment of wages be enforced against the debtor.

(b) Upon the filing of the petition, the court shall by order require that all such proceedings be so stayed and the debtor shall be entitled to have a copy of the order served upon any or all of his or her creditors and his or her employer(s).

(c) With respect to the claims to be amortized under this chapter, the time between the filing of the petition with the court or the inclusion of the claim in these proceedings, whichever is later, and the dismissal of these proceedings shall not be counted as a part of the period of any statute of limitations.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-8 - Filing of the accepted plan with the secretary of state and its effect.

§ 10-18-8 Filing of the accepted plan with the secretary of state and its effect.  (a) After the plan submitted by the receiver is approved by the court, it shall be filed by the clerk of the court with the secretary of state within twenty-one (21) days from the time of the original filing of the petition with the court. The filing shall have the following effect:

(1) Except as stated in § 10-18-11(b), all subsequent creditors shall be excluded from the plan.

(2) All prior creditors who have not been included in the plan shall be excluded from the plan unless the creditor, the receiver or the debtor makes application to the court within ten (10) days after the filing of the plan with the secretary of state.

(b) All unsecured creditors excluded from the plan by force of subsections (a)(1) and (a)(2) of this section must wait until the dismissal of these proceedings before collecting upon their claims. Secured creditors' rights are determined by §§ 10-18-10 and 10-18-11(c).

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-9 - Effect of approval of plan on prior unsecured creditors.

§ 10-18-9 Effect of approval of plan on prior unsecured creditors.  All prior unsecured creditors, who have been scheduled in the plan from the initial filing of the petition with the court or whose application has been submitted to the court within ten (10) days of filing with the secretary of state as provided in § 10-18-8(a)(2), must join the plan if it is approved.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-10 - Effect of approval of plan on prior secured creditors.

§ 10-18-10 Effect of approval of plan on prior secured creditors.  (a) All prior secured creditors who have been scheduled in the plan from the initial filing of the petition with the court or whose application has been submitted to the court within ten (10) days of filing with the secretary of state as provided in § 10-18-8(a)(2) may either:

(1) Join the plan if approved and receive payments as determined by the plan; or

(2) Reclaim or repossess the collateral sold on security.

(b) If a prior secured creditor has not been scheduled in the plan from the initial filing of the petition with the court and whose application has not been submitted to the court within ten (10) days of the filing with the secretary of state as provided in § 10-18-8(a)(2), he or she may reclaim or repossess the collateral sold on security if the debtor defaults upon the contract of sale unless the retention of the collateral by the debtor is essential to the continuance of his or her employment upon reasonable terms and conditions. In such case subsection (e) of this section shall apply.

(c) If a secured creditor under subsection (a)(2) or (b) of this section or § 10-18-11(c) reclaims or repossesses the collateral sold on security, that shall be the extent of his or her recovery.

(d) Notwithstanding § 10-18-7, any action, judicial or non-judicial, by a secured creditor under subsection (a)(2) or (b) of this section or § 10-18-11(c) for the purpose of reclaiming or repossessing collateral sold on security shall be enforced.

(e) At any time either during the pendency of proceedings hereunder or pursuant to subsection (a)(2) or (b) of this section or § 10-18-11(c) and before a secured creditor shall have acquired actual possession of the collateral to which this subsection applies, the debtor may petition the court, upon notice to the secured creditor, to stay any action, judicial or nonjudicial, by the secured creditor to reclaim or repossess such collateral as the debtor shall identify in his or her petition on the grounds that the retention of the collateral by the debtor is essential to the continuance of his or her employment upon reasonable terms and conditions. Upon the filing of a written notice by the secured creditor, within twenty (20) days of the service upon him or her of a copy of the petition, the court shall order a hearing and, upon a determination for the debtor, shall order a stay which shall be effective during the pendency of these proceedings. The stay shall automatically terminate if the debtor shall fail to pay to the creditor on any installment date, as provided in the plan, a payment in the minimum amount of the approximate depreciation in the fair market value of the relevant collateral for the period since the previous payment or the installments actually due under the relevant deferred payment contract, whichever is less. The amount may be fixed by the court and may be varied from time to time upon petition to the court by the secured creditor, the receiver, or the debtor, with notice to all other parties.

(f) Notwithstanding subsection (e) of this section, a creditor may at any time during the pendency of proceedings herein, petition the court to reclaim or repossess such collateral as such creditor may identify in his or her petition. A creditor may also petition the court to direct the receiver to distribute assets in his or her possession. The court shall determine the manner of giving notice of such petitions and shall in its discretion grant, deny, or modify the creditor's petition.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-11 - Subsequent creditors.

§ 10-18-11 Subsequent creditors.  (a) All subsequent creditors who have obtained the receiver's approval prior to their extension of credit may be included in the plan upon application to the court by the creditor, the receiver, or the debtor.

(b) The court, upon application by a creditor to be included in the plan, may include such creditors in the plan if it determines that the extension of credit to the debtor was reasonable. The court's criteria in the process of determining the reasonableness of a creditor's extension of credit shall include, but not be limited to, the following:

(1) Amount of credit extended;

(2) Purpose for which the credit was extended;

(3) Terms upon which the credit was extended;

(4) Debtor's ability to meet this extra financial obligation in light of his or her financial position under the plan.

(c) If a subsequent secured creditor extends credit without the receiver's approval, the secured creditor may reclaim or repossess the collateral sold on security if the debtor defaults upon the contract of sale unless the retention of such collateral by the debtor is essential to the continuance of his or her employment upon reasonable terms and conditions. In such case, § 10-18-10(e) shall apply.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-12 - Claims brought to judgment  Priority in case of default.

§ 10-18-12 Claims brought to judgment  Priority in case of default.  (a) All creditors (secured and unsecured, prior and subsequent, those included and those excluded from the plan) may bring their claims against the debtor to judgment.

(b) If these proceedings are terminated by dismissal, default, or otherwise:

(1) Any claim reduced to judgment by a subsequent creditor excluded from the plan shall be deemed to have been reduced to judgment one day after these proceedings are terminated.

(2) Any claim reduced to judgment by a prior creditor (whether included or excluded from the plan) or a subsequent creditor included in the plan within a reasonable time after termination of these proceedings shall be deemed to have been reduced to judgment as of the day these proceedings are terminated.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-13 - Establishment of plan.

§ 10-18-13 Establishment of plan.  (a) Upon his or her appointment, the receiver shall forthwith meet with the debtor, review the petition and send notice to each creditor listed in the petition and to any other creditor of whose existence as a creditor the receiver may learn within the notice period as prescribed in § 10-18-8(a)(2). The notice shall include a copy of §§ 10-18-6  10-18-12 a schedule of the debtor's obligations, and notice that a meeting shall be held at a place selected by the receiver and at a time not less than fifteen (15) nor more than thirty (30) days thereafter for the purposes of considering an amortization plan and of determining the claims to be covered by the plan.

(b) The amount of a creditor's claim shall be the amount for which the debtor could have paid or prepaid the claim on a date ten (10) days after the petition was filed either: (1) pursuant to the terms of the obligation; (2) pursuant to the requirements of any applicable statute; or (3) in accordance with the customary practices of the creditor at such time, whichever is the lowest.

(c) All claims included in the plan shall bear interest during the pendency of the plan at the rate applicable to unpaid judgments in this state. If the plan so provides, the interest may be precomputed at the time the plan is established as if all payments were made on the scheduled installment dates and all payments actually made to creditors under the plan applied to the combined total of interest and principal without reference to the date the payments are actually made.

(d) The claim of any creditor under the plan shall not include the part of the obligation of the debtor to that creditor which, pursuant to the terms of the obligation and without reference in those terms to any provision accelerating any unpaid portion of the obligation because of debtor's default or otherwise, is payable more than five (5) years from the date the petition is filed hereunder.

(e) Upon conclusion of the meeting, the receiver shall either:

(i) Report to the court that no equitable plan of amortization is feasible or needed in which case the court may forthwith dismiss the proceedings; or

(ii) Recommend to the court a plan of amortization calculated by weekly or monthly payments to discharge in full the claims of all known creditors within a period of not exceeding five (5) years.

(2) The receiver shall attach to the plan the written consents and objections, if any, of the creditors present or represented at the meeting or who have otherwise submitted consents or objections to him or her, and an analysis, with his or her recommendations regarding the disposition of any claim in dispute.

(f) If satisfied that the plan is feasible and equitable, the court shall forthwith enter an order approving the plan and ordering the payment by the employer of the debtor of such salary, wages, commissions, or any combination thereof of the debtor to the receiver as provided by the plan and determining, for the purposes of the plan, the amounts of the claims; otherwise, the court shall enter an order dismissing these proceedings. However, if in any written objection a creditor shall ask for a hearing respecting the plan the court shall set a date for a hearing as soon as practicable on notice to all parties. At that hearing the court shall enter an order either approving the plan, if satisfied that it is feasible and equitable, or dismissing these proceedings or making and approving such modifications of the plan as the court deems just. If the plan is approved, the clerk of the court shall so notify the employer or employers of the petitioner and serve him or her with a copy of the order of the court.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-14 - Contents and payments of plan.

§ 10-18-14 Contents and payments of plan.  (a) The plan, giving due regard to the reasonable requirements of the debtor and his or her dependents, shall provide for periodic payments by or on behalf of the debtor to the receiver by virtue of the wage assignment and court order, or otherwise; and the debtor may make additional payments to the receiver. If the debtor is required by an order of a court of competent jurisdiction to pay money for the support and maintenance of dependents, then, upon the filing with the court of a certified copy of the order, the plan shall be modified to the extent required to comply with the order.

(b) In no case shall the plan provide for receipt by the debtor from the receiver or otherwise of an amount less than the minimum amount of the income of the debtor that is exempt from garnishment under the laws of this state or federal law.

(c) Subject both to § 10-18-10(e) on minimum amounts to be paid to certain secured creditors and to this section, the plan shall provide for the receiver to pay, to the extent of funds received by him or her, a pro rata share of the balance to each creditor on the basis of the amount of the claim of each creditor; provided, however, that claims of ten dollars ($10.00) or less may be paid in full.

(d) The plan shall provide that if the total amount available to be distributed is less than two hundred fifty dollars ($250), the receiver may deposit the undistributed amount in a special trust account until the next distribution date that the total amount is two hundred fifty dollars ($250) or more.

(e) Any money which is not called for by any creditor, or, if sent to a creditor, is returned undelivered and which remains in the possession of the receiver for more than six (6) months after these proceedings are dismissed, must be paid by the receiver to the other creditors in proportion to their unpaid obligations under the plan on the date these proceedings were dismissed, provided that no creditor is paid in excess of the full amount of his or her claim as of the date payment is made. If no such creditors exist, then the money shall be paid to the debtor.

(f) The court may, upon application of the debtor, the receiver, or any creditor, upon notice to all other parties, at any time or times during the pendency of these proceedings, increase or reduce the amount of the installment payments provided by the plan, or extend or shorten the time for any payments, or otherwise alter the provisions of the plan, where it shall be made to appear, after hearing, that the circumstances of the debtor so warrant or require.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-15 - Dispute of claims during pendency of proceedings.

§ 10-18-15 Dispute of claims during pendency of proceedings.  (a) The court, receiver, debtor, or any creditor may dispute the claim of any creditor at any time during the pendency of these proceedings. Upon the filing with the court of a written notice of intention to dispute a claim or upon the determination of the court, on its own motion, to dispute a claim, the court shall cause notice of a hearing thereon to be served on all parties and hold a hearing thereon. At the hearing the court may establish the amount of the claim or make such other determination as shall be fair and equitable under the circumstances.

(b) Neither the determination of the amount of any claim for the purposes of the plan, nor the acceptance of payments thereunder, shall affect the right of any creditor to litigate his or her claim and obtain judgment thereon, or the right of the debtor to dispute it, and the amount of any judgments shall be substituted by the receiver for the amount theretofore being used as a basis for distribution.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-16 - Termination of the plan.

§ 10-18-16 Termination of the plan.  (a) If any payment provided by the plan to be made to the receiver by or on behalf of the debtor is in default or if the debtor has otherwise violated the provisions of this chapter or of the plan, the receiver or any creditor may, and if the default shall have continued for a period of more than thirty (30) days the receiver shall, report the matter to the court. The receiver shall submit a report and his or her recommendations to the court and the court may terminate the plan.

(b) If the addition of any prior creditor included in the plan by reason of the provision in § 10-18-8(a)(2) or of any subsequent creditor by reason of § 10-18-11(a) and (b) shall make continuation of the plan unfeasible, the court may, upon petition of the debtor, the receiver, or any creditor, with notice to all other parties, and upon a hearing, terminate these proceedings.

(c) If the debtor makes preferential payments to creditors participating in the plan during the pendency of the proceedings or appears for any reason to be abusing the privileges of this chapter, the receiver shall promptly report the matter to the court and the court may terminate the plan. If the court finds that preferential payments have been made to those creditors participating in the plan, it shall order those creditors who had received a preferential payment to pay over the amount of the preferential payment to the receiver who shall apply it to reduce the debtor's indebtedness under the plan pro rata, among all creditors participating in the plan. A preferential payment is any payment to a creditor participating in the plan which is, at the time of the payment, in excess of what he or she is entitled to under the plan.

(d) If the plan is terminated prior to completion of the plan, the court shall award a reasonable fee to the receiver which shall be preferred to all other claims against the debtor, except federal or state obligations.

(e) In deciding whether or not to terminate a wage earner receivership plan, whenever the discretion is given, the court shall consider the following criteria:

(1) The feasibility of the plan; whether in light of the debtor's income and the size of the debt incurred it is reasonable for the debt to be paid off on an amortized basis within the time remaining in the plan;

(2) The knowledge which subsequent creditors had, or should have had, when they extended credit of the prior debts of the debtor;

(3) The knowledge which subsequent creditors had, or should have had, when they extended credit, of the insolvency of the debtor;

(4) The intent of the debtor to abuse the plan by unreasonably incurring debts which, if included in the plan, would make the plan unfeasible;

(5) Prejudice to the interests of those creditors who have participated in the plan in not being able to collect their debts by those means proscribed by this chapter during the pendency of the plan.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-17 - Duration of proceedings.

§ 10-18-17 Duration of proceedings.  (a) Receivership proceedings under this chapter shall continue during the pendency of the plan or until all debts of the debtor are sooner paid or these proceedings are sooner terminated as provided in this chapter.

(b) Upon termination of these proceedings, the court shall discharge the receiver and notify the debtor's employer who had been subject to an assignment of wages under this chapter that the debtor is no longer subject to such assignment. The receiver shall return to the debtor all assignments received by him or her under this chapter marked "Cancelled."

(c) If any claim covered by the plan is unpaid in whole or in part at the termination of the plan, all interest accrued during the pendency of these proceedings and unpaid shall be added to the principal amount of the debt, but that interest shall not bear additional interest thereafter.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-18 - Subpoenas  Costs.

§ 10-18-18 Subpoenas  Costs.  The court may issue subpoenas to compel the attendance of witnesses at hearings held under this chapter. Any costs in connection with such hearings may be assessed against any of the parties in such manner as the court may deem just.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-19 - Deferred obligations of debtor during pendency of receivership proceedings.

§ 10-18-19 Deferred obligations of debtor during pendency of receivership proceedings.  During the pendency of these receivership proceedings, the debtor shall not voluntarily incur obligations for the payment of money at any time in excess of an aggregate amount of one hundred dollars ($100) or incur any secured obligation without the prior approval of the receiver upon the receiver's determination that the obligations are for the reasonable living requirements of the debtor or his or her family or dependents and that payments of the obligations will not represent an undue hazard to the successful completion of the plan.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-20 - Notices  Employment changes.

§ 10-18-20 Notices  Employment changes.  (a) All notices provided for in this chapter may be given by registered or certified mail with return receipt requested, and if the return receipt is not received, the court may order the notice served as process is served in the court, and the cost thereof shall be paid by the person giving notice.

(b) The period of notice for all court hearings for which notice is required shall be at least five (5) days, unless the court by rule or special order shall prescribe a different period of time.

(c) If the debtor changes his or her employer or acquires an additional employer, he or she shall notify the receiver and execute and deliver to the receiver a new assignment of his or her wages if required and the receiver shall give written notice thereof to the new employer.

History of Section.
(P.L. 1972, ch. 186, § 1.)



Chapter 10-18-21 - Payments by employers.

§ 10-18-21 Payments by employers.  (a) Payments by any employer to a receiver in pursuance of notice from the court or the filing of a petition under this chapter or the receipt of an assignment of wages, salary or commissions by a receiver shall be payment to the employee the same as if received by the employee personally, regardless of any defect or invalidity in the instruments or these proceedings, and regardless of any statute of this state relating to wage assignments, garnishments, exemptions, or otherwise to the contrary.

(b) Any employer who pays any salary, wages or commission in violation of a notice received by him or her from the court shall be liable for any sums so paid.

History of Section.
(P.L. 1972, ch. 186, § 1.)






Chapter 10-19 - Rhode Island Medical Liability Actions



Chapter 10-20 - State Environmental Rights

Chapter 10-20-1 - Legislative findings and purpose.

§ 10-20-1 Legislative findings and purpose.  The general assembly finds and declares that each person is entitled by right to the protection, preservation, and enhancement of air, water, land, and other natural resources located within the state and that each person has the responsibility to contribute to the protection, preservation, and enhancement thereof. The legislature further declares its policy to create and maintain within the state conditions under which man and nature can exist in productive harmony in order that present and future generations may enjoy clean air and water, productive land, and other natural resources with which this state has been endowed. Accordingly, it is in the public interest to provide an adequate civil remedy to protect air, water, land and other natural resources located within the state from pollution, impairment, or destruction.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-2 - Definitions.

§ 10-20-2 Definitions.  For purposes of this chapter, the following terms have the meanings given them in this section:

(1) "Environmental control agency" shall mean any state agency which is empowered to protect, preserve, or enhance the natural resources of the state which includes, but is not limited to, the department of environmental management, the department of health, coastal resources management council, public utilities commission, the statewide planning program, and the water resources board.

(2) "Environmental quality standard" shall mean any statute, ordinance, limitation, regulation, rule, order, license, stipulation, agreement, or permit of the state or any instrumentality, agency, or political subdivision thereof.

(3) "Natural resources" shall include, but not be limited to, all mineral, animal, botanical, air, water, land, timber, soil, quietude, and recreational resources.

(4) "Nonresident individual" means any natural person, or his or her personal representative, who is not domiciled or residing in the state when suit is commenced.

(5) "Person" means any natural person, any state, municipality, or other governmental or political subdivision or other public agency or instrumentality, any public or private corporation, any partnership, firm, association, or other organization, any receiver, trustee, assignee, agent, or other legal representative of any of the foregoing, and any other entity.

(6) "Pollution, impairment, or destruction" is any conduct by any person which violates, or is likely to violate, any environmental quality standard which was issued prior to the date the alleged violation occurred or is likely to occur or any conduct which materially adversely affects or is likely to materially adversely affect the environment.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-3 - Civil actions  Environmental advocate  Notice  Intervention.

§ 10-20-3 Civil actions  Environmental advocate  Notice  Intervention.  (a) Any city or town may maintain an action in a court of competent jurisdiction against any person to enforce, or to restrain the violation of, any environmental quality standard which is designed to prevent or minimize pollution, impairment, or destruction of the environment.

(b) Except in those instances where the conduct complained of constitutes a violation of an environmental quality standard which establishes a more specific standard for the control of pollution, impairment, or destruction of the environment, any city or town may maintain an action in any court of competent jurisdiction for declaratory and equitable relief against any other person for the protection of the environment, or the interest of the public therein, from pollution, impairment, or destruction.

(c) Within the department of attorney general there shall be an environmental advocate, to be appointed by the attorney general from among the assistant and special assistant attorneys general.

(d) The environmental advocate shall perform the following duties:

(1) Maintain and/or intervene in civil actions authorized by this chapter.

(2) Review periodically the procedures and environmental quality standards established by the state, or any instrumentality, agency, or subdivision thereof to carry out the provisions of this chapter.

(3) Review complaints of persons and investigate those which appear to constitute a violation of environmental quality standards, or any provision of this chapter.

(4) Investigate and report to the director or person in charge of any state agency, instrumentality, or political subdivision any occurrences, conditions, or practices with respect to procedures, personnel, environmental quality standards, or facilities, which reflect inadequacies with reference to the provisions of this chapter.

(5) To take all possible action, including but not limited to programs of public education, legislative advocacy, and formal legal action, to secure and insure compliance with the provisions of this chapter and any promulgated environmental quality standards.

(e) No action may be commenced by a city or town pursuant to this act unless the municipality seeking to commence the suit shall, at least sixty (60) days prior to the commencement thereof, direct a written notice of the intention by certified mail to the environmental advocate, the appropriate environmental control agency or agencies, the governing body of the municipality in which the alleged conduct has or is likely to occur, and to the intended defendant; provided, however, that if the plaintiff can show that immediate and irreparable damage will probably result, the court may waive the foregoing requirement of notice.

(f) In any action maintained under this section, the environmental advocate may intervene as a matter of right and may appoint outside counsel where as a result of the intervention he or she may represent conflicting or adverse interests. Other interested parties may be permitted to intervene on such terms as the court may deem just and equitable in order to effectuate the purposes and policies set forth in § 10-20-1.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-4 - Burden of proof.

§ 10-20-4 Burden of proof.  (a) In any action maintained under § 10-20-3, where the subject of the action is conduct governed by an environmental quality standard promulgated or issued by an environmental control agency, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant violates or is likely to violate the environmental quality standard, the defendant may rebut the prima facie showing by the submission of evidence to the contrary.

(b) In any other action maintained under § 10-20-3, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant has, or is likely to cause the pollution, impairment or destruction of the air, water, land, or other natural resources located within the state, the defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also show, by way of an affirmative defense, that there is no feasible, prudent, and economically viable alternative and the conduct at issue is consistent with the reasonable requirements of the public health, safety, and welfare.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-5 - Appointment of referee.

§ 10-20-5 Appointment of referee.  The court may appoint a referee, who shall be a disinterested person, to take testimony and make a report to the court in any such action.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-6 - Relief.

§ 10-20-6 Relief.  The court may grant declaratory relief, temporary and permanent equitable relief, or may impose such conditions upon a party as are necessary or appropriate to protect the air, water, land, or other natural resources located within the state from pollution, impairment, or destruction, considering the health, safety, and welfare of the public, and the availability of feasible, prudent, and economically viable alternatives.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-7 - Remand for administrative or licensing proceedings.

§ 10-20-7 Remand for administrative or licensing proceedings.  (a) If administrative, licensing, or other similar proceedings are required to determine the legality of the defendants' conduct, the court shall remand the parties to such proceedings. If administrative, licensing, or other similar proceedings are available to determine the legality of the defendants' conduct, the court may remand the parties to such proceedings. In so remanding the parties the court may grant temporary equitable relief where appropriate as set forth in § 10-20-6. In so remanding the parties the court shall retain jurisdiction of the cause pending completion thereof.

(b) Upon completion of the proceedings, the court shall adjudicate the impact of the defendants' conduct, program or product on the air, water, land, or other natural resources located within the state in accordance with §§ 10-20-2  10-20-6. In such adjudication, the court may order that additional evidence be taken to the extent necessary.

(c) Where, as to any administrative, licensing, or other similar proceedings referred to in subsection (a), judicial review thereof is available, notwithstanding any other provisions of law to the contrary, the court originally taking jurisdiction shall maintain jurisdiction for purposes of judicial review.

(d) Nothing in this section shall be applicable to any action maintained under § 10-20-9 or to any appropriate administrative proceeding required thereunder.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-8 - Administrative and licensing proceedings  Intervention by environment advocate.

§ 10-20-8 Administrative and licensing proceedings  Intervention by environment advocate.  (a) Except as otherwise provided in § 10-20-9, in any administrative, licensing, or other similar proceedings and in any action for judicial review thereof which is made available by law, the environmental advocate may intervene on such terms as the court may deem just and equitable in order to effectuate the purposes and policies set forth in § 10-20-1.

(b) In any administrative, licensing, or other similar proceedings, the agency shall consider the alleged impairment, pollution, or destruction of the air, water, land, or other natural resources located within the state and no conduct shall be authorized or approved which does, or is likely to have, such effect so long as there is a feasible, prudent, and economically viable alternative consistent with the reasonable requirements of the public health, safety, and welfare.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-9 - Actions against state  Challenge to environmental quality standard  Remand to state agency  Intervention  Venue.

§ 10-20-9 Actions against state  Challenge to environmental quality standard  Remand to state agency  Intervention  Venue.  (a) Civil actions. As hereinafter provided in this section, any city or town residing within the state or the environmental advocate may maintain a civil action in the superior court for declaratory or equitable relief against the state or any agency or instrumentality thereof where the nature of the action is a challenge to an environmental quality standard for which the applicable statutory appeal period has elapsed.

(b) Burden of proof. In any action maintained under this section, the plaintiff shall have the burden of proving by a preponderance of the evidence that the environmental quality standard is substantially inadequate to protect the air, water, land, or other natural resources located within the state from pollution, impairment, or destruction.

(c) Remand; judicial review. In any action maintained under this section, the superior court, upon showing by the plaintiff of those matters specified in subsection (b), may remand the parties to the state agency or instrumentality that promulgated the environmental quality standard which is the subject of the action, requiring the agency or instrumentality to institute the appropriate administrative proceedings to consider and make findings and an order on those matters specified in subsection (b). In so remanding the parties, the court may grant temporary equitable relief where appropriate to prevent irreparable injury to the air, water, land, or other natural resources located within the state. In so remanding the parties, the court shall retain jurisdiction for purposes of judicial review to determine whether the order of the agency is supported by a preponderance of the evidence. If plaintiff fails to establish a prima facie showing, the court shall dismiss the action.

(d) Intervention. In any action maintained under this section, any person residing within the state or the environmental advocate may intervene as a party, provided that the person makes timely application to the superior court prior to the court's remand of the action as specified in subsection (c).

(e) Venue. Any action maintained under this section shall be brought in the superior court of Providence county.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-10 - Rights and remedies nonexclusive.

§ 10-20-10 Rights and remedies nonexclusive.  No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by § 10-20-3. The rights and remedies provided herein shall be in addition to any administrative, regulatory, statutory, or common law rights and remedies now or hereafter available.

History of Section.
(P.L. 1978, ch. 224, § 1.)



Chapter 10-20-11 - Short title.

§ 10-20-11 Short title.  Chapter 20 of this title may be cited as the "Rhode Island Environmental Rights Act".

History of Section.
(P.L. 1978, ch. 224, § 1.)









Title 11 - Criminal Offenses

Chapter 11-1 - General Provisions

Chapter 11-1-1 - Common law offenses not covered by statute.

§ 11-1-1 Common law offenses not covered by statute.  Every act and omission which is an offense at common law, and for which no punishment is prescribed by the general laws, may be prosecuted and punished as an offense at common law. Every person who shall be convicted of any offense which is a misdemeanor at common law shall be imprisoned for a term not exceeding one year or be fined not exceeding five hundred dollars ($500). Every person who shall be convicted of any offense which is a felony at common law shall be imprisoned for a term not exceeding five (5) years or be fined not exceeding five thousand dollars ($5,000).

History of Section.
(G.L. 1896, ch. 284, § 1; G.L. 1909, ch. 350, § 1; P.L. 1922, ch. 2233, § 2; G.L. 1923, ch. 402, § 1; G.L. 1938, ch. 621, § 1; G.L. 1956, § 11-1-1; P.L. 1975, ch. 283, § 1.)



Chapter 11-1-2 - Felony, misdemeanor  Petty misdemeanor, and violation distinguished.

§ 11-1-2 Felony, misdemeanor  Petty misdemeanor, and violation distinguished.  Unless otherwise provided, any criminal offense which at any given time may be punished by imprisonment for a term of more than one year, or by a fine of more than one thousand dollars ($1,000), is declared to be a felony; any criminal offense which may be punishable by imprisonment for a term not exceeding one year, or by a fine of not more than one thousand dollars ($1,000), or both, is declared to be a misdemeanor; any criminal offense which may be punishable by imprisonment for a term not exceeding six (6) months or by a fine of not more than five hundred dollars ($500), or both, is declared to be a petty misdemeanor; and any offense which may be punished by only a fine of not more than five hundred dollars ($500) is declared to be a violation.

History of Section.
(G.L. 1938, ch. 625, § 74; P.L. 1941, ch. 983, § 1; P.L. 1956, ch. 3721, § 3; G.L. 1956, § 11-1-2; P.L. 1971, ch. 115, § 1; P.L. 1976, ch. 173, § 1; P.L. 1979, ch. 222, § 1; P.L. 1985, ch. 462, § 3.)



Chapter 11-1-2.1 - Violations  Effect of conviction  Standard of proof.

§ 11-1-2.1 Violations  Effect of conviction  Standard of proof.  Conviction of a violation shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense. Conviction of a violation shall be supported by evidence beyond a reasonable doubt.

History of Section.
(P.L. 1976, ch. 173, § 2.)



Chapter 11-1-3 - Liability for aiding, abetting, counseling, hiring, or commanding offenses.

§ 11-1-3 Liability for aiding, abetting, counseling, hiring, or commanding offenses.  Every person who shall aid, assist, abet, counsel, hire, command, or procure another to commit any crime or offense, shall be proceeded against as principal or as an accessory before the fact, according to the nature of the offense committed, and upon conviction shall suffer the like punishment as the principal offender is subject to by this title.

History of Section.
(G.L. 1896, ch. 284, § 2; C.P.A. 1905, § 1178; G.L. 1909, ch. 350, § 2; G.L. 1923, ch. 402, § 2; G.L. 1938, ch. 623, § 1; G.L. 1956, § 11-1-3.)



Chapter 11-1-4 - Harboring criminal.

§ 11-1-4 Harboring criminal.  Except where subsection 11-37-8.2.1(d) applies, every person not standing in the relation of husband or wife, parent or grandparent, child or grandchild, or brother or sister, by consanguinity or affinity, to another who shall have committed any offense or been accessory before the fact to the commission of any offense, who shall be convicted of knowingly harboring or relieving the offender, with intent that he or she shall escape or avoid detection, arrest, trial, or punishment, shall be imprisoned not exceeding five (5) years or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 284, § 3; G.L. 1909, ch. 350, § 3; G.L. 1923, ch. 402, § 3; G.L. 1938, ch. 622, § 1; G.L. 1956, § 11-1-4; P.L. 2006, ch. 206, § 2; P.L. 2006, ch. 207, § 2.)



Chapter 11-1-5 - Compounding or concealing felony.

§ 11-1-5 Compounding or concealing felony.  Every person who shall be convicted of having knowledge of the commission of any felony offense, and of taking any money, gratuity, or reward, or any engagement, upon an agreement or understanding, express or implied, to compound or conceal that crime or offense, or not to prosecute for the offense, or not to give evidence relative to the offense, shall be imprisoned not exceeding five (5) years or be fined not exceeding five thousand dollars ($5,000), provided that the person shall not be subject to a fine or imprisonment exceeding the felony pertaining to this offense.

History of Section.
(G.L. 1896, ch. 276, § 20; G.L. 1909, ch. 342, § 20; G.L. 1923, ch. 394, § 20; G.L. 1938, ch. 605, § 20; G.L. 1956, § 11-1-5; P.L. 1981, ch. 177, § 1.)



Chapter 11-1-5.1 - Reports of crimes to law enforcement officials.

§ 11-1-5.1 Reports of crimes to law enforcement officials.  A person who knows that another person is a victim of sexual assault, murder, manslaughter, or armed robbery and who is at the scene of the crime shall, to the extent that the person can do so without danger of peril to the person or others, report the crime to an appropriate law enforcement official as soon as reasonably practicable. Any person who violates the provisions of this section shall be subject to imprisonment for a term not exceeding six (6) months, or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

History of Section.
(P.L. 1987, ch. 285, § 1.)



Chapter 11-1-6 - Conspiracy.

§ 11-1-6 Conspiracy.  Except as otherwise provided by law, every person who shall conspire with another to commit an offense punishable under the laws of this state shall be subject to the same fine and imprisonment as pertain to the offense which the person shall have conspired to commit, provided that imprisonment for the conspiracy shall not exceed ten (10) years.

History of Section.
(P.L. 1975, ch. 283, § 2.)



Chapter 11-1-7 - Conspiracy to commit offense outside the state.

§ 11-1-7 Conspiracy to commit offense outside the state.  Every person who shall, within this state, conspire with another to engage in conduct in another state punishable under the laws of that state, which conduct would also be punishable under the laws of this state, shall be subject to the same fine and imprisonment as under the law of this state pertain to the offense which the person shall have conspired to commit, provided that imprisonment for the conspiracy shall not exceed ten (10) years.

History of Section.
(P.L. 1975, ch. 283, § 2.)



Chapter 11-1-8 - Bail jumping.

§ 11-1-8 Bail jumping.  Every person accused of a felony offense who, by court order, has been released from custody or allowed to remain at liberty, either upon the person's own recognizance or with surety or sureties, upon condition that he or she appear before the court where the felony is pending, or to which he or she may be bound over, to answer the felony whenever called upon to so do, who does not appear personally on the required date or voluntarily within thirty (30) days thereafter, or who fails to appear for any court session during the trial or on the day for sentencing, shall be guilty of a felony and upon conviction shall be subject to the same fine and imprisonment as pertain to the offense for which he or she failed to answer, provided that imprisonment for the offense shall not exceed ten (10) years.

History of Section.
(P.L. 1979, ch. 35, § 1; P.L. 1980, ch. 195, § 1.)



Chapter 11-1-9 - Soliciting another to commit a crime.

§ 11-1-9 Soliciting another to commit a crime.  Every person who solicits another to commit or join in the commission of a felony under the laws of this state shall be guilty of a felony and upon conviction shall be subject to the same fine and imprisonment as pertain to the offense which the person did solicit another to commit, provided that imprisonment for the solicitation shall not exceed ten (10) years.

History of Section.
(P.L. 1979, ch. 245, § 1.)



Chapter 11-1-10 - Soliciting an incompetent person.

§ 11-1-10 Soliciting an incompetent person.  Every person who knowingly or willfully encourages, aids, contributes to, or in any way causes any person who as a result of mental and/or physical disability has had a guardian appointed for his or her person or estate to violate any law of this state or the ordinances of any town or city in the state, or who knowingly and willfully encourages, aids, contributes to, or in any way causes that disabled person to be guilty of any vicious or immoral conduct, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500), or be imprisoned for not more than one year, or both.

History of Section.
(P.L. 1987, ch. 82, § 1.)



Chapter 11-1-11 - Felons prohibited from possession of radio scanners.

§ 11-1-11 Felons prohibited from possession of radio scanners.  No person: (1) who has been convicted of a felony violation of chapter 28 of title 21 involving the illegal manufacture, sale or delivery or possession with intent to manufacture, sell, or deliver a controlled substance classified in Schedule I or II; or (2) who has been convicted of a felony in violation of chapter 8 of this title involving the burglary or breaking and entering of a dwelling house or apartment, whether the house or apartment is occupied or not, any business place, or public building, with the intent to commit larceny; shall carry, transport, or have in his or her possession, or under his or her control outside of his or her own home, any operational police radio, police scanner, or any other device capable of monitoring police broadcasts. Every person violating the provisions of this section shall, upon conviction, be punished by imprisonment for not more than five (5) years, or a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1988, ch. 515, § 1; P.L. 1992, ch. 330, § 1.)






Chapter 11-2 - Abandonment and Nonsupport

Chapter 11-2-1 - Abandonment or nonsupport of spouse or children.

§ 11-2-1 Abandonment or nonsupport of spouse or children.  Every person who shall abandon his or her spouse or children, leaving them in danger of becoming a public charge, or who shall neglect to provide according to his or her means for the support of his or her spouse or children, or who shall neglect or refuse to aid in the support of his or her spouse and/or children, except as otherwise provided for in § 11-2-1.1, shall be deemed guilty of a misdemeanor and shall be punished by imprisonment for not more than six (6) months.

[See § 12-1-15 of the General Laws.]

History of Section.
(G.L. 1896, ch. 281, § 38; P.L. 1907, ch. 1447, § 2; G.L. 1909, ch. 347, § 39; G.L. 1923, ch. 399, § 38; G.L. 1938, ch. 610, § 38; G.L. 1956, § 11-2-1; P.L. 1979, ch. 304, § 2; P.L. 1995, ch. 370, art. 29, § 1; P.L. 1995, ch. 374, § 1.)



Chapter 11-2-1.1 - Failure to pay child support.

§ 11-2-1.1 Failure to pay child support.  (a) Every person who is obligated to pay child support pursuant to an order or decree established by or registered with the family court pursuant to chapter 11 of title 15, who has incurred arrearage of past-due child support in the amount of ten thousand dollars ($10,000), and who shall willfully thereafter, having the means to do so, fail to pay three (3) or more installments of child support in an amount previously set by the court, according to the terms previously set by the court, shall be guilty of a felony for each instance of failure to make the subsequent payments and upon conviction shall be punished by imprisonment for a period not to exceed five (5) years.

(b) Every person who has for a period of three (3) years willfully failed to pay any installments of child support in an amount previously set by the court, according to the terms previously set by the court, and who shall thereafter, having the means to do so, fail to pay three (3) or more installments of child support in an amount previously set by the court, according to the terms previously set by the court, shall be guilty of a felony for each instance of failure to make the subsequent payments and upon conviction shall be punished by imprisonment for a period not to exceed five (5) years.

(c) For purposes of this section, "subsequent payments" means those payments or installments due and owing after a person has incurred an arrearage of ten thousand dollars ($10,000) as specified in subsection (a) of this section or those payments or installments due and owing after a person has failed to pay an installment for a period of three (3) years.

(d) The court may in its discretion direct that the sentence be served pursuant to § 12-19-2(b).

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 2; P.L. 1995, ch. 374, § 2; P.L. 1996, ch. 404, § 7; P.L. 2003, ch. 208, § 1; P.L. 2003, ch. 367, § 1.)



Chapter 11-2-2 - Desertion by leaving state  Decree as evidence.

§ 11-2-2 Desertion by leaving state  Decree as evidence.  Any husband or father who without just cause deserts his wife or minor child by going into another state, and leaves them or any or either of them without making reasonable provisions for their support, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than five (5) years, or both. No civil proceeding in any court shall be held to be a bar to a prosecution pursuant to this section for desertion or nonsupport. In a prosecution pursuant to this section for desertion or nonsupport against a husband, a decree or judgment of any court in a proceeding in which the husband appeared or was personally served with process, establishing the right of the wife to live apart, or her freedom to convey and deal with her property, or the right to the custody of the children, shall be admissible and shall be prima facie evidence of that right.

History of Section.
(G.L. 1938, ch. 423, § 9; P.L. 1949, ch. 2238, § 1; G.L. 1956, § 11-2-2.)



Chapter 11-2-3 - Complaints for nonsupport  Liability for costs.

§ 11-2-3 Complaints for nonsupport  Liability for costs.  (a) The director of the department of human services or his or her designee, or chief of police, or director of public welfare of any city or town, or any officer that the town council of any town or the city council of any city may appoint for the purpose, may make a complaint against any person for any of the offenses mentioned in § 11-2-1; and whenever any complaint shall be made by any of the officers listed in this subsection on account of the violation of § 11-2-1, the officer complainant shall not be required to give surety for costs, but shall give his or her personal recognizance and be liable in his or her individual capacity.

(b) Pursuant to § 11-2-1.1, the department of human services, after an investigation to determine the extent of an arrearage and the ability of the obligor to pay the arrearage or some portion of it may refer the case to the attorney general for prosecution in the family court for the county in which the obligor resides, unless the person does not reside within the state, then the prosecution may be brought in the family court for Providence County.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1979, ch. 304, § 3; P.L. 1995, ch. 370, art. 29, § 1; P.L. 1995, ch. 374, § 1.)






Chapter 11-3 - Abortion



Chapter 11-4 - Arson and Fires

Chapter 11-4-2 - Arson  First degree.

§ 11-4-2 Arson  First degree.  Any person who knowingly causes, procures, aids, counsels or creates by means of fire or explosion a substantial risk of serious physical harm to any person or damage to any building the property of that person or another, whether or not used for residential purposes, which is occupied or in use for any purpose or which has been occupied or in use for any purpose during the six (6) months preceding the offense or to any other residential structure, shall, upon conviction, be sentenced to imprisonment for not less than five (5) years and may be imprisoned for life, or shall be fined not less than three thousand dollars ($3,000) nor more than twenty-five thousand dollars ($25,000), or both; provided, further, that whenever a death occurs to a person as a direct result of the fire or explosion or to a person who is directly involved in fighting the fire or explosion, imprisonment shall be for not less than twenty (20) years. In all such cases, the justice may only impose a sentence less than the minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. That finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for the minimum term is imposed, the trial justice shall set forth on the record the circumstances which he or she found as justification for imposition of the lesser sentence.

History of Section.
(G.L. 1896, ch. 279, § 2; G.L. 1909, ch. 345, § 2; P.L. 1917, ch. 1473, § 1; G.L. 1923, ch. 397, § 2; P.L. 1927, ch. 1043, § 1; G.L. 1938, ch. 608, § 2; G.L. 1956, § 11-4-2; P.L. 1980, ch. 247, § 1; P.L. 1983, ch. 185, § 1; P.L. 1990, ch. 214, § 1.)



Chapter 11-4-2.1 - Arson  Custody.

§ 11-4-2.1 Arson  Custody.  Any person who while under arrest or incarcerated knowingly causes, procures, aids, counsels or creates by means of fire or explosion the damage or destruction of any occupied or unoccupied building shall be guilty of arson in the first degree and shall be sentenced as provided in § 11-4-2.

History of Section.
(P.L. 1995, ch. 136, § 1.)



Chapter 11-4-3 - Arson  Second degree.

§ 11-4-3 Arson  Second degree.  Any person who knowingly causes, aids, procures or counsels by means of fire or explosion the damage or destruction of any unoccupied building, structure or facility the property of that person or another shall, upon conviction, be sentenced to imprisonment for not less than two (2) years nor more than twenty (20) years, or shall be fined not more than two thousand five hundred dollars ($2,500), or both; provided, that if death occurs to a person as a direct result of the fire or explosion or to a person who is directly involved in fighting the fire or explosion, imprisonment shall be for not less than twenty (20) years.

History of Section.
(G.L. 1896, ch. 279, § 2; G.L. 1909, ch. 345, § 2; P.L. 1917, ch. 1473, § 1; G.L. 1923, ch. 397, § 2; P.L. 1927, ch. 1043, § 1; G.L. 1938, ch. 608, § 2; G.L. 1956, § 11-4-3; P.L. 1980, ch. 247, § 1; P.L. 1983, ch. 185, § 1.)



Chapter 11-4-4 - Arson  Third degree.

§ 11-4-4 Arson  Third degree.  Any person who knowingly causes, procures, aids or counsels or creates by means of fire or explosion the damage or destruction of any property of that person or another with the purpose to defraud an insurer shall, upon conviction, be sentenced to imprisonment for not less than two (2) years nor more than twenty (20) years or shall be fined not more than five thousand dollars ($5,000), or both; provided, that if death occurs to a person as a direct result of the fire or explosion or to a person who is directly involved in fighting the fire or explosion, imprisonment shall be for not less than twenty (20) years.

History of Section.
(G.L. 1896, ch. 279, § 4; G.L. 1909, ch. 345, § 4; G.L. 1923, ch. 397, § 4; G.L., ch. 397, § 3; P.L. 1927, ch. 1043, § 1; G.L. 1938, ch. 608, § 3; G.L. 1956, § 11-4-5; P.L. 1980, ch. 247, § 1; P.L. 1983, ch. 185, § 1.)



Chapter 11-4-5 - Arson  Fourth degree.

§ 11-4-5 Arson  Fourth degree.  Any person who knowingly causes, procures, aids, counsels or creates by means of fire or explosion damage to or destruction of any personal property valued in excess of one hundred dollars ($100) and the property of another person shall, upon conviction, be sentenced to imprisonment for not less than one year nor more than three (3) years, or shall be fined not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 279, §§ 2, 3; G.L. 1909, ch. 345, §§ 2, 3; P.L. 1917, ch. 1473, § 1; G.L. 1923, ch. 397, §§ 2, 3; P.L. 1927, ch. 1043, § 1; G.L. 1938, ch. 608, § 2; G.L. 1956, § 11-4-4; P.L. 1980, ch. 247, § 1; P.L. 1983, ch. 185, § 1.)



Chapter 11-4-6 - Arson  Fifth degree.

§ 11-4-6 Arson  Fifth degree.  Any person who knowingly attempts to cause, procure, aid, or counsel by fire or explosion the damage or destruction of any property mentioned in §§ 11-4-2  11-4-5 shall, upon conviction, be fined not exceeding one thousand dollars ($1,000), or imprisonment for not less than one year nor more than twenty (20) years.

History of Section.
(G.L. 1896, ch. 279, §§ 2-4; G.L. 1909, ch. 345, §§ 2-4; P.L. 1917, ch. 1473, § 1; G.L. 1923, ch. 397, §§ 2-4; G.L. 1923, ch. 397, § 4; P.L. 1927, ch. 1043, § 1; G.L. 1938, ch. 608, § 4; G.L. 1956, § 11-4-6; P.L. 1980, ch. 247, § 1.)



Chapter 11-4-7 - Arson  Sixth degree.

§ 11-4-7 Arson  Sixth degree.  Any person who knowingly causes, procures, aids or counsels the destruction of woodlands by fire which shall run and spread at large shall, upon conviction, be imprisoned not exceeding two (2) years, or shall be fined not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 279, § 6; G.L. 1909, ch. 345, § 6; G.L. 1923, ch. 397, § 6; G.L. 1938, ch. 608, § 6; G.L. 1956, § 11-4-8; P.L. 1980, ch. 247, § 1; P.L. 1983, ch. 185, § 1.)



Chapter 11-4-8 - Arson  Seventh degree.

§ 11-4-8 Arson  Seventh degree.  Every person who shall make a bonfire in any public street, road, square, land or rotary, without special permission from the local governing body, shall be fined not exceeding one hundred dollars ($100). No complaint for a violation of any of the provisions of this section shall be sustained unless it shall be brought within thirty (30) days after the commission of the offense, and all fines for the violation shall inure one-half ( 1/2) of the fine to the complainant and one-half ( 1/2) of the fine to the state. The local governing body may appoint a designee to grant permission under the provisions of this section.

History of Section.
(P.L. 1980, ch. 247, § 1.)



Chapter 11-4-10 - Interference with fire alarm apparatus  Penalty.

§ 11-4-10 Interference with fire alarm apparatus  Penalty.  Every person who unlawfully and without just cause willfully or knowingly tampers with, interferes with or in any way impairs any public fire alarm apparatus, wire or associated equipment shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than one thousand ($1,000) nor more than five thousand ($5,000) dollars, or shall be imprisoned for not less than one nor more than five (5) years, or both.

History of Section.
(P.L. 1971, ch. 212, § 1.)






Chapter 11-5 - Assaults

Chapter 11-5-1 - Assault with intent to commit specified felonies.

§ 11-5-1 Assault with intent to commit specified felonies.  Every person who shall make an assault with intent to commit murder, robbery, sexual assault, burglary, or the abominable and detestable crime against nature, shall be imprisoned not exceeding twenty (20) years nor less than one year.

History of Section.
(G.L. 1896, ch. 277, § 18; G.L. 1909, ch. 343, § 18; G.L. 1923, ch. 395, § 18; G.L. 1938, ch. 606, § 18; G.L. 1956, § 11-5-1; P.L. 1981, ch. 76, § 1.)



Chapter 11-5-2 - Felony assault.

§ 11-5-2 Felony assault.  (a) Every person who shall make an assault or battery, or both, with a dangerous weapon, or with acid or other dangerous substance, or by fire, or an assault or battery which results in serious bodily injury, shall be punished by imprisonment for not more than twenty (20) years.

(b) Where the provisions of "The Domestic Violence Prevention Act", chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

(c) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement or circumcises, excises or infibulates the whole or any part of the labia majora or labia minora or clitoris of a person.

History of Section.
(G.L. 1896, ch. 277, § 19; G.L. 1909, ch. 343, § 19; P.L. 1915, ch. 1258, § 6; G.L. 1923, ch. 395, § 19; P.L. 1925, ch. 657, § 1; G.L. 1938, ch. 606, § 19; G.L. 1956, § 11-5-2; P.L. 1981, ch. 76, § 1; P.L. 1988, ch. 539, § 8; P.L. 1990, ch. 241, § 1; P.L. 1991, ch. 324, § 1; P.L. 1996, ch. 81, § 1.)



Chapter 11-5-2.1 - Felony assault by use of devices similar in appearance to a firearm.

§ 11-5-2.1 Felony assault by use of devices similar in appearance to a firearm.  (a) Every person who shall make an assault or battery, or both, with any device manufactured and designed to be substantially similar in appearance to a firearm shall be punished by imprisonment for not more than ten (10) years if serious injury results, and in the event that serious bodily injury does not result, punishment shall be imprisonment for not more than three (3) years.

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

History of Section.
(P.L. 1988, ch. 604, § 1; P.L. 1991, ch. 324, § 1.)



Chapter 11-5-2.2 - Battery  Criminal negligence.

§ 11-5-2.2 Battery  Criminal negligence.  (a) When serious bodily injury, as defined in § 11-5-2, of any person, occurs as a proximate result of criminal negligence, the person committing the criminal negligence shall be guilty of battery and shall be deemed to have committed a felony and shall be imprisoned not exceeding ten (10) years or fined not exceeding ten thousand dollars ($10,000), or both.

(b) For the purposes of this section: (i) "Criminal negligence" shall mean: Conduct which is such a departure from what would be that of an ordinary prudent or careful person in the same circumstance as to be incompatible with a proper regard for human life or an indifference to consequences. Criminal negligence is negligence that is aggravated, culpable or gross; (ii) "Person" shall mean an individual or any business entity recognized by the laws of the state of Rhode Island including, but not limited to, corporations, limited liability corporations, partnerships or limited liability partnerships.

History of Section.
(P.L. 2004, ch. 194, § 1; P.L. 2004, ch. 204, § 1.)



Chapter 11-5-2.3 - Domestic assault by strangulation.

§ 11-5-2.3 Domestic assault by strangulation.  (a) Every person who shall make an assault or battery, or both, by strangulation, on a family or household member as defined in subsection 12-29-2(b), shall be punished by imprisonment for not more than ten (10) years.

(b) Where the provisions of "The Domestic Violence Prevention Act", chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

(c) "Strangulation" means knowingly and intentionally impeding normal breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the nose or mouth of another person, with the intent to cause that person harm.

History of Section.
(P.L. 2012, ch. 278, § 1; P.L. 2012, ch. 284, § 1.)



Chapter 11-5-3 - Simple assault or battery.

§ 11-5-3 Simple assault or battery.  (a) Except as otherwise provided in § 11-5-2, every person who shall make an assault or battery or both shall be imprisoned not exceeding one year or fined not exceeding one thousand dollars ($1,000), or both.

(b) Where the provisions of "The Domestic Violence Prevention Act", chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

History of Section.
(G.L. 1896, ch. 277, § 20; C.P.A. 1905, § 1171; G.L. 1909, ch. 343, § 20; G.L. 1923, ch. 395, § 20; G.L. 1938, ch. 606, § 20; G.L. 1956, § 11-5-3; P.L. 1988, ch. 539, § 8; P.L. 1992, ch. 329, § 1.)



Chapter 11-5-4 - Assault with dangerous weapon in dwelling house.

§ 11-5-4 Assault with dangerous weapon in dwelling house.  Whoever, being armed with a dangerous weapon, assaults another with intent to rob or murder, shall, if the assault is committed within a dwelling house, be punished by imprisonment in the adult correctional institution for not less than ten (10) years to life.

History of Section.
(R.P.L. 1957, ch. 99, § 1; P.L. 2000, ch. 109, § 4.)



Chapter 11-5-5 - Assault of police officers and other officials.

§ 11-5-5 Assault of police officers and other officials.  Any person who shall make an assault or battery, or both, by knowingly and willfully either (1) striking, or (2) spraying with a noxious chemical, commonly used as a personal defense weapon, including Mace and an oleoresin capsicum product or like products, a uniformed member of the state police or metropolitan park police, environmental police officer, state properties patrol officer, probation and parole officers, state government case worker or investigator, judge of the supreme, superior, family, district court, traffic tribunal or municipal court, deputy sheriff, city or town police officer or firefighter, member of the capitol police, member of campus security force of state colleges and universities, member of the Rhode Island airport police department, member of the Rhode Island fugitive task force, Rhode Island public transit authority bus driver, or on-duty plainclothes member of the town, city, or state police force, investigator of the department of the attorney general appointed pursuant to § 42-9-8.1, or member of the railroad police after proper identification is displayed, or uniformed dog officer, or out-of-state police officer called into Rhode Island under a cooperative agreement to provide mutual aid at the request of the state of Rhode Island pursuant to chapter 37 of title 42, or assistant attorney general or special assistant attorney general, or employees of the department of environmental management responsible for administrative inspections or any constable authorized by chapter 45-16 of the Rhode Island general law causing bodily injury while the officer or official is engaged in the performance of his or her duty, shall be deemed to have committed a felony, and shall be imprisoned not exceeding three (3) years, or fined not exceeding fifteen hundred dollars ($1,500), or both.

History of Section.
(P.L. 1965, ch. 206, § 1; P.L. 1966, ch. 188, § 1; P.L. 1968, ch. 76, § 1; P.L. 1973, ch. 66, § 1; P.L. 1979, ch. 249, § 1; P.L. 1980, ch. 305, § 1; P.L. 1982, ch. 362, § 1; P.L. 1984, ch. 277, § 1; P.L. 1986, ch. 78, § 1; P.L. 1988, ch. 266, § 1; P.L. 1990, ch. 428, § 1; P.L. 1991, ch. 200, § 1; P.L. 1993, ch. 59, § 1; P.L. 1995, ch. 56, § 1; P.L. 1996, ch. 152, § 2; P.L. 1997, ch. 332, § 1; P.L. 1999, ch. 74, § 1; P.L. 1999, ch. 491, § 1; P.L. 2003, ch. 60, § 1; P.L. 2003, ch. 71, § 1; P.L. 2011, ch. 74, § 1; P.L. 2011, ch. 81, § 1; P.L. 2012, ch. 324, § 29.)



Chapter 11-5-6 - Assault and battery in the collection of a loan.

§ 11-5-6 Assault and battery in the collection of a loan.  Any person who commits an assault and battery upon another for the purpose of collecting any loan shall be punished upon the first conviction by imprisonment for not more than five (5) years and upon a second or subsequent conviction by imprisonment for not less than three (3) years nor more than ten (10) years.

History of Section.
(P.L. 1970, ch. 264, § 1.)



Chapter 11-5-7 - Assault of schoolteachers, school officials or other school department employees.

§ 11-5-7 Assault of schoolteachers, school officials or other school department employees.  Any person who shall knowingly and willfully strike a schoolteacher, student teacher, school security officer or school administrator, causing bodily injury, while the teacher, student teacher, security officer, administrator, or school department employee is engaged in the performance of his or her duty, shall be deemed to have committed a felony, and shall be imprisoned not exceeding three (3) years, or fined not exceeding fifteen hundred dollars ($1,500), or both.

History of Section.
(P.L. 1972, ch. 208, § 1; P.L. 1984, ch. 70, § 1; P.L. 1997, ch. 203, § 1.)



Chapter 11-5-8 - Assault on correctional officer, or training school employee.

§ 11-5-8 Assault on correctional officer, or training school employee.  Any person who shall knowingly and willfully strike a uniformed member of the correctional officer staff at the adult correctional institutions causing bodily injury, or willfully strikes a member who is out of uniform, knowing the person to be such a member, while the member is engaged in the performance of his or her duty, or who knowingly and without consent removes or attempts to remove a firearm from a correctional officer engaged in the lawful performance of his or her duties, or who knowingly and willfully strikes a training school employee at the training school for youth, causing bodily injury to the employee while the employee is engaged in the performance of his or her duty, shall be imprisoned not exceeding five (5) years, or fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1973, ch. 147, § 1; P.L. 1987, ch. 58, § 1; P.L. 1988, ch. 86, § 1; P.L. 1992, ch. 349, § 1; P.L. 1996, ch. 192, § 1; P.L. 1999, ch. 138, § 1.)



Chapter 11-5-8.1 - Assault with bodily fluid.

§ 11-5-8.1 Assault with bodily fluid.  Any person incarcerated or in custody at a state correctional facility including the juvenile training school who shall knowingly and willfully commit an assault upon a correctional officer or any other employee of the department of corrections with any bodily fluid, while the employee is engaged in the performance of his or her duty, shall be imprisoned not exceeding five (5) years, or fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1997, ch. 35, § 1.)



Chapter 11-5-10 - Assault on persons 60 years of age or older causing bodily injury.

§ 11-5-10 Assault on persons 60 years of age or older causing bodily injury.  Any person who shall commit an assault and battery upon a person sixty (60) years of age or older, causing bodily injury, shall be deemed to have committed a felony and shall be imprisoned not exceeding five (5) years, or fined not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1980, ch. 158, § 1.)



Chapter 11-5-10.1 - Assault on persons 60 years of age or older causing serious bodily injury.

§ 11-5-10.1 Assault on persons 60 years of age or older causing serious bodily injury.  (a) Any person who shall commit an assault or battery, or both, upon a person sixty (60) years of age or older, causing serious bodily injury, shall be deemed to have committed a felony and shall be imprisoned for not less than three (3) years but not more than twenty (20) years, or fined not more than ten thousand dollars ($10,000), or both. Every person so convicted shall be ordered to make restitution to the victim of the offense or to perform up to five hundred (500) hours of public community restitution work or attend violence counseling and/or substance abuse counseling, or any combination of them imposed by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. The restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence.

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

History of Section.
(P.L. 1987, ch. 123, § 1; P.L. 1988, ch. 491, § 1; P.L. 1991, ch. 324, § 1; P.L. 1997, ch. 119, § 1.)



Chapter 11-5-10.2 - Assault on persons with severe impairments causing serious bodily injury.

§ 11-5-10.2 Assault on persons with severe impairments causing serious bodily injury.  (a) Any person who shall commit an assault or battery, or both, upon a person, with severe impairments causing serious bodily injury, shall be deemed to have committed a felony and shall be imprisoned for not less than two (2) years but not more than twenty (20) years, or fined not more than five thousand dollars ($5,000), or both. Every person so convicted shall be ordered to make restitution to the victim of the offense or to perform up to five hundred (500) hours of public community restitution work, or both, or any combination of them imposed by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. The restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence.

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death, serious disfigurement;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

(c) For the purposes of this section:

(1) "Adult" means a person over the age of eighteen (18).

(2) "Major life activities" means: (i) mobility; (ii) self-care; (iii) communication; (iv) receptive and/or expressive language; (v) learning; (vi) self-direction; (vii) capacity for independent living; or (viii) economic self-sufficiency.

(3) "Person with severe impairments" means a child or adult who has a disability which is attributable to a mental or physical impairment or combination of mental and physical impairments and results in substantial functional limitations in one or more major life activities.

(d) Violations of this section shall be reported to the local police department.

(e) After July 1, 2007 pursuant to § 40-8.5-2, the local police department may request the department of behavioral healthcare, developmental disabilities and hospitals provide crisis intervention services for the adult victim with severe impairments when:

(1) Necessary to ensure the immediate health and safety of the adult victim;

(2) The adult victim relies on the person believed to have committed the assault and/or battery, for assistance in performing three (3) or more major life activities; and

(3) After the victim is informed of his or her right to refuse crisis intervention and/or supportive services.

History of Section.
(P.L. 1988, ch. 358, § 1; P.L. 1990, ch. 422, § 1; P.L. 1991, ch. 324, § 1; P.L. 2006, ch. 175, § 1; P.L. 2006, ch. 268, § 1; P.L. 2012, ch. 254, § 1; P.L. 2012, ch. 264, § 1.)



Chapter 11-5-10.3 - Assault on persons 60 years of age or older by caretaker causing bodily injury.

§ 11-5-10.3 Assault on persons 60 years of age or older by caretaker causing bodily injury.  Any person who shall commit an assault and battery upon a person sixty (60) years of age or older, causing bodily injury, and who was, at the time of the assault and battery, responsible for the care and treatment of the victim, shall be deemed to have committed a felony and shall be imprisoned not exceeding five (5) years, or fined not exceeding two thousand five hundred dollars ($2,500), or both. Further, if at the time of the assault and battery the person committing the act was employed by a health care facility that either condoned the act or attempted to conceal it, the health care facility shall be fined not exceeding five thousand dollars ($5,000).

History of Section.
(P.L. 1988, ch. 442, § 1.)



Chapter 11-5-10.4 - Assault on persons 60 years of age or older by caretaker causing serious bodily injury.

§ 11-5-10.4 Assault on persons 60 years of age or older by caretaker causing serious bodily injury.  (a) Any person who shall commit an assault or battery, or both, upon a person sixty (60) years of age or older, causing serious bodily injury, and who was, at the time of the assault and battery, responsible for the care and treatment of the victim, shall be deemed to have committed a felony and shall be imprisoned for not less than two (2) years but not more than twenty (20) years, or fined not more than ten thousand dollars ($10,000), or both. Further, if at the time of the assault and battery the person committing the act was employed by a health care facility that either condoned the act or attempted to conceal it, the health care facility shall be fined not exceeding fifteen thousand dollars ($15,000). Every person so convicted shall be ordered to make restitution to the victim of the offense or to perform up to five hundred (500) hours of public community restitution work or attend violence counseling and/or substance abuse counseling, or any combination of them imposed by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. The restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence.

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

History of Section.
(P.L. 1988, ch. 442, § 1; P.L. 1991, ch. 324, § 1; P.L. 1997, ch. 119, § 1.)



Chapter 11-5-11 - Assault on persons with severe impairments.

§ 11-5-11 Assault on persons with severe impairments.  (a) For the purposes of this section:

(1) "adult" means a person over the age of eighteen (18).

(2) "major life activities" means: (i) mobility; (ii) self-care; (iii) communication; (iv) receptive and/or expressive language; (v) learning; (vi) self-direction; (vii) capacity for independent living; or (viii) economic self-sufficiency.

(3) "person with severe impairments" means a child or adult who has a disability which is attributable to a mental or physical impairment or combination of mental and physical impairments which results in a substantial limitation on the person's ability to function independently in the family or community and in one or more major life activities.

(b) Any person who shall commit an assault and battery upon a person who is severely impaired as defined in subsection (a) of this section, causing bodily injury, shall be deemed to have committed a felony and shall be imprisoned not exceeding five (5) years, or fined not exceeding two thousand dollars ($2,000), or both.

(c) Violations of this section shall be reported to the local police department.

(d) After July 1, 2007 pursuant to § 40-8.5-2, the local police department may request the department of behavioral healthcare, developmental disabilities and hospitals provide crisis intervention services for the adult victim with severe impairments when:

(1) Necessary to ensure the immediate health and safety of the adult victim;

(2) The adult victim relies on the person believed to have committed the assault and/or battery, for assistance in performing three (3) or more major life activities; and

(3) After the victim is informed of his or her right to refuse crisis intervention and/or supportive services.

History of Section.
(P.L. 1982, ch. 445, § 1; P.L. 1985, ch. 374, § 1; P.L. 1990, ch. 423, § 1; P.L. 1999, ch. 83, § 10; P.L. 1999, ch. 130, § 10; P.L. 2006, ch. 175, § 1; P.L. 2006, ch. 268, § 1; P.L. 2012, ch. 254, § 1; P.L. 2012, ch. 264, § 1.)



Chapter 11-5-12 - Abuse, neglect and/or exploitation of adults with severe impairments.

§ 11-5-12 Abuse, neglect and/or exploitation of adults with severe impairments.  (a) Any person primarily responsible for the care of an adult with severe impairments who shall willfully and knowingly abuse, neglect or exploit that adult shall be subject to a fine of not more than two thousand dollars ($2,000), or imprisoned not more than five (5) years, or both, and ordered to make full restitution of any funds as the result of any exploitation which results in the misappropriation of funds. Every person convicted of or placed on probation for violation of this section shall be ordered by the sentencing judge to attend appropriate professional counseling to address his or her abusive behavior.

(b) As used in this section:

(1) "Abuse" means the subjection of an adult with a severe impairment to willful infliction of physical pain, willful deprivation of services necessary to maintain the physical or mental health of the person, or unreasonable confinement.

(2) "Adult with severe impairments" means a person over the age of eighteen (18) who has a disability which is attributable to a mental or physical impairment or combination of mental and physical impairments and results in substantial functional limitations in one or more of the following areas of major life activity: (i) mobility; (ii) self-care; (iii) communication; (iv) receptive and/or expressive language; (v) learning; (vi) self-direction; (vii) capacity for independent living; or (viii) economic self-sufficiency.

(3) "Exploitation" means an act or process of taking pecuniary advantage of impaired persons by use of undue influence, harassment, duress, deception, false representation, false pretenses, or misappropriation of funds.

(4) "Neglect" means the willful refusal to provide services necessary to maintain the physical or mental health of an adult with severe impairments.

(5) "Person primarily responsible for care" or "caregiver" means any person who is for a significant period of time the primary caregiver or is primarily responsible for the management of the funds of an adult with severe impairments.

(c) Violations of this section shall be reported to the local police department.

(d) After July 1, 2007 pursuant to § 40-8.5-2, the local police department may request the department of behavioral healthcare, developmental disabilities and hospitals provide crisis intervention services for the adult victim with severe impairments when:

(1) necessary to ensure the immediate health and safety of the adult victim;

(2) the adult victim relies on the person believed to have committed the abuse, neglect and/or exploitation, for assistance in performing three (3) or more major life activities; and

(3) After the victim is informed of his or her right to refuse crisis intervention and/or supportive services.

(e) Any person who fails to report known or suspected abuse or neglect shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than five hundred dollars ($500).

(f) Nothing in this section shall be interpreted to apply to the discontinuance of life-support systems or life-sustaining treatment for an adult for whom, if the treatment were terminated, death may result.

(g) Any person participating in good faith in making a report pursuant to this chapter, excluding any perpetrator or conspirator of the acts, shall have immunity from any civil liability that might otherwise be incurred or imposed.

(h) Nothing in this section shall be interpreted to prohibit the use of any medical or psychological treatment procedure designed and conducted in accordance with applicable professional standards when performed by appropriately trained personnel under the supervision of a person or facility licensed or approved by the state of Rhode Island and when any consent as is required by law has been obtained.

(i) Nothing in this chapter shall be construed to mean a person is abused or neglected for the sole reason that the person is being furnished or relies upon treatment by spiritual means through prayer alone in accordance with the tenets and practices of a church or religious denomination recognized by the laws of this state.

(j) Nothing in this chapter shall be construed to mean a person is abused or neglected when the parent or legal guardian of an adult with severe impairments, who is the person primarily responsible for care of the adult, (1) decides, in good faith, not to accept support services from a governmental agency, which in the opinion of the parent or legal guardian and the adult, is considered to be inappropriate or inconsistent with the best interests of that adult; or (2) decides, in good faith, to reduce or discontinue assistance to that adult who is developing, acquiring or practicing independent decision-making or living skills.

History of Section.
(P.L. 1990, ch. 210, § 1; P.L. 1993, ch. 456, § 1; P.L. 2006, ch. 169, § 1; P.L. 2006, ch. 175, § 1; P.L. 2006, ch. 196, § 1; P.L. 2006, ch. 268, § 1; P.L. 2012, ch. 254, § 1; P.L. 2012, ch. 264, § 1.)



Chapter 11-5-14 - Assault on child in care of department of children, youth and families.

§ 11-5-14 Assault on child in care of department of children, youth and families.  Any employee of the department of children, youth and families, or any employee of any public or private agency with which the department contracts for services in furtherance of the care or custody of children, who shall commit an assault and battery upon a child in the care of the department shall be deemed to have committed a felony and shall be punished by imprisonment for not less than three (3) years but not more than ten (10) years and a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).

History of Section.
(P.L. 1991, ch. 258, § 1.)



Chapter 11-5-14.1 - Assault on child in care of department of children, youth and families causing serious bodily injury.

§ 11-5-14.1 Assault on child in care of department of children, youth and families causing serious bodily injury.  (a) Any employee of the department of children, youth and families, or any employee of any public or private agency with which the department contracts for services in furtherance of the care or custody of children who shall commit an assault or battery upon a child in the care of the department, causing serious bodily injury, shall be deemed to have committed a felony and shall be punished by imprisonment for not less than five (5) years but not more than twenty (20) years and a fine of not less than five thousand dollars ($5,000) nor more than twenty thousand dollars ($20,000).

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

History of Section.
(P.L. 1991, ch. 258, § 1.)



Chapter 11-5-14.2 - Battery by an adult upon child ten (10) years of age or younger causing serious bodily injury.

§ 11-5-14.2 Battery by an adult upon child ten (10) years of age or younger causing serious bodily injury.  (a) Any person eighteen (18) years of age or older who shall commit a battery upon a child ten (10) years of age or younger, causing serious bodily injury, shall be deemed to have committed a felony and shall be punished by imprisonment for not less than five (5) years but not more than twenty (20) years and a fine of not less than five thousand ($5,000) dollars nor more than twenty thousand ($20,000) dollars.

(b) "Serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily part, member or organ; or

(3) Causes serious permanent disfigurement.

History of Section.
(P.L. 1996, ch. 90, § 1; P.L. 1996, ch. 109, § 1.)



Chapter 11-5-15 - Aggravated harassment of a deputy sheriff by an inmate.

§ 11-5-15 Aggravated harassment of a deputy sheriff by an inmate.  Every prisoner confined in a custodial unit of the adult correctional institutions or in the custody of the warden or other correctional employee while outside the confines of the institutions who causes or attempts to cause any deputy sheriff to come into contact with blood, seminal fluid, urine or feces, by throwing, tossing or expelling the fluid or material with the intent to harass, annoy, threaten or alarm, shall be imprisoned not exceeding two (2) years, or fined not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000), or both.

History of Section.
(P.L. 1999, ch. 467, § 1; P.L. 2012, ch. 324, § 29.)



Chapter 11-5-16 - Assault of health care providers or emergency services medical personnel.

§ 11-5-16 Assault of health care providers or emergency services medical personnel.  (a) Any person who shall knowingly and willfully assault a health care provider and/or emergency medical services personnel while that provider is engaged in providing health care services shall be deemed to have committed a felony, and may be imprisoned no more than three (3) years and fined not more than fifteen hundred dollars ($1,500), or both.

(b) The following terms, as used in this section, are defined as follows:

(1) "Health care provider" has the same meaning as defined in § 5-37.3-3 and includes any personnel directed by them.

(2) "Emergency medical services personnel" means anyone who provides emergency medical transportation services and anyone directed by them.

(3) "Health care services" has the same meaning as defined in § 5-37.3-3 and includes any personnel directed by them.

History of Section.
(P.L. 2001, ch. 74, § 1; P.L. 2001, ch. 201, § 1.)






Chapter 11-6 - Bigamy and Adultery

Chapter 11-6-1 - Bigamy.

§ 11-6-1 Bigamy.  Every person who shall be convicted of being married to another, or of cohabiting with another as husband and wife, having at the time a former husband or wife living, shall be fined not exceeding one thousand dollars ($1,000); provided, that this shall not extend to any person whose husband or wife shall be continually remaining without the limits of this state for the space of seven (7) years together, the party being married after the expiration of the seven (7) years, not knowing the other to be living within that time, nor to any person who shall be divorced at the time of the second marriage, nor to any person by reason of any former or prior marriage made when the man was less than fourteen (14) and the woman less than twelve (12) years of age.

History of Section.
(G.L. 1896, ch. 281, § 1; G.L. 1909, ch. 347, § 1; G.L. 1923, ch. 399, § 1; G.L. 1938, ch. 610, § 1; G.L. 1956, § 11-6-1; P.L. 1989, ch. 214, § 1.)



Chapter 11-6-2 - Adultery.

§ 11-6-2 Adultery.  Every person who shall commit adultery shall be fined not exceeding five hundred dollars ($500); and illicit sexual intercourse between any two (2) persons, where either of them is married, shall be deemed adultery in each.

History of Section.
(G.L. 1896, ch. 281, § 2; G.L. 1909, ch. 347, § 2; G.L. 1923, ch. 399, § 2; G.L. 1938, ch. 610, § 2; G.L. 1956, § 11-6-2; P.L. 1989, ch. 214, § 1.)






Chapter 11-7 - Bribery

Chapter 11-7-1 - Bribery of juror or person exercising judicial function.

§ 11-7-1 Bribery of juror or person exercising judicial function.  Every person who shall give any sum of money or any bribe, present, reward or unsecured loan, or any promise or security for any, to obtain or influence the opinion, judgment, verdict, sentence, report or award of any judge, justice of the peace, warden, juror, auditor, referee, arbitrator, master in chancery, or person summoned as a juror, in any matter or cause pending or to be tried before him or her alone or before him or her with others, shall be imprisoned not exceeding seven (7) years or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 276, § 4; G.L. 1909, ch. 342, § 4; G.L. 1923, ch. 394, § 4; G.L. 1938, ch. 605, § 4; G.L. 1956, § 11-7-1; P.L. 1990, ch. 95, § 1.)



Chapter 11-7-2 - Acceptance of bribe by juror or person exercising judicial function.

§ 11-7-2 Acceptance of bribe by juror or person exercising judicial function.  Every judge, justice of the peace, warden, juror, auditor, referee, arbitrator, master in chancery, or person summoned as a juror, who shall accept, receive, or agree for in any way any bribe, present, reward, or unsecured loan, to him or her offered, for the purpose of obtaining or influencing his or her opinion, judgment, verdict, sentence, report, or award in any matter or cause depending or to be tried before him or her alone or before him or her with others, shall be imprisoned not exceeding seven (7) years or fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 276, § 5; G.L. 1909, ch. 342, § 5; G.L. 1923, ch. 394, § 5; G.L. 1938, ch. 605, § 5; G.L. 1956, § 11-7-2; P.L. 1990, ch. 95, § 1.)



Chapter 11-7-3 - Solicitation or acceptance of bribe by agent, employee, or public official.

§ 11-7-3 Solicitation or acceptance of bribe by agent, employee, or public official.  (a) No person in public or private employ, or public official shall corruptly accept, or obtain or agree to accept, or attempt to obtain from any person, for himself or herself or any other person, any gift or valuable consideration as an inducement or reward for doing or forbearing to do, or for having done or forborne to do, any act in relation to the business of his or her principal, master, employer, or state, city, or town of which he or she is an official, or for showing or forbearing to show favor or disfavor to any person in relation to the business of his or her principal, master, employer, or state, city, or town of which he or she is an official.

(b) It shall not be a defense to a prosecution under this section that the person did not have the power or authority to perform the act or omission for which the reward or inducement was offered, solicited, accepted, or agreed upon.

History of Section.
(P.L. 1905, ch. 1219, § 1; G.L. 1909, ch. 349, § 21; G.L. 1923, ch. 401, § 21; G.L. 1938, ch. 612, § 21; G.L. 1956, § 11-7-3; P.L. 1991, ch. 139, § 1.)



Chapter 11-7-4 - Bribery of agent, employee, or public official.

§ 11-7-4 Bribery of agent, employee, or public official.  (a) No person shall corruptly give or offer any gift or valuable consideration to any person in public or private employ, or any public official as an inducement or reward for doing or forebearing to do, or for having done or forborne to do, any act in relation to the business of his or her principal, master, or employer, or the state, city, or town of which he or she is an official, or for showing or forbearing to show favor or disfavor to any person in relation to the business of his or her principal, master, employer, or state, city, or town of which he or she is an official.

(b) It shall not be a defense to a prosecution under this section that the person did not have the power or authority to perform the act or omission for which the reward or inducement was offered, solicited, accepted, or agreed upon.

History of Section.
(P.L. 1905, ch. 1219, § 2; G.L. 1909, ch. 349, § 22; G.L. 1923, ch. 401, § 22; G.L. 1938, ch. 612, § 22; G.L. 1956, § 11-7-4; P.L. 1991, ch. 136, § 1.)



Chapter 11-7-5 - Penalty for violations.

§ 11-7-5 Penalty for violations.  Any person who violates any of the provisions of § 11-7-3 or 11-7-4 shall be deemed guilty of a felony, and shall, upon conviction, be fined not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000) or three times the monetary equivalent of the gift or valuable consideration, whichever is greater, or imprisoned for not more than twenty (20) years, or both.

History of Section.
(P.L. 1905, ch. 1219, § 4; G.L. 1909, ch. 349, § 24; G.L. 1923, ch. 401, § 24; G.L. 1938, ch. 612, § 24; G.L. 1956, § 11-7-5; P.L. 1981, ch. 193, § 1; P.L. 1991, ch. 89, § 1.)



Chapter 11-7-6 - Civil liability for violating § 11-7-3 or 11-7-4.

§ 11-7-6 Civil liability for violating § 11-7-3 or 11-7-4.  Any person injured by any violation of the provisions of § 11-7-3 or 11-7-4 may recover from the person or persons inflicting the injury twice the amount of the injury.

History of Section.
(P.L. 1905, ch. 1219, § 5; G.L. 1909, ch. 349, § 25; G.L. 1923, ch. 401, § 25; G.L. 1938, ch. 612, § 25; G.L. 1956, § 11-7-6.)



Chapter 11-7-8 - Accepting bribe to obtain preferential military treatment.

§ 11-7-8 Accepting bribe to obtain preferential military treatment.  Any person obtaining anything of value from a spouse, parent, or other blood relative of any citizen of this state in the armed forces of the United States or subject to the Military Selective Service Act, 50 U.S.C. App. § 451 et seq., by claiming that he or she has obtained, can or will obtain for that citizen any exception, deferment, promotion, leave, furlough, preference, change of duty or place of service or the like, shall be guilty of a felony, and upon conviction shall be imprisoned not less than five (5) nor more than twenty-five (25) years.

History of Section.
(G.L. 1938, ch. 612, § 58; P.L. 1943, ch. 1352, § 1; G.L. 1956, § 11-7-8.)



Chapter 11-7-9 - Corruption of sports participant or official.

§ 11-7-9 Corruption of sports participant or official.  Whoever corrupts or attempts to corrupt a player, coach, manager, trainer, umpire, referee, or other person engaged in playing, arranging, staging, officiating at, or promoting any amateur or professional athletic game or contest or jai alai match to be played or held within the state of Rhode Island, or who corrupts or attempts to corrupt any owner, trainer, groom, jockey, racing official, or other person in any manner engaged in or connected with the running, officiating at or promoting any horse race or dog race run or to be run within the state of Rhode Island by giving, offering, or promising any gift or gratuity whatever, directly or indirectly, with intent to improperly influence the conduct of the person in the playing, running, or carrying out of any athletic game or contest or jai alai match or any horse race, or officiating at the game or contest, whether the offer, promise, gift, or gratuity is made at or away from the playing field, boxing or ice arena, race course or fronton, or other place where the athletic game, contest, or horse race is scheduled to take place with intent to improperly influence the conduct of the person in connection with the proper playing or promoting of the athletic game or contest or jai alai match or officiating at the game, contest or match, or the proper running or promoting of any horse race or dog race or officiating at any horse or dog race, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment of not more than seven (7) years, or both.

History of Section.
(P.L. 1950, ch. 2556, § 1; G.L. 1956, § 11-7-9; P.L. 1981, ch. 193, § 1; P.L. 1991, ch. 24, § 3.)



Chapter 11-7-10 - Acceptance of bribe by sports participant or official.

§ 11-7-10 Acceptance of bribe by sports participant or official.  Any player, coach, manager, official, or other person engaged in the playing, arranging, or promotion of any amateur or professional athletic game or contest or jai alai match or officiating at the game, contest or match, or any owner, trainer, groom, jockey, racing official or other person participating in any horse race or dog race or in any manner engaged in conducting, arranging, or promoting any horse race or officiating at any horse or dog race, who accepts any gift or gratuity, directly or indirectly, from any person who gives, offers, or promises any gift or gratuity with intent to improperly influence the conduct of the person in the arranging, holding, or playing of the athletic game or contest or jai alai match or officiating at the game, contest or match, or the running or promoting of the horse race or dog race or officiating at the horse or dog race, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment of not more than seven (7) years, or both.

History of Section.
(P.L. 1950, ch. 2556, § 2; G.L. 1956, § 11-7-10; P.L. 1981, ch. 193, § 1; P.L. 1991, ch. 24, § 3.)



Chapter 11-7-11 - Bribery of witness.

§ 11-7-11 Bribery of witness.  Any person who shall corruptly give or offer to give any sum of money or any bribe, present, or reward, or any promise or security to obtain or influence the testimony of any witness to any crime or to induce the witness to absent himself or herself from, or otherwise avoid or seek to avoid appearing or testifying at, any hearing shall be guilty of a felony and upon conviction shall be imprisoned for not more than seven (7) years, or fined not more than one thousand dollars ($1,000), or both. Nothing in this section shall be construed to make an agreement between the victim and the defendant to dismiss a criminal charge unlawful.

History of Section.
(P.L. 1989, ch. 430, § 1.)



Chapter 11-7-12 - Failure to report corruption of sports participant or official.

§ 11-7-12 Failure to report corruption of sports participant or official.  Any person who knows or has reason to know that corruption of a player, coach, manager, trainer, umpire, referee, or other person engaged in playing, arranging, staging, officiating at, or promoting any amateur or professional athletic game or contest or jai alai match to be played or held within the state of Rhode Island, or any owner, trainer, groom, jockey, racing official, or other person in any manner engaged in or connected with the running, officiating at, or promoting any horse race or dog race run or to be run within the state of Rhode Island by giving, offering or promising any gift or gratuity whatever, directly or indirectly, with intent to improperly influence the conduct of the person in the playing, running or carrying out of any athletic game or contest or jai alai match or any horse race or dog race has taken place in his or her presence or that any attempt to corrupt that person has taken place in his or her presence shall immediately notify the state police or the police department of the city or town in which the corruption or attempt to corrupt has taken place. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1991, ch. 24, § 4.)



Chapter 11-7-13 - Acceptance of gratuity by employees of banking division of department of business regulation.

§ 11-7-13 Acceptance of gratuity by employees of banking division of department of business regulation.  (a) No person who is an employee of the banking division of the department of business regulation or an employee of the department with jurisdiction over the banking division, shall accept a gratuity from a financial institution governed by title 19 or from any officer, director, or employee of the financial institution.

(b) If the gratuity, so accepted, is valued at less than one hundred dollars ($100), the person who violates this section shall be guilty of a misdemeanor and shall be imprisoned for not more than one year, or fined not more than one thousand dollars ($1,000), or both.

(c) If the gratuity, so accepted, is valued at one hundred dollars ($100) or more, or if the aggregate of the gratuities so accepted within a year equal or exceed one hundred dollars ($100), the person who violated this section shall be guilty of a felony and shall be imprisoned not more than three (3) years, or fined not more than twenty-five thousand dollars ($25,000) or three (3) times the amount of the gratuity so given, whichever is greater, or both.

History of Section.
(P.L. 1991, ch. 140, § 1.)



Chapter 11-7-14 - Offer of gratuity by employees of financial institutions.

§ 11-7-14 Offer of gratuity by employees of financial institutions.  (a) No person who is an officer, director, or employee of a financial institution governed by title 19 shall give any gratuity to any individual who is an employee of the banking division of the department of business regulation, or to any employee of the department with jurisdiction over the banking division.

(b) If the gratuity, so accepted, is valued at less than one hundred dollars ($100), the person who violates this section shall be guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000).

(c) If the gratuity, so accepted, is valued at one hundred dollars ($100) or more or if the aggregate of the gratuities, so accepted, within a year equals or exceeds one hundred dollars ($100), the person who violated this section shall be guilty of a felony and shall be imprisoned not more than three (3) years, or fined not more than twenty-five thousand dollars ($25,000) or three (3) times the amount of the gratuity so given, whichever is greater, or both fine and imprisonment.

History of Section.
(P.L. 1992, ch. 467, § 1.)






Chapter 11-8 - Burglary and Breaking and Entering

Chapter 11-8-1 - Burglary.

§ 11-8-1 Burglary.  Every person who shall commit burglary shall be imprisoned for life or for any term not less than five (5) years.

History of Section.
(G.L. 1896, ch. 279, § 7; G.L. 1909, ch. 345, § 7; G.L. 1923, ch. 397, § 7; G.L. 1938, ch. 608, § 7; G.L. 1956, § 11-8-1.)



Chapter 11-8-1.1 - Attempted breaking and entering.

§ 11-8-1.1 Attempted breaking and entering.  (a) Whoever attempts to commit the breaking and entering of any structure as set out in §§ 11-8-2, 11-8-2.1, 11-8-2.2, 11-8-2.3, 11-8-3, 11-8-4 or 11-8-5.1 by doing any overt act toward the commission of the offense while in the curtilage of the structure, but fails in its perpetration, shall, unless otherwise provided, suffer the same punishment which might have been imposed if the attempted offense had been committed.

(b) An "overt act" is defined as any act of an individual by which the individual physically attempts to gain entrance into a type of structure set forth in the sections listed in subsection (a) of this section.

History of Section.
(P.L. 1982, ch. 288, § 1; P.L. 1987, ch. 87, § 2.)



Chapter 11-8-2 - Unlawful breaking and entering of dwelling house.

§ 11-8-2 Unlawful breaking and entering of dwelling house.  (a) Every person who shall break and enter at any time of the day or night any dwelling house or apartment, whether the dwelling house or apartment is occupied or not, or any outbuilding or garage attached to or adjoining any dwelling house, without the consent of the owner or tenant of the dwelling house, apartment, building, or garage, shall be imprisoned for not less than two (2) years and not more than ten (10) years for the first conviction, and for the second and subsequent conviction shall be imprisoned for not less than four (4) years and not more than fifteen (15) years, or fined not more than ten thousand dollars ($10,000), or both.

(b) Every person convicted pursuant to subsection (a) of this section shall be ordered to make restitution to the victim of the offense or to perform up to five hundred (500) hours of public community restitution work, or both, or any combination of them approved by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. The restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence.

History of Section.
(G.L. 1923, ch. 397, § 9; P.L. 1928, ch. 1209, § 1; G.L. 1938, ch. 608, § 9; G.L. 1956, § 11-8-2; P.L. 1978, ch. 288, § 1; P.L. 1980, ch. 154, § 1; P.L. 1985, ch. 426, § 1; P.L. 1988, ch. 171, § 1.)



Chapter 11-8-2.1 - Unlawful breaking and entering of dwelling with possession of instruments relating to wrongful setting of fires.

§ 11-8-2.1 Unlawful breaking and entering of dwelling with possession of instruments relating to wrongful setting of fires.  Every person who shall break and enter, at any time of the day or night, any dwelling house or apartment, whether it is occupied or not, or any outbuilding or garage attached to or adjoining any dwelling house or apartment, without the consent of the owner or tenant of the dwelling house, apartment, building, or garage, and who shall have in his or her possession any instrument or instrumentality or equipment of any kind that is reasonably related to the wrongful setting of fires shall be punished by imprisonment for not less than three (3) years and not more than fifteen (15) years. "Possession" means in the actual or constructive control or custody of the person while in the dwelling. "Wrongful" excludes those items which are ordinarily used for the lighting of smoking paraphernalia.

History of Section.
(P.L. 1975, ch. 234, § 1; P.L. 1985, ch. 109, § 1; P.L. 1989, ch. 536, § 1.)



Chapter 11-8-2.2 - Breaking and entering of a dwelling when resident on premises.

§ 11-8-2.2 Breaking and entering of a dwelling when resident on premises.  (a) Every person who shall break and enter into any dwelling house or apartment without the consent of the owner or tenant at a time when the resident or residents of the dwelling house or apartment are on the premises, after having been previously convicted of such an offense, shall be imprisoned for not less than one year and not more than ten (10) years and shall not be afforded the provisions of suspension or deferment of sentence nor probation and may in addition be fined not more than five thousand dollars ($5,000).

(b) Every person convicted pursuant to subsection (a) of this section shall be ordered to make restitution to the victim of the offense, or to perform up to five hundred (500) hours of public community restitution work, or both, or any combination of them approved by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. Restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence; provided, that nothing contained in this section shall be construed to require the payment of restitution while the convicted person is imprisoned.

History of Section.
(P.L. 1985, ch. 426, § 2.)



Chapter 11-8-2.3 - Breaking and entering of dwelling house of persons 60 years of age or older when resident on premises.

§ 11-8-2.3 Breaking and entering of dwelling house of persons 60 years of age or older when resident on premises.  (a) Every person who shall break and enter any dwelling house or apartment, without the consent of the owner or tenant at a time when a resident of the dwelling house or apartment who is sixty (60) years of age or older is on the premises, shall be imprisoned for not less than four (4) years and not more than twenty (20) years for the first conviction, and for the second and subsequent convictions shall be imprisoned for not less than six (6) years and not more than twenty (20) years, and may in addition be fined not more than fifteen thousand dollars ($15,000) for a first conviction and not more than twenty thousand dollars ($20,000) for second and subsequent convictions.

(b) Every person convicted pursuant to subsection (a) of this section shall be ordered to make restitution to the victim of the offense, or to perform up to five hundred (500) hours of public community restitution work, or both, or any combination of them imposed by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. Restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence; provided, that nothing contained in this section shall be construed to require the payment of restitution while the convicted person is imprisoned.

History of Section.
(P.L. 1987, ch. 87, § 1; P.L. 1988, ch. 543, § 1.)



Chapter 11-8-2.4 - Breaking and entering of dwelling house of a person who is severely impaired.

§ 11-8-2.4 Breaking and entering of dwelling house of a person who is severely impaired.  (a) Every person who shall break and enter any dwelling house or apartment, without the consent of the owner or tenant at a time when a resident of the dwelling house or apartment who is a person who is severely impaired as defined by the provisions of § 11-5-11 is on the premises, shall be imprisoned for not less than five (5) years and not more than twenty-five (25) years and may in addition be fined not more than fifteen thousand dollars ($15,000) for a first conviction and not more than twenty thousand dollars ($20,000) for second and subsequent convictions.

(b) Every person convicted pursuant to subsection (a) of this section shall be ordered to make restitution to the victim of the offense, or to perform up to five hundred (500) hours of public community restitution work, or both, or any combination of them imposed by the sentencing judge. The court may not waive the obligation to make restitution and/or public community restitution work. Restitution and/or public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence; provided, that nothing contained in this section shall be construed to require the payment of restitution while the convicted person is imprisoned.

History of Section.
(P.L. 1988, ch. 347, § 1; P.L. 1999, ch. 83, § 11; P.L. 1999, ch. 130, § 11; P.L. 2011, ch. 356, § 1.)



Chapter 11-8-3 - Entry of building or ship with felonious intent.

§ 11-8-3 Entry of building or ship with felonious intent.  Every person who, with intent to commit murder, sexual assault, robbery, arson or larceny, shall enter any dwelling house or apartment at any time of the day or night, or who with such intent shall, during the daytime, enter any other building, or ship or vessel, shall be imprisoned not more than ten (10) years, or be fined not more than five hundred dollars ($500), or both.

History of Section.
(G.L. 1896, ch. 279, § 9; G.L. 1909, ch. 345, § 9; P.L. 1922, ch. 2233, § 1; G.L. 1923, ch. 397, § 9; P.L. 1928, ch. 1209, § 1; G.L. 1938, ch. 608, § 9; G.L. 1956, § 11-8-3; P.L. 1978, ch. 288, § 1; P.L. 1980, ch. 50, § 1.)



Chapter 11-8-4 - Breaking and entering business place, public building, or ship with felonious intent.

§ 11-8-4 Breaking and entering business place, public building, or ship with felonious intent.  Every person who shall break and enter any bank, shop, office or warehouse, not adjoining to or occupied as a dwelling house, any meeting house, church, chapel, courthouse, town house, college, academy, schoolhouse, library or other building erected for public use or occupied for any public purpose, or any ship or vessel, with intent to commit murder, sexual assault, robbery or larceny, shall be imprisoned not exceeding ten (10) years.

History of Section.
(G.L. 1896, ch. 279, § 8; G.L. 1909, ch. 345, § 8; G.L. 1923, ch. 397, § 8; G.L. 1938, ch. 608, § 8; G.L. 1956, § 11-8-4; P.L. 1987, ch. 140, § 1; P.L. 1993, ch. 314, § 1.)



Chapter 11-8-5 - Breaking and entering other buildings with criminal intent  Railroad cars  Tractor trailers.

§ 11-8-5 Breaking and entering other buildings with criminal intent  Railroad cars  Tractor trailers.  Every person who shall break and enter or enter in the nighttime, with intent to commit larceny or any felony or misdemeanor in it, any barn, stable, carriage house, or other building, for the breaking and entering or entering of which with that intent no punishment is otherwise prescribed by this title, and every person who shall at any time break and enter or enter any railroad car or the trailer portion of a tractor trailer or break any lock or seal on it with intent to commit larceny or other crime, shall be imprisoned not exceeding ten (10) years.

History of Section.
(G.L. 1896, ch. 279, § 10; P.L. 1897, ch. 454, § 1; P.L. 1908, ch. 1568, § 1; G.L. 1909, ch. 345, § 10; P.L. 1922, ch. 2233, § 1; G.L. 1923, ch. 397, § 10; G.L. 1938, ch. 608, § 10; G.L. 1956, § 11-8-5; P.L. 1987, ch. 533, § 1.)



Chapter 11-8-5.1 - Unlawful breaking and entering of business place, public building or ship during the daytime.

§ 11-8-5.1 Unlawful breaking and entering of business place, public building or ship during the daytime.  Every person who shall break and enter any bank, shop, office or warehouse, not adjoining to or occupied as a dwelling house, any meeting house, church, chapel, courthouse, town house, college, academy, schoolhouse, library, or other building erected for public use or occupied for any purpose, or any ship or vessel during the daytime, shall be imprisoned not more than three (3) years, or fined not more than three hundred dollars ($300), or both.

History of Section.
(P.L. 1978, ch. 157, § 1.)



Chapter 11-8-6 - Entry to steal poultry  Arrest  Fine.

§ 11-8-6 Entry to steal poultry  Arrest  Fine.  Every person who breaks and enters, or enters in the nighttime without breaking, any building or enclosure in which are kept or confined any kind of poultry, with intent to steal any of the poultry, shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than five hundred dollars ($500), or both. Every person who is discovered in the act of willfully entering any building or enclosure in which are kept or confined any kind of poultry, with intent to steal any of the poultry, may be arrested without a warrant by a deputy sheriff, constable, guard, police officer, or other person and detained in jail or otherwise until a complaint can be made against him or her for the offense, and until he or she is taken on a warrant issued upon the complaint, but detention without a warrant shall not continue more than twenty-four (24) hours. One-half ( 1/2) of any fine imposed under this section shall inure to the complainant.

History of Section.
(G.L. 1909, ch. 345, § 26; P.L. 1912, ch. 853, § 1; P.L. 1915, ch. 1258, § 11; G.L. 1923, ch. 397, § 26; G.L. 1938, ch. 608, § 26; G.L. 1956, § 11-8-6; P.L. 2012, ch. 324, § 30.)



Chapter 11-8-7 - Making, repairing, or possessing burglar tools.

§ 11-8-7 Making, repairing, or possessing burglar tools.  Whoever makes or mends, or does any work connected with the making or reparation of, or has in his or her possession any engine, machine, tool, false key, pick lock, nippers, or implement of any kind adapted and designed for cutting through, forcing, breaking open, or entering a building, room, vault, safe, or other depository, in order to steal from it money or other property, or to commit any other crime, knowing the equipment to be adapted and designed for this purpose, with intent to use or employ, or allow the equipment to be used or employed, for this purpose, shall be imprisoned not more than ten (10) years.

History of Section.
(P.L. 1896, ch. 302, § 1; G.L. 1909, ch. 349, § 42; G.L. 1923, ch. 401, § 42; G.L. 1938, ch. 608, § 8; G.L. 1956, § 11-8-7.)



Chapter 11-8-8 - Injury or death  Defense.

§ 11-8-8 Injury or death  Defense.  In the event that any person shall die or shall sustain a personal injury in any way or for any cause while in the commission of any criminal offense enumerated in §§ 11-8-2  11-8-6, it shall be rebuttably presumed as a matter of law in any civil or criminal proceeding that the owner, tenant, or occupier of the place where the offense was committed acted by reasonable means in self-defense and in the reasonable belief that the person engaged in the criminal offense was about to inflict great bodily harm or death upon that person or any other individual lawfully in the place where the criminal offense was committed. There shall be no duty on the part of an owner, tenant, or occupier to retreat from any person engaged in the commission of any criminal offense enumerated in §§ 11-8-2  11-8-6.

History of Section.
(P.L. 1976, ch. 216, § 1; P.L. 1977, ch. 17, § 1; P.L. 1984, ch. 212, § 1.)



Chapter 11-8-9 - Aiding and abetting a minor.

§ 11-8-9 Aiding and abetting a minor.  (a) Every person eighteen (18) years of age or older who shall aid, assist, abet, counsel, hire, command, or procure a person under the age of eighteen (18) years to commit any offense as set forth in this chapter shall be imprisoned for not less than four (4) years and not more than twenty (20) years and/or fined not less than twenty-five hundred dollars ($2,500) nor more than twenty-five thousand dollars ($25,000), or both, for each such offense.

(b) Every person convicted pursuant to subsection (a) of this section shall be ordered by the sentencing judge to perform up to one hundred (100) hours of public community restitution work. The court may not waive the obligation to perform public community restitution work. Public community restitution work shall be in addition to any fine or sentence which may be imposed and not in lieu of the fine or sentence.

History of Section.
(P.L. 1985, ch. 482, § 1; P.L. 1989, ch. 541, § 1; P.L. 1990, ch. 464, § 1; P.L. 1991, ch. 226, § 1.)






Chapter 11-9 - Children

Chapter 11-9-1 - Exploitation for commercial or immoral purposes.

§ 11-9-1 Exploitation for commercial or immoral purposes.  (a) Every person having the custody or control of any child under the age of sixteen (16) years who shall exhibit, use, or employ, or shall in any manner or under pretense sell, give away, let out or otherwise dispose of any child under the age of sixteen (16) years to any person for or in the vocation, occupation, service, or purpose of rope or wire walking, or as a gymnast, wrestler, contortionist, equestrian performer, acrobat, or rider upon any bicycle or mechanical contrivance, or in any dancing, theatrical, or musical exhibition unless it is in connection with churches, school or private instruction in dancing or music, or unless it is under the auspices of a Rhode Island society incorporated, or organized without incorporation for a purpose authorized by § 7-6-4; or for or in gathering or picking rags, or collecting cigar stumps, bones or refuse from markets, or in begging, or in any mendicant or wandering occupation, or in peddling in places injurious to the morals of the child; or for or in the exhibition of any child with a disability, or in any illegal, obscene, indecent, or immoral purpose, exhibition, or vocation, injurious to the health or morals or dangerous to the life or limb of the child, or who shall cause, procure or encourage any child under the age of sixteen (16) years to engage in that activity, or who, after being notified by an officer mentioned in § 11-9-3 to restrain the child from engaging in that activity, shall neglect or refuse to do so, shall be held guilty of a misdemeanor and shall, for every such offense, be imprisoned not exceeding one year, or be fined not exceeding two hundred fifty dollars ($250), or both, and shall forfeit any right which he or she may have to the custody of the child; provided, that the provisions of this section shall not apply to any child, not a resident of this state, who is engaged in any dancing, theatrical, or musical performance in this state and is accompanied by a parent, guardian, or tutor, when a permit for the appearance of the child is granted by the mayor of the city or the president of the town council of the town, where the performance is to be given; provided, further, that the provisions of this section shall not apply to any child, a resident of this state, who is engaged in any dancing, theatrical, or musical performance in this state on a day when the public schools are not in session in the town or city where the dancing, theatrical or musical performance shall be given (not however on Sunday) if the child is accompanied by a parent, guardian or tutor, when a permit for the appearance of the child is granted by the mayor of the city or the president of the town council of the town where the performance is to be given.

(b) Any person who shall in any manner or under any pretense sell, distribute, let out or otherwise permit any child under eighteen (18) years of age to be used in any book, magazine, pamphlet, or other publication, or in any motion picture film, photograph or pictorial representation, in a setting which taken as a whole suggests to the average person that the child has engaged in, or is about to engage in any sexual act, which shall include, but not be limited to, sodomy, oral copulation, sexual intercourse, masturbation, or bestiality, shall, upon conviction for the first offense be punished by imprisonment for not more than ten (10) years, or a fine of not more than ten thousand dollars ($10,000), or both; upon conviction of a subsequent offense, be punished by imprisonment for not more than fifteen (15) years, a fine of not more than fifteen thousand dollars ($15,000), or both.

(c) Every person who shall exhibit, use, employ or shall in any manner or under pretense so exhibit, use, or employ any child under the age of eighteen (18) years to any person for the purpose of prostitution or for any other lewd or indecent act shall be imprisoned not exceeding twenty (20) years, or be fined not exceeding twenty thousand dollars ($20,000), or both.

History of Section.
(G.L. 1896, ch. 115, § 4; P.L. 1897, ch. 475, § 1; G.L. 1909, ch. 139, § 4; G.L. 1923, ch. 142, § 4; P.L. 1926, ch. 845, § 1; P.L. 1931, ch. 1756, § 1; G.L. 1938, ch. 425, § 1; G.L. 1956, § 11-9-1; P.L. 1977, ch. 131, § 1; P.L. 1978, ch. 130, § 1; P.L. 1978, ch. 210, § 1; P.L. 1984, ch. 380, § 3; P.L. 1984, ch. 444, § 1; P.L. 1999, ch. 83, § 12; P.L. 1999, ch. 130, § 12.)



Chapter 11-9-1.1 - Child nudity prohibited in publications.

§ 11-9-1.1 Child nudity prohibited in publications.  Every person, firm, association, or corporation which shall publish, sell, offer for sale, loan, give away, or otherwise distribute any book, magazine, pamphlet, or other publication, or any photograph, picture, or film which depicts any child, or children, under the age of eighteen (18) years and known to be under the age of eighteen (18) years of age by the person, firm, association, or corporation in a setting which taken as a whole suggests to the average person that the child, or children, is about to engage in or has engaged in, any sexual act, or which depicts any child under eighteen (18) years of age performing sodomy, oral copulation, sexual intercourse, masturbation, or bestiality, shall, for the first offense, be punished by imprisonment for not more than ten (10) years, or by a fine of not more than ten thousand dollars ($10,000), or both; for any subsequent offense, by imprisonment for not more than fifteen (15) years, or by a fine of not more than fifteen thousand dollars ($15,000), or both. Provided, that artistic drawings, sketches, paintings, sculptures, or other artistic renditions, shall be exempt from the provisions of this section.

History of Section.
(P.L. 1977, ch. 131, § 2; P.L. 1978, ch. 130, § 1; P.L. 1978, ch. 210, § 1.)



Chapter 11-9-1.2 - Rebuttable presumption of minority upon testimony of physician.

§ 11-9-1.2 Rebuttable presumption of minority upon testimony of physician.  Whenever any person, firm, association or corporation is charged with a violation of the provisions of this chapter, testimony by a physician, duly authorized pursuant to the provisions of § 5-37-2, that based upon the physician's examination of the book, magazine, pamphlet, or other publication, or photograph, picture, or film which allegedly depicts any child or children under the age of eighteen (18) years, the physician is of the opinion, based upon a reasonable medical certainty, that any person depicted in it is under the age of eighteen (18) years, then there shall be created a rebuttable presumption of that fact.

History of Section.
(P.L. 1978, ch. 130, § 1; P.L. 1978, ch. 210, § 2.)



Chapter 11-9-1.3 - Child pornography prohibited.

§ 11-9-1.3 Child pornography prohibited.  (a) Violations. It is a violation of this section for any person to:

(1) Knowingly produce any child pornography;

(2) Knowingly mail, transport, deliver or transfer by any means, including by computer, any child pornography;

(3) Knowingly reproduce any child pornography by any means, including the computer; or

(4) Knowingly possess any book, magazine, periodical, film, videotape, computer disk, computer file or any other material that contains an image of child pornography.

(1) Whoever violates or attempts or conspires to violate subdivisions (a)(1), (a)(2) or (a)(3) of this section shall be subject to a fine of not more than five thousand dollars ($5,000), or imprisoned for not more than fifteen (15) years, or both.

(2) Whoever violates or attempts or conspires to violate subdivision (a)(4) of this section shall be subject to a fine of not more than five thousand dollars ($5,000), or imprisoned not more than five (5) years, or both.

(c) Definitions. For purposes of this section:

(1) "Child pornography" means any visual depiction, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexually explicit conduct where:

(i) The production of such visual depiction involves the use of a minor engaging in sexually explicit conduct;

(ii) Such visual depiction is a digital image, computer image, or computer-generated image of a minor engaging in sexually explicit conduct; or

(iii) Such visual depiction has been created, adapted, or modified to display an identifiable minor engaging in sexually explicit conduct.

(2) "Computer" has the meaning given to that term in section 11-52-1;

(3) "Minor" means any person not having reached eighteen (18) years of age;

(4) "Identifiable minor."

(i) Means a person:

(A) Who was a minor at the time the visual depiction was created, adapted, or modified; or

(II) Whose image as a minor was used in creating, adapting, or modifying the visual depiction; and

(ii) Who is recognizable as an actual person by the person's face, likeness, or other distinguishing characteristic, such as a unique birthmark or other recognizable feature; and

(B) Shall not be construed to require proof of the actual identity of the identifiable minor.

(5) "Producing" means producing, directing, manufacturing, issuing, publishing or advertising;

(6) "Sexually explicit conduct" means actual:

(i) Graphic sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, or lascivious sexual intercourse where the genitals, or pubic area of any person is exhibited;

(ii) Bestiality;

(iii) Masturbation;

(iv) Sadistic or masochistic abuse; or

(v) Graphic or lascivious exhibition of the genitals or pubic area of any person;

(7) "Visual depiction" includes undeveloped film and videotape and data stored on a computer disk or by electronic means, which is capable of conversion into a visual image;

(8) "Graphic," when used with respect to a depiction of sexually explicit conduct, means that a viewer can observe any part of the genitals or pubic area of any depicted person or animal during any part of the time that the sexually explicit conduct is being depicted.

(1) It shall be an affirmative defense to a charge of violating subdivision (a)(1), (a)(2), or (a)(3) of this section that:

(i) The alleged child pornography was produced using an actual person or persons engaging in sexually explicit conduct; and

(ii) Each such person was an adult at the time the material was produced; and

(iii) The defendant did not advertise, promote, present, describe or distribute the material in such a manner as to convey the impression that it is or contains a visual depiction of a minor engaging in sexually explicit conduct.

(2) It shall be an affirmative defense to a charge of violating subdivision (a)(4) of this section that the defendant:

(i) Possessed less than three (3) images of child pornography; and

(ii) Promptly and in good faith and without retaining or allowing any person, other than a law enforcement agency, to access any image or copy of it:

(A) Took reasonable steps to destroy each such image; or

(B) Reported the matter to a law enforcement agency and afforded that agency access to each such image.

(e) Severability. If any provision or provisions of this section, or the application of this section to any person or circumstance is held invalid by a court of competent authority, that invalidity does not affect other provisions or applications of this section which can be given effect without that invalid provision or provisions or application of the provision or provisions, and to this end the provisions of this section are declared to be separable and severable.

History of Section.
(P.L. 2001, ch. 143, § 1; P.L. 2004, ch. 586, § 2; P.L. 2004, ch. 612, § 2.)



Chapter 11-9-1.4 - Minor electronically disseminating indecent material to another person  "Sexting" prohibited.

§ 11-9-1.4 Minor electronically disseminating indecent material to another person  "Sexting" prohibited.  (a) Definitions as used in this section:

(1) "Minor" means any person not having reached eighteen (18) years of age;

(2) "Computer" has the meaning given to that term in § 11-52-1;

(3) "Telecommunication device" means an analog or digital electronic device which processes data, telephony, video, or sound transmission as part of any system involved in the sending and/or receiving at a distance of voice, sound, data, and/or video transmissions;

(4) "Indecent visual depiction" means any digital image or digital video of the minor engaging in sexually explicit conduct, and includes data stored on any computer, telecommunication device, or other electronic storage media which is capable of conversion into a visual image;

(5) "Sexually explicit conduct" means actual masturbation or graphic focus on or lascivious exhibition of the nude genitals or pubic area of the minor.

(b) No minor shall knowingly and voluntarily and without threat or coercion use a computer or telecommunication device to transmit an indecent visual depiction of himself or herself to another person.

(c) A violation of this section shall be a status offense and referred to the family court.

(d) Any minor adjudicated under subsection (b) shall not be charged under § 11-9-1.3 and, further, shall not be subject to sex offender registration requirements set forth in § 11-37.1-1 et seq., entitled "Sexual Offender Registration and Community Notification Act."

History of Section.
(P.L. 2011, ch. 270, § 1; P.L. 2011, ch. 295, § 1; P.L. 2012, ch. 415, § 1.)



Chapter 11-9-2 - Employment of children for unlawful purposes.

§ 11-9-2 Employment of children for unlawful purposes.  Every person who shall take, receive, hire, employ, exhibit, or have in custody, or who shall cause to be taken, hired, employed, exhibited, or held in custody, any child under the age of sixteen (16) years, for any of the purposes prohibited in § 11-9-1, shall be held guilty of a misdemeanor, and shall be punished for every such offense in the manner provided in that section.

History of Section.
(G.L. 1896, ch. 15, § 5; P.L. 1897, ch. 475, § 2; G.L. 1909, ch. 139, § 5; G.L. 1923, ch. 142, § 5; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 2; G.L. 1956, § 11-9-2.)



Chapter 11-9-3 - Seizure and custody of exploited child  Proceedings as against neglected child.

§ 11-9-3 Seizure and custody of exploited child  Proceedings as against neglected child.  The town sergeant of any town, the chief of police of any city, or any agent of the director of children, youth and families may enter any place where any child may be held, detained or employed in violation of §§ 11-9-1  11-9-8, and, without process of law, seize and detain the child and hold him or her as a witness to testify upon the trial of any person charged with violating the provisions of §§ 11-9-1  11-9-8; and if prior to or upon conviction of the offender, no person shall appear who is entitled to the custody of the child, the officer having the child in custody may bring proceedings against the child as a neglected child under the provisions of chapter 1 of title 14.

History of Section.
(G.L. 1896, ch. 115, § 6; P.L. 1897, ch. 475, § 3; G.L. 1909, ch. 139, § 6; G.L. 1923, ch. 142, § 6; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 3; P.L. 1950, ch. 2416, § 3; G.L. 1956, § 11-9-3; P.L. 1969, ch. 242, § 1.)



Chapter 11-9-4 - Contributing to delinquency.

§ 11-9-4 Contributing to delinquency.  Every person who knowingly or willfully encourages, aids, contributes to, or in any way causes any child under the age of sixteen (16) years to violate any law of this state, or the ordinances of any town or city in this state, or who knowingly or willfully encourages, aids, contributes to, or in any way causes any child under the age of sixteen (16) years to be guilty of any vicious or immoral conduct, or who, being the parent, parents, legal guardian, or person having the custody or the control of any such child, permits or suffers the child to habitually associate with vicious, immoral, or criminal persons, or to grow up in ignorance, idleness, or crime, or to wander about the streets of any city or town in the nighttime without being in any lawful business or occupation, or to enter any house of ill fame, policy shop, or place where any gambling is carried on or gaming device is operated, or to enter any place where intoxicating liquors are sold, shall be guilty of a misdemeanor, and upon conviction shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding one year.

History of Section.
(P.L. 1908, ch. 1544, § 1; G.L. 1909, ch. 139, § 9; G.L. 1923, ch. 142, § 9; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 6; G.L. 1956, § 11-9-4.)



Chapter 11-9-5 - Cruelty to or neglect of child.

§ 11-9-5 Cruelty to or neglect of child.  (a) Every person having the custody or control of any child under the age of eighteen (18) years who shall abandon that child, or who shall treat the child with gross or habitual cruelty, or who shall wrongfully cause or permit that child to be an habitual sufferer for want of food, clothing, proper care, or oversight, or who shall use or permit the use of that child for any wanton, cruel, or improper purpose, or who shall compel, cause, or permit that child to do any wanton or wrongful act, or who shall cause or permit the home of that child to be the resort of lewd, drunken, wanton, or dissolute persons, or who by reason of neglect, cruelty, drunkenness, or depravity, shall render the home of that child a place in which it is unfit for that child to live, or who shall neglect or refuse to pay the reasonable charges for the support of that child, whenever the child shall be placed by him or her in the custody of, or be assigned by any court to, any individual, association, or corporation, shall be guilty of a felony and shall for every such offense be imprisoned for not less than one year nor more than three (3) years, or be fined not exceeding one thousand dollars ($1,000), or both, and the child may be proceeded against as a neglected child under the provisions of chapter 1 of title 14.

(b) In addition to any penalty provided in this section, any person convicted or placed on probation for this offense may be required to receive psychosociological counseling in child growth, care and development as a part of that sentence or probation. For purposes of this section, and in accordance with § 40-11-15, a parent or guardian practicing his or her religious beliefs which differ from general community standards who does not provide specified medical treatment for a child shall not, for that reason alone, be considered an abusive or negligent parent or guardian; provided, the provisions of this section shall not: (1) exempt a parent or guardian from having committed the offense of cruelty or neglect if the child is harmed under the provisions of (a) above; (2) exempt the department from the provisions of § 40-11-5; or (3) prohibit the department from filing a petition, pursuant to the provisions of § 40-11-15, for medical services for a child, where his or her health requires it.

History of Section.
(G.L. 1909, ch. 139, § 10; P.L. 1910, ch. 550, § 1; P.L. 1922, ch. 2214, § 1; G.L. 1923, ch. 142, § 10; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 7; G.L. 1956, § 11-9-5; P.L. 1977, ch. 128, § 1; P.L. 1979, ch. 129, § 1; P.L. 1996, ch. 155, § 1; P.L. 1998, ch. 439, § 1; P.L. 2004, ch. 270, § 2; P.L. 2004, ch. 599, § 2.)



Chapter 11-9-5.1 - Investigation upon report of cruelty or neglect.

§ 11-9-5.1 Investigation upon report of cruelty or neglect.  In order to protect a child from cruelty or neglect, where any person has reasonable cause to believe that any child is being neglected or cruelly treated as defined in § 14-1-3 and reports such incident to the department of children, youth, and families, the department must cause an immediate investigation.

History of Section.
(P.L. 1975, ch. 199, § 1.)



Chapter 11-9-5.2 - Immunity from liability.

§ 11-9-5.2 Immunity from liability.  Any person participating in good faith in the making of a report pursuant to this chapter shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from a report.

History of Section.
(P.L. 1975, ch. 199, § 1.)



Chapter 11-9-5.3 - Child abuse  Brendan's Law.

§ 11-9-5.3 Child abuse  Brendan's Law.  (a) This section shall be known and may be referred to as "Brendan's Law".

(b) Whenever a person having care of a child, as defined by § 40-11-2(2), whether assumed voluntarily or because of a legal obligation, including any instance where a child has been placed by his or her parents, caretaker, or licensed or governmental child placement agency for care or treatment, knowingly or intentionally:

(1) Inflicts upon a child serious bodily injury, shall be guilty of first degree child abuse.

(2) Inflicts upon a child any other physical injury, shall be guilty of second degree child abuse.

(c) For the purposes of this section, "serious bodily injury" means physical injury that:

(1) Creates a substantial risk of death;

(2) Causes protracted loss or impairment of the function of any bodily parts, member or organ, including any fractures of any bones;

(3) Causes serious disfigurement; or

(4) Evidences subdural hematoma, intercranial hemorrhage and/or retinal hemorrhages as signs of "shaken baby syndrome" and/or "abusive head trauma."

(d) For the purpose of this section, "other physical injury" is defined as any injury, other than a serious bodily injury, which arises other than from the imposition of nonexcessive corporal punishment.

(e) Any person who commits first degree child abuse shall be imprisoned for not more than twenty (20) years, nor less than ten (10) years and fined not more than ten thousand dollars ($10,000). Any person who is convicted of second degree child abuse shall be imprisoned for not more than ten (10) years, nor less than five (5) years and fined not more than five thousand dollars ($5,000).

(f) Any person who commits first degree child abuse on a child age five (5) or under shall not on the first ten (10) years of his or her sentence be afforded the benefit of suspension or deferment of sentence nor of probation for penalties provided in this section; and provided further, that the court shall order the defendant to serve a minimum of eight and one-half (8 1/2) years or more of the sentence before he or she becomes eligible for parole.

(g) Any person who has been previously convicted of first or second degree child abuse under this section and thereafter commits first degree child abuse shall be imprisoned for not more than forty (40) years, nor less than twenty (20) years and fined not more than twenty thousand ($20,000) dollars and shall be subject to subsection (f) of this section if applicable. Any person who has been previously convicted of first or second degree child abuse under this section and thereafter commits second degree child abuse shall be imprisoned for not more than twenty (20) years, nor less than ten (10) years and fined not more than ten thousand ($10,000) dollars.

History of Section.
(P.L. 1995, ch. 211, § 1; P.L. 1996, ch. 130, § 1; P.L. 1996, ch. 134, § 1; P.L. 1997, ch. 139, § 1; P.L. 2001, ch. 109, § 1; P.L. 2011, ch. 271, § 1; P.L. 2011, ch. 318, § 1.)



Chapter 11-9-6 - Proceedings against parents of delinquent children unaffected.

§ 11-9-6 Proceedings against parents of delinquent children unaffected.  No proceedings instituted under any of the provisions of §§ 11-9-1  11-9-8 shall in any manner affect or be affected by any proceedings which may be instituted under any of the provisions of chapter 9 of title 15.

History of Section.
(G.L. 1909, ch. 139, § 11; P.L. 1910, ch. 550, § 1; G.L. 1923, ch. 142, § 11; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 8; G.L. 1956, § 11-9-6.)



Chapter 11-9-7 - Children's Friend and Service excused from costs.

§ 11-9-7 Children's Friend and Service excused from costs.  Whenever any agent of the Children's Friend and Service shall make complaint against any person for any of the offenses mentioned in §§ 11-9-1  11-9-8, the agent shall not be required to enter into any recognizance for costs. All costs and expenses attending the making of any complaint by any agent of the service and the proceedings on it under the provisions of §§ 11-9-1  11-9-8, or under the provisions of chapter 1 of title 14, shall be paid by the state.

History of Section.
(G.L. 1896, ch. 115, § 7; P.L. 1897, ch. 475, § 4; P.L. 1908, ch. 1540, § 4; G.L. 1909, ch. 139, § 7; G.L. 1923, ch. 142, § 7; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 4; P.L. 1950, ch. 2416, § 3; G.L. 1956, § 11-9-7.)



Chapter 11-9-8 - Appropriations for prevention of cruelty to children.

§ 11-9-8 Appropriations for prevention of cruelty to children.  The general assembly shall annually appropriate any sum that it may deem necessary, out of any money in the treasury not otherwise appropriated, to be expended by the department of children, youth and families for the purpose of preventing cruelty to children, and the department may, in its discretion, pay the sum to the Children's Friend and Service for that purpose, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or so much of it as may be required upon receipt by the state controller of proper vouchers approved by the director of the department.

History of Section.
(G.L. 1896, ch. 115, § 8; G.L. 1909, ch. 139, § 8; G.L. 1923, ch. 142, § 8; P.L. 1923, ch. 431, § 2; P.L. 1926, ch. 844, § 1; P.L. 1929, ch. 1374, § 4; G.L. 1938, ch. 425, § 5; impl. am. P.L. 1939, ch. 660, §§ 65, 80; P.L. 1950, ch. 2416, § 3; G.L. 1956, § 11-9-8.)



Chapter 11-9-9 - Powers of family court.

§ 11-9-9 Powers of family court.  Where in §§ 11-9-1  11-9-8 any authority is vested in any court, the authority vested in the court or courts mentioned is transferred to the family court. The family court shall have exclusive original jurisdiction over any and all complaints and offenses set forth in §§ 11-9-1  11-9-8, 11-9-12, 11-9-14, and 11-9-15, and shall have the authority to impose sentence as set forth in chapter 1 of title 14. Notwithstanding the provisions of this section, jurisdiction for violations of §§ 11-9-1, 11-9-1.1, 11-9-1.2, 11-9-1.3, 11-9-5.3 shall be vested in the superior court.

History of Section.
(P.L. 1944, ch. 1441, § 36; G.L. 1956, § 11-9-9; P.L. 1961, ch. 73, § 4; P.L. 2004, ch. 586, § 2; P.L. 2004, ch. 612, § 2; P.L. 2006, ch. 260, § 1; P.L. 2006, ch. 290, § 1.)



Chapter 11-9-10 - Abandonment of refrigerator in place accessible to children.

§ 11-9-10 Abandonment of refrigerator in place accessible to children.  Whoever, having been the owner of any refrigerator, icebox, chest, or other similar article, abandons that refrigerator, icebox, chest, or other similar article in any place accessible to children if the abandoned unit has an attached lid or door which cannot be opened easily from the inside, and who fails to remove the door or doors from it before abandoning the unit, unless the unit may be easily opened from the inside, shall upon conviction be punished by a fine of not more than one hundred dollars ($100).

History of Section.
(P.L. 1955, ch. 3523, § 1; G.L. 1956, § 11-9-10.)



Chapter 11-9-11 - Designation of curfew streets.

§ 11-9-11 Designation of curfew streets.  The police commissioners of any city or town having a police commission, and the chief of police of any other city or town, may designate certain streets in the city or town as curfew streets. No minor under sixteen (16) years of age shall be allowed to loiter on any curfew street after 9 o'clock (9:00) p.m., unless accompanied by some adult person.

History of Section.
(P.L. 1911, ch. 718, § 1; G.L. 1923, ch. 399, § 43; G.L. 1938, ch. 610, § 43; G.L. 1956, § 11-9-11.)



Chapter 11-9-12 - Penalty for loitering on curfew street.

§ 11-9-12 Penalty for loitering on curfew street.  Any minor under sixteen (16) years of age, not accompanied by an adult person, who shall loiter on any curfew street after being directed by any police constable to cease loitering, shall be fined not exceeding five dollars ($5.00).

History of Section.
(P.L. 1911, ch. 718, § 2; G.L. 1923, ch. 399, § 44; G.L. 1938, ch. 610, § 44; G.L. 1956, § 11-9-12.)



Chapter 11-9-13 - Purchase, sale or delivery of tobacco products to persons under eighteen  Posting notice of law.

§ 11-9-13 Purchase, sale or delivery of tobacco products to persons under eighteen  Posting notice of law.  No person under eighteen (18) years of age shall purchase, nor shall any person sell, give or deliver to any person under eighteen (18) years of age, any tobacco in the form of cigarettes, bidi cigarettes, cigars, little cigars, flavored cigars known as "blunts" unflavored "blunts", flavored and unflavored blunt wraps, cigarette rolling papers of any size or composition, cigarillos, and tiparillos, pipe tobacco, chewing tobacco, or snuff. Any person, firm, or corporation that owns, manages, or operates a place of business in which tobacco products are sold, including sales through cigarette vending machines, shall post notice of this law conspicuously in the place of business in letters at least three-eighths of an inch ( 3/8") high.

History of Section.
(G.L. 1896, ch. 281, § 28; G.L. 1909, ch. 347, § 29; G.L. 1923, ch. 399, § 28; G.L. 1938, ch. 610, § 28; G.L. 1956, § 11-9-13; P.L. 1987, ch. 84, § 1; P.L. 1988, ch. 159, § 1; P.L. 1996, ch. 321, § 2; P.L. 2001, ch. 124, § 1; P.L. 2001, ch. 149, § 1; P.L. 2011, ch. 88, § 1; P.L. 2011, ch. 98, § 1.)



Chapter 11-9-13.1 - Cigarette and tobacco vending machines.

§ 11-9-13.1 Cigarette and tobacco vending machines.  (a) No cigarettes nor any other tobacco product shall be sold from any device or vending machine which is in an area not continuously supervised and in direct line of sight of an authorized person employed by the person, firm, or corporation that owns the business occupying the premises in which the device or vending machine is located, nor shall any tobacco product be sold from any device or vending machine which is in an area supervised by such an authorized person unless the device or vending machine is equipped with an electronic locking device which will not allow the device or vending machine to dispense a pack of cigarettes, or any other tobacco product, unless it is electronically unlocked from a secured position inaccessible to the public and under the supervision of an authorized person employed by the person, firm, or corporation that owns the business occupying the premises in which the device or vending machine is located. "Direct line of sight" means that the vending machine and the purchaser of cigarettes must be visible to the authorized person pressing the unlock button while the unlock button is being activated. Provided, a locking device shall not be required in an establishment licensed to sell alcoholic beverages which limits access to persons over the age of twenty-one (21) years.

(b) No cigarettes nor any other tobacco product shall be sold from any device or vending machine from which non-tobacco products are sold.

(c) No cigarettes shall be sold in packs which contain less than twenty (20) cigarettes.

(d) Any person, firm, or corporation who owns a business occupying the premises in which a device or vending machine which dispenses cigarettes or any other tobacco product is located who shall violate any of the provisions of subsections (a) and (b) of this section shall for the first offense be subject to a fine of seventy-five dollars ($75.00), for the second offense, be subject to a fine of one hundred fifty dollars ($150), and for the third and any subsequent offense, be subject to a fine of five hundred dollars ($500); provided, that in the event that there are no offenses in three (3) successive years from the date of the last offense, then the next offense shall be treated as the first offense.

(e) Any person, firm or corporation who shall violate subsection (c) of this section shall for the first offense be subject to a fine of seventy-five dollars ($75.00), for the second offense, be subject to a fine of one hundred fifty dollars ($150), and for the third and any subsequent offense, be subject to a fine of five hundred dollars ($500); provided, that in the event that there are no offenses in three (3) successive years from the date of the last offense, then the next offense shall be treated as the first offense.

(f) One-half ( 1/2) of all the fines collected pursuant to this section shall be transferred to the municipalities in which the citations originated. One-half ( 1/2) of all the fines collected pursuant to this section shall be transferred to the general fund.

(g) Severability. If any provision of this section or the application of it to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this section, which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

History of Section.
(P.L. 1995, ch. 77, § 1; P.L. 2001, ch. 120, § 1.)



Chapter 11-9-13.2 - Short title.

§ 11-9-13.2 Short title.  Sections 11-9-13.2  11-9-13.19 shall be cited as "An Act to Stop the Illegal Sale of Tobacco Products to Children".

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.3 - Legislative intent  Purpose.

§ 11-9-13.3 Legislative intent  Purpose.  The use of tobacco by Rhode Island children is a health and substance abuse problem of the utmost severity. The legislature finds that tobacco product usage by children in Rhode Island is rampant and increasing with over thirty percent (30%) of high school students smoking. The present law prohibiting the sale of tobacco to children is being ignored by many retailers. Rhode Island tobacco retailers illegally sell four million eight hundred thousand (4,800,000) packs, over eleven million dollars ($11,000,000) in tobacco product sales, to children annually. Tobacco industry advertising targets children as the replacement smokers for the one thousand one hundred forty-five (1,145) adults who die daily from tobacco product usage. Approximately seventy percent (70%) of the Rhode Island high school seniors who are smoking today will be the addicted adult smokers of tomorrow. According to the federal Centers for Disease Control and Prevention (CDC), smoking-related direct medical costs in Rhode Island in 1990 climbed to one hundred eighty-six million dollars ($186,000,000). This is an ongoing, escalating financial burden borne by every business, large and small, and every person, smoker and nonsmoker, in Rhode Island. This is a health and economic drain created by each new generation of children who begin using tobacco products and become addicted to nicotine. It is the intent of this legislation to preserve and protect the health of children by: (1) stopping the illegal sale of tobacco to children, and (2) by severely punishing those who disregard the laws relating to the illegal sale of tobacco products to children.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.4 - Definitions.

§ 11-9-13.4 Definitions.  As used in this chapter:

(1) "Bidi cigarette" means any product that (i) contains tobacco that is wrapped in temburni or tender leaf or that is wrapped in any other material identified by rules of the Department of Health that is similar in appearance or characteristics to the temburni or tender leaf and (ii) does not contain a smoke filtering device.

(2) "Court" means any appropriate district court of the state of Rhode Island.

(3) "Dealer" is synonymous with the term "retail tobacco products dealer".

(4) "Department of mental health, retardation and hospitals" means the state of Rhode Island mental health, retardation and hospitals department, its employees, agents or assigns.

(5) "Department of taxation" means the state of Rhode Island taxation division, its employees, agents, or assigns.

(6) "License" is synonymous with the term "retail tobacco products dealer license."

(7) "License holder" is synonymous with the term "retail tobacco products dealer."

(8) "Person" means any individual person, firm, association, or corporation licensed as a retail dealer to sell tobacco products within the state.

(9) "Retail tobacco products dealer" means the holder of a license to sell tobacco products at retail.

(10) "Retail tobacco products dealer license" means a license to sell tobacco products at retail as issued by the department of taxation.

(11) "Spitting tobacco" also means snuff, powdered tobacco, chewing tobacco, dipping tobacco, pouch tobacco or smokeless tobacco.

(12) "Tobacco product(s)" means any product containing tobacco, including bidi cigarettes, as defined in subdivision (1) of this section, which can be used for, but whose use is not limited to, smoking, sniffing, chewing or spitting of the product.

(13) "Underage individual" or "underage individuals" means any child under the age of eighteen (18) years of age.

(14) "Little cigars" means and includes any roll, made wholly or in part of tobacco, irrespective of size or shape and irrespective of whether the tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of tobacco wrapped in leaf tobacco or any substance containing tobacco paper or any other material, except where such wrapper is wholly or in greater part made of tobacco and such roll weighs over three (3) pounds per thousand (1,000).

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2001, ch. 124, § 1; P.L. 2001, ch. 149, § 1; P.L. 2001, ch. 391, § 1; P.L. 2008, ch. 104, § 3.)



Chapter 11-9-13.5 - Responsibility for tobacco or health issues.

§ 11-9-13.5 Responsibility for tobacco or health issues.  The Rhode Island department of mental health, retardation and hospitals shall develop, monitor and aggressively enforce health rules and regulations pertaining to stopping the illegal sale of tobacco products to children.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2001, ch. 391, § 1.)



Chapter 11-9-13.6 - Duties of the department of mental health, retardation and hospitals.

§ 11-9-13.6 Duties of the department of mental health, retardation and hospitals.  The department of mental health, retardation and hospitals shall:

(1) Coordinate and promote the enforcement of the provisions of this chapter and serve as the primary liaison from this department to other state or local agencies, departments, or divisions on issues pertaining to stopping children's access to tobacco.

(2) Provide retail tobacco products dealers signs concerning the prohibition of sales to children under eighteen (18) years of age. The signs, conforming to the requirements of this chapter, shall be sold at cost. This sign, or an exact duplicate of it made privately, shall be displayed in all locations where tobacco products are sold.

(3) Investigate concurrently with other state and local officials violations of this chapter.

(4) Utilize unannounced statewide compliance checks of tobacco product sales including retail tobacco over-the-counter sales, mail order sales initiated via mail, facsimile, telephone or internet ordering or other types of electronic communications, and tobacco vending machine sales as part of investigating compliance with the provisions of this chapter. Underage individuals, acting as agents for the department of mental health, retardation and hospitals and with the written permission of a parent or guardian, may purchase, with impunity from prosecution, tobacco products for the purposes of law enforcement or government research involving monitoring compliance with this chapter, provided that the underage individuals are supervised by an adult law enforcement official. Any individual participating in an unannounced compliance check of over-the-counter or vending machine sales, must state his or her accurate age if asked by the sales representative of the retail establishment being checked.

(ii) In fulfilling the requirement of unannounced statewide compliance checks, the department of mental health, retardation and hospitals shall maintain complete records of the unannounced compliance checks, detailing, at least, the date of the compliance check, the name and address of the retail establishment checked or the mail order company, the results of the compliance check (sale/no sale), whether the sale was made as an over-the-counter sale, a mail order purchase or a tobacco vending machine sale, and if a citation was issued for any violation found. The records shall be subject to public disclosure. Further, the department of mental health, retardation and hospitals shall report to the owner of each retail establishment checked or mail order company, the results of any compliance check (sale/no sale) whether the sale was made as an over-the-counter sale, a mail order purchase or a tobacco vending machine sale, and if a citation was issued for any violation found.

(5) Seek enforcement, concurrently with other state and local officials, of the penalties as detailed in this chapter.

(6) Develop and disseminate community health education information and materials relating to this chapter.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2000, ch. 210, § 1; P.L. 2001, ch. 391, § 1.)



Chapter 11-9-13.7 - Signs concerning sales to individuals under age eighteen (18).

§ 11-9-13.7 Signs concerning sales to individuals under age eighteen (18).  Signs provided by the department of mental health, retardation and hospitals, or an exact duplicate of it made privately, shall:

(1) Contain in red bold lettering a minimum of three-eighths ( 3/8") inch high on a white background the following wording:

THE SALE OF CIGARETTES AND OTHER TOBACCO PRODUCTS TO PERSONS UNDER THE AGE OF 18 IS AGAINST RHODE ISLAND LAW (Section 11-9-13.8(1), Rhode Island Statutes) PHOTO ID FOR PROOF OF AGE IS REQUIRED FOR PURCHASE.

(2) Contain the phone number at the department of mental health, retardation and hospitals, where violations of §§ 11-9-13.2  11-9-13.19 can be reported, in addition to any other information required by the department of mental health, retardation and hospitals.

(3) Be displayed prominently for public view at each cash register, each tobacco vending machine, or any other place from which tobacco products are sold.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2001, ch. 391, § 1.)



Chapter 11-9-13.8 - Prohibitions applicable to license holders and their employees and agents.

§ 11-9-13.8 Prohibitions applicable to license holders and their employees and agents.  A person that holds a license issued under chapter 20 of title 44, or an employee or agent of that person, is prohibited from selling, distributing or delivering a tobacco product:

(1) To any individual that is under eighteen (18) years of age; or

(2) In any form other than an original factory-wrapped package; or

(3) As a single cigarette sale (§ 44-20-31), or as a sale of cigarettes by the individual piece, known as "loosies."

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.9 - Multiple citations prohibited.

§ 11-9-13.9 Multiple citations prohibited.  No person shall be liable under this chapter for more than one citation on any one day. However, a single citation may list one or more violations of this chapter.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.10 - Prohibition on the distribution of free tobacco products.

§ 11-9-13.10 Prohibition on the distribution of free tobacco products.  The distribution of free tobacco products or coupons or vouchers redeemable for free tobacco products to any person under eighteen (18) years of age shall be prohibited. Further, the distribution of free tobacco products or coupons or vouchers redeemable for free tobacco products shall be prohibited, regardless of the age of the person to whom the products, coupons, or vouchers are distributed, within five hundred (500) feet of any school. The attorney general shall bring an action for any violation of this section. Every separate free tobacco product or coupon or voucher redeemable for a free tobacco product in violation of this section shall constitute a separate offense subject to a fine of five hundred dollars ($500). The penalty shall be assessed against the business or individual responsible for initiating the Rhode Island distribution of the free tobacco products or coupons or vouchers redeemable for free tobacco products.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.11 - Prohibition on the sale or distribution of tobacco products through the mail conveyance of tobacco products through the mail to children under eighteen (18)  Proof of age of purchaser required  General rule.

§ 11-9-13.11 Prohibition on the sale or distribution of tobacco products through the mail conveyance of tobacco products through the mail to children under eighteen (18)  Proof of age of purchaser required  General rule.  (a) The distribution, or sale or conveyance of tobacco products to children under the age of eighteen (18) via the United States Postal Service, or by any other public or private postal or package delivery service, shall be prohibited.

(b) Any person selling or distributing tobacco products in the form of cigars, pipe tobacco, chewing tobacco, or snuff directly to a consumer via the United States Postal Service, or by any other public or private postal or package delivery service, including orders placed by mail, telephone, facsimile, or internet, shall: (1) before distributing or selling the tobacco product through any of these means, receive both a copy of a valid form of government identification showing date of birth to verify the purchaser is age eighteen (18) years or over and an attestation from the purchaser certifying that the information on the government identification truly and correctly identifies the purchaser and the purchaser's current address, and (2) deliver the tobacco product to the address of the purchaser given on the valid form of government identification and by a postal or package delivery service method that either limits delivery to that purchaser and requires the purchaser to sign personally to receive the delivery or requires a signature of an adult at the purchaser's address to deliver the package.

(c) The attorney general shall bring an action for any violation of this chapter. Any distribution, or sale or conveyance of a tobacco product to a child under eighteen (18) years of age via the United States Postal Service, or by any other public or private postal or package delivery service, shall be subject to an action against the distributor, or seller or conveyor by the attorney general of the state of Rhode Island. A minimum fine of one thousand dollars ($1,000) shall be assessed against any distributor, or seller or conveyor convicted of distributing, or selling or conveying tobacco products via the United States postal service, or by any other public or private postal or package delivery service, for each delivery, or sale or conveyance of a tobacco product to a child under eighteen (18) years of age.

(d) For the purpose of this section, "distribution," "distributing," "selling" and "sale" do not include the acts of the United States Postal Service or other common carrier when engaged in the business of transporting and delivering packages for others or the acts of a person, whether compensated or not, who transports or delivers a package for another person without any reason to know of the package's contents.

(e) Any delivery sale of cigarettes shall be made pursuant to the provisions of chapter 20.1 of title 44. The provisions of this section shall apply to each tobacco product listed in subsection (b) herein, but shall not apply to any delivery sale of cigarettes.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2000, ch. 210, § 1; P.L. 2005, ch. 346, § 1; P.L. 2005, ch. 392, § 1.)



Chapter 11-9-13.12 - Enforcement and penalties  Citation for violation.

§ 11-9-13.12 Enforcement and penalties  Citation for violation.  (a) Any local or state of Rhode Island police department or the attorney general, their officers or agents, shall issue a citation for any violation of the requirements or prohibitions of this chapter.

(b) The license holder receiving the citation may elect to plead guilty to the violation(s) and pay the fine(s) through the mail within ten (10) days, or appear in court to answer to the citation.

(c) All recipients of third and subsequent citations within any thirty-six (36) month period shall appear in court for a hearing on the citation.

(d) The failure of a license holder to either pay the citation through the mail within ten (10) days, where permitted under this section, or to appear in court on the date specified shall be cause for the court to hold the license holder in contempt of court with the penalty assessed a suspension of license for six (6) months and a five hundred dollar ($500) fine.

(e) The court shall impose court costs and any other court fee(s) on anyone convicted in court of a violation of this section.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.13 - Nature and size of penalties.

§ 11-9-13.13 Nature and size of penalties.  (a) Any person or individual that violates a requirement of § 11-9-13.6(2), display of specific signage, shall be subject to a fine in court of not less than thirty-five dollars ($35.00) nor more than five hundred dollars ($500) per civil violation.

(b) The license holder is responsible for all violations of this section that occur at the location for which the license is issued. Any license holder that violates the prohibition of § 11-9-13.8(1) and/or (2) shall be subject to civil fines as follows:

(1) A fine of two hundred fifty dollars ($250) for the first violation within any thirty-six (36) month period;

(2) A fine of five hundred dollars ($500) for the second violation within any thirty-six (36) month period;

(3) A fine of one thousand dollars ($1,000) and a fourteen (14) day suspension of the license to sell tobacco products for the third violation within any thirty-six (36) month period;

(4) A fine of one thousand five hundred dollars ($1,500) and a ninety (90) day suspension of the license to sell tobacco products for each violation in excess of three (3).

(c) Any person that violates a prohibition of § 11-9-13.8(3), sale of single cigarettes; § 11-9-13.8(2), regarding factory-wrapped packs; shall be subject to a penalty of five hundred dollars ($500) for each violation.

(d) The department of taxation shall not issue a license to any individual, business, firm, association, or corporation the license of which has been revoked or suspended, to any corporation an officer of which has had his or her license revoked or suspended, or to any individual who is or has been an officer of a corporation the license of which has been revoked or suspended so long as such revocations or suspensions are in effect.

(e) The court shall suspend the imposition of a license suspension of the license secured from the Rhode Island tax administrator for violation of subdivisions (b)(3) and (b)(4) of this section if the court finds that the license holder has taken measures to prevent the sale of tobacco to minors and the license holder can demonstrate to the court that those measures have been taken and that employees have received training. No person shall sell tobacco products, at retail, without first being trained in the legal sale of tobacco products. Training shall teach employees what constitutes a tobacco product, legal age of purchase, acceptable identification, how to refuse a direct sale to a minor or secondary sale to an adult, and all applicable laws on tobacco sales and distribution. Dealers shall maintain records indicating that the provisions of this section were reviewed with all employees who conduct or will conduct tobacco sales. Each employee who sells or will sell tobacco products shall sign an acknowledgement form attesting that the provisions of this section were reviewed with him/her. Each form shall be maintained by the retailer for as long as the employee is so employed and for no less than one year after termination of employment. The measures to prevent the sale of tobacco to minors shall be defined by the department of mental health, retardation and hospitals in rules and regulations.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2000, ch. 103, § 1; P.L. 2000, ch. 366, § 1; P.L. 2001, ch. 391, § 1; P.L. 2005, ch. 336, § 1; P.L. 2005, ch. 386, § 1.)



Chapter 11-9-13.14 - Notification to the Department of Taxation of fines imposed.

§ 11-9-13.14 Notification to the Department of Taxation of fines imposed.  The court shall maintain records of any penalty, fine or suspension imposed under this chapter and notify within sixty (60) days the tax administrator of the penalty, fine or suspension imposed.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.15 - Penalty for operating without a dealer license.

§ 11-9-13.15 Penalty for operating without a dealer license.  (a) Any individual or business who violates this chapter by selling or conveying a tobacco product without a retail tobacco products dealer license shall be cited for that violation and shall be required to appear in court for a hearing on the citation.

(b) Any individual or business cited for a violation under this section of this chapter shall:

(1) Either post a five hundred dollar ($500) bond with the court within ten (10) days of the citation; or

(2) Sign and accept the citation indicating a promise to appear in court.

(c) An individual or business who has accepted the citation may:

(1) Pay the five hundred dollar ($500) fine, either by mail or in person, within ten (10) days after receiving the citation; or

(2) If that individual or business has posted a bond, forfeit the bond by not appearing at the scheduled hearing. If the individual or business cited pays the five hundred dollar ($500) fine or forfeits the bond, that individual or business is deemed to have admitted the cited violation and to have waived the right to a hearing on the issue of commission on the violation.

(d) The court after a hearing on a citation shall make a determination as to whether a violation has been committed. If it is established that the violation did occur, the court shall impose a five hundred dollar ($500) fine, in addition to any court costs or other court fees.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.16 - Rules and regulations.

§ 11-9-13.16 Rules and regulations.  The department of mental health, retardation and hospitals shall promulgate the rules and regulations necessary to fulfill the intent of §§ 11-9-13.2  11-9-13.19.

History of Section.
(P.L. 1996, ch. 321, § 1; P.L. 2000, ch. 109, § 5; P.L. 2001, ch. 391, § 1.)



Chapter 11-9-13.17 - Fines collected.

§ 11-9-13.17 Fines collected.  (a) One-half ( 1/2) of all the fines collected pursuant to §§ 11-9-13.2  11-9-13.19 shall be transferred to the municipalities in which the citation originated.

(b) One-half ( 1/2) of all the fines collected pursuant to §§ 11-9-13.2  11-9-13.19 shall be transferred to the general fund.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.18 - Prohibition on the sale or distribution of certain excise tax stamps.

§ 11-9-13.18 Prohibition on the sale or distribution of certain excise tax stamps.  The division of taxation shall not sell or distribute cigarette excise tax stamps, or permit the use of a metering machine as described in § 44-20-20 for any cigarette product packaged with less than twenty (20) cigarettes per package. The sale or distribution of cigarettes in packages of less than twenty (20) is prohibited.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-13.19 - Severability.

§ 11-9-13.19 Severability.  If any provision of this chapter or the application of it to any individual or circumstances is held invalid in a court test, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1996, ch. 321, § 1.)



Chapter 11-9-14 - Use of tobacco by minors.

§ 11-9-14 Use of tobacco by minors.  No person under eighteen (18) years of age shall smoke or chew or possess when such possession is clearly visible tobacco in any public street, place or resort, any tobacco in any form whatsoever. Any person under eighteen (18) years of age violating the provisions of this section shall be required to perform up to thirty (30) hours of community service or shall be required to enter into a tobacco treatment program approved by any local substance abuse prevention task force, at the option of a minor charged with a violation of this section.

History of Section.
(G.L. 1896, ch. 281, § 29; G.L. 1909, ch. 347, § 30; G.L. 1923, ch. 399, § 29; G.L. 1938, ch. 610, § 29; G.L. 1956, § 11-9-14; P.L. 2001, ch. 124, § 1; P.L. 2001, ch. 148, § 1; P.L. 2001, ch. 149, § 1; P.L. 2005, ch. 251, § 1; P.L. 2007, ch. 426, § 1.)



Chapter 11-9-15 - Tattooing of minors.

§ 11-9-15 Tattooing of minors.  Every person who shall tattoo any minor under the age of eighteen (18) shall be guilty of a misdemeanor and, upon conviction, shall be imprisoned not exceeding one year or be fined not exceeding three hundred dollars ($300). For the purposes of this section, "tattooing" means the practice of marking the skin with indelible patterns or pictures by making punctures and inserting pigments. Nothing in this section shall be construed as prohibiting the removal of tattoo markings from the body of any person of whatsoever age.

History of Section.
(G.L. 1923, ch. 399, § 45; P.L. 1932, ch. 1922, § 1; G.L. 1938, ch. 610, § 45; P.L. 1956, ch. 3713, § 1; G.L. 1956, § 11-9-15.)



Chapter 11-9-16 - Plastic bags  Labeling.

§ 11-9-16 Plastic bags  Labeling.  (a) "Plastic bag" means a polyethylene bag, other than one used for food products weighing not more than five (5) pounds, intended for household use or for packaging articles intended for household use, which is larger than five inches (5") in diameter at the opened end, and is made of thin film less than one mil (0.001 inch) in thickness (according to standards established under the commodity standards division of the United States Department of Commerce).

(b) No person shall package, deliver or sell any article for use in or around the household in a plastic bag, or shall sell or distribute any plastic bag for use in or around the household, unless the bag bears a warning against the hazard of suffocation by children in the following or substantially equivalent wording:

"Keep from children  may cause suffocation"

"WARNING: Keep this bag away from babies and children. Do not use in cribs, beds, carriages, or playpens. The thin film may cling to nose and mouth and prevent breathing."

(c) The warning shall be printed on, attached to, or accompany each bag; provided, that it shall be permissible to print the warning on the outside wrapper of packages of bags intended only for home processing use, such as freezer bags and garbage disposal bags, in lieu of on each individual bag. The warning shall be conspicuously displayed in bold face type, in accordance with the following table:

Total of the length and width of the bag, combined Font Size

60 inches or more 24 points

40 inches, but less than 60 inches 18 points

30 inches, but less than 40 inches.14 points

Less than 30 inches 10 points

(d) Any person who shall violate the provisions of this section shall upon conviction be fined not exceeding one hundred dollars ($100).

History of Section.
(P.L. 1959, ch. 82, § 1; P.L. 1960, ch. 171, § 1.)



Chapter 11-9-17 - Sterilization.

§ 11-9-17 Sterilization.  Every person who performs or aids and abets in the performance of a sterilization procedure on any person under the age of eighteen (18), unless the sterilization is incidental to, or is rendered necessary or unavoidable by, some other medical treatment or procedure required to preserve the life or health of that person, shall be guilty of a felony punishable by up to five (5) years imprisonment and a fine of up to five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1974, ch. 187, § 1.)



Chapter 11-9-18 - Care of babies born alive during attempted abortions.

§ 11-9-18 Care of babies born alive during attempted abortions.  Any physician, nurse, or other licensed medical person who knowingly and intentionally fails to provide reasonable medical care and treatment to an infant born alive in the course of an abortion shall be guilty of a felony and upon conviction shall be fined not exceeding five thousand dollars ($5,000), or imprisoned not exceeding five (5) years, or both. Any physician, nurse, or other licensed medical person who knowingly and intentionally fails to provide reasonable medical care and treatment to an infant born alive in the course of an abortion, and, as a result of that failure, the infant dies, shall be guilty of the crime of manslaughter.

History of Section.
(P.L. 1981, ch. 280, § 1.)



Chapter 11-9-19 - Sale of spray paint to minors.

§ 11-9-19 Sale of spray paint to minors.  (a) No person shall knowingly sell to any child under eighteen (18) years of age any aerosol container of paint capable of defacing property.

(b) For purposes of this section, bona fide evidence of majority, identity of majority and identity of the person is a document issued by a federal, state, county, or municipal government, or subdivision or agency of them, including, but not limited to, a motor vehicle operator's license, a registration certificate issued under the federal Selective Service Act, 50 App. U.S.C. § 451 et seq., or an identification card issued to a member of the armed forces.

(c) Proof that the defendant, or his employee or agent, demanded, was shown and acted in reliance upon bona fide evidence in any sale transaction forbidden by subsection (a) of this section, shall be a defense to any criminal prosecution for that violation.

(d) Any person who owns, manages or operates a place of business where aerosol containers of paint capable of defacing property are sold shall conspicuously post notice of this law in the place of business in letters at least three-eighths of an inch ( 3/8") high.

(e) Any person violating the provisions of this section shall be fined not more than one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1981, ch. 394, § 1.)



Chapter 11-9-19.1 - Possession of spray paint by a minor.

§ 11-9-19.1 Possession of spray paint by a minor.  (a) No person under the age of eighteen (18) years shall have in his or her possession or under his or her control any aerosol container of spray paint. Any person violating the provisions of this section shall be subject to a requirement of up to fifty (50) hours of community restitution work.

(b) Subsection (a) of this section shall not apply to possession or use of aerosol spray paint containers on property owned or rented by the minor or his or her parent(s) or guardian(s).

History of Section.
(P.L. 1993, ch. 361, § 1.)



Chapter 11-9-20 - Sale of matches.

§ 11-9-20 Sale of matches.  (a) No person, firm or corporation that owns, manages or operates a place of business including vending machines shall knowingly sell, give or deliver matches to any child under the age of twelve (12) years. The owner, operator or manager of a place of business where matches are sold shall post a notice of this law conspicuously in the place of business in letters at least three-eighths of an inch ( 3/8") high. Signs required by this section may be provided, at cost, by the department of health.

(b) Any person violating the provisions of this section shall be fined one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1988, ch. 159, § 2.)



Chapter 11-9-21 - Prohibition of sale of certain dietary supplements to minors.

§ 11-9-21 Prohibition of sale of certain dietary supplements to minors.  (a) It shall be a misdemeanor for any manufacturer, wholesaler, retailer, or other person, to sell, transfer, or otherwise furnish any of the following to a person under 18 years of age:

(1) A dietary supplement containing an ephedrine group alkaloid.

(2) A dietary supplement containing any of the following:

(A) Androstanedoil.

(B) Androstanedione.

(C) Androstenedione.

(D) Noradrostenediol.

(E) Norandrostenedione.

(F) Dehydroepiandrosterone.

(b) The seller shall request valid identification from any individual who attempts to purchase a dietary supplement set forth in subsection (a) if that individual reasonably appears to the seller to be under 18 years of age.

(c) Notwithstanding subsections (a) and (b), a retail clerk who fails to request identification pursuant to subsection (b) of this section shall not be guilty of a misdemeanor, subject to any civil penalties, or subject to any disciplinary action or discharge by his or her employer.

History of Section.
(P.L. 2005, ch. 244, § 2; P.L. 2005, ch. 246, § 2.)






Chapter 11-9.1 - Commercial Transactions

Chapter 11-9.1-1 - Receipts for installment payments for merchandise.

§ 11-9.1-1 Receipts for installment payments for merchandise.  Any person selling merchandise on the installment plan shall give to every purchaser of the merchandise on the plan a receipt in writing for every installment paid on account of the price of the merchandise, and every such receipt shall show the balance of the price remaining unpaid after giving credit for the payment. Any person violating any of the provisions of this section shall be fined twenty dollars ($20.00).

History of Section.
(P.L. 1908, ch. 1596, §§ 1, 2; G.L. 1909, ch. 184, §§ 1, 2; G.L. 1923, ch. 210, §§ 1, 2; G.L. 1938, ch. 384, §§ 1, 2; G.L. 1956, § 6-15-1.)



Chapter 11-9.1-2 - Fraudulent issuance of bill of lading.

§ 11-9.1-2 Fraudulent issuance of bill of lading.  Any officer, agent or servant of a carrier who, with intent to defraud issues or aids in issuing a bill of lading knowing that all or any part of the goods for which the bill is issued have not been received by the carrier, or by an agent of the carrier or by a connecting carrier, or are not under the carrier's control at the time of issuing the bill, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 44; G.L. 1923, ch. 320, § 1; G.L. 1938, ch. 473, § 1; G.L. 1956, § 6-24-45.)



Chapter 11-9.1-3 - False statements in bill of lading.

§ 11-9.1-3 False statements in bill of lading.  Any officer, agent, or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill of lading for goods knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 45; G.L. 1923, ch. 320, § 2; G.L. 1938, ch. 473, § 2; G.L. 1956, § 6-24-46.)



Chapter 11-9.1-4 - Unlawful issuance of duplicate bill of lading.

§ 11-9.1-4 Unlawful issuance of duplicate bill of lading.  Any officer, agent, or servant of a carrier who, with intent to defraud, issues or aids in issuing a duplicate or additional negotiable bill of lading for goods without placing plainly upon the face of each bill the word "duplicate" or some other word or words indicating that the document is not an original bill of lading, knowing that a former negotiable bill of lading for the same goods or any part of them is outstanding and uncanceled, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 46; G.L. 1923, ch. 320, § 3; G.L. 1938, ch. 473, § 3; G.L. 1956, § 6-24-47.)



Chapter 11-9.1-5 - Unlawful shipment on negotiable bill of lading.

§ 11-9.1-5 Unlawful shipment on negotiable bill of lading.  Any person who ships goods to which he or she does not have title, or upon which there is a lien or mortgage, and who takes for the goods a negotiable bill of lading which he or she afterwards negotiates for value with intent to deceive and without disclosing his or her want of title or the existence of the lien or mortgage, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 47; G.L. 1923, ch. 320, § 4; G.L. 1938, ch. 473, § 4; G.L. 1956, § 6-24-48.)



Chapter 11-9.1-6 - Transfer of bill of lading for goods not in control of carrier.

§ 11-9.1-6 Transfer of bill of lading for goods not in control of carrier.  Any person who, with intent to deceive, negotiates or transfers for value a bill of lading knowing that any or all of the goods which, by the terms of the bill, appear to have been received for transportation by the carrier which issued the bill of lading, are not in the possession or control of the carrier, or of a connecting carrier, without disclosing this fact, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 48; G.L. 1923, ch. 320, § 5; G.L. 1938, ch. 473, § 5; G.L. 1956, § 6-24-49.)



Chapter 11-9.1-7 - Fraudulently procuring issuance of bill of lading.

§ 11-9.1-7 Fraudulently procuring issuance of bill of lading.  Any person who, with intent to defraud, secures the issue by a carrier of a bill of lading knowing that at the time of the issue any or all of the goods described in the bill, as received for transportation, have not been received by the carrier, or an agent of the carrier or a connecting carrier, or are not under the carrier's control, by inducing an officer, agent, or servant of the carrier falsely to believe that the goods have been received by the carrier, or are under its control, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 49; G.L. 1923, ch. 320, § 6; G.L. 1938, ch. 473, § 6; G.L. 1956, § 6-24-50.)



Chapter 11-9.1-8 - Failure to mark nonnegotiable bill of lading.

§ 11-9.1-8 Failure to mark nonnegotiable bill of lading.  Any person who, with intent to defraud, issues or aids in issuing a nonnegotiable bill of lading without the words "not negotiable" placed plainly upon the face of it shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1914, ch. 1029, § 50; G.L. 1923, ch. 320, § 7; G.L. 1938, ch. 473, § 7; G.L. 1956, § 6-24-51.)



Chapter 11-9.1-9 - Issuance of fraudulent warehouse receipt.

§ 11-9.1-9 Issuance of fraudulent warehouse receipt.  A warehouse operator, or any officer, agent, or servant of a warehouse operator, who issues or aids in issuing a warehouse receipt knowing that the goods for which the receipt is issued have not been actually received by the warehouse operator, or are not under his or her actual control at the time of issuing the receipt, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 50; G.L. 1909, ch. 270, § 1; G.L. 1923, ch. 315, § 1; G.L. 1938, ch. 468, § 1; G.L. 1956, § 6-25-51.)



Chapter 11-9.1-10 - False statements in warehouse receipt.

§ 11-9.1-10 False statements in warehouse receipt.  A warehouse operator, or any officer, agent, or servant of a warehouse operator, who fraudulently issues or aids in fraudulently issuing a warehouse receipt for goods knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 51; G.L. 1909, ch. 270, § 2; G.L. 1923, ch. 315, § 2; G.L. 1938, ch. 468, § 2; G.L. 1956, § 6-25-52.)



Chapter 11-9.1-11 - Failure to mark duplicate warehouse receipt.

§ 11-9.1-11 Failure to mark duplicate warehouse receipt.  A warehouse operator, or any officer, agent, or servant of a warehouse operator, who issues or aids in issuing a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncanceled, without plainly placing upon the face of it the word "Duplicate," except in the case of a lost or destroyed receipt after proceedings as provided for in § 6A-7-601, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years, or by a fine not exceeding five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 52; G.L. 1909, ch. 270, § 3; G.L. 1923, ch. 315, § 3; G.L. 1938, ch. 468, § 3; G.L. 1956, § 6-25-53.)



Chapter 11-9.1-12 - Failure to state warehouse operator's title in warehouse receipt.

§ 11-9.1-12 Failure to state warehouse operator's title in warehouse receipt.  Where there are deposited with or held by a warehouse operator goods of which he or she is owner, either solely or jointly or in common with others, the warehouse operator, or any of his or her officers, agents, or servants who, knowing this ownership, issues or aids in issuing a negotiable receipt for the goods which does not state that ownership, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 53; G.L. 1909, ch. 270, § 4; G.L. 1923, ch. 315, § 4; G.L. 1938, ch. 468, § 4; G.L. 1956, § 6-25-54.)



Chapter 11-9.1-13 - Failure to take up warehouse receipt on delivery of goods.

§ 11-9.1-13 Failure to take up warehouse receipt on delivery of goods.  A warehouse operator, or any officer, agent, or servant of a warehouse operator, who delivers goods out of the possession of the warehouse operator, knowing that a negotiable receipt the negotiation of which would transfer the right to the possession of the goods is outstanding and uncanceled, without obtaining the possession of the receipt at or before the time of the delivery, shall, except in the cases provided for in §§ 6A-7-210 and 6A-7-601, be found guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 54; G.L. 1909, ch. 270, § 5; G.L. 1923, ch. 315, § 5; G.L. 1938, ch. 468, § 5; G.L. 1956, § 6-25-55.)



Chapter 11-9.1-14 - Failure of depositor to disclose lien or want of title on negotiation of warehouse receipt.

§ 11-9.1-14 Failure of depositor to disclose lien or want of title on negotiation of warehouse receipt.  Any person who deposits goods to which he or she does not have title, or upon which there is a lien or mortgage, and who takes for those goods a negotiable receipt which he or she afterwards negotiates for value with intent to deceive and without disclosing his or her want of title or the existence of the lien or mortgage, shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1908, ch. 1549, § 55; G.L. 1909, ch. 270, § 6; G.L. 1923, ch. 315, § 6; G.L. 1938, ch. 468, § 6; G.L. 1956, § 6-25-56.)



Chapter 11-9.1-15 - Laundering of monetary instruments.

§ 11-9.1-15 Laundering of monetary instruments.  (a) Whoever conducts or attempts to conduct a financial transaction: (1) with the intent to promote the carrying on of specified unlawful activity; or (2) with the intent to conceal or disguise the nature, location, source, ownership, or control of property believed to be the proceeds of specified unlawful activity; or (3) with the intent to avoid a transaction reporting requirement under state law; or (4) knowing that the transaction is designed in whole or in part: (i) to conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or (ii) to avoid a transaction reporting requirement under the laws of this state or of the United States; shall be punished by a fine of not more than five hundred thousand dollars ($500,000) or twice the value of the property involved in the transaction, whichever is greater, or by imprisonment for not more than twenty (20) years, or both.

(b) Whoever conducts or attempts to conduct a financial transaction: (1) knowing that the property involved in the transaction represents the proceeds of some form of unlawful activity, or has been or is being used to conduct or facilitate some form of unlawful activity; or (2) involving property represented as the proceeds of some form of unlawful activity, by a law enforcement officer or other person working at the direction or with the approval of an official authorized to investigate or prosecute violations of this section; shall be punished by a fine of not more than five hundred thousand dollars ($500,000) or twice the value of the property involved in the transaction, whichever is greater, or by imprisonment for not more than twenty (20) years, or both.

(c) Whoever is convicted of conducting or attempting to conduct a financial transaction described in subsection (a) or (b) of this section is liable to the state of Rhode Island for a civil penalty of not more than the greater of:

(1) The value of the property, funds, or monetary instruments involved in the transaction; or

(2) Ten thousand dollars ($10,000).

(d) As used in this section:

(1) "Conducts" includes initiating, concluding, or participating in initiating or concluding a transaction;

(2) "Financial institution" means any institution organized under title 19, or any institution having the definition given that term in 31 U.S.C. § 5312, where applicable, including, but not limited to, banks, savings banks, bank associations, trust companies, loan and investment companies, savings and loan companies, building-loan associations, credit unions, deposit-insurance companies, and any other depository required by law to file reports with the Rhode Island department of business regulation;

(3) "Financial transaction" means a transaction involving the movement of funds;

(4) "Knowing that the property involved in a financial transaction represents the proceeds of some form of unlawful activity" means that the person knew the property involved in the transaction represented proceeds from some form, though not necessarily which form, of activity that constitutes a felony under state law, regardless of whether or not the activity is specified in subdivision (7) of this subsection.

(5) "Monetary instruments" means coin or currency of the United States or any other country, travelers' checks, personal checks, bank checks, money orders, investment securities in bearer form or in such form that title to them passes upon delivery, and negotiable instruments in bearer form or in such form that title to them passes upon delivery;

(6) "Specified unlawful activity" includes:

(A) Any act or activity declared a felony pursuant to title 19;

(B) Any act or activity declared a felony pursuant to chapter 28 of title 21;

(C) Any act or acts prohibited by the Rhode Island Racketeer Influenced and Corrupt Organizations Act (RICO), chapter 15 of title 7;

(D) Any act constituting a felony pursuant to this title.

(7) "Transaction" includes a purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition, and with respect to a financial institution includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected.

(e) Nothing in this chapter shall be construed to duplicate or prevent the application or effect of 18 U.S.C. § 1956, or of any provision of state or other law imposing criminal penalties or affording civil remedies in addition to those provided for in this chapter.

History of Section.
(P.L. 1991, ch. 51, § 1; P.L. 2006, ch. 82, § 1; P.L. 2006, ch. 95, § 1.)






Chapter 11-10 - Crime Against Nature

Chapter 11-10-1 - Abominable and detestable crime against nature.

§ 11-10-1 Abominable and detestable crime against nature.  Every person who shall be convicted of the abominable and detestable crime against nature, with any beast, shall be imprisoned not exceeding twenty (20) years nor less than seven (7) years.

History of Section.
(G.L. 1896, ch. 281, § 12; G.L. 1909, ch. 347, § 12; G.L. 1923, ch. 399, § 12; G.L. 1938, ch. 610, § 12; G.L. 1956, § 11-10-1; P.L. 1998, ch. 24, § 1.)






Chapter 11-11 - Disorderly Conduct

Chapter 11-11-1 - Disturbance of public assemblies generally.

§ 11-11-1 Disturbance of public assemblies generally.  Every person who shall willfully interrupt or disturb any town or ward meeting, any assembly of people met for religious worship, any military funeral or memorial service, any public or private school, any meeting lawfully and peaceably held for purposes of moral, literary or scientific improvement, or any other lawful meeting, exhibition or entertainment, either within or without the place where the meeting or school is held, shall be imprisoned not exceeding one year or be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 278, § 7; G.L. 1909, ch. 344, § 8; G.L. 1923, ch. 396, § 8; G.L. 1938, ch. 607, § 8; G.L. 1956, § 11-11-1; P.L. 2007, ch. 183, § 1; P.L. 2007, ch. 212, § 1.)



Chapter 11-11-2 - Use of dangerous or offensive instruments or substances to disturb public assemblies.

§ 11-11-2 Use of dangerous or offensive instruments or substances to disturb public assemblies.  Any person who shall willfully place in, on, about, or upon any theater, motion picture house, hall, or other building or place where people are assembled for the purpose of entertainment or instruction, any substance or thing that does or is liable to interrupt and disturb the peace and order of that place, or is liable to interrupt, disturb, or throw into confusion or endanger the life and limb of persons assembled in that place, or which is liable to or does cause injury to the property of the owner, lessee, tenant, or other occupant of the theater, motion picture house, hall, or other building or place, or whoever willfully throws into, against or upon, or puts, places, and explodes or causes to be placed or exploded in or upon any theater, motion picture house, hall, or any other building or place of public assemblage, any bomb, torpedo, or other instrument or package loaded or filled with any explosive or offensive substance with intent unlawfully to destroy or injure the theater, motion picture house, hall, or other building or place of public assemblage, shall be imprisoned not exceeding five (5) years, or shall be fined not exceeding one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1923, ch. 397, § 76; P.L. 1932, ch. 1921, § 1; G.L. 1938, ch. 608, § 86; G.L. 1956, § 11-11-2.)



Chapter 11-11-3 - Carrying on business or entertainment in vicinity of religious meeting.

§ 11-11-3 Carrying on business or entertainment in vicinity of religious meeting.  Whenever any religious society shall hold any camp, tent, grove or other out-door meeting, or the Society of General Six-principle Baptists of Rhode Island and Massachusetts shall hold their annual "general meeting," for any purpose connected with the object for which the religious society was organized, no person, without the consent of the religious society or of its proper officers, shall keep in any shop, tent, booth, wagon or carriage or other place, for sale, or expose for sale any spirituous or intoxicating liquors or other drinks or food or merchandise of any kind, or hawk or peddle any liquors or merchandise mentioned in this section within one mile of the place of the meeting, nor shall any person engage in gaming, horse racing, or exhibit or offer to exhibit any show or play within the like distance of one mile of a meeting; and every person violating any provision of this section shall be fined not exceeding twenty dollars ($20.00) nor less than five dollars ($5.00) or be imprisoned not exceeding thirty (30) days; provided, that nothing contained in this section shall be so construed as to prevent innkeepers, grocers, or other persons from pursuing their ordinary business at their usual place of doing business, nor to prevent any person from selling victuals in his or her usual place of abode.

History of Section.
(G.L. 1896, ch. 121, § 1; G.L. 1909, ch. 147, § 1; G.L. 1923, ch. 152, § 1; G.L. 1938, ch. 607, § 9; G.L. 1956, § 11-11-3.)



Chapter 11-11-4 - Prevention from carrying on employment.

§ 11-11-4 Prevention from carrying on employment.  Every person who, by himself or herself or in concert with other persons, shall attempt by force, violence, threats or intimidation of any kind to prevent, or who shall prevent, any other person from entering upon and pursuing any employment, upon any terms and conditions as that person may think proper, shall be deemed guilty of a misdemeanor and be fined not exceeding one hundred dollars ($100) or be imprisoned not exceeding ninety (90) days.

History of Section.
(G.L. 1896, ch. 278, § 8; G.L. 1909, ch. 344, § 9; G.L. 1923, ch. 396, § 9; G.L. 1938, ch. 607, § 10; G.L. 1956, § 11-11-4.)



Chapter 11-11-5 - Profanity.

§ 11-11-5 Profanity.  Every person who shall be guilty of profane swearing and cursing shall be fined not exceeding five dollars ($5.00).

History of Section.
(G.L. 1896, ch. 281, § 16; G.L. 1909, ch. 347, § 17; G.L. 1923, ch. 399, § 17; G.L. 1938, ch. 610, § 17; G.L. 1956, § 11-11-5.)



Chapter 11-11-7 - Overcrowded assembly.

§ 11-11-7 Overcrowded assembly.  (a) The occupant load permitted in any assembly building structure, or portion of it, shall be determined by dividing the net floor area or space assigned to that use by the square feet per occupant as follows:

(1) An assembly area of concentrated use without fixed seats such as an auditorium, gymnasium, church, chapel, dance floor, and lodge room, seven square feet (7 sq. ft.) per person.

(2) An assembly area of less concentrated use such as conference rooms, dining room, drinking establishments, exhibit room, or lounge, fifteen square feet (15 sq. ft.) per person.

(3) Standing room or waiting space, five square feet (5 sq. ft.) per person; provided, that aisle area, except rear cross aisles, shall not be considered in determining the number of standing patrons allowed.

(b) Any residential structure, or portion of it, that is used by persons to assemble for consumption of food or drink shall not exceed the occupant load as determined by dividing the net floor area or space assigned to that use by the square feet per occupant as follows:

(1) Any individual single family dwelling or any unit in a multi-family dwelling or apartment house, fifteen (15) net square feet per person;

(2) A public space associated with a single family dwelling or any multi-family dwelling or apartment house, fifteen (15) net square feet per person.

(c) Penalty. If any person in control or possession of a building or structure, or portion of it, fails to comply with the provisions of this section, the assembly shall be reduced to the limit set forth by this section and the person in control or possession of a building or structure shall be guilty of a petty misdemeanor and fined an amount not more than five hundred dollars ($500) for the first offense with notice of the offense sent by certified mail to the owner of the building or structure. The fine shall double for the second offense and triple for the third offense with all notices of the offenses sent to the owner of the building by certified mail. In the event there are more than three (3) offenses at a building or structure, the owner shall also be guilty of a petty misdemeanor and fined an amount not to exceed five hundred dollars ($500).

History of Section.
(P.L. 2001, ch. 79, § 1; P.L. 2001, ch. 219, § 1.)






Chapter 11-12 - Dueling and Fighting

Chapter 11-12-1 - Engaging in duel.

§ 11-12-1 Engaging in duel.  Every person who shall voluntarily engage in a duel with any dangerous weapon, to the hazard of life, shall be imprisoned not exceeding seven (7) years nor less than one year.

History of Section.
(G.L. 1896, ch. 277, § 7; G.L. 1909, ch. 343, § 7; G.L. 1923, ch. 395, § 7; G.L. 1938, ch. 606, § 7; G.L. 1956, § 11-12-1.)



Chapter 11-12-2 - Challenging or accepting challenge to duel.

§ 11-12-2 Challenging or accepting challenge to duel.  Every person who shall challenge another to fight a duel with any dangerous weapon, to the hazard of life, and every person who shall accept a challenge to fight such duel, although no duel be fought, shall be imprisoned not exceeding seven (7) years nor less than one year.

History of Section.
(G.L. 1896, ch. 277, § 8; G.L. 1909, ch. 343, § 8; G.L. 1923, ch. 395, § 8; G.L. 1938, ch. 606, § 8; G.L. 1956, § 11-12-2.)



Chapter 11-12-3 - Duel without state resulting in death within state.

§ 11-12-3 Duel without state resulting in death within state.  Every person, being an inhabitant of or resident in this state, who shall fight a duel outside the jurisdiction of this state, by previous appointment or engagement made within this state, and in the duel shall inflict a mortal wound upon any person of which the person so injured shall afterwards die within this state, shall be deemed to be guilty of murder within this state and may be indicted or charged by information, tried, convicted and sentenced in the county in which the death shall happen.

History of Section.
(G.L. 1896, ch. 277, § 9; G.L. 1909, ch. 343, § 9; G.L. 1923, ch. 395, § 9; G.L. 1938, ch. 606, § 9; G.L. 1956, § 11-12-3; P.L. 1974, ch. 118, § 4.)



Chapter 11-12-4 - Seconding fatal duel outside state.

§ 11-12-4 Seconding fatal duel outside state.  Every person being an inhabitant of or resident in this state who shall, by previous appointment or engagement made within this state, be the second of either party in any duel as is mentioned in § 11-12-3 and shall be present as the second when the mortal wound is inflicted, of which death shall ensue within this state, shall be deemed to be an accessory before the fact to the crime of murder within this state, and may be indicted or charged by information, tried, convicted and sentenced within the county where the death shall happen.

History of Section.
(G.L. 1896, ch. 277, § 10; G.L. 1909, ch. 343, § 10; G.L. 1923, ch. 395, § 10; G.L. 1938, ch. 606, § 10; G.L. 1956, § 11-12-4; P.L. 1974, ch. 118, § 4.)



Chapter 11-12-5 - Plea of former jeopardy.

§ 11-12-5 Plea of former jeopardy.  Any person indicted under either § 11-12-3 or 11-12-4 may plead a former conviction or acquittal of the same offense in the state or county in which the duel was fought, and that plea, if admitted or established, shall bar all further proceedings against the person for the same offense within this state.

History of Section.
(G.L. 1896, ch. 277, § 11; G.L. 1909, ch. 343, § 11; G.L. 1923, ch. 395, § 11; G.L. 1938, ch. 606, § 11; G.L. 1956, § 11-12-5.)



Chapter 11-12-6 - Fighting by appointment.

§ 11-12-6 Fighting by appointment.  Every person who shall, by previous appointment or arrangement, meet another person and engage in a fight, shall be imprisoned not more than ten (10) years or be fined not exceeding five thousand dollars ($5,000).

History of Section.
(G.L. 1896, ch. 277, § 12; G.L. 1909, ch. 343, § 12; G.L. 1923, ch. 395, § 12; G.L. 1938, ch. 606, § 12; G.L. 1956, § 11-12-6.)



Chapter 11-12-7 - Aiding fight by appointment.

§ 11-12-7 Aiding fight by appointment.  Every person who shall be present at any fight as provided in § 11-12-6 as an aid, second or surgeon, or who shall advise, encourage or promote the fight, shall be imprisoned not more than five (5) years or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 277, § 13; G.L. 1909, ch. 343, § 13; G.L. 1923, ch. 395, § 13; G.L. 1938, ch. 606, § 13; G.L. 1956, § 11-12-7.)



Chapter 11-12-8 - Leaving state to fight by appointment.

§ 11-12-8 Leaving state to fight by appointment.  Every person who shall, by previous appointment or engagement, leave this state and engage in a fight with another person outside the limits of this state shall be imprisoned not more than five (5) years or be fined not exceeding five thousand dollars ($5,000), and may be indicted or charged by information, tried, convicted and sentenced in any county in this state.

History of Section.
(G.L. 1896, ch. 277, § 14; G.L. 1909, ch. 343, § 14; G.L. 1923, ch. 395, § 14; G.L. 1938, ch. 606, § 14; G.L. 1956, § 11-12-8; P.L. 1974, ch. 118, § 4.)



Chapter 11-12-9 - Arrest of fighters.

§ 11-12-9 Arrest of fighters.  A deputy sheriff, town sergeant, constable or police officer shall immediately arrest in any county any person violating any of the provisions of §§ 11-12-6  11-12-8, and shall detain the person until a warrant can be obtained for his or her arrest.

History of Section.
(G.L. 1896, ch. 277, § 15; G.L. 1909, ch. 343, § 15; G.L. 1923, ch. 395, § 15; G.L. 1938, ch. 606, § 15; G.L. 1956, § 11-12-9; P.L. 2012, ch. 324, § 31.)






Chapter 11-13 - Explosives and Fireworks

Chapter 11-13-1 - Sale, use or possession of fireworks.

§ 11-13-1 Sale, use or possession of fireworks.  (a) No person shall offer for sale at retail or at wholesale, shall possess or have under his or her control, use or explode, or cause to explode for exhibition or amusement, display fireworks or aerial consumer fireworks unless permits are obtained pursuant to this chapter and chapter 23-28.11. Display fireworks are defined in the American pyrotechnic association standard 87-1 (APA 87-1) 2001 Edition section 2.7.2 and are classified as explosives 1.3G by the U.S. department of transportation (U.S. DOT), UN0335. Aerial consumer fireworks are defined in APA 87-1 2001 Edition section 3.1.2. and are classified 1.4G U.S. DOT, UN 0336. Certain fireworks and devices that are exempt from the definitions of display fireworks and aerial consumer fireworks shall include, but are not limited to, the following: ground-based and hand-held sparkling devices (non-aerial fireworks) as defined in APA 87-1 2001 Edition sections 3.1.1 and 3.5, and include the following: fountains, illuminating torches, wheels, ground spinners, flitter sparklers, sparkers; novelties, which are defined in the APA 87-1 2001 Edition section 3.2 and include the following: party poppers, snappers, toy smoke devices, snakes, glow worms, wire sparklers and dipped sticks; paper caps containing not more than twenty-five hundredths (0.025) grains of explosive mixture ammunition to be consumed by weapons used for sporting and hunting purposes, and model rockets and model rocket engines, designed, sold and used for the purpose of propelling recoverable aero models). The storage, possession, sale, transportation and use of the items in the above reference section that are not included in the definition of display fireworks and aerial consumer fireworks shall be allowed at all times throughout the state for persons at least sixteen (16) years of age. Permits for display fireworks and aerial consumer fireworks for commercial display may be issued in accordance with provisions of the Rhode Island Fire Safety Code, chapters 28.1  28.39 of title 23. Fireworks display of display and aerial consumer fireworks by any municipality, fair association, amusement park, or other organization or group of individuals is permitted, on condition that the display shall be made by a competent operator approved by the local fire authority and shall be of such character as in the opinion of the fire authority will not be hazardous to persons or property; and, provided further, that the foregoing shall not apply the use of display and aerial consumer fireworks by common carriers for signal or illumination purposes, the use of blank cartridges in any show or theater, the use of explosives for blasting, the use of display and aerial consumer fireworks as signals in any athletic or sporting event, the use of display and aerial consumer fireworks for ceremonial or military purposes, the sale of fireworks for shipment out of this state, or the sale of fireworks for any use permitted pursuant to this section, provided the person who sells, stores or transports display and aerial consumer fireworks has a permit as required by the Rhode Island Fire Safety Code, chapters 28.1  28.39 of title 23.

(b) Any person violating the provisions of this section shall be guilty of a felony and shall be fined not exceeding one thousand dollars ($1,000) for each offense and/or imprisoned for not more than one year for each offense; except that any person using or having in his or her possession without a permit with intent to use display and aerial consumer fireworks with a value of under five hundred dollars ($500) shall be guilty of a misdemeanor and shall upon conviction be fined not exceeding five hundred dollars ($500) for each offense and/or imprisoned for not more than one year for each offense.

History of Section.
(G.L. 1896, ch. 110, § 4; G.L. 1909, ch. 134, § 4; G.L. 1923, ch. 177, § 4; G.L. 1938, ch. 406, §§ 4, 5; P.L. 1942, ch. 1130, § 1; G.L. 1956, § 11-13-1; P.L. 1974, ch. 236, § 1; P.L. 1980, ch. 299, § 1; P.L. 1982, ch. 376, § 1; P.L. 1983, ch. 326, § 1; P.L. 1985, ch. 284, § 1; P.L. 2010, ch. 25, § 1; P.L. 2010, ch. 28, § 1.)



Chapter 11-13-2 - Limitation of prosecutions  Fines.

§ 11-13-2 Limitation of prosecutions  Fines.  No complaint for a violation of any of the provisions of § 11-13-1 shall be sustained unless it shall be brought within thirty (30) days after the commission of the offense, and all fines for such violation shall enure one-half ( 1/2) to the complainant and one-half ( 1/2) to the state.

History of Section.
(G.L. 1896, ch. 110, § 6; G.L. 1909, ch. 134, § 6; G.L. 1923, ch. 177, § 6; G.L. 1938, ch. 406, § 7; G.L. 1956, § 11-13-2.)



Chapter 11-13-3 - Sale of fulminate cartridges or contrivances to minors.

§ 11-13-3 Sale of fulminate cartridges or contrivances to minors.  (a) No person shall sell to any child under the age of fifteen (15) years, without the written consent of a parent or guardian of the child, any cartridge or fixed ammunition of which any fulminate is a component part, or any gun, pistol or other mechanical contrivance arranged for the explosion of the cartridge or of any fulminate. Nothing in this section shall authorize the sale of any blank cartridge except as provided in § 11-13-5.

(b) Every person violating the provisions of this section shall be fined not less than ten dollars ($10.00) nor more than twenty dollars ($20.00) for each offense.

History of Section.
(G.L. 1896, ch. 110, §§ 7, 8; G.L. 1909, ch. 134, §§ 7, 8; G.L. 1923, ch. 177, §§ 7, 8; G.L. 1938, ch. 406, §§ 8, 9; G.L. 1956, § 11-13-3.)



Chapter 11-13-4 - Toy canes or devices for firing blanks.

§ 11-13-4 Toy canes or devices for firing blanks.  No person or persons shall sell, expose for sale, possess with intent to sell or use, or discharge or use, within this state, any repeating toy cane for discharging any explosive, any toy pistol, or any other toy device designed or used for the discharge of blank cartridges.

History of Section.
(P.L. 1905, ch. 1244, § 1; G.L. 1909, ch. 134, § 9; G.L. 1923, ch. 177, § 9; G.L. 1938, ch. 406, § 10; G.L. 1956, § 11-13-4.)



Chapter 11-13-5 - Sale of blanks to minors.

§ 11-13-5 Sale of blanks to minors.  No person shall sell or offer to sell blank cartridges to any person under twenty-one (21) years of age.

History of Section.
(P.L. 1905, ch. 1244, § 2; G.L. 1909, ch. 134, § 10; G.L. 1923, ch. 177, § 10; G.L. 1938, ch. 406, § 11; G.L. 1956, § 11-13-5.)



Chapter 11-13-6 - Penalty for unlawful devices.

§ 11-13-6 Penalty for unlawful devices.  Any person violating any of the provisions of § 11-13-4 or 11-13-5 shall be fined not exceeding twenty dollars ($20.00) for each offense.

History of Section.
(P.L. 1905, ch. 1244, § 3; G.L. 1909, ch. 134, § 11; G.L. 1923, ch. 177, § 11; G.L. 1938, ch. 406, § 12; G.L. 1956, § 11-13-6.)



Chapter 11-13-7 - Unlawful firecrackers.

§ 11-13-7 Unlawful firecrackers.  Every person who shall sell, expose for sale, possess with intent to sell, use, or explode, or use or explode any firecracker containing any explosive other than gunpowder shall be fined not more than twenty dollars ($20.00).

History of Section.
(P.L. 1896, ch. 342, § 1; G.L. 1909, ch. 134, § 12; G.L. 1923, ch. 177, § 12; G.L. 1938, ch. 406, § 13; G.L. 1956, § 11-13-7.)



Chapter 11-13-8 - Delivery or transportation of unmarked explosives or inflammable substances.

§ 11-13-8 Delivery or transportation of unmarked explosives or inflammable substances.  Every person who shall knowingly deliver or cause to be delivered to any person or carrier any box, can, or other package of nitroglycerine, gunpowder, naphtha, or other equally inflammable and explosive substance, material, or fluid, not marked with a plain and legible label describing its contents, or who shall remove or cause to be removed any such label or mark, or who shall carry or cause to be carried on any vessel, car, or vehicle operated in the transportation of passengers by a common carrier, which vessel, car, or vehicle is carrying passengers for hire, any box, can, or other package of nitroglycerine, gunpowder, naphtha, guncotton or substance or material containing guncotton, or any other equally inflammable and explosive material, substance, or fluid, shall be fined not more than ten thousand dollars ($10,000) or imprisoned not more than five (5) years.

History of Section.
(G.L. 1896, ch. 279, § 47; G.L. 1909, ch. 345, § 50; G.L. 1923, ch. 397, § 50; P.L. 1926, ch. 857, § 1; G.L. 1938, ch. 608, § 50; G.L. 1956, § 11-13-8.)



Chapter 11-13-9 - Threats, false report of or placing bombs in buildings.

§ 11-13-9 Threats, false report of or placing bombs in buildings.  (a) Every person who places a bomb or other explosive in any public or private building, or area where persons may lawfully assemble as provided in § 11-11-1 shall upon conviction be imprisoned not less than three (3) years nor more than twenty (20) years and fined not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).

(b) Every person who threatens to place a bomb or other explosive in any public or private building, or area where persons may lawfully assemble as provided in § 11-11-1, or falsely reports the placing of a bomb or other explosive in the building or area, shall, upon conviction, be imprisoned not less than one year nor more than ten (10) years and fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

History of Section.
(R.P.L. 1957, ch. 18, § 1; P.L. 1971, ch. 215, § 1; P.L. 1988, ch. 100, § 1.)






Chapter 11-14 - False Personation

Chapter 11-14-1 - Impersonation of public officer.

§ 11-14-1 Impersonation of public officer.  Every person who shall falsely assume or pretend to be a judge, justice of the peace, warden, deputy sheriff, alderman, member of any city or town council, city or town clerk, city sergeant, constable, correctional officer or any other officer of any city or town in this state as well as any out-of-state police, and shall act as such, shall be imprisoned not exceeding one year or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 276, § 17; G.L. 1909, ch. 342, § 17; G.L. 1923, ch. 394, § 17; G.L. 1938, ch. 605, §17; G.L. 1956, § 11-14-1; P.L. 1996, ch. 318, § 1; P.L. 2000, ch. 245, § 1; P.L. 2006, ch. 586, § 1; P.L. 2012, ch. 324, § 32.)



Chapter 11-14-2 - Impersonation of town sealer, auctioneer, corder, or fence-viewer.

§ 11-14-2 Impersonation of town sealer, auctioneer, corder, or fence-viewer.  Every person who shall falsely assume or pretend to be a town sealer of weights and measures, auctioneer, corder of wood, or fence-viewer, and shall act as such, shall be fined not less than twenty dollars ($20.00) nor more than one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 276, § 18; G.L. 1909, ch. 342, § 18; G.L. 1923, ch. 394, § 18; G.L. 1938, ch. 605, § 18; G.L. 1956, § 11-14-2.)



Chapter 11-14-4 - Unauthorized wearing of organizational insignia.

§ 11-14-4 Unauthorized wearing of organizational insignia.  Any person not a member, respectively, of the Society of Cincinnati; Society of the War of 1812; Aztec Club of 1847; Military Order of the Loyal Legion of the United States; Grand Army of the Republic; National Association of Naval Veterans of the United States; Society of the Army of the Potomac; Society of the Army of the Cumberland; Society of the Army of Ohio; Society of the Army of Tennessee; Society of the Burnside Expedition; Society of the Ninth Army Corps; Sons of Veterans, United States of America; Society of the Sons of the American Revolution; Sons of the Revolution; United Spanish-American War Veterans; Women's Relief Corps; Ladies' Aid Society; Society of the Daughters of the American Revolution; Benevolent and Protective Order of Elks of the United States; Knights of Pythias; Dramatic Order of Knights of Khorassan; American Legion; Military Order of Foreign Wars of the United States; Veterans of Foreign Wars of the United States; Fraternal Order of Police; International Brotherhood of Police Officers (IBPO), the International Association of Firefighters (IAFF) whether it be IAFF windshield decals or IAFF license plate emblems or both; or any person not a member respectively of any other society or association or of any labor union which shall have registered in the office of the secretary of state a facsimile or duplicate or description of its name, badge, decoration, insignia, button, emblem, or rosette, who shall use or wear, respectively, the name, badge, decoration, insignia, button, emblem, or rosette of that organization, unless he or she shall be entitled to use or wear it, respectively under the constitution, bylaws, or rules and regulations of the societies or orders, respectively, shall be fined not more than one hundred dollars ($100) for each offense.

History of Section.
(G.L. 1896, ch. 283, § 22; P.L. 1900, ch. 742, § 1; P.L. 1906, ch. 1358, § 1; P.L 1907, ch. 1448, § 1; G.L. 1909, ch. 349, § 31; P.L. 1909, ch. 439, § 1; P.L. 1918, ch. 1642, § 1; P.L. 1920, ch. 1833, § 1; G.L. 1923, ch. 401, § 31; G.L. 1938, ch. 612, § 30; G.L. 1956, § 11-14-4; P.L. 1968, ch. 117, § 1; P.L. 1985, ch. 259, § 1; P.L. 1990, ch. 474, § 1; P.L. 1996, ch. 390, § 1.)



Chapter 11-14-5 - Unauthorized use of American Federation of Musicians label.

§ 11-14-5 Unauthorized use of American Federation of Musicians label.  Any person who willfully uses or displays the label or logo of the American Federation of Musicians without the written permission of, or in any manner not authorized by, the federation shall be fined not exceeding one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1976, ch. 70, § 1.)



Chapter 11-14-6 - Impersonation of a public utility company employee.

§ 11-14-6 Impersonation of a public utility company employee.  Every person who shall falsely assume or pretend to be an employee of a public utility company, or the employee of a nonregulated power producer, and act as such so as to gain or attempt to gain entry into any residence or business, for any purpose, shall be imprisoned not exceeding six (6) months, or be fined not exceeding five hundred dollars ($500), or both.

History of Section.
(P.L. 1997, ch. 128, § 1.)






Chapter 11-15 - Flags and Emblems

Chapter 11-15-1 - Definition of terms.

§ 11-15-1 Definition of terms.  "Flag," "standard," "color," or "ensign," as used in §§ 11-15-1  11-15-3, includes any flag, standard, color, ensign, or any picture or representation of either of them, made of any substance, or represented on any substance, and of any size, evidently purporting to be either of the flag, standard, color, or ensign of the United States of America, or a picture or a representation of either of them, upon which shall be shown the colors, the stars, and the stripes, in any number of either of them, or by which the person seeing the picture or representation, without deliberation, may believe it to represent the flag, colors, standards, or ensign of the United States of America.

History of Section.
(P.L. 1902, ch. 986, § 2; G.L. 1909, ch. 349, § 40; G.L. 1923, ch. 401, § 40; G.L. 1938, ch. 612, § 39; G.L. 1956, § 11-15-1.)



Chapter 11-15-4 - Use of state emblems for commercial purposes.

§ 11-15-4 Use of state emblems for commercial purposes.  No person, firm or corporation shall use the state seal, the state coat of arms, or a facsimile or imitation of them, for commercial purposes. The use of the state seal, the state coat of arms, or a facsimile or imitation of them as a portion of any letterhead, or in any advertisement, shall create a presumption that the use is for commercial purposes. Any person who violates any provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1946, ch. 1703, §§ 1, 2; G.L. 1956, § 11-15-4.)



Chapter 11-15-5 - Injunctive relief.

§ 11-15-5 Injunctive relief.  The attorney general of the state of Rhode Island shall, upon the submission of proof of any violation of the provisions of § 11-15-4, seek injunctive relief against further violation.

History of Section.
(P.L. 1946, ch. 1703, § 3; G.L. 1956, § 11-15-5.)



Chapter 11-15-7 - Display of foreign flags on public buildings.

§ 11-15-7 Display of foreign flags on public buildings.  It shall be unlawful to display the flag or emblem of any foreign country upon the flagstaff of any state, county, city or town building or public schoolhouse within this state; provided, that when any foreigner shall become the guest of the United States, or of this state, the flag of the country of which the public guest shall be a citizen or subject may be displayed upon public buildings, except public schoolhouses. Every person who shall violate the provisions of this section shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 283, § 29; G.L. 1909, ch. 349, § 38; G.L. 1923, ch. 401, § 38; G.L. 1938, ch. 612, § 37; G.L. 1956, § 11-15-7.)






Chapter 11-16 - Food and Beverages

Chapter 11-16-1 - Sale of unwholesome meat or drink.

§ 11-16-1 Sale of unwholesome meat or drink.  Except as otherwise provided, in respect to specific articles of meat or drink, every person who shall sell any kind of diseased, corrupted, or unwholesome provisions, whether for meat or drink, shall be imprisoned not exceeding six (6) months or be fined not exceeding two hundred dollars ($200).

History of Section.
(G.L. 1896, ch. 282, § 1; G.L. 1909, ch. 348, § 1; G.L. 1923, ch. 400, § 1; G.L. 1938, ch. 611, § 1; G.L. 1956, § 11-16-1.)



Chapter 11-16-2 - Sale or killing of young calves.

§ 11-16-2 Sale or killing of young calves.  Every person who shall kill or cause to be killed, for the purpose of sale, or who shall sell to any person engaged in the business of killing of animals to be used for food purposes, any calf less than four (4) weeks old and the weight of which is less than seventy-five (75) pounds, or shall sell, or possess with intent to sell, the flesh of any calf which he or she knows to have been killed when less than four (4) weeks old, or the weight of which calf before being killed he or she knows to have been less than seventy-five (75) pounds, shall be fined not exceeding fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 282, § 3; G.L. 1909, ch. 348, § 2; P.L. 1914, ch. 1055, § 1; G.L. 1923, ch. 400, § 2; G.L. 1938, ch. 611, § 2; G.L. 1956, § 11-16-2.)



Chapter 11-16-3 - Wrapping of food in second-hand paper.

§ 11-16-3 Wrapping of food in second-hand paper.  No dealer in groceries, meats, provisions, or any articles of food whatsoever shall use or cause to be used newspapers, printed paper or other second-hand paper for the purpose of wrapping up such articles of food, unless the food shall first be placed in paper carton boxes, jars, tins, or other sanitary receptacles. Any person who violates the provisions of this section shall be fined not exceeding twenty dollars ($20.00) for each offense.

History of Section.
(G.L. 1909, ch. 348, § 4; P.L. 1911, ch. 708, § 1; G.L. 1923, ch. 400, § 4; G.L. 1938, ch. 611, § 4; G.L. 1956, § 11-16-3.)



Chapter 11-16-4 - Furnishing wood alcohol for beverage purposes.

§ 11-16-4 Furnishing wood alcohol for beverage purposes.  Every person who sells, furnishes, or gives away wood alcohol or any preparation or compound containing wood alcohol, knowing that it is to be used for beverage purposes, shall be punished by imprisonment for life or any term of years, and he or she shall be liable to an action for damages for injuries to the person of anyone using the wood alcohol or the preparation or compound for beverage purposes, or if death results from that use, to an action for damages for the death of the person under the provisions of §§ 10-7-1  10-7-4.

History of Section.
(G.L. 1923, ch. 395, § 34; P.L. 1932, ch. 1857, § 12; G.L. 1938, ch. 606, § 34; G.L. 1956, § 11-16-4.)



Chapter 11-16-5 - Poisoning with intent to kill.

§ 11-16-5 Poisoning with intent to kill.  Every person who shall mingle any poison with any food, drink, or medicine, with intent to kill or injure any person, and every person who shall willfully poison any spring, well or reservoir of water with that intent, shall be imprisoned for life or for any term of years.

History of Section.
(G.L. 1896, ch. 277, § 16; G.L. 1909, ch. 343, § 16; G.L. 1923, ch. 395, § 16; G.L. 1938, ch. 606, § 16; G.L. 1956, § 11-16-5.)



Chapter 11-16-6 - Poisoning in general.

§ 11-16-6 Poisoning in general.  Every person who shall knowingly offer, give or entice any other person to take or accept any treat, candy, gift, or food for consumption which is poisonous shall be subject to imprisonment for not less than one year nor more than twenty (20) years and may be fined not more than five thousand dollars ($5,000).

History of Section.
(P.L. 1983, ch. 154, § 1.)



Chapter 11-16-7 - Tampering with packaging.

§ 11-16-7 Tampering with packaging.  Every person who tampers with the contents of a package or container for sale to the public with the intent to injure a potential user of the contents shall be guilty of a felony punishable by imprisonment for not less than three (3) years nor more than ten (10) years, or a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1983, ch. 193, § 1.)






Chapter 11-17 - Forgery and Counterfeiting

Chapter 11-17-1 - Forgery and counterfeiting in general.

§ 11-17-1 Forgery and counterfeiting in general.  Every person who shall falsely make, alter, forge, or counterfeit, or procure to be falsely made, altered, forged, or counterfeited, any public record, or any writ, process, or proceeding in any court of justice in this state, any certificate or attestation of any judge, justice of the peace, warden, notary public, clerk of any court, town clerk, city clerk or other public officer, in any matter in which the certificate or attestation may be received as legal proof, any charter, deed, will, testament, bond, or writing obligatory, letter of attorney, policy of insurance, bill of exchange, bill of lading, railroad ticket, promissory note, order, acquittance, discharge for or upon the payment of money or delivery of goods, or any acceptance of a bill of exchange or any indorsement, assignment, or guaranty of any bill of exchange or promissory note, or any certificate, or accountable receipt for money, goods, or any other thing, or any warrant, order, or request for the payment of money or delivery of goods, or for the delivery of any note, bill, or other security for money or goods, or any lottery ticket, or part or share of any lottery ticket in any lottery authorized by the laws of any state, territory, or country, or any writing whatsoever purporting to contain evidence of any debt, contract, or promise, or of the discharge, payment of satisfaction of any debt, contract, or promise, with intent to defraud, or who shall utter and publish as true or shall procure to be uttered and published as true any such false, forged, altered, or counterfeited record, deed, or other writing as provided in this section, knowing it to be false, forged, altered, or counterfeited, with intent to defraud, shall be punished by imprisonment for not more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 280, § 1; G.L. 1909, ch. 346, § 1; P.L. 1915, ch. 1258, § 14; G.L. 1923, ch. 398, § 1; G.L. 1938, ch. 609, § 1; G.L. 1956, § 11-17-1.)



Chapter 11-17-1.1 - Forgery  Public assistance check or authorization.

§ 11-17-1.1 Forgery  Public assistance check or authorization.  (a) Any person who shall knowingly forge or cause to be forged one or more public assistance benefit check or authorization issued pursuant to chapter 6 of title 40, when the total value of the check or authorization so forged or caused to be forged in any period of twelve (12) consecutive months exceeds five hundred dollars ($500), shall be guilty of a felony and upon conviction shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than one thousand dollars ($1,000), or both.

(b) Any person who shall knowingly forge or cause to be forged any public assistance benefit check or authorization issued pursuant to chapter 6 of title 40, when the value of the check or authorization forged or caused to be forged shall not exceed five hundred dollars ($500), shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than one year, or by fine of not more than five hundred dollars ($500), or both.

(c) All criminal actions for any violation of this section shall be prosecuted by the attorney general.

History of Section.
(P.L. 1989, ch. 234, § 1.)



Chapter 11-17-1.2 - Forgery and counterfeiting of registration plates.

§ 11-17-1.2 Forgery and counterfeiting of registration plates.  Every person who shall forge, counterfeit, or cause to be forged or counterfeited, any registration plate or special use identification tag, or knowingly possess any forged or counterfeited registration plate or special use identification tag, as provided in § 31-3-40, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than one year, or by a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 2012, ch. 128, § 1; P.L. 2012, ch. 180, § 1.)



Chapter 11-17-2 - Forgery, counterfeiting, or alteration of state debt certificate or bank bill or note.

§ 11-17-2 Forgery, counterfeiting, or alteration of state debt certificate or bank bill or note.  Every person who shall falsely make, forge, counterfeit, or falsely alter any note, certificate, or other security, in imitation of and purporting to be a note, certificate, or other security, which has been or hereafter may be issued for any debt of this state, or any bank bill or note in imitation of or purporting to be a bank bill which has been or hereafter may be issued by any corporation which is or hereafter may be established as a bank, in this state or elsewhere, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 2; G.L. 1909, ch. 346, § 2; G.L. 1923, ch. 398, § 2; G.L. 1938, ch. 609, § 2; G.L. 1956, § 11-17-2.)



Chapter 11-17-3 - Passing of counterfeit certificates, bills, or notes.

§ 11-17-3 Passing of counterfeit certificates, bills, or notes.  Every person who shall utter, publish, pass, or tender in payment as true, any false, forged, counterfeited, or altered certificate, security or bank bill or note, knowing it to be false, forged, counterfeited, or altered, with intent to defraud, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 3; G.L. 1909, ch. 346, § 3; G.L. 1923, ch. 398, § 3; G.L. 1938, ch. 609, § 3; G.L. 1956, § 11-17-3.)



Chapter 11-17-4 - Importation or possession of counterfeit certificate, bill, or note.

§ 11-17-4 Importation or possession of counterfeit certificate, bill, or note.  Every person who shall bring into this state or have in his or her possession or custody within this state, any false, forged, counterfeited, or altered certificate or security, bank bill, or note, knowing it to be false, forged, counterfeited or altered, with intent to utter, pass or, tender it in payment the same as true, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 4; G.L. 1909, ch. 346, § 4; G.L. 1923, ch. 398, § 4; G.L. 1938, ch. 609, § 4; G.L. 1956, § 11-17-4.)



Chapter 11-17-5 - Manufacture, repair, or possession of counterfeiting devices.

§ 11-17-5 Manufacture, repair, or possession of counterfeiting devices.  Every person who shall engrave, form, make, or mend, or begin to engrave, form, make, or mend any plate, stone, paper, rolling press, or other instrument or material devised, adapted, and designed for the stamping, forging, or making any false, forged, and counterfeited bank bill or note, in imitation of bank bills or notes which have been or shall be issued by any bank which is or hereafter may be established as a bank in this state or elsewhere, or shall have in his or her possession or custody any plate or stone engraved in any part, or any paper, rolling press, or other instrument or material devised, adapted, or designed as provided in this section, with intent to use and employ it or to cause or permit it to be used and employed in making any false and counterfeited bank bill or note, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 5; G.L. 1909, ch. 346, § 5; G.L. 1923, ch. 398, § 5; G.L. 1938, ch. 609, § 5; G.L. 1956, § 11-17-5.)



Chapter 11-17-6 - Evidence as to handwriting.

§ 11-17-6 Evidence as to handwriting.  In no prosecutions for forging, counterfeiting, or altering any bank bill or note or for uttering, passing, or tendering in payment as true any false, forged, counterfeited, or altered bank bill or note, or for bringing into this state or for having in possession or custody any false, forged, counterfeited, or altered bank bill or note with intent to pass it as true, knowing it to be false, forged, counterfeited, or altered, shall the testimony of any person whose name is purported to be signed to the bill or note or his or her personal attendance as a witness be requisite, when he or she shall be absent from this state at the time of the trial or when his or her place of residence shall be outside the limits of this state or more than thirty (30) miles from the place of trial, but the testimony of any competent witness who is acquainted with the handwriting of the person or who has knowledge of the difference between true and counterfeit or altered bank bills and who is skilled in the difference shall be received as competent evidence to prove any bank bill or note to be false, forged, counterfeited, or altered.

History of Section.
(G.L. 1896, ch. 280, § 6; G.L. 1909, ch. 346, § 6; G.L. 1923, ch. 398, § 6; G.L. 1938, ch. 609, § 6; G.L. 1956, § 11-17-6.)



Chapter 11-17-7 - Forgery or counterfeiting of coins.

§ 11-17-7 Forgery or counterfeiting of coins.  Every person who shall forge or counterfeit any coin in imitation or similitude of any gold or silver coin current within this state by law or usage shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 7; G.L. 1909, ch. 346, § 7; G.L. 1923, ch. 398, § 7; G.L. 1938, ch. 609, § 7; G.L. 1956, § 11-17-7.)



Chapter 11-17-8 - Passing of counterfeit coins.

§ 11-17-8 Passing of counterfeit coins.  Every person who shall utter or tender in payment as true any false, forged or counterfeit coin, made and forged in imitation and similitude of any gold or silver coin current within this state by law or usage, knowing it to be false or counterfeit, with intent to defraud, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 8; G.L. 1909, ch. 346, § 8; G.L. 1923, ch. 398, § 8; G.L. 1938, ch. 609, § 8; G.L. 1956, § 11-17-8.)



Chapter 11-17-9 - Importation or possession of counterfeit coin with intent to pass.

§ 11-17-9 Importation or possession of counterfeit coin with intent to pass.  Every person who shall bring into this state or have in his or her possession or custody any false or counterfeit coin, made and forged in imitation and similitude of any gold or silver coin current within this state by law or usage, knowing it to be false or counterfeit, with intent to utter or pass it in payment as true, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 9; G.L. 1909, ch. 346, § 9; G.L. 1923, ch. 398, § 9; G.L. 1938, ch. 609, § 9; G.L. 1956, § 11-17-9.)



Chapter 11-17-10 - Manufacture, repair, or possession of device for counterfeit of coins.

§ 11-17-10 Manufacture, repair, or possession of device for counterfeit of coins.  Every person who shall cast, stamp, engrave, form, make, or mend or begin to cast, stamp, engrave, form, make, or mend, or have in his or her possession or custody any mould, pattern, die, punch, press, or other tool or instrument whatsoever, devised, adapted, and designed for the forging or making any false or counterfeit coin in imitation and similitude of any gold or silver coin current within this state by law or usage, with intent to use and employ it or to cause it to be used or employed in forging or making any false or counterfeit coin as provided in this section, shall be imprisoned not exceeding ten (10) years nor less than two (2) years.

History of Section.
(G.L. 1896, ch. 280, § 10; G.L. 1909, ch. 346, § 10; G.L. 1923, ch. 398, § 10; G.L. 1938, ch. 609, § 10; G.L. 1956, § 11-17-10.)



Chapter 11-17-11 - Seizure and destruction of counterfeits and counterfeiting devices.

§ 11-17-11 Seizure and destruction of counterfeits and counterfeiting devices.  Whenever the existence of any false, forged, or counterfeit bank bills or notes, or any plates, dies, or other tools, instruments, or implements used by counterfeiters or designed for the forging or making of any false or counterfeit notes, coin, or bills, shall come to the knowledge of any deputy sheriff, constable or police officer in this state, the officers shall immediately seize and take possession of it and deliver it into the custody of the superior court for the county in which it shall be, and the court shall, as soon as the ends of justice will permit, cause it to be destroyed by an officer of the court, which officer shall make a return to the court of his or her doings in the premises.

History of Section.
(G.L. 1896, ch. 280, § 11; C.P.A. 1905, § 1222; G.L. 1909, ch. 346, § 11; G.L. 1923, ch. 398, § 11; G.L. 1938, ch. 609, § 11; G.L. 1956, § 11-17-11; P.L. 2012, ch. 324, § 33.)



Chapter 11-17-12 - Disposition of plates and dies of defunct banks.

§ 11-17-12 Disposition of plates and dies of defunct banks.  Whenever the charter of any bank in this state shall expire or become forfeited, and whenever any bank in this state shall close its business for any cause whatsoever, the directors of the bank who shall have been last in office shall immediately deliver up all their plates and dies to the superior court for the county in which the bank shall have been located or established, and the court shall cause the plates and dies to be disposed of in any manner that the court shall deem expedient, in order to prevent their being afterwards used for any unlawful purpose. Every director who shall willfully neglect or refuse to comply with the requirements of this section shall be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 280, §§ 12, 13; C.P.A. 1905, § 1222; G.L. 1909, ch. 346, §§ 12, 13; G.L. 1923, ch. 398, §§ 12, 13; G.L. 1938, ch. 609, §§ 12, 13; G.L. 1956, § 11-17-12.)



Chapter 11-17-13 - Forgery, counterfeiting, or alteration of trademark, service mark, or identification mark.

§ 11-17-13 Forgery, counterfeiting, or alteration of trademark, service mark, or identification mark.  (a) As used in this chapter, "forged" or "counterfeited trademark", "service mark", or "identification mark" means any mark or design which is: (1) identical to, substantially indistinguishable from, or an imitation of a trademark, service mark, or identification mark which is registered for those types of goods or services with the secretary of state pursuant to chapter 2 of title 6 or registered on the principal register of the United States Patent and Trademark Office or registered under the laws of any other state or protected by the Federal Amateur Sports Act of 1978, Title 36 USC § 380, or if a registered or unregistered use of the trademark or design or data plate, serial number, or part identification number; and (2) which has not been authorized by the owner of it and is done for pecuniary gain and with the intent to defraud the holder of the trademark, service mark, or identification mark.

(b) Any person who knowingly and willfully forges or counterfeits any trademark, service mark, or identification mark, without the consent of the owner of the trademark, service mark or identification mark, or who knowingly possesses any tool, machine device, or other reproduction instrument or material with the intent to reproduce any forged or counterfeited trademark, service mark, or identification mark, shall be guilty of the offense of trademark counterfeiting.

(c) Any person who knowingly and willfully sells, offer to sell, or possesses with the intent to sell goods which contain a counterfeit trademark, service mark, or identification mark or sells or offers for sale a service in conjunction with a service mark the person knows is counterfeit, shall be guilty of the offense of trafficking in trademark counterfeits.

(2) If the goods or service to which the forged or counterfeit trademarks, service marks, or identification marks are attached or affixed, or in connection with which they are used, or to which the offender intended they be attached or affixed, or in connection with which the offender intended they be used, have, in the aggregate, a retail value of the goods if they were not forged or counterfeited of five thousand dollars ($5,000) or more, the person shall be guilty of a felony and upon conviction may be imprisoned up to five (5) years and fined up to ten thousand dollars ($10,000).

(3) If the goods or service to which the forged or counterfeit trademarks, service marks, or registered designs are attached or affixed, or in connection with which they are used, or to which the offender intended they be attached or affixed, or in connection with which the offender intended they be used, have, in the aggregate, a retail value of the goods if they were not forged or counterfeited of less than five thousand dollars ($5,000), the person shall be guilty of a misdemeanor and may be imprisoned up to one year and fined up to one thousand dollars ($1,000).

(4) Any person who knowingly: (i) uses an object, tool, machine, or other device to produce or reproduce a counterfeit mark, or (ii) has possession, custody, or control of any object, tool, machine, or device with intent to produce or reproduce a counterfeit mark, is guilty of a felony and may be imprisoned up to five (5) years and fined up to five thousand dollars ($5,000).

(5) The possession, custody, or control of more than twenty-five (25) items having a counterfeit mark used on or in connection with them creates a presumption that the person having possession, custody, or control of the items intended to sell those items.

(6) If a person who violates this section previously has been convicted of violating this section, the person shall be guilty of a felony and may be imprisoned up to five (5) years and fined up to five thousand dollars ($5,000).

(d) Any personal property, including any item, object, tool, machine, device, or vehicle of any kind, employed as an instrumentality in the commission of, or in aiding or abetting in the commission of a violation of this section, or proceeds derived directly from a violation of this section, is subject to seizure and forfeiture and further proceedings shall be had for their forfeiture as is prescribed by law in chapter 21 of title 12; provided, that no property used by any person shall be forfeited under the provisions of this section unless it shall appear that the owner of the property had knowledge, actual or constructive, and was a consenting party to the illegal act.

(2) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure and whenever property is forfeited under this chapter it shall be utilized as follows:

(i) Where the seized property is a vessel, vehicle, aircraft, or other personal property, it may be retained and used by the law enforcement agency that seized that property where the use of the property is reasonably related to the law enforcement duties of the seizing agency. If the seized property is a motor vehicle which is inappropriate for use by the law enforcement agency due to style, size or color, the seizing agency shall be allowed to apply the proceeds of sale or the trade-in value of the vehicle for activities reasonably related to law enforcement duties.

(ii) Eighty percent (80%) of the proceeds shall be divided among the state and local law enforcement agencies proportionately based upon their contribution to the investigation of the criminal activity related to the asset being forfeited; the balance shall go to the department of attorney general for purposes related to law enforcement.

(3) At the conclusion of any criminal matter brought under this chapter any property seized pursuant to this chapter containing a counterfeit trademark, service mark, copyrighted or registered design shall be destroyed unless the owner of the trademark, service mark, or identification mark gives prior written consent to the use or sale of the property and the trademark, service mark, or identification mark is obliterated or removed from the property prior to the disposition of it.

History of Section.
(P.L. 1997, ch. 53, § 1; P.L. 1997, ch. 100, § 1.)






Chapter 11-18 - Fraud and False Dealing

Chapter 11-18-1 - Giving false document to agent, employee, or public official.

§ 11-18-1 Giving false document to agent, employee, or public official.  (a) No person shall knowingly give to any agent, employee, servant in public or private employ, or public official any receipt, account, or other document in respect of which the principal, master, or employer, or state, city, or town of which he or she is an official is interested, which contains any statement which is false or erroneous, or defective in any important particular, and which, to his or her knowledge, is intended to mislead the principal, master, employer, or state, city, or town of which he or she is an official.

(b) Any person who violates any of the provisions of this section shall be deemed guilty of a misdemeanor, and, upon conviction, shall be imprisoned, with or without hard labor, for a term not exceeding one year or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(P.L. 1905, ch. 1219, §§ 3, 4; G.L. 1909, ch. 349, §§ 23, 24; G.L. 1923, ch. 401, §§ 23, 24; G.L. 1938, ch. 612, §§ 23, 24; G.L. 1956, § 11-18-1.)



Chapter 11-18-1.1 - Fraudulent insurance claims for stolen motor vehicles.

§ 11-18-1.1 Fraudulent insurance claims for stolen motor vehicles.  Any person who knowingly and with criminal intent shall file a fraudulent claim with an insurance company for the purpose of securing money based on a claim of a stolen motor vehicle when, in fact, the motor vehicle did not exist or was not stolen, shall be guilty of a felony punishable by imprisonment for not more than five (5) years, or by a fine of not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1983, ch. 221, § 13.)



Chapter 11-18-1.2 - False statement to obtain replacement public assistance check or authorization.

§ 11-18-1.2 False statement to obtain replacement public assistance check or authorization.  Any person who shall knowingly and intentionally file or cause to be filed with the department of human services, or any employee or agent of the department, any statement or affidavit in writing which is false or erroneous, or defective in any important particular, and which, to his or her knowledge, is intended to report that one or more public assistance benefit checks or authorizations issued pursuant to chapter 6 of title 40, has been lost, destroyed, or stolen and is intended to induce or cause the department or its employees or agents, to issue a replacement check or authorization, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than five thousand dollars ($5,000), or both, if the total value of the replacement checks or authorization(s) so issued in any period of twelve (12) consecutive months shall exceed five hundred dollars ($500), or shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or both, if the value of the replacement check or authorization so issued shall not exceed five hundred dollars ($500). All criminal actions for any violation of this section shall be prosecuted by the attorney general. The statement or affidavit shall contain language notifying the signer, in conspicuous language, that any false statement on the statement or affidavit is punishable by up to five (5) years imprisonment and a five thousand dollar ($5,000) fine.

History of Section.
(P.L. 1989, ch. 237, § 1.)



Chapter 11-18-1.3 - False statement to fraudulently obtain license or registration.

§ 11-18-1.3 False statement to fraudulently obtain license or registration.  Any person who shall knowingly and intentionally prepare, file or cause to be filed with the division of motor vehicles, or any employee or agent of the division of motor vehicles, any application, statement or affidavit in writing which is knowingly false in any important particular, and which, to his or her knowledge, is intended to fraudulently induce or cause the department or its employees or agents, to issue a registration or license, shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 2010, ch. 148, § 1; P.L. 2010, ch. 150, § 1.)



Chapter 11-18-2 - False information to registrar of vital statistics.

§ 11-18-2 False information to registrar of vital statistics.  Every person who shall knowingly furnish or cause to be furnished to the registrar of vital statistics of any city or town false information concerning any birth, marriage, death and/or divorce shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding five hundred dollars ($500), or imprisoned not exceeding one year, or both.

History of Section.
(G.L. 1938, ch. 610, § 46; P.L. 1949, ch. 2310, § 1; G.L. 1956, § 11-18-2.)



Chapter 11-18-3 - Fraudulent notice to newspaper of birth, marriage, or death.

§ 11-18-3 Fraudulent notice to newspaper of birth, marriage, or death.  Every person who shall willfully send to the publishers of any newspaper, for the purpose of publication, a fraudulent notice of the birth of a child or of the marriage of any persons or of the death of any person, shall be fined not exceeding one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 281, § 27; G.L. 1909, ch. 347, § 28; G.L. 1923, ch. 399, § 27; G.L. 1938, ch. 610, § 27; G.L. 1956, § 11-18-3.)



Chapter 11-18-4 - Concealment of birth out of wedlock.

§ 11-18-4 Concealment of birth out of wedlock.  Every woman who shall conceal the birth of any issue of her body, which, if it were born alive, would be born out of wedlock, so that it may not be known whether it was born dead or alive, or shall conceal the death of any infant child born of her body out of wedlock, so that it may not be known whether the child was murdered or not, shall be imprisoned not exceeding ten (10) months or be fined not exceeding three hundred dollars ($300).

History of Section.
(G.L. 1896, ch. 281, § 10; G.L. 1909, ch. 347, § 10; G.L. 1923, ch. 399, § 10; P.L. 1926, ch. 858, § 1; G.L. 1938, ch. 610, § 10; G.L. 1956, § 11-18-4.)



Chapter 11-18-5 - Misrepresentation of circulation of periodical.

§ 11-18-5 Misrepresentation of circulation of periodical.  Every proprietor or publisher of a newspaper or periodical, or any agent or employee of the proprietor or publisher, who shall knowingly misrepresent the circulation of the newspaper or periodical for the purpose of securing advertising or other patronage, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one thousand dollars ($1,000).

History of Section.
(P.L. 1905, ch. 1251, § 1; G.L. 1909, ch. 349, § 43; G.L. 1923, ch. 401, § 43; G.L. 1938, ch. 612, § 41; G.L. 1956, § 11-18-5.)



Chapter 11-18-6 - False financial statement to obtain loan or credit.

§ 11-18-6 False financial statement to obtain loan or credit.  No person shall knowingly make or cause to be made, either directly or indirectly, or through any agency whatsoever, any false statement in writing, with intent that it shall be relied upon, respecting the financial condition, or means or ability to pay, of himself or herself, or any other person, firm, or corporation in whom he or she is interested, or for whom he or she is acting, for the purpose of procuring in any form whatsoever, either the delivery of personal property, the payment of cash, the making of a loan or credit, the extension of a credit, the discount of an account receivable, or the making, acceptance, discount, sale, or endorsement of a bill of exchange, or promissory note, for the benefit of either himself or herself or of such person, firm, or corporation.

History of Section.
(P.L. 1912, ch. 809, § 1; G.L. 1923, ch. 401, § 53; G.L. 1938, ch. 612, § 50; G.L. 1956, § 11-18-6.)



Chapter 11-18-7 - Procuring loan or credit on faith of false statement.

§ 11-18-7 Procuring loan or credit on faith of false statement.  No person knowing that a false statement in writing has been made, respecting the financial condition or means or ability to pay, of himself or herself, or the person, firm, or corporation in which he or she is interested, or for whom he or she is acting, shall procure, upon the faith of the statement, for the benefit either of himself or herself, or of such person, firm, or corporation, either or any of the things of benefit as provided in § 11-18-6.

History of Section.
(P.L. 1912, ch. 809, § 2; G.L. 1923, ch. 401, § 54; G.L. 1938, ch. 612, § 51; G.L. 1956, § 11-18-7.)



Chapter 11-18-8 - False representations as to continuing truth of financial statements.

§ 11-18-8 False representations as to continuing truth of financial statements.  No person knowing that a statement in writing has been made, respecting the financial condition or means or ability to pay, of himself or herself or the person, firm, or corporation, in which he or she is interested, or for whom he or she is acting, shall represent on a later day, either orally or in writing, that the statement previously made, if then again made on that day, would be then true, when in fact, that statement if then made would be false, and procure upon the faith of it, for the benefit either of himself or herself or of the person, firm, or corporation, either or any of the things of benefit as provided in § 11-18-6.

History of Section.
(P.L. 1912, ch. 809, § 3; G.L. 1923, ch. 401, § 55; G.L. 1938, ch. 612, § 52; G.L. 1956, § 11-18-8.)



Chapter 11-18-9 - Penalty for financial misrepresentations.

§ 11-18-9 Penalty for financial misrepresentations.  Any person violating the provisions of §§ 11-18-6  11-18-8 shall be guilty of a misdemeanor, and, upon conviction, shall be punished for each offense by imprisonment not exceeding one year, or by a fine not exceeding five hundred dollars ($500), or both.

History of Section.
(P.L. 1912, ch. 809, § 4; G.L. 1923, ch. 401, § 56; G.L. 1938, ch. 612, § 53; G.L. 1956, § 11-18-9.)



Chapter 11-18-10 - False statements in advertising.

§ 11-18-10 False statements in advertising.  (a) No person, firm, corporation, or association with intent to sell or in any way dispose of merchandise, securities, service or anything offered by that person, firm, corporation or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption of or to induce the public in any manner to enter into any obligation relating to the merchandise or service, or to acquire title to it or an interest in it, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, sign, billboard, bill, circular, pamphlet, or letter, or by means of a photograph, motion pictures, radio, loudspeaker, television, telephone, telegraph, or in any other way, an advertisement of any sort regarding merchandise, securities, service or anything so offered to the public, which advertisement contains any assertion, representation, or statement of fact which is untrue and designed to be deceptive or misleading or is intended or designed not to sell the merchandise, securities, service, or anything so advertised at the price stated in it, or otherwise communicated or with intent not to sell the merchandise, securities, service, or anything so advertised.

(b) Any person, firm, corporation, or association who shall violate any of the provisions of this section shall, upon conviction, be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or be imprisoned not more than ninety (90) days, or shall suffer both fine and imprisonment.

History of Section.
(P.L. 1914, ch. 1073, § 1; G.L. 1923, ch. 401, § 57; P.L. 1928, ch. 1199, § 1; G.L. 1938, ch. 612, § 54; P.L. 1956, ch. 3761, § 1; G.L. 1956, § 11-18-10.)



Chapter 11-18-11 - Immunity of publishers and advertising media.

§ 11-18-11 Immunity of publishers and advertising media.  The provisions of § 11-8-10 shall not apply to any radio station, television station, publisher of a newspaper, magazine or other publication or any other recognized advertising media or printer who publishes or prints the advertisement without actual knowledge of its falsity. The fact of the publishing or printing of the advertisement shall not be prima facie evidence of actual knowledge of falsity or deceptiveness.

History of Section.
(G.L. 1938, ch. 612, § 54; P.L. 1956, ch. 3761, § 1; G.L. 1956, § 11-18-11.)



Chapter 11-18-12 - Injunction of false advertising.

§ 11-18-12 Injunction of false advertising.  When it appears to the director of business regulation of the state of Rhode Island that any person, firm, corporation, or association is violating any of the provisions of § 11-18-10, the director of business regulation may cause to be instituted an action, commenced in the name of the director of business regulation in his capacity as director of business regulation, to enjoin the violation in the superior court and the court shall have jurisdiction to enjoin and/or restrain any person, firm, corporation or association from violating any of the provisions of § 11-18-10 without regard to whether criminal proceedings have been or may be instituted.

History of Section.
(G.L. 1938, ch. 612, § 54; P.L. 1956, ch. 3761, § 1; G.L. 1956, § 11-18-12.)



Chapter 11-18-13 - Deception in sale of fuels and lubricants.

§ 11-18-13 Deception in sale of fuels and lubricants.  It shall be unlawful for any person, firm, or corporation, to store, sell, expose for sale, or offer for sale, any liquid fuels, lubricating oils, or other similar products, in any manner whatsoever, so as to deceive or tend to deceive the purchaser as to the nature, quality, and identity, of the product so sold or offered for sale.

History of Section.
(P.L. 1928, ch. 1189, § 1; G.L. 1938, ch. 608, § 51; G.L. 1956, § 11-18-13.)



Chapter 11-18-14 - Sale of fuels and lubricants other than those shown by trade name on container.

§ 11-18-14 Sale of fuels and lubricants other than those shown by trade name on container.  It shall be unlawful for any person, firm, or corporation, to store, keep, expose for sale offer for sale, or sell, from any tank or container, or from any pump, or other distributing device or equipment, any liquid fuels, lubricating oils, or other similar products other than those indicated by the name, trade name, symbol, sign, or other distinguishing mark, or device, of the manufacturer or distributor, appearing upon the tank, container, pump, or other distributing equipment, from which the products are sold, offered for sale, or distributed.

History of Section.
(P.L. 1928, ch. 1189, § 2; G.L. 1938, ch. 608, § 52; G.L. 1956, § 11-18-14.)



Chapter 11-18-15 - Imitation of trade symbols of fuels and lubricants.

§ 11-18-15 Imitation of trade symbols of fuels and lubricants.  It shall be unlawful for any person, firm, or corporation, to disguise or camouflage that person's or firm's own equipment, by imitating the design, symbol or trade name of the equipment under which recognized brands of liquid fuels, lubricating oils, and similar products are generally marketed.

History of Section.
(P.L. 1928, ch. 1189, § 3; G.L. 1938, ch. 608, § 53; G.L. 1956, § 11-18-15.)



Chapter 11-18-16 - Sale of fuels and lubricants under false trademark or name  Adulteration.

§ 11-18-16 Sale of fuels and lubricants under false trademark or name  Adulteration.  It shall be unlawful for any person, firm, or corporation, to expose for sale, offer for sale, or sell under any trademark or trade name in general use, any liquid fuels, lubricating oils, or other like products, except those manufactured or distributed by the manufacturer or distributor marketing liquid fuels, lubricating oils, or other like products, under the trademark or trade name, or to substitute, mix, or adulterate, the liquid fuels, lubricating oils, or other similar products, sold, offered for sale, or distributed, under the trademark or trade name.

History of Section.
(P.L. 1928, ch. 1189, § 4; G.L. 1938, ch. 608, § 54; G.L. 1956, § 11-18-16.)



Chapter 11-18-17 - Delivery of fuels and lubricants into container bearing false trade name.

§ 11-18-17 Delivery of fuels and lubricants into container bearing false trade name.  It shall be unlawful for any person, firm, or corporation, to aid or assist any other person, firm, or corporation, in the violation of §§ 11-18-13  11-18-16 by depositing or delivering into any tank, receptacle, or other container, any other liquid fuels, lubricating oils, or like products, than those intended to be stored in and distributed from it, as indicated by the name of the manufacturer or distributor or the trademark or trade name of the product displayed on the container itself, or on the pump or other distributing device used in connection with it.

History of Section.
(P.L. 1928, ch. 1189, § 5; G.L. 1938, ch. 608, § 55; G.L. 1956, §§ 11-18-17.)



Chapter 11-18-18 - Penalty for violations with respect to fuels and lubricants.

§ 11-18-18 Penalty for violations with respect to fuels and lubricants.  Any person, firm, or corporation or any officer, agent, servant, or employee who shall violate any provision of §§ 11-18-13  11-18-17 shall be fined not less than fifty dollars ($50.00) nor more than three hundred dollars ($300), or be imprisoned ninety (90) days, or shall suffer both fine and imprisonment, and each separate sale or attempt to sell in violation of these provisions shall be deemed a separate offense.

History of Section.
(P.L. 1928, ch. 1189, § 6; G.L. 1938, ch. 608, § 56; G.L. 1956, § 11-18-18.)



Chapter 11-18-20 - Obtaining vehicles with intent to defraud.

§ 11-18-20 Obtaining vehicles with intent to defraud.  (a) By trick or false representation. Whoever with intent to defraud the owner or any person lawfully possessing any motor vehicle obtains the custody of the motor vehicle by trick, deceit, fraudulent or willful false representation, shall be guilty of a misdemeanor and punished as provided in this section.

(b) Hiring with intent to defraud. Whoever with intent to defraud the owner or any person lawfully possessing any motor vehicle, or the rental of a motor vehicle, hires a vehicle from the owner, or the owner's agents or any person in lawful possession of it, shall, upon conviction, be deemed guilty of a misdemeanor. The absconding without paying or offering to pay the hire shall be prima facie evidence of fraudulent intent.

(c) Failure to redeliver hired vehicle. Whoever, after hiring a motor vehicle under an agreement to redeliver the vehicle to the person letting the motor vehicle or that person's agent, at the termination of the period for which it was let, shall, without the consent of that person or those persons and with intent to defraud, abandon, or willfully refuse or neglect to redeliver the vehicle as agreed shall, upon conviction, be guilty of a misdemeanor. The failure to return the motor vehicle within seventy-two (72) hours of the time agreed shall be prima facie evidence of fraudulent intent and the vehicle shall be considered "stolen" for purposes of reporting the offense to the local police.

(d) Tampering with mileage device. Whoever, after hiring a motor vehicle from any person or persons under an agreement to pay for the use of the motor vehicle a sum of money determinable either in whole or in part upon the distance the motor vehicle travels during the period for which hired, removes, attempts to remove, tampers with, or attempts to tamper with or otherwise interfere with any odometer or other mechanical device attached to the hired motor vehicle for the purpose of registering the distance the vehicle travels, with the intent to deceive the person or persons letting the vehicle or their lawful agent as to the actual distance traveled, shall, upon conviction, be deemed guilty of a misdemeanor. Any person who shall knowingly aid, abet or assist another in violating the provisions of this subsection shall be proceeded against as a principal or as an accessory before the fact, and, upon conviction, shall suffer the same punishment as that to the principal offender is subject. Any person violating the provisions of this subsection may be charged with a violation in the city or town or county, as the case may be, where the odometer or other mechanical device:

(1) Is removed, or attempted to be removed, or tampered with; or attempted to be tampered with, or is otherwise interfered with;

(2) Where the persons knowingly aid, abet, or assist another to so remove, tamper with or otherwise interfere with the odometer or other mechanical device; or

(3) Where any part of the motor vehicle upon which is attached the odometer or other mechanical device is removed or attempted to be removed.

(e) Penalty. Any person convicted of violation of any provision of subsection (a), (b), (c) or (d) of this section shall be imprisoned for a term of not more than one year, or by a fine not to exceed five hundred dollars ($500), or both.

History of Section.
(G.L. 1896, ch. 279, § 40; G.L. 1909, ch. 345, § 44; G.L. 1923, ch. 397, § 44; G.L. 1938, ch. 608, § 44; G.L. 1956, § 11-18-20; P.L. 1965, ch. 179, § 2; P.L. 1997, ch. 78, § 1.)



Chapter 11-18-20.1 - Possession of false identification.

§ 11-18-20.1 Possession of false identification.  The possession of a motor vehicle operator's license card or other documents commonly used to identify the bearer containing a photograph of the possessor, but with the name, or date of birth of a person other than that of the possessor, shall be punishable by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 2002, ch. 106, § 2; P.L. 2002, ch. 148, § 2.)



Chapter 11-18-21 - Cheating of coin-operated devices.

§ 11-18-21 Cheating of coin-operated devices.  Whoever: (1) operates or causes to be operated, or attempts to operate or to cause to be operated, any automatic vending machine, slot machine, turnstile, meter, register, coin-box telephone, or other receptacle designed to receive lawful coin of the United States in connection with the sale, use, or enjoyment of property, transportation, or other service, by means of a slug or any false, counterfeited, mutilated, or sweated coin or by any means, method, trick, or device whatsoever not lawfully authorized by the owner, lessee, or licensee of the machine, turnstile, meter, register, coin-box telephone, or receptacle; or (2) takes, obtains, or receives from or in connection with any automatic vending machine, slot machine, turnstile, meter, register, coin-box telephone, or other receptacle designed to receive lawful coins of the United States in connection with the sale, use, or enjoyment of property or service, any goods, wares, merchandise, transportation, gas, electric current, article of value, or the use or enjoyment of any transportation or any telephone or telegraph facilities or service, or of any musical instrument, phonograph, or other property, without depositing in and surrendering to the machine, turnstile, coin-box telephone, or other receptacle lawful coin to the amount required by the owner, lessee, or licensee of the machine, turnstile, coin-box telephone, or receptacle, shall be punished by a fine of not more than one hundred dollars ($100), or by imprisonment for not more than thirty (30) days, or both.

History of Section.
(G.L. 1923, ch. 397, § 76; P.L. 1932, ch. 1891, § 1; G.L. 1938, ch. 608, § 84; G.L. 1956, § 11-18-21.)



Chapter 11-18-22 - Manufacture or distribution of slugs.

§ 11-18-22 Manufacture or distribution of slugs.  Whoever manufactures for sale, advertises for sale, sells, offers for sale, or gives away any slug, device, or substance whatsoever, designed or calculated to be placed or deposited in any automatic vending machine, slot machine, turnstile, meter, register, coin-box telephone, or other receptacle, depository, or contrivance, designed to receive lawful coin of the United States in connection with the sale, use, or enjoyment of property or service, with the intent that the slug, device, or substance shall be used to cheat or defraud the person entitled to the contents of the machine, turnstile, meter, register, coin-box telephone, or other the receptacle, depository, or contrivance, shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than one year, or both.

History of Section.
(G.L. 1923, ch. 397, § 77; P.L. 1932, ch. 1891, § 1; G.L. 1938, ch. 608, § 85; G.L. 1956, § 11-18-22.)



Chapter 11-18-23 - Defacement or alteration of manufacturer's serial number.

§ 11-18-23 Defacement or alteration of manufacturer's serial number.  Any person who: (1) willfully removes, defaces, covers, alters, or destroys the manufacturer's serial number or any other distinguishing number or identification mark on any machine or any electrical or mechanical device for the purpose of preventing the detection of a crime or defrauding the manufacturer or any seller or any purchaser of the machine or the electrical or mechanical device; or (2) being a dealer in merchandise or the agent, employee, or representative of a dealer, knowingly buys, sells, receives, disposes of, conceals, or knowingly has in his or her possession any machine or any electrical or mechanical device from which the manufacturer's serial number or any other distinguishing number or identification mark has been removed, defaced, covered, altered, or destroyed for a purpose specified in subdivision (1) of this section, is guilty of a misdemeanor.

History of Section.
(P.L. 1951, ch. 2704, § 1; G.L. 1956, § 11-18-23.)



Chapter 11-18-24 - Penalty for serial number violations.

§ 11-18-24 Penalty for serial number violations.  Every person convicted of a misdemeanor for the violation of any provision of § 11-18-23 shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than one year, or by both fine and imprisonment.

History of Section.
(P.L. 1951, ch. 2704, § 2; G.L. 1956, § 11-18-24.)



Chapter 11-18-25 - Concealment or transfer of property with intent to defraud creditors.

§ 11-18-25 Concealment or transfer of property with intent to defraud creditors.  Every person who, while insolvent, shall, with intent to defraud his or her creditors, remove from out of the state, secrete, or unlawfully transfer or otherwise dispose of any property belonging to his or her estate, which is not exempt from attachment by law, or who, having made an assignment for the benefit of creditors, shall secrete, destroy, or withhold from his or her assignee any books, deeds, documents, or writings relating to the property, shall, upon conviction of the offense, be imprisoned not exceeding two (2) years.

History of Section.
(G.L. 1896, ch. 279, § 67; P.L. 1902, ch. 1000, § 1; G.L. 1909, ch. 345, § 70; G.L. 1923, ch. 397, § 70; G.L. 1938, ch. 608, § 77; G.L. 1956, § 11-18-25.)



Chapter 11-18-26 - Obtaining food or accommodations with intent to defraud.

§ 11-18-26 Obtaining food or accommodations with intent to defraud.  (a) Every person who shall obtain credit or accommodation at any hotel, inn, restaurant, boarding house, or lodging house by means of any false pretense, or who, with intent to defraud the proprietor, or the proprietor's agent or servant, obtains any credit or accommodation at a hotel, inn, restaurant, boarding house or lodging house, without paying, shall be fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding thirty (30) days.

(b) Proof that lodging, food or other accommodation was obtained by false or fictitious showing or pretense of baggage, or that the person refused or neglected to pay for the food, lodging, or other accommodation, or removed or caused to be removed his or her baggage from the premises, without paying for the food, lodging, or other accommodation, shall be presumptive evidence of the fraudulent intent referred to in subsection (a) of this section; but this provision shall not apply where there has been a special agreement for delay in payment.

History of Section.
(G.L. 1896, ch. 279, § 51; G.L. 1909, ch. 345, § 54; G.L. 1923, ch. 397, § 54; P.L. 1927, ch. 1047, § 1; G.L. 1938, ch. 608, § 62; G.L. 1956, § 11-18-26.)



Chapter 11-18-27 - Sale of false diplomas or certificates.

§ 11-18-27 Sale of false diplomas or certificates.  Any person who unlawfully sells, buys, creates, duplicates, alters, gives, or obtains or attempts to buy, sell, create, duplicate, alter, give, or obtain a diploma or certificate of enrollment, conferred by an accredited institution of education in any country, with the intent to use fraudulently the document or to allow the fraudulent use of the document, shall be guilty of a felony and upon conviction shall be sentenced for not more than two (2) years in jail or fined not more than five thousand dollars ($5,000).

History of Section.
(G.L. 1938, ch. 612, § 62; P.L. 1952, ch. 2895, § 1; G.L. 1956, § 11-18-27; P.L. 1990, ch. 104, § 1.)



Chapter 11-18-28 - False animal registrations and pedigrees.

§ 11-18-28 False animal registrations and pedigrees.  Every person who by any false pretense shall obtain from any club, association, society, or company for improving the breed of cattle, horses, sheep, swine, or other domestic animals, the registration of any animal in the herd register or other register of the club, association, society or company, or who knowingly shall obtain a transfer of that registration, and every person who shall knowingly give a false pedigree of any animal, upon conviction, shall be punished by imprisonment for a term not exceeding one year, or by a fine not exceeding five hundred dollars ($500), or both.

History of Section.
(G.L. 1896, ch. 279, § 19; G.L. 1909, ch. 345, § 19; G.L. 1923, ch. 397, § 19; G.L. 1938, ch. 608, § 19; G.L. 1956, § 11-18-28.)



Chapter 11-18-29 - Fraudulent stock certificates.

§ 11-18-29 Fraudulent stock certificates.  Every president, secretary, cashier, treasurer, or other officer or agent of any incorporated company or institution, who shall fraudulently issue any stock or certificate of stock of the company or institution, shall be fined not less than one thousand dollars ($1,000) and shall be imprisoned not exceeding ten (10) years, nor less than one year.

History of Section.
(G.L. 1896, ch. 279, § 20; G.L. 1909, ch. 345, § 20; G.L. 1923, ch. 397, § 20; G.L. 1938, ch. 608, § 20; G.L. 1956, § 11-18-29.)



Chapter 11-18-30 - Prearranged funerals  Receipt of money with intent to defraud.

§ 11-18-30 Prearranged funerals  Receipt of money with intent to defraud.  No person may arrange, promote, enter into, or sell any funeral service contract on behalf of a funeral service establishment unless the person is an embalmer or funeral director licensed in accordance with the provisions of chapter 33.2 of title 5. All monies received under these contracts shall be placed into segregated escrow accounts and marked accordingly. Any funeral director or licensed employee who receives monies under the contracts with intent to defraud the purchaser shall, upon conviction, be imprisoned for not more than one year or fined not more than one thousand dollars ($1,000). Failure to hold such monies under the contract in segregated escrow accounts shall be prima facie evidence of the intent to defraud.

History of Section.
(P.L. 1982, ch. 382, § 1; P.L. 1990, ch. 103, § 2.)



Chapter 11-18-31 - Solicitation in name of law enforcement agency.

§ 11-18-31 Solicitation in name of law enforcement agency.  (a) No professional solicitor shall solicit money from any individual or business in the name of any law enforcement agency or any organization which would reasonably appear to be affiliated in any way with any law enforcement agency or personnel. For the purposes of this section, "professional solicitor" means any firm or corporation or any person other than a sworn police officer or retired police officer in the agency or organization for which the solicitation is being made, who, for compensation or other consideration, solicits contributions for or on behalf of another.

(b) No person shall solicit money in the name of any law enforcement agency or any organization which would reasonably appear to be affiliated in any way with any law enforcement agency or personnel, unless notification is given to the superintendent of the state police and the police chief of the municipality in which solicitations shall be conducted.

(c) Only sworn police officers and retired police officers shall solicit money in the name of any law enforcement agency or any organization which would reasonably appear to be affiliated in any way with any law enforcement agency or personnel. Every sworn police officer and retired police officer so soliciting shall identify himself or herself by name, rank, department and status as an active or retired police officer to each person solicited. If the solicitation is done by telephone, the same officer or retired officer who makes the telephone solicitation shall personally appear before the donor to accept the donation.

(d) Any person, firm, or corporation violating the provisions of this section shall be punished by imprisonment not exceeding two (2) years and/or fined in an amount not exceeding two thousand dollars ($2,000).

History of Section.
(P.L. 1983, ch. 208, § 1.)



Chapter 11-18-32 - Video, audio and publication rentals.

§ 11-18-32 Video, audio and publication rentals.  (a) It shall be unlawful for any person to reveal, transmit, publish, or disseminate in any manner, any records which would identify the names and addresses of individuals, with the titles or nature of video films, records, cassettes, or the like, which they purchased, leased, rented, or borrowed, from libraries, book stores, video stores, or record and cassette shops or any retailer or distributor of those products, whether or not the identities and listings are kept in a remote computing service or electronic storage or the disclosure is made through or by a remote computing service. It shall not be unlawful to make disclosures to other employees of the library or business incident to the normal course of their work or pursuant to lawful compulsion.

(b) All records of such transactions shall be maintained as confidential and may only be released by written waiver.

(c) Any person, firm, or corporation violating the provisions of this section shall be punished by a fine in an amount not exceeding one thousand dollars ($1,000) per violation, or by imprisonment not exceeding six (6) months, or both.

(d) Any person injured as a result of a violation of this section may bring a civil action against the violator for actual damages or two hundred fifty dollars ($250), whichever is greater, for each violation, plus reasonable attorneys' fees and court costs.

History of Section.
(P.L. 1988, ch. 94, § 1.)



Chapter 11-18-33 - Defrauding the administration of a drug or alcohol test.

§ 11-18-33 Defrauding the administration of a drug or alcohol test.  (a) As used in this section, "defraud the administration of a drug or alcohol test" means to submit a substance that purports to be from a person other than its actual source, or purports to have been excreted or collected at a time other than when it was actually excreted or collected, or to otherwise engage in conduct intended to produce a false or misleading outcome of a test for the presence of alcohol or a chemical, drug or controlled dangerous substance, or metabolite of a drug or controlled dangerous substance, in the human body. It shall specifically include, but not be limited to, the furnishing of urine with the purpose that the urine be submitted for urinalysis as a true specimen of a person.

(b) Any person who offers for sale or rental, or who manufactures, markets, sells, transfers or gives to any person, any instrument or tool, devise or substance adapted, designed or commonly used to defraud the administration of a drug or alcohol test with the intent to defraud the administration, is guilty of a misdemeanor and subject to imprisonment for up to one year and a fine of one thousand dollars ($1,000), or both.

(c) Any person who knowingly defrauds the administration of a drug or alcohol test that is administered as a condition of monitoring a person on bail, in custody or on parole, probation or pretrial intervention, or any other form of supervision administered in connection with a criminal offense or juvenile delinquency matter, is guilty of a misdemeanor and subject to imprisonment for up to one year and a fine of one thousand dollars ($1,000), or both.

History of Section.
(P.L. 2009, ch. 120, § 1; P.L. 2009, ch. 141, § 1.)






Chapter 11-19 - Gambling and Lotteries

Chapter 11-19-1 - Forms of gambling prohibited.

§ 11-19-1 Forms of gambling prohibited.  Every person who shall, directly or indirectly, set up, put forth, carry on, promote, or draw, publicly or privately, any lottery, chance, game, or device of any nature or kind whatsoever, or by whatsoever name it may be called, for the purpose of exposing, setting for sale or disposing of any money, houses, lands, merchandise, or articles of value, or shall sell or expose to sale lottery policies, purporting to be governed by the drawing of any public or private lottery, or shall sign or endorse any book, document, or paper whatsoever, for the purpose of enabling others to sell, or expose to sale, lottery policies, except as authorized in this chapter and in title 41 and chapters 61 and 61.2 of title 42, shall be deemed guilty of a felony and shall be imprisoned not exceeding two (2) years or be fined not exceeding two thousand dollars ($2,000).

History of Section.
(G.L. 1896, ch. 283, § 1; G.L. 1909, ch. 349, § 1; G.L. 1923, ch. 401, § 1; G.L. 1938, ch. 612, § 1; G.L. 1956, § 11-19-1; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1; P.L. 1979, ch. 389, § 1; P.L. 1980, ch. 406, § 4; P.L. 1982, ch. 72, § 1; P.L. 1983, ch. 279, § 1; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-1.1 - Lotteries permitted.

§ 11-19-1.1 Lotteries permitted.  (a) Any state, city, town, ward, or district committee elected pursuant to the provisions of title 17 or certified candidates, but not both, as defined in title 17, shall be allowed to conduct that lottery commonly known as a "twenty (20) week club" or conduct a raffle once within a twelve (12) month period subsequent to notification to the Rhode Island lottery commission. For the purposes of this section a "certified candidate" does not include any state, city, town, ward, or district committee person.

(b) Credit unions may conduct "savings promotion raffles" as authorized by § 19-5-29.

History of Section.
(P.L. 1993, ch. 84, § 2; P.L. 2010, ch. 222, § 3.)



Chapter 11-19-2 - Unauthorized sale of lottery tickets.

§ 11-19-2 Unauthorized sale of lottery tickets.  Every person not authorized by the Rhode Island state police who shall sell or expose to sale any ticket, or certificate in the nature of a ticket, or share in any ticket or certificate in the nature of a ticket, in any lottery set up within or without this state, shall be fined for every such ticket, certificate or share of the ticket or certificate by that person sold or exposed to sale not exceeding fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 283, § 2; G.L. 1909, ch. 349, § 2; G.L. 1923, ch. 401, § 2; G.L. 1938, ch. 612, § 2; G.L. 1956, § 11-19-2; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-3 - Instruments given for lottery tickets void.

§ 11-19-3 Instruments given for lottery tickets void.  All notes, obligations, securities, or promises whatsoever, given for the purchase of any lottery ticket or certificate, lottery policy, or of any document or paper taken or received for the purpose of enabling others to sell or dispose of lottery tickets or lottery policies, shall be null and void.

History of Section.
(G.L. 1896, ch. 283, § 3; G.L. 1909, ch. 349, § 3; G.L. 1923, ch. 401, § 3; G.L. 1938, ch. 612, § 3; G.L. 1956, § 11-19-3.)



Chapter 11-19-4 - Recovery of lottery ticket value by holder.

§ 11-19-4 Recovery of lottery ticket value by holder.  The purchaser or receiver of any lottery ticket or certificate in the nature of a lottery ticket, or share in either, not authorized by the Rhode Island state police whether it shall have been paid for in money, or however received, even though by way of gift, for the purpose of enabling the seller or giver to dispose of any article or piece of property, real, personal, or mixed, shall recover back the amount paid by him or her, or the value at which, according to the proof, the ticket or certificate may be reckoned in the transaction, as the case may be, from the person from whom the ticket or policy was purchased or received, in an action of the case for money had and received.

History of Section.
(G.L. 1896, ch. 283, § 4; G.L. 1909, ch. 349, § 4; G.L. 1923, ch. 401, § 4; G.L. 1938, ch. 612, § 4; G.L. 1956, § 11-19-4; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-5 - Acts in aid of policy game.

§ 11-19-5 Acts in aid of policy game.  Whoever not authorized by the Rhode Island state police keeps, sets up, promotes, or is concerned as owner, agent clerk, or in any other manner, in managing any policy-lottery or policy-shop, or writes, prints, sells, transfers, or delivers any ticket, certificate, slip, bill, token, or other device purporting or designed to guarantee or assure to any person, or to entitle any person to a chance of drawing or obtaining any prize or thing of value to be drawn in any lottery, or in the game or device commonly known as policy-lottery or policy, or for that person or another person writes, prints, sells, or transfers or delivers, or has in his or her possession for the purpose of sale, transfer, or delivery, or in any way aids in selling, exchanging, negotiating, transferring, or delivering, a chance or ticket in any lottery, or in the game or device commonly known as policy-lottery or policy, or any such bill, slip, certificate, token, or other device, or who sells or offers to sell what are commonly called lottery-policies, or who endorses a book or other document, for the purpose of enabling others to sell or offer to sell lottery-policies, or shall receive, register, record, forward or purport or pretend to forward, or undertake to forward, or receive, and agree to forward, to or for a lottery, or to or for any particular lottery, or to any person, within or without this state, any money, thing, or consideration of value, to purchase an interest or share in any lottery, or to obtain or secure for any person what is commonly called a lottery-policy, or a chance of drawing or obtaining any prize or thing of value to be drawn in any lottery, or in the game or device commonly called policy-lottery or policy, or who shall receive or offer to receive any money, thing, or consideration of value to be forwarded to or for a lottery, or to or for any particular lottery, or to any person to invest in a lottery within or outside this state, whether it actually exists or not, or whether any drawing of it, or any act to allot any prize or thing of value, takes place or not, or whether there is any such person or not, or whoever shall have in his or her possession, knowingly, any bill, slip, certificate, token, or other device, or article of any kind such as is used in carrying on, promoting, or playing the game commonly known as policy-lottery or policy, shall, upon conviction, be punished by fine not exceeding five hundred dollars ($500) or imprisonment not exceeding one year, and upon a second conviction of a violation of this section shall be imprisoned for a period not less than one nor more than five (5) years. Provided, that the prohibition against possession of these items shall not apply to lottery tickets of any kind if the state of origin of the tickets or devices has legally authorized its issuance or sale.

History of Section.
(G.L. 1896, ch. 283, § 28; G.L. 1909, ch. 349, § 37; P.L. 1909, ch. 376, § 1; G.L. 1923, ch. 401, § 37; G.L. 1938, ch. 612, § 36; G.L. 1956, § 11-19-5; P.L. 1972, ch. 50, § 1; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-6 - Possession of policy devices as evidence of knowledge.

§ 11-19-6 Possession of policy devices as evidence of knowledge.  The possession, by any person not authorized by the Rhode Island state police other than a public official in the course of his or her duty, of any bill, slip, certificate, token, or other device, or article of any kind such as is used in carrying on, promoting, or playing the game commonly known as lottery-policy or policy, shall be presumptive evidence of possession of that item knowingly and in violation of § 11-19-5.

History of Section.
(P.L. 1909, ch. 376, § 2; G.L. 1923, ch. 401, § 37; G.L. 1938, ch. 612, § 36; G.L. 1956, § 11-19-6; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-7 - Judicial notice of policy methods.

§ 11-19-7 Judicial notice of policy methods.  Any court or magistrate having criminal jurisdiction may take judicial notice of the general methods and character of lotteries, policy-lotteries, of the game called policy, pools, or combination bets, and the buying and selling of pools and registering of bets, not authorized by the Rhode Island state police.

History of Section.
(P.L. 1909, ch. 376, § 3; G.L. 1923, ch. 401, § 37; G.L. 1938, ch. 612, § 36; G.L. 1956, § 11-19-7; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-8 - Policy devices as evidence of existence of game.

§ 11-19-8 Policy devices as evidence of existence of game.  In the trial of a complaint or indictment to which it may be relevant any lottery, policy, or pool ticket, certificate, slip, or check, manifold, or other policy or pool book or sheet, or memorandum of any pool or sale of pools, or of a bet or odds, or combination bet, or any other implement, apparatus, materials, or articles of a character commonly employed in or in connection with lotteries, policy-lotteries, or policy, the buying or selling of pools, or registering of bets, or other form of gaming not authorized by the Rhode Island state police shall be prima facie evidence of the existence and unlawful character of a lottery, policy-lottery, or game, pool or pools, bet, game, or hazard, or other form of gaming in which like articles are commonly used, and that the article has relation to it.

History of Section.
(P.L. 1909, ch. 376, § 3; G.L. 1923, ch. 401, § 37; G.L. 1938, ch. 612, § 36; G.L. 1956, § 11-19-8; P.L. 1975, ch. 41, § 1; P.L. 1979, ch. 309, § 1.)



Chapter 11-19-9 - Illegal trading stamps and coupons.

§ 11-19-9 Illegal trading stamps and coupons.  All schemes and devices by which any person or corporation shall sell, give, or distribute any stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device to any purchaser of goods, wares, or merchandise, which will entitle the holder of the stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device, on presentation of it, either singly or in definite numbers, to receive either directly from the vendor or indirectly through any other person or corporation, some indefinite and undescribed article, the nature and value of which are unknown to the purchaser of the goods, wares, and merchandise at the time of the purchase of the merchandise, are declared to partake so much of the nature of a lottery as to be detrimental to the public morals, and are declared to be illegal.

History of Section.
(P.L. 1901, ch. 842, § 1; G.L. 1909, ch. 349, § 5; G.L. 1923, ch. 401, § 5; G.L. 1938, ch. 612, § 5; G.L. 1956, § 11-19-9.)



Chapter 11-19-10 - Distribution of illegal stamps or coupons.

§ 11-19-10 Distribution of illegal stamps or coupons.  No person or corporation shall sell, give, or distribute any stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon or other similar device, to any purchaser of goods, wares, or merchandise, which will entitle the holder of the stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device, on presentation of it, either singly or in definite numbers, to receive either directly from the vendor or indirectly through any other person or corporation, some indefinite and undescribed article, the nature and value of which are unknown to the purchaser of the goods, wares, and merchandise at the time of their purchase.

History of Section.
(P.L. 1901, ch. 842, § 2; G.L. 1909, ch. 349, § 6; G.L. 1923, ch. 401, § 6; G.L. 1938, ch. 612, § 6; G.L. 1956, § 11-19-10.)



Chapter 11-19-11 - Stamps and coupons as inducement to purchase goods.

§ 11-19-11 Stamps and coupons as inducement to purchase goods.  No person or corporation shall, either directly or indirectly, give, sell, or distribute any stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device with the promise, expressed or implied, as an inducement to the purchase of some article of goods, wares, or merchandise, that the holder of the stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device is to receive in return, on presentation, some gift, prize, or gratuity, the nature and value of which are unknown to the purchase of the goods, wares, or merchandise at the time of their purchase, the promise to be fulfilled only upon the presentation of the stamp, trading-stamp, cash discount stamp, amusement stamp, check, coupon, or other similar device, together with the number of like stamps, trading-stamps, cash discount stamps, amusement stamps, checks, coupons, or other similar devices, as the issuer or redeemer may elect shall be redeemed at any one time.

History of Section.
(P.L. 1901, ch. 842, § 3; G.L. 1909, ch. 349, § 7; G.L. 1923, ch. 401, § 7; G.L. 1938, ch. 612, § 7; G.L. 1956, § 11-19-11.)



Chapter 11-19-12 - Penalty for stamp and coupon violations.

§ 11-19-12 Penalty for stamp and coupon violations.  Whoever shall violate any provision of §§ 11-19-9  11-19-11 shall be guilty of a misdemeanor, and for each offense shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for a term not exceeding three (3) months.

History of Section.
(P.L. 1901, ch. 842, § 4; G.L. 1909, ch. 349, § 8; G.L. 1923, ch. 401, § 8; P.L. 1931, ch. 1691, § 1; G.L. 1938, ch. 612, § 8; G.L. 1956, § 11-19-12.)



Chapter 11-19-13 - Door prizes exempt.

§ 11-19-13 Door prizes exempt.  Nothing in §§ 11-19-1  11-19-4 or in §§ 11-19-9  11-19-11 shall be deemed to prohibit or make illegal the annual or semiannual distribution by chance, of prizes, souvenirs, or favors by any club, society, lodge, or association at its dance, dinner, entertainment, or outing where the distribution is purely incidental to the dance, dinner, entertainment or outing or when the entire net proceeds of the dance, dinner, entertainment or outing is devoted to charity, if the club, society, lodge or association has first obtained the written permission for the distribution, in towns, from the town sergeant, in cities, from the police commission or police commissioner, if there is such an official, otherwise from the chief of police of the town or city where the dance, dinner, entertainment or outing is held, and that permitting authority is authorized to grant the permit when he or she is satisfied that the distribution comes within this section.

History of Section.
(G.L. 1923, ch. 401, § 8; P.L. 1931, ch. 1691, § 1; G.L. 1938, ch. 612, § 8; G.L. 1956, § 11-19-13.)



Chapter 11-19-14 - Bookmaking.

§ 11-19-14 Bookmaking.  Except as provided in chapter 4 of title 41, any person who shall engage in pool selling or bookmaking, or shall occupy or keep any room, shed, tenement, tent, or building, or any part of them, or shall occupy any place upon any public or private grounds within this state, with books, apparatus, or paraphernalia for the purpose of recording or registering bets or wagers or of buying or selling pools, or who shall record or register bets or wagers or sell pools upon the result of any trial or contest of skill, speed or power of endurance of man or beast, or upon the result of any political nomination, appointment, or election, or, being the owner or lessee or occupant of any room, tent, tenement, shed, booth, or building, or part of them, knowingly shall permit it to be used or occupied for any of these purposes, or shall keep, exhibit or employ any device or apparatus for the purpose of recording or registering bets or wagers, or the selling of pools, or shall become the custodian or depositary for gain, hire, or reward of any money, property, or thing of value staked, wagered, or pledged or to be wagered or pledged upon the result, or who shall receive, register, record, forward, or purport or pretend to forward to or for any race course, or person, within or outside this state, any money, thing, or consideration of value bet or wagered, or money, thing, or consideration of value offered for the purpose of being bet or wagered upon the speed or endurance of any man or beast; or who shall occupy any place or building or part of it with books, papers, apparatus, or paraphernalia for the purpose of receiving or pretending to receive, or for recording or registering, or for forwarding or pretending or attempting to forward in any manner whatsoever, any money, thing, or consideration of value bet or wagered or to be bet or wagered for any other person, or who shall receive or offer to receive any money, thing, or consideration of value bet or to be bet at any race track within or without this state, or who shall aid, assist or abet in any manner in any of the acts forbidden by this section, shall upon conviction be punished by a fine not exceeding five hundred dollars ($500) or imprisonment not exceeding one year, and upon a second conviction of a violation of this section shall be imprisoned for a period not less than one nor more than five (5) years.

History of Section.
(G.L. 1896, ch. 283, § 27; G.L. 1909, ch. 349, § 36; G.L. 1923, ch. 401, § 36; G.L. 1938, ch. 612, § 35; G.L. 1956, § 11-19-14.)



Chapter 11-19-14.1 - Bookmaking at racetrack or fronton  Entry by convicted bookmakers prohibited.

§ 11-19-14.1 Bookmaking at racetrack or fronton  Entry by convicted bookmakers prohibited.  (a) Notwithstanding the provisions of § 11-19-14, any person who shall engage in bookmaking activities while on the premises of a racetrack or fronton facility shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed one thousand dollars ($1,000) and/or imprisonment not exceeding five (5) years.

(b) It shall be unlawful for any person who has been convicted of the crime of bookmaking in the state of Rhode Island or other state to enter or visit any racetrack or fronton facility and, upon conviction, that person shall be punished by a fine not to exceed five hundred dollars ($500) and/or imprisonment not exceeding one year.

History of Section.
(P.L. 1980, ch. 236, § 1.)



Chapter 11-19-15 - Betting on horses.

§ 11-19-15 Betting on horses.  Except as provided in chapter 4 of title 41, every person who shall make any bet or lay any wager of any kind upon any horse, to start, run, or trot, shall be fined one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 283, § 13; G.L. 1909, ch. 349, § 17; G.L. 1923, ch. 401, § 17; G.L. 1938, ch. 612, § 17; G.L. 1956, § 11-19-15.)



Chapter 11-19-16 - Forfeiture of horses used in unlawful race.

§ 11-19-16 Forfeiture of horses used in unlawful race.  Except as provided in title 41, every person who shall knowingly suffer or permit any horse belonging to him or her or of which he or she has the care and charge to start, run, or trot for any bet or wager shall forfeit the horse starting, running, or trotting to the use of the state.

History of Section.
(G.L. 1896, ch. 283, § 14; G.L. 1909, ch. 349, § 18; G.L. 1923, ch. 401, § 18; G.L. 1938, ch. 612, § 18; G.L. 1956, § 11-19-16.)



Chapter 11-19-17 - Invalidity of instruments won in bets on races or fights.

§ 11-19-17 Invalidity of instruments won in bets on races or fights.  All bonds, notes, judgments, mortgages, deeds or other securities, as well as promises, given or made for money, lands, houses, or other property, or article or piece of property, real, personal, or mixed, won at any game, or by betting at any race or fight, or for the repayment of money knowingly lent for such gaming or betting, shall be utterly void.

History of Section.
(G.L. 1896, ch. 283, § 16; G.L. 1909, ch. 349, § 20; G.L. 1923, ch. 401, § 20; G.L. 1938, ch. 612, § 20; G.L. 1956, § 11-19-17.)



Chapter 11-19-18 - Keeping of gambling places or devices  Acting as dealer, banker, or lookout.

§ 11-19-18 Keeping of gambling places or devices  Acting as dealer, banker, or lookout.  Every person who shall keep or suffer to be kept any building, room, booth, shed, tent, arbor, or any other place, or any automobile, bus, coach, van, truck, trainer, railway or railroad car, or any other vehicle in any city or town of this state, or in any vessel, boat, or raft upon any of the waters of Narragansett Bay, to be used or occupied for the purpose of gambling, or playing at any game or games of chance of any kind whatsoever, for money or other valuable consideration, or shall keep, exhibit, or suffer to be kept or exhibited upon premises or in a vehicle belonging to that person under his or her control, any cards, dice, table, bowls, wheel of fortune, shuffleboard, or billiard table, or any device, implement, or apparatus whatsoever to be used in gambling or playing at any game or games of chance for money or other valuable consideration, or who shall be guilty of dealing Faro, or banking for others to deal Faro, or acting as lookout, gamekeeper, or assistant for the game of Faro or any other banking game where money or property is dependent on the result, shall be taken and held to be a common gambler and shall be imprisoned not exceeding two (2) years or be fined not exceeding five thousand dollars ($5,000) nor less than five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 283, § 5; G.L. 1909, ch. 349, § 9; G.L. 1923, ch. 401, § 9; G.L. 1938, ch. 612, § 9; P.L. 1956, ch. 3759, § 1; G.L. 1956, § 11-19-18.)



Chapter 11-19-19 - Revocation of license of gambling place.

§ 11-19-19 Revocation of license of gambling place.  If a person in violation of § 11-19-18 is a tavernkeeper, innholder, retailer, or keeper of any other house or place of public resort which is licensed, that license shall in addition be declared null and void by the court in which he or she shall be convicted.

History of Section.
(G.L. 1896, ch. 283, § 6; G.L. 1909, ch. 349, § 10; G.L. 1923, ch. 401, § 10; G.L. 1938, ch. 612, § 10; G.L. 1956, § 11-19-19; P.L. 1994, ch. 134, § 4.)



Chapter 11-19-20 - Inducing others to visit gambling place.

§ 11-19-20 Inducing others to visit gambling place.  Every person who shall, on any pretext whatsoever, invite, entice, persuade, or induce any other person to visit any house, room, or other place kept for the purpose of gambling, with the intent that that other person shall at that place engage in gambling or playing at any game of chance, for money or other valuable consideration, shall be fined not less than five hundred dollars ($500) and be imprisoned one year.

History of Section.
(G.L. 1896, ch. 283, § 7; G.L. 1909, ch. 349, § 11; G.L. 1923, ch. 401, § 11; G.L. 1938, ch. 612, § 11; G.L. 1956, § 11-19-20.)



Chapter 11-19-21 - Frequenting gambling place.

§ 11-19-21 Frequenting gambling place.  Every person who shall frequent any gambling house or place where gaming is practiced or carried on, not in the performance of official duty and not being the landlord of that place entering to view the premises, shall be imprisoned not exceeding thirty (30) days.

History of Section.
(G.L. 1896, ch. 283, § 19; G.L. 1909, ch. 349, § 28; G.L. 1923, ch. 401, § 28; G.L. 1938, ch. 612, § 27; G.L. 1956, § 11-19-21.)



Chapter 11-19-22 - Renting for gambling purposes.

§ 11-19-22 Renting for gambling purposes.  Every person who shall let or knowingly permit to be occupied any house, shop, or place belonging to or under the control of that person, to be used as a gambling house or place where gambling is carried on, or as a place where pools are sold, shall be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 283, § 20; G.L. 1909, ch. 349, § 29; G.L. 1923, ch. 401, § 29; G.L. 1938, ch. 612, § 28; G.L. 1956, § 11-19-22.)



Chapter 11-19-23 - Lease voided by gambling.

§ 11-19-23 Lease voided by gambling.  Every lease of any house, shop, or place used as a gambling house or place where gaming is practiced or carried on, or where pools are bought or sold, shall be void, and no notice to the occupant other than a demand for the possession of the premises, shall be necessary to eject the occupant.

History of Section.
(G.L. 1896, ch. 283, § 21; G.L. 1909, ch. 349, § 30; G.L. 1923, ch. 401, § 30; G.L. 1938, ch. 612, § 29; G.L. 1956, § 11-19-23.)



Chapter 11-19-24 - Search warrants and forfeitures of gambling apparatus.

§ 11-19-24 Search warrants and forfeitures of gambling apparatus.  (a) Search warrants to search for and seize gambling implements, apparatus, paraphernalia, slips, tickets, and other property and devices kept, possessed or used in violation of any of the provisions of this chapter, or as a means of committing a violation of this chapter, may be issued as provided by law in chapter 5 of title 12; and all implements, apparatus, paraphernalia, slips, tickets, or other gambling apparatus or devices found by any officer in executing a search warrant or which shall be produced and brought into court shall be forfeited to the state, and further proceedings shall be had thereon for their forfeiture as is prescribed by law in chapter 21 of title 12 and upon entry of final judgment of forfeiture shall be destroyed by order of the court.

(2) In addition, those items of personal property other than gambling apparatus and devices, including, but not limited to, motor vehicles and money or negotiable instruments which were kept, possessed, or used in violation of any of the provisions of this chapter and which have a monetary value may be seized and forfeited, and further proceedings shall be had for their forfeiture as is prescribed by law in chapter 21 of title 12 and the further provisions of this section; provided, that no property or money used by any person shall be forfeited under the provisions of this chapter unless it shall appear that the owner of the property or money had knowledge, actual or constructive, and was a consenting party to the alleged illegal act.

(b) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure and whenever property or money is forfeited under this chapter it shall be utilized as follows:

(1) Where the seized property is a vessel, vehicle, aircraft, or other personal property, it may be retained and used by the law enforcement agency that seized the property where the use of the property is reasonably related to the law enforcement duties of the seizing agency. If the seized property is a motor vehicle which is inappropriate for use by law enforcement agency due to style, size or color, the seizing agency shall be allowed to apply the proceeds of sale or the trade in value of the vehicle towards the purchase of an appropriate vehicle for use for activities reasonably related to law enforcement duties.

(2) The law enforcement agency may sell any forfeited property which is not required by this chapter to be destroyed and which is not harmful to the public. The proceeds from the sale are to be distributed in accordance with subdivision (3) of this subsection.

(3) As to the proceeds from the sale of seized property as referred to in subdivision (2) of this subsection and as to personal property referred to in subsection (a) of this section, the distribution shall be as follows:

(i) All proceeds of the forfeiture of real or personal property shall be distributed as follows:

(A) Twenty percent (20%) of the proceeds shall be provided to the attorney general's department to be used to further law enforcement activities pursuant to this chapter including, but not limited to, investigations, prosecutions, and the administration of this chapter.

(B) Eighty percent (80%) of the proceeds shall be divided among the state and local law enforcement agencies proportionately based upon their contribution to the investigation of the criminal activity related to the asset being forfeited.

(ii) The law enforcement agencies involved in the investigation with the assistance of the attorney general shall by agreement determine the respective proportionate share to be received by each agency. If the agencies are unable to reach agreement, application shall be made by one or more of the agencies involved to the presiding justice of the superior court, who shall determine the respective proportionate share attributable to each law enforcement agency. The proceeds from all forfeitures shall be held by the general treasurer in a separate account until such time as an allocation is determined by agreement of the agencies or by the presiding justice. It shall be the duty and responsibility of the general treasurer to disburse the allocated funds from the separate account to the respective law enforcement agencies.

History of Section.
(G.L. 1896, ch. 283, § 8; G.L. 1909, ch. 349, § 12; P.L. 1912, ch. 835, § 1; G.L. 1923, ch. 401, § 12; G.L. 1938, ch. 612, § 12; P.L. 1950, ch. 2464, § 1; G.L. 1956, § 11-19-24; P.L. 1965, ch. 168, § 7; P.L. 1989, ch. 232, § 1; P.L. 1994, ch. 175, § 1; P.L. 1994, ch. 370, § 1.)



Chapter 11-19-26 - Destruction of apparatus seized.

§ 11-19-26 Destruction of apparatus seized.  Upon final judgment of forfeiture of implements or apparatus pursuant to § 11-19-24, either in the original or appellate court, or upon forfeiture of the recognizance given by the claimant to prosecute his or her appeal according to law, the court shall order in writing those implements and apparatus to be destroyed by any officer authorized to serve the criminal process of the court, which officer shall make return of his or her doings upon the order to the court as in other cases.

History of Section.
(G.L. 1896, ch. 283, § 9; G.L. 1909, ch. 349, § 13; G.L. 1923, ch. 401, § 13; G.L. 1938, ch. 612, § 13; G.L. 1956, § 11-19-26; P.L. 1994, ch. 134, § 4.)



Chapter 11-19-28 - Fees for seizure and removal of gambling apparatus.

§ 11-19-28 Fees for seizure and removal of gambling apparatus.  In addition to the fees allowed by law, the officer who shall serve any warrant for the seizure of any gambling implements or apparatus under the provisions of this chapter shall be allowed the sum of one dollar ($1.00), and for the removing of any gambling implements or apparatus so seized to a place of safety, one dollar ($1.00) and all necessary expenses incurred in removal. These fees shall be included in the bill of costs and taxed by the court.

History of Section.
(G.L. 1896, ch. 283, § 11; G.L. 1909, ch. 349, § 15; G.L. 1923, ch. 401, § 15; G.L. 1938, ch. 612, § 15; G.L. 1956, § 11-19-28.)



Chapter 11-19-30 - Definitions.

§ 11-19-30 Definitions.  The following definitions apply within this chapter:

(a) "Charitable organization" means any benevolent, educational, philanthropic, humane, patriotic, social service, civic, fraternal, police, labor, religious, eleemosynary person, and/or persons holding themselves out to be a charitable organization.

(b) "Charitable purpose" means any benevolent, educational, humane, patriotic, social service, civic, fraternal, police, labor, religious, or eleemosynary purpose, provided that no part of the net earnings inures to the benefit of any private shareholder or individual.

(c) "Department" means the division of state police unless otherwise described.

(d) "Director" means the superintendent of state police or the director's designee.

(e) "Permitted game of chance" means the game commonly known as "Bingo" or "Beano" or substantially the same game under any other name, or a raffle or lottery or that lottery commonly known as a "twenty (20) week club".

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-31 - Registration of charitable organizations.

§ 11-19-31 Registration of charitable organizations.  (a) No charitable organization which intends to conduct a permitted game of chance within the state of Rhode Island shall conduct a game unless it shall file a registration statement with the department upon prescribed forms and receives a certificate of approval.

(b) In addition, in order to obtain a renewal of registration, charitable organizations shall file the statements required by this chapter prior to June 1st of each year.

(c) It shall be the duty of the president, chair, or principal officer of a charitable organization to file the statements required under this chapter. These statements shall be sworn to and shall contain the following information:

(1) The name of the organization and the purpose for which it was organized.

(2) The principal address of the organization and the address of any offices in this state. If the organization does not maintain an office, the name and address of the person having custody of its financial records.

(3) The place where and the date when the organization was legally established and the form of its organization.

(4) The names and addresses of the officers, directors, and/or trustees of the organization and the names and addresses of officers, staff, and/or members who receive a salary or any other form of compensation, the source of which is the proceeds from the permitted games of chance subject to subdivision (9) of this subsection.

(5) A copy of the annual financial statement of the organization audited by an independent public accountant licensed by the state of Rhode Island for the organization's immediately preceding fiscal year, or a copy of a financial statement covering, in a consolidated report, complete information as to all the preceding year's fund-raising from the above-mentioned games showing kind and amount of funds raised, costs and expenses incidental to it, and allocation or disbursements of funds raised.

(6) The general purpose or purposes for which the proceeds from the game shall be used.

(7) The name or names under which it intends to conduct the game.

(8) The names of the individuals or officers of the organization who will have final responsibility for the custody of the proceeds from the game.

(9) A listing of the names, addresses and the compensation of all individuals, directors, officers, agents, servants, and/or employees of the organization who receive compensation, commission, or other remuneration, directly or indirectly, from the gross receipts of such games in excess of seven hundred fifty dollars ($750) annually.

(10) The names of the individuals or officers of the organization responsible for the final distribution of the proceeds. The director or the director's designee shall examine each initial application of charitable organizations for the right to conduct the above-mentioned games and each renewal application of charitable organizations for the right to conduct such games and if found to be in conformity with the requirements of this chapter and all relevant rules and regulations it shall be approved for registration.

(d) The registration forms and any other documents prescribed by the department shall be signed by an authorized officer, an independent public accountant, and by the chief fiscal officer of the charitable organization and shall be verified under oath.

(e) The department shall make or cause to be made any investigation of any applicant that it shall deem necessary. As a result of its investigation and action, the department shall certify to the local police department or local licensing authority its approval or disapproval of the application. No applicant shall be approved if one or more of the following facts is found to exist:

(1) That one or more of the statements in the application are not true;

(2) That the applicant is or has engaged in a fraudulent transaction or enterprise;

(3) That the game would be a fraud upon the public;

(4) That game expenses during any of the three (3) years immediately preceding the date of application have exceeded twenty-five percent (25%) of the total gross money or gross receipts raised or received by reason of the games. In the event special facts or circumstances are presented showing that expenses higher than twenty-five percent (25%) were not unreasonable, the department, pursuant to rule and regulation, has the discretion to allow the higher expenses;

(5) That the expected cost of conducting the games for the specific year for which the application will exceed twenty-five percent (25%) of the total gross money or receipts to be raised or received by reason of the games; or

(6) That the activities to be financed will be incompatible with the health, safety, or welfare of the state of Rhode Island.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1985, ch. 181, art. 23, § 1; P.L. 1985, ch. 321, § 1; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-32 - Operation of bingo games.

§ 11-19-32 Operation of bingo games.  Any charitable organization approved by the department may promote, carry on, or conduct the game of bingo provided as follows:

(1) The game is conducted by members of the organization; provided, however, that the members shall be permitted to employ one or more persons to carry on or conduct the game who are not members of the organization; and provided, further, that any person who is a member or a worker of the organization which promotes, carries on or conducts the game shall be permitted to be a member or worker of another organization that promotes, carries on or conducts the game of bingo.

(2) No person in the actual or constructive management and control of the game receives any compensation for services connected to the game or receives any compensation from the gross receipts of the game.

(3) The entire net receipts of the game are applied solely to the charitable purposes of the organization. All expenses deducted from gross receipts must be reasonable and related to the actual conduct of the game.

(4) The total amount of all expenses deducted from the gross receipts shall not exceed twenty-five percent (25%) of the total annual gross receipts raised through bingo, not including monies raised through the sale of pull-tab lottery tickets.

(5) The total prizes, in the form of cash and/or retail merchandise including prizes from winner-take-all games, which are offered or awarded do not exceed the sum of seven thousand five hundred dollars ($7,500) in any one night.

(6) The game is carried on or conducted not more than twice in any period of one calendar week under a license issued pursuant to the provisions of § 11-19-37.

(7) That there be only one sponsor for each date of the proposed game and that the game shall be conducted only on the premises affiliated with the organization in conformance with rules and regulations.

(8) That any building in which a game is played or conducted shall be used no more than three (3) times in any calendar week for conducting a game, and that no annex or subdivision of any building shall be permitted to be used to conduct a game in an attempt to increase the number of times the building may be used for bingo purposes.

(9) The organization shall keep and maintain financial records relating to the game in accordance with rules and regulations and have the records available for inspection upon demand.

(10) Payment of a prize in excess of two hundred fifty dollars ($250) shall be made by check.

(11) "Winner-take-all" games are prohibited, with the exception that each organization shall be permitted to play one optional "winner-take-all" game per night.

(12) No person under the age of eighteen (18) years shall be permitted to play the game.

(13) Notwithstanding any regulation to the contrary, any approved charitable organization conducting a lawful game of bingo pursuant to the provisions of this section shall be permitted to advertise their game in print media. As used in this chapter, "advertise" means an advertisement or announcement in print media containing the date, time, and place of the game, the charitable organization sponsoring and/or benefiting from the game, whether the game shall provide for a bonus building/prize pool, and the total amount of the prize pool as set forth in subdivision (14) of this section.

(14) The game may provide for a bonus building/prize pool which would start at five hundred dollars ($500) and increase at one hundred dollar ($100) increments each week until it reaches a maximum amount of one thousand dollars ($1000).

(15) Game workers may be compensated with a non-monetary gift, valued at not more than twenty-five dollars ($25.00) per quarter and/or a total of one hundred dollars ($100) per year. Beverages and food provided without charge to volunteer workers at the game of bingo shall not be considered to be compensation for purposes of the subsection.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1985, ch. 181, art. 23, § 1; P.L. 1993, ch. 84, § 1; P.L. 1995, ch. 96, § 1; P.L. 1996, ch. 380, § 1; P.L. 1998, ch. 447, § 1; P.L. 1999, ch. 439, § 1; P.L. 2005, ch. 356, § 1; P.L. 2005, ch. 419, § 1; P.L. 2011, ch. 337, § 1.)



Chapter 11-19-32.1 - Senior citizens housing  Bingo allowed.

§ 11-19-32.1 Senior citizens housing  Bingo allowed.  Notwithstanding any other provision of this chapter to the contrary, any organization of senior citizens may promote, carry on or conduct within their own senior citizens housing project, a bingo game, with total daily prizes not to exceed four hundred dollars ($400). The game shall be for recreational purposes and shall be open only to senior citizens who are residents of the housing project where the game is held and their guests. Bingo games shall be limited to three (3) days per calendar week and shall be operated and managed solely by residents of the housing projects. Admission to a bingo game shall only be by admission ticket which may be purchased only by a resident. Each resident shall be allowed to purchase one ticket for a guest. The guest ticket must clearly indicate that the holder is a guest and must be purchased at least three (3) hours prior to the start of the bingo game.

History of Section.
(P.L. 1987, ch. 273, § 1; P.L. 1992, ch. 341, § 1; P.L. 2007, ch. 453, § 1; P.L. 2007, ch. 531, § 1.)



Chapter 11-19-33 - Bingo games  Announcement of prizes.

§ 11-19-33 Bingo games  Announcement of prizes.  Prior to each drawing or contest conducted in any game of "bingo" or "beano" as provided in this chapter, the sponsor shall announce or cause to be announced openly and clearly, so as to provide the participants with a clear understanding of the amount to be paid as a prize for each individual drawing or contest in any game of "bingo" or "beano" as provided in this chapter.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-34 - Use of name of charitable organization to conduct permitted games of chance.

§ 11-19-34 Use of name of charitable organization to conduct permitted games of chance.  A charitable organization, within the provisions of § 11-19-30 or 11-19-31, shall not allow or permit any individual, partnership, corporation, or any other entity to utilize the name of the charitable organization for the purpose of conducting or promoting bingo or other permitted games of chance.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-34.1 - Senior citizens housing  Raffles allowed.

§ 11-19-34.1 Senior citizens housing  Raffles allowed.  Notwithstanding any other provision of this chapter to the contrary, any organization of senior citizens may promote, carry on, or conduct within their own senior citizens housing project, a lottery, commonly known as a raffle, with total prizes not to exceed five hundred dollars ($500). Raffles shall be for recreational purposes and shall be open only to senior citizens who are residents of the housing project where the game is held. Raffles shall be limited to three (3) times per year and shall be operated and managed solely by residents of the housing projects.

History of Section.
(P.L. 1988, ch. 257, § 1.)



Chapter 11-19-35 - Pull-tab lottery tickets.

§ 11-19-35 Pull-tab lottery tickets.  (a) The Rhode Island lottery is empowered to sell and regulate the sale of pull-tab lottery tickets to religious, fraternal, civic, educational, veterans', or charitable organizations. The lottery shall determine, consistent with this section, those organizations that are authorized to sell pull-tab lottery tickets. As part of such determination, the Rhode Island lottery shall require criminal background checks of the applicant and any individual the lottery deems appropriate and said individuals shall apply to the bureau of criminal investigation of the Rhode Island state police or the Rhode Island department of the attorney general for a national criminal records check with fingerprinting. The individual whose criminal records check is being conducted shall be responsible for the payment of the costs of said criminal records check. The Rhode Island state police or the Rhode Island department of attorney general, as applicable, shall send the results of such criminal check to the Rhode Island lottery. Once said results are sent to and received by the Rhode Island Lottery, the Rhode Island state police and the Rhode Island department of attorney general shall promptly destroy said fingerprint record(s). On or before February 1, 2011, the agency shall adopt rules and regulations establishing criteria to be used in determining whether based upon a criminal records check an application will be approved.

(b) The lottery shall insure that the pull tab lottery tickets to be distributed are secured for the purposes under which they are to be sold in terms of concealing the result of the tickets until the time that they are sold to the general public. Consistent with this section, those organizations authorized to sell the tickets are authorized to retain net profits as shall have been provided for by the commission.

(c) Notwithstanding any other section of the general laws to the contrary, pull-tab lottery tickets authorized by this section are declared to be legal.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 2010, ch. 252, § 1.)



Chapter 11-19-36 - Organizations permitted to conduct other permitted games of chance.

§ 11-19-36 Organizations permitted to conduct other permitted games of chance.  Any charitable organization may promote, carry on, or conduct any permitted game of chance authorized by the division of state police in connection with which prizes or prize monies are offered or awarded, provided as follows:

(1) The game is conducted by members of the organization.

(2) No person in the actual or constructive management and control of the game receives any compensation for services connected to the game.

(3) The entire net receipts of the game, including the charges for admission to and participation in the game, are applied solely to the bona fide charitable purposes of the organization.

(4) That the organization is granted a license issued pursuant to the provisions of § 11-19-37.

(5) That the provisions of this section shall not apply to that lottery commonly known as a "twenty-week club" or a raffle conducted by a charitable organization.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-37 - Issuance of licenses.

§ 11-19-37 Issuance of licenses.  (a) Any charitable organization within the provisions of §§ 11-19-30 and/or 11-19-31 may be granted a license to conduct the game of bingo or other permitted game of chance authorized by the department.

(b) Bingo. A license for the game of bingo shall be obtained as follows:

(1) The charitable organization shall annually apply for approval to the department pursuant to § 11-19-31 and shall pay to the department an application fee of five dollars ($5.00).

(2) Upon the receipt of notification of approval from the department, the charitable organization shall apply to the local licensing authorities upon forms furnished and pay the local licensing fee, if any;

(3) The local licensing authority shall issue the license. A copy of the license shall be forwarded to the department by the local licensing authority;

(4) The local licensing authority shall issue the license for a specific date or dates or a specific day or days during each calendar week;

(5) Within seven (7) calendar days of the completion of every game of bingo, the charitable organization shall file a financial report, upon forms furnished by the department with the department and with the local licensing authority if it so requires.

(1) The charitable organization shall apply for approval to the department pursuant to this section and shall pay to the department an application fee of five dollars ($5.00).

(2) Upon the receipt of a notification of approval from the department, the charitable organization shall apply to the local licensing authority upon forms furnished by the department and pay the local licensing fee, if any;

(3) The local licensing authority shall issue the license. A copy of the license shall be forwarded to the department by the local licensing authority;

(4) The local licensing authority shall issue the license for a specific date or specific day or days;

(5) The application for the local license shall be made at least thirty (30) days prior to the date or day for which the license is issued;

(6) Within thirty (30) calendar days of the completion of the permitted game of chance, the charitable organization shall file a financial report upon forms furnished by the department, with the department.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1993, ch. 84, § 1; P.L. 1993, ch. 138, art. 45, § 1.)



Chapter 11-19-38 - Change of information.

§ 11-19-38 Change of information.  If, subsequent to approval by the department pursuant to § 11-19-31, there is a change in any information furnished by the organization to the department, the organization shall so inform the department within seven (7) days of the change. Failure to inform the department within seven (7) days will result in the automatic suspension of approval for a period of three (3) months.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-39 - Enforcement and penalties.

§ 11-19-39 Enforcement and penalties.  (a) If any charitable organization fails to file any registration application or statement, report, or other information required to be filed by the department under this chapter, or otherwise violates the provisions of this chapter, the department shall notify the delinquent charitable organization, by mailing a notice, certified mail, with return receipt requested, to its last known address. If the required registration application or statement, annual report, or other information is not filed or if the existing violation is not discontinued within ten (10) days after the formal notification or receipt of the notice, the department may cancel, suspend the registration, or refuse to accept a delinquent report from the charitable organization.

(b) The department, upon its own motion or upon complaint of any person, may, if it has reasonable ground to suspect a violation, investigate any charitable organization, to determine whether it has violated the provisions of this chapter or has filed any application or other information required under this chapter which contains false or misleading statements. If the department finds that any application or other information contains false or misleading statements, or that a registrant under this chapter has violated its provisions, the registration may be suspended or cancelled. Any person whose registration is suspended or cancelled may, within fifteen (15) days from the date of written notification of the suspension or cancellation request in writing, a hearing before the department. This hearing shall be held within thirty (30) days from the date of the request. Any person who has exhausted all administrative remedies available within the department in accordance with the Administrative Procedures Act (chapter 35 of title 42), and who is aggrieved by a final decision of the department, is entitled to judicial review in accordance with the provisions of the Administrative Procedures Act (chapter 35 of title 42).

(c) The certificate of approval of any charitable organization which knowingly makes a false or misleading statement in any registration application or statement, report, or other information required to be filed by the department or this chapter shall be revoked.

(d) Any person who willfully and knowingly violates any provisions of this chapter, or who shall willfully and knowingly give false or incorrect information to the department in filing statements or reports required by this chapter, whether the report or statement is verified or not, shall be guilty of a misdemeanor. Upon conviction, that person shall be sentenced for the first offense to pay a fine of not more than one thousand dollars ($1,000), or undergo imprisonment for not more than one year, or both. For the second and any subsequent offense, that person shall pay a fine of not more than five thousand dollars ($5,000), or undergo imprisonment for not more than five (5) years, or both.

(e) Whenever the attorney general shall have reason to believe or the attorney general has been advised by the director (who shall have given due notice and full hearing to the charitable organization) that the charitable organization: (1) is operating in violation of the provision of this chapter; (2) has knowingly and willfully made any false statements in any initial or any renewal application or in any other information required to be filed by this chapter; (3) has failed to file a registration statement required by this chapter; (4) there is employed or is about to be employed by a charitable organization any device, scheme, or artifice to defraud or to obtain money or property by means of any false pretense, representation, or promise; (5) the officers or representatives of any charitable organization failed after notice to produce any records of the organization; or (6) the funds raised by the game are not devoted or will not be devoted to the charitable purposes of the charitable organization; in addition to all other actions authorized by law, the attorney general of the state of Rhode Island may bring an action in the name of the state of Rhode Island against the charitable organization and its officers, or any other person who has violated this chapter to enjoin that charitable organization or person from continuing the violation or doing any acts in furtherance of it, and for any other relief that the court deems appropriate. The court may make any additional orders and/or judgments that may be necessary to restore to any person in interest any monies or property, real or personal, which may have been acquired by means of any practice in this chapter declared to be unlawful. The department may refuse to grant an initial application to conduct a game, may refuse to renew an application, and may revoke a registration of any charitable organization which knowingly makes a false statement in any initial registration application or renewal application or statement, annual report, or other information required to be filed by the department or the chapter.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-40 - Rules and regulations.

§ 11-19-40 Rules and regulations.  (a) The director shall adopt and issue rules and regulations as may be necessary to carry out the provisions of §§ 11-19-30  11-19-40. These rules and regulations shall be promulgated in accordance with chapter 35 of title 42.

(b) In promulgating the rules and regulations, the director shall, in addition to the standards set forth in other provisions of this chapter, be guided by the following standards setting forth conduct, conditions and activity deemed undesirable:

(1) Fraud. The practice of any fraud or deception upon a participant in a permitted game of chance;

(2) Unsafe premises. The conduct of permitted games of chance in, at or upon premises which may be unsafe due to fire hazard or other conditions;

(3) Charitable funds. To assure that all the funds raised through bingo and permitted charitable games are maintained and expended for bona fide charitable purposes;

(4) Advertising. That advertising for all permitted games of chance and bingo is conducted in accordance with rules and regulations.

(c) The director may promulgate less stringent regulations for those charitable organizations that do not intend to run any permitted games more than once in any consecutive six (6) month period, and also for those charitable organizations where the prize for any permitted game will not exceed three hundred dollars ($300).

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1984, ch. 113, § 1; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-41 - Police regulation of bingo and permitted games of chance.

§ 11-19-41 Police regulation of bingo and permitted games of chance.  The division of state police shall have the power and authority to license, regulate, supervise and exercise general control over the operation of bingo and permitted games of chance including, but not limited to, the conduct of permitted games of chance, the distribution of prizes, and the use and licensing of equipment specifically designed to be utilized to conduct bingo and permitted games of chance, as well as the licensing of persons, firms, corporations in the business of the sale and rental of equipment concerning bingo and permitted games of chance. The Rhode Island state police shall have the power and authority to investigate as to the direct or indirect ownership or control of any licenses and to revoke or suspend any license for just cause after a hearing.

History of Section.
(P.L. 1983, ch. 188, § 2; P.L. 1993, ch. 84, § 1.)



Chapter 11-19-42 - Forfeiture of charter rights and privileges.

§ 11-19-42 Forfeiture of charter rights and privileges.  (a) Upon conviction for a violation of this chapter or upon revocation of a certificate of approval, the attorney general may apply to the superior court:

(1) For the forfeiture of any charter rights, franchise privileges or powers of the corporation held by the convicted person under the laws of this state;

(2) For dissolution, if the person is a corporation or limited partnership organized under the laws of this state; or

(3) For the suspension of the privilege to exist within this state.

(b) The court, after giving due consideration to the public interest and to relevant competitive and economic circumstances, may grant as much of the requested relief as is deemed appropriate. A dissolution shall be conducted in accordance with the procedures specified by law for either voluntary or judicial dissolution of the particular type of corporation, association, firm, or partnership.

(c) If any corporation, association, partnership, or limited partnership shall be dissolved or have its privilege to exist in this state suspended or revoked as provided in subsection (a) of this section, no assignee, transferee, or successor-in-interest of the corporation, association, partnership, or limited partnership shall be permitted to incorporate or to transact business in this state without first applying to the court for and receiving an order permitting incorporation or transaction of business. No order shall be granted unless the applicant proves to the satisfaction of the court that it will conduct its affairs in accordance with all applicable laws.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-43 - Acts of officers, directors, representatives, or agents acting within the scope of their authority.

§ 11-19-43 Acts of officers, directors, representatives, or agents acting within the scope of their authority.  (a) A corporation, association, firm, partnership, or limited partnership is liable for the acts of its officers, directors, representatives, or agents acting within the scope of their authority. Proof of the acts of any officer, director, representative, or agent shall be received as prima facie proof of the acts of the corporation, association, firm, partnership, or limited partnership itself.

(b) When a corporation, association, firm, partnership, or limited partnership violates this chapter, the violation shall be deemed to be that of the individual directors, members, officers, managers, employees, or agents of the corporation, association, firm, partnership, or limited partnership who knowingly authorized, ordered, aided, abetted, or advised in the acts or omissions constituting in whole or in part the violation, whether the individuals acted on their own behalf and for their own benefit, or for the corporation, association, firm, partnership, or limited partnership and in their representative capacity. The individuals, in their capacity as individuals, are subject to the provisions of this chapter and may be joined, if subject to personal jurisdiction, as additional parties defendant in the proceedings against the corporation, association, partnership, or limited partnership.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-44 - Remedies cumulative.

§ 11-19-44 Remedies cumulative.  The remedies provided in this chapter are cumulative of each other and of existing powers and remedies inherent in the court.

History of Section.
(P.L. 1983, ch. 188, § 2.)



Chapter 11-19-45 - Severability.

§ 11-19-45 Severability.  If any section of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the remainder of the chapter and the application of the section to other persons or circumstances shall not be affected. The invalidity or unconstitutionality of any section or sections or part of any section or sections of this chapter shall not affect the validity of the remainder of this chapter and to this end the sections of this chapter are severable.

History of Section.
(P.L. 1983, ch. 188, § 2.)






Chapter 11-20 - Graves and Corpses

Chapter 11-20-1 - Disinterment of body.

§ 11-20-1 Disinterment of body.  Every person who shall, without proper authorization, disinter, dig up, remove, or carry away any human body from its place of sepulture, or who shall knowingly conceal any such body so disinterred or carried away, shall be imprisoned not exceeding ten (10) years or fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 281, § 21; G.L. 1909, ch. 347, § 22; G.L. 1923, ch. 399, § 22; G.L. 1938, ch. 610, § 22; G.L. 1956, § 11-20-1; P.L. 1991, ch. 66, § 1.)



Chapter 11-20-1.1 - Mutilation of dead human bodies  Penalties  Exemptions.

§ 11-20-1.1 Mutilation of dead human bodies  Penalties  Exemptions.  (a) Except as provided in this section, a person who dissects or mutilates a dead human body is guilty of a felony punishable by imprisonment for not more than three (3) years, or a fine of not more than five thousand dollars ($5,000), or both.

(b) This section does not apply to:

(1) A physician or surgeon acting on the order of a court of competent jurisdiction, a coroner or other qualified officer, a licensed funeral director or a licensed embalmer;

(2) Dissection to determine the cause of death when authorized by the nearest living kin of the deceased;

(3) Unclaimed dead human bodies delivered by state or county authorities to regularly chartered institutions for scientific research;

(4) The necessary mutilation incident to embalming a dead human body when authorized by nearest living kin, a court of competent jurisdiction or other qualified officer; or

(5) Conduct authorized by the Uniform Anatomical Gift Act, chapter 18.6 of title 23.

History of Section.
(P.L. 1998, ch. 433, § 1.)



Chapter 11-20-1.2 - Necrophilia.

§ 11-20-1.2 Necrophilia.  Any person who performs the act of first degree sexual assault upon a dead human body shall be guilty of the crime of necrophilia. Any person convicted of the crime of necrophilia shall be punished by imprisonment for not less than one nor more than ten (10) years and may be fined in an amount not to exceed ten thousand dollars ($10,000).

History of Section.
(P.L. 1998, ch. 433, § 1.)



Chapter 11-20-2 - Desecration of grave.

§ 11-20-2 Desecration of grave.  Every person who shall willfully and maliciously destroy, mutilate, deface, cover over, injure or remove any tomb, monument, gravestone, American Flag, or other structure or thing placed or designed for a memorial of the dead, or any fence, railing, curb, or other thing intended for the protection or for the ornament of any tomb, monument, gravestone, or other structure of the like character and designed for that purposes, or of any enclosure for the sepulture of the dead, or dig or plow up, cultivate or build upon or within any enclosure or plot of ground used and occupied for the sepulture of the dead, or shall commit any nuisance in it, or wantonly disturb, remove, or in any way desecrate the contents of any grave in any enclosure or plot of ground, shall be guilty of a felony and shall be imprisoned not less than one year and not exceeding three (3) years, and/or be fined not more than five thousand dollars ($5,000), or both and shall, in addition to imprisonment and/or fine, be ordered to make full restitution to any person, business or entity incurring the expense of repairing the grave.

History of Section.
(G.L. 1896, ch. 281, § 22; G.L. 1909, ch. 347, § 23; G.L. 1923, ch. 399, § 23; G.L. 1938, ch. 610, § 23; G.L. 1956, § 11-20-2; P.L. 1976, ch. 229, § 1; P.L. 1977, ch. 141, § 1; P.L. 1989, ch. 82, § 1; P.L. 2011, ch. 341, § 1; P.L. 2011, ch. 375, § 1.)



Chapter 11-20-3 - Removal of marker on veteran's grave.

§ 11-20-3 Removal of marker on veteran's grave.  (a) Every person who maliciously or without authorization removes an American Flag in the vicinity of a veteran's grave or from a flag staff in a cemetery shall be imprisoned not exceeding sixty (60) days or fined not exceeding one hundred dollars ($100).

(b) Every person who shall, without right, remove from any grave a marker that was authorized to be placed by the cemetery to designate that the grave was the grave of a deceased veteran shall be imprisoned not exceeding one hundred and twenty (120) days or fined not exceeding five hundred dollars ($500) for a first offense, and shall be imprisoned not exceeding one hundred and twenty (120) days or fined not exceeding one thousand dollars ($1,000) for a second offense.

(c) Every person, firm, partnership or corporation who shall purchase, sell or destroy any veteran's grave marker shall be subject to the same penalties provided in subsection (b) of this section.

History of Section.
(G.L. 1896, ch. 279, § 46; G.L. 1909, ch. 345, § 49; G.L. 1923, ch. 397, § 49; G.L. 1938, ch. 608, § 49; G.L. 1956, § 11-20-3; P.L. 1982, ch. 219, § 1; P.L. 1990, ch. 490, § 1; P.L. 1991, ch. 66, § 1; P.L. 2000, ch. 109, § 6.)






Chapter 11-21 - Hazing

Chapter 11-21-1 - Penalty for hazing.

§ 11-21-1 Penalty for hazing.  (a) Any organizer of, or participant in, an activity constituting hazing, as defined in subsection (b) of this section, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars ($500), or punished by imprisonment for not less than thirty (30) days nor more than one year, or both.

(b) "Hazing" as used in this chapter, means any conduct or method of initiation into any student organization, whether on public or private property, which willfully or recklessly endangers the physical or mental health of any student or other person. This conduct shall include, but not be limited to, whipping, beating, branding, forced calisthenics, exposure to the weather, forced consumption of any food, liquor, beverage, drug, or other substance, or any brutal treatment or forced physical activity which is likely to adversely affect the physical health or safety of the student or any other person, or which subjects the student or other person to extreme mental stress, including extended deprivation of sleep or rest or extended isolation.

History of Section.
(G.L. 1909, ch. 277, § 29; P.L. 1909, ch. 431, § 1; G.L. 1923, ch. 395, § 31; G.L. 1938, ch. 606, § 31; G.L. 1956, § 11-21-1; P.L. 1986, ch. 194, § 1; P.L. 1990, ch. 494, § 1.)



Chapter 11-21-2 - Penalty for school official permitting hazing.

§ 11-21-2 Penalty for school official permitting hazing.  Every person, being a teacher, superintendent, commandant, or other person in charge of any public, private, parochial, or military school, college or other educational institution, who shall knowingly permit any activity constituting hazing, as defined in § 11-21-1, shall be guilty of a misdemeanor and shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

History of Section.
(G.L. 1909, ch. 277, § 30; P.L. 1909, ch. 431, § 1; G.L. 1923, ch. 395, § 32; G.L. 1938, ch. 606, § 32; G.L. 1956, § 11-21-2; P.L. 1986, ch. 195, § 1.)



Chapter 11-21-3 - Tattooing or permanent disfigurement.

§ 11-21-3 Tattooing or permanent disfigurement.  Every person being a student, or being a person in attendance at any public, private, parochial, or military school, college, or other educational institution, who shall tattoo or knowingly and willfully permanently disfigure the body, limbs, or features of any fellow student or person attending the institution by the use of nitrate of silver or any like substance, or by any other means, shall be held guilty of a crime of the degree of mayhem, and shall, upon conviction, be imprisoned not exceeding ten (10) years nor less than one year.

History of Section.
(G.L. 1909, ch. 277, § 31; P.L. 1909, ch. 431, § 1; G.L. 1923, ch. 395, § 33; G.L. 1938, ch. 606, § 33; G.L. 1956, § 11-21-3.)






Chapter 11-22 - Highways

Chapter 11-22-1 - Injuring highway boundary markers.

§ 11-22-1 Injuring highway boundary markers.  Every person who shall willfully break down, remove, injure, or destroy any monuments, walls, fences, or bounds, erected for the purpose of designating the boundaries of any public highway, shall be imprisoned not exceeding one year or fined not exceeding five hundred dollars ($500). In addition, any and all costs incurred by the state of Rhode Island due to damages/loss under this section shall be fully reimbursed by the party or parties causing the damage.

History of Section.
(G.L. 1896, ch. 279, § 35; G.L. 1909, ch. 345, § 39; G.L. 1923, ch. 397, § 39; G.L. 1938, ch. 608, § 39; G.L. 1956, § 11-22-1; P.L. 1990, ch. 494, § 1.)



Chapter 11-22-2 - Injuries to road signs  Advertising on highway.

§ 11-22-2 Injuries to road signs  Advertising on highway.  A person who willfully or maliciously: (1) displaces, removes, injures, destroys, or places a political advertisement on a mile board, mile stone, danger sign or signal, or guide sign or post, or any inscription on it, lawfully within a public highway; (2) in any manner paints, prints, places, puts, or affixes, or causes to be painted, printed, placed, or affixed, any business, commercial advertisement on or to any stone, tree, fence, stump, pole, building, or other object which is the property of another, without first obtaining the written consent of the owner, or (3) in any manner paints, prints, places, puts, or affixes, or causes to be painted, placed, or affixed, an advertisement on or to any stone, tree, fence, stump, pole, mile board, mile stone, danger sign, danger signal, guide sign, guide post, billboard, building, or other object within the limits of a public highway, without first obtaining the written consent of the chief of police of the city or town in which the highway is located; is punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not more than ten (10) days, or both. In addition, the person shall be required to pay any and all expenses incurred in the repair or replacement of the mile board, mile stone, danger sign or signal, or guide sign or post. Any advertisement in or upon a public highway in violation of the provisions of this section may be taken down, removed or destroyed by anyone. Any and all costs incurred by the state of Rhode Island due to damages/loss under this section shall be fully reimbursed by the party or parties causing the damage.

History of Section.
(G.L. 1896, ch. 279, § 37; G.L. 1909, ch. 345, § 41; P.L. 1915, ch. 1203, § 1; G.L. 1923, ch. 397, § 41; G.L. 1938, ch. 608, § 41; P.L. 1953, ch. 3207, § 1; G.L. 1956, § 11-22-2; P.L. 1976, ch. 250, § 1; P.L. 1981, ch. 281, § 1; P.L. 1990, ch. 494, § 1.)



Chapter 11-22-3 - Billboards near grade crossings or intersections.

§ 11-22-3 Billboards near grade crossings or intersections.  No person, partnership, or corporation shall erect, construct, or maintain any billboard along the line of any public highway or street within three hundred (300) feet of any place where a railroad crosses a public highway or street at grade, nor within a distance of fifty (50) feet of the intersection of any public highway or street. The provisions of this section shall not be construed to apply to the erection, construction, or maintenance of any billboard whenever it shall be erected, constructed, or maintained upon the top of any building or buildings not less than ten (10) feet in height. Any person, partnership, or corporation violating any of the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not exceeding fifty dollars ($50.00).

History of Section.
(P.L. 1914, ch. 1075, §§ 1, 2; G.L. 1923, ch. 119, §§ 26, 27; G.L. 1938, ch. 376, §§ 1, 2; G.L. 1956, § 11-22-3.)



Chapter 11-22-4 - Windmills in proximity to highway.

§ 11-22-4 Windmills in proximity to highway.  No windmill shall be erected, placed, or continued within twenty-five (25) rods of any traveled street or road.

History of Section.
(G.L. 1896, ch. 125, § 1; G.L. 1909, ch. 151, § 1; G.L. 1923, ch. 181, § 1; G.L. 1938, ch. 385, § 1; G.L. 1956, § 11-22-4.)



Chapter 11-22-5 - Penalty for unlawful windmill.

§ 11-22-5 Penalty for unlawful windmill.  Every person who shall erect, locate, or run any windmill within twenty-five (25) rods of any traveled street or road shall be fined for every offense not exceeding five hundred dollars ($500) nor less than one hundred dollars ($100), one-half ( 1/2) inuring to the use of the city or town where the offense shall have been committed and one-half ( 1/2) to the use of the state.

History of Section.
(G.L. 1896, ch. 125, § 2; G.L. 1909, ch. 151, § 2; G.L. 1923, ch. 181, § 2; G.L. 1938, ch. 385, § 2; G.L. 1956, § 11-22-5.)



Chapter 11-22-6 - Removal of unlawful windmills.

§ 11-22-6 Removal of unlawful windmills.  The city council of any city and the town council of any town may remove all windmills within their cities and towns respectively that are located, continued, or run contrary to the provisions of § 11-22-4.

History of Section.
(G.L. 1896, ch. 125, § 3; G.L. 1909, ch. 151, § 3; G.L. 1923, ch. 181, § 3; G.L. 1938, ch. 385, § 3; G.L. 1956, § 11-22-6.)



Chapter 11-22-7 - Council authority for location of windmill.

§ 11-22-7 Council authority for location of windmill.  The city council of any city and town council of any town may, upon petition in writing to them presented, authorize or continue the location of any mill in their discretion at any place within the limits of their respective towns.

History of Section.
(G.L. 1896, ch. 125, § 4; G.L. 1909, ch. 151, § 4; G.L. 1923, ch. 181, § 4; G.L. 1938, ch. 385, § 4; G.L. 1956, § 11-22-7.)



Chapter 11-22-8 - Windmills exempt.

§ 11-22-8 Windmills exempt.  The provisions of §§ 11-22-4  11-22-7 shall not apply to any mill which shall be located by decree of the town council of the town in which it is situated, nor to any mill situated in the towns of New Shoreham or Jamestown, nor to any patented wind engine or mill.

History of Section.
(G.L. 1896, ch. 125, § 5; G.L. 1909, ch. 151, § 5; G.L. 1923, ch. 181, § 5; G.L. 1938, ch. 385, § 5; G.L. 1956, § 11-22-8.)



Chapter 11-22-9 - Letting team go at large.

§ 11-22-9 Letting team go at large.  Every person having charge of any wheel carriage of any kind, or sled or sleigh, with any kind of team, who shall negligently or willfully let the team go at large in any highway, shall be fined five dollars ($5.00).

History of Section.
(G.L. 1896, ch. 74, § 4; G.L. 1909, ch. 87, § 4; G.L. 1923, ch. 99, § 4; G.L. 1938, ch. 81, § 1; G.L. 1956, § 11-22-9.)



Chapter 11-22-10 - Scattering debris on highway.

§ 11-22-10 Scattering debris on highway.  Every person who shall knowingly throw or place or cause to be thrown or placed, in or upon any highway, or bridge any tacks, nails, wire, scrap metal, glass, crockery, or other substance injurious to the feet of persons or animals, or to the tires or wheels of bicycles or other vehicles, shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500). Any violation shall be heard by the traffic tribunal in accordance with chapter 41.1 of title 31.

History of Section.
(P.L. 1896, ch. 318, § 1; G.L. 1909, ch. 87, § 14; G.L. 1923, ch. 99, § 14; G.L. 1938, ch. 81, § 2; G.L. 1956, § 11-22-10; P.L. 1976, ch. 287, § 1; P.L. 1980, ch. 153, § 1; P.L. 1981, ch. 325, § 1.)



Chapter 11-22-11 - Testing speed of horse.

§ 11-22-11 Testing speed of horse.  Every person who shall drive any horse over any of the public highways, for the purpose of racing or trying the speed of the horse, shall be fined not more than twenty dollars ($20.00) or imprisoned not exceeding ten (10) days.

History of Section.
(G.L. 1896, ch. 74, § 6; P.L. 1901, ch. 925, § 2; G.L. 1909, ch. 87, § 6; G.L. 1923, ch. 99, § 6; G.L. 1938, ch. 81, § 3; G.L. 1956, § 11-22-11.)



Chapter 11-22-12 - Crawford Street Bridge in Providence.

§ 11-22-12 Crawford Street Bridge in Providence.  Every person who shall fasten any vessel to any part of Crawford Street Bridge shall forfeit twenty dollars ($20.00) for each offense to the use of city of Providence.

History of Section.
(G.L. 1896, ch. 75, § 1; G.L. 1909, ch. 89, § 1; G.L. 1923, ch. 101, § 1; G.L. 1938, ch. 84, § 1; G.L. 1956, § 11-22-12.)



Chapter 11-22-13 - Apponaug River Bridge.

§ 11-22-13 Apponaug River Bridge.  Every person who shall lay any sloop or other vessel to the bridge over Apponaug River, or there load or unload wood or other heavy merchandise, shall forfeit twenty dollars ($20.00) for each offense; one-half ( 1/2) to the use of the city of Warwick and one-half ( 1/2) to the use of the person who shall sue for it.

History of Section.
(G.L. 1896, ch. 75, § 2; G.L. 1909, ch. 89, § 2; G.L. 1923, ch. 101, § 2; G.L. 1938, ch. 84, § 2; G.L. 1956, § 11-22-13.)



Chapter 11-22-14 - Pawtuxet Falls bridge.

§ 11-22-14 Pawtuxet Falls bridge.  Every person who shall make fast any canoe or boat to either of the abutments or any part of the bridge at Pawtuxet Falls, or throw any stones off from the bridge, shall forfeit five dollars ($5.00); one-half ( 1/2) to the use of the city of Warwick and the city of Cranston and one-half ( 1/2) to the use of the person who shall sue for it. The city of Warwick and the city of Cranston may each appoint one suitable person to take care of the bridge and to prevent damage or injury being done to it. Each of the persons so appointed shall prosecute for every forfeiture incurred under this section.

History of Section.
(G.L. 1896, ch. 75, §§ 3-5; G.L. 1909, ch. 89, §§ 3-5; G.L. 1923, ch. 101, §§ 3-5; G.L. 1938, ch. 84, §§ 3-5; G.L. 1956, § 11-22-14.)



Chapter 11-22-15 - Wire strung across highways.

§ 11-22-15 Wire strung across highways.  No wire shall be strung across a highway less than fourteen (14) feet above the surface of the highway. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1979, ch. 203, § 1; P.L. 1981, ch. 325, § 1.)



Chapter 11-22-16 - Motorist aid call system  False reports  Damage to equipment.

§ 11-22-16 Motorist aid call system  False reports  Damage to equipment.  Any person who willfully gives or causes to be given a false report or false information through the use of a telephone call-box installed along any highway by the department of transportation through its motorist aid call system, or who willfully damages, destroys, or removes any telephone call-box or other equipment of the system, shall be guilty of a misdemeanor and shall be fined two hundred dollars ($200). For a second or subsequent conviction under this section, a fine of five hundred dollars ($500) shall be imposed.

History of Section.
(P.L. 1980, ch. 290, § 1.)






Chapter 11-23 - Homicide

Chapter 11-23-1 - Murder.

§ 11-23-1 Murder.  The unlawful killing of a human being with malice aforethought is murder. Every murder perpetrated by poison, lying in wait, or any other kind of willful, deliberate, malicious, and premeditated killing, or committed in the perpetration of, or attempt to perpetrate, any arson or any violation of § 11-4-2, 11-4-3, or 11-4-4, rape, any degree of sexual assault or child molestation, burglary or breaking and entering, robbery, kidnapping, or committed during the course of the perpetration, or attempted perpetration, of felony manufacture, sale, delivery, or other distribution of a controlled substance otherwise prohibited by the provisions of chapter 28 of title 21, or committed against any law enforcement officer in the performance of his or her duty or committed against an assistant attorney general or special assistant attorney general in the performance of his or her duty, or perpetrated from a premeditated design unlawfully and maliciously to effect the death of any human being other than him or her who is killed, is murder in the first degree. Any other murder is murder in the second degree. The degree of murder may be charged in the indictment or information, and the jury may find the degree of murder, whether the murder is charged in the indictment or information or not, or may find the defendant guilty of a lesser offense than that charged in the indictment or information, in accordance with the provisions of § 12-17-14.

History of Section.
(G.L. 1909, ch. 343, § 1; P.L. 1915, ch. 1258, § 6; G.L. 1923, ch. 395, § 1; P.L. 1929, ch. 1392, § 1; P.L. 1932, ch. 1943, § 1; G.L. 1938, ch. 606, § 1; G.L. 1956, § 11-23-1; P.L. 1974, ch. 118, § 5; P.L. 1979, ch. 178, § 1; P.L. 1980, ch. 247, § 3; P.L. 1990, ch. 259, § 1; P.L. 1990, ch. 284, § 4; P.L. 1996, ch. 152, § 1; P.L. 2008, ch. 128, § 1; P.L. 2008, ch. 199, § 1.)



Chapter 11-23-2 - Penalties for murder.

§ 11-23-2 Penalties for murder.  Every person guilty of murder in the first degree shall be imprisoned for life. Every person guilty of murder in the first degree: (1) committed intentionally while engaged in the commission of another capital offense or other felony for which life imprisonment may be imposed; (2) committed in a manner creating a great risk of death to more than one person by means of a weapon or device or substance which would normally be hazardous to the life of more than one person; (3) committed at the direction of another person in return for money or any other thing of monetary value from that person; (4) committed in a manner involving torture or an aggravated battery to the victim; (5) committed against any member of the judiciary, law enforcement officer, corrections employee, assistant attorney general or special assistant attorney general, or firefighter arising from the lawful performance of his or her official duties; (6) committed by a person who at the time of the murder was committed to confinement in the adult correctional institutions or the state reformatory for women upon conviction of a felony; or (7) committed during the course of the perpetration or attempted perpetration of felony manufacture, sale, delivery or other distribution of a controlled substance otherwise prohibited by the provisions of chapter 28 of title 21; shall be imprisoned for life and if ordered by the court pursuant to chapter 19.2 of title 12 that person shall not be eligible for parole from imprisonment. Every person guilty of murder in the second degree shall be imprisoned for not less than ten (10) years and may be imprisoned for life.

History of Section.
(G.L. 1896, ch. 277, §§ 1, 2; G.L. 1909, ch. 343, §§ 1, 2; P.L. 1915, ch. 1258, § 6; G.L. 1923, ch. 395, § 2; G.L. 1938, ch. 606, § 2; G.L. 1956, § 11-23-2; P.L. 1973 (Ex. Sess.), ch. 280, § 1; P.L. 1984, ch. 221, § 1; P.L. 1990, ch. 284, § 4; P.L. 1996, ch. 152, § 1.)



Chapter 11-23-2.1 - Penalty for murder of a kidnapped person under the age of eighteen (18).

§ 11-23-2.1 Penalty for murder of a kidnapped person under the age of eighteen (18).  If any person under the age of eighteen (18) who is kidnapped in violation of § 11-26-1 by a person other than his or her natural or adopted parent dies as a direct result of the kidnapping, then the person convicted of the offense shall be guilty of murder in the first degree and shall be punished by imprisonment for life, and the court may, pursuant to chapter 19.2 of title 12, order that that person not be eligible for parole.

History of Section.
(P.L. 1984, ch. 362, § 1.)



Chapter 11-23-2.2 - Penalty for murder in the first degree.

§ 11-23-2.2 Penalty for murder in the first degree.  Every person guilty of murder in the first degree shall serve not less than fifteen (15) years of his or her sentence before being eligible for parole.

History of Section.
(P.L. 1989, ch. 415, § 1.)



Chapter 11-23-3 - Manslaughter.

§ 11-23-3 Manslaughter.  (a) Every person who shall commit manslaughter shall be imprisoned not exceeding thirty (30) years.

(b) Where the provisions of The Domestic Violence Prevention Act, chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

History of Section.
(G.L. 1896, ch. 277, § 3; G.L. 1909, ch. 343, § 3; G.L. 1923, ch. 395, § 3; G.L. 1938, ch. 606, § 3; G.L. 1956, § 11-23-3; P.L. 1985, ch. 421, § 1; P.L. 1988, ch. 539, § 9.)



Chapter 11-23-4 - Joinder of murder count with count for concealment of birth.

§ 11-23-4 Joinder of murder count with count for concealment of birth.  Any woman, who shall be indicted or charged by information for the murder of her infant child born out of wedlock, may also be charged in the same indictment or information with either or both of the offenses mentioned in § 11-18-4, and if, upon trial, the jury shall acquit her on the charge of murder and find her guilty of the other offenses, or either of them, judgment and sentence may be awarded against her accordingly.

History of Section.
(G.L. 1896, ch. 281, § 11; G.L. 1909, ch. 347, § 11; G.L. 1923, ch. 399, § 11; P.L. 1926, ch. 858, § 1; G.L. 1938, ch. 610, § 11; G.L. 1956, § 11-23-4; P.L. 1974, ch. 118, § 5.)



Chapter 11-23-5 - Willful killing of unborn quick child.

§ 11-23-5 Willful killing of unborn quick child.  (a) The willful killing of an unborn quick child by any injury to the mother of the child, which would be murder if it resulted in the death of the mother; the administration to any woman pregnant with a quick child of any medication, drug, or substance or the use of any instrument or device or other means, with intent to destroy the child, unless it is necessary to preserve the life of the mother; in the event of the death of the child; shall be deemed manslaughter.

(b) In any prosecution under this section, it shall not be necessary for the prosecution to prove that any necessity existed.

(c) For the purposes of this section, "quick child" means an unborn child whose heart is beating, who is experiencing electronically-measurable brain waves, who is discernibly moving, and who is so far developed and matured as to be capable of surviving the trauma of birth with the aid of usual medical care and facilities available in this state.

History of Section.
(P.L. 1975, ch. 231, § 1.)



Chapter 11-23-6 - Controlled substance transaction resulting in death of minor.

§ 11-23-6 Controlled substance transaction resulting in death of minor.  Any person convicted of the sale, delivery or distribution of a controlled substance, the sale of which would constitute a felony under chapter 28 of title 21, to a minor, or of knowingly providing a controlled substance for sale, delivery or distribution to a minor and death has resulted to the minor because of the ingestion orally, by injection, or by inhalation of the controlled substance, shall be imprisoned for life.

History of Section.
(P.L. 1981, ch. 287, § 1.)






Chapter 11-24 - Hotels And Public Places

Chapter 11-24-1 - All persons entitled to full and equal accommodations.

§ 11-24-1 All persons entitled to full and equal accommodations.  All persons within the jurisdiction of this state shall be entitled to the full and equal accommodations, advantages, facilities, and privileges of any place of public accommodation, resort or amusement, subject only to the conditions and limitations established by law and applicable alike to all persons.

History of Section.
(G.L. 1896, ch. 277, § 27; G.L. 1909, ch. 343, § 28; G.L. 1923, ch. 395, § 28; P.L. 1925, ch. 658, § 1; G.L. 1938, ch. 606, § 28; P.L. 1952, ch. 2958, § 2; G.L. 1956, § 11-24-1.)



Chapter 11-24-2 - Discriminatory practices prohibited.

§ 11-24-2 Discriminatory practices prohibited.  No person, being the owner, lessee, proprietor, manager, superintendent, agent, or employee of any place of public accommodation, resort, or amusement shall directly or indirectly refuse, withhold from, or deny to any person on account of race or color, religion, country of ancestral origin, disability, age, sex, sexual orientation, gender identity or expression, any of the accommodations, advantages, facilities, or privileges of that public place. No person shall directly or indirectly publish, circulate, issue, display, post, or mail any written, printed or painted communication, notice, or advertisement, to the effect that any of the accommodations, advantages, facilities, and privileges of any public accommodation place shall be refused, withheld from, or denied to any person on account of race or color, religion, country of ancestral origin, disability, sex or sexual orientation, gender identity or expression, or age or that the patronage or custom at that place of any person belonging to or purporting to be of any particular race or color, religion, country of ancestral origin, disability, age, sex, sexual orientation, or gender identity or expression is unwelcome, objectionable, or not acceptable, desired, or solicited. The production of any written, printed, or painted communication, notice, or advertisement, purporting to relate to any public place and to be made by any person being its owner, lessee, proprietor, superintendent, or manager, shall be presumptive evidence in any action that its production was authorized by that person.

History of Section.
(G.L. 1896, ch. 277, § 27; G.L. 1909, ch. 343, § 28; G.L. 1923, ch. 395, § 28; P.L. 1925, ch. 658, § 1; G.L. 1938, ch. 606, § 28; P.L. 1952, ch. 2958, § 2; G.L. 1956, § 11-24-2; P.L. 1979, ch. 144, § 5; P.L. 1988, ch. 227, § 1; P.L. 1993, ch. 126, § 1; P.L. 1995, ch. 32, § 6; P.L. 1997, ch. 150, § 1; P.L. 2001, ch. 340, § 5.)



Chapter 11-24-2.1 - Discrimination based on disability, age, or sex prohibited.

§ 11-24-2.1 Discrimination based on disability, age, or sex prohibited.  (a) Whenever in this chapter there shall appear the words "ancestral origin" there shall be inserted immediately thereafter the words "disability, age, or sex".

(b) "Disability" means a disability as defined in § 42-87-1.

(c) The terms, as used regarding persons with disabilities, "auxiliary aids and services" and "reasonable accommodation" have the same meaning as those terms are defined in § 42-87-1.1.

(d) "Otherwise qualified" means a person with a disability who meets the essential eligibility requirements for participation in or receipt of benefits from the program or activity.

(e) Any person with a disability shall be entitled to full and equal access, as other members of the general public to all public accommodations, subject to the conditions and limitations established by law and applicable alike to all persons.

(f) Every person with a disability who has a personal assistive animal or who obtains a personal assistive animal, shall be entitled to full and equal access to all public accommodations provided for in this chapter, and shall not be required to pay extra compensation for a personal assistive animal, but shall be liable for any damage done to the premises by a personal assistive animal.

(g) Nothing in this section shall require any person providing a place of public accommodation to, in any way, incur any greater liability or obligation, or provide a higher degree of care for a person with a disability than for a person who is not disabled.

(h) "Sexual orientation" means having or being perceived as having an orientation for heterosexuality, bisexuality, or homosexuality. This definition is intended to describe the status of persons and does not render lawful any conduct prohibited by the criminal laws of this state nor impose any duty on a religious organization. This definition does not confer legislative approval of that status, but is intended to assure the basic human rights of persons to partake of public accommodations, regardless of that status.

(i) "Gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self image, gender-related appearance, or gender-related expression, whether or not that gender identity, gender-related self image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth.

History of Section.
(P.L. 1979, ch. 144, § 5; P.L. 1988, ch. 227, § 1; P.L. 1995, ch. 32, § 6; P.L. 1997, ch. 150, § 1; P.L. 2000, ch. 499, § 1; P.L. 2000, ch. 507, § 1; P.L. 2001, ch. 340, § 5; P.L. 2009, ch. 96, § 1; P.L. 2009, ch. 97, § 1.)



Chapter 11-24-2.2 - Discrimination based on sexual orientation.

§ 11-24-2.2 Discrimination based on sexual orientation.  Whenever in this chapter the terms "race or color, religion or country of ancestral origin, handicap, age or sex" shall appear, there shall be inserted immediately thereafter the words "sexual orientation".

History of Section.
(P.L. 1995, ch. 32, § 7.)



Chapter 11-24-2.3 - Discrimination based on gender identity or expression.

§ 11-24-2.3 Discrimination based on gender identity or expression.  Whenever in this chapter the terms "race or color, religion, country of ancestral origin, handicap, age, sex, or sexual orientation" shall appear, there shall be inserted immediately thereafter the words "gender identity or expression".

History of Section.
(P.L. 2001, ch. 340, § 6.)



Chapter 11-24-3 - "Places of public accommodation" construed.

§ 11-24-3 "Places of public accommodation" construed.  A "Place of public accommodation, resort, or amusement" within the meaning of §§ 11-24-1  11-24-3 includes, but is not limited to: (1) inns, taverns, roadhouses, hotels, whether conducted for the entertainment or accommodation of transient guests or of those seeking health, recreation or rest; (2) restaurants, eating houses or any place where food is sold for consumption on the premises; (3) buffets, saloons, barrooms, or any stores, parks, or enclosures where spirituous or malt liquors are sold; (4) ice cream parlors, confectioneries, soda fountains, and all stores where ice cream, ice and fruit preparations or their derivatives, or beverages of any kind are retailed for consumption on the premises; (5) retail stores and establishments, dispensaries, clinics, hospitals, rest rooms, bath houses, barber shops, beauty parlors, theaters, motion picture houses, music halls, airdromes, roof gardens, race courses, skating rinks, amusement and recreation parks, fairs, bowling alleys, golf courses, gymnasiums, shooting galleries, billiard and pool parlors, swimming pools, seashore accommodations and boardwalks, and public libraries; (6) garages; (7) all public conveyances operated on land, water or in the air as well as their stations and terminals; (8) public halls and public elevators of buildings occupied by two (2) or more tenants or by the owner and one or more tenants; and (9) public housing projects. Nothing in this section shall be construed to include any place of accommodation, resort, or amusement which is in its nature distinctly private.

History of Section.
(G.L. 1938, ch. 606, § 28; P.L. 1952, ch. 2958, § 2; G.L. 1956, § 11-24-3.)



Chapter 11-24-3.1 - Sex discrimination  Limitation on prohibition.

§ 11-24-3.1 Sex discrimination  Limitation on prohibition.  Nothing contained in this chapter that refers to "sex" shall be construed to mandate joint use of restrooms, bath houses, and dressing rooms by males and females.

History of Section.
(P.L. 1979, ch. 144, § 5.)



Chapter 11-24-3.2 - Age discrimination  Limitation on prohibition.

§ 11-24-3.2 Age discrimination  Limitation on prohibition.  For the purposes of this chapter, "age" is construed as anyone over the age of eighteen (18).

History of Section.
(P.L. 1979, ch. 144, § 5.)



Chapter 11-24-4 - Enforcement of anti-discrimination provisions.

§ 11-24-4 Enforcement of anti-discrimination provisions.  The Rhode Island commission for human rights is empowered and directed, as provided in this section, to prevent any person from violating any of the provisions of §§ 11-24-1  11-24-3; provided, that before instituting a formal hearing it shall attempt by informal methods of conference, persuasion, and conciliation to induce compliance with those sections. Upon the commission's own initiative or whenever an aggrieved individual or an organization chartered for the purpose of combating discrimination or racism or of safeguarding civil liberties, or rights of persons with disabilities (that individual or organization being subsequently referred to as the complainant), makes a charge to the commission that any person, agency, bureau, corporation, or association, subsequently referred to as the respondent, has violated or is violating any of the provisions of §§ 11-24-1  11-24-3 the commission may proceed in the same manner and with the same powers as provided in §§ 28-5-16  28-5-26 and the provisions of §§ 28-5-13 and 28-5-16  28-5-36 as to the powers, duties and rights of the commission, its members, hearing examiners, the complainant, respondent, interviewer and the court shall apply in any proceedings under this section.

History of Section.
(G.L. 1938, ch. 606, § 29; P.L. 1952, ch. 2958, § 3; G.L. 1956, § 11-24-4; P.L. 1997, ch. 150, § 1.)



Chapter 11-24-5 - Liberal construction of provisions.

§ 11-24-5 Liberal construction of provisions.  The provisions of §§ 11-24-1  11-24-6 shall be construed liberally for the accomplishment of their purposes, and any law inconsistent with their provisions shall not apply. Nothing contained in these sections shall be deemed to repeal any of the provisions of any law of this state relating to discrimination because of race or color, religion or country of ancestral origin, disability, age, sex, sexual orientation, or gender identity or expression.

History of Section.
(P.L. 1952, ch. 2958, § 4; G.L. 1956, § 11-24-5; P.L. 1979, ch. 144, § 5; P.L. 1988, ch. 227, § 1; P.L. 1995, ch. 32, § 6; P.L. 1997, ch. 150, § 1; P.L. 2001, ch. 340, § 5.)



Chapter 11-24-6 - Severability of provisions.

§ 11-24-6 Severability of provisions.  If any clause, sentence, paragraph, or part of §§ 11-24-1  11-24-6 or their application to any person or circumstances shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder of the sections or their application to other persons or circumstances.

History of Section.
(P.L. 1952, ch. 2958, § 5; G.L. 1956, § 11-24-6.)



Chapter 11-24-7 - Discrimination against members of armed forces prohibited.

§ 11-24-7 Discrimination against members of armed forces prohibited.  It shall be unlawful for any common carrier, innkeeper, or proprietor or lessee of any place of public amusement or entertainment, or any agent, servant, or representative of any common carrier, innkeeper, proprietor, or lessee, to debar from the full and equal enjoyment of the accommodations, advantages, facilities, or privileges of any public conveyance on land or water, of any inn, or of any place of public amusement or entertainment, any person in the military, air, or naval service of the United States or of this state wearing the uniform prescribed for him or her at that time or place by law, regulation of the service, or custom, on account of his or her wearing the uniform, or being in the military service.

History of Section.
(G.L. 1896, ch. 283, § 31; P.L. 1908, ch. 1562, § 1; G.L. 1909, ch. 349, § 46; G.L. 1923, ch. 401, § 49; G.L. 1938, ch. 612, § 47; G.L. 1956, § 11-24-7.)



Chapter 11-24-8 - Civil action for discrimination against armed forces.

§ 11-24-8 Civil action for discrimination against armed forces.  Any person who is debarred from the enjoyment, contrary to the provision of § 11-24-7, shall be entitled to recover, in a civil action, from any corporation, association, or person guilty of the violation, his or her actual damages and one hundred dollars ($100) in addition, and evidence that the person debarred was at the time sober, orderly, and able and willing to pay for enjoyment in accordance with the rates fixed therefor for civilians shall be prima facie evidence in an action that he or she was debarred on account of his or her wearing the uniform or being in the military service.

History of Section.
(G.L. 1896, ch. 283, § 32; P.L. 1908, ch. 1562, § 1; G.L. 1909, ch. 349, § 47; G.L. 1923, ch. 401, § 50; G.L. 1938, ch. 612, § 48; G.L. 1956, § 11-24-8.)






Chapter 11-25 - Jails and Prisons

Chapter 11-25-1 - Escape from correctional institutions.

§ 11-25-1 Escape from correctional institutions.  Every prisoner who shall attempt to escape, or who shall escape, from the lawful custody of the warden of the adult correctional institutions, or from the custody of the director of mental health, retardation and hospitals pursuant to the provisions of § 40.1-5.3-1, shall, upon conviction, be imprisoned not more than three (3) years or be fined not more than five hundred dollars ($500). However, nothing in this section shall be construed to include the offense of breaking jail.

History of Section.
(G.L. 1896, ch. 276, § 13; G.L. 1909, ch. 342, § 13; P.L. 1920, ch. 1856, § 1; G.L. 1923, ch. 394, § 13; P.L. 1931, ch. 1791, § 1; G.L. 1938, ch. 605, § 13; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-25-1; P.L. 1979, ch. 244, § 1.)



Chapter 11-25-1.1 - Escape from municipal detention facility.

§ 11-25-1.1 Escape from municipal detention facility.  Every prisoner, detainee, or other person incarcerated or confined at the Donald W. Wyatt Detention Facility in the City of Central Falls who shall attempt to escape, or who shall escape, from the lawful custody of the director of the Donald W. Wyatt Detention Facility created under chapter 54 of title 45 shall, upon conviction, be imprisoned at the adult correctional institutions not more than three (3) years or be fined not more than five hundred dollars ($500). This term shall commence at the expiration of the original term of imprisonment of the prisoner.

History of Section.
(P.L. 2000, ch. 362, § 1; P.L. 2000, ch. 477, § 1.)



Chapter 11-25-2 - Assault or escape by a custodial unit inmate.

§ 11-25-2 Assault or escape by a custodial unit inmate.  Every prisoner confined in any custodial unit of the adult correctional institutions or in the custody of the warden or other correctional employee while outside the confines of the institutions or in the custody of the director of mental health, retardation and hospitals pursuant to the provisions of § 40.1-5.3-1, who shall assault the warden, or other correctional employee of the institution, or shall escape, or attempt to effect an escape, shall be sentenced by the court to a term of imprisonment in the adult correctional institutions for not less than one year nor more than twenty (20) years, that term to commence from the expiration of the original term of the prisoner.

History of Section.
(G.L. 1896, ch. 276, § 14; G.L. 1909, ch. 342, § 14; G.L. 1923, ch. 394, § 14; P.L. 1936, ch. 2388, § 1; G.L. 1938, ch. 605, § 14; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-25-2; P.L. 1979, ch. 244, § 1; P.L. 1984, ch. 65, § 1; P.L. 1991, ch. 56, § 1.)



Chapter 11-25-2.1 - Assault by a municipal detention inmate.

§ 11-25-2.1 Assault by a municipal detention inmate.  Every prisoner, detainee, or other person incarcerated or confined in the Donald W. Wyatt Detention Facility, created under chapter 54 of title 45 who shall assault the director or other detention center employees, shall be sentenced by the court to imprisonment at the adult correctional institutions, for not less than one year and no more than twenty (20) years. This term shall commence at the expiration of the original term of imprisonment of the prisoner.

History of Section.
(P.L. 2000, ch. 362, § 1; P.L. 2000, ch. 477, § 1.)



Chapter 11-25-3 - Fatal assault by maximum custodial inmate deemed murder.

§ 11-25-3 Fatal assault by maximum custodial inmate deemed murder.  In case the warden or any under-keeper or any other officer of a maximum custodial unit is killed in any assault by a prisoner, the killing shall be deemed to be a murder.

History of Section.
(G.L. 1896, ch. 276, § 15; G.L. 1909, ch. 342, § 15; G.L. 1923, ch. 394, § 15; G.L. 1938, ch. 605, § 15; impl. am. P.L. 1956, ch. 3721, § 1; P.L. 1956, § 11-25-3.)



Chapter 11-25-4 - Assault or escape by prisoner of medium or minimum custodial unit.

§ 11-25-4 Assault or escape by prisoner of medium or minimum custodial unit.  Every prisoner confined in the medium or minimum custodial unit of the adult correctional institutions or in the custody of the warden or other officer while outside the confines of the custodial unit, or in the custody of the director of mental health, retardation and hospitals pursuant to the provisions of § 40.1-5.3-1 who shall assault the warden or other officer of that institution, or shall escape, or attempt to effect an escape, either from those institutions or the custody of the warden or officers, or the director, including that custody which pertains to the work release program, shall be sentenced by the court to a term of imprisonment in the adult correctional institutions for not less than one year nor more than twenty (20) years. This term shall commence from the expiration of the original term of the prisoner.

History of Section.
(G.L., ch. 394, § 25, as enacted by P.L. 1936, ch. 2388, § 2; G.L. 1938, ch. 605, § 25; P.L. 1950, ch. 2467, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-25-4; P.L. 1970, ch. 70, § 1; P.L. 1974, ch. 105, § 1; P.L. 1979, ch. 244, § 1; P.L. 1991, ch. 58, § 1.)



Chapter 11-25-4.1 - Sentence for assault or escape by prisoner  Consecutive term.

§ 11-25-4.1 Sentence for assault or escape by prisoner  Consecutive term.  The sentence for assault or escape, as prescribed in § 11-25-4, shall run consecutively to the original term of incarceration.

History of Section.
(P.L. 1988, ch. 145, § 1.)



Chapter 11-25-5 - Officer voluntarily allowing prisoner to escape.

§ 11-25-5 Officer voluntarily allowing prisoner to escape.  Every jailer or other officer, who shall voluntarily suffer any prisoner in his or her custody upon conviction or upon any criminal charge to escape, shall be punished by imprisonment for not more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 276, § 8; G.L. 1909, ch. 342, § 8; P.L. 1915, ch. 1258, § 5; G.L. 1923, ch. 394, § 8; G.L. 1938, ch. 605, § 8; G.L. 1956, § 11-25-5.)



Chapter 11-25-6 - Officer negligently allowing escape.

§ 11-25-6 Officer negligently allowing escape.  Every jailer or other officer, who shall be convicted of negligently suffering any prisoner in his or her custody upon conviction or upon any criminal charge to escape, shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than five hundred dollars ($500), or both.

History of Section.
(G.L. 1896, ch. 276, § 9; G.L. 1909, ch. 342, § 9; P.L. 1915, ch. 1258, § 5; G.L. 1923, ch. 394, § 9; G.L. 1938, ch. 605, § 9; G.L. 1956, § 11-25-6.)



Chapter 11-25-7 - Rescue of prisoner.

§ 11-25-7 Rescue of prisoner.  Every person who shall set at liberty or rescue, either by force or stratagem, any person convicted of any crime or offense or in the custody of any officer upon any criminal charge, or confined in any jail, lock-up, police station or other place of detention upon any criminal charge, shall be punished by imprisonment for not more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 276, § 6; G.L. 1909, ch. 342, § 6; P.L. 1915, ch. 1258, § 5; G.L. 1923, ch. 394, § 6; G.L. 1938, ch. 605, § 6; G.L. 1956, § 11-25-7.)



Chapter 11-25-8 - Conveyance to prisoner of instruments for escape.

§ 11-25-8 Conveyance to prisoner of instruments for escape.  Every person who shall convey to any prisoner confined upon any criminal charge or upon conviction in any prison, jail, lock-up, police station, or other place of detention, without the knowledge of the warden, jailer, or officer in charge of the prison, jail, lock-up, police station, or place of detention, any disguise, instrument, tool, weapon, or other thing which is adapted or useful to aid a prisoner in making his or her escape, shall if any prisoner escapes by means of a disguise, instrument, tool, weapon, or other thing so conveyed, be punished by imprisonment for not more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or both. If there is no escape by means of the disguise, instrument, tool, weapon, or other thing so conveyed, then the person so conveying it shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 276, § 10; G.L. 1909, ch. 342, § 10; P.L. 1915, ch. 1258, § 5; P.L. 1920, ch. 1857, § 1; G.L. 1923, ch. 394, § 10; G.L. 1938, ch. 605, § 10; G.L. 1956, § 11-25-8.)



Chapter 11-25-9 - Assisting inmate of correctional institutions to escape.

§ 11-25-9 Assisting inmate of correctional institutions to escape.  Every person who shall convey any tools to, or shall have any communication without lawful authority therefor or hold any conversation with any prisoner confined in the adult correctional institutions, from the outside of the institutions, or shall convey any tools or instruments to or in any way assist in the escape or attempted escape of any person from any institution under the management and control of the department of corrections, or shall harbor or assist that person, shall be deemed guilty of a misdemeanor and shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding three (3) years.

History of Section.
(G.L. 1896, ch. 276, § 11; G.L. 1909, ch. 342, § 11; P.L. 1915, ch. 1258, § 5; P.L 1922, ch. 2216, § 1; G.L. 1923, ch. 394, § 11; G.L. 1938, ch. 605, § 11; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-25-9.)



Chapter 11-25-10 - Conveyance of intoxicants to prisoner.

§ 11-25-10 Conveyance of intoxicants to prisoner.  Every person who shall convey or cause to be conveyed to any prisoner committed to the adult correctional institutions any wine or strong liquor, without the consent of the warden, shall be fined not exceeding fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 276, § 12; G.L. 1909, ch. 342, § 12; G.L. 1923, ch. 394, § 12; G.L. 1938, ch. 605, § 12; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-25-10.)



Chapter 11-25-11 - Prisoners committed for violation of city or town ordinances.

§ 11-25-11 Prisoners committed for violation of city or town ordinances.  The several cities and towns shall have the right to use the correctional institutions of the state for the confinement of persons committed under the authority of the ordinances of the cities or towns; provided, that the director of corrections shall not be liable for damages or costs in any suit which may be brought by any person or persons who may be committed to the correctional institutions under the authority of this section.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-12 - Earnings of city or town prisoners.

§ 11-25-12 Earnings of city or town prisoners.  No law of this state shall be so construed as to give any city or town a claim upon the state for the labor or services of any person committed to the correctional institutions under its authority.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-13 - Federal prisoners.

§ 11-25-13 Federal prisoners.  Prisoners arrested within this state under the authority of the United States or sentenced under the authority of any court under the authority of the United States held within the territorial limits of the first, second, or third judicial circuit of the United States as constituted on April 26, 1956, except Puerto Rico, shall be committed under the authority of the United States to any adult correctional institution and payment shall be made of the expense of maintaining and supervising those prisoners. The director of corrections of the adult correctional institutions shall receive the prisoners and safely keep them in the institutions until they are discharged by due course of the laws of the United States, under the like penalties and liabilities, civil and criminal, as in the case of prisoners committed by the authority of this state.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-14 - Conveyance of unauthorized articles to or from institutions.

§ 11-25-14 Conveyance of unauthorized articles to or from institutions.  (a) Every person who shall convey or cause to be conveyed into the adult correctional institutions any article without first obtaining the consent of the director of corrections, or who shall convey from the institutions any article without the consent of the director of corrections, shall be punished, upon conviction, by imprisonment for not more than ten (10) years, or by a fine of not more than five thousand dollars ($5,000), or both.

(b) Every person who shall convey or cause to be conveyed to any prisoner any drugs, tobacco or any article that could be used as a weapon, without first obtaining the consent of the director of corrections, may be punished, upon conviction, by imprisonment for not more than ten (10) years, or by a fine of not more than five thousand dollars ($5,000), or both.

(c) For the purposes of subsection (b), "prisoner" includes all persons committed to the adult correctional institution, in the custody of the warden, in the custody of any other officer while outside the confines of the custodial unit, in the custody of the state director of mental health, retardation and hospitals pursuant to § 40.1-5.3-1, regardless of whether that prisoner is held upon conviction or upon any criminal charge. "Prisoner" shall not include persons on home confinement.

History of Section.
(P.L. 1976, ch. 290, § 9; P.L. 2008, ch. 146, § 1; P.L. 2008, ch. 170, § 1.)



Chapter 11-25-14.1 - Unlawful possession of telecommunications devices.

§ 11-25-14.1 Unlawful possession of telecommunications devices.  (a) It shall be unlawful for any prisoner to possess any portable electronic communication device, including, but not limited to, cellular telephones, cloned cellular telephones, two-way radios, pagers, personal digital assistants, or any other device capable of transmitting or intercepting cellular or radio signals between providers and users of telecommunication and data services. Any violation of this provision shall be punishable by a fine not to exceed five thousand dollars ($5,000), a prison term not to exceed five (5) years, or both.

(b) For the purposes of this section, "prisoner" includes all persons incarcerated at the adult correctional institution, in the custody of any other officer while outside the confines of the custodial unit, or in the custody of the state director of behavioral health, developmental disabilities and hospitals pursuant to § 40. 1-5.3-1. It shall not include those offenders on home confinement pursuant to § 42-56-20.2, nor those offenders serving on parole.

History of Section.
(P.L. 2011, ch. 78, § 1; P.L. 2011, ch. 83, § 1.)



Chapter 11-25-15 - Imprisonment for failure to appear at a court ordered hearing.

§ 11-25-15 Imprisonment for failure to appear at a court ordered hearing.  (a) This section shall apply to every person who has been or shall be detained at or in the adult correctional institutions for failure to appear at a court ordered ability to pay hearing. After that person has completed his or her detention for lack of bail for failure to appear at an ability to pay hearing, he or she shall receive a reduction in fines and fees owed to the court, if any, in the amount of fifty dollars ($50.00) per day served (or any fraction thereof) to be applied against the amount of his/her outstanding fines or costs, or both.

(b) Provided further, any person detained at the adult correctional institution for failure to appear who also claims an inability to pay his or her fines or costs shall be entitled to an evidentiary hearing in the district court within forty-eight (48) hours of the detention on the issue of ability to pay. Should the forty-eight (48) hours fall on a weekend or holiday, the hearing shall be scheduled on the next available court date. If, after the hearing, it is determined there is no ability to pay, then that person shall immediately be released from detention. This section shall not deter or preclude any available alternatives to payment of the fines or costs.

History of Section.
(P.L. 1976, ch. 290, § 9; P.L. 2006, ch. 374, § 1; P.L. 2006, ch. 443, § 1; P.L. 2012, ch. 367, § 1.)



Chapter 11-25-16 - Juvenile escapees.

§ 11-25-16 Juvenile escapees.  (a) Any person sixteen (16) years or older who shall escape from the Rhode Island training school for youth after having been placed in the institution by the order of a family court judge, or who shall escape from the adult correctional institutions after having been placed in the institution by an order of a family court judge, shall, upon conviction, be imprisoned for a term not exceeding two (2) years and/or a fine not exceeding one thousand dollars ($1,000).

(b) In any case provided by subsection (a) of this section, the family court shall hold a hearing to determine whether or not the family court's jurisdiction over the child shall be waived and may, if it so finds, order the child held for trial under the regular procedure of the district and/or superior courts.

(c) If the family court elects to keep jurisdiction over the child, the court shall follow its regular procedure.

(d) In the adjudication of any case under this section, the fact that the person has been found delinquent for the offense of escaping from the Rhode Island training school for youth on one or more occasions shall be prima facie evidence that the person cannot be rehabilitated under chapter 10 of title 8. The superintendent of the Rhode Island training school shall notify the department of attorney general, the Rhode Island state police, and the Cranston Police Department of any escape, or attempted escape from the Rhode Island training school.

History of Section.
(P.L. 1976, ch. 290, § 9; P.L. 1994, ch. 107, § 1; P.L. 1994, ch. 183, § 1.)



Chapter 11-25-16.1 - Escape after certification.

§ 11-25-16.1 Escape after certification.  (a) Any person who violates the provisions of § 11-25-16 after having been certified and adjudicated by the family court pursuant to § 14-1-7.2 may, after a hearing by a justice of the family court to determine that probable cause exists to believe that the child has escaped from the institution, have the jurisdiction over his or her sentence transferred to the department of corrections to be served in facilities under the control of the department.

(b) A finding pursuant to subsection (a) of this section shall constitute presumptive evidence of the nonamenability of the person of further treatment in facilities available to the family court. The court shall transfer the jurisdiction over his or her sentence to the department of corrections to be served in facilities under the control of that department, unless the presumption is rebutted by clear and convincing evidence which demonstrates that the person is amenable to treatment in facilities available to the family court.

(c) A finding pursuant to subsection (a) of this section shall constitute presumptive evidence of the nonamenability of the person to further treatment in facilities available to the family court and the court shall waive jurisdiction over the offense and all subsequent offenses. The child shall be prosecuted for those offenses by the court which would have jurisdiction if committed by an adult, unless the presumption is rebutted by clear and convincing evidence which demonstrates that the person is amenable to treatment in the facilities available to the family court.

(d) A waiver of jurisdiction over a child pursuant to subsection (c) of this section shall constitute a waiver of jurisdiction over the child for that offense, as well as for all subsequent offenses of whatever nature. The child shall be referred to the court which would have had jurisdiction if the offense had been committed by an adult.

History of Section.
(P.L. 1990, ch. 15, § 4; P.L. 1990, ch. 18, § 4.)



Chapter 11-25-17 - Receipt, safekeeping and record of prisoners.

§ 11-25-17 Receipt, safekeeping and record of prisoners.  The director of corrections shall receive into his or her custody and safely keep in the institutions every person who shall be committed to the adult correctional institutions until the prisoner shall be legally discharged. The liability of the committing officer shall cease and the liabilities of the director of corrections shall commence immediately upon the entering and signing of the commitment by the committing officer in the book of those institutions kept for that purpose. The director shall cause to be maintained a record in which shall be entered the reception, discharge, death, pardon or escape of every prisoner, all disciplinary action for breach of institution regulations, and all medical care received.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-18 - Receipt of gifts by employees of department of corrections.

§ 11-25-18 Receipt of gifts by employees of department of corrections.  No employee of the department of corrections shall receive from any prisoner confined in the adult correctional institutions, nor from anyone on behalf of such a prisoner, any reward or gift, or promise of any reward or gift, either for services or supplies or as a gratuity. Any employee in violation of this provision shall, upon conviction, be punished by imprisonment for not more than thirty (30) days and shall, upon final conviction, be immediately dismissed from employment.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-19 - Record of visitors.

§ 11-25-19 Record of visitors.  A record of every visitor to any institution within the department of corrections including, but not limited to, the adult correction institutions, women's division, adult correctional institutions, and training school for youth, shall be maintained and each visitor shall identify himself or herself and shall sign his or her proper legal name. Any person who shall give false information for that record shall be punished, upon conviction, by imprisonment for not more than three (3) years.

History of Section.
(P.L. 1976, ch. 290, § 9.)



Chapter 11-25-20 - Habeas corpus for production of prisoner.

§ 11-25-20 Habeas corpus for production of prisoner.  Whenever a writ of habeas corpus shall issue from either the supreme or superior court for the production and appearance before it of a prisoner confined in the adult correctional institutions, the writ shall be delivered to the division of sheriffs. Whenever the writ is issued from any other court, it shall be delivered to the division of sheriffs or to any town sergeant or chief of police or police constable, who shall duly present it to the director of corrections of the institutions. The director of corrections shall upon receipt of the writ deliver the prisoner to the custody of the officer. The officer shall take and receive the prisoner into his or her custody, shall duly present the prisoner before the court pursuant to the command of the writ, and shall keep and hold the prisoner until by order of the court he or she shall be recommitted to the institutions or otherwise disposed of. Upon the delivery of the custody of the prisoner by the director of corrections to the officer, the director of corrections shall endorse the delivery upon the writ, and the officer shall receipt on the books of the institutions for custody. The officer, upon the production of the prisoner in court, shall further endorse that fact on the writ and deliver it to the clerk or (if there is no clerk) the presiding justice; but shall, as an officer of the court, maintain safe custody of the prisoner until he or she is, by further order, recommitted or discharged.

History of Section.
(P.L. 1976, ch. 290, § 9; P.L. 2012, ch. 324, § 34.)



Chapter 11-25-21 - Habeas corpus  Training school for youth.

§ 11-25-21 Habeas corpus  Training school for youth.  Whenever a writ of habeas corpus shall issue from either the supreme, superior or family court for the production and appearance before it of a prisoner confined in the training school for youth, the writ shall be delivered to the division of sheriffs. Whenever the writ is issued from any other court, it shall be delivered to the division of sheriffs or to any town sergeant or chief of police or police constable who shall duly present it to the superintendent of the training school for youth. The superintendent shall upon receipt of the writ deliver the prisoner to the custody of the officer. The officer shall take and receive the prisoner into his or her custody, shall duly present him or her before the court pursuant to the commands of the writ, and shall keep and hold the prisoner until by order of the court the prisoner shall be recommitted to the institution or otherwise disposed of. Upon the delivery of the custody of the prisoner by the superintendent to the officer, the superintendent shall endorse the delivery upon the writ, and the officer shall receipt on the books of the training school for youth for the custody. The officer, upon the production of the prisoner in court, shall further endorse that fact on the writ and deliver it to the clerk or (if there is no clerk) the presiding justice; but shall, as an officer of the court, maintain safe custody of the prisoner until he or she is, by further order, recommitted or discharged.

History of Section.
(P.L. 1976, ch. 290, § 9; P.L. 1977, ch. 69, § 1; P.L. 2012, ch. 324, § 34.)



Chapter 11-25-22 - Escape from custody.

§ 11-25-22 Escape from custody.  Any person who shall attempt to escape, or who shall escape, from any lawful custody where a penalty is not otherwise provided by law, shall, upon conviction, be deemed guilty of a misdemeanor.

History of Section.
(P.L. 1984, ch. 116, § 1.)



Chapter 11-25-23 - Allowing prisoners to have controlled substances.

§ 11-25-23 Allowing prisoners to have controlled substances.  (a) Every person who shall voluntarily permit any prisoner to unlawfully have access to any controlled substances as defined in § 21-28-1.02 shall be punished by imprisonment for not more than ten (10) years, or by a fine of not more than ten thousand dollars ($10,000), or both.

(b) For the purposes of this section, "prisoner" includes all persons committed to the adult correctional institutions, in the custody of the warden, in the custody of any other officer while outside the confines of the custodial unit, in the custody of the state director of mental health, retardation and hospitals pursuant to § 40.1-5.3-1, or the Rhode Island training school for youth, regardless of whether that prisoner is held upon conviction or upon any criminal charge.

History of Section.
(P.L. 1989, ch. 393, § 1.)



Chapter 11-25-24 - Correctional employees  Sexual relations with inmates  Felony.

§ 11-25-24 Correctional employees  Sexual relations with inmates  Felony.  Every employee of the department of corrections or the employee of a contractor who is under contract to provide services in a correctional institution who engages in sexual penetration as defined in § 11-37-1 with an inmate confined in a correction institution or who is otherwise under the direct custodial supervision and control of that employee shall be guilty of a felony punishable by imprisonment for not more than five (5) years, or by a fine of not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1995, ch. 119, § 1.)






Chapter 11-26 - Kidnapping

Chapter 11-26-1 - Kidnapping.

§ 11-26-1 Kidnapping.  (a) Whoever, without lawful authority, forcibly or secretly confines or imprisons another person within this state against his or her will, or forcibly carries or sends another person out of this state, or forcibly seizes or confines or inveigles or kidnaps another person with intent either to cause him or her to be secretly confined or imprisoned within this state against his or her will or to cause him or her to be sent out of this state against his or her will, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not more than twenty (20) years.

(b) Where the provisions of The Domestic Violence Prevention Act, chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

History of Section.
(G.L. 1896, ch. 277, § 21; G.L. 1909, ch. 343, § 21; P.L. 1909, ch. 455, § 1; P.L. 1915, ch. 1258, § 7; G.L. 1923, ch. 395, § 21; P.L. 1932, ch. 1866, § 1; G.L. 1938, ch. 606, § 21; G.L. 1956, § 11-26-1; P.L. 1988, ch. 539, § 10.)



Chapter 11-26-1.1 - Childsnatching.

§ 11-26-1.1 Childsnatching.  (a) Any person who intentionally removes, causes the removal of, or detains any child under the age of eighteen (18) years, whether within or without the state of Rhode Island, with intent to deny another person's right of custody under an existing decree or order of the family court, shall be guilty of a felony, and, upon conviction, shall be punished by imprisonment for a term not more than two (2) years, or a fine of not more than ten thousand dollars ($10,000), or both.

(b) It shall be an affirmative defense that:

(1) The person at the time of the alleged violation had lawful custody of the child pursuant to a court order granting legal custody or visitation rights;

(2) The person had physical custody of the child pursuant to a court order granting legal custody or visitation rights and failed to return the child as a result of circumstances beyond his or her control, and the person notified and disclosed to the other parent or legal custodian the specific whereabouts of the child and a means by which the child could be contacted or made a reasonable attempt to notify the other parent or lawful custodian of the child of the circumstances and made that disclosure within twenty-four (24) hours after the visitation period had expired and returned the child as soon as possible; or

(3) The person was fleeing an incidence or pattern of domestic violence.

History of Section.
(P.L. 1980, ch. 217, § 1; P.L. 1988, ch. 251, § 1; P.L. 1988, ch. 349, § 1; P.L. 1988, ch. 539, § 10; P.L. 1989, ch. 542, § 6.)



Chapter 11-26-1.2 - Abduction of child prior to court order.

§ 11-26-1.2 Abduction of child prior to court order.  (a) Any parent, or any person acting pursuant to directions from the parent, who shall, after being served with process in an action affecting the family, but prior to the issuance of a temporary or final order determining custody of a minor child, take or entice a child away from the family unit, whether within or without the state of Rhode Island, for the purpose of depriving the other parent of physical custody of the child for a period greater than fifteen (15) days, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for a term up to two (2) years, or a fine of not more than ten thousand dollars ($10,000), or both.

(b) No person shall be deemed to have violated this section if the action:

(1) Is taken to protect the child from imminent physical harm;

(2) Is taken by a parent fleeing from imminent physical harm to himself or herself;

(3) Is consented to by both parents; or

(4) Is otherwise authorized by law.

History of Section.
(P.L. 1988, ch. 251, § 1; P.L. 1988, ch. 349, § 2; P.L. 1989, ch. 542, § 6.)



Chapter 11-26-1.3 - Missing child  Duty to investigate.

§ 11-26-1.3 Missing child  Duty to investigate.  Whenever a parent notifies a local or state police department that his or her minor child and the child's other parent have been missing for at least one week and that their whereabouts are unknown, the police department shall immediately conduct an investigation to ascertain the location of the missing parent and child. However, there shall not be a duty to investigate when the notification is provided by a noncustodial parent denied visitation pursuant to an order of the family court and the parent in possession of the child has custody of the child pursuant to an order of the family court.

History of Section.
(P.L. 1988, ch. 251, § 2.)



Chapter 11-26-1.4 - Kidnapping of a minor.

§ 11-26-1.4 Kidnapping of a minor.  Whoever, without lawful authority, forcibly or secretly confines or imprisons any child under the age of sixteen (16) years within this state against the child's will, or forcibly carries or sends the child out of this state, or forcibly seizes, confines, inveigles, or kidnaps the child with intent either to cause the child to be secretly confined or imprisoned within this state against his or her will, or with the intent of sexually assaulting or molesting the child as defined in chapter 37 of this title, or with the intent to abuse the child as defined in chapter 9 of this title, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for life or for any term not less than twenty (20) years. However, nothing contained in this section shall be deemed to make the reasonable lawful acts of a parent in caring for his or her child a violation of this section.

History of Section.
(P.L. 1989, ch. 192, § 1; P.L. 2004, ch. 451, § 1.)



Chapter 11-26-1.5 - Enticement of children.

§ 11-26-1.5 Enticement of children.  (a) A person shall be guilty of a felony if that person attempts to persuade, or persuades a minor child under the age of sixteen (16) years, whether by words or actions or both, with intent to engage in felonious conduct against that child to either:

(1) Leave the child's home or school;

(2) Enter a vehicle or building; or

(3) Enter an area, with the intent that the child shall be concealed from public view; while the person is acting without the authority of: (i) the custodial parent of the child, (ii) the state of Rhode Island or a political subdivision of the state, or (iii) one having legal custody of the minor child. Nothing contained in this section shall be construed to prevent the lawful detention of a minor child or the rendering of aid or assistance to a minor child.

(b) Every person convicted of a violation of the provisions of this section shall be guilty of a felony, and shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than five thousand dollars ($5,000), or by both fine and imprisonment.

(c) Every person convicted of, or placed on probation for a violation of this section, may be ordered to attend appropriate professional counseling to address his or her behavior.

History of Section.
(P.L. 1997, ch. 122, § 1; P.L. 2008, ch. 135, § 1; P.L. 2008, ch. 203, § 1.)



Chapter 11-26-2 - Kidnapping with intent to extort.

§ 11-26-2 Kidnapping with intent to extort.  Whoever commits any of the offenses mentioned in this chapter with intent to extort money or other valuable thing shall be guilty of a felony, and, upon conviction, shall be punished by imprisonment for life or for any term not less than five (5) years.

History of Section.
(G.L. 1923, ch. 395, § 21; P.L. 1932, ch. 1866, § 1; G.L. 1938, ch. 606, § 21; G.L. 1956, § 11-26-2.)



Chapter 11-26-3 - Venue of prosecutions.

§ 11-26-3 Venue of prosecutions.  Any violation of the provisions of this chapter may be alleged to have been committed, and the offender may be prosecuted and punished, in any county from, through, or into which he or she has transported or carried or caused to be transported or carried another, or in which the person so transported may be found or in which the offender may be found.

History of Section.
(G.L. 1909, ch. 343, § 21; P.L. 1915, ch. 1258, § 7; G.L. 1923, ch. 395, § 21; P.L. 1932, ch. 1866, § 1; G.L. 1938, ch. 606, § 21; G.L. 1956, § 11-26-3.)






Chapter 11-27 - Law Practice

Chapter 11-27-1 - "Hold himself or herself out" and "person" defined.

§ 11-27-1 "Hold himself or herself out" and "person" defined.  (a) "Hold himself or herself out" as used in this chapter includes the following: the assumption, use, or advertisement of the title of lawyer, attorney, attorney at law, counselor, counselor at law, solicitor, or any term or terms conveying the idea that the person in connection with whose name they or any of them are used is competent, qualified, authorized, or entitled to practice law, or the use of any kind of sign, token, symbol, card, letterhead, envelope, stationery, circular, or other writing, printing, or painting, or any representation by word or act, the purpose or tendency of which is to convey that idea.

(b) "Person" when used in the phrase "another person" in this chapter, unless the context otherwise requires, includes partnerships, corporations, and associations.

History of Section.
(G.L. 1923, ch. 401, § 44; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 42; G.L. 1956, § 11-27-1.)



Chapter 11-27-2 - "Practice of law" defined.

§ 11-27-2 "Practice of law" defined.  "Practice law" as used in this chapter means the doing of any act for another person usually done by attorneys at law in the course of their profession, and, without limiting the generality of the definitions in this section, includes the following:

(1) The appearance or acting as the attorney, solicitor, or representative of another person before any court, referee, master, auditor, division, department, commission, board, judicial person, or body authorized or constituted by law to determine any question of law or fact or to exercise any judicial power, or the preparation of pleadings or other legal papers incident to any action or other proceeding of any kind before or to be brought before the court or other body;

(2) The giving or tendering to another person for a consideration, direct or indirect, of any advice or counsel pertaining to a law question or a court action or judicial proceeding brought or to be brought;

(3) The undertaking or acting as a representative or on behalf of another person to commence, settle, compromise, adjust, or dispose of any civil or criminal case or cause of action;

(4) The preparation or drafting for another person of a will, codicil, corporation organization, amendment, or qualification papers, or any instrument which requires legal knowledge and capacity and is usually prepared by attorneys at law.

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-2.)



Chapter 11-27-3 - Receipt of fees as practice of law.

§ 11-27-3 Receipt of fees as practice of law.  (a) Except as provided in subsection (b), any person, partnership, corporation, or association that receives any fee or any part of a fee for the services performed by an attorney at law shall be deemed to be practicing law contrary to the provisions of this chapter.

(b) A lawyer or law firm may agree to share a statutory or tribunal-approved fee award, or a settlement in a matter eligible for such an award, with an organization that referred the matter to the lawyer or law firm if: (i) the organization is one that is not for profit; (ii) the organization is tax-exempt under federal law; (iii) the fee award or settlement is made in connection with a proceeding to advance one or more of the purposes by virtue of which the organization is tax-exempt; and (iv) the client consents in a written representation that a division of fees will be made.

History of Section.
(G.L. 1923, ch. 401, § 46; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 44; G.L. 1956, § 11-27-3; P.L. 2006, ch. 578, § 1.)



Chapter 11-27-4 - Forwarding of claim not deemed practice of law.

§ 11-27-4 Forwarding of claim not deemed practice of law.  The sending of a claim of a nonresident by a nonresident collection agency to an attorney at law in this state, who is to act solely as agent of the creditor and who is not to be subject to the direction or control of the collection agency, and who does not divide with the collection agency either his or her commission or fee for legal services, shall not be deemed to be practicing law.

History of Section.
(G.L. 1923, ch. 401, § 46; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 44; G.L. 1956, § 11-27-4.)



Chapter 11-27-5 - Practice restricted to members of bar.

§ 11-27-5 Practice restricted to members of bar.  No person, except a duly admitted member of the bar of this state, whose authority as a member to practice law is in full force and effect, shall practice law in this state.

History of Section.
(P.L. 1917, ch. 1494, § 1; G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-5.)



Chapter 11-27-6 - Compensation of unqualified persons for legal services prohibited.

§ 11-27-6 Compensation of unqualified persons for legal services prohibited.  No person, who is not a member of the bar under § 11-27-5, shall receive any pay or compensation, directly or indirectly, except any forwarding fee of an attorney at law of another state, for any services of any legal nature that are usually done by attorneys at law pertaining to any action or proceeding in any court or before any referee, master, auditor, commission, division, department, board, or other judicial person or body, or for the preparation of any legal instrument, and no court or other judicial person or body shall allow any pay or fee for that service to any person not a member of the bar under § 11-27-5, nor shall any executor, administrator, guardian, trustee, fiduciary, or another person employ or pay for the services any person not a member of the bar under § 11-27-5.

This section shall not be deemed to apply to an organization, or its representatives, meeting the criteria contained in subsection 11-27-3(b).

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-6; P.L. 2006, ch. 578, § 1.)



Chapter 11-27-7 - Filling out and signing of process and communications  Business association with laymen.

§ 11-27-7 Filling out and signing of process and communications  Business association with laymen.  No attorney at law shall sell any writ of judicial process to any person, except to a member of the bar under § 11-27-5, nor shall he or she deliver any writ or judicial process to another person, and authorize him, her, or it to fill out and issue the writ or judicial process with his or her name on it as the attorney at law, except that the attorney may so authorize any clerk employed by him or her or registered student in his or her office, acting under his or her direction, or any person who is a member of the bar under § 11-27-5, and no person, who is not a member of the bar under § 11-27-5, or not a clerk or student so acting, shall fill out or issue any writ or judicial process for another person, except that nothing in this section shall apply to any justice, or judge or clerk of court, or any notary public or justice of the peace or other official or public boards or commissions acting within his, her, or their authority under the laws of this state. No attorney at law shall authorize any person, except a clerk employed by him or her or a registered student in his or her office acting under his or her direction, or a member of the bar, to use or sign the attorney's name in writing or print in or to any letter or communication calling for the payment of any bill or account or threatening any suit or legal proceeding. No attorney at law shall, together with any other person who is not a member of the bar under § 11-27-5, have or conduct, or advertise or represent in any manner, that they have or conduct a law office or a law and collection office.

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-7.)



Chapter 11-27-8 - Solicitation of business by agents prohibited.

§ 11-27-8 Solicitation of business by agents prohibited.  No person, partnership, corporation, or association shall act in any manner or in any capacity as an agent for an attorney at law in the solicitation or procurement of any law business, and every contract for professional services secured by an attorney at law through the services of an agent shall be void.

This section shall not be deemed to apply to an organization, or its representatives, meeting the criteria contained in subsection 11-27-3(b).

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-8; P.L. 2006, ch. 578, § 1.)



Chapter 11-27-9 - Restriction on acts of insurance claim adjusters.

§ 11-27-9 Restriction on acts of insurance claim adjusters.  No insurance claim adjuster or claim agent of any insurance company or public utility corporation shall advise any claimant, who has suffered injury or damage to his or her person or property, or his or her parent, guardian, next friend or other personal representative in respect to his or her legal rights or lack of legal rights arising out of any claim for that injury or damage, or advise any of them not to employ an attorney at law relative to that injury, damage or claim, or represent to any of them that if an attorney at law should be employed the claim would not be settled, or convey that idea by any other words, and no insurance claim adjuster, claim agent, or other agent of the corporation or company shall compromise, or attempt to compromise, any claim through or by means of the intervention of any person other than the claimant, a member of his or her family, his or her guardian or other personal representative, or his or her attorney at law; provided, that a violation of this section shall in no way affect civil rights.

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-9; P.L. 1985, ch. 169, § 6.)



Chapter 11-27-10 - Agreement or offer to furnish legal services.

§ 11-27-10 Agreement or offer to furnish legal services.  No person or persons, except members of the bar, either in his, her or their own name or names or under any firm or trade name, shall furnish or agree to furnish legal advice, service or counsel, nor furnish or agree to furnish an attorney at law, nor advertise in any manner that he, she, or they will furnish or agree to furnish legal services or advice or the services of an attorney at law. This prohibition shall not be deemed to apply to an organization, or its representatives, meeting the criteria contained in subsection 11-27-3(b). Nothing in this section shall be deemed to permit members of the bar to advertise contrary to the ethics of their profession.

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; G.L. 1956, § 11-27-10; P.L. 2006, ch. 578, § 1.)



Chapter 11-27-11 - Practices permitted to persons not members of bar.

§ 11-27-11 Practices permitted to persons not members of bar.  Nothing in §§ 11-27-5  11-27-11 shall be construed to limit or prevent:

(1) Clerks of court and recorders of deeds from the drafting of any legal instruments that may be necessary for the proper conduct and discharge of their respective offices and duties.

(2) Clerks or registered students in law offices from acting under the direction of a member of the bar of this state whose authority as a member to practice law is in full force and effect.

(3) Any person from occasionally collecting or adjusting any unassigned claim of or against any member of his or her household or of or against his or her regular and principal employer.

(4) The performance of any service personally performed by any natural person acting as administrator, executor, guardian, trustee, or other fiduciary in the preparation, rendering, and allowance of inventories, accounts, tax returns, or other services personally performed by him or her in relation to the fiduciary estate without the intervention of another person.

(5) Town clerks from drafting deeds and mortgages and transfers and discharges of deeds and mortgages for recording in their own offices.

(6) Any person from drawing, in the regular course of his or her regular business or employment, any note, bill, draft, bill of sale, conditional bill of sale, or any ordinary business agreement, to which he or she or his or her regular and principal employer is a party.

(7) Any certified public accountant or member of the American Institute of Accountants from appearing or acting as a representative of another person before any federal, state, or municipal department, board, division, department, commission, agency, or any body other than a court, authorized or constituted by law to determine any question of fact, affecting the imposition or adjustment of taxes or regarding any financial or accounting matter, or from preparing for or on behalf of another person any federal, state, or municipal return or report of any nature or description, or advising another person in relation to the preparation of any such return or report.

(8) Any person registered to practice before the Interstate Commerce Commission or member of the Association of Practitioners before the Interstate Commerce Commission from appearing or acting as representative of another person before any federal, state, or municipal department, board, commission, agency, or any body other than a court, authorized or constituted by law to determine any question of fact, affecting the rights of any carrier of persons or property in intrastate or interstate commerce, or from preparing for or on behalf of another person any federal, state, or municipal application, report or other writing of any nature or description, or advising another person in relation to the preparation of the application, report, or other writing.

(9) Any public accountant from advising a taxpayer in connection with the imposition or adjustment of taxes or any person from preparing for or on behalf of a taxpayer any federal, state, or municipal tax return or tax report, provided the person or public accountant regularly audits or examines the accounting records of the taxpayer or any person from preparing for or on behalf of a taxpayer any federal, state, or municipal personal income tax return.

History of Section.
(G.L. 1923, ch. 401, § 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 43; P.L. 1940, ch. 947, § 1; P.L. 1954, ch. 3319, § 1; G.L. 1956, § 11-27-11; P.L. 1983, ch. 240, § 1; P.L. 1987, ch. 416, § 1; P.L. 2000, ch. 109, § 7.)



Chapter 11-27-12 - Unauthorized holding out as qualified to practice law.

§ 11-27-12 Unauthorized holding out as qualified to practice law.  No person, except a duly admitted member of the bar of this state, whose authority as a member to practice law is in full force and effect, shall assume to be an attorney or counselor at law or hold himself or herself out in any manner to the public or to another person as being competent, qualified, authorized, or entitled to practice law in this state.

History of Section.
(P.L. 1907, ch. 1450, § 1; G.L. 1909, ch. 349, § 44; P.L. 1917, ch. 1494, § 1; G.L. 1923, ch. 401, §§ 44, 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 42; G.L. 1956, § 11-27-12.)



Chapter 11-27-13 - Visiting attorneys.

§ 11-27-13 Visiting attorneys.  The provisions of §§ 11-27-1, 11-27-2, and 11-27-5  11-27-14 shall not apply to visiting attorneys at law, duly authorized to practice law before the courts of record in another state, while temporarily in this state on legal business, or while permitted to conduct or argue any case in this state according to the rules of practice of the supreme court, but no visiting attorney shall issue or indorse, as attorney, any writ of any court of this state.

History of Section.
(G.L. 1923, ch. 401, § 44; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 42; G.L. 1956, § 11-27-13.)



Chapter 11-27-14 - Penalties for violations.

§ 11-27-14 Penalties for violations.  Any person violating any of the provisions of this chapter shall, upon a first conviction, be imprisoned for a term not exceeding one year, or fined not exceeding five hundred dollars ($500), or both. Any firm, corporation, or other entity violating any of the provisions of this chapter shall, upon a first conviction, be fined not exceeding five hundred dollars ($500). Every person having been convicted of a subsequent offense involving the unauthorized practice of law in this state or in any other jurisdiction shall, for each offense, be imprisoned for a term not exceeding five (5) years, or be fined not exceeding five thousand dollars ($5,000), or both. Every firm, corporation, or other entity having been convicted of a subsequent offense involving the unauthorized practice of law in this state or in any other jurisdiction shall, for each offense, be fined not exceeding five thousand dollars ($5,000).

History of Section.
(P.L. 1907, ch. 1450, § 1; G.L. 1909, ch. 349, § 44; P.L. 1917, ch. 1494, § 1; G.L. 1923, ch. 401, §§ 44, 45; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, §§ 42, 43; G.L. 1956, § 11-27-14; P.L. 1987, ch. 161, § 1.)



Chapter 11-27-16 - Practices permitted to corporations and associations.

§ 11-27-16 Practices permitted to corporations and associations.  (a) Nothing in §§ 11-27-2  11-27-11 or §§ 11-27-16  11-27-18 shall be construed to limit or prevent:

(1) Any corporation, or its officers or agents, lawfully engaged in the insuring of titles to real property from conducting its business, and the drawing of deeds, mortgages, and other legal instruments in or in connection with the conduct of the business of the corporation;

(2) Any public utility corporation or insurance company, or its officers or agents, from adjusting claims against the corporation or company or those insured by the company with the restrictions provided in § 11-27-9, or the company, or its officers or agents, from advertising to furnish or from furnishing any attorney at law to represent those insured by the company as provided in its policies;

(3) Any corporation or association, or its officers or agents, from drawing, in the regular course of its business, any note, bill, draft, bill of sale, conditional bill of sale, or any ordinary business agreement to which it is a party;

(4) Any corporate administrator, executor, guardian, trustee, or other fiduciary, or its officers or agents, from preparing and filing inventories and accounts and income, inheritance, and estate tax returns, and from attending to the allowance of uncontested accounts in relation to the fiduciary estates;

(5) Any nonprofit sharing credit corporation or association, or its officers or agents, licensed under former Chapter 1782 of the Public Laws, 1931, from collecting or adjusting, as incidental to its main purposes, contract claims of its own members. However, if the aid of any court is to be invoked on a claim, it shall be turned back to the creditor member for reference to his or her own attorney at law;

(6) Any nonprofit sharing automobile service corporation or association, or its officers or agents, from furnishing the services of an attorney at law, who resides and practices exclusively in another state or country, to its members who reside in this state;

(7) Any person or corporation, or its officers or clerks, whose principal source of income is his or its commissions or profits from his, her, or its selling or leasing real estate, or both, and who regularly maintains an office for that purpose, from drafting deeds, mortgages, leases, and agreements in connection with sales or leases made or negotiated by him, her, or it; provided, that in every such case the drafter shall so endorse his or her full name and business address upon the face of the instrument that the endorsement will be recorded if the instrument is recorded;

(8) Any automobile club or association from paying or agreeing to pay for the services of an attorney to advise and defend its members, providing the attorney is of the member's own selection and is not subject to the control of the club or association; or

(9) Any nonprofit credit counseling corporation or association, or its officers or agents, from providing financial and budgetary advice and judgment to individuals in connection with:

(i) The creation of a budgetary plan;

(ii) The creation of a plan whereby an individual turns over an agreed amount of his or her income to a nonprofit credit counseling corporation which distributes it to his or her creditors in accordance with a plan which they have approved and which may provide for smaller payments or a longer term than the original contract;

(iii) The providing of educational services relating to the use of credit; or

(iv) Any combination of paragraphs (i) through (iii) of this subdivision.

(b) No corporation established for the purpose of providing credit counseling shall engage in the practice of law, and an individual receiving credit counseling shall, when necessary, be referred to an attorney of his or her own choice, the local bar association referral service, or a local legal aid program, whichever may seem most appropriate.

History of Section.
(P.L. 1917, ch. 1494, § 2; G.L. 1923, ch. 401, § 46; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 44; G.L. 1956, § 11-27-16; P.L. 1991, ch. 349, § 3; P.L. 1992, ch. 368, § 3.)



Chapter 11-27-17 - Penalty for violations by corporation.

§ 11-27-17 Penalty for violations by corporation.  Any corporation violating any of the provisions of §§ 11-27-3, 11-27-4, and 11-27-16  11-27-18 shall be fined not exceeding five thousand dollars ($5,000), and every officer, director, trustee, agent, or employee of any corporation or association who, directly or indirectly, engages in any of the acts prohibited in this chapter, or assists a corporation or association to do any prohibited acts, shall be guilty of a misdemeanor, and shall be subject to the penalty prescribed in § 11-27-14. The fact that any officer, trustee, director, agent, or employer shall be entitled to practice law in this state shall not be held to permit or allow any corporation or association to do any of the acts prohibited in this chapter, nor shall that fact be a defense upon the trial of any corporation or of any of the persons mentioned in this section for a violation of any of the provisions of §§ 11-27-3, 11-27-4, and 11-27-16  11-27-18.

History of Section.
(P.L. 1917, ch. 1494, § 2; G.L. 1923, ch. 401, § 46; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 44; G.L. 1956, § 11-27-17.)



Chapter 11-27-18 - Legal Aid Society  Powers of supreme court.

§ 11-27-18 Legal Aid Society  Powers of supreme court.  Nothing in §§ 11-27-1  11-27-17 shall be deemed to apply to the Legal Aid Society of Rhode Island, or be construed in any way as an attempt to affect or as affecting the right of the supreme court to regulate and discipline members of the bar for breach of their duties.

History of Section.
(G.L. 1923, ch. 401, § 46; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 44; G.L. 1956, § 11-27-18.)



Chapter 11-27-19 - Unauthorized practice of law committee  Powers and duties  Duties of attorney general.

§ 11-27-19 Unauthorized practice of law committee  Powers and duties  Duties of attorney general.  (a) There is established an unauthorized practice of law committee to be appointed by the supreme court consisting of any number that shall be determined by the supreme court.

(b) It shall be the duty of the attorney general and the unauthorized practice of law committee to enforce the provisions of this chapter and to investigate and prosecute all violations. It shall be the duty of the attorney general to prosecute all criminal violations. The superior court shall have jurisdiction to restrain and enjoin any of the acts prohibited in this chapter upon a complaint brought by the attorney general, by any member of the bar of this state whose authority as a member to practice law is in full force and effect or by the unauthorized practice of law committee.

(c) The unauthorized practice of law committee may sue in its own name for the purpose of civil litigation as provided by this section.

(d) The unauthorized practice of law committee shall have the following duties and powers:

(1) To adopt, amend, and rescind any rules and regulations that it deems necessary to carry out the provisions of this section, a copy of which rules and regulations shall be filed with the secretary of state and available for public inspection.

(2) To investigate all reports of activities which may constitute unauthorized practice of law and to hold hearings to determine whether the charges are substantiated or unsubstantiated;

(3) To appoint legal counsel and any assistants that the committee deems necessary to act for the committee in investigating complaints brought before it;

(4) To make contracts and arrangements for the performance of administrative and similar services required or appropriate in the performance of the committee's duties;

(5) To issue subpoenas and administer oaths in connection with any investigations, hearings, or other proceedings held under the authority of this chapter;

(6) To take or cause depositions to be taken as needed in any investigation, hearing, or proceeding;

(7) To summon and examine witnesses during any investigation, hearing, or proceeding conducted by the committee;

(e) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the unauthorized practice of law committee, its agents, or its employees, or its members or against any organization or its members or other witnesses and parties to the committee's proceedings for any statements made by them in documents, reports, communications, or testimony concerning any investigation of the conduct of any person, firm, corporation, or other entity alleged to be engaged in the unauthorized practice of law.

(f) Subpoenas may be issued by the committee on its own motion to compel the production of documents or other written records or the attendance of witnesses at any investigation or hearing. The committee may issue subpoenas at the request and on behalf of the accused. In the event that any person contumaciously refuses to obey a subpoena or answer any proper question put to that person during a hearing or proceeding, the superior court shall have jurisdiction upon application by the committee to issue that person an order requiring the person to appear before the committee, there to produce evidence if so ordered, or there to give testimony concerning the matter under investigation. The committee shall have the power to request the superior court to punish all intentional disregard of the court orders as contempt.

(g) Within thirty (30) days, if practical, after holding a hearing, the committee shall make a written report of its findings of fact and its recommendation, and the report shall be immediately transmitted to the chief justice of the supreme court with a transcript of the evidence. A copy of the report shall be furnished to the accused.

(h) The administration of the committee shall be funded from annual fees to be determined by the supreme court. These fees shall be charged to and apportioned among the licensed attorneys and counselors of the supreme court of this state, the payment of which shall be a condition to practicing in the state of Rhode Island. Monies shall be received by the supreme court in the same manner as lawyers' registration fees and credited to a fund known as the unauthorized practice of law committee administration fund. All monies in the fund shall be utilized only for the purpose of maintaining, managing, operating, and administering the unauthorized practice of law committee in carrying out its functions. The committee shall make an annual financial report to the supreme court of Rhode Island.

History of Section.
(P.L. 1917, ch. 1494, § 3; G.L. 1923, ch. 401, § 47; P.L. 1935, ch. 2190, § 1; G.L. 1938, ch. 612, § 45; G.L. 1956, § 11-27-19; P.L. 1982, ch. 420, § 1; P.L. 1984, ch. 407, § 1; P.L. 2007, ch. 56, § 1; P.L. 2007, ch. 64, § 1.)






Chapter 11-28 - Malfeasance and Misfeasance in Office

Chapter 11-28-1 - Failure to pay state funds into treasury.

§ 11-28-1 Failure to pay state funds into treasury.  Every officer or other person receiving or having in his or her hands money belonging to the state that should be paid into the state treasury, shall pay that money to the general treasurer within seven (7) business days after he or she shall receive it or at any other times that may be deemed necessary by the general treasurer. In the case of funds which have been received by the state court system, he or she shall pay at any other times that may be initially approved by the director of finance of the supreme court and then approved by the general treasurer or unless otherwise provided by law. Every person who shall, without just cause, neglect or refuse to pay over that money, shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding five (5) years.

History of Section.
(P.L. 1896, ch. 29, § 20; G.L. 1909, ch. 39, § 20; G.L. 1923, ch. 37, § 16; G.L. 1938, ch. 605, § 26; G.L. 1956, § 11-28-1; P.L. 1987, ch. 137, § 1; P.L. 1990, ch. 418, § 1.)



Chapter 11-28-2 - Failure of officer to pay over fines, forfeitures, or penalties.

§ 11-28-2 Failure of officer to pay over fines, forfeitures, or penalties.  Every officer who shall receive any fines, forfeitures, or penalties shall immediately pay them into the proper office where by law they ought to be paid. Every judicial, executive, or ministerial officer who shall refuse or neglect for three (3) months to pay over any fine, forfeiture, or penalty or any part of which that may have come to his or her hands to the proper officer to whom by law they should be paid or delivered, shall be fined three (3) times the value or amount of the fine, forfeiture, or penalty that was withheld or not paid over.

History of Section.
(G.L. 1896, ch. 276, § 22; G.L. 1909, ch. 342, § 22; G.L. 1923, ch. 394, § 22; G.L. 1938, ch. 605, § 22; G.L. 1956, § 11-28-2.)



Chapter 11-28-3 - Failure of presiding officer or clerk of municipal governing body to perform duties.

§ 11-28-3 Failure of presiding officer or clerk of municipal governing body to perform duties.  The presiding officer of any city council or town council who shall refuse or neglect, when acting as the presiding officer, to put to a vote of the body over which he or she presides any appeal made by a member of the body from any ruling of the presiding officer, or who, when the appeal has been sustained, shall refuse or willfully neglect to put to the body the question which caused the appeal to be made, and any clerk or recording officer of any body who shall refuse or neglect to record in full the proceedings of any body of which he or she may be clerk as described in this section, shall be fined for each neglect or refusal not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), and be disqualified for the term of five (5) years from holding the office of the presiding officer or the office by virtue of which he is the presiding officer.

History of Section.
(G.L. 1896, ch. 276, § 19; G.L. 1909, ch. 342, § 19; G.L. 1923, ch. 394, § 19; G.L. 1938, ch. 605, § 19; G.L. 1956, § 11-28-3.)



Chapter 11-28-4 - Omission or delay of duty by sheriff, sergeant, or constable.

§ 11-28-4 Omission or delay of duty by sheriff, sergeant, or constable.  A deputy sheriff, town sergeant, city sergeant or constable, who shall receive from any defendant or any other person any money or other valuable thing as a consideration, reward, or inducement for omitting or delaying to perform any duty pertaining to his or her office, shall be imprisoned not exceeding six (6) months or be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 276, § 21; G.L. 1909, ch. 342, § 21; G.L. 1923, ch. 394, § 21; G.L. 1938, ch. 605, § 21; G.L. 1956, § 11-28-4; P.L. 2012, ch. 324, § 35.)






Chapter 11-29 - Mayhem

Chapter 11-29-1 - Penalty for mutilation or disabling.

§ 11-29-1 Penalty for mutilation or disabling.  Every person who shall voluntarily, maliciously or of purpose put out an eye, slit the nose, ear, or lip, or cut off, bite off, or disable any limb or member of another, shall be imprisoned not exceeding twenty (20) years nor less than one year.

History of Section.
(G.L. 1896, ch. 277, § 6; G.L. 1909, ch. 343, § 6; G.L. 1923, ch. 395, § 6; G.L. 1938, ch. 606, § 6; G.L. 1956, § 11-29-1; P.L. 1990, ch. 84, § 1.)






Chapter 11-30 - Nuisances

Chapter 11-30-1 - Definitions.

§ 11-30-1 Definitions.  For the purpose of this chapter and chapter 1 of title 10, the terms "nuisance or common nuisance", "person", or "place" are defined as follows:

(1) "Nuisance" or "common nuisance" means and includes any place as defined in this section in or upon which lewdness, assignation, or prostitution is conducted, permitted, continued, or exists, and the personal property used in conducting or maintaining any place for that purpose, and all buildings, places, or tenements used as houses of ill fame, for illegal gaming, or where intemperate, idle, dissolute, noisy, or disorderly persons are in the habit of resorting;

(2) "Person" includes any individual, corporation, association, partnership, trustee, lessee, agent, or assignee; and

(3) "Place" includes any building, structure, or tenement, or any separate part or portion of a building or structure, or the ground itself.

History of Section.
(G.L. 1896, ch. 92, § 1; G.L. 1909, ch. 108, § 1; G.L. 1923, ch. 120, § 1; P.L. 1925, ch. 672, § 1; P.L. 1932, ch. 1858, § 1; G.L. 1938, ch. 598, § 1; G.L. 1956, § 11-30-1.)



Chapter 11-30-2 - Unlicensed manufacture or distribution of intoxicating liquor.

§ 11-30-2 Unlicensed manufacture or distribution of intoxicating liquor.  (a) All buildings, places, tenements, vehicles, or vessels used for the manufacture for sale, the transportation for sale, the sale, or the keeping for sale, of intoxicating liquor for beverage purposes are declared to be common nuisances unless it shall be used, manufactured, kept for sale, or sold under a validly existing license issued for that purpose by some board, body, or official authorized to issue it.

(b) "Liquor" or "intoxicating liquor" means any liquid fit for beverage purposes containing more than three and two-tenths per cent (3.2%) of alcohol by weight.

History of Section.
(G.L. 1896, ch. 92, § 1; G.L. 1909, ch. 108, § 1; G.L. 1923, ch. 120, § 1; P.L. 1932, ch. 1858, § 1; P.L. 1933, ch. 2045, § 1; G.L. 1938, ch. 598, § 1; G.L. 1956, § 11-30-2.)



Chapter 11-30-3 - Penalty for common nuisance.

§ 11-30-3 Penalty for common nuisance.  Every person keeping or maintaining any common nuisance enumerated in § 11-30-1 shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), and be imprisoned not less than thirty (30) days nor more than three (3) years.

History of Section.
(G.L. 1896, ch. 92, § 2; G.L. 1909, ch. 108, § 2, G.L. 1923, ch. 120, § 2; P.L. 1928, ch. 1176, § 1; P.L. 1932, ch. 1858, § 2; G.L. 1938, ch. 598, § 2; G.L. 1956, § 11-30-3.)



Chapter 11-30-4 - Penalty for nuisance involving intoxicating liquors.

§ 11-30-4 Penalty for nuisance involving intoxicating liquors.  Every person keeping or maintaining any common nuisance enumerated in § 11-30-2, or aiding in so doing, shall for the first offense be punished by a fine of not more than six hundred dollars ($600), and for a second and each subsequent offense shall be fined not more than one thousand dollars ($1,000), or be imprisoned for not more than two (2) years in the adult correctional institutions, or both, in the discretion of the court. Money arising from fines imposed under this section shall be paid one-half ( 1/2) to the general treasurer of the state and one-half ( 1/2) to the treasurer of the town or city where the offense occurred.

History of Section.
(G.L. 1896, ch. 92, § 2; G.L. 1909, ch. 108, § 2; G.L. 1923, ch. 120, § 2; P.L. 1928, ch. 1176, § 1; P.L. 1932, ch. 1858, § 2; G.L. 1938, ch. 598, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-30-4; P.L. 1997, ch. 291, § 1.)



Chapter 11-30-5 - Evidence as to intoxicating liquors.

§ 11-30-5 Evidence as to intoxicating liquors.  It shall not be necessary to prove an actual sale of intoxicating liquors in any building, place, or tenement, in order to establish the character of such premises as a common nuisance as provided in § 11-30-2 The notorious character of any premises, the notoriously bad or intemperate character of persons visiting them, the keeping of the implements or appurtenances usually appertaining to grog-shops, tippling-shops, or places where intoxicating liquors are sold, shall be evidence that the premises are nuisances within the meaning of §§ 11-30-1 and 11-30-2. Evidence of the sale or keeping of intoxicating liquors for sale in any building, place or tenement shall be evidence that the sale or keeping is illegal, and that the premises are nuisances within the meaning of §§ 11-30-1 and 11-30-2.

History of Section.
(G.L. 1896, ch. 92, § 3; G.L. 1909, ch. 108, § 3; G.L. 1923, ch. 120, § 3; G.L. 1938, ch. 598, § 13; G.L. 1956, § 11-30-5.)



Chapter 11-30-6 - Annulment of lease by maintenance of nuisance.

§ 11-30-6 Annulment of lease by maintenance of nuisance.  If any person, being a tenant or occupant under any lawful title of any building or tenement not owned by him or her, shall use the premises or any part for any of the purposes enumerated in §§ 11-30-1 and 11-30-2, that use shall annul the lease or other title under which the occupant holds, and, without any act of the owner, shall cause the right of possession to revert and vest in him or her, and the owner may make immediate entry on it and repossess himself or herself of the premises without process of law.

History of Section.
(G.L. 1896, ch. 92, § 4; G.L. 1909, ch. 108, § 4; G.L. 1923, ch. 120, § 4; G.L. 1938, ch. 598, § 3; G.L. 1956, § 11-30-6.)



Chapter 11-30-7 - Landlord's liability for nuisance.

§ 11-30-7 Landlord's liability for nuisance.  Every person who shall let any building or tenement owned by him or her or under his or her control, for any of the purposes enumerated in §§ 11-30-1 and 11-30-2, or who shall knowingly permit any building, tenement, or part of one to be so used while under his or her control, or who shall after five (5) days notice from any officer or magistrate of that use of the building or tenement omit to take all reasonable measures to eject the tenant or occupant from the premises as soon as it may lawfully be done, shall be deemed and taken to be guilty of aiding in the maintenance of the nuisance, and shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or be imprisoned in the adult correctional institutions not less than sixty (60) days nor more than one year.

History of Section.
(G.L. 1896, ch. 92, § 5; G.L. 1909, ch. 108, § 5; G.L. 1923, ch. 120, § 5; G.L. 1938, ch. 598, § 4; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-30-7.)



Chapter 11-30-8 - Entry by police officers of premises  Commanding departure of persons found.

§ 11-30-8 Entry by police officers of premises  Commanding departure of persons found.  The sheriffs of the several counties and their deputies, and the town sergeants, constables, and chiefs of police of the several towns and cities may, within their respective towns and counties, enter any house or building which they have cause to suspect to be inhabited for purposes of prostitution and lewdness, to be resorted to by persons of ill fame or by persons of dissolute, idle, or disorderly character, or in which they have reasonable cause to believe intoxicating liquors are sold in violation of law, or unlawful games are carried on or permitted, or in which they have reasonable cause to believe a common nuisance is kept or maintained. Upon entering the house or building they may command all persons assembled there to immediately depart from the house or building. In the event of the neglect or refusal of any person so commanded to leave, they may arrest that person and hold him or her for a period not exceeding twenty-four (24) hours for prosecution. Every person who shall so refuse or neglect shall be deemed guilty of a misdemeanor and shall be fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding thirty (30) days.

History of Section.
(G.L. 1896, ch. 92, § 8; G.L. 1909, ch. 108, § 8; G.L. 1923, ch. 120, § 8; G.L. 1938, ch. 598, § 5; G.L. 1956, § 11-30-8.)



Chapter 11-30-9 - Officers commanding aid in execution.

§ 11-30-9 Officers commanding aid in execution.  Any of the officers referred to in § 11-30-8 may command aid in the execution of the authority conferred to them by that section.

History of Section.
(G.L. 1896, ch. 92, § 9; G.L. 1909, ch. 108, § 9; G.L. 1923, ch. 120, § 9; G.L. 1938, ch. 598, § 6; G.L. 1956, § 11-30-9.)



Chapter 11-30-10 - Unlawful sale of beverages by club or association.

§ 11-30-10 Unlawful sale of beverages by club or association.  All buildings, places, or tenements located within any town or city used by any club or other association, whether incorporated or not, for the purpose of selling, distributing, or dispensing intoxicating liquors to its members or others for beverage purposes, shall be deemed to be common nuisances, unless it shall be used for the sale, distribution, or dispensing of intoxicating or alcoholic beverages to its members under a validly existing license issued for that purpose by some board, body or official authorized to issue it. Whoever keeps, maintains, or assists in keeping or maintaining, a common nuisance shall be sentenced to pay a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and all costs of prosecution and conviction. Upon the conviction of any incorporated club or association or any officer, member, agent, or employee, under the provisions of this chapter, the charter of the club or association shall become null and void.

History of Section.
(P.L. 1905, ch. 1235, § 1; G.L. 1909, ch. 108, § 10; G.L. 1923, ch. 120, § 10; G.L. 1938, ch. 598, § 7; G.L. 1956, § 11-30-10.)



Chapter 11-30-11 - Injunction.

§ 11-30-11 Injunction.  Any person who shall use, occupy, establish, or conduct a nuisance, or aid or abet in it, either as principal or as the agent of any other person, shall be guilty of maintaining a nuisance and shall be enjoined as provided in chapter 1 of title 10.

History of Section.
(P.L. 1925, ch. 672, § 2; G.L. 1938, ch. 598, § 8; G.L. 1956, § 11-30-11.)



Chapter 11-30-12 - Slaughterhouses, rendering plants, garbage plants, and brick kilns.

§ 11-30-12 Slaughterhouses, rendering plants, garbage plants, and brick kilns.  All buildings, places, or lands used as slaughterhouses, rendering establishments, garbage plants, or brick kilns, and located within three hundred (300) feet of any public park or public hospital, are declared to be common nuisances. This section shall not apply to any slaughterhouse or rendering establishment previously located by the proper authorities of any city or town. Every person who shall maintain any common nuisance of this type shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1905, ch. 1240, §§ 1, 2; P.L. 1906, ch. 1345, § 1; G.L. 1909, ch. 109, §§ 6, 7; G.L. 1923, ch. 122, §§ 6, 7; G.L. 1938, ch. 600, §§ 6, 7; G.L. 1956, § 11-30-12.)



Chapter 11-30-13 - Burning of decaying and waste substances.

§ 11-30-13 Burning of decaying and waste substances.  No owner, lessee, or occupant of any land used or suffered to be used as a dumping ground shall burn or suffer to be burned on it, and no other person shall ignite or burn on it, any refuse or decaying animal, fish or vegetable substances, or any waste materials or substances of any kind, in any manner that the burning shall be a nuisance to any person or persons owning or occupying any adjoining or neighboring land. Any person who shall violate any of the provisions of this section shall be fined not exceeding twenty dollars ($20.00) for each offense.

History of Section.
(P.L. 1908, ch. 1523, §§ 1, 2; G.L. 1909, ch. 109, §§ 8, 9; G.L. 1923, ch. 122, §§ 8, 9; G.L. 1938, ch. 600, §§ 8, 9; G.L. 1956, § 11-30-13.)






Chapter 11-31 - Obscene and Objectionable Publications and Shows

Chapter 11-31-1 - Circulation of obscene publications and shows.

§ 11-31-1 Circulation of obscene publications and shows.  (a) Every person who willfully or knowingly promotes for the purpose of commercial gain within the community any show, motion picture, performance, photograph, book, magazine, or other material which is obscene shall, upon conviction, be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment for not more than two (2) years, or both.

(b) For the purpose of this section:

(1) In determining whether or not a show, motion picture, performance, photograph, book, magazine, or other material is obscene the trier of the fact must find:

(i) That the average person, applying contemporary community standards, would find that the work, taken as a whole, appeals to the prurient interest;

(ii) That the work depicts or describes, in a patently offensive way, sexual conduct specifically defined by this chapter; and

(iii) That the work, taken as a whole, lacks serious literary, artistic, political, or scientific value.

(2) "Community standards" means the geographical area of the state of Rhode Island and Providence Plantations.

(3) "Knowingly" means having knowledge of the character and content of the material or failure on notice to exercise reasonable inspection which would disclose the content and character of it.

(4) "Material" means anything tangible which is capable of being used or adapted to arouse prurient interest through the medium of reading, or observation.

(5) "Patently offensive" means so offensive on its face as to affront current standards of decency.

(6) "Performance" means any play, motion picture, dance, or other exhibition performed before an audience.

(7) "Promote" means to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or advertise or to offer or agree to do it for resale.

(8) "Sexual conduct" means:

(i) An act of sexual intercourse, normal or perverted, actual or simulated, including genital-genital, anal-genital, or oral-genital intercourse, whether between human beings or between a human being and an animal.

(ii) Sado-masochistic abuse, meaning flagellation or torture by or upon a person in an act of apparent sexual stimulation or gratification.

(iii) Masturbation, excretory functions, and lewd exhibitions of the genitals.

(9) "Standards of decency" means community standards of decency.

(c) If any of the depictions and descriptions of sexual conduct described in this section are declared by a court of competent jurisdiction to be unlawfully included because the depictions or descriptions are constitutionally protected or for any other reason, that declaration shall not invalidate this chapter as to other sexual conduct included in this chapter.

History of Section.
(P.L. 1978, ch. 218, § 2; P.L. 1979, ch. 406, § 1.)



Chapter 11-31-2 - Forfeiture of obscene publications.

§ 11-31-2 Forfeiture of obscene publications.  Any obscene book, pamphlet, ballad, printed paper, or other thing mentioned in § 11-31-1 found by any officer in executing a search warrant or which shall be produced and brought into court shall be forfeited to the state. Further proceedings shall be had on them for their forfeiture as is prescribed by law in chapter 21 of title 12, and upon entry of final judgment of forfeiture the item shall be destroyed by order of the court. However, if any book, pamphlet, ballad, printed paper or other thing mentioned in § 11-31-1 is seized by any officer in executing a search warrant, it shall not be forfeited to the state unless the person, firm, corporation, or association claiming a proprietary interest in and to it or in whose possession it is found has been accorded the opportunity for a hearing on the question of whether it is obscene as provided by § 12-5-8.

History of Section.
(G.L. 1896, ch. 281, § 14; G.L. 1909, ch. 347, § 15; P.L. 1915, ch. 1219, § 2; G.L. 1923, ch. 399, § 15; G.L. 1938, ch. 610, § 15; G.L. 1956, § 11-31-2; P.L. 1965, ch. 168, § 6; P.L. 1966, ch. 259, § 2.)



Chapter 11-31-8 - Entry of premises by deputies.

§ 11-31-8 Entry of premises by deputies.  Any deputy sheriff, when so directed by the director of the department of public safety, may, in the discharge of their duties, enter any exhibition, performance, or place mentioned in this chapter or chapter 22 of title 5.

History of Section.
(G.L. 1896, ch. 103, § 8; P.L. 1905, ch. 1249, § 1; G.L. 1909, ch. 124, § 13; G.L. 1923, ch. 129, § 13; G.L. 1938, ch. 362, § 13; G.L. 1956, § 11-31-8; P.L. 2012, ch. 324, § 36.)



Chapter 11-31-10 - Sale or exhibition to minors of indecent publications, pictures, or articles.

§ 11-31-10 Sale or exhibition to minors of indecent publications, pictures, or articles.  (a) Every person who shall willfully or knowingly engage in the business of selling, lending, giving away, showing, advertising for sale, or distributing to any person under the age of eighteen (18) years, has in his or her possession with intent to engage in that business or to otherwise offer for sale or commercial distribution to any person under the age of eighteen (18) years, or who shall display at newsstands or any other business establishment frequented by persons under the age of eighteen (18) years or where persons under the age of eighteen (18) years are or may be invited as a part of the general public, any motion picture, any still picture, photograph, or any book, pocket book, pamphlet, or magazine of which the cover or content consists of explicit representations of "sexual conduct", "sexual excitement", "nudity" and which is indecent for minors or which is predominantly made up of descriptions of "sexual conduct", "sexual excitement", "nudity" and which is indecent, shall, upon conviction, be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment for not more than two (2) years, or both.

(b) As used in this section, the following words have the following meaning:

(1) "Indecent for minors" means:

(i) Appealing to the prurient interest in sex of minors;

(ii) Patently offensive to prevailing standards in the adult community with respect to what is suitable material for minors; and

(iii) Lacking serious literary, artistic, political, or scientific value for minors;

(2) "Knowingly" means having knowledge of the character and content of the publication or failure on notice to exercise reasonable inspection which would disclose its content and character;

(3) "Nudity" means less than completely and opaquely covered; human genitals, pubic regions, buttock, and female breast below a point immediately above the top of the areola;

(4) "Sexual conduct" means act of human masturbation, sexual intercourse, sodomy, fondling, or other erotic touching of human genitals, pubic region, buttock, or female breasts; and

(5) "Sexual excitement" means human genitals in a state of sexual stimulation or arousal.

History of Section.
(G.L. 1938, ch. 610, § 48; P.L. 1956, ch. 3686, § 1; G.L. 1956, § 11-31-10; P. L. 1960, ch. 134, § 3; P.L. 1966, ch. 259, § 2; P.L. 1971, ch. 30, § 1; P.L. 1979, ch. 406, § 1; P.L. 1981, ch. 221, § 1.)



Chapter 11-31-11 - Severability.

§ 11-31-11 Severability.  If any section or provision or the application of the section or provision of this chapter to any person or circumstances shall be held invalid, the validity of the remainder of the sections and the applicability of the sections or provisions to other persons or circumstances shall not be affected.

History of Section.
(P.L. 1979, ch. 276, § 1; P.L. 1979, ch. 406, § 2.)



Chapter 11-31-12 - Penalty for making receipt of obscene publications a condition to delivery of other publications.

§ 11-31-12 Penalty for making receipt of obscene publications a condition to delivery of other publications.  (a) Any person, firm, corporation, or association who shall as a condition to a sale, allocation, consignment, or delivery for resale of any book, periodical, publication, pamphlet, magazine, ballad, printed paper, print, photograph, or any other thing require that the purchaser or consignee receive for resale any other book, periodical, publication, pamphlet, magazine, ballad, printed paper, print, picture, photograph, or other thing which is obscene or shall deny or threaten to deny any franchise or impose or threaten to impose any penalty financial or otherwise, by reason of the failure of any person to accept the book, periodical, publication, pamphlet, magazine, ballad, printed paper, print, picture, photograph, or other thing, or by reason of the return of it, shall be imprisoned for a term not to exceed two (2) years or shall pay a fine of not more than one thousand dollars ($1,000) nor less than one hundred dollars ($100).

(b) For the purpose of this section, "obscene" has the same meaning as defined in § 11-31-1.

History of Section.
(P.L. 1959, ch. 86, § 2; P.L. 1966, ch. 259, § 2; P.L. 1978, ch. 218, § 3; P.L. 1979, ch. 406, § 1.)



Chapter 11-31-13 - Injunctive proceedings by attorney general.

§ 11-31-13 Injunctive proceedings by attorney general.  The attorney general, upon complaint being made to him or her under oath that any person is violating any of the provisions of §§ 11-31-1 and 11-31-12, may institute in his or her name as attorney general of the state of Rhode Island an action to enjoin the violation in a court of competent jurisdiction. The Rhode Island Superior Court Rules of Civil Procedure shall apply to all such actions whenever possible. Any person against whom an action has been brought shall be entitled to a trial of the issues within one day after the joinder of issue and to a decision by the court within forty-eight (48) hours of the conclusion of the trial. No restraining orders or preliminary injunctions shall be issued under this section, and the hearing shall be upon the merits of the case. After the hearing, the court may restrain and/or enjoin any person, firm, corporation, or association from violating any of the provisions of §§ 11-31-1 and 11-31-12 with regard to whether criminal proceedings have already been or may be instituted.

History of Section.
(P.L. 1959, ch. 86, § 2; P.L. 1966, ch. 259, § 2; P.L. 1978, ch. 218, § 3; P.L. 1979, ch. 406, § 1.)






Chapter 11-31.1 - Adjudication of Obscene Publications



Chapter 11-32 - Obstructing Justice

Chapter 11-32-1 - Obstructing officer in execution of duty.

§ 11-32-1 Obstructing officer in execution of duty.  Every person who shall obstruct any officer, civil, military, or otherwise, including any state, city, or town police, deputy sheriff, or fire fighter, while in the execution of his or her office or duty, shall be imprisoned not exceeding one year or be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 276, § 7; G.L. 1909, ch. 342, § 7; G.L. 1923, ch. 394, § 7; G.L. 1938, ch. 605, § 7; G.L. 1956, § 11-32-1; G.L. 1971, ch. 220, § 1; P.L. 1980, ch. 186, § 1; P.L. 2012, ch. 324, § 37.)



Chapter 11-32-2 - False report of crime.

§ 11-32-2 False report of crime.  Every person who shall knowingly make or cause to be made a false statement of a crime, either oral or written, with intent that it be relied upon by a police officer of any city or town or by any member of the state police, shall be deemed guilty of obstructing an officer and shall be imprisoned not exceeding one year and/or be fined not exceeding five hundred dollars ($500), and shall in addition to this imprisonment and/or fine be ordered to make restitution to the person falsely accused of a crime for any damage which the person sustained as a result of the false complaint.

History of Section.
(P.L. 1971, ch. 184, § 1; P.L. 1985, ch. 176, § 1.)



Chapter 11-32-3 - Obstruction of the judicial system.

§ 11-32-3 Obstruction of the judicial system.  Whoever corruptly, maliciously, recklessly, by threats or force, or by any threatening letter or communication, endeavors to influence, intimidate, or impede any grand or petit juror or officer in or of any court of this state or officer who may be serving at any examination or other proceeding before any justice, magistrate, or other officer of the court, in the discharge of his or her duty; or injures any party on his or her person or property on account of his or her attending or having attended such court or examination before such justice, magistrate, or other officer, or on account of his or her testifying or having testified to any matter pending in it; or injures any grand or petit juror in his or her person or property on account of any verdict or indictment assented to by him or her, or on account of being or having been a juror, or injures any justice, magistrate, or other officer in his or her person or property on account of the performance of his or her official duties; or corruptly, maliciously, recklessly, or by threats or force, or by any threatening letter or communication, influences, obstructs, or impedes, or endeavors to influence, obstruct, or impede, the due administration of justice; shall be fined not more than five thousand dollars ($5,000), or imprisoned not more than five (5) years, or both.

History of Section.
(P.L. 1977, ch. 193, § 1; P.L. 1980, ch. 91, § 1; P.L. 1998, ch. 442, § 5.)



Chapter 11-32-4 - Definitions.

§ 11-32-4 Definitions.  For the purposes of this chapter, the following terms mean:

(1) "Malice" means an intent to vex, annoy, harm, or injure in any way another person, or to thwart or interfere in any manner with the orderly administration of justice.

(2) "Victim" means any natural person against whom any crime as defined under the laws of this state or any other state or of the United States is being or has been perpetrated or attempted to be perpetrated.

(3) "Witness" means any natural person:

(i) Having knowledge of the existence or nonexistence of facts relating to any crime;

(ii) Whose declaration under oath is received or has been received as evidence for any purpose;

(iii) Who has reported any crime to any peace officer, prosecutor, probation or parole officer, correctional officer or judicial officer;

(iv) Who has been served with a subpoena issued under the authority of any court in the state, or of any other state or of the United States; or

(v) Who would be believed by any reasonable person to be an individual described in paragraphs (i)  (iv) of this subdivision.

History of Section.
(P.L. 1980, ch. 91, § 2.)



Chapter 11-32-5 - Intimidation of witnesses and victims of crimes.

§ 11-32-5 Intimidation of witnesses and victims of crimes.  (a) Any person who, by expressly or impliedly threatening to commit any unlawful act, maliciously and knowingly communicates with another person with the specific intent to intimidate a victim of a crime or a witness in any criminal proceeding with respect to that person's participation in any criminal proceeding shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars ($500), or imprisoned not more than one year, or both.

(b) Any person who, with the specific intent to intimidate a victim of a crime or a witness in any criminal proceeding with respect to that person's participation in any criminal proceeding, causes a physical injury to or damages the property of any person or expressly or impliedly threatens to cause physical injury to or damage to the property of any person, or, with specific intent to intimidate, acts for pecuniary gain shall be guilty of a felony and, upon conviction, shall be fined not more than five thousand dollars ($5,000), or imprisoned not more than five (5) years, or both.

(c) As used in this section, "criminal proceeding" means the filing of a criminal complaint, any grand jury proceedings, any trial or hearing conducted in any court relating to a criminal matter, any proceeding before the parole board or any official inquiry into an alleged criminal violation.

(d) Nothing in this section shall be construed to prevent an attorney from interviewing any witness or victim or from otherwise investigating a matter on behalf of a client in an otherwise lawful manner.

History of Section.
(P.L. 1980, ch. 91, § 2; P.L. 1982, ch. 372, § 1.)



Chapter 11-32-6 - Jurisdiction of district, superior and family courts.

§ 11-32-6 Jurisdiction of district, superior and family courts.  (a) Any court with jurisdiction over any criminal matter, including the family court when it has jurisdiction of a juvenile by virtue of a wayward or delinquent petition alleging the violation of any criminal statute of the state of Rhode Island, may, in its discretion, upon good cause (which may include, but is not limited to, credible hearsay or the declaration of the prosecutor or defense attorney) that intimidation or dissuasion of any person who is a victim or who is a witness, has occurred or is reasonably likely to occur, issue orders including, but not limited to, the following:

(1) An order that a defendant not violate any provision of this chapter.

(2) An order that a person before the court other than a defendant, including, but not limited to, a subpoenaed witness or other person entering the courtroom of the court, not violate any provisions of this chapter.

(3) An order that any person described in this subsection maintain a prescribed geographic distance from any specified witness or victim.

(4) An order that any person described in this subsection have no communication whatsoever with any specified witness or any victim, except through an attorney under any reasonable restrictions that the court may impose.

(5) An order calling for a hearing to determine if an order as described in subdivisions (1) through (4) of this subsection should be issued.

(6) An order that a particular law enforcement agency within the jurisdiction of the court provide protection for a victim and/or witness.

(b) Every person violating any order made pursuant to subsection (a) of this section may be punished in any or all manner as follows:

(1) For any substantive offense described in § 11-32-5.

(2) As a contempt of the court making the order. No finding of contempt shall be a bar to prosecution for a substantive offense under § 11-32-5, but any conviction or acquittal for any substantive offense under § 11-32-5 shall be a bar to subsequent punishment for contempt arising out of the same act.

(3) By revocation of any form of pretrial release and/or the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding him or her into custody. Revocation may, after a hearing and upon showing by clear and convincing evidence, in the sound discretion of the court, be made whether the violation order complained of has been personally committed by the defendant or was in any way caused or encouraged to have been committed by the defendant.

History of Section.
(P.L. 1980, ch. 91, § 2; P.L. 1981, ch. 134, § 1.)



Chapter 11-32-7 - Pretrial release.

§ 11-32-7 Pretrial release.  (a) Any pretrial release of any defendant, whether on bail or under any other form of recognizance, shall be deemed as a matter of law to include a condition that the defendant neither do nor cause to be done nor knowingly permit to be done on his or her behalf any act proscribed in this chapter.

(b) Every person who willfully violates this condition of pretrial release is subject to revocation of release and for the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding him or her into custody whether or not the defendant was the subject of an order under § 11-32-6.

(c) From and after May 8, 1980, any receipt for any bail or bond given by any court by any surety or bondsman and/or any written promise to appear on one's own recognizance shall contain, in a conspicuous location, notice of this section.

History of Section.
(P.L. 1980, ch. 91, § 2.)






Chapter 11-33 - Perjury and False Swearing

Chapter 11-33-1 - Perjury.

§ 11-33-1 Perjury.  (a) Every person under oath or affirmation who knowingly makes any false material declaration or makes or uses any other information, including any book, paper, document, record, recording, or other material, knowing it contains any false material declaration, shall be deemed guilty of perjury.

(b) An indictment or information for violation of this section alleging that on oath or affirmation the defendant has knowingly made two (2) or more declarations which are inconsistent to the degree that one of them is necessarily false need not specify which declaration is false if:

(1) Each declaration was material to the point in question; and

(2) Each declaration was made within the period of the statute of limitations established in § 12-12-17.

(c) In any prosecution under this section, the falsity of a declaration set forth in the indictment or information shall be established sufficient for conviction by proof that the defendant on oath or affirmation made irreconcilably contradictory declarations material to the point in question. It shall be a defense to an indictment or information made pursuant to this subsection that the defendant, at the time he or she made each declaration, believed the declaration was true.

(d) Where in the same continuous court or grand jury proceeding in which a declaration is made, the person making the declaration admits the declaration to be false, that admission shall bar prosecution under this section if, at the time the admission is made, the declaration has not substantially affected the proceeding, or it has not become manifest that the falsity has been or will be exposed.

(e) Proof beyond a reasonable doubt under this section is sufficient for conviction. It shall not be necessary that proof be made by any particular number of witnesses or by documentary or other type of evidence.

History of Section.
(G.L. 1896, ch. 276, § 1; G.L. 1909, ch. 342, § 1; G.L. 1923, ch. 394, § 1; G.L. 1938, ch. 605, § 1; G.L. 1956, § 11-33-1; P.L. 1981, ch. 244, § 1.)



Chapter 11-33-2 - Penalty for perjury.

§ 11-33-2 Penalty for perjury.  Every person who shall be guilty of perjury or of subornation of perjury by procuring another to commit perjury, shall be imprisoned not exceeding twenty (20) years.

History of Section.
(G.L. 1896, ch. 276, § 2; G.L. 1909, ch. 342, § 2; G.L. 1923, ch. 394, § 2; G.L. 1938, ch. 605, § 2; G.L. 1956, § 11-33-2.)



Chapter 11-33-3 - Attempt to procure perjury.

§ 11-33-3 Attempt to procure perjury.  Every person who shall endeavor to incite or procure another to commit perjury, though the person incited does not commit perjury, shall be imprisoned not exceeding ten (10) years.

History of Section.
(G.L. 1896, ch. 276, § 3; G.L. 1909, ch. 342, § 3; G.L. 1923, ch. 394, § 3; G.L. 1938, ch. 605, § 3; G.L. 1956, § 11-33-3.)



Chapter 11-33-4 - False swearing pertaining to sale or conveyance of property.

§ 11-33-4 False swearing pertaining to sale or conveyance of property.  Every person over the age of eighteen (18) years who shall willfully swear or affirm falsely before any notary public, justice of the peace, or other officer authorized to administer oaths, concerning any material fact relating to any contract, lease, or other document pertaining to the sale or conveyance of real or personal property shall be deemed guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

History of Section.
(G.L. 1923, ch. 394, § 24; P.L. 1925, ch. 656, § 1; G.L. 1938, ch. 605, § 24; G.L. 1956, § 11-33-4.)



Chapter 11-33-5 - Manner of proof.

§ 11-33-5 Manner of proof.  In the trial of any complaint or indictment or information charging any offense under this chapter, the guilt of the accused may be established by circumstantial evidence without regard to the number of witnesses who may testify against the defendant.

History of Section.
(P.L. 1969, ch. 56, § 1; P.L. 1974, ch. 118, § 6.)



Chapter 11-33-6 - Perjury before general assembly committees.

§ 11-33-6 Perjury before general assembly committees.  (a) Every person who shall testify before any committee, sub-committee, or commission of the general assembly may be required to do so under oath or affirmation by the committee, sub-committee, or commission. If required to testify a stenographic record shall be kept of that testimony after approval by the speaker of the house of representatives and the president of the senate.

(b) Any person who shall willfully swear or affirm falsely in regard to any testimony before any committee, sub-committee, or commission of the general assembly shall be deemed guilty of a misdemeanor and shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding one year.

History of Section.
(P.L. 1979, ch. 382, § 1; P.L. 2001, ch. 180, § 7.)



Chapter 11-33-7 - Perjury or false swearing  Child support.

§ 11-33-7 Perjury or false swearing  Child support.  Every person who shall violate any provision of this chapter in any case or controversy involving the abandonment or nonsupport of a child pending before the family court or any other tribunal or agency of competent jurisdiction shall be guilty of a felony and shall be imprisoned for a term not to exceed twenty (20) years.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 3; P.L. 1995, ch. 374, § 3.)






Chapter 11-34 - Prostitution and Lewdness

Chapter 11-34-8.3 - Criminal forfeiture procedures.

§ 11-34-8.3 Criminal forfeiture procedures.  (a) Any criminal complaint charging an offense under §§ 11-34-8.1 or 11-34-8.2 shall set forth with reasonable particularity:

(1) Whether the law enforcement agency seeks to have forfeited property pursuant to this section; and

(2) What property the law enforcement agency seeks to have forfeited.

(b) The court may, upon application of the law enforcement agency, enter a restraining order or injunction, require any person claiming any interest in the subject motor vehicle to execute a satisfactory performance bond to the state, or take any other action to preserve the availability of the motor vehicle subject to forfeiture described in § 11-34-8.2 whether prior to or subsequent to the filing of a complaint. Written notice and an opportunity for a hearing shall be afforded to persons appearing to have an interest in the motor vehicle. The hearing is limited to the issues of whether:

(1) There is a substantial probability that the law enforcement agency will prevail on the issue of forfeiture and that failure to enter the order will result in the motor vehicle being destroyed, conveyed, encumbered or further encumbered, removed from the jurisdiction of the court, or otherwise made unavailable for forfeitures; and

(2) The need to preserve the availability of property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(c) An order under this section may be entered upon application of the law enforcement agency without notice or opportunity for a hearing when a complaint has not yet been filed with respect to the property if the law enforcement agency demonstrates that there is probable cause to believe that the property with respect to which the order is sought would, in the event of conviction, be subject to forfeiture under § 11-34-8.2 and that provision of notice will jeopardize the availability of the motor vehicle for forfeiture. The order shall expire within ten (10) days of the date on which it is entered unless for good cause shown or unless the party against whom it is entered consents to an extension for a longer period.

(2) A hearing requested by any party in interest concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(3) The court may receive and consider, at the hearing held pursuant to this subsection, evidence and information that would be inadmissible in court.

(d) Upon conviction of a person for an offense under § 11-34-8.1, the court may enter a judgment of forfeiture of the property described in §§ 11-34-8.2 and 11-34-8.3 to the city or town and shall also authorize the law enforcement agency to seize the motor vehicle ordered forfeited upon any terms and conditions that the court shall deem proper. Following the entry of an order declaring the property forfeited, the court may, upon application of the law enforcement agency, enter any appropriate orders, require the execution of satisfactory performance bonds, appoint receivers, conservators, appraisers, accountants, or trustees, or take any other action to protect the interest of the law enforcement agency in the motor vehicle ordered forfeited.

(e) All right, title, and interest in the motor vehicle described in § 11-34-8.1 vests in the city or town upon the commission of the act giving rise to forfeiture under this section subject to the limitations of § 11-34-8.2. Any such motor vehicle that is subsequently transferred to any person may be the subject of a special verdict of forfeiture and thereafter shall be ordered forfeited to the state, unless the transferee establishes in a hearing that he or she is a bona fide purchaser for value of the motor vehicle who at the time of purchase was reasonably without cause to believe that the motor vehicle was subject for forfeiture.

History of Section.
(P.L. 1994, ch. 303, § 2; P.L. 2000, ch. 109, § 8.)



Chapter 11-34-11 - Loitering for indecent purposes in or near schools.

§ 11-34-11 Loitering for indecent purposes in or near schools.  Any person who violates this section by attempting to engage a person for the purpose of prostitution or other indecent act, or to patronize or induce or otherwise secure a person to commit any indecent act in the building or on the grounds or within three hundred (300) yards of the grounds of a public or private elementary, vocational, or secondary school, shall be punished by a term of imprisonment of not more than one year and a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

History of Section.
(P.L. 1995, ch. 53, § 1.)






Chapter 11-34.1 - Commercial Sexual Activity

Chapter 11-34.1-1 - Definitions.

§ 11-34.1-1 Definitions.  The following words and phrases, when used in this chapter, have the following meanings:

(1) "Sexual conduct" means sexual intercourse, cunnilingus, fellatio, anal intercourse, and digital intrusion or intrusion by any object into the genital opening or anal opening of another person's body, or the stimulation by hand of another's genitals for the purposes of arousing or gratifying the sexual desire of either person.

(2) "Commercial sexual activity" means any sexual conduct which is performed or promised in return for a fee.

(3) "Fee" means any thing of monetary value, including but not limited to money, given as consideration for sexual conduct.

History of Section.
(P.L. 2009, ch. 185, § 1; P.L. 2009, ch. 186, § 1.)



Chapter 11-34.1-2 - Prostitution.

§ 11-34.1-2 Prostitution.  (a) A person is guilty of prostitution when such person engages or agrees or offers to engage in sexual conduct with another person in return for a fee. Any person found guilty under this section shall be deemed guilty of a misdemeanor and shall be subject to imprisonment for a term not exceeding six (6) months, or to a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), or both.

(b) Any person found guilty of a subsequent offense under this section shall be subject to imprisonment for a term of not more than one year, or a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or both.

(c) Any proceeds derived directly from a violation of this section are subject to seizure and forfeiture and further proceedings shall be had for their forfeiture as is prescribed by law in chapter 21 of title 12.

(d) In any prosecution for a violation under this section it shall be an affirmative defense if the accused was forced to commit a commercial sexual activity by:

(1) Being threatened or, subjected to physical harm;

(2) Being physically restrained or threatened to be physically restrained;

(3) Being subject to threats of abuse of law or legal process;

(4) Being subject to destruction, concealment, removal or confiscation, of any passport or other immigration document, or any other actual or purported governmental identification document; or

(5) Being subject to intimidation in which the accused's physical well being was perceived as threatened.

History of Section.
(P.L. 2009, ch. 185, § 1; P.L. 2009, ch. 186, § 1.)



Chapter 11-34.1-3 - Procurement of sexual conduct for a fee.

§ 11-34.1-3 Procurement of sexual conduct for a fee.  (a) A person is guilty of procuring or attempting to procure sexual conduct for the payment of a fee if they engage or seek to engage in sexual conduct for any type of fee and/or pay or agree to pay any type of fee for sexual conduct, regardless of the time, place or location of the procurement, attempted procurement, payment, attempted payment or conduct. Any person found guilty under this section shall be deemed guilty of a misdemeanor and shall be subject to imprisonment for a term not exceeding one year, or to a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), or both.

(b) Any person found guilty of a subsequent offense under this section shall be subject to imprisonment for a term not exceeding one year, or a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 2009, ch. 185, § 1; P.L. 2009, ch. 186, § 1.)



Chapter 11-34.1-4 - Loitering for prostitution.

§ 11-34.1-4 Loitering for prostitution.  (a) It shall be unlawful for any person to stand or wander in or near any public highway or street, or any public or private place, and attempt to engage passersby in conversation, or stop or attempt to stop motor vehicles, for the purpose of prostitution or other commercial sexual activity. Any person found guilty of the crime of loitering for prostitution shall be subject to a sentence of up to six (6) months incarceration or by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), or both.

(b) Any person found guilty of a subsequent offense under this section shall be subject to imprisonment for a term not exceeding one year, or a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 2009, ch. 185, § 1; P.L. 2009, ch. 186, § 1.)



Chapter 11-34.1-5 - Expungement of certain criminal records.

§ 11-34.1-5 Expungement of certain criminal records.  (a) Records defined in § 12-1.3-1 of any person convicted, placed on probation, or whose case was filed pursuant to § 12-10-12, for a violation of § 11-34.1-2 or § 11-34.1-4 may be expunged one year after completion of that person's sentence.

(b) The motion shall be filed in accordance with a chapter 12-1.3 and may be granted in the court's discretion regardless of the person's first offender status.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-6 - Soliciting from motor vehicles for indecent purposes  Forfeiture of motor vehicle.

§ 11-34.1-6 Soliciting from motor vehicles for indecent purposes  Forfeiture of motor vehicle.  (a) It shall be unlawful for any person, while an operator or passenger in a motor vehicle to stop, or attempt to stop another vehicle or pedestrian, or to engage or attempt to engage persons in another vehicle or pedestrians in conversation, for the purposes of prostitution or other indecent act, or to patronize, induce, or otherwise secure another person to commit any commercial sexual activity. Any person found guilty under this section shall be subject to a sentence of up to six (6) months incarceration or a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or both.

(b) Any person found guilty of a subsequent offense under this section shall be subject to imprisonment for a term of not more than one year and a fine of not less than seven hundred fifty dollars ($750) nor more than one thousand dollars ($1,000). No fine imposed under this section may be suspended.

(c) The motor vehicle being unlawfully operated as defined in this chapter by a person convicted of a second or subsequent offense of soliciting from a motor vehicle for indecent purposes pursuant to this chapter which vehicle is owned by the operator, may be seized by the law enforcement agency and forfeited at the discretion of the court. Any funds received from the forfeiture shall be deposited in the victim's of crimes indemnity fund (VCIF).

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-7 - Pandering or permitting prostitution  Not allowed.

§ 11-34.1-7 Pandering or permitting prostitution  Not allowed.  (a) It shall be unlawful for any person, by any promise or threat, by abuse of person, or by any other device or scheme, to cause, induce, persuade, or encourage a person to become a prostitute or to come into this state or leave this state for the purpose of prostitution. It shall be unlawful for any person to receive or give, or agree to receive or give, any money or thing of value for procuring or attempting to procure any person to become a prostitute or to come into this state or leave this state for the purpose of prostitution.

(b) It shall be unlawful for any person to knowingly permit, allow, transport or offer or agree to receive any person into any place, structure, house, building, room, or business for the purpose of committing any commercial sexual activity, or knowingly permit any person to remain in the premises for those purposes, or to, in any way, aid or abet or participate in any of the acts or things enumerated in this chapter. It shall also be unlawful for any person, knowing a person to be a prostitute, who shall live or derive support or maintenance, in whole or in part, from the earnings or proceeds of commercial sexual activity, from moneys loaned, advanced to, or charged against the prostitute by a landlord, manager, owner of a spa or business or any other place where commercial sexual activity is practiced or allowed, or who shall share in the earnings, proceeds or moneys shall be guilty of the crime of permitting prostitution.

(c) Every person who commits any of the offenses described in subsection (a) of this section, or who assists, abets, or aids another to commit any of those offenses, shall be guilty of pandering. For the first offense that person shall be punished by imprisonment for not less than one year and not more than five (5) years and a fine of not less than two thousand dollars ($2,000), nor more than five thousand dollars ($5,000). For every subsequent offense that person shall be punished by imprisonment for not less than three (3) years and not more than ten (10) years and a fine of not less than five thousand dollars ($5,000), nor more than ten thousand dollars ($10,000).

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-8 - Venue of pandering or permitting prostitution prosecutions.

§ 11-34.1-8 Venue of pandering or permitting prostitution prosecutions.  It shall not be a defense to any prosecution of any of the offenses described in this chapter that the offense or any part of the offense shall have been committed outside the state, and any offense described in this chapter may be alleged to have been committed. The offender may be prosecuted and punished in any county in which the offender or the person upon or against whom the offense was committed may be found, or in which the offense was consummated, or in which any overt acts in furtherance of the offenses shall have been committed.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-9 - Spouse as witness in pandering or permitting prostitution.

§ 11-34.1-9 Spouse as witness in pandering or permitting prostitution.  In any prosecution for any offense under this chapter, any person shall be a competent witness against the offender in relation to any offense committed by the offender upon or against him or her, or by the offender against or upon another person or persons in his or her presence, notwithstanding that person may have been married to the offender before or after the commission of the offense, and notwithstanding that person may be called as witness during the existence of the marriage or after its dissolution.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-10 - Reputation testimony as evidence.

§ 11-34.1-10 Reputation testimony as evidence.  In the trial of any person charged with a violation of this chapter, testimony concerning the reputation of the place where the violation occurred or of persons who frequent or reside in it shall be admissible in evidence in support of the charge.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-11 - Examination and treatment for venereal disease.

§ 11-34.1-11 Examination and treatment for venereal disease.  Any person convicted for any violation of this chapter or of any other statute relating to lewd or lascivious behavior or unlawful sexual intercourse, and who shall be confined or imprisoned in any correctional institution for more than ten (10) days, may be examined by the department of health for venereal disease, through duly appointed, licensed physicians as agents. Any person that is examined may be detained until the result of the examination is duly reported. If found with venereal disease in an infectious stage, the person shall be treated, and if a menace to the public, quarantined, in accordance with rules and regulations, not inconsistent with law, of the director of health, who is authorized to formulate and issue them. Refusal to comply with or obey the rules or regulations shall constitute a misdemeanor and be punishable by fine not to exceed two hundred fifty dollars ($250), or a sentence of incarceration of up to three (3) months, or both.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-12 - Human Immunodeficiency Virus (HIV).

§ 11-34.1-12 Human Immunodeficiency Virus (HIV).  (a) Any person convicted of a violation of any provisions of this chapter shall be required to be tested for Human Immunodeficiency Virus (HIV). No consent for the testing shall be required.

(b) The department of health shall maintain sites for providing both anonymous and confidential HIV testing, and HIV counseling and referral. Each site, funded by the department of health, shall offer free testing, counseling and referral for indigent parties and other individuals without health insurance, offer a sliding scale for payment for all other individuals and, in the case of confidential testing, screen for ability to pay through a third-party insurer. In the case of nonfunded sites for HIV testing, organizations and/or institutions performing the test shall offer free testing, counseling and referral for indigent parties and other individuals without health insurance.

(c) All persons tested under this section shall be provided pre-test and post-test counseling by individuals trained by the department of health, as an HIV testing counselor, in accordance with regulations promulgated by the department of health; provided, that the counseling shall be in accordance with acceptable medical standards.

(d) All persons who are tested under this section, who are determined to be injecting drug users, shall be referred to appropriate sources of substance abuse treatment by the HIV testing counselor and/or the attending practitioner as follows:

(1) Those persons who test positive for HIV infection shall be given priority for those outpatient substance abuse treatment programs that are sponsored or supported by the appropriate state agency responsible for these services.

(2) Those persons who are injecting drug users and test negative for HIV infection shall be referred, by the HIV testing counselor and/or attending practitioner, to the appropriate state agency responsible for these services for earliest possible evaluation and treatment.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-13 - Reporting.

§ 11-34.1-13 Reporting.  On or before January 15, 2010, and semi-annually thereafter, each law enforcement agency in this state shall file with the Governor, the Attorney General, the Speaker of the House of Representatives and the President of the Senate a report concerning the agency's enforcement of this chapter during the preceding six (6) month period. Each semi-annual report shall contain, but need not be limited to, the following information:

(1) The number of persons arrested pursuant to subsection 11-34.1-2(a), subsection 11-34.1-2(b), § 11-34.1-3, § 11-34.1-4, subsection 11-34.1-6(a), subsection 11-34.1-6(b) and subsection 11-34.1-7 of this chapter;

(2) Of those arrested, the number of persons convicted, placed on probation, whose case is filed pursuant to § 12-10-12, whether those persons pled guilty or nolo contendere or were found guilty after trial by judge or jury;

(3) The fines and/or sentences of those persons identified pursuant to subdivision (2) of this section; and

(4) A summary of the amounts of fines levied and the lengths of sentences identified pursuant to subdivision (3) of this section.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)



Chapter 11-34.1-14 - Severability.

§ 11-34.1-14 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2009, ch. 185, § 3; P.L. 2009, ch. 186, § 3.)






Chapter 11-35 - Public Utilities

Chapter 11-35-1 - Consent of property owner required for electric lines  Tree-trimming  Removal on notice.

§ 11-35-1 Consent of property owner required for electric lines  Tree-trimming  Removal on notice.  No person shall place any electric wire, apparatus, pole, bracket, insulator, or other device or appliance for the purpose of conducting currents of electricity upon any private property without the consent of the owners or of the agent of the owners; nor shall any electric wire, apparatus, pole, bracket, insulator, or other device or appliance for the purpose of conducting currents of electricity be passed through or affixed to any tree useful for shade or ornamental purposes, nor shall a tree be cut, trimmed, or interfered with, except under the direction and immediate supervision of the surveyor of highways in whose district the tree is located; provided, that any owner or agent may give notice in writing to the person or corporation owning any electric wire, apparatus, pole, bracket, insulator, or other device or appliance for the purpose of conducting currents of electricity when it shall have been so placed with the consent of the owner or agent, to remove it or any of them from any private property within thirty (30) days after the delivery of the notice, and that, in default of the removal in accordance with the terms of the notice, the owner or agent may remove them or any of them.

History of Section.
(G.L. 1896, ch. 279, § 56; G.L. 1909, ch. 345, § 59; G.L. 1923, ch. 397, § 59; G.L. 1938, ch. 608, § 67; G.L. 1956, § 11-35-1.)



Chapter 11-35-2 - Badges of telegraph and telephone workers.

§ 11-35-2 Badges of telegraph and telephone workers.  No person shall labor upon the work of erecting or repairing any telegraph or telephone line belonging to any telegraph or telephone company without having conspicuously attached to his or her dress a medal or badge, on which shall be legibly inscribed the name of the owners by whom he or she is employed, and a number by which he or she can be readily identified.

History of Section.
(G.L. 1896, ch. 279, § 56; G.L. 1909, ch. 345, § 59; G.L. 1923, ch. 397, § 59; G.L. 1938, ch. 608, § 67; G.L. 1956, § 11-35-2.)



Chapter 11-35-3 - Penalty for violating §§ 11-35-1, 11-35-2.

§ 11-35-3 Penalty for violating §§ 11-35-1, 11-35-2.  Every person who shall violate any of the provisions of §§ 11-35-1 and 11-35-2 shall be fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding three (3) months.

History of Section.
(G.L. 1896, ch. 279, § 57; G.L. 1909, ch. 345, § 60; G.L. 1923, ch. 397, § 60; G.L. 1938, ch. 608, § 68; G.L. 1956, § 11-35-3.)



Chapter 11-35-4 - Injuries to electric or communication lines.

§ 11-35-4 Injuries to electric or communication lines.  Every person who shall wantonly or willfully and maliciously cut, destroy, break down, or injure, or attempt to cut, destroy, break down, or injure any machine, appliance, or apparatus used for generating electric currents or any electric wire or other appliance or apparatus used for the purpose of conducting or transmitting electric currents for using and furnishing power, motive power, light, or heat, or used for the purpose of transmitting intelligence by means of telegraphic or telephonic apparatus or by means of fire-alarm signals, burglar-alarm signals, police signals, railway signals, or other apparatus or appliance for the transmission of intelligence, or shall cut, destroy, break down, or injure or shall attempt to cut, destroy, break down, or injure any pole, bracket, insulator or other device, apparatus, or appliance for supporting or carrying any electric wire, or shall do any other act interrupting or intended to interrupt the transmission of the electric current over any electric wire, shall be liable to indictment for it, and upon conviction shall be fined not exceeding three thousand dollars ($3,000) or imprisoned not exceeding two (2) years; provided, that nothing in this section shall be construed to authorize or permit the attachment, erection, use, operation, or maintenance of any electric wire, apparatus, pole, bracket, insulator, or other device or appliance, upon the property of any person or corporation, without the consent of the owner or owners; nor to prevent any properly authorized person from removing any electric wire, apparatus, pole, bracket, insulator, or other device or appliance for the purpose of permitting the passage of any building or structure, the moving of which has been duly authorized by any city or town council.

History of Section.
(G.L. 1896, ch. 279, § 61; G.L. 1909, ch. 345, § 64; G.L. 1923, ch. 397, § 64; G.L. 1938, ch. 608, § 73; G.L. 1956, § 11-35-4.)



Chapter 11-35-4.1 - Installation of live wires or electrical equipment.

§ 11-35-4.1 Installation of live wires or electrical equipment.  (a) Whoever being engaged in the business of transmitting electricity or installing or repairing live wires or electrical equipment knowingly permits a journeyperson line worker, while on a pole or structure, to work on live wires in excess of seven hundred and fifty (750) volts to ground unless he or she is assisted on or at the base of each pole or structure by a journeyperson line worker, a second year apprentice, or a line worker having a title commonly accepted as the equivalent of the foregoing, shall be punished by a fine of not more than one hundred dollars ($100).

(b) Each violation of this section shall be a separate offense.

(c) This section shall not apply to work done by any person who is commonly called a troubleshooter, who would be employed in the performance of making emergency repairs, locating electrical faults, clearing defective apparatus, and answering service calls.

History of Section.
(P.L. 1972, ch. 195, § 1.)



Chapter 11-35-5 - Aiding, abetting, counseling, or procuring line injuries.

§ 11-35-5 Aiding, abetting, counseling, or procuring line injuries.  Every person who shall aid, assist, abet, counsel, hire, command, or procure any person to do or attempt any of the acts mentioned in § 11-35-4 shall be subject to like fine or imprisonment as provided in that section.

History of Section.
(G.L. 1896, ch. 279, § 62; G.L. 1909, ch. 345, § 65; G.L. 1923, ch. 397, § 65; G.L. 1938, ch. 608, § 74; G.L. 1956, § 11-35-5.)



Chapter 11-35-6 - Interference with gas or electric or water meters.

§ 11-35-6 Interference with gas or electric or water meters.  Every person who shall willfully or fraudulently injure or shall knowingly suffer to be injured any wire, meter, pipe, or fittings connected with or belonging to any electric company or gaslight company or connected with or belonging to the waterworks of any corporation in this state supplying water at a stipulated rate of payment, or shall willfully tamper or meddle with any other of the appliances or appurtenances connected with or belonging to any electric company or gaslight company or to the waterworks of a corporation in a manner as to cause loss or damage to the company or corporation, or who shall willfully or fraudulently prevent any meter used for registering the quantity of electricity, gas, or water supplied through it from duly registering the quantity so passing through it, or alter the index of any meter or in any way hinder or interfere with its proper action or just registration, or shall fraudulently use the electricity or fraudulently burn the gas of the company or fraudulently use the water passing through the wire, meter, pipe, fittings, or other of the appliances or appurtenances connected with or belonging to the electric company or gas company or to the waterworks of the corporation, or willfully waste electricity, gas, or water, shall be deemed guilty of a misdemeanor and shall be imprisoned not exceeding one year or be fined not exceeding one thousand dollars ($1,000). In any prosecution under this section proof that any wire, meter, pipe, or fittings have been injured, or that any meter has been prevented from duly registering the quantity of electricity, gas, or water supplied through it, while on the premises occupied by the defendant, shall be prima facie evidence that the defendant caused the injury or prevented the meter from duly registering the quantity of electricity, gas, or water supplied through it, willfully and fraudulently and with intent to injure or defraud.

History of Section.
(G.L. 1896, ch. 279, § 48; G.L. 1909, ch. 345, § 51; G.L. 1923, ch. 397, § 51; P.L. 1930, ch. 1620, § 1; G.L. 1938, ch. 608, § 57; G.L. 1956, § 11-35-6; P.L. 1986, ch. 544, § 1; P.L. 1989, ch. 152, § 1.)



Chapter 11-35-7 - Bypassing meters  Use of electricity, gas or water with intent to defraud.

§ 11-35-7 Bypassing meters  Use of electricity, gas or water with intent to defraud.  Every person who, with intent to injure or defraud any gaslight company or any electric company, or corporation supplying water in this state at a stipulated rate of payment, shall make or cause to be made any wire, pipe, tube, or other instrument or contrivance, and connect it or cause it to be connected with any main, service pipe, or other pipe, appliance, or appurtenance used for or in connection with the works or apparatus employed for conducting or supplying electricity, illuminating gas, or water, in any manner that is calculated to supply electricity, gas, or water to any burner, orifice, faucet, or other outlet whatsoever, without the electricity, gas, or water passing through a meter provided or used for measuring or registering its quantity so passing through, or without the consent of the company or corporation to the connections, or who shall otherwise use any electricity, gas, or water with the intent to defraud the company or corporation of payment, shall be deemed guilty of a misdemeanor and shall be imprisoned not exceeding one year or be fined not exceeding one thousand dollars ($1,000). In any prosecution under this section, proof that any of the acts specified in this section were done on or about the premises occupied by the defendant, or proof of the presence on or about the premises, of any device which affects the diversion of electricity, gas, or water without it being measured or registered by the meter provided, shall be prima facie evidence that the defendant committed the acts, or aided or abetted in their commission, maliciously and with intent to injure or defraud.

History of Section.
(G.L. 1896, ch. 279, § 49; G.L. 1909, ch. 345, § 52; G.L. 1923, ch. 397, § 52; P.L. 1930, ch. 1620, § 2; G.L. 1938, ch. 608, § 58; G.L. 1956, § 11-35-7; P.L. 1986, ch. 544, § 1; P.L. 1989, ch. 152, § 1.)



Chapter 11-35-8 - Interference with electric meter.

§ 11-35-8 Interference with electric meter.  Every person who shall willfully or fraudulently injure, or shall knowingly suffer to be injured, any meter, or any wire, fittings, or appliances connected with any meter belonging to any corporation furnishing electric current for light, heat, power, or other purposes at a stipulated rate of payment, or shall willfully tamper or meddle with any other of the appliances or appurtenances connected with any meter belonging to any corporation, in any manner as to cause loss or damage to the corporation, or who shall willfully or fraudulently prevent any meter used for registering the quantity of the electric current supplied through it from duly registering the quantity so passing through it or alter the index in the meter, or in any way hinder or interfere with its proper action or just registration, or shall fraudulently use the electric current of the corporation passing through the meter, wire, fittings, or other of the appliances or appurtenances connected with or belonging to the corporation, or willfully waste electric current, shall be deemed guilty of a misdemeanor and shall be imprisoned not exceeding thirty (30) days or be fined not exceeding five hundred dollars ($500). In any prosecution under this section proof that any meter, or any wire, fitting, appliance, or appurtenance connected with it, has been injured, or tampered, or meddled with, or that any meter has been prevented from duly registering the quantity of electric current supplied through it, while on the premises occupied by the defendant, shall be prima facie evidence that the defendant caused the injury or tampered or meddled with the meter, wire, fitting, appliance, or appurtenance, or prevented the meter from duly registering the quantity of electric current supplied through it, willfully and fraudulently and with intent to injure or defraud.

History of Section.
(G.L. 1896, ch. 279, § 63; G.L. 1909, ch. 345, § 66; G.L. 1923, ch. 397, § 66; G.L. 1938, ch. 608, § 59; P.L. 1940, ch. 948, § 1; G.L. 1956, § 11-35-8.)



Chapter 11-35-9 - Bypassing electric meter  Use of electricity with intent to defraud.

§ 11-35-9 Bypassing electric meter  Use of electricity with intent to defraud.  Every person who, with intent to injure or defraud any person, persons, association, or corporation generating, conducting, using, or supplying the electric current, either for the purposes of his, her, its or their own business or for the purpose of selling the electric current at a stipulated rate of payment, shall make or cause to be made any wire or other instrument or contrivance and connect it or cause it to be connected with any electric wire, appliance, apparatus or appurtenance used for or in connection with the wires or apparatus employed for generating, conducting, using, or supplying electric current, in any manner that is calculated either to waste and dissipate the electric current or to supply the electric current to any lamp, burner, heater, machine, motor or other apparatus or appliance whatsoever, without the electric current passing through a meter provided by the person, persons, association, or corporation and used for registering the quantity so passing through, or without the consent of the person, persons, association, or corporation to the connections, or who shall otherwise use any electric current with the intent to defraud the person, persons, association or corporation of payment, shall be deemed guilty of a misdemeanor and shall be imprisoned not exceeding thirty (30) days or be fined not exceeding five hundred dollars ($500). In any prosecution under this section proof that any of the acts specified in this section was done on or about the premises occupied by the defendant, or proof of the presence on or about the premises of any wire or other instrument or contrivance which effects the waste or dissipation or the diversion of electric current without the electric current being measured or registered by a meter provided for it or without the consent of the person, persons, association, or corporation, shall be prima facie evidence that the defendant committed the acts, or aided or abetted in their commission, maliciously and with intent to injure or defraud.

History of Section.
(G.L. 1896, ch. 279, § 60; G.L. 1909, ch. 345, § 67; G.L. 1923, ch. 397, § 67; G.L. 1938, ch. 608, § 60; P.L. 1940, ch. 948, § 2; G.L. 1956, § 11-35-9.)



Chapter 11-35-10 - Excessive gas or water charges  False meters.

§ 11-35-10 Excessive gas or water charges  False meters.  Every person or corporation who shall willfully collect of any person or persons a larger sum for gas or water than appears to be due on inspection of the meter put in to regulate and register it, or shall willfully furnish a meter that shall not correctly register the quantity of gas or water consumed, shall be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 279, § 50; G.L. 1909, ch. 345, § 53; G.L. 1923, ch. 397, § 53; G.L. 1938, ch. 608, § 61; G.L. 1956, § 11-35-10.)



Chapter 11-35-14 - Refusal to relinquish or to damage or to obstruct telephone.

§ 11-35-14 Refusal to relinquish or to damage or to obstruct telephone.  (a) Any person who willfully refuses to relinquish a party line or who obstructs or damages an individual telephone line or telephone set when he or she knows or should have known that the party line, individual telephone line or telephone set is needed for an emergency call to a fire department or police department or for medical aid or ambulance service shall be fined not less than fifty dollars ($50.00) nor more than three hundred dollars ($300) or be imprisoned ninety (90) days, or both, or any person who secures the use of a party line by falsely stating that the line is needed for an emergency call shall be fined not exceeding twenty dollars ($20.00) or be imprisoned not exceeding three (3) months.

(b) As used in this section:

(1) "Party line" means a subscriber line telephone circuit consisting of two (2) or more main telephone stations connected with it, each station with a distinctive ring or telephone number; and

(2) "Emergency" means a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential.

History of Section.
(P.L. 1958, ch. 145, § 1; P.L. 1997, ch. 133, § 1; P.L. 1998, ch. 346, § 1.)



Chapter 11-35-15 - Notice on telephone book.

§ 11-35-15 Notice on telephone book.  A copy of § 11-35-14, preceded by the word "Warning" in large type, shall be printed in a prominent place in every telephone directory distributed to the members of the general public in this state or in any portion of it after June 1, 1958, which lists the calling numbers of telephones of any telephone exchange located in this state; provided, the provisions of this section shall not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories.

History of Section.
(P.L. 1958, ch. 145, § 1.)



Chapter 11-35-16 - Wrongfully obtaining telecommunication service.

§ 11-35-16 Wrongfully obtaining telecommunication service.  (a) Any person who, with intent to injure or defraud any person, persons, association, or corporation furnishing telecommunications service of the whole or any part of the lawful charge for any service, obtains, attempts to obtain, or aids or abets another in obtaining any telecommunications service by any false representation, false statement, or stratagem, by the unauthorized charging to the account of another, by installing or tampering with any facilities or equipment or by any other means, commits a criminal offense and shall be subject to the penalties set forth in § 11-49-10(a), if the value of or the charges for the service obtained in violation of this section does not exceed one hundred dollars ($100) in any six (6) month period, or be subject to the penalties set forth in § 11-49-10(b), if the value of or the charges for the service exceed one hundred dollars ($100) in any six (6) month period; provided, that this section shall not apply to conduct constituting a violation of the provisions of § 11-18-21.

(b) As used in this section, "telecommunication service" includes the transmission of any video, audio, or other signal by a community antenna television system licensed pursuant to the provisions of chapter 19 of title 39.

History of Section.
(P.L. 1961, ch. 157, § 1; P.L. 1981, ch. 198, § 1; P.L. 1983, ch. 316, § 1.)



Chapter 11-35-17 - Crank or obscene telephone calls.

§ 11-35-17 Crank or obscene telephone calls.  (a) Whoever shall originate a transmission by facsimile machine, or other telecommunication device or shall telephone any person repeatedly or cause any person to be telephoned repeatedly for the sole purpose of harassing, annoying, or molesting the other person or his or her family, whether or not conversation ensues; or whoever shall originate a transmission by facsimile machine, or other telecommunication device or shall telephone any person for the purpose of using any threatening, vulgar, indecent, obscene, or immoral language over the telephone, shall be guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than one year, or both.

(b) This section shall not be construed to impose any liability upon providers of telecommunications services.

History of Section.
(P.L. 1965, ch. 195, § 1; P.L. 1993, ch. 278, § 1.)



Chapter 11-35-18 - Bomb threats and similar false reports.

§ 11-35-18 Bomb threats and similar false reports.  Whoever, knowing the report to be false, transmits or causes to be transmitted to any person by telephone or other means a communication falsely reporting the location of any explosive or other dangerous substance or contrivance, causing anxiety, unrest, fear, or personal discomfort by that false report to any person or group of persons, shall be guilty of a felony and shall be punished by imprisonment at the adult correctional institutions for not more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or by both fine and imprisonment.

History of Section.
(P.L. 1965, ch. 195, § 1.)



Chapter 11-35-19 - Prosecution for violations of §§ 11-35-17, 11-35-18.

§ 11-35-19 Prosecution for violations of §§ 11-35-17, 11-35-18.  The crimes described in §§ 11-35-17 and 11-35-18 may be prosecuted and punished in the territorial jurisdiction in which the communication originates or is received.

History of Section.
(P.L. 1965, ch. 195, § 1.)



Chapter 11-35-20 - Termination of service.

§ 11-35-20 Termination of service.  Every person or corporation who shall willfully for non-payment of charges cut off, discontinue, or otherwise terminate gas, electric, water, telephone, light, heat, or power service to any domestic or institutional user on either Friday, Saturday, or Sunday or at any time when the office of the person or corporation is not open for business or the day before any legal holiday shall be guilty of a misdemeanor and fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1968, ch. 38, § 1.)



Chapter 11-35-21 - Unauthorized interception, disclosure or use of wire, electronic, or oral communication.

§ 11-35-21 Unauthorized interception, disclosure or use of wire, electronic, or oral communication.  (a) Except as otherwise specifically provided in chapter 5.1 of title 12, any person: (1) who willfully intercepts, attempts to intercept, or procures any other person to intercept or attempt to intercept, any wire, electronic, or oral communication; (2) who willfully discloses or attempts to disclose to any person the contents of any wire, electronic, or oral communication, knowing, or having reason to know that the information was obtained through interception of a wire, electronic, or oral communication in violation of this section; or (3) who willfully uses or attempts to use the contents of any wire, electronic, or oral communication, knowing, or having reason to know, that the information was obtained through interception of a wire, electronic, or oral communication in violation of this section; shall be imprisoned for not more than five (5) years.

(b) The provisions of subdivisions (a)(2) and (3) of this section shall not apply to the contents of any wire, electronic, or oral communication, or evidence derived from those contents, which has become common knowledge or public information.

(c) It shall not be unlawful under this chapter for:

(1) An operator of a switchboard, or an officer, agent, or employee of a communication common carrier, whose facilities are used in the transmission of a wire, electronic, or oral communication, to intercept, disclose, or use that communication in the normal course of his or her employment while engaged in any activity which is a necessary incident to the rendition of his or her service or to the protection of the rights or property of the carrier of the communication. No communication common carrier shall utilize service observing or random monitoring except for mechanical or service quality control checks;

(2) A person acting under color of law to intercept a wire, electronic, or oral communication, where that person is a party to the communication, or where one of the parties to the communication has given prior consent to the interception; or

(3) A person not acting under color of law to intercept a wire, electronic, or oral communication, where the person is a party to the communication, or one of the parties to the communication has given prior consent to the interception unless the communication is intercepted for the purpose of committing any criminal or tortious act in the violation of the constitution or laws of the United States or of any state or for the purpose of committing any other injurious act.

History of Section.
(P.L. 1969, ch. 55 § 3; P.L. 1999, ch. 167, § 1.)



Chapter 11-35-22 - Offenses in connection with authorized interception of communications.

§ 11-35-22 Offenses in connection with authorized interception of communications.  Except as otherwise specifically provided in chapter 5.1 of title 12, any person: (1) who willfully edits, alters, or tampers with any tape, transcription, or other sound recording, or knows of the editing, altering, or tampering, and presents the recording in any judicial proceeding or proceeding under oath, without fully indicating the nature of the changes made and the original state of the recording; or (2) who willfully discloses to any person any information concerning or contained in the application for or the granting or denial of orders for interception, renewals, notice, or return on an ex parte order granted pursuant to this section, or the contents of any document, tape, or recording kept in accordance with chapter 5.1 of title 12; shall be imprisoned for not more than five (5) years.

History of Section.
(P.L. 1969, ch. 55, § 3.)



Chapter 11-35-23 - Failure to report to law enforcement officers.

§ 11-35-23 Failure to report to law enforcement officers.  An employee of any communication common carrier who has knowledge obtained during the course of that employment of any violation of this chapter and willfully fails to report that knowledge within seven (7) days to the attorney general shall be guilty of a misdemeanor punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1969, ch. 55, § 3.)



Chapter 11-35-24 - Possession, sale, distribution, manufacture and advertising of intercepting device.

§ 11-35-24 Possession, sale, distribution, manufacture and advertising of intercepting device.  (a) Any person who willfully and knowingly possesses, sells, distributes, manufactures, assembles, or places in any publication any advertisement of, an intercepting device, the design of which renders it primarily useful for the purpose of the surreptitious interception of a wire or oral communication shall be imprisoned not more than five (5) years and fined not more than ten thousand dollars ($10,000);

(b) It shall not be unlawful under this section for a communication common carrier or an officer, agent, or employee of, or a person under contract with, a communication common carrier, in the usual course of the communication common carrier's business, or a person under contract with the United States or a state or a political subdivision of it, or an officer, agent, or employee of a state or a political subdivision of it, to possess, sell, distribute, manufacture, assemble, or advertise any intercepting device, while acting in furtherance of the appropriate activities of the United States or a state or political subdivision of it or a communication common carrier.

History of Section.
(P.L. 1969, ch. 55, § 3.)



Chapter 11-35-25 - Fraudulent communication devices.

§ 11-35-25 Fraudulent communication devices.  (a) It shall be unlawful for any person to willfully make, manufacture, assemble, possess, possess with intent to sell, sell, give, or otherwise transfer to another, or offer or place in any newspaper, magazine, handbill, or other publication any advertisement to sell, give, or otherwise transfer to another or purchase or in any other manner obtain, receive, or conceal any electronic, mechanical, or other device, instrument, apparatus, or equipment, or plans, specifications, instructions, or other information for making, manufacturing, assembling, or using any device, instrument, apparatus, or other equipment or to publish any plans, specifications, instructions, or other information with intent to use it or know or have reason to know that it is intended to be used or that its design renders it primarily useful to obtain any communication or community antenna television service from a company providing that service, by rearranging, tampering with, or making any unauthorized connection, whether physically, electronically, acoustically, inductively, or otherwise to any telephone or community antenna television instrument, equipment, or facility of any company, to avoid the payment, in whole or in part, of the lawful charge for the communication or community antenna television service or to conceal from any company or from lawful authority the existence or place of origin or termination of any communication, or by using any communication or community antenna television service knowing or having reason to know that the rearrangement, tampering, or connection existed at the time of use.

(b) Any person who is convicted of willfully making, manufacturing, assembling, or possessing with the intent to sell, or who sells, gives or otherwise transfers to another, or offers or places in any newspaper, magazine, handbill, or other publication any advertisement to sell, or give, or otherwise transfers to another any devices and/or instruments as described in this section shall be guilty of a felony and, upon conviction, may be imprisoned for not more than three (3) years, or fined not more than three thousand dollars ($3,000), or both.

(c) Any person who is convicted of having possession of any devices, instruments and/or plans as described in this section shall be guilty of a misdemeanor, and, upon conviction, may, except as provided in this section, be imprisoned for not more than one year, or fined not more than five hundred dollars ($500), or both; provided, that any person who is convicted of having possession of any devices, instruments, and/or plans relative to a community antenna television system or instruments, equipment or facilities in connection with it as described in this section shall be guilty of a misdemeanor and, upon conviction, may be fined up to one thousand dollars ($1,000).

History of Section.
(P.L. 1978, ch. 60, § 1; P.L. 1983, ch. 316, § 1.)



Chapter 11-35-26 - Automatic telephone dialing systems failing to disconnect.

§ 11-35-26 Automatic telephone dialing systems failing to disconnect.  (a) Any person who operates an automatic telephone dialing system in this state which fails within five (5) seconds after the called party hangs up to automatically create a disconnect signal or an on-hook condition which allows the called party's line to be released shall be guilty of a misdemeanor and shall be punished by a fine of not more than two hundred dollars ($200) for each occurrence.

(b) As used in this section, "automatic telephone dialing system" means any automatic terminal equipment which is capable of storing numbers to be called or producing numbers to be called, using a random or sequential number generator, and with the ability to call those numbers, and which is capable of delivering a prerecorded message to the number called with or without manual assistance.

History of Section.
(P.L. 1987, ch. 59, § 1.)



Chapter 11-35-28 - Trespassing on utility right-of-way.

§ 11-35-28 Trespassing on utility right-of-way.  Every person who, without right, knowingly makes attachments to, or disposes on, the facilities or the rights-of-way of any electric, gas, telephone, or water utility, shall be subject to a fine of not more than two hundred fifty dollars ($250) per incident, plus the cost of repair of the facility or right-of-way from the action. The fine shall be payable to the general fund of the municipality where the incident occurred.

History of Section.
(P.L. 1992, ch. 482, § 1.)



Chapter 11-35-29 - Trespassing on utility property.

§ 11-35-29 Trespassing on utility property.  Every person who, without right, willfully trespasses and remains upon the land or premises of any utility, after having been forbidden to do so by the owner, agent, or the person having control over the premises of the facility, shall be fined not more than one thousand dollars ($1,000) or be imprisoned not more than one year, or both.

History of Section.
(P.L. 2011, ch. 378, § 1.)






Chapter 11-35.1 - Theft of Telecommunication Services

Chapter 11-35.1-1 - Definitions.

§ 11-35.1-1 Definitions.  For the purposes of this chapter:

(1) "Manufacture of an unlawful telecommunications device" means to design, produce, assemble, duplicate, modify, alter, program or reprogram a telecommunication device that:

(i) Duplicates the identity of an authorized telecommunication service used for sale and distribution without the consent of the telecommunication service provider; or

(ii) Is capable of acquiring or facilitating the acquisition of telecommunication service without the consent of the telecommunication service provider.

(2) "Sell" means to transfer for consideration or agree to do so.

(3) "Telecommunication device" means any type of instrument, device, apparatus, machine or equipment which is designed to or is capable of transmitting or receiving telephonic, electronic, or radio communications or any part of an instrument, device, machine or equipment, or computer circuit, computer chip, electronic mechanism or any other component, which is capable of facilitating the transmission or reception of telephonic, electronic or radio communications.

(4) "Telecommunication service" means any service provided for a charge or compensation to facilitate the origination, transmission, emission or reception of signs, signals, data, writing, images and sounds or intelligence of any nature by telephone, including cellular or wireless telephones, wire, radio, television, video, optical or other electromagnetic system.

(5) "Telecommunication provider" means a person or entity providing telecommunication service including, but not limited to, a commercial mobile radio service company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or telecommunication service.

(6) "Unlawful telecommunication device" means any electronic serial number, mobile identification number, personal identification number of any telecommunication device that is manufactured, altered, modified, programmed or reprogrammed alone or in conjunction with another device or other equipment for the purpose of intentionally acquiring or facilitating the acquisition of a telecommunication service without the consent of the telecommunication service provider. These unlawful devices include, but are not limited to, tumbler phones, clone phones, tumbler microchips, clone microchips and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider.

History of Section.
(P.L. 1997, ch. 181, § 1.)



Chapter 11-35.1-2 - Criminal offense.

§ 11-35.1-2 Criminal offense.  (a) A criminal offense is committed by:

(1) Any person who intentionally obtains or attempts to obtain telecommunication service by the use of an unlawful telecommunication device.

(2) Any person who makes, distributes, possesses or assembles an unlawful telecommunication device, or plans or instructions for making the same, under circumstances evidencing an intent to use or employ such unlawful telecommunication device.

(3) Any person who engages in the business for profit or economic gain of selling or offering for sale an unlawful telecommunication device.

(b) A person is guilty of theft of telecommunications service for profit or economic gain when he or she:

(i) Engages in the business for profit or economic gain of tampering or making connection with the equipment of a supplier of a telecommunication service without the consent of the supplier, for the purpose of supplying that service on one or more occasions;

(ii) Engages in the business for profit or economic gain of offering for sale to any person other than the supplier of a telecommunication service any decoder, descrambler or other device or the unauthorized use of a confidential identification or authorization code, the principal function of which defeats the electronic signal encryption jamming or individually addressed switching imposed by the supplier for the purpose of restricting the delivery of that service to persons who pay for the service;

(iii) Without the consent of the supplier of the service, engages in the business for profit or economic gain of connecting or disconnecting the fiber optic, cables, conduits, wires, conductors, attachments or other electromagnetic system of the supplier;

(iv) Conceals or assists another to conceal from any telecommunication service provider or from any lawful authority the existence or place of origin or destination of any telecommunication.

(2) There shall be a rebuttable presumption of intent that a person is engaged in the business for profit or economic gain of offering for sale a decoder, descrambler or other device or a confidential identification or authorization code in violation of paragraph (1)(ii) of this subsection if the person has three (3) or more decoders, descramblers or other devices or confidential identification or authorization codes in his or her possession or under his or her control.

History of Section.
(P.L. 1997, ch. 181, § 1.)



Chapter 11-35.1-3 - Civil actions.

§ 11-35.1-3 Civil actions.  Any person aggrieved by acts constituting a violation of § 11-35.1-2 may bring a civil action in the superior court for the judicial district where the violation occurred for relief including a temporary or permanent injunction and damages. In addition to any other relief, the court may, in its discretion, award costs and reasonable attorney's fee.

History of Section.
(P.L. 1997, ch. 181, § 1.)



Chapter 11-35.1-4 - Penalties.

§ 11-35.1-4 Penalties.  A person who commits an offense in violation of this chapter shall be fined not more than thirty thousand dollars ($30,000), or by imprisonment in the state prison for not more than five (5) years, or both.

History of Section.
(P.L. 1997, ch. 181, § 1.)






Chapter 11-36 - Railroads and Carriers

Chapter 11-36-1 - Hindering passage of trains  Placing explosives near highways, buildings, or tracks.

§ 11-36-1 Hindering passage of trains  Placing explosives near highways, buildings, or tracks.  Every person who shall willfully place upon any railroad track any substance or thing with intent to hinder or impede the passage of any locomotive engine or car over the railroad, or shall willfully do any other act, matter, or thing, with intent to hinder, impede, or interrupt the passage of the locomotive engine or car, or whoever willfully throws into, against, or upon, or puts, places, or explodes, or causes to be exploded, in, upon or near a public highway, building, monument, bridge, railroad track, or car on it, or vessel, any gunpowder or other explosive substance, or a bombshell, torpedo, or any instrument or package filled or loaded with an explosive substance, with intent unlawfully to destroy or injure the highway, building, monument, bridge, railroad track, car, or vessel, or any person or property, in, on or near the highway, building, monument, highway, bridge, railroad track, car, or vessel, shall be imprisoned not less than two (2) years nor more than twenty (20) years, or be fined not exceeding ten thousand dollars ($10,000), or both.

History of Section.
(G.L. 1896, ch. 279, § 29; G.L. 1909, ch. 345, § 30; P.L. 1909, ch. 429, § 1; G.L. 1923, ch. 397, § 30; G.L. 1938, ch. 608, § 30; G.L. 1956, § 11-36-1; P.L. 1987, ch. 76, § 1.)



Chapter 11-36-2 - Unauthorized stopping of train.

§ 11-36-2 Unauthorized stopping of train.  Whoever willfully or maliciously stops, or causes to be stopped, a train on a railroad for the purpose of entering, leaving, or wantonly delaying it shall be fined not less than five dollars ($5.00) nor more than fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 279, § 30; G.L. 1909, ch. 345, § 31; G.L. 1923, ch. 397, § 31; G.L. 1938, ch. 608, § 31; G.L. 1956, § 11-36-2.)



Chapter 11-36-3 - Throwing missiles at train.

§ 11-36-3 Throwing missiles at train.  Whoever willfully throws or shoots a missile at a locomotive engine, railroad, or street railway car, or other means of public conveyance, or at a person on the engine or car or conveyance, or in any way assaults or interferes with a conductor, engineer, brake operator, driver, or motor operator while in discharge of his or her duty on or near a railroad engine, car, or train, or on or near a street railway car or other means of public conveyance, shall be fined not more than five hundred dollars ($500) or be imprisoned not more than one year. Any violation of the provisions of this section which results in a personal injury to an employee or passenger shall be considered a felony, punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or imprisonment in the state prison not exceeding three (3) years, or both.

History of Section.
(G.L. 1896, ch. 279, § 31; G.L. 1909, ch. 345, § 32; G.L. 1923, ch. 397, § 32; G.L. 1938, ch. 608, § 32; G.L. 1956, § 11-36-3; P.L. 1962, ch. 144, § 1; P.L. 1973, ch. 154, § 1.)



Chapter 11-36-4 - Injuring railroad signals or signal lines.

§ 11-36-4 Injuring railroad signals or signal lines.  Whoever unlawfully and intentionally injures, molests, or destroys any electric or other signal of a railroad corporation, or any line, wire, post, or other structure or mechanism used in connection with a signal on a railroad, or destroys, or in any way interferes with, the proper working of the signal, shall be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding two (2) years.

History of Section.
(G.L. 1896, ch. 279, § 32; G.L. 1909, ch. 345, § 33; G.L. 1923, ch. 397, § 33; G.L. 1938, ch. 608, § 33; G.L. 1956, § 11-36-4.)



Chapter 11-36-5 - Loitering on railroad or bus line property.

§ 11-36-5 Loitering on railroad or bus line property.  Every person who shall loiter or remain about or in any station house of any railroad corporation or the station house or terminal of any bus line or bus company or upon the platforms, tracks, or grounds of any company or corporation, adjoining any station or terminal, after being requested to leave by any officer or agent of the company operating or using the facilities, shall be fined not less than five dollars ($5.00) nor more than one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 279, § 33; G.L. 1909, ch. 345, § 34; G.L. 1923, ch. 397, § 34; G.L. 1938, ch. 608, § 34; G.L. 1956, § 11-36-5; P.L. 1968, ch. 22, § 1.)



Chapter 11-36-6 - Trespassing on railroad right-of-way.

§ 11-36-6 Trespassing on railroad right-of-way.  Every person who without right knowingly stands or walks, or rides a bicycle or other vehicle on the private right-of-way of any railroad or railway operated by steam or other power, except for the purpose of crossing it at a highway or other authorized crossing, shall be fined not more than one thousand dollars ($1,000) or be imprisoned not more than one year, or both. Any person violating this section may be arrested without a warrant by any police officer or any special railroad police officer and proceeded against according to law.

History of Section.
(P.L. 1899, ch. 613, § 1; G.L. 1909, ch. 345, § 35; P.L. 1913, ch. 953, § 1; G.L. 1923, ch. 397, § 35; G.L. 1938, ch. 608, § 35; G.L. 1956, § 11-36-6; P.L. 1985, ch. 157, § 1; P.L. 1987, ch. 76, § 1.)



Chapter 11-36-7 - Posting of statute.

§ 11-36-7 Posting of statute.  A printed copy of § 11-36-6 shall be conspicuously posted in a public place in or upon each passenger station of every railroad and railway operated by steam or other power in this state.

History of Section.
(P.L. 1899, ch. 613, § 2; G.L. 1909, ch. 345, § 36; P.L. 1913, ch. 953, § 2; G.L. 1923, ch. 397, § 36; G.L. 1938, ch. 608, § 36; G.L. 1956, § 11-36-7.)



Chapter 11-36-8 - Removal of waste or packing from journal boxes.

§ 11-36-8 Removal of waste or packing from journal boxes.  Every person who shall willfully and maliciously take or remove the waste or packing from out of any journal box or boxes of any locomotive, engine, tender, carriage, coach, car, caboose, or truck used or operated upon any railroad, whether operated by steam or electricity, shall, upon conviction, be imprisoned not more than three (3) years or be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1905, ch. 1217, § 1; G.L. 1909, ch. 345, § 37; G.L. 1923, ch. 397, § 37; G.L. 1938, ch. 608, § 37; G.L. 1956, § 11-36-8.)



Chapter 11-36-9 - Obstruction of street railway company.

§ 11-36-9 Obstruction of street railway company.  Every person who shall willfully and maliciously obstruct a street railway company in the use of its tracks, or willfully and maliciously delay or obstruct the passing of its cars or carriages, shall be punished by a fine not exceeding three thousand dollars ($3,000) or by imprisonment not exceeding two (2) years; provided, that nothing in this chapter shall be construed to interfere with the necessary work of laying and repairing any gas or water pipes or sewers, or the necessary and reasonable obstruction of tracks by vehicles in the process of loading and unloading not prohibited by any town or city ordinance. Every person who shall aid, assist, abet, counsel, hire, command, or procure any person to do or attempt any of the acts mentioned in this section shall be subject to fine or imprisonment pursuant to this section.

History of Section.
(G.L. 1896, ch. 279, §§ 65, 66; G.L. 1909, ch. 345, §§ 68, 69; G.L. 1923, ch. 397, §§ 68, 69; G.L. 1938, ch. 608, §§ 75, 76; G.L. 1956, § 11-36-9.)



Chapter 11-36-10 - Evasion of payment of fare.

§ 11-36-10 Evasion of payment of fare.  Every person who shall fraudulently evade or attempt to evade the payment of any fare, rate or toll lawfully established by any railroad company, or a street railway company, or a toll bridge company, or by the owners or charterers of any steamboat or ferryboat, or by any steamship company, or by any owner or operator of a motor bus holding a certificate from the public utility commission, or by the Rhode Island public transit authority, either by giving a false answer to the collector of the fare, rate, or toll, or by presenting for his or her fare, rate, or toll a ticket good only for the transportation of another person, or by traveling beyond the point to which he or she may have paid his or her fare, rate, or toll, or by leaving the train, car, bridge, steamboat, ferryboat, or steamship without having paid the fair, rate, or toll established for the distance traveled, or otherwise, shall be fined twenty dollars ($20.00) for each offense.

History of Section.
(G.L. 1896, ch. 279, § 43; G.L. 1909, ch. 345, § 46; P.L. 1916, ch. 1391, § 1; G.L. 1923, ch. 397, § 46; P.L. 1930, ch. 1534, § 1; G.L. 1938, ch. 608, § 46; G.L. 1956, § 11-36-10; P.L. 1997, ch. 151, § 1.)



Chapter 11-36-11 - Unauthorized presence on locomotive or freight train.

§ 11-36-11 Unauthorized presence on locomotive or freight train.  Every person who shall without right attach himself or herself to or shall be in or upon any locomotive, locomotive tender, freight car, or freight train upon any railroad track shall be fined not more than twenty dollars ($20.00), or be imprisoned not more than ten (10) days, or both. Any person violating this section may be arrested without a warrant by any police officer, or any railroad police officer, and proceeded against according to law.

History of Section.
(P.L. 1909, ch. 373, § 1; G.L. 1923, ch. 397, § 73; G.L. 1938, ch. 608, § 81; G.L. 1956, § 11-36-11.)



Chapter 11-36-12 - Profiteering on tickets.

§ 11-36-12 Profiteering on tickets.  No person shall resell or offer for resale a ticket or tickets for passage of a person on a common carrier at an increase in price in excess of one dollar ($1.00) over the established rate for the passage and, whenever the resale is completed, the seller shall give to the purchaser a receipt indicating the amount paid for the ticket or tickets. Any person found guilty of violating the provisions of this section shall be fined not more than five hundred dollars ($500).

History of Section.
(G.L. 1938, ch. 612, § 59; P.L. 1944, ch. 1415, § 1; G.L. 1956, § 11-36-12.)



Chapter 11-36-13 - Tampering with railroad switches.

§ 11-36-13 Tampering with railroad switches.  Whoever unlawfully removes, turns, destroys, or tampers with any railroad switch or in any way interferes with the proper working of a switch shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment not exceeding three (3) years, or both.

History of Section.
(P.L. 1973, ch. 149, § 1; P.L. 1987, ch. 76, § 1.)



Chapter 11-36-14 - "Railroad corporation" and "company" defined.

§ 11-36-14 "Railroad corporation" and "company" defined.  "Railroad corporation" and "railroad company," wherever used in this chapter, include in their meaning the National Railroad Foundation and Museum.

History of Section.
(P.L. 1982, ch. 60, § 1.)






Chapter 11-37 - Sexual Assault

Chapter 11-37-1 - Definitions.

§ 11-37-1 Definitions.  The following words and phrases, when used in this chapter, have the following meanings:

(1) "Accused" means a person accused of a sexual assault.

(2) "Force or coercion" means when the accused does any of the following:

(i) Uses or threatens to use a weapon, or any article used or fashioned in a manner to lead the victim to reasonably believe it to be a weapon.

(ii) Overcomes the victim through the application of physical force or physical violence.

(iii) Coerces the victim to submit by threatening to use force or violence on the victim and the victim reasonably believes that the accused has the present ability to execute these threats.

(iv) Coerces the victim to submit by threatening to at some time in the future murder, inflict serious bodily injury upon or kidnap the victim or any other person and the victim reasonably believes that the accused has the ability to execute this threat.

(3) "Intimate parts" means the genital or anal areas, groin, inner thigh, or buttock of any person or the breast of a female.

(4) "Mentally disabled" means a person who has a mental impairment which renders that person incapable of appraising the nature of the act.

(5) "Mentally incapacitated" means a person who is rendered temporarily incapable of appraising or controlling his or her conduct due to the influence of a narcotic, anesthetic, or other substance administered to that person without his or her consent, or who is mentally unable to communicate unwillingness to engage in the act.

(6) "Physically helpless" means a person who is unconscious, asleep, or for any other reason is physically unable to communicate unwillingness to an act.

(7) "Sexual contact" means the intentional touching of the victim's or accused's intimate parts, clothed or unclothed, if that intentional touching can be reasonably construed as intended by the accused to be for the purpose of sexual arousal, gratification, or assault.

(8) "Sexual penetration" means sexual intercourse, cunnilingus, fellatio, and anal intercourse, or any other intrusion, however slight, by any part of a person's body or by any object into the genital or anal openings of another person's body, or the victim's own body upon the accused's instruction, but emission of semen is not required.

(9) "Spouse" means a person married to the accused at the time of the alleged sexual assault, except that such persons shall not be considered the spouse if the couple are living apart and a decision for divorce has been granted, whether or not a final decree has been entered.

(10) "Victim" means the person alleging to have been subjected to sexual assault.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1980, ch. 273, § 1; P.L. 1984, ch. 152, § 1; P.L. 1986, ch. 191, § 1; P.L. 1996, ch. 204, § 1; P.L. 1999, ch. 83, § 13; P.L. 1999, ch. 130, § 13.)



Chapter 11-37-2 - First degree sexual assault.

§ 11-37-2 First degree sexual assault.  A person is guilty of first degree sexual assault if he or she engages in sexual penetration with another person, and if any of the following circumstances exist:

(1) The accused, not being the spouse, knows or has reason to know that the victim is mentally incapacitated, mentally disabled, or physically helpless.

(2) The accused uses force or coercion.

(3) The accused, through concealment or by the element of surprise, is able to overcome the victim.

(4) The accused engages in the medical treatment or examination of the victim for the purpose of sexual arousal, gratification, or stimulation.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1980, ch. 273, § 1; P.L. 1981, ch. 119, § 1; P.L. 1984, ch. 59, § 1; P.L. 1984, ch. 355, § 1; P.L. 1986, ch. 191, § 1; P.L. 1987, ch. 238, § 1.)



Chapter 11-37-3 - Penalty for first degree sexual assault.

§ 11-37-3 Penalty for first degree sexual assault.  Every person who shall commit sexual assault in the first degree shall be imprisoned for a period not less than ten (10) years and may be imprisoned for life.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-3.1 - Duty to report sexual assault.

§ 11-37-3.1 Duty to report sexual assault.  Any person, other than the victim, who knows or has reason to know that a first degree sexual assault or attempted first degree sexual assault is taking place in his or her presence shall immediately notify the state police or the police department of the city or town in which the assault or attempted assault is taking place of the crime.

History of Section.
(P.L. 1983, ch. 268, § 1.)



Chapter 11-37-3.2 - Necessity of complaint from victim.

§ 11-37-3.2 Necessity of complaint from victim.  No person shall be charged under § 11-37-3.1 unless and until the police department investigating the incident obtains from the victim a signed complaint against the person alleging a violation of § 11-37-3.1.

History of Section.
(P.L. 1983, ch. 268, § 1.)



Chapter 11-37-3.3 - Failure to report  Penalty.

§ 11-37-3.3 Failure to report  Penalty.  Any person who knowingly fails to report a sexual assault or attempted sexual assault as required under § 11-37-3.1 shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than one year, or fined not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1983, ch. 268, § 1.)



Chapter 11-37-3.4 - Immunity from liability.

§ 11-37-3.4 Immunity from liability.  Any person participating in good faith in making a report pursuant to § 11-37-3.1 shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. Any participant shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

History of Section.
(P.L. 1983, ch. 268, § 1.)



Chapter 11-37-3.5 - Duty to report sexual misconduct conviction.

§ 11-37-3.5 Duty to report sexual misconduct conviction.  If a public school teacher or employee is convicted of a new violation of this chapter, the chief of police of the arresting department shall notify the appropriate school district, superintendent of schools, the department of public safety, and the commissioner of elementary and secondary education.

History of Section.
(P.L. 1985, ch. 484, § 1; P.L. 1986, ch. 178, § 1.)



Chapter 11-37-4 - Second degree sexual assault.

§ 11-37-4 Second degree sexual assault.  A person is guilty of a second degree sexual assault if he or she engages in sexual contact with another person and if any of the following circumstances exist:

(1) The accused knows or has reason to know that the victim is mentally incapacitated, mentally disabled or physically helpless.

(2) The accused uses force or coercion.

(3) The accused engages in the medical treatment or examination of the victim for the purpose of sexual arousal, gratification or stimulation.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1980, ch. 273, § 1; P.L. 1981, ch. 119, § 1; P.L. 1984, ch. 59, § 1; P.L. 1986, ch. 191, § 1.)



Chapter 11-37-5 - Penalty for second degree sexual assault.

§ 11-37-5 Penalty for second degree sexual assault.  Every person who shall commit sexual assault in the second degree shall be imprisoned for not less than three (3) years and not more than fifteen (15) years.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-6 - Third degree sexual assault.

§ 11-37-6 Third degree sexual assault.  A person is guilty of third degree sexual assault if he or she is over the age of eighteen (18) years and engaged in sexual penetration with another person over the age of fourteen (14) years and under the age of consent, sixteen (16) years of age.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1988, ch. 219, § 1.)



Chapter 11-37-7 - Penalty for third degree sexual assault.

§ 11-37-7 Penalty for third degree sexual assault.  Every person who shall commit sexual assault in the third degree shall be imprisoned for not more than five (5) years.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-8 - Penalty for assault with intent to commit first degree sexual assault.

§ 11-37-8 Penalty for assault with intent to commit first degree sexual assault.  Every person who shall commit assault with intent to commit first degree sexual assault shall be imprisoned for not less than three (3) years or more than twenty (20) years.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-8.1 - First degree child molestation sexual assault.

§ 11-37-8.1 First degree child molestation sexual assault.  A person is guilty of first degree child molestation sexual assault if he or she engages in sexual penetration with a person fourteen (14) years of age or under.

History of Section.
(P.L. 1984, ch. 59, § 2; P.L. 1988, ch. 219, § 1.)



Chapter 11-37-8.2 - Penalty for first degree child molestation sexual assault.

§ 11-37-8.2 Penalty for first degree child molestation sexual assault.  Every person who shall commit first degree child molestation sexual assault shall be imprisoned for a period of not less than twenty-five (25) years and may be imprisoned for life.

History of Section.
(P.L. 1984, ch. 59, § 2; P.L. 2006, ch. 206, § 3; P.L. 2006, ch. 207, § 3.)



Chapter 11-37-8.2.1 - Penalty for first degree child molestation sexual assault  Jessica Lunsford Child Predator Act of 2006.

§ 11-37-8.2.1 Penalty for first degree child molestation sexual assault  Jessica Lunsford Child Predator Act of 2006.  (a) Title and Legislative Intent. The title of this section shall be "The Jessica Lunsford Child Predator Act of 2006". In enacting this section the general assembly intends that in order to ensure the safety of victims the most dangerous child predators be electronically monitored via an active global positioning system in order to ensure that their whereabouts can be easily ascertained by law enforcement and other responsible authorities at all times while providing treatment to offenders.

(b) Every person who shall violate the provisions of subdivisions 11-37-8.2.1(b)(1)  11-37-8.2.1(b)(2) listed herein shall be electronically monitored via an active global positioning system for life and, as a condition of parole and probation, and for the duration of any period of his or her probation following his or her parole shall attend a sex offender treatment program to address his or her criminally offensive behavior, as determined by the department of probation and parole. The persons subject to this condition of parole shall include:

(1) Persons who commit first degree child molestation sexual assault on or after January 1, 2007 and the victim of the sexual assault is twelve (12) years of age or younger; or

(2) Persons who shall violate the conditions of § 11-37-8.1 on or after January 1, 2007 and be determined a high-risk of re-offense (level 3) offender under the conditions of § 11-37.1-12, and the person is deemed a child predator as defined in subsection 11-37-8.2.1(g) or have committed the offense in conjunction with circumstances involving kidnapping, torture or aggravated battery, and provided further that the victim to the offense is fourteen (14) years of age or younger.

(3) Any person who violates the terms of the global position monitoring conditions shall be guilty of a misdemeanor.

(c) Any costs associated with the requirements of this section shall be borne by the offender and the court is hereby authorized and empowered to utilize all resources available to collect the funds for these costs unless the court finds that the defendant is indigent. In such cases costs shall be waived in order to promote this section's legislative intent.

(1) Any person who has reason to know that a person convicted of first degree child molestation as defined by § 11-37-8.1 or 11-37-8.2.1 is not complying or has not complied with the requirements of this section where applicable and who with the intent to assist the child molester in eluding a law enforcement agency that is seeking to find the child molester to question the child molester about or to arrest the child molester for his or her non-compliance with the requirements of this section and who:

(i) knowingly withholds information from or willfully fails to notify the law enforcement agency about the child molester's non-compliance with the requirements of this section; or

(ii) harbors or attempts to harbor or assists another person in harboring or attempting to harbor the child molester; or

(iii) knowingly conceals or attempts to conceal or assists another person in concealing or attempting to conceal the child molester; or

(iv) provides information to the law enforcement agency regarding the child molester that the person knows to be false information commits a felony and shall be subject to imprisonment for a period of five (5) years. Nothing in this subsection shall be construed as limiting the discretion of the judges to impose additional sanctions authorized in sentencing.

(2) Any person who permits a child predator as defined by this section to reside with them knowing that the child predator has failed to comply with the requirements of subsection 11-37-8.2.1(b) commits a felony punishable by up to five (5) years imprisonment and/or a five thousand dollar ($5,000) fine.

(e) Any person who intentionally tampers with damages or destroys any electronic monitoring equipment required by this section pursuant to a court order or parole board order unless such person is the owner of the equipment or an agent of the owner performing ordinary maintenance and repairs commits a felony and shall be imprisoned for not less than one nor more than five (5) years.

(f) The department of corrections, prior to the release from incarceration of any child predator, shall ensure that the child predator's fingerprints are taken and forwarded to the bureau of criminal identification (BCI) division within the department of attorney general within forty-eight (48) hours after release from incarceration. The fingerprint card shall be clearly marked "Child Predator Registration Card".

(g) For the purposes of this section "child predator" shall be defined as any person convicted of any violation of § 11-37-8.1, and who on a prior occasion has been convicted of a violation of § 11-37-8.1 or § 11-37-8.3.

History of Section.
(P.L. 2006, ch. 206, § 1; P.L. 2006, ch. 207, § 1.)



Chapter 11-37-8.3 - Second degree child molestation sexual assault.

§ 11-37-8.3 Second degree child molestation sexual assault.  A person is guilty of a second degree child molestation sexual assault if he or she engages in sexual contact with another person fourteen (14) years of age or under.

History of Section.
(P.L. 1984, ch. 59, § 2; P.L. 1988, ch. 219, § 1.)



Chapter 11-37-8.4 - Penalty for second degree child molestation sexual assault.

§ 11-37-8.4 Penalty for second degree child molestation sexual assault.  Every person who shall commit second degree child molestation sexual assault shall be imprisoned for not less than six (6) years nor more than thirty (30) years.

History of Section.
(P.L. 1984, ch. 59, § 2.)



Chapter 11-37-8.5 - Identification of victims of child molestation sexual assault.

§ 11-37-8.5 Identification of victims of child molestation sexual assault.  (a) All court records which concern the identity of a victim of child molestation sexual assault shall be confidential and shall not be made public.

(b) Every agency of state or local government shall protect the confidentiality of documents containing the identity of victims of child molestation sexual assault.

(c) A defendant charged with child molestation sexual assault may make application to the trial court for an order of disclosure of identifying information concerning the child victim in order to prepare his or her defense. Nothing in this section shall be construed to prevent the disclosure of the victim's identity to the defendant at the time of his or her arraignment, provided, that the defendant shall make no disclosure of the victim's identity other than to his or her attorney and others directly involved in the preparation of his or her defense. Any disclosure by a defendant other than permitted in this section shall constitute contempt.

History of Section.
(P.L. 1985, ch. 380, § 2.)



Chapter 11-37-8.6 - Special assessment  Payment for treatment or counseling.

§ 11-37-8.6 Special assessment  Payment for treatment or counseling.  In addition to all other statutory costs and assessments, every person, adjudged guilty of the provisions of § 11-37-8.1 or 11-37-8.3, whether by trial, plea of guilty or plea of nolo contendere, shall pay a special assessment of one hundred dollars ($100). In addition to any other penalty provided by law, any person convicted under §§ 11-37-8.1  11-37-8.3 may be required, as part of the sentence imposed by the court, to pay the cost of any necessary medical, psychological, or psychiatric treatment of the child resulting from the act or acts for which the defendant is convicted.

History of Section.
(P.L. 1986, ch. 319, § 1; P.L. 1997, ch. 137, § 1.)



Chapter 11-37-8.7 - Parole of violators.

§ 11-37-8.7 Parole of violators.  In the case of any person convicted and imprisoned for an offense under §§ 11-37-8.1  11-37-8.3, it shall be required that:

(1) The department of attorney general or local prosecutor be informed by the parole board ninety (90) days prior to a parole hearing of the date of hearing, and the attorney general or local prosecutor provide the parole board with a complete statement of circumstances surrounding a conviction within forty-five (45) days prior to the scheduled parole hearing date.

(2) The parole board shall notify the victim and his or her family of a scheduled parole hearing at least forty-five (45) days prior to the date of hearing, and the victim and/or family shall be permitted an opportunity to provide a statement for review by the parole board.

(3) The convicted person shall be examined prior to parole by one independent psychiatrist to determine whether the person is a continued danger to children.

(4) The convicted person shall receive outpatient treatment at his or her own expense after parole or release from hospitalization for a period of time to be set by the parole board, and the department of mental health, retardation and hospitals shall oversee and provide these services. Any person willfully violating this subsection shall be guilty of a misdemeanor and shall serve not more than one year imprisonment.

History of Section.
(P.L. 1986, ch. 528, § 1.)



Chapter 11-37-8.8 - Indecent solicitation of a child.

§ 11-37-8.8 Indecent solicitation of a child.  (a) A person is guilty of indecent solicitation of a child if he or she knowingly solicits another person under eighteen (18) years of age or one whom he or she believes is a person under eighteen (18) years of age for the purpose of engaging in an act of prostitution or in any act in violation of chapter 9, 34, or 37 of this title.

(b) As used in this section, the word "solicit" or "solicitation" means to command, authorize, urge, incite, request, or advise another to perform an act by any means including, but not limited to, in person, over the phone, in writing, by computer, through the Internet, or by advertisement of any kind.

History of Section.
(P.L. 2004, ch. 586, § 1; P.L. 2004, ch. 612, § 1.)



Chapter 11-37-8.9 - Penalty for indecent solicitation of a child.

§ 11-37-8.9 Penalty for indecent solicitation of a child.  Every person who shall commit indecent solicitation of a child shall be imprisoned for not less than five (5) years.

History of Section.
(P.L. 2004, ch. 586, § 1; P.L. 2004, ch. 612, § 1.)



Chapter 11-37-9 - Joinder of offenses.

§ 11-37-9 Joinder of offenses.  Any person who shall be indicted for first, second, or third degree sexual assault and/or first or second degree child molestation sexual assault and/or § 11-37-8 may also be charged in the same indictment with either or all of the offenses described in §§ 11-37-2, 11-37-4, 11-37-6, 11-37-8, 11-37-8.1, and 11-37-8.3. If upon trial the jury shall acquit the person of any of the charges of sexual assault and shall find him or her guilty of any of the other offenses, judgment and sentence may be entered against him or her accordingly.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1984, ch. 59, § 1.)



Chapter 11-37-10 - Subsequent offenses.

§ 11-37-10 Subsequent offenses.  If a person is convicted of a second or subsequent offense under the provisions of §§ 11-37-2, 11-37-4, 11-37-8, 11-37-8.1, and 11-37-8.3, the sentence imposed under these sections for the second or subsequent offenses shall not be less than twice the minimum number of years of sentence for the most recent offense.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1984, ch. 59, § 1.)



Chapter 11-37-11 - Corroboration of victim's testimony unnecessary.

§ 11-37-11 Corroboration of victim's testimony unnecessary.  The testimony of the victim need not be corroborated in prosecutions under this chapter.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-11.2 - Speedy trial.

§ 11-37-11.2 Speedy trial.  In any action under this chapter involving a child victim age fourteen (14) years or under or a victim sixty-five (65) years or older, the court and the attorney general's office shall take appropriate action to ensure a speedy trial to minimize the length of time the victim must endure the stress of involvement in the proceeding. In ruling on any motion or request for a delay or continuance of proceedings, the court shall consider any adverse impact the delay or continuance may have on the well-being of the victim or witness. This provision establishes a right to a speedy trial to the victim and shall not be construed as creating any additional rights to the defendant.

History of Section.
(P.L. 1985, ch. 354, § 1; P.L. 1988, ch. 219, § 1.)



Chapter 11-37-12 - Proof of resistance unnecessary.

§ 11-37-12 Proof of resistance unnecessary.  In any prosecution brought under this chapter, it shall not be necessary to prove that the victim physically resisted the accused if the victim reasonably believed that resistance would be useless and might result in his or her serious bodily injury.

History of Section.
(P.L. 1979, ch. 302, § 2; P.L. 1980, ch. 273, § 1.)



Chapter 11-37-13 - Prior sexual conduct of complainant  Admissibility of evidence.

§ 11-37-13 Prior sexual conduct of complainant  Admissibility of evidence.  If a defendant who is charged with the crime of sexual assault intends to introduce proof that the complaining witness has engaged in sexual activities with other persons, he or she shall give notice of that intention to the court and the attorney for the state. The notice shall be given prior to the introduction of any evidence of that fact; it shall be given orally out of the hearing of spectators and, if the action is being tried by a jury, out of the hearing of the jurors. Upon receiving the notice, the court shall order the defendant to make a specific offer of the proof that he or she intends to introduce in support of this issue. The offer of proof, and all arguments relating to it, shall take place outside the hearing of spectators and jurors. The court shall then rule upon the admissibility of the evidence offered.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-13.1 - Recording  Grand jury testimony  Child assault.

§ 11-37-13.1 Recording  Grand jury testimony  Child assault.  (a) In any grand jury proceeding investigating a sexual assault alleged to have been committed against a child, a recording of a statement from the alleged victim who is fourteen (14) years of age or younger at the time of the proceeding shall be admissible into evidence at the proceeding if:

(1) The statement is sworn to under oath by the child, and the significance of the oath is explained to the child;

(2) The recording is both visual and aural and is recorded on film or videotape or by other electronic means;

(3) The recording equipment was capable of making an accurate recording, the operator of the equipment was competent, and the recording is accurate and has not been altered;

(4) Every voice on the recording is identified;

(5) The statement was not made in response to questioning calculated to lead the child to make a particular statement;

(6) The person conducting the interview is an attorney in the department of the attorney general or another person chosen by the attorney general to make the proceeding less intimidating to the child, and the interviewer is available to testify at the proceeding;

(7) The child is available to testify if requested by the grand jurors; and

(8) The recording is made a part of the record of the grand jury.

(b) In any grand jury proceeding investigating a sexual assault alleged to have been committed against a child, a recording of a statement from the alleged victim who is more than fourteen (14) years of age and less than eighteen (18) years of age at the time of the proceeding shall be admissible into evidence at the proceeding if:

(1) The attorney general petitions the court for permission to introduce the recording at the proceeding; and

(2) The court grants the petition upon a finding that the child would suffer unreasonable and unnecessary mental or emotional harm if required to appear personally before the grand jury in order to testify; and

(3) All of the conditions as set forth in subsection (a) of this section are followed.

History of Section.
(P.L. 1985, ch. 124, § 1; P.L. 2004, ch. 385, § 1; P.L. 2004, ch. 473, § 1.)



Chapter 11-37-13.2 - Alternative methods of victim testimony  Child victim.

§ 11-37-13.2 Alternative methods of victim testimony  Child victim.  (a) In any judicial proceeding in which a person has been charged with sexual assault of a child who at the time of trial is seventeen (17) years of age or less, the court may order, upon a showing that the child is unable to testify before the court without suffering unreasonable and unnecessary mental or emotional harm, that the testimony of the child be taken in a room other than the courtroom and either be recorded for later showing before the court and/or the finder of fact in the proceeding or be broadcast simultaneously by closed circuit television to the court and/or finder of fact in the proceeding. When the child is fourteen (14) years of age or younger at the time of trial, there shall be a rebuttable presumption that the child is unable to testify before the court without suffering unreasonable and unnecessary mental or emotional harm. Only the judge, attorneys for the parties, persons necessary to operate the recording or broadcasting equipment, and any person whose presence would contribute to the welfare and well-being of the child may be present in the room with the child during his or her testimony. Examination and cross-examination shall proceed in the same manner as permitted at the trial or hearing.

(b) The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror which permits them to see and hear the child during his or her testimony, but does not permit the child to see or hear them. The court shall permit the defendant to observe and hear the testimony of the child in person, but ensure that the child cannot hear or see the person alleged to have committed the assault. The defendant shall be afforded a means of communicating with his or her attorney throughout the proceedings, and, upon request of the defendant or his or her attorney, recesses shall be permitted to allow them to confer. The court shall ensure that:

(1) The recording or broadcast is both visual and aural and is recorded on film or videotape or by other electronic means;

(2) The recording equipment was capable of making an accurate recording, the operator of the equipment was competent, and the recording is accurate and has not been altered;

(3) Each voice on the recording is identified;

(4) Each party is afforded an opportunity to view any recording made prior to trial before it is shown in the courtroom; and

(5) The statement is sworn to under oath by the child.

(c) If the court orders the testimony of a child to be so recorded or broadcast, the child shall not be required to testify at the proceeding for which the testimony was taken, and the testimony shall be used in lieu of the live testimony of the child.

History of Section.
(P.L. 1985, ch. 355, § 1; P.L. 2004, ch. 385, § 1; P.L. 2004, ch. 473, § 1.)



Chapter 11-37-13.3 - Sexual assault reports.

§ 11-37-13.3 Sexual assault reports.  (a) A law enforcement officer who responds to or investigates a sexual assault or child molestation sexual assault incident, shall, upon determination of probable cause for arrest or referral to the attorney general's office, complete a sexual assault report (DV/SA-1).

(b) For the purpose of establishing data on the extent and severity of arrests for sexual assault and child molestation sexual assault in the state and on the degree of compliance with the requirements of this section the domestic violence training and monitoring unit of the court system shall prescribe a form for making sexual assault reports. The form shall include, but is not limited to, the following information:

(1) Name of the parties;

(2) Relationship of the parties;

(3) Sex of the parties;

(4) Date of birth of the parties;

(5) Time and date of the alleged incident;

(6) Whether children were allegedly involved or whether the alleged act of sexual assault or child molestation sexual assault was committed in the presence of children;

(7) Type and extent of the alleged abuse;

(8) Number and types of alleged weapons involved;

(9) Existence of any prior court order; and

(10) Any other data that may be necessary for a complete analysis of all circumstances leading to the arrest.

(c) Each police department shall forward copies of the reports to the unit at the end of each month.

(d) Upon adjudication of acquittal, dismissal or other exoneration the sexual assault report form will be expunged by the domestic violence training and monitoring unit.

History of Section.
(P.L. 1998, ch. 381, § 1; P.L. 2002, ch. 411, § 1.)



Chapter 11-37-14 - Severability.

§ 11-37-14 Severability.  If the provisions of this chapter or their application to any person or circumstances is held invalid, their invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1979, ch. 302, § 2.)



Chapter 11-37-17 - Human Immunodeficiency Virus (HIV)  Mandatory testing.

§ 11-37-17 Human Immunodeficiency Virus (HIV)  Mandatory testing.  (a) Any person who has admitted to or been convicted of or adjudicated wayward or delinquent by reason of having committed any sexual offense involving sexual penetration, as defined in § 11-37-1, whether or not sentence or fine is imposed or probation granted, shall be ordered by the court upon the petition of the victim, immediate family members of the victim or legal guardian of the victim, to submit to a blood test for the presence of a sexually transmitted disease including, but not limited to, the Human Immunodeficiency Virus (HIV) which causes Acquired Immune Deficiency Syndrome (AIDS) as provided for in chapter 23-6.3.

(b) Notwithstanding the limitations imposed by §§ 23-6.3-7 and 5-37.3-4, the results of the HIV test shall be reported to the court, which shall then disclose the results to any victim of the sexual offense who requests disclosure. Review and disclosure of blood test results by the courts shall be closed and confidential, and any transaction records relating to them shall also be closed and confidential.

(c) [Deleted by P.L. 2009, ch. 196, § 3, and by P.L. 2009, ch. 289, § 3].

(d) [Deleted by P.L. 2009, ch. 196, § 3, and by P.L. 2009, ch. 289, § 3].

(e) [Deleted by P.L. 2009, ch. 196, § 3, and by P.L. 2009, ch. 289, § 3].

History of Section.
(P.L. 1995, ch. 105, § 1; P.L. 2009, ch. 196, § 3; P.L. 2009, ch. 289, § 3; P.L. 2010, ch. 239, § 17.)






Chapter 11-37.1 - Sexual Offender Registration and Community Notification

Chapter 11-37.1-1 - Short title.

§ 11-37.1-1 Short title.  This chapter shall be known and be cited as the "Sexual Offender Registration and Community Notification Act".

History of Section.
(P.L. 1996, ch. 104, § 1.)



Chapter 11-37.1-2 - Definitions.

§ 11-37.1-2 Definitions.  (a) "Aggravated offense" means and includes offenses involving sexual penetration of victims of any age through the use of force or the threat of use of force or offenses involving sexual penetration of victims who are fourteen (14) years of age or under.

(b) "Board", "board of review", or "sex offender board of review" means the sex offender board of review appointed by governor pursuant to § 11-37.1-6.

(c) "Conviction" or "convicted" means and includes any instance where:

(i) A judgment of conviction has been entered against any person for any offense specified in subsection (e) or (k) of this section, regardless of whether an appeal is pending; or

(ii) There has been a finding of guilty for any offense specified in subsection (e) or (k) of this section, regardless of whether an appeal is pending; or

(iii) There has been a plea of guilty or nolo contendere for any offense specified in subsection (e) or (k) of this section, regardless of whether an appeal is pending; or

(iv) There has been an admission of sufficient facts or a finding of delinquency for any offense specified in subsection (e) or (k) of this section, regardless of whether or not an appeal is pending.

(2) Provided, in the event that a conviction, as defined in this subsection, has been overturned, reversed, or otherwise vacated, the person who was the subject of the conviction shall no longer be required to register as required by this chapter and any records of a registration shall be destroyed. Provided, further that nothing in this section shall be construed to eliminate a registration requirement of a person who is again convicted of an offense for which registration is required by this chapter.

(d) [Deleted by P.L. 2003, ch. 162, § 1 and by P.L. 2003, ch. 170, § 1].

(e) "Criminal offense against a victim who is a minor" means and includes any of the following offenses or any offense in another jurisdiction which is substantially the equivalent of the following or for which the person is or would be required to register under 42 U.S.C. § 14071 or 18 U.S.C. § 4042(c):

(1) Kidnapping or false imprisonment of a minor, in violation of § 11-26-1.4, 11-26-1 or 11-26-2, where the victim of the offense is sixteen (16) years of age or older and under the age of eighteen (18) years;

(2) Enticement of a child in violation of § 11-26-1.5 with the intent to violate §§ 11-37-6, 11-37-8, 11-37-8.1, 11-37-8.3;

(3) Any violation of § 11-37-6, 11-37-8, 11-37-8.1, or 11-37-8.3;

(4) Any violation of § 11-1-10, where the underlying offense is a violation of chapter 34 of this title and the victim or person solicited to commit the offense is under the age of eighteen (18) years;

(5) Any violation of § 11-9-1(b) or (c); or

(6) Any violation of § 11-9-1.3;

(7) Any violation of § 11-37.1-10;

(8) Any violation of § 11-37-8.8;

(9) Any violation of § 11-64-2 where the victim is under the age of eighteen (18) years; or

(10) Murder in violation of § 11-23-1 where the murder was committed in the perpetration of, or attempted perpetration of, kidnapping and where the victim of the offense is under eighteen (18) years of age.

(f) "Designated state law enforcement agency" means the attorney general or his or her designee.

(g) "Employed, carries on a vocation" means and includes the definition of "employed, carries on a vocation" under 42 U.S.C. § 14071.

(h) "Institutions of higher education" means any university, two (2) or four (4) year college or community college.

(i) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons.

(j) "Predator" means a person whose act(s) is (are) or was (were) directed at a stranger, or at a person with whom a relationship has been established or promoted for the primary purpose of victimization.

(k) "Sexually violent offense" means and includes any violation of § 11-37-2, 11-37-4, 11-37-6, 11-37-8, 11-37-8.1, 11-37-8.3, or 11-5-1 where the specified felony is sexual assault, or § 11-23-1 where the murder was committed in the perpetration of, or attempted perpetration of, rape or any degree of sexual assault or child molestation, or any offense in another jurisdiction which is substantially the equivalent of any offense listed in this subsection or for which the person is or would be required to register under 42 U.S.C. § 14071 or 18 U.S.C. § 4042(c).

(l) "Sexually violent predator" means a person who has been convicted of a sexually violent offense and who has a mental abnormality or personality disorder that makes the person likely to engage in predatory sexually violent offenses.

(m) "Student" means and includes the definition of "student" under 42 U.S.C. § 14071.

(n) "Parole board" means the parole board or its designee.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 83, § 14; P.L. 1999, ch. 130, § 14; P.L. 1999, ch. 255, § 1; P.L. 2002, ch. 330, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2008, ch. 155, § 1; P.L. 2008, ch. 202, § 1.)



Chapter 11-37.1-3 - Registration required  Persons covered.

§ 11-37.1-3 Registration required  Persons covered.  (a) Any person who, in this or any other jurisdiction: (1) has been convicted of a criminal offense against a victim who is a minor, (2) has been convicted of a sexually violent offense, (3) has been determined to be a sexually violent predator, (4) has committed an aggravated offense as defined in § 11-37.1-2, or (5) is a recidivist, as defined in § 11-37.1-4, shall be required to register his or her current address with the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register resides for the time period specified in § 11-37.1-4.

(b) Any person who is: (1) a nonresident worker who has committed an offense that is subject to registration in the state of his or her residence and who is employed or carrying on a vocation in Rhode Island as defined in § 11-37.1-2(g), or (2) a nonresident student as defined by § 11-37.1-2(m) who has committed an offense that is subject to registration in the state of his or her residence and who is attending an educational institution in Rhode Island, shall be required to register his or her current address and the address of his or her place of employment or school attended with the local law enforcement agency having jurisdiction over the city or town in which the nonresident worker or student is employed or attending school.

(c) Any person having a duty to register as a sex offender in subsection (a) of this section who is enrolled at, employed at or carrying on a vocation at an institution of higher education shall have an additional duty to register the information described in subsection (a) of this section with the local law enforcement agency in the city or town where the primary campus of the institution of higher education at which the person is enrolled, employed or carrying on a vocation who is located for the period of time they are enrolled at, employed at or carrying on a vocation at the institution of higher education.

(d) If a person is registered as a sex offender in another state for an offense which, if committed within the jurisdiction of this state, would require the person to register as a sex offender, then that person, upon moving to or returning to this state, shall register as a sex offender in the same manner as if the offense were committed within Rhode Island.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 255, § 1; P.L. 2002, ch. 330, § 1; P.L. 2005, ch. 410, § 7; P.L. 2006, ch. 370, § 1; P.L. 2006, ch. 440, § 1.)



Chapter 11-37.1-4 - Duration of registration  Frequency of registration.

§ 11-37.1-4 Duration of registration  Frequency of registration.  (a) Annual registration. Any person required to register under § 11-37.1-3(a)(1) or (2) shall annually register with the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register resides for a period of ten (10) years from the expiration of sentence for the offense and shall verify his or her address with the agency on a quarterly basis for the first two (2) years of the period unless the person has been determined to be a sexually violent predator in accordance with § 11-37.1-6 or unless the person is required to register for the life of that person in accordance with the provisions of subsection (c) of this section.

(b) Sexually violent predators. Any person who has been determined to be a sexually violent predator in accordance with the provisions of § 11-37.1-6 shall be required to annually register in person with the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register resides for the life of that person and to verify his or her address on a quarterly basis for the life of that person.

(c) Recidivists and aggravated crime offenders. Any person required to register under § 11-37.1-3 and who has one or more prior convictions for any offense described in § 11-37.1-2 or has been convicted of an aggravated offense as defined in § 11-37.1-2 shall annually register in person with the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register resides for the life of that person and to verify his or her address on a quarterly basis for the life of that person.

(d) Nonresident workers and students. Any nonresident person required to register pursuant to § 11-37.1-3(b)(1) or (2) shall annually register in person with the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register is employed or attends school for the period of time that the person is employed in Rhode Island or is attending school in Rhode Island.

(e) Initial registration; Incarcerated individuals. All persons required to register under this chapter who are sentenced to a period of confinement shall perform their initial registration by appearing in person at the local law enforcement agency in the city or town in which the person intends to reside within twenty-four (24) hours of their release from confinement.

(f) Initial registration; Non-incarcerated individuals. All persons required to register under this chapter who are convicted in Rhode Island and who are not sentenced to serve a term of incarceration or confinement shall perform their initial registration by appearing in person at the local law enforcement agency in the city or town in which the person intends to reside within twenty-four (24) hours of being sentenced.

(g) Initial registration; Individuals relocating to Rhode Island All persons required to register under this chapter who are moving their residence to Rhode Island from another jurisdiction shall perform their initial registration by appearing in person at the local law enforcement agency in the city or town in which the person intends to reside within twenty-four (24) hours of their arrival in Rhode Island.

(h) Initial registration; Nonresident workers and students. All nonresident workers or students who are required to register under this chapter shall perform their initial registration by appearing in person at the local law enforcement agency in the city or town in which the person is employed or is attending school within twenty-four (24) hours of their first day of their personal attendance at their place of employment or school.

(i) Tolling provision. Where, during the period in which any person is required to register, a person required to register under this chapter is incarcerated or re-incarcerated for any offense or is civilly committed, the person's registration requirements shall be tolled during the subsequent incarceration, re-incarceration or commitment.

(j) Juveniles. Any juvenile having the duty to register under subsections (b) and (c) of this section shall be required to annually register in person with the local law enforcement agency having jurisdiction over the city or town in which the juvenile having the duty to register resides for fifteen (15) years subsequent to the date of release from confinement or placement in the community or probation for such offense or offenses and to verify his or her address on a quarterly basis for said fifteen (15) years. However, if a juvenile is adjudicated delinquent under § 11-37-8.1 or 11-37-8.3, the court shall assess the totality of the circumstances of the offense and if the court makes a finding that the conduct of the parties is criminal only because of the age of the victim, the court may have discretion to order the juvenile to register as a sex offender as long as the court deems it appropriate to protect the community and to rehabilitate the juvenile offender. Registration shall be subject to the provisions of this chapter.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1997, ch. 156, § 1; P.L. 1999, ch. 255, § 1; P.L. 2000, ch. 358, § 1; P.L. 2000, ch. 462, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1.)



Chapter 11-37.1-5 - Registration requirement upon release, parole, or probation.

§ 11-37.1-5 Registration requirement upon release, parole, or probation.  (a) Duty of state officials. If a person who is required to register under this chapter is released from prison, then the official in charge of the place of confinement or his or her designee shall comply with the provisions of subsection (b) of this section;

(2) If a person who is required to register under this chapter is placed on parole, the executive secretary of the parole board shall comply with the provisions of subsection (b) of this section;

(3) If a person who is required to register under this chapter is released on probation or placed on home confinement, then the assistant administrator or the division of probation shall comply with the provisions of subsection (b) of this section;

(4) If a person who is required to register under this chapter is released from a juvenile correctional facility, either outright or on some form of supervised release, then the person in charge of the institution shall comply with the provisions of subsection (b) of this section;

(5) If a person who is required to register under this chapter is placed on juvenile probation, then the person in charge of the program shall comply with the provisions of subsection (b) of this section; or

(6) If a person who is required to register under this chapter has moved into this state under the provisions of an interstate compact providing for supervision of the terms of his or her release by agents of this state, then the administrator of the interstate compact shall comply with the provisions of subsection (b) of this section.

(b) Notification of registration requirements. The person designated with the responsibility for the notification requirements of this chapter shall, prior to the release of any person required to register under this chapter:

(1) Inform the person of the duty to register and obtain the information required for registration;

(2) Inform the person that if the person changes his or her residence address, the person shall give the new address to a designated state law enforcement agency in writing within twenty-four (24) hours;

(3) Inform the person that if the person changes residence to another state, the person shall register the new address with the law enforcement agency with whom the person last registered, and the person is also required to register with a designated law enforcement agency in the new state in accordance with the new state's sex offender registration statute;

(4) Inform the person that if the person works or attends school in another state in which he or she does not reside, the person shall register his or her employment address or address of the educational institution he or she attends as required by the other state;

(5) Obtain fingerprints and a photograph of the person if these have not already been obtained in connection with the offense that triggers registration; and

(6) Require the person to read and sign a form approved by the attorney general stating that the duty of the person to register under this section has been explained.

(c) Registration information. In addition to the requirements of subsection (b) of this section, for a person required to register under § 11-37.1-3, then the person responsible for the notification required under subsection (b) of this section shall obtain the name of the person, identifying factors, anticipated future residence, juvenile and adult offense history, and documentation of any treatment received for the mental abnormality or personality disorder of the person. For purposes of this subsection, the provisions of chapter 37.3 of title 5 pertaining to health care privileges, the provisions of § 9-17-24 pertaining to the privilege of witnesses, or the provisions of § 42-72-8 pertaining to confidentiality of records of the department of children, youth and families, shall not be effective so as to prevent the transfer of information or the testimony of any person possessing any information required by this subsection. Any information so obtained may be transferred to the sex offender board of review and may be used by them in making a determination of whether or not the person is a sexually violent predator or in determining the level of notification under § 11-37.1-12. The information may also be used by the sentencing court or by any court reviewing the level of notification determined by the sex offender board of review or reviewing any conviction or sentence which requires registration under this chapter. Provided, information so obtained shall not be admissible in any other judicial proceeding against the subject of the information except to determine a person's status as a sexually violent predator or to determine or review the level of notification to the community which has been made by a court or the sex offender board of review. Provided, further, that this subsection shall not be applicable to any person for whom an appeal is pending for which a final judgment of conviction has not been entered, until the time that a final conviction has been entered.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1997, ch. 326, § 35; P.L. 1999, ch. 255, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1.)



Chapter 11-37.1-6 - Community notification.

§ 11-37.1-6 Community notification.  (1) Sex Offender Board of Review. The governor shall appoint eight (8) persons including experts in the field of the behavior and treatment of sexual offenders by reason of training and experience, victim's rights advocates, and law enforcement representatives to the sex offender board of review. At least one member of the sex offender board of review shall be a qualified child/adolescent sex offender treatment specialist. These persons shall serve at the pleasure of the governor or until their successor has been duly qualified and appointed.

(b) Duties of the Board. Upon passage of this legislation, the sex offender board of review will utilize a validated risk assessment instrument and other material approved by the parole board to determine the level of risk an offender poses to the community and to assist the sentencing court in determining if that person is a sexually violent predator. If the offender is a juvenile, the Department of Children, Youth & Families shall select and administer a risk instrument appropriate for juveniles and shall submit the results to the sex offender board of review.

(c) Duties of other state agencies. Six (6) months prior to release of any person having a duty to register under § 11-37.1-3, or upon sentencing of a person having a duty to register under § 11-37.1-3, if the offender is not incarcerated, the agency having supervisory responsibility and the Interstate Compact Unit of the Rhode Island department of corrections upon acceptance of supervision of a sexual offender from the sending state shall refer the person to the sex offender board of review, together with any reports and documentation that may be helpful to the board, for a determination as to the level of risk an offender poses to the community and to assist the sentencing court in determining if that person is a sexually violent predator.

(2) The board shall within thirty (30) days of a referral of a person shall conduct the validated risk assessment, review other material provided by the agency having supervisory responsibility and assign a risk of re-offense level to the offender. In addition, the board may find that, based on the assessment score and other material, that the person may possess a mental abnormality or personality disorder that makes the person likely to engage in sexually violent predatory offenses. In these cases, the committee shall ask the parole board psychiatrist or if the offender is a juvenile, a DCYF psychiatrist to conduct a sex offender evaluation to determine if the offender possesses a mental abnormality or personality disorder that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons.

(ii) Upon receipt of a sex offender evaluation that suggests there is sufficient evidence and documentation to suggest that a person may be a sexually violent predator, the sex offender board of review shall forward a report to the attorney general for consideration by the court.

(iii) Upon receipt of a report from the attorney general, the court, after notice to the offender and his or her counsel, shall upon consideration of the report and other materials, make a determination as to whether or not a person is a sexually violent predator.

(iv) Effect of determination. In the event that a determination is made by the court that a person is a sexually violent predator, that person shall be required to register and verify his or her address in accordance with §§ 11-37.1-3, 11-37.1-4 and 11-37.1-8(b).

(3) No cause of action or liability shall arise or exist against the committee or any member or agent of the board as a result of the failure of the board to make any findings required by this section within the time period specified by subdivision (2) of this subsection.

(4) Notwithstanding any other provision of law, the board shall have access to all relevant records and information in the possession of any state official or agency having a duty under §§ 11-37.1-5(a)(1) through (6), relating to the juvenile and adult offenders under review by the board, including, but not limited to, police reports; prosecutor's statements of probable cause, presentence investigations and reports, complete judgments and sentences, current classification referrals, juvenile and adult criminal history records, violation and disciplinary reports, all psychological evaluations and psychiatric evaluations, psychiatric hospital records, sex offender evaluations and treatment reports, substance abuse evaluations and treatment reports to the extent allowed by federal law. Records and information obtained by the board of review under this subsection shall remain confidential, provided that the board of review may disclose the records and information to the sentencing court in accordance with the provisions of this chapter.

(5) Duties of the director of the department of corrections/director of the department of children, youth and families. Not less than sixty (60) days prior to release of any person subject to this chapter, the director of the department of corrections or, in the event the person is a juvenile, the director of the department of children, youth and families, or their respective designees, shall seek verification that the duties of the sex offender board of review and any other state agency have been fulfilled as specified in § 11-37.1-6 et seq. In the event that the director of the department of corrections or, in the event the person is a juvenile, the director of the department of children, youth and families, cannot obtain verification, he or she shall, no less than thirty (30) days prior to the release of a person subject to this chapter, file with the presiding judge of the superior court or, in the case of a juvenile, the chief judge of the family court, a petition in the nature of mandamus, seeking compliance with this chapter. The court shall promptly, but no less than ten (10) days from the filing of the petition, hold a hearing on the petition. The court may, in its discretion, enter any orders consistent with this chapter to compel compliance, however, the court may not delay the release of any person subject to this chapter for the failure of the sex offender board of review or any state agency to fulfill its obligations under this chapter.

History of Section.
(P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2006, ch. 206, § 4; P.L. 2006, ch. 207, § 4; P.L. 2008, ch. 191, § 1.)



Chapter 11-37.1-7 - Transfer of information to designated state law enforcement agency and the FBI.

§ 11-37.1-7 Transfer of information to designated state law enforcement agency and the FBI.  The person required to provide notice in accordance with § 11-37.1-5(b) and the local law enforcement agencies required to register persons who have a duty to register in accordance with § 11-37.1-4, shall, within three (3) days after receipt of information defined in that section, forward it to a designated state law enforcement agency. The state law enforcement agency shall immediately enter the information into the appropriate state law enforcement record system. The state law enforcement agency shall also immediately transmit the conviction data and fingerprints to the Federal Bureau of Investigation.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 255, § 1.)



Chapter 11-37.1-8 - Verification of address.

§ 11-37.1-8 Verification of address.  (a) For a person required to register under § 11-37.1-3(a)(1) or (2) on each anniversary of the person's initial registration date during the period in which the person is required to register:

(1) The sex offender community notification unit of the parole board shall mail a non-forwardable verification form to the last reported address of the person;

(2) The person shall mail the verification form to the sex offender community notification unit within ten (10) days after receipt of the form;

(3) The verification form shall be signed by the person, and state that the person still resides at the address last reported to the local law enforcement agency having jurisdiction over the city or town in which the person having the duty to register resides; and

(4) If the person fails to mail the verification form to the sex offender community notification unit of the parole board within ten (10) days after receipt of the form, the person shall be in violation of this chapter unless the person proves that the person has not changed the residence address from that which he or she last registered.

(b) The provisions of subdivisions (1)  (4) of this section shall apply to a person required to register under § 11-37.1-3(a)(3), (4), or (5), except that the registration address verification shall take place quarterly.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 255, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1.)



Chapter 11-37.1-9 - Notification of local law enforcement agencies of changes in address.

§ 11-37.1-9 Notification of local law enforcement agencies of changes in address.  (a) Duty of local law enforcement agency; Interstate and Intrastate moves. For any person required to register under this chapter, the local law enforcement agency having jurisdiction where the person is residing, shall, if the person changes residence to another state or within the state, notify the law enforcement agency with which the person must register in the new state, if the new state has a registration requirement and notify the designated state law enforcement agency.

(b) Duty of person required to register; Interstate moves. A person who has been convicted of an offense which required registration under this chapter shall register the new address with a designated state law enforcement agency in another state to which the person moves in accordance with the new state's sex offender registration statute. Prior to the change of residence to a new state, the person shall notify the local law enforcement agency within this state with which the person is registered of the intended move and of the new address within the new state.

(c) Duty of law enforcement agency; Changes of residence within the state. For any person required to register under this chapter, the local law enforcement agency having jurisdiction where the person is residing, shall, if the person changes residence to another city or town in Rhode Island, notify the local law enforcement agency with which the person must register in the new city or town and notify the state designated law enforcement agency.

(d) Duty of person required to register; Changes of residence within the state. A person who has been convicted of an offense which requires registration under this chapter and who changes his or her residence address to another city or town in Rhode Island, shall notify the local law enforcement agency in the city or town from which the person is moving before the person establishes residence in the new location, and shall register with the local law enforcement agency in the city or town in which the person is moving not later than twenty-four (24) hours after the person establishes residence in the new city or town. A person who has been convicted of an offense which requires registration under this chapter and who changes his or her residence within a city or town in Rhode Island shall notify the local law enforcement agency in the city or town not later than twenty-four (24) hours after the person changes the residence within the city or town.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 255, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2008, ch. 155, § 1; P.L. 2008, ch. 191, § 1; P.L. 2008, ch. 202, § 1.)



Chapter 11-37.1-10 - Penalties.

§ 11-37.1-10 Penalties.  (a) Any person who is required to register or verify his or her address or give notice of a change of address or residence, who knowingly fails to do so, shall be guilty of a felony and upon conviction be imprisoned not more than ten (10) years, or fined not more than ten thousand dollars ($10,000), or both.

(b) Any person who is required to register or verify his or her address or give notice of a change of address or residence, who knowingly fails to do so, shall be in violation of the terms of his or her release, regardless of whether or not the term was a special condition of his or her release on probation, parole or home confinement or other form of supervised release.

(c) Any person who is required to register or verify his or her address, who knowingly resides within three hundred feet (300') of any school, public or private, shall be guilty of a felony and upon conviction may be imprisoned not more than five (5) years, or fined not more than five thousand dollars ($5,000) or both.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2008, ch. 155, § 1; P.L. 2008, ch. 189, § 1; P.L. 2008, ch. 202, § 1.)



Chapter 11-37.1-11 - Release of information.

§ 11-37.1-11 Release of information.  (a) Except as otherwise provided by this chapter or as provided in subsections (b) or (c) of this section, no information obtained under this chapter shall be released or transferred without the written consent of the person or his or her authorized representative.

(b) No consent for release or transfer of information obtained under this chapter shall be required in the following instances:

(1) Information may be disclosed to law enforcement agencies for law enforcement purposes;

(2) Information may be disclosed to government agencies conducting confidential background checks;

(3) The designated law enforcement agency and any local law enforcement agency authorized by the state agency may release relevant information that is necessary to protect individuals concerning a specific person required to register under this chapter, except that the identity of a victim of an offense that requires registration under this section shall not be released;

(4) Information may be released or disseminated in accordance with the provisions of § 11-37.1-12; and

(5) Information shall be disclosed by the local police department to the general public in a city or town for those registered offenders determined to be either a level 2 or level 3 offender as determined consistent with parole board guidelines.

(c) Any local law enforcement agency shall release relevant information collected pursuant to § 11-37.1-3(c) to any campus police agency appointed pursuant to § 16-15-2 or police for private institutions appointed pursuant to § 12-2.1-1 for any person having a duty to register who is enrolled in, employed by or carrying on a vocation at an institution of higher education. That agency may release relevant information that is necessary to protect individuals concerning a specific person required to register under this chapter, except that the identity of a victim of an offense that requires registration under this section shall not be released.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 2002, ch. 330, § 1; P.L. 2005, ch. 80, § 1.)



Chapter 11-37.1-12 - Rules and regulations for community notification.

§ 11-37.1-12 Rules and regulations for community notification.  (a) The parole board shall promulgate guidelines and procedures for notification required pursuant to the provisions of this section.

(b) The regulations shall provide for three (3) levels of notification depending upon the risk of re-offense level of the sex offender determined by the sex offender board of review as outlined in § 11-37.1-6(b):

(1) If risk of re-offense is low, law enforcement agencies and any individuals identified in accordance with the parole board guidelines shall be notified;

(2) If risk of re-offense is moderate, organizations in the community likely to encounter the person registered shall be notified in accordance with the parole board's guidelines, in addition to the notice required by subdivision (1) of this subsection;

(3) If risk of re-offense is high, the members of the public likely to encounter the person registered shall be notified through means in accordance with the parole board's guidelines designed to reach members of the public likely to encounter the person registered, in addition to the notice required by subdivisions (1) and (2) of this subsection.

(4) The sex offender community notification unit is authorized and directed to utilize the Rhode Island state police web site and the Rhode Island Unified Court System website for the public release of identifying information of level two and level three sex offenders who have been convicted, provided that no identifying information of a juvenile shall be listed on the web site.

(5) Notwithstanding any other provision of law, the sex offender review board shall have access to all relevant records and information in the possession of any state official or agency having a duty under § 11-37.1-5(a)(1) through (6) relating to juvenile and adult offenders under review by the sex offender review board, including, but not limited to, police reports, prosecutors statements of probable cause, pre-sentence investigations and reports, complete judgments and sentences, current classification referrals, juvenile and adult criminal history records, violation and disciplinary reports, all psychological evaluations and psychiatric evaluations, psychiatric hospital records, sex offender evaluations and treatment reports, substance abuse evaluations and treatment reports to the extent allowed by federal law. Records and information obtained by the sex offender review board under this subsection shall remain confidential, provided that the parole board may disclose the records and information to the board of review, the sentencing court, and/or law enforcement agencies in accordance with the provisions of this chapter.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 255, § 1; P.L. 2000, ch. 360, § 1; P.L. 2001, ch. 180, § 8; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2005, ch. 80, § 1.)



Chapter 11-37.1-13 - Notification procedures for tiers two (2) and three (3).

§ 11-37.1-13 Notification procedures for tiers two (2) and three (3).  If after review of the evidence pertaining to a person required to register according to the criteria set forth in § 11-37.1-12, the board is satisfied that risk of re-offense by the person required to register is either moderate or high, the sex offender community notification unit of the parole board shall notify the person, in writing, by letter or other documentation:

(1) That community notification will be made not less than ten (10) business days from the date of the letter or other document evidencing an intent to promulgate a community notice in accordance with § 11-37.1-12(b), together with the level, form and nature that the notification will take;

(2) That unless an application for review of the action is filed within the time specified by the letter or other documentation, which in any case shall not be less than ten (10) business days, by the adult offender subject to community notification, with the criminal calendar judge of the superior court for the county in which the adult offender who is the subject of notification resides or intends to reside upon release, or by the juvenile offender subject to community notification over whom the family court exercises jurisdiction, with the clerk of the family court for the county in which the juvenile offender resides or intends to reside upon release, whose name shall be specified in the letter or other document, requesting a review of the determination to promulgate a community notification, that notification will take place;

(3) That the person has a right to be represented by counsel of their own choosing or by an attorney appointed by the court, if the court determines that he or she cannot afford counsel; and

(4) That the filing of an application for review may be accomplished, in the absence of counsel, by delivering a letter objecting to the notification and/or its level, form or nature, together with a copy of the letter or other documentation describing the proposed community notification, addressed to the judge described in the communication to the clerk of the superior court in the county in which the adult offender resides or intends to reside upon release, or in the case of juvenile offenders over whom the family court exercises jurisdiction, addressed to the judge described in the communication to the clerk of the family court in the county in which the juvenile offender resides or intends to reside upon release.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 40, § 1; P.L. 1999, ch. 227, § 1; P.L. 1999, ch. 255, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1; P.L. 2005, ch. 410, § 7; P.L. 2010, ch. 103, § 1; P.L. 2010, ch. 109, § 1.)



Chapter 11-37.1-14 - Preliminary proceedings on objection to community notification  Procedures.

§ 11-37.1-14 Preliminary proceedings on objection to community notification  Procedures.  Upon receipt of a request from a person subject to community notification under § 11-37.1-12(b), the superior court, or the family court of the county in which the person resides or intends to reside upon release, shall:

(1) Set a date for hearing and decision on the matter;

(2) Provide notice of the date for the hearing to both the applicant or his or her counsel and to the attorney general;

(3) Appoint counsel for the applicant if he or she cannot afford one; and

(4) Direct that the attorney general promptly provide copies of all papers, documents and other materials which formed the basis for the determination of the level and manner of community notification be provided to the court and the applicant or his or her counsel.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 1999, ch. 40, § 1; P.L. 1999, ch. 227, § 1; P.L. 1999, ch. 255, § 1; P.L. 2005, ch. 410, § 7.)



Chapter 11-37.1-15 - Application hearing procedures.

§ 11-37.1-15 Application hearing procedures.  (a) On the date set for the hearing on the review of the application the court shall:

(1) In camera, review the materials provided in accordance with § 11-37.1-14(4);

(2) Determine whether and to what extent the production of witnesses and cross examination shall be required or permitted depending on the complexities of the matter involved, the extent of doubt concerning the correctness of the level, nature and extent of the notification proposed; and

(3) Presume the need for a prompt determination.

(b) In any application hearing proceeding the rules of evidence shall not apply and the court may rely on documentary presentations, including expert opinion on all issues.

(c) Nothing in this section should be construed to allow the applicant to relitigate the adjudication of guilt.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1.)



Chapter 11-37.1-16 - Application review  Burden of production and persuasion.

§ 11-37.1-16 Application review  Burden of production and persuasion.  (a) In any proceeding under this chapter, the state shall have the burden of going forward, which burden shall be satisfied by the presentation of a prima facie case that justifies the proposed level of and manner of notification.

(b) For purposes of this section, "prima facie case" means:

(1) A validated risk assessment tool has been used to determine the risk of re-offense;

(2) Reasonable means have been used to collect the information used in the validated assessment tool.

(c) Upon presentation of a prima facie case, the court shall affirm the determination of the level and nature of the community notification, unless it is persuaded by a preponderance of the evidence that the determination on either the level of notification of the manner in which it is proposed to be accomplished is not in compliance with this chapter or the guidelines adopted pursuant to this chapter.

Nothing in this section shall be construed to prohibit the release of information pertaining to a person who has been convicted of any of the violations of any offense listed in § 11-37.1-2, so long as the information has been gathered or obtained through sources other than the registration process provided by this chapter. Provided further, that nothing in this section shall be deemed to authorize the release of any information pertaining to any victim of any offense listed in § 11-37.1-2.

History of Section.
(P.L. 1996, ch. 104, § 1; P.L. 2003, ch. 162, § 1; P.L. 2003, ch. 170, § 1.)



Chapter 11-37.1-17 - Immunity for good faith conduct.

§ 11-37.1-17 Immunity for good faith conduct.  Any person who performs any act or fails to perform any act pursuant to this chapter shall have good faith immunity from any liability, civil or criminal, that might be incurred as a result of the performance of or the failure to perform any act pursuant to this chapter.

History of Section.
(P.L. 1996, ch. 104, § 1.)



Chapter 11-37.1-18 - Continuation of prior duty to register.

§ 11-37.1-18 Continuation of prior duty to register.  Any person who pursuant to the provisions of former § 11-37-16 had a duty to register under that section after having been convicted of any violation of the provisions of chapter 37 of this title, or for a conviction in another state of first degree sexual assault which if committed in this state would constitute a violation of chapter 37 of this title, shall have the duty to register in accordance with the provisions of this chapter. Nothing in this section shall be construed to abrogate any duty to register which exists or existed under the provisions of former § 11-37-16.

History of Section.
(P.L. 1996, ch. 104, § 1.)



Chapter 11-37.1-19 - Severability.

§ 11-37.1-19 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1996, ch. 104, § 1.)



Chapter 11-37.1-20 - Remand to sex offender board of review.

§ 11-37.1-20 Remand to sex offender board of review.  Upon application by the attorney general or counsel for the sex offender, the court may remand any case pending adjudication of sexually violent predator status back to the sex offender board of review for further determination of sexually violent predator status and community notification level pursuant to § 11-37.1-6.

History of Section.
(P.L. 2003, ch. 162, § 2; P.L. 2003, ch. 170, § 2.)






Chapter 11-37.2 - Sexual Assault Protective Orders

Chapter 11-37.2-1 - Filing of complaint.

§ 11-37.2-1 Filing of complaint.  (a) Proceedings under this chapter shall be filed, heard and determined in the district court of the division in which the moving party resides except when either party is a juvenile. Any proceedings under this chapter shall not preclude any other available civil or criminal remedies. A party filing a complaint under this chapter may do so without payment of any filing fee. There shall be no minimum residence requirements for the bringing of an action under this chapter.

(b) Answers to the summons and complaint shall be made within ten (10) days of service upon the defendant and the action shall take precedence on the calendar. If no answer is filed within the time prescribed, judgment shall enter forthwith.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1; P.L. 2010, ch. 216, § 2; P.L. 2010, ch. 236, § 2.)



Chapter 11-37.2-2 - Protective orders  Penalty  Jurisdiction.

§ 11-37.2-2 Protective orders  Penalty  Jurisdiction.  (a) A person who is a victim of sexual assault as defined in § 11-37-1, 11-37-2, 11-37-4, 11-37-6, 11-37-8.1, 11-37-8.3 or 11-59-2, may file a complaint in the district court requesting any order which will protect him or her from the future abuse, including, but not limited to, the following:

(1) Ordering that the defendant be restrained and enjoined from contacting, assaulting, molesting or otherwise interfering with the plaintiff at home, on the street or elsewhere, whether the defendant is an adult or minor;

(2) Upon motion by the plaintiff, his or her address shall be released only at the discretion of the district court judge.

(b) Nothing in this section shall limit a defendant's right under existing law to petition the court at a later date for modification of the order.

(c) Any violation of the aforementioned protective order shall subject the defendant to being found in contempt of court.

(d) The contempt order shall not be exclusive and shall not preclude any other available civil or criminal remedies. Any relief granted by the court shall be for a fixed period of time not to exceed three (3) years, at the expiration of which time the court may extend any order upon motion by the plaintiff for such additional time as it deems necessary to protect the plaintiff from abuse. The court may modify its order at any time upon motion of either party.

(e) Any violation of a protective order under this chapter of which the defendant has actual notice shall be a misdemeanor which shall be punished by a fine of no more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both.

(f) "Actual notice" means that the defendant has received a copy of the order by service thereof or by being handed a copy of the order by a police officer pursuant to § 8-8.1-7.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)



Chapter 11-37.2-3 - Temporary orders  Ex parte proceedings.

§ 11-37.2-3 Temporary orders  Ex parte proceedings.  (a) Upon the filing of a complaint under this chapter, the court may enter any temporary orders that it deems necessary to protect the plaintiff from abuse.

(2) If it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss or damage will result to the plaintiff, before notice can be served and a hearing held, the court may enter any temporary order without notice that it deems necessary to protect the plaintiff. Every order granted without notice shall expire by its terms within the time after entry, not to exceed twenty-one (21) days, as the court fixes, unless within the time so fixed the order: (i) By consent; or (ii) Due to a failure to make service of process upon the defendant despite diligent efforts; or (iii) For good cause shown and after hearing of argument by the parties or counsel, is extended for an additional period. In case a temporary order is granted without notice, the matter shall be set down for hearing within a reasonable time and shall be given precedence over all matters except older matters of the same character, and when the matter comes on for hearing the party who obtained the temporary order shall proceed with the complaint for an order pursuant to § 11-37.2-2, and, if he or she does not do so, the court shall dissolve the temporary order.

(b) When the court is unavailable after the close of business a complaint may be filed before any available district court judge who may grant relief to the plaintiff under this chapter upon cause shown in an ex parte proceeding.

(2) No temporary order shall be granted pursuant to the provisions of this section unless it clearly appears from specific facts shown by the affidavit or by verified complaint that immediate and irreparable injury, loss or damage will result to the plaintiff before notice can be served and a hearing held.

(c) Any order issued under this section and any documentation in support of an order shall be filed immediately with the clerk of the district court. The filing shall have the effect of commencing proceedings under this chapter and invoking the other provisions of this chapter.

(d) The clerk of the district court shall have a certified copy of any order issued under this chapter forwarded immediately to the law enforcement agency designated by the plaintiff. The clerk shall also provide the plaintiff with two (2) certified copies of any order issued under this chapter.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)



Chapter 11-37.2-4 - Report to law enforcement agency.

§ 11-37.2-4 Report to law enforcement agency.  Whenever the court grants a temporary order pursuant to § 11-37-8.3 based on a complaint alleging that a minor is suffering from sexual abuse, the court shall ensure that the appropriate law enforcement agency is notified of the complaint.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)



Chapter 11-37.2-5 - Return of service  Alternate service.

§ 11-37.2-5 Return of service  Alternate service.  (a) The complaint and any order issued under this chapter shall be personally served upon the defendant by a sheriff or constable except as provided in subsection (c), (d) and (f) of this section. Service shall be made without payment of any fee when service is made by a deputy sheriff. At the election of the plaintiff, service pursuant to this subsection may also be made by a constable licensed to serve process of the district court pursuant to § 45-16-4.1. The constable shall be entitled to receive the fee allowed by law for the service of a district court summons.

(b) Return of service shall be forwarded by the deputy sheriff or constable to the clerk of the court prior to the date set down for hearing on the complaint. If service has not been made, the deputy sheriff or constable shall indicate on the summons the reason therefor and the attempts made to serve the defendant.

(c) At the time the return of service is sent to the clerk of the court, the deputy sheriff or constable shall cause a copy of the return of service to be sent to the plaintiff and to the appropriate law enforcement agency.

(d) If, at the time of hearing on the complaint, the court determines that after diligent effort the deputy sheriff or constable has been unable to serve the defendant personally, the judge may order an alternate method of service designed to give reasonable notice of the action to the defendant and taking into consideration the plaintiff's ability to afford the means of service ordered. Alternative service shall include, but not be limited to: service by certified and regular mail at defendant's last known address (excluding the residence which he or she has been ordered to vacate) or place of employment, leaving copies at the defendant's dwelling or usual place of abode with a person of suitable age and discretion residing therein, or by publication in a newspaper for two (2) consecutive weeks. The court shall set a new date for hearing on the complaint and shall extend the temporary order until that date.

(e) If the defendant appears in person before the court, the necessity for further service is waived and proof of service of that order is not necessary.

(f) If the defendant is served notice regarding the complaint and hearing, but does not appear at the hearing, the clerk of the district court shall mail the defendant a copy of the resulting order.

(g) When service of the temporary order issued pursuant to this section has not been made and/or after a permanent order is entered, a police officer shall give notice of the order to the defendant by handing him or her a certified copy of the order. The officer shall indicate that he or she has given notice by writing on the plaintiff's copy of the order and the police department's copy of the order the date and time of giving notice and the officer's name and badge number. The officer shall indicate on the offense report that actual notice was given.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1; P.L. 2012, ch. 324, § 38.)



Chapter 11-37.2-6 - Notice of penalties  Notice of renewal.

§ 11-37.2-6 Notice of penalties  Notice of renewal.  Each protective order issued under this chapter, including a temporary exparte order, shall have the following statements printed in bold-faced type or in capital letters:

A PERSON WHO VIOLATES THIS ORDER MAY BE GUILTY OF A MISDEMEANOR AND MAY BE PUNISHED BY A FINE OF AS MUCH AS $1,000 AND/OR BY CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR, AND MAY BE ORDERED TO ATTEND COUNSELING. IF THE VICTIM WANTS THIS ORDER TO CONTINUE BEYOND THE EXPIRATION DATE, THE VICTIM MUST APPLY FOR A RENEWAL OF THE ORDER BEFORE THE EXPIRATION DATE.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)



Chapter 11-37.2-7 - Form of complaint.

§ 11-37.2-7 Form of complaint.  (a) A form in substantially the following language shall suffice for the purpose of filing a complaint under this chapter:

STATE OF RHODE ISLAND DISTRICT COURT

COUNTY OF ]]]]]]]]]]]]]]]]]]]]]]]] DIVISION

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Plaintiff:

VS: NO:

:

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]:

Defendant:

COMPLAINT FOR PROTECTION FROM ABUSE

Pursuant to chapter 8.1 of title 8, I request that the court enter an order protecting me from abuse.

(a) My full name, present street address, city and telephone number are as follows:

(b) The full name, present street address, city and telephone number of the person causing me abuse (the defendant) are as follows:

(c) On or about ]]]]]]]]]]]]]]]]]], without cause or provocation, I suffered abuse when the defendant:

[ ] Threatened or harmed with a weapon: ]]]]]]]]]]]]]]]]]] (type of weapon used)

[ ] Attempted to cause me physical harm;

[ ] Caused me physical harm;

[ ] Placed me in fear of imminent physical harm;

[ ] Caused me to engage involuntarily in sexual relations by force, threat of force or duress;

[ ] Attempted to cause me to engage involuntarily in sexual relations by force, threat of force or duress;

Specifically, the defendant:]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(d) I ask that:

[ ] The court order that the defendant be restrained and enjoined from contacting, assaulting, molesting or otherwise interfering with the plaintiff at home, on the street or elsewhere.

[ ] I request that the above relief be ordered without notice because it clearly appears from specific facts shown by affidavit or by the verified complaint that I will suffer immediate and irreparable injury, loss or damage before notice can be served and a hearing had thereon. I understand that the court will schedule a hearing no later than twenty-one (21) days after such order is entered on the question of continuing such temporary order.

(e) I have not sought protection from abuse from any other judge of the district court arising out of the same facts or circumstances alleged in this complaint.

(Signature) (Date)

Subscribed and sworn to before me in ]]]]]]]]]]]]]]]]]] in the County of ]]]]]]]]]]]] in the State of Rhode Island and Providence Plantations, this ]]]]]]]]]]]] day of ]]]]]]]]]]]]]] A.D. ]]]]]]]]]]]]]]]]]]

Notary Public

Note: If this complaint is filed by an attorney, the attorney's certificate should appear below:

ATTORNEY CERTIFICATE

Signed:

Attorney for Plaintiff

Address:

Date: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

WHITE COPY [ ] Court

YELLOW COPY [ ] Plaintiff

PINK COPY [ ] Defendant

GOLDENROD COPY [ ] Police Department

(b) A form in substantially the following language shall suffice for the purpose of requesting temporary orders under this chapter:

STATE OF RHODE ISLAND DISTRICT COURT

COUNTY OF ]]]]]]]]]]]]]]]]]]]]]]]] DIVISION

:

Plaintiff:

VS: NO:

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)



Chapter 11-37.2-8 - Appeal.

§ 11-37.2-8 Appeal.  An order granting relief pursuant to § 8-8.1-3 shall remain in effect during the pendency of the appeal to the superior court unless the order is stayed by a justice of the superior court.

History of Section.
(P.L. 2009, ch. 239, § 1; P.L. 2009, ch. 240, § 1.)






Chapter 11-38 - Riotous Assembly

Chapter 11-38-5 - Inciting riot at correctional institution.

§ 11-38-5 Inciting riot at correctional institution.  Any person who, with intent to cause a riotous assembly at the adult correctional institutions, shall incite a riot or a continuance of a riot or destruction of property while rioting, shall, upon being found guilty of the offense, be fined not exceeding ten thousand dollars ($10,000), or shall be imprisoned not exceeding ten (10) years, or both.

History of Section.
(P.L. 1973, ch. 148, § 1.)



Chapter 11-38-6 - Inciting riot at municipal detention facility.

§ 11-38-6 Inciting riot at municipal detention facility.  Any prisoner, detainee, or other person incarcerated or confined at the Donald W. Wyatt Detention Facility in the city of Central Falls who, with intent to cause a riotous assembly at the Donald W. Wyatt Detention Facility created under chapter 54 of title 45, incites a riot or any continuance of a riot or destruction of property while rioting shall, upon conviction, be imprisoned at the adult correctional institutions for a term not to exceed ten (10) years, or be fined an amount not to exceed ten thousand dollars ($10,000), or both; that term commences at the expiration of the original term of imprisonment of the prisoner.

History of Section.
(P.L. 2000, ch. 362, § 2; P.L. 2000, ch. 477, § 2.)






Chapter 11-39 - Robbery

Chapter 11-39-1 - Penalty for robbery.

§ 11-39-1 Penalty for robbery.  (a) Every person who shall commit: (1) robbery by use of a dangerous weapon; (2) robbery where a victim is injured; or (3) robbery where the victim is a person who is severely impaired or an elderly person; shall be guilty of first degree robbery and shall be imprisoned for not less than ten (10) years and may be imprisoned for life, or fined not more than fifteen thousand dollars ($15,000), or both.

(b) Every person who shall commit robbery or other larceny from the person by force or threat, where there is no weapon and no injury and the victim is neither a severely impaired person or an elderly person, shall be guilty of second degree robbery and shall be imprisoned for not less than five (5) years nor more than thirty (30) years, or fined not more than ten thousand dollars ($10,000), or both.

(c) For the purposes of this section:

(1) "Person who is severely impaired" has the same definition as provided in § 11-5-11; and

(2) "Elderly person" means a person sixty (60) years of age or older.

History of Section.
(G.L. 1896, ch. 277, § 4; G.L. 1909, ch. 343, § 4; G.L. 1923, ch. 395, § 4; G.L. 1938, ch. 606, § 4; G.L. 1956, § 11-39-1; P.L. 1980, ch. 94, § 1; P.L. 1991, ch. 201, § 1; P.L. 1996, ch. 153, § 1; P.L. 1999, ch. 83, § 15; P.L. 1999, ch. 130, § 15.)



Chapter 11-39-2 - Robbery of the owner, lessor, or occupant of a motor vehicle.

§ 11-39-2 Robbery of the owner, lessor, or occupant of a motor vehicle.  (a) Every person who shall unlawfully seize a motor vehicle from its lawful owner, lessor, or occupant by use or threat of use of a dangerous weapon against the owner, lessor, or occupant resulting in serious bodily injury, as defined in § 11-5-10.2, shall be guilty of first degree robbery and shall be imprisoned for not less than ten (10) years and may be imprisoned for life, or fined not more than fifteen thousand dollars ($15,000), or both. In all such cases, the justice imposing sentence shall impose a minimum sentence of ten (10) years imprisonment and may only impose a sentence less than the minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. That finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for a term of ten (10) years is imposed, the trial justice shall set forth on the record the circumstances which he or she found as justification for imposition of the lesser sentence. A person sentenced to prison for violation of this subsection shall not be eligible for parole until at least one-half ( 1/2) of the sentence has been served in prison.

(b) Every person who shall unlawfully seize a motor vehicle from its lawful owner, lessor, or occupant by force or threat of force against the owner, lessor, or occupant shall be guilty of second degree robbery and shall be imprisoned for not less than five (5) years nor more than thirty (30) years, or fined not more than ten thousand dollars ($10,000), or both.

(c) Every person who shall commit robbery of a motor vehicle by seizing it from its lawful owner, lessor, or occupant under the circumstances set forth in subsection (a) or (b) of this section, resulting in the death of the owner, lessor or occupant, shall be guilty of first degree murder and shall be sentenced to life imprisonment, and may be sentenced to life imprisonment without parole if ordered by the court pursuant to chapter 19.2 of title 12. A person sentenced to life imprisonment for violation of this subsection shall not be eligible for parole until at least twenty (20) years of the sentence has been served in prison.

History of Section.
(P.L. 1994, ch. 177, § 1.)






Chapter 11-40 - Sunday Laws



Chapter 11-41 - Theft, Embezzlement, False Pretenses, and Misappropriation

Chapter 11-41-1 - Stealing as larceny.

§ 11-41-1 Stealing as larceny.  Every person who shall steal any money, goods, or chattels, or any note of the general treasurer of this state for the payment of money, any bank bill, any certificate of any bank or of any public officer or corporation securing the payment of money to any person or certifying it to be due, any certificate of stock in any corporation, any order entitling a person to money or other article, or any bill of exchange, bill of lading, railroad ticket, bond, warrant, obligation, bill, or promissory note for the payment of money, or other valuable property, or any record or paper belonging to any public officer, or any writ, warrant, or other legal process, or any book or part of one containing an account, any receipt for money or other article paid or delivered, any adjustment or document of any kind relating to the payment of money or delivery of any article, any indenture of apprenticeship, or any deed, covenant, indenture, or assurance whatsoever respecting any property, real or personal, shall be deemed guilty of larceny.

History of Section.
(G.L. 1896, ch. 279, § 11; C.P.A. 1905, § 1172; G.L. 1909, ch. 345, § 11; P.L. 1915, ch. 1258, § 10; G.L. 1923, ch. 397, § 11; G.L. 1938, ch. 608, § 11; G.L. 1956, § 11-41-1.)



Chapter 11-41-2 - Receiving stolen goods.

§ 11-41-2 Receiving stolen goods.  Every person who shall fraudulently receive any stolen money, goods, securities, chattels, or other property, knowing it to be stolen, shall be deemed guilty of larceny, although the person who stole the property may not have been prosecuted or convicted for it. The possession of any stolen property shall be evidence of guilty knowledge by the person having possession that the property was stolen, unless the person shows that it was acquired in the due course of trade and for adequate consideration.

History of Section.
(G.L. 1896, ch. 279, § 13; C.P.A. 1905, § 1173; G.L. 1909, ch. 345, § 13; G.L. 1923, ch. 397, § 13; P.L. 1928, ch. 1208, § 1; G.L. 1938, ch. 608, § 13; G.L. 1956, § 11-41-2.)



Chapter 11-41-3 - Embezzlement and fraudulent conversion.

§ 11-41-3 Embezzlement and fraudulent conversion.  Every official of a financial institution and every officer, agent, clerk, servant, or other person to whom any money or other property shall be entrusted for any specific purpose, and every person acting as executor, administrator, conservator, guardian, receiver, assignee, custodian, or trustee appointed by order, decree or judgment of court, or by deed, will or other instrument in writing, who shall embezzle or fraudulently convert to his or her own use, or who shall take or secrete, with intent to embezzle or fraudulently convert to his or her own use, any money or other property which shall have come into his or her possession or shall be under his or her care or charge by virtue of his or her employment or for that specific purpose or by virtue of his or her acting as executor, administrator, guardian, conservator, receiver, assignee, custodian, or trustee, and every person who shall collect or receive money or property from another for a commission to be retained out of the money or other property so collected or received, and who shall fraudulently retain out of that money or property so collected or received more than the amount of the commission, and shall embezzle or fraudulently convert it to his or her own use, or shall take or secrete it with intent to embezzle or fraudulently to convert the same to his or her own use, shall be deemed guilty of larceny and shall be fined not more than fifty thousand dollars ($50,000) or three (3) times the value of the money or property thus embezzled or converted, whichever is greater, or imprisoned not more than twenty (20) years, or both, except that if the sum or value of the property embezzled is less than one hundred dollars ($100), he or she shall be fined not more than one thousand dollars ($1,000), or imprisoned not more than one year, or both.

History of Section.
(G.L. 1896, ch. 279, § 16; C.P.A. 1905, § 1175; P.L. 1908, ch. 1521, § 1; G.L. 1909, ch. 345, § 16; P.L. 1915, ch. 1258, § 10; G.L. 1923, ch. 397, § 16; G.L. 1938, ch. 608, § 16; G.L. 1956, § 11-41-3; P.L. 1991, ch. 138, § 1.)



Chapter 11-41-4 - Obtaining property by false pretenses or personation.

§ 11-41-4 Obtaining property by false pretenses or personation.  Every person who shall obtain from another designedly, by any false pretense or pretenses, any money, goods, wares, or other property, with intent to cheat or defraud, and every person who shall personate another or who shall falsely represent himself or herself to be the agent or servant of another and shall receive any money or other property intended to be delivered to the person so personated, or to the alleged principal or master of that agent or servant, shall be deemed guilty of larceny.

History of Section.
(G.L. 1896, ch. 279, §§ 14, 15; C.P.A. 1905, § 1174; G.L. 1909, ch. 345, §§ 14, 15; P.L. 1915, ch. 1258, § 10; G.L. 1923, ch. 397, § 15; G.L. 1938, ch. 608, § 15; G.L. 1956, § 11-41-4.)



Chapter 11-41-5 - Penalties for larceny.

§ 11-41-5 Penalties for larceny.  (a) Any person convicted of any offense under §§ 11-41-1  11-41-6, except § 11-41-3, if the value of the property or money stolen, received, embezzled, fraudulently appropriated, converted, or obtained, received, taken, or secreted by false pretenses or otherwise with intent to cheat, defraud, embezzle, or fraudulently convert exceeds one thousand five hundred dollars ($1,500), or if the property is a firearm as defined in § 11-47-5.1, regardless of its value, shall be punished by imprisonment for not more than ten (10) years or by a fine of not more than five thousand dollars ($5,000), or both. If the value of the property or money does not exceed one thousand five hundred dollars ($1,500), the person shall be punished by imprisonment for not more than one year, or by a fine of not more than five hundred dollars ($500), or both. Any person convicted of an offense under § 11-41-2 who shall be found to have knowingly obtained the property from a person under eighteen (18) years of age, notwithstanding the value of the property, shall be punished by imprisonment for not more than ten (10) years or by a fine of not more than five thousand dollars ($5,000), or both.

(b) Any person convicted of an offense in violation of §§ 11-41-1  11-41-7, except § 11-41-3, which involves a victim who is a person sixty-five (65) years of age or older at the time of the offense and which involves property or money stolen, received, embezzled, fraudulently appropriated, converted, or obtained, received, taken, or secreted by false pretenses or otherwise with intent to cheat, defraud, embezzle, or fraudulently convert, with a value in excess of five hundred dollars ($500), shall be punished by imprisonment for not less than two (2) years but not more than fifteen (15) years or by a fine of not more than five thousand dollars ($5,000), or both. If the value of the property or money does not exceed five hundred dollars ($500), the person shall be punished by imprisonment for not less than one year but not more than five (5) years or by a fine of not more than three thousand dollars ($3,000), or both.

History of Section.
(G.L. 1896, ch. 279, § 11; G.L., ch. 279, § 16; C.P.A. 1905, § 1175; P.L. 1908, ch. 1521, § 1; G.L. 1909, ch. 345, § 16; G.L., ch. 345, § 18; P.L. 1915, ch. 1258, § 10; G.L. 1923, ch. 397, § 18; G.L. 1938, ch. 608, § 18; G.L. 1956, § 11-41-5; P.L. 1979, ch. 224, § 1; P.L. 1980, ch. 318, § 1; P.L. 1984, ch. 278, § 1; P.L. 1985, ch. 287, § 1; P.L. 1987, ch. 90, § 1; P.L. 1988, ch. 271, § 1; P.L. 1991, ch. 38, § 1; P.L. 1993, ch. 324, § 1; P.L. 2012, ch. 137, § 1; P.L. 2012, ch. 176, § 1.)



Chapter 11-41-6 - Attempted larceny.

§ 11-41-6 Attempted larceny.  Whoever attempts to commit larceny by doing any act toward the commission of the offense, but fails in its perpetration, shall, unless otherwise provided, suffer the same punishment which might have been inflicted if the attempted offense had been committed.

History of Section.
(G.L. 1923, ch. 402, § 4; P.L. 1923, ch. 480, § 1; G.L. 1938, ch. 608, § 11; G.L. 1956, § 11-41-6.)



Chapter 11-41-7 - Larceny from the person.

§ 11-41-7 Larceny from the person.  Every person who shall steal or attempt to steal from the person of another any money, goods, chattels, or other article enumerated in § 11-41-1, shall be imprisoned not less than one year nor more than ten (10) years.

History of Section.
(G.L. 1896, ch. 279, § 12; G.L. 1909, ch. 345, § 12; G.L. 1923, ch. 397, § 12; G.L. 1938, ch. 608, § 12; G.L. 1956, § 11-41-7.)



Chapter 11-41-8 - Stealing of animals.

§ 11-41-8 Stealing of animals.  Every person who shall steal or attempt to steal any horse or other domestic animal shall be punished by imprisonment for not more than one year or by a fine of not more than five hundred dollars ($500), or both; in case a fine is imposed, one-half ( 1/2) shall inure to the use of the complainant.

History of Section.
(G.L. 1896, ch. 279, § 68; P.L. 1908, ch. 1569, § 1; G.L. 1909, ch. 345, § 71; P.L. 1915, ch. 1258, § 13; G.L. 1923, ch. 397, § 71; G.L. 1938, ch. 608, § 78; G.L. 1956, § 11-41-8.)



Chapter 11-41-9 - Theft of poultry  Receiving stolen poultry.

§ 11-41-9 Theft of poultry  Receiving stolen poultry.  Every person who steals poultry from any building or enclosure in which poultry are kept or confined, or whoever shall receive poultry, knowing it to have been stolen, shall be punished by imprisonment for not more than one year or by fine of not more than five hundred dollars ($500), or by both. One-half ( 1/2) of any fine imposed under this section shall inure to the complainant.

History of Section.
(P.L. 1899, ch. 672, § 1; G.L. 1909, ch. 345, § 26; P.L. 1912, ch. 853, § 1; P.L. 1915, ch. 1258, § 11; G.L. 1923, ch. 397, § 26; G.L. 1938, ch. 608, § 26; G.L. 1956, § 11-41-9.)



Chapter 11-41-10 - Robbing of fish nets and weirs.

§ 11-41-10 Robbing of fish nets and weirs.  Every person who shall rob or draw any fishpot, weir, or net belonging to any other person shall be fined not exceeding twenty dollars ($20.00).

History of Section.
(G.L. 1896, ch. 279, § 25; G.L. 1909, ch. 345, § 25; G.L. 1923, ch. 397, § 25; G.L. 1938, ch. 608, § 25; G.L. 1956, § 11-41-10.)



Chapter 11-41-11 - Embezzlement by bank officer or employee.

§ 11-41-11 Embezzlement by bank officer or employee.  Every officer, agent, or servant of any bank, savings bank, or trust company who shall embezzle or appropriate to his or her own use any moneys, goods, effects, or funds of any bank, savings bank or trust company with intent to cheat or defraud it or any person, shall be deemed guilty of larceny, and shall be fined not exceeding twenty thousand dollars ($20,000) or be imprisoned for a term not exceeding twenty (20) years.

History of Section.
(G.L. 1896, ch. 279, § 17; P.L. 1908, ch. 1590, § 81; G.L. 1909, ch. 345, § 17; G.L. 1923, ch. 397, § 17; G.L. 1938, ch. 608, § 17; G.L. 1956, § 11-41-11.)



Chapter 11-41-11.1 - Unlawful appropriation.

§ 11-41-11.1 Unlawful appropriation.  Any person to whom any money or other property of another shall be entrusted or delivered for a particular purpose, who shall intentionally appropriate to his or her own use that money or property, shall be deemed guilty of unlawful appropriation and shall be fined not more than fifty thousand dollars ($50,000) or three (3) times the value of the money or property thus appropriated, whichever is greater, or imprisoned not more than twenty (20) years, or both. However, if the sum or value of the property so appropriated is less than one thousand dollars ($1,000), he or she shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both.

History of Section.
(P.L. 1995, ch. 154, § 1.)



Chapter 11-41-12 - Fraudulent conversion by agent or factor.

§ 11-41-12 Fraudulent conversion by agent or factor.  Every agent or factor who shall deposit or pledge any goods, wares, or merchandise or any bill of lading, receipt, or certificate of a warehouse keeper or inspector, or any warrant or order for the delivery of goods with which he or she shall have been entrusted, or which shall have been consigned to him or her as a security for any money or other property borrowed or received by the agent or factor, and shall apply or dispose of the proceeds to his or her own use, in violation of good faith, and with intent to defraud any owner of the goods, shall be deemed and taken to be guilty of a misdemeanor and shall be fined not exceeding one thousand dollars ($1,000) or be imprisoned not exceeding five (5) years.

History of Section.
(G.L. 1896, ch. 279, § 21; G.L. 1909, ch. 345, § 21; G.L. 1923, ch. 397, § 21; G.L. 1938, ch. 608, § 21; G.L. 1956, § 11-41-12.)



Chapter 11-41-13 - Obtaining signature by false pretenses.

§ 11-41-13 Obtaining signature by false pretenses.  Every person who, by any false pretense or pretenses, with intent to cheat or defraud, shall obtain the signature of any person to any written instrument, the false making of which would be punished as forgery, shall be punished by imprisonment for not more than five (5) years or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(G.L. 1896, ch. 279, § 15; G.L. 1909, ch. 345, § 15; G.L., ch. 345, § 14, as enacted by P.L. 1915, ch. 1258, § 10; G.L. 1923, ch. 397, § 14; G.L. 1938, ch. 608, § 14; G.L. 1956, § 11-41-13.)



Chapter 11-41-14 - Failure to return book or other library property.

§ 11-41-14 Failure to return book or other library property.  (a) Any person who shall take or borrow any book or other library property from any of the libraries or collections as defined in § 11-44-15(b), and who, upon neglect to return it within the time required and specified in the bylaws, rules, or regulations of the library owning the property, after receiving notice in writing by the librarian or other proper custodian of the property that it is overdue, shall upon further neglect to return it within sixty (60) days from the date of the notice be guilty of a misdemeanor and shall be fined not more than twenty-five dollars ($25.00), the fine to be for the use of the library. A written or printed notice given personally or sent by mail to a last known or registered place of residence shall be considered a sufficient notice. In addition, if the book should be lost, destroyed, or not returned, the person shall within sixty (60) days after being so notified pay to the custodian the replacement value of the book, including all reasonable processing costs, as determined by the governing board having jurisdiction.

(b) All library users shall be notified of the penalties provided in subsection (a) of this section at the time they obtain or renew their library privileges. The final notice provided for in subsection (a) of this section shall also contain notice of the penalties.

History of Section.
(G.L. 1896, ch. 279, § 53; P.L. 1907, ch. 1463, § 2; G.L. 1909, ch. 345, § 56; G.L. 1923, ch. 397, § 56; G.L. 1938, ch. 608, § 64; G.L. 1956, § 11-41-14; P.L. 1983, ch. 296, §§ 1, 2; P.L. 1985, ch. 436, § 1.)



Chapter 11-41-14.1 - Concealment of book or other property while on premises of library  Removal of book or other property from library.

§ 11-41-14.1 Concealment of book or other property while on premises of library  Removal of book or other property from library.  (a) Whoever, without authority, with the intention of converting to his or her own or another's use, willfully conceals a book or other library property, while still on the premises of the library, or willfully or without authority removes any book or other library property from any of the libraries or collections set forth in § 11-44-15, shall be deemed guilty of larceny, and upon, conviction, shall be punished as provided by § 11-41-5 and shall be ordered to make restitution to the library in the full retail value of the books or library property.

(b) Any person reasonably believed to have committed or to be committing the crime set forth in subsection (a) of this section shall be subject to detention by a police officer in accordance with § 12-7-1.

(c) Any employee or agent of a library, eighteen (18) years of age or older, who observes any person willfully concealing or attempting to conceal books or other library property on his or her person or amongst his or her belongings or upon the person or amongst the belongings of another, and leaving the premises with the books or other library property without first having an employee or agent record the removal of the property, or injuring or destroying books and other library property as set forth in § 11-44-15, may stop the person. Immediately upon stopping the person the library employee shall identify himself or herself and state the reason for stopping the person. If after the initial confrontation with the person under suspicion, the library employee has reasonable grounds to believe that at the time stopped the person was committing or attempting to commit the crime of larceny as set forth in this section or the misdemeanor set forth in § 11-44-15, the employee or agent may detain the person for a time sufficient to summon a police officer to the library. In no case shall the detention be for a period of more than one-half ( 1/2) hour. The detention must be accomplished in a reasonable manner without unreasonable restraints or excessive force, and may take place only on the premises of the library where the alleged crime occurred. Library premises includes the interior of a building, structure, or other enclosure in which a library facility is located, the exterior appurtenances to any building, structure, or enclosure, and the land on which the building, structure, or other enclosure is located. Any person so stopped by an employee or agent of a library shall promptly identify himself or herself by name and address. Once placed under detention, no other information shall be required of the person and no written and/or signed statement shall be elicited from him or her until a police officer has taken him or her into custody. The employee or agent may however examine, for the purposes of ascertaining whether any book or other library property has been properly checked out by the person, the property which the employee has reasonable grounds to believe were unlawfully taken in violation of this chapter or injured or destroyed in violation of chapter 44 of title 11. Should the person detained refuse to surrender the item for examination, a limited and reasonable search may be conducted. Only packages, shopping bags, handbags, or other property in the immediate possession of the person detained, but not including any clothing worn by the person, may be searched.

(d) For the purposes of this chapter, "reasonable grounds" includes knowledge that a person has concealed or injured a book or other library property while on the premises or is leaving the premises with the library property without having an employee of the library record the removal of the property from the premises.

(e) In detaining a person whom the employee or agent of the library has reasonable grounds to believe is committing the crime of larceny set forth in this chapter or the misdemeanor set forth in chapter 44 of title 11, the employee or agent may use a reasonable amount of non-deadly force when and only when that force is necessary to protect himself or herself or to prevent the escape of the person being detained or the loss of his or her property.

(f) In any civil action by a person detained under these sections against the library or employee or agent of the library so detaining him or her arising out of the detention, evidence that the defendant had reasonable grounds to believe that the plaintiff was at the time in question committing or attempting to commit the crime set forth in either section shall create a rebuttable presumption that the plaintiff was so committing or attempting to commit the crime.

History of Section.
(P.L. 1983, ch. 296, § 2; P.L. 1985, ch. 436, § 1.)



Chapter 11-41-15 - Recovered stolen property.

§ 11-41-15 Recovered stolen property.  (a) The officer who shall apprehend any person as principal or accessory in any robbery or larceny shall secure the property alleged to be stolen and shall be answerable for the property, and shall annex a schedule of it to his or her return. Upon receipt of the property from the apprehending officer, the clerk or person in charge of the storage of alleged stolen property for a police department shall enter into a book a description of every article of property alleged to be stolen which was brought to the police department and shall attach a number to each article.

(b) The clerk or person in charge of the storage of alleged stolen property may deliver the property to the owner of the property upon satisfactory proof of ownership, provided that the following steps are followed:

(i) A complete photographic record of the property is made;

(ii) The person from whom custody of the property was taken is served with a notice of the claim of ownership and is given a reasonable opportunity to be heard as to why the property should not be delivered to the person claiming ownership;

(iii) A signed declaration of ownership under penalty of perjury is obtained from the person to whom the property is delivered.

(2) The delivery of property to the owner shall be without prejudice to the state or any other person who may have a claim to the property. Any property subject to forfeiture under any provision of law shall not be returned pursuant to this section.

(c) Upon application to the superior court by the person from whom custody of the property was taken, a review of the determination of the clerk or the person in charge of the storage of alleged stolen property shall be made within thirty (30) days of the receipt of that application. The court shall have the power to order the property taken into the custody of the court upon a finding that the person to whom the property was delivered was not entitled to it.

(d) The clerk or person in charge of the storage of alleged stolen property shall not be liable for damages for any official act performed in good faith in the course of carrying out the provisions of this section.

(e) The photographic record of the alleged stolen property required by paragraph (b)(1)(i) of this section shall be allowed to be introduced as evidence in any court of this state in place of the actual alleged stolen property.

History of Section.
(G.L. 1896, ch. 279, § 26; G.L. 1909, ch. 345, § 27; G.L. 1923, ch. 397, § 27; G.L. 1938, ch. 608, § 27; G.L. 1956, § 11-41-15; P.L. 1976, ch. 170, § 1.)



Chapter 11-41-16 - Sale or concealment of property leased or purchased on conditional sale.

§ 11-41-16 Sale or concealment of property leased or purchased on conditional sale.  Whoever, being in possession of personal property, other than wearing apparel, received upon a written and conditional contract of sale or acquired upon a written lease, or in which any person, firm, or corporation shall have a valid and perfected security interest in accordance with the provisions of title 6A, sells, conveys, conceals, or aids in concealing the property, or any part of it, or refuses to return the property with intent to defraud, before performance of the conditions precedent to acquiring its title, shall be guilty of larceny and be subject to the penalties set forth in § 11-41-5.

History of Section.
(G.L. 1923, ch. 401, § 58; P.L. 1926, ch. 828, § 1; G.L. 1938, ch. 612, § 55; G.L. 1956, § 11-41-16; P.L. 1975, ch. 173, § 1; P.L. 1984, ch. 249, § 1.)



Chapter 11-41-16.1 - Sale or concealment of leased personal property.

§ 11-41-16.1 Sale or concealment of leased personal property.  (a) Any person being in possession of personal property under a lease who sells, transfers, conceals, or aids in concealing the property, or any part of it, or refuses to return the leased personal property after the time of expiration of the lease with the intent of depriving the owner of the property, shall be guilty of larceny and be subject to the penalties set forth in § 11-41-5.

(b) The use of a false or fictitious name or address in obtaining leased personal property shall constitute prima facie evidence of intent to violate this section.

(c) "Leased personal property", as used in this section, means any personal property received pursuant to a written contract, by which one owning the property (lessor) grants to another (lessee) the right to possess, use, and enjoy the personal property for a specified period of time for a specified sum.

History of Section.
(P.L. 1984, ch. 249, § 2.)



Chapter 11-41-17 - Unauthorized transfer of vehicle sold on conditional sale.

§ 11-41-17 Unauthorized transfer of vehicle sold on conditional sale.  Every person who, with intent to place beyond the control of the vendor, any motor vehicle sold on condition that the title shall remain in the vendor after delivery, shall remove, conceal, or aid or abet the removal or concealment of the vehicle, and any vendee of a conditional sale who shall sell or convey the property without the consent of the vendor, and without informing the person to whom he or she sells or conveys that it is subject to the conditional sale, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars ($500), or be imprisoned not more than one year, or both.

History of Section.
(P.L. 1926, ch. 803, § 1; G.L. 1938, ch. 608, § 79; G.L. 1956, § 11-41-17.)



Chapter 11-41-18 - Defacement or conversion of rental battery.

§ 11-41-18 Defacement or conversion of rental battery.  Any person, other than the owner or the owner's duly authorized agent, who shall wrongfully or maliciously remove, deface, alter, or destroy, or cause to be removed, defaced, altered, or destroyed, the word "rental" printed, painted, stamped upon or attached to any electric storage battery, or who shall wrongfully sell, give, or attempt to sell or give to any person any electric storage battery so marked, or who shall, without the written consent of the owner, retain in his or her possession any electric storage battery so marked, with intent to wrongfully keep or dispose of the battery by sale or gift, shall be fined not more than one hundred dollars ($100).

History of Section.
(G.L. 1923, ch. 397, § 75; P.L. 1927, ch. 1041, § 1; G.L. 1938, ch. 608, § 82; G.L. 1956, § 11-41-18.)



Chapter 11-41-19 - Refusal to return rental battery.

§ 11-41-19 Refusal to return rental battery.  Every person having in his or her possession any electric storage battery, the property of another, who neglects or refuses for a period of fourteen (14) days after demand for it shall have been made to deliver it to its owner, shall be guilty of a misdemeanor and shall be fined not more than twenty dollars ($20.00), and shall be liable to the owner in an action of the case for the value of the electric storage battery at the time it was delivered to the person. Demand for the return of an electric storage battery shall be made in writing and shall be served upon the person upon whom demand is made by leaving it in his or her hands and possession or by sending it to him or her, postage fully prepaid, by registered or certified mail, to the address given by him or her at the time he or she received the battery.

History of Section.
(G.L. 1923, ch. 397, § 76; P.L. 1932, ch. 1882, § 1; G.L. 1938, ch. 608, § 83; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 11-41-19.)



Chapter 11-41-20 - Shoplifting.

§ 11-41-20 Shoplifting.  (a) For the purpose of this section:

(1) "Conceal" means to place merchandise in such a manner that it is not visible through ordinary observation.

(2) "Full retail value" means the merchant's stated price of the merchandise.

(3) "Merchandise" means any items of tangible personal property offered for sale within a retail mercantile establishment.

(4) "Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, officer, or director of the owner or operator.

(5) "Premises of a retail mercantile establishment" includes the retail mercantile establishment, and common use areas in shopping centers, and all parking areas set aside by a merchant or on behalf of a merchant for the parking of vehicles for the convenience of the patrons of the retail mercantile establishment.

(6) "Retail mercantile establishment" means any place where merchandise is displayed, held, stored or offered for sale to the public.

(7) "Shopping cart" means those push carts of the type or types which are commonly provided by grocery stores, drug stores, or other retail mercantile establishments for the use of the public in transporting commodities on or from the premises of the retail mercantile establishment.

(b) Whoever shall engage in the following shall be guilty of the crime of shoplifting:

(1) Take possession of, carry away, transfer or cause to be carried away or transferred any merchandise displayed, held, stored, or offered for sale by a retail mercantile establishment with the intention of depriving the merchant of all or any part of the full retail value of the merchandise;

(2) Alter, transfer, or remove a label, price tag, marking, indicia of value or any other markings which aid in determining value affixed to any merchandise displayed, held, stored or offered for sale in a retail mercantile establishment and attempt to purchase or purchase the merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of all or any part of the full retail value of such merchandise;

(3) Transfer any merchandise displayed, held, stored or offered for sale in a retail mercantile establishment from one container to another in an attempt to purchase or purchase the merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of all or any part of the full retail value of the merchandise; or

(4) Remove a shopping cart from the premises of a retail mercantile establishment without the consent of the merchant given at the time of the removal with the intention of depriving the merchant of the possession, use, or benefit of the cart.

(c) The fact that a person conceals upon his person, among his or her belongings, or upon the person or among the belongings of another merchandise displayed, held, stored or offered for sale in a retail mercantile establishment, for which he or she has not paid the full retail value, and the merchandise has been taken beyond the area within the retail mercantile establishment where payment for it is to be made, shall be prima facie evidence that the person has possessed, carried away, or transferred the merchandise with the intention of depriving the merchant of all or part of the full retail value of the merchandise without paying the full retail value of the merchandise.

(d) Any person convicted of the crime of shoplifting shall be guilty of a misdemeanor and shall be punished by a fine of not less than fifty dollars ($50.00) or two times the full retail value of the merchandise, whichever is greater, but not more than five hundred dollars ($500), or by imprisonment for not more than one year, or both; provided, any person convicted of the crime of shoplifting merchandise with a retail value of over one hundred dollars ($100) who has previously been convicted of shoplifting shall be guilty of a felony and shall be punished by a fine of not more than five thousand dollars ($5,000), or by imprisonment of not more than five (5) years, or both.

History of Section.
(P.L. 1959, ch. 133, § 1; P.L. 1968, ch. 255, § 1; P.L. 1971, ch. 176, § 1; P.L. 1980, ch. 396, § 1; P.L. 1981, ch. 208, §§ 1, 2.)



Chapter 11-41-20.1 - Shoplifting  Use of implements in concealment.

§ 11-41-20.1 Shoplifting  Use of implements in concealment.  Whoever shall willfully take possession of any goods, wares, or merchandise offered for sale by any store or other mercantile establishment, or whoever shall willfully conceal upon his or her person, among his belongings, or upon the person or among the belongings of another unpurchased goods, wares, or merchandise of any store or other mercantile establishment either inside the store or other mercantile establishment or outside, but in its immediate vicinity, with the intention of converting it to his or her own use without paying the purchase price, with intention of depriving the owner of all or some part of the value, while wearing any article of clothing, or carrying any implement of any kind specifically designed or adapted for the purpose of concealing, carrying away, or otherwise unlawfully removing any merchandise from a store, knowing the clothing or implement to be designed or adapted for that purpose, with the intent to use or employ it or allow it be used or employed for an unlawful purpose, shall be guilty of a felony and shall be punished by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) or by imprisonment for not more than five (5) years, or both.

History of Section.
(P.L. 1982, ch. 214, § 1.)



Chapter 11-41-21 - Shoplifting  Enforcement.

§ 11-41-21 Shoplifting  Enforcement.  (a) Any person reasonably believed to have committed or to be committing the crime of shoplifting as defined in § 11-41-20 shall be subject to detention by a police officer in accordance with § 12-7-1.

(b) Any merchant who observes any person concealing or attempting to conceal merchandise on his person or amongst his or her belongings or upon the person or amongst the belongings of another, transporting merchandise beyond the area within the retail mercantile establishment where payment for it is to be made without making payment for it, removing or altering price tags on merchandise, or switching the containers of merchandise may stop the person. Immediately upon stopping the person, the merchant shall identify himself or herself and state his or her reason for stopping the person. If after his or her initial confrontation with the person under suspicion, the merchant has reasonable grounds to believe that at the time stopped the person was committing or attempting to commit the crime of shoplifting on the premises, the merchant may detain the person for a reasonable time sufficient to summon a police officer to the premises. In no case shall the detention be for a period exceeding one hour. Detention must be accomplished in a reasonable manner without unreasonable restraint or excessive force, and may take place only on the premises of the retail mercantile establishment where the alleged shoplifting occurred. Any person so stopped by a merchant pursuant to this section shall promptly identify himself or herself by name and address. Once placed under detention, no other information shall be required of the person and no written and/or signed statement, except as provided in subsection (c) of this section, shall be elicited from the person until a police officer has taken him or her into custody. The merchant may, however, examine for the purposes of ascertaining ownership any merchandise which is in plain view which the merchant has reasonable grounds to believe was unlawfully taken or otherwise tampered with in violation of § 11-41-20.

(c) A merchant may request a person detained for shoplifting to sign a statement waiving his or her right to bring a civil action arising from the detention in return for a signed statement from the merchant waiving the right to bring criminal charges based upon the alleged shoplifting. Any statement shall state in writing in large print at the top of the form that the person detained has a right to remain silent and a right not to make or sign any statement and a right to call an attorney.

(2) It shall be unlawful to circulate or cause to be circulated any signed statement or the name of any person signing the statement to a person or persons not employed by the retail mercantile establishment which obtained the statement, other than in defense of a legal action arising from the detention. Any person circulating or causing to be circulated this information shall be civilly liable to the person who signed the statement.

(d) For the purposes of this section, "reasonable grounds" includes knowledge that a person has concealed unpurchased merchandise of the establishment while on the premises, or has altered or removed identifying labels on merchandise while on the premises, or is leaving the premises with unpurchased concealed or altered merchandise in his or her possession.

(e) In detaining a person whom the merchant has reasonable grounds to believe is committing the crime of shoplifting, the merchant may use a reasonable amount of non-deadly force when and only when that force is necessary to protect himself or herself, or to prevent the escape of the person being detained or the loss of his or her property.

(f) In any civil action by a person detained under this section against the merchant so detaining him or her arising out of the detention, evidence that the defendant had reasonable grounds as defined in subsection (d) of this section to believe that the plaintiff was at the time in question committing or attempting to commit the crime of shoplifting as defined in § 11-41-20 shall create a rebuttable presumption that the plaintiff was so committing or attempting to commit the crime.

History of Section.
(P.L. 1959, ch. 133, § 1; P.L. 1981, ch. 208, § 3; P.L. 1985, ch. 105, § 1.)



Chapter 11-41-22 - Severability of shoplifting provisions.

§ 11-41-22 Severability of shoplifting provisions.  If any section, clause, sentence, paragraph or part of §§ 11-41-20  11-41-22 shall for any reason be adjudged invalid, the remainder of §§ 11-41-20  11-41-22 shall not be affected.

History of Section.
(P.L. 1959, ch. 133, § 2.)



Chapter 11-41-23 - Larceny of marine equipment.

§ 11-41-23 Larceny of marine equipment.  Every person who shall steal or attempt to steal any boat, marine motor, marine electronic equipment, marine rescue or safety equipment, or navigational equipment, or who shall fraudulently receive any boat, marine motor, marine electronic equipment, marine safety or navigation equipment, or marine equipment with serial numbers removed, shall be punished by imprisonment for not less than one year nor more than ten (10) years, or by a fine of not more than one thousand dollars ($1,000), or by both.

History of Section.
(P.L. 1978, ch. 209, § 1.)



Chapter 11-41-24 - Habitual offender.

§ 11-41-24 Habitual offender.  Any person who shall be convicted three (3) times for the crime of shoplifting as defined in § 11-41-20 or larceny as defined in § 11-41-1 or receiving stolen goods as defined in § 11-41-2, or who shall have been convicted three (3) times of any combination of the crimes described in this section, shall also be charged as an habitual offender and, upon conviction, shall be fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500) and shall be imprisoned not less than six (6) months nor more than one year.

History of Section.
(P.L. 1979, ch. 142, § 1.)



Chapter 11-41-25 - Siphoning of gasoline.

§ 11-41-25 Siphoning of gasoline.  Every person who shall siphon or otherwise steal gasoline from a motor vehicle shall be punished by a fine of not more than two hundred dollars ($200) for the first offense, and thereafter by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1980, ch. 145, § 1.)



Chapter 11-41-25.1 - Theft of motor fuel.

§ 11-41-25.1 Theft of motor fuel.  Every person who shall leave the premises of a retail motor fuel dealer without paying said dealer for fuel taken shall be guilty of larceny. Any person convicted of violating this section, and the retail value of the fuel taken was five hundred dollars ($500) or less, shall be punished by imprisonment for not more than one year or a fine of not more than five hundred dollars ($500) or both. Any person convicted of violating this section, and the retail value of the fuel taken exceeds five hundred dollars ($500), shall be punished by imprisonment for not more than ten (10) years or by a fine of not more than five thousand dollars ($5,000) or both.

History of Section.
(P.L. 2006, ch. 340, § 1; P.L. 2006, ch. 439, § 1.)



Chapter 11-41-26 - Two-way mirrors and video cameras in retail store's dressing rooms prohibited.

§ 11-41-26 Two-way mirrors and video cameras in retail store's dressing rooms prohibited.  No person who owns or operates a retail mercantile establishment as defined in § 11-41-20(a)(6) which sells clothing to the public shall maintain in any dressing room on the premises any two-way mirror or electronic video camera or any similar device capable of filming or projecting an image of a person inside the dressing room or booth. Any person who violates the provisions of this section shall, upon conviction, be punished by a fine of one hundred dollars ($100).

History of Section.
(P.L. 1987, ch. 316, § 1.)



Chapter 11-41-27 - Wrongful conversion by officer or state or municipal employee.

§ 11-41-27 Wrongful conversion by officer or state or municipal employee.  Whoever, being an officer or employee of the state of Rhode Island, or any department, agency, instrumentality or political subdivision of the state, or any city or town, embezzles or wrongfully converts to his or her own use or benefit, or to the use or benefit of any other, any money or property which comes into his or her possession or control in the execution of that office or employment, shall be fined not more than fifty thousand dollars ($50,000) or three (3) times the value of the money or property thus embezzled or converted, whichever is greater, or imprisoned not more than twenty (20) years, or both; except that if the sum or value of the property embezzled is less than one hundred dollars ($100) he or she shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both.

History of Section.
(P.L. 1991, ch. 153, § 1.)



Chapter 11-41-28 - Civil restitution for shoplifting.

§ 11-41-28 Civil restitution for shoplifting.  (a) An adult or emancipated minor who commits or attempts to commit a larceny of goods for sale on the premises of a merchant as set forth in § 11-41-20 shall be civilly liable to the merchant in an amount consisting of:

(1) Not more than the retail value of the merchandise if not recovered in merchantable condition; plus

(2) A penalty of not more than one hundred dollars ($100); plus

(3) Court costs.

(b) A store employee shall be liable in a civil action for larceny of goods for sale on the premises of his or her merchant employer and for larceny of cash from the merchant. The civil liability to the merchant shall be in the amount consisting of:

(1) Not more than the value of the goods or cash; plus

(2) A penalty assessed of not more than one hundred dollars ($100); plus

(3) Court costs.

(c) A conviction or a plea of guilty to the offense of shoplifting is not a prerequisite to the bringing of a civil suit, obtaining a judgment, or collecting that judgment under this section.

(d) The fact that a merchant may bring action against an individual as provided in this section shall not limit the right of the merchant to demand, orally or in writing, that a person who is liable for damages and penalties under this section remit the damages prior to the consideration of the commencement of any legal action.

(e) An action for recovery of damages and penalties under this section may be brought in any court of competent jurisdiction, including the small claims court of a district court, if the total damages do not exceed the jurisdictional limit of the small claims court.

(f) The provisions of this section shall not be construed to prohibit or limit any other course of action permitted by law which a merchant may have against a person who unlawfully takes merchandise from the merchant's premise.

(g) If the person to whom a written demand is made complies with the demand within twenty (20) days after the receipt of the demand, that person shall be given a written release from further civil liability with respect to the specific act of retail theft; provided, that written demand shall not include penalties.

History of Section.
(P.L. 1992, ch. 228, § 1; P.L. 2006, ch. 576, § 1.)



Chapter 11-41-29 - Insurance fraud  Prohibited activities.

§ 11-41-29 Insurance fraud  Prohibited activities.  (a) When used in this section:

(1) "Insurer" means, but is not limited to, an authorized insurer, self-insurer, re-insurer, broker, producer, or any agent of them.

(2) "Larceny" means the crime of larceny established in this chapter and by common law, including the requirement of specific intent.

(3) "Person" means any individual, partnership, association, firm, corporation, or any other legal entity.

(4) "Statement" means, but is not limited to, any written notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bills for services, diagnosis, prescription, hospital or doctor records, x-rays, test result or other evidence of loss, injury or expense.

(b) Every person who, with the intent to deceive, prepares or assists, abets, or solicits another to prepare or make any written statement that is intended to be presented to any insurer in connection with, or in support of, any application for the issuance of an insurance policy, knowing that the statement contains any false information material to the application, shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for a period of not more than one year, or both.

(2) Every person who, with the intent to deceive, prepares or assists, abets, or solicits another to prepare or make any written statement, including computer-generated documents, that is intended to be presented to any insurer in connection with, or in support of, any claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains any false information material to the claim, shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for a period of not more than one year, or both.

(3) Every person who, with the intent to deceive, presents or causes to be presented to any insurer any written statement, including computer-generated documents, as part of or in support of a claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains false information material to the claim, shall be deemed guilty of larceny.

(4) Every person who, with the intent to deceive, presents or causes to be presented to any claimant any written statement, including computer-generated documents, as part of or in support of its contest of any claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains any false information material to the claim, shall be deemed guilty of larceny.

History of Section.
(P.L. 1993, ch. 350, § 1.)



Chapter 11-41-30 - Fraud as to health insurer.

§ 11-41-30 Fraud as to health insurer.  Every person who shall obtain health care services from a provider of those services by any false pretense or pretenses with intent to cheat or defraud a health care services insurer or a service corporation organized under chapters 18, 19, 20, 20.1, 20.2 or 41 of title 27 shall be deemed guilty of larceny.

History of Section.
(P.L. 1995, ch. 64, § 1; P.L. 1995, ch. 263, § 1.)



Chapter 11-41-31 - Pension revocation.

§ 11-41-31 Pension revocation.  (a) Notwithstanding any law to the contrary, any person who is convicted or pleads guilty or nolo contendere to any offense, and the offense is related to his or her public office of employment pursuant to § 36-10.1-2, the judge, as part of any sentence imposed, may revoke or reduce any retirement or any benefit or payment to which the public official or public employee is otherwise entitled under titles 36, 16, 45, and 8, under chapter 30 of title 28, under chapter 43 of title 31 or under chapter 28 of title 42.

(b) In determining whether the retirement or other benefit shall be revoked or reduced the court shall consider and make a finding on the following factors:

(i) The fact that the allowance of retirement or other benefits or payments for service under this title, under title 16, under title 45, under title 8, under chapter 30 of title 28, under chapter 43 of title 31, and under chapter 28 of title 42 presumes and requires that the service shall have been honorably rendered;

(ii) The severity of the crime related to public office or public employment of which the public official or public employee has been convicted or to which the public official or public employee has pleaded guilty or nolo contendere;

(iii) The amount of monetary loss suffered by the public official's or public employee's employer or by any other person as a result of the subject crime related to public office or public employment;

(iv) The degree of public trust reposed in the subject public official or public employee by virtue of his or her public office or public employment; and

(v) Any other factors that, in the judgment of the superior court, justice may require.

(2) If the superior court determines that the retirement or other benefits or payments of a public official or public employee should be revoked or reduced under this chapter, it may, in its discretion and after taking into consideration the status of the pension as marital property and the financial needs and resources of any innocent spouse, dependent and/or designated beneficiaries of the public official or public employee, order that some or all of the revoked or reduced benefits or payments be paid to any innocent spouse, dependent or beneficiary as justice may require.

(3) If the court determines that the retirement or other benefits or payments of a public official or public employee should not be revoked or reduced under this chapter, it shall order that the retirement or other benefits or payments be made to the public official or public employee.

(c) Prior to revoking or reducing the benefit, the court shall order a pre-sentence report pursuant to § 12-19-6.

(d) Nothing in this section shall be construed to prohibit an innocent party from notifying the court by motion of an interest in the pension benefit.

(e) For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner was married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of: (A) joint ownership of motor vehicle; (B) joint checking account; (C) joint credit account; (D) joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 1996, ch. 291, § 1; P.L. 2007, ch. 510, § 5.)



Chapter 11-41-32 - Theft of historic stone walls.

§ 11-41-32 Theft of historic stone walls.  (a) This section shall be known as the "Leona Kelley Act."

(b) "Property", as defined in § 11-41-1, includes an historic stone wall as defined in subsection (c) of this section, and any person convicted of the theft of an historic stone wall, or portions of a wall, shall be subject to the penalties for larceny as provided in § 11-41-5.

(c) For the purposes of this chapter, "historic stone wall" is defined as a vertical structure of aligned natural stone, originally constructed in the 17th, 18th, 19th or 20th centuries, to designate a property boundary between farmsteads or to segregate agricultural activities with a single farmstead or to designate property lines. This definition includes new stone walls which closely approximate the appearance of adjoining stone walls with respect to coursing, stone type, joint width, construction and distribution of stones by size.

(d) Anyone convicted of the larceny of an historic stone wall, or portions of a wall, or convicted of attempt to commit larceny, shall be civilly liable to the property owner for the cost of replacing the stones and any other compensable damages related to the larceny.

(e) Any person who makes any plea to a charge under this section, or any person found guilty or convicted under this section, may be ordered to make restitution as a part of his or her sentence and/or disposition. That restitution shall include, but not be limited to, the value of the historic stone wall or portions of it, the reasonable value of any labor and other materials necessary to repair and/or return the wall to the condition it was in prior to the theft, and any other reasonable expenses that, in the discretion of the sentencing judge, are necessary to do justice in disposing of the case. This section is in addition to any other sanctions a sentencing judge may impose in his or her discretion.

History of Section.
(P.L. 2001, ch. 251, § 1.)






Chapter 11-41.1 - Grocery and Laundry Carts, Milk Cases, Egg Baskets, and Bakery Containers

Chapter 11-41.1-1 - Definitions.

§ 11-41.1-1 Definitions.  For the purpose of this chapter:

(1) "Bakery container" means any permanent type of container which is used by a bakery, distributor, retailer, or food service establishment or the agent of any of them as a means to transport, store, or carry bakery products.

(2) "Dairy case" means a wire or plastic container which holds 16 quarts or more of beverages and is used by distributors, retailers, or their agents as a means to transport, store, or carry dairy products.

(3) "Dispenser case" means a plastic container which holds up to twenty-four (24) quarts of beverage and is used by distributors, retailers, or their agents as a means to transport, store, or carry dairy products for use in individual serving dispenser machines.

(4) "Egg basket" means any permanent type of container which contains four (4) dozen or more shell eggs and is used by distributors, retailers, or their agents as a means to transport, store, or carry eggs.

(5) "Laundry cart" means a basket which is mounted on wheels and used in a coin-operated laundry or drycleaning establishment by a customer or an attendant for the purpose of transporting laundry and laundry supplies.

(6) "Name or mark" means any permanently affixed or permanently stamped name or mark which has been registered with the secretary of state pursuant to § 11-41.1-2 and is used for the purpose of identifying the registered owner of dairy cases, egg baskets, poultry boxes, bakery containers, or plastic bulk merchandise containers.

(7) "Parking area" means a lot or other property provided by a retail establishment for the use of customers to park automobiles or other vehicles while doing business in that establishment.

(8) "Plastic bulk merchandise container" means a plastic crate or shell used by a product producer, distributor, or retailer, or an agent of the product producer, distributor, or retailer as a means for the bulk transportation, storage or carrying of retail containers of milk, eggs, bakery, or bottled beverage products.

(9) "Poultry box" means any permanent type of container which is used by processors, distributors, retailers, food service establishments, or their agents as a means to transport, store, or carry poultry.

(10) "Registered owner" means any person, firm, corporation, or association registered with the secretary of state as the owner of an identifying name or mark described in subdivisions (6) and (10) of this section.

(11) "Secretary" means the secretary of state.

(12) "Shopping cart" means a basket which is mounted on wheels, or a similar device, generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-2 - Shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, and plastic bulk merchandise containers.

§ 11-41.1-2 Shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, and plastic bulk merchandise containers.  Any person, firm, corporation, or association owning shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, or plastic bulk merchandise containers may register with the secretary of state a description of the name or mark affixed or stamped on those cases, baskets, containers or boxes for identification purposes. If the secretary of state determines that the name or mark is not a duplication of any name or mark previously recorded in its files and does not so closely resemble any other recorded name or mark as to be misleading or deceiving, the secretary of state shall register and record the name or mark in a file to be provided and kept by the secretary of state for that purpose, along with the name and address of the registering owner of the name or mark. If the secretary of state determines that the name or mark so applied for is a duplication of any name or mark previously recorded by the secretary of state or so closely resembles a name or mark as to be misleading or deceiving, the application shall be denied and the applicant may register some other name or mark in the manner described in this section.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-2.1 - Bakery containers  Designation of owners.

§ 11-41.1-2.1 Bakery containers  Designation of owners.  Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling bakery products in permanent containers may, in order to designate the ownership of those containers or distinguish them from other similar containers, adopt, own, and use any name or mark and permanently affix that name or mark on any bakery container it owns, except a cardboard, fiberboard, or corrugated container.

History of Section.
(P.L. 1990, ch. 158, § 3.)



Chapter 11-41.1-3 - Illegal use of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, or plastic bulk merchandise containers.

§ 11-41.1-3 Illegal use of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, or plastic bulk merchandise containers.  No person, firm, corporation, or association other than the registered owner of the name or mark shall use for any purpose any container which is identified with or by any name or mark registered with the secretary of state as provided by § 11-41.1-2. No person, firm, corporation, or association shall deface, obliterate, destroy, cover up, or otherwise remove or conceal any name or mark without the written consent of the registered owner.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-4 - Possession of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, or plastic bulk merchandise containers.

§ 11-41.1-4 Possession of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, or plastic bulk merchandise containers.  Any person who is in possession of any shopping cart, laundry cart, dairy case, dispenser case, egg basket, bakery container, poultry box, or plastic bulk merchandise container with a registered name or mark shall be presumed to be in possession of stolen property and shall be guilty of larceny and punished as provided in § 11-41-5.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-5 - Transportation of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, and plastic bulk merchandise containers  Bill of lading.

§ 11-41.1-5 Transportation of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers, poultry boxes, and plastic bulk merchandise containers  Bill of lading.  It shall be unlawful for any common carrier or private carrier for hire, except those engaged in the transporting of dairy products, eggs, poultry, or bakery products to and from farms or bakeries where they are produced, to receive or transport any container marked with a registered name or mark unless the carrier has in his or her possession a bill of lading or invoice for the container.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-6 - Unlawful removal of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers, and plastic bulk merchandise containers.

§ 11-41.1-6 Unlawful removal of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers, and plastic bulk merchandise containers.  It is a violation of this chapter for any person not in lawful possession of a shopping cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container to remove a shopping cart or dairy case or dispenser case or egg basket or bakery container or plastic bulk merchandise container from the premises, parking area, or any other area of any retail establishment, or from any dairy or bakery delivery vehicle, if:

(1) The shopping cart, dairy case, bakery container, dispenser case, egg basket or plastic bulk merchandise container is marked on at least two (2) sides with a registered name or mark; and

(2) A notice to the public, warning that use by any person other than the registered owner is punishable by law, is visibly displayed on the dairy case.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-7 - Egg baskets  Designation of owner.

§ 11-41.1-7 Egg baskets  Designation of owner.  Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling eggs in permanent baskets which contain four (4) dozen or more shell eggs may adopt, own, and use any name or mark and permanently affix or stamp that name or mark on any egg basket, except cardboard, fiberboard, or corrugated containers, owned by that person, firm, corporation, or association, in order to designate the ownership of those baskets or distinguish them from other similar baskets.

History of Section.
(P.L. 1984, ch. 395, § 1.)



Chapter 11-41.1-8 - Poultry boxes, designation of owners.

§ 11-41.1-8 Poultry boxes, designation of owners.  Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling poultry in permanent boxes may adopt, own, and use any name or mark and permanently affix or stamp that name or mark on any poultry box, except cardboard, fiberboard, or wood containers, owned by the person, firm, corporation, or association, in order to designate the ownership of those boxes or distinguish them from other similar boxes.

History of Section.
(P.L. 1984, ch. 395, § 1.)



Chapter 11-41.1-9 - Unlawful removal of shopping carts, dairy cases, dispenser cases, egg baskets, poultry boxes, bakery containers, and plastic bulk or merchandise containers.

§ 11-41.1-9 Unlawful removal of shopping carts, dairy cases, dispenser cases, egg baskets, poultry boxes, bakery containers, and plastic bulk or merchandise containers.  It is a violation of this chapter for any person not in lawful possession of a shopping cart or dairy case or dispenser case or egg basket or poultry box or bakery container, or plastic bulk merchandise container to remove an egg basket, poultry box, or plastic bulk merchandise container from the premises, parking area or any other area of any processor, distributor, retailer, or food service establishment.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1; P.L. 2008, ch. 475, § 1.)



Chapter 11-41.1-10 - Illegal use of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers and plastic bulk merchandise containers.

§ 11-41.1-10 Illegal use of shopping carts, laundry carts, dairy cases, dispenser cases, egg baskets, bakery containers and plastic bulk merchandise containers.  It is a violation of this chapter:

(1) To remove any shopping cart, laundry cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container from the premises or parking area of a retail establishment with intent to temporarily or permanently deprive the owner of the cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container or the retailer of possession of the cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container;

(2) To remove a shopping cart, laundry cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container without written authorization, from its owner or from the premises or parking area of any retail establishment;

(3) To remove, obliterate, or alter any serial number or sign affixed to a shopping cart, laundry cart, dairy case, dispenser case, egg basket, bakery container, or plastic bulk merchandise container.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-11 - Deposits.

§ 11-41.1-11 Deposits.  The requiring, taking, or accepting of any deposit upon delivery of any dairy case, egg basket, poultry box, shopping cart, laundry cart, bakery container, dispenser case, or plastic bulk merchandise container shall not be deemed a sale of the case, basket, box, cart, or container, optional or otherwise.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-12 - Penalty.

§ 11-41.1-12 Penalty.  Any person who violates any of the provisions of this chapter is guilty of larceny, punishable as provided in § 11-41-5.

History of Section.
(P.L. 1984, ch. 395, § 1.)



Chapter 11-41.1-13 - Scope of chapter.

§ 11-41.1-13 Scope of chapter.  This chapter shall not apply to the owner of a shopping cart or laundry cart, or dairy case or egg basket or poultry box, or bakery container, dispenser case, or plastic bulk merchandise container or to a retailer, or to their agents or employees, or to a customer who has written consent from the owner of a shopping cart, laundry cart, dairy case, dispenser case, egg basket, or poultry box, or bakery container or plastic bulk merchandise container or from a retailer, to possess the cart, case, basket, box bakery container, or plastic bulk merchandise container or to remove it from the premises or the parking area of the retail establishment.

History of Section.
(P.L. 1984, ch. 395, § 1; P.L. 1990, ch. 158, § 2; P.L. 2007, ch. 139, § 1; P.L. 2007, ch. 282, § 1.)



Chapter 11-41.1-14 - Purchase of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers or plastic bulk merchandise containers for recycling, shredding, or destruction  Verification of seller's identity  Proof of ownership record.

§ 11-41.1-14 Purchase of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers or plastic bulk merchandise containers for recycling, shredding, or destruction  Verification of seller's identity  Proof of ownership record.  (a) Any person or entity purchasing shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers or plastic bulk merchandise containers, who is in the business of recycling, shredding, or destruction of shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers or plastic bulk merchandise containers shall obtain a proof of ownership record from a person selling five (5) or more shopping carts, dairy cases, dispenser cases, egg baskets, bakery containers or plastic bulk merchandise containers that shows that the person selling the carts, cases, baskets, or containers has lawful possession or ownership of the carts, cases, baskets, or containers, and shall also verify the seller's identity by a driver's license or other government-issued photo identification. The proof of ownership record shall include all of the following information:

(1) The name, address, telephone number, and signature of the seller or the seller's authorized representative.

(2) The name and address of the buyer or consignee if not sold.

(3) A description of the product including number of units.

(4) The date of the transaction.

(b) The information required to be collected by this section shall be kept for one year from the date of purchase or delivery, whichever is later.

History of Section.
(P.L. 2007, ch. 139, § 2; P.L. 2007, ch. 282, § 2; P.L. 2008, ch. 475, § 1.)






Chapter 11-41.2 - Alteration of Electronic Equipment  Serial Numbers

Chapter 11-41.2-1 - Definitions.

§ 11-41.2-1 Definitions.  (a) "Alter" means to change or remove any identification number affixed by the maker or owner of equipment described in this chapter.

(b) "Electronic equipment" means any television receiver, radio receiver, transmitter, transceiver, tuner, amplifier, speaker, earphone, video recorder or playback device, audio recorder or playback device, mobile telephone, computer, or accessory having an identification number unique to the item of equipment.

(c) "Identification number" means any number or letter-number combination, unique to the specific item of equipment, engraved or embossed on the equipment by either the maker or owner of the equipment.

History of Section.
(P.L. 1991, ch. 233, § 1.)



Chapter 11-41.2-2 - Alteration of identification numbers.

§ 11-41.2-2 Alteration of identification numbers.  Any person who shall alter the identification number of any item of electronic equipment as defined in this chapter shall, upon conviction, be sentenced as follows:

(1) If the value of the property exceeds five hundred dollars ($500), by imprisonment for not more than three (3) years, or by a fine of not more than five thousand dollars ($5,000), or both;

(2) If the value of the property does not exceed five hundred dollars ($500), the person shall be punished by imprisonment for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1991, ch. 233, § 1.)



Chapter 11-41.2-3 - Possession of electronic equipment with altered identification numbers.

§ 11-41.2-3 Possession of electronic equipment with altered identification numbers.  Any person who shall knowingly be in possession of any item of electronic equipment as defined in this chapter with altered identification numbers shall, upon conviction, be sentenced as follows:

(1) If the value of the property exceeds five hundred dollars ($500), by imprisonment for not more than two (2) years, or by a fine of not more than five thousand dollars ($5,000), or both;

(2) If the value of the property does not exceed five hundred dollars ($500), the person shall be punished by imprisonment for not more than one year, or by a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1991, ch. 233, § 1.)






Chapter 11-42 - Threats and Extortion

Chapter 11-42-1 - Excessive fees or bond demanded by public officer.

§ 11-42-1 Excessive fees or bond demanded by public officer.  Every officer appointed by the state or by any city or town in the state, whose fees are stated by law, who shall corruptly exact or extort any more or greater fees for any service than are stated and allowed by law, or who shall corruptly levy, demand, receive, or take, under color of his or her office, any bond, bill, note, or other assurance or promise whatsoever, securing the payment of a greater sum of money for any service than he or she is authorized to demand and receive by law, shall be imprisoned not exceeding one year or be fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 276, § 16; G.L. 1909, ch. 342, § 16; G.L. 1923, ch. 394, § 16; G.L. 1938, ch. 605, § 16; G.L. 1956, § 11-42-1.)



Chapter 11-42-1.1 - Extortion by public official.

§ 11-42-1.1 Extortion by public official.  Any person, being an elected or appointed official or employee of the state, or of any political subdivision of the state, or of any city or town of the state, or representing himself or herself to be, or assuming to act as an official or employee, who, under color or pretense of office, commits or attempts to commit an act of extortion, shall, upon conviction, be imprisoned for a term of not more than fifteen (15) years or fined not more than twenty-five thousand dollars ($25,000), or both, and shall forfeit all unjust enrichment.

History of Section.
(P.L. 1987, ch. 359, § 1; P.L. 1992, ch. 461, § 1.)



Chapter 11-42-1.2 - Kickbacks from public works projects.

§ 11-42-1.2 Kickbacks from public works projects.  Any person who by force, intimidation, or threat of procuring dismissal from employment, or loss of loan or grant from the state or political subdivision thereof or city or town, induces any person employed in the construction, completion, or repair of any public building, public work, or building or work financed in whole or in part by loans or grants by the state or any political subdivision or any city or town of the state, or any person receiving or benefiting from a grant or loan, to give up any part of the compensation to which the person is entitled under a contract of employment, shall be imprisoned for a term not more than fifteen (15) years, or be fined not more than twenty-five thousand dollars ($25,000), or both, and shall forfeit all unjust enrichment.

History of Section.
(P.L. 1987, ch. 359, § 1; P.L. 1992, ch. 461, § 1.)



Chapter 11-42-2 - Extortion and blackmail.

§ 11-42-2 Extortion and blackmail.  Whoever, verbally or by a written or printed communication, maliciously threatens to accuse another of a crime or offense or by a verbal or written communication maliciously threatens any injury to the person, reputation, property, or financial condition of another, or threatens to engage in other criminal conduct with intent to extort money or any unlawful pecuniary advantage, or with intent to compel any person to do any act against his or her will, or to prohibit any person from carrying out a duty imposed by law, shall be punished by imprisonment in the adult correctional institutions for not more than fifteen (15) years or by a fine of not more than twenty-five thousand dollars ($25,000), or both.

History of Section.
(G.L. 1896, ch. 277, § 17; G.L. 1909, ch. 343, § 17; G.L. 1923, ch. 395, § 17; P.L. 1934, ch. 2113, § 1; G.L. 1938, ch. 606, § 17; G.L. 1956, § 11-42-2; impl. am. P.L. 1956, ch. 3721, § 1; P.L. 1980, ch. 95, § 1; P.L. 1992, ch. 461, § 1.)



Chapter 11-42-4 - Threats to public officials.

§ 11-42-4 Threats to public officials.  (a) Whoever knowingly and willfully delivers or conveys, directly or indirectly, a verbal or written threat to take the life of, or to inflict bodily harm upon, a public official or a member of his or her immediate family because of the performance or nonperformance of some public duty, because of hostility of the person making the threat toward the status or position of the public official, or because of some other factor related to the official's public existence, shall be guilty of a felony and shall be imprisoned for not more than five (5) years, or fined not more than five thousand dollars ($5,000), or both.

(b) For purposes of this section:

(1) "Public official" means a person who is elected or appointed to office in accordance with the constitution, a statute, or a city or town charter, or who is a judge, assistant attorney general, special assistant attorney general, or law enforcement officer, or in the case of an elective office any person who has filed the required documents for nomination or election to that office or who is appointed by the governor to serve as the director or his or her designee of a state department which is established, and the qualifications and duties of which are prescribed by statute to discharge a public duty for the state of Rhode Island;

(2) "Immediate family" means a public official's spouse, child, or children.

History of Section.
(P.L. 1984, ch. 248, § 1; P.L. 1996, ch. 83, § 1; P.L. 1997, ch. 299, § 1.)



Chapter 11-42-5 - Simulating legal process.

§ 11-42-5 Simulating legal process.  (a) No person, firm, corporation, association, agent or employee shall in any manner coerce, intimidate, threaten, retaliate against or attempt to coerce or intimidate or threaten any public official as defined in § 11-42-4 in connection with any claim, demand or account, by the issuance, utterance or delivery of any matter, printed, typed or written, which is unauthorized by a statute or court of this state and that simulates in form and substance legal process of a court of this state.

(b) No person shall prepare, send, deliver, issue, serve, execute, or otherwise act to further the operation of any unauthorized process.

(c) As used in this section:

(1) "Legal process" means a summons, complaint, pleading, writ, warrant, injunction, notice, subpoena, lien, order, or other document issued or entered by or on behalf of a court or lawful tribunal or lawfully filed with or recorded by a governmental agency that is used as a means of exercising or acquiring jurisdiction over a person or property, or a Uniform Commercial Code (UCC) or other filing with the secretary of state or any city or town recorder that creates or purports to create a lien or cloud on the title of real or personal property, or to assert or give notice of a legal claim against a person or property, or to direct persons to take or refrain from an action.

(2) "Unauthorized process" means any of the following:

(i) A document simulating legal process that is prepared or issued by or on behalf of an entity that purports or represents itself to be a lawful tribunal or a court, public employee, or other agency created, established, authorized, or sanctioned by law but is not a lawful tribunal or court, public officer, or other agency created, established, authorized, or sanctioned by law.

(ii) A document that by its form, wording, use of the name of the state of Rhode Island or any lawful tribunal, public employee, or subdivision thereof, use of seals or insignia, or general appearance has a tendency meant to create in the mind of the ordinary person the false impression that it has judicial or other official authorization, sanction or approval.

(iii) A document that would otherwise be legal process except that it was not authorized, issued or entered by or on behalf of a court or lawful tribunal or lawfully filed with, authorized by or recorded by a governmental agency as required by law. However, this subparagraph does not apply to a document that would otherwise be legal process but for one or more technical defects, including, but not limited to, errors involving names, spelling, addresses, or time of issue or filing or other defects that do not relate to the substance of the claim or action underlying the document.

(3) A person who violates this section shall be guilty of a felony and shall be imprisoned for not more than five (5) years, or fined not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 2005, ch. 94, § 1; P.L. 2005, ch. 108, § 1.)






Chapter 11-43 - Treason and Related Offenses

Chapter 11-43-1 - Treason.

§ 11-43-1 Treason.  Every person who shall be convicted of treason against this state by levying war against the state or by adhering to the enemies of this state, giving them aid and comfort, shall be imprisoned during life.

History of Section.
(G.L. 1896, ch. 275, § 1; G.L. 1909, ch. 341, § 1; G.L. 1923, ch. 392, § 1; G.L. 1938, ch. 603, § 1; G.L. 1956, § 11-43-1.)



Chapter 11-43-2 - Proof required for treason.

§ 11-43-2 Proof required for treason.  No person shall be convicted of treason against this state by levying war against the state, or by adhering to the enemies of this state, giving them aid and comfort, but by testimony of two (2) lawful witnesses to the same overt act for which he or she shall then be on trial, unless he or she shall confess it in open court.

History of Section.
(G.L. 1896, ch. 275, § 3; G.L. 1909, ch. 341, § 3; G.L. 1923, ch. 392, § 3; G.L. 1938, ch. 603, § 3; G.L. 1956, § 11-43-2.)



Chapter 11-43-3 - Misprision of treason.

§ 11-43-3 Misprision of treason.  Every person who shall have knowledge of the commission of treason against this state by levying war against this state or by adhering to the enemies of the state, giving them aid and comfort, and who shall conceal it, and shall not as soon as possible, disclose and make known the treason to the governor or to some magistrate, shall be deemed guilty of misprision of treason against this state and shall be imprisoned not exceeding twenty (20) years, nor less than five (5) years, or be fined not exceeding ten thousand dollars ($10,000).

History of Section.
(G.L. 1896, ch. 275, § 2; G.L. 1909, ch. 341, § 2; G.L. 1923, ch. 392, § 2; G.L. 1938, ch. 603, § 2; G.L. 1956, § 11-43-3.)



Chapter 11-43-7 - Unlawful exercise of functions of state office.

§ 11-43-7 Unlawful exercise of functions of state office.  Every person, except as duly elected according to the laws of this state, who shall assume or exercise any of the legislative, executive, or ministerial functions of the office of governor, lieutenant-governor, senator, member of the house of representatives, secretary of state, attorney general, or general treasurer of this state, within the territorial limits of the state, as they are now actually had and enjoyed, either separately or with others, or shall assemble with others, for the purpose of exercising any of those functions, shall be imprisoned during life.

History of Section.
(G.L. 1896, ch. 275, § 6; G.L. 1909, ch. 341, § 6; G.L. 1923, ch. 392, § 6; G.L. 1938, ch. 603, § 6; G.L. 1956, § 11-43-7.)



Chapter 11-43-8 - Venue of indictments or information and prosecutions.

§ 11-43-8 Venue of indictments or information and prosecutions.  Indictments or informations under this chapter may be preferred and found in the discretion of the attorney general, without reference to the county in which the offense is charged to have been committed, but they shall be tried in the court for the county where found, unless the court shall for good cause remove it into some other county.

History of Section.
(G.L. 1896, ch. 275, § 8; C. P. A. 1905, § 1170; G.L. 1909, ch. 341, § 8; G.L. 1923, ch. 392, § 8; G.L. 1938, ch. 603, § 8; G.L. 1956, § 11-43-8; P.L. 1974, ch. 118, § 8.)



Chapter 11-43-9 - Indorsement of complaints.

§ 11-43-9 Indorsement of complaints.  No warrant shall issue to apprehend any person for any violation of this chapter, unless the complaint shall be first allowed of and indorsed or countersigned by the governor or by the attorney general.

History of Section.
(G.L. 1896, ch. 275, § 9; G.L. 1909, ch. 341, § 9; G.L. 1923, ch. 392, § 9; G.L. 1938, ch. 603, § 9; G.L. 1956, § 11-43-9.)



Chapter 11-43-10 - Arrest and commitment of persons charged.

§ 11-43-10 Arrest and commitment of persons charged.  Whenever any person shall be adjudged to be probably guilty of any offense under this chapter, he or she may be committed to the adult correctional institutions in any county, there to remain until discharged by order of law, and warrant of commitment shall issue accordingly, directed to the division of sheriffs or to either of the city or town sergeants or constables in the same county with himself or herself, and to the warden of the adult correctional institutions, which warrant may be executed by the officer charged with it, although beyond his or her precinct, and shall constitute him or her, while charged with it, an officer, the obstructing of whom, while in the execution of this office, shall be punished as is or may be by law in other cases provided.

History of Section.
(G.L. 1896, ch. 275, § 10; G.L. 1909, ch. 341, § 10; G.L. 1923, ch. 392, § 10; G.L. 1938, ch. 603, § 10; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 11-43-10; P.L. 2012, ch. 324, § 39.)






Chapter 11-44 - Trespass and Vandalism

Chapter 11-44-1 - Vandalism  Obstruction of lawful pursuits.

§ 11-44-1 Vandalism  Obstruction of lawful pursuits.  (a) Every person who shall willfully and maliciously or mischievously injure or destroy or write upon, paint, or otherwise deface the property of another, or obstruct the use of the property of another, or obstruct another in the prosecution of his or her lawful business or pursuits, in any manner, the punishment of which is not specifically provided for by statute, shall be guilty of a misdemeanor and shall be fined not exceeding one thousand dollars ($1,000) and/or be imprisoned not exceeding one year, and shall be liable to make restitution for the injury or damage caused. Every person convicted of a first offense under this section shall be required to perform up to one hundred (100) hours of public community restitution work, and for a second or subsequent conviction shall be required to perform up to two hundred (200) hours of public community restitution work. Provided, further that every person who shall willfully and maliciously or mischievously injure or destroy or write upon, paint or otherwise deface government property, or obstruct the use of that property, shall be punished in accordance with this statute. Jurisdiction for matters involving government property shall be concurrent with the district court or the respective city or town police or municipal court.

(b) Where the provisions of The Domestic Violence Prevention Act, chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

History of Section.
(G.L. 1896, ch. 279, § 45; P.L. 1902, ch. 964, § 1; G.L. 1909, ch. 345, § 48; G.L. 1923, ch. 397, § 48; G.L. 1938, ch. 608, § 48; G.L. 1956, § 11-44-1; P.L. 1980, ch. 296, § 1; P.L. 1985, ch. 85, § 1; P.L. 1988, ch. 539, § 11; P.L. 1995, ch. 89, § 1; P.L. 1995, ch. 167, § 1; P.L. 1995, ch. 221, § 1; P.L. 1997, ch. 206, § 1; P.L. 1997, ch. 300, § 1; P.L. 2000, ch. 109, § 10.)



Chapter 11-44-2 - Injury or removal of vegetation  Buildings and fences.

§ 11-44-2 Injury or removal of vegetation  Buildings and fences.  Every person who shall take and carry away, without the consent of the owner, any corn, grain, fruit, or growing vegetable out of any field, garden, or orchard, or who shall willfully and without the consent of the owner root up, cut down, or otherwise injure or destroy or take and carry away any tree or underwood growing or standing upon the land of another, or remove any cord wood, or shall maliciously root up, cut down, or otherwise injure or destroy any tree, root, fruit, or vegetable growing in any garden, field, orchard, highway, common, or public square, or who shall take and carry away, without the consent of the owner, any cultivated plant, tree, or shrub from any graveyard or from any public or private grounds, or who shall wantonly or maliciously injure or destroy any plant or shrub growing upon the land or in the building of another, or who shall poison the earth about any plant or shrub so as to prevent or injure its growth, or who shall maliciously or wantonly in any way injure or deface any building not his or her own, or break the glass or any part of it in any building, or shall maliciously injure any fence or stone wall on or enclosing lands not his or her own, shall be imprisoned not exceeding one year or be fined not exceeding triple the value of the damage or one thousand dollars ($1,000), whichever is lower; and shall be required to pay the party injured a penalty not to exceed triple the value of the damage caused by the person; provided, that if any person shall knowingly use or permit to be used any vehicle for the commission of any of the offenses enumerated in this section, he or she shall also be penalized in the manner specified in title 31.

History of Section.
(G.L. 1896, ch. 279, § 23; P.L. 1900, ch. 736, § 1; C.P.A. 1905, § 1177; G.L. 1909, ch. 345, § 23; G.L. 1923, ch. 397, § 23; P.L. 1928, ch. 1215, § 1; G.L. 1938, ch. 608, § 23; G.L. 1956, § 11-44-2; P.L. 1980, ch. 276, § 2; P.L. 1982, ch. 237, § 1; P.L. 1992, ch. 426, § 1.)



Chapter 11-44-3 - Arrest and detention of persons taking fruits and vegetables.

§ 11-44-3 Arrest and detention of persons taking fruits and vegetables.  Every deputy sheriff, town or city sergeant, constable, or police officer, who shall discover any person or persons in the act of taking and carrying away any growing fruit or vegetables as prohibited by § 11-44-2, shall arrest that person or persons and detain the person or persons in custody until a complaint can be made against him, her, or them for the offense for which he, she, or they shall have been arrested and until he, she, or they be taken on a warrant issued upon the complaint; provided, that the arrest and detention without a warrant shall not continue longer than the space of twenty-four (24) hours.

History of Section.
(G.L. 1896, ch. 279, § 24; G.L. 1909, ch. 345, § 24; G.L. 1923, ch. 397, § 24; P.L. 1928, ch. 1215, § 2; G.L. 1938, ch. 608, § 24; G.L. 1956, § 11-44-3; P.L. 1994, ch. 134, § 5; P.L. 2012, ch. 324, § 40.)



Chapter 11-44-4 - Shooting, trapping or fishing on posted lands  Destruction of signs.

§ 11-44-4 Shooting, trapping or fishing on posted lands  Destruction of signs.  Whoever shall enter upon the land of another without the owner's permission for the purpose of either shooting, trapping, or fishing when that land shall be conspicuously posted with clear and legible signs stating that shooting, trapping or fishing, as the case may be, is prohibited, or whoever shall remain upon the premises of another for the purpose of shooting, trapping, or fishing after having been forbidden to do so by the owner of the premises or the owner's authorized agent, or whoever shall without right mutilate, destroy, or remove any sign stating that shooting, trapping or fishing, as the case may be, is prohibited, shall be fined not exceeding twenty dollars ($20.00).

History of Section.
(P.L. 1902, ch. 1006, § 1; G.L. 1909, ch. 136, § 25; G.L. 1923, ch. 137, § 23; G.L. 1938, ch. 248, § 19; G.L. 1956, § 11-44-4; P.L. 1971, ch. 186, § 1.)



Chapter 11-44-5 - Willful damage while hunting, trapping or fishing.

§ 11-44-5 Willful damage while hunting, trapping or fishing.  Whoever shall enter upon land of another for the purpose of hunting, trapping or fishing, and while upon the land shall do any willful damage to the property of the owner of the land, shall be fined not exceeding twenty dollars ($20.00). The owner of the property may recover from any person convicted of a violation of the provisions of this section, in an action of the case, twice the amount of the damages so sustained; and the license to pursue, hunt, and kill game in the state of Rhode Island during the open season issued under the provisions of chapter 13 of title 20 to any persons who shall thereafter be convicted of a violation of the provisions of this section shall be forfeited and no license shall be issued to him or her under the provisions of title 20 for a period of one year after that conviction.

History of Section.
(P.L. 1921, ch. 2097, § 3; G.L. 1923, ch. 137, § 32; G.L. 1938, ch. 248, § 23; G.L. 1956, § 11-44-5.)



Chapter 11-44-6 - Defacement of bank bills and notes.

§ 11-44-6 Defacement of bank bills and notes.  Every person who shall willfully and mischievously tear, cut, burn, or in any other manner damage and impair the integrity, strength, or usefulness for circulation of any bank bill or note issued by any corporation which is established as a bank in this state, or shall willfully and mischievously write, print, blot, or stamp any impression on a bill or note, or shall aid and abet in any of the offenses provided in this section, shall be imprisoned not exceeding one year nor less than one month.

History of Section.
(G.L. 1896, ch. 279, § 36; G.L. 1909, ch. 345, § 40; G.L. 1923, ch. 397, § 40; G.L. 1938, ch. 608, § 40; G.L. 1956, § 11-44-6.)



Chapter 11-44-7 - Misappropriation of vehicle, boat, or animal.

§ 11-44-7 Misappropriation of vehicle, boat, or animal.  Every person who shall willfully, mischievously, or without right, take, drive, ride, or use any carriage, wagon, or other vehicle other than a motor vehicle, or any boat, or any horse, ox, or cow, or milk any cow, the property of another, without the consent of the owner or of the person having the lawful custody of the property, shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or both; provided that nothing contained in this section shall be construed to apply to any case where property is taken with the intent to steal the property or where it is taken under a claim of right.

History of Section.
(G.L. 1896, ch. 279, § 41; P.L. 1902, ch. 963, § 1; G.L. 1909, ch. 345, § 45; P.L. 1909, ch. 460, § 1; P.L. 1915, ch. 1258, § 12; G.L. 1923, ch. 397, § 45; G.L. 1938, ch. 608, § 45; impl. am. P.L. 1950, ch. 2595, art. 12, § 4; G.L. 1956, § 11-44-7; P.L. 1989, ch. 214, § 2.)



Chapter 11-44-8 - Injury to or interference with water-control structures.

§ 11-44-8 Injury to or interference with water-control structures.  Every person who shall willfully and maliciously break down, injure, remove, or destroy any dam, reservoir, canal, or trench, or any gate, flume, flash-board, or other appurtenance, or any of the wheels, mill-gear, or machinery of a water-mill, or willfully or wantonly, without color of right, draw off the water contained in a millpond, reservoir, canal, or trench, or willfully and maliciously, without color of right, obstruct the water of a mill-pond, reservoir, canal, or trench from flowing out of it, shall be imprisoned not exceeding five (5) years or be fined not exceeding two thousand dollars ($2,000).

History of Section.
(G.L. 1896, ch. 279, § 38; G.L. 1909, ch. 345, § 42; G.L. 1923, ch. 397, § 42; G.L. 1938, ch. 608, § 42; G.L. 1956, § 11-44-8.)



Chapter 11-44-9 - Firing of weapon near baiting place.

§ 11-44-9 Firing of weapon near baiting place.  Every person who, between the first day of April and the first day of November in any year, shall maliciously fire any gun, musket, blunderbuss, or pistol, within eighty (80) rods of any baiting place, not his or her own property, and actually used in the proper season for the baiting and netting of wild pigeons, shall be fined not exceeding twenty dollars ($20.00), nor less than five dollars ($5.00).

History of Section.
(G.L. 1896, ch. 279, § 27; G.L. 1909, ch. 345, § 28; G.L. 1923, ch. 397, § 28; G.L. 1938, ch. 608, § 28; G.L. 1956, § 11-44-9.)



Chapter 11-44-10 - Injurious substances on baiting places.

§ 11-44-10 Injurious substances on baiting places.  Every person who shall strew or place any powder or brimstone or other sulfurous substance upon any baiting place not his or her own property, or shall burn upon that place any of those substances saturated with tar or turpentine, shall be fined not less than five dollars ($5.00) nor more than twenty dollars ($20.00).

History of Section.
(G.L. 1896, ch. 279, § 28; G.L. 1909, ch. 345, § 29; G.L. 1923, ch. 397, § 29; G.L. 1938, ch. 608, § 29; G.L. 1956, § 11-44-10.)



Chapter 11-44-11 - Injury to boundary or line markers.

§ 11-44-11 Injury to boundary or line markers.  Every person who shall willfully break down, remove, injure, obscure, or destroy any monument erected for the purpose of designating the boundaries of any town or city or any tract or lot of land, or any tree marked for that purpose, or any stake set up to mark the line or grade of any railroad, or any marker erected for the purpose of designating a public right-of-way to water areas of the state, shall be imprisoned not exceeding one year or be fined not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 279, § 34; G.L. 1909, ch. 345, § 38; G.L. 1923, ch. 397, § 38; G.L. 1938, ch. 608, § 38; G.L. 1956, § 11-44-11; P.L. 1971, ch. 27, § 1.)



Chapter 11-44-12 - Injury to public property.

§ 11-44-12 Injury to public property.  Every person who shall willfully cut or deface or otherwise injure any public building or fence or other property shall be fined not less than one hundred dollars ($100) unless the amount of damage exceeds one hundred dollars ($100). If that amount shall exceed one hundred dollars ($100), then he or she shall be punished by a fine which is not less than three (3) times the amount of the damage nor more than five hundred dollars ($500), or imprisonment not exceeding one year, or both, and, in addition to any sentence, shall be ordered to make restitution in the full amount of damage done.

History of Section.
(G.L. 1896, ch. 278, § 4; G.L. 1909, ch. 344, § 4; G.L. 1923, ch. 396, § 4; G.L. 1938, ch. 607, § 4; G.L. 1956, § 11-44-12; P.L. 1982, ch. 243, §§ 1, 2.)



Chapter 11-44-12.1 - Damage to instrumentality of public transportation.

§ 11-44-12.1 Damage to instrumentality of public transportation.  Every person who shall willfully cut or deface or otherwise injure any instrumentality of public transportation managed by or belonging to a public corporation shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1982, ch. 238, § 1.)



Chapter 11-44-13 - Injury to public statues and monuments.

§ 11-44-13 Injury to public statues and monuments.  Every person who shall willfully trespass upon, deface, mutilate, cover or keep covered, or otherwise injure the Soldiers' and Sailors' Monument in the city of Providence, or any other public statue or monument, may be punished by a fine not exceeding one thousand dollars ($1,000) and/or by imprisonment not exceeding one year, and shall, in addition to imprisonment and/or fine, be ordered to make full restitution to the public or governmental entity incurring the expense of repairing the statue or monument.

History of Section.
(P.L. 1908, ch. 1542, § 1; G.L. 1909, ch. 344, § 5; G.L. 1923, ch. 396, § 5; G.L. 1938, ch. 607, § 5; G.L. 1956, § 11-44-13; P.L. 2009, ch. 326, § 1; P.L. 2009, ch. 327, § 1; P.L. 2011, ch. 341, § 2; P.L. 2011, ch. 375, § 2.)



Chapter 11-44-14 - Breaking lamps or windows.

§ 11-44-14 Breaking lamps or windows.  Every person who shall willfully break any lamp, lantern, or window shall, for every lamp, lantern, or window broken, be fined not exceeding two hundred dollars ($200).

History of Section.
(G.L. 1896, ch. 278, § 5; G.L. 1909, ch. 344, § 6; G.L. 1923, ch. 396, § 6; G.L. 1938, ch. 607, § 6; G.L. 1956, § 11-44-14; P.L. 1978, ch. 285, § 1.)



Chapter 11-44-15 - Injuring or destroying books and other property of libraries, archives, or other records repositories.

§ 11-44-15 Injuring or destroying books and other property of libraries, archives, or other records repositories.  (a) Any person who willfully, maliciously, or wantonly writes upon, injures, defaces, tears, cuts, mutilates, or destroys any book, record, or other property belonging to or in the custody of any public county or regional library, the state library, the state archives, the state records center or other repository of public records, museum, or any library or collection belonging to or in the custody of any educational, eleemosynary, benevolent, hereditary, or historical library, or patriotic institution, organization, or society, or state or local agency, shall be guilty of a misdemeanor and shall be ordered to make restitution in the full retail value of the books, records or other property, and may be fined not more than one hundred dollars ($100), to be for use of the library, archives, or records repository.

(b) "Book, records, or other property" as used in this section includes any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, equipment, microform, sound recording, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, artifacts, or other documentary, written, or printed material, regardless of physical form or characteristics, belonging to, on loan to, or otherwise in the custody of, any library, museum, archives, or repository of public or other records institution.

History of Section.
(G.L. 1896, ch. 279, § 52; P.L. 1907, ch. 1463, § 1; G.L. 1909, ch. 345, § 55; G.L. 1923, ch. 397, § 55; G.L. 1938, ch. 608, § 63; G.L. 1956, § 11-44-15; P.L. 1983, ch. 296, §§ 3, 4; P.L. 1985, ch. 436, § 2; P.L. 1989, ch. 499, § 1.)



Chapter 11-44-16 - Removal of gravel from or deposit of debris on Easton's Beach.

§ 11-44-16 Removal of gravel from or deposit of debris on Easton's Beach.  Every person who shall remove any sand or any gravel from any part of Easton's Beach, as defined in § 11-44-18, shall be fined twenty dollars ($20.00) for every offense. Every person who shall deposit or leave on the beach any dead animal, offal, filth, rubbish, or refuse matter, shall be fined twenty dollars ($20.00) for every offense.

History of Section.
(G.L. 1896, ch. 279, § 58; G.L. 1909, ch. 345, § 61; G.L. 1923, ch. 397, § 61; G.L. 1938, ch. 608, § 69; G.L. 1956, § 11-44-16.)



Chapter 11-44-17 - Enforcement of § 11-44-16.

§ 11-44-17 Enforcement of § 11-44-16.  Any police constable of Newport or of Middletown, viewing any offense committed in violation of § 11-44-16, shall immediately arrest the offender, whether in Newport or in Middletown, and cause him or her to be prosecuted for the offense as soon as may be possible before the district court.

History of Section.
(G.L. 1896, ch. 279, § 59; G.L. 1909, ch. 345, § 62; G.L. 1923, ch. 397, § 62; G.L. 1938, ch. 608, § 70; G.L. 1956, § 11-44-17.)



Chapter 11-44-18 - Bounds of Easton's Beach.

§ 11-44-18 Bounds of Easton's Beach.  Easton's Beach, for the purposes of §§ 11-44-16 and 11-44-17, shall embrace all the lands bounded and described as follows: a tract of land in Newport, bounded northerly on land now or formerly of George H. Norman, easterly on the division line between the town of Middletown and the city of Newport, southerly on the ocean at low-water mark, and westerly on land now or formerly of the Gibbs Land Company to the Bath Road, and along and across that road to and along the cliffs at land now or formerly of J. W. Chandler; and a tract of land in Middletown, bounded northerly on the northern side of a road which runs from the foot of Bath Road in Newport, easterly through the above bounded beach or land, and then onward over the lands between Easton's Beach and Sachuest Beach, easterly on the line of the old fence or wall which has hitherto separated the upland of the Benjamin Easton Farm from Easton's Beach and the sandy tract adjoining it, southerly on the ocean at low-water mark, and westerly on the division line between Newport and Middletown.

History of Section.
(G.L. 1896, ch. 279, § 60; G.L. 1909, ch. 345, § 63; G.L. 1923, ch. 397, § 63; G.L. 1938, ch. 608, § 71; G.L. 1956, § 11-44-18.)



Chapter 11-44-19 - Deposit of debris on Middletown beaches.

§ 11-44-19 Deposit of debris on Middletown beaches.  Every person who shall deposit or leave on any beach in the town of Middletown, any dead animal, offal, filth, rubbish, waste, or refuse matter, shall be fined twenty dollars ($20.00) for every offense.

History of Section.
(G.L. 1909, ch. 345, § 73; P.L. 1922, ch. 2225, § 1; G.L. 1923, ch. 397, § 74; G.L. 1938, ch. 608, § 72; G.L. 1956, § 11-44-19.)



Chapter 11-44-20 - Property of life saving corps  Interference or deception.

§ 11-44-20 Property of life saving corps  Interference or deception.  Every person who shall willfully destroy any of the property or apparatus of the United States Volunteer Life Saving Corps, or steal or misappropriate it, or any part of it, or willfully interfere with any of its life savers in the performance of their duty, or who shall call for help or aid while in or on the water with intent to deceive any of the life savers, shall, upon conviction, be imprisoned not more than six (6) months, or fined not more than five hundred dollars ($500).

History of Section.
(G.L. 1909, ch. 345, § 72; P.L. 1911, ch. 663, § 1; G.L. 1923, ch. 397, § 72; G.L. 1938, ch. 608, § 80; G.L. 1956, § 11-44-20.)



Chapter 11-44-21 - Vandalizing alarms or call boxes  False alarms.

§ 11-44-21 Vandalizing alarms or call boxes  False alarms.  Whoever opens a signal box connected with a police, fire, or motorist aid call system for the purpose of giving or causing to be given a false alarm, or interferes in any way with a signal box by breaking, cutting, injuring, or defacing it; or, without authority, opens, tampers, or meddles with a signal box, or with any part or parts of it, or with the police signal wires, or with anything connected with it, or, with that purpose, willfully or knowingly tampers or meddles with a signal box connected with a fire signal system or with any part or thing connected with it, or, with that purpose, willfully or knowingly tampers or meddles with a motorist aid call box, or by any means gives or aids or abets in the giving of a false alarm of fire or emergency or falsely summons an ambulance or rescue apparatus, shall be subject to punishment by imprisonment for up to one year, or fined not more than five hundred dollars ($500), or both. Upon conviction for any offense referred to in this section, the court shall, in addition to imposing a fine and/or imprisonment, order the offender to make restitution to the appropriate state, city, or town authority or agency for any expenditures necessitated by the commission of the offense.

History of Section.
(G.L. 1896, ch. 278, § 6; G.L. 1909, ch. 344, § 7; G.L. 1923, ch. 396, § 7; P.L. 1928, ch. 1155, § 1; G.L. 1938, ch. 607, § 7; P.L. 1941, ch. 1009, § 1; P.L. 1942, ch. 1238, § 1; P.L. 1952, ch. 2881, § 1; G.L. 1956, § 11-44-21; P. L. 1971, ch. 211, § 1; P.L. 1981, ch. 153, §§ 1, 2.)



Chapter 11-44-21.1 - Graffiti  Defacing private residences, offices, businesses or commercial property.

§ 11-44-21.1 Graffiti  Defacing private residences, offices, businesses or commercial property.  Every person who shall willfully, maliciously or mischievously write upon, paint, or otherwise deface the private property or residence of another, any office building, business or commercial property or public building, shall be guilty of a misdemeanor. For the first offense, said penalty shall not exceed a five hundred dollar ($500) fine and community service not exceeding one hundred (100) hours. Every person convicted of a second offense under this section shall be fined up to one thousand dollars ($1,000) and shall be required to perform up to two hundred (200) hours of community service.

History of Section.
(P.L. 2007, ch. 311, § 1.)



Chapter 11-44-22 - Throwing articles at moving vehicles.

§ 11-44-22 Throwing articles at moving vehicles.  Every person who shall willfully throw, shoot, or in any other manner propel a snowball or any other object at any moving motor or other vehicle in use upon the roads or highways of this state shall, upon conviction, be punished by a fine not exceeding five hundred dollars ($500), or by imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1967, ch. 124, § 1.)



Chapter 11-44-23 - Throwing objects at police officer, firefighter or police or fire vehicles.

§ 11-44-23 Throwing objects at police officer, firefighter or police or fire vehicles.  Every person who shall willfully throw, shoot, or in any other manner propel a rock or any other object at any police officer, firefighter, or any police or fire vehicle, whether moving or not, shall, upon conviction, be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1970, ch. 268, § 1; P.L. 1971, ch. 221, § 1.)



Chapter 11-44-24 - Blocking or obstructing public rights-of-way to water.

§ 11-44-24 Blocking or obstructing public rights-of-way to water.  Every person who shall obstruct or block or cause any obstruction of any public rights-of-way to water areas of the state shall be imprisoned not exceeding one year or be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1971, ch. 23, § 1; P.L. 1979, ch. 142, § 1.)



Chapter 11-44-25 - Deposit of debris on public rights-of-way to water.

§ 11-44-25 Deposit of debris on public rights-of-way to water.  Every person who shall deposit or leave on any public right-of-way to water areas of the state, any dead animal, offal, filth, rubbish, waste, or refuse matter, shall be fined not exceeding one hundred dollars ($100) for every offense.

History of Section.
(P.L. 1971, ch. 22, § 1.)



Chapter 11-44-26 - Willful trespass  Remaining on land after warning  Exemption for tenants holding over.

§ 11-44-26 Willful trespass  Remaining on land after warning  Exemption for tenants holding over.  (a) Every person who willfully trespasses or, having no legitimate purpose for his or her presence, remains upon the land of another or upon the premises or curtilage of the domicile of any person legally entitled to the possession of that domicile, after having been forbidden to do so by the owner of the land or the owner's duly authorized agent or a person legally entitled to the possession of the premises, shall be punished by a fine not exceeding one thousand dollars ($1,000), or imprisonment for a term not exceeding one year, or both.

(b) This section shall not apply to tenants or occupants of residential premises who, having rightfully entered the premises at the commencement of the tenancy or occupancy, remain after that tenancy or occupancy has been or is alleged to have been terminated. The owner or landlord of the premises may recover possession only through appropriate civil proceedings.

(c) Where the provisions of The Domestic Violence Prevention Act, chapter 29 of title 12, are applicable, the penalties for violation of this section shall also include the penalties as provided in § 12-29-5.

History of Section.
(P.L. 1973, ch. 279, § 1; P.L. 1975, ch. 175, § 1; P.L. 1980, ch. 360, § 1; P.L. 1983, ch. 52, § 1; P.L. 1987, ch. 119, § 1; P.L. 1988, ch. 539, § 11.)



Chapter 11-44-26.1 - Mandatory minimum fine for willful trespass within school buildings.

§ 11-44-26.1 Mandatory minimum fine for willful trespass within school buildings.  Every person who willfully trespasses or, having no legitimate purpose for his or her presence, or having been suspended from attendance at any school, remains within a building used for a public or private school, college, university, junior college, or other public or private educational institution, or on the school grounds or campus grounds of any public or private school, college, university, junior college, or other public or private educational institution after having been forbidden so to do by a local or state police officer or a guard, security officer, or an official of the school, college, university, junior college or other educational institution, shall for the first offense be punished at least by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), and shall for the second offense be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), and for the third or any subsequent offense by a fine of not less than one hundred fifty dollars ($150) nor more than five hundred dollars ($500), and may in addition, be imprisoned not exceeding six (6) months.

History of Section.
(P.L. 1983, ch. 52, § 2; P.L. 1986, ch. 183, § 1; P.L. 1986, ch. 197, § 1.)



Chapter 11-44-27 - Fishing from Jamestown Bridge prohibited.

§ 11-44-27 Fishing from Jamestown Bridge prohibited.  No person shall take or attempt to take any fish from the waters of Narragansett Bay while the person is on any part of the roadway, walkway, or railings of the Jamestown Bridge, except a special walkway as may be constructed exclusively for the purpose of fishing. Any person violating any provision of this section shall, upon conviction, be fined twenty-five dollars ($25.00) or imprisoned for not more than thirty (30) days, or both.

History of Section.
(P.L. 1974, ch. 284, § 1.)



Chapter 11-44-28 - Trespass upon premises of private recreational facilities.

§ 11-44-28 Trespass upon premises of private recreational facilities.  Every person who willfully trespasses and remains upon the land or premises of private recreational facilities, after having been forbidden to do so by the owner or the person having control over the facility, shall be punished by a fine not exceeding five hundred dollars ($500); provided, the existing rights of fishers shall not be infringed. "Facilities" as used in this section means private property used for games, sports, or entertainment, including, without limitation, golf courses, beaches, and bathing facilities.

History of Section.
(P.L. 1974, ch. 68, § 1.)



Chapter 11-44-29 - Willful breaking of glass.

§ 11-44-29 Willful breaking of glass.  Every person who shall willfully break glass on any public highway, public property, or public building within this state shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1978, ch. 188, § 1.)



Chapter 11-44-30 - Posting of signs  Types.

§ 11-44-30 Posting of signs  Types.  Whenever any signs are required to be posted to indicate no trespassing, shooting, trapping, fishing, or the like, it shall be sufficient to post the land conspicuously with clear and legible signs which signs can be affixed with cloth, metal, or paperboard, or by conspicuously stencil-painting the word "Posted."

History of Section.
(P.L. 1982, ch. 195, § 1.)



Chapter 11-44-31 - Desecration of places of public assemblage.

§ 11-44-31 Desecration of places of public assemblage.  Every person who shall, willfully and maliciously or mischievously, injure or destroy or write upon, paint, or otherwise damage or deface: (1) any church, synagogue, or other building, structure, or place used for religious worship or other religious purpose; (2) any cemetery, mortuary, or other facility used for the purpose of burial or memorializing the dead; (3) any building used for educational purposes or as a community meeting place and which is owned by an organization exempt from taxation under 26 U.S.C. § 501; (4) any public building owned and/or operated by the government of the United States or by the government of the state of Rhode Island or its political subdivisions; (5) the grounds adjacent to and owned or rented by any institution, facility, building, structure, or place described in subdivisions (1), (2), (3), or (4) of this section; or (6) any personal property contained in any institution, facility, building, structure, or place described in subdivisions (1), (2), (3), (4), or (5) of this section; shall be guilty of a felony, and, upon conviction, shall be punished by a fine not to exceed ten thousand dollars ($10,000) or imprisonment not exceeding five (5) years, or both.

History of Section.
(P.L. 1982, ch. 374, § 1; P.L. 1986, ch. 512, § 1.)



Chapter 11-44-32 - Clearance of public rights of way.

§ 11-44-32 Clearance of public rights of way.  (a) Every person, firm, or corporation who is the owner of land abutting a public sidewalk shall keep the sidewalk free of any shrubs or other debris under the control of the owner. The owner shall also be required to see that the branches of any tree under his or her control which overhang a public sidewalk are at least seven (7) feet above the sidewalk.

(b) Any person, firm, or corporation violating the provisions of this section shall, upon adjudication be subject to a civil penalty of not more than five hundred dollars ($500).

History of Section.
(P.L. 1985, ch. 396, § 1.)






Chapter 11-45 - Disorderly Conduct

Chapter 11-45-1 - Disorderly conduct.

§ 11-45-1 Disorderly conduct.  (a) A person commits disorderly conduct if he or she intentionally, knowingly, or recklessly:

(1) Engages in fighting or threatening, or in violent or tumultuous behavior;

(2) In a public place or near a private residence that he or she has no right to occupy, disturbs another person by making loud and unreasonable noise which under the circumstances would disturb a person of average sensibilities;

(3) Directs at another person in a public place offensive words which are likely to provoke a violent reaction on the part of the average person so addressed;

(4) Alone or with others, obstructs a highway, street, sidewalk, railway, waterway, building entrance, elevator, aisle, stairway, or hallway to which the public or a substantial group of the public has access or any other place ordinarily used for the passage of persons, vehicles, or conveyances;

(5) Engages in conduct which obstructs or interferes physically with a lawful meeting, procession, or gathering;

(6) Enters upon the property of another and for a lascivious purpose looks into an occupied dwelling or other building on the property through a window or other opening; or

(7) Who without the knowledge or consent of the individual, looks for a lascivious purpose through a window, or any other opening into an area in which another would have a reasonable expectation of privacy, including, but not limited to, a restroom, locker room, shower, changing room, dressing room, bedroom, or any other such private area, not withstanding any property rights the individual may have in the location in which the private area is located.

(8) [Deleted by P.L. 2008, ch. 183, § 1].

(b) Any person, including a police officer, may be a complainant for the purposes of instituting action for any violation of this section.

(c) Any person found guilty of the crime of disorderly conduct shall be imprisoned for a term of not more than six (6) months, or fined not more than five hundred dollars ($500), or both.

(d) In no event shall subdivisions (a)(2)  (5) of this section be construed to prevent lawful picketing or lawful demonstrations including, but not limited to, those relating to a labor dispute.

History of Section.
(P.L. 1979, ch. 304, § 1; P.L. 1987, ch. 44, § 1; P.L. 1988, ch. 539, § 12; P.L. 1998, ch. 124, § 1; P.L. 1998, ch. 301, § 1; P.L. 2003, ch. 193, § 1; P.L. 2003, ch. 195, § 1; P.L. 2004, ch. 202, § 1; P.L. 2004, ch. 206, § 1; P.L. 2007, ch. 330, § 1; P.L. 2008, ch. 183, § 1.)



Chapter 11-45-2 - Indecent exposure  Disorderly conduct.

§ 11-45-2 Indecent exposure  Disorderly conduct.  (a) A person commits indecent exposure/disorderly conduct when for the purpose of sexual arousal, gratification or stimulation, such person intentionally, knowingly, or recklessly:

(1) Exposes his or her genitals to the view of another under circumstances in which his or her conduct is likely to cause affront, distress, or alarm to that person;

(b) Any person may be a complainant for the purposes of instituting action for any violation of this section. This act shall not apply to any conduct between consenting adults where the complainant is an unintended witness;

(c) Any person found guilty of, or who pleads nolo contendere to the crime of indecent exposure/disorderly conduct, shall be imprisoned for a term of not more than one year, or fined not more than one thousand dollars ($1,000), or both. Any subsequent offense shall be punished by imprisonment for a term of up to three (3) years;

(d) Counseling. Every person convicted of, or placed on probation for a violation of this section, may be ordered to attend appropriate professional counseling to address his or her behavior;

(e) In no event shall the provisions of this section be construed to apply to breastfeeding in public.

History of Section.
(P.L. 2008, ch. 183, § 2.)






Chapter 11-45.1 - Unreasonable Noise Levels

Chapter 11-45.1-1 - Declaration of policy.

§ 11-45.1-1 Declaration of policy.  It is hereby declared to be the policy of the state to prohibit unreasonable, excessive and annoying noise levels from all sources subject to its police power. At certain levels, low frequency sound (between 100-20 cps) when substantially amplified, often referred to as sub-woofer frequency, can be extremely penetrating, disturbing and poses a danger to the health and safety of the individual using equipment creating the sound, and to other individuals in the immediate area from which the sound is being generated. The noise being generated may originate from radios, CD players, DVD players, tape players, televisions and other audio-producing equipment.

History of Section.
(P.L. 2003, ch. 194, § 1; P.L. 2003, ch. 203, § 1.)



Chapter 11-45.1-2 - Violations of acceptable noise levels.

§ 11-45.1-2 Violations of acceptable noise levels.  It shall be unlawful for any person to operate any equipment as set forth in § 11-45.1-1 from which the sound created by this equipment is capable of penetrating a closed vehicle from twenty (20) feet away from the location at which the sound is being generated, or heard from one hundred (100) feet away by a person outside from which the sound is originating. This section shall include, but not be limited to, sound electronically generated by autos, trucks, motor homes, mobile homes, houses, apartment buildings, condominiums, commercial buildings, or from any type of portable sound producing equipment that can be carried or placed outdoors which through its operation exceeds the provision of this chapter. All state and municipal vehicles shall be exempt from the provisions of this chapter, nor any person firm, corporation or other legal entity which holds a valid state or municipal entertainment license to sponsor a parade, carnival or other similar special event.

History of Section.
(P.L. 2003, ch. 194, § 1; P.L. 2003, ch. 203, § 1.)



Chapter 11-45.1-3 - Penalties.

§ 11-45.1-3 Penalties.  Any person who violates the provisions of this chapter shall, upon conviction, be subject to a fine in the amount of one hundred dollars ($100) for a first offense, two hundred dollars ($200) for a second offense, and three hundred dollars ($300) for the third and any subsequent offense.

History of Section.
(P.L. 2003, ch. 194, § 1; P.L. 2003, ch. 203, § 1.)






Chapter 11-46 - Waters

Chapter 11-46-1 - Boats required to have underwater exhaust.

§ 11-46-1 Boats required to have underwater exhaust.  It shall be unlawful to use a boat propelled in whole or in part by gas, gasoline, naphtha, or other explosive material unless the engine operated by the gas, gasoline, naphtha, or other explosive material is provided with an underwater exhaust or a muffler.

History of Section.
(P.L. 1910, ch. 593, § 1; G.L. 1923, ch. 119, § 24; G.L. 1938, ch. 602, § 1; G.L. 1956, § 11-46-1.)



Chapter 11-46-2 - Penalty for violations.

§ 11-46-2 Penalty for violations.  Any person operating or causing to be operated upon the public waters of this state a boat in violation of the provisions of § 11-46-1 shall be punished by a fine of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) for each offense.

History of Section.
(P.L. 1910, ch. 593, § 2; G.L. 1923, ch. 119, § 25; G.L. 1938, ch. 602, § 2; G.L. 1956, § 11-46-2.)



Chapter 11-46-3 - Power boats on Spring Lake.

§ 11-46-3 Power boats on Spring Lake.  It shall be unlawful to use fuel powered motor boats, with the exception of emergency boats, on Spring Lake in the town of Burrillville.

History of Section.
(P.L. 1961, ch. 189.)



Chapter 11-46-4 - Enforcement.

§ 11-46-4 Enforcement.  Enforcement of § 11-46-3 shall be within the jurisdiction of the director of environmental management.

History of Section.
(P.L. 1961, ch. 189, § 1.)






Chapter 11-46.1 - Intertidal Salt Marshes

Chapter 11-46.1-1 - Disturbing intertidal salt marshes  Penalty.

§ 11-46.1-1 Disturbing intertidal salt marshes  Penalty.  (a) Whereas:

(1) Article I, § 17 of the constitution of the state of Rhode Island and Providence Plantations guarantees to the people the free right of fishery; and

(2) The free right of fishery cannot be enjoyed unless both finfish and shellfish are in abundance to be caught; and

(3) The metabolism and catabolism of plants and animals which constitute the estuarine complex found in salt marshes furnishes the nitrates, phosphates, sugars, plankton, and organic chemicals necessary for the nurture of finfish and shellfish throughout the Narragansett Bay area and its environs; and

(4) All the salt marshes of this state are in jeopardy of despoliation by persons unmindful of the economic and esthetic consequences of that spoliation.

(b) Any person who dumps or deposits mud, dirt, or rubbish upon, or who excavates and disturbs the ecology of, intertidal salt marshes, or any part of one, without first obtaining a permit issued by the department of environmental management shall be fined for each offense five hundred dollars ($500), one half ( 1/2) to the use of the state and one half ( 1/2) to the use of the complainant.

(c) Any person who violates an order of the director of the department of environmental management to cease dumping or excavating shall be fined fifty dollars ($50.00) for each day he or she continues the dumping or excavating.

(d) Any person who so disturbs the ecology of an intertidal salt marsh may, upon complaint of the director of the department, filed in the superior court, be required to restore the salt marsh to the extent practical.

(e) For the purposes of this chapter an intertidal salt marsh shall be prima facie presumed to be those areas upon which grow some, but not necessarily all, of the following: salt marsh grass (Spartina Alterniflora), black grass (Juncus gerardi), seaside lavender (Limonium carolinianum), saltwort (Salicornea europaea), salt meadow grass (Spartina patens), spike grass (Distichlis spicata), salt marsh bullrush (Scirpus maritima) and sand spurrey (Spergularia marina), and upon which exists salt marsh peat.

(f) The director of natural resources shall refuse to issue such permit if, in his or her judgment, the dumping or depositing of mud, dirt or rubbish or excavation would disturb the ecology of intertidal salt marshes.

History of Section.
(P.L. 1965, ch. 26, § 1; P.L. 1967, ch. 73, § 1; P.L. 1969, ch. 175, § 1.)






Chapter 11-47 - Weapons

Chapter 11-47-1 - Short title.

§ 11-47-1 Short title.  This chapter may be cited as the "Firearms Act".

History of Section.
(P.L. 1927, ch. 1052, § 20; G.L. 1938, ch. 404, § 20; G.L. 1956, § 11-47-1; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-2 - Definitions.

§ 11-47-2 Definitions.  When used in this chapter, the following words and phrases are construed as follows:

(1) "Antique firearm" is defined as that term is defined under the provisions of 18 U.S.C. § 921.

(2) "Crime of violence" means and includes any of the following crimes or an attempt to commit any of them: murder, manslaughter, rape, first or second degree sexual assault, first or second degree child molestation, kidnapping, first and second degree arson, mayhem, robbery, burglary, breaking and entering, any felony violation involving the illegal manufacture, sale, or delivery of a controlled substance, or possession with intent to manufacture, sell, or deliver a controlled substance classified in schedule I or schedule II of § 21-28-2.08, any violation of § 21-28-4.01.1 or 21-28-4.01.2 or conspiracy to commit any violation of these statutes, assault with a dangerous weapon, assault or battery involving grave bodily injury, and/or assault with intent to commit any offense punishable as a felony; upon any conviction of an offense punishable as a felony offense under § 12-29-5.

(3) "Firearm" includes any machine gun, pistol, rifle, air rifle, air pistol, "blank gun," "BB gun," or other instrument from which steel or metal projectiles are propelled, or which may readily be converted to expel a projectile, except crossbows, recurve, compound, or longbows, and except instruments propelling projectiles which are designed or normally used for a primary purpose other than as a weapon. The frame or receiver of the weapon shall be construed as a firearm under the provisions of this section.

(4) "Fugitive from justice" means any person who has fled from any state, territory, the District of Columbia, or possession of the United States to avoid prosecution for a crime of violence or to avoid giving testimony in any criminal proceeding.

(5) "Licensing authorities" means the board of police commissioners of a city or town where the board has been instituted, the chief of police or superintendent of police of other cities and towns having a regular organized police force, and, in towns where there is no chief of police or superintendent of police, it means the town clerk who may issue licenses upon the recommendation of the town sergeant, and it also means any other person or body duly authorized by the city or town charter or by state law.

(6) "Machine gun" means any weapon which shoots, is designed to shoot, or can be readily restored to shoot automatically more than one shot, without manual reloading, by a single function of the trigger. The term also includes the frame or receiver of the weapon, any combination of parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if the parts are in the possession or under the control of a person.

(7) "Person" includes an individual, partnership, firm, association, or corporation.

(8) "Pistol" includes any pistol or revolver, and any shotgun, rifle, or similar weapon with overall length less than twenty-six inches (26"), but does not include any pistol or revolver designed for the use of blank cartridges only.

(9) "Sawed-off rifle" means any rifle with overall length of less than twenty-six inches (26") and/or barrel length of less than sixteen inches (16").

(10) "Sawed-off shotgun" means any shotgun with overall length of less than twenty-six inches (26") and/or barrel length of less than eighteen inches (18").

(11) "Sell" includes let or hire, give, lend, and transfer, and "purchase" includes hire, accept, and borrow, and "purchasing" shall be construed accordingly.

History of Section.
(P.L. 1927, ch. 1052, § 1; G.L. 1938, ch. 404, § 1; P.L. 1950, ch. 2452, § 1; G.L. 1956, § 11-47-2; P.L. 1959, ch. 75, § 1; P.L. 1974, ch. 184, § 1; P.L. 1975, ch. 278, § 1; P.L. 1988, ch. 660, § 1; P.L. 1989, ch. 542, § 7; P.L. 1991, ch. 333, § 1; P.L. 1995, ch. 153, § 1; P.L. 1996, ch. 275, § 1; P.L. 2012, ch. 213, § 1; P.L. 2012, ch. 232, § 1.)



Chapter 11-47-3 - Carrying dangerous weapons or substances when committing crime of violence.

§ 11-47-3 Carrying dangerous weapons or substances when committing crime of violence.  No person shall commit or attempt to commit a crime of violence when armed with or having available any firearm, explosive substance, noxious liquid, gas or substance, or acid. Every person violating the provisions of this section shall be punished: (1) for the first conviction by imprisonment for not less than three (3) nor more than ten (10) years; (2) for a second conviction under this section by imprisonment for not less than ten (10) nor more than twenty (20) years; and (3) for a third or subsequent conviction the person convicted shall be sentenced to not less than fifteen (15) years to life imprisonment. For the penalties provided in this section he or she shall not be afforded the provisions of suspension or deferment of sentence, nor of probation.

History of Section.
(P.L. 1927, ch. 1052, § 2; G.L. 1938, ch. 404, § 2; G.L. 1956, § 11-47-3; P.L. 1959, ch. 75, § 1; P.L. 1968, ch. 183, § 1; P.L. 1977, ch. 16, § 1; P.L. 1989, ch. 544, § 1.)



Chapter 11-47-3.1 - Carrying a stolen firearm when committing a crime of violence.

§ 11-47-3.1 Carrying a stolen firearm when committing a crime of violence.  No person shall commit a crime of violence when armed with or having available a stolen firearm. Every person violating the provisions of this section shall be punished: (1) for the first conviction by imprisonment for not less than five (5) nor more than ten (10) years; (2) for a second conviction under this section by imprisonment for not less than fifteen (15) nor more than twenty (20) years; and (3) for a third or subsequent conviction under this section by imprisonment for not less than twenty (20) years and may be imprisoned for life. The sentence imposed shall be consecutive to the underlying sentence for the crime of violence.

History of Section.
(P.L. 1992, ch. 438, § 1.)



Chapter 11-47-3.2 - Using a firearm when committing a crime of violence.

§ 11-47-3.2 Using a firearm when committing a crime of violence.  (a) No person shall use a firearm while committing or attempting to commit a crime of violence. Every person violating the provisions of this section shall be punished: (1) for the first offense by imprisonment for ten (10) years; however, if the violation was committed by use of a machine gun as defined in section 11-47-2(6), the term of imprisonment shall be thirty (30) years; (2) for a second conviction under this section by imprisonment for twenty (20) years; however, if the violation was committed by use of a machine gun as defined in section 11-47-2(6), the term of imprisonment shall be life; and (3) for a third or subsequent conviction, the person shall be sentenced to life, or life without the possibility of parole by the sentencing judge after consideration of aggravating and mitigating circumstances contained in §§ 12-19.2-3 and 12-19.2-4. Any sentence imposed upon a person pursuant to this section shall be imposed consecutively to and not concurrently with any sentence imposed for the underlying crime or attempted crime, and the person shall not be afforded the benefits of deferment of sentence or parole; provided, that unless sentenced to life without the possibility of parole pursuant to subdivision (3) of this subsection, a person sentenced to life under this section may be granted parole.

(b) Every person who, while committing an offense violating subsection (a) of this section, discharges a firearm shall be guilty of a felony and be imprisoned as follows:

(1) Ten (10) years, if no injury to any other person results from the discharge;

(2) Twenty (20) years, if a person other than a police officer is injured by the discharge of the firearm, or if a police officer who is engaged in the performance of his or her duty is deliberately endangered by the person's discharge of the firearm;

(3) Life, if a police officer who is engaged in the performance of his or her duty is injured by the discharge of the firearm; and

(4) Life, if the death or permanent incapacity of any person (other than the person convicted) results from the discharge of the firearm; provided that, involuntary manslaughter shall not be considered a "crime of violence" for the purpose of subdivision (b)(4) only.

(c) The penalties defined in subsection (b) of this section shall run consecutively, and not concurrently, to any other sentence imposed and, notwithstanding the provisions of chapter 8 of title 13, the person shall not be afforded the benefits of deferment of sentence or parole; provided, that a person sentenced to life under subdivision (b)(3) or (b)(4) of this section may be granted parole.

History of Section.
(P.L. 2000, ch. 158, § 2; P.L. 2000, ch. 285, § 2; P.L. 2012, ch. 216, § 1; P.L. 2012, ch. 230, § 1.)



Chapter 11-47-4 - Being armed prima facie evidence of intention.

§ 11-47-4 Being armed prima facie evidence of intention.  In the trial of a person for committing or attempting to commit a crime of violence, the fact that he or she was armed with or had available a pistol or revolver without license to carry it, or was armed with or had available a machine gun, shall be prima facie evidence of his or her intention to commit the crime of violence.

History of Section.
(P.L. 1927, ch. 1052, § 2; G.L. 1938, ch. 404, § 2; G.L. 1956, § 11-47-3; G.L., § 11-47-4; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-5 - Possession of arms by person convicted of crime of violence or who is a fugitive from justice.

§ 11-47-5 Possession of arms by person convicted of crime of violence or who is a fugitive from justice.  (a) No person who has been convicted in this state or elsewhere of a crime of violence or who is a fugitive from justice shall purchase, own, carry, transport, or have in his or her possession any firearm.

(b) Notwithstanding the provisions of subsection (a) of this section, no person convicted of an offense punishable as a felony offense under § 12-29-5 shall purchase, own, carry, transport, or have in his or her possession any firearm, for a period of two (2) years following the date of that conviction.

(c) No person who is in community confinement pursuant to the provisions of § 42-56-20.2 or who is otherwise subject to electronic surveillance or monitoring devices as a condition of parole shall purchase, carry, transport, or have in his or her possession any firearm. This subsection shall not apply to any person who has not been convicted of (or pleaded guilty or nolo contendere to) a crime of violence in a court of competent jurisdiction.

(d) Every person violating the provisions of this section shall, upon conviction, be punished by imprisonment for not less than two (2) nor more than ten (10) years; and for penalties provided in this section he or she shall not be afforded the benefit of suspension or deferment of sentence nor of probation.

History of Section.
(P.L. 1927, ch. 1052, § 3; G.L. 1938, ch. 404, § 3; G.L. 1956, § 11-47-4; G.L., § 11-47-5, as enacted by P.L. 1959, ch. 75, § 1; P.L. 1968, ch. 183, § 2; P.L. 1995, ch. 50, § 1; P.L. 1996, ch. 275, § 1.)



Chapter 11-47-5.1 - Larceny of a firearm.

§ 11-47-5.1 Larceny of a firearm.  (a) Every person who shall steal any firearm shall be deemed guilty of larceny. "Firearm", as utilized in this section only, shall not apply to an air rifle, air pistol, "blank gun," or "BB gun." Every person violating the provisions of this section shall be sentenced, upon conviction, to not less than one year nor more than ten (10) years.

(b) No person shall steal any firearm as defined in this section and then sell, lend, or transfer the firearm or firearms. Any person convicted of violating the provisions of this subsection shall be punished by imprisonment for not less than ten (10) years nor more than twenty (20) years, and the sentence shall be consecutive to any other sentence he or she may receive or is serving.

History of Section.
(P.L. 1975, ch. 278, § 2; P.L. 1990, ch. 278, § 1; P.L. 2000, ch. 158, § 1; P.L. 2000, ch. 285, § 1.)



Chapter 11-47-6 - Mental incompetents, drug addicts, and drunkards prohibited from possession.

§ 11-47-6 Mental incompetents, drug addicts, and drunkards prohibited from possession.  No person who is under guardianship or treatment or confinement by virtue of being a mental incompetent, or who has been adjudicated or is under treatment or confinement as a drug addict, or who has been adjudicated or is under treatment or confinement as an habitual drunkard, shall purchase, own, carry, transport, or have in his or her possession or under his or her control any firearm. Any person affected by the provisions of this section, other than a person who has been pronounced criminally insane by competent medical authority, after the lapse of a period of five (5) years from the date of being pronounced cured by competent medical authority, may, upon presentation of an affidavit issued by competent medical authority to the effect that he or she is a mentally stable person and a proper person to possess firearms, make application for the purchase of the firearm(s). Any person affected by the provisions of this section, in making application for the purchase of firearms and in executing the application, voluntarily waives his or her right to refuse or refrain from disclosing any confidential information, including, but not limited to, any information arising from the physician-patient relationship, pertinent to a determination by the proper authorities regarding the approval or disapproval of this application. Any person affected by the provisions of this section, in making application for the purchase of firearms and in executing the application, further agrees to allow the proper authorities to investigate any and all medical records of the applicant pertinent to a determination by the authorities regarding the approval or disapproval of this application. In the event that the application is approved, and if the person has no other disqualifying record, he or she will be allowed to purchase and possess firearms.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-7 - Possession of firearm by alien.

§ 11-47-7 Possession of firearm by alien.  (a) No unnaturalized foreign born person who entered the United States in violation of the laws of the United States or, having legally entered the United States in a lawful manner, but now remains in the United States in violation of the laws of the United States, shall purchase, own, carry, transport, or have in his or her possession or under his or her control any firearm.

(b) When any person is charged under this section, the law enforcement agency bringing the charge shall, prior to arraignment, notify the United States Office of Immigration and Naturalization of the charge and further notify the court, at arraignment, of the alleged status of the person so charged.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1983, ch. 300, § 1; P.L. 1996, ch. 146, § 1.)



Chapter 11-47-8 - License or permit required for carrying pistol  Possession of machine gun.

§ 11-47-8 License or permit required for carrying pistol  Possession of machine gun.  (a) No person shall, without a license or permit issued as provided in §§ 11-47-11, 11-47-12 and 11-47-18, carry a pistol or revolver in any vehicle or conveyance or on or about his or her person whether visible or concealed, except in his or her dwelling house or place of business or on land possessed by him or her or as provided in §§ 11-47-9 and 11-47-10. The provisions of these sections shall not apply to any person who is the holder of a valid license or permit issued by the licensing authority of another state, or territory of the United States, or political subdivision of the state or territory, allowing him or her to carry a pistol or revolver in any vehicle or conveyance or on or about his or her person whether visible or concealed, provided the person is merely transporting the firearm through the state in a vehicle or other conveyance without any intent on the part of the person to detain him or herself or remain within the state of Rhode Island. No person shall manufacture, sell, purchase, or possess a machine gun except as otherwise provided in this chapter. Every person violating the provision of this section shall, upon conviction, be punished by imprisonment for not less than one nor more than ten (10) years, or by a fine up to ten thousand dollars ($10,000), or both, and except for a first conviction under this section shall not be afforded the provisions of suspension or deferment of sentence, nor a probation.

(b) No person shall have in his or her possession or under his or her control any sawed-off shotgun or sawed-off rifle as defined in § 11-47-2. Any person convicted of violating this subsection shall be punished by imprisonment for up to ten (10) years, or by a fine of up to five thousand dollars ($5,000), or both.

(c) No person shall have in his or her possession or under his or her control any firearm while the person delivers, possesses with intent to deliver, or manufactures a controlled substance. Any person convicted of violating this subsection shall be punished by imprisonment for not less than two (2) years nor more than twenty (20) years, and the sentence shall be consecutive to any sentence the person may receive for the delivery, possession with intent to deliver, or the manufacture of the controlled substance. It shall not be a defense to a violation of this subsection that a person has a license or permit to carry or possess a firearm.

History of Section.
(P.L. 1927, ch. 1052, § 4; G.L. 1938, ch. 404, § 4; G.L. 1956, § 11-47-5; G.L., § 11-47-8; P.L. 1959, ch. 75, § 1; P.L. 1968, ch. 183, § 3; P.L. 1974, ch. 184, § 1; P.L. 1975, ch. 278, § 1; P.L. 1988, ch. 389, § 1; P.L. 1991, ch. 227, § 1; P.L. 1992, ch. 422, § 1; P.L. 1992, ch. 460, § 1; P.L. 2000, ch. 109, § 11.)



Chapter 11-47-9 - Persons exempt from restrictions.

§ 11-47-9 Persons exempt from restrictions.  The provisions of § 11-47-8 shall not apply to sheriffs, deputy sheriffs, the superintendent and members of the state police, members of the Rhode Island airport police department, members of the Rhode Island state marshals, Rhode Island state fire marshal, chief deputy state fire marshals, deputy state fire marshals assigned to the bomb squad, and those assigned to the investigation unit, correctional officers, all within the department of corrections, members of the city or town police force, capitol police investigators of the department of attorney general appointed pursuant to § 42-9-8.1, the witness protection coordinator for the witness protection review board as set forth in chapter 30 of title 12 and subject to the minimum qualifications of § 42-9-8.1, the director, assistant director, investigators of the department of public safety Workers' Compensation Investigations unit pursuant to § 42-7.3-3.1 and automobile theft investigators of the Rhode Island state police pursuant to § 31-50-1, railroad police while traveling to and from official assignments or while on assignments, conservation officers, or other duly appointed law enforcement officers, nor to members of the Army, Navy, Air Force, and Marine Corps of the United States, the National Guard, or organized reserves, when on duty, nor to members of organizations by law authorized to purchase or receive firearms from the United States or this state, provided these members are at or going to or from their places of assembly or target practice, nor to officers or employees of the United States authorized by law to carry a concealed firearm, nor to any civilian guard or criminal investigator carrying sidearms or a concealed firearm in the performance of his or her official duties under the authority of the commanding officer of the military establishment in the state of Rhode Island where he or she is employed by the United States, nor to any civilian guard carrying sidearms or a concealed firearm in the performance of his or her official duties under the authority of the adjutant general where he or she is employed guarding a national guard facility, provided, that the commanding officer of the military establishment shall have on file with the attorney general of this state a list of the names and addresses of all civilian guards and criminal investigators so authorized, nor to duly authorized military organizations when on duty, nor to members when at or going to or from their customary places of assembly, nor to any individual employed in the capacity of warden, associate warden, major, captain, lieutenant, sergeant, correctional officer or investigator at any project owned or operated by a municipal detention facility corporation, including the Donald W. Wyatt Detention Facility, nor to the regular and/or ordinary transportation of pistols or revolvers as merchandise, nor to any person while transporting a pistol, or revolvers, unloaded from the place of purchase to their residence, or place of business, from their residence to their place of business or from their place of business to their residence, or to a Federal Firearms licensee for the purpose of sale, to or from a bona fide gunsmith, or firearms repair facility, to any police station or other location designated as a site of a bona fide "gun buy-back" program but only if said pistol or revolver is unloaded and any ammunition for said pistol or revolver is not readily or directly accessible from the passenger compartment of such vehicle while transporting same and further provided that in the case of a vehicle without a compartment separate from the passenger compartment the firearm or the ammunition shall be stored in a locked container. Persons exempted by the provisions of this section from the provisions of § 11-47-8 shall have the right to carry concealed firearms everywhere within this state; provided, that this shall not be construed as giving the right to carry concealed firearms to a person transporting firearms as merchandise or as household or business goods.

History of Section.
(P.L. 1927, ch. 1052, § 5; G.L. 1938, ch. 404, § 5; P.L. 1953, ch. 3135, § 1; G.L. 1956, § 11-47-6; G.L., § 11-47-9; P.L. 1959, ch. 75, § 1; P.L. 1972, ch. 134, § 2; P.L. 1974, ch. 252, § 2; P.L. 1975, ch. 278, § 1; P.L. 1977, ch. 100, § 1; P.L. 1979, ch. 371, § 1; P.L. 1990, ch. 208, § 5; P.L. 1992, ch. 286, § 2; P.L. 1993, ch. 423, § 2; P.L. 1999, ch. 412, § 1; P.L. 2005, ch. 329, § 1; P.L. 2005, ch. 390, § 1; P.L. 2007, ch. 263, § 2; P.L. 2007, ch. 392, § 2; P.L. 2007, ch. 503, § 1; P.L. 2007, ch. 520, § 1; P.L. 2008, ch. 94, § 1; P.L. 2008, ch. 156, § 1; P.L. 2008, ch. 475, § 2; P.L. 2010, ch. 23, art. 7, § 4.)



Chapter 11-47-9.1 - Additional exemptions.

§ 11-47-9.1 Additional exemptions.  The provisions of §§ 11-47-8 and 11-47-11 shall not apply to members of the state police, members of city or town police forces, and members of the Rhode Island airport police department. Persons exempted by the provisions of this section from the provisions of § 11-47-8 shall have the right to carry concealed firearms everywhere within this state; provided, that this shall not be construed as giving the right to carry concealed firearms to a person transporting firearms as merchandise or as household or business goods.

History of Section.
(P.L. 1981, ch. 379, § 1; P.L. 1999, ch. 412, § 1.)



Chapter 11-47-10 - License or permit not required to carry to target range.

§ 11-47-10 License or permit not required to carry to target range.  No license or permit shall be required for the purpose of carrying or transporting any pistol or revolver from one's home or place of business to a bona fide target practice range, nor from a bona fide target practice range to one's home or place of business, to engage in any shoot meet, or practice, provided that the pistol or revolver is broken down, unloaded and carried as openly as circumstances will permit, or provided that the pistols or revolvers are unloaded and secured in a separate container suitable for the purpose.

History of Section.
(G.L. 1938, ch. 404, § 5(a); P.L. 1954, ch. 3322, § 1; G.L. 1956, § 11-47-7; G.L. 1956, § 11-47-10; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-11 - License or permit to carry concealed pistol or revolver.

§ 11-47-11 License or permit to carry concealed pistol or revolver.  (a) The licensing authorities of any city or town shall, upon application of any person twenty-one (21) years of age or over having a bona fide residence or place of business within the city or town, or of any person twenty-one (21) years of age or over having a bona fide residence within the United States and a license or permit to carry a pistol or revolver concealed upon his or her person issued by the authorities of any other state or subdivision of the United States, issue a license or permit to the person to carry concealed upon his or her person a pistol or revolver everywhere within this state for four (4) years from date of issue, if it appears that the applicant has good reason to fear an injury to his or her person or property or has any other proper reason for carrying a pistol or revolver, and that he or she is a suitable person to be so licensed. The license or permit shall be in triplicate in form to be prescribed by the attorney general and shall bear the fingerprint, photograph, name, address, description, and signature of the licensee and the reason given for desiring a license or permit and in no case shall it contain the serial number of any firearm. The original shall be delivered to the licensee. Any member of the licensing authority, its agents, servants, and employees shall be immune from suit in any action, civil or criminal, based upon any official act or decision, performed or made in good faith in issuing a license or permit under this chapter.

(b) Notwithstanding any other chapter or section of the general laws of the state of Rhode Island, the licensing authority of any city or town shall not provide or release to any individual, firm, association or corporation the name, address, or date of birth of any person who has held or currently holds a license or permit to carry a concealed pistol or revolver. This section shall not be construed to prohibit the release of any statistical data of a general nature relative to age, gender and racial or ethnic background nor shall it be construed to prevent the release of information to parties involved in any prosecution of § 11-47-8 or in response to a lawful subpoena in any criminal or civil action which the person is a party to that action.

History of Section.
(P.L. 1927, ch. 1052, § 6; G.L. 1938, ch. 404, § 6; G.L. 1956, § 11-47-8; G.L., § 11-47-11, as enacted by P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1986, ch. 270, § 1; P.L. 1993, ch. 414, § 1; P.L. 1996, ch. 342, § 1; P.L. 1998, ch. 268, § 1.)



Chapter 11-47-12 - License or permit fee.

§ 11-47-12 License or permit fee.  A fee of forty dollars ($40.00) shall be charged and shall be paid for each license or permit to the licensing authority issuing it. Every license or permit shall be valid for four (4) years from the date when issued unless sooner revoked. The fee charged for issuing of the license or permit shall be applied for the use and benefit of the city, town, or state of Rhode Island.

History of Section.
(P.L. 1927, ch. 1052, § 6; G.L. 1938, ch. 404, § 6; G.L. 1956, § 11-47-9; G.L., § 11-47-12, as enacted by P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1986, ch. 426, § 1; P.L. 1996, ch. 342, § 1.)



Chapter 11-47-13 - Revocation of license or permit.

§ 11-47-13 Revocation of license or permit.  Any license or permit may be revoked for just cause at any time by the authority granting it, and, upon revocation, the authority shall give immediate notice to the attorney general, who shall immediately note the revocation, with the date of revocation, upon the copy of the license or permit on file in his or her office.

History of Section.
(P.L. 1927, ch. 1052, § 6; G.L. 1938, ch. 404, § 6; G.L. 1956, § 11-47-10; G.L. 1956, § 11-47-13; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-14 - Licenses and permits to banks and carriers.

§ 11-47-14 Licenses and permits to banks and carriers.  The attorney general may issue a license or permit to any banking institution doing business in this state or to any public carrier who is in the business of transporting mail, money, securities, or other valuables, to possess and use machine guns under any regulations that the attorney general may prescribe.

History of Section.
(P.L. 1927, ch. 1052, § 7; G.L. 1938, ch. 404, § 7; P.L. 1941, ch. 991, § 1; G.L. 1956, § 11-47-11; G.L. 1956, § 11-47-14; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-15 - Proof of ability required for license or permit.

§ 11-47-15 Proof of ability required for license or permit.  No person shall be issued a license or permit to carry a pistol or revolver concealed upon his or her person until he or she has presented certification as prescribed in § 11-47-16 that he or she has qualified with a pistol or revolver of a caliber equal to or larger than the one he or she intends to carry, that qualification to consist of firing a score of one hundred ninety-five (195) or better out of a possible score of three hundred (300) with thirty (30) consecutive rounds at a distance of twenty-five (25) yards on the army "L" target, firing "slow" fire. The "slow" fire course shall allow ten (10) minutes for the firing of each of three (3) ten (10) shot strings.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-15.1 - Qualifications required of law enforcement officers appointed after June 6, 1970.

§ 11-47-15.1 Qualifications required of law enforcement officers appointed after June 6, 1970.  (a) Except as provided in § 11-47-15.3, all law enforcement officers of this state and its political subdivisions whose permanent appointment shall take place later than June 6, 1970, shall qualify on the official National Rifle Association B-21 police combat target firing a score of one hundred sixty-five (165) or better out of a possible score of two hundred fifty (250) with fifty (50) rounds in the distance, time period, and position required in the course:

(1) Stage A: Seven (7) yards, ten (10) shots crouch position, time twenty-five (25) seconds.

(2) Stage B: twelve (12) yards, five (5) shots point shoulder left hand, five (5) shots point shoulder right hand, both unsupported, and five (5) shots kneeling, time seventy-five (75) seconds.

(3) Stage C: twenty-one (21) yards, five (5) shots point shoulder left hand supported, five (5) shots point shoulder right hand supported, time forty-five (45) seconds.

(4) Stage D: twenty-five (25) yards, five (5) shots prone, five (5) shots left hand barricade, five (5) shots right hand barricade, time one minute forty-five (1:45) seconds.

(b) All stages are started with the weapon loaded with 5 rounds and holstered.

History of Section.
(P.L. 1970, ch. 282, § 1; P.L. 1997, ch. 364, § 2.)



Chapter 11-47-15.2 - Definitions of law enforcement firing positions.

§ 11-47-15.2 Definitions of law enforcement firing positions.  (a) "Barricade" means standing on both feet drawing the weapon and using the free hand to support it, with the use of the barricade.

(b) "Crouch position" means exerted effort to reduce the size of the body, weapon may be fired with one or two hands, the shooter may not drop to his or her knee(s).

(c) "Kneeling" means kneeling on one knee, the other extended towards the target. One arm may be supported on the forward knee. The weapon may be fired with either hand and may be supported by the free hand.

(d) "Point shoulder" means a semi-crouch position with weapon held at shoulder level.

(e) "Prone" means body extended on the ground, head towards the target. The weapon may be supported by both hands which are extended towards the target. The shooter shall assume this position by dropping to his or her knees. Weapon shall be drawn while in kneeling position, free hand shall be extended forward to support shooter as he or she continues into the prone position.

History of Section.
(P.L. 1970, ch. 282, § 1.)



Chapter 11-47-15.3 - Commission on law enforcement standards and training.

§ 11-47-15.3 Commission on law enforcement standards and training.  (a) In lieu of the provisions of §§ 11-47-15.1, 11-47-15.2 and 11-47-17, each law enforcement department of this state and its political subdivisions may, on an annual basis, submit to the commission on law enforcement standards and training, referred to in this section as the "commission", a proposal for the training and qualification of their officers on all firearms which they are authorized to carry or use in the performance of their official duties.

(b) Each proposal shall include training and qualification in the following areas:

(1) Decision shooting;

(2) Reduced light shooting;

(3) Moving targets;

(4) Use of cover;

(5) Non-dominate hand shooting;

(6) Alternate position shooting;

(7) Reloading drills;

(8) Malfunction drills.

(c) A minimum number of one hundred (100) rounds shall be fired by each officer during the training and qualification.

(d) Qualification shall be no less than twenty percent (20%) nor more than fifty percent (50%) of the total rounds fired. A minimum qualifying score shall be sixty-six percent (66%) of the rounds fired during the qualification phase.

(e) The commission shall review each proposal and, within fourteen (14) days, notify the department, in writing, whether the proposal is accepted or rejected. In the case of rejection, the commission shall make recommendations to the department which, if implemented, would make the proposal acceptable. Upon receipt of this notification, the department shall have fourteen (14) days to submit a new proposal that is acceptable to the commission.

(f) In the event that a department neglects to submit a proposal to the commission or fails to submit a proposal that is approved by the commission, the officers of that department shall be required to fulfill the requirements for qualification as set out in § 11-47-15.1, 11-47-15.2, 11-47-17 or 11-47-17.1.

(g) All law enforcement officers of this state and its political subdivisions whose permanent appointment shall take place after July 1, 1997, will be required to qualify under the provisions of this section with all weapons which they are authorized to carry or use in the execution of their official duties.

(h) Any law enforcement officer of this state and its political subdivisions whose permanent appointment took place prior to July 1, 1997, may elect to qualify under the applicable provisions of § 11-47-15.1, 11-47-15.2, 11-47-17 or 11-47-17.1.

History of Section.
(P.L. 1997, ch. 364, § 1.)



Chapter 11-47-16 - Certification of qualification.

§ 11-47-16 Certification of qualification.  The range officer of the Rhode Island state police, the range officer of any city or town police department maintaining a regular and continuing firearms training program, a pistol instructor certified by the National Rifle Association and/or the United States Revolver Association, and any other qualified persons that the attorney general may designate are authorized to certify the qualification required by §§ 11-47-15 and 11-47-15.1. The certification required by §§ 11-47-15, 11-47-15.1 and § 11-47-15.3 shall be accomplished on a form to be prescribed by the attorney general.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1970, ch. 282, § 2; P.L. 1997, ch. 364, § 2.)



Chapter 11-47-16.1 - Special commission on law enforcement weapons qualifications of retired officers.

§ 11-47-16.1 Special commission on law enforcement weapons qualifications of retired officers.  (a) There is hereby created a special commission to be known as the "Law Enforcement Weapons Qualifications of Retired Officers Commission."

(b) The purpose and charge of said commission shall be to study all aspects of firearms qualifications, standards, and certifications for all retired law enforcement officers appointed after June 17, 1959, from each of the city and town police departments of this state.

(c) The commission shall consist of eight (8) members: one of whom shall be the president of the State Fraternal Order of Police, or designee; one of whom shall be the president of the Providence Fraternal Order of Police, Lodge No. 3, or designee; one of whom shall be the superintendent of the Rhode Island state police, or designee; one of whom shall be a representative of a local branch of the International Brotherhood of Police Officers, to be appointed by the national president of the IBPO; one of whom shall be the executive director of the New England Police Chiefs Association, or designee; one of whom shall be the chairman of the Rhode Island commission on law enforcement standards and training, or designee; one of whom shall be the Rhode Island attorney general, or designee; and one of whom shall the president of the Rhode Island State Rifle and Revolver Association or designee.

(d) Vacancies in said commission shall be filled in like manner as the original appointment.

(e) The membership of said commission shall receive no compensation for their services.

(f) All departments and agencies of the state shall furnish such advice and information, documentary and otherwise, to said commission and its agents as is deemed necessary or desirable by the commission to facilitate the purposes of this resolution.

(g) The commission shall report its findings and recommendations to the general assembly annually, on or before January 2, commencing in 2009.

History of Section.
(P.L. 2008, ch. 368, § 1; P.L. 2008, ch. 383, § 1.)



Chapter 11-47-17 - Qualifications required of law enforcement officers appointed after June 17, 1959.

§ 11-47-17 Qualifications required of law enforcement officers appointed after June 17, 1959.  Except as provided in § 11-47-15.3, all law enforcement officers of this state and its political subdivisions whose permanent appointment shall take place after June 17, 1959, will be required to qualify with the pistol or revolver with which they are armed prior to their permanent appointment, that qualification to be the same as that required in § 11-47-15. Constables, special officers, and all law enforcement officers who by law are authorized to carry side-arms and whose appointments are made on a recurring basis will be required to qualify not later than one year following the date of enactment of this section, and their commissions or warrants will be plainly marked or stamped "QUALIFIED WITH PISTOL OR REVOLVER" and will be signed and dated by the certifying authority attesting to that fact. The failure of any law enforcement officer to qualify under the provisions of this section revokes his or her privilege of carrying a pistol or revolver, whether concealed or not, on or about his or her person. All law enforcement officers of this state and its political subdivisions will repeat this qualification at periods of not more than one year, except for correctional officers who must repeat this qualification every two (2) years.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1997, ch. 364, § 2; P.L. 2007, ch. 73, art. 3, § 15.)



Chapter 11-47-17.1 - Mandatory or discretionary nature of § 11-47-15.1 requirements  Qualification reports to be filed.

§ 11-47-17.1 Mandatory or discretionary nature of § 11-47-15.1 requirements  Qualification reports to be filed.  (a) All law enforcement officers of this state and its political subdivisions, whose permanent appointment shall take place later than June 6, 1970, shall be required to qualify with the pistol or revolver with which they are armed prior to their permanent appointment, that qualification to be as required in §§ 11-47-15.1 and 11-47-15.3. All permanent appointed law enforcement officers of this state and its political subdivisions who are required to qualify under § 11-47-17 may, at the discretion of the officer, qualify under either § 11-47-15, 11-47-15.1 or 11-47-15.3. The failure of any law enforcement officer to qualify under the provisions of this section revokes his or her privilege of carrying a pistol or revolver, whether concealed or not, on or about his or her person. Qualification under this section will be required at periods of not more than one year, except for correctional officers who must repeat this qualification every two (2) years.

(b) Copies of all of the qualification reports shall be filed with the office of the attorney general.

History of Section.
(P.L. 1970, ch. 282, § 1; P.L. 1978, ch. 279, § 1; P.L. 1997, ch. 364, § 2; P.L. 2007, ch. 73, art. 3, § 15.)



Chapter 11-47-18 - License or permit issued by attorney general on showing of need  Issuance to retired police officers.

§ 11-47-18 License or permit issued by attorney general on showing of need  Issuance to retired police officers.  (a) The attorney general may issue a license or permit to any person twenty-one (21) years of age or over to carry a pistol or revolver, whether concealed or not, upon his or her person upon a proper showing of need, subject to the provisions of §§ 11-47-12 and 11-47-15; that license or permit may be issued notwithstanding the provisions of § 11-47-7.

(b) All state police officers and permanent members of city and town police forces of this state who have retired in good standing after at least twenty (20) years of service, or retired in good standing due to a physical disability other than a psychological impairment, may be issued a license or permit by the attorney general subject to the provisions of §§ 11-47-12 and 11-47-15. The term "in good standing" means that at the time of retirement, the police officer was not facing disciplinary action that could have resulted in his or her termination for misconduct or unfitness for office. Any member of the licensing authority, and its agents, servants, and employees shall be immune from suit in any action, civil or criminal, based upon any official act or decision, performed or made in good faith in issuing a license or permit under this chapter.

(c) Notwithstanding any other chapter or section of the general laws of the state of Rhode Island, the attorney general shall not provide or release to any individual, firm, association or corporation the name, address, or date of birth of any person who has held or currently holds a license or permit to carry a concealed pistol or revolver. This section shall not be construed to prohibit the release of any statistical data of a general nature relative to age, gender and racial or ethnic background nor shall it be construed to prevent the release of information to parties involved in any prosecution of § 11-47-8 or in response to a lawful subpoena in any criminal or civil action which said person is a party to such action.

History of Section.
(G.L. 1938, ch. 404, § 7; P.L. 1950, ch. 2452, § 2; G.L. 1956, § 11-47-13; G.L. 1956, § 11-47-18; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1981, ch. 387, § 1; P.L. 1990, ch. 396, § 1; P.L. 1993, ch. 414, § 1; P.L. 1998, ch. 268, § 1; P.L. 2007, ch. 368, § 1; P.L. 2007, ch. 438, § 1.)



Chapter 11-47-19 - Machine gun manufacturers' licenses or permits.

§ 11-47-19 Machine gun manufacturers' licenses or permits.  The attorney general may issue to any person, firm, or corporation, engaged in manufacturing in this state, a license or permit to manufacture and sell machine guns and any or all machine gun parts under any regulations that the attorney general may prescribe.

History of Section.
(G.L. 1938, ch. 404, § 7; P.L. 1941, ch. 991, § 1; G.L. 1956, § 11-47-12; G.L. 1956, § 11-47-19; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-20 - Sale or possession of silencers.

§ 11-47-20 Sale or possession of silencers.  It shall be unlawful within this state to manufacture, sell, purchase, or possess any muffler, silencer, or device for deadening or muffling the sound of a firearm when discharged. Violations of this section shall be punished by imprisonment for not less than one year and one day.

History of Section.
(P.L. 1927, ch. 1052, § 8; G.L. 1938, ch. 404, § 8; G.L. 1956, § 11-47-14; G.L. 1956, § 11-47-20; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-20.1 - Armor-piercing bullets.

§ 11-47-20.1 Armor-piercing bullets.  It shall be unlawful within this state for any person to import, manufacture, sell, purchase, or otherwise transfer any bullets which have steel inner cores or cores of equivalent hardness and truncated cones and which are designed for use in pistols as armor-piercing or metal-piercing bullets. Any person who violates the provisions of this section shall be punished by imprisonment for not more than three (3) years, or a fine of not more than five thousand dollars ($5,000), or both. This section shall not apply to the purchase of those bullets by the Rhode Island state police, by any city or town police department of the state of Rhode Island, or by the department of environmental management for display as a part of a firearms training course under its auspices.

History of Section.
(P.L. 1982, ch. 218, § 1.)



Chapter 11-47-20.2 - Possession during commission of a felony.

§ 11-47-20.2 Possession during commission of a felony.  Any person who uses bullets referred to in § 11-47-20.1 in the commission of a felony or who carries bullets of that kind in any weapon during the commission of a felony shall, in addition to the punishment provided for the commission of the felony, be punished by imprisonment for not less than one year nor more than ten (10) years, or a fine of not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1982, ch. 218, § 1.)



Chapter 11-47-20.3 - Injury or death of law enforcement officer.

§ 11-47-20.3 Injury or death of law enforcement officer.  Any person who uses bullets as defined in § 11-47-20.1 in the shooting of any law enforcement officer acting in the performance of his or her official duties so as to cause injury or death to the officer shall, upon conviction, be sentenced to life imprisonment.

History of Section.
(P.L. 1990, ch. 462, § 1.)



Chapter 11-47-20.4 - Body armor.

§ 11-47-20.4 Body armor.  (a) It shall be unlawful within this state for any person to purchase, own or possess body armor, if that person has been convicted of a felony that is a crime of violence. It shall be an affirmative defense under this section that the defendant obtained prior written certification from his or her employer that the defendant's purchase, use or possession of body armor was necessary for the safe performance of lawful business activity. It shall also be an affirmative defense for a confidential informant or witness with a conviction for a crime of violence to possess body armor when that person is engaged by a law enforcement agency, for a legitimate law enforcement purpose, and is under the direct supervision and acting under the direct authorization of the colonel or chief of police of that law enforcement agency. Any person who violates the provisions of this section shall be punished by imprisonment for not more than three (3) years, or a fine of not more than five thousand dollars ($5,000), or both.

(b) Definitions. For the purposes of this section, the following definitions shall apply:

(1) "Crime of violence" means murder, manslaughter, first degree arson, kidnapping with intent to extort, robbery, larceny from the person, first degree sexual assault, second degree sexual assault, first and second degree child molestation, assault with intent to murder, assault with intent to rob, assault with intent to commit first degree sexual assault, burglary, and entering a dwelling house with intent to commit murder, robbery, sexual assault, or larceny.

(2) "Body armor" means any product sold or offered for sale, in interstate or foreign commerce, as personal protective body covering intended to protect against gunfire, regardless of whether the product is to be worn alone or is sold as a complement to another product or garment.

History of Section.
(P.L. 2012, ch. 135, § 1; P.L. 2012, ch. 144, § 1.)



Chapter 11-47-21 - Restrictions on possession or carrying of explosives or noxious substances.

§ 11-47-21 Restrictions on possession or carrying of explosives or noxious substances.  Any person, except a member of the state police, division of sheriffs, a member of the police force of any city or town, or a member of the Army, Navy, Air Force, or Marine Corps of the United States, or of the National Guard or organized reserves when on duty, who possesses, or carries on or about his or her person or in a vehicle, a bomb or bombshell, except for blasting or other commercial use, or who, with intent to use it unlawfully against the person or property of another, possesses or carries any explosive substance, or any noxious liquid, gas, or substance, shall be guilty of a violation of this chapter and punished as provided in § 11-47-26.

History of Section.
(P.L. 1927, ch. 1052, § 9; G.L. 1938, ch. 404, § 9; G.L. 1956, § 11-47-15; G.L. 1956, § 11-47-21; P.L. 1959, ch. 75, § 1; P.L. 1994, ch. 134, § 6; P.L. 2012, ch. 324, § 41.)



Chapter 11-47-22 - Forfeiture and destruction of unlawful firearms.

§ 11-47-22 Forfeiture and destruction of unlawful firearms.  (a) No property right shall exist in any firearm unlawfully possessed, carried, or used, and all unlawful firearms are hereby declared to be nuisances and forfeited to the state.

(b) When a firearm is lawfully seized, confiscated from or turned in by any person, it shall be placed in the custody of the superintendent of state police or the chief of police in the city or town in which it was seized, confiscated or turned in to. The officer who takes custody of the firearm shall promptly ascertain, using available record keeping systems, including, but not limited to, the National Crime Information Center, whether the firearm has been reported stolen and if stolen shall notify the reporting law enforcement agency of the recovery of said firearm. If the police department in the city or town in which the firearm was seized or confiscated has not been notified by a justice of the superior court or the attorney general that the firearm is necessary as evidence in a criminal or civil matter, it shall be returned to the lawful owner. However, any owner of a firearm who shall knowingly fail to report the loss or theft of the firearm to the proper law enforcement authorities shall not be entitled to its return.

(c) If a firearm is found not to be stolen and the owner cannot be readily ascertained within ninety (90) days subsequent to the seizure or confiscation of said firearm and the firearm is no longer necessary as evidence in a criminal or civil matter, the police department having custody of the firearm shall have the option of either: (1) destroying said firearm by rendering it permanently and irretrievably inoperable; (2) transferring custody of said firearms to the state crime laboratory for the purpose of criminal investigation; or (3) holding an auction of those firearms seized, confiscated or turned in to said police department; provided, however, any firearms to be transferred at auction shall be limited to antique firearms or curios or relics. For purposes of this section, "an antique firearm" shall be defined as any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured on or before 1899, and any replica of such firearm if such replica is not designed or redesigned for using rim-fire or conventional center fire fixed ammunition, or uses rim-fire or conventional center fire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade. "Curios or relics" shall be defined as firearms which are of special interest to collectors by reason of some quality other than is associated with firearms intended for sporting use or as offensive or defensive weapons. To be recognized as curios or relics, firearms must be manufactured at least fifty (50) years prior to the current date, but not including replicas thereof, and firearms which derive a substantial part of their monetary value from the fact that they are novel, rare, bizarre, or because of their association with some historical figure, period, or event.

(d) In the event that an auction is held, bidders shall be limited to bona fide holders of a valid Federal Firearms License for Retail Sale or a Federal Firearms Collector License. Any auction shall be advertised at least once a week for a period of three (3) weeks preceding the date of the auction in a newspaper of general circulation, said notice clearly stating the time, location and terms of said auction. All funds realized shall be used to purchase and provide necessary safety equipment, including, but not limited to, bulletproof vests, for the police department holding the auction and shall not revert to any general fund of the state, city or town, as the case may be.

(e) All firearms received by any police department in any manner shall be entered in the department's permanent records and listed by make, model, caliber and serial number and the manner in which said firearm was disposed of and, if by auction, the name and federal license number of the buyer. A copy of said record shall be forwarded to the office of the Rhode Island Attorney General and the Bureau of Alcohol, Tobacco and Firearms of the United States Treasury Department on at least an annual basis.

History of Section.
(P.L. 1927, ch. 1052, § 10; G.L. 1938, ch. 404, § 10; G.L. 1956, § 11-47-16; G.L. 1956, § 11-47-22; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 2003, ch. 418, § 1; P.L. 2003, ch. 432, § 1; P.L. 2008, ch. 267, § 1; P.L. 2008, ch. 417, § 1.)



Chapter 11-47-23 - False information in securing firearm or license.

§ 11-47-23 False information in securing firearm or license.  No person shall, in purchasing or otherwise securing delivery of a shotgun, rifle, pistol, or revolver, or in applying for a license to carry it, give false information or offer false evidence of his or her identity. Violation of the provisions of this section may be punished by imprisonment for not more than five (5) years.

History of Section.
(P.L. 1927, ch. 1025, § 11; G.L. 1938, ch. 404, § 11; G.L. 1956, § 11-47-17; G.L., § 11-47-23; P.L. 1959, ch. 75, § 1; P.L. 1990, ch. 37, § 2; P.L. 1990, ch. 300, § 1.)



Chapter 11-47-24 - Alteration of marks of identification on firearms.

§ 11-47-24 Alteration of marks of identification on firearms.  No person shall change, alter, remove, or obliterate the name of the maker, model, manufacturer's number, or other mark of identification on any firearm. Possession of any firearm upon which any of these marks shall have been changed, altered, removed, or obliterated shall be prima facie evidence that the possessor has changed, altered, removed, or obliterated it. Violation of the provisions of this section may be punished by imprisonment for not more than five (5) years.

History of Section.
(P.L. 1927, ch. 1052, § 12; G.L. 1938, ch. 404, § 13; G.L. 1956, § 11-47-18; G.L. 1956, § 11-47-24; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-25 - Antique firearms and collections.

§ 11-47-25 Antique firearms and collections.  This chapter shall not apply to antique firearms unsuitable for use, nor to collections of firearms utilized and maintained for educational, scientific, or any similar purpose without intent to use the firearms.

History of Section.
(P.L. 1927, ch. 1052, § 13; G.L. 1938, ch. 404, § 13; G.L. 1956, § 11-47-19; G.L. 1956, § 11-47-25; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-26 - Penalties for violations.

§ 11-47-26 Penalties for violations.  Unless otherwise specified, any violation of any provision of this chapter shall be punished by a fine of not more than one thousand dollars ($1,000), or imprisonment for not more than five (5) years, or both; provided, that a violation of any of the provisions of §§ 11-47-1  11-47-34 with relation to air rifle, air pistol, "blank gun," "BB gun," or other instrument other than a machine gun, shotgun, rifle, or pistol, from which steel or other metal projectiles are propelled, shall for the first offense be punished by a fine of not more than fifty dollars ($50.00) and for the second or any subsequent offense by a fine of not more than one hundred dollars ($100), or by imprisonment for not more than thirty (30) days, or both; and provided, further, that the provisions of chapter 1 of title 14 shall apply in the case of any person under the age of eighteen (18) years.

History of Section.
(P.L. 1927, ch. 1052, § 14; P.L. 1929, ch. 1421, § 3; G.L. 1938, ch. 404, § 14; G.L. 1938, ch. 405, § 3; P.L. 1950, ch. 2452, § 3; G.L. 1956, §§ 11-47-20, 11-47-31; G.L. 1956, § 11-47-26; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-27 - Standard of proof under §§ 11-47-1  11-47-34.

§ 11-47-27 Standard of proof under §§ 11-47-1  11-47-34.  No negative allegation of any kind need be averred or proved in any complaint under §§ 11-47-1  11-47-34, and the carrying or use of any firearm contrary to the provisions of those sections shall be evidence that the possession, carrying or use of any firearm is unlawful, but the respondent in any case brought under those sections may show any fact that would render the possession, or use, or carrying of the firearm lawful.

History of Section.
(P.L. 1927, ch. 1052, § 15; G.L. 1938, ch. 404, § 15; G.L. 1956, § 11-47-21; G.L. 1956, § 11-47-27; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-28 - Arrest and detention for possession of firearms.

§ 11-47-28 Arrest and detention for possession of firearms.  Every officer authorized to make an arrest may, without complaint and warrant, arrest any person who has in his or her possession any firearm whenever the officer has reasonable ground to suspect that the person possesses or is using or is carrying the firearm contrary to law. Any person so arrested may be detained a reasonable time, not exceeding twenty-four (24) hours, for the purpose of making an investigation concerning the person, but no person so arrested shall be detained longer than twenty-four (24) hours without complaint being made against him or her before some proper court or justice. If the officer making the arrest shall at any time within the twenty-four (24) hours satisfy himself or herself that there is no ground for making a criminal complaint against the person, he or she shall be discharged from custody.

History of Section.
(P.L. 1927, ch. 1052, § 16; G.L. 1938, ch. 404, § 16; G.L. 1956, § 11-47-22; G.L. 1956, § 11-47-28; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-29 - Certification of conviction of alien.

§ 11-47-29 Certification of conviction of alien.  In the case of the conviction under §§ 11-47-1  11-47-34 of a person who is not a citizen of the United States, it shall be the duty of the clerk of the court in which conviction is secured to certify the fact of the conviction to the proper officer of the United States government having supervision of the deportation of aliens.

History of Section.
(P.L. 1927, ch. 1052, § 17; G.L. 1938, ch. 404, § 17; G.L. 1956, § 11-47-23; G.L. 1956, § 11-47-29; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-30 - Sale, transfer or delivery of firearms to minors.

§ 11-47-30 Sale, transfer or delivery of firearms to minors.  (a) It shall be unlawful within this state for any person to sell, transfer, give, convey, or cause to be sold, transferred, given or conveyed any firearm to any person under eighteen (18) years of age, when the person knows or has reason to know that the recipient is under eighteen (18) years of age, except for the limited purposes set forth in §§ 11-47-33 and 11-47-34 and with the prior approval or consent of the parent or legal guardian of the minor.

(b) Every person violating this section shall be punished, upon conviction, by imprisonment for not less than ten (10) years and not more than twenty (20) years. The prohibitions of this section shall not apply to any federally and state licensed retail dealer who makes reasonable efforts to verify a purchaser's age and shall not apply to the sale of an air rifle, air pistol, "blank gun" or "BB gun."

History of Section.
(G.L. 1938, ch. 404, § 21; P.L. 1950, ch. 2452, § 4; G.L. 1956, § 11-47-24; G.L. 1956, § 11-47-30; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1999, ch. 389, § 1; P.L. 2000, ch. 158, § 1; P.L. 2000, ch. 285, § 1.)



Chapter 11-47-31 - Sale, transfer or delivery of ammunition to minors.

§ 11-47-31 Sale, transfer or delivery of ammunition to minors.  (a) It shall be unlawful within this state for any person to sell, transfer, give, convey, or cause to be sold, transferred, given or conveyed any ammunition, including any priming charge of powder, propelling charge of powder, or any form of missile or projectile to be ejected from a firearm to any person under eighteen (18) years of age when the person knows or has reason to know that the recipient is under eighteen (18) years of age, except for the limited purposes set forth in §§ 11-47-33 and 11-47-34 and with the prior approval or consent of the parent or legal guardian of the minor.

(b) Every person violating this section shall be punished, upon conviction, by imprisonment for a term not to exceed ten (10) years. The prohibitions of this section shall not apply to any federally and state licensed retail dealer who makes reasonable efforts to verify a purchaser's age and shall not apply to the sale of ammunition for an air rifle, air pistol, "blank gun" or "BB gun."

History of Section.
(G.L. 1938, ch. 404, § 22; P.L. 1950, ch. 2452, § 4; G.L. 1956, § 11-47-25; G.L. 1956, § 11-47-31; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1999, ch. 389, § 1; P.L. 2000, ch. 158, § 1; P.L. 2000, ch. 285, § 1.)



Chapter 11-47-32 - Possession of ammunition by minor.

§ 11-47-32 Possession of ammunition by minor.  Except as provided in § 11-47-33, it shall be unlawful within this state for any person under eighteen (18) years of age to possess and use ammunition, including any priming charge of powder, propelling charge of powder, or any form of missile or projectile to be ejected from a firearm.

History of Section.
(G.L. 1938, ch. 404, § 23; P.L. 1950, ch. 2452, § 4; G.L. 1956, § 11-47-26; G.L. 1956, § 11-47-32; P.L. 1959, ch. 75, § 1; P.L. 1999, ch. 374, § 1.)



Chapter 11-47-33 - Possession of firearms by minors.

§ 11-47-33 Possession of firearms by minors.  (a) It shall be unlawful within this state for any person under eighteen (18) years of age to possess and use any firearm unless he or she shall hold a permit as provided in § 11-47-34, and unless the person is in the presence of a parent or guardian or supervising adult at any regular and recognized camp or rifle range approved by the Rhode Island state police or by the chief of police of the city or town in which the camp or rifle range is located; provided, that this provision shall not apply to minors engaged in lawful hunting activity under the supervision of a parent or guardian or qualified adult, minors participating in Reserve Officer Training Corps programs, ceremonial parade activities, competitive and target shooting, participants in state militia activities and minors participating in a basic firearms education program; provided, further, that a person under eighteen (18) years of age may carry a firearm, unloaded, in a suitable case to and from his or her home and the camp or range and from the camp or range to other camp or range when accompanied by a parent, guardian or supervising adult.

(b) For purposes of this section only, "qualified adult" means any person twenty-one (21) years of age or older and permitted by law to possess and use the firearm.

History of Section.
(G.L. 1938, ch. 404, § 24; P.L. 1950, ch. 2452, § 4; G.L. 1956, § 11-47-27; G.L. 1956, § 11-47-33; P.L. 1959, ch. 75, § 1; P.L. 1999, ch. 374, § 1.)



Chapter 11-47-34 - Firearms permits to minors.

§ 11-47-34 Firearms permits to minors.  The Rhode Island state police or the chief of police of the city or town in which the person resides shall issue permits to any person under eighteen (18) years of age only upon satisfactory proof of being engaged in a course of training in the use of firearms at a regular and recognized camp or rifle range, and provided that the person has the written consent of a parent or guardian. Valid membership cards of junior gun clubs or of junior divisions of senior gun clubs incorporated in the state of Rhode Island shall be prima facie evidence of the person under eighteen (18) years of age being engaged in a course of training in the use of firearms at a regular and recognized camp or rifle range.

History of Section.
(G.L. 1938, ch. 404, § 25; P.L. 1950, ch. 2452, § 4; G.L. 1956, § 11-47-28; G.L. 1956, § 11-47-34; P.L. 1959, ch. 75, § 1; P.L. 1999, ch. 374, § 1.)



Chapter 11-47-35 - Sale of concealable weapons  Safety courses and tests  Review board  Issuance of permits to certain government officers.

§ 11-47-35 Sale of concealable weapons  Safety courses and tests  Review board  Issuance of permits to certain government officers.  (a) No person shall deliver a pistol or revolver to a purchaser until seven (7) days shall have elapsed from twelve o'clock (12:00) noon of the day following the day of application for the purchase, and when delivered, the pistol or revolver shall be unloaded and securely wrapped, with the bill of sale to be enclosed within the wrapper with the pistol or revolver. Any citizen of the United States and/or lawful resident of this state who is twenty-one (21) years of age or older, and any nonresident member of the armed forces of the United States who is stationed in this state and who is twenty-one (21) years of age or older, may upon application purchase or acquire a pistol or revolver. At the time of applying for the purchase of a concealable firearm, the purchaser shall: (i) complete and sign in triplicate and deliver to the person selling the pistol or revolver the application form described in this section, and in no case shall it contain the serial number of the pistol or revolver; and (ii) shall present to the person selling the pistol or revolver a pistol/revolver safety certificate issued by the department of environmental management. The certificate shall be retained in the possession of the buyer. The pistol/revolver safety certificate shall certify that the purchaser has completed a basic pistol/revolver safety course as shall be administered by the department of environmental management.

(Face of application form)

Application to Purchase Pistol or Revolver

Date Hour A.M. P.M.

Name

Address

(Street and number) (City or town) (State)

Date of Birth Place of Birth

Height Weight Color hair

Color eyes

Scars

Tattoos

Other identifying marks

Are you a citizen of the United States

Are you a citizen of Rhode Island

How long

Where stationed

(Armed Forces only)

Have you ever been convicted of a crime of violence

(See § 11-47-2)

Have you ever been adjudicated or under confinement as addicted to a controlled substance

Have you ever been adjudicated or under confinement for alcoholism

Have you ever been confined or treated for mental illness

From whom is pistol or revolver being purchased

Seller's address

Seller's signature

Applicant's signature

(See § 11-47-23 for penalty for false information on this application)

(Reverse side of application form)

AFFIDAVIT: I certify that I have read and am familiar with the provisions of §§ 11-47-1  11-47-55, inclusive, of the general laws of the State of Rhode Island and Providence Plantations, and that I am aware of the penalties for violation of the provisions of the cited sections. I further certify that I have completed the required basic pistol/revolver safety course.

Signed

(over)

County of

State of Rhode Island

Subscribed and sworn before me this. . . . day of. . . . A.D. 20. .

Notary Public

(2) The person selling the pistol or revolver shall on the date of application sign and forward by registered mail or by delivery in person the original and duplicate copies of the application to the superintendent of the Rhode Island state police or the chief of police in the city or town in which the person has his or her residence or place of business. The superintendent of the Rhode Island state police or the chief of police in the city or town in which the person has his or her residence or place of business shall mark or stamp the original copy of the application form with the date and the time of receipt and return it by the most expeditious means to the person who is selling the pistol or revolver. The triplicate copy duly signed by the person who is selling the pistol or revolver shall within seven (7) days be sent by him or her by registered mail to the attorney general. The person who is selling the pistol or revolver shall retain the original copy duly receipted by the police authority to whom sent or delivered for a period of six (6) years with other records of the sale. It shall be the duty of the police authority to whom the duplicate copy of the application form is sent or delivered to make a background check of the applicant to ascertain whether he or she falls under the provisions of § 11-47-5, 11-47-6, 11-47-7, or 11-47-23. If, after the lapse of seven (7) days from twelve o'clock (12:00) noon of the day following application, no disqualifying information has been received from the investigating police authority by the person who is selling the pistol or revolver, he or she will deliver the firearm applied for to the applicant. Upon the finding of no disqualifying information under the provisions of the above cited sections of this chapter, and in no case later than thirty (30) days after the date of application, the duplicate and triplicate copies of the application will be destroyed. Retention of the duplicate and triplicate copies in violation of this section or any unauthorized use of the information contained in the copies by a person or agency shall be punishable by a fine of not more than one thousand dollars ($1,000). The provisions of this section shall not apply to bona fide sales at wholesale to duly licensed retail dealers, nor to purchases by retail dealers duly licensed under the provisions of § 11-47-39.

(b) The department of environmental management shall establish the basic pistol/revolver safety course required by this section. The safety course shall consist of not less than two (2) hours of instruction in the safe use and handling of pistols and revolvers and the course shall be available to buyers continually throughout the year at convenient times and places but at least monthly at locations throughout the state, or more frequently as required. Proficiency in the use of pistols or revolvers shall not be prerequisite to the issuance of the safety certificate. No person shall be required to complete the course more than once; provided, that any person completing the course who is unable to produce the safety certificate issued by the department of environmental management shall be required to take the course again unless the person provides evidence to the department that he or she has successfully completed the course.

(2) The administration of the basic pistol/revolver safety course required by this section shall not exceed the cost of thirty-five thousand dollars ($35,000) in any fiscal year.

(c) Proof of passage of the department of environmental management's basic hunter safety course will be equivalent to the pistol/revolver safety certificate mandated by this section.

(d) Any person who has reason to believe that he or she does not need the required handgun safety course may apply by any written means to the department of environmental management to take an objective test on the subject of matter of the handgun safety course. The test shall be prepared, as well as an instruction manual upon which the test shall be based, by the department. The manual shall be made available by any means to the applicant who may, within the time limits for application, take the objective test at the department or at any location where the handgun safety course is being given. Any person receiving a passing grade on the test shall be issued a pistol/revolver safety certificate by the department.

(e) [Deleted by P.L. 2005, ch. 20, § 11 and P.L. 2005, ch. 27, § 11].

(f) The following persons shall be issued basic pistol/revolver permits by the department of environmental management: sheriffs, deputy sheriffs, the superintendent and members of the state police, prison or jail wardens or their deputies, members of the city or town police force, members of the park police, conservation officers, members of the airport police and officers of the United States government authorized by law to carry a concealed firearm and, at the discretion of the department of environmental management, any person who can satisfactorily establish that he or she formerly held one of these offices or were so authorized.

(g) Any person who is serving in the Army, Navy, Air Force, Marine Corps or Coast Guard on active duty shall not be required to obtain a basic pistol/revolver safety certificate or basic pistol/revolver permit under this section so long as he or she remains on active duty.

(h) Any person who is serving in the active reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard, or any person in an active duty paid status in the Rhode Island National Guard, shall not be required to obtain a basic pistol/revolver safety certificate under this section so long as he or she remains in active status.

History of Section.
(P.L. 1929, ch. 1421, § 1; G.L. 1938, ch. 405, § 1; G.L. 1956, § 11-47-29; G.L., § 11-47-35; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1979, ch. 206, § 1; P.L. 1980, ch. 376, § 1; P.L. 1985, ch. 439, § 1; P.L. 1987, ch. 530, § 1; P.L. 1989, ch. 139, § 1; P.L. 1990, ch. 37, § 2; P.L. 1990, ch. 300, § 1; P.L. 1996, ch. 146, § 1; P.L. 2000, ch. 109, § 11; P.L. 2000, ch. 128, § 1; P.L. 2001, ch. 180, § 9; P.L. 2005, ch. 20, § 11; P.L. 2005, ch. 27, § 11; P.L. 2007, ch. 497, § 1; P.L. 2007, ch. 519, § 1.)



Chapter 11-47-35.1 - Persons exempt from § 11-47-35.

§ 11-47-35.1 Persons exempt from § 11-47-35.  The provisions of § 11-47-35 shall not apply to full-time members of the state police, full-time members of the state marshal's office, full-time members of city or town police departments, or state marshals or correctional officers or persons licensed under § 11-47-11.

History of Section.
(P.L. 1987, ch. 135, § 1; P.L. 1992, ch. 383, § 1; P.L. 1993, ch. 202, § 1.)



Chapter 11-47-35.2 - Sale of rifles/shotguns.

§ 11-47-35.2 Sale of rifles/shotguns.  (a) No person shall deliver a rifle or shotgun to a purchaser until seven (7) days shall have elapsed from twelve o'clock (12:00) noon of the day following the day of application for the purchase, and when delivered, the rifle or shotgun shall be unloaded and securely wrapped, with the bill of sale for it to be enclosed within the wrapper with the rifle or shotgun. Any citizen of the United States and/or lawful resident of this state who is eighteen (18) years of age or older, and any non-resident member of the armed forces of the United States who is stationed in this state and who is eighteen (18) years of age or older, may, upon application, purchase or acquire a rifle or shotgun. At the time of applying for the purchase of a shotgun or rifle the purchaser shall complete and sign in triplicate and deliver to the seller the application form described in this section, and in no case shall it contain the serial number of the rifle or shotgun.

(Face of application form)

Application to Purchase Shotgun or Rifle

Date Hour A.M. P.M.

Name

Address

(Street and number) (City or town) (State)

Date of Birth Place of Birth

Height Weight Color hair

Color eyes

Scars

Tattoos

Other identifying marks

Are you a citizen of the United States

Are you a citizen of Rhode Island

How long

Where stationed

(Armed Forces only)

Have you ever been convicted of a crime of violence

(See § 11-47-2 General Laws of Rhode Island)

Have you ever been adjudicated or under confinement as addicted to a controlled substance

Have you ever been adjudicated or under confinement for alcoholism

Have you ever been confined or treated for mental illness

From whom is shotgun or rifle being purchased

Seller's address

Seller's signature

Applicant's signature

(See § 11-47-23 for penalty for false information on this application)

(Reverse side of application form)

AFFIDAVIT: I certify that I have read and am familiar with the provisions of §§ 11-47-1  11-47-59, inclusive, of the general laws of the State of Rhode Island and Providence Plantations, and that I am aware of the penalties for violation of the provisions of the cited sections.

Signed

County of

State of Rhode Island

Subscribed and sworn before me this. . . . day of. . . . A.D. 20. . .

Notary Public

(b) The person who is selling the rifle or shotgun shall, on the date of application, sign and forward by registered mail or by delivery in person, the original and duplicate copies of the application to the superintendent of the Rhode Island state police or the chief of police in the city or town in which the seller has his or her residence or place of business. The superintendent of the Rhode Island state police or the chief of police in the city or town in which the person has his or her residence or place of business shall mark or stamp the original copy of the application form with the date and time of receipt and return it by the most expeditious means to the seller. The triplicate copy duly signed by the seller shall within seven (7) days be sent by him or her by registered mail to the attorney general. The person shall retain the original copy duly receipted by the police authority to whom sent or delivered for a period of six (6) years with other records of the sale. It shall be the duty of the police authority to whom the duplicate copy of the application form is sent or delivered to make a background check of the applicant to ascertain whether he or she falls under the provisions of § 11-47-5, 11-47-6, 11-47-7, or 11-47-23. If, after the lapse of seven (7) days from twelve o'clock (12:00) noon of the day following application, no disqualifying information has been received from the investigating police authority by the person who is selling the rifle or shotgun, he or she will deliver the firearm applied for to the applicant. Upon the finding of no disqualifying information under the provisions of the above cited sections of this chapter, and in no case later than thirty (30) days after the date of application, the duplicate and triplicate copies of the application will be destroyed. Retention of the duplicate and triplicate copies in violation of this chapter or any unauthorized use of the information contained in them by a person or agency shall be punishable by a fine of not more than one thousand dollars ($1,000). The provisions of this section shall not apply to bona fide sales at wholesale to duly licensed retail dealers, nor to purchases by retail dealers duly licensed under the provisions of § 11-47-39.

(c) The provisions of this section shall not apply to full-time members of the state police, full-time members of city or town police departments, persons licensed under §§ 11-47-9 and 11-47-11, or to sales of air rifles or " BB guns" or to sales of antique firearms as defined in § 11-47-2.

History of Section.
(P.L. 1990, ch. 37, § 1; P.L. 1990, ch. 300, § 1; P.L. 1996, ch. 146, § 1; P.L. 2000, ch. 128, § 1.)



Chapter 11-47-35.3 - Annual report on application process administration.

§ 11-47-35.3 Annual report on application process administration.  The attorney general shall provide the judiciary committees of the senate and house of representatives an annual report including the number of applications made pursuant to this section for the prior calendar year. The report shall include, but not be limited to, the number of applications received from sellers, the number of applications resulting in a determination that the potential buyer or transferee was prohibited from receipt or possession of a firearm pursuant to Rhode Island or federal law, the estimated costs of administering this chapter, and the number of instances in which a person requests amendment of the record pertaining to the person pursuant to §§ 11-47-35 and 11-47-35.2.

History of Section.
(P.L. 1990, ch. 300, § 2.)



Chapter 11-47-36 - Purchase of concealable firearms from out of state dealers.

§ 11-47-36 Purchase of concealable firearms from out of state dealers.  No citizen of this state shall purchase any concealable firearm outside of the state of Rhode Island unless he or she has duly executed the application form prescribed in § 11-47-35, the application form to be obtained by the purchaser from the city or town clerk of the city or town in which he or she resides or has his place of business. The original and duplicate copies of the application shall be delivered in person, duly executed, by the purchaser to the superintendent of the Rhode Island state police or to the chief of police of the city or town in which the purchaser resides. The purchaser shall send the triplicate copy of the application by registered mail to the attorney general within twenty-four (24) hours of the time of filing with the appropriate police authority. It shall be the duty of the police authority to whom the original and duplicate copies of the application are delivered to check the applicant's record to ascertain whether he or she falls under the provisions of § 11-47-5, 11-47-6, 11-47-7, or 11-47-23. If, after the lapse of seventy-two (72) hours from twelve o'clock (12:00) noon of the day following the date of application, no disqualifying record has been found by the investigating police authority, the original and duplicate copies of the application marked or stamped "approved" and signed by the investigating police authority will be returned to the applicant by the most expeditious means. The approved duplicate copy of the application shall be sent by the purchaser to the out-of-state dealer as proof of lawful purchase, and the original shall be retained by the purchaser along with the bill of sale for the firearm purchased for a period of six (6) years as proof of lawful purchase. The triplicate copy of the application shall be retained by the attorney general for a period which shall in no case exceed ninety (90) days, provided that no evidence of the nature as would disqualify the applicant has been found.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-37 - Sale to minors and others forbidden.

§ 11-47-37 Sale to minors and others forbidden.  No person shall sell a pistol or revolver to any person under the age of twenty-one (21) or to one who he or she has reasonable cause to believe falls under the provisions of § 11-47-5, 11-47-6, 11-47-7, or 11-47-23.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-38 - Dealers to be licensed.

§ 11-47-38 Dealers to be licensed.  No retail dealer shall sell or otherwise transfer, or expose for sale or transfer, or have in his or her possession with intent to sell or otherwise transfer, any pistol, revolver, or other firearm without being licensed as provided in this chapter.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-39 - Issuance and conditions of dealer's license.

§ 11-47-39 Issuance and conditions of dealer's license.  The duly constituted licensing authorities of any city, town, or political subdivision of this state may grant licenses in form prescribed by the attorney general effective for not more than one year from date of issue permitting the licensee to sell pistols and revolvers at retail within this state, subject to the following conditions in addition to those specified in §§ 11-47-35 and 11-47-36, for breach of any of which the license shall be forfeited and the licensee subject to punishment as provided in this chapter:

(1) The business shall be carried on only in the building designated in the license.

(2) The license or a copy of it, certified by the issuing authority, shall be displayed on the premises where it can easily be read.

(3) No pistol or revolver shall be sold in violation of any provision of this chapter, nor shall a pistol or revolver be sold under any circumstances unless the purchaser is personally known to the seller or shall present clear evidence of his or her identity.

(4) The fee for issuing the license shall be five dollars ($5.00). The fee charged for the issuing of the license shall be applied for the use and benefit of the city or town.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-40 - Register of sales of firearms  Display of firearms.

§ 11-47-40 Register of sales of firearms  Display of firearms.  (a) Every person, firm, or corporation selling a pistol, revolver, or other firearm whether the seller is a retail dealer, pawnbroker, or otherwise shall keep a register in which shall be entered at the time of sale the date of sale, name, age, and residence of every purchaser of the a pistol, revolver, or other firearm, together with the caliber, make, model, manufacturer's number, or other mark of identification on the pistol, revolver, or other firearm. Every person, firm, or corporation who shall fail to keep a register and to enter the acts required by this section shall, upon conviction, be punished as provided in this chapter. The register shall be open at all reasonable hours for the mandatory monthly inspection of licensed firearm dealers to be conducted by state and/or local police officials.

(b) This section shall not apply to wholesale dealers' bona fide sales at wholesale to duly licensed retail dealers. It shall be unlawful for any person, firm, or corporation dealing in firearms to display any pistol, revolver, or imitation, or any firearm of a size which may be concealed upon the person, or placard advertising the sale of one, in any part of the premises of the person, firm, or corporation where it can be readily seen from the outside. "Firearm" as utilized in this section only does not apply to an air rifle, air pistol, "blank gun," or "BB gun."

History of Section.
(P.L. 1929, ch. 1421, § 2; G.L. 1938, ch. 405, § 2; G.L. 1956, § 11-47-30; G.L. 1956, § 11-47-40; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-41 - Government firearm registration prohibited.

§ 11-47-41 Government firearm registration prohibited.  No government agency of this state or its political subdivisions shall keep or cause to be kept any list or register of privately owned firearms or any list or register of the owners of those firearms; provided, that the provisions of this section shall not apply to firearms which have been used in committing any crime of violence, nor to any person who has been convicted of a crime of violence.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-42 - Weapons other than firearms prohibited.

§ 11-47-42 Weapons other than firearms prohibited.  (a) No person shall carry or possess or attempt to use against another any instrument or weapon of the kind commonly known as a blackjack, slingshot, billy, sandclub, sandbag, metal knuckles, slap glove, bludgeon, stun-gun, or the so called "Kung-Fu" weapons.

(2) No person shall with intent to use unlawfully against another, carry or possess a crossbow, dagger, dirk, stiletto, sword-in-cane, bowie knife, or other similar weapon designed to cut and stab another.

(3) No person shall wear or carry concealed upon his person, any of the above-mentioned instruments or weapons, or any razor, or knife of any description having a blade of more than three (3) inches in length measuring from the end of the handle where the blade is attached to the end of the blade, or other weapon of like kind or description.

Any person violating the provisions of these subsections shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both, and the weapon so found shall be confiscated.

Any person violating the provisions of these subsections while he or she is incarcerated within the confines of the adult correctional institutions shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000), or by imprisonment for not less than one year nor more than five (5) years, or both, and the weapon so found shall be confiscated.

(b) No person shall sell to a person under eighteen (18) years of age, without the written authorization of the minor's parent or legal guardian, any stink bomb, blackjack, slingshot, bill, sandclub, sandbag, metal knuckles, slap glove, bludgeon, stungun, paint ball gun, so called "kung-fu" weapons, dagger, dirk, stiletto, sword-in-cane, bowie knife, razor, or knife of any description having a blade of more than three inches (3") in length as described in subsection (a) of this section, or any multi-pronged star with sharpened edges designed to be used as a weapon and commonly known as a Chinese throwing star, except that an individual who is actually engaged in the instruction of martial arts and licensed under § 5-43-1 may carry and possess any multi-pronged star with sharpened edges for the sole purpose of instructional use. Any person violating the provisions of this subsection shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000), or by imprisonment for not less than one year nor more than five (5) years, or both, and the weapons so found shall be confiscated.

History of Section.
(G.L. 1896, ch. 283, §§ 23, 24; P.L. 1907, ch. 1436, § 1; P.L. 1908, ch. 1572, § 1; G.L. 1909, ch. 349, §§ 32, 33; P.L. 1910, ch. 591, § 1; P.L. 1911, ch. 709, § 1; P.L. 1915, ch. 1258, § 15; G.L. 1923, ch. 401, § 32; G.L. 1938, ch. 612, § 31; G.L. 1956, § 11-47-32; G.L., § 11-47-42; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1985, ch. 310, § 1; P.L. 1987, ch. 79, § 1; P.L. 1991, ch. 281, § 1; P.L. 2012, ch. 292, § 1.)



Chapter 11-47-43 - Collectors and police officers exempt from § 11-47-42.

§ 11-47-43 Collectors and police officers exempt from § 11-47-42.  The provisions of § 11-47-42, so far as they forbid the possession of certain instruments or weapons, shall not apply to any person who possesses or is making a collection of the weapons as curios or for educational, professional, scientific, or any other lawful purpose, without intent to use the instrument or weapon unlawfully. Nor shall the provisions of § 11-47-42, so far as they relate to the possession or carrying of any billy, apply to sheriffs, constables, police, or other officers or guards whose duties require them to arrest or to keep and guard prisoners or property, nor to any person summoned by those officers to aid them in the discharge of their duties while actually engaged in their duties.

History of Section.
(G.L. 1896, ch. 283, § 23; P.L. 1908, ch. 1572, § 1; G.L. 1909, ch. 349, § 32; P.L. 1910, ch. 591, § 1; G.L. 1909, ch. 349, § 33; P.L. 1915, ch. 1258, § 16; G.L. 1923, ch. 401, § 33; G.L. 1938, ch. 612, § 32; G.L. 1956, § 11-47-33; G.L. 1956, § 11-47-43; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-44 - Standard of proof under §§ 11-47-42 and 11-47-43.

§ 11-47-44 Standard of proof under §§ 11-47-42 and 11-47-43.  No negative allegation of any kind need be averred or proved in any complaint under §§ 11-47-42 and 11-47-43, and the possession of any blackjack, slungshot, billy, sandclub, sandbag, metal knuckles, bludgeon, dirk, dagger, stiletto, or other similar weapon designed to cut and stab another, and the carrying or use of any the instrument or weapons or of any of the instruments or weapons forbidden by § 11-47-42 to be carried, worn, or used shall be evidence that the possession, use, wearing, or carrying, as the case may be, of any the instrument or weapon, is unlawful, but the respondent in any the case may show any fact that would render the possession or use, or wearing or carrying of the instrument or weapon lawful.

History of Section.
(G.L. 1896, ch. 283, § 26; G.L. 1909, ch. 349, § 35; G.L. 1909, ch. 349, § 34; P.L. 1915, ch. 1258, § 17; G.L. 1923, ch. 401, § 34; G.L. 1938, ch. 612, § 33; G.L. 1956, § 11-47-34; G.L. 1956, § 11-47-44; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-45 - Arrest and detention for possession of weapon prohibited by § 11-47-42.

§ 11-47-45 Arrest and detention for possession of weapon prohibited by § 11-47-42.  Every officer authorized to make an arrest for any criminal offense may arrest without complaint and warrant any person who has in his or her possession any instrument or weapon described in § 11-47-42 whenever the officer has reasonable ground to suspect that the person possesses, or is using, wearing or carrying the instrument or weapon contrary to law. Any person so arrested may be detained a reasonable time, not exceeding twenty-four (24) hours, for the purpose of making an investigation concerning the person, but no person so arrested shall be detained longer than twenty-four (24) hours without complaint being made against him or her before some proper court or justice. If the officer making the arrest shall at any time within the twenty-four (24) hours satisfy himself or herself that there is no ground for making a criminal complaint against the person, he or she shall be discharged from custody.

History of Section.
(G.L. 1909, ch. 349, § 35; P.L. 1915, ch. 1258, § 17; G.L. 1923, ch. 401, § 35; G.L. 1938, ch. 612, § 34; G.L. 1956, § 11-47-35; G.L. 1956, § 11-47-45; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-46 - Sections 11-47-42  11-47-45 inapplicable to firearms.

§ 11-47-46 Sections 11-47-42  11-47-45 inapplicable to firearms.  The provisions of §§ 11-47-42  11-47-45 shall not be construed to relate to the possession and carrying of air guns, pistols or firearms of any description.

History of Section.
(P.L. 1927, ch. 1052, § 18; G.L. 1938, ch. 404, § 18; G.L. 1956, § 11-47-36; G.L. 1956, § 11-47-46; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-47 - Display of weapons.

§ 11-47-47 Display of weapons.  No person, firm, or corporation shall display in a place of business by means of a window display any pistol, revolver, or other firearm, as defined in § 11-47-2, or any dagger, dirk, bowie knife, stiletto, metal knuckles, or blackjack; provided, that dealers in sporting goods may include in a window display pistols or revolvers upon a permit issued by the chief of police or town sergeant of any city or town. Any person, firm, or corporation violating the provisions of this section shall be punished by a fine not exceeding twenty-five dollars ($25.00) for the first offense and one hundred dollars ($100) for every subsequent offense.

History of Section.
(P.L. 1929, ch. 1380, §§ 1, 2; G.L. 1938, ch. 607, §§ 11, 12; G.L. 1956, § 11-47-37; G.L. 1956, § 11-47-47; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-48 - Report of gunshot wounds.

§ 11-47-48 Report of gunshot wounds.  Every physician attending or treating a case of bullet wound, gunshot wound, powder burn, or any other injury arising from or caused by the discharge of a gun, pistol, or other firearm, or whenever any case is treated in a hospital, sanitarium, dispensary, or other institution the person in charge of it, shall report the case at once to the police authorities of the town or city where the physician, hospital, sanitarium, dispensary or institution is located. This section shall not apply to wounds, burns, or injuries received by any member of the armed forces of the United States or of this state while engaged in the actual performance of duty. Whoever violates any provision of this section shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

History of Section.
(P.L. 1929, ch. 1384, § 1; G.L. 1938, ch. 607, § 13; G.L. 1956, § 11-47-38; G.L. 1956, § 11-47-48; P.L. 1959, ch. 75, § 1.)



Chapter 11-47-48.1 - Report of lost or stolen weapons.

§ 11-47-48.1 Report of lost or stolen weapons.  Every person who owns a firearm shall report the loss or theft of their firearm to the local law enforcement agency within twenty-four (24) hours of the discovery of the loss or theft. Whoever knowingly violates this section shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

History of Section.
(P.L. 1997, ch. 87, § 1.)



Chapter 11-47-49 - Firing across highways prohibited.

§ 11-47-49 Firing across highways prohibited.  Every person who shall discharge any firearm or other contrivance arranged to discharge shot, bullets, arrows, darts, or other missiles in or across any public road, street, square, or lane shall, upon conviction, be guilty of a misdemeanor and shall be subject to a fine not exceeding five hundred dollars ($500), or one year in prison, or both.

History of Section.
(G.L. 1896, ch. 110, § 1; G.L. 1909, ch. 134, § 1; G.L. 1923, ch. 177, § 1; G.L. 1938, ch. 406, § 1; G.L. 1956, § 11-47-39; G.L. 1956, § 11-47-49; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-49.1 - Firing in Blackstone Valley Flood Plain prohibited.

§ 11-47-49.1 Firing in Blackstone Valley Flood Plain prohibited.  Every person who shall hunt or discharge any firearm within the Blackstone Valley Flood Plains or Marshes, also known as the "Valley Marshes," shall be subject to:

(1) A fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) for the first offense;

(2) A fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or imprisonment for sixty (60) days, or both, for the second offense; and

(3) For any subsequent offense a fine of not less than one hundred fifty dollars ($150) nor more than five hundred dollars ($500), or imprisonment for ninety (90) days, or both.

History of Section.
(P.L. 1980, ch. 43, § 1.)



Chapter 11-47-50 - Firing without landowner's permission  Firing in compact area.

§ 11-47-50 Firing without landowner's permission  Firing in compact area.  (a) Every person, not being at the time under military duty, who shall discharge any firearm, "BB gun", or other contrivance arranged to discharge shot, bullets, arrows, darts, or other missiles within the compact part of any city or town, or who shall discharge a firearm or other contrivance elsewhere, except upon land owned or occupied by him or her or by permission of the owner or occupant of the land on or into which he or she may shoot, shall be guilty of a misdemeanor, and shall be subject to a fine not exceeding five hundred dollars ($500), or one year in prison, or both; provided, that any city or town may by ordinance permit the discharge on non-posted land.

(b) The provisions of this section shall not apply to the owner of land who uses, or who gives permission to another to use without charge, a recurve, compound or longbow, provided that they are not used within two hundred fifty feet (250') of a dwelling house.

History of Section.
(G.L. 1896, ch. 110, § 3; G.L. 1909, ch. 134, § 3; G.L. 1923, ch. 177, § 3; G.L. 1938, ch. 406, § 3; P.L. 1954, ch. 3280, § 1; G.L. 1956, § 11-47-40; G.L. 1956, § 11-47-50; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1; P.L. 1991, ch. 333, § 1.)



Chapter 11-47-51 - Loaded weapons in vehicles.

§ 11-47-51 Loaded weapons in vehicles.  It is unlawful for any person to have in his or her possession a loaded rifle or loaded shotgun or a rifle or shotgun from the magazine of which all shells and cartridges have not been removed in or on any vehicle or conveyance or its attachments while upon or along any public highway, road, lane, or trail within this state; provided, that the provisions of this section shall not apply to deputy sheriffs, the superintendent and members of the state police, prison or jail wardens or their deputies, members of the city or town police force, investigators of the department of attorney general appointed pursuant to § 42-9-8.1, the director, assistant director and other inspectors and agents at the Rhode Island state fugitive task force appointed pursuant to § 12-6-7.2, nor to other duly appointed law enforcement officers, including conservation officers, nor to members of the Army, Navy, Air force, or Marine Corps of the United States, or the National Guard or organized reserves, when on duty, nor to officers or employees of the United States authorized by law to carry a concealed firearm, nor to any civilian guard or criminal investigator carrying sidearms or a concealed firearm in the performance of his or her official duties under the authority of the commanding officer of the military establishment in the state of Rhode Island where he or she is employed by the United States.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 1992, ch. 286, § 2; P.L. 1993, ch. 423, § 2; P.L. 2012, ch. 324, § 41.)



Chapter 11-47-51.1 - Discharge of firearm or incendiary or explosive substance or device from motor vehicle.

§ 11-47-51.1 Discharge of firearm or incendiary or explosive substance or device from motor vehicle.  (a) No person shall unlawfully discharge a firearm or incendiary or explosive substance or device from a motor vehicle in a manner which creates a substantial risk of death or serious personal injury to another person. Every person violating the provisions of this section shall be punished by imprisonment for not less than ten (10) years nor more than twenty (20) years and shall be fined not less than five thousand dollars ($5,000.00) nor more than fifty thousand dollars ($50,000.00), or both.

(2) In all cases under this subsection, the justice imposing sentence shall impose not less than the minimum sentence of ten (10) years imprisonment and may only impose a sentence less than that minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. The finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for a term of ten (10) years is imposed, the trial justice shall set forth on the record the circumstances which he or she found as justification for imposition of the lesser sentence.

(b) Any person injured as a result of a violation of this section shall be entitled to the civil remedies provided by § 7-15-4.

History of Section.
(P.L. 1990, ch. 312, § 1.)



Chapter 11-47-52 - Carrying of weapon while under the influence of liquor or drugs.

§ 11-47-52 Carrying of weapon while under the influence of liquor or drugs.  It is unlawful to carry or transport any firearm in this state when intoxicated or under the influence of intoxicating liquor or narcotic drugs.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-53 - Limitation of prosecutions under §§ 11-47-49  11-47-52  Fines.

§ 11-47-53 Limitation of prosecutions under §§ 11-47-49  11-47-52  Fines.  No complaint for a violation of any of the provisions of §§ 11-47-49  11-47-52 shall be sustained unless brought within thirty (30) days after the commission of the offense, and all fines for the violation shall inure to the state.

History of Section.
(G.L. 1896, ch. 110, § 6; G.L. 1909, ch. 134, § 6; G.L. 1923, ch. 177, § 6; G.L. 1938, ch. 406, § 7; G.L. 1956, § 11-47-42; G.L. 1956, § 11-47-53; P.L. 1959, ch. 75, § 1; P.L. 1975, ch. 278, § 1.)



Chapter 11-47-54 - Licensing of shooting galleries.

§ 11-47-54 Licensing of shooting galleries.  Every person who shall keep any pistol gallery, rifle gallery, or other building or other enclosure in any city or town of this state where firearms are used without a license from the duly constituted licensing authority of the city or town shall, upon conviction, be fined two hundred dollars ($200) for the first offense, and five hundred dollars ($500) for each subsequent offense; provided, that the provisions of this section shall not apply to organizations that receive arms and ammunition from the United States or this state.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-55 - Enforcement of chapter.

§ 11-47-55 Enforcement of chapter.  Deputy sheriffs, the superintendent and members of the state police, members of the city or town police force, or other duly appointed law enforcement officers, including conservation officers, shall have the power to enforce the provisions of this chapter.

History of Section.
(P.L. 1959, ch. 75, § 1; P.L. 2012, ch. 324, § 41.)



Chapter 11-47-56 - Constitutionality.

§ 11-47-56 Constitutionality.  If any part of this chapter is for any reason declared void, its invalidity shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1959, ch. 75, § 1.)



Chapter 11-47-57 - "Mace" or similar substances.

§ 11-47-57 "Mace" or similar substances.  Any person eighteen (18) years of age or over may carry on his or her person and use, unless otherwise prohibited by law, any non-lethal noxious substance or liquid for his or her protection or the protection of others; however, the use of any non-lethal noxious substance or liquid for any other purpose shall be punishable by a fine of not more than twenty-five dollars ($25.00).

History of Section.
(P.L. 1981, ch. 406, § 1.)



Chapter 11-47-58 - Firearms  State preemption.

§ 11-47-58 Firearms  State preemption.  The control of firearms, ammunition, or their component parts regarding their ownership, possession, transportation, carrying, transfer, sale, purchase, purchase delay, licensing, registration, and taxation shall rest solely with the state, except as otherwise provided in this chapter.

History of Section.
(P.L. 1986, ch. 443, § 1.)



Chapter 11-47-59 - Possession of knife during commission of crime.

§ 11-47-59 Possession of knife during commission of crime.  No person shall commit or attempt to commit any crime of violence while having in his or her possession a knife with a blade more than three (3) inches long. Every person violating the provisions of this section shall, upon conviction, be sentenced for a term not less than one year nor more than five (5) years and/or fined not exceeding three thousand dollars ($3,000).

History of Section.
(P.L. 1988, ch. 248, § 1.)



Chapter 11-47-60 - Possession of firearms on school grounds.

§ 11-47-60 Possession of firearms on school grounds.  (a) No person shall have in his or her possession any firearm or other weapons on school grounds.

(2) For the purposes of this section, "school grounds" means the property of a public or private elementary or secondary school or in those portions of any building, stadium, or other structure on school grounds which were, at the time of the violation, being used for an activity sponsored by or through a school in this state or while riding school provided transportation.

(3) Every person violating the provisions of this section shall, upon conviction, be sentenced to imprisonment for not less than one year nor more than five (5) years, or shall be fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

(4) Any juvenile adjudicated delinquent pursuant to this statute shall, in addition to whatever other penalties are imposed by the family court, lose his or her license to operate a motor vehicle for up to six (6) months. If the juvenile has not yet obtained the necessary age to obtain a license, the court may impose as part of its sentence a delay in his or her right to obtain the license when eligible to do so, for a period of up to six (6) months.

(b) The provisions of this section shall not apply to any person who shall be exempt pursuant to the provisions of §§ 11-47-9, 11-47-11, and 11-47-18 or to the following activities when the activities are officially recognized and sanctioned by the educational institution:

(1) Firearm instruction and/or safety courses;

(2) Government-sponsored military-related programs such as ROTC;

(3) Interscholastic shooting and/or marksmanship events;

(4) Military history and firearms collection courses and/or programs; and

(5) The use of blank guns in theatrical and/or athletic events.

(c) The provisions of this section shall not apply to colleges, universities, or junior colleges.

History of Section.
(P.L. 1990, ch. 209, § 1; P.L. 1990, ch. 258, § 1; P.L. 1995, ch. 67, § 1.)



Chapter 11-47-60.1 - Safe storage.

§ 11-47-60.1 Safe storage.  (a) Nothing in this section shall be construed to reduce or limit any existing right to purchase and own firearms and/or ammunition or to provide authority to any state or local agency to infringe upon the privacy of any family, home or business except by lawful warrant.

(b) A person who stores or leaves on premises under his or her control a loaded firearm and who knows or reasonably should know that a child is likely to gain access to the firearm without the permission of the child's parent or guardian, and the child obtains access to the firearm and causes injury to himself or herself or any other person with the firearm, is guilty of the crime of criminal storage of a firearm and, upon conviction, shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both. For purposes of this section, a "child" is defined as any person who has not attained the age of sixteen (16) years.

(c) The provisions of subsection (b) of this section shall not apply whenever any of the following occurs:

(1) The child obtains the firearm as a result of an illegal entry of any premises by any person or an illegal taking of the firearm from the premises of the owner without permission of the owner;

(2) The firearm is kept in a locked container or in a location which a reasonable person would believe to be secured;

(3) The firearm is carried on the person or within such a close proximity so that the individual can readily retrieve and use the firearm as if carried on the person;

(4) The firearm is locked with a locking device;

(5) The child obtains or obtains and discharges the firearm in a lawful act of self-defense or defense of another person;

(6) The person who keeps a loaded firearm on any premises which is under his or her custody or control has no reasonable expectations, based on objective facts and circumstances, that a child is likely to be present on the premises.

(d) If the person who allegedly violated this section is the parent or guardian of a child who is injured or who dies as the result of an accidental shooting, the attorney general's department shall consider among other factors, the impact of the injury or death on the person who has allegedly violated this section when deciding whether to prosecute an alleged violation.

(2) It is the intent of the general assembly that a parent or guardian of a child who is injured or who dies of an accidental shooting shall be prosecuted only in those instances in which the parent or guardian behaved in a grossly negligent manner.

History of Section.
(P.L. 1995, ch. 62, § 1.)



Chapter 11-47-60.2 - Possession of weapons on school grounds  Notification.

§ 11-47-60.2 Possession of weapons on school grounds  Notification.  (a) If a student is found to be carrying a weapon, as defined in § 11-47-42, a firearm or replica of a firearm, or commits an aggravated assault on school grounds as defined in § 11-47-60, the principal or designee shall immediately notify the student's parents and the local police and turn the weapon over, if any, to the local enforcement agency.

(b) Any person who has reasonable cause to know that any person is in violation of this statute shall notify the principal or designee. The principal or designee shall immediately notify the student's parents and the local police. Any person acting in good faith who makes a report under this section shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of making the report.

(c) School superintendents shall receive notice from the clerk of the family court regarding the disposition of all cases involving juveniles from their school districts adjudged pursuant to this statute. This information shall remain confidential and be shared with school officials who deal directly with the student.

(d) The provisions of this section should not apply to the following activities when the activities are officially recognized and sanctioned by the educational institution:

(1) Firearm instructed and/or safety course;

(2) Government-sponsored military-related programs such as ROTC;

(3) Interscholastic shooting and/or marksmanship events;

(4) Military history and firearms collection courses and/or programs; and

(5) The use of blank guns in theatrical and/or athletic events.

(e) The provisions of this section shall not apply to colleges, universities or junior colleges.

History of Section.
(P.L. 1995, ch. 313, § 1.)



Chapter 11-47-60.3 - Trigger lock required.

§ 11-47-60.3 Trigger lock required.  No licensed retail dealer shall deliver any pistol to any purchaser without providing a trigger lock or other safety device designed to prevent an unauthorized user from operating the pistol.

History of Section.
(P.L. 2000, ch. 208, § 1; P.L. 2000, ch. 221, § 1.)



Chapter 11-47-61 - Drive-by shootings.

§ 11-47-61 Drive-by shootings.  Every person who shall discharge a firearm from a motor vehicle in a manner which creates a substantial risk of death or serious injury shall, upon conviction, be fined not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000) or imprisoned for not less than ten (10) years nor more than twenty (20) years, or both.

History of Section.
(P.L. 1990, ch. 284, § 3.)



Chapter 11-47-62 - Rifle ranges  Immunity from prosecution  Criminal or civil.

§ 11-47-62 Rifle ranges  Immunity from prosecution  Criminal or civil.  (a) Notwithstanding the provisions of any general or special law, rule or regulation to the contrary, it shall be lawful for an owner of a rifle, pistol, silhouette, archery, skeet, trap, black powder, or other similar range to operate the range in excess of the applicable noise or noise pollution, law, ordinance or bylaw, provided the owner of the range continues to be in compliance with any applicable noise control law, ordinance or bylaws in existence at the time of the construction of the range. No owner shall be liable in any action for nuisance, and no court shall enjoin the use or operation of the range on the basis of noise or noise pollution, provided the owner continues to be in compliance with any noise control law, ordinance or bylaws in effect at the time of the construction of the range.

(b) No standards in rules adopted by any state, city or town agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall apply to the ranges exempted from liability under the provisions of this section.

(c) Nothing in this section shall be construed to authorize or permit an owner of a rifle, pistol, silhouette, archery, skeet, trap, black powder, or other similar range to change the use and/or type of the range, or to expand the use and/or type of the range.

History of Section.
(P.L. 1997, ch. 225, § 1.)






Chapter 11-48 - Substances Releasing Toxic Vapors

Chapter 11-48-1 - "Person" defined.

§ 11-48-1 "Person" defined.  "Person", as used in this chapter, includes any individual, firm, or corporation.

History of Section.
(P.L. 1968, ch. 25, § 1.)



Chapter 11-48-2 - Sale, possession, and use.

§ 11-48-2 Sale, possession, and use.  No person shall intentionally smell or inhale the fumes of any substance having the property of releasing toxic vapors for the purpose of causing a condition of intoxication, euphoria, excitement, exhilaration, stupefaction, or dulled senses or nervous system, nor possess, buy, or sell any substance for the purpose of violating or aiding another to violate this chapter; provided, that this chapter shall not apply to the inhalation of anesthesia for medical or dental purposes.

History of Section.
(P.L. 1968, ch. 25, § 1.)



Chapter 11-48-3 - Penalty for violation.

§ 11-48-3 Penalty for violation.  Any person who violates the provisions of this chapter shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than six (6) months, or both.

History of Section.
(P.L. 1968, ch. 25, § 1; P.L. 1995, ch. 191, § 1.)






Chapter 11-49 - Credit Card Crime Act

Chapter 11-49-1 - Definitions.

§ 11-49-1 Definitions.  As used in this chapter:

(1) "Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(2) "Credit card" means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the card holder in obtaining money, goods, services, or anything else of value on credit.

(3) "Expired credit card" means a credit card which is no longer valid because the term shown on it has elapsed.

(4) "Issuer" means the business organization or financial institution, or its duly authorized agent, which issues a credit card.

(5) "Receives" or "receiving" means acquiring possession or control or accepting as security for a loan a credit card.

(6) "Revoked credit card" means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-2 - False statement as to financial condition or identity.

§ 11-49-2 False statement as to financial condition or identity.  A person who makes or causes to be made, either directly or indirectly, any false statement as to a material fact in writing, knowing it to be false and with intent that it be relied on respecting his or her identity or that of any other person, firm, or corporation or his or her financial condition or that of any other person, firm, or corporation, for the purpose of procuring the issuance of a credit card, violates this section and is subject to the penalties set forth in § 11-49-10(a).

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-3 - Theft  Obtaining credit card through fraudulent means.

§ 11-49-3 Theft  Obtaining credit card through fraudulent means.  (a) Theft by taking or retaining possession of card taken. A person who takes a credit card from the person, possession, custody, or control of another without the cardholder's consent, or who, with knowledge that it has been so taken, receives the credit card with intent to use it, to sell it, or to transfer it to a person other than the issuer or the cardholder, is guilty of credit card theft and is subject to the penalties set forth in § 11-49-10(a). Taking a credit card without consent includes obtaining it by conduct defined or known as statutory larceny, common law larceny by trespassory taking, common law larceny by trick or embezzlement, or obtaining property by false pretense, false promise, or extortion.

(b) Theft of credit card lost, mislaid or delivered by mistake. A person who receives a credit card that he or she knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder and who retains possession with intent to use it, to sell it, or to transfer it to a person other than the issuer or the cardholder, is guilty of credit card theft and is subject to the penalties set forth in § 11-49-10(a).

(c) Purchase or sale of credit card of another. A person other than the issuer who sells a credit card, or a person who buys a credit card from a person other than the issuer, violates this subsection and is subject to the penalties set forth in § 11-49-10(a).

(d) Obtaining control of credit card as security for debt. A person who, with intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, obtains control over a credit card as security for debt violates this subsection and is subject to the penalties set forth in § 11-49-10(a).

(e) Dealing in credit cards of another. A person other than the issuer who during any twelve (12) month period receives two (2) or more credit cards issued in the name or names of different cardholders, which he or she has reason to know were taken or retained under circumstances which constitute credit card theft or a violation of this law, violates this subsection and is subject to the penalties set forth in § 11-49-10(b).

(f) Forgery of credit card. A person who, with intent to defraud a purported issuer or a person or organization providing money, goods, services, or anything else of value or any other person, falsely makes or embosses a purported credit card or utters a credit card is guilty of credit card forgery and is subject to the penalties set forth in § 11-49-10(b). A person other than the purported issuer who possesses two (2) or more credit cards which are falsely made or falsely embossed is presumed to have violated this subsection. A person falsely makes a credit card when he or she makes or draws in whole or in part a device or instrument which purports to be the credit card of a named issuer but which is not a credit card of the named issuer because the issuer did not authorize the making or drawing, or alters a credit card which was validly issued. A person falsely embosses a credit card when, without the authorization of the named issuer, he or she completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

(g) Signing credit card of another. A person other than the cardholder or a person authorized by the cardholder who, with intent to defraud the issuer or a person or organization providing money, goods, services, or anything else of value or any other person, signs a credit card violates this subsection and is subject to the penalties set forth in § 11-49-10(a).

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-4 - Fraudulent use of credit cards.

§ 11-49-4 Fraudulent use of credit cards.  A person who, with intent to defraud the issuer or a person or organization providing money, goods, services, or anything else of value or any other person, uses, for the purpose of obtaining money, goods, services, or anything else of value, a credit card obtained or retained in violation of this law or a credit card which he or she knows is forged, expired, or revoked, or who obtains money, goods, services, or anything else of value by representing, without the consent of the cardholder, that he or she is the holder of a specified card or by representing that he or she is the holder of a card and the card has not in fact been issued, violates this section and is subject to the penalties set forth in § 11-49-10(a), if the value of all moneys, goods, services, and other things of value obtained in violation of this subsection does not exceed one hundred dollars ($100) in any six (6) month period. The violator is subject to the penalties set forth in § 11-49-10(b) if the value does exceed one hundred dollars ($100) in any six (6) month period. Knowledge of revocation shall be presumed to have been received by a cardholder four (4) days after it has been mailed to him or her at the address set forth on the credit card or at his or her last known address by registered or certified mail, return receipt requested, and, if the address is more than five hundred (500) miles from the place of mailing, by air mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone or Canada, notice shall be presumed to have been received ten (10) days after mailing by registered or certified mail.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-5 - Fraud by person authorized to provide goods or services.

§ 11-49-5 Fraud by person authorized to provide goods or services.  (a) Illegally obtained or illegally possessed credit card; forge. A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder or any agent or employees of the person who, with intent to defraud the issuer or the cardholder, furnishes money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of this law or a credit card which he or she knows is forged, expired, or revoked, violates this subsection and is subject to the penalties set forth in § 11-49-10(a), if the value of all money, goods, services, and other things of value furnished in violation of this subsection does not exceed one hundred dollars ($100) in any six (6) month period. The violator is subject to the penalties set forth in § 11-49-10(b) if the value does exceed one hundred dollars ($100) in any six (6) month period.

(b) Misrepresentation to issuer. A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder or any agent or employee of the person who, with intent to defraud the issuer or the cardholder, fails to furnish money, goods, services, or anything else of value which he or she represents in writing to the issuer that he has furnished, violates this subsection and is subject to the penalties set forth in § 11-49-10(a), if the difference between the value of all money, goods, services, and anything else of value actually furnished and the value represented to the issuer to have been furnished, does not exceed five hundred dollars ($500) in any six (6) month period. The violator is subject to the penalties set forth in § 11-49-10(b) if the difference does exceed five hundred dollars ($500) in any six (6) month period.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-6 - Possession of machinery, plates or other contrivance or incomplete credit cards.

§ 11-49-6 Possession of machinery, plates or other contrivance or incomplete credit cards.  A person other than the cardholder possessing two (2) or more incomplete credit cards with intent to complete them without the consent of the issuer or a person possessing with knowledge of its character any machinery, plates, or any other contrivance designed to reproduce instruments purporting to be the credit cards of an issuer who has not consented to the preparation of the credit cards violates this section and is subject to the penalties set forth in § 11-49-10(b). A credit card is incomplete if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder, has not yet been stamped, embossed, imprinted, or written on it.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-6.1 - Publishing information for fraudulent purposes.

§ 11-49-6.1 Publishing information for fraudulent purposes.  (a) It shall be unlawful for any person to publish or cause to be published the number or code of an existing, cancelled, revoked, expired, or nonexistent credit card issued by a company providing telecommunication services or the numbering or coding system which is employed in the issuance of those credit cards, or any method, scheme, instruction, or information on how to fraudulently avoid payment for telecommunication services, with the intent that the number or coding system or information be used or with knowledge that the system or information are to be used to fraudulently avoid the payment of any lawful charges imposed by the telecommunications company.

(2) As used in this section, "publishes" means the communication of information to any one or more persons, either orally, in person, or by telephone, radio, or television, or in writing of any kind, including a letter or memorandum, circular, poster, or handbill, newspaper or magazine article, or book with the intent that the information be used or employed in violation of this section.

(b) Any person who violates this section is guilty of a misdemeanor and, upon conviction, may be imprisoned for not more than one year, or fined not more than five hundred dollars ($500), or both.

(c) Any person convicted of a second or subsequent offense of this section shall be guilty of a felony and, upon conviction, may be imprisoned for not more than three (3) years or fined not more than three thousand dollars ($3,000), or both.

History of Section.
(P.L. 1978, ch. 60, § 2.)



Chapter 11-49-7 - Receipt of money, goods and services obtained by fraudulent use of credit cards.

§ 11-49-7 Receipt of money, goods and services obtained by fraudulent use of credit cards.  A person who receives money, goods, services, or anything else of value obtained in violation of § 11-49-4, knowing or believing that it was so obtained, violates this section and is subject to the penalties set forth in § 11-49-10(a). A person who obtains at a discount price a ticket issued by an airline, railroad, steamship, or other transportation company, which was acquired in violation of § 11-49-4 without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it, shall be presumed to know that the ticket was acquired under circumstances constituting a violation of § 11-49-4.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-8 - Defense not available.

§ 11-49-8 Defense not available.  In any prosecution for violation of this chapter, the state is not required to establish and it is no defense that a person, other than the defendant, who violated this chapter has not been convicted, apprehended, or identified.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-10 - Penalties.

§ 11-49-10 Penalties.  (a) A person who is subject to the penalties of this subsection shall be fined not more than one thousand dollars ($1,000), or imprisoned not more than one year, or both.

(b) A person who is subject to the penalties of this subsection shall be fined not more than three thousand dollars ($3,000), or imprisoned not more than three (3) years, or both.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-11 - Chapter not exclusive.

§ 11-49-11 Chapter not exclusive.  This chapter shall not be construed to preclude the applicability of any other provision of the criminal law of this state which presently applies or may in the future apply to any transaction which violates this chapter, unless that provision is inconsistent with the terms of this chapter.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-12 - Severability.

§ 11-49-12 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1969, ch. 129, § 2.)



Chapter 11-49-13 - Short title.

§ 11-49-13 Short title.  This chapter shall be known and may be cited as the "Credit Card Crime Act."

History of Section.
(P.L. 1969, ch. 129, § 2.)






Chapter 11-49.1 - Impersonation and Identity Fraud

Chapter 11-49.1-1 - Short title.

§ 11-49.1-1 Short title.  This chapter shall be known and may be cited as the "Impersonation and Identity Fraud Act."

History of Section.
(P.L. 2000, ch. 105, § 1.)



Chapter 11-49.1-2 - Definitions.

§ 11-49.1-2 Definitions.  As used in this chapter:

(1) "Document-making implement" means any implement, impression, electronic device, or computer hardware or software, that is specifically configured or primarily used for making an identification document, a false identification document, or another document-making implement;

(2) "Identification document" means a document made or card issued by or under the authority of the United States Government, a state, political subdivision of a state, a foreign government, political subdivision of a foreign government, an international governmental or an international quasi-governmental organization which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals;

(3) "Means of identification" means any name or number that may be used, alone or in conjunction with any other information, to identify a specific individual, including any:

(i) Name, social security number, date of birth, official state or government issued driver's license or identification number, alien registration number, government passport number, employer or taxpayer identification number;

(ii) Unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation;

(iii) Unique electronic identification number, address, or routing code; or

(iv) Telecommunication identifying information or access device as defined in 18 U.S.C. § 1029(e).

(4) "Produce" means to manufacture, alter, authenticate, or assemble an identification document;

(5) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other commonwealth, possession, or territory of the United States; and

(6) "Financial information" means any of the following information identifiable to an individual that concerns the amount and/or condition of an individual's assets, liabilities or credit:

(i) Account numbers and balances;

(ii) Transactional information concerning any account; or

(iii) Codes, passwords, social security numbers, tax identification numbers, driver's license numbers or any other information held for the purpose of account access or transaction initiation.

History of Section.
(P.L. 2000, ch. 105, § 1; P.L. 2003, ch. 64, § 1; P.L. 2003, ch. 75, § 1.)



Chapter 11-49.1-3 - Identity fraud.

§ 11-49.1-3 Identity fraud.  (a) Any person who shall: (1) knowingly and without lawful authority produce an identification document or a false identification document; (2) knowingly transfer an identification document or a false identification document knowing that the document was stolen or produced without lawful authority; (3) knowingly possess with intent to use unlawfully or transfer unlawfully five (5) or more identification documents (other than those issued lawfully for the use of the possessor) or false identification documents; (4) knowingly possess an identification document (other than one issued lawfully for the use of the possessor) or a false identification document, or financial information with the intent that the document or financial information be used to defraud the United States, the State of Rhode Island, any political subdivision of it or any public or private entity; (5) knowingly transfer, or possess a document-making implement with the intent that the document-making implement will be used in the production of a false identification document or another document-making implement which will be so used; (6) knowingly possess a false identification document that is or appears to be a genuine identification document of the United States, the State of Rhode Island or any political subdivision of it or any public or private entity which is stolen or produced without lawful authority knowing that the document was stolen or produced without such authority; or (7) knowingly transfer or use with intent to defraud, without lawful authority, a means of identification or financial information of another person living or dead, with the intent to commit, or to aid or abet, any unlawful activity that constitutes a violation of federal, state or local law; shall be guilty of a felony and shall be subject to the penalties set forth in § 11-49.1-4.

(b) The provisions of this section shall not apply to any person who has not reached his or her twenty-first (21st) birthday who misrepresents or misstates his or her age through the presentation of any document in order to enter any premises licensed for the retail sale of alcoholic beverages for the purpose of purchasing or having served or delivered to him or her alcoholic beverages or attempting to purchase or have another person purchase for him or her any alcoholic beverage pursuant to § 3-8-6.

History of Section.
(P.L. 2000, ch. 105, § 1; P.L. 2003, ch. 64, § 1; P.L. 2003, ch. 75, § 1.)



Chapter 11-49.1-4 - Penalties.

§ 11-49.1-4 Penalties.  (a) Every person who violates the provisions of § 11-49.1-3 shall be imprisoned for not more than three (3) years and may be fined not more than five thousand dollars ($5,000), or both, for a first conviction.

(b) Every person who violates the provisions of § 11-49.1-3 may be imprisoned for not less than three (3) years nor more than five (5) years and shall be fined not more than ten thousand dollars ($10,000), or both, for a second conviction.

(c) Every person who violates the provisions of § 11-49.1-3 shall be imprisoned for not less than five (5) years nor more than ten (10) years and shall be fined not less than fifteen thousand dollars ($15,000), or both, for a third or subsequent conviction.

History of Section.
(P.L. 2000, ch. 105, § 1.)



Chapter 11-49.1-5 - Search warrants and forfeitures apparatus.

§ 11-49.1-5 Search warrants and forfeitures apparatus.  (a) Search warrants to search for and seize implements, apparatus, paraphernalia and other property and devices kept, possessed or used in violation of any of the provisions of this chapter, or as a means of committing a violation of this chapter, may be issued as provided by law in chapter 5 of title 12; and all implements, apparatus, paraphernalia or other apparatus or devices found by any officer in executing a search warrant or which shall be produced and brought into court shall be forfeited to the state, and further proceedings shall be had for their forfeiture as is prescribed by law in chapter 21 of title 12 and upon entry of final judgment or forfeiture shall be destroyed by order of the court.

(2) In addition, those items which were kept, possessed, or used in violation of any of the provisions of this chapter and which have a monetary value may be seized and forfeited, and further proceedings shall be had for their forfeiture as is prescribed by laws in chapter 21 of title 12 and the further provisions of this section; provided, that no property or money used by any person shall be forfeited under the provisions of this chapter unless it shall appear that the owner of the property or money had knowledge, actual or constructive, and was a consenting party to the alleged illegal act.

(b) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure and whenever property or money is forfeited under this chapter it shall be utilized as follows:

(1) The law enforcement agency may sell any forfeited property which is not required by this chapter to be destroyed and which is not harmful to the public. The proceeds from the sale are to be distributed in accordance with subdivision (2) of this subsection.

(2) As to the proceeds from the sale of seized property as referred to in subdivision (1) of this subsection and as to personal property referred to in subsection (a) of this section, the distribution shall be as follows:

(i) All proceeds of the forfeiture of real or personal property shall be distributed as follows:

(A) Twenty percent (20%) of the proceeds shall be provided to the attorney general's department to be used to further law enforcement activities pursuant to this chapter including, but not limited to, investigations, prosecutions, and the administration of this chapter;

(B) Eighty percent (80%) of the proceeds shall be divided among the state and local law enforcement agencies proportionately based upon their contribution to the investigation of the criminal activity related to the asset being forfeited.

(ii) The law enforcement agencies involved in the investigation with the assistance of the attorney general shall by agreement determine the respective proportionate share to be received by each agency. If the agencies are unable to reach agreement, application shall be made by one or more of the agencies involved to the presiding justice of the superior court, who shall determine the respective proportionate share attributable to each law enforcement agency. The proceeds from all forfeitures shall be held by the general treasurer in a separate account until such time as an allocation is determined by agreement of the agencies or by the presiding justice. It shall be the duty and responsibility of the general treasurer to disburse the allocated funds from the separate account to the respective law enforcement agencies.

History of Section.
(P.L. 2000, ch. 105, § 1.)






Chapter 11-49.2 - Identity Theft Protection

Chapter 11-49.2-1 - Short title.

§ 11-49.2-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Identity Theft Protection Act of 2005."

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-2 - Legislative findings.

§ 11-49.2-2 Legislative findings.  It is hereby found and declared as follows:

(1) There is a growing concern regarding the possible theft of an individual's identity and a resulting need for measures to protect the privacy of personal information. It is the intent of the general assembly to ensure that personal information about Rhode Island residents is protected. To that end, the purpose of this chapter is to require businesses that own or license personal information about Rhode Islanders to provide reasonable security for that information. For the purpose of this chapter, the phrase "owns or licenses" is intended to include, but is not limited to, personal information that a business retains as part of the business' internal customer account or for the purpose of using that information in transactions with the person to whom the information relates.

(2) A business that owns or licenses computerized unencripted personal information about a Rhode Island resident shall implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.

(3) A business that discloses computerized unencripted personal information about a Rhode Island resident pursuant to a contract with a nonaffiliated third-party shall require by contract that the third-party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-3 - Notification of breach.

§ 11-49.2-3 Notification of breach.  (a) Any state agency or person that owns, maintains or licenses computerized data that includes personal information, shall disclose any breach of the security of the system which poses a significant risk of identity theft following discovery or notification of the breach in the security of the data to any resident of Rhode Island whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person or a person without authority, to acquire said information. The disclosure shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subdivision (c), or any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(b) Any state agency or person that maintains computerized unencripted data that includes personal information that the state agency or person does not own shall notify the owner or licensee of the information of any breach of the security of the data which poses a significant risk of identity theft immediately, following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(c) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation. The notification required by this section shall be made after the law enforcement agency determines that it will not compromise the investigation.

(d) The notification must be prompt and reasonable following the determination of the breach unless otherwise provided in this section. Any state agency or person required to make notification under this section and who fails to do so promptly following the determination of a breach or receipt of notice from law enforcement as provided for is subsection (c) is liable for a fine as set forth in § 11-49.2-6.

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-4 - Notification of breach  Consultation with law enforcement.

§ 11-49.2-4 Notification of breach  Consultation with law enforcement.  Notification of a breach is not required if, after an appropriate investigation or after consultation with relevant federal, state, or local law enforcement agencies, a determination is made that the breach has not and will not likely result in a significant risk of identity theft to the individuals whose personal information has been acquired.

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-5 - Definitions.

§ 11-49.2-5 Definitions.  The following definitions apply to this section:

(a) "Person" shall include any individual, partnership association, corporation or joint venture.

(b) For purposes for this section, "breach of the security of the system" means unauthorized acquisition of unencrypted computerized data that compromises the security, confidentiality, or integrity of personal information maintained by the state agency or person. Good faith acquisition of personal information by an employee or agent of the agency for the purposes of the agency is not a breach of the security of the system; provided, that the personal information is not used or subject to further unauthorized disclosure.

(c) For purposes of this section, "personal information" means an individual's first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted:

(1) Social security number;

(2) Driver's license number or Rhode Island Identification Card number;

(3) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual's financial account.

(d) For purposes of this section, "notice" may be provided by one of the following methods:

(1) Written notice;

(2) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set for the in Section 7001 of Title 15 of the United States Code;

(3) Substitute notice, if the state agency or person demonstrates that the cost of providing notice would exceed twenty-five thousand dollars ($25,000), or that the affected class of subject persons to be notified exceeds fifty thousand (50,000), or the state agency or person does not have sufficient contact information. Substitute notice shall consist of all of the following:

(A) E-mail notice when the state agency or person has an e-mail address for the subject persons;

(B) Conspicuous posting of the notice on the state agency's or person's website page, if the state agency or person maintains one;

(C) Notification to major statewide media.

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-6 - Penalties for violation.

§ 11-49.2-6 Penalties for violation.  (a) Each violation of this chapter is a civil violation for which a penalty of not more than a hundred dollars ($100) per occurrence and not more than twenty-five thousand dollars ($25,000) may be adjudged against a defendant.

(b) No Waiver of Notification. Any waiver of a provision of this section is contrary to public policy and is void and unenforceable.

History of Section.
(P.L. 2005, ch. 225, § 1.)



Chapter 11-49.2-7 - Agencies with security breach procedures.

§ 11-49.2-7 Agencies with security breach procedures.  Any state agency or person that maintains its own security breach procedures as part of an information security policy for the treatment of personal information and otherwise complies with the timing requirements of § 11-49.2-3, shall be deemed to be in compliance with the security breach notification requirements of § 11-49.2-3, provided such person notifies subject persons in accordance with such person's policies in the event of a breach of security. Any person that maintains such a security breach procedure pursuant to the rules, regulations, procedures or guidelines established by the primary or functional regulator, as defined in 15 USC 6809(2), shall be deemed to be in compliance with the security breach notification requirements of this section, provided such person notifies subject persons in accordance with the policies or the rules, regulations, procedures or guidelines established by the primary or functional regulator in the event of a breach of security of the system. A financial institution, trust company, credit union or its affiliates that is subject to and examined for, and found in compliance with the Federal Interagency Guidelines on Response Programs for Unauthorized Access to Customer Information and Customer Notice shall be deemed in compliance with this chapter. A provider of health care, health care service plan, health insurer, or a covered entity governed by the medical privacy and security rules issued by the federal Department of Health and Human Services, Parts 160 and 164 of Title 45 of the Code of Federal Regulations, established pursuant to the Health Insurance Portability and Accountability Act of 1996 (HIPAA) shall be deemed in compliance with this chapter.

History of Section.
(P.L. 2005, ch. 225, § 1.)






Chapter 11-50 - Games of Chance

Chapter 11-50-1 - Filing requirement.

§ 11-50-1 Filing requirement.  Any person, firm, or corporation proposing to engage in any game, contest, or other promotion or advertising scheme or plan in which a retail establishment offers the opportunity to receive gifts, prizes, or gratuities, as determined by chance, in order to promote its retail business, where the total announced value of the prizes offered to the general public is in excess of five hundred dollars ($500), shall file with the secretary of state upon a form that he or she shall provide a statement setting forth: (1) the minimum number of participating objects to be made available; (2) the minimum number of prize winning objects that will be included in the promotion or advertising scheme or plan; (3) the proportionate opportunity of winning prizes; (4) the minimum value of prizes to be made available; and (5) the rules and regulations pertaining to the promotion or advertising scheme or plan which shall include the period of time and the geographic area to be covered by the contest. There shall be a filing fee of one hundred and fifty dollars ($150) when the statement is filed. Failure to file a statement shall be a misdemeanor.

History of Section.
(P.L. 1972, ch. 199, § 1; P.L. 1990, ch. 65, art. 43, § 9.)



Chapter 11-50-2 - Posting of available prizes  Rules and winners.

§ 11-50-2 Posting of available prizes  Rules and winners.  Every person, firm, or corporation engaging in any promotion or advertising game or contest of the type set forth in § 11-50-1 shall cause to be posted in a conspicuous and prominent location in every retail establishment offering the opportunity to participate in the game or contest the minimum number and value of prizes available to be won over a stated period of time and slated geographic area, and the rules and regulations pertaining to the promotion or advertising scheme or plan and the names and addresses of prize winners. Failure to cause this posting shall be a misdemeanor.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-3 - Records.

§ 11-50-3 Records.  Every person, firm, or corporation engaging in any promotion or advertising scheme or plan of the type set forth in § 11-50-1 shall maintain for six (6) months following the completion of the promotion or advertising scheme or plan adequate records to enable the person, firm, or corporation to report to the secretary of state, upon his or her request, the name and address of each winner of every prize having a value of more than twenty-five dollars ($25.00), the description of the prize won by each person, and the date when the prize was delivered to each person. Failure to file that information with the secretary of state upon his or her request within six (6) months shall be a misdemeanor.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-4 - Manipulation of games.

§ 11-50-4 Manipulation of games.  Every person, firm, or corporation who manipulates or rigs any promotion or advertising scheme or plan of the type set forth in § 11-50-1 so that gifts, prizes, or gratuities are dispersed to predetermined individuals or retail establishments shall be guilty of a misdemeanor, provided, that this section shall not prevent distribution of gifts, prizes, or gratuities of equal value to retail establishments in a uniform ratio to the number of participating objects distributed to those establishments.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-5 - Failure to distribute prizes.

§ 11-50-5 Failure to distribute prizes.  Every person, firm, or corporation who engages in any promotion or advertising scheme or plan of the type set forth in § 11-50-1 and who fails to distribute the offered gifts, prizes, or gratuities to designated winners shall be guilty of a misdemeanor.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-6 - Deceptive advertising practices.

§ 11-50-6 Deceptive advertising practices.  Every person, firm, or corporation who prints, publishes, or circulates literature or advertising material, used in connection with any promotion or advertising scheme or plan of the type set forth in § 11-50-1, which is false, deceptive, or misleading, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-7 - Dealer coercion.

§ 11-50-7 Dealer coercion.  Every person, firm, or corporation who coerces a retail dealer to participate in any promotion or advertising scheme or plan of the type set forth in § 11-50-1 shall be guilty of a misdemeanor. Coercion includes, but is not limited to, circumstances in which a course of business conduct extending over a period of one year or longer between a supplier and a dealer is materially changed for no legitimate business reason, coincident with a failure or refusal of the dealer to participate in an above-mentioned promotion or advertising scheme or plan.

History of Section.
(P.L. 1972, ch. 199, § 1.)



Chapter 11-50-8 - Injunction.

§ 11-50-8 Injunction.  Whenever the attorney general has reason to believe that any promotion or advertising scheme or plan of the type set forth in § 11-50-1 is being operated in violation of this chapter, he or she may bring an action in the superior court, in the name and on behalf of the people of the state, to enjoin the continued operation of the promotion or advertising scheme or plan.

History of Section.
(P.L. 1972, ch. 199, § 1.)






Chapter 11-51 - Organized Criminal Gambling

Chapter 11-51-1 - Definitions.

§ 11-51-1 Definitions.  (a) "Gambling" includes, but is not limited to, pool-selling, bookmaking, maintaining slot-machines, roulette wheels or dice tables, and conducting lotteries, Policy, Bolita, or numbers games or selling chances in them.

(b) "Organized criminal gambling business" as used in this chapter means a gambling business which involves three (3) or more persons who conduct, finance, manage, supervise, direct, operate, or own all or part of the business and which has been or remains in substantially continuous operation for a period in excess of fifteen (15) days, or which has conducted operations on at least two (2) days in each of two (2) consecutive weeks, or which has a combined gross revenue of at least one thousand dollars ($1,000) in any single day, or which has entered into a total of at least one hundred (100) gambling transactions in any single day.

(2) "Organized criminal gambling business" does not refer to betting specifically authorized by chapter 4 of title 41 or any act in amendment of that chapter, nor to any form of gambling otherwise licensed or permitted by specific statutory enactment.

History of Section.
(P.L. 1979, ch. 127, § 1.)



Chapter 11-51-2 - Organized criminal gambling business.

§ 11-51-2 Organized criminal gambling business.  Whoever shall conduct, finance, manage, supervise, direct or own all or part of an organized criminal gambling business, as defined in this chapter, shall be imprisoned for not more than five (5) years and fined not more than ten thousand dollars ($10,000).

History of Section.
(P.L. 1979, ch. 127, § 1.)






Chapter 11-52 - Computer Crime

Chapter 11-52-1 - Definitions.

§ 11-52-1 Definitions.  As used in this chapter:

(1) "Access" means to approach, instruct, communicate with, store data in, enter data in, retrieve data from, or otherwise make use of any resources of, a computer, computer system, or computer network.

(2) "Computer" means an electronic, magnetic, optical, hydraulic or organic device or group of devices which, pursuant to a computer program, to human instruction, or to permanent instructions contained in the device or group of devices, can automatically perform computer operations with or on computer data and can communicate the results to another computer or to a person. The term "computer" includes any connected or directly related device, equipment, or facility which enables the computer to store, retrieve or communicate computer programs, computer data or the results of computer operations to or from a person, another computer or another device.

(3) "Computer data" means any representation of information, knowledge, facts, concepts, or instructions which is being prepared or has been prepared and is intended to be processed, is being processed, or has been processed in a computer or computer network. "Computer data" may be in any form, whether readable only by a computer or only by a human or by either, including, but not limited to, computer printouts, magnetic storage media, punched cards, or data stored internally in the memory of the computer.

(4) "Computer network" means a set of related, remotely connected devices and any communications facilities including more than one computer with the capability to transmit data among them through the communications facilities.

(5) "Computer operation" means arithmetic, logical, monitoring, storage or retrieval functions and any combination of them, and includes, but is not limited to, communication with, storage of data to, or retrieval of data from any device or human hand manipulation of electronic or magnetic impulses. A "computer operation" for a particular computer may also be any function for which that computer was generally designed.

(6) "Computer program" means a series of instructions or statements or related data that, in actual or modified form, is capable of causing a computer or a computer system to perform specified functions in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from the computer systems.

(7) "Computer services" includes computer time or services, data processing services, Internet service providers' networks and facilities located in the state or information or data stored in connection with them.

(8) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with the operation of a computer, computer program or computer network.

(9) "Computer system" means a set of related, connected or unconnected, computer equipment, devices, and software.

(10) "Data" means any representation of information, knowledge, facts, concepts, or instructions which are being prepared or have been prepared and are intended to be entered, processed, or stored, are being entered, processed, or stored or have been entered, processed, or stored in a computer, computer system, or computer network.

(11) "Electronic mail service provider" means any business or organization qualified to do business in the state of Rhode Island that provides registered users the ability to send or receive electronic mail through equipment located in this state and that is an intermediary in sending or receiving electronic mail.

(12) "Financial instrument" includes, but is not limited to, any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card transaction authorization mechanism, marketable security, or any computerized representation of any of these.

(13) "Owner" means an owner or lessee of a computer or a computer network or an owner, lessee, or licensee of computer data, computer programs, or computer software.

(14) "Person" shall include any individual, partnership, association, corporation or joint venture.

(15) "Property" includes, but is not limited to:

(i) Real property;

(ii) Computers and computer networks;

(iii) Financial instruments, computer data, computer programs, computer software and all other personal property regardless of whether they are:

(A) Tangible or intangible;

(B) In a format readable by humans or by a computer;

(C) In transit between computers or within a computer network or between any devices which comprise a computer; or

(D) Located on any paper or in any device on which it is stored by a computer or by a human; and

(E) Computer services.

(iv) A person "uses" a computer or computer network when he or she:

(A) Attempts to cause or causes a computer or computer network to perform or to stop performing computer operations;

(B) Attempts to cause or causes the withholding or denial of the use of a computer, computer network, computer program, computer data or computer software to another user; or

(C) Attempts to cause or causes another person to put false information into a computer.

(v) A person is "without authority" when: (A) he or she has no right or permission of the owner to use a computer, or, he or she uses a computer in a manner exceeding his or her right or permission or (B) he or she uses an Internet service e-mail system offered by a Rhode Island based Internet service provider in contravention of the authority granted by or in violation of the policies set by the Internet service provider.

(vi) Transmission of electronic mail from an organization to its members shall not be deemed to be unsolicited bulk electronic mail.

(16) "Services" includes, but is not limited to, computer time, data processing, and storage functions.

(17) "Source document" means an original document or record which forms the basis of every electronic entry put into a computer, computer system, or computer network.

History of Section.
(P.L. 1979, ch. 217, § 1; P.L. 1989, ch. 136 § 1; P.L. 1999, ch. 421, § 1.)



Chapter 11-52-2 - Access to computer for fraudulent purposes.

§ 11-52-2 Access to computer for fraudulent purposes.  Whoever directly or indirectly accesses or causes to be accessed any computer, computer system, or computer network for the purpose of: (1) devising or executing any scheme or artifice to defraud; (2) obtaining money, property, or services by means of false or fraudulent pretenses, representations, or promises; or (3) damaging, destroying, altering, deleting, or removing any program or data contained in it in connection with any scheme or artifice to defraud, shall be guilty of a felony and shall be subject to the penalties set forth in § 11-52-5.

History of Section.
(P.L. 1979, ch. 217, § 1; P.L. 1983, ch. 246, § 1; P.L. 1989, ch. 136, § 1.)



Chapter 11-52-3 - Intentional access, alteration, damage, or destruction.

§ 11-52-3 Intentional access, alteration, damage, or destruction.  Whoever, intentionally, without authorization, and for fraudulent or other illegal purposes, directly or indirectly, accesses, alters, damages, or destroys any computer, computer system, computer network, computer software, computer program, or data contained in a computer, computer system, computer program, or computer network shall be guilty of a felony and shall be subject to the penalties set forth in § 11-52-5.

History of Section.
(P.L. 1979, ch. 217, § 1; P.L. 1983, ch. 246, § 1; P.L. 1989, ch. 136, § 1; P.L. 2007, ch. 347, § 1; P.L. 2007, ch. 483, § 1.)



Chapter 11-52-4 - Computer theft.

§ 11-52-4 Computer theft.  Whoever, intentionally and without claim of right, takes, transfers, conceals or retains possession of any computer, computer system, computer network, computer software, computer program, or data contained in a computer, computer system, computer program, or computer network with a value in excess of five hundred dollars ($500) shall be guilty of a felony and shall be subject to the penalties set forth in § 11-52-5. If the value is five hundred dollars ($500) or less, then the person shall be guilty of a misdemeanor and may be punishable by imprisonment for a term not exceeding one year or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1983, ch. 246, § 2; P.L. 1989, ch. 71, § 1; P.L. 1989, ch. 136, § 1; P.L. 2006, ch. 373, § 1; P.L. 2006, ch. 461, § 1.)



Chapter 11-52-4.1 - Computer trespass.

§ 11-52-4.1 Computer trespass.  (a) It shall be unlawful for any person to use a computer or computer network without authority and with the intent to:

(1) Temporarily or permanently remove, halt, or otherwise disable any computer data, computer programs, or computer software from a computer or computer network;

(2) Cause a computer to malfunction regardless of how long the malfunction persists;

(3) Alter or erase any computer data, computer programs, or computer software;

(4) Effect the creation or alteration of a financial instrument or of an electronic transfer of funds;

(5) Cause physical injury to the property of another;

(6) Make or cause to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs, or computer software residing in, communicated by, or produced by a computer or computer network;

(7) Forge e-mail header information or other Internet routine information for the purpose of sending unsolicited bulk electronic mail through or into the facilities of an electronic mail service provider or its subscribers; or

(8) To sell, give or otherwise distribute or possess with the intent to sell, give or distribute software which is designed to facilitate or enable the forgery of electronic mail header information or other Internet routing information for the purpose of sending unsolicited bulk electronic mail through or into the facilities of an electronic mail service provider or its subscribers.

(b) Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software or to create any liability by reason of terms or conditions adopted by, or technical measures implemented by, a Rhode Island-based electronic mail service provider to prevent the transmission of unsolicited bulk electronic mail in violation of this chapter. Whoever violates this section shall be guilty of a felony and shall be subject to the penalties set forth in § 11-52-2. If the value is five hundred dollars ($500) or less, then the person shall be guilty of a misdemeanor and may be punishable by imprisonment for a term not exceeding one year or by a fine of not more than one thousand dollars ($1,000) or both.

History of Section.
(P.L. 1999, ch. 421, § 2; P.L. 2006, ch. 373, § 1; P.L. 2006, ch. 461, § 1.)



Chapter 11-52-4.2 - Cyberstalking and cyberharassment prohibited.

§ 11-52-4.2 Cyberstalking and cyberharassment prohibited.  (a) Whoever transmits any communication by computer or other electronic device to any person or causes any person to be contacted for the sole purpose of harassing that person or his or her family is guilty of a misdemeanor, and shall be punished by a fine of not more than five hundred dollars ($500), by imprisonment for not more than one year, or both. For the purpose of this section, "harassing" means any knowing and willful course of conduct directed at a specific person which seriously alarms, annoys, or bothers the person, and which serves no legitimate purpose. The course of conduct must be of a kind that would cause a reasonable person to suffer substantial emotional distress, or be in fear of bodily injury. "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of "course of conduct."

(b) A second or subsequent conviction under subsection (a) of this section shall be deemed a felony punishable by imprisonment for not more than two (2) years, by a fine of not more than six thousand dollars ($6,000), or both.

History of Section.
(P.L. 2001, ch. 215, § 1; P.L. 2001, ch. 272, § 1; P.L. 2008, ch. 120, § 1.)



Chapter 11-52-4.3 - Violation of restraining order.

§ 11-52-4.3 Violation of restraining order.  (a) Whenever there is a restraining order or injunction issued by a court of competent jurisdiction enjoining one person from harassing another person, and the person so enjoined is convicted of the crime as set forth in section 11-52-4.2 for actions against the person protected by the court order or injunction, he or she shall be guilty of a felony which shall be punishable by imprisonment for not more than two (2) years, or by a fine of not more than six thousand dollars ($6,000), or both.

(b) A second or subsequent conviction under subsection (a) of this section shall be punishable by imprisonment for not more than five (5) years, by a fine of not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 2001, ch. 215, § 1; P.L. 2001, ch. 272, § 1.)



Chapter 11-52-5 - Penalties.

§ 11-52-5 Penalties.  (a) Any person who is convicted of an offense which is classified as a felony under this chapter shall be fined not more than five thousand dollars ($5,000), or imprisoned for not more than five (5) years, or both.

(b) Any person who is convicted of an offense which is classified as a misdemeanor under this chapter shall be fined not more than five hundred dollars ($500), or imprisoned for not more than one year, or both.

History of Section.
(P.L. 1979, ch. 217, § 1; G.L. 1956, § 11-52-4; P.L. 1983, ch. 246, § 3; P.L. 1989, ch. 71, § 1; P.L. 1989, ch. 136, § 1.)



Chapter 11-52-6 - Civil action.

§ 11-52-6 Civil action.  (a) Any person injured as a result of a violation of this chapter may bring a civil action against the violator for compensatory damages, punitive damages, court costs, and any other relief that the court deems appropriate, including reasonable attorneys' fees.

(b) If the injury arises from the transmission of unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover attorney's fees and costs and may elect, in lieu of actual damages, to recover the lesser of five hundred dollars ($500) for each and every unsolicited bulk electronic mail message transmitted in violation of this chapter up to a maximum of twenty-five thousand dollars ($25,000) per day. The injured person shall not have a cause of action against the electronic mail service provider which merely transmits the unsolicited bulk electronic mail over its computer network.

(c) If the injury arises from the transmission of unsolicited bulk electronic mail, an injured electronic mail service provider may also recover attorneys fees and costs, and may elect, in lieu of actual damages, to recover the greater of five hundred dollars ($500) for each and every unsolicited bulk electronic mail message transmitted in violation of this chapter up to a maximum of twenty-five thousand dollars ($25,000) per day.

(d) At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

(e) The provisions of this section shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

History of Section.
(P.L. 1989, ch. 115 § 1; P.L. 1999, ch. 421, § 1.)



Chapter 11-52-7 - Use of false information.

§ 11-52-7 Use of false information.  Whoever intentionally or knowingly makes a transmission of false data for the purpose of submitting a claim for payment, or makes, presents, or uses or causes to be made, presented, or used any data for the purpose of submitting a claim for payment with knowledge of its falsity and with knowledge that it will be used for any claim for payment, shall be guilty of a felony and shall be subject to the penalties set forth in § 11-52-5.

History of Section.
(P.L. 1989, ch. 136 § 2; P.L. 2012, ch. 314, § 1; P.L. 2012, ch. 349, § 1.)



Chapter 11-52-8 - Tampering with computer source documents.

§ 11-52-8 Tampering with computer source documents.  (a) Whoever intentionally or knowingly conceals, destroys, or alters or intentionally or knowingly causes another to conceal, destroy, or alter any computer source document used for a computer, computer program, computer system, or computer network, when the computer source document is required to be kept by law, shall be guilty of a misdemeanor and shall be subject to the provisions of § 11-52-5.

(b) Whoever intentionally or knowingly conceals, destroys, or alters or intentionally, knowingly conceals, destroys, or alters or intentionally or knowingly causes another to conceal, destroy, or alter any computer source document used for a computer, computer program, computer system, or computer network, when the computer source document is required to be kept by law, with the intent to obstruct an official investigation by any state agency authorized by law to conduct any civil or criminal investigation, shall be guilty of a felony and shall be subject to the provisions of § 11-52-5.

History of Section.
(P.L. 1989, ch. 136 § 2.)






Chapter 11-52.1 - Internet Misrepresentation of Business Affiliation Act

Chapter 11-52.1-1 - Short title.

§ 11-52.1-1 Short title.  This chapter shall be known and may be cited as the "Internet Misrepresentation of Business Affiliation Act."

History of Section.
(P.L. 2006, ch. 558, § 1.)



Chapter 11-52.1-2 - Definitions.

§ 11-52.1-2 Definitions.  The following definitions apply to this section:

(1) "Electronic mail message" means a message sent to a unique destination that consists of a unique user name or mailbox and a reference to an Internet domain, whether or not displayed, and to which an electronic mail message can be sent or delivered.

(2) "Identifying information" means a piece of information that can be used to access an individual's financial account or to obtain goods or services, and includes an individual's:

(a) Social security number;

(b) Driver's license number;

(c) Bank account number;

(d) Credit or debit card number;

(e) Personal identification number;

(f) Automated or electronic signature;

(g) Unique biometric data; or

(h) Account password.

(3) "Internet" means, collectively, the myriad of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of networks that employ the transmission control protocol or Internet protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio.

(4) "Person" shall include any individual, partnership, association, corporation, limited liability company, joint venture or any other type of entity.

(5) "Web page" means allocation with respect to the worldwide web that has a single uniform resource locator or other single location with respect to the Internet.

History of Section.
(P.L. 2006, ch. 558, § 1.)



Chapter 11-52.1-3 - Prohibition.

§ 11-52.1-3 Prohibition.  A person shall not, by means of a webpage or electronic mail message or otherwise, using the Internet, solicit, request or take any action to induce another person to provide identifying information by representing that the person, either directly or by implication, is an online business without the express authority or approval of the online business purported to be represented by the person.

History of Section.
(P.L. 2006, ch. 558, § 1.)



Chapter 11-52.1-4 - Penalties.

§ 11-52.1-4 Penalties.  Any person who is convicted of a violation of this chapter shall, upon conviction, be guilty of a felony punishable by imprisonment for not more than five (5) years, or a fine of not more than five thousand dollars ($5,000) per offense, or both.

History of Section.
(P.L. 2006, ch. 558, § 1.)



Chapter 11-52.1-5 - Civil action.

§ 11-52.1-5 Civil action.  (a) The attorney general, or any person who either is engaged in the business of providing Internet access service to the public or owns a webpage or trademark and is adversely affected by reason of a violation of the chapter, may bring a civil action against a person who violates this chapter in order to:

(1) enjoin further violations of this chapter; and

(2) recover the greater of: (i) the actual damages incurred as a result of such violation(s); or (ii) five hundred thousand dollars ($500,000) for each violation of this chapter.

(b) In any action brought pursuant to this section, the court may increase the damage award to an amount equal to not more than three (3) times the amount otherwise available under this section, if the court determines that the violating party has engaged in a pattern and practice of violating this chapter. The attorney general or other aggrieved party may also recover reasonable attorneys' fees and costs, and any other relief that the court deems appropriate.

(c) For purposes of this chapter, multiple violations resulting from any single action shall constitute one violation.

(d) A the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the information involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

(e) The provisions of this section shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

History of Section.
(P.L. 2006, ch. 558, § 1.)






Chapter 11-52.2 - Software Fraud

Chapter 11-52.2-1 - Definitions.

§ 11-52.2-1 Definitions.  As used in this chapter:

(1) "Advertisement" means a communication, the purpose of which is the promotion of a commercial product or service, including a communication on an internet website that is operated for a commercial purpose.

(2) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer. "Computer software" does not include computer software that is a web page, or are data components of web pages that are not executable independently of the web page.

(3) "Computer virus" means a computer program or other set of instructions that is designed to degrade the performance of or disable a computer or computer network and is designed to have the ability to replicate itself on other computers or computer networks without the authorization of the owners of those computers or computer networks.

(4) "Damage" means any significant impairment to the integrity or availability of data, computer software, a system, or information.

(5) "Execute" means the performance of the functions or the carrying out of the instructions of the computer software.

(6) "Intentionally deceptive" means any of the following:

(a) An intentionally and materially false or fraudulent statement;

(b) A statement or description that intentionally omits or misrepresents material information in order to deceive an owner or operator; and

(c) An intentional and material failure to provide any notice to an owner or operator regarding the installation or execution of computer software in order to deceive the owner or operator.

(7) "Internet" means the global information system that is logically linked together by a globally unique address space based on the internet protocol (IP), or its subsequent extensions, and that is able to support communications using the transmission control protocol/internet protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described in this subsection.

(8) "Owner or operator" means the owner or lessee of a computer, or someone using such computer with the owner's or lessee's authorization. "Owner or operator" does not include any person who owns a computer before the first retail sale of such computer.

(9) "Person" means any individual, partnership, corporation, limited liability company, or other organization, or any combination thereof.

(10) "Personally identifiable information" means any of the following with respect to an individual who is an owner or operator:

(a) First name or first initial in combination with last name;

(b) A home or other physical address including street name;

(c) An electronic mail address;

(d) A credit or debit card number, bank account number, or a password or access code associated with a credit or debit card or bank account;

(e) Social security number, tax identification number, driver's license number, passport number, or any other government-issued identification number; and

(f) Any of the following information in a form that personally identifies an owner or operator:

(i) Account balances;

(ii) Overdraft history; and

(iii) Payment history.

(11) "Transmit" means to transfer, send, or make available computer software, or any component thereof, via the internet or any other medium, including local area networks of computers, other nonwire transmission, and disc or other data storage device. "Transmit" does not include any action by a person providing:

(a) The internet connection, telephone connection, or other means of transmission capability such as a compact disk or digital video disk through which the software was made available; or

(b) The storage or hosting of the software program or a web page through which the software was made available.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-2 - Unlawful modification of computer settings.

§ 11-52.2-2 Unlawful modification of computer settings.  It is unlawful for a person who is not an owner or operator to transmit computer software to the owner or operator's computer with actual knowledge or with conscious avoidance of actual knowledge and to use such software to do any of the following:

(1) Modify, through intentionally deceptive means, settings that control any of the following:

(a) The page that appears when an owner or operator launches an internet browser or similar computer software used to access and navigate the internet;

(b) The default provider or web proxy the owner or operator uses to access or search the internet; and

(c) The owner or operator's list of bookmarks used to access web pages;

(2) Collect, through intentionally deceptive means, personally identifiable information:

(a) Through the use of a keystroke-logging function that records all keystrokes made by an owner or operator and transfers that information from the computer to another person;

(b) In a manner that correlates such information with data respecting all or substantially all of the websites visited by an owner or operator, other than websites operated by the person collecting such information; and

(c) Described in subsection (10)(d), (e), or (f)(i) or (ii) of § 11-52.2-1 by extracting the information from the owner or operator's hard drive;

(3) Prevent, through intentionally deceptive means, an owner or operator's reasonable efforts to block the installation or execution of, or to disable, computer software by causing the software that the owner or operator has properly removed or disabled automatically to reinstall or reactive [reactivate] on the computer;

(4) Intentionally misrepresent that the computer software will be uninstalled or disabled by an owner or operator's action; and

(5) Through intentionally deceptive means, remove, disable, or render inoperative security, antispyware, or antivirus computer software installed on the computer.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-3 - Unlawful control of a computer.

§ 11-52.2-3 Unlawful control of a computer.  It is unlawful for a person who is not an owner or operator to transmit computer software to the owner or operator's computer with actual knowledge or with conscious avoidance of actual knowledge and to use the software to do any of the following:

(1) Take control of the computer by:

(a) Accessing or using the modem or internet service for such computer to cause damage to the computer or cause an owner or operator to incur financial charges for a service that is not authorized by the owner or operator;

(b) Opening multiple, sequential, stand-alone advertisements in the owner or operator's internet browser without the authorization of an owner or operator and that a reasonable computer user cannot close without turning off the computer or closing the internet browser;

(2) Modify any of the following settings related to the computer's access to, or use of, the internet:

(a) Settings that protect information about the owner or operator in order to steal the owner or operator's personally identifiable information; and

(b) Security settings in order to cause damage to a computer; and

(3) Prevent an owner or operator's reasonable efforts to block the installation of, or to disable, computer software by doing any of the following:

(a) Presenting the owner or operator with an option to decline installation of computer software with knowledge that, when the option is selected, the installation nevertheless proceeds; and

(b) Falsely representing that computer software has been disabled.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-4 - Deceptive sale of software.

§ 11-52.2-4 Deceptive sale of software.  It is unlawful for a person who is not an owner or operator to do any of the following with regard to the owner or operator's computer:

(1) Induce an owner or operator to install a computer software component onto the computer by intentionally misrepresenting the extent to which installing the software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content; and

(2) Deceptively cause the execution on the computer of a computer software component with the intent of causing an owner or operator to use the component in a manner that violates any other provision of this section.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-5 - Exemptions.

§ 11-52.2-5 Exemptions.  Section 11-52.2-3 or 11-52.2-4 does not apply to any monitoring of, or interaction with, a subscriber's internet or other network connection or service, or a computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, maintenance, repair, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of a fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software under this chapter.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-6 - Civil action.

§ 11-52.2-6 Civil action.  (1) A person who is injured under this chapter may bring a civil action in the superior court to enjoin further violations, or to seek up to one thousand dollars ($1,000) per violation, or actual damages, whichever is greater. The injured individuals may bring their cause of action as a class action. Nothing in this section prohibits the attorney general from bringing a class action suit under § 6-13.1-5.

(2) In an action under subsection (1) of this section, a court may increase the damages up to three (3) times the damages allowed by subsection (1) of this section if the defendant has engaged in a pattern and practice of violating this chapter. The court may also award costs and reasonable attorneys' fees to the prevailing party.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-7 - Legislative intent.

§ 11-52.2-7 Legislative intent.  It is the intent of the legislature that this chapter is a matter of statewide concern. This chapter supersedes and preempts all rules, regulations, codes, ordinances, and other laws adopted by a city, county, city and county, municipality, or local agency regarding spyware and notices to consumers from computer software providers regarding information collection.

History of Section.
(P.L. 2006, ch. 583, § 1.)



Chapter 11-52.2-8 - Severability.

§ 11-52.2-8 Severability.  If any one or more sections, clauses, sentences or parts of this chapter shall for any reason be adjudged unconstitutional or otherwise invalid in any court, that judgment shall not affect, impair or invalidate the remaining provisions of this chapter but shall be confined in its operation to the specific provisions so held unconstitutional or invalid and the inapplicability or invalidity of any section, clause or provisions of this chapter in any one or more instances or circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.

History of Section.
(P.L. 2006, ch. 583, § 1.)






Chapter 11-52.3 - Online Property Offenses

Chapter 11-52.3-1 - Definitions.

§ 11-52.3-1 Definitions.  As used in this chapter:

(a) "Access" means to use, instruct, communicate with, store data in, retrieve or intercept data from, or otherwise utilize any services of a computer.

(b) "Computer" means a device that accepts, processes, stores, retrieves or outputs data, and includes, but is not limited to, auxiliary storage and telecommunications devices connected to computers.

(c) "Internet" means an interactive computer service or system or an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, and includes, but is not limited to, an information service, system, or access software provider that provides access to a network system commonly know as the Internet, or any comparable system or service and also includes, but is not limited to, a World Wide Web page, newsgroup, message board, mailing list, or chat area on any interactive computer service or system or other online service.

(d) "Online" means the use of any electronic or wireless device to access the Internet.

History of Section.
(P.L. 2008, ch. 467, § 1.)



Chapter 11-52.3-2 - Online sale of stolen property.

§ 11-52.3-2 Online sale of stolen property.  A person commits the offense of online sale of stolen property when he or she uses or accesses the Internet with the intent of selling property gained through unlawful means.

History of Section.
(P.L. 2008, ch. 467, § 1.)



Chapter 11-52.3-3 - Online theft by deception.

§ 11-52.3-3 Online theft by deception.  A person commits the offense of online theft by deception when he or she uses the Internet to purchase or attempt to purchase property from a seller with a mode of payment that he or she knows is fictitious, stolen, or lacking the consent of the valid account holder.

History of Section.
(P.L. 2008, ch. 467, § 1.)



Chapter 11-52.3-4 - Online fencing.

§ 11-52.3-4 Online fencing.  A person commits the offense of online fencing when he or she sells stolen property using the Internet, knowing that the property was stolen. The provisions of this chapter shall not apply to a person who unknowingly purchases stolen property over the Internet.

History of Section.
(P.L. 2008, ch. 467, § 1.)



Chapter 11-52.3-5 - Penalties.

§ 11-52.3-5 Penalties.  (a) Any person convicted of any offense under §§ 11-52.3-2 and 11-52.3-4, if the value of the property is less than five hundred dollars ($500), shall be guilty of a misdemeanor and shall be imprisoned for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or both. If the property has a value of five hundred dollars ($500) or more, the person shall be guilty of a felony, and shall be imprisoned for not more than ten (10) years, or by a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 2008, ch. 467, § 1.)






Chapter 11-53 - Defamation



Chapter 11-54 - Experimentation on Human Fetuses

Chapter 11-54-1 - Experimentation on human fetuses.

§ 11-54-1 Experimentation on human fetuses.  (a) No person shall use any live human fetus, whether before or after expulsion from its mother's womb, for scientific, laboratory research, or other kind of experimentation. This section shall not prohibit procedures incident to the study of a human fetus while it is in its mother's womb, provided that in the best medical judgment of the physician, made at the time of the study, the procedures do not substantially jeopardize the life or health of the fetus, and provided the fetus is not the subject of a planned abortion. In any criminal proceeding the fetus shall be conclusively presumed not to be the subject of a planned abortion if the mother signed a written statement at the time of the study that she was not planning an abortion.

(b) This section shall not prohibit or regulate diagnostic or remedial procedures, the purpose of which is to determine or to preserve the life or health of the fetus involved or the mother involved.

(c) A fetus is a live fetus for purposes of this section when, in the best medical judgment of a physician, it shows evidence of life as determined by the same medical standards as are used in determining evidence of life in a spontaneously aborted fetus at approximately the same stage of gestational development.

(d) No experimentation may knowingly be performed upon a dead fetus unless the consent of its mother has first been obtained, provided, that such consent shall not be required in the case of a routine pathological study. In any criminal proceeding, consent shall be conclusively presumed to have been granted for the purposes of this section by a written statement, signed by the mother, who is at least eighteen (18) years of age, to the effect that she consents to the use of her fetus for scientific, laboratory, research, or other kind of experimentation or study; that written consent shall constitute lawful authorization for the transfer of the dead fetus.

(e) No person shall perform or offer to perform an abortion where part or all of the consideration for the performance is that the fetal remains may be used for experimentation or other kinds of research or study.

(f) No person shall knowingly sell, transfer, distribute, or give away any fetus for a use which is in violation of the provisions of this section. For purposes of this section, the word "fetus" includes an embryo or neonate.

History of Section.
(P.L. 1981, ch. 231, § 1.)



Chapter 11-54-2 - Penalties.

§ 11-54-2 Penalties.  Any person who performs any of the acts prohibited by this chapter shall be guilty of a felony and shall be punished by a fine of at least one thousand dollars ($1,000) or shall be imprisoned for a period of at least one year, or both.

History of Section.
(P.L. 1981, ch. 231, § 1.)






Chapter 11-55 - Paramilitary Training

Chapter 11-55-1 - Definitions.

§ 11-55-1 Definitions.  For the purposes of this chapter:

(1) "Civil disorder" means any public disturbance involving acts of violence by assemblages of three (3) or more persons, which causes an immediate danger of, or results in, damage or injury to the property or person of any other individual.

(2) "Explosive or incendiary device" means:

(i) Dynamite and all other forms of high explosives;

(ii) Any explosive bomb, grenade, missile, or similar device; and

(iii) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which:

(A) Consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting the flammable liquid or compound; and

(B) Can be carried or thrown by one individual acting alone.

(3) "Firearm" means any weapon which is designed to, or may readily be converted to, expel any projectile by the action of an explosive; or the frame or receiver of any weapon of that type.

(4) "Law enforcement officer" means any officer or employee of the United States, any state, or any political subdivision of a state acting in his or her official capacity; the term shall specifically include, but shall not be limited to, members of the National Guard, as defined in 10 U.S.C. § 101(9), the naval militia, the independent chartered military organizations set forth in § 30-1-4 and the department of environmental management in the operation of a firearm training course under its auspices.

History of Section.
(P.L. 1982, ch. 187, § 1; P.L. 1982, ch. 391, § 1.)



Chapter 11-55-2 - Paramilitary training prohibited.

§ 11-55-2 Paramilitary training prohibited.  (a) Any person who teaches or demonstrates to any other person the use, application, or making of any firearm, explosive or incendiary device, or technique capable of causing injury or death to persons, knowing or having reason to know or intending that it will be unlawfully employed for use in, or in furtherance of, a civil disorder; or any person who assembles with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, explosive, or incendiary device, or technique capable of causing injury or death to persons, intending to employ it unlawfully for use in, or in furtherance of, a civil disorder shall be guilty of a felony.

(b) Nothing contained in this section shall make unlawful any act of any law enforcement officer which is performed in the lawful performance of his or her official duties.

History of Section.
(P.L. 1982, ch. 187, § 1; P.L. 1982, ch. 391, § 1.)



Chapter 11-55-3 - Penalty for violation.

§ 11-55-3 Penalty for violation.  Any person who violates any of the provisions of this chapter shall, upon conviction, be imprisoned for not more than five (5) years, or be fined not to exceed ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1982, ch. 187, § 1; P.L. 1982, ch. 391, § 1.)






Chapter 11-56 - Duty to Render Assistance

Chapter 11-56-1 - Duty to assist.

§ 11-56-1 Duty to assist.  Any person at the scene of an emergency who knows that another person is exposed to, or has suffered, grave physical harm shall, to the extent that he or she can do so without danger or peril to himself or herself or to others, give reasonable assistance to the exposed person. Any person violating the provisions of this section shall be guilty of a petty misdemeanor and shall be subject to imprisonment for a term not exceeding six (6) months, or by a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1984, ch. 416, § 1.)






Chapter 11-57 - Racketeer Violence

Chapter 11-57-1 - Violent crime in aid of racketeering.

§ 11-57-1 Violent crime in aid of racketeering.  Every person who either: (1) as consideration for anything of pecuniary value from a person or persons engaged in racketeering activity as defined in chapter 15 of title 7; or (2) as the means of gaining entrance to or maintaining or increasing his financial position in an enterprise in violation of chapter 15 of title 7; commits murder, kidnapping, mayhem, assault with a dangerous weapon, or assault resulting in serious bodily injury, or threatens a person with the commission of such an offense against him or her, or attempts or conspires to commit that offense, shall be guilty of a felony and shall be sentenced, in addition to the sentence for the offense, to a term of imprisonment of not less than two (2) years and not more than ten (10) years, a fine of not more than ten thousand ($10,000) dollars, or both. A term of imprisonment imposed pursuant to this section shall be served consecutively to any other sentence of imprisonment.

History of Section.
(P.L. 1985, ch. 449, § 1.)



Chapter 11-57-2 - Solicitation to commit a violent crime in aid of racketeering.

§ 11-57-2 Solicitation to commit a violent crime in aid of racketeering.  Every person who solicits another to commit a violation of § 11-57-1 shall be guilty of a felony and shall be sentenced, in addition to any other sentence imposed, to a term of imprisonment of not less than two (2) years and not more than ten (10) years, a fine of not more than ten thousand ($10,000) dollars, or both. A term of imprisonment imposed pursuant to this section shall be served consecutively to any other sentence of imprisonment.

History of Section.
(P.L. 1985, ch. 449, § 1.)






Chapter 11-58 - Falsifying Educational Records

Chapter 11-58-1 - Purpose.

§ 11-58-1 Purpose.  The purpose of this chapter shall be to:

(1) Prohibit forgery, counterfeiting, or alteration of a transcript, diploma, or grade report of a postsecondary educational institution;

(2) Prohibit certain uses of a forged, counterfeit, or altered transcript, diploma, or grade report, including, but not limited to, obtaining employment or any license; and

(3) Provide a certain penalty for violation of this chapter.

History of Section.
(P.L. 1988, ch. 185, § 1.)



Chapter 11-58-2 - Uses prohibited.

§ 11-58-2 Uses prohibited.  (a) A person shall not falsely make, forge, counterfeit, or cause or procure to be falsely made, forged, or counterfeited, or willingly aid or assist in falsely making, forging, or counterfeiting a transcript, diploma, or grade report of a postsecondary educational institution.

(b) A person shall not use, offer, or present as genuine a false, forged, counterfeited, or altered transcript, diploma, or grade report of a postsecondary educational institution.

(c) A person shall not use, offer, or present a transcript, diploma, or grade report of a postsecondary educational institution in a fraudulent manner.

History of Section.
(P.L. 1988, ch. 185, § 1.)



Chapter 11-58-3 - Penalties for violation.

§ 11-58-3 Penalties for violation.  Any person who violates any of the provisions of this chapter shall, upon conviction, be guilty of a misdemeanor, and shall be subject to a fine not exceeding one thousand dollars ($1,000), or shall be imprisoned for not more than one year, or both.

History of Section.
(P.L. 1985, ch. 185, § 1.)






Chapter 11-59 - Stalking

Chapter 11-59-1 - Definitions.

§ 11-59-1 Definitions.  For the purpose of this chapter:

(1) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of "course of conduct."

(2) "Harasses" means a knowing and willful course of conduct directed at a specific person with the intent to seriously alarm, annoy, or bother the person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, or be in fear of bodily injury.

History of Section.
(P.L. 1992, ch. 201, § 1; P.L. 1992, ch. 382, § 1; P.L. 1993, ch. 358, § 1; P.L. 1994, ch. 250, § 1; P.L. 2002, ch. 183, § 1.)



Chapter 11-59-2 - Stalking prohibited.

§ 11-59-2 Stalking prohibited.  (a) Any person who: (1) harasses another person; or (2) willfully, maliciously, and repeatedly follows another person with the intent to place that person in reasonable fear of bodily injury, is guilty of the crime of stalking.

(b) Stalking shall be deemed a felony punishable by imprisonment for not more than five (5) years, by a fine of not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1992, ch. 382, § 1; P.L. 1993, ch. 358, § 3; P.L. 1995, ch. 7, § 1; P.L. 1995, ch. 65, § 1; P.L. 1995, ch. 184, § 1; P.L. 2002, ch. 183, § 1.)






Chapter 11-60 - Assisted Suicide

Chapter 11-60-1 - Legislative findings.

§ 11-60-1 Legislative findings.  The General Assembly finds and declares that the welfare of the citizens of the state requires that vulnerable persons be protected from suicide and that the cost to the taxpayers of enforcing laws preventing assisted suicides will be reduced by promoting civil enforcement of such laws.

History of Section.
(P.L. 1996, ch. 181, § 1; P.L. 1996, ch. 183, § 1.)



Chapter 11-60-2 - Definitions.

§ 11-60-2 Definitions.  As used in this chapter:

(1) "Licensed health care professional" means a physician, surgeon, podiatrist, osteopath, osteopathic physician and surgeon, physician assistant, nurse, nurse anesthetist, dentist, or pharmacist licensed pursuant to title 5.

(2) "Suicide" means the act or instance of taking one's own life voluntarily and intentionally.

History of Section.
(P.L. 1996, ch. 181, § 1; P.L. 1996, ch. 183, § 1.)



Chapter 11-60-3 - Prevention of assisted suicide.

§ 11-60-3 Prevention of assisted suicide.  An individual or licensed health care practitioner who with the purpose of assisting another person to commit suicide knowingly:

(1) Provides the physical means by which another person commits or attempts to commit suicide; or

(2) Participates in a physical act by which another person commits or attempts to commit suicide is guilty of a felony and upon conviction may be punished by imprisonment for up to ten (10) years, by a fine of up to ten thousand dollars ($10,000) or both.

History of Section.
(P.L. 1996, ch. 181, § 1; P.L. 1996, ch. 183, § 1.)



Chapter 11-60-4 - Acts and omissions exempted.

§ 11-60-4 Acts and omissions exempted.  (a) A licensed health care professional who administers, prescribes, or dispenses medications or procedures to relieve another person's pain or discomfort, even if the medication or procedure may hasten or increase the risk of death, does not violate the provision of this chapter unless the medications or procedures are knowingly administered, prescribed, or dispensed to cause death.

(b) A licensed health care professional who withholds or withdraws a life-sustaining procedure in compliance with chapter 4.10 of title 23 does not violate the provisions of this chapter.

History of Section.
(P.L. 1996, ch. 181, § 1; P.L. 1996, ch. 183, § 1.)



Chapter 11-60-5 - Injunctive relief.

§ 11-60-5 Injunctive relief.  (a) The attorney general is empowered to seek an injunction against any person violating the provisions of this chapter. The person who has been assisted or counseled in an attempt to commit suicide, may seek an injunction against all future unlawful assisted suicides by the particular individual who assisted or attempted to assist the suicide.

(b) A cause of action for injunctive relief under this section may be maintained by the attorney general against any individual or licensed health care practitioner who is reasonably believed to be about to violate or who is in the course of violating this chapter.

History of Section.
(P.L. 1996, ch. 181, § 1; P.L. 1996, ch. 183, § 1.)






Chapter 11-61 - The Rhode Island Street Terrorism Enforcement and Prevention Act



Chapter 11-62 - Community Restitution

Chapter 11-62-1 - Community restitution.

§ 11-62-1 Community restitution.  The general assembly declares that the words "public service" which appear throughout this title shall now be substituted with, and referred to as "public community restitution".

History of Section.
(P.L. 1998, ch. 454, § 1.)






Chapter 11-63 - Use of Theft Detection Devices

Chapter 11-63-1 - Unlawful use and/or removal of theft detection shielding devices.

§ 11-63-1 Unlawful use and/or removal of theft detection shielding devices.  (a) A person commits unlawful use of a theft detection shielding device when he or she knowingly manufactures, sells, offers for sale or distributes in any way a laminated or coated bag or device peculiar to and marketed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor.

(b) A person commits unlawful possession of a theft detection shielding device when he or she knowingly possesses any laminated or coated bag or device peculiar to and designed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor, with the intent to commit theft or retail theft.

(c) A person commits unlawful possession of a theft detection device remover when he or she knowingly possesses any tool or device designed to allow the removal of any theft detection device from any merchandise with the intent to use the tool to remove any theft detection device from any merchandise without the permission of the merchant or person owning or holding the merchandise.

(d) A person commits unlawful removal of a theft detection device when he or she intentionally removes the device from merchandise prior to purchase.

History of Section.
(P.L. 2001, ch. 282, § 1.)



Chapter 11-63-2 - Detention of persons suspected of unlawful use and/or removal of theft detection devices  Reasonable cause.

§ 11-63-2 Detention of persons suspected of unlawful use and/or removal of theft detection devices  Reasonable cause.  (a) The activation of an anti-shoplifting or inventory control device as a result of a person exiting the establishment or a protected area within the establishment shall constitute reasonable cause for the detention of the person exiting by the owner or operator of the establishment or by an agent or employee of the owner or operator, provided sufficient notice has been posted to advise the patrons that the device is being utilized. Each detention shall be made only in a reasonable manner and only for a reasonable period of time sufficient for any inquiry into the circumstances surrounding the activation of the device or for the recovery of goods.

(b) The taking into custody and detention by a law enforcement officer, merchant, or merchant's employee, if done in compliance with all the requirements of this section, shall not render law enforcement officer, merchant, or merchant's employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

History of Section.
(P.L. 2001, ch. 282, § 1.)



Chapter 11-63-3 - Penalties for violation.

§ 11-63-3 Penalties for violation.  Any person who violates any of the provisions of this chapter shall, upon conviction, be guilty of a misdemeanor, and shall be subject to a fine not exceeding one thousand dollars ($1,000), or shall be imprisoned for not more than one year, or both.

History of Section.
(P.L. 2001, ch. 282, § 1.)






Chapter 11-64 - Electronic Imaging Devices

Chapter 11-64-1 - Definitions.

§ 11-64-1 Definitions.  (1) For the purposes of this section the following definitions apply:

(a) "Disseminate" means to make available by any means to any person.

(b) "Imaging Device" means any electronic instrument capable of capturing, recording, storing or transmitting visual images.

(c) "Intimate areas" means the naked or undergarment clad genitals, pubic area, buttocks, or any portion of the female breast below the top of the areola of a person which the person intended to be protected from public view.

(d) "Legal entity" means any partnership, firm, association, corporation or any agent or servant thereof.

(e) "Publish" means to:

(i) Disseminate with the intent that such image or images be made available by any means to any person or other legal entity;

(ii) Disseminate with the intent such images be sold by another person or legal entity;

(iii) Post, present, display, exhibit, circulate, advertise or allow access by any means, so as to make an image or images available to the public; or

(iv) Disseminate with the intent that an image or images be posted, presented, displayed, exhibited, circulated, advertised or made accessible by any means, and to make such images available to the public.

(f) "Sell" means to disseminate to another person, or to publish, in exchange for something of value.

History of Section.
(P.L. 2004, ch. 202, § 2; P.L. 2004, ch. 206, § 2.)



Chapter 11-64-2 - Video voyeurism.

§ 11-64-2 Video voyeurism.  (1) A person is guilty of video voyeurism when, for the purpose of sexual arousal, gratification or stimulation, such person:

(a) Uses, installs or permits the use or installation of an imaging device to capture, record, store or transmit visual images of the intimate areas of another person without that other person's knowledge and consent, and under circumstances in which that other person would have a reasonable expectation of privacy.

(b) Intentionally, and with knowledge that the image was obtained in violation of subsection (a), disseminates, publishes, or sells such image of the captured representation of another person or persons depicted in the representation or reproduction, and who did not consent to the dissemination, publication or sale.

(2) A person is also guilty of video voyeurism when that person, for the purpose of sexual arousal, gratification or stimulation, looks into an occupied dwelling or other building by use of an imaging device that provides images of the interior of a dwelling.

(3) A person found guilty of the crime of video voyeurism shall be imprisoned for not more than three (3) years in jail and/or fined not more than five thousand dollars ($5000).

History of Section.
(P.L. 2004, ch. 202, § 2; P.L. 2004, ch. 206, § 2.)






Chapter 11-65 - Unlawful Operation of a Recording Device

Chapter 11-65-1 - Definitions.

§ 11-65-1 Definitions.  As used in this chapter:

(1) The term "audiovisual recording function" means the capability of a device to record or transmit a motion picture, or any part thereof, by means of any technology now in use or later developed.

(2) The term "motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense provided for in § 11-65-2 of this chapter.

History of Section.
(P.L. 2005, ch. 162, § 1; P.L. 2005, ch. 164, § 1.)



Chapter 11-65-2 - Unlawful operation of a recording device.

§ 11-65-2 Unlawful operation of a recording device.  (a) Any person who knowingly operates the audiovisual recording function of any device in a motion picture theater, while a motion picture is being exhibited with the intention of recording the movie or picture being played, and without the consent of the motion picture theater owner, shall be guilty of a misdemeanor.

(b) A person found guilty of the crime of unlawful operation of a recording device shall be imprisoned for not more than one year, or fined not more than one thousand dollars ($1,000), or both.

(c) The provisions of this section shall not apply to the operation of an audiovisual recording function of a device by any authorized employee or agent of a local, state or federal law enforcement agency while such employee or agent is engaged in authorized investigative, protective, law enforcement or intelligence gathering activities.

(d) Nothing in this section shall preclude prosecution of a person under any other provision of the general statutes.

(e) Any person reasonably believed to have committed or to be committing the crime of unlawful operation of a recording device as defined in § 11-65-2 shall be subject to detention by a police officer in accordance with § 12-7-1.

History of Section.
(P.L. 2005, ch. 162, § 1; P.L. 2005, ch. 164, § 1.)



Chapter 11-65-3 - Immunity of motion picture theater owner.

§ 11-65-3 Immunity of motion picture theater owner.  (a) Any theater owner or lessee, or an employee or agent of a theater owner or lessee, who observes any person committing an offense or attempting to commit an offense in violation of this chapter may stop the person. Immediately upon stopping the person, the theater owner, an employee or agent of a theater owner shall identify himself or herself and state his or her reason for stopping the person. If after his or her initial confrontation with the person under suspicion, the theater owner or lessee, or employee or agent of a theater owner or lessee, has reasonable grounds to believe that at the time stopped, the person was committing or attempting to commit the crime of unlawful operation of a recording device on the premises, the theater owner or lessee, or employee or agent of a theater owner or lessee, may detain the person for a reasonable time sufficient to summon a police officer to the premises. In no case shall the detention be for a period exceeding one hour. Detention must be accomplished in a reasonable manner without unreasonable restraint or excessive force, and may take place only on the premises of the "motion picture theater" establishment where the alleged crime occurred. Any person so stopped by a theater owner or lessee, or employee or agent of an owner or lessee pursuant to this section shall promptly identify himself or herself by name and address. Once placed under detention, no other information shall be required of the person and no written and/or signed statement shall be elicited from the person until a police officer has taken him or her into custody.

(b) For the purposes of this section, "reasonable grounds" includes knowledge that a person appeared to be operating a recording device on the premises in violation of § 11-65-2, or appeared to be attempting to operate a recording device in violation of § 11-65-2 while on the premises.

(c) In detaining a person whom the theater owner, or an employee or agent of a theater owner has reasonable grounds to believe is committing the crime of unlawful operating of a recording device, the theater owner, or an employee or agent of a theater owner may use a reasonable amount of nondeadly force when and only when that force is necessary to protect himself or herself, or to prevent the escape of the person being detained or the loss of the unlawful audiovisual recording.

(d) The owner or lessee of a motion picture theater, or the agent or employee of such owner or lessee, who alerts law enforcement authorities of an alleged violation of this chapter shall not be liable in any civil action arising out of measures taken by such owner, lessee, agent or employee in the course of reasonably detaining a person that the owner, lessee, agent or employee had reasonable grounds to believe violated this chapter.

History of Section.
(P.L. 2005, ch. 162, § 1; P.L. 2005, ch. 164, § 1.)






Chapter 11-66 - Hydrant Tampering

Chapter 11-66-1 - Interference with fire hydrants.

§ 11-66-1 Interference with fire hydrants.  Every person or entity engaged who for the purposes of commercial activity, who willfully or fraudulently injures or knowingly allows to be injured any fire hydrant or "dry hydrant," so called as constructed and maintained by a fire company or district, connected with or belonging to any public waterworks or water service owned and furnished by the city of Providence or willfully tampers or meddles with any other of the appliances or appurtenances connected with or belonging to the public waterworks or water service owned and furnished by the city of Providence in a manner that causes loss or damage, shall be fined not less than one thousand dollars ($1,000), nor more than five thousand dollars ($5,000).

This chapter shall not apply to any person who is under the age of eighteen (18) years.

History of Section.
(P.L. 2006, ch. 581, § 1; P.L. 2006, ch. 593, § 1.)






Chapter 11-67 - Trafficking of Persons and Involuntary Servitude

Chapter 11-67-1 - Definitions.

§ 11-67-1 Definitions.  As used herein:

(1) "Intimidation" means an intentional written, verbal or physical act or threat of a physical act that, under the totality of circumstances a reasonable person should know will have the effect of: physically harming, or damaging a person's property, placing a person in reasonable fear of harm to his or her person or to his or her family, or placing a person in reasonable fear of damage to his or her property.

(2) "Commercial sexual activity" means any sex act which is performed or promised in return for payment of money.

(3) "Forced labor" means labor performed or provided by another person that is obtained or maintained through:

(i) Any scheme, plan, or pattern intending to cause or threatening to cause physical harm to any person;

(ii) An actor's physically restraining or threatening to physically restrain another person;

(iii) An actor's abusing or threatening to abuse the law or legal process;

(iv) An actor's knowingly destroying, concealing, removing, confiscating, or possessing without a person's consent any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person;

(v) An actor's blackmail; or

(vi) An actor's intimidation.

(4) "Labor" means work of economic or financial value.

(5) "Maintain" means, in relation to labor, to secure continued performance thereof, regardless of any initial agreement on the part of the victim to perform such type of labor.

(6) "Obtain" means in relation to labor, to secure continued performance thereof.

(7) "Sex act" means any sexual contact or sexual penetration of a person, as defined in § 11-37-1.

(8) "Victim" means a person subject to the practices set forth in § 11-67-2 or 11-67-3.

History of Section.
(P.L. 2007, ch. 123, § 1; P.L. 2007, ch. 217, § 1.)



Chapter 11-67-2 - Involuntary servitude.

§ 11-67-2 Involuntary servitude.  Whoever knowingly subjects, attempts to subject, or engages in a conspiracy to subject another person to forced labor or commercial sexual activity either by:

(1) Causing or threatening to cause physical harm to any person;

(2) Physically restraining or threatening to physically restrain another person;

(3) Abusing or threatening to abuse the law or legal process;

(4) Knowingly destroying, concealing, removing, confiscating or possessing without that person's consent any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person; or

(5) By using intimidation; shall be guilty of a felony and subject to not more than twenty (20) years imprisonment or a fine of not more than twenty thousand dollars ($20,000) or both.

History of Section.
(P.L. 2007, ch. 123, § 1; P.L. 2007, ch. 217, § 1; P.L. 2009, ch. 188, § 1; P.L. 2009, ch. 192, § 1.)



Chapter 11-67-3 - Trafficking of persons for forced labor or commercial sexual activity.

§ 11-67-3 Trafficking of persons for forced labor or commercial sexual activity.  Whoever knowingly:

(a) Recruits, entices, harbors, transports, provides, or obtains by any means, or attempts to recruit, entice, harbor, transport provide, or obtain by any means, another person, intending or knowing that the person will be subjected to forced labor in order to commit a commercial sexual activity; or

(b) Benefits, financially or by receiving anything of value, from knowing participation in a venture which has engaged in an act described in violation of § 11-67-2, or 11-67-3, is guilty of a felony and subject to not more than twenty (20) years imprisonment or a fine of not more than twenty thousand dollars ($20,000), or both; provided, however, that this subsection shall not apply to a "victim" as defined in this chapter.

History of Section.
(P.L. 2007, ch. 123, § 1; P.L. 2007, ch. 217, § 1.)



Chapter 11-67-4 - Restitution.

§ 11-67-4 Restitution.  In addition to any other amount of loss identified, the court shall order restitution including the greater of:

(a) The gross income or value to the defendant of the victim's labor or commercial sexual activity; or

(b) The value of the victim's labor as guaranteed under the minimum wage law and overtime provisions of the Fair Labor Standards Act (FLSA) or the minimum wage law, whichever is greater.

History of Section.
(P.L. 2007, ch. 123, § 1; P.L. 2007, ch. 217, § 1.)



Chapter 11-67-5 - Forfeitures.

§ 11-67-5 Forfeitures.  (a) A person who is found in a criminal proceeding to be in violation of § 11-67-2 or 11-67-3 shall forfeit to the state of Rhode Island any profits or proceeds and any interest or property he or she has acquired or maintained in violation of this act, that the sentencing court determines, after a forfeiture hearing, to have been acquired or maintained as a result of maintaining a person in involuntary servitude or participating in trafficking in persons for forced labor in order to commit a criminal sexual activity.

(b) The court shall upon petition by the attorney general at any time following sentencing, conduct a hearing to determine whether any property or property interest is subject to forfeiture under this section. At the forfeiture hearing the state shall have the burden of establishing by a preponderance of the evidence that property or property interests are subject to forfeiture under this section.

(c) In any action brought by the state of Rhode Island under this section, wherein any restraining order, injunction, or prohibition or any other action in connection with any property or interest subject to forfeiture under this section is sought, the court shall first determine whether there is probable cause to believe that the person or persons so charged have committed the offense of involuntary servitude, involuntary servitude of a minor, or trafficking in persons for forced labor or commercial sexual activity and whether the property or property interest is subject to forfeiture pursuant to this section.

(d) All monies forfeited and the sale proceeds of all other property forfeited and seized under this section shall be deposited in the general fund.

History of Section.
(P.L. 2007, ch. 123, § 1; P.L. 2007, ch. 217, § 1.)



Chapter 11-67-6 - Sex trafficking of a minor.

§ 11-67-6 Sex trafficking of a minor.  (a) Definitions. As used in this section:

(1) "Commercial sex act" means any sex act or sexually explicit performance on account of which anything of value is given, promised to, or received, directly or indirectly, by any person.

(2) "Minor" refers to any natural person under eighteen (18) years of age.

(3) "Person" includes an individual, corporation, partnership, association, a government body, a municipal corporation, or any other legal entity.

(4) "Sex act" means sexual intercourse, cunnilingus, fellatio, anal intercourse, and digital intrusion or intrusion by any object into the genital opening or anal opening of another person's body or the stimulation by hand of another's genitals for the purposes of arousing or gratifying the sexual desire of either person.

(5) "Sexually-explicit performance" means an act or show, intended to arouse, satisfy the sexual desires of, or appeal to the prurient interests of patrons or viewers, whether public or private, live, photographed, recorded, or videotaped.

(b) Any person who:

(1) Recruits, employs, entices, solicits, isolates, harbors, transports, provides, persuades, obtains, or maintains, or so attempts, any minor for the purposes of commercial sex acts; or

(2) Sells or purchases a minor for the purposes of commercial sex acts; or

(3) Benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in subdivision (1) or (2); or

(c) Every person who shall commit sex trafficking of a minor, shall be guilty of a felony and subject to not more than forty (40) years imprisonment or a fine of up to forty thousand dollars ($40,000), or both.

(d) Obstructs, or attempts to obstruct, or in any way interferes with or prevents the enforcement of this section shall be guilty of a felony and subject to not more than twenty (20) years imprisonment, or a fine of up to twenty thousand dollars ($20,000), or both.

(e) In a prosecution under this section, the government need not prove that the defendant knew the victim's age.

History of Section.
(P.L. 2009, ch. 188, § 2; P.L. 2009, ch. 192, § 2.)



Chapter 11-67-7 - Interagency task force on trafficking in persons created  Composition  Duties and responsibilities.

§ 11-67-7 Interagency task force on trafficking in persons created  Composition  Duties and responsibilities.  (a) There is hereby created an interagency human trafficking of persons task force which will examine and report upon the extent of the existence of human trafficking for commercial sexual activity within the State of Rhode Island. The task force shall consist of the attorney general or his or her designee; the superintendent of the Rhode Island State Police or his or her designee; the director of the Municipal Police Training Academy or his or her designee; the Chief of Police of the City of Providence or his or her designee; the President of the Rhode Island Police Chief's Association or his or designee; the public defender or his or her designee; and the director of the Rhode Island Commission on Women or his or her designee.

(b) Additionally, the governor, the president of the senate and the speaker of the house shall each appoint three (3) members of the public who have a special expertise dealing with victims of crimes; the behavioral needs of women and children; social welfare issues such as the financial, healthcare, housing and literacy needs of women, children and low-income individuals; social justice and human rights issues; issues facing immigrants and non-citizens, civil rights; and/or specialized training in human trafficking and the needs of victims of human trafficking.

(c) A quorum of the committee shall consist of at least eight (8) of its members. The task force shall elect a chairperson.

(d) On or before December 31, 2010, the task force shall submit to the Governor, the Attorney General, the Speaker of the House of Representatives and the President of the Senate a report setting forth its findings as to the extent to which human trafficking for commercial sexual activity is occurring in this State and making such recommendations as it deems appropriate for legislative and executive action relating to the enforcement of this chapter and the provision of social services to victims of human trafficking.

History of Section.
(P.L. 2009, ch. 188, § 2; P.L. 2009, ch. 192, § 2.)



Chapter 11-67-8 - Reporting.

§ 11-67-8 Reporting.  On or before January 15, 2010, and semi-annually thereafter, each law enforcement agency in this state shall file with the Governor, the Attorney General, the Speaker of the House of Representatives and the President of the Senate a report concerning the agency's enforcement of this chapter during the preceding six (6) month period. Each semi-annual report shall contain, but need not be limited to, the following information:

(1) The number of persons arrested pursuant to § 11-67-2, § 11-67-3, subsection 11-67-6(b), and subsection 11-67-6(d).

(2) Of those arrested, the number of persons convicted, placed on probation, whose case is filed pursuant to § 12-10-12, whether those persons pled guilty or nolo contendere or were found guilty after trial by judge or jury;

(3) The fines and/or sentences of those persons identified pursuant to subdivision (2) of this section; and

(4) A summary of the amounts of fines levied and the lengths of sentences identified pursuant to subdivision (3) of this section.

History of Section.
(P.L. 2009, ch. 188, § 2; P.L. 2009, ch. 192, § 2.)






Chapter 11-68 - Exploitation of Elders

Chapter 11-68-1 - Definitions.

§ 11-68-1 Definitions.  As used in this chapter:

(1) "Business relationship" means a relationship between two (2) or more individuals or entities where there exists an oral or written contract or agreement for goods or services.

(2) "Caregiver" means a person who has been entrusted with or has assumed responsibility for the care or the property of an elder person. Caregiver includes, but is not limited to, relatives, court-appointed or voluntary guardians, adult household members, neighbors, health care providers, and employees and volunteers of elder care facilities.

(3) "Deception" means misrepresenting or concealing a material fact relating to:

(i) Services rendered, disposition of property, or use of property, when such services or property are intended to benefit an elder person; or

(ii) Terms of a contract or agreement entered into with an elder person; or

(iii) An existing or preexisting condition of any property involved in a contract or agreement entered into with an elder person; or

(iv) Using any misrepresentation, false pretense, or false promise in order to induce, encourage or solicit an elder person to enter into a contract or agreement.

(4) "Elder person" means a person sixty-five (65) years of age or older.

(5) "Intimidation" means the communication by word or act to an elder person that the elder person will be deprived of food, nutrition, clothing, shelter, supervision, medicine, medical services, money, or financial support or will suffer physical violence.

(6) "Lacks capacity to consent" means an impairment by reason of mental illness, developmental disability, organic brain disorder, physical illness or disability, short-term memory loss, or other cause, that causes an elder person to lack sufficient understanding or capacity to make or communicate reasonable decisions concerning the elder person's person or property.

(7) "Position of trust and confidence" with respect to an elder person means the position of a person who:

(i) Is a spouse, adult child, or other relative by blood or marriage of the elder person;

(ii) Is a joint tenant or tenant in common with the elder person;

(iii) Has a legal or fiduciary relationship with the elder person including, but not limited to, a court-appointed or voluntary guardian, trustee, attorney, or conservator;

(iv) Is the caregiver of the elder person; or

(v) Is any other person who has been entrusted with or has assumed responsibility for the use or management of the elder person's funds, assets, or property.

History of Section.
(P.L. 2008, ch. 161, § 2; P.L. 2008, ch. 204, § 2.)



Chapter 11-68-2 - Exploitation of an elder.

§ 11-68-2 Exploitation of an elder.  (a) A person is guilty of exploitation of an elder person if that person:

(1) Knowingly, by deception or intimidation, obtains or uses, or endeavors to obtain or use, an elder person's funds, assets or property with the intent to temporarily or permanently deprive the elder person of the use, benefit, or possession of the funds, assets or property, or to benefit someone other than the elder person by a person who:

(i) Stands in a position of trust and confidence with the elder person; or

(ii) Has a business relationship with the elder person; or

(2) Knowingly, by deception or intimidation, obtains or uses, endeavors to obtain or use, or conspires with another to obtain or use an elder person's funds, assets, or property with the intent to temporarily or permanently deprive the elder person of the use, benefit, or possession of the funds, assets, or property, or to benefit someone other than the elder person, by a person who knows or reasonably should know that the elder person lacks the capacity to consent.

(b) Any person who shall exploit an elder person as defined in this chapter shall be guilty of a felony.

History of Section.
(P.L. 2008, ch. 161, § 2; P.L. 2008, ch. 204, § 2.)



Chapter 11-68-3 - Penalties for violations.

§ 11-68-3 Penalties for violations.  (a) Any person convicted of exploiting an elder person as provided under this chapter shall be punished as follows:

(1) If the funds, assets, or property involved in the exploitation of the elder person are valued at less than five hundred dollars ($500), the person shall be subject to imprisonment for not more than five (5) years or by a fine of not more than five thousand dollars ($5,000) or both.

(2) If the funds, assets, or property involved in the exploitation of the elder person are valued at five hundred dollars ($500) or more, but less than one hundred thousand dollars ($100,000), the person shall be subject to imprisonment for not more than fifteen (15) years or by a fine of not more than ten thousand dollars ($10,000) or both.

(3) If the funds, assets, or property involved in the exploitation of the elder person are valued at one hundred thousand dollars ($100,000) or more, the person shall be subject to imprisonment for not more than thirty (30) years or by a fine of not more than fifteen thousand dollars ($15,000) or both.

History of Section.
(P.L. 2008, ch. 161, § 2; P.L. 2008, ch. 204, § 2.)









Title 12 - Criminal Procedure

Chapter 12-1 - Identification and Apprehension of Criminals

Chapter 12-1-1 - Rewards offered by governor.

§ 12-1-1 Rewards offered by governor.  Whenever any murder, attempt at murder, robbery, or other high crime, shall be committed in the state, and the perpetrator shall escape detection, or shall escape from custody or imprisonment, either before or after conviction, the governor may issue his or her proclamation offering a suitable reward, not exceeding one thousand dollars ($1,000), for the apprehension of the offender.

History of Section.
(G.L. 1896, ch. 15, § 3; G.L. 1909, ch. 21, § 3; G.L. 1923, ch. 20, § 3; G.L. 1938, ch. 6, § 3; G.L. 1956, § 12-1-1.)



Chapter 12-1-2 - Appropriations for expenses authorized by governor.

§ 12-1-2 Appropriations for expenses authorized by governor.  The general assembly shall annually appropriate any sums that it may deem necessary for the payment of any services that may be authorized by the governor in the execution of the laws, the detection of crime and the apprehension of offenders, not including in the appropriation the sum to be paid under § 12-1-1 as a reward for the apprehension of offenders.

History of Section.
(G.L. 1896, ch. 15, § 5; P.L. 1898, ch. 572, § 1; G.L. 1909, ch. 21, § 5; P.L. 1918, ch. 1645, § 2; G.L. 1923, ch. 20, § 5; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 6, § 5; G.L. 1956, § 12-1-2.)



Chapter 12-1-3 - Rewards offered by towns and cities.

§ 12-1-3 Rewards offered by towns and cities.  Every town council of any town, or mayor of any city acting with the advice of the city council, may offer a suitable reward, not exceeding five hundred dollars ($500) in any one case, for the detention, apprehension and conviction of any offender committing a high crime or misdemeanor within the limits of the town or city, to be paid by the town treasurer or city treasurer upon the order of the town council, or mayor and city council, out of any funds of the town or city not otherwise specifically appropriated.

History of Section.
(G.L. 1896, ch. 40, § 20; G.L. 1909, ch. 50, § 20; G.L. 1923, ch. 51, § 20; G.L. 1938, ch. 333, § 20; G.L. 1956, § 12-1-3.)



Chapter 12-1-4 - Division of criminal identification  Chief and assistants.

§ 12-1-4 Division of criminal identification  Chief and assistants.  There shall be a division of criminal identification in the department of the attorney general to be in charge of a chief who shall be appointed by the attorney general to serve at the pleasure of the attorney general, and who shall devote all of his or her time to the duties of his or her office. The chief with the approval of the attorney general may appoint any assistants that he or she may deem necessary to carry out the work of the division, within the limits of any appropriation made for that purpose, and may with the approval of the attorney general discontinue the employment of any assistants at any time. The chief shall perform the functions required by the provisions of this chapter. In addition to availability of records to law enforcement agencies and officers, the records shall be made available to any attorney of record in any criminal action, and any officials of businesses which are required by federal or state law or regulation to effectuate a criminal background check of potential or prospective employees. The information shall be confidential and shall be used only by the employer for the employee's application of employment.

History of Section.
(G.L. 1923, ch. 135, § 1; P.L. 1927, ch. 977, § 1; P.L. 1935, ch. 2250, § 31; G.L. 1938, ch. 620, § 1; impl. am. P.L. 1939, ch. 660, § 40; G.L. 1956, § 12-1-4; P.L. 1977, ch. 239, § 1; P.L. 2004, ch. 6, § 9.)



Chapter 12-1-7 - Criminal identification records  Stolen property reports.

§ 12-1-7 Criminal identification records  Stolen property reports.  It shall be the duty of the attorney general to procure and file for record in the office of his or her department so far as the same can be procured, fingerprints, plates, photos, outline pictures, descriptions, information, and measurements of all persons who shall be or shall have been convicted of felony, or imprisoned for violating any of the military, naval, or criminal laws of the United States or of any state, and of all well-known and habitual criminals from wherever procurable. The attorney general shall procure and keep on file in the office of the department, so far as they can be procured, fingerprints, measurements, processes, operations, signalletic cards, plates, photographs, outline pictures, measurements, and descriptions of any person who shall have been or shall be confined in any penal institution of this state, taken in accordance with the system of identification in use in any penal institution of this state. The attorney general shall also keep on file in the office the reports of lost, stolen, found, pledged, or pawned property required to be furnished to him or her.

History of Section.
(G.L. 1923, ch. 135, § 2; P.L. 1927, ch. 977, § 1; G.L. 1938, ch. 620, § 2; impl. am. P.L. 1939, ch. 660, § 40; G.L. 1956, § 12-1-7; P.L. 2004, ch. 6, § 9.)



Chapter 12-1-8.1 - Method of identification.

§ 12-1-8.1 Method of identification.  The bureau of criminal identification in the department of attorney general shall use fingerprints as the exclusive method of positive identification.

History of Section.
(P.L. 2002, ch. 417, § 2.)



Chapter 12-1-9.1 - Duty of police officials to furnish fingerprints.

§ 12-1-9.1 Duty of police officials to furnish fingerprints.  It shall be the duty of the superintendent of the state police and the chiefs of police or town sergeants to furnish the bureau of criminal identification of the department of attorney general within ten (10) days of arrest, the fingerprints and physical description of all persons arrested and all persons who are wanted for serious crimes or who are fugitives from justice. This section is not intended to include violations of city or town ordinances or of persons arrested for minor offenses.

History of Section.
(P.L. 2002, ch. 417, § 2.)



Chapter 12-1-10.1 - Photographs and descriptive information.

§ 12-1-10.1 Photographs and descriptive information.  In the case of every offense for which an indictment has been returned or an information filed, the person for which an indictment or information has been filed, if not previously fingerprinted by the arresting police department for the offense, shall report to the bureau of criminal identification of the department of attorney general to submit to fingerprinting, a photograph and the collection of descriptive information. In the event the individual indicted or informed against has not previously been fingerprinted for the offense is in the custody of the department of corrections or detained at a similar detention facility, the investigating police department shall obtain fingerprints and a photograph from the individual charged and submit a set of said fingerprints to the department of attorney general's bureau of criminal identification within twenty-one (21) days of arraignment on the indictment or information.

History of Section.
(P.L. 2002, ch. 417, § 2.)



Chapter 12-1-11 - Photographs and descriptive information as to persons convicted.

§ 12-1-11 Photographs and descriptive information as to persons convicted.  In the case of every offense for which an indictment has been found or an information filed and in which the offender has been found guilty and sentenced, or has pleaded guilty or nolo contendere, the attorney general shall cause to be taken: (1) a photograph, (2) the name, age, weight, height, and a general description of the offender, and (3) his or her fingerprints in accordance with the fingerprint system of identification of criminals and a history of the offender as shown upon trial. In the case of all offenses triable in the superior court for the counties of Providence and Bristol, the attorney general shall cause the fingerprints, photograph, and other information to be taken by his or her department, and in the case of all offenses triable in any other county he or she may make any arrangements for the taking of fingerprints, photographs, and information that may to him or her seem most desirable. In the case of offenses other than those that are indictable, for which an offender is committed under a sentence of imprisonment for a period of six (6) months or more, the warden or keeper of a place of detention or penal institution other than institutions designed primarily for the detention of juveniles, to which an offender is committed, shall cause to be taken, unless the court otherwise orders, a like description, photograph, fingerprints, and history of the person. The description, photographs, fingerprints, and history shall be taken by persons in the service of the state appointed by the attorney general for that purpose. All descriptions, photographs, fingerprints, and identifying matter shall be immediately transmitted to the attorney general.

History of Section.
(G.L. 1923, ch. 135, § 6; P.L. 1927, ch. 977, § 1; P.L. 1928, ch. 1191, § 1; G.L. 1938, ch. 620, § 6; impl. am. P.L. 1939, ch. 660, § 40; G.L. 1956, § 12-1-11; P.L. 1974, ch. 118, § 9.)



Chapter 12-1-12 - Destruction or sealing of records of persons acquitted or otherwise exonerated.

§ 12-1-12 Destruction or sealing of records of persons acquitted or otherwise exonerated.  (a) Any fingerprint, photograph, physical measurements, or other record of identification, heretofore or hereafter taken by or under the direction of the attorney general, the superintendent of state police, the member or members of the police department of any city or town or any other officer authorized by this chapter to take them, of a person under arrest, prior to the final conviction of the person for the offense then charged, shall be destroyed by all offices or departments having the custody or possession within sixty (60) days after there has been an acquittal, dismissal, no true bill, no information, or the person has been otherwise exonerated from the offense with which he or she is charged, and the clerk of court where the exoneration has taken place shall, consistent with § 12-1-12.1, place under seal all records of the person in the case including all records of the division of criminal identification established by § 12-1-4; provided, that the person shall not have been previously convicted of any felony offense. Any person who shall violate any provision of this section shall be fined not exceeding one hundred dollars ($100).

(b) requirements of this section shall also apply to persons detained by police, but not arrested or charged with an offense, or to persons against whom charges have been filed by the court, and the period of such filing has expired.

(c) Notwithstanding any other provision of this section, any person who has been charged with a complaint for a crime involving domestic violence where the complaint was filed upon a plea of not guilty, guilty or nolo contendere pursuant to § 12-10-12, must wait a period of three (3) years from the date of filing before the records associated with the charge can be expunged, sealed or otherwise destroyed.

History of Section.
(P.L. 1984, ch. 341, § 2; P.L. 1987, ch. 390, § 1; P.L. 1988, ch. 638, § 1; P.L. 1996, ch. 386, § 1; P.L. 1998, ch. 438, § 1; P.L. 2001, ch. 303, § 3.)



Chapter 12-1-12.1 - Motion for sealing of records of persons acquitted or otherwise exonerated.

§ 12-1-12.1 Motion for sealing of records of persons acquitted or otherwise exonerated.  (a) Any person who is acquitted or otherwise exonerated of all counts in a criminal case, including, but not limited to, dismissal or filing of a no true bill or no information, may file a motion for the sealing of his or her court records in the case, provided, that no person who has been convicted of a felony shall have his or her court records sealed pursuant to this section.

(b) Any person filing a motion for sealing his or her court records pursuant to this section shall give notice of the hearing date set by the court to the department of the attorney general and the police department which originally brought the charge against the person at least ten (10) days prior to the hearing.

(c) If the court, after the hearing at which all relevant testimony and information shall be considered, finds that the person is entitled to the sealing of the records, it shall order the sealing of the court records of the person in that case.

(d) The clerk of the court shall, within forty-five (45) days of the order of the court granting the motion, place under seal the court records in the case in which the acquittal, dismissal, no true bill, no information or other exoneration has been entered.

(e) Notwithstanding any other provision of this section, in all cases involving a filing subsequent to a plea of not guilty, guilty or nolo contendere to a charge of a crime involving domestic violence, the court having jurisdiction over the case shall retain the records of the case for a period of three (3) years from the date of filing. The records shall not be expunged, sealed, or otherwise destroyed for a period of three (3) years from the date of the filing.

History of Section.
(P.L. 1988, ch. 638, § 2; P.L. 1996, ch. 386, § 1; P.L. 2001, ch. 303, § 3.)



Chapter 12-1-14 - Body attachment  Nonsupport of children.

§ 12-1-14 Body attachment  Nonsupport of children.  (a) Any body attachment issued by the family court in a case involving the bureau of family support relating to the nonsupport of children shall be entered into the state and police telecommunications system known as the Rhode Island Law Enforcement Telecommunications System, "RILETS". The family court shall be responsible for transmitting all body attachments and cancellations of them to the attorney general's bureau of criminal identification for distributing the body attachment information into RILETS. Within the body attachment, the information entered in RILETS shall include date of birth and social security number when available. The family court shall be responsible for transmitting information regarding all body attachments and cancellations to the attorney general's bureau of criminal identification for entering the body attachment information into RILETS. The family court shall transmit the original body attachment to the attorney general's bureau of criminal identification.

(b) Any peace officer as defined in § 12-7-21 shall have the authority to execute a body attachment as issued by the family court pursuant to § 8-10-3.1.

History of Section.
(P.L. 1995, ch. 370, art. 29, § 12; P.L. 1995, ch. 374, § 12; P.L. 1996, ch. 241, § 1.)



Chapter 12-1-15 - Retaliation prohibited.

§ 12-1-15 Retaliation prohibited.  No employer shall discharge or take any disciplinary action against an employee based on the employer's notification or obligation provisions contained in Chapter 370, Article 29 and Chapter 374 of the 1995 Public Laws.

History of Section.
(P.L. 1995, ch. 370, art. 29, § 14; P.L. 1995, ch. 374, § 14.)



Chapter 12-1-16 - Improvement of lineup procedures task force.

§ 12-1-16 Improvement of lineup procedures task force.  (a) In order to: (1) Prevent the injustice of a wrongful conviction caused by mistaken eyewitness identification; (2) Improve lineup procedures during criminal investigations; and (3) Further improve the already high quality of criminal justice in our state, the general assembly creates a taskforce to identify and recommend policies and procedures to improve the accuracy of eyewitness identifications.

(b) The task force shall be comprised of the following or their designees:

(1) Attorney general;

(2) Public defender;

(3) Superintendent of the Rhode Island state police;

(4) President of the Rhode Island police chiefs' association;

(5) Head of the municipal police training academy;

(6) President of the Rhode Island bar association;

(7) President of the Rhode Island association of criminal defense lawyers;

(8) A representative from a Rhode Island university with expertise in the relevant social sciences as demonstrated by teaching, publication and other scholarly applications; and

(9) Executive director of the Rhode Island commission for Human Rights.

(c) The task force, in consultation with eyewitness identification practitioners and experts, shall develop guidelines for policies, procedures and training with respect to the collection and handling of eyewitness evidence in criminal investigations by law enforcement agencies in Rhode Island. The purpose of the guidelines is to provide law enforcement agencies with information regarding policies and procedures proven to increase the accuracy of the crime investigation process, thus also reducing the possibility of wrongful convictions.

(d) Guidelines for policies, procedures and training that may be considered and recommended by the task force include, but are not limited to:

(1) Use of blind administration of lineups;

(2) Specific instructions to be given to the eyewitness before and during the lineup to increase the accuracy of any identification, including that the purpose of the identification procedure is to exculpate the innocent as well as to identify the actual perpetrator;

(3) Number and selection of fillers to be in lineups;

(4) Use of sequential lineups versus nonsequential lineups;

(5) Inclusion of only one suspect in any lineup;

(6) Value of refraining from providing any confirmatory information to the eyewitness;

(7) Standards and protocols to be used in the administration and conduct of an identification procedure;

(8) Training, if any, should be made available to law enforcement personnel in the use of these procedures; and

(9) Taking a confidence statement from the person viewing the lineup.

(e) The task force shall submit a report on the guidelines developed and recommendations concerning their use. Minority reports may also be issued. These reports shall be presented to the governor, the chief justice of the Rhode Island supreme court, the speaker of the house of representatives, the president of the senate, and the chairpersons of the judiciary committees of both the house of representatives and the senate no later than January 1, 2011. The task force shall meet periodically thereafter in order to assess the impact of the recommendations made in the report; to conduct further research in the area of eyewitness identification; to specifically assess the use of sequential and simultaneous lineups by Rhode Island law enforcement agencies; and to consider whether, in light of that experience, the use of sequential lineups should be recommended as a "best practice." Said meetings shall be called by agreement of the attorney general and public defender. A supplemental report from the task force shall be delivered in the same manner as its initial report and not later than April 30, 2012.

History of Section.
(P.L. 2010, ch. 165, § 1; P.L. 2010, ch. 169, § 1; P.L. 2011, ch. 104, § 1; P.L. 2011, ch. 110, § 1.)






Chapter 12-1.1 - State Crime Laboratory Commission

Chapter 12-1.1-1 - Short title.

§ 12-1.1-1 Short title.  This chapter shall be known and may be cited as the "State Crime Laboratory Commission."

History of Section.
(P.L. 1978, ch. 206, § 2; G.L., § 12-1.2-1; P.L. 1981, ch. 300, § 1.)



Chapter 12-1.1-2 - Legislative findings and purpose.

§ 12-1.1-2 Legislative findings and purpose.  The general assembly recognizes and declares that:

(1) Examining crime scenes for evidence is essentially a state and local problem;

(2) The establishment of appropriate goals, objectives, and standards for the examination of crime scenes and the training of appropriate personnel in such techniques must be a priority concern;

(3) The functions of a state crime lab must be coordinated in an efficient and effective manner;

(4) The full and effective use of resources affecting state and local crime scene investigations requires the complete cooperation of state and local law enforcement agencies; and

(5) Training, research, evaluation, and technical assistance activities must be encouraged and focused on the improvement of scientific criminal investigation in Rhode Island.

History of Section.
(P.L. 1978, ch. 206, § 2; G.L. § 12-1.2-2; P.L. 1981, ch. 300, § 1; G.L. § 12-1.1-2.)



Chapter 12-1.1-3 - Creation.

§ 12-1.1-3 Creation.  There is established the state laboratories for scientific criminal investigation commission, called throughout this chapter the state crime laboratory commission.

History of Section.
(P.L. 1978, ch. 206, § 2; G.L. § 12-1.2-3; P.L. 1981, ch. 300, § 1; G.L. § 12-1.1-3.)



Chapter 12-1.1-4 - Membership.

§ 12-1.1-4 Membership.  (a) The commission shall consist of five (5) members: the attorney general; the superintendent of state police; and a representative of the Rhode Island Police Chiefs Association appointed by the governor with the advice and consent of the senate; and two (2) public members appointed by the governor with the advice and consent of the senate. Appointed public members shall serve two (2) year terms and shall be eligible to succeed themselves.

(b) Members shall serve until their successors are appointed and qualified. Each member of the board may designate a subordinate within his or her department or agency to represent him or her at all meetings of the board. Three (3) members of the board shall constitute a quorum and the vote of a majority of those present and voting shall be required for action.

(c) Members of the commission shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-3; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-4; P.L. 2006, ch. 54, § 1; P.L. 2006, ch. 70, § 1.)



Chapter 12-1.1-5 - Chairperson.

§ 12-1.1-5 Chairperson.  The attorney general shall be the chairperson of the commission. The board may elect from among its members such other officers as it deems necessary.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-3; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-5; P.L. 2006, ch. 54, § 1; P.L. 2006, ch. 70, § 1.)



Chapter 12-1.1-6 - Executive secretary.

§ 12-1.1-6 Executive secretary.  The dean of the College of Pharmacy at the University of Rhode Island shall serve as the executive secretary of the commission. The executive secretary shall oversee the administration of the state crime laboratory, including all budgetary and personnel matters, and shall provide timely reports to the commission regarding all matters pertaining to the state crime laboratory.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-3; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-6; P.L. 1994, ch. 50, § 1.)



Chapter 12-1.1-7 - Meetings.

§ 12-1.1-7 Meetings.  The commission shall meet at the call of its chairperson and at least four (4) times each year, the time and place for the meetings to be fixed by the chairperson.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-6; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-7.)



Chapter 12-1.1-8 - Powers and duties of commission.

§ 12-1.1-8 Powers and duties of commission.  The commission shall have the following powers and duties:

(1) Establish goals, priorities, standards, policies, plans, programs, and budgets for the operation of the state crime laboratory;

(2) Monitor the general operation of the state crime laboratory and evaluate its effectiveness;

(3) Apply for, contract for, receive, and expend for its purposes any appropriations or grants from the state and/or its political subdivisions, the federal government, or any other source, public or private, in accordance with the appropriations process;

(4) Accept funds appropriated by the general assembly out of any money in the treasury not otherwise appropriated for effectuating the daily operation of the state crime laboratory;

(ii) Accept any moneys made available through direct grants for its function and operation;

(iii) Expend these sums of money for the purchase of equipment, payment of salaries, purchase of material, office supplies, and laboratory supplies, and for labor for publishing, for the benefit of law enforcement officers in the state of Rhode Island, for scientific advances in the field of criminalistics, and any other essentials that may be deemed necessary and expedient to the scientific criminal investigation and training of law enforcement officers and firefighters in modern scientific investigative techniques and research in the field of scientific criminal investigation;

(5) Recommend legislation to the governor and legislature in the field of scientific criminal investigation;

(6) Provide suitable badges and appropriate commissions to laboratory personnel in evidence of their authority;

(7) Establish any and all committees it deems necessary to carry out the mission of the state crime laboratory;

(8) Perform any other duties that may be necessary to carry out the purposes of this chapter and chapter 1.2.

(9) Within ninety (90) days after the end of each fiscal year, the commission shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state, of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the commission; a summary of any training courses held pursuant to this chapter; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the websites of the general assembly and the secretary of state pursuant to the provisions of § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection;

(10) To approve or disapprove the director and all other positions of the state crime laboratory appointed by the University of Rhode Island.

(11) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the commission, be approved by the commission, and be conducted by the chair of the commission. The commission may approve the use of any commission and/or staff members and/or individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14 and 38-2; and the commission's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act [June 7, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. §§ 12-1.2-4, 12-1.2-5, 12-1.2-7, 12-1.2-8; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-8; P.L. 1994, ch. 50, § 1; P.L. 2006, ch. 54, § 1; P.L. 2006, ch. 70, § 1.)



Chapter 12-1.1-10 - Cooperation of departments  Using facilities of the University of Rhode Island.

§ 12-1.1-10 Cooperation of departments  Using facilities of the University of Rhode Island.  All other departments, agencies, and bodies of state government are authorized and directed to cooperate with and furnish any information that the commission shall require. The commission is directed in carrying out the provisions and purposes of this chapter and chapter 1.2 to confer with the University of Rhode Island as to the continued utilization of facilities, scientific equipment, and personnel available.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-12; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-10.)



Chapter 12-1.1-11 - Termination or modification of commission  Report to governor.

§ 12-1.1-11 Termination or modification of commission  Report to governor.  (a) For good cause, the commission, with the approval of the governor, shall determine a termination or modification date, and, upon that determination, the commission shall submit a report to the governor that will outline a plan for the orderly termination or modification of the commission.

(b) The report will be submitted at least four (4) months prior to the termination or modification date and will include, but not be limited to, a review of the performance and effectiveness of the commission.

(2) The report will include a recommendation that the purpose of this chapter or chapter 1.2 be reviewed or amended, that the commission be reorganized, or that this chapter or chapter 1.2 be repealed.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-13; P.L. 1981, ch. 300, § 1: G.L. § 12-1.1-11.)






Chapter 12-1.2 - State Crime Laboratory

Chapter 12-1.2-1 - Creation.

§ 12-1.2-1 Creation.  There shall be a state crime laboratory located at the University of Rhode Island.

History of Section.
(P.L. 1978, ch. 205, art. VIII, § 1: G.L. § 12-1.1-1; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-1.)



Chapter 12-1.2-2 - Jurisdiction.

§ 12-1.2-2 Jurisdiction.  The state crime laboratory shall have the authority to investigate any and all evidence relating to state or local crimes when requested by appropriate agencies.

History of Section.
(P.L. 1978, ch. 205, art. VIII, § 1: G.L. § 12-1.1-3; P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-11; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-2.)



Chapter 12-1.2-3 - Functions of the state crime laboratory.

§ 12-1.2-3 Functions of the state crime laboratory.  The state crime laboratory shall be responsible for:

(1) Technical services. (i) To examine and evaluate physical evidence collected at the scene of a crime or related to a crime. The examinations will be conducted in areas such as forensic serology, firearms, analyses of accelerants, explosives, scientific methodology in microscopy, including fiber, hair, blood, and plant microscopy, spectroscopy, ion emission, glass examination, tool impressions, fingerprint techniques, tire impressions, and other similar technology;

(ii) To examine evidence upon submission by state and local fire departments and law enforcement agencies;

(iii) To assure the safe custody of that evidence;

(iv) To submit written reports of the results of examinations of evidence to the agency;

(v) To request the services of qualified consultants when deemed necessary;

(vi) To render expert court testimony when requested;

(vii) To assist in the processing of a crime scene upon request to the director. Transportation as needed for this function should be provided by the agency requesting assistance.

(i) To offer a training course in scientific criminal investigation each year to all enforcement divisions both state and local;

(ii) To offer refresher or in-service courses in specialty areas of scientific criminal investigation;

(iii) To conduct training dealing with police science, when requested, for each of the Rhode Island State Municipal Police Training Academy classes, the Providence Police Academy classes, and the Rhode Island State Police Academy classes.

(3) Research. To conduct ongoing research in areas of the forensic sciences.

History of Section.
(P.L. 1978, ch. 205, art. VIII, § 1: G.L. § 12-1.1-2; P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-10; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-3.)



Chapter 12-1.2-4 - Funding.

§ 12-1.2-4 Funding.  The state crime laboratory shall be funded through the budget of the University of Rhode Island.

History of Section.
(P.L. 1985, ch. 120, art. 4, § 2; P.L. 2009, ch. 68, art. 5, § 4; P.L. 2011, ch. 151, art. 9, § 1.)



Chapter 12-1.2-5 - Director of state crime laboratory  Term.

§ 12-1.2-5 Director of state crime laboratory  Term.  (a) The crime laboratory shall be under the immediate supervision of a director, who shall be known as the "director  state crime laboratory" and who shall possess a Ph.D. degree or an equivalent combination of a M.S. degree and experience in an appropriate field and who has had forensic training or experience.

(b) The director shall serve for a period of five (5) years and may be reappointed by the commission thereafter to subsequent five (5) year terms.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-9; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-5; P.L. 1994, ch. 50, § 2.)



Chapter 12-1.2-6 - Candidates for director and other positions  Selection  Appointment  Dismissals.

§ 12-1.2-6 Candidates for director and other positions  Selection  Appointment  Dismissals.  (a) Candidates for the position of director and all other positions of the crime laboratory may be recommended to the commission by the executive secretary and/or other members of the commission as well as from all other sources.

(b) The director and all other positions of the state crime laboratory shall be considered limited appointment positions of the board of governors for higher education and shall be subject to all employment policies, practices and procedures of the board of governors for higher education and the University of Rhode Island.

(c) The appointive authority for the University of Rhode Island shall also be the appointing authority for the position of director and all other positions of the state crime laboratory subject to approval or disapproval by the commission.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-9; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-6; P.L. 1994, ch. 50, § 2.)



Chapter 12-1.2-7 - Powers and duties of director.

§ 12-1.2-7 Powers and duties of director.  (a) The director shall have general supervision over the administration of and shall enforce the provisions of this chapter. He or she shall recommend to the commission any rules and regulations that he or she may deem necessary to effectuate the provisions of this chapter and shall be responsible for the administration of the policies established by the commission.

(b) The director shall be responsible for preparing an annual operating budget and submitting it to the dean of the College of Pharmacy at the University of Rhode Island, who will in turn submit it to the commission.

(c) The director shall collect, develop, and maintain statistical information, records, and reports as the executive secretary or as the commission may determine relevant to its functions and transmit quarterly to the executive secretary or the commission a report of the operations of the state crime laboratory for the preceding quarter.

(d) The director shall exercise all powers and perform all duties necessary and proper in carrying out his or her responsibilities that may be directed by the executive secretary or the commission.

(e) The director shall timely provide records, reports or other information pertaining to the operation of the crime laboratory whenever requested by the executive secretary or the commission.

History of Section.
(P.L. 1978, ch. 206, § 2: G.L. § 12-1.2-9; P.L. 1981, ch. 300, § 1: G.L. § 12-1.2-7; P.L. 1994, ch. 50, § 2.)






Chapter 12-1.3 - Expungement of Criminal Records

Chapter 12-1.3-1 - Definitions.

§ 12-1.3-1 Definitions.  For purposes of this chapter only, the following definitions apply:

(1) "Crime of violence" includes murder, manslaughter, first degree arson, kidnapping with intent to extort, robbery, larceny from the person, first degree sexual assault, second degree sexual assault, first and second degree child molestation, assault with intent to murder, assault with intent to rob, assault with intent to commit first degree sexual assault, burglary, and entering a dwelling house with intent to commit murder, robbery, sexual assault, or larceny.

(2) "Expungement of records and records of conviction" means the sealing and retention of all records of a conviction and/or probation and the removal from active files of all records and information relating to conviction and/or probation.

(3) "First offender" means a person who has been convicted of a felony offense or a misdemeanor offense, and who has not been previously convicted of or placed on probation for a felony or a misdemeanor and against whom there is no criminal proceeding pending in any court.

(4) "Law enforcement agency" means a state police organization of this or any other state, the enforcement division of the department of environmental management, the office of the state fire marshal, the capitol police, a law enforcement agency of the federal government, and any agency, department, or bureau of the United States government which has as one of its functions the gathering of intelligence data.

(5) "Records" and "records of conviction and/or probation" include all court records, all records in the possession of any state or local police department, the bureau of criminal identification and the probation department, including, but not limited to, any fingerprints, photographs, physical measurements, or other records of identification. The terms "records" and "records of conviction, and/or probation" do not include the records and files of the department of attorney general which are not kept by the bureau of criminal identification in the ordinary course of the bureau's business.

History of Section.
(P.L. 1983, ch. 224, § 3; P.L. 1984, ch. 341, § 1; P.L. 1993, ch. 153, § 1; P.L. 1996, ch. 158, § 1; P.L. 1997, ch. 30, art. 28, § 4.)



Chapter 12-1.3-2 - Motion for expungement.

§ 12-1.3-2 Motion for expungement.  (a) Any person who is a first offender may file a motion for the expungement of all records and records of conviction for a felony or misdemeanor by filing a motion in the court in which the conviction took place, provided that no person who has been convicted of a crime of violence shall have his or her records and records of conviction expunged.

(b) Subject to subsection (a) of this section, a person may file a motion for the expungement of records relating to a misdemeanor conviction after five (5) years from the date of the completion of his or her sentence.

(c) Subject to subsection (a) of this section, a person may file a motion for the expungement of records relating to a felony conviction after ten (10) years from the date of the completion of his or her sentence.

History of Section.
(P.L. 1983, ch. 224, § 3; P.L. 1988, ch. 638, § 3; P.L. 1993, ch. 153, § 1.)



Chapter 12-1.3-3 - Motion for expungement  Notice  Hearing  Criteria for granting.

§ 12-1.3-3 Motion for expungement  Notice  Hearing  Criteria for granting.  (a) Any person filing a motion for expungement of the records of his or her conviction pursuant to § 12-1.3-2 shall give notice of the hearing date set by the court to the department of the attorney general and the police department which originally brought the charge against the person at least ten (10) days prior to that date.

(b) The court, after the hearing at which all relevant testimony and information shall be considered, may in its discretion order the expungement of the records of conviction of the person filing the motion if it finds:

(1) That in the five (5) years preceding the filing of the motion, if the conviction was for a misdemeanor, or in the ten (10) years preceding the filing of the motion if the conviction was for a felony, the petitioner has not been convicted nor arrested for any felony or misdemeanor, there are no criminal proceedings pending against the person, and he or she has exhibited good moral character;

(2) That the petitioner's rehabilitation has been attained to the court's satisfaction and the expungement of the records of his or her conviction is consistent with the public interest.

(c) If the court grants the motion, it shall, after payment by the petitioner of a one hundred dollar ($100) fee to be paid to the court order all records and records of conviction relating to the conviction expunged and all index and other references to it deleted. A copy of the order of the court shall be sent to any law enforcement agency and other agency known by either the petitioner, the department of the attorney general, or the court to have possession of the records. Compliance with the order shall be according to the terms specified by the court.

History of Section.
(P.L. 1983, ch. 224, § 3; P.L. 1988, ch. 638, § 3; P.L. 1993, ch. 153, § 1; P.L. 2009, ch. 68, art. 11, § 1.)



Chapter 12-1.3-4 - Effect of expungement of records  Access to expunged records  Wrongful disclosure.

§ 12-1.3-4 Effect of expungement of records  Access to expunged records  Wrongful disclosure.  (a) Any person having his or her record expunged shall be released from all penalties and disabilities resulting from the crime of which he or she had been convicted, except, upon conviction of any subsequent crime, the expunged conviction may be considered as a prior conviction in determining the sentence to be imposed.

(b) In any application for employment, license, or other civil right or privilege, or any appearance as a witness, a person whose conviction of a crime has been expunged pursuant to this chapter may state that he or she has never been convicted of the crime; provided, that if the person is an applicant for a law enforcement agency position, for admission to the bar of any court, an applicant for a teaching certificate, under chapter 11 of title 16, a coaching certificate under § 16-11.1-1, or the operator or employee of an early childhood education facility pursuant to chapter 48.1 of title 16, the person shall disclose the fact of a conviction.

(c) Whenever the records of any conviction and/or probation of an individual for the commission of a crime have been expunged under the provisions of this chapter, any custodian of the records of conviction relating to that crime shall not disclose the existence of the records upon inquiry from any source unless the inquiry is that of the individual whose record was expunged, that of a sentencing court following the conviction of the individual for the commission of a crime, or that of a bar admission, character and fitness, or disciplinary committee, board, or agency, or court which is considering a bar admission, character and fitness, or disciplinary matter, or that of the commissioner of elementary and secondary education, or that of any law enforcement agency when the nature and character of the offense with which an individual is to be charged would be affected by virtue of the person having been previously convicted of the same offense.

(d) The custodian of any records which have been expunged pursuant to the provisions of this chapter shall only release or allow access to those records for the purposes specified in subsections (b) or (c) of this section or by order of a court. Any agency and/or person who willfully refuses to carry out the expungement of the records of conviction pursuant to § 12-1.3-2, or this section or willfully releases or willfully allows access to records of conviction, knowing them to have been expunged, shall be civilly liable.

History of Section.
(P.L. 1983, ch. 224, § 3; P.L. 1984, ch. 341, § 1; P.L. 1986, ch. 198, § 7; P.L. 1990, ch. 249, § 1; P.L. 1993, ch. 153, § 2.)






Chapter 12-1.4 - Citizens' Commission for the Safety and Care of the Elderly

Chapter 12-1.4-1 - Short title.

§ 12-1.4-1 Short title.  This chapter shall be known and may be cited as the "Citizens' Commission for the Safety and Care of the Elderly."

History of Section.
(P.L. 1986, ch. 407, § 1.)



Chapter 12-1.4-2 - Creation.

§ 12-1.4-2 Creation.  There is established within the department of elderly affairs the citizens' commission for the safety and care of the elderly.

History of Section.
(P.L. 1986, ch. 407, § 1; 1996, ch. 100, art. 45, § 1.)



Chapter 12-1.4-3 - Purpose.

§ 12-1.4-3 Purpose.  The purpose of the commission shall be to act as a liaison between the legislature, public safety officials, the department of elderly affairs, and the older population of Rhode Island in the area of crime against the elderly, fire safety, and protective service options available to the elderly.

History of Section.
(P.L. 1986, ch. 407, § 1; P.L. 2005, ch. 275, § 1.)



Chapter 12-1.4-4 - Membership.

§ 12-1.4-4 Membership.  (a) The commission shall consist of twenty-one (21) members, eight (8) of whom shall be older citizens appointed by the speaker and seven (7) of whom shall be older citizens appointed by the president of the senate. The speaker shall appoint three (3) members and the president of the senate shall appoint two (2) members for terms of three (3) years; the speaker shall appoint three (3) members and the president of the senate shall appoint two (2) members for terms of two (2) years; and the speaker shall appoint two (2) members and the president of the senate shall appoint three (3) members for a term of one year. These terms shall commence with the date of appointment and expire on the January 31 after the appointment corresponding with the number of years of the term to which appointed. Appointments shall be made for terms of three (3) years commencing on February 1 in the year of appointment and ending on January 31 in the third year after the appointment. Any vacancy among the members shall be filled by the appointing authority for the remainder of the unexpired term.

(b) The remaining six (6) members of the commission shall be the president of the Police Chiefs' Association or his or her designee; the attorney general or his or her designee; the director of elderly affairs or his or her designee; a representative of the state police appointed by the superintendent of the state police, the president of the fire chief's association, or his or her designee and the state fire marshal or his or her designee; all six (6) of whom shall be appointed for a term of three (3) years.

(c) The members of the commission shall meet at the call of the speaker of the house and organize and shall select a chairperson from among themselves.

History of Section.
(P.L. 1986, ch. 407, § 1; P.L. 2000, ch. 109, § 12; P.L. 2001, ch. 180, § 10; P.L. 2005, ch. 275, § 1.)



Chapter 12-1.4-5 - Compensation and expenses.

§ 12-1.4-5 Compensation and expenses.  The membership of the commission shall receive no compensation for their services but shall be allowed their travel and necessary expenses.

History of Section.
(P.L. 1986, ch. 407, § 1.)



Chapter 12-1.4-6 - Staff.

§ 12-1.4-6 Staff.  The commission may engage any clerical, technical, and other assistance that it may deem necessary, and spend any other funds necessary to accomplish its purpose.

History of Section.
(P.L. 1986, ch. 407, § 1.)



Chapter 12-1.4-7 - Cooperation of departments.

§ 12-1.4-7 Cooperation of departments.  (a) All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the commission and its agents deemed necessary or desirable by the commission to facilitate the purposes of this chapter.

(b) Each local police and fire chief shall designate at least one police officer or fire fighter to serve as the department's "senior citizen police advocate" to work as a liaison between the department and the elderly community to help address elderly safety and protection issues.

History of Section.
(P.L. 1986, ch. 407, § 1; P.L. 2005, ch. 275, § 1.)



Chapter 12-1.4-8 - Quarters.

§ 12-1.4-8 Quarters.  The speaker of the house is authorized and directed to provide suitable quarters for the commission.

History of Section.
(P.L. 1986, ch. 407, § 1.)



Chapter 12-1.4-9 - Reports to general assembly.

§ 12-1.4-9 Reports to general assembly.  The commission shall report its findings and recommendations regarding the improvement of elder safety issues to the general assembly on or before January 25 of each year.

History of Section.
(P.L. 1986, ch. 407, § 1; P.L. 2005, ch. 275, § 1.)



Chapter 12-1.4-10 - Appropriation.

§ 12-1.4-10 Appropriation.  The sum of one thousand dollars ($1,000) shall be annually appropriated, out of any money in the treasury not otherwise appropriated, to carry out the purposes of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or as much of that sum as may be deemed necessary, from time to time, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1986, ch. 407, § 1; P.L. 1991, ch. 44, art. 13, § 1.)






Chapter 12-1.5 - DNA Detection of Sexual and Violent Offenders

Chapter 12-1.5-1 - Policy. [Contingent amendment; see other version].

§ 12-1.5-1 Policy. [Contingent amendment; see other version].  The general assembly finds and declares that DNA databanks and DNA databases are important tools in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions, and in deterring and detecting recidivism. Many states have enacted laws requiring persons convicted of sexual and violent offenses to provide genetic samples for DNA profiling. Moreover, it is the policy of this state to assist federal, state and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations. It is therefore in the best interest of the state to establish a DNA databank and a DNA database containing DNA samples and DNA records of individuals convicted of certain sexual and violent offenses, or convicted of any felony as defined in the general laws of Rhode Island, and missing persons.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2004, ch. 391, § 1; P.L. 2004, ch. 455, § 1.)

§ 12-1.5-1 Policy. [Contingent effective date; see note.].  The general assembly finds and declares that DNA databanks and DNA databases are important tools in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions, and in deterring and detecting recidivism. Many states have enacted laws requiring persons convicted of sexual and violent offenses to provide genetic samples for DNA profiling. Moreover, it is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations. It is in the best interest of the state to establish a DNA databank and a DNA database containing DNA samples and DNA records of individuals convicted of a crime of violence as defined in § 11-47-2, or convicted of any felony as defined in the general laws of Rhode Island, and missing persons.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2001, ch. 42, § 2; P.L. 2001, ch. 76, § 2; P.L. 2004, ch. 391, § 1; P.L. 2004, ch. 455, § 1.)



Chapter 12-1.5-2 - Definitions.

§ 12-1.5-2 Definitions.  For the purposes of this chapter:

(1) "CODIS" is derived from combined DNA index system, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories;

(2) "DNA" means deooxyribonucleic acid, which is located in the cells of the body and provides an individual's personal genetic blueprint. DNA encodes genetic information that is the basis of human hereditary and forensic identification;

(3) "DNA record" means DNA identification information only, which is stored in the state DNA database or the combined DNA index system for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which are of value only in establishing the identity of individuals. The DNA record, however, does not include the DNA sample, and the DNA record may never include the results of tests of any structural genes. The results of all DNA identification tests on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(4) "DNA sample" means a blood or tissue sample provided by any person with respect to offenses covered by this chapter, or submitted to the department of health laboratory pursuant to this chapter for DNA analysis or storage, or both;

(5) "F.B.I." means the Federal Bureau of Investigation;

(6) "State DNA databank" means the repository of DNA samples collected under this chapter, which is administered by the department of health; and

(7) "State DNA database" means the state-level DNA identification record system to support law enforcement which is administered by the department of health and which provides DNA records to the F.B.I. for storage and maintenance in CODIS. It is the collective capability to store and maintain DNA records related to forensic casework, the DNA records of those convicted offenders required to provide a DNA sample under state law, and anonymous DNA records used for research, quality control, and other DNA analysis support systems.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-3 - Powers and duties of the department of health.

§ 12-1.5-3 Powers and duties of the department of health.  In addition to any other powers and duties conferred by this chapter, the department of health shall:

(1) Be responsible for the policy management and administration of the state DNA database and state DNA databank;

(2) Promulgate rules and regulations, within one hundred and eighty (180) days of June 29, 1998, to carry out the provisions of this chapter; and

(3) Provide for liaison with the F.B.I. and other criminal justice agencies in regard to the state's participation in CODIS or in any DNA database designated by the department of health.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-4 - State DNA database.

§ 12-1.5-4 State DNA database.  There is established the state DNA database. It shall be administered by the department of health and provide DNA records for the F.B.I. for storage and maintenance by CODIS. The state DNA database shall have the capability provided by computer software and procedures administered by the department of health to store and maintain DNA records related to:

(1) Forensic casework, including the identification of missing persons;

(2) Convicted offenders required to provide a DNA sample under this chapter; and

(3) Anonymous DNA records used for research on identification technologies or quality control.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-5 - State DNA databank.

§ 12-1.5-5 State DNA databank.  There is established the state DNA databank. It shall serve as the repository of DNA samples collected under this chapter and shall be administered by the department of health.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-6 - Procedural compatibility with F.B.I.

§ 12-1.5-6 Procedural compatibility with F.B.I.  The DNA database system as established by this chapter shall be compatible with the procedures specified by the F.B.I., including use of comparable test procedures, laboratory equipment, supplies and computer software.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-7 - Scope and applicability. [Contingent amendment; see other version].

§ 12-1.5-7 Scope and applicability. [Contingent amendment; see other version].  For law enforcement purposes, this chapter is applicable to adult persons convicted or sentenced to a period of probation for any of the following offenses: §§ 11-37-2, 11-37-4, 11-37-8, 11-37-8.1, 11-37-8.3, 11-23-1 and 11-23-3, and for any felony as defined in the general laws of Rhode Island.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2004, ch. 391, § 1; P.L. 2004, ch. 455, § 1.)

§ 12-1.5-7 Scope and applicability. [Contingent effective date; see note.].  For law enforcement purposes, this chapter is applicable to adult persons convicted or sentenced to a period of probation for any of the following offenses: §§ 11-37-2, 11-37-4, 11-37-8, 11-37-8.1, 11-37-8.3, 11-23-1, and 11-23-3, for any crime of violence as defined in § 11-47-2 for offenses committed after July 1, 2001, and for any felony as defined in the general laws of Rhode Island.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2001, ch. 42, § 2; P.L. 2001, ch. 76, § 2; P.L. 2004, ch. 391, § 1; P.L. 2004, ch. 455, § 1.)



Chapter 12-1.5-8 - DNA sample required upon conviction.

§ 12-1.5-8 DNA sample required upon conviction.  (a) Every person convicted of an offense as listed in § 12-1.5-7 after June 29, 1998, shall have a DNA sample taken for analysis as follows:

(1) Every person who is sentenced to a term of confinement to prison, for an offense as listed in § 12-1.5-7 shall not be released prior to the expiration of his or her maximum term of confinement unless and until a DNA sample has been taken;

(2) Every person convicted of an offense or sentenced to probation as listed in § 12-1.5-7 shall have a DNA sample taken for analysis by the department of the health as a condition for any sentence which disposition will not involve an intake into prison.

(b) All DNA samples taken pursuant to this section shall be taken in accordance with regulations promulgated by the department of health.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2000, ch. 109, § 13.)



Chapter 12-1.5-9 - Procedures for withdrawal, collection and transmission of DNA samples.

§ 12-1.5-9 Procedures for withdrawal, collection and transmission of DNA samples.  (a) Only those individuals qualified to withdraw DNA samples in a medically approved manner shall withdraw a DNA sample to be submitted for DNA analysis.

(b) Persons authorized to withdraw DNA samples under this section shall not be civilly or criminally liable for withdrawing a DNA sample and transmitting test results if they act in good faith and pursuant to this chapter.

(c) It shall be a complete defense to a civil or criminal action if the law enforcement and correction officials who physically restrain a person for the taking of a DNA sample, acted in good faith and under the instruction and supervision of medical personnel under this statute to withdraw DNA samples.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-10 - Procedures for conduct, disposition and use of DNA analysis.

§ 12-1.5-10 Procedures for conduct, disposition and use of DNA analysis.  The department of health shall promulgate procedures to be used in the collection, submission, identification, analysis, storage and disposition of DNA samples and typing results of DNA samples submitted under this chapter. These procedures shall meet or exceed the current standards for quality assurance and proficiency testing for DNA analysis issued by the F.B.I. All DNA sample typing results, all DNA records and all DNA samples shall be securely stored in the state of Rhode Island DNA database and DNA databank respectively, in the following manner:

(1) All DNA sample typing results and the DNA records shall be stored in a computer database after all personal identifiers have been removed. Further, these records shall be accessed only through the use of an encryption code. The encryption code shall be confidential and only those persons authorized by the department of health and charged with responsibilities under this chapter shall have access to these records and shall be given the encryption code.

(2) All DNA samples shall be securely locked, with a coded locking system, in a DNA databank at the department of health and only the director of the department of health and the head of the DNA laboratory shall have access to these DNA samples to carry out the provisions of this chapter.

(3) The department of health is authorized to contract with third parties for purposes of creating a DNA record only. Any third party contracting to carry out the functions of this chapter shall be subject to the same restrictions and requirements of this chapter, and DNA samples provided to third parties pursuant to this section shall have all personal identification removed.

(4) Except as otherwise provided in § 12-1.5-11, DNA samples and DNA records collected under this chapter shall be used only for law enforcement identification purposes or to assist in the recovery of identification of human remains from disasters or for other humanitarian identification purposes, including identification of missing persons; and

(5) DNA samples and DNA records collected under this chapter shall never be used under the provisions of this chapter for the purpose of obtaining information about physical characteristics, traits or predispositions for disease.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1; P.L. 2000, ch. 109, § 13.)



Chapter 12-1.5-11 - DNA database exchange.

§ 12-1.5-11 DNA database exchange.  It shall be the duty of the department of health to collect DNA samples, to receive, store, and to perform analysis or to contract for DNA typing analysis with a qualified DNA laboratory that meets the regulations as established by the department of health, to classify and to file the DNA record of identification characteristic profiles of DNA samples submitted under this chapter and to make the information available as provided in this section. Access to the DNA databank shall be for identification analysis only and shall be limited upon a showing of need to duly constituted federal, state and local law enforcement agencies and their servicing forensic DNA laboratories and by court order to the defendant or his or her attorney in a criminal case. The contents of the DNA record of individuals in the state DNA database shall be made available:

(1) To criminal justice agencies or approved DNA forensic laboratories which serve these agencies; or

(2) Upon written or electronic request and in furtherance of an official investigation by a criminal justice agency or its designated forensic laboratory of a criminal offense or offender or suspected offender;

(3) To prosecuting attorneys who are actively involved in a case in which the DNA record of an individual is relevant; to grand juries and courts when such records are subpoenaed; to defense attorneys when the DNA record is relevant to a pending case.

(4) The department of health shall consistent with the provisions of this chapter promulgate regulations governing the methods of obtaining information from the state DNA database and CODIS and procedures for verification of the identity and authority of the requester; and

(5) The department of health may create a separate population database comprised of DNA samples obtained under this chapter after all personal identification is removed. The department of heath may share or disseminate the population database with other criminal justice agencies or forensic DNA laboratories that serve to assist the department of health with statistical databases. The population database may be made available to and searched by other agencies participating in the CODIS system.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-12 - Cancellation of authority to access or exchange DNA records.

§ 12-1.5-12 Cancellation of authority to access or exchange DNA records.  The department of health shall be authorized, for good cause shown, to revoke or suspend the right of a forensic DNA laboratory within this state to access or exchange DNA identification records with criminal justice agencies.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-13 - Expungement.

§ 12-1.5-13 Expungement.  A person whose DNA record or profile has been included in the databank pursuant to this act may request expungement, on the grounds that the conviction on which authority for including that person's DNA record or profile was based, has been reversed. The department of health shall purge all records and identifiable information in the database pertaining to the person and destroy all samples from the person upon receipt of a written request for expungement pursuant to this section and a certified copy of the final court order reversing the conviction. The department of health shall purge and destroy all records and identifiable information in its database and all DNA samples taken pursuant to this chapter from convicted persons upon official proof that the person has been deceased for a period of at least three (3) years. Official proof shall include, but not be limited to, a certified copy of a death certificate.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-14 - Prohibition and disclosure.

§ 12-1.5-14 Prohibition and disclosure.  (a) Any person who, by virtue of employment or official position, or any person contracting to carry out any functions under this chapter, including any officers, employees and agents of a contractor, who has possession of or access to individually identifiable DNA information contained in the state DNA database or in the state DNA databank, shall not disclose it in any manner to any person or agency not authorized to receive it knowing that the person or agency is not authorized to receive it.

(b) No person shall obtain individually identifiable DNA information from the state DNA database or the state DNA databank without authorization pursuant to this chapter to do so.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-15 - Criminal penalties  Civil remedies.

§ 12-1.5-15 Criminal penalties  Civil remedies.  (a) Any person who, by virtue of employment or official position, or any person contracting to carry out any functions under this chapter, including any officers, employees and agents of a contractor, having possession of or access to individually identifiable DNA information contained in the state DNA database or in the state DNA databank and discloses it in any manner to any person or agency not authorized to receive it, commits a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or imprisonment for not more than one year, or both.

(b) Except as authorized by law, any person who, for purposes of having DNA analysis performed, obtains or attempts to obtain any DNA sample, or tampers or attempts to tamper with any DNA sample, commits a felony punishable by a fine not more than five thousand dollars ($5,000), or imprisonment for not more than five (5) years, or both.

(c) Any person aggrieved by a violation of § 12-1.5-14 may, in addition, bring a civil action for damages, injunctive relief, and reasonable attorneys' fees.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-16 - Confidentiality of records.

§ 12-1.5-16 Confidentiality of records.  All DNA profiles and samples submitted to the department of health pursuant to this chapter shall be treated as confidential and exempt from the provisions of chapter 2 of title 38 except as otherwise provided in this chapter.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-17 - Convicted persons  Refusal to give DNA sample.

§ 12-1.5-17 Convicted persons  Refusal to give DNA sample.  Any person who is required to have a DNA sample taken, who refuses to do so, and who knowingly violently resists the taking of a DNA sample duly authorized by medical personnel, shall be in violation of the terms of his or her release, regardless of whether or not the term was a special condition of his or her release on probation, parole, or home confinement or other form of supervised release.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)



Chapter 12-1.5-18 - Interpretation and severability.

§ 12-1.5-18 Interpretation and severability.  The provisions of this chapter shall be liberally construed and shall be held to be in addition to, and not in substitution for or a limitation of, the provisions of any other law. If any provision or part of this chapter or its application to any person or circumstances is held unconstitutional or otherwise invalid, the remainder of the chapter and the application of the provisions to any other persons or circumstances other than those to which it is held invalid shall not be affected.

History of Section.
(P.L. 1998, ch. 33, § 1; P.L. 1998, ch. 120, § 1.)






Chapter 12-2 - Railroad, Steamboat, and Bridge Police

Chapter 12-2-1 - Commissioning of special police  Revocation of commission.

§ 12-2-1 Commissioning of special police  Revocation of commission.  The governor may from time to time, upon the application of any common carrier of passengers, or of the director of transportation, commission for an indefinite term one or more persons designated by that common carrier or the director of transportation who, having been duly sworn, may act at its expense as police officers upon the premises used by it in its business and upon its cars, vessels, and bridges. The commission may be revoked by and at the pleasure of the appointing or any succeeding governor, by certifying the revocation to the secretary of state, who shall notify the common carrier or the director of transportation upon whose application the commission was issued.

History of Section.
(G.L. 1896, ch. 107, § 1; P.L. 1902, ch. 972, § 1; C.P.A. 1905, § 1119; P.L. 1908, ch. 1555, § 1; G.L. 1909, ch. 128, § 1; G.L. 1923, ch. 134, § 1; G.L. 1938, ch. 615, § 1; P.L. 1951, ch. 2847, § 1; G.L. 1956, § 12-2-1.)



Chapter 12-2-2 - Badges to be worn or carried by officers.

§ 12-2-2 Badges to be worn or carried by officers.  Every officer commissioned under this chapter shall, when on duty and in uniform, wear in plain sight a metallic badge inscribed with the words "railroad police" and the name or initials of the corporation for which he or she is appointed, or "steamboat police" according to his or her appointment. When not in uniform, the officer must carry a badge while on duty.

History of Section.
(G.L. 1896, ch. 107, § 4; G.L., ch. 107, § 2; P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 2; G.L. 1923, ch. 134, § 2; G.L. 1938, ch. 615, § 2; G.L. 1956, § 12-2-2; P.L. 1987, ch. 88, § 1.)



Chapter 12-2-3 - Power to preserve order.

§ 12-2-3 Power to preserve order.  (a) Railroad police officers may:

(1) Preserve order within and upon the premises and cars of the corporation upon whose petition they were appointed;

(2) Arrest without a warrant intoxicated or disorderly persons frequenting the premises or cars and by their presence or conduct, or by profane or indecent language obstructing or annoying travelers using them; and

(3) Take the persons to the nearest police station or other place of lawful detention.

(b) In addition to these powers, railroad police officers shall possess and exercise any other powers to arrest without a warrant on the premises, cars, vehicles, or any property in the custody or control of the corporations or companies and upon streets, highways, and lands immediately abutting the property or premises, that are conferred on police officers of the cities and towns of the state.

History of Section.
(G.L. 1896, ch. 107, § 5; G.L., ch. 167, § 3; P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 3; G.L. 1923, ch. 134, § 3; G.L. 1938, ch. 615, § 3; G.L. 1956, § 12-2-3; P.L. 1972, ch. 134, § 1; P.L. 1987, ch. 88, § 1.)



Chapter 12-2-4 - Arrest and detention of disorderly persons and persons refusing to pay.

§ 12-2-4 Arrest and detention of disorderly persons and persons refusing to pay.  If a passenger upon a railroad train refuses to pay his or her fare, or is noisy or disorderly, a railroad police officer may arrest him or her without a warrant, and remove him or her to the baggage or other suitable car of the train and confine him or her there until the arrival of the train at some station where the passenger can be placed in the charge of an officer, who shall take him or her to some place of lawful detention.

History of Section.
(G.L. 1896, ch. 107, § 6; G.L. 1896, ch. 107, § 4; P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 4; G.L. 1923, ch. 134, § 4; G.L. 1938, ch. 615, § 4; G.L. 1956, § 12-2-4.)



Chapter 12-2-5 - Powers of steamboat police.

§ 12-2-5 Powers of steamboat police.  Steamboat police officers shall have similar powers upon the vessels and boats of the carriers upon whose petition they were appointed, and upon the premises and at the wharves and landing places owned or used by the carrier, to those given by §§ 12-2-3 and 12-2-4 to railroad police officers.

History of Section.
(G.L. 1896, ch. 107, § 7; G.L. 1896, ch. 107, § 5; P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 5; G.L. 1923, ch. 134, § 5; G.L. 1938, ch. 615, § 5; G.L. 1956, § 12-2-5.)



Chapter 12-2-6 - Detention of persons arrested without warrant  Jurisdiction of offenses  Penalty.

§ 12-2-6 Detention of persons arrested without warrant  Jurisdiction of offenses  Penalty.  Any person arrested without a warrant under the provisions of §§ 12-2-3  12-2-5 may be detained until a complaint can be made against him or her, and he or she is taken upon a warrant issued upon the complaint; provided, that arrest and detention without a warrant shall not continue longer than the space of six (6) hours when the arrest is made between the hours of four o'clock (4:00) in the morning and eight o'clock (8:00) in the evening, and when made at any other hours the person arrested shall not be so detained after ten o'clock (10:00) in the morning of the following day. The district court for the division in which the person is detained shall have jurisdiction of the offenses specified in §§ 12-2-3  12-2-5, and any person found guilty of those offenses shall be fined not exceeding twenty dollars ($20.00).

History of Section.
(G.L. 1896, ch. 107, § 8; G.L., ch. 107, § 6; as enacted by P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 6; G.L. 1923, ch. 134, § 6; G.L. 1938, ch. 615, § 6; G.L. 1956, § 12-2-6; P.L. 1969, ch. 239, § 13.)



Chapter 12-2-7 - Payment of officers  Liability for misconduct.

§ 12-2-7 Payment of officers  Liability for misconduct.  Railroad and steamboat police officers shall be paid by the corporation or carrier upon whose petition they were appointed, and the corporation or carrier shall be liable to parties for any official misconduct of the officers to the same extent as for torts of agents and servants in their employment, but no town or city shall be responsible for the acts of the officers.

History of Section.
(G.L. 1896, ch. 107, § 9; G.L. 1896, ch. 107, § 7; P.L. 1902, ch. 972, § 1; G.L. 1909, ch. 128, § 7; G.L. 1923, ch. 134, § 7; G.L. 1938, ch. 615, § 7; G.L. 1956, § 12-2-7.)



Chapter 12-2-8 - Bridge police included in chapter.

§ 12-2-8 Bridge police included in chapter.  Whenever in this chapter, there appear the words "railroad police," "steamboat police," and/or "railroad and/or steamboat police,", they are deemed to include "bridge police".

History of Section.
(P.L. 1951, ch. 2847, § 2; G.L. 1956, § 12-2-8; P.L. 2001, ch. 86, § 22.)






Chapter 12-2.1 - Special Police for Private Institutions

Chapter 12-2.1-1 - Appointment of special police.

§ 12-2.1-1 Appointment of special police.  The superintendent of state police, upon the petition of a private college, university, junior college, or other private educational institution of higher learning located in this state, may from time to time appoint qualified employees of those institutions as special police officers. The petition shall contain the name, address, qualifications, and personal history of the person for whom appointment is requested. Any person so appointed must have satisfactorily completed the established course of training in the police training school as established in this state. Following appointment, the person shall hold office as a special police officer until: (1) his or her appointment is revoked by the superintendent of state police; (2) until the petitioning institution shall file written notice with the superintendent that the designation of the person as a special police officer should be revoked; or (3) until his or her employment with the petitioning institution is terminated. Upon appointment of a special police officer, the superintendent shall issue to the person a license to act as a special police officer and the license shall, in the courts of this state, be evidence of the validity of the appointment of the person named in it and of his or her authority to act as a special police officer.

History of Section.
(P.L. 1971, ch. 194, § 1.)



Chapter 12-2.1-2 - Powers of special police officers.

§ 12-2.1-2 Powers of special police officers.  Upon issuance of a license under § 12-2.1-1, the person so designated as a special police officer shall have the same immunities and may exercise, in and upon the lands and buildings of the institution by which he or she is employed, and upon streets and highways immediately adjacent to those lands, the same powers and authority of a police officer as are conferred by the laws of this state upon members of the division of state police, including the power to arrest persons for violation of state criminal statutes or for violation of city or town ordinances of the city or town in which the institution is located.

History of Section.
(P.L. 1971, ch. 194, § 1.)



Chapter 12-2.1-3 - Record of appointments.

§ 12-2.1-3 Record of appointments.  A record of all appointments under this chapter shall be kept in the division of state police and shall be open to public inspection.

History of Section.
(P.L. 1971, ch. 194, § 1.)



Chapter 12-2.1-4 - Badges.

§ 12-2.1-4 Badges.  Any special police officer appointed under this chapter shall, when on duty and in uniform, wear in plain sight a metallic badge, inscribed with the words "college police," "university police", or "campus police" and the name or initials of the institution by which he or she is employed. When not in uniform, the officer must carry his or her badge on his or her person while on duty.

History of Section.
(P.L. 1971, ch. 194, § 1.)



Chapter 12-2.1-5 - Continuing powers of state and local police.

§ 12-2.1-5 Continuing powers of state and local police.  Appointment of special police officers under this chapter shall in no way limit the powers, authority, and responsibility of state police and police of the various cities and towns to enforce state law and municipal ordinances on property owned by the educational institutions employing the special police officers. The division of state police and city and town police shall assist the special police officers in matters relating to the detention and arraignment of prisoners for court. The special police officers shall submit reports concerning an arrest to the department processing the arrest, whether the division of state police or the police in the city or town in which the educational institution is located.

History of Section.
(P.L. 1971, ch. 194, § 1.)



Chapter 12-2.1-6 - Reciprocity.

§ 12-2.1-6 Reciprocity.  Any individual who has been appointed as a police officer in a sister state or one of its municipalities and who has satisfactorily completed a required course of police officer training recognized and certified by the sister state may apply, in writing, to the superintendent of state police for a certificate to the effect that the applicant has completed a course of training equivalent to that required under § 12-2.1-1. The application may be granted in whole or in part or denied. If granted in part, the exact extent of both any waiver of training and the training yet to be satisfactorily completed shall be set forth in full. The certification shall be granted only if the superintendent determines that the course of training previously taken, together with the satisfactory completion of any training not waived, is in compliance with and equivalent to the training required by § 12-2.1-1.

History of Section.
(P.L. 1982, ch. 142, § 1.)






Chapter 12-2.2 - Capitol Police for Public Buildings

Chapter 12-2.2-1 - Appointment of capitol police.

§ 12-2.2-1 Appointment of capitol police.  The director of public safety may appoint qualified persons to act as "capitol police officers," who shall be members of the state classified service. Upon appointment of an officer, the director shall issue to the person a license to act as a capitol police officer and the license shall, in the courts of this state, be evidence of the validity of the appointment of the person named and of his or her authority to act as a capitol police officer at any of the buildings or grounds within the jurisdiction of the division of public buildings as assigned by the chief of public buildings.

History of Section.
(P.L. 1974, ch. 252, § 1; P.L. 2008, ch. 100, art. 9, § 4.)



Chapter 12-2.2-2 - Powers of capitol police officers.

§ 12-2.2-2 Powers of capitol police officers.  Upon issuance of a license under § 12-2.2-1, the person so designated as a capitol police officer shall have the same immunities and may exercise, in and upon the lands and buildings owned by the state of Rhode Island and assigned to the Rhode Island public buildings authority, and upon streets and highways immediately adjacent to those lands, the same powers and authority of a police officer, as are conferred by the laws of this state upon members of the division of state police, including the power to arrest persons for violation of state criminal statutes or for violation of city or town ordinances of the city or town in which the state property is located.

History of Section.
(P.L. 1974, ch. 252, § 1.)



Chapter 12-2.2-3 - Badges.

§ 12-2.2-3 Badges.  Any capitol police officer appointed under this chapter shall, when on duty and in uniform, wear in plain sight a metallic badge, inscribed with the words "capitol police of the state of Rhode Island." When not in uniform, the officer must carry his or her badge on his or her person while on duty.

History of Section.
(P.L. 1974, ch. 252, § 1.)



Chapter 12-2.2-4 - Continuing powers of state and local police.

§ 12-2.2-4 Continuing powers of state and local police.  Appointment of capitol police officers pursuant to this chapter shall in no way limit the powers, authority, and responsibility of state police and police of the various cities and towns to enforce state law and municipal ordinances on property owned or leased by the state of Rhode Island. The division of state police and city and town police shall assist capitol police officers in matters relating to the detention and arraignment of prisoners for court. Capitol police officers shall submit reports concerning an arrest to the department of public safety and the division processing the arrest, whether the division of state police or the police in the city or town the state owned property is located.

History of Section.
(P.L. 1974, ch. 252, § 1; P.L. 2008, ch. 100, art. 9, § 4.)



Chapter 12-2.2-5 - Classes in law enforcement.

§ 12-2.2-5 Classes in law enforcement.  All capitol police shall be required to attend and successfully complete any law enforcement courses that the director of public safety shall require. These law enforcement courses will be conducted by either the state police or the municipal police training school for the benefit of the capitol police.

History of Section.
(P.L. 1974, ch. 252, § 1; P.L. 2008, ch. 100, art. 9, § 4.)



Chapter 12-2.2-6 - Temporary assignment of capitol police officers.

§ 12-2.2-6 Temporary assignment of capitol police officers.  (a) Upon the convening of the general assembly in each year, four (4) members of the capitol police will be assigned to these branches of government for security purposes. Two (2) capitol police officers will be chosen by the speaker of the house of representatives and two (2) capitol police officers will be chosen by the president of the senate to serve in these capacities. Duties assigned, clothing to be worn, and hours to be worked will be designated by the speaker of the house of representatives and the president of the senate. These four (4) capitol police officers will be considered "on assignment" whenever officially assigned to any place used by the general assembly to conduct its business, or any place used by the committee or members of the general assembly to conduct business.

(b) Following the adjournment of the general assembly, or at any other time designated by the speaker of the house of representatives or the president of the senate, these four (4) capitol police officers will return to their previously assigned duties as members of the capitol police.

History of Section.
(P.L. 1979, ch. 315, § 1; P.L. 2001, ch. 180, § 11.)



Chapter 12-2.2-7 - Powers of capitol police officers assigned to the general assembly.

§ 12-2.2-7 Powers of capitol police officers assigned to the general assembly.  (a) Capitol police officers who are assigned to the general assembly and its members for security purposes shall have the same immunities and may exercise, in any place used by the general assembly to conduct its business, or any place used by any committee or members of the general assembly to conduct business, the same powers and authority of a police officer as are conferred by the laws of this state upon the members of the department of the state police, including the power to arrest persons for violation of ordinances of the city or town.

(b) In conforming with the provisions of § 11-47-9 regarding the possession of firearms, the officers assigned to the general assembly will be considered "on assignment" when on designated duties.

History of Section.
(P.L. 1979, ch. 315, § 1.)






Chapter 12-3 - Jurisdiction and Venue of Offenses

Chapter 12-3-1 - Offenses triable by district court.

§ 12-3-1 Offenses triable by district court.  The district court shall have jurisdiction and cognizance of all crimes which are not expressly designated as felonies, offenses, misdemeanors, and violations, including offenses against town or city ordinances, if no special court exists or is created by charter or law for that purpose, punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment not exceeding one year, or both, and of all other criminal matters which are or shall be declared specially to be within the jurisdiction of the court by the laws of the state, which shall legally be brought before the court, with power to try, render judgment, pass sentence, and award a warrant for execution of the sentence.

History of Section.
(C.P.A. 1905, § 150; G.L. 1909, ch. 281, § 2; G.L. 1923, ch. 331, § 2; G.L. 1938, ch. 501, § 2; G.L. 1956, § 12-3-1; P.L. 1969, ch. 239, § 14; P.L. 1976, ch. 173, § 3; P.L. 1985, ch. 462, § 1; P.L. 1989, ch. 200, § 1.)



Chapter 12-3-2 - Power of district court over preliminary proceedings  Venue of offenses on public waters.

§ 12-3-2 Power of district court over preliminary proceedings  Venue of offenses on public waters.  The district court for the division in which the court is situated shall have cognizance over all other crimes, offenses, and misdemeanors against the laws of the state other than those mentioned in § 12-3-1, which shall be done or committed within the division and legally brought before the court, and may cause all persons guilty or suspected to be guilty to be apprehended, examined, bailed, or committed to jail, according to law, to answer for the offense before the superior court, and the jurisdiction over crimes, offenses and misdemeanors committed on the public waters of the state, and within the jurisdiction or cognizance of the district court, may be exercised by the district court for any division adjoining the waters.

History of Section.
(C.P.A. 1905, § 151; G.L. 1909, ch. 281, § 3; G.L. 1923, ch. 331, § 3; G.L. 1938, ch. 501, § 3; G.L. 1956, § 12-3-2; P.L. 1969, ch. 239, § 14.)



Chapter 12-3-3 - Jurisdiction of New Shoreham wardens' court.

§ 12-3-3 Jurisdiction of New Shoreham wardens' court.  The wardens' court of the town of New Shoreham shall have exclusive jurisdiction and cognizance over all crimes, offenses, and misdemeanors committed or done or occurring within the town of New Shoreham and the adjacent waters within the jurisdiction of the state, punishable by fine not exceeding two hundred dollars ($200) or by imprisonment not exceeding three (3) months, and of all other criminal matters within the town limits, which are or shall be declared specially to be within the jurisdiction of a district or wardens' court by the laws of the state, which shall legally be brought before such wardens' court, with power to proceed to trial, render judgment, pass sentence, and award a warrant for execution of the sentence.

History of Section.
(P.L. 1899, ch. 712, § 1; G.L. 1909, ch. 281, § 4; G.L. 1923, ch. 331, § 4; G.L. 1938, ch. 501, § 4; G.L. 1956, § 12-3-3; P.L. 2012, ch. 50, § 1; P.L. 2012, ch. 74, § 1.)



Chapter 12-3-4 - Venue of offenses.

§ 12-3-4 Venue of offenses.  (a) Every indictment or information for offenses committed on the waters of Narragansett Bay may be tried in any county in the discretion of the attorney general, unless otherwise ordered by the presiding justice.

(b) For the purpose of prosecuting and punishing criminal offenses over which the superior court has jurisdiction, the state of Rhode Island is declared to be a single district. The offenses shall be prosecuted and punished at the following locations unless otherwise ordered by the presiding justice:

(1) For offenses committed in a city or town within Providence or Bristol counties, at the superior court in Providence;

(2) For offenses committed in the city of Warwick or a town within Kent county, at the superior court in Warwick;

(3) For offenses committed in a town within Washington county, at the superior court in South Kingstown; and

(4) For offenses committed in the city of Newport or a town within Newport county, at the superior court in Newport.

(c) For the purpose of prosecuting and punishing criminal offenses over which the district court has jurisdiction, the offenses shall be prosecuted and punished at the following locations unless otherwise ordered to be moved within the same county by the chief judge pursuant to this section or unless otherwise agreed to by the parties and the court: (1) for the offenses committed in a town within the first division, at the district court located within Bristol county; (2) for offenses committed in the city of Newport or a town within the second division, at the district court located within Newport county; (3) for offenses committed in the cities of Warwick or Cranston or a town within the third division, at the district court within the third division; (4) for offenses committed in a town within the fourth division, at the district court located within Washington county; (5) for offenses committed in a city or town within the fifth division, at the district court located within the fifth division; and (6) for offenses committed in a city within the sixth division, at the district court in Providence. The chief judge may order any criminal case or proceeding to be transferred to another division of the court within the same county. For purposes of this section, the first division shall be considered to be a part of Providence county.

History of Section.
(G.L. 1896, ch. 285, § 8; G.L. 1909, ch. 354, § 8; G.L., ch. 354, § 32; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 32; G.L. 1938, ch. 625, § 32; G.L. 1956, § 12-3-4; P.L. 1974, ch. 118, § 10; P.L. 1981, ch. 104, § 1; P.L. 1989, ch. 200, § 1; P.L. 1990, ch. 240, § 2.)



Chapter 12-3-5 - Offenses in vicinity of county or division boundary  Offenses at sea  Offenses aboard steamboat or train.

§ 12-3-5 Offenses in vicinity of county or division boundary  Offenses at sea  Offenses aboard steamboat or train.  A criminal offense committed on or within one hundred (100) rods of the boundary line of two (2) counties may be alleged to have been committed and may be prosecuted and proceeded against in either county unless otherwise ordered by the presiding justice, and if committed on or within fifty (50) rods of the boundary line of two (2) divisions of the district court, it may be alleged to have been committed and may be proceeded against and prosecuted in either division unless otherwise ordered by the chief judge pursuant to § 12-3-4(c). A criminal offense committed upon the sea within one league of the shore may be prosecuted and punished in any county. A criminal offense committed upon a steamboat or a railroad car may be alleged to have been so committed without specifying the division of the district court or county in which it was committed, and may be prosecuted and proceeded against in any county or in any division.

History of Section.
(G.L. 1909, ch. 354, § 34; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 34; G.L. 1938, ch. 625, § 34; G.L. 1956, § 12-3-5; P.L. 1969, ch. 239, § 14; P.L. 1981, ch. 104, § 1; P.L. 1989, ch. 200, § 1.)



Chapter 12-3-6 - Act within state resulting in death outside state.

§ 12-3-6 Act within state resulting in death outside state.  If a mortal wound is given, or if other violence or injury is inflicted, or if poison is administered, within this state, as a result of which death ensues outside this state, the homicide shall be prosecuted and punished at the location of the superior court as the presiding justice may by order designate.

History of Section.
(G.L. 1909, ch. 354, § 35; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 35; G.L. 1938, ch. 625, § 35; G.L. 1956, § 12-3-6; P.L. 1981, ch. 104, § 1.)



Chapter 12-3-7 - Jurisdiction based on importation of stolen property.

§ 12-3-7 Jurisdiction based on importation of stolen property.  Whenever the property of another which has been taken or obtained in any other state or area within the jurisdiction of the United States, by the commission of any of the offenses described in §§ 11-8-6, 11-41-1  11-41-4, 11-41-6  11-41-9, 11-41-11, and 11-44-7, is brought into this state by the person who took or obtained the property by the commission of the offense, the offense by which the property was taken or obtained may be alleged to have been committed, and the person may be prosecuted and proceeded against in the superior court at any location that may by order be designated by the presiding justice or in any division of the district court in which the person is found in possession of the property, or through which the person may have transported the property or at any location that may be designated by the chief judge pursuant to § 12-3-4(c).

History of Section.
(G.L. 1909, ch. 354, § 36; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 36; G.L. 1938, ch. 625, § 36; G.L. 1956, § 12-3-7; P.L. 1969, ch. 239, § 14; P.L. 1981, ch. 104, § 1; P.L. 1989, ch. 200, § 1.)



Chapter 12-3-8 - Venue of larceny prosecutions.

§ 12-3-8 Venue of larceny prosecutions.  Larceny, whether at common law, or as defined by §§ 11-41-1  11-41-4, 11-41-6, and 11-41-11, may be prosecuted and proceeded against in the superior court at any location that may by order be designated by the presiding justice or in any division of the district court in which the offense was committed, or in which the defendant has possession of the money or property which is alleged to have been stolen, or in which the false pretense was made or used or in any division that may be ordered by the chief judge pursuant to § 12-3-4(c).

History of Section.
(G.L. 1909, ch. 354, § 33; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 33; G.L. 1938, ch. 625, § 33; G.L. 1956, § 12-3-8; P.L. 1969, ch. 239, § 14; P.L. 1981, ch. 104, § 1; P.L. 1989, ch. 200, § 1.)



Chapter 12-3-9 - Possession of property stolen outside state.

§ 12-3-9 Possession of property stolen outside state.  Whenever any property has been taken or obtained in any other state or area within the jurisdiction of the United States by robbery, stealing, embezzlement, fraudulent conversion, or false pretenses with the intent to cheat and defraud, and the property is brought into this state by any person who knew it was so taken or obtained, that person shall be deemed guilty of the offense described in § 11-41-2, and the offense may be alleged to have been committed in any county or in any division of the district court in which the person is found in possession of the property, or through which the person may have transported the property. The person may be prosecuted and proceeded against in the superior court at any location that may by order be designated by the presiding justice or in the division of the district court in which the offense is alleged to have been committed or in any division that may be ordered by the chief judge pursuant to § 12-3-4(c).

History of Section.
(G.L. 1909, ch. 354, § 37; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 37; G.L. 1938, ch. 625, § 37; G.L. 1956, § 12-3-9; P.L. 1969, ch. 239, § 14; P.L. 1981, ch. 104, § 1; P.L. 1989, ch. 200, § 1.)



Chapter 12-3-10 - Enumeration of statutes of limitation.

§ 12-3-10 Enumeration of statutes of limitation.  The following compilation of statutes of limitation for criminal offenses is set forth as an aid to the public and is not intended to replace the specific statutes referred to in this section. The omission of any statute of limitation from this list shall in no way affect the validity of the statute.

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(P.L. 1982, ch. 388, § 1.)






Chapter 12-4 - Recognizance to Keep the Peace

Chapter 12-4-1 - Examination on complaint of threat to commit offense.

§ 12-4-1 Examination on complaint of threat to commit offense.  Whenever complaint shall be made to any judge of the district court, or to any justice of the peace authorized to issue warrants within a division, that any person has, within the division, threatened to commit any crime or offense against the person or property of another, the judge or justice of the peace shall examine the complainant under oath or affirmation, and require his or her statement to be reduced to writing and be subscribed and sworn to by the complainant.

History of Section.
(C.P.A. 1905, § 152; G.L. 1909, ch. 281, § 5; G.L. 1923, ch. 331, § 5; G.L. 1938, ch. 501, § 5; G.L. 1956, § 12-4-1; P.L. 1969, ch. 239, § 15; P.L. 1972, ch. 169, § 12.)



Chapter 12-4-2 - Warrant to apprehend accused.

§ 12-4-2 Warrant to apprehend accused.  If the complainant shall then, before the judge or justice of the peace, enter into a recognizance in a sum not exceeding fifty dollars ($50.00), and with this surety, as the judge or justice of the peace shall direct and approve, with condition to prosecute the complaint with effect, or in default of prosecution to pay the costs that may accrue to the state, the judge or justice of the peace shall issue a warrant returnable immediately, annexing to the warrant the complaint, or reciting its substance in it, directed to the sheriff, deputy sheriffs, town sergeants, and constables in the county in which the division is, and to the like officers in the county in which the accused may be supposed to belong, reside, or be found, and requiring the officer who shall be charged with the service of the warrant immediately to apprehend the accused and have him or her before the district court for the division in which the offense shall be alleged to have been committed.

History of Section.
(C.P.A. 1905, § 153; G.L. 1909, ch. 281, § 6; G.L. 1923, ch. 331, § 6; G.L. 1938, ch. 501, § 6; G.L. 1956, § 12-4-2; P.L. 1969, ch. 239, § 15.)



Chapter 12-4-3 - Inquiry into truth of complaint  Sentence to enter recognizance.

§ 12-4-3 Inquiry into truth of complaint  Sentence to enter recognizance.  Whenever any accused party shall be brought before the court, the court shall inquire into the truth of the complaint. If it shall appear that the complaint is true and that there is reasonable cause to fear that the threat would be carried into execution, the accused person shall be sentenced to enter into recognizance with sufficient surety or sureties, and in any sum that the court shall direct, with condition to keep the peace towards all the people of this state, and especially towards the person against whom or against whose property the threat shall have been made, for a certain time thereafter not exceeding eleven (11) months, and to pay all the costs of prosecution and conviction.

History of Section.
(C.P.A. 1905, § 154; G.L. 1909, ch. 281, § 7; G.L. 1923, ch. 331, § 7; G.L. 1938, ch. 501, § 7; G.L. 1956, § 12-4-3.)



Chapter 12-4-4 - Discharge of accused  Commitment on failure to give recognizance.

§ 12-4-4 Discharge of accused  Commitment on failure to give recognizance.  Upon complying with the sentence, the accused shall be discharged; but on neglecting so to do, he or she shall be committed to the adult correctional institutions, there to remain during the term of which he or she was sentenced to give recognizance, and until the costs are paid, and also all the costs of his or her commitment, or until he or she shall enter into the recognizance required by the sentence before some judge of the district court or justice of the peace authorized to take bail in the county, and pay the required costs.

History of Section.
(C.P.A. 1905, § 155; G.L. 1909, ch. 281, § 8; G.L. 1923, ch. 331, § 8; G.L. 1938, ch. 501, § 8; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-4-4; P.L. 1969, ch. 239, § 15.)



Chapter 12-4-5 - Exemption from recognizance  Domestic abuse.

§ 12-4-5 Exemption from recognizance  Domestic abuse.  Notwithstanding any other provision of this chapter, no requirement shall be made of any complainant to enter into a recognizance of any sum to prosecute a complaint for domestic assault.

History of Section.
(C.P.A. 1905, § 156; G.L. 1909, ch. 281, § 9; G.L. 1923, ch. 331, § 9; G.L. 1938, ch. 501, § 9; G.L. 1956, § 12-4-5; P.L. 1977, ch. 259, § 2; P.L. 2001, ch. 86, § 23.)



Chapter 12-4-6 - Discharge on failure to find complaint supported by evidence  Costs.

§ 12-4-6 Discharge on failure to find complaint supported by evidence  Costs.  If the district court before which the warrant shall be returned, or any warrant triable before it, upon which recognizance with surety for costs may be required by it, shall not consider the complaint, after trial, to be supported by the evidence adduced, the court shall immediately discharge the accused, and, as soon as may be, tax the costs that have accrued on it, including the attendance and travel of the witnesses summoned and present or sworn on the part of the complainant, and, if the costs are not paid within ten (10) days, shall issue execution for the costs against the complainant and his or her surety, returnable in twenty (20) days from the date of execution. The costs when collected shall be paid to the clerk, if there is any, or if not, to the justice, and be paid out by the clerk or justice to the several persons having right to them, or to the general treasurer.

History of Section.
(C.P.A. 1905, § 157; G.L. 1909, ch. 281, § 10; G.L. 1923, ch. 331, § 10; G.L. 1938, ch. 501, § 10; G.L. 1956, § 12-4-6.)






Chapter 12-5 - Search Warrants

Chapter 12-5-1 - Authority to issue.

§ 12-5-1 Authority to issue.  (a) A search warrant may be issued by any judge of the district court. Nothing contained in this chapter shall be so construed as to restrain the power of the justices of the supreme or superior courts by virtue of § 8-3-6 to issue a search warrant.

(b) Nothing contained in this chapter shall be so construed as to restrain the power of the justices of the family court by virtue of §§ 8-10-3, 8-10-4, 8-10-38, and 11-9-9 to issue a search warrant.

History of Section.
(P.L. 1965, ch. 168, § 1; P.L. 1969, ch. 239, § 16; P.L. 2002, ch. 210, § 1; P.L. 2002, ch. 262, § 1.)



Chapter 12-5-2 - Grounds for issuance.

§ 12-5-2 Grounds for issuance.  A warrant may be issued under this chapter to search for and seize any of the following:

(1) Property stolen or embezzled, or obtained by any false pretense, or pretenses, with intent to cheat or defraud within this state, or elsewhere;

(2) Property kept, suffered to be kept, concealed, deposited, or possessed in violation of law, or for the purpose of violating the law;

(3) Property designed or intended for use, or which is or has been used, in violation of law, or as a means of committing a violation of law;

(4) Property which is evidence of the commission of a crime; or

(5) Samples of blood, saliva, hair, bodily tissues, bodily fluids, or dental impressions from the body of a person, that may yield evidence of the identity of the perpetrator of a crime when subjected to scientific or other forensic analysis. The foregoing samples, and the results of any scientific or other forensic analysis, shall be admissible in all criminal proceedings, subject to application of the rules of evidence and criminal procedure. When any of the foregoing samples are seized for scientific or forensic analysis, the seizure shall be conducted in accordance with the regulations, guidelines, or protocols of the department of health or the state crime laboratory, as may be appropriate under the circumstances; or

(6) Samples of blood or breath that may yield evidence of the presence of alcohol or a controlled substance when subjected to a chemical test, as contemplated in § 31-27-2. When any of the foregoing samples are seized for purposes of performing the aforementioned chemical test, the seizure shall be conducted in accordance with the regulations of the department of health that apply to the consensual collection of such a sample for purposes of the chemical test contemplated by Rhode Island general laws § 31-27-2.

History of Section.
(C.P.A. 1905, § 178; G.L. 1909, ch. 281, § 31; P.L. 1915, ch. 1258, § 1; G.L. 1923, ch. 331, § 31; G.L. 1938, ch. 501, § 31; G.L. 1956, § 12-5-1; G.L., § 12-5-2, as enacted by P.L. 1965, ch. 168, § 1; P.L. 1972, ch. 169, § 13; P.L. 2004, ch. 441, § 1; P.L. 2004, ch. 493, § 1; P.L. 2009, ch. 210, § 1; P.L. 2009, ch. 211, § 1.)



Chapter 12-5-3 - Issuance and contents.

§ 12-5-3 Issuance and contents.  (a) A warrant shall issue only upon complaint in writing, under oath of:

(1) A chief of police, deputy chief of police or other members of the police force of any city or town, or deputy sheriff of any county, member of the division of state police, full time conservation officer of the department of environmental management, or other person specifically authorized by law to bring complaints for violation of the law which it is his or her responsibility to enforce;

(2) Additionally, in the case of property stolen, embezzled, or obtained by fraud or false pretenses, any person who has a right to the possession of the property.

(3) Additionally, a sworn law enforcement member of any city or town where that member is serving on a statewide task force.

(b) Within fourteen (14) days of the issuance of any warrant under this chapter, whether or not executed, the warrant, accompanied by any supporting affidavits and an inventory of any property seized, shall be returned to the district court having jurisdiction over the place of the search or, in the event of a warrant that is not executed, the court from which it was issued. The returns shall be maintained by the district court according to the date of issuance. If not otherwise indicated, the return shall note whether the warrant was executed.

History of Section.
(C.P.A. 1905, § 178; G.L. 1909, ch. 281, § 31; P.L. 1915, ch. 1258, § 1; G.L. 1923, ch. 331, § 31; G.L. 1938, ch. 501, § 31; G.L. 1956, § 12-5-1; G.L., § 12-5-3, as enacted by P.L. 1965, ch. 168, § 1; P.L. 1969, ch. 239, § 16; P.L. 1972, ch. 169, § 13; P.L. 1986, ch. 168, § 1; P.L. 1991, ch. 364, § 1; P.L. 1998, ch. 333, § 1; P.L. 2012, ch. 159, § 1; P.L. 2012, ch. 172, § 1; P.L. 2012, ch. 324, § 42.)



Chapter 12-5-3.14 - Complaint for issuance of search warrant  Medicaid Fraud Control Unit.

§ 12-5-3.14 Complaint for issuance of search warrant  Medicaid Fraud Control Unit.  In addition to those persons specified in § 12-5-3(a)(1), the director of investigations of the Medicaid Fraud Control Unit of the department of attorney general is authorized to sign written complaints, under oath, for the issuance of search warrants.

History of Section.
(P.L. 1988, ch. 209, § 1.)



Chapter 12-5-4 - Complainant officer exempt from surety for costs.

§ 12-5-4 Complainant officer exempt from surety for costs.  (a) No officer or other person described in § 12-5-3(a)(1) complaining as required by that section shall be required at the time of making a complaint to give surety for costs, or in any way to become liable for the costs that may accrue on it or for any damage on account of the seizure.

(b) Any person described in § 12-5-3(a)(2) complaining as required by that section shall give recognizance in the sum of fifty dollars ($50.00).

History of Section.
(C.P.A. 1905, § 178; G.L. 1909, ch. 281, § 31; P.L. 1915, ch. 1258, § 1; G.L. 1923, ch. 331, § 31; G.L. 1938, ch. 501, § 31; G.L. 1956, § 12-5-1; G.L., § 12-5-4; P.L. 1965, ch. 168, § 1.)



Chapter 12-5-7 - Disposition of seized property.

§ 12-5-7 Disposition of seized property.  (a) The property seized shall be safely kept by the officer seizing it, under the direction of the court, so long as may be necessary for the purpose of being used as evidence in any case.

(b) As soon as may be thereafter, if the property is subject to forfeiture, further proceedings shall be had on the property for forfeiture as is prescribed by law in chapter 21 of this title.

(c) If the property seized was stolen or otherwise unlawfully taken from the owner, or is not found to have been unlawfully used or intended for unlawful use, or is found to have been unlawfully used without the knowledge of the owner, it shall be returned to the person legally entitled to its possession.

History of Section.
(C.P.A. 1905, § 179; G.L. 1909, ch. 281, § 32; G.L. 1923, ch. 331, § 32; G.L. 1938, ch. 501, § 32; G.L. 1956, § 12-5-2; G.L., § 12-5-7; P.L. 1965, ch. 168, § 1.)



Chapter 12-5-8 - Hearing upon seizure of matter alleged to be obscene.

§ 12-5-8 Hearing upon seizure of matter alleged to be obscene.  Whenever any deputy sheriff, municipal or state police officer, or any other person authorized by law to execute a search warrant shall seize any property alleged to be obscene, pursuant to a search warrant issued under the provisions of this chapter, the person in whose possession it is found or who claims a proprietary interest in it shall be entitled to a hearing before the superior court on the question of whether or not the property is obscene within three (3) days of the time a written demand is submitted to a judge of the superior court and notice served upon the attorney general, or in the case of towns and cities the chief legal officer of the town or city, and if a hearing is held, the court shall render a decision on the question within forty-eight (48) hours of the conclusion of the hearing. If by the decision the court determines that the matter is not obscene, it shall be immediately returned to the person.

History of Section.
(P.L. 1966, ch. 258, § 1; P.L. 1982, ch. 244, § 1; P.L. 2012, ch. 324, § 42.)



Chapter 12-5-10 - Electronic communication services.

§ 12-5-10 Electronic communication services.  (a) Based on probable cause, a warrant may be issued to corporations located outside the state of Rhode Island that provide electronic communication services to the general public in connection with any communications sent to or received by customers or recipients located in Rhode Island. The warrant may require the provision of customer identity, data stored by or on behalf of the customer, the customer's usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications.

(b) Any warrant issued under this section shall be honored within the state of Rhode Island and also in any foreign jurisdiction which has any law in place providing for the honoring of such warrants.

History of Section.
(P.L. 2002, ch. 198, § 1.)






Chapter 12-5.1 - Interception of Wire and Oral Communications

Chapter 12-5.1-1 - Definitions.

§ 12-5.1-1 Definitions.  As used in this chapter:

(1) "Aggrieved person" means an individual who was a party to any intercepted wire, electronic, or oral communication or against whom the interception was directed.

(2) "Communications common carrier" has the same meaning given the term "common carrier" by 47 U.S.C. § 153(10).

(3) "Contents", when used with respect to any wire, electronic, or oral communication, includes any information concerning the identity of the parties to that communication or the existence, substance, purport, or meaning of that communication.

(4) "Designated offense" means the offenses of:

(i) Murder, robbery, kidnapping, extortion, assault with a dangerous weapon, and assault with intent to rob or murder;

(ii) Arson in the first degree, arson in the second degree, or arson in the third degree;

(iii) Bribery or larceny involving the receipt of stolen property of a value of more than five hundred dollars ($500);

(iv) Any violation of chapter 28 of title 21 where the offense is punishable by imprisonment for more than one year;

(v) Any violation of chapters 19, 47, or 51 of title 11, where the offense is punishable by imprisonment for more than one year;

(vi) The lending of money at a rate of interest in violation of law;

(vii) Being a fugitive from justice for any of the offenses provided in this subdivision; and

(viii) Conspiracy to commit any of the offenses provided in this subdivision.

(5) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system, but does not include:

(i) Any wire or oral communication;

(ii) Any communication made through a tone-only paging device; or

(iii) Any communication from a tracking device.

(6) "Electronic communication service" means any service which provides to users the ability to send or receive wire or electronic communications.

(7) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept wire, electronic, or oral communications other than:

(i) Any telephone or telegraph instrument, equipment, or facility or any component of telephone or telegraph instruments, equipment, or facilities, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business, and being used by the subscriber or user in the ordinary course of business, or by an investigative or law enforcement officer in the ordinary course of his or her duties; or

(ii) A hearing aid or similar device which is being used to correct subnormal hearing to normal.

(8) "Intercept" means aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(9) "Investigative or law enforcement officer" means any officer of the United States, this state, or a political subdivision of this state, who is empowered by law to conduct investigations of, or to make arrests for, the designated offenses, the attorney general, and his or her assistants.

(10) "Oral communications" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation, but the term does not include any electronic communication.

(11) "Person" means any individual, partnership, association, joint stock company, trust, or corporation, whether or not any of the foregoing is an officer, agent, or employee of the United States, a state, or a political subdivision of a state.

(12) "User" means any person or entity who:

(i) Uses an electronic communication service; and

(ii) Is duly authorized by the provider of the service to engage in that use; photooptical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of the communications.

(13) "Wire communications" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception, (including the use of the connection in a switching station) furnished or operated by any person engaged in providing or operating the facilities for the transmission of communications. The term includes any electronic storage of the communication.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1975, ch. 252, § 1; P.L. 1978, ch. 144, § 1; P.L. 1979, ch. 127, § 2; P.L. 1980, ch. 42, § 1; 1985, ch. 348, § 1; P.L. 1986, ch. 3, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-2 - Application for orders.

§ 12-5.1-2 Application for orders.  (a) The attorney general, or an assistant attorney general specially designated by the attorney general, may apply ex parte to the presiding justice of the superior court of competent jurisdiction for an order authorizing the interception of any wire, electronic, or oral communications. Each application ex parte for an order must be in writing, subscribed and sworn to by the applicant.

(b) The application must contain:

(1) The identity of the officer making the application;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his or her belief that an order should be issued, including:

(i) Details as to the particular designated offense that has been, is being, or is about to be committed;

(ii) A particular description of the nature and location of the facilities from which, or the place where, the communication is to be intercepted;

(iii) A particular description of the type of communications sought to be intercepted; and

(iv) The identity of the person, if known, committing the offense and whose communications are to be intercepted;

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization of interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur after the described type of communication has been first obtained;

(5) A full and complete statement of the facts concerning all previous applications, known to the individual making the application, made to the presiding justice of the superior court for authorization to intercept wire, electronic, or oral communications involving any of the same persons, facilities or places specified in the application, and the action taken by the presiding justice of the superior court on each application; and

(6) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain the results.

(c) The presiding justice of the superior court may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(d) Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the fact alleged, it must be so stated. If the facts establishing reasonable cause are derived in whole or in part from the statements of persons other than the applicant, the sources of the information and belief must be either disclosed or described, and the application must contain facts establishing the existence and reliability of the informant, or the reliability of the information supplied by the informant. The application must also state, so far as possible, the basis of the informant's knowledge or belief. If the applicant's information and belief is derived from tangible evidence or recorded oral evidence, a copy or detailed description of the evidence should be annexed to or included in the application. Affidavits of persons other than the applicant must be submitted in conjunction with the application if they tend to support any fact or conclusion alleged in the application. Accompanying affidavits may be based either on personal knowledge of the affiant, or information and belief with the source of the information and reason for the belief specified.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-3 - Where application may be made.

§ 12-5.1-3 Where application may be made.  Application for an order to intercept wire, electronic, or oral communication may be made to the presiding justice of the superior court or the senior associate justice of the superior court whenever the presiding justice shall deem it necessary to disqualify himself or herself from entering the order.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1980, ch. 100, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-4 - Issuance of orders.

§ 12-5.1-4 Issuance of orders.  (a) Upon the application as provided in § 12-5.1-2 the presiding justice of the superior court, or the senior associate justice of the superior court when the presiding justice shall disqualify himself or herself from entering the order, may enter an ex parte order, as required or as modified, authorizing the interception of wire, electronic, or oral communications if the presiding justice of the superior court determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular designated offense;

(2) There is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(3) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried, or to be too dangerous;

(4) There is probable cause for belief that the facilities from which, or the place where, the wire, electronic, or oral communications are to be intercepted, are being used, or are about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by the individual.

(b) If the facilities from which a wire, electronic, or oral communication is to be intercepted are public, no order of authorization shall be issued unless the court, in addition to the matters provided in subsection (a) of this section, determines that there is a special need to intercept wire communications over the facilities.

(c) If the facilities from which, or the place where, the wire, electronic, or oral communications are to be intercepted, are being used, or are about to be used, or are leased to, listed in the name of, or commonly used by, a licensed attorney-at-law, or an ordained minister of the gospel, priest, or rabbi of any denomination, or is a place used primarily for habitation by a husband and wife, no order shall be issued unless the presiding justice of the superior court, in addition to the matters provided in subsection (a) of this section, determines that there is a special need to intercept wire, electronic, or oral communications over those facilities or in those places, and that the interceptions will be so conducted as to minimize or eliminate interception of privileged communication between lawyers and clients, clergy and confidants, or husbands and wives.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1980, ch. 100, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-5 - Form and content of orders.

§ 12-5.1-5 Form and content of orders.  (a) Each order authorizing the interception of any wire, electronic, or oral communication shall specify:

(1) The identity, or a particular description of the person, if known, whose communications are to be intercepted;

(2) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(3) A particular description of the type of communications sought to be intercepted, and a statement of the particular offense to which they relate;

(4) The identity of the agency authorized to intercept the communications; and

(5) The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(b) No order entered under this section may authorize the interception of any wire, electronic, or oral communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than thirty (30) days. Extensions of an order may be granted, but only upon application for an extension made in accordance with § 12-5.1-2 and the court making the findings required by § 12-5.1-4. The period of extension shall be no longer than the presiding justice of the superior court deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty (30) days. Every order and extension shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective, or in any event in thirty (30) days.

(c) Whenever an order authorizing interception is entered pursuant to this chapter, the order may require reports to be made to the presiding justice of the superior court who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. These reports shall be made at any intervals that the presiding justice of the superior court may require.

(d) A court order issued by a judge of competent jurisdiction authorizing the interception of a wire, electronic, or oral communication may direct an officer, employee, or agent of any communications common carrier or electronic communications service to provide information, facilities, and technical assistance to the applicant attorney general or an assistant attorney general specially designated by the attorney general or law enforcement officer or agency who, pursuant to this chapter, is designated to intercept a wire, electronic, or oral communication. The communications common carrier or electronic communication service shall, if ordered, immediately furnish the applicant attorney general or assistant attorney general specially designated by the attorney general all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the communications carrier or electronic communication service is according the person whose communications are to be intercepted. A communications common carrier or electronic communication service shall furnish the information, facilities, and technical assistance at its prevailing rate or tariffs to the applicant attorney general or assistant attorney general specially designated by the attorney general or law enforcement officer or agency so designated to intercept a wire, electronic, or oral communication.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1979, ch. 239, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-6 - Approval of interception of wire, electronic, or oral communication.

§ 12-5.1-6 Approval of interception of wire, electronic, or oral communication.  (a) An order of approval of the interception of any wire, electronic, or oral communication relating to an offense other than that specified in the order of authorization may be issued where the court finds on an application for an order of approval submitted in the same manner as an application for authorization as provided in § 12-5.1-2 that the interception was otherwise made in accordance with this chapter. This application shall be made as soon as practicable.

(b) In addition to any other right to appeal, the state, by the attorney general, shall have the right to appeal from a denial of an order of approval made under this section. The appeal shall be claimed and taken in the manner provided by law and rule of court for prosecuting appeals in civil actions.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-7 - Execution of orders.

§ 12-5.1-7 Execution of orders.  (a) An order may be executed pursuant to its terms anywhere in the state.

(b) An order may be personally executed by the authorized applicant or by other investigative or law enforcement officer designated by him or her or the presiding justice of the superior court for the purpose.

(c) The order shall be executed according to its terms during the hours specified by the order, and for the authorized period, or a part of that period. Any device installed for the purpose of interception must be removed as soon after termination of the interception as practicable. Entry upon private premises for the removal of the device is deemed to be authorized by the warrant.

History of Section.
(P.L. 1969, ch. 55, § 1.)



Chapter 12-5.1-8 - Maintenance and custody of records.

§ 12-5.1-8 Maintenance and custody of records.  (a) The contents of any wire, electronic, or oral communication intercepted by any means authorized by this chapter shall, if practicable, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic, or oral communication under this section shall be done in such a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions of the order, the recordings shall be made available to the presiding justice of the superior court issuing the order and sealed under his or her directions. Custody of the recordings shall be wherever the presiding justice of the superior court orders. They shall not be destroyed except upon an order of the presiding justice of the superior court, and in any event, shall be kept for ten (10) years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of § 12-5.1-10(a) or (b) for investigations and bail hearings and any pre-trial hearings. The presence of the seal provided for by this section, or a satisfactory explanation for its absence, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic, or oral communication or evidence derived from them at any bail hearing or pre-trial hearing.

(b) Applications made and orders granted under this chapter shall be sealed by the presiding justice of the superior court. Custody of the applications and orders shall be wherever the presiding justice of the superior court directs. The applications and orders shall be disclosed only upon a showing of good cause before the presiding justice of the superior court and shall not be destroyed except on order of the presiding justice of the superior court, and in any event shall be kept for ten (10) years.

(c) Any violation of the provisions of this section may be punished as contempt of the presiding justice of the superior court.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1992, ch. 282, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-9 - Return of inventory.

§ 12-5.1-9 Return of inventory.  (a) Within a reasonable time but not later than ninety (90) days after the termination of the period of the order or of extensions of the order, the presiding justice of the superior court shall cause to be served on the person named in the order or application, and any other parties to the intercepted communications that the presiding justice of the superior court may determine in his or her direction to be in the interest of justice, an inventory which shall include:

(1) Notice of the entry of the order or the application for a denied order of approval;

(2) The date of the entry of the order or the denial of the application for an order of approval;

(3) The period of authorized, approved or disapproved interception;

(4) The fact that during the period wire, electronic, or oral communications were or were not intercepted.

(b) The judge, upon the filing of a motion, may in his or her discretion make available to the person or the person's counsel for inspection any portions of the intercepted communications, applications, and orders that the judge determines to be in the interest of justice. On an ex parte showing of good cause to the judge, the serving of the inventory required by this section may be postponed.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-10 - Disclosure and use of intercepted wire or oral communications.

§ 12-5.1-10 Disclosure and use of intercepted wire or oral communications.  (a) Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication, or evidence derived from them, may disclose the contents to another investigative or law enforcement officer to the extent that disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b) Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication or evidence derived from them may use the contents to the extent that their use is appropriate to the proper performance of his or her official duties.

(c) Any person who has received, by any means authorized by this chapter, any information concerning a wire, electronic, or oral communication, or evidence derived from them intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the United States or of this or any other state or in any federal or state grand jury proceeding.

(d) No otherwise privileged wire, electronic, or oral communication intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-11 - Notice of intention.

§ 12-5.1-11 Notice of intention.  The contents of any intercepted wire, electronic, or oral communication or evidence derived from them shall not be received in evidence or otherwise disclosed in any criminal proceeding unless each party, not less than ten (10) days before the proceeding has been furnished with a copy of the application, order, and inventory under which the interception was authorized or approved. This ten (10) day period may be waived by the judge if he or she finds that it was not possible to furnish the party with the information more than ten (10) days before the proceeding and that the party will not be prejudiced by the delay in receiving the information.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-12 - Suppression of evidence.

§ 12-5.1-12 Suppression of evidence.  (a) Any aggrieved person may move to suppress the contents of any intercepted wire, electronic, or oral communication or evidence derived from them on the grounds that:

(1) The communication was unlawfully intercepted;

(2) The order under which it was intercepted is insufficient on its face;

(3) The interception was not made in conformity with the order;

(4) Service was not made as provided in § 12-5.1-11; or

(5) The seal provided in § 12-5.1-8(b) is not present and there is no satisfactory explanation for its absence.

(b) A motion under this section shall be made before the trial, unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic, or oral communication, or evidence derived from them, shall be treated as having been obtained in violation of this chapter. The judge, upon the filing of the motion by the aggrieved person, may in his or her discretion make available to the aggrieved person or the person's counsel for inspection any portions of the intercepted communication or evidence derived from them that the judge determines to be in the interests of justice.

(c) If the motion shall be made before any court or judge other than the presiding justice of the superior court, the motion shall be transferred to the presiding justice of the superior court or to an associate justice of the superior court who shall be designated by the presiding justice, or by the associate justice in charge of the criminal calendar in Providence County whenever the presiding justice shall deem it necessary to disqualify himself or herself, for hearing and determination. No motion under this section shall be heard or determined by a district court in preliminary proceedings or otherwise.

(d) In addition to any other right of appeal, the state, by the attorney general, shall have the right to appeal from an order allowing a motion to suppress made under this section. The appeal shall be taken within thirty (30) days after the date of allowance of the motion to suppress. If the motion to suppress is allowed prior to trial, the appeal shall be decided prior to trial. If the motion to suppress is allowed during trial and the attorney general shall claim an appeal, the evidence shall be admitted at trial, and the question of admissibility reserved for the supreme court.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1980, ch. 100, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-13 - Civil remedy.

§ 12-5.1-13 Civil remedy.  (a) Any person whose wire, electronic, or oral communication is intercepted, disclosed, or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses, or uses the communications, and shall be entitled to recover from that person:

(1) Actual damages, but not less than liquidated damages, computed at the rate of one hundred dollars ($100) per day for each day of violation, or one thousand dollars ($1,000), whichever is higher;

(2) Punitive damages; and

(3) Reasonable attorneys' fees and other litigation disbursements reasonably incurred.

(b) Good faith reliance on a court order issued under this chapter shall constitute a complete defense to any civil or criminal action brought under this section or any other law. Any communications common carrier and its employees shall be deemed to have acted in good faith upon receipt of a certified copy of the court order issued under this chapter and the representations of the attorney general or an assistant attorney general specially designated by the attorney general.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1974, ch. 121, § 1; P.L. 1979, ch. 239, § 1; P.L. 1999, ch. 167, § 2.)



Chapter 12-5.1-14 - Annual report of interceptions to the general assembly.

§ 12-5.1-14 Annual report of interceptions to the general assembly.  (a) On the second Friday of January, of each year, the attorney general shall submit a report to the general assembly stating the number of applications made for orders during the previous year and the number of orders issued. In addition, the report shall provide, for each wiretap order and renewal:

(1) A breakdown of the effective period of the wiretap;

(2) The designation of the offenses for which the wiretap was sought;

(3) The number of interceptions made by the wiretap during the reported year;

(4) An indication whether any indictments were obtained as a result of those intercepts; (5) An indication, if any motions to suppress were made, whether the motions were granted; and

(6) The prosecutorial results, if any, of the wiretap, including the criminal sentences imposed on any individual who pleads or is convicted of a crime in which wiretaps were instituted.

(b) If the wiretap order is a renewal from a previous year, or a case is closed in which a wiretap order had been previously obtained, the report shall list with the information provided in subsection (a) of this section a separate breakdown of the information for prior years. The report shall not include any information of wiretaps which remain in operation at the time the report is filed. This report shall be a public document. The report shall also include the number of pen registers and trap and trace devices authorized.

History of Section.
(P.L. 1969, ch. 55, § 1; P.L. 1988, ch. 236, § 1; P.L. 1992, ch. 283, § 2.)



Chapter 12-5.1-15 - Conformity to the law of the United States.

§ 12-5.1-15 Conformity to the law of the United States.  Notwithstanding any provision of this chapter, any court to which an application is made in accordance with this chapter may take any evidence, make any finding, or issue any order required to conform the proceedings or the issuance of any order of authorization or approval as provided in this chapter to the provisions of the Constitution of the United States or of any law of the United States.

History of Section.
(P.L. 1969, ch. 55, § 1.)



Chapter 12-5.1-16 - Severability.

§ 12-5.1-16 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, its invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1969, ch. 55, § 1.)






Chapter 12-5.2 - Pen Registers and Trap and Trace Devices

Chapter 12-5.2-1 - Definitions.

§ 12-5.2-1 Definitions.  As used in this chapter:

(1) "Designated offense" means the offenses of:

(i) Murder, robbery, kidnapping, extortion, assault with a dangerous weapon, and assault with intent to rob or murder;

(ii) Arson in the first degree, arson in the second degree, or arson in the third degree;

(iii) Bribery; larceny involving the receipt of stolen property of a value of more than five hundred dollars ($500);

(iv) Any violation of chapter 28 of title 21 where the offense is punishable by imprisonment for more than one year;

(v) Any violation of chapters 19, 47, or 51 of title 11, where the offense is punishable by imprisonment for more than one year;

(vi) The lending of money at a rate of interest in violation of law; and

(vii) Conspiracy to commit any of the offenses provided in this subdivision;

(2) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(3) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted;

(4) "Wire communications" has the meaning set forth in § 12-5.1-1.

History of Section.
(P.L. 1992, ch. 283, § 1.)



Chapter 12-5.2-2 - Application for an order for a pen register or a trap and trace device.

§ 12-5.2-2 Application for an order for a pen register or a trap and trace device.  (a) The attorney general or an assistant attorney general designated by the attorney general may make application for an order or an extension of an order pursuant to the provisions of § 12-5.2-3 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath or equivalent affirmation, to the presiding justice of the superior court or his or her designee in order to obtain information regarding a designated offense.

(2) Any law enforcement officer set forth in § 12-5-3 may make application for an order or an extension of an order under § 12-5.2-3 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath or equivalent affirmation to the presiding justice of the superior court or his or her designee.

(b) An application pursuant to subsection (a) of this section shall include:

(1) The identity of the attorney general, assistant attorney general, or the law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation; and

(2) A certification by the applicant that the information likely to be obtained is relevant and necessary to an ongoing criminal investigation, that other investigative procedures have been or are being initiated or conducted, and that the request for the issuance of the pen register and/or trap and trace device is necessary to further an ongoing criminal investigation being conducted by that agency.

History of Section.
(P.L. 1992, ch. 283, § 1.)



Chapter 12-5.2-3 - Issuance of an order for a pen register or a trap and trace device.

§ 12-5.2-3 Issuance of an order for a pen register or a trap and trace device.  (a) Upon an application made pursuant to § 12-5.2-2, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device if the court is reasonably satisfied that the information likely to be obtained by the installation and use is relevant and necessary to further an ongoing criminal investigation and that use of a pen register or trap and trace device is the least intrusive way to obtain the information sought.

(2) An order issued under this section shall specify:

(i) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(ii) The identity of the person who is the subject of the criminal investigation;

(iii) The number and physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case if a trap and trace device, the geographic limits of the trap and trace order;

(iv) A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device is relevant; and

(v) Shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under § 12-5.2-4.

(b) An order issued pursuant to this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty (60) days.

(c) Extensions of the order may be granted only upon an application for an order pursuant to § 12-5.2-2, and upon the judicial finding required by subdivision (a)(1) of this section. The period of extension shall be a period not to exceed sixty (60) days.

(d) An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order is sealed until otherwise ordered by the court; and

(2) The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

History of Section.
(P.L. 1992, ch. 283, § 1.)



Chapter 12-5.2-4 - Assistance in installation and use of pen register or a trap and trace device.

§ 12-5.2-4 Assistance in installation and use of pen register or a trap and trace device.  (a) Upon the request of the attorney general, assistant attorney general, or law enforcement officer authorized to install and use a pen register under this chapter, a provider of wire communication service shall immediately furnish the attorney general, assistant attorney general, or law enforcement officer all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively, and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order as provided in § 12-5.2-3.

(b) Upon the request of the attorney general, assistant attorney general, or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this chapter, a provider of a wire communication service shall immediately install the device on the appropriate line and shall furnish the investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order as provided in § 12-5.2-3. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the attorney general, assistant attorney general, or officer of a law enforcement agency, designated by the court, at reasonable intervals during regular business hours for the duration of the order.

(c) A provider of a wire communication service who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for reasonable expenses incurred in providing these facilities and assistance.

(d) No cause of action shall lie in any court against any provider of a wire communication service, its officers, employees, or agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this chapter.

(e) Good faith reliance on a court order, a legislative authorization, or a statutory authorization shall be an absolute defense against any civil or criminal action brought pursuant to this chapter or any other law.

History of Section.
(P.L. 1992, ch. 283, § 1.)



Chapter 12-5.2-5 - Severability.

§ 12-5.2-5 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, its invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1992, ch. 283, § 1.)






Chapter 12-6 - Warrants for Arrest

Chapter 12-6-1 - Examination on complaint of commission of offense.

§ 12-6-1 Examination on complaint of commission of offense.  Whenever any complaint shall be made to any judge of the district court, or to any justice of the peace authorized to issue warrants within a division of the district court, of the commission of any offense within the division, he or she shall examine the complainant under oath or affirmation and require the complainant's statements to be reduced to writing and be subscribed and sworn to by the person or persons making them.

History of Section.
(C.P.A. 1905, § 158; G.L. 1909, ch. 281, § 11; G.L. 1923, ch. 331, § 11; G.L. 1938, ch. 501, § 11; G.L. 1956, § 12-6-1; P.L. 1969, ch. 239, § 17; P.L. 1972, ch. 169, § 15.)



Chapter 12-6-2 - Recognizance for cost on complaint within trial jurisdiction of district court.

§ 12-6-2 Recognizance for cost on complaint within trial jurisdiction of district court.  Whenever any complaint shall allege the commission of any offense within the jurisdiction of the district court to try and determine, the judge or justice of the peace shall require the complainant, unless he or she is exempted by law, to enter into a like recognizance as is required when complaint is made for any threat.

History of Section.
(C.P.A. 1905, § 159; G.L. 1909, ch. 281, § 12; G.L. 1923, ch. 331, § 12; G.L. 1938, ch. 501, § 12; G.L. 1956, § 12-6-2; P.L. 1969, ch. 239, § 17.)



Chapter 12-6-3 - Surety for costs on complaint beyond trial jurisdiction of district court.

§ 12-6-3 Surety for costs on complaint beyond trial jurisdiction of district court.  The judge or justice of the peace may, in all cases of complaint to any of them of the commission of any crime or offense which the district court has not jurisdiction to try and determine, before issuing any warrant on the complaint, require of the complainant surety for costs, as is required in cases which the court has jurisdiction to try and determine.

History of Section.
(C.P.A. 1905, § 160; G.L. 1909, ch. 281, § 13; G.L. 1923, ch. 331, § 13; G.L. 1938, ch. 501, § 13; G.L. 1956, § 12-6-3; P.L. 1969, ch. 239, § 17.)



Chapter 12-6-4 - Issuance of warrant.

§ 12-6-4 Issuance of warrant.  Upon the giving of a recognizance with surety, in the case where surety is required, and upon the giving of a recognizance without surety, where no surety is required, and upon the making of a complaint only where no recognizance is required, the judge or justice of the peace, if in his or her opinion there is probable cause to believe that an offense has been committed and that defendant has committed it, shall immediately issue his or her warrant.

History of Section.
(C.P.A. 1905, § 161; G.L. 1909, ch. 281, § 14; G.L. 1923, ch. 331, § 14; G.L. 1938, ch. 501, § 14; G.L. 1956, § 12-6-4; P.L. 1972, ch. 169, § 15.)



Chapter 12-6-5 - Recognizance not required on official complaints.

§ 12-6-5 Recognizance not required on official complaints.  Whenever any agent of the children's friend and service shall make complaint against any person for any of the offenses mentioned in §§ 11-9-1  11-9-8; or whenever any agent of the Rhode Island society for the prevention of cruelty to animals shall make any complaint against any person for any of the offenses mentioned in chapter 1 of title 4; or whenever the director of public welfare of any city or town shall make complaint against any person for the violation of any of the provisions contained in chapter 8 of title 15; or whenever the director or an agent of the department of labor and training, specifically designated for the purpose, shall make a complaint against any person for any of the offenses mentioned in chapters 3, 12, 14 and chapters 29  38 of title 28; or whenever the director or an agent of the department of human services, duly appointed for that purpose, or the director of any state institution appointed by the director of human services, or the superintendent of the Rhode Island training school for youth, or the warden of the adult correctional institutions shall make complaint against any person under any law governing the state department of human services, that director, agent, or officer shall not be required to enter into recognizance for costs.

History of Section.
(C.P.A. 1905, § 162; G.L. 1909, ch. 281, § 15; G.L. 1923, ch. 331, § 15; P.L. 1930, ch. 1569, § 1; G.L. 1938, ch. 501, § 15; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1946, ch. 1774, §§ 1, 2; impl. am. P.L. 1950, ch. 2416, § 3; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-6-5; P.L. 1986, ch. 373, § 1; P.L. 1994, ch. 101, § 6; P.L. 1994, ch. 401, § 7.)



Chapter 12-6-6 - Surety for costs not required of police officers.

§ 12-6-6 Surety for costs not required of police officers.  (a) Whenever any complaint shall be made by the sheriff or any deputy sheriff of any county, or by any member of the division of state police, any member of the campus police forces at the state colleges or universities, or any conservation officer of the department of environmental management, or by the chief of police, deputy chief of police, commander, captain, police inspector, or other member of the police force, or town sergeant of any city or town, within any division of the district court, to the judge of the district court or to any justice of the peace authorized to issue warrants in the division, against any person for any criminal offense committed within the division, the sheriff, deputy sheriff, member of the division of state police, member of the campus police forces at the state colleges or universities, conservation officer of the department of environmental management, chief of police, deputy chief of police, commander, captain, police inspector or other member of the police force, or city or town sergeant shall not be required to give surety for costs, but shall give his or her personal recognizance and be liable in his or her individual capacity for the costs.

(b) In addition to the officials specified in subsection (a) of this section, the following persons shall be subject to its provisions:

(1) Police sergeants, lieutenants, and detectives in the town of Bristol;

(2) All members of the town of Barrington police force above the rank of patrol officer;

(3) A police sergeant or his or her superior in the town of Johnston;

(4) Police lieutenants and sergeants in the city of Cranston;

(5) Any police lieutenant or police sergeant in the town of Coventry;

(6) Any police lieutenant in the town of North Kingstown;

(7) All members of the town of Lincoln police force above the rank of patrol officer;

(8) Police lieutenants, detective sergeants, and sergeants in the town of Westerly;

(9) All members of the town of Portsmouth police force above the rank of patrol officer;

(10) All members of the town of Burrillville police force above the rank of patrol officer;

(11) All members of the town of Glocester police force above the rank of patrol officer;

(12) All members of the town of Scituate police force above the rank of patrol officer;

(13) All members of the town of Middletown police force above the rank of patrol officer;

(14) All lieutenants and detective sergeants of the town of South Kingstown police force;

(15) Police sergeants in the town of Warren;

(16) Police sergeants and lieutenants in the city of Woonsocket;

(17) A police sergeant or his or her superior in the town of Foster;

(18) All members of the town of Hopkinton police force above the rank of patrol officer;

(19) All members of the campus police force at the University of Rhode Island, Rhode Island College, or the Community College of Rhode Island, above the rank of campus police officer;

(20) A police sergeant, the town sergeant or any officer of higher rank in the town of New Shoreham;

(21) All members of the town of Cumberland police force above the rank of patrol officer;

(22) Any police sergeant or his or her superior in the town of Charlestown;

(23) A police sergeant or his or her superior in the town of North Smithfield;

(24) All members of the town of East Greenwich police force above the rank of patrol officer;

(25) All members of the Richmond police department, designated by the chief of police;

(26) All lieutenants of the city of East Providence police department;

(27) All investigators of the department of attorney general appointed pursuant to § 42-9-8.1;

(28) All members of the town of West Greenwich police force above the rank of corporal;

(29) All inspectors and agents of the Rhode Island state fugitive task force appointed pursuant to § 12-6-7.2; and

(30) All members of the Rhode Island airport police department at or above the rank of inspector.

History of Section.
(C.P.A. 1905, § 163; P.L. 1906, ch. 1336, § 1; G.L. 1909, ch. 281, § 16; G.L. 1923, ch. 331, § 16; P.L. 1925, ch. 588, § 14; P.L. 1932, ch. 1901, § 1; G.L. 1938, ch. 501, § 16; G.L. 1956, § 12-6-6; P.L. 1967, ch. 153, § 1; P.L. 1969, ch. 239, § 17; P.L. 1976, ch. 83, § 1; P.L. 1978, ch. 322, § 1; P.L. 1981, ch. 140, § 1; P.L. 1982, ch. 167, § 1; P.L. 1982, ch. 284, § 1; P.L. 1982, ch. 404, § 1; P.L. 1983, ch. 34, § 1; P.L. 1983, ch. 153, § 1; P.L. 1984, ch. 16, § 1; P.L. 1988, ch. 16, § 1; P.L. 1988, ch. 75, § 2; P.L. 1988, ch. 283, § 1; P.L. 1988, ch. 462, § 2; P.L. 1988, ch. 501, § 1; P.L. 1989, ch. 52, § 1; P.L. 1991, ch. 83, § 1; P.L. 1991, ch. 84, § 1; P.L. 1991, ch. 364, § 3; P.L. 1991, ch. 376, § 1; P.L. 1992, ch. 286, § 3; P.L. 1993, ch. 196, § 1; P.L. 1993, ch. 423, § 3; P.L. 1999, ch. 74, § 2.)



Chapter 12-6-7 - Warrants issued to other divisions.

§ 12-6-7 Warrants issued to other divisions.  Whenever any judge of the district court, or any justice of the peace, shall issue his or her warrant against any person charged with an offense committed in a division of the district court, and the person so charged shall escape into, reside, or be in any other county than the one in which the division is, the judge or justice of the peace may direct his or her warrant to each and all deputy sheriffs, city or town sergeants, and constables within the state, requiring them to apprehend the person and bring him or her before the division of the district court having jurisdiction of the offense, to be dealt with according to law; the officers shall obey and execute the warrant, and be protected from obstruction and assault in executing the warrant as in service of other process.

History of Section.
(C.P.A. 1905, § 174; G.L. 1909, ch. 281, § 27; G.L. 1923, ch. 331, § 27; G.L. 1938, ch. 501, § 27; G.L. 1956, § 12-6-7; P.L. 1969, ch. 239, § 17; P.L. 2012, ch. 324, § 43.)



Chapter 12-6-7.1 - Service of arrest warrants.

§ 12-6-7.1 Service of arrest warrants.  (a) Whenever any judge of any court shall issue his or her warrant against any person for failure to appear or comply with a court order, or for failure to make payment of a court ordered fine, civil assessment, or order of restitution, the judge may direct the warrant to each and all deputy sheriffs, the warrant squad, or any peace officer as defined in § 12-7-21, requiring them to apprehend the person and bring him or her before the court to be dealt with according to law; and the officers shall obey and execute the warrant, and be protected from obstruction and assault in executing the warrant as in service of other process. The person apprehended shall, in addition to any other costs incurred by him or her, be ordered to pay a fee for service of this warrant in the sum of one hundred twenty-five dollars ($125). Twenty-five dollars ($25.00) of the above fee collected as a result of a warrant squad arrest shall be divided among the local law enforcement agencies assigned to the warrant squad. Any person apprehended on a warrant for failure to appear for a cost review hearing in the superior court may be released upon posting with a justice of the peace the full amount due and owing in court costs as described in the warrant or bail in an other amount or form that will ensure the defendant's appearance in the superior court at an ability to pay hearing, in addition to the one hundred twenty-five dollars ($125) warrant assessment fee described above. Any person detained as a result of the actions of the justice of the peace in acting upon the superior court cost warrant shall be brought before the superior court at its next session. Such monies shall be delivered by the justice of the peace to the court issuing the warrant on the next court business day.

(b) Any person arrested pursuant to a warrant issued by a municipal court may be presented to a judge of the district court, or a justice of the peace authorized to issue warrants pursuant to § 12-10-2, for release on personal recognizance or bail when the municipal court is not in session. The provisions of this section shall apply only to criminal and not civil cases pending before the courts.

(c) Any person arrested pursuant to a warrant issued hereunder shall:

(1) be immediately brought before the court;

(2) if the court is not in session then the person shall be brought before the court at its next session;

(3) be afforded a review hearing on his/her ability to pay within forty-eight (48) hours; and

(4) if the court is not in session at the time of the arrest, a review hearing on his/her ability to pay will be provided at the time for the first court appearance, as set forth in subsection (c)(3) of this section.

History of Section.
(P.L. 1986, ch. 404, § 1; P.L. 1989, ch. 195, § 1; P.L. 1995, ch. 322, § 1; P.L. 1995, ch. 370, art. 33, § 1; 1996, ch. 413, § 1; P.L. 2003, ch. 122, § 1; P.L. 2008, ch. 297, § 1; P.L. 2008, ch. 326, § 1; P.L. 2012, ch. 324, § 43.)



Chapter 12-6-8 - Taxing and execution for costs on discharge of respondent.

§ 12-6-8 Taxing and execution for costs on discharge of respondent.  Whenever any complaint shall be tried before a district court in which the complainant is required to recognize with surety, and the respondent is discharged, the district court shall immediately tax all the costs for which the complainant is liable; and if the costs are not paid within ten (10) days, execution for the costs shall issue against the complainant and his or her surety returnable in twenty (20) days from the date of execution.

History of Section.
(C.P.A. 1905, § 164; G.L. 1909, ch. 281, § 17; G.L. 1923, ch. 331, § 17; G.L. 1938, ch. 501, § 17; G.L. 1956, § 12-6-8.)






Chapter 12-7 - Arrest

Chapter 12-7-1 - Temporary detention of suspects.

§ 12-7-1 Temporary detention of suspects.  A peace officer may detain any person abroad whom he or she has reason to suspect is committing, has committed, or is about to commit a crime, and may demand of the person his or her name, address, business abroad, and destination; and any person who fails to identify himself or herself and explain his or her actions to the satisfaction of the peace officer may be further detained and further questioned and investigated by any peace officer; provided, in no case shall the total period of the detention exceed two (2) hours, and the detention shall not be recorded as an arrest in any official record. At the end of the detention period the person so detained shall be released unless arrested and charged with a crime.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-1.)



Chapter 12-7-2 - Search of detained person for weapons.

§ 12-7-2 Search of detained person for weapons.  A peace officer may search for a dangerous weapon any person he or she is questioning or about to question concerning any crime or suspected crime, whenever the officer reasonably believes that he or she is in danger from the person carrying a weapon, and if the person is carrying a dangerous weapon, an officer may take and keep it until the completion of questioning, when he or she shall either return it or arrest the person.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-2.)



Chapter 12-7-3 - Arrest without warrant for misdemeanor or petty misdemeanor.

§ 12-7-3 Arrest without warrant for misdemeanor or petty misdemeanor.  A peace officer may, without a warrant, arrest a person if the officer has reasonable cause to believe that the person is committing or has committed a misdemeanor or a petty misdemeanor, and the officer has reasonable ground to believe that person cannot be arrested later or may cause injury to himself or herself or others or loss or damage to property unless immediately arrested.

History of Section.
(G.L. 1909, ch. 354, § 75; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 75; G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-3; P.L. 1977, ch. 71, § 1.)



Chapter 12-7-4 - Arrest without warrant for felony.

§ 12-7-4 Arrest without warrant for felony.  A peace officer may, without a warrant, arrest a person for a felony, whenever:

(1) The officer has reasonable ground to believe that a felony has been or is being committed and that the person to be arrested has committed or is committing it.

(2) The person to be arrested in fact has committed or is committing a felony; and in that case it shall be immaterial that the officer did not believe him or her guilty or on unreasonable ground entertained belief in his or her guilt.

History of Section.
(G.L. 1909, ch. 354, § 75; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 75; G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-4.)



Chapter 12-7-5 - Arrest on improper ground.

§ 12-7-5 Arrest on improper ground.  If a lawful cause of arrest exists, the arrest shall be lawful even though the officer made the arrest on an improper ground.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-5.)



Chapter 12-7-6 - Arrest on warrant not in possession of arresting officer.

§ 12-7-6 Arrest on warrant not in possession of arresting officer.  A peace officer may, without having a warrant in his or her possession, arrest any person for whose arrest a warrant has been issued, but after arrest, the warrant shall be shown to him or her as soon as practicable.

History of Section.
(G.L. 1909, ch. 354, § 75; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 75; G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-6.)



Chapter 12-7-7 - Methods of arrest.

§ 12-7-7 Methods of arrest.  An arrest is made by the restraint of the person to be arrested or by his or her submission of his or her person to the custody of the person making the arrest.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-7.)



Chapter 12-7-8 - Restraint and force used.

§ 12-7-8 Restraint and force used.  No greater restraint than is necessary shall be used for the detention of any person, and no unnecessary or unreasonable force shall be used in making an arrest.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-8.)



Chapter 12-7-9 - Conditions justifying force dangerous to life.

§ 12-7-9 Conditions justifying force dangerous to life.  A police officer may use force dangerous to human life to make a lawful arrest for committing or attempting to commit a felony, whenever he or she reasonably believes that force dangerous to human life is necessary to effect the arrest and that the person to be arrested is aware that a peace officer is attempting to arrest him or her.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-9.)



Chapter 12-7-10 - Resisting legal or illegal arrest.

§ 12-7-10 Resisting legal or illegal arrest.  (a) It shall be unlawful for any person to use force or any weapon in resisting a legal or an illegal arrest by a peace officer, if the person has reasonable ground to believe that he or she is being arrested and that the arrest is being made by a peace officer.

(b) Any person violating the provisions of this section shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than one year, or by both fine and imprisonment.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-10; P.L. 1980, ch. 351, § 1; P.L. 1985, ch. 114, § 1.)



Chapter 12-7-11 - Summons.

§ 12-7-11 Summons.  (a) In any case in which a peace officer has reasonable grounds to believe that a person has committed or is committing a misdemeanor, he or she may issue a summons to the person substantially in the following form:

(Summons)

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

To . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..

You are hereby summoned to appear before a judge of the District Court for the......................... Division, located at...............

in the (City)(Town) of................., in the State of Rhode Island, on the....... day of................., 20..... at........ o'clock........m., to answer to a complaint charging you with the crime of........ in violation of [statute, ordinance, etc.]

If you fail to appear and answer, a warrant will issue for your arrest.

Dated at........ the........ day of................. 20......

Title . . . . . . . . . . . . . . . . . . . . . .

Department . . . . . . . . . . . . . . .

(b) Willful failure to appear in answer to this summons may be punished by a fine of not over fifty dollars ($50.00) or imprisonment for not over fifteen (15) days.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-11; P.L. 1972, ch. 169, § 16; P.L. 1977, ch. 66, § 1.)



Chapter 12-7-12 - Release of arrested person by officer in charge of police station.

§ 12-7-12 Release of arrested person by officer in charge of police station.  The officer in charge of any police station may release any person in his or her station who has been arrested without a warrant:

(1) Without requiring the person to appear in court, when the officer is satisfied that there is no ground for making criminal complaint against the person or when the person has been arrested for drunkenness but in the judgment of the officer need not be brought before a magistrate; or

(2) If the arrest is for a misdemeanor, upon that person signing an agreement to appear in court at a designated time.

History of Section.
(G.L. 1909, ch. 354, § 75; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 75; G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-12.)



Chapter 12-7-14 - Punitive damages for false arrest or imprisonment.

§ 12-7-14 Punitive damages for false arrest or imprisonment.  In an action for false arrest or false imprisonment, the plaintiff, if successful, may be awarded punitive damages in addition to compensatory damages.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-14.)



Chapter 12-7-15 - Severability.

§ 12-7-15 Severability.  If any part of §§ 12-7-1  12-7-14 is for any reason declared void, its invalidity shall not affect the remaining portions of those sections.

History of Section.
(G.L. 1938, ch. 625, § 68; P.L. 1941, ch. 982, § 1; G.L. 1956, § 12-7-15.)



Chapter 12-7-16 - Arrest or seizure after commission of offense.

§ 12-7-16 Arrest or seizure after commission of offense.  The authority given to any one to arrest any person or seize anything, while the person is actually engaged or the thing is actually used or employed in the commission of any offense, shall not be so construed as to prevent, if not so arrested or seized, the arrest of the person or the seizure of the thing after the commission of the offense, upon due process of law.

History of Section.
(G.L. 1896, ch. 285, § 64; G.L. 1909, ch. 354, § 64; G.L. 1909, ch. 354, § 76; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 76; G.L. 1938, ch. 625, § 69; G.L. 1956, § 12-7-16.)



Chapter 12-7-17 - Arrest of escapees and parole violators without warrant.

§ 12-7-17 Arrest of escapees and parole violators without warrant.  The director of the department of corrections, the warden of the adult correctional institutions, any superintendent or employees connected with any institution under the management and control of the department of corrections, or any police officer or constable, may arrest, without a warrant any person who has escaped from any institution, or who, being absent from the institution on parole, has violated the conditions of the parole, for the purpose of returning the person to the institution from which the escape was made or from which the parole was granted.

History of Section.
(P.L. 1922, ch. 2208, § 1; G.L. 1923, ch. 394, § 23; G.L. 1938, ch. 605, § 23; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-7-17; P.L. 1973, ch. 173, § 1.)



Chapter 12-7-18 - Temporary detention powers of National Guard.

§ 12-7-18 Temporary detention powers of National Guard.  A National Guard member of the rank of sergeant or higher who is on emergency state duty pursuant to the call of the governor may detain any person abroad who he or she has reason to suspect is committing, has committed, or is about to commit a crime, and may demand of the person his or her name, address, business abroad, and destination; and any person who fails to identify himself or herself and explain his or her actions to the satisfaction of the national guard member may be further detained and further questioned and investigated by the peace officer; provided, in no case shall the total period of the detention exceed two (2) hours, and the detention shall not be recorded as an arrest in any official record. At the end of the detention period the person so detained shall be released unless arrested and charged with a crime.

History of Section.
(P.L. 1973, ch. 120, § 1.)



Chapter 12-7-19 - Arrest after close pursuit by officers from cities or towns.

§ 12-7-19 Arrest after close pursuit by officers from cities or towns.  Any member of a duly organized municipal peace unit of another city or town of the state who enters any city or town in close pursuit and continues within any city or town in such close pursuit of a person in order to arrest him or her on the ground that he or she has violated the motor vehicle code in the other city or town shall have the same authority to arrest and hold in custody the person as members of a duly organized municipal peace unit of any city or town have to arrest and hold in custody a person on the ground that he or she has violated the motor vehicle code in any city or town.

History of Section.
(P.L. 1974, ch. 191, § 1.)



Chapter 12-7-20 - Right to use telephone for call to attorney  Bail bondsperson.

§ 12-7-20 Right to use telephone for call to attorney  Bail bondsperson.  Any person arrested under the provisions of this chapter shall be afforded, as soon after being detained as practicable, not to exceed one hour from the time of detention, the opportunity to make use of a telephone for the purpose of securing an attorney or arranging for bail; provided, that whenever a person who has been detained for an alleged violation of the law relating to drunk driving must be immediately transported to a medical facility for treatment, he or she shall be afforded the use of a telephone as soon as practicable, which may exceed one hour from the time of detention. The telephone calls afforded by this section shall be carried out in such a manner as to provide confidentiality between the arrestee and the recipient of the call.

History of Section.
(P.L. 1989, ch. 122 § 1; P.L. 1991, ch. 242, § 1; P.L. 2011, ch. 363, § 1.)



Chapter 12-7-21 - "Peace officer" defined.

§ 12-7-21 "Peace officer" defined.  "Peace officer", as used within this chapter, means the following individuals or members of:

(1) Rhode Island state police;

(2) Any member of a municipal or local police department;

(3) Rhode Island airport corporation police;

(4) Rhode Island park police;

(5) Rhode Island capitol police;

(6) Rhode Island conservation officers;

(7) Rhode Island department of environmental management officers;

(8) Rhode Island fire marshals;

(9) Brown University police officers;

(10) University of Rhode Island campus police officers;

(11) Rhode Island College campus security;

(12) Campus security at the Community College of Rhode Island;

(13) Rhode Island sheriff's department;

(14) The investigators of the department of attorney general appointed pursuant to § 42-9-8.1;

(15) Any federal law enforcement officer;

(16) Correctional investigators and correctional officers of the Rhode Island department of corrections;

(17) The witness protection coordinator of the department of attorney general;

(18) The warden, associate wardens, majors, captains, lieutenants, sergeants, correctional officers and investigators employed by a project operated by a municipal detention facility corporation, including, but not limited to, the Donald W. Wyatt Detention Facility; provided, such parties listed in this subsection (18) herein shall be deemed to be peace officers while in performance of their duties for the municipal detention facility only, and shall not be deemed to be peace officers at any time when they are not in performance of said duties;

(19) Retired non-permanent sworn members of any municipal police department shall be deemed to be peace officers only while in the performance of their duties for any municipal police department, and shall be permitted to carry their firearm while in the performance of their duties for the municipal police department, and shall be subject to in-service training requirements of title 42, chapter 28;

(20) Workers' Compensation investigators of the department of public safety appointed pursuant to § 42-7.3-3.1;

(21) Auto theft investigators appointed pursuant to § 31-50-1;

(22) Providence fire department arson investigators; provided, that the arson investigator is a graduate of a police-training academy; and

(23) Rhode Island School of Design police officers.

History of Section.
(P.L. 1990, ch. 245, § 1; P.L. 1992, ch. 286, § 4; P.L. 1993, ch. 273, § 2; P.L. 1993, ch. 423, § 4; P.L. 1998, ch. 121, § 1; P.L. 2001, ch. 290, § 1; P.L. 2005, ch. 329, § 2; P.L. 2005, ch. 390, § 2; P.L. 2007, ch. 263, § 3; P.L. 2007, ch. 392, § 3; P.L. 2008, ch. 222, § 1; P.L. 2010, ch. 23, art. 7, § 6; P.L. 2011, ch. 287, § 1; P.L. 2011, ch. 398, § 1; P.L. 2011, ch. 400, § 1.)



Chapter 12-7-22 - Electronic recording of custodial interrogations task force.

§ 12-7-22 Electronic recording of custodial interrogations task force.  (a) In order to:

(1) Minimize the likelihood of a wrongful conviction caused by a false confession; and

(2) Further improve the already high quality of criminal justice in our state, the general assembly creates a taskforce to investigate and develop policies and procedures for electronically recording custodial interrogations in their entirety.

(b) The task force shall be comprised of the following or their designees:

(1) Attorney general;

(2) Public defender;

(3) Superintendent of the Rhode Island state police;

(4) President of the Rhode Island police chiefs' association;

(5) Head of the municipal police training academy;

(6) President of the Rhode Island bar association;

(7) President of the Rhode Island association of criminal defense lawyers;

(8) Public safety commissioner of the city of Providence;

(9) Chief of police of a department with less than forty-five (45) sworn officers and which does not currently have an established policy concerning the electronic recording of custodial interrogations, to be agreed upon by the task force;

(10) Chief of police of a department (other than one separately designated herein) that already has established a policy concerning the regular electronic recording of custodial interrogations to be agreed upon by the task force; and

(11) Executive director of the Rhode Island commission for human rights.

(c) The attorney general and public defender shall serve as co-chairpersons of the task force and have the authority to call for and designate the time and place of meetings. A majority of members shall constitute a quorum, but a lesser number may hold meetings. The task force shall act only on an affirmative vote of a majority of those voting. All departments and agencies of the state shall furnish such advice and information, documentary and otherwise, to said task force and its agents as is deemed necessary or desirable by the task force to facilitate the purposes of this section.

(d) The task force, in consultation with whatever experts it may deem appropriate, shall study and make recommendations concerning the establishment of a statewide law enforcement practice of electronically recording custodial interrogations in their entirety. In so doing the task force shall consider, but not be limited to, the following:

(1) Models from other federal and state jurisdictions;

(2) Current policies, procedures, and practices of law enforcement statewide;

(3) Types of crimes, investigations, and settings where custodial interrogations should be electronically recorded;

(4) Whether custodial interrogations should be electronically recorded using audio-visual or strictly audio recording;

(5) Whether custodial interrogations should be electronically recorded with or without the knowledge of the suspect;

(6) Appropriate procedures to be followed when the suspect refuses to be, or exigent circumstances otherwise prevent, the electronic recording of the custodial interrogation;

(7) How to most effectively record interrogations in view of an individual police department's fiscal, staffing, and space constraints;

(8) Appropriate policies and procedures concerning the transcription of the electronic recordings resulting from custodial interrogation;

(9) Appropriate policies and procedures concerning the long-term preservation and storage of the electronic recordings resulting from custodial interrogation; and

(10) The desirability of written policies, procedures, training, and/or additional legislation regarding the electronic recording of custodial interrogations in their entirety statewide.

(e) The task force shall submit a report on its recommendations concerning the investigation and development of policies and procedures for electronically recording custodial interrogations in their entirety. This report shall be presented to the governor, the chief justice of the Rhode Island supreme court, the speaker of the house of representatives, the president of the senate, and the chairpersons of the judiciary committees of both the house of representatives and the senate no later than February 1, 2012. Thereafter, the task force shall meet periodically in order to assess the impact of the recommendations it has made; conduct further research in the area of the electronic recording of custodial interrogations; assess the implementation of written policies in these areas by Rhode Island law enforcement agencies; and determine whether or not any additional legislation regarding the electronic recording of custodial interrogations in their entirety statewide is required. Said meetings shall be called by agreement of the attorney general and public defender. A supplemental report from the task force shall be delivered in the same manner as its initial report and not later than December 31, 2013.

History of Section.
(P.L. 2011, ch. 43, § 1; P.L. 2011, ch. 130, § 1; P.L. 2012, ch. 59, § 1; P.L. 2012, ch. 77, § 1.)






Chapter 12-8 - Close Pursuit

Chapter 12-8-1 - Short title.

§ 12-8-1 Short title.  This chapter may be cited as the "Uniform Act on Close Pursuit."

History of Section.
(P.L. 1936, ch. 2383, § 8; G.L. 1938, ch. 628, § 7; G.L. 1956, § 12-8-1.)



Chapter 12-8-2 - Definitions.

§ 12-8-2 Definitions.  For the purposes of this chapter:

(1) "Felony" includes any misdemeanor involving moral turpitude.

(2) "State" includes the District of Columbia.

History of Section.
(P.L. 1936, ch. 2383, §§ 4, 5; G.L. 1938, ch. 628, §§ 4, 5; P.L. 1950, ch. 2485, § 1; G.L. 1956, § 12-8-2.)



Chapter 12-8-3 - Arrest after close pursuit by officers from other states.

§ 12-8-3 Arrest after close pursuit by officers from other states.  Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in close pursuit and continues within this state in that close pursuit of a person in order to arrest him or her on the ground that he or she has committed a felony in the other state shall have the same authority to arrest and hold in custody the person, as members of a duly organized state, county, or municipal peace unit of this state have to arrest and hold in custody a person on the ground that he or she has committed a felony in this state.

History of Section.
(P.L. 1936, ch. 2383, § 1; G.L. 1938, ch. 628, § 1; G.L. 1956, § 12-8-3.)



Chapter 12-8-4 - Arrests otherwise unlawful.

§ 12-8-4 Arrests otherwise unlawful.  Section 12-8-3 shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

History of Section.
(P.L. 1936, ch. 2383, § 3; G.L. 1938, ch. 628, § 3; G.L. 1956, § 12-8-4.)



Chapter 12-8-5 - Commitment or discharge of person arrested.

§ 12-8-5 Commitment or discharge of person arrested.  If an arrest is made in this state by an officer of another state in accordance with the provisions of § 12-8-3, he or she shall without unnecessary delay take the person arrested before the district court for the division in which the arrest was made and the court shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful, he or she shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state. If the judge determines that the arrest was unlawful he shall discharge the person arrested.

History of Section.
(P.L. 1936, ch. 2383, § 2; G.L. 1938, ch. 628, § 2; G.L. 1956, § 12-8-5; P.L. 1969, ch. 239, § 18.)



Chapter 12-8-6 - Severability.

§ 12-8-6 Severability.  If any part of this chapter is for any reason declared void, it is declared to be the intent of this chapter that its invalidity shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1936, ch. 2383, § 7; G.L. 1938, ch. 628, § 6; G.L. 1956, § 12-8-6.)






Chapter 12-9 - Extradition

Chapter 12-9-1 - Short title.

§ 12-9-1 Short title.  This chapter may be cited as the "Uniform Criminal Extradition Act."

History of Section.
(P.L. 1947, ch. 1890, § 30; G.L. 1956, § 12-9-1.)



Chapter 12-9-2 - Definitions.

§ 12-9-2 Definitions.  Where appearing in this chapter:

(1) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state.

(2) "Governor" includes any person performing the functions of governor by authority of the law of this state.

(3) "State," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

History of Section.
(P.L. 1947, ch. 1890, § 1; G.L. 1956, § 12-9-2.)



Chapter 12-9-3 - Governor's duty to deliver fugitives from justice.

§ 12-9-3 Governor's duty to deliver fugitives from justice.  Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance of the Constitution, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

History of Section.
(P.L. 1947, ch. 1890, § 2; G.L. 1956, § 12-9-3.)



Chapter 12-9-4 - Form of demand from another state.

§ 12-9-4 Form of demand from another state.  No demand for the extradition of a person charged with a crime in another state shall be recognized by the governor unless in writing alleging, except in cases arising under §§ 12-9-7 and 12-9-8, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that after the commission of the alleged crime he or she fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a judge there, together with a copy of any warrant which was issued, upon the indictment or information, or by a copy of a judgment of conviction or of a sentence imposed in execution of the judgment, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his or her bail, probation, or parole. The indictment, information, or affidavit made before the judge must substantially charge the person demanded with having committed a crime under the law of that state, and the copy of indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand.

History of Section.
(P.L. 1947, ch. 1890, § 3; G.L. 1956, § 12-9-4.)



Chapter 12-9-5 - Investigation as to demanded person.

§ 12-9-5 Investigation as to demanded person.  When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with a crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand and to report to him or her the situation and circumstances of the person so demanded, and whether he or she ought to be surrendered.

History of Section.
(P.L. 1947, ch. 1890, § 4; G.L. 1956, § 12-9-4.)



Chapter 12-9-6 - Agreement to return person demanded from another state.

§ 12-9-6 Agreement to return person demanded from another state.  When it is desired to have returned to this state a person charged in this state with a crime, and the person is imprisoned or is held under criminal proceedings then pending against the person in another state, the governor of this state may agree with the executive authority of the other state for the extradition of the person before the conclusion of the proceedings or his or her term of sentence in the other state upon condition that the person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

History of Section.
(P.L. 1947, ch. 1890, § 5; G.L. 1956, § 12-9-6.)



Chapter 12-9-7 - Surrender of person who left demanding state involuntarily.

§ 12-9-7 Surrender of person who left demanding state involuntarily.  The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in § 12-9-4 with having violated the laws of the state whose executive authority is making the demand, even though the person left the demanding state involuntarily.

History of Section.
(P.L. 1947, ch. 1890, § 6; G.L. 1956, § 12-9-7.)



Chapter 12-9-8 - Surrender of person committing an act in one state resulting in acrime in another.

§ 12-9-8 Surrender of person committing an act in one state resulting in acrime in another.  The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in the other state in the manner provided in § 12-9-4 with committing an act in this state or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, when the acts for which extradition is sought would be punishable by the laws of this state, and if the consequences claimed to have resulted from the crime in the demanding state had taken effect in this state. The provisions of this chapter, not otherwise inconsistent, shall apply to those cases, even though the accused was not in that state at the time of the commission of the crime and has not fled from that state; provided, that the governor of this state may, in his or her discretion, make any surrender conditional upon agreement by the executive authority of the demanding state that the person so surrendered will be held to answer no criminal charges of any nature except those set forth in the requisition upon which the person is so surrendered, at least until the person has been given reasonable opportunity to return to this state after his or her acquittal, if he or she shall be acquitted, or if he or she shall be convicted, after he or she shall be released from confinement. Nothing in §§ 12-9-7 and 12-9-8 shall apply to the crime of libel.

History of Section.
(P.L. 1947, ch. 1890, § 6; G.L. 1956, § 12-9-8.)



Chapter 12-9-9 - Warrant of arrest on executive demand.

§ 12-9-9 Warrant of arrest on executive demand.  If the governor decides that the demand should be complied with, he or she shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he or she may think fit to entrust with its execution. The warrant must substantially recite the facts necessary to the validity of its issuance.

History of Section.
(P.L. 1947, ch. 1890, § 7; G.L. 1956, § 12-9-9.)



Chapter 12-9-10 - Authority granted by warrant.

§ 12-9-10 Authority granted by warrant.  The warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he or she may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.

History of Section.
(P.L. 1947, ch. 1890, § 8; G.L. 1956, § 12-9-10.)



Chapter 12-9-11 - Commanding assistance in execution of warrant.

§ 12-9-11 Commanding assistance in execution of warrant.  Every peace officer, or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance in the arrest as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

History of Section.
(P.L. 1947, ch. 1890, § 9; G.L. 1956, § 12-9-11.)



Chapter 12-9-12 - Appearance of prisoner before judge  Application for habeas corpus.

§ 12-9-12 Appearance of prisoner before judge  Application for habeas corpus.  No person arrested upon a warrant issued under § 12-9-9 shall be delivered over to the agent whom the executive authority demanding him or her shall have appointed to receive him or her unless he or she shall first be taken immediately before a judge of a court of record in this state, who shall inform him or her of the demand made for his or her surrender and of the crime with which he or she is charged, and that he or she has the right to demand and procure legal counsel. If the prisoner or his or her counsel shall state that he or she or they desire to test the legality of the arrest, the judge of the court of record shall fix a reasonable time to be allowed him or her within which to apply for a writ of habeas corpus. When the writ is applied for, notice of the writ, and of the time and place of hearing on the writ, shall be given to the prosecuting officer and to the agent of the demanding state.

History of Section.
(P.L. 1947, ch. 1890, § 10; G.L. 1956, § 12-9-12.)



Chapter 12-9-12.1 - Extradition of juveniles.

§ 12-9-12.1 Extradition of juveniles.  (a) When the extradition of a child under the age of eighteen (18) years of age is demanded by another state, the child shall be summoned to appear or ordered to appear before the family court pursuant to the provisions of chapter 1 of title 14.

(b) The provisions of § 12-9-12 shall apply to the hearing conducted by the family court. In addition when the other state seeks the extradition of the child for trial as an adult, the family court shall determine whether or not the child would have been tried as an adult in this state if charged with the offense alleged to have been committed in the other state. The family court shall apply the provisions of §§ 14-1-7 and 14-1-7.1 in making the determination.

(c) No person under the age of eighteen (18) years of age shall be extradited for trial in another state as an adult unless a justice of the family court determines that the person would have been tried as an adult in the state of Rhode Island.

History of Section.
(P.L. 1979, ch. 366, § 1.)



Chapter 12-9-13 - Penalty for violating § 12-9-12.

§ 12-9-13 Penalty for violating § 12-9-12.  Any officer who shall deliver to the agent for extradition of the demanding state a person in his or her custody under the governor's warrant, in willful disobedience to § 12-9-12, shall be guilty of a misdemeanor and, on conviction, shall be fined not more than one thousand dollars ($1,000), or be imprisoned not more than six (6) months, or both.

History of Section.
(P.L. 1947, ch. 1890, § 11; G.L. 1956, § 12-9-13.)



Chapter 12-9-14 - Confinement of prisoner pending extradition or en route.

§ 12-9-14 Confinement of prisoner pending extradition or en route.  The officer or persons executing the governor's warrant or arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or person having charge of the person is ready to proceed on his or her route, the officer or person being chargeable with the expense of keeping.

History of Section.
(P.L. 1947, ch. 1890, § 12; G.L. 1956, § 12-9-14.)



Chapter 12-9-15 - Confinement of prisoners passing through state.

§ 12-9-15 Confinement of prisoners passing through state.  The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in the other state, and who is passing through this state with a prisoner for the purpose of immediately returning the prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or agent having charge of him or her is ready to proceed on his or her route, the officer or agent, however, being chargeable with the expense of keeping; provided, that the officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that he or she is actually transporting the prisoner to the demanding state after a requisition by the executive authority of the demanding state, or waiver of the requisition. The person shall not be entitled to demand a new requisition while in this state.

History of Section.
(P.L. 1947, ch. 1890, § 12; G.L. 1956, § 12-9-15.)



Chapter 12-9-16 - Warrant of arrest on affidavit.

§ 12-9-16 Warrant of arrest on affidavit.  Whenever any person within this state shall be charged on the oath of any credible person before any judge of this state with the commission of any crime in any other state and, except in cases arising under §§ 12-9-7 and 12-9-8, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, or parole, or whenever complaint shall have been made before any judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in that other state and that the accused has been charged in that state with the commission of the crime, and, except in cases arising under §§ 12-9-7 and 12-9-8, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, or parole, and is believed to be in this state, the judge shall issue a warrant directed to any peace officer commanding him or her to apprehend the person named in the warrrant, wherever he or she may be found in this state, and to bring him or her before the judge or any other judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charges or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

History of Section.
(P.L. 1947, ch. 1890, § 13; G.L. 1956, § 12-9-16.)



Chapter 12-9-17 - Arrest without warrant.

§ 12-9-17 Arrest without warrant.  The arrest of a person may also be lawfully made by any peace officer or a private person without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested, the accused must be taken before a judge with all practicable speed, and complaint must be made against him or her under oath, setting forth the ground for the arrest as in § 12-9-16; and thereafter after that his or her answer shall be heard as if he or she had been arrested on a warrant.

History of Section.
(P.L. 1947, ch. 1890, § 14; G.L. 1956, § 12-9-17.)



Chapter 12-9-18 - Commitment awaiting requisition.

§ 12-9-18 Commitment awaiting requisition.  If, from the examination before the judge, it appears that the person being held is the person charged with having committed the alleged crime and, except in cases arising under §§ 12-9-7 and 12-9-8, that the person has fled from justice, the judge must, by a warrant reciting the accusation, commit him or her to the adult correctional institutions for a time not exceeding thirty (30) days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor or on requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in § 12-9-19, or until he or she shall be legally discharged.

History of Section.
(P.L. 1947, ch. 1890, § 15; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-9-18.)



Chapter 12-9-19 - Admission to bail.

§ 12-9-19 Admission to bail.  Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge in this state may admit the person arrested to bail by bond, with sufficient sureties, and in any sum that the judge deems proper, conditioned for the person's appearance before the judge at a time specified in the bond, but not later than thirty (30) days after the examination referred to in § 12-9-18, and for his or her surrender, to be arrested upon the warrant of the governor of this state.

History of Section.
(P.L. 1947, ch. 1890, § 16; G.L. 1956, § 12-9-19.)



Chapter 12-9-20 - Failure to arrest on governor's warrant within time specified.

§ 12-9-20 Failure to arrest on governor's warrant within time specified.  If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge may discharge the accused or may recommit him or her for a further period not to exceed sixty (60) days, or a judge may again take bail for his or her appearance and surrender, as provided in § 12-9-19, but within a period not to exceed sixty (60) days after the date of the new bond.

History of Section.
(P.L. 1947, ch. 1890, § 17; G.L. 1956, § 12-9-20.)



Chapter 12-9-21 - Forfeiture of bail.

§ 12-9-21 Forfeiture of bail.  If the prisoner is admitted to bail, and fails to appear and surrender according to the conditions of his or her bond, the judge, by proper order, shall declare the bond forfeited and order his or her immediate arrest without warrant if he or she is within this state. Recovery may be had on the bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

History of Section.
(P.L. 1947, ch. 1890, § 18; G.L. 1956, § 12-9-21.)



Chapter 12-9-22 - Persons under prosecution in this state.

§ 12-9-22 Persons under prosecution in this state.  If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the governor, in his or her discretion, either may surrender him or her on demand of the executive authority of another state or hold him or her until he or she has been tried and discharged or convicted and punished in this state.

History of Section.
(P.L. 1947, ch. 1890, § 19; G.L. 1956, § 12-9-22.)



Chapter 12-9-23 - Guilt or innocence as subject of inquiry.

§ 12-9-23 Guilt or innocence as subject of inquiry.  The guilt or innocence of the accused as to the crime of which he or she is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this chapter shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

History of Section.
(P.L. 1947, ch. 1890, § 20; G.L. 1956, § 12-9-23.)



Chapter 12-9-24 - Recall or reissue of governor's warrant.

§ 12-9-24 Recall or reissue of governor's warrant.  The governor may recall his or her warrant of arrest or may issue another warrant whenever he or she deems it proper.

History of Section.
(P.L. 1947, ch. 1890, § 21; G.L. 1956, § 12-9-24.)



Chapter 12-9-25 - Warrant to return prisoner from another state.

§ 12-9-25 Warrant to return prisoner from another state.  Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his or her bail, probation, or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive a demand under the laws of the United States, he or she shall issue a warrant under the seal of this state to some agent, commanding the agent to receive the person so charged if delivered to him or her and convey the person to the proper officer of the county in this state in which the offense was committed.

History of Section.
(P.L. 1947, ch. 1890, § 22; G.L. 1956, § 12-9-25.)



Chapter 12-9-26 - Application for requisition of person charged with crime.

§ 12-9-26 Application for requisition of person charged with crime.  When the return to this state of a person charged with a crime in this state is required, the attorney general shall present to the governor his or her written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place and circumstances of its commission, the state in which the person is believed to be, including the location of the accused in that state at the time the application is made, and certifying that, in the opinion of the attorney general, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

History of Section.
(P.L. 1947, ch. 1890, § 23; G.L. 1956, § 12-9-26.)



Chapter 12-9-27 - Application for requisition of person convicted of crime.

§ 12-9-27 Application for requisition of person convicted of crime.  When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation, or parole, the attorney general or the warden of the institution from which escape was made shall present to the governor a written application for a requisition for the return of the person, in which shall be stated the name of the person, the crime of which the person was convicted, the circumstances of his or her escape from confinement or of the breach of the terms of his or her bail, probation, or parole, the state in which the person is believed to be, including the location of the person in that state at the time application is made.

History of Section.
(P.L. 1947, ch. 1890, § 23; G.L. 1956, § 12-9-27.)



Chapter 12-9-28 - Affidavits and documents to support application.

§ 12-9-28 Affidavits and documents to support application.  The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made of the judge, stating the offense with which the accused is charged, or of the judgment of conviction, or of the sentence. The attorney general, the director of corrections, or the warden may also attach any further affidavits and other documents in duplicate that he or she shall deem proper to be submitted with the application. One copy of the application, with the action of the governor indicated by endorsement on it, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction, or of the sentence shall be filed in the office of the secretary of state to remain on record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

History of Section.
(P.L. 1947, ch. 1890, § 23; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 12-9-28.)



Chapter 12-9-29 - Immunity from civil process arising out of occurrence for which extradited.

§ 12-9-29 Immunity from civil process arising out of occurrence for which extradited.  A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he or she is being or has been returned, until he or she has been convicted in the criminal proceeding, or, if acquitted, until he or she has had reasonable opportunity to return to the state from which he or she was extradited.

History of Section.
(P.L. 1947, ch. 1890, § 24; G.L. 1956, § 12-9-29.)



Chapter 12-9-30 - Execution of waiver of extradition.

§ 12-9-30 Execution of waiver of extradition.  Any person arrested in this state charged, with having committed any crime in another state, or alleged to have escaped from confinement or broken the terms of his or her bail, probation, or parole, may waive the issuance and service of the warrant provided for in §§ 12-9-9 and 12-9-10 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he or she consents to return to the demanding state; provided, that before the waiver shall be executed or subscribed by the person it shall be the duty of the judge to inform the person of his or her rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in § 12-9-12.

History of Section.
(P.L. 1947, ch. 1890, § 25; G.L. 1956, § 12-9-30.)



Chapter 12-9-31 - Filing of consent  Delivery of prisoner to extradition agents.

§ 12-9-31 Filing of consent  Delivery of prisoner to extradition agents.  If and when consent pursuant to § 12-9-30 has been duly executed it shall be immediately forwarded to the office of the governor of this state and filed in that office. The judge shall direct the officer having the person in custody to immediately deliver the person to the duly accredited agent or agents of the demanding state and shall deliver or cause to be delivered to the agent or agents a copy of his or her consent; provided, that nothing in this section and § 12-9-30 shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

History of Section.
(P.L. 1947, ch. 1890, § 25; G.L. 1956, § 12-9-31.)



Chapter 12-9-32 - State's rights against extradited persons not waived.

§ 12-9-32 State's rights against extradited persons not waived.  Nothing contained in this chapter shall be deemed to constitute a waiver by this state of its right, power, or privilege to try the demanded person for a crime committed within this state, or of its right, power, or privilege to regain custody of the person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.

History of Section.
(P.L. 1947, ch. 1890, § 26; G.L. 1956, § 12-9-32.)



Chapter 12-9-33 - Trial for crimes not specified in requisition.

§ 12-9-33 Trial for crimes not specified in requisition.  After a person has been brought back to this state by, or after waiver of, extradition proceedings, he or she may be tried in this state for other crimes which he or she may be charged with having committed here as well as that specified in the requisition for his or her extradition.

History of Section.
(P.L. 1947, ch. 1890, § 27; G.L. 1956, § 12-9-33.)



Chapter 12-9-34 - Uniformity of construction.

§ 12-9-34 Uniformity of construction.  The provisions of this chapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History of Section.
(P.L. 1947, ch. 1890, § 28; G.L. 1956, § 12-9-34.)



Chapter 12-9-35 - Severability.

§ 12-9-35 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, its invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provisions of application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1947, ch. 1890, § 29; G.L. 1956, § 12-9-35.)






Chapter 12-10 - Preliminary Proceedings in District Courts

Chapter 12-10-1 - Court open at all times.

§ 12-10-1 Court open at all times.  The district court shall be open at all times for the transaction of criminal business.

History of Section.
(C.P.A. 1905, § 149; G.L. 1909, ch. 281, § 1; G.L. 1923, ch. 331, § 1; G.L. 1938, ch. 501, § 1; G.L. 1956, § 12-10-1; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-2 - Powers of justices of the peace.

§ 12-10-2 Powers of justices of the peace.  (a) The chief judge of the district court shall from time to time appoint, with power to revoke the appointments, from those qualified justices of the peace who shall be members of the bar of the state of Rhode Island within the cities and towns and divisions of the district court, as many justices of the peace as he or she may deem necessary, who shall be authorized to set and take bail in all complaints bailable before a division of the district court except those offenses punishable by life imprisonment and, in default of bail, to commit to the adult correctional institutions all respondents arrested on those complaints. The chief judge shall authorize the justices of the peace, so appointed by him or her, to issue warrants and complaints returnable to the division of the district court for any offense for which by law a judge of the district court may issue a warrant and complaint, and all warrants so issued, and all warrants and complaints upon which bail is taken or commitments are made, shall be immediately returned to the divisions; provided, that the justices of the peace shall not in any case or for any purpose have the power to issue search warrants. The justices of the peace may also set and take bail, as provided in this section, commit and issue warrants (except search warrants) in any division where the defendant is being held by the state police, the metropolitan park police, conservation officers of the department of environmental management, a sheriff or deputy sheriff, the capitol police, the campus security forces of the state colleges and universities, or city or town police forces.

(2) Whenever probable cause exists that a defendant is a violator of bail and/or probation in the district court or superior court, upon being presented with a violation report by an attorney for the state, and upon making a finding that the defendant is subject to violation of bail and/or probation and that probable cause exists on the new charge being brought, the justice of the peace shall issue his or her writ of mittimus confining the defendant without bail and issue a writ of habeas corpus returnable to the next sitting of the district court and make a finding of probable violation in writing. The justice of the peace shall proceed to arraign the defendant on the new charge pursuant to subdivision (1) of this subsection. The justice of the peace shall return his or her writs and other documentation of a district court violation to the clerk of the district court; regarding any superior court violation the attorney for the state shall notify the clerk of the superior court for the county where the case originated for which a finding of probable violation was made of the finding of probable violation and the attorney for the state shall, on the same date, request a judge or magistrate of the superior court to issue a writ of habeas corpus for the purpose of a violation presentation before the superior court returnable to the next sitting of the superior court in the county.

(b) In misdemeanor cases a justice of the peace may accept pleas of not guilty in which case the justice of the peace may schedule a pre-trial conference date before a judge of the district court.

(c) In non-capital felony cases the justices of the peace may also schedule felony screening dates.

(d) The fee for the justices of the peace shall be fifty dollars ($50.00) paid by each individual who appears before him or her; provided, that when a special session is requested between the hours of 11:00 p.m. and 8:00 a.m., the fee shall be arranged between the defendant and the justice of the peace but shall not exceed two hundred dollars ($200). Justices of the peace shall have immunity for any actions taken pursuant to the provisions of this section.

History of Section.
(C.P.A. 1905, § 181; G.L. 1909, ch. 281, § 34; G.L. 1923, ch. 331, § 34; G.L. 1938, ch. 501, § 34; P.L. 1948, ch. 2024, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-10-2; P.L. 1969, ch. 239, § 19; P.L. 1981, ch. 314, § 1; P.L. 1988, ch. 77, § 1; P.L. 1988, ch. 224, § 1; P.L. 1988, ch. 368, § 1; P.L. 2002, ch. 141, § 1.)



Chapter 12-10-3 - Recording and certification of appointments and revocations  Signature of warrants.

§ 12-10-3 Recording and certification of appointments and revocations  Signature of warrants.  Appointments and revocations shall be recorded in the records of the court and certified by the chief judge making them to the secretary of state, and the judge shall also issue to the justice or justices of the peace his or her warrant under the seal of the court, by which the justice or justices shall be authorized to perform the duties specified in this chapter, and shall also, whenever he or she shall revoke the appointment, notify the justice of the peace in writing of the revocation. Justices of the peace appointed to issue warrants shall sign all warrants by them issued as "Justice of the peace authorized to issue warrants."

History of Section.
(C.P.A. 1905, § 182; G.L. 1909, ch. 281, § 35; G.L. 1923, ch. 331, § 35; G.L. 1938, ch. 501, § 35; G.L. 1956, § 12-10-3; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-4 - Plea on offense beyond trial jurisdiction of district court.

§ 12-10-4 Plea on offense beyond trial jurisdiction of district court.  Whenever any person shall be brought before a district court upon a complaint charging him or her with an offense which is not within the jurisdiction of the court to try and determine, the court may, with the written consent of the attorney general or his or her authorized designee, and with a waiver of indictment or information by such person, acting with the benefit of counsel, receive a plea of guilty or nolo contendere and may impose sentence. There shall be no appeal to the superior court. Any district court judge performing these duties shall receive the same salary as a superior court judge would receive.

History of Section.
(G.L. 1909, ch. 281, § 41; P.L. 1915, ch. 1258, § 2; G.L. 1923, ch. 331, § 41; G.L. 1938, ch. 501, § 41; G.L. 1956, § 12-10-4; P.L. 1972, ch. 169, § 18; P.L. 2003, ch. 139, § 1.)



Chapter 12-10-5 - Discharge of person charged with offense beyond trial jurisdiction of district court.

§ 12-10-5 Discharge of person charged with offense beyond trial jurisdiction of district court.  Whenever any person shall be brought before any district court, charged with any offense which it has not jurisdiction to try and determine, and, after hearing all the evidence adduced in relation to it, it shall not appear to the district court that the accused is probably guilty of the offense, or of any other offense substantially charged in the complaint, the accused shall be immediately discharged.

History of Section.
(C.P.A. 1905, § 165; G.L. 1909, ch. 281, § 18; G.L. 1923, ch. 331, § 18; G.L. 1938, ch. 501, § 18; G.L. 1956, § 12-10-5.)



Chapter 12-10-6 - Recognizance or commitment on charge of offense beyond trial jurisdiction of district court.

§ 12-10-6 Recognizance or commitment on charge of offense beyond trial jurisdiction of district court.  Whenever any person shall be brought before the district court upon a complaint charging him or her with an offense which is not within the jurisdiction of the court to try and determine, and it shall appear to the court that the accused is probably guilty, the court shall, if the offense is bailable by it, require the accused to enter into a recognizance in any sum that the court shall direct, with sufficient surety to be approved by the court, with condition that the accused will appear at the superior court for the county in which the division is situated at the time fixed for the attendance of the grand jury in that court which is next after seven (7) days from the day when the recognizance was ordered, and not to depart the superior court without leave, and in the meantime keep the peace and be of good behavior toward all the people of this state. The recognizance shall be immediately certified as soon as may be by the district court to the court before which the accused shall recognize to appear. Whenever the district court shall require any person to enter into a recognizance for his or her appearance before it or before any other court, and shall not give the recognizance, the person shall be immediately committed to the adult correctional institutions, there to remain until he or she is discharged pursuant to law. If the required recognizance is for the appearance of the accused before the superior court, the fact of the commitment shall be immediately certified to the superior court before which the accused has been held to appear.

History of Section.
(C.P.A. 1905, § 166; G.L. 1909, ch. 281, § 19; G.L. 1923, ch. 331, § 19; G.L. 1938, ch. 501, § 19; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-10-6; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-7 - Transmission of papers to superior court.

§ 12-10-7 Transmission of papers to superior court.  Whenever a division of the district court, upon a criminal complaint, shall adjudge a defendant in any criminal complaint probably guilty of an offense, the complaint and all papers connected with it shall immediately be certified and be transmitted to the clerk of the superior court for the county in which the division is situated.

History of Section.
(C.P.A. 1905, § 172; G.L. 1909, ch. 281, § 25; G.L. 1923, ch. 331, § 25; G.L. 1938, ch. 501, § 25; G.L. 1956, § 12-10-7; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-8 - Discharge of accused on acknowledgment of satisfaction by complainant.

§ 12-10-8 Discharge of accused on acknowledgment of satisfaction by complainant.  Whenever any person shall be committed to a correctional institution, or shall be under recognizance, to answer to a charge of assault or battery, or both, or for any threat of committing an offense against the person or property of another, if the person injured or threatened shall appear before the judge of the district court who issued the warrant of commitment or took the recognizance, and acknowledge in writing that he or she has received satisfaction of the injury, or has ceased to fear the execution of the threat, the judge may, in his or her discretion, upon payment of all costs that may have accrued, including the board of the prisoner in the institution, if committed, discharge the recognizance, or supersede the commitment, by an order under his or her hand, which order shall be filed with the recognizance, or recorded in the records of the institution, as the case may require. That order shall forever bar all remedy by civil action for the injury.

History of Section.
(C.P.A. 1905, § 173; G.L. 1909, ch. 281, § 26; G.L. 1923, ch. 331, § 26; G.L. 1938, ch. 501, § 26; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-10-8; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-9 - Adjournment of trial or examination.

§ 12-10-9 Adjournment of trial or examination.  The district court may adjourn any trial or examination pending before it, from time to time, not exceeding fourteen (14) days at any one time, except with the consent or at the request of the accused, and to the same or to a different place in the same division.

History of Section.
(C.P.A. 1905, § 167; G.L. 1909, ch. 281, § 20; G.L. 1923, ch. 331, § 20; G.L. 1938, ch. 50, § 20; G.L. 1959, § 12-10-9; P.L. 1969, ch. 239, § 19.)



Chapter 12-10-10 - Commitment or recognizance on adjournment.

§ 12-10-10 Commitment or recognizance on adjournment.  In case of an adjournment, if the accused is charged with any offense not bailable by the district court, he or she shall, in the meantime, be committed to the adult correctional institutions; but if bailable, the accused may give recognizance in a sum and with surety or sureties to the satisfaction of the court for his or her appearance for further examination, and for want of recognizance may be committed to the institutions.

History of Section.
(C.P.A. 1905, § 168; G.L. 1909, ch. 281, § 21; G.L. 1923, ch. 331, § 21; G.L. 1938, ch. 501, § 21; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-10-10.)



Chapter 12-10-11 - Default on recognizance.

§ 12-10-11 Default on recognizance.  If the person recognized shall not appear according to the condition of the recognizance, the district court shall record the default and certify the recognizance with the record of the default to the superior court for the same county.

History of Section.
(C.P.A. 1905, § 169; G.L. 1909, ch. 281, § 22; G.L. 1923, ch. 331, § 22; G.L. 1938, ch. 501, § 22; G.L. 1956, § 12-10-11.)



Chapter 12-10-12 - Filing of complaints.

§ 12-10-12 Filing of complaints.  (a) Subject to any other provisions of law relative to the filing of complaints for particular crimes, any judge of the district court or superior court may place on file any complaint in a criminal case other than a complaint for the commission of a felony or a complaint against a person who has been convicted of a felony or a private complaint. The court may in its discretion require, as a condition of the filing, the performance of services for the public good or may attach any other conditions to it that the court shall determine; provided, in cases where the court ordered restitution totals less than two hundred dollars ($200) to an injured party pursuant to this section or § 12-19-34, the court shall require that full restitution be made at the time of sentencing if the court determines that the defendant has the present ability to make the restitution.

(b) It shall be an express condition of any filing in accordance with this section that the defendant shall at all times during the one year keep the peace and be of good behavior. A violation of that express condition or any other condition set by the court shall be deemed a violation of the filing and the matter which was filed may be resurrected by the court. A determination of whether a violation has occurred shall be made by the court in accordance with the procedures relating to a violation of probation, §§ 12-19-9 and 12-19-14.

(c) In the event the complaint was originally filed under this section subsequent to the defendant's plea of guilty or nolo contendere to the charges, the court, if it finds there to have been a violation, may sentence the defendant. In the event the court filed the complaint under this section while the defendant maintained a plea of not guilty, if the court finds there to have been a violation, it may proceed to the further disposition of the complaint according to law. If no action is taken on the complaint for a period of one year following the filing, the complaint shall be automatically quashed and destroyed. All records relating to the complaint shall be expunged pursuant to the provisions of chapter 1.3 of this title. Further, if any record of the complaint has been entered into a docket or alphabetical index, whether kept in writing or in an electronic information storage system or other data compilation system, all references to the identity of the person charged by the complaint shall be removed from the docket or index. No criminal record shall result; provided, that in any civil action for a tort, a plea of guilty or a finding of guilty should be admissible notwithstanding the fact that the complaint has been filed.

(d) Notwithstanding the foregoing provisions of this section, in the event a complaint for a crime involving domestic violence was originally filed under this section subsequent to the defendant's plea of guilty or nolo contendere to the charges, the court, if it finds there to have been a violation, may sentence the defendant. In the event the court filed the complaint for a crime involving domestic violence under this section while the defendant maintained a plea of not guilty, if the court finds there to have been a violation, it may proceed to the further disposition of the complaint for a crime involving domestic violence according to law. If, for a period of one year after the date of filing the defendant is not charged with a violation pursuant to subsection (b) of this section, the filed complaint for the crime involving domestic violence shall be automatically quashed and shall not be resurrected. If, for a period of three (3) years after the date of filing, the defendant is not charged with a crime involving domestic violence, or if so charged, is acquitted or the complaint is dismissed, all records relating to the filed complaint for a crime involving domestic violence shall be expunged pursuant to the provisions of chapter 1.3 of this title. Further, if any record of the complaint for a crime involving domestic violence has been entered into a docket or alphabetical index, whether kept in writing or in an electronic information storage system or other data compilation system, all references to the identity of the person charged by the complaint for a crime involving domestic violence shall be removed from the docket index at the same time the complaint is quashed or destroyed. No criminal records shall result, unless in any civil action for a tort, in which a plea of guilty or a finding of guilty is admissible notwithstanding the fact that the complaint has been filed. Provided however, that in sentencing a defendant for a crime involving domestic violence of which the defendant was charged within three (3) years after the filing of a prior crime involving domestic violence to which the defendant pleaded guilty or nolo contendere, the court may take the plea into consideration.

History of Section.
(P.L. 1971, ch. 193, § 1; P.L. 1978, ch. 296, § 1; P.L. 1983, ch. 224, § 2; P.L. 1990, ch. 251, § 1; P.L. 1992, ch. 285, § 1; P.L. 1994, ch. 98, § 2; P.L. 1994, ch. 434, § 1; P.L. 2001, ch. 303, § 2.)






Chapter 12-11 - County Grand Juries

Chapter 12-11-1 - Number of members.

§ 12-11-1 Number of members.  The grand jury shall consist of not less than thirteen (13) nor more than twenty-three (23) persons. Whenever the attorney general shall by motion in writing make application to any justice of the superior court for a grand jury to consist of twenty-three (23) persons, the motion shall immediately be granted.

History of Section.
(P.L. 1920, ch. 1948, § 40; G.L. 1923, ch. 329, § 40; G.L. 1938, ch. 506, § 38; G.L., ch. 506, § 36; P.L. 1939, ch. 700, § 1; G.L. 1956, § 12-11-1.)



Chapter 12-11-2 - Attendance on court  Providence and Bristol counties.

§ 12-11-2 Attendance on court  Providence and Bristol counties.  The grand jury shall attend the superior court at Providence for the counties of Providence and Bristol on the third Monday of September of each year; and on the first regular court day of every sixth week thereafter until the second Monday of July, unless at least ten (10) days prior to the day on which a grand jury is to commence its term the presiding justice orders in writing that a grand jury shall not be summoned for that term. However, the presiding justice or any other justice of the superior court may at the request of the attorney general in writing filed in the office of the clerk of the court of the county cause the grand jury in attendance on the superior court at Providence for the counties of Providence and Bristol to attend continuously for all or any part of its session in between the second Monday in September and the second Monday in July of the following year and also during all or any part of its vacation from the second Monday in July to the second Monday in September in each year, when in the discretion of the presiding justice or any other justice of the superior court for the counties it is for the public interest and the proper administration of justice to do so.

History of Section.
(P.L. 1920, ch. 148, § 39; G.L. 1923, ch. 329, § 39; P.L. 1931, ch. 1774, § 1; G.L. 1938, ch. 506, § 37; G.L. 1938, ch. 506, § 35; P.L. 1939, ch. 700, § 1; P.L. 1956, ch. 3622, § 1; P.L. 1956, ch. 3729, § 3; G.L. 1956, § 12-11-2; P.L. 1973, ch. 170, § 1; P.L. 1974, ch. 221, § 2.)



Chapter 12-11-3 - Attendance on court  Newport, Kent, and Washington counties.

§ 12-11-3 Attendance on court  Newport, Kent, and Washington counties.  (a) The grand jury shall attend the superior court:

(1) At Newport, for the county of Newport, on the second Mondays of September and June and the fourth Mondays of November and March in each year, unless at least ten (10) days prior to the day on which a grand jury is to commence its term the presiding justice orders in writing that a grand jury shall not be summoned for that term;

(2) At Warwick or at any other place in the county of Kent that may be designated by the presiding justice, for the county of Kent, on the third Monday of September, the first Monday of December, the second Monday of April and the fourth Monday of June in each year, unless at least ten (10) days prior to the day on which a grand jury is to commence its term the presiding justice orders in writing that a grand jury shall not be summoned for that term; and

(3) At South Kingstown, for the county of Washington, on the first Mondays of October and April, the second Monday of December and the third Monday of June, unless at least ten (10) days prior to the day on which a grand jury is to commence its term the presiding justice orders in writing that a grand jury shall not be summoned for that term.

(b) The presiding justice or any other justice of the superior court may at the request of the attorney general in writing filed in the office of the clerk of the county cause any grand juries attending the superior court for any of those counties to attend continuously for all or any part of its session and also during all or any part of its vacation, when in the discretion of the presiding justice or any other justice of the superior court for the county it is for the public interest and the proper administration of justice to do so.

History of Section.
(P.L. 1920, ch. 1948, § 39; G.L. 1923, ch. 329, § 39; P.L. 1931, ch. 1774, § 1; G.L. 1938, ch. 506, § 37; G.L. 1938, ch. 506, § 35; P.L. 1939, ch. 700, § 1; P.L. 1956, ch. 3622, § 1; P.L. 1956, ch. 3729, § 1; G.L. 1956, § 12-11-3; P.L. 1974, ch. 221, § 2; P.L. 1976, ch. 18, § 1.)



Chapter 12-11-3.1 - Additional county grand juries.

§ 12-11-3.1 Additional county grand juries.  Whenever the attorney general shall make application in writing, the presiding justice may order the impaneling of additional county grand juries to attend the superior court at such places and for any time, but not to exceed six (6) months, that he or she directs, and the county grand juries may sit simultaneously.

History of Section.
(P.L. 1991, ch. 319, § 1.)



Chapter 12-11-5 - Administration of oaths to witnesses.

§ 12-11-5 Administration of oaths to witnesses.  The foreperson of every grand jury shall have full power and authority to administer all necessary oaths and affirmations to witnesses who shall be examined before the grand jury.

History of Section.
(P.L. 1920, ch. 1948, § 34; G.L. 1923, ch. 329, § 34; G.L. 1938, ch. 506, § 32; G.L., ch. 506, § 30; P.L. 1939, ch. 700, § 1; G.L. 1956; § 12-11-5.)






Chapter 12-11.1 - Statewide Grand Juries

Chapter 12-11.1-1 - Statewide grand jury  Size and powers.

§ 12-11.1-1 Statewide grand jury  Size and powers.  A statewide grand jury shall consist of not less than thirteen (13) nor more than twenty-three (23) persons. The jurisdiction of a statewide grand jury shall extend throughout the state and it may investigate and return indictments for crimes committed any place within the state. A statewide grand jury shall in all other respects possess the usual powers and duties of county grand juries.

History of Section.
(P.L. 1974, ch. 221, § 4.)



Chapter 12-11.1-3 - Statewide grand juries  Impaneling.

§ 12-11.1-3 Statewide grand juries  Impaneling.  Whenever the attorney general makes application in writing, the presiding justice shall order the impaneling of a statewide grand jury to attend the superior court at any places and for any period, not exceeding eighteen (18) months, that he or she directs. The attorney general may apply for the impaneling of as many statewide grand juries as he or she deems necessary.

History of Section.
(P.L. 1974, ch. 221, § 4; P.L. 1983, ch. 46, § 2.)



Chapter 12-11.1-4 - Composition  Secretary of state required to inform jury commissioner.

§ 12-11.1-4 Composition  Secretary of state required to inform jury commissioner.  A statewide grand jury shall be selected at random from the names of all prospective grand jurors appearing on current lists compiled pursuant to chapter 9 of title 9. In selecting the jurors, the jury commissioner shall select from each county a number of grand jurors which shall bear to the total number of grand jurors to be selected the same proportion as the current number of voters from the county bears to the total current number of voters for the state as a whole. For purposes of this section, Providence and Bristol counties shall be considered one county, and the size of the statewide grand jury shall be considered as twenty-three (23) members; provided, the actual size of the statewide grand jury shall conform to the provisions of § 12-11-1 and Rule 6(a) of the Superior Court Rules of Criminal Procedure.

History of Section.
(P.L. 1974, ch. 221, § 4; P.L. 1977, ch. 94, § 1; P.L. 1982, ch. 239, § 1; P.L. 1995, ch. 324, § 1.)



Chapter 12-11.1-5 - When county grand jury in attendance.

§ 12-11.1-5 When county grand jury in attendance.  A statewide grand jury may attend the superior court and exercise all of its powers in a county even though a regular county grand jury is simultaneously in attendance in the county. The attendance of a statewide grand jury at the same time as a county grand jury shall not affect or diminish the powers of a county grand jury.

History of Section.
(P.L. 1974, ch. 221, § 4.)



Chapter 12-11.1-5.1 - Unlawful grand jury disclosure.

§ 12-11.1-5.1 Unlawful grand jury disclosure.  (a) Any person who, when being a grand juror, a public prosecutor, a grand jury stenographer, a grand jury interpreter, a police officer or a peace officer guarding a witness in a grand jury proceeding, or a clerk, attendant, warden or other public servant having official duties in or about a grand jury room or proceeding, or a public officer or public employee, obtains information in his or her official capacity and intentionally discloses, prior to the report of the grand jury on the matter, to another the nature or substance of any grand jury testimony, or any decision, result, or other matter attending a grand jury proceeding which is required by law to be kept secret, except in the proper discharge of his or her official duties or upon written order of the court shall be guilty of grand jury disclosure. Nothing in this section shall be construed to prohibit a witness from disclosing his or her own testimony.

(b) Any person who violates any provision of this section shall be punishable by a fine not exceeding five thousand dollars ($5,000) or imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1992, ch. 277, § 1.)






Chapter 12-12 - Indictments, Informations and Complaints

Chapter 12-12-1.1 - Capital or life offenses.

§ 12-12-1.1 Capital or life offenses.  An offense which may be punished by death shall be prosecuted by indictment. An offense which may be punished by a term of life imprisonment shall be prosecuted by indictment unless the defendant, with the consent of the attorney general and leave of the court, waives indictment, in which event it may be prosecuted by information.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.2 - Felonies  Less than capital or life, penalty.

§ 12-12-1.2 Felonies  Less than capital or life, penalty.  Except for offenses punishable by death or by a term of life imprisonment or offenses arising in the land or naval forces or in the militia in actual service in time of war or public danger, an offense which may be punished by imprisonment for a term exceeding one year and/or by a fine exceeding one thousand dollars ($1,000) may be prosecuted by indictment or information signed by the attorney general or one of the attorney general's designated assistants.

History of Section.
(P.L. 1974, ch. 118, § 11; P.L. 1986, ch. 318, § 1.)



Chapter 12-12-1.3 - Lesser offenses, penalty.

§ 12-12-1.3 Lesser offenses, penalty.  An offense which may be punished by imprisonment for a term not exceeding one year or a fine not exceeding one thousand dollars ($1,000) may be prosecuted by complaint.

History of Section.
(P.L. 1974, ch. 118, § 11; P.L. 1986, ch. 269, § 1.)



Chapter 12-12-1.4 - Contents of indictments, informations and complaints.

§ 12-12-1.4 Contents of indictments, informations and complaints.  An indictment, information, or complaint shall be a plain, concise, and definite written statement of the offense charged. An indictment, information, or complaint which provides the defendant and the court with adequate notice of the offense being charged shall be sufficient if the offense is charged either:

(1) By using the name given to the offense in terms of either the common law or by statute; or

(2) By stating the definition of the offense in terms of substantially the same meaning.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.5 - Informations  Exhibits to be attached.

§ 12-12-1.5 Informations  Exhibits to be attached.  When an offense is prosecuted by information, the attorney general shall attach to the information any exhibits, such as affidavits sworn to before the attorney general or one of his or her designated assistants, documents, photographs, recordings, or other materials or copies of them, upon which the attorney general relies to demonstrate the existence of probable cause to believe that the offense charged in the information has been committed and that the defendant committed it.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.6 - Defendant to receive copy of information.

§ 12-12-1.6 Defendant to receive copy of information.  A copy of the information and all exhibits appended to it shall be served on the defendant promptly after it is filed with the clerk of the superior court.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.7 - Motion to dismiss information.

§ 12-12-1.7 Motion to dismiss information.  Within thirty (30) days after a defendant is served with a copy of an information charging him or her with an offense, he or she may move in the superior court to dismiss the information on the ground that the information and exhibits appended to it do not demonstrate the existence of probable cause to believe that the offense charged has been committed or that the defendant committed it. Upon the filing of the motion to dismiss the court shall schedule a hearing to be held within a reasonable time.

History of Section.
(P.L. 1974, ch. 118, § 11; P.L. 2008, ch. 226, § 1.)



Chapter 12-12-1.8 - Hearing to determine probable cause.

§ 12-12-1.8 Hearing to determine probable cause.  At the probable cause hearing the information and exhibits appended to it shall be before the court. The defendant may call witnesses and may introduce evidence bearing on the question of the existence of probable cause to charge him or her. The state may not call witnesses, introduce evidence, or otherwise supplement the exhibits appended to the information unless the court grants leave to do so.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.9 - Determining whether probable cause exists.

§ 12-12-1.9 Determining whether probable cause exists.  After conducting the hearing the court shall determine from an examination of the information and exhibits appended to it, and in light of any evidence presented at the hearing, whether there exists probable cause to believe that the offense charged has been committed and that defendant committed it. A finding of the existence of probable cause may be based in whole or in part upon hearsay evidence or on evidence which may ultimately be ruled to be inadmissible at the trial.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.10 - Dismissal of information  Effect.

§ 12-12-1.10 Dismissal of information  Effect.  If the court dismisses the information on the ground that the state has not demonstrated the existence of probable cause to believe that the offense charged has been committed or that defendant committed it the state may not after dismissal proceed against the defendant for the same offense, unless:

(1) On appeal the order of dismissal is reversed; or

(2) The court, upon motion of the state and a finding of mistake, inadvertence, surprise, excusable neglect, the discovery of new evidence which by due diligence could not have been discovered at the time the hearing on probable cause was held, or any other reason justifying the relief, enters an order permitting the state to proceed against the defendant for the same offense.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-1.11 - "Indictment" construed.

§ 12-12-1.11 "Indictment" construed.  Whenever "indictment" appears in the general or public laws or in rules of court, it includes the expression "information filed by the attorney general or one of the attorney general's designated assistants," except where ascribing that meaning to the term "indictment" is inconsistent with the intent or the manner in which the term was used or otherwise is inappropriate.

History of Section.
(P.L. 1974, ch. 118, § 11.)



Chapter 12-12-2 - Process in fictitious name or by description.

§ 12-12-2 Process in fictitious name or by description.  In case the name of the person to be proceeded against is unknown, the indictment, information, complaint, warrant, or other criminal process may be found or issued against him or her by a fictitious name or by any description that the prosecutor or complainant may select, and the error or defect may be afterwards amended by the court.

History of Section.
(G.L. 1896, ch. 285, § 3; G.L. 1909, ch. 354, §§ 2, 3; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 2; G.L. 1938, ch. 625, § 2; G.L. 1956, § 12-12-2; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-3 - Formal defects in process not ground for abatement or quashing.

§ 12-12-3 Formal defects in process not ground for abatement or quashing.  No indictment, information, complaint or criminal process shall be abated or quashed for any want of form, or because it omits to allege that the offense was committed or the act was done "feloniously," "burglariously," "willfully," "maliciously," or with "malice aforethought," "unlawfully," "negligently," or with "force and arms," or because it omits to characterize similarly the manner of the commission of the offense, or because it omits to allege the means by which the offense was committed or omits to allege the time and place of the commission of the offense, unless the description, characterization, means, time, or place is an essential element of the offense; provided, that it contains such allegation of the offense that the accused is informed of the nature and cause of the accusation.

History of Section.
(G.L. 1896, ch. 285, § 4; G.L. 1909, ch. 354, § 4; G.L. 1909, ch. 354, § 3, as enacted by P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 3; P.L. 1932, ch. 1954, § 1; G.L. 1938, ch. 625, § 3; G.L. 1956, § 12-12-3; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-10 - Variances of proof and immaterial mistakes.

§ 12-12-10 Variances of proof and immaterial mistakes.  A defendant shall not be acquitted or discharged on the ground of variance between the allegation and proof if the essential elements of the crime are correctly stated in the indictment, information, or complaint, unless the defendant is prejudiced in his or her defense by the variance. The defendant shall not be acquitted or discharged by reason of an immaterial misnomer of a third party, by reason of an immaterial mistake in the description of the property or its ownership, by reason of failure to prove unnecessary allegations in the description of the crime, or by reason of any other immaterial mistake in the indictment, information, or complaint.

History of Section.
(G.L. 1909, ch. 354, § 4; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 4; G.L. 1938, ch. 625, § 4; G.L. 1956, § 12-12-10; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-11 - Conditions not required to be negated in allegations.

§ 12-12-11 Conditions not required to be negated in allegations.  An excuse, exception, or proviso which is not stated in the enacting clause of a statute creating a crime, or which is stated only by reference to other provisions of the statute, need not be negated in the indictment, information, or complaint unless it is necessary for a complete definition of the crime. If a statute which creates a crime permits an act, which is declared to be criminal, to be performed without criminality under stated conditions, the conditions need not be negated.

History of Section.
(G.L. 1909, ch. 354, § 5; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 5; G.L. 1938, ch. 625, § 5; G.L. 1956, § 12-12-11; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-12 - Description of written instruments.

§ 12-12-12 Description of written instruments.  If an allegation relative to a written instrument which consists wholly or in part of writing, print, or figures is necessary in any indictment, information, or complaint, the indictment, information, or complaint may describe the instrument by any name or designation by which it is usually known, or by its purport, without setting out a copy or facsimile of the whole or of any part; and no variance between the recital or description and the instrument produced at the trial shall be material if the identity of the instrument is evident and its purport is sufficiently described to prevent prejudice to the defendant.

History of Section.
(G.L. 1909, ch. 354, § 6; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 6; G.L. 1938, ch. 625, § 6; G.L. 1956, § 12-12-12; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-13 - Allegations as to form of money.

§ 12-12-13 Allegations as to form of money.  If any allegation relative to any bullion, money, notes, bank notes, checks, drafts, bills of exchange, obligations, or other securities for money, of any country, state, county, city, town, bank, corporation, partnership, or person is necessary in any indictment, information, or complaint, the indictment, information, or complaint may describe it as money to a certain amount without specifying any particulars, and this descriptive allegation shall be sustained by proof of any amount of bullion, money, notes, or other securities for money, although its particular nature shall not be proved.

History of Section.
(G.L. 1909, ch. 354, § 7; P.L. 1915, ch. 1262, § 1; G.L. 1923, ch. 407, § 7; G.L. 1938, ch. 625, § 7; G.L. 1956, § 12-12-13; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-14 - Allegations as to statutory larceny.

§ 12-12-14 Allegations as to statutory larceny.  In prosecutions under §§ 11-41-3, 11-41-4, and 11-41-11, it shall be sufficient to allege generally in the indictment, information, or complaint a stealing of money to a certain amount, or property of a certain value, without specifying any particulars of the stealing, and it shall be sufficient to maintain the charge in the indictment, information, or complaint, and it shall not be deemed a variance, if it is proved that any bullion, money, notes, bank notes, check, draft, bill of exchange, or other security or money, or other property of whatever amount, was stolen, embezzled, fraudulently appropriated, converted, or was obtained, received, taken or secreted by false pretenses or otherwise, with intent to cheat, defraud, embezzle, or fraudulently convert by the person prosecuted.

History of Section.
(G.L. 1909, ch. 354, § 8; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 8; G.L. 1938, ch. 625, § 8; G.L. 1956, § 12-12-14; P.L. 1974, ch. 118, § 11; P.L. 1988, ch. 15, § 1.)



Chapter 12-12-15 - Allegations in perjury indictments or informations.

§ 12-12-15 Allegations in perjury indictments or informations.  In every indictment or information for perjury or subornation of perjury, or incitement to perjury, it shall be sufficient to set forth the substance of the offense charged upon the defendant, and by what court or before whom the oath or affirmation was taken, averring the court or person to have had competent authority to administer it, together with the proper averment or averments to falsify the matter in which the perjury is assigned, without setting forth any part of any record or proceeding, other than as above mentioned, and without setting forth the commission or authority of the court, or person or persons before whom the perjury was committed or was agreed, promised, procured, or incited to be committed.

History of Section.
(G.L. 1896, ch. 285, § 5; G.L. 1909, ch. 354, § 5; G.L. 1909, ch. 354, § 9; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 9; G.L. 1938, ch. 625, § 9; G.L. 1956, § 12-12-15; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-16 - Allegations as to property held jointly, in common, or by partners.

§ 12-12-16 Allegations as to property held jointly, in common, or by partners.  In every indictment, information or complaint for any felony or misdemeanor, whenever it shall be requisite to state the ownership of any property whatsoever, whether real or personal, which shall belong to or be in possession of more than one person, whether the persons are partners in trade, joint tenants, tenants in common, members of joint stock companies, or trustees, and whenever it shall be necessary to mention, for any purpose whatsoever, any partners, joint tenants, tenants in common, members of joint stock companies, or trustees, it shall be sufficient to name one of the persons and state the property to belong to the person so named the and another or others, as the case may be.

History of Section.
(G.L. 1896, ch. 285, § 6; G.L. 1909, ch. 354, § 6; G.L. 1909, ch. 354, § 10; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 10; G.L. 1938, ch. 625, § 10; G.L. 1956, § 12-12-16.)



Chapter 12-12-17 - Statute of limitations.

§ 12-12-17 Statute of limitations.  (a) There shall be no statute of limitations for the following offenses: treason against the state, any homicide, arson, first degree arson, second degree arson, third degree arson, burglary, counterfeiting, forgery, robbery, rape, first degree sexual assault, first degree child molestation sexual assault, second degree child molestation sexual assault, bigamy, manufacturing, selling, distribution or possession with intent to manufacture, sell or distribute a controlled substance under the Uniform Controlled Substance Act, chapter 28 of title 21, or any other offense for which the maximum penalty provided is life imprisonment.

(b) The statute of limitations for the following offenses shall be ten (10) years: larceny under § 11-41-2 (receiving stolen goods), § 11-41-3 (embezzlement and fraudulent conversion), § 11-41-4 (obtaining property by false pretenses or personation), § 11-41-11 (embezzlement by bank officer or employee), § 11-41-12 (fraudulent conversion by agent or factor), and § 11-41-13 (obtaining signature by false pretenses), or any larceny which is punishable as a felony; any violation of chapter 7 of title 11 (bribery); any violation of § 11-18-1 (giving false document to agent, employee, or public official); perjury; any violation of chapter 42 of title 11 (threats and extortion); any violation of chapter 15 of title 7 (racketeer influenced and corrupt organizations); any violation of chapter 57 of title 11 (racketeer violence); or any violation of chapter 36 of title 6 (antitrust law).

(c) The statute of limitations for any other criminal offense shall be three (3) years unless a longer statute of limitations is otherwise provided for in the general laws.

(d) Any person who participates in any offense, either as a principal accessory, or conspirator shall be subject to the same statute of limitations as if the person had committed the substantive offense.

(e) The statute of limitations for any violation of chapter 18.9 of title 23 (refuse disposal), chapter 19 of title 23 (solid waste management corporation), chapter 19.1 of title 23 (hazardous waste management), chapter 12 of title 46 (water pollution), and chapter 13 of title 46 (public drinking water supply) shall be seven (7) years from the time that the facts constituting the offense or violation shall have become known to law enforcement authorities, unless a longer statute of limitations is otherwise provided for in the general laws.

History of Section.
(G.L. 1896, ch. 285, § 33; G.L. 1909, ch. 354, § 33; G.L. 1909, ch. 354, § 12; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 12; G.L. 1938, ch. 625, § 12; P.L. 1950, ch. 2463, § 1; G.L. 1956, § 12-12-17; P.L. 1974, ch. 118, § 11; P.L. 1981, ch. 75, § 1; P.L. 1984, ch. 62, § 1; P.L. 1985, ch. 195, § 1; P.L. 1988, ch. 15, § 1; P.L. 1989, ch. 535, § 2; P.L. 1990, ch. 284, § 2.)



Chapter 12-12-18 - Period of limitations extended by theft, loss or destruction of indictment or information.

§ 12-12-18 Period of limitations extended by theft, loss or destruction of indictment or information.  If any indictment found or information filed within the time limited in and by this chapter shall be stolen, lost, or destroyed before a judgment shall have been rendered, a new indictment may be found or information filed for the same offense at any time within one year after the theft, loss or destruction of the original indictment or information.

History of Section.
(G.L. 1896, ch. 285, § 34; G.L. 1909, ch. 354, § 34; G.L. 1909, ch. 354, § 13; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 13; G.L. 1938, ch. 625, § 13; G.L. 1956, § 12-12-18; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-20 - Original and duplicates of charges to be filed.

§ 12-12-20 Original and duplicates of charges to be filed.  In each and every criminal prosecution the original and duplicate of all complaints, warrants, informations, and/or indictments shall be filed with the appropriate court.

History of Section.
(P.L. 1970, ch. 262, § 1; P.L. 1972, ch. 169, § 19; P.L. 1974, ch. 118, § 11.)



Chapter 12-12-21 - "Designated assistants" defined.

§ 12-12-21 "Designated assistants" defined.  "Designated assistants" as used in this chapter means any one of the attorneys employed full time by the attorney general, including, but not limited to, the positions of assistant attorney general, special assistant attorney general, and special counsel, who has been designated by the attorney general as an attorney authorized to prosecute by information charging. The attorney general shall file notice of his or her designations with the secretary of state and the clerk of the superior court.

History of Section.
(P.L. 1975, ch. 251, § 1.)



Chapter 12-12-22 - Arraignments and Pleas  Notices to aliens.

§ 12-12-22 Arraignments and Pleas  Notices to aliens.  (a) At the time of criminal arraignment in the district or superior court, each defendant shall be informed that if he or she is an alien in the United States, a plea of guilty or nolo contendere may affect his or her immigration status. Failure to so inform the defendant at the arraignment shall not invalidate any action subsequently taken by the court.

(b) Prior to accepting a plea of guilty or nolo contendere in the district or superior court, the court shall inform the defendant that if he or she is not a citizen of the United States, a plea of guilty or nolo contendere may have immigration consequences, including deportation, exclusion of admission to the United States, or denial of naturalization pursuant to the laws of the United States. Upon request, the court shall allow the defendant additional time to consider the appropriateness of the plea in light of this advisement.

(c) If the court fails to so inform the defendant as required by this section, and the defendant later shows that his plea and conviction may have immigration consequences, the defendant shall be entitled, upon a proper petition for post-conviction relief, to have the plea vacated. Absent a record that the court provided the advisement required by this section, the defendant shall be presumed not have received the advisement.

(d) The defendant shall not be required at the time of the plea to disclose to the court his or her legal status in the United States.

(e) In the first week of January, 2001 and each year thereafter, the attorney general shall submit to the general assembly a list of cases in which a disposition was vacated pursuant to this section.

History of Section.
(P.L. 1984, ch. 123, § 1; P.L. 2000, ch. 500, § 1; P.L. 2000, ch. 501, § 1.)






Chapter 12-13 - Bail and Recognizance

Chapter 12-13-1 - Right to release pending trial on giving of recognizance.

§ 12-13-1 Right to release pending trial on giving of recognizance.  Every person who is held on any criminal process to answer to any indictment, information, or complaint against him or her shall be released upon giving recognizance with sufficient surety or sureties before a justice of the supreme or superior court or before a justice of the district court, when the complaint is pending in that court or the person is held to answer to that court, in the sum named in the process, if any has been named in it, and if none is named, then in any sum that the justice shall deem reasonable, to appear before the court where the indictment, information, or complaint is pending against him or her, or to which he or she may be bound over to appear, to answer to the indictment, information, or complaint, and to answer to it whenever called upon so to do, and abide the final order of the court, and in the meantime keep the peace and be of good behavior. Any justice may take the recognizance in any place within the state, and the recognizance shall be returned to the court to which the accused has recognized to appear.

History of Section.
(G.L. 1896, ch. 285, § 14; C.P.A. 1905, § 1182; G.L. 1909, ch. 354, § 14; G.L. 1909, ch. 354, § 18; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 18; G.L. 1938, ch. 625, § 18; G.L. 1956, § 12-13-1; P.L. 1969, ch. 239, § 20; P.L. 1972, ch. 265, § 1; P.L. 1974, ch. 118, § 12.)



Chapter 12-13-1.1 - Hearings when state opposes bail  Medical disability of accused.

§ 12-13-1.1 Hearings when state opposes bail  Medical disability of accused.  (a) In all cases where the state opposes the granting of bail in respect to offenses punishable by imprisonment for life and/or offenses involving the use or threat of use of a dangerous weapon by one already convicted of the an offense or of an offense punishable by imprisonment for life pursuant to the provisions of R.I. Const., Art. I, Sec. IX, hearings shall be held in the superior court unless arrangements are made by the parties for a stenographic or electronic recording of proceedings in the district court.

(b) In the event an accused person fails to appear in superior court for arraignment on the an offense and the accused is under the care of a private physician who has determined that the accused is medically unable to appear in court for arraignment, the justice of the superior court in charge of the criminal calendar shall order the immediate examination of the accused by a licensed physician, who shall file his or her medical report with the court within seven (7) days of his or her examination of the accused. Should the justice after hearing decide that the accused is medically unable to appear in superior court for arraignment, he or she shall make whatever arrangements are necessary to have the accused arraigned at a location other than the superior court.

(c) The accused person shall be liable for all expenses incurred by the state as a direct result of the inability of the accused to appear in court for arraignment and/or the inability to transfer the accused to the adult correctional institutions or hospital facility owned by the state.

History of Section.
(P.L. 1972, ch. 265, § 1; P.L. 1981, ch. 95, § 1; P.L. 1985, ch. 463, § 1.)



Chapter 12-13-1.2 - Penalty for an offense committed while on release.

§ 12-13-1.2 Penalty for an offense committed while on release.  (a) Every person who commits a criminal offense while released on personal recognizance or bail pursuant to this chapter shall, if convicted of both offenses, be sentenced, in addition to the sentences prescribed, to:

(1) A term of imprisonment of not less than two (2) years and not more than ten (10) years, a fine of not more than five thousand dollars ($5,000), or both, if the offense is a felony; or

(2) A term of imprisonment of not less than ninety (90) days and not more than one year, a fine of not more than one thousand dollars ($1,000), or both, if the offense is a misdemeanor.

(b) A term of imprisonment imposed pursuant to this section shall be consecutive to any other sentence of imprisonment.

History of Section.
(P.L. 1985, ch. 463, § 2.)



Chapter 12-13-1.3 - Pretrial release.

§ 12-13-1.3 Pretrial release.  (a) Unless otherwise provided, a detainee shall be eligible for pretrial release or reduced bail if he or she fails to post bail.

(b) "Pretrial release" means release of a defendant without bail but upon an order to abide by the conditions as set by the court. Release on non-monetary conditions shall be applied to secure the presence of the accused and protect the safety of the community.

(c) The department of corrections shall collect information concerning the background and circumstances of the pretrial detainee. The department's investigation shall include the following information and any other factors as shall be appropriate to the case:

(1) Marital status.

(2) Name and address of dependents.

(3) Past and present employment, including place of employment, position held and length of employment.

(4) Whether the defendant is under the care of a licensed physician or uses medication prescribed by a licensed physician.

(5) Any physical or mental condition affecting the defendant's behavior.

(6) Education.

(7) Prior criminal record, including facts indicating that the defendant is likely to be a danger to the community if released without restrictions.

(8) Prior court appearances and record of appearance or non-appearance.

(9) Ties to this community and to other communities.

(10) Financial resources.

(d) If, as a result of this investigation, the department of corrections concludes that the pretrial detainee is an appropriate candidate to be considered by the court for pretrial release or reduced bail, the department shall present its findings to the court.

(e) Upon a determination by the court that a defendant is suitable for release on recognizance subject to conditions set by the court, the court in its discretion may also impose the least onerous of the following conditions necessary to assure the defendant's appearance in court:

(1) Imposition of condition of release involving field supervision with or without special conditions. Field supervision shall require notification to defendants released prior to trial of their court dates.

(2) Imposition of condition of release involving placement of defendant on intensive supervision, with or without special conditions. Intensive supervision shall require contact with the officials designated by the courts and prompt notification to the court of all apparent violations of pre-trial release conditions or arrest of persons released to its custody.

(3) Imposition of a condition of release involving placement of the defendant on community confinement pursuant to § 42-56-20.2.

(f) This section shall not be construed to preclude review by the court of a defendant's bail status at any time.

History of Section.
(P.L. 1992, ch. 430, § 1.)



Chapter 12-13-2 - Warrant for apprehension of accused person.

§ 12-13-2 Warrant for apprehension of accused person.  Any court before which an indictment or information shall be found or be pending, and any court before which a complaint shall be made or be pending, against any person for an offense of which the court has cognizance, may issue a warrant directed to each and all deputy sheriffs, town sergeants, and constables within the state requiring them to apprehend the person and bring him or her before the court, if the court is in session, or if not, to commit him or her to jail in the county in which the indictment, information, or complaint is pending, there to be kept until he or she shall be brought before the court, or until he or she shall give recognizance before some person authorized to take recognizance for the offense, with sufficient surety or sureties in the sum named in the warrant, if any sum is named in the warrant, and, if not, in the sum as the person taking the recognizance shall deem reasonable if the offense is bailable, to appear before the court in which the indictment, information, or complaint is pending, at the time required by the person so taking the recognizance, and to answer the indictment, information, or complaint; provided, that the prisoner may give the recognizance while in the custody of the officer before he or she is committed to jail before some person authorized to take recognizance for the offense, and upon taking recognizance the officer shall discharge the prisoner from his or her custody. The officers to whom the warrant shall be directed are required to obey and execute it, and in its execution shall be protected from obstruction and assault, as in the service of other process.

History of Section.
(G.L. 1896, ch. 285, §§ 10-12; G.L. 1909, ch. 354, §§ 10-12; G.L. 1909, ch. 354, § 19; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 19; G.L. 1938, ch. 625, § 19; G.L. 1956, § 12-13-2; P.L. 1972, ch. 169, § 21; P.L. 1974, ch. 118, § 12; P.L. 2012, ch. 324, § 44.)



Chapter 12-13-3 - Guardian to give recognizance.

§ 12-13-3 Guardian to give recognizance.  Whenever any person arraigned on an indictment or information before the superior court shall appear to the court to be non compos mentis and for that reason would be unable to give recognizance, the court in its discretion may appoint a guardian ad litem to give recognizance on behalf of the accused together with sureties, and the guardian ad litem shall be personally responsible for the compliance by the accused with the terms of recognizance; provided, that this procedure shall apply only when the offense is bailable.

History of Section.
(G.L. 1938, ch. 625, § 19; P.L. 1952, ch. 3020, § 1; G.L. 1956, § 12-13-3; P.L. 1974, ch. 118, § 12.)



Chapter 12-13-4 - Persons authorized to bail jail prisoners.

§ 12-13-4 Persons authorized to bail jail prisoners.  (a) No person imprisoned in jail upon any criminal process shall be bailed, except by a justice of the supreme or superior court, or by the justice of the district court by which the person was committed, or by some person specially appointed for that purpose by a justice of the superior court; provided, that if the amount of bail for the prisoner has previously been set, then the bail shall be taken by the justice of the peace, duly authorized, or by the senior prison officer in charge at the adult correctional institution, if the prisoner or his or her counsel request the bail be taken.

(b) In all cases where bail is taken at the adult correctional institutions, an administrative fee of twenty-five dollars ($25.00) shall be paid to the department of corrections by each person bailed and shall be deposited as general revenues.

History of Section.
(G.L. 1896, ch. 285, § 15; C.P.A. 1905, § 1183; G.L. 1909, ch. 354, § 15; G.L. 1909, ch. 354, § 20; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 20; G.L. 1938, ch. 625, § 20; G.L. 1956, § 12-13-4; P.L. 1969, ch. 239, § 20; P.L. 1970, ch. 167, § 1; P.L. 1971, ch. 136, § 1; P.L. 1996, ch. 100, art. 35, § 1.)



Chapter 12-13-5 - Justices authorized to bail on accusation of serious crime.

§ 12-13-5 Justices authorized to bail on accusation of serious crime.  No person accused of an offense for which bail may be denied pursuant to the provisions of R.I. Const., Art. I, Sec. IX shall be bailed except by one of the justices of the supreme, superior, and district courts.

History of Section.
(G.L. 1896, ch. 285, § 13; C.P.A. 1905, § 1181; G.L. 1909, ch. 354, § 13; G.L. 1909, ch. 354, § 17; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 17; G.L. 1938, ch. 625, § 17; G.L. 1956, § 12-13-5; P.L. 1972, ch. 265, § 2; P.L. 1981, ch. 265, § 1; P.L. 1985, ch. 463, § 1.)



Chapter 12-13-5.1 - Presumption of danger to the community.

§ 12-13-5.1 Presumption of danger to the community.  Whenever a person is charged with, or indicted or informed against, for an offense involving the unlawful sale, distribution, manufacture, delivery, or possession with intent to manufacture, sell, distribute, or deliver any controlled substance, or by possession of any controlled substance punishable by imprisonment for ten (10) years or more, and the state objects to the setting of bail pursuant to the R.I. Const., Art. I, Sec. IX, if the court determines that the proof of guilt is evident or the presumption great, then it shall be presumed that the person is a danger to the safety of the community unless that presumption is rebutted by the defendant.

History of Section.
(P.L. 1988, ch. 652, § 1.)



Chapter 12-13-5.2 - Drug testing required.

§ 12-13-5.2 Drug testing required.  Every person who shall be charged with or indicted or informed against for an offense involving the unlawful sale, distribution, manufacture, delivery, or possession with intent to manufacture, sell, distribute, or deliver any controlled substance as classified in schedule I or II in chapter 28 of title 21, or for possession of a controlled substance as classified in schedule I or II in chapter 28 of title 21, may in the discretion of the court, as a condition of bail, be required at his or her own expense to submit to drug testing in accordance with the standards and procedures of the department of health, not less than once per month.

History of Section.
(P.L. 1990, ch. 457, § 1.)



Chapter 12-13-6 - Bail or discharge for want of indictment or information.

§ 12-13-6 Bail or discharge for want of indictment or information.  Every person who shall be imprisoned upon suspicion of having committed an offense for which bail may be denied pursuant to the provisions of R.I. Const., Art. I, Sec. IX shall be bailed or discharged if not indicted or charged by information within six (6) months after the commitment.

History of Section.
(G.L. 1896, ch. 285, § 16; G.L. 1909, ch. 354, § 16; G.L. 1909, ch. 354, § 56; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 56; G.L. 1938, ch. 625, § 56; G.L. 1956, § 12-13-6; P.L. 1972, ch. 265, § 1; P.L. 1974, ch. 118, § 12; P.L. 1985, ch. 463, § 1.)



Chapter 12-13-7 - Right to prompt trial on indictment or information for serious crime.

§ 12-13-7 Right to prompt trial on indictment or information for serious crime.  Every person who shall be indicted for or charged by information with an offense for which bail may be denied pursuant to the provisions of R.I. Const., Art. I, Sec. IX, and shall be imprisoned under the indictment or information, shall be tried or bailed within six (6) months next after the time at which he or she shall plead to the indictment or information if he or she demands a trial, unless it shall appear to the court that some material witness in behalf of the state has been enticed away or is prevented from attending court by some unavoidable accident.

History of Section.
(G.L. 1896, ch. 285, § 17; G.L. 1909, ch. 354, § 17; G.L. 1909, ch. 354, § 57; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 57; G.L. 1938, ch. 625, § 57; G.L. 1956, § 12-13-7; P.L. 1972, ch. 265, § 1; P.L. 1974, ch. 118, § 12; P.L. 1985, ch. 463, § 1.)



Chapter 12-13-8 - Qualifications of sureties.

§ 12-13-8 Qualifications of sureties.  (a) Whenever in any criminal case a defendant is required to recognize with surety or sureties, each surety, other than an incorporated surety company duly authorized by law to give the recognizance, must be a resident or freeholder within this state, and must be the owner of property of value to the amount expressed in the recognizance, over and above all incumbrances, but the justice or persons taking the recognizance may allow two (2) or more sureties to justify, provided they own in the aggregate property in value to the amount or sum for which the recognizance is given, over and above all incumbrances. The justice or person taking recognizance may require any surety offered to make affidavit or be examined orally under oath as to his or her qualifications as the surety.

(b) Bail affidavits required for the posting of surety bail shall be approved and signed by any clerk, authorized by the presiding justice for bail posted in the superior courts, and by any clerk authorized by the chief judge of the district court for bail posted in the district courts. Neither the attorney general, nor his or her designee shall be required to approve the affidavits.

History of Section.
(G.L. 1909, ch. 354, § 16; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 16; G.L. 1938, ch. 625, § 16; G.L. 1956, § 12-13-8; P.L. 1998, ch. 361, § 1.)



Chapter 12-13-8.1 - Penalty for false affidavit.

§ 12-13-8.1 Penalty for false affidavit.  Any surety who knowingly makes a false affidavit regarding property to be offered as security for bail shall be subject to a fine of not more than five hundred dollars ($500) and/or shall be imprisoned for not more than one year.

History of Section.
(P.L. 1982, ch. 321, § 1.)



Chapter 12-13-9 - Commitment of juveniles on failure to give recognizance.

§ 12-13-9 Commitment of juveniles on failure to give recognizance.  Any accused person, under the age of eighteen (18) years, who shall be required by any court to enter into recognizance for his or her appearance before any court and shall not give the recognizance may, at the discretion of the court, be committed to the state training school for youth, there to remain until the required recognizance is given or he or she is otherwise discharged by law. The warrant or mittimus for the commitment of any the accused person to the school shall be, as nearly as the object of the commitment will admit, in the form prescribed in § 12-19-27 for the commitment of persons sentenced to the state training schools; and the director of corrections and his or her subordinates shall have the same authority over any accused person so committed to their custody which they have by law over persons sentenced to the school, except that they shall not have authority to bind out or discharge the accused persons.

History of Section.
(G.L. 1896, ch. 285, §§ 48, 49; G.L. 1909, ch. 354, §§ 48, 49; G.L. 1909, ch. 354, § 28; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 28; G.L. 1938, ch. 625, § 28; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 12-13-9.)



Chapter 12-13-10 - Deposit of money in lieu of bail.

§ 12-13-10 Deposit of money in lieu of bail.  Any person who is held in custody or committed upon a criminal charge, if entitled to be released on bail, may at any time, instead of giving surety or sureties, in the discretion of the court, give before the court in which he or she is held to appear his or her personal recognizance to appear and do as ordered by the court, and shall be allowed to deposit, either individually or by another on his or her behalf, with the court in money ten percent (10%) of the amount of bail which he or she is ordered to furnish, and the justice or clerk of the court shall give him or her a certificate, and upon delivery of the certificate to the officer in whose custody he or she is shall be released from custody, and the money shall be deposited in the registry of the court before which the person shall be recognized to appear. Consistent with Article 1, § 9 of the Rhode Island Constitution the giving of surety or in the alternative the deposit with the court of ten percent (10%) of the amount of bail set shall be the sole monetary conditions of the release on bail, except as set forth herein. No court shall require the deposit of cash as the sole monetary condition of the release on bail, except in those cases where the defendant owes court-imposed restitution. Upon the default of the defendant the court before which he or she is recognized to appear may, at any time thereafter, order the money deposited in the registry of the court or in the discretion of the court the entire amount of the bail set to be forfeited, and the money shall be paid to the general treasurer. If money has been deposited and the defendant at any time before forfeiture shall appear before the court to which he or she was recognized to appear, and shall surrender himself or herself, or shall recognize before the court with sufficient surety or sureties, in such an amount, to appear and do as the court may order, or be in any manner legally discharged, then the court shall order the return of the deposit to the defendant. If the money remains on deposit at the time of a judgment for the payment of a fine and costs, restitution, or any other assessment issued by the court, the clerk must apply the money in satisfaction of the judgment, and after satisfying the fine and costs, restitution, or any other assessment must refund the surplus, if any, to the defendant or to the individual who posted the money on behalf of the defendant, as the case may be.

History of Section.
(G.L. 1909, ch. 354, § 29; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 29; G.L. 1938, ch. 625, § 29; G.L. 1956, § 12-13-10; P.L. 1972, ch. 267, § 1; P.L. 1979, ch. 36, § 2; P.L. 1980, ch. 311, § 1; P.L. 1982, ch. 387, § 1; P.L. 1995, ch. 341, § 1; P.L. 1997, ch. 315, § 1; P.L. 2008, ch. 234, § 1; P.L. 2008, ch. 320, § 1.)



Chapter 12-13-11 - New or additional recognizance.

§ 12-13-11 New or additional recognizance.  Whenever in any criminal case a defendant is required to recognize with surety or sureties, or has given a recognizance in the case, any justice of the district court, when the complaint is pending in the court or the person is held to answer to the court, or any justice of the superior court, may, on motion of the attorney general, require the defendant to be brought before the justice to show cause why he or she should not be required to give a new recognizance with surety or sureties in place of the one already required or given, and the justice in his or her discretion, if good cause is shown, may require the defendant to give in place of the recognizance already given or required a new recognizance in the same sum as that originally required or given with other and sufficient surety or sureties, or to give a new recognizance with surety or sureties in a different sum than that originally required or given, as to the justice may seem reasonable, to do and to perform the conditions of the recognizance already given or required. In case the defendant shall fail to give the new recognizance required of him or her, the defendant shall immediately be committed to the penal institution to which he or she would have been committed if he or she had failed to give the recognizance originally required there to remain until he or she shall give the new recognizance as required of him or her before some justice or person authorized to take it, or until he or she shall be discharged pursuant to law.

History of Section.
(G.L. 1909, ch. 354, § 30; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 30; G.L. 1938, ch. 625, § 30; G.L. 1956, § 12-13-11; P.L. 1969, ch. 239, § 20.)



Chapter 12-13-16 - Process on default of recognizance.

§ 12-13-16 Process on default of recognizance.  Whenever any person under recognizance shall fail to perform the condition of his or her recognizance, the default shall be recorded and process shall be issued against the persons bound in the recognizance, or those of them as the attorney general shall direct.

History of Section.
(G.L. 1896, ch. 285, § 25; G.L. 1909, ch. 354, § 25; G.L. 1909, ch. 354, § 23; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 23; G.L. 1938, ch. 625, § 23; G.L. 1956, § 12-13-16.)



Chapter 12-13-16.1 - Forfeiture of bail.

§ 12-13-16.1 Forfeiture of bail.  In any criminal case, whenever, after a hearing, it has been shown to the satisfaction of the court that the defendant has left the jurisdiction of the court or has failed to appear as required or has failed to perform the condition of his or her recognizance, the court shall order that the bail and/or any security for bail be forfeited.

History of Section.
(P.L. 1982, ch. 321, § 1; P.L. 1986, ch. 435, § 1.)



Chapter 12-13-18 - Power of surety on recognizance over principal.

§ 12-13-18 Power of surety on recognizance over principal.  Every person who shall be surety in any recognizance to keep the peace, or for the appearance of any person accused or of any witness, or in any recognizance which shall be given on claiming an appeal, shall have the same power and authority over his or her principal as though he or she were bail for the principal in any civil cause.

History of Section.
(G.L. 1896, ch. 285, § 27; G.L. 1909, ch. 354, § 27; G.L. 1909, ch. 354, § 25; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 25; G.L. 1938, ch. 625, § 25; G.L. 1956, § 12-13-18.)



Chapter 12-13-19 - Surrender or commitment of principal.

§ 12-13-19 Surrender or commitment of principal.  The surety may at any time surrender the principal to the court or magistrate who took the recognizance; provided, that in case any recognizance shall have been certified to some other court, the surrender shall be made to the court when in session; or the surety may at any time commit the principal to the adult correctional institutions, leaving with the warden a certified copy of the recognizance; and upon the surrender or commitment, the surety shall be discharged and exempt from all liability for any subsequent act of the principal, which would have been a breach of the condition of the recognizance.

History of Section.
(G.L. 1896, ch. 285, § 28; G.L. 1909, ch. 354, § 28; G.L. 1909, ch. 354, § 26; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 26; G.L. 1938, ch. 625, § 26; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-13-19.)



Chapter 12-13-20 - Status of person surrendered or committed.

§ 12-13-20 Status of person surrendered or committed.  The person so surrendered or committed may be recognized anew with sufficient surety and be in all respects dealt with in the like manner and with the same effect as though he or she had never given any recognizance in the case.

History of Section.
(G.L. 1896, ch. 285, § 29; G.L. 1909, ch. 354, § 29; G.L. 1909, ch. 354, § 27; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 27; G.L. 1938, ch. 625, § 27; G.L. 1956, § 12-13-20.)



Chapter 12-13-21 - Registration of sureties.

§ 12-13-21 Registration of sureties.  No person proposing to become bail or surety in a felony case for hire or reward, either received or to be received, shall be accepted unless he or she has been approved and registered as a professional bondsperson by the presiding justice of the superior court or his or her designee. This approval and registration may be revoked at any time by the court or justice, and shall be revoked in case the bondsperson fails for one hundred eighty (180) days after the issuance of process under § 12-13-16 to satisfy in full the recognizance to which he or she is bound, or the amount of the original recognizance as determined in the discretion of the court, in accordance with § 12-13-10. All professional bondspersons shall be governed by rules which shall be established from time to time by the superior court.

History of Section.
(P.L. 1979, ch. 36, § 1; P.L. 1981, ch. 260, § 1; P.L. 1982, ch. 241, § 1; P.L. 1986, ch. 467, § 1; P.L. 2000, ch. 109, § 14.)



Chapter 12-13-22 - Recordation of recognizance  Lien.

§ 12-13-22 Recordation of recognizance  Lien.  (a) Each recognizance with surety or sureties given in the supreme or superior court shall be recorded by the department of attorney general, and each recognizance with surety or sureties given in the family or district court shall be recorded by the clerk of the courts, within seven (7) days of acceptance of the recognizance by the court, in the office of land records in the city or town in which the real estate pledged as security is located. The fee for filing shall be paid by the defendant or by the defendant's surety or sureties. The notice of recognizance shall contain the defendant's name, the property owner's name, the address of the property, and the assessor's plat and lot number. The surety or sureties offering the property shall provide the clerk of the court with the above information before the property is accepted. The surety or sureties shall also provide the clerk of the court with an affidavit that they are the owners of the property or properties and that they will not transfer or further encumber the property or properties within thirty (30) days after the property or properties have been accepted by the court.

(b) Any recognizance notice so recorded shall be a lien on the property or properties pledged in favor of the state of Rhode Island until the attorney general or clerk of the family or district court executes a release of the lien.

History of Section.
(P.L. 1982, ch. 275, § 1.)



Chapter 12-13-23 - Bail and bail bonds  Examination for sufficiency.

§ 12-13-23 Bail and bail bonds  Examination for sufficiency.  (a) Following the posting of a bail bond and the justifying affidavit or affidavits or the posting of cash bail, the court may conduct an inquiry for the purpose of determining the reliability of the obligors or person posting cash bail, the value and sufficiency of any security offered, and whether any feature of the undertaking contravenes public policy; provided, that before undertaking an inquiry of a person posting cash bail, the court, after application of the attorney general, must have had reasonable cause to believe that the person posting cash bail is not in rightful possession of money posted as cash bail or that the money constitutes the fruits of criminal or unlawful conduct. The court may inquire into any matter stated or required to be stated in the justifying affidavits, and may also inquire into other matters appropriate to the determination, which includes, but are not limited to, the following:

(1) The background, character and reputation of any obligor, and, in the case of a professional bondsperson, the qualifications of the surety-obligor and its executing agent;

(2) The source of any money or property delivered or agreed to be delivered by any obligor as security, and whether any of the money or property constitutes the fruits of criminal or unlawful conduct;

(3) The source of any money or property delivered or agreed to be delivered to any obligor as indemnification on the bond, and whether any of the money or property constitutes the fruits of criminal or unlawful conduct;

(4) The background, character and reputation of any person who had indemnified or agreed to indemnify an obligor upon the bond; and whether any the indemnitor, not being approved and registered by the superior court as a professional bondsperson, has within a period of two (2) months prior to the indemnity transaction given indemnification or security for the same purpose in more than two cases not arising out of the same transaction;

(5) The source of any money posted as cash bail, and whether any of the money constitutes the fruits of criminal or unlawful conduct; and

(6) The background, character and reputation of the person posting cash bail.

(b) Upon the inquiry provided in subsection (a) of this section, the court may examine, under oath or otherwise, the obligors and any other persons who may possess material information. The attorney general has a right to attend the inquiry, to call witnesses, and to examine any witness in the proceeding. The court may, upon request of the attorney general, adjourn the proceeding for a reasonable period to allow him or her to investigate the matter.

(c) At the conclusion of the inquiry, the court must issue an order either approving or disapproving the bail.

History of Section.
(P.L. 1991, ch. 55, § 1.)



Chapter 12-13-24 - Confidentiality of pretrial services program records.

§ 12-13-24 Confidentiality of pretrial services program records.  (a) Information supplied by a defendant to a representative of the pretrial services program during the defendant's initial interview or subsequent contacts, or information obtained by the pretrial services program as a result of the interview or subsequent contacts, shall be deemed confidential and shall not be subject to subpoena or to disclosure without the written consent of the defendant except in the following circumstances:

(1) Information relevant to the imposition of conditions of release shall be presented to the court on a standardized form when the court is considering what conditions of release to impose;

(2) Information furnished by the defendant to the pretrial services program and recorded on a completed interview form shall be furnished to law enforcement officials upon request if the defendant fails to appear in court when required;

(3) Information concerning compliance with any conditions of release imposed by the court shall be furnished to the court upon its request for consideration or modification of conditions of release or of sentencing or of probation;

(4) Information relevant to sentencing or probation shall be furnished to the court upon its request for consideration in imposing sentence or probation;

(5) At its discretion, the court may permit the probation officer, for the purpose of preparing the presentence investigation report, and the defense attorney to inspect the completed interview form; and

(6) Any person conducting an evaluation of the pretrial release program may have access to all completed interview forms upon order from the supreme court.

(b) At the beginning of the defendant's initial interview with a representative of the pretrial services program, the defendant shall be advised of the above uses of information supplied by him or her or obtained as a result of information supplied by him or her.

History of Section.
(P.L. 1989, ch. 117, § 1.)



Chapter 12-13-24.1 - Pre-trial services unit.

§ 12-13-24.1 Pre-trial services unit.  (a) Creation of unit. There is created within the district court a pre-trial services unit to provide pre-arraignment and post-arraignment services to defendants. These services shall include, but not be limited to: bail information and screening, monitoring defendants released on bail including substance abuse treatment referrals and testing, referrals to the home confinement program, employment referrals, and any other referrals that may be necessary to carry out the intent of this section.

(b) Bail evaluation. Whenever any person shall be taken into custody by any peace officer for the purpose of bringing that person before a court for arraignment or any other proceeding which may result in that person being detained pending a final adjudication of the charge, a judicial officer may cause to be conducted a pre-arraignment or post-arraignment screening of the accused and shall obtain any information, records and documents that may be useful to the judicial officer in determining the form and type of recognizance and conditions placed on the defendant.

(c) Delivery of report. The report of the pre-arraignment or post-arraignment screening shall be immediately delivered to the judicial officer before whom the accused shall be brought for the purpose of determining the form and conditions of recognizance and shall contain the information set forth in subsection (d) of this section.

(d) Form of report. The report of the pre-arraignment or post-arraignment screening shall contain the following information regarding the accused:

(1) Name and address;

(2) Date of birth;

(3) Marital status;

(4) Names and addresses of dependents;

(5) Social security number;

(6) Present employment including place of employment, position held and length of employment;

(7) Whether or not the accused is under the care of a licensed physician or on any medication prescribed by a licensed physician;

(8) Education;

(9) Prior criminal record;

(10) Prior court appearances;

(11) Ties to the community; and

(12) Any other information that may be required to make a determination on the amount and conditions of recognizance or bail.

(e) Confidentiality of communications. The accused shall be advised that he or she has the right to remain silent and may voluntarily decline to respond to any or all questions that may be put by representatives of the pre-trial services unit. Communications between the accused and representatives of the pre-trial services unit shall be considered confidential pursuant to § 12-13-24.

History of Section.
(P.L. 2001, ch. 73, § 1; P.L. 2001, ch. 184, § 1.)



Chapter 12-13-25 - Nonprofit bail corporations.

§ 12-13-25 Nonprofit bail corporations.  (a) "Nonprofit bail corporation" means Project Bail, a Rhode Island nonprofit charitable corporation, and other nonprofit charitable corporations organized for the purpose of providing bail or surety as may be designated by the presiding justice of the superior court from time to time.

(b) Nonprofit bail corporations are authorized to provide bail or surety in all courts of the state for all persons eligible under the provisions of this chapter entitled to be released on bail. Nonprofit bail corporations may appoint an agent or agents to act in their behalf.

(c) Nonprofit bail corporations shall not be required to furnish cash or other security for bail but shall be allowed to bail those entitled to be bailed solely on the written promise of the nonprofit bail corporation to pay, in the event a defendant fails to appear at trial or any other appearance in which the defendant is required to be present, the amount of cash bail imposed; provided, the aggregate amount for which any nonprofit bail corporation shall be liable at any one time shall not exceed an amount equal to five (5) times the amount of its capital.

(2) For the purposes of this section:

(i) "Cash bail" means the amount of cash bail set, or a sum of money equal to ten percent (10%) of the amount of surety bail if surety bail is set; and

(ii) "Capital" means total assets less total liabilities, determined in accordance with generally accepted accounting principles consistently applied.

(d) Nonprofit bail corporations:

(1) Shall not be entitled to bail any individual for whom bail has been set in an amount exceeding fifty thousand dollars ($50,000) surety bail or five thousand dollars ($5,000) cash bail;

(2) Shall prescribe a program of supervision and counseling for all persons for whom it has furnished bail, which program shall be designed to assure attendance at trial or at any other appearance in which the appearance of the person is required; and the conditions of supervision shall become part of the bail and recognizance conditions of release and with any violation of the conditions the nonprofit bail corporation may move to release surety; and

(3) Shall not furnish bail for any person if the pending charge against the person involves a capital offense or a felony in which the use of force or violence is involved or the sale or delivery of or possession with the intent to sell or deliver over one ounce of a Schedule I or Schedule II controlled substance, as defined in chapter 28 of title 21.

(e) Nonprofit bail corporations shall not be required to deposit any money with the court as required by § 12-13-10. However, upon default of any individual bailed by a nonprofit bail corporation to make any required appearance, the court may order the nonprofit bail corporation to pay any sum not to exceed the amount of the individual's cash bail to the general treasurer. Nonprofit bail corporations shall not be liable for the payment of any fine or court costs which may be owing by any individual.

(f) The presiding justice of the superior court shall register and approve Project Bail and may register and approve other nonprofit bail corporations as bondspersons from time to time. The registration of any nonprofit bail corporation may be revoked at any time by the presiding justice of the superior court and shall be revoked if the nonprofit bail corporation fails to pay any amount for which it is liable under this chapter. Nonprofit bail corporations shall be exempt from the provisions of §§ 12-13-8 and 12-13-21 and rules promulgated pursuant to those sections and from other statutes and rules which are inconsistent with this section.

History of Section.
(P.L. 1989, ch. 126, art. 41, § 1; P.L. 1990, ch. 262, § 1.)






Chapter 12-14 - Payment of Traffic Fines

Chapter 12-14-1 - Payment of fines for ordinance violations to clerk of district court.

§ 12-14-1 Payment of fines for ordinance violations to clerk of district court.  The town council of any town or the legislative body of any city, except the cities of Providence, Newport, Central Falls, Cranston, and Warwick and the towns of Bristol, Charlestown, Johnston, Narragansett, North Kingstown, South Kingstown, Warren, Westerly, and North Providence may by ordinance provide that whenever a person shall be charged with a violation of a provision of any of its ordinances relating to traffic, the jurisdiction and cognizances of violations of which ordinance is in the district court, and the person is notified in writing by a police officer to appear on a day and hour stated in the notice to answer the charge before a division of the district court having jurisdiction, the person, instead of personally appearing in court, may, in person or by one duly authorized by him or her in writing, appear before the clerk of the division of the district court having jurisdiction, admit the truth of the charge and pay to the clerk any fine that the court may from time to time, by standing order or rule establish or as may be fixed by the ordinance enacted under this section as the fixed penalty for those violations, not to exceed in any case the maximum fine imposed by law; provided, that appearance, admission, and payment is made at the office of the clerk during the office hours of the clerk within seven (7) days of the notification, and failure to appear within that time shall be deemed a waiver of the right to dispose of the charge without personal appearance in court. The payment of the fine to the clerk in the manner provided in this section shall operate as a final disposition of the charge and the proceedings shall not be deemed criminal. The notice shall indicate the offense charged and shall also contain any information that will enable the person charged to take advantage of the provisions of the ordinance enacted under this section.

History of Section.
(G.L. 1923, ch. 331, § 42; P.L. 1932, ch. 1924, § 1; P.L. 1938, ch. 2618, § 1; G.L. 1938, ch. 501, § 42; P.L. 1940, ch. 863, § 1; P.L. 1941, ch. 1008, § 1; P.L. 1942, ch. 1120, § 1; P.L. 1945, ch. 1546, § 1; P.L. 1947, ch. 1912, § 1; P.L. 1948 ch. 2137, § 1; P.L. 1952, ch. 2976, § 1; G.L. 1956, § 12-14-1; P.L. 1961, ch. 16, § 1; P.L. 1961, ch. 49, § 1; P.L. 1962, ch. 136, § 1; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-2 - Violation of parking regulations in the city of Newport.

§ 12-14-2 Violation of parking regulations in the city of Newport.  The city of Newport is authorized and empowered to fix any fines that the Newport city council may, from time to time, establish for violation of traffic ordinances. The city council may designate the police department for the purpose of collecting any fines, when the offender desires to dispose of the charge without personal appearance in court within seven (7) days from notification of the fine. The police department is authorized to receive the fines, directly or by mail, from any person charged with violation of any provision of the ordinances of the city relating to traffic, and the money so received and collected shall be turned over by the police to the director of finance of the city. All charges, records and payments shall be immediately entered by the police in their books, containing records of the violations, their disposition, and money received as fines shall be audited not less than once every three (3) months by the finance director of the city. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court of the state of Rhode Island, second division, for trial and for any disposition of the case that the court may decide to be proper, in which case, the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(P.L. 1932, ch. 1907, § 1; G.L. 1938, ch. 501, § 43; P.L. 1951, ch. 2677, § 1; G.L. 1956, § 12-14-2; P.L. 1969, ch. 239, § 25; P.L. 1971, ch. 118, § 1.)



Chapter 12-14-3 - Violations of Central Falls ordinance.

§ 12-14-3 Violations of Central Falls ordinance.  The city of Central Falls is authorized and empowered to fix any fines that the council committee on police may, from time to time, establish for violation of traffic ordinances. The council committee on police may designate one person who shall act as clerk of the police department for the purpose of collecting fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court, within seven (7) days from notification of the fine. The police clerk of the police department is authorized to receive the fines directly from any person charged with a violation of any provision of the ordinances of the city relating to traffic, and the money so received and collected shall be turned over by the police clerk to the city treasurer. All charges, records and payments shall be immediately entered by the clerk of police, and the books of the clerk of police containing records of the violations, their dispositions, and money received as fines shall be audited not less than once each month by the city auditor of the city. In the event the offender refuses or neglects to dispose of the charges before seven (7) days, then he or she shall be brought before the district court for the fifth division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1 relating to fines and their disposition shall prevail.

History of Section.
(G.L. 1923, ch. 331, § 43; P.L. 1938, ch. 2618, § 2; G.L. 1938, ch. 501, § 44; G.L. 1956, § 12-14-3; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-4 - Violations of Bristol, Johnston, Narragansett, North Kingstown, South Kingstown, Warren, Westerly, West Warwick, and North Providence ordinances.

§ 12-14-4 Violations of Bristol, Johnston, Narragansett, North Kingstown, South Kingstown, Warren, Westerly, West Warwick, and North Providence ordinances.  The towns of Bristol, Johnston, Narrangansett, North Kingstown, South Kingstown, Warren, Westerly, West Warwick and North Providence are authorized and empowered to fix any fines that the respective town council may, from time to time, establish for violation of traffic ordinances. The town councils may designate the police department for the purpose of collecting the fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from the notification. The police department is authorized to receive the fines directly from any person charged with a violation of any provision of the ordinances of the town relating to traffic, and the money so received and collected shall be turned over by the police to the town treasurer. All charges, records and payments shall be immediately entered by the police, and the books of the police containing records of the violations, their dispositions and money received as fines shall be audited not less than once every three (3) months by a town auditor of the town. In the event the offender refuses or neglects to dispose of the charges before seven (7) days, then he or she shall be brought before the district court for the first, fourth, or sixth divisions, as the case may be, for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(G.L. 1938, ch. 501, § 45; P.L. 1940, ch. 863, § 2; P.L. 1941, ch. 1008, § 2; P.L. 1942, ch. 1120, § 2; G.L. 1956, § 12-14-4; P.L. 1961, ch. 16, § 2; P.L. 1961, ch. 49, § 2; P.L. 1962, ch. 136, § 2; P.L. 1969, ch. 239, § 25; P.L. 2001, ch. 298, § 1.)



Chapter 12-14-5 - Violations of Cranston ordinance.

§ 12-14-5 Violations of Cranston ordinance.  The city of Cranston is authorized and empowered to fix any fines that the committee on police of the city council may, from time to time, establish as fines for violation of traffic ordinances. The committee on police may designate the police department for the purpose of collecting the fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from notification. The police department is authorized to receive the fines directly from any person charged with violation of any provision of the ordinances of the city relating to traffic, and the money so received and collected shall be turned over by the police to the city treasurer. All charges, records, and payments shall be immediately entered by the police and the books of the police containing records of the violations, their dispositions, and money received as fines shall be audited not less than once every three (3) months by the city auditor of the city. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court for the sixth division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(G.L. 1938, ch. 501, § 46; P.L. 1945, ch. 1546, § 2; G.L. 1956, § 12-14-5; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-6 - Violations of Warwick ordinances.

§ 12-14-6 Violations of Warwick ordinances.  The city of Warwick is authorized and empowered to fix any fines that the police commission of the city of Warwick may, from time to time, establish for violation of traffic ordinances. The police department shall collect the fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from notification. The police department is authorized to receive fines directly from any person charged with a violation of any provision of the ordinance of the city relating to traffic, and the money so received and collected shall be turned over by the police to the city treasurer. All charges, records, and payments shall be immediately entered by the police, and the books of the police containing the records of the violations, their dispositions, and money received as fines, shall be audited not less than once every three (3) months by the city auditor of the city. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court for the third division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(G.L. 1938, ch. 501, § 47; P.L. 1947, ch. 1912, § 2; G.L. 1956, § 12-14-6; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-7 - Violations of Pawtucket ordinances.

§ 12-14-7 Violations of Pawtucket ordinances.  The city of Pawtucket is authorized and empowered to fix any fines that the public safety commission of the city of Pawtucket may, from time to time, establish for violation of traffic ordinances. The police department shall collect fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from notification. The police department is authorized to receive fines directly from any person charged with a violation of any provision of the ordinance of the city relating to traffic, and the money so received and collected shall be turned over by the police to the city treasurer. All charges, records, and payments shall be immediately entered by the police, and the books of the police containing the records of the violations, their disposition, and money received as fines, shall be audited not less than once every three (3) months by the city auditor of the city. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court for the fifth division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(G.L. 1938, ch. 501, § 48; P.L. 1948, ch. 2137, § 2; G.L. 1956, § 12-14-7; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-8 - Violations of Charlestown ordinance.

§ 12-14-8 Violations of Charlestown ordinance.  The town of Charlestown is authorized and empowered to fix any fines that the committee on police of the town council may, from time to time, establish for violation of traffic ordinances. The committee on police may designate the police department for the purpose of collecting fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from notification. The police department is authorized to receive the fines directly from any person charged with a violation of any provision of the ordinances of the town relating to traffic, and the money so received and collected shall be turned over by the police to the town treasurer. All charges, records, and payments shall be immediately entered by the police, and the books of the police containing records of the violations, their dispositions, and money received as fines shall be audited not less than once every three (3) months by the town auditor of the town. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court for the fourth division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines, and their disposition, shall prevail.

History of Section.
(G.L. 1938, ch. 501, § 49; P.L. 1952, ch. 2976, § 2; G.L. 1956, § 12-14-8; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-9 - Violations of Lincoln ordinances.

§ 12-14-9 Violations of Lincoln ordinances.  A person charged with a violation of any provision of the ordinances relating to traffic, ordained by the town council of the town of Lincoln, except as provided in this section, and notified in writing by a police officer to appear on a day and hour stated in the notice to answer the charge before the district court for the fifth division, instead of personally appearing in court, may in person or by one duly authorized by him or her in writing appear at the Lincoln town clerk's office admit the truth of the charge and pay to the town clerk one dollar ($1.00) for the first violation, two dollars ($2.00) for the second violation, and three dollars ($3.00) for the third violation committed within the consecutive period of twelve (12) months next preceding the date of the violation; provided, that operators of cars registered out of the state may pay fines by mailing the tag and the amount of the fine, within three (3) days from the violation, if it is a first violation, or within three (3) days of receipt of notice from the officer in charge of traffic violations that the violation is a second or third violation, as the case may be, by certified mail postage prepaid, addressed to the town clerk, town clerk's office, Lincoln, Rhode Island. Failure to appear and pay the fine or to mail the tag and the amount of the fine within three (3) days of the notice shall be deemed a waiver to dispose of the charge without personal appearance before the district court; provided, that person charged with passing a red light, stop signal, and/or the manual signal to stop of a properly authorized police officer may appear before the town clerk at the town clerk's office and pay to him or her the sum of five dollars ($5.00) for the first violation and ten dollars ($10.00) for the second violation; and provided, further, that appearance, admission, and payment is made to the town clerk at the town clerk's office within three (3) days of notification, and failure to appear within that time, shall be deemed a waiver of the right to appear and to dispose of the charge without personal appearance in the district court. The payment of the fine in the manner provided in this section shall operate as a final disposition of the charge, and the proceedings shall not be deemed criminal. The notice provided in this section shall indicate the offense charged and shall also contain any information that will enable the person charged to take advantage of the provisions of this section. The right to dispose of a charge without personal appearance in court may not be exercised by any person who in any consecutive period of twelve (12) months next preceding the charge has been three (3) times in the aggregate adjudged guilty by the court, or has admitted the truth of the charges made against him or her of a violation of the ordinance relating to traffic for illegal parking or twice for the traffic ordinance relating to passing a red light, stop signal, or manual signal of an authorized officer to stop under the provisions of this section.

History of Section.
(R.P.L. 1957, ch. 131, § 1; P.L. 1969, ch. 239, § 25.)



Chapter 12-14-10 - Violations of traffic and parking regulations in the town of Jamestown.

§ 12-14-10 Violations of traffic and parking regulations in the town of Jamestown.  A person charged with the violation of any provision of the ordinances relating to parking and/or traffic ordained by the town council of the town of Jamestown, and a person charged with a violation of any parking regulation of the state traffic commission relating to parking in Jamestown, notified in writing by a police officer to appear on a day and hour stated in the notice to answer the charge before the district court of the second division, instead of personally appearing in court may in person or by one duly authorized by him or her in writing appear at the Jamestown police station, admit the truth of the charge and pay to the officer in charge of the police station the amount of the fine set forth in the ordinance or parking regulation of the state traffic commission for violations, and the police department shall collect the fines as provided in this section, when the offender decides to dispose of the charge without personal appearance in court within seven (7) days from notification. The police department is authorized to receive fines directly from any person charged with a violation, and money so received and collected shall be turned over by the police to the town treasurer. All charges, records, and payments shall be immediately entered by the police and the books of the police containing the records of the violations, their dispositions and money received as fines, shall be audited not less than once every three (3) months by the town treasurer of the town. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court of the second division for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail. In addition the offender may mail the fine in accordance with the applicable provisions of the general laws.

History of Section.
(P.L. 1961, ch. 181, § 1; P.L. 1969, ch. 239, § 25; P.L. 1972, ch. 232, § 1.)



Chapter 12-14-11 - Violations of parking regulations in the town of Barrington.

§ 12-14-11 Violations of parking regulations in the town of Barrington.  The town of Barrington is authorized and empowered to fix any fines that the Barrington town council may, from time to time, establish for violation of any provision of the ordinances relating to parking. The town council may designate the police department for the purpose of collecting fines as provided in this section, when the offender desires to dispose of the charge without personal appearance in court, within seven (7) days from notification. The police department is authorized to receive the fines, directly or by mail, from any person charged with violation of any provision of the ordinances of the town relating to traffic, and the money so received and collected shall be turned over by the police to the town treasurer of Barrington. All charges, records, and payments shall be immediately entered by the police in their books containing records of violations, and their disposition, and money received as fines shall be audited not less than once every three (3) months by the town treasurer of the town. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court of the state of Rhode Island, first division, for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(P.L. 1988, ch. 134, § 2.)



Chapter 12-14-12 - Violations of parking regulations in the town of Smithfield.

§ 12-14-12 Violations of parking regulations in the town of Smithfield.  The town of Smithfield is authorized and empowered to fix any fines that the Smithfield town council may, from time to time, establish for violation of any provision of the ordinances relating to parking. The town council may designate the police department for the purpose of collecting fines as provided in this section, when the offender desires to dispose of the charge without personal appearance in court, within seven (7) days from notification. The police department is authorized to receive fines, directly or by mail, from any person charged with violation of any provision of the ordinances of the town relating to traffic, and the money so received and collected shall be turned over by the police to the town treasurer of Smithfield. All charges, records, and payments shall be immediately entered by the police in the books of the police containing records of violations and their disposition, and money received as fines shall be audited not less than once every three (3) months by the town treasurer of the town. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court of the state of Rhode Island, seventh division, for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(P.L. 1965, ch. 158, § 1; P.L. 1969, ch. 239, § 25; P.L. 1985, ch. 172, §§ 1, 2.)



Chapter 12-14-13 - Violations of parking regulations in the town of Burrillville.

§ 12-14-13 Violations of parking regulations in the town of Burrillville.  (a) The town of Burrillville is further authorized and empowered to fix any fines that the town council may, from time to time, establish for violation of its traffic ordinances. The town council may designate the police department for the purpose of collecting fines as provided in this section, when the offender decides to dispose of a charge without personal appearance in court within three (3) days from the date of notification.

(b) A person charged with the violation of any provision of the ordinances relating to parking ordained by the town council of the town of Burrillville and notified in writing by a police officer to appear on a day and hour stated in the notice to answer the charge before the district court for the seventh division instead of personally appearing in court may, in person or by one duly authorized by him or her in writing, appear at the Burrillville police station, admit the truth of the charge and pay the fine to the officer in charge of the police station; provided, that operators of cars registered out of the state may pay the fine by mailing the tag and the amount of the fine within three (3) days from the date of the violation, postage prepaid, addressed to the town clerk, town clerk's office, Burrillville, Rhode Island; failure to appear and pay the fine or to mail the tag and the amount of the fine within three (3) days of the notice shall be deemed a waiver to dispose of the charge without personal appearance in court; and provided, further, that the appearance, admission, and payment is made to the clerk within three (3) days of notification, and failure to appear within that time shall be deemed a waiver of the right to appear and to dispose of the charge without personal appearance in court. The payment of the fine in the manner provided in this section shall operate as a final disposition of the charge and the proceedings shall not be deemed criminal. The notice provided pursuant to this section shall indicate the offense charged and shall also contain any information that will enable the person charged to take advantage of the provisions of this section. The right to dispose of a charge without personal appearance in court may not be exercised by any person who in any consecutive period of twelve (12) months next preceding the charge has been three (3) times in the aggregate adjudged guilty by the court, or has three (3) times admitted the truth of the charges made against him or her under the provisions of this section.

History of Section.
(P.L. 1965, ch. 159, § 1; P.L. 1969, ch. 239, § 25; P.L. 1985, ch. 320, § 1.)



Chapter 12-14-14 - Violations of parking regulations in the town of Portsmouth.

§ 12-14-14 Violations of parking regulations in the town of Portsmouth.  The town of Portsmouth is authorized and empowered to fix any fines that the Portsmouth town council may, from time to time, establish for violation of any provision of the ordinances relating to parking. The town council may designate the police department for the purpose of collecting the fines as provided in this section, when the offender desires to dispose of the charge without personal appearance in court, within seven (7) days from notification. The police department is authorized to receive the fines, directly or by mail, from any person charged with violation of any provision of the ordinances of the town relating to traffic, and the money so received and collected shall be turned over by the police to the town treasurer of Portsmouth. All charges, records, and payments shall be immediately entered by the police in their books containing records of violations and their disposition, and money received as fines shall be audited not less than once every three (3) months by the town finance director's office of the town. In the event the offender refuses or neglects to dispose of the charges within seven (7) days, then he or she shall be brought before the district court of the state of Rhode Island, second division, for trial and for any disposition of the case that the court may decide to be proper, in which case the provisions of § 12-14-1, relating to fines and their disposition, shall prevail.

History of Section.
(P.L. 1990, ch. 266, § 1.)






Chapter 12-15 - Public Defender

Chapter 12-15-1 - Office created.

§ 12-15-1 Office created.  There is created the office of public defender.

History of Section.
(P.L. 1941, ch. 1007, § 1; G.L. 1956, § 12-15-1.)



Chapter 12-15-2 - Appointment and term of public defender.

§ 12-15-2 Appointment and term of public defender.  The governor with the advice and consent of the senate shall appoint a member of the bar of this state who has been admitted to practice law for at least five (5) years to fill the office of the public defender. The public defender shall serve a term of six (6) years and until a successor is appointed and qualified.

History of Section.
(P.L. 1941, ch. 1007, § 2; G.L. 1956, § 12-15-2; P.L. 1968, ch. 3, § 1; P.L. 2001, ch. 36, § 1.)



Chapter 12-15-3 - Duty to represent indigent defendants.

§ 12-15-3 Duty to represent indigent defendants.  It shall be the duty of the public defender to represent and act as attorney for indigent defendants in those criminal cases referred to him or her by the supreme court, by the superior courts, by the district courts, and as are set forth in § 14-1-31, and he or she shall be engaged full time in that capacity.

History of Section.
(P.L. 1941, ch. 1007, § 3; G.L. 1956, § 12-15-3; P.L. 1966, ch. 271, § 1; P.L. 1968, ch. 3, § 2; P.L. 1974, ch. 49, § 1.)



Chapter 12-15-4 - Office facilities.

§ 12-15-4 Office facilities.  The public defender shall have an office in the Providence County Courthouse which shall be assigned to him or her for his or her use by the Providence county courthouse commission.

History of Section.
(P.L. 1941, ch. 1007, § 4; G.L. 1956, § 12-15-4.)



Chapter 12-15-5 - Powers to accept grants and bequests.

§ 12-15-5 Powers to accept grants and bequests.  The public defender shall have the power to apply for and accept grants and bequests of funds from other states, interstate agencies, and independent authorities, and private firms, individuals, and foundations, for the purpose of carrying out his or her lawful responsibilities. The funds shall be deposited with the general treasurer in a restricted receipt account established within the department to permit funds to be expended in accordance with the provisions of the grant or bequest.

History of Section.
(P.L. 1985, ch. 461, § 1.)



Chapter 12-15-6 - Assistant defenders.

§ 12-15-6 Assistant defenders.  The public defender may appoint any assistants that may be deemed necessary, whose power and duties shall be similar to those imposed upon the public defender by law and shall be performed under and by the advice and direction of the public defender.

History of Section.
(P.L. 1941, ch. 1007, § 6; G.L. 1956, § 12-15-6; P.L. 1968, ch. 3, § 3.)



Chapter 12-15-7 - Appropriations for expenses.

§ 12-15-7 Appropriations for expenses.  The general assembly shall annually appropriate any sum or sums that it may deem necessary for the payment of the salaries of any clerical assistance that may be deemed necessary and for the payment of office expenses and other actual expenses incurred by the public defender in the performance of his or her duties; and the controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or sums, or as much of the sum or sums as may from time to time be required, upon receipt by him or her of proper vouchers approved by the public defender.

History of Section.
(P.L. 1941, ch. 1007, § 7; P.L. 1942, ch. 1133, § 1; G.L. 1956, § 12-15-7.)



Chapter 12-15-8 - "Indigent defendants" defined.

§ 12-15-8 "Indigent defendants" defined.  For the purpose of assisting the public defender or his or her assistants to carry out their duties under this chapter, "indigent defendant," when used in connection with representation and action as attorney by the public defender or one of his or her assistants in cases before the courts under this chapter, includes a person who after payment of necessary expenses for food, shelter and medical care, does not have sufficient income or assets to enable him or her to retain counsel nor is there any one to whom he or she is entitled to look for support who has that income or assets.

History of Section.
(P.L. 1962, ch. 196, § 1; P.L. 1966, ch. 271, § 2; P.L. 1968, ch. 3, § 4; P.L. 1996, ch. 175, § 1.)



Chapter 12-15-9 - Eligibility for assistance.

§ 12-15-9 Eligibility for assistance.  Every person who seeks the services of the office of the public defender under this chapter must make affidavit under oath that, after payment of necessary expenses for food, shelter and medical care, he or she does not have sufficient income or assets to enable him or her to retain counsel, nor is there any one to whom he or she is entitled to look for support who has that income or assets. The public defender, on his or her own instigation or at the request of a referring court, may require a further financial statement, may require relevant documents, and may conduct any investigation he or she deems appropriate. If the public defender, after examination and investigation of the financial statement, is satisfied that the person submitting it is an indigent defendant, the public defender or one of his or her assistants shall defend the person; provided, that if the public defender is satisfied that the person is not an indigent defendant, he or she shall notify the court which referred the person to the public defender's office of the determination that the person is not an indigent defendant.

History of Section.
(P.L. 1962, ch. 196, § 1; P.L. 1966, ch. 271, § 2; P.L. 1996, ch. 175, § 1.)



Chapter 12-15-10 - Confidential nature of financial statement.

§ 12-15-10 Confidential nature of financial statement.  The public defender, his or her assistants, and every employee of his or her office is expressly prohibited from divulging to any individual not officially connected with his or her office any information obtained by the public defender, his or her assistants, or any employee of that office in the regular course of their duty or from any financial statement submitted under § 12-15-9 or from the records and reports of their investigation, or from the permanent records of that office, which would reveal any of the information relative to the financial status or any person submitting a financial statement. Every request for information directed to the public defender shall be denied if the request would necessitate that individual to divulge any information which is declared in this section to be held confidential by the public defender; provided, the public defender is authorized to divulge the information confidentially held by that office to the court referring a defendant in a criminal case to the public defender's office.

History of Section.
(P.L. 1962, ch. 196, § 1; P.L. 1966, ch. 271, § 2.)



Chapter 12-15-11 - Penalty for false representation.

§ 12-15-11 Penalty for false representation.  Whoever knowingly makes a false statement or representation to the public defender, assistants, or any employee of that office to obtain the legal services of the public defender or one of his or her assistants under this chapter, either for himself or herself or for any other person, shall, upon conviction, be punished by a fine of not less than fifty dollars ($50.00) nor more than three hundred dollars ($300), or by imprisonment not longer than thirty (30) days, or both. Each false statement or representation shall constitute a separate and distinct offense.

History of Section.
(P.L. 1962, ch. 196, § 1.)






Chapter 12-16 - Attendance of Witnesses from Without State

Chapter 12-16-1 - Short title.

§ 12-16-1 Short title.  This chapter may be cited as the "Uniform Act to Secure the Attendance of Witnesses from Without the State in Criminal Cases."

History of Section.
(P.L. 1936, ch. 2382, § 6; G.L. 1938, ch. 626, § 6; G.L. 1956, § 12-16-1.)



Chapter 12-16-2 - Definitions.

§ 12-16-2 Definitions.  (a) "State" includes any territory of the United States and the District of Columbia.

(b) "Witness" as used in this chapter includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.

History of Section.
(P.L. 1936, ch. 2382, § 1; G.L. 1938, ch. 626, § 1; G.L. 1956, § 12-16-2.)



Chapter 12-16-3 - Certification by foreign judge as to witness from this state.

§ 12-16-3 Certification by foreign judge as to witness from this state.  If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of the court: (1) that there is a criminal prosecution pending in the court or that a grand jury investigation has commenced or is about to commence, (2) that a person being within this state is a material witness in the prosecution or grand jury investigation, and (3) that the person's presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which the person is, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a certain time and place for the hearing.

History of Section.
(P.L. 1936, ch. 2382, § 2; G.L. 1938, ch. 626, § 2; G.L. 1956, § 12-16-3.)



Chapter 12-16-4 - Issuance of summons to appear in another state.

§ 12-16-4 Issuance of summons to appear in another state.  If at a hearing the judge determines: (1) that the witness is material and necessary, (2) that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and (3) that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence will give to him or her protection from arrest and the service of civil and criminal process, the judge shall issue a summons with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any hearing the certificate shall be prima facie evidence of all the facts stated in it.

History of Section.
(P.L. 1936, ch. 2382, § 2; G.L. 1938, ch. 626, § 2; G.L. 1956, § 12-16-4.)



Chapter 12-16-5 - Taking into custody and delivery of witness.

§ 12-16-5 Taking into custody and delivery of witness.  If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his or her attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before him or her for the hearing; and the judge at the hearing, being satisfied of the desirability of custody and delivery, for which determination the certificate shall be prima facie proof of that desirability, may, in lieu of issuing subpoena or summons, order that the witness be immediately taken into custody and delivered to an officer of the requesting state.

History of Section.
(P.L. 1936, ch. 2382, § 2; G.L. 1938, ch. 626, § 2; G.L. 1956, § 12-16-5.)



Chapter 12-16-6 - Punishment for disobedience of summons.

§ 12-16-6 Punishment for disobedience of summons.  If a witness, who is summoned as provided in this chapter, after being paid or tendered by some properly authorized person the sum of ten cents ($0.10) a mile for each mile and five dollars ($5.00) for each day that he or she is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History of Section.
(P.L. 1936, ch. 2382, § 2; G.L. 1938, ch. 626, § 2; G.L. 1956, § 12-16-6.)



Chapter 12-16-7 - Certificate to summon witness from another state.

§ 12-16-7 Certificate to summon witness from another state.  If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state is a material witness in a prosecution pending in a court of record in this state or in a grand jury investigation which has commenced or is about to commence, a judge of the court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

History of Section.
(P.L. 1936, ch. 2382, § 3; G.L. 1938, ch. 626, § 3; G.L. 1956, § 12-16-7.)



Chapter 12-16-8 - Receiving custody of witness from another state.

§ 12-16-8 Receiving custody of witness from another state.  If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of this state to assure his or her attendance in this state, the judge may direct that the witness be immediately brought before him or her; and the judge, being satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof, may order that the witness be immediately taken into custody and delivered to an officer of this state, which order shall be sufficient authority to the officer to take the witness into custody and hold him or her unless and until he or she may be released by bail, recognizance, or order of the judge issuing the certificate.

History of Section.
(P.L. 1936, ch. 2382, § 3; G.L. 1938, ch. 626, § 3; G.L. 1956, § 12-16-8.)



Chapter 12-16-9 - Fees tendered  Duration of attendance required  Failure to testify.

§ 12-16-9 Fees tendered  Duration of attendance required  Failure to testify.  If the witness is summoned to attend and testify in this state, he or she shall be tendered the sum of ten cents ($0.10) a mile for each mile and five dollars ($5.00) for each day that he or she is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History of Section.
(P.L. 1936, ch. 2382, § 3; G.L. 1938, ch. 626, § 3; G.L. 1956, § 12-16-9.)



Chapter 12-16-10 - Exemption from process of witnesses entering state.

§ 12-16-10 Exemption from process of witnesses entering state.  If a person comes into this state in obedience to a summons directing him or her to attend and testify in this state that person shall not, while in this state pursuant to the summons or order, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his or her entrance into this state under the summons.

History of Section.
(P.L. 1936, ch. 2382, § 4; G.L. 1938, ch. 626, § 4; G.L. 1956, § 12-16-10.)



Chapter 12-16-11 - Exemption from process of witnesses passing through state.

§ 12-16-11 Exemption from process of witnesses passing through state.  A person passing through this state while going to another state in obedience to a summons or order to attend and testify in that state or while returning from testifying, shall not, while so passing through this state, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his or her entrance into this state under the summons or order.

History of Section.
(P.L. 1936, ch. 2382, § 4; G.L. 1938, ch. 626, § 4; G.L. 1956, § 12-16-11.)



Chapter 12-16-12 - Uniformity of construction.

§ 12-16-12 Uniformity of construction.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

History of Section.
(P.L. 1936, ch. 2382, § 5; G.L. 1938, ch. 626, § 5; G.L. 1956, § 12-16-12.)



Chapter 12-16-13 - Severability.

§ 12-16-13 Severability.  If any part of this chapter is for any reason declared void, its invalidity shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1936, ch. 2382, § 8; G.L. 1938, ch. 626, § 7; G.L. 1956, § 12-16-13.)






Chapter 12-16.1 - Uniform Rendition of Prisoners As Witnesses in Criminal Proceeding Act

Chapter 12-16.1-1 - Definitions.

§ 12-16.1-1 Definitions.  As used in this chapter:

(1) "Penal institutions" includes a jail, prison, penitentiary, house of correction, or other place of penal detention.

(2) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.

(3) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-2 - Summoning witness in this state to testify in another state.

§ 12-16.1-2 Summoning witness in this state to testify in another state.  (a) A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2) That a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action; and

(3) That his or her presence will be required during a specified time.

(b) Upon presentation of the certificate to any judge having jurisdiction over the confined person, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him or her at the hearing.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-3 - Court order.

§ 12-16.1-3 Court order.  If at the hearing the judge determines: (1) that the witness may be material and necessary, (2) that his or her attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness, (3) that the laws of the state in which he or she is requested to testify will give him or her protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and (4) that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he or she will be required to pass, the judge shall issue an order with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce him or her, in the court in which the criminal action is pending or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing any conditions that the judge shall determine.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-4 - Terms and conditions.

§ 12-16.1-4 Terms and conditions.  The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his or her testimony, proper safeguards on the witness' custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe any other conditions that the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the prescribed conditions.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-5 - Exceptions.

§ 12-16.1-5 Exceptions.  This chapter does not apply to any person in this state confined as insane or mentally ill, or as a defective delinquent, or under sentence of death.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-6 - Prisoner from another state summoned to testify in this state.

§ 12-16.1-6 Prisoner from another state summoned to testify in this state.  (a) If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2) That a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action; and

(3) That the person's presence will be required during a specified time.

(b) The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the confined prisoner, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-7 - Compliance.

§ 12-16.1-7 Compliance.  The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

History of Section.
(P.L. 1970, ch. 4, § 1.)



Chapter 12-16.1-8 - Exemption from arrest and service of process.

§ 12-16.1-8 Exemption from arrest and service of process.  If a witness from another state comes into or passes through this state under an order directing the witness to attend in this or another state, he or she shall not, while in this state pursuant to the order, be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his or her arrival in this state under the order.

History of Section.
(P.L. 1970, ch. 4, § 1.)






Chapter 12-17 - Trial

Chapter 12-17-1 - Trial in superior court only on indictment, information, or appeal  Venue.

§ 12-17-1 Trial in superior court only on indictment, information, or appeal  Venue.  No person shall be put on trial for any offense before the superior court except upon indictment found by a grand jury, or upon an information signed by the attorney general or one of the attorney general's designated assistants, or upon appeal from the sentence of a district court, and, unless otherwise provided by law, the trial shall be held before the superior court in the county in which the offense may lawfully be alleged to have been committed or shall have been committed and not elsewhere, but this provision and all other general and special provisions fixing the venue of criminal actions shall be subject to the exception that proceedings by indictment, information, or on appeal for offenses alleged to have been committed or committed in the county of Bristol shall be had in the county of Providence.

History of Section.
(G.L. 1896, ch. 285, §§ 1, 7; C.P.A. 1905, §§ 1179, 1180; G.L. 1909, ch. 354, §§ 1, 7; G.L. 1909, ch. 354, § 31; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 31; G.L. 1938, ch. 625, § 31; G.L. 1956, § 12-17-1; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-2 - "Not guilty" plea inferred.

§ 12-17-2 "Not guilty" plea inferred.  If any person on being arraigned for an offense shall stand mute or not answer directly, or shall peremptorily challenge a greater number of the persons summoned as jurors than he or she is by law entitled to challenge, the plea of "not guilty" shall be entered on the record, the supernumerary challenges shall be disregarded, and the trial shall proceed as if the prisoner had pleaded "not guilty" and as if he or she had not made the challenges.

History of Section.
(G.L. 1896, ch. 285, § 18; G.L. 1909, ch. 354, § 18; G.L. 1909, ch. 354, § 15; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 15; G.L. 1938, ch. 625, § 15; G.L. 1956, § 12-17-2.)



Chapter 12-17-3 - Waiver of jury trial  Special findings and rulings.

§ 12-17-3 Waiver of jury trial  Special findings and rulings.  In all criminal cases the accused may, if he or she shall so elect and with the leave of the court, waive a trial by jury, and in those cases the court shall have jurisdiction to hear and try the cause without a jury and render judgment and pass sentence. In cases so tried the court shall, upon request of the accused, make special finding upon any issue of fact and special ruling upon any question of law arising in the case.

History of Section.
(G.L. 1923, ch. 407, § 78; P.L. 1929, ch. 1335, § 1; G.L. 1938, ch. 625, § 71; G.L. 1956, § 12-17-3.)



Chapter 12-17-5 - Continuance of trial to conclusion after opening to jury.

§ 12-17-5 Continuance of trial to conclusion after opening to jury.  Notwithstanding the provisions of § 8-7-2, and notwithstanding the provisions of any other law previously enacted, whenever a criminal trial shall have been opened to a jury the trial shall continue to its conclusion.

History of Section.
(P.L. 1949, ch. 2335, § 1; G.L. 1956, § 12-17-5.)



Chapter 12-17-6 - Control and disposition of property used as evidence.

§ 12-17-6 Control and disposition of property used as evidence.  All property, money, or estate taken or detained as evidence in any criminal cause shall be subject to the order of the court before which the indictment, information, or complaint shall be brought or pending, and shall, at the termination of the cause, be restored to the rightful owner.

History of Section.
(G.L. 1896, ch. 285, § 30; G.L. 1909, ch. 354, § 30; G.L. 1909, ch. 354, § 66; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 66; G.L. 1938, ch. 625, § 59; G.L. 1956, § 12-17-6; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-7 - Release of property held as evidence after escape of defendant.

§ 12-17-7 Release of property held as evidence after escape of defendant.  If any defendant charged with the commission of any crime or offense after arrest upon indictment, information, or complaint found shall have escaped, the court before which the indictment, information, or complaint shall be pending may, after the lapse of a reasonable time, return and restore any property or estate held pursuant to § 12-7-16 to its owner.

History of Section.
(G.L. 1896, ch. 285, § 31; G.L. 1909, ch. 354, § 31; G.L. 1909, ch. 354, § 67; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 67; G.L. 1938, ch. 625, § 60; G.L. 1956, § 12-17-7; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-8 - Compulsory process for defense witnesses.

§ 12-17-8 Compulsory process for defense witnesses.  Compulsory process for obtaining witnesses in favor of any person indicted or charged by information shall issue out of any court before which the person shall be brought for trial, upon a satisfactory showing that he or she is unable to procure witnesses at his or her own expense.

History of Section.
(G.L. 1896, ch. 285, § 65; G.L. 1909, ch. 354, § 65; G.L. 1909, ch. 354, § 68; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 68; G.L. 1938, ch. 625, § 61; G.L. 1956, § 12-17-8; P.L. 1972, ch. 169, § 23; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-9 - Defendant as witness.

§ 12-17-9 Defendant as witness.  No respondent in a criminal prosecution, offering himself or herself as a witness, shall be excluded from testifying because he or she is a respondent; and neglect or refusal so to testify shall create no presumption nor be used in argument against him or her.

History of Section.
(C.P.A. 1905, § 396; G.L. 1909, ch. 292, § 44; G.L. 1923, ch. 342, § 44; G.L. 1938, ch. 538, § 11; G.L. 1956, § 12-17-9.)



Chapter 12-17-10 - Defendant's spouse as witness.

§ 12-17-10 Defendant's spouse as witness.  The husband or wife of any respondent in a criminal prosecution, offering himself or herself as a witness, shall not be excluded from testifying because he or she is the husband or wife of the respondent.

History of Section.
(C.P.A. 1905, § 397; G.L. 1909, ch. 292, § 45; G.L. 1923, ch. 342, § 45; G.L. 1938, ch. 537, § 17; G.L. 1956, § 12-17-10.)



Chapter 12-17-10.1 - Spouse as witness in domestic or child abuse actions.

§ 12-17-10.1 Spouse as witness in domestic or child abuse actions.  In any prosecution involving sexual assault, assault, or abuse committed against one's spouse or against a minor child of the defendant or of the defendant's spouse, the judge may order the spouse of the defendant to give testimony against the defendant notwithstanding the fact that the spouse may have been married to the defendant before, at the time of, or after the commission of the offense, and notwithstanding the fact that the spouse may be called as a witness during the existence of the marriage or after its dissolution.

History of Section.
(P.L. 1987, ch. 124, § 2.)



Chapter 12-17-11 - Commitment of witness on presumption of perjury.

§ 12-17-11 Commitment of witness on presumption of perjury.  Whenever it shall appear to any court of record that any witness or party who has been legally sworn or affirmed and examined or has made an affidavit in the proceeding before the court has testified in such a manner as to induce a reasonable presumption that he or she has been guilty of perjury in the proceeding, the court may immediately commit the witness or party by an order or process for that purpose, or may take a recognizance with surety for his or her appearance to answer an indictment or information for perjury.

History of Section.
(G.L. 1896, ch. 285, § 22; G.L. 1909, ch. 354, § 22; G.L. 1909, ch. 354, § 72; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 72; G.L. 1938, ch. 625, § 65; G.L. 1956, § 12-17-11; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-12 - Detention of evidence as to perjury.

§ 12-17-12 Detention of evidence as to perjury.  If, in any proceeding in which perjury may be reasonably presumed pursuant to § 12-17-11, any papers, books, or documents shall have been produced which shall be deemed necessary to be used in any prosecution for perjury, the court may by order detain them from the person producing them, so long as may be necessary, in order that they may be used in the prosecution.

History of Section.
(G.L. 1896, ch. 285, § 23; G.L. 1909, ch. 354, § 23; G.L. 1909, ch. 354, § 73; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 73; G.L. 1938, ch. 625, § 66; G.L. 1956, § 12-17-12.)



Chapter 12-17-13 - Jury ordered not to separate.

§ 12-17-13 Jury ordered not to separate.  Upon motion of the attorney general or of the attorney for the defendant in a criminal case, the court may, in its discretion, order that the jury impaneled and sworn to serve shall not be permitted to separate until discharged according to law from the further consideration of the case; provided, notwithstanding the provisions of § 8-7-2, whenever a criminal trial shall have been opened to a jury, the trial shall continue to its conclusion; and provided, further, that the jurors shall receive double pay. Sheriffs assigned to juries subject to an order not to separate shall receive double pay.

History of Section.
(P.L. 1920, ch. 1948, § 38; G.L. 1923, ch. 329, § 38; G.L. 1938, ch. 506, § 36; G.L. 1938, ch. 506, § 34; P.L. 1939, ch. 700, § 1; P.L. 1949, ch. 2333, § 1; G.L. 1956, § 12-17-13.)



Chapter 12-17-14 - Conviction of lesser-included offense or attempt.

§ 12-17-14 Conviction of lesser-included offense or attempt.  Whenever any person is tried upon an indictment, information, or complaint and the court or jury, as the case may be, shall not be satisfied that he or she is guilty of the whole offense, but shall be satisfied that he or she is guilty of so much of the offense as shall substantially amount to an offense of a lower nature, or that the defendant did not complete the offense charged, but that he or she was guilty only of an attempt to commit the same offense, the court or jury may find him or her guilty of the lower offense or guilty of an attempt to commit the offense, as the case may be, and the court shall proceed to sentence the person for the offense of which he or she shall be so found guilty, notwithstanding that the court had not otherwise jurisdiction of the offense.

History of Section.
(G.L. 1896, ch. 285, § 24; P.L. 1897, ch. 463, § 1; C.P.A. 1905, § 1185; G.L. 1909, ch. 354, § 24; G.L. 1909, ch. 354, § 11; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 11; G.L. 1938, ch. 625, § 11; G.L. 1956, § 12-17-14; P.L. 1974, ch. 118, § 13.)



Chapter 12-17-15 - Compelling evidence in criminal proceedings  Immunity.

§ 12-17-15 Compelling evidence in criminal proceedings  Immunity.  Whenever a witness, including a child as defined in § 14-1-3, refuses, on the basis of his or her privilege against self-incrimination, to answer a question or to produce other evidence of any kind in a criminal proceeding before any court or grand jury of this state, the attorney general may, in writing, request the presiding justice of the superior court or the chief judge of the family court or the district court to order the witness to answer the question or produce the evidence. The court, in its discretion, after notice to the witness, may order the witness to answer the question or produce the evidence. The witness may not refuse to comply with the order on the basis of his privilege against self-incrimination; but the witness shall not be prosecuted or subjected to penalty or forfeiture for, or on account of, any transaction or matter regarding which, in accordance with the order, he or she gave answer or produced evidence and no testimony or other information compelled under the order or any information directly or indirectly derived from the testimony or other information shall be used against the witness in any criminal case, except he or she may be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer, or in producing or failing to produce evidence, in accordance with the order. No court order directing a witness to answer a question or to produce evidence issued pursuant to this section shall operate to vacate, modify, or otherwise prevent the enforcement of any conviction, judgment, or sentence entered by any court against the witness prior to the grant of immunity, unless the order entered pursuant to this section expressly provides for it.

History of Section.
(P.L. 1969, ch. 54, § 1; P.L. 1981, ch. 217, § 1; P.L. 1981, ch. 243, § 1; P.L. 1986, ch. 513, § 1.)



Chapter 12-17-16 - Defendant's right of discovery.

§ 12-17-16 Defendant's right of discovery.  In any criminal proceeding where the prosecution is in possession of tangible evidence which may be used at trial of any defendant, the defendant shall have the right upon demand given in writing to the prosecuting authorities to inspect, examine, and/or copy the evidence at a time and place to be fixed by a justice of a court of proper jurisdiction.

History of Section.
(P.L. 1969, ch. 203, § 1.)






Chapter 12-18 - Probation

Chapter 12-18-1 - Placement of offenders under director of corrections.

§ 12-18-1 Placement of offenders under director of corrections.  It shall be lawful for any court in the state, at any time before sentence, to provisionally place any offender, juvenile or adult, who can lawfully be admitted to bail, under the control and supervision of the director of corrections or the director's designee or any probation officer that the director may designate, and whenever any offender shall be placed in the custody or under the control and supervision of the director or designee or of any designated probation officer, the director or designee and the probation officer shall have and exercise the same rights and powers in relation to the offender as are or may be possessed by a surety on a recognizance.

History of Section.
(G.L. 1923, ch. 405, § 2; P.L. 1926, ch. 861, § 1; G.L. 1923, ch. 405, § 3; P.L. 1932, ch. 1930, § 2; G.L. 1938, ch. 619, § 3; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 12-18-1; P.L. 1966, ch. 182, § 2; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 2; P.L. 1976, ch. 290, § 6.)



Chapter 12-18-2 - Return of probationers or parolees from outside state.

§ 12-18-2 Return of probationers or parolees from outside state.  Whenever any person who has been placed in custody of the director of corrections or the director's designee or of a probation officer by any court in this state, or has been paroled by the parole board, has left this state while in custody or while on parole, the director or designee, in his or her discretion, with the advice of the attorney general, is authorized to cause the person to be brought back to this state.

History of Section.
(G.L. 1909, ch. 352, § 5; P.L. 1912, ch. 777, § 1; P.L. 1914, ch. 1052, § 1; G.L. 1923, ch. 405, § 5; G.L. 1923, ch. 405, § 3; P.L. 1926, ch. 861, § 1; G.L. 1923, ch. 405, § 4; P.L. 1932, ch. 1930, § 2; G.L. 1938, ch. 619, § 4; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 12-18-2; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 2; P.L. 1976, ch. 290, § 6.)



Chapter 12-18-3 - Plea of nolo contendere followed by probation  Effect.

§ 12-18-3 Plea of nolo contendere followed by probation  Effect.  (a) Whenever any person shall be arraigned before the district court or superior court and shall plead nolo contendere, and the court places the person on probation pursuant to § 12-18-1, then upon the completion of the probationary period, and absent a violation of the terms of the probation, the plea and probation shall not constitute a conviction for any purpose. Evidence of a plea of nolo contendere followed by a period of probation, completed without violation of the terms of the probation, may not be introduced in any court proceeding, except that records may be furnished to a sentencing court following the conviction of an individual for a crime committed subsequent to the successful completion of probation on the prior offense.

(b) This section shall not apply to any person who is sentenced to serve a term in the adult correctional institutions or who is given a suspended or deferred sentence in addition to probation.

(c) The provisions of this section shall not apply to persons making applications for the purchase of a firearm, or to persons making applications for permission to carry a concealable weapon, if the crime for which the plea was entered was a crime of violence as defined in § 11-47-2 or the plea was entered pursuant to chapter 28 of title 21. In these cases a plea of nolo contendere followed by probation shall be deemed a conviction for the purposes stated in this subsection.

History of Section.
(P.L. 1982, ch. 354, § 1; P.L. 1984, ch. 409, § 1; P.L. 1990, ch. 284, § 1.)






Chapter 12-18.1 - Probation and Parole Support Act

Chapter 12-18.1-1 - Short title.

§ 12-18.1-1 Short title.  This chapter shall be known as the "Probation and Parole Support Act."

History of Section.
(P.L. 1987, ch. 118, art. 9, § 1.)



Chapter 12-18.1-3 - Court costs.

§ 12-18.1-3 Court costs.  (a) The court shall assess as court costs, in addition to those otherwise provided by law, against all defendants charged with a felony, misdemeanor, or petty misdemeanor, and who plead nolo contendere or guilty or who are found guilty of the commission of those crimes, as follows:

(1) Where the offense charged is a felony and carries a maximum penalty of five (5) or more years imprisonment, three hundred dollars ($300) or ten percent (10%) of any fine imposed on the defendant by the court, whichever is greater;

(2) Where the offense charged is a felony and carries a maximum penalty of less than five (5) years imprisonment, one hundred eighty dollars ($180) or ten percent (10%) of any fine imposed on the defendant by the court, whichever is greater; and

(3) Where the offense charged is a misdemeanor, sixty dollars ($60.00) or ten percent (10%) of any fine imposed on the defendant by the court, whichever is greater.

(b) These costs shall be assessed whether or not the defendant is sentenced to prison and in no case shall they be remitted by the court.

(c) When there are multiple counts or multiple charges to be disposed of simultaneously, the judge shall have the authority to suspend the obligation of the defendant to pay on all counts or charges above two (2).

(d) If the court determines that the defendant does not have the ability to pay the costs as set forth in this section, the judge may by specific order mitigate the costs in accordance with the court's determination of the ability of the offender to pay the costs.

History of Section.
(P.L. 1987, ch. 118, art. 9, § 1; P.L. 1991, ch. 44, art. 40, § 1; P.L. 2008, ch. 297, § 2; P.L. 2008, ch. 326, § 2.)



Chapter 12-18.1-4 - Deposit of and use of proceeds.

§ 12-18.1-4 Deposit of and use of proceeds.  All revenues collected under § 12-18.1-3 shall be deposited as general revenues.

History of Section.
(P.L. 1987, ch. 118, art. 9, § 1; P.L. 1995, ch. 370, art. 40, § 41.)



Chapter 12-18.1-5 - Report to governor and general assembly.

§ 12-18.1-5 Report to governor and general assembly.  (a) Pursuant to § 12-18.1-4 there shall be annually transmitted to the governor and general assembly a report setting forth the amount of money in the fund at the beginning of each year, the amount collected during the year, and the total of money disbursed from the fund during the year.

(b) The annual report required by this section shall be filed by March 1 of each year.

History of Section.
(P.L. 1993, ch. 60, § 1.)






Chapter 12-19 - Sentence and Execution

Chapter 12-19-2 - Selection of method and amount or term of punishment.

§ 12-19-2 Selection of method and amount or term of punishment.  (a) Whenever it is provided that any offense shall be punished by a fine or imprisonment, the court imposing punishment may, in its discretion, select the kind of punishment to be imposed, and, if the punishment is fine or imprisonment, its amount or term within the limits prescribed by law; provided, if the punishment to be imposed is imprisonment, the sentence or sentences imposed shall be reduced by the number of days spent in confinement while awaiting trial and while awaiting sentencing; and provided, further, that in the case of a person sentenced to a life sentence, the time at which he or she shall become eligible to apply for parole shall be reduced by the number of days spent in confinement while awaiting trial and while awaiting sentencing; and any sentence or sentences in effect at present, including the provision as to a life sentence as described in this subsection may be reduced in like manner by the court which imposed the sentence upon application by the person serving the sentence to the court.

(b) The court upon the sentencing of a first time offender, excluding capital offense and sex offense involving minors, may in appropriate cases sentence the person to a term of imprisonment, and allow the person to continue in his or her usual occupation or education and shall order the person to be confined in a minimum security facility at the A.C.I. during his or her nonworking or study hours.

(c) The director of corrections or his or her designee may impose any conditions and restrictions upon the release of persons sentenced under this section that he or she deems necessary.

(d) The director of corrections may at any time, subject to the approval of the director, recall a prisoner from release status if he or she believes or has reason to believe the peace, safety, welfare, or security of the community may be endangered by the prisoner being under release status. Any prisoner recalled under this subsection shall be presented to the next regularly scheduled meeting of the classification board for its further consideration.

(e) A prisoner authorized to work at paid employment in the community under this section may be required to pay, and the director is authorized to collect, costs incident to the prisoner's confinement as the director deems appropriate and reasonable. These collections shall be deposited with the treasurer as a part of the general revenue of the state.

(f) When a sentenced inmate's parole release date or completion of sentence falls on a weekend or on a holiday, the department of corrections may release the inmate on the prior business day.

History of Section.
(G.L. 1896, ch. 285, § 47; G.L. 1909, ch. 354, § 47; G.L. 1909, ch. 354, § 48; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 48; G.L. 1938, ch. 625, § 48; G.L. 1956, § 12-19-2; P.L. 1968, ch. 125, § 1; P.L. 1975, ch. 298, § 1; P.L. 1976, ch. 290, § 8; P.L. 1988, ch. 619, § 1; P.L. 2009, ch. 124, § 1; P.L. 2009, ch. 153, § 1.)



Chapter 12-19-2.1 - Crimes committed in a public housing for the elderly project.

§ 12-19-2.1 Crimes committed in a public housing for the elderly project.  (a) Whenever a person has been found guilty of an offense described in subsection (b) of this section which was committed while on the premises of a public housing for the elderly project and upon a resident of the project, the court shall sentence the person to imprisonment for not more than five (5) years in addition to any other punishment which the court, in its discretion, may impose.

(b) This section shall apply to any offense in the following categories: (1) assault and battery; (2) statutory burning of personal property; (3) larceny of property or money of a value not exceeding five hundred dollars ($500); (4) and any other crime, excluding motor vehicle offenses, which results in personal injury or death, unless a maximum sentence of greater than five (5) years is provided elsewhere in the general laws.

History of Section.
(P.L. 1980, ch. 238, § 1.)



Chapter 12-19-2.2 - Alternative confinement.

§ 12-19-2.2 Alternative confinement.  (a) Notwithstanding any other provisions of this chapter, whenever a defendant is convicted of a nonviolent criminal offense and is between the ages of eighteen (18) and twenty-eight (28) and receives a maximum sentence of three (3) years or less to serve, and the department of corrections is satisfied that the ends of justice and the best interests of the public as well as the offender will be served by it, the director of the department of corrections may make application to the sentencing judge for an order that the convicted offender be placed in a well structured highly disciplined shock incarceration program administered by the department of corrections. The program shall include extensive physical regimentation, drug and alcohol abuse counseling, behavioral counseling and mandatory education courses and community restitution. This program will be open to first time offenders.

(2) For the purpose of this section, "first time offender" is defined as an individual who has not been incarcerated pursuant to a conviction.

(3) The written application by the director to the sentencing judge for an order directing that a sentenced person be confined in the shock incarceration program shall set forth his or her reason for seeking the order. The hearing on the application shall be held within ten (10) business days following the filing of the application. If the sentencing judge is unavailable to hear and consider the application the presiding justice of the superior court shall designate another judge to do so.

(b) The program shall be not less than one hundred eighty (180) days nor more than two hundred (200) days in duration and shall be operated in accordance with rules and regulations promulgated by the department of corrections and as otherwise provided for by law.

(c) The director or his or her designee shall report to the sentencing court whether the convicted offender completes or does not complete the program together with any additional information the director shall deem appropriate with respect to the offender's conduct during the course of the program. Upon receipt of this report, the original sentencing judge may, upon his or her own order, in the event of successful completion, suspend but not vacate the remainder of the offender's sentence and place the offender on probation as provided by this chapter; or upon his or her own order, in the event of unsuccessful completion, will confine the offender to the adult correctional institutions for the balance of the original sentence still remaining with credit being given for any time that may have been spent in the program. In the event that the unsuccessful completion of the program is the result of an additional criminal offense, then the additional sentence imposed for the new offense shall be in addition to and not concurrent with the original sentence.

(d) Defendants convicted of a violent felony or previously convicted of a crime of violence shall not be eligible for this program.

(2) "Violent felony" as used in this section means any one of the following crimes or an attempt to commit that crime:

(i) Murder;

(ii) Manslaughter;

(iii) Sexual assault;

(iv) Mayhem;

(v) Robbery;

(vi) Burglary;

(vii) Assault with a dangerous weapon; and

(viii) Assault or battery resulting in serious bodily injury.

(e) The director of the department of corrections shall annually review the operation of the program and report his or her findings to the general assembly.

(f) There shall be created within the department of corrections a special division which shall supervise those convicted offenders who were placed on probation as a result of completing this program.

(g) The supervision of persons confined under the provisions of this section shall be conducted by the director or his designee.

(h) The director shall have full power and authority to enforce any of the provisions of this section by regulation, subject to the provisions of the Administrative Procedures Act, chapter 35 of title 42. Notwithstanding any provision to the contrary, the department of corrections may contract with private agencies to carry out the provisions of this section. The civil liability of private agencies and their employees, acting within the scope of their employment, and carrying out the provisions of this section, shall be limited in the same manner and dollar amount as if they were agencies or employees of the state.

(i) The state planning council established pursuant to the provisions of § 42-11-10 is authorized and directed to determine the most appropriate location for the program.

(j) Alternative confinement pursuant to this section shall commence upon the approval by the general assembly of funding sufficient to carry out the purposes of this section.

History of Section.
(P.L. 1994, ch. 435, § 1.)



Chapter 12-19-3 - Deodands  Benefit of clergy  Petit treason.

§ 12-19-3 Deodands  Benefit of clergy  Petit treason.  Deodands, the plea of the benefit of clergy, and the distinction between petit treason and murder, are abolished. Petit treason shall be prosecuted and punished as murder.

History of Section.
(G.L. 1896, ch. 285, § 32; G.L. 1909, ch. 354, § 32; G.L. 1909, ch. 354, § 50; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 50; G.L. 1938, ch. 625, § 51; G.L. 1956, § 12-19-3.)



Chapter 12-19-4 - Corruption of blood  Forfeiture of estate.

§ 12-19-4 Corruption of blood  Forfeiture of estate.  No conviction or sentence for any offense whatsoever shall work corruption of blood or forfeiture of estate.

History of Section.
(G.L. 1896, ch. 285, § 35; G.L. 1909, ch. 354, § 35; G.L. 1909, ch. 354, § 58; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 58; G.L. 1938, ch. 625, § 58; G.L. 1956, § 12-19-4.)



Chapter 12-19-5 - Imprisonment to commence at expiration of previous term of imprisonment.

§ 12-19-5 Imprisonment to commence at expiration of previous term of imprisonment.  Whenever any person shall be convicted of any offense punishable by imprisonment, that person being at the time under sentence of imprisonment on a former conviction, the court passing the subsequent sentence may sentence the person to the term of imprisonment provided by law to commence at the expiration of the term of imprisonment under the former sentence or sentences.

History of Section.
(G.L. 1896, ch. 285, § 43; G.L. 1909, ch. 354, § 43; G.L. 1909, ch. 354, § 49; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 49; G.L. 1938, ch. 625, § 49; G.L. 1956, § 12-19-5.)



Chapter 12-19-6 - Presentence reports.

§ 12-19-6 Presentence reports.  Whenever an accused shall be found guilty after trial or shall plead guilty or nolo contendere on any charge for which a sentence of more than one year may be imposed, the court shall, before imposing sentence, have presented to it by the administrator of probation and parole a presentence report. All local and state police agencies shall furnish to the administrator of probation and parole any criminal records that the administrator may request.

History of Section.
(G.L. 1938, ch. 625, § 75; P.L. 1956, ch. 3721, § 4; G.L. 1956, § 12-19-6; P.L. 1961, ch. 190, § 1; P.L. 1972, ch. 169, § 25.)



Chapter 12-19-7 - Recommendations of counsel as to sentence.

§ 12-19-7 Recommendations of counsel as to sentence.  At the time sentence shall be imposed by the court, the recommendation of the department of the attorney general and of defense counsel shall be recorded and a copy of the record shall be filed with the director of corrections.

History of Section.
(G.L. 1938, ch. 625, § 77; P.L. 1956, ch. 3721, § 4; G.L. 1956, § 12-19-7.)



Chapter 12-19-8 - Suspension of sentence and probation by superior or district court.

§ 12-19-8 Suspension of sentence and probation by superior or district court.  (a) Except where the suspension of sentence shall otherwise be prohibited by law, whenever any defendant shall appear for sentence before the superior or district court, the court may impose a sentence and suspend the execution of the sentence, in whole or in part, or place the defendant on probation without the imposition of a suspended sentence. The suspension shall place the defendant on probation for the time and on any terms and conditions that the court may fix.

(b) The period of probation, where no sentence is imposed or where sentence is entirely suspended, may be for any period up to the maximum time of sentence provided by applicable statutes. Where sentence is imposed and suspended in part, the term ordered to be served and the period of probation together shall not exceed the maximum time of sentence provided by applicable statutes.

History of Section.
(G.L. 1938, ch. 496, § 18A; P.L. 1950, ch. 2462, § 1; G.L. 1956, § 12-19-8; P.L. 1966, ch. 182, § 1; P.L. 1974, ch. 224, § 1.)



Chapter 12-19-9 - Violation of terms of probation  Notice to attorney general  Revocation or continuation of suspension.

§ 12-19-9 Violation of terms of probation  Notice to attorney general  Revocation or continuation of suspension.  Whenever any person who has been placed on probation pursuant to § 12-9-8 violates the terms and conditions of his or her probation as fixed by the court, the police or the probation authority shall inform the attorney general of the violation, and the attorney general shall cause the defendant to appear before the court. The court may request the division of field services to render a report relative to the conduct of the defendant, and, pending receipt of the report, may order the defendant held without bail for a period not exceeding ten (10) days, excluding Saturdays, Sundays, and holidays. The court shall conduct a hearing to determine whether the defendant has violated the terms and conditions of his or her probation, at which hearing the defendant shall have the opportunity to be present and to respond. Upon a determination that the defendant has violated the terms and conditions of his or her probation the court, in open court and in the presence of the defendant, may remove the suspension and order the defendant committed on the sentence previously imposed, or on a lesser sentence, or impose a sentence if one has not been previously imposed, or may continue the suspension of a sentence previously imposed, as to the court may seem just and proper.

History of Section.
(G.L. 1938, ch. 496, § 18A; P.L. 1950, ch. 2462, § 1; G.L. 1956, § 12-19-9; P.L. 1966, ch. 182, § 1; P.L. 1970, ch. 87, § 1; P.L. 1972, ch. 169, § 25; P.L. 1982, ch. 215, § 1.)



Chapter 12-19-10 - Suspension of imprisonment already commenced.

§ 12-19-10 Suspension of imprisonment already commenced.  Imprisonment pursuant to a sentence, once commenced, shall not be subject to suspension by the superior court.

History of Section.
(G.L. 1938, ch. 496, § 18A; P.L. 1950, ch. 2462, § 1; G.L. 1956, § 12-19-10.)



Chapter 12-19-11 - Suspension of life sentence.

§ 12-19-11 Suspension of life sentence.  Execution of sentence shall not be suspended, nor shall the defendant be placed on probation, if the offense is one punishable by mandatory life imprisonment.

History of Section.
(G.L. 1938, ch. 496, § 18A; P.L. 1950, ch. 2462, § 1; G.L. 1956, § 12-19-11.)



Chapter 12-19-12 - Powers of superior court additional.

§ 12-19-12 Powers of superior court additional.  The power and authority vested by §§ 12-19-8  12-19-11 in the superior court shall be deemed additional power and authority, and shall not be deemed to be in substitution or derogation of any other power and authority previously vested in the superior court.

History of Section.
(G.L. 1938, ch. 496, § 18A; P.L. 1950, ch. 2462, § 1; G.L. 1956, § 12-19-12.)



Chapter 12-19-13 - Suspension of sentence and probation by district court.

§ 12-19-13 Suspension of sentence and probation by district court.  Whenever any defendant shall appear for sentence before a district court, the court may impose a sentence and suspend its execution, or place the defendant on probation without the imposition of a suspended sentence. The defendant may be placed on probation for the time and on any terms and conditions that the court may fix. The period of probation, together with any extension, shall not exceed one year, except that probation may be for a longer period in cases in which the district court may by law impose a sentence longer than one year; provided, that the period of probation shall not exceed the longest sentence which the court may impose.

History of Section.
(G.L. 1938, ch. 501, § 45A; P.L. 1954, ch. 3362, § 1; G.L. 1956, § 12-19-13; P.L. 1972, ch. 169, § 25.)



Chapter 12-19-14 - Violation of terms of probation  Notice to court  Revocation or continuation of suspension.

§ 12-19-14 Violation of terms of probation  Notice to court  Revocation or continuation of suspension.  Whenever any person, who has been placed on probation by virtue of the suspension of execution of his or her sentence pursuant to § 12-19-13, violates the terms and conditions of his or her probation as fixed by the court, the police or division of field services shall cause the defendant to appear before the court. The court may require the division of field services to render a written report relative to the conduct of the defendant, and, pending receipt of the report, may order the defendant held without bail for a period not exceeding ten (10) days excluding Saturdays, Sundays, and holidays. The court shall conduct a hearing to determine whether the defendant has violated the terms and conditions of his or her probation, at which hearing the defendant shall have the opportunity to be present and to respond. Upon a determination that the defendant has violated the terms and conditions of his or her probation the court, in open court and in the presence of the defendant, may revoke the suspension and order the defendant committed on the sentence previously imposed, or on a lesser sentence, or may continue the suspension as to the court may seem just and proper.

History of Section.
(G.L. 1938, ch. 501, § 45A; P.L. 1954, ch. 3362, § 1; G.L. 1956, § 12-19-14; P.L. 1970, ch. 145, § 1; P.L. 1972, ch. 169, § 25; P.L. 1982, ch. 215, § 1.)



Chapter 12-19-15 - Term of probation  Power to commit after termination of original sentence.

§ 12-19-15 Term of probation  Power to commit after termination of original sentence.  The power of the court to commit the defendant shall not be deemed to terminate with the termination of the period of the original sentence, but the court shall have power to enforce the sentence even though the original period of the sentence has expired. The term of the suspended sentence may be longer or shorter or for the same time as the probation period, and the time during which the defendant is on probation shall not be deemed by §§ 12-19-13  12-19-17 to be a part of the term of his or her sentence, although the court, in its discretion, may give consideration to the probationer's conduct during the probationary period in enforcing the sentence originally imposed, or any lesser sentence.

History of Section.
(G.L. 1938, ch. 501, § 45A; P.L. 1954, ch. 3362, § 1; G.L. 1956, § 12-19-15.)



Chapter 12-19-16 - Suspension of imprisonment already commenced.

§ 12-19-16 Suspension of imprisonment already commenced.  Imprisonment pursuant to a sentence, once commenced, shall not be subject to suspension by the district court.

History of Section.
(G.L. 1938, ch. 501, § 45A; P.L. 1954, ch. 3362, § 1; G.L. 1956, § 12-19-16.)



Chapter 12-19-17 - Powers of district court additional.

§ 12-19-17 Powers of district court additional.  The power and authority by §§ 12-19-13  12-19-16 vested in the district courts shall be deemed additional power and authority and shall not be deemed in substitution or derogation of any other power and authority previously vested in the district courts.

History of Section.
(G.L. 1938, ch. 501, § 45A; P.L. 1954, ch. 3362, § 1; G.L. 1956, § 12-19-17.)



Chapter 12-19-18 - Termination of imprisonment on deferred sentence on failure of grand jury to indict  Determinations of insufficient evidence lack of probable cause or exercise of prosecutional discretion.

§ 12-19-18 Termination of imprisonment on deferred sentence on failure of grand jury to indict  Determinations of insufficient evidence lack of probable cause or exercise of prosecutional discretion.  (a) Whenever any person has been sentenced to imprisonment for violation of a deferred sentence by reason of the alleged commission of a felony and the grand jury has failed to return any indictment or an information has not been filed on the charge which was specifically alleged to have constituted the violation of the deferred sentence, the sentence to imprisonment for the alleged violation of the deferred sentence shall, on motion made to the court on behalf of the person so sentenced, be quashed, and imprisonment shall be immediately terminated, and the deferred sentence shall have same force and effect as if no sentence to imprisonment had been imposed.

(b) Whenever any person, after an evidentiary hearing, has been sentenced to imprisonment for violation of a suspended sentence or probationary period by reason of the alleged commission of a felony or misdemeanor said sentence of imprisonment shall, on a motion made to the court on behalf of the person so sentenced, be quashed, and imprisonment shall be terminated when any of the following occur on the charge which was specifically alleged to have constituted the violation:

(1) After trial person is found "not guilty" or a motion for judgment of acquittal or to dismiss is made and granted pursuant to Superior or District Court Rule of Criminal Procedure 29;

(2) After hearing evidence, a "no true bill" is returned by the grand jury;

(3) After consideration by an assistant or special assistant designated by the attorney general, a "no information" based upon a lack of probable cause is returned;

(4) A motion to dismiss is made and granted pursuant to the Rhode Island general laws § 12-12-1.7 and/or Superior Court Rule of Criminal Procedure 9.1; or

(5) The charge fails to proceed in District or Superior Court under circumstances where the state is indicating a lack of probable cause, or circumstances where the state or its agents believe there is doubt about the culpability of the accused.

(c) This section shall apply to all individuals sentenced to imprisonment for violation of a suspended sentence or probationary period by reason of the alleged commission of a felony or misdemeanor and shall not alter the ability of the court to revoke a suspended sentence or probationary period for an allegation of conduct that does not rise to the level of criminal conduct.

History of Section.
(P.L. 1948, ch. 2085, § 1; G.L. 1956, § 12-19-18; P.L. 1974, ch. 118, § 14; P.L. 2010, ch. 30, § 1; P.L. 2010, ch. 311, § 1.)



Chapter 12-19-19 - Sentencing on plea of guilty or nolo contendere  Deferment of sentence.

§ 12-19-19 Sentencing on plea of guilty or nolo contendere  Deferment of sentence.  (a) Whenever any person is arraigned before the superior court and pleads guilty or nolo contendere, he or she may be at any time sentenced by the court; provided, that if at any time the court formally defers sentencing then the person and the attorney general shall enter into a written deferral agreement to be filed with the clerk of the court. When a court formally defers sentence, the court may only impose sentence within five (5) years from and after the date of the written deferral agreement, unless during the five (5) year period, the person shall be declared to have violated the terms and conditions of the deferment pursuant to subsection (b) of this section in which event the court may impose sentence.

(b) It shall be an express condition of any deferment of sentence in accordance with this section that the person agreeing to said deferment of sentence shall at all times during the period of deferment keep the peace and be of good behavior. A violation of this express condition or any other condition set forth by either the court or the written deferral agreement shall violate the terms and conditions of the deferment of sentence and the court may impose sentence. The determination of whether a violation has occurred shall be made by the court in accordance with procedures relating to violation of probation §§ 12-19-2 and 12-19-14.

(c) If a person, after the completion of the five (5) year deferment period is determined by the court to have complied with all of the terms and conditions of the written deferral agreement, then the person shall be exonerated of the charges for which sentence was deferred and records relating to the criminal complaint, information or indictment shall be sealed pursuant to the provision of § 12-1-12. Further, if any record of the criminal complaint, information or indictment has been entered into a docket or alphabetical index, whether in writing or electronic information storage or other data compilation system, all references to the identity of the person charged by the complaint shall be sealed.

History of Section.
(C.P.A. 1905, § 21; G.L. 1909, ch. 273, § 18; G.L. 1923, ch. 323, § 18; P.L. 1927, ch. 1063, § 1; G.L. 1938, ch. 496, § 18; P.L. 1945, ch. 1560, § 1; G.L. 1956, § 12-19-19; P.L. 2010, ch. 128, § 1; P.L. 2010, ch. 256, § 1.)



Chapter 12-19-21 - Habitual criminals.

§ 12-19-21 Habitual criminals.  (a) If any person who has been previously convicted in this or any other state of two (2) or more felony offenses arising from separate and distinct incidents and sentenced on two (2) or more occasions to serve a term in prison is, after the convictions and sentences, convicted in this state of any offense punished by imprisonment for more than one year, that person shall be deemed a "habitual criminal." Upon conviction, the person deemed a habitual criminal shall be punished by imprisonment in the adult correctional institutions for a term not exceeding twenty-five (25) years, in addition to any sentence imposed for the offense of which he or she was last convicted. No conviction and sentence for which the person has subsequently received a pardon granted on the ground that he or she was innocent shall be considered a conviction and sentence for the purpose of determining whether the person is a habitual criminal.

(b) Whenever it appears a person shall be deemed a "habitual criminal," the attorney general, within forty-five (45) days of the arraignment, but in no case later than the date of the pretrial conference, may file with the court a notice specifying that the defendant, upon conviction, is subject to the imposition of an additional sentence in accordance with this section; provided, that in no case shall the fact that the defendant is alleged to be a habitual offender be an issue upon the trial of the defendant, nor shall it be disclosed to the jury. Upon any plea of guilty or nolo contendere or verdict or finding of guilty of the defendant, a hearing shall be held by the court sitting without a jury to determine whether the person so convicted is a habitual criminal. Notice shall be given to the defendant and the attorney general at least ten (10) days prior to the hearing. Duly authenticated copies of former judgments and commitments which comprise the two (2) or more prior convictions and imprisonments required under this section shall be prima facie evidence of the defendant's former convictions and imprisonments. If it appears by a preponderance of the evidence presented that the defendant is a habitual criminal under this section, he or she shall be sentenced by the court to an additional consecutive term of imprisonment not exceeding twenty-five (25) years; and provided further, that the court shall order the defendant to serve a minimum number of years of the sentence before he or she becomes eligible for parole.

History of Section.
(G.L. 1896, ch. 285, § 68; P.L. 1896, ch. 336, § 1; G.L. 1909, ch. 354, § 68; G.L. 1909, ch. 354, § 71; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 71; G.L. 1938, ch. 625, § 64; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-19-21; P.L. 1982, ch. 226, §§ 1, 2; P.L. 1988, ch. 402, § 1.)



Chapter 12-19-22 - Infliction of punishment on sentence.

§ 12-19-22 Infliction of punishment on sentence.  The various punishments prescribed for offenses shall be inflicted upon the offender upon the sentence of a court of competent jurisdiction.

History of Section.
(G.L. 1896, ch. 285, § 63; G.L. 1909, ch. 354, § 63; G.L. 1909, ch. 354, § 51; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 51; G.L. 1938, ch. 625, § 50; G.L. 1956, § 12-19-22.)



Chapter 12-19-23 - Place of imprisonment.

§ 12-19-23 Place of imprisonment.  Unless otherwise provided, every person now or hereafter sentenced to imprisonment shall be sentenced to and imprisoned in the adult correctional institutions.

History of Section.
(G.L. 1896, ch. 285, § 37; C.P.A. 1905, § 1186; G.L. 1909, ch. 354, § 37; G.L. 1909, ch. 354, § 38; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 38; G.L. 1938, ch. 625, § 38; P.L. 1956, ch. 3721, § 2; G.L. 1956, § 12-19-23.)



Chapter 12-19-23.1 - Intermediate punishments  Purpose.

§ 12-19-23.1 Intermediate punishments  Purpose.  The objectives of intermediate punishments include:

(1) The provision of a realistic criminal sentencing alternative to incarceration for offenders consistent with the public safety;

(2) protection of our citizenry through stringent supervision and monitoring of offenders;

(3) The accountability of offenders and satisfaction of the retributive goal of sentencing through the use and enforcement of intermediate punishments;

(4) The initiation and maintenance of an objectives-based plan of supervision that addresses personal and social development; and

(5) The emphasis and promotion of offenders' adherence to program requirements of employment/education, community service, victim restitution, financial responsibility, participation in treatment programs, and strict adherence to all conditions of intermediate punishments.

History of Section.
(P.L. 1993, ch. 205, § 1.)



Chapter 12-19-23.2 - Intermediate punishments.

§ 12-19-23.2 Intermediate punishments.  (a) As a part of or in lieu of the sentences otherwise provided by law, the court may unless specifically restricted or authorized by law sentence any person who has been adjudged guilty of any crime after trial before a judge or a judge and jury or before a judge accepting the person's plea of nolo contendere or guilty to the offense in the following manner:

(1) By placement of the offender on unsupervised probation with or without special conditions;

(2) By imposition of a sentence involving placement of the offender in supervised probation with field supervision rather than intensive supervision, with or without special conditions;

(3) By imposition of a sentence of probation involving placement of the offender in intensive supervision or placement in an alternative confinement program established pursuant to § 12-19-2.2 without the necessity of an application of the director of the department of corrections or placement of the offender in community restitution, with or without special conditions;

(4) By imposition of a sentence involving placement of the offender in community confinement pursuant to § 42-56-20.2;

(5) By imposition of a sentence involving placement of the offender in a minimum security facility which houses offenders who are preparing for their reintegration into the community;

(6) By imposition of a fine as provided by law;

(7) By imposition of any combination of the intermediate punishments provided in this subsection that justice requires and which the court in its discretion deems appropriate under the circumstances.

(b) The director of corrections shall establish appropriate eligibility criteria and conditions for offenders sentenced to intermediate punishments as identified in subdivisions (a)(2) through (a)(5) of this section and may assign these functions to any subordinate employees and officers that may to him or her seem feasible or desirable.

History of Section.
(P.L. 1993, ch. 205, § 1; P.L. 1994, ch. 435, § 2.)



Chapter 12-19-24 - Report of sentence and court recommendations.

§ 12-19-24 Report of sentence and court recommendations.  After imposing sentence the court shall file with the director of corrections on forms that shall be provided by the director a report of any sentence and any recommendations that the director may deem necessary as to the security required for the proper custody of the accused so sentenced.

History of Section.
(G.L. 1938, ch. 625, § 76; P.L. 1956, ch. 3721, § 4; G.L. 1956, § 12-19-24.)



Chapter 12-19-25 - Warrant for commitment to institutions.

§ 12-19-25 Warrant for commitment to institutions.  Whenever any person shall be sentenced to imprisonment, the clerk of the court passing the sentence shall immediately issue a warrant, under the seal of the court, directed to the division of sheriffs, reciting the sentence and requiring a deputy sheriff to take the person and deliver to the warden of the adult correctional institutions and the warden to receive the person into his or her custody and safely keep him or her in the institutions during the term specified in the sentence, and the warrant shall constitute the officer charged with it, while he or she has it in his or her possession for service, an officer in any county in this state into which it may be necessary for him or her to go, to all intents and purposes whatsoever.

History of Section.
(G.L. 1896, ch. 285, § 52; G.L. 1909, ch. 354, § 52; G.L. 1909, ch. 354, § 39; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 39; G.L. 1938, ch. 625, § 39; P.L. 1956, ch. 3721, § 2; G.L. 1956, § 12-19-25; P.L. 2012, ch. 324, § 45.)



Chapter 12-19-26 - Sentence of minor to training school for youth.

§ 12-19-26 Sentence of minor to training school for youth.  Whenever any person under the age of eighteen (18) years shall be convicted by any court of any criminal offense, the court may sentence the person to the state training school for youth for a term not less than two (2) years, nor longer than his or her minority, or to any punishment that is otherwise provided by law for the same offense, and if the sentence is to the training school for youth, then it shall be in the alternative to the state training school for youth or to any punishment that would otherwise have been awarded; provided, that whenever the sentence is imposed, it shall be reduced by the number of days spent in confinement while awaiting trial and while awaiting sentencing.

History of Section.
(G.L. 1896, ch. 285, § 50; G.L. 1909, ch. 354, § 50; G.L. 1909, ch. 354, § 46; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 46; G.L. 1938, ch. 625, § 46; G.L. 1956, § 12-19-26; P.L. 1989, ch. 133, § 1.)



Chapter 12-19-27 - Commitment to training school for youth.

§ 12-19-27 Commitment to training school for youth.  Whenever any person shall be sentenced to imprisonment in the state training school for youth, the court passing the sentence shall immediately issue a warrant, under the seal of the court, directed to the division of sheriffs, or to any town sergeant or constable of any county in which the court is held, reciting the sentence and requiring a deputy sheriff, town sergeant, or constable to take the person so sentenced and deliver him or her to the superintendent of the training school, and the warrant shall constitute the officer charged with it, while he or she has the warrant in his or her possession for service, an officer in any county in this state into which it may be necessary for him to go, to all intents and purposes whatsoever.

History of Section.
(G.L. 1896, ch. 285, § 51; G.L. 1909, ch. 354, § 51; G.L. 1909, ch. 354, § 47; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 47; G.L. 1938, ch. 625, § 47; impl. am. P.L. 1946, ch. 1774, §§ 1, 2; G.L. 1956, § 12-19-27; P.L. 2012, ch. 324, § 45.)



Chapter 12-19-29 - Sentence to give recognizance to keep the peace.

§ 12-19-29 Sentence to give recognizance to keep the peace.  In addition to the punishment prescribed by law, the district court may require the person to enter into recognizance, with sufficient surety and in any sum that it shall direct, with condition to keep the peace toward all the people of this state for a certain time thereafter, not exceeding eleven (11) months; and upon the refusal or neglect of the person to comply with that requirement, the same course shall be pursued as is provided on neglecting to comply with sentence in case of threats.

History of Section.
(C.P.A. 1905, § 176; G.L. 1909, ch. 281, § 29; G.L. 1923, ch. 331, § 29; G.L. 1938, ch. 501, § 29; G.L. 1956, § 12-19-29.)



Chapter 12-19-30 - Certification and default on recognizances.

§ 12-19-30 Certification and default on recognizances.  Every recognizance pursuant to § 12-19-29 shall be immediately certified to the clerk of the superior court for the same county and filed by the clerk in his or her office; and in case any person under a recognizance shall fail to perform its conditions, his or her default shall be recorded and process shall issue against the persons bound in the recognizance, or any of them that the attorney general shall direct.

History of Section.
(C.P.A. 1905, § 177; G.L. 1909, ch. 281, § 30; G.L. 1923, ch. 331, § 30; G.L. 1938, ch. 501, § 30; G.L. 1956, § 12-19-30.)



Chapter 12-19-31 - Commitment for nonpayment of fines and costs.

§ 12-19-31 Commitment for nonpayment of fines and costs.  Whenever any person shall be committed for nonpayment of fines and costs, the sheriffs of the several counties and their deputies, and the town sergeants and constables of any town in the several counties, upon due warrant from the court before whom the person has been convicted, may lawfully remove and commit the persons to the adult correctional institutions, and they shall be allowed any fees that are now provided by law in similar cases; provided, that in the counties of Newport and Washington any person before removal from the county of Newport, or the county of Washington, in which sentence is entered, may pay the fine and costs into the court or into the office of the clerk of the court in which sentence is imposed, and upon payment shall be discharged.

History of Section.
(G.L. 1896, ch. 285, § 41; G.L. 1909, ch. 354, § 41; P.L. 1915, ch. 1261, § 1; P.L. 1920, ch. 1938, § 1; G.L. 1923, ch. 407, § 41; G.L. 1938, ch. 625, § 41; P.L. 1956, ch. 3721, § 2; G.L. 1956, § 12-19-31.)



Chapter 12-19-32 - Restitution.

§ 12-19-32 Restitution.  In addition to or in lieu of any non-mandatory sanction imposed as part of a sentence or as a condition of probation, a judge at the time of sentencing may order restitution which may be in the form of monetary payment or some type of community restitution. Provided, that any person sentenced to a period of incarceration at the adult correctional institutions shall be ineligible to participate in those programs established pursuant to chapter 8 of title 13, § 42-56-20.2, 42-56-20.3 or 42-56-21, unless and until the restitution has been paid in full, or satisfactory arrangements have been made with the court if the person has the ability to pay. Any agreement shall be in writing and it shall be the burden of the person seeking to participate in any of the programs to satisfy the appropriate authority of compliance. Any person subject to the provisions of this chapter may request an ability to pay hearing by filing the request with the court which imposed the original sentence.

History of Section.
(P.L. 1978, ch. 234, § 1; P.L. 1995, ch. 94, § 1.)



Chapter 12-19-32.1 - Mandatory restitution.

§ 12-19-32.1 Mandatory restitution.  Any person who sells, causes to be sold, or otherwise delivers or causes to be delivered any stolen article or metal to a person licensed pursuant to chapter 11.1 of title 6 shall make full monetary restitution to the person so licensed. For purposes of this section, the amount of monetary restitution shall equal the monetary value of the loss actually sustained by the licensed person. A licensed person who knowingly receives stolen goods shall not be entitled to restitution.

History of Section.
(P.L. 1985, ch. 473, § 1.)



Chapter 12-19-33 - Restitution  Family court.

§ 12-19-33 Restitution  Family court.  (a) In addition to the powers already vested in the family court, a justice may order restitution which may be in the form of monetary payment or some type of community restitution.

(b) The parent or parents of any unemancipated minor or minors, which minor or minors willfully or maliciously cause damage to any property or injury to any person, shall be jointly and severally liable with the minor or minors for the damage or injury to an amount not exceeding two thousand dollars ($2,000) if the minor or minors would have been liable for the damage or injury if they had been adults; and if a justice of the family court so finds, he or she may order the parent or parents to make financial restitution not exceeding two thousand dollars ($2,000).

History of Section.
(P.L. 1978, ch. 234, § 1; P.L. 1979, ch. 235, § 1; P.L. 1987, ch. 550, § 1.)



Chapter 12-19-34 - Priority of restitution payments to victims of crime.

§ 12-19-34 Priority of restitution payments to victims of crime.  (a) If a person, pursuant to §§ 12-19-32, 12-19-32.1, or 12-19-33, is ordered to make restitution in the form of monetary payment the court may order that it shall be made through the administrative office of state courts which shall record all payments and pay the money to the person injured in accordance with the order or with any modification of the order; provided, in cases where court ordered restitution totals less than two hundred dollars ($200) payment shall be made at the time of sentencing if the court determines that the defendant has the present ability to make restitution.

(2) Payments made on account when both restitution to a third-party is ordered, and court costs, fines, and fees, and assessments related to prosecution are owed, shall be disbursed by the administrative office of the state courts in the following priorities:

(i) court ordered restitution payments to person injured until such time as the court's restitution is fully satisfied; and

(ii) court costs, fines, fees, and assessments related to prosecution after the full payment of restitution.

(3) Notwithstanding any other provision of law, any interest which has been accrued by the restitution account in the central registry shall be deposited on a regular basis into the crime victim compensation fund, established by chapter 25 of this title. In the event that the office of the administrator of the state courts cannot locate the person or persons to whom restitution is to be made, the principal of the restitution payment shall escheat to the state pursuant to the provisions of chapter 8-12.

(b) The state is authorized to develop rules and/or regulations relating to assessment, collection, and disbursement of restitution payments when any of the following events occur:

(1) The defendant is incarcerated or on home confinement but is able to pay some portion of the restitution; or

(2) The victim dies before restitution payments are completed.

(c) The state may maintain a civil action to place a lien on the personal or real property of a defendant who is assessed restitution, as well as to seek wage garnishment, consistent with state and federal law.

History of Section.
(P.L. 1978, ch. 234, § 1; P.L. 1983, ch. 96, § 1; P.L. 1988, ch. 129, art. 25, § 2; P.L. 1992, ch. 351, § 1; P.L. 1994, ch. 98, § 1; P.L. 2008, ch. 297, § 3; P.L. 2008, ch. 326, § 3; P.L. 2010, ch. 231, § 3; P.L. 2010, ch. 238, § 3.)



Chapter 12-19-35 - Evidence of damages sustained.

§ 12-19-35 Evidence of damages sustained.  Evidence of damages sustained by the person injured may be admissible to the court either by means of an affidavit, signed by the injured person, with copies of appropriate receipts attached, or by hearing, the option being within the discretion of the court.

History of Section.
(P.L. 1978, ch. 234, § 1.)



Chapter 12-19-36 - Payment to violent crimes indemnity fund.

§ 12-19-36 Payment to violent crimes indemnity fund.  Whenever any person pleads nolo contendere to either a felony or misdemeanor, the court accepting the plea may, in lieu of imposing the fine authorized by statute for the offense, order the person to pay an amount not to exceed the maximum fine permitted by statute to the violent crimes indemnity fund established by chapter 25 of this title. The obligation to make a payment to the fund shall be considered a civil penalty and shall not constitute a sentence in the criminal case.

History of Section.
(P.L. 1984, ch. 258, § 2.)



Chapter 12-19-37 - Aliens  Felony conviction records.

§ 12-19-37 Aliens  Felony conviction records.  The attorney general shall, within seven (7) days of the final conviction of any alien of a felony offense within this state, forward copies of all records pertaining to the convicted alien to the United States immigration department.

History of Section.
(P.L. 1991, ch. 203, § 1.)



Chapter 12-19-38 - Hate Crimes Sentencing Act.

§ 12-19-38 Hate Crimes Sentencing Act.  (a) If any person has been convicted of a crime charged by complaint, information, or indictment in which he or she intentionally selected the person against whom the offense is committed or selected the property that is damaged or otherwise affected by the offense because of the actor's hatred or animus toward the actual or perceived disability, religion, color, race, national origin or ancestry, sexual orientation, or gender of that person or the owner or occupant of that property, he or she shall be subject to the penalties provided in this section.

(b) Whenever it appears that a person may be subject to the Hate Crime Sentencing Act, the prosecuting agency, in no case later than the pretrial conference, shall file with the court a notice specifying that the defendant, upon conviction, is subject to the imposition of sentencing in accordance with this section.

(c) For misdemeanor offenses, upon any plea of guilty or nolo contendere or verdict or finding of guilty of the defendant, the district court shall conduct a sentencing hearing. At the hearing, the court shall permit the prosecuting agency and the defense to present additional evidence relevant to the determination of whether the defendant intentionally selected the person against whom the offense is committed, or selected the property that is damaged, or otherwise affected by the offense because of his or her hatred or animus toward the actual or perceived race, religion, color, disability, national origin or ethnicity, gender, or sexual orientation of that person or the owner or occupant of that property. If the finder of fact at the hearing, or in the case of a plea of guilty or nolo contendere, the district court at sentencing, determines beyond a reasonable doubt that the defendant's actions were so motivated, he or she shall be sentenced to not less than thirty (30) days mandatory imprisonment, nor more than one year imprisonment for that crime: and for this penalty, he or she shall not be afforded the provisions of filing, suspension of sentence, or probation.

(d) For felony offenses and for misdemeanor offenses in which the defendant claims a jury trial either in the first instance or by appeal, upon any plea of guilt or nolo contendere or verdict or finding of guilt of the defendant, the court shall conduct a sentencing hearing. At the hearing, the court shall permit the prosecuting agency and the defense to present additional evidence to the jury relevant to the determination of whether the defendant intentionally selected the person against whom the offense is committed, or selected the property that is damaged, or otherwise affected by the offense because of his or her hatred or animus toward the actual or perceived race, religion, color, disability, national origin or ethnicity, gender, or sexual orientation of that person or the owner or occupant of that property. If the jury at the hearing, or in the case of a plea of guilty or nolo contendere, the court at sentencing, determines beyond a reasonable doubt that the defendant's actions were so motivated, he or she shall be sentenced for a misdemeanor in accordance with subsection (c) of this section and for a felony by the court to an additional, consecutive term of imprisonment for not less than one year nor more than five (5) years, but in no case, more than double the original penalty for the crime.

History of Section.
(P.L. 1998, ch. 83, § 1.)






Chapter 12-19.1 - Judicial Sentencing Disclosure Act

Chapter 12-19.1-1 - Short title.

§ 12-19.1-1 Short title.  This chapter may be cited as the "Rhode Island Judicial Sentencing Disclosure Act."

History of Section.
(P.L. 1977, ch. 192, § 1.)



Chapter 12-19.1-2 - Record of criminal sentences.

§ 12-19.1-2 Record of criminal sentences.  The clerks of the district and superior courts shall maintain a register listing under the name of each judge all criminal convictions over which the judge has presided, in chronological order, to include the following information:

(1) The name of the case;

(2) The charges against the defendant;

(3) The charges of which the defendant was convicted;

(4) The sentence handed down by the judge; and

(5) The date the sentence was handed down.

History of Section.
(P.L. 1977, ch. 192, § 1; P.L. 2000, ch. 109, § 15.)



Chapter 12-19.1-3 - Public record.

§ 12-19.1-3 Public record.  The register shall be a public record of the state and shall be available for inspection at the office of the clerk during regular office hours and at any other times that may be provided by law.

History of Section.
(P.L. 1977, ch. 192, § 1.)






Chapter 12-19.2 - Sentencing to Life Imprisonment Without Parole

Chapter 12-19.2-1 - Sentencing procedures  Trial by jury.

§ 12-19.2-1 Sentencing procedures  Trial by jury.  In all cases tried by a jury in which the penalty of life imprisonment without parole may be imposed pursuant to § 11-23-2 or 11-23-2.1, and in which the attorney general has recommended to the court in writing within twenty (20) days of the date of the arraignment that such a sentence be imposed, the court shall, upon return of a verdict of guilty of murder in the first degree by the jury, instruct the jury to determine whether it has been proven beyond a reasonable doubt that the murder committed by the defendant involved one of the circumstances enumerated in § 11-23-2 or 11-23-2.1 as the basis for imposition of a sentence of life imprisonment without parole. If after deliberation the jury finds that one or more of the enumerated circumstances was present, it shall state in writing, signed by the foreperson of the jury, which circumstance or circumstances it found beyond a reasonable doubt. Upon return of an affirmative verdict, the court shall conduct a presentence hearing. At the hearing, the court shall permit the attorney general and the defense to present additional evidence relevant to a determination of the sentence to be imposed as provided for in § 12-19.2-4. After hearing evidence and argument relating to the presence or absence of aggravating and mitigating factors, the court shall, in its discretion, sentence the defendant to either life imprisonment without parole or life imprisonment. If the trial court is reversed on appeal because of error only in the presentence hearing, the new proceedings before the trial court which may be ordered shall pertain only to the issue of sentencing.

History of Section.
(P.L. 1984, ch. 221, § 2; P.L. 1984, ch. 362, § 2.)



Chapter 12-19.2-2 - Sentencing procedures  Trial by judge sitting without a jury.

§ 12-19.2-2 Sentencing procedures  Trial by judge sitting without a jury.  In all cases tried by a judge sitting without a jury in which the penalty of life imprisonment without parole may be imposed pursuant to § 11-23-2 or 11-23-2.1, and in which the attorney general has recommended to the court in writing within twenty (20) days of the date of the arraignment that such a sentence be imposed, the court shall, if the court finds the defendant guilty of murder in the first degree, also render a finding as to whether it has been proven beyond a reasonable doubt that the murder committed by the defendant involved one of the circumstances enumerated in § 11-23-2 or 11-23-2.1 as the basis for imposition of a sentence of life imprisonment without parole. If the court finds that one or more of the enumerated circumstances was present, it shall state on the record which circumstance or circumstances it found beyond a reasonable doubt. Upon an affirmative finding by the court, it shall conduct a presentence hearing. At the hearing, the court shall permit the attorney general and the defense to present additional evidence relevant to a determination of the sentence to be imposed as provided for in § 12-19.2-4. After hearing evidence and argument relating to the presence or absence of aggravating and mitigating factors, the court shall, in its discretion, sentence the defendant to either life imprisonment without parole or life imprisonment. If the trial court is reversed on appeal because of error only in the presentence hearing, the new proceedings before the trial court which may be ordered shall pertain only to the issue of sentencing.

History of Section.
(P.L. 1984, ch. 221, § 2; P.L. 1984, ch. 362, § 2.)



Chapter 12-19.2-3 - Sentencing procedures  Plea of guilty.

§ 12-19.2-3 Sentencing procedures  Plea of guilty.  In all cases in which the defendant pleads guilty or nolo contendere to an offense for which the penalty of life imprisonment without parole may be imposed pursuant to § 11-23-2 or 11-23-2.1, and in which the attorney general has recommended to the court in writing within twenty (20) days of the date of the arraignment that such a sentence be imposed, the court shall conduct a presentence hearing. At the hearing, the court shall permit the attorney general and the defense to present additional evidence relevant to a determination of the sentence to be imposed as provided for in § 12-19.2-4. After hearing evidence and argument relating to the presence or absence of aggravating and mitigating factors, the court shall, in its discretion, sentence the defendant to either life imprisonment without parole or life imprisonment. If the trial court is reversed on appeal because of error only in the presentence hearing, the new proceedings before the trial court which may be ordered shall pertain only to the issue of sentencing.

History of Section.
(P.L. 1984, ch. 221, § 2; P.L. 1984, ch. 362, § 2.)



Chapter 12-19.2-4 - Consideration of aggravating and mitigating circumstances.

§ 12-19.2-4 Consideration of aggravating and mitigating circumstances.  At the presentence hearing, following a finding that one or more of the circumstances enumerated in § 11-23-2 or 11-23-2.1 as the basis for imposition of a sentence of life imprisonment without parole was involved in the first degree murder of which the defendant has been convicted, the court shall consider evidence regarding the nature and circumstances of the offense and the personal history, character, record, and propensities of the defendant which are relevant to the sentencing determination. After hearing evidence and argument regarding the aggravating and mitigating circumstances relating to the offense and the defendant, the court shall, in its discretion, sentence the defendant to life imprisonment without parole or to life imprisonment. The court shall state on the record its reasons for imposing its sentence.

History of Section.
(P.L. 1984, ch. 221, § 2; P.L. 1984, ch. 362, § 2.)



Chapter 12-19.2-5 - Review of life sentence without parole.

§ 12-19.2-5 Review of life sentence without parole.  The defendant shall have the right to appeal a sentence of life imprisonment without parole to the supreme court of the state in accordance with the applicable rules of court. In considering an appeal of a sentence, the court, after review of the transcript of the proceedings below, may, in its discretion, ratify the imposition of the sentence of life imprisonment without parole or may reduce the sentence to life imprisonment.

History of Section.
(P.L. 1984, ch. 221, § 2; P.L. 1984, ch. 362, § 2.)



Chapter 12-19.2-6 - Work release and furlough programs  Prohibited.

§ 12-19.2-6 Work release and furlough programs  Prohibited.  A person serving a sentence of life imprisonment without parole shall not be eligible for participation in the work release program as set forth in § 42-56-21, the furlough program as set forth in § 42-56-18, or any other program which allows a prisoner to be released from the confinement of the prison facility to which the prisoner has been assigned.

History of Section.
(P.L. 1991, ch. 362, § 2; P.L. 2000, ch. 109, § 16.)






Chapter 12-19.3 - Sentencing Standards

Chapter 12-19.3-1 - Legislative purpose.

§ 12-19.3-1 Legislative purpose.  In order that the sentences imposed upon convicted criminals by the courts of this state do justice to the victim, the offender, and the community, a system of sentencing standards is enacted. Those standards are intended to create a sentencing process which will allow for judicial consideration of mitigating and aggravating circumstances unique to the particular defendant and crime, while providing the structure necessary to impose consistent sentences upon similar offenders convicted of like crimes.

History of Section.
(P.L. 1992, ch. 412, § 1.)



Chapter 12-19.3-2 - Adoption of presumptive sentences.

§ 12-19.3-2 Adoption of presumptive sentences.  Each year the justices of the superior court shall by majority vote, and with the approval of the supreme court, adopt as a rule of court presumptive sentences to be imposed upon defendants who have been found guilty after a trial. The rule shall establish a presumptive sentence or sentencing range for each category of felony which constituted more than five percent (5%) of the criminal caseload in the superior court during the preceding year and for any additional categories of felonies that the justices deem appropriate. It shall also set forth the criteria for evaluation upon which the presumptive sentences are based. Prior to implementation, the rule shall be forwarded to the supreme court for its approval. A complete listing of the presumptive sentences so established shall be made public no less than thirty (30) days prior to implementation.

History of Section.
(P.L. 1992, ch. 412, § 1; P.L. 2000, ch. 109, § 17.)



Chapter 12-19.3-3 - Procedures for sentencing.

§ 12-19.3-3 Procedures for sentencing.  In all cases where the defendant has been found guilty after trial of an offense for which a sentencing standard has been established pursuant to § 12-19.3-2, the trial justice shall impose a sentence within the presumptive sentencing range unless he or she finds that substantial and compelling circumstances exist which justify imposition of an alternative sentence. This finding may be based upon the character and background of the defendant, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. When justified by those factors, he or she may impose either a more lenient or a more severe sentence than provided for in the rule. If a sentence outside of the presumptive range is imposed, the trial justice shall set forth on the record the circumstances which he or she found as justification for imposition of the alternative sentence.

History of Section.
(P.L. 1992, ch. 412, § 1.)



Chapter 12-19.3-4 - Review of sentence.

§ 12-19.3-4 Review of sentence.  Within twenty (20) days of the imposition of a sentence which is outside the presumptive sentencing range for the offense, the attorney general, if the court imposes a less severe sentence, or the defendant, if the court imposes a more severe sentence, may appeal the sentence to the supreme court in accordance with procedures to be established by the supreme court.

History of Section.
(P.L. 1992, ch. 412, § 1.)






Chapter 12-20 - Costs

Chapter 12-20-3 - Sheriff's fees on commitments and habeas corpus.

§ 12-20-3 Sheriff's fees on commitments and habeas corpus.  All commitments upon process issued in criminal cases by the supreme court, the superior court within and for the counties of Providence and Newport, and the district court for the second and sixth divisions shall be made by deputy sheriffs attending upon the courts respectively, and all writs of habeas corpus issued by the supreme court, the superior court within and for the counties of Providence and Newport, and the district court for the second and sixth divisions shall be served by deputy sheriffs attending upon the courts respectively, and the deputy sheriffs shall receive no fees for making the commitments or for serving the writs, but shall receive their actual expenses of travel, to be allowed by the court, and which shall not form a part of the bill of costs taxed against a convict under § 12-20-9.

History of Section.
(G.L. 1923, ch. 417, § 11; P.L. 1926, ch. 799, § 1; P.L. 1927, ch. 1036, § 1; G.L. 1938, ch. 633, § 12; G.L. 1956, § 12-30-3; P.L. 1966, ch. 209, § 2; P.L. 1969, ch. 239, § 27.)



Chapter 12-20-4 - Sheriff's fees on scire facias.

§ 12-20-4 Sheriff's fees on scire facias.  The fees chargeable by deputy sheriffs for serving writs and executions in scire facias against bail in criminal cases shall be the same as provided for similar service of writs and executions in civil cases.

History of Section.
(G.L. 1896, ch. 295, § 12; P.L. 1897, ch. 444, § 1; P.L. 1898, ch. 578, § 1; P.L. 1900, ch. 714, § 1; P.L. 1901, ch. 831, § 1; C.P.A. 1905, § 1200; G.L. 1909, ch. 364, § 11; P.L. 1918, ch. 1648, § 1; G.L. 1923, ch. 417, § 11; G.L. 1938, ch. 633, § 12; G.L. 1956, § 12-20-4; P.L. 2012, ch. 324, § 46.)



Chapter 12-20-5 - Allowance for service of precept.

§ 12-20-5 Allowance for service of precept.  Any officer charged with the service of any precept in any criminal case, either original, intermediate, or final, shall be allowed by the court out of which the precept is issued, in a sum that the court may deem just and reasonable for the actual and necessary expense incurred by him or her in serving it, and which shall not form a part of the bill of costs taxed against a convict under § 12-20-9.

History of Section.
(P.L. 1907, ch. 1443, § 1; G.L. 1909, ch. 364, § 11; P.L. 1918, ch. 1648, § 1; G.L. 1923, ch. 417, § 11; G.L. 1938, ch. 633, § 12; G.L. 1956, § 12-20-5; P.L. 1966, ch. 209, § 2.)



Chapter 12-20-6 - Fees of city and town police departments and state agencies.

§ 12-20-6 Fees of city and town police departments and state agencies.  For each criminal complaint filed in the district court by a city or town police department, the state police, or a state agency, the clerk of the district court shall assess against the defendant and remit to the city or town or the state the sum of three dollars and fifty cents ($3.50), to be taxed as costs against the defendant.

History of Section.
(G.L. 1896, ch. 295, § 12; P.L. 1897, ch. 444, § 1; P.L. 1898, ch. 578, § 1; P.L. 1900, ch. 714, § 1; P.L. 1901, ch. 831, § 1; C.P.A. 1905, § 1200; P.L. 1908, ch. 1580, § 1; G.L. 1909, ch. 364, § 11; P.L. 1918, ch. 1648, § 1; G.L. 1923, ch. 417, § 11; G.L. 1938, ch. 633, § 12; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-20-6; P.L. 1960, ch. 72, § 2; P.L. 1961, ch. 89, § 5; P.L. 1980, ch. 397, §§ 1, 2.)



Chapter 12-20-7 - Witness fees.

§ 12-20-7 Witness fees.  (a) The fees of witnesses shall be:

(1) For every day's attendance before the supreme or superior court, or before any other tribunal or magistrate, including attendance in giving depositions, except that no officer or other employee of the state or of any city or town shall be entitled to receive a fee for attendance if he or she attends during his or her regular hours of employment for which he or she is entitled to receive his or her ordinary salary or if he or she appears outside his or her regular hours of employment and is entitled to receive additional compensation from his or her employer for attendance: $10.00

(2) For every mile's travel: $0.10

(3) For every day's commitment in jail upon default to enter into recognizance with surety: $2.00

(4) For any witness who shall come from without the jurisdiction of the state to testify in behalf of the state, in any criminal proceedings, any sum, in addition to this travel and attendance, that the court before which the proceedings are had shall deem proper.

(b) In addition to the fees provided in subsection (a) of this section, witnesses summoned and testifying as experts in behalf of the state, or any person acting as an interpreter, before the supreme, superior, or district court, may be allowed and paid any sum that the court may deem just and reasonable.

History of Section.
(G.L. 1896, ch. 295, § 10; C.P.A. 1905, § 1199; G.L. 1909, ch. 364, § 9; G.L. 1923, ch. 417, § 9; G.L. 1938, ch. 633, § 10; P.L. 1939, ch. 715, § 7; P.L. 1956, ch. 3624, § 1; G.L. 1956, § 12-20-7; P.L. 1974, ch. 153, § 2; P.L. 1984, ch. 182, § 1.)



Chapter 12-20-8 - Payment of costs where defendant committed to correctional institutions.

§ 12-20-8 Payment of costs where defendant committed to correctional institutions.  The costs of prosecution and conviction of persons imprisoned in the adult correctional institutions shall be paid by the state, and the payment of those costs shall form no part of the sentence of convicts. Nothing in this section shall be construed so as to prevent the imposition of costs provided for in chapter 25 of this title. The cost of commitment shall be paid by the state except as otherwise provided by the general laws; provided, that persons imprisoned in the adult correctional institutions shall be responsible for any assessments made pursuant to § 23-1-3.

History of Section.
(G.L. 1896, ch. 285, § 58; G.L. 1909, ch. 354, § 58; G.L. 1909, ch. 354, § 52; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 52; G.L. 1938, ch. 625, § 52; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-20-8; P.L. 1980, ch. 116, § 3; P.L. 1987, ch. 589, § 1; P.L. 1992, ch. 133, art. 94, § 3.)



Chapter 12-20-9 - Costs as to other defendants.

§ 12-20-9 Costs as to other defendants.  The payment of costs shall, in all other cases, be a part of the sentence of a convict who shall be sentenced to be imprisoned until the costs are paid or remitted.

History of Section.
(G.L. 1896, ch. 285, § 59; G.L. 1909, ch. 354, § 59; G.L. 1909, ch. 354, § 53; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 53; G.L. 1938, ch. 625, § 53; G.L. 1956, § 12-20-9.)



Chapter 12-20-10 - Remission of costs  Prohibition against remitting restitution to victims of crime  Ability to pay  Indigency.

§ 12-20-10 Remission of costs  Prohibition against remitting restitution to victims of crime  Ability to pay  Indigency.  (a) The payment of costs in criminal cases may, upon application, be remitted by any justice of the superior court; provided, that any justice of a district court may, in his or her discretion, remit the costs in any criminal case pending in his or her court, or in the case of any prisoner sentenced by the court, and from which sentence no appeal has been taken. Notwithstanding any other provision of law, this section shall not limit the court's inherent power to remit any fine, fee, assessment or other costs of prosecution, provided no order of restitution shall be suspended by the court.

(b) For purposes of §§ 12-18.1-3(d), 12-21-20, 12-25-28(b), 21-28-4.01(c)(3)(iv) and 21-28-4.17.1, the following conditions shall be prima facie evidence of the defendant's indigency and limited ability to pay:

(1) Qualification for and/or receipt of any of the following benefits or services by the defendant:

(i) temporary assistance to needy families

(ii) social security including supplemental security income and state supplemental payments program;

(iii) public assistance

(iv) disability insurance; or

(v) food stamps

(2) Despite the defendant's good faith efforts to pay, outstanding court orders for payment in the amount of one-hundred dollars ($100) or more for any of the following:

(i) restitution payments to the victims of crime;

(ii) child support payments; or

(iii) payments for any counseling required as a condition of the sentence imposed including, but not limited to, substance abuse, mental health, and domestic violence.

History of Section.
(G.L. 1896, ch. 285, § 60; P.L. 1898, ch. 588, § 1; P.L. 1905, ch. 1241, § 1; C.P.A. 1905, § 1223; G.L. 1909, ch. 354, § 60; G.L. 1909, ch. 354, § 54; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 54; G.L. 1938, ch. 625, § 54; G.L. 1956, § 12-20-10; P.L. 2008, ch. 297, § 4; P.L. 2008, ch. 326, § 4.)



Chapter 12-20-11 - Apportionment of costs among defendants.

§ 12-20-11 Apportionment of costs among defendants.  Whenever more than one defendant in the same process shall be convicted and sentenced to fine or imprisonment in jail, the court pronouncing sentence may apportion the costs of prosecution between and among the defendants as, in its discretion, shall appear to be just and proper.

History of Section.
(G.L. 1896, ch. 285, § 61; G.L. 1909, ch. 354, § 61; G.L. 1909, ch. 354, § 55; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 55; G.L. 1938, ch. 625, § 55; G.L. 1956, § 12-20-11.)






Chapter 12-21 - Recovery of Fines, Penalties, and Forfeitures

Chapter 12-21-1 - Methods of recovering fines and forfeitures.

§ 12-21-1 Methods of recovering fines and forfeitures.  Unless otherwise specially provided:

(1) All fines of five hundred dollars ($500) and under shall be recovered by complaint and summons;

(2) All fines of upwards of five hundred dollars ($500), by indictment or information;

(3) All penalties and pecuniary forfeitures, by action of debt; and

(4) All forfeitures of personal property, by complaint and warrant or by information.

History of Section.
(G.L. 1896, ch. 288, § 1; C.P.A. 1905, § 1231; G.L. 1909, ch. 357, § 1; G.L. 1923, ch. 410, § 1; G.L. 1938, ch. 631, § 1; G.L. 1956, § 12-21-1; P.L. 1974, ch. 118, § 15; P.L. 1976, ch. 173, § 4.)



Chapter 12-21-2 - Limitation of prosecutions.

§ 12-21-2 Limitation of prosecutions.  All suits or prosecutions founded upon any penal statute, which are wholly or in part for the use of the prosecutor, shall be brought within one year, and all other suits and prosecutions on a penal statute within two (2) years after the commission of the offense, unless otherwise specially provided.

History of Section.
(G.L. 1896, ch. 288, § 8; G.L. 1909, ch. 357, § 8; G.L. 1923, ch. 410, § 8; G.L. 1938, ch. 631, § 8; G.L. 1956, § 12-21-2.)



Chapter 12-21-3 - Venue of actions based on penal statutes.

§ 12-21-3 Venue of actions based on penal statutes.  Unless otherwise specially provided, all fines of and informations founded on any penal statute shall be brought within the county in which the offense was committed, and not elsewhere; provided, that the superior court for the county of Providence shall have jurisdiction of all proceedings for the recovery of more than five hundred dollars ($500) when the offense was committed in the county of Bristol.

History of Section.
(G.L. 1896, ch. 288, § 2; C.P.A. 1905, § 1190; G.L. 1909, ch. 357, § 2; G.L. 1923, ch. 410, § 2; G.L. 1938, ch. 631, § 2; G.L. 1956, § 12-21-3.)



Chapter 12-21-4 - Jurisdiction of district and superior courts.

§ 12-21-4 Jurisdiction of district and superior courts.  All fines, penalties, and forfeitures, whether of money or property, of five hundred dollars ($500) and under or of the value of five hundred dollars ($500) and under, shall be prosecuted before a district court; if upwards of five hundred dollars ($500) in amount or value, before the superior court, unless otherwise specially provided.

History of Section.
(G.L. 1896, ch. 288, § 4; C.P.A. 1905, §§ 1216, 1231; G.L. 1909, ch. 357, § 4; G.L. 1923, ch. 410, § 4; G.L. 1938, ch. 631, § 4; G.L. 1956, § 12-21-4.)



Chapter 12-21-5 - Action by town or city.

§ 12-21-5 Action by town or city.  Whenever any penalty or forfeiture, or any part of a penalty or forfeiture, shall be given to any town by any penal statute, the town council may sue for the penalty or forfeiture in the name of the town, or the proper prosecuting officer in the name of any city which shall be entitled to the benefit of the penalty or forfeiture, and the town council may remit the whole of the penalty or forfeiture.

History of Section.
(G.L. 1896, ch. 288, § 9; G.L. 1909, ch. 357, § 9; G.L. 1923, ch. 410, § 9; G.L. 1938, ch. 631, § 9; G.L. 1956, § 12-21-5.)



Chapter 12-21-6 - Commencement of period of neglect.

§ 12-21-6 Commencement of period of neglect.  Whenever any penalty shall be imposed for neglect during any period of time, the neglect may be alleged to have commenced at any specified time, and shall be reckoned from the time so specified.

History of Section.
(G.L. 1896, ch. 288, § 5; G.L. 1909, ch. 357, § 5; G.L. 1923, ch. 410, § 5; G.L. 1938, ch. 631, § 5; G.L. 1956, § 12-21-6.)



Chapter 12-21-7 - Residence of court member in city or town to be benefited.

§ 12-21-7 Residence of court member in city or town to be benefited.  In actions for the recovery of any penalty or forfeiture before any court, it shall be no cause of exception that any member of the court resides or has property in the city or town in which the offense was committed, or that the penalty or any part of the penalty is recoverable to the use of the city or town.

History of Section.
(G.L. 1896, ch. 288, § 6; G.L. 1909, ch. 357, § 6; G.L. 1923, ch. 410, § 6; G.L. 1938, ch. 631, § 6; G.L. 1956, § 12-21-7.)



Chapter 12-21-8 - Plea of general issue.

§ 12-21-8 Plea of general issue.  The defendant to an action for a penalty may plead the general issue, and under it give any special matter in evidence.

History of Section.
(G.L. 1896, ch. 288, § 7; G.L. 1909, ch. 357, § 7; G.L. 1923, ch. 410, § 7; G.L. 1938, ch. 631, § 7; G.L. 1956, § 12-21-8.)



Chapter 12-21-9 - Commitment for failure to obey judgment or sentence.

§ 12-21-9 Commitment for failure to obey judgment or sentence.  If any person against whom sentence is passed or judgment rendered, under any penal statute, shall refuse or neglect to perform the sentence or to pay the judgment, he or she shall, by order of the court passing the sentence or by the officer charged with the execution issued on the judgment, be committed to the adult correctional institutions, and be imprisoned there until the sentence is performed or he or she is discharged by due course of law.

History of Section.
(G.L. 1896, ch. 288, § 10; G.L. 1909, ch. 357, § 10; G.L. 1923, ch. 410, § 10; G.L. 1938, ch. 631, § 10; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-21-9.)



Chapter 12-21-10 - Disposition of recoveries.

§ 12-21-10 Disposition of recoveries.  Unless otherwise specially provided:

(1) All fines recovered shall be to the use of the state;

(2) All penalties and pecuniary forfeitures, one-half ( 1/2) to the use of the state and one-half ( 1/2) to the use of the person who shall sue for it; and

(3) All forfeitures of personal property shall be disposed of as provided by law.

History of Section.
(G.L. 1896, ch. 288, § 3; G.L. 1909, ch. 357, § 3; G.L. 1923, ch. 410, § 3; G.L. 1938, ch. 631, § 3; G.L. 1956, § 12-21-10.)



Chapter 12-21-11 - Quarterly reports and payments by district court.

§ 12-21-11 Quarterly reports and payments by district court.  The clerk of each division of the district court, shall, between the first and fifteenth days of February, May, August, and November in each year, make an itemized return in writing to the city or town treasurer of every city or town in the division of all fines received by the clerk during the preceding quarter, which or part of which shall be due to the city or town, and of costs paid by the clerk out of money belonging to the city or town, and the amount and circumstances of all of these fines received by the clerk and costs paid by the clerk and not included in any previous return. The clerk making the return shall immediately thereafter cause to be paid to the city or town treasurer the balance of all moneys belonging to the city or town.

History of Section.
(C.P.A. 1905, § 183; G.L. 1909, ch. 281, § 36; G.L. 1923, ch. 331, § 36; G.L. 1938, ch. 501, § 36; G.L. 1956, § 12-21-11; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-12 - Payment of costs taxable to cities or towns out of fines due.

§ 12-21-12 Payment of costs taxable to cities or towns out of fines due.  All costs taxed by courts in criminal prosecutions, which by law any city or town is or may be required to pay, may be paid by the clerk to the several persons entitled to them, out of fines in his or her hands belonging to the city or town; provided, that fines received by the clerk which are by law to be applied to the support of the public schools shall not be used in the payment of these costs.

History of Section.
(C.P.A. 1905, § 184; G.L. 1909, ch. 281, § 37; G.L. 1923, ch. 331, § 37; G.L. 1938, ch. 501, § 37; G.L. 1956, § 12-21-12; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-13 - Accounting by clerk on vacation of office.

§ 12-21-13 Accounting by clerk on vacation of office.  Whenever the clerk shall vacate his or her office he or she shall render account and pay over any money which may be due from him or her as clerk to the city or town within ten (10) days after after vacating the office.

History of Section.
(C.P.A. 1905, § 185; G.L. 1909, ch. 281, § 38; G.L. 1923, ch. 331, § 38; G.L. 1938, ch. 501, § 38; G.L. 1956, § 12-21-13; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-14 - Forfeiture for failure to account.

§ 12-21-14 Forfeiture for failure to account.  Every clerk who shall neglect or refuse to account with the city or town treasurer as required in this chapter, or to pay over to him or her all moneys due the city or town at the time when they ought to be paid, shall forfeit thrice the amount of the moneys so withheld or not paid, to be recovered by an action of debt for the use of the city or town.

History of Section.
(C.P.A. 1905, § 186; G.L. 1909, ch. 281, § 39; G.L. 1923, ch. 331, § 39; G.L. 1938, ch. 501, § 39; G.L. 1956, § 12-21-14; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-15 - Access of city or town treasurer to district court records.

§ 12-21-15 Access of city or town treasurer to district court records.  The city or town treasurer of any city or town in the division in which the district court is situated shall have access at all times to all books and papers in the office of the division, and may examine them for the purpose of verifying the returns of the clerk.

History of Section.
(C.P.A. 1905, § 187; G.L. 1909, ch. 281, § 40; G.L. 1923, ch. 331, § 40; G.L. 1938, ch. 501, § 40; G.L. 1956, § 12-21-15; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-16 - Payment of amounts due to the state.

§ 12-21-16 Payment of amounts due to the state.  All fines and all penalties and forfeitures to the use of the state shall be paid over to the general treasurer, unless otherwise specially provided.

History of Section.
(G.L. 1896, ch. 288, § 11; G.L. 1909, ch. 357, § 11; G.L. 1923, ch. 410, § 11; G.L. 1938, ch. 631, § 11; G.L. 1956, § 12-21-17.)



Chapter 12-21-17 - Payment and accounting for fines due other than to state.

§ 12-21-17 Payment and accounting for fines due other than to state.  All fines recovered under any statute of this state, the whole or any part of which may be due or payable to any city, town, or society, or to any person as complainant, shall be accounted for with the state controller, and be paid to the general treasurer. The general treasurer shall, upon the order of the state controller, pay to the city, town, society, or person so much of the amount of the fine so recovered as the city, town, society, or person may be entitled to, which order shall be drawn by the state controller whenever he or she shall receive a proper return or certificate from the clerk of the court in which the fine was imposed.

History of Section.
(P.L. 1898, ch. 536, § 1; G.L. 1909, ch. 357, § 12; G.L. 1923, ch. 410, § 12; G.L. 1938, ch. 631, § 12; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 12-21-17; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-18 - Payment of fine liquidated by labor.

§ 12-21-18 Payment of fine liquidated by labor.  Whenever a fine payable in whole or in part, to any city, town, or society, or to any person as complainant, shall have been liquidated by the labor of the person fined, or paid by him or her at any jail in the state, the general treasurer shall, upon the proper order of the state controller, pay to the city, town, society or person so much of the amount of the fine so liquidated or paid, as the city, town, society, or person may be entitled to, which order of the state controller shall be by him or her drawn on his or her receiving a proper return or certificate from the clerk of the court in which the fine was imposed, together with a proper return or certificate from the jailer.

History of Section.
(P.L. 1898, ch. 536, § 2; G.L. 1909, ch. 357, § 13; G.L. 1923, ch. 410, § 13; G.L. 1938, ch. 631, § 13; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 12-21-18; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-19 - Payment of fines to general treasurer  Accounting.

§ 12-21-19 Payment of fines to general treasurer  Accounting.  Whenever a fine is recovered under any statute of this state, the whole of which may be due the Rhode Island Society for the Prevention of Cruelty to Animals, the Children's Friend and Service, or to any other society, or the one-half ( 1/2) of which may be due the state or any society, or to any person, as complainant, the whole of the fine shall be accounted for with the state controller and paid to the general treasurer. The fine due any society, or the one-half ( 1/2) fine due any society, or to any person, as complainant, shall be paid by the general treasurer upon order of the state controller and the state controller shall draw his or her order whenever he or she shall receive a proper return or certificate from the clerk of the court in which the fine was imposed.

History of Section.
(G.L. 1896, ch. 288, § 12; G.L. 1909, ch. 357, § 14; G.L. 1923, ch. 410, § 14; G.L. 1938, ch. 631, § 14; G.L. 1956, § 12-21-19; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-20 - Order to pay costs and determination of ability to pay.

§ 12-21-20 Order to pay costs and determination of ability to pay.  (a) If, upon any complaint or prosecution before any court, the defendant shall be ordered to pay a fine, enter into a recognizance or suffer any penalty or forfeiture, he or she shall also be ordered to pay all costs of prosecution, unless directed otherwise by law.

(b) In superior court, the judge shall make a preliminary assessment of the defendant's ability to pay immediately after sentencing by use of the procedures specified in this section.

(c) In district court, the judge shall make a preliminary assessment of the defendant's ability to pay immediately after sentencing or nearly thereafter as practicable by use of the procedures specified in this section.

(d) The defendant's ability to pay and payment schedule shall be determined by use of standardized procedures including a financial assessment instrument. The financial assessment instrument shall be:

(1) based upon sound and generally accepted accounting principles;

(2) completed based on a personal interview of the defendant and includes any and all relevant information relating to the defendant's present ability to pay including, but not limited to, the information contained in § 12-20-10; and

(3) made by the defendant under oath.

(e) The financial instrument may, from time to time and after hearing, be modified by the court.

(f) When persons come before the court for failure to pay fines, fees, assessments and other costs of prosecution, or court ordered restitution, and their ability to pay and payment schedule has not been previously determined, the judge, the clerk of the court, or their designee shall make these determinations by use of the procedures specified in this section.

(g) Nothing in this section shall be construed to limit the court's ability, after hearing in open court, to revise findings about a person's ability to pay and payment schedule made by the clerk of the court or designee, based upon the receipt of newly available, relevant, or other information.

History of Section.
(G.L. 1896, ch. 288, § 13; G.L. 1909, ch. 357, § 15; G.L. 1923, ch. 410, § 15; G.L. 1938, ch. 631, § 15; G.L. 1956, § 12-21-20; P.L. 2008, ch. 297, § 5; P.L. 2008, ch. 326, § 5.)



Chapter 12-21-21 - Guilty plea and payment of fine by person outside state.

§ 12-21-21 Guilty plea and payment of fine by person outside state.  Whenever any person who is charged with the commission of a misdemeanor punishable by a fine shall be outside the confines of this state, the defendant may, with the approval of a judge of the district court for the division in which the complaint may be pending, or with the approval of the justice of the superior court in charge of criminal appeals if the cause is pending on appeal before the superior court, by instrument in writing and duly acknowledged before an appropriate officer, authorize his or her attorney of record to appear in open court and enter on his or her behalf a plea of guilty or nolo contendere, and to pay the fine that may be assessed by the court, together with the costs of prosecution, if any, that may be assessed by the court. Every written authorization shall be filed with the clerk of the court, and shall be retained by the clerk, together with the original complaint, as a portion of the record of the case.

History of Section.
(P.L. 1946, ch. 1680, § 1; G.L. 1956, § 12-21-21; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-22 - Payment of fines due to person or corporation from proceeds of forfeited recognizance.

§ 12-21-22 Payment of fines due to person or corporation from proceeds of forfeited recognizance.  If any recognizance shall be forfeited in any case in which, if the recognizor had been convicted, any sum might have been due to the complainant, or any person or corporation, the court in which the amount of the recognizance is, in whole or part, recovered, shall ascertain the just sum and costs, if any, which are due from the recognizor to the complainant, person, or corporation and grant a certificate for the amount, which, upon being audited by the state controller, shall be paid, upon his or her warrant for the amount upon the general treasurer.

History of Section.
(G.L. 1896, ch. 288, § 14; G.L. 1909, ch. 357, § 16; G.L. 1923, ch. 410, § 16; G.L. 1938, ch. 631, § 16; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 12-21-22.)



Chapter 12-21-23 - Seizure and retention of forfeited property.

§ 12-21-23 Seizure and retention of forfeited property.  Whenever any personal property shall be forfeited for any violation of law, any deputy sheriff, town sergeant, or constable, or any person by law authorized to seize the property, may take and retain the property until he or she shall deliver it to a proper officer having a warrant to take and detain the property.

History of Section.
(G.L. 1896, ch. 288, § 15; G.L. 1909, ch. 357, § 17; G.L. 1923, ch. 410, § 17; G.L. 1938, ch. 631, § 17; G.L. 1956, § 12-21-23; P.L. 2012, ch. 324, § 47.)



Chapter 12-21-24 - Complaint or information asking forfeiture.

§ 12-21-24 Complaint or information asking forfeiture.  The person making or directing a seizure shall without unnecessary delay make complaint on oath and in writing to a judge of the district court for the division in which the offense for which the forfeiture has accrued was committed, regardless of the value of the property seized, and jurisdiction is conferred on the district court to try and determine the matter notwithstanding the value of the property seized is in excess of five thousand dollars ($5,000).

History of Section.
(G.L. 1896, ch. 288, § 16; C.P.A. 1905, § 1222; P.L. 1906, ch. 1340, § 1; G.L. 1909, ch. 357, § 18; G.L. 1923, ch. 410, § 18; G.L. 1938, ch. 631, § 18; G.L. 1956, § 12-21-24; P.L. 1965, ch. 168, § 8; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-25 - Issuance of warrant to take and detain forfeited property.

§ 12-21-25 Issuance of warrant to take and detain forfeited property.  Upon making a complaint or filing an information for a forfeiture, a warrant shall be issued to the proper officer, requiring him or her to take the property into his or her custody and to detain it until legally disposed of.

History of Section.
(G.L. 1896, ch. 288, § 17; G.L. 1909, ch. 357, § 19; G.L. 1923, ch. 410, § 19; G.L. 1938, ch. 631, § 19; G.L. 1956, § 12-21-25.)



Chapter 12-21-26 - Notice of complaint or information.

§ 12-21-26 Notice of complaint or information.  Notice of complaint or information shall be issued by the court to the owner, if known, otherwise notice shall be published in some newspaper published in the vicinity for a period of at least two (2) weeks, that all persons interested may appear, either in person or by attorney, at the time and place appointed in the notice for trial, and show cause, if they have any, why judgment of forfeiture should not be passed.

History of Section.
(G.L. 1896, ch. 288, § 18; G.L. 1909, ch. 357, § 20; G.L. 1923, ch. 410, § 20; G.L. 1938, ch. 631, § 20; G.L. 1956, § 12-21-26.)



Chapter 12-21-27 - Sale of property pending judgment on forfeiture.

§ 12-21-27 Sale of property pending judgment on forfeiture.  If any person shall appear and claim the property, it may be sold, by consent of parties, provided it is of such nature that it may be lawfully sold and used, and the law does not require it to be destroyed or otherwise in some special manner disposed of, or under like provision it may in any case be sold, if of a perishable, wasting, or expensive character to keep, in like manner as is provided for the sale of similar property when attached on civil process, in which case the proceeds of the sale, after deducting the charges of the sale, shall for all purposes represent the thing sold and be subject to the judgment and order of the court.

History of Section.
(G.L. 1896, ch. 288, § 19; G.L. 1909, ch. 357, § 21; G.L. 1923, ch. 410, § 21; G.L. 1938, ch. 631, § 21; G.L. 1956, § 12-21-27.)



Chapter 12-21-28 - Return of property to claimant on bond.

§ 12-21-28 Return of property to claimant on bond.  Unless by law the property seized is necessarily subject, upon judgment of forfeiture, to be destroyed, it shall, at the request of the claimant, be appraised by appraisers appointed for that purpose by the court and be delivered to the claimant upon his or her giving bond in double the amount of the appraised value, with sufficient sureties, running to the person or corporation to whom the property would be forfeited, or to the state, if the state is entitled in whole or part to the property upon forfeiture, to pay to them the appraised value of the property and costs in case final judgment or forfeiture is entered up.

History of Section.
(G.L. 1896, ch. 288, § 20; G.L. 1909, ch. 357, § 22; G.L. 1923, ch. 410, § 22; G.L. 1938, ch. 631, § 22; G.L. 1956, § 12-21-28.)



Chapter 12-21-29 - Trial and judgment.

§ 12-21-29 Trial and judgment.  The case may be tried by a jury, if in the superior court, upon the request of either party, or otherwise by the court, and the cause of forfeiture alleged being proved, the court which shall try the cause shall enter up judgment for the forfeiture and disposition of the property according to law.

History of Section.
(G.L. 1896, ch. 288, § 21; C.P.A. 1905, § 1216; G.L. 1909, ch. 357, § 23; G.L. 1923, ch. 410, § 23; G.L. 1938, ch. 631, § 23; G.L. 1956, § 12-21-29.)



Chapter 12-21-30 - Appeal from district court judgment of forfeiture.

§ 12-21-30 Appeal from district court judgment of forfeiture.  An appeal may be claimed by either party from any judgment of forfeiture rendered by the district court, to be taken in like manner as by defendants in criminal cases within the jurisdiction of the district court to try and determine, to the superior court for the same county in which the division of the district court rendering judgment is situated and like proceedings may be had as in cases of informations for forfeitures originally filed in the court.

History of Section.
(G.L. 1896, ch. 288, § 22; C.P.A. 1905, § 1191; G.L. 1909, ch. 357, § 24; G.L. 1923, ch. 410, § 24; G.L. 1938, ch. 631, § 24; G.L. 1956, § 12-21-30; P.L. 1969, ch. 239, § 28.)



Chapter 12-21-31 - Finality of superior court judgment.

§ 12-21-31 Finality of superior court judgment.  The judgment of the superior court shall be final in all cases of forfeitures, whether originally commenced in the court or brought there by appeal under the provisions of this chapter, unless a new trial is ordered, for cause shown, by the supreme court.

History of Section.
(G.L. 1896, ch. 288, § 23; G.L. 1909, ch. 357, § 25; G.L. 1923, ch. 410, § 25; G.L. 1938, ch. 631, § 25; G.L. 1956, § 12-21-31.)



Chapter 12-21-32 - Costs and damages on forfeiture action.

§ 12-21-32 Costs and damages on forfeiture action.  Costs shall be awarded to the prosecutor if a reasonable cause of seizure appear, in which shall be included the necessary expenses of the seizure and detention of the property; but in case no reasonable cause of seizure shall appear, costs and damages, as well as the restoration of the property, shall be awarded to the claimant.

History of Section.
(G.L. 1896, ch. 288, § 24; G.L. 1909, ch. 357, § 26; G.L. 1923, ch. 410, § 26; G.L. 1938, ch. 631, § 26; G.L. 1956, § 12-21-32.)



Chapter 12-21-33 - Suspension of operators' license for failure to pay costs, fines, fees, or assessments.

§ 12-21-33 Suspension of operators' license for failure to pay costs, fines, fees, or assessments.  A judge of the superior or district court or the traffic tribunal may order the suspension of a person's license issued pursuant to chapter 10 of title 31 if the person fails to pay court ordered costs, fines, fees, restitution or assessments within the time period provided for in an order of the court. The judge may order the suspension to be effective until the person complies with the court order.

History of Section.
(P.L. 1992, ch. 350, § 1.)






Chapter 12-22 - Appeals in Criminal Cases

Chapter 12-22-1 - Right to appeal from district to superior court.

§ 12-22-1 Right to appeal from district to superior court.  Every person aggrieved by the sentence of the district court for any offense other than a violation may, within five (5) days after the sentence, appeal from the district court to the superior court for the county in which the division of the district court is situated, by claiming an appeal in the court or in the office of the clerk of the court appealed from or at any of the penal institutions of the state, before any justice of the supreme or superior court, or before a justice or clerk of the court appealed from, or before any of the persons authorized to take bail at the penal institutions.

History of Section.
(C.P.A. 1905, § 461; G.L. 1909, ch. 296, § 1; G.L. 1923, ch. 346, § 1; G.L. 1938, ch. 630, § 1; G.L. 1956, § 12-22-1; P.L. 1969, ch. 239, § 29; P.L. 1976, ch. 173, § 5.)



Chapter 12-22-1.1 - Review by supreme court  Violations.

§ 12-22-1.1 Review by supreme court  Violations.  Every person aggrieved by the imposition of a fine by the district court upon the finding of a violation may, within twenty (20) days after entry of judgment imposing the fine, petition the supreme court of the state of Rhode Island for a writ of certiorari to review any errors involved. The petition for a writ of certiorari shall set forth the errors claimed. Upon the filing of a petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari to the district court to certify to the supreme court the record of the proceedings in the case together with any transcript of the proceedings furnished by the petitioner at his expense.

History of Section.
(P.L. 1976, ch. 173, § 6.)



Chapter 12-22-2 - Notation as to time of claiming appeal  Transmission of claim.

§ 12-22-2 Notation as to time of claiming appeal  Transmission of claim.  If an appeal is claimed in the court or in the office of the clerk of the court appealed from, the claim and the time when made shall be noted upon the complaint, and also upon the mittimus, if any, issued upon the sentence appealed from; and if claimed at any other place, it shall be claimed in writing, and the person before whom it is claimed shall note upon the claim of appeal the time when made and shall immediately transmit the claim to the court which passed the sentence.

History of Section.
(C.P.A. 1905, § 462; G.L. 1909, ch. 296, § 2; G.L. 1923, ch. 346, § 2; G.L. 1938, ch. 630, § 2; G.L. 1956, § 12-22-2.)



Chapter 12-22-3 - Fixing recognizance required for discharge pending appeal.

§ 12-22-3 Fixing recognizance required for discharge pending appeal.  When a district court shall sentence a person for an offense, it shall fix the amount of the recognizance which shall be required to discharge the person from imprisonment if an appeal shall be claimed, and shall note the amount upon any mittimus issued upon the sentence.

History of Section.
(C.P.A. 1905, § 463; G.L. 1909, ch. 296, § 3; G.L. 1923, ch. 346, § 3; G.L. 1938, ch. 630, § 3; G.L. 1956, § 12-22-3.)



Chapter 12-22-4 - Giving of recognizance for discharge pending appeal.

§ 12-22-4 Giving of recognizance for discharge pending appeal.  Upon a claim of appeal from the sentence of a district court, the appellant, in order to be discharged from immediate imprisonment upon the sentence, shall enter into a recognizance before one of the persons before whom an appeal may be claimed, in the sum fixed by the court, with or without surety or sureties to the satisfaction of the person taking the recognizance, conditioned that the appellant shall appear in the superior court upon the assignment day for the appeal, the exact date of the assignment day to be stated in the recognizance, and whenever his or her appeal is called for trial, and there prosecute the appeal with effect, and abide or perform the order or sentence which the superior court may make or impose in the case, and that he or she will in the meantime keep the peace.

History of Section.
(C.P.A. 1905, § 464; P.L. 1906, ch. 1337, § 1; G.L. 1909, ch. 296, § 4; G.L. 1923, ch. 346, § 4; G.L. 1938, ch. 630, § 4; G.L. 1956, § 12-22-4; P.L. 1967, ch. 85, § 1.)



Chapter 12-22-5 - Commitment pending appeal  Discharge on payment of fine and costs by labor.

§ 12-22-5 Commitment pending appeal  Discharge on payment of fine and costs by labor.  Every person claiming an appeal from a sentence of the district court who shall fail to enter into a recognizance in the court or in the office of the clerk of the court appealed from shall upon sentence immediately be committed to the penal institution as sentenced, there to remain until he or she enters into a recognizance as provided in this chapter or is discharged pursuant to law; provided, that in the counties of Newport and Washington any person before removal from the county or division in which sentence is entered may claim an appeal from the sentence of the district court to the superior court by claiming the appeal and entering into recognizance in like manner as required by law before the clerk of the court appealed from, or at the adult correctional institutions, before the clerk of the court from which the appeal is taken, or before any of the persons authorized by law to take bail. Whenever an appellant has earned by labor at any penal institution a sum equal to the amount of the fine and costs in the case in which he or she was committed, including all costs accruing at that institution, and has served the full term of imprisonment for which he or she was sentenced, the warden or other person having charge of the institution shall apply with the consent of the appellant the amount so earned by him or her to the settlement of the fines and costs, and the appellant shall then be discharged.

History of Section.
(C.P.A. 1905, § 465; G.L. 1909, ch. 296, § 5; P.L. 1920, ch. 1936, § 1; G.L. 1923, ch. 346, § 5; G.L. 1938, ch. 630, § 5; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 12-22-5; P.L. 1969, ch. 239, § 29.)



Chapter 12-22-6 - Forwarding and notice of recognizance to courts  Transmission of papers to superior court.

§ 12-22-6 Forwarding and notice of recognizance to courts  Transmission of papers to superior court.  The person taking a recognizance shall immediately send it to the superior court, and if the recognizance is taken before some person other than a justice or clerk of the court appealed from, notice of the taking of the recognizance shall be certified under the hand of the person to the clerk or a justice of the court appealed from. On notice of a claim of appeal or of the taking of a recognizance, the clerk of the court appealed from shall immediately certify and transmit all the papers in the case to the clerk of the superior court, who shall receipt for the papers.

History of Section.
(C.P.A. 1905, § 466; G.L. 1909, ch. 296, § 6; G.L. 1923, ch. 346, § 6; G.L. 1938, ch. 630, § 6; G.L. 1956, § 12-22-6; P.L. 1969, ch. 239, § 29.)



Chapter 12-22-7 - Assignment day in superior court  Trial by attorney general.

§ 12-22-7 Assignment day in superior court  Trial by attorney general.  The assignment day for appeals in criminal cases in the superior court shall be the assignment day in that court which occurs next after ten (10) days from the date of the sentence appealed from. All appeals shall be tried by the attorney general, except as otherwise provided.

History of Section.
(C.P.A. 1905, § 467; G.L. 1909, ch. 296, § 7; G.L. 1923, ch. 346, § 7; G.L. 1938, ch. 630, § 7; G.L. 1956, § 12-22-7.)



Chapter 12-22-8 - Admission of guilt before appellate court.

§ 12-22-8 Admission of guilt before appellate court.  Whenever any appellant who has been sentenced to pay a fine and costs only, having given recognizance, shall at any time before the assignment day of the appeal appear before the court to which the appeal was taken and plead guilty to the complaint upon which the appeal was taken, or shall admit that the state has sufficient evidence to convict him or her on the complaint, the court shall adjudge him or her guilty of the offense as charged in the complaint, and shall sentence the appellant to pay the same fine that was imposed in the court from which his or her appeal was taken, together with all costs.

History of Section.
(C.P.A. 1905, § 468; G.L. 1909, ch. 296, § 8; P.L. 1915, ch. 1258, § 3; G.L. 1923, ch. 346, § 8; G.L. 1938, ch. 630, § 8; G.L. 1956, § 12-22-8.)



Chapter 12-22-9 - Appeals from courts having jurisdiction of ordinance violations.

§ 12-22-9 Appeals from courts having jurisdiction of ordinance violations.  All appeals from any court having jurisdiction of offenses against town or city ordinances shall be taken and shall proceed according to the provisions of this chapter, and in those appeals the recognizance may be taken by either of the officers or persons designated and authorized to take recognizances.

History of Section.
(C.P.A. 1905, § 470; G.L. 1909, ch. 296, § 10; G.L. 1923, ch. 346, § 10; G.L. 1938, ch. 630, § 9; G.L. 1956, § 12-22-9.)



Chapter 12-22-11 - Failure to prosecute constitutional objection.

§ 12-22-11 Failure to prosecute constitutional objection.  If the party raising any certified constitutional question shall fail to appear in the supreme court and prosecute the cause in which the question is raised, the cause shall be remanded to the court from which it was certified, and the court shall then proceed in the same manner as if the question had not been raised; and the question shall not be raised again in the cause.

History of Section.
(C.P.A. 1905, § 476; G.L. 1909, ch. 298, § 3; G.L. 1923, ch. 348, § 3; G.L. 1938, ch. 545, § 3; G.L. 1956, § 12-22-11.)



Chapter 12-22-12 - Additional bail on motion for new trial or appeal.

§ 12-22-12 Additional bail on motion for new trial or appeal.  Whenever a person convicted of any crime shall file a motion for a new trial or notice of his or her intentions to appeal, the superior court may require the person to give additional bail.

History of Section.
(C.P.A. 1905, § 476; G.L. 1909, ch. 298, § 3; G.L. 1923, ch. 348, § 3; G.L. 1938, ch. 545, § 3; G.L. 1956, § 12-22-11; P.L. 1972, ch. 169, § 27.)



Chapter 12-22-13 - Errors in pleading.

§ 12-22-13 Errors in pleading.  No judgment, verdict, or decision shall be set aside, reversed, or new trial granted, in any criminal proceedings, for error as to any matter of pleading, unless in the opinion of the supreme court, after an examination of the entire cause, it shall appear that the error complained of has resulted in a miscarriage of justice.

History of Section.
(G.L. 1909, ch. 354, § 14; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 14; G.L. 1938, ch. 625, § 14; G.L. 1956, § 12-22-13.)



Chapter 12-22-14 - Refund of fine and costs.

§ 12-22-14 Refund of fine and costs.  The superior court, in any criminal case appealed to that court in which the defendant paid his or her fine and costs in the lower court, may, upon application made within three (3) years after a finding of not guilty or the deferring or suspension of sentence, order the amount of the fine and costs to be refunded to the defendant, and in that case the clerk of the superior court shall submit a properly authenticated voucher to the state controller who is authorized and directed to draw his or her order upon the general treasurer for the payment of that sum. The general assembly shall annually appropriate any sum that it shall deem necessary to carry out the provisions of this section.

History of Section.
(P.L. 1962, ch. 128, § 1.)






Chapter 12-23 - Criminal Law Advisory Commission

Chapter 12-23-1 - Commission created  Composition.

§ 12-23-1 Commission created  Composition.  A commission is created to be known as the criminal law advisory commission and to consist of seven (7) members who shall be qualified electors of the state, six (6) of whom shall be appointed by the governor and the seventh member shall be the law revision director from the joint committee on legislative services, who shall be ex officio a member of the commission and its secretary.

History of Section.
(P.L. 1927, ch. 950, § 1; G.L. 1938, ch. 14, § 1; G.L. 1956, § 12-23-1; P.L. 1985, ch. 151, § 1.)



Chapter 12-23-2 - Appointment and terms of members  Vacancies.

§ 12-23-2 Appointment and terms of members  Vacancies.  At the January session in each odd-numbered year the governor shall, with the advice and consent of the senate, appoint two (2) members of the commission to succeed the members whose terms will next expire and to hold office until the first day of February in the sixth year after their appointment. Any vacancy which may occur in the commission when the senate is not in session shall be filled by the governor until the next session of the general assembly, when he or she shall, with the advice and consent of the senate, appoint some person to fill the vacancy for the remainder of the term.

History of Section.
(P.L. 1927, ch. 950, § 1; G.L. 1938, ch. 14, § 1; G.L. 1956, § 12-23-2.)



Chapter 12-23-3 - Organization meeting  Chairperson.

§ 12-23-3 Organization meeting  Chairperson.  The members of the commission shall meet for organization at the call of the secretary within two (2) weeks after each appointment by the governor, and shall at the meeting elect a chairperson who shall hold office during the pleasure of the commission.

History of Section.
(P.L. 1927, ch. 950, § 1; G.L. 1938, ch. 14, § 1; G.L. 1956, § 12-23-3.)



Chapter 12-23-4 - Studies and surveys.

§ 12-23-4 Studies and surveys.  For the purpose of improving and rendering more effective and efficient the administration of the criminal law in this state, the commission is authorized to make a complete study and survey of the subject including the detection, prosecution, and punishment of offenders, the probation, parole, and pardoning systems, and the duties, methods, and practices of the officers and agencies directly and indirectly connected with the enforcement of law, the suppression and prevention of crime and the care and treatment of the criminal, and for this purpose the commission may make any inquiry that it may deem necessary into the administration of the criminal law by the authorities of other states, the United States, and other countries.

History of Section.
(P.L. 1927, ch. 950, § 2; G.L. 1938, ch. 14, § 2; G.L. 1956, § 12-23-4.)



Chapter 12-23-5 - Cooperation of public officers  Visitation and inspection powers.

§ 12-23-5 Cooperation of public officers  Visitation and inspection powers.  It shall be the duty of all officers of the state and of any city or town directly or indirectly connected with the administration of the criminal law to cooperate with the commission in the study and survey authorized by this chapter, and those officers shall furnish the commission upon request all records, data, and other information at their disposal relating to matters under consideration by the commission. Members of the commission may at any time visit and inspect the institutions and places in the state where criminals are confined and may interview the officers in charge of those institutions.

History of Section.
(P.L. 1927, ch. 950, § 4; G.L. 1938, ch. 14, § 4; G.L. 1956, § 12-23-5.)



Chapter 12-23-6 - Advisory committees  Hearings  General powers.

§ 12-23-6 Advisory committees  Hearings  General powers.  The commission may appoint advisory committees of judges, lawyers, or lay persons to consider and report upon special subjects within the scope of the study and survey, and may hold hearings and compel the attendance of witnesses and the production of books and papers and generally shall have any authority and power that may be necessary to carry out the purpose of this chapter.

History of Section.
(P.L. 1927, ch. 950, § 4; G.L. 1938, ch. 14, § 4; G.L. 1956, § 12-23-6.)



Chapter 12-23-7 - Annual report to general assembly.

§ 12-23-7 Annual report to general assembly.  The commission shall annually make a report to the general assembly of the results of its study and survey, together with any recommendations for changes in the laws and in the duties, methods, practices, and procedure of officers and other agencies that it may deem advisable or necessary to carry out the purpose of this chapter.

History of Section.
(P.L. 1927, ch. 950, § 2; G.L. 1938, ch. 14, § 2; G.L. 1956, § 12-23-7.)



Chapter 12-23-8 - Expenses of commission  Printing.

§ 12-23-8 Expenses of commission  Printing.  The members of the commission shall not receive any pay for their services under the provisions of this chapter, but the general assembly shall from time to time appropriate any sums that may be necessary for clerical assistance and other actual expenses incurred by the members of the commission in the performance of their duties. All printing required by the commission, including the printing of its reports to the general assembly, shall be paid out of the appropriation for state printing upon vouchers approved by the chairperson of the commission and the state purchasing agent.

History of Section.
(P.L. 1927, ch. 950, § 3; G.L. 1938, ch. 14, § 3; G.L. 1956, § 12-23-8.)






Chapter 12-24 - Uniform Crime Reporting System

Chapter 12-24-1 - Reporting system.

§ 12-24-1 Reporting system.  A uniform crime reporting system shall be established under the direction, control, and supervision of the superintendent of state police. The superintendent of state police shall have the power and duty, by any rules and regulations that he or she may deem necessary to collect and gather any information from local police departments and the enforcement division of the department of environmental management that may be and is prescribed in this chapter.

History of Section.
(P.L. 1969, ch. 39, § 1.)



Chapter 12-24-2 - Reports.

§ 12-24-2 Reports.  The police department of each city and town and the enforcement division of the department of environmental management, once each quarter, upon a date and form prescribed and furnished by the superintendent of state police, shall forward to the division of state police a crime report. Each reporting department shall report only on cases within its jurisdiction and upon which it is making, or has made, the primary police investigation. The report shall be called the uniform crime report and shall cover crimes reported and otherwise processed during the reporting period. It shall contain the number and nature of offenses committed, the disposition of those offenses, and any other information that the superintendent of state police shall specify relating to the method, frequency, cause, and prevention of crime. Under no circumstances shall the name of any person be reported.

History of Section.
(P.L. 1969, ch. 39, § 1.)



Chapter 12-24-3 - Compilation of reports.

§ 12-24-3 Compilation of reports.  Upon receipt of the quarterly uniform crime reports from the reporting agencies, the division of state police shall prepare a statewide compilation of the statistics contained in the reports, and the resulting statistical compilation shall be available to any governmental law enforcement agency in the state, the judiciary committees of the senate and the house of representatives, and the Federal Bureau of Investigation, upon request. The statistics made available through the uniform crime report shall be used for the purpose of studying the causes, trends, and effects of crime in this state and for intelligence upon which to base a sounder program of crime detection and prevention and the apprehension of criminals.

History of Section.
(P.L. 1969, ch. 39, § 1.)



Chapter 12-24-4 - Other agencies.

§ 12-24-4 Other agencies.  Any governmental agency, not falling within the description of those required to submit the quarterly uniform crime report set forth in § 12-24-2, which desires to submit a report, shall be furnished with the proper forms by the division of state police. When a report is received by the division of state police from a governmental police agency not required to make a report, the information contained in the report shall be included within the monthly compilation provided for in § 12-24-3.

History of Section.
(P.L. 1969, ch. 39, § 1.)






Chapter 12-25 - Criminal Injuries Compensation

Chapter 12-25-1.1 - Transition to the Criminal Injuries Compensation Act of 1996.

§ 12-25-1.1 Transition to the Criminal Injuries Compensation Act of 1996.  New cases shall be filed through the Criminal Injuries Compensation Act of 1996, established pursuant to §§ 12-25-16  12-25-30.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 2000, ch. 109, § 18.)



Chapter 12-25-16 - Short title.

§ 12-25-16 Short title.  This chapter may be cited as the "Criminal Injuries Compensation Act."

History of Section.
(P.L. 1996, ch. 434, § 2.)



Chapter 12-25-17 - Definitions.

§ 12-25-17 Definitions.  As used in this chapter:

(1) "Administrator" means the program administrator of this chapter.

(2) "Child" means an unmarried person who is under eighteen (18) years of age and includes a stepchild or an adopted child.

(3) "Court" means the superior court.

(4) "Dependent" means a person wholly or partially dependent upon the income of the victim at the time of his or her death or would have been so dependent but for the incapacity due to the injury from which the death resulted. The term includes a child of the victim born after the death of the victim.

(5) "Office" means the office of the general treasurer.

(6) "Pecuniary loss" includes:

(i) For personal injury:

(A) Medical expenses (including psychiatric care) for which the victim is not compensated by any other source;

(B) Hospital expenses for which the victim is not compensated by any other source;

(C) Loss of past earnings for which the victim is not compensated by any other source;

(D) Loss of future earnings because of a disability resulting from the personal injury for which the victim is not compensated by any other source.

(ii) For death:

(A) Funeral and burial expenses for which the victim's estate is not compensated by any other source; and

(B) Loss of support to the dependents of the victim for which the dependents are not compensated by any other source.

(iii) Any other expenses actually and necessarily incurred as a result of the personal injury or death for which the victim or his or her estate is not compensated by any other source, but it does not include property damage.

(7) "Personal injury" means actual bodily harm, mental or nervous shock, and a pregnancy resulting from sexual attack.

(8) "Relative" means a spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister, and a spouse's parents.

(9) "Resident" means any person who has his or her residence within the state of Rhode Island.

(10) "State" includes the District of Columbia, the fifty (50) states, and the United States' territories and possessions.

(11) "Treasurer" means the general treasurer of the state of Rhode Island or his or her designee.

(12) "Victim" means a person who is injured or killed by any act of a person or persons which is within the description of any of the offenses specified in § 12-25-20 and which act occurs in the state of Rhode Island. "Victim" also means a resident of the state of Rhode Island who is a victim of an act of terrorism as defined in 18 U.S.C. § 2331 occurring outside the United States.

(13) "1972 Act" means the Criminal Injuries Compensation Act of 1972, established pursuant to former §§ 12-25-1  12-25-12.1.

(14) "1996 Act" means the Criminal Injuries Compensation Act of 1996, established pursuant to §§ 12-25-16  12-25-30.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1997, ch. 183, § 1; P.L. 1997, ch. 317, § 1.)



Chapter 12-25-18 - Program established.

§ 12-25-18 Program established.  (a) This chapter shall be administered by the office of the general treasurer.

(b) The office shall administer this chapter in accordance with the provisions of §§ 12-25-16  12-25-30. The treasurer shall designate a program administrator.

(c) The administrator shall promulgate all rules and regulations necessary to effectuate the provisions and overall purpose of this chapter. The rules and regulations shall be promulgated in accordance with the Administrative Procedures Act, chapter 42 of title 35.

(d) The rules and regulations shall include, but not be limited to, an application process for victims that is easy to understand. The process shall include, but not be limited to, the filing of claim forms, reference to bills and other documentation supporting the claim, and proof of dependency, if relevant. All claims must contain a release of information necessary to investigate the claim.

(e) All state and municipal departments and agencies, including law enforcement agencies, as well as hospitals, physicians, and other service providers, shall cooperate with the office in the investigation of claims filed pursuant to this chapter.

(f) The administrator shall investigate each application for compensation, verify the information contained on the application and in all supporting documentation and award or deny compensation under this chapter. The administrator shall mail notice by certified mail, return receipt requested, and first class mail, stating the amount of compensation to be awarded or denied, and the reasons for the award or denial.

(g) Within fifteen (15) days of the date of receipt of the notice of award or denial, the applicant may appeal the administrator's decision, in writing, to the treasurer or the treasurer's designee. The treasurer or treasurer's designee shall reconsider any award of compensation for which an appeal is received. After reconsideration of the award, the treasurer or treasurer's designee shall affirm the award or issue an amended award or denial.

(h) The administrator shall notify the applicant by certified mail, return receipt requested, and first class mail, of the decision upon appeal within thirty (30) days of receipt of the appeal. The notice shall include information regarding the applicants right to judicial review of the decision.

(i) Appeals of the treasurer's or treasurer designee's decision may be brought to superior court pursuant to the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-19 - Awarding compensation.

§ 12-25-19 Awarding compensation.  (a) In any case in which a person is injured or killed by any act of a person or persons which is within the description of the offenses listed in § 12-25-20, the victim, his or her guardian, the child advocate as provided in § 42-73-9.1, or in the case of his or her death, a legal representative, may apply to the office for compensation. The office shall provide notice of the application to the attorney general. The office may award compensation in accordance with the provisions of this chapter if the act occurs:

(1) Within the physical confines of the state of Rhode Island;

(2) Within the maritime jurisdiction of the state of Rhode Island;

(3) Outside the state of Rhode Island to any victim who has his or her residence in the state of Rhode Island and had the residence in the state at the time that the offense occurred, and is not entitled to compensation of any kind from the state, possession, or territory or district of the United States in which the offense occurred; or

(4) Outside the state of Rhode Island to any victim who had his or her residence in the state of Rhode Island at the time the offense occurred who is injured or killed by an act of terrorism occurring either outside of the United States, as defined in 18 U.S.C. § 2331, or within the United States as referred to in 42 U.S.C. § 10603b.

(b) The office may award compensation as described in this section:

(1) To or on behalf of the injured person, or his or her guardian;

(2) In the case of the personal injury of the victim where the compensation is for pecuniary loss suffered or expenses incurred by any person responsible for the maintenance of the victim, to that person; or

(3) In the case of the death of the victim, to or for the benefit of the dependents or closest relative of the deceased victim, or any one or more of the dependents or to the legal representative of the victim.

(c) For the purposes of this chapter, a person shall be deemed to have intended an act notwithstanding that, by reason of age, insanity, drunkenness, or otherwise, he or she was legally incapable of forming a criminal intent.

(d) In determining whether to award compensation as described in this section and the amount of compensation, the office shall consider any circumstances it determines to be relevant, including, but not limited to: (i) compliance by the victim with the reasonable requests of law enforcement agencies and personnel; (ii) violent felonious criminal conduct of the victim committed within the past five (5) years or subsequent to his or her injury; (iii) any conviction of a crime of violence by the victim; and (iv) the behavior of the victim which directly or indirectly contributed to his or her injury or death, unless the injury or death resulted from the victim's lawful attempt to prevent the commission of a crime or to apprehend an offender. The office may reduce or deny an award based on these circumstances.

(2) Any individual who is incarcerated at any criminal institutional facility at the time of his or her injury shall be deemed ineligible to receive an award of compensation as described in this section.

(e) No compensation may be awarded unless the office so directs upon a finding that:

(1) The act did occur; and

(2) The injury or death resulted from the act.

(f) An award may be made under this section whether or not any person is prosecuted or convicted of any offense arising out of the act, or if the act is the subject of any other legal action. Upon application from the attorney general, the office shall suspend proceedings under this chapter until the application is withdrawn or until a prosecution for an offense arising out of the act is no longer pending or imminent. The office may suspend proceedings in the interest of justice if a criminal or civil action arising from the act is pending or imminent.

(g) The office shall pay to the person named in the award of compensation, and the payments shall be made from the violent crimes indemnity account and from any federal moneys available as coordinated by the office.

(h) Where compensable medical services have been rendered, any award made payable to a medical provider shall be based on the current final adjustment to charge ratio approved by the department of labor and training pursuant to chapter 33 of title 28 and applied by the Rhode Island workers' compensation unit in establishing payout ratios for inpatient charges, emergency room charges, and ambulatory surgery charges. Amounts awarded for all other medical services shall be based on the current Rhode Island Workers' Compensation Medical Fee Schedule. If the provider employs a sliding scale fee structure for any category of patient or service, the award shall not exceed the amount the applicant would be charged if he or she qualified under the provider's sliding scale fee structure. Medical service providers shall be required to accept these awards as full payment for services rendered and shall be prohibited from assessing any additional charges against the victim.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1997, ch. 183, § 1; P.L. 1997, ch. 317, § 1; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-20 - Offenses to which chapter applies.

§ 12-25-20 Offenses to which chapter applies.  The office may award compensation in accordance with the provisions of this chapter for personal injury or death which resulted from offenses in the following categories:

(1) Assault with intent to commit murder, robbery, or rape;

(2) Assault with a dangerous weapon;

(3) Assault and battery;

(4) Mayhem;

(5) Indecent assault and battery on a child under thirteen (13) years of age;

(6) Arson or statutory burning;

(7) Kidnapping;

(8) Robbery or larceny from that person;

(9) Murder;

(10) Manslaughter;

(11) First or second degree sexual assault;

(12) Child molestation, first or second degree;

(13) The abominable and detestable crime against nature or assault with intent to commit the abominable and detestable crime against nature;

(14) Driving under the influence of alcohol or drugs;

(15) Refusal by a driver to submit to a chemical test for alcohol or drugs in the immediate aftermath of a collision;

(16) Driving so as to endanger, resulting in death, pursuant to § 31-27-1;

(17) Driving so as to endanger, resulting in personal injury, pursuant to § 31-27-1.1;

(18) Any other crime excluding motor vehicle offenses other than those enumerated in this section which results in personal injury or death; and

(19) Failure to stop by a driver in circumstances which result in the death of any person, pursuant to § 31-26-1.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1997, ch. 183, § 1; P.L. 1997, ch. 317, § 1; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-21 - Nature of compensation.

§ 12-25-21 Nature of compensation.  (a) The office may award compensation under this chapter for:

(1) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim;

(2) Pecuniary loss to the dependents of the deceased victim;

(3) Any other pecuniary loss resulting from the personal injury or death of the victim, the amount of which the office finds upon the evidence to be reasonable and necessary;

(4) The administrator may issue a supplemental award for compensation for additional medical expenses, including psychiatric care and mental health counseling, provided that the victim provides proper documentation that the additional medical expenses have been actually and reasonably incurred as a direct result of the personal injury. The administrator shall issue a supplemental award as long as the total award does not exceed the maximum award allowable under this chapter; and

(5) The administrator may issue an award for expenses related to psychiatric care and mental health counseling for a parent, spouse, sibling or child of a victim who dies as a direct result of a violent crime as defined in this chapter, provided that the parent, spouse, sibling or child provide proper documentation that the psychiatric care and mental health counseling have been actually and reasonably incurred as a direct result of the death of the victim.

(b) In determining the amount of the judgment or order approving a settlement, the office shall take into consideration the rates and amounts payable for injuries and death under other statutes of this state and of the United States, and the amount of revenue in the violent crimes indemnity account and the number and nature of claims pending against it. The office shall make every effort to ensure that compensation awards are paid within six (6) months of the date of application.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2; P.L. 2008, ch. 125, § 1; P.L. 2008, ch. 205, § 1.)



Chapter 12-25-21.1 - Emergency fund for victims.

§ 12-25-21.1 Emergency fund for victims.  (a) The office may award emergency compensation under this chapter for the burial expenses of a victim who dies as a direct result of a violent crime as defined in this chapter.

(b) The award for emergency compensation shall be awarded at the sole discretion of the program administrator.

(c) An award for emergency compensation for burial expenses shall not exceed the sum of eight thousand dollars ($8,000).

(d) The award for emergency compensation for burial expenses shall be deducted from the final award. In the event the victim is not eligible for an award, the victim shall repay the amount of the emergency award to the fund.

(e) The office may award emergency compensation for the cost of crime scene clean up. The crime scene clean up shall be limited to the cost of cleaning the blood from the crime scene. The total emergency compensation for crime scene clean up shall not exceed one hundred fifty dollars ($150) per hour and shall not exceed the total amount of two thousand dollars ($2,000).

(f) Any payments made for the emergency compensation shall be deducted from the final award. In no event shall the final award exceed the maximum award of twenty-five thousand dollars ($25,000).

History of Section.
(P.L. 1999, ch. 125, § 3; P.L. 1999, ch. 128, § 3; P.L. 2011, ch. 187, § 1; P.L. 2011, ch. 299, § 1.)



Chapter 12-25-22 - Limitations upon awarding compensation.

§ 12-25-22 Limitations upon awarding compensation.  (a) Actions for compensation under this chapter shall be commenced within three (3) years after the date of the personal injury or death, and no compensation shall be awarded for an injury or death resulting from a crime which was not reported to the appropriate law enforcement authority within ten (10) days of its occurrence; provided, that the office shall have the authority to allow a claim which was not reported pursuant to this section when the victim was below the age of eighteen (18) years of age or of unsound mind, or for good cause shown.

(b) No compensation shall be awarded under this chapter to the victim, or in the case of death to dependent relatives or to the legal representative, in a total amount in excess of twenty-five thousand dollars ($25,000) plus any attorney fees awarded upon appeal to the treasurer or to the superior court pursuant to § 12-25-25.

(c) No compensation shall be awarded when the office, in its discretion, determines that unjust enrichment to or on behalf of the offender would result. Compensation under this chapter shall not be awarded to any victim or dependent relative or legal representative if the award would directly or indirectly inure to the benefit of the offender.

(d) No interest shall be included in or added to an award of compensation under this chapter.

(e) When the plaintiff is the victim's estate, it shall only be awarded compensation for the victim's actual medical, hospital, funeral, and burial expenses for which the victim or his or her estate is not compensated by any other source and for the loss of support to the dependents of the victim.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-23 - Terms of the award.

§ 12-25-23 Terms of the award.  (a) Except as otherwise provided in this section, any award of compensation under this chapter may be made on terms that the office deems appropriate.

(b) The Criminal Injuries Compensation Act shall be regarded as a fund of last resort. Accordingly, the office shall deduct from any payments awarded under this chapter any payments received by the victim or by any of his or her dependents from the offender or from any person on behalf of the offender, or from the United States (except those received under this chapter), the state of Rhode Island or any state or any of its subdivisions, or from any insurance carrier, for personal injury or death compensable under this chapter, including lost wages, but only to the extent that the sum of the payments and any award under this chapter are in excess of the total compensable injuries suffered by the victim as determined by the office.

(c) Any person who: (1) submits a false or fraudulent application; (2) intentionally makes or causes to be made any false statement or representation of a material fact in relation to any claim pending before the office; or (3) intentionally conceals or fails to disclose information affecting the amount or the initial or continued right to any award; shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than six (6) months, or both.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-24 - Subrogation  Prohibited.

§ 12-25-24 Subrogation  Prohibited.  No third party which has provided any compensation to the injured victim shall have any claim against the funds awarded pursuant to this chapter to the victim or in the case of death to the victim's estate.

History of Section.
(P.L. 1996, ch. 434, § 3.)



Chapter 12-25-25 - Attorneys' fees.

§ 12-25-25 Attorneys' fees.  (a) The treasurer may award attorneys' fees pursuant to this section from the violent crimes indemnity account for successful appeals of the administrator's awards of compensation brought pursuant to § 12-25-18(g).

(b) The superior court may award attorneys' fees pursuant to this section from the violent crimes indemnity account for successful appeals of treasurer's office awards of compensation brought pursuant to § 12-25-18(i).

(c) At the conclusion of the appeal proceedings, the attorney representing the plaintiff shall file a statement with the treasurer or court setting forth the amount of fee proposed to be charged in connection with his or her efforts and services rendered in the proceedings.

(2) In determining the amount of compensation to be awarded an attorney, the treasurer or the court shall consider the time expended by the plaintiff 's attorney in preparation, in settlement negotiations, and in court or hearing attendance, the total amount awarded to the plaintiff for injuries incurred, and the amount of revenue in the violent crimes indemnity account, together with the number and the nature of claims pending against it.

(3) The amount of compensation awarded to plaintiff 's attorney shall not exceed fifteen percent (15%) of the total amount awarded to the plaintiff, or fifteen hundred dollars ($1,500), whichever is less; provided, that in unusual circumstances, the treasurer or court may award a larger attorney's fee if it finds that a departure from the limits set forth in this subsection is warranted, stating specific reasons upon which the finding and award is based.

(4) Attorneys' fees shall not be awarded in those cases brought by the office of the child advocate.

(d) After the fee information is filed by an attorney under subsection (a) of this section, the treasurer or court shall determine whether the proposed fee conforms with the standards set forth in subsection (a) of this section. If the treasurer or court initially determines that the proposed fee does not so conform, the treasurer or court shall, upon notice to the attorney, determine the amount of a reasonable fee to be awarded in accordance with those standards.

(e) Any attorney who charges, demands, receives or collects for services rendered in connection with any proceedings under this chapter any amount in excess of that allowed under this section, if any compensation is paid, shall be subject to disciplinary action and other appropriate action to be taken by the bar association of the state of Rhode Island.

(f) Upon certification by the treasurer or court to the effect that the fee has been established, the administrator shall pay to the attorney named in the certification the amount of the counsel fee which shall be paid from the violent crimes indemnity account.

History of Section.
(P.L. 1996, ch. 434, § 3.)



Chapter 12-25-26 - Recovery from offender.

§ 12-25-26 Recovery from offender.  (a) Whenever any person is convicted of an offense and compensation is awarded under this chapter or under the 1972 Act for a personal injury or death resulting from the act constituting the offense, the state of Rhode Island shall institute an action against that person for the recovery of the whole or any specified part of the compensation in the superior court of the state of Rhode Island in any county, or in the state or federal court of any other state or district in which that person resides or is found, or make a finding in writing, of the reasons why it is impractical or impossible to institute that action. The office shall pursue the recovery whenever possible in order to provide additional funds for the violent crimes indemnity account. The administrator shall develop rules and regulations pursuant to the Administrative Procedures Act, chapter 35 of title 42, to identify those so convicted, determine their ability to compensate the fund, and file whatever action is appropriate to recoup those funds.

(b) Process of the superior court for any county in any action under this section may be served by the sheriff of the county. Whenever it appears to the court in which any action under this section is pending that other parties should be brought before the court in the action, the court may cause those other parties to be summoned.

(c) An order for the payment of compensation under this chapter or under the 1972 Act shall not affect the right of any person to recover damages from any other person by a civil action for the injury or death.

(d) An action instituted by the state of Rhode Island against any person for the recovery of the whole or any specified part of the compensation awarded under this chapter or under the 1972 Act shall be commenced within ten (10) years from the date compensation is awarded, and not thereafter.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 1999, ch. 125, § 2; P.L. 1999, ch. 128, § 2.)



Chapter 12-25-27 - Reports to the senate and the house of representatives.

§ 12-25-27 Reports to the senate and the house of representatives.  The office shall coordinate the violent crimes indemnity funds and any federal moneys available, and shall transmit to the governor and to the legislature an annual report setting forth:

(1) The amount of money in the fund at the start of the year;

(2) The amount of payments ordered to be contributed to the fund during the year;

(3) The amount of funds collected during the year;

(4) The number of claims filed during the year;

(5) The number of claims adjudicated during the year;

(6) The number of claims adjudicated in which the victim was awarded compensation;

(7) The number of claims adjudicated in which the victim was denied compensation;

(8) The total amount of money disbursed from the fund during the year;

(9) The projected wait to receive compensation for cases filed that year; and

(10) Any proposed legislative and other changes in the program.

History of Section.
(P.L. 1996, ch. 434, § 3.)



Chapter 12-25-28 - Special indemnity account for criminal injuries compensation.

§ 12-25-28 Special indemnity account for criminal injuries compensation.  (a) It is provided that the general treasurer establish a violent crimes indemnity account within the general fund for the purpose of paying awards granted pursuant to this chapter. The court shall assess as court costs in addition to those provided by law, against all defendants charged with a felony, misdemeanor, or petty misdemeanor, whether or not the crime was a crime of violence, and who plead nolo contendere, guilty or who are found guilty of the commission of those crimes as follows:

(1) Where the offense charged is a felony and carries a maximum penalty of five (5) or more years imprisonment, one hundred and fifty dollars ($150) or fifteen percent (15%) of any fine imposed on the defendant by the court, whichever is greater.

(2) Where the offense charged is a felony and carries a maximum penalty of less than five (5) years imprisonment, ninety dollars ($90.00) or fifteen percent (15%) of any fine imposed on the defendant by the court, whichever is greater.

(3) Where the offense charged is a misdemeanor, thirty dollars ($30.00) or fifteen percent (15%) of any fine imposed on the defendant by the court, whichever is greater.

(b) These costs shall be assessed whether or not the defendant is sentenced to prison and in no case shall they be waived by the court unless the court finds an inability to pay.

(c) When there are multiple counts or multiple charges to be disposed of simultaneously, the judge shall have the authority to suspend the obligation of the defendant to pay on all counts or charges above two (2).

(d) Up to fifteen percent (15%) of the state funds raised under this section, as well as federal matching funds, shall be available to pay administrative expenses necessary to operate this program. Federal funds for this purpose shall not supplant currently available state funds, as required by federal law.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 2008, ch. 100, art. 25, § 1; P.L. 2008, ch. 297, § 6; P.L. 2008, ch. 326, § 6.)



Chapter 12-25-29 - Use of funds to inform victims of their rights.

§ 12-25-29 Use of funds to inform victims of their rights.  There is appropriated to the annual budget of the administrative office of the state courts fifteen percent (15%) of the fund collected annually under § 12-25-28, not to exceed one hundred fifty thousand dollars ($150,000), to be used at the direction of the chief justice of the supreme court for the purpose of informing the victims of crime of their rights established by chapter 28 of this title and assisting victims in the exercise of these rights. In addition, the treasurer and administrator shall seek to inform victims of violent crime of this chapter using every available means at their disposal.

History of Section.
(P.L. 1996, ch. 434, § 3; P.L. 2012, ch. 365, § 1; P.L. 2012, ch. 387, § 1.)



Chapter 12-25-30 - Deposit of funds.

§ 12-25-30 Deposit of funds.  All moneys assessed pursuant to § 12-25-28 as costs against defendants as provided in this chapter shall be paid by the clerks of the family, district and superior courts to the treasurer, who shall keep the funds in the violent crimes indemnity account. Funds received by the treasurer in excess of thirty thousand dollars ($30,000) shall be made available and distributed within thirty (30) days of receipt in accordance with the provisions of this chapter.

History of Section.
(P.L. 1996, ch. 434, § 3.)



Chapter 12-25-30.1 - Disclosure of records as to claims; confidentiality.

§ 12-25-30.1 Disclosure of records as to claims; confidentiality.  All medical records, mental health counseling records, employment information, personal financial information and investigative records received, obtained or maintained by the administrator in connection with any application for compensation shall be maintained as confidential investigative material and shall not be released or disclosed to any person or entity whatsoever, except as authorized by the applicant or as otherwise provided by law. The application and the notice of award or denial shall be deemed public records.

History of Section.
(P.L. 1999, ch. 125, § 3; P.L. 1999, ch. 128, § 3.)



Chapter 12-25-31 - Severability.

§ 12-25-31 Severability.  If any provision to this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this chapter, which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1997, ch. 183, § 2; P.L. 1997, ch. 317, § 2.)






Chapter 12-25.1 - Criminal Royalties

Chapter 12-25.1-1 - Short title.

§ 12-25.1-1 Short title.  This chapter may be cited as the "Criminal Royalties Distribution Act."

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-2 - Definitions.

§ 12-25.1-2 Definitions.  For purposes of this chapter:

(1) "Alleged criminally responsible person" means a person who has been indicted or against whom a criminal information has been proferred for the commission of a felony committed within the state of Rhode Island which caused another person to suffer personal injury or loss of property, but who has not yet been either convicted or acquitted of the charge nor had the charge dismissed.

(2) "Child" means an unmarried person who is under eighteen (18) years of age and includes a stepchild or an adopted child.

(3) "Commercial exploitation" means any significant commercial exploitation by means of any publication, reenactment, dramatization, interview, depiction, explanation, or expression through any medium of communication which is undertaken for financial consideration, except tangential and incidental references to a crime. The term includes, but is not limited to, a movie, book, magazine or newspaper article, tape recording, still photograph, radio or television program, live presentation, or reproduction or presentation of any kind.

(4) "Convicted," as used in this chapter only, means a person who has entered a plea of guilty or nolo contendere to a charge of a felony offense, regardless of the fine, sentence or other punishment imposed or who has been found guilty after a trial on a charge of a felony offense.

(5) "Court" means the superior court.

(6) "Criminally responsible person" means a person who has been convicted of a felony committed within the state of Rhode Island which caused another person to suffer personal injury or loss of property, or who has been adjudicated not guilty by reason of insanity after a trial on a charge of the offense, or who has voluntarily admitted the commission of the offense.

(7) "Dependent" means a person wholly or partially dependent upon the income of the victim at the time of his or her death or would have been so dependent but for the incapacity due to the injury from which the death resulted, and includes a child of the victim born after the death of the victim.

(8) "Pecuniary loss" includes:

(i) For personal injury:

(A) Medical expenses (including psychiatric care);

(B) Hospital expenses;

(C) Loss of past earnings; and

(D) Loss of future earnings because of a disability resulting from personal injury;

(ii) For death:

(A) Funeral and burial expenses; and

(B) Loss of support to the dependents of the victim; and

(iii) Any other expenses actually and necessarily incurred as a result of the personal injury or death.

(9) "Personal injury" means actual bodily harm, mental or nervous shock, or a pregnancy.

(10) "Relative" means a spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister, and a spouse's parents.

(11) "Victim" means a person who suffers personal injury or loss of property as a direct result of the conduct of another person in perpetration of a criminal offense.

History of Section.
(P.L. 1983, ch. 328, § 1; P.L. 2001, ch. 240, § 1.)



Chapter 12-25.1-3 - Confiscation of criminal royalties  Criminal royalties fund  Priority of claims against criminal royalties fund.

§ 12-25.1-3 Confiscation of criminal royalties  Criminal royalties fund  Priority of claims against criminal royalties fund.  (a) Every person, firm, corporation, partnership, association, or other legal entity contracting with a criminally responsible person, alleged criminally responsible person, or with the legal representative or assignee of the person regarding the commercial exploitation of the events and circumstances constituting and/or surrounding and/or motivating the crime or alleged crime shall submit a copy of the contract, within ten (10) days of the making of the contract, to the general treasurer and shall pay over to the general treasurer, within ten (10) days of it becoming due and payable, any and all monies or other compensation which would otherwise by the terms of the contract be due and payable to or distributed at the direction of that person. All rights, causes of action, or other entitlements accruing to any criminally responsible person, alleged criminally responsible person, or the legal representative or assignee of the person for the commercial exploitation shall inure to and be enforceable by the general treasurer for the benefit of the criminal royalties fund established by this chapter.

(b) All monies paid to or recovered by the general treasurer pursuant to subsection (a) of this section shall be collectively known as the "criminal royalties fund." Except as required for payment of awards under this chapter, the general treasurer shall manage and invest the criminal royalties fund in accordance with § 35-10-11.

(c) Claims against any portion of the criminal royalties fund attributable to a specific criminally responsible person shall have the following priorities:

(i) Claims by the state for costs incurred in providing defense counsel for the criminally responsible person by means of the public defender or a court appointed attorney;

(ii) Claims by the state and its political subdivisions for costs incurred in the investigation of the crime and the prosecution and trial of the criminally responsible person;

(iii) Claims by the victim or victims of the criminally responsible person pursuant to § 12-25.1-4;

(iv) Claims by the state pursuant to § 12-25-26;

(v) Civil judgments in favor of the victim or victims of the criminally responsible person;

(vi) After claims arising under paragraphs (i)  (v) of this subdivision have been resolved and the statute of limitations for the claims has expired, one-half ( 1/2) of the remainder of the funds attributable to a specific criminally responsible person shall be transferred to the violent crimes indemnity fund established by § 12-25-28;

(vii) Claims by other creditors of the criminally responsible person; and

(viii) Claims by the criminally responsible person or persons claiming through him or her.

(2) Claims against the criminal royalties fund shall be made against the portion of the fund attributable to the specific criminally responsible person and not against the fund as a whole. No payment shall be made out of the fund when that payment would be in derogation of claims, either present or pending, entitled to a higher priority under this subsection. The general treasurer may bring an action of interpleader or an action for a declaratory judgment where he or she cannot determine the priority of claims and the proper disposition of funds. Monies in the fund shall not be subject to execution, levy, attachment, or lien except in accordance with the priorities set forth in this subsection. Any party aggrieved by a final determination and order of the general treasurer arising from his administration of the criminal royalties fund may seek judicial review of the decision pursuant to The Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1983, ch. 328, § 1; P.L. 2001, ch. 86, § 24.)



Chapter 12-25.1-4 - Awards of compensation from the criminal royalties fund.

§ 12-25.1-4 Awards of compensation from the criminal royalties fund.  (a) A victim, his or her guardian, or in the case of a deceased victim, his or her legal representative, within three (3) years of the last payment to or recovery by the criminal royalties fund of monies attributable to the criminally responsible person whose portion of the fund is to be charged, may petition the court for compensation from that portion of the fund. Notice of the action shall be accorded the criminally responsible person in the manner and in the form prescribed by the court after filing of the petition. In the event that the whereabouts of the criminally responsible person are neither known nor discoverable through diligent and reasonable inquiry, the circumstance shall be made a matter of record by affidavit to the court. The criminally responsible person whose portion of the fund is to be charged shall have the right to contest any petition pursuant to this section.

(b) No award of compensation may be entered unless the court, sitting without a jury, finds that:

(1) The victim did suffer personal injury or loss of property as a result of conduct in this state in perpetration of a criminal offense by the criminally responsible person whose portion of the fund is to be charged;

(2) That the victim was not a co-conspirator with or an accessory to the criminally responsible person in the perpetration of the criminal offense;

(3) That the person whose portion of the fund is to be charged has been convicted of the criminal offense or otherwise determined to be the criminally responsible person within the meaning of this chapter; and

(4) The portion of the criminal royalties fund sought to be charged is attributable to the criminally responsible person shown to have caused the victim's personal injury.

(c) The court may award compensation:

(i) To or on behalf of the victim, or his or her guardian;

(ii) In the case of the personal injury of the victim, where the compensation is for pecuniary loss suffered or expenses incurred by any person responsible for the maintenance of the victim, to that person; or

(iii) In the case of the death of the victim, to or for the benefit of the dependents or closest relative of the deceased victim, or any one or more of those dependents, or to the legal representative of the victim.

(2) An award of compensation shall be limited to:

(i) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim;

(ii) Pecuniary loss to the personally injured victim or the dependents of the deceased victim;

(iii) Pain and suffering of the personally injured victim;

(iv) Any other pecuniary loss resulting from the personal injury or death of the victim, the amount of which the court finds upon the evidence to be reasonable and necessary; and

(v) The amount of the fair market value of the lost or stolen property.

(3) In determining the amount of an award, the court may consider any circumstances it determines to be relevant, including the behavior of the victim which directly or indirectly contributed to his or her injury or death or loss of property, unless the injury or death resulted from the victim's lawful attempt to prevent the commission of a crime or to apprehend a criminally responsible person. No interest shall be included in or added to an award of compensation under this chapter. No compensation shall be awarded if the victim was at the time of the personal injury or death or loss of property of the victim living with the criminally responsible person as his wife or her husband or in other situations, when the court, in its discretion, feels unjust enrichment to or on behalf of the criminally responsible person would result. Compensation under this chapter shall not be awarded to any victim or dependent relative or legal representative if the award would, directly or indirectly, inure to the benefit of the criminally responsible person.

(d) Upon certification by the court, the general treasurer shall pay to the person named in the award the amount specified in it from the appropriate portion of the criminal royalties fund.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-4.1 - Assets available.

§ 12-25.1-4.1 Assets available.  A victim, his or her guardian, or in the case of a deceased victim, his or her legal representative, in addition to any rights conveyed pursuant to this chapter, may seek recovery from any of the criminally responsible person's assets. A victim may proceed against the defendant's assets, whether or not these assets represent royalties obtained from the commercial exploitation of the crime.

History of Section.
(P.L. 2001, ch. 240, § 2.)



Chapter 12-25.1-5 - Attorneys' fees.

§ 12-25.1-5 Attorneys' fees.  At the conclusion of the proceedings under § 12-25.1-4, the attorney representing a claimant who has received an award of compensation shall file a statement with the court setting forth the amount of fee proposed to be charged in connection with his or her efforts and services rendered in the proceedings. After the fee information is filed by the attorney, the court shall determine whether the proposed fee is reasonable. If the court initially determines that the proposed fee is unreasonable, the court shall, upon notice to the attorney, determine the amount of a reasonable fee. Upon certification by the court to the effect that the fee has been established, the general treasurer shall pay to the attorney named in the certification the amount of the counsel fee which shall be paid from the appropriate portion of the criminal royalties fund. Any attorney who charges, demands, receives, or collects for services rendered in connection with any proceedings under this chapter any amount in excess of that allowed under this section, if any compensation is paid, shall be subject to disciplinary action and other appropriate action to be taken by the supreme court of the state of Rhode Island.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-6 - Return of monies to criminally responsible person.

§ 12-25.1-6 Return of monies to criminally responsible person.  (a) No funds attributable to a specific alleged criminally responsible person shall be distributed unless and until that person is determined to be criminally responsible as defined in this chapter. Immediately upon the dismissal of charges or the acquittal of the person for the crime which was the subject of the commercial exploitation, all funds recovered by the general treasurer attributable to that person shall be paid to him or her together with any interest which accrued on those funds.

(b) Subject to the disposition of all claims and pending claims which have been brought against the funds attributable to the criminally responsible person, he or she may recover the remainder of the funds pursuant to § 12-25.1-3(c)(1)(viii) three (3) years and six (6) months following the last payment to or recovery by the general treasurer of the funds.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-7 - Statute of limitations.

§ 12-25.1-7 Statute of limitations.  Notwithstanding any inconsistent provision of the general or public laws with respect to the timely bringing of an action, all claims brought against the criminal royalties fund shall be brought within three (3) years of accrual or three (3) years of the last payment to or recovery by the general treasurer of funds or other compensation attributable to the criminally responsible person, whichever is later.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-8 - Public notice.

§ 12-25.1-8 Public notice.  The general treasurer, at least once every six (6) months for three (3) years from the date he or she receives those moneys, shall cause to have published a legal notice in a newspaper of general circulation in the state advising potential claimants that those funds are available to satisfy money judgments pursuant to this chapter. The general treasurer may, in his or her discretion, provide for any additional notice that he or she deems necessary. The expenses of the advertisements shall be charged against the appropriate portion of the fund.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-9 - Legal expenses of criminally responsible person.

§ 12-25.1-9 Legal expenses of criminally responsible person.  Notwithstanding any other provision of this chapter, the general treasurer shall make payments from the portion of the criminal royalties fund attributable to a criminally responsible person to that person upon order of the court after a showing that the monies shall be used exclusively for the purpose of retaining legal representation at any stage of the criminal proceedings against the person with respect to the events or conduct being the subject of the commercial exploitation giving rise to the monies paid to or recovered by the criminal royalties fund; provided, that the total of all payments made pursuant to this section shall not exceed twenty percent (20%) of the total monies in the applicable portion of the criminal royalties fund.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-10 - Subterfuge.

§ 12-25.1-10 Subterfuge.  Any action taken by or on behalf of any criminally responsible person to circumvent, impede, or frustrate the purpose of this chapter shall be null and void.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-11 - Failure to comply.

§ 12-25.1-11 Failure to comply.  Every person, firm, corporation, partnership, association, or other legal entity which enters into a contract within the scope of § 12-25.1-3 but fails to comply with the provisions of this chapter shall be liable to the criminal royalties fund for double the amount which the person or entity should have paid over to the general treasurer pursuant to the contract.

History of Section.
(P.L. 1983, ch. 328, § 1.)



Chapter 12-25.1-12 - Severability.

§ 12-25.1-12 Severability.  If any of the provisions of this chapter or its application to any person or circumstances is held invalid, its invalidity shall not affect other provisions or application of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1983, ch. 328, § 1.)






Chapter 12-26 - Special Commission on Criminal Justice

Chapter 12-26-1 - Special commission on criminal justice established.

§ 12-26-1 Special commission on criminal justice established.  (a) There is created a commission to be known as the special commission on criminal justice. The commission shall consist of nineteen (19) members: three (3) of whom shall be from the house of representatives, not more than two (2) of whom shall be from the same political party, to be appointed by the speaker; three (3) of whom shall be from the senate, not more than two (2) of whom shall be from the same political party, to be appointed by the president of the senate; eight (8) of whom shall be the chief justice of the supreme court, the presiding justice of the superior court, the chief judge of the family court, the chief judge of the district court, the attorney general, the public defender, the mental health advocate, and the state court administrator, all of whom shall serve ex officio; one of whom shall be a member of the bar association who has experience in criminal practice to be appointed by the governor; four (4) of whom shall be representative of the public to be appointed by the governor and to serve for terms of two (2) years. All ex officio members shall have the right to vote on all matters which are considered by the commission.

(b) Vacancies on the commission shall be filled in like manner as the original appointment.

History of Section.
(P.L. 1977, ch. 113, § 1; P.L. 2001, ch. 180, § 12.)



Chapter 12-26-2 - Purpose.

§ 12-26-2 Purpose.  The purpose of the commission established by this chapter shall be to develop and implement, on a continuing basis, standards and priorities designed to accomplish the comprehensive and orderly reform of the criminal justice system, and to make recommendations to both the general assembly and the courts for the improvement of the criminal justice system.

History of Section.
(P.L. 1977, ch. 113, § 1.)



Chapter 12-26-3 - Organization.

§ 12-26-3 Organization.  The members of the commission shall meet at the call of the speaker of the house of representatives and organize and shall select a chairperson from among themselves.

History of Section.
(P.L. 1977, ch. 113, § 1; P.L. 2000, ch. 109, § 19.)



Chapter 12-26-4 - Duties.

§ 12-26-4 Duties.  The duties of the commission shall include:

(1) Completion and publication of a comparative analysis of Rhode Island's criminal procedures and practices with those standards for criminal justice recommended by the American Bar Association and by the President's National Advisory Commission on Criminal Justice Standards and Goals;

(2) Conducting a study for the purpose of revising the statutes relating to crimes and punishments;

(3) Conducting a study of sentencing criteria and procedures;

(4) Reviewing court organization;

(5) Developing a comprehensive strategy to resolve problems encountered in the administration of criminal justice;

(6) Studying any matter relating to the criminal justice system deemed worthy by the commission; and

(7) Recommending legislation and rules of court for the improvement of criminal justice.

History of Section.
(P.L. 1977, ch. 113, § 1.)



Chapter 12-26-5 - Annual report.

§ 12-26-5 Annual report.  The commission shall report its findings and recommendations to the general assembly annually, on or before April 1 of each year.

History of Section.
(P.L. 1977, ch. 113, § 1; P.L. 2000, ch. 109, § 19.)



Chapter 12-26-6 - Compensation  Clerical assistance  Cooperation of departments and agencies  Quarters.

§ 12-26-6 Compensation  Clerical assistance  Cooperation of departments and agencies  Quarters.  (a) The membership of the commission shall receive no compensation for their services but shall be allowed their travel and necessary expenses.

(b) The commission may engage any clerical, technical, and other assistance that it may deem necessary, and spend other funds to accomplish its purpose.

(c) All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the commission and its agents that is deemed necessary or desirable by the commission to facilitate the purposes of this chapter.

(d) The director of administration is authorized and directed to provide suitable quarters for the commission.

History of Section.
(P.L. 1977, ch. 113, § 1.)






Chapter 12-27 - Adjudication of Obscene Publications

Chapter 12-27-1 - Authority of attorney general.

§ 12-27-1 Authority of attorney general.  Whenever the attorney general has reasonable cause to believe that a person is engaged in the sale, exhibition, or commercial distribution of any obscene book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material, the attorney general may institute a proceeding in the superior court in the county in which the sale, exhibition, or commercial distribution of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material occurs for an adjudication of the obscenity of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-1; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-2 - Contents of petition.

§ 12-27-2 Contents of petition.  The proceedings shall be instituted by filing with the court a petition:

(1) Directed against the book, print, picture, films, motion picture film, magazine, pamphlet, ballard, printed paper, written material, photograph, figment, or other material;

(2) Alleging its obscene nature; and

(3) Listing the names and addresses if known, of the author, publisher, and all other persons interested in its sale, exhibition, or commercial distribution.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-2; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-3 - Court examination  Order of notice.

§ 12-27-3 Court examination  Order of notice.  Upon the filing of a petition pursuant to § 12-27-2, the court shall immediately examine the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material alleged to be obscene. If an examination is not possible, the court may rely upon sworn allegations contained in the petition. If the court finds no probable cause to believe that the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene, the court shall dismiss the petition. If the court finds that there is reasonable cause to believe that the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene, the court may issue an order of notice returnable in or within thirty (30) days, directed against the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photographs, figment, or other material by name or suitable identity, and addressed to all persons interested in the publication, sale, distribution, or exhibition of it. The petition shall then come on for a hearing to determine whether or not the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene. Notice of the order shall be published once a week for two (2) successive weeks in a newspaper of general circulation within the county or city in which the proceeding is filed, and if their names and addresses are known a copy of the order shall be served by registered mail upon the author, publisher, exhibitor, and all other persons interested in the sale or commercial distribution of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-3; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-4 - Restraining order.

§ 12-27-4 Restraining order.  When an order of notice is issued pursuant to § 12-27-3, the court may issue a temporary restraining order against the sale, exhibition, or commercial distribution of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material alleged to be obscene; and in that event, the matter shall be heard on the question of whether or not the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene one day after the joinder of issue, and the court shall render a decision within forty-eight (48) hours of the conclusion of the hearing. If, in the event that a restraining order is issued, no hearing on the question of obscenity is commenced within one day after the joinder of issue through no fault of the respondent, or within forty-eight (48) hours of the conclusion of the hearing no decision is rendered by the court, the restraining order shall expire and it shall not be renewed. In determining the time periods set forth in this section, Saturdays, Sundays, and court holidays shall not be counted, and the court shall not be required to hear matters on those days.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-4; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-5 - Parties to hearing.

§ 12-27-5 Parties to hearing.  On or before the return date specified in the order of notice issued pursuant to § 12-27-3, the author, publisher, and any person interested in the sale, exhibition, or commercial distribution of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material may appear and file an answer. The court shall by order permit any other person or persons, not to exceed five (5), to appear and file answers as amicus curiae. In the absence of any other answer having been filed in the court, amicus curiae may participate in hearings thereafter as a party or parties.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-5; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-6 - Unanswered cases.

§ 12-27-6 Unanswered cases.  If no one appears and files an answer on or before the return date specified in the order of notice, the court, upon being satisfied that the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene, may order the clerk of court to enter a decree or order that the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material is obscene, but the court, in its discretion, may except from its decree a restricted category of persons to whom the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material may be exhibited, sold, or distributed.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-6; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-7 - Hearing in answered case.

§ 12-27-7 Hearing in answered case.  If an appearance is entered and an answer filed, the court shall order the proceedings set on the calendar for a prompt hearing, which in the event a temporary restraining order has been issued, shall occur within the time limit specifically set forth in § 12-27-4. The court shall conduct the hearing in accordance with the rules of civil procedure applicable to the trial of cases by the court without a jury. At the hearing, the court shall receive evidence, pertaining to the obscenity involved, as the term "obscene" is defined in § 11-31-1.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-7; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-8 - Written decision of court.

§ 12-27-8 Written decision of court.  In making a decision on the obscenity of the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material, the court shall consider, among other things, the evidence offered pursuant to § 12-27-7, if any, and shall make a written determination upon every consideration relied upon in the proceeding in its findings of fact and conclusions of law or in a memorandum accompanying them. No book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material shall be found to be obscene unless the court expressly finds it to be obscene beyond a reasonable doubt.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-8; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-9 - Decree in answered case  Automatic vacation of restraining order.

§ 12-27-9 Decree in answered case  Automatic vacation of restraining order.  (a) If the court finds the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material not obscene, the court shall order the clerk of the court to enter a decree or order accordingly. If it finds the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material obscene, the court shall order the clerk of the court to enter a decree or order to that effect, but the court, in its discretion, may except from its judgment a restricted category of persons to whom the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material may be sold, exhibited, or distributed.

(b) In the event that a restraining order has been entered pursuant to § 12-27-4, it shall be automatically vacated if no decree or order is entered within three (3) days after the conclusion of the hearing on the merits or if a decree or order that the material is not obscene is entered within that period.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-9; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-10 - Sale while order or decree in effect.

§ 12-27-10 Sale while order or decree in effect.  While a temporary restraining order made pursuant to § 12-27-4 is in effect, or after the entry of a decree or order pursuant to § 12-27-6, or after the entry of a decree or order pursuant to § 12-27-9(a), any person who sells, exhibits, commercially distributes, or commercially publishes or who has the book, print, picture, film, motion picture film, magazine, pamphlet, ballad, printed paper, written material, photograph, figment, or other material with intent to sell, exhibit, or commercially distribute or commercially publish it, is presumed to have knowledge that it is obscene under chapter 31 of title 11.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-10; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-11 - Appeals.

§ 12-27-11 Appeals.  Any party to the proceeding, including the petitioner, may appeal to the supreme court, as provided by law, from the decree or order of the court entered pursuant to § 12-27-9(a).

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-11; P.L. 1981, ch. 300, § 1.)



Chapter 12-27-12 - Applicability.

§ 12-27-12 Applicability.  The provisions of this chapter shall not be construed to be a necessary prerequisite to the filing of criminal charges under any other statute.

History of Section.
(P.L. 1963, ch. 68, § 1; P.L. 1966, ch. 257, § 1; G.L. 1956, § 11-31.1-12; P.L. 1981, ch. 300, § 1.)






Chapter 12-28 - Victim's Rights

Chapter 12-28-1 - Short title.

§ 12-28-1 Short title.  This chapter may be cited as the "Victim's Bill of Rights".

History of Section.
(P.L. 1983, ch. 265, § 1.)



Chapter 12-28-2 - Legislative purpose.

§ 12-28-2 Legislative purpose.  In recognition of the responsibility of the community to the victims of crime, the general assembly declares its intent to ensure:

(1) That all crime victims are treated with dignity, respect, and sensitivity at all phases of the criminal justice process;

(2) That whenever possible they receive financial compensation for their injury or loss from the perpetrator of the crime; and

(3) That the full impact of the crime upon the victim is brought to the attention of the court.

History of Section.
(P.L. 1983, ch. 265, § 1.)



Chapter 12-28-3 - General rights.

§ 12-28-3 General rights.  (a) Each victim of a criminal offense who makes a timely report of the crime and who cooperates with law enforcement authorities in the investigation and prosecution of the offense shall have the following rights:

(1) To be notified no less frequently than every three (3) months by law enforcement authorities of the status of the investigation, until the time that the alleged perpetrator is apprehended or the investigation closed. In the case of a criminal offense that results in the victim's death, the law enforcement authorities shall provide notification to a designated family member of the victim;

(2) To be notified by law enforcement authorities of the arraignment of the alleged perpetrator before a court empowered to set bail; and to be informed of the release of the alleged perpetrator on bail or personal recognizance;

(3) To receive protection from harm and threats of harm arising out of the victim's cooperation with law enforcement and prosecution efforts, and to be provided with information as to the means of protection available;

(4) To be notified of all court proceedings at which the victim's presence is required in a reasonable amount of time prior to the proceeding, and to be notified of the cancellation of any scheduled court proceeding in sufficient time to prevent an unnecessary appearance at the courthouse;

(5) To be provided, whenever feasible, with a secure waiting area during court proceedings that does not require the victim to be in close proximity to the defendant and the family and friends of the defendant;

(6) To be informed of the procedure to be followed in order to apply for and receive any witness fee to which the victim is entitled;

(7) To be provided with appropriate employer intercession services to ensure that the employer of the victim will cooperate with the criminal justice process in order to minimize the employee's loss of pay and other benefits resulting from court appearances;

(8) To have any stolen or other personal property expeditiously returned by law enforcement agencies when no longer needed as evidence;

(9) To be informed of financial assistance and other social services available to crime victims and the manner of applying for them. All eligible victims shall be informed of the existence of the criminal injuries compensation fund and the manner of applying for it;

(10) To be consulted by the administrator of probation and parole in the course of his or her preparation of the presentence report on felony cases and to have included in that report a statement regarding the impact which the defendant's criminal conduct has had upon the victim;

(11) To be afforded the right to address the court prior to sentencing in those cases where the defendant has been adjudicated guilty following a trial;

(12) To be informed of the disposition of the case against the alleged offender;

(13) To be notified in felony cases whenever the defendant or perpetrator is released from custody at the adult correctional institutions. When release is ordered prior to final conviction, it shall be the responsibility of the governmental entity having final responsibility for the defendant's supervised custody to give notice to the victim. When release is granted by parole, the notice to the victim shall be given by the parole board. In all other cases when release is granted, the notice to the victim shall be given by the department of corrections. Victims who wish to be notified by the department of corrections shall register their names and the addresses they wish the notices to be sent with the department of corrections. Department of corrections notification shall also include furlough, transfer out of state, escape and death;

(14) To be afforded the opportunity to make a statement, in writing and signed, regarding the impact which the defendant's criminal conduct had upon the victim. The statement shall be inserted into the case file maintained by the attorney general or prosecutor and shall be presented to the court for its review prior to the acceptance of any plea negotiation. The statement shall be submitted to the parole board for inclusion in its records regarding the defendant's conduct against the victim; and

(15) To be informed by the prosecuting officer of the right to request that restitution be an element of the final disposition of a case.

(b) The rights afforded to the victim of a crime by this section shall be afforded as well to the immediate families of homicide victims.

(c) Unless otherwise specified, in felony cases it shall be the responsibility of the attorney general and the victims' services unit as described in § 12-28-9 to make certain that the victim receives the notification that is required by this section. In misdemeanor cases, it shall be the responsibility of the law enforcement agency making the arrest and of the victims' service unit as described in § 12-28-9 to make certain that the victim receives the notification that is required by this section.

History of Section.
(P.L. 1983, ch. 265, § 1; P.L. 1985, ch. 411, § 1; P.L. 1986, ch. 405, § 1; P.L. 1988, ch. 129, art. 25, § 5; P.L. 1988, ch. 444, § 2; P.L. 1991, ch. 302, § 1; P.L. 1994, ch. 187, § 1; P.L. 1999, ch. 345, § 1; P.L. 2000, ch. 75, § 1; P.L. 2006, ch. 214, § 1; P.L. 2006, ch. 381, § 1.)



Chapter 12-28-4 - Right to address court prior to sentencing.

§ 12-28-4 Right to address court prior to sentencing.  (a) Prior to the imposition of sentence upon a defendant who has been adjudicated guilty of a crime in a trial, the victim of the criminal offense shall be afforded the opportunity to address the court regarding the impact which the defendant's criminal conduct has had upon the victim. The victim shall be permitted to speak prior to counsel for the state and the defendant making their sentencing recommendations to the court and prior to the defendant's exercise of his or her right to address the court.

(b) For the purposes of this section, "victim" is one who has sustained personal injury or loss of property directly attributable to the felonious conduct of which the defendant has been convicted. In homicide cases, a member of the immediate family of the victim shall be afforded the right created by this section.

(c) "Community impact statement" means a written statement providing information about the financial, emotional and physical effects of a crime on a community. "Community" means a society or body of people living in the same place or neighborhood sharing common interests arising from social, business, religious, governmental, scholastic or recreational associations.

(d) In addition to the right of a victim as identified in subsection (b) of this section, if the crime has an impact on the community where the incident took place, any person, association or other group of persons may file a community impact statement with the court prior to the imposition of sentence on a defendant.

History of Section.
(P.L. 1983, ch. 265, § 1; P.L. 1985, ch. 411, § 1; P.L. 1986, ch. 405, § 1; P.L. 1988, ch. 444, § 2; P.L. 2001, ch. 230, § 1; P.L. 2001, ch. 402, § 1.)



Chapter 12-28-4.1 - Right to address court regarding plea negotiation.

§ 12-28-4.1 Right to address court regarding plea negotiation.  (a) Prior to acceptance by the court of a plea negotiation and imposition of sentence upon a defendant who has pleaded nolo contendere or guilty to a crime, the victim of the criminal offense shall, upon request, be afforded the opportunity to address the court regarding the impact which the defendant's criminal conduct has had upon the victim. The victim shall be permitted to speak prior to counsel for the state and the defendant making their sentencing recommendations to the court and prior to the defendant's exercise of his or her right to address the court.

(b) For the purposes of this section, "victim" is one who has sustained personal injury or loss of property directly attributable to the criminal conduct of which the defendant has been charged. In homicide cases, a member of the immediate family of the victim shall be afforded the right created by this section.

History of Section.
(P.L. 1985, ch. 387, § 1; P.L. 1986, ch. 405, § 1; P.L. 1988, ch. 444, § 2.)



Chapter 12-28-4.2 - Representative of incapacitated victim.

§ 12-28-4.2 Representative of incapacitated victim.  A member of the immediate family of a victim who is under the age of twelve (12) at the time of sentencing, or who is personally unable to exercise the rights established by this chapter due to physical incapacity resulting from the crime, shall, upon request, be afforded the opportunity to exercise those rights on the victim's behalf.

History of Section.
(P.L. 1985, ch. 387, § 2; P.L. 1998, ch. 312, § 1.)



Chapter 12-28-4.3 - Pretrial conferences  Misdemeanors in district court.

§ 12-28-4.3 Pretrial conferences  Misdemeanors in district court.  (a) In all misdemeanor cases heard before the district court, the victim of the alleged criminal offense shall be afforded the opportunity to address the court during the pretrial conference, unless the judge determines, based on the facts of the particular case, that the presence of the victim would substantially interfere with the court's ability to administer justice. At the pretrial conference, the victim shall be afforded the opportunity to explain the impact which the defendant's criminal conduct has had upon the victim and to comment on the proposed disposition of the case.

(b) For the purposes of this section, "victim" is one who has sustained personal injury or loss of property directly attributable to the criminal conduct with which the defendant has been charged.

History of Section.
(P.L. 1986, ch. 405, § 2.)



Chapter 12-28-5 - Civil judgment against defendant.

§ 12-28-5 Civil judgment against defendant.  (a) Upon his or her final conviction of a felony after a trial by jury, a civil judgment shall automatically be entered by the trial court against the defendant conclusively establishing his or her liability to the victim for any personal injury and/or loss of property that was sustained by the victim as a direct and proximate cause of the felonious conduct of which the defendant has been convicted. The court shall notify the victim at his or her last known address of the entry of the civil judgment in his or her favor and inform him or her that he or she must establish proof of damages in an appropriate judicial proceeding in order to recover for his or her injury or loss. This section shall not apply to crimes set forth in title 31 arising from the operation of a motor vehicle.

(b) For the purposes of this section, "victim" is one who has sustained personal injury or loss of property directly attributable to the felonious conduct of which the defendant has been convicted. In homicide cases, judgment shall enter for the benefit of those parties eligible to commence a wrongful death action pursuant to chapter 7 of title 10.

History of Section.
(P.L. 1983, ch. 265, § 1; P.L. 1988, ch. 444, § 2.)



Chapter 12-28-5.1 - Restitution.

§ 12-28-5.1 Restitution.  When the court orders a defendant to make financial restitution to the victim of a crime of which the defendant has been convicted or to which the defendant has pleaded guilty or nolo contendere, a civil judgment shall automatically be entered by the trial court against the defendant on behalf of the victim for that amount. If payment is not made by the defendant within the period set by the court, the civil judgment for the amount of the restitution ordered, plus interest at the statutory amount from the date of the offense, plus costs of suit, including reasonable attorney's fees, shall be enforceable by any and all means presently available in law for the collection of delinquent judgments in civil cases generally.

History of Section.
(P.L. 1986, ch. 405, § 2.)



Chapter 12-28-6 - Right to address parole board.

§ 12-28-6 Right to address parole board.  (a) Prior to acting upon the petition or any continuance of the petition of an inmate at the adult correctional institutions or the women's reformatory, the parole board shall notify the victim, if he or she is identified and his or her residence is known, of the criminal conduct for which the inmate has been incarcerated and of the pendency of the proceedings before the board. The victim shall upon request be afforded the opportunity to address the board regarding the impact of the crime upon the victim; provided, that the board may, in its discretion, permit the parent and/or legal guardian of a victim who is a minor at the time of the hearing to address the board on behalf of the minor.

(b) Should the parole board be unable to locate the victim, the board shall seek the assistance of the local police department of the city or town where the victim was last known to have resided. The police department shall make every effort to locate the victim and shall, no later than thirty (30) days from the date its assistance was sought, send a written report to the parole board detailing its efforts to locate the victim.

(c) Whenever the parole board shall seek the assistance of any police department in locating a victim, the board shall not act upon the inmate's petition until it has reviewed the written report from the assisting police department.

(d) For the purposes of this section, "victim" is one who has sustained personal injury or loss of property directly attributable to the criminal conduct for which the inmate has been incarcerated. In homicide cases, a member of the immediate family of the victim shall be afforded the right created by this section.

(e) The board shall also make a reasonable effort to notify the victim of the crime committed by the prisoner, or, in homicide cases, the victim's next of kin, and/or, in cases where the victim is a minor, the victim's parent and/or legal guardian, not less than thirty (30) days prior to the meeting, of his or her right to provide a victim impact statement to the board.

As used in this chapter, "victim impact statement" means a statement providing information about the financial, emotional, and physical effects of a crime on the victim and the victim's family, and specific information about the victim, the circumstances surrounding the crime, and the manner in which it was perpetrated.

History of Section.
(P.L. 1983, ch. 265, § 1; P.L. 1985, ch. 411, § 1; P.L. 1989, ch. 419, § 2; P.L. 1999, ch. 472, § 2.)



Chapter 12-28-7 - Noncompliance not affecting validity of conviction, sentence, or parole.

§ 12-28-7 Noncompliance not affecting validity of conviction, sentence, or parole.  Failure to afford the victim of a felony offense any of the rights established by this chapter shall not constitute grounds for vacating an otherwise lawful conviction, or for voiding an otherwise lawful sentence or parole determination.

History of Section.
(P.L. 1983, ch. 265, § 1.)



Chapter 12-28-8 - Child victims.

§ 12-28-8 Child victims.  (a) The general assembly finds that it is necessary to provide child victims and witnesses in family, district or superior court with special consideration and treatment beyond that usually afforded to adults. It is the intent of this section to provide these children with additional rights and protection during their involvement with the criminal justice system.

(b) As used in this section, "child" is anyone who is less than fifteen (15) years of age.

(c) Child victims of felony offenses, or offenses which would be considered felony offenses if committed by adults, shall have the following rights in addition to those set forth elsewhere in this chapter:

(1) To have explanations, in language understandable to a child of the victim's age, of all investigative and judicial proceedings in which the child will be involved;

(2) To be accompanied at all investigative and judicial proceedings by a relative, guardian, or other person who will contribute to the child's sense of well being, unless it is determined by the party conducting the proceeding that the presence of the particular person would substantially impede the investigation or prosecution of the case;

(3) To have all investigative and judicial proceedings in which the child's participation is required arranged so as to minimize the time when the child must be present;

(4) To be permitted to testify at all judicial proceedings in the manner which will be least traumatic to the child, consistent with the rights of the defendant;

(5) To be provided information about and referrals to appropriate social service programs to assist the child and the child's family in coping with the emotional impact of the crime and the subsequent proceedings in which the child is involved.

History of Section.
(P.L. 1983, ch. 265, § 1; 12-28-9.)



Chapter 12-28-9 - Victims' services unit.

§ 12-28-9 Victims' services unit.  (a) There is created within the state court system a victims' services unit which shall be responsible for assisting victims of crimes adjudicated in the superior, family, and district courts in the exercise of their rights as set forth in this chapter, and it shall be administered by the state court administrator through the administrative office of the state courts. The state court administrator may in his or her discretion contract for any services to be provided to victims of crimes pursuant to this chapter or pursuant to § 12-25-29. Services provided to victims of crimes shall include, but not be limited to, the following:

(1) Identification of and outreach to victims to inform them of their rights and of the services available to them;

(2) Counseling and support, including referral to specialized counseling resources;

(3) Assistance in seeking return of property, restitution, and in filing claims for compensation under the violent crimes indemnity fund or under the criminal royalties fund;

(4) Assistance in preparing for and making court appearances and in making victim impact statements;

(5) Notification about the status of their cases in coordination with representatives of the attorney general or the relevant law enforcement agency; and

(6) Any other assistance that may further the rights of victims.

(b) In determining the allocation of resources available to implement this section, victims who have suffered personal injury and the immediate families of homicide victims shall be given priority over victims who have suffered only loss of property.

(c) The state court administrator shall report annually on the services provided through this unit.

History of Section.
(P.L. 1985, ch. 411, § 2; P.L. 1993, ch. 413, § 1; 12-28-10; P.L. 2001, ch. 86, § 25.)



Chapter 12-28-10 - Victims of domestic abuse  Employment discrimination.

§ 12-28-10 Victims of domestic abuse  Employment discrimination.  (a) No employer, employment agency or licensing agency shall refuse to hire any applicant for employment, or discharge an employee or discriminate against him or her with respect to any matter related to employment, solely by reason of his or her seeking or obtaining a protective order pursuant to chapter 15 of title 15 or chapter 8.1 of title 8 or refusing to seek or obtain a protective order.

(b) In any civil action alleging a violation of this chapter, the court may:

(1) Award to a prevailing applicant or employee actual damages, and reasonable attorneys' fees and costs, and, where the challenged conduct is shown to be motivated by malice or ill will, punitive damages; provided, punitive damages shall not be available against the state or its political subdivisions; and

(2) Afford injunctive relief against any employer, employment agency or licensing agency who commits or proposes to commit a violation of this chapter.

History of Section.
(P.L. 1986, ch. 405, § 2; P.L. 1988, ch. 129, art. 25, § 4; P.L. 1988, ch. 444, § 2; 12-28-11.)



Chapter 12-28-11 - Notification to immediate family members of homicide victims.

§ 12-28-11 Notification to immediate family members of homicide victims.  (a) For purposes of this section, "immediate family members" means a spouse and any dependent children of the victim as well as a person who is related to the victim whether by blood, adoption or marriage, as any of the following: father, mother, son, daughter, brother, sister, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half-brother, half-sister, stepgrandmother or stepgrandfather.

(b) In addition to any other rights given to victims of crimes under this title, the immediate family members of the victim of any homicide shall be afforded reasonable written or oral notification from the office of the attorney general of the pendency of a bail hearing, pretrial, trial or disposition relating to a party accused of the homicide, and that notice shall be provided at least forty-eight (48) hours prior to the hearing, pretrial, trial or disposition. The notification provided by this section shall be required only as to those immediate family members who have filed a request with a court which has asserted jurisdiction over the accused/defendant. The attorney general shall promulgate forms to effect the request.

History of Section.
(P.L. 1996, ch. 409, § 1; P.L. 1998, ch. 431, § 1; 12-28-12.)



Chapter 12-28-12 - Severability.

§ 12-28-12 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1998, ch. 425, § 1; 12-28-8.)



Chapter 12-28-13 - Victim's economic security and safety.

§ 12-28-13 Victim's economic security and safety.  (a) Every employer in the state, with fifty (50) or more employees, shall allow an employee who is a victim of a crime to leave work to attend court proceedings related to the crime.

(b) An employer may not dismiss an employee who is a victim of a crime because the employee exercises the right to leave work pursuant to subsection (a) of this section.

(c) An employer is not required to compensate an employee who is a victim of a crime when the employee leaves work pursuant to subsection (a) of this section.

(d) If an employee leaves work pursuant to subsection (a) of this section the employee may elect to use or an employer may require the employee to use the employee's accrued paid vacation, personal leave or sick leave.

(e) An employee who is a victim of a crime shall not lose seniority or precedence while absent from employment pursuant to subsection (a) of this section.

(f) Before an employee may leave work pursuant to subsection (a) of this section, the employee shall provide the employer with a copy of notification of court proceedings provided pursuant to § 12-28-3.

(g) An employer may limit the leave provided under this section if the employee's leave creates an undue hardship to the employer's business.

History of Section.
(P.L. 2004, ch. 32, § 1; P.L. 2004, ch. 180, § 1.)






Chapter 12-29 - Domestic Violence Prevention Act

Chapter 12-29-1 - Legislative purpose.

§ 12-29-1 Legislative purpose.  (a) The purpose of this chapter is to recognize the importance of domestic violence as a serious crime against society and to assure victims of domestic violence the maximum protection from abuse which the law and those who enforce the law can provide.

(b) While the legislature finds that the existing criminal statutes are adequate to provide protection for victims of domestic violence, previous societal attitudes have been reflected in policies and practices of law enforcement agencies, prosecutors, and courts which have resulted in differing treatment of crimes occurring between family or household members and of the same crimes occurring between strangers. Only recently has public perception of the serious consequences of domestic violence to society and to the victims led to the recognition of the necessity for early intervention by law enforcement agencies.

(c) It is the intent of the legislature that the official response to cases of domestic violence shall stress the enforcement of the laws to protect the victim and shall communicate the attitude that violent behavior is not excused or tolerated. Furthermore, it is the intent of the legislature that criminal laws be enforced without regard to whether the persons involved are or were married, cohabitating, or involved in a relationship.

History of Section.
(P.L. 1988, ch. 539, § 6.)



Chapter 12-29-1.1 - Full faith and credit.

§ 12-29-1.1 Full faith and credit.  (a) Any protective order issued by another jurisdiction, as defined in § 12-29-2, shall be given full faith and credit throughout the state and enforced as if it were issued in the state for as long as the order is in effect in the issuing jurisdiction.

(b) A person entitled to protection under a protective order issued by another jurisdiction may file the order in the superior court, family court, or district court by filing with the court a certified copy of the order which shall be entered into the restraining order, no contact order system (R.O.N.C.O.). The person shall swear under oath in an affidavit, to the best of the person's knowledge, that the order is presently in effect as written. A law enforcement officer shall presume the validity of the order and enforce the order issued by another jurisdiction which has been provided to the law enforcement officer; provided, that the officer is also provided with a statement by the person protected by the order that the order remains in effect. Law enforcement officers shall rely on the statement by the person protected by the order.

History of Section.
(P.L. 1999, ch. 195, § 1.)



Chapter 12-29-1.2 - Issuance of protective orders.

§ 12-29-1.2 Issuance of protective orders.  Every order of this court made pursuant to chapter 8.1 of title 8, chapter 15 of title 15, and this chapter, after proper notice and hearing, shall contain the following language:

"THIS COURT HAD JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER WHEN IT ISSUED THIS PROTECTIVE ORDER. RESPONDENT WAS AFFORDED BOTH NOTICE AND OPPORTUNITY TO BE HEARD IN THE HEARING THAT GAVE RISE TO THIS ORDER. PURSUANT TO THE VIOLENCE AGAINST WOMEN ACT OF 1994, 18 USC 2265, THIS ORDER IS VALID AND ENFORCEABLE IN ALL FIFTY STATES, ANY TERRITORY OR POSSESSION OF THE UNITED STATES, THE DISTRICT OF COLUMBIA, THE COMMONWEALTH OF PUERTO RICO AND TRIBAL LANDS."

History of Section.
(P.L. 1999, ch. 195, § 1; P.L. 2000, ch. 109, § 20.)



Chapter 12-29-2 - Definitions.

§ 12-29-2 Definitions.  (a) "Domestic violence" includes, but is not limited to, any of the following crimes when committed by one family or household member against another:

(1) Simple assault (§ 11-5-3);

(2) Felony assaults (§§ 11-5-1, 11-5-2, and 11-5-4);

(3) Vandalism (§ 11-44-1);

(4) Disorderly conduct (§ 11-45-1);

(5) Trespass (§ 11-44-26);

(6) Kidnapping (§ 11-26-1);

(7) Child-snatching (§ 11-26-1.1);

(8) Sexual assault (§§ 11-37-2, 11-37-4);

(9) Homicide (§§ 11-23-1 and 11-23-3);

(10) Violation of the provisions of a protective order entered pursuant to § 15-5-19, chapter 15 of title 15, or chapter 8.1 of title 8 where the respondent has knowledge of the order and the penalty for its violation or a violation of a no contact order issued pursuant to § 12-29-4;

(11) Stalking (§§ 11-59-1 et seq.);

(12) Refusal to relinquish or to damage or to obstruct a telephone (§ 11-35-14);

(13) Burglary and Unlawful Entry (§ 11-8-1 et seq.);

(14) Arson (§ 11-4-2 et seq.);

(15) Cyberstalking and cyberharassment (§ 11-52-4.2); and

(16) Domestic assault by strangulation § 11-5-2.3.

(b) "Family or household member" means spouses, former spouses, adult persons related by blood or marriage, adult persons who are presently residing together or who have resided together in the past three (3) years, and persons who have a child in common regardless of whether they have been married or have lived together, or if persons who are or have been in a substantive dating or engagement relationship within the past one year which shall be determined by the court's consideration of the following factors:

(1) the length of time of the relationship;

(2) the type of the relationship;

(3) the frequence of the interaction between the parties.

(c) "Protective order" means an order issued pursuant to § 15-5-19, chapter 15 of title 15, or chapter 8.1 of title 8.

(d) "Victim" means a family or household member who has been subjected to domestic violence.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1990, ch. 390, § 2; P.L. 1994, ch. 314, § 1; P.L. 1995, ch. 144, § 1; P.L. 2001, ch. 259, § 1; P.L. 2007, ch. 300, § 1; P.L. 2007, ch. 475, § 1; P.L. 2011, ch. 73, § 1; P.L. 2011, ch. 97, § 1; P.L. 2012, ch. 278, § 2; P.L. 2012, ch. 284, § 2.)



Chapter 12-29-3 - Law enforcement officers  Duties and immunity.

§ 12-29-3 Law enforcement officers  Duties and immunity.  (a) The primary duty of law enforcement officers when responding to a domestic violence situation is to enforce the laws allegedly violated and to protect the victim.

(b) When a law enforcement officer responds to a domestic violence situation and has probable cause to believe that a crime has been committed, the officer shall exercise arrest powers pursuant to §§ 12-7-3 and 12-7-4; provided, that the officer shall arrest and take into custody the alleged perpetrator of the crime when the officer has probable cause to believe that any of the following acts has occurred:

(i) A felonious assault;

(ii) An assault which has resulted in bodily injury to the victim, whether or not the injury is observable by the responding officer;

(iii) Physical action which was intended to cause another person reasonably to fear imminent serious bodily injury or death. "Bodily injury" means physical pain, illness, or an impairment of physical condition; or

(iv) Violation of a protective order and the violator has previous knowledge of the order and the terms of it;

(v) Violation of a no-contact order issued pursuant to § 12-29-4.

(2) The decision to arrest and charge shall not:

(i) Be dependent on the specific consent of the victim;

(ii) Consider the relationship of the parties; or

(iii) Be based solely on a request by the victim.

(3) An arrest without warrant made under this section shall be made within twenty-four (24) hours of the alleged crime.

(4) If an arrest without warrant cannot be made pursuant to this section, the officer shall advise the victim of the right to file a criminal complaint and shall seek a warrant for arrest if there is probable cause to do so.

(c) When more than one family or household member involved in a domestic violence incident states a complaint, the officer shall investigate each complaint to determine whether there is probable cause to believe a crime has been committed. The officer shall not dismiss the incident by presuming two (2) party guilt.

(2) When the officer has probable cause to believe that family or household members have assaulted each other, the officer is not required to arrest both persons. The officer shall arrest the person whom the officer believes to be the primary physical aggressor.

(d) A law enforcement officer shall not be held liable for false arrest in any civil action, for an arrest based on probable cause or for enforcement in good faith of a court order issued pursuant to this chapter or pursuant to § 15-5-19, chapter 15 of title 15, or chapter 8.1 of title 8.

(e) It shall be the responsibility of the law enforcement officer at the scene of a domestic violence incident to provide immediate assistance to the victim. This assistance shall include, but not be limited to:

(1) Assisting the victim to obtain medical treatment if treatment is required, including transportation to an emergency medical treatment facility;

(2) Giving the victim notice of her or his right to obtain a protective order in family court pursuant to chapter 15 of title 15 or district court pursuant to chapter 8.1 of title 8 as appropriate according to the relationship of the parties. This notice shall be provided by handing the victim a copy of the following statement written in English, Portuguese, Spanish, Cambodian, Hmong, Laotian, Vietnamese, and French and by reading the notice to that person when possible:

"If you are in need of medical treatment, you have the right to have the officer present drive you to the nearest hospital or otherwise assist you.

"If you believe that police protection is needed for your physical safety, you have the right to have the officer present remain at the scene until you and your children can leave or until your safety is otherwise obtained.

"You have the right to file a criminal complaint with the responding officer or your local police department if the officer has not arrested the perpetrator.

"Married/blood relatives/children in common. If your attacker is your spouse, former spouse, person to whom you are related by blood or marriage, or if you are not married to your attacker, but have a child in common, you have the right to go to family court and ask the court to issue:

(i) An order restraining your attacker from abusing you or your minor child;

(ii) An order awarding you exclusive use of your domicile; and

(iii) An order awarding you custody of your minor child(ren).

"Unmarried. If you are not married or related to your attacker, but have resided with him or her within the past three (3) years, or you or your attacker are in or have been in a substantive dating or engagement relationship within the past six (6) months, you have the right to go to district court and request:

(i) An order restraining your attacker from abusing you; and

(ii) An order directing your attacker to leave your household, unless he or she has the sole legal interest in the household;"

(3) Informing the victim of available services; and

(4) In cases where the officer has determined that no cause exists for an arrest, assistance shall also include:

(i) Remaining at the scene as long as there is danger to the safety of the person or until the person is able to leave the dwelling. The officer shall transport the person if no reasonable transportation is available; and

(ii) Informing the person that she or he has the right to file a criminal complaint with the responding officer or the local police department.

(f) An officer responding to a domestic violence call shall complete a domestic violence report pursuant to § 12-29-8.

(g) It shall be the responsibility of the attorney general to develop a model Uniform Policy for Police Response to Domestic Violence which is consistent with the provisions of this section. This written policy shall be developed after conferring with the staff of the department of human services' domestic violence unit and with the council on domestic violence and shall be made available to any law enforcement agency.

(2) Each law enforcement agency shall develop a Policy for Police Response to Domestic Violence which is consistent with the Uniform Policy for Police Response to Domestic Violence developed by the attorney general and shall file a copy of the policy with the attorney general within sixty (60) days of receiving the model policy.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1993, ch. 404, § 1; P.L. 1994, ch. 314, § 1; P.L. 2000, ch. 109, § 20.)



Chapter 12-29-4 - Restrictions upon and duties of court.

§ 12-29-4 Restrictions upon and duties of court.  (a) Because of the likelihood of repeated violence directed at those who have been victims of domestic violence in the past, when a person is charged with or arrested for a crime involving domestic violence, that person may not be released from custody on bail or personal recognizance before arraignment without first appearing before the court or bail commissioner. The court or bail commissioner authorizing release shall issue a no-contact order prohibiting the person charged or arrested from having contact with the victim.

(2) At the time of arraignment or bail hearing the court or bail commissioner shall determine whether a no-contact order shall be issued or extended.

(3) Willful violation of a court order issued under subdivision (1), (2), or as part of disposition of this subdivision of this subsection is a misdemeanor. The written order releasing the person charged or the written order issued at the time of disposition shall contain the court's directive and shall bear the legend: "Violation of this order is a criminal offense under this section and will subject a violator to arrest". A copy of the order shall be provided to the victim.

(4) Whenever an order prohibiting contact is issued, modified, or terminated under subdivision (1), (2) or (3) of this subsection, the clerk of the court shall forward a copy of the order on or before the next judicial day to the appropriate law enforcement agency specified in the order.

(b) Because of the serious nature of domestic violence, the court in domestic violence actions:

(1) Shall not dismiss any charge or delay disposition because of concurrent dissolution of marriage or other civil proceedings;

(2) Shall not require proof that either party is seeking a dissolution of marriage prior to instigation of criminal proceedings;

(3) Shall identify by reasonable means on docket sheets those criminal actions arising from acts of domestic violence; and

(4) Shall make clear to the defendant and victim that the prosecution of the domestic violence action is determined by the prosecutor and not the victim.

(c) To facilitate compliance with the provisions of this section, the district court shall assure that the misdemeanor and felony complaint forms indicate whether the crime charged involves domestic violence and, if so, the relationship of the victim and defendant.

(d) Notwithstanding the provisions of section 12-10-12, the filing of any complaint for a crime involving domestic violence shall be conditioned upon the defendant keeping the peace and being of good behavior for a period of three (3) years. In the event a particular case involving domestic violence is filed on a plea of not guilty, guilty or nolo contendere pursuant to section 12-10-12, the court having jurisdiction shall retain the records of the case for a period of three (3) years from the date of the filing. These records shall not be expunged, sealed, or otherwise destroyed for a period of three (3) years from the date of filing. Furthermore, the destruction or sealing of records in the possession of the department of attorney general bureau of criminal identification, the superintendent of the state police, or the police departments of any city or town after a filing related to a crime involving domestic violence shall be governed by section 12-1-12.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1990, ch. 369, § 1; P.L. 1997, ch. 134, § 1; P.L. 1998, ch. 76, § 1; P.L. 1998, ch. 421, § 1; P.L. 2000, ch. 191, § 1; P.L. 2000, ch. 426, § 1; P.L. 2001, ch. 303, § 1.)



Chapter 12-29-4.1 - Speedy trial.

§ 12-29-4.1 Speedy trial.  In any action under this chapter, the court and the attorney general's office shall take appropriate action to ensure a speedy trial to minimize the length of time the victim must endure the stress of involvement in the proceeding. In ruling on any motion or request for a delay or continuance of proceedings, the court shall consider any adverse impact the delay or continuance may have on the well-being of the victim. This provision establishes a right to a speedy trial to the victim and shall not be construed as creating any additional rights for, or diminishing any rights of the defendant.

History of Section.
(P.L. 2005, ch. 92, § 1; P.L. 2005, ch. 105, § 1.)



Chapter 12-29-5 - Disposition of domestic violence cases.

§ 12-29-5 Disposition of domestic violence cases.  (a) Every person convicted of or placed on probation for a crime involving domestic violence or whose case is filed pursuant to § 12-10-12 where the defendant pleads nolo contendere, in addition to any other sentence imposed or counseling ordered, shall be ordered by the judge to attend, at his or her own expense, a batterer's intervention program appropriate to address his or her violent behavior; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration. This order shall be included in the conditions of probation. Failure of the defendant to comply with the order shall be a basis for violating probation and/or the provisions of § 12-10-12. This provision shall not be suspended or waived by the court.

(b) Every person convicted of or placed on probation for a crime involving domestic violence, as enumerated in § 12-29-2 or whose case if filed pursuant to § 12-10-12 where the defendant pleads guilty or nolo contendere, in addition to other court costs or assessments imposed, shall be ordered to pay a one hundred twenty-five dollar ($125) assessment. Eighty percent (80%) of the assessment collected pursuant to this section shall be provided to the Rhode Island Coalition Against Domestic Violence for programs to assist victims of domestic violence and twenty percent (20%) of the assessment shall be deposited as general revenue.

(c) Every person convicted of an offense punishable as a misdemeanor involving domestic violence as defined in § 12-29-2 shall:

(i) For a second violation be imprisoned for a term of not less than ten (10) days and not more than one year.

(ii) For a third and subsequent violation be deemed guilty of a felony and be imprisoned for a term of not less than one year and not more than ten (10) years.

(2) No jail sentence provided for under this section can be suspended.

(3) Nothing in this subsection shall be construed as limiting the discretion of the judges to impose additional sanctions authorized in sentencing.

(d) For the purposes of this section, "batterers intervention program" means a program which is certified by the batterers intervention program standards oversight committee according to minimum standards, pursuant to §§ 12-29-5.1, 12-29-5.2, and 12-29-5.3.

(e) For purposes of this section, "servicemember" means a person who is presently serving in the armed forces of the United States including the Coast Guard, a reserve component thereof, or the National Guard. "Veteran" means a person who has served in the armed forces, including the Coast Guard of the United States, a reserve component thereof, or the National Guard, and has been discharged under other than dishonorable conditions.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1990, ch. 368, § 1; P.L. 1991, ch. 223, § 1; P.L. 1995, ch. 214, § 1; P.L. 1995, ch. 370, art. 40, § 42; P.L. 1997, ch. 164, § 1; P.L. 2009, ch. 373, § 1; P.L. 2009, ch. 386, § 1; P.L. 2011, ch. 58, § 1; P.L. 2011, ch. 96, § 1.)



Chapter 12-29-5.1 - Oversight committee created  Composition.

§ 12-29-5.1 Oversight committee created  Composition.  (a) There is created a batterers intervention standards oversight committee, referred to in this chapter as the committee pursuant to the provisions of § 12-29-5.

(b) The committee shall meet no fewer than four (4) times per year at the call of the chairperson or upon petition of a majority of committee members.

(c) The committee shall consist of thirteen (13) members to be appointed as follows: The director of the department of corrections or his or her designee who shall serve as chairperson of the committee; the director of the Rhode Island justice commission or his or her designee; the executive director of the Rhode Island Coalition Against Domestic Violence or his or her designee; a representative from the law enforcement community appointed by the chairperson of the Rhode Island Police Chiefs Association; the attorney general or his or her designee; the director of Justice Assistance or his or her designee; a qualified elector of this state appointed by the governor; the director of the domestic violence training and monitoring unit or his or her designee; the chief justice of the supreme court or his or her designee; the director of the department of health or his or her designee; a representative of a batterers intervention program appointed by the director of the Rhode Island Coalition Against Domestic Violence; the chief judge of the district court or his or her designee; and the director of the Urban League of Rhode Island or his or her designee.

(d) Each member of the committee may appoint a permanent designee to attend committee meetings in his or her absence. A quorum of the committee shall consist of a majority of its members.

History of Section.
(P.L. 1997, ch. 165, § 1.)



Chapter 12-29-5.2 - Duties and responsibilities of committee.

§ 12-29-5.2 Duties and responsibilities of committee.  (a) The committee shall have the duties and responsibilities to:

(1) Establish and promulgate minimum standards for batterers intervention programs serving persons mandated pursuant to § 12-29-5, revise the standards as is deemed necessary, and make the standards available to the public, provided that the standards shall include, but not be limited to, the following:

(i) Batterers intervention programs shall be conducted in the context of psycho-educational groups, i.e., groups of domestic violence perpetrators led by one or more professional group leaders trained and experienced in batterers intervention programming and conducted for the purposes of learning and enacting non-abusive behaviors through didactic instruction, interaction among participants and leaders, and teaching of skills within the groups;

(ii) The duration of batterers intervention programs shall be a minimum of forty (40) contact hours over the course of twenty (20) weeks;

(iii) Batterers intervention programs shall require that all mandated batterers pay fees for the programs in accordance with the provisions of § 12-29-5; provided, that programs shall accommodate varying levels of ability to pay by means of sliding fee scales and may elect to offer alternatives to payment in the form of community restitution and/or deferred payment for a portion of the fees; and

(iv) Provisions shall be established defining the circumstances under which defendants who have attended a batterers program while incarcerated, and/or a batterers program in another jurisdiction which is certified under that jurisdiction's standards or not subject to standards in that jurisdiction, may request that their documented participation in such program be accepted in satisfaction of some portion of their obligation to attend forty (40) hours of a certified batterers intervention program as described in subdivision 12-29-5.2(a)(1)(ii).

(2) Monitor and review batterers intervention programs seeking certification with respect to compliance with the standards, including periodic on-site review;

(3) Certify those batterers intervention programs which are in compliance with the standards established pursuant to subdivision (1) of this subsection; and

(4) Investigate and decide appeals, complaints, requests for variances, and post-enrollment certification applications.

(b) For purposes of this chapter, "post-enrollment certification applications" means those applications made to the committee by a batterer mandated to attend a certified batterers intervention program in accordance with § 12-29-5 who has, prior to adjudication, enrolled in a program not certified by the committee. The application shall include supporting documentation from the batterers intervention program and a request that participation in the batterers intervention program be accepted in lieu of the equivalent number of hours of a certified batterers intervention program. The committee shall act upon a post-enrollment certification application within thirty (30) days of receipt of the application.

History of Section.
(P.L. 1997, ch. 165, § 1; P.L. 2007, ch. 477, § 1.)



Chapter 12-29-5.3 - Subcommittees, task forces, focus groups and advisory committees.

§ 12-29-5.3 Subcommittees, task forces, focus groups and advisory committees.  (a) The committee may establish and appoint any subcommittees, task forces, focus groups and advisory committees that it deems necessary from time to time to carry out the provisions of this chapter.

(b) The committee shall promulgate its rules of procedure governing its operations in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1997, ch. 165, § 1.)



Chapter 12-29-6 - Training.

§ 12-29-6 Training.  (a) The curriculum for new law enforcement officers presented at the Providence police academy, the state police academy, and the municipal police academy shall include at least eight (8) hours of training on domestic violence issues. That training shall stress the enforcement of criminal law in domestic violence cases and shall include:

(1) The nature, extent, and causes of domestic violence;

(2) Legal rights of and remedies available to victims of domestic violence;

(3) Services and facilities available to victims and batterers;

(4) Legal duties imposed on police officers to make arrests and to offer protection and assistance; and

(5) Techniques for handling incidents of domestic violence that minimize the likelihood of injury to the officer and promote the safety of the victim.

(b) Each law enforcement agency shall provide four (4) hours of in-service training to its officers on issues of domestic violence. This training shall stress the enforcement of criminal law in domestic violence cases and shall include:

(1) The nature, extent and causes of domestic violence;

(2) Legal rights of and remedies available to victims of domestic violence;

(3) Services and facilities available to victims and batterers;

(4) Legal duties imposed on police officers to make arrests and to offer protection and assistance; and

(5) Techniques for handling incidents of domestic violence that minimize the likelihood of injury to the officer and promote the safety of the victim.

(c) There is established within the court system a domestic violence training and monitoring unit, whose responsibilities shall include:

(1) Development of curricula for recruit and in-service training of law enforcement personnel;

(2) Delivery of that curricula at in-service trainings and at the academies;

(3) Development and delivery of training for medical providers concerning the requirements of this section;

(4) Development and delivery of training for probation officers in screening abusers for appropriate counseling; and

(5) Development of forms, as required in §§ 12-29-8 and 12-29-9, and development of any other assessment tools that are necessary to monitor the implementation of this chapter.

(d) The administrative office of the supreme court shall establish an ongoing training program for judges, court personnel, bail commissioners, and clerks to inform them of the policies and procedures of this chapter.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1989, ch. 469, § 1; P.L. 2000, ch. 109, § 20.)



Chapter 12-29-6.1 - Creation of domestic violence training and monitoring unit.

§ 12-29-6.1 Creation of domestic violence training and monitoring unit.  There is created the domestic violence training and monitoring unit, which shall be administered under the direction of the state court administrator.

History of Section.
(P.L. 1991, ch. 223, § 2; P.L. 1995, ch. 370, art. 40, § 42.)



Chapter 12-29-7 - Domestic abuse court advocacy project.

§ 12-29-7 Domestic abuse court advocacy project.  (a) There is established within the court system a domestic abuse court advocacy project to provide the services as set forth in subsection (b) of this section. The administrator of the court system may contract with a nonprofit agency or organization which has a demonstrated record of service to victims of domestic violence for the purpose of operating the project.

(b) The responsibilities of the project shall include, but not be limited to:

(1) Advising victims of domestic violence crimes of their rights pursuant to chapter 28 of this title, and assisting victims in securing those rights;

(2) Informing victims of the availability of protective orders and assisting victims in obtaining those orders as appropriate;

(3) Referring victims to shelter services, counseling, and other social services, as appropriate; and

(4) Monitoring the justice system's response to and treatment of victims of domestic violence crimes.

(c) The project shall assure coordination with other victims services programs, shelters, and other organizations or agencies offering services to victims of domestic abuse.

History of Section.
(P.L. 1988, ch. 539, § 6.)



Chapter 12-29-8 - Domestic violence reports.

§ 12-29-8 Domestic violence reports.  (a) A law enforcement officer who responds to or investigates a domestic violence incident shall complete a domestic violence report, whether or not an arrest occurs.

(b) For the purpose of establishing accurate data on the extent and severity of domestic violence in the state and on the degree of compliance with the requirements of § 12-29-3, the domestic violence training and monitoring unit of the court system shall prescribe a form for making domestic violence reports. The form shall include, but is not limited to, the following information:

(1) Name of the parties;

(2) Relationship of the parties;

(3) Sex of the parties;

(4) Date of birth of the parties;

(5) Time and date of the incident;

(6) Whether children were involved or whether the alleged act of domestic violence was committed in the presence of children;

(7) Type and extent of the alleged abuse;

(8) Number and types of weapons involved;

(9) Existence of any prior court order; and

(10) Any other data that may be necessary for a complete analysis of all circumstances leading to the arrest.

(c) Each police department shall forward copies of the reports to the unit at the end of each month.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1994, ch. 134, § 7.)



Chapter 12-29-8.1 - Restraining order no-contact order system (R.O.N.C.O.).

§ 12-29-8.1 Restraining order no-contact order system (R.O.N.C.O.).  (a) All domestic violence and sexual assault protective orders must be filed in the R.O.N.C.O. system at the attorney general's bureau of criminal identification (B.C.I.) unit.

(b) All protective orders from district court, superior court, family court, police departments and bail commissioners must be filed upon issuance by faxing or delivering the orders to the B.C.I. unit no later than the end of the day of issuance. Orders shall include the following: the terms of the order, the date of issuance, the date of the second hearing (if any), the dates of birth of the parties, and the date of expiration.

(2) All modifications and terminations of the orders must also be faxed or delivered to the B.C.I. unit no later than the end of the day of the modification. Any protective order issued pursuant to chapter 15 of title 15, chapter 8.1 of title 8, and chapter 5 of title 15 which is terminated or expires for any reason, and any no-contact order issued by any superior court, district court or family court which is removed, rescinded or expired for any reason shall be expunged within thirty (30) days from the R.O.N.C.O. system and the prior existence of the protective order or no-contact order shall not be disclosed except by court order.

(c) A person entitled to protection under an existing protection order shall, upon request, be given a certified copy of the order by the court clerk. The attorney general's B.C.I. unit shall accept the certified copy and enter that copy into the R.O.N.C.O. system.

(d) For purposes of this section, "protective orders" includes all family, district, and superior court restraining orders, as well as district and superior court no-contact orders.

History of Section.
(P.L. 1998, ch. 384, § 1.)



Chapter 12-29-9 - Medical data collection reports.

§ 12-29-9 Medical data collection reports.  (a) For the purpose of documenting incidents of family violence resulting in injuries treated at medical facilities or by medical providers and of providing statistically valid information on the extent of family violence, the domestic violence training and monitoring unit of the court system shall prescribe a form for making medical data collection reports. The form shall include, but is not limited to the following:

(i) Relationship of the parties;

(ii) Sex of the parties;

(iii) Date of birth of the parties;

(iv) Time and date of the incident;

(v) Whether the incident is verified by the victim;

(vi) Type of injuries;

(vii) Whether medical attention or hospitalization is required;

(viii) Whether the victim has previously sustained injuries as a result of family violence;

(ix) Action taken;

(x) Source of the report;

(xi) Address of the reporter.

(2) The report shall not contain the name of the parties nor any other identifying information.

(b) A report shall be completed for any victim being treated for injuries which the victim states resulted from domestic violence or which the mandated medical provider has reasonable cause to believe resulted from domestic violence.

(c) The report shall be submitted to the unit on a quarterly basis for quarters ending on September 30, December 31, March 31, and June 30.

History of Section.
(P.L. 1988, ch. 539, § 6; P.L. 1994, ch. 134, § 7.)



Chapter 12-29-10 - Severability.

§ 12-29-10 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1988, ch. 539, § 6.)






Chapter 12-29.1 - Elderly Violence Prevention Act

Chapter 12-29.1-1 - Short title.

§ 12-29.1-1 Short title.  This chapter shall be known and may be cited as the "Elderly Violence Prevention Act."

History of Section.
(P.L. 1998, ch. 416, § 1.)



Chapter 12-29.1-2 - Legislative purpose.

§ 12-29.1-2 Legislative purpose.  (a) The purpose of this chapter is to recognize the importance of violence against the elderly as a serious crime against society and to assure elderly victims of violence the maximum protection from violence which the law and those who enforce the law can provide.

(b) It is the intent of the legislature that the official response to cases of crimes of violence against the elderly shall stress the enforcement of the laws to protect the victim and shall communicate the attitude that violent behavior is not excused or tolerated.

History of Section.
(P.L. 1998, ch. 416, § 1.)



Chapter 12-29.1-3 - Definitions.

§ 12-29.1-3 Definitions.  The following words as used in this chapter have the following meanings:

(1) "Elderly person" means any person over the age of sixty (60) years.

(2) "Victim" means any elderly person who has been subjected to a crime of violence.

(3) "Violent crimes" includes, but is not limited to, any of the following crimes:

(i) Breaking and entering (§ 11-8-2.3);

(ii) Felony assaults (§§ 11-5-1, 11-5-2, 11-5-4, 11-5-10, 11-5-10.1, 11-5-10.4);

(iii) Simple Assaults (§ 11-5-3);

(iv) Kidnapping (§ 11-26-1);

(v) Sexual Assault (§§ 11-37-2, 11-37-4); and

(vi) Homicide (§§ 11-23-1, 11-23-3).

History of Section.
(P.L. 1998, ch. 416, § 1.)



Chapter 12-29.1-4 - Law enforcement officers  Duties and immunity.

§ 12-29.1-4 Law enforcement officers  Duties and immunity.  (a) The primary duty of law enforcement officers when responding to a violent crime against the elderly situation is to enforce the laws allegedly violated and to protect the victim.

(b) When a law enforcement officer responds to a violent crime against an elderly person and has probable cause to believe that a crime of violence has been committed, the officer shall exercise arrest powers pursuant to §§ 12-7-3 and 12-7-4; provided, that the officer may arrest and take into custody the alleged perpetrator of the crime when the officer has probable cause to believe that the person being arrested has committed any of the following acts:

(i) A felonious assault;

(ii) An assault which has resulted in bodily injury to the victim, whether or not the injury is observable by the responding officer;

(iii) Physical action which was intended to cause another person reasonably to fear imminent serious bodily injury or death. "Bodily injury" means physical pain, illness, or an impairment of physical condition;

(iv) Violation of a protective order and the violator has previous knowledge of the order and the terms of the order; or

(v) Violation of a no-contact order issued pursuant to § 12-29.1-5.

(2) The decision to arrest and charge a person under the provisions of this chapter shall not:

(i) Be dependent on the specific consent of the victim;

(ii) Consider the relationship of the parties; or

(iii) Be based solely on a request by the victim.

(3) An arrest without warrant made under this section shall be made within twenty-four (24) hours of the alleged crime.

(4) If an arrest without warrant cannot be made pursuant to this section, the officer shall advise the victim of the right to file a criminal complaint and shall seek a warrant for arrest if there is probable cause to do so.

(c) A law enforcement officer shall not be held liable for false arrest in any civil action for an arrest based on probable cause or for enforcement in good faith of a court order issued pursuant to this chapter.

(d) It shall be the responsibility of the law enforcement officer at the scene of a violent crime against the elderly to provide immediate assistance to the victim. This assistance shall include, but not be limited to, assisting the victim to obtain medical treatment if treatment is required, including transportation to an emergency medical treatment facility.

History of Section.
(P.L. 1998, ch. 416, § 1.)



Chapter 12-29.1-5 - Restrictions upon and duties of court.

§ 12-29.1-5 Restrictions upon and duties of court.  (a) Because of the likelihood of repeated violence directed at those who have been victims in the past, when a person is charged with or arrested for a crime of violence against an elderly person that person may not be released from custody on bail or personal recognizance before arraignment without first appearing before the court or bail commissioner. The court or bail commissioner authorizing release shall issue a no-contact order prohibiting the person charged or arrested from having contact with the victim.

(2) At the time of arraignment or bail hearing the court or bail commissioner shall determine whether a no-contact order shall be issued or extended.

(3) Willful violation of a court order issued under subdivision (2) of this subsection is a misdemeanor. The written order releasing the person charged or the written order issued at the time of disposition shall contain the court's directive and shall bear the legend: "Violation of this order is a criminal offense under this section and will subject a violator to arrest". A copy of the order shall be provided to the victim.

(4) Whenever an order prohibiting contact is issued, modified, or terminated under subdivision (1), (2) or (3) of this subsection, the clerk of the court shall forward a copy of the order on or before the next judicial day to the appropriate law enforcement agency specified in the order.

History of Section.
(P.L. 1998, ch. 416, § 1.)



Chapter 12-29.1-6 - Speedy trial.

§ 12-29.1-6 Speedy trial.  In any action involving a victim sixty-five (65) years of age or older, the court shall take appropriate action to ensure a speedy trial to minimize the length of time the victim must endure the stress of involvement in the proceeding. In ruling on any motion or request for a delay or continuance of proceedings, the court shall consider any adverse impact the delay or continuance may have on the well-being of the victim or witness. This provision establishes a right to speedy trial to the victim and shall not be construed as creating any additional rights in the defendant.

History of Section.
(P.L. 2008, ch. 161, § 1; P.L. 2008, ch. 204, § 1.)






Chapter 12-30 - Protection and Supervision of Criminal Witnesses

Chapter 12-30-1 - Statement of purpose.

§ 12-30-1 Statement of purpose.  The effective prosecution of persons involved in organized criminal activity often requires the development and use of testimony obtained from witnesses who were themselves involved in crime. These witnesses include victims of crime, material witnesses or any person prepared to provide relevant testimony or information to law enforcement officers engaged in an ongoing criminal investigation, or to any court. These witnesses are to be protected from actions wrongfully taken against them, or their family, because of their participation as a witness. The standards set forth in this chapter are intended:

(1) To encourage the cooperation of potential witnesses with law enforcement authorities;

(2) To assure the safety and security of those witnesses;

(3) To provide accountability in the cost and operation of the witness program; and

(4) To protect the community from those with a history of criminal behavior.

History of Section.
(P.L. 1990, ch. 331, § 1; P.L. 2001, ch. 65, § 1; P.L. 2001, ch. 244, § 1.)



Chapter 12-30-2 - Agreement with witness.

§ 12-30-2 Agreement with witness.  Whenever any law enforcement official of the state or any city or town determines that a person who is: (1) incarcerated upon conviction for a felony; (2) indicted or informed against for a felony; or (3) the subject of a felony investigation; is willing to give evidence regarding the commission of felony offenses within the state in exchange for a reduction of his or her sentence, assistance in obtaining parole, the dismissal or reduction of charges pending against him or her, and/or immunity from prosecution, the official shall immediately notify the attorney general. An assistant attorney general and the law enforcement official shall interview the prospective witness to determine what information he or she possesses and what consideration he or she is seeking for his or her testimony. If they determine that the evidence proffered is reliable and that the consideration sought is reasonable, the assistant attorney general shall prepare a written memorandum setting forth all of the terms of the agreement which shall be signed by the witness, a representative of the law enforcement agency initiating the case, and representative of the attorney general's office. The terms of the agreement shall include the length and manner of custodial supervision to be provided in order to accomplish both the protection and incarceration of the criminal witness. The document shall explicitly state that the agreement will become void if the criminal witness violates the terms of his or her confinement, fails to provide the promised information and assistance to the prosecution, or commits a new crime. The prospective witness shall be afforded the right to counsel during the negotiation and execution of the agreement. The memorandum shall not become binding and enforceable by the parties until approved in accordance with the procedures set forth in § 12-30-3.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-3 - Witness protection review board.

§ 12-30-3 Witness protection review board.  (a) There is created within the attorney general's office a witness protection review board, consisting of an assistant attorney general appointed by the attorney general, an officer of the state police appointed by the superintendent of state police, and a municipal police chief appointed by the president of the Rhode Island Police Chiefs' Association.

(b) No agreement which obligates any law enforcement agency of the state or its municipalities to provide protection for and/or to release from custody, or dismiss pending charges against any criminal witness (i.e., a person who is incarcerated upon conviction for a felony, who is indicted or informed against for a felony, or who is the subject of a felony investigation) in exchange for his or her testimony, shall take effect until it has been approved by a majority vote of the review board. The board shall review each agreement to determine whether:

(1) The evidence proffered justifies the reduction of sentence and/or dismissal of charges;

(2) Adequate provision has been made to insure the safety of the witness and his or her immediate family, if any, during the times in which he or she will be cooperating with law enforcement authorities and during his or her resettlement thereafter;

(3) The witness will serve any sentence of confinement imposed upon him or her for his or her crimes in a sufficiently restrictive environment;

(4) The cost of maintaining the witness in the protection program is reasonable; and

(5) The witness will pose any threat of future criminality if released into the community pursuant to the terms of the agreement.

(c) In determining whether to approve the agreement, the board shall consider whether the particular witness could be better managed if responsibility for his or her custody were transferred to the witness protection program, operated by the United States Justice Department.

(d) The recommendation of the review board shall be presented to the attorney general, whose approval shall be required prior to implementation of the agreement. Once approved by the review board and the attorney general, any provision of the agreement reducing the sentence of, transferring the custody of, dismissing the charges against, and/or agreeing to immunize the witness must be presented to the superior court for its approval in accordance with applicable statutes and the rules of that court.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-4 - Noncriminal witnesses.

§ 12-30-4 Noncriminal witnesses.  Whenever any law enforcement official of the state or any city or town determines that a prospective witness who is not incarcerated, charged, or under investigation for commission of a felony requires custodial protection and/or assistance with relocation due to a threat to the safety of that witness or his or her family, the official shall immediately notify the attorney general. An assistant attorney general and the law enforcement official shall interview the prospective witness to determine what information he or she possesses and what level of protection is required. If they determine that the evidence proffered is reliable and that the protection is necessary, the assistant attorney general shall prepare a written memorandum setting forth a summation of the information to be provided and the nature and cost of the protection to be afforded. This memorandum shall be presented to the witness protection review board for its review and approval pursuant to § 12-30-3.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-5 - Supervision.

§ 12-30-5 Supervision.  Whenever the terms of an agreement with a criminal witness provide for him or her to serve a period of incarceration in the state, his or her confinement shall be either at the adult correctional institutions (ACI) or at a facility maintained and supervised by the state police. The court by order shall set forth whether custody of the criminal witness shall be maintained by the department of corrections or the state police. If the place of confinement is other than at the ACI, the witness shall be under guard by law enforcement officials at all times. He or she shall not be permitted to leave the place of confinement unless escorted by a law enforcement guard. The officers selected to guard the witness shall have no other involvement in the case or cases in which the witness is providing evidence.

History of Section.
(P.L. 1990, ch. 326, § 3; P.L. 1990, ch. 327, § 3; P.L. 1990, ch. 331, § 1.)



Chapter 12-30-6 - Record of supervision.

§ 12-30-6 Record of supervision.  (a) The agency responsible for supervision of the protected criminal witness shall maintain a daily record of the witness' activities. That record shall include, but not be limited to:

(1) The identity of all persons assigned to guard the witness and the hours of their duty;

(2) The identity of all persons visiting the witness and the purpose and duration of those visits;

(3) The identity of all persons making telephone calls to or being called by the witness and the purposes and duration of those calls;

(4) The destination and purpose of any movement of the witness from his or her place of confinement, the identity of any persons traveling with the witness, and the duration of the trip; and

(5) An itemization of all expenditures of public funds made by or on behalf of the witness and who authorized those expenditures.

(b) The record shall be made available to the witness protection review board for its examination, in furtherance of the monitoring process set forth in § 12-30-9.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-7 - Preparation of witness.

§ 12-30-7 Preparation of witness.  The law enforcement agency which developed the criminal witness protection program together with the attorney general's office shall be primarily responsible for debriefing the witness and preparing his or her testimony. Those officers involved in the investigation and prosecution of the cases in which the witness is providing evidence shall not be assigned to guard the witness.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-8 - Funding.

§ 12-30-8 Funding.  The cost of maintaining a protected criminal witness in custody shall be paid by the attorney general from funds appropriated to his or her office for that purpose. Expenditures shall be monitored by the witness protection review board, which shall determine an appropriate budget for the maintenance of each witness. In determining that budget, the board shall consider the standard of living provided for inmates at the adult correctional institutions.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-9 - Monitoring.

§ 12-30-9 Monitoring.  The witness protection review board shall examine the status of each case involving a protected criminal witness at three (3) month intervals. Any change in the terms of confinement of the witness must be reported to the board within five (5) days of its occurrence.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-10 - Rules and regulations.

§ 12-30-10 Rules and regulations.  The attorney general and the state police shall promulgate rules and regulations in furtherance of the administration of their responsibilities pursuant to this chapter. Those rules and regulations shall be submitted to the witness protection review board. Any amendment of or addition to those rules shall be submitted to the board within thirty (30) days of their promulgation.

History of Section.
(P.L. 1990, ch. 326, § 3; P.L. 1990, ch. 327, § 3; P.L. 1990, ch. 331, § 1; P.L. 2000, ch. 109, § 21.)



Chapter 12-30-11 - Priority for trial.

§ 12-30-11 Priority for trial.  In order to minimize the period of time during which protection must be provided for the witness, the trial of cases in which a protected witness will be testifying shall, upon application of the attorney general, be given priority on the criminal trial calendar by the superior court.

History of Section.
(P.L. 1990, ch. 331, § 1.)



Chapter 12-30-12 - Annual report.

§ 12-30-12 Annual report.  (a) On the second Friday of January of each year, the attorney general shall submit a report to the general assembly stating the number of proposed agreements submitted to the witness protection review board during the previous year and the number of agreements approved by the board and the attorney general.

(b) In addition, the report shall provide:

(1) The number of witnesses currently in the program;

(2) The number of witnesses in the custody of the department of corrections and in the custody of the state police;

(3) The charges pending against each witness and the proposed disposition resulting from his or her cooperation;

(4) The number of indictments that have resulted from information obtained from each witness;

(5) The number of convictions that have resulted from the information obtained from each witness and the sentences imposed by the court; and

(6) An itemization of all expenditures of public funds made by or on behalf of each witness, listed by the purpose of the expenditure.

(c) The report shall not disclose the identity of any witness not already publicly known to be participating in the program, nor shall it disclose any specific information that might tend to reveal the location of the witness.

History of Section.
(P.L. 1990, ch. 326, § 3; P.L. 1990, ch. 327, § 3; P.L. 1990, ch. 331, § 1.)



Chapter 12-30-13 - Confidentiality of information.

§ 12-30-13 Confidentiality of information.  (a) All personally descriptive information, including, but not limited to, names, addresses, telephone numbers, dates of birth, social security numbers, license or identification card numbers, automobile registration numbers, or any other data that may compromise the identity or security of a witness protection program participant, applicant, or former participant or applicant, is not subject to disclosure pursuant to chapter 2 of title 38.

(b) Except as provided for in this chapter and any superior court rule of criminal procedure, all information regarding the whereabouts of or expenditures concerning a witness who is participating in witness protection, or whose participation has ended, been terminated, or revoked by the witness protection review board, shall not be released where that release of information would tend to compromise security or endanger witnesses participating in the witness protection program.

(c) All information concerning any meetings of the witness protection review board shall not be subject to disclosure pursuant to chapter 46 of title 42.

(d) The witness protection review board shall be exempt from the provisions of chapter 2 of title 37 in connection with its procurement of any goods, equipment, or services necessary to the implementation of this chapter.

History of Section.
(P.L. 2001, ch. 65, § 2; P.L. 2001, ch. 244, § 2.)






Chapter 12-31 - Community Restitution

Chapter 12-31-1 - Community restitution.

§ 12-31-1 Community restitution.  The general assembly declares that the words "public community service" which appear through this title shall now be substituted with and referred to as "public community restitution".

History of Section.
(P.L. 1998, ch. 454, § 2.)









Title 13 - Criminals – Correctional Institutions

Chapter 13-1 - Correctional Services



Chapter 13-1.1 - Correctional Officers Incentive Pay Plan



Chapter 13-2 - Adult Correctional Institutions



Chapter 13-3 - Reception and Classification of Male Prisoners



Chapter 13-4 - Reform School



Chapter 13-5 - Station Houses for Women

Chapter 13-5-1 - Definitions.

§ 13-5-1 Definitions.  In this chapter:

(1) "Police station" includes any place where persons are temporarily confined under arrest; and

(2) "Woman" includes any person of the female sex.

History of Section.
(G.L. 1896, ch. 293, § 8; G.L. 1909, ch. 362, § 8; G.L. 1923, ch. 415, § 8; G.L. 1938, ch. 338, § 8; G.L. 1956, § 13-5-1.)



Chapter 13-5-2 - Designation of station houses.

§ 13-5-2 Designation of station houses.  The city or town council in every city or town in this state, except the council of the city of Pawtucket, shall designate one or more station houses within their respective cities or towns for the detention of all women under arrest. The city or town council may, at any time, so designate any additional station house or houses, and may declare any station house or houses to be no longer so designated; provided, at least one station house shall always remain so designated in each city or town.

History of Section.
(G.L. 1896, ch. 293, § 1; G.L. 1909, ch. 362, § 1; impl. am. P.L. 1910, ch. 626, § 9; G.L. 1923, ch. 415, § 1; G.L. 1938, ch. 338, § 1; G.L. 1956, § 13-5-2.)



Chapter 13-5-3 - Appointment, removal, and duties of matrons.

§ 13-5-3 Appointment, removal, and duties of matrons.  The police chief of every city or town shall appoint at least one woman who shall be known as a police matron. The public safety commission of the city of Providence shall appoint at least two (2) women who shall be known as police matrons. A police matron shall not be appointed for any definite term, but may hold office until removal. She may be removed at any time for cause by the appointing body, by a written order stating the cause of removal. Police matrons shall assist with the confinement of all female prisoners.

History of Section.
(G.L. 1896, ch. 293, § 1; G.L. 1909, ch. 362, § 2; G.L. 1923, ch. 415, § 2; G.L. 1938, ch. 338, § 2; G.L. 1956, § 13-5-3; P.L. 1988, ch. 262, § 1.)



Chapter 13-5-4 - Hours of duty of matrons.

§ 13-5-4 Hours of duty of matrons.  (a) The respective hours of service of the police matrons shall be so arranged by the authorities in charge of the police department that:

(1) In the city of Providence, at least one matron shall be on duty at all hours of the day and night; and

(2) In each of the other cities or towns one matron shall be near to and within call of each designated police station at all hours.

(b) Every police matron:

(1) In the city of Providence shall, during her hours of service, remain constantly on duty at the station at which she serves; and

(2) In each of the other cities or towns shall reside at or near the station to which she is attached, and shall hold herself in readiness to answer any call from the station during her hours of service, so long as any woman remains confined at the station.

History of Section.
(G.L. 1896, ch. 293, § 3; G.L. 1909, ch. 362, § 3; G.L. 1923, ch. 415, § 3; G.L. 1938, ch. 338, § 3; G.L. 1956, § 13-5-4.)



Chapter 13-5-5 - Care of female prisoners by matron.

§ 13-5-5 Care of female prisoners by matron.  The police matron shall have, subject only to the general control of the head of the police department, the entire care of all women held under arrest in the station in which she serves or to which she is attached, and may at any time call upon any police officer in the station for assistance.

History of Section.
(G.L. 1896, ch. 293, § 4; G.L. 1909, ch. 362, § 4; G.L. 1923, ch. 415, § 4; G.L. 1938, ch. 338, § 4; G.L. 1956, § 13-5-6.)



Chapter 13-5-6 - Accommodations for female prisoners.

§ 13-5-6 Accommodations for female prisoners.  In every station in which a police matron serves, or to which a police matron is attached, sufficient and proper accommodations shall be provided for women confined under arrest In case those accommodations shall be insufficient or improper, the matron shall notify the police chief, and it shall be the duty of the police chief to notify the city or town council. It shall be the duty of the city or town council to provide, at the expense of the city or town, sufficient and proper accommodations.

History of Section.
(G.L. 1896, ch. 293, § 5; G.L. 1909, ch. 362, § 5; G.L. 1923, ch. 415, § 5; G.L. 1938, ch. 338, § 5; G.L. 1956, § 13-5-6; P.L. 1988, ch. 262, § 1.)



Chapter 13-5-7 - Summons of matron on arrest of woman  Removal to designated station house.

§ 13-5-7 Summons of matron on arrest of woman  Removal to designated station house.  Whenever, in any city or town where any police matron shall be appointed under this chapter, a woman is arrested and taken to a police station to which a matron is attached, and where the matron is not then present, it shall be the duty of the officer in charge of the station to cause the matron to be immediately summoned. Whenever, in any city or town in which a police matron has been appointed, a woman is arrested and taken to the station house to which no matron is attached, it shall be the duty of the officer in charge to cause the woman prisoner to be removed, as soon as possible, to the nearest station house to which a police matron is attached.

History of Section.
(G.L. 1896, ch. 293, § 6; G.L. 1909, ch. 362, § 6; G.L. 1923, ch. 415, § 6; G.L. 1938, ch. 338, § 6; G.L. 1956, § 13-5-7.)



Chapter 13-5-8 - Attendance of matrons in court.

§ 13-5-8 Attendance of matrons in court.  At least one police matron in each city or town shall be designated by the chief of police of the city or town to attend before the district and police courts at all times when any woman is to be arraigned before the court, and that matron shall have charge of all women there in attendance awaiting trial or transfer from the court to any other place of detention.

History of Section.
(G.L. 1896, ch. 293, § 7; G.L. 1909, ch. 362, § 7; G.L. 1923, ch. 415, § 7; G.L. 1938, ch. 338, § 7; G.L. 1956, § 13-5-8.)



Chapter 13-5-9 - Salary of matrons.

§ 13-5-9 Salary of matrons.  The salary of the police matrons in each city or town shall be fixed by the city or town council.

History of Section.
(G.L. 1896, ch. 293, § 9; G.L. 1909, ch. 362, § 9; G.L. 1923, ch. 415, § 9; G.L. 1938, ch. 338, § 9; G.L. 1956, § 13-5-9.)



Chapter 13-5-10 - Special statutes saved.

§ 13-5-10 Special statutes saved.  The provisions of this chapter shall be subject to the provisions of any special statutes relating to any particular town or city, none of which is repealed by the provisions of this chapter.

History of Section.
(G.L. 1938, ch. 338, § 10; G.L. 1956, § 13-5-10.)






Chapter 13-6 - Loss of Rights by Prisoners

Chapter 13-6-1 - Life prisoners deemed civilly dead.

§ 13-6-1 Life prisoners deemed civilly dead.  Every person imprisoned in the adult correctional institutions for life shall, with respect to all rights of property, to the bond of matrimony and to all civil rights and relations of any nature whatsoever, be deemed to be dead in all respects, as if his or her natural death had taken place at the time of conviction. However, the bond of matrimony shall not be dissolved, nor shall the rights to property or other rights of the husband or wife of the imprisoned person be terminated or impaired, except on the entry of a lawfully obtained decree for divorce.

History of Section.
(G.L. 1909, ch. 354, § 59; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 59; G.L. 1938, ch. 624, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-6-1.)



Chapter 13-6-2.1 - Suspension from public office upon conviction  Forfeiture of office upon exhaustion of appeals.

§ 13-6-2.1 Suspension from public office upon conviction  Forfeiture of office upon exhaustion of appeals.  (a) Every person who, while holding elective public office, is convicted of a felony and has exhausted all appeals shall forfeit that public office. The public office shall automatically become vacant by operation of law at the time when the conviction becomes final. The vacancy in office so created shall be filled in accordance with law.

(b) Every person who, while holding elective public office, is convicted of a felony shall be suspended by operation of law from the performance of all official duties until that public official's legal status is finally determined. While under suspension, that person shall not receive any salary and/or benefit associated with the public office.

(c) If the conviction which prompted the suspension is overturned on appeal, the official shall receive any salary and/or benefit which was withheld.

(d) During the suspension, the duties of the office shall be assumed by the person, if any, who is empowered to assume those duties in the event of the disability of the officeholder.

History of Section.
(P.L. 1985, ch. 418, § 1.)



Chapter 13-6-2.2 - Severability of § 13-6-2.1.

§ 13-6-2.2 Severability of § 13-6-2.1.  If any of the provisions of § 13-6-2.1 or the application of those provisions to any person or circumstances is held to be invalid, that invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of the section are declared to be severable.

History of Section.
(P.L. 1985, ch. 418, § 1.)



Chapter 13-6-3 - Wills or conveyances during imprisonment.

§ 13-6-3 Wills or conveyances during imprisonment.  No person who shall be sentenced to imprisonment in the adult correctional institutions shall have any power, during his or her imprisonment, to make a will, or any conveyance of his or her property, or of any part of that property, except by permission of the superior court granted on petition for that power, and on the notice and terms, if any, that the court shall prescribe.

History of Section.
(G.L. 1896, ch. 285, § 53; G.L. 1909, ch. 354, § 53; G.L. 1909, ch. 354, § 61; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 61; G.L. 1938, ch. 624, § 3; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-6-3.)



Chapter 13-6-4 - Application for administration of prisoner's estate.

§ 13-6-4 Application for administration of prisoner's estate.  Whenever any person shall be imprisoned in the adult correctional institutions for life or for a term of seven (7) years or more, any creditor of that person may apply to the probate court of the city or town in which the prisoner last lived and was domiciled in this state, or in which he or she shall have any estate, for letters of administration to be granted on the prisoner's estate to the prisoner's next of kin or to any disinterested person, during the imprisonment.

History of Section.
(G.L. 1896, ch. 285, § 54; G.L. 1909, ch. 354, § 54; G.L. 1909, ch. 354, § 62; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 62; G.L. 1938, ch. 624, § 4; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-6-4.)



Chapter 13-6-5 - Notice and appointment of administrator.

§ 13-6-5 Notice and appointment of administrator.  The court may, after giving notice to all interested persons, grant the petition as provided in § 13-6-4 and do all other things required and authorized to be done in the settlement of the estate of a deceased person.

History of Section.
(G.L. 1896, ch. 385, § 55; G.L. 1909, ch. 354, § 55; G.L. 1909, ch. 354, § 63; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 63; G.L. 1938, ch. 624, § 5; G.L. 1956, § 13-6-5.)



Chapter 13-6-6 - Powers of administrator.

§ 13-6-6 Powers of administrator.  Every administrator who shall be appointed pursuant to the provisions of this chapter shall have the same powers, be subject to the same liabilities, and discharge the same duties as an administrator of the estate of a deceased person.

History of Section.
(G.L. 1896, ch. 285, § 57; G.L. 1909, ch. 354, § 57; G.L. 1909, ch. 354, § 65; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 65; G.L. 1938, ch. 624, § 7; G.L. 1956, § 13-6-6.)



Chapter 13-6-7 - Bond to secure estate to prisoner  Life prisoners.

§ 13-6-7 Bond to secure estate to prisoner  Life prisoners.  The bond given by the administrator appointed pursuant to § 13-6-5 shall secure to the prisoner, after he or she shall be discharged from the adult correctional institutions, whatever shall remain of his or her estate after payment of his or her debts, the expenses of settling his or her estate, and any sums that the probate court may, from time to time, direct or allow for the support of his or her family. In case of imprisonment for life, the estate of the prisoner shall be divided among his or her heirs at law and distributed in the same way as though he or she were dead.

History of Section.
(G.L. 1896, ch. 285, § 56; G.L. 1909, ch. 354, § 56; G.L. 1909, ch. 354, § 64; P.L. 1915, ch. 1261, § 1; G.L. 1923, ch. 407, § 64; G.L. 1938, ch. 624, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-6-7.)






Chapter 13-7 - Prisoner Made Goods

Chapter 13-7-1 - Short title and purpose of chapter.

§ 13-7-1 Short title and purpose of chapter.  This chapter shall be known as "An Act to Promote the State Use System of Industries in the Public Welfare Institutions", and shall be interpreted to encourage the production of goods and merchandise in the public welfare institutions of this state.

History of Section.
(P.L. 1934, ch. 2106, § 1; G.L. 1938, ch. 64, § 1; G.L. 1956, § 13-7-1.)



Chapter 13-7-2 - "Public welfare institutions" defined.

§ 13-7-2 "Public welfare institutions" defined.  "Public welfare institutions" as used in this chapter means the adult correctional institutions.

History of Section.
(P.L. 1934, ch. 2106, § 2; G.L. 1938, ch. 64, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-7-2.)



Chapter 13-7-3 - Vocational training opportunities  Production of goods or services.

§ 13-7-3 Vocational training opportunities  Production of goods or services.  (a) The director of the department of corrections may establish within any of the institutions under his or her control vocational training programs, and programs for the actual manufacture, assembly, repair, fabrication, servicing, and production of commercially saleable commodities and services.

(b) The director or his or her designee may permit private persons, firms, or corporations, to establish and maintain the training and production activities within any of the institutions under his or her management and control, upon any terms and conditions that the director shall approve.

(c) In respect to the actual production of goods or services, as distinct from training programs, the director or his or her designee shall cause the inmates who participate in those programs to be paid by any private person, firm, or corporation, the minimum wage then and there prevailing in this state, and shall attempt, so far as may be feasible and practicable, to cause the inmates to be paid the prevailing wage for similar types of work currently obtained within the state.

(d) The director or his or her designee is authorized, if he or she deems it necessary, to waive workers' compensation coverage, temporary disability insurance coverage, and other types of fringe benefits in respect to inmates who participate in these programs.

(e) No inmate shall be required to participate in any program without his or her consent.

History of Section.
(P.L. 1975, ch. 95, § 2; P.L. 1976, ch. 290, § 4.)



Chapter 13-7-4 - Imported goods.

§ 13-7-4 Imported goods.  The provisions of this chapter, and all other regulations and laws of this state not inconsistent with this chapter, shall apply to all goods, wares, and merchandise manufactured or mined, wholly or in part, by convicts or prisoners (except prisoners on parole or probation), or manufactured or mined in any penal or reformatory institution, and transported into the state for use or distribution, to the same extent and in the same manner as if those goods and merchandise were manufactured, produced, or mined within this state.

History of Section.
(P.L. 1934, ch. 2106, § 3; G.L. 1938, ch. 64, § 3; G.L. 1956, § 13-7-4.)



Chapter 13-7-6 - Sale of goods and performance of services  Public agencies.

§ 13-7-6 Sale of goods and performance of services  Public agencies.  For the purpose of this chapter, the provisions of § 13-7-3 shall not include:

(1) The sale or exchange of convict-made goods produced in the public welfare institutions of this state, to or with other reformatory or custodial institutions, for their own consumption or use;

(2) The sale of goods, wares, and merchandise to any department, institution, or agency of any state or its political subdivisions; nor

(3) The performing of laundry services for other state institutions and agencies.

History of Section.
(P.L. 1934, ch. 2106, § 5; G.L. 1938, ch. 64, § 5; G.L. 1956, § 13-7-6; P.L. 1961, ch. 77, § 1; P.L. 1994, ch. 70, art. 24, § 4.)



Chapter 13-7-7 - Notice to public purchasing agents of articles being produced.

§ 13-7-7 Notice to public purchasing agents of articles being produced.  (a) The department of corrections shall cause any articles and materials that are used in the offices, departments, or institutions of the state and of the several cities and towns to be produced by the labor of inmates in the public welfare institutions.

(b) From time to time the department of corrections shall notify the state purchasing agent, and the managing officer of any office, department, or institution having the duty of purchasing articles and materials for any city or town, what articles and materials are being produced in the public welfare institutions. This notification shall describe the articles and materials in detail, giving the style, size, design, or quality and any other information necessary to properly describe the articles and materials.

History of Section.
(P.L. 1934, ch. 2106, § 6; G.L. 1938, ch. 64, § 6; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 13-7-7; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 8.)



Chapter 13-7-8 - Requisition of goods by public agencies.

§ 13-7-8 Requisition of goods by public agencies.  When the state purchasing agent or agent of any state office, department, or institution has occasion to purchase any articles, services or materials similar to those produced in the adult correctional institutions, and notification of that production has been given to him or her pursuant to § 13-7-7, he or she shall make requisition for the articles, services or materials to the director of corrections, the provisions of any statute, resolution, rule, or regulation to the contrary notwithstanding. The requisition shall conform to specifications and descriptions previously submitted by the director unless it appears that special style, design, or quality is needed. The requisition shall be on forms provided by the director. If the articles or materials are needed immediately and are not on hand, or the articles, services, or materials can be purchased at a price less than the quote received by the requisitioner from the adult correctional institutions, the director shall immediately notify the requisitioner and he or she may purchase the articles, services or materials elsewhere.

History of Section.
(P.L. 1934, ch. 2106, § 7; G.L. 1938, ch. 64, § 7; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 13-7-8; P.L. 1995, ch. 295, § 1.)



Chapter 13-7-8.1 - Requisition of goods by cities and towns.

§ 13-7-8.1 Requisition of goods by cities and towns.  When the purchasing agent or the managing officer of any city or town office, department, or institution, has occasion to purchase any articles, services or materials similar to those produced at the adult correctional institutions, he or she shall notify the director of corrections of the intention to purchase and shall allow the adult correctional institutions to bid on any proposal. The adult correctional institutions shall be placed on any invitation to bid list which is in effect for any city or town. Purchases under this section shall include those defined in § 37-2-22.

History of Section.
(P.L. 1995, ch. 295, § 2.)



Chapter 13-7-10 - Price of goods.

§ 13-7-10 Price of goods.  The price of all articles and materials supplied by the public welfare institutions shall conform as nearly as practicable to the wholesale market rates for similar goods manufactured elsewhere. Any difference of opinion in regard to price shall be submitted for arbitration to a representative of the department of corrections, a representative of the requisitioner, and the director of administration, and the decision of a majority of them shall be final.

History of Section.
(P.L. 1934, ch. 2106, § 9; G.L. 1938, ch. 64, § 9; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 13-7-10; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 8.)



Chapter 13-7-11 - Standards and purchase agreements.

§ 13-7-11 Standards and purchase agreements.  The director of corrections or his or her designee shall, from time to time, meet with the state purchasing agent to develop standards for commodities manufactured and produced by penal industries, and to prepare and secure compacts or agreements for the purchase of commodities from the penal institutions, so as to aid the service afforded by the institutions under the department of corrections.

History of Section.
(P.L. 1934, ch. 2106, § 11; G.L. 1938, ch. 64, § 10; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 13-7-11; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 8; P.L. 1976, ch. 290, § 4.)



Chapter 13-7-12 - Production standards  Determination of articles to be produced.

§ 13-7-12 Production standards  Determination of articles to be produced.  The director of corrections or his or her designee shall establish certain standards of production, and shall by consultation and meeting with the state purchasing agent and the managing officers and purchasing agents of municipal offices, departments, and institutions determine the style, design, and quality of articles and materials to be made.

History of Section.
(P.L. 1934, ch. 2106, § 12; G.L. 1938, ch. 64, § 11; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 13-7-12; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 8; P.L. 1976, ch. 290, § 4.)



Chapter 13-7-13 - Manufacture on special order.

§ 13-7-13 Manufacture on special order.  If articles or materials of a different design, style, or quality than those produced are needed by any state department or institution, the director of corrections may, if a sufficient quantity is needed, arrange for their manufacture of them on special order.

History of Section.
(P.L. 1934, ch. 2106, § 13; G.L. 1938, ch. 64, § 12; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 13-7-13.)



Chapter 13-7-14 - Penalty for violations.

§ 13-7-14 Penalty for violations.  Any officer who willfully neglects or refuses to comply with the provisions of this chapter relative to the purchase of articles and materials from the public welfare institutions shall be punished by a fine of not more than one hundred dollars ($100) for each violation.

History of Section.
(P.L. 1934, ch. 2106, § 14; G.L. 1938, ch. 64, § 13; G.L. 1956, § 13-7-14.)



Chapter 13-7-15 - Business operations and budget.

§ 13-7-15 Business operations and budget.  Correctional industries shall maintain an accurate and timely accounting of monies received from the sale of products or services of committed offenders. Monies accredited into the correctional industries fund shall be used for the purchase of materials, supervision, and other requirements necessary to support the production of goods and services. All expenditures from the correctional industry fund shall be subject to the approval of the director of corrections or his or her designee, who may employ those funds to defray all operating expenses. All net profits for the fiscal year shall be reinvested into the correctional industries fund to support capital purchases, and the general expansion and development of correctional industries. All additional profits will revert to the general treasury.

History of Section.
(P.L. 1982, ch. 117, § 1; P.L. 1983, ch. 167, art. XXIII, § 1; P.L. 1997, ch. 30, art. 10, § 1.)






Chapter 13-8 - Parole

Chapter 13-8-1 - Parole board  Appointment and terms of members.

§ 13-8-1 Parole board  Appointment and terms of members.  Within the department of corrections there shall be a parole board consisting of seven (7) qualified electors of the state appointed by the governor. In the month of January in each year, the governor shall appoint one or more members of the board to serve in place of members whose terms have expired, for a term of three (3) years, and until his, her, or their successors have been appointed and qualified.

History of Section.
(P.L. 1915, ch. 1186, § 1; G.L. 1923, ch. 414, § 1; P.L. 1926, ch. 868, § 1; P.L. 1932, ch. 1933, § 1; P.L. 1935, ch. 2250, § 17; G.L. 1938, ch. 617, § 1; P.L. 1943, ch. 1304, § 1; P. L. 1946, ch. 1687, § 1; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-1; P.L. 1969, ch. 28, § 1; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9; P.L. 1989, ch. 419, § 1; P.L. 1993, ch. 262, § 1.)



Chapter 13-8-2 - Qualifications of board members.

§ 13-8-2 Qualifications of board members.  The seven (7) electors to be named by the governor shall have the following qualifications:

(1) One of the qualified electors shall be a psychologist or a physician who is professionally qualified in the field of psychiatry or neurology;

(ii) One shall be a member in good standing of the Rhode Island bar;

(iii) One shall be a person who is professionally trained in correctional work or in some closely related general field as a social work; and

(iv) One shall be a law enforcement officer;

(2) All of the qualified electors shall be individuals who shall also have shown an interest in social welfare problems.

History of Section.
(G.L., ch. 617, § 1; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-2; P.L. 1969, ch. 28, § 2; P.L. 1989, ch. 419, § 1; P.L. 1993, ch. 262, § 2; P.L. 2012, ch. 421, § 1; P.L. 2012, ch. 481, § 1.)



Chapter 13-8-3 - Chairperson of board  Liberty permits.

§ 13-8-3 Chairperson of board  Liberty permits.  (a) The governor shall appoint a qualified elector of this state chairperson of the parole board, who shall serve in the unclassified service as a fulltime employee for a term of two (2) years and until his or her successor has been appointed and qualified.

(b) All remaining members of the board shall also be in the unclassified service.

(c) The chairperson shall be an individual who has experience in the criminal justice system and shall have earned a baccalaureate degree.

(d) The chairperson shall have authority to create subcommittees of at least three (3) members of the parole board who shall serve on a rotating basis. The subcommittee may, in the case of any prisoner who is subject to the control of the parole board, by an affirmative vote of a majority of the subcommittee members, unless the prisoner is sentenced to imprisonment for life and unless the prisoner is confined as a habitual criminal under the provisions of § 12-19-21, issue to the prisoner a permit to be at liberty upon parole as if the permit were issued by the full board pursuant to the provisions of § 13-8-9.

History of Section.
(G.L. 1923, ch. 414, § 1; P.L. 1932, ch. 1933, § 1; G.L. 1938, ch. 617, § 1; P.L. 1943, ch. 1304, § 1; P.L. 1946, ch. 1687, § 1; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-3; P.L. 1978, ch. 96, § 1; P.L. 1993, ch. 262, § 3.)



Chapter 13-8-3.1 - Subpoena powers of board.

§ 13-8-3.1 Subpoena powers of board.  (a) Upon a specific demand made by either party to a preliminary or final parole revocation, the parole board is authorized and empowered to summon witnesses and to compel the production and examination of papers, books, accounts, documents, records, certificates and other legal evidence that may be necessary or proper for the determination and decision of any question before the board at the hearing.

(b) Both parties to a preliminary or final parole revocation hearing shall be informed of the right to compulsory process sufficiently in advance of the hearing to allow the parole board to effectuate that right in accordance with this section.

(c) Nothing in this statute shall be deemed to modify or supercede existing or common law privilege, including the confidential informant privilege.

(d) All subpoenas and subpoenas duces tecum shall be signed by the chairperson or, in the absence or disqualification of the chairperson, by any other member of the parole board, and shall be served as subpoenas are now served in civil cases in the superior court; and witnesses so subpoenaed shall be entitled to the same fees for attendance and travel as are now provided for witnesses in civil cases in the superior court.

(e) If any person fails to obey the command of any subpoena without reasonable cause, or if a person in attendance before the board shall, without reasonable cause, refuse to be sworn or examined, or to answer a legal and pertinent question, the board may apply to any justice of the superior court, upon proof by affidavit of the fact, for a rule or order returnable in not less than two (2) or more than five (5) days, directing the person to show cause why he or she should not be adjudged in contempt. Upon the return of the order, the justice before whom the matter is brought for a hearing shall examine the person under oath and the person shall be given an opportunity to be heard. If the justice shall determine that the person has refused without reasonable cause or legal excuse to be examined, or to answer a legal and pertinent question, or to produce books, accounts, papers, records and documents material to the issue, which he or she was ordered to bring or produce, the justice may immediately commit the person to the adult correctional institutions, thereto remain until he or she submits to do the act which he or she was so required to do, or is discharged according to law. If an application of contempt pursuant to this section relates to the actions of a witness at a public hearing, then the papers filed with and proceedings before the court shall be open to the public; otherwise, these papers and proceedings shall be confidential.

History of Section.
(P.L. 2000, ch. 367, § 1.)



Chapter 13-8-4 - Facilities and supplies for board.

§ 13-8-4 Facilities and supplies for board.  The director of corrections shall provide adequate quarters for the board for the purpose of holding meetings and shall provide space and facilities for the keeping of records for the board, together with the necessary equipment and supplies incident to the maintenance of the board.

History of Section.
(G.L. 1938, ch. 617, § 11; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-4; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9.)



Chapter 13-8-5 - Staffing of parole board.

§ 13-8-5 Staffing of parole board.  The director of corrections shall provide the board with an administrator, an investigator, a clerk, a psychologist(s), whose sole function within the department of corrections shall be to consult with the board, and the necessary stenographic service. Staff salaries shall be paid from the appropriation of the department of corrections.

History of Section.
(G.L. 1938, ch. 617, § 12; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-5; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9; P.L. 1989, ch. 419, § 1; P.L. 2009, ch. 118, § 1; P.L. 2009, ch. 140, § 1.)



Chapter 13-8-6 - Duties of administrator  Case folders.

§ 13-8-6 Duties of administrator  Case folders.  (a) The duties of the administrator shall include the following:

(1) To administer the office of the parole board;

(2) To supervise the collection of data for each applicant for parole;

(3) To summarize collected data and prepare a folder on each applicant for parole, including the summary of the information collected from the above sources, or any other sources which are deemed appropriate, together with the original supporting documents, and all communications addressed to the board and its members concerning the applicant for parole;

(4) To maintain, in the folder of each applicant, the report of the board provided for in § 13-8-23;

(5) To arrange for each meeting of the board;

(6) To prepare all reports required of the board;

(7) To send to the state and local police a list of all persons, including their date of birth and last known address prior to incarceration, lead offenses, and the name of the police department which prosecuted the person, whose application for parole is to be considered by the board, not less than six (6) weeks prior to the meeting to consider the applications, so that the state police and the local police departments may return any comment deemed appropriate at least two (2) weeks prior to the scheduled meeting; and to make a reasonable effort to notify the victim of the crime committed by the prisoner, or, in homicide cases, the victim's next of kin, and/or, in cases where the victim is a minor, the victim's parent and/or legal guardian, not less than thirty (30) days prior to the meeting, of his or her right to provide a victim impact statement to the board;

(ii) For the purposes of this subdivision the following words and phrases have the following meanings:

(A) "Victim" means an individual who has suffered direct or threatened physical, emotional, or financial harm as the result of the commission of a crime, or an immediate family member of a minor or a homicide victim.

(B) "Victim impact statement" means a statement providing information about the financial, emotional, and physical effects of a crime on the victim and the victim's family, and specific information about the victim, the circumstances surrounding the crime, and the manner in which it was perpetrated.

(8) To furnish the attorney general, the state police, and the local police departments set forth in § 13-8-9.1 with a photograph (or a reasonable facsimile) of each prisoner released, taken at the time of his or her release on parole;

(9) To notify the police department of the town or city in which the prisoner resided before sentence and the police department of the city or town in which he or she is to reside, at least five (5) days prior to the release of any prisoner on parole, of the release;

(10) To have published in a newspaper of general circulation, once a month, the names of the persons whose applications for parole are to be considered within the upcoming month and the hearing date or dates of the applications;

(11) To prepare a list of all individuals released by the board;

(12) To maintain that list in the permanent files of the office of the board, which list shall be a public record;

(13) To confer with the director of corrections on all matters relating to the activities of the board; and

(14) To perform related duties as required.

(b) Case folders shall be made available to each member of the board not less than a week prior to its meeting to interview applicants for parole and shall be maintained in the permanent files of the board.

History of Section.
(G.L. 1938, ch. 617, § 12; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-6; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9; P.L. 1983, ch. 215, § 1; P.L. 1989, ch. 419, § 1; P.L. 1999, ch. 472, § 1; P.L. 2002, ch. 319, § 1; P.L. 2009, ch. 118, § 1; P.L. 2009, ch. 140, § 1.)



Chapter 13-8-6.1 - Notice to local police departments and to state police.

§ 13-8-6.1 Notice to local police departments and to state police.  The parole board shall provide notice to the state and local police departments upon the release of a prisoner on parole, as provided in §§ 13-8-6 and 13-8-16.

History of Section.
(P.L. 1983, ch. 215, § 2; P.L. 2002, ch. 319, § 1.)



Chapter 13-8-7 - Expenses of board.

§ 13-8-7 Expenses of board.  The members of the parole board shall be entitled to receive the traveling expenses necessarily incurred in the performance by them of any duty under this chapter. The general assembly shall annually appropriate any sum that it may deem necessary to defray the expenses of the board, including the traveling expenses of its members. The state controller is authorized and directed to draw his or her order or orders upon the general treasurer for the payment of those expenses upon receipt by him or her of proper vouchers duly authenticated and approved by the chairperson.

History of Section.
(P.L. 1915, ch. 1186, §§ 10, 11; G.L. 1923, ch. 414, §§ 10, 11; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 617, §§ 10, 11; P.L. 1943, ch. 1304, § 1; P.L. 1946, ch. 1687, § 3; G.L. 1938, ch. 617, § 14; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-7.)



Chapter 13-8-8 - Sentences subject to control of board.

§ 13-8-8 Sentences subject to control of board.  Whenever a person convicted of any offense shall be sentenced to be imprisoned in the adult correctional institutions for a period of more than six (6) months, his or her sentence shall be subject to the control of the parole board as provided for in this chapter.

History of Section.
(P.L. 1915, ch. 1186, § 2; G.L. 1923, ch. 414, § 2; G.L. 1938, ch. 617, § 2; P.L. 1949, ch. 2161, § 1; P.L. 1950, ch. 2466, § 1; P.L. 1956, ch. 3721, § 5; G.L. 1956, § 13-8-8.)



Chapter 13-8-9 - Issuance of parole.

§ 13-8-9 Issuance of parole.  The parole board, in the case of any prisoner whose sentence is subject to its control, unless that prisoner is sentenced to imprisonment for life, and unless that prisoner is confined as a habitual criminal under the provisions of § 12-19-21, may, by an affirmative vote of a majority of the members of the board, issue to that prisoner a permit to be at liberty upon parole, whenever that prisoner has served not less than one-third ( 1/3) of the term for which he or she was sentenced. The permit shall entitle the prisoner to whom it is issued to be at liberty during the remainder of his or her term of sentence upon any terms and conditions that the board may prescribe.

History of Section.
(P.L. 1915, ch. 1186, § 3; G.L. 1923, ch. 414, § 3; P.L. 1926, ch. 868, § 2; P.L. 1932, ch. 1933, § 1; G.L. 1938, ch. 617, § 3; P.L. 1946, ch. 1687, § 2; P.L. 1949, ch. 2161, § 1; P.L. 1956, ch. 3721, § 5; G.L. 1956, § 13-8-9.)



Chapter 13-8-9.1 - Notification upon release.

§ 13-8-9.1 Notification upon release.  The parole board shall, immediately prior to the release of any prisoner on parole, notify:

(1) The victim of the crime committed by the prisoner, or in homicide cases a member of the immediate family of the victim if any can be identified; and

(2) The police department in the community where the crime for which the prisoner was sentenced was committed, the police department in the community where the prisoner was residing at the time of the commission of the offense, and the police department in the community where the prisoner will be residing upon his or her release.

History of Section.
(P.L. 1983, ch. 259, § 1; P.L. 1984, ch. 14, § 1.)



Chapter 13-8-10 - Prisoners subject to more than one sentence.

§ 13-8-10 Prisoners subject to more than one sentence.  (a) If a prisoner is confined upon more than one sentence, a parole permit may be issued whenever he or she has served a term equal to one-third ( 1/3) of the aggregate time which he or she shall be liable to serve under his or her several sentences, unless he or she has been sentenced to serve two (2) or more terms concurrently, in which case the permit shall be issued when he or she has served a term equal to one-third ( 1/3) of the maximum term he or she is required to serve.

(b) If a prisoner, whether in confinement or on parole, is sentenced to serve a term of imprisonment for an offense which was committed after imposition of the sentence then being served, a permit may not be issued until he or she has served in confinement at least one-third ( 1/3) of the term of imprisonment to which he or she is sentenced for the subsequent offense. In calculating the date the prisoner shall become eligible for a permit, the time spent in confinement on an earlier imposed concurrent sentence shall not be credited for the purposes of parole eligibility on the subsequent sentence. In the event a prisoner is convicted of two (2) or more subsequent offenses and is sentenced to multiple terms of imprisonment for those offenses, the standards contained in subsection (a) of this section shall be used to determine when he or she has served one-third ( 1/3) of the terms of confinement imposed for the subsequent offenses and thereby is eligible for issuance of a permit under this subsection.

History of Section.
(P.L. 1915, ch. 1186, § 3; G.L. 1923, ch. 414, § 3; P.L. 1926, ch. 868, § 2; P.L. 1932, ch. 1933, § 1; G.L. 1938, ch. 617, § 3; P.L. 1946, ch. 1687, § 2; P.L. 1949, ch. 2161, § 1; P.L. 1956, ch. 3721, § 5; G.L. 1956, § 13-8-10; P.L. 1979, ch. 394, § 1.)



Chapter 13-8-11 - Good conduct, industrial, and meritorious service time included in computation.

§ 13-8-11 Good conduct, industrial, and meritorious service time included in computation.  In computing the one-third ( 1/3) of any term of sentence for the purpose of §§ 13-8-9  13-8-14, the time a prisoner shall have earned pursuant to §§ 42-56-24 and 42-56-26 shall be considered by the parole board to reduce inmate overcrowding when directed by the criminal justice oversight committee, pursuant to the provisions of § 42-26-13.3(e), or when directed by the governor, pursuant to the provisions of § 42-26-13.3(f).

History of Section.
(P.L. 1915, ch. 1186, § 3; G.L. 1923, ch. 414, § 3; P.L. 1926, ch. 868, § 2; P.L. 1932, ch. 1933, § 1; G.L. 1938, ch. 617, § 3; P.L. 1946, ch. 1687, § 2; P.L. 1949, ch. 2161, § 1; P.L. 1956, ch. 3721, § 5; G.L. 1956, § 13-8-11; P.L. 1965, ch. 228, § 2; P.L. 1989, ch. 419, § 1; P.L. 1993, ch. 108, § 2.)



Chapter 13-8-13 - Life prisoners and prisoners with lengthy sentences.

§ 13-8-13 Life prisoners and prisoners with lengthy sentences.  (a) In the case of a prisoner sentenced to imprisonment for life, a parole permit may be issued at any time after the prisoner has served not less than ten (10) years imprisonment provided, that:

(1) In the case of a prisoner serving a sentence or sentences of a length making him or her ineligible for a permit in less than ten (10) years, pursuant to §§ 13-8-9 and 13-8-10, the permit may be issued at any time after the prisoner has served not less than ten (10) years imprisonment.

(2) In the case of a prisoner sentenced to imprisonment for life for a first or second degree murder committed after July 10, 1989, the permit may be issued only after the prisoner has served not less than fifteen (15) years imprisonment.

(3) In the case of a prisoner sentenced to imprisonment for life for a first or second degree murder committed after June 30, 1995, the permit may be issued only after the prisoner has served not less than twenty (20) years imprisonment; and

(ii) The permit shall be issued only by a unanimous vote of all the attending members of the board, providing that not less than four (4) members are present, and whenever, after the issue of the permit, the prisoner shall be pardoned, then the control of the board over the prisoner shall cease and terminate.

(4) In the case of a prisoner sentenced to imprisonment for life who is convicted of escape or attempted escape from the lawful custody of the warden of the adult correctional institutions, the permit may be issued only after the prisoner has served not less than twenty-five (25) years imprisonment; and

(ii) For each subsequent conviction of escape or attempted escape, an additional five (5) years shall be added to the time required to be served.

(b) In the case of a prisoner sentenced consecutively to more than one life term for crimes occurring after May 7, 1981, the permit may be issued only after the prisoner has served not less than ten (10) years consecutively on each life sentence; provided, in the case of a prisoner sentenced consecutively to more than one life term for crimes occurring after June 30, 1995, the permit may be issued only after the prisoner has served not less than fifteen (15) years consecutively on each life sentence.

History of Section.
(P.L. 1915, ch. 1186, § 3; G.L. 1923, ch. 414, § 3; P.L. 1926, ch. 868, § 2; P.L. 1932, ch. 1933, § 1; G.L. 1938, ch. 617, § 3; P.L. 1949, ch. 2161, § 1; P.L. 1956, ch. 3721, § 5; G.L. 1956, § 13-8-13; P.L. 1960, ch. 115, § 1; P.L. 1970, ch. 120, § 1; P.L. 1975, ch. 190, § 1; P.L. 1981, ch. 36, § 1; P.L. 1989, ch. 419, § 1; P.L. 1995, ch. 129, § 1.)



Chapter 13-8-14 - Release criteria.

§ 13-8-14 Release criteria.  (a) A permit shall not be issued to any prisoner under the authority of §§ 13-8-9 -13-8-13 unless it shall appear to the parole board:

(1) That the prisoner has substantially observed the rules of the institution in which confined, as evidenced by reports submitted to the board by the director of the department of corrections, or his or her designated representatives, in a form to be prescribed by the director;

(2) That release would not depreciate the seriousness of the prisoner's offense or promote disrespect for the law;

(3) That there is a reasonable probability that the prisoner, if released, would live and remain at liberty without violating the law;

(4) That the prisoner can properly assume a role in the city or town in which he or she is to reside. In assessing the prisoner's role in the community the board shall consider:

(i) Whether or not the prisoner has employment;

(ii) The location of his or her residence and place of employment; and

(iii) The needs of the prisoner for special services, including but not limited to, specialized medical care and rehabilitative services; and

(5) That any and all restitution imposed pursuant to § 12-19-32 has been paid in full, or satisfactory arrangements have been made with the court if the person has the ability to pay. Any agreement shall be in writing and it is the burden of the person seeking parole to satisfy the parole board that this requirement has been met. Any person subject to the provisions of this section may request an ability to pay hearing, by filing the request with the court which imposed the original sentence.

(b) In the case of a prisoner sentenced to imprisonment for life who is released on parole and who is subsequently convicted of a crime of violence as defined in § 11-47-2, the conviction shall constitute an automatic revocation of parole and the prisoner shall not be eligible for parole thereafter.

(c) In the case of a prisoner convicted of a crime of violence as defined in § 11-47-2 and subsequently released on parole, should the prisoner, while on parole, commit an offense which results in a sentence of imprisonment for life, the conviction shall constitute an automatic revocation of parole and the prisoner shall not thereafter be eligible for parole.

History of Section.
(P.L. 1976, ch. 223, § 2; P.L. 1980, ch. 292, § 1; P.L. 1989, ch. 419, § 1; P.L. 1995, ch. 94, § 2.)



Chapter 13-8-14.1 - Parole standards.

§ 13-8-14.1 Parole standards.  (a) At least once each calendar year the parole board shall adopt standards to be utilized by the board in evaluating applications for parole of persons convicted of a criminal offense and sentenced to the adult correctional institutions. These standards shall establish, with the range of parole eligibility set by statute, the portion of a sentence which should be served depending on the likelihood of recidivism as determined by a risk assessment, and shall serve as guidelines for the board in making individual parole determinations.

(b) The board shall consider the applicable standard prior to rendering a decision on a parole application, and may make a determination at variance with that standard only upon a finding that the determination is warranted by individualized factors, such as the character and criminal record of the applicant, the nature and circumstances of the offense or offenses for which the applicant was sentenced, the conduct of the applicant while incarcerated, and the criteria set forth in § 13-8-14.

(c) In each case where the board grants an application prior to the time set by the applicable standard or denies an application on or after the time set by that standard, the board shall set forth in writing the rationale for its determination.

History of Section.
(P.L. 1982, ch. 375, § 10; P.L. 2000, ch. 109, § 22; P.L. 2008, ch. 9, art. 7, § 1.)



Chapter 13-8-16 - Terms of parole.

§ 13-8-16 Terms of parole.  (a) Every permit issued by the parole board under this chapter shall entitle the prisoner to whom it is issued to be at liberty upon parole during the remainder of the term which he or she is under sentence to serve, upon any terms and conditions that the board may see fit in its discretion to prescribe, and the acceptance of the permit by the prisoner shall constitute an agreement on the part of the prisoner to abide by and conform to those terms and conditions.

(b) When a prisoner is released on parole to serve a sentence in another state, the board shall request that the receiving state notify the board immediately upon the prisoner's release from the correctional facility in the receiving state. The executive secretary of the board shall, within five (5) days of receipt of the notice, notify the state police and the local police departments as set forth in § 13-8-9.1 of the release of the prisoner.

History of Section.
(P.L. 1915, ch. 1186, § 5; G.L. 1923, ch. 414, § 5; G.L. 1938, ch. 617, § 5; P.L. 1946, ch. 1687, § 3; P.L. 1949, ch. 2161, § 1; P.L. 1953, ch. 3129, § 1; G.L. 1956, § 13-8-16; P.L. 1983, ch. 215, § 1; P.L. 2002, ch. 319, § 1.)



Chapter 13-8-16.1 - Terms of parole  Certain drug offenses.

§ 13-8-16.1 Terms of parole  Certain drug offenses.  Every person who shall be placed on parole for a violation of any section of chapter 28 of title 21 prohibiting the unlawful sale, distribution, manufacturing, delivery or possession with intent to manufacture, sell, distribute, or deliver any controlled substance classified in Schedule I or II in chapter 28 of title 21, or possession of a controlled substance classified in Schedule I or II in chapter 28 of title 21, shall, as a condition of parole, be required to, at his or her own expense, submit to drug testing in accordance with the standards and procedures of the department of health, not less than once per month.

History of Section.
(P.L. 1990, ch. 457, § 3.)



Chapter 13-8-17 - Reports and control by division of field services.

§ 13-8-17 Reports and control by division of field services.  (a) For the duration of the prisoner's parole, the assistant director of field services or his or her designee shall report on the adjustment of the parolee to the parole board at the end of each six (6) months of parole.

(b) If at any time there is evidence of a violation of any of the conditions of the parole, the assistant director of field services or his or her designee shall report the violation immediately and fully to the board, together with a recommendation concerning the action to be taken by the board with respect to the parole.

(c) In those instances of violation, the assistant director of field services or his or her designee may in his or her discretion return the parolee to the institution from which he or she was paroled, pending action by the board.

History of Section.
(G.L. 1938, ch. 617, § 5; P.L. 1949, ch. 2161, § 1; P.L. 1953, ch. 3129, § 1; G.L. 1956, § 13-8-17; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9; P.L. 1976, ch. 290, § 5.)



Chapter 13-8-18 - Revocation of parole  Hearing.

§ 13-8-18 Revocation of parole  Hearing.  The parole board may, by a majority vote of all of its members, revoke, in accordance with the provisions of § 13-8-18.1, any permit issued by it to any prisoner under the provisions of this chapter whenever it shall appear to the board that the prisoner has violated any of the terms or conditions of his or her permit, or has during the period of his or her parole violated any state laws. Whenever it shall come to the knowledge of the board that any prisoner at liberty under a permit has been guilty of any violation, the chairperson shall issue his or her warrant to any officer authorized to serve criminal process to arrest the prisoner and commit him or her to the adult correctional institutions, to be detained until the board shall have an opportunity to determine whether the permit of the prisoner is to be revoked in accordance with the provisions of § 13-8-18.1. If the board shall determine that the permit shall not be revoked, then the board shall immediately order the prisoner to be set at liberty under the terms and conditions of his or her original permit.

History of Section.
(P.L. 1915, ch. 1186, § 5; G.L. 1923, ch. 414, § 5; G.L. 1938, ch. 617, § 5; P.L. 1946, ch. 1687, § 3; P.L. 1949, ch. 2161, § 1; P.L. 1953, ch. 3129, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-18; P.L. 2003, ch. 209, § 2; P.L. 2003, ch. 369, § 2.)



Chapter 13-8-18.1 - Preliminary parole violation hearing.

§ 13-8-18.1 Preliminary parole violation hearing.  (a) As soon as is practicable after a detention for an alleged violation of parole, the parole board shall afford the alleged parole violator a preliminary parole revocation hearing before a hearing officer designated by the board. Such hearing officer shall not have had any prior supervisory involvement over the alleged violator.

(b) The alleged violator shall, within five (5) days of the detention, in Rhode Island be given written notice of the time, place and purpose of the preliminary hearing. The notice shall state the specific conditions of parole that are alleged to have been violated and in what manner. The notice shall also inform the alleged violator of the following rights in connection with the preliminary hearing:

(1) The right to appear and speak in his/her own behalf;

(2) The right to call witnesses and present evidence;

(3) The right to confront and cross-examine the witnesses against him/her, unless the hearing officer finds on the record that a witness may be subjected to risk of harm if his or her identity is revealed; and

(4) The right to retain counsel and, if unable to afford counsel, the right under certain circumstances to the appointment of counsel for the preliminary hearing.

The determination of whether or not the alleged violator is entitled to appointed counsel, if such a request is made, shall be made on the record and in accordance with all relevant statutory and constitutional provisions.

(c) The notice form must explain in clear and unambiguous language the procedures established by the parole board concerning an alleged violator's exercise of the rights denominated in subsection (b), including the mechanism for compelling the attendance of witnesses, the mechanism for obtaining documentary evidence, and the mechanism for requesting the appointment of counsel.

(d) The preliminary hearing shall take place no later than ten (10) days after service of notice set forth in subsection (b). A preliminary hearing may be postponed beyond the ten (10) day time limit for good cause at the request of either party, but may not be postponed at the request of the state for more than five (5) additional days. The parole revocation charges shall be dismissed with prejudice if a preliminary hearing is not conducted within the time period established by this paragraph, not including any delay directly attributed to a postponement requested by the alleged violator.

(e) If the alleged violator has requested the appointment of counsel at least five (5) days prior to the preliminary hearing, the preliminary hearing may not proceed without counsel present unless the hearing officer finds on the record, in accordance with all relevant statutory and constitutional provisions, that the alleged violator is not entitled to appointed counsel. If the alleged violator is found to have been entitled to counsel and no such counsel has been appointed, the parole violation charges must be dismissed with prejudice. If the request for counsel was made four (4) or fewer days in advance of the preliminary hearing, the time limit within which the preliminary hearing must be held may be extended up to five (5) additional days.

(f) The standard of proof at the preliminary hearing shall be probable cause to believe that the alleged violator has violated one or more conditions of his or her parole and that the violation or violations were not de minimus in nature. Proof of conviction of a crime committed subsequent to release on parole shall constitute probable cause for the purposes of the preliminary hearing.

(g) At the preliminary hearing, the hearing officer shall review the violation charges with the alleged violator, direct the presentation of the evidence concerning the alleged violation, receive the statements of the witnesses and documentary evidence, and allow cross-examination of those witnesses in attendance. All proceedings shall be recorded and preserved.

(h) At the conclusion of the preliminary hearing, the hearing officer shall inform the alleged violator of his or her decision as to whether there is probable cause to believe that the alleged violator has violated one or more conditions of his or her parole and, if so, whether the violation or violations were de minimus in nature. Those determinations shall be based solely on the evidence adduced at the preliminary hearing. The hearing officer shall state in writing the reasons for his or her determinations and the evidence relied upon for those determinations. A copy of the written findings shall be sent to the alleged violator, and his or her counsel if applicable, within fourteen (14) days of the preliminary hearing.

(i) If the hearing officer finds that there is no probable cause to believe that the alleged violator has violated one or more conditions of his or her parole or that the violation or violations, if any, were de minimus in nature, the parole chairperson shall rescind the detention warrant and direct that the alleged violator, unless in custody for other reasons, be released and restored to parole supervision.

(j) If the hearing officer finds that there is probable cause to believe that the alleged violator has violated one or more conditions of his or her parole and that the violation or violations were not de minimus in nature, the alleged violator shall be held for a final parole revocation hearing. A final parole revocation hearing must be held as soon as is practicable, but in no event more than ninety (90) days after the conclusion of the preliminary hearing.

(k) An alleged violator may waive his or her right to a preliminary hearing. Such a waiver must be in written form. In the event of such a written waiver, a final parole revocation hearing must be held as soon as is practicable, but in no event more than ninety (90) days after the right to a preliminary hearing is waived. Notwithstanding the above, a final parole revocation hearing may be continued by the alleged violator beyond the ninety (90) day time period.

History of Section.
(P.L. 2003, ch. 209, § 1; P.L. 2003, ch. 369, § 1.)



Chapter 13-8-19 - Arrest and return to institution on revocation of parole.

§ 13-8-19 Arrest and return to institution on revocation of parole.  (a) Whenever the permit of a prisoner is revoked, in accordance with the provisions of § 13-8-18.1 the parole board shall order the prisoner to be returned to the adult correctional institutions or to the women's division of the adult correctional institutions, as the case may be, to serve the remainder of the prisoner's original sentence according to the terms of that sentence.

(b) The time between the release of the prisoner under the permit and the prisoner's return to the adult correctional institutions or the women's division of the adult correctional institutions under order of the board shall not be considered as any part of the prisoner's original sentence.

(c) If a prisoner is at liberty when the prisoner's permit is revoked, the chairperson shall issue his or her warrant to any officer authorized to serve criminal process to arrest the prisoner and return the prisoner to the adult correctional institutions or the women's division of the adult correctional institutions in accordance with the provisions of § 13-8-18.1 as ordered by the board.

History of Section.
(P.L. 1915, ch. 1186, § 5; G.L. 1923, ch. 414, § 5; G.L. 1938, ch. 617, § 5; P.L. 1946, ch. 1687, § 3; P.L. 1949, ch. 2161, § 1; P.L. 1953, ch. 3129, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-19; P.L. 1976, ch. 290, § 5; P.L. 2003, ch. 209, § 2; P.L. 2003, ch. 369, § 2.)



Chapter 13-8-20 - Service of original sentence by parolee committing offense while on parole.

§ 13-8-20 Service of original sentence by parolee committing offense while on parole.  If a prisoner, at the time the prisoner's permit is revoked, is confined in any penal institution on any criminal process or under sentence for any offense committed while the prisoner was at liberty upon parole, the order of the parole board for the prisoner's return to the adult correctional institutions or the women's division of the adult correctional institutions, to serve the remainder of the prisoner's original sentence, shall be served upon the release of the prisoner from the penal institution in which the prisoner is confined, and it shall be discretionary with the board as to whether or not the remainder of the prisoner's original sentence runs concurrently with or consecutively to any other sentence.

History of Section.
(P.L. 1915, ch. 1186, § 5; G.L. 1923, ch. 414, § 5; G.L. 1938, ch. 617, § 5; P.L. 1946, ch. 1687, § 3; P.L. 1949, ch. 2161, § 1; P.L. 1953, ch. 3129, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-20; P.L. 1976, ch. 290, § 5.)



Chapter 13-8-21 - Signature and sealing of instruments  Recognition by officers.

§ 13-8-21 Signature and sealing of instruments  Recognition by officers.  All permits and orders of the parole board issued under the authority of this chapter shall be signed by the chairperson and one other member of the board. The board shall have a seal which shall be affixed to all permits and orders issued by it, and to all warrants issued by the chairperson, under the authority of this chapter. All permits and orders of the board so signed and sealed, and all warrants issued by the chairperson under the authority of this chapter, shall be recognized by all sheriffs and their deputies, all officers authorized to serve criminal process, the police officers of the several cities and towns, and by the director of the department of corrections, or his or her designee, and by the keeper of any other place where prisoners are confined or detained in this state.

History of Section.
(P.L. 1915, ch. 1186, §§ 7, 8; G.L. 1923, ch. 414, §§ 7, 8; G.L. 1938, ch. 617, §§ 7, 8; G.L. 1938, ch. 617, § 7; 1949, ch. 2161, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-21; P.L. 1976, ch. 290, § 5.)



Chapter 13-8-22 - Manner of obtaining information by parole board.

§ 13-8-22 Manner of obtaining information by parole board.  The parole board, in the discharge of its duties under this chapter, shall not be required to receive or consider any petition, and it may secure the information upon which it exercises its authority, or upon which it makes its findings in any case, in any manner and by any means that it may consider most fitting to carry out the purposes of this chapter; provided, it shall be the duty of the clerks of courts, the sheriffs and their deputies, the police officers of cities and towns, the probation officers, the officers of the adult correctional institutions, and every person having charge of any other place where prisoners are confined or detained, to furnish to the board and to any member of the board, whenever requested by the board or by any member of it, any and all information they may have relating to the character and history of any prisoner whose sentence is placed under the control of the board by this chapter. In the case of prisoners transferred to federal institutions under the provisions of § 13-12-1, the board may, in its discretion, arrange to obtain information concerning those prisoners from the appropriate officials of the United States Bureau of Prisons. That information shall include, but not be limited to, testimony of the prisoner being considered for parole, and official records and reports, including recommendations concerning the prisoners. The board is authorized to request of the contracting authority the inclusion of provisions for obtaining that information in contracts made pursuant to § 13-12-1.

History of Section.
(P.L. 1915, ch. 1186, §§ 7, 8; G.L. 1923, ch. 414, §§ 7, 8; G.L. 1938, ch. 617, §§ 7, 8; G.L. 1938, ch. 617, § 7; P.L. 1949, ch. 2161, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-22; P.L. 1970, ch. 117, § 1.)



Chapter 13-8-23 - Parties required to provide reports to parole board.

§ 13-8-23 Parties required to provide reports to parole board.  Information concerning applicants for parole shall be provided by:

(1) The director of corrections, who shall submit a list of all prisoners under his or her control who will be eligible for parole in a given month, not later than the tenth day of the second month preceding. That list shall identify the prisoner by name, offense, and date of commitment;

(2) The director of corrections, who shall secure reports from prison officials and institutional personnel who have had direct contact with the prisoner including, but not limited to, prison administrators, the classification board, mental health counselors, correctional officers, and medical personnel. The director shall transmit those reports, together with all pertinent classification information, including social history and information pertaining to the prisoner's disciplinary record, participation in rehabilitation and educational programs, employment history and plan, housing plan, community supports, mental health status and needs, substance abuse status and needs, discharge plan, and any actions or recommendations made by a classification board or committee in the institution, to the board not later than the twentieth day of the month next preceding the month in which the individual is eligible to appear before the board;

(3) The attorney general's department, which shall supply to the board a written report of its recommendation concerning the current application for parole. The report shall set forth in detail the reason or reasons why the particular inmate, given his or her criminal history and the circumstances surrounding his or her offense, should or should not be paroled. The department shall also consult the trial judge in the case to determine if he or she may wish to make any comment or recommendation; and if requested by the board, the department shall have one of its attorneys present at the board hearings to elaborate on the attorney general's recommendation as to parole of the inmate;

(4) When deemed necessary by the board, a psychiatrist, who shall examine the prisoner upon notice from the board and shall submit his or her findings and recommendations to the board not later than the twentieth day of the month next preceding the month in which the prisoner is eligible to appear before the board;

(5) Licensed mental health professionals who shall upon notice from the board examine the prisoner and report their findings and recommendations to the board not later than the twentieth day of the month next preceding the month in which the prisoner is eligible to appear before the board;

(6) The department of corrections, which shall submit: (i) a transcript of the previous criminal record of the prisoner, including the date of offenses, nature of offenses, and the disposition of each; (ii) a copy of the pre-sentence investigation; and (iii) a full summary of the contact of the department with the prisoner during any prior period under supervision, either probation or parole or both. The department shall make a written recommendation concerning the current application for parole.

History of Section.
(G.L., ch. 617, § 8; P.L. 1949, ch. 2161, § 1; impl. am. P.L. 1951, ch. 2724, § 2; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 13-8-23; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9; P.L. 1976, ch. 290, § 5; P.L. 1989, ch. 419, § 1; P.L. 2011, ch. 151, art. 20, § 2.)



Chapter 13-8-24 - Case reports to director of corrections.

§ 13-8-24 Case reports to director of corrections.  The parole board shall prepare a report for each application approved, denied, or continued, containing: (1) a summary of the facts and considerations on which the decision was based; (2) the majority decision of the board, including any special conditions to be required of the parolee; and (3) the dissent, if any, and the reasons for that dissent; and signed by the members of the board. Copies of those reports shall be sent to the director of corrections.

History of Section.
(G.L. 1938, ch. 617, § 9; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-24; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9.)



Chapter 13-8-25 - Annual reports of board.

§ 13-8-25 Annual reports of board.  The parole board shall annually report its activities during each fiscal year to the director of corrections, and this shall be incorporated in a report to the governor.

History of Section.
(G.L. 1938, ch. 617, § 9; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-25; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 9.)



Chapter 13-8-26 - Statements by interested individuals or families.

§ 13-8-26 Statements by interested individuals or families.  All individuals, members of the family, friends, legal counsel, agencies, or other interested persons desiring to make a statement with respect to a particular applicant for parole, shall submit it in writing for inclusion in the applicant's folder, as provided in § 13-8-6.

History of Section.
(G.L. 1938, ch. 617, § 10; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-26.)



Chapter 13-8-27 - Fees and allowances of officers.

§ 13-8-27 Fees and allowances of officers.  Every officer rendering any service, by order of the parole board or the chairperson, under this chapter shall be paid any fees and allowances that are authorized by law to be paid for like service in a criminal case, and the state controller is authorized and directed to draw his or her orders on the general treasurer for payment out of the appropriation for the payment of officers' fees in criminal cases, upon receipt by him or her of proper vouchers duly authenticated and approved by the chairperson.

History of Section.
(P.L. 1915, ch. 1186, § 9; G.L. 1923, ch. 414, § 9; G.L. 1938, ch. 617, § 9; P.L. 1946, ch. 1687, § 3; G.L. 1938, ch. 617, § 13; P.L. 1949, ch. 2161, § 1; G.L. 1956, § 13-8-27.)



Chapter 13-8-29 - Authority of parole board to grant parole to federal prisoners.

§ 13-8-29 Authority of parole board to grant parole to federal prisoners.  The board may have in its discretion the power to consider an application for parole from a prisoner confined to a federal institution pursuant to chapter 12 of title 13, and to act on that application while the prisoner is still detained in the institution; provided, that the board obtain information concerning the prisoner in compliance with § 13-8-22.

History of Section.
(P.L. 1970, ch. 117, § 2; G.L. 1956, § 13-8-29.)



Chapter 13-8-30 - Community supervision for child molestation offenses.

§ 13-8-30 Community supervision for child molestation offenses.  Notwithstanding any other provision of the general laws to the contrary, any person convicted of first degree child molestation pursuant to § 11-37-8.1 or second degree child molestation pursuant to § 11-37-8.3 shall, in addition to any other penalty imposed, be subject to community supervision upon that person's completion of any prison sentence, suspended sentence, and/or probationary term imposed as a result of that conviction.

In the case of a person convicted of first degree child molestation pursuant to § 11-37-8.1, community supervision shall be for life and pursuant to the provisions of § 11-37-8.2.1, community supervision shall include electronic monitoring via an active global positioning system for life. In the case of a person eighteen (18) years or older convicted of second degree child molestation pursuant to § 11-37-8.3, the term of the original sentence imposed and the term of community supervision shall not exceed thirty (30) years.

History of Section.
(P.L. 1998, ch. 375, § 1; P.L. 2006, ch. 206, § 5; P.L. 2006, ch. 207, § 5.)



Chapter 13-8-31 - Community supervision board.

§ 13-8-31 Community supervision board.  There shall be established a community supervision board which shall be comprised of the parole board.

History of Section.
(P.L. 1998, ch. 375, § 1.)



Chapter 13-8-32 - Community supervision.

§ 13-8-32 Community supervision.  (a) Except as otherwise provided in this section, a person who has been placed on community supervision shall be subject to the provisions of law governing parole as if the person were a parolee. The parole board shall impose terms and conditions for the sentence within thirty (30) days of sentencing. The terms and conditions may be revised, altered, and amended by the parole board at any time.

(b) A person under community supervision shall be under the jurisdiction, supervision and control of the parole board in the same manner as a person under parole supervision. The board is authorized on an individual basis to establish any conditions of community supervision that may be necessary to ensure public safety, which may include protecting the public from a person committing a sex offense including child molestation or child kidnapping as well as promoting the rehabilitation of the person. The conditions shall include at the expense of the offender sex offender treatment with a recognized treatment provider in the field to be determined by the board for as long as the board deems necessary, and compliance with the requirements of chapter 37 of title 11.

(c) The board is authorized to impose and enforce a supervision fee, and rehabilitation fee upon a person on community supervision. To the extent possible the board shall set the fee in an amount that will substantially defray the cost of the community supervision program.

(d) The board shall also establish a fee waiver procedure for hardship cases and indigency.

(e) After a person sentenced to community supervision has been under supervision for a period of fifteen (15) years or any time after the person ceases to be a resident of the state, the person may petition the board for termination of community supervision. A petition for termination which is based upon the person no longer being a resident of Rhode Island shall be accompanied by an affidavit of the person attesting to his or her non-residency and providing his or her new out of state address. A petition for termination which is based upon the completion of fifteen (15) years of community supervision may only occur by a majority vote of all the members of the community supervision board. Termination may only occur by a majority vote of all the members. Upon receiving a petition for termination, the board shall, within sixty (60) days, conduct a hearing before the full membership. At least thirty (30) days prior to a hearing on the petition, the board shall cause a criminal history check to be conducted, and notify in writing the victims of the crime for which the sentence was imposed, the attorney general, and the chief of police or head of the organized police department of the municipality in which the crime was committed, and the chief of police or head of the organized police department of the municipality in which the person resides, of the person's petition for release from community supervision. Those officials and victims shall be provided the opportunity to respond to the petition. The officials and victims may appear in person or be represented or make written recommendations to the board, but failure of any or all of the officials to appear or make recommendations shall not delay the termination procedure.

(f) If a victim is deceased at the time the termination hearing is scheduled the deceased victim may be represented by his relatives in the following order: mother, father, spouse, child, grandchild, brother or sister, niece or nephew.

(g) Prior to the hearing, the petitioner shall be examined, personally interviewed and evaluated by a psychiatrist or licensed psychologist, who is an expert in the field of sex offender treatment and approved by the board. The psychiatrist or psychologist shall file written reports with the board of his or her examinations and diagnoses, and his or her recommendation for the disposition of the person. The petitioner's treatment while on community supervision shall be examined and considered by the psychiatrist or psychologist in the recommendation. The reports shall be admissible in a hearing pursuant to this section. If the person refuses, without good cause, to be personally interviewed by the psychiatrist or psychologist, the person shall be deemed to have waived his or her right to a hearing on the petition, and the petition shall be dismissed by the board. The cost of the examination and evaluation shall be the responsibility of the person petitioning for release from supervision; provided, that procedures shall be established for cases of hardship or indigency.

(h) At the hearing, the board shall call any witnesses that it deems necessary, including the examining psychiatrist or psychologist, the attorney general, the police chief or the victims of the crime or his or her family member, as the board deems necessary. The petitioner may offer any witnesses and other proof at the hearing that is relevant to the petition.

(i) The board shall terminate community supervision if the petitioner demonstrates, by clear and convincing evidence, that he or she has not committed a sex offense of child kidnapping since his or her conviction, that he or she is not likely to pose a threat to the safety of others, and that the public interest is not served by further community supervision.

(j) If a petition for release from supervision is denied by the board, the person may not file another petition for a period of three (3) years.

History of Section.
(P.L. 1998, ch. 375, § 1; P.L. 2006, ch. 206, § 5; P.L. 2006, ch. 207, § 5.)



Chapter 13-8-33 - Violations of community supervision  penalties.

§ 13-8-33 Violations of community supervision  penalties.  Any person who violates a condition of community supervision shall be guilty of a separate offense and, upon conviction, shall be sentenced to no more than one year in prison; provided, if the violation also constitutes a criminal offense the term of imprisonment shall be consecutive to any sentence received for the commission of the new offense.

History of Section.
(P.L. 1998, ch. 375, § 1.)



Chapter 13-8-34 - Severability.

§ 13-8-34 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2006, ch. 206, § 6; P.L. 2006, ch. 207, § 6.)






Chapter 13-8.1 - Medical Parole

Chapter 13-8.1-1 - Short title.

§ 13-8.1-1 Short title.  This chapter shall be known as the "Medical Parole Act".

History of Section.
(P.L. 1999, ch. 297, § 1.)



Chapter 13-8.1-2 - Purpose.

§ 13-8.1-2 Purpose.  Medical parole is made available for humanitarian reasons and to alleviate exorbitant medical expenses associated with inmates whose chronic and incurable illness render their incarceration non-punitive and non-rehabilitative. Notwithstanding other statutory or administrative provisions to the contrary, all prisoners except those serving life without parole shall at any time after they begin serving their sentences be eligible for medical parole consideration, regardless of the crime committed or the sentence imposed.

History of Section.
(P.L. 1999, ch. 297, § 1; P.L. 2011, ch. 151, art. 20, § 1; P.L. 2011, ch. 176, § 1; P.L. 2011, ch. 300, § 1.)



Chapter 13-8.1-3 - Definitions.

§ 13-8.1-3 Definitions.  (a) "Permanently physically incapacitated" means suffering from a condition caused by injury, disease, or illness which, to a reasonable degree of medical certainty, permanently and irreversibly physically incapacitates the individual to the extent that no significant physical activity is possible, and the individual is confined to bed or a wheelchair.

(b) "Terminally ill" means suffering from a condition caused by injury (except self-inflicted injury), disease, or illness which to a reasonable degree of medical certainty will result in death within six (6) months.

(c) "Severely ill" means suffering from a significant and permanent or chronic physical and/or mental condition that: (1) Requires extensive medical and/or psychiatric treatment with little to no possibility of recovery; and (2) Precludes significant rehabilitation from further incarceration.

History of Section.
(P.L. 1999, ch. 297, § 1; P.L. 2011, ch. 151, art. 20, § 1; P.L. 2011, ch. 176, § 1; P.L. 2011, ch. 300, § 1.)



Chapter 13-8.1-4 - Procedure.

§ 13-8.1-4 Procedure.  (a) The parole board is authorized to grant release of a prisoner, except a prisoner serving life without parole, at any time, who is determined to be terminally ill, severely ill or permanently physically incapacitated within the meaning of § 13-8.1-3. Inmates who are severely ill will only be considered for such release when their treatment causes the state to incur exorbitant expenses as a result of continued and frequent medical treatment during incarceration, as determined by the office of financial resources of the department of corrections.

(b) In order to apply for this relief, the prisoner, with an attending physician's written approval, or an attending physician, on behalf of the prisoner, shall file an application with the director of the department of corrections. Within seventy-two (72) hours after the filing of any application, the director shall refer the application to the health service unit of the department of corrections for a medical report and a medical discharge plan to be completed within ten (10) days. Upon receipt of the medical discharge plan the director of the department of corrections shall immediately transfer the medical discharge plan together with the application to the parole board for its consideration and decision.

(c) The report shall contain, at a minimum, the following information:

(1) Diagnosis of the prisoner's medical conditions, including related medical history;

(2) Detailed description of the conditions and treatments;

(3) Prognosis, including life expectancy, likelihood of recovery, likelihood of improvement, mobility, and rate of debilitation;

(4) Degree of incapacity or disability, including an assessment of whether the prisoner is ambulatory, capable of engaging in any substantial physical activity, and the extent of that activity;

(5) An opinion from the medical director as to whether the person is terminally ill, and if so, the stage of the illness or whether the person is permanently physically incapacitated or severely ill. If the medical director's opinion is that the person is not terminally ill, permanently, physically incapacitated, or severely ill as defined in § 13-8.1-3, the petition for medical parole shall not be forwarded to the parole board.

(6) In the case of a severely ill inmate, the report shall also contain a determination from the office of financial resources that the inmate's illness causes the state to incur exorbitant expenses as a result of continued and frequent medical treatment during incarceration.

(d) When the director of corrections refers a prisoner to the parole board for medical parole, the director shall provide to the parole board a medical discharge plan which is acceptable to the parole board.

(e) The department of corrections and the parole board shall jointly develop standards for the medical discharge plan that are appropriately adapted to the criminal justice setting. The discharge plan should ensure at the minimum that:

(1) An appropriate placement for the prisoner has been secured, including, but not limited to, a hospital, nursing facility, hospice, or family home;

(2) A referral has been made for the prisoner to secure a source for payment of the prisoner's medical expenses;

(3) A parole officer has been assigned to periodically obtain updates on the prisoner's medical condition to report back to the board.

(f) If the parole board finds from the credible medical evidence that the prisoner is terminally ill, permanently physically incapacitated, or severely ill, the board shall grant release to the prisoner but only after the board also considers whether, in light of the prisoner's medical condition, there is a reasonable probability that the prisoner, if released, will live and remain at liberty without violating the law, and that the release is compatible with the welfare of society and will not so depreciate the seriousness of the crime as to undermine respect for the law. Notwithstanding any other provision of law, release may be granted at any time during the term of a prisoner's sentence.

(g) There shall be a presumption that the opinion of the physician and/or medical director will be accepted. However, the applicant, the physician, the director, or the parole board may request an independent medical evaluation within seven (7) days after the physician's and/or medical director's report is presented. The evaluation shall be completed and a report, containing the information required by subsection (b) of this section, filed with the director and the parole board and a copy sent to the applicant within fourteen (14) days from the date of the request.

(h) Within seven (7) days of receiving the application, the medical report and the discharge plan, the parole board shall determine whether the application, on its face, demonstrates that relief may be warranted. If the face of the application clearly demonstrates that relief is unwarranted, the board may deny the application without a hearing or further proceedings, and within seven (7) days shall notify the prisoner in writing of its decision to deny the application, setting forth its factual findings and a brief statement of the reasons for denying release without a hearing. Denial of release does not preclude the prisoner from reapplying for medical parole after the expiration of sixty (60) days. A reapplication under this section must demonstrate a material change in circumstances.

(i) Upon receipt of the application from the director of the department of corrections the parole board shall, except as provided in subsection (h) of this section, set the case for a hearing within thirty (30) days;

(2) Notice of the hearing shall be sent to the prosecutor and the victim(s), if any, of the offense(s) for which the prisoner is incarcerated, and the prosecutor and the victim(s) shall have the right to be heard at the hearing, or in writing, or both;

(3) At the hearing, the prisoner shall be entitled to be represented by an attorney or by the public defender if qualified or other representative.

(j) Within seven (7) days of the hearing, the parole board shall issue a written decision granting or denying medical parole and explaining the reasons for the decision. If the board determines that medical parole is warranted, it shall impose conditions of release, which shall include the following:

(1) Periodic medical examinations;

(2) Periodic reporting to a parole officer, and the reporting interval;

(3) Any other terms or conditions that the board deems necessary; and

(4) In the case of a prisoner who is medically paroled due to being severely ill, the parole board shall require electronic monitoring as a condition of the medical parole, unless the health care plan mandates placement in a medical facility that cannot accommodate the electronic monitoring.

(k) If after release the releasee's condition or circumstances change so that he or she would not then be eligible for medical parole, the parole board may order him or her returned to custody to await a hearing to determine whether his or her release should be revoked. A release may also be revoked for violation of conditions otherwise applicable to parole.

(l) An annual report shall be prepared by the director of corrections for the parole board and the general assembly. The report shall include:

(1) The number of inmates who have applied for medical parole;

(2) The number who have been granted medical parole;

(3) The nature of the illness of the applicants, and the nature of the placement pursuant to the medical discharge plan;

(4) The categories of reasons for denial for those who have been denied;

(5) The number of releasees on medical parole who have been returned to the custody of the department of corrections and the reasons for return.

History of Section.
(P.L. 1999, ch. 297, § 1; P.L. 2011, ch. 151, art. 20, § 1; P.L. 2011, ch. 176, § 1; P.L. 2011, ch. 300, § 1.)






Chapter 13-9 - Out of State Parolee Supervision

Chapter 13-9-1 - Short title.

§ 13-9-1 Short title.  This chapter may be cited as the "Uniform Act for Out of State Parolee Supervision".

History of Section.
(P.L. 1936, ch. 2381, § 4; G.L. 1938, ch. 618, § 3; G.L. 1956, § 13-9-1.)



Chapter 13-9-2 - Interstate compact.

§ 13-9-2 Interstate compact.  The governor of this state is authorized and directed to enter into a compact on behalf of the state of Rhode Island and Providence Plantations with any of the United States legally joining in it in the form substantially as follows:

A COMPACT

Entered into by and among the contracting states, signatories to this compact, with the consent of the Congress of the United States of America, granted by an act entitled "An act granting the consent of Congress to any two (2) or more states to enter into agreements or compacts for co-operative effort and mutual assistance in the prevention of crime and for other purposes."

The contracting states solemnly agree:

(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact, (herein called "sending state") to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact, (herein called "receiving state") while on probation or parole, if

(a) The person is in fact a resident of or has his or her family residing within the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having his or her family residing there, the receiving state consents to the person being sent there.

Before granting permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of the person.

A "resident of the receiving state", within the meaning of this section, is one who has been an actual continuous inhabitant of the state for more than one year prior to his or her coming to the sending state and has not resided within the sending state more than six (6) continuous months immediately preceding the commission of the offense for which he or she has been convicted.

(2) That each receiving state will assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived on the part of states party to this compact, as to persons to be apprehended or retaken. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state; provided, that if, at the time when a state seeks to retake a probationer or parolee, there should be pending against him or her within the receiving state any criminal charge, or he or she should be suspected of having committed within that state a criminal offense, he or she shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for the offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

(5) That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate any rules and regulations that may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its ratification by any state as between it and any other ratifying state or states. When ratified it shall have the full force and effect of law within the state, the form of ratification to be in accordance with the laws of the ratifying state.

(7) That this compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations under this compact of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending six (6) months' notice in writing of its intention to withdraw from the compact to the other states party to this agreement.

History of Section.
(P.L. 1936, ch. 2381, § 1; G.L. 1938, ch. 618, § 1; G.L. 1956, § 13-9-2.)



Chapter 13-9-3 - Severability.

§ 13-9-3 Severability.  If any section, sentence, subdivision, or clause of this chapter is for any reason held invalid or to be unconstitutional, that decision shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1936, ch. 2381, § 2; G.L. 1938, ch. 618, § 2; G.L. 1956, § 13-9-3.)



Chapter 13-9-4 - "State" defined.

§ 13-9-4 "State" defined.  "State", as used in this chapter, means any one of the several states and the commonwealth of Puerto Rico, the Virgin Islands, and the District of Columbia.

History of Section.
(R.P.L. 1957, ch. 61, § 1.)



Chapter 13-9-5 - Additional jurisdictions as parties to compact.

§ 13-9-5 Additional jurisdictions as parties to compact.  It is recognized and further declared that, pursuant to the consent and authorization contained in 4 U.S.C. § 112, this state shall be a party to the Interstate Compact for the Supervision of Parolees and Probationers with any additional jurisdiction legally joining in the compact when that jurisdiction shall have enacted the compact in accordance with its terms.

History of Section.
(R.P.L. 1957, ch. 61, § 2.)






Chapter 13-9.1 - Interstate Compact for Adult Offender Supervision

Chapter 13-9.1-1 - Short title.

§ 13-9.1-1 Short title.  This chapter may be cited as the "Interstate Compact for Adult Offender Supervision."

History of Section.
(P.L. 2002, ch. 185, § 1.)



Chapter 13-9.1-1.2 - Findings.

§ 13-9.1-1.2 Findings.  The general assembly has found and hereby declares that:

(1) The interstate compact for the supervision of parolees and probationers was established in 1937, it is the earliest corrections "compact" established among the states and has not been amended since its adoption over sixty-two (62) years ago;

(2) This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million (250,000) offenders;

(3) The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements and sex offender registration;

(4) After hearings, national surveys, and a detailed study by a task force appointed by the national institute of corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability;

(5) Upon the adoption of this interstate compact for adult offender supervision, it is the intention of the legislature to repeal the previous interstate compact for the supervision of parolees and probationers on the effective date of this compact.

History of Section.
(P.L. 2002, ch. 185, § 1.)



Chapter 13-9.1-1.3 - The interstate compact for adult offender supervision.

§ 13-9.1-1.3 The interstate compact for adult offender supervision.  The interstate compact for adult offender supervision is hereby enacted into law and entered into by this state on its behalf with all jurisdictions legally joining in substantially the following form:

ARTICLE 1

PURPOSE

The compacting states to this interstate compact recognize the each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the crime control act, 4 U.S.C. section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create a interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

"Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

"Bylaws" mean those bylaws established by the interstate commission for its governess, or for directing or controlling the interstate commission's actions or conduct.

"Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact.

"Compacting state" means any state which has enacted the enabling legislation for this compact.

"Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

"Interstate Commission" means the interstate commission for adult offender supervision established by this compact.

"Member" means the commissioner of a compacting state or designee; who shall be a person officially connected with the commissioner.

"Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

"Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

"Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

"Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states.

"State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

"State Council" means the resident members of the state council for interstate adult offender supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

The compacting states hereby create the "Interstate Commission for Adult Offender Supervisions." The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state.

In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorney general and crime victims. All non-commissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its bylaws for such additional, ex-officio, non-voting members as it deems necessary.

Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction business, unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public. The interstate commission shall establish and executive committee which shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the interstate commission and performs other duties as directed by commission or set forth in the bylaws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a state council for interstate adult offender supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and the Rhode Island compact administrator. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the governor in consultation with the legislature and the judiciary. In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

(1) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11) To lease, purchase accept contributions or donations of , or otherwise to own, hold, improve or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting states;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

The interstate commission shall, by a majority of the members, within twelve (12) months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to: establishing the fiscal year of the interstate commission; establishing and executive committee and such other committees as may be necessary. Providing reasonable standards and procedures: (i) for the establishment of committees; and (ii) governing any general or specific delegation of any authority or function of the interstate commission; providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting; establishing the titles and responsibilities of the officers of the interstate commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission; and providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations; providing transition rules for "start up" administration of the compact; establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and staff

The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

Section C. Corporate records of the interstate commission

The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified immunity, defense and indemnification

The members, officers, executive director and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. The interstate commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred with the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

The interstate commission shall meet and take such actions as are consistent with the provisions of this compact. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present. Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person. The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. section 552(b), as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclosure trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or proceeding. For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any rollcall vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal administrative procedure act, 5 U.S.C.S. section 551 et seq., and the federal advisory committee act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA").

All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall:

(1) publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty (60) days after a rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(10) Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superceded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight. The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute resolution. The compacting states shall report to the interstate commission on issues or activities of concern to them, and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states or noncompacting states.

The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B of this compact.

ARTICLE X

FINANCE

The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting states and shall promulgate a rule binding upon all compacting states which governs said assessment.

The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting state, except by and with the authority of the compacting state.

The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state.

The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the latter of July 1, 2001, or upon enactment into law by the 35 =ss th =ks jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Default

If the interstate commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules the interstate commission may impose any or all of the following penalties:

Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

Remedial training and technical assistance as directed by the interstate commission;

Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, chief justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.

Within sixty (60) days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer and the majority and minority leaders of the defaulting state's legislature and the state council of such termination.

The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.

Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the Federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys' fees.

Section D. Dissolution of compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one (1) compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding effect of the compact

All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History of Section.
(P.L. 2002, ch. 185, § 1.)






Chapter 13-10 - Pardons

Chapter 13-10-1 - Presentation of petitions.

§ 13-10-1 Presentation of petitions.  Petitions for pardon under R.I. Const., Art. II, Sec. XIII, shall be presented to the governor, and the petitioners shall comply with any rules and regulations respecting their filing and hearing that he or she may from time to time prescribe.

History of Section.
(G.L. 1896, ch. 15, § 1; G.L. 1909, ch. 21, § 1; G.L. 1923, ch. 20, § 1; G.L. 1938, ch. 6, § 1; G.L. 1956, § 13-10-1.)



Chapter 13-10-2 - Compliance with terms and conditions.

§ 13-10-2 Compliance with terms and conditions.  In the exercise of the power of pardon, the person who receives the benefit of a pardon shall comply with, and be subject to, any terms and conditions that may be imposed by the governor at the time of the exercise of that power.

History of Section.
(G.L. 1896, ch. 15, § 1; G.L. 1909, ch. 21, § 1; G.L. 1923, ch. 20, § 1; G.L. 1938, ch. 6, § 2; G.L. 1956, § 13-10-2.)






Chapter 13-11 - Interstate Corrections

Chapter 13-11-1 - Short title.

§ 13-11-1 Short title.  This chapter may be cited as the "New England Interstate Corrections Compact".

History of Section.
(P.L. 1960, ch. 90, § 1.)



Chapter 13-11-2 - New England interstate corrections compact.

§ 13-11-2 New England interstate corrections compact.  The New England interstate corrections compact is enacted into law and entered into by this state with any other of the hereinafter-mentioned states legally joining in the compact in the form substantially as follows:

NEW ENGLAND INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide facilities and programs on a basis of cooperation with one another, serving the best interests of offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States, located in New England, to wit, Maine, New Hampshire, Vermont, Massachusetts, Connecticut, Rhode Island.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility (including but not limited to a facility for persons who are mentally ill or developmentally disabled) in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account of employment; and the crediting of proceeds from or disposal of any products resulting from employment;

4. Delivery and retaking of inmates; and

5. Any other matters that may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Subject to legislative approval by the states concerned and prior to the construction or completion of construction of any institution or addition to any institution by a party state, any other party state or states may contract with that state for the enlargement of the planned capacity of the institution or addition to it, or for the inclusion in it of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available, pay to the receiving state, a reasonable sum as consideration for the enlargement of capacity, or provision of equipment or structures, and reservation of capacity. The payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant to it, and nothing in any such contract shall be inconsistent with it.

ARTICLE IV

Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to article III, decides that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, the officials may direct that the confinement be within an institution within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities and visiting any of its inmates who may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from it for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to any payments that may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify the record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with any similar inmates of the receiving state that may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for any hearings that may be conducted by the appropriate officials of a sending state. In the event that a hearing or hearings are held before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record together with any recommendations of the hearing officials shall immediately be transmitted to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings held pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, agree upon release in some other place. The sending state shall bear the cost of the return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within the state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for an offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained in this section shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant to it and any inmate in a receiving state pursuant to this compact may participate in any federally aided program or activity for which the sending and receiving states have made contractual provision provided that if the program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) states from among the states of New England. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by the state.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the compact and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in the statute have been sent. The withdrawal shall not relieve the withdrawing state from its obligations assumed under the compact prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, any inmates whom it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability of it to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability of it to any government, agency, person or circumstance shall not be affected. If this compact shall be held contrary to the constitution of any state participating in it, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1960, ch. 90, § 2; P.L. 1999, ch. 83, § 17; P.L. 1999, ch. 130, § 17.)



Chapter 13-11-3 - Powers of director of corrections.

§ 13-11-3 Powers of director of corrections.  The director of corrections is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular. The director is further authorized to contract with any other states that shall be necessary in accordance with good prison policy to secure similar transfer agreements for the interstate transfer of prisoners.

History of Section.
(P.L. 1960, ch. 90, § 3; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 163, § 10; P.L. 1979, ch. 70, § 1.)






Chapter 13-12 - Transfer of Prisoners to Federal Penitentiaries

Chapter 13-12-1 - Authority of attorney general.

§ 13-12-1 Authority of attorney general.  The attorney general, when the director of corrections shall certify that proper and adequate treatment, facilities, and personnel are unavailable within this state, shall be authorized to contract with the proper officials (director of Bureau of the Prisons) of the United States for the custody, care, subsistence, education, treatment, and training of persons convicted of criminal offenses in the courts of this state.

History of Section.
(P.L. 1970, ch. 3, § 1; P.L. 1972, ch. 163, § 11.)



Chapter 13-12-2 - Reimbursement by state.

§ 13-12-2 Reimbursement by state.  Any contract entered into pursuant to § 13-12-1 shall provide for reimbursement to the United States in full for all costs or other expenses involved, or any other amount that may be agreed upon between the state and the United States.

History of Section.
(P.L. 1970, ch. 3, § 1.)



Chapter 13-12-3 - Treatment of prisoners.

§ 13-12-3 Treatment of prisoners.  Unless otherwise specifically provided in the contract, a person committed pursuant to § 13-12-1 shall be subject to all the provisions of law and regulations applicable to persons committed for violations of law of the United States not inconsistent with the sentence imposed.

History of Section.
(P.L. 1970, ch. 3, § 1.)






Chapter 13-13 - Interstate Detainers

Chapter 13-13-1 - Short title.

§ 13-13-1 Short title.  This chapter may be cited as the "Interstate Agreement on Detainers Act".

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-2 - Interstate agreement on detainers.

§ 13-13-2 Interstate agreement on detainers.  The interstate agreement on detainers is enacted into law and entered into by this state on its own behalf with all jurisdictions legally joining in substantially the following form:

The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against prisoner detainers based on untried indictments, informations, or complaints and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of these charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to these charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state in which a prisoner is incarcerated at the time that he or she initiates a request for final disposition pursuant to article III of this agreement or at the time that a request for custody or availability is initiated pursuant to article IV.

(c) "Receiving state" means the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he or she shall be brought to trial within one hundred eighty (180) days after he or she shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his or her imprisonment and his or her request for a final disposition to be made of the indictment, information or complaint; provided, that, for good cause shown in open court, the prisoner or his or her counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decision of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) of this article shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of him or her, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform him or her of the source and contents of any detainer lodged against him or her and shall also inform him or her of his or her right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this article shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections, or other official having custody of the prisoner shall immediately notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated by this article prior to the return of the prisoner to the original place of imprisonment, the indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated by it or included in it by reason of paragraph (d) of this article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him or her, after completion of his or her term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his or her body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his or her execution of the request for final disposition referred to in paragraph (a) of this article shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom he or she has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V(a) of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided, that the court having jurisdiction of the indictment, information, or complaint shall have duly approved, recorded, and transmitted the request and provided further, that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request is honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a), the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons for them.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred and twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he or she may have to contest the legality of his or her delivery as provided in paragraph (a), but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered the delivery.

(e) If trial is not had on any indictment, information, or complaint contemplated prior to the prisoner's being returned to the original place of imprisonment pursuant to article V(e), such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under article III or article IV, the appropriate authority in a sending state shall offer to deliver temporary custody of the prisoner to the appropriate authority in the state where the indictment, information, or complaint is pending against the person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place of trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his or her authority to act for the state into whose temporary custody this prisoner is to be given.

(2) A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of the person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based on it shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his or her attendance at court and while being transported to or from any place at which his or her presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until the prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing contained in this article shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities for them.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of the time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provisions of this agreement, and no remedy made available by this agreement shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when the state has enacted the agreement into law. A state party to this agreement may withdraw from it by enacting a statute repealing it. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or its applicability to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and its applicability to any government, agency, person or circumstance shall not be affected. If this agreement shall be held contrary to the constitution of any state party to it, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-3 - "Appropriate court" defined.

§ 13-13-3 "Appropriate court" defined.  "Appropriate court", as used in § 13-13-2, with reference to the courts of this state, means any court with criminal jurisdiction.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-4 - Enforcement of compact.

§ 13-13-4 Enforcement of compact.  All courts, departments, agencies, officers, and employees of this state and its political subdivisions are directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-5 - Escape violation.

§ 13-13-5 Escape violation.  Escape from custody while in another state pursuant to the Agreement on Detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the Agreement on Detainers and shall be punishable in the same manner as an escape from a state institution.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-6 - Surrendering of inmate.

§ 13-13-6 Surrendering of inmate.  It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate of the institution whenever so required by the operation of the Agreement on Detainers.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-7 - Administrator  Designation.

§ 13-13-7 Administrator  Designation.  The governor is authorized and empowered to designate an administrator who shall perform the duties and functions and exercise the powers conferred upon that person by § 13-13-2.

History of Section.
(P.L. 1974, ch. 23, § 1.)



Chapter 13-13-8 - Request for custody  Notification of prisoner's rights.

§ 13-13-8 Request for custody  Notification of prisoner's rights.  In order to implement article IV(a) of § 13-13-2, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officer's written request, notify the prisoner and the governor in writing that a request for temporary custody has been made and that notification shall describe the source and contents of the request. The authorities having custody of the prisoner shall also advise him or her in writing of his or her rights to counsel, to make representations to the governor within thirty (30) days, and to contest the legality of his or her delivery.

History of Section.
(P.L. 1974, ch. 23, § 1.)









Title 14 - Delinquent and Dependent Children

Chapter 14-1 - Proceedings in Family Court

Chapter 14-1-1 - Short title.

§ 14-1-1 Short title.  This chapter shall be known and may be designated as the "Family Court Act".

History of Section.
(P.L. 1944, ch. 1441, § 39; G.L. 1956, § 14-1-7; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-2 - Purpose of chapter.

§ 14-1-2 Purpose of chapter.  The purpose of this chapter is:

(1) To secure for each child under its jurisdiction the care, guidance, and control, preferably in his or her own home, that will serve the child's welfare and the best interests of the state;

(2) To conserve and strengthen the child's family ties wherever possible, removing him or her from the custody of his or her parents only when his or her welfare or the safety and protection of the public cannot be adequately safeguarded without that removal; and

(3) When a child is removed from his or her own family, to secure for him or her custody, care, and discipline as nearly as possible equivalent to that which should have been given by his or her parents.

History of Section.
(P.L. 1944, ch. 1441, § 1; G.L. 1956, § 14-1-2.)



Chapter 14-1-3 - Definitions.

§ 14-1-3 Definitions.  The following words and phrases when used in this chapter shall, unless the context otherwise requires, be construed as follows:

(1) "Adult" means a person eighteen (18) years of age or older, except that "adult" includes any person seventeen (17) years of age or older who is charged with a delinquent offense involving murder, first degree sexual assault, first degree child molestation, or assault with intent to commit murder, and that person shall not be subject to the jurisdiction of the family court as set forth in §§ 14-1-5 and 14-1-6 if after a hearing, the family court determines that probable cause exists to believe that the offense charged has been committed and that the person charged has committed the offense.

(2) "Appropriate person," as used in §§ 14-1-10 and 14-1-11, except in matters relating to adoptions and child marriages, means and includes:

(i) Any police official of this state, or of any city or town within this state;

(ii) Any duly qualified prosecuting officer of this state, or of any city or town within this state;

(iii) Any director of public welfare of any city or town within this state, or his or her duly authorized subordinate;

(iv) Any truant officer or other school official of any city or town within this state;

(v) Any duly authorized representative of any public or duly licensed private agency or institution established for purposes similar to those specified in § 8-10-2 or 14-1-2; or

(vi) Any maternal or paternal grandparent, who alleges that the surviving parent, in those cases in which one parent is deceased, is an unfit and improper person to have custody of any child or children.

(3) "Child" means a person under eighteen (18) years of age.

(4) "The court" means the family court of the state of Rhode Island.

(5) "Delinquent" when applied to a child means and includes any child who has committed any offense which, if committed by an adult, would constitute a felony, or who has on more than one occasion violated any of the other laws of the state or of the United States or any of the ordinances of cities and towns, other than ordinances relating to the operation of motor vehicles.

(6) "Dependent" means any child who requires the protection and assistance of the court when his or her physical or mental health or welfare is harmed or threatened with harm due to the inability of the parent or guardian, through no fault of the parent or guardian, to provide the child with a minimum degree of care or proper supervision because of:

(i) The death or illness of a parent; or

(ii) The special medical, educational, or social service needs of the child which the parent is unable to provide.

(7) "Justice" means a justice of the family court.

(8) "Neglect" means a child who requires the protection and assistance of the court when his or her physical or mental health or welfare is harmed or threatened with harm when the parents or guardian:

(i) Fails to supply the child with adequate food, clothing, shelter, or medical care, though financially able to do so or offered financial or other reasonable means to do so;

(ii) Fails to provide the child proper education as required by law; or

(iii) Abandons and/or deserts the child.

(9) "Wayward" when applied to a child means and includes any child:

(i) Who has deserted his or her home without good or sufficient cause;

(ii) Who habitually associates with dissolute, vicious, or immoral persons;

(iii) Who is leading an immoral or vicious life;

(iv) Who is habitually disobedient to the reasonable and lawful commands of his or her parent or parents, guardian, or other lawful custodian;

(v) Who, being required by chapter 19 of title 16 to attend school, willfully and habitually absents himself or herself from school or habitually violates the rules and regulations of the school when he or she attends; or

(vi) Who has on any occasion violated any of the laws of the state or of the United States or any of the ordinances of cities and towns, other than ordinances relating to the operation of motor vehicles.

(10) The singular shall be construed to include the plural, the plural the singular, and the masculine the feminine, when consistent with the intent of this chapter.

(11) For the purposes of this chapter, "electronic surveillance and monitoring devices" means any "radio frequency identification device (RFID)" OR "global positioning device" that is either tethered to a person or is intended to be kept with a person and is used for the purposes of tracking the whereabouts of that person within the community.

History of Section.
(P.L. 1944, ch. 1441, § 3; G.L. 1956, § 14-1-3; P.L. 1969, ch. 252, § 1; P.L. 1980, ch. 291, § 1; P.L. 1984, ch. 216, § 1; P.L. 1989, ch. 542, § 9; P.L. 1994, ch. 178, § 1; P.L. 1994, ch. 260, § 1; P.L. 1995, ch. 133, § 1; P.L. 2011, ch. 151, art. 17, § 3.)



Chapter 14-1-4 - Idleness or frequenting of disreputable places.

§ 14-1-4 Idleness or frequenting of disreputable places.  Every child who has completed sixteen (16) years of life and has not completed eighteen (18) years of life and who habitually spends his or her time in idleness without just and sufficient reason or cause, or in frequenting poolrooms, places where intoxicating liquors are sold, gambling places, or houses of ill repute, shall be deemed guilty of a misdemeanor; and upon conviction shall be sentenced to pay a fine not exceeding five hundred dollars ($500), or shall be imprisoned not exceeding one year.

History of Section.
(G.L. 1923, ch. 76, § 9; P.L. 1926, ch. 840, § 3; G.L. 1938, ch. 181, § 9; G.L. 1956, § 14-1-4.)



Chapter 14-1-5 - Exclusive jurisdiction.

§ 14-1-5 Exclusive jurisdiction.  The court shall, as set forth in this chapter, have exclusive original jurisdiction in proceedings:

(1) Concerning any child residing or being within the state who is: (i) delinquent; (ii) wayward; (iii) dependent; (iv) neglected; or (v) mentally disabled, except that any person aged seventeen (17) years of age or older who is charged with a delinquent offense involving murder, first degree sexual assault, or assault with intent to commit murder shall not be subject to the jurisdiction of the family court if, after a hearing, the family court determines that probable cause exists to believe that the offense charged has been committed and that the person charged has committed the offense. The family court shall conduct a hearing within ten (10) days of the arraignment on the charge(s), unless the time for the hearing is extended by the court for good cause shown;

(2) Concerning adoption of children;

(3) To determine the paternity of any child alleged to have been born out of wedlock and to provide for the support and disposition of that child in case that child or its mother has residence within the state;

(4) Relating to child marriages, as prescribed by § 15-2-11; and

(5) Referred to the court in accordance with the provisions of § 14-1-28.

History of Section.
(P.L. 1944, ch. 1441, § 14; G.L. 1956, § 14-1-5; P.L. 1994, ch. 178, § 1; P.L. 1994, ch. 260, § 1; P.L. 1999, ch. 83, § 18; P.L. 1999, ch. 130, § 18.)



Chapter 14-1-5.1 - Age in dispute.

§ 14-1-5.1 Age in dispute.  In any proceeding under this chapter where the age of a person is in dispute, the person whose age is in dispute shall prove his or her age to the reasonable satisfaction of the court.

History of Section.
(P.L. 1994, ch. 246, § 1; P.L. 1994, ch. 411, § 1.)



Chapter 14-1-6 - Retention of jurisdiction.

§ 14-1-6 Retention of jurisdiction.  (a) When the court shall have obtained jurisdiction over any child prior to the child having attained the age of eighteen (18) years by the filing of a petition alleging that the child is wayward or delinquent pursuant to § 14-1-5, the child shall, except as specifically provided in this chapter, continue under the jurisdiction of the court until he or she becomes nineteen (19) years of age, unless discharged prior to turning nineteen (19). When the court shall have obtained jurisdiction over any child prior to the child's eighteenth (18th) birthday by the filing of a petition alleging that the child is dependent, neglected and abused pursuant to §§ 14-1-5 and 40-11-7, including any child under the jurisdiction of the family court on petitions filed and/or pending before the court prior to July 1, 2007, the child shall, except as specifically provided in this chapter, continue under the jurisdiction of the court until he or she becomes eighteen (18) years of age; provided, that prior to a child turning eighteen (18) years of age, the court shall require the department of children, youth, and families to provide a description of the transition services afforded the child in placement or a detailed explanation as to the reason those services were not offered; provided further that any youth who comes within the jurisdiction of the court by the filing of a wayward or delinquent petition based upon an offense which was committed prior to July 1, 2007, including youth who are adjudicated and committed to the Rhode Island Training School and who are placed in a temporary community placement as authorized by the family court, may continue under the jurisdiction of the court until he or she turns twenty one (21) years of age.

(b) In any case where the court shall not have acquired jurisdiction over any person prior to the person's eighteenth (18th) birthday by the filing of a petition alleging that the person had committed an offense, but a petition alleging that the person had committed an offense which would be punishable as a felony if committed by an adult has been filed before that person attains the age of nineteen (19) years of age, that person shall, except as specifically provided in this chapter, be subject to the jurisdiction of the court until he or she becomes nineteen (19) years of age, unless discharged prior to turning nineteen (19).

(c) In any case where the court shall not have acquired jurisdiction over any person prior to the person attaining the age of nineteen (19) years by the filing of a petition alleging that the person had committed an offense prior to the person attaining the age of eighteen (18) years which would be punishable as a felony if committed by an adult, that person shall be referred to the court which would have had jurisdiction over the offense if it had been committed by an adult. The court shall have jurisdiction to try that person for the offense committed prior to the person attaining the age of eighteen (18) years and, upon conviction, may impose a sentence not exceeding the maximum penalty provided for the conviction of that offense.

(d) In any case where the court has certified and adjudicated a child in accordance with the provisions of §§ 14-1-7.2 and 14-1-7.3, the jurisdiction of the court shall encompass the power and authority to sentence the child to a period in excess of the age of nineteen (19) years. However, in no case shall the sentence be in excess of the maximum penalty provided by statute for the conviction of the offense.

(e) Nothing in this section shall be construed to affect the jurisdiction of other courts over offenses committed by any person after he or she reaches the age of eighteen (18) years.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2; P.L. 1991, ch. 274, § 1; P.L. 2007, ch. 73, art. 22, § 1; P.L. 2007, ch. 532, § 1; P.L. 2008, ch. 9, art. 16, § 1; P.L. 2008, ch. 475, § 3.)



Chapter 14-1-6.1 - Records.

§ 14-1-6.1 Records.  (a) In any case where a court shall have obtained jurisdiction of a juvenile having attained the age of seventeen (17) years pursuant to 2007 P.L. 73, Article 22, section 1:

(i) All police records relating to the arrest, detention, apprehension and disposition of the juvenile and all records of identification maintained pursuant to chapter 12-1 of the general laws shall be treated as family court records in accordance with §§ 14-1-64 and 38-2-2 of the general laws; provided, however, that no person and no department, agency or any other instrumentality of the state or of any subdivision thereof shall be held liable or otherwise legally accountable for having disclosed or disseminated any such records in reasonable reliance upon the law in effect between July 1, 2007, and the effective date of this act [November 8, 2007]; and provided further that nothing in this section shall be deemed to prohibit the use of witness statements and other police records in the course of judicial proceedings initiated prior to the effective date of this act; and

(ii) All court records of such proceedings shall be sealed upon final disposition of the case in the event of a no information, dismissal or not guilty finding or upon the completion of any sentence, probation and/or parole imposed therein.

History of Section.
(P.L. 2007, ch. 532, § 2.)



Chapter 14-1-6.2 - Sentencing.

§ 14-1-6.2 Sentencing.  In any case in which the court shall have jurisdiction of a juvenile pursuant to this chapter, the court shall consider placing the juvenile in the least restrictive appropriate facility or program.

History of Section.
(P.L. 2007, ch. 532, § 2.)



Chapter 14-1-7 - Waiver of jurisdiction or certification hearing.

§ 14-1-7 Waiver of jurisdiction or certification hearing.  (a) If any child is charged with an offense which would be punishable by life imprisonment if committed by an adult, that child, upon motion of the attorney general, shall be brought before the court and the court shall conduct a waiver hearing pursuant to § 14-1-7.1.

(b) Any child sixteen (16) years of age or older who is charged with an offense which would constitute a felony if committed by an adult shall, upon motion of the attorney general, be brought before the court and the court shall conduct a waiver hearing pursuant to § 14-1-7.1.

(c) Any child who is charged with an offense which would constitute a felony if committed by an adult shall, upon motion of the attorney general, be brought before the court and the court shall conduct a certification hearing pursuant to § 14.-1-7.2.

(d) Any motion for waiver or certification shall be filed with the court within thirty (30) days of arraignment.

(e) In any hearing on a motion for waiver pursuant to § 14-1-7.1, the court may consider whether or not the child may be alternatively certified pursuant to § 14-1-7.2.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2.)



Chapter 14-1-7.1 - Waiver of jurisdiction  Proof.

§ 14-1-7.1 Waiver of jurisdiction  Proof.  (a) Upon a motion by the attorney general pursuant to § 14-1-7, the court shall conduct a hearing at which it shall be the duty of the attorney general to produce evidence to enable the court to determine:

(1) That probable cause exists to believe that the offense charged has been committed and that the child charged has committed it, unless the proof has been elicited at a prior hearing on detention of the juvenile and the findings have been made by the same justice of the family court who is conducting the waiver proceeding; and

(2) That the child's past history of offenses, history of treatment, or the heinous or premeditated nature of the offense is such that the court finds that the interests of society or the protection of the public necessitate the waiver of jurisdiction of the court over the child.

(b) If the court finds that subdivisions (a)(1) and (a)(2) of this section have been proven by a preponderance of evidence, it may waive jurisdiction over the child and refer the child to the appropriate adult court to be tried for the offense as an adult.

(c) A waiver of jurisdiction over a child pursuant to this section shall constitute a waiver of jurisdiction over that child for the offense upon which the motion is based as well as for all pending and subsequent offenses of whatever nature, and the child shall be referred to the court which would have had jurisdiction if the offense had been committed by an adult. In the event that the child is acquitted of the offense for which the waiver has been sought, the waiver shall be vacated.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2; P.L. 1995, ch. 132, § 1; P.L. 1996, ch. 261, § 1.)



Chapter 14-1-7.2 - Certification  Proof.

§ 14-1-7.2 Certification  Proof.  (a) Upon a motion by the attorney general pursuant to § 14-1-7, the court shall conduct a hearing at which it shall be the duty of the attorney general to produce evidence to enable the court to determine:

(1) Probable cause exists to believe that the offense charged has been committed and that the child charged has committed it;

(2) The child's past history of offenses, history of treatment, or the heinous or premeditated nature of the offense is such that the court finds that the interests of society or the protection of the public necessitate the certification; and

(3) The jurisdiction of the court but for the exercise of certification is in all likelihood an insufficient period of time in which to accomplish a rehabilitation of the child.

(b) If the court finds that subdivisions (a)(1)  (a)(3) of this section have been proven by a preponderance of evidence, it shall certify the child pursuant to § 14-1-7.3.

(c) Any person sixteen (16) years of age or older who has been found delinquent for having committed two (2) offenses after the age of sixteen (16), which would render that person subject to an indictment if he or she were an adult, shall be certified pursuant to this section. Any findings for offenses which have occurred prior to April 11, 1990, shall be considered in making a determination of eligibility for certification. Nothing in this section shall be construed to prohibit a waiver of jurisdiction of any child pursuant to § 14-1-7.1.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2.)



Chapter 14-1-7.3 - Certification  Effect.

§ 14-1-7.3 Certification  Effect.  (a) Upon a finding by the court that the child is subject to certification pursuant to § 14-1-7.2, the court shall afford the child a right to a jury trial, and upon conviction for the offense charged, the court shall sentence the child in accordance with one of the following alternatives:

(1) Impose a sentence upon the child to the training school for youth until the time that the child attains the age of nineteen (19) years;

(2) Impose a sentence upon the child for a period in excess of the child's nineteenth birthday to the adult correctional institutions, with the period of the child's minority to be served in the training school for youth in a facility to be designated by the court. However, the sentence shall not exceed the maximum sentence provided for by statute for conviction of the offense.

(b) Any child who is certified shall not be eligible for release from the training school for youth unless, after hearing, the certifying judge, or the chief judge in his or her absence, or his or her designee, determines by clear and convincing evidence that the child will not pose a threat to the public during the term of the release.

(c) In the event that the court has modified the order of certification pursuant to § 14-1-42 by suspending the balance of the sentence imposed, any violation of the terms of the suspended sentence shall be referred to the appropriate adult court to be treated in accordance with the regular procedure of the court, unless the person is under the age of eighteen (18) years at the time of the violation, in which case, jurisdiction over the sentence shall continue in the family court.

(d) In the event that the court, after a hearing on modification of the order of certification pursuant to § 14-1-42, has determined that it has not been demonstrated by clear and convincing evidence that the person has been sufficiently rehabilitated and could be released in the community without posing a danger to the public should the order of certification be modified, the court shall deny the modification of the order of certification and direct the person to serve the balance of his or her sentence under the jurisdiction of the department of corrections in a facility under the control of the department. The sentence, including any term served in the training school for youth, shall be subject to the regulations and statutes governing the parole board.

(e) Any person who commits an offense which would be punishable as a felony if committed by an adult, after having been certified and adjudicated by the family court pursuant to § 14-1-7.2, may, after a hearing by a justice of the family court to determine that probable cause exists to believe that the child has committed the offense, have the jurisdiction over his or her sentence transferred to the department of corrections to be served in facilities under the control of the department.

(f) A finding that the child is subject to certification shall constitute presumptive evidence of the non-amenability of the person to further treatment in facilities available to the family court and the court shall transfer the jurisdiction over his or her sentence to the department of corrections to be served in facilities under the control of the department, unless the presumption is rebutted by clear and convincing evidence which demonstrates that the person is amenable to treatment in family court facilities.

(g) A finding that the child is subject to certification shall also constitute presumptive evidence of the non-amenability of the person to further treatment in facilities available to the family court and the court shall waive jurisdiction over that offense and all subsequent offenses and the child shall be prosecuted for the offense by the court which would have jurisdiction if committed by an adult, unless the presumption is rebutted by clear and convincing evidence which demonstrates that the person is amenable to treatment in family court facilities.

(2) A waiver of jurisdiction over a child pursuant to subdivision (1) of this subsection shall constitute a waiver of jurisdiction over that child for that offense and for all subsequent offenses of whatever nature, and the child shall be referred to the court which would have had jurisdiction if the offense had been committed by an adult.

(h) The name of any person waived or certified and convicted shall be available to the general public.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2; P.L. 2007, ch. 73, art. 22, § 1.)



Chapter 14-1-7.4 - Waiver or certification of juvenile drug offenders.

§ 14-1-7.4 Waiver or certification of juvenile drug offenders.  A child sixteen (16) years of age or older who has been found delinquent of having committed one felony offense after the age of sixteen (16) involving the unlawful sale, distribution, manufacture, delivery, or possession with intent to manufacture, sell, distribute, or deliver any controlled substance listed in Schedule I or II of § 21-28-2.08, shall be either certified pursuant to § 14-1-7.2 or waived pursuant to § 14-1-7.1 for all subsequent felony offenses involving the unlawful sale, distribution, manufacture, delivery, or possession with intent to manufacture, sell, distribute, or deliver any controlled substance.

History of Section.
(P.L. 1990, ch. 275, § 3.)



Chapter 14-1-8 - Jurisdiction over adults.

§ 14-1-8 Jurisdiction over adults.  The court shall, as set forth in this chapter, have exclusive original jurisdiction to determine all cases of adults involved in matters arising out of § 14-1-5(3) and all cases of adults charged with:

(1) Being responsible for or contributing to the delinquency, waywardness, or neglect of any child under sixteen (16) years of age;

(2) Desertion, abandonment, or failure to provide subsistence for any child dependent upon him or her for support; or

(3) Neglect to send any child to school as required by law.

History of Section.
(P.L. 1944, ch. 1441, § 17; G.L. 1956, § 14-1-8.)



Chapter 14-1-9 - Waiver of jurisdiction over adult.

§ 14-1-9 Waiver of jurisdiction over adult.  If an adult is charged with an offense over which the family court may have jurisdiction by virtue of § 14-1-8, 11-9-9, or 8-10-4, the court may waive jurisdiction over the adult and order that adult held for trial under the regular procedure of the court which would otherwise have jurisdiction of that offense.

History of Section.
(P.L. 1944, ch. 1441, § 16; G.L. 1956, § 14-1-9; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1987, ch. 568, § 1.)



Chapter 14-1-10 - Preliminary investigation on information furnished to court.

§ 14-1-10 Preliminary investigation on information furnished to court.  Except in case of emergency detention, whenever any appropriate person shall give to the court information in his or her possession that a child is within the provisions of this chapter, it shall be the duty of the court to make a preliminary investigation to determine whether the interests of the public or of the child require that further action be taken, and to report its findings together with a statement of the facts to the judge. The inquiry may include a preliminary investigation of the home and environmental situation of the child, his or her previous history, and the circumstances which were the subject of the information. To avoid duplication of effort and to take full advantage of all existing facilities, the report of any public agency, or of any private social agency licensed by the department of children, youth, and families, may be accepted by the court as sufficient evidence for the filing of a petition.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-10; impl. am. P.L. 1961, ch. 73, § 14; Reorg. Plan No. 1, 1970; P.L. 1985, ch. 98, § 1.)



Chapter 14-1-11 - Authorizing and filing petition.

§ 14-1-11 Authorizing and filing petition.  (a) The filing of the petition constitutes assumption of jurisdiction over the child. Filing shall take place upon authorization by the intake department upon completion of its procedures pursuant to Rule 3 of the Rules of Juvenile Proceedings, upon authorization by a justice of the family court pursuant to Rule 4 of the Rules of Juvenile Proceedings, or immediately upon appearance of the child before the court following emergency detention, unless the court otherwise orders.

(b) In the event that a petition is filed, any appropriate person having knowledge, information, or belief of the material facts that appear to warrant a petition may be a petitioner under this chapter and is not required to give recognizance or surety for costs. The petition shall be directed to the family court of the state of Rhode Island, setting forth that in the opinion of the petitioner the child is a delinquent, wayward, dependent, or neglected child, or otherwise comes within the provisions of this chapter, and requires the care and protection of the state, and all petitions, with the exception of those requesting the arrest and/or detention of any person, shall be sworn to before a licensed notary public. Those exceptions, as stated above, shall be sworn to by either a justice or clerk of the family court.

(c) No child shall be ordered detained at the training school unless there is pending against the child a petition setting forth facts which would constitute a felony or misdemeanor if committed by an adult or which alleges a violation of a valid court order, or unless the child is adjudged in contempt of court. In the event a child is ordered to be detained at the training school, the family court shall conduct a probable cause hearing within five (5) calendar days of the child's detention (exclusive of weekends and/or holidays). At the conclusion of the probable cause hearing, the court shall order the release of the child from the training school unless the court finds that the child poses a substantial risk of harm to self or to others.

Nothing in this section prohibits the temporary commitment by the family court to the department of children, youth, and families for placement of a child in a specific facility or program other than the training school for youth.

(d) The department of children, youth and families, in consultation with law enforcement agencies, the attorney general, the office of the public defender and the family court, shall develop and implement a detention risk assessment instrument by no later than July 1, 2009.

(e) No child shall be placed in detention at the training school unless a determination is made by the family court that the child poses a substantial risk of harm to self or to others.

(f) No petition alleging that a child is wayward by virtue of disobedient behavior may be filed except upon proof offered in the petition that the child has been subjected to a needs assessment conducted at a facility approved by the director of the department of children, youth and families, and that a treatment plan resulting from that assessment has been unsuccessful.

(g) The director of the department of children, youth and families is authorized and directed to promulgate any rules and regulations that it deems necessary to implement the provisions and purposes of this section.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-11; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1977, ch. 67, § 1; P.L. 1981, ch. 184, § 1; P.L. 1983, ch. 285, § 1; P.L. 1985, ch. 98, § 1; P.L. 2008, ch. 100, art. 17, § 9.)

§ 14-1-11 Authorizing and filing petition. [Contingent effective date; see note.].  (a) The filing of the petition constitutes assumption of jurisdiction over the child. Filing shall take place upon authorization by the intake department upon completion of its procedures pursuant to Rule 3 of the Rules of Juvenile Proceedings, upon authorization by a justice of the family court pursuant to Rule 4 of the Rules of Juvenile Proceedings, or immediately upon appearance of the child before the court following emergency detention, unless the court otherwise orders.

(b) In the event that a petition is filed, any appropriate person having knowledge, information, or belief of the material facts that appear to warrant a petition may be a petitioner under this chapter and is not required to give recognizance or surety for costs. The petition shall be directed to the family court of the state of Rhode Island, setting forth that in the opinion of the petitioner the child is a delinquent, wayward, dependent, or neglected child, or otherwise comes within the provisions of this chapter, and requires the care and protection of the state, and all petitions, with the exception of those requesting the arrest and/or detention of any person, shall be sworn to before a licensed notary public. Those exceptions, as stated above, shall be sworn to by either a justice or clerk of the family court.

(c) No child shall be ordered detained at the training school, unless there is pending against the child a petition setting forth facts which would constitute a felony or misdemeanor if committed by an adult or which alleges a violation of a valid court order, or unless the child is adjudged in contempt of court. Any child detained is entitled to a probable cause hearing within ten (10) days. Nothing in this section prohibits the temporary commitment by the family court to the department of children, youth, and families for placement of a child in a specific facility or program other than the training school for youth.

(d) No petition alleging that a child is wayward by virtue of disobedient behavior may be filed except upon proof offered in the petition that the child has been subjected to a needs assessment conducted at a facility approved by the director of the department of children, youth, and families, and that a treatment plan resulting from such an assessment has been unsuccessful.

(e) The department of children, youth, and families is authorized and directed to promulgate rules and regulations that it deems necessary to implement the provisions and purposes of this section.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-11; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1977, ch. 67, § 1; P.L. 1981, ch. 184, § 1; P.L. 1983, ch. 285, § 1; P.L. 1985, ch. 98, § 1; P.L. 2001, ch. 77, art. 23, § 1.)



Chapter 14-1-11.1 - Commitment of voluntary placements.

§ 14-1-11.1 Commitment of voluntary placements.  (a) The department of children, youth, and families shall petition the family court and request the care, custody, and control of any child who is voluntarily placed with the department for the purpose of foster care by a parent or other person previously having custody and who remains in foster care for a period of twelve (12) months. However, there shall be no requirement for the department to seek custody of any child with an emotional, behavioral or mental disorder or developmental or physical disability if the child is voluntarily placed with the department by a parent or guardian of the child for the purpose of accessing an out-of-home program for the child in a program which provides services for children with disabilities, including, but not limited to, residential treatment programs, residential counseling centers, and therapeutic foster care programs.

(b) In a hearing on a petition alleging that a child is dependent, competent and creditable evidence that the child has remained in foster care for a period of twelve (12) months shall constitute prima facie evidence sufficient to support the finding by the court that the child is "dependent" in accordance with § 14-1-3.

History of Section.
(P.L. 1979, ch. 190, § 1; P.L. 1996, ch. 149, § 1; P.L. 1996, ch. 196, § 1.)



Chapter 14-1-12 - Form and contents of petition.

§ 14-1-12 Form and contents of petition.  (a) The petition shall plainly state the facts which bring the child within the provisions of this chapter, and shall set forth the name, age, and residence of:

(1) The child;

(2) The child's parents;

(3) The child's other legal guardian, if there is one;

(4) The person or persons having custody or control of the child; and

(5) The nearest known relative, if no parent or guardian can be found.

(b) If any of the facts required by subsection (a) of this section are not known by the petitioner, the petition shall so state.

(c) The proceeding shall be entitled "In the matter of a child under eighteen (18) years of age".

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-12.)



Chapter 14-1-13 - Complaints pertaining to feeble-minded persons.

§ 14-1-13 Complaints pertaining to feeble-minded persons.  Any complaint brought before the family court under the provisions of title 40.1 shall be brought by the person and in the manner set forth by title 40.1.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-13; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-14 - Petitions for adoption.

§ 14-1-14 Petitions for adoption.  Any petition for the adoption of any person under the age of eighteen (18) years shall be brought before the family court in the manner set forth in chapter 7 of title 15.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-14; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-15 - Warrants for offenses against children.

§ 14-1-15 Warrants for offenses against children.  The family court is vested with authority to issue a warrant for any offense by any person as set forth in §§ 11-9-1  11-9-8 and chapter 9 of title 15.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-15; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-16 - Summons of child or adult in charge of child.

§ 14-1-16 Summons of child or adult in charge of child.  Upon the filing of a petition, the justice, if satisfied that there is reasonable cause for the petition, may issue a summons requiring the child to appear before the court at a time and place named in it, and shall also cause a summons to be issued to at least one of the parents of the child if either of them is known to reside within the state, or if there is no parent, then to the guardian or other lawful custodian of the child, if there is one known to be so resident, and, if not, then to the person with whom the child resides, if known.

History of Section.
(P.L. 1944, ch. 1441, § 19; G.L. 1956, § 14-1-16; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1982, ch. 198, § 1.)



Chapter 14-1-17 - Service of summons.

§ 14-1-17 Service of summons.  The summons shall require the person upon whom it is served to appear before the court at a time and place stated in it for a hearing on the petition, the allegations of which shall be set forth in the summons, and the summons shall be served by reading it to, and leaving a copy with, the person to be served, or by leaving an attested copy at the last and usual place of abode of the person summoned, with some person living there. However, in the event that the justice has reason to believe that the child may not appear upon summons, or in the event that a child has been summoned and does not appear, the justice may issue a warrant reciting the substance of the petition and requiring the officer to whom it is directed to immediately take the child and bring it before the court to be dealt with according to the provisions of this chapter.

History of Section.
(P.L. 1944, ch. 1441, § 20; G.L. 1956, § 14-1-17; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1985, ch. 98, § 1.)



Chapter 14-1-18 - Process running throughout state  Persons authorized to serve.

§ 14-1-18 Process running throughout state  Persons authorized to serve.  All summonses, warrants, orders, and other processes issued by the court shall run throughout the state and may be served by any officer authorized to serve the warrants of district courts or by any probation counselor, or by any officer of any private agency, society, or institution prescribed in this chapter, or by any person that may be designated by the justice.

History of Section.
(P.L. 1944, ch. 1441, § 20; G.L. 1956, § 14-1-18; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-19 - Failure to obey summons.

§ 14-1-19 Failure to obey summons.  Any parent, guardian, lawful custodian, or other person having the care and control of a child, who shall willfully refuse or neglect to appear in court in accordance with any summons served upon him or her may be fined not exceeding one hundred dollars ($100) or be imprisoned not more than three (3) months.

History of Section.
(P.L. 1944, ch. 1441, § 20; G.L. 1956, § 14-1-19; P.L. 1982, ch. 55, § 1.)



Chapter 14-1-20 - Release or placement of child in custody of officer.

§ 14-1-20 Release or placement of child in custody of officer.  Whenever any officer takes a child into custody, he or she shall, unless it is impracticable or has been otherwise ordered by the court, accept the written promise of the parent, guardian, or other custodian of the child to bring the child to the court at the time fixed. Upon that promise the child may be released in the custody of a parent, guardian, or other custodian. If not so released, the child shall be placed in the custody of a probation counselor or other person designated by the court, or shall immediately be taken to the court or other place of detention designated by the court, and the officer taking him or her shall immediately notify the court and shall file a petition when directed to do so by the court.

History of Section.
(P.L. 1944, ch. 1441, § 21; G.L. 1956, § 14-1-20.)



Chapter 14-1-21 - Release or detention of child under custody of court.

§ 14-1-21 Release or detention of child under custody of court.  In the case of any child whose custody has been assumed by the court, the child may, pending the final disposition of the case, be released in the custody of a parent, guardian, or other custodian, or of a probation counselor or other person appointed by the court, to be brought before the court at the designated time. When not released as provided in this section, the child, pending the hearing of the case, shall be detained at the training school subject to §§ 14-1-11 and 14-1-27.

History of Section.
(P.L. 1944, ch. 1441, § 21; G.L. 1956, § 14-1-21; P.L. 2008, ch. 100, art. 17, § 9.)



Chapter 14-1-22 - Taking child into immediate custody.

§ 14-1-22 Taking child into immediate custody.  Nothing contained in this chapter shall be construed as forbidding any police officer or probation counselor from immediately taking into custody any child who is found violating any law or ordinance, or whose surroundings are such as to endanger his health, morals, or welfare, unless immediate action is taken. In each of these cases, the officer taking the child into custody shall immediately report the fact to the court and the case shall then be proceeded with as provided in this chapter.

History of Section.
(P.L. 1944, ch. 1441, § 21; G.L. 1956, § 14-1-22.)



Chapter 14-1-23 - Place of detention of juveniles.

§ 14-1-23 Place of detention of juveniles.  The board of police commissioners or other corresponding police authority of each city and town, and the city council of each city and town council of each town where no board of police commissioners or other corresponding police authority, exists, may provide and maintain, in their respective city or town, a suitable place or places not directly connected with any jail or lockup in which children temporarily detained awaiting the action of the court may be kept so long as detention may be necessary.

History of Section.
(P.L. 1944, ch. 1441, § 22; G.L. 1956, § 14-1-23.)



Chapter 14-1-24 - Care of girls detained.

§ 14-1-24 Care of girls detained.  Whenever a girl is detained, she may be placed in the care of a police matron, and in the case of a city or town, the police matron may be one of those required to be appointed under the provisions of chapter 5 of title 13; and the board of police commissioners of any city or town where that board exists may appoint a police matron for that purpose.

History of Section.
(P.L. 1944, ch. 1441, § 22; G.L. 1956, § 14-1-24.)



Chapter 14-1-25 - Arrest of juveniles without warrant.

§ 14-1-25 Arrest of juveniles without warrant.  Any officer authorized to make an arrest for any criminal offense may take into custody without a warrant any child believed to be delinquent or wayward within that officer's jurisdiction, but in no case shall a child be detained in custody longer than twenty-four (24) hours without being referred to the family court for consideration.

History of Section.
(P.L. 1944, ch. 1441, § 22; G.L. 1956, § 14-1-25; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-26 - Separation from adult offenders.

§ 14-1-26 Separation from adult offenders.  In case a delinquent or wayward child is taken into custody or detained before or after the filing of a petition, or pending a hearing on the petition, the child shall not be confined in any prison, jail, lockup, or reformatory, or be transported with, or compelled or permitted to associate or mingle with, criminal, vicious, or dissolute persons, but shall be kept under the care of the person arresting the child, or of a police matron as provided in § 14-1-24, until by order of the court other disposition is made of the child as provided in this chapter; and if the child is ordered to be detained or confined in any of the institutions mentioned in this chapter, the child shall not be conveyed to or from the institution with adult offenders.

History of Section.
(P.L. 1944, ch. 1441, § 22; G.L. 1956, § 14-1-26.)



Chapter 14-1-26.1 - Temporary custody of status and non-offenders.

§ 14-1-26.1 Temporary custody of status and non-offenders.  A juvenile taken into custody at a state, municipal, or college police department for an offense that would not be classified as criminal if committed by an adult, or non-offender juveniles, such as dependent or neglected children, shall be held for identification, investigation, and processing purposes only in an unlocked, multi-purpose room that is not designated for residential use or secure detention. The child shall not be handcuffed to a stationary object and must remain in continuous visual supervision of an agency representative.

History of Section.
(P.L. 1992, ch. 259, § 1.)



Chapter 14-1-27 - Temporary detention in public or private institutions.

§ 14-1-27 Temporary detention in public or private institutions.  (a) Subject to § 14-1-11, provision may be made by the family court for the temporary detention of children at the training school for youth or in the custody of the director of the department of children, youth and families. The court may authorize the temporary placement of children in private homes licensed and approved by the department of children, youth, and families and subject to the supervision of the court, or may arrange with any incorporated institution or agency licensed for child care, to receive for temporary care children ordered detained by the court. Unless good cause is shown to delay the commencement of the adjudicatory hearing, if a child is in detention, the family court shall commence the adjudicatory hearing within thirty (30) calendar days from whichever of the following events occurs latest: the date the petition is served on the child; or the date the child is placed in detention. In all such cases, the family court shall conclude the adjudicatory hearing within fifteen (15) calendar days of the commencement of the hearing unless good cause is shown to extend an adjudicatory hearing beyond fifteen (15) calendar days.

(b) In any case wherein the attorney general files an application to waive and/or certify a youth, the juvenile may be detained at the training school for a period not to exceed ninety (90) days. In such cases, the department shall present to the family court a waiver report within forty-five (45) calendar days. At the expiration of ninety (90) days, the attorney general's petition for waiver and/or certification shall be decided by the family court, unless good cause is shown to extend the time upon which the family court may render such a decision.

(c) When DCYF makes application to the court to take a child into temporary custody due to allegations of abuse and/or neglect or dependency, DCYF shall have the duty to investigate the possibility of placing the child or children with a fit and willing relative not residing with the parents. DCYF shall conduct an assessment into the appropriateness of placement of the child or children with the relative within thirty (30) days of the child's placement in the temporary custody of DCYF. If the department determines that the relative is a fit and proper person to have placement of the child, the child shall be placed with that relative, unless the particular needs of the child make the placement contrary to the child's best interests. All placements with relatives shall be subject to criminal records checks in accordance with § 14-1-34, foster care regulations promulgated by DCYF, and interstate compact approval, if necessary.

(d) If DCYF proposes to place the child with a relative outside the state of Rhode Island, DCYF shall notify the parent who shall have an opportunity to file an objection to the placement with the family court within ten (10) days of receipt of the notice. A hearing shall be held before the child is placed outside the state of Rhode Island.

(e) If the request of a relative for placement of a child or children is denied by DCYF, that relative shall have the right to petition the court for review. The court shall within five (5) days of the request conduct a hearing as to the suitability of temporary placement with the relative and shall make any orders incident to placement that it deems meet and just.

(f) Whenever the court determines that permanent placement or adoption is in the best interest of a child, a fit and willing relative who has been awarded placement of the child shall be given priority over a non-relative, provided that the placement or adoption is in the best interest of the child.

History of Section.
(P.L. 1944, ch. 1441, § 22; G.L. 1956, § 14-1-27; Reorg. Plan No. 1, 1970; P.L. 1986, ch. 156, § 1; P.L. 1999, ch. 84, § 1; P.L. 2001, ch. 77, art. 23, § 2; P.L. 2008, ch. 100, art. 17, § 9.)



Chapter 14-1-28 - Transfer of cases from other courts.

§ 14-1-28 Transfer of cases from other courts.  If, during the pendency of a criminal or quasi-criminal charge against any person in any other court it shall be ascertained that the person was under the age of eighteen (18) years at the time of committing the alleged offense, it shall be the duty of the court to immediately transfer the case, together with all the papers, documents, and records of testimony connected with the case, to the family court. The court making the transfer shall order the child to be taken immediately to the family court or to the place of detention designated by the family court, or release the child in the custody of some suitable person, to appear before the family court at a time designated by the family court. The family court shall upon the transfer proceed to hear and dispose of the case in the same manner as if it had been instituted in that court in the first instance.

History of Section.
(P.L. 1944, ch. 1441, § 23; G.L. 1956, § 14-1-28; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-29 - Times and places of hearings.

§ 14-1-29 Times and places of hearings.  The court shall designate suitable times and places for the hearing of all matters arising within its jurisdiction and may sit at any other times and places within the state that the court may seem best adapted to the carrying out of the purposes of this chapter. Hearings under this chapter may be adjourned from time to time and to different places within the state.

History of Section.
(P.L. 1944, ch. 1441, § 24; G.L. 1956, § 14-1-29.)



Chapter 14-1-30 - Conduct of hearings.

§ 14-1-30 Conduct of hearings.  In the hearing of any case, the general public shall be excluded; only an attorney or attorneys, selected by the parents or guardian of a child to represent the child, may attend, and only those other persons shall be admitted who have a direct interest in the case, and as the justice may direct. All cases involving children shall be heard separately and apart from the trial of cases against adults.

History of Section.
(P.L. 1944, ch. 1441, § 24; G.L. 1956, § 14-1-30; P.L. 1961, ch. 73, § 6.)



Chapter 14-1-30.1 - Compelling evidence in hearings  Immunity.

§ 14-1-30.1 Compelling evidence in hearings  Immunity.  In the hearing of any case in which a child is alleged to be delinquent or wayward, if a person refuses to answer a question or produce other evidence of any kind on the ground that he or she may be incriminated by it, or if a child refuses to answer a question or produce other evidence of any kind on the ground that it supports a finding that he or she is delinquent or wayward, and if the attorney general, in writing, requests the chief judge of the family court or his or her designee to order that person or child to answer the question or produce the evidence, the court, in its discretion, after notice to the witness, may order the person or child to answer the question or produce the evidence. In deciding those matters, the chief judge or his or her designee shall consider whether the person may be incriminated, or whether the evidence may support a finding that the child is delinquent or wayward, in some other jurisdiction. After complying, and if, but for this section, he or she would have been privileged to withhold the answer given or the evidence produced by him or her, that person or child shall not be prosecuted or subjected to penalty or forfeiture for or on account of any transaction, matter, or thing concerning which, in accordance with the order, he gave answer or produced evidence. But he or she may, nevertheless, be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer, or in producing, or failing to produce, evidence in accordance with the order.

History of Section.
(P.L. 1981, ch. 217, § 2.)



Chapter 14-1-30.2 - Foster parents  Notice of court proceedings.

§ 14-1-30.2 Foster parents  Notice of court proceedings.  The department of children, youth and families shall provide notice to foster parents, pre-adoptive parents or relatives providing care for a child of any review or hearing to be held with respect to a child in the care of the department. The foster parents, pre-adoptive parents or relatives providing care for a child may attend the hearing and file with the court a report, either written or oral, for the purpose of conveying to the court information relating to the best interest of the child. Nothing in this section shall be construed to give the foster parents, pre-adoptive parents or relatives providing care for a child legal standing as a party to the petition.

History of Section.
(P.L. 1984, ch. 193, § 1; P.L. 1998, ch. 87, § 1.)



Chapter 14-1-31 - Services of public defender.

§ 14-1-31 Services of public defender.  Prior to the commencement of any hearing, the justice shall advise the parent or guardian of any child, or the adult involved, as the case may be, that if he or she is financially unable to engage counsel, he or she is entitled to the services of the public defender. The public defender shall, at the request of a justice of the family court, appear in court on behalf of that person.

History of Section.
(P.L. 1944, ch. 1441, § 24; G.L. 1956, § 14-1-31; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-32 - Power of court to order disposition of child.

§ 14-1-32 Power of court to order disposition of child.  If the court finds that a child is delinquent, wayward, neglected, dependent, or otherwise within the provisions of this chapter, it may by order duly entered proceed as follows:

(1) The court may place the child on probation or under supervision in his or her own home or in the custody of a relative or other suitable person, or in the custody of the director of children, youth and families, upon any terms the court determines. Nothing in this section shall prohibit the placement of a child in any facility licensed or approved by another department of state government, upon any terms that the court shall determine; provided, that if the court finds that a child is delinquent or wayward for any offense which has resulted in damage to the property of another, then the court may order that appropriate monetary restitution be made immediately to the owner of the damaged property by the child, his or her parent, parents, or guardian or other lawful custodian, upon examination and after a finding that the child, or his or her parent, parents, or guardian or other lawful custodian, has the ability to pay restitution.

(2) The court may order the child to engage in community restitution at a state or municipal agency or department in addition to or in lieu of restitution, for a period of time to be determined by the court.

(3) The court may order the parent or parents of the child to undertake a program of counseling, which program shall be designed to attempt to remedy those conditions which led to the child's coming before the court.

(4) The court may, by order duly entered, prior to a finding that a child is delinquent, wayward, neglected, dependent, or otherwise within the provisions of this chapter, place the petition on file. The court may, in its discretion, attach conditions to the petition. The conditions shall be a valid court order. If no action is taken on the petition for a period of one year or less, if so ordered, following the filing, the authorization issuing the petition shall be revoked by the clerk and the petition shall be closed.

(5) The court may, after a hearing on either a stenographic or tape recorded record, and after also considering any need of the juvenile and/or the juvenile's family for the juvenile to have a driver's license, the relative benefits of the juvenile retaining or losing driving privileges, and whether any circumstances in the school environment or educational services are adversely affecting the juvenile's school attendance deny, revoke, suspend and/or reinstate a juvenile's driving privileges including both the learning license and/or driver's license of any juvenile deemed wayward as a result of the family court finding the child truant pursuant to chapter 19 of title 16 and/or wayward/delinquent.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-32; Reorg. Plan No. 1, 1970; P.L. 1976, ch. 292, § 1; P.L. 1983, ch. 251, § 1; P.L. 1986, ch. 199, § 1; P.L. 1986, ch. 206, § 1; P.L. 2001, ch. 77, art. 23, § 2; P.L. 2004, ch. 105, § 1; P.L. 2004, ch. 167, § 1.)



Chapter 14-1-32.1 - Juvenile victim restitution program.

§ 14-1-32.1 Juvenile victim restitution program.  (a) If a judge of the family court finds that a child is delinquent, wayward, or otherwise within the provisions of this chapter, and places the child on probation, he or she shall, where appropriate, require the child to compensate the victim for losses due to the act of the child, and the child shall make restitution in a reasonable amount within a reasonable period of time and in accordance with that payment schedule established by the judge from funds earned by the child pursuant to employment engaged in by the child. The restitution shall be made under the direction of a probation counselor in cooperation with the administrator of the juvenile victim restitution program within the family court.

(b) If the child is not employed, the probation counselor, in cooperation with the restitution program administrator or a member of his or her staff, shall make a reasonable effort to find private or other public employment for the child. However, if the child does not have employment after a reasonable time and private or other public employment is not obtained, despite the efforts of the restitution program staff, the child shall, where appropriate, be directed by the court to perform work in some type of community restitution and with arrangements for compensation pursuant to § 14-1-32.2. If parents make monetary restitution, the child may still be ordered to perform community restitution without compensation.

(c) Notwithstanding any law to the contrary, the employer of a juvenile hired pursuant to the provisions of this section shall receive a credit of ten percent (10%) of the amount of wages paid to the juvenile annually against the state income tax owed by the employer, provided the credit shall not exceed the sum of three thousand dollars ($3,000) annually.

History of Section.
(P.L. 1980, ch. 244, § 1; P.L. 1982, ch. 220, § 1; P.L. 1982, ch. 345, § 1; P.L. 1983, ch. 167, art. XXIV, § 1; P.L. 1989, ch. 185, § 1.)



Chapter 14-1-32.2 - Administration of program  Payment for services.

§ 14-1-32.2 Administration of program  Payment for services.  The family court shall be responsible for the administration of the restitution program, shall oversee and coordinate all local community based juvenile restitution programs, and shall process and make all payments to children who are required to perform community restitution in lieu of other public or private employment pursuant to § 14-1-32.1. The probation counselor responsible for a child offender, or a child restitution office in the local city or town, shall maintain time sheets and other documents necessary to determine and process the payment of child offenders. Remuneration for the services provided by the child offender in a community restitution job shall be made as a wage payment by check, with the child offender listed as the payee. However, the check shall be mailed to the child's probation counselor or a child restitution office established by the cities and towns. The child offender shall pay the victim of his or her acts seventy-five percent (75%) of each payment and twenty-five percent (25%) of the payment shall be retained by the child. This same percentage shall apply to the child offender who is otherwise employed at the time he or she is required to make restitution.

History of Section.
(P.L. 1980, ch. 244, § 1; P.L. 1983, ch. 167, art. XXIV, § 1.)



Chapter 14-1-32.3 - Appropriations.

§ 14-1-32.3 Appropriations.  The general assembly shall appropriate one hundred fifty thousand dollars ($150,000) for support and maintenance of the pilot juvenile restitution program; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that appropriation or so much of it as may be necessary for the purposes appropriated, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1980, ch. 244, § 1.)



Chapter 14-1-32.4 - Family counseling for drug or alcohol related offenses.

§ 14-1-32.4 Family counseling for drug or alcohol related offenses.  If the court finds that a child is delinquent or wayward for any violation of the Rhode Island Controlled Substances Act, chapter 28 of title 21, the court may order the child, his or her parent(s), guardian(s), and/or other lawful custodian(s) to participate in a program of counseling designed to attempt to remedy the conditions which led to the child's coming before the court.

History of Section.
(P.L. 1990, ch. 284, § 5.)



Chapter 14-1-33 - Supervision of child placed on probation.

§ 14-1-33 Supervision of child placed on probation.  (a) Whenever the court places a child on probation, the court may do so upon any terms and conditions, not inconsistent with law, that the court may deem best for the welfare of the child, but unless otherwise ordered by the court, a probation counselor may make any arrangements for the care of the child that he or she may deem best for its welfare, and may release the child in the care of its parent, guardian, or other lawful custodian, or in the care of any relative of the child. If a child has been placed on probation as provided in this chapter, the probation counselor may at any time before the discharge of the child take the child before the court without a warrant, or the court may issue a warrant to bring the child before the family court. When the child is before the court, the court may make any disposition of the case which it might have made before the child was placed on probation, or may continue or extend the period of probation.

(b) At the end of the probation period of a child, the probation counselor shall make a report to the court, in writing, as to the conduct of the child during that period.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-33; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-34 - Placement of dependent and neglected children  Criminal records of foster parents made available.

§ 14-1-34 Placement of dependent and neglected children  Criminal records of foster parents made available.  (a) If, after a hearing on any petition, a child shall be found to be dependent or neglected within the meaning of this chapter, the court shall by decree assign the custody of the child to the director of children, youth and families, for any period that shall seem fit to the court; and the director of children, youth, and families shall become entitled to the custody of the child to the exclusion of any other person. The court may at any time, for good cause shown, modify or revoke the decree.

(b) The department for children, youth and families shall apply to the bureau of criminal identification of the state police or the local police department for a nationwide criminal records check of prospective foster parents. The check will conform to the applicable federal standards including the taking of fingerprints to identify the applicant. The department of children, youth, and families shall request the attorney general, through the division of criminal identification, to make available any criminal record of present and prospective foster parents. The attorney general shall immediately comply with that request, and the department of children, youth, and families, shall examine these records in determining the suitability of these persons to be foster parents. The criminal record check shall be conducted without charge to the foster parents. At the conclusion of the background check required in this section, the state police, attorney general or the local police department shall promptly destroy the fingerprint record of the applicant obtained pursuant to this chapter.

(c) No license shall be issued by the department of children, youth and families to any individual seeking to be licensed as a foster parent until such time as the results of both the nationwide and statewide criminal record background check, including the nature of any prior criminal record, are forwarded to the department of children, youth and families. The department may authorize the placement of a child in a prospective foster home pending licensure for a period not to exceed six (6) months only after the department has conducted a DCYF background check pursuant to § 40-13.2-3.1 and a statewide criminal record background check. In the event the department is unable to complete the licensing process within six (6) months of the child's placement in the foster home and if the department determines that continued placement of the child in said foster home is in the child's best interest, the department shall file a petition with the family court to seek authorization to allow the child(ren) to remain in the foster home pending completion of the licensing process. The department shall provide notice of all such petitions to the office of the child advocate, children(s) parent/guardian and CASA attorney.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-34; Reorg. Plan No. 1, 1970; P.L. 1978, ch. 77, § 1; P.L. 1981, ch. 285, § 1; P.L. 1982, ch. 231, § 1; P.L. 1993, ch. 138, art. 43, § 1; P.L. 2000, ch. 107, § 1; P.L. 2001, ch. 77, art. 23, § 2; P.L. 2007, ch. 23, § 1; P.L. 2007, ch. 25, § 1; P.L. 2007, ch. 73, art. 22, § 1.)



Chapter 14-1-35 - Guardianship of agency to which child entrusted  Adoption proceedings.

§ 14-1-35 Guardianship of agency to which child entrusted  Adoption proceedings.  In the event that the court shall award a dependent or neglected child to the custody of the department of children, youth, and families, in accordance with the provisions of this chapter, the child shall, unless otherwise ordered, become a ward and be subject to the guardianship of the department. That guardianship shall not include the guardianship of any estate of the child. The department shall be made party to any proceeding for the legal adoption of the child and may, by its attorney or agent, appear in the family court where those proceedings are pending and consent to the adoption. However, when adoption proceedings shall be filed in the office of the clerk of the family court, then notice of the filing of the petition in the adoption proceedings shall be filed with the clerk of the family court at least twenty (20) days before any final decree of adoption shall be entered, and the entry of any final decree of adoption shall release the department from any liability which may have been incurred by it by reason of the commitment of the child to it.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-35; impl. am. P.L. 1961, ch. 73, § 14; Reorg. Plan No. 1, 1970; P.L. 2001, ch. 77, art. 23, § 2.)



Chapter 14-1-35.1 - Child advocate as guardian of estate of child in certain circumstances  Plan for disbursement of funds.

§ 14-1-35.1 Child advocate as guardian of estate of child in certain circumstances  Plan for disbursement of funds.  (a) Subject to the provisions of § 14-1-35, the office of the child advocate shall be the guardian of the estate of any child for whose benefit a judgment for compensation or order approving a settlement for compensation is entered by the court pursuant to the provisions of § 12-25-3, to be held by that office in accordance with the requirements of § 42-73-9.1.

(b) Upon the termination of proceedings instituted under this chapter, the child advocate shall formulate a plan for the disbursement of compensation for the sole benefit of the child, whether before or at the age of majority, which plan shall be presented to and approved by the family court.

History of Section.
(P.L. 1992, ch. 317, § 4.)



Chapter 14-1-36 - Commitment of delinquent and wayward children.

§ 14-1-36 Commitment of delinquent and wayward children.  (a) In all proceedings under this chapter, the court may order a delinquent or wayward child to be committed to the training school for youth for a sentence no longer than the youth's nineteenth birthday. However, nothing contained in this section shall be construed to prohibit the placing of any child in the custody of the department of children, youth and families or any other agency, society, or institution, pursuant to § 14-1-32. The commitment of delinquent or wayward children shall be by an order and all assignments of the custody of dependent, neglected, delinquent, or wayward children to the state training school for youth or to the custody of the department of children, youth and families or to any of the private institutions, agencies, or societies mentioned in this chapter shall be by a decree signed by the justice of the court by whom the order or decree is issued, and that order or decree shall be directed to any person that the court may designate, and shall require that person to take the child and deliver him or her to the officer in charge of the training school for youth or to the custody of the director of children, youth and families or of the public or private institution, agency, or society, and the order or decree shall constitute the person charged with it, while he or she has the order in his or her possession for service, an officer for all purposes under this chapter, in any county of the state in which it may be necessary for him or her to go. The person charged with carrying out the order or decree shall also deliver to the officer of the public or private institution, agency, or society or to the training school for youth or the director of children, youth and families a copy of the order or the decree signed by the justice of the court issuing it, and subject to the provisions of this chapter, the officer and other authorities in charge of the training school for youth or the director of children, youth and families or any public or private institution, agency, or society shall hold the child according to the terms of any other order or decree that may from time to time thereafter be issued by the court in relation to the child.

(b) Whenever the court shall commit a child to the training school for youth or to the director of children, youth and families or any other institution or agency, it shall transmit with the order of commitment a summary of its information concerning the child.

History of Section.
(P.L. 1944, ch. 1441, § 25; impl. am. P.L. 1946, ch. 1774, §§ 1, 2; G.L. 1956, § 14-1-36; impl. am. P.L. 1961, ch. 73, § 14; P.L. 2001, ch. 77, art. 23, § 2; P.L. 2007, ch. 73, art. 22, § 1.)



Chapter 14-1-36.1 - Release from training school.

§ 14-1-36.1 Release from training school.  (a) No child sentenced to the training school for youth, after being found delinquent or wayward, shall be released prior to the end of his or her sentence unless authorized by a justice of the family court, after a hearing with due notice to the parties to the petition upon which the child was sentenced. At any such hearing, the family court shall authorize the release of the child to his or her home and/or to the care and custody of the department of children, youth and families unless the court finds that the child:

(1) Poses a substantial risk of harm to self; or

(2) Poses a substantial risk of harm to others; or

(3) Has demonstrated that he or she may leave the jurisdiction of the court.

Provided, however, any child who has been certified and adjudicated pursuant to §§ 14-1-7.2 and 14-1-7.3, may not be released prior to the end of his or her sentence, except as authorized under § 14-1-42 of this chapter.

(b) A child so sentenced may be allowed as part of a rehabilitation program to be placed temporarily in a community program outside of the training school only when authorized by the family court.

History of Section.
(P.L. 1990, ch. 430, § 1; P.L. 2008, ch. 9, art. 12, § 2.)



Chapter 14-1-36.2 - Assignment of custody to the director of the department of children, youth and families.

§ 14-1-36.2 Assignment of custody to the director of the department of children, youth and families.  In the event the court assigns custody of a child to the director of the department of children, youth and families pursuant to §§ 14-1-11, 14-1-11.1, 14-1-27, 14-1-32, 14-1-34, 14-1-36, 14-1-36.1, 40-11-7.1, or 40-11-12, the court shall authorize the provision of suitable treatment, rehabilitation and care for each child in the least restrictive and community-based setting.

History of Section.
(P.L. 2008, ch. 100, art. 17, § 10.)



Chapter 14-1-36.3 - Community confinement.

§ 14-1-36.3 Community confinement.  (a) The family court may authorize that a sentenced youth or a youth who is subject to an order of detention to the Thomas C. Slater training school be placed in the community in an appropriate setting as specified in §§ 14-1-27 and 14-1-32 for a period of time as determined by the court. In any instance wherein the family court authorizes the release of a sentenced youth from the Thomas C. Slater training school to community confinement, the youth shall be supervised by probation pursuant to § 14-1-33 and the term of community confinement shall not exceed the term of his or her sentence to the training school.

(b) The court order to place a detained youth or a sentenced youth on probation and/or in community confinement may include the use of electronic surveillance or monitoring devices as defined in this chapter, upon the finding by the court that:

(1) The youth is charged with or adjudicated on an offense which meets the definition of "delinquent" as found in 14-1-3(5); and

(2) The youth would otherwise be detained at or sentenced to the Thomas C. Slater Training School for Youth; and

(3) The use of the surveillance or devices will allow the youth to be released to the home of a legal guardian, family member, or foster home placement.

(c) Any use of electronic surveillance and monitoring devices authorized for non-adjudicated youth who have been detained in accordance with the provisions of this chapter shall be limited to thirty (30) days unless the court determines that an additional period not to exceed thirty (30) days is necessary for the safety or welfare of the youth and/or the community.

(d) Any use of electronic surveillance and monitoring devices authorized for adjudicated youth who have been sentenced in accordance with the provisions of this chapter shall be limited to a period not to exceed sixty (60) days unless the court determines that an additional period not to exceed thirty (30) days is necessary for the safety or welfare of the youth and/or the community.

(e) The department is authorized to adopt, amend, and rescind regulations in accordance with this chapter and implement its provisions, including rules and regulations for the application, surveillance and reporting of youth compliance with electronic surveillance and monitoring devices. The regulations shall be promulgated and become effective in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 2011, ch. 151, art. 17, § 4.)



Chapter 14-1-37 - Other disposition for best interests of child.

§ 14-1-37 Other disposition for best interests of child.  The court may make any further disposition that it may deem to be for the best interests of the child, except as otherwise provided in this chapter.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-37.)



Chapter 14-1-38 - Insufficient evidence of waywardness or delinquency.

§ 14-1-38 Insufficient evidence of waywardness or delinquency.  If, after a hearing on any petition in the case of a wayward or delinquent child under this chapter, the court finds that there is not sufficient evidence to support it, the court shall adjudge the child to be not a delinquent or wayward child, as the case may be, and shall discharge the child.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-38.)



Chapter 14-1-39 - Fees for delivery of child to court or institution.

§ 14-1-39 Fees for delivery of child to court or institution.  A fee of one dollar ($1.00), and an allowance of ten cents ($0.10) per mile traveled with any child may be paid to the person designated to deliver any child to a public or private institution, agency, or society, or to bring any child from a public or private institution, agency, or society to a session of the court, the allowance to be paid out of a sum appropriated for this purpose, when certified to by a justice of the court.

History of Section.
(P.L. 1944, ch. 1441, § 25; G.L. 1956, § 14-1-39.)



Chapter 14-1-40 - Adjudication not having effect of conviction.

§ 14-1-40 Adjudication not having effect of conviction.  (a) No adjudication upon the status of any child in the jurisdiction of the court shall operate to impose any of the civil disabilities ordinarily resulting from a conviction, nor shall any child be deemed a criminal by reason of that adjudication, nor shall that adjudication be deemed a conviction, nor shall any child be charged with or convicted of a crime in any court, except as provided in this chapter. The disposition of a child or any evidence given in the court shall not be admissible as evidence against the child in any case or proceeding in any other court, nor shall that disposition or evidence operate to disqualify a child in any future civil service application, examination, or appointment.

(b) Any finding of delinquency based upon acts which would constitute a felony, if committed by an adult, shall be available to the attorney general for use in its recommendations to any court in sentencing and that record may be taken into consideration for the purposes of sentencing.

History of Section.
(P.L. 1944, ch. 1441, § 21; G.L. 1956, § 14-1-20; P.L. 1985, ch. 349, § 1.)



Chapter 14-1-41 - Protection of religious faith.

§ 14-1-41 Protection of religious faith.  In placing a child under the guardianship or custody of a private agency, society, or institution, the court may when practicable select an agency, society, or institution governed by persons of like religious faith of the parents of the child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child, or, if the religious faith of the child is not ascertainable, then of the faith of either of the parents. When neither the religious faith of the parents nor the religious faith of the child is ascertainable, the foregoing principles shall not apply.

History of Section.
(P.L. 1944, ch. 1441, § 26; P.L. 1946, ch. 1772, § 1; G.L. 1956, § 14-1-41; P.L. 1977, ch. 83, § 1.)



Chapter 14-1-42 - Modification of order of commitment  Release, detention, or recommitment of child.

§ 14-1-42 Modification of order of commitment  Release, detention, or recommitment of child.  (a) An order of commitment made by the court in the case of a child shall be subject to modification or revocation from time to time.

(b) A parent, guardian, or next friend of a child or counsel for a child who has been committed or assigned by the court to the custody of the department of children, youth and families may at any time file with the court a verified petition, stating that the person or the department has denied an application for the release of the child or has failed to act upon the application within a reasonable time. If the court is of the opinion that an investigation should be had, it may, upon due notice to all concerned, proceed to hear and determine the question at issue. If a petition is filed, it shall be the duty of the court to determine by clear and convincing evidence that there has been a change of circumstances, and where the modification or revocation of the order of commitment is in the best interest of the child and the public, the court may:

(1) Order that the child be restored to the custody of its parent or guardian or be detained in the custody of the person or the department;

(2) Direct the person or the department to make any other arrangements for the child's care and welfare that the circumstances of the case may require; or

(3) A further order of commitment.

(c) In any case where a child has been certified and adjudicated pursuant to §§ 14-1-7.2 and 14-1-7.3, and sentenced pursuant to § 14-1-7.3(a)(2), the court shall schedule a review of the child's case thirty (30) days prior to the child's eighteenth birthday or thirty (30) days prior to the one-year anniversary of the imposition of the sentence, whichever is greater. It shall be the responsibility of the attorney general or of the law enforcement agency making the arrest to notify the victim or victims of the crime for which the juvenile was certified and adjudicated of the pendency of the hearing and afford them the opportunity to be heard. The court shall not hear or determine any other motion for modification of the order of certification, except as provided for in this section. At that time and upon proof by clear and convincing evidence that demonstrates that the person has made sufficient efforts at rehabilitation and that the modification of the order of certification would not pose a threat to the safety of the public, the court may suspend, but shall not vacate, the balance of the sentence.

(d) In the event that the court, after a hearing, determines that it has not been demonstrated by clear and convincing evidence that the person has made sufficient efforts at rehabilitation and that the modification of the order of certification entered pursuant to § 14-1-7.3(a)(2) would pose a threat to the safety of the public, the court shall order either:

(1) That the person be remanded to the training school for youth until further hearing to be held no later than one year thereafter in accordance with subsection (c) of this section; or

(2) That the jurisdiction of the sentence be transferred to the department of corrections and that the balance of the sentence be served in facilities under the control of the department.

(3) In any case where a child has been certified and adjudicated pursuant to § 14-1-7.3(a)(2), upon motion by the attorney general and/or the department of children, youth and families, the court shall conduct a hearing to consider modification of the order of certification if the family court determines that the individual poses a serious threat to the safety of the public, other residents at the training school and/or training school staff. Upon that finding the court may order that the jurisdiction of the sentence be transferred to the department of corrections and that the balance of the sentence be served in facilities under the control of the department.

History of Section.
(P.L. 1944, ch. 1441, § 27; G.L. 1956, § 14-1-42; P.L. 1990, ch. 15, § 3; P.L. 1990, ch. 18, § 3; P.L. 1992, ch. 380, § 1; P.L. 1993, ch. 425, § 1; P.L. 1994, ch. 334, § 1; P.L. 2001, ch. 77, art. 23, § 2; P.L. 2010, ch. 239, § 24.)



Chapter 14-1-44 - Effect of order for maintenance  Enforcement.

§ 14-1-44 Effect of order for maintenance  Enforcement.  (a) The order and decree shall be regarded as a judgment for debt on which suits may be brought or executions may issue for amounts due and unpaid, from time to time, to be shown by affidavits of the custodian of the child entitled to those amounts and the attorney of record, if any, of the custodian, the executions to run against the goods and chattels of the parent, and for want of goods and chattels against the body of the parent. The law officer of any town or city or the state attorney-general of the state may enter appearance for the purpose of obtaining or enforcing any order and decree for support in the case of a child in which the town, city, or state is an interested party.

(b) The court shall have any and all of the powers of a court of equity for the purpose of enforcing any of these orders and decrees.

History of Section.
(P.L. 1944, ch. 1441, § 4; G.L. 1956, § 14-1-44.)



Chapter 14-1-45 - Procedures in adult cases  Sentence.

§ 14-1-45 Procedures in adult cases  Sentence.  Except as otherwise specifically provided in this chapter, all provisions of this chapter relative to procedure in cases of children, so far as practicable, shall also be construed as applying to cases against adults for offenses committed against state laws within the purview of this chapter. Upon trial of those cases, the court shall have the power to impose the sentence that the law provides, suspend the sentence, place on probation, revoke or continue suspension, or by order impose upon the adult any duty that shall be deemed for the best interests of the child, and exercise any additional powers over the defendant that is exercised by the superior court in other criminal cases under the provisions of chapter 19 of title 12.

History of Section.
(P.L. 1944, ch. 1441, § 28; G.L. 1956, § 14-1-45; P.L. 1961, ch. 73, § 6; P.L. 1961, ch. 81, § 1.)



Chapter 14-1-45.1 - Compelling evidence in adult cases  Immunity.

§ 14-1-45.1 Compelling evidence in adult cases  Immunity.  In the hearing of any case in which an adult is charged with an offense committed against state laws within the purview of this chapter, if a person refuses to answer a question or produce other evidence of any kind on the ground that he or she may be incriminated by it, or if a child refuses to answer a question or produce other evidence of any kind on the ground that it supports a finding that he or she is delinquent or wayward, and if the attorney general, in writing, requests the chief judge of the family court or his or her designee to order that person or child to answer the question or produce the evidence, the court, in its discretion, after notice to the witness, may order the person or child to answer the question or produce the evidence. In deciding those matters, the chief judge or his or her designee shall consider whether the person may be incriminated or whether the evidence may support a finding that the child is delinquent or wayward in some other jurisdiction. After complying, and if, but for this section, he or she would have been privileged to withhold the answer given or the evidence produced by him or her, that person or child shall not be prosecuted or subjected to penalty or forfeiture for or on account of any transaction, matter, or thing concerning which, in accordance with the order, he or she gave answer or produced evidence. But he or she may, nevertheless, be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer, or in producing, or failing to produce, evidence in accordance with the order.

History of Section.
(P.L. 1981, ch. 217, § 2.)



Chapter 14-1-46 - Institution of proceedings against adults  Process.

§ 14-1-46 Institution of proceedings against adults  Process.  Proceedings against adults may be instituted by the officers duly authorized by law to institute those proceedings or by the court's own motion. The court shall issue its summons, warrant of arrest, or other process in order to secure or compel the attendance of any necessary person.

History of Section.
(P.L. 1944, ch. 1441, § 28; G.L. 1956, § 14-1-46.)



Chapter 14-1-47 - Trial by judge or jury.

§ 14-1-47 Trial by judge or jury.  If any adult is charged with an offense, the trial shall be by jury unless the accused shall in open court expressly waive trial by jury and request to be tried by the justice, in which case the trial shall be by the justice of the family court, and the judgment and sentence shall have the same force and effect in all respects as if the judgment and sentence had been entered and pronounced upon the verdict of a jury.

History of Section.
(P.L. 1944, ch. 1441, § 28; G.L. 1956, § 14-1-47; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-48 - Jury trial in family court.

§ 14-1-48 Jury trial in family court.  (a) In every case in which trial is by jury in the family court, in accordance with the provisions of § 14-1-47, the trial shall be held in the same manner and subject to the same provisions as jury trials in criminal prosecution in the superior court.

(b) The presiding justice of the superior court may assign a room in the superior court building for any jury trial held by the family court. The general public shall be excluded and only those persons shall be admitted as provided in § 14-1-30.

History of Section.
(P.L. 1944, ch. 1441, § 18; G.L. 1956, § 14-1-48; P.L. 1961, ch. 73, § 6; P.L. 1981, ch. 71, § 1.)



Chapter 14-1-48.1 - Powers of chief judge in jury trials.

§ 14-1-48.1 Powers of chief judge in jury trials.  The chief judge of the family court, in the selection of petit jurors for family court service, shall be empowered to exercise all powers which the presiding judge of the superior court has in the selection of petit jurors in criminal cases to be tried before the superior court. All agencies of state government shall provide the necessary services as requested by the chief judge of the family court.

History of Section.
(P.L. 1981, ch. 71, § 4.)



Chapter 14-1-49 - Fees for service of process or attendance in court.

§ 14-1-49 Fees for service of process or attendance in court.  In proceedings under this chapter, no court or witness fees shall be taxed or allowed against any party to a petition, and no salaried officer of the state, or of any city or town, shall be entitled to receive any fee for the service of process or for attendance in court in any of these proceedings, but all other persons acting under orders of the court shall be allowed, for service of process and attendance in court, the fees provided by law for like services in criminal cases before the district court, the fees to be paid from the appropriation provided for by law, when certified to by a justice of the court.

History of Section.
(P.L. 1944, ch. 1441, § 29; G.L. 1956, § 14-1-49; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-51 - Physical or mental examination and treatment.

§ 14-1-51 Physical or mental examination and treatment.  (a) The court may cause any person coming under its jurisdiction to be examined by a licensed physician who is expert in physical diagnosis or in neuropsychiatry.

(b) Whenever a child who has been brought before the family court appears to be in need of medical or surgical care, the court may order the parent, guardian, or other custodian to provide treatment for the child in a hospital or otherwise. If the parent, guardian or other custodian fails to provide that care, the court may, after due notice, enter an order for it; and the expense of the medical care when approved by the court shall be charged to the state, if the parents are unable to pay it.

History of Section.
(P.L. 1944, ch. 1441, § 31; G.L. 1956, § 14-1-51; impl. am. P.L. 1961, ch. 73, § 14.)



Chapter 14-1-52 - Appeals.

§ 14-1-52 Appeals.  (a) From any final decree, judgment, order, decision, or verdict of the family court, except as provided in subsection (b) of this section, there shall be an appeal to the supreme court, which appeal, in all civil cases except paternity proceedings under chapter 8 of title 15, shall follow the procedure for appeal in civil actions as provided in chapter 24 of title 9. A decision granting a divorce shall be appealable upon entry and, except as otherwise provided by law, the correctness of the decision shall not be reviewable upon an appeal from a final decree for divorce entered in pursuance of § 15-5-23. Appeals in criminal cases in which the family court exercises jurisdiction over adults, and in paternity cases under chapter 8 of title 15, shall follow the procedure for appeal as provided in chapter 24 of title 9. The provisions of chapter 24 of title 9 and applicable procedural rules relating to the superior court shall apply to the family court in matters appealed from the family court; provided, that on appeal, the supreme court may by rule provide for certain circumstances as it may deem appropriate.

(b) Every person aggrieved by any decree, judgment, order, decision, or verdict of the family court relating to modification of alimony or of child support, or a finding of contempt for failure to pay alimony or child support, may, within twenty (20) days after entry of the decree, judgment, order, decision, or verdict, seek review of questions of law in the supreme court by petition for writ of certiorari in accordance with the procedure contained in this chapter. The petition for a writ of certiorari shall set forth errors claimed. Upon the filing of a petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari to the family court to certify to the supreme court the record of the proceeding under review, or so much of it as was submitted to the family court by the parties, together with any additional record of the proceeding in the family court.

History of Section.
(P.L. 1944, ch. 1441, § 32; G.L. 1956, § 14-1-52; P.L. 1961, ch. 73, § 6; P.L. 1965, ch. 55, § 59; P.L. 1972, ch. 169, § 28; P.L. 1981, ch. 329, § 1.)



Chapter 14-1-53 - Effect of pendency of appeal.

§ 14-1-53 Effect of pendency of appeal.  The pendency of an appeal in the case of a child shall not suspend the order or decree of the family court, nor shall it discharge the child from the custody of the court or of the person, institution, or agency to whose care the child shall have been committed, unless by writ of habeas corpus unless and until the supreme court or any justice of the supreme court shall so order.

History of Section.
(P.L. 1944, ch. 1441, § 32; G.L. 1956, § 14-1-53; P.L. 1961, ch. 73, § 6.)



Chapter 14-1-58 - Counsel.

§ 14-1-58 Counsel.  The attorney general or any attorney in his or her department designated by him or her shall, upon request of the petitioner, when directed by the court, appear and act for the petitioner in any criminal case under the provisions of this chapter; and the public defender shall, at the direction of the court, appear in criminal cases on behalf of defendants who are found by the court to be financially unable to engage counsel.

History of Section.
(P.L. 1944, ch. 1441, § 32; G.L. 1956, § 14-1-58; P.L. 1961, ch. 73, § 6.)



Chapter 14-1-59 - Cooperation of public and private agencies.

§ 14-1-59 Cooperation of public and private agencies.  It is made the duty of every state, town, or municipal official or department, including, but not limited to, the department of children, youth, and families, the department of health, the department of human services, the department of elementary and secondary education, the office of substance abuse, and the department of mental health, retardation, and hospitals, to render all assistance and cooperation within his, her, or its jurisdictional power which may further the objects of this chapter. All institutions or agencies providing services to any child are required to give to the court any information concerning the child that the court may require. The court is authorized to seek the cooperation of all societies or organizations having for their object the protection or aid of children, and their physical or spiritual welfare; and the court shall utilize the available services of all of those societies and organizations.

History of Section.
(P.L. 1944, ch. 1441, § 33; G.L. 1956, § 14-1-59; P.L. 1992, ch. 244, § 1; P.L. 2001, ch. 77, art. 23, § 2.)



Chapter 14-1-59.1 - Procedural safeguards.

§ 14-1-59.1 Procedural safeguards.  The family court, in cooperation with the department of children, youth, and families, shall develop policies for the purpose of identifying procedural safeguards to protect the rights of children in the process of discharge or emancipation and/or disposition of a petition.

History of Section.
(P.L. 1991, ch. 274, § 2.)



Chapter 14-1-60 - Costs incurred by children's friend and service.

§ 14-1-60 Costs incurred by children's friend and service.  All costs and expenses attending the making of any complaint by any agent of the children's friend and service and the proceedings on the complaint under the provisions of this chapter shall be paid by the state.

History of Section.
(G.L. 1896, ch. 115, § 7; P.L. 1897, ch. 475, § 4; P.L. 1908, ch. 1540, § 4; G.L. 1909, ch. 139, § 7; G.L. 1923, ch. 142, § 7; P.L. 1926, ch. 844, § 1; G.L. 1938, ch. 425, § 4; P.L. 1950, ch. 2416, § 3; G.L. 1956, § 14-1-60.)



Chapter 14-1-61 - Rules of court.

§ 14-1-61 Rules of court.  The court shall have the power to adopt rules of procedure for the conduct of the court not inconsistent with the provisions of this chapter.

History of Section.
(P.L. 1944, ch. 1441, § 34; G.L. 1956, § 14-1-61.)



Chapter 14-1-62 - Construction of chapter.

§ 14-1-62 Construction of chapter.  This chapter shall be liberally construed to accomplish the purposes sought in it.

History of Section.
(P.L. 1944, ch. 1441, § 2; G.L. 1956, § 14-1-62.)



Chapter 14-1-64 - Disposition of juvenile records.

§ 14-1-64 Disposition of juvenile records.  (a) All police records relating to the arrest, detention, apprehension, and disposition of any juveniles shall be kept in files separate and apart from the arrest records of adults and shall be withheld from public inspection, but the police report relating to the arrest or detention of a juvenile shall be open to inspection and copying upon request and upon payment of copying costs in accordance with § 38-2-4 by the parent, guardian, or attorney of the juvenile involved. After disposition of an offense and upon execution of an appropriate release and upon payment of copying costs in accordance with § 38-2-4 by the parent, guardian or attorney of the juvenile involved, records relating to the arrest, detention, apprehension and disposition of the juveniles shall be open to inspection and copying by the parent, guardian, or attorney of the juvenile involved.

(b) Notwithstanding subsection (a) of this section, the identity of any juvenile waived pursuant to § 14-1-7.1 or certified and convicted pursuant to § 14-1-7.2 shall be made public.

History of Section.
(P.L. 1977, ch. 70, § 1; P.L. 1990, ch. 325, § 1; P.L. 1997, ch. 187, § 1.)



Chapter 14-1-65 - Hearings for out-of-state placement of children.

§ 14-1-65 Hearings for out-of-state placement of children.  (a) Prior to authorizing the placement of a child entrusted to the control of the department of children, youth, and families and in an out-of-state child caring facility, other than the home of a relative, the department shall petition the family court for a placement hearing. The family court shall grant approval for the placement if the following facts are found:

(1) That no suitable in-state facilities are available for the placement of the child;

(2) That the child will receive an individualized treatment plan, including, but not limited to, appropriate clinical treatment, education, training, and rehabilitation; and

(3) That the proposed placement is in the best interest of the child.

(b) This section shall not apply when the proposed placement is less than thirty-five (35) miles from the home of the parent previously having custody of the child.

History of Section.
(P.L. 1981, ch. 84, § 1; P.L. 1984, ch. 74, § 1.)



Chapter 14-1-66 - Application by victim to obtain name of juvenile.

§ 14-1-66 Application by victim to obtain name of juvenile.  Upon written motion by the victim of a crime or his or her attorney, the family court may, in its discretion, and upon good cause shown, divulge the name and address of the juvenile accused of committing the crime solely for the purpose of allowing the victim to commence a civil action against the juvenile and/or his or her parents to recover for damages sustained as a result of the crime; provided, that written notice of the motion shall be given to the juvenile accused of committing the crime or his or her attorney, and further provided that the court shall order that the name and address of the juvenile accused of committing the crime not be divulged by the victim of a crime or his or her attorney to any other person unless and until the civil action is commenced, without further order of the court.

History of Section.
(P.L. 1981, ch. 317, § 1.)



Chapter 14-1-67 - Revocation or denial of motor vehicle operator's license upon finding of delinquency or waywardness.

§ 14-1-67 Revocation or denial of motor vehicle operator's license upon finding of delinquency or waywardness.  (a) If the court finds that a child is delinquent, by reason of having violated any provision of chapter 28 of title 21 or is wayward in accordance with § 14-1-3(9)(i)  (9)(v), the court, in addition to any other penalty or punishment imposed, may prepare and send to the division of motor vehicles, within twenty-four (24) hours of the determination of delinquency or waywardness, an order of denial or an order of revocation of the driving privileges of the child found delinquent or wayward and/or may require the child to perform up to one hundred (100) hours of community restitution.

(b) The court may review the order and may withdraw the order at any time the court deems appropriate, except the court may not withdraw an order for a period of ninety (90) days following issuance of the order.

History of Section.
(P.L. 1984, ch. 196, § 1; P.L. 1996, ch. 171, § 1.)



Chapter 14-1-67.1 - Revocation of motor vehicle operator's license for failure to make restitution.

§ 14-1-67.1 Revocation of motor vehicle operator's license for failure to make restitution.  If a child fails to make court ordered restitution within the time period provided for in an order of the court, a judge may prepare and send to the division of motor vehicles an order of revocation of the driving privileges of the child. The judge may order the revocation to be in effect until the child complies with the order to make restitution.

History of Section.
(P.L. 1992, ch. 350, § 2.)



Chapter 14-1-68 - Child witness.

§ 14-1-68 Child witness.  (a) A videotape recording made by the department of children, youth, and families, a law enforcement officer, or a hospital, of an interview of or statement made by a child who is the subject of any petition filed by the department pursuant to §§ 40-11-7, 14-1-11, and/or 15-7-7, is admissible in any court proceeding under those sections notwithstanding any objection to hearsay statements contained in the videotape, provided it is relevant and material, and provided its probative value substantially outweighs the danger of unfair prejudice to the child's parent, guardian, or other person responsible for the child's welfare. The circumstances of the making of the videotape recording, including the maker's lack of personal knowledge, may be proved to affect its weight.

(b) Prior to the videotaped recording being introduced into evidence the court shall first determine that:

(1) The statement is sworn to under oath by the child and the significance of the oath is explained to the child;

(2) The recording is both visual and aural, and is recorded on film or videotaped or by other electronic means;

(3) The recording equipment was capable of making an accurate recording, the operator of the equipment was competent, and the recording is accurate and has not been altered;

(4) Every voice on the recording is identified;

(5) The statement was not made in response to questioning calculated to lead the child to make a particular statement;

(6) The person conducting the interview of the child is available to testify at any court proceeding pursuant to this chapter; and

(7) The child shall be available to testify at any court proceeding pursuant to this chapter.

History of Section.
(P.L. 1985, ch. 379, § 1.)



Chapter 14-1-69 - Hearsay.

§ 14-1-69 Hearsay.  In any custody and/or termination trial and/or a hearing on a motion or probable cause hearing where a petition has been filed by the department of children, youth, and families in accordance with §§ 14-1-11, 40-11-7 and/or 15-7-7 in the family court, the court may, in its discretion, permit as evidence any statement by a child under the age of thirteen (13) years old about a prescribed act of abuse, neglect, or misconduct by a parent or guardian, if that statement was made spontaneously within a reasonable time after the act is alleged to have occurred, and if the statement was made to someone the child would normally turn to for sympathy, protection, or advice.

History of Section.
(P.L. 1985, ch. 381, § 1; P.L. 1998, ch. 303, § 1.)



Chapter 14-1-70 - Proceedings under prior law.

§ 14-1-70 Proceedings under prior law.  No proceeding arising from an offense committed prior to April 11, 1990, shall be affected by the repeal or modification of the statutes in effect at the time an offense was committed, but proceedings may be instituted, continued, and brought to final determination in accord with the laws and regulations in effect prior to April 11, 1990.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2.)



Chapter 14-1-71 - Severability.

§ 14-1-71 Severability.  If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications of this chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1990, ch. 15, § 2; P.L. 1990, ch. 18, § 2.)






Chapter 14-2 - Commitment of Defective Delinquents



Chapter 14-3 - Orphanages

Chapter 14-3-1 - Power to take custody of children.

§ 14-3-1 Power to take custody of children.  Any orphanage or society organized and incorporated under the laws of this state for the care of orphans and needy children, and having a license for that purpose from the department of children, youth, and families, is authorized and empowered to take and have, from time to time, the exclusive care, custody, and control of children during their minority, in cases as follows:

(1) When any child shall have been committed to its care during minority, under the decree of any court; and

(2) When any child shall have been committed to its care during minority, by the written consent of both parents of the child, unless their joint natural guardianship has been superseded by an order, decree, decision, or judgment, regarding the care and custody of the child, or by the appointment of a legal guardian of the person of the child, in which event written consent shall be signed by the person legally entitled to the care and custody of the child, or by the legal guardian of the person of the child.

History of Section.
(G.L. 1896, ch. 197, § 1; G.L. 1909, ch. 248, § 1; G.L. 1923, ch. 293, § 1; P.L. 1926, ch. 854, § 1; G.L. 1938, ch. 422, § 1; impl. am. P.L. 1939, ch. 660, § 80; G.L. 1956, § 14-3-1; Reorg. Plan No. 1, 1970.)



Chapter 14-3-2 - Proceedings to declare child in care of orphanage dependent or neglected.

§ 14-3-2 Proceedings to declare child in care of orphanage dependent or neglected.  If the parents of any child in the care of an institution are dead, and the child has no guardian, or if any child shall have been maintained by an institution for the space of one year without aid in its support from its parents or guardian, or demand for its custody by either parent or guardian, the child may be proceeded against as a dependent or neglected child by petition to the family court under the provisions of chapter 1 of this title.

History of Section.
(G.L. 1896, ch. 197, § 2; C.P.A. 1905, § 1137; G.L. 1909, ch. 248, § 2; G.L. 1923, ch. 293, § 2; P.L. 1926, ch. 854, § 1; G.L. 1938, ch. 422, § 2; G.L. 1956, § 14-3-2; impl. am. P.L. 1961, ch. 73, § 14.)






Chapter 14-4 - O'Rourke Children's Center

Chapter 14-4-1 - Responsibility for control and maintenance of center.

§ 14-4-1 Responsibility for control and maintenance of center.  The control and maintenance of the state home and school for dependent and neglected children shall be vested in the department of children, youth, and families. The school shall be known as the Doctor Patrick I. O'Rourke children's center of Rhode Island. The department shall establish a system of government for the children's center and shall make all necessary rules and regulations for imparting instruction for the proper training of the children.

History of Section.
(G.L. 1896, ch. 87, §§ 1, 6; G.L. 1909, ch. 102, §§ 1, 6; impl. am. P.L. 1917, ch. 1470, art. 1, § 3; G.L. 1923, ch. 114, § 1; G.L. 1938, ch. 66, § 1; P.L. 1948, ch. 2114, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 14-4-1; Reorg. Plan No. 1, 1970.)



Chapter 14-4-2 - Receipt and care of children  Release or return to other custodial authority.

§ 14-4-2 Receipt and care of children  Release or return to other custodial authority.  The department of children, youth, and families shall receive, in accordance with the rules established by it, any children that may be declared vagrant, truant, neglected, or dependent on the public for support, pursuant to this chapter, who are under eighteen (18) years of age, and who are in a suitable condition of mind to be instructed, and may release or discharge any child from its care and custody to the child's relatives or others whenever the director of the department is satisfied that the object of the commitment has been accomplished and conditions appertaining to the child are deemed to justify the release or discharge. Any child who shall be found by the director to be of unsound mind, or who may be considered by the director an improper inmate of the institution, shall be immediately returned by the department to the custodial authority from whom the child was received, who are hereby required to receive the child.

History of Section.
(G.L. 1896, ch. 87, § 7; G.L. 1909, ch. 102, § 7; P.L. 1922, ch. 2211, § 1; G.L. 1923, ch. 114, § 2; P.L. 1930, ch. 1574, § 1; G.L. 1938, ch. 66, § 2; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 14-4-2; Reorg. Plan No. 1, 1970.)



Chapter 14-4-3 - Purposes of chapter  Placement of children in institutions or homes  Guardianship and control.

§ 14-4-3 Purposes of chapter  Placement of children in institutions or homes  Guardianship and control.  (a) It is declared to be the object of this chapter to provide for neglected and dependent children, not recognized as vicious or criminal, any influences that will lead toward an honest, intelligent, and self-supporting manhood and womanhood, the state, so far as possible, holding to them the parental relation. But if at any time, in the discretion of the director of children, youth, and families, this object can be better attained by placing a child in a good family of the same religious belief as the parents of the child, the director shall have the power to do so on condition that the child's education shall be provided for by that family in the public schools of the town or city where they may reside, or in some other suitable public school or private school; and whenever that course is desirable or necessary, the department of children, youth, and families may pay any amount that may be agreed upon for the care and support of the child.

(b) The director may in his or her discretion place any child requiring special treatment, training, or oversight in any institution, controlled by persons of the same religious belief as the parents of the child, providing that special treatment, training, or oversight, and may pay any amount that may be agreed upon for the care and support of the child.

(c) The director is the legal guardian of all children entrusted to his or her control and charged with the duty of following any children that may be placed in families or institutions with watchful care, and of taking those children back to his or her immediate supervision at any time when in his or her judgment the welfare of the children requires that action. In case any child shall leave without permission or is taken by any unauthorized person from the children's center or from any family or any institution where it shall have been placed by the director, then the director is authorized to take and restore the child to the children's center or to the family or to the institution.

(d) In case of any medical emergency arising with respect to any child entrusted to the control and custody of the director, he or she shall have the power to authorize medical treatment for the child, provided notice is given to him or her by any duly-licensed physician or dentist that a medical emergency exists and treatment is immediately necessary for the health of the child involved. In the event the parents of the child are immediately available and legally competent to give consent to any treatment, the director shall take all reasonable means to seek their approval for medical treatment to be rendered.

History of Section.
(G.L. 1896, 87, § 8; G.L. 1909, ch. 102, § 8; P.L.1909, ch. 403, § 1; P.L. 1912, ch. 833, § 1; G.L. 1923, ch. 114, § 3; G.L. 1938, ch. 66, § 3; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1948, ch. 2114, § 1; G.L. 1956, § 14-4-3; P.L. 1970, ch. 203, § 1; Reorg. Plan No. 1, 1970.)



Chapter 14-4-3.1 - Transfer of children  Hearing.

§ 14-4-3.1 Transfer of children  Hearing.  (a) Prior to transferring a child from a foster family home in which the child has resided for a period of at least two (2) years, to a facility other than the home of the parent, the department of children, youth, and families shall notify the foster family, in writing, ten (10) days prior to the proposed transfer, that if it disagrees with the transfer, it is entitled to an administrative hearing in accordance with chapter 35 of title 42. If the foster family desires a hearing, it must notify the department within ten (10) days. After the notification, the department shall hold a hearing within twenty (20) days of the request.

(b) Nothing contained in this chapter shall prevent the department from exercising all rights and powers provided by chapter 11 of title 40.

(c) This section shall apply retroactively to those foster placements existing on and after January 1, 1981. Otherwise it shall apply prospectively.

History of Section.
(P.L. 1981, ch. 82, § 1.)



Chapter 14-4-4 - Registration of children under care of department.

§ 14-4-4 Registration of children under care of department.  The department of children, youth, and families shall provide a book in which shall be registered: (1) the names, ages, and places of birth of the children under its care; (2) the residence of the parents or guardians as nearly as can be ascertained; (3) the date when each child is received and from what city or town, and when he or she leaves the center; and (4) whenever a child is placed in a family, the name, residence, and occupation of the family. That book shall be open at all times for the inspection of the probate clerks and the directors of public welfare of the several cities and towns of the state.

History of Section.
(G.L. 1896, ch. 87, § 10; G.L. 1909, ch. 102, § 10; G.L. 1923, ch. 114, § 5; G.L. 1938, ch. 66, § 4; G.L. 1956, § 14-4-4.)



Chapter 14-4-5 - Annual reports.

§ 14-4-5 Annual reports.  (a) The director of children, youth and families or his or her agent shall submit to the family court a written report once per year on each child entrusted to his or her care and control pursuant to an order or decree of the family court. The report shall contain information concerning: (1) the physical placement of the child; (2) the care and nurturing the child is receiving; (3) the involvement and support of the parents or other person previously having custody; and (4) the efforts made by the parent(s) and/or the department in reuniting the child and parents. In addition, the report shall set forth the permanent plan for the well-being of the child.

(b) As a result of a review of the report, a justice of the family court may order an immediate hearing and summon before the court representatives of the department and the parents or other person previously having custody of the child in order to determine that an appropriate plan for the child is undertaken. An appropriate plan may include: (1) a return of the child to the parents; (2) the child remaining in foster care on a planned basis; or (3) a petition being instituted for the termination of the parental rights of the parents pursuant to § 15-7-7 if the court finds reasonable cause to believe that grounds exist for it. In an order of disposition entered pursuant to this section, the best interest of the child shall be paramount.

History of Section.
(P.L. 1979, ch. 192, § 1.)






Chapter 14-5 - Treatment of Juveniles for Chemical Dependency

Chapter 14-5-1 - Purpose of chapter.

§ 14-5-1 Purpose of chapter.  The purpose of this chapter is to encourage juveniles who are chemically dependent to obtain treatment for substance abuse.

History of Section.
(P.L. 1988, ch. 665, § 1.)



Chapter 14-5-2 - Definitions.

§ 14-5-2 Definitions.  For the purpose of this chapter, the following definitions apply:

(1) "Child" or "minor" means any person under eighteen (18) years of age who is not married, is not a parent, or is not emancipated.

(2) "Chemical dependency" means addiction to alcohol and/or other drugs.

(3) "Licensed treatment facilities" means:

(i) A licensed hospital located in Rhode Island which is accredited by the joint commission on the accreditation of hospitals;

(ii) An inpatient facility with residential rehabilitation treatment and/or detoxification programs as licensed by the department of mental health, retardation, and hospitals and accredited by the joint commission on accreditation of hospitals. Treatment must be rendered under the direct supervision of a licensed doctor of medicine;

(iii) Day/evening treatment services and/or partial hospitalization services in a licensed hospital located in Rhode Island or in a facility licensed by the department of mental health, retardation, and hospitals for substance dependency and substance abuse treatment;

(iv) A facility located in Rhode Island with non-residential treatment programs and facilities approved and licensed by the department of mental health, retardation, and hospitals; or

(v) An out-of-state facility which has been approved by the department of mental health, retardation, and hospitals.

(4) "Non-custodial, non-invasive treatment" means any treatment where the juvenile is not detained overnight or in any way against his or her will, and which consists only of counseling. This counseling can include help for personal problems and for coping with parental alcohol and drug problems.

(5) "Parent" means a natural or adoptive parent, or a legal guardian.

(6) "Qualified professional" means a physician, nurse, credentialed substance abuse counselor, certified social worker, or a licensed psychologist.

(7) "Substance abuse" means abuse of alcohol and/or other drugs.

History of Section.
(P.L. 1988, ch, 665, § 1.)



Chapter 14-5-3 - Treatment of minors  Chemical abuse.

§ 14-5-3 Treatment of minors  Chemical abuse.  In all treatment of a child for substance abuse or chemical dependency, the licensed treatment facility shall require the parents of the child to participate in the treatment. Parental consent for treatment of a child shall be required, except as otherwise provided in § 14-5-4.

History of Section.
(P.L. 1988, ch. 665, § 1.)



Chapter 14-5-4 - Treatment without parental consent.

§ 14-5-4 Treatment without parental consent.  In the event a child refuses permission to contact parents to seek parental consent and if, in the judgment of a qualified professional, that contact would not be helpful or would be deleterious to the child who is voluntarily seeking treatment for substance abuse or chemical dependency, then non-invasive, non-custodial treatment services may be provided by a qualified professional without parental consent; provided, during the course of treatment, the qualified professional shall make attempts to obtain permission from the child to obtain parental consent for and parental involvement in the treatment services.

History of Section.
(P.L. 1988, ch. 665, § 1.)



Chapter 14-5-5 - Acknowledgment of treatment  Clinical record.

§ 14-5-5 Acknowledgment of treatment  Clinical record.  (a) Before a licensed facility may provide treatment services to a child without parental consent, the facility must obtain written acknowledgement from the child authorizing his or her evaluation and receipt of treatment services. Before requesting that a minor sign that acknowledgment, the child must be:

(1) Advised of the purpose and nature of treatment services;

(2) Told that he or she may withdraw the signed acknowledgment and cease participation in the treatment service at any time;

(3) Told that the facility will make attempts to convince the child of the need for involvement of other family members in treatment and the facility's preference for parental consent for the rendering of treatment services; and

(4) Advised that a medical/clinical record of his or her treatment services will be made and maintained by the facility.

(b) The signed form shall be included in the child's clinical record. The clinical record shall include full documentation of the reasons why treatment was provided without parental consent and of all attempts made prior to and during the course of treatment to obtain that consent.

History of Section.
(P.L. 1988, ch. 665, § 1.)



Chapter 14-5-6 - Custodial treatment.

§ 14-5-6 Custodial treatment.  Whenever a juvenile voluntarily seeks custodial, invasive treatment for substance abuse or chemical dependency, the parents must be notified and their consent obtained, except as otherwise provided in § 14-5-7.

History of Section.
(P.L. 1988, ch. 665, § 1.)



Chapter 14-5-7 - Parental refusal  Custodial treatment.

§ 14-5-7 Parental refusal  Custodial treatment.  (a) In the event that a minor voluntarily seeks custodial or invasive treatment, a qualified professional determines that that treatment is in the best interest of the minor, and the minor's parents refuse to consent to treatment, the minor, or anyone on his or her behalf, may petition the family court for approval of treatment.

(b) A judge of the family court shall, upon petition and after an appropriate hearing, authorize custodial or invasive treatment if the judge determines that the child is mature and capable of making his or her decision as to the need for treatment, or if the judge determines that the child is not mature but that the custodial invasive treatment requested by the child would be in the child's best interests.

(c) A child may participate in the hearing on his or her own behalf and shall be represented in the proceeding by legal counsel. Proceedings in the family court under this section shall be confidential and shall be given precedence over other pending matters, so that the court may reach a decision promptly and without delay so as to serve the best interests of the child.

(d) A judge of the family court who conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting his or her decision and shall order a record of the evidence to be maintained, including his or her own findings and conclusions.

History of Section.
(P.L. 1988, ch. 665, § 1.)






Chapter 14-6 - Interstate Compact on Juveniles



Chapter 14-6.1 - The Interstate Compact for Juveniles

Chapter 14-6.1-1 - Execution of compact.

§ 14-6.1-1 Execution of compact.  The governor on behalf of the state of Rhode Island and Providence Plantations is authorized to execute a compact, in substantially the following form, with state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico, and the general assembly signifies in advance its approval and ratification of compact.

The Interstate Compact on Juveniles

The contracting states solemnly agree:

ARTICLE I PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (1) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (2) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (3) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (4) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (5) provide for the effective tracking and supervision of juveniles; (6) equitably allocate the costs, benefits and obligations of the compacting states; (7) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (8) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (9) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (10) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (11) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (12) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (13) coordinate the implementation and operation of the compact with the interstate compact for the placement of children, the interstate compact for adult offender supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1) "Bylaws" mans: those bylaws established by the interstate commission for its governance, or for directing or controlling its actions or conduct.

(2) "Compact administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact.

(3) "Compacting state" means: any state which has enacted the enabling legislation for this compact.

(4) "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

(5) "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

(6) "Deputy compact administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact.

(7) "Interstate commission" means: the interstate commission for juveniles created by Article III of this compact.

(8) "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(a) Accused delinquent  a person charged with an offense that, if committed by an adult, would be a criminal offense;

(b) Adjudicated delinquent  a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(c) Accused status offender  a person charged with an offense that would not be a criminal offense if committed by an adult;

(d) Adjudicated status offender  a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(e) Nonoffender  a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) "Noncompacting state" means: any state which has not enacted the enabling legislation for this compact.

(10) "Probation or parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(11) "Rule" means: a written statement by the interstate commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(12) "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III INTERSTATE COMMISSION FOR JUVENILES

(a) The compacting states hereby create the "Interstate commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

(c) In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, interstate compact for adult offender supervision, interstate compact for the placement of children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its bylaws for such additional ex-officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

(d) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules, and performs such other duties as directed by the interstate commission or set forth in the bylaws.

(g) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h) The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practice and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(j) For every meeting closed pursuant to this provision, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(k) The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission.

(4) To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices which shall be located within one (1) or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(14) To sue and be sued.

(15) To adopt a seal and bylaws governing the management and operation of the interstate commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) Bylaws  The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the interstate commission;

(6) Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7) Providing "start-up" rules for initial administration of the compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Officers and staff:

(1) The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

(2) The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the interstate commission.

(c) Qualified immunity  Defense and indemnification:

(1) The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred without he scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the interstate commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

(c) When promulgating a rule, the interstate commission shall, at a minimum:

(1) publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(2) allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

(3) provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

(4) promulgate a final rule and it's effective date, if appropriate, based on input from state or local officials, or interested parties.

(d) Allow, not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(f) The existing rules governing the operation of the interstate compact on juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

(g) Upon determination by the interstate commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

(a) Oversight:

(1) The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states, which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute Resolution:

(1) The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII FINANCE

(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The Interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate commission.

ARTICLE IX THE STATE COUNCIL

Each member state shall create a state council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one (1) representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Mariana's Islands as defined in Article II of this compact is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the latter of July 1, 2004 or upon enactment into law by the thirty-fifth (35th) jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c) The Interstate commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

(a) Withdrawal:

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate commission.

(b) Technical Assistance, Fines, Suspension, Termination and Default:

(1) If the Interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate commission may impose any or all of the following penalties:

(a) Remedial training and technical assistance as directed by the Interstate commission;

(b) Alternative Dispute Resolution;

(c) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate commission; and

(d) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within sixty (60) days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate commission pursuant to the rules.

(c) Judicial Enforcement:

The Interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate commission, in the federal district where the Interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys' fees.

(d) Dissolution of Compact:

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one (1) compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable. Provided, further, that the provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Other Laws:

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

(b) Binding Effect of the Compact:

(1) All lawful actions of the Interstate commission, including all rules and bylaws promulgated by the Interstate commission, are binding upon the compacting states.

(2) All agreements between the Interstate commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate commission actions, and upon a majority vote of the compacting states, the Interstate commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-2 - Amendment to compact.

§ 14-6.1-2 Amendment to compact.  The governor is authorized and directed to execute with any other state legally joining, an amendment to the compact in substantially the following form:

(1) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

(2) All provisions and procedures of the compact on juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in the case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in the compact shall be forwarded by the judge of the court in which the petition has been filed.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-3 - Ratification procedure  Effective date.

§ 14-6.1-3 Ratification procedure  Effective date.  When the governor shall have executed the compact on behalf of this state and shall have caused a verified copy to be filed with the secretary of state; and when the compact shall have been ratified by no less than thirty-five (35) of the states, and thereafter it shall become effective and binding as to any other compacting state upon the enactment of the compact into law by that state. The governor is authorized and directed to take any action that may be necessary to complete the exchange of official documents as between this state and any other state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, ratifying the compact.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2; P.L. 2006, ch. 178, § 1; P.L. 2006, ch. 179, § 1.)



Chapter 14-6.1-4 - Compact administrator.

§ 14-6.1-4 Compact administrator.  Pursuant to the compact, the governor is authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to more effectively carry out the terms of the compact. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator is authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state under it.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-5 - Supplementary agreements.

§ 14-6.1-5 Supplementary agreements.  The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact. In the event that a supplementary agreement shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-6 - Financial arrangements.

§ 14-6.1-6 Financial arrangements.  The compact administrator, subject to the approval of the director of administration, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into under it.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-7 - Federal and other aid.

§ 14-6.1-7 Federal and other aid.  Any and all donations, gifts, and grants of money, equipment, and services from the federal or any local government, or any agency of it, and from any person, firm, or corporation, for any of the purposes and functions of the compact, may be accepted by and administered by the compact administrator, subject to the approval of the director of administration, who may receive and utilize the aid, subject to the terms, conditions, and regulations governing donations, gifts and grants.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-8 - Fees.

§ 14-6.1-8 Fees.  Any judge of this state who appoints counsel or guardian ad litem pursuant to the provisions of the compact may, in his or her discretion, fix a fee to be paid out of funds available for disposition by the court, but no fee shall exceed the sum of fifty dollars ($50.00).

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-9 - Responsibilities of state departments, agencies, and officers.

§ 14-6.1-9 Responsibilities of state departments, agencies, and officers.  The courts, departments, agencies, and officers of this state and its subdivisions shall enforce the compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-10 - "Delinquent juvenile" defined.

§ 14-6.1-10 "Delinquent juvenile" defined.  "Delinquent juvenile," includes a wayward child as defined in chapter 1 of this title.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)



Chapter 14-6.1-11 - Appropriations.

§ 14-6.1-11 Appropriations.  The general assembly shall annually appropriate, out of any money in the treasury not otherwise appropriated, any sum that it may deem necessary to carry out the purposes of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much of it as may be required from time to time, upon the receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 2003, ch. 187, § 2; P.L. 2003, ch. 191, § 2.)






Chapter 14-6.2 - Interstate Compact for Juveniles

Chapter 14-6.2-1 - Execution of the Compact.

§ 14-6.2-1 Execution of the Compact.  The governor on behalf of the state of Rhode Island and Providence Plantations is authorized to execute a compact, in substantially the following form, with any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico, and the general assembly signifies in advance its approval and ratification of this compact:

Interstate Compact on Juveniles

The contracting states solemnly agree:

ARTICLE I

Findings and Purposes

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to: (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of non-delinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two (2) or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the non-criminal, reformative and protective polices [policies] which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes of Article I of this compact.

ARTICLE II

Existing Rights and Remedies

That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

ARTICLE III

Definitions

That, for the purposes of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made that adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of the court; "probation or parole" means any kind of conditional release of juveniles authorized under the laws of the states party to the compact; "court" means any court having jurisdiction over delinquent, neglected or dependent children; "state" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant of it means a place at which a home or regular place of abode is maintained.

ARTICLE IV

Return of Runaways

(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of the parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for his or her return. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his or her running away, his location if known at the time application is made, and any other facts that may tend to show that the juvenile who has run away is endangering his or her own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is base [based], such as birth certificates, letters of guardianship, or custody decrees. Any further affidavits and other documents that may be deemed proper may be submitted with the petition. The judge of the court to which this application is made may hold a hearing on it to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he or she is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his or her return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, he or she shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of the juvenile. The requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his or her legal custody, and that it is in the best interest and for the protection of the juvenile that he or she be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when the juvenile runs away, the court may issue a requisition for the return of the juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting in it the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain the juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance under this article. No juvenile detained upon the order shall be delivered over to the officer whom the court demanding him or her shall have appointed to receive him or her, unless he or she shall first be taken immediately before a judge of a court in the state, who shall inform him or her of the demand made for his or her return, and who may appoint counsel or guardian ad litem for him or her. If the judge of the court shall find that the requisition is in order, he or she shall deliver the juvenile over to the officer whom the court demanding him or her shall have appointed to receive him or her. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding. Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without consent of a parent, guardian, person or agency entitled to his or her legal custody, the juvenile, consistent with section 14-1-26.1, may be taken into custody without a requisition and brought immediately before a judge of the appropriate court who may appoint counsel or guardian ad litem for the juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his or her own protection and welfare, for a time not exceeding ninety (90) days that will enable his or her return to another state party to this compact pursuant to the requisition for his or her return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state in which he or she is found any criminal charge, or any proceeding to have him or her adjudicated a delinquent juvenile for an act committed in that state, or if he or she is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, he or she shall not be returned without the consent of that state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport the juvenile through any and all states party to this compact without interference. Upon his or her return to the state from which he or she ran away, the juvenile shall be subject to any further proceedings that may be appropriate under the laws of that state.

(b) That the state to which a juvenile is returned under this article shall be responsible for payment of the transportation costs of that return.

(c) That "juvenile" as used in this article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of the minor.

ARTICLE V

Return of Escapees and Absconders

(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he or she has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of the delinquent juvenile. The requisition shall state the name and age of the delinquent juvenile, the particulars of his or her adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his or her probation or parole or of his or her escape from an institution or agency vested with his or her legal custody or supervision, and the location of the delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the judgment, formal adjudication, or order of commitment which subjects the delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Any further affidavits and other documents that may be deemed proper may be submitted with the requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him or her to take into custody and detain the delinquent juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance under this article. No delinquent juvenile detained upon the order shall be delivered over to the officer whom the appropriate person or authority demanding him or her shall have appointed to receive him or her, unless he or she shall first be taken immediately before a judge of an appropriate court in the state, who shall inform him or her of the demand made for his or her return and who may appoint counsel or guardian ad litem for him or her. If the judge of the court shall find that the requisition is in order, he or she shall deliver the delinquent juvenile over to the officer whom the appropriate person or authority demanding him or her shall have appointed to receive him or her. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding. Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his or her legal custody or supervision in any state party to this compact, the person may be taken into custody in any other state party to this compact without a requisition. But in that event, he or she must be taken immediately before a judge of the appropriate court, who may appoint counsel or guardian ad litem for the person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for a time, not exceeding ninety (90) days, as will enable his or her detention under a detention order issued on a requisition pursuant to this article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his or her legal custody or supervision, there is pending in the state in which he or she is detained any criminal charge or any proceeding to have him or her adjudicated a delinquent juvenile for an act committed in the state, or if he or she is suspected of having committed within the state a criminal offense or an act of juvenile delinquency, he or she shall not be returned without the consent of the state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport the delinquent juvenile through any and all states party to this compact, without interference. Upon his or her return to the state from which he or she escaped or absconded, the delinquent juvenile shall be subject to any further proceedings that may be appropriate under the laws of that state.

(b) That the state to which a delinquent juvenile is returned under this article shall be responsible for payment of the transportation costs of the return.

ARTICLE VI

Voluntary Return Procedure

That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his or her legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of article IV(a) or of article V(a), may consent to his or her immediate return to the state from which he or she absconded, escaped or ran away. Consent shall be given by the juvenile or delinquent juvenile and his or her counsel or guardian ad litem if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his or her counsel or guardian ad litem, if any, consent to his or her return to the demanding state. Before the consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his or her rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver his [him] or her to the duly accredited officer or officers of the state demanding his or her return, and shall cause to be delivered to that officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him or her to return unaccompanied to the state and shall provide him or her with a copy of the court order; in that event a copy of the consent shall be forwarded to the compact administrator of the state to which the juvenile or delinquent juvenile is ordered to return.

ARTICLE VII

Cooperative Supervision of Probationers and Parolees

(a) That the duly constituted judicial and administrative authorities of a state party to this compact (called "sending state") may permit any delinquent juvenile within the state, placed on probation or parole, to reside in any other state party to this compact (called "receiving state") while on probation or parole, and receiving state shall accept the delinquent juvenile, if the parent, guardian or person entitled to the legal custody of the delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting permission, opportunity shall be given to the receiving state to make any investigations that it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

(b) That each receiving state will assume the duties of visitation and of supervision over any delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him or her within the receiving state any criminal charge or any proceeding to have him or her adjudicated a delinquent juvenile for any act committed in the state, or if he or she is suspected of having committed within the state a criminal offense or an act of juvenile delinquency, he or she shall not be returned without the consent of the receiving state until discharge from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

(d) That the sending state shall be responsible under this article for paying the costs of transporting any delinquent juvenile to the receiving state or of retuning any delinquent juvenile to the sending state.

ARTICLE VIII

Responsibility for Costs

(a) That the provisions of articles IV(b), V(b), and VII(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities for them.

(b) That nothing in this compact shall be construed to prevent any party state or subdivision from asserting any right against any person, agency or other entity in regard to costs for which the party state or subdivision may be responsible pursuant to articles IV(b), V(b), or VII(d) of this compact.

ARTICLE IX

Detention Practices

That, to every extent possible it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

ARTICLE X

Supplementary Agreements

That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party to this compact for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that the agreements will improve the facilities or programs available for the care, treatment and rehabilitation. The care, treatment and rehabilitation may be provided in an institution located within any state entering into the supplementary agreement. Any supplementary agreements shall: (1) provide the rates to be paid for the care, treatment and custody of delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his or her being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending the delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of the institutions by the sending state; (6) provide that the consent of the parent, guardian person or agency entitled to the legal custody of the delinquent juvenile shall be secured prior to his or her being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the co-operating states.

ARTICLE XI

Acceptance of Federal and Other Aid

That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency of the federal or any local government and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing donations, gifts and grants.

ARTICLE XII

Compact Administrators

That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XIII

Executive of Compact

That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within the state, the form of execution to be in accordance with the laws of the executing state.

ARTICLE XIV

Renunciation

That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six (6) months notice in writing of its intention to withdraw from the compact to the other states party to it. The duties and obligations of a renouncing state under Article VII of this compact shall continue as to parolees and probationers residing in that state at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article X of this compact shall be subject to renunciation as provided by any supplementary agreements, and shall not be subject to the six (6) months' renunciation notice of the present article.

ARTICLE XV

Severability

That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or its applicability to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and its applicability to any government, agency, person or circumstance shall not be affected by it. If this compact shall be held contrary to the constitution of any state participating in it, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-2 - Amendment to compact.

§ 14-6.2-2 Amendment to compact.  The governor is authorized and directed to execute with any other state legally joining, an amendment to the compact in substantially the following form:

(1) This amendment shall provide additional remedies, and shall be binding only as among and between those party state [states] which specifically execute the same.

(2) All provisions and procedures of Articles V and VI of the interstate compact on juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in the case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article V of the compact shall be forwarded by the judge of the court in which the petition has been filed.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-3 - Ratification procedure  Effective date.

§ 14-6.2-3 Ratification procedure  Effective date.  When the governor shall have executed the compact on behalf of this state and shall have caused a verified copy to be filed with the secretary of state; and when the compact shall have been ratified by one or more of the state [states], territories or possessions of the United States, the District of Columbia, and/or the Commonwealth of Puerto Rico, then the compact shall become operative and effective as between this state and those other state or states, territories or possessions of the United States, the District of Columbia, and/or the Commonwealth of Puerto Rico. The governor is authorized and directed to take any action that may be necessary to complete the exchange of official documents as between this state and any other state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, ratifying the compact.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-4 - Compact administrator.

§ 14-6.2-4 Compact administrator.  Pursuant to the compact, the governor is authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to more effectively carry out the terms of the compact. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator is authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state under it.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-5 - Supplementary agreements.

§ 14-6.2-5 Supplementary agreements.  The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact. In the event that a supplementary agreement shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-6 - Financial arrangements.

§ 14-6.2-6 Financial arrangements.  The compact administrator, subject to the approval of the director administration, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplemental agreement entered into under it.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-7 - Federal and other aid.

§ 14-6.2-7 Federal and other aid.  Any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency of it, and from any person, firm or corporation, for any of the purposes and functions of the compact, may be accepted by and administered by the compact administrator, subject to the approval of the director of administration, who may receive and utilize the aid, subject to the terms, conditions, and regulation governing donations, gifts and grants.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-8 - Fees.

§ 14-6.2-8 Fees.  Any judge of this state who appoints counsel or guardian ad litem pursuant to the provisions of the compact may, in his or her discretion, fix a fee to be paid out of funds available for disposition by the court, but no fee shall exceed to sum of fifty dollars ($50.00).

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-9 - Responsibilities of state departments, agencies and officers.

§ 14-6.2-9 Responsibilities of state departments, agencies and officers.  The courts, departments, agencies, and officers of this state and its subdivisions shall enforce the compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-10 - "Delinquent juvenile" defined.

§ 14-6.2-10 "Delinquent juvenile" defined.  "Delinquent juvenile," as used in § 14-6.2-1, includes a wayward child as defined in chapter one of this title.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-11 - Appropriations.

§ 14-6.2-11 Appropriations.  The general assembly shall annually appropriate, out of any money in the treasury not otherwise appropriated, any sum that it may deem necessary to carry out the purposes of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much of it as may be required from time to time, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)



Chapter 14-6.2-12 - Expiration date.

§ 14-6.2-12 Expiration date.  This section shall be repealed and the term of the compact shall expire upon the ratification of the Interstate Compact as referenced in chapter 6.1 of this title.

History of Section.
(P.L. 2006, ch. 178, § 2; P.L. 2006, ch. 179, § 2.)






Chapter 14-7 - Community Restitution

Chapter 14-7-1 - Community restitution.

§ 14-7-1 Community restitution.  The general assembly declares that the words "public community service" which appear throughout this title shall now be substituted with and referred to as "public community restitution".

History of Section.
(P.L. 1998, ch. 454, § 3.)









Title 15 - Domestic Relations

Chapter 15-1 - Persons Eligible to Marry

Chapter 15-1-1 - Men forbidden to marry kindred.

§ 15-1-1 Men forbidden to marry kindred.  No man shall marry his mother, grandmother, daughter, son's daughter, daughter's daughter, stepmother, grandfather's wife, son's wife, son's son's wife, daughter's son's wife, wife's mother, wife's grandmother, wife's daughter, wife's son's daughter, wife's daughter's daughter, sister, brother's daughter, sister's daughter, father's sister, or mother's sister.

History of Section.
(G.L. 1896, ch. 191, § 1; G.L. 1909, ch. 243, § 1; G.L. 1923, ch. 287, § 1; G.L. 1938, ch. 415, § 1; G.L. 1956, § 5-1-1.)



Chapter 15-1-2 - Women forbidden to marry kindred.

§ 15-1-2 Women forbidden to marry kindred.  No woman shall marry her father, grandfather, son, son's son, daughter's son, stepfather, grandmother's husband, daughter's husband, son's daughter's husband, daughter's daughter's husband, husband's father, husband's grandfather, husband's son, husband's son's son, husband's daughter's son, brother, brother's son, sister's son, father's brother, or mother's brother.

History of Section.
(G.L. 1896, ch. 191, § 2; G.L. 1909, ch. 243, § 2; G.L. 1923, ch. 287, § 2; G.L. 1938, ch. 415, § 2; G.L. 1956, § 15-1-2.)



Chapter 15-1-3 - Incestuous marriages void.

§ 15-1-3 Incestuous marriages void.  If any man or woman intermarries within the degrees stated in § 15-1-1 or § 15-1-2, the marriage shall be null and void.

History of Section.
(G.L. 1896, ch. 191, § 3; G.L. 1909, ch. 243, § 3; G.L. 1923, ch. 287, § 3; impl. am. G.L. 1923, ch. 107, § 13; P.L. 1926, ch. 843, § 1; G.L. 1938, ch. 415, § 3; G.L. 1956, § 15-1-3.)



Chapter 15-1-4 - Marriages of kindred allowed by Jewish religion.

§ 15-1-4 Marriages of kindred allowed by Jewish religion.  The provisions of §§ 15-1-1  15-1-3 shall not extend to, or in any way affect, any marriage which shall be solemnized among the Jewish people, within the degrees of affinity or consanguinity allowed by their religion.

History of Section.
(G.L. 1896, ch. 191, § 4; G.L. 1909, ch. 243, § 4; G.L. 1923, ch. 287, § 4; G.L. 1938, ch. 415, § 4; G.L. 1956, § 5-1-4.)



Chapter 15-1-5 - Bigamous marriages void  Marriage of persons who are mentally incompetent.

§ 15-1-5 Bigamous marriages void  Marriage of persons who are mentally incompetent.  Any marriage, when either of the parties at the time of the marriage has a former wife or husband living who has not been, by final decree, divorced from that party, and any marriage where either of the parties is mentally incompetent at the time of the marriage, shall be absolutely void, and no life estate created by chapter 25 of title 33 shall be assigned to any widow in consequence of the marriage.

History of Section.
(G.L. 1896, ch. 191, § 5; G.L. 1909, ch. 243, § 5; G.L. 1923, ch. 287, § 5; P.L. 1927, ch. 1066, § 1; G.L. 1938, ch. 415, § 5; G.L. 1956, § 15-1-5; P.L. 1999, ch. 83, § 19; P.L. 1999, ch. 130, § 19.)



Chapter 15-1-6 - Declaration of validity of marriage by divorced person.

§ 15-1-6 Declaration of validity of marriage by divorced person.  Any marriage, which may have been deemed and held void because a former wife or husband of either of the parties to the marriage, divorced from the party by final decree, was living at the time of the marriage, may be declared valid and binding upon the parties by decree of the family court, if the marriage was in all other respects lawful. The decree may be entered at the discretion of the court upon the petition of either party to the marriage, or of any of the issue of the marriage, and after a hearing and notice to all persons known to have an interest in the marriage as the court may deem necessary, and the decree may declare that the issue of the marriage shall be deemed legitimate and that the widow of any party to the marriage shall be entitled to her life estate created by chapter 25 of title 33.

History of Section.
(G.L. 1923, ch. 287, § 5; P.L. 1927, ch. 1066, § 1; G.L. 1938, ch. 415, § 5; G.L. 1956, § 15-1-6; impl. am. P.L. 1961, ch. 73, § 14.)






Chapter 15-2 - Marriage Licenses

Chapter 15-2-1 - License required  Proof of divorce.

§ 15-2-1 License required  Proof of divorce.  (a) Persons intending to be joined together in marriage in this state must first obtain a license from the clerk of the town or city in which:

(1) The female party to the proposed marriage resides; or in the city or town in which

(2) The male party resides, if the female party is a nonresident of this state; or in the city or town in which

(3) The proposed marriage is to be performed, if both parties are nonresidents of this state.

(b) Before any license shall be issued to any person who, having been previously married, has been divorced, the person shall present to the town or city clerk an authenticated copy of the decree granting the divorce.

History of Section.
(G.L. 1896, ch. 191, § 10; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 10; P.L. 1909, ch. 430, § 1; G.L. 1923, ch. 287, § 10; P.L. 1927, ch. 1064, § 1; P.L. 1938, ch. 2580, § 1; G.L. 1938, ch. 415, § 10; G.L. 1956, § 15-2-1; P.L. 1961, ch. 100, § 1; P.L. 1975, ch. 112, § 1.)



Chapter 15-2-1.1 - Statewide electronic marriage license system.

§ 15-2-1.1 Statewide electronic marriage license system.  Notwithstanding the provisions of § 15-2-1, at such time as the director of health adopts and implements a statewide electronic marriage license issuance and record registration system, the license may be obtained from the clerk in any city or town.

History of Section.
(P.L. 2004, ch. 200, § 3; P.L. 2004, ch. 258, § 3.)



Chapter 15-2-3.1 - Fetal Alcohol Syndrome warning law.

§ 15-2-3.1 Fetal Alcohol Syndrome warning law.  With each marriage license, the town or city clerk shall provide information describing the causes and effects of fetal alcohol syndrome.

History of Section.
(P.L. 1988, ch. 624, § 1; P.L. 2004, ch. 200, § 1; P.L. 2004, ch. 258, § 1.)



Chapter 15-2-7 - Form and contents of certificates, reports, and other returns.

§ 15-2-7 Form and contents of certificates, reports, and other returns.  The forms of certificates, reports, and other returns required by this chapter, or by regulations adopted pursuant to this chapter, shall include as a minimum the items recommended by the federal agency responsible for national vital statistics, subject to approval of and modification by the state director of health. Both the bride and groom shall subscribe to the truth of data in the application in the presence of the local registrar or his or her assistant.

History of Section.
(G.L. 1896, ch. 191, § 10; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 10; P.L. 1909, ch. 430, § 1; G.L. 1923, ch. 287, § 10; P.L. 1927, ch. 1064, § 1; P.L. 1938, ch. 2580, § 1; G.L. 1938, ch. 415, § 10; G.L. 1956, § 15-2-7; R.P.L. 1957, ch. 65, § 1; P.L. 1967, ch. 192, § 1.)



Chapter 15-2-8 - Period of validity of license  Return if unused.

§ 15-2-8 Period of validity of license  Return if unused.  The license required by § 15-2-1 shall be valid for three (3) months after the date of issue, and if unused at the expiration of the three (3) months, the party or parties having possession of the license shall immediately return it to the town or city clerk from whom it was obtained.

History of Section.
(G.L. 1923, ch. 287, § 10; P.L. 1927, ch. 1064, § 1; P.L. 1938, ch. 2580, § 1; G.L. 1938, ch. 415, § 10; G.L. 1956, § 15-2-8.)



Chapter 15-2-9 - License fee  Presentation of license to person performing ceremony.

§ 15-2-9 License fee  Presentation of license to person performing ceremony.  For issuing the license the town or city clerk shall collect a fee of fourteen dollars ($14.00). The license shall be presented to the minister, elder, justice, warden, or other person who performs the marriage ceremony. The city or town shall retain six dollars ($6.00) of the fourteen dollars ($14.00) for its own use and in lieu of any reimbursement to which it may be entitled pursuant to § 45-13-7. The city or town shall forward the eight dollars ($8.00) balance of the fourteen dollars ($14.00) to the general treasurer of the state of Rhode Island.

History of Section.
(G.L. 1896, ch. 191, § 10; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 10; P.L. 1909, ch. 430, § 1; G.L. 1923, ch. 287, § 10; P.L. 1927, ch. 1064, § 1; P.L. 1938, ch. 2580, § 1; G.L. 1938, ch. 415, § 10; G.L. 1956, § 15-2-9; P.L. 1961, ch. 100, § 1; P.L. 1971, ch. 230, § 1; P.L. 1981, ch. 414, § 1; P.L. 1990, ch. 65, art. 59, § 1.)



Chapter 15-2-9.1 - Additional fee for family and children trust fund.

§ 15-2-9.1 Additional fee for family and children trust fund.  For each license the town or city clerk shall charge and receive an additional fee of ten dollars ($10.00), of which he or she shall retain two dollars ($2.00) and shall transmit eight dollars ($8.00) to the general treasurer for deposit to the credit of the family and children trust fund created by § 42-72-30. Each clerk shall keep an accurate account of all fees charged and received under this section and shall transmit all sums due to the general treasurer at least monthly in the manner and with the forms which the general treasurer shall prescribe.

History of Section.
(P.L. 1983, ch. 220, § 2.)



Chapter 15-2-11 - Consent and procedure required for license to minors and persons under guardianship.

§ 15-2-11 Consent and procedure required for license to minors and persons under guardianship.  (a) No minor or person under the control of a parent or guardian shall be allowed to give and subscribe to the information provided for in §§ 15-2-1  15-2-10, or shall receive the license provided for in these sections, unless the consent in writing of the parent or guardian, given in the presence of the town or city clerk or any clerk employed in that office, has first been obtained; provided, that proof shall be submitted that the minor, if a female, has attained the age of sixteen (16) years; and provided, that this information may be given and subscribed to by a minor, if a female, who has attained the age of sixteen (16) years, residing in this state upon the consent in writing of the director of public welfare of the town or city in which the minor resides, given in the presence of the town or city clerk or any clerk employed in that office.

(b) In addition to the requirements in subsection (a) of this section, no license shall be issued to any minor, if a female under the age of sixteen (16) years, and if a male under the age of eighteen (18) years, unless and until the following requirements have been complied with, and the town or city clerk is directed in writing to issue the license by the family court:

(1) The town or city clerk, upon receiving information provided for in §§ 15-2-1  15-2-10, shall immediately transmit a certified copy of the information to the family court. The court shall immediately transmit a copy of the information, together with a written request for a complete investigation of and a report upon the advisability of the issuance of the license, to the department of human services. The department shall within fifteen (15) days after the receipt of the information, the request, and the report file in the court its complete report in writing.

(2) The court shall then conduct a hearing in chambers to determine the advisability of the issuance of the license and shall notify the town or city clerk of its determination. The court shall have the power to summon at the hearing any persons that it may deem advisable.

(3) The court shall also file the report and a notation of its determination in the office of the clerk of the court, but any papers filed at the office of the clerk shall not be matters of public record and may be examined only upon the written authorization of the court.

(4) During the pendency of the proceedings, the court shall exercise the authority of a guardian in respect to the minor or minors involved.

History of Section.
(G.L. 1896, ch. 191, § 11; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 11; P.L. 1909, ch. 430, § 1; G.L. 1923, ch. 287, § 11; P.L. 1937, ch. 2504, § 1; G.L. 1938, ch. 415, § 11; impl. am. P.L. 1939, ch. 660, § 80; P.L. 1944, ch. 1441, § 36; G.L. 1956, § 15-2-11; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1988, ch. 84, § 63; P.L. 2004, ch. 6, § 41.)



Chapter 15-2-12 - Recording of license information.

§ 15-2-12 Recording of license information.  The several town and city clerks shall record, in separate books to be kept by them for that purpose, the information furnished to them and subscribed to as provided in §§ 15-2-1  15-2-10, except as otherwise provided in these sections.

History of Section.
(G.L. 1896, ch. 191, § 14; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 14; G.L. 1923, ch. 287, § 14; G.L. 1938, ch. 415, § 14; G.L. 1956, § 15-2-12.)



Chapter 15-2-13 - Registrar in city of Providence.

§ 15-2-13 Registrar in city of Providence.  In the city of Providence, the registrar of births, deaths, and marriages shall perform the duties devolved upon town and city clerks by the provisions of chapters 2 and 3 of this title, and all information provided by chapters 2 and 3 to be furnished to town and city clerks shall be furnished to the registrar in Providence.

History of Section.
(G.L. 1896, ch. 191, § 15; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 15; G.L. 1923, ch. 287, § 15; G.L. 1938, ch. 415, § 15; G.L. 1956, § 15-2-13.)






Chapter 15-3 - Solemnization of Marriages

Chapter 15-3-5 - Officials empowered to join persons in marriage.

§ 15-3-5 Officials empowered to join persons in marriage.  Every ordained clergy or elder in good standing, every justice of the supreme court, superior court, family court, workers' compensation court, district court or traffic tribunal, the clerk of the supreme court, every clerk or general chief clerk of a superior court, family court, district court, or traffic tribunal, magistrates, special or general magistrates of the superior court, family court, traffic tribunal or district court, administrative clerks of the district court, administrators of the workers' compensation court, every former justice or judge and former administrator of these courts and every former chief clerk of the district court, and every former clerk or general chief clerk of a superior court, the secretary of the senate, elected clerks of the general assembly, any former secretary of the senate or any former elected clerk of the general assembly who retires after July 1, 2007, judges of the United States appointed pursuant to Article III of the United States Constitution, bankruptcy judges appointed pursuant to Article I of the United States Constitution, and United States magistrate judges appointed pursuant to federal law, may join persons in marriage in any city or town in this state; and every justice and every former justice of the municipal courts of the cities and towns in this state and of the police court of the town of Johnston and every probate judge and every former probate judge may join persons in marriage in any city or town in this state, and wardens of the town of New Shoreham may join persons in marriage in New Shoreham.

History of Section.
(G.L. 1896, ch. 191, § 8; C.P.A. 1905, § 1228; G.L. 1909, ch. 243, § 8; P.L. 1922, ch. 2207, § 1; G.L. 1923, ch. 287, § 8; P.L. 1932, ch. 1896, § 1; P.L. 1933, ch. 2042, § 1; G.L. 1938, ch. 415, § 8; P.L. 1949, ch. 2290, § 1; G.L. 1956, § 15-3-5; P.L. 1974, ch. 290, § 1; P.L. 1978, ch. 326, § 1; P.L. 1979, ch. 327, § 1; P.L. 1980, ch. 382, § 1; P.L. 1981, ch. 363, § 2; P.L. 1987, ch. 489, § 1; P.L. 1988, ch. 561, § 1; P.L. 1988, ch. 607, § 1; P.L. 1990, ch. 139, § 1; P.L. 1990, ch. 163, § 1; P.L. 1991, ch. 132, § 5; P.L. 1991, ch. 205, § 4; P.L. 1994, ch. 103, § 1; P.L. 1994, ch. 199, § 1; P.L. 1994, ch. 249, § 1; P.L. 1998, ch. 451, § 1; P.L. 2002, ch. 70, § 1; P.L. 2002, ch. 123, § 1; P.L. 2004, ch. 6, § 42; P.L. 2004, ch. 444, § 1; P.L. 2007, ch. 174, § 1; P.L. 2007, ch. 259, § 1; P.L. 2008, ch. 85, § 1; P.L. 2008, ch. 89, § 1.)



Chapter 15-3-6 - Marriages after the manner of Friends, according to Jewish rites, or spiritual assembly of Baha'is.

§ 15-3-6 Marriages after the manner of Friends, according to Jewish rites, or spiritual assembly of Baha'is.  Any marriage which may be had and solemnized among the people called Quakers, or Friends, in the manner and form used or practiced in their societies, or among persons professing the Jewish religion, according to their rites and ceremonies, or by a local spiritual assembly of the Baha'is according to the usage of the religious community, shall be good and valid in law; and wherever the words "minister" and "elder" are used in this chapter, they shall be held to include all of the persons connected with the Society of Friends, or Quakers, and with the Jewish religion, and with the Baha'i faith, who perform or have charge of the marriage ceremony according to their rites and ceremonies.

History of Section.
(G. L. 1896, ch. 191, § 9; G. L. 1909, ch. 243, § 9; G. L. 1923, ch. 287, § 9; G. L. 1938, ch. 415, § 9; G. L. 1956, § 15-3-6; P. L. 1970, ch. 72, § 1.)



Chapter 15-3-7 - Presentation of marriage license.

§ 15-3-7 Presentation of marriage license.  No minister, elder, justice, warden, or other person shall join any person in marriage until the persons to be married have presented to him or her the license named in chapter 2 of this title, and he or she has signed the certificate appended to the license.

History of Section.
(G.L. 1896, ch. 191, § 12; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 12; G.L. 1923, ch. 287, § 12; G.L. 1938, ch. 415, § 12; G.L. 1956, § 15-3-7.)



Chapter 15-3-8 - Witnesses to ceremony.

§ 15-3-8 Witnesses to ceremony.  The solemnization of marriage shall be in the presence of at least two (2) witnesses besides the minister, elder, justice, or warden officiating.

History of Section.
(G.L. 1896, ch. 191, § 17; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 17; G.L. 1923, ch. 287, § 17; G.L. 1938, ch. 415, § 17; G.L. 1956, § 15-3-8.)



Chapter 15-3-9 - Statement of objections to marriage.

§ 15-3-9 Statement of objections to marriage.  If any person has any lawful objection to the marriage of any two (2) persons, he or she may state the objection in writing, under his or her hand, to the minister, elder, justice, or warden about to solemnize the marriage, at which time the minister, elder, justice, or warden shall proceed no further in the marriage until the lawful objection has been removed.

History of Section.
(G.L. 1896, ch. 191, § 18; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 18; G.L. 1923, ch. 287, § 18; G.L. 1938, ch. 415, § 18; G.L. 1956, § 15-3-9.)



Chapter 15-3-10 - Penalty for marriage without license or despite impediment.

§ 15-3-10 Penalty for marriage without license or despite impediment.  Every minister, elder, justice, warden, or other person who joins persons in marriage, without first receiving the license required by chapter 2 of this title, containing the required information, or whenever the solemnization of the marriage has been lawfully objected to and the impediment is not removed, shall be imprisoned not exceeding six (6) months or fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 191, § 19; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 19; G.L. 1923, ch. 287, § 19; G.L. 1938, ch. 415, § 19; G.L. 1956, § 15-3-10.)



Chapter 15-3-11 - Knowingly performing bigamous marriage.

§ 15-3-11 Knowingly performing bigamous marriage.  Every person authorized by law to join persons in marriage, who joins in marriage any woman or man that he or she knows to have a husband or wife living, shall be imprisoned not exceeding six (6) months or fined not exceeding one thousand dollars ($1,000).

History of Section.
(G.L. 1896, ch. 191, § 21; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 21; G.L. 1923, ch. 287, § 21; G.L. 1938, ch. 415, § 21; G.L. 1956, § 15-3-11.)



Chapter 15-3-12 - Endorsement and return of license.

§ 15-3-12 Endorsement and return of license.  (a) Every minister, elder, justice, warden, or other person who joins any persons in marriage, shall:

(b) Endorse the "License and Certificate of Marriage" form, prescribed pursuant to § 15-2-7, presented to him or her by the persons, as provided in § 15-3-7, and certify that the persons have been joined in marriage by him or her in accordance with the laws of the state of Rhode Island; and

(c) Complete all the information on the "License and Certificate of Marriage" and file the form within seventy-two (72) hours following the date of the marriage with the clerk in the town or city from which the license was issued.

History of Section.
(G.L. 1896, ch. 191, § 13; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 13; G.L. 1923, ch. 287, § 13; P.L. 1927, ch. 1064, § 2; G.L. 1938, ch. 415, § 13; G.L. 1956, § 15-3-12; P.L. 1961, ch. 100, § 2; P.L. 1969, ch. 89, § 1; P.L. 2004, ch. 200, § 4; P.L. 2004, ch. 258, § 4.)



Chapter 15-3-13 - Filing of return of marriage.

§ 15-3-13 Filing of return of marriage.  The town or city clerk to whom the return of marriage provided for in § 15-3-12 is sent shall carefully file and preserve the return.

History of Section.
(G.L. 1896, ch. 191, § 16; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 16; G.L. 1923, ch. 287, § 16; G.L. 1938, ch. 415, § 16; G.L. 1956, § 15-3-13.)



Chapter 15-3-14 - Neglect of duty by person performing ceremony.

§ 15-3-14 Neglect of duty by person performing ceremony.  Every minister, elder, justice, warden, or other person authorized to join persons in marriage, including those authorized to join in marriage according to the Jewish religion, who fails to perform any of the duties devolved upon him or her by this chapter, shall be fined not exceeding one hundred dollars ($100) with the exception of the penalties for the violations contained in §§ 15-3-10, 15-3-11, 15-3-15 and 15-3-16.

History of Section.
(G.L. 1896, ch. 191, § 20; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 20; G.L. 1923, ch. 287, § 20; G.L. 1938, ch. 415, § 20; G.L. 1956, § 15-3-14; P.L. 2004, ch. 6, § 42.)



Chapter 15-3-15 - Marriages valid despite irregularities  Penalty for marriage without compliance.

§ 15-3-15 Marriages valid despite irregularities  Penalty for marriage without compliance.  (a) No marriage solemnized before a person professing to have a license to join persons in marriage as required by this chapter, or professing to be a justice of the supreme, superior, or family court, or a warden of the town of New Shoreham, or solemnized in the Society of Friends, or among persons professing the Jewish religion or Baha'i faith according to their respective rites and ceremonies, shall be deemed or adjudged to be void, nor shall the validity of the marriage be in any way affected by want of jurisdiction or authority in the person or Society nor by reason of noncompliance with any of the requirements of this chapter, if the marriage is in other respects lawful and has been performed with a full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.

(b) But whoever gives, or procures to be given, any false information as to the requirements under §§ 15-2-1  15-2-10, or whoever is married without duly proceeding as is required by chapters 1  3 of this title, shall be fined not exceeding fifty dollars ($50.00).

History of Section.
(G.L. 1896, ch. 191, § 22; P.L. 1898, ch. 549, § 1; C.P.A. 1905, § 1228; G.L. 1909, ch. 243, § 22; G.L. 1923, ch. 287, § 22; G.L. 1938, ch. 415, § 22; G.L. 1956, § 15-3-15; P.L. 1988, ch. 84, § 64.)



Chapter 15-3-16 - Solemnization of marriage without authority.

§ 15-3-16 Solemnization of marriage without authority.  Every person who solemnizes a marriage without being legally authorized to do so shall be fined five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 191, § 23; P.L. 1898, ch. 549, § 1; G.L. 1909, ch. 243, § 23; G.L. 1923, ch. 287, § 23; G.L. 1938, ch. 415, § 23; G.L. 1956, § 15-3-16.)



Chapter 15-3-17 - Court orders regarding invalid marriages.

§ 15-3-17 Court orders regarding invalid marriages.  If, as the result of a court decision pursuant to chapter 6 of title 11, chapters 1  3 of this title, or chapter 3 of title 23, any marriage which has occurred in Rhode Island is declared invalid, the court shall order the state registrar of vital records to mark "invalid" the original marriage record on file at the division of vital records and to note the invalidity of the marriage on all other files or references to the marriage.

History of Section.
(P.L. 1983, ch. 198, § 1.)






Chapter 15-3.1 - Civil Unions

Chapter 15-3.1-1 - Definitions.

§ 15-3.1-1 Definitions.  (1) "Certificate of civil union" means a document that certifies that the persons named on the certificate have established a civil union in compliance with this chapter.

(2) "Civil union" means a legal union between two individuals of the same sex established pursuant to this chapter.

(3) "Party to a civil union" means a person who has established a civil union pursuant to this chapter.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-2 - Eligibility.

§ 15-3.1-2 Eligibility.  Persons shall be eligible to enter into a civil union only if both such persons are:

(1) At least eighteen (18) years of age;

(2) Of the same sex;

(3) Not a party to another civil union or a spouse in a marriage with any other person;

(4) Not in a family relationship within the degrees stated in Rhode Island general laws § 15-1-1 or § 15-1-2; and

(5) Neither person is mentally incompetent at the time of the civil union.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-3 - License requirements.

§ 15-3.1-3 License requirements.  (a) Persons intending to form a civil union in this state must first obtain a license from the town or city in which:

(1) One of the parties to the civil union resides; or

(2) In the case of both parties being nonresidents of this state the city or town in which the proposed civil union is to be performed.

(b) Before any license shall be issued to any person who, having previously been married or been a party in a civil union to someone other than their intended civil union partner, the person shall present to the town or city clerk a certified copy of the decree granting the divorce or dissolving the civil union.

(c) The license required in: (a) shall be valid for three (3) months after the date of issue, and if unused at the expiration of the three (3) months, the party or parties having the possession of the license shall immediately return it to the town or city clerk from whom it was obtained.

(d) License fee. For issuing the civil union license the town or city clerk shall collect a fee of twenty-four dollars ($24.00). The city or town shall retain eight dollars ($8.00), and transmit sixteen dollars ($16.00) to the general treasurer of the State of Rhode Island who shall be responsible for depositing eight dollars ($8.00) of the sixteen dollars ($16.00) received into the family and children trust fund created by Rhode Island general laws § 42-72-30. Each clerk shall keep an accurate account of all fees charged and received under this section and shall transmit all sums due to the general treasurer at least monthly in the manner and with the forms which the general treasurer shall prescribe.

(e) The several town and city clerks shall record, in separate books to be kept by them for that purpose, the information furnished to them and subscribed to as provided in this section. Further, town and city clerks shall treat the civil union certificate as a vital record pursuant to Rhode Island general laws chapter 23-3.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-4 - Certification of civil unions.

§ 15-3.1-4 Certification of civil unions.  Officials empowered to certify persons in civil unions:

(1) Every ordained clergy or elder in good standing, every justice of the supreme court, superior court, family court, workers' compensation court, district court or traffic tribunal, the clerk of the supreme court, every clerk or general chief clerk of a superior court, family court, district court, or traffic tribunal, magistrates, special or general magistrates of the superior court, family court, traffic tribunal or district court, administrative clerks of the district court, administrators of the workers' compensation court, every former justice or judge and former administrator of these courts and every former chief clerk of the district court, and every former clerk or general chief clerk of a superior court, the secretary of the senate, elected clerks of the general assembly, any former secretary of the senate or any former elected clerk of the general assembly who retires after July 1, 2007, judges of the United States appointed pursuant to Article III of the United States Constitution, bankruptcy judges appointed pursuant to Article I of the United States Constitution, and United States magistrate judges appointed pursuant to federal law, may certify a civil union in any city or town in this state; and every justice and every former justice of the municipal courts of the cities and towns in this state and of the police court of the town of Johnston and every probate judge and every former probate judge may certify a civil union in any city or town in this state, and wardens of the town of New Shoreham may certify persons in civil unions in New Shoreham.

(2) Every certification of a civil union shall be held in the presence of at least two (2) witnesses besides the person officiating the certification and no minister, justice or other authorized person shall perform the civil union certification until the persons to be certified in a civil union have presented him or her the license named in this section.

(3) Every minister, justice, or other authorized person who certifies any persons in a civil union shall endorse the "License and Certificate of Civil Union" presented to him or her by the persons and certify that the persons were certified in a civil union in accordance with the laws of the State of Rhode Island and the person who certifies the parties in the civil union shall complete all the information on the "License and Certificate of Civil Union" and file the form within ninety- six (96) hours following the date of the civil union certification with the clerk in the town or city from which the license was issued.

(4) The town or city clerk to whom the civil union certificate is returned shall carefully file and preserve the return.

(5) If any person has any lawful objection to the civil union of any two (2) persons, he or she may state the objection in writing, under his or her hand, to the minister, justice or other authorized person about to certify the civil union, at which time the minister, justice or other authorized person shall proceed no further in the civil union until the lawful objection has been removed.

(6) Every minister, justice, or other authorized person who certifies persons in a civil union without first receiving the license required by this chapter containing the required information, or whenever the certification of the civil union has been lawfully objected to and the impediment is not removed, or when the person certifies parties in a civil union that he or she knows to have a husband, wife, or other civil union partner shall be imprisoned not exceeding six (6) months or fined not exceeding one thousand dollars ($1,000).

(7) No civil union certified before a person professing to have a license or professing to be qualified to certify the civil union shall be deemed or adjudged to be void, nor shall the validity of the civil union be in any way affected by want of jurisdiction or authority in the person by noncompliance with any of the requirements of this chapter, if the civil union is in other respects lawful and has been certified with a full belief on the part of the parties to the civil union, or either of them, that they have lawfully certified in a civil union.

(8) Every person who certifies a civil union without being legally authorized to do so shall be fined five hundred dollars ($500).

(9) If, as the result of a court decision, any civil union which has occurred in Rhode Island is declared invalid, the court shall order the state registrar of vital records to mark "invalid" the original civil union record on file at the division of vital records and to note the invalidity of the civil union on all other files or references to the civil union.

(10) Whoever provides any false information as to the requirements under this chapter, or whoever enters into a civil union without duly proceeding as is required by this chapter, shall be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-5 - Conscience and religious organizations protected.

§ 15-3.1-5 Conscience and religious organizations protected.  (a) Notwithstanding any other provision of law to the contrary, no religious or denominational organization, no organization operated for charitable or educational purpose which is supervised or controlled by or in connection with a religious organization, and no individual employed by any of the foregoing organizations, while acting in the scope of that employment, shall be required:

(1) To provide services, accommodations, advantages, facilities, goods, or privileges for a purpose related to the solemnization, certification, or celebration of any civil union; or

(2) To solemnize or certify any civil union; or

(3) To treat as valid any civil union;

if such providing, solemnizing, certifying, or treating as valid would cause such organizations or individuals to violate their sincerely held religious beliefs.

(b) No organization or individual as described in subsection (a) above who fails or refuses to provide, solemnize, certify, or treat as valid, as described in subdivision (a)(1), (a)(2) or (a)(3) above, persons in a civil union, shall be subject to a fine, penalty, or other cause of action for such failure or refusal.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-6 - Benefits, protections, and responsibilities.

§ 15-3.1-6 Benefits, protections, and responsibilities.  A party to a civil union lawfully entered into pursuant to this chapter shall have all the rights, benefits, protections, and responsibilities under law, whether derived from statutes, administrative rules, court decisions, the common law, or any other source of civil or criminal law as people joined together pursuant to chapter 15-3.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-7 - References and inclusions.

§ 15-3.1-7 References and inclusions.  A party to a civil union shall be included in any definition or use of any term that denotes the spousal relationship, whether or not gender specific, as those or related terms designating that relationship are used throughout the laws of the State of Rhode Island.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-8 - Reciprocity.

§ 15-3.1-8 Reciprocity.  A civil union or registered domestic partnership that extends benefits and responsibilities without the status of marriage and is legally entered into in another jurisdiction shall be recognized in Rhode Island as a civil union; provided, that the relationship meets the eligibility requirements of this chapter.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-9 - Dissolution of civil unions.

§ 15-3.1-9 Dissolution of civil unions.  The family court, as established by Rhode Island general laws § 8-10-3, shall have jurisdiction over all proceedings regarding dissolution of civil unions. In all relevant respects, the dissolution of civil unions shall follow the procedures and be subject to the substantive rights and obligations outlined in chapter 15-5.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-10 - Requirement of department of health  Civil unions.

§ 15-3.1-10 Requirement of department of health  Civil unions.  (a) The department of health, office of vital statistics shall draft and distribute applications for civil unions to every town and city within the state.

History of Section.
(P.L. 2011, ch. 198, § 1.)



Chapter 15-3.1-11 - Severability.

§ 15-3.1-11 Severability.  If any part of this chapter or its application to any person or circumstance is adjudged invalid, the adjudication or application shall not affect the validity of this act as a whole or any other part.

History of Section.
(P.L. 2011, ch. 198, § 1.)






Chapter 15-4 - Married Women's Rights

Chapter 15-4-1 - Ownership of separate property.

§ 15-4-1 Ownership of separate property.  The real estate, chattels real, and personal estate which are the property of any woman before marriage, or which may become the property of any woman after marriage, or which may be acquired by her own industry, including damages recovered in suits or proceedings for her benefit and compensation for her property taken for public use, and the proceeds of all such property, shall be and remain her sole and separate property free from control of her husband.

History of Section.
(G.L. 1896, ch. 194, § 1; G.L. 1909, ch. 246, § 1; G.L. 1923, ch. 290, § 1; G.L. 1938, ch. 417, § 1; G.L. 1956, § 15-4-1.)



Chapter 15-4-2 - Receipt of property and release of debts by married woman.

§ 15-4-2 Receipt of property and release of debts by married woman.  The sole and separate receipt, order, or discharge of the wife for the payment and delivery to her, or to any person upon her order, of her own property, or the rents and profits of her property, including money on deposit in any savings bank or institution for savings, or other banking institution, and for the payment of any debt or damage to her belonging from any person or corporation, whether secured by mortgage or otherwise, shall be a sufficient discharge for it; and she may, in her own name or by her own separate deed, discharge any such mortgage or security.

History of Section.
(G.L. 1896, ch. 194, § 2; G.L. 1909, ch. 246, § 2; G.L. 1923, ch. 290, § 2; G.L. 1938, ch. 417, § 2; G.L. 1956, § 15-4-2.)



Chapter 15-4-3 - Power to contract.

§ 15-4-3 Power to contract.  A married woman may make any contract the same as if she were single and unmarried, and with the same rights and liabilities.

History of Section.
(G.L. 1896, ch. 194, § 3; P.L. 1896, ch. 335, § 1; G.L. 1909, ch. 246, § 3; G.L. 1923, ch. 290, § 3; G.L. 1938, ch. 417, § 3; G.L. 1956, § 15-4-3.)



Chapter 15-4-4 - Conveyance of property to or from husband or other persons.

§ 15-4-4 Conveyance of property to or from husband or other persons.  A married woman may sell and convey directly to, or may take directly from, her husband or any other person any estate or interest in any real or personal property in the same manner and with the same effect as if she were single and unmarried. Nothing contained in this section shall be construed to support any transfer made between husband and wife in fraud of creditors.

History of Section.
(G.L. 1896, ch. 194, § 5; G.L. 1909, ch. 246, § 4; G.L. 1923, ch. 290, § 4; G.L. 1938, ch. 417, § 4; G.L. 1956, § 15-4-4.)



Chapter 15-4-5 - Acknowledgment of deeds and letters of attorney.

§ 15-4-5 Acknowledgment of deeds and letters of attorney.  The deed of a married woman conveying her separate interest in any lands, tenements, or hereditaments shall be acknowledged by her in the same manner as if she were single and unmarried. If any deed affecting her right of life estate created by chapter 25 of title 33 in any estate of her husband during his life is executed by attorney of the wife, the letter of attorney shall be acknowledged in the same manner as if she were single and unmarried.

History of Section.
(G.L. 1896, ch. 194, § 6; G.L. 1909, ch. 246, § 5; G.L. 1923, ch. 290, § 5; G.L. 1938, ch. 417, § 5; G.L. 1956, § 15-4-5.)



Chapter 15-4-6 - Release of interest.

§ 15-4-6 Release of interest.  A married woman, including a minor, may bar her right of life estate created by chapter 25 of title 33 in any estate of her husband by joining with him in the deed conveying the estate, and releasing her claim to life estate created by chapter 25 of title 33, or by releasing her right of life estate by her separate deed acknowledged in the same manner as provided in § 15-4-5.

History of Section.
(G.L. 1896, ch. 194, § 7; G.L. 1909, ch. 246, § 6; G.L. 1923, ch. 290, § 6; G.L. 1938, ch. 417, § 6; P.L. 1947, ch. 1914, § 1; G.L. 1956, § 15-4-6.)



Chapter 15-4-7 - Testamentary power.

§ 15-4-7 Testamentary power.  Any married woman of sane mind and not less than eighteen (18) years of age may dispose of her real or personal estate or any portion of her real or personal estate by last will and testament, executed in the manner in which other wills are required to be executed for disposition of like property.

History of Section.
(G.L. 1896, ch. 194, § 8; G.L. 1909, ch. 246, § 7; G.L. 1923, ch. 290, § 7; G.L. 1938, ch. 417, § 7; G.L. 1956, § 15-4-7; P.L. 1988, ch. 84, § 65.)



Chapter 15-4-8 - Rights of spouses in real estate.

§ 15-4-8 Rights of spouses in real estate.  The rights of a spouse in the real estate of his or her spouse, as created by chapter 25 of title 33, shall not be impaired by the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 194, § 9; G.L. 1909, ch. 246, § 8; P.L. 1919, ch. 1787, § 6; G.L. 1923, ch. 290, § 8; G.L. 1938, ch. 417, § 8; G.L. 1956, § 15-4-8.)



Chapter 15-4-9 - Trade or business  Partnership with husband.

§ 15-4-9 Trade or business  Partnership with husband.  A married woman may carry on any trade or business as if she were single and unmarried; but her husband shall not be liable for her debts, contracts, or torts from that trade or business. A husband and wife may be partners in a trading or any other type of partnership.

History of Section.
(G.L. 1896, ch. 194, § 10; G.L. 1909, ch. 246, § 9; G.L. 1923, ch. 290, § 9; G.L. 1938, ch. 417, § 9; P.L. 1944, ch. 1397, § 1; G.L. 1956, § 15-4-9.)



Chapter 15-4-10 - Power to act as fiduciary.

§ 15-4-10 Power to act as fiduciary.  A married woman may be, give bond as, and exercise the powers: (1) of trustee, when appointed by deed; (2) of executrix, trustee, or guardian, when appointed under a will or by a court of competent jurisdiction; or (3) of administratrix or guardian, when appointed by a court of competent jurisdiction, in the same manner and with the same rights and liabilities in all respects as if she were single and unmarried, and irrespective of the time of her marriage.

History of Section.
(G.L. 1896, ch. 194, § 11; P.L. 1902, ch. 961, § 1; G.L. 1909, ch. 246, § 10; G.L. 1923, ch. 290, § 10; G.L. 1938, ch. 417, § 10; G.L. 1956, § 15-4-10.)



Chapter 15-4-11 - Agent for husband  Husband as agent.

§ 15-4-11 Agent for husband  Husband as agent.  The wife may act as agent or attorney of her husband, and the husband may act as the agent or attorney of his wife.

History of Section.
(G.L. 1896, ch. 194, § 12; G.L. 1909, ch. 246, § 11; G.L. 1923, ch. 290, § 11; G.L. 1938, ch. 417, § 11; G.L. 1956, § 15-4-11.)



Chapter 15-4-12 - Liability for contracts or torts of husband or wife.

§ 15-4-12 Liability for contracts or torts of husband or wife.  The husband shall not be liable by reason of the marital relation: (1) for any contract made or for any tort committed by his wife prior to their marriage; (2) for any contract made after marriage by his wife; (3) for torts committed by his wife after marriage, unless he participates in them or coerces her to do so. The wife or her property shall not be liable for the contracts or the torts of her husband.

History of Section.
(G.L. 1896, ch. 194, § 14; G.L. 1909, ch. 246, § 12; G.L. 1923, ch. 290, § 12; G.L. 1938, ch. 417, § 12; G.L. 1956, § 15-4-12.)



Chapter 15-4-13 - Liability of property to attachment and levy  Liens.

§ 15-4-13 Liability of property to attachment and levy  Liens.  The property secured to a married woman by this chapter shall be liable to attachment and levy for her debts, and to levy for judgment in any action of tort against her, as if she were single and unmarried; and nothing in this chapter shall be construed to impair any lien or right of lien on her property or any remedy provided by law for the enforcement of the lien.

History of Section.
(G.L. 1896, ch. 194, § 15; G.L. 1909, ch. 246, § 13; G.L. 1923, ch. 290, § 13; G.L. 1938, ch. 417, § 13; G.L. 1956, § 15-4-13.)



Chapter 15-4-14 - Proceeding by or against married woman.

§ 15-4-14 Proceeding by or against married woman.  (a) In all actions, suits, and proceedings by or against a married woman, she shall sue and be sued alone.

(b) In all actions for injuries to the person, a married woman may sue in her own name and may include in the suit a claim for medical and/or hospital and/or dental expenses incurred in her behalf either in her name or that of her husband.

(c) If the husband pays any or all of his wife's bills, the party responsible for the injuries may reimburse him directly and will not be required to pay the bills again.

History of Section.
(G.L. 1896, ch. 194, § 16; G.L. 1909, ch. 246, § 14; G.L. 1923, ch. 290, § 14; G.L. 1938, ch. 417, § 14; G.L. 1956, § 15-4-14; P.L. 1975, ch. 176, § 1.)



Chapter 15-4-15 - Effect of coverture on adverse possession cases.

§ 15-4-15 Effect of coverture on adverse possession cases.  In all causes of action or cases of adverse possession, no exception to the running of the statute of limitations shall be made in favor of a married woman because of her coverture.

History of Section.
(G.L. 1896, ch. 194, § 17; G.L. 1909, ch. 246, § 15; G.L. 1923, ch. 290, § 15; G.L. 1938, ch. 417, § 15; G.L. 1956, § 15-4-15.)



Chapter 15-4-16 - Property of absent or imprisoned husband.

§ 15-4-16 Property of absent or imprisoned husband.  Whenever a husband has abandoned his wife and been absent from the state for the period of one year or more, or whenever the husband is condemned to imprisonment for one year or more, the wife may petition the superior court, wherever sitting, setting forth these facts. Upon satisfactory proof of these facts on hearing, after any notice that the court shall have required to be given, the court may order that the petitioner may have the rents and income of the property, both real and personal, of the absentee or party imprisoned, and the rents and income shall be applied to the support of the petitioner and their minor children until further order of the court. Control and management shall be exercised through the intervention of a trustee appointed by the court; or, if the property is less than three hundred dollars ($300) in value, the whole or any part of the property may be set over to the petitioner absolutely.

History of Section.
(G.L. 1896, ch. 194, § 20; C.P.A. 1905, §§ 1220, 1227; G.L. 1909, ch. 246, § 18; G.L. 1923, ch. 290, § 18; G.L. 1938, ch. 417, § 16; G.L. 1956, § 15-4-16.)



Chapter 15-4-17 - Abolition of interspousal immunity.

§ 15-4-17 Abolition of interspousal immunity.  No cause of action shall be barred on the ground that the parties are married or were married at the time that the cause of action accrued. The common-law doctrine of interspousal immunity is explicitly and totally abrogated.

History of Section.
(P.L. 1987, ch. 124, § 1.)






Chapter 15-5 - Divorce and Separation

Chapter 15-5-1 - Marriages void or voidable  Civil death or presumption of death.

§ 15-5-1 Marriages void or voidable  Civil death or presumption of death.  Divorces from the bond of marriage shall be decreed in case of any marriage originally void or voidable by law, and in case either party is for crime deemed to be or treated as if civilly dead, or, from absence or other circumstances, may be presumed to be actually dead.

History of Section.
(G.L. 1896, ch. 195, § 1; G.L. 1909, ch. 247, § 1; G.L. 1923, ch. 291, § 1; G.L. 1938, ch. 416, § 1; G.L. 1956, § 15-5-1.)



Chapter 15-5-2 - Additional grounds for divorce.

§ 15-5-2 Additional grounds for divorce.  Divorces from the bond of marriage shall also be decreed for the following causes:

(1) Impotency;

(2) Adultery;

(3) Extreme cruelty;

(4) Willful desertion for five (5) years of either of the parties, or for willful desertion for a shorter period of time in the discretion of the court;

(5) Continued drunkenness;

(6) The habitual, excessive, and intemperate use of opium, morphine, or chloral;

(7) Neglect and refusal, for the period of at least one year next before the filing of the petition, on the part of the husband to provide necessaries for the subsistence of his wife, the husband being of sufficient ability; and

(8) Any other gross misbehavior and wickedness, in either of the parties, repugnant to and in violation of the marriage covenant.

History of Section.
(G.L. 1896, ch. 195, § 2; P.L. 1902, ch. 971, § 1; G.L. 1909, ch. 247, § 2; G.L. 1923, ch. 291, § 2; G.L. 1938, ch. 416, § 2; G.L. 1956, § 15-5-2; P.L. 1975, ch. 287, § 1.)



Chapter 15-5-3 - Separation of parties as ground for dissolution  Appeal.

§ 15-5-3 Separation of parties as ground for dissolution  Appeal.  (a) Whenever, in the trial of any petition for divorce from the bond of marriage or any petition for dissolution of a marriage, it shall be alleged in the petition that the parties have lived separate and apart from each other for the space of at least three (3) years, whether voluntarily or involuntary, the court shall, upon a finding that the allegation is true, enter a judgment pending final judgment of divorce, which may include provisions for alimony.

(b) Final judgment shall not be entered until the expiration of twenty (20) days after entry of the judgment pending final judgment or, if the time for taking an appeal has been extended pursuant to Rule 4 of the Rules of Appellate Procedure, Article I, Rule 4 of the Supreme Court Rules, until the expiration of the extended period.

(c) Final judgment may be entered ex parte and in chamber on the suggestion of the prevailing party.

(d) If no final judgment is presented to the court for entry within thirty (30) days next after the expiration of twenty (20) days from the date of decision, after this a final judgment may be entered only in open court and on motion.

(e) Notice of the filing of the motion shall not be required in cases in which the original petition is unanswered.

(f) The taking of an appeal shall operate as a stay of the judgment during the pendency of the appeal. Upon motion and for good cause shown:

(1) The family court may, prior to the filing of a notice of appeal, order that the judgment become final and operative immediately; and

(2) The supreme court may, in the event an appeal is taken, vacate the automatic stay provided under this section.

History of Section.
(G.L. 1896, ch. 195, § 3; G.L. 1909, ch. 247, § 3; G.L. 1923, ch. 291, § 3; G.L. 1938, ch. 416, § 3; G.L. 1956, § 15-5-3; P.L. 1972, ch. 214, § 1; P.L. 1976, ch. 338, § 1; P.L. 1977, ch. 104, § 1; P.L. 1979, ch. 329, § 1; P.L. 1984, ch. 233, § 1; P.L. 1996, ch. 404, § 9.)



Chapter 15-5-3.1 - Divorce on grounds of irreconcilable differences.

§ 15-5-3.1 Divorce on grounds of irreconcilable differences.  (a) A divorce from the bonds of matrimony shall be decreed, irrespective of the fault of either party, on the ground of irreconcilable differences which have caused the irremediable breakdown of the marriage.

(b) In any pleading or hearing for divorce under this section, allegations or evidence of specific acts of misconduct shall be improper and inadmissible, except for the purpose of making a determination pursuant to §§ 15-5-16 and 15-5-16.1, or where child custody is in issue and the evidence is relevant to establish that parental custody would be detrimental to the child, or at a hearing where it is determined by the court to be necessary to establish the existence of irreconcilable differences.

(c) Upon hearing of an action for divorce under this section, the acts of one party shall not negate the acts of the other nor bar the divorce decree.

History of Section.
(P.L. 1975, ch. 287, § 1; 1976, ch. 294, § 2; P.L. 1979, ch. 279, § 3.)



Chapter 15-5-4 - Collusion of parties.

§ 15-5-4 Collusion of parties.  Whenever it appears that the absence, adultery, cruelty, desertion, or other cause of complaint was committed or occasioned by the collusion of the parties, and done or contrived with an intention to procure a divorce, no divorce shall be decreed.

History of Section.
(G.L. 1896, ch. 195, § 4; G.L. 1909, ch. 247, § 4; G.L. 1923, ch. 291, § 4; G.L. 1938, ch. 416, § 4; G.L. 1956, § 15-5-4.)



Chapter 15-5-5 - Uncorroborated testimony of complainant.

§ 15-5-5 Uncorroborated testimony of complainant.  Whenever the act or acts giving rise to the cause for divorce are of a nature that the complaining party could not ordinarily produce corroborating testimony, the court may, in its discretion, if it is satisfied of the existence of the cause in question, the proof in other respects being satisfactory, grant the divorce on the testimony of the complaining party alone.

History of Section.
(G.L. 1938, ch. 416, § 2; P.L. 1939, ch. 707, § 1; G.L. 1956, § 15-5-5; P.L. 2004, ch. 6, § 25.)



Chapter 15-5-9 - Divorce from bed and board.

§ 15-5-9 Divorce from bed and board.  Divorces from bed, board, and future cohabitation, until the parties are reconciled, may be granted for any of the causes for which by law a divorce from the bond of marriage may be decreed, and for other causes which may seem to require a divorce from bed and board; provided, the petitioner is a domiciled inhabitant of this state and has resided in this state for a length of time that, to the court in its discretion, seems to warrant the exercise of the powers in this section conferred. In case of a divorce from bed, board, and future cohabitation, the court may assign to the petitioner a separate maintenance out of the estate or property of the husband or wife, as the case may be, in a manner and of an amount as it may think necessary or proper.

History of Section.
(G.L. 1896, ch. 195, § 8; P.L. 1902, ch. 971, § 2; G.L. 1909, ch. 247, § 8; G.L. 1923, ch. 291, § 8; G.L. 1938, ch. 416, § 8; P.L. 1954, ch. 3308, § 1; P.L. 1956, ch. 3692, § 1; G.L. 1956, § 15-5-9.)



Chapter 15-5-10 - Disposal of certain real estate after filing of complaint.

§ 15-5-10 Disposal of certain real estate after filing of complaint.  At any time after the filing of a complaint for divorce from bed, board, and future cohabitation, and until a decree of reconciliation has been entered, the court, upon the petition of either party seized in his or her own right of real estate in Rhode Island, after notice to the opposing party, after a hearing on the petition, may, if the court finds that justice and the best interests of the party require, enter a decree permitting the party to sell, mortgage, or otherwise dispose of the real estate free of the rights of life estates created by chapter 25 of title 33 of the opposing party. The decree shall contain a description of the real estate sufficient to identify it either by reference to a recorded plat or otherwise, and a certified copy of the decree shall be recorded in the records of land evidence of the city or town in which the real estate is located.

History of Section.
(P.L. 1956, ch. 3692, § 1; G.L. 1956, § 15-5-10; P.L. 1979, ch. 373, § 11.)



Chapter 15-5-11 - Verification of complaint.

§ 15-5-11 Verification of complaint.  Every complaint shall be verified by the plaintiff, if of sound mind and of legal age to consent to marriage; otherwise, upon application to the court and after notice to the party in whose name the complaint is filed, the court may allow the complaint to be verified by a resident guardian or next friend.

History of Section.
(G.L. 1896, ch. 195, § 9; P.L. 1902, ch. 971, § 3; G.L. 1909, ch. 247, § 9; G.L. 1923, ch. 291, § 9; G.L. 1938, ch. 416, § 9; G.L. 1956, § 15-5-11; P.L. 1979, ch. 373, § 11.)



Chapter 15-5-12 - Domicile and residence requirements.

§ 15-5-12 Domicile and residence requirements.  (a) No complaint for divorce from the bond of marriage shall be granted unless the plaintiff has been a domiciled inhabitant of this state and has resided in this state for a period of one year next before the filing of the complaint; provided, that if the defendant has been a domiciled inhabitant of this state and has resided in this state for the period of one year next before the filing of the complaint, and is actually served with process, the requirement of this subsection as to domicile and residence on the part of the plaintiff is deemed satisfied and fulfilled. The residence and domicile of any person immediately prior to the commencement of his or her active service as a member of the armed forces or of the merchant marine of the United States, or immediately prior to his or her absence from the state in the performance of services in connection with military operations as defined in subsection (c) of this section, shall, for the purposes of this section, continue to be his or her residence and domicile during the time of his or her service and for a period of thirty (30) days after this. Testimony to prove domicile and residence may be received through the ex parte affidavit of one witness.

(b) Every word importing the masculine gender only shall be construed in this section to extend to and include females as well as males.

(c) The term "services in connection with military operations" shall be construed in this section to include persons serving with the American Red Cross, the Society of Friends, the Women's Auxiliary Service Pilots, and the United Service Organizations.

History of Section.
(G.L. 1896, ch. 195, § 10; P.L. 1902, ch. 971, § 4; G.L. 1909, ch. 247, § 10; G.L. 1923, ch. 291, § 10; G.L. 1938, ch. 416, § 10; P.L. 1946, ch. 1682, § 1; G.L. 1956, § 15-5-12; P.L. 1975, ch. 214, § 1; P.L. 1979, ch. 373, § 11; P.L. 1996, ch. 145, § 1; P.L. 2004, ch. 6, § 25.)



Chapter 15-5-13 - Venue.

§ 15-5-13 Venue.  (a) All complaints for divorce from the bond of marriage and from bed and board and complaints for relief without commencement of divorce proceedings shall be filed in the county in which the plaintiff is residing, unless the complaint is based upon the residence of the defendant, in which case the complaint shall be filed in Providence County or in the county in which the defendant resides.

(b) All complaints for divorce from the bond of marriage and from bed and board and complaints for relief without commencement of divorce proceedings may be tried and heard in the county in which the plaintiff resides, unless the complaint is based upon the residence of the defendant, in which case the complaint may be heard and tried in Providence County or in the county in which the defendant resides. In the interest of convenience, the court may, with the consent of the chief judge of the family court or any associate justice designated by him or her and the parties, order any such actions transferred to another county.

(c) The chief judge of the family court, or his or her designee, in accordance with the provisions of the Family Court Act, § 8-10-14, may order any complaint for divorce from the bond of marriage and from bed and board and complaints for relief without commencement of divorce proceedings to be transferred to Providence County for trial on the merits should it be determined by the trial judge in the county in which the action was originally brought that the trial would require a minimum of three (3) court days for testimony. Any complaint, which is transferred under this section, shall have priority on the trial calendar in Providence County.

History of Section.
(G.L. 1896, ch. 195, § 11; P.L. 1906, ch. 1304, § 1; G.L. 1909, ch. 247, § 11; G.L. 1923, ch. 291, § 1; G.L. 1938, ch. 416, § 11; P.L. 1942, ch. 1252, § 1; P.L. 1950, ch. 2493, § 1; G.L. 1956, § 15-5-13; P.L. 1969, ch. 65, § 1; P.L. 1979, ch. 373, § 11; P.L. 1982, ch. 234, § 1; P.L. 1990, ch. 219, § 1.)



Chapter 15-5-14 - Return day of petitions  Notice  Issuance of process  Time of hearing.

§ 15-5-14 Return day of petitions  Notice  Issuance of process  Time of hearing.  (a) The court may, by general rule, determine the return day of petitions for divorce and prescribe the notice to be given, within or without the state, on all petitions, and may issue any process that may be necessary to carry into effect all powers conferred upon it in relation to the petitions; and the court may also, by general rule, fix the times, during its session, when all petitions for divorce shall be heard, as they may be filed in Providence, Newport, East Greenwich, or South Kingstown, respectively. These general rules shall, be subject to special orders which the court may make in special cases. Until general rules are made, special order in each case shall be made.

(b) Notwithstanding the provisions of subsection (a) of this section, no petition for divorce or separation shall be in order for hearing until after the expiration of sixty (60) days after the filing of the petition, unless sooner ordered, ex parte, by a justice of the family court. During this period the family counseling service may investigate the circumstances at the discretion of the court, or at the request of either party, counsel the parties, and make recommendations to the court and the parties.

History of Section.
(G.L. 1896, ch. 195, § 12; G.L. 1909, ch. 247, § 12; G.L. 1923, ch. 291, § 12; G.L. 1938, ch. 416, § 12; G.L. 1956, § 15-5-14; P.L. 1961, ch. 73, § 7; P.L. 1987, ch. 134, § 1.)



Chapter 15-5-14.1 - Automatic orders in divorce cases.

§ 15-5-14.1 Automatic orders in divorce cases.  (a) Upon the filing of a complaint for divorce, divorce from bed and board, legal separation, annulment, custody or visitation by the plaintiff and upon service of the petition and summons of the defendant or upon waiver and acceptance of service by the parties, the automatic orders shall be effective with regard to the plaintiff upon the signing of the complaint and with regard to the defendant upon service. A copy of the automatic order shall be served with the summons and complaint.

(b) Neither party shall sell, transfer, encumber, conceal, assign, remove or in any way dispose of, without the consent of the other party in writing, or without an order of the court, any property, individually or jointly held by the parties, except in the usual course of business or for customary and usual household expenses or for reasonable attorneys' fees in connection with this action. Nothing in this section shall be construed to create liability against or affect the validity of the title to real estate of any purchaser of real estate for value when the purchaser acts in good faith and without actual knowledge of the court's order.

(c) Neither party shall incur any unreasonable debts including, but not limited to, further borrowing against any credit line secured by the family residence, further encumbrance of any assets, or unreasonably using credit cards or cash advances against credit or bank cards. Nothing in this section shall be construed to create liability against the creditor under the terms of the original agreement when the creditor acts in good faith and without actual knowledge of the court's order.

(d) Neither party shall permanently remove the minor child or children from the state of Rhode Island without the written consent of the other party or an order of the court.

(e) Neither party shall cause the other party or the children of the marriage to be removed from any medical, hospital and/or dental insurance coverage, and each party shall maintain the existing medical, hospital, and dental insurance coverage in full force and effect.

(f) Neither party shall change the beneficiaries of any existing life insurance policies, and each party shall maintain the existing life insurance, automobile insurance, homeowner's or renter's insurance policies in full force and effect.

(g) If the parties are living together on the date of service of these orders, neither party may deny the other party use of the current primary residence of the parties, whether it be owned or rented property, without court order. This provision shall not apply if there is a prior, contradictory court order.

(h) If the parties share a child or children, a party vacating the family residence shall notify the other party or the other party's attorney, in writing, within forty-eight (48) hours of such move, of an address where the relocated party can receive communication. This provision shall not apply if there is a prior, contradictory court order.

(i) If the parents of the children live apart during the dissolution proceeding, they shall assist their children in having contact with both parties, which is consistent with the habits of the family, personally, by telephone, and in writing unless there is a prior court order.

History of Section.
(P.L. 1998, ch. 262, § 1; P.L. 1999, ch. 280, § 1.)



Chapter 15-5-15 - Orders as to notice.

§ 15-5-15 Orders as to notice.  Whenever any petition for divorce has been filed or is pending in the family court, and the court is of the opinion that sufficient notice of the pendency of the petition has not, from any cause, been given to the adverse party, the court may order notice or further notice to the adverse party to be given in the manner that the court may prescribe.

History of Section.
(G.L. 1896, ch. 195, § 13; C.P.A. 1905, § 1220; G.L. 1909, ch. 247, § 13; G.L. 1923, ch. 291, § 13; G.L. 1938, ch. 416, § 13; G.L. 1956, § 15-5-15; P.L. 1982, ch. 63, § 1.)



Chapter 15-5-16 - Alimony and counsel fees  Custody of children.

§ 15-5-16 Alimony and counsel fees  Custody of children.  (a) In granting any petition for divorce, divorce from bed and board, or relief without the commencement of divorce proceedings, the family court may order either of the parties to pay alimony or counsel fees, or both, to the other.

(b) In determining the amount of alimony or counsel fees, if any, to be paid, the court, after hearing the witnesses, if any, of each party, shall consider:

(i) The length of the marriage;

(ii) The conduct of the parties during the marriage;

(iii) The health, age, station, occupation, amount and source of income, vocational skills, and employability of the parties; and

(iv) The state and the liabilities and needs of each of the parties.

(2) In addition, the court shall consider:

(i) The extent to which either party is unable to support herself or himself adequately because that party is the primary physical custodian of a child whose age, condition, or circumstances make it appropriate that the parent not seek employment outside the home, or seek only part-time or flexible-hour employment outside the home;

(ii) The extent to which either party is unable to support herself or himself adequately with consideration given to:

(A) The extent to which a party was absent from employment while fulfilling homemaking responsibilities, and the extent to which any education, skills, or experience of that party have become outmoded and his or her earning capacity diminished;

(B) The time and expense required for the supported spouse to acquire the appropriate education or training to develop marketable skills and find appropriate employment;

(C) The probability, given a party's age and skills, of completing education or training and becoming self-supporting;

(D) The standard of living during the marriage;

(E) The opportunity of either party for future acquisition of capital assets and income;

(F) The ability to pay of the supporting spouse, taking into account the supporting spouse's earning capacity, earned and unearned income, assets, debts, and standard of living;

(G) Any other factor which the court expressly finds to be just and proper.

(c) For the purposes of this section, "alimony" is construed as payments for the support or maintenance of either the husband or the wife.

(2) Alimony is designed to provide support for a spouse for a reasonable length of time to enable the recipient to become financially independent and self-sufficient. However, the court may award alimony for an indefinite period of time when it is appropriate in the discretion of the court based upon the factors set forth in subdivision (b)(2)(ii)(B). After a decree for alimony has been entered, the court may from time to time upon the petition of either party review and alter its decree relative to the amount and payment of the alimony, and may make any decree relative to it which it might have made in the original suit. The decree may be made retroactive in the court's discretion to the date that the court finds that a substantial change in circumstances has occurred; provided, the court shall set forth in its decision the specific findings of fact which show a substantial change in circumstances and upon which findings of facts the court has decided to make the decree retroactive. Nothing provided in this section shall affect the power of the court as subsequently provided by law to alter, amend, or annul any order of alimony previously entered. Upon the remarriage of the spouse who is receiving alimony, the obligation to pay alimony shall automatically terminate at once.

(d) In regulating the custody of the children, the court shall provide for the reasonable right of visitation by the natural parent not having custody of the children, except upon the showing of cause why the right should not be granted. The court shall mandate compliance with its order by both the custodial parent and the children. In the event of noncompliance, the noncustodial parent may file a motion for contempt in family court. Upon a finding by the court that its order for visitation has not been complied with, the court shall exercise its discretion in providing a remedy, and define the noncustodial parent's visitation in detail. However, if a second finding of noncompliance by the court is made, the court shall consider this to be grounds for a change of custody to the noncustodial parent.

(2) In regulating the custody and determining the best interests of children, the fact that a parent is receiving public assistance shall not be a factor in awarding custody.

(3) A judicial determination that the child has been physically or sexually abused by the natural parent shall constitute sufficient cause to deny the right of visitation. However, when the court enters an order denying visitation under this section, it shall review the case at least annually to determine what, if any, action the parent has taken to rehabilitate himself or herself and whether the denial of visitation continues to be in the child's best interests.

(4) The court may order a natural parent who has been denied the right of visitation due to physical or sexual abuse of his or her child to engage in counseling. The failure of the parent to engage in counseling, ordered by the court pursuant to this section, shall constitute sufficient cause to deny visitation.

(e) In all hearings regarding denial of visitation, the court shall make findings of fact.

(f) This chapter does not affect the right of the family court to award alimony or support pendente lite.

(g) Notwithstanding the provisions of this section and § 15-5-19, the court, when making decisions regarding child custody and visitation, shall consider evidence of past or present domestic violence. Where domestic violence is proven, any grant of visitation shall be arranged so as to best protect the child and the abused parent from further harm.

(2) In addition to other factors that a court must consider in a proceeding in which the court has made a finding of domestic or family violence, the court shall consider as primary the safety and well-being of the child and of the parent who is the victim of domestic or family violence. The court shall also consider the perpetrator's history of causing physical harm, bodily injury or assault to another person.

(3) In a visitation or custody order, as a condition of the order, the court may:

(i) Order the perpetrator of domestic violence to attend and successfully complete, to the satisfaction of the court, a certified batterer's intervention program;

(ii) Order the perpetrator to attend a substance abuse program whenever deemed appropriate;

(iii) Require that a bond be filed with the court in order to ensure the return and safety of the child;

(iv) Order that the address and telephone number of the child be kept confidential;

(v) Order an exchange of the child to occur in a protected setting, or supervised by another person or agency; provided that, if the court allows a family or household member to supervise visitation, the court shall establish conditions to be followed during visitation;

(vi) Order the perpetrator of domestic violence to abstain from possession or consumption of alcohol or controlled substances during the visitation; and

(vii) Impose any other condition that is deemed necessary to provide for the safety of the child, the victim of domestic violence, or other family or household member.

(4) "Domestic violence" means the occurrence of one or more of the following acts between spouses or people who have a child in common:

(i) Attempting to cause or causing physical harm;

(ii) Placing another in fear of imminent serious physical harm;

(iii) Causing another to engage involuntarily in sexual relations by force, threat of force, or duress.

(5) In every proceeding in which there is at issue the modification of an order for custody or visitation of a child, the finding that domestic or family violence has occurred since the last custody determination constitutes a prima facie finding of a change of circumstances.

(6) The fact that a parent is absent or relocates because of an act of domestic or family violence by the other parent shall not weigh against the relocating or absent parent in determining custody and visitation.

(7) A party's absence, relocation, or failure to comply with custody and visitation orders shall not, by itself, be sufficient to justify a modification of a custody or visitation order if the reason for the absence, relocation, or failure to comply is the party's activation to military service or deployment out of state.

If there is no existing order establishing the terms of parental rights and responsibilities or parent-child contact and it appears that deployment or mobilization is imminent, upon motion by either parent, the court shall expedite a hearing to establish temporary parental rights and responsibilities and parent-child contact to ensure the deploying parent has access to the child, to ensure disclosure of information, to grant other rights and duties set forth herein, and to provide other appropriate relief. Any initial pleading filed to establish parental rights and responsibilities for or parent-child contact with a child of a deploying parent shall be so identified at the time of filing by stating in the text of the pleading the specific facts related to deployment.

History of Section.
(P.L. 1979, ch. 279, § 2; P.L. 1979, ch. 338, § 1; P.L. 1980, ch. 406, § 5; P.L. 1981, ch. 320, § 1; P.L. 1984, ch. 79, § 1; P.L.1991, ch. 225, § 1; P.L. 1992, ch. 246, § 1; P.L. 1993, ch. 78, § 1; P.L. 1999, ch. 302, § 1; P.L. 2000, ch. 28, § 1; P.L. 2000, ch. 315, § 1; P.L. 2002, ch. 135, § 1; P.L. 2002, ch. 248, § 1; P.L. 2011, ch. 209, § 1; P.L. 2011, ch. 314, § 1; P.L. 2012, ch. 218, § 1; P.L. 2012, ch. 231, § 1.)



Chapter 15-5-16.1 - Assignment of property.

§ 15-5-16.1 Assignment of property.  (a) In addition to or in lieu of an order to pay spousal support made pursuant to a complaint for divorce, the court may assign to either the husband or wife a portion of the estate of the other. In determining the nature and value of the property, if any, to be assigned, the court after hearing the witnesses, if any, of each party shall consider the following:

(1) The length of the marriage;

(2) The conduct of the parties during the marriage;

(3) The contribution of each of the parties during the marriage in the acquisition, preservation, or appreciation in value of their respective estates;

(4) The contribution and services of either party as a homemaker;

(5) The health and age of the parties;

(6) The amount and sources of income of each of the parties;

(7) The occupation and employability of each of the parties;

(8) The opportunity of each party for future acquisition of capital assets and income;

(9) The contribution by one party to the education, training, licensure, business, or increased earning power of the other;

(10) The need of the custodial parent to occupy or own the marital residence and to use or own its household effects taking into account the best interests of the children of the marriage;

(11) Either party's wasteful dissipation of assets or any transfer or encumbrance of assets made in contemplation of divorce without fair consideration; and

(12) Any factor which the court shall expressly find to be just and proper.

(b) The court may not assign property or an interest in property held in the name of one of the parties if the property was held by the party prior to the marriage, but may assign income which has been derived from the property during the term of the marriage, and the court may assign the appreciation of value from the date of the marriage of property or an interest in property which was held in the name of one party prior to the marriage which increased in value as a result of the efforts of either spouse during the marriage. The court also shall not assign property or an interest in property which has been transferred to one of the parties by inheritance before, during, or after the term of the marriage. The court shall not assign property or an interest in property which has been transferred to one of the parties by gift from a third party before, during, or after the term of the marriage.

(c) The assignment of property, if any, to be made shall precede the award of alimony, since the needs of each party will be affected by the assignment of property, and once made in a final decree shall be final, subject only to any right of appeal which the parties may have. Any assignment made by the family court shall be regarded as a judgment for debt so that suit may be brought or execution may issue on the debt for the property due and undelivered, or the amount due and unpaid to be shown by affidavits of the person entitled to the property and the attorney of record of the person, the executions to run against the goods and chattels of the husband and wife, as the case may be; and the court may make all necessary orders and decrees concerning the suits or executions.

History of Section.
(P.L. 1992, ch. 269, § 2; P.L. 1996, ch. 404, § 10; P.L. 2004, ch. 6, § 25.)



Chapter 15-5-16.1.1 - Deferment of sale of home.

§ 15-5-16.1.1 Deferment of sale of home.  (a) As used in this section, the following words and terms have the following meanings unless the context indicates another or different meaning or intent:

(1) "Custodial parent" means a party awarded physical custody of a child.

(2) "Deferred sale of home order" means an order that temporarily delays the sale and awards the temporary exclusive use and possession of the family home to a custodial parent of minor children, or children for whom support is authorized under this chapter, whether or not the custodial parent has sole or joint custody, in order to minimize the adverse impact of divorce on the welfare of the children.

(3) "Resident parent" means a party who has requested or who has already been awarded a deferred sale of home order.

(b) In any case in which one of the parties has requested a deferred sale of home order pursuant to this section, the court shall first determine whether it is economically feasible to maintain the payments of any note secured by a mortgage or other liens, property taxes, or insurance for the home during the period the sale of the home is deferred. In making this determination, the court shall consider the resident parent's income, the availability of spousal support, child support, or both spousal and child support, and any other sources of funds available to make those payments. The intent in requiring this determination is to avoid defaults on the payments of notes and resulting foreclosures, to avoid inadequate insurance coverage, to prevent deterioration of the condition of the family home, and to prevent any other circumstances which would jeopardize both parents' equity in the home. After making the determination that it is economically feasible to consider ordering a deferred sale of the family home, the court in exercising its discretion to grant or deny a deferred sale of home order, shall consider whether it is in the best interest of the child or children.

(c) Upon a determination pursuant to subsection (b) of this section that a deferred sale of home order is indicated in order to minimize the adverse impact of divorce on the child, the court may make such an order. The order shall include the duration of the order, may include the legal description and assessor's plat and lot number of the real property which is subject to the order, and may be recorded in the office of the registry of deeds of the city or town in which the real property is located.

(d) The court may make an order specifying the parties' respective responsibilities for the payment of the costs of routine maintenance and capital improvements.

(e) Except as otherwise agreed to by the parties in writing, the following shall apply:

(1) A deferred sale of home order may be modified or terminated at any time at the discretion of the court.

(2) If the party awarded the deferred sale of home order remarries, or if there is otherwise a change in circumstances affecting the determinations made pursuant to subsection (b) of this section or affecting the economic status of the parties or the children on which the award is based, a rebuttable presumption, affecting the burden of proof, is created that further deferral of the sale is no longer an equitable method of minimizing the adverse impact of the divorce on the children.

(f) In making an order pursuant to this section, the court shall reserve jurisdiction to determine any and all issues that arise with respect to the deferred sale of home order including, but not limited to, the maintenance of the home and the tax consequences to each party.

History of Section.
(P.L. 1992, ch. 268, § 1.)



Chapter 15-5-16.2 - Child support.

§ 15-5-16.2 Child support.  (a) In a proceeding for divorce, divorce from bed and board, a miscellaneous petition without the filing of divorce proceedings, or child support, the court shall order either or both parents owing a duty of support to a child to pay an amount based upon a formula and guidelines adopted by an administrative order of the family court. If, after calculating support based upon court established formula and guidelines, the court, in its discretion, finds the order would be inequitable to the child or either parent, the court shall make findings of fact and shall order either or both parents owing a duty of support to pay an amount reasonable or necessary for the child's support after considering all relevant factors including, but not limited to:

(1) The financial resources of the child;

(2) The financial resources of the custodial parent;

(3) The standard of living the child would have enjoyed had the marriage not been dissolved;

(4) The physical and emotional condition of the child and his or her educational needs; and

(5) The financial resources and needs of the non-custodial parent.

(b) The court may, if in its discretion it deems it necessary or advisable, order child support and education costs for children attending high school at the time of their eighteenth (18th) birthday and for ninety (90) days after graduation, but in no case beyond their nineteenth (19th) birthday.

Notwithstanding the foregoing, the court, in its discretion, may order child support, in the case of a child with a severe physical or mental impairment still living with or under the care of a parent, beyond the child's emancipation as defined above. The court shall consider the following factors when making its determination: (1) the nature and extent of the disability; (2) the cost of the extraordinary medical expenses; (3) the ability of the child to earn income; (4) the financial resources of the child; (5) the financial resources of the parents; (6) the inability of the primary caregiver of the child to sustain gainful employment on a full-time basis due to the care necessitated by the child. The onset of the disability must have occurred prior to the emancipation event. If a child support order for a child with a severe physical or mental impairment has been terminated, suspended or expired, the court shall consider the factors in this paragraph and has the discretion to order child support for this child prospectively based upon established child support guidelines. The court may periodically review the case to determine if circumstances warrant the continuation of child support.

(c) The court may, if in its discretion it deems it necessary or advisable, appoint an attorney or a guardian ad litem to represent the interest of a minor or dependent child with respect to his or her support, custody, and visitation.

(i) In determining whether an appointment should be made, the court shall consider the extent to which a guardian ad litem may assist in providing information concerning the best interest of the child; the age of the child; the wishes of the parents as well as their financial resources; the nature of the proceeding including the level of contentiousness, allegations of child abuse or domestic violence and the risk of harm to the child if a guardian is not appointed; or conflicts of interest between the child and parents or siblings;

(ii) The guardian ad litem shall be appointed from a list of persons properly credentialed pursuant to administrative orders of the chief judge of the family court;

(iii) The court shall enter an order of appointment stating the specific assignment the optional and mandatory duties of the guardian ad litem, the guardian's access to the child and confidential information regarding the child, and a provision for payment of the costs and fees of the guardian ad litem;

(iv) Communications made to a guardian, including those made by a child, are not privileged and may or may not be disclosed to the parties, the court or to professionals providing services to the child or the family;

(v) The guardian ad litem shall meet with the child, conduct an investigation and upon request of the court shall prepare an oral or written report that contains the procedural background of the case, identification of all persons interviewed and other sources of information, a statement of the child's emotional, medical, educational and social service needs, the child's wishes and other factors relevant to the court's determination regarding the best interests of the child;

(vi) Any written report of the guardian ad litem shall be marked as a full exhibit in the proceedings, subject to cross-examination;

(vii) If the guardian ad litem requests confidential health care information and consent is withheld, he or she shall apply to the court for leave to obtain such information after compliance with § 5-37.3-6.1;

(viii) The guardian ad litem shall be given notice of and should appear at all proceedings in family court that affect the interests of the child;

(ix) A person serving as a guardian ad litem under this section acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem;

(x) The chief judge of the family court shall issue, through administrative orders, rules governing the appointment and performance of guardians ad litem in domestic proceedings.

(2) After a decree for support has been entered, the court may from time to time upon the petition of either party review and alter its decree relative to the amount of support and the payment of it, and may make any decree relative to it which it might have made in the original suit. The decree may be made retroactive in the court's discretion only to the date that notice of a petition to modify was given to the adverse party if the court finds that a substantial change in circumstances has occurred; provided, that the court shall set forth in its decision the specific findings of fact which show a substantial change in circumstances and upon which findings of facts the court has decided to make the decree retroactive. The child support order shall continue in full force and effect, by wage withholding, after the youngest child is emancipated, and shall be applied towards any arrearage due and owing, as indicated on the child support computer system. Upon satisfaction of the arrears due and owing the child support order shall be automatically suspended and wage withholding terminated without the necessity of returning to family court.

(d) In a proceeding to enforce a child support order, or a spousal support order for a custodial parent having custody of a minor child, the court or its magistrate may assign to the obligee such tangible personal property of the obligor that will be sufficient to satisfy the child or spousal support arrearage owed. The court or its magistrate, after a hearing, shall establish the amount of the child or spousal support arrearage, and the nature and value of the tangible personal property. To effect the assignment, the court or its magistrate may order the obligor to execute and deliver the documents of title which may be necessary to complete the transfer of title to the property, and may order the obligor to deliver possession of the property to the obligee. Whenever the obligor fails to comply with the order assigning the property, the order of assignment shall be regarded as a judgment vesting title to the property in the obligor as fully and completely as if the obligor had executed and delivered the documents of title.

(2) Any order for child support issued by the family court shall contain a provision requiring either or both parents owing a duty of support to a child to obtain health insurance coverage for the child when coverage is available to the parent or parents through their employment without cost or at a reasonable cost. "Reasonable cost" shall be defined in accordance with guidelines adopted by administrative order of the family court in conjunction with the child support guidelines.

(3) Any existing child support orders may be modified in accordance with this subsection unless the court makes specific written findings of fact that take into consideration the best interests of the child and conclude that a child support order or medical order would be unjust or inappropriate in a particular case.

(4) In addition, the national medical support notice shall be issued with respect to all orders issued, enforced, or modified on or after October 1, 2002, in accordance with chapter 29 of title 15. The notice shall inform the employer of provisions in the child support order, for health care coverage for the child, and contain instructions on how to implement this coverage. In lieu of the court ordering the non-custodial parent to obtain or maintain health care coverage for the child, the court may order the non-custodial parent to contribute a weekly cash amount towards the medical premium for health care coverage paid by the state of Rhode Island and/or the custodial parent. The method to determine a reasonable weekly amount shall be addressed in the family court administrative order pertaining to the child support guidelines.

(e) In a proceeding to establish support, the court in its discretion may, after opportunity for a hearing, issue a temporary order for child support payable into the registry of the court and to be held pending entry of judgment. In the event of a final adjudication requiring no payment or payments in an amount less than those payments which have been made pursuant to a temporary order under this section, the defendant shall be entitled to a refund of all or a portion of the amounts paid.

(f) In any proceeding to establish support, or in any case in which an obligor owes past due support, for a child or children receiving public assistance pursuant to chapter 5.1 of title 40, the court or its magistrate, upon a finding that an able bodied absent parent obligor is unemployed, underemployed or lacks sufficient income or resources from which to make payment of support equal to the public assistance payment for the child or children, or is unable to pay the arrearages in accordance with a payment plan, may order that parent to perform unpaid community service for at least twenty (20) hours per week through community service placements arranged and supervised by the department of human services or to participate in any work activities that the court deems appropriate. The performance of community service shall not be a basis for retroactive suspension of arrears due and owing.

(g) In any proceeding to establish support for a minor child whose adjudicated parent is a minor (minor-parent), the court or its magistrate may order a grandparent of the minor child to reimburse the department of human services in an amount not to exceed the total amount of cash assistance benefits paid to or for the minor child pursuant to chapter 5.1 of title 40 until the minor-parent reaches the age of eighteen (18), less any payment made to the department by the minor parent.

(2) The obligation of reimbursement for the minor child shall be the joint and several responsibility of the minor parent and the grandparent(s) until the minor parent reaches the age of eighteen (18); provided, that each joint obligor shall have a right of contribution against each joint obligor, which right shall be enforceable by an action in the family court.

(h) All support orders established or modified in the state on or after October 1, 1998, shall be recorded with the Rhode Island family court department of human services child support computer enforcement system, which maintains the official registry of support orders entered in accordance with applicable administrative orders issued by the Rhode Island family court. The support order shall be recorded whether or not services are being provided under the IV-D state plan.

(2) The obligee to a paternity or child support proceeding shall be required to file with the family court, upon the entry of the order, the appropriate form as provided by family court which includes the full name of the parties, residential and mailing address, telephone number, drivers license number, social security number and the name, address and telephone number of the employer. The form shall also include the full order amount and date and amount of arrearages if any, the name of the child(ren), their date of birth, address and social security number and any other information as required by administrative order.

(3) After this, each party is required to file an amended form whenever any of the information contained on the original form has been changed in any way, within ten (10) days of the change. The information shall be entered in the child support enforcement computer system within five (5) business days of receipt of the amended form.

(i) In any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of such a party, the court may deem state due process requirements for notice and service of process to be met with respect to the party, upon service by first class mail or, where appropriate, by service as specified in the Rhode Island rules of procedure for domestic relations for the Family Court of Rhode Island, of written notice to the most recent residential or employer address of record.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1979, ch. 279, § 2; P.L. 1981, ch. 320, § 1; P.L. 1984, ch. 167, § 1; P.L. 1984, ch. 281, § 2; P.L. 1985, ch. 202, § 1; P.L. 1987, ch. 374, § 2; P.L. 1995, ch. 370, art. 29, § 4; P.L. 1995, ch. 374, § 4; P.L. 1996, ch. 129, § 2; P.L. 1996, ch. 131, § 2; P.L. 1996, ch. 132, § 2; P.L. 1996, ch. 133, § 2; P.L. 1997, ch. 170, § 1; P.L. 1998, ch. 370, § 1; P.L. 1998, ch. 390, § 1; P.L. 1998, ch. 417, § 1; P.L. 1998, ch. 442, § 8; P.L. 2001, ch. 155, § 1; P.L. 2002, ch. 314, § 1; P.L. 2003, ch. 278, § 1; P.L. 2003, ch. 348, § 1; P.L. 2008, ch. 62, § 1; P.L. 2008, ch. 66, § 1; P.L. 2009, ch. 95, § 1; P.L. 2009, ch. 102, § 1; P.L. 2011, ch. 208, § 1; P.L. 2011, ch. 233, § 1.)



Chapter 15-5-16.2.1 - Credit rating.

§ 15-5-16.2.1 Credit rating.  Credit bureaus are required to take into consideration a non-custodial parent's child support obligations and his or her delinquencies in this regard, and these delinquencies shall be verified by either the court or by the bureau of family support.

History of Section.
(P.L. 1984, ch. 406, § 1.)



Chapter 15-5-16.2.2 - Service of court papers at work.

§ 15-5-16.2.2 Service of court papers at work.  No employer in this state is permitted to refuse or obstruct the service of family court process relating to child or spousal support upon an employee at the place of employment and the service shall not be grounds for dismissal of the employee. The employer may designate an area where the service may be effected.

History of Section.
(P.L. 1984, ch. 406, § 1; P.L. 1985, ch. 407, § 1.)



Chapter 15-5-16.2.3 - Continuances  Compensation for lost wages.

§ 15-5-16.2.3 Continuances  Compensation for lost wages.  In any matter related to child support or support for a custodial parent having custody of a minor child, except when a continuance is mutually agreed upon, the court may, in its discretion, order a party requesting a continuance to compensate the other party for wages lost as a result of court attendance.

History of Section.
(P.L. 1984, ch. 406, § 1; P.L. 1985, ch. 407, § 1.)



Chapter 15-5-16.2.4 - Retroactive modification of child support.

§ 15-5-16.2.4 Retroactive modification of child support.  Notwithstanding the provisions of § 15-5-16.2, the court, in its discretion, may modify a child support order retroactively only to the date that notice of a petition to modify was given to the adverse party if it finds that a substantial change in circumstances has occurred. The court shall set forth in its decision the specific findings of fact which show a substantial change in circumstances and upon which findings of fact the court has decided to make its order of modification retroactive. The court, in its discretion, may for good cause shown suspend payment of child support arrearages until there is a finding by the court of financial ability to make payment on arrearages; provided, that incarceration for nonpayment of child support shall not constitute good cause to suspend payment of child support or child support arrearages.

History of Section.
(P.L. 1987, ch. 164, § 1; P.L. 1990, ch. 477, § 1; P.L. 2001, ch. 287, § 1.)



Chapter 15-5-16.3 - Allowance regarded as judgment for debt.

§ 15-5-16.3 Allowance regarded as judgment for debt.  Any allowance or order made by the family court pursuant to §§ 15-5-16 and 15-5-16.2 shall be regarded as a judgment for debt so that suits may be brought or executions may issue on it for amounts due and unpaid, from time to time, to be shown by affidavits of the person entitled to the amounts due and the attorney of record of the person, the executions to run against the goods and chattels of the husband or wife, as the case may be; and the court may make all necessary orders and decrees concerning the suits or executions, and the court at any time may alter, amend, and annul for sufficient cause, after notice to the interested parties.

History of Section.
(P.L. 1979, ch. 279, § 2.)



Chapter 15-5-16.4 - Judgment assigning real property  Effect.

§ 15-5-16.4 Judgment assigning real property  Effect.  Whenever the assignment of real property is ordered by the family court pursuant to § 15-5-16.1 and the court directs that a deed, conveyance, or release of any real estate or interest in real estate shall be made, the judgment shall create an equitable right to its enforcement, subject to the provisions for recording of notice in chapter 13 of title 34, in the party entitled to the assignment by judgment; and if the judgment has not been complied with at the time the judgment of divorce becomes final and the judgment is subsequently recorded in the manner provided for in chapter 13 of title 34, then the judgment shall operate to vest title to the real estate or interest in the real estate in the party entitled to it by the judgment as fully and completely as if the deed, conveyance, or release had been duly executed by the party directed to make it.

History of Section.
(P.L. 1979, ch. 279, § 2.)



Chapter 15-5-16.5 - Interest on arrearages.

§ 15-5-16.5 Interest on arrearages.  Interest at the rate of twelve percent (12%) per annum on any support debt due or owing, child or spousal support, shall be assessed unless the responsible party shall, for good cause shown, be relieved of the obligation to pay interest by the family court.

History of Section.
(P.L. 1980, ch. 308, § 1; P.L. 1984, ch. 167, § 1; P.L. 2001, ch. 155, § 1.)



Chapter 15-5-16.6 - Security, bond, or guarantee to secure payment of overdue support.

§ 15-5-16.6 Security, bond, or guarantee to secure payment of overdue support.  (a) In a proceeding to enforce overdue support, as defined in subsection (b) of this section, the court or its magistrate, after a hearing and a finding of overdue support, may require an obligor parent to give security, post a bond, or give some other guarantee to secure payment of overdue support; the security, bond, or guarantee is to be in any amount, for any term, and upon any conditions that the court or magistrate shall deem necessary or advisable. The court may order that the security, bond, or other guarantee be deposited into the registry of the family court. The obligor parent shall be served with the notice of any proceeding under this section and the notice shall state the procedures to contest the action.

(b) For purposes of this section, "overdue support" means a delinquency pursuant to an obligation determined under a court order, or an order of an administrative process established under the law of any state, for:

(1) Support and maintenance of a minor child, which is owed to or on behalf of the child; or

(2) Support and maintenance of the obligor parent's spouse or former spouse with whom the child is living.

History of Section.
(P.L. 1986, ch. 189, § 1; P.L. 1998, ch. 442, § 8.)



Chapter 15-5-16.7 - Review of child support orders.

§ 15-5-16.7 Review of child support orders.  (a) For purposes of this section, a "child support order" means a child support order enforceable pursuant to the Rhode Island state plan for support enforcement as further defined in § 15-16-5(a).

(b) Every three (3) years from the date the child support order was established or modified, and upon the request of either party, or if there is an assignment under § 40-6-9 upon the request of the state, the court shall review and, if appropriate, adjust the order in accordance with the child support guidelines if the amount of the child support award under the order differs from the amount that would be awarded in accordance with the guidelines. The adjustment of the order shall be made under this subsection without a requirement for proof or showing of a change in circumstances. The periodic review of child support orders as provided in this subsection is in addition to the opportunity for review provided in § 15-5-16.2(c).

(c) In the case of a request for a review before the three (3) year period, the amount of support may, in the court's discretion, be modified if the court finds that a substantial change in circumstances has occurred in accordance with § 15-5-16.2. The court, in its discretion, may modify a child support order retroactively only to the date that notice of a petition to modify was given to the adverse party if the court finds that a substantial change in circumstances has occurred; provided, that the court shall set forth in its decision the specific findings of fact which show a substantial change in circumstances and upon which findings of facts the court has decided to make the decree retroactive.

History of Section.
(P.L. 1992, ch. 177, § 2; P.L. 1992, ch. 263, § 2; P.L. 1997, ch. 170, § 1.)



Chapter 15-5-17 - Change of name.

§ 15-5-17 Change of name.  Any woman, to whom a divorce from the bond of marriage is decreed, shall, upon request, be authorized by the decree to change her name, notwithstanding that there may be children born of the marriage, and subject to the same rights and liabilities as if her name had not been changed. This statute is in addition to, and not in abrogation of, the common law.

History of Section.
(G.L. 1896, ch. 195, § 15; G.L. 1909, ch. 247, § 15; G.L. 1923, ch. 291, § 15; G.L. 1938, ch. 416, § 15; G.L. 1956, § 15-5-17; P.L. 1982, ch. 434, § 1.)



Chapter 15-5-18 - Interlocutory decrees and injunctions.

§ 15-5-18 Interlocutory decrees and injunctions.  After the filing and during the pendency of any petition for divorce, the court may make any interlocutory decrees and grant any temporary injunctions that may be necessary until a hearing can be had before the court.

History of Section.
(G.L. 1896, ch. 195, § 16; G.L. 1909, ch. 247, § 16; G.L. 1923, ch. 291, § 16; G.L. 1938, ch. 416, § 16; G.L. 1956, § 15-5-18.)



Chapter 15-5-19 - Restraining orders  Treatment for harmed or menaced spouse  Custody of children  Allowances  Alimony and counsel fees.

§ 15-5-19 Restraining orders  Treatment for harmed or menaced spouse  Custody of children  Allowances  Alimony and counsel fees.  (a) Whenever either party to a marriage is insane, or whenever a cause is in existence which is, or if continued, will be a cause for divorce, the family court, upon the original petition of one of the parties, or upon the filing of a complaint for divorce, may restrain either party from interfering with the personal liberty of the other, and may restrain either party from maliciously causing or attempting to cause bodily harm to the other, with or without a dangerous weapon, and may restrain either party from placing, by physical menace or threat of physical menace, the other in fear of imminent bodily injury; and upon a finding by the court that any party has been so harmed, menaced, or threatened the court may prescribe treatment including, but not limited to, out-patient counseling, and may regulate the custody and provide for the education, maintenance, and support of the children, if any, and may, in its discretion, order one of the parties to pay alimony and/or counsel fees to the other pursuant to § 15-5-16, which allowance shall not be regarded as a judgment for debt until the court, which made the order for maintenance and support of the children, alimony for one or the other of the parties, and counsel fees, has adjudicated in appropriate proceedings what, if anything, is due under the order. Suits may be brought or executions may issue for amounts due and unpaid, the executions to run against the goods and chattels of the husband or wife, as the case may be; the court may make all necessary orders and decrees concerning the suits or executions and at any time may alter, amend, or annul for sufficient cause, after notice to the interested parties.

(b) Any violation of the protective orders mentioned in subsection (a) of this section shall subject the defendant to being found in contempt of court.

(2) The contempt order shall not be exclusive and shall not preclude any other available civil or criminal remedies.

(c) Any violation of a restraining order under this chapter protecting a person against bodily harm and/or against threat of imminent bodily injury shall be a misdemeanor which shall be punished by a fine of no more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both. The penalties for violation of this section shall also include the penalties provided in § 12-29-5. The district court has criminal jurisdiction over violations of restraining orders protecting the person of the complainant against bodily harm and/or against the threat of imminent bodily injury.

(d) In regulating the custody of the children, the court shall provide for the reasonable right of visitation by the natural parent not having custody of the children except upon the showing of cause as to why the right should not be granted. The court shall mandate compliance with its orders by both the custodial parent and the children. In the event of noncompliance, the non-custodial parent may file a motion for contempt in family court. Upon a finding by the court that its order for visitation has not been complied with, the court shall exercise its discretion in providing a remedy, and define the non-custodial parent's visitation in detail. However, if a second finding of noncompliance by the court is made, the court shall consider this to be grounds for a change of custody to the non-custodial parent.

(e) In all hearings regarding denial of visitation, the court shall make findings of fact.

(f) This chapter does not affect the right of the family court to award alimony or support pendente lite.

History of Section.
(G.L. 1938, ch. 416, § 20; P.L. 1954, ch. 3309, § 1; G.L. 1956, § 15-5-19; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1978, ch. 138, § 1; P.L. 1979, ch. 279, § 2; P.L. 1979, ch. 338, § 1; P.L. 1980, ch. 406, § 6; P.L. 1981, ch. 320, § 2; P.L. 1985, ch. 433, § 1; P.L. 1988, ch. 539, § 5.)



Chapter 15-5-19.1 - Restraining orders  Notification of local authorities  Notice of penalty.

§ 15-5-19.1 Restraining orders  Notification of local authorities  Notice of penalty.  (a) The clerk of the family court may, if requested by the prevailing party's attorney, immediately forward a certified copy of any restraining order issued pursuant to § 15-5-19(a) to the police department of the municipality in which the prevailing party is domiciled, and the police department shall retain the restraining order on file for at least one year.

(2) The clerk shall also provide the prevailing party and/or his or her attorney with two (2) certified copies of any restraining order issued pursuant to § 15-5-19.

(b) Each restraining order issued under this chapter, including a temporary ex parte order, shall be set out on a separate piece of paper and shall have the following statement printed in bold faced type or in capital letters:

A PERSON WHO VIOLATES THIS ORDER MAY BE GUILTY OF A MISDEMEANOR AND MAY BE PUNISHED BY A FINE OF AS MUCH AS ONE THOUSAND DOLLARS ($1,000) OR BY CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR AND MAY BE ORDERED TO ATTEND COUNSELING.

(c) The clerk of the family court may have a certified copy of any order issued under this chapter forwarded immediately to the law enforcement agency designated by the plaintiff. The clerk shall also provide the plaintiff with two (2) certified copies of any order issued under this chapter.

History of Section.
(P.L. 1982, ch. 401, § 1; P.L. 1985, ch. 433, § 2; P.L. 1988, ch. 539, § 5; P.L. 1997, ch. 308, § 2.)



Chapter 15-5-20 - Service on or notice to defendant.

§ 15-5-20 Service on or notice to defendant.  No person shall be entitled to a divorce from the bond of marriage unless the defendant, in accordance with rules adopted by the court, has been personally served with process if within the state, or with personal notice duly authenticated if out of the state, or unless the defendant has entered an appearance in the cause; or unless it appears to the satisfaction of the court that the petitioner does not know the address nor the residence of the defendant and has not been able to ascertain either after reasonable and due inquiry and search for six (6) months, in which case the court, or in vacation a judge of the court, may authorize notice by publication of the pendency of the petition for divorce to be given in a manner provided by law; provided, that in cases where indigence has been established, the court may, as an alternative to publication and upon motion and in appropriate circumstance, authorize an alternate means of service of process in the manner provided by Rule 4 of the Family Court Rules of Procedure for Domestic Relations.

History of Section.
(G.L. 1896, ch. 195, § 17; P.L. 1902, ch. 971, § 6; G.L. 1909, ch. 247, § 17; G.L. 1923, ch. 291, § 17; G.L. 1938, ch. 416, § 17; G.L. 1956, § 15-5-20; P.L. 1999, ch. 332, § 1.)



Chapter 15-5-21 - Service by publication  Jurisdiction acquired.

§ 15-5-21 Service by publication  Jurisdiction acquired.  After service of process on any petition, whether by citation or by publication, where the adverse party has no attorney of record and cannot be found for the service of citation or notice of any motion or any other matter arising in the course of the proceedings, the court may order service by publication and the service shall have the same effect as personal service within the state on the party; provided, that the service shall not, in the case of an adverse party who has not appeared either in person or by attorney, and the petition against him or her was served by publication, authorize the entry of any decree or order binding the party personally to pay any sum of money or to do any other affirmative act.

History of Section.
(G.L. 1938, ch. 416, § 17; P.L. 1939, ch. 707, § 2; G.L. 1956, § 15-5-21.)



Chapter 15-5-22 - Trial required  Collusion.

§ 15-5-22 Trial required  Collusion.  No divorce from the bond of marriage shall be granted solely upon default nor solely upon admissions by the pleadings, except upon trial before the court in open session; nor shall the divorce be granted where the court is satisfied that there has been any collusion or corrupt conduct by the parties, or either of them, in regard to the proceedings to obtain the divorce.

History of Section.
(G.L. 1896, ch. 195, § 18; P.L. 1902, ch. 971, § 6; G.L. 1909, ch. 247, § 18; G.L. 1923, ch. 291, § 18; G.L. 1938, ch. 416, § 18; G.L. 1956, § 15-5-22; P.L. 2004, ch. 6, § 25.)



Chapter 15-5-23 - Remarriage  Final decree.

§ 15-5-23 Remarriage  Final decree.  After final decree for divorce from the bond of marriage either party may marry again; but no decree for a divorce shall become final and operative until three (3) months after the trial and decision. Final decree from the bond of marriage may be entered ex parte and in chambers on the suggestion of the prevailing party at any time within thirty (30) days next after the expiration of three (3) months from the date of decision. After the expiration of the thirty (30) days, final decrees may be entered only in open court and on motion. Notice of the filing of the motion shall not be required in cases in which the original petition is unanswered.

History of Section.
(G.L. 1896, ch. 195, § 19; P.L. 1902, ch. 971, § 6; G.L. 1909, ch. 247, § 19; G.L. 1923, ch. 291, § 19; G.L. 1938, ch. 416, § 19; P.L. 1939, ch. 707, § 3; P.L. 1940, ch. 945, § 1; G.L. 1956, § 15-5-23; P.L. 1976, ch. 338, § 1.)



Chapter 15-5-24 - Support  Wage assignment procedures.

§ 15-5-24 Support  Wage assignment procedures.  (a) With respect to a support order issued, enforced, or modified on or after January 1, 1994, the income of an obligor shall be subject to immediate income withholding under chapter 16 of this title on the effective date of the order, regardless of whether support payments by the obligor are in arrears; provided, that the income of the obligor shall not be subject to immediate income withholding: (1) if a judge or magistrate of the family court finds that there is good cause not to require immediate income withholding, or (2) if the obligor and obligee (and the department in the case of an obligee subject to an assignment of support rights under § 40-6-9) enter into a written agreement or the family court enters an order which provides for an alternative agreement for the timely payment of support due under the support order. In no event shall the court order wage withholding payable to the obligee directly from any wage withholding agent.

(b) The obligor shall be given the notice by way of the pleadings or otherwise, that his or her income is subject to immediate income withholding as provided in subsection (a) of this section, that the maximum amount of income to be withheld may not exceed the limit permitted under § 303(b) of the Consumer Credit Protection Act (15 U.S.C. 1673(b)), and that he or she may contest immediate income withholding, and assert any defenses, exceptions or exemptions to which he or she may be entitled, at a hearing before a judge or magistrate of the family court.

(c) An immediate income withholding order issued under this section shall be filed by the obligee or the department of administration, division of taxation, child support enforcement with the clerk of the family court and shall be subject to the provisions of §§ 15-16-9  15-16-12.

(d) A wage withholding made under this section shall be binding upon a wage withholding agent one week after service upon the wage withholding agent of the wage withholding by personal service or by registered or certified mail, until further order of the court. For purposes of this chapter, the term "employer" includes the state and federal governments and the political subdivisions of the state. The wage withholding agent shall remit to the clerk of the family court, or other designated remittee, within seven (7) days of the date of withholding, the amount withheld pursuant to the wage withholding and the wage withholding agent shall specify the date and amount of each withholding included in the remittance, the social security number of the obligor, the child support account number, the employee's name and any other information as required if electronic transfer is utilized. The wage withholding agent may combine withheld amounts from two (2) or more obligors into a single payment, provided that the withholding agent separately identifies the individual obligors and the amount attributable to each obligor.

(e) The wage withholding agent may not use the wage withholding as a basis for the discharge of an employee or for any disciplinary action against the employee.

(f) The wage withholding agent must notify the clerk of the family court, in writing, of the termination of the obligor employee's employment within ten (10) days of termination. Notice must include the name and address of the obligor employee's new employer if known.

(g) A wage withholding under this section shall have priority over any attachment, execution, garnishment, or wage assignment unless otherwise ordered by the court. A wage withholding under this section shall not be subject to any specific or general statutory exemption or limitation prohibiting levy, execution, assignment, or attachment process or limiting the amount subject to assignment levied against the income of the obligor employee except as provided by federal law.

(h) The family court is authorized and directed to promulgate rules, regulations, and forms reasonably calculated to apprise the obligor of exemptions available to him or her under the law with respect to a family court wage withholding and the procedure for asserting these exemptions.

(i) A wage withholding agent may deduct two dollars ($2.00) from the obligor's remaining income for each payment made pursuant to a wage withholding under this section to cover the wage withholding agent's expenses involved in the wage withholdings.

(j) The obligor shall pay all costs involved in the wage withholdings.

(k) The justices or magistrate(s) of the family court shall enter, when appropriate, an order for payment of reasonable counsel fees for the prosecution of the wage withholdings.

(l) Any judgment or order of support issuing from a court of competent jurisdiction of any state shall have the same force and effect as if the judgment or order issued from the Rhode Island family court.

(m) For purposes of this section and §§ 15-5-25 and 15-5-26, the following definitions apply:

(1) "Income" includes amounts paid or payable to an obligor as:

(i) Compensation paid or payable for personal services whether denominated as wages, salary, commission, bonus, or otherwise, whether taxable or not taxable, and specifically including periodic payments pursuant to pension or retirement programs or insurance policies of any type; and

(ii) Benefit payments or other similar compensation paid or payable to the obligor by or through a department, agency, or political subdivision of the state or federal government, or by an insurance company, including unemployment compensation benefits, workers' compensation benefits, and temporary disability benefits, except where garnishment or attachment of such benefit payments is prohibited by federal law.

(2) "Wage withholding agent" means any person, firm, partnership, corporation, association, trust, federal or state agency, department, or political subdivision, paying or obligated to pay income, as defined in this subsection, to an obligor of court ordered child support.

History of Section.
(P.L. 1980, ch. 304, § 1; P.L. 1981, ch. 421, § 1; P.L. 1984, ch. 199, § 2; P.L. 1985, ch. 419, § 1; P.L. 1990, ch. 478, § 3; P.L. 1997, ch. 170, § 1; P.L. 1998, ch. 442, § 8; P.L. 2001, ch. 155, § 1.)



Chapter 15-5-24.1 - Visitation rights of grandparents.

§ 15-5-24.1 Visitation rights of grandparents.  The court may, upon miscellaneous petition of a grandparent whose child is deceased, grant reasonable visitation rights of the grandchild or grandchildren to the grandparent, whether or not any divorce or custody proceedings were ever commenced, and may issue all necessary orders to enforce visitation rights.

History of Section.
(P.L. 1980, ch. 104, § 1.)



Chapter 15-5-24.2 - Visitation rights of grandparents whose child is denied or has failed to exercise rights.

§ 15-5-24.2 Visitation rights of grandparents whose child is denied or has failed to exercise rights.  In any divorce proceeding the family court may, upon petition of a grandparent whose grandchild is a child of the marriage, grant reasonable visitation rights of the grandchild to the grandparent. The court may issue all necessary orders to enforce visitation rights. Once a grandparent has been granted reasonable visitation rights, notice of any petition and/or order providing for a change in custody or visitation shall be provided to the grandparent.

History of Section.
(P.L. 1981, ch. 100, § 1; P.L. 1985, ch. 416, § 1; P.L. 2000, ch. 109, § 23.)



Chapter 15-5-24.3 - Visitation rights  Grandparents and siblings.

§ 15-5-24.3 Visitation rights  Grandparents and siblings.  (a) The family court, upon miscellaneous petition of a grandparent for visitation rights with the petitioner's grandchild, and upon notice to both parents of the child and notice to the child, and after a hearing on the petition, may grant reasonable rights of visitation of the grandchild to the petitioner.

(2) The court, in order to grant the petitioner reasonable rights of visitation, must find and set forth in writing the following findings of fact:

(i) That it is in the best interest of the grandchild that the petitioner is granted visitation rights with the grandchild;

(ii) That the petitioner is a fit and proper person to have visitation rights with the grandchild;

(iii) That the petitioner has repeatedly attempted to visit his or her grandchild during the thirty (30) days immediately preceding the date the petition was filed and was not allowed to visit the grandchild during the thirty (30) day period as a direct result of the actions of either, or both, parents of the grandchild;

(iv) That there is no other way the petitioner is able to visit his or her grandchild without court intervention; and

(v) That the petitioner, by clear and convincing evidence, has successfully rebutted the presumption that the parent's decision to refuse the grandparent visitation with the grandchild was reasonable.

(b) The family court, upon miscellaneous petition of, or on behalf of, a sibling(s) for visitation rights with a minor brother(s), and/or step-brother(s), and/or sister(s), and/or step-sister(s) of the sibling(s) and upon notice to both parents of the minor and notice to the minor, and after a hearing on the petition, may grant reasonable rights of visitation of the minor to a sibling(s).

(2) The court, in order to grant a sibling reasonable rights of visitation, must find and set forth in writing the following findings of fact:

(i) That it is in the best interest of the minor that a sibling(s) be granted visitation rights with the minor;

(ii) That the sibling(s) is a fit and proper person to have visitation rights with the minor;

(iii) That the sibling(s) was not allowed to visit the minor during the thirty (30) day period immediately preceding the date the petition was filed as a direct result of the actions of either, or both, parents or guardians of the minor;

(iv) That there is no other way the sibling(s) is able to visit the minor without court intervention; and

(v) That the sibling(s), by clear and convincing evidence, has successfully rebutted the presumption that the parental decision to refuse the visitation with the minor was reasonable.

(c) The court may issue all necessary orders relative to the visitation rights it has granted. Once a petition has been granted, notice of any petition seeking a change in custody or visitation shall be served on the petitioner.

History of Section.
(P.L. 1988, ch. 200, § 1; P.L. 1993, ch. 52, § 1; P.L. 1996, ch. 42, § 1; P.L. 1999, ch. 133, § 1; P.L. 2012, ch. 190, § 1; P.L. 2012, ch. 200, § 1.)



Chapter 15-5-24.4 - Sibling visitation rights.

§ 15-5-24.4 Sibling visitation rights.  (a) The family court, upon miscellaneous petition of a brother, sister, half-brother or half-sister, stepbrother, stepsister, or on behalf of any of those persons by his or her legal guardian, for visitation rights for the petitioner's sibling, half-sibling or stepsibling and upon notice to both parents of the child and notice to the child, and after a hearing on the petition, may grant reasonable rights of visitation of the sibling to the petitioner. The court, in order to grant reasonable rights of visitation, must find and set forth in writing the following findings of fact:

(1) That it is in the best interests of the child that the petitioner is granted visitation rights with the child;

(2) That the petitioner is a fit and proper person to have visitation rights with the child;

(3) That the petitioner has repeatedly attempted to visit his or her sibling, half-sibling or stepsibling during the thirty (30) days immediately preceding the date the petition was filed and was not allowed to visit the child during the thirty (30) day period as a direct result of the actions of either, or both, parents of the child;

(4) There is no other way that the petitioner is able to visit his or her sibling, half-sibling or stepsibling without court intervention; and

(5) That the petitioner, by clear and convincing evidence, has successfully rebutted the presumption that the parent's decision to refuse the petitioner's visitation with the child was reasonable.

(b) The court may issue all necessary orders relative to the visitation rights granted to the petitioner. Once the petitioner has been granted reasonable visitation rights, notice of any petition seeking a change in custody or visitation shall be served on the petitioner.

History of Section.
(P.L. 1996, ch. 186, § 1; P.L. 2012, ch. 190, § 1; P.L. 2012, ch. 200, § 1.)



Chapter 15-5-24.5 - Court ordered visitation rights to certain persons convicted of first degree murder  Prohibited.

§ 15-5-24.5 Court ordered visitation rights to certain persons convicted of first degree murder  Prohibited.  No court shall make an order providing visitation rights to a parent who has been convicted of murder in the first degree of the other parent of the child who is the subject of the order, unless that court first conducts a hearing in order to determine whether the child is of an appropriate age, maturity, intelligence and voluntarily consents to the visitation. No person shall cause, facilitate, or assist a child to visit a parent who has been convicted of murder in the first degree of the other parent of the child without the consent of the child's custodian or legal guardian except as authorized by a court order.

History of Section.
(P.L. 1999, ch. 471, § 1.)



Chapter 15-5-25 - Application for wage withholding  Obligor in arrears.

§ 15-5-25 Application for wage withholding  Obligor in arrears.  (a) In cases where a wage withholding has not been secured pursuant to § 15-5-24, upon application of the child or of any person having a direct interest in the welfare of the child, or any person to whom support is owed pursuant to court order, the court, pursuant to this section and upon a showing that a support payment has not been made in full within fourteen (14) days of its due date, may order a wage withholding agent of the obligor:

(i) To withhold from the obligor's income presently due, and from future income as it becomes due, amounts which shall satisfy the obligor's previous arrearage in support payments, the obligor's obligation to pay support as it accrues in the future, and any attorney's fees that may be awarded in a proceeding under this section;

(ii) To deduct from the balance of the obligor's income a fee of two dollars ($2.00) to cover the employer's expenses involved in withholding and transmitting the support payment;

(iii) To remit the amount withheld under subsection (a) of this section to the clerk of the family court or other designated remittee entering the order, within seven (7) days of the date of withholding, and to specify the date and amount of each withholding included in the remittance, the social security number of the obligor, the child support account number, the employee's name, and any other information as required if electronic transfer is utilized. The wage withholding agent may combine withheld amounts from two (2) or more obligors into a single payment, provided that the wage withholding agent separately identifies the individual obligors and the amount attributable to each obligor;

(iv) To refrain from dismissing, disciplining, or in any way penalizing the obligor employee on account of the proceeding to collect support, on account of any order or orders entered by the court in the proceeding, and on account of wage withholding agent compliance with the order or orders; and

(v) To notify, in writing, the clerk of the family court entering the order of the termination of the obligor's employment and the name and address, if known, of the obligor's new employer within ten (10) days after termination of employment.

(2) The application may be filed as part of any proceeding brought for failure to make support payments or may be made independently of any other support enforcement action.

(b) Upon the filing of an application for wage withholding the court shall set a time for a hearing. The hearing shall be held within three (3) weeks of the date the application is filed with the court. No wage withholding shall become effective unless the obligor has been given notice, by way of the pleadings or otherwise, of the exemptions to which he or she may be entitled under the law and of the procedure for asserting these exemptions.

(c) The applicant shall then cause to be served on the wage withholding agent a copy of the application, a notice of hearing, and interrogatories to be completed and returned by the wage withholding agent to the court no later than three (3) days prior to the hearing. The interrogatories when completed shall show whether the obligor receives income from or is an employee of the employer, whether the obligor performs work and provides services or makes sales in this state, the present length of employment of the obligor with the wage withholding agent, the present pay period for the obligor, the average earnings of the obligor per pay period, and the name and address of the person, office, or division of the wage withholding agent responsible for the preparation of the obligor's income payments.

(d) The applicant shall also cause to be served on the obligor a copy of the application and a notice of hearing.

(e) Service under this section shall be personally or by mailing by registered or certified mail the documents required to be served.

(f) Any order for wage withholding under this section shall have priority over any attachment, execution, garnishment, or wage assignment unless otherwise ordered by the court. This order shall not be subject to any specific or general statutory exemption or limitation prohibiting levy, execution, assignment, or attachment process or limiting the amount of executions issued against the income of the obligor except as provided by federal law.

History of Section.
(P.L. 1980, ch. 304, § 1; P.L. 1984, ch. 199, § 2; P.L. 1985, ch. 419, § 1; P.L. 1990, ch. 478, § 3; P.L. 1997, ch. 170, § 1.)



Chapter 15-5-26 - Duties and liabilities of employer under income assignment order or order for wage withholding.

§ 15-5-26 Duties and liabilities of employer under income assignment order or order for wage withholding.  (a) Any wage withholding agent failing to comply with any requirements in §§ 15-5-24 and 15-5-25 may be punished by the court for civil contempt. The court shall first afford the wage withholding agent a reasonable opportunity to purge itself of contempt.

(b) Any wage withholding agent who fails or refuses to deliver income pursuant to an order under §§ 15-5-24 and 15-5-25, when the garnishing agent has had in its possession the income, shall be personally liable for the amount of the income which the wage withholding agent failed or refused to deliver, together with costs, interest, and reasonable attorney's fees.

(c) Any wage withholding agent who dismisses, demotes, disciplines, or in any way penalizes an obligor on account of any proceeding to collect support, on account of any order or orders entered by the court in the proceeding, or on account of the wage withholding agent's compliance with the order or orders, shall be liable to the obligor for all damages, together with costs, interest thereon, and reasonable attorney's fees resulting from the action, and shall be subject to a fine not to exceed one hundred dollars ($100). The wage withholding agent shall be required to make full restitution to the aggrieved obligor including reinstatements and back pay.

(d) A wage withholding agent may be enjoined by a court of competent jurisdiction from continuing any action in violation of §§ 15-5-24 and 15-5-25.

(e) Any proceeding against a wage withholding agent under this section must be commenced within ninety (90) days after a wage withholding agent's act or failure to act upon which the proceeding is based.

(f) Compliance by a wage withholding agent with an order issued under §§ 15-5-24 and 15-5-25 operates as a discharge of the wage withholding agent's liability to the obligor as to that portion of the obligor's income so affected.

History of Section.
(P.L. 1980, ch. 304, § 1; P.L. 1984, ch. 199, § 2; P.L. 1985, ch. 143, § 1; P.L. 1997, ch. 170, § 1.)



Chapter 15-5-27 - Order for wage withholding  Duration.

§ 15-5-27 Order for wage withholding  Duration.  An order for wage withholding under §§ 15-5-24 and 15-5-25 shall remain in effect until modified or terminated by the court.

History of Section.
(P.L. 1980, ch. 304, § 1; P.L. 1984, ch. 199, § 2; P.L. 1997, ch. 170, § 1.)



Chapter 15-5-28 - Judgment or order as lien on property  Duration  Effect.

§ 15-5-28 Judgment or order as lien on property  Duration  Effect.  (a) A certified copy of any judgment or order which contains a provision adjudging a party to the action in contempt for failure to pay any support payment, or which states an arrearage due on any support payment or payments, may be recorded with the recorder of deeds in any city or town where real estate owned by the obligor may be found, and shall become a lien upon all real property of the obligor owned by the obligor in the city or town at the time of the recording. The division of taxation, child support enforcement shall not be required to pay a recording fee. The lien shall remain in full force and effect unless the lien is discharged by the obligee or his or her attorney or subsequent family court judgment or order as provided in this section.

(b) The certificate of the obligee, or his or her attorney duly signed and notarized, or a certified copy of a judgment or order of the family court which contains a provision that all arrearages have been paid in full, shall, when recorded, be a discharge in full of the land.

(c) If any amount of child support provided in a judgment or order has been directed to be paid to the clerk of the court or to any other office designated by the court pursuant to any other provision of law, and the directive is set forth in the copy of the docketed judgment or order, or in the docket or certified copy of an amended or supplemental order, the certificate shall not affect the lien unless also approved in writing by the clerk or other designated officer.

(d) A lien under this section shall not be dischargeable in bankruptcy.

History of Section.
(P.L. 1980, ch. 304, § 1; P.L. 1981, ch. 354, §§ 1, 2; P.L. 2001, ch. 155, § 1.)



Chapter 15-5-29 - Mediation proceedings involving custody and/or visitation.

§ 15-5-29 Mediation proceedings involving custody and/or visitation.  (a) Where, in any petition for divorce, divorce from bed and board, or relief without the commencement of divorce proceedings, the family court may, as to issues of custody and visitation, direct the parties to participate in mediation in an effort to resolve their differences, the court may order the participation in mediation in a program established by the court.

(b) At its discretion, the court may:

(1) Order mediation under this section prior to trial and postpone trial of the case pending the outcome of the mediation, in which case the issues of custody and visitation shall be tried only upon failure to resolve the issues of custody by mediation;

(2) Order mediation under this section prior to trial and proceed to try the case as to issues other than custody and visitation while the parties are at the same time engaged in the mediation, in which the issue of custody shall be tried separately upon failure to resolve the issues; and

(3) Complete the trial of the case on all issues and order mediation under this section upon the conclusion of the trial, postponing entry of the decree pending outcome of the mediation, in which case the court may enter a temporary decree as to issues other than custody any visitation upon completion of the trial or may postpone entry of any decree until the expiration of the mediation period of agreement of the parties.

(c) Communications made by or to a mediator or between parties in the presence of the mediator as a part of mediation ordered under this section are privileged and are not admissible as evidence in any civil or criminal proceeding.

History of Section.
(P.L. 1988, ch. 422, § 1.)






Chapter 15-6 - Uniform Divorce Recognition Act

Chapter 15-6-1 - Short title.

§ 15-6-1 Short title.  This chapter may be cited as the "Uniform Divorce Recognition Act".

History of Section.
(P.L. 1949, ch. 2268, § 4; G.L. 1956, § 15-6-1.)



Chapter 15-6-2 - Ex parte divorce in another state between parties resident in this state.

§ 15-6-2 Ex parte divorce in another state between parties resident in this state.  A divorce from the bonds of matrimony obtained in another jurisdiction in ex parte proceedings shall be of no force or effect in this state, if both parties to the marriage were domiciled in this state at the time that the proceeding for the divorce was commenced.

History of Section.
(P.L. 1949, ch. 2268, § 1; G.L. 1956, § 15-6-2.)



Chapter 15-6-3 - Prima facie evidence of continued domicile in state.

§ 15-6-3 Prima facie evidence of continued domicile in state.  Proof that a person obtaining a divorce from the bonds of matrimony in another jurisdiction: (1) was domiciled in this state within twelve (12) months prior to the commencement of the proceeding for divorce, and resumed residence in this state within eighteen (18) months after the date of his or her departure from this state, or (2) at all times after his or her departure from this state and until his or her return maintained a place of residence within this state, shall be prima facie evidence that the person was domiciled in this state when the divorce proceeding was commenced.

History of Section.
(P.L. 1949, ch. 2268, § 2; G.L. 1956, § 15-6-3.)



Chapter 15-6-4 - Uniformity of construction.

§ 15-6-4 Uniformity of construction.  This chapter shall be interpreted and construed so as to effectuate its general purpose to make uniform the law of those states which enact it.

History of Section.
(P.L. 1949, ch. 2268, § 3; G.L. 1956, § 15-6-4.)






Chapter 15-7 - Adoption of Children

Chapter 15-7-2 - Report, investigation, and hearing on placement of child for adoption.

§ 15-7-2 Report, investigation, and hearing on placement of child for adoption.  (a) Whenever a parent or parents places a child with a person or persons, other than a father, brother, sister, aunt, uncle, grandparent, or stepparent of the child for adoption purposes, the person or persons with whom the child has been placed for adoption shall, within fifteen (15) days of the placement, notify the department of children, youth, and families of the placement.

(b) The willful failure, neglect, or refusal of the person or persons with whom the child has been placed to make the report within fifteen (15) days shall be considered in violation of this chapter and prejudicial to the best interests of the child. The department shall, when it receives the notice or when it receives notice from any source that the person or persons with whom the child has been placed has failed, refused, or neglected to make the report within fifteen (15) days of placement, make any investigation that it deems necessary in the circumstances.

(c) The results of the investigation shall be then referred to the family court within sixty (60) days of the receipt by the department of the notice.

(d) The family court, after any notice that it deems proper to the parent or parents and the person or persons with whom the child has been placed, shall hold a hearing to determine whether the placement of the child is or is not for the best interest of the child.

(e) If the court finds that the placement is not for the best interest of the child, or is contrary to law, it shall order that the child be returned to its parent or parents or placed with the department or a licensed child placing agency or with whomsoever the court deems for the best interest of the child.

History of Section.
(G.L. 1938, ch. 420, § 4; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-2; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1962, ch. 106, § 1; P.L. 1970, ch. 132, § 1; Reorg. Plan No. 1, 1970.)



Chapter 15-7-2.1 - Pre-adoption report on child placed for adoption.

§ 15-7-2.1 Pre-adoption report on child placed for adoption.  (a) Notwithstanding any other law or regulation, in those cases where a child is placed for adoption by the department of children, youth and families or a licensed child placement agency, the agency shall provide a pre-adoption report in writing to the prospective adoptive parents as early as practicable after the filing of a termination of parental rights or direct consent adoption petition and before a prospective adoptive parent agrees to accept the child for purposes of adoption. The pre-adoptive report shall include the following information that is reasonably available within the records of the department of children, youth and families or the licensed child placement agency that is placing a child for adoption:

(1) A current medical, dental, developmental and psychological history of the child, including an account of the child's prenatal care, medical condition at birth, developmental milestones; any medical, psychological or psychiatric examination and diagnosis related to the child; any physical, sexual or emotional abuse or neglect suffered by the child; any developmental assessment and a record of any immunizations and health care received while the child was in foster or other care; the child's enrollment and performance in school and any special educational needs and any adjudications of waywardness and/or delinquency.

(2) If the child has undergone any genetic testing, and the agency is aware of the results, those results must be disclosed in the report to the prospective adoptive parents.

(3) If the child has been tested for HIV, and the agency is aware of the results, those results must be disclosed in the report to the prospective adoptive parents.

(4) The age, race, religion, ethnicity and general physical appearance of biological parents.

(5) The educational levels of biological parents, including any known diagnosed learning disabilities.

(6) The relationship between biological parents; the age and sex of any other children born to the biological parents and if a parent is deceased, the cause of and the age at death.

(7) Nonidentifying medical, substance abuse and mental health histories of the biological parents and siblings; the medical and mental health histories shall include drugs and medications taken by the child's biological mother during pregnancy, any known allergies, hereditary, genetic or metabolic diseases.

(8) The circumstances of any judicial order terminating the parental rights of a parent for abuse, neglect, abandonment, or other mistreatment of the child.

(9) The length of time the child has been in the care of the agency and the child's placement history.

(10) Any information necessary to determine the child's eligibility for state or federal benefits.

(11) No information provided under subsection (a) shall disclose the name, or last known address of the biological relatives.

(b) A report furnished under this section must be signed and dated by the individual who prepared the report.

(c) Any report regarding the child, furnished pursuant to subsection (a)(1) of this section may disclose the identity of providers of professional services to the child.

(d) The agency shall not be liable for the accuracy and completeness and shall be held harmless for information provided by the biological parents and others that it reasonably relies on to prepare the preadoption report.

(e) Any of the information listed in subsection (a), in the possession of the department of children, youth and families that is related to adoption proceedings completed prior to the effective date of this act [July 8, 2005] shall be supplied to the adoptive parents or an adoptee under this section, who is 18 years of age or over, upon request.

(f) If information listed in subsection (a) that was not available at the time the preadoption report was forwarded to the prospective adoptive parents becomes available prior to the adoption proceeding, the director shall prepare a supplemental written report detailing said information. If subsequent to the adoption, the biological parent or sibling contacts the agency for the purpose of sharing information about a genetic or hereditary illness, disease or condition that may affect the adoptee's health, the agency shall make reasonable efforts to contact and forward the information in a manner that does not identify the birth relative, to an adoptee who is 18 or more years of age or to the adoptive parents of an adoptee who is less than 18 years of age.

(g) All information and documentation provided in accordance with subsection (a), is confidential and remains the property of the person/agency making the full disclosure until the adoption is final. If the prospective adoptive parent refuses or terminates the placement, all information and documentation provided regarding the child and his/her birth family shall be returned to the person/agency providing full disclosure. A prospective adoptive parent shall not disclose any confidential information, except as necessary to make a placement/adoption decision or to provide to professionals who are treating, assessing or educating the child.

(h) This section does not apply to a stepparent adoption, or the adoption of a child related to the petitioner by marriage, blood or adoption.

(i) Any adoptee under this section, who is 18 years of age or over shall be given the information in subsection (a)(1) upon written request.

(j) Nothing contained herein shall prohibit the voluntary exchange of identifying information between mutually consenting biological parents and adoptive parents and adoptees, 18 years of age or older.

History of Section.
(P.L. 2005, ch. 166, § 1; P.L. 2005, ch. 223, § 1.)



Chapter 15-7-3 - Report, investigation, and hearing on child brought into state for adoption.

§ 15-7-3 Report, investigation, and hearing on child brought into state for adoption.  (a) Whenever any person or persons brings or causes to be brought a child, not related to him or her or them, into this state for the purpose of adoption, he or she or they shall make a report to the department of children, youth and families within fifteen (15) days of the entry of the child into this state.

(b) The willful failure, neglect, or refusal of the person or persons having brought or having caused the child to be brought into this state to make the report shall be considered a violation of this chapter and prejudicial to the best interest of the child. The department, upon receipt of the notice or when it receives notice from any source that the person or persons having brought or having caused the child to be brought into this state has or have willfully failed, refused, or neglected to make the report, shall make any investigation that it deems necessary in the circumstances and report the results of that investigation to the family court within sixty (60) days after receipt of the notice.

(c) The family court, after any notice that it deems proper to the parent or parents, and the person or persons having brought, or having caused to be brought, the child into this state, shall, after the filing of the report, hold a hearing to determine whether the proposed placement for adoption is or is not for the best interest of the child.

(d) If the court finds that the proposed placement for adoption is not for the best interest of the child, it shall order that the child be returned to its parent or parents or placed through the department or a licensed child placing agency or with whomsoever the court deems for the best interest of the child.

History of Section.
(G.L. 1938, ch. 420, § 4; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-3; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1970, ch. 132, § 1; Reorg. Plan No. 1, 1970.)



Chapter 15-7-4 - Petition to adopt  Court having jurisdiction.

§ 15-7-4 Petition to adopt  Court having jurisdiction.  (a) Any person residing in Rhode Island may petition the family court for leave to adopt as his or her child any person younger than him or herself and under eighteen (18) years of age, and, if desired, for a change of the child's name, but the prayer of the petition by a person having a husband or wife shall not be granted unless the husband or wife joins in the petition; provided, that upon good cause shown and a showing that the granting of the petition for adoption would be in the best interests of the minor child, the prayer of the petition may be granted although the spouse of the petitioner is not a party to the petition.

(b) The family court shall retain jurisdiction over any petition properly filed under subsection (a) when and if the petitioners become nonresidents after the petition is filed, but during the pendency of the action.

(c) Any person not a resident of Rhode Island may petition the family court for leave to adopt as his or her child any person younger than him or herself and under eighteen (18) years of age, and, if desired, for a change of the child's name, if the child is at the time of the filing of the petition in the care and custody of a governmental child placing agency, or licensed Rhode Island child placing agency, but the prayer of the petition by a person having a husband or wife shall not be granted unless the husband or wife joins in the petition.

(d) Petitions for adoptions of persons eighteen (18) years or older shall be heard by the probate court of the city or town in which the petitioners live.

(e) The department shall grant an opportunity for a fair hearing, pursuant to 42 U.S.C. § 671(a)(12) and chapter 35 of title 42 to an individual residing outside of Rhode Island who alleges that the department denied or delayed placement of a child for adoption.

History of Section.
(G.L. 1896, ch. 192, § 1; P.L. 1907, ch. 1423, § 1; G.L. 1909, ch. 244, § 1; P.L. 1910, ch. 544, § 1; P.L. 1915, ch. 1197, § 1; G.L. 1923, ch. 288, § 1; P.L. 1930, ch. 1573, § 1; G.L. 1938, ch. 420, § 1; G.L. 1938, ch. 420, § 2; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-4; impl. am. P.L. 1961, ch. 73, § 14; P.L. 1970, ch. 132, § 1; P.L. 1982, ch. 300, § 1; P.L. 1998, ch. 87, § 2.)



Chapter 15-7-5 - Consent required.

§ 15-7-5 Consent required.  (a) The parents of the child, or their survivor, shall, except as provided in this section, consent in writing to the adoption, or the petition shall be dismissed. If neither parent is living, the guardian of the person of the child, or, if there is no guardian, the next of kin, may give consent; or if there is no next of kin, the court may appoint some suitable person to act in the proceedings as next friend of the child, and to give or withhold the consent; provided, that if the child is of the age of fourteen (14) years or over, the adoption shall not be made without the child's consent. In case the child to be adopted is eighteen (18) years or older, the consent of, or notice to, the child's parents or other person in the child's behalf shall not be required.

(b) Notwithstanding the provisions of subsection (a) of this section, when the petitioners are one of the natural parents of the child and his or her spouse or one of the grandparents of the child and the child is residing, at the time the petition is filed, with the petitioners, if the noncustodial parent refused to consent to the adoption, the court shall determine whether the noncustodial parent's rights shall be terminated involuntarily. In making the determination, the court shall apply the grounds for termination of parental rights set forth in § 15-7-7; provided, that the petitioners need not demonstrate, and the court shall not require, efforts to encourage and strengthen the child's relationship with the noncustodial parent prior to terminating his or her parental rights.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, when the petitioners are one of the natural parents of the child and his or her spouse or one of the grandparents of the child and the child is residing, at the time the petition is filed, with the petitioners, and if the noncustodial parent refuses to consent to the adoption, then the court may grant the petition without a noncustodial parent's consent if the petitioners prove by clear and convincing evidence any of the grounds set forth in § 15-7-7(a)(1), (2), or (4). The standard of proof in these cases shall be by clear and convincing evidence and the court shall give primary consideration to the physical, psychological, mental, and intellectual needs of the child insofar as that consideration is not inconsistent with other provisions of this chapter.

History of Section.
(G.L. 1896, ch. 192, § 2; G.L. 1909, ch. 244, § 2; P.L. 1915, ch. 1197, § 2; G.L. 1923, ch. 288, § 2; G.L. 1938, ch. 420, § 2; G.L. 1938, ch. 420, § 3; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-5; P.L. 1970, ch. 132, § 1; P.L. 1983, ch. 232, § 1; P.L. 1985, ch. 29, § 1.)



Chapter 15-7-5.1 - Contact preference form information.

§ 15-7-5.1 Contact preference form information.  Upon providing consent to an adoption, the biological parent(s) shall be informed that, consistent with subdivision 23-3-15(g)(1), an adoptee may obtain a non-certified copy of his/her unaltered, original certificate of birth upon his/her twenty-fifth (25th) birthday, and that the birth parent is allowed and authorized to file a contact preference form with the division of vital records as provided in subdivision 23-3-15(g)(2).

History of Section.
(P.L. 2011, ch. 228, § 1; P.L. 2011, ch. 239, § 1.)



Chapter 15-7-6 - Waiver of parents' right to consent  Guardianship of agency.

§ 15-7-6 Waiver of parents' right to consent  Guardianship of agency.  Any duly licensed child placement agency in this state, or governmental child placement agency, at the request of the natural parent or parents of a child under eighteen (18) years of age, may, not sooner than fifteen (15) days after the birth of the child, petition the family court for the termination of the rights of the natural parents of the child to consent to its adoption. After any notice to the natural parents that the court deems proper, a hearing shall be had prior to the hearing on the petition for adoption in the family court, and if the family court finds after examination of the parent or parents that the parent or parents freely join in the petition, and that the granting of the petition is for the best interests of the child, it shall decree that in the hearing on the adoption of the child the consent of the natural parents as provided above shall be unnecessary and that the agency shall be the sole party to give or withhold consent. The granting of the petition to give or withhold consent to the child placement agency shall also make the agency the guardian of the child for all purposes.

History of Section.
(G.L. 1938, ch. 420, § 3; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-6; P.L. 1966, ch. 252, § 1; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-7 - Termination of parental rights.

§ 15-7-7 Termination of parental rights.  (a) The court shall, upon a petition duly filed by a governmental child placement agency or licensed child placement agency after notice to the parent and a hearing on the petition, terminate any and all legal rights of the parent to the child, including the right to notice of any subsequent adoption proceedings involving the child, if the court finds as a fact by clear and convincing evidence that:

(1) The parent has willfully neglected to provide proper care and maintenance for the child for a period of at least one year where financially able to do so. In determining whether the parent has willfully neglected to provide proper care and maintenance for the child, the court may disregard contributions to support which are of an infrequent and insubstantial nature; or

(2) The parent is unfit by reason of conduct or conditions seriously detrimental to the child; such as, but not limited to, the following:

(i) Institutionalization of the parent, including imprisonment, for a duration as to render it improbable for the parent to care for the child for an extended period of time;

(ii) Conduct toward any child of a cruel or abusive nature;

(iii) The child has been placed in the legal custody or care of the department for children, youth, and families and the parent has a chronic substance abuse problem and the parent's prognosis indicates that the child will not be able to return to the custody of the parent within a reasonable period of time, considering the child's age and the need for a permanent home. The fact that a parent has been unable to provide care for a child for a period of twelve (12) months due to substance abuse shall constitute prima facie evidence of a chronic substance abuse problem;

(iv) The child has been placed with the department for children, youth, and families and the court has previously involuntarily terminated parental rights to another child of the parent and the parent continues to lack the ability or willingness to respond to services which would rehabilitate the parent and provided further that the court finds it is improbable that an additional period of services would result in reunification within a reasonable period of time considering the child's age and the need for a permanent home;

(v) The parent has subjected the child to aggravated circumstances, which circumstances shall be abandonment, torture, chronic abuse and sexual abuse;

(vi) The parent has committed murder or voluntary manslaughter on another of his or her children or has committed a felony assault resulting in serious bodily injury on that child or another of his or her children or has aided or abetted, attempted, conspired or solicited to commit such a murder or voluntary manslaughter; or

(vii) The parent has exhibited behavior or conduct that is seriously detrimental to the child, for a duration as to render it improbable for the parent to care for the child for an extended period of time;

(3) The child has been placed in the legal custody or care of the department for children, youth, and families for at least twelve (12) months, and the parents were offered or received services to correct the situation which led to the child being placed; provided, that there is not a substantial probability that the child will be able to return safely to the parents' care within a reasonable period of time considering the child's age and the need for a permanent home; or

(4) The parent has abandoned or deserted the child. A lack of communication or contact with the child for at least a six (6) month period shall constitute prima facie evidence of abandonment or desertion. In the event that parents of an infant have had no contact or communication with the infant for a period of six (6) months the department shall file a petition pursuant to this section and the family court shall conduct expedited hearings on the petition.

(b) In the event that the petition is filed pursuant to subdivisions (a)(1), (a)(2)(i), (a)(2)(iii), or (a)(2)(vii) of this section, the court shall find as a fact that, prior to the granting of the petition, such parental conduct or conditions must have occurred or existed notwithstanding the reasonable efforts which shall be made by the agency prior to the filing of the petition to encourage and strengthen the parental relationship so that the child can safely return to the family. In the event that a petition is filed pursuant to subdivisions (a)(2)(ii), (a)(2)(iv), (a)(2)(v), (a)(2)(vi) or (a)(4) of this section, the department has no obligation to engage in reasonable efforts to preserve and reunify a family.

(2) Any duty or obligation on the part of a licensed or governmental child placing agency to make reasonable efforts to strengthen the parental relationship shall cease upon the filing of a petition under this section. This provision shall not be construed and is not intended to limit or affect in any way the parents' right to see or visit with the child during the pendency of a petition under this section.

(3) Upon the filing of a termination of parental rights petition, the agency has an affirmative duty to identify, recruit, process and approve a qualified family for adoption or other permanent living arrangement for the child.

(c) In considering the termination of rights as pursuant to subsection (a), the court shall give primary consideration to the physical, psychological, mental, and intellectual needs of the child insofar as that consideration is not inconsistent with other provisions of this chapter.

(2) The consideration shall include the following: If a child has been placed in foster family care, voluntarily or involuntarily, the court shall determine whether the child has been integrated into the foster family to the extent that the child's familial identity is with the foster family and whether the foster family is able and willing to permanently integrate the child into the foster family; provided, that in considering integrating into a foster family, the court should consider:

(i) The length of time child has lived in a stable, satisfactory environment and the desirability of maintaining that environment and continuity for the child; and

(ii) The reasonable preference of the child, if the court determines that the child has sufficient capacity to express a reasonable preference.

(d) If the court finds that the parental rights of the parent should be terminated as specified in subsection (a), it shall by decree duly entered, appoint some suitable person to give or withhold consent in any subsequent adoption proceedings. In the case of petitions filed by licensed or governmental child placement agencies, the court shall appoint the agency to be the sole party to give or withhold consent to the adoption of the child and further vest the agency with all rights of guardianship over the child.

(e) Nothing in this section shall be construed to prohibit the introduction of expert testimony with respect to any illness, medical or psychological condition, trauma, incompetency, addiction to drugs, or alcoholism of any parent who has exhibited behavior or conduct that is seriously detrimental to a child, to assist the court in evaluating the reason for the conduct or its probable duration.

(f) The record of the testimony of the parties adduced in any proceeding terminating parental rights to a child shall be entitled to the confidentiality provided for in § 8-10-21 and more specifically shall not be admissible in any civil, criminal, or other proceeding in any court against a person named a defendant or respondent for any purpose, except in subsequent proceedings involving the same child or proceedings involving the same respondent.

(g) In the event any child, the parental rights to whom have been finally terminated, has not been placed by the agency in the home of a person or persons with the intention of adopting the child within thirty (30) days from the date of the final termination decree, the family court shall review the status of the child and the agency shall file a report that documents the steps the agency is taking to find an adoptive family or other permanent living arrangement for the child, to place the child with an adoptive family, a fit and willing relative, a legal guardian, or in another planned permanent living arrangement, and to finalize the adoption or legal guardianship. At a minimum, this documentation shall include child specific recruitment efforts, such as the use of state, regional and national adoption exchanges, including electronic exchange system.

History of Section.
(G.L. 1896, ch. 192, § 3; G.L. 1909, ch. 244, § 3; G.L. 1923, ch. 288, § 3; G.L. 1938, ch. 420, § 3; G.L. 1938, ch. 420, § 5; P.L. 1955, ch. 3483, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 15-7-7; P.L. 1962, ch. 106, § 1; P.L. 1970, ch. 132, § 1; P.L. 1980, ch. 364, § 2; P.L. 1983, ch. 232, § 1; P.L. 1984, ch. 204, § 3; P.L. 1988, ch. 289, § 1; P.L. 1988, ch. 294, § 1; P.L. 1992, ch. 206, § 2; P.L. 1994, ch. 194, § 1; P.L. 1994, ch. 233, § 1; P.L. 1998, ch. 87, § 2; P.L. 1999, ch. 54, § 3; P.L. 1999, ch. 122, § 3; P.L. 2000, ch. 69, § 1.)



Chapter 15-7-7.1 - Court proceedings.

§ 15-7-7.1 Court proceedings.  The court shall make findings of fact and conclude all hearings on petitions for termination of parental rights within one hundred eighty (180) days after notice to the natural parents has been effectuated. If the court is unable to conclude a hearing within one hundred eighty (180) days, it shall enter an order setting forth the facts which necessitate an extension of the time period.

History of Section.
(P.L. 1980, ch. 364, § 1.)



Chapter 15-7-7.2 - Mediation of termination of parental rights.

§ 15-7-7.2 Mediation of termination of parental rights.  The family court may establish a voluntary mediation program for termination of parental rights. Once established, the court may, with the consent of the parties, refer to mediation all or any portion of a matter relating to termination of parental rights.

History of Section.
(P.L. 1997, ch. 59, § 1.)



Chapter 15-7-8 - Notice to parents  Notice when no parent living or when parent in mental institution.

§ 15-7-8 Notice to parents  Notice when no parent living or when parent in mental institution.  (a) The notice required in § 15-7-7 shall be as follows: If a parent does not consent in writing to the adoption of his or her child, the court shall order a copy of the petition and order that copy to be served on him or her, personally, if found in the state; and if not, notice of the petition for adoption shall be published once in any newspaper that the court directs. Like notice shall also be published whenever a child has no parent living.

(b) Whenever a parent is confined in any asylum, hospital, or institution for mental illness, whether the asylum, hospital, or institution is situated within or out of the state, the court shall order a copy of the petition and order that copy, subsequently referred to as the notice, to be served on him or her personally, which notice, if to be served within the state, shall be served by an officer authorized by law to serve citations; but if the notice is to be served out of the state, it may be served by any disinterested person, who shall make return, upon oath, that he or she has made service of the notice, the manner in which, the time when, and the place where the service was made; provided, that before any officer or disinterested person makes service of the notice, he or she shall apply to the physician in charge of the asylum, hospital, or institution where the person upon whom the notice to be served is confined, and if the physician shall return, upon oath, on the back of the notice, that in his or her opinion service of the notice upon the person will be injurious to his or her mental health, the officer or person charged with the service shall leave a copy of the notice, with the physician's return, with the keeper of the asylum, hospital, or institution and shall return the notice, with a statement of his or her actions regarding the notice, to the court without further service; and upon return being made in either case, the court, having first appointed a guardian ad litem for the parent, may proceed to act upon the petition and order.

History of Section.
(G.L. 1896, ch. 192, § 4; G.L. 1909, ch. 244, § 4; G.L. 1923, ch. 288, § 4; P.L. 1925, ch. 655, § 1; G.L. 1938, ch. 420, § 4; G.L. 1938, ch. 420, § 5; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-8; P.L. 1962, ch. 106, § 1; P.L. 1963, ch. 92, § 1; P.L. 1970, ch. 132, § 1; P.L. 1996, ch. 200, § 1; P.L. 2004, ch. 6, § 29.)



Chapter 15-7-9 - Notice to parent whose whereabouts unknown.

§ 15-7-9 Notice to parent whose whereabouts unknown.  (a) When a petition concerning the adoption or termination of parental rights is filed which sets forth that the whereabouts of the parent or parents of the child are unknown, that fact shall be sworn to by the petitioners by affidavit which shall set forth the last contacts with the absent parent and any other information considered pertinent in determining the absent parent's whereabouts.

(b) The court shall review the affidavit and, if it is determined that personal service cannot be effectuated, an order of notice shall be entered directing that notice be given to the parent by publication in any newspaper of general circulation that the court directs; which notice shall be published once and this notice may be combined and placed with other names that the court is attempting to notify.

History of Section.
(G.L. 1938, ch. 420, § 11; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-9; P.L. 1962, ch. 106, § 1; P.L. 1970, ch. 132, § 1; P.L. 1980, ch. 364, § 2; P.L. 1996, ch. 200, § 1.)



Chapter 15-7-10 - Consent of minor parents.

§ 15-7-10 Consent of minor parents.  (a) For the purposes of this section, "minor" refers to an individual under the age of eighteen (18).

(b) No minor parent may give a binding consent to any adoption petition or to any termination of rights pursuant to § 15-7-6 except with the consent of one of the parents, guardian, or guardian ad litem of the minor parent; provided, that if the whereabouts of both of the parents of the minor parent are unknown, that fact shall be sworn to by the petitioners or an unauthorized officer or official of a duly licensed child placement agency or of a governmental child placement agency; after notice in accordance with § 15-7-9 and upon finding that the granting of the petition for adoption or the termination of rights is in the best interest of the child, the family court may grant the petition.

History of Section.
(G.L. 1938, ch. 420, § 6; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-10; P.L. 1963, ch. 94, § 1; P.L. 1966, ch. 252, § 1; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-11 - Investigation and report as to adoptive home.

§ 15-7-11 Investigation and report as to adoptive home.  (a) Upon the filing of a petition so presented and consented to for the adoption of a minor child, the court shall notify the department of children, youth and families. It shall then be the duty of the department to verify the allegations of the petition, and to make appropriate investigation to determine whether the proposed adoptive home is a suitable home for the child. The department shall within sixty (60) days submit to the court a full report in writing, with recommendation as to the granting of the petition and any other information regarding the child or the proposed home which the court shall require. In circumstances where the petition for adoption concerns a child who has been placed for adoption by a duly licensed child placement agency, the court may accept the home study report of the child placement agency in lieu of the investigation and recommendation of the department of children, youth and families; provided, the child placement agency includes in its home study report any criminal record of the prospective adoptive parent. All costs relating to criminal background checks shall be the responsibility of the public or private entity conducting the home study;

(b) As part of the investigation or investigative home study report, a request shall be made to the attorney general through the division of criminal identification to make available any criminal record of the prospective adoptive parent maintained by the division. The prospective adoptive parent shall apply to the bureau of criminal identification of the state police or the local police department for a nationwide criminal records check unless they have previously submitted to a nationwide criminal records check in accordance with § 14-1-34 and/or §§ 40-13.2-2, 40-13.2-4 and/or 40-13.2-5 and/or §§ 16-48.1-4 and 16-48.1-5. The attorney general shall immediately comply with the request of the department or child placement agency and the report of the attorney general shall be made part of the investigative home study submitted to court.

(c) Pursuant to § 40-13.2-4, the director of DCYF will determine by rules and regulations those items of information appearing on a criminal records check which constitute disqualifying information because that information would indicate the prospective adoptive parent could endanger the health or welfare of a child or children. Upon the discovery of any disqualifying information with respect to a proposed prospective adoptive parent, the agency conducting the home study will be informed by the director in writing of the nature of the disqualifying information.

(d) At the conclusion of any criminal records check required by this section, the fingerprint card of the person subject to the nationwide criminal records check shall be promptly destroyed.

(e) Provisions of this section may, in the discretion of the court, be waived in the case of a petition for the adoption of a child where the child is the natural child of one of the parties petitioning for the adoption and resides with the petitioning parties.

(f) Specific definitions and procedures for adoptive home studies are to be provided in regulations promulgated by the department for children, youth and families in accordance with the administrative procedures act. All investigative home studies submitted to the court shall be based on a minimum of two (2) home visits by the agency conducting the home study. All prospective siblings and any other household members shall be interviewed during a home visit. Agencies conducting the home study shall have a minimum of one home visit following completion of the home study process. A summary of the agency's past and present contact with the prospective adoptive family shall be included in the home study. The agency shall include in the home study its recommendations for approval or disapproval of the adoption and the reasons for its conclusion.

(g) The following information shall be included in all home studies submitted to the court:

(1) Identifying information on all household members, including minor children and the current needs of each child;

(2) Information regarding the prospective adoptive parent's motivation and reasons for the adoption;

(3) Current background information on the prospective adoptive parents, including written self-assessment;

(4) Child care experience and parenting philosophy of the prospective adoptive parents;

(5) Information regarding past and present marriage and/or partnership relationships;

(6) Current medical and psychological conditions, including addiction to drugs or alcohol of any prospective adoptive parents, that may be seriously detrimental to the health and welfare of children;

(7) Description of the home and local community, including any health and safety concerns regarding the home;

(8) Information regarding the finances and employment of the prospective adoptive parents;

(9) Reference letters from at least three (3) individuals at least two (2) of whom are non-relatives;

(10) Results of background checks with DCYF and clearance checks regarding state and federal criminal records conducted on the prospective adoptive parents;

(11) Information related to the prospective adoptive parent's willingness and ability to accept and cooperate with adoption support services, including their level of understanding regarding openness with birth family; and

(12) Information related to the match between prospective adoptive parents and the child, including attitudes and capabilities of prospective adoptive parents and the child's characteristics and background.

History of Section.
(G.L. 1923, ch. 288, § 5; P.L. 1926, ch. 852, § 1; G.L. 1938, ch. 420, § 5; P.L. 1950, ch. 2416, § 1; G.L., ch. 420, § 7; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-11; P.L. 1970, ch. 132, § 1; Reorg. Plan No. 1, 1970; P.L. 1974, ch. 204, § 1; P.L. 1982, ch. 230, § 1; P.L. 1983, ch. 232, § 1; P.L. 2001, ch. 186, § 1; P.L. 2004, ch. 459, § 1.)



Chapter 15-7-12 - Trial period of residence.

§ 15-7-12 Trial period of residence.  No petition shall be granted until the child has lived for six (6) months in the proposed home; provided, that the period of residence may be waived and the petition granted by the court upon good cause shown, when satisfied that the proposed home and the child are suited to each other.

History of Section.
(G.L. 1923, ch. 288, § 5; P.L. 1926, ch. 852, § 1; G.L. 1938, ch. 420, §§ 5, 7; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-12; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-13 - Consideration of religion of child or parents.

§ 15-7-13 Consideration of religion of child or parents.  For the purposes of placement of a child in adoptive homes under this chapter, a child shall be placed in an adoptive home of any religious faith or persuasion that may be designated by the natural parent(s) so far as practicable. In the event that the natural parent(s) waive the right to designate the religion of his or her child, the right shall become vested in the governmental child placement agency or the duly licensed child placing agency to be exercised in the best interests of the child.

History of Section.
(P.L. 1944, ch. 1441, § 26; P.L. 1946, ch. 1772, § 1; G.L. 1938, ch. 420, § 13; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-13; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-14 - Decree of adoption.

§ 15-7-14 Decree of adoption.  If, after investigation and upon a hearing, the court is satisfied as to the identity and relations of the persons, and that the petitioner or petitioners are of sufficient ability to bring up the child and furnish suitable nurture and education, having reference to the degree and condition of the child's parents, and that it is fit and proper that the adoption should take effect, a decree shall be made setting forth the facts and ordering that from the date of decree the child shall, to all legal intents and purposes, be the child of the petitioner or petitioners.

History of Section.
(G.L. 1896, ch. 192, § 5; G.L. 1909, ch. 244, § 5; G.L. 1923, ch. 228, § 5; P.L. 1926, ch. 852, § 1; G.L. 1938, ch. 420, § 5; G.L., ch. 420, § 7; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-14; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-14.1 - Decree of open adoption.

§ 15-7-14.1 Decree of open adoption.  (a) At the time an adoption decree is entered, the court entering the decree may grant post-adoption visitation, contact and/or conveyance of information privileges (subsequently referred to as "Post-adoption privileges") under subsection (b) of this section to a birth parent who:

(1) Has consented to an adoption or voluntarily terminated the parent-child relationship; or,

(2) Has had his or her parental rights involuntarily terminated pursuant to section 15-7-7(2)(i), (iii), (iv), or (vii) and has properly filed a timely appeal of the termination which is pending and the child was not in a pre-adoptive home prior to the granting of the termination of parental rights petition by the family court.

(b) A court may grant post-adoption privileges if:

(1) The court determines that the best interests of the child would be served by granting post-adoption privileges;

(2) The court finds there is a significant emotional attachment between the child and the birth parent;

(3) The adoptive parents and the birth parents jointly negotiate and execute a post-adoption privileges agreement which is approved by and filed with the family court;

(4) The department of children, youth and families and the child's court appointed special advocate or the guardian ad litem, if one has been appointed pursuant to § 40-11-12, recommends that the post-adoption privileges agreement be approved by the court; or if the adoption petition is being sponsored by a licensed child placing agency other than the department of children, youth, and families, the licensed child placing agency sponsoring the adoption makes a recommendation that the post-adoption privileges agreement be approved by the court.

(5) Consent to the post-adoption privileges is obtained from the child, if the child is at least twelve (12) years of age; and

(6) The post-adoption privileges agreement is approved by the court.

(c) A post-adoption privileges agreement filed under subdivision (b)(4) of this section must contain the following provisions:

(1) An acknowledgement by the birth parents that the adoption is irrevocable, even if the adoptive parents do not abide by the post-adoption privileges agreement.

(2) An acknowledgement by the adoptive parents that the agreement grants the birth parents the right to seek to enforce the post-adoption privileges set forth in the agreement.

(d) A birth parent or an adoptive parent may file a petition with the court entering the adoption decree for the following purposes:

(1) To modify the post-adoption privileges agreement;

(2) To compel a birth parent or adoptive parent to comply with the post-adoption privileges agreement;

(e) The court may not award monetary damages as a result of the filing of a petition under subsection (d).

(f) The court may void or modify a post-adoption privileges agreement approved under this section at any time before or after the adoption if the court determines after a hearing that the best interests of the child require the voiding or modification of the agreement. Before the court: (1) Voids or modifies an agreement, or (2) Hears a motion to compel compliance with an agreement approved under this section, the court shall give notice and an opportunity to be heard to the licensed, child placement agency that sponsored the adoption and to the child's court appointed special advocate (CASA) or court appointed guardian ad litem if one had been appointed prior to the finalization of adoption.

(g) A court may not revoke a decree of adoption because a birth parent or an adoptive parent fails to comply with a post-adoption privileges agreement approved by the court under this section.

History of Section.
(P.L. 1997, ch. 178, § 1; P.L. 2001, ch. 191, § 1; P.L. 2001, ch. 408, § 1.)



Chapter 15-7-15 - Decree of change of name.

§ 15-7-15 Decree of change of name.  If, in a petition for the adoption of a child, a change of the child's name is requested, the court, upon decreeing the adoption, may also decree the change of name and grant a certificate for the name change.

History of Section.
(G.L. 1896, ch. 192, § 10; G.L. 1909, ch. 244, § 10; G.L. 1923, ch. 288, § 10; G.L. 1938, ch. 420, § 10; G.L., ch. 420, § 12; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-15; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-16 - Inheritance by and from adoptive kindred.

§ 15-7-16 Inheritance by and from adoptive kindred.  (a) A child lawfully adopted shall be deemed, for the purpose of inheritance by the child and his or her descendants from the parents by adoption and the lineal and collateral kindred of the parents by adoption, and for the purpose of inheritance by the parents by adoption, and the lineal and collateral kindred of the parents by adoption, from the child and his or her descendants, and for all other legal consequences and incidents of the natural relation of parents and children, except as provided in § 15-7-17, the child of the parents by adoption the same as if he or she had been born to them in lawful wedlock. In the construction of any instrument, whether executed before or after May 8, 1956, a child so adopted and the descendants of the child shall be deemed within a limitation to the lawful heirs, issue, children, descendants, or the like, as the case may be, of the parent or parents by adoption, unless a contrary intention shall appear by the terms of the instrument or unless the particular estate so limited has vested in and as to the person or persons entitled to it on April 20, 1962; provided, that this sentence shall not apply in the construction of any instrument as to any child who is over the age of eighteen (18) years at the time of his or her adoption and who is adopted after the death of the maker of the instrument.

(b) When an adopted child is related by blood to the parent or parents by adoption, he or she and his or her descendants shall be entitled to inherit from and through the parent or parents only as an adopted child or descendants of an adopted child and not by virtue of the blood relationship.

History of Section.
(G.L. 1896, ch. 192, § 6; G.L. 1909, ch. 244, § 6; G.L. 1923, ch. 288, § 6; G.L. 1938, ch. 420, § 6; G.L., ch. 420, § 8; P.L. 1955, ch. 3483, § 1; P.L. 1956, ch. 3851, § 1; G.L. 1956, § 15-7-16; P.L. 1962, ch. 167, § 1; P.L. 1966, ch. 211, § 1; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-17 - Rights of natural parents terminated  Inheritance by child from natural parents.

§ 15-7-17 Rights of natural parents terminated  Inheritance by child from natural parents.  The parents of the child shall be deprived, by the decree, of all legal rights respecting the child, and the child shall be freed from all obligations of maintenance and obedience respecting his or her natural parents except that the granting of the petition for adoption will not deprive an adopted child of the right to inherit from and through his or her natural parents in the same manner as all other natural children; provided, that the right to inherit from and through natural parents of an adopted child born out of wedlock shall be as provided in § 33-1-8; and provided, further, that the decree of adoption shall in no way affect all legal rights of a natural parent respecting the child and all obligations of the child of maintenance and obedience respecting a natural parent if the natural parent is legally married to the adopting parent at the time of the decree of adoption. Notwithstanding the rights of an adopted child to inherit from or through his or her natural parents as provided in this section, or as provided in § 33-1-8, any administrator, executor or trustee who without knowledge of said adopted child, otherwise carries out the administrators, executors, or trustees lawful responsibility shall not be liable to the adopted child for any damages resulting therefrom.

History of Section.
(G.L. 1896, ch. 192, § 7; G.L. 1909, ch. 244, § 7; G.L. 1923, ch. 288, § 7; G.L. 1938, ch. 420, § 7; G.L., ch. 420, § 9; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-17; P.L. 1965, ch. 92, § 1; P.L. 1970, ch. 132, § 1; P.L. 2006, ch. 164, § 1; P.L. 2006, ch. 195, § 1.)



Chapter 15-7-18 - Denial of petition  Order as to custody of child.

§ 15-7-18 Denial of petition  Order as to custody of child.  (a) Upon hearing before the family court on any petition for adoption, if it finds that the petition for adoption is not for the best interest of the child and denies the petition, the court shall have the power to order the child returned to the person, persons, or licensed agency legally entitled to custody.

(b) The failure of a person having the physical control of the child to place the child in accordance with the order of the family court shall constitute contempt which may be punished by the court by imprisonment in the adult correctional institutions until such time as he or she purges himself or herself.

History of Section.
(G.L. 1938, ch. 420, § 14; P.L. 1955, ch. 3483, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 15-7-18; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-19 - Appeal from the family court.

§ 15-7-19 Appeal from the family court.  Appeals from decrees of the family court under the provisions of this chapter shall be in the same manner as provided in § 14-1-52, and any child made the subject of a petition may, by next friend, appeal in like manner, but no bond shall be required of, or court costs awarded against, the child or next friend.

History of Section.
(G.L. 1896, ch. 192, § 8; C.P.A. 1905, § 1135; G.L. 1909, ch. 244, § 8; G.L. 1923, ch. 288, § 8; G.L. 1938, ch. 420, § 8; P.L. 1940, ch. 936, § 1; G.L. 1938, ch. 420, § 10; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-19; P.L. 1961, ch. 73, § 8; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-20 - Jurisdiction of child pending appeal.

§ 15-7-20 Jurisdiction of child pending appeal.  During the pendency of an appeal the family court shall have jurisdiction with respect to the custody of the child and shall make any orders that may be for the best interest of the child. This jurisdiction shall continue after verdict or decision until the final determination of the appeal.

History of Section.
(G.L. 1938, ch. 420, § 8; P.L. 1940, ch. 935, § 1; G.L. 1938, ch. 420, § 10; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-20; P.L. 1970, ch. 132, § 1.)



Chapter 15-7-21.1 - Challenge to decree.

§ 15-7-21.1 Challenge to decree.  (a) Notwithstanding any other provisions of this chapter, a decree of adoption or a termination of a parent's right to give or withhold consent for adoption shall not be subject to a challenge or petition to reverse unless the challenge or petition is filed in the family court within one hundred eighty (180) days after the decree or order is entered.

(b) In the event a challenge is brought within the one hundred eighty (180) day period by an individual whose parental relationship to an adoptee is terminated, or by any individual who is asserting a parental relationship to the adoptee, pursuant to the provisions of this chapter, the family court shall deny the challenge unless the court finds by clear and convincing evidence that the decree or order is not in the best interest of the adoptee.

History of Section.
(P.L. 1996, ch. 278, § 2; P.L. 1996, ch. 305, § 2.)



Chapter 15-7-22 - Penalty for violations or false statements.

§ 15-7-22 Penalty for violations or false statements.  Every person who violates any of the provisions of this chapter, or who intentionally makes any false statements with reference to the matters contained in this chapter, shall, in addition to any specific penalties provided in this chapter, upon conviction of the first offense, be imprisoned for a term not exceeding one year and/or be fined not exceeding five hundred dollars ($500), and of a second or subsequent offense, shall be imprisoned for a term not exceeding two (2) years and/or be fined an amount not exceeding one thousand dollars ($1,000).

History of Section.
(G.L., ch. 420, § 15; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-22; P.L. 1970, ch. 132, § 1; P.L. 1982, ch. 318, § 1; P.L. 1988, ch. 84, § 66.)



Chapter 15-7-23 - Complaints.

§ 15-7-23 Complaints.  The director of children, youth and families or any person appointed by him or her shall present all complaints under the provisions of this chapter to the family court.

History of Section.
(G.L. 1938, ch. 420, § 16; P.L. 1955, ch. 3483, § 1; G.L. 1956, § 15-7-23; P.L. 1970, ch. 132, § 1; Reorg. Plan No. 1, 1970.)



Chapter 15-7-24 - Attendance at hearing.

§ 15-7-24 Attendance at hearing.  The child does not need to be in attendance at any court hearing; however, the court in its discretion may require attendance at any hearing.

History of Section.
(P.L. 1970, ch. 132, § 1.)



Chapter 15-7-25 - Reimbursement to adoptive parents.

§ 15-7-25 Reimbursement to adoptive parents.  The state shall make funds available through the department of children, youth and families for special reimbursement to adoptive parents in matters of placement of children with disabilities or hard to place children. These funds will be disbursed in accordance with the guidelines to be promulgated by the department of children, youth and families.

History of Section.
(P.L. 1971, ch. 88, § 1; P.L. 1988, ch. 84, § 66; P.L. 1999, ch. 83, § 20; P.L. 1999, ch. 130, § 20.)



Chapter 15-7-26 - Notice to natural father.

§ 15-7-26 Notice to natural father.  (a) If the court, after examination, determines that the natural father has not joined in a petition either for the termination of parental rights of a petition for adoption or has not executed a waiver, then the court shall cause inquiry to be made of the mother, as the court in its discretion shall deem appropriate.

(b) If, after the inquiry, the natural father is identified to the satisfaction of the court, he or she shall be given notice in accordance with § 15-7-8 or in any other manner that the court may direct. Proof of giving the notice shall be filed with the court before a petition for termination of parental rights or a petition for adoption is granted. If the natural father fails to appear, or if appearing fails to claim any rights to the child, the court shall enter an order terminating his or her rights with reference to the child. If the natural father or a man representing himself or herself to be the natural father claims rights to the child, the court shall proceed to determine his or her rights.

(2) If, after the inquiry, the court is able to identify the natural father but his or her whereabouts are unknown, or if the court is unable to identify the natural father, the court, on the basis of all information available, shall determine whether there is a reasonable probability that publication of notice of the proceeding will lead to the ascertainment of his or her identity or whereabouts. If so, the court may order publication in accordance with § 15-7-9.

History of Section.
(P.L. 1975, ch. 274, § 1; P.L. 1980, ch. 364, § 2; P.L. 1996, ch. 200, § 1.)






Chapter 15-7.1 - Interstate Compact on Adoption and Medical Assistance

Chapter 15-7.1-1 - Enactment of compact.

§ 15-7.1-1 Enactment of compact.  The interstate compact on adoption and medical assistance is enacted into law and entered into by this state with all other states legally joining this compact in the form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

Article I. Finding.

The states which are parties to this Compact find that:

(a) In order to obtain adoptive families for children with special needs, states must assure prospective adoptive parents of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and the services required by these children.

(b) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability, and general support and encouragement required by these children can be best, and often only, obtained in family homes with a normal parent-child relationship.

(c) The states obtain fiscal advantages from providing adoption assistance because the alternative is for the states to bear the higher cost of meeting all the needs of all children while in foster care.

(d) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents live in states other than the one undertaking to provide the assistance, include the establishment and maintenance of suitable substantive guarantees and workable procedures for interstate cooperation and payments to assist with the necessary costs of child maintenance, the procurement of services, and the provision of medical assistance.

II. Purposes.

The purposes of this Compact are to:

(a) Strengthen protections for the interests of children with special needs on behalf of whom adoption assistance is committed to be paid, when these children are in or move to states other than the one committed to provide adoption assistance.

(b) Provide substantive assurances and operating procedures which will promote the delivery of medical and other services to children on an interstate basis through programs of adoption assistance established by the laws of the states which are parties to this Compact.

Article III. Definitions.

As used in this Compact, unless the context clearly requires a different construction:

(a) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services, or a child who has not yet reached the age of 21, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance beyond the age of majority, for whom the state has determined the following:

(1) That the child cannot or should not be returned to the home of his or her parents;

(2) That there exists with respect to the child a specific factor or condition (such as his or her ethnic background, age or membership in a minority or sibling group, or the presence of factors such as a medical condition or physical, mental, or emotional handicaps) because of which it is reasonable to conclude that the child cannot be placed with adoptive parents without providing adoption assistance;

(3) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in their care as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance.

(b) "Adoption assistance" means the payment or payments for the maintenance of a child which are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(c) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a Territory or Possession of the United States.

(d) "Adoption assistance state" means the state that is signatory to adoption assistance agreement in a particular case.

(e) "Residence state" means the state in which the child is a resident by virtue of the residence of the adoptive parents.

(f) "Parents" means either the singular or plural of the word "parent".

Article IV. Adoption Assistance.

(a) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws.

(b) The adoption assistance, medical assistance, and other services and benefits to which this Compact applies are those provided to children with special needs and their adoptive parents from the effective date of the adoption assistance agreement.

(c) Every case of adoption assistance shall include a written adoption assistance agreement between the adoptive parents and the appropriate agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the assistance provided as follows:

(1) An express commitment that the assistance provided shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(2) A provision setting forth with particularity the types of care and services toward which the adoption assistance state will make payments:

(3) A commitment to make medical assistance available to the child in accordance with Article V of this Compact;

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them; and

(5) The date or dates upon which each payment or other benefit provided under the agreement is to commence, but in no event prior to the effective date of the adoption assistance agreement.

(d) Any services or benefits provided for a child by the residence state and the adoption assistance state may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other, as well as the beneficiaries of adoption assistance agreements, in assuring prompt and full access to all benefits expressly included in these agreements. It is further recognized and agreed that, in general, all children to whom adoption assistance agreements apply will be eligible for benefits under the child welfare, education, rehabilitation, mental health, and other programs of their state of residence on the same basis as other resident children.

(e) Adoption assistance payments on behalf of a child in another state shall be made on the same basis and in the same amounts as they would be made if the child were living in the state making the payments, except that the laws of the adoption assistance may provide for the payment of higher amounts.

Article V. Medical Assistance.

(a) Children for whom a party state is committed, in accordance with the terms of an adoption assistance agreement, to provide federally aided medical assistance under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., are eligible for this medical assistance during the entire period for which the agreement is in effect. Upon application, the adoptive parents of a child who is the subject of the adoption assistance agreement shall receive a medical assistance identification document made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits pursuant to the same procedures, as any other child who is covered by the medical assistance program in the state, whether or not the adoptive parents are themselves eligible for medical assistance.

(b) The identification document shall bear no indication that an adoption assistance agreement with another state is the basis for its issuance. However, if the identification is issued pursuant to such an adoption assistance agreement, the records of the issuing state and the adoption assistance state shall show the fact, and shall contain a copy of the adoption assistance agreement and any amendment or replacement of the agreement, as well as all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the issuance of such identification.

(c) A state which has issued a medical assistance identification document pursuant to this Compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims as it would with any other medical assistance claims by eligible residents.

(d) The federally aided medical assistance provided by a party state pursuant to this Compact shall be in accordance with paragraphs (a) through (c) of this article. In addition, when a child who is covered by an adoption assistance agreement is living in another party state, payment or reimbursement for any medical services and benefits specified under the terms of the adoption assistance agreement, which are not available to the child under Title XIX medical assistance program of the residence state, shall be made by the adoption assistance state as required by its law. Any payments provided shall be of the same kind and at the same rates as provided for children who are living in the adoption assistance state. However, where the payment rate authorized for a covered service under the medical assistance program of the adoption assistance state exceeds the rate authorized by the residence state for that service, the adoption assistance state shall not be required to pay the additional amounts for the services or benefits covered by the residence state.

(e) A child referred to in paragraph (a) of this Article, whose residence is changed from one party state to another party state shall be eligible for federally aided medical assistance under the medical assistance program of the new state of residence.

Article VI. Compact Administration.

(a) In accordance with its own laws and procedures, each state which is a party to this Compact shall designate a Compact Administrator and those Deputy Compact Administrators as it deems necessary. The Compact Administrator shall coordinate all activities under this Compact within his or her state. The Compact Administrator shall also be the principal contact for officials and agencies within and without the state for the facilitation of interstate relations involving this Compact and the protection of benefits and services provided pursuant to this Compact. In this capacity, the Compact Administrator will be responsible for assisting child welfare agency personnel from other party states and adoptive families receiving adoption and medical assistance on an interstate basis.

(b) Acting jointly, the Compact Administrators shall develop uniform forms and administrative procedures for the interstate monitoring and delivery of adoption and medical assistance benefits and services pursuant to this Compact. The forms and procedures so developed may deal with such matters as:

(1) Documentation of continuing adoption assistance eligibility;

(2) Interstate payments and reimbursements; and

(3) Any and all other matters arising pursuant to this Compact.

(c) Some or all of the parties of this Compact may enter into supplementary agreements for the provision of or payment for additional medical benefits and services, as provided in Article V(d); for interstate service delivery, pursuant to Article IV(d); or for other related matters. Such supplementary agreements shall not be inconsistent with this Compact, nor shall they relieve the party states of any obligation to provide adoption and medical assistance in accordance with applicable state and federal law and the terms of this Compact.

(2) Administrative procedures or forms implementing the supplementary agreements referred to in paragraph (c)(1) of this Article may be developed by joint action of the Compact Administrators of those states which are party to such supplementary agreements.

(d) It shall be the responsibility of the Compact Administrator to ascertain whether and to what extent additional legislation may be necessary in his or her own state to carry out the provisions of this Article or Article IV or any supplementary agreements pursuant to this Compact.

Article VII. Joinder and Withdrawal.

(a) This Compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this Compact may be accessible to and known by the general public, and so that they may be implemented as law in each of the party states, the authority which has executed the Compact in each party state shall cause the full text of the Compact and notice of its execution to be published in his or her state. The executing authority in any party state shall also provide copies of the Compact upon request.

(c) Withdrawal from this Compact shall be by written notice, sent by the authority which executed it, to the appropriate officials of all other party states, but no notice shall take effect until one year after it is given in accordance with the requirements of this paragraph.

(d) All adoption assistance agreements outstanding and to which a party state is a signatory at the time when its withdrawal from this Compact takes effect shall continue to have the effects given to them pursuant to this Compact until they expire or are terminated in accordance with their provisions. Until the expiration or termination, all beneficiaries of the agreements involved shall continue to have all the rights and obligations conferred or imposed by this Compact, and the withdrawing state shall continue to administer the Compact to the extent necessary to accord and implement fully the rights and protections preserved by it.

Article VIII. Construction and Severability.

The provisions of this Compact shall be liberally construed to effectuate its purposes. The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the Constitution of the United States or of any party state, or where its applicability to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and its applicability to any government, agency, person, or circumstance shall not be affected by the invalidity. If this Compact shall be held contrary to the Constitution of any state party to it, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1989, ch. 259, § 1.)



Chapter 15-7.1-2 - Compact administrator.

§ 15-7.1-2 Compact administrator.  The director of the department of children, youth and families is authorized and empowered to designate an officer who shall be the compact administrator and who shall be authorized to carry out all of the powers and duties set forth in the compact.

History of Section.
(P.L. 1989, ch. 259, § 1.)



Chapter 15-7.1-3 - Supplementary agreements.

§ 15-7.1-3 Supplementary agreements.  The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact. In the event that the supplementary agreement requires or contemplates the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency which will be charged with the rendering of the service.

History of Section.
(P.L. 1989, ch. 259, § 1.)



Chapter 15-7.1-4 - Payments by state.

§ 15-7.1-4 Payments by state.  The compact administrator, subject to the approval of the chief state fiscal officer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into under the compact.

History of Section.
(P.L. 1989, ch. 259, § 1.)






Chapter 15-7.2 - Passive Voluntary Adoption Mutual Consent Registry Act

Chapter 15-7.2-1 - Definitions.

§ 15-7.2-1 Definitions.  As used in this chapter:

(1) "Adoptee" means a person who has been adopted in the state of Rhode Island.

(2) "Adoption" means the judicial act of creating the relationship of parent and child where it did not exist previously.

(3) "Adoptive parent" means an adult who has become a parent of a child through adoption.

(4) "Adult" means a person twenty-one (21) years of age or older.

(5) "Agency" means any public or private organization licensed or authorized under the laws of this state to place children for adoption.

(6) "Birth parent" is:

(i) The person who is legally presumed under the laws of this state to be the father or mother of genetic origin of a child; and

(ii) A putative father of the child if the birth mother alleges he is the father and the putative father, by written affidavit at any time or by surrender and release executed within one year of the relinquishment of the child by the birth mother or termination of parental rights of the birth mother, acknowledges being the child's biological father.

(7) "Court" is family court seating in Providence county.

(8) "Genetic and social history" is a comprehensive report, when obtainable, on the birth parents, siblings to the birth parents, if any, other children of either birth parent, if any, and parents of the birth parents, and contains so much of the following information that is available:

(i) Medical history;

(ii) Health status;

(iii) Cause of and age at death;

(iv) Height, weight, eye and hair color;

(v) Ethnic origins; and

(vi) Religion, if any.

(9) "Health history" is a comprehensive report, when obtainable, of the child's health status and medical history at the time of placement for adoption, including neonatal, psychological, developmental, physiological, and medical care history.

(10) "Passive voluntary adoption reunion registry" is a registry, which is not authorized to seek registrants out but is authorized only to accept voluntary registration from eligible parties as designated in this chapter.

(11) "Putative father" is a man who, under the laws of this state, is not legally presumed to be the father of genetic origin of a child, but who claims or is alleged to be the father of genetic origin of the child.

(12) "Registry" is a passive voluntary adoption reunion registry as established under this chapter.

(13) "Relevant parties" are only those parties eligible to register and to use a registry pursuant to § 15-7.2-7.

(14) "Successor agency" is an agency which has the adoption records of another agency because of the merger of the agency and the successor agency or because a former agency has ceased doing business and has given its adoption records to the successor agency as provided in this chapter.

History of Section.
(P.L. 1993, ch. 388, § 1; P.L. 1995, ch. 166, § 1.)



Chapter 15-7.2-2 - Policy.

§ 15-7.2-2 Policy.  It is the policy of this state that adoption is based upon the legal termination of parental rights and responsibilities of birth parents and the creation of the legal relationship of parents and child between an adoptee and the adoptive parents. These legal and social premises underlying adoption must be maintained. The state recognizes that some adults who are adopted as children have a strong desire to obtain identifying information about their birth parents while other adult adoptees have no such desire. The state further recognizes that some birth parents have a strong desire to obtain identifying information about their biological children who were adopted, while other birth parents have no such desire. The state fully recognizes the right to privacy and confidentiality of birth parents whose children were adopted, the adoptees, and the adoptive parents. The purpose of this chapter is to:

(1) Establish a passive voluntary adoption reunion registry where birth parents, adult adoptees, and surviving relatives of deceased birth parents and deceased adoptees as defined in this chapter may register their willingness of the release of identifying information to each other;

(2) Provide for the disclosure of identifying information to birth parents and their genetic offspring through the court if a birth parent or parents and the adult adoptee are registered;

(3) Provide for the transmission of non-identifying health and social and genetic history of the adult adoptees, birth parents, and other specified persons; and

(4) Provide a mechanism in the court to inform registrants of the functions and procedures of the registry at the time of registration.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-3 - Adoption records to be permanently maintained.

§ 15-7.2-3 Adoption records to be permanently maintained.  (a) All records of any adoption finalized in this state shall be permanently maintained by the department of children, youth, and families or by the agency arranging the adoption.

(b) If an agency which handles adoptions ceases to do business, the agency shall transfer the adoption records to the department of children, youth, and families or to a successor agency, provided that the agency gives notice of the transfer to the department of children, youth, and families.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-4 - Information  Confidential exceptions.

§ 15-7.2-4 Information  Confidential exceptions.  A person or agency shall not disclose any confidential information relating to an adoption except as provided by this chapter or pursuant to a court order.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-5 - Information of registry confidential.

§ 15-7.2-5 Information of registry confidential.  (a) Notwithstanding another provision of law, the information acquired by any voluntary adoption reunion registry shall not be disclosed under any freedom of information legislation or practice.

(b) A class action suit shall not be maintained in any court of this state to require the registry to disclose identifying information.

(c) Any registrant who discloses or causes to be disclosed identifying information about a biological parent or adult adoptee without that person's express written consent shall be guilty of a misdemeanor punishable by imprisonment for a term of not more than one year, or by a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-6 - The court to maintain registry.

§ 15-7.2-6 The court to maintain registry.  A passive voluntary adoption reunion registry shall be established and maintained by the court.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-7 - Persons eligible to register and to use registry.

§ 15-7.2-7 Persons eligible to register and to use registry.  An adult adoptee, each birth parent, any adult genetic sibling of any adoptee, an adoptive parent of a deceased adoptee, and any parent or adult sibling of a deceased birth parent or parents may register by submitting a signed affidavit to the appropriate registry. The affidavit shall contain the information listed in § 15-7.2-9 and a signed statement of the registrant's willingness to be identified to the other relevant persons who register. The affidavit gives authority to the registry to release identifying information related to the registrant to the other relevant persons who register. Each registration shall be accompanied by the birth certificate of the registrant.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-8 - Failure of a necessary registrant to file an affidavit.

§ 15-7.2-8 Failure of a necessary registrant to file an affidavit.  (a) Except as provided in this chapter, if a birth parent or an adoptee fails to file an affidavit with the registry for any reason, including disability, but excluding death, identifying information shall not be disclosed to those relevant persons who do register. No registration shall be accepted unless the registry is satisfied as to the identity of the registrants.

(b) In the event of the death of the adoptee, the adoptive parent or parents of the deceased adoptee may register, may be considered the necessary registrant in lieu of the deceased adoptee, and identifying information may be disclosed to the relevant persons in the event of a verified match.

(c) In the event of the death of the birth parent or birth parents, the parent or adult sibling of a deceased birth parent may register, may be considered the necessary registrant in lieu of the deceased birth parent, and identifying information may be disclosed to the relevant persons in the event of a verified match.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-9 - Content of affidavit  Notice of change in information.

§ 15-7.2-9 Content of affidavit  Notice of change in information.  (a) The affidavit required under § 15-7.2-7 shall contain:

(1) The current name and address of the registrant;

(2) Any previous name by which the registrant was known;

(3) The original or adopted names of the adopted child;

(4) The place and date of birth of the adopted child, if known;

(5) The name and address of the agency, if known; and

(6) The registrant's relationship to this adoption.

(b) The registrant shall notify the registry of any change in name or address which occurs after the registrant registers. Upon registering, the registry shall inform the registrant that the registrant has the responsibility to notify the registry of a change in address. The registry is not required to search for a registrant who fails to notify the registry of a change of address.

(c) A registrant may cancel the registrant's registration at any time by giving the registry written notice of the registrant's desires to cancel.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-10 - Processing affidavits.

§ 15-7.2-10 Processing affidavits.  (a) Upon receipt of the affidavit under § 15-7.2-7, the court shall review its data base and determine whether there is a match by comparing the dates and place of birth of the adopted person.

(b) If a likely match appears, the chief judge of the family court or an associate justice designated by the chief judge shall examine the original birth certificate or adoption records to verify a match. Examination of adoption records for purposes other than verifying a match and release of information from the adoption record is strictly prohibited.

(c) If the registry determines there is a match, and if the necessary relevant persons have registered with the registry, notification of the match may be given by the registry to the registrants only as defined in § 15-7.2-8.

(d) Notification of a match to the relevant parties shall be made through a direct and confidential contact at the address specified by the registrant. Subsequent to the notification of a match, and prior to the release of identifying information, the adult adoptee shall participate in not less than one hour of consultation designed specifically to assist in addressing the manifest issues that may be expected to transpire in these situations.

(e) Any eligible registrant may receive from the registry non-identifying genetic, social, and health history information as defined in this chapter, regardless of whether a verified match occurs.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-11 - Registry information to be maintained permanently.

§ 15-7.2-11 Registry information to be maintained permanently.  Any affidavits filed and other information collected by a registry shall be permanently maintained.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-12 - Limits on releasing information.

§ 15-7.2-12 Limits on releasing information.  (a) A registry shall release only information necessary for identifying a birth parent, adult adoptee or adult genetic sibling of an adult adoptee, and shall not release information of any kind pertaining to:

(1) The adoptive parents;

(2) The siblings to the adult adoptee who are children of the adoptive parents; and

(3) The income of anyone.

(b) In the event of a verified match and release of identifying information, the registry, upon the written request of the adult adoptee of the match, shall certify to the state registrar of vital records that the adult adoptee is a party to a verified match and is entitled to receive uncertified copies of his or her original birth certificate. The certification shall also state that no person other than the adult adoptee is entitled to receive copies of the original birth certificate. However, no uncertified copy of the original birth certificate may be released to the adult adoptee unless each party named on the original birth certificate has registered. Registration by a birth parent not named on the original birth certificate shall not be required for release of the uncertified copy of the original birth certificate.

History of Section.
(P.L. 1993, ch. 388, § 1; P.L. 1995, ch. 54, § 1.)



Chapter 15-7.2-13 - Registration fee.

§ 15-7.2-13 Registration fee.  There shall be a twenty-five dollar ($25.00) fee imposed upon persons who register pursuant to this chapter.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-14 - Objections to release of information.

§ 15-7.2-14 Objections to release of information.  Any eligible registrant or any adoptive parent may file with the registry an objection to the release of identifying information. In the event of a verified match where an objection to the release of identifying information has been filed, the court shall hear the objection of the filing party prior to the release of identifying information and the court shall determine whether it is in the best interests of the parties to release the objected to identifying information.

History of Section.
(P.L. 1993, ch. 388, § 1.)



Chapter 15-7.2-15 - The court to promulgate rules and procedures.

§ 15-7.2-15 The court to promulgate rules and procedures.  The court shall promulgate any rules and procedures that are necessary to establish the operation of the registry consistent with the purpose of this chapter.

History of Section.
(P.L. 1993, ch. 388, § 1.)






Chapter 15-8 - Uniform Law on Paternity

Chapter 15-8-1 - Obligations of the father.

§ 15-8-1 Obligations of the father.  The father of a child which is or may be born out of lawful wedlock is liable to the same extent as the father of a child born in lawful wedlock, whether or not the child is born alive, for the reasonable expense of the mother's pregnancy and confinement, and the education, necessary support and maintenance, and medical and funeral expenses of the child and for reasonable counsel fees for the prosecution of paternity proceedings. A child born out of lawful wedlock also includes a child born to a married woman by a man other than her lawful husband.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-2 - Enforcement.

§ 15-8-2 Enforcement.  Paternity may be determined upon the complaint of the father, mother, the child, or the public authority chargeable by law with the support of the child. If paternity has been determined or has been acknowledged according to the laws of Rhode Island, the liabilities of the father may be enforced in the same or other proceedings by the mother, the child, or the public authority which has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, necessary support, or funeral expenses, and by other persons, including private agencies, to the extent that they have furnished the reasonable expenses of pregnancy, confinement, education, necessary maintenance and support, or funeral expenses.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1995, ch. 320, § 1.)



Chapter 15-8-3 - Presumption of paternity.

§ 15-8-3 Presumption of paternity.  (a) A man is presumed to be the natural father of a child if:

(1) He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within three hundred (300) days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce, or after a decree of separation is entered by a court;

(2) Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(i) If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within three hundred (300) days after its termination by death, annulment, declaration of invalidity, or divorce; or

(ii) If the attempted marriage is invalid without a court order, the child is born within three hundred (300) days after the termination of cohabitation;

(3) After the child's birth, he and the child's natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage could be declared invalid, and:

(i) He has acknowledged his paternity of the child in writing filed with the clerk of the family court;

(ii) With his consent, he is named as the child's father on the child's birth certificate; or

(iii) He is obligated to support the child under a written voluntary promise or by court order;

(4) He acknowledges his paternity of the child in a writing filed with the clerk of the family court, who shall promptly inform the mother of the filing of the acknowledgement, and she does not dispute the acknowledgement, within a reasonable time after being informed, in a writing filed with the clerk of the family court. If another man is presumed under this section to be the child's father, acknowledgement may be effected only with the written consent of the presumed father or after the presumption has been rebutted. The written acknowledgement of paternity shall be admissible as evidence of paternity;

(5) He has submitted to blood testing and the results establish a conclusive presumption in accordance with § 15-8-11(e); or

(6) A sworn acknowledgment of paternity of a child born out of wedlock is signed by both parents on forms prescribed in accordance with § 23-3-9, either at the department of human services or division of taxation within the department of administration, and is forwarded to the state registrar of vital records for the purpose of amending the birth certificate. Before signing the sworn acknowledgment of paternity, the parents shall be given written notice of their respective rights and responsibilities. The sworn acknowledgment of paternity becomes a conclusive presumption if there is no court challenge to this acknowledgement within sixty (60) days of the signing of this acknowledgment. The only defenses which may be raised to the signing of this acknowledgment after the sixty (60) day period are fraud, duress or mistake of fact.

(b) Except for a conclusive presumption under subdivisions (a)(5) and (a)(6) of this section, a presumption under this section may be rebutted in an appropriate action only by clear and convincing evidence. If two (2) or more presumptions arise which conflict with each other, the presumption, which on its facts, is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court decree establishing paternity of the child by another man.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1994, ch. 236, § 1; P.L. 1996, ch. 129, § 3; P.L. 1996, ch. 131, § 3; P.L. 1996, ch. 132, § 3; P.L. 1996, ch. 133, § 3; P.L. 1997, ch. 170, § 2.)



Chapter 15-8-4 - Limitation on recovery from the father.

§ 15-8-4 Limitation on recovery from the father.  The father's liabilities for past education and necessary support and maintenance are limited to a period of six (6) years next preceding the commencement of an action under the provisions of this chapter.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-5 - Limitations of recovery from father's estate.

§ 15-8-5 Limitations of recovery from father's estate.  (a) The obligation of the estate of the father for liabilities under §§ 15-8-1  15-8-26 are limited to those amounts accrued prior to his death. In order to hold the estate of the father liable under §§ 15-8-1  15-8-26, an action under the provisions of this chapter must have been commenced during the lifetime of the father.

(b) This section shall in no way limit the provisions of § 33-1-8, permitting the inheriting or transmitting inheritance by a child born out of wedlock.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1986, ch. 194, § 2.)



Chapter 15-8-6 - Statute of limitations.

§ 15-8-6 Statute of limitations.  An action to determine the existence of the father and child relationship is not barred until four (4) years after the child reaches the age of majority.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1988, ch. 84, § 67; P.L. 1996, ch. 199, § 1.)



Chapter 15-8-7 - Jurisdiction and remedies.

§ 15-8-7 Jurisdiction and remedies.  (a) The family court has jurisdiction of an action commenced under §§ 15-8-1  15-8-26, and all remedies for the enforcement of orders for the expense of pregnancy and confinement for the mother, and for education, necessary support and maintenance, or funeral expenses for legitimate children shall apply. The court has continuing jurisdiction to modify or revoke an order and to increase or decrease amounts fixed by order for future education and necessary support and maintenance. All remedies under the Uniform Interstate Family Support Act, §§ 15-23.1-101  15-23.1-903, are available for enforcement of duties of support and maintenance under §§ 15-8-1  15-8-26.

(b) A person who has had sexual intercourse in this state submits to the jurisdiction of the courts of this state as to any action with respect to a child who may have been conceived by that act of intercourse. In addition, the court may exercise jurisdiction over a nonresident individual pursuant to § 15-23.1-201. Jurisdiction shall be acquired by service made in accordance with § 9-5-33.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1996, ch. 129, § 3; P.L. 1996, ch. 131, § 3; P.L. 1996, ch. 132, § 3; P.L. 1996, ch. 133, § 3; P.L. 1997, ch. 170, § 24.)



Chapter 15-8-8 - Clear and convincing evidence.

§ 15-8-8 Clear and convincing evidence.  In any action to establish paternity under this chapter, other than an action brought pursuant to § 15-8-2 or § 15-8-3, the standard that must be met by the plaintiff shall be that of clear and convincing evidence.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-8.1 - Trial by court.

§ 15-8-8.1 Trial by court.  Trial shall be by the court.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1980, ch. 328, § 2; P.L. 1997, ch. 170, § 2.)



Chapter 15-8-9 - Venue.

§ 15-8-9 Venue.  The action may be brought in the county in which the child or the alleged father resides or is found, or, if the father is deceased, in which proceedings for probate of his estate have been or could be commenced.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-10 - Time of trial.

§ 15-8-10 Time of trial.  If the issue of paternity is raised in an action commenced during the pregnancy of the mother, the trial shall not, without the consent of the alleged father, be held until after the birth or miscarriage.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-11 - Parentage tests.

§ 15-8-11 Parentage tests.  (a) In a proceeding under this chapter before trial, the court, upon application made by or on behalf of any party to the action, and supported by sworn affidavit, or on its own motion, shall order that the mother, child, alleged father, and any other party to the action submit to blood or tissue typing tests which may include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens, serum proteins, DNA and other genetic testing, to determine whether the alleged father is likely to be, or is not, the father of the child. The sworn affidavit must include a statement alleging paternity and setting forth facts establishing a reasonable possibility of sexual contact during the probable period of conception or a statement denying paternity and setting forth facts establishing a reasonable possibility of the nonexistence of sexual contact during the probable period of conception. In a proceeding to establish paternity and/or support brought pursuant to the Rhode Island state plan for child and spousal support enforcement, in conformance with title IV, part D of the federal Social Security Act, 42 U.S.C. § 651 et seq., if the alleged father denies paternity in response to a paternity complaint and provides a sworn affidavit as provided in this section, the division of taxation within the department of administration shall have the authority to administratively order the parties to attend a blood or tissue typing test and schedule blood or tissue typing test for the parties, of the type described in this section, without the necessity of making application to the court, and the parties shall attend and submit to a blood or tissue typing test under penalty of default in accordance with § 15-8-18.1.

(b) A blood or tissue typing test shall be made by a person the court determines is qualified as an examiner of blood or tissue types.

(c) The court shall fix or approve the compensation of any expert at a reasonable amount, and may direct the compensation to be paid by the state, or by any other party to the case, or by both, in the proportions and at the times the court prescribes, and that, after payment by a party, all or part or none of the payment shall be taxed as costs in the action. Before the making of a blood or tissue typing test, the court may order any part or all of the compensation paid in advance.

(d) The result of a blood or tissue typing test and, if a determination of exclusion of paternity cannot be made, a calculation of the probability of paternity made by a person the court determines is qualified as an examiner of blood or tissue types based on the result of a blood or tissue typing test shall be admissible in evidence in the trial of the case. A written report of the test results, including a calculation of the probability of paternity or a determination of exclusion of paternity, prepared by the duly qualified expert conducting the test, or by a duly qualified expert under whose supervision or direction the test and analysis have been performed, certified by an affidavit duly subscribed and sworn to by him or her before a notary public, may be introduced into evidence without the need for foundation testimony or other proof of authenticity or accuracy and without the necessity of calling the expert as a witness, unless an objection challenging the test procedures or results has been filed within ten (10) days before any hearing at which the results may be introduced into evidence and a cash bond posted with the registry of the family court in an amount sufficient to cover the costs of the duly qualified expert to appear and testify.

(e) If the results of the blood or tissue typing tests duly admitted into evidence establish a ninety-seven percent (97%) or greater probability of inclusion that a party is the biological father of the child, then that probability shall constitute a conclusive presumption of paternity.

(f) Any reference to "blood test" in this chapter means blood or tissue typing test.

History of Section.
(P.L. 1984, ch. 204, § 2; P.L. 1994, ch. 224, § 1; P.L. 1994, ch. 236, § 1; P.L. 1996, ch. 129, § 3; P.L. 1996, ch. 131, § 3; P.L. 1996, ch. 132, § 3; P.L. 1996, ch. 133, § 3; P.L. 1997, ch. 170, § 2; P.L. 2001, ch. 155, § 2; P.L. 2004, ch. 6, § 31.)



Chapter 15-8-15 - Evidence relating to paternity.

§ 15-8-15 Evidence relating to paternity.  Evidence relating to paternity may include:

(1) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception;

(2) A written report of blood or tissue typing test results including a calculation of the probability of paternity as specified under § 15-8-11;

(3) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts. If a man has been identified as a possible father of the child, the court may, and upon motion of a party shall, require the child, the mother, and the man to submit to appropriate tests;

(4) All other evidence relevant to the issue of paternity of the child; and

(5) Copies of bills for parentage testing, and for prenatal and postnatal health care of the mother and child may be introduced into evidence without the need for foundation testimony or other proof of authenticity or accuracy and without the necessity of calling the expert as a witness, unless an objection challenging the test procedures or results has been filed within ten (10) days before any hearing at which the results may be introduced into evidence and a cash bond posted with the registry of the family court in an amount sufficient to cover the costs of the duly qualified expert or witness to appear and testify.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1997, ch. 170, § 2.)



Chapter 15-8-16 - Civil action.

§ 15-8-16 Civil action.  (a) An action under this chapter is a civil action governed by the rules of civil procedure. The mother of the child and the alleged father are competent to testify and may be compelled to testify.

(b) Upon refusal of any witness, including a party, to testify under oath or produce evidence, the court may order him or her to testify under oath and produce evidence concerning all relevant facts. If the refusal is upon the ground that this, his or her testimony or evidence, might tend to incriminate him or her, the court may grant him or her immunity from all criminal liability on account of the testimony or evidence that he or she is required to produce. An order granting immunity bars prosecution of the witness for any offenses shown in whole or in part by testimony or evidence that he or she is required to produce, except for perjury committed in his or her testimony. The refusal of a witness, who has been granted immunity, to obey an order to testify or produce evidence is a civil contempt of court.

(c) Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

(d) Testimony relating to sexual access to the mother by an unidentified man at any time or by an identified man at a time other than the probable time of conception of the child is inadmissible in evidence, unless offered by the mother.

(e) In an action against an alleged father, evidence offered by him with respect to a man who is not subject to the jurisdiction of the court concerning his sexual intercourse with the mother at or about the probable time of conception of the child is admissible in evidence only if he has undergone and made available to the court blood or tissue typing tests, the results of which do not exclude the possibility of his paternity of the child. A man who is identified and is subject to the jurisdiction of the court shall be made a defendant in the action.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 2004, ch. 6, § 31.)



Chapter 15-8-17 - Hearings and records  Confidentiality.

§ 15-8-17 Hearings and records  Confidentiality.  Notwithstanding any other law concerning public hearings and records, any hearing or trial held under this chapter shall be held in closed court without admittance of any person other than those necessary to the action of the proceeding. All papers and records, other than the final judgment pertaining to the action or proceeding, whether part of the permanent record of the court or elsewhere, are subject to inspection only upon consent of the court and all interested persons, or in exceptional cases only upon an order of the court for good cause shown.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-18 - Judgments.

§ 15-8-18 Judgments.  (a) The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

(b) If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that a new birth certificate be issued in accordance with § 15-8-23.

(c) The judgment or order may contain any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the custody and guardianship of the child, visitation privileges with the child, or any other matter in the best interest of the child. The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy and confinement.

(d) Support judgments or orders may be for periodic payments which may vary in amount. In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, the court shall consider all relevant facts, including:

(1) The needs of the child;

(2) The standard of living and circumstances of the parents;

(3) The relative financial means of the parents;

(4) The earning ability of the parents;

(5) The need and capacity of the child for education, including higher education;

(6) The age of the child;

(7) The financial resources and the earning ability of the child;

(8) The responsibility of the parents for the support of others; and

(9) The value of services contributed by the custodial parent.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-18.1 - Entry of default and default judgment.

§ 15-8-18.1 Entry of default and default judgment.  (a) In addition to any other basis for entry of default and default judgment provided in the rules of procedure for domestic relations, the family court shall enter the defendant's default and a judgment by default in a paternity action under this chapter upon the following conditions:

(1) Failure to respond to the paternity complaint within twenty (20) days, upon proof presented that the defendant has been duly served the complaint;

(2) Failure to appear at a scheduled hearing or trial after being duly notified of the hearing or trial, upon proof presented that the defendant has been duly served with notice of the scheduled hearing or trial; or

(3) Failure to appear or refusal to attend blood testing upon proof presented that the defendant has been duly notified of the date, time, and place of the testing.

(b) The court may set aside an entry of default and, if judgment by default has been entered, may likewise set it aside, in accordance with the rules of procedure for domestic relations.

History of Section.
(P.L. 1994, ch. 236, § 2.)



Chapter 15-8-19 - Judgments  Enforcement.

§ 15-8-19 Judgments  Enforcement.  (a) If existence of the father and child relationship is declared, or paternity or a duty of support has been acknowledged or adjudicated under this chapter or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, the child, the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by other persons, including a private agency, to the extent that they furnished or are furnishing those expenses.

(b) Willful failure to obey the judgment or order of the court is a civil contempt of the court. All remedies for the enforcement of judgments apply.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-20 - Bond.

§ 15-8-20 Bond.  (a) In a proceeding to establish paternity, when the alleged father has submitted to blood testing and the blood test results establish a ninety seven percent (97%) or greater probability of inclusion that he is the biological father of the child, and upon motion, the court shall, after an opportunity for a hearing, issue a temporary order for child support payable into the registry of the court and to be held pending entry of judgment.

(b) In the event of a final adjudication requiring no payment or payments in an amount less than those payments which have been made pursuant to a temporary order under this section, the alleged father shall be entitled to a refund of all or a portion of the amounts paid.

(c) The court at any time may require, in addition to the temporary order described in this section, the alleged or adjudicated father to give bond or other security for the payment of any judgment which exists or may exist in the future.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1997, ch. 170, § 2.)



Chapter 15-8-21 - Settlement agreements.

§ 15-8-21 Settlement agreements.  An agreement of settlement with the alleged father is binding only when approved by the court.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-22 - False declaration of identity.

§ 15-8-22 False declaration of identity.  The making of a false complaint as to the identity of the father, or the aiding or abetting in the making of a false complaint, shall be punishable with a penalty as for perjury.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-23 - Birth records.

§ 15-8-23 Birth records.  (a) Upon order of the family court, the registrar of vital records shall prepare a new birth certificate consistent with the findings of the court and shall substitute the new certificate for the original certificate of birth.

(b) The fact that the father and child relationship was declared after the child's birth shall not be ascertainable from the new certificate, but the actual place and date of birth shall be shown on it.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-24 - Appeals.

§ 15-8-24 Appeals.  (a) An appeal in all cases may be taken by the defendant, the mother or her personal representative, or the public welfare official from any final order or judgment of the family court, upon an action commenced under this chapter, directly to the supreme court within thirty (30) days after the entry of the order of judgment.

(b) No appeal shall operate as a stay of execution unless the defendant shall give the security provided for under § 15-8-20, and further security to pay the costs of the appeal.

History of Section.
(P.L. 1979, ch. 185, § 2; P.L. 1988, ch. 84, § 67.)



Chapter 15-8-25 - Costs.

§ 15-8-25 Costs.  If the court makes an order declaring paternity and for the support and maintenance and education of the child, court costs, including the costs of legal services of the attorney representing the petitioner, expert witness fees, and all other costs shall be taxed against the defendant.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-26 - Action to declare mother and child relationship.

§ 15-8-26 Action to declare mother and child relationship.  Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. The provisions of this chapter applicable to the father and child relationship shall apply as far as practicable.

History of Section.
(P.L. 1979, ch. 185, § 2.)



Chapter 15-8-27 - Voluntary acknowledgement  Family court practice.

§ 15-8-27 Voluntary acknowledgement  Family court practice.  (a) In any action commenced before the family court, the father may acknowledge his paternity of the child with the clerk of the family court. Each acknowledgement must be signed by the person filing it and contain:

(1) The name, social security number, date of birth, and address of the person filing the acknowledgement;

(2) The name and last known address of the mother of the child;

(3) The date of birth of the child, or, if the child is unborn, the month and year in which the child is expected to be born; and

(4) The name and address of the presumed father, if any.

(b) The judge shall hold an informal hearing on the acknowledgement and shall enter an order establishing the paternity of the child and an order of support for the child; provided, that there are no objections from the natural mother or presumed father filed with the family court prior to the date of the informal hearing; and provided, further, that a copy of the acknowledgement and a notice of the informal hearing are duly served upon the mother and any presumed father in accordance with the rules of procedure for domestic relations.

(c) The voluntary acknowledgement of paternity shall be recognized by the family court as a basis for establishing a child support order for the child without requiring any further proceedings to establish paternity.

History of Section.
(P.L. 1981, ch. 165, § 1; P.L. 1994, ch. 236, § 1.)



Chapter 15-8-28 - Duty of parents to notify department.

§ 15-8-28 Duty of parents to notify department.  (a) During the pendency of the paternity proceedings and throughout the duration of the child support order, the parents must notify the department of any change in address, phone number or place of employment within ten (10) days of the change.

(b) All notices and pleadings shall be mailed and/or served as appropriate to the most recent address of record.

History of Section.
(P.L. 1997, ch. 170, § 3.)






Chapter 15-9 - Support of Children

Chapter 15-9-1 - Duty of parent to pay support and maintenance to the agency or person having custody of the child.

§ 15-9-1 Duty of parent to pay support and maintenance to the agency or person having custody of the child.  (a) Whenever the department of children, youth and families shall pay for the support and maintenance of any child pursuant to §§ 42-72-13 and 42-72-14, or whenever another department, agency, society, institution, or person having the charge, care, or custody of a child shall pay for the support and maintenance of the child, the court shall order either or both parents owing a duty of support to a child to pay an amount based upon a formula and guidelines adopted by an administrative order of the family court. If, after calculating support based upon court established formula and guidelines, the court, in its discretion, finds the proposed order would be inequitable to the child or either parent, the court shall make findings of fact and shall order either or both parents owing a duty of support to pay an amount reasonable or necessary for the child's support after considering all relevant factors, including, but not limited to:

(1) The financial resources of the child;

(2) The financial resources of the custodial parent;

(3) The standard of living the child would have enjoyed had the marriage not been dissolved;

(4) The physical and emotional condition of the child and his or her educational needs; and

(5) The financial resources and needs of the non-custodial parent.

(b) If it deems necessary or advisable, the court may order child support and education costs for children attending high school at the time of their eighteenth (18th) birthday and for ninety (90) days after graduation, but in no case beyond their nineteenth (19th) birthday. In addition, the court may order the support of a child with a severe physical or mental impairment to continue until the twenty-first (21st) birthday of the child.

(c) After a decree for support has been entered and upon the petition of either party, the court may review and alter its decree relative to the amount and payment of support. If the court finds that a substantial change in circumstances has occurred, the decree may be made retroactive to the date that notice of a petition to modify was given to the adverse party. In such a case the court shall set forth in its decision the specific findings of fact which show a substantial change in circumstances and why the decree should be made retroactive.

(d) Any order for child support issued by the family court shall contain a provision requiring either or both parents owing a duty of support to a child to obtain health insurance coverage for the child when such coverage is available to the parent or parents through their employment without cost or at a reasonable cost. "Reasonable cost" shall be defined in accordance with guidelines adopted by administrative order of the family court in conjunction with the child support guidelines.

(e) Any existing child support orders may be modified in accordance with this section unless the court makes specific written findings of fact that take into consideration the best interests of the child and conclude that a child support order or medical order would be unjust or inappropriate in a particular case.

(f) In addition, the national medical support notice shall be issued with respect to all orders issued, enforced, or modified on or after October 1, 2002, in accordance with chapter 29 of this title. The notice shall inform the employer of provisions in the child support order for health care coverage for the child and of the method to implement this coverage. In lieu of the court ordering the non-custodial parent to obtain or maintain health care coverage for the child, the court may order the non-custodial parent to contribute a weekly cash amount towards the medical premium for health care coverage paid by the state of Rhode Island and/or the custodial parent. The method to determine a reasonable weekly amount shall be addressed in a family court administrative order pertaining to the child support guidelines.

(g) All support orders established or modified in the state on or after October 1, 1998, shall be recorded with the Rhode Island family court/department of administration, division of taxation child support computer enforcement system. The system maintains the official registry of support orders entered in accordance with applicable administrative orders issued by the Rhode Island family court.

(h) In any subsequent child support enforcement action between the parties, upon sufficient showing that a diligent effort has been made to ascertain the location of such a party, the court may allow for notice and service of process to be made by first class mail or by service of written notice to the most recent residential or employer address of record, as specified in the Rhode Island rules of procedure for domestic relations for the Family Court of Rhode Island.

(i) The department of children, youth, and families shall not seek child support for services to the child which are special education services as defined under state and federal law and pursuant to the regulations of the board of regents for elementary and secondary education governing the special education of students with disabilities, section two, I., 1.0-4.11 and 34 C.F.R. Part 300.

History of Section.
(P.L. 1981, ch. 143, § 2; P.L. 1990, ch. 65, art. 38, § 1; P.L. 2004, ch. 595, art. 14, § 1.)



Chapter 15-9-2 - Enforceability.

§ 15-9-2 Enforceability.  All duties of support and maintenance, including the duty to pay arrearages, are enforceable by a court proceeding under the provisions of chapter 23 of this title.

History of Section.
(P.L. 1981, ch. 143, § 2; P.L. 1996, ch. 129, § 4; P.L. 1996, ch. 131, § 4; P.L. 1996, ch. 132, § 4; P.L. 1996, ch. 133, § 4.)



Chapter 15-9-3 - Division of taxation within the department of administration as legal representative  Payment of costs.

§ 15-9-3 Division of taxation within the department of administration as legal representative  Payment of costs.  (a) In any proceeding under this chapter the division of taxation within the department of administration shall represent the department of children, youth and families.

(b) The division of taxation within the department of administration shall remit to the general treasury the net collections after deducting all reasonable costs and expenses of any action or proceeding under this chapter.

History of Section.
(P.L. 1981, ch. 143, § 2; P.L. 1996, ch. 129, § 4; P.L. 1996, ch. 131, § 4; P.L. 1996, ch. 132, § 4; P.L. 1996, ch. 133, § 4.)



Chapter 15-9-4 - Severability.

§ 15-9-4 Severability.  If any provision of this chapter or the application of it to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1981, ch. 143, § 2.)



Chapter 15-9-5 - Duty of department to parent.

§ 15-9-5 Duty of department to parent.  (a) Prior to filing a claim pursuant to § 15-9-1, the department shall seek the cooperation of the person from whom reimbursement for support and maintenance may be sought.

(b) The department shall inform the person that he or she does not, for good cause, have to cooperate. The department shall explain to the person his or her rights and obligations, including good cause for refusal to cooperate, as set forth in 45 C.F.R. 232.41 et seq.

(c) The department shall promulgate rules, regulations, and procedures to implement this section.

History of Section.
(P.L. 1990, ch. 65, art. 38, § 2.)






Chapter 15-10 - Support of Parents

Chapter 15-10-1 - Penalty for unreasonable neglect of destitute parents.

§ 15-10-1 Penalty for unreasonable neglect of destitute parents.  (a) Any person, above the age of eighteen (18) years, who unreasonably neglects or refuses to provide for the support and maintenance of his or her parent, whether father or mother, residing in this state, when his or her parent through misfortune, and without fault of his or her own, is destitute of means of sustenance and unable by reason of old age, infirmity, or illness to support and maintain himself or herself, shall be punished by a fine not exceeding two hundred dollars ($200), or by imprisonment for not more than one year, or by both a fine and imprisonment.

(b) No neglect or refusal shall be deemed unreasonable as to a child who, during his or her minority, was not reasonably supported by the parent, if the parent was charged with the duty to do so, nor as to any child who, being one of two (2) or more children, has made proper and reasonable contribution toward the support of his or her destitute parent.

History of Section.
(P.L. 1917, ch. 1510, § 1; G.L. 1923, ch. 292, § 1; G.L. 1938, ch. 419, § 1; G.L. 1956, § 15-10-1; P.L. 2004, ch. 6, § 26.)



Chapter 15-10-2 - Orders for benefit of parents.

§ 15-10-2 Orders for benefit of parents.  Before the trial, with the consent of the defendant, or at the trial, on entry of a plea of guilty, or after conviction, the court may, in its discretion, make any orders and require any conditions for the benefit of the destitute parent that the circumstances of the defendant may require.

History of Section.
(P.L. 1917, ch. 1510, § 2; G.L. 1923, ch. 292, § 2; G.L. 1938, ch. 419, § 2; G.L. 1956, § 15-10-2.)



Chapter 15-10-3 - Director of human services as complainant.

§ 15-10-3 Director of human services as complainant.  The director of human services or any person designated and appointed to do so by the director may be the party complainant to any complaint and warrant brought to invoke the penalties provided for in this chapter, and the director or his or her designee and appointee shall be exempt from giving surety for costs in any such action.

History of Section.
(P.L. 1952, ch. 2984, § 1; G.L. 1956, § 15-10-3; P.L. 1959, ch. 93, § 2; Reorg. Plan No. 1, 1970.)



Chapter 15-10-4 - Other parties as complainants  Jurisdiction and venue.

§ 15-10-4 Other parties as complainants  Jurisdiction and venue.  Complaints under the provisions of this chapter may be made by a destitute parent, children of a destitute parent, the director of public welfare of any city or town, or the director of any licensed private charity, in the district court of the judicial district, or police court of the city, or the family court of the area, in which either the parent or child is living.

History of Section.
(P.L. 1917, ch. 1510, § 3; G.L. 1923, ch. 292, § 3; G.L. 1938, ch. 419, § 3; P.L. 1954, ch. 3383, § 1; G.L. 1956, § 15-10-4.)



Chapter 15-10-5 - Costs paid by state.

§ 15-10-5 Costs paid by state.  Whenever a complaint under this chapter shall be brought by a director of public welfare, the costs, if taxed to the complainant, shall be paid by the state.

History of Section.
(P.L. 1917, ch. 1510, § 4; G.L. 1923, ch. 292, § 4; G.L. 1938, ch. 419, § 4; G.L. 1956, § 15-10-5.)



Chapter 15-10-6 - Prosecution of criminal actions.

§ 15-10-6 Prosecution of criminal actions.  All criminal actions for any violation of this chapter or any rule or regulation promulgated under this chapter pertaining to the department of human services shall be prosecuted by the attorney general or by any qualified member of the Rhode Island bar who shall be designated by the director and approved by the attorney general to institute and prosecute the action.

History of Section.
(P.L. 1952, ch. 2984, § 2; G.L. 1956, § 15-10-6; Reorg. Plan No. 1, 1970.)



Chapter 15-10-7 - Right of contribution from other children.

§ 15-10-7 Right of contribution from other children.  Any child making more than his or her share of a proper and reasonable contribution toward the support of his or her destitute parents shall have a right of contribution from other children over the age of eighteen (18) years of the parents, who have been supported by the parents, in a civil action subject to any orders and conditions that the court deems that the circumstances of the defendant or defendants may require.

History of Section.
(G.L. 1938, ch. 419, § 5; P.L. 1954, ch. 3383, § 2; G.L. 1956, § 15-10-7.)






Chapter 15-11 - Reciprocal Enforcement Of Support



Chapter 15-11.1 - Full Enforcement of Support Obligations

Chapter 15-11.1-1 - Short title.

§ 15-11.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Full Enforcement of Support Obligations Act".

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-11.1-2 - Definitions.

§ 15-11.1-2 Definitions.  For the purposes of this chapter:

(1) "Administrator" means the tax administrator for the department of administration, division of taxation or his or her designee.

(2) "Board" means any bureau, board, or commission or other licensor that is affiliated with or is a part of the department of business regulation, and any other state agency, municipality, or licensor that issues a license authorizing a person to engage in a recreational activity, in a business, occupation, profession, industry, or authorizes a person to operate a motor vehicle.

(3) "Compliance with a court order of support" means that the support obligor has accrued no more than ninety (90) days worth of current support no more than ninety (90) days worth of periodic payments due pursuant to a written agreement with the department or as set forth in a court order and/or has obtained or maintained health insurance coverage if required by a court order of support.

(4) "CSE system" means the Rhode Island family court/department of administration, division of taxation, child support enforcement system, which system maintains the official record of support orders and arrearages of all support orders entered upon it in accordance with applicable administrative orders issued by the Rhode Island family court.

(5) "Court order of support" means any judgment or order for the support of dependent children now or subsequently recorded and maintained on the child support enforcement (CSE) system which has been issued by any court of the state or another state, including an order in a final decree of divorce or any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(6) "Department" means the department of administration, division of taxation.

(7) "License" means any of the following: a license to operate a motor vehicle, a motor vehicle registration, a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business, industry, or recreational activity.

(8) "Licensee" means any individual holding any of the following: a license to operate a motor vehicle, motor vehicle registration, a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business, industry, or recreational activity.

(9) "Obligor" means any person required to make payments under the terms of a court order of support.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 5.)



Chapter 15-11.1-3 - Notice.

§ 15-11.1-3 Notice.  (a) The department may serve notice upon a support obligor who is not in compliance with a court order of support that informs the obligor of the department's intention to submit the obligor's name to any appropriate board, state agency, or department as a licensee who is not in compliance with a court order of support.

(b) The notice shall include the address and telephone number of the department's support enforcement office that issues the notice and a statement of the need to obtain a release from that office as provided in § 15-11.1-7. The department shall attach a copy or facsimile of the obligor's court order of support to the notice. Service of the notice must be made by first class mail. The notice must inform the obligor that:

(1) The obligor may request a family court hearing to contest the issue of compliance;

(2) A request for a hearing must be made in writing and must be received by the department within thirty (30) days of the date of the notice;

(3) If the obligor requests a hearing within thirty (30) days of the date of the notice, the department shall stay action to certify the obligor to any board for noncompliance with a court order of support pending a decision after a hearing;

(4) If the obligor does not request a hearing within thirty (30) days of the date of the notice and is not in compliance with a court order of support, the department shall certify the obligor to the appropriate board, state agency, or department for noncompliance with a court order of support;

(5) If the department certifies the obligor to a board for noncompliance with a court order of support, the board, state agency, or department shall suspend the obligor's license and refuse to issue or reissue a license until the obligor provides the board with a release from the department that states the obligor is in compliance with the obligor's support order. A suspension by an agency or a refusal by an agency to reissue, renew, or otherwise extend the license or certificate of authority shall be deemed a final determination;

(6) If the obligor files a motion to modify support with the family court and duly serves the department with notice of the motion to modify, the department shall stay action to certify the obligor to any board for noncompliance with a court order of support; and

(7) The obligor may restore compliance with a court order of support by:

(i) Paying current support; and

(ii) Paying all past due support or, if unable to pay all past due support and a periodic payment for past due support has not been ordered by the court, by making periodic payments in accordance with a written payment agreement with the department which agreement shall then be filed with the family court; and/or

(iii) Meeting the obligor's health insurance obligation.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 5.)



Chapter 15-11.1-4 - Family court compliance hearing.

§ 15-11.1-4 Family court compliance hearing.  (a) An obligor may request a hearing before a magistrate of the family court upon receipt of service of the notice described in § 15-11.1-3. The request for a hearing must be made in writing and must be received by the department within thirty (30) days of the date of the notice. The department shall promptly file the obligor's written request for a hearing with the clerk of the family court or his or her designee; the clerk shall then assign the matter for a hearing before a magistrate of the family court.

(b) The department shall notify the obligor in writing of the date, time, and place of the hearing assigned by the clerk. Service of the hearing notice must be made by first class mail.

(c) The issues that may be determined at the hearing are limited to whether the obligor is required to pay child support under a court or administrative order and whether the obligor is in compliance with a court order of support.

(d) Nothing in this section shall prohibit the obligor from filing other appropriate motions for relief, including but not limited to a motion to modify a support order, with the family court.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 5; P.L. 1998, ch. 442, § 6.)



Chapter 15-11.1-5 - Automatic stay pending compliance hearing.

§ 15-11.1-5 Automatic stay pending compliance hearing.  If an obligor requests a timely hearing to contest the issue of compliance in accordance with § 15-11.1-4, the department may not certify the name of the obligor to a board for noncompliance with a court order of support until the department receives a decision or order of the family court that finds the obligor is not in compliance with a court order of support.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-11.1-6 - Certification of noncompliance.

§ 15-11.1-6 Certification of noncompliance.  (a) The department may certify in writing to any appropriate board that a support obligor is not in compliance with a court order of support if:

(1) The obligor does not timely request a hearing upon service of a notice issued under § 15-11.1-3 and is not in compliance with a court order of support thirty-one (31) days after service of the notice or mailing of the notice;

(2) The family court issues a decision or order after a hearing that finds the obligor is not in compliance with a court order of support, and the obligor has not appealed the decision within any applicable appeal period provided by law for appeals of a decision or order of a magistrate of the family court; or

(3) After a decision or order of the family court has been appealed, a decision or order of the Rhode Island supreme court which determines or affirms that the obligor is not in compliance with a court order of support.

(b) The department's certification shall include a copy of the decision or order of the court, where applicable. The department shall send by first class mail a copy of any certification of noncompliance filed with a board to the obligor at the obligor's most recent address of record.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 5; P.L. 1998, ch. 442, § 6.)



Chapter 15-11.1-7 - Suspension by board  Notice from board.

§ 15-11.1-7 Suspension by board  Notice from board.  (a) Upon receipt of the certification of noncompliance from the department issued in accordance with § 15-11.1-6, a board shall suspend the obligor's license and refuse to issue or reissue a license until the obligor provides the board with a release from the department that states the obligor is in compliance with the obligor's support order. When an obligor who is served notice under § 15-11.1-3 subsequently complies with the court order of support, the department shall within five (5) business days after compliance provide the obligor with written confirmation and a release that the obligor is in compliance with the order. A suspension by a board or a refusal by a board to reissue, renew, or otherwise extend the license or certificate of authority shall be deemed a final determination for the purposes of chapter 35 of title 42.

(b) A board shall notify an obligor certified by the department under § 15-11.1-6, without undue delay, that the obligor's application for the issuance or renewal of a license may not be granted or that the obligor's license has been suspended because the obligor's name has been certified by the department as a support obligor who is not in compliance with a court order of support.

(c) Within five (5) business days of receiving written confirmation that the obligor is in compliance with the court order of support, the board shall reinstate, reissue, renew or otherwise extend the obligor's license or certificate of authority.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 5.)



Chapter 15-11.1-8 - Reporting.

§ 15-11.1-8 Reporting.  (a) During each renewal period all boards subject to this chapter shall provide to the department specified information, according to standards established by the department, about applicants for licensure and all current licensees.

(b) All boards subject to this chapter shall provide the specified information for only those current licensees that are residents of this state.

(c) The information to be provided must include all of the following information to the extent that this information is maintained by the board about the licensee:

(1) Name;

(2) Address of record;

(3) Federal employer identification number or social security number;

(4) Type of license;

(5) Effective date of license or renewal;

(6) Expiration date of license; and

(7) Active or inactive status.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 2000, ch. 109, § 24.)



Chapter 15-11.1-10 - Rules and regulations.

§ 15-11.1-10 Rules and regulations.  The department of human services is authorized and directed to promulgate rules and regulations that it deems necessary to implement the provisions and purposes of this chapter; provided, that any rule or regulation affecting the duties and responsibilities of the family court shall be made with the concurrence of the chief judge of the family court.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-11.1-11 - Cooperative agreements with boards.

§ 15-11.1-11 Cooperative agreements with boards.  The department and the various boards may enter into any agreements that may be necessary to carry out the requirements of this section, but only to the extent the department determines it is cost effective.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-11.1-12 - Severability.

§ 15-11.1-12 Severability.  If any provision of this chapter or the application of it is for any reason judged invalid, that judgment shall not affect, impair, or invalidate the remainder of the chapter, but shall be confined in its effect to the provision or application directly involved in the controversy giving rise to the judgment.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)






Chapter 15-12 - Age of Majority

Chapter 15-12-1 - Persons of full age.

§ 15-12-1 Persons of full age.  (a) Notwithstanding any general or public law or provision of the common law to the contrary, all persons who have attained the age of eighteen (18) years shall be deemed to be persons of full legal age.

(b) These persons shall have all the duties and obligations, rights, and privileges imposed or granted by law upon those persons who have previously attained the age of twenty-one (21) years.

History of Section.
(P.L. 1972, ch. 20, § 1.)






Chapter 15-13 - Divorce or Separation ProceedingsSupport for Children Receiving Public Assistance

Chapter 15-13-1 - Determination of children receiving public assistance.

§ 15-13-1 Determination of children receiving public assistance.  The party commencing an action seeking a divorce from the bond of marriage or divorce from bed and board or an order pursuant to § 15-5-19 shall, at the time the proceeding is begun, append to the petition a statement containing the names of all children of the marriage and their ages and stating whether any of the children are at that time recipients of or applicants for public assistance.

History of Section.
(P.L. 1977, ch. 258, § 2.)



Chapter 15-13-2 - Setting of support for children receiving public assistance.

§ 15-13-2 Setting of support for children receiving public assistance.  (a) If the statement appended to the petition indicates that any child of the marriage is a recipient of or applicant for public assistance, a hearing shall be held as promptly as possible to determine the amount of support to which each child is entitled from the appropriate parent. The department of human services shall be given notice of the hearing and shall appear at the hearing for the purpose of assisting the court in fixing the amount of support. In the absence of the consent of the parties and agreement of the department of human services, the court shall not enter an order providing for support without conducting a hearing.

(b) In fixing the amount of support, which the parent shall be ordered to pay, the court shall take into account the following factors:

(1) All earnings, income, and resources of the parent including real and personal property;

(2) The earnings potential of the parent;

(3) The reasonable necessities of the parent;

(4) The needs of the child for whom support is sought;

(5) The existence and needs of other dependents of the parent; and

(6) Any other factors, which bear upon the needs of the child and the ability of the parent to provide financial support of those needs.

History of Section.
(P.L. 1977, ch. 258, § 2; P.L. 1988, ch. 84, § 69.)



Chapter 15-13-3 - Reconsideration of support orders.

§ 15-13-3 Reconsideration of support orders.  (a) Every order entered by the family court providing for support of a child who at the time of entry of the order was not a recipient of or applicant for public assistance shall, in the event the child becomes the recipient of public assistance, be reconsidered de novo upon the petition of a parent or guardian of the child or the department of human services.

(b) Upon the filing of the petition, the court shall hold a hearing for the purpose of determining the amount of support to which the child is entitled from the appropriate parent. In fixing the amount of support the court shall take into account the factors set forth in § 15-13-2.

History of Section.
(P.L. 1977, ch. 258, § 2.)



Chapter 15-13-3.1 - Enforcement procedures.

§ 15-13-3.1 Enforcement procedures.  (a) In any proceeding brought for failure to make support payments as ordered by the court, upon a showing that the payments are more than forty-five (45) days overdue, the family court may grant an order directing that an execution issue against the wages, debts, earnings, salary, income from trust funds, or profits of the parent responsible for support for the full amount of both the arrears payments and for the satisfaction of current support and maintenance payments until further order of the family court, notwithstanding any statutory limitation on executions issued against the wages, earnings, salary, or other income of the judgment debtor, and the execution shall have priority over any other executions.

(b) No employer shall discharge an employee because his or her wages are subject to execution in accordance with this section or shall discriminate in hiring because of a potential execution.

(c) An employer, in remitting wages levied upon a judgment or order of support, may make a two dollar ($2.00) deduction to defray his or her bookkeeping expenses for each paycheck levied upon out of the funds ordered for support.

(d) In any proceeding brought for failure to make support payments, upon a showing that the payments are more than forty-five (45) days overdue, the family court may grant an order directing that an execution issue against the interest of the responsible parent in and to any real estate or personal property within the jurisdiction of the family court whether that interest is held individually or jointly with others, and the execution shall have priority over any other executions or attachments except as prescribed by applicable federal or state statutes.

(e) The execution shall attach to all real and personal property of the responsible parent when it is recorded with the recorder of deeds for the city or town in which the real estate is located or with the appropriate office for a notice with respect to personal property. The department of administration, division of taxation, child support enforcement agency, shall not be required to pay a recording fee.

(f) Whenever an execution has been filed and there is in the possession of any person having notice of the execution any property which may be subject to the execution, the property shall not be paid over, released, sold, transferred, encumbered, or conveyed unless a release or waiver signed by the director has been delivered to the person in possession or the family court has ordered the release of the execution.

(g) Any person who fails to honor an execution shall be liable to the person entitled to receive the support payments in an amount equal to the debt, which is the basis of the execution, together with costs, interest, and reasonable attorney fees.

(h) Any judgment or order for support issuing from a court of competent jurisdiction of any other state, which passes legislation similar to this chapter and provides for reciprocity to this state, shall have the same force and effect as if the judgment or order originated from the Rhode Island courts.

(i) Interest at the rate of twelve (12%) per annum on any support debt due or owing may be assessed by operation of law unless the responsible parent shall, for good cause shown, be relieved of the obligation to pay the interest by the family court.

History of Section.
(P.L. 1979, ch. 191, § 1; P.L. 2001, ch. 155, § 3.)



Chapter 15-13-3.2 - Transfer of assets.

§ 15-13-3.2 Transfer of assets.  No person shall proceed to foreclose, sell, or otherwise transfer any property against which an execution granted and reordered pursuant to § 15-13-3.1 may run without first obtaining the approval of the family court. After this, any person to whom an execution has been granted may pursue any remedy available to the holder of an execution by law.

History of Section.
(P.L. 1979, ch. 191, § 1.)



Chapter 15-13-3.3 - Release of execution.

§ 15-13-3.3 Release of execution.  Any person or the director may release or discharge an execution upon receipt of any other security that the holder of the execution shall deem satisfactory.

History of Section.
(P.L. 1979, ch. 191, § 1.)



Chapter 15-13-4 - Severability.

§ 15-13-4 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1977, ch. 258, § 3.)






Chapter 15-14 - Child Custody



Chapter 15-14.1 - Uniform Child Custody Jurisdiction and Enforcement Act

Chapter 15-14.1-1 - Short title.

§ 15-14.1-1 Short title.  This chapter may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-2 - Definitions.

§ 15-14.1-2 Definitions.  As used in this chapter the following words and phrases shall have the following meanings unless the context shall indicate another or different meaning or intent:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "Child" means an individual who has not attained eighteen (18) years of age;

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual;

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under this chapter;

(5) "Commencement" means the filing of the first pleading in a proceeding;

(6) "Court" means the family court of the State of Rhode Island and Providence Plantations unless another meaning is so indicated;

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six (6) months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period;

(8) "Initial determination" means the first child custody determination concerning a particular child;

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this chapter;

(10) "Issuing state" means the state in which a child custody determination is made;

(11) "Modification" means a child custody determination that changes, replaces, supercedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(13) "Person acting as a parent" means a person, other than a parent, who:

(i) Has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(ii) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child;

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state;

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-3 - Proceedings governed by other law.

§ 15-14.1-3 Proceedings governed by other law.  This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-4 - Application to Indian tribes.

§ 15-14.1-4 Application to Indian tribes.  (a) A child custody proceeding that pertains to an Indian child as defined in the "Indian Child Welfare Act," 25 U.S.C. § 1901 et seq., is not subject to this chapter to the extent that it is governed by the "Indian Child Welfare Act."

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying this chapter.

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-5 - International application.

§ 15-14.1-5 International application.  (a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this chapter.

(b) Except as otherwise provided in subsection (c) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under this chapter.

(c) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-6 - Effect of child custody determination.

§ 15-14.1-6 Effect of child custody determination.  A child custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with this chapter or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-7 - Priority.

§ 15-14.1-7 Priority.  If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-8 - Notice to persons outside state.

§ 15-14.1-8 Notice to persons outside state.  (a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-9 - Appearance and limited immunity.

§ 15-14.1-9 Appearance and limited immunity.  (a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-10 - Communication between courts.

§ 15-14.1-10 Communication between courts.  (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar procedural matters may occur without first informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this section, a record must be made of the communication under this section. The parties must be informed promptly of the communication of and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. A record includes notes or transcripts of a court reporter who listened to a conference call between the courts or an electronic recording of the communication between the courts.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-11 - Taking testimony in another state.

§ 15-14.1-11 Taking testimony in another state.  (a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the disposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-12 - Cooperation between courts  Preservation of records.

§ 15-14.1-12 Cooperation between courts  Preservation of records.  (a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties according to the laws of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen (18) years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-13 - Initial child custody jurisdiction.

§ 15-14.1-13 Initial child custody jurisdiction.  (a) Except as otherwise provided, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under subdivision (1) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum and:

(i) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(ii) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under subdivision (1) or (2) of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child; or

(4) No court of any other state would have jurisdiction under the criteria specified in subdivision (1), (2), or (3) of this subsection.

(b) Subsection (a) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-14 - Exclusive, continuing jurisdiction.

§ 15-14.1-14 Exclusive, continuing jurisdiction.  (a) Except as otherwise provided, a court of this state which has made a child custody determination consistent with this chapter has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, the child's parents, and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination pursuant to this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-15 - Jurisdiction to modify determination.

§ 15-14.1-15 Jurisdiction to modify determination.  Except as otherwise provided, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination, and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction or that a court of this state would be a more convenient forum; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-16 - Temporary emergency jurisdiction.

§ 15-14.1-16 Temporary emergency jurisdiction.  (a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-17 - Notice  Opportunity to be heard  Joinder.

§ 15-14.1-17 Notice  Opportunity to be heard  Joinder.  (a) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with this chapter must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this state as in child custody proceedings between residents of this state.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-18 - Simultaneous proceedings.

§ 15-14.1-18 Simultaneous proceedings.  (a) Except as otherwise provided, a court of this state may not exercise its jurisdiction under this chapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum.

(b) Except as otherwise provided, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to this chapter. If the court determined that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-19 - Inconvenient forum.

§ 15-14.1-19 Inconvenient forum.  (a) A court of this state which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-20 - Jurisdiction declined by reason of conduct.

§ 15-14.1-20 Jurisdiction declined by reason of conduct.  (a) Except as otherwise provided, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction determined that this state is a more appropriate forum; or

(3) No court of any other state would have jurisdiction under the criteria specified in this chapter.

(b) If a court of this state declined to exercise its jurisdiction pursuant to subsection (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorneys' fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-21 - Information to be submitted to court.

§ 15-14.1-21 Information to be submitted to court.  (a) Subject to any law providing for the confidentiality of procedures, addresses, and other identifying information in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and address of those persons.

(b) If the information required by subsection (a) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subdivisions (a)(1) through (3) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-22 - Appearance of parties and child.

§ 15-14.1-22 Appearance of parties and child.  (a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to this chapter include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-23 - Additional definitions in this chapter.

§ 15-14.1-23 Additional definitions in this chapter.  (1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-24 - Enforcement under Hague Convention.

§ 15-14.1-24 Enforcement under Hague Convention.  A court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-25 - Duty to enforce.

§ 15-14.1-25 Duty to enforce.  (a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-26 - Temporary visitation.

§ 15-14.1-26 Temporary visitation.  (a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subdivision (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in this chapter. The order remains in effect until an order is obtained from the other court or the period expires.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-27 - Registration of child custody determination.

§ 15-14.1-27 Registration of child custody determination.  (a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two (2) copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subdivision (a)(3) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subdivision (b)(2) of this section must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty (20) days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so; or

(3) The person contesting registration was entitled to notice, but notice was not given in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-28 - Enforcement of registered determination.

§ 15-14.1-28 Enforcement of registered determination.  (a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with this chapter, a registered child custody determination of a court of another state.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-29 - Simultaneous proceedings.

§ 15-14.1-29 Simultaneous proceedings.  If a proceeding for enforcement under this chapter is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under this chapter, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-30 - Expedited enforcement of child custody determination.

§ 15-14.1-30 Expedited enforcement of child custody determination.  (a) A petition under this chapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorneys' fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court may order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination has not been registered and confirmed and that:

(i) The issuing court did not have jurisdiction;

(ii) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so;

(iii) The respondent was entitled to notice, but notice was not given in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed, but has been vacated, stayed, or modified by a court of a state having jurisdiction.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-31 - Service of petition and order.

§ 15-14.1-31 Service of petition and order.  Except as otherwise provided, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-32 - Hearing and order.

§ 15-14.1-32 Hearing and order.  (a) Unless the court issues a temporary emergency order, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed and that:

(i) The issuing court did not have jurisdiction;

(ii) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so; or

(iii) The respondent was entitled to notice, but notice was not given in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so.

(b) The court may award the fees, costs, and expenses and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the grounds that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-33 - Warrant to take physical custody of child.

§ 15-14.1-33 Warrant to take physical custody of child.  (a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by this chapter.

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-34 - Costs, fees, and expenses.

§ 15-14.1-34 Costs, fees, and expenses.  (a) The court may award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorneys' fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-35 - Recognition and enforcement.

§ 15-14.1-35 Recognition and enforcement.  A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under this chapter.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-36 - Appeals.

§ 15-14.1-36 Appeals.  An appeal may be taken from a final order in a proceeding under this chapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-37 - Role of prosecutor or public official.

§ 15-14.1-37 Role of prosecutor or public official.  (a) In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resorting to a proceeding under this chapter or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1) An existing child custody determination;

(2) A request to do so from a court in a pending child custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-38 - Role of law enforcement.

§ 15-14.1-38 Role of law enforcement.  At the request of a prosecutor or other appropriate public official, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-39 - Costs and expenses.

§ 15-14.1-39 Costs and expenses.  If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-40 - Application and construction.

§ 15-14.1-40 Application and construction.  In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-41 - Severability clause.

§ 15-14.1-41 Severability clause.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)



Chapter 15-14.1-42 - Transitional provision.

§ 15-14.1-42 Transitional provision.  A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before the effective date of this chapter [July 17, 2003] is governed by the law in effect at the time the motion or other request was made.

History of Section.
(P.L. 2003, ch. 307, § 2; P.L. 2003, ch. 322, § 2.)






Chapter 15-15 - Domestic Abuse Prevention

Chapter 15-15-1 - Definitions.

§ 15-15-1 Definitions.  The following words as used in this chapter have the following meanings:

(1) "Courts" means the family court.

(2) "Domestic abuse" means the occurrence of one or more of the following acts between present or former family members, parents, stepparents, or persons who are or have been in a substantive dating or engagement relationship within the past one year in which at least one of the persons is a minor:

(i) Attempting to cause or causing physical harm;

(ii) Placing another in fear of imminent serious physical harm; or

(iii) Causing another to engage involuntarily in sexual relations by force, threat of force, or duress.

(iv) Stalking or cyberstalking.

(3) "Parents" mean persons who together are the legal parents of one or more children, regardless of their marital status or whether they have lived together at any time.

(4) "Present or former family member" means the spouse, former spouse, minor children, stepchildren, or persons who are related by blood or marriage.

(5) "Substantive dating" or "engagement relationship" means a significant and personal/intimate relationship which shall be adjudged by the court's consideration by the following factors:

(i) The length of time of the relationship;

(ii) The type of relationship; and

(iii) The frequency of interaction between the parties.

(6) "Stalking" means harassing another person or willfully, maliciously and repeatedly following another person with the intent to place that person in reasonable fear of bodily injury;

(7) "Cyberstalking" means transmitting any communication by computer to any person or causing any person to be contacted for the sole purpose of harassing that person or his or her family;

(8) "Harassing" means following a knowing and willful course of conduct directed at a specific person with the intent to seriously alarm, annoy, or bother the person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, or be in fear of bodily injury;

(9) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of "course of conduct."

History of Section.
(P.L. 1982, ch. 389, § 1; P.L. 1985, ch. 375, § 1; P.L. 1988, ch. 539, § 2; P.L. 1994, ch. 315, § 1; P.L. 2000, ch. 167, § 1; P.L. 2001, ch. 259, § 3; P.L. 2004, ch. 6, § 27; P.L. 2006, ch. 324, § 2; P.L. 2006, ch. 652, § 2.)



Chapter 15-15-2 - Filing of complaint.

§ 15-15-2 Filing of complaint.  (a) Proceedings under this chapter shall be filed, heard, and determined in the family court of the county in which the plaintiff resides and shall be independent of divorce proceedings.

(b) Any proceedings under this chapter shall not preclude any other available civil or criminal remedies.

(c) A party filing a complaint under this chapter may do so without payment of any filing fee, but shall be required to disclose any prior or pending actions for divorce or separation.

(d) If the plaintiff has left the residence or household to avoid abuse, he or she may bring the action in the court of previous residence or the court of present residence. There shall be no minimum residence requirements for the bringing of an action under this chapter.

History of Section.
(P.L. 1982, ch. 389, § 1.)



Chapter 15-15-3 - Protective orders  Penalty  Jurisdiction.

§ 15-15-3 Protective orders  Penalty  Jurisdiction.  (a) A person suffering from domestic abuse may file a complaint in the family court requesting any order which will protect and support her or him from abuse including, but not limited, to the following:

(1) Ordering that the defendant be restrained and enjoined from contacting, assaulting, molesting, or interfering with the plaintiff at home, on the street, or elsewhere, whether the defendant is an adult or a minor;

(2) Ordering the defendant to vacate the household immediately;

(3) Awarding the plaintiff custody of the minor children of the parties, if any;

(4) After notice to the respondent and a hearing, ordering either party to make payments for the support of a minor child or children of the parties as required by law for a period not to exceed ninety (90) days, unless the child support order is for a child or children receiving public assistance pursuant to chapter 5.1 of title 40. In these cases, legal counsel for the division of taxation, child support enforcement, shall be notified as a party in interest to appear for the purpose of establishing a child support order under a new or existing docket number previously assigned to the parties and not under the protective docket number. The child support order shall remain in effect until the court modifies or suspends the order.

(5) After notice to the respondent and a hearing, the court in addition to any other restrictions, may order the defendant to surrender physical possession of all firearms in his or her possession, care, custody or control.

(b) Any individual who accepts physical possession of a firearm pursuant to this section is prohibited from returning any firearm to any defendant under a restraining order during the existence of the restraining order. Violation of this provision shall subject both the defendant and the individual responsible for the return of the firearm to the defendant, to being found in contempt of court.

(c) The Family Court shall provide a notice on all forms requesting a protective order that, at the hearing for a protective order, the defendant may be ordered to surrender physical possession or control of any firearms and not to purchase or receive or attempt to purchase or receive any firearms for a period not to exceed the duration of the restraining order.

(d) If the defendant is present in court at a duly noticed hearing, the court may order the defendant to physically surrender any firearm in that person's immediate possession or control, or subject to that person's immediate physical possession or control, within twenty-four (24) hours of the order, by surrendering the possession of the firearm(s) to the control of any individual not legally prohibited from possessing a firearm(s) who is not related to the defendant by blood, marriage, or relationship as defined by § 15-15-1(3), (4), or (5), of the Rhode Island general laws, or by surrendering any firearm(s) to the Rhode Island State Police or local police department, or by surrendering the firearm(s) to a licensed gun dealer. If the defendant is not present at the hearing, the defendant shall surrender possession of the firearm(s) within forty-eight (48) hours after being served with the order. A person ordered to surrender possession of any firearm(s) pursuant to this subsection shall file with the court a receipt showing the firearm(s) was either legally transferred to an individual not legally prohibited from possessing a firearm who is not related to the defendant by blood, marriage, or relationship as defined by § 15-15-1(3), (4), or (5) of the Rhode Island general laws or surrender to a licensed gun dealer within seventy-two (72) hours after receiving the order. Any defendant transporting a firearm to surrender in accordance with the above shall not be liable to prosecution under § 11-47-8.

(e) Nothing in this section shall limit a defendant's right under existing law to petition the court at a later date for modification of the order.

(f) The prohibition against possessing a firearm(s) due solely to the existence of a domestic violence restraining order issued under this section shall not apply with respect to sworn peace officers as defined in § 12-7-21 and active members of military service including members of the reserve components thereof, who are required by law or departmental policy to carry departmental firearms while on duty or any person who is required by their employment to carry a firearm in the performance of their duties. Any individual exempted pursuant to this exception may possess a firearm only during the course of their employment. Any firearm required for employment must be stored at the place of employment when not being possessed for employment use; all other firearm(s) must be surrendered in accordance with § 15-15-3.

(g) Upon motion by the plaintiff, his or her address shall be released only at the discretion of the family court judge.

(h) Any violation of the protective orders in subsection (a) of this section shall subject the defendant to being found in contempt of court.

(2) The contempt order shall not be exclusive and shall not preclude any other available civil or criminal remedies. Any relief granted by the court shall be for a fixed period of time not to exceed three (3) years, at the expiration of which time the court may extend any order, upon motion of the plaintiff, for any additional time, that it deems necessary to protect the plaintiff from abuse. The court may modify its order at any time upon motion of either party.

(i) Any violation of a protective order under this chapter of which the defendant has actual notice shall be a misdemeanor which shall be punished by a fine of no more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both.

(2) The penalties for violation of this section shall also include the penalties as provided by § 12-29-5.

(j) Actual notice means that the defendant has received a copy of the order by service or by being handed a copy of the order by a police officer pursuant to § 15-15-5(d).

(k) The district court shall have criminal jurisdiction over all adult violations of this chapter.

(2) The family court shall have jurisdiction over all juvenile violations of this chapter.

History of Section.
(P.L. 1982, ch. 389, § 1; P.L. 1983, ch. 223, § 1; P.L. 1988, ch. 539, § 2; P.L. 1990, ch. 222, § 2; P.L. 1995, ch. 146, § 1; P.L. 2001, ch. 155, § 7; P.L. 2005, ch. 149, § 2; P.L. 2005, ch. 153, § 2.)



Chapter 15-15-4 - Temporary orders  Ex parte proceedings.

§ 15-15-4 Temporary orders  Ex parte proceedings.  (a) Upon the filing of a complaint under this chapter, the court may enter any temporary orders that it deems necessary to protect the plaintiff from abuse, including relief as provided in chapter 5 of this title.

(2) If it clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the plaintiff before notice can be served and a hearing held on the matter, the court may enter any temporary order without notice that it deems necessary to protect the plaintiff. Every order granted without notice shall expire by its terms within any time after entry, not to exceed twenty-one (21) days, that the court fixes, unless within the time fixed the order, by consent or for good cause shown and after hearing of argument by the parties or counsel, is extended for an additional period. In case a temporary order is granted without notice, the matter shall be set down for a hearing within a reasonable time and may be given precedence of all matters except older matters of the same character, and when the matter comes on for a hearing, the party who obtained the temporary order shall proceed with the complaint for an order pursuant to § 15-15-3 and, if he or she does not do so, the court shall dissolve the temporary order.

(b) When the court is unavailable after the close of business, a family court judge may grant relief to the plaintiff as provided in this chapter. At the discretion of the judge, the relief may be granted and communicated by telephone to an officer of the appropriate law enforcement agency who shall record the order on a form of order promulgated for such use by the chief judge of the family court and shall deliver a copy of the order on the next court day to the clerk of the court.

(2) In addition, when there is no family court in session at a location when a division of the district court is in session, the district court judge at the division is authorized to grant relief to the plaintiff under this chapter upon cause shown in an ex parte proceeding.

(3) No temporary order shall be granted pursuant to the provisions of subdivision (1) of this subsection unless it clearly appears from specific facts shown in plaintiff 's written statement that immediate and irreparable injury, loss, or damage will result to the plaintiff before notice can be served and a hearing held on the matter.

(4) Any temporary order granted pursuant to the provisions of subdivision (1) of this subsection expires at close of the next business day unless a longer time is granted by the family court judge.

(c) Any order issued under this section and any documentation in support of it shall be filed immediately with the clerk of the family court. Filing shall have the effect of commencing proceedings under this chapter and invoking the other provisions of this chapter, but shall not be deemed necessary for an emergency order issued under this chapter to take effect.

(d) The clerk of the family court shall have a certified copy of any order issued under this chapter forwarded immediately to the law enforcement agency designated by the plaintiff. The clerk shall also provide the plaintiff with two (2) certified copies of any order issued under this chapter.

History of Section.
(P.L. 1982, ch. 389, § 1; P.L. 1986, ch. 248, § 1; P.L. 1988, ch. 539, § 2; P.L. 1989, ch. 78, § 1; P.L. 1989, ch. 240, § 1; P.L. 1994, ch. 315, § 1.)



Chapter 15-15-4.1 - Return of service/alternate service.

§ 15-15-4.1 Return of service/alternate service.  (a) The complaint and any order issued under this chapter shall be personally served upon the defendant by a member of the division of sheriffs except as provided in subsections (c), (d) and (f) of this section. Service shall be made without payment of any fee when service is made by a deputy sheriff. At the election of the plaintiff, service, pursuant to the subsection, may also be made by a constable authorized to serve process of the family court pursuant to § 45-16-4.3. The constable shall be entitled to receive the fee allowed by law for the service of a family court summons. Where the defendant is a minor, the complaint and any order issued under this chapter shall also be personally served upon a parent or guardian of the minor.

(b) Return of service shall be forwarded by the deputy sheriff or constable to the clerk of court prior to the date set down for a hearing on the complaint. If service has not been made, the deputy sheriff or constable shall indicate on the summons the reason and the attempts made to serve the defendant.

(c) At the time the return of service is sent to the clerk of the court, the deputy sheriff or constable shall cause a copy of the return of service to be sent to the plaintiff and to the appropriate law enforcement agency.

(d) If, at the time of the hearing on the complaint, the court determines that after diligent effort the deputy sheriff or constable has been unable to serve the defendant personally, the judge may order an alternate method of service designed to give reasonable notice of the action to the defendant and taking into consideration the plaintiff's ability to afford the means of service ordered. Alternative service shall include, but not be limited to: service by certified and regular mail at defendant's last known address (excluding the residence which he or she has been ordered to vacate) or place of employment, leaving copies at the defendant's dwelling or usual place of abode with a person of suitable age and discretion residing at the defendant's dwelling or usual place of abode, or by publication in a newspaper for two (2) consecutive weeks. The court shall set a new date for the hearing on the complaint and shall extend the temporary order until that date.

(e) If the defendant appears in person before the court, the necessity for further service is waived and proof of service of that order is not necessary.

(f) If the defendant is served notice regarding the complaint and hearing, but does not appear at the hearing, the clerk of the family court will mail the defendant a copy of the resulting order.

History of Section.
(P.L. 1988, ch. 539, § 1; P.L. 1989, ch. 79, § 1; P.L. 1994, ch. 315, § 1; P.L. 2012, ch. 324, § 48.)



Chapter 15-15-5 - Duties of police officers.

§ 15-15-5 Duties of police officers.  (a) Whenever any police officer has reason to believe that a family member or parent has been abused, that officer shall use all reasonable means to prevent further abuse, including:

(1) Remaining on the scene as long as there is a danger to the physical safety of the person or until the person is able to leave the dwelling unit;

(2) Assisting the person in obtaining medical treatment necessitated by an assault, including obtaining transportation to an emergency medical treatment facility;

(3) Giving the person immediate and adequate notice of his or her rights under this chapter;

(4) Arresting the abusive person pursuant to the arrest provisions in § 12-29-3; and

(5) Reporting any physical injury to a minor child or a threat to physically injure a minor child within twenty-four (24) hours of his or her investigation to CANTS (Child abuse and neglect tracking system).

(b) Notice by the police officer to the victim shall be by handing the victim a copy of the following statement written in English, Portuguese, Spanish, Cambodian, Hmong, Laotian, Vietnamese, and French, and by reading the statement to the person when possible:

SPOUSE, FORMER SPOUSE, BLOOD RELATIVE, CHILDREN IN COMMON, MINORS IN SUBSTANTIVE DATING OR ENGAGEMENT RELATIONSHIP.

"If your attacker is your spouse, former spouse, or person to whom you are related by blood or marriage, or if you are not married to your attacker but have a child in common, or if you and/or your attacker is a minor who have been in a substantive dating or engagement relationship within the past six (6) months, you have the right to go to the family court and request:

"(1) An order restraining your attacker from abusing you or your minor child;

"(2) An order awarding you exclusive use of your marital domicile;

"(3) An order awarding you custody of your minor child."

UNMARRIED/NOT RELATED COHABITANTS WITHIN THE PAST THREE YEARS, OR HAVE BEEN IN A SUBSTANTIVE DATING OR ENGAGEMENT RELATIONSHIP WITHIN THE PAST SIX (6) MONTHS

"If you are not married or related to your attacker, but have resided with him or her within the past three (3) years, or you are in or have been in a substantive dating or engagement relationship with your attacker within the past six (6) months, you have the right to go to the district court and request:

"(1) An order restraining your attacker from abusing you;

"(2) An order directing your attacker to leave your household, unless he or she has the sole legal interest in the household."

ADDITIONAL RIGHTS.

"If you are in need of medical treatment, you have the right to have the officer present obtain transportation to an emergency medical treatment facility.

"If you believe that police protection is needed for your physical safety, you have the right to have the officer present remain at the scene until you and your children can leave or until your safety is otherwise ensured.

"You have the right to file a criminal complaint with the responding officer or your local police department if the officer has not arrested the perpetrator."

(c) A police officer shall ensure enforcement of the terms of a protective order issued pursuant to this chapter including, but not limited to, accompanying a family member or parent to his or her dwelling or residence in order to secure possession of the dwelling or residence.

(d) When service of the temporary order issued pursuant to § 15-15-4 has not been made and/or after a permanent order is entered, a police officer shall give notice of the order to the defendant by handing him or her a certified copy of the order. The officer shall indicate that he or she has given notice by writing on plaintiff 's copy of the order and the police department's copy of the order, the date and time of giving notice and the officer's name and badge number. The officer shall indicate on the offense report that actual notice was given.

History of Section.
(P.L. 1982, ch. 389, § 1; P.L. 1985, ch. 375, § 1; P.L. 1986, ch. 248, § 1; P.L. 1988, ch. 84, § 70; P.L. 1988, ch. 539, § 2; P.L. 1991, ch. 181, § 1; P.L. 1994, ch. 315, § 1.)



Chapter 15-15-6 - Form of complaint.

§ 15-15-6 Form of complaint.  (a) A form in substantially the following language shall suffice for the purpose of filing a complaint under this chapter:

STATE OF RHODE ISLAND FAMILY COURT

COUNTY OF ]]]]]]]]]]]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Plaintiff :

:

VS. : F.C. NO.

:

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Defendant :

COMPLAINT FOR PROTECTION FROM ABUSE

Pursuant to Chapter 15 of this title, I request that the court enter an order protecting me from abuse.

(1) My full name, present street address, city, and telephone number are as follows:

(2) My former residence, which I have left to avoid abuse, is as follows (street address and city):

(3) The full name, present street address, city, and telephone number of the person causing me abuse (the defendant) are as follows:

(4) My relationship to the defendant is as follows:

]]]]]] We (are) (were formerly) married to one another.

]]]]]] I am the defendant's (child) (parent).

]]]]]] I am the blood relative or relative by marriage of the defendant; specifically, the defendant is my .

]]]]]] I and the defendant are together the legal parents of one or more children.

(5) On or about ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]], I suffered abuse when the defendant:

]]]]]] Threatened or harmed me with a weapon; (type of weapon used: ]]]]]]]]]]]]]]]])

]]]]]] Attempted to cause me physical harm;

]]]]]] Caused me physical harm;

]]]]]] Placed me in fear of imminent physical harm;

]]]]]] Caused me to engage involuntarily in sexual relations by force, threat of force, or duress. Specifically, the defendant

(6) I ask that:

]]]]]] The court order that the defendant be restrained and enjoined from contacting, assaulting, molesting, or otherwise interfering with the plaintiff at home, on the street or elsewhere.

]]]]]] The court order the defendant to immediately leave the household which is located at

]]]]]] The court award me temporary custody of the following minor child(ren)(the defendant and I are husband and wife):

Names Date of Birth

That

I request that the above relief be ordered without notice because it clearly appears from specific facts shown by affidavit or by the verified complaint that I will suffer immediate and irreparable injury, loss, or damage before notice can be served and a hearing had thereon. I understand that the court will schedule a hearing no later than twenty-one (21) days after the order is entered on the question of continuing the temporary order.

(7) I have not sought protection from abuse from any other judge of the family court arising out of the facts or circumstances alleged in this complaint.

(8) That the court award me support for my minor children as required by law for a period not to exceed ninety (90) days.

(Signature) (Date)

Subscribed and sworn to before me in ]]]]]]]]]]]]]]]]]]]]]]]]]]]] in the county of ]]]]]]]]]]]]]]]]]]]]]]]]]]]] in the state of Rhode Island and Providence Plantations, this ]]]]]]]]]] day of ]]]]]]]]]]]]]]]]]]]]]]]]]]]] A.D. 20]]]]]]]].

Notary Public

Note: If this complaint is filed by an attorney, the attorney's certificate should appear as below:

ATTORNEY CERTIFICATE

Signed:

Attorney for Plaintiff

Address:

Date: ]]]]]]]]]]]]]]]]]]]], 20]]]]]]

WHITE COPY  Court

YELLOW COPY  Plaintiff

PINK COPY  Defendant

GOLDENROD COPY  Police Department

(b) A form in substantially the following language shall suffice for the purpose of requesting temporary orders under this chapter:

STATE OF RHODE ISLAND FAMILY COURT

COUNTY OF ]]]]]]]]]]]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Plaintiff :

:

VS. : F.C. NO.

:

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] :

Defendant :

TEMPORARY ORDER PURSUANT TO CHAPTER 15 OF THIS TITLE GENERAL LAWS OF RHODE ISLAND

Upon consideration of plaintiff's complaint and having found that immediate and irreparable injury, loss, or damage will result to the plaintiff before a notice can be served and a hearing had thereon it is ORDERED:

]]]]]] That the defendant is restrained and enjoined from contacting, assaulting, molesting, or otherwise interfering with plaintiff at home, on the street, or elsewhere.

]]]]]] That the defendant vacate forthwith the household located at

.

]]]]]] That the plaintiff, being the [husband] [wife] of the defendant, be and [s]he hereby is awarded temporary custody of the minor child[ren], to wit,

.

]]]]]] That the defendant pay to the plaintiff the support of the minor child(ren) the sum of $]]]]]] per ]]]]]].

]]]]]] That

A hearing on the continuation of this ORDER will be held at the family court, ]]]]]]]]]]]]]]]]]]]] County, at ]]]]]]]]]] [A.M.] [P.M.] on ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]. If the defendant wishes to be heard, [s]he will be heard at that time. If [s]he does not appear at that time, this ORDER shall remain in effect.

This ORDER is effective forthwith, and will remain in effect until the time and date of the above-mentioned hearing.

A copy of this ORDER shall be transmitted to the appropriate local law enforcement agency forthwith, and shall be served in-hand on the defendant herein.

ENTERED as an order of court this ]]]]]]]]]] day of ]]]]]]]]]]]]]]]]]]]]]]]], A.D. 20].

History of Section.
(P.L. 1982, ch. 389, § 1; P.L. 1985, ch. 372, § 1; P.L. 1988, ch. 539, § 2; P.L. 1989, ch. 78, § 1; P.L. 1991, ch. 221, § 1; P.L. 1995, ch. 170, § 1.)



Chapter 15-15-7 - Notice of penalty.

§ 15-15-7 Notice of penalty.  Each protective order issued under this chapter, including a temporary ex parte order, shall have the following statement printed in bold faced type or in capital letters:

A PERSON WHO VIOLATES THIS ORDER MAY BE GUILTY OF A MISDEMEANOR AND MAY BE PUNISHED BY A FINE OF AS MUCH AS ONE THOUSAND DOLLARS ($1,000) AND/OR BY CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR, AND MAY BE ORDERED TO ATTEND COUNSELING.

History of Section.
(P.L. 1983, ch. 223, § 2; P.L. 1988, ch. 539, § 2.)






Chapter 15-15.1 - The Uniform Interstate Enforcement of Domestic Violence Protection Orders Act

Chapter 15-15.1-1 - Short title.

§ 15-15.1-1 Short title.  This chapter shall be known and may be cited as the "Uniform Interstate Enforcement of Domestic Violence Protection Orders Act".

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-2 - Definitions.

§ 15-15.1-2 Definitions.  As used in this chapter:

(1) "Court" means the family court.

(2) "Foreign protection order" means a protection order issued by a tribunal of another state.

(3) "Issuing state" means the state whose tribunal issues a protection order.

(4) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(5) "Protected individual" means an individual protected by a protection order.

(6) "Protection order" means an injunction or other order, issued by a tribunal under the domestic-violence, family-violence, or anti-stalking laws of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(7) "Respondent" means the individual against whom enforcement of protection order is sought.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(9) "Tribunal" means a court, agency, or other entity authorized by law to issue or modify a protection order.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-3 - Judicial enforcement of order.

§ 15-15.1-3 Judicial enforcement of order.  (a) A person authorized by the law of this state to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a tribunal of this state. The court shall enforce the terms of the order, including terms that provide relief that the court would lack power to provide but for this chapter. The court shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the court shall follow the procedures of this state for the enforcement of protection orders.

(b) The court may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) The court shall enforce the provisions of a valid foreign protection order which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it:

(1) Identifies the protected individual and the respondent;

(2) Is currently in effect;

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an order ex parte, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued, in a manner consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) The court may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) The tribunal of the issuing state made specific findings in favor of the respondent.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-4 - Nonjudicial enforcement of order.

§ 15-15.1-4 Nonjudicial enforcement of order.  (a) A law enforcement officer of this state, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a tribunal of this state. Presentation of a protection order that identifies both the protected individual and the respondent and on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(b) If a foreign protection order is not presented, a law enforcement officer of this state may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(c) If a law enforcement officer of the state determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(d) Registration or filing of an order in this state is not required for the enforcement of a valid foreign protection order pursuant to this chapter.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-4.1 - Form of certification or confirmation.

§ 15-15.1-4.1 Form of certification or confirmation.  A form in substantially the following language shall suffice for the purposes of filing of certificate or confirmation:

STATE OF RHODE ISLAND FAMILY COURT

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]], SC

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (Name)

Petitioner

vs.

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (Name) C.A. No.

Respondent

CERTIFICATION OF PROTECTION/RESTRAINING ORDER

It is hereby certified that the attached is a true and correct copy of the order entered in the above-captioned action on ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (date) and that the original of the attached order was duly executed by the judicial authority whose signature appears thereon. The order expires on ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (date).

The order is: [ ] a civil protection/restraining order.

OR [ ] a criminal protection/restraining order, that

recognizes the standing of the plaintiff to seek enforcement of the order.

It is further certified that:

(a) The issuing court determined that it had jurisdiction over the parties and the subject matter under the laws of ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (state or Indian tribe).

(b) The respondent was given reasonable notice and had opportunity to be heard before this order was issued; or if the order was issued ex parte, the respondent was given notice and had opportunity to be heard after the order was issued, consistent with the rights of the respondent to due process.

(c) The order was otherwise issued in accordance with the requirements of the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, and the Violence Against Women Act, 18 U.S.C. § 2265.

For custody and visitation orders:

(d) The order was otherwise issued in accordance with the requirements of the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act of this state/territory and is consistent with the provisions of the Parental Kidnapping Prevention Act. 28 U.S.C. § 1738A.

The attached order shall be presumed to be valid and enforceable in this and other jurisdictions.

Signature of Clerk of court or other authorized official: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-5 - Registration of order.

§ 15-15.1-5 Registration of order.  (a) Any individual may register a foreign protection order in this state. To register a foreign protection order, an individual shall:

(1) present a certified copy of the order to the appropriate law enforcement agency; or

(2) present a certified copy of the order to the department of attorney general and request that the order be registered with the appropriate law enforcement agency.

(b) Upon receipt of a foreign protection order the appropriate law enforcement agency shall register the order in accordance with this section. After the order is registered the appropriate law enforcement agency shall furnish to the individual registering the order a certified copy of the registered order.

(c) The appropriate law enforcement agency shall register an order upon presentation of a copy of a protective order which has been certified by the issuing state. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this state.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that, to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this chapter may be entered in any existing state or federal registry of protection orders, in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-6 - Immunity.

§ 15-15.1-6 Immunity.  The state or a local governmental agency, or a law enforcement officer, prosecuting attorney, clerk of court, or any state or local governmental official acting in an official capacity, is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this chapter.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-7 - Other remedies.

§ 15-15.1-7 Other remedies.  A protected individual who pursues remedies under this chapter is not precluded from pursuing other legal or equitable remedies against the respondent.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-8 - Uniformity of application and construction.

§ 15-15.1-8 Uniformity of application and construction.  In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)



Chapter 15-15.1-9 - Severability.

§ 15-15.1-9 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2006, ch. 259, § 2; P.L. 2006, ch. 284, § 2.)






Chapter 15-16 - Income Withholding

Chapter 15-16-1 - Purpose.

§ 15-16-1 Purpose.  The purpose of this chapter is to enhance the enforcement of support obligations by providing a swift and effective procedure for the withholding of income derived in this state to enforce support orders issued in this state or other jurisdictions, and by providing a mechanism by which income withholding, to enforce the support orders issued in this state, may be sought in other jurisdictions. This chapter shall be applicable to support obligations established or enforceable in this state, including support obligations enforceable pursuant to the Rhode Island state plan for child and spousal support enforcement, as the plan may be adopted and amended by the Rhode Island department of human services in accordance with title IV, part D, § 454 of the federal Social Security Act, 42 U.S.C. § 654, and as more fully defined in § 15-16-2. This chapter shall be construed liberally to effect this purpose.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1988, ch. 84, § 8; P.L. 1994, ch. 209, § 1.)



Chapter 15-16-2 - Definitions.

§ 15-16-2 Definitions.  For purposes of this chapter, except as may otherwise be required by the context:

(1) "Agency" means either the court or agency of any other jurisdiction with income withholding functions similar to those of the department of administration, division of taxation, child support enforcement defined in this chapter, including the issuance and enforcement of support orders.

(2) "Child" means any child, whether above or below the age of majority, with respect to whom a support order exists.

(3) "CSE system" means the Rhode Island family court/department of administration, division of taxation, child support computer enforcement system, which system maintains the official record of support orders and arrearages of all support orders entered upon it in accordance with applicable administrative orders issued by the Rhode Island family court.

(4) "Court" means the Rhode Island family court and, when the context requires, means either the court or agency of any other jurisdiction with functions similar to those defined in this chapter, including the issuance and enforcement of support orders.

(5) "Department" means the division of taxation, within the department of administration.

(6) "Income" shall include amounts paid or payable by a payor who is subject to the jurisdiction of this state to an obligor as:

(i) Compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, whether taxable or not taxable, and specifically including periodic payments pursuant to pension or retirement programs or insurance policies of any type; or

(ii) Benefit payments or other similar compensation paid or payable to the obligor by or through a department, agency, or political subdivision of the state or federal government or by an insurance company, including unemployment compensation benefits, workers' compensation benefits, and temporary disability benefits, except where garnishment or attachment of benefit payments is prohibited by federal law.

(7) "Income withholding order" means an order to withhold income of an obligor to pay support, arrearages, and fees, if any, authorized under this chapter, whether the order is issued by the department and filed with the clerk of the family court, or whether the order is issued by the family court as provided for in this chapter or whether the order is issued by a court or agency of another jurisdiction.

(8) "Jurisdiction" means any state or political subdivision, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(9) "Magistrate " means a magistrate of the family court pursuant to § 8-10-3.1.

(10) "Obligee" means any person or entity entitled to receive support under an order of support and includes an agency of another jurisdiction to which a person has assigned his or her right to support.

(11) "Obligor" means any person required to make payments under the terms of a support order for a child, spouse, or former spouse.

(12) "State plan" means the Rhode Island state plan for child and spousal support established in accordance with title IV, part D, § 454 of the federal Social Security Act, 42 U.S.C. § 654, which plan includes, but is not limited to, the establishment and enforcement of support orders on behalf of a person, whether residing in this state or another jurisdiction, who is:

(i) Receiving public assistance pursuant to part A of title IV of the federal Social Security Act, 42 U.S.C. § 601 et seq.;

(ii) Receiving foster care maintenance payments pursuant to part E of title IV of the federal Social Security Act, 42 U.S.C. § 670 et seq.; or

(iii) Not receiving aid to families with dependent children nor foster care maintenance payments but who files an application for support enforcement services with the department of administration, division of taxation, child support enforcement, or any authorized title IV, part D agency of another jurisdiction.

(13) "Support order" means a judgment, decree or order, whether temporary, final, or subject to modification, issued by the family court, by the division of taxation within the department of administration under § 15-16-7 or by a court or agency of another jurisdiction, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

(14) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

(15) "Withholding agent" means any person, firm, partnership, corporation, association, trust, federal or state agency, department, or political subdivision, paying or obligated to pay income, as defined in this chapter, to an obligor.

(16) "Remittee", as used in this section, means the division of taxation, child support enforcement or its designee, authorized to receive wage withholding, including an agency designated by another state to receive income withholding pursuant to chapter 23.1 of title 15. Remittee does not include an individual obligee/custodial parent.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6; P.L. 1997, ch. 170, § 6; P.L. 1998, ch. 442, § 7; P.L. 2001, ch. 155, § 4; P.L. 2004, ch. 6, § 33.)



Chapter 15-16-3 - Remedies additional.

§ 15-16-3 Remedies additional.  The income withholding remedy provided in this chapter is in addition to, and not in substitution for, any other remedy available to enforce a support order issued in this state or in another jurisdiction. Relief under this chapter shall not be denied, delayed, or affected because of the availability of other remedies, nor shall relief under any other statute be delayed or denied because of the availability of this remedy.

History of Section.
(P.L. 1987, ch. 163, § 1.)



Chapter 15-16-4 - Income withholding agency.

§ 15-16-4 Income withholding agency.  The division of taxation within the department of administration is designated as the state income withholding agency for all income withholding orders issued or registered in Rhode Island and shall have all powers, duties, and responsibilities to establish and administer income withholding in accordance with this chapter, and is further authorized and directed to promulgate rules and regulations that it deems necessary to implement the provisions and purposes of this chapter; provided, that any rule or regulation affecting the duties and responsibilities of the family court shall be made with the concurrence of the chief judge of the family court.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1966, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6.)



Chapter 15-16-5 - Requirement of income withholding  Support orders issued in this state or other jurisdictions.

§ 15-16-5 Requirement of income withholding  Support orders issued in this state or other jurisdictions.  (a) In the case of each obligor against whom a support order: (i) has been issued or modified in this state; or (ii) has been issued or modified in another jurisdiction; or (iii) has been issued or modified in another jurisdiction and has been filed and registered with the department in accordance with § 15-16-13, and in either case the order is being enforced under the state plan; so much of an obligor's income must be withheld in an amount sufficient to comply with the order for current support when the obligor has failed to make payment of support as provided in this section or when the obligor or obligee has requested withholding in accordance with the requirements of this section.

(2) If an obligor owes a support arrearage in addition to the amount to be withheld to comply with the order for current support, the order to withhold income must include an amount equal to ten percent (10%) of the current support order, which amount shall be applied toward liquidation of support arrearages; provided, that the additional withholding to satisfy arrearages, when added to the amounts withheld to pay current support and to provide for the withholding agent's fee provided in § 15-16-10, may not exceed the limit permitted under § 303(b) of the Consumer Credit Protection Act, 15 U.S.C. § 1673(b).

(3) Upon petition by an obligor, the court in its discretion may reduce the amount required to be withheld in liquidation of support arrearages to a nominal or token amount, if the court finds that additional withholding would work an undue hardship on the obligor. The income withholding must occur without the need for any amendment to the support order involved or for any further action by the court or other entity which issued the order.

(b) With respect to a support order issued or modified in this state, an obligor shall become subject to income withholding and the income withholding may be initiated by the department:

(1) When the obligor has failed to make a support payment in full within fourteen (14) days of the due date for the support payment, notwithstanding that payment of the arrearage may be made subsequent to the obligor's receipt of notice of income withholding or prior to the date of the hearing; or

(2) The date on which the obligor requests, in writing, that the income withholding begin, whichever is earliest.

(c) With respect to an order issued or modified in this state, the department may initiate income withholding:

(1) Utilizing and relying on the information officially recorded on the CSE system as to support orders and arrearages; or

(2) After receipt of a certified copy of the support order with all modification, together with the sworn statement of the obligee as to support arrearages and stating the name and address of the obligor and his or her employer or withholding agent.

(d) With respect to a support order issued or modified in another jurisdiction, income withholding shall be initiated by the department when the support order has been filed and registered in accordance with § 15-16-13, and the department and/or the court shall apply the law of the other jurisdiction as to amount or duration of support arrearages necessary to commence income withholding. In all other respects, the provisions of this chapter and the laws of this state shall apply.

(e) The only basis for contesting income withholding initiated under this section is a mistake of fact. For purposes of this section, mistakes of fact shall be limited to the following:

(i) An error in the amount of current support or support arrearage;

(ii) The mistaken identity of the obligor;

(iii) An error in the amount of income to be withheld in payment of current support and arrearages; or

(iv) The amount to be withheld exceeds the maximum amount permitted under § 303(b) of the Consumer Credit Protection Act, 15 U.S.C. § 1673(b).

(2) The burden shall be on the obligor to establish a defense of mistake of fact.

(f) The department shall provide the obligor with notice required in § 15-16-6 regarding the income withholding initiated under this section and the procedures the obligor should follow if he or she desires to contest the income withholding on the grounds that the income withholding is not proper because of mistakes of fact. The notice shall be sent by regular mail at the obligor's most recent address of record.

(g) An obligor may contest the income withholding by filing or mailing a written statement with the department within fourteen (14) days of the mailing of the notice under § 15-16-6, which statement shall specify the mistake or mistakes of fact claimed by the obligor.

(h) Payment by an obligor of the support arrearage stated in the notice to the obligor is not a valid defense to income withholding.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1990, ch. 478, § 2; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6; P.L. 1997, ch. 170, § 6.)



Chapter 15-16-5.1 - Immediate income withholding  Support orders issued or modified on or after January 1, 1994.

§ 15-16-5.1 Immediate income withholding  Support orders issued or modified on or after January 1, 1994.  (a) With respect to a support order issued, enforced, or modified on or after January 1, 1994, the income of an obligor shall be subject to immediate income withholding under this chapter on the effective date of the order, regardless of whether support payments by the obligor are in arrears; provided, that the income of the obligor shall not be subject to immediate income withholding:

(i) If a judge or magistrate of the family court finds that there is good cause not to require immediate income withholding; or

(ii) If the obligor and obligee, and the department in the case of an obligee subject to an assignment of support rights under § 40-6-9, enter into a written agreement or order which provides for an alternative arrangement for the timely payment of support due under the support order.

(2) In no event shall the court order wage withholding payable to the obligee directly from any wage withholding agent.

(b) The obligor shall be given advance notice, by way of the pleadings or otherwise, that his or her income is subject to immediate income withholding as provided in subsection (a) of this section, that the maximum amount of income to be withheld may not exceed the limit permitted under § 303(b) of the Consumer Credit Protection Act, 15 U.S.C. § 1673(b), and that he or she may contest immediate income withholding, and assert any defenses, exceptions, or exemptions to which he or she may be entitled at a hearing before a judge or magistrate of the family court.

(c) With the exception of those income withholding orders issued pursuant to § 15-23.1-501, an immediate income withholding order issued under this section shall be filed by the department or the obligee with the clerk of the family court or, as appropriate, with the reciprocal office of the family court and shall be subject to the provisions of §§ 15-16-9  15-16-13.

History of Section.
(P.L. 1990, ch. 478, § 1; P.L. 1994, ch. 209, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6; P.L. 1997, ch. 170, § 25; P.L. 1998, ch. 442, § 7; P.L. 2001, ch. 155, § 4.)



Chapter 15-16-6 - Notice to obligor.

§ 15-16-6 Notice to obligor.  The notice to the obligor required under § 15-16-5 shall inform the obligor:

(1) Of the amount of the support arrearage and the amount of income that has been withheld for payment of current support, arrearages, and any fees allowable under this chapter;

(2) That the provision for withholding of income applies to any current or subsequent employer or period of employment;

(3) Of the procedures available for contesting the withholding and that, in accordance with § 15-16-5, the grounds for contesting the withholding are limited to mistakes of fact;

(4) Of the period within which the obligor must file a statement contesting withholding with the department;

(5) Of the opportunity to contest the income withholding at a hearing before a master of the family court.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1997, ch. 170, § 6.)



Chapter 15-16-7 - Income withholding by withholding agency  Registry  Judicial review.

§ 15-16-7 Income withholding by withholding agency  Registry  Judicial review.  (a) If an obligor or obligee requests income withholding or if the obligor fails to timely file his or her statement contesting income withholding as required under § 15-16-5, the income withholding shall become effective without the necessity for a hearing before a magistrate of the family court, and the department shall issue an income withholding order to the withholding agent with notice of the order to the obligor, in accordance with § 15-16-9.

(b) The department shall maintain a central registry of all income withholding orders issued pursuant to this section and § 15-16-8, and it shall enter these orders on the CSE system.

(c) An obligor aggrieved by the issuance of an income withholding order by the department under this section shall be entitled to judicial review de novo by the family court.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1990, ch. 478, § 2; P.L. 1998, ch. 442, § 7.)



Chapter 15-16-8 - Contesting withholding.

§ 15-16-8 Contesting withholding.  An obligor may request a family court hearing in writing within fourteen (14) days of the date of the mailing of the notice described in § 15-16-6. The family court shall notify the obligor by first class mail of the date, time, and place of the hearing within five (5) days of receipt of the written request for hearing. The only basis for contesting income withholding initiated under this section is mistake of fact as set forth in § 15-16-5.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1997, ch. 170, § 6.)



Chapter 15-16-9 - Income withholding order  Service  Effectiveness  Contents.

§ 15-16-9 Income withholding order  Service  Effectiveness  Contents.  (a) An income withholding order under this chapter shall be binding upon a withholding agent one week after service, by personal service or by certified or registered mail, of a true copy of the income withholding order. The income withholding order shall be binding upon the withholding agent until further notice to the withholding agent in accordance with this chapter. Concurrently with the service of a true copy of the income withholding order upon a withholding agent, the department shall mail a true copy of the income withholding order by regular mail to the obligor.

(b) Any income withholding order under this chapter shall have priority over any prior attachment, execution, garnishment, or wage or income assignment against the income of the obligor. An income withholding order under this chapter shall not be subject to any specific or statutory exemption or limitation prohibiting levy, execution, assignment, or attachment process or limiting the amount subject to income withholding under this chapter, except the exemptions or limitations as provided by federal law.

(c) Every income withholding order issued pursuant to this chapter shall include the following:

(1) That the income withholding order shall be binding upon a withholding agent one week after the service upon the withholding agent;

(2) The total amount to be withheld from the obligor's income for support and support arrearages;

(3) The amount of fees a withholding agent may withhold from the income of an obligor in addition to support and support arrearages;

(4) That the total amount to be withheld for support, support arrearages, and fees may not be in excess of the maximum amounts permitted under § 303(b) of the Consumer Credit Protection Act, 15 U.S.C. § 1673(b);

(5) That withholding is binding upon the withholding agent until notice by the department or the court;

(6) That the withholding agent is subject to the duties and liabilities as provided in § 15-16-10.

History of Section.
(P.L. 1987, ch. 163, § 1.)



Chapter 15-16-10 - Duties and liabilities of withholding agent.

§ 15-16-10 Duties and liabilities of withholding agent.  (a) An income withholding agent shall remit to the clerk of the family court, or any other remittee as directed in the income withholding order, all amounts withheld from the income of an obligor within seven (7) days of the date the income was paid or payable to the obligor, and the income withholding agent shall specify the date and amount of each withholding included in the remittance, the social security number of the obligor, the child support account number, the employee's name, and any other information as required if electronic transfer is utilized. The withholding agent may combine withheld amounts from two (2) or more obligors into a single payment, provided that the withholding agent separately identifies the individual obligors and the amount attributable to each obligor.

(b) An income withholding agent may deduct a fee of two dollars ($2.00) from the obligor's remaining income for each payment made pursuant to an income withholding order under this chapter.

(c) The income withholding agent must notify the department, in writing, of the termination of the obligor's employment within ten (10) days of the termination. Notice shall include the last known address of the obligor and the name and address of the obligor's new employer, if known.

(d) Any withholding agent failing to comply with any of the requirements of this chapter may be punished by the family court or its magistrate for civil contempt. The court or its magistrate shall first afford the withholding agent a reasonable opportunity to purge itself of the contempt.

(e) Any withholding agent who fails or refuses to deliver income pursuant to an income withholding order issued under this chapter, when the withholding agent has had in its possession the income, shall be personally liable for the amount of the income which the withholding agent failed or refused to deliver, together with costs, interest, and reasonable attorney's fees.

(f) Any withholding agent who dismisses, demotes, disciplines, refuses to hire, or in any way penalizes an obligor on account of any income withholding order issued under this chapter shall be liable to the obligor for all damages, together with costs, interest thereon, and reasonable attorney's fees resulting from the action, and shall be subject to a fine not to exceed one hundred dollars ($100). The withholding agent shall be required to make full restitution to the aggrieved obligor, including reinstatements and back pay.

(g) A withholding agent may be enjoined by a court of competent jurisdiction from continuing any action in violation of this chapter.

(h) Compliance by a withholding agent with an income withholding order issued under this chapter operates as a discharge of the withholding agent's liability to the obligor as to that portion of the obligor's income affected.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1990, ch. 478, § 2; P.L. 1994, ch. 209, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6; P.L. 1997, ch. 170, § 6; P.L. 1998, ch. 442, § 7; P.L. 2004, ch. 6, § 33.)



Chapter 15-16-11 - Duration  Modification or revocation of order.

§ 15-16-11 Duration  Modification or revocation of order.  (a) An income withholding order issued pursuant to this chapter shall remain in full force and effect until modified or revoked.

(b) The order may be modified or revoked by the court upon application and for good cause shown, provided that the payment by the obligor of all support arrearages shall not be the sole basis for modification or revocation of the income withholding order.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6.)



Chapter 15-16-12 - Allocation of amounts withheld  Refunds  Distribution.

§ 15-16-12 Allocation of amounts withheld  Refunds  Distribution.  (a) In the event that there are two (2) or more income withholding orders against the same income of an obligor, the department shall allocate and distribute the amount remitted by the withholding agent between or among the separate income withholding orders giving priority to current support obligations as follows:

(1) Each obligee shall be allocated an amount in the proportion which each obligee's current support order under income withholding bears relative to the total of all amounts for current support under income withholding orders; and

(2) Any remaining withheld income shall be allocated to each obligee in an amount proportional to which each obligee's arrearage order under income withholding bears relative to the total of all amounts ordered to be paid on arrearages under income withholding orders.

(b) The department shall promptly refund to an obligor the amounts, if any, which may have been improperly withheld.

(c) The department shall promptly distribute amounts received under income withholding orders in accordance with § 457 of the federal Social Security Act, 42 U.S.C. § 657.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1994, ch. 209, § 1.)



Chapter 15-16-13 - Registering support orders of another jurisdiction for purposes of income withholding.

§ 15-16-13 Registering support orders of another jurisdiction for purposes of income withholding.  (a) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce an income-withholding order. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order.

(3) At any hearing contesting proposed income withholding based on a support order registered under this section, the registered order, accompanying sworn or certified statement, and a certified copy of an income withholding order, if any, still in effect shall constitute prima facie proof, without further proof or foundation, that the support order is valid, that the amount of current support payments and arrearages is as stated, and that the obligee or agency would be entitled to income withholding under the law of the jurisdiction which issued the support order. Once a prima facie case has been established, the obligor may only raise the defense of mistake of fact as stated in § 15-16-5.

(b) The following documentation is required for the registration of a support order of another jurisdiction:

(1) A letter of transmittal requesting registration and enforcement;

(2) Two (2) copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(iii) A description and the location of property of the obligor in this state not exempt from execution; and

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(c) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(d) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state. Except as otherwise provided in this section, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6.)



Chapter 15-16-14 - Voluntary income withholding.

§ 15-16-14 Voluntary income withholding.  The obligor of a support order of another jurisdiction may obtain voluntary income withholding by filing with the department a request for withholding and a certified copy of the support order. The department shall issue an income withholding order under § 15-16-7.

History of Section.
(P.L. 1987, ch. 163, § 1.)



Chapter 15-16-15 - Initiation of income withholding with other jurisdictions.

§ 15-16-15 Initiation of income withholding with other jurisdictions.  (a) With respect to a state that has not adopted the Uniform Interstate Family Support Act (UIFSA), on behalf of any client for whom the department is already providing services, or on application of a resident of this state who is an obligee or obligor of a support order issued by this state, or of an agency to whom the obligee has assigned support rights, the department shall promptly request the agency of another jurisdiction in which the obligor of a support order derives income to enter the order for the purpose of obtaining income withholding against that income.

(b) The department shall compile and promptly transmit to the agency of the other jurisdiction all documentation required to enter a support order for this purpose.

(c) The department also shall immediately transmit to the agency of the other jurisdiction a certified copy of any subsequent modifications of the support order.

History of Section.
(P.L. 1987, ch. 163, § 1; P.L. 1996, ch. 129, § 6; P.L. 1996, ch. 131, § 6; P.L. 1996, ch. 132, § 6; P.L. 1996, ch. 133, § 6.)



Chapter 15-16-16 - Severability.

§ 15-16-16 Severability.  If any provision of this chapter or the application of it shall for any reason be judged invalid, that judgment shall not affect, impair, or invalidate the remainder of the chapter, but shall be confined in its effect to the provision or application directly involved in the controversy giving rise to the judgment.

History of Section.
(P.L. 1987, ch. 163, § 1.)






Chapter 15-17 - Uniform Premarital Agreement Act

Chapter 15-17-1 - Definitions.

§ 15-17-1 Definitions.  As used in this chapter:

(1) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(2) "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-2 - Formalities.

§ 15-17-2 Formalities.  (a) A premarital agreement must be in writing and signed by both parties.

(b) It is enforceable without consideration.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-3 - Content.

§ 15-17-3 Content.  (a) Parties to a premarital agreement may contract with respect to:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) The modification or elimination of spousal support;

(5) The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(6) The ownership rights in and disposition of the death benefit from a life insurance policy;

(7) The choice of law governing the construction of the agreement; and

(8) Any other matter, including their personal rights and obligations, which are not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-4 - Effective upon marriage.

§ 15-17-4 Effective upon marriage.  A premarital agreement becomes effective upon marriage.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-5 - Amendment  Revocation.

§ 15-17-5 Amendment  Revocation.  (a) After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties.

(b) The amended agreement or the revocation is enforceable without consideration.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-6 - Enforcement.

§ 15-17-6 Enforcement.  (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) That party did not execute the agreement voluntarily; and

(2) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) The burden of proof as to each of the elements required in order to have a premarital agreement held to be unenforceable shall be on the party seeking to have the agreement declared unenforceable and must be proven by clear and convincing evidence.

(c) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(d) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-7 - Enforcement  Void marriage.

§ 15-17-7 Enforcement  Void marriage.  If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-8 - Limitation of actions.

§ 15-17-8 Limitation of actions.  Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-9 - Applicability and construction.

§ 15-17-9 Applicability and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-10 - Short title.

§ 15-17-10 Short title.  This chapter may be cited as the "Uniform Premarital Agreement Act".

History of Section.
(P.L. 1987, ch. 449, § 1.)



Chapter 15-17-11 - Severability.

§ 15-17-11 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1987, ch. 449, § 1.)






Chapter 15-18 - Commission on Child Support

Chapter 15-18-1 - Legislative findings.

§ 15-18-1 Legislative findings.  The general assembly finds and declares that:

(1) An increasingly large percentage of children in this state live in single parent households;

(2) Almost one-half ( 1/2) of single parent households have income below the poverty level;

(3) In excess of forty thousand (40,000) children in the state are receiving state aid through the Aid to Families with Dependent Children (AFDC) program;

(4) Children in families where parents are separated or divorced are at greater risk of economic deprivation than in two (2) parent families.

History of Section.
(P.L. 1993, ch. 344, § 1.)



Chapter 15-18-2 - Establishment  Purpose.

§ 15-18-2 Establishment  Purpose.  There is established a commission on child support to study all aspects of child support. The study shall include, but not be limited to, the following:

(1) The number of children eligible for and/or receiving child support;

(2) The amount of support being ordered paid by the courts and the actual amount being paid;

(3) The methods used in determining the amount of child support;

(4) The methods used in enforcing support orders.

History of Section.
(P.L. 1993, ch. 344, § 1.)



Chapter 15-18-3 - Membership.

§ 15-18-3 Membership.  (a) The commission shall consist of fifteen (15) members: three (3) of whom shall be members of the house of representatives, not more than two (2) from the same political party, to be appointed by the speaker; two (2) of whom shall be from the senate, not more than one from the same political party, to be appointed by the president of the senate; one of whom shall be the chief judge of the family court, or his or her designee; one of whom shall be the chairperson of the supreme court advisory committee on women in the courts; one of whom shall be a magistrate of the family court to be appointed by the chief judge of the family court; one of whom shall be the director of the department of human services or his or her designee; two (2) of whom shall be attorneys who are members of the family court bench bar committee to be appointed by the chairperson of the committee; one of whom shall be the chief counsel of the legal aid society; one of whom shall be a member of a child support advocacy group to be appointed by the governor; and two (2) members of the general public who, at their time of appointment, are custodial parents to be appointed by the governor. Members from the family court bench bar committee, members from the general public, and the member from the child support advocacy group shall serve two (2) year terms.

(b) Any vacancy on the commission shall be filled by the appointing authority in the same manner as the original appointment.

(c) The members shall annually elect, by majority vote, one of the members as chairperson, one of the members as vice-chairperson, and one of the members as secretary.

History of Section.
(P.L. 1993, ch. 344, § 1; P.L. 1998, ch. 442, § 9; P.L. 2001, ch. 180, § 13.)



Chapter 15-18-4 - Technical assistance.

§ 15-18-4 Technical assistance.  All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the commission and its agents that is deemed necessary or desirable by the commission to facilitate the purposes of this chapter.

History of Section.
(P.L. 1993, ch. 344, § 1.)



Chapter 15-18-5 - Reports and recommendations.

§ 15-18-5 Reports and recommendations.  The commission shall report to the general assembly at least every two (2) years its findings and the results of its studies, and shall make such recommendations to the general assembly as it deems advisable.

History of Section.
(P.L. 1993, ch. 344, § 1; P.L. 2004, ch. 6, § 34.)



Chapter 15-18-6 - Place of meeting.

§ 15-18-6 Place of meeting.  The speaker of the house shall provide adequate space in the state house for the use of the commission; provided, that the commission may conduct hearings and hold meetings elsewhere when doing so will better serve its purpose.

History of Section.
(P.L. 1993, ch. 344, § 1.)






Chapter 15-19 - Child Support Security Deposit Act

Chapter 15-19-1 - Short title.

§ 15-19-1 Short title.  This chapter may be cited as the "Child Support Security Deposit Act".

History of Section.
(P.L. 1993, ch. 462, § 1.)



Chapter 15-19-2 - Order for deposit of assets to secure future support payments.

§ 15-19-2 Order for deposit of assets to secure future support payments.  (a) Subject to subsections (b) and (c) of this section, in any proceeding where the court has ordered either or both parents to pay any amount of the support of a minor child, upon an order to show cause or notice of motion, application, and declaration signed under penalty of perjury by the person to whom support has been ordered to have been paid stating that the parent or parents so ordered is in arrears in payment in a sum equal to the amount of sixty (60) days of payments, the court shall issue to the parent or parents ordered to pay support, following notice and opportunity for a hearing, an order requiring that the parent or parents deposit assets to secure future support payments with the family court clerk or any other trustee designated by the court. Upon request of any party the court may also issue an ex parte restraining order as specified in subsection (d) of this section. Upon deposit of any asset which is not readily convertible into money, the court may, not less than twenty (20) days after serving the obligor parent or parents with written notice and a hearing, order the sale of that asset or assets and the deposit of the proceeds with the person designated under this subsection. For purposes of the provisions of title 34, the date of the issuance of the order to deposit assets shall be construed as the date notice of levy on an interest in real property was served on the judgment debtor. When the asset ordered to be deposited is real property, the order shall be certified as judgment in accordance with the provisions of titles 8, 9, 10, and 34. A deposit of real property is made effective by recordation of a mortgage deed running to the family court clerk with the city or town recorder of deeds. The deposited real property and the rights, benefits, and liabilities attached to that property shall continue in the possession of the legal owner.

(2) Upon an obligor parent's failure, within the time specified by the court, to make reasonable efforts to cure the default in child support payments or to comply with a court approved payment plan, if payments continue in the arrears, the family court clerk or trustee designated by the court shall, not less than twenty-five (25) days after providing the obligor parent or parents with a written notice served personally or with return receipt requested, unless a motion or order to show cause has been filed to stop the use or sale, use the money or sell or otherwise process the deposited assets for an amount sufficient to pay the arrearage and the amount ordered by the court for the support, maintenance, and education of the minor child currently due.

(3) Assets which have been deposited pursuant to an order issued in accordance with subdivision (1) of this subsection shall be construed as being assets subject to levy pursuant to the provisions of title 34. The sale of assets shall be conducted in accordance with the provisions of title 34.

(4) The family court clerk or trustee designated by the court may deduct from the deposited money the sum of one dollar ($1.00) for each payment made pursuant to subdivision (2) of this subsection.

(5) An obligor parent alleged to be in arrears under this chapter may employ any of the following grounds as a defense to the motion filed pursuant to subdivision (1) of this subsection, or as a basis for filing a motion to stop a sale or use of assets under subdivision (2) of this subsection:

(i) Child support payments are not in arrears;

(ii) There has been a change in the custody of the children;

(iii) Illness or disability;

(iv) Unemployment;

(v) Serious adverse impact on the immediate family of the obligor parent residing with the obligor parent that outweighs the impact of denial of the motion or stopping the sale on obligee;

(vi) Serious impairment of the ability of the obligor parent to generate income; or

(vii) Other emergency conditions.

(6) An obligor parent must rebut the presumptions that nonpayment of child support was willful, without good faith, and that the obligor had the ability to pay the support.

(7) An obligor parent may file a motion to stop the use of the money or the sale of the asset pursuant to subdivision (2) of this subsection within fifteen (15) days after service of notice on him or her pursuant to subdivision (2) of this subsection. The clerk of the court shall set the motion for a hearing not less than twenty (20) days after service on the person or county officer to whom support has been ordered to have been paid.

(b) The court shall issue an order pursuant to subdivision (1) of subsection (a) upon a determination that one or more of the following conditions exists:

(1) The obligor parent is not receiving salary or wages subject to an assignment pursuant to § 15-5-16.2; and there is reason to believe that he or she has earned income from some source of employment;

(2) An assignment of a portion of salary or wages pursuant to § 15-5-16.2 would not be sufficient to meet the amount of the support obligation, for reasons other than a change of circumstances which would qualify for a reduction in the amount of child support ordered;

(3) The job history of the obligor parent shows that an assignment of a portion of salary or wages pursuant to § 15-5-16.2 would be difficult to enforce or would not be a practical means for securing the payment of the support obligation, due to circumstances including, but not limited to, multiple concurrent or consecutive employers.

(c) The designation of assets subject to an order pursuant to subdivision (1) of subsection (a) shall be based upon concern for maximizing the liquidity and ready conversion into cash of the deposited asset. In all instances, the assets shall include a sum of money up to or equal in value to one year of support payments or six thousand dollars ($6,000), whichever is less, or any other assets, personal or real, designated by the court which equal in value up to one year of payments for support of the minor child, or any other amount in the discretion of the family court. In lieu of depositing cash or other assets as provided above, the obligor parent may, if approved by the court, provide a performance bond secured by any real property or other assets of the parent and equal in value to one year of payments.

(d) During the pendency of any proceeding pursuant to this chapter, and upon the application of either party in the manner provided by the provisions of title 34, the court may, without a hearing, issue ex parte orders restraining any person from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community, quasi-community, or separate, except in the usual course of business or for the necessities of life, and if the order is directed against a party, requiring him or her to notify the other party of any proposed extraordinary expenditures and to account to the court for all such extraordinary expenditures. The matter shall be made returnable not later than twenty (20) days, or if good cause appears to the court twenty-five (25) days, from the date of the order, at which time the ex parte order shall expire. Any order issued pursuant to this chapter shall state on its face the date of expiration of the order, which shall expire in one year or upon deposit of assets or money pursuant to subdivision (1) of subsection (a), whichever occurs first. The court, at the hearing, shall determine for which property the obligor parent shall be required to report extraordinary expenditures and shall specify what is deemed an extraordinary expenditure for purposes of this subsection.

(e) The family court clerk or trustee designated by the court pursuant to subsection (a) of this section, who is responsible for any money or property and for any disbursements under this chapter, shall not be held liable for any action undertaken in good faith and in conformance with this chapter.

(f) The family court clerk or trustee designated by the court shall return all assets subject to court order under subdivision (1) of subsection (a) to the obligor parent or parents when both of the following occur:

(i) One year has elapsed since the court issued the order described under subdivision (1) of subsection (a); and

(ii) The obligor parent or parents have made all support payments on time during that one year period.

(2) When the above criteria have been satisfied and when the deposited asset was real property, the family court clerk or trustee designated by the court shall prepare a release, and shall request the clerk of the court where the order to deposit assets was rendered to certify the release and record it in the office of the recorder of deeds in the city or town where the property is located.

(g) The family court clerk or trustee shall, if requested by the obligor parent, prepare a statement setting forth disbursements and receipts made under this chapter.

(h) If the family court clerk, trustee, or person designated under subsection (a) of this section incurs fees or costs under this chapter which are not compensated by the deduction under subdivision (3) of subsection (a), including, but not limited to, fees or costs incurred in any sale of assets pursuant to subsection (a) of this section and in the preparation of a statement pursuant to subsection (g) of this section, the court shall hear not less than twenty (20) days after service upon the obligor parent of the notice of motion or order to show cause by the family court clerk, trustee, or person designated under subsection (a) of this section incurring the fees or costs, and order the obligor parent or parents to pay reasonable fees and costs. Fees and costs ordered to be paid by the court under this subsection shall be in addition to any deposit made under subsection (a) of this section, but shall not exceed five percent (5%) of one year's child support obligation or the total amount ordered deposited under subdivision (1) of subsection (a), whichever is less.

(i) The purpose of this chapter is to provide an extraordinary remedy for cases of bad faith failure to pay child support obligations.

History of Section.
(P.L. 1993, ch. 462, § 1.)






Chapter 15-20 - Child Support Notification

Chapter 15-20-1 - Notification to and by employer.

§ 15-20-1 Notification to and by employer.  (a) With respect to any support order maintained and enforced under the Rhode Island Family Court/Department of Administration, division of taxation, Child Support Enforcement System ("CSE System"), the clerk of the family court and/or the department of administration, division of taxation shall notify the current employer of the obligor parent of the existence of such order. The director of the department shall, by regulation, prescribe the timing and the form of the notice and the information to be provided in the notice, and the form, timing, and content of all other notices required under this chapter.

(b) Within ten (10) days of the termination of an obligor parent employee, the employer shall notify the department of administration, division of taxation, child support enforcement, of the termination of the employee, and the date of the termination.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 7.)



Chapter 15-20-2 - Duty of obligor parent to notify department.

§ 15-20-2 Duty of obligor parent to notify department.  (a) When the obligor parent changes employers, the obligor parent shall promptly notify his or her subsequent employer of his or her order for child support and/or health insurance and shall notify the department of administration, division of taxation, child support enforcement, of his or her new employment, and the department shall transfer the assignment, garnishment, or the order for child support and/or health insurance to the subsequent employer.

(b) If an assignment, garnishment, or order for child support and/or health insurance is in effect under this section but cannot be executed because the obligor parent has no employer, the department shall send the assignment, garnishment, or order for child support or health insurance to any employer who later employs the obligor as soon as the new employment is ascertained; provided, that the obligor parent's obligation on the order shall continue, regardless of employment or lack of it, unless suspended by order of the family court.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 7.)



Chapter 15-20-3 - Penalties.

§ 15-20-3 Penalties.  Failure by an obligor parent to comply with the provisions of this section shall be a misdemeanor and shall be punishable by imprisonment for a term not exceeding one year, or by a fine of not more than one thousand dollars ($1,000), or both.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-20-4 - Duty of parent to notify department  Residence.

§ 15-20-4 Duty of parent to notify department  Residence.  (a) When the obligor parent and/or custodial parent change residence it shall be the duty of this parent to notify the department of the change of residence within ten (10) days.

(b) This section applies to all cases brought pursuant to the Rhode Island state plan for child and spousal support, in conformance with title IV-D, part D of the Federal Social Security Act, 42 U.S.C. § 651 et seq.

(c) The procedures set forth in § 15-5-16.2(h) relative to notice shall apply to all cases recorded with the Rhode Island family court/department of administration, division of taxation, child support enforcement system where services are not being provided under the state plan.

(d) All notices and pleadings shall be mailed and/or served to the appropriate party at the most recent address of record.

History of Section.
(P.L. 1997, ch. 170, § 8.)






Chapter 15-21 - Child Support Lien Act

Chapter 15-21-1 - Arrearages  Collection procedures.

§ 15-21-1 Arrearages  Collection procedures.  (a) The department of administration, division of taxation, child support enforcement, in accordance with Title IV, Part D of the Social Security Act, 42 U.S.C. § 651 et seq., is authorized to institute collection procedures for all arrearages which accrue against child support payments owed pursuant to a court judgment or support order.

(b) These collection procedures shall include, but not be limited to, notification to employers that a wage assignment is in effect and not suspended; notification to obligors; demand letters; use of state and federal tax refund intercept programs; initiation of contempt proceedings; use of lien, levy, and foreclosure of lien as provided in this chapter; garnishment or attachment of or lien against property; trustee process; civil actions; and any other civil remedy including body attachment, where appropriate, available for the enforcement of judgments or for the enforcement of child support orders.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 10.)



Chapter 15-21-2 - Creation of lien.

§ 15-21-2 Creation of lien.  (a) A child support obligation or reimbursement order which is enforceable by the department of administration, division of taxation, child support enforcement, in accordance with Title IV Part D of the Social Security Act, 42 U.S.C. § 651 et seq., and which is unpaid in whole or in part shall, as of the date on which it was due, be a lien in favor of the obligee or assignee in an amount sufficient to satisfy unpaid child support, whether the amount due is a fixed sum or is accruing periodically. Once a child support lien arises, the lien shall incorporate any unpaid child support which may accrue in the future and shall not terminate except as provided in § 15-21-4(g). The lien shall encumber all tangible and intangible property, whether real or personal, and rights to property, whether legal or equitable, belonging to the obligor including, but not limited to, the obligor's interest in any jointly held property. An interest in personal property acquired by the obligor after the child support lien arises shall be subject to the lien. Without limiting the forgoing, "property" as used in this chapter shall also include insurance and workers' compensation payments.

(b) In any case where a lien arises in jointly held property, a non-obligor joint party whose interest appears of record or is otherwise known to the department shall receive notice of intent to lien and may request an administrative hearing with the department to contest the scope of the property interests of the lien or may seek judicial review by motion to the family court. Service of the notice shall be made by first class mail.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 10; P.L. 2000, ch. 109, § 26; P.L. 2005, ch. 410, § 8.)



Chapter 15-21-3 - Notice.

§ 15-21-3 Notice.  (a) Notice. When the department of administration, division of taxation, child support enforcement, determines that child support is unpaid, it shall send written notice of intent to lien to the obligor by first class mail at his or her most recent address of record.

(2) The notice of intent shall specify the amount unpaid as of the date of the notice or other date certain and the obligor's right to request a hearing by filing a written request with the department within thirty (30) days of the date of the notice. The notice shall identify the property, real or personal, which is subject to the lien. In addition, the notice shall:

(i) State that the obligor has the right to a hearing on the issue of whether, and how much, child support is unpaid, and that the obligor may request a hearing within thirty (30) days of the date of the notice. The notice shall explain the procedure for requesting a hearing. If the obligor requests a hearing, the administrator or his or her designee shall conduct the hearing expeditiously and the department shall not conduct further lien enforcement action until the director or his or her designee makes a final determination that the obligor is in arrears in the payment of a child support obligation.

(ii) State that certain property and funds, whether in cash or in bank accounts, may be from a lien exempt by law. The notice shall include a list of appropriate exemptions.

(iii) Inform the obligor of the right to claim that part or all of the funds subject to the lien that may be exempt by law and provide the obligor with the opportunity to have an immediate hearing on the exemption issue. The notice shall explain the procedure for requesting an exemption hearing, and provide the obligor thirty (30) days from the date of the notice of intent to lien in which to do so. Hearing procedures must include a method for requesting a hearing in person, by mail or by telephone.

(b) Exemption hearings. The department shall schedule and conduct the exemption hearing promptly. The department shall issue a written decision making specific findings of an obligor's exemption claim(s), and, if it finds part or all of the funds held by the financial institution or other similar organization to be exempt, shall promptly notify that institution or organization of its determination.

(c) Effect of notice. The notice of intent to lien directed to any financial institution, or other similar institution or organization, shall operate as a hold on any and all accounts specified in the notice. Neither the obligor or non obligor joint owner shall be permitted to withdraw from those accounts until the earlier of:

(1) The date of the decision in obligor's favor with regard to exemptions; or

(2) Until the administrative hearing and/or judicial process as described in this chapter, is completed and a determination is made.

(d) Recording of notice. If the property subject to the lien is real property or personal property, the title to which is maintained as a public record, the department may record a copy of the notice of intent to lien in the recorder of deeds, division of motor vehicles, or other place where the title to the property is recorded. Any person taking title to the property subsequent to the recording does so subject to the interest of the department, as it may be determined. The notice of intent shall be recorded no more than ten (10) days prior to the mailing of the notice to the obligor under subsection (a) of this section.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 10; P.L. 2001, ch. 155, § 5.)



Chapter 15-21-4 - Notice of lien.

§ 15-21-4 Notice of lien.  (a) To perfect a lien with respect to real property, the department shall file a notice of lien with the recorder of deeds for the city or town in which the property is located. The recorder of deeds shall index the notice of intent under the name of the obligor in the grantors index. The filing of a notice of intent of the lien or of a waiver or release of the lien shall be received and registered or recorded without payment of a fee.

(b) To perfect a child support lien with respect to personal property, the department shall file a notice of lien with the secretary of state's office, the administrator of the division of motor vehicles, or any other office or agency within the state responsible for the filing or recording of liens. The filing of a notice of intent of the lien or of a waiver or release of the lien shall be received and registered or recorded without payment of a fee.

(c) If any obligor against whom a notice of intent to create a child support enforcement lien has been filed according to this section:

(1) Fails to request a hearing within the time frame provided;

(2) Fails to appear; or

(3) Neglects or refuses to pay the sum due after the expiration of thirty (30) days after a hearing is conducted by the department pursuant to § 15-21-3, at which the determination is made the obligor parent is in arrears.

(d) The notice of intent as filed shall be deemed and operate as a lien which is perfected by the department by the filing of a notice of lien. The notice of lien shall specify the property to be attached and the amount of the arrearage due and shall be filed in the office or city or town where the notice of intent was originally filed.

(e) The lien shall have priority over all subsequent liens or other encumbrances, subject to the provisions of § 6A-9-322 and with the exception of any lien for taxes. A child support lien that has been perfected shall encumber after acquired personal property or proceeds.

(f) If the collection of any unpaid child support will be jeopardized by delay or exigent circumstances, as defined by rules promulgated by the director, the department may apply to the family court for an order to restrain the obligor parent from encumbering, moving, selling, or in any way transferring any real or personal property which may be subject to the provisions of this section.

(g) The lien shall expire upon either termination of a current child support obligation and payment in full of unpaid child support or release of the lien by the department. In any event, a lien under this chapter shall not expire until satisfied and discharged. Expiration of the lien shall not terminate the underlying order or judgment of child support. The department may issue a full or partial waiver or partial release or full discharge of any lien imposed under this section and shall file the waiver, release, or discharge without fee in the city or town or office where the original lien was filed within ten (10) days of the obligor's compliance with this section. The waiver or release or partial release or full discharge shall be conclusive evidence that the lien upon the property covered by the waiver or release is extinguished.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1998, ch. 370, § 2; P.L. 2004, ch. 6, § 35.)



Chapter 15-21-5 - Levy of personal property.

§ 15-21-5 Levy of personal property.  (a) In any case where the department has perfected a lien pursuant to § 15-21-4, the department may collect unpaid child support and levy upon all property as provided in this section. The department shall have the authority to issue an administrative notice of levy or administrative writ of execution to effectuate a levy under this chapter of the law. The term "levy" includes the power of seizure by any means authorized by law. The department may seize and sell any property that is subject to levy. Any person in possession of property upon which a lien has been imposed shall, upon demand, surrender the property to the department.

(b) A levy on property held by an organization with respect to a life insurance or endowment contract shall, without necessity for the surrender of the contract document, constitute a demand by the department for payment of the amount of the lien and the exercise of the right of the obligor to the advance of that amount. The organization shall pay the amount within ninety (90) days after service of notice of levy. The levy shall be deemed to be satisfied if the organization pays over to the department the full amount which the obligor could have had advanced to him or her, provided that the amount does not exceed the amount of the lien.

(c) Whenever any property upon which levy has been made is not sufficient to satisfy the claim of the state for which levy is made, the department may thereafter, as often as necessary, proceed to levy, with notice, upon any other personal property of the obligor liable to levy, until the amount due from him or her, together with expenses, is fully paid. In all cases, any support obligations shall be fully satisfied prior to payments for expenses.

(d) Upon demand by the department, a person who fails or refuses to surrender personal property subject to levy shall be liable in his or her own person and estate to the state in a sum equal to the value of the property not so surrendered, but not exceeding the amount of the lien, together with costs and interest, at the rate authorized for civil judgments, from the date of the levy. In addition, any person required to surrender property who fails or refuses to surrender the property without reasonable cause shall be liable for a penalty equal to twenty-five percent (25%) of the amount recoverable. The interest or penalty incurred under this subsection shall be paid to the general fund and shall not be credited against the child support liability. Any non-obligor party aggrieved by a decision of the department may, within ten (10) days of receipt of notice of demand, request an administrative hearing with the department.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 2001, ch. 155, § 5.)



Chapter 15-21-6 - Release from liability.

§ 15-21-6 Release from liability.  (a) Any person in possession of, or obligated with respect to, personal property who upon demand by the department surrenders the property or discharges the obligation to the department, or who pays a liability under this section, shall be discharged from any obligation or liability to the obligor arising from the surrender or payment.

(b) In the case of a levy on an organization with respect to a life insurance or endowment contract, which is satisfied pursuant to this section, the organization shall also be discharged from any obligation or liability to any beneficiary arising from the surrender of payment.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, 6; § P.L. 1995, ch. 374, § 6.)



Chapter 15-21-7 - Foreclosure of lien against real property.

§ 15-21-7 Foreclosure of lien against real property.  (a) If the department has perfected a lien on real property in accordance with § 15-21-4, then it shall be lawful for the department or its assigns to sell the real property of any defaulting obligor and the benefit and equity of redemption of the defaulting obligor and his or her heirs, executors, administrators, and assigns, at public auction upon the premises or at any other place that may be designated for that purpose by the department or its assigns, by:

(1) Mailing written notice of the time and place of sale to the defaulting obligor, at his or her last known address, by certified mail, return receipt requested, at least twenty (20) days prior to publishing the notice;

(2) Publishing the notice at least once each week for three (3) successive weeks in a public newspaper published daily in the city or town in which the real property is situated; and if there is no public newspaper published daily in the city or town where the real property is situated, or if the real property is not situated in a city, then:

(i) If the real property is situated in the city of Central Falls, in a public newspaper published daily in the city of Pawtucket;

(ii) If the real property is situated in the town of North Providence, in a public newspaper published daily in the city of Providence;

(iii) If the real property is situated in any of the towns of Cumberland, Lincoln, Smithfield, or North Smithfield, in a public newspaper published daily in either the city of Pawtucket, Woonsocket, or Providence;

(iv) If the real property is situated in the county of Providence elsewhere than in the above named cities and towns, in a public newspaper published daily in the city of Providence;

(v) If the real property is situated in the county of Newport, in a public newspaper published daily in the city of Newport; but if there is no such newspaper published, then in some public newspaper published anywhere in the county of Newport;

(vi) If the real property is situated in any of the counties of Bristol, Kent, or Washington:

(A) In a public newspaper published daily in the city or town in which the real property is situated; or

(B) If there is no public newspaper published, then in a public newspaper published in the city or town in which the real property is situated, or in some public newspaper published daily in the county in which the real property is situated, or in a public newspaper published daily in the city of Providence; with powers to adjourn the sale from time to time, provided that publishing of the notice shall be continued, together with a notice of the adjournment or adjournments, at least once each week in the same newspaper; and

(3) By mailing written notice of the sale to any person or entity having an interest of record in the real property, who records not later than thirty (30) days prior to the date originally scheduled for the sale including, without limitation, the holder of any mortgage or deed of trust with respect to the real property, to the address of the person or entity provided for this purpose in the land evidence records or at any other address that the person or entity may have provided the department in writing, the notice to be given by regular or certified mail, return receipt requested, at least twenty (20) days prior to the date originally scheduled for the sale; and in his or her or their own name or names, or as the attorney or attorneys of the defaulting obligor (for that purpose by these presents duly authorized and appointed with full power of substitution and revocation) to make, execute, and deliver to the purchaser or purchasers at the sale a good and sufficient deed or deeds of the defaulted real property, in fee simple, and to receive the proceeds of the sale or sales, and from these proceeds to retain all sums secured by the lien in favor of the department as of the date of the sale together with all expenses incident to the sale or sales, or for making deeds under this chapter, and for fees of counsel and attorneys, and all costs or expenses incurred in the exercise of these powers, and all taxes, assessments, and premiums for insurance, if any, either paid by the department, or its assigns, or remaining unpaid upon the defaulted real property, rendering and paying the surplus of the proceeds of sale, if any, over and above the amounts to be retained as previously provided, together with a true and particular account of the sale or sales, expenses, and charges, to the defaulting obligor, or his or her heirs, executors, administrators, or assigns; which sale or sales made as previously provided shall forever be a perpetual bar against the defaulting obligor and his or her heirs, executors, administrators, and assigns, and all persons claiming the defaulted real property, so sold, by, through, or under him or her, them, or any of them.

(b) Any foreclosure sale held by the department pursuant to subsection (a) of this section, and the title conveyed to any purchaser or purchasers pursuant to the sale, shall be subject to any lien or encumbrance entitled to a priority over the lien of the department pursuant to § 15-21-4.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 10.)



Chapter 15-21-8 - Civil actions not precluded.

§ 15-21-8 Civil actions not precluded.  (a) In any case where there has been a refusal or neglect to pay any child support or to discharge any liability in respect to child support, whether or not a levy has been made, the department, in addition to other modes of relief, may file an action in the family court.

(b) The filing of a civil action shall not preclude the department from enforcing the child support order through the use of any administrative means permitted by federal or state law.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-21-9 - Written notice to obligor.

§ 15-21-9 Written notice to obligor.  At the time of perfecting a lien, executing a levy, or seizing any property, the department shall send written notice to the obligor by first class mail of the action taken.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6.)



Chapter 15-21-10 - Judicial review.

§ 15-21-10 Judicial review.  Any person aggrieved by a determination of the department pursuant to this chapter may seek judicial review within thirty (30) days of the department's decision on exemptions or within thirty (30) days of the department's final determination by filing a motion with the court. Commencement of the review shall not, unless specifically ordered, stay enforcement of the child support collection procedures described in § 15-21-1.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 2001, ch. 155, § 5.)



Chapter 15-21-11 - Full faith and credit of liens.

§ 15-21-11 Full faith and credit of liens.  A lien procured by another jurisdiction, in accordance with the provisions of this chapter, shall be accorded full faith and credit without the requirement of a hearing.

History of Section.
(P.L. 1997, ch. 170, § 11.)






Chapter 15-22 - Exchange of Information in Support of Child Support Collection

Chapter 15-22-1 - Access to information.

§ 15-22-1 Access to information.  (a) The department of administration, division of taxation, child support enforcement services, and/or any other state or federal agency taking action to establish paternity, establish or modify child support and/or medical orders, enforce child support and/or medical orders, or to locate an individual for these reasons, shall have access to and may request information from the individuals and the entities named in this section. The information shall be available to the department only for the purpose of and to the extent necessary for the administration of the child support enforcement program. No entity or individual who complies with this section shall be liable in any civil or criminal action or proceeding brought by an obligor or an obligee on account of compliance. Holders maintaining personal data are authorized to disclose to the department all personal data requested pursuant to this section, and the disclosures shall not violate the provisions of § 38-2-2. Any entity or individual who, without reasonable cause, fails to reply to a request pursuant to this subsection or who, without reasonable cause, fails to comply with a request within twenty (20) days of receipt, shall be liable for a civil penalty of one hundred dollars ($100) for each violation, to be assessed by the department or by the family court. The department may secure information to which it is entitled by any method including, but not limited to, requests by paper, facsimile, telephone, magnetic tape, or other electronic means.

(b) Information to which the department shall be entitled includes, but is not limited to, state income tax returns and all state income tax information, including address, filing status, and the number of dependents reported on any return filed by any obligor, any other information, the contents and nature of which shall be determined and approved by the tax administrator, and the federal tax data as permitted by federal law.

(2) The information included in this provision shall be data or tax returns in any form or format, including data available by electronic means which is directly related to the obligor.

(c) Unless otherwise limited by statute, the department shall be entitled to all criminal offender record information of the obligor which is necessary to locate the obligor or establish the obligor's ability to pay including, but not limited to, national criminal information center (NCIC) records and bureau of criminal identification (BCI) records maintained by the department of the attorney general and the quarterly contribution reports of the department of labor and training.

(d) Unless otherwise limited by federal statute, the department may require disclosure of information relating to the obligor including, but not limited to, the obligor's location, employment, title to property, credit status, or professional affiliation to assist the department to determine the current whereabouts of an obligor from any source including, but not limited to, any state or municipal agency, utility company, including telephone, assessor's offices, and housing authorities, employers, professional or trade associations and labor unions, professional or trade licensing boards, banks and other financial institutions, credit bureaus or agencies, or any other individual or entity which the department has reason to believe may have information that relates to or may assist in the location of the obligor. The failure of an individual or entity to provide the department, within the time and in the manner that the department may provide by regulation, with information relating to, or that may assist in locating, an obligor shall be punishable by a civil penalty to be assessed by the family court or the department of administration, division of taxation, in the amount of one hundred dollars ($100) for each failure, and the individual or entity shall be required to provide the information.

(e) The department may request from any employer or other source of income whom the department has reason to believe employs an obligor, or otherwise provides the obligor with regular periodic income, information concerning the dates and amounts of income paid, the last known address, social security number, and available health care benefits. The department shall not inquire of an employer or other source of income concerning the same obligor more than once every three months. Employers or other sources of income shall respond to the requests truthfully and in writing. No employer or other source of income who complies with this section shall be liable in any civil action or proceeding brought by the obligor on account of such compliance. Any employer or other source of income who, without good cause, fails to comply with a request as required by this section, within twenty (20) days of receipt of the request, shall be liable for a civil penalty of one hundred dollars ($100) per day for each day of violation to be assessed by the family court or the department of administration, division of taxation, and shall be required to provide the information.

(f) The department shall use the information gathered pursuant to this chapter only for purposes of administering the child support enforcement program and shall not disclose the information, other than the name and address of the obligor, except in proceedings or other activities to locate or identify obligors, to evaluate the ability of obligors to pay child support, to establish, modify, or enforce child support orders, to collect child support, or in criminal prosecutions for failure to pay child support. Any employee of the department that uses or discloses the information in any other manner shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than six (6) months, or both.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 6; P.L. 1995, ch. 374, § 6; P.L. 1997, ch. 170, § 12.)



Chapter 15-22-2 - Financial institution data matches.

§ 15-22-2 Financial institution data matches.  The department of administration, division of taxation, shall enter into cooperative agreements with financial institutions further defined as any bank, savings association, federal or state credit union, benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business in the state, to develop and operate a data match system using automated data exchanges to the maximum extent feasible on a quarterly basis, listing each noncustodial parent provided by the department in the exchange who maintains an account at the financial institution and who owes past due support in the amount of five hundred dollars ($500). The financial exchange shall include, but not be limited to, the name, address, date of birth and social security number or other taxpayer identification number, the asset description, account number and account balance and any and all information required pursuant to § 15-21-2 for the purpose of establishing an administrative lien. The financial institution shall not be liable to any person for any disclosure to the state agency, for encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the state pursuant to chapter 21 of this title, or for any other action taken in good faith to comply with the requirements of this chapter.

History of Section.
(P.L. 1997, ch. 170, § 13.)



Chapter 15-22-3 - Administrative subpoena.

§ 15-22-3 Administrative subpoena.  (a) The department of administration, division of taxation, and any other state or federal agency taking action to establish paternity, establish or modify child support or medical orders, enforce child support orders or location of individuals for the above, shall be authorized to issue subpoenas as appropriate to the individuals and entities named in this chapter to secure financial and other information relating to the obligor for the purpose of and to the extent necessary for the administration of the child support enforcement program.

(b) Any entity or individual who fails to reply to an administrative subpoena shall be liable for a civil penalty of one hundred dollars ($100) for the violation, to be assessed by the department of administration, division of taxation, child support enforcement, or the Rhode Island family court, and shall be required to provide the information and/or comply with the request.

History of Section.
(P.L. 1997, ch. 170, § 13.)



Chapter 15-22-4 - Personal data  Purposes for which disclosure permitted  Safeguards  Exceptions  Unauthorized inspection or disclosure  Penalties.

§ 15-22-4 Personal data  Purposes for which disclosure permitted  Safeguards  Exceptions  Unauthorized inspection or disclosure  Penalties.  (a) Personal data collected and maintained by the agency created pursuant to title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq., (subsequently referred to as the IV-D agency) shall not be a public record and access to this data shall be available only to employees of the IV-D agency and/or its contractors, and only to the extent reasonably necessary for the performance of the employees or contractors duties. The IV-D agency may disclose personal data for purposes connected with establishing paternity, establishing, modifying or enforcing child support and medical obligations pursuant to this chapter and title IV, part D of the Social Security Act. The IV-D agency may disclose personal data:

(i) To any state or federal public assistance program or to the IV-D agency of another state for purposes connected with the administration of the program or of the child support enforcement program, as authorized by title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq., and by the secretary of the federal department of health and human services;

(ii) To persons authorized to receive information from the Federal Parent Locator Service established pursuant to title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq.;

(iii) To the director of the department of human services or his or her agent for purposes directly connected with detecting and preventing fraud in any assistance program administered by the department;

(iv) To the department of children, youth and families for purposes directly connected with an investigation or proceedings related to termination of parental rights, adoption, or foster care parental support actions;

(v) To a person authorized in writing by the parent or, in the case of the child, by the custodial parent or legal guardian of the child, to receive personal data;

(vi) For purposes directly connected to obtaining health care coverage for a child receiving services pursuant to title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq., to an employer or provider of health care coverage or to the obligor;

(vii) In the case of personal data about an individual parent, to that parent or, in the case of personal data about the child, to the custodial parent or legal guardian of the child; or

(viii) To any other individual, business or entity for the purposes of administering the child support enforcement program or otherwise provided by federal or state law.

(2) Before disclosing personal data pursuant to this section, the IV-D agency shall require the person or agency requesting the data to verify in writing, in a form provided by child support enforcement that the data is required for a purpose permitted by this section and that the data will be used solely for this purpose. The IV-D agency shall limit disclosure to the specific data required by the person or agency to carry out a purpose permitted by this chapter.

(b) The IV-D agency shall safeguard personal data if the IV-D agency is provided with reasonable evidence of a history of domestic violence. A state agency, court, IV-D agency of another state, obligor, obligee, and any other persons or entities that the IV-D agency may specify may provide the IV-D agency with reasonable evidence of a history of domestic violence in any manner that the IV-D agency may require. The IV-D agency shall continue to safeguard personal data until the time that the individual contacts this agency in writing to advise that his or her personal data need not be safeguarded. For the purposes of this section, a "history of domestic violence" means that an individual has been subjected to:

(i) Physical acts that resulted in, or threatened to result in, physical injury to the individual;

(ii) Sexual abuse;

(iii) Sexual activity involving a dependent child;

(iv) Being forced as the caretaker relative of a dependent child to engage in nonconsensual sexual acts or activities;

(v) Threats of, or attempts at, physical or sexual abuse;

(vi) Mental abuse; or

(vii) Neglect or deprivation of medical care.

(2) If the IV-D agency is provided with reasonable evidence of a history of domestic violence, the IV-D agency, its employees, and its contractors shall indicate this fact to the federal registry and shall not disclose any personal data that could otherwise be disclosed pursuant to subsection (a) of this section about the location of a parent or child, including residential address, telephone number, and name, address and telephone number of employer, and shall not disclose the social security number of a parent or child. However, the IV-D agency may disclose such personal data to:

(i) The Federal Parent Locator Service;

(ii) A court or agency of a court that is authorized to receive information pursuant to court order from the Federal Parent Locator Service established pursuant to title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq.;

(iii) The department of human services;

(iv) The department of children, youth and families for purposes directly connected with an investigation of proceedings related to termination of parental rights, adoption or parental support action; or

(v) A person authorized to receive personal data by the parent or, in the case of the child, by the custodial parent or legal guardian of the child.

(3) The IV-D agency may disclose the social security number of a child receiving IV-D services for purposes directly connected to obtaining health care coverage for the child to an employer or provider of health care coverage.

(4) If the IV-D agency is provided with reasonable evidence of a history of domestic violence pursuant to this section, the IV-D agency shall notify the Federal Parent Locator Service established pursuant to title IV, part D of the Social Security Act, 42 U.S.C. § 651 et seq., that a risk of harm exists. A person or agency seeking disclosure of personal data which the IV-D agency is prohibited from disclosing because of reasonable evidence of a history of domestic violence, but which could otherwise be disclosed pursuant to subsection (a) of this section, may file a petition with the family court pursuant to § 15-22-5 to request disclosure of the personal data. Upon written request by a court or agent of a court authorized to receive information from the Federal Parent Locator Service, the IV-D agency shall release personal data, which may include location information and social security numbers, to the court or agent, as required by title IV, part D of the Social Security Act; provided, that if the IV-D agency has been provided with reasonable evidence of a history of domestic violence, the IV-D agency shall notify the court or agent that the IV-D agency has received this information and that, pursuant to section (b) of this section, before the IV-D agency may make any disclosure of personal data under this section, the court is required to determine whether the disclosure to any other person could be harmful to the parent or child and issue a court order to that effect.

(c) The IV-D agency shall have in effect safeguards to ensure the integrity, accuracy, and completeness of, access to, and use of data, including personal data and data in the automated system which shall include:

(i) Written policies concerning access to data by IV-D agency personnel and its contractors, and sharing of data with other individuals, businesses, or entities, which permit access to and use of data only to the extent necessary to carry out the purposes of the child support enforcement program and which specify the data which may be used for particular program purpose, and the personnel permitted access to the data;

(ii) Systems controls to ensure strict adherence to the policies;

(iii) Routine monitoring of access to and use of the automated system, through methods such as audit trails, to guard against and promptly identify unauthorized access or use;

(iv) Procedures to ensure that all personnel, including employees of the IV-D agency and its contractors, who may have or had access to or who may be or were required to use confidential program data and personal data, are informed of applicable requirements and penalties, including those in this section, § 6103 of the Internal Revenue Code of 1986, 26 U.S.C. § 6103, and are adequately trained in security procedures;

(v) Penalties, as provided in this section, for willful inspection or disclosure of, or unauthorized access to, personal data; and

(vi) Any other safeguards that the commissioner of revenue and the secretary of the federal department of health and human services may specify in regulations.

(2) The willful inspection or disclosure of personal data, except as authorized by subsection (b) of this section, by any employee of the IV-D agency, its contractors, or any person obtaining unauthorized access to the data, including data stored in a computer system or computer files, while the data is in the custody of the division of taxation, child support enforcement, or in the custody of any employee of the IV-D agency or its contractors, is prohibited. Personal data may be inspected and shared by and between employees of the IV-D agency in the performance of their official duties as provided in this chapter. Authorized employees of the division of taxation, child support enforcement, may disclose personal data to any employee of a contractor of the IV-D agency to the extent necessary for performance of the contracted duties of the employee. Any violation of this section by an employee of the IV-D agency, its contractors or an officer, director or employee of its contractors, a person obtaining unauthorized access to personal data, or any other individual shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than six (6) months, or both, with respect to each person concerning whom information has been disclosed or inspected. The determination by child support enforcement that an employee of the IV-D agency, or the determination of another agency head that an employee of any other agency, has made a disclosure or willful inspection of personal data that was not authorized by this section and not protected by the good faith provision of subsection (d) of this section shall be grounds for dismissal of that employee. A violation, as determined by child support enforcement, of this section by an officer, director, or employee of any contractor of the state, or any officer, director or employee of the state, shall also be cause for terminating any current contract between that contractor and the state and for prohibiting that contractor from entering into any future contract with the state.

(d) Any unauthorized disclosure or unauthorized inspection made in a good faith effort to comply with this section shall not be considered a violation of this section.

History of Section.
(P.L. 2000, ch. 149, § 1; P.L. 2000, ch. 272, § 1.)



Chapter 15-22-5 - Disclosure of personal data prohibited  Petition for disclosure  Motion to seal court files  Determination of harm  Limited disclosure.

§ 15-22-5 Disclosure of personal data prohibited  Petition for disclosure  Motion to seal court files  Determination of harm  Limited disclosure.  (a) A person or agency, including the IV-D agency, seeking personal data which the IV-D agency is prohibited from disclosing because of a history of domestic violence but which could otherwise be disclosed pursuant to § 15-22-1(a), or which the Federal Parent Locator Service established pursuant to title IV, part D of the Social Security Act is prohibited from disclosing because the secretary of the federal department of health and human services has been notified that there is reasonable evidence of a history of domestic violence, may file a petition with the family court to request disclosure of the personal data. The petition shall specify the purposes for which the personal data is required. When a petition is filed under this section, or when the court receives notice from the IV-D agency through a motion to seal the file or otherwise, that the IV-D agency has been notified of a history of domestic violence pursuant to § 15-22-4, the court shall determine whether disclosure of personal data could be harmful to the parent or child before releasing the data to any other person or agency. The parent may provide the information in writing and shall not be required to appear in person to contest the release of information. The court shall also notify the IV-D agency of any petition to disclose files pursuant to this section, and the IV-D agency shall provide the court with any reasonable evidence of a history of domestic violence when it has been provided to the IV-D agency pursuant to § 15-22-4. The court may also request information directly from the Federal Parent Locator Service, from the IV-D agency of another state, and from any other source.

(b) In determining whether disclosure of personal data meets the definition of a history of domestic violence and could be harmful to the parent or child, the court shall consider any relevant information provided by the parent or child, any information provided by the IV-D agency or by the IV-D agency of another state, any evidence provided by the person seeking the personal data, whether the address of the parent or child has been impounded, and any other relevant evidence, including information contained in the records of the statewide domestic violence record keeping system. Documentary evidence transmitted to the court by facsimile, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission. The court may permit a party or witness to be deposed or to testify by telephone, audiovisual means, or other electronic means.

(2) The court shall not enter an order to disclose personal data without reviewing all of the information that has been provided to the court and shall not draw an adverse inference from the failure of the parent to appear in person to contest disclosure of information.

(3) The court may, upon motion by any party, or the division of taxation, child support enforcement, or on its own, enter an order:

(i) Sealing the file and prohibiting any disclosure of confidential information by the court or its agents;

(ii) Obliterating location information contained in the court file;

(iii) Permitting disclosure by the court or its agents to a specific person or persons;

(iv) Prohibiting disclosure by the court or its agents to a specific person or persons; or

(v) Removing any restrictions on disclosure by the court and its agents.

(4) An order permitting disclosure of personal data may specify the purposes for which the data may be used and may prohibit a person to whom the data is disclosed from making further disclosures to any other person. The court shall notify the IV-D agency of any order entered pursuant to this section. Any person or agency who violates an order issued pursuant to this section may be held in contempt of court and subject to the penalties provided in § 15-22-4(c)(2).

(5) The court may disclose location information about a parent for the limited purpose of notifying the parent of a proceeding under this section or of any other proceeding in the probate and family court, provided that the information shall not be disclosed to another party unless the court issues an order pursuant to this section permitting the disclosure.

History of Section.
(P.L. 2000, ch. 149, § 1; P.L. 2000, ch. 272, § 1; P.L. 2005, ch. 410, § 9.)






Chapter 15-23 - Uniform Interstate Family Support Act



Chapter 15-23.1 - Uniform Interstate Family Support Act

Chapter 15-23.1-100 - Short title.

§ 15-23.1-100 Short title.  This act shall be known and may be cited as "The Uniform Interstate Family Support Act of 2006".

History of Section.
(P.L. 2006, ch. 69, § 1; P.L. 2006, ch. 76, § 1.)



Chapter 15-23.1-101 - Definitions. [Contingent amendment; see other version.].

§ 15-23.1-101 Definitions. [Contingent amendment; see other version.].  In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six (6) month or other period.

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by § 15-16-1 et seq., to withhold support from the income of the obligor.

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to responding state under this chapter or a law or procedure substantially similar to this chapter.

(8) "Initiating tribunal" means the authorized tribunal in an initiating state.

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12) "Obligee" means:

(i) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(ii) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(iii) An individual seeking a judgment determining parentage of the individual's child.

(13) "Obligor" means an individual, or the estate of a decedent:

(i) Who owes or is alleged to owe a duty of support;

(ii) Who is alleged but has not been adjudicated to be a parent of a child; or

(iii) Who is liable under a support order.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(15) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Register" means to file a support order or judgment determining parentage in the registry of the Rhode Island family court.

(17) "Registering tribunal" means a tribunal in which a support order is registered.

(18) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law substantially similar to this chapter.

(19) "Responding tribunal" means the authorized tribunal in a responding state.

(20) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(21) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(i) An Indian tribe; and

(ii) A foreign country or political subdivision that:

(a) Has been declared to be a foreign reciprocating country or political subdivision under federal law;

(b) Has established a reciprocal arrangement for child support with this state as provided in section 15-23.1-308; or

(c) Has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter.

(22) "Support enforcement agency" means a public official or agency authorized to seek:

(i) Enforcement of support orders or laws relating to the duty of support;

(ii) Establishment or modification of child support;

(iii) Determination of parentage;

(iv) Location of obligors or their assets; or

(v) Determination of the controlling child support order.

(23) "Support order" means a judgment, decree, order, or directive, whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

(24) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-101 Definitions. [Contingent effective date; see note.].  In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the convention on the international recovery of child support and other forms of family maintenance, concluded at the Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders, and:

(i) Which has been declared under the law of the United States to be a foreign reciprocating country;

(ii) Which has established a reciprocal arrangement for child support with this state as provided in § 15-23.1-308;

(iii) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under the chapter;

(iv) In which the convention is in force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six (6) month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by § 15-16-1 et seq., to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(i) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(ii) A foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(iii) An individual seeking a judgment determining parentage of the individual's child; or

(iv) A person that is a creditor in a proceeding under article 7.

(17) "Obligor" means an individual, or the estate of a decedent that:

(i) Owes or is alleged to owe a duty of support;

(ii) Is alleged but has not been adjudicated to be a parent of a child;

(iii) Is liable under a support order; or

(iv) Is a debtor in a proceeding under Article 7 of this chapter.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition for support or to determine parentage of a child is filed or to which a petition is forwarded for filing from another state or foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, government entity or private agency authorized to:

(i) Seek enforcement of support orders or laws relating to the duty of support;

(ii) Seek establishment or modification of child support;

(iii) Request determination of parentage of a child;

(iv) Attempt to locate of obligors or their assets; or

(v) Request determination of the controlling child support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-102 - Tribunals of this state. [Contingent amendment; see other version.].

§ 15-23.1-102 Tribunals of this state. [Contingent amendment; see other version.].  The Rhode Island family court, and, where specifically authorized by law, the Rhode Island division of taxation within the department of administration are the tribunals of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-102 State tribunals and support enforcement agency. [Contingent effective date; see note.].  (a) The Rhode Island family court, and, where specifically authorized by law, the Rhode Island division of taxation within the department of administration are the tribunals of this state.

(b) The Rhode Island family court, and, where specifically authorized by law, the Rhode Island division of taxation within the department of administration are the support enforcement agencies of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-103 - Remedies cumulative. [Contingent amendment; see other version.].

§ 15-23.1-103 Remedies cumulative. [Contingent amendment; see other version.].  (a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-103 Remedies cumulative. [Contingent effective date; see note.].  (a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-104 - Application of this chapter to resident of foreign country and foreign support proceeding. [Contingent effective date; see note.].

§ 15-23.1-104 Application of this chapter to resident of foreign country and foreign support proceeding. [Contingent effective date; see note.].  (a) A tribunal of this state shall apply this chapter to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor or a child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of this chapter.

(c) Article 7 of this chapter applies only to a support proceeding under the convention. In such a proceeding, if a provision of article 7 is inconsistent with articles 1 through 6, the provisions of article 7 controls.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-201 - Bases for jurisdiction over nonresident. [Contingent amendment; see other version.].

§ 15-23.1-201 Bases for jurisdiction over nonresident. [Contingent amendment; see other version.].  (a) In proceeding to establish or enforce a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served within this state pursuant to the Rules of Domestic Relations;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual acknowledged paternity by completing an affidavit of paternity signed by both parents; or

(8) There is any other basis consistent with the constitutions of this state, and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of the state to modify a child support order of another state unless the requirements of § 15-23.1-611 or § 15-23.1-615 are met.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-201 Bases for jurisdiction over nonresident. [Contingent effective date; see note.].  (a) In proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served within this state pursuant to the Rules of Domestic Relations;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual acknowledged parentage of a child by completing an affidavit of paternity signed by both parents; or

(8) There is any other basis consistent with the constitutions of this state, and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of § 15-23.1-611 or, in the case of a foreign support order, unless the requirements of § 15-23.1-615 are met.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-202 - Duration of personal jurisdiction.

§ 15-23.1-202 Duration of personal jurisdiction.  Personal jurisdiction acquired by a tribunal of this state in a proceeding under this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by §§ 15-23.1-205, 15-23.1-206, and 15-23.1-211.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-203 - Initiating and responding tribunal of state. [Contingent amendment; see other version.].

§ 15-23.1-203 Initiating and responding tribunal of state. [Contingent amendment; see other version.].  Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-203 Initiating and responding tribunal of state. [Contingent effective date; see note.].  Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-204 - Simultaneous proceedings. [Contingent amendment; see other version.].

§ 15-23.1-204 Simultaneous proceedings. [Contingent amendment; see other version.].  (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, the other state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state is the home state of the child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-204 Simultaneous proceedings. [Contingent effective date; see note.].  (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, the other state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state is the home state or foreign country of the child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-205 - Continuing, exclusive jurisdiction to modify child support order.

§ 15-23.1-205 Continuing, exclusive jurisdiction to modify child support order.  (a) A tribunal of this state that has issued a support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order, and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law similar to this chapter which modifies a child-support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-206 - Continuing jurisdiction to enforce child support order. [Contingent amendment; see other version.].

§ 15-23.1-206 Continuing jurisdiction to enforce child support order. [Contingent amendment; see other version.].  (a) A tribunal of this state that has issued a child-support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order, if the order is the controlling order, and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-206 Continuing jurisdiction to enforce child support order. [Contingent effective date; see note.].  (a) A tribunal of this state that has issued a child-support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order, if the order is the controlling order, and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-207 - Determination of controlling child support order. [Contingent amendment; see other version.].

§ 15-23.1-207 Determination of controlling child support order. [Contingent amendment; see other version.].  (a) If a proceeding is brought under this chapter, and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter, and two (2) or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and the individual obligee shall apply the following rules and by order shall determine which order controls.

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter: (i) an order issued by a tribunal in the current home state of the child controls; but (ii) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two (2) or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 15-23.1-205 or § 15-23.1-206.

(f) A tribunal of this state that determines by order which is the controlling order under subdivision (1) or (2) of subsection (b) or subsection (c), or that issues a new controlling order under subdivision (3) of subsection (b) shall state in that order: (1) the basis upon which the tribunal made its determination; (2) the amount of prospective support, if any; and (3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 15-23.1-209.

(g) Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-207 Determination of controlling child support order. [Contingent effective date; see note.].  (a) If a proceeding is brought under this chapter, and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter, and two (2) or more child support orders have been issued by tribunals of this state, another state or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and the individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized.

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter: (i) an order issued by a tribunal in the current home state of the child controls; but (ii) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two (2) or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 15-23.1-205 or § 15-23.1-206.

(f) A tribunal of this state that determines by order which is the controlling order under subdivision (1) or (2) of subsection (b) or subsection (c), or that issues a new controlling order under subdivision (3) of subsection (b) shall state in that order: (1) the basis upon which the tribunal made its determination; (2) the amount of prospective support, if any; and (3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 15-23.1-209.

(g) Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-208 - Child-support orders for two or more obligees. [Contingent amendment; see other version.].

§ 15-23.1-208 Child-support orders for two or more obligees. [Contingent amendment; see other version.].  In responding to registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-208 Child-support orders for two or more obligees. [Contingent effective date; see note.].  In responding to registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-209 - Credit for payments. [Contingent amendment; see other version.].

§ 15-23.1-209 Credit for payments. [Contingent amendment; see other version.].  A tribunal of this state shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-209 Credit for payments. [Contingent effective date; see note.].  A tribunal of this state shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this, another state or a foreign country.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-210 - Application of chapter to nonresident subject to personal jurisdiction. [Contingent amendment; see other version.].

§ 15-23.1-210 Application of chapter to nonresident subject to personal jurisdiction. [Contingent amendment; see other version.].  A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this state relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 15-23.1-316, communicate with a tribunal of another state pursuant to § 15-23.1-317, and obtain discovery through a tribunal of another state pursuant to § 15-23.1-318. In all other respects, Articles 3 through 7 of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this state.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3.)

§ 15-23.1-210 Application of chapter to nonresident subject to personal jurisdiction. [Contingent effective date; see note.].  A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to § 15-23.1-316, communicate with a tribunal outside this state pursuant to § 15-23.1-317, and obtain discovery through a tribunal outside this state pursuant to § 15-23.1-318. In all other respects, §§ 301  616 of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this state.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1; P.L. 2012, ch. 415, § 2.)



Chapter 15-23.1-211 - Continuing exclusive jurisdiction to modify spousal-support order. [Contingent amendment; see other version.].

§ 15-23.1-211 Continuing exclusive jurisdiction to modify spousal-support order. [Contingent amendment; see other version.].  (a) A tribunal of this state issuing a spousal-support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3.)

§ 15-23.1-211 Continuing exclusive jurisdiction to modify spousal-support order. [Contingent effective date; see note.].  (a) A tribunal of this state issuing a spousal-support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-301 - Proceedings under this chapter. [Contingent amendment; see other version.].

§ 15-23.1-301 Proceedings under this chapter. [Contingent amendment; see other version.].  (a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal, or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-301 Proceedings under this chapter. [Contingent effective date; see note.].  (a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal, or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-302 - Proceeding by minor parent.

§ 15-23.1-302 Proceeding by minor parent.  A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-303 - Application of law of this state.

§ 15-23.1-303 Application of law of this state.  Except as otherwise provided in this chapter, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-304 - Duties of initiating tribunal. [Contingent amendment; see other version.].

§ 15-23.1-304 Duties of initiating tribunal. [Contingent amendment; see other version.].  (a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request, the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-304 Duties of initiating tribunal. [Contingent effective date; see note.].  (a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request, the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-305 - Duties and powers of responding tribunal. [Contingent amendment; see other version.].

§ 15-23.1-305 Duties and powers of responding tribunal. [Contingent amendment; see other version.].  (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 15-23.1-301(b) it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, determine the controlling child support order, or to determine parentage;

(2) Order an obligor to comply with a support order specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a body attachment for an obligor who has failed, after proper notice, to appear at a hearing ordered by the tribunal and enter the body attachment in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-305 Duties and powers of responding tribunal. [Contingent effective date; see note.].  (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 15-23.1-301(b) it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or to determine parentage of a child;

(2) Order an obligor to comply with a support order specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a body attachment for an obligor who has failed, after proper notice, to appear at a hearing ordered by the tribunal and enter the body attachment in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-306 - Inappropriate tribunal. [Contingent amendment; see other version.].

§ 15-23.1-306 Inappropriate tribunal. [Contingent amendment; see other version.].  If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-306 Inappropriate tribunal. [Contingent effective date; see note.].  If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-307 - Duties of support enforcement agency. [Contingent amendment; see other version.].

§ 15-23.1-307 Duties of support enforcement agency. [Contingent amendment; see other version.].  (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of in a record communication from the respondent, or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child-support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two (2) or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to section 319 of the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-307 Duties of support enforcement agency. [Contingent effective date; see note.].  (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of in a record communication from the respondent, or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child-support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two (2) or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to section 319.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-308 - Duty of attorney general. [Contingent amendment; see other version.].

§ 15-23.1-308 Duty of attorney general. [Contingent amendment; see other version.].  (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country or political subdivision has established a reciprocal arrangement for child-support with this state and take appropriate action for notification of the determination.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-308 Duty of attorney general. [Contingent effective date; see note.].  (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child-support with this state and take appropriate action for notification of the determination.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-309 - Private counsel.

§ 15-23.1-309 Private counsel.  An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15.)



Chapter 15-23.1-310 - Duties of state information agency. [Contingent amendment; see other version.].

§ 15-23.1-310 Duties of state information agency. [Contingent amendment; see other version.].  (a) The division of taxation within the department of administration is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by means such as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses, and social security.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-310 Duties of state information agency. [Contingent effective date; see note.].  (a) The division of taxation within the department of administration is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by means such as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses, and social security.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-311 - Pleadings and accompanying documents. [Contingent amendment; see other version.].

§ 15-23.1-311 Pleadings and accompanying documents. [Contingent amendment; see other version.].  (a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage or to register and modify a support order of another state must file a verified petition. Unless otherwise ordered under § 15-23.1-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-311 Pleadings and accompanying documents. [Contingent effective date; see note.].  (a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a verified petition. Unless otherwise ordered under § 15-23.1-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-312 - Nondisclosure of information in exceptional circumstances.

§ 15-23.1-312 Nondisclosure of information in exceptional circumstances.  If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-313 - Costs and fees. [Contingent amendment; see other version.].

§ 15-23.1-313 Costs and fees. [Contingent amendment; see other version.].  (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be ordered as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, §§ 15-23.1-601  15-23.1-614, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-313 Costs and fees. [Contingent effective date; see note.].  (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be ordered as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, §§ 15-23.1-601  15-23.1-614, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-314 - Limited immunity of petitioner.

§ 15-23.1-314 Limited immunity of petitioner.  (a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-315 - Non-parentage as defense.

§ 15-23.1-315 Non-parentage as defense.  A party whose parentage of a child has been previously determined by or pursuant to law may not plead non-parentage as a defense to a proceeding under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15.)



Chapter 15-23.1-316 - Special rules of evidence and procedure. [Contingent amendment; see other version.].

§ 15-23.1-316 Special rules of evidence and procedure. [Contingent amendment; see other version.].  (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federal mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state shall permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgement of paternity, certified as a true copy, is admissible to establish parentage of the child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-316 Special rules of evidence and procedure. [Contingent effective date; see note.].  (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federal mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgement of paternity, certified as a true copy, is admissible to establish parentage of the child.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-317 - Communications between tribunals. [Contingent amendment; see other version.].

§ 15-23.1-317 Communications between tribunals. [Contingent amendment; see other version.].  A tribunal of this state may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this state may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-317 Communications between tribunals. [Contingent effective date; see note.].  A tribunal of this state may communicate with a tribunal outside this state or political subdivision in a record, or by telephone, electronic mail or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-318 - Assistance with discovery. [Contingent amendment; see other version.].

§ 15-23.1-318 Assistance with discovery. [Contingent amendment; see other version.].  A tribunal of this state may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-318 Assistance with discovery. [Contingent effective date; see note.].  A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-319 - Receipt and disbursement of payments. [Contingent amendment; see other version.].

§ 15-23.1-319 Receipt and disbursement of payments. [Contingent amendment; see other version.].  (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-319 Receipt and disbursement of payments. [Contingent effective date; see note.].  (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-401 - Petition to establish support order. [Contingent amendment; see other version.].

§ 15-23.1-401 Petition to establish support order. [Contingent amendment; see other version.].  (a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if:

(1) The individual seeking the order resides in another state; or

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if the tribunal determined that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by applicable state law;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 15-23.1-305.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-401 Establishment of support order. [Contingent effective date; see note.].  (a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determined that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by applicable state law;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 15-23.1-305.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-402 - Proceeding to determine parentage. [Contingent effective date; see note.].

§ 15-23.1-402 Proceeding to determine parentage. [Contingent effective date; see note.].  A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this act or a law or procedure substantially similar to this act.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-501 - Employer's receipt of income-withholding order of another state.

§ 15-23.1-501 Employer's receipt of income-withholding order of another state.  An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency to the person defined as the obligor's employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-502 - Employer's compliance with income-withholding order of another state.

§ 15-23.1-502 Employer's compliance with income-withholding order of another state.  (a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) of this section and § 15-23.1-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order, which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, state [stated] as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-503 - Employer's compliance with two or more income-withholding orders.

§ 15-23.1-503 Employer's compliance with two or more income-withholding orders.  If an obligor's employer receives two (2) or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two (2) or more child support obligees.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-504 - Immunity from civil liability. [Contingent amendment; see other version.].

§ 15-23.1-504 Immunity from civil liability. [Contingent amendment; see other version.].  An employer who complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to any individual or agency with regard to the employer's withholding of child support from the obligor's income.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-504 Immunity from civil liability. [Contingent effective date; see note.].  An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to any individual or agency with regard to the employer's withholding of child support from the obligor's income.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-505 - Penalties for noncompliance. [Contingent amendment; see other version.].

§ 15-23.1-505 Penalties for noncompliance. [Contingent amendment; see other version.].  An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-505 Penalties for noncompliance. [Contingent effective date; see note.].  An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-506 - Contest by obligor.

§ 15-23.1-506 Contest by obligor.  (a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-507 - Administrative enforcement of orders. [Contingent amendment; see other version.].

§ 15-23.1-507 Administrative enforcement of orders. [Contingent amendment; see other version.].  (a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-507 Administrative enforcement of orders. [Contingent effective date; see note.].  (a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-601 - Registration of order for enforcement. [Contingent amendment; see other version.].

§ 15-23.1-601 Registration of order for enforcement. [Contingent amendment; see other version.].  A support order or income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-601 Registration of order for enforcement. [Contingent effective date; see note.].  A support order or income-withholding order issued in another state may be registered in this state or a foreign support order may be registered in this state for enforcement.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-602 - Procedure to register order for enforcement. [Contingent amendment; see other version.].

§ 15-23.1-602 Procedure to register order for enforcement. [Contingent amendment; see other version.].  (a) A support order or income-withholding order of another state may be registered in this state by sending the following records and information to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known;

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(iii) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in section 15-23.1-312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two (2) or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-602 Procedure to register order for enforcement. [Contingent effective date; see note.].  (a) Except as otherwise provided in § 15-23.1-706, a support order or income-withholding order of another state may be registered in this state or foreign support order by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known;

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(iii) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in section 15-23.1-312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two (2) or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-603 - Effect of registration for enforcement. [Contingent amendment; see other version..

§ 15-23.1-603 Effect of registration for enforcement. [Contingent amendment; see other version..  (a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this article, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-603 Effect of registration for enforcement. [Contingent effective date; see note.].  (a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this article, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-604 - Choice of law. [Contingent amendment; see other version].

§ 15-23.1-604 Choice of law. [Contingent amendment; see other version].  (a) Except as otherwise provided in subsection (d), the law of the issuing state governs: (1) the nature, extent, amount, and duration of current payments under a registered support order; (2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and (3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-604 Choice of law. [Contingent effective date; see note.].  (a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs: (1) the nature, extent, amount, and duration of current payments under a registered support order; (2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and (3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state or foreign country to enforce current support and collect arrears and interest due on a support order of another state registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-605 - Notice of registration of order. [Contingent amendment; see other version.].

§ 15-23.1-605 Notice of registration of order. [Contingent amendment; see other version.].  (a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the non-registering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages, and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two (2) or more orders are in effect, a notice must also:

(1) Identify the two (2) or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-605 Notice of registration of order. [Contingent effective date; see note.].  (a) When a support order or income-withholding order issued in another state or foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the non-registering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after notice unless the registered order is under § 15-23.1-707;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages, and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two (2) or more orders are in effect, a notice must also:

(1) Identify the two (2) or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-606 - Procedure to contest validity or enforcement of registered order. [Contingent amendment; see other version.].

§ 15-23.1-606 Procedure to contest validity or enforcement of registered order. [Contingent amendment; see other version.].  (a) A non-registering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after notice of the registration. The non-registering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 15-23.1-607.

(b) If the non-registering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a non-registering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for a hearing and give notice to the parties of the date, time, and place of the hearing.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-606 Procedure to contest validity or enforcement of registered support order. [Contingent effective date; see note.].  (a) A non-registering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within the time required by section 605. The non-registering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 15-23.1-607.

(b) If the non-registering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a non-registering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for a hearing and give notice to the parties of the date, time, and place of the hearing.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-607 - Contest of registration or enforcement. [Contingent amendment; see other version.].

§ 15-23.1-607 Contest of registration or enforcement. [Contingent amendment; see other version.].  (a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitations under § 15-23.1-604 (Choice of law) precludes enforcement of some or all of the arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-607 Contest of registration or enforcement. [Contingent effective date; see note.].  (a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitations under § 15-23.1-604 (Choice of law) precludes enforcement of some or all of the arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-608 - Confirmed order. [Contingent amendment; see other version.].

§ 15-23.1-608 Confirmed order. [Contingent amendment; see other version.].  Confirmation of a registered order, whether by operation of law or after notice and a hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-608 Confirmed order. [Contingent effective date; see note.].  Confirmation of a registered support order, whether by operation of law or after notice and a hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-609 - Procedure to register child support order of another state for modification. [Contingent amendment; see other version].

§ 15-23.1-609 Procedure to register child support order of another state for modification. [Contingent amendment; see other version].  A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in Part 1, §§ 15-23.1-601  15-23.1-602, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-609 Procedure to register child support order of another state for modification. [Contingent effective date; see note.].  A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in §§ 15-23.1-601  15-23.1-608, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-610 - Effect of registration for modification. [Contingent amendment; see other version.].

§ 15-23.1-610 Effect of registration for modification. [Contingent amendment; see other version.].  A tribunal of this state may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 15-23.1-611, 15-23.1-613 or 15-23.1-615 have been met.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-610 Effect of registration for modification. [Contingent effective date; see note.].  A tribunal of this state may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 15-23.1-611 or 15-23.1-613 have been met.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-611 - Modification of child support order of another state. [Contingent amendment; see other version.].

§ 15-23.1-611 Modification of child support order of another state. [Contingent amendment; see other version.].  (a) If § 15-23.1-613 does not apply, except as otherwise provided in § 15-23.1-615, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if after notice and hearing the tribunal finds that:

(1) The following requirements are met:

(i) Neither child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this state seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the state of residence of the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consent in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in section 15-23.1-615, tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two (2) or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under § 15-23.1-207 establishes the aspects of the support order which are non-modifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-611 Modification of child support order of another state. [Contingent effective date; see note.].  (a) If § 15-23.1-613 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if after notice and hearing the tribunal finds that:

(1) The following requirements are met:

(i) Neither child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this state seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the residence of the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consent in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two (2) or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under § 15-23.1-207 establishes the aspects of the support order which are non-modifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and subsection 15-23.1-201(b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-612 - Recognition of order modified in another state.

§ 15-23.1-612 Recognition of order modified in another state.  If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide other appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-613 - Jurisdiction to modify support order of another state when individual parties reside in this state.

§ 15-23.1-613 Jurisdiction to modify support order of another state when individual parties reside in this state.  (a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2, §§ 15-23.1-101  15-23.1-209, this Article, and the procedural and substantive law of this state to the enforcement or modification. Articles 3, 4, 5, §§ 15-23.1-301  15-23.1-507, 7 and 8, §§ 15-23.1-701  15-23.1-802, do not apply.

History of Section.
(P.L. 1997, ch. 170, § 15.)



Chapter 15-23.1-614 - Notice to issuing tribunal of modification.

§ 15-23.1-614 Notice to issuing tribunal of modification.  Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity of enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

History of Section.
(P.L. 1997, ch. 170, § 15.)



Chapter 15-23.1-615 - Jurisdiction to modify child-support order of foreign country or political subdivision. [Contingent amendment; see other version.].

§ 15-23.1-615 Jurisdiction to modify child-support order of foreign country or political subdivision. [Contingent amendment; see other version.].  (a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 15-23.1-611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3.)

§ 15-23.1-615 Jurisdiction to modify child-support order of foreign country. [Contingent effective date; see note.].  (a) Except as otherwise provided in § 15-23.1-711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child-support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child-support order otherwise required of the individual pursuant to § 15-23.1-611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child-support order pursuant to this section is the controlling order.

History of Section.
(P.L. 2006, ch. 69, § 3; P.L. 2006, ch. 76, § 3; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-616 - Procedure to register child-support order of foreign country for modification. [Contingent effective date; see note.].

§ 15-23.1-616 Procedure to register child-support order of foreign country for modification. [Contingent effective date; see note.].  A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not under the convention may register that order in this state under §§ 15-23.1-601  15-23.1-608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-701 - Proceeding to determine parentage. [Contingent amendment; see other version].

§ 15-23.1-701 Proceeding to determine parentage. [Contingent amendment; see other version].  A court of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under this chapter or a law substantially similar to this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-701 Definitions. [Contingent effective date; see note.].  In this chapter:

(1) "Application" means a request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in subdivision 15-23.1-101(5)(iv) to perform the functions specified in the convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in subdivision 15-23.1-101(5)(iv).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in subdivision 15-23.1-101(5)(iv) to perform the functions specified in the convention.

(6) "Foreign support agreement":

(i) An agreement for support in a record that:

(A) Is enforceable as a support order in the country of origin;

(B) Has been:

(I) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(C) May be reviewed and modified by a foreign tribunal; and

(ii) Includes a maintenance arrangement or authentic instrument under the convention.

(7) "United States central authority" means the secretary of the United States department of health and human services.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-702 - Applicability. [Contingent effective date; see note.].

§ 15-23.1-702 Applicability. [Contingent effective date; see note.].  This chapter applies only to a support proceeding under the convention. In such a proceeding, if a provision of this article is inconsistent with articles 1 through 6, this article controls.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-703 - Relationship of the Rhode Island court to United States central authority. [Contingent effective date; see note.].

§ 15-23.1-703 Relationship of the Rhode Island court to United States central authority. [Contingent effective date; see note.].  The court of this state is recognized as the agency designated by the United States central authority to perform specific functions under the convention.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-704 - Initiation by the Rhode Island court of support proceeding under convention. [Contingent effective date; see note.].

§ 15-23.1-704 Initiation by the Rhode Island court of support proceeding under convention. [Contingent effective date; see note.].  (a) In a support proceeding under this chapter, the court of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of support order if recognition of a foreign support order is refused under subdivision 15-23.1-708(b)(2), (4) or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-705 - Direct request. [Contingent effective date; see note.].

§ 15-23.1-705 Direct request. [Contingent effective date; see note.].  (a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, §§ 15-23.1-706  15-23.1-713 apply.

(c) In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee of obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provide for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the court.

(e) This chapter does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-706 - Registration of convention support order. [Contingent effective date; see note.].

§ 15-23.1-706 Registration of convention support order. [Contingent effective date; see note.].  (a) Except as otherwise provided in this article, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in article 6.

(b) Notwithstanding § 15-23.1-311 and subsection 15-23.1-602(a), a request for registration of a convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague conference on private international law.

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a convention support order without the filing of a contest under § 15-23.1-707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-707 - Contest of registered convention support order. [Contingent effective date; see note.].

§ 15-23.1-707 Contest of registered convention support order. [Contingent effective date; see note.].  (a) Except as otherwise provided in this chapter, sections 605 through 608 apply to a contest of a registered convention support order.

(b) A party contesting a registered convention support order shall file a contest not later than thirty (30) days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty (60) days after the notice of the registration.

(c) If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered convention support order may be based only on grounds set forth in § 15-23.1-708. The contesting party bears the burden of proof.

(e) In a contest of a registered convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-708 - Recognition and enforcement of registered convention support order. [Contingent effective date; see note.].

§ 15-23.1-708 Recognition and enforcement of registered convention support order. [Contingent effective date; see note.].  (a) Except as otherwise provide in subsection (b), a tribunal of this state shall recognize and enforce a registered convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered convention support order;

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with section 201;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter or procedure;

(5) A record transmitted in accordance with § 15-23.1-706 lacks authenticity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this chapter in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(i) If the law or that a country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(ii) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of § 15-23.1-711.

(c) If a tribunal of this state does not recognize a convention support order under subsection (b)(2), (4), (6), or (9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for party to request the establishment of a new convention support order; and

(2) The court shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received under § 15-23.1-704.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-709 - Partial enforcement. [Contingent effective date; see note.].

§ 15-23.1-709 Partial enforcement. [Contingent effective date; see note.].  If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-710 - Foreign support agreement. [Contingent effective date; see note.].

§ 15-23.1-710 Foreign support agreement. [Contingent effective date; see note.].  (a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion; the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under this chapter in this state; or

(4) The record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-711 - Modification of convention child-support order. [Contingent effective date; see note.].

§ 15-23.1-711 Modification of convention child-support order. [Contingent effective date; see note.].  (a) A tribunal of this state may not modify a convention child-support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a convention child-support order because the order is not recognized in this state, subsection 15-23.1-708(c) applies.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-712 - Personal information; limit on use. [Contingent effective date; see note.].

§ 15-23.1-712 Personal information; limit on use. [Contingent effective date; see note.].  Personal information gathered or transmitted under this chapter may be used only for the purposes for which it was gathered or transmitted.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-713 - Record in original language; English translation. [Contingent effective date; see note.].

§ 15-23.1-713 Record in original language; English translation. [Contingent effective date; see note.].  A record filed with a tribunal of this state under this chapter must be in the original language and, if not in English, must be accompanied by an English translation.

History of Section.
(P.L. 2011, ch. 243, § 3; P.L. 2011, ch. 263, § 3.)



Chapter 15-23.1-801 - Grounds for rendition.

§ 15-23.1-801 Grounds for rendition.  (a) For purposes of this article "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from the demanding state.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-802 - Conditions of rendition.

§ 15-23.1-802 Conditions of rendition.  (a) Before demanding that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the governor of another state demands that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)



Chapter 15-23.1-901 - Uniformity of application and construction. [Contingent amendment; see other version.].

§ 15-23.1-901 Uniformity of application and construction. [Contingent amendment; see other version.].  In applying and construing this Uniform Act consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-901 Uniformity of application and construction. [Contingent effective date; see note.].  In applying and construing this uniform act consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-903 - Severability.

§ 15-23.1-903 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1997, ch. 170, § 15.)



Chapter 15-23.1-904 - Effective date. [Contingent amendment; see other version.].

§ 15-23.1-904 Effective date. [Contingent amendment; see other version.].  This chapter, as amended, takes effect July 1, 2006.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2.)

§ 15-23.1-904 Effective date. [Contingent effective date; see note.].  This chapter, as amended, takes effect six (6) months after either congress amending 42 USC § 666(f) to allow or require states to adopt this version of the uniform interstate family support act, or six (6) months after the state obtaining a waiver of its state plan requirement under title IV-D of the social security act.

History of Section.
(P.L. 1997, ch. 170, § 15; P.L. 2006, ch. 69, § 2; P.L. 2006, ch. 76, § 2; P.L. 2011, ch. 243, § 1; P.L. 2011, ch. 263, § 1.)



Chapter 15-23.1-905 - Jurisdiction. [Contingent amendment; see other version].

§ 15-23.1-905 Jurisdiction. [Contingent amendment; see other version].  The Rhode Island family court, and where specifically authorized by law, the Rhode Island division of taxation within the department of administration, shall have jurisdiction of any proceeding under this chapter.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-905 Repealed. [Contingent effective date; see note.]. 

History of Section.
(P.L. 1997, ch. 170, § 15; Repealed by P.L. 2011, ch. 243, § 2; P.L. 2011, ch. 263, § 2, effective July 9, 2011.)



Chapter 15-23.1-907 - Remedies of state or political subdivision furnishing support. [Contingent amendment; see other version.].

§ 15-23.1-907 Remedies of state or political subdivision furnishing support. [Contingent amendment; see other version.].  (a) Except in cases involving fraud, misrepresentation, or false statement, if a state or a political subdivision furnishes support to an individual obligee, it shall not have the right to initiate a proceeding under this chapter for the purpose of securing reimbursement for support furnished. The state shall have the right to initiate a proceeding for the purpose of:

(1) Obtaining continuing support; and/or

(2) Reimbursement in cases of fraud, misrepresentation, or false statement.

(b) The state shall have the right to recover all arrearages in court ordered support payments which were ordered or agreed to for continuing support and not for reimbursement of aid to families with dependent children (AFDC).

(c) Except to the extent that support furnished was obtained by fraud, misrepresentation or false statement, the state, through the department of administration, division of taxation, child support enforcement, shall take all necessary action, including court action, to dismiss all proceedings relating to reimbursement for support furnished and to vacate any orders relating to reimbursement for support furnished. The department shall further take all necessary action to discharge all liens against real estate and/or personal property which resulted from a proceeding for reimbursement for support furnished.

(d) No person who has paid the state any sum as a result of a proceeding for reimbursement of support furnished shall be entitled to a refund of the amount paid or a credit of the amount paid against a continuing support obligation or an arrearage of a support obligation.

History of Section.
(P.L. 1997, ch. 170, § 15.)

§ 15-23.1-907 Repealed. [Contingent effective date; see note.]. 

History of Section.
(P.L. 1997, ch. 170, § 15; Repealed by P.L. 2011, ch. 243, § 2; P.L. 2011, ch. 263, § 2, effective July 9, 2011.)






Chapter 15-24 - Reporting of New Hires

Chapter 15-24-1 - Purpose.

§ 15-24-1 Purpose.  The purpose of this chapter is to enhance the enforcement of support obligations by requiring employers to report all new hires or rehires effective October 1, 1997, by establishing a state directory of new hires to be reported to a national directory of new hires, to establish procedures for reporting and penalties for failure to report, in accordance with title IV, part D, § 454 of the Federal Social Security Act, 42 USC § 654, and as defined in § 15-24-2 of this chapter. This chapter shall be construed liberally to effect this purpose.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-2 - General rule on reporting.

§ 15-24-2 General rule on reporting.  (a) On or before the effective date of employment, a new employee must complete a W-4 form as is required by both Rhode Island and federal law, § 3402(f)(2)(A) of the Internal Revenue Code, 26 U.S.C. § 3402(f)(2)(A).

(b) Within fourteen (14) days of the employee's effective date of employment or effective date of reinstatement, the employer must submit to the department of administration, division of taxation, or its designee, the information as provided in § 15-24-5.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-3 - Definitions.

§ 15-24-3 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Compensation" means payment owed by the employer for:

(i) Labor or services rendered by an employee; or

(ii) Benefits including, but not limited to, vacation, holiday, and sick leave, and severance payments which are due an employee under an agreement with the employer or under a policy of the employer.

(2) "Date of hire" means the date of commencement of employment, but no later than the first day for which the employee is eligible for compensation.

(3) "Days" means calendar days.

(4) "Department" means the department of administration, division of taxation, or its designee.

(5) "Dependent" includes a spouse or child or any other person who is in need of or entitled to support from a person who is declared to be legally liable for the support of that dependent.

(6) "Employee" means a natural person who performs labor in this state and is employed by an employer in this state for compensation and for whom the employer withholds federal or state income tax from the employee's compensation.

(7) "Employer" means a person or entity doing business in this state who engages an employee for compensation and for whom the employer withholds federal or state tax liabilities from the employee's compensation.

(8) "Natural person" means an individual and not a corporation, government, business trust, estate, partnership, or other legal entity, however organized.

(9) "W-4 form," also known as the Employers Withholding Allowance Certificate, the form issued by the Internal Revenue Service of the United States to record the federal income tax withholding allowance available to each employer.

(10) "Rehire" means the first day for which an employee is owed compensation by the employer following a termination of employment lasting a minimum of sixty (60) days. Termination of employment does not include temporary separations from employment such as unpaid leave of absence, or a temporary layoff.

History of Section.
(P.L. 1997, ch. 170, § 16; P.L. 2012, ch. 27, § 1; P.L. 2012, ch. 41, § 1.)



Chapter 15-24-4 - Employees obligation.

§ 15-24-4 Employees obligation.  On or before the effective date of employment, an employee must complete the sections of the W-4 form pertaining to the employee's name, address, date of birth, social security number, signature and date of signing, and submit the form to his or her employer. If an employee is being reinstated after a lapse in pay, the employee may, but is not required to, complete a new W-4 form.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-5 - Employer's reporting requirements.

§ 15-24-5 Employer's reporting requirements.  (a) Beginning October 1, 1997, an employer who hires or rehires an employee on or after October 1, 1997, must report the hiring or rehiring of the employee to the department or its designee not later than fourteen (14) days after hire or rehire if reporting on a W-4 or its equivalent, or twice a month if reporting electronically or magnetically.

(b) The report submitted shall contain the following:

(1) The employer's name, address, and federal identification number;

(2) The employee's name, address, social security number;

(3) Information regarding whether the employer has employee dependent health care coverage available and the appropriate date on which the employee may qualify for the coverage; and

(4) The address to which income withholding orders and garnishments should be sent.

(c) Employers must report the information required under subsection (b) of this section by any of the following means:

(1) By mailing a copy of the W-4 form. If a copy of the W-4 form is delivered by the United States Postal Service to the department after its due date, the postmark date stamped on the envelope is deemed to be the date of submission, provided that the copy of the W-4 form was mailed in the United States, first class, postage prepaid, and properly addressed in accordance with instructions provided;

(2) By submitting a fax transmission of the W-4;

(3) By transmission by magnetic tape or electronically in the format and tape layout prescribed by the department, in the case of an employer transmitting reports magnetically or electronically, by two (2) monthly transmissions not less than twelve (12) days, nor more than fifteen (15) days apart; or

(4) any other means authorized by the department if the means will result in timely reporting and provided the employer obtains prior written approval to use those means. Use of alternative means of reporting shall not affect the obligation of the employer to submit the report within the time prescribed in this section.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-6 - Transmission of wage withholding notices to employers.

§ 15-24-6 Transmission of wage withholding notices to employers.  Within two (2) business days after the date information regarding a newly-hired employee is entered into the state directory of new hires, the department shall forward a wage withholding order to the employer unless the employee's income is not subject to withholding pursuant to § 15-5-24.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-7 - Failure to comply.

§ 15-24-7 Failure to comply.  Any employer who fails to report as required under this section may be liable for a civil penalty of twenty dollars ($20.00) for each violation, to be assessed by the department, and shall be required to provide the information. If it is demonstrated that the employer conspired with the employee to avoid reporting, a five hundred dollar ($500) a civil penalty may be assessed by the department. Liability shall be joint and several.

History of Section.
(P.L. 1997, ch. 170, § 16; P.L. 1998, ch. 370, § 3.)



Chapter 15-24-8 - Unauthorized disclosure of information.

§ 15-24-8 Unauthorized disclosure of information.  Unauthorized disclosure of information caused by the department under these provisions, by any employee or agent of the state, is punishable by a fine of one hundred dollars ($100) per offense and is subject to administrative discipline of the employee.

History of Section.
(P.L. 1997, ch. 170, § 16.)



Chapter 15-24-9 - Department's obligation.

§ 15-24-9 Department's obligation.  The department must use information collected pursuant to this chapter to prevent tax evasion, fraud in financial assistance, benefits, or loan programs administrated by agencies including, but not limited to, the department of labor and training and the department of human services, and to assist the IV-D agency in locating absent parents and establishing, enforcing, and modifying child support orders.

History of Section.
(P.L. 1997, ch. 170, § 16.)






Chapter 15-25 - Credit Reporting

Chapter 15-25-1 - State information agency  Reports to consumer reporting agency.

§ 15-25-1 State information agency  Reports to consumer reporting agency.  (a) The department of administration, division of taxation, child support enforcement agency, designated as the state agency for purposes of providing consumer reporting agencies with information regarding the amount of overdue support owed by an obligor, is authorized to promulgate rules, regulations, and guidelines for the release of that information in accordance with this section. For purposes of this section, "overdue support" means a delinquency pursuant to an obligation determined under a court order, or an order of an administrative process established under the law of any state, for:

(1) support and maintenance of a minor child, which is owed to or on behalf of the child; or

(2) support and maintenance of the obligor's spouse or former spouse with whom the child is living.

(b) For purposes of this section, "consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(c) The department of administration shall provide to consumer reporting agencies information regarding the amount, if any, of overdue support owed by an obligor. The department shall not be required to provide information regarding overdue support in an individual case if the department determines that release of information is inappropriate.

(d) The department may charge consumer reporting agencies and credit bureaus a fee not to exceed the actual cost of providing the information.

(e) The department shall provide written notice to the absent parent ten (10) days prior to the proposed release of information to consumer reporting agencies. The notice shall state that the absent parent may contest the accuracy of information prior to release and shall state the procedures to contest the accuracy of the information.

(f) The department shall periodically inform the consumer reporting agencies if the overdue support has been paid in full or of the amended amount of overdue support.

History of Section.
(P.L. 1997, ch. 170, § 17.)



Chapter 15-25-2 - Furnishing consumer reports to child support agency.

§ 15-25-2 Furnishing consumer reports to child support agency.  The department of administration, division of taxation, child support enforcement agency, is authorized to request consumer reports provided the agency certifies to the credit reporting agency in writing the following:

(1) The consumer credit report is needed for the purpose of establishing an individual's capacity to pay child support or determining the appropriate level of such payments;

(2) The paternity of the consumer for the child to which the obligation relates has been established or acknowledged by the consumer in accordance with state laws which the obligation arises;

(3) The consumer has been given at least ten (10) days prior notice, by certified mail, to the last known address, that the report will be requested and be made available to the consumer; and

(4) The consumer credit report will be kept confidential, will be used solely for the purpose described in subdivision (1) of this section and will not be used in connection with any other civil, administrative or criminal proceeding.

History of Section.
(P.L. 1998, ch. 370, § 4.)






Chapter 15-26 - State Disbursement Unit for the Collection and Distribution of Child Support

Chapter 15-26-1 - Purpose.

§ 15-26-1 Purpose.  The purpose of this chapter is to establish and operate a centralized state collection and disbursement unit within the department of administration, division of taxation, child support enforcement for the timely, automated collection and disbursement of support orders being enforced under § 454(4) of title IV-D of the Social Security Act, 42 U.S.C. § 654(4), and in all cases not being enforced by the state in which the support order is initially issued in the state on or after October 1, 1998, and in which the income of the non-custodial parent is subject to income withholding.

History of Section.
(P.L. 1997, ch. 170, § 18; P.L. 2001, ch. 155, § 6.)



Chapter 15-26-2 - Operation.

§ 15-26-2 Operation.  (a) The centralized state collection and disbursement unit shall be operated directly by the department of administration, division of taxation or its designee and in coordination with the automated system.

(b) The centralized state collection and disbursement unit shall use the automated procedures, electronic processes, including the electronic funds transfer (EFT) provisions as authorized by the tax administrator under § 44-1-31, and computer driven technology to the maximum extent feasible, efficient and economical for the collection and disbursement of support payments, including procedures for receipt from parents, employers, and other states, and for disbursement to custodial parents and other obligees, the state agency, and the agencies of other states:

(i) For accurate identification of payments;

(ii) To ensure prompt disbursement of the custodial parent's share of any payment; and

(iii) To furnish to any parent, upon request, timely information on the current status of support payments.

History of Section.
(P.L. 1997, ch. 170, § 18; P.L. 2002, ch. 225, § 1.)



Chapter 15-26-3 - Timing of disbursement.

§ 15-26-3 Timing of disbursement.  (a) The department of administration, division of taxation, child support enforcement or its designee shall distribute all amounts payable within two (2) business days after receipt from the employer or other source of periodic income if sufficient information identifying the payee is provided. "Business day" is defined as a day on which state offices are open for regular business.

(b) The department of administration, division of taxation, child support enforcement or its designee may delay the distribution of collections toward disputed arrearages until the resolution of those disputed arrearages in a timely hearing before the Rhode Island family court.

History of Section.
(P.L. 1997, ch. 170, § 18.)






Chapter 15-28 - Recognition and Enforcement of Interstate Authority

Chapter 15-28-1 - Purpose.

§ 15-28-1 Purpose.  The purpose of this chapter is to ensure that any and all administrative procedures available to the department of administration, division of taxation, child support enforcement under title 15, including, but not limited to, the ability to order genetic testing as provided in chapter 8, the ability to administratively subpoena records and to have access to information as provided in chapter 22, the ability to change the payee to the appropriate government entity as provided in § 15-26-4, to order income withholding under title 15, to obtain administrative liens as provided in chapter 21, and to intercept insurance payment pursuant to chapter 57, shall be available to any and all state or federal agencies conducting activities to establish paternity, establish or modify child support and/or medical orders, enforce child support and/or medical orders or to locate individuals for the above purposes.

History of Section.
(P.L. 1997, ch. 170, § 21.)



Chapter 15-28-2 - Penalty.

§ 15-28-2 Penalty.  Any entity or individual who, without reasonable cause, fails to reply to a request pursuant to this chapter or who, without reasonable cause, fails to comply with a request within twenty (20) days of receipt shall be liable for a civil penalty of one hundred dollars ($100) for each violation, to be assessed by the department or by the family court and the individual or entity shall be required to provide this information and/or comply with this request.

History of Section.
(P.L. 1997, ch. 170, § 21.)






Chapter 15-29 - Medical Support

Chapter 15-29-1 - Purpose.

§ 15-29-1 Purpose.  The purpose of this chapter is to set forth procedures to enforce health care coverage provisions obtained pursuant to § 15-5-16.2(d)(2) through the use of the National Medical Support Notice, subsequently referred to as the "medical notice." However, the medical notice is not to be issued when the court orders an individual to contribute a weekly cash amount towards the health care coverage provided by the custodial parent or the state of Rhode Island.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-2 - Effective date.

§ 15-29-2 Effective date.  For purposes of this chapter, with respect to all medical orders issued, enforced or modified in title IV-D of the Social Security Act, cases on or after October 1, 2002, in accordance with § 15-5-16.2.5 (repealed effective October 1, 2002), the medical notice, which is a qualified medical support order, shall be issued to the employer in every case by regular mail or electronic notice.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-3 - Duty of employer to respond to medical notices.

§ 15-29-3 Duty of employer to respond to medical notices.  (a) The medical notice shall instruct the employer into which health care plans the children shall be enrolled and include all identifying information of the child support case. The medical notice shall comply in all respects with federal requirements.

(b) The employer must respond, within twenty (20) business days after the date of the medical notice, or sooner, if reasonable, indicating:

(1) That the employer does not maintain or contribute to plans providing dependant or family care coverage;

(2) That the employee is among a class of employees that are not eligible for family health care coverage under any group health plan maintained by the employee;

(3) That health care is not available because the employee is no longer employed; or

(4) That state or federal withholding limitations and/or prioritization prevent the withholding from the employee's income of the amount required to obtain coverage.

(c) If family health care coverage is available, the employer is required to transfer the appropriate part of the medical notice to the plan administrator of each appropriate group health plan for which the children may be eligible.

(d) Upon notification from the plan administrator that the children are enrolled, the employer must either:

(1) Withhold from the employees income any contributions required within the limitations outlined in § 15-29-4 and transfer the contribution to the plan administrator; or

(2) Complete the appropriate employee response portion of the notice and advise the child support agency that enrollment cannot be completed because of prioritization or limitations on additional withholding of income.

(e) If there is a waiting period for enrollment based upon number of hours worked or passage of time, the employer must notify the plan administrator when the condition is met.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-4 - Limitations on withholding.

§ 15-29-4 Limitations on withholding.  (a) The employer may not withhold more under the medical notice than the lesser of:

(1) The amounts allowed by the Federal Consumer Credit Protection Act, 15 U.S.C. § 1673(b);

(2) The amounts allowed by the state of the employee's principal place of employment; or

(3) The amount allowed for health care coverage premiums by the child support order. The federal limit applies to the aggregate disposal weekly earnings (ADWE). ADWE is the net income left after making mandatory deductions such as state, federal and local taxes, social security taxes, and Medicare taxes.

(b) Priority of Withholding. If withholding is required for employee contributions to one or more health care coverage plans under the medical notice and for a support obligation under a separate notice, and available funds are insufficient for withholding for both cash and medical support contributions, the employer must withhold amounts for purposes of cash support and medical support contributions in accordance with the law, if any, of the state of the employee's principal place of employment requiring prioritization between cash and medical support. If the principal place of employment is Rhode Island, cash support shall be a priority followed by medical support contributions.

(c) Duration of withholding. Coverage of a dependent child shall continue until the child is no longer a dependent. The continuation coverage provisions of the Employee Retirement Income Security Act, of 1974, 29 U.S.C. § 1001 et seq., may entitle the child to continuation coverage under the plan. The employer must continue to withhold employee contributions and may not discontinue or eliminate health care coverage for the children unless the employer is provided satisfactory evidence that:

(1) The court or administrative child support order referred to above is no longer in effect; or

(2) The children are or will be enrolled in comparable health care coverage which will take effect no longer than the effective date of dis-enrollment from the plan; or

(3) The employer eliminates family health care coverage for all of its employees.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-5 - Employer sanctions.

§ 15-29-5 Employer sanctions.  An employer may be subject to a one hundred dollar ($100) fine or other penalties under the Employee Retirement Income Security Act, of 1974, 29 U.S.C. § 1001 et seq., for discharging an employee from employment, refusing to employ, or taking disciplinary action against any employee because of medical child support withholding or for failing to withhold income or transmit the withheld amounts to the applicable plan(s) as the medical notice directs.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-6 - Notice of termination of employment.

§ 15-29-6 Notice of termination of employment.  In any case in which the above employment terminates, the employer must promptly notify the division of taxation, child support enforcement agency of the termination within ten (10) days.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-7 - Employee liability for contribution to the plan.

§ 15-29-7 Employee liability for contribution to the plan.  The employee is liable for any employee contributions that are required under the health care coverage plan for enrollment of the child(ren) and is subject to appropriate enforcement. The employee may contest the withholding under the medical notice based upon a mistake of fact. Should an employee contest the withholding under the medical notice, the employer must proceed to comply with the employer responsibilities in the medical notice until notified by the division of taxation, child support enforcement or other issuing agency to discontinue withholding. To contest the withholding, the employee should contact the division of taxation, child support enforcement or other issuing agency at the address and telephone number listed on the medical notice form.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-8 - Plan administrator obligations regarding enrollment.

§ 15-29-8 Plan administrator obligations regarding enrollment.  (a) The medical notice shall be forwarded by the employer to the plan administrator. The plan administrator is obligated to provide health care coverage of the child(ren) under the group health plan described in the medical notice within forty (40) business days of the date of the notice, or sooner if reasonable.

(2) The plan administrator must complete the plan administrator response and send it to the issuing agency.

(3) If there is health care coverage available for the child(ren), the plan administrator shall notify the non-custodial parent of the coverage available and the effective date of the coverage and complete any forms documents or information necessary to effectuate and submit claims for the coverage.

(4) If there is more than one option available for health care coverage, the plan administrator must provide a detailed summary plan description that describes all available coverages, including a default option coverage plan. The issuing child support agency must, in conjunction with the custodial parent, select one of the available options within twenty (20) days or the child(ren) will be enrolled in a default plan.

(5) If there has been no response from the issuing agency as to which option is selected, the plan administrator shall enroll the child(ren) in the default option coverage plan.

(b) The plan administrator shall notify the issuing agency if there is a waiting period for the participant. Upon expiration of the required waiting period for enrollment, the plan administrator shall enroll the child(ren) in the health coverage plan.

(c) If the plan administrator determines the medical notice does not constitute a qualified medical child support order, the reasons must be specified in the response.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-9 - Plan administrator  Unlawful refusal to enroll.

§ 15-29-9 Plan administrator  Unlawful refusal to enroll.  (a) Enrollment of a child may not be denied for any of the following reasons:

(1) The child(ren) was born out of wedlock;

(2) The child is not claimed as a dependant on the participant's federal income tax return;

(3) The child does not reside with the participant or in the plan's service area; or

(4) The child is receiving benefits or is eligible to receive benefits under a state's medical plan.

(b) If the health care coverage plan requires that the participant must be currently enrolled, the plan administrator must enroll both the participant and the child(ren).

(c) All enrollments are to be made without regard to open season restrictions.

History of Section.
(P.L. 2002, ch. 314, § 3.)



Chapter 15-29-10 - Payment of claims.

§ 15-29-10 Payment of claims.  (a) The following individuals or entities are eligible to file claims under the health care coverage plan:

(1) A child covered by the medical order;

(2) The child's custodial parent or legal guardian;

(3) The provider of services to the child(ren); or

(4) A state agency to which the child(ren) or parents rights have been assigned.

(b) The plan administrator shall pay for covered benefits or reimbursement directly to the party.

History of Section.
(P.L. 2002, ch. 314, § 3.)






Chapter 15-30 - Legal Representation in Child Support Cases

Chapter 15-30-1 - Legal counsel.

§ 15-30-1 Legal counsel.  (a) Whether acting on its own behalf or on behalf of the obligee, obligor, or child, the department of human services, office of child support services, and its attorneys serve the public interest in ensuring that children are supported by their parents. The department does not represent the interests of any individual person, and its attorneys represent only the department. An attorney-client relationship is not created between department attorneys and any person or entity other than the department of human services, office of child support services, or when acting on behalf of the department of children, youth and families pursuant to § 15-9-3 or the department of human services pursuant to § 15-13-2, or another state child support agency pursuant to § 15-23.1-1 et seq. The obligee, obligor, and child may obtain the services offered by the department but will not be legally represented by the attorneys for the department. Nothing herein shall preclude any party from retaining the services of a private attorney to legally represent their interests. The existence or appearance of a private attorney as counsel of record for the obligee, obligor, or child does not affect the department's right to act or provide services.

The department is not required to provide a private attorney nor reimburse either the obligee, obligor, guardian or child for the services of private counsel.

(b) The department has the power of attorney to act in the name of any obligee to endorse and cash any drafts, checks, money orders, or other negotiable instruments received by the department on behalf of a child.

(c) If the department is providing IV-D services, the department must be afforded notice and an opportunity to participate as an independent party in any proceeding, relating to paternity, to establishment, enforcement or modification of a support or medical obligation, whether initiated by the obligee, the obligor, or the child.

(d) The notice must reasonably inform the department of the issues to be determined in the proceeding, the names of the parties and the child, and the identity and location of the tribunal in which the issues will be determined. The notice is for informational purposes only and is not intended as a substitute for procedures necessary under the Rhode Island rules of civil procedure to establish personal jurisdiction over the parties and department. If the department is not given notice, an agreement, judgment, decree, or order is void as to any interest of the department that is or may be affected by the agreement, judgment, decree, or order.

History of Section.
(P.L. 2006, ch. 372, § 2; P.L. 2006, ch. 455, § 2.)



Chapter 15-30-2 - Department of Human Services  Office of child support services  Powers and duties.

§ 15-30-2 Department of Human Services  Office of child support services  Powers and duties.  The department may take action to establish paternity, establish, enforce and modify child support orders under the provisions of appropriate sections under title 15 and in accordance with title IV-D of the Social Security Act and other appropriate state and federal statutes if the department:

(1) receives a referral on behalf of a child receiving benefits from the Family Independence Program;

(2) receives a referral on behalf of a child in the care of the department of children, youth and families pursuant to § 15-9-1;

(3) receives an interstate referral under the provisions of the Uniform Interstate Family Support Act; and

(4) receives an application for services from a custodial parent, noncustodial parent, guardian of a child, or from the child. Provided, however, that all applicants shall receive a rights and responsibilities statement, a disclosure of representation statement and sign an acknowledgement of nonrepresentation prior to services being rendered. The notice shall inform the individual of his or her right to retain private counsel and of any free legal services that are available.

History of Section.
(P.L. 2006, ch. 372, § 2; P.L. 2006, ch. 455, § 2.)









Title 16 - Education

Chapter 16-1 - State Department of Elementary and Secondary Education

Chapter 16-1-5 - Duties of commissioner of elementary and secondary education.

§ 16-1-5 Duties of commissioner of elementary and secondary education.  It shall be the duty of the commissioner of elementary and secondary education:

(1) To carry out the policies and program formulated by the board of regents for elementary and secondary education.

(2) To evaluate credentials of applicants for certificates, to verify that the certification of teachers is in accordance with law and established standards, and to issue certificates at the direction of the board.

(3) To certify the approval of accredited schools.

(4) To recommend to the board an outline of the subjects and courses of study and the instructional standards for elementary and secondary schools.

(5) To approve the distribution of state school funds in accordance with law and the regulations of the board.

(6) To verify that school sites and school building plans are in accordance with law and regulations.

(7) To exercise supervision over school libraries and library services.

(8) To certify that school bus routes and schedules and all contracts for pupil transportation conform with provisions of law and the rules and regulations of the board.

(9) To require the observance of all laws relating to schools and education.

(10) To interpret school law and to decide such controversies as may be appealed to the commissioner from decisions of local school committees.

(11) To prepare and recommend standard forms for the use of local schools.

(12) To prepare, with the assistance of the department of administration, manuals of uniform budgetary and standard financial records and procedures for local school officers. The board of regents shall adopt uniform local school budgeting procedures no later than July 1, 1989, and those procedures should include, at a minimum, the following:

(A) Provision for uniform classification of revenues and expenditures;

(B) Requirements of detailed expenditure estimates and a table of organization including the proposed staffing of each school;

(C) Estimates of receipts and expenditures for the last two (2) completed fiscal years, the current and ensuing fiscal years; and

(ii) To carry out the purpose of this subsection a sum of ten thousand dollars ($10,000) not otherwise appropriated shall be included in the appropriation made to support the department of elementary and secondary education.

(13) To receive general supervision from the board of regents for elementary and secondary education and to appoint the several officers and employees of the department subject to the provisions of the State Merit System Act, chapters 3 and 4 of title 36.

(14) To establish health education, alcohol and substance abuse programs for students in grades kindergarten (K) through twelve (12), in accordance with § 35-4-18. The program will consist of the following: A mandated state health education, alcohol and substance abuse, curriculum for grades kindergarten (K) through twelve (12), a mandated assessment program in the areas of health, fitness, alcohol and substance abuse, and an in-service training program which will be developed specifically for the implementation of the mandated curriculum.

(15) To appoint a three (3) member committee for the purpose of choosing a "teacher of the year" among teachers in public school grades kindergarten (K) through twelve (12). The "teacher of the year" shall receive an award of one thousand dollars ($1,000).

(ii) It is the intent of the general assembly that the funds necessary to carry out the provisions of this subdivision shall be provided within the annual appropriations act.

History of Section.
(P.L. 1951, ch. 2752, § 10; impl. am. P.L. 1952, ch. 2975, § 2; G.L. 1956, § 16-1-5; P.L. 1986, ch. 412, § 3, P.L. 1988, ch. 394, § 1; P.L. 1988, ch. 336, § 7; P.L. 1993, ch. 188, § 1; P.L. 1996, ch. 404, § 11; P.L. 2004, ch. 186, § 1; P.L. 2004, ch. 243, § 1.)



Chapter 16-1-8 - Visits of commissioner to schools.

§ 16-1-8 Visits of commissioner to schools.  The commissioner of elementary and secondary education shall visit, as often as practicable, every city and town in the state, for the purpose of inspecting the schools, and diffusing as widely as possible, by public addresses and personal communications with school officers, teachers, and parents, a knowledge of the defects, and of any desirable improvements, in the administration of the system and the government and instruction of the schools.

History of Section.
(G.L. 1896, ch. 52, § 3; G.L. 1909, ch. 64, § 3; G.L. 1923, ch. 66, § 4; G.L. 1938, ch. 177, § 4; P.L. 1951, ch. 2752, § 20; G.L. 1956, § 16-1-8.)



Chapter 16-1-10 - Assumption of control of city or town schools by department  School lunch program.

§ 16-1-10 Assumption of control of city or town schools by department  School lunch program.  (a) The school committee of any city or town in which the taxable property is not adequate, at the average rate of taxation for public school support throughout the state, to provide with the money that may be apportioned from the general treasury an amount sufficient to provide and maintain public schools of a high standard, may at a regular meeting held before the first day of July in any year request the department of elementary and secondary education to assume the supervision, control, and management of the public schools of the city or town for the ensuing year; provided that the city or town has appropriated for the support of public schools for the year a sum equivalent to thirty cents (30¢) on each one hundred dollars ($100) of the assessed valuation of the city or town. Upon receiving the request the department, if it is satisfied that the request is warranted and that the best interests of the public schools would be served, may assume supervision, control, and management.

(b) The department shall make available in its school lunch program low fat fortified milk with a milk fat content of one percent (1%) or less.

History of Section.
(P.L. 1913, ch. 947, § 1; P.L. 1922, ch. 2234, § 19; G.L. 1923, ch. 67, § 10; G.L. 1938, ch. 192, § 10; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-1-10; P.L. 1973, ch. 219, § 2.)



Chapter 16-1-11 - Powers of department after taking over city or town schools.

§ 16-1-11 Powers of department after taking over city or town schools.  For the purposes of this section and §§ 16-1-10 and 16-5-22, the department of elementary and secondary education shall be subrogated to all the powers and functions of the city or town school committee, including the right to draw orders upon the city or town treasurer for the payment for the support of the public schools of the city or town of any money in the city or town treasury required by law to be accredited to the public school account. The department of elementary and secondary education may also apportion to or expend for the support of the public schools of the city or town any part of the annual appropriation for public schools provided by § 16-4-5 as shall not be apportioned for other purposes, or the whole, or any part of the annual appropriation as the general assembly shall make for the purposes of this section and §§ 16-1-10 and 16-5-22.

History of Section.
(P.L. 1913, ch. 947, § 1; P.L. 1922, ch. 2234, § 19; G.L. 1923, ch. 67, § 10; G.L. 1938, ch. 192, § 10; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-1-11.)






Chapter 16-2 - School Committees and Superintendents

Chapter 16-2-1 - Cities included as towns.

§ 16-2-1 Cities included as towns.  Wherever the word "town" is used in this chapter, it shall be construed to mean "city or town."

History of Section.
(G.L. 1938, ch. 178, § 36; G.L. 1956, § 16-2-1.)



Chapter 16-2-2 - City and town schools required  School year  Location  Kindergartens.

§ 16-2-2 City and town schools required  School year  Location  Kindergartens.  (a) Except as specifically provided in this section, every city or town shall establish and maintain for at least one hundred eighty (180) days annually exclusive of holidays a sufficient number of schools in convenient places under the control and management of the school committee and under the supervision of the board of regents for elementary and secondary education. In lieu of convenient location the school committee may provide transportation for pupils to and from school in accordance with the provisions of chapter 21 of this title.

(b) School facilities shall include a sufficient number of kindergartens.

History of Section.
(G.L. 1896, ch. 54, § 1; G.L. 1909, ch. 66, § 1; P.L. 1914, ch. 1097, § 1; G.L. 1923, ch. 69, § 1; P.L. 1927, ch. 970, § 1; G.L. 1938, ch. 179, § 1; P.L. 1956, ch. 3642, § 1; G.L. 1956, § 16-2-2; P.L. 1967, ch. 111, § 1; P.L. 2001, ch. 86, § 26.)



Chapter 16-2-3 - Emergency reduction of school year.

§ 16-2-3 Emergency reduction of school year.  In the event of any emergency brought about by the incidence of any epidemic or the threat of an epidemic or any emergency which may endanger the health of children or the physical well being of the community, the school committee of any city or town with the approval of the board of regents for elementary and secondary education may reduce the number of school days to not less than one hundred seventy (170) days; provided, that the compensation of teachers, janitors, clerks, and other employees in the public schools of the city or town shall not be reduced by reason of the shortening of the school year.

History of Section.
(G.L. 1938, ch. 179, § 1; P.L. 1956, ch. 3642, § 1; G.L. 1956, § 16-2-3.)



Chapter 16-2-5 - Composition of city or town school committees  Election and terms of members  Vacancies.

§ 16-2-5 Composition of city or town school committees  Election and terms of members  Vacancies.  The school committee of each city or town shall consist of three (3) residents of the city or town, or of any number as at the present time constitute the committee. In cities or towns having annual elections of city or town officers the committee shall be divided as equally as may be into three (3) classes whose several terms of office shall expire at the end of three (3) years from the dates of their respective elections. In cities or towns having biennial elections the committee shall be divided as equally as may be into two (2) classes whose several terms of office shall expire at the end of four (4) years from the dates of their respective elections. As the office of each class shall become vacant, the vacancy or vacancies shall be filled by the city or town at its regular city or town meeting for the election of state or city or town officers, or by the city or town council at its next meeting after this. In case of a vacancy by death, resignation, or otherwise than as is provided in this section, the vacancy shall be filled by the city or town council until the next regular city or town meeting for the election of state or city or town officers, when it shall be filled for the unexpired term as is provided in this section. This section shall not apply to the cities of Providence, Central Falls, or Woonsocket.

History of Section.
(G.L. 1896, ch. 54, § 7; G.L. 1909, ch. 66, § 4; G.L. 1923, ch. 69, § 4; P.L. 1925, ch. 680, § 16; P.L. 1926, ch. 889, § 15; G.L. 1938, ch. 179, § 4; G.L. 1956, § 16-2-5; P.L. 1988, ch. 84, § 71.)



Chapter 16-2-5.1 - Professional development.

§ 16-2-5.1 Professional development.  (a) The Rhode Island College in cooperation with the Rhode Island association of school committees shall develop a professional development educational program for Rhode Island school committees, that will include instruction in labor and labor relations, negotiating collective bargaining agreements, employee contract analysis, school finance, school law; duties and responsibilities of the committee, duties and responsibilities of the superintendent, ethics, the requirements of the open meetings law, student achievement, strategic planning, educational standards, student assessment, school accountability, data interpretation and analysis, collaboration building, advocacy, annual performance evaluation of the school superintendent and the local school committee, and any other topics as the Rhode Island association of school committees may deem to be necessary.

(b) In conformity with § 16-60-4(15), the board of regents for elementary and secondary education shall approve the professional development program and create a process for recognizing school committee members that successfully complete the program in part or in whole.

History of Section.
(P.L. 1994, ch. 309, § 1; P.L. 2003, ch. 317, § 1; P.L. 2003, ch. 343, § 1; P.L. 2004, ch. 127, § 1; P.L. 2004, ch. 476, § 1; P.L. 2007, ch. 335, § 1.)



Chapter 16-2-6 - Chairperson and clerk of city or town committee.

§ 16-2-6 Chairperson and clerk of city or town committee.  The school committee of each city or town shall choose a chairperson and clerk, either of whom may sign any orders or official papers, and may be removed at the pleasure of the committee. The clerk, under the direction of the committee, shall keep a journal of the proceedings of the committee.

History of Section.
(G.L. 1896, ch. 60, § 1; G.L. 1909, ch. 67, § 1; G.L. 1923, ch. 70, § 1; P.L. 1927, ch. 982, § 1; G.L. 1938, ch. 178, § 1; G.L. 1956, § 16-2-6.)



Chapter 16-2-7 - Distribution of documents and blanks by clerk.

§ 16-2-7 Distribution of documents and blanks by clerk.  The clerk of the school committee, when required by the department of elementary and secondary education, shall distribute any school documents and blanks as shall be sent to the clerk to the persons for whom they are intended.

History of Section.
(G.L. 1896, ch. 54, § 12; G.L. 1909, ch. 66, § 14; P.L. 1922, ch. 2234, § 10; G.L. 1923, ch. 70, § 11; G.L. 1938, ch. 178, § 11; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-2-7.)



Chapter 16-2-8 - Regular meetings of committee.

§ 16-2-8 Regular meetings of committee.  The school committee of each city or town shall hold at least four (4) regular meetings in every year, at a time and place within the city or town as the committee shall by general order fix and determine.

History of Section.
(G.L. 1896, ch. 60, § 2; G.L. 1909, ch. 67, § 2; G.L. 1923, ch. 70, § 2; G.L. 1938, ch. 178, § 2; G.L. 1956, § 16-2-8.)



Chapter 16-2-9 - General powers and duties of school committees.

§ 16-2-9 General powers and duties of school committees.  (a) The entire care, control, and management of all public school interests of the several cities and towns shall be vested in the school committees of the several cities and towns. School committees shall have, in addition to those enumerated in this title, the following powers and duties:

(1) To identify educational needs in the community.

(2) To develop education policies to meet the needs of the community.

(3) To provide for and assure the implementation of federal and state laws, the regulations of the board of regents for elementary and secondary education, and of local school policies, programs, and directives.

(4) To provide for the evaluation of the performance of the school system.

(5) To have responsibility for the care and control of local schools.

(6) To have overall policy responsibility for the employment and discipline of school department personnel.

(7) To approve a master plan defining goals and objectives of the school system. These goals and objectives shall be expressed in terms of what men and women should know and be able to do as a result of their educational experience. The committee shall periodically evaluate the efforts and results of education in light of these objectives.

(8) To provide for the location, care, control, and management of school facilities and equipment.

(9) To adopt a school budget to submit to the local appropriating authority.

(10) To adopt any changes in the school budget during the course of the school year.

(11) To approve expenditures in the absence of a budget, consistent with state law.

(12) To employ a superintendent of schools and assign any compensation and other terms and conditions as the school committee and superintendent shall agree, provided that in no event shall the term of employment of the superintendent exceed three (3) years. Nothing contained in this chapter shall be construed as invalidating or impairing a contract of a school committee with a school superintendent in force on May 12, 1978.

(13) To give advice and consent on the appointment by the superintendent of all school department personnel.

(14) To establish minimum standards for personnel, to adopt personnel policies, and to approve a table of organization.

(15) To establish standards for the evaluation of personnel.

(16) To establish standards for conduct in the schools and for disciplinary actions.

(17) To hear appeals from disciplinary actions.

(18) To enter into contracts; provided, however, that notwithstanding any other provision of the general or public laws, whether of specific or general application, and notwithstanding the provisions of any charter of any municipality where the school committee is appointed and not elected, but not including, the Central Falls school district board of trustees established by § 16-2-34, the power and duty to enter into collective bargaining agreements shall be vested in the chief executive officer of the municipality and not in the school committee.

(19) To publish policy manuals which shall include all school committee policies.

(20) To establish policies governing curriculum, courses of instruction, and text books.

(21) To provide for transportation services which meet or exceed standards of the board of regents for elementary and secondary education.

(22) To make any reports to the department of education as are required by the board of regents for elementary and secondary education.

(23) To delegate, consistent with law, any responsibilities to the superintendent as the committee may deem appropriate.

(24) To address the health and wellness of students and employees.

(25) To establish a subcommittee of the school board or committee to decrease obesity and address school health and wellness policies for students and employees consistent with § 16-21-28.

(26) To annually undertake a minimum of six (6) hours of professional development as set forth and described in § 16-2-5.1.

(b) Nothing in this section shall be deemed to limit or interfere with the rights of teachers and other school employees to collectively bargain pursuant to chapters 9.3 and 9.4 of title 28 or to allow any school committee to abrogate any agreement reached by collective bargaining.

(c) The elected school committees of each city, town, or regional school district, or the chief executive officer of any municipality having an appointed school committee, shall have the power to bind their successors and successor committees by entering into contracts of employment in the exercise of their governmental functions.

(d) Notwithstanding any provisions of the general laws to the contrary, the requirement defined in subsections (d) through (f) of this section shall apply. The school committee of each school district shall be responsible for maintaining a school budget which does not result in a debt.

(e) The school committee shall, within thirty (30) days after the close of the first and second quarters of the state's fiscal year, adopt a budget as may be necessary to enable it to operate without incurring a debt, as described in subsection (d).

(f) In the event that any obligation, encumbrance, or expenditure by a superintendent of schools or a school committee is in excess of the amount budgeted or that any revenue is less than the amount budgeted, the school committee shall within five (5) working days of its discovery of potential or actual over expenditure or revenue deficiency submit a written statement of the amount of and cause for the over obligation or over expenditure or revenue deficiency to the city or town council president and any other person who by local charter or statute serves as the city or town's executive officer; the statement shall further include a statement of the school committee's plan for corrective actions necessary to meet the requirements of subsection (d). The plan shall be approved by the auditor general and also submitted to the division of municipal finance.

(g) Notwithstanding any other provision of law, whether of general or specific application, and notwithstanding any contrary provision of any city or town charter or ordinance, the elected school committee of any city, town and regional school district shall be, and is hereby authorized to retain the services of such independent legal counsel as it may deem necessary and convenient. Any counsel so retained shall be compensated out of funds duly appropriated to the school committee, and in no event shall the independent counsel be deemed to be an employee of the pertinent city or town for any purpose.

History of Section.
(G.L. 1896, ch. 54, § 8; P.L. 1902, ch. 989, § 1; G.L. 1909, ch. 66, § 5; P.L. 1913, ch. 946, § 1; G.L. 1923, ch. 70, § 4; G.L. 1938, ch. 178, § 4; G.L. 1956, § 16-2-9; P.L. 1978, ch. 295, § 1; P.L. 1988, ch. 336, § 1; P.L. 1991, ch. 44, art. 44, § 1; P.L. 2005, ch. 74, § 1; P.L. 2005, ch. 76, § 1; P.L. 2007, ch. 303, § 1; P.L. 2007, ch. 335, § 1; P.L. 2007, ch. 413, § 1; P.L. 2010, ch. 299, § 1; P.L. 2011, ch. 151, art. 12, § 18; P.L. 2011, ch. 265, § 1.)



Chapter 16-2-9.1 - Code of basic management principles and ethical school standards.

§ 16-2-9.1 Code of basic management principles and ethical school standards.  (a) School committees shall adopt the following code of basic management principles and ethical school standards:

The (District) &nbs p; does hereby establish a code of basic principles and ethical standards for school committee members acting individually and collectively as boards of education in the management of the public schools of (City or Town) .

The school committee in accepts the obligation to operate the public schools in accordance with the fundamental principles and standards of school management, which principles include but are not limited to the following:

(1) Formulate written policy for the administration of schools to be reviewed regularly and revised as necessary.

(2) Exercise legislative, policy-making, planning and appraising functions and delegate administrative functions in the operation of schools.

(3) Recognize their critical responsibility for selecting the superintendent, defining his or her responsibilities, and evaluating his or her performance regularly without directly engaging in administrative processes.

(4) Accept and encourage a variety of opinions from and communication with all parts of the community.

(5) Make public relevant institutional information in order to promote communication and understanding between the school system and the community.

(6) Act on legislative and policy-making matters only after examining pertinent facts and considering the superintendent's recommendations.

(7) Conduct meetings with planned and published agendas.

(8) Encourage and promote professional growth of school staff so that quality of instruction and support services may continually be improved.

(9) Establish and maintain procedural steps for resolving complaints and criticisms of school affairs.

(10) Act only through public meetings since individual board members have no authority to bind the board.

(11) Recognize that the first and greatest concern must be the educational welfare of the students attending the public schools.

(12) Work with other committee members to establish effective board policies and to delegate authority for the administration of the schools to the superintendent.

(13) Avoid being placed in a position of conflict of interest, and refrain from using the committee position for personal gain.

(14) Attend all regularly scheduled committee meetings as possible, and become informed concerning the issues to be considered at those meetings.

(b) Nothing in this section shall be deemed to limit or interfere with the rights of teachers and other school employees to collectively bargain pursuant to chapters 9.3 and 9.4 of title 28 or to allow any school committee or superintendent to abrogate any agreement reached by collective bargaining.

History of Section.
(P.L. 1988, ch. 642, § 2.)



Chapter 16-2-9.2 - Joint purchasing agreements.

§ 16-2-9.2 Joint purchasing agreements.  Notwithstanding any other law or rule, any two (2) or more school committees may establish joint purchasing agreements between and among themselves or with the Rhode Island Association of School Committees for the purpose of purchasing goods and services. The Rhode Island Association of School Committees, acting on behalf of any school committees that are members of a joint purchasing agreement may seek the services of the Rhode Island division of purchases, department of administration, in procuring items necessary to the operation of the school district(s) and which items are common in usage to those procured by the state, and the division of purchasers shall, upon request by the Rhode Island Association of School Committees, furnish to its lists of supplies and equipment. The Rhode Island Association of School Committees and any consortia created pursuant to a joint purchase agreement under this chapter shall be entitled to all the rights and benefits set forth in § 37-2-56.

History of Section.
(P.L. 2004, ch. 349, § 1; P.L. 2004, ch. 355, § 1.)



Chapter 16-2-9.3 - The advisory council on school finances.

§ 16-2-9.3 The advisory council on school finances.  (a) The legislature hereby finds and declares that there is a need for an advisory council on school finances to strengthen the fiscal accountability of school districts, regional school districts, state schools and charter schools in Rhode Island. The council shall be composed of five (5) members as follows:

(1) The auditor general of the state of Rhode Island or his or her designee;

(2) The executive director of the Rhode Island association of school committees or his or her designee;

(3) The president of the Rhode Island association of school business officials or his or her designee;

(4) The commissioner of elementary and secondary education or his or her designee; and

(5) The director of the department of administration or his or her designee. The auditor general or his or her designee shall serve as chair of the council. By July 1, 2005, the council shall develop recommendations for a uniform system of accounting, including a chart of accounts for all school districts, regional school districts, state schools and charter schools. By July 1, 2009 the council shall develop recommendations for a uniform system of accounting for all educational regional collaboratives identified in § 16-3.1. Said recommendations shall be advisory in nature and may be adopted by the office of auditor general and the department of elementary and secondary education in part or in whole.

(b) The council shall meet no less than annually and recommend changes in accounting procedures to be adopted by school districts, regional school districts, state schools and charter schools as well as apprise school business officials, charter school officials, school committees and school superintendents, school administrators and state school officials about professional development opportunities that promotes sound fiscal practices and a knowledge of current state and federal rules and regulations regarding school finance. The council shall also report, annually, its activities and recommendations to the house committee on education accountability, the senate committee on education and the office of the governor.

History of Section.
(P.L. 2004, ch. 595, art. 23, § 8; P.L. 2008, ch. 149, § 1; P.L. 2008, ch. 192, § 1.)



Chapter 16-2-9.4 - School district accounting compliance.

§ 16-2-9.4 School district accounting compliance.  (a) The office of auditor general and the department of elementary and secondary education shall promulgate a uniform system of accounting, including a chart of accounts based on the recommendations of the advisory council on school finance, and require all accounts of the school districts, regional school districts, state schools and charter schools to be kept in accordance therewith; provided, that in any case in which the uniform system of accounting is not practicable, the office of auditor general in conjunction with the department of elementary and secondary education shall determine the manner in which the accounts shall be kept. The uniform system of accounting shall also include a standardized budget process to ensure districts can annually assess investment priorities and incorporate long range planning.

(b) For the purpose of securing a uniform system of accounting and a chart of accounts the advisory council on school finances, as defined in § 16-2-9.2 may make such surveys of the operation of any school districts, regional school district, state school or charter school as they shall deem necessary.

(c) Upon completion of the implementation of the uniform chart of accounts, all the school districts, regional school districts, state schools, and/or charter schools, shall implement a regents-approved budget model, and use best practices established by the department of education for long range planning, budget development, and budget administration and reporting.

(d) If any school district, regional school district, state school or charter school fails to install and maintain the uniform system of accounting, including a chart of accounts and approved budget model, or fails to keep its accounts and interdepartmental records, or refuses or neglects to make the reports and to furnish the information in accordance with the method prescribed by the office of auditor general and the department of education or hinders or prevents the examination of accounts and financial records, the auditor general and the commissioner of education and/or their respective designee(s) shall make a report to the superintendent of schools of the local education agency, the school committee chairperson, the mayor or town manager, and the president of the town council, and/or for a charter school, to the board of trustees or directors, as applicable, in writing, specifying the nature and extent of the failure, refusal, neglect, hindrance, or prevention, and the commissioner is hereby authorized and directed to review the matter so reported. If the commissioner shall find that failure, refusal, neglect, hindrance, or prevention exists and that the school district, regional school district, state school or charter school should properly comply in the matter so reported, the commissioner shall direct the school district, regional school district, state school or charter school, in writing, to so comply. If the failure, refusal, neglect, hindrance, or prevention shall continue for a period of ten (10) days following the written direction, the commissioner may withhold distribution of state aid to said school district, regional school district, state school or charter school.

(e) The department of elementary and secondary education in consultation with the division of municipal finance shall conduct periodic reviews and analysis of school revenues and expenses. The department shall also review and monitor compliance with the approved budget model and best practices. The department shall identify those local education agencies considered to be at risk of a year-end deficit or a structural deficit that could impact future years. Such potential deficits shall be identified based on the periodic reviews, which may also include on-site visits and reporting in accordance with the provisions of § 45-12-22.2. Potential deficits shall be reported to the office of municipal finance, office of auditor general, superintendent, chairman of the school committee, mayor or town manager, and the president of the town council, of the applicable school district, regional school district, or state school, and/or for a charter school, to the board of trustees or directors, as applicable.

History of Section.
(P.L. 2004, ch. 595, art. 23, § 8; P.L. 2012, ch. 241, art. 12, § 1.)



Chapter 16-2-9.5 - Other post-employment benefits  OPEB trusts.

§ 16-2-9.5 Other post-employment benefits  OPEB trusts.  (a) Notwithstanding the provisions of any general or special law, or the provisions of any municipality's home rule charter, to the contrary, for purposes of funding any unfunded liability for other post-employment benefits including, but not limited to, health care and dental care benefits hereinafter referred to as ("OPEB") in accordance with government accounting standards board statements 43 and 45, a school district, acting by its business manager or superintendent, upon an approving resolution of the school committee or school board as applicable, may enter into a trust agreement between the school district and a corporate trustee which shall be a bank or trust company doing business in the state, or a corporation established pursuant to chapter 5 of title 45. This trust agreement shall be in any form deemed proper by the business manager or superintendent, and shall be executed by its business manager or superintendent and countersigned by the chair of the school committee of the school district. It shall be lawful for any bank, trust company, or entity organized pursuant to § 45-5-20.1 doing business in the state to act as a depository or trustee under this trust agreement, and to furnish indemnification and pledge securities that may be required by any school district.

(b) OPEB trust funds shall be credited with all amounts appropriated or otherwise made available by the school district for the purposes of meeting the current and future OPEB costs payable by the school district. OPEB trust funds shall also be credited with all amounts contributed or otherwise made available by employees of the school district for the purpose of meeting future OPEB costs payable by the school district. Amounts in an OPEB trust fund, including any earnings or interest accruing from the investment of these amounts, shall be expended only for the payment of the costs payable by the school district for OPEB or as otherwise permitted by the terms of the trust and applicable law. The business manager or superintendent, as applicable, shall invest or reinvest the amounts in the OPEB trust fund in any investment permitted for the state pension funds consistent with the investment policies of the state general treasurer's office.

(c) School districts are hereby authorized to enter into agreements, trusts, contracts, and other arrangements with the state and any of its departments, agencies, boards or commissions relating to the execution, management or operation of the OPEB trust funds, including, but not limited to, investments, and the state and its department, agencies, boards and commissions are hereby authorized to enter into such agreements, contracts and other arrangements with school districts. Notwithstanding any provisions of any general or special law or principle of equity to the contrary, the state shall have no liability to any school district for entering into such agreements.

(d) A school district may employ any qualified bank, trust company, corporation, firm or person to advise it on the investment of the OPEB trust fund and may pay from the OPEB trust fund for this advice and other services. Procurement for these services shall be subject to the procurement procedures and rules governing school districts and municipalities in the state.

(e) School districts are also hereby authorized to enter into agreements, trusts, contracts, and other arrangements with any corporation created pursuant to chapter 5 of title 45 relating to the execution, management or operation of the OPEB trust funds, including, but not limited to, investments, and the corporations established pursuant to § 45-5-20.1 are hereby authorized to enter into such agreements, contracts and other arrangements with school districts.

(f) Nothing contained herein will prevent any school district from entering into agreements with other school districts per § 16-2-9.2 for the purposes of jointly pooling their investments or collectively entering into an agreement with a corporate trustee, as defined in subsection (a) of this section.

(g) Nothing herein shall be construed to exempt OPEB trusts from the Rhode Island Access to Public Records Act, § 38-2-1 et seq.

History of Section.
(P.L. 2008, ch. 92, § 2; P.L. 2008, ch. 134, § 2; P.L. 2012, ch. 443, § 1.)



Chapter 16-2-10 - Certification of superintendents.

§ 16-2-10 Certification of superintendents.  No person shall be employed as superintendent of schools in any city or town unless the person holds a certificate of qualification issued by or under the authority of the state board of regents for elementary and secondary education.

History of Section.
(P.L. 1908, ch. 1560, § 1; G.L. 1909, ch. 66, § 10; G.L. 1923, ch. 70, § 9; P.L. 1925, ch. 598, § 1; G.L. 1938, ch. 178, § 9; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-2-10; P.L. 1988, ch. 84, § 71.)



Chapter 16-2-11 - General powers and duties of superintendent.

§ 16-2-11 General powers and duties of superintendent.  (a) The superintendent of schools employed in accordance with the provisions of this chapter shall, under the direction of the school committee, have the care and supervision of the public schools and shall be the chief administrative agent of the school committee. The superintendent shall have any duties as are defined in this section and in this title and any other duties as may be determined by the school committee, and shall perform any other duties as may be vested in him or her by law. In addition to the care and supervision of public schools and the appointment of employees of the district, it shall be the duty of the superintendent:

(1) To implement policies established by the school committee.

(2) To recommend educational plans, policies, and programs to meet the needs of the district.

(3) To recommend policies governing curriculum, courses of instruction, textbooks, and transportation of students.

(4) To comply with provisions of federal and state law and local charter provisions and ordinances.

(5) To have administrative responsibility for the school system.

(6) To oversee the care, control, and management of school facilities and equipment.

(7) To appoint all school department personnel with the consent of the school committee.

(8) To administer the personnel function of the school department consistent with personnel standards, policies, and the table of organization established by the school committee.

(9) To provide for the evaluation of department personnel.

(10) To prepare a school budget for consideration by the school committee.

(11) To authorize purchases consistent with the adopted school budget, policies and directives of the school committee, and applicable municipal policies, ordinances, and charter provisions.

(12) To be responsible for keeping the records of the school system.

(13) To report to the school committee on a regular basis the financial condition of the school system.

(14) To be responsible for discipline in the school system.

(15) To evaluate all schools within the school system and to report to the school committee the conformity with regulations of the board of regents and the policies, programs, and directives of the school committee.

(16) To report to the school committee on the operation of the school system, including an annual report on the district's progress.

(b) Nothing in this section shall be deemed to limit or interfere with the rights of teachers and other school employees to collectively bargain pursuant to chapters 9.3 and 9.4 of title 28, or to allow any school superintendent to abrogate any agreement reached by collective bargaining.

(c) If at any time during the fiscal year the superintendent of schools determines, or is notified by the city or town chief charter officer or treasurer, that the estimated school expenses may exceed all revenue appropriated by the state or city or town or otherwise for public schools in the city or town, the superintendent of schools shall recommend to the school committee and shall, in order to provide for continuous regular public school operations consistent with the requirements of § 16-2-2 without regard to financial conditions, subsequently report to the city or town treasurer and chief charter officer what action will be taken to prevent an excess of expenditures, encumbrances, and accruals over revenues for public schools in the city or town.

History of Section.
(P.L. 1918, ch. 1667, § 1; G.L. 1923, ch. 70, § 10; G.L. 1938, ch. 178, § 10; G.L. 1956, § 16-2-11; P.L. 1980, ch. 152, § 2; P.L. 1988, ch. 336, § 1.)



Chapter 16-2-12 - Joint superintendent employed by two or more cities or towns.

§ 16-2-12 Joint superintendent employed by two or more cities or towns.  The school committee of two (2) or more cities or towns, in which the aggregate number of schools shall not be more than sixty (60), may by vote unite for the purpose of the employment of a superintendent of the schools of the several cities or towns.

History of Section.
(P.L. 1903, ch. 1101, § 2; G.L. 1909, ch. 66, § 6; P.L. 1912, ch. 804, § 1; G.L. 1923, ch. 70, § 5; G.L. 1938, ch. 178, § 5; G.L. 1956, § 16-2-12.)



Chapter 16-2-13 - Joint committee  Annual convention  Superintendent  Dissolution.

§ 16-2-13 Joint committee  Annual convention  Superintendent  Dissolution.  The school committees of the cities or towns voting to unite for the purpose of the employment of a superintendent of the schools as prescribed in § 16-2-12, shall form a joint committee, for the purpose of this chapter; the joint committee shall be the agents of each city or town comprising the union. The school committees shall meet annually in joint convention at a place and time agreed upon by the chairpersons of the several school committees, and shall organize by the choice of a chairperson and secretary. They shall choose by ballot a superintendent of schools, fix his or her salary, and apportion the amount to be paid by each of the cities or towns, approximately according to the next preceding school census in the city or town. The union shall not be dissolved because the number of schools shall have increased beyond the number of sixty (60), nor, for any reason, for the period of three (3) years from the date of the formation of the union, except by concurrent votes of the school committees of a majority of the cities or towns constituting the union.

History of Section.
(P.L. 1903, ch. 1101, § 3; P.L. 1904, ch. 1147, § 1; G.L. 1909, ch. 66, § 7; P.L. 1912, ch. 804, § 1; G.L. 1923, ch. 70, § 6; G.L. 1938, ch. 178, § 6; G.L. 1956, § 16-2-13; P.L. 2001, ch. 86, § 26.)



Chapter 16-2-15 - Location of schools  Control of property.

§ 16-2-15 Location of schools  Control of property.  (a) The school committee shall locate all schoolhouses, and shall not abandon, close, or change the location of any without good cause; and, unless provided by law, the school committee of each city or town shall have the care and control of all public school buildings and other public school property of the city or town, including repairs of the buildings and the purchase of furniture and other school equipment.

(b) The school committee of any city or town may provide public school housing for the city or town by lease of buildings or portions of buildings, furniture, and other school equipment, subject to the following provisions:

(1) During the period or periods to which the lease applies the property leased shall be public school property of the city or town in all respects to the same effect as any public school building of the city or town;

(2) The lease shall provide for use and occupancy of periods at least the same as or equivalent to the periods during which public school buildings of the city or town are used and occupied;

(3) As applied to rooms for instruction the lease shall provide for exclusive use and occupancy during the periods of the lease and may provide for common or concurrent use and occupancy of other areas of the property;

(4) The use and occupancy under the lease may be for purpose of instruction at particular grade levels or in particular courses of study and may provide for consecutive use and occupancy of specified areas of the property provided that total use and occupancy under this lease complies with the provisions of subsection (b)(2).

(c) Upon application of the school committee of any city or town, the commissioner of elementary and secondary education may prescribe by regulation standards for the leases in accordance with this chapter and in accordance with the Constitution, laws, and education policies and programs of the state. The expenses of the city or town under the lease shall constitute expenditures to support the basic program pursuant to the provisions of §§ 16-7-15 to 16-7-34.

History of Section.
(G.L. 1896, ch. 60, § 4; G.L. 1909, ch. 67, § 3; P.L. 1917, ch. 1521, § 1; G.L. 1923, ch. 70, § 3; G.L. 1938, ch. 178, § 3; G.L. 1956, § 16-2-15; P.L. 1969, ch. 245, § 1; P.L. 1975, ch. 286, § 1.)



Chapter 16-2-15.1 - Pawtucket school committee  Abandonment, closing, reopening, or acquisition of school buildings  Public hearings.

§ 16-2-15.1 Pawtucket school committee  Abandonment, closing, reopening, or acquisition of school buildings  Public hearings.  The school committee of the city of Pawtucket, whenever it shall deem it necessary to abandon or close an existing school building for a period of more than six (6) months or acquire or reopen a new school building, by either the purchase or lease of real property, shall conduct a public hearing within the city of Pawtucket for the purpose of addressing the issues of the desirability and necessity for the abandonment, closing, reopening, or acquisition, the reassignment of displaced students to other public education facilities, and the transportation of the displaced students. Any hearing shall be held on a date no more than six (6) months nor less than forty-five (45) days before the date of any abandonment, closing, reopening, or acquisition. The school committee shall give notice of the public hearing specifying the time and place of the hearing by publication of the notice in a newspaper of general circulation within the city of Pawtucket at least two (2) weeks and not more than four (4) weeks prior to the date of the hearing. At the hearing, opportunity shall be given residents of the city interested to be heard upon the proposed abandonment, closing, reopening, or acquisition and other related matters, including the reasonable opportunity to submit written or oral questions to the school committee.

History of Section.
(P.L. 1980, ch. 408, § 1.)



Chapter 16-2-16 - Rules and regulations  Curriculum.

§ 16-2-16 Rules and regulations  Curriculum.  The school committee shall make and cause to be put up in each schoolhouse rules and regulations for the attendance and classification of the pupils, for the introduction and use of textbooks and works of reference, and for the instruction, government, and discipline of the public schools, and shall prescribe the studies to be pursued in the schools, under the direction of the department of elementary and secondary education.

History of Section.
(G.L., 1896, ch. 60, § 10; G.L. 1909, ch. 67, § 6; G.L. 1923, ch. 70, § 19; G.L. 1938, ch. 178, § 19; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-2-16.)



Chapter 16-2-17 - Right to a safe school.

§ 16-2-17 Right to a safe school.  (a) Each student, staff member, teacher, and administrator has a right to attend and/or work at a school which is safe and secure, and which is conducive to learning, and which is free from the threat, actual or implied, of physical harm by a disruptive student. A disruptive student is a person who is subject to compulsory school attendance who exhibits persistent conduct which substantially impedes the ability of other students to learn or otherwise substantially interferes with the rights stated above, and who has failed to respond to corrective and rehabilitative measures presented by staff, teachers, or administrators.

(b) The school committee, or a school principal as designated by the school committee, may suspend all pupils found guilty of this conduct or of violation of those school regulations which relate to the rights set forth in subsection (a), or where a student represents a threat to those rights of students, teachers or administrators, as described in subsection (a). Nothing in this section shall relieve the school committee or school principals from following all procedures required by state and federal law regarding discipline of students with disabilities.

(c) A student suspended under this section may appeal the action of the school committee, or a school principal as designee, to the commissioner of elementary and secondary education who, after notice to the parties interested of the time and place of hearing, shall examine and decide the appeal without cost to the parties involved. Any decision of the commissioner in these matters shall be subject to appeal by the student to the board of regents for elementary and secondary education and any decision of the board of regents may be appealed by the student to the family court for the county in which the school is located as provided in § 42-35-15.

History of Section.
(G.L. 1896, ch. 60, § 12; G.L. 1909, ch. 67, § 8; G.L. 1923, ch. 70, § 21; G.L. 1938, ch. 178, § 21; G.L. 1956, § 16-2-17; P.L. 1992, ch. 358, § 1; P.L. 1998, ch. 30, § 2; P.L. 1998, ch. 51, § 2.)



Chapter 16-2-18 - Selection of teachers and superintendent  General control of schools  Expenses.

§ 16-2-18 Selection of teachers and superintendent  General control of schools  Expenses.  The selection of superintendent, in any city or towns that do not unite for the employment of a superintendent, and the entire care, control, and management of all the public school interests of the several cities or towns, shall be vested in the school committee of the several cities or towns, and they shall also draw all orders for the payment of their expenses; provided, that these expenses shall not in any fiscal year exceed the total of all revenue appropriated by the state or city or town or otherwise for the public schools under the care, control, and management of the school committee. If, in any fiscal year a school committee is notified that estimated expenses may exceed total available appropriations, the school committee shall adopt and implement a plan to maintain a balanced school budget, which plan shall provide for continuous regular public school operations consistent with the requirements of § 16-2-2; provided, that in no fiscal year shall a deficit be permitted for school operations. It is provided that, with the exception of the selection of the superintendent, the selection and appointment of teachers and other school department personnel shall be made by the superintendent with the consent of the school committee.

History of Section.
(P.L. 1903, ch. 1101, § 1; G.L. 1909, ch. 67, § 9; G.L. 1923, ch. 70, § 22; G.L. 1938, ch. 178, § 22; G.L. 1956, § 16-2-18; P.L. 1980, ch. 152, § 2; P.L. 1988, ch. 336, § 1.)



Chapter 16-2-18.1 - Criminal records review.

§ 16-2-18.1 Criminal records review.  (a) Any person seeking employment with a private school or public school department who has not previously been employed by a private school or public school department in Rhode Island during the past twelve (12) months, as well as any person who seeks to participate in any mentoring program whereby the individual shall be working with a student or students as a mentor or in a mentoring situation, shall undergo a national and state criminal background check to be initiated prior to or within one week of employment after receiving a conditional offer of employment; provided, however, that employees hired prior to August 1, 2001 and or who have been continuously employed by a public school department in Rhode Island during the past twelve (12) months shall be exempted from the requirements of this section and § 16-2-18.2.

(b) The applicant shall apply to the bureau of criminal identification (BCI), department of attorney general, state police or local police department where they reside, for a national and state criminal records check. Fingerprinting shall be required. Upon the discovery of any disqualifying information, the bureau of criminal identification, state police or local police department will inform the applicant in writing of the nature of the disqualifying information; and, without disclosing the nature of the disqualifying information will notify the employer in writing that disqualifying information has been discovered.

(c) An employee against whom disqualifying information has been found may request that a copy of the criminal background report be sent to the employer who shall make a judgment regarding the employment of the employee.

(d) In those situations in which no disqualifying information has been found, the bureau of criminal identification, state police or local police department shall inform the applicant and the employer in writing of this fact.

(e) For purposes of this section, "disqualifying information" means those offenses listed in § 23-17-37, and those offenses listed in §§ 11-37-8.1 and 11-37-8.3.

(f) The employer shall maintain on file, subject to inspection by the department of elementary and secondary education, evidence that criminal records checks have been initiated on all employees seeking employment subsequent to July 13, 1998, and the results of the checks. The applicant shall be responsible for the costs of the national and state criminal records check.

(g) At the conclusion of the criminal background check required in this section, the attorney general, state police or local police department shall promptly destroy the fingerprint record of the applicant obtained pursuant to this chapter.

History of Section.
(P.L. 1998, ch. 315, § 1; P.L. 2001, ch. 286, § 1; P.L. 2002, ch. 227, § 1; P.L. 2002, ch. 413, § 1; P.L. 2012, ch. 452, § 1.)



Chapter 16-2-18.2 - Prior criminal records checks.

§ 16-2-18.2 Prior criminal records checks.  If an applicant for employment has undergone a national and state criminal records check within twelve (12) months prior to an application for employment, the employer may request from the bureau of criminal identification or local police department a letter indicating the presence or absence of disqualifying information. The bureau of criminal identification will respond without disclosing the nature of the disqualifying information. The letter may be maintained on file to satisfy the requirements of this chapter.

History of Section.
(P.L. 1998, ch. 315, § 1; P.L. 2001, ch. 286, § 1.)



Chapter 16-2-18.3 - Rules and regulations.

§ 16-2-18.3 Rules and regulations.  The commissioner of elementary and secondary education is authorized to promulgate rules and regulations to carry out the intent of this chapter. These regulations shall be promulgated in accordance with the rule-making provisions of chapter 35 of title 42.

History of Section.
(P.L. 1998, ch. 315, § 1.)



Chapter 16-2-19 - Children attending in adjoining cities or towns.

§ 16-2-19 Children attending in adjoining cities or towns.  Whenever the school committee of any city or town shall find that it is more convenient or expedient for any child residing in the city or town to attend school in an adjoining city or town, the committee may arrange with the school authorities of the city or town for the attendance of the child at their schools, and may pay for the tuition out of the city or town appropriation for public schools. The amount paid shall be used for school purposes only.

History of Section.
(G.L. 1896, ch. 60, § 11; G.L. 1909, ch. 67, § 7; G.L. 1923, ch. 70, § 20; G.L. 1938, ch. 178, § 20; G.L. 1956, § 16-2-19.)



Chapter 16-2-20 - Visitation and examination of schools.

§ 16-2-20 Visitation and examination of schools.  The school committee shall make provision for visitation and inspection of every public school in the city or town by the superintendent of schools or other agent of the committee at regular periods or as often as may be required for proper supervision; provided that at least once during every school year an examination shall be made of the schoolhouse and premises, including classrooms, laboratories, and other rooms used by pupils and teachers, with particular reference to cleanliness, heating, lighting, seating, ventilation, and other sanitary arrangements, and to corridors, stairways, doors, windows, fire escapes, and other devices for the protection of life in case of fire; and of registers and other school records, of the school library, apparatus, and equipment in classrooms and laboratories, of the books, discipline, mode of teaching, and other matters that affect instruction. Report of the visitation and examination, with recommendations for the improvement of schools, shall be made to the school committee. This section shall apply to the city of Providence.

History of Section.
(G.L. 1896, ch. 60, § 9; G.L. 1909, ch. 67, § 5; G.L. 1923, ch. 70, § 18; P.L. 1925, ch. 599, § 1; P.L. 1926, ch. 879, § 1; G.L. 1938, ch. 178, § 18; G.L. 1956, § 16-2-20.)



Chapter 16-2-21 - Pre-budget consultation  Annual reports  Appropriation requests  Budgets.

§ 16-2-21 Pre-budget consultation  Annual reports  Appropriation requests  Budgets.  (a) At least sixty (60) days but not more than ninety (90) days prior to the formal submission of the school budget to the appropriate city or town officials by the school committee, there shall be a joint pre-budget meeting between the school committee and the city or town council(s). At or before this meeting:

(1) The highest elected official of the city or town shall submit to the school committee an estimate, prepared in a manner approved by the department of administration, of projected revenues for the next fiscal year. In the case of the property tax, the projections shall include only changes in the property tax base, not property tax rates;

(2) The school committee shall submit to the city or town council a statement for the next ensuing fiscal year of anticipated total expenditures, projected enrollments with resultant staff and facility requirements, and any necessary or mandated changes in school programs or operations; and

(3) The school committee shall prepare and submit, annually, to the department of elementary and secondary education, on or before the first day of August, a report in the manner and form prescribed by the state board of regents for elementary and secondary education; the committee shall also prepare not less than thirty (30) days before the date of the annual financial town meeting, or the date of the meeting of the city council at which annual appropriations are made, on forms prescribed and furnished by the department of elementary and secondary education, the estimates and recommendations of the amounts necessary to be appropriated for the support of public schools for the fiscal year ensuing; provided, that a copy of these estimates and recommendations shall be sent to the department of elementary and secondary education, and until the report is made, and if the estimates and recommendations are not presented to the department, it may refuse to draw its orders for the money in the state treasury apportioned to the city or town; provided, that the necessary blank for the report has been furnished by the department on or before the first day of June, next preceding, and the necessary forms for the estimates and recommendations shall have been furnished by the department not less than sixty (60) days before the date of the annual appropriations meeting of the city council; the committee shall also prepare and submit annually to the department of elementary and secondary education and at the annual financial town meeting a report to the city or town, setting forth its doings, the state and condition of the schools, and plans for their improvement, which report, unless printed, shall be read in open meeting; and if printed, at least three (3) copies shall be transmitted to the department on or before the day of the annual financial town meeting in each year.

(b) If the amount appropriated by the town meeting, the city or town council, or budget referendum is either more or less than the amount recommended and requested by the school committee, the school committee shall, within thirty (30) days after the appropriation is made, amend its estimates and recommendations so that expenses are no greater than the total of all revenue appropriated by the state or town or provided for public schools under the care, control, and management of the school committee.

(c) Only a school budget in which total expenses are less than or equal to appropriations and revenues shall be considered an adopted school budget.

(d) Notwithstanding any provision of the general or public laws to the contrary:

(i) the budget adopted and presented by any school committee for the fiscal year 2008 shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred five and one-quarter percent (105.25%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2007;

(ii) the budget adopted and presented by any school committee for the fiscal year 2009 shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred five percent (105%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2008;

(iii) the budget adopted and presented by any school committee for the fiscal year 2010 shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred four and three-quarters percent (104.75%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2009;

(iv) the budget adopted and presented by any school committee for the fiscal year 2011 shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred four and one-half percent (104.5%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2010;

(v) the budget adopted and presented by any school committee for the fiscal year 2012 shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred four and one-quarter percent (104.25%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2011; and

(vi) the budget adopted and presented by any school committee for the fiscal year 2013 and for each fiscal year thereafter shall not propose the appropriation of municipal funds (exclusive of state and federal aid) in excess of one hundred four percent (104%) of the total of municipal funds appropriated by the city or town council for school purposes for fiscal year 2012.

(e) Notwithstanding any provision of the general or public laws to the contrary, any judgment rendered pursuant to subsection 16-2-21.4(b) shall consider the percentage caps on school district budgets set forth in subsection (d) of this section.

History of Section.
(G.L. 1869, ch. 60, § 20; G.L. 1909, ch. 67, § 10; P.L. 1922, ch. 2234, § 12; G.L. 1923, ch. 70, § 23; G.L. 1938, ch. 178, § 23; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-2-21; P.L. 1980, ch. 152, § 2; P.L. 1985, ch. 182, §§ 12, 13; P.L. 1988, ch. 84, § 1; P.L. 2006, ch. 253, § 5.)



Chapter 16-2-21.2 - Three-year budget forecasting process.

§ 16-2-21.2 Three-year budget forecasting process.  (a) On or before November 1 of each year, the highest elected official of each town or city shall submit to the school committee an estimate, prepared in a manner approved by the department of administration, of projected revenues for the next three (3) fiscal years. In the case of the property tax, the projection shall include only changes in the property tax base, not property tax rates.

(b) On or before November 1, the school committee shall submit to the city or town council an estimate of its expenditures by major program and school revenues for the three (3) years, which designates those expenditures, in whole or in part, that are required by state law or regulation.

(c) The state shall cooperate by the preparation and provision of information necessary to develop these three (3) year forecasts. The department of elementary and secondary education shall provide estimates of school aid based on current law or based on experience in previous years as determined by the commissioner. The department of elementary and secondary education shall also prepare a three (3) year plan to show the impact of state aid and state educational programs on each school district. All state aid estimates and three (3) year plans prepared by the department of elementary and secondary education shall be submitted to the director of the department of administration for review and comment prior to distribution among school districts. The department of administration shall develop a methodology for the calculation of three (3) year revenue forecasts by cities and towns. At the request of any city or town, the department of administration shall assist the city or town in making a forecast of revenues. In the absence of a request, the department of administration shall certify that any forecasts made by a city or town are consistent with the department of administration's methodology. The retirement board established pursuant to § 36-8-3 shall provide projected rates for contribution to the teacher and municipal retirement systems. The state budget officer shall supply the assumptions he or she is using regarding the performance of the economy of the state.

(d) There shall annually be a joint meeting between the city or town council and the school committee not later than December 31st to review the revenue and expenditure projections and to discuss issues affecting the preparation of the school budget.

(e) For school districts that are not on a July 1 to June 30 fiscal year, the department of elementary and secondary education may, upon request of the district, establish other time periods for this planning process.

History of Section.
(P.L. 1985, ch. 182, § 13; P.L. 1988, ch. 84, § 71; P.L. 1989, ch. 126, art. 10, § 1.)



Chapter 16-2-21.3 - Meetings with city and town councils.

§ 16-2-21.3 Meetings with city and town councils.  For the purposes of §§ 16-2-21 and 16-2-21.2, the term "town or city council" means the town or city council or other elected body charged by either local charter or public law with either preparing the budget for submission to town meeting or for final adoption of the budget. Meetings between the town or city council, as defined, and the school committee shall be held under the provision of law governing the meetings of the council. The school committee of a regional school district shall meet independently with the council of each town or city within the regional school district.

History of Section.
(P.L. 1986, ch. 13, § 2; P.L. 1988, ch. 84, § 71.)



Chapter 16-2-21.4 - School budgets  Compliance with certain requirements.

§ 16-2-21.4 School budgets  Compliance with certain requirements.  (a) Notwithstanding any provision of the general or public laws to the contrary, whenever a city, town, or regional school committee determines that its budget is insufficient to comply with the provisions of § 16-2-21, 16-7-23, or 16-7-24, the city, town, or regional school committee shall adhere to the appropriated budget or the provisions of § 16-2-23 in the absence of an appropriated budget. The chairperson of the city, town, or regional school committee, in accordance with the provisions of § 16-2-9, shall be required to petition the commissioner, in writing, to seek alternatives for the district to comply with state regulations and/or provide waivers to state regulations and, in particular, those which are more restrictive than federal regulations that allow the school committee to operate with a balanced budget. Waivers which affect the health and safety of students and staff or which violate the provisions of chapter 24 of this title shall not be granted. The commissioner must consider alternatives for districts to comply with regulations and/or provide waivers to regulations in order that the school committee may operate with a balanced budget within the previously authorized appropriation. In the petition to the commissioner, the school committee shall be required to identify the alternatives to meet regulations and/or identify the waivers it seeks in order to provide the commissioner with the revised budget which allows it to have a balanced budget within the previously authorized appropriation. The commissioner shall respond within fifteen (15) calendar days from the date of the written petition from the school committee. If the commissioner does not approve of the alternatives to meet regulations or the waivers from regulations which are sought by the school committee, or if the commissioner does not approve of the modified expenditure plan submitted by the school committee, then: (1) within ten (10) days of receiving the commissioner's response, the school committee may submit a written request to the city or town council for the council of the municipality to decide whether to increase the appropriation for schools to meet expenditures. The decision to increase any appropriations shall be conducted pursuant to the local charter or the public law controlling the approval of appropriations within the municipality; or (2) in a regional school district, the chairperson of the school committee may, within ten (10) days of receiving the commissioner's response, submit a written request to the chief elected official of each of the municipalities to request that the city or town council in each of their respective towns meet to decide whether or not to increase the appropriation for schools to meet expenditures. The decision to increase any appropriations shall be conducted pursuant to the local charter or the public law controlling the approval of appropriations within the municipality.

(b) In the event of a negative vote by the appropriating authority, the school committee shall have the right to seek additional appropriations by bringing an action in the superior court for the county of Providence and shall be required to demonstrate that the school committee lacks the ability to adequately run the schools for that school year with a balanced budget within the previously authorized appropriation or in accordance with §§ 16-2-21, 16-2-23, 16-7-23, and 16-7-24. In no event shall any court order obtained by the school committee have force and effect for any period longer than the fiscal year for which the litigation is brought. Any action filed pursuant to this section shall be set down for a hearing at the earliest possible time and shall be given precedence over all matters except older matters of the same character. The court shall render its decision within thirty (30) days of the close of the hearings. Upon the bringing of an action in the superior court by the school committee to increase appropriations, the chief executive officer of the municipality, or in the case of a regional school district the chief elected officials from each of the member municipalities, shall cause to have a financial and performance audit in compliance with the generally acceptable governmental auditing standards of the school department conducted by the auditor general, the bureau of audits, or a certified public accounting firm qualified in performance audits. The results of the audit shall be made public upon completion and paid for by the school committee to the state or private certified public accounting firm.

(c) The auditor general shall select the auditor if the audit is not directly performed by his or her office.

History of Section.
(P.L. 1995, ch. 173, § 1; P.L. 2008, ch. 244, § 1.)



Chapter 16-2-21.5 - Notification of state school aid to school districts.

§ 16-2-21.5 Notification of state school aid to school districts.  Any requirement that the department of elementary and secondary education notify the local school districts of state education aid estimates prior to the submission of the governor's budget presentation is suspended until further action by the general assembly. The department shall provide state education aid estimates based upon the governor's budget submission and shall supplement these estimates upon the passage of the budget by the general assembly.

History of Section.
(P.L. 1996, ch. 100, art. 22, § 1.)



Chapter 16-2-21.6 - Collective bargaining fiscal impact statements.

§ 16-2-21.6 Collective bargaining fiscal impact statements.  (a) Prior to executing any collective bargaining agreement between a school committee and representatives of teachers and/or other school employees, the school committee in any municipality, or regional school district with an elected school committee, or the chief executive officer in any municipality with an appointed school committee shall prepare or cause to be prepared a collective bargaining fiscal impact statement. These statements shall set forth, in dollar amounts, estimates of the fiscal impact, during the term of the proposed agreement. No comment or opinion relative to the merits of the terms of the contract shall be included, except that technical or mechanical errors or defects may be noted.

(b) The fiscal impact statement and the awarded contract shall be publicized and shall be made immediately available upon ratification of the contract.

History of Section.
(P.L. 2008, ch. 100, art. 36, § 1; P.L. 2011, ch. 265, § 2.)



Chapter 16-2-23 - Expenditures pending annual appropriation.

§ 16-2-23 Expenditures pending annual appropriation.  The school committee, in the interval between the close of the city or town fiscal year and the making of the annual appropriations for the support of public schools, may expend for public school purposes the unexpended balance remaining in the treasury from the school appropriation of the expired fiscal year, and for each month a sum of money not exceeding one-twelfth ( 1/12) of the amount appropriated in the preceding year for the support of public schools, and the city or town treasurer shall pay orders drawn by the school committee in accordance with the provisions of this section from any money in the city or town treasury not otherwise appropriated.

History of Section.
(G.L. 1909, ch. 67, § 17; P.L. 1919, ch. 1804, § 1; G.L. 1923, ch. 70, § 29; G.L. 1938, ch. 178, § 29; G.L. 1956, § 16-2-23.)



Chapter 16-2-24 - Survey of city or town schools.

§ 16-2-24 Survey of city or town schools.  The state board of regents for elementary and secondary education may make or cause to be made a survey of the public schools of any city or town, and shall make the survey upon the request of the school committee of any city or town; provided, that the school committee shall share one-half ( 1/2) the cost of any survey that it requests and the state department of elementary and secondary education shall also share half of the cost. The board of regents for elementary and secondary education shall include in its annual report to the general assembly a summary of its findings upon the surveys with the recommendations as shall seem advisable.

History of Section.
(G.L. 1909, ch. 63, § 21; P.L. 1922, ch. 2234, § 6; G.L. 1923, ch. 65, § 6; G.L. 1938, ch. 176, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-2-24; P.L. 1962, ch. 35, § 1.)



Chapter 16-2-25 - Distribution of powers in Providence and Cranston.

§ 16-2-25 Distribution of powers in Providence and Cranston.  In the cities of Providence and Cranston the school committee of each city shall employ the superintendent and teachers, have charge and custody of all school buildings and school property, manage and regulate the schools, and draw all orders for the payment of their expenses from the money appropriated by the city council for the support of public schools; provided, that the city council of each city shall have the expenditure of all sums appropriated for the purchase of land for school purposes or for the improvement of the land or for the construction or repair of school buildings.

History of Section.
(P.L. 1896, ch. 420, § 2; G.L. 1909, ch. 73, § 6; P.L. 1915, ch. 1192, § 1; G.L. 1923, ch. 77, § 6; G.L. 1938, ch. 178, § 33; G.L. 1956, § 16-2-25.)



Chapter 16-2-26 - Special statutes prevailing.

§ 16-2-26 Special statutes prevailing.  Except as provided in this section, the provisions of this chapter are subject to the provisions of any special statutes respecting any particular city or town, none of which are repealed by this chapter.

History of Section.
(G.L. 1938, ch. 178, § 34; G.L. 1956, § 16-2-26.)



Chapter 16-2-27 - Eligibility for attendance  Kindergarten.

§ 16-2-27 Eligibility for attendance  Kindergarten.  Every child who has attained or will have attained five (5) years of age on or before September 1 of any school year shall be eligible to attend kindergarten during all the days that the kindergartens are in session during the school year.

History of Section.
(P.L. 1966, ch. 66, § 1; P.L. 1988, ch. 84, § 71; P.L. 2002, ch. 323, § 1.)



Chapter 16-2-28 - Eligibility for attendance  First grade.

§ 16-2-28 Eligibility for attendance  First grade.  Every child who has completed or will have completed six (6) years of life on or before September 1 of any school year shall be eligible to attend first grade during all the days that the public schools are in session during the school year. Every child shall be eligible to attend first grade only upon completion of a state recognized or accredited kindergarten program.

History of Section.
(P.L. 1966, ch. 66, § 1; P.L. 1988, ch. 84, § 71; P.L. 1988, ch. 642, § 1; P.L. 2003, ch. 393, § 1.)



Chapter 16-2-28.1 - Regulations.

§ 16-2-28.1 Regulations.  The commissioner of elementary and secondary education shall promulgate regulations, including criteria for eligibility for waiver, pertaining to § 16-2-28.

History of Section.
(P.L. 1988, ch. 642, § 2.)



Chapter 16-2-28.2 - Kindergarten multiple sessions.

§ 16-2-28.2 Kindergarten multiple sessions.  All public and private schools that provide multiple kindergarten sessions shall make every effort to give written notice to parents, thirty (30) days before the start of the school year, which kindergarten session their child has been placed.

History of Section.
(P.L. 1991, ch. 188, § 1.)



Chapter 16-2-30 - School lunch programs.

§ 16-2-30 School lunch programs.  All municipal school systems in this state shall make available, in their school lunch programs, low fat fortified milk with a milk fat content of one percent (1%) or less.

History of Section.
(P.L. 1973, ch. 219, § 1.)



Chapter 16-2-31 - School crossing guard equipment.

§ 16-2-31 School crossing guard equipment.  All municipal school systems in this state shall provide flags, belts, apparel, and devices to children acting in the capacity of school crossing guards, and this equipment shall be made from retro-reflective and/or fluorescent materials visible both day and night at three hundred feet (300') to approaching motorists using lawful low beam headlights.

History of Section.
(P.L. 1974, ch. 32, § 1; P.L. 1976, ch. 68, § 1.)



Chapter 16-2-32 - Policy manual for school committee.

§ 16-2-32 Policy manual for school committee.  (a) All school committees in the state will have a policy manual. The policy manual will have all school committee policies in writing, properly indexed, and kept up to date. The policy manuals will be a source used to govern each school system. At least one policy manual will be available to the faculty and staff in each school library. At least one policy manual will be available for public reference at each administrative building and public library.

(b) There is appropriated the sum of one hundred thousand dollars ($100,000), from money not otherwise appropriated, to the department of elementary and secondary education to implement a school committee/administrator training program.

History of Section.
(P.L. 1977, ch. 203, § 1; P.L. 1977, ch. 642, § 1.)



Chapter 16-2-33 - City of Woonsocket  Compensation to school committee members.

§ 16-2-33 City of Woonsocket  Compensation to school committee members.  The city council of the city of Woonsocket shall appropriate a sum certain and annually determine salaries for the chairperson and members of the school committee for the city of Woonsocket.

History of Section.
(P.L. 1999, ch. 394, § 1; P.L. 1999, ch. 503, § 1.)



Chapter 16-2-33.1 - City of Woonsocket  School dress code.

§ 16-2-33.1 City of Woonsocket  School dress code.  The Woonsocket school committee, in conjunction with the superintendent, may adopt a school dress code for Woonsocket elementary, middle and high school students; provided, that:

(1) the principal, staff and parents have had an opportunity to offer suggestions and comments;

(2) the dress code shall be adopted at a time determined by the school committee, and the school committee shall give notice to the parents three (3) months before a dress code is required; and

(3) that on days when a nationally recognized youth organization has a scheduled function students participating in this organization shall be exempt from the dress code on that day.

History of Section.
(P.L. 2009, ch. 179, § 1.)



Chapter 16-2-34 - Central Falls School District board of trustees.

§ 16-2-34 Central Falls School District board of trustees.  (a) There is hereby established a seven (7) member board of trustees, which shall govern the Central Falls School District. With the exception of those powers and duties reserved by the commissioner of elementary and secondary education, and the board of regents for elementary and secondary education, the board of trustees shall have the powers and duties of school committees. Notwithstanding any provision of law to the contrary, the commissioner of elementary and secondary education, as the executive agent of the board of regents for elementary and secondary education, is authorized to exercise in whole or in part care, control, and management over the public schools of the Central Falls school district within the scope of authority of the board of trustees and board of regents, whenever the commissioner deems such intervention to be necessary and appropriate.

(b) The board of regents for elementary and secondary education shall appoint the members of the board of trustees from nominations made by the commissioner of elementary and secondary education. The chairperson shall also be selected in this manner. The board of regents shall determine the number, qualifications, and terms of office of members of the board of trustees, provided however, that at least four (4) of the members shall be residents of the city and parents of current or former Central Falls public school students. The remaining three (3) shall be appointed at large.

(c) The board of regents shall provide parameters for overall budget requests, approve the budget, and otherwise participate in budget development.

(d) The commissioner of elementary and secondary education shall recommend parameters for overall budget requests, recommend a budget, and otherwise participate in budget development.

(e) The commissioner shall approve the process for selection of the superintendent.

(f) The board of trustees shall meet monthly and serve without compensation. The board of trustees shall have broad policy making authority for the operation of the school, as well as the following powers and duties:

(1) To identify the educational needs of the district;

(2) To develop educational policies to meet the needs of students in the school district;

(3) To appoint a superintendent to serve as its chief executive officer and to approve assistant and associate superintendents from nominations made by the superintendent;

(4) To provide policy guidance and otherwise participate in budget development; and

(5) To develop staffing policies which ensure that all students are taught by educators of the highest possible quality.

(g) The superintendent shall serve at the pleasure of the board of trustees with the initial appointment to be for a period of not more than three (3) years; provided, however, that the terms and conditions of employment are subject to the approval of the board of regents for elementary and secondary education.

(h) It shall be the responsibility of the superintendent to manage and operate the school on a day-to-day basis. The superintendent's duties shall include the following:

(1) To be responsible for the care, supervision, and management of the schools;

(2) To recommend to the board of trustees educational policies to meet the needs of the district, and to implement policies established by the board of trustees;

(3) To present nominations to the board of trustees for assistant and associate superintendents and to appoint all other school personnel;

(4) To provide for the evaluation of all school district personnel;

(5) To establish a school based management approach for decision making for the operation of the school;

(6) To prepare a budget and otherwise participate in budget development as required, and to authorize purchases consistent with the adopted school district budget;

(7) To report to the board of trustees, on a regular basis, the financial condition and operation of the schools, and to report annually on the educational progress of the schools;

(8) To establish appropriate advisory committees as needed to provide guidance on new directions and feedback on the operation of the schools;

(9) With policy guidance from the board of trustees and extensive involvement of the administrators and faculty in the school, to annually prepare a budget. The board of trustees shall approve the budget and transmit it to the commissioner. The board of regents for elementary and secondary education, upon recommendation of the commissioner of elementary and secondary education, shall provide parameters for the overall budget request. Based on review and recommendation by the commissioner, the board of regents shall approve the total budget and incorporate it into its budget request to the governor and to the general assembly. Line item budgeting decisions shall be the responsibility of the superintendent; and

(10) To negotiate, along with the chairperson of the board of trustees and his or her appointed designee, all district employment contracts, which contracts shall be subject to the approval of the commissioner of elementary and secondary education with the concurrence of the board of regents.

(i) Nothing in this section shall be deemed to limit or otherwise interfere with the rights of teachers and other school employees to bargain collectively pursuant to chapters 9.3 and 9.4 of title 28, to exercise rights afforded under any statute including, but not limited to, Title 16, or to allow the commissioner, board of trustees or the superintendent to abrogate any agreement by collective bargaining.

(j) The appointment of the special state administrator for the Central Falls School District and the Central Falls School District Advisory Group, created by chapter 312 of the Rhode Island Public Laws of 1991, will no longer be in effect upon the selection and appointment of the board of trustees created in this section. All powers and duties of the special state administrator and the Central Falls School District Advisory Group are hereby transferred and assigned to the board of trustees created in this section, upon the selection and appointment of that board.

History of Section.
(P.L. 2002, ch. 204, § 1; P.L. 2012, ch. 241, art. 12, § 1.)






Chapter 16-2.1 - Civic Education Commission

Chapter 16-2.1-1 - Civic education commission.

§ 16-2.1-1 Civic education commission.  There is hereby created a permanent commission to be known as the Rhode Island Permanent Commission on Civic Education to consist of twenty-four (24) members; three (3) of whom shall be from the house of representatives, not more than two (2) from the same political party, to be appointed by the speaker; three (3) of whom shall be from the senate, not more than two (2) from the same political party, to be appointed by the senate president; one of whom shall be the Rhode Island secretary of state, or designee; two (2) of whom shall be teachers or representatives of teachers, one of whom shall be a member of the National Education Association of Rhode Island, to be appointed by the speaker, and one of whom shall be a member of the American Federation of Teachers, to be appointed by the senate president; one of whom shall be a member of the Superintendent's Association, or Principal's Association, to be appointed by the speaker; one of whom shall be the director of the Rhode Island Historical Society, or designee; one of whom shall be the Rhode Island state archivist, or designee; one of whom shall be the commissioner of elementary and secondary education, or designee; one of whom shall be the director of legislative press and public information bureau, or designee; one of whom shall be from the Black Heritage Society, to be appointed by the speaker; one of whom shall be from the International Institute of Rhode Island to be appointed by the senate president; and one of whom shall be a school librarian/media specialist to be appointed by the speaker; one of whom shall be a teacher at a parochial/private school institution to be appointed by the speaker; one of whom shall be the director of museum and program at the Rhode Island Heritage Harbor Museum, or designee; one of whom shall be the director of Rhode Island Committee for the Humanities, or designee; one of whom shall be the director of the Pell Center for International Relations and Public Policy, or designee; one of whom shall be the director of the Rhode Island Latino Civic Fund, or designee; and one of whom shall be the executive director of the Civics First Organization, or designee; and one of whom shall be the director of the Center for Civic Education, or designee.

History of Section.
(P.L. 2001, ch. 388, § 1; P.L. 2004, ch. 477, § 1; P.L. 2004, ch. 543, § 1.)



Chapter 16-2.1-2 - Powers and duties.

§ 16-2.1-2 Powers and duties.  (a) The commission is empowered to appoint committees to study specialized areas of concern and to report their findings and recommendations to the commission; provided, however, that one of these committees shall be a Rhode Island history committee.

(b) All departments and agencies of the state shall furnish advice and information, documentary and otherwise, to the commission and its agents as may be necessary or desirable to facilitate the purposes of this chapter.

(c) The commission shall report its findings and/or recommendations to the speaker of the house of representatives, the senate majority leader, and the commission of elementary and secondary education.

(d) Nine (9) members of the commission shall constitute a quorum.

(e) The commission shall meet at least four (4) times per year.

History of Section.
(P.L. 2001, ch. 388, § 1.)



Chapter 16-2.1-3 - Definitions.

§ 16-2.1-3 Definitions.  As used in this chapter, "civic education" means the goal of education in civic and government is informed, responsible participation in political life by competent citizens committed to the fundamental values and principles on American constitutional democracy. Their effective and responsible participation requires the acquisition of a body of knowledge and of intellectual and participatory skills. Effective and responsible participation also is furthered by development of certain dispositions or traits of character that enhance the individual's capacity to participate in the political process and contribute to the healthy functioning of the political system and improvement of society.

History of Section.
(P.L. 2001, ch. 388, § 1.)






Chapter 16-3 - Establishment of Regional School Districts

Chapter 16-3-1 - Purpose of chapter.

§ 16-3-1 Purpose of chapter.  The purpose of this chapter is to assist communities within the state to operate schools on a more efficient and economic basis through the development of regional school districts and to enhance the services of the schools in line with present day needs.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-2 - Purposes of regional school district schools.

§ 16-3-2 Purposes of regional school district schools.  Regional school districts may be organized for the establishment of schools for the purposes enumerated in this section:

(1) To operate all schools and educational services;

(2) To operate elementary or secondary schools;

(3) To operate vocational or technical schools;

(4) To operate a community college; and

(5) To operate other schools as the people of the regional school district may determine, subject to the approval by the board of regents for elementary and secondary education.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-3 - Regional school educational services.

§ 16-3-3 Regional school educational services.  Regional school districts formed under the provisions of this chapter to operate any one of the types of schools listed in § 16-3-2 may establish any one or more of the following types of services for all the pupils of the regional school district if so specified in the agreement:

(1) To provide education for individuals with disabilities;

(2) To provide transportation for all schools in the regional district;

(3) To provide school health services;

(4) To provide guidance services;

(5) To provide either general supervisory services for all the schools of the area or supervisory services in some special field such as vocational education; and

(6) To provide other educational services as the people of the regional district may determine, subject to approval by the commissioner of elementary and secondary education.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1999, ch. 83, § 22; P.L. 1999, ch. 130, § 22.)



Chapter 16-3-3.1 - Creation of regional school district planning board.

§ 16-3-3.1 Creation of regional school district planning board.  (a) The commissioner of elementary and secondary education shall order the creation of a regional school district planning board for the purpose of conducting a study of the feasibility of regionalization or other cooperative ventures if any of the following conditions are found to exist:

(1) High school enrollments are below or are projected to be less than one hundred (100) per grade;

(2) Per pupil spending is sixty-six percent (66%) or less of the statewide average for three (3) consecutive years;

(3) The appropriating authority finds that the community does not have the fiscal and economic capacity to provide educational programs consistent with law and regulations, based on factors included but not limited to per pupil assessed valuation, and personal income;

(4) The commissioner of elementary and secondary education determines that a school district does not have the capacity to comply with the Basic Education Program (BEP).

(b) In ordering the creation of a regional school district planning board the commissioner shall determine which cities or towns will be required to participate.

(c) In mandating a regionalization study, the commissioner should make certain that the study address the following questions:

(1) Will regionalization allow the cities or towns to offer a complete K through 12 educational program (in particular, if the town or city currently "tuitions out" some of its students)?

(2) Will regionalization allow the school system to offer a more comprehensive and/or diversified program for high school students (i.e., advanced language, mathematics, etc., specialized and/or remedial courses)?

(3) Will regionalization, by its size alone, allow savings through "economies of scale"?

(4) What effect will regionalization have on transportation costs for the school district and transportation times for students?

(5) What effect will regionalization have on class size and will that be beneficial or detrimental to the students' classroom performance, socialization skills, and/or participation in school activities?

(6) How will "spending per pupil" change with regionalization?

(7) Are there weaknesses in the curriculum or programs within a district that can be remedied by regionalization with a district with compensating strengths?

(8) What effect will existing labor contracts and bargaining agreements have on regionalization efforts?

(9) What new or diverse facility requirements will be needed if regionalization occurs and what are the costs of these facilities?

(10) What effect will regionalization have on disadvantaged and special populations within the districts?

(11) Will extracurricular activities and/or the student support services (guidance, library, etc.) be enhanced by regionalization?

(12) Will regionalization permit sufficient "local control" for all districts involved to assure parents that they have some influence on the education of their children?

(13) Will regionalization take into effect the unique socio-economic and cultural heritage of the participating cities and/or towns?

(14) Will regionalization have any effect on the vocational education program?

(15) Do comparative studies of regionalization in similar areas show improved school quality? and

(16) Do the regionalization plans take into effect projected demographic trends?

(d) The regional school district planning board shall report its findings within eighteen (18) months of its creation.

History of Section.
(P.L. 1988, ch. 336, § 6; P.L. 1989, ch. 269, § 1.)



Chapter 16-3-4 - Creation of planning committee  Appropriations.

§ 16-3-4 Creation of planning committee  Appropriations.  (a) Any city or town, by majority vote of its appropriating authority, may create a special unpaid committee to be known as a regional school district planning committee, to consist of three (3) members, two (2) of whom shall be appointed by the president of the city or town council and one of whom shall be appointed by the chairperson of the school committee; and shall at the same meeting appropriate for the expense of the committee a sum, not exceeding one tenth of one percent (.1%) of the assessed valuation of the city or town in the preceding year.

(b) The committee may consist of more than three (3) members; if this is the case then two-thirds (2/3) shall be appointed by the president of the city or town council, and the remaining members by the chairperson of the school committee.

(c) In cities and towns where the mayor or town administrator is directly elected, the committee shall be appointed in equal numbers of members by the mayor or town administrator, president of the city or town council, and chairperson of the school committee.

History of Section.
(P.L. 1955, ch. 3511, § 1; G.L. 1956, § 16-3-1; G.L. 1956, § 16-3-4; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-5 - Formation of regional planning board.

§ 16-3-5 Formation of regional planning board.  Regional school district planning committees from any two (2) or more cities or towns may join together to form a regional school district planning board or boards. A regional school district planning board shall organize immediately upon its formation by the election of a chairperson, vice-chairperson, and secretary treasurer.

History of Section.
(P.L. 1955, ch. 3511, § 1; G.L. 1956, § 16-3-2; G.L. 1956, § 16-3-5; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-6 - Studies and reports by planning board.

§ 16-3-6 Studies and reports by planning board.  It shall be the duty of the regional school district planning board to study the advisability of establishing a regional school district, its organization, operation, and control, and of constructing, maintaining, and operating a school or schools and the types of services to be performed by the school or schools to serve the needs of the district; to estimate the construction and its operating costs; to investigate the methods of financing the school or schools, and any other matters pertaining to the organization and operation of a regional school district; and to submit a report of its findings and recommendations to the city or town councils of the several participating cities or towns. Planning boards created under § 16-3-3.1 shall include in their report the items listed in § 16-3-3.1.

History of Section.
(P.L. 1955, ch. 3511, § 2; G.L. 1956, § 16-3-3; G.L. 1956, § 16-3-6; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-7 - Recommendations as to establishment of regional district.

§ 16-3-7 Recommendations as to establishment of regional district.  The regional district planning board may recommend that there shall be established a regional school district which may include all the cities or towns represented by its membership, or alternatively, any specified combination of the cities or towns. If the regional district planning board so recommends, it shall submit a proposed agreement or agreements setting forth as to each alternative recommendation, if such be made, the following:

(1) The number, composition, method of selection, and terms of office of the members of the regional district school committee.

(2) The cities or towns in which the regional district school or schools are to be located.

(3) The type of regional district school or schools and the type of services to be undertaken by the regional school district.

(4) The method of apportioning the expenses of the regional school district, and the method of apportioning the costs of school construction, including any interest and retirement of principal of any bonds or other obligations issued by the district among the several cities or towns comprising the district, and the time and manner of payment of the shares of the several cities or towns of the expenses.

(5) The method by which school transportation shall be provided, and if transportation is to be furnished by the district, the manner in which the expenses shall be borne by the several cities or towns.

(6) The terms by which any city or town may be admitted to or separated from the regional school district.

(7) The method by which the agreement may be amended.

(8) The detailed procedure for the preparation and adoption of an annual budget.

(9) Any other matters, not incompatible with law, which the board may deem advisable.

History of Section.
(P.L. 1955, ch. 3511, § 3; G.L. 1956, § 16-3-4; G.L. 1956, § 16-3-7; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-7.1 - Equalized representation.

§ 16-3-7.1 Equalized representation.  Any other provisions of this chapter or any other general or public law to the contrary notwithstanding, members of the regional district school committee shall be selected from voting districts as nearly equal in population as is practicable within each city or town in the district, and member cities or towns in the districts shall be entitled to representation on the school committee in proportion to their population.

History of Section.
(P.L. 1970, ch. 225, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-7.2 - Transfer of North Providence school department.

§ 16-3-7.2 Transfer of North Providence school department.  The North Providence school department shall be transferred from the Providence vocational area to the William E. Davies vocational area.

History of Section.
(P.L. 1988, ch. 298, § 1.)



Chapter 16-3-8 - Submission of agreement to board of regents for elementary and secondary education and the cities or towns.

§ 16-3-8 Submission of agreement to board of regents for elementary and secondary education and the cities or towns.  Copies of the agreement drawn by the regional district planning board in accordance with § 16-3-7 shall be submitted to the state board of regents for elementary and secondary education for review and recommendation to the several cities or towns for their acceptance.

History of Section.
(P.L. 1955, ch. 3511, § 3; G.L. 1956, § 16-3-4; G.L. 1956, § 16-3-8; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-9 - Action by city or town on recommendations.

§ 16-3-9 Action by city or town on recommendations.  Each city or town council of the respective cities or towns shall, upon receipt of a recommendation that a regional school district should be formed, and of a proposed agreement submitted in accordance with the provisions of §§ 16-3-4 to 16-3-8, and with the approval required by § 16-3-8, direct the city or town clerk to cause the question of accepting the provisions of this and the following sections and the proposed agreement or agreements to be placed on the official warrant for the warning and calling of a special or annual financial town meeting or referendum to be held in either case within six (6) months after receipt of the recommendation by the city or town council, in substantially the following form:

"Shall the city or town accept the provisions of chapter 3 of title 16, providing for the establishment of a regional school district, together with the cities or towns of ]]]]]]]] and ]]]]]]]], and the construction, maintenance, and operation of regional schools by the district in accordance with the provisions of a proposed agreement filed with the city or town council?"

History of Section.
(P.L. 1955, ch. 3511, § 4; G.L. 1956, § 16-3-5; G.L. 1956, § 16-3-9; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-10 - Acceptance by voters  Establishment of regional school district.

§ 16-3-10 Acceptance by voters  Establishment of regional school district.  If a majority of the voters voting on the question in each of the several cities or towns shall vote in the affirmative to accept this chapter, the provisions of this chapter shall apply, and the proposed regional school district shall be deemed to be established in accordance with the terms of the agreement adopted.

History of Section.
(P.L. 1955, ch. 3511, § 4; G.L. 1956, § 16-3-6; G.L. 1956, § 16-3-10; P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-11 - School committees of regional school districts  Powers and duties.

§ 16-3-11 School committees of regional school districts  Powers and duties.  (a) A regional school district established under the provisions of § 16-3-10 shall be a body politic and corporate with all the powers and duties conferred by law upon school committees and with the following additional powers and duties:

(1) To adopt a name and a corporate seal.

(2) To sue and be sued but only to the same extent and upon the same conditions that a city or town may sue or be sued.

(3) To acquire by purchase, gift, or other means of transfer or by condemnation, land, and improvements within the district as a site for a school or schools. To acquire also by this method the rights of way and other easements as may be required in connection with the use of the site.

(ii) For the purpose of acquiring land by condemnation for the site, the regional district is given all the powers conferred upon cities or towns for the condemnation of land for school purposes by § 16-9-5; provided, that the amount of land taken by the committee may exceed five (5) acres but shall not exceed thirty (30) acres for any one building site. The description, plat, and statement of the land taken under this chapter shall be signed by the chairperson of the regional district school committee and filed in the records of land evidence as provided in § 16-9-6. The owners of land or any persons entitled to any estate or interest in it taken by the committee shall have the same right of petition, the right of jury trial, and all other rights under the provisions of §§ 16-9-7 and 16-9-8.

(iii) Upon the filing of the description, plat, and statement of the land taken, the title to the land shall vest absolutely and in fee simple in the regional school district notwithstanding that any of the land taken is devoted to a public use, and the district, acting by and through the district committee and its duly authorized agents, may immediately enter and take possession of the land without any process of law required by statute or common law, and remove any or all buildings, property, or other impediments, and occupy, use, and improve the land for the purposes of this chapter notwithstanding any other provision of law.

(iv) The district, through its committee, is authorized and empowered to pay for the cost of acquiring land for the school site from the proceeds received from the sale of bonds issued pursuant to the provisions of this chapter, whether the property is acquired by purchase or by condemnation, or partly by purchase and partly by condemnation.

(4) To secure competent architectural and engineering services for the taking of surveys, the preparation of plans and specifications for the construction and equipment of a school or schools in the district, and to employ clerical assistance as may be necessary.

(5) To construct, furnish, and equip schools and improve the grounds upon which the schools are located and to make additions to the schools as may be needed.

(6) To make all contracts and agreements that may be necessary for the exercise of the powers vested in the district school committee by subdivisions (3), (4), and (5) of this subsection;

(7) To issue under its corporate name and seal bonds in serial form to an amount not exceeding the debt limits as described in this chapter. The bonds shall be signed by the chairperson and treasurer of the regional school district committee; the principal and interest shall be payable in any coin or currency of the United States that, at the time of payment, is legal tender for public and private debts, and the debt secured by the bonds shall be obligatory on the district to the same extent as other debts lawfully contracted by the district.

(8) To borrow temporarily and to issue temporary notes of the district, the proceeds of which shall be used only for the purposes set forth in subdivisions (3), (4), and (5) of this subsection. Each authorized issue shall constitute a separate loan. Each issue may be for a period of not more than three (3) years and notes issued for a shorter period may be refunded or renewed from time to time by the issue of other temporary notes maturing within the required period of three (3) years, provided, that the period from the date of issue of the original loan to the date of maturity of the refunding or renewal loans shall not be more than three (3) years. Temporary notes of the district shall be signed by the chairperson and treasurer of the regional district school committee, and may bear interest or be sold at a discount. The period and discount or interest rate and other particulars of the temporary notes shall be fixed by the district committee. The temporary notes and renewal notes, including interest or discount on the notes and the expense of preparing, issuing, and marketing the notes, shall, unless otherwise taken care of, be funded by the issue of serial bonds under the provisions of subdivision (7) of this subsection. The aggregate principal amount of temporary notes issued and outstanding under this subdivision shall not at any time exceed the sum of the serial bonds authorized to be issued.

(9) To incur temporary debt after the district school or schools are constructed and in operation in anticipation of revenue to be received.

(10) To apply for and receive, accept, and use any state or federal funds or assistance, or both, as may be provided, whether in the form of a grant or a loan, or both, on the same basis as other school districts, but subject to the provisions of this chapter; to receive, accept, and use any gift from private sources; to receive and disburse funds for any district purpose.

(11) To publish an annual report containing a detailed financial statement showing the total receipts and expenditures of the period covered by the report together with additional information relating to the maintenance and operating of the school or schools as may be deemed necessary by the regional district school committee.

(12) To engage legal counsel.

(13) To engage and employ a superintendent of the district who may also be a principal of a district school or schools on a contractual basis for either a definite or indefinite term as the regional school district school committee shall decide. The person employed shall have all the powers and duties imposed upon a superintendent of schools by law.

(b) The powers, duties, and liabilities of a regional school district as set forth in this chapter, together with any other powers and duties pertaining to school committees prescribed by the laws of this state and not inconsistent with the provisions of this chapter, shall be vested in and exercised by a regional district school committee organized in accordance with the terms of the agreement. The committee shall choose by ballot a chairperson from its membership. It shall also appoint a clerk and a treasurer who may be the same person, and who need not be a member or members of the committee. The treasurer shall receive and take charge of all money belonging to the district and shall pay all bills and indebtedness of the district that have been approved by the committee; provided, that expenditures, encumbrances, and accruals shall not in any fiscal year exceed the total revenue belonging to the district. Should the treasurer estimate that actual expenses may exceed total available revenue in any fiscal year, he or she shall notify the school committee and the superintendent of schools, and the chief elected officials of the cities or towns. Purchase orders or financial commitments shall not be authorized even on the order of the school committee unless it can be proven that there will not be an excess of expenditures, encumbrances, and accruals over revenues. The clerk and the treasurer shall give bond to the district in the sum and with the surety as shall be satisfactory to the committee and conditioned for the faithful performance of the duties of the office.

(c) Nothing contained in this section shall be construed to prohibit a regional district school committee from negotiating and contracting with school employees and teachers for services to be rendered in the ensuing fiscal years pursuant to chapters 9.3 and 9.4 of title 28.

(d) The regional district school committee shall annually cause an audit to be made of the accounts of the regional school district and on completion of each audit, a report shall be made to the chairperson of the committee.

(e) Notwithstanding any provisions of the general laws to the contrary, the requirement defined in this subsection shall apply. The school committee of each school district shall be responsible for maintaining a school budget which does not result in a debt.

(2) The school committee shall, within thirty (30) days after the close of the first and second quarters of the state's fiscal year, adopt the budget as may be necessary to enable it to operate without incurring a debt, as described in subdivision (1) of this subsection.

(3) In the event that any obligation, encumbrance or expenditure by a superintendent of schools or a school committee is in excess of the amount budgeted or that any revenue is less than the amount budgeted, the school committee shall within five (5) working days of its discovery of potential or actual over expenditure or revenue deficiency, submit a written statement of the amount of and cause for the over obligation or over expenditure or revenue deficiency to the town council president and such other person who by local charter or statute serves as the city or town's executive officer; the statement shall further include a statement of the school committee's plan for corrective actions necessary to meet the requirements of subdivision (1) of this subsection. The plan shall be approved by the auditor general.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1980, ch. 152, § 3; P.L. 1981, ch. 397, § 1; P.L. 1988, ch. 84, § 72; P.L. 1988, ch. 336, § 5; P.L. 1991, ch. 44, art. 44, § 2.)



Chapter 16-3-12 - Regional school district financial meeting  Special meetings.

§ 16-3-12 Regional school district financial meeting  Special meetings.  (a) The regional school district financial meeting to which all the voters qualified to vote in their respective cities or towns on any proposition for the imposition of a tax or the expenditure of money shall be held on the first Monday in February of each year at eight o'clock (8:00) p.m. at the regional school district high school or any other location that the regional school district committee may publicly designate in advance; provided, however, that:

(1) The Exeter-West Greenwich regional school district meeting shall be held on the second (2nd) or third (3rd) Monday of April of each year at the discretion of the school committee at seven o'clock (7:00) p.m.; and

(2) The Chariho Regional School District meeting for the calendar year 2002 only shall be held no later than March 23, 2002 at a time and date to be determined by the regional district school committee. The regional district school committee shall prepare and approve a budget no later than thirty (30) days prior to the annual meeting date. The regional district school committee shall adopt a final proposed budget no later than ten (10) days prior to the annual meeting date and the treasurer of the regional school district shall certify the charge per pupil to each district treasurer by April 9, 2002.

(b) Special meetings may be called by vote of the regional school district committee or upon petition of two hundred (200) district voters filed in writing with the committee; provided, however, that for the Exeter-West Greenwich Regional School District, a petition of five percent (5%) of registered voters shall be required to call a special meeting and the petition must be filed on or before May 15 of any year. The petition shall be presented in proper format with the signature, the printed name and the address of each registered voter, to the school committee at a duly convened school committee meeting.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1970, ch. 149, § 1; P.L. 1991, ch. 16, § 1; P.L. 1991, ch. 380, § 1; P.L. 1992, ch. 3, § 1; P.L. 1993, ch. 3, § 1; P.L. 1993, ch. 13, § 1; P.L. 1993, ch. 14, § 1; P.L. 1994, ch. 4, § 1; P.L. 1995, ch. 8, § 1; P.L. 1995, ch. 11, § 1; P.L. 1996, ch. 9, § 1; P.L. 1997, ch. 4, § 1; P.L. 1997, ch. 7, § 1; P.L. 1998, ch. 5, § 1; P.L. 1999, ch. 3, § 1; P.L. 2000, ch. 6, § 1; P.L. 2000, ch. 7, § 1; P.L. 2001, ch. 2, § 1; P.L. 2001, ch. 4, § 1; P.L. 2001, ch. 86, § 27; P.L. 2002, ch. 11, § 1; P.L. 2002, ch. 12, § 1; P.L. 2004, ch. 47, § 1; P.L. 2004, ch. 230, § 1; P.L. 2006, ch. 114, § 1; P.L. 2006, ch. 197, § 1.)



Chapter 16-3-13 - Powers of regional school district financial meeting.

§ 16-3-13 Powers of regional school district financial meeting.  The regional school district financial meeting shall determine the regional school district budget as to overall amounts, the decision as to the levying of taxes covering the functions of the regional school district, the purchase of land and the construction of buildings, the extension of the scope of the functions of the regional school district as approved by the board of regents for elementary and secondary education, and the election of members to the regional school district school committee.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-14 - Regional representatives.

§ 16-3-14 Regional representatives.  In cities and towns that do not have a regional school district financial meeting, the regional school committee or an alternative mechanism approved by the board of regents for elementary and secondary education shall determine the regional school district budget as to overall amounts, the purchase of land, and the construction of buildings.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-15 - Moderator and clerk.

§ 16-3-15 Moderator and clerk.  The moderator of the regional school district financial meeting shall be the chairperson of the regional school district committee and the clerk of the meeting shall be the clerk of the regional school district committee.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-16 - Operation expenses.

§ 16-3-16 Operation expenses.  The school district financial meeting or the regional representatives under the provisions of § 16-3-14 shall not be subject to tax limitations for operational purposes except as specifically provided in the agreement.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-17 - Capital outlay debt limitation.

§ 16-3-17 Capital outlay debt limitation.  The regional school district financial meeting or regional representatives under the provisions of § 16-3-14 shall be subject to the statutory debt limit for incurring debt for capital outlay purposes in those regional school districts embracing all the educational functions of the area to ten percent (10%) of the full valuation of the taxable real property within the district as determined by the department of administration. If this results in increasing the debt requirements over the debt limits of any town or city which represents less than half (1/2) of the true valuation of the regional school district, this shall not be considered as a violation of the debt limit in the town or city.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-18 - Transfer and use of plant.

§ 16-3-18 Transfer and use of plant.  In any instance where the regional school district embraces functions formerly performed by towns and cities within their borders which require the utilization of a plant, the plant shall be transferred to the regional school district or rented by it, and if transferred the regional school district shall assume responsibility for the servicing of outstanding debts on the plant.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-19 - Costs of operation  Payment of debts  Apportionment among district members.

§ 16-3-19 Costs of operation  Payment of debts  Apportionment among district members.  (a) The cost of the operation of a regional school district and the cost of payment of an indebtedness of the regional school district authorized by the regional school district financial meeting or regional representatives under the provisions of § 16-3-14 shall be borne by the member towns and/or cities that comprise the regional school district in that proportion that the equalized weighted assessed valuation of the property of the towns and cities that lie within the regional school district as determined from the latest figure certified by the department of revenue bears to the total equalized weighted assessed valuation of the total property of the regional school district, or, if the figures from the department of revenue are not available, the latest figures on equalized weighted assessed valuation used by the state department of elementary and secondary education in determining equalization aid under chapter 7 of this title shall be used.

(2) However, the apportionment of the cost of operating a regional school district and the cost of paying indebtedness may be determined by the members towns and/or cities that comprise the regional school district in a manner approved by a majority vote within each member community.

(b) On or before March 1 in each year the treasurer of the regional school district shall determine the proportionate share of the cost of the operation and the cost of the capital debt service payments of the regional school district for the next regional school district fiscal year to be borne by the towns and/or cities that comprise the regional school district in the manner prescribed in subsection (a) of this section, and he or she shall notify the town or city treasurer of the towns and/or cities comprising the regional school district of the total amount of money necessary to be raised from the regional school district taxpayers of each town or city for the operation of the regional school district for the fiscal year following.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 84, § 72; P.L. 1988, ch. 336, § 5; P.L. 2006, ch. 246, art. 38, § 2.)



Chapter 16-3-20 - Appropriations by member towns.

§ 16-3-20 Appropriations by member towns.  (a) Each city or town that is a member of a regional school district shall annually appropriate a sum sufficient to pay its proportionate share of the interest on the bonds and notes issued and outstanding under authority of this chapter, and also to pay its proportionate share of the principal of the bonds and notes maturing in any one year until the bonds and notes are fully paid.

(b) Each city or town that is a member of the district shall annually appropriate a sum sufficient to pay its proportionate share of the operation of the regional school district in accordance with the terms of the agreement.

History of Section.
(P.L. 1958, ch. 197, § 1; P.L. 1988, ch. 336, § 5.)



Chapter 16-3-21 - Payments by members.

§ 16-3-21 Payments by members.  The town or city treasurer of each town or city of the regional school district shall forward to the regional school district treasurer on July 1, October 1, January 1, and April 1 one-fourth (1/4) of the amount due for the operation of the regional school district for the fiscal year beginning July 1 from each town or city or parts thereof comprising the regional school district.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-22 - Regional school fiscal year.

§ 16-3-22 Regional school fiscal year.  The regional school district fiscal years shall begin on July 1.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-24 - Additional state assistance.

§ 16-3-24 Additional state assistance.  In the event the general assembly shall enact legislation providing for financial assistance to cities and towns for school construction or for assisting the cities and towns in servicing the debt already incurred for the construction of schools, any regional school district shall be entitled to share in the aid in the same manner as any city or town.

History of Section.
(P.L. 1958, ch. 197, § 1.)



Chapter 16-3-25 - Districts organized prior to 1959.

§ 16-3-25 Districts organized prior to 1959.  (a) A regional school district organized prior to January 1, 1959, shall be governed by the provisions of the act establishing it and the provisions of this chapter not inconsistent with it.

(b) Amendments to the date of financial district meetings shall not be considered inconsistent with acts establishing pre-1959 regional school districts provided those amendments are limited to one year only.

History of Section.
(P.L. 1958, ch. 197, § 2; P.L. 1992, ch. 6, § 1.)



Chapter 16-3-26 - Appropriation for regionalization studies.

§ 16-3-26 Appropriation for regionalization studies.  The cost of conducting the studies required under § 16-3-3.1 shall be borne by an annual state appropriation. The commissioner of elementary and secondary education shall establish regulations necessary to implement this section.

History of Section.
(P.L. 1988, ch. 336, § 6.)






Chapter 16-3.1 - Cooperative Service Among School Districts

Chapter 16-3.1-1 - Purpose of this chapter.

§ 16-3.1-1 Purpose of this chapter.  The purpose of this chapter is threefold: to assist school districts within the state to establish cooperative service operations and the method of administering those operations; to provide for the delivery of administrative and instructional services desired by school districts; and to provide that the department of elementary and secondary education offer technical assistance to carry out the purpose of this chapter.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-2 - Agreements.

§ 16-3.1-2 Agreements.  (a) Any school committee, acting for or on behalf of its district, may enter into an agreement with one or more other school committees to conduct jointly instructional education programs and/or administrative functions, provided that the agreement has been reviewed and is recommended by the commissioner of elementary and secondary education and has the approval of each participating school committee.

(b) The department of elementary and secondary education shall provide technical assistance to any school districts expressing interest in the formation of cooperative services. It shall review proposed agreements and make recommendations prior to the submission of the agreements to the commissioner of elementary and secondary education for his or her consideration.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-3 - Rules and regulations.

§ 16-3.1-3 Rules and regulations.  The board of regents for elementary and secondary education shall adopt regulations regarding all aspects of the agreement. Each agreement shall fully describe the services to be rendered, the terms by which each school district shall share in the cost of the services, and shall provide for a method of governing the services which services shall be considered a part of the public school system.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-4 - Financial incentives.

§ 16-3.1-4 Financial incentives.  The board of regents for elementary and secondary education may provide for special grants which it may deem necessary to stimulate the formation of cooperative service arrangements, and it may establish the level of subsidy that it deems appropriate to continue the operation of any cooperative service area.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-5 - Termination of participation.

§ 16-3.1-5 Termination of participation.  (a) Each original agreement shall provide for the disposition, upon termination, of any unencumbered funds, equipment, supplies, and property, real or personal, held pursuant to the agreement. The commissioner of elementary and secondary education shall resolve any and all disputes among participating school districts which the governing body is unable to resolve.

(b) Any school district that is a party to a cooperative service agreement may terminate its obligation at the end of any fiscal year by written notice to the commissioner of elementary and secondary education and all other parties, provided that notice is received at least six (6) months before the start of the state's next ensuing fiscal year.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-6 - Collective bargaining agreements unaffected.

§ 16-3.1-6 Collective bargaining agreements unaffected.  Nothing in this chapter shall allow any school district to abrogate any agreement reached by collective bargaining.

History of Section.
(P.L. 1975, ch. 246, § 1.)



Chapter 16-3.1-7 - Newport County regional special education program.

§ 16-3.1-7 Newport County regional special education program.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the towns of Middletown, Portsmouth, Tiverton, and Little Compton are authorized and empowered to continue their cooperative efforts to provide special education programs and diagnostic services required by law or regulation, and related functions, through participation in the Newport County regional special education program and, for that purpose, to assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board duties, responsibilities, and powers as the committees may deem necessary or desirable for the conduct, administration, and management of the regional special education program. In matters pertaining to the regional special education program, the regional board shall constitute and act as the school board referred to in chapter 24 of this title.

History of Section.
(P.L. 1979, ch. 310, § 1; P.L. 2003, ch. 433, § 1.)



Chapter 16-3.1-8 - Regional center collaborative  Northern Rhode Island.

§ 16-3.1-8 Regional center collaborative  Northern Rhode Island.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the cities and towns of Lincoln, Cumberland, Pawtucket, Central Falls, Woonsocket, Smithfield, North Smithfield, North Providence, Johnston, Foster, Glocester, Foster-Glocester regional school district, and Burrillville are authorized and empowered to continue and/or initiate cooperative efforts to provide special education programs and diagnostic services required by law or regulation, to utilize technology, including without limitation television, to provide limited interest curriculum, and to provide programs for the gifted and talented, all on a collaborative basis. The various school committees may assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board, any duties, responsibilities, and powers that the committees may deem necessary for the conduct, administration, and management of the regional center collaborative of northern Rhode Island.

The Northern Rhode Island Collaborative, as a nonprofit corporation, shall have all the powers provided in the R.I. Nonprofit Corporation Act (RI Gen. Laws § 7-6-1, et seq):

(1) To purchase, take, receive, lease, take by gift, or otherwise acquire, own, hold, mortgage, finance, improve, and use a certain parcel of realty and fixtures thereon located at 300 George Washington Highway, Smithfield, Rhode Island, and any parcels of realty contiguous thereto.

(2) To create a wholly-owned subsidiary entity for the purpose of facilitating any of the powers, duties and responsibilities referred to above.

History of Section.
(P.L. 1986, ch. 515, § 1; P.L. 2003, ch. 433, § 1; P.L. 2007, ch. 353, § 1; P.L. 2007, ch. 471, § 1.)



Chapter 16-3.1-9 - Regional collaborative.

§ 16-3.1-9 Regional collaborative.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the towns and school districts of Westerly, New Shoreham, Chariho regional school district, Narragansett, Jamestown, South Kingstown, North Kingstown, East Greenwich, and the Exeter-West Greenwich regional school district are authorized and empowered to continue and/or initiate cooperative efforts to provide services included but not limited to special education programs and diagnostic services required by law or regulation; to utilize technology without restriction; to provide limited interest curriculum; and to provide programs for the gifted and talented, all on a collaborative basis. The intent of the regional collaborative is to provide the opportunity for all children to receive educational services locally. The various school committees may assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board, any duties, responsibilities and powers that the committees may deem necessary for the conduct, administration, and management of the regional collaborative  southern Rhode Island. A bylaw committee shall be named by the commission to study the feasibility of creating a south county regional network center to provide multiple services for students with disabilities. The committee's membership should consist of three (3) special education directors, three (3) superintendents, three (3) parents, and two (2) other interested persons from the participating towns and school districts and any other person that the governing regional board may deem necessary. This regionalized collaborative shall enjoy any regionalized bonus aid wherever applicable to collaboratives or cooperative service areas.

History of Section.
(P.L. 1988, ch. 620, § 1; P.L. 1991, ch. 420, § 1; P.L. 1999, ch. 83, § 23; P.L. 1999, ch. 130, § 23; P.L. 2001, ch. 86, § 28; P.L. 2003, ch. 433, § 1.)



Chapter 16-3.1-9.1 - Regional collaborative  West Bay Rhode Island.

§ 16-3.1-9.1 Regional collaborative  West Bay Rhode Island.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the towns and school districts of West Warwick, Providence, Warwick, Coventry, Cranston, Scituate, Foster-Glocester regional school district, Foster, and Glocester are authorized and empowered to study and/or continue and/or initiate cooperative efforts to provide services included but not limited to special education programs and diagnostic services required by law or regulation; to utilize technology without restriction; to provide limited interest curriculum; and to provide programs for the gifted and talented, all on a collaborative basis in an effort to improve efficiency and cost effectiveness. The intent of the regional collaborative is to provide the opportunity for all children to receive educational services locally. The various school committees may assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board any duties, responsibilities and powers that the committees may deem necessary for the conduct, administration and management of the regional collaborative  West Bay Rhode Island.

History of Section.
(P.L. 1990, ch. 306, § 1; P.L. 2003, ch. 433, § 1.)



Chapter 16-3.1-10 - Regional center collaborative  East Bay educational collaborative.

§ 16-3.1-10 Regional center collaborative  East Bay educational collaborative.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the cities and towns of Barrington, Bristol, East Providence, Little Compton, Middletown, Newport, Portsmouth, Tiverton, and Warren are authorized and empowered to continue and/or initiate cooperative efforts to provide educational programs and/or services on a collaborative basis. The various school committees may assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board of directors, any duties, responsibilities, and powers that the committees may deem necessary for the conduct, administration, and management of the East Bay educational collaborative.

Notwithstanding the above enumerated powers, duties and responsibilities referred to above and in chapter 3.1 of this title, the East Bay Educational Collaborative, as a nonprofit corporation incorporated pursuant to the R.I. Nonprofit Corporation Act (RI Gen Laws § 7-6-1, et seq.), shall have the authority to:

(1) Purchase, take, receive, lease, take by gift, devise, or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with real estate, including their current site location, to wit, 317 Market Street, Warren, Rhode Island, or such other site as meets the administrative and/or operational needs of the East Bay Educational Collaborative, subject to the approval of five (5) of the eight (8) school committees of the member districts of the collaborative or a majority of the school committees that are members of the collaborative at the time.

(2) Sell, convey, mortgage, finance, bond, lend, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets, both real or personal, subject to the approval of five (5) of the eight (8) school committees of the member districts of the collaborative or a majority of the school committees that are members of the collaborative at the time.

History of Section.
(P.L. 1989, ch. 173, § 1; P.L. 2003, ch. 433, § 1; P.L. 2005, ch. 213, § 1; P.L. 2005, ch. 373, § 1.)



Chapter 16-3.1-11 - Urban collaborative.

§ 16-3.1-11 Urban collaborative.  Notwithstanding the provisions of any general or special law to the contrary, the school committees of the cities of Providence, Pawtucket, East Providence, Central Falls and other Rhode Island school districts as may be approved for inclusion by existing member districts in accordance with collaborative bylaws are authorized and empowered to continue and/or initiate cooperative efforts to provide alternate education programs and/or diagnostic services required by law or regulation for students achieving limited success in traditional settings and to do all things necessary including, but not limited to utilization of technology, including television, all on a collaborative basis. The various school committees may assign and delegate to their respective school committee chairs or designee or superintendents of schools or designee, acting as a regional board any duties, responsibilities, and powers that the committees may deem necessary for the conduct, administration, and management of the urban collaborative. Beginning on July 1, 2013 the urban collaborative shall be funded pursuant to the provisions of § 16-7.2-3. The state share of the permanent foundation education aid shall be paid directly to the urban collaborative pursuant to the provisions of § 16-7.2-7. The local school district shall transfer the difference between the calculated state share of the permanent foundation education aid and the amount calculated pursuant to the provisions of § 16-7.2-7 to the urban collaborative, until the transition of the state share is complete. In addition, the local school district shall pay the local share of education funding to the urban collaborative as outlined in § 16-7.2-5.

History of Section.
(P.L. 1989, ch. 173, § 1; P.L. 1999, ch. 28, § 1; P.L. 1999, ch. 194, § 1; P.L. 2003, ch. 433, § 1; P.L. 2012, ch. 241, art. 12, § 9.)



Chapter 16-3.1-13 - Reporting.

§ 16-3.1-13 Reporting.  Any collaborative established under this chapter shall implement a uniform system of accounting in compliance with § 16-2-9.3 to track their expenditures and investments and file a report on said expenditures and investments by October 1, of each year, with the Rhode Island board of regents for elementary and secondary education, the office of the auditor general, the Rhode Island senate committee on education and finance, the Rhode Island house of representatives committee on health, education and welfare and finance and local school committees. Each collaborative shall also file periodic reports, to the board of regents, the senate education committee and the house health, education and welfare committee, detailing their activities and programs.

History of Section.
(P.L. 2003, ch. 433, § 2; P.L. 2008, ch. 149, § 2; P.L. 2008, ch. 192, § 2.)



Chapter 16-3.1-14 - Short title.

§ 16-3.1-14 Short title.  This chapter shall be known and may be cited as the "Cooperative Service Among School Districts Act of 2010."

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-15 - Declaration of purpose.

§ 16-3.1-15 Declaration of purpose.  (a) A collaborative approach to the dual mission of educational effectiveness and business efficiency is the purpose of this educational collaborative act. The goal is to maximize both educational effectiveness and business services which will lead to cost savings. The educational collaborative system will allow school districts to more appropriately concentrate on educating at the most local level, which should be their prime mission. This system can be defined as including not only the regional educational collaboratives and their boards, local district school committees and district superintendents, operating as private, nonprofit educational service agencies, but also the board of regents and the commissioner of the Rhode Island department of elementary and secondary education.

(b) As used herein, the terms "collaborative," "educational collaborative," "regional collaborative," and combinations thereof, shall be deemed to refer to the collaboratives established pursuant to this chapter, and recognized as 501(c)3 nonprofit corporations incorporated pursuant to the Rhode Island Nonprofit Corporation Act, Rhode Island general laws § 7-6-1, et seq. Nothing in this legislation is intended to erode the legal status of the regional collaboratives as 501(c)3's and their boards of directors must be cognizant to their legal and fiduciary responsibilities to these enterprises.

(c) The purpose of this act is also to bring the efforts of the members of the educational collaborative system, listed in subsection (a) above, into appropriate and productive dialogue and relationship with one another, in order to bring about the business efficiencies and quality instructional practice the legislature desires.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-16 - Financial incentives.

§ 16-3.1-16 Financial incentives.  The board of regents for elementary and secondary education may provide for special grants that it may deem necessary to stimulate and encourage the development of cooperative service agreements that would be administered by the area educational collaborative. The regents may also establish an ongoing level of subsidy that it deems appropriate to continue the operation of any cooperative service area.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-17 - Rules and regulations.

§ 16-3.1-17 Rules and regulations.  (a) The board of regents for elementary and secondary education shall adopt rules and regulations regarding all aspects of the educational collaboratives mission and goals.

(b) Instructional education programs and/or administrative and/or best business practice plans will be submitted to, and approved by, the commissioner of elementary and secondary education.

(c) Each educational collaborative will submit a plan to the board of regents for approval by the commissioner of elementary and secondary education, that will increase efficiencies and economies of scale in providing instructional services. The plan will incorporate best practices from business, reflect a regional approach and accompanying volume increase, and shall include, but not be limited to, measures concerning:

(1) Teacher training programs and staff development;

(2) Special education programs and diagnostic services required by law or regulation and related functions;

(3) Programs for the gifted and talented;

(4) Programs for students who are at risk of suspension or expulsion;

(5) Development of shared instructional services;

(6) Act as regional or statewide administrative unit, or enabling unit, or as a participant of a joint purchasing agreement or agreements established pursuant to § 16-2-9.2, for such functions as transportation, cooperative purchasing of food, and other noninstructional support services, such as the purchasing of oil, gas, electricity, health care contracts, supplies, payroll and other business operations, as may be appropriate;

(7) Any other consolidation of services and purchasing that achieves efficiencies and cost savings.

(d) An educational collaborative may contract with a school district that is not a participating member, or another educational collaborative. Districts may contract any of their functions, individually and collectively, in whole or in part, to a regional collaborative when such contracting will increase efficiencies and economies of scale in providing instructional and business services.

(e) The board of regents should consider the progress made or planned as reported and provide for special grants to stimulate the formation of cooperative service arrangements, or a level of subsidy appropriate to launch or continue the operation of any cooperative service area.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-18 - Board of directors.

§ 16-3.1-18 Board of directors.  Each educational collaborative's board of directors will set policies and programs consistent with the aims and intents of this legislation for approval by the department of education and developed in conjunction with educational collaborative staff. Each participating school committee will appoint one member to the respective governing board. The board of directors will include an odd number of members. In the case of educational collaboratives with an even number of participating school districts, regional school districts may appoint two (2) members. School committees can appoint anyone they choose to the board of directors from their membership.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-19 - Collective bargaining agreements unaffected.

§ 16-3.1-19 Collective bargaining agreements unaffected.  Nothing in this chapter shall allow any school district to abrogate any agreement reached by collective bargaining.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)



Chapter 16-3.1-20 - Building ownership.

§ 16-3.1-20 Building ownership.  Nothing in this chapter shall limit any of the five (5) educational collaboratives from purchasing, leasing, taking by gift, or otherwise acquiring, own, hold, mortgage, finance, improve, and use real estate for purposes of furthering their mission and goals to meet their administrative and operational needs. An affirmative majority of the educational collaborative's board of directors will be needed to purchase, lease, mortgage or finance real estate. Such real estate may be exempt from local property taxes as described in Rhode Island general laws § 44-3-3.

History of Section.
(P.L. 2010, ch. 86, § 1; P.L. 2010, ch. 108, § 1.)






Chapter 16-4 - Permanent School Fund

Chapter 16-4-1 - Custody and investment of fund.

§ 16-4-1 Custody and investment of fund.  The general treasurer with the advice of the governor shall have full power to regulate the custody and safekeeping of the permanent fund for the support of public schools, and, subject to the provisions of chapter 10 of title 35, shall keep the fund securely invested in bonds or notes of the United States, or in bonds of towns or cities within this state, or certificates of deposit, or commercial paper, or in other investments authorized by virtue of § 35-10-6; provided, that the securities in which the fund is invested may remain a part of the fund until exchanged for other securities.

History of Section.
(G.L. 1896, ch. 30, § 1; G.L. 1909, ch. 40, § 1; P.L. 1922, ch. 2234, § 1; G.L. 1923, ch. 41, § 1; G.L. 1938, ch. 194, § 1; G.L. 1956, § 16-4-1; P.L. 1979, ch. 173, § 1; P.L. 1986, ch. 287, art. 12, § 2.)



Chapter 16-4-2 - Duties paid by auctioneers.

§ 16-4-2 Duties paid by auctioneers.  The money that shall be paid into the state treasury by auctioneers, for duties accruing to the use of the state, is appropriated, and the money shall annually be added to the school fund.

History of Section.
(G.L. 1896, ch. 30, § 2; G.L. 1909, ch. 40, § 2; G.L. 1923, ch. 41, § 2; G.L. 1938, ch. 194, § 2; G.L. 1956, § 16-4-2.)



Chapter 16-4-3 - State funds forfeited by cities or towns.

§ 16-4-3 State funds forfeited by cities or towns.  Whenever any money appropriated to any city or town from the state treasury, for the support of its public schools shall have been forfeited by the city or town, the money shall be added to the school fund, and shall forever remain a part of the school fund.

History of Section.
(G.L. 1896, ch. 30, § 3; G.L. 1909, ch. 40, § 3; G.L. 1923, ch. 41, § 3; G.L. 1938, ch. 194, § 3; G.L. 1956, § 16-4-3.)



Chapter 16-4-5 - Use of fund and income  Unexpended funds.

§ 16-4-5 Use of fund and income  Unexpended funds.  The income from the fund is appropriated to be used for the promotion and support of public education. The board of regents for elementary and secondary education may adopt rules and regulations for the expenditure of these funds. In expending the income the board shall first consider public school improvement projects and programs whose effects could benefit the public schools of any one or more city, town, or school district in the state. The commissioner of elementary and secondary education shall regularly make recommendations to the board about specific programs and projects to be supported by these funds and the general assembly may make appropriations from the fund principal for educational purposes. Whenever any funds are appropriated for educational purposes, the funds shall be used for educational purposes only and all these state funds must be used to supplement any and all money allocated by a city or town for educational purposes and, in no event, shall state funds be used to supplant, directly or indirectly, any money allocated by a city or town for educational purposes. The commissioner shall oversee the fund, assess the effectiveness of its programs and projects, and make recommendations about the general use and operation of the funds to the board. For the purposes of this section the general treasurer shall continue to hold, subject to expenditure by the board of regents for elementary and secondary education, any part of the income of the fund unexpended.

History of Section.
(G.L. 1896, ch. 30, § 5; G.L. 1909, ch. 40, § 5; P.L. 1922, ch. 2234, § 3; G.L. 1923, ch. 41, § 5; P.L. 1925, ch. 611, § 1; P.L. 1929, ch. 1342, § 1; P.L. 1932, ch. 1920, § 1; G.L. 1938, ch. 194, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-4-5; P.L. 1986, ch. 287, art. 12, § 2; P.L. 1993, ch. 138, art. 77, § 8.)



Chapter 16-4-6 - Additions to the fund.

§ 16-4-6 Additions to the fund.  (a) The general assembly shall review the adequacy of the permanent school fund on a regular basis and may make any appropriations to carry out the purposes of this chapter as it deems necessary. In addition, the board of regents for elementary and secondary education is authorized to accept grants and bequests from public and private sources in order to carry out the purposes of this chapter.

(b) It is the intent of the general assembly that the funds necessary to carry out the provisions of this section shall be provided within the annual appropriations act.

History of Section.
(P.L. 1986, ch. 287, art. 12, § 4; P.L. 1988, ch. 84, § 73.)






Chapter 16-5 - State Aid

Chapter 16-5-18 - Funds for training of practical nurses.

§ 16-5-18 Funds for training of practical nurses.  Funds shall be provided to the state board of regents for elementary and secondary education for vocational education for:

(1) Establishment of a program for the training of practical nurses in the Woonsocket area.

(2) After the establishment of a program for the training of practical nurses in the Woonsocket area, the existing facilities of the Providence program for the metropolitan area shall be expanded.

(3) After the establishment of a program for the training of practical nurses in the Woonsocket area, and after the existing facilities of the Providence program for the metropolitan area have been expanded, the present program shall be extended to those other areas of the state where the need is evident.

(4) The acceleration of the recruitment program for applicants for the practical nurse training program.

History of Section.
(P.L. 1956, ch. 3764, § 1; G.L. 1956, § 16-5-18.)



Chapter 16-5-22 - Appropriations to aid evening schools.

§ 16-5-22 Appropriations to aid evening schools.  The general assembly shall annually appropriate any sum as it may deem necessary for the support and maintenance of public evening schools in the several cities or towns of the state, to be apportioned by the board of regents for elementary and secondary education for the support of the schools as may be approved by the board; and the state controller is authorized and directed to draw his or her orders for the payment of the sum, or so much of the sum as shall be required, on vouchers approved by the department of elementary and secondary education.

History of Section.
(G.L. 1896, ch. 53, § 10; G.L. 1909, ch. 65, § 10; G.L. 1923, ch. 67, § 9; P.L. 1925, ch. 596, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 192, § 9; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-5-22.)



Chapter 16-5-30 - Withholding of aid for infraction of laws or regulations  Report to general assembly.

§ 16-5-30 Withholding of aid for infraction of laws or regulations  Report to general assembly.  The commissioner of elementary and secondary education may, for violation or neglect of law or for violation or neglect of rules and regulations in pursuance of law by any city or town or city or town officer or school committee, or for nonpayment of tuition owed by one community to another including but not limited to those children in state custody, vocational education, or special education, order the general treasurer to withhold the payment of any portion of the public money that has been or may be apportioned to the city or town; and the general treasurer upon the receipt in writing of the order shall hold the public money due the city or town until the time as the commissioner by writing requests the withheld funds for the purposes of eliminating the violation or neglect of law or regulation that caused the order to be issued, or the commissioner of elementary and secondary education shall notify the treasurer that the city or town has complied with the order as the department of elementary and secondary education shall make in the premises, in which case payment shall be made to the town immediately. If the violation is for nonpayment of tuition and it has been determined by the commissioner that the tuition is owed, then the commissioner shall, subject to the debtor community's right to appeal to the superior court, order the general treasurer to deduct the amount owed from the debtor community's school aid and to pay the community which is owed the tuition. The board of regents for elementary and secondary education shall report to the general assembly annually all infractions of school law which shall be brought to its attention, with a record of this action as the department shall have taken in each instance.

History of Section.
(G.L., ch. 63, § 5; P.L. 1922, ch. 2234, § 4; G.L. 1923, ch. 65, § 5; G.L. 1938, ch. 176, § 2; impl. am. P.L. 1951, ch. 2752, §§ 8, 10, 21; G.L. 1956, § 16-5-30; P.L. 1988, ch. 336, § 8; P.L. 1996, ch. 100, art. 22, § 6.)



Chapter 16-5-30.1 - Penalty for violation.

§ 16-5-30.1 Penalty for violation.  Any community that does not comply with the provisions of §§ 16-21-7, 16-21-9, 16-21-12, 16-21-14, and 16-38-2 shall be subject to the penalty provided in § 16-5-30.

History of Section.
(P.L. 1961, ch. 133, § 7.)



Chapter 16-5-31 - Educational improvement block grant.

§ 16-5-31 Educational improvement block grant.  (a) There is created an educational improvement block grant.

(b) The dollar equivalents resulting from the difference in the statewide local tax rate as defined in § 16-7-19(a) and (b), and as divided in § 16-7-19(c), may be expended for any of the purposes set forth below:

(1) Providing preschool programs, of at least one-half ( 1/2) day's duration, for four (4) year old children who are at risk of school failure;

(2) Providing parent education programs including the provision of resource materials on home learning activities, private and group educational guidance, individual and group learning experiences for the parent and child, and other activities that enable the parent to improve learning in the home;

(3) Reducing class size with the ultimate goal of an average pupil eacher ratio of 15-1 in grades pre-kindergarten through three (3); and

(4) Providing full day kindergarten programs with first priority given to children who are at risk of school failure.

(c) Education improvement block grant funds shall be allocated to every community in the proportion to which each community's share bears to the total state share as computed under § 16-7-19(a) and as further adjusted by minimum share and regional school district provisions as provided for in § 16-7-20. In order to be eligible to obtain funds provided in this section a school district must submit, for the commissioner's approval, an application which clearly and specifically describes how the funds will be used for the purposes intended.

(d) The commissioner of elementary and secondary education shall establish and promulgate regulations for the purpose of carrying out the intent of this section. Funds granted under this section shall not be used by districts to supplant local funds. School districts may carry over to the next fiscal year a maximum of fifteen percent (15%) of their allocation.

History of Section.
(P.L. 1960, ch. 27, § 9; P.L. 1985, ch. 182, §§ 3, 4; P.L. 1986, ch. 198, § 8; P.L. 1988, ch. 336, § 8; P.L. 2001, ch. 86, § 30.)



Chapter 16-5-32 - Elementary and secondary education excellence fund.

§ 16-5-32 Elementary and secondary education excellence fund.  (a) There is created a fund of three million dollars ($3,000,000) for the purposes set forth below:

(1) Two hundred fifty thousand dollars ($250,000) shall be used to make competitive grant awards to local school districts for exemplary dropout prevention programs;

(2) One hundred thousand dollars ($100,000) shall be used to establish training programs for parents, with special emphasis on parents of preschool children, and to make competitive grant awards to local school districts for exemplary parent involvement programs;

(3) One hundred thousand dollars ($100,000) shall be used for school committee and administrator training;

(4) Two hundred fifty thousand dollars ($250,000) shall be used to make competitive grant awards to local school districts which develop exemplary school site management programs;

(5) One million dollars ($1,000,000) shall be prorated among local school districts on the basis of their 1987-88 entitlement under § 16-7-20 to fund grants to further the literacy focus in instruction in kindergarten through grade three (3) for all students and supplementary literacy instruction for educationally disadvantaged students in grades kindergarten through twelve (12);

(6) Two hundred fifty thousand dollars ($250,000) shall be used to establish a statewide screening program for all children just entering school;

(7) Three hundred thousand dollars ($300,000) for use by the commissioner of elementary and secondary education to implement recommendations of the task force to study the governor's 1991 report on education;

(8) Five hundred thousand dollars ($500,000) shall be used for vocational education in accordance with § 16-45-7; and

(9) Two hundred fifty thousand dollars ($250,000) will be used to establish and expand programs in area vocational schools.

(b) All grant money received by a local school district from this fund will be ineligible for reimbursement under the school operations aid program. Funds, with the exception of subsection (a)(8), may not be used to supplant funding for existing programs and activities.

(c) The commissioner of elementary and secondary education shall promulgate any rules and regulations as he or she shall deem necessary for the operation of the education excellence fund. The decision of the commissioner of elementary and secondary education shall be final on all questions regarding grants.

History of Section.
(P.L. 1987, ch. 581, § 1; P.L. 1988, ch. 84, § 1.)



Chapter 16-5-33 - Education partnership fund.

§ 16-5-33 Education partnership fund.  There is created and established a program to be known as the "education partnership program." The commissioner of elementary and secondary education is authorized to accept grants and bequests from public and private sources with the approval of the director of administration which shall be deposited as general revenues. In order to carry out the purposes of grants and bequests the commissioner shall oversee the appropriated funds, adopt rules and regulations for the expenditure of these funds, and assess the effectiveness of its programs and projects. The state controller is directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of the sum as may be required upon receipt by the controller of vouchers duly authenticated by the commissioner.

History of Section.
(P.L. 1988, ch. 336, § 9; P.L. 1995, ch. 70, art. 40, § 43.)






Chapter 16-6 - Teachers' Salary Grants



Chapter 16-7 - Foundation Level School Support

Chapter 16-7-15 - Statement of purpose.

§ 16-7-15 Statement of purpose.  The purpose of §§ 16-7-15 to 16-7-34 is to provide a quality education for all Rhode Island youth by requiring a minimum per pupil expenditure level, by encouraging school committees to provide superior education beyond this minimum, by identifying fiscal responsibilities of school committees, by further improving the efficiency of our school systems through encouraging small school districts to combine into larger, more efficient regionalized units, and by incorporating the many various state aids into one comprehensive program.

History of Section.
(P.L. 1960, ch. 27, § 1.)



Chapter 16-7-16 - Definitions.

§ 16-7-16 Definitions.  The following words and phrases used in §§ 16-7-15 to 16-7-34 have the following meanings:

(1) "Adjusted equalized weighted assessed valuation" means the equalized weighted assessed valuation of a community as determined by the department of revenue or as apportioned by the commissioner pursuant to the provisions of § 16-7-21;

(2) "Average daily membership" means the average number of pupils in a community during a school year as determined pursuant to the provisions of § 16-7-22, less any students who are served in a program operated by the state and funded through the permanent foundation education aid formula pursuant to chapter 16-7.2;

(3) "Basic education program" means the cost of education of resident pupils in grades twelve (12) and below in average daily membership for the reference year as determined by the mandated minimum program level;

(4) "Certified personnel" means all persons who are required to hold certificates issued by or under the authority of the board of regents for elementary and secondary education;

(5) "Community" means any city, town, or regional school district established pursuant to law and/or the department of children, youth, and families; provided, however, that the department of children, youth, and families shall not have those administrative responsibilities and obligations as set forth in chapter 2 of this title; provided, however, that the member towns of the Chariho regional high school district, created by P.L. 1958, chapter 55 as amended, shall constitute separate and individual communities for the purpose of determining and distributing the foundation level school support including state aid for noncapital excess expenses for the special education of children with disabilities provided for in § 16-24-6 for all grades financed in whole or in part by the towns irrespective of any regionalization and any school operated by the state department of elementary and secondary education;

(6) "Department of children, youth, and families" means that department created pursuant to chapter 72 of title 42. For purposes of this section, §§ 16-7-20, 16-24-2, and 42-72-5(b)(22), "children" means those children who are placed, assigned, or otherwise accommodated for residence by the department of children, youth, and families in a state operated or supported community residence licensed by a state agency and the residence operates an educational program approved by the department of elementary and secondary education;

(7) "Equalized weighted assessed valuation" means the equalized weighted assessed valuation for a community as determined by the division of property valuation pursuant to the provisions of § 16-7-21;

(8) "Full time equivalency students" means the time spent in a particular activity divided by the amount of time in a normal school day;

(9) "Incentive entitlement" means the sum payable to a local school district under the formula used;

(10) "Mandated minimum program level" means the amount that shall be spent by a community for every pupil in average daily membership as determined pursuant to the provisions of § 16-7-18;

(11) "Reference year" means the next year prior to the school year immediately preceding that in which the aid is to be paid. For the purposes of calculating the permanent foundation education formula aid as described in § 16-7.2-3, the reference date shall be one year prior to the year in which aid is paid; and

(12) "Regularly employed" and "service" as applied to certified personnel have the same meaning as defined in chapter 16 of this title.

History of Section.
(P.L. 1960, ch. 27, § 2; P.L. 1961, ch. 93, § 2; P.L. 1967, ch. 160, § 2; P.L. 1968, ch. 170, § 2; 1975, ch. 260, art. 4, § 1; P.L. 1980, ch. 264, § 1; P.L. 1981, ch. 367, § 1; P.L. 1983, ch. 134, § 1; P.L. 1986, ch. 526, § 2; P.L. 1988, ch. 84, § 74; P.L. 1988, ch. 336, § 10; P.L. 1989, ch. 126, art. 39, § 1; P.L. 1989, ch. 490, § 1; P.L. 1990, ch. 487, § 1; P.L. 1998, ch. 68, § 1; P.L. 1999, ch. 83, § 24; P.L. 1999, ch. 130, § 24; P.L. 2006, ch. 246, art. 38, § 3; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1.)



Chapter 16-7-17 - Time of payment of state's share of the basic program and approved expenditures.

§ 16-7-17 Time of payment of state's share of the basic program and approved expenditures.  There shall be paid by the state to each community in twelve (12) monthly installments an amount as determined by law to be the state's share of the cost of the basic program for the reference year and all approved expenditures in excess of the basic program for the reference year, provided, however, that these payments to a community shall be reduced by the amount of funds deposited by the department into the local education agency EPSDT account in accordance with § 40-8-18 on behalf of the community. The July payment shall be two and fifty-four hundredths percent (2.54%) of the state's share based upon the estimated pupil data, valuation data, and expenditure data for the reference year and the August through June payments shall each be eight and eighty-six hundredths percent (8.86%) of the aid due and payable based upon the data for the reference year, except for the city of East Providence which shall be paid during October and April in accordance with chapter 344 of the Public Laws of 1982.

History of Section.
(P.L. 1960, ch. 27, § 3; P.L. 1982, ch. 344, art. 7, § 1; P.L. 1991, ch. 6, art. 20, § 1; P.L. 1991, ch. 44, art. 46, § 1; P.L. 1992, ch. 289, § 2; P.L. 1992, ch. 399, § 2; P.L. 1992, ch. 133, art. 79, § 1; P.L. 2001, ch. 86, § 31; P.L. 2012, ch. 241, art. 12, § 5.)



Chapter 16-7-18 - Determination of mandated minimum program level.

§ 16-7-18 Determination of mandated minimum program level.  The mandated minimum program level shall be determined annually by the board of regents for elementary and secondary education upon recommendation of the commissioner.

History of Section.
(P.L. 1960, ch. 27, § 4.)



Chapter 16-7-19 - Computation of standard local tax rate.

§ 16-7-19 Computation of standard local tax rate.  (a) The standard local tax rate required to support the basic program shall be forty percent (40%).

(b) The statewide local tax rate to be used in calculating each community's share under § 16-7-20 shall be fifty percent (50%).

(c) Fifty percent (50%) of the difference resulting from the difference between the rate presented in subsection (a) and the rate presented in subsection (b) shall be used in accordance with § 16-5-31 and fifty percent (50%) of the difference shall be allocated annually by the general assembly, upon recommendation of the commissioner and the board of regents for elementary and secondary education, for one or more of the programs listed in § 16-69-2.

(d) The state controller is authorized and directed to draw his or her order upon the general treasurer for the payment of those sums or any portions of those sums as may be required from time to time upon receipt by the controller of properly authenticated vouchers.

(e) If the sums appropriated are not sufficient to implement subsections (a), (b), and (c) of this section, then the amount appropriated shall first be utilized to implement subsection (b) of this section. If the sums are not sufficient, then the amount shall be ratably reduced. Amounts remaining after full funding of subsection (b) of this section shall be apportioned among school districts for the purpose of subsection (c) of this section.

History of Section.
(P.L. 1960, ch. 27, § 5; P.L. 1964, ch. 242, art. 7, § 1; P.L. 1967, ch. 160, § 3; P.L. 1980, ch. 152, § 5; P.L. 1984, ch. 245, art. XII, § 1; P.L. 1985, ch. 182, §§ 5, 6; P.L. 1988, ch. 84, § 84; P.L. 1988, ch. 336, § 10; P.L. 1989, ch. 126, art. 35, § 1; P.L. 1990, ch. 65, art. 31, § 1; P.L. 1991, ch. 6, art. 21, § 1; P.L. 1991, ch. 44, art. 39, § 1; P.L. 1992, ch. 133, art. 43, § 1; P.L. 1994, ch. 70, art. 15, § 1; P.L. 2001, ch. 86, § 31.)



Chapter 16-7-19.1 - Optional incentive plan.

§ 16-7-19.1 Optional incentive plan.  (a) Any school committee in a municipality, or regional school district with an elected school committee, may by resolution to the retirement board, and the chief executive officer in any municipality with an appointed school committee may by order to the retirement board, as a result of a bargaining agreement with its teacher employees, accept an incentive plan to provide supplemental payments for teachers who are eligible for a service retirement allowance at the time they retire, or who become eligible for a service retirement allowance subsequent to their retirement, as follows: As an incentive to retire, the school committee shall grant no later than thirty (30) days following retirement a lump sum payment not to exceed one hundred fifty dollars ($150) for each year of service in that community, up to a maximum of thirty (30) years of service.

(b) Each teacher must notify the school committee by July 1 of the year in which they intend to retire. The incentive payment shall be paid to the teacher no later than thirty (30) days following retirement or at the time they become eligible for a service retirement allowance and no retirement contribution shall be made from this payment.

(c) Incentive payments under the plan shall not be included in the final salary of a teacher for the computation of the basic pension due from the retirement plan and the supplemental amount shall be computed as a separate item based on the existing pension formula, including three (3) year average, and the supplemental payment shall then be added to the teacher's basic pension amount.

(d) Supplemental payments under this section shall be applied, in the case of an option, after the option annuity amount is determined, and shall be continued for the lifetime of the teacher only and not to a beneficiary.

(e) Supplemental payments under this section shall not be included in the original pension allowance subject to any cost of living increase provided by § 16-16-40.

(f) The total of all supplemental payments to retired teachers under this section shall be reimbursed to the retirement board by the school districts on a monthly basis. Whenever any amounts due are not paid within thirty (30) days from the date due, the board shall levy regular interest on the payments from date due to date of payment.

(g) Any school committee in a municipality or regional school district with an elected school committee may terminate the optional incentive plan by resolution to the retirement board and the chief executive officer of a municipality with an appointed school committee may terminate the optional incentive plan by order to the retirement board, provided that:

(1) No teacher who retires after the termination of the plan shall be eligible for any incentive or supplemental payments.

(2) Any retired teacher who is receiving supplemental payments prior to the termination of the plan shall continue to receive payments for the remaining lifetime of the teacher, and the school district shall continue to be liable for the reimbursement of the payments to the retirement board as provided in subsection (f) of this section.

History of Section.
(P.L. 1981, ch. 162, § 4; P.L. 1983, ch. 289, § 1; P.L. 1986, ch. 432, § 1; P.L. 1987, ch. 368, § 1; P.L. 1988, ch. 84, § 74; P.L. 1988, ch. 129, art. 11, § 1; P.L. 1991, ch. 44, art. 39, § 1; P.L. 2011, ch. 265, § 3.)



Chapter 16-7-20 - Determination of state's share.

§ 16-7-20 Determination of state's share.  (a) For each community the state's share shall be computed as follows: Let

R = state share ratio for the community.

v = adjusted equalized weighted assessed valuation for the community, as defined in § 16-7-21(3).

V = sum of the values of v for all communities.

m = average daily membership of pupils in the community as defined in § 16-7-22(3).

M = total average daily membership of pupils in the state.

E = approved reimbursable expenditures for the community for the reference year minus the excess costs of special education, tuitions, federal and state receipts, and other income.

Then the state share entitlement for the community shall be RE where

R = 1 s 0.5vM/(Vm) through June 30, 2011, and R = 1 s 0.475 vM/(Vm) beginning on July 1, 2011 and thereafter.

Except that in no case shall R be less than zero percent (0%).

(b) Whenever any funds are appropriated for educational purposes, the funds shall be used for educational purposes only and all state funds appropriated for educational purposes must be used to supplement any and all money allocated by a city or town for educational purposes and in no event shall state funds be used to supplant, directly or indirectly, any money allocated by a city or town for educational purposes. The courts of this state shall enforce this section by writ of mandamus.

(c) Notwithstanding the calculations in subsection (a), the hospital school at the Hasbro Children's Hospital shall be reimbursed one hundred percent (100%) of all expenditures approved by the board of regents for elementary and secondary education in accordance with currently existing rules and regulations for administering state aid, and subject to annual appropriations by the general assembly including, but not limited to, expenditures for educational personnel, supplies, and materials in the prior fiscal year.

History of Section.
(P.L. 1960, ch. 27, § 6; P.L. 1964, ch. 242, art. 7, § 1; P.L. 1967, ch. 160, § 3; P.L. 1973, ch. 214, § 1; P.L. 1976, ch. 130, § 1; P.L. 1976, ch. 198, art. 6, § 1; P.L. 1979, ch. 234, §§ 1, 2; P.L. 1980, ch. 152, § 5; P.L. 1980, ch. 264, § 1; P.L. 1981, ch. 23, § 1; P.L. 1981, ch. 367, § 1; P.L. 1982, ch. 305, § 1; P.L. 1982, ch. 344, art. 7, § 2; P.L. 1983, ch. 134, § 1; P.L. 1983, ch. 167, art. 7, § 1; P.L. 1984, ch. 245, art. XII, § 2; P.L. 1986, ch. 198, § 9; P.L. 1987, ch. 270, § 1; P.L. 1988, ch. 84, § 74; P.L. 1988, ch. 336, § 10; P.L. 1989, ch. 126, art. 39, § 1; P.L. 1989, ch. 126, art. 53, § 1; P.L. 1990, ch. 487, § 1; P.L. 1991, ch. 44, art. 39, § 1; P.L. 1992, ch. 133, art. 43, § 1; P.L. 1994, ch. 70, art. 15, § 1; P.L. 1994, ch. 70, art. 28, § 1; P.L. 1994, ch. 331, § 1; P.L. 1995, ch. 370, art. 18, § 2; P.L. 1995, ch. 376, § 1; P.L. 1998, ch. 68, § 1; P.L. 2001, ch. 86, § 31; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1.)



Chapter 16-7-20.1 - Annual report of number of children with disabilities receiving support.

§ 16-7-20.1 Annual report of number of children with disabilities receiving support.  The director of the department of mental health, retardation, and hospitals shall annually report on the first day of September to the commissioner of elementary and secondary education the number of children with disabilities affected by § 16-7-20 and the educational program costs for the children.

History of Section.
(P.L. 1979, ch. 234, § 3; P.L. 1988, ch. 84, § 74; P.L. 1999, ch. 83, § 24; P.L. 1999, ch. 130, § 24.)



Chapter 16-7-20.5 - Computation of regionalization bonus.

§ 16-7-20.5 Computation of regionalization bonus.  For each regional school district, a state share shall be computed and multiplied by the reference year cost, as defined under § 16-7-16(11), of the basic program, as defined under § 16-7-16(3). The state share shall equal two percent (2%) for each grade so consolidated for the first two (2) years of operation, diminishing thereafter by one-fourth of one percent ( 1/4%) per grade per year, but in no event shall the increased percentage be less than eight percent (8%); provided further, that the individual communities in the Chariho regional districts shall each receive the applicable increased percentage of those grades serviced by the regional school district. Reimbursement payments as calculated under this section shall be made in accordance with the monthly distribution defined under § 16-7-20(c).

History of Section.
(P.L. 1995, ch. 370, art. 18, § 1; P.L. 2001, ch. 86, § 31.)



Chapter 16-7-21 - Determination and adjustment of equalized weighted assessed valuation.

§ 16-7-21 Determination and adjustment of equalized weighted assessed valuation.  On or before August 1 of each year the division of property valuation within the department of revenue shall determine and certify to the commissioner of elementary and secondary education the equalized weighted assessed valuation for each city and town in the following manner:

(1) The total assessed valuations of real and tangible personal property for each city and town as of December 31 of the third preceding calendar year shall be weighted by bringing the valuation to the true and market value of real and tangible personal property. The total assessed valuations of real and tangible personal property for all cities and towns shall be applied to the true and market valuations of the property for all cities and towns and the resulting percentage shall determine the average throughout the state. This percentage applied to the sum of the total true and market value of real and tangible personal property of each city and town shall be the equalized weighted assessed valuation of each city and town.

(2) The equalized weighted assessed valuation for each city and town shall be allocated to the particular city or town, and in the case of a regional school district which does not service all grades, except the Chariho regional high school district, the commissioner of elementary and secondary education shall apportion that proportion of the equalized weighted assessed valuation of the member cities or towns which the average daily membership serviced by the regional school district bears to the total average daily membership, and the equalized weighted assessed valuation of the member cities and towns shall be appropriately reduced.

(3) The equalized weighted assessed valuation for each community as allocated or apportioned in accordance with subdivision (2) of this section shall be adjusted by the ratio which the median family income of a city or town bears to the statewide median family income as reported in the latest available federal census data. The total state adjusted equalized weighted assessed valuation shall be the same as the total state equalized weighted assessed valuation.

History of Section.
(P.L. 1960, ch. 27, § 7; P.L. 1961, ch. 93, § 2; P.L. 1967, ch. 160, § 3; P.L. 1975, ch. 260, art. 4, § 2; P.L. 1980, ch. 264, § 1; P.L. 1983, ch. 134, § 1; P.L. 1988, ch. 84, § 74; P.L. 2006, ch. 246, art. 38, § 3.)



Chapter 16-7-22 - Determination of average daily membership.

§ 16-7-22 Determination of average daily membership.  Each community shall be paid pursuant to the provisions of § 16-7-17 an amount based upon the following provisions:

(1) On or before September 1 of each year the average daily membership of each city and town for the reference year shall be determined by the commissioner of elementary and secondary education from data supplied by the school committee in each community in the following manner: The aggregate number of days of membership of all pupils enrolled full time in grade twelve (12) and below, except that pupils below grade one who are not full time shall be counted on a full time equivalent basis: (i) increased by the aggregate number of days of membership of pupils residing in the particular city or town whose tuition in schools approved by the department of elementary and secondary education in other cities and towns is paid by the particular city or town; and (ii) decreased by the aggregate number of days of membership of nonresident pupils enrolled in the public schools of the particular city or town and further decreased by the aggregate number of days of membership equal to the number of group home beds calculated for the purposes of reimbursement pursuant to § 14-64-1.1; and (iii) decreased further, in the case of a city or town which is a member of a regional school district during the first year of operation of the regional school district, by the aggregate number of days of membership of pupils residing in the city or town who would have attended the public schools in the regional school district if the regional school district had been operating during the previous year, divided by the number of days during which the schools were officially in session during the reference year. The resulting figures shall be the average daily membership for the city or town for the reference year. For purposes of calculating the permanent foundation education aid as described in § 16-7.2-3(1) and (2), the average daily membership for school districts shall exclude charter school and state school students.

(2) The average daily membership of pupils attending public schools shall apply for the purposes of determining the percentage of the state's share under the provisions of §§ 16-7-16(3), 16-7-16(10), 16-7-18, 16-7-19, 16-7-20, 16-7-21 and 16-7.2-4.

(3) In the case of regional school districts, the aggregate number of days of membership by which each city or town is decreased in subdivision (1)(iii) of this section divided by the number of days during which the schools attended by the pupils were officially in session shall determine the average daily membership for the regional school district during the first year of operation. After the first year of operation, the average daily membership of each regional school district, except the Chariho regional high school district, shall be determined by the commissioner of elementary and secondary education from data supplied by the school committee of each regional school district for the reference year in the manner provided in subdivision (1) of this section.

History of Section.
(P.L. 1960, ch. 27, § 8; P.L. 1967, ch. 160, § 3; P.L. 1972, ch. 197, § 1; P.L. 1980, ch. 264, § 1; P.L. 1983, ch. 134, § 1; P.L. 1988, ch. 84, § 74; P.L. 1989, ch. 490, § 1; P.L. 1992, ch. 133, art. 43, § 1; P.L. 2001, ch. 77, art. 22, § 5; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1.)



Chapter 16-7-23 - Community requirements  Adequate minimum budget provision.

§ 16-7-23 Community requirements  Adequate minimum budget provision.  (a) The school committee's budget provisions of each community for current expenditures in each budget year shall provide for an amount from all sources sufficient to support the basic program and all other approved programs shared by the state. Each community shall contribute local funds to its school committee in an amount not less than its local contribution for schools in the previous fiscal year except to the extent permitted by §§ 16-7-23.1 and 16-7-23.2. Provided, that for the fiscal years 2010 and 2011 each community shall contribute to its school committee in an amount not less than ninety-five percent (95.0%) of its local contribution for schools for the fiscal year 2009. Calculation of the annual local contribution shall not include Medicaid revenues received by the municipality or district pursuant to chapter 8 of title 40. A community which has a decrease in enrollment may compute maintenance of effort on a per pupil rather than on an aggregate basis when determining its local contribution; furthermore, a community which experiences a nonrecurring expenditure for its schools may deduct the nonrecurring expenditure in computing its maintenance of effort. The deduction of nonrecurring expenditures shall be with the approval of the commissioner. Provided, however, that notwithstanding any provision of this title to the contrary, debt service that is no longer carried on the books of any school district shall not be included in any school districts' annual budget, nor shall non-recurring debt service be included in maintenance of effort as set forth in this chapter, nor shall any non-recruiting debt service be included in the operating budget of any school district. For the purposes set forth above non-recurring capital lease payments shall be considered non-recurring debt service. The courts of this state shall enforce this section by means of injunctive relief.

(b) Whenever any state funds are appropriated for educational purposes, the funds shall be used for educational purposes only and all state funds appropriated for educational purposes must be used to supplement any and all money allocated by a city or town for educational purposes and, in no event, shall state funds be used to supplant, directly or indirectly, any money allocated by a city or town for educational purposes. All state funds shall be appropriated by the municipality to the school committee for educational purposes in the same fiscal year in which they are appropriated at the state level even if the municipality has already adopted a school budget. All state and local funds unexpended by the end of the fiscal year of appropriation shall remain a surplus of the school committee and shall not revert to the municipality. Any surplus of state or local funds appropriated for educational purposes shall not in any respect affect the requirement that each community contribute local funds in an amount not less than its local contribution for schools in the previous fiscal year, subject to subsection (a) of this section, and shall not in any event be deducted from the amount of the local appropriation required to meet the maintenance of effort provision in any given year.

History of Section.
(P.L. 1960, ch. 27, § 10; P.L. 1994, ch. 70, art. 15, § 1; P.L. 1995, ch. 370, art. 18, § 2; P.L. 1996, ch. 100, art. 22, § 3; P.L. 1997, ch. 30, art. 31, § 2; P.L. 1998, ch. 31, art. 31, § 4; P.L. 2000, ch. 55, art. 13, § 2; P.L. 2001, ch. 77, art. 22, § 1; P.L. 2001, ch. 86, § 31; P.L. 2003, ch. 376, art. 9, § 1; P.L. 2006, ch. 246, art. 19, § 1; P.L. 2010, ch. 23, art. 13, § 2; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1; P.L. 2012, ch. 241, art. 12, § 6.)



Chapter 16-7-23.1 - Special maintenance of effort rules for high local contribution and high per pupil expenditure communities.

§ 16-7-23.1 Special maintenance of effort rules for high local contribution and high per pupil expenditure communities.  (a) Any community that has a local appropriation that funds at least eighty-five percent (85%) of the basic education program shall be defined as a high local contribution community. A high local contribution community that has provided full funding of the basic education program and all other approved programs required in law and regulation is authorized to reduce its local appropriation to schools by an amount up to ten percent (10%) of any increase it receives in state school funds, pursuant to the implementation of the permanent foundation education aid formula as defined in § 16-7.2-3.

(b) Any community that has a local appropriation that combined with state education aid provides full funding of the basic education program and exceeds the benchmarks established by the department of elementary and secondary education for costs outside the permanent foundation education aid formula, pursuant to § 16-7.2-3, including but not limited to transportation, facility maintenance, and retiree health care, shall be defined as a high per pupil expenditure community. A high per pupil expenditure community is authorized to reduce its local appropriation to schools by an amount up to ten percent (10%) of any increase it receives in state school funds, pursuant to the implementation of the permanent foundation education aid formula as defined in § 16-7.2-3.

(c) Upon request of the local community, and for good cause shown, the commissioner of elementary and secondary education may grant variances to subsection (a) and (b) if the commissioner finds that such adjustment does not disrupt the continued effective operation of the public school system of the city or town.

History of Section.
(P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1.)



Chapter 16-7-23.2 - School deficit reduction  Maintenance of effort provision.

§ 16-7-23.2 School deficit reduction  Maintenance of effort provision.  A city, town, or regional school district appropriating authority may appropriate supplemental funds to eliminate or reduce a school budget deficit. To the extent that such a supplemental appropriation represents payment of past annual expenditure, the payment shall not be used in the computation of the maintenance of effort requirements established by § 16-7-23.

History of Section.
(P.L. 2012, ch. 241, art. 12, § 7.)



Chapter 16-7-24 - Minimum appropriation by a community for approved school expenses.

§ 16-7-24 Minimum appropriation by a community for approved school expenses.  Each community shall appropriate or otherwise make available to the school committee for approved school expenditures during each school year, to be expended under the direction and supervision of the school committee of that community, an amount, which, together with state education aid and federal aid: (1) shall be not less than the costs of the basic program during the reference year, (2) plus the costs in the reference year of all optional programs shared by the state; provided, however, that the state funds provided in accordance with § 16-5-31 shall not be used to supplant local funds. The board of regents for elementary and secondary education shall adopt regulations for determining the basic education program and the maintenance of local appropriation to support the basic education program. A community that has a local appropriation insufficient to fund the basic education program pursuant to the regulations described in this section and all other approved programs shared by the state and required in law shall be required to increase its local appropriation in accordance with § 44-5-2 or find efficiencies in other non-education programs to provide sufficient funding to support the public schools. The city of Central Falls annual local contribution to education shall be determined pursuant to subsection 16-7.2-6(d).

History of Section.
(P.L. 1960, ch. 27, § 10; P.L. 1983, ch. 200, § 1; P.L. 1988, ch. 84, § 74; P.L. 1988, ch. 336, § 10; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1.)



Chapter 16-7-25 - Minimum program required.

§ 16-7-25 Minimum program required.  The school committee in each community shall operate the schools each year on an appropriate level at least as adequate as the minimum established in §§ 16-7-15 to 16-7-34.

History of Section.
(P.L. 1960, ch. 27, § 10.)



Chapter 16-7-27 - School tax rate to be identified.

§ 16-7-27 School tax rate to be identified.  The taxing authority in every city and town of the state shall record upon the individual tax notices the tax rate which is apportioned for school purposes separate from the tax rate which is apportioned for municipal purposes and the total of these two (2) tax rates.

History of Section.
(P.L. 1960, ch. 27, § 10.)



Chapter 16-7-28 - Separate revenue and expenditure records kept by school communities.

§ 16-7-28 Separate revenue and expenditure records kept by school communities.  The communities shall provide for the keeping of separate revenue and expenditure records for all school purposes including capital expenditures on any forms and in any manner that the commissioner of elementary and secondary education may prescribe.

History of Section.
(P.L. 1960, ch. 27, § 10.)



Chapter 16-7-29 - Minimum salary schedule.

§ 16-7-29 Minimum salary schedule.  (a) Every municipality and regional school district shall establish and put into full effect by appropriate action of its school committee in a municipality or regional school district where the school committee is elected, or by appropriate action of the chief executive officer, in a municipality where the school committee is appointed, a salary schedule recognizing years of service, experience, and training for all certified personnel regularly employed in the public schools and having no more than twelve (12) annual steps. The term "school year" as applied to the salary schedule means the ten (10) calendar months beginning in September and ending the following June.

(b) Nothing in this section shall prohibit a freeze or reduction of the monetary value of the steps in the salary schedule through the collective bargaining process.

History of Section.
(P.L. 1960, ch. 27, § 10; P.L. 1988, ch. 84, § 74; P.L. 1992, ch. 173, § 1; P.L. 1993, ch. 189, § 1; P.L. 2006, ch. 246, art. 19, § 5; P.L. 2007, ch. 73, art. 21, § 1; P.L. 2011, ch. 265, § 4.)



Chapter 16-7-30 - School attendance when high school not maintained by community.

§ 16-7-30 School attendance when high school not maintained by community.  A community not maintaining a high school shall make provision for the free attendance of its children at some high school or academy approved by the state board of regents for elementary and secondary education.

History of Section.
(P.L. 1960, ch. 27, § 12.)



Chapter 16-7-31 - Failure of community to furnish funds  Withholding of state funds.

§ 16-7-31 Failure of community to furnish funds  Withholding of state funds.  If any community shall fail to maintain local appropriation or fail to appropriate or otherwise make available to the school committee the minimum sums provided in this chapter, including specifically but without limitation the minimum salary schedule as established in § 16-7-29, and the funds and funding levels required for voluntary participation as an EPSDT provider pursuant to § 40-8-18, all state education as provided in Title 16, and the minimum budget provision as established in § 16-7-23, the commissioner of elementary and secondary education may notify the general treasurer of the amount of any deficiency. The general treasurer, on being so informed in writing of the amount of the deficiency by the commissioner, shall withhold state funds otherwise due during the subsequent state fiscal year to the community for its general uses and purposes in an amount equal to the deficiency.

History of Section.
(P.L. 1960, ch. 27, § 11; P.L. 1983, ch. 200, § 1; P.L. 1992, ch. 289, § 2; P.L. 1992, ch. 399, § 2; P.L. 1994, ch. 70, art. 15, § 1.)



Chapter 16-7-32 - Annual review of expenditures.

§ 16-7-32 Annual review of expenditures.  The commissioner of elementary and secondary education shall annually review actual expenditures in each school year and in case any community fails to adequately support the programs shared by the state, as provided in §§ 16-7-15 to 16-7-34, the commissioner shall inquire into the cause or causes of this failure of the community to adequately support the programs shared by the state.

History of Section.
(P.L. 1960, ch. 27, § 11.)



Chapter 16-7-33 - Evaluation of operations  Recommendations.

§ 16-7-33 Evaluation of operations  Recommendations.  The commissioner of elementary and secondary education is directed to evaluate the operation of this chapter, and at least once every three (3) years the state board of regents for elementary and secondary education shall review the findings of the commissioner of elementary and secondary education and shall make its recommendations in writing to the governor and to the general assembly.

History of Section.
(P.L. 1960, ch. 27, § 11.)



Chapter 16-7-34 - Appropriation of funds.

§ 16-7-34 Appropriation of funds.  The general assembly shall annually appropriate a sum that it may deem necessary to carry out the purposes of §§ 16-5-31 and 16-7-15 to 16-7-34; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of this sum, or so much of that sum as may be required from time to time, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1960, ch. 27, § 13.)



Chapter 16-7-34.2 - Appropriation of funds for education of children with disabilities.

§ 16-7-34.2 Appropriation of funds for education of children with disabilities.  The general assembly shall appropriate to the board of regents for elementary and secondary education the sums that it deems necessary to carry out the purposes of this section for distribution to local and regional school districts on the basis of the ratio which the children with disabilities in that district bear to the state total of children with disabilities; provided however, that no school district receives less than twelve thousand five hundred dollars ($12,500) for the purpose of financially assisting school programs for the child with a disability currently in operation and those programs initiated by the district in the future, and as approved by the department of elementary and secondary education; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of that sum as may be from time to time required, upon receipt by the controller of properly authenticated vouchers approved by the commissioner of elementary and secondary education. The department shall have the power to require that the programs shall be administered and supervised by the local districts in a manner that the department deems most feasible educationally and most sound economically.

History of Section.
(P.L. 1967, ch. 160, § 5; P.L. 1968, ch. 170, § 5; P.L. 1976, ch. 130, § 9; P.L. 1988, ch. 84, § 44; P.L. 1999, ch. 83, § 24; P.L. 1999, ch. 130, § 24.)



Chapter 16-7-34.3 - Reimbursement by the state for conventional public housing students.

§ 16-7-34.3 Reimbursement by the state for conventional public housing students.  (a) Each school district shall be reimbursed for expenditures for services and instructional programs for students residing in conventional public housing units owned by public housing authorities which are not on local tax rolls. Reimbursement shall be made when the services and programs have been carried out in accordance with the requirements of state law and regulations of the board of regents for elementary and secondary education. The following formula shall be used to distribute aid for the students residing in the public housing units:

(1) The following formula and definitions are to be used to determine the entitlement for each school district:

(ii) The incentive entitlement for a district shall be the product of the average per pupil cost for the district, the number of full time equivalent pupils in grade 12 and below residing in conventional public housing, and the state share ratio for the district.

(2) In this formula the following terms have the following meanings:

(i) "Incentive entitlement" means the sum payable to a local school district under this formula.

(ii) "Average per pupil costs for the district" means all expenditures approved by the state board of regents for elementary and secondary education as defined in § 16-7-20 plus the costs of special education required under chapter 24 of this title divided by average daily membership of pupils as determined in § 16-7-22(1).

(iii) "State share ratio" means the effective state share ratio as calculated under § 16-7-20.

(iv) "Conventional public housing" means those properties identified as eligible low rent housing projects under title I of P.L. 81-874, 20 U.S.C. § 236 et seq.

(b) Students living on property owned by the Rhode Island resource recovery corporation shall also be included in computations under this section.

(c) Students living in the North Kingstown Traveler's Aid housing project shall also be included in computations under this section.

(d) An amount shall be appropriated for the purpose of reimbursing school districts as required pursuant to subsection (a) for conventional public housing.

(e) If the sum appropriated in subsection (a) of this section is not sufficient to pay in full the amount for conventional public housing which each city and town is entitled to receive in any fiscal year, the maximum amount which all cities and towns are entitled to receive under this section shall be deducted from the sum appropriated for all cities and towns under § 16-7-20. If, after final allocation of §§ 16-7-15 through 16-7-34, a district receives more than one hundred percent (100%) reimbursement, the excess shall be deducted from this conventional public housing allocation in the following fiscal year.

(f) Reimbursement payments as calculated under this chapter shall be made according to § 16-7-16. All payments under this chapter shall be used exclusively to support services for conventional public housing students.

(g) Expenditure reports shall be submitted by the local school districts to the commissioner of elementary and secondary education in accordance with rules and regulations of the board of regents for elementary and secondary education.

History of Section.
(P.L. 1986, ch. 287, art. 30, § 1; P.L. 1987, ch. 118, art. 12, § 1; P.L. 1989, ch. 490, § 1; P.L. 1990, ch. 65, art. 33, § 1; P.L. 1991, ch. 44, art. 39, § 1; P.L. 1992, ch. 133, art. 43, § 1; P.L. 1995, ch. 370, art. 18, § 2; P.L. 2001, ch. 86, § 31.)



Chapter 16-7-35 - Foundation program for school housing  Declaration of policy.

§ 16-7-35 Foundation program for school housing  Declaration of policy.  Sections 16-7-35 to 16-7-47 are designed to:

(1) Guarantee adequate school housing for all public school children in the state, and

(2) Prevent the cost of school housing from interfering with the effective operation of the schools.

History of Section.
(P.L. 1960, ch. 26, § 1.)



Chapter 16-7-36 - Definitions.

§ 16-7-36 Definitions.  The following words and phrases used in §§ 16-7-35 to 16-7-47 have the following meanings:

(1) "Adjusted equalized weighted assessed valuation" means the equalized weighted assessed valuation for a community as determined by the division of property valuation within the department of revenue in accordance with § 16-7-21; provided, however, that in the case of a regional school district the commissioner of elementary and secondary education shall apportion the adjusted equalized weighted assessed valuation of the member cities or towns among the regional school district and the member cities or towns according to the proportion that the number of pupils of the regional school district bears to the number of pupils of the member cities or towns.

(2) "Approved project" means a project which has complied with the administrative regulations governing §§ 16-7-35 through 16-7-47, and which has been authorized to receive state school housing reimbursement by the commissioner of elementary and secondary education.

(3) "Community" means any city, town, or regional school district established pursuant to law; provided, however, that the member towns of the Chariho regional high school district, created by P.L. 1958, ch. 55, as amended, shall constitute separate and individual communities for the purposes of distributing the foundation level school support for school housing for all grades financed in whole or in part by the towns irrespective of any regionalization.

(4) "Reference year" means the year next prior to the school year immediately preceding that in which aid is to be paid.

History of Section.
(P.L. 1960, ch. 26, § 2; P.L. 1961, ch. 93, § 2; P.L. 1980, ch. 264, § 1; P.L. 1981, ch. 252, § 1; P.L. 1983, ch. 134, § 1; P.L. 1988, ch. 84, § 9; P.L. 2006, ch. 246, art. 38, § 3.)



Chapter 16-7-37 - Reports from communities.

§ 16-7-37 Reports from communities.  The superintendent of schools in each community shall certify to the commissioner of elementary and secondary education by the dates designated in accordance with the regulations of the board of regents for elementary and secondary education any information that may be needed for the operation of §§ 16-7-35 to 16-7-47, in any form and upon any blanks that the commissioner of elementary and secondary education shall require.

History of Section.
(P.L. 1960, ch. 26, § 3; P.L. 1981, ch. 252, § 1.)



Chapter 16-7-38 - Time for payments to communities.

§ 16-7-38 Time for payments to communities.  There shall be paid on September 15 and March 15 of each year one-half ( 1/2) of the amount to which each community is entitled in terms of the computation in § 16-7-41.

History of Section.
(P.L. 1960, ch. 26, § 4; P.L. 2012, ch. 241, art. 12, § 5.)



Chapter 16-7-39 - Computation of school housing aid ratio.

§ 16-7-39 Computation of school housing aid ratio.  For each community, the percent of state aid for school housing costs shall be computed in the following manner:

(1) The adjusted equalized weighted assessed valuation for the district is divided by the resident average daily membership for the district (grades twelve (12) and below); (2) the adjusted equalized weighted assessed valuation for the state is divided by the resident average daily membership for the state (grades twelve (12) and below); (1) is then divided by (2) and the resultant ratio is multiplied by a factor currently set at sixty-two percent (62%) which represents the approximate average district share of school support; the resulting product is then subtracted from one hundred percent (100%) to yield the housing aid share ratio, provided that in no case shall the ratio be less than thirty percent (30%). Provided, that effective July 1, 2010, and annually at the start of each fiscal year thereafter, the thirty percent (30%) floor on said housing aid share shall be increased by five percent (5%) increments each year until said floor on the housing aid share ratio reaches a minimum of not less than forty percent (40%). This provision shall apply only to school housing projects completed after June 30, 2010 that received approval from the board of regents prior to June 30, 2012. Provided further, for the fiscal year beginning July 1, 2012 and for subsequent fiscal years, the minimum housing aid share shall be thirty-five percent (35%) for all projects receiving board of regents approval after June 30, 2012. The resident average daily membership shall be determined in accordance with § 16-7-22(1).

History of Section.
(P.L. 1960, ch. 26, § 5; P.L. 1964, ch. 242, art. 7, § 1; P.L. 1981, ch. 252, § 1; P.L. 1988, ch. 84, § 44; P.L. 1989, ch. 490, § 1; P.L. 2001, ch. 24, art. 3, § 1; P.L. 2003, ch. 376, art. 9, § 1; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1; P.L. 2012, ch. 241, art. 12, § 3.)



Chapter 16-7-40 - Increased school housing ratio for regional schools  Energy conservation  Access for people with disabilities  Asbestos removal projects.

§ 16-7-40 Increased school housing ratio for regional schools  Energy conservation  Access for people with disabilities  Asbestos removal projects.  (a) In the case of regional school districts, the school housing aid ratio shall be increased by two percent (2%) for each grade so consolidated.

(2) Regional school districts undertaking renovation project(s) shall receive an increased share ratio of four percent (4%) for those specific project(s) only, in addition to the combined share ratio calculated in § 16-7-39 and this subsection.

(b) In the case of projects undertaken by regionalized and/or non-regionalized school districts specifically for the purposes of energy conservation, access for people with disabilities, and/or asbestos removal, the school housing aid share ratio shall be increased by four percent (4%) for these specific projects only, in the calculation of school housing aid. The increased share ratio shall continue to be applied for as log as the project(s) receive state housing aid. In order to qualify for the increased share ratio, seventy-five percent (75%) of the project costs must be specifically directed to either energy conservation, access for people with disabilities, and/or asbestos removal or any combination of these projects. The board of regents for elementary and secondary education shall promulgate rules and regulations for the administration and operation of this section.

(c) Upon the transfer of ownership from the state to the respective cities and towns of the regional career and technical center buildings located in Cranston, East Providence, Newport, Providence, Warwick, Woonsocket and the Chariho regional school district, the school housing aid share ratio shall be increased by four percent (4%) for the renovation and/or repair of these buildings. To qualify for the increased share ratio, as defined in § 16-7-39, renovation and repair projects must be submitted for approval through the necessity of school construction process prior to the end of the second full fiscal year following the transfer of ownership and assumption of local care and control of the building. Only projects at regional career and technical centers that have full program approval from the department of elementary and secondary education shall be eligible for the increased share ratio. The increased share ratio shall continue to be applied for as long as the renovation and/or repair project receives school housing aid.

History of Section.
(P.L. 1960, ch. 26, § 6; P.L. 1962, ch. 47, § 1; P.L. 1981, ch. 252, § 1; P.L. 1985, ch. 309, § 1; P.L. 1988, ch. 84, § 44; P.L. 1999, ch. 83, § 24; P.L. 1999, ch. 130, § 24; P.L. 2003, ch. 376, art. 9, § 1.)



Chapter 16-7-41 - Computation of school housing aid.

§ 16-7-41 Computation of school housing aid.  (a) In each fiscal year the state shall pay to each community a grant to be applied to the cost of school housing equal to the following:

The cost of each new school housing project certified to the commissioner of elementary and secondary education not later than July 15 of the fiscal year shall be divided by the actual number of years of the bond issued by the local community or the Rhode Island Health and Educational Building Corporation in support of the specific project, times the school housing aid ratio; and provided, further, with respect to costs of new school projects financed with proceeds of bonds issued by the local community or the Rhode Island Health and Educational Building Corporation in support of the specific project, the amount of the school housing aid payable in each fiscal year shall not exceed the amount arrived at by multiplying the principal and interest of the bonds payable in each fiscal year by the school housing aid ratio and which principal and interest amount over the life of the bonds, shall, in no event, exceed the costs of each new school housing project certified to the commissioner of elementary and secondary education. If a community fails to specify or identify the appropriate reimbursement schedule, the commissioner of elementary and secondary education may at his or her discretion set up to a five (5) year reimbursement cycle for projects under five hundred thousand dollars ($500,000); up to ten (10) years for projects up to three million dollars ($3,000,000); and up to twenty (20) years for projects over three million dollars ($3,000,000).

(b) Aid shall be provided for the same period as the life of the bonds issued in support of the project and at the school housing aid ratio applicable to the local community at the time of the bonds issued in support of the project as set forth in § 16-7-39.

(c) Aid shall be paid either to the community or in the case of projects financed through the Rhode Island Health and Educational Building Corporation, to the Rhode Island Health and Educational Building Corporation or its designee including, but not limited to, a trustee under a bond indenture or loan and trust agreement, in support of bonds issued for specific projects of the local community in accordance with this section, § 16-7-40 and § 16-7-44. Notwithstanding the preceding, in case of failure of any city, town or district to pay the amount due in support of bonds issued on behalf of a city or town school project financed by the Rhode Island Health and Educational Building Corporation, upon notification by the Rhode Island Health and Educational Building Corporation, the general treasurer shall deduct the amount from aid provided under this section, § 16-7-40, § 16-7-44 and § 16-7-15 through § 16-7-34.3 due the city, town or district and direct said funding to the Rhode Island Health and Educational Building Corporation or its designee.

(d) Notwithstanding any provisions of law to the contrary, in connection with the issuance of refunding bonds benefiting any local community, any net interest savings resulting from the refunding bonds issued by such community or a municipal public buildings authority for the benefit of the community or by the Rhode Island health and educational building corporation for the benefit of the community, in each case in support of school housing projects for the community, shall be allocated between the community and the state of Rhode Island, by applying the applicable school housing aid ratio at the time of issuance of the refunding bonds, calculated pursuant to § 16-7-39, that would otherwise apply in connection with school housing projects of the community. In connection with any such refunding of bonds, the finance director or the chief financial officer of the community shall certify such net interest savings to the commissioner of elementary and secondary education. Notwithstanding § 16-7-44 or any other provision of law to the contrary, school housing projects costs in connection with any such refunding bond issue shall include bond issuance costs incurred by the community, the municipal public buildings authority or the Rhode Island health and educational building corporation, as the case may be, in connection therewith. In connection with any refunding bond issue, school housing project costs shall include the cost of interest payments on such refunding bonds, if the cost of interest payments was included as a school housing cost for the bonds being refunded. A local community or municipal public buildings authority shall not be entitled to the benefits of this subsection (d) unless the net present value savings resulting from the refunding is at least three percent (3%) of the refunded bond issue.

(e) Any provision of law to the contrary notwithstanding, the commissioner of elementary and secondary education shall cause to be monitored the potential for refunding outstanding bonds of local communities or municipal public building authorities or of the Rhode Island Health and Educational Building Corporation issued for the benefit of local communities or municipal public building authorities and benefiting from any aid referenced in this section. In the event it is determined by said monitoring that the net present value savings which could be achieved by refunding such bonds of the type referenced in the prior sentence including any direct costs normally associated with such refundings is equal to (i) at least one hundred thousand dollars ($100,000) and (ii) for the state and the communities or public building authorities at least three percent (3%) of the bond issue to be refunded including associated costs then, in such event, the commissioner (or his or her designee) may direct the local community or municipal public building authority for the benefit of which the bonds were issued, to refund such bonds. Failure of the local community or municipal public buildings authority to timely refund such bonds, except due to causes beyond the reasonable control of such local community or municipal public building authority, shall result in the reduction by the state of the aid referenced in this § 16-7-4.1 associated with the bonds directed to be refunded in an amount equal to ninety percent (90%) of the net present value savings reasonably estimated by the commissioner of elementary and secondary education (or his or her designee) which would have been achieved had the bonds directed to be refunded been refunded by the ninetieth (90th) day (or if such day is not a business day in the state of Rhode Island, the next succeeding business day) following the date of issuance of the directive of the commissioner (or his or her designee) to refund such bonds. Such reduction in the aid shall begin in the fiscal year following the fiscal year in which the commissioner issued such directive for the remaining term of the bond.

(f) Payments shall be made in accordance with § 16-7-40 and this section.

History of Section.
(P.L. 1960, ch. 26, § 7; P.L. 1981, ch. 252, § 1; P.L. 1989, ch. 471, § 1; P.L. 2003, ch. 376, art. 9, § 1; P.L. 2005, ch. 117, art. 13, § 8; P.L. 2007, ch. 370, § 1; P.L. 2008, ch. 9, art. 5, § 1; P.L. 2010, ch. 124, § 1; P.L. 2010, ch. 125, § 1; P.L. 2012, ch. 241, art. 12, § 5.)



Chapter 16-7-41.1 - Eligibility for reimbursement.

§ 16-7-41.1 Eligibility for reimbursement.  School districts, not municipalities, may apply for and obtain approval for a project under the necessity of school construction process set forth in the regulations of the board of regents for elementary and secondary education. Such approval will remain valid until June 30 of the third fiscal year following the fiscal year in which the board of regents for elementary and secondary education's approval is granted. Only those projects undertaken at school facilities under the care and control of the school committee and located on school property may qualify for reimbursement under §§ 16-7-35  16-7-47. Facilities with combined school and municipal uses or facilities that are operated jointly with any other profit or non-profit agency do not qualify for reimbursement under §§ 16-7-35  16-7-47. Projects completed by June 30 of a fiscal year are eligible for reimbursement in the following fiscal year. A project for new school housing or additional housing shall be deemed to be completed when the work has been officially accepted by the school committee or when the housing is occupied for its intended use by the school committee, whichever is earlier.

Notwithstanding the provisions of this section, the board of regents shall not grant final approval for any project between June 30, 2011 and June 30, 2014 except for projects that are necessitated by immediate health and safety reasons. In the event that a project is requested during the moratorium because of immediate health and safety reasons, those proposals shall be reported to the chairs of the house and senate finance committees.

Any project approval granted prior to the adoption of the school construction regulations in 2007, and which are currently inactive; and any project approval granted prior to the adoption of the school construction regulations in 2007 which did not receive voter approval or which has not been previously financed, are no longer eligible for reimbursement under this chapter. The department of elementary and secondary education shall develop recommendations for further cost containment strategies in the school housing aid program.

History of Section.
(P.L. 2003, ch. 376, art. 9, § 2; P.L. 2011, ch. 151, art. 5, § 3.)



Chapter 16-7-42 - Other aid for school housing projects  Effect.

§ 16-7-42 Other aid for school housing projects  Effect.  In the computations of §§ 16-7-35  16-7-47, only that portion of the cost of school housing projects for which no aid has been received from the federal government under the provision of any present or subsequent federal legislation shall be used. In the computations of §§ 16-7-35  16-7-47, the cost of a school housing project shall be reduced by the amount of federal aid and other private and public funding that is applied to the project.

History of Section.
(P.L. 1960, ch. 26, § 8; P.L. 2003, ch. 376, art. 9, § 3.)



Chapter 16-7-44 - School housing project costs.

§ 16-7-44 School housing project costs.  School housing project costs, the date of completion of school housing projects, and the applicable amount of school housing project cost commitments shall be in accordance with the regulations of the commissioner of elementary and secondary education and the provisions of §§ 16-7-35  16-7-47; provided, however, that school housing project costs shall include the purchase of sites, buildings, and equipment, the construction of buildings, and additions or renovations of existing buildings and/or facilities. School housing project costs shall include the cost of interest payment on any bond issued after July 1, 1988, provided that such bond is approved by the voters on or before June 30, 2003 or issued by a municipal public building authority or by the appropriate approving authority on or before June 30, 2003. Except as provided in subsection 16-7-41(d), those projects approved after June 30, 2003, interest payments may only be included in project costs provided that the bonds for these projects are issued through the Rhode Island Health, Education and Building Corporation. School housing project costs shall exclude: (1) any bond issuance costs incurred by the municipality or regional school district; (2) demolition costs for buildings, facilities, or sites deemed surplus by the school committee; and (3) restrictions pursuant to § 16-7-44.1 below. A building, facility, or site is declared surplus by a school committee when the committee no longer has such building, facility, or site under its direct care and control and transfers control to the municipality, § 16-2-15. The board of regents for elementary and secondary education will promulgate rules and regulations for the administration of this section. These rules and regulations may provide for the use of lease revenue bonds, capital leases, or capital reserve funding, to finance school housing provided that the term of any bond, or capital lease shall not be longer than the useful life of the project and these instruments are subject to the public review and voter approval otherwise required by law for the issuance of bonds or capital leases. Cities or towns issuing bonds, or leases issued by municipal public buildings authority for the benefit of a local community pursuant to chapter 50 of title 45 shall not require voter approval. Effective January 1, 2008, and except for interim finance mechanisms, refunding bonds, and bonds issued by the Rhode Island Health and Educational Building Corporation to finance school housing projects for towns, cities, or regional school districts borrowing for which has previously been authorized by an enabling act of the general assembly, all bonds, notes and other forms of indebtedness issued in support of school housing projects shall require passage of an enabling act by the general assembly.

History of Section.
(P.L. 1960, ch. 26, § 10; P.L. 1981, ch. 252, § 1; P.L. 1988, ch. 441, § 1; P.L. 1996, ch. 320, § 1; P.L. 2003, ch. 376, art. 9, § 5; P.L. 2007, ch. 222, § 1; P.L. 2007, ch. 236, § 1; P.L. 2007, ch. 370, § 1; P.L. 2008, ch. 9, art. 5, § 1.)



Chapter 16-7-44.1 - Program restrictions.

§ 16-7-44.1 Program restrictions.  Housing aid shall not be provided for the purchase of furniture, fixtures and equipment except in the case of a project to construct a new school or new school addition that is also supported by a general obligation or lease revenue bond. Housing aid shall not be provided for projects supported by capital lease agreements that: (1) are not lease purchase agreements; (2) do not demonstrate a direct benefit to the school nor are located on school property; and (3) do not exclude all non-capital costs such as maintenance costs prior to the request for reimbursement.

History of Section.
(P.L. 2003, ch. 376, art. 9, § 6.)



Chapter 16-7-44.2 - Repayment of school housing aid.

§ 16-7-44.2 Repayment of school housing aid.  (a) If an audit or subsequent review by the commissioner of elementary and secondary education determines that a community was overpaid school housing aid, the community shall repay the determined amount over a number of years that is calculated by dividing the total amount of the overpayment by the total amount of revenues reported by the school district for the most recently completed fiscal year.

(b) If the percentage derived from section (a) above is one-half percent (0.5%) or less, the community shall repay the entire amount of the overpayment in the same fiscal year in which the overpayment is determined.

(c) If the percentage derived from section (a) above is greater than one-half percent (0.5%), the community shall repay the amount of the overpayment over a number of years that equals the percentage derived from section (a) divided by one-half percent (0.5%).

(d) Repayments of more than one year shall be made in equal installments over the term derived from section (c) above. The department of elementary and secondary education will submit an invoice to the community on July 1st.

(e) If the department of elementary and secondary education has not received the required amount by June 30 of the applicable fiscal year, education aid for the community calculated pursuant to § 16-7.1-15 shall be reduced by the amount due.

(f) If the entire overpayment is not received in full in the first year, interest will be applied annually at a rate equal to the consumer price index.

History of Section.
(P.L. 2009, ch. 5, art. 13, § 2.)



Chapter 16-7-45 - Annual appropriations.

§ 16-7-45 Annual appropriations.  The general assembly shall annually appropriate those sums that it may deem necessary to carry out the purposes of §§ 16-7-35 to 16-7-47, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of it as may be required from time to time, upon the receipt by the controller of properly authenticated vouchers. In the event that the full amount of housing aid has not been appropriated in a particular fiscal year, school housing aid will not be ratably reduced. In such cases, aid computed for school housing costs for debt service which has been paid by the local community prior to project completion will be deferred. Such aid will be paid within three (3) equal installments beginning the fiscal year after project completion. This deferral provision shall only be applicable if the computed aid for debt service paid by the local community prior to project completion exceeds five hundred thousand dollars ($500,000).

History of Section.
(P.L. 1960, ch. 26, § 11; P.L. 2010, ch. 23, art. 13, § 3.)



Chapter 16-7-47 - Addition to existing aid.

§ 16-7-47 Addition to existing aid.  The provisions of §§ 16-7-35 to 16-7-47 shall be in addition to any and all state aid for education as provided in any other general or special law.

History of Section.
(P.L. 1960, ch. 26, § 14.)






Chapter 16-7.1 - The Paul W. Crowley Rhode Island Student Investment Initiative

Chapter 16-7.1-1 - Legislative findings.

§ 16-7.1-1 Legislative findings.  (a) Legislative intent. (1) The intent of this legislation is to enact a comprehensive state education aid funding program which addresses four (4) fundamental principles:

(i) Closing the inequitable resource gaps among school districts and schools;

(ii) Closing inequitable gaps in performance and achievement among different groups of students, especially those correlated with poverty, gender, and language background;

(iii) Targeting investments to improve student and school performance; and

(iv) Establishing a predictable method of distributing state education aid in a manner that addresses the over-reliance on the property tax to finance education.

(2) This legislation is further designed to accelerate the implementation of the State Comprehensive Education Strategy. The strategy is an action plan for ensuring that all children achieve at high levels and become lifelong learners, productive workers, and responsible citizens. The standard for expected student achievement is currently being set at a high level both by the board of regents and in Rhode Island's districts and schools. High standards must be supported and these expectations must now be reached by all our students. All the state's children must enjoy the success that comes with proficiency in skill and knowledge.

(b) Evaluation of success. Improved student and school performance is the key measure of the success of Rhode Island's schools. This success cannot occur without investment based on the four (4) fundamental principles as stated in subsection (a) of this section. The success of these investments shall be evaluated based on: accountability for student and school performance; accountability in terms of whether the state's investment is sufficiently adequate and equitable to support improvement in performance; and on accountability for district and school expenditures.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1.)



Chapter 16-7.1-2 - Accountability for student performance.

§ 16-7.1-2 Accountability for student performance.  (a) The board of regents shall adopt and publish statewide standards of performance and performance benchmarks in core subject areas to include writing and mathematics (grades four (4), eight (8), and ten (10)). These standards and performance benchmarks shall be ratified by the board and implemented, and performance standards and performance benchmarks for reading in two (2) grades shall be added.

(b) Districts and schools need to be held accountable for student performance results. Therefore, every school district receiving state education aid under this title shall develop a district strategic plan. The district strategic plan shall: (1) be based on high academic standards for student performance consistent with the statewide standards and benchmarks; (2) be the product of a shared community wide process which defines a vision of what students should know and be able to do; (3) address the needs of each school in the district; (4) encourage the development of school-based improvement planning and implementation; (5) include a process for mentoring of new teachers; (6) be designed to improve student achievement with emphasis on closing the performance gaps among groups of students such as the performance gaps correlated with poverty, gender, language background, and disability; (7) include establishment of student intervention teams to address the instructional needs of diverse learners, include high standards of student behavior designed to create an orderly educational environment with due regard for the rights of students, and an asset protection plan; and (8) be consistent with Rhode Island's comprehensive education strategy. In order to assure the most efficient use of resources implementing strategic plans, districts and schools are encouraged to work together as consortia and as part of the regional collaboratives.

(c) The strategic plan shall include strategies to improve the performance of students in mathematics, reading, and writing. Each plan must describe a scientific research based, as described in the No Child Left Behind Act of 2001, Title 1, Part B, Section 1208 [20 U.S.C. § 6368], reading instruction to improve the reading skills of all students in the early grades (kindergarten through grade five (5)) that is aligned with the board of regents reading policy. The district must develop, implement and evaluate a Personal Literacy Program for each student in these grades who is performing below grade level. These strategies shall be based on the adequate yearly progress expected for students and schools. Annual performance targets for determining whether schools and districts have made adequate yearly progress will be set by the commissioner of elementary and secondary education. The general assembly expects these district strategies to increase the number of fourth grade students performing at or above the proficient standard in mathematics, reading, and writing in each district and school. The increase shall be established annually in accordance with § 16-7.1-4.

(2) The general assembly recognizes the contribution of school counselors to positive educational change, to the implementation of the No Child Left Behind Act of 2001, and to the success of students in three (3) developmental domains: academic, career, and personal/social. It endorses the National Standards for School Counseling Programs as developed by the American School Counselor Association (ASCA). Further, the general assembly encourages every district to implement a K-12 standards-based comprehensive, developmental school counseling program.

(d) Each strategic plan must indicate the manner in which self-studies will be completed at the school level in accordance with guidelines established by the commissioner. Funds shall be appropriated to the department of elementary and secondary education to assist districts with on-site reviews. Schools to be visited shall be determined by the commissioner.

(e) Each strategic plan must indicate the method in which school administrators and staff shall achieve and maintain an orderly educational environment in accordance with due process and with due regard for the rights of students.

(f) Each strategic plan shall include the development of inter-agency agreements for the coordination of services among state and local agencies responsible for service to children and families. These agreements shall address the identification and provision of services to pre-school children with disabilities and children and youth with behavioral health care needs.

(g) All district strategic plans and annual updates shall be submitted to the commissioner of elementary and secondary education no later than May 1, of each year.

(h) All strategic plans shall include strategies to decrease obesity and improve the health and wellness of students and employees through nutrition, physical activity, health education, and physical education. Said strategies shall be submitted by May 1st of each year to the Rhode Island department of elementary and secondary education and the Rhode Island department of health.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1; P.L. 1999, ch. 31, art. 23, § 2; P.L. 2000, ch. 267, § 1; P.L. 2001, ch. 77, art. 22, § 2; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2004, ch. 184, § 1; P.L. 2004, ch. 244, § 1; P.L. 2005, ch. 74, § 2; P.L. 2005, ch. 76, § 2.)



Chapter 16-7.1-3 - Accountability for district and school expenditures.

§ 16-7.1-3 Accountability for district and school expenditures.  All school districts shall implement a uniform program to track educational expenditures and investments. All school districts shall prepare annual reports of its programs which shall be submitted to the department of elementary and secondary education by July 31 of each year. The business office in each school district shall annually declare that the facts and figures presented in the district expenditure report are accurate to the best of their knowledge. In the event that a report is not submitted within thirty days of July 31, state educational aid to the school district may be withheld. In addition, each school committee shall annually ratify the district expenditure report and transmit the report to the commissioner of elementary and secondary education no later than September 30 of each year. Furthermore, the commissioner of elementary and secondary education in conjunction with the Rhode Island Association of School Business Officials shall determine the feasibility of and implement when appropriate a standard chart of accounts for all school districts. If implemented, the municipalities shall integrate use of this chart of accounts with municipal accounts as appropriate.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1; P.L. 2005, ch. 117, art. 13, § 1.)



Chapter 16-7.1-4 - Annual report by Commissioner of Elementary and Secondary Education.

§ 16-7.1-4 Annual report by Commissioner of Elementary and Secondary Education.  On or before March 31 of each year, the commissioner of elementary and secondary education shall annually publish a report detailing school district and individual school performance consistent with § 16-60-4(22). This report shall also set annual performance benchmarks. Also, the commissioner of elementary and secondary education shall report to the house of representatives and the senate, sitting as the grand committee, no later than March 31 of each year, the status of district and school performance, status of the level of the state's investment in education, and the status of district and school expenditures.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 7, § 1.)



Chapter 16-7.1-5 - Intervention and support for failing schools.

§ 16-7.1-5 Intervention and support for failing schools.  (a) The board of regents shall adopt a series of progressive support and intervention strategies consistent with the Comprehensive Education Strategy and the principles of the "School Accountability for Learning and Teaching" (SALT) of the board of regents for those schools and school districts that continue to fall short of performance goals outlined in the district strategic plans. These strategies shall initially focus on: (1) technical assistance in improvement planning, curriculum alignment, student assessment, instruction, and family and community involvement; (2) policy support; (3) resource oversight to assess and recommend that each school has adequate resources necessary to meet performance goal; and (4) creating supportive partnerships with education institutions, business, governmental, or other appropriate nonprofit agencies. If after a three (3) year period of support there has not been improvement in the education of students as determined by objective criteria to be developed by the board of regents, then there shall be progressive levels of control by the department of elementary and secondary education over the school and/or district budget, program, and/or personnel. This control by the department of elementary and secondary education may be exercised in collaboration with the school district and the municipality. If further needed, the school shall be reconstituted. Reconstitution responsibility is delegated to the board of regents and may range from restructuring the school's governance, budget, program, personnel, and/or may include decisions regarding the continued operation of the school. The board of regents shall assess the district's capacity and may recommend the provision of additional district, municipal and/or state resources. If a school or school district is under the board of regents' control as a result of actions taken by the board pursuant to this section, the local school committee shall be responsible for funding that school or school district at the same level as in the prior academic year increased by the same percentage as the state total of school aid is increased.

(b) For FY 2007, the department shall dedicate one hundred thousand dollars ($100,000) from funds appropriated to support progressive support and intervention and SALT visits to support the Rhode island Consortium for Instructional Leadership and Training. This consortium is engaged in training school leaders to be more effective instructional leaders in the standards based instruction environment.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2003, ch. 376, art. 9, § 7; P.L. 2004, ch. 595, art. 23, § 5; P.L. 2005, ch. 117, art. 13, § 1; P.L. 2006, ch. 246, art. 19, § 2.)



Chapter 16-7.1-6 - Core instruction equity fund.

§ 16-7.1-6 Core instruction equity fund.  The general assembly recognizes that Rhode Island cities and towns primarily rely on the local property tax to finance education programs, and that the state's highest effective property tax rates are concentrated in the state's urban communities. Therefore, certain communities, because of low tax capacity and high tax effort, are unable to appropriate sufficient funds for the support of core instructional programs. The general assembly also recognizes the need to reduce inequities in resource distribution among the state's cities and towns as well as among the state's districts and schools. Therefore, the general assembly establishes the Core Instructional Equity Fund to improve the capacity of cities and towns to support the core instruction activities that are the basis of daily teaching and learning in all classrooms. The general assembly shall annually appropriate and distribute some sum to meet these needs. The sum shall be distributed based upon the following formula:

(1) Data. Data used for the following calculations are defined as follows:

(i) Population (state and municipal) shall be included from the most recent census;

(ii) Equalized weighted assessed valuations (EWAV) from the most recently completed and certified study pursuant to § 16-7-21;

(iii) Most recent tax data certified by the local assessors to the department of administration, and core instructional per pupil cost as determined by the commissioner of elementary and secondary education;

(iv) Most recent resident average daily membership (ADM) pursuant to § 16-7-22;

(i) Community Property Tax Capacity Index Calculation

Calculate statewide tax rate:

Step 1: total statewide property tax yield/total statewide property tax base (EWAV) = state average tax rate

Step 2: calculate statewide yield per capita:

Total statewide property tax yield/state population (most recent census) = state property tax yield per capita

Step 3: calculate municipal property tax yield per capita:

Municipal property tax yield/population = municipal property tax yield per capita

Step 4: calculate municipal property tax capacity:

(Municipal property tax yield per capita/state property tax yield per capita) * 100 = Community property tax capacity index

(ii) Total Tax Capacity Index Calculation:

Step 5: calculate community hypothetical property tax yield per capita:

(Statewide tax rate * municipal property tax base (EWAV))/community population = Hypothetical community property tax yield per capita

Step 6: calculate total tax capacity index:

(Hypothetical municipal yield per capita/state average property tax yield per capita) * 100 = total tax capacity index

(iii) Tax Effort Index Calculation:

Calculate property tax effort calculation:

Step 7: (Municipal property tax yield per capita/hypothetical municipal property tax yield per capita) * 100 = Property Tax Effort Index

(iv) Capacity/Effort Index

Calculation of the equity index:

Step 8: (Property tax capacity index/tax effort index = Equity index

(v) Instructional Cost Per Pupil

Calculate the instructional cost per ADM:

Step 9: core instructional district cost/district ADM = per pupil core instructional district cost

Step 10: select the statewide average per pupil instructional cost

Step 11: state average per pupil core instructional cost s district per pupil core instructional cost = core gap

Step 12: core gap * ADM = weighted difference.

(3) Eligibility to receive funds. Only those districts which have a gap in instructional core funding and which have capacity of less than 0.50 per the equity index are eligible to receive funds under this provision.

(4) For FY 2003, districts shall receive the greater of the dollar amount received in FY 2002 or the dollar amount calculated as the FY 2003 entitlement. For FY 2003, ten percent (10%) of these funds shall, in addition to the purposes enumerated above, be used to increase student and school performance, and shall be only spent with the prior approval of the commissioner of elementary and secondary education.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 2001, ch. 86, § 33; P.L. 2002, ch. 65, art. 18, § 1.)



Chapter 16-7.1-8 - Student equity investment fund.

§ 16-7.1-8 Student equity investment fund.  The general assembly recognizes the need to improve fourth grade performances in mathematics, reading, and writing. Therefore, the general assembly establishes the Student Equity Investment Fund to target students identified as those requiring additional educational services. The general assembly shall annually appropriate some sum and distribute it based on each district's proportion of resident children eligible for USDA reimbursable school meals relative to the total number of eligible students statewide. For the purposes of this section, the date as of eligibility for USDA reimbursable meals shall be determined by the June report of the reference year as defined in § 16-7-16. These resources shall be used to close student performance gaps in accordance with the district's strategic plan pursuant to § 16-7.1-2. Beginning in FY 2003, the commissioner of elementary and secondary education may require a district to use up to five percent (5%) of the funds allocated by this section to increase student and school performance. The five percent (5%) set aside funds shall only be spent with the prior approval of the commissioner of elementary and secondary education.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2003, ch. 373, § 1; P.L. 2003, ch. 374, § 1; P.L. 2003, ch. 376, art. 9, § 7.)



Chapter 16-7.1-9 - Student language assistance investment fund.

§ 16-7.1-9 Student language assistance investment fund.  The general assembly recognizes the strength Rhode Island's growing cultural diversity brings to the overall economic and social health of the state. Therefore, the general assembly establishes the Student Language Assistance Investment Fund to target state resources to assist students who require additional language educational services. The general assembly shall annually appropriate some sum and distribute it based on each district's proportion of limited English proficiency students statewide in the reference year as defined in § 16-7-16. These resources shall be used to close student performance gaps in accordance with the district's strategic plan pursuant to § 16-7.1-2.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 2005, ch. 117, art. 13, § 1.)



Chapter 16-7.1-10 - Professional development investment fund.

§ 16-7.1-10 Professional development investment fund.  (a) In order to continue developing the skills of Rhode Island's teachers, administrators and staff, the general assembly establishes a Professional Development Investment Fund. The general assembly shall annually appropriate some sum and distribute it based on a pupil-teacher ratio that shall be adjusted annually by the commissioner of elementary and secondary education. School districts, including collaboratives established pursuant to chapter 3.1 of this title, may use funds received under this category of education aid to replace up to, but no more than, fifty percent (50%) of the amount the school district spent for professional development programs in the previous fiscal year. The expenditure of these funds shall be determined by a committee at each school consisting of the school principal, two (2) teachers selected by the teaching staff of the school, and two (2) parents of students attending the school. Schools that enroll students in the early grades (kindergarten through grade three (3)) must expend these funds on the development of scientific research based, as described in the No Child Left Behind Act of 2001, Title 1, Part B, Section 1208 [20 U.S.C. § 6368], reading instruction to improve students reading performance.

Schools that have met their performance targets in reading for the current academic year and are not designated as a school in need of improvement, may expend their Professional Development Investment Funds on professional development in the core academic subjects of mathematics, writing, or reading to improve student performance.

Collaborative programs between schools are encouraged. These resources shall be used to close student performance gaps in accordance with the school's and district's strategic plan pursuant to § 16-7.1-2. Additional funds shall be allocated to the department of elementary and secondary education to support teacher and administrator professional development in all districts, including, but not limited to:

(1) Supporting mentoring systems;

(2) Providing school districts with program support to assist teachers in local school districts to improve reading instruction and enhance the integration of reading throughout the curriculum with the goal of improving student performance to high standards;

(3) Support for the design and implementation of leadership development for the teacher to assume leadership roles or ultimately prepare for administrator;

(4) Development of a plan for formal training of school leaders in standards based instruction, school improvement planning, effective use of data in the decision-making process, community involvement and creation of governance structures;

(5) Support for national board certification of teachers, application fees for a certificate of clinical competence issued by the American speech-language hearing association, and grants for coordination and support of school based teacher professional development; and

(6) The practice of scientific research based reading instruction to improve reading performance.

(b) In FY 2003, the additional funds allocated to the department of elementary and secondary education pursuant to this section shall be used only to support the activities described in subdivisions (a)(2) and (a)(5) of this section.

(c) Out of the funds appropriated by the general assembly for professional development in subsection (a) of this section, twenty-five percent (25%) shall be set aside for district-wide professional development activities. The expenditure of this district-wide professional development set-aside shall be determined by a committee in each district consisting of the superintendent or his or her designee, three (3) teachers appointed by the collective bargaining agent, and one member of the Rhode Island department of elementary and secondary education field service team servicing that school district designated by the commissioner of elementary and secondary education. The expenditure must be aligned with the district strategic plan as well as ongoing professional development programs approved by the department of elementary and secondary education. Collaborative programs between school districts are permissible.

(d) Beginning in FY 2006, professional development funds shall only be spent with the prior approval of the commissioner of elementary and secondary education upon submission of a district level plan which incorporates the school level plans and which details the use of the funds. These plans shall to the extent possible call for professional development activities that are embedded or do not otherwise encroach upon student instruction time. The requirements of this paragraph shall apply to both district-wide professional development activities and professional development activities determined by the school-level committees.

(e) In FY 2009 payments from the professional development investment fund are hereby suspended through June 30, 2009. Notwithstanding, school districts may continue to maintain professional development programs and may reduce other education programs to achieve savings.

(f) In FY 2010 payments from the professional development investment fund are hereby suspended through June 30, 2010. Notwithstanding, school districts may continue to maintain professional development programs and may reduce other education programs to achieve savings.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1; P.L. 1999, ch. 31, art. 23, § 3; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2002, ch. 400, § 1; P.L. 2003, ch. 219, § 1; P.L. 2003, ch. 310, § 1; P.L. 2003, ch. 321, § 1; P.L. 2003, ch. 337, § 1; P.L. 2003, ch. 376, art. 9, § 7; P.L. 2004, ch. 456, § 1; P.L. 2005, ch. 117, art. 13, § 6; P.L. 2009, ch. 5, art. 13, § 1; P.L. 2009, ch. 68, art. 3, § 1.)



Chapter 16-7.1-11 - Early childhood investment fund.

§ 16-7.1-11 Early childhood investment fund.  The general assembly establishes the Early Childhood Student Investment Fund to provide schools and teaching staff for the early grades with resources to begin improving student performance and to provide early care and pre-kindergarten programs. The general assembly shall annually appropriate some sum and distribute it based on each district's proportion of their average daily membership for grades kindergarten through and including third grade in the reference year as defined in § 16-7-16 relative to the statewide average daily membership for the same grades in the same fiscal year. For purposes of this section, average daily membership for grades kindergarten through and including third grade is determined in § 16-7-22. These resources shall be used to close student performance gaps in accordance with the district's strategic plan pursuant to § 16-7.1-2. These early childhood investment funds shall be used in coordination with the literacy set-aside funds, chapter 67 of this title. In addition, these funds may be used for early childhood pilot programs, including Child Opportunity Zones (COZs), that; (1) combine and/or leverage some or all of the following state, federal and/or local funds insofar as allowable: student equity investment fund; literacy set-aside; special education funds; Title I funds; and any other appropriate funds; (2) that focus on beginning to improve student performance through developmentally appropriate early childhood education and integrated social and health service support. Funding emphasis for early childhood programs shall be given by the districts to the schools serving concentrations of at-risk students and shall be integrated with programs for special needs students; all day kindergarten programs may be funded; and school links shall be made with programs and students to facilitate full assessment of students' school readiness and needs prior to entry into first grade and to help receiving schools meet the entering child's needs. Programs shall include the development and expansion of child care providers, the development of innovative start-up arrangements linked to small businesses, the development of programs and providers in geographically underserved areas, the establishment of before and after school programs with priority to be given to programs linked to schools, to infant oddler programs, programs related to child opportunity zone family centers, and programs that serve children with special health needs or developmental risks. A district may not fund any program that does not meet standards as established by the board of regents. Districts may contract for services with programs which meet board of regents standards. Any program that receives funds under this section must keep records on the children's attendance and progress so that data will be available to conduct longitudinal studies.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1.)



Chapter 16-7.1-11.1 - Full day kindergarten investment fund.

§ 16-7.1-11.1 Full day kindergarten investment fund.  (a) Beginning in fiscal year 2001, the general assembly shall appropriate and distribute to each locally or regionally operated district a sum equal to the number of full-time kindergarten students reported as a member of each district as of the reference year as defined in § 16-7-16(11) times a per pupil amount, which shall be:

(1) Fifteen hundred dollars ($1,500) for those districts with a tax effort index of below 0.6 as calculated pursuant to § 16-7.1-6;

(2) One thousand dollars ($1,000) for those districts with a tax effort index of below 1.0 as calculated pursuant to § 16-7.1-6; and

(3) Five hundred dollars ($500) for all other districts.

(b) Funding under this section shall be in addition to any and all other aid received by the district, including aid received under this chapter, chapter 77.1 of this title, and any minimum increase of aid provided for under § 16-7.1-15.

(c) For fiscal year 2007, aid received pursuant to this section shall be equal to aid received in the fiscal year 2006 enacted budget by the 2005 general assembly.

History of Section.
(P.L. 2000, ch. 55, art. 20, § 2; P.L. 2001, ch. 77, art. 22, § 2; P.L. 2005, ch. 117, art. 13, § 1; P.L. 2006, ch. 246, art. 19, § 7.)



Chapter 16-7.1-12 - Student technology investment fund.

§ 16-7.1-12 Student technology investment fund.  The general assembly establishes the Student Technology Investment Fund to provide schools and teaching staff with up-to-date educational technology and training to help students meet the demands of the 21st century. Rhode Island's Comprehensive Education Strategy calls for providing support to all schools for educational technology. The funds may be used for: curriculum development to improve teaching and learning, in-service professional development to support the effective use of technology in schools; and infrastructure requirements such as equipment, technology related instructional materials, software and networking of systems. These resources shall be used to close student performance gaps in accordance with the district's strategic plan pursuant to § 16-7.1-2 and be consistent with the technology plan of the Rhode Island Comprehensive Strategy. The general assembly shall annually appropriate some sum and distribute it based on each district's proportion of their average daily membership in the reference year as defined in § 16-7-16. For purposes of this section, average daily membership shall be defined in § 16-7-22. School districts may use funds received under this category of education aid to replace up to, but no more than, thirty five percent (35%) of the amount the school district spent for technology related expenditures in the previous fiscal year. District plans for the use of technology shall be reviewed by the legislative technology task force.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1.)



Chapter 16-7.1-13 - State leadership in conducting annual assessments of student performance.

§ 16-7.1-13 State leadership in conducting annual assessments of student performance.  Setting high standards for student performance must be paired with related assessments that will determine what progress the state is making toward bringing all children to high levels of achievement. A state assessment program shall be continued and expanded in core areas (mathematics, reading, writing and health). The program shall include performance standards and an annual report that disaggregates performance by race, poverty, native language and gender. The general assembly shall annually appropriate funds to support the programs, and the amount shall be recalculated annually. The commissioner of education shall implement the state assessment program.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1.)



Chapter 16-7.1-14 - Joint commission.

§ 16-7.1-14 Joint commission.  The special joint commission established in § 16-79-2 supports the funding program established in § 16-7.1-15 and shall continue to assess its effectiveness as a comprehensive state education aid funding program. The commission will examine the needs of pre-kindergarten aged children and adult education programs. The commission will also examine compensation and benefit programs of persons employed in public education.

History of Section.
(P.L. 1997, ch. 30, art. 31, § 1; P.L. 1998, ch. 31, art. 31, § 1.)



Chapter 16-7.1-15 - The Paul W. Crowley Rhode Island student investment initiative.

§ 16-7.1-15 The Paul W. Crowley Rhode Island student investment initiative.  (a) Each locally or regionally operated school district shall receive as a base the same amount of school aid as each district received in fiscal year 1997-1998, adjusted to reflect the increases or decreases in aid enacted to meet the minimum and maximum funding levels established for FY 2000 through FY 2008. Each school district shall also receive school aid through each investment fund for which that district qualifies pursuant to §§ 16-7.1-8, 16-7.1-9, 16-7.1-10, 16-7.1-11, 16-7.1-12, 16-7.1-16 and 16-7.1-19. These sums shall be in addition to the base amount described in this section. For FY 2009 and FY 2010, the reference year for the data used in the calculation of aid pursuant to § 16-7.1-8, § 16-7.1-9, § 16-7.1-10, § 16-7.1-11, § 16-7.1-11.1, § 16-7.1-12, § 16-7.1-16, § 16-7.1-19 and 16-77.1-2(b) shall be FY 2004. Calculation and distribution of education aid under §§ 16-5-31, 16-5-32, 16-7-20, 16-7-20.5, 16-7-34.2, 16-7-34.3, 16-24-6, 16-54-4, and 16-67-4 is hereby suspended. Provided, however, calculation and distribution of education aid under § 16-7.1-10 is suspended for FY 2009 and FY 2010. School districts may continue to maintain professional development programs and may reduce other education programs to achieve savings during FY 2009 and FY 2010. The funding of the purposes and activities of chapter 67 of this title, the Rhode Island Literacy and Dropout Prevention Act of 1967, shall be the same amount of the base amount of each district funded for that purpose in fiscal year 1997-1998. In addition each district shall expend three percent (3%) of its student equity and early childhood funds under the provisions of chapter 67 of this title.

(b) Funding for full day kindergarten programs in accordance with § 16-7.1-11.1 shall be in addition to funding received under this section.

(c) Funding distributed under §§ 16-77.1-2(b) and 16-64-1.1 shall be in addition to funding distributed under this section.

(d) For FY 2009, aid to school districts shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for the Chariho regional school district shall be prorated among the member communities. In addition, for FY 2009 aid to school districts shall be reduced by any amount of previously appropriated school housing aid determined to be ineligible for reimbursement in accordance with § 16-7-44.2. For FY 2009 aid shall also be reduced by the amount of projected revenue for the period December 1, 2008 through June 30, 2009 from the permanent school fund. The projected revenue shall be determined by annualizing actual earnings from the period May 12, 2008 through November 30, 2008. The department of elementary and secondary education shall reduce aid in two equal installments, payable in May and June; provided however, that East Providence shall receive one payment of reduced aid in May.

For FY 2009, aid to school districts shall include thirty eight million, three hundred twenty-four thousand, eight hundred twenty-two dollars ($38,324,822) from federal fiscal stabilization funds offset by a like reduction from general revenues. The distribution shall be in the same proportion as general operating aid.

(e) Districts shall comply with the assurances and reporting requirements provided in the federal guidance for the (ARRA) allocation and by the commissioner of elementary and secondary education.

(f) There shall be an appropriation to ensure that total aid distributed to communities in FY 2010 under this section and §§ 16-7.1-11.1, 16-64-1.1 and 16-77.1-2(b) and excluding any FY 2009 Stabilization reappropriations shall be as follows:

SEE THE BOOK FOR THE PROPER TABLE.

In addition to the amounts listed above, the department of elementary and secondary education shall allocate monthly to each school district all funds received into the permanent school fund pursuant to § 42-61.2-7, as amended by chapter 13 of the 2008 Public Laws entitled "An Act Relating to State Affairs and Government", up to $14.1 million, in the same proportion as the aid distribution in the FY 2009 enacted appropriations act.

This special provision shall not limit entitlements as determined by application of other formula provisions in this section.

(g) For FY 2009 payments to charter public schools shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for district sponsored charter schools shall be incorporated in the sponsoring school district's aid as noted in subsection (f). Aid to charter public schools shall be reduced in the April quarterly payment. For FY 2009, charter public school funding is as follows:

Beacon Charter School 1,512,785

Blackstone Academy 1,469,349

Compass 614,485

Paul Cuffee 4,449,006

CVS Highlander 2,596,782

International 2,863,818

Kingston Hill Academy 736,784

Learning Community 3,669,529

NE Laborer's 1,508,866

Textron 2,361,370

Times 2 Academy 6,870,410

(h) For FY 2010, payments to charter public schools shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for district sponsored charter schools shall be incorporated in the sponsoring schools district's aid as noted in subsection (f). For FY 2010, payments to charter public schools shall be reduced by one million four hundred sixty-three thousand three hundred sixty-seven dollars ($1,463,367) based on the charter schools' share of total FY 2009 enacted education aid, including school districts and state schools. For FY 2010, a distribution of stabilization funds per the American Recovery and Reinvestment Act (ARRA) totaling one million four hundred seventy-one thousand eighty-seven dollars ($1,471,087) shall be allocated to charter public schools proportionately based on their share of total FY 2009 enacted education aid, including school districts and state schools.

(2) For FY 2010, payments to charter public schools shall be further reduced by one million one hundred fifty-eight thousand one dollars ($1,158,001) based on the charter schools' share of total FY 2010 originally enacted education aid. For FY 2010, an additional distribution of stabilization funds per the American Recovery and Reinvestment Act (ARRA) totaling one hundred ninety-seven thousand seven hundred fifty-two dollars ($197,752) shall be allocated to charter public schools proportionately based on their share of total FY 2010 originally enacted education aid.

(3) Public charter schools shall comply with the assurances and reporting requirements provided in the federal guidance for the (ARRA) allocation and by the commissioner of elementary and secondary education.

(i) There shall be deducted from the final aid payment to each school district any amounts owed to the state at the end of the fiscal year for transportation of the district's students under the statewide transportation system established pursuant to R.I.G.L. 16-21.1-7 and 16-21.1-8. Districts shall receive monthly invoices summarizing the basis of the transportation fees charged. Any such deductions in aid shall be transferred to the statewide student transportation services restricted receipt account.

(j) The provisions of R.I.G.L. 16-26-7.1 notwithstanding, districts shall be assessed tuition to cover the costs of educational services that are additional to the core deaf and hard of hearing education program that is provided to resident students at the Rhode Island School for the Deaf. This tuition shall be based on a graduated tuition schedule that is based on the varying needs of students. The department of elementary and secondary education shall develop and implement the schedule. Districts shall receive monthly invoices summarizing the basis for the tuition charged. There shall be deducted from the final aid payment to each school district at the end of the fiscal year any amounts owed to the state for these additional educational services.

(k) Children with disabilities. (1) Based on its review of special education within the context of Rhode Island school reform, the general assembly recommends addressing the needs of all children and preventing disability through scientific research based, as described in the No Child Left Behind Act of 2001, Title 1, Part B, Section 1208 [20 U.S.C. § 6368], reading instruction and the development of Personal Literacy Programs for students in the early grades performing below grade level in reading and implement a system of student accountability that will enable the state to track individual students over time. Additionally, the department of elementary and secondary education must provide districts with rigorous criteria and procedures for identifying students with learning disabilities and speech/language impairments. Additional study is required of factors that influence programming for students with low incidence disabilities; those with disabilities that severely compromise life functions; and programming for students with disabilities through urban special education. Alternatives for funding special education require examination.

(2) All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the general assembly and its agents that is deemed necessary or desirable by the study to facilitate the purposes of this section.

(l) For FY 2011, aid to school districts shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for the Chariho regional school district shall be prorated among the member communities. For FY 2011, aid to school districts shall be further reduced by twenty million four hundred ninety thousand one hundred thirty-seven dollars ($20,490,137) from the FY 2010 originally enacted level based on the school district's share of total FY 2010 originally enacted education aid, including aid to state schools and charter schools. For FY 2011, a distribution of federal stabilization funds made available through the American Recovery and Reinvestment Act (ARRA), in the amount of seventeen million four hundred thirty-one thousand nine hundred four dollars ($17,431,904), shall be allocated to school districts proportionately based on their share of total FY 2010 originally enacted education aid, including aid to state schools and charter schools.

(m) There shall be an appropriation to ensure that total aid distributed to communities in FY 2011 under this section and §§ 16-7.1-11.1, 16-64-1.1 and 16-77.1-2(b), excluding any FY 2009 and FY 2010 Stabilization reappropriations, shall be as follows:

SEE THE BOOK FOR THE PROPER TABLE.

In addition to the amounts listed above, the department of elementary and secondary education shall allocate monthly to each school district all funds received into the permanent school fund pursuant to § 42-61.2-7, as amended by chapter 13 of the 2008 Public Laws entitled "An Act Relating to State Affairs and Government", up to $14.1 million, in the same proportion as the aid distribution in the FY 2009 enacted appropriations act.

This special provision shall not limit entitlements as determined by application of other formula provisions in this section.

(n) For FY 2009 payments to charter public schools shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for district sponsored charter schools shall be incorporated in the sponsoring school district's aid as noted in subsection (g). Aid to charter public schools shall be reduced in the April quarterly payment. For FY 2009, charter public school funding is as follows:

Beacon Charter School 1,512,785

Blackstone Academy 1,469,349

Compass 614,485

Paul Cuffee 4,449,006

CVS Highlander 2,596,782

International 2,863,818

Kingston Hill Academy 736,784

Learning Community 3,669,529

NE Laborer's 1,508,866

Textron 2,361,370

Times 2 Academy 6,870,410

(o) For FY 2011, payments to charter public schools shall be reduced by the equivalent savings that are realized due to a reduction of payments to the teachers' retirement system. The reduction for district sponsored charter schools shall be incorporated in the sponsoring schools district's aid as noted in subsection (g). For FY 2011, payments to charter public schools shall be further reduced by one million seventy-six thousand nine hundred forty-one dollars ($1,076,941) from the FY 2010 originally enacted education aid based on the charter schools' share of total FY 2010 enacted education aid, including aid to school districts and state schools. For FY 2011, a distribution of federal stabilization funds made available through the American Recovery and Reinvestment Act (ARRA), in the amount of one million forty-eight thousand six hundred dollars ($1,048,600), shall be allocated to charter public schools proportionately based on their share of total FY 2010 originally enacted education aid, including aid to school districts and state schools.

History of Section.
(P.L. 1998, ch. 31, art. 31, § 3; P.L. 1999, ch. 31, art. 23, § 3; P.L. 2000, ch. 55, art. 20, § 1; P.L. 2001, ch. 77, art. 22, § 2; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2003, ch. 376, art. 9, § 7; P.L. 2004, ch. 595, art. 23, § 2; P.L. 2005, ch. 117, art. 13, § 6; P.L. 2006, ch. 246, art. 19, § 2; P.L. 2007, ch. 73, art. 21, § 2; P.L. 2008, ch. 100, art. 38, § 1; P.L. 2008, ch. 151, § 1; P.L. 2008, ch. 182, § 1; P.L. 2009, ch. 5, art. 13, § 1; P.L. 2009, ch. 68, art. 3, § 1; P.L. 2010, ch. 23, art. 13, § 1; P.L. 2011, ch. 151, art. 5, § 1.)



Chapter 16-7.1-16 - Targeted school aid.

§ 16-7.1-16 Targeted school aid.  (a) In addition to those funds described in § 16-7.1-15, each district with a tax effort index below 1.0 as calculated pursuant to § 16-7.1-6 and with a free and reduced lunch count in grades K-3 greater than forty percent (40%) shall receive targeted school aid. Districts shall be eligible for aid based on the proportion that their average daily membership bears to the total average daily membership of districts eligible for aid under this section. The local school district shall determine the amount it proposes to spend on the program priorities referred to in this section and the programs and proposed expenditures shall be a part of the district's strategic plan and/or annual updates required under § 16-7.1-2.

(b) The commissioner may require a school district to reserve up to five percent (5%) of its targeted aid for intervention remedies. These five percent (5%) set-aside funds shall only be spent with the prior approval of the commissioner of elementary and secondary education. If however by March 1, the amount reserved is not expended or expected to be spent in the academic year, then the district may expend the funds in accordance with the priorities of this section and with the approval of the commissioner. In addition, there shall be an appropriation for comprehensive on-site school reviews and other accountability measures that the commission deems appropriate in accordance with policies and procedures to be determined by the commissioner and to carry out the purposes of § 16-7.1-2. The commissioner may give priority to districts receiving targeted funds for the use of this appropriation.

(c) Districts may use targeted funds in new or expanded programs for:

(1) Early childhood education;

(2) Helping schools to improve instruction to meet high standards;

(3) Reducing class size at the elementary level;

(4) After school programming for middle schools, junior, and senior high schools in accordance with § 16-7.1-17;

(5) Establishing and implementing innovative organizations and methods of instruction at the middle, junior high, and/or high school levels;

(6) Child opportunity zones;

(7) Teacher mentoring;

(8) Curriculum revision to meet new standards;

(9) School and district intervention; or

(10) Other programs which the commissioner believes will result in increased student performance.

History of Section.
(P.L. 1998, ch. 31, art. 31, § 3; P.L. 2002, ch. 65, art. 18, § 1.)



Chapter 16-7.1-17 - Urban after-school programs.

§ 16-7.1-17 Urban after-school programs.  (a) There is hereby established an after-school program for middle schools and junior and senior high schools to be administered by the department of elementary and secondary education.

(b) Each district receiving targeted funds under this section must use a portion of these funds to establish programs as defined in this section at the middle or junior high school level and may establish a program at the senior high school level. Each program shall be located in or near middle schools or junior or senior high schools in school districts identified as "at risk" by the legislature in accordance with § 16-7.1-16 and which have an equity index below one. The purpose of the programs is to provide students an opportunity to engage in a gainful activity, such as an athletic, cultural, arts, academic, community service, remediation, and/or career exploration activity after-school or during the time the schools are not in session. Districts may contract for services with programs that meet board of regents standards. The commissioner may require that districts that receive targeted funds establish these programs either district-wide or at an individual school within the district. Nothing contained in this section shall prevent the commissioner from interpreting middle or junior high school to mean middle or junior high school age.

(c) The department of elementary and secondary education is authorized to promulgate rules and regulations for the administration and monitoring of the programs for providing any assistance to plan and design the programs, and for annually performing an evaluation of the overall quality of the after-school programs. Qualifying school districts will be required to submit a plan and other reports as may be requested relating to the use of the after-school program funds to the commissioner of elementary and secondary education.

History of Section.
(P.L. 1998, ch. 31, art. 31, § 3; P.L. 1998, ch. 383, § 1.)



Chapter 16-7.1-18 - Investment funds  Funding.

§ 16-7.1-18 Investment funds  Funding.  Funding of the investment funds enumerated in § 16-7.1-6, 16-7.1-8, 16-7.1-9, 16-7.1-10, 16-7.1-11, and 16-7.1-12 shall be by funds set aside from the state operations aid to be provided to school districts in the same manner as funds set aside and provided to school districts pursuant to chapter 67 of this title for literacy programs. The amount to be set aside will be that amount designated for each investment fund in the state budget as enacted. The funds thus set aside and provided to school districts shall be used for the purposes required by the terms of §§ 16-7.1-6, 16-7.1-8, and 16-7.1-9. The fund thus set aside and provided to school districts shall be restricted to be used for the purposes required by the terms of §§ 16-7.1-10, 16-7.1-11, and 16-7.1-12. The full set aside amount will be available for use by the school district. Use of this set aside amount must be based on the strategic plan required to be submitted by local school districts to the department of elementary and secondary education by chapter 7.1 of this title.

History of Section.
(P.L. 1999, ch. 31, art. 23, § 5; P.L. 1999, ch. 159, § 1; P.L. 1999, ch. 370, § 1; P.L. 2001, ch. 77, art. 22, § 2.)



Chapter 16-7.1-19 - Vocational technical equity fund.

§ 16-7.1-19 Vocational technical equity fund.  (a) The general assembly recognizes the need to support the academic instruction component of vocational education for students enrolled in career and technical education programs. To accomplish this, the general assembly shall appropriate some sum per student for each student who attends a locally operated career and technical center based on the enrollments reported to the department of elementary and secondary education for the reference year as defined in § 16-7-16. The sum shall be five hundred dollars ($500) per student. Funding under this section will be limited to those students enrolled in programs that are part of the career and technical education system as approved by the department of elementary and secondary education.

(b) For fiscal year 2007, aid received pursuant to this section shall be equal to aid received in the fiscal year 2006 enacted by the 2005 general assembly.

History of Section.
(P.L. 2000, ch. 55, art. 20, § 2; P.L. 2001, ch. 77, art. 22, § 2; P.L. 2002, ch. 65, art. 18, § 1; P.L. 2003, ch. 376, art. 9, § 8; P.L. 2006, ch. 246, art. 19, § 9.)






Chapter 16-7.2 - The Education Equity and Property Tax Relief Act

Chapter 16-7.2-1 - Legislative findings.

§ 16-7.2-1 Legislative findings.  (a) The general assembly recognizes the need for an equitable distribution of resources among the state's school districts, property tax relief and a predicable method of distributing education aid. The general assembly finds that there is a need to reform the way public education is financed because:

(1) All children should have access to an adequate and meaningful education regardless of their residence or economic means;

(2) A school funding system should treat property taxpayers equably, limit the portion of school budgets financed by property taxes, and establish sufficient cost controls on school spending;

(3) The state should ensure that its school funding structure adequately reflects the different needs of students, and closes the educational inequities among the state's school districts; and

(4) The state education funding system should provide a predicable amount and source of funding to ensure stability in the funding of schools.

(b) The intent of this chapter is to promote a school finance system in Rhode Island that is predicated on student need and taxpayer ability to pay. A new school funding system in the state should promote educational equity for all students and reduce the reliance on the property tax to fund public education. This legislation is intended to ensure educational opportunity to each pupil in each city or town on substantially equal terms. Adequate per pupil support will be provided through a combination of state school aid and local education property tax levies.

History of Section.
(P.L. 2004, ch. 393, § 1; P.L. 2004, ch. 491, § 1.)



Chapter 16-7.2-2 - Joint legislative committee to establish a permanent education foundation aid formula for Rhode Island.

§ 16-7.2-2 Joint legislative committee to establish a permanent education foundation aid formula for Rhode Island.  (a) There is hereby established a joint legislative committee to develop a basic foundation support program and an appropriate transition plan to fully implement a new funding system.

The committee shall consist of ten (10) members, five (5) of which shall be appointed by the speaker of the house, one (1) of which shall be from the minority party, and five (5) members appointed by the president of the senate, one (1) of which shall be from the minority party. The speaker of the house and president of the senate shall each appoint a committee co-chair.

The joint legislative committee is directed to consider the following framework in developing a new education foundation support program:

(1) A state education funding formula that is student population and needs driven. Student counts should include enrollments, students eligible for free and reduced lunch, those participating in language assistance programs, and special education. Provisions should be made for those school districts that experience declining enrollments.

(2) The accounting for "extraordinary special education expenditures" in special education spending for one child in a given fiscal year.

(3) A per pupil foundation amount to be used in the calculation of school funding. The per pupil foundation amount should be based on what the cost is to provide an equitable and adequate education, and consider various cost factors, such as pupil-teacher ratios, teacher and staff compensation, technology investments, educational supplies, teacher training and professional development, student performance assessments, curriculum offerings and support services and other costs associated with the delivery of educational services.

(4) Per pupil cost, based on a least cost option plan to provide purchase of service contracts in areas such as equipment, repair, benefits, transportation, general purchasing, capital construction, data processing and health and other insurance programs. In addition, the department of education should assist regional collaboratives in identifying opportunities to maximize multiple school district participation for "high cost" programs.

(5) Various methods of funding the system.

(6) A transition education funding plan.

(b) The speaker of the house and president of the senate, in consultation with the committee co-chairs, are hereby directed to appoint a foundation aid technical advisory group, and a property tax relief technical advisory group.

(c) The foundation aid technical advisory group shall advise and assist the committee in recommending foundation aid amounts by:

(1) Identifying specific resources and least cost options to provide every child the opportunity to necessary educational opportunities to meet education performance standards; and

(2) Systematically calculating the amount of per pupil funding necessary to support an effective and efficient educational system. The group may create task forces to consider the needs of special populations, comprehensive education programs, and noneducational support activities, composed of experts in these areas. In developing a foundation aid amount, the group shall consider, among other factors, pupil-teacher ratios, compensation, collective bargaining practices, technology investments, educational supplies, teacher training and professional development, student performance assessments, curriculum offerings and support services and all other costs and needs associated with the delivery of educational services.

(d) The property tax relief technical advisory group shall advise and assist the committee in identifying the options and the impact of replacing existing local education property tax levies that support the funding of elementary and secondary education with other resources.

(e) The joint committee shall issue a report outlining its findings and recommendations no later than May 15, 2007.

All state agencies and departments shall be directed to cooperate with and provide all necessary information to the joint legislative committee.

History of Section.
(P.L. 2004, ch. 393, § 1; P.L. 2004, ch. 491, § 1; P.L. 2005, ch. 186, § 1; P.L. 2005, ch. 267, § 1; P.L. 2006, ch. 72, § 1; P.L. 2006, ch. 79, § 1; P.L. 2007, ch. 10, § 1; P.L. 2007, ch. 12, § 1.)



Chapter 16-7.2-3 - Permanent foundation education aid established.

§ 16-7.2-3 Permanent foundation education aid established.  (a) Beginning in the 2012 fiscal year, the following foundation education aid formula shall take effect. The foundation education aid for each district shall be the sum of the core instruction amount in (a)(1) and the amount to support high need students in (a)(2), which shall be multiplied by the district state share ratio calculated pursuant to § 16-7.2-4 to determine the foundation aid.

(1) The core instruction amount shall be an amount equal to a statewide per pupil core instruction amount as established by the department of elementary and secondary education, derived from the average of northeast regional expenditure data for the states of Rhode Island, Massachusetts, Connecticut, and New Hampshire from the National Center for Education Statistics (NCES) that will adequately fund the student instructional needs as described in the basic education program and multiplied by the district average daily membership as defined in § 16-7-22. Expenditure data in the following categories: instruction and support services for students, instruction, general administration, school administration and other support services from the National Public Education Financial Survey as published by NCES and enrollment data from the Common Core of Data also published by NCES will be used when determining the core instruction amount. The core instruction amount will be updated annually. For the purpose of calculating this formula, school districts' resident average daily membership shall exclude charter school and state-operated school students.

(2) The amount to support high need students beyond the core instruction amount shall be determined by multiplying a student success factor of forty percent (40%) by the core instruction per pupil amount described in § 16-7.2-3(1) and applying that amount to all resident children eligible for USDA reimbursable school meals.

(b) LEAs may set aside a portion of funds received under subsection (a) to expand learning opportunities such as after school and summer programs, full day kindergarten and/or multiple pathway programs provided that the basic education program and all other approved programs required in law are funded.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-4 - Determination of state's share.

§ 16-7.2-4 Determination of state's share.  For each district, the state's share of the foundation education aid calculated pursuant to § 16-7.2-3(a) shall use a calculation that considers a district's revenue generating capacity and concentration of high-need students. The calculation is the square root of the sum of the state share ratio for the community calculation (SSRC), pursuant to § 16-7-20, squared plus the district's percentage of students eligible for USDA reimbursable school meals in grades PK-6 (PK6FRPL) squared, divided by two.

For purposes of determining the state's share, school district student data used in this calculation shall include charter school and state school students. These ratios are used in the permanent foundation education aid formula calculation described in § 16-7.2-5.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-5 - Charter public schools, the William M. Davies, Jr. Career and Technical High School, and the Metropolitan Regional Career and Technical Center.

§ 16-7.2-5 Charter public schools, the William M. Davies, Jr. Career and Technical High School, and the Metropolitan Regional Career and Technical Center.  (a) Charter public schools defined in chapter 16-77, the William M. Davies, Jr. Career and Technical High School (Davies) and the Metropolitan Regional Career and Technical Center (the Met Center) shall be funded pursuant to § 16-7.2-3. If the October 1 actual enrollment data for any charter public school shows a ten percent (10%) or greater change from the prior year enrollment which is used as the reference year average daily membership, the third and fourth quarter payments to the charter public school will be adjusted to reflect actual enrollment. The state share of the permanent foundation education aid shall be paid by the state directly to the charter public schools, Davies, and the Met Center pursuant to § 16-7.2-9 and shall be calculated using the state share ratio of the district of residence of the student as set forth in § 16-7.2-4. The local share of education funding, as defined by the department of elementary and secondary education and approved by the General Assembly, shall be paid to the charter public school, Davies, and the Met Center by the district of residence of the student and shall be the local per pupil cost calculated by dividing the local appropriation to education from property taxes net of debt service and capital projects as defined in the uniform chart of accounts by the average daily membership for each city and town, pursuant to § 16-7-22, for the reference year.

(b) Local district payments to charter public schools, Davies, and the Met Center for each district's students enrolled in these schools shall be made on a quarterly basis in July, October, January and April; however, the first local district payment shall be made by August 15 instead of July. Failure of the community to make the local district payment for its student(s) enrolled in a charter public school, Davies, and/or the Met Center may result in the withholding of state education aid pursuant to § 16-7-31.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-6 - Categorical programs, state funded expenses.

§ 16-7.2-6 Categorical programs, state funded expenses.  In addition to the foundation education aid provided pursuant to § 16-7.2-3 the permanent foundation education aid program shall provide direct state funding for:

(a) Excess costs associated with special education students. Excess costs are defined when an individual special education student's cost shall be deemed to be "extraordinary." Extraordinary costs are those educational costs that exceed the state approved threshold based on an amount above five times the core foundation amount (total of core instruction amount plus student success amount) The department of elementary and secondary education shall prorate the funds available for distribution among those eligible school districts if the total approved costs for which school districts are seeking reimbursement exceed the amount of funding appropriated in any fiscal year;

(b) Career and technical education costs to help meet initial investment requirements needed to transform existing or create new comprehensive career and technical education programs and career pathways in critical and emerging industries and to help offset the higher than average costs associated with facilities, equipment maintenance and repair, and supplies necessary for maintaining the quality of highly specialized programs that are a priority for the state. The department shall recommend criteria for the purpose of allocating any and all career and technical education funds as may be determined by the general assembly on an annual basis. The department of elementary and secondary education shall prorate the funds available for distribution among those eligible school districts if the total approved costs for which school districts are seeking reimbursement exceed the amount of funding available in any fiscal year;

(c) Programs to increase access to voluntary, free, high-quality pre-kindergarten programs. The department shall recommend criteria for the purpose of allocating any and all early childhood program funds as may be determined by the general assembly;

(d) Central Falls Stabilization Fund is established to assure that appropriate funding is available to support the community, including students from the community that attend the charter schools, Davies, and the Met Center pursuant to § 16-7.2-5, due to concerns regarding the city's capacity to meet the local share of education costs. This fund requires that education aid calculated pursuant to § 16-7.2-3 and funding for costs outside the permanent foundation education aid formula, including but not limited to transportation, facility maintenance, and retiree health benefits shall be shared between the state and the city of Central Falls. The fund shall be annually reviewed to determine the amount of the state and city appropriation. The state's share of this fund may be supported through a reallocation of current state appropriations to the Central Falls school district. At the end of the transition period defined in § 16-7.2-7, the municipality will continue its contribution pursuant to § 16-7-24; and

(e) Excess costs associated with transporting students to out of district non-public schools and within regional school districts. (1) This fund will provide state funding for the costs associated with transporting students to out of district non-public schools, pursuant to title 16, Chapter 21.1. The state will assume the costs of non-public out-of-district transportation for those districts participating in the statewide system; and (2) This fund will provide direct state funding for the excess costs associated with transporting students within regional school districts, established pursuant to title 16, chapter 3. This fund requires that the state and regional school district share equally the student transportation costs net any federal sources of revenue for these expenditures. The department of elementary and secondary education shall prorate the funds available for distribution among those eligible school districts if the total approved costs for which school districts are seeking reimbursement exceed the amount of funding available in any fiscal year.

(f) Public school districts that are regionalized shall be eligible for a regionalization bonus as set forth below.

(1) As used herein, the term "regionalized" shall be deemed to refer to a regional school district established under the provisions of chapter 16-3 including the Chariho Regional School district.

(2) For those districts that are regionalized as of July 1, 2010, the regionalization bonus shall commence in FY 2012. For those districts that regionalize after July 1, 2010, the regionalization bonus shall commence in the first fiscal year following the establishment of a regionalized school district as set forth section 16-3, including the Chariho Regional School District.

(3) The regionalization bonus in the first fiscal year shall be two percent (2.0%) of the state's share of the foundation education aid for the regionalized district as calculated pursuant to §§ 16-7.2-3 and 16-7.2-4 in that fiscal year.

(4) The regionalization bonus in the second fiscal year shall be one percent (1.0%) of the state's share of the foundation education aid for the regionalized district as calculated pursuant to §§ 16-7.2-3 and 16-7.2-4 in that fiscal year.

(5) The regionalization bonus shall cease in the third fiscal year.

(6) The regionalization bonus for the Chariho regional school district shall be applied to the state share of the permanent foundation education aid for the member towns.

(7) The department of elementary and secondary education shall prorate the funds available for distribution among those eligible regionalized school districts if the total approve costs for which regionalized school districts are seeking a regionalization bonus exceed the amount of funding appropriated in any fiscal year.

(g) Categorical programs defined in (a) through (f) shall be funded pursuant to the transition plan in § 16-7.2-7.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4; P.L. 2012, ch. 241, art. 12, § 4.)



Chapter 16-7.2-7 - Transition plan.

§ 16-7.2-7 Transition plan.  The general assembly, shall annually determine the appropriation of education aid pursuant to this chapter using a transition plan to begin in fiscal year 2012, not to exceed seven (7) years for LEA's for whom the calculated education aid pursuant to § 16-7.2-3 is more than the education aid the LEA is receiving as of the effective date of the formula, and ten (10) years for LEA's for whom the calculated education aid pursuant to § 16-7.2-3 is less than the education aid the LEA is receiving as of the effective date of the formula.

The local share of funding pursuant to § 16-7.2-5 shall be transitioned proportionately over a period not to exceed 5 years. The transition shall provide a combination of direct aid to districts, funds for the categorical programs, and district savings through state- assumed costs, as determined by the general assembly on an annual basis, Updates to any components of the permanent foundation education aid formula, such as student data, property values, and/or median family income, that result in an increase or decrease in state education aid that impacts the total state and local contribution by more than three percent (3%) shall be transitioned over a period of time not to exceed three (3) years.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-8 - Accountability.

§ 16-7.2-8 Accountability.  (a) Pursuant to §§ 16-7.1-3 and 16-7.1-5, the department of elementary and secondary education shall use the uniform chart of accounts to maintain fiscal accountability for education expenditures that comply with applicable laws and regulations, including but not limited to the basic education program. This data shall be used to develop criteria and priorities for cost controls, efficiencies, and program effectiveness. The department of elementary and secondary education shall present this information in the form of an annual report to the general assembly.

(b) The department of elementary and secondary education shall establish and/or implement program standards to be used in the oversight of the use of foundation aid calculated pursuant to § 16-7.2-3. Such oversight will be carried out in accordance with the progressive support and intervention protocols established in chapter 7.1 of this title.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-9 - Applicability.

§ 16-7.2-9 Applicability.  This chapter applies to education aid for any city, town or regional school district including the Central Falls state operated school district, charter schools, the William M. Davies, Jr. Career and Technical High School, and the Metropolitan Regional Career and Technical Center. Calculation and distribution of aid under §§ 16-7-20.5, 16-7.1-6, 16-7.1-8, 16-7.1-9, 16-7.1-10, 16-7.1-11, 16-7.1-11.1, 16-7.1-12, 16-7.1-15, 16-7.1-16, 16-7.1-17, 16-7.1-18, 16-7.1-19, 16-67-4, and 16-77.1-2 is hereby suspended effective July 1, 2011, until further action by the general assembly. Aid under this chapter will be paid pursuant to § 16-7-17, except that aid to the Central Falls state operated school district and charter schools, Davies, and the Met Center pursuant to § 16-7.2-5 shall be paid in twelve (12) equal installments on the first of each month.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)



Chapter 16-7.2-10 - Reporting to the General Assembly.

§ 16-7.2-10 Reporting to the General Assembly.  On or before November 15, 2010, the department of education shall report to the senate president, speaker of the house, and chairs of the Senate and House Finance Committees on the following: (a) The identification and evaluative impact of alternative mechanisms to update or supplement the median family income factor relied upon in the EWAV variable utilized in the permanent education aid formula in accordance with this section; (b) An analysis of the feasibility, alternative financing mechanisms, and impact of the Central Falls Stabilization Fund pursuant to this section; and, (c) a multi-year analysis of the impact of the financing of charter schools and vocational schools, pursuant to this section, on local school districts.

History of Section.
(P.L. 2010, ch. 124, § 4; P.L. 2010, ch. 125, § 4.)






Chapter 16-8 - Federal Aid

Chapter 16-8-1 - State board for vocational education.

§ 16-8-1 State board for vocational education.  The board of regents for elementary and secondary education is constituted and designated as the state board for vocational education to cooperate with the federal office of education and veterans administration, or their successors, in the administration of any act of congress relating to vocational education and rehabilitation in agriculture, distributive occupations, household arts, trades, and industries, or to disabled veterans and other persons, and to secure for the state the benefits of that cooperation.

History of Section.
(P.L. 1951, ch. 2752, § 11; G.L. 1956, § 16-8-1.)



Chapter 16-8-2 - Acceptance and administration of the Smith-Hughes Vocational Education Act for vocational education.

§ 16-8-2 Acceptance and administration of the Smith-Hughes Vocational Education Act for vocational education.  The state of Rhode Island and Providence Plantations having accepted the provisions of an act passed by the senate and house of representatives of the United States in congress assembled, entitled "An act to provide for the promotion of vocational education; to provide for co-operation with the states in the promotion of such education in agriculture and the trades and industries; to provide for co-operation with the states in the preparation of teachers of vocational subjects; and to appropriate money, and regulate its expenditure," approved February 23, 1917, designates the general treasurer as custodian for vocational education funds as required by that act of congress. The general treasurer shall receive and provide for the proper custody of money paid to the state from the federal treasury under the provisions of the act of congress, and shall disburse the money upon orders drawn by the state controller upon requisitions of the department of elementary and secondary education. The state board for vocational education shall have and shall exercise all the powers necessary to cooperate on behalf of the state with the federal office of education in the administration of the provisions of the act of congress.

History of Section.
(P.L. 1918, ch. 1622, § 1; G.L. 1923, ch. 68, § 6; G.L. 1938, ch. 193, § 5; impl. am. P.L. 1939, ch. 660, § 65; P.L. 1951, ch. 2752, § 12; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-8-2.)



Chapter 16-8-3 - Acceptance and administration of the Vocational Education Act of 1946.

§ 16-8-3 Acceptance and administration of the Vocational Education Act of 1946.  The state of Rhode Island and Providence Plantations accepts the provisions of an act passed by the senate and house of representatives of the United States in congress assembled, entitled "An act to amend the act of June 8, 1936, relating to vocational education, so as to provide for the further development of vocational education in the states and territories" approved August 1, 1946, and designates the general treasurer as custodian for vocational education funds as required by the act of congress. The general treasurer shall receive and provide for the proper custody of money paid to the state from the general treasury under the provisions of the act of congress and shall disburse the money upon orders drawn by the state controller upon requisitions of the state board of vocational education. The state board for vocational education shall have and shall exercise all powers necessary to cooperate, on behalf of the state, with the federal office of education in the administration of the provisions of the act of congress.

History of Section.
(G.L. 1938, ch. 193, § 6; P.L. 1948, ch. 2104, § 2; G.L. 1956, § 16-8-3.)



Chapter 16-8-7 - School lunch programs  Definitions.

§ 16-8-7 School lunch programs  Definitions.  For the purposes of §§ 16-8-7 to 16-8-13:

(1) "School" is construed to mean any educational institution operated on a nonprofit basis, having a graded course of instruction with prescribed standards for the completion of each grade, with compulsory class attendance, and records of class work regularly maintained.

(2) "School board" includes city or town school committees or any person or group responsible for the operation of a private or a parochial school.

History of Section.
(P.L. 1947, ch. 1979, § 1; G.L. 1956, § 16-8-7.)



Chapter 16-8-8 - Acceptance and use of federal school lunch funds.

§ 16-8-8 Acceptance and use of federal school lunch funds.  The department of elementary and secondary education is authorized to accept and direct the disbursement of funds appropriated by any act of congress and apportioned to the state in connection with the establishment and maintenance of school lunch programs. The department of elementary and secondary education shall deposit all funds received from the federal government with the general treasurer, to be placed in a special account, and drawn upon only on receipt of properly authenticated vouchers signed by the department of elementary and secondary education.

History of Section.
(P.L. 1947, ch. 1979, § 2; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-8-8.)



Chapter 16-8-9 - Administration of program.

§ 16-8-9 Administration of program.  The department of elementary and secondary education may enter into any agreements, with any agency of the federal government, with any school board, or with any other agency or person, prescribe any regulations, employ any personnel, and take any action, that it may deem necessary to provide for the establishment, maintenance, operation, and expansion of any school lunch program, and to direct the disbursement of federal and state funds in accordance with existing provisions of the federal and state laws. The department of elementary and secondary education may give technical advice and assistance to any school board in connection with the establishment and operation of any school lunch program and may assist in training personnel engaged in the operation of these programs. The department of elementary and secondary education may accept any gift for use in connection with any school lunch program.

History of Section.
(P.L. 1947, ch. 1979, § 3; G.L. 1956, § 16-8-9.)



Chapter 16-8-10 - Mandatory school lunch programs.

§ 16-8-10 Mandatory school lunch programs.  All public elementary and secondary schools shall be required to make type A lunches available to students attending those schools in accordance with rules and regulations adopted from time to time by the department of elementary and secondary education. To the extent that federal, state, and other funds are available, free and reduced price type A lunches shall be provided to all students from families that meet the current specific criteria established by federal and state regulations. The requirement that type A lunches be provided shall apply to locally managed school lunch programs, and school lunch programs administered directly by the department of elementary and secondary education or by any other public agency whether using school facilities or a commercial catering service. The department of elementary and secondary education is further authorized to expand the school lunch program to the extent that federal, state, and/or local funds are available by the utilization of one or more food preparation centers for delivery to participating schools for the purpose of providing meals to students on a more economical basis than could be provided by a community acting individually.

History of Section.
(P.L. 1947, ch. 1979, § 4; G.L. 1956, § 16-8-10; P.L. 1972, ch. 140, § 1; P.L. 1988, ch. 84, § 45.)



Chapter 16-8-10.1 - Mandatory school breakfast programs.

§ 16-8-10.1 Mandatory school breakfast programs.  (a) All public schools shall make a breakfast program available to students attending the school. The breakfast meal shall meet any rules and regulations that are adopted by the commissioner.

(b) The state of Rhode Island shall provide school districts a per breakfast subsidy for each breakfast served to students. The general assembly shall annually appropriate some sum and distribute it based on each district's proportion of the number of breakfasts served in the prior school year relative to the statewide total in the same year. This subsidy shall augment the nonprofit school food service account and be used for expenses incurred in providing nutritious breakfast meals to students.

History of Section.
(P.L. 1998, ch. 31, art. 31, § 5; P.L. 1999, ch. 31, art. 23, § 4; P.L. 1999, ch. 219, § 1; P.L. 2000, ch. 55, art. 20, § 3; P.L. 2000, ch. 206, § 1; P.L. 2003, ch. 376, art. 9, § 13; P.L. 2005, ch. 117, art. 13, § 7.)



Chapter 16-8-11 - Program accounts  Reports  Audits  Inspections.

§ 16-8-11 Program accounts  Reports  Audits  Inspections.  The department of elementary and secondary education shall prescribe regulations for the keeping of accounts and records and the making of reports by or under the supervision of school boards. These accounts and records shall be available for inspection and audit by authorized agents of the federal government or by the department of elementary and secondary education or its duly authorized agents. The department of elementary and secondary education shall conduct or cause to be conducted any audits, inspections, and administrative reviews of accounts, records, and operations with respect to school lunch programs that may be considered necessary to determine whether its agreements with school boards and regulations pursuant to §§ 16-8-7 to 16-8-13 are being complied with, and to ensure that school lunch programs are effectively administered.

History of Section.
(P.L. 1947, ch. 1979, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-8-11.)



Chapter 16-8-12 - Studies and appraisals of lunch programs.

§ 16-8-12 Studies and appraisals of lunch programs.  The department of elementary and secondary education is authorized, to the extent that funds are available for these purposes, and in cooperation with local school boards and other appropriate organizations, to conduct studies as to methods of improving and expanding school lunch programs and promoting nutritional education in the schools, to conduct appraisals of the nutritive benefits of school lunch programs, and to report its findings from time to time to the governor.

History of Section.
(P.L. 1947, ch. 1979, § 6; G.L. 1956, § 16-8-12.)



Chapter 16-8-13 - Annual school lunch appropriations.

§ 16-8-13 Annual school lunch appropriations.  The general assembly shall annually appropriate some sum that it may deem necessary to carry out the purposes of §§ 16-8-7 to 16-8-12; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum or so much of it as may be required from time to time, upon receipt by the controller of vouchers approved by the department of elementary and secondary education.

History of Section.
(P.L. 1947, ch. 1979, § 7; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-8-13.)



Chapter 16-8-14 - Federal aid funds  Custody  Disbursement.

§ 16-8-14 Federal aid funds  Custody  Disbursement.  Unless otherwise specifically provided by law, any and all money received or that may be received by the state for the use or benefit of the state or any city or town for educational purposes from appropriations made by virtue of or under any act or acts of the congress of the United States shall be received by the general treasurer who shall provide for the proper custody of the money. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the disbursement of the money or any part of it, upon receipt by the controller of properly authenticated vouchers approved by the department of elementary and secondary education.

History of Section.
(P.L. 1949, ch. 2311, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-8-14.)



Chapter 16-8-15 - Education Jobs Fund.

§ 16-8-15 Education Jobs Fund.  For FY 2012 only, state general revenue appropriations to all local education agencies  including school districts, charter schools, and state schools  shall be reduced by the amount allocated to each local education agency under the terms of the federal Education Jobs Fund program.

History of Section.
(P.L. 2011, ch. 151, art. 5, § 2.)






Chapter 16-9 - School Funds and Property

Chapter 16-9-1 - Receipt and payment of school funds by town treasurer.

§ 16-9-1 Receipt and payment of school funds by town treasurer.  The town treasurer shall receive the money due the town from the state for public schools, and shall keep a separate accounting of all money appropriated by the state or town or otherwise for public schools in the town, and shall pay the money to the order of the school committee; provided, however, that school expenditures, encumbrances, and accruals shall not, in any fiscal year, exceed the total revenue appropriated for public schools in the town. Should the town treasurer, finance director, or other charter officer charged with general responsibility for town finances, or the school financial officer, estimate that actual public school expenditures, encumbrances, and accruals may exceed the total revenue appropriated for the expenditures in any fiscal year, the school committee, the superintendent of schools, and the chief elected officials of the town shall be notified. Purchase orders or financial commitments shall not be authorized even on the order of the school committee unless it can be proven that there will not be an excess of expenditures, encumbrances, and accruals over revenues. Nothing contained in this section shall be construed to prohibit a school committee from negotiating and contracting with school employees and teachers for services to be rendered in the ensuing fiscal years pursuant to chapters 9.3 and 9.4 of title 28.

History of Section.
(G.L. 1896, ch. 54, § 9; G.L. 1909, ch. 66, § 11; G.L. 1923, ch. 69, § 5; G.L. 1938, ch. 179, § 5; impl. am. Const. Amend., art. 27; G.L. 1956, § 16-9-1; P.L. 1980, ch. 152, § 4; P.L. 1981, ch. 397, § 2.)



Chapter 16-9-2 - Annual statement  Contents.

§ 16-9-2 Annual statement  Contents.  The town treasurer shall, before the tenth (10th) day of July in each year, submit to the school committee a statement of all money applicable to the support of public schools for the current school year, specifying the sources of the money.

History of Section.
(G.L. 1896, ch. 54, § 10; G.L. 1909, ch. 66, § 12; P.L. 1922, ch. 2234, § 10; G.L. 1923, ch. 69, § 6; G.L. 1938, ch. 179, § 6; G.L. 1956, § 16-9-2.)



Chapter 16-9-4 - Town providing for schoolhouses.

§ 16-9-4 Town providing for schoolhouses.  Any town may vote, in a meeting notified for that purpose, to provide schoolhouses, together with the necessary fixtures and appendages.

History of Section.
(G.L. 1896, ch. 54, § 3; G.L. 1909, ch. 66, § 2; G.L. 1923, ch. 69, § 2; G.L. 1938, ch. 179, § 2; G.L. 1956, § 16-9-4.)



Chapter 16-9-4.1 - New school construction  Regulations for technology requirements.

§ 16-9-4.1 New school construction  Regulations for technology requirements.  (a) The department of elementary and secondary education is instructed to develop regulations to ensure that any city, town, or district which undertakes "new school construction" as defined in this section provides in the planning for necessary wiring which is consistent with current standards for computer networking technology in schools.

(b) The sponsor of any new school construction project or any school project involving the leasing of any portion of an existing building for use as a school shall also comply with the requirements for schools set forth in § 23-19.14-4.

(c) For the purposes of this section, "new school construction" means:

(1) Any new school buildings.

(2) Additions of any new classrooms to existing school buildings.

History of Section.
(P.L. 1998, ch. 129, § 1; P.L. 2012, ch. 163, § 2; P.L. 2012, ch. 179, § 2.)



Chapter 16-9-5 - Power of city or town to condemn for school purposes  Maximum acreage.

§ 16-9-5 Power of city or town to condemn for school purposes  Maximum acreage.  Any city or town from time to time may take lands within the city or town, improved or unimproved, for the location of schoolhouses, the enlargement of schoolhouse lots, and for school purposes, provided that the amount of the land at any one taking shall not exceed fifteen (15) acres; except that:

(1) The town of Foster may at any one taking take lands for these purposes in an amount not exceeding ten (10) acres;

(2) The city of Warwick may at any one taking take lands for these purposes in an amount not exceeding fifteen (15) acres, provided, however, that before the city of Warwick may take more than five (5) acres for this purpose, it shall hold a public hearing;

(3) The town of Narragansett may at any one taking take lands for these purposes in an amount not exceeding twelve (12) acres, provided, however, that before the town of Narragansett may take more than five (5) acres for this purpose, it shall hold a public hearing;

(4) The town of Jamestown may at any one taking take lands for these purposes in an amount not exceeding twenty-five (25) acres;

(5) The city of Cranston may at one taking take lands for these purposes in an amount not exceeding twenty-five (25) acres.

History of Section.
(P.L. 1906, ch. 1306, § 1; G.L. 1909, ch. 75, § 1; G.L. 1923, ch. 82, § 1; G.L. 1938, ch. 343, § 1; P.L. 1949, ch. 2312, § 1; G.L. 1956, § 16-9-5; P.L. 1970, ch. 315, § 1; P.L. 1986, ch. 39, § 1; P.L. 1988, ch. 36, § 1; P.L. 1989, ch. 356, § 1; P.L. 1999, ch. 348, § 1; P.L. 1999, ch. 431, § 1; P.L. 2001, ch. 86, § 35.)



Chapter 16-9-6 - Filing of description of land taken  Notice to owners  Payment of agreed price.

§ 16-9-6 Filing of description of land taken  Notice to owners  Payment of agreed price.  If any town has already passed or shall pass a vote to erect a schoolhouse or to enlarge a schoolhouse lot, and the school committee shall fix upon a location for the schoolhouse in the town or shall determine that a school lot ought to be enlarged, the school committee of the town shall, within six (6) months from the date of the passage of a resolution by the school committee to take any land for these purposes, file in the records of land evidence for the town a description of the land, and also a plat of the land, and a statement that the land is taken pursuant to the provisions of §§ 16-9-5 to 16-9-8, which description and statement shall be signed by the chairperson or president of the school committee, and upon the filing of the description, statement, and plat, the title in fee simple of the land shall vest in the town. After the filing of the description, statement, and plat, notice of the taking of the land shall be served upon the owners of and persons having an estate in and interested in the land by the town sergeant of the town leaving a true and attested copy of the description and statement with each of the persons personally, or at their last and usual place of abode in this state with some person living there, and, in case any persons are absent from this state and have no last and usual place of abode in this state occupied by any person, or in case the whereabouts of any persons are unknown to the town sergeant, the copy shall be left with the persons, if any, in charge of or having possession of the land taken of the absent person and persons whose whereabouts are unknown, and another copy of the description and statement shall be mailed to the address of the absent persons if they are known to the officer. After the filing of the description and statement, the town clerk of the town shall cause a copy of the description and statement to be published in some newspaper published in the county in which the town is located at least twice a week for three (3) successive weeks. If any party shall agree with the school committee for the price of the land so taken, the agreed price shall immediately be paid to that party by the town.

History of Section.
(P.L. 1906, ch. 1306, § 2; G.L. 1909, ch. 75, § 2; G.L. 1923, ch. 82, § 2; G.L. 1938, ch. 343, § 2; G.L. 1956, § 16-9-6.)



Chapter 16-9-7 - Assessment of land value by jury  Petition of owner.

§ 16-9-7 Assessment of land value by jury  Petition of owner.  Any owner of or person entitled to any estate in or interested in any part of the land so taken, who cannot agree with the school committee for the price of the land so taken in which he or she is interested, may, within three (3) months after personal notice of the taking, or, if he or she have no personal notice, may, within one year from the filing of the description, statement, and plat referred to in § 16-9-6, apply by petition to the superior court held for the county where the land is located, setting forth the taking of his or her land and praying for an assessment of damages by a jury. Upon the filing of the petition the court shall cause twenty (20) days' notice of the pendency of the petition to be given to the town by serving the town treasurer of the town with a certified copy of the petition, and may proceed after the notice to the trial; and the trial shall determine all questions of fact relating to the value of the land and the amount; and shall be conducted in every respect as other civil cases are tried, including the right to except to rulings and apply for new trial for cause. In case of conflicting claims to the land by any two (2) or more petitioners, the court may set down the petitions of the petitioners for trial at the same time by the same jury, and may frame all necessary issues for the trial.

History of Section.
(P.L. 1906, ch. 1306, § 3; G.L. 1909, ch. 75, § 3; G.L. 1923, ch. 82, § 3; G.L. 1938, ch. 343, § 3; G.L. 1956, § 16-9-7.)



Chapter 16-9-8 - Late filing of petition by landowner not receiving personal notice.

§ 16-9-8 Late filing of petition by landowner not receiving personal notice.  In case any owner of or person having an estate in or interested in the land shall fail to receive personal notice of the taking of the land, and shall fail to file his or her petition as provided in § 16-9-7, the court in its discretion may permit the filing of the petition subsequent to the period of one year from the filing of the description and statement; provided, the person shall have had no actual knowledge of the taking of the land in season to file the petition; and provided, the town, after the filing of the description and statement, shall not have paid any other persons claiming to own the land the price or value of the land, or be liable to pay for the land under any judgment rendered against the town under the provisions of §§ 16-9-5 to 16-9-8.

History of Section.
(P.L. 1906, ch. 1306, § 4; G.L. 1909, ch. 75, § 4; G.L. 1923, ch. 82, § 4; G.L. 1938, ch. 343, § 4; G.L. 1956, § 16-9-8.)



Chapter 16-9-9 - Purchase of flags and staffs for school buildings.

§ 16-9-9 Purchase of flags and staffs for school buildings.  The school committees of the several towns of the state shall, in the same manner as now provided by law for the purchase of supplies for public schools by the committees, purchase for every school in their respective towns not now provided with a United States flag, flag staff, and the necessary appliances for the flag; and thereafter whenever the flag, flag staff, or the necessary appliances for the flag of any school shall from any cause become unsuitable for further use, the school committee shall in the same manner purchase others in place thereof.

History of Section.
(P.L. 1901, ch. 818, § 1; G.L. 1909, ch. 67, § 14; G.L. 1923, ch. 70, § 27; G.L. 1938, ch. 178, § 27; G.L. 1956, § 16-9-9.)



Chapter 16-9-10 - Display of flags.

§ 16-9-10 Display of flags.  The school committees of the several towns shall cause the United States flag to be displayed upon the public school buildings or premises during school hours if in their best judgment it is practicable, otherwise at any times that they may direct, and the committees shall also establish rules and regulations for the proper care, custody, and display of the flag; and when for any cause it is not displayed, it shall be placed conspicuously in the principal room of the school building.

History of Section.
(P.L. 1906, ch. 818, § 2; G.L. 1909, ch. 67, § 15; G.L. 1923, ch. 70, § 28; G.L. 1938, ch. 178, § 28; G.L. 1956, § 16-9-10.)






Chapter 16-10 - Consolidation of Schools



Chapter 16-11 - Certification of Teachers

Chapter 16-11-1 - Certification of public school teachers required  Deductions from state aid for noncompliance.

§ 16-11-1 Certification of public school teachers required  Deductions from state aid for noncompliance.  No person shall be employed to teach, as principal or assistant, in any school supported wholly or in part by public money unless the person shall have a certificate of qualification issued by or under the authority of the board of regents for elementary and secondary education. Provided, however, that any person who is employed as a part time speech and language pathologist at the Rhode Island School for the Deaf, for a period of not less than ten (10) years prior to July 11, 1990, shall not be required to have a certificate of qualification, and shall be exempt from the provisions of this section which require the certificate. In case any city or town shall pay or cause to be paid any of the public money to any person for teaching who did not, at the time of teaching, hold a certificate, then the department of elementary and secondary education shall deduct a sum equal to the amount so paid from the amount of the state's money due, or which may thereafter become due, to the city or town, before giving his or her order in favor of the city or town for any of the public money under the provisions of §§ 16-1-10, 16-1-11, and 16-5-22.

History of Section.
(P.L. 1898, ch. 544, § 9; P.L. 1903, ch. 1114, § 1; G.L. 1909, ch. 68, § 1; G.L. 1923, ch. 71, § 1; G.L. 1938, ch. 180, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-11-1; P.L. 1988, ch. 84, § 46; P.L. 1990, ch. 326, § 2.)



Chapter 16-11-2 - Examinations  Issuance of certificates.

§ 16-11-2 Examinations  Issuance of certificates.  The board of regents for elementary and secondary education shall hold, or cause to be held, in any places in different parts of the state and at any times it may determine, examinations for the position of teacher in the public schools of this state; and the board of regents for elementary and secondary education is authorized to issue certificates of qualification which shall be valid throughout the state for the grade and time specified in the certificate. All assessed fees shall be deposited as general revenues.

History of Section.
(P.L. 1898, ch. 544, § 10; G.L. 1909, ch. 68, § 2; G.L. 1923, ch. 71, § 2; G.L. 1938, ch. 180, § 2; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-11-2; P.L. 1995, ch. 370, art. 40, § 44.)



Chapter 16-11-2.3 - Standardized testing  Issuance of certificates.

§ 16-11-2.3 Standardized testing  Issuance of certificates.  (a) No person who obtained an initial certificate prior to January 8, 2002 shall be barred from certification under this chapter solely because of his or her score on any standardized teacher's examination; provided, however, that he or she successfully completes an assessment, based on criteria established by the board of regents for elementary and secondary education, in accordance with 34 CFR § 200.56.

(b) The board of regents for elementary and secondary education may administer a written examination to prospective teachers seeking certification.

History of Section.
(P.L. 1991, ch. 352, § 1; P.L. 2003, ch. 165, § 1.)



Chapter 16-11-3 - Certificates without examination.

§ 16-11-3 Certificates without examination.  The board of regents for elementary and secondary education may, in its discretion, issue certificates of qualification without examination to persons who may present evidence of qualification and shall comply with the regulations of the board. Provided, that any teacher who is certified in two (2) fields or subjects of science, other than general science, shall also be automatically certified in the field or subject of general science without the need for examination or other proof of qualifications in the subject of general science.

History of Section.
(P.L. 1898, ch. 544, § 12; G.L. 1909, ch. 68, § 3; G.L. 1923, ch. 71, § 3; G.L. 1938, ch. 180, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-11-3; P.L. 1980, ch. 379, § 1.)



Chapter 16-11-4 - Annulment of certificates.

§ 16-11-4 Annulment of certificates.  The commissioner of elementary and secondary education shall promulgate rules and regulations under which a certificate may be annulled for cause. The holder shall be entitled to notice and a hearing before the commissioner of elementary and secondary education prior to the annulment of the certificate. The holder shall have an opportunity to appeal the decision of the commissioner to the board of regents for elementary and secondary education, if desired.

History of Section.
(P.L. 1984, ch. 94, § 2; P.L. 1984, ch. 115, § 2.)



Chapter 16-11-5 - Interstate agreement.

§ 16-11-5 Interstate agreement.  The interstate agreement on qualification of education personnel is enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL

ARTICLE I

Purpose, Findings, and Policy

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

ARTICLE II

Definitions

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of education personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to article III.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to article III.

ARTICLE III

Interstate Educational Personnel Contracts

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states who designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five (5) years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE IV

Approved and Accepted Programs

1. Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation or a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V

Interstate Cooperation

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to article III of this agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE VI

Agreement Evaluation

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

ARTICLE VII

Other Arrangements

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VIII

Effect and Withdrawal

1. This agreement shall become effective when enacted into law by two (2) states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be specified in their terms.

ARTICLE IX

Construction and Severability

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1969, ch. 206, § 1.)



Chapter 16-11-6 - Designated state official.

§ 16-11-6 Designated state official.  The "designated state official" for this state shall be the commissioner of elementary and secondary education. The commissioner is hereby authorized to enter into contracts pursuant to article III of the agreement in § 16-11-5.

History of Section.
(P.L. 1969, ch. 206, § 2.)



Chapter 16-11-7 - Publication of contracts.

§ 16-11-7 Publication of contracts.  True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the commissioner of elementary and secondary education and in the office of the secretary of state. The department of elementary and secondary education shall publish all contracts in convenient form.

History of Section.
(P.L. 1969, ch. 206, § 3.)






Chapter 16-11.1 - Certification of Athletic Coaches

Chapter 16-11.1-1 - Certification of athletic coaches  Red cross first aid course required.

§ 16-11.1-1 Certification of athletic coaches  Red cross first aid course required.  No person shall coach in any athletic program in any school supported wholly or in part by public money unless the person shall have acquired a certificate of qualification issued by or under the authority of the department of elementary and secondary education which indicates that the person has no more than three (3) years prior to the application for certification, successfully completed the minimum of a red cross first aid course or a comparable course approved by the department of elementary and secondary education. Participating schools shall require annual proof of current and valid first aid training from all coaches in their athletic programs.

History of Section.
(P.L. 1979, ch. 208, § 2; P.L. 2003, ch. 83, § 1; P.L. 2003, ch. 84, § 1.)



Chapter 16-11.1-2 - Duties of coach  Preseason lecture.

§ 16-11.1-2 Duties of coach  Preseason lecture.  Prior to the start of each sport's season, the head coach of a team which regularly competes against a school which receives public funds shall give or sponsor a lecture to his or her team as regards the long-term health effects of substance abuse, including, but not limited to, the use of steroids, alcohol, and drugs. The head coach shall utilize community resources including drug counselors and the student assistance program when giving or sponsoring the lecture.

History of Section.
(P.L. 1990, ch. 376, § 1.)






Chapter 16-11.2 - Qualifications of Teacher Assistants

Chapter 16-11.2-1 - "Teacher assistant" defined.

§ 16-11.2-1 "Teacher assistant" defined.  The term "teacher assistant" as used in this chapter is deemed to include any person employed to provide instructional or other direct services to students (and/or their parents/legal guardian) under the supervision and direction of the classroom teacher or other appropriately-certified professional staff. The department of elementary and secondary education shall coordinate the development of program standards for a training program for teacher assistants. The department of elementary and secondary education shall develop and make program standards available.

History of Section.
(P.L. 1996, ch. 167, § 1; P.L. 1997, ch. 96, § 1.)



Chapter 16-11.2-2 - General qualifications of teacher assistants.

§ 16-11.2-2 General qualifications of teacher assistants.  No person shall be employed as a teacher assistant in any school supported in whole or in part by public funds unless he or she shall:

(1) Be of good character as verified by the employer;

(2) Hold a high school diploma or general equivalency diploma;

(3) For any person hired after January 1, 1999, complete a training program in compliance with the teacher assistant program standards developed by the department of elementary and secondary education pursuant to § 16-11.2-1. The training program shall not be required of those persons employed as a teacher assistant in another Rhode Island school district prior to January 1, 1999, those who hold certification as a teacher assistant in another state, or those who hold an associate's or bachelor's degree and have completed coursework or other training consistent with the teacher assistant program standards developed by the department of elementary and secondary education;

(4) If hired after January 8, 2002, and providing an instructional service, have completed at least two (2) years of study at an institution of higher education, obtained an associate's (or higher) degree; or otherwise met a rigorous standard of quality and can demonstrate through a formal state or local academic assessment an appropriate level of: (i) knowledge of, and the ability to assist in instructing, reading, writing, and mathematics; or (ii) knowledge of, and the ability to assist in instructing, reading readiness, writing readiness, and mathematics readiness, as appropriate. Assessments developed at the local level may consist of performance assessments documenting teacher assistant skills; and

(5) If hired on or before January 8, 2002, and providing instructional service, meet the requirements set forth in subdivision (4) herein not later than January 8, 2006. The employer shall pay for up to two (2) test administration fees for all teacher assistants hired prior to July 1, 2003.

History of Section.
(P.L. 1996, ch. 167, § 1; P.L. 1997, ch. 96, § 1; P.L. 2003, ch. 126, § 1; P.L. 2003, ch. 136, § 1.)



Chapter 16-11.2-3 - Continued professional development of teacher assistants.

§ 16-11.2-3 Continued professional development of teacher assistants.  (a) As a condition of continued employment every person employed as a teacher assistant shall participate in ongoing professional development.

(b) Each school district or institution employing teacher assistants shall maintain records on a teacher assistant's completion of:

(1) Training for the work assignment;

(2) Continuing education and relevant coursework;

(3) For any person hired after January 1, 1999, a certificate of completion from a training program which complied with the teaching assistant training program standards developed by the department of elementary and secondary education pursuant to § 16-11.2-1; and/or

(4) The requirements set forth in § 16-11.2-2(4).

History of Section.
(P.L. 1996, ch. 167, § 1; P.L. 1997, ch. 96, § 1; P.L. 2003, ch. 126, § 1; P.L. 2003, ch. 136, § 1.)



Chapter 16-11.2-4 - Prior experience.

§ 16-11.2-4 Prior experience.  Any person employed as a teacher assistant on August 5, 1996 shall not be required to meet the requirement set forth in § 16-11.2-2(2) and (3), but shall meet all other requirements imposed by this section no later than August 5, 1996.

History of Section.
(P.L. 1996, ch. 167, § 1; P.L. 1997, ch. 96, § 1.)



Chapter 16-11.2-5 - Standardized testing.

§ 16-11.2-5 Standardized testing.  Except as provided in § 16-11.2-2, no person shall be deemed not qualified to be a teacher assistant under this chapter solely because of his or her score on any standardized teacher assistant's examination. Nothing contained in this section shall be construed to require standardized testing for noninstructional teaching assistant positions.

History of Section.
(P.L. 1996, ch. 167, § 1; P.L. 2003, ch. 126, § 2; P.L. 2003, ch. 136, § 2.)



Chapter 16-11.2-6 - Teacher assistant substitutes.

§ 16-11.2-6 Teacher assistant substitutes.  Any teacher assistant hired after July 1, 2002 who substitutes as a teacher assistant for more than twenty (20) days during any school year shall be required to meet the general qualifications of teacher assistant as provided in § 16-11.2-2.

History of Section.
(P.L. 2001, ch. 235, § 1.)






Chapter 16-11.3 - State-Wide Early Reading Success Institute

Chapter 16-11.3-1 - Panel established.

§ 16-11.3-1 Panel established.  The department of elementary and secondary education shall convene an early reading success panel composed of elementary school teachers, school administrators, national experts in the field of reading research, and early childhood and higher education experts knowledgeable in the field of reading research. The panel shall review research on how reading is learned and on the knowledge and skills necessary for teachers to deliver effective reading instruction by July 1, 2001.

History of Section.
(P.L. 2000, ch. 278, § 1.)



Chapter 16-11.3-2 - Reading success institute.

§ 16-11.3-2 Reading success institute.  The department of elementary and secondary education shall develop, within available appropriations, a state-wide early reading success institute for educators based on the review completed by the early reading success panel pursuant to § 16-11.3-1.

History of Section.
(P.L. 2000, ch. 278, § 1.)






Chapter 16-11.4 - Rhode Island Certification Standards Board

Chapter 16-11.4-1 - Legislative intent.

§ 16-11.4-1 Legislative intent.  The general assembly recognizes that teaching and the rendering of other professional educational services in the pre-kindergarten through grade twelve (12) of public schools in this state affect the public interest. The general assembly further recognizes the importance of governing the preparation, licensure, and regulation of public school teachers and administrators through policies for teacher and administrator certification that maintain the highest professional standards and that are promulgated by the board of regents for elementary and secondary education with full input from those practicing in the profession.

History of Section.
(P.L. 2001, ch. 188, § 1.)



Chapter 16-11.4-2 - Policy advisory board on teacher and administrator certification  Establishment  Composition.

§ 16-11.4-2 Policy advisory board on teacher and administrator certification  Establishment  Composition.  There is hereby established a policy advisory board on teacher and administrator certification to consist of eleven (11) members: two (2) of whom shall be representatives of the Rhode Island Federation of Teachers and Health Professionals; two (2) of whom shall be representatives of the National Education Association of Rhode Island; two (2) of whom shall be members of the Association of Independent Colleges and Universities of Rhode Island (AICU Rhode Island); one of whom shall be a representative of the University of Rhode Island School of Education; one of whom shall be a representative of the Rhode Island College School of Education; one of whom shall be a representative of the Rhode Island Association of School Principals; one of whom shall be a representative of the Rhode Island Association of School Administrators; and one of whom shall be the commissioner of higher education, or his or her designee. The director of the department of elementary and secondary education office of teacher preparation, certification and professional development shall be non-voting ex-officio to the board. The policy advisory board shall advise the commissioners of elementary and secondary education and the board of regents for elementary and secondary education on the development of all policies, rules, and regulations relating to the certification of teachers and administrators.

History of Section.
(P.L. 2001, ch. 188, § 1; P.L. 2012, ch. 110, § 1; P.L. 2012, ch. 129, § 1.)



Chapter 16-11.4-3 - Policy advisory board on teacher and administrator certification  Meetings  Staff support.

§ 16-11.4-3 Policy advisory board on teacher and administrator certification  Meetings  Staff support.  (a) The policy advisory board on teacher and administrator certification shall hold regular meetings not less than ten (10) per year. The board shall hold additional special meetings as it deems necessary. Special meetings may be called by the commissioners of the department of elementary and secondary education, or by the request for a meeting of at least four (4) members. The presence of a majority of members shall constitute a quorum for transaction of business. All meetings of the board shall be open and public, except that the board may call an executive session as provided for in chapter 46 of title 42.

(b) The department of elementary and secondary education shall provide all necessary staff and logistical support to the board to enable the board to carry out its function.

(c) The provisions of chapter 46 of title 42 shall apply to all meetings of this board.

History of Section.
(P.L. 2001, ch. 188, § 1.)



Chapter 16-11.4-4 - Policy advisory board on teacher and administrative certification  General powers and duties.

§ 16-11.4-4 Policy advisory board on teacher and administrative certification  General powers and duties.  The advisory board shall:

(1) Recommend to the commissioners of elementary and secondary education and to the board of regents for elementary and secondary education standards for obtaining and maintaining a certificate of qualifications;

(2) Recommend to the commissioners of elementary and secondary education and to the board of regents for elementary and secondary education standards for the revocation or suspension of a certificate of qualifications and the standards for the reinstatement of a suspended or revoked certificate of qualifications;

(3) Recommend to the commissioners of elementary and secondary education and to the board of regents for elementary and secondary education the adoption or revision of rules and regulations consistent with law as may be necessary to regulate teacher and administrator certification pursuant to chapter 11 of this title;

(4) Recommend to the commissioners of elementary and secondary education and to the board of regents for elementary and secondary education standards for teacher and administrator preparation programs in this state and standards for the evaluation of teacher and administrator preparation programs in this state.

History of Section.
(P.L. 2001, ch. 188, § 1.)



Chapter 16-11.4-5 - Conformance with the Administrative Procedures Act.

§ 16-11.4-5 Conformance with the Administrative Procedures Act.  Pursuant to § 16-60-10, the board of regents of elementary and secondary education shall conform to the rulemaking requirements of the Administrative Procedures Act, chapter 35 of title 42, in implementing this chapter.

History of Section.
(P.L. 2001, ch. 188, § 1.)






Chapter 16-12 - Rights and Duties of Teachers Generally

Chapter 16-12-1 - "Teacher" defined.

§ 16-12-1 "Teacher" defined.  The term "teacher," as used in this chapter, is deemed to include every person employed as a teacher, supervisor, principal, or superintendent or assistant superintendent, of schools, whether employed in schools supported in whole or in part by public funds, or in colleges, or in public institutions, or in the department of elementary and secondary education.

History of Section.
(G.L. 1938, ch. 180, § 15; G.L. 1956, § 16-12-1.)



Chapter 16-12-2 - Employment of school committee member as teacher.

§ 16-12-2 Employment of school committee member as teacher.  No member of the school committee of any town shall, so long as he or she continues in office as member of the school committee, be eligible or employed to teach as principal, supervisor, or assistant in any school supported entirely or in part by public money, or to serve as superintendent of schools, within the town in which the member of the school committee resides.

History of Section.
(G.L. 1896, ch. 61, § 6; P.L. 1899, ch. 620, § 1; G.L. 1909, ch. 68, § 7; P.L. 1916, ch. 1377, § 1; G.L. 1923, ch. 71, § 7; G.L. 1938, ch. 180, § 7; G.L. 1956, § 16-12-2.)



Chapter 16-12-3 - Duty to cultivate principles of morality.

§ 16-12-3 Duty to cultivate principles of morality.  Every teacher shall aim to implant and cultivate in the minds of all children committed to his or her care the principles of morality and virtue.

History of Section.
(G.L. 1896, ch. 61, § 7; G.L. 1909, ch. 68, § 8; G.L. 1923, ch. 71, § 8; G.L. 1938, ch. 180, § 8; G.L. 1956, § 16-12-3.)



Chapter 16-12-3.1 - Period of silent meditation.

§ 16-12-3.1 Period of silent meditation.  At the opening of every school day in all grades in all public schools the teacher in charge of the room in which each class is held shall announce that a period of silence not to exceed one minute in duration shall be observed for meditation, and during this period silence shall be maintained and no activities engaged in.

History of Section.
(P.L. 1977, ch. 84, § 1.)



Chapter 16-12-4 - Register of pupils  Reports required by school authorities.

§ 16-12-4 Register of pupils  Reports required by school authorities.  (a) Every teacher in any public or private school shall keep a register of the names of all the students attending the school, their sex and age, names of parents or guardians, the time when each student enters and leaves the school, and their daily attendance, and shall prepare any report required by the school committee or department of elementary and secondary education.

(b) The school committee may establish an alternative method of keeping the register provided that all required information is furnished to the department of elementary and secondary education.

History of Section.
(G.L. 1896, ch. 61, § 5; G.L. 1909, ch. 68, § 6; P.L. 1922, ch. 2234, § 13; G.L. 1923, ch. 71, § 6; G.L. 1938, ch. 180, § 6; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-12-4; P.L. 1976, ch. 150, § 1.)



Chapter 16-12-5 - Minimum salary.

§ 16-12-5 Minimum salary.  The annual salary of any teacher employed on a full time basis in any public school shall not be less than twelve hundred dollars ($1,200).

History of Section.
(P.L. 1909, ch. 458, § 1; P.L. 1922, ch. 2234, § 18; G.L. 1923, ch. 71, § 13; G.L. 1938, ch. 180, § 13; P.L. 1945, ch. 1607, § 1; G.L. 1956, § 16-12-5.)



Chapter 16-12-6 - Dismissal of teachers.

§ 16-12-6 Dismissal of teachers.  The school committee of any town may, on reasonable notice and hearing, dismiss any teacher for refusal to conform to the regulations made by the committee, or for other just cause.

History of Section.
(G.L. 1896, ch. 61, § 4; G.L. 1909, ch. 68, § 5; G.L. 1923, ch. 71, § 5; P.L. 1938, ch. 2641, § 1; G.L. 1938, ch. 180, § 5; P.L. 1941, ch. 1033, § 1; G.L. 1956, § 16-12-6; P.L. 2009, ch. 316, § 1; P.L. 2009, ch. 317, § 1.)



Chapter 16-12-6.1 - Special rules as to Woonsocket and Cumberland.

§ 16-12-6.1 Special rules as to Woonsocket and Cumberland.  The respective school committees of the city of Woonsocket and the town of Cumberland in electing teachers shall elect to serve at its discretion all teachers who have served in the schools under its direction for the previous three (3) consecutive school years; provided, that the respective school committees of the city of Woonsocket and the town of Cumberland may elect to serve at its discretion any person who has served more than one previous consecutive year. The respective school committees of the city of Woonsocket and the town of Cumberland may dismiss a teacher within the year of employment in the instance of teachers not employed at discretion, and at any time in the instance of teachers employed at discretion by a two-thirds (2/3) vote of the whole school committee for cause, which may be a violation of law, flagrant or persistent violation of the rules and regulations legally prescribed by the school committee, inefficiency, incapacity, insubordination, conduct unbecoming a teacher, or other just cause; provided, that no teacher shall be dismissed unless he or she has received a written copy of the charge or charges against him or her not less than thirty (30) days before the meeting at which the charge or charges are to be considered, and unless the teacher if he or she so requests it has been given a hearing before the school committee, and unless the charge or charges has or have been admitted or substantiated; and provided, further, that nothing in this section shall prevent the retirement of any teacher under a rule of the respective school committee affecting marriage or for the purpose of chapter 15 of this title; or the retirement at the end of any school year of any teacher whose services may no longer be required by reason of the closing of schools or the discontinuance of classes; and provided, further, that the respective school committees of the city of Woonsocket and the town of Cumberland may suspend any teacher for cause pending a hearing, but that suspension shall not involve loss of salary unless the cause is sufficient to justify dismissal as provided in this section.

History of Section.
(P.L. 2009, ch. 316, § 2; P.L. 2009, ch. 317, § 2.)



Chapter 16-12-7 - Maximum school year in state schools.

§ 16-12-7 Maximum school year in state schools.  (a) No teacher as defined in this section shall be required to teach classes in any of the state institutions named in this section for a maximum of more than one hundred and ninety (190) days in any one school year.

(b) The term "teacher" as used in this section is deemed to mean every person for whose position a certificate issued by the department of elementary and secondary education is required by law, and who is, or may be, employed by the state in a teaching capacity in any of the various correctional, medical, educational, mental, and any other types of similar public institutions owned and operated by this state.

History of Section.
(R.P.L. 1957, ch. 157, §§ 1, 2.)



Chapter 16-12-8 - Extension of general laws to include certified teachers in state schools.

§ 16-12-8 Extension of general laws to include certified teachers in state schools.  (a) The general laws which apply to certified teachers in the cities and towns shall apply equally to certified teachers in state schools.

(b) The provisions of § 16-60-7.2 shall also apply equally to certified teachers in state schools.

History of Section.
(P.L. 1969, ch. 99, § 1; P.L. 1990, ch. 503, § 1.)



Chapter 16-12-9 - Residency within municipality not required.

§ 16-12-9 Residency within municipality not required.  Notwithstanding any prior ratification and validation by the general assembly of any home rule charter provision requiring that a public school department employee reside within the employing city or town, effective September 1, 2001, no home rule charter provision shall require that a public school department employee reside within the city or town as a condition of appointment or continued employment. Any prior ratification and validation by the general assembly of a home rule charter provision requiring residency within a city or town as a condition for employment of a public school department employee is expressly repealed by the general assembly. Nor shall any town or city council make or ordain any ordinance requiring that a public school department employee reside within the employing city or town as a condition of appointment or continued employment. Any existing ordinance requiring that a public school department employee reside within the employing city or town as a condition of appointment or continued employment is considered contrary to the laws of this state and is thus void as violative of state law.

History of Section.
(P.L. 1976, ch. 204, § 1; P.L. 1994, ch. 146, § 2; P.L. 1999, ch. 121, § 3; P.L. 2000, ch. 55, art. 20, § 5; P.L. 2005, ch. 299, § 1; P.L. 2005, ch. 310, § 1.)



Chapter 16-12-10 - Immunity for reports of suspected substance abuse.

§ 16-12-10 Immunity for reports of suspected substance abuse.  Any teacher, school administrator, school guidance counselor, school psychologist, school drug counselor, school nurse, supervisor of attendance, attendance teacher, or attendance officer having reasonable cause to suspect that an elementary or secondary school student is abusing a controlled substance or alcohol, or is under the influence of a dangerous drug or alcohol, or has in his or her possession a controlled substance or alcohol, who reports this information to the appropriate elementary or secondary school officials pursuant to the school's drug policy, or if the school has no drug policy to the school's principal or the parents of the student under eighteen (18) years of age, or to a police agency, shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of the making of the report.

History of Section.
(P.L. 1976, ch. 323, § 1; P.L. 1987, ch. 317, § 1.)






Chapter 16-12.1 - School Administrators' Rights

Chapter 16-12.1-1 - Legislative purpose.

§ 16-12.1-1 Legislative purpose.  The general assembly recognizes that administrators are not members of teacher collective bargaining units and, therefore, are not protected by the terms of teacher bargaining agreements. While clearly intending neither to interfere with the discretion of school committees to choose those who shall administer local schools nor to grant tenure to school administrators, the general assembly deems it necessary to the orderly and effective functioning of public education to inform school administrators of the bases or reasons for their suspension, dismissal, or nonrenewal of their employment relationship, and to afford administrators an opportunity to be heard before the school committee. Full disclosure of the bases or reasons for suspension, dismissal, or nonrenewal and the hearing which may follow, while providing administrators and school committees a meaningful hedge against mistaken or impermissible actions as well as an opportunity to question and confront those individuals whose judgment or allegations furnish the basis for the actions taken, are ultimately intended to erase harmful innuendo from any suspension, dismissal, or nonrenewal of an administrator.

History of Section.
(P.L. 1979, ch. 372, § 1; P.L. 1983, ch. 291, § 1.)



Chapter 16-12.1-2 - "Administrator" defined.

§ 16-12.1-2 "Administrator" defined.  The term "administrator" as used in this chapter applies only to full time, certified professionals having the authority in the interest of a local or regional school district or school within a district to direct, supervise, advise, or manage; provided, however, the term "administrator" does not include superintendents of schools or assistant superintendents of schools. An "administrator" within a teacher bargaining unit, protected by the terms of a regional or local school committee teacher collective bargaining agreement, shall not be protected by the provisions of this chapter.

History of Section.
(P.L. 1979, ch. 372, § 1.)



Chapter 16-12.1-2.1 - Termination of administrator.

§ 16-12.1-2.1 Termination of administrator.  An administrator shall only be terminated for just cause including but not limited to declining enrollment or consolidation.

History of Section.
(P.L. 1983, ch. 291, § 2.)



Chapter 16-12.1-3 - Notice required  Hearing.

§ 16-12.1-3 Notice required  Hearing.  Prior to taking final action dismissing or not renewing the employment of an administrator, and subsequent to suspending the employment of an administrator, a regional or local school committee shall provide the affected administrator with: (1) a concise, clear, written statement, privately communicated, of the bases or reasons for the suspension, dismissal, or nonrenewal, and (2) notification of the right of the administrator to a prompt hearing, which shall be at the election of the administrator, and the right to be represented by counsel at the hearing. Upon the request of a hearing by the administrator, prompt notification stating the time and place of the hearing shall be given. The time and place set for the hearing shall allow sufficient opportunity to the administrator for preparation without undue delay.

History of Section.
(P.L. 1979, ch. 372, § 1.)



Chapter 16-12.1-4 - Conduct of hearing.

§ 16-12.1-4 Conduct of hearing.  The hearing shall be held before a quorum of the school committee. The administrator shall have the opportunity to present and cross-examine witnesses. Testimony shall be taken under oath and a full stenographic record shall be kept.

History of Section.
(P.L. 1979, ch. 372, § 1.)



Chapter 16-12.1-5 - Decision.

§ 16-12.1-5 Decision.  Within a reasonable time, not to exceed thirty (30) days, after the conclusion of the hearing, the school committee shall render a concise, clear, written decision. The findings and conclusions in the decision shall be based exclusively on evidence received at the hearing or on reasonable inferences drawn from the evidence. A copy of the decision shall be promptly supplied to the administrator.

History of Section.
(P.L. 1979, ch. 372, § 1.)



Chapter 16-12.1-6 - Appeals.

§ 16-12.1-6 Appeals.  An administrator aggrieved by a final decision of a school committee may obtain review under the provisions of chapter 39 of this title by petitioning the commissioner of elementary and secondary education within ten (10) days of receipt of the decision. When an appeal is taken, the school board shall forward a copy of the complete record of the case to the commissioner of elementary and secondary education.

History of Section.
(P.L. 1979, ch. 372, § 1.)






Chapter 16-13 - Teachers' Tenure

Chapter 16-13-1 - "Teacher" defined.

§ 16-13-1 "Teacher" defined.  The term "teacher" as used in this chapter means every person for whose position a certificate issued by the department of elementary and secondary education is required by law.

History of Section.
(P.L. 1946, ch. 1775, § 1; G.L. 1956, § 16-13-1.)



Chapter 16-13-2 - Annual contract basis  Automatic continuation.

§ 16-13-2 Annual contract basis  Automatic continuation.  (a) Teaching service shall be on the basis of an annual contract, except as hereinafter provided, and the contract shall be deemed to be continuous unless the governing body of the schools shall notify the teacher in writing on or before March 1 that the contract for the ensuing year will not be renewed; provided, however, that a teacher, upon request, shall be furnished a statement of cause for dismissal or nonrenewal of his or her contract by the school committee; provided further, that whenever any contract is not renewed or the teacher is dismissed, the teacher shall be entitled to a hearing and appeal pursuant to the procedure set forth in § 16-13-4.

(b) Nothing contained in this section shall be construed to prohibit or at any time to have prohibited a school committee from agreeing, in a collective bargaining agreement, to the arbitration of disputes arising out of a dismissal or nonrenewal of a nontenured teacher pursuant to subsection (a) of this section.

History of Section.
(P.L. 1946, ch. 1775, § 2; G.L. 1956, § 16-13-2; P.L. 1970, ch. 222, § 1; 1995, ch. 387, § 1.)



Chapter 16-13-3 - Probationary period  Tenure after probation.

§ 16-13-3 Probationary period  Tenure after probation.  (a) Three (3) annual contracts within five (5) successive school years shall be considered evidence of satisfactory teaching and shall constitute a probationary period. Teachers who complete the probationary period shall be considered in continuous service and shall not be subject to annual renewal or nonrenewal of their contracts. No tenured teacher in continuous service shall be dismissed except for good and just cause. Whenever a tenured teacher in continuous service is to be dismissed, the notice of the dismissal shall be given to the teacher, in writing, on or before March 1st of the school year immediately preceding the school year in which the dismissal is to become effective. The teacher shall be furnished with a complete statement of the cause(s) for the dismissal by the governing body of the school and shall be entitled to a hearing and appeal pursuant to the procedure set forth in § 16-13-4.

(b) Nothing contained in this section shall be construed to prohibit or at any time to have prohibited a school committee from agreeing, in a collective bargaining agreement, to the arbitration of disputes arising out of the dismissal of a tenured teacher pursuant to subsection (a) of this section.

(c) Any teacher appointed to a position of principal, assistant principal, or vice principal within the school system in which the teacher has attained tenure shall, upon termination or resignation of the administrative position, be allowed to return to his or her former status as a tenured teacher within the system.

History of Section.
(P.L. 1946, ch. 1775, § 3; G.L. 1956, § 16-13-3; P.L. 1975, ch. 258, § 1; P.L. 1992, ch. 170, § 1; P.L. 1995, ch. 387, § 1; P.L. 1997, ch. 307, § 1.)



Chapter 16-13-4 - Statement of cause for dismissal  Hearing  Appeals  Arbitration.

§ 16-13-4 Statement of cause for dismissal  Hearing  Appeals  Arbitration.  (a) The statement of cause for dismissal shall be given to the teacher, in writing, by the governing body of the schools at least one month prior to the close of the school year. The teacher may, within fifteen (15) days of the notification, request, in writing, a hearing before the full board. The hearing shall be public or private, in the discretion of the teacher. Both teacher and school board shall be entitled to be represented by counsel and to present witnesses. The board shall keep a complete record of the hearing and shall furnish the teacher with a copy. Any teacher aggrieved by the decision of the school board shall have the right of appeal to the department of elementary and secondary education and shall have the right of further appeal to the superior court.

(b) Nothing contained in this section shall be construed to prohibit or at any time to have prohibited a school committee in a municipality or regional school district with an elected school committee, or the chief executive officer in a municipality with an appointed school committee from agreeing, in a collective bargaining agreement, to the arbitration of disputes arising out of the nonrenewal, dismissal, and/or suspension of a teacher pursuant to §§ 16-13-2, 16-13-3, and/or 16-13-5.

History of Section.
(P.L. 1946, ch. 1775, § 4; G.L. 1956, § 16-13-4; P.L. 1965, ch. 20, § 1; P.L. 1995, ch. 387, § 1; P.L. 2011, ch. 265, § 5.)



Chapter 16-13-5 - Suspension for cause  Payment for period suspended.

§ 16-13-5 Suspension for cause  Payment for period suspended.  (a) Section 16-13-4 shall not prevent the suspension of a teacher for good and just cause. Prior to the suspension of a teacher as provided in this section, the school committee shall hold a pre-suspension hearing to determine if a suspension is warranted, and at the pre-suspension hearing, shall consider any available evidence and afford the teacher or his or her counsel an opportunity to respond to that evidence. In the event a teacher is suspended or otherwise not permitted to perform his or her duties prior to the presuspension hearing, then the teacher shall be paid his or her regular salary during that period.

(b) Whenever a teacher is suspended by a school committee, the school committee shall furnish the teacher with a complete statement of the cause(s) of the suspension and, upon request, shall afford the teacher a hearing and appeal pursuant to the procedure set forth in § 16-13-4. If the teacher shall be vindicated as a result of the hearing or any appeal the teacher shall be paid in full for the period of suspension, and provided further, that during the period of suspension, all medical and insurance benefits shall remain in full force and effect.

(c) Nothing contained in this section shall be construed to prohibit or at any time to have prohibited a school committee in a municipality or regional school district with an elected school committee, or the chief executive officer in a municipality with an appointed school committee, from agreeing, in a collective bargaining agreement, to the arbitration of disputes arising out of the suspension of a teacher pursuant to subsection (a) of this section.

History of Section.
(P.L. 1946, ch. 1775, § 5; G.L. 1956, § 16-3-5; P.L. 1986, ch. 94, § 1; P.L. 1988, ch. 357, § 1; P.L. 1995, ch. 387, § 1; P.L. 2011, ch. 265, § 5.)



Chapter 16-13-6 - Suspension because of decrease in school population  Seniority  Reinstatement.

§ 16-13-6 Suspension because of decrease in school population  Seniority  Reinstatement.  (a) A school board may, by reason of a substantial decrease of pupil population within its school system, suspend teachers in numbers necessitated by the decrease in pupil population; provided, however, that suspension of teachers shall be in the inverse order of their employment unless it is necessary to retain certain teachers of technical subjects whose places cannot be filled by teachers of earlier appointment; and, provided, further, that teachers that are suspended shall be reinstated in the inverse order of their suspension. No new appointments shall be made while there are available teachers so suspended.

(b) Notice of suspension under this section and § 16-13-5 shall be given, in writing, by the governing body of schools on or before March 1 notifying the teacher that his or her employment for the ensuing year shall be suspended, provided however, notice by that date need not be provided in the instance of an emergency performance related cause.

History of Section.
(P.L. 1946, ch. 1775, § 6; G.L. 1956, § 16-13-6; P.L. 1992, ch. 170, § 1.)



Chapter 16-13-7 - Continuity unimpaired by military service.

§ 16-13-7 Continuity unimpaired by military service.  Absence from teaching because of serving one's country shall not impair the continuing service status.

History of Section.
(P.L. 1946, ch. 1775, § 7; G.L. 1956, § 16-13-7.)



Chapter 16-13-8 - Continuity of tenure upon transfer.

§ 16-13-8 Continuity of tenure upon transfer.  Any teacher in continuing service who voluntarily resigns and transfers to another community in Rhode Island without interrupting his or her professional career, shall be considered to remain under tenure unless the teacher is notified to the contrary, in writing, prior to March 1 of the second school year in which the teacher transfers.

History of Section.
(G.L. 1956, § 16-13-8; P.L. 1964, ch. 139, § 1.)






Chapter 16-14 - Education of Teachers



Chapter 16-15 - Teachers' Pensions

Chapter 16-15-13 - Additional pension and retirement grants  Declaration of policy.

§ 16-15-13 Additional pension and retirement grants  Declaration of policy.  The state pension systems for teachers of public education have proved to be inadequate to meet the special needs of retirement during this period of sharply increasing costs of living. A completely adequate retirement system for teachers is an essential responsibility of the state in providing sound public education. Therefore, §§ 16-15-13 to 16-15-15 are designed to provide additional state aid for retired teachers in order to make the teaching profession more attractive to qualified teachers and to provide for the security and welfare of education in the state.

History of Section.
(P.L. 1959, ch. 124, § 1.)



Chapter 16-15-14 - Annual grant for teachers retiring after July 1, 1949.

§ 16-15-14 Annual grant for teachers retiring after July 1, 1949.  (a) The general assembly shall annually appropriate a sum sufficient to pay an additional annual retirement grant of four hundred dollars ($400) per year for a payment of a pension of not more than two thousand dollars ($2,000) annually to every retired teacher who qualified for either a pension or retirement benefits under the provisions of this chapter.

(b) It shall also annually appropriate a sum sufficient to pay an additional pension grant which when added to the existing pension will provide a maximum annual pension of two thousand dollars ($2,000) to any retired teacher on an ordinary disability pension who has twenty (20) or more years of teaching service credit in the retirement system and to any retired teacher under the maximum plan who has twenty (20) or more years of teaching service credit in the retirement system who retired after July 1, 1949, and whose present annual pension under the provisions of chapter 16 of this title is less than two thousand dollars ($2,000).

(c) This grant shall be an annual state grant and shall be in addition to any and all amounts being paid from any state pension or retirement system and in addition to any payments from a retirement or pension system of any city or town.

(d) All money appropriated in accordance with the amended provisions of this chapter for the retired teachers shall be administered by the department of elementary and secondary education, and all money appropriated in accordance with the amended provisions of chapter 16 of this title for the retired teachers shall be administered by the retirement division in the department of treasury.

History of Section.
(P.L. 1959, ch. 124, § 2; P.L. 1966, ch. 274, § 2.)



Chapter 16-15-14.1 - Additional retirement grants for state college and school teachers  Payment.

§ 16-15-14.1 Additional retirement grants for state college and school teachers  Payment.  (a) The general assembly shall also annually appropriate a sum sufficient to pay an additional retirement grant which when added to the existing pension will provide for the payment of a pension of not more than two thousand dollars ($2,000) annually to every retired teacher who qualified for and is receiving retirement benefits for teaching at Rhode Island College, the University of Rhode Island, or other state schools whose present annual pension is less than two thousand dollars ($2,000). This additional grant shall be an annual state grant and shall be in addition to any and all amounts being paid from the state pension or retirement system and shall be administered by the retirement division in the department of treasury.

(b) These grants shall be apportioned into monthly benefits and shall be disbursed monthly.

History of Section.
(P.L. 1966, ch. 274, § 3.)



Chapter 16-15-15 - Payment of grants for teachers retiring after July 1, 1949.

§ 16-15-15 Payment of grants for teachers retiring after July 1, 1949.  (a) Upon the passage of §§ 16-15-13  16-15-15 the department of elementary and secondary education and the retirement division in the department of treasury shall apportion the retirement grant into monthly benefits and shall disburse monthly the benefits to all eligible retired teachers under this law.

(b) The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those sums that may be required from time to time upon receipt by him or her of proper vouchers approved by the department of elementary and secondary education and the retirement division in the department of treasury.

History of Section.
(P.L. 1959, ch. 124, § 3.)



Chapter 16-15-16 - Annual grant for teachers retiring prior to July 1, 1949.

§ 16-15-16 Annual grant for teachers retiring prior to July 1, 1949.  (a) The general assembly shall annually appropriate a sum sufficient to pay an additional annual retirement grant of two thousand dollars ($2,000) for a payment of a pension of not more than five thousand dollars ($5,000) annually to every retired teacher who qualified for either a pension or retirement benefits under the provisions of this chapter, and who retired prior to July 1, 1949.

(b) This grant shall be an annual state grant and shall be in addition to any and all amounts being paid from any state pension or retirement system and in addition to any payments from a retirement or pension system of any city or town.

(c) All money appropriated in accordance with the amended provisions of this chapter for the retired teachers shall be administered by the department of elementary and secondary education.

History of Section.
(P.L. 1970, ch. 114, § 2; P.L. 1972, ch. 168, § 1; P.L. 1973, ch. 227, § 1.)



Chapter 16-15-17 - Payment of grants for teachers retiring prior to July 1, 1949.

§ 16-15-17 Payment of grants for teachers retiring prior to July 1, 1949.  (a) Upon the passage of this chapter the department of elementary and secondary education shall apportion the retirement grant into monthly benefits and shall disburse monthly benefits to all eligible retired teachers under this law.

(b) The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those sums that may be required from time to time upon receipt by the controller of proper vouchers approved by the department of elementary and secondary education and the retirement division in the department of treasury.

47

History of Section.
(P.L. 1970, ch. 114, § 3.)






Chapter 16-16 - Teachers' Retirement

Chapter 16-16-1 - Definitions.

§ 16-16-1 Definitions.  (a) The following words and phrases used in this chapter, unless a different meaning is plainly required by the context, have the following meanings:

(1) "Active member" means any teacher as defined in this section for whom the retirement system is currently receiving regular contributions pursuant to §§ 16-16-22 and 16-16-22.1.

Except as otherwise provided in this section, the words and phrases used in this chapter, so far as applicable, have the same meanings as they have in chapters 8 to 10 of title 36.

(2) "Beneficiary" means any person in receipt of annuity, benefit, or retirement allowance from the retirement system as provided in this chapter.

(3) "Child" includes a stepchild of a deceased member who has been a stepchild for at least one year immediately preceding the date on which the member died or an adopted child of a deceased member without regard to the length of time the child has been adopted.

(4) "Former spouse divorced" means a person divorced from a deceased member, but only if the person meets one of the following conditions:

(i) Is the mother or father of the deceased member's child(ren);

(ii) Legally adopted the deceased member's child(ren) while married to the deceased member and while the child(ren) was under the age of eighteen (18) years; or

(iii) Was married to the deceased member at the time both of them legally adopted a child(ren) under the age of eighteen (18) years.

(5) "Member" means any person included in the membership of the retirement system under the provisions of this chapter.

(6) "Prior service" means service as a teacher rendered prior to the first day of July, 1949, certified on his or her prior service certificate and allowable as prior service under the provisions of this chapter.

(7) "Retired teacher" means any teacher who retired prior to July 1, 1949, pursuant to the provisions of G.L. 1938, ch. 195, as amended, and who on June 30, 1949, was in receipt of a pension under the provisions of that chapter.

(8) "Retirement system" and "system" means the employees' retirement system of the state of Rhode Island created by chapter 8 of title 36, and "retirement board" means the board established under that chapter.

(9) "Salary" or "compensation" includes any and all salary paid for teaching services regardless of whether any part of the salary or compensation is derived from any state or federal grant or appropriation for teachers' salaries, as the term is defined in § 36-8-1(8). "Average compensation" shall be defined in accordance with section 36-8-1(5)(a).

(10) "Service" means service as a teacher as described in subdivision (12) of this section. Periods of employment as teacher, principal, assistant principal, supervisor, superintendent, or assistant superintendent shall be combined in computing periods of service and employment.

(11) "Spouse" means the surviving person who was married to a deceased member, but only if the surviving person meets one of the following conditions:

(i) Was married to the deceased member for not less than one year immediately prior to the date on which the member died;

(ii) Is the mother or father of the deceased member's child(ren);

(iii) Legally adopted the deceased member's child(ren) while married to the deceased member and while the child(ren) was under the age of eighteen (18) years; or

(iv) Was married to the deceased member at the time both of them legally adopted a child(ren) under the age of eighteen (18) years.

(12) "Teacher" means a person required to hold a certificate of qualification issued by or under the authority of the board of regents for elementary and secondary education and who is engaged in teaching as his or her principal occupation and is regularly employed as a teacher in the public schools of any city or town in the state, or any formalized, commissioner approved, cooperative service arrangement. The term includes a person employed as a teacher, supervisor, principal, assistant principal, superintendent, or assistant superintendent of schools, director, assistant director, coordinator, consultant, dean, assistant dean, educational administrator, nurse teacher, and attendance officer or any person who has worked in the field of education or is working in the field of education that holds a teaching or administrative certificate. In determining the number of days served by a teacher the total number of days served in any public school of any city or town in the state may be combined for any one school year. The term also includes a school business administrator whether or not the administrator holds a teaching or administrative certificate, and also includes occupational therapists and physical therapists licensed by the department of health and employed by a school committee in the state, or by any formalized, commissioner approved, cooperative service arrangement.

(13) "Teaching" includes teaching, supervising, and superintending or assistant superintending of schools.

(14) "Total service" means prior service as defined in subdivision (6) of this section, plus service rendered as a member of the system on or after the first day of July, 1949.

(15) For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(i) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(ii) Neither partner was married to anyone else;

(iii) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(iv) Partners resided together and had resided together for at least one year at the time of death; and

(v) Partners were financially interdependent as evidenced by at least two (2) of the following:

(A) Domestic partnership agreement or relationship contract;

(B) Joint mortgage or joint ownership of primary residence;

(C) Two (2) of: (I) joint ownership of motor vehicle; (II) joint checking account; (III) joint credit account; (IV) joint lease; and/or

(D) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

(b) The masculine pronoun wherever used shall also include the feminine pronoun.

(c) Any term not specifically defined in this chapter and specifically defined in chapters 36-8  36-10 shall have the same definition as set forth in chapters 36-8  36-10.

History of Section.
(P.L. 1948, ch. 2101, § 1; impl. am. P.L. 1951, ch. 2752, § 21; P.L. 1951, ch. 2830, § 5; G.L. 1956, § 16-16-1; P.L. 1962, ch. 212, § 2; P.L. 1972, ch. 139, § 1; P.L. 1976, ch. 236, § 2; P.L. 1979, ch. 211, § 1; P.L. 1981, ch. 162, § 2; P.L. 1983, ch. 217, § 1; P.L. 1985, ch. 258, § 1; P.L. 1995, ch. 370, art. 15, § 1; P.L. 1996, ch. 384, § 1; P.L. 1998, ch. 411, § 2; P.L. 2001, ch. 86, § 36; P.L. 2002, ch. 383, § 1; P.L. 2007, ch. 510, § 6; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-2 - Membership in system.

§ 16-16-2 Membership in system.  Membership in the retirement system for teachers began on July 1, 1949, and shall consist of:

(1) All teachers as defined in this chapter who were in service on that date, and

(2) All persons who become teachers on or after that date, which teachers shall become members of the system as a condition of their employment as teachers.

History of Section.
(P.L. 1948, ch. 2101, § 2; G.L. 1956, § 16-16-2.)



Chapter 16-16-4 - Membership of school nurses.

§ 16-16-4 Membership of school nurses.  Every certified nurse teacher employed in the respective public schools of the several cities and towns of this state and every person who, prior to any certification as a nurse teacher, has been regularly employed by any city or town as a school nurse in the respective public schools shall be entitled to all the rights and benefits contained in this chapter and in chapters 8  10 of title 36.

History of Section.
(P.L. 1949, ch. 2192, § 1; G.L. 1956, § 16-16-4; P.L. 2001, ch. 86, § 36.)



Chapter 16-16-5 - Service creditable.

§ 16-16-5 Service creditable.  (a) In calculating "service", "prior service", or "total service" as defined in § 16-16-1, every teacher shall be given credit for a year of service for each year in which he or she shall have served as a teacher; provided, that any teacher who through illness or leave of absence without pay does not serve a full school year may receive credit for a full school year of service by paying the full actuarial cost as defined in § 36-8-1(9). Credit for leaves of absence shall be limited, in the aggregate, during the total service of a teacher to a period of four (4) years; provided, however, every teacher who had been required to resign for maternity reasons may receive credit for maternity reasons by making contribution to the system upon her return to teaching the amount she would have contributed to the retirement system, with regular interest, based upon her expected compensation but for her absence due to maternity reasons.

(b) The retirement board shall fix and determine the time when and the conditions under which the payments shall be made.

(c) Any teacher who serves or who has served during a school year the number of days that the public schools are required by law to be in session during the year shall be given credit for a year of service for that year. In determining the number of days served by a substitute teacher the total number of days served in any public school of any city or town in the state may be combined for any one school year. Any teacher shall be entitled to "prior service" credit for service prior to July 1, 1949, provided the teacher shall have been in service during the school year 1949-1950. The teacher shall be entitled to service credit for any year subsequent to July 1, 1949 in accordance with this chapter, by making contribution to the retirement system of the full actuarial cost for any such service credit.

(d) Any teacher employed in at least a half ( 1/2) program including a job share program, or working at least half the number of days that the public schools are required to be in session, shall remain a contributing member and shall receive credit for that part-time service on a proportional basis. The purchase of any remaining program or job share time in which the teacher did not work shall not be permitted.

(e) In computing service or in computing compensation, the retirement board shall credit no more than one year of service on account of all service in one calendar year.

(f) Notwithstanding any other section of law, no member of the retirement system shall be permitted to purchase service credit for any portion of a year for which he or she is already receiving service credit in this retirement system.

History of Section.
(P.L. 1948, ch. 2101, § 3; P.L. 1951, ch. 2830, § 6; G.L. 1956, § 16-16-5; R.P.L. 1957, ch. 70, § 1; P.L. 1966, ch. 111, § 1; P.L. 1979, ch. 211, § 1; P.L. 1980, ch. 174, § 2; P.L. 1981, ch. 175, § 1; P.L. 1987, ch. 584, § 1; P.L. 1994, ch. 139, § 6; P.L. 1994, ch. 142, § 7; P.L. 1997, ch. 169, § 1; P.L. 2001, ch. 86, § 36; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-6 - Credit for service in private schools or as federal employee  Contributions.

§ 16-16-6 Credit for service in private schools or as federal employee  Contributions.  In determining the creditable service of any teacher employed in any city or town for the purposes of retirement there may be added to, and included in, total service as defined in this chapter not more than five (5) years of service as a teacher or in a capacity essentially similar or equivalent to that of a teacher in any private school or institution, in any charter school not subject to subdivision 16-77-4(b)(12), and in public schools in which the teacher was paid by funds of the United States government except schools or institutions that are operated for profit; provided, however, that this service shall not be counted as creditable service unless the member shall pay into the retirement system a contribution equal to the full actuarial value of each year of credit for which application is made based on the salary of the member in effect at the date of application for the credit as determined by the retirement board. The retirement board shall fix and determine the time when and the conditions under which the payments shall be made.

History of Section.
(P.L. 1948, ch. 2101, § 3; P.L. 1951, ch. 2830, § 6; G.L. 1956, § 16-16-6; P.L. 1963, ch. 189, § 1; P.L. 1967, ch. 158, § 1; P.L. 1970, ch. 112, art. 8, § 1; P.L. 1972, ch. 92, § 1; P.L. 1981, ch. 14, § 1; P.L. 1982, ch. 288, § 1; P.L. 1983, ch. 288, § 1; P.L. 1999, ch. 487, § 1; P.L. 2008, ch. 100, art. 38, § 3.)



Chapter 16-16-6.1 - Credit for service outside state.

§ 16-16-6.1 Credit for service outside state.  (a) In determining the creditable service of any teacher employed in any city or town for the purpose of retirement, there may be added to, and included in, total service as defined in this chapter not more than five (5) years of service as a teacher in the public school outside this state; provided, however, this service shall not be counted as creditable service unless the member shall pay into the retirement system a contribution equal to the full actuarial value of each year of credit for which application is made based upon the teacher's compensation at the time he or she makes application to purchase credit for each year of service for which he or she claims credit.

(b) Credit for service outside the state which is purchased under paragraph (a) above may also be used for retirement purposes under the provisions of subsection (a) for teachers who retire on ordinary disability under § 16-16-14 provided these teachers have at least ten (10) years creditable service within the state.

(c) The term "outside this state" means service in any state college, university, school, or public school in any other state of the United States, or in any territory or possession of the United States, including the Philippine Islands, or in any school under the jurisdiction of the United States government.

(d) The retirement board shall fix and determine by rules and regulations the time when and the conditions under which payments shall be made.

History of Section.
(P.L. 1970, ch. 112, art. 8, § 3; P.L. 1972, ch. 92, § 1; P.L. 1979, ch. 346, §§ 1, 2; P.L. 1981, ch. 14, § 1; P.L. 1982, ch. 288, § 1; P.L. 1999, ch. 487, § 1; P.L. 2001, ch. 86, § 36; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-6.2 - Service credit for appropriate work experience  Contributions.

§ 16-16-6.2 Service credit for appropriate work experience  Contributions.  (a) In determining the creditable service of any vocational education teacher employed in any city or town or by the state for the purpose of retirement or a service retirement allowance (not including a deferred retirement allowance), there may be added to, and included in, total service as defined in this chapter not more than five (5) years of "appropriate work experience" pursuant to § 16-60-4(9)(ii). This service shall not be counted as creditable service unless the member shall pay into the retirement system a contribution equal to the full actuarial costs for each year of service for which he or she claims credit.

(b) Credit for "appropriate work experience" which is purchased under paragraph (a) above may also be used for retirement purposes under the provisions of subsection (a) for teachers who retire on ordinary disability under § 16-16-14, provided those teachers have at least ten (10) years' creditable service.

(c) The term "appropriate work experience" means service in any industry, business, or other appropriate enterprise for which certification credit has been given pursuant to the "standards and qualifications for certification of teachers" as provided in § 16-60-4(9)(ii).

History of Section.
(P.L. 1982, ch. 102, § 1; P.L. 1985, ch. 435, § 1; P.L. 1986, ch. 497, § 1; P.L. 1987, ch. 434, § 1; P.L. 1987, ch. 599, § 1; P.L. 2001, ch. 86, § 36; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-6.4 - Service credit for appropriate work experience  Certified nurse teachers  Contributions.

§ 16-16-6.4 Service credit for appropriate work experience  Certified nurse teachers  Contributions.  (a) In determining the creditable service of any certified nurse teacher employed by the state or by any city or town for the purpose of retirement or a service retirement allowance (not including a deferred retirement allowance), there may be added to, and included in, total service as defined in this chapter not more than four (4) years of "appropriate work experience." The service shall not be counted as creditable service unless the member shall pay into the retirement system a contribution equal to the full actuarial costs for each year of the service for which the member claims credit.

(b) Credit for "appropriate work experience" which is purchased under paragraph (a) above may also be used for retirement purposes under the provisions of subsection (a) for certified nurse teachers who retire on ordinary disability under § 36-10-13 or § 16-16-14, provided the certified nurse teachers have at least ten (10) years' creditable service.

(c) The term "appropriate work experience" for the purposes of a certified nurse teacher means service in any industry, business, or other appropriate enterprise where a member has worked as a registered nurse and for which no credit for the purposes of retirement has been granted for either teaching in a school of nursing or for any other appropriate work experience; provided, however, that no member shall be allowed credit for more than a total of four (4) years of service credit.

History of Section.
(P.L. 1987, ch. 591, § 1; P.L. 1989, ch. 538, § 1; P.L. 2001, ch. 86, § 36; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-7 - Credit for military leave.

§ 16-16-7 Credit for military leave.  Any teacher who has been granted or shall be granted an official leave of absence by his or her superiors to enter the armed services of the United States shall have his or her service counted in his or her years of teaching, and his or her leave of absence shall in no way interrupt the continuity of his or her teaching service which for the purpose of computing retirement benefits under the state retirement system shall be deemed to be continuous service, provided the teacher was teaching for a minimum of six (6) months immediately prior to entry into the armed services and returned or returns to active teaching within one year following the date of his or her honorable discharge from the armed services, but in no event shall the credit exceed a maximum of four (4) years.

History of Section.
(P.L. 1948, ch. 2101, § 3; P.L. 1951, ch. 2830, § 6; G.L. 1956, § 16-16-7; P.L. 1972, ch. 252, § 1; P.L. 1981, ch. 348, § 2.)



Chapter 16-16-7.1 - Armed service credit.

§ 16-16-7.1 Armed service credit.  (a) Any active teacher who served on active duty in the armed service of the United States or in the merchant marine service of the United States as defined in § 2 of Chapter 1721 of the Public Laws, 1946, may purchase credit for that service up to a maximum of four (4) years; provided that he or she has received an honorable discharge; provided further, that any teacher on an official leave of absence for illness or injury shall be eligible to purchase military credits as defined herein while on that leave of absence.

(b) The cost to purchase these credits shall be ten percent (10%) of the member's first year's earnings as a teacher as defined in § 16-16-1 of this title, multiplied by the number of years and fraction of the years of the armed service up to a maximum of four (4) years.

(c) There will be no interest charged provided the teacher makes that purchase during his or her first five (5) years of membership in the retirement system, but will be charged regular interest to date of purchase from date of enrollment into membership, if purchased after completing five (5) years of membership; provided, however, any teacher who was in the retirement system prior to July 1, 1980, would not be charged interest whenever he or she purchases the armed services credit.

History of Section.
(P.L. 1980, ch. 173, § 4; P.L. 1981, ch. 344, § 1; P.L. 1984, ch. 425, § 2; P.L. 1986, ch. 463, § 2; P.L. 1988, ch. 510, § 2; P.L. 1992, ch. 306, art. 2, § 3; P.L. 1997, ch. 169, § 1.)



Chapter 16-16-7.2 - Peace corps, teacher corps, and volunteers in service to America  Credit.

§ 16-16-7.2 Peace corps, teacher corps, and volunteers in service to America  Credit.  (a) Any active teacher who served in the peace corps, teacher corps, or in volunteers in service to America may purchase credit for that service, up to a maximum of four (4) years. Any teacher on an official leave of absence for illness or injury shall be eligible to purchase the credits while on the leave of absence.

(b) The cost to purchase these credits shall be the full actuarial cost as defined in § 36-8-1(10).

History of Section.
(P.L. 1985, ch. 423, § 1; P.L. 1988, ch. 524, § 1; P.L. 1989, ch. 473, § 2; P.L. 1992, ch. 306, art. 2, § 3; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-8 - Credit for service as a state or municipal employee.

§ 16-16-8 Credit for service as a state or municipal employee.  Any member who shall have rendered service as a state employee as defined by the provisions of chapter 17 of this title and chapters 8  10 of title 36 or who shall have rendered service as an employee of a participating municipality, as defined by chapter 21 of title 45, shall be entitled to credit for his or her service for the various purposes of this system, provided the member shall have been a contributing member for that period. All contributions made by the member shall be transferred in toto to this system for the periods of service and the retirement system shall calculate the full actuarial value of the accrued benefit with the former employer. If the full actuarial value of the accrued benefit with the former employer is greater than the total employee contributions transferred, the retirement system shall also transfer the difference between full actuarial value of the accrued benefit with the former employer and the employee's contributions from the account of the former employer to the account of the current employer. In any case in which a member shall have received a refund or refunds of contributions made to the system, the allowance of the credit for service shall be conditioned upon the repayment of the full actuarial cost as defined in § 36-8-1(10). Any service as defined in this section for which no contributions were made may be granted provided the member pays to the retirement system the full actuarial cost as defined in § 36-8-1(10). The retirement board shall fix and determine the rules and regulations needed to govern the provisions of this section.

History of Section.
(P.L. 1948, ch. 2101, § 3; P.L. 1951, ch. 2830, § 6; G.L. 1956, § 16-16-8; P.L. 1970, ch. 112, art. 9, § 2; P.L. 1996, ch. 435, § 2; P.L. 1998, ch. 70, § 3; P.L. 1998, ch. 291, § 3; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-8.1 - Purchase of service credits payable by installment.

§ 16-16-8.1 Purchase of service credits payable by installment.  Notwithstanding any other provisions of this chapter or of any other public or general law to the contrary, the retirement board shall permit individuals who purchase service credit to do so in installments. The retirement board shall create, by rule and regulation, provisions allowing that individuals purchasing service credit may do so on an installment plan by payroll deduction not to exceed five (5) years, provided that all purchases must be made prior to retirement. The retirement board shall charge interest at the actuarial assumed rate of return adopted by the board for purchases made on an installment plan.

History of Section.
(P.L. 2001, ch. 193, § 1; P.L. 2001, ch. 269, § 1.)



Chapter 16-16-11 - Benefits payable  Survivor's benefits.

§ 16-16-11 Benefits payable  Survivor's benefits.  (a) The benefits payable to teachers under this chapter shall be those benefits provided in chapter 10 of title 36 and as provided in this chapter with and subject, however, to the conditions and modifications set forth in §§ 16-16-12 through 16-16-14, and also the benefits provided in subsection (b) of this section.

(b) If the teacher member of the retirement system dies, either prior to or after his or her effective date of retirement, any amounts credited to him or her in the teachers' survivors benefit fund, as provided in this chapter, with regular accumulated interest on the amount, shall be applied toward the financing of those benefits for dependents and survivors of the member as defined in this chapter, and in amounts provided in this chapter.

History of Section.
(P.L. 1948, ch. 2101, § 4; G.L. 1956, § 16-16-11; P.L. 1962, ch. 212, § 1.)



Chapter 16-16-12 - Procedure for service retirement.

§ 16-16-12 Procedure for service retirement.  Retirement of a member on a service retirement allowance shall be made by the retirement board as follows:

(a) Any member may retire upon his or her written application to the retirement board as of the first day of the calendar month in which the application was filed, provided the member was separated from service prior to filing the application, and further provided however, that if separation from service occurs during the month in which the application is filed, the effective date shall be the first day following the separation from service, and provided further that the member on retirement date has attained the age of sixty (60) years and has completed at least ten (10) years of contributory service on or before July 1, 2005, or regardless of age has completed twenty-eight (28) years of total service and has completed at least ten (10) years of contributory service on or before July 1, 2005, and who retire before October 1, 2009 or are eligible to retire as of September 30, 2009.

(ii) For teachers who become eligible to retire on or after October 1, 2009 and prior to July 1, 2012, benefits are available to teachers who have attained the age of sixty-two (62) and completed at least ten (10) years of contributory service. For teachers in service as of October 1, 2009 who were not eligible to retire as of September 30, 2009 but became eligible to retire prior to July 1, 2012, the minimum retirement age of sixty-two (62) will be adjusted downward in proportion to the amount of service the member has earned as of September 30, 2009. The proportional formula shall work as follows:

(A) The formula shall determine the first age of retirement eligibility under the laws in effect on September 30, 2009 which shall then be subtracted from the minimum retirement age of sixty-two (62).

(B) The formula shall then take the teacher's total service credit as of September 30, 2009 as the numerator and the years of service credit determined under (A) as the denominator.

(C) The fraction determined in (B) shall then be multiplied by the age difference in (1) to apply a reduction in years from age sixty-two (62).

(b) Any member, who has not completed at least ten (10) years of contributory service on or before July 1, 2005, may retire upon his or her written application to the retirement board as of the first day of the calendar month in which the application was filed; provided, the member was separated from service prior thereto; and further provided, however, that if separation from service occurs during the month in which application is filed, the effective date shall be the first day following that separation from service; provided, the member on his or her retirement date had attained the age of fifty-nine (59) and had completed at least twenty-nine (29) years of total service; or provided, that the member on his or her retirement date had attained the age of sixty-five (65) and had completed at least ten (10) years of contributory service; or provided, that the member on his or her retirement date had attained the age of fifty-five (55) and had completed twenty (20) years of total service and provided, that the retirement allowance, as determined according to the formula in § 16-16-13 is reduced actuarially for each month that the age of the member is less than sixty-five (65) years and who retire before October 1, 2009 or are eligible to retire as of September 30, 2009.

(ii) For teachers who become eligible to retire on or after October 1, 2009 and prior to July 1, 2012, benefits are available to teachers who have attained the age of sixty-two (62) and have completed at least twenty-nine (29) years of total service or have attained the age of sixty-five (65) and completed at least ten (10) years of contributory service. For teachers in service as of October 1, 2009 who were not eligible to retire as of September 30, 2009 but become eligible to retire prior to July 1, 2012, who have a minimum retirement age of sixty-two (62), the retirement age will be adjusted downward in proportion to the amount of service the member has earned as of September 30, 2009. The proportional formula shall work as follows:

(A) The formula shall determine the first age of retirement eligibility under the laws in effect on September 30, 2009 which shall then be subtracted from the minimum retirement age of sixty-two (62).

(B) The formula shall then take the teacher's total service credit as of September 30, 2009 as the numerator and the years of service credit determined under (A) as the denominator.

(C) The fraction determined in (B) shall then be multiplied by the age difference determined in (A) to apply a reduction in years from age sixty-two (62).

(c) Effective July 1, 2012, the following shall apply to all teachers not eligible to retire prior to July 1, 2012:

(i) A teacher with contributory service on or after July 1, 2012, shall be eligible to retire upon the completion of at least five (5) years of contributory service and attainment of the teacher's Social Security retirement age.

(ii) For teachers with five (5) or more years of contributory service as of June 30, 2012, with contributory service on and after July 1, 2012, who have a retirement age of Social Security Retirement Age, the retirement age will be adjusted downward in proportion to the amount of service the teacher has earned as of June 30, 2012, but in no event shall a teacher's retirement age under this subparagraph (ii) be prior to the attainment of age fifty-nine (59) or prior to the teacher's retirement age determined under the laws in effect on June 30, 2012. The proportional formula shall work as follows:

(1) The formula shall determine the first age of retirement eligibility under the laws in effect on June 30, 2012 which shall then be subtracted from Social Security retirement age;

(2) The formula shall then take the teacher's total service credit as of June 30, 2012 as the numerator and the projected service at retirement age in effect on June 30, 2012 as the denominator;

(3) The fraction determined in (2) shall then be multiplied by the age difference determined in (1) to apply a reduction in years from Social Security retirement age.

(iii) A teacher who has completed twenty (20) or more years of total service and who has attained an age within five (5) years of the eligible retirement age under subdivisions (c)(i) or (c)(ii) above, may elect to retire provided that the retirement allowance shall be reduced actuarially for each month that the age of the teacher is less than the eligible retirement age under subdivisions (c)(i) or (c)(ii) above.

(iv) Notwithstanding any other provisions of this section, a teacher who has completed ten (10) or more years of contributory service as of June 30, 2012, may elect to retire at his or her eligible retirement date as determined under subsections (a) and (b) above provided that a teacher making an election under this paragraph shall receive the teacher's retirement benefit determined and calculated based on the teacher's service and average compensation as of June 30, 2012. This provision shall be interpreted and administered in a manner to protect a teacher's accrued benefit on June 30, 2012.

(d) Except as specifically provided in §§ 36-10-9.1, 36-10-12 through 36-10-15, and 45-21-19 through 45-21-22, no member shall be eligible for pension benefits under this chapter unless

(i) The member shall have been a contributing member of the employees' retirement system for at least ten (10) years; or

(ii) For teachers in active contributory service on or after July 1, 2012, the teacher shall have been a contributing member of the employees' retirement system for at least five (5) years.

(2) Provided, however, a person who has ten (10) years service credit shall be vested; provided that for teachers in active contributory service on or after July 1, 2012, a teacher who has five (5) years of contributory service shall be vested.

(3) Furthermore, any past service credits purchased in accordance with § 36-9-38 shall be counted towards vesting.

(4) Any person who becomes a member of the employees' retirement system pursuant to § 45-21-8 shall be considered a contributing member for the purpose of chapter 21 of title 45 and this chapter.

(5) Notwithstanding any other provision of law, no more than five (5) years of service credit may be purchased by a member of the system. The five (5) year limit shall not apply to any purchases made prior to January 1, 1995. A member who has purchased more than five (5) years of service credit before January 1, 1995, shall be permitted to apply the purchases towards the member's service retirement. However, no further purchase will be permitted.

(6) Notwithstanding any other provision of law, effective July 1, 2012, except for purchases under §§ 16-16-7.1, 36-5-3, 36-9-31, 36-10-10.4, and 45-21-53:

(i) For service purchases for time periods prior to a teacher's initial date of hire, the purchase must be made within three (3) years of the teacher's initial date of hire; and

(ii) For service purchases for time periods for official periods of leave as authorized by law, the purchase must be made within three (3) years of the time the official leave was concluded by the teacher. Notwithstanding paragraphs (i) and (ii) above, service purchases from time periods prior to June 30, 2012 may be made on or prior to June 30, 2015.

(e) No member of the teachers' retirement system shall be permitted to purchase service credits for casual or seasonal employment, for employment as a temporary or emergency employee, a page in the general assembly, or for employment at any state college or university while the employee is a student or graduate of the college or university.

(f) Except as specifically provided in §§ 16-16-6.2 and 16-16-6.4, a member shall not receive service credit in this retirement system for any year or portion of a year which counts as service credit in any other retirement system in which the member is vested or from which the member is receiving a pension and/or any annual payment for life. This subsection shall not apply to any payments received pursuant to the federal Social Security Act, 42 U.S.C. § 301 et seq.

(g) A member who seeks to purchase or receive service credit in this retirement system shall have the affirmative duty to disclose to the retirement board whether or not he or she is a vested member in any other retirement system and/or is receiving a pension, retirement allowance, or any annual payment for life. The retirement board shall have the right to investigate as to whether or not the member has utilized the same time of service for credit in any other retirement system. The member has an affirmative duty to cooperate with the retirement board including, by way of illustration and not by way of limitation, the duty to furnish or have furnished to the retirement board any relevant information that is protected by any privacy act.

(h) A member who fails to cooperate with the retirement board shall not have the time of service credit counted toward total service credit until the time the member cooperates with the retirement board and until the time the retirement board determines the validity of the service credit.

(i) A member who knowingly makes a false statement to the retirement board regarding service time or credit shall not be entitled to a retirement allowance and is entitled only to the return of his or her contributions without interest.

History of Section.
(P.L. 1948, ch. 2101, § 4; P.L. 1951, ch. 2830, § 7; P.L. 1955, ch. 3609, § 1; G.L. 1956, § 16-16-12; P.L. 1962, ch. 141, § 1; P.L. 1962, ch. 143, § 3; P.L. 1963, ch. 65, § 1; P.L. 1970, ch. 112, art. 2, § 2; P.L. 1970, ch. 112, art. 4, § 2; P.L. 1972, ch. 81, § 1; P.L. 1973, ch. 145, § 2; P.L. 1982, ch. 457, § 1; P.L. 1984, ch. 331, § 1; P.L. 1987, ch. 520, § 1; P.L. 1989, ch. 126, art. 55, § 1; P.L. 1992, ch. 306, art. 2, § 3; P.L. 1993, ch. 231, § 3; P.L. 1994, ch. 139, § 3; P.L. 2005, ch. 117, art. 7, § 1; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2010, ch. 239, § 1; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-13 - Amount of service retirement allowance.

§ 16-16-13 Amount of service retirement allowance.  (a) For teachers eligible to retire on or before September 30, 2009, upon retirement from service under § 16-16-12 a teacher whose membership commenced before July 1, 2005 and who has completed at least ten (10) years of contributory service on or before July 1, 2005, shall, receive a retirement allowance which shall be determined in accordance with schedule A for service prior to July 1, 2012.

SCHEDULE A

YEARS OF SERVICE PERCENTAGE ALLOWANCE

1st through 10th inclusive 1.7%

11th through 20th inclusive 1.9%

21st through 34th inclusive 3.0%

35th 2.0%

(ii) For teachers eligible to retire on or after October 1, 2009 who were not eligible to retire on or before September 30, 2009, upon retirement for service under § 16-16-12, a teacher whose membership commenced before July 1, 2005 and who has completed at least ten (10) years of contributory service on or before July 1, 2005 shall receive a retirement allowance which shall be determined in accordance with schedule A above for service on before September 30, 2009, and shall be determined in accordance with schedule B in subsection (a)(2) below for service on or after October 1, 2009 and prior to July 1, 2012:

(2) Upon retirement from service under § 16-16-12 a teacher whose membership commenced after July 1, 2005 or who has not completed at least ten (10) years of contributory service as of July 1, 2005 shall receive a retirement allowance which shall be determined in accordance with Schedule B for service prior to July 1, 2012.

SCHEDULE B

YEARS OF SERVICE PERCENTAGE ALLOWANCE

1st through 10th inclusive 1.60%

11th through 20th inclusive 1.80%

21st through 25th inclusive 2.0%

26th through 30th inclusive 2.25%

31st through 37th inclusive 2.50%

38th 2.25%

(b) The retirement allowance of any teacher whose membership commenced before July 1, 2005 and who has completed at least ten (10) years of contributory service on or before July 1, 2005 shall be in an amount equal to the percentage allowance specified in subsection (a)(1) of his or her average highest three (3) consecutive years of compensation multiplied by the number of years of total service, but in no case to exceed eighty percent (80%) of the compensation, payable at completion of thirty-five (35) years of service; provided, however, for teachers retiring on or after October 1, 2009 who were not eligible to retire as of September 30, 2009 the calculation shall be based on the average highest five (5) consecutive years of compensation.

The retirement allowance of any teacher whose membership commenced after July 1, 2005 or who has not completed at least ten (10) years of contributory service as of July 1, 2005 shall be in an amount equal to the percentage allowance specified in Schedule B of his or her average highest three (3) consecutive years of compensation multiplied by the number of years of total service, but in no case to exceed seventy-five percent (75%) of the compensation, payable at completion of thirty-eight (38) years of service; provided, however, for teachers retiring on or after October 1, 2009 who were not eligible to retire as of September 30, 2009 the calculation shall be based on the average highest five (5) consecutive years of compensation.

Any teacher who has in excess of thirty-five (35) years on or before June 2, 1985 shall not be entitled to any refund, and any teacher with thirty-five (35) years or more on or after June 2, 1985 shall contribute from July 1, 1985 until his or her retirement.

(c) For service prior to July 2012, the retirement allowance of a teacher shall be determined in accordance with subsections (a)(1) and (a)(2) above. For service on and after July 1, 2012, a teacher's retirement allowance shall be equal to one percent (1%) of the teacher's average compensation multiplied by the teacher's years of service on and after July 1, 2012. In no event shall a teacher's retirement allowance exceed the maximum limitations set forth in subsection (b) above.

History of Section.
(P.L. 1948, ch. 2101, § 4; P.L. 1950, ch. 2607, § 2; P.L. 1951, ch. 2830, § 7; G.L. 1956, § 16-16-13; P.L. 1970, ch. 112, art. 1, § 2; P.L. 1985, ch. 331, § 1; P.L. 1989, ch. 476, § 1; P.L. 1992, ch. 306, art. 2, § 3; P.L. 2005, ch. 117, art. 7, § 1; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-13.1 - Teachers with more than 30 years of service  Amount of service retirement allowance  Minimum and maximum limitations.

§ 16-16-13.1 Teachers with more than 30 years of service  Amount of service retirement allowance  Minimum and maximum limitations.  In the case of any teacher who is a member of the employees' retirement system of the state created by chapter 8 of title 36 who, at the time of retirement, has had at least thirty (30) years or more of total service, the teacher shall receive an annual retirement allowance of not less than thirty-four hundred dollars ($3,400) per year with an additional increment of two hundred dollars ($200) for each additional year of service up through a total of thirty-eight (38) years to a maximum of five thousand dollars ($5,000); provided that this section shall not apply in the case of any teacher who has elected an option for payment of pension and has thereby reduced the amount received to less than the amounts set forth in this section.

History of Section.
(P.L. 1978, ch. 390, § 1.)



Chapter 16-16-14 - Retirement for ordinary disability.

§ 16-16-14 Retirement for ordinary disability.  (a) Application for ordinary disability may be made by a teacher, his or her department head, or a person acting in the teacher's behalf, while in active service or on leave of absence for illness, provided that the teacher has had five (5) or more years of total service of which at least three (3) consecutive years shall have been as a teacher, and the teacher is not entitled to a regular service retirement allowance. A statement from a physician shall accompany the application stating that the teacher is physically or mentally incapacitated for the performance of duty and that he or she should be retired.

(b) A medical examination of the teacher shall be made by three (3) physicians engaged by the retirement board for this purpose, and should the medical examination show that the teacher is physically or mentally incapacitated for the performance of duty and ought to be retired, the physicians shall so report and certify to the retirement board and the retirement board, may retire the teacher for ordinary disability.

(c) The retirement board shall establish uniform eligibility requirements, standards, and criteria for ordinary disability which shall apply to all members who make application for retirement for ordinary disability.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4.)



Chapter 16-16-15 - Amount of ordinary disability benefit.

§ 16-16-15 Amount of ordinary disability benefit.  Upon retirement for ordinary disability under § 16-16-14, a teacher shall receive a benefit equal to the rate prescribed for service retirement under § 16-16-13 subject to the provisions of § 16-16-20; provided, however, that no teacher retiring with less than ten (10) years of total service shall receive a benefit less than he or she would have received if he or she had ten (10) years of total service.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4; P.L. 1993, ch. 360, § 2.)



Chapter 16-16-16 - Retirement for accidental disability.

§ 16-16-16 Retirement for accidental disability.  (a) Medical examination of an active teacher for accidental disability, and investigation of all statements and certificates by him or her or in his or her behalf in connection with the accidental disability, shall be made upon the application of the head of the department in which the teacher is employed or upon application of the teacher, or of a person acting in his or her behalf, stating that the teacher is physically or mentally incapacitated for the performance of service as a natural and proximate result of an accident, while in the performance of duty, and certify the definite time, place, and conditions of the duty performed by the teacher resulting in the alleged disability, and that the alleged disability is not the result of willful negligence or misconduct on the part of the teacher, and is not the result of age or length of service, and that the teacher should, therefore, be retired.

(b) The application shall be made within five (5) years of the alleged accident from which the injury has resulted in the teacher's present disability, and shall be accompanied by an accident report and a physician's report certifying to the disability; provided, that, if the teacher was able to return to his or her employment and subsequently reinjures or aggravates the same injury, the application shall be made within the later of five (5) years of the alleged accident or three (3) years of the reinjury or aggravation. The application may also state that the teacher is permanently and totally disabled from any employment.

(c) If a medical examination conducted by three (3) physicians engaged by the retirement board, and any investigation that the retirement board may desire to make, shall show that the teacher is physically or mentally incapacitated for the performance of service as a natural and proximate result of an accident, while in the performance of duty, and that the disability is not the result of willful negligence or misconduct on the part of the teacher, and is not the result of age or length of service, and that the teacher has not attained the age of sixty-five (65) years, and that the teacher should be retired, the physicians who conducted the examination shall so certify to the retirement board stating the time, place, and conditions of service performed by the teacher resulting in the disability, and the retirement board may grant the teacher an accidental disability benefit.

(d) The retirement board shall establish uniform eligibility requirements, standards, and criteria for accidental disability which shall apply to all members who make application for accidental disability benefits.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4; P.L. 2009, ch. 68, art. 7, § 4.)



Chapter 16-16-17 - Amount of accidental disability benefit.

§ 16-16-17 Amount of accidental disability benefit.  (a) For disability applications submitted on or before September 30, 2009, upon retirement for accidental disability under § 16-16-16 a teacher shall receive a benefit that shall be equal to sixty-six and two-thirds percent (66 2/3%) of his or her annual compensation at the time of his or her retirement, subject to the provisions of § 16-16-20.

(b) Upon any application for accidental disability submitted after October 1, 2009, if the teacher has been found to be permanently and totally disabled from service but has not been found by the board to be permanently and totally disabled from any employment as a result of his/her accidental disability, a teacher shall receive a retirement allowance equal to fifty percent (50%) of the rate of the teacher's compensation at the date of the teacher's retirement subject to the provisions of § 16-16-20. The retiree shall, as a condition of continued receipt of a disability retirement allowance, on or before a date fixed by the retirement board, annually under penalties of perjury provide the board with such affidavits and accurate evidence of earnings, employment and gainful activity as the board may require, including, but not limited to, joint and/or individual tax returns. Payment of the disability retirement allowance shall continue as long as the individual remains disabled, and regardless of service or age. Upon retirement for accidental disability that has been found by the board to be permanently and totally disabling from any employment, a teacher shall receive a retirement allowance equal to sixty-six and two-thirds percent (66 2/3%) of the rate of the teacher's compensation at the date of the teacher's retirement subject to the provisions of § 16-16-20. The retirement board shall apply the terms of subsection 28-33-17(b) in determining total disability.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4; P.L. 2009, ch. 68, art. 7, § 4.)



Chapter 16-16-18 - Disability benefits pending final decision on application.

§ 16-16-18 Disability benefits pending final decision on application.  Notwithstanding any of the provisions of chapters 3 and 4 of title 36, and/or any existing regulations of the director of administration or the state retirement board, the state retirement board shall accord to a teacher, so entitled under present existing regulations, the minimum retirement benefits pending a decision upon any disability retirement of the teacher; provided, however, the granting of the minimum retirement shall not estop the teacher, so claiming disability, from any disability retirement consideration by the board.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4.)



Chapter 16-16-19 - Reexamination of disability beneficiaries  Reduction of benefit  Reinstatement to active service.

§ 16-16-19 Reexamination of disability beneficiaries  Reduction of benefit  Reinstatement to active service.  Once each year the retirement board may, and upon his or her application shall, require any disability beneficiary under the minimum age of service retirement to undergo a medical examination, the examination to be made at the place of residence of the beneficiary, or other place mutually agreed upon, by a physician or physicians engaged by the retirement board. If the examination indicates that the beneficiary is able to engage in a gainful occupation, his or her name shall be placed on appropriate lists of candidates prepared for appointment to positions in his or her department or agency for which he or she is stated to be qualified, of a salary grade not exceeding that from which he or she was last retired. Should the beneficiary be engaged in a gainful occupation or should he or she be offered service as a result of the placing of his or her name on a list of candidates, the retirement board shall adjust, and, from time to time readjust, the amount of his or her disability benefit to an amount which shall not exceed the rate of benefit upon which he or she was originally retired, and which, when added to the amount then earnable by him or her, shall not exceed his or her rate of annual compensation currently for the classification that the disability annuitant held prior to retirement. Should any disability beneficiary under the minimum age of service retirement refuse to submit to one medical examination in any year by a physician or physicians designated by the retirement board, his or her benefit shall be discontinued until his or her withdrawal of the refusal, and should his or her refusal continue for one year, all his or her rights in and to the benefit shall be revoked by the retirement board. A disability beneficiary, reinstated to active service, shall be reinstated as a member and participate in the rights of the retirement system, to the same extent as any other teacher.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4.)



Chapter 16-16-20 - Deduction of amounts received from workers' compensation or as damages.

§ 16-16-20 Deduction of amounts received from workers' compensation or as damages.  Any amount paid or payable under the provisions of any workers' compensation law, or as the result of any action for damages for personal injuries against the state, on account of the death or disability of a teacher, shall be offset against and payable in lieu of any benefits payable out of funds provided by the state under the provisions of this chapter on account of the death or disability of the teacher. If the value of the total commuted benefits under any workers' compensation law or action is less than the present value on an actuarial basis of the benefits otherwise payable under this chapter, the value of the commuted payments shall be deducted from the present value of the benefits, and the balance thereof shall be payable under the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 4.)



Chapter 16-16-22 - Contributions to state system.

§ 16-16-22 Contributions to state system.  (a) Prior to July 1, 2012, each teacher shall contribute into the system nine and one-half percent (9.5%) of compensation as his or her share of the cost of annuities, benefits, and allowances. Effective July 1, 2012, each teacher shall contribute an amount equal to three and three quarters percent (3.75%) of his or her compensation. The employer contribution on behalf of teacher members of the system shall be in an amount that will pay a rate percent of the compensation paid to the members, according to the method of financing prescribed in the State Retirement Act in chapters 8  10 and 10.3 of title 36. This amount shall be paid forty percent (40%) by the state, and sixty percent (60%) by the city, town, local educational agency, or any formalized commissioner approved cooperative service arrangement by whom the teacher members are employed, with the exception of teachers who work in federally funded projects and further with the exception of any supplemental contributions by a local municipality employer under chapter 36-10.3 which supplemental employer contributions shall be made wholly by the local municipality. Provided, however, that the rate percent paid shall be rounded to the nearest hundredth of one percent (.01%).

(b) The employer contribution on behalf of teacher members of the system who work in fully or partially federally funded programs shall be prorated in accordance with the share of the contribution paid from the funds of the federal, city, town, or local educational agency, or any formalized commissioner approved cooperative service arrangement by whom the teacher members are approved.

(c) In case of the failure of any city, town, or local educational agency, or any formalized commissioner approved cooperative service arrangement to pay to the state retirement system the amounts due from it under this section within the time prescribed, the general treasurer is authorized to deduct the amount from any money due the city, town, or local educational agency from the state.

(d) The employer's contribution shared by the state shall be paid in the amounts prescribed in this section for the city, town, or local educational agency and under the same payment schedule. Notwithstanding any other provisions of this chapter, the city, town, or local educational agency or any formalized commissioner approved cooperative service arrangement shall remit to the general treasurer of the state the local employer's share of the teacher's retirement payments on a monthly basis, payable by the fifteenth (15th) of the following month. The amounts that would have been contributed shall be deposited by the state in a special fund and not used for any purpose. The general treasurer, upon receipt of the local employer's share, shall effect transfer of a matching amount of money from the state funds appropriated for this purpose by the general assembly into the retirement fund.

Upon reconciliation of the final amount owed to the retirement fund for the employer share, the state shall ensure that any local education aid reduction assumed for the FY 2010 revised budget in excess of the actual savings is restored to the respective local entities.

(e) This section is not subject to §§ 45-13-7 through 45-13-10.

History of Section.
(P.L. 1948, ch. 2101, § 6; P.L. 1949, ch. 2375, § 1; P.L. 1951, ch. 2830, § 8; G.L. 1956, § 16-16-22; P.L. 1958, ch. 79, § 1; P.L. 1976, ch. 289, § 4; P.L. 1978, ch. 168, § 2; P.L. 1979, ch. 332, § 1; P.L. 1980, ch. 146, § 1; P.L. 1980, ch. 175, § 1; P.L. 1981, ch. 16, § 1; P.L. 1982, ch. 97, § 1; P.L. 1985, ch. 331, § 1; P.L. 1988, ch. 509, § 2; P.L. 1989, ch. 126, art. 29, § 1; P.L. 1991, ch. 6, art. 7, § 4; P.L. 1995, ch. 370, art. 15, § 1; P.L. 2001, ch. 86, § 36; P.L. 2009, ch. 5, art. 10, § 3; P.L. 2009, ch. 68, art. 7, § 9; P.L. 2010, ch. 9, § 2; P.L. 2010, ch. 10, § 2; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-22.1 - City or town payment of teacher member contributions.

§ 16-16-22.1 City or town payment of teacher member contributions.  (a) Each city or town, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code, 26 U.S.C. § 414(h)(2), may, pursuant to appropriate local action by the city or town, pick up and pay the contributions which would be payable by the employees as teacher members under § 16-16-22. The contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. Employee contributions picked up pursuant to this section shall be treated and identified as teacher member contributions for all purposes of the retirement system except as specifically provided to the contrary in this section.

(b) Teacher member contributions picked up by a city or town shall be paid from the same source of funds used for the payment of compensation to a teacher member. A deduction shall be made from a teacher member's compensation equal to the amount of his or her contributions picked up by his or her city or town employer. This deduction, however, shall not reduce his or her compensation for purposes of computing benefits under the retirement system pursuant to this chapter or chapter 10 of title 36. Picked up contributions shall be transmitted to the retirement system in accordance with the provisions of § 16-16-22 and § 36-10-1.

History of Section.
(P.L. 1983, ch. 37, § 3; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-23 - Applicability of public employees' retirement law.

§ 16-16-23 Applicability of public employees' retirement law.  Except as specifically provided otherwise in this chapter, all provisions of chapters 8  10 of title 36 shall extend and apply to the persons made members of the retirement system by the provisions of this chapter.

History of Section.
(P.L. 1948, ch. 2101, § 7; G.L. 1956, § 16-16-23.)



Chapter 16-16-24 - Substitute teaching and employment after retirement.

§ 16-16-24 Substitute teaching and employment after retirement.  (a) Any teacher or athletic coach certified pursuant to chapter 11.1 of this title who has retired under the provisions of any law of this state may substitute as a teacher at state schools and in the public schools of this state for a period of no more than ninety (90) days in any one school year without any forfeiture of or reduction in the retirement benefits and allowances the teacher is receiving or may receive as a retired teacher. Notice of the employment shall be sent monthly to the state retirement board by the school committee employing the teacher and by the employer and by the retired teacher at the end of each teaching assignment.

(b) Any teacher or athletic coach certified pursuant to chapter 11.1 of this title who has retired under the provisions of any law of this state may be employed to fill a vacant position (including, but not limited to, employment as a tutor, mentor principal or mentor assistant principal) by any state school or public school of this state for a period of no more than ninety (90) days in any one school year without any forfeiture of or reduction in the retirement benefits and allowances he or she is receiving or may receive as a retiree. Notice of the employment shall be sent monthly to the state retirement board by the employer and by the retired teacher. Provided, however, that no employment may be offered to a retiree subject to this section after July 1, 2002, unless the employer has made a good faith effort each school year to fill the position with a nonretired employee without success, and certifies in writing that it has done so to the employees' retirement system, and to the bargaining agents of all education unions with whom the employer has collective bargaining agreements.

(c) Any retired teacher or athletic coach may be employed pursuant to subsections (a) and (b) of this section, but in no event shall employment exceed ninety (90) days.

(d) The calculation of the ninety (90) day period in any one school year shall be determined by either of the following methods:

(1) Three (3) hours shall constitute a half day and the number of half days shall be limited to one hundred eighty (180) half days which shall be the equivalent of ninety (90) full days; or

(2) Each period per day shall constitute one-fifth (1/5) of a teaching day. Any teacher hired to teach two (2) periods per day shall be deemed to have worked seventy-two (72) full days per year. The computation is two-fifths times one hundred eighty (2/5 x 180) school days per year which shall be equivalent to seventy-two (72) full days per year.

History of Section.
(R.P.L. 1957, ch. 71, § 1; P.L. 1967, ch. 193, § 1; P.L. 1985, ch. 257, § 1; P.L. 1988, ch. 84, § 48; P.L. 2000, ch. 334, § 1; P.L. 2000, ch. 458, § 1; P.L. 2001, ch. 199, § 1; P.L. 2001, ch. 289, § 1; P.L. 2002, ch. 383, § 1; P.L. 2003, ch. 155, § 1; P.L. 2003, ch. 156, § 1.)



Chapter 16-16-25 - Eligibility for survivor's benefits  Payment.

§ 16-16-25 Eligibility for survivor's benefits  Payment.  A member's dependents or survivors shall be eligible to receive the benefits provided in §§ 16-16-25 through 16-16-38 if the member shall have made regular contributions to the teachers' survivors benefit fund as provided in § 16-16-34 for a period of at least six (6) consecutive calendar months prior to his or her death or retirement, as the case may be. These benefits shall be payable the first of the month following that month in which eligibility for the benefits occurs and shall be paid at the same time as the regular retirement allowance payments are made. No payment shall be due for the month in which ineligibility occurs. No widow's or mother's or domestic partner's benefit payable under §§ 16-16-25 through 16-16-38 shall be reduced because of benefits payable to other dependents of the deceased member under the provisions of §§ 16-16-25 through 16-16-38.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1963, ch. 59, § 1; P.L. 1964, ch. 215, § 1; P.L. 1974, ch. 254, § 1; P.L. 2007, ch. 510, § 6.)



Chapter 16-16-26 - Spouse's or domestic partner's benefits.

§ 16-16-26 Spouse's or domestic partner's benefits.  (a) Spouse's and domestic partner's benefits are payable following the decease of a member as provided in §§ 16-16-25 through 16-16-38.

(b) The spouse or domestic partner shall be entitled to benefits upon attaining the age of sixty (60) years.

(c) The spouse or domestic partner was living with the deceased member at the time of the member's death. A spouse or domestic partner is deemed to have been living with the deceased member if they were both members of the same household on the date of the deceased member's death, or the spouse or domestic partner was receiving regular contributions from the deceased member toward support on that date, or the deceased member had been ordered by a court to contribute to the spouse's or domestic partner's support.

(d) Remarriage of the spouse or domestic partner or establishment of a domestic partnership shall render him or her ineligible to receive current or future benefits under this section.

(e) The spouse or domestic partner of a member, as defined in this section, shall be entitled to monthly benefits payable in accordance with the following table:

SEE THE BOOK FOR THE PROPER TABLE.

(f) A yearly cost-of-living adjustment for spouse's or domestic partner's benefits shall be based on the annual social security adjustment.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1983, ch. 217, § 1; P.L. 1985, ch. 248, § 1; P.L. 1987, ch. 590, § 1; P.L. 1996, ch. 295, § 1; P.L. 2004, ch. 547, § 1; P.L. 2007, ch. 510, § 6.)



Chapter 16-16-27 - Family benefits.

§ 16-16-27 Family benefits.  (a) Family benefits shall be payable upon the decease of the member as provided in §§ 16-16-25 through 16-16-38 if at the time of the member's death the surviving spouse or domestic partner:

(1) Has in his or her care a child of the deceased member entitled to child benefits;

(2) Is not entitled to a spouse's or domestic partner's benefit as provided in this chapter; and

(3) Was living with the deceased member at the time of his or her death.

(b) Family benefits shall be payable in accordance with the following table.

The monthly benefit shall be equal to the benefit that would be available to a spouse or domestic partner under § 16-16-26 multiplied by the following percentages:

SEE THE BOOK FOR THE PROPER TABLE.

(c) Family benefits as set forth in this section are payable to the former spouse or to a former domestic partner divorced of a deceased member, if the former spouse or to a former domestic partner divorced:

(1) Has in his or her care a child of the deceased member who is his or her son, daughter, or legally adopted child entitled to child benefits payable on the basis of the deceased member's salary;

(2) Was receiving from the deceased member, pursuant to agreement or court order, at least one-half ( 1/2) of his or her support at the time of the deceased member's death;

(3) Is not entitled to a spouse's or domestic partner's benefit as provided in §§ 16-16-25 through 16-16-38.

(d) The family monthly benefit shall be payable in accordance with the table set forth in this section. A spouse or domestic partner who no longer qualifies for benefits under this section because his or her child or children have attained the age of eighteen (18) years or twenty-three (23) years and a full time student shall be entitled to receive monthly benefits upon attaining sixty (60) years of age in accordance with the benefits set forth in § 16-16-26. The family benefits provided under this section shall cease upon the remarriage of the surviving spouse or domestic partner or establishment of a domestic partnership.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1983, ch. 217, § 1; P.L. 1986, ch. 498, § 1; P.L. 1989, ch. 485, § 1; P.L. 1996, ch. 295, § 1; P.L. 2007, ch. 510, § 6.)



Chapter 16-16-28 - Children's benefits.

§ 16-16-28 Children's benefits.  (a) Children's benefits are payable to the child, including a stepchild or adopted child of a deceased member, if:

(1) The child is unmarried and under the age of eighteen (18) years or twenty-three (23) years and a full time student, and was dependent upon the member at the time of the member's death; or

(2) The dependent child regardless of age was under a disability which began before the child attained the age of eighteen (18) years. A child shall not be considered disabled unless proof is furnished to the retirement board.

(b) A child is considered dependent if living with the member at the time of the member's death and he or she was contributing to the support of the child. If the member at the time of the member's death was not living with the child or contributing to the child's support, the child, if legitimate, is considered dependent upon the member unless the child:

(i) Was adopted by some other individual; or

(ii) Was living with and receiving more than one-half ( 1/2) of his or her support from either one or both stepparents.

(2) An adopted child is considered dependent upon his or her adopting parents under the same conditions as those that apply to parents and their natural children.

(c) A child is considered dependent upon either one or both stepparents at the time of the death if the child was:

(1) Living with his or her stepparent(s); or

(2) Receiving at least one-half ( 1/2) of his or her support from either one or both of the stepparents.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1983, ch. 217, § 1; P.L. 1986, ch. 498, § 1.)



Chapter 16-16-30 - Parent's benefits.

§ 16-16-30 Parent's benefits.  (a) Parent's benefits are payable to the parent or parents of a deceased member if the member did not leave a widow, widower, or child who could ever qualify for monthly benefits on the member's wages and the parent:

(1) Has reached the age of sixty (60) years;

(2) Has not remarried or entered into a domestic partnership after the death of the member;

(3) Was receiving at least one-half (1/2) of his or her support from the member at the time of the member's death and filed proof of his or her support within two (2) years of the date of death; and

(4) Is not entitled to a federal or state old age benefit based on his or her own earnings equal to or greater than the amount he or she would be entitled to as the dependent parent of the deceased member.

(b) A parent's benefit shall be payable monthly in accordance with the benefits set forth in § 16-16-26.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1996, ch. 295, § 1; P.L. 2007, ch. 510, § 6.)



Chapter 16-16-31 - Refund on termination prior to retirement.

§ 16-16-31 Refund on termination prior to retirement.  A member withdrawing from service prior to retirement shall be entitled to a refund equal to the total amount contributed by him or her to the teachers' survivors benefit fund, without interest.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1.)



Chapter 16-16-32 - Refund on retirement.

§ 16-16-32 Refund on retirement.  A member at the date of retirement in lieu of the survivors benefits provided in §§ 16-16-25  16-16-38 may elect to receive a lump sum payment equal to his or her contributions to the teachers' survivors benefit fund, plus interest. Any member who retired prior to the effective date of this legislation shall have one hundred twenty (120) days from the effective date of this legislation to elect to receive a lump sum payment equal to his or her contributions to the teachers' survivors benefit fund, plus interest. Interest is to be calculated and payable only up to the date of retirement.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1996, ch. 295, § 1; P.L. 2004, ch. 551, § 1.)



Chapter 16-16-34 - Member leaving no survivors  Reversion.

§ 16-16-34 Member leaving no survivors  Reversion.  (a) In the case of any member who dies while in service leaving no dependents or survivors as defined in §§ 16-16-1, 16-16-11, and 16-16-25 through 16-16-38, his or her accumulated contributions to the teachers' survivors benefit fund plus interest shall be payable to the person or persons that he or she may designate to the retirement board or in the absence of a designation to his or her estate.

(b) Contributions made by a member who at the date of retirement did not exercise the election provided in § 16-16-32 and who dies without leaving survivors as defined in this chapter shall become part of the reserve of the fund.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1966, ch. 80, § 1; P.L. 1974, ch. 254, § 1.)



Chapter 16-16-35 - Contributions.

§ 16-16-35 Contributions.  The cost of the benefits provided in §§ 16-16-25  16-16-38 shall be two percent (2%) of the member's annual salary up to but not exceeding an annual salary of ninety-six hundred dollars ($9,600); one-half (1/2) of the cost shall be contributed by the member by deductions from his or her salary, and the other half (1/2) shall be contributed and paid by the respective city, town, or school district by which the member is employed. These contributions shall be in addition to the contributions provided in § 16-16-22 and shall be paid into the teachers' survivors benefit fund created by §§ 16-16-25  16-16-38 in the same manner as contributions are made under the provisions of § 16-16-22.

In the event the market value of the Teachers' Survivor Benefit Plan assets shall decrease below one hundred and twenty (120%) percent of the Teachers' Survivor Benefit Plan liabilities as reported by a qualified actuary pursuant to § 16-16-37, the retirement board shall determine and fix the amount of contributions necessary to maintain a funding level of not less than one hundred and twenty (120%) percent of assets to liabilities ratio. Any adjusted cost of the benefits provided in §§ 16-16-25  16-16-38 shall be paid for by the member by deduction from his or her salary. These contributions shall be in addition to the contributions provided in § 16-16-22 and shall be paid into the teachers' survivors benefit fund created by §§ 16-16-25  16-16-38 in the same manner as contributions are made under the provisions of § 16-16-22.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1996, ch. 295, § 1; P.L. 2004, ch. 547, § 1.)



Chapter 16-16-36 - Teachers' survivors benefit fund.

§ 16-16-36 Teachers' survivors benefit fund.  There shall be established by the retirement board a special reserve account to be designated as the "teachers' survivors benefit fund" and all contributions made and other money received under §§ 16-16-25 through 16-16-38 shall be credited to and all payments for benefits shall be charged to this reserve account.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1996, ch. 295, § 1.)



Chapter 16-16-37 - Administration.

§ 16-16-37 Administration.  (a) The retirement board shall administer and carry out the provisions of §§ 16-16-25  16-16-38, and shall fix the rate of regular interest payable under §§ 16-16-25  16-16-38 to be changed from time to time, based upon the amount of interest earned by the teachers' survivors benefit fund. The retirement board shall also cause a study and review to be made of the financial condition of the teachers' survivors benefit fund at least once every two (2) years by a qualified actuary who shall report his or her findings and make recommendations to the board.

(b) Any negotiated agreement entered into between any state or municipal agency or department and an employee or employees, whose conditions are contrary to the general laws or the rules and regulations and policies as adopted and promulgated by the retirement board, shall be null and void unless and until approved by formal action of the retirement board, for good cause shown.

History of Section.
(P.L. 1962, ch. 212, § 3; P.L. 1974, ch. 254, § 1; P.L. 1992, ch. 306, art. 2, § 3; P.L. 1996, ch. 295, § 1; P.L. 2001, ch. 86, § 36; P.L. 2004, ch. 547, § 1.)



Chapter 16-16-38 - Social security.

§ 16-16-38 Social security.  Sections 16-16-25 through 16-16-38 shall not apply to teachers of any city, town, or regional school district who have elected coverage under the federal Social Security Act, 42 U.S.C. § 301 et seq., under the provisions of chapter 7 of title 36.

History of Section.
(P.L. 1962, ch. 212, § 4; P.L. 1974, ch. 254, § 1; P.L. 1996, ch. 295, § 1.)



Chapter 16-16-39 - Severability.

§ 16-16-39 Severability.  The provisions of this chapter are severable and if any of its provisions are adjudged to be invalid or unconstitutional this shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1962, ch. 212, § 5; P.L. 1974, ch. 254, § 1.)



Chapter 16-16-40 - Additional benefits payable to retired teachers.

§ 16-16-40 Additional benefits payable to retired teachers.  (a) All teachers and all beneficiaries of teachers receiving any service retirement or ordinary or accidental disability retirement allowance pursuant to the provisions of this chapter and chapter 17 of this title, on or before December 31, 1967, shall receive a cost of living retirement adjustment equal to one and one-half percent (1.5%) per year of the original retirement allowance, not compounded, for each year the retirement allowance has been in effect. For purposes of computation credit shall be given for a full calendar year regardless of the effective date of the retirement allowance. This cost of living retirement adjustment shall be added to the amount of the service retirement allowance as of January 1, 1970, and payment shall begin as of July 1, 1970. An additional cost of living retirement adjustment shall be added to the original retirement allowance equal to three percent (3%) of the original retirement allowance on the first day of January, 1971, and each year thereafter through December 31, 1980.

(b) All teachers and beneficiaries of teachers receiving any service retirement or ordinary disability retirement allowance pursuant to the provisions of this title who retired on or after January 1, 1968, shall, on the first day of January, next following the third (3rd) year on retirement, receive a cost of living adjustment, in addition to his or her retirement allowance, an amount equal to three percent (3%) of the original retirement allowance. In each succeeding year thereafter, on the first day of January, the retirement allowance shall be increased an additional three percent (3%) of the original retirement allowance, not compounded, to be continued through December 31, 1980.

(c) Beginning on January 1, 1981, for all teachers and beneficiaries of teachers receiving any service retirement and all teachers and all beneficiaries of teachers who have completed at least ten (10) years of contributory service on or before July 1, 2005, pursuant to the provisions of this chapter, and for all teachers and beneficiaries of teachers who receive a disability retirement allowance pursuant to §§ 16-16-14  16-16-17, the cost of living adjustment shall be computed and paid at the rate of three percent (3%) of the original retirement allowance or the retirement allowance as computed in accordance with § 16-16-40.1, compounded annually from the year for which the cost of living adjustment was determined to be payable by the retirement board pursuant to the provisions of subsection (a) or (b) of this section. Such cost of living adjustments are available to teachers who retire before October 1, 2009 or are eligible to retire as of September 30, 2009.

(2) The provisions of this subsection shall be deemed to apply prospectively only and no retroactive payment shall be made.

(3) The retirement allowance of all teachers and all beneficiaries of teachers who have not completed at least ten (10) years of contributory service on or before July 1, 2005 or were not eligible to retire as of September 30, 2009, shall, on the month following the third anniversary date of the retirement, and on the month following the anniversary date of each succeeding year be adjusted and computed by multiplying the retirement allowance by three percent (3%) or the percentage of increase in the Consumer Price Index for all Urban Consumers (CPI-U) as published by the United States Department of Labor Statistics, determined as of September 30 of the prior calendar year, whichever is less; the cost of living adjustment shall be compounded annually from the year for which the cost of living adjustment was determined payable by the retirement board; provided, that no adjustment shall cause any retirement allowance to be decreased from the retirement allowance provided immediately before such adjustment.

(d) For teachers not eligible to retire in accordance with this chapter as of September 30, 2009 and not eligible upon passage of this article, and for their beneficiaries, the cost of living adjustment described in subsection (3) above shall only apply to the first thirty-five thousand dollars ($35,000) of retirement allowance, indexed annually, and shall commence upon the third (3rd) anniversary of the date of retirement or when the retiree reaches age sixty-five (65), whichever is later. The thirty-five thousand dollar ($35,000) limit shall increase annually by the percentage increase in the Consumer Price Index for all Urban Consumer (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less. The first thirty-five thousand dollars ($35,000), as indexed, of retirement allowance shall be multiplied by the percentage of increase in the Consumer Price Index for all Urban Consumers (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less, on the month following the anniversary date of each succeeding year. For teachers eligible to retire as of September 30, 2009 or eligible upon passage of this article, and for their beneficiaries, the provisions of this subsection (d) shall not apply.

(e) Notwithstanding the prior paragraphs of this section, and subject to paragraph (e)(2) below, for all present and former teachers, active and retired teachers, and beneficiaries receiving any retirement, disability or death allowance or benefit of any kind, the annual benefit adjustment provided in any calendar year under this section shall be equal to (A) multiplied by (B) where (A) is equal to the percentage determined by subtracting five and one-half percent (5.5%) (the "subtrahend") from the Five-Year Average Investment Return of the retirement system determined as of the last day of the plan year preceding the calendar year in which the adjustment is granted, said percentage not to exceed four percent (4%) and not to be less than zero percent (0%), and (B) is equal to the lesser of the teacher's retirement allowance or the first twenty-five thousand dollars ($25,000) of retirement allowance, such twenty-five thousand dollars ($25,000) amount to be indexed annually in the same percentage as determined under paragraph (e)(1)(A) above. The "Five-Year Average Investment Return" shall mean the average of the investment returns of the most recent five (5) plan years as determined by the retirement board. Subject to paragraph (e)(2) below, the benefit adjustment provided by this paragraph shall commence upon the third (3rd) anniversary of the date of retirement or the date on which the retiree reaches his or her Social Security retirement age, whichever is later. In the event the retirement board adjusts the actuarially assumed rate of return for the system, either upward or downward, the subtrahend shall be adjusted either upward or downward in the same amount.

(2) Except as provided in paragraph (e)(3), the benefit adjustments under this section for any plan year shall be suspended in their entirety unless the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%) in which event the benefit adjustment will be reinstated for all teachers for such plan year.

In determining whether a funding level under this paragraph (e)(2) has been achieved, the actuary shall calculate the funding percentage after taking into account the reinstatement of any current or future benefit adjustment provided under this section. "GASB Funded Ratio" shall mean the ratio of the actuarial value of assets to the actuarial accrued liability.

(3) Notwithstanding paragraph (e)(2), in each fifth plan year commencing after June 30, 2012 commencing with the plan year ending June 30, 2017, and subsequently at intervals of five plan years, a benefit adjustment shall be calculated and made in accordance with paragraph (e)(l) above until the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%).

(4) Notwithstanding any other provisions of this chapter, the provisions of this paragraph (e) of § 16-16-40 shall become effective July 1, 2012, and shall apply to any benefit adjustments not granted on or prior to June 30, 2012.

History of Section.
(P.L. 1970, ch. 112, art. 10, § 2; P.L. 1980, ch. 237, §§ 1, 3; P.L. 1981, ch. 120, § 1; P.L. 1986, ch. 482, § 1; P.L. 2005, ch. 117, art. 7, § 1; P.L. 2009, ch. 68, art. 7, § 4; P.L. 2010, ch. 23, art. 16, § 2; P.L. 2011, ch. 408, § 10; P.L. 2011, ch. 409, § 10.)



Chapter 16-16-40.1 - One-time adjustment to original retirement allowance.

§ 16-16-40.1 One-time adjustment to original retirement allowance.  (a) All teachers and the beneficiaries of teachers who retired during the calendar year 1979 shall receive an additional eight percent (8%) to their original retirement allowance.

(b) All teachers and the beneficiaries of teachers who retired during calendar year 1978 shall receive an additional two percent (2%) added to the base eight percent (8%) paid to the 1979 retirees. Provided, further that an additional two percent (2%) of the retirement allowance shall be paid for each year to a maximum of twenty percent (20%) to those retirees and beneficiaries who retired in calendar year 1973 and prior to 1973 as indicated in the following schedule:

SEE THE BOOK FOR THE PROPER TABLE.

(c) The additional percentage shall be incorporated into the recipient's monthly benefit starting with the payment due on or after July 31, 1986.

(d) The provisions of §§ 45-13-7 through 45-13-10 shall not apply to this section.

History of Section.
(P.L. 1986, ch. 482, § 3.)



Chapter 16-16-42 - Life insurance benefits.

§ 16-16-42 Life insurance benefits.  Notwithstanding any other provision of law to the contrary, any member who, at the time of retirement from service, has in effect life insurance provided for as a benefit of his or her employment shall, after retirement, be entitled to keep the policy of life insurance in effect by paying to the city or town an amount equal to the annual cost of the policy for the individual at the time of the individual's retirement. The policy of insurance shall remain in effect for so long as the member continues to make annual payments.

History of Section.
(P.L. 1986, ch. 492, § 2; P.L. 1987, ch. 580, § 2.)



Chapter 16-16-43 - Purchase of credit while serving a prison sentence prohibited.

§ 16-16-43 Purchase of credit while serving a prison sentence prohibited.  Notwithstanding any other provisions of the retirement law or rulings of the retirement board in accordance with the powers vested in the board, no teacher shall be allowed to purchase service credits for time while incarcerated in prison, including, but not limited to, work release programs or home confinement programs.

History of Section.
(P.L. 1992, ch. 306, art. 2, § 5.)






Chapter 16-17 - Retirement of Teachers in State Schools

Chapter 16-17-1 - State retirement system extended to teachers in state schools.

§ 16-17-1 State retirement system extended to teachers in state schools.  Teachers in state universities, colleges, or schools shall be covered under the provisions of chapters 8, 9, and 10 of title 36 and chapters 16 and 17.1 of this title.

History of Section.
(P.L. 1948, ch. 2102, § 1; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-17-1; impl. am. P.L. 1959, ch. 44, § 2; P.L. 1981, ch. 126, § 1.)






Chapter 16-17.1 - Alternate Provisions for Retirement of Teachers in State Colleges

Chapter 16-17.1-1 - Definitions.

§ 16-17.1-1 Definitions.  The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, have the following meanings:

(1) "Average compensation" means the average of the annual contractual or yearly salary of an employee during the five (5) consecutive years of employment when average compensation was the highest either: (i) as an employee under the program, or (ii) as a member of the state employees retirement system.

(2) "Board" means the board of regents for higher education.

(3) "Employees" means presidents, professors, instructors, or other employees of the board who are eligible to participate in any retirement program by virtue of the terms of the program and who are exempt from the merit system; except as provided in this chapter, if an employee of the board who participates in the program shall change classifications, he or she shall have the option to remain with the program.

(4) "Retirement program" and "program" means any retirement program adopted by the board of regents for higher education for any of its employees as defined in this section.

(5) "State colleges" means the University of Rhode Island, Rhode Island College, Community College of Rhode Island, and any other universities, colleges, or schools under the jurisdiction of the board.

(6) "State employees retirement system" means the retirement system existing by virtue of chapters 8  10 of title 36 and made applicable to employees by chapter 17 of this title.

History of Section.
(P.L. 1967, ch. 152, § 3; P.L. 1987, ch. 547, § 1.)



Chapter 16-17.1-2 - Membership in a program.

§ 16-17.1-2 Membership in a program.  (a) All employees including those so employed on May 24, 1967, who have not been active members of the state employees retirement system, upon becoming eligible for membership in a program, shall be required to participate in the program.

(b) All employees including those so employed on May 24, 1967, who become eligible for membership in a program, and who are active members of the state employees retirement system, are extended the option of continuing their active membership in the state employees retirement system or joining the program and retaining a limited membership in the state employees retirement system as set forth in this chapter and be eligible for a vested pension only as contained in this chapter. These limited members shall not be entitled to any other benefits or provisions.

(2) All employees who become eligible for membership in the program after July 1, 1967, shall make their election within sixty (60) days after they become eligible for participation in the program. All employees not exercising the option to join a program shall be deemed to have chosen to continue active membership in the state employees retirement system in lieu of exercising the option to participate under the program.

(c) Any employee who was a member of the program as an employee of the board, who subsequently enters the employees retirement system as a member by virtue of his or her employment, may have the option to purchase credit for any prior service with the board under the program, provided that he or she pays into the retirement system in a lump sum:

(1) The amount he or she would have contributed to the system had he or she been a member during his or her service, plus regular interest; and

(2) The amount of the state's contribution to the program for his or her service, plus regular interest; and

(3) Provided further that these payments shall be made within the employee's first year of membership in the retirement system.

History of Section.
(P.L. 1967, ch. 152, § 3; P.L. 1973, ch. 20, § 1; P.L. 1973, ch. 246, § 1; P.L. 1975, ch. 106, § 1; P.L. 1987, ch. 547, § 1; P.L. 2001, ch. 86, § 37.)



Chapter 16-17.1-3 - Optional withdrawal of contributions to retirement system upon participation in another program  Notice.

§ 16-17.1-3 Optional withdrawal of contributions to retirement system upon participation in another program  Notice.  An employee who elects to participate in a program as provided under § 16-17.1-2(b) may further elect to withdraw the total amount of all contributions he or she has made to the state employees retirement system, provided that the state retirement board shall be notified in writing of the employee's intent to withdraw his or her contributions within ninety (90) days of the date upon which the employee becomes eligible to participate in a program. Upon the withdrawal of funds, which shall be effected within ninety (90) days following the state retirement board's receipt of notice that the employee is participating under a program, the employee shall thereby forfeit and relinquish all accrued rights as a member of the state employees retirement system.

History of Section.
(P.L. 1967, ch. 152, § 3.)



Chapter 16-17.1-4 - Continuing membership in retirement system upon participation in another program.

§ 16-17.1-4 Continuing membership in retirement system upon participation in another program.  An employee who has elected to participate in a program in accordance with the provisions of § 16-17.1-2(b) and who has not withdrawn his or her contribution as provided in § 16-17.1-3 shall continue to be a member of the state employees retirement system and service with the state colleges while participating in the program shall be considered as service under the system; provided, however, that the employee shall be required to make no further contributions to the system and provided further that should the employee leave the employ of the state or become employed by the state in a capacity which does not qualify him or her for membership in the state employees retirement system before he or she has completed ten (10) years of service as an employee under a program or as a member of the state employees retirement system, he or she shall have the right pursuant to § 36-10-8 to obtain a refund of his or her own contributions made under the state employees retirement system from the state retirement board without interest.

History of Section.
(P.L. 1967, ch. 152, § 3.)



Chapter 16-17.1-5 - Method of computing benefits under state employees retirement system for employees in a program.

§ 16-17.1-5 Method of computing benefits under state employees retirement system for employees in a program.  Where an employee has elected to participate in a program in accordance with the provisions of § 16-17.1-2(b), only the years of the employee's service prior to making the election to participate under the program shall be considered as years of service for the purposes of computing the benefits available under the state employees retirement system pursuant to chapter 10 of title 36, provided that for the purpose of determining an employee's service retirement allowance pursuant to § 36-10-10, average compensation shall be determined in accordance with § 16-17.1-1(1) notwithstanding anything contained in the general laws to the contrary.

History of Section.
(P.L. 1967, ch. 152, § 3; P.L. 1988, ch. 84, § 49.)



Chapter 16-17.1-6 - Retirement age.

§ 16-17.1-6 Retirement age.  An employee, notwithstanding the program he or she elects to participate in, shall not be required to retire at any age less than the maximum age as established in § 36-10-9(b).

History of Section.
(P.L. 1978, ch. 292, § 1; P.L. 1987, ch. 520, § 3.)






Chapter 16-17.2 - Compact for Pension Portability for Educators

Chapter 16-17.2-1 - Compact.

§ 16-17.2-1 Compact.  The interstate compact with respect to pension portability for educators is enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

Article I. Findings.

The parties to this compact find as follows:

(A) Interstate mobility of professional employees of public schools, colleges and universities serves the public interest by providing for a more flexible workforce that is better able to match jobs to employees, thereby helping to avoid shortages in particular geographic areas.

(B) Interstate mobility of professional employees of public schools and colleges and universities is impeded by the fact that, under the pension plans in which most of them participate, such employees who move from one state to another generally suffer a substantial forfeiture of earned pension benefits.

(C) An agreement among the states to provide increased pension portability for the professional employees of public schools; colleges and universities will reduce one of the major barriers to the interstate mobility of such employees.

Article II. Definitions.

As used in this compact, unless the context clearly indicates otherwise:

(A) A pension plan is "associated" with a state if the pension plan is maintained by the state or a political subdivision thereof;

(B) "Educator" means an individual who is employed as a teacher or in another professional position by a public school, college or university.

(C) "Eligible educator" means an educator who (1) accrues pensionable service in a pension plan associated with a state by reason of his or her employment by a public school, college or university in such state after this compact becomes effective; and (2) accrued at least one year of pensionable services in a pension plan associated with another state by reason of his or her employment by a public school, college, or university in such state;

(D) "Exporting plan" means a pension plan in which an eligible educator previously accrued, but is no longer accruing pensionable service, and from which the eligible educator has not received any pension benefits;

(E) "Importing plan" means the pension plan in which an eligible educator presently is accruing pensionable service;

(F) "Pensionable service" means a period of employment of an eligible education by a public school, college, or university which is included by a pension plan in calculating the pension benefits to which the eligible educator is entitled;

(G) "Pension plan" means a plan, program, system, fund, or other operation that provides pension benefits to educators;

(H) "State" means a state of the United States, the District of Columbia, or any territory or possession of the United States that is a party to this compact;

(I) "Stipulated rate" means:

(1) For an exporting plan, the average annual yield on pension plan assets, net of administrative costs, experienced by the pension plan during the period from the first day of the fiscal year to which the contribution in question applies through the end of the fiscal year immediately preceding the date on which the money is either transferred from the exporting plan to the importing plan, or paid to the eligible educator, as the case may be; and

(2) For an importing plan, the average annual yield on pension plan assets experienced by the pension plan during the period from the first day of the fiscal year to which the contribution would have applied through the end of the fiscal year immediately preceding the date on which the money is transferred from the exporting plan to the importing plan.

Article III. Procedures.

Each state that is a party to this compact shall establish and maintain procedures adequate to effectuate the transfer of money and pensionable service from an exporting plan to an importing plan in accordance with the following provisions:

(A) At the request of an eligible educator who has complied with the application procedures of the states with which the exporting plan and importing plan are associated, the exporting plan shall transfer to the importing plan an amount of money that is equal to the lesser of the following two (2) sums:

(1) The local contributions made to the exporting plan by or on behalf of the eligible educator, plus interest calculated at the stipulated rate for the exporting plan; or

(2) The total contributions that would have been made to the importing plan by or on behalf of the eligible educator if the eligible educator had been accruing pensionable service in the importing plan for the entire period during which he or she was accruing pensionable service in the exporting plan, assuming employment at the same salary, plus interest calculated at the stipulated rate for the importing plan.

(B) Upon receipt of the money transferred pursuant to Article III (A), the importing plan shall credit the eligible educator with pensionable service in the importing plan as follows:

(1) When the amount of money transferred is the sum calculated pursuant to Article III (A)(1), the importing plan shall, for purposes of vesting and date of eligibility to begin receiving pension benefits, credit the eligible educator with the amount of pensionable service that he or she accrued in the exporting plan. For purposes of the amount of the pension benefits to be received by the eligible educator, the importing plan shall credit the eligible educator with an amount of pensionable service calculated as follows:

(a) The amount of pensionable service that the eligible educator accrued in the exporting plan multiplied by

(b) A fraction, the numerator of which is the amount of money calculated under Article III (A)(1), plus any supplementary payments made pursuant to Article III (B)(2), and the denominator of which is the amount of money calculated under Article III (A)(2);

(2) When the amount of money transferred to the importing plan on behalf of an eligible educator is the sum calculated under Article III (A)(1), the eligible educator may elect to make supplementary payments to the importing plan up to the amount of the difference between the sum transferred and the sum calculated under Article III (A)(2). Such supplementary payments may be made by the eligible educator in conjunction with the transfer of money from the exporting plan to the importing plan, or at any time thereafter before the eligible educator receives any pension benefits from the importing plan, in such minimum amounts as may be required by the importing plan, provided that the monetary value of any supplementary payments made subsequent to the transfer of money from the exporting plan to the importing plan shall be adjusted, as determined by the actuary of the importing plan, to reflect the period elapsed between the date the money is transferred from the exporting plan and the date the supplementary payment is made;

(C) When the amount of money transferred from the exporting plan to the importing is the sum calculated pursuant to Article III (A)(2), any money remaining to the credit of the eligible educator in the exporting plan shall be retained in the exporting plan and used as follows:

(1) For transfer to another importing plan at the request of the eligible educator in accordance with the terms of this compact;

(2) To pay pension benefits to the eligible educator if he or she again becomes a participant in the exporting plan; or

(3) If not used for purpose (1) or (2) above, for payment to the eligible educator, plus interest calculated at the stipulated rate for the exporting plan, when notification has been received from the eligible educator that he or she has begun to receive pension benefits from the importing plan.

(D) There shall be no limit on the number of transfers of money and pensionable service that an eligible educator may take from an exporting plan to an importing plan under this compact. In the case of a subsequent transfer, money previously transferred to an importing plan from an exporting plan shall for purposes of such subsequent transfer be considered "contributions made to the exporting plan by or on behalf of the eligible educator" within the meaning of Article III (A)(1).

Article IV. Effective Date of Compact; Withdrawal from Compact.

(A) When two or more states enact statutes adopting this compact, it shall become effective in those states on the dates specified in such statutes. Any other state may thereafter become a party to this compact by enacting a statute adopting it, and the compact shall become effective in that state on the date specified in such statute.

(B) A party state may withdraw from this compact by repealing the statute adopting this compact, provided that no such withdrawal shall be effective until at least one (1) year after the governor of the withdrawing state has given written notice of the repeal of the statute adopting this compact to the governors of all other party states. The withdrawal of a party state shall not relieve any pension plan associated with such state of its obligation to pay to an eligible educator on whose behalf has been transferred under this compact prior to the effective date of such withdrawal the pension benefits to which he or she is entitled under this compact.

Article V. Other Arrangements Unaffected.

Nothing contained in this compact shall be construed to prevent or inhibit states that are parties to this compact from entering into other arrangements, not inconsistent with the terms of this compact, to effectuate the purpose set forth in Article I.

Article VI. Construction and Severability.

(A) This compact shall be liberally construed so as to effectuate the purpose set forth in Article I.

(B) If any provision of this compact, or application thereof, is held by a state or federal court to be invalid with respect to a particular party state, said holding shall not affect the validity of such provision, or application thereof, in any other party state. The provisions of this compact shall be severable, and, as to the party state subject to the court holding, this compact shall in all other respects remain in full force and effect. If the party states that are not subject to the court holding believe that the provision of this compact, or application thereof, that has been declared invalid is not severable, they may, by majority vote, require the party state that is subject to the court holding to withdraw from this compact, in which event the withdrawal shall be effective immediately upon such vote, provided that the withdrawal shall not relieve any pension plan associated with such party state of its obligation to pay to an eligible educator on whose behalf money has been or is in the process of being transferred under this compact prior to the effective date of such withdrawal the pension benefits to which he or she is entitled under this compact.

History of Section.
(P.L. 1989, ch. 546, § 1.)






Chapter 16-18 - Annual Census of Children



Chapter 16-19 - Compulsory Attendance

Chapter 16-19-1 - Attendance required.

§ 16-19-1 Attendance required.  (a) Every child who has completed or will have completed six (6) years of life on or before September 1 of any school year and has not completed eighteen (18) years of life shall regularly attend some public day school during all the days and hours that the public schools are in session in the city or town in which the child resides. Every person having under his or her control a child as described in this section shall cause the child to attend school as required by this section, and for every neglect of this duty the person having control of the child shall be fined not exceeding fifty dollars ($50.00) for each day or part of a day that the child fails to attend school, and if the total of these days is more than thirty (30) school days during any school year, then the person shall, upon conviction, be imprisoned not exceeding six (6) months or shall be fined not more than five hundred dollars ($500), or both; provided, that if the person so charged shall prove that the child has attended for the required period of time a private day school approved by the commissioner of elementary and secondary education pursuant to § 16-60-6(10), or a course of at-home instruction approved by the school committee of the town where the child resides, or has been accepted into an accredited postsecondary education program, or has obtained a waiver under subsection (b) of this section, or that the physical or mental condition of the child was such as to render his or her attendance at school inexpedient or impracticable, or that the child was excluded from school by virtue of some other general law or regulation, then attendance shall not be obligatory nor shall the penalty be incurred.

(b) A waiver to the compulsory attendance requirement may be granted by the superintendent only upon proof that the pupil is sixteen (16) years of age or older and has an alternative learning plan for obtaining either a high school diploma or its equivalent.

(1) Alternative learning plans shall include age-appropriate academic rigor and the flexibility to incorporate the pupil's interests and manner of learning. These plans may include, but are not limited to, such components or combination of components of extended learning opportunities as independent study, private instruction, performing groups, internships, community service, apprenticeships, and online courses that are currently funded and available to the school department and/or the community.

(2) Alternative learning plans shall be developed, and amended if necessary, in consultation with the pupil, a school guidance counselor, the school principal and at least one parent or guardian of the pupil, and submitted to the superintendent for approval.

(3) If the superintendent does not approve the alternative learning plan, the parent or guardian of the pupil may appeal such decision to the school committee. A parent or guardian may appeal the decision of the school committee to the commissioner of education pursuant to chapter 39 of title 16.

(c) Nothing in this section shall be deemed to limit or otherwise interfere with the rights of teachers and other school employees to collectively bargain pursuant to chapters 9.3 and 9.4 of title 28 or to allow any school committee to abrogate any agreement reached by collective bargaining.

(d) No school shall use a student's truancy or absenteeism as the sole basis for using an out-of-school suspension as a disciplinary action.

History of Section.
(G.L. 1896, ch. 64, § 1; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 1; P.L. 1917, ch. 1492, § 1; P.L. 1922, ch. 2234, § 14; G.L. 1923, ch. 76, § 1; P.L. 1923, ch. 482, § 1; P.L. 1925, ch. 678, § 3; P.L. 1926, ch. 812, § 1; P.L. 1936, ch. 2360, § 1; P.L. 1937, ch. 2505, § 1; G.L. 1938, ch. 181, § 1; G.L. 1956, § 16-19-1; P.L. 1984, ch. 345, § 1; P.L. 1988, ch. 642, § 4; P.L. 1989, ch. 251, § 1; P.L. 1995, ch. 60, § 1; P.L. 2002, ch. 233, § 1; P.L. 2002, ch. 255, § 1; P.L. 2003, ch. 394, § 1; P.L. 2007, ch. 226, § 2; P.L. 2011, ch. 338, § 1; P.L. 2011, ch. 376, § 1; P.L. 2012, ch. 111, § 1; P.L. 2012, ch. 125, § 1.)



Chapter 16-19-1.1 - Grants and gifts  Acceptance and expenditure  Coventry  Woonsocket.

§ 16-19-1.1 Grants and gifts  Acceptance and expenditure  Coventry  Woonsocket.  (a) The Coventry and Woonsocket school departments or school committees may accept any and all donations, gifts and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the federal government, or any governmental entity or agency; or from any person, firm, association, foundation or corporation, and shall receive, utilize and dispose of the same pursuant to the express terms or conditions stipulated by such donation, gift or grant.

(b) Any amounts so received shall be deposited with the city/town treasurer and shall be held as a separate account and may be expended by such school department or school committee receiving the grant, gift or donations without further appropriation.

(c) If the express terms or conditions of the donation, gift or grant so stipulate, interest on the donated, gifted or granted funds may remain with and become a part of the donation, gift or grant account and may be expended as part of the donation, gift or grant by the school department or school committee receiving the donation, gift or grant without further appropriation.

History of Section.
(P.L. 2007, ch. 317, § 1; P.L. 2007, ch. 434, § 1; P.L. 2008, ch. 343, § 1; P.L. 2008, ch. 440, § 1.)



Chapter 16-19-2 - Approval of private schools  Requirements  Review.

§ 16-19-2 Approval of private schools  Requirements  Review.  For the purposes of this chapter a private school or at-home instruction shall be approved only when it complies with the following requirements: (1) that the period of attendance of the pupils in the school or in the home instruction is substantially equal to that required by law in public schools; (2) that registers are kept and returned to the school committee, the superintendent of schools, truant officers, and the department of elementary and secondary education in relation to the attendance of pupils, and are made the same as registers kept by the public schools; (3) that reading, writing, geography, arithmetic, the history of the United States, the history of Rhode Island, and the principles of American government shall be taught in the English language substantially to the same extent as these subjects are required to be taught in the public schools, and that the teaching of the English language and of other subjects indicated in this section shall be thorough and efficient; provided, however, that nothing contained in this section shall be construed or operate to deny the right to teach in private schools or in at-home instruction any of the subjects or any other subject in any other language in addition to the teaching in English as prescribed in this section; provided, further, that any interested person resident in any city or town aggrieved by the action of the school committee of the city or town either in approving or refusing to approve at-home instruction may appeal the action to the department of elementary and secondary education. The department of elementary and secondary education, after notice to the parties interested of the time and place of a hearing, shall examine and decide the appeal without cost to the parties. The commissioner of elementary and secondary education shall also grant a hearing to any party aggrieved by a refusal to approve a private school pursuant to § 16-60-6(10). The decision of the board of regents for elementary and secondary education shall, if an appeal is made to the board, be final.

History of Section.
(G.L. 1923, ch. 76, § 8; P.L. 1925, ch. 678, § 4; G.L. 1938, ch. 181, § 8; G.L. 1956, § 16-19-2; P.L. 1984, ch. 345, § 1.)



Chapter 16-19-3 - Appointment and compensation of truant officers  Supplies and assistance  Joint officers  Tenure.

§ 16-19-3 Appointment and compensation of truant officers  Supplies and assistance  Joint officers  Tenure.  The school committee of each city or town shall annually in the month of December appoint one or more persons as truant officers, who shall by virtue of their appointment be clothed with the power of special constables, and fix their compensation, which shall be payable from the appropriation for public schools. The school committee may also furnish all necessary supplies and clerical assistance for the proper and efficient performance of the duties of the truant officer. The school committee of two (2) or more cities or towns may appoint the same truant officer or officers, and any school committee that appoints other employees on a different tenure of office than annual appointments may appoint truant officers on a similar tenure in lieu of the annual appointment mentioned in this section and may fix their compensation from time to time.

History of Section.
(G.L. 1896, ch. 64, § 3; P.L. 1901, ch. 924, § 1; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 3; G.L. 1923, ch. 76, § 2; G.L. 1938, ch. 181, § 2; impl. am. P.L. 1946, ch. 1775, § 2; G.L. 1956, § 16-19-3.)



Chapter 16-19-4 - Prosecution of violations  Process  Fees.

§ 16-19-4 Prosecution of violations  Process  Fees.  The truant officers shall, under the direction of the school committee, inquire into all cases arising under the provisions of this chapter, and shall be authorized, with the assistance of police officers upon request in case of violation of any of the provisions of this chapter, to make complaint for violations of this chapter. They may also serve all legal processes issued in pursuance of this chapter, but shall not be entitled to receive any fees for the service; provided, however, that in case of the commitment of any person under the provisions of any section of this chapter, or for default of payment of any fine and costs imposed, the officer shall be entitled to the regular fees allowed by law for similar service.

History of Section.
(G.L. 1896, ch. 64, § 3; P.L. 1901, ch. 924, § 1; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 3; G.L. 1923, ch. 76, § 2; G.L. 1938, ch. 181, § 2; G.L. 1956, § 16-19-4; P.L. 1996, ch. 347, § 1.)



Chapter 16-19-5 - Inspection and reports of places of employment of minors  Work certificates.

§ 16-19-5 Inspection and reports of places of employment of minors  Work certificates.  Truant officers and industrial inspectors may visit any places or establishments where minor children are employed to ascertain whether the provisions of this chapter are duly complied with, and may as often as twice in every year demand from all employers of minor children a report containing the names of all children who have not completed sixteen (16) years of life that are employed by them, the report to give the names, ages, and residences of all these children; and all employers of children under sixteen (16) years of age shall produce for the inspection of truant officers and industrial inspectors the permits to work prescribed by chapter 3 of title 28; and for any refusal to make reports provided for in this section, or for any refusal to produce the permits to work provided for in this section, any employer of children shall be fined not exceeding ten dollars ($10.00).

History of Section.
(G.L. 1896, ch. 64, §§ 7-9; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 4; G.L. 1923, ch. 76, § 3; P.L. 1936, ch. 2360, § 2; G.L. 1938, ch. 181, § 3; G.L. 1956, § 16-19-5.)



Chapter 16-19-6 - Proceedings against habitual truants and offenders.

§ 16-19-6 Proceedings against habitual truants and offenders.  Every habitual truant, that is, every child who is required under § 16-19-1 to attend school and who willfully and habitually absents himself or herself from attending school; and every habitual school offender, that is, every child who is required to attend school under the provision of § 16-19-1, but who persistently violates the rules and regulations of the school which he or she attends, or otherwise persistently misbehaves in the school which he or she attends, so as to render him or herself a fit subject for exclusion; shall be deemed a wayward child as provided in chapter 1 of title 14, and shall be subject to all the provisions of chapter 1 of title 14, and may be proceeded against and dealt with as a wayward child in accordance with the provisions of chapter 1 of title 14.

History of Section.
(G.L. 1896, ch. 64, §§ 8, 12, 13; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 5; P.L. 1922, ch. 2210, § 1; G.L. 1923, ch. 76, § 4; P.L. 1923, ch. 449, § 1; P.L. 1926, ch. 840, § 1; G.L. 1938, ch. 181, § 4; G.L. 1956, § 16-19-6.)



Chapter 16-19-7 - Disposition of fines.

§ 16-19-7 Disposition of fines.  All fines under the provisions of §§ 16-19-1 and 16-19-5 shall inure and be applied to the support of the public schools in the city or town where the offense was committed.

History of Section.
(G.L. 1896, ch. 64, §§ 9, 15; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 6; G.L. 1923, ch. 76, § 5; P.L. 1926, ch. 840, § 2; G.L. 1938, ch. 181, § 5; G.L. 1956, § 16-19-7.)



Chapter 16-19-8 - Jurisdiction of family court.

§ 16-19-8 Jurisdiction of family court.  (a) Jurisdiction of cases arising under § 16-19-1 may reside with juvenile hearing boards in those cities and towns that so desire to hear these cases and which have established juvenile hearing boards. Any municipal juvenile hearing board established pursuant to this section shall, prior to hearing any compulsory attendance cases, inform the chief judge of the family court, in writing, of its establishment and plan to hear compulsory attendance cases. In all other cases arising under § 16-19-1 jurisdiction shall be with the family court. The town of North Providence shall have the authority to establish a juvenile hearing board pursuant to this section.

(b) The family court shall also have authority to issue equitable orders, enforceable through contempt of court proceedings, needed to enforce § 16-19-1. As an alternative to the procedure set out in § 16-19-1, the school committee may file a civil complaint seeking injunctive relief in truancy cases. If the family court rules in favor of the school committee the court may issue an injunction, enforceable through contempt of court proceedings, requiring compliance with the compulsory attendance law. Neither prior resort to enforcement proceedings under § 16-19-1 nor a showing of irreparable injury shall be prerequisite to injunctive relief under this section.

History of Section.
(G.L. 1896, ch. 64, §§ 10, 16; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 7; G.L. 1923, ch. 76, § 6; G.L. 1938, ch. 181, § 6; impl. am. P.L. 1944, ch. 1441, § 14; G.L. 1956, § 16-19-8; P.L. 1969, ch. 239, § 31; P.L. 1984, ch. 345, § 1; P.L. 1996, ch. 272, § 1; P.L. 2009, ch. 281, § 1.)



Chapter 16-19-9 - Immunity from liability for costs.

§ 16-19-9 Immunity from liability for costs.  No officer complaining under any of the provisions of this chapter shall be required to give surety for costs; and the officer shall not in any way become liable for any costs that may accrue on the complaint.

History of Section.
(G.L. 1896, ch. 64, §§ 11, 17; P.L. 1902, ch. 1009, § 1; G.L. 1909, ch. 72, § 8; G.L. 1923, ch. 76, § 7; G.L. 1938, ch. 181, § 7; G.L. 1956, § 16-19-9.)



Chapter 16-19-10 - Notification of pupil absence.

§ 16-19-10 Notification of pupil absence.  (a) Whenever any pupil in grades kindergarten through nine (9) fails to report to school on a regularly scheduled school day and no indication has been received by school personnel that the pupil's parent or guardian is aware of the pupil's absence, a reasonable effort to notify, by telephone, the parent or guardian shall be made by school personnel or volunteers organized by the school committee of each city, town, or regional school district or the director or other person in charge of private schools of elementary and secondary grades.

(b) School committees, school personnel, or volunteers organized pursuant to this section shall be immune from any civil or criminal liability in connection with the notice to parents of a pupil's absence or failure to give the notice required by this section.

History of Section.
(P.L. 1987, ch. 428, § 1.)






Chapter 16-20 - Holidays and Days of Special Observance

Chapter 16-20-1 - School holidays enumerated.

§ 16-20-1 School holidays enumerated.  The first day of January (as New Year's Day), the third Monday of January (as Martin Luther King, Jr. Day), the twenty-second day of February (as Washington's Birthday), the thirtieth day of May (as Memorial Day), the fourth day of July (as Independence Day), the twelfth day of October (as Columbus Day), the eleventh day of November (as Veterans Day), the twenty-fifth day of December (as Christmas Day), and each of these days in every year, or when any of the days falls on a Sunday, then the day following it, the first Monday of September (as Labor Day), and any other days that the governor or general assembly of this state or the president or the congress of the United States shall appoint as holidays for any purpose, days of thanksgiving, or days of solemn fast, shall be school holidays and no session of any school, except as provided in this section, in this state shall be held on any one of these days. Independent schools shall not be required to observe as a holiday the third Monday of January (Martin Luther King, Jr. Day).

History of Section.
(P.L. 1914, ch. 1071, § 1; G.L. 1923, ch. 75, § 1; G.L. 1938, ch. 191, § 1; P.L. 1942, ch. 1223, § 1; G.L. 1956, § 16-20-1; P.L. 1980, ch. 270, § 1; P.L. 2001, ch. 86, § 38.)



Chapter 16-20-2 - Special holidays for war effort.

§ 16-20-2 Special holidays for war effort.  In addition to the holidays in § 16-20-1, the governor may proclaim school holidays for the purpose of using the school premises and/or personnel in whole or in part for the state and/or federal administration in connection with a war effort, and the days so proclaimed may on specific recommendation of the governor be deducted by the authorities of the several cities and towns from the gross number of school days required by law.

History of Section.
(G.L. 1938, ch. 191, § 1; P.L. 1942, ch. 1223, § 1; G.L. 1956, § 16-20-2.)



Chapter 16-20-3 - Days of special observance  Duty of teachers and officials.

§ 16-20-3 Days of special observance  Duty of teachers and officials.  The twelfth day of February (as Grand Army Flag Day, in honor of the birthday of Abraham Lincoln), the last Friday in April (as Arbor Day), the fourth day of May (as Rhode Island Independence Day), the thirteenth day of September (as Commodore John Barry Day), and each of these days in every year, or when any of these days shall fall on Saturday then the day preceding, or on Sunday then the day following, shall be especially observed with appropriate exercises in all the schools of this state; and it shall be the duty of teachers and school officers to make suitable provisions for the proper observance of these days.

History of Section.
(P.L. 1914, ch. 1071, § 2; G.L. 1923, ch. 75, § 2; P.L. 1936, ch. 2282, § 2; G.L. 1938, ch. 191, § 2; P.L. 1945, ch. 1535, § 1; P.L. 1950, ch. 2453, § 1; G.L. 1956, § 16-20-3.)



Chapter 16-20-4 - Grand Army Flag Day  Uniform salute to the flag.

§ 16-20-4 Grand Army Flag Day  Uniform salute to the flag.  It shall be the duty of the teachers of the public schools to prepare a program of patriotic exercises for the proper observance of Grand Army Flag Day. The department of elementary and secondary education shall prepare for the use of the schools a printed program providing for a uniform salute to the flag, to be used daily during the session of the school. The salute to the flag shall be as follows: "I pledge allegiance to the flag of the United States of America and to the republic for which it stands, one nation, under God, indivisible, with liberty and justice for all".

History of Section.
(P.L. 1901, ch. 818 § 4; G.L. 1909, ch. 64, § 7; G.L. 1923, ch. 66, § 12; P.L. 1932, ch. 1927, § 1; G.L. 1938, ch. 20, § 1; P.L. 1939, ch. 689, § 1; impl. am. P.L. 1951, ch. 2752, § 1; G.L. 1956, § 16-20-4.)






Chapter 16-21 - Health and Safety of Pupils

Chapter 16-21-1 - Transportation of public and private school pupils.

§ 16-21-1 Transportation of public and private school pupils.  (a) The school committee of any town or city shall provide suitable transportation to and from school for pupils attending public and private schools of elementary and high school grades, except private schools that are operated for profit, who reside so far from the public or private school which the pupil attends as to make the pupil's regular attendance at school impractical and for any pupil whose regular attendance would otherwise be impracticable on account of physical disability or infirmity.

(b) For transportation provided to children enrolled in grades kindergarten through five (5), school bus monitors, other than the school bus driver, shall be required on all school bound and home bound routes. Variances to the requirement for a school bus monitor may be granted by the commissioner of elementary and secondary education if he or she finds that an alternative plan provides substantially equivalent safety for children. For the purposes of this section a "school bus monitor" means any person sixteen (16) years of age or older.

(c) No school committee shall negotiate, extend, or renew any transportation contract unless such contract enables the district to participate in the statewide transportation system, without penalty to the district, upon implementation of the statewide transportation system described in RIGL §§ 16-21.1-7 and 16-21.1-8. Notice of the implementation of the statewide transportation system for in-district transportation shall be provided in writing by the department of elementary and secondary education to the superintendent of each district upon implementation. Upon implementation of the statewide system of transportation for all students, each school committee shall purchase transportation services for their own resident students by accessing the statewide system on a fee-for-service basis for each student; provided, however, that any school committee that fulfills its transportation obligations primarily through the use of district-owned buses or district employees may continue to do so. Variances to the requirement for the purchase of transportation services through the statewide transportation system for non-public and non-shared routes may be granted by the commissioner of elementary and secondary education if the commissioner finds that an alternative system is more cost effective. All fees paid for transportation services provided to students under the statewide system shall be paid into a statewide student transportation services restricted receipt account within the department of elementary and secondary education. Payments from the account shall be limited to payments to the transportation service provider and transportation system consultants. This restricted receipt account shall not be subject to the indirect cost recoveries provisions set forth in § 35-4-27.

History of Section.
(G.L. 1923, ch. 70, § 31; P.L. 1925, ch. 587, § 1; P.L. 1937, ch. 2506, § 1; G.L. 1938, ch. 178, § 30; G.L. 1956, § 16-21-1; P.L. 1971, ch. 270, § 1; P.L. 1986, ch. 526, § 1; P.L. 2009, ch. 5, art. 12, § 1; P.L. 2010, ch. 23, art. 8, § 2.)



Chapter 16-21-3 - Standards for school building.

§ 16-21-3 Standards for school building.  (a) The state building codes standards committee, the state fire marshal, the state health department, and the department of labor and training  division of occupational health and safety shall determine whether the school buildings in the several cities and towns or on state property conform to appropriate state law and regulation. Further, it shall be the responsibility of each local fire chief, local building inspector, the director of the state department of health, and the director of the state department of labor and training to determine and notify each local school superintendent or private school official by August 1 of each year as to whether the public and private nursery and elementary and secondary school buildings conform to appropriate state law and regulation. In the case of those schools on state property, it shall be the responsibility of the state building commissioner, the state fire marshal, the director of the department of health, and the department of labor and training to notify the department director responsible for the operation of the school as to whether these schools conform to appropriate state law and regulation.

(b) The state building code standards committee shall establish building code standards necessary for the implementation of this section.

History of Section.
(P.L. 1911, ch. 725, § 3; G.L. 1923, ch. 78, § 3; G.L. 1938, ch. 182, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-21-3; P.L. 1986, ch. 337, §§ 2, 3.)



Chapter 16-21-3.1 - Approval.

§ 16-21-3.1 Approval.  (a) It shall be the duty of the superintendent of schools, private school official, or in the case of state operated schools, the responsibility of the director of the state operated school, to ensure that schools are not opened until notification is received from the agencies mentioned in § 16-21-2 that the schools are in compliance with their respective codes.

(b) Neglect by any superintendent, private school official, or the director of any state operated school to comply with the provisions of this section shall be a misdemeanor punishable by a fine of not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1986, ch. 337, § 3.)



Chapter 16-21-4 - Fire, evacuation and lockdown drills required  Failure to comply.

§ 16-21-4 Fire, evacuation and lockdown drills required  Failure to comply.  (a) It shall be the duty of the principal or other person in charge of every public school or private school, college, university, or postsecondary institutions or educational institution within the state, having more than twenty-five (25) pupils, to instruct and train the pupils by means of drills, so that they may in a sudden emergency be able to leave school buildings and dormitories in the shortest possible time and without confusion or panic. In all schools but colleges, universities, or postsecondary institutions, there shall be fifteen (15) drills or rapid dismissals during the school year, at least eight (8) of which shall be held during the months of September, October, and November. The remaining seven (7) drills or rapid dismissals shall be held at the discretion of the principal or person in charge of the school. At least four (4) drills or rapid dismissals shall be obstructed by means of which at least one or more exits and stairways in the school building are blocked off or not used and at least two (2) of the obstructed drills shall be held during the months of September and October. There shall be two (2) evacuation drills and two (2) lockdown drills included among the fifteen (15) mandatory drills in each school year. Evacuation drills shall be designed and conducted for use when conditions outside the school building are safer than conditions inside the building. Lockdown drills shall be designed and conducted for use to protect school building occupants from potential dangers in the building.

(b) In colleges, universities, postsecondary institutions, and residence facilities in public schools or private schools there shall be at least four (4) drills or rapid dismissals during the academic year for each school building or residence facility, at least two (2) of which shall be held between the months of September through December. The remaining two (2) drills shall be held between the months of January through June. Any college, university, or postsecondary institution that holds a summer session shall hold a drill or rapid dismissal during the first full week of the summer session.

(2) At least one drill or rapid dismissal shall be obstructed so that at least one or more exits or stairways in the school building or dormitory are blocked off or not used.

(c) For purposes of this section "residence facility" means dormitory, fraternity, sorority, or any other type of residence hall, whether on campus or off campus, owned or leased by a college, university, postsecondary institutions, public schools, or private school with accommodations for twenty (20) or more students.

(d) Notwithstanding other provisions of this section, fire drills shall be required in colleges or universities only for buildings which are used for a residence facility.

(e) Neglect by any principal or any person in charge of any public or private school or educational institution to comply with the provisions of this section shall be a misdemeanor punishable by a fine not exceeding five hundred dollars ($500).

History of Section.
(G.L. 1909, ch. 68, §§ 9, 10; P.L. 1912, ch. 797, § 1; G.L. 1923, ch. 71, §§ 9, 10; G.L. 1938, ch. 180, §§ 9, 10; G.L. 1956, § 16-21-4; P.L. 1959, ch. 132, § 1; P.L. 1978, ch. 215, § 1; P.L. 2007, ch. 234, § 1.)



Chapter 16-21-5 - Uniform fire code or drill tactics  Reports.

§ 16-21-5 Uniform fire code or drill tactics  Reports.  (a) It shall be the duty of the department of elementary and secondary education or the office of higher education, as appropriate, to formulate a uniform fire code or drill tactics to be used in all schools in accordance with § 16-21-4 and to furnish a sufficient number of copies for use in all schools together with forms for reporting to the fire department of the city or town in which the schools are located and to the department or office. These forms shall be furnished by the department or office to all schools and shall be substantially as follows:

State of Rhode Island and Providence Plantations

Name of school

Principal or person in charge

day of time alarm a.m.

Date drill is held . . . . . . . . . . . . week . . . . . . . . . . . . sounded . . . . . . . . . . . . p.m.

Time taken to empty building . . . . . . . . . . minutes . . . . . . . . . . . . seconds

Total time elapsed before school

work is resumed . . . . . . . . . . . . minutes . . . . . . . . . . . . seconds

check

type of drill . . . . . . . . . one . . . . . . . . . . obstructed . . . . . . . . . unobstructed

Signal used

Number of fire alarm button or station used

Name of person sounding alarm

Weather conditions

Temperature

Remarks

(b) In the case of colleges, universities, and postsecondary institutions, these reports shall remain on the premises available for review by fire officials.

History of Section.
(G.L. 1909, ch. 68, § 11; P.L. 1912, ch. 797, § 1; G.L. 1923, ch. 71, § 11; G.L. 1938, ch. 180, § 11; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-21-5; P.L. 1959, ch. 132, § 1; P.L. 1978, ch. 215, § 1.)



Chapter 16-21-7 - School health.

§ 16-21-7 School health.  (a) All schools that are approved for the purpose of §§ 16-19-1 and 16-19-2 shall have a school health program which shall be approved by the state director of the department of health and the commissioner of elementary and secondary education or the commissioner of higher education, as appropriate. The program shall provide for the organized direction and supervision of a healthful school environment, health education, and services. The program shall include and provide, within and consistent with existing school facilities, for the administration of nursing care by certified nurse teachers, as defined in § 16-21-8, as shall be requested, in writing, by the attending physician of any student and authorized, in writing, by the parent or legal guardian of the student. No instruction in the characteristics, symptoms, and the treatment of disease shall be given to any child whose parent or guardian shall present a written statement signed by them stating that the instructions should not be given the child because of religious beliefs.

(b) All Rhode Island elementary, middle and junior high schools that sell or distribute beverages and snacks on their premises, including those sold through vending machines, shall be required to offer healthier beverages effective January 1, 2007, and healthier snacks effective January 1, 2008 as defined in chapter 21 of this title.

(c) All Rhode Island senior high schools that sell or distribute beverages and snacks on their premises, including those sold through vending machines, shall be required to offer only healthier beverages and snacks effective January 1, 2008 as defined in chapter 21 of this title.

(d) Schools may permit the sale of beverages and snacks that do not comply with the above paragraph as part of school fundraising in any of the following circumstances:

(1) The items are sold by pupils of the school and the sale of those items takes place off and away from the premises of the school.

(2) The items are sold by pupils of the school and the sale of those items takes place one hour or more after the end of the school day.

(3) The items sold during a school sponsored pupil activity after the end of the school day.

History of Section.
(G.L. 1938, ch. 182, § 10; P.L. 1949, ch. 2341, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-21-7; P.L. 1961, ch. 133, § 2; P.L. 1977, ch. 271, § 1; P.L. 2006, ch. 231, § 2; P.L. 2006, ch. 234, § 2; P.L. 2007, ch. 80, § 1; P.L. 2007, ch. 92, § 1.)



Chapter 16-21-8 - Certified nurse-teacher.

§ 16-21-8 Certified nurse-teacher.  Each school system shall employ certified nurse-teacher personnel certified by the state department of elementary and secondary education; provided, however, that this section shall not apply to those school districts which are currently allowed to share certified nurse-teacher personnel by the department of elementary and secondary education. The school health program as defined in § 16-21-7 shall only be staffed by certified personnel.

History of Section.
(P.L. 1976, ch. 116, § 1; P.L. 1977, ch. 271, § 1.)



Chapter 16-21-9 - Health examinations and dental screenings  Reports  Records.

§ 16-21-9 Health examinations and dental screenings  Reports  Records.  (a) Each community as defined in § 16-7-16 shall provide for the appointment of a physician to make examinations of the health of the school children, who shall report any deviation from the normal, and for the preservation of records of the examinations of the children. Each community shall further provide for dental screenings by a dentist or licensed dental hygienist with at least three (3) years of clinical experience, who shall report any suspected deviation from the normal and for the preservation of records of the screenings of the children. Each community shall notify the parents or custodians of children of conditions requiring professional or skilled treatment. The state commissioner of elementary and secondary education shall provide blank forms and record books that he or she may deem necessary for the purposes of this section.

(b) Each community as defined in § 16-7-16 shall only contract with a licensed dentist for the provision of the dental screenings services required by this section. Dental hygienists performing the dental screenings pursuant to the provisions of this section shall do so under the general supervision of the dentist liable and responsible under the contract with the community.

(c) Except in emergency circumstances, referral by a dentist or dental hygienist of children screened pursuant to the provisions of this section to a dental practice by which the dentist or dental hygienist is employed and/or which the dentist owns shall be strictly prohibited. In the event that a referral has been made in violation of this provision, the community shall terminate its contract with the dentist. In the case of an egregious violation of the referral prohibition contained in this section, that conduct shall be reported to the board of dental examiners.

(d) Each community shall provide to parents or custodians of children who require professional or skilled treatment a list of both dental practices in the community which accept patients insured by Medical Assistance and/or RIte Care and dental practices which provide services on a sliding scale basis to uninsured individuals. The department of human services shall provide each community with a list containing the addresses and telephone numbers of both dental practices which accept patients insured by Medical Assistance and/or RIte Care and dental practices which provide services on a sliding scale basis to uninsured individuals.

(e) Dental screenings for children in kindergarten, third, and ninth grade shall only be performed by a licensed dentist.

(f) All dentists or dental hygienists performing dental screenings pursuant to the provisions of this section shall meet with the oral health director of the department of health on a regular basis, as determined by the chief.

History of Section.
(P.L. 1911, ch. 725, § 2; G.L. 1923, ch. 78, § 2; G.L. 1938, ch. 182, § 2; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-21-9; P.L. 1961, ch. 133, § 2; P.L. 1998, ch. 88, § 1.)



Chapter 16-21-10 - Scoliosis screening.

§ 16-21-10 Scoliosis screening.  The school health program shall provide for the yearly screening or examination for scoliosis of all school children in grades six (6) through eight (8) and the preservation of records of the screening or examinations of those children. The parent or guardian of any child in grades six (6) through eight (8) may have the screening or examination conducted by a private physician and the results shall be made available to the local school department. Otherwise, the screening shall be conducted by a certified nurse-teacher. The screening of male and female pupils shall be conducted separately. The parent or guardian of any child who is found to have positive signs or symptoms of scoliosis shall be notified of the findings. However, the test shall not be required of any student whose parents or guardian objects on the ground that the test conflicts with their religious belief.

History of Section.
(P.L. 1981, ch. 399, § 1; P.L. 1983, ch. 19, § 1.)



Chapter 16-21-12 - Dental treatment provided by town or city.

§ 16-21-12 Dental treatment provided by town or city.  The school committee may provide at the expense of the town or city proper dental treatment for children, found to be suffering from dental defects or conditions arising from dental defects, whose parents or guardians or custodians neglect to provide proper dental treatment within one month after receiving a notice of the need as required by § 16-21-9.

History of Section.
(P.L. 1917, ch. 1484, § 2; G.L. 1923, ch. 78, § 5; G.L. 1938, ch. 182, § 5; G.L. 1956, § 16-21-12; P.L. 1961, ch. 133, § 2.)



Chapter 16-21-14 - Hearing, speech, and vision screenings  Records  Statewide hearing screening program.

§ 16-21-14 Hearing, speech, and vision screenings  Records  Statewide hearing screening program.  (a) The program shall provide for screenings of the hearing, speech, and vision of all children in these schools, and the preservation of records of the screenings of the children and notification of the parent or guardian of any child where there is an identified or suspected special health care need.

(b) Upon initial entry, all school children shall be given a hearing screening test by a properly trained professional employed by the department of elementary and secondary education, at intervals consistent with regulations promulgated by the director of health and the commissioner of elementary and secondary education.

(c) Pupils who failed the hearing screening test in previous years, repeat a grade, have a history of hearing difficulty or pathology, or are suspected by school personnel of a hearing loss shall be screened as often as is necessary.

(d) The program shall be known as the statewide hearing screening program. It shall be operated by the department of elementary and secondary education.

(e) The department is authorized and directed to maintain the program and provide equipment that may be necessary to implement the purposes of this section.

(f) Upon request from a local education agency the commissioner of elementary and secondary education may grant the local education agency permission to conduct its own hearing screening program after he or she first determines that the agency has a capacity to adhere to the screening schedule as outlined in this section and that properly trained professionals defined in regulation will be performing the activities.

(g) Tests shall not be required of any student whose parent or guardian objects on the ground that the tests conflict with their religious beliefs.

History of Section.
(P.L. 1961, ch. 133, § 3; P.L. 1962, ch. 94, § 1; P.L. 1977, ch. 114, § 1; P.L. 1988, ch. 84, § 50; P.L. 2000, ch. 197, § 1; P.L. 2000, ch. 242, § 1.)



Chapter 16-21-14.1 - Vision screening.

§ 16-21-14.1 Vision screening.  (a) Upon entering kindergarten or within thirty (30) days of the start of the school year, the parent or guardian of each child shall present to school health personnel certification that the child, within the previous twelve (12) months has passed a vision screening conducted by a health care professional licensed by the department of health or has obtained a comprehensive eye examination performed by a licensed optometrist or ophthalmologist. For children who fail to pass the vision screening and for children diagnosed with neurodevelopmental delay, proof of a comprehensive eye examination performed by a licensed optometrist or ophthalmologist indicating any pertinent diagnosis, treatment, prognosis, recommendation and evidence of follow-up treatment, if necessary, shall be provided.

(b) Any person who conducts a comprehensive eye examination of a child in response to such child having failed a vision screening given in accordance with the provisions of this section shall forward a written report of the results of the examination to the school health personnel and a copy of said report to a parent or guardian of such child and the child's primary health care provider. Said report shall include, but not be limited to, the following:

(i) Date of report;

(ii) Name, address and date of birth of the child;

(iii) Name of the child's school;

(iv) Type of examination;

(v) A summary of significant findings, including diagnoses, medication used, duration of action of medication, treatment, prognosis, whether or not a return visit is recommended and, if so, when;

(vi) Recommended educational adjustments for the child, if any, which may include the following: preferential seating in the classroom, eyeglasses for full-time use in school, eyeglasses for part-time use in school, sight-saving eyeglasses or any other recommendations;

(vii) Name, address and signature of the examiner.

(c) The department of health in consultation with the department of education shall promulgate regulations to carry out the purposes of this section, including the regular reporting to the departments of health and education on the results of examinations provided under subsection (b) above.

(d) The commissioner of elementary and secondary education shall provide a comprehensive report on the education of blind and visually impaired children to the general assembly prior to March 1, 2009. The report shall include, but not limited to, an overview of policies and programs; an analysis of the effect that vision exam reports have had on improving education for children; and the comprehensive statewide vision education and services program; and recommendations. The commissioner shall provide an update of said analysis and report to the general assembly prior to March 1, 2012 and every three (3) years thereafter.

History of Section.
(P.L. 2005, ch. 382, § 1.)



Chapter 16-21-15 - Eye protective devices.

§ 16-21-15 Eye protective devices.  (a) Every student and teacher in a public or private school, college, or university participating in any of the courses listed in subdivisions (1) and (2) of this subsection shall be required to wear approved eye protective devices at all times while participating in the courses or laboratories. The devices shall be furnished by their respective schools, colleges, and universities to all students, teachers, and visitors to the following classrooms and laboratories:

(1) Vocational or industrial arts shops or laboratories involving experience with:

(i) Hot molten metals;

(ii) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(iii) Heat treatment, tempering, or kiln firing of any metal or other materials;

(iv) Gas or electric arc welding;

(v) Repair or servicing of any vehicle;

(vi) Caustic or explosive materials;

(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

(b) The director of labor and training shall promulgate regulations and standards assuring the use of devices which will protect the eyes of teachers, pupils, and visitors against injury from foreign substances, and each public or private school, college, and university shall, before furnishing eye protective devices, obtain approval of the devices from the director of labor and training.

History of Section.
(P.L. 1966, ch. 185, § 1.)



Chapter 16-21-16 - Students suspected of narcotic addiction.

§ 16-21-16 Students suspected of narcotic addiction.  Any teacher having reasonable cause to suspect that a secondary or elementary student under eighteen (18) years of age is addicted to a narcotic drug or under the influence of a dangerous drug who reports this information to the appropriate secondary or elementary school officials pursuant to the school's drug policy, or if the school has no drug policy to the school's principal or the parents of the student under eighteen (18) years of age, shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of the making of the report.

History of Section.
(P.L. 1976, ch. 306, § 1.)



Chapter 16-21-17 - School bus safety programs.

§ 16-21-17 School bus safety programs.  Every school department shall provide school bus safety instructions for all children in grades kindergarten through six (6). The instruction shall take place at least four (4) times per year, two (2) of which shall take place during the months of September and October.

History of Section.
(P.L. 1986, ch. 366, § 1.)



Chapter 16-21-18 - Students prohibited from bringing or possessing firearms on school premises.

§ 16-21-18 Students prohibited from bringing or possessing firearms on school premises.  The school penalty for bringing or possessing a weapon as defined in 18 U.S.C. § 921, a firearm or realistic replica of a firearm within school premises, premises being used for school purposes or activities, into a vehicle used for school transportation, or onto a roadway or path along which school children or teachers are walking to school shall be suspension from school for one year. This penalty will also be incurred when a student is not on school premises but when he or she aims a firearm or realistic replica of a firearm at school premises, school vehicles, or students, staff, or visitors attending school or in transit to or from school. This term of suspension may be shortened by the superintendent of schools on a case-by-case basis and under guidelines to be developed by the school committee with broad parent, teacher, and community involvement.

History of Section.
(P.L. 1995, ch. 61, § 1.)



Chapter 16-21-19 - Special rules for students with disabilities bringing firearms to school.

§ 16-21-19 Special rules for students with disabilities bringing firearms to school.  (a) Students with disabilities as defined by the Individuals With Disabilities Education Act, 20 U.S.C. § 1415, shall be subject to the provisions of § 16-21-18 to the extent permitted by the Individuals With Disabilities Education Act, 20 U.S.C. § 1415.

(b) Students with disabilities as defined by Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, shall be subject to the provisions of § 16-21-18 to the extent permitted by Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.

History of Section.
(P.L. 1995, ch. 61, § 1.)



Chapter 16-21-20 - Alternative placement and prevention activities.

§ 16-21-20 Alternative placement and prevention activities.  The department of elementary and secondary education in conjunction with the attorney general's task force to prevent violence in schools shall develop requirements for the alternative placement of students suspended under the provision of § 16-21-18. The placements shall be cooperative efforts between the local school district, which shall be responsible for instruction of students, and other appropriate state and local agencies. Further, the department of elementary and secondary education in conjunction with the attorney general's task force shall establish policies in support of locally developed prevention and education activities that include broad parent, teacher, and community involvement.

History of Section.
(P.L. 1995, ch. 61, § 1.)



Chapter 16-21-21 - Student discipline codes.

§ 16-21-21 Student discipline codes.  Each school committee shall make, maintain, and enforce a student discipline code. The purpose of the code is to foster a positive environment that promotes learning. The department of elementary and secondary education shall provide necessary technical assistance in the development of the student discipline code. The school committee shall cause the school discipline code to be distributed to each student enrolled in the district. Each student and his or her parent, guardian, or custodian shall sign a statement verifying that they have been given a copy of the student discipline code of their respective school district.

History of Section.
(P.L. 1995, ch. 61, § 1.)



Chapter 16-21-21.1 - Penalties for drug, alcohol or weapons offenses.

§ 16-21-21.1 Penalties for drug, alcohol or weapons offenses.  The discipline of any public school student for violating a school policy relating to the possession or use of alcohol, drugs or weapons not described in § 16-21-18 of this chapter, shall be imposed on a case-by-case basis pursuant to guidelines developed and promulgated by the school committee for that district. The guidelines and any discipline imposed shall take into account the nature and circumstances of the violation and the applicability of any federal laws governing students with disabilities.

History of Section.
(P.L. 2007, ch. 339, § 1; P.L. 2007, ch. 407, § 1.)



Chapter 16-21-22 - Allergic emergencies  Anaphylaxis  Use of epinephrine  Immunity for those administering.

§ 16-21-22 Allergic emergencies  Anaphylaxis  Use of epinephrine  Immunity for those administering.  (a) The department of elementary and secondary education and the department of health shall incorporate into their policies, rules, and regulations pertaining to school health programs a procedure for addressing incidents of anaphylaxis (exaggerated allergic reaction) in order to provide for the health and safety of children who have been medically identified as being prone to anaphylaxis or who show evidence of anaphylaxis. The policies, rules, and regulations shall include a procedure whereby a parent or legal guardian of any child may expressly authorize the school department and school bus drivers and monitors to administer the epinephrine on his or her child in case of an emergency and ensures that the epinephrine is kept in a conspicuous place, readily available and that their proper use is made known to school personnel. School bus drivers and monitors shall receive training in the administration of epinephrine. To treat a case of anaphylaxis, trained school bus drivers and/or monitors shall administer the epinephrine auto-injector to an identified student.

(b) The policies, rules and regulations shall also include a procedure to allow children to carry and use prescription inhalers, and auto-injectable epinephrine, while in school, at a school sanctioned function or event, or in transit to and from school or school sanctioned function or event by the school bus service provider; when prescribed by a licensed individual with prescriptive privileges. Children who need to carry prescription inhalers and/or auto-injectable epinephrine shall provide the school and the school bus service provider with medical documentation that the inhaler and/or auto-injectable epinephrine has been legitimately prescribed and that the child needs to carry it on his or her person due to a medical condition but no child shall be disciplined solely for failure to provide this documentation in advance.

(c) Parents shall provide a doctor's letter or prescription notifying the school and the school bus service provider of their child's allergy and the need to administer epinephrine in an allergic emergency.

(d) No school teacher, school administrator, or school health care personnel, school bus driver, school bus monitor or any other school personnel shall be liable for civil damages which may result from acts or omissions in use of the epinephrine which may constitute ordinary negligence; nor shall the school personnel mentioned in this subsection be liable for civil damages which may result from acts or omissions in the use of prescription inhalers by children which may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross negligence or willful or wanton conduct. For the purposes of determining immunity from liability under subsection (d) only, the term "other school personnel" shall include any private entity providing school bus services and individual school bus drivers and monitors employed or otherwise engaged by such school bus service entities.

(e) School physicians may execute standing orders and prescriptions for school nurses to use epinephrine when there are symptoms of anaphylaxis.

(f) The student's parent or guardian is responsible for supplying and replacing when necessary all prescription medication that is authorized pursuant to this section.

History of Section.
(P.L. 1995, ch. 358, § 1; P.L. 1996, ch. 43, § 1; P.L. 1996, ch. 324, § 1; P.L. 1997, ch. 293, § 1; P.L. 1998, ch. 146, § 1; P.L. 1999, ch. 342, § 1; P.L. 2005, ch. 254, § 1; P.L. 2005, ch. 264, § 1; P.L. 2012, ch. 108, § 1; P.L. 2012, ch. 146, § 1.)



Chapter 16-21-23 - School safety plans  School safety teams and school crisis response teams.

§ 16-21-23 School safety plans  School safety teams and school crisis response teams.  (a) The school committee of each town, city, and regional school department shall adopt a comprehensive school safety plan regarding crisis intervention, emergency response, and management. The plan shall be developed by a school safety team comprised of representatives of the school committee, representatives of student, teacher, and parent organizations, school safety personnel, school administration, and members of local law enforcement, fire, and emergency personnel. Members of the school safety team shall be appointed by the school committee of the town, city, or regional school district.

(b) The school crisis response team shall be comprised of those selected school personnel willing to serve as members of a psychological response team to address the psychological and emotional needs of the school community.

History of Section.
(P.L. 2001, ch. 151, § 1.)



Chapter 16-21-24 - Requirements of school safety plans, school emergency response plans, and school crisis response plans.

§ 16-21-24 Requirements of school safety plans, school emergency response plans, and school crisis response plans.  (a) School safety plans, as required by this chapter, shall include and address, but not to be limited to, the following policies and procedures:

(1) Policies and procedures for responding to violence by students, teachers, other school personnel as well as visitors to the school;

(2) Policies and procedures for responding to acts of violence by students, teachers, other school personnel and visitors to the school;

(3) Appropriate prevention and intervention strategies which are based on data to target priority needs and which make use of effective actions based on currently accepted best practice;

(4) Collaborative arrangements with state and local law enforcement officials, designed to ensure that school safety officers and other security personnel are adequately trained, including being trained to de-escalate potentially violent situations, and are effectively and fairly recruited;

(5) Policies and procedures for contacting appropriate law enforcement officials and EMS/Fire, in the event of a violent incident;

(6) Policies and procedures for notification and activation of the school crisis response team;

(7) Policies and procedures for contacting parents, guardians, or persons in parental relation to the students of the city, town, or region in the event of a violent incident;

(8) Policies and procedures relating to school building security, including where appropriate the use of school safety officers and/or security devices or procedures;

(9) Policies and procedures for the dissemination of informative materials regarding the early detection of potentially violent behaviors, including but not limited to, the identification of family, community, and environmental factors, to teachers, administrators, school personnel, persons in parental relation to students of the city, town, or region students and other persons deemed appropriate to receive that information;

(10) Policies and procedures for annual school safety training and a review of the school crisis response plan for staff and students;

(11) Protocols for responding to bomb threats, hostage-takings, intrusions, and kidnappings;

(12) Strategies for improving communication among students and between students and staff and reporting of potentially violent incidents, such as the establishment of youth-run programs, peer mediation, conflict resolution, creating a forum or designating a mentor for students concerned with bullying or violence, and establishing anonymous reporting mechanisms for school violence;

(13) A description of the duties of hall monitors and any other school safety personnel, including the school crisis response team, and the training requirements of all personnel acting in a school security capacity;

(14) Policies and procedures for providing notice of threats of violence or harm to the student or school employee who is the subject of the threat. The policy shall define "threats of violence or harm" to include violent actions and threats of violent actions either individually or by groups, but shall not include conduct or comments that a reasonable person would not seriously consider to be a legitimate threat;

(15) Policies and procedures for disclosing information that is provided to the school administrators about a student's conduct, including, but not limited to, the student's prior disciplinary records, and history of violence, to classroom teachers, school staff, and school security, if they have been determined by the principal to have a legitimate need for the information in order to fulfill their professional responsibilities and for protecting such information from any further disclosure; and

(16) Procedures for determining whether or not any threats or conduct established in the policy may be grounds for discipline of the student. School districts, school committees, school officials, and school employees providing notice in good faith as required and consistent with the committee's policies adopted under this section are immune from any liability arising out of such notification.

(b) School safety plans, as required by this chapter, shall further include school emergency response plans specific to each school building contained within each city, town, or regional school district. School emergency response plans shall include, and address, but not be limited to, the following elements:

(1) Policies and procedures for the safe evacuation of students, teachers, and other school personnel as well as visitors to the school in the event of a serious violent incident or other emergency, which shall include evacuation routes and shelter sites and procedures for addressing medical needs, transportation, and emergency notification to persons in parental relation to a student. For purposes of this subdivision, "serious violent incident" means an incident of violent criminal conduct that is, or appears to be, life threatening and warrants the evacuation of students and/or staff;

(2) Designation of an emergency response team comprised of school personnel, local law enforcement officials, and representatives from local regional and/or state emergency response agencies, other appropriate incident response teams including a school crisis response team, and a post-incident response team that includes appropriate school personnel, medical personnel, mental health counselors, and others who can assist the school community in coping with the aftermath of a violent incident;

(3) Procedures for assuring that crisis response and law enforcement officials have access to floor plans, blueprints, schematics, or other maps of the school interior and school grounds, and road maps of the immediate surrounding area;

(4) Establishment of internal and external communication systems in emergencies;

(5) Definition of the chain of command in a manner consistent with the national interagency incident management system/incident command system;

(6) Procedures for review and the conduct of drills and other exercises to test components of the emergency response plan; and

(7) Policies and procedures for securing and restricting access to the crime scene in order to preserve evidence in cases of violent crimes on school property.

History of Section.
(P.L. 2001, ch. 151, § 1; P.L. 2004, ch. 42, § 1; P.L. 2004, ch. 103, § 1.)



Chapter 16-21-25 - Review of school safety plans  Waiver.

§ 16-21-25 Review of school safety plans  Waiver.  (a) Each city, town, or regional department school safety plan and school emergency response plans shall be reviewed on an annual basis by the school committee and updated as appropriate.

(b) The commissioner of elementary and secondary education and school committee shall make each city, town, or regional department school safety plan and school emergency response plan available for public comment at least thirty (30) days prior to its adoption. All meetings of school safety teams shall comply with the open meetings law pursuant to chapter 46 of title 42.

(c) The commissioner of elementary and secondary education may grant a waiver of the requirements of §§ 16-21-23 and 16-21-24 to any city, town, or regional school department for period of up to two (2) years upon a finding by the commissioner that the town, city, or regional district had adopted a comprehensive school safety plan or school emergency response plans which are in substantial compliance with the requirements of §§ 16-21-23 and 16-21-24. Provided, however, no waiver shall extend beyond June 30, 2003.

History of Section.
(P.L. 2001, ch. 151, § 1.)



Chapter 16-21-27 - Alternative education programs.

§ 16-21-27 Alternative education programs.  Each school district shall adopt a plan to ensure continued education of students who are removed from the classroom because of a suspension of more than ten (10) days or who are chronically truant. The plan shall be adopted by the school committee and shall be submitted to Rhode Island department of elementary and secondary education as part of its annual strategic plan submission.

History of Section.
(P.L. 2004, ch. 555, § 1.)



Chapter 16-21-28 - Health and wellness subcommittee.

§ 16-21-28 Health and wellness subcommittee.  (a) The school committee of each school district shall establish a district-wide coordinated school health and wellness subcommittee chaired by a member of the full school committee. The subcommittee will make recommendations regarding the district's health education curriculum and instruction, physical education curriculum and instruction, and nutrition and physical activity policies to decrease obesity and enhance the health and well being of students and employees.

(b) The school health and wellness subcommittee shall consist of members of the general public, a majority of whom are not employed by the school district, including at least one parent, and are encouraged to include teachers; administrator; students; community and school-based health professionals; business community representatives; and representatives of local and statewide nonprofit health organizations. The subcommittee will be chaired by a member of the school committee.

(c) Nothing in this section shall preclude the school committee from reconstituting any existing district-wide volunteer committees as the school health and wellness subcommittee so long as said committee membership meets the requirements of this section.

(d) The school health and wellness subcommittee shall be responsible for, but not limited to, development of policies, strategies, and implementation plans that meet the requirements of the child nutrition and WIC Reauthorization Act of 2004. The school health and wellness subcommittee shall forward all recommendations regarding the district's health education curriculum and instruction, physical education curriculum and instruction, nutrition policies, and physical activity policies to the full school committee.

(e) Reporting shall be consistent with requirements of § 16-7.1-2(h).

(f) The Rhode Island department of elementary and secondary education and the Rhode Island department of heath will provide technical assistance and support to the school health and wellness subcommittees on best practices, professional development on coordinated school health issues, suggested initiatives, and will support communication among the school health and wellness subcommittees by sharing information on the activities, efforts, and experiences of subcommittees across the state.

History of Section.
(P.L. 2005, ch. 74, § 3; P.L. 2005, ch. 76, § 3.)



Chapter 16-21-28.1 - Legislative findings.

§ 16-21-28.1 Legislative findings.  (a) Approximately one in five hundred (500) school children have diabetes. Individuals with diabetes need to manage their diabetes carefully to keep their blood glucose levels within target range.

(b) High blood glucose levels contribute to medical complications, such as blindness, kidney failure, amputations and cardiovascular disease, while severely low blood glucose levels can lead to unconsciousness or seizures with a potential for brain damage or death.

(c) While episodes of unconsciousness or seizures are uncommon, schools should be prepared to promptly respond to such emergencies due to the urgency of the situation, and the inability of the student to drink or ingest food that might restore their blood sugar level.

(d) Across the country, schools are increasingly more prepared and trained for medical emergencies using defibrillators and giving injections to counter allergic reactions.

(e) The American academy of pediatrics September 2003 policy guidelines on administration of medication in school states: "Some medications, such as epinephrine injections for severe allergic reactions or glucagons for hypoglycemia (low blood sugar), have few significant adverse effects. Because these episodes, by nature, occur at unpredictable times when a school nurse may not be available, trained designated school staffs should be available."

(f) The Rhode Island chapter of the American academy of pediatrics states (November 20, 2005) that: "While quite rare, such episodes (of hypoglycemic unconsciousness or seizure) run the risk of serious long-term complications, and potentially death, if there is a delay in appropriate treatment."

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-28.2 - Requirements for glucagon administration in a school setting.

§ 16-21-28.2 Requirements for glucagon administration in a school setting.  (a) The department of elementary and secondary education and the department of health shall incorporate into their policies, rules and regulations for addressing incidents of hypoglycemia resulting in unconsciousness, seizure and/or the inability to swallow in order to provide for the health and safety of children who have been medically identified as having diabetes. The policies, rules and regulations shall include procedures whereby:

(1) A parent or legal guardian of any child may expressly authorize school employees or those employed on behalf of the school, for when there is no school nurse immediately available, to administer glucagon on such child in case of an emergency, while at school or school-sponsored activities;

(2) The glucagon shall be kept in a conspicuous place, readily available; and

(3) Glucagon administration training may be provided by a licensed physician, physician assistant, advanced practiced registered nurse, or registered nurse, however in no case shall school nurse teachers be required to provide training; and the school administration shall allow staff to voluntarily assist with the emergency administration of glucagon when authorized by a parent or legal guardian.

(b) A school employee, including administrative staff, shall not be subject to penalty or disciplinary action for refusing to be trained in glucagon administration.

(c) A parent or legal guardian shall provide a diabetes management plan or physician's order, signed by the student's health care provider, that prescribes the care and assistance needed by the student including glucagon administration.

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-28.3 - Performance standards.

§ 16-21-28.3 Performance standards.  The department of health, in conjunction with the American diabetes association, and the Rhode Island chapter of American academy of pediatrics, shall develop performance standards and guidelines for the training and supervision of personnel, other than the school nurse, who provide emergency medical assistance to students under this section. Such personnel shall only be authorized to provide such assistance upon successful completion of glucagon administration training.

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-28.4 - Immunity for those using glucagon.

§ 16-21-28.4 Immunity for those using glucagon.  No school teacher, school administrator, school health care personnel, person employed on behalf of the school, any other school personnel, nor any local educational authority shall be liable for civil damages which may result from acts or omissions in use of glucagon which may constitute ordinary negligence. This immunity does nor apply to acts or omissions constituting gross negligence or willful or wanton conduct.

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-28.5 - Training of school personnel.

§ 16-21-28.5 Training of school personnel.  Training on the administration of epinephrine or glucagon for school personnel, or those employed on behalf of the school, shall not be considered the delegation of nursing practice.

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-28.6 - Administration.

§ 16-21-28.6 Administration.  The administration of epinephrine or glucagon by school personnel, or those employed on behalf of the school, shall not be considered the practice of nursing.

History of Section.
(P.L. 2008, ch. 243, § 1.)



Chapter 16-21-29 - Definitions.

§ 16-21-29 Definitions.  As used in this chapter:

(1) "Healthier beverages" shall be defined as:

(a) Water, including carbonated water, flavored or sweetened with one hundred percent (100%) fruit juice and containing no added sweetener.

(b) Two percent (2%) fat milk, one percent (1%) fat milk, nonfat milk, and dairy alternatives, such as fortified soy beverages; plain or flavored, with a sugar content of not more than four (4) grams per ounce.

(c) One hundred percent (100%) fruit juice or fruit based drinks that are composed of no less than fifty percent (50%) fruit juice and have no added sweetener.

(d) Vegetable-based drinks that are composed of no less than fifty percent (50%) vegetable juice and have no added sweetener.

(2) "Healthier snacks" shall be defined as:

(a) Individually sold portions of nuts, nut butters, seeds, eggs, and cheese packaged for individual sale, fruit, vegetables that have not been deep fried, and legumes.

(b) Individually sold portions of low fat yogurt with not more than four (4) grams of total carbohydrates (including both naturally occurring and added sugars) per ounce and reduced fat or low fat cheese packaged for individual sale.

(c) Individually sold enriched or fortified grain or grain product; or whole grain food items that meet all of the following standards based on manufacturers' nutritional data or nutrient facts labels:

(i) Not more than thirty percent (30%) of its total calories shall be from fat.

(ii) Not more than ten percent (10%) of its total calories shall be from saturated fat.

(iii) Not more than seven (7) grams of total sugar (includes both naturally occurring and added sugars) per ounce.

(3) "Added sweetener" shall mean any additive, including natural or artificial additives that enhances the sweetness of the beverage, including, added sugar, but does not include, the naturally occurring sugar or sugars that are contained within milk or fruit juice.

(4) "Snack" means a food that is generally regarded as supplementing a meal, including, but not limited to: chips, crackers, onion rings, nachos, French fries, donuts, cookies, pastries, cinnamon rolls, and candy.

History of Section.
(P.L. 2006, ch. 231, § 1; P.L. 2006, ch. 234, § 1.)



Chapter 16-21-30 - Dating violence policy.

§ 16-21-30 Dating violence policy.  (a) As used in this section:

(1) "Dating violence" means a pattern of behavior where one person uses threats of, or actually uses, physical, sexual, verbal or emotional abuse to control his or her dating partner.

(2) "Dating partner" means any person, regardless of gender, involved in an intimate relationship with another primarily characterized by the expectation of affectionate involvement whether casual, serious or long-term.

(3) "At school" means in a classroom, on or immediately adjacent to school premises, on a school bus or other school-related vehicle, at an official school bus stop, or at any school-sponsored activity or event whether or not it is on school grounds.

(b) The department of education shall develop a model dating violence policy to assist school districts in developing policies for dating violence reporting and response. The model policy shall be issued on or before April 1, 2008.

(c) Each school district shall establish a specific policy to address incidents of dating violence involving students at school by December 1, 2008. Each school district shall verify compliance with the department of education on an annual basis through the annual school health report.

(1) Such policy shall include, but not be limited to, a statement that dating violence will not be tolerated, dating violence reporting procedures, guidelines to responding to at school incidents of dating violence and discipline procedures specific to such incidents.

(2) To ensure notice of the school district's dating violence policy, the policy shall be published in any school district policy and handbook that sets forth the comprehensive rules, procedures and standards of conduct for students at school.

(d) Each school district shall provide dating violence training to all administrators, teachers, nurses and mental health staff at the middle and high school levels. Upon the recommendation of the administrator, other staff may be included or may attend the training on a volunteer basis. The dating violence training shall include, but not be limited to, basic principles of dating violence, warnings signs of dating violence and the school district's dating violence policy, to ensure that they are able to appropriately respond to incidents of dating violence at school. Thereafter, this training shall be provided yearly to all newly hired staff deemed appropriate to receive the training by the school's administration.

(e) Each school district shall inform the students' parents or legal guardians of the school district's dating violence policy. If requested, the school district shall provide the parents or legal guardians with the school district's dating violence policy and relevant information. It is strongly recommended that the school district provide parent awareness training.

(f) This section does not prevent a victim from seeking redress under any other available law, either civil or criminal. This section does not create or alter any tort liability.

History of Section.
(P.L. 2007, ch. 287, § 2; P.L. 2007, ch. 490, § 2.)



Chapter 16-21-31 - Notice of peanut/tree nut allergies  Posting.

§ 16-21-31 Notice of peanut/tree nut allergies  Posting.  (a) In any school subject to the provisions of this chapter wherein a student with an allergy to peanuts/tree nuts and/or food derived from peanut/tree nuts products is in attendance, a notice shall be posted within that school building in a conspicuous place at every point of entry and within the cafeteria facility advising that there are students at said school with allergies to peanuts/tree nuts. The notice shall not identify the individual(s) with such allergy.

History of Section.
(P.L. 2007, ch. 304, § 1; P.L. 2008, ch. 86, § 1; P.L. 2008, ch. 90, § 1.)



Chapter 16-21-32 - Peanut/tree nut allergies.

§ 16-21-32 Peanut/tree nut allergies.  (a) The governing body of each elementary, middle or junior high school approved for the purpose of §§ 16-19-1 and 16-19-2, shall develop a policy designed to provide a safe environment for students with peanut/tree nut allergies. When a school is aware that an enrolled student has a peanut/tree nut allergy with potentially serious health consequences, the school shall implement a protocol, consistent with the governing body's policy, that provides the student with protections while he or she is attending school or participating in school-sponsored activities. The governing body's policy shall include the development of an individual health care plan (IHCP) and an emergency health care plan (EHCP) for each student with such food allergy. The student's IHCP and EHCP shall be developed collaboratively and be signed by the school nurse, the student's health care provider, the parents/guardians of the student, and the student (if appropriate). Depending upon the nature and extent of the student's peanut/tree nut allergy, the measures listed in the IHCP may include the posting of signs at school, the prohibition of the sale of particular food items in the school, the designation of special tables in the cafeteria, the prohibition of particular food items in certain classrooms, and the complete prohibition of particular food items from a school or school grounds.

(b) The department of elementary and secondary education and the department of health shall amend their rules and regulations for school health programs to establish standards for the care of students with peanut/tree nut allergies.

History of Section.
(P.L. 2008, ch. 86, § 2; P.L. 2008, ch. 90, § 2.)



Chapter 16-21-33 - Safe schools act.

§ 16-21-33 Safe schools act.  (a) Definitions. As used in this chapter:

(1) "Bullying" means the use by one or more students of a written, verbal or electronic expression or a physical act or gesture or any combination thereof directed at a student that:

(i) Causes physical or emotional harm to the student or damage to the student's property;

(ii) Places the student in reasonable fear of harm to himself/herself or of damage to his/her property;

(iii) Creates an intimidating, threatening, hostile, or abusive educational environment for the student;

(iv) Infringes on the rights of the student to participate in school activities; or

(v) Materially and substantially disrupts the education process or the orderly operation of a school. The expression, physical act or gesture may include, but is not limited to, an incident or incidents that may be reasonably perceived as being motivated by characteristics such as race, color, religion, ancestry, national origin, gender, sexual orientation, gender identity and expression or mental, physical, or sensory disability, intellectual ability or by any other distinguishing characteristic.

(2) "Cyber-bullying" means bullying through the use of technology or any electronic communication, which shall include, but shall not be limited to, any transfer of signs, signals, writing, images, sounds, data, texting or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photo electronic or photo optical system, including, but not limited to, electronic mail, Internet communications, instant messages or facsimile communications. For purposes of this section, cyber-bullying shall also include:

(i) The creation of a web page or blog in which the creator assumes the identity of another person;

(ii) The knowing impersonation of another person as the author of posted content or messages; or

(iii) The distribution by electronic means of a communication to more than one person or the posting of materials on an electronic medium that may be accessed by one or more persons, if the creation, impersonation, or distribution results in any of the conditions enumerated in clauses (i) to (v) of the definition of bullying herein.

(3) "At school" means on school premises, at any school-sponsored activity or event whether or not it is held on school premises, on a school-transportation vehicle, at an official school bus stop, using property or equipment provided by the school, or creates a material and substantial disruption of the education process or the orderly operation of the school.

History of Section.
(P.L. 2011, ch. 162, § 3; P.L. 2011, ch. 178, § 3.)



Chapter 16-21-34 - Statewide bullying policy implemented.

§ 16-21-34 Statewide bullying policy implemented.  (a) The Rhode Island department of education shall prescribe by regulation a statewide bullying policy, ensuring a consistent and unified, statewide approach to the prohibition of bullying at school. The statewide policy shall apply to all schools that are approved for the purpose of § 16-9-1 and shall contain the following:

(1) Descriptions of and statements prohibiting bullying, cyber-bullying and retaliation of school;

(2) Clear requirements and procedures for students, staff, parents, guardians and others to report bullying or retaliation;

(3) A provision that reports of bullying or retaliation may be made anonymously; provided, however, that no disciplinary action shall be taken against a student solely on the basis of an anonymous report;

(4) Clear procedures for promptly responding to and investigating reports of bullying or retaliation;

(5) The range of disciplinary actions that may be taken against a perpetrator for bullying or retaliation; provided, however, that the disciplinary actions shall balance the need for accountability with the need to teach appropriate behavior; and provided, further:

(i) A parental engagement strategy; and

(ii) A provision that states punishments for violations of the bullying policy shall be determined by the school's appropriate authority; however, no student shall be suspended from school unless it is deemed a necessary consequence of the violations;

(6) Clear procedures for restoring a sense of safety for a victim and assessing that victim's needs for protection;

(7) Strategies for protecting from bullying or retaliation a person who reports bullying, provides information during an investigation of bullying or witnesses or has reliable information about an act of bullying;

(8) Procedures for promptly notifying the parents or guardians of a victim and a perpetrator; provided, further, that the parents or guardians of a victim shall also be notified of the action taken to prevent any further acts of bullying or retaliation; and provided, further, that the procedures shall provide for immediate notification of the local law enforcement agency when criminal charges may be pursued against the perpetrator;

(9) A provision that a student who knowingly makes a false accusation of bullying or retaliation shall be subject to disciplinary action;

(10) A strategy for providing counseling or referral to appropriate services currently being offered by schools or communities for perpetrators and victims and for appropriate family members of said students. The plan shall afford all students the same protection regardless of their status under the law;

(11) A provision that requires a principal or designee to be responsible for the implementation and oversight of the bullying policy;

(12) Provisions for informing parents and guardians about the bullying policy of the school district or school shall include, but not be limited to:

(i) A link to the policy prominently posted on the home page of the school district's website and distributed annually to parents and guardians of students;

(ii) A provision for notification, within twenty-four (24) hours, of the incident report, to the parents or guardians of the victim of bullying and parents or guardians of the alleged perpetrator of the bullying;

(13) A school employee, school volunteer, student, parent, legal guardian, or relative caregiver who promptly reports, in good faith, an act of bullying to the appropriate school official designated in the school's policy is immune from a cause of action for damages arising from reporting bullying;

(14) This section does not prevent a victim from seeking redress under any other available law, either civil or criminal. This section does not create or alter any tort liability;

(15) Students shall be prohibited from accessing social networking sites at school, except for educational or instructional purposes and with the prior approval from school administration. Nothing in this act shall prohibit students from using school department or school websites for educational purposes. School districts and schools are encouraged to provide in-service training on Internet safety for students, faculty and staff; and

(16) All school districts, charter schools, career and technical schools, approved private day or residential schools and collaborative schools shall be subject to the requirements of this section. School districts and schools must adopt the statewide bullying policy promulgated pursuant to this section by June 30, 2012.

History of Section.
(P.L. 2011, ch. 162, § 3; P.L. 2011, ch. 178, § 3.)






Chapter 16-21.1 - Transportation of School Pupils Beyond City and Town Limits

Chapter 16-21.1-1 - General purposes.

§ 16-21.1-1 General purposes.  This chapter shall be construed and applied to:

(1) Create a state plan for the busing of pupils beyond city or town limits, in recognition of the legislative policy to encourage the establishment of and continuance of consolidated and regional schools;

(2) Provide a unified statewide busing service;

(3) Afford to pupils who attend public schools the opportunity at the election of the school committee of the city or town in which the pupils reside to attend a public school, either full time or part time, outside of the city or town which provides a program or curriculum not available within the city or town in which the pupil resides, as authorized by § 16-3.1-1 et seq.;

(4) Afford to children with disabilities equal educational opportunity;

(5) Afford bus transportation to pupils who attend nonpublic nonprofit schools which are consolidated, regionalized, or otherwise established to serve residents of a specific area within the state, and who may be counted for purposes of reimbursement to cities and towns under the state aid formula provided by § 16-7-22 et seq.;

(6) Conserve valuable natural resources by reducing the number of vehicles necessary to transport pupils to school; and

(7) Provide for the transportation of public school students who attend schools located outside of the city or town in which they reside, to protect the health, safety, and welfare of pupils who live at such distances from the schools which they attend as to make it impractical or hazardous to require the pupil to walk to school.

History of Section.
(P.L. 1977, ch. 149, § 1; P.L. 1999, ch. 83, § 25; P.L. 1999, ch. 130, § 25.)



Chapter 16-21.1-2 - School bus districts established.

§ 16-21.1-2 School bus districts established.  (a) There are hereby established school bus districts within the state to provide bus transportation in the interest of public safety, health, and welfare for pupils in grades kindergarten through twelve (12), or in special education programs, who attend public schools, including vocational schools and special education programs provided in accord with regulations of the board of regents for elementary and secondary education, consolidated schools, regional schools established under the provisions of § 16-3-1 et seq., or who participate in cooperative programs as provided by § 16-3.1-1 et seq., and nonpublic nonprofit schools which are consolidated, regionalized, or otherwise established to serve residents of a specific area within the state which schools satisfy the requirements of law for any of the grades of school, kindergarten through twelve (12), as follows:

(1) Region I: The towns of Burrillville, North Smithfield, and Cumberland, and the city of Woonsocket;

(2) Region II: The county of Kent, except the town of West Greenwich and the towns of Foster, Glocester, and Scituate;

(3) Region III: The towns of Lincoln, Smithfield, Johnston, North Providence, Barrington, Warren, and Bristol, and the cities of Cranston, Central Falls, East Providence, Pawtucket, and Providence;

(4) Region IV: The county of Washington and the towns of Jamestown and West Greenwich;

(5) Region V: The towns of Little Compton, Middletown, Portsmouth, and Tiverton, and the city of Newport.

(b) A pupil attending a school, including a public school, vocational school, special education program provided in accord with regulations of the board of regents for elementary and secondary education, a regional school established under the provisions of § 16-3-1 et seq., as authorized by § 16-3.1-1 et seq., or a nonpublic nonprofit school for grades kindergarten through twelve (12), consolidated, regionalized, or otherwise established to serve residents of a specific area within the state for any of the grades of schools, kindergarten through twelve (12), in the interest of public safety, health, and welfare, shall be provided with bus transportation to the school or facility which the pupil attends, within the region in which the pupil resides, by the school committee of the city or town within which the pupil resides. The cost of transporting a pupil attending a charter school, the William M. Davies, Jr. Career and Technical High School ("Davies"), or the Metropolitan Regional Career and Technical Center ("the Met Center") within the established region shall be charged to the receiving school at the same grade level transportation per pupil cost of the resident district. Districts may offer transportation to charter schools, Davies, or the Met Center outside the established region in order to facilitate efficiency provided there is not additional cost to the resident district.

History of Section.
(P.L. 1977, ch. 149, § 1; P.L. 1988, ch. 84, § 51; P.L. 2010, ch. 124, § 2; P.L. 2010, ch. 125, § 2.)



Chapter 16-21.1-3 - Variances permitted.

§ 16-21.1-3 Variances permitted.  (a) Variances to require a city or town to provide bus transportation to a pupil who attends a school, except a special education facility, outside the region in which the pupil resides shall be granted by the commissioner of elementary and secondary education if he or she finds that:

(1) There is no similar school within the region;

(2) The transportation is necessary to provide an educational opportunity which the pupil has a right to pursue; and

(3) The school building which the pupil attends is within fifteen (15) miles of the city or town of which the pupil is a resident.

(b) Variances to require a city or town to provide bus transportation to a pupil entitled to enrollment in a special education program, provided in accord with regulations of the board of regents for elementary and secondary education, shall be granted by the commissioner of elementary and secondary education if he or she finds that the transportation is necessary in order that the pupil enroll in a special education facility located outside of the region and there is no similar facility within the region.

History of Section.
(P.L. 1977, ch. 149, § 1.)



Chapter 16-21.1-4 - Duties of school committees.

§ 16-21.1-4 Duties of school committees.  It shall be the duty of the respective school committees of the city or town to provide the bus transportation required by this chapter, either by the use of its own bus facilities and personnel or by contract. School committees may enter into contracts as they deem necessary in order to accomplish the requirements of this chapter, and may enter into cooperative agreements with other school committees for the purposes of conforming to the requirements of this chapter.

History of Section.
(P.L. 1977, ch. 149, § 1.)



Chapter 16-21.1-5 - Hearings  Commissioner of elementary and secondary education.

§ 16-21.1-5 Hearings  Commissioner of elementary and secondary education.  All controversies arising out of application of any provision of this chapter shall be determined by the commissioner of elementary and secondary education or his or her designated hearing officer who shall afford a hearing to the pupil and school committee concerned, and, after a hearing, shall render a decision. The decision of the commissioner, or the grant or denial of a variance shall be final except that the pupil or school committee aggrieved by the decision or the grant or denial of a variance shall have a right of appeal to the superior court which shall affirm the decision or the grant or denial of a variance unless it is clearly erroneous or contrary to law.

History of Section.
(P.L. 1977, ch. 149, § 1; P.L. 1979, ch. 369, § 1.)



Chapter 16-21.1-6 - Repealer.

§ 16-21.1-6 Repealer.  All acts or parts of acts and all regulations relating to or providing for transportation of pupils beyond city or town limits, except as provided in this chapter, are repealed and are null and void.

History of Section.
(P.L. 1977, ch. 149, § 1.)



Chapter 16-21.1-8 - Statewide transportation system for all students.

§ 16-21.1-8 Statewide transportation system for all students.  (a) Notwithstanding the regional structure created in this chapter, and upon implementation of a statewide school transportation system for all students, each school committee shall purchase the transportation services for their own resident students by accessing this integrated statewide system of transportation on a fee-for-service basis for each child; provided, however, that any school committee that fulfills its transportation obligations predominantly through the use of district-owned buses or district employees may apply for a variance from the commissioner of education, or the commissioner's designee, thereby requesting that its transportation obligations continue to be achieved through the use of the buses owned by the district and staffed by district employees. All fees paid for transportation services provided to students under the statewide system shall be paid into a statewide student transportation services restricted receipt account within the department of elementary and secondary education. Payments from the account shall be limited to payments to the transportation service provider and transportation system consultants. This restricted receipt account shall not be subject to the indirect cost recoveries provisions set forth in § 35-4-27. The goals of the statewide system of transportation for all students shall be the reduction of duplication of cost and routes in transporting children from the various cities and towns using different buses within and between each city and town, the improvement of services to children through the development of shorter ride times and more efficient routes of travel, and the reduction of cost to local school committees through achieving efficiency in eliminating the need for each school district to contract for and provide these transportation services separately.

(b) There shall be deducted from the final aid payment to each school district any amounts owed to the state at the end of the fiscal year for transportation of the district's students under the statewide transportation system established pursuant to this section. Districts shall receive monthly invoices summarizing the basis of the transportation fees charged. Any such deductions in aid shall be transferred to the statewide student transportation services restricted receipt account, as set forth in R.I.G.L. § 35-4-27.

History of Section.
(P.L. 2006, ch. 266, § 1; P.L. 2006, ch. 553, § 1; P.L. 2007, ch. 237, § 1; P.L. 2009, ch. 5, art. 12, § 2; P.L. 2010, ch. 23, art. 8, § 3; P.L. 2011, ch. 151, art. 10, § 2.)



Chapter 16-21.1-9 - Oversight of statewide transportation system.

§ 16-21.1-9 Oversight of statewide transportation system.  Upon implementation of the statewide system of transportation, the department of elementary and secondary education shall manage and oversee the system in collaboration with the office of statewide planning at the department of administration, and the Rhode Island public transit authority. Should outsourcing of this function be deemed more efficient, management of the system may be delegated to an outside consultant through a competitive request for proposals.

History of Section.
(P.L. 2009, ch. 5, art. 12, § 3.)






Chapter 16-21.2 - The Rhode Island Substance Abuse Prevention Act

Chapter 16-21.2-1 - Short title.

§ 16-21.2-1 Short title.  This chapter shall be known as "The Rhode Island Substance Abuse Prevention Act".

History of Section.
(P.L. 1987, ch. 375, § 1.)



Chapter 16-21.2-2 - Declaration of purpose.

§ 16-21.2-2 Declaration of purpose.  In recognition of the growing problem of substance use and abuse that municipalities face the purpose of this chapter is as follows:

(1) To promote the opportunity for municipalities to establish a comprehensive substance abuse prevention program addressing the specific needs of each individual municipality.

(2) To encourage the development of partnership among municipal governments, school systems, parents, and human service providers to serve the interest of the community in addressing the need for a comprehensive substance abuse prevention program.

(3) To promote a substance abuse prevention program in every community.

(4) To provide financial assistance for the planning, establishment, and operation of substance abuse prevention programs.

(5) To encourage municipal governments, in cooperation with school systems and human services organizations to jointly assess the extent of the substance abuse problem in their community.

History of Section.
(P.L. 1987, ch. 375, § 1.)



Chapter 16-21.2-3 - Authority of municipal governments.

§ 16-21.2-3 Authority of municipal governments.  (a) All municipal governments or their designated agents shall have the power to establish, operate, conduct, and/or make provision for programs to provide a comprehensive substance abuse prevention program.

(b) The appropriate municipal authority shall adopt rules and regulations governing the substance abuse prevention program including an application and contracting procedure by which qualified groups may apply to operate a substance abuse prevention program.

(c) Substance abuse prevention programs shall comply with all applicable provisions of the general laws with all applicable state rules and regulations.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. 1992, ch. 418, § 2.)



Chapter 16-21.2-4 - Substance abuse prevention program.

§ 16-21.2-4 Substance abuse prevention program.  (a) The department of mental health, retardation, and hospitals shall be charged with the administration of this chapter and shall provide grants to assist in the planning, establishment, and operation of substance abuse prevention programs. Grants under this section shall be made to municipal governments or their designated agents according to the following guidelines:

(1) The maximum grant shall be one hundred twenty-five thousand dollars ($125,000); provided, however, in the event that available funding exceeds $1.6 million in a fiscal year, those surplus funds are to be divided proportionately among the cities and towns on a per capita basis but in no event shall the city of Providence exceed a maximum grant cap of $175,000.00.

(2) In order to obtain a grant, the municipality or its designated agent must in the first year:

(i) Demonstrate the municipality's need for a comprehensive substance abuse program in the areas of prevention and education.

(ii) Demonstrate that the municipality has established by appropriate legislative or executive action, a substance abuse prevention council which shall assist in assessing the needs and resources of the community, developing a three (3) year plan of action addressing the identified needs, the operation and implementation of the overall substance abuse prevention program; coordinating existing services such as law enforcement, prevention, treatment, and education; consisting of representatives of the municipal government, representatives of the school system, parents, and human service providers.

(iii) Demonstrate the municipality's ability to develop a plan of implementation of a comprehensive three (3) year substance abuse prevention program based on the specific needs of the community to include high risk populations of adolescents, children of substance abusers, and primary education school aged children.

(iv) Agree to conduct a survey/questionnaire of the student population designed to establish the extent of the use and abuse of drugs and alcohol in students throughout the local community's school population.

(v) Demonstrate that at least twenty percent (20%) of the cost of the proposed program will be contributed either in cash or in-kind by public or private resources within the municipality.

(b) The department of mental health, retardation, and hospitals shall adopt rules and regulations necessary and appropriate to carry out the purposes of this section.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. 1992, ch. 67, § 1; P.L. 1992, ch. 418, § 2; P.L. 1995, ch. 370, art. 14, § 8.)



Chapter 16-21.2-5 - Funding of substance abuse prevention program.

§ 16-21.2-5 Funding of substance abuse prevention program.  (a) Money to fund the Rhode Island Substance Abuse Prevention Act shall be appropriated from state general revenues and shall be raised by assessing an additional penalty of thirty dollars ($30.00) for all speeding violations as set forth in § 31-43-5.1. The money shall be deposited as general revenues. The department of mental health, retardation, and hospitals may utilize up to ten percent (10%) of the sums appropriated for the purpose of administering the substance abuse prevention program.

(b) Grants made under this chapter shall not exceed money available in the substance abuse prevention program.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. l988, ch. 569, § 1; P.L. 1992, ch. 418, § 2; P.L. 1993, ch. 138, art. 26, § 1; P.L. 1995, ch. 370, art. 14, § 8; P.L. 1995, ch. 370, art. 40, § 177; P.L. 2000, ch. 109, § 27.)



Chapter 16-21.2-6 - Timetable for grant applications and disbursement.

§ 16-21.2-6 Timetable for grant applications and disbursement.  The department of mental health, retardation, and hospitals shall establish guidelines and criteria for the acceptance of grant applications and the disbursement of grants.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. 1992, ch. 418, § 2; P.L. 1995, ch. 370, art. 14, § 8.)



Chapter 16-21.2-7 - Use of funds restricted to substance abuse prevention.

§ 16-21.2-7 Use of funds restricted to substance abuse prevention.  All funds awarded to municipal governments under the provisions of this chapter shall be held in a separate account and not placed in the municipal government's general fund and shall only be used in furtherance of this chapter.

History of Section.
(P.L. 1987, ch. 375, § 1.)



Chapter 16-21.2-8 - The duties of the director of the department of mental health, retardation, and hospitals.

§ 16-21.2-8 The duties of the director of the department of mental health, retardation, and hospitals.  The director of the department of mental health, retardation, and hospitals or his or her designated agent shall make an annual report by September 1 of each year to the governor and the general assembly on the administration of the program.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. 1992, ch. 418, § 2; P.L. 1995, ch. 370, art. 14, § 8.)



Chapter 16-21.2-9 - Permanent legislative oversight commission on substance abuse prevention.

§ 16-21.2-9 Permanent legislative oversight commission on substance abuse prevention.  There is established a permanent legislative oversight commission on substance abuse prevention whose purpose it shall be to oversee the implementation and administration of the Rhode Island Substance Abuse Prevention Act and to advise and make recommendations to the general assembly as to the adequacy and efficiency of all statutes, rules, regulations, guidelines, practices, and programs relating to substance abuse prevention. The commission shall consist of twelve (12) members: five (5) members shall be appointed by the speaker of the house of representatives from among the members of the house of representatives, not more than four (4) of whom shall be from the same political party; three (3) members shall be appointed by the president of the senate from among the members of the senate, not more than two (2) of whom shall be from the same political party; and one member (ex officio) shall be the director of the department of mental health, retardation, and hospitals and one member (ex officio) shall be the director of the department of health or designee; and a Rhode Island Substance Abuse Prevention Act task force member to be appointed by the chairperson of the commission; and a public member appointed by the chairperson of the commission. The chairperson of the commission shall be appointed by the speaker of the house of representatives. Members of the commission shall serve without compensation, except that they shall be allowed their actual and necessary expenses incurred in the performance of their duties under this section. The commission may request and shall receive from any instrumentality of the state, including the division of substance abuse of the department of mental health, retardation, and hospitals and from any municipality or any instrumentality of a municipality, any information and assistance that it deems necessary for the proper execution of its powers and duties under this section. The commission shall meet at least quarterly and shall report at least annually to the general assembly on its findings and recommendations with respect to:

(1) All existing substance abuse prevention programs;

(2) All rules, regulations, and guidelines promulgated pursuant to the Rhode Island Substance Abuse Prevention Act;

(3) Administration of the Rhode Island Substance Abuse Prevention Act; and

(4) Any other matters relating to substance abuse prevention efforts in the state.

History of Section.
(P.L. 1987, ch. 375, § 1; P.L. 1991, ch. 284, § 6; P.L. 1992, ch. 418, § 2; P.L. 1995, ch. 370, art. 14, § 8; P.L. 2001, ch. 180, § 14.)



Chapter 16-21.2-10 - Severability.

§ 16-21.2-10 Severability.  If any provisions of this chapter are declared unconstitutional, or the applicability of any provisions to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and its applicability to other persons and circumstances shall not be affected thereby.

History of Section.
(P.L. 1987, ch. 375, § 1.)



Chapter 16-21.2-11 - Devices prohibited.

§ 16-21.2-11 Devices prohibited.  (a) Any student enrolled in any secondary or elementary school shall be prohibited from carrying, possessing or using a paging device of any kind or a laser pointer of any kind on school property, except with the written consent of the principal of the school in which the student is enrolled.

(b) The penalty for violation of this section shall be the confiscation of the device.

History of Section.
(P.L. 1990, ch. 475, § 1; P.L. 1999, ch. 486, § 1.)






Chapter 16-21.3 - The Rhode Island Student Assistance Junior High/Middle School Act

Chapter 16-21.3-1 - Declaration of purpose.

§ 16-21.3-1 Declaration of purpose.  In recognition of the growing problem of substance use and abuse among youth and that the average age of onset of substance use and abuse is middle school age, the purpose of this chapter is as follows:

(1) To establish a student assistance program in every public junior high/middle school based upon the model currently operating successfully in Rhode Island high schools.

(2) The student assistance program will address the following areas:

(i) Identification and supportive services for high risk youth;

(ii) Primary prevention programming in junior high/middle schools;

(iii) Assessment and referral services for substance abuse problems;

(iv) School staff training on integration of prevention/intervention program;

(v) Parent and community programming for substance abuse prevention;

(vi) Focused prevention/support groups for high risk youth;

(vii) Development and integration of school substance abuse policy with prevention/intervention services;

(viii) To promote integration between student assistance programs and community substance abuse prevention task forces.

(3) To establish a pilot student assistance program in public elementary schools to the extent that funds are available from the junior high/middle school student assistance fund for that purpose.

(4) To establish a student assistance program in every public high school to the extent that funds are available.

History of Section.
(P.L. 1989, ch. 486, § 1; P.L. 1990, ch. 65, art. 57, § 1.)



Chapter 16-21.3-2 - Junior high/middle school student assistance program.

§ 16-21.3-2 Junior high/middle school student assistance program.  (a) The department of mental health, retardation, and hospitals shall be charged with the administration of this chapter and shall contract with appropriate substance abuse prevention/intervention agencies to provide student assistance services in junior high/middle schools.

(b) Following the first complete year of operation, school systems receiving junior high/middle school student assistance services will be required to contribute twenty percent (20%) of the costs of student assistance counselors to the service provider agency in order to continue the services.

History of Section.
(P.L. 1989, ch. 486, § 1; P.L. 1992, ch. 418, § 3; P.L. 1995, ch. 370, art. 14, § 9.)



Chapter 16-21.3-3 - Funding of junior high/middle school student assistance program.

§ 16-21.3-3 Funding of junior high/middle school student assistance program.  (a) Money to fund this program shall be raised by assessing an additional substance abuse prevention assessment of thirty dollars ($30.00) for all moving motor vehicle violations handled by the traffic tribunal including, but not limited to, those violations set forth in § 31-41.1-4, except for speeding. The money shall be deposited in a restricted purpose receipt account separate from all other accounts within the department of mental health, retardation, and hospitals. The restricted purpose receipt account shall be known as the junior high/middle school student assistance fund and the traffic tribunal shall transfer money from the junior high/middle school student assistance fund to the department of mental health, retardation, and hospitals for the administration of the Rhode Island Student Assistance Junior High/Middle School Act.

(b) The department of mental health, retardation, and hospitals may utilize up to ten percent (10%) of the sums collected from the additional penalty for the purpose of administering the program.

History of Section.
(P.L. 1989, ch. 486, § 1; P.L. 1990, ch. 65, art. 57, § 1; P.L. 1991, ch. 284, § 1; P.L. 1992, ch. 418, § 3; P.L. 1992, ch. 488, § 6; P.L. 1993, ch. 138, art. 26, § 2; P.L. 1994, ch. 70, art. 35, § 5; P.L. 1995, ch. 370, art. 14, § 9; P.L. 2001, ch. 86, § 39.)



Chapter 16-21.3-4 - The duties of the director of the department of mental health, retardation, and hospitals.

§ 16-21.3-4 The duties of the director of the department of mental health, retardation, and hospitals.  The director of the department of mental health, retardation, and hospitals or his or her designated agent shall make an annual report by September 1 of each year to the governor and general assembly on the administration of the program and shall submit to the governor and the general assembly the results of an independent evaluation of the substance abuse prevention program created in accordance with this section.

History of Section.
(P.L. 1989, ch. 486, § 1; P.L. 1992, ch. 418, § 3; P.L. 1995, ch. 370, art. 14, § 9; P.L. 2001, ch. 86, § 39.)



Chapter 16-21.3-5 - Permanent legislative oversight commission on substance abuse prevention.

§ 16-21.3-5 Permanent legislative oversight commission on substance abuse prevention.  The established permanent legislative oversight commission on substance abuse prevention shall oversee the implementation and administration of this chapter and shall advise and make recommendations to the general assembly as to the adequacy and efficiency of all statutes, rules, regulations, guidelines, practices, and programs relating to substance abuse prevention. Members of the commission shall serve without compensation, except that they shall be allowed their actual and necessary expenses incurred in the performance of their duties under this section. The commission may request and shall receive from any instrumentality of the state, including the division of substance abuse services of the department of mental health, retardation, and hospitals, and from any municipality or any instrumentality of the municipality, any information and assistance it deems necessary for the proper execution of its powers and duties under this section. The commission shall meet at least quarterly and shall report at least annually to the general assembly on its findings and recommendations with respect to: (a) all existing substance abuse prevention programs; (b) all rules, regulations, and guidelines promulgated pursuant to this chapter; (c) administration of this chapter; (d) any other matters relating to substance abuse prevention efforts in the state. The legislative oversight commission shall have the authority to designate or commit after careful evaluation unexpended funds from this chapter and chapter 21.2 of this title to appropriate substance abuse prevention programming and/or planning.

History of Section.
(P.L. 1989, ch. 486, § 1; P.L. 1992, ch. 418, § 3; P.L. 1995, ch. 370, art. 14, § 9.)






Chapter 16-21.4 - Performance-Enhancing Dietary Supplements and High School Athletes

Chapter 16-21.4-1 - Performance-enhancing dietary supplements.

§ 16-21.4-1 Performance-enhancing dietary supplements.  (a) For the purposes of this chapter "performance-enhancing dietary supplement" means a dietary supplement designed or marketed to improve athletic performance or physical development by promoting body or muscle growth, stimulating or altering the cardiovascular system or the central nervous system, altering the perception of pain, or otherwise enhancing athletic performance or physical development above levels that would be anticipated under normal conditions with appropriate nourishment;

(b) "Performance-enhancing dietary supplement" does not include a dietary supplement in which the only ingredients consist of one or more of the following:

(1) Vitamins or minerals.

(2) Authorized food additives, color additives, ingredients authorized by prior sanction, or those classified as generally recognized as safe for use in foods as defined in the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.), and accompanying federal regulations, except for caffeine in excess of 200 milligrams per serving, if these ingredients are used in a dietary supplement at the levels, and for the purposes, for which they may be used in foods.

History of Section.
(P.L. 2005, ch. 244, § 1; P.L. 2005, ch. 246, § 1.)



Chapter 16-21.4-2 - Sponsorship by or promotion of performance-enhancing dietary supplement prohibited.

§ 16-21.4-2 Sponsorship by or promotion of performance-enhancing dietary supplement prohibited.  (a) No teacher, athletic director, sports coach, or other school official or employee may knowingly sell or distribute to students or knowingly promote the use by students of any performance-enhancing dietary supplement.

(b) No high school or public or private university or college may accept any sponsorship or other payment from a performance-enhancing dietary supplement manufacturer to promote such manufacturer's performance-enhancing dietary supplement.

History of Section.
(P.L. 2005, ch. 244, § 1; P.L. 2005, ch. 246, § 1.)



Chapter 16-21.4-3 - Development of list of performance-enhancing dietary supplements.

§ 16-21.4-3 Development of list of performance-enhancing dietary supplements.  (a) The director of the department of health, in consultation with the commissioner of the state department of elementary and secondary education shall develop a list of performance-enhancing dietary supplements for the purposes of this chapter. The list shall be developed on or before January 1, 2007, and may be amended by the director of the department of health at any time. The director of the department of health shall submit the list to the director of the department of elementary and secondary education on or before January 1, 2007. Upon receipt of this list, the department of elementary and secondary education shall notify each school district that contains grades 9 to 12, inclusive, that this list has been completed and shall post the list on its website. Any amendments to this list shall be submitted to the department of elementary and secondary education no later than December 31 of the year in which the amendments are made. Upon receipt of amendments to this list, the department of elementary and secondary education shall annually notify each school district that contains grades 9 to 12, inclusive, that this list has been amended and shall post the amended list on its website.

(b) In developing this list, the director of the department of health shall refer to the existing lists of prohibited substances used by collegiate, professional, or Olympic sports organizations and shall develop the list so that it is appropriate to interscholastic sports.

History of Section.
(P.L. 2005, ch. 244, § 1; P.L. 2005, ch. 246, § 1.)



Chapter 16-21.4-4 - Education of coaches relating to performance-enhancing dietary supplements.

§ 16-21.4-4 Education of coaches relating to performance-enhancing dietary supplements.  (a) Effective September 1, 2006, each mandatory first aid course for athletic coaches required pursuant to § 16-11-1 shall include health information relating to performance-enhancing dietary supplements consistent with the purposes of this chapter.

(b) For the purposes of this section, "high school sports coach" means an employee or a volunteer who is authorized by a high school to be responsible for leading a school sports team of pupil athletes.

(c) Upon completion of this program, a high school sports coach shall be deemed to have completed the education requirement relating to this chapter for the remainder of his or her time coaching at the high school level in any school district in the state.

(d) If an existing coach is unavailable to lead his or her team, a substitute coach who does not meet the requirements of subdivision (a) may be used for no longer than one season of interscholastic competition.

History of Section.
(P.L. 2005, ch. 244, § 1; P.L. 2005, ch. 246, § 1.)






Chapter 16-21.5 - Student Interrogations

Chapter 16-21.5-1 - Legislative intent.

§ 16-21.5-1 Legislative intent.  (a) Community policing and the presence of school resource officers on school campuses serve a vital role fostering a safe learning environment for pupils, faculty and staff.

(b) In order to enable school resource officers to more effectively fulfill this role, it is the intent of the legislature to encourage them to form positive relationships with both parents and pupils who are part of the school community.

(c) It is also vitally important that parents be given meaningful opportunity to be active and informed participants in situations involving interaction with school resource officers or other members of the law enforcement community in the school setting.

(d) In furtherance of this objective, it is the intent of the legislature to increase the level of participation of parents when their minor children are being questioned by law enforcement in school or at a school-sponsored activity.

History of Section.
(P.L. 2005, ch. 409, § 1.)



Chapter 16-21.5-2 - Procedure for interrogating elementary students.

§ 16-21.5-2 Procedure for interrogating elementary students.  (a) Before making an elementary school pupil available to a law enforcement officer for the purpose of being questioned, the principal of the elementary school, or his or her designee, shall take immediate steps to obtain the oral consent of the parent or guardian of the pupil to permit the questioning.

(b) If the parent or guardian requests that the pupil not be questioned until he or she can be present, the pupil may not be made available to the law enforcement officer for questioning until the parent or guardian is present.

(c) If school officials are unable, after reasonable efforts undertaken within a period not to exceed one hour, to contact a parent or guardian in order to obtain consent pursuant to this subdivision, a school administrator, school counselor, or school teacher who is reasonably available and selected by the pupil, shall be present during the questioning.

(d) If the school administrator, school counselor, or school teacher selected by the pupil declines to be present during the questioning, the principal, or his or her designee, shall be present during the questioning.

(e) In those cases in which school officials are unable to contact the pupil's parent or guardian, after the questioning has been completed, the principal or his or her designee shall immediately notify the parent or guardian that the questioning has occurred and make the staff member who was present during the questioning available to inform the parent or guardian about questioning.

History of Section.
(P.L. 2005, ch. 409, § 1.)



Chapter 16-21.5-3 - Procedure for interrogating high school students.

§ 16-21.5-3 Procedure for interrogating high school students.  (a) Before making a high school pupil under eighteen (18) years of age available to a law enforcement officer for the purpose of questioning, the principal of the school, or his or her designee, shall inform the pupil that the pupil has the right to request that his or her parent or guardian or an adult family member, or person on the list of emergency contacts for the pupil be present during the questioning.

(b) If the person selected by the pupil cannot be made available within a reasonable period of time, not exceeding one hour, or declines to be present at the questioning, the principal or his or her designee shall inform the pupil that the pupil may select as an alternate, a school administrator, school counselor, or school teacher who is reasonably available to be present during the questioning.

(c) If the person selected by the pupil declines to be present during the questioning, the principal, or his or her designee, shall so inform the pupil and advise the pupil that the principal, or his or designee, will be present during the questioning if the pupil so requests.

(d) If the pupil exercises his or her right, pursuant to this subsection, to have one of the persons designated in paragraph (a), (b) or (c) present during the questioning, the pupil may not be made available to the law enforcement officer for questioning until that person is present.

History of Section.
(P.L. 2005, ch. 409, § 1.)



Chapter 16-21.5-4 - Student interrogations under exigent circumstances.

§ 16-21.5-4 Student interrogations under exigent circumstances.  The provisions of §§ 16-21.5-2 and 16-21.5-3 shall not apply if any of the following conditions exist:

(a) The law enforcement officer reasonably believes that, due to exigent circumstances, the inability of the officer to immediately question the pupil will materially interfere with the ability of the officer to conduct his or her investigation and any delay would significantly impede the timely apprehension of a suspect. In that case, if an elementary school pupil is being questioned, the principal or his or her designee shall be present during the questioning and shall take immediate and continuous steps to notify the parent or guardian by telephone about the questioning, and if unsuccessful in doing so before the questioning, shall take immediate steps to notify the parent or guardian about the questioning after the questioning has been completed. If a high school pupil is being questioned, the pupil shall be given the option of having the principal, or his or her designee, present during the questioning.

(b) The law enforcement officer reasonably believes that there is a substantial risk of immediate personal injury or substantial property damage. In that case, if an elementary school pupil is being questioned, the principal or his or her designee shall be present during the questioning and shall take immediate and continuous steps to notify the parent or guardian by telephone regarding the questioning, and if unsuccessful in doing so before the questioning is completed, shall take immediate steps to notify the parent or guardian regarding the questioning after it has been completed. If a high school pupil is being questioned, the pupil shall be given the option of having the principal or his or her designee present during the questioning.

(c) The minor pupil being questioned is suspected of being a victim of child abuse or neglect, and either the principal or his or her designee or the law enforcement officer has reasonable belief that the pupil would be endangered by the notification requirements of § 16-21.5-2 or § 16-21.5-3. In that case, if the pupil is an elementary school pupil, the principal of the school, or his or her designee, shall inform the pupil that the pupil has the right to select a school administrator, school counselor or school teacher who is reasonably available to be present during the questioning, as provided in paragraphs (c) and (d) of § 16-21.5-2. If the pupil is a high school pupil, the principal of the school, or his or her designee, shall inform the pupil that the pupil has the right to select another person to be present during the questioning as provided in subsection 16-21.5-3(b).

(d) In the case of an elementary school pupil, the law enforcement officer's questioning of the pupil concerns the commission of criminal activity by the person who would otherwise be present during the questioning pursuant to § 16-21.5-2. In that case, the principal of the school, or his or her designee, shall inform the pupil that the pupil has the right to select a school administrator, school counselor, or school teacher who is reasonably available to be present during the questioning as provided in subsection 16-21.5-2(c).

(2) In the case of a high school pupil, the law enforcement officer's questioning of the pupil concerns the commission of criminal activity by the person selected by the pupil pursuant to § 16-21.5-3. In that case, the principal of the school, or his or her designee, shall so inform the pupil and advise that the pupil has the right to select another person to be present during the questioning as provided in subsection 16-21.5-3(c).

(e) The pupil is on probation or parole and is being interviewed or otherwise contacted by a probation or parole officer in the normal course of duties of the probation or parole officer.

(f) Except in exigent circumstances as determined by the law enforcement officer, any questioning of a pupil by a law enforcement officer for any reason other than the ordinary, day-to-day conversation that is to be expected among members of a school community, shall take place in a private location, including, but not limited to, the principal's office, and may not take place in a classroom or hallway or other areas where pupils or others may be present.

(g) A school official present during the questioning of a pupil under this section may not disclose matters discussed with the pupil other than to the parent or guardian of the pupil, the attorney for the pupil, other school officials, or a court.

(h) Any school officer or staff member present at the questioning of the pupil by a law enforcement officer pursuant to this section is immune from civil or criminal liability arising from his or her participation during the questioning of the pupil.

(i) For the purposes of this section, "questioning" means only formal questioning in which the principal, or his or her designee, makes a pupil available to a law enforcement officer, at the request of the law enforcement officer, the principal or his or her designee, for questioning as a victim, suspect, or person with information concerning a suspected violation of a school rule that constitutes grounds for expulsion or a suspected commission of a crime. For the purposes of this section, "formal questioning" means only questioning of a pupil by a law enforcement officer that occurs on school grounds. "Formal questioning" does not include ordinary, day-to-day conversations between a pupil and a law enforcement officer.

History of Section.
(P.L. 2005, ch. 409, § 1.)



Chapter 16-21.5-5 - Definition of elementary and high school students.

§ 16-21.5-5 Definition of elementary and high school students.  For the purposes of this chapter, "elementary school pupils" are the pupils who are enrolled in kindergarten or any grades 1 to 8, inclusive. "High school pupils" are the pupils who are enrolled in any grades 9 to 12, inclusive.

History of Section.
(P.L. 2005, ch. 409, § 1.)






Chapter 16-22 - Curriculum

Chapter 16-22-2 - Civics education.

§ 16-22-2 Civics education.  The general assembly recognizes the importance of a citizenry well educated in the principles of democracy as enunciated in the constitutions of the state of Rhode Island and the United States. The general assembly directs the board of regents for elementary and secondary education to develop and adopt a set of grade level standards K-12 in civics education no later than August 31, 2007. These standards shall include, but not be limited to, the history of the state of Rhode Island, representative government, the rights and duties of actively engaged citizenship, and the principals of democracy. These civic education standards shall be used in the public schools of this state beginning in kindergarten and continuing through to and including grade 12. No private school or private instruction shall be approved for the purposes of chapter 19 of this title unless the course of study shall make provision for instruction substantially equivalent to that required by this chapter for public schools.

History of Section.
(G.L. 1909, ch. 67, § 17; P.L. 1922, ch. 2195, § 1; G.L. 1923, ch. 70, § 30; P.L. 1926, ch. 838, § 1; P.L. 1929, ch. 1400, § 1; G.L. 1938, ch. 177, § 10; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-22-2; P.L. 2005, ch. 177, § 1; P.L. 2005, ch. 180, § 1.)



Chapter 16-22-3 - Instruction in physiology and hygiene.

§ 16-22-3 Instruction in physiology and hygiene.  The school committees of the several cities and towns shall make provision for the instruction of the pupils in all schools supported wholly, or in part, by public money, in physiology and hygiene, with special reference to the effects of alcoholic liquors, stimulants, and narcotics upon the human system.

History of Section.
(G.L. 1896, ch. 60, § 7; G.L. 1909, ch. 67, § 4; G.L. 1923, ch. 70, § 17; G.L. 1938, ch. 178, § 17; G.L. 1956, § 16-22-3.)



Chapter 16-22-4 - Instruction in health and physical education.

§ 16-22-4 Instruction in health and physical education.  All children in grades one through twelve (12) attending public schools, or any other schools managed and controlled by the state, shall receive in those schools instruction in health and physical education under rules and regulations the department of elementary and secondary education may prescribe or approve during periods which shall average at least twenty (20) minutes in each school day. No private school or private instruction shall be approved by any school committee for the purposes of chapter 19 of this title as substantially equivalent to that required by law of a child attending a public school in the same city and/or town unless instruction in health and physical education similar to that required in public schools shall be given. Commencing September 1, 2012, the required health education curriculum shall be based on the health education standards of the Rhode Island Health Education Framework: Health Literacy for All Students as promulgated by the Rhode Island department of education and consistent with the mandated health instructional outcomes therein. Commencing September 1, 2012, the required physical education curriculum shall be based on the physical education standards of the Rhode Island Physical Education Framework: Supporting Physically Active Lifestyles through Quality Physical Education as promulgated by the Rhode Island department of education and consistent with the instructional outcomes therein.

History of Section.
(G.L. 1938, ch. 182, § 9; P.L. 1949, ch. 2341, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-22-4; P.L. 2008, ch. 254, § 2; P.L. 2008, ch. 463, § 2.)



Chapter 16-22-4.1 - Rhode Island healthy weight pilot program established.

§ 16-22-4.1 Rhode Island healthy weight pilot program established.  (a) The state shall establish pilot programs in communities of the several cities and towns to encourage and promote healthy weight and weight management in children. These programs shall incorporate a combination of exercise and nutrition plans that may include, but shall not be limited to, physical exercise, including walking and jogging, as well as information on healthy food choices.

(b) Funding for these pilot programs shall be acquired from federal grants and related funds allocated to the state for purposes of combating obesity, and through such additional sources as the legislature shall deem appropriate.

History of Section.
(P.L. 2007, ch. 224, § 1.)



Chapter 16-22-5 - Course in fire prevention prescribed.

§ 16-22-5 Course in fire prevention prescribed.  The department of elementary and secondary education is empowered and directed to prescribe a course of study in fire prevention for use in the public schools of the state, dealing with the protection of lives and property against loss or damage as a result of preventable fire.

History of Section.
(P.L. 1921, ch. 2025, § 1; G.L. 1923, ch. 66, § 7; G.L. 1938, ch. 177, § 7; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-22-5.)



Chapter 16-22-6 - Duty of school officials to arrange for fire prevention course.

§ 16-22-6 Duty of school officials to arrange for fire prevention course.  It shall be the duty of the department of elementary and secondary education, school superintendents, school committees, or other committees or persons having control of public schools in cities and towns to arrange for a course of study in fire prevention, and require its use in each school under its or their control or direction.

History of Section.
(P.L. 1921, ch. 2025, § 2; G.L. 1923, ch. 66, § 8; G.L. 1938, ch. 177, § 8; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-22-6.)



Chapter 16-22-8 - Foreign language courses.

§ 16-22-8 Foreign language courses.  (a) Whenever there shall be twenty (20) students who apply for a course in the Italian, Portuguese, or Spanish language in any high school of the state, the school committee of the specific city or town shall arrange a course in Italian, Portuguese, or Spanish to be conducted by a competent teacher.

(b) The board of regents for elementary and secondary education shall establish uniform criteria for the assessment of foreign language proficiency skills of students seeking academic credits that are commensurate to the competency level demonstrated in that foreign language.

History of Section.
(G.L. 1923, ch. 70, § 32; P.L. 1934, ch. 2127, § 1; G.L. 1938, ch. 178, § 32; G.L. 1956, § 16-22-8; P.L. 1960, ch. 185, § 1; P.L. 1993, ch. 201, § 1; P.L. 2001, ch. 86, § 40.)



Chapter 16-22-9 - Uniform testing.

§ 16-22-9 Uniform testing.  The commissioner of elementary and secondary education shall establish a program for uniform achievement testing of pupils in elementary and secondary schools in the state. Pupils attending public schools shall be administered tests under the supervision of the state department of elementary and secondary education in accordance with the program. Pupils attending nonpublic elementary and secondary schools approved in accordance with the provisions of the general and public laws of the state may, upon request of the nonpublic school, be administered tests under the supervision of the state department of elementary and secondary education in accordance with the programs.

History of Section.
(P.L. 1963, ch. 12, § 1; P.L. 1979, ch. 78, § 1; P.L. 1985, ch. 46, § 1.)



Chapter 16-22-10 - Voting instruction.

§ 16-22-10 Voting instruction.  The school committees of the several cities, towns, and school districts shall provide for students of the senior class in high school a course of instruction and demonstration in the operation of a voting machine, and of the manner of casting a valid ballot. The board of elections is directed to make available to each city and town school committee one voting machine per city or town to carry out the purposes of this section.

History of Section.
(P.L. 1969, ch. 139, § 1.)



Chapter 16-22-11 - Pledge of allegiance.

§ 16-22-11 Pledge of allegiance.  (a) All public schools, commencing with preprimary school through and including high school, shall commence each day with the following pledge:

"I pledge allegiance to the flag of the United States of America and to the republic for which it stands, one nation, under God, indivisible, with liberty and justice for all."

(b) Any person not wishing to participate in the "pledge of allegiance" is exempt from participation and need not participate in the pledge.

History of Section.
(P.L. 1981, ch. 282, § 1.)



Chapter 16-22-12 - Required courses on alcohol and substance abuse.

§ 16-22-12 Required courses on alcohol and substance abuse.  (a) The school committees of the several cities, towns, and school districts shall provide for the incorporation of mandatory instruction of students in grades one through twelve (12) on the effects of alcohol and substance abuse upon the human system in existing health education or other courses.

(b) The board of regents for elementary and secondary education shall institute courses of instructions for teachers in the public school system on the effects of alcohol and substance abuse.

History of Section.
(P.L. 1976, ch. 304, § 1; P.L. 1985, ch. 74, § 1; P.L. 1985, ch. 303, § 1.)



Chapter 16-22-13 - Consumer education.

§ 16-22-13 Consumer education.  The school committees of the several cities, towns, and school districts shall provide for pupils in the public schools in grades eight (8) through twelve (12) to be taught and be required to study courses which include instruction in consumer education, which may include but not necessarily be limited to installment purchasing, budgeting, comparison of prices, credit and the law, employment and income, rights and responsibilities in the marketplace, money management, and other personal finance or consumer economic topics of study approved by the department of elementary and secondary education.

History of Section.
(P.L. 1979, ch. 153, § 1.)



Chapter 16-22-14 - Suicide prevention awareness.

§ 16-22-14 Suicide prevention awareness.  (a) The department of elementary and secondary education shall develop and prescribe a suicide prevention awareness program for public school students in grades nine (9) through twelve (12). The school committees of the several cities, towns, and school districts shall provide for the incorporation of the program in existing health education courses.

(b) The board of regents for elementary and secondary education shall institute workshops to be developed and provided by the Samaritans, Inc. for those public school teachers designated to teach the suicide prevention awareness program.

History of Section.
(P.L. 1986, ch. 546, § 1.)



Chapter 16-22-15 - Cardiopulmonary resuscitation training.

§ 16-22-15 Cardiopulmonary resuscitation training.  (a) The department of elementary and secondary education shall develop and prescribe a cardiopulmonary resuscitation (CPR) training course for public school students in the state. The course shall be established in accordance with the requirements and criteria obtained from the Red Cross and/or the American Heart Association, Rhode Island Affiliate, Inc. and the director of the department of health. The department of elementary and secondary education shall promulgate course guidelines including the age or grade level of pupils required to receive cardiopulmonary resuscitation (CPR) training.

(b) The school committees of the several cities, towns, and school districts shall provide for the incorporation of the course in training in existing health education courses.

History of Section.
(P.L. 1987, ch. 62, § 1.)



Chapter 16-22-16 - Blocked air passage treatment training.

§ 16-22-16 Blocked air passage treatment training.  (a) The department of elementary and secondary education shall develop and prescribe a training course in the emergency treatment for blocked air passages. The course shall be established in accordance with criteria and requirements established by the director of the department of health. The department of elementary and secondary education shall determine the age or grade level of pupils required to receive training.

(b) The school committees of the several cities, towns, and school districts shall provide for the incorporation of the course of training in existing health education courses.

History of Section.
(P.L. 1987, ch. 62, § 1.)



Chapter 16-22-17 - AIDS education program.

§ 16-22-17 AIDS education program.  (a) The department of elementary and secondary education shall, pursuant to rules promulgated by the commissioner of elementary and secondary education and the director of the department of health, establish comprehensive AIDS (acquired immune deficiency syndrome) instruction, which shall provide students with accurate information and instruction on AIDS transmission and prevention, and which course shall also address abstinence from sexual activity as the preferred means of prevention, as a basic education program requirement.

(b) Upon written request to the school principal, a pupil not less than eighteen (18) years of age or a parent or legal guardian of a pupil less than eighteen (18) years of age, within a reasonable period of time after the request is made, shall be permitted to examine the curriculum program instruction materials at the school in which his or her child is enrolled.

(c) A parent or legal guardian may exempt his or her child from the program by written directive to the principal of the school. No child so exempted shall be penalized academically by reason of the exemption.

History of Section.
(P.L. 1987, ch. 464, § 1; P.L. 1996, ch. 400, § 1.)



Chapter 16-22-18 - Health and family life courses.

§ 16-22-18 Health and family life courses.  (a) Every secondary school teaching courses in family life or sex education within this state shall include, as part of the course instruction, abstinence from sexual activity and refraining from sexual intercourse as the preferred method of pregnancy prevention and the prevention of sexually transmitted diseases.

(b) Upon written request to the school principal, a pupil not less than eighteen (18) years of age or a parent or legal guardian of a pupil less than eighteen (18) years of age, within a reasonable period of time after the request is made, shall be permitted to examine the curriculum program instruction materials at the school in which his or her child is enrolled.

(c) A parent or legal guardian may exempt his or her child from the program by written directive to the principal of the school. No child so exempted shall be penalized academically by reason of the exemption.

History of Section.
(P.L. 1987, ch. 575, § 1; P.L. 1988, ch. 84, § 10; P.L. 1996, ch. 400, § 1.)



Chapter 16-22-19 - Electronic news or educational programming.

§ 16-22-19 Electronic news or educational programming.  Notwithstanding the provisions of § 16-38-6, all cities and towns may establish a program utilizing the display of televised commercial advertising necessarily incidental to the use and display of electronic news, internet access, or educational programming by school officials in connection with the curriculum of the public schools in the cities and towns.

History of Section.
(P.L. 1992, ch. 410, § 1; P.L. 1998, ch. 132, § 1; P.L. 2000, ch. 484, § 1.)



Chapter 16-22-20 - Animal dissection and vivisection  Right to refuse  Alternate learning project required.

§ 16-22-20 Animal dissection and vivisection  Right to refuse  Alternate learning project required.  (a) A parent(s) or legal guardian of any student in a public or nonpublic primary or secondary school may refuse to allow their child to dissect or vivisect any vertebrate or invertebrate animal, or any part of a vertebrate or invertebrate animal.

(b) A school that offers dissection or vivisection as a learning activity shall permit those students whose parent(s) or legal guardian refuse to allow them to participate to demonstrate competency through an alternative method of learning the material that would be covered in the activity. Alternative materials and methods may include but not be limited to: video tapes, models, films, books, computer programs, clay modeling or transparencies.

(c) A teacher shall not discriminate against a student for not participating in dissection or vivisection and shall not lower a grade because a student's parent or legal guardian has chosen an alternative education project.

History of Section.
(P.L. 1997, ch. 214, § 1.)



Chapter 16-22-21 - Community service learning.

§ 16-22-21 Community service learning.  (a) The legislature recognizes the importance of community service learning as a means of enhancing life in the community and as a way of enlightening young people about the needs of others. Whenever young people are led through teaching and example, the likelihood of their becoming productive citizens in society is increased a thousandfold.

(b) The department of elementary and secondary education shall encourage the establishment of community service learning programs in local school districts by developing a model program and appropriate guidelines for implementation of the model program. Any local school district may petition the commissioner of education for approval of its community service learning program, which may be used in partial fulfillment of the requirement for obtaining a high school diploma. The commissioner shall develop criteria that local school districts may use as a means of determining and recognizing community service learning activities for credit towards a high school diploma. Local school districts that elect to establish community service learning programs pursuant to this section shall submit community service learning program plans for approval by the commissioner every five (5) years.

History of Section.
(P.L. 1998, ch. 47, § 1.)



Chapter 16-22-22 - Genocide and human rights education.

§ 16-22-22 Genocide and human rights education.  The department of elementary and secondary education shall, pursuant to rules promulgated by the commissioner of elementary and secondary education, develop curricular material on genocide and human rights issues and guidelines for the teaching of that material. The material and guidelines shall include, but not be limited to: (1) the period of the transatlantic slave trades and the middle passage; (2) the great hunger period in Ireland; (3) the Armenian genocide; (4) the Holocaust; and (5) the Mussolini fascist regime and other recognized human rights violations. In formulating this program the department shall consult with practicing teachers, principals, superintendents and experts knowledgeable in genocide and human rights issues. Local school committees may incorporate the material into their elementary and secondary school curriculum.

History of Section.
(P.L. 2000, ch. 511, § 1.)



Chapter 16-22-23 - Mathematics, English/Language Arts, and Science.

§ 16-22-23 Mathematics, English/Language Arts, and Science.  (a) The board of regents for elementary and secondary education shall select and/or develop a statewide curriculum (i) in Mathematics and English/Language Arts for students in grades kindergarten (k) through twelve (12) by August 31, 2006 and (ii) in Science for students in grades kindergarten (k) through twelve (12) by August 31, 2008.

(b) The curriculum selected and/or developed by the board of regents shall:

(1) Be aligned with state standards and assessments utilized by the state department of elementary and secondary education;

(2) Contain sufficient detail to guide teachers in planning lessons aligned with state standards and assessments.

(c) By November 1, 2006, the commissioner of elementary and secondary education shall prepare an outline for development and implementation of the science curriculum utilizing appropriate groups and then shall convene a science curriculum advisory committee for the purpose of developing recommended curriculum to the board of regents for elementary and secondary education. The science advisory committee shall include teachers, representatives of teacher unions, administrators, curriculum directors, school committee members, and experts designated by the commissioner.

History of Section.
(P.L. 2004, ch. 345, § 1; P.L. 2004, ch. 398, § 1; P.L. 2006, ch. 246, art. 19, § 4.)



Chapter 16-22-24 - Dating violence education.

§ 16-22-24 Dating violence education.  (a) Each school district shall incorporate dating violence education that is age-appropriate into the annual health curriculum framework for students in grades seven (7) through twelve (12).

(1) Dating violence education shall include, but not be limited to, defining dating violence, recognizing dating violence warning signs and characteristics of healthy relationships. Additionally, students shall be provided with the school district's dating violence policy as provided in subsection 16-21-30(c).

(2) For the purposes of this section:

(i) "Dating violence" means a pattern of behavior where one person uses threats of, or actually uses, physical, sexual, verbal or emotional abuse to control his or her dating partner.

(ii) "Dating partner" means any person involved in an intimate association with another primarily characterized by the expectation of affectionate involvement whether casual, serious or long-term.

(iii) "At school" means in a classroom, on or immediately adjacent to such school premises, on a school bus or other school-related vehicle, at an official school bus stop, or at any school sponsored activity or event whether or not it is on school grounds.

(3) To assist school districts in developing a dating violence education program, the department of education shall review and approve the grade level topics relating to dating violence and healthy relationships in the "health literacy for all students: the Rhode Island health education framework."

(4) The provisions of this section shall be amended in the health education curriculum sections of the Rhode Island rules and regulations for school health programs, R16-21-SCHO, and the Rhode Island basic education program at their next revisions.

(b) Upon written request to the school principal, a parent or legal guardian of a pupil less than eighteen (18) years of age, within a reasonable period of time after the request is made, shall be permitted to examine the dating violence education program instruction materials at the school in which his or her child is enrolled.

History of Section.
(P.L. 2007, ch. 287, § 3; P.L. 2007, ch. 490, § 3.)



Chapter 16-22-25 - Lyme disease awareness and prevention program.

§ 16-22-25 Lyme disease awareness and prevention program.  The department of elementary and secondary education shall, in collaboration with the department of health, make Lyme disease awareness and prevention resources available for all public school students in the state.

History of Section.
(P.L. 2010, ch. 81, § 4; P.L. 2010, ch. 87, § 4.)






Chapter 16-22.1 - The Statewide Virtual Education Act

Chapter 16-22.1-1 - Short title.

§ 16-22.1-1 Short title.  This chapter shall be known as and may be cited as "The Rhode Island statewide virtual education act."

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-2 - Legislative findings.

§ 16-22.1-2 Legislative findings.  The legislature hereby finds and declares the following:

(1) A well-educated population benefits Rhode Island, supports its communities, enhances the standard of living for all of its citizens, increases its capacity for success, and lays the foundation for shared prosperity.

(2) Students in Rhode Island's public elementary, secondary, and postsecondary schools and institutions should be able to take advantage of as many opportunities as possible to support and extend their learning. Their learning opportunities should allow them to acquire the knowledge and technology skills that will allow them to contribute to and participate in a digital world.

(3) The number and type of virtual learning programs and courses have increased considerably, and the prevalence of virtual learning continues to grow. Virtual learning utilizes the power and scalability of technology to remove the constraints of traditional classroom learning, which can allow Rhode Island's students to access personalized learning at any time, in any place, and in ways that complement and extend traditional school settings.

(4) Public schools, school districts, and postsecondary institutions in Rhode Island should have the freedom to work with teachers, families, and students to create customizable learning opportunities that incorporate technology and reflect effective practices.

(5) The freedom that comes from technologically-supported opportunities to learn must be accompanied by a clear responsibility to ensure that such opportunities are of high quality, consistent with state standards for teaching and instruction, fulfill high school graduation requirements, reflect the principles of equity and access, and include accountability provisions that assure citizens that any investment of public tax dollars is well spent.

(6) Rhode Island is one of a few states that has not established the kind of statewide policies on virtual education that will create the optimal conditions for effective learning and instruction.

(7) The general assembly therefore finds that it is in the best interests of the people of the state of Rhode Island to enact the Rhode Island statewide virtual education act to create comprehensive regulations that will result in high quality, integrated virtual K-20 learning experiences that will engage and challenge students through structured, sustained study.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-3 - Purpose.

§ 16-22.1-3 Purpose.  The purpose of this chapter is to provide access to high quality, rigorous, and relevant online learning opportunities for all of Rhode Island's public school students and to ensure promulgation of virtual learning regulations supporting access to high quality virtual instruction consistently throughout the state.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-4 - Definitions.

§ 16-22.1-4 Definitions.  When used in this chapter, the following terms shall have the following meanings:

(1) "Board" means the Rhode Island board of regents for elementary and secondary education.

(2) "Commissioner" means the Rhode Island commissioner for elementary and secondary education.

(3) "Course" means a course of study consistent with subdivision 16-1-5(4) and that meets the requirements of the basic education program.

(4) "School district" means local education agencies in Rhode Island operated by municipalities and those entities established under §§ 16-77.2-1, 16-77.3, and 16-77.4.

(5) "Teacher of record" means the teacher responsible for content instruction and determining student grades.

(6) "Virtual course" means a course in which:

(i) Instruction and content are delivered primarily through technology, including over the Internet, via television, and through multi-media;

(ii) A student and teacher may be in physically different locations for a portion of the student's instructional period;

(iii) Most instructional activities take place in a technology-supported environment;

(iv) The technology-supported instructional activities are integral to the students' academic program;

(v) Extensive communication between a student and a teacher and among students is emphasized; and

(vi) A student is not necessarily required to be located on the physical premises of a public school.

(7) "Virtual course provider" means:

(i) A public school district or school in Rhode Island that provides virtual courses to:

(A) Students enrolled in that district or school; or

(B) Students enrolled in another school district or school;

(ii) An accredited public or private institution of higher education in Rhode Island or another state that provides virtual courses or programs to students attending public schools in Rhode Island;

(iii) A not-for-profit or for-profit organization whose work includes offering virtual courses or programs to students attending public schools in Rhode Island.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-5 - Regulations for virtual learning.

§ 16-22.1-5 Regulations for virtual learning.  With the direction and approval of the board of regents for elementary and secondary education, the commissioner for elementary and secondary education shall develop and promulgate regulations for Rhode Island school districts and other educational organizations that are using or intend to use virtual courses and other online learning opportunities with K-12 students and adult learners. The regulations shall include:

(1) Objective, standard criteria that ensures virtual courses and content for K-12 students are aligned with state content standards, meet or exceed the requirements of the state's basic education program, fulfill high school graduation requirements, and promote articulation with public higher education institutions in the state;

(2) Objective, standard criteria for school districts to use to select quality providers of virtual courses and online content, which may include local school districts, not-for-profit and for-profit postsecondary institutions, and other organizations;

(3) Objective, standard criteria that ensures teachers of virtual courses and other online learning activities are appropriately trained and qualified and meet certification requirements set forth by the commissioner of education;

(4) Objective, standard criteria that ensures that local policies shall not limit student access to quality online learning opportunities;

(5) Objective, standard criteria that school districts can use to ensure that all learners in Rhode Island have access to high quality, rigorous, and relevant virtual courses and other online learning activities;

(6) Objective, standard procedures that school districts shall use to report and verify the attendance and participation of a student enrolled in a virtual course;

(7) Standard accountability provisions that ensure school districts monitor students enrolled in virtual courses and other online learning activities and when appropriate, report on student progress and performance using grade-appropriate and content-appropriate assessments;

(8) Objective, standard criteria that ensures that RIDE participates in statewide efforts to support virtual learning education with a focus on student access to quality online learning opportunities and ensuring efficiencies gained by coordinating resources;

(9) Any other requirements or limitations for virtual courses in Rhode Island.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-6 - Oversight, quality assurance, reporting, and evaluation of virtual courses.

§ 16-22.1-6 Oversight, quality assurance, reporting, and evaluation of virtual courses.  (a) The commissioner shall utilize existing evaluation processes and protocols established through regulations adopted by the board of regents to ensure student access to quality and effective online content and instruction.

(b) Quality assurance reporting shall occur through the existing comprehensive data collection, analysis and accountability procedures at both the local and state level.

(c) The commissioner shall prepare a report each fiscal year that documents the conditions under which virtual education supports student learning in Rhode Island. The report shall include:

(1) Virtual course participation rates, with participation information disaggregated for core content areas;

(2) Expenditures related to virtual education, in aggregate and by district;

(3) The results of student assessments for students participating in virtual education in core content areas, disaggregated from overall district data; and

(4) Any other information the commissioner deems relevant.

(d) The commissioner's report shall be delivered to the speaker of the house of representatives and to the president of the senate by January 31 of each year, and the information posted for public inspection on the Rhode Island department of education's website.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)



Chapter 16-22.1-7 - Cooperation with public institutions of higher education.

§ 16-22.1-7 Cooperation with public institutions of higher education.  In partnership with the commissioner of higher education, the commissioner of elementary and secondary education shall promote access to high quality virtual courses for all public elementary, secondary, and postsecondary students.

History of Section.
(P.L. 2012, ch. 250, § 1; P.L. 2012, ch. 268, § 1.)






Chapter 16-23 - Textbooks

Chapter 16-23-1 - Changes in school books.

§ 16-23-1 Changes in school books.  A change may be made in the school books in the public schools of any city or town or regional school district by a vote of a majority of all the members of the school committee, notice of the proposed change having been given, in writing, at a previous regular meeting of the committee; provided, that no change is made in any textbook in the public schools of any city or town or regional school district more often than once in three (3) years, unless by the consent of the department of elementary and secondary education.

History of Section.
(G.L. 1896, ch. 60, § 23; G.L. 1909, ch. 67, § 13; G.L. 1923, ch. 70, § 26; G.L. 1938, ch. 178, § 26; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-23-1; P.L. 1985, ch. 311, § 1.)



Chapter 16-23-2 - Loan of textbooks.

§ 16-23-2 Loan of textbooks.  (a) The school committee of every community as it is defined in § 16-7-16 shall furnish upon request, at the expense of the community, textbooks to all students in grades K-12 in the fields of mathematics, science, modern foreign languages, English/language arts and history/social studies, appearing on the list of textbooks published by the commissioner of elementary and secondary education as provided in § 16-23-3, to all pupils of elementary and secondary school grades resident in the community, the textbooks to be loaned to the pupils free of charge, subject to any rules and regulations as to care and custody that the school committee may prescribe. For loan purposes, non-public schools may not change a textbook assignment in a field more often than once in a three (3) year period as required of public schools in accordance with the provisions of § 16-23-1. Nothing in this section shall be construed as forbidding non-public schools from requiring the use of any textbook, consistent with the provisions of this chapter, that does not adhere to said limitation, provided that the textbook is furnished to the student through a means other than the school committee of the student's city or town of residence.

(b) Every school committee shall also furnish at the expense of the community all other textbooks and school supplies used in the public schools of the community, the other textbooks and supplies to be loaned to the pupils of the public schools free of charge, subject to any rules and regulations as to care and custody that the school committee may prescribe. School books removed from school use may be distributed to pupils, and any textbook may become the property of a pupil who has completed the use of it in school, subject to rules and regulations prescribed by the school committee.

(c) Nothing in this section shall be construed to forbid requiring or accepting from a pupil a deposit of a reasonable amount of money as a guaranty for the return of school property other than the books and supplies required in this section to be loaned free of charge, provided that the school committee shall make suitable rules and regulations for the safekeeping and return of deposits; and, provided, further, that in establishing schedules for deposits, the school committee should include provision for waiver of deposit due to financial hardship.

History of Section.
(G.L. 1896, ch. 60, § 22; G.L. 1909, ch. 67, § 12; P.L. 1913, ch. 944, § 1; G.L. 1923, ch. 70, § 25; G.L. 1938, ch. 178, § 25; G.L. 1956, § 16-23-2; P.L. 1963, ch. 12, § 2; P.L. 1978, ch. 159, § 1; P.L. 2000, ch. 142, § 1; P.L. 2000, ch. 212, § 1; P.L. 2000, ch. 368, § 1; P.L. 2000, ch. 456, § 1; P.L. 2003, ch. 376, art. 9, § 11; P.L. 2008, ch. 232, § 1; P.L. 2008, ch. 323, § 1.)



Chapter 16-23-3 - Published textbook list.

§ 16-23-3 Published textbook list.  The commissioner shall publish annually a list of textbooks in use in the public schools in the fields of mathematics, science, modern foreign languages, English/language arts and history/social studies to all students in grades K-12. The list shall be published for the purpose of the loan of the textbooks to all resident pupils as provided for in § 16-23-2 and shall not include any textbooks of a sectarian nature or containing sectarian material.

History of Section.
(P.L. 1978, ch. 159, § 3; P.L. 2000, ch. 212, § 1; P.L. 2000, ch. 456, § 1; P.L. 2003, ch. 376, art. 9, § 11.)



Chapter 16-23-3.1 - Reimbursements to municipalities for costs of English/language arts and history/social studies textbooks for students in grades K-12.

§ 16-23-3.1 Reimbursements to municipalities for costs of English/language arts and history/social studies textbooks for students in grades K-12.  There is hereby established a textbook reimbursement fund for which the general assembly shall make a specific appropriation. The department of elementary and secondary education shall administer the appropriation. School districts shall submit to the department of elementary and secondary education evidence of the cost of English/language arts and/or history/social studies textbooks that the district has provided to students in grades K-12 pursuant to § 16-23-2. The costs shall be reimbursed from the textbook reimbursement fund by the department of elementary and secondary education upon presentation by a school district of the evidence of cost.

History of Section.
(P.L. 2000, ch. 212, § 2; P.L. 2000, ch. 456, § 2; P.L. 2003, ch. 376, art. 9, § 11.)



Chapter 16-23-8 - Severability.

§ 16-23-8 Severability.  If any part of this chapter is, for any reason, declared void, the invalidity shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 1986, ch. 529, § 1.)






Chapter 16-24 - Children with Disabilities

Chapter 16-24-1 - Duty of school committee to provide special education.

§ 16-24-1 Duty of school committee to provide special education.  (a) In any city or town where there is a child with a disability within the age range as designated by the regulations of the state board of regents for elementary and secondary education, who is functionally limited to such an extent that normal educational growth and development is prevented, the school committee of the city or town where the child resides shall provide the type of special education that will best satisfy the needs of the child with a disability, as recommended and approved by the state board of regents for elementary and secondary education in accordance with its regulations governing the education of children with disabilities.

(b) Notwithstanding any other federal or state law or regulation, the school committee where a parentally placed child who has or develops a disability in private school resides, shall provide the child with the same free and appropriate education as it provides to children in public schools. These children shall have the same rights and remedies in the regulations of the board of regents for elementary and secondary education governing the education of children with disabilities as children in public school relative to initially determining eligibility, implementation and/or any other rights and remedies relative to any special education services the child may be eligible or receive from the public school district.

(c) For the purpose of this statute, a parentally placed child who has or develops a disability in private school is defined as a child enrolled or placed in a private school by the unilateral decision of his or her parents and without consolation of the public school district, who either has, or at some point while at the private school is diagnosed with a learning disability. Parents who unilaterally enroll their child in a private school are required to pay the tuition costs related to the child's education that are unrelated to the child's disability, and the public school district where the child resides is responsible for payment of the services related to the child's disability as developed and determined in the child's individual education plan.

(d) For the purpose of this statute, a free and appropriate education is defined as special education services and related services that:

(i) Are provided at public expense, under public supervision and direction, and without charge;

(ii) Meet all of the standards and requirements of the state of Rhode Island department of education and requirements of the regulations of the board of regents for elementary and secondary education governing the education of children with disabilities, which shall include initial evaluation and determination procedures;

(iii) Include preschool, elementary school or secondary school education in the state; and

(iv) Are provided in conformity with an individualized education program that meets the requirements of the regulations of the board of regents for elementary and secondary education governing the education of children with disabilities.

(e) In those cases that an individual education plan has been adopted for a child and the child moves to another town or city, the plan shall remain in effect until a new plan is adopted for the child in the new town or city.

History of Section.
(P.L. 1952, ch. 2905, § 1; P.L. 1954, ch. 3368, § 1; G.L. 1956, § 16-24-1; P.L. 1996, ch. 238, § 1; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26; P.L. 2008, ch. 141, § 1; P.L. 2008, ch. 166, § 1.)



Chapter 16-24-2 - Regulations of state board.

§ 16-24-2 Regulations of state board.  It shall be the duty of the state board of regents for elementary and secondary education to set up regulations for the purpose of carrying out the intent of this chapter; and the regulations shall also be applicable in the administration of all educational programs operated and/or supported by the department of mental health, retardation, and hospitals, human services, and corrections; the department of children, youth, and families and the board of regents shall report to the attorney general for the purpose of enforcing any noncompliance with its regulations for special education. The regulations shall include:

(1) Criteria to determine who is to be included in the category of a child with a disability and all persons from the age of three (3) to twenty-one (21) years who are functionally limited to such an extent that normal educational growth and development is prevented must be included in establishing the category of a child with a disability;

(2) Minimum criteria for establishment and/or reimbursement of special facilities (such as public school classes, hospital schools, etc.) for each category of exceptionality;

(3) Standard accounting procedures including a uniform system of accounts for the determination of the cost of special education and standard reporting requirements, both subject to the prior written approval of the auditor general, and methods of reimbursement;

(4) Teacher training recommendations and minimum teacher qualifications;

(5) Transportation;

(6) Provisions permitting parents, public education agencies, certified public school teachers, support personnel, and their authorized representatives to appeal decisions made pursuant to the regulations; and

(7) Any other regulations the state board of regents deems necessary to implement this chapter.

History of Section.
(P.L. 1952, ch. 2905, § 2; P.L. 1954, ch. 3368, § 1; G.L. 1956, § 16-24-2; P.L. 1971, ch. 210, § 1; P.L. 1976, ch. 130, § 6; P.L. 1987, ch. 410, § 1; P.L. 1989, ch. 126, art. 39, § 2; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26.)



Chapter 16-24-3 - Annual census of children with disabilities.

§ 16-24-3 Annual census of children with disabilities.  The school committee of every city and town shall annually ascertain, under regulations prescribed by the state board of regents for elementary and secondary education, in cooperation with the directors of human services and mental health, retardation, and hospitals, the number of children residing in the town or city of school age who have disabilities.

History of Section.
(P.L. 1952, ch. 2905, § 3; P.L. 1955, ch. 3464, § 1; G.L. 1956, § 16-24-3; Reorg. Plan No. 1, 1970; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26.)



Chapter 16-24-4 - Transportation.

§ 16-24-4 Transportation.  The school committee of each city and town shall provide for the transportation to and from school either within the school district or in another school district of the state for any child who has a disability in accordance with the regulations of the state board of regents for elementary and secondary education.

History of Section.
(P.L. 1952, ch. 2905, § 4; P.L. 1954, ch. 3368, § 1; G.L. 1956, § 16-24-4; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26.)



Chapter 16-24-5 - Joint facilities for special instruction.

§ 16-24-5 Joint facilities for special instruction.  Wherever possible and practical two (2) or more cities or towns may organize in providing educational facilities in a district center for the children in the respective cities or towns who are in need of special care and individual instruction.

History of Section.
(P.L. 1952, ch. 2905, § 5; G.L. 1956, § 16-24-5.)



Chapter 16-24-6 - Special education fund  Allocations to communities.

§ 16-24-6 Special education fund  Allocations to communities.  (a) The state shall make available to the communities a special education fund to be appropriated annually for allocation to the communities for noncapital expenses for special education of children with disabilities in accordance with the regulations of the board of regents for elementary and secondary education. The cost of special education, including evaluation, support services, and training, including the cost of special education personnel, materials and equipment, tuition, transportation, rent, and contractual services, of the children in the program continuum placements provided under § 16-24-2 shall be paid by the state to the city or town at the same times provided in § 16-7-17 based on the financial and census data for the second school year preceding; provided, however, that the amount of the payment for special education pupils in each of the particular program placements shall not exceed one hundred and ten percent (110%) of the state median for special education pupils in that same placement. In determining the applicable state median expenditure for special education pupils for the purpose of this section, the board of regents shall under § 16-24-2 differentiate between types of program continuum placements on the basis of the amount of time a child requires special programs outside of the regular classroom to meet his or her particular needs, the ratio of personnel to pupils required for the programs, and the efficiency and economy of operating the programs. The board of regents may distribute the payments through the cooperative service arrangements provided for under chapter 3.1 of this title. The payments shall be made only after approval and certification by the board of regents that the payments are made pursuant to this section, that cost of special education has been determined and reported in accordance with the standard accounting and reporting procedures provided for in subdivision (3) of § 16-24-2, and that the program placements have met the regulations and requirements prescribed by the board of regents. The auditor general shall audit these payments and report, in writing, any exceptions to the board of regents and to the joint committee on legislative services.

(b) The commissioner of elementary and secondary education shall make a continuous evaluation of the operation of this section and at least once every three (3) years the board of regents for elementary and secondary education shall review the findings of the commissioner and shall make its recommendations in writing to the governor and to the general assembly.

(c) The general assembly shall appropriate to the board of regents for elementary and secondary education out of any money in the treasury not otherwise appropriated for each fiscal year that sum needed to carry out the purpose of this section; provided, that for each fiscal year following 1987-1988, the total appropriation for this purpose shall not be less than eight percent (8%) over the appropriation for the preceding fiscal year. For each fiscal year commencing 1992-1993, the total appropriation for this purpose shall not be less than one hundred percent (100%) of the approved special education excess expenditures. All entitlements except those in § 16-24-6.2 shall be ratably reduced if less than one hundred percent (100%) of the expenditures appropriated. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or so much of it as may be required from time to time upon receipt by the controller of properly authenticated vouchers.

(d) This chapter contemplates that expenses for special education for children with disabilities will be determined in accordance with standard accounting and reporting procedures required pursuant to § 16-24-2(3), and will be separable from expenses with respect to which state financial support is provided in § 16-7-20; the same expenses may not be counted twice, that is, once for the purpose of § 16-7-20 and again for the purpose of this chapter. The allocations herein are subject to review and adjustment by the auditor general on the basis of more accurate census or other data that may be obtained by him or her.

(e) The department of elementary and secondary education shall deduct and retain the sum of two hundred thousand dollars ($200,000) from the amount appropriated under subsection (c) of this section. This sum, which will serve as the state match to federal funds, shall be used by the department of elementary and secondary education to enter into an agreement with the division of vocational rehabilitation to procure the services of vocational rehabilitation counselors for special education students in the public schools, and the agreement shall be subject to the approval of the commissioner of elementary and secondary education.

History of Section.
(P.L. 1976, ch. 130, § 2; P.L. 1980, ch. 152, § 6; P.L. 1987, ch. 288, § 3; P.L. 1987, ch. 558, § 1; P.L. 1988, ch. 129, art. 18, § 1; P.L. 1990, ch. 65, art. 30, § 1; P.L. 1992, ch. 133, art. 43, § 3; P.L. 1993, ch. 426, § 1; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26; P.L. 2001, ch. 86, § 42.)



Chapter 16-24-7 - "Mentally retarded minors" defined.

§ 16-24-7 "Mentally retarded minors" defined.  The term "mentally retarded minors" means all children between the age of three (3) and twenty-one (21) who because of retarded intellectual development, as determined by an individual multidisciplinary evaluation, require specialized instruction appropriate to their individual capacity.

History of Section.
(P.L. 1952, ch. 2905, § 3; P.L. 1955, ch. 3464, § 1; G.L. 1956, § 16-24-7; P.L. 1976, ch. 221, § 1.)



Chapter 16-24-10 - Arrangements by cities and towns having small numbers of retarded children.

§ 16-24-10 Arrangements by cities and towns having small numbers of retarded children.  Each city and town which contains fewer than eight (8) mentally retarded minors may contract with another city or town for the education of the minors or may establish a special class pursuant to the previous provision with the consent of the board of regents for elementary and secondary education. In the event that a city or town does not establish a class for fewer than eight (8) mentally retarded minors or contract with another city or town, then the city or town shall contract with a suitable day school for instruction adapted to the mental attainments of the minors; provided that the day schools shall be subject to the regulations and supervision of the state board of regents for elementary and secondary education.

History of Section.
(P.L. 1952, ch. 2905, § 3; P.L. 1955, ch. 3464, § 1; G.L. 1956, § 16-24-10.)



Chapter 16-24-11 - Transportation for retarded children.

§ 16-24-11 Transportation for retarded children.  Transportation shall be provided for all pupils attending a special class or suitable day schools.

History of Section.
(P.L. 1952, ch. 2905, § 3; P.L. 1955, ch. 3464, § 1; G.L. 1956, § 16-24-11.)



Chapter 16-24-13 - Classes for children with disabilities in state residential facilities and institutions.

§ 16-24-13 Classes for children with disabilities in state residential facilities and institutions.  Classes for children with disabilities as described in the regulations of the state board of regents for elementary and secondary education shall be provided for those children in all the state institutions and also in state operated and state supported facilities where children with disabilities reside subject to all regulations of the state board of regents for elementary and secondary education.

History of Section.
(P.L. 1952, ch. 2905, § 3; P.L. 1955, ch. 3464, § 1; G.L. 1956, § 16-24-13; P.L. 1976, ch. 221, § 1; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26.)



Chapter 16-24-16 - Approved centers.

§ 16-24-16 Approved centers.  For the purpose of furnishing transportation and providing incidental expenses for the education of mentally retarded children under the age of eighteen (18), a center approved by the director of mental health, retardation, and hospitals shall be decreed to be a school as considered in this chapter.

History of Section.
(P.L. 1968, ch. 129, § 1; P.L. 1970, ch. 322, § 1; Reorg. Plan No. 1, 1970.)



Chapter 16-24-17 - Payment for services.

§ 16-24-17 Payment for services.  No school district shall pay to any provider of either health or educational services to children with disabilities under this title any charges in excess of the rate currently being charged by the provider to any other public or private purchaser for the basic services, including any charges for room and board, nor shall the school district pay any charges in excess of the rate currently being charged by the provider to any other public or private purchaser for any other services deemed necessary by the individual education program. The school districts may request from the provider one hundred twenty (120) days prior to the start of their fiscal year a rate for services to be rendered for the ensuing fiscal year and the providers shall not change the rates during the ensuing fiscal year.

History of Section.
(P.L. 1983, ch. 77, § 1; P.L. 1999, ch. 83, § 26; P.L. 1999, ch. 130, § 26.)



Chapter 16-24-18 - Transition from school to self-sufficient adulthood for students with disabilities.

§ 16-24-18 Transition from school to self-sufficient adulthood for students with disabilities.  (a) There is established within the department of elementary and secondary education an interagency transition council (the "transition council") composed of:

(1) The administrators or their designees of the following:

(i) Department of human services  office of rehabilitation services;

(ii) Department of behavioral healthcare, developmental disabilities and hospitals  division of developmental disabilities;

(iii) Department of behavioral healthcare, developmental disabilities and hospitals  division of behavioral healthcare;

(iv) Department of children, youth, and families;

(v) Department of elementary and secondary education  office of student, community and academic supports;

(vi) Department of elementary and secondary education  office of adult and career and technical education;

(vii) Department of labor and training  human resource investment council;

(viii) Department of health  division of community, family health, and equity; and

(2) Commissioner of higher education or his or her designee; and

(3) Two (2) young persons with disabilities, two (2) parents of young persons with disabilities, and two (2) representatives of local school districts and one transition coordinator from one of the regional educational collaboratives, appointed by the commissioner of elementary and secondary education.

(4) One representative of community-based providers of services to adults with developmental disabilities and one representative of community-based providers of adult behavioral healthcare services, appointed by the director of the department of behavioral healthcare, developmental disabilities and hospitals.

(b) The goal of the transition council is to ensure the preparedness of students with disabilities, upon leaving school, to live and work in the community.

(c) The transition council shall draft and propose periodic revisions to the cooperative agreement among the state departments and offices for the provisions of services in the transition of young persons with disabilities from school to self-sufficient adult life. The directors of the state departments and agencies shall sign the cooperative agreement and any revisions, prior to their implementation. The transition council shall oversee the implementation of the cooperative agreement. The council shall issue guidelines or instructions and recommend to the state departments and agencies appropriate directives necessary to effectuate the implementation of the cooperative agreement. The transition council shall develop joint plans for state departments and agencies and local school districts for providing transition services to assist young persons with disabilities. The transition council shall, after hearing from the public, issue an annual report to the governor, children's cabinet, and general assembly on the status of transition services and recommendations for improving opportunities for young persons with disabilities to make a successful transition from school to self-sufficient adult life.

(d) Individualized transition planning will be initiated by the school district to include the young person with a disability, guardian, general education and special education personnel as appropriate, career and technical education, and representatives of any party to the delivery and implementation of the individual plan. Transition planning will begin by age fourteen (14) or younger if determined appropriate in the individualized education program, for each eligible young person with a disability and shall be reviewed and updated annually.

(e) As used in this section:

(1) "Transition services" means a coordinated set of activities for a young person with a disability, designed within an outcome oriented process, that promotes movement from school to post-school activities including postsecondary education, vocational training, integrated employment (including supported employment), continuing and adult education, adult services, independent living, or community participation. The activities shall be based on the needs of the individual young person with a disability, taking into account the young person with a disability's preferences and interests; and shall include needed activities in the areas of:

(i) Instruction:

(ii) Community experiences;

(iii) The development of employment and other post-school adult living objectives; and

(iv) If appropriate, acquisition of daily living skills and functional vocational evaluation.

(2) "Young person(s) with a disability" means those students:

(i) Evaluated in accordance with the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., as having mental retardation, hearing impairments including deafness, speech or language impairments, visual impairments including blindness, serious emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments, specific learning disabilities, deaf-blindness, or multiple disabilities; or

(ii) Who because of those impairments needs special education and related services, and

(iii) Age fourteen (14) or younger if determined appropriate in the individualized education program.

History of Section.
(P.L. 1994, ch. 230, § 1; P.L. 1998, ch. 128, § 1; P.L. 1998, ch. 320, § 1; P.L. 2000, ch. 320, § 1; P.L. 2000, ch. 466, § 1; P.L. 2012, ch. 197, § 1; P.L. 2012, ch. 244, § 1.)






Chapter 16-24.1 - The Rhode Island Autism Spectrum Disorder Education Act

Chapter 16-24.1-1 - Short title.

§ 16-24.1-1 Short title.  This chapter shall be known and may be cited as "The Rhode Island Autism Spectrum Disorder Education Act."

History of Section.
(P.L. 2009, ch. 201, § 2.)



Chapter 16-24.1-2 - Legislative findings.

§ 16-24.1-2 Legislative findings.  It is hereby found and declared as follows:

(a) Autism is a neurobiological, developmental disorder that is defined by behavioral and development features.

(b) Autism is best characterized as a spectrum of disorders that vary in severity of symptoms, age of onset and association with other disorders (e.g. mental retardation, specific language delay, epilepsy) and are unique in their pattern of deficits and areas of relative strengths. They generally have lifelong effects on how children learn to be social beings, to care for themselves, and to participate in the community.

(c) The incidence of autism has dramatically increased. In 1992, one in ten thousand (10,000) children were diagnosed with "ASD", yet currently one in one hundred fifty (150) children have this disorder.

(d) Children and youth with Autism Spectrum Disorders (ASD) offer unique challenges to families, teachers and others who work with them, particularly with nonverbal and verbal communication and behavior problems.

(e) Medical and psychological experts still do not know the causes of "ASD", prevention of "ASD" or unified strategies dealing with children and adults afflicted with such disorder.

(f) Education, both directly of children and youth, and of parents and teachers, is currently the primary form of treatment for Autism Spectrum Disorders (ASD).

(g) The education of children and youth with ASD is accepted as a public responsibility. However, goals, methods and resources available vary greatly from school system to school system, school to school, and class to class.

(h) Education is defined as the fostering of the acquisition of skills or knowledge- including not only academic learning, but also socialization, adaptive skills, language and communication, and reduction of behavior problems to assist the child to develop independence and social responsibility.

(i) "ASD" exacts an enormous economic toll on society, including the public school system and family finances.

(j) The Autism Society of America estimates that the lifetime cost of caring for a child with autism ranges from three million five hundred thousand dollars ($3,500,000) to five million dollars ($5,000,000), and that the United States is facing almost ninety billion dollars ($90,000,000,000) annually in costs for autism.

History of Section.
(P.L. 2009, ch. 201, § 2.)



Chapter 16-24.1-3 - Legislative purpose and policy.

§ 16-24.1-3 Legislative purpose and policy.  It shall be the goal and purpose of this act to promote the early diagnosis of ASD and therapeutic strategies for treatment and assistance to individuals with autism. The state of Rhode Island must take the lead in combating the increasingly rapid problems associated with "ASD" and the current treatments and strategies. It is the intent of the legislature in enacting this chapter to reinforce screening for children who are uninsured and/or underinsured through the Rhode Island department of health with assistance from experts, service providers and parents. It is the further intent of the general assembly, subject to appropriation and/or the receipt of other resources designated for these purposes, to authorize the Rhode Island department of health to provide appropriate testing and screening models to determine a proper diagnosis of "ASD" and to create a case management system to properly catalogue such diagnosis. In addition, subject to appropriation and/or the receipt of other resources designated for these purposes, this chapter shall authorize programs of outreach, education, increased awareness and cultural competence to the statewide community.

History of Section.
(P.L. 2009, ch. 201, § 2.)



Chapter 16-24.1-4 - Implementation.

§ 16-24.1-4 Implementation.  To implement the state's autism public policies, the following steps should be taken:

(1) The department of health shall develop a coordinated plan for collecting prevalence data and reporting it;

(2) The department of human services shall continue to raise public awareness especially among families regarding the need for early intervention and how to access it;

(3) The department of human services shall continue its current practice, to raise awareness of early intervention providers and families for earlier assessment and intervention;

(4) The department of human services will increase the capacity and improve consistency of early intervention programs and providers;

(5) The department of education shall develop a "Needs Assessment Document" to perform a random sampling in the public schools to differentiate between what student needs are being met and what needs are not being met. This information will be used to identify how needs are currently being met and how that information can be used to develop a way to meet the unmet needs; identify ways the existing system could be modified to support the unmet needs;

(6) The department of education in conjunction with Rhode IslandCollege shall produce a series of instructional modules that could be embedded into existing pre-service courses in multi-disciplines; and

(7) The department of education in conjunction with Rhode Island College shall develop a continuing education certificate in autism spectrum disorders at Rhode Island College (to be offered jointly with Salve Regina University and the University of Rhode Island).

History of Section.
(P.L. 2009, ch. 201, § 2.)






Chapter 16-25 - Education of Children Who are Deaf or Blind



Chapter 16-25.1 - Braille Instruction for Blind Students

Chapter 16-25.1-1 - Definitions.

§ 16-25.1-1 Definitions.  As used in this chapter:

(1) "Blind student" means an individual who is eligible for special education services and who:

(i) Has a visual acuity of 2 0/200 or less in the better eye with correcting lenses or has a limited field of vision so that the widest diameter subtends an angular distance of no greater than twenty degrees; or

(ii) Has a medically indicated expectation of visual deterioration.

(2) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(3) "Individualized education program" means a written statement developed for a student eligible for special education services pursuant to the federal Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

History of Section.
(P.L. 1993, ch. 389, § 1.)



Chapter 16-25.1-2 - Development of program.

§ 16-25.1-2 Development of program.  In developing the individualized educational program for those students who demonstrate loss of functional vision that renders the reading of print inefficient, the presumption shall be that proficiency in Braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment performed for each visually impaired student shall include a Braille skills inventory, including a statement of strengths and deficits. Braille instruction and use shall not be required if, in the course of developing the student's individualized education program, all members of the planning and placement team concur that the student's visual impairment does not affect reading and writing performance commensurate with his or her ability. The provision of other appropriate services shall not be precluded by the use of Braille. Nothing in this section shall be construed to require the exclusive use of Braille if other special education services are appropriate to the student's educational needs.

History of Section.
(P.L. 1993, ch. 389, § 1.)



Chapter 16-25.1-3 - Sufficiency of instruction.

§ 16-25.1-3 Sufficiency of instruction.  Instruction in Braille reading and writing shall be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level. The student's individualized education program shall specify:

(1) The results obtained from the inventory required pursuant to § 16-25.1-2;

(2) How Braille shall be implemented as the primary mode for learning through integration with other classroom activities;

(3) The date on which Braille instruction shall commence;

(4) The length of the period of instruction and the frequency and duration of each instructional session;

(5) The level of competency in Braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used; and

(6) If a decision has been made pursuant to § 16-25.1-2 that Braille instruction or use is not required for the student:

(i) A statement that the decision was reached after a review of pertinent literature describing the educational benefits of Braille instruction and use; and

(ii) A specification of the evidence used to determine that the student's ability to read and write effectively without special education service is not impaired.

History of Section.
(P.L. 1993, ch. 389, § 1.)



Chapter 16-25.1-4 - Teacher certification.

§ 16-25.1-4 Teacher certification.  The board of regents for elementary and secondary education shall require teachers seeking certification to teach students who are blind or visually impaired to demonstrate competency in reading and writing Braille. The board shall adopt regulations, in accordance with the provisions of the general statutes, to establish standards for assessing competency that are consistent with the standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress.

History of Section.
(P.L. 1993, ch. 389, § 1; P.L. 1999, ch. 83, § 29; P.L. 1999, ch. 130, § 29.)






Chapter 16-25.2 - Instruction for Deaf or Hard of Hearing Students

Chapter 16-25.2-1 - Definitions.

§ 16-25.2-1 Definitions.  As used in this chapter:

(1) "American sign language" means the visual/gestural language used by deaf people in the United States and Canada, with semantic, syntactic, morphological, and phonological rules which are distinct from English.

(2) "Deaf student" means an individual who has a hearing impairment which adversely affects educational performance and which is so severe that the student is impaired in processing linguistic information through hearing, with or without amplification.

(3) "English sign" systems means sign systems developed for educational purposes, which use manual signs in English word order; sometimes with added affixes which are not present in American sign language.

(4) "Hard of hearing student" means an individual who has a hearing impairment, whether permanent or fluctuating, which adversely affects a child's educational performance but which is not included under the definition of "deaf student" in this section.

(5) "Individualized education program" means a written statement developed for a student eligible for special education services pursuant to the federal Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

(6) "Primary communication mode, style, and language" means that communication mode, style, and language which is preferred by and most effective for a particular student, as determined by appropriate language assessment undertaken by individuals proficient in the communication mode, style, or languages being assessed.

History of Section.
(P.L. 1995, ch. 161, § 1.)



Chapter 16-25.2-2 - Development of program.

§ 16-25.2-2 Development of program.  (a) In developing the individualized educational program for those students who are deaf or hard of hearing, the assessments necessary for the development of the program shall include a language assessment performed for each student to determine that student's primary communication mode, style, and language. The language assessment shall be undertaken by individuals proficient in the communication mode, style, or language(s) being assessed. The communicative social, emotional, and cultural needs and preferences of students who are deaf or hard of hearing vary widely and deserve careful consideration. The language assessment required for development of an individualized educational program shall consider the primary means of communication to which a child is accustomed, the student's ability and opportunities to communicate with others, whether hearing or not, and student and parent preferences for communication mode, style, and language. Some students who are deaf or hard of hearing use American sign language, others more effectively express and receive English or another language orally and aurally, with or without visual signs or cues. Other students may most effectively use a combination of language(s) or communication modes. In order to meet the individual needs of these students, a variety of options must be available when determining an appropriate program.

(b) In undertaking the development of an individualized educational program for students who are deaf or hard of hearing, the individualized educational program team shall consider the individual educational needs of each student including, but not limited to, each of the following factors which is appropriate for the individual student:

(1) Providing the student who is deaf or hard of hearing with administrators, teachers, teacher aids, audiologists, speech therapists, psychologists, interpreters, and other personnel who are trained to work with children who are deaf or hard of hearing and are proficient in the primary language(s) and language mode(s) of those children;

(2) Providing children who are deaf or hard of hearing with an educational environment which includes other students who are deaf or hard of hearing who are of approximately the same age and ability and with whom they can directly communicate;

(3) Providing children who are deaf or hard of hearing with opportunities to interact with adult role models who are deaf or hard of hearing;

(4) Providing children who are deaf or hard of hearing with full access to all components of the educational process, including but not limited to recess, lunch, and extracurricular activities;

(5) Teaching children who are deaf or hard of hearing in English and American sign language so that they develop an "adult" level of fluency; and

(6) That the determination of the least restrictive environment as used in state and federal law takes into consideration the unique communication needs of children who are deaf or hard of hearing as described in this chapter. Nothing in this chapter shall be construed to require a particular language, communication, or program choice for a student who is deaf or hard of hearing. Those determinations must be made through the individualized education decision making process for each student.

History of Section.
(P.L. 1995, ch. 161, § 1; P.L. 1999, ch. 83, § 30; P.L. 1999, ch. 130, § 30.)



Chapter 16-25.2-3 - Assessment.

§ 16-25.2-3 Assessment.  Individuals involved in administering assessment tools to students who are deaf or hard of hearing shall be proficient in the student's primary communication mode, style, or language as determined by a language assessment consistent with the requirements of § 16-25.2-2. All assessments shall be delivered in the student's primary communication mode, style, or language as determined by a language assessment consistent with the requirements of § 16-25.2-2, shall have been validated for the specific purposes for which they are used, and shall be appropriately normed.

History of Section.
(P.L. 1995, ch. 161, § 1.)



Chapter 16-25.2-4 - Teacher certification.

§ 16-25.2-4 Teacher certification.  The board of regents for elementary and secondary education shall require teachers seeking certification to teach students who are deaf or hard of hearing after July 3, 1995 to demonstrate competency in American sign language in addition to the English language and communication competencies already required for certification. The board shall adopt regulations, in accordance with the provisions of the general statutes, to establish standards for assessing competency which are consistent with the standards adopted by the board of examiners of interpreters for the deaf; provided, however, that the board may, through regulation, require a demonstrated level of competency less stringent than that required for interpreters. Teachers seeking certification shall be permitted to meet the requirements imposed by this section during the three (3) years of their provisional certification.

History of Section.
(P.L. 1995, ch. 161, § 1; P.L. 1999, ch. 83, § 30; P.L. 1999, ch. 130, § 30.)






Chapter 16-25.3 - School Speech and Language Pathologists

Chapter 16-25.3-1 - Statement of purpose.

§ 16-25.3-1 Statement of purpose.  To ensure proper servicing of communicatively impaired students, the general assembly recognizes that the quality and effectiveness of speech language services is affected by several factors, including but not limited to caseloads. The addition of a speech language pathologist (SLP) to an affected student's multidisciplinary team will further assist in ensuring proper referral.

History of Section.
(P.L. 1995, ch. 84, § 1.)



Chapter 16-25.3-2 - Employment of speech language pathologists.

§ 16-25.3-2 Employment of speech language pathologists.  (a) Each school district is encouraged by the general assembly to employ one full time certified speech language pathologist for every forty (40) students who receive speech language services within the age range of three (3) to twenty-one (21). In cases where the number of students receiving speech language services is above forty (40), the school district is encouraged to employ a speech language pathologist on a part time pro-rata basis.

(b) When a speech and language evaluation or the provision of speech language services are being considered or are part of the student's program the speech language pathologist shall be a member of the multidisciplinary team.

(c) In the event an individual seeks emergency certification from the department of elementary and secondary education in the area of speech language pathology, the individual must meet the following minimum requirements before the granting of emergency certification by the department of elementary and secondary education:

(1) Hold a bachelor's degree in communicative disorders from an accredited college or university;

(2) Have successfully completed no less than eighteen (18) hours of graduate credit in the area of speech language pathology.

(d) Individuals under emergency certification to conduct the business of a speech language pathologist shall be under the direct supervision of a certified speech language pathologist. At no time shall a certified speech language pathologist supervise more than one emergency certified speech language pathologist.

(e) [Deleted by P.L. 2007, ch. 73, art. 21, § 4].

(f) [Deleted by P.L. 2007, ch. 73, art. 21, § 4].

History of Section.
(P.L. 1995, ch. 84, § 1; P.L. 1999, ch. 203, § 1; P.L. 2006, ch. 246, art. 19, § 6; P.L. 2007, ch. 73, art. 21, §§ 3, 4.)



Chapter 16-25.3-3 - Regulations.

§ 16-25.3-3 Regulations.  As part of the triennial process for review of the regulations of the board of regents for elementary and secondary education governing the special education of students with disabilities, the department of elementary and secondary education shall include a review of the regulation relating to speech or language impairment, which review shall include consideration of the federal definition of speech or language impairment as well as consideration of the definitions of communication disorders and variations from the American Speech-Language-Hearing Association, as appropriate, in order to establish educationally significant standards that will assist in appropriate referral and service delivery to students.

History of Section.
(P.L. 1995, ch. 84, § 1.)



Chapter 16-25.3-4 - Continuing education units.

§ 16-25.3-4 Continuing education units.  The department of elementary and secondary education and the board of regents for elementary and secondary education shall accept American Speech-Language-Hearing Association (ASHA) accredited continuing education units (CEU's) completed by a speech-language pathologist (SLP) to fulfill continuing education requirements, in combination with or in lieu of college course credits. American Speech-Language-Hearing Association continuing education units will be reported in transcript from the ASHA Registry of Continuing Education to the office of teacher certification within the department of elementary and secondary education.

History of Section.
(P.L. 1997, ch. 304, § 1.)






Chapter 16-25.4 - American Sign Language

Chapter 16-25.4-1 - Short title.

§ 16-25.4-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island American Sign Language Instruction Act ".

History of Section.
(P.L. 1996, ch. 317, § 1.)



Chapter 16-25.4-2 - Legislative purposes.

§ 16-25.4-2 Legislative purposes.  (a) The legislature declares that:

(1) The recognition of the unique social, cultural, and linguistic heritage of a community is crucial to the respect and well-being of that community;

(2) It is crucial that children of every community receive strong language base;

(3) Over the last twenty (20) years, a significant and growing body of scientific inquiry of American Sign Language (ASL) has been undertaken with the result that ASL is a valid, formal, and natural language, the use of which is vital to the preservation of the culture and heritage of the deaf community;

(4) While the majority of members of the deaf and hard of hearing community use American Sign Language as a primary means of communication, other members of the community employ a variety of means of communication including oral-aural communication and other manually coded systems;

(5) The study and learning of American Sign Language contributes to a greater understanding of the social and cultural aspects of deafness and to the breakdown of communication barriers that have existed between people who are hearing and deaf and thus to the advancement of the state's expressed policy to encourage and enable deaf people, and other people who are disabled, to participate fully in the economic, political and social life of the state.

(b) The general assembly recognizes that American Sign Language is a fully developed, autonomous, natural language with distinct grammar, syntax, vocabulary, and cultural heritage which is used by individuals who are hearing and deaf and hard of hearing in the United States, and determines that American Sign Language shall be accorded equal status with other linguistic systems in the state's public and higher education systems.

History of Section.
(P.L. 1996, ch. 317, § 1; P.L. 1999, ch. 83, § 31; P.L. 1999, ch. 130, § 31.)



Chapter 16-25.4-3 - Development of educational curriculum.

§ 16-25.4-3 Development of educational curriculum.  The department of elementary and secondary education, in consultation with the state's school districts, two (2) consumer members of the state's deaf community to be appointed by the Rhode Island Association of the Deaf, two (2) members of the Rhode Island Association of the Deaf, or their designee to be appointed by the presiding officer, two (2) members of the Rhode Island commission on the deaf and hard of hearing or their designee to be appointed by the presiding officer, two (2) members of the American Sign Language Teachers' Association or their designee to be appointed by the presiding officer, one person with expertise in linguistics or language to be appointed by the state board of regents for elementary and secondary education and one person with expertise in linguistics or language to be appointed by the board of governors for higher education, shall develop the educational curriculum, adopt teacher qualification standards, and implement policies and procedures for the teaching of American Sign Language in the state's public elementary and secondary education system. In order to effectively communicate pursuant to this section, the state's department of elementary and secondary education shall incur all fees relating to sign language interpreters.

History of Section.
(P.L. 1996, ch. 317, § 1.)



Chapter 16-25.4-4 - Development of qualifications for instructors.

§ 16-25.4-4 Development of qualifications for instructors.  The state board of governors for higher education, in consultation with the state's public institutions of higher education, two (2) consumer members of the state's deaf community to be appointed by the Rhode Island Association of the Deaf, two (2) members of the Rhode Island Association of the Deaf or their designee to be appointed by the presiding officer, two (2) members of the Rhode Island commission on the deaf and hard of hearing or their designee to be appointed by the presiding officer, two (2) members of the American Sign Language Teachers' Association or their designee to be appointed by the presiding officer, one person with expertise in linguistics or language to be appointed by the state board of regents for elementary and secondary education and one person with expertise in linguistics or language to be appointed by the board of governors for higher education, shall adopt teacher qualification standards and develop and implement policies and procedures for offering instruction in American Sign Language in the state's system of higher education. In order to effectively communicate pursuant to this section, the state's board of governors shall incur all fees relating to sign language interpreters.

History of Section.
(P.L. 1996, ch. 317, § 1.)



Chapter 16-25.4-5 - Educational credits.

§ 16-25.4-5 Educational credits.  (a) A public elementary and secondary student may count credit for satisfactorily completing a course in American Sign Language towards the fulfillment of a foreign language requirement in the public education system under rules made by the state board of elementary and secondary education.

(b) If a course in American Sign Language is offered by a state university, college, or community college, it shall be accepted as a foreign language credit. Successful completion of any American Sign Language course in the common schools shall satisfy the foreign language entrance requirements for a state institution of higher education.

History of Section.
(P.L. 1996, ch. 317, § 1.)



Chapter 16-25.4-6 - Severability.

§ 16-25.4-6 Severability.  Nothing in this chapter shall be construed to infringe upon the ability of a state university, college, or community college to establish degree requirements including foreign language requirements. If any provisions of this chapter or of any rule, regulation, or order made under this chapter, or its application to any person or circumstances, is held invalid by a court of competent jurisdiction, the remainder of this chapter, rule, regulation, or order, and the application of the provision to other persons or circumstances, shall not be affected by this invalidity. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of this chapter and it is declared to be the legislative intent that this chapter would have been enacted if the invalid parts had not been included in it.

History of Section.
(P.L. 1996, ch. 317, § 1.)






Chapter 16-26 - School for the Deaf

Chapter 16-26-1 - Name of school.

§ 16-26-1 Name of school.  The name of the institution previously existing under the provisions of this chapter as the Rhode Island Institute for the Deaf is changed to Rhode Island School for the Deaf, and shall be known as Rhode Island School for the Deaf. Where the words "Rhode Island Institute for the Deaf" occur in any general law, public law, or resolution of the general assembly, or are used in any document, record, instrument, or proceeding authorized by any law or resolution relating to the Rhode Island Institute for the Deaf, these words shall be construed to mean the Rhode Island School for the Deaf.

History of Section.
(P.L. 1926, ch. 757, § 1; G.L. 1938, ch. 187, § 1; G.L. 1956, § 16-26-1.)



Chapter 16-26-2 - Control by board of regents for elementary and secondary education.

§ 16-26-2 Control by board of regents for elementary and secondary education.  The state board of regents for elementary and secondary education shall have supervision, administration, and control of the school for the deaf.

History of Section.
(G.L. 1938, ch. 187, § 2; P.L. 1951, ch. 2752, § 13; G.L. 1956, § 16-26-2.)



Chapter 16-26-3.1 - Board of Trustees.

§ 16-26-3.1 Board of Trustees.  (a) The powers delegated and authorized in this chapter for the board of regents for elementary and secondary education and the department of elementary and secondary education shall be in addition to those previously authorized by any other general or public law.

(b) The governance, funding, and programming of the Rhode Island School for the Deaf shall be in accordance with the rules and regulations formulated by the board of regents for elementary and secondary education pursuant to chapter 35 of title 42.

(c) The purpose of this chapter is to restructure the governance of the Rhode Island School for the Deaf.

(2) The School for the Deaf shall be operated as a local education agency and shall be governed by a board of trustees. With the exception of those powers and duties reserved to the director, the commissioner of elementary and secondary education, and the board of regents for elementary and secondary education, the board of trustees shall have the powers and duties of a school committee.

(3) The board of regents for elementary and secondary education shall appoint the members of the board of trustees from nominations made by the commissioner of elementary and secondary education. The chairperson shall also be selected in this manner. The board of regents for elementary and secondary education shall determine the qualifications and terms of office of members of the board of trustees. The board of trustees shall be comprised of nine (9) individuals, not less than five (5) of whom shall be persons who are deaf and hard of hearing. The commissioner may seek input on nominations of persons who are deaf and hard of hearing from organizations whose membership is primarily made up of deaf and hard of hearing individuals, individuals who are deaf and hard of hearing, or organizations whose purpose is advocacy for individuals who are deaf and hard of hearing, as well as from other sources. For purposes of obtaining input from diverse sources regarding suggestions for nominations for the first trustees to be nominated by the commissioner, the commissioner shall convene a public quorum to obtain broad input prior to making the initial nominations for the founding membership on the board of trustees. No person in any way employed by or doing business with the Rhode Island School for the Deaf shall serve on the board of trustees.

(4) The board of regents shall establish strategic directions for the education of deaf and hard of hearing children in the state of Rhode Island.

(5) The board of regents shall provide parameters for budget requests, recommend a budget, and participate in budget development.

(d) The commissioner of elementary and secondary education shall recommend parameters for the overall budget requests, recommend a budget, and participate in budget development.

(2) The commissioner shall approve the process for selection of a director of the school.

(e) The board of trustees shall meet monthly and serve without compensation. Seven (7) members of the board of trustees shall be required to attend teacher appeal meetings pursuant to § 16-13-4. The board of trustees shall have broad policy making authority of the operation of the school consistent with this subsection and the following powers and duties:

(1) To identify the needs of deaf and hard of hearing children in the state of Rhode Island.

(2) To develop educational policies to meet the needs of deaf and hard of hearing children served by the school for the deaf.

(3) To appoint a director of the school to serve as its chief executive officer and to approve assistant directors from nominations made by the director.

(4) To provide policy guidance and participate in budget development.

(5) To develop staffing policies which ensure that all students are taught by educators of the highest possible quality.

(f) The director shall serve at the pleasure of the board of trustees with the initial appointment to be for a period of not more than five (5) years; provided, that the term and conditions of employment are subject to the approval of the board of regents for elementary and secondary education.

(2) It is the responsibility of the director to manage and operate the school on a day to day basis. The director's responsibilities shall include the following:

(i) To be responsible for the entire care, supervision, and management of the school for the deaf.

(ii) To recommend to the board of regents educational policies to meet the needs of the deaf and hard of hearing children and to implement policies established by the board of trustees.

(iii) To present nominations to the board of trustees for assistant administrators and to appoint all other school personnel.

(iv) To provide for the evaluation of all school personnel.

(v) To establish a school based management approach for decision making for the operation of the school.

(vi) To report to the board of trustees on a regular basis the financial condition and the operation of the school, and to report annually on the educational progress of the school.

(vii) To establish appropriate advisory committees as needed to provide guidance and feedback on the operation of the school.

(viii) To make himself or herself available to the board of trustees and to attend board of trustees meetings to provide a link between the school and the board of trustees.

(g) With policy guidance from the board of trustees and extensive involvement of the administrators and faculty of the school, the director shall annually prepare a budget. The board of trustees will approve the budget and transmit it to the commissioner of elementary and secondary education. The board of regents for elementary and secondary education shall provide parameters for the overall budget request. Based on review and recommendations for the commissioner, the board of regents shall approve the total budget and incorporate it into its budget request to the governor and to the general assembly. Line item budgeting decisions shall be the responsibility of the director.

(h) Nothing in this section shall be deemed to limit or interfere with the rights of teachers and other school employees to bargain collectively pursuant to chapters 9.3 and 9.4 of title 28 or to allow the board of trustees or the director to abrogate any agreement by collective bargaining. Employees at the Rhode Island School for the Deaf shall continue to be state employees and the bargaining units which are presently established at the school shall remain intact.

History of Section.
(P.L. 1999, ch. 103, § 3; P.L. 1999, ch. 274, § 3.)



Chapter 16-26-6 - Admission of students.

§ 16-26-6 Admission of students.  The board of regents for elementary and secondary education may admit any persons in the Rhode Island School for the Deaf as provided in § 16-26-7.

History of Section.
(G.L. 1896, ch. 86, § 3; G.L. 1909, ch. 101, § 3; G.L. 1923, ch. 113, § 3; G.L. 1938, ch. 187, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-26-6.)



Chapter 16-26-7 - Persons admissible.

§ 16-26-7 Persons admissible.  (a) All children of parents, or under the control of guardians or other persons, legal residents of this state, between the ages from birth to twenty-one (21) years, whose hearing or speech, or both, are impaired as to make it impracticable for this student to make progress toward his or her educational goals by attending the public schools may attend the Rhode Island School for the Deaf, without charge, under any rules and regulations as the board of regents for elementary and secondary education may establish.

(b) Deaf persons from birth to twenty-one (21) years, who are legal residents of the state, shall be entitled to the privilege of the school without charge, and for any period of time in each individual case as may be deemed appropriate by the board of regents for elementary and secondary education; residents of other states may be admitted upon the payment of any rates of board and tuition as may be fixed by the board.

History of Section.
(G.L. 1896, ch. 86, § 4; P.L. 1896, ch. 332, § 1; G.L. 1909, ch. 101, §§ 4, 6; G.L. 1923, ch. 113, §§ 4, 6; G.L. 1938, ch. 187, § 4; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-26-7; P.L. 1999, ch. 103, § 1; P.L. 1999, ch. 274, § 1.)



Chapter 16-26-7.1 - Regional hearing impaired programs.

§ 16-26-7.1 Regional hearing impaired programs.  (a) Each city and town may contract with the Rhode Island School for the Deaf to establish and operate programs for the hearing impaired.

(b) When these programs are operated by the Rhode Island School for the Deaf, each participating city or town shall be assessed for the cost of the program in the proportion that their enrollment bears to the total enrollment in the program. The assessments shall be deposited in a restricted receipt account for the purpose of funding expenditures necessary to operate the regional program.

History of Section.
(P.L. 1986, ch. 243, § 1; P.L. 1999, ch. 103, § 1; P.L. 1999, ch. 274, § 1.)



Chapter 16-26-9 - Certificates of proficiency.

§ 16-26-9 Certificates of proficiency.  Any child having attended the school for a time or course prescribed by the board, upon leaving the school, shall be entitled to receive a certificate of his or her proficiency from the board.

History of Section.
(P.L. 1896, ch. 332, § 3; G.L. 1909, ch. 101, § 8; G.L. 1923, ch. 113, § 8; G.L. 1938, ch. 187, § 7; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-26-9.)



Chapter 16-26-10 - Annual report to general assembly.

§ 16-26-10 Annual report to general assembly.  The board of regents for elementary and secondary education shall annually in the month of January make a report to the general assembly of the state and condition of the school, and a statement of all expenses incurred for salaries, maintenance, tuition, and other items of current expense, together with an estimate of the amount of money necessary to meet the current expenses of the next year.

History of Section.
(G.L. 1896, ch. 86, § 5; G.L. 1909, ch. 101, § 5; G.L. 1923, ch. 113, § 5; G.L. 1938, ch. 187, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-26-10.)



Chapter 16-26-11 - Execution of chapter  Rules and regulations.

§ 16-26-11 Execution of chapter  Rules and regulations.  The board of regents for elementary and secondary education shall carry out the provisions of this chapter and shall make any rules and regulations governing the operation of the school that may be required.

History of Section.
(P.L. 1935, ch. 2250, § 85; G.L. 1938, ch. 187, § 8; P.L. 1951, ch. 2752, § 15; G.L. 1956, § 16-26-11.)



Chapter 16-26-12 - Other sources of funding.

§ 16-26-12 Other sources of funding.  (a) The 2009 general assembly, through the FY 2010 appropriation act, established a fee for a service program, also known as a tuition program, for the Rhode Island school for the deaf effective July 1, 2009 in accordance with the fee structure developed and implemented by the department of elementary and secondary education. Under this fee for service program, and the provisions of Rhode Island general law § 16-26-7.1 notwithstanding, districts shall be assessed tuition to cover the costs of educational services that are additional to the core deaf and hard-of-hearing education program that is provided to resident students at the Rhode Island school for the deaf.

(b) Tuition assessed at the school for the deaf to cover costs of educational services that are additional to the core deaf and hard-of-hearing education program shall be based on a graduated tuition schedule correlating to the varying needs of students. Districts shall receive three (3) times each school year, invoices summarizing the basis for the tuition charged. There shall be deducted from the final aid payment to each school district at the end of the fiscal year any amounts owed to the state for these additional educational services. All tuition paid by districts and any aid deducted for non-payment shall be deposited in a restricted receipt account and shall be exempt from the indirect cost recovery provisions of § 35-4-7.

(c) The school for the deaf is hereby authorized to rent or lease space in its school building. The school shall deposit any revenues from such agreements into a restricted receipt account, to be known as the school for the deaf rental income account, to be used for the same educational purposes that its state appropriation is used. Any such rental agreements must receive prior approval from the school's board of trustees and by the state properties committee.

History of Section.
(P.L. 2011, ch. 151, art. 10, § 5.)






Chapter 16-26.1 - Rhode Island Vision Education and Services Program

Chapter 16-26.1-1 - Name of program.

§ 16-26.1-1 Name of program.  The name of the Rhode Island program for blind and visually impaired children shall be known as the "Rhode Island Vision Education and Services Program". Where the words "Rhode Island Blind and Visually Impaired Children" occur in any general law, public law, or resolution of the general assembly, or are used in any document, record, instrument, or proceeding authorized by any law or resolution relating to the Rhode Island Blind and Visually Impaired Children, these words shall be construed to mean the Rhode Island vision education and services program.

History of Section.
(P.L. 2006, ch. 549, § 1.)



Chapter 16-26.1-2 - Advisory board.

§ 16-26.1-2 Advisory board.  (a) The powers delegated and authorized in this chapter for the board of regents for elementary and secondary education and the department of elementary and secondary education shall be in addition to those previously authorized by any other general or public law.

(b) The governance, funding, and programming of the Rhode Island Vision Education and Services Program (hereinafter referred to as RIVESP) shall be in accordance with the rules and regulations formulated by the board of regents for elementary and secondary education pursuant to chapter 35 of title 42.

(c) The board of regents for elementary and secondary education shall appoint the members of the advisory board from nominations made by the commissioner of elementary and secondary education. The chairperson shall also be selected in this manner. The board of regents for elementary and secondary education shall determine the qualifications and terms of office of members of the board of trustees. The advisory board shall be comprised of eleven (11) individuals, not less than six (6) of whom shall be persons or parents of persons who are blind and visually impaired. The commissioner may seek input on nominations of persons or parents, guardians of persons who are blind and visually impaired from organizations whose membership is primarily made up of parents of blind and visually impaired individuals, individuals who are blind and visually impaired, or organizations whose purpose is advocacy for individuals who are blind and visually impaired, as well as from other sources. For purposes of obtaining input from diverse sources regarding suggestions for nominations for the first advisory board to be nominated by the commissioner, the commissioner shall convene a public forum to obtain broad input prior to making the initial nominations for the founding membership on the advisory board. No person in any way employed by or doing business for monetary gain with the RIVESP shall be eligible for appointment to the board. The departments of education, health, human services, and the RIVESP shall serve ex-officio and be nonvoting members.

(d) The board of regents shall establish strategic directions for the education of blind and visually impaired children in the state of Rhode Island.

(e) The board of regents shall provide parameters for budget requests, recommend a budget, and participate in budget development.

(f) The commissioner of elementary and secondary education shall recommend parameters for the overall budget requests, recommend a budget, and participate in budget development.

(g) The advisory board shall meet not less than quarterly and serve without compensation. Five (5) members of the advisory board shall be required for quorums. They shall keep records of their meetings and report annually on the educational progress of the Rhode Island vision and educational services program to the commissioner, board of regents and the general assembly, and state library.

(h) The advisory board shall recommend to the RIVESP:

(1) The needs of the blind and visually impaired children in the state of Rhode Island;

(2) The educational and service policies required to meet the needs of blind and visually impaired children served by the RIVESP;

(3) Policy guidance and suggestions for budget development;

(4) Methods which ensure that all students are taught by educators of the highest possible quality;

(5) Appropriate committees and/or workgroups as needed, to provide guidance and feedback on the goals and outcomes of the RIVESP;

(6) Make themselves available to the board of regents, departments of education, health, human services and to the RIVESP in order to provide a link between these agencies. The advisory board shall utilize as a guiding document to advise policy, and annually update, the "Special House Commission to Promote and Develop a Comprehensive System of Education for Visually Impaired Children, The Final Report, November 2005"; and

(7) The educational policies to meet the needs of the blind and visually impaired children and to advise on implementation of policies established by the board of regents, and the RIVESP.

History of Section.
(P.L. 2006, ch. 549, § 1.)



Chapter 16-26.1-3 - Annual report to general assembly.

§ 16-26.1-3 Annual report to general assembly.  The board of regents for elementary and secondary education shall annually, on or before January 31st, make a report to the general assembly of the state and condition of the Rhode Island vision education and services program and a statement of all expenses incurred for salaries, maintenance, tuition, and other items of current expense, together with an estimate of the amount of money necessary to meet the current expense of the next year.

History of Section.
(P.L. 2006, ch. 549, § 1.)



Chapter 16-26.1-4 - Regional vision and education and services programs.

§ 16-26.1-4 Regional vision and education and services programs.  (a) Any city and town local educational authority may contract with RIVESP to establish and operate programs for the blind and visually impaired.

(b) When these programs are operated by the RIVESP, each participating city or town shall be assessed for the cost of the program. The assessments shall be deposited in a restricted receipt account for the purpose of funding expenditures necessary to operate the regional program.

History of Section.
(P.L. 2006, ch. 549, § 1.)



Chapter 16-26.1-5 - Control by board of regents for elementary and secondary education.

§ 16-26.1-5 Control by board of regents for elementary and secondary education.  The state board of regents for elementary and secondary education shall have supervision, administration, and control of RIVESP.

History of Section.
(P.L. 2006, ch. 549, § 1.)






Chapter 16-27 - Vocational Rehabilitation



Chapter 16-27.1 - Displaced Homemakers



Chapter 16-28 - Educational Television

Chapter 16-28-4 - Advisory commission  Appointment and qualification of members.

§ 16-28-4 Advisory commission  Appointment and qualification of members.  (a) There is created for the purposes of this chapter the Rhode Island advisory commission on public telecommunications consisting of not less than twenty-five (25) members who shall be appointed by the governor as provided in this section. The members of the commission shall serve three (3) year terms or until their successors have been appointed and duly qualified; provided, upon the initial appointment of members to the commission and upon any expansion of the membership of the commission, the governor shall appoint one third (1/3) of the members to one year terms, one third (1/3) of the members to two (2) year terms, and the remainder of the members to three (3) year terms.

(b) The governor shall appoint the chairperson of the commission who shall serve at the governor's pleasure.

(2) Appointment shall be made in February of each year by the governor.

(c) Vacancies on the commission may be filled by the governor at any time and shall be for the remainder of the unexpired term of the vacancy.

(d) The membership of the commission shall include one member of each of the counties of the state and insofar as possible be broadly representative of the different educational, cultural, professional, religious, and social interests of the state.

(e) The advisory commission, among other matters as may be appropriate, is authorized and empowered:

(1) To advise the general manager respecting his powers pursuant to § 16-61-7, if the Rhode Island public telecommunications authority has appointed a general manager; if the authority has entered into a contract or agreement with a nonprofit entity for the operation of public telecommunications functions pursuant to § 16-61-6, then the advisory committee shall advise the entity concerning educational television programming.

(2) To do any other things as may be necessary to assist the general manager in carrying out the powers expressly provided for in § 16-61-7.

(f) Additionally, the advisory commission shall:

(1) Maintain minutes of all meetings;

(2) Delineate its goals and responsibilities;

(3) Provide forums at state educational institutions on educational television;

(4) Provide for promotional activities in educational television;

(5) Have media publicity on educational television;

(6) Continue efforts to obtain funding both public and private and establishment of a transmitter needed for the operation of the station;

(7) Provide twenty-five dollars ($25.00) per meeting up to three hundred dollars ($300), annually, as compensation for public members for attendance at meetings and travel expenses;

(8) Provide a written annual report to the Rhode Island public telecommunications authority of its activities.

History of Section.
(P.L. 1955, ch. 3514, § 4; G.L. 1956, § 16-28-4; P.L. 1979, ch. 147, § 1; P.L. 1980, ch. 226, § 3; P.L. 1981, ch. 32, § 23; P.L. 1986, ch. 287, art. 8, § 2.)



Chapter 16-28-5 - Organization and functions of advisory commission  Expenses.

§ 16-28-5 Organization and functions of advisory commission  Expenses.  (a) The governor shall designate one of the members of the advisory commission as chairperson. The commission shall adopt rules for its own procedure and appoint any other officers from its members as it deems fit.

(b) The commission shall have no administrative power but shall confer at regular intervals and cooperate with, advise, and make recommendations to the board of regents for elementary and secondary education in the administration of this chapter.

(c) It shall be the duty of the board to consult with the advisory commission on matters relating to the operation of the educational television station, providing, that ultimate policy decisions shall rest with the board.

(d) The members of the commission shall serve without compensation, but shall be entitled to receive reimbursement for reasonable actual and necessary expenses incurred in performance of their duties.

History of Section.
(P.L. 1955, ch. 3514, § 4; G.L. 1956, § 16-28-5.)



Chapter 16-28-6 - Appropriations and disbursements.

§ 16-28-6 Appropriations and disbursements.  The general assembly shall annually appropriate a sum sufficient to carry out the purposes of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of a sum as may be required, from time to time, upon the receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1955, ch. 3514, § 5; G.L. 1956, § 16-28-6.)






Chapter 16-29 - Americanization Schools

Chapter 16-29-1 - Establishment of free evening schools.

§ 16-29-1 Establishment of free evening schools.  One or more public evening schools, in which attendance shall be free for persons resident in the city or town in which the school shall be located, and in which the speaking, reading, and writing of the English language shall be taught for two (2) hours on each of at least one hundred (100) nights between the first of September and the first of June in each year, shall be established and maintained by the school committee of every city or town in which twenty (20) or more persons more than sixteen (16) and less than twenty-one (21) years of age, who cannot speak, read, and write the English language, are resident; provided, that the school committee of two (2) adjoining cities or towns may unite for the purpose of establishing and maintaining jointly, at some convenient place, an evening school for persons resident in these cities or towns.

History of Section.
(P.L. 1919, ch. 1802, § 1; G.L. 1923, ch. 80, § 1; G.L. 1938, ch. 196, § 1; G.L. 1956, § 16-29-1.)



Chapter 16-29-2 - Day continuation schools.

§ 16-29-2 Day continuation schools.  The school committee of any city or town may establish and maintain one or more public day continuation schools for the teaching of the English language and American citizenship, at which any person beyond compulsory school age, resident in the city or town, may attend free of expense, or may make provisions, at the expense of the city or town, for the attendance of these persons in continuation schools in other cities or towns.

History of Section.
(P.L. 1919, ch. 1802, § 2; G.L. 1923, ch. 80, § 2; G.L. 1938, ch. 196, § 2; G.L. 1956, § 16-29-2.)



Chapter 16-29-3 - Schools in shops and factories.

§ 16-29-3 Schools in shops and factories.  For the purpose of this chapter day continuation or evening schools may be established in shops or factories; provided, that these schools are under control and supervision of the school committee.

History of Section.
(P.L. 1919, ch. 1802, § 3; G.L. 1923, ch. 80, § 3; G.L. 1938, ch. 196, § 3; G.L. 1956, § 16-29-3.)



Chapter 16-29-4 - Notice to department of schools established.

§ 16-29-4 Notice to department of schools established.  The superintendent of schools of every city or town shall annually, on or before the first day of October, notify the department of elementary and secondary education in writing of the number and location and hours of session of schools established and maintained by the school committee in compliance with the provision of § 16-29-1, and after this shall give immediate and similar notice of any school or schools subsequently established during the school year.

History of Section.
(P.L. 1919, ch. 1802, § 8; P.L. 1920, ch. 1903, § 1; G.L. 1923, ch. 80, § 8; G.L. 1938, ch. 196, § 8; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-4.)



Chapter 16-29-5 - State support of public schools.

§ 16-29-5 State support of public schools.  Public evening schools and day continuation schools established under the provisions of this chapter may, if approved by the department of elementary and secondary education, receive state support from the annual appropriations for evening schools and industrial education.

History of Section.
(P.L. 1919, ch. 1802, § 5; G.L. 1923, ch. 80, § 5; G.L. 1938, ch. 196, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-5.)



Chapter 16-29-6 - Visitation and supervision by department of elementary and secondary education.

§ 16-29-6 Visitation and supervision by department of elementary and secondary education.  The department of elementary and secondary education is authorized and empowered to provide for the visitation, inspection, and supervision of day and evening schools maintained under the provisions of this chapter, and the general assembly shall annually appropriate any sum that it may deem necessary to defray the expenses of the visitation, inspection, and supervision, for meeting any appropriation as may be provided by the federal government for similar purposes, and for the promotion of Americanization; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of this sum as may from time to time be required, upon receipt by the controller of proper vouchers approved by the department of elementary and secondary education.

History of Section.
(P.L. 1919, ch. 1802, § 6; G.L. 1923, ch. 80, § 6; P.L. 1925, ch. 580, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 196, § 6; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-6.)



Chapter 16-29-7 - Required attendance by persons over compulsory school age.

§ 16-29-7 Required attendance by persons over compulsory school age.  Every person who has completed sixteen (16) years of life and who has not completed twenty-one (21) years of life, and who cannot speak, read, and write the English language in accordance with standards approved by the department of elementary and secondary education, and who resides in a city or town in which the school committee has established a day continuation school for the teaching of the English language, or an evening school, shall attend either the day continuation school or the evening school at least two hundred (200) hours between the first day of September and the first day of June in every year until he shall have acquired reasonable facility in speaking, reading, and writing the English language in accordance with standards approved by the department of elementary and secondary education.

History of Section.
(P.L. 1919, ch. 1802, § 3; G.L. 1923, ch. 80, § 3; G.L. 1938, ch. 196, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-7.)



Chapter 16-29-8 - Private instruction in lieu of required attendance.

§ 16-29-8 Private instruction in lieu of required attendance.  Attendance in private schools or private instruction in the English language may be accepted as compliance with this chapter in lieu of attendance on public instruction only if the private instruction is approved by the school committee as substantially equivalent in content, method, and the hours of instruction to the instruction offered in public schools. Persons instructed in private schools, or receiving private instruction in accordance with the provisions of this section, shall be deemed as having acquired reasonable facility in speaking, reading, and writing the English language as provided in § 16-29-7 only after the successful passage by the person of an examination provided for by the school committee.

History of Section.
(P.L. 1919, ch. 1802, § 3; G.L. 1923, ch. 80, § 3; G.L. 1938, ch. 196, § 3; G.L. 1956, § 16-29-8.)



Chapter 16-29-9 - Penalty for failure to attend schools.

§ 16-29-9 Penalty for failure to attend schools.  Any person who has completed sixteen (16) years of life and who has not completed twenty-one (21) years of life, and who does not speak, read, and write English in accordance with standards approved by the department of elementary and secondary education, who resides in a city or town in which the school committee has made provision for the teaching of the English language in compliance with this chapter, who habitually absents himself or herself from public instruction, is sufficiently irregular to make it impossible for him or her to complete two hundred (200) hours of instruction annually within the time set by the school committee for conducting the schools, and is not attending private instruction approved by the school committee as provided in § 16-29-8, may be fined for each willful absence one dollar ($1.00) and not exceeding twenty dollars ($20.00) in the aggregate during one year or, for persistent refusal to attend the instruction, may be committed to an institution during his or her minority.

History of Section.
(P.L. 1919, ch. 1802, § 4; G.L. 1923, ch. 80, § 4; G.L. 1938, ch. 196, § 4; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-9.)



Chapter 16-29-10 - Enforcement of attendance requirement.

§ 16-29-10 Enforcement of attendance requirement.  The truant officer or truant officers appointed by the school committee in compliance with the provisions of § 16-19-3 shall, under the direction of the school committee, inquire into all cases of irregular attendance or of failure or neglect to attend upon instruction in compliance with the requirements of this chapter, and shall be authorized to make complaints in case of violation of the compulsory attendance provisions of this chapter, and to serve legal processes issued in pursuance of this chapter; provided, that no truant officer complaining under the provisions of this chapter shall be required to give surety for costs, and no officer shall become liable for any costs that may accrue on the complaint.

History of Section.
(P.L. 1919, ch. 1802, § 7; P.L. 1920, ch. 1903, § 1; G.L. 1923, ch. 80, § 7; G.L. 1938, ch. 196, § 7; G.L. 1956, § 16-29-10.)



Chapter 16-29-11 - Establishment of home and community classes.

§ 16-29-11 Establishment of home and community classes.  The general assembly shall annually appropriate any sum as it may deem necessary for the promotion of home and community classes in any city or town for instruction in the use of the English language, in the common rights and obligations of citizenship, and in the fundamental principles of the American plan of government. These classes may be established and maintained by the department of elementary and secondary education or by the school committee of any city or town, and may be held in the day or evening and, except as provided in this section, shall be open to any person over sixteen (16) years of age who cannot read, write, or speak the English language, and may be held in homes or in other suitable places approved by the school committee of the city or town or by the department of elementary and secondary education.

History of Section.
(G.L. 1923, ch. 80, § 9; P.L. 1930, ch. 1532, § 1; G.L. 1938, ch. 196, § 9; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-11.)



Chapter 16-29-12 - Teachers for home classes  Joint maintenance by two or more towns.

§ 16-29-12 Teachers for home classes  Joint maintenance by two or more towns.  When in any city or town a class of twenty (20) or more persons has been organized in accordance with the provisions of § 16-29-11, the school committee shall provide a teacher for this class, and pay the expenses of instruction from the appropriation of the city or town for the support of the public schools. The school committee of two (2) or more adjoining cities or towns may unite for the purpose of establishing and maintaining classes jointly at convenient places as provided in § 16-29-11, and may determine by agreement what part of the cost of maintenance shall be paid by each city or town.

History of Section.
(G.L. 1923, ch. 80, § 9; P.L. 1930, ch. 1532, § 1; G.L. 1938, ch. 196, § 9; G.L. 1956, § 16-29-12.)



Chapter 16-29-13 - Attendance at home classes.

§ 16-29-13 Attendance at home classes.  Attendance upon any class shall not be obligatory, but where there is a day or evening school maintained by a city or town in accordance with the provisions of this chapter, no resident of the city or town under twenty-one (21) years of age shall be allowed to attend any class except by permission of the superintendent of schools of the city or town.

History of Section.
(G.L. 1923, ch. 80, § 9; P.L. 1930, ch. 1532, § 1; G.L. 1938, ch. 196, § 9; G.L. 1956, § 16-29-13.)



Chapter 16-29-14 - State home class supervisor  Expenditures.

§ 16-29-14 State home class supervisor  Expenditures.  The department of elementary and secondary education shall appoint a home class supervisor whose duty it shall be to recruit, organize, supervise, and teach classes authorized by §§ 16-29-11 through 16-29-13, and to cooperate with the school committee of any city or town in the establishment and maintenance of the classes; and the department may fix the compensation of the supervisor within the appropriation made by § 16-29-11 to be paid from the appropriation. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment from time to time of the sum appropriated or so much of this sum as may be necessary, upon receipt of vouchers approved by the state department of elementary and secondary education.

History of Section.
(G.L. 1923, ch. 80, § 9; P.L. 1930, ch. 1532, § 1; G.L. 1938, ch. 196, § 9; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-29-14.)






Chapter 16-30 - Special Technical Institutes



Chapter 16-31 - State Colleges



Chapter 16-32 - University of Rhode Island

Chapter 16-32-1 - Change of former name.

§ 16-32-1 Change of former name.  Where in any existing law reference is made to Rhode Island State College, the term "University of Rhode Island" shall be used in lieu of this term.

History of Section.
(P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-1.)



Chapter 16-32-2 - Continuation of powers of board.

§ 16-32-2 Continuation of powers of board.  The change in name shall in no way affect the powers and duties of the board of governors for higher education defined in chapter 59 of this title; and the board of governors for higher education shall be responsible for the control, management, and operation of the University of Rhode Island in the same manner as previously it was responsible for the control, management, and operation of it under the name of Rhode Island State College.

History of Section.
(P.L. 1951, ch. 2686, § 4; G.L. 1956, § 16-32-2; P.L. 1988, ch. 84, § 53.)



Chapter 16-32-3 - Purposes of university.

§ 16-32-3 Purposes of university.  The board, as now constituted, and their successors, for the terms for which they have been or for which they hereafter may be appointed regents, shall continue to be a body politic and corporate for the purpose of continuing and maintaining the University of Rhode Island as a university where the leading object shall be, without excluding other scientific and classical studies, and including military tactics, to teach any branches of learning as are related to agriculture and the mechanic arts, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life, as provided in the act of the congress of the United States, approved July 2, 1862, entitled "An Act Donating Public Lands to the Several States and Territories Which May Provide Colleges for the Benefit of Agriculture and the Mechanic Arts," and for the purpose of continuing and maintaining an agricultural experiment station as a department of the college under and in accordance with, and to carry out the purposes of, the act of congress approved March 2, 1887, entitled "An Act to Establish Agricultural Experiment Stations in Connection with the Colleges Established in the Several States Under the Provisions of An Act Approved July 2, 1862, and of the Acts Supplementary Thereto."

History of Section.
(G.L. 1896, ch. 66, § 1; G.L. 1909, ch. 76, § 1; P.L. 1909, ch. 417, § 1; G.L. 1923, ch. 83, § 1; P.L. 1938, ch. 188, § 2; impl. am. P.L. 1939, ch. 688, § 3; P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-3.)



Chapter 16-32-4 - Location  Application of federal funds.

§ 16-32-4 Location  Application of federal funds.  The university and experiment station shall, until ordered, continue to be located in the town of South Kingstown upon the estate now occupied by them, and all money received after this under the act of congress, approved March 2, 1887, and under the act of congress approved August 30, 1890, entitled "An Act to Apply a Portion of the Proceeds of the Public Lands to the More Complete Endowment and Support of the Colleges for the Benefit of Agriculture and the Mechanic Arts, Established Under the Provisions of an Act of Congress Approved July Second, Eighteen Hundred Sixty-two," and all other money which shall be received by the state for the promotion of agriculture or the mechanic arts at land grant colleges under or by virtue of an act of congress shall, as and when received, be paid over to the treasurer of the university, to be used and applied and accounted for by the trustees and officers of the university, with the approval of the state controller, as required by the respective acts of congress under which the money is received.

History of Section.
(G.L. 1896, ch. 66, § 2; P.L. 1899, ch. 668, § 1; P.L. 1906, ch. 1353, § 1; G.L. 1909, ch. 76, § 2; P.L. 1913, ch. 960, § 1; P.L. 1915, ch. 1214, § 1; P.L. 1921, ch. 2056, § 1; G.L. 1923, ch. 83, § 2; G.L. 1938, ch. 188, § 3; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-4.)



Chapter 16-32-5 - Authority over experiment station.

§ 16-32-5 Authority over experiment station.  The board of governors for higher education shall have authority over the experiment station of the university located in the town of South Kingstown.

History of Section.
(P.L. 1935, ch. 2250, § 84; G.L. 1938, ch. 188, § 1; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-5.)



Chapter 16-32-6 - Activities of experiment station.

§ 16-32-6 Activities of experiment station.  The experiment station at the University of Rhode Island shall continue to expend sums of money received from the United States government for experimental work and agricultural extension service, and shall also continue to promote and encourage the work of farm bureaus and expend sums of money received from federal and state appropriations, subject to budgetary control provided by chapter 3 of title 35.

History of Section.
(P.L. 1935, ch. 2250, § 84; G.L. 1938, ch. 188, § 1; P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-6.)



Chapter 16-32-7 - Duties required by federal acts  Annual report to general assembly.

§ 16-32-7 Duties required by federal acts  Annual report to general assembly.  The trustees and officers of the university shall perform all the duties and make, publish, distribute, and render all bulletins and reports required by the acts of congress or by any act in amendment of these or supplementary to these; and shall also report to the general assembly annually at its January session.

History of Section.
(G.L. 1896, ch. 66, § 2; P.L. 1899, ch. 668, § 1; P.L. 1906, ch. 1353, § 1; G.L. 1909, ch. 76, § 2; P.L. 1913, ch. 960, § 1; P.L. 1915, ch. 1214, § 1; P.L. 1921, ch. 2056, § 1; G.L. 1923, ch. 83, § 2; G.L. 1938, ch. 188, § 3; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-7.)



Chapter 16-32-8 - Policy as to pharmacy college education and intervention program related to the use and misuse of medication and alcohol by the elderly.

§ 16-32-8 Policy as to pharmacy college education and intervention program related to the use and misuse of medication and alcohol by the elderly.  (a) The general assembly declares that it views with favor and approves as a matter of public policy the establishment of a college of pharmacy within the University of Rhode Island to assume the educational functions of the Rhode Island College of Pharmacy and Allied Sciences.

(b) The general assembly declares that there is a need for an education and intervention program related to the use of medication and alcohol by the elderly in elderly housing. The general assembly finds: (1) that the elderly population has the highest use of prescription medication, (2) that many elderly persons do not have an appropriate and complete understanding of their medication use and that the elderly need to improve their quality of life, maintain their ambulatory status, and identify specific medication and alcohol-related problems at an early stage.

(c) The University of Rhode Island College of Pharmacy shall initiate an on-site support program for the elderly to foster the appropriate use and to help prevent the misuse of prescription medications and alcohol by the elderly. The program shall focus on both short-term intervention and long-term support. Pharmacists trained in the area of alcohol and drug use and misuse by the elderly shall be placed at a number of selected senior housing units within the state.

History of Section.
(P.L. 1956, ch. 3644, § 1; G.L. 1956, § 16-32-8; P.L. 1988, ch. 650, § 1.)



Chapter 16-32-9 - Annual appropriations.

§ 16-32-9 Annual appropriations.  The general assembly shall annually appropriate any sum as it may deem sufficient for the purpose of defraying the expenses of the university, the appropriation to be expended under the direction of the trustees and officers of the university.

History of Section.
(G.L. 1896, ch. 66, § 2; P.L. 1899, ch. 668, § 1; P.L. 1906, ch. 1353, § 1; G.L. 1909, ch. 76, § 2; P.L. 1913, ch. 960, § 1; P.L. 1915, ch. 1214, § 1; P.L. 1921, ch. 2056, § 1; G.L. 1923, ch. 83, § 2; G.L. 1938, ch. 188, § 3; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-9.)



Chapter 16-32-10 - Award of degrees  Curriculum and government.

§ 16-32-10 Award of degrees  Curriculum and government.  The board of trustees, with the approval of the president and a committee of the faculty of the university, shall award academic degrees and diplomas and confer honors in the same manner as is customary in American colleges. It shall also be the duty of the president and a committee of the faculty, with the approval of the board of governors for higher education, to arrange courses of study conforming to all acts of Congress, and prescribe any qualifications for the admission of students and any rules of study, exercise, discipline, and government as the president and committee may deem proper.

History of Section.
(P.L. 1935, ch. 2250, § 84; G.L. 1938, ch. 188, § 1; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-10.)



Chapter 16-32-11 - Power to guarantee loans.

§ 16-32-11 Power to guarantee loans.  The board of governors for higher education is authorized and empowered to carry out the provisions of §§ 16-32-12 through 16-32-14 in regard to the guaranty of loans made to societies and students at the university.

History of Section.
(P.L. 1935, ch. 2250, § 84; G.L. 1938, ch. 188, § 1; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-11.)



Chapter 16-32-12 - Acquisition of land  Guaranty of loans to societies of students.

§ 16-32-12 Acquisition of land  Guaranty of loans to societies of students.  The board of governors for higher education is authorized and empowered on behalf of the University of Rhode Island to acquire land and also to guarantee in the name of the state approved loans made to societies of students at the university, for the purchase or construction, upon lands owned by the university, of society houses which shall serve as student dormitories. Any loans approved, upon default, shall become state obligations in the same manner as any state bond.

History of Section.
(P.L. 1922, ch. 2190, § 1; G.L. 1923, ch. 83, § 8; P.L. 1936, ch. 2295, § 1; G.L. 1938, ch. 188, § 9; impl. am. P.L. 1939, ch. 688, § 3; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-12.)



Chapter 16-32-13 - Investment of state funds in student loans.

§ 16-32-13 Investment of state funds in student loans.  Any loans made to societies of students at the university under the terms and provisions of §§ 16-32-12 and 16-32-15 shall be eligible for investment for the state investment commission of this state.

History of Section.
(P.L. 1936, ch. 2295, § 2; P.L. 1936, ch. 2379, § 1; G.L. 1938, ch. 188, § 10; impl. am. P.L. 1939, ch. 660, § 200; impl. am. P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-13; impl. am. P.L. 1958, ch. 164.)



Chapter 16-32-14 - Maximum guarantees outstanding.

§ 16-32-14 Maximum guarantees outstanding.  The amount or amounts guaranteed and the amount or amounts guaranteed under the provisions of § 16-32-12 shall not at any one time exceed in the aggregate the sum of one million two hundred thousand dollars ($1,200,000).

History of Section.
(P.L. 1922, ch. 2190, § 2; G.L. 1923, ch. 83, § 9; P.L. 1925, ch. 582, § 1; P.L. 1931, ch. 1697, § 1; P.L. 1932, ch. 1874, § 1; P.L. 1934, ch. 2128, § 1; G.L. 1938, ch. 188, § 11; G.L. 1956, § 16-32-14; P.L. 1959, ch. 129, § 1; P.L. 1966, ch. 67, § 1.)



Chapter 16-32-15 - Assumption of defaulted obligations  Lien on property.

§ 16-32-15 Assumption of defaulted obligations  Lien on property.  Whenever default is made on the part of a society in the payment of loans guaranteed under the provisions of § 16-32-12, or any part of them, the board of governors for higher education is authorized to assume the obligation and to make required payments on principal and interest from any of the appropriations available for the University of Rhode Island. In the event of a default, in cases where that board assumes the obligation of a society, the state shall have a lien subject to any mortgages or encumbrances existing at the time on any and all property of the society. The lien may be released after the reimbursement to the state of all payments made on behalf of the society, plus accrued interest.

History of Section.
(P.L. 1922, ch. 2190, § 3; G.L. 1923, ch. 83, § 10; P.L. 1936, ch. 2295, § 1; G.L. 1938, ch. 188, § 12; impl. am. P.L. 1939, ch. 688, § 3; P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-15.)



Chapter 16-32-16 - Marine biology department  Laboratory.

§ 16-32-16 Marine biology department  Laboratory.  The University of Rhode Island is authorized and empowered to establish in connection with the university a department of marine biology. The department shall establish a marine biological laboratory with suitable facilities for research on problems involving animal life in Rhode Island waters. The department shall cooperate with the department of environmental management. The department shall, as facilities permit, offer courses for the training of students planning to enter the fishing industry or to qualify for positions in federal or state fishery departments. Courses in the department of marine biology shall have the same standing as other courses at the college and shall be accepted as credits for degrees.

History of Section.
(P.L. 1936 (s.s.), ch. 2470, § 1; G.L. 1938, ch. 188, § 20; P.L. 1951, ch. 2686, § 3; G.L. 1956, § 16-32-16; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 16-32-17 - Appropriations for marine biology.

§ 16-32-17 Appropriations for marine biology.  The general assembly shall annually appropriate any sum as it may deem necessary for maintaining the department of marine biology and the marine biological laboratory; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of the sum as may from time to time be required, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1936, (s.s.), ch. 2470, § 2; G.L. 1938, ch. 188, § 21; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 16-32-17.)



Chapter 16-32-25 - Establishment of college of pharmacy fund.

§ 16-32-25 Establishment of college of pharmacy fund.  All money received pursuant to the provisions of chapter 3644 of the Public Laws of 1956 shall be deemed to be trust funds to be held by the general treasurer or by the University of Rhode Island Foundation, as provided in § 16-32-26, in a special fund the income of which shall be made available to the board of governors for higher education to be applied by it solely for use as scholarship grants in the field of pharmacy and allied sciences, in any manner and under any conditions as the board of governors for higher education may determine. The board of governors for higher education is authorized and empowered, from time to time, as occasion may require, to draw on the general treasurer or on the University of Rhode Island Foundation, for the annual income of the fund, or so much of this amount as may be necessary, to carry out this objective.

History of Section.
(P.L. 1980, ch. 395, § 5.)



Chapter 16-32-26 - Management of college of pharmacy fund.

§ 16-32-26 Management of college of pharmacy fund.  (a) The general treasurer shall have the care and management of the fund with full power to regulate the custody and safekeeping of all money and evidences of property belonging to the fund. The treasurer shall deposit, subject to his or her order, to the use of this fund, all dividends, interest, or income arising from it, in any bank or banks, trust company or trust companies, in which funds of the state may be lawfully kept. The treasurer may invest and reinvest, in his or her discretion, the money in the fund at any time and the dividends, interest, and income in any securities or investments in which the deposits in savings banks and participation deposits in banks and trust companies may be legally invested. The treasurer may change and vary the investments from time to time, and he or she may sell and dispose of any investments made, when necessary to meet the draft of the board of governors for higher education as provided in § 16-32-25.

(b) The general treasurer shall, upon the order of the governor to do so, transfer to the University of Rhode Island Foundation created by act of the general assembly at its January 1957 session all money and evidences of property comprising the fund, and then his or her duties with respect to the fund shall cease, and the foundation shall after this hold and administer the fund with all the powers and subject to all the duties imposed upon it by the act of the general assembly with respect to other funds held by the foundation; provided, that the fund shall be held by the foundation as a special fund and shall not be mingled with other funds held by the foundation, and the net income of the fund shall be devoted exclusively to the object specified in § 16-32-25.

History of Section.
(P.L. 1980, ch. 395, § 5.)



Chapter 16-32-27 - Establishment of landscaping fund.

§ 16-32-27 Establishment of landscaping fund.  All money received pursuant to the provisions of § 16-52-2(b) shall be deemed to be trust funds for the benefit of the University of Rhode Island, Rhode Island College, and the Community College of Rhode Island to be held by the general treasurer in a separate rotary fund for each institution which shall be made available to the presidents of the University of Rhode Island, Rhode Island College, or the Community College of Rhode Island to be applied solely for the purpose of improving landscaping and/or parking facilities at the respective colleges as determined by the presidents of these colleges.

History of Section.
(P.L. 1984, ch. 262, § 2.)



Chapter 16-32-28 - Management of rotary fund.

§ 16-32-28 Management of rotary fund.  The general treasurer shall have the care and management of each fund established pursuant to 16-32-27 with full power to regulate the custody and safekeeping of all money and evidences of property belonging to it. The general treasurer shall deposit, subject to his or her order, to the use of each fund, all dividends, interest, or income arising from it, in any bank or banks, trust company, or trust companies, in which funds of the state may be lawfully kept. The general treasurer may invest and reinvest in his or her discretion the money in each fund at any time and the dividends, interest, and income in any securities or investments in which the deposits in savings bank and participation deposits in banks and trust companies may be legally invested. The treasurer may change and vary investments from time to time, and he or she may sell and dispose of any investments made, when necessary to meet the draft of either the president of the University of Rhode Island, Rhode Island College, or the Community College of Rhode Island as provided in § 16-32-27.

History of Section.
(P.L. 1984, ch. 262, § 2.)



Chapter 16-32-29 - Applied engineering laboratory.

§ 16-32-29 Applied engineering laboratory.  The applied engineering laboratory building at the Kingston campus of the University of Rhode Island shall be officially named and known as the Chester H. Kirk Applied Engineering Laboratory.

History of Section.
(P.L. 1985, ch. 213, § 1.)



Chapter 16-32-30 - Geographic information system  Laboratory.

§ 16-32-30 Geographic information system  Laboratory.  The University of Rhode Island is authorized and empowered to establish in connection with the university and within the department of natural resource sciences a geographic information system laboratory with suitable facilities for developing and maintaining a level of scientific and technical expertise in the use of computer technology in the management of land related natural resources. This will include maintaining a statewide data base of land related economic, physical, cultural, and natural resources and providing for controlled access of this database to the university community, other state, municipal, and federal departments and agencies, and the general public. The university shall, to the extent that facilities are available, offer courses for the training of students and the general public in methods and applications utilizing geographic information systems and shall perform applications research projects involving this technology at this laboratory. The university shall cooperate with and provide technical assistance to the division of planning of the department of administration in the management of the statewide geographic information system and shall advise other state, municipal, and federal departments and agencies and the general public in its use.

History of Section.
(P.L. 1990, ch. 235, § 2.)



Chapter 16-32-31 - Appropriations for geographic information system laboratory.

§ 16-32-31 Appropriations for geographic information system laboratory.  The general assembly may annually appropriate any sum as it may deem necessary for maintaining the geographic information system laboratory within the department of natural resources sciences; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of the sum as may from time to time be required, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1990, ch. 235, § 2.)






Chapter 16-32.1 - The University of Rhode Island Research Foundation Act

Chapter 16-32.1-1 - Short title.

§ 16-32.1-1 Short title.  This chapter shall be known as the "University of Rhode Island Research Foundation Act."

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-2 - Creation and powers.

§ 16-32.1-2 Creation and powers.  (a) There is hereby authorized, created and established a public corporation having a legal existence distinct from the state and not constituting a department of state government, to be known as the University of Rhode Island Research Foundation, with such powers as are set forth in this chapter, for the purposes of the development of scientific research, technology, commercialization of intellectual property and such other purposes as may be necessary to develop, promote and enhance scientific research and technology at the University of Rhode Island.

(b) The research foundation is authorized, created and established for the benefit of the University of Rhode Island and shall be organized exclusively for charitable, educational and scientific purposes of the University of Rhode Island within the meaning of § 501(c)(3) of the Internal Revenue Code with the following powers and purposes:

(1) To aid and assist the University of Rhode Island in the establishment, development and fostering of scientific research and technology which will further the learning opportunities, programs, services and enterprises of the University and of the state of Rhode Island;

(2) To assist in providing research programs at the University of Rhode Island which will provide for the advancement of education and educational programs at the University of Rhode Island and which will provide for opportunities to individuals for learning and training in subjects useful to the individual and beneficial to the community;

(3) To promote, encourage and foster the education and training services, scientific investigations, technology development and technology commercialization at the University of Rhode Island;

(4) To pursue, obtain and protect intellectual property rights (including patents, trademarks, tangible materials and copyrights) in and to all valuable intellectual property flowing from or belonging to the University of Rhode Island and to administer such intellectual property in conformity with applicable state and federal laws;

(5) To carry on any other lawful purpose within the meaning of § 501(c)(3) of the Internal Revenue Code in connection with its purposes.

(c) The research foundation and its corporate existence shall continue until terminated by law or until the corporation shall cease entirely and continuously to conduct or be involved in any business or transactions in furtherance of its purposes. Upon termination of the research foundation and its corporate existence, all of its rights, assets and properties shall pass to and be vested in the board of governors for higher education for the benefit of the University of Rhode Island.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-3 - Additional powers.

§ 16-32.1-3 Additional powers.  The research foundation shall have, in addition to the powers enumerated in § 16-32.1-2, all the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter including, but not limited to, the power to:

(1) Sue and be sued, complain and defend, in its corporate name;

(2) Have a corporate seal that may be altered from time to time at its pleasure, and use the seal by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

(3) Sell, convey, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property, assets and accounts for such consideration and upon such terms and conditions as the research foundation shall determine;

(4) Make contracts, liabilities and borrow money as the research foundation may determine;

(5) Make and execute all contracts and agreements and instruments necessary or convenient in the exercise of the powers and functions of the research foundation granted by this chapter;

(6) Receive, take, hold, invest, manage, administer, control and generally care for any intellectual or personal property, which it may be given, devised or otherwise conveyed or made available to the research foundation.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-4 - Board of directors.

§ 16-32.1-4 Board of directors.  (a) The business and affairs of the research foundation shall be managed by a thirteen (13) member board of directors. The board of directors shall include four (4) ex-officio voting members:

(1) The president of the University of Rhode Island;

(2) The vice president for administration of the University of Rhode Island;

(3) The vice president for research of the University of Rhode Island; and

(4) The Chairman of the Board of Governors or his or her designee. The remaining nine (9) members of the board of directors shall be appointed by the President of the University of Rhode Island and serve an initial term as follows: one-third (1/3) of the directors serving a one year term; one-third (1/3) of the directors serving a two (2) year term, and one-third (1/3) of the directors serving a three (3) year term.

(b) Thereafter, at each annual meeting, as vacancies on the board occur from expiration of term, the board shall elect members of the board who shall serve for a three (3) year term. Vacancies other than from expiration of term may be filled by the remaining members of the board at a special meeting called for that purpose. An outgoing director shall not be permitted to vote on his or her successor.

(c) Each director, other than ex-officio directors, shall hold office for the term for which elected and until a successor is elected and may be re-elected to two (2) additional three (3) year terms.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-5 - Meetings of the board of directors.

§ 16-32.1-5 Meetings of the board of directors.  The first meeting of the board of directors shall be called by notice signed by one or more members of the board of directors stating the time, place and purpose of the meeting, and mailed to each director at his/her usual place of residence at least five (5) days before the day appointed for the meeting; provided, however, that the first meeting of the board of directors may be held by agreement in writing of all such board of directors without such notice. At the first meeting the board of directors shall organize the research foundation by adopting such bylaws, rules and regulations as they shall deem necessary for the election of officers, the admission of new members, the management and safekeeping of the foundation's property, and generally for conducting its affairs and carrying out of the purposes of its organization, by electing the executive board and such other officers as the bylaws of the research foundation shall provide, and by taking such other action as they may deem appropriate in the premises.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-6 - Use of university name.

§ 16-32.1-6 Use of university name.  (a) The research foundation may use, in connection with its lawful business and activities, the name of the University of Rhode Island and University of Rhode Island's logo, informal seal and other symbols and marks of the University of Rhode Island upon prior written approval from the President of the University of Rhode Island.

(b) The research foundation will not authorize the use of the University of Rhode Island name or symbols to any person or entity without the written approval of the president of the University of Rhode Island.

(c) The research foundation shall cease using the University of Rhode Island name and symbols upon notice to cease such use from the president of the University of Rhode Island, in which event, the research foundation shall cease such use immediately and will have ninety (90) days to bring such use to full closure.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-7 - Exemption from taxation.

§ 16-32.1-7 Exemption from taxation.  The research foundation, its franchise, income and all of its intellectual and personal assets, where-so-ever situated, shall be exempt from all taxation by the state and any agency thereof and any municipal corporation therein.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-8 - Annual report and audit.

§ 16-32.1-8 Annual report and audit.  The research foundation shall submit to the board of governors for higher education an audited report of its activities for the preceding fiscal year. The report shall set forth a complete operating and financial statement covering the research foundation operations during the preceding fiscal year. The research foundation shall cause an independent audit of its books and accounts to be made at least once each fiscal year.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-9 - Chapter controlling over inconsistent provisions.

§ 16-32.1-9 Chapter controlling over inconsistent provisions.  Insofar as the provisions of this chapter are inconsistent with the provisions of any other law or ordinance, general, special or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-10 - Construction with other statutes.

§ 16-32.1-10 Construction with other statutes.  Nothing in this chapter shall restrict or limit the powers of the research foundation arising under any laws of this state. This chapter shall be construed to provide a complete additional and alternative method for doing the things authorized by this chapter and shall be regarded as supplemental and in addition to the powers conferred by other laws. Provided, however, that nothing contained in this chapter shall be construed to limit, restrict or modify the existing property rights and interests of the board of governors for higher education as set forth in chapter 59, title 16 of the Rhode Island general laws.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-11 - Liberal construction.

§ 16-32.1-11 Liberal construction.  This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.

History of Section.
(P.L. 2007, ch. 232, § 1.)



Chapter 16-32.1-12 - Severability.

§ 16-32.1-12 Severability.  If any clause, sentence, paragraph, section or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair or invalidate the remainder of this chapter, but shall be confined in its operation to the clause, sentence, paragraph, section or part directly involved in the controversy in which that judgment shall have been rendered.

History of Section.
(P.L. 2007, ch. 232, § 1.)






Chapter 16-33 - Rhode Island College

Chapter 16-33-1 - Management by board of governors for higher education.

§ 16-33-1 Management by board of governors for higher education.  The Rhode Island College shall be under the management of the board of governors for higher education as provided by chapter 59 of this title.

History of Section.
(G.L. 1896, ch. 63, § 1; G.L. 1909, ch. 71, § 1; G.L. 1923, ch. 74, § 1; G.L. 1938, ch. 188, § 13; impl. am. P.L. 1939, ch. 688, § 3; G.L. 1956, § 16-33-1; impl. am. P.L. 1959, ch. 44, § 3; P.L. 1988, ch. 84, § 55.)



Chapter 16-33-2 - Powers over college  Purposes of college.

§ 16-33-2 Powers over college  Purposes of college.  The board of governors for higher education shall be responsible for the control, management, and operation of Rhode Island College in the same manner as prior to July 1, 1960, the board of trustees for state colleges had been responsible for the control, management, and operation of the institution under the name of Rhode Island College of Education, and shall continue to exercise the powers previously conferred upon the trustees of Rhode Island Normal School, and any further powers, including the power to confer degrees, as shall be necessary for the continuance and maintenance of the Rhode Island College as a college the chief purpose of which shall be the preparation of teachers, principals, supervisors, and superintendents for service in the public schools of Rhode Island. The board of governors for higher education is authorized to extend the scope of the educational interests of Rhode Island College to include, in addition to and without in any way limiting its educational programs related to the educational preparation of teachers for the schools of the state, general education through degree programs in the liberal arts and sciences.

History of Section.
(P.L. 1920, ch. 1869, § 2; G.L. 1923, ch. 74, § 2; G.L. 1938, ch. 188, § 14; impl. am. P.L. 1939, ch. 688, § 3; G.L. 1956, § 16-33-2; P.L. 1959, ch. 44, §§ 1, 4.)



Chapter 16-33-4 - Students paying tuition.

§ 16-33-4 Students paying tuition.  The board of governors for higher education may admit to the classes of the college persons not intending to teach in the public schools of the state upon the payment by them of any tuition fees as may be determined by the board. The board shall make, each term, a return to the general treasurer of all money received by it in pursuance of this authority.

History of Section.
(P.L. 1901, ch. 861, §§ 1, 2; G.L. 1909, ch. 71, § 3; G.L. 1923, ch. 74, § 4; G.L. 1938, ch. 188, § 16; impl. am. P.L. 1939, ch. 688, § 3; G.L. 1956, § 16-33-4.)



Chapter 16-33-6 - Award of degrees  Curriculum and government.

§ 16-33-6 Award of degrees  Curriculum and government.  The board of governors for higher education, with the approval of the president and a committee of the faculty of Rhode Island College, shall award academic degrees and diplomas and confer honors in the same manner as is customary in American colleges. It shall also be the duty of the president and a committee of the faculty, with the approval of the board of governors for higher education, to arrange courses of study, prescribe any qualifications for the admission of students and any rules of study, exercise, discipline, and government as the president and committee may deem proper.

History of Section.
(P.L. 1935, ch. 2250, § 84; G.L. 1938, ch. 188, § 1; impl. am. P.L. 1939, ch. 688, § 3; G.L. 1956, § 16-33-6; impl. am. P.L. 1959, ch. 44, § 3.)



Chapter 16-33-7 - Diploma on graduation.

§ 16-33-7 Diploma on graduation.  Persons who shall have passed the regular course of studies at Rhode Island College shall, on the written recommendation of the president, receive a diploma issued by the board of governors for higher education.

History of Section.
(G.L. 1896, ch. 63, § 3; P.L. 1900, ch. 779, § 1; G.L. 1909, ch. 71, § 4; G.L. 1923, ch. 74, § 5; G.L. 1938, ch. 188, § 17; impl. am. P.L. 1939, ch. 688, § 3; G.L. 1956, § 16-33-7; impl. am. P.L. 1959, ch. 44, § 3.)



Chapter 16-33-8 - Appropriations and disbursements.

§ 16-33-8 Appropriations and disbursements.  (a) The general assembly shall annually appropriate any sum as it may deem necessary for the maintenance and support of the Rhode Island College.

(b) The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum upon receipt by the controller of vouchers approved by the board of governors for higher education.

History of Section.
(G.L. 1909, ch. 71, § 8; P.L. 1910, ch. 566, § 1; G.L. 1923, ch. 74, § 9; P.L. 1925, ch. 600, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 188, § 19; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1939, ch. 688, §§ 3, 5; G.L. 1956, § 16-33-8; impl. am. P.L. 1959, ch. 44, § 3.)



Chapter 16-33-9 - Assent to federal provisions for college housing.

§ 16-33-9 Assent to federal provisions for college housing.  All proceeds of the loan or loans received by the board of governors for higher education for the construction of housing facilities for the Rhode Island College shall be paid to the general treasurer of the state and deposited by the treasurer in a separate fund to be known as the "Rhode Island College housing loan fund."

History of Section.
(P.L. 1958, ch. 203, § 1; impl. am. P.L. 1959, ch. 44, § 3; P.L. 1996, ch. 404, § 18.)



Chapter 16-33-10 - Statutory references  Former name.

§ 16-33-10 Statutory references  Former name.  Where in any existing law reference is made to Rhode Island College of Education, and where in existing law the term "college" or "said college," as variously used, refers to Rhode Island College of Education, the reference and the term shall be deemed to refer to Rhode Island College.

History of Section.
(P.L. 1959, ch. 44, § 3; P.L. 2001, ch. 86, § 43.)






Chapter 16-33.1 - Community College of Rhode Island

Chapter 16-33.1-1 - Management by board of governors for higher education.

§ 16-33.1-1 Management by board of governors for higher education.  The Community College of Rhode Island shall be under the management of the board of governors for higher education as provided by chapter 59 of this title.

History of Section.
(P.L. 1968, ch. 180, § 1; P.L. 1981, ch. 24, § 1; P.L. 1988, ch. 84, § 56.)



Chapter 16-33.1-2 - Purposes of community college.

§ 16-33.1-2 Purposes of community college.  The governors, as now constituted, and their successors, for the terms for which they have been or for which they hereafter may be appointed trustees, shall continue to be a body politic and corporate for the purpose of continuing and maintaining the Community College of Rhode Island as a junior college and a workforce development center, the chief purpose of which shall be to offer all students the opportunity to acquire the knowledge and skills necessary for intellectual, professional and personal growth by providing an array of academic, career and lifelong learning programs, while contributing to Rhode Island's economic development and the needs of the region's workforce.

History of Section.
(P.L. 1968, ch. 180, § 1; P.L. 1981, ch. 24, § 1; P.L. 2010, ch. 99, § 1; P.L. 2010, ch. 104, § 1.)



Chapter 16-33.1-3 - Award of degrees  Curriculum and government.

§ 16-33.1-3 Award of degrees  Curriculum and government.  The board of governors, with the approval of the president and a committee of the faculty of the community college, shall award associate degrees, certificates, and diplomas and confer honors in the same manner as is customary in American junior colleges and community colleges. It shall also be the duty of the president and a committee of the faculty, with the approval of the board of governors, to arrange courses of study, prescribe any qualifications for the admission of students and any rules of study, exercise, discipline, and government as the president and committee may deem proper.

History of Section.
(P.L. 1968, ch. 180, § 1; P.L. 1981, ch. 24, § 1.)



Chapter 16-33.1-4 - Diploma on graduation.

§ 16-33.1-4 Diploma on graduation.  Persons who shall have passed the regular course of studies at the Community College of Rhode Island shall, on the written recommendation of the president, receive a diploma issued by the board of governors.

History of Section.
(P.L. 1968, ch. 180, § 1; P.L. 1981, ch. 24, § 1.)



Chapter 16-33.1-5 - Doctor William F. Flanagan Campus.

§ 16-33.1-5 Doctor William F. Flanagan Campus.  The Blackstone Valley campus of the Community College of Rhode Island shall be named the Doctor William F. Flanagan campus.

History of Section.
(P.L. 1978, ch. 4, § 1; P.L. 1981, ch. 24, § 1.)



Chapter 16-33.1-6 - Statutory references  Former name.

§ 16-33.1-6 Statutory references  Former name.  When in any existing law reference is made to Rhode Island Junior College and where in existing law the term "junior college," "college," "said junior college," or "said college," as variously used, refers to "Rhode Island Junior College," the reference and the term shall be deemed to refer to the Community College of Rhode Island.

History of Section.
(P.L. 1981, ch. 24, § 2; P.L. 1981, ch. 32, § 5; P.L. 2001, ch. 86, § 44.)






Chapter 16-34 - Nautical School



Chapter 16-35 - School of Design

Chapter 16-35-1 - Appropriations  Visitation.

§ 16-35-1 Appropriations  Visitation.  Any sums that shall be from time to time appropriated by the general assembly to the Rhode Island School of Design shall be paid by the general treasurer upon the orders of the office of higher education, which is empowered and authorized to visit and examine the school at its pleasure.

History of Section.
(G.L. 1896, ch. 67, § 1; G.L. 1909, ch. 77, § 1; G.L. 1923, ch. 84, § 1; G.L. 1938, ch. 190, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-35-1.)



Chapter 16-35-2 - Annual report of directors.

§ 16-35-2 Annual report of directors.  The directors of the school of design shall make an annual report to the office of higher education in manner and form prescribed by the office of higher education.

History of Section.
(G.L. 1896, ch. 67, § 2; G.L. 1909, ch. 77, § 2; G.L. 1923, ch. 84, § 2; G.L. 1938, ch. 190, § 2; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-35-2.)



Chapter 16-35-3 - Commissioner as member of board of directors.

§ 16-35-3 Commissioner as member of board of directors.  The commissioner of higher education shall, by virtue of his or her office, be a member of the board of directors of the school of design.

History of Section.
(G.L. 1896, ch. 67, § 3; G.L. 1909, ch. 77, § 3; G.L. 1923, ch. 84, § 3; G.L. 1938, ch. 190, § 3; P.L. 1951, ch. 2752, § 20; G.L. 1956, § 16-35-3.)



Chapter 16-35-4 - Appropriations and disbursements for textile department.

§ 16-35-4 Appropriations and disbursements for textile department.  The general assembly shall annually appropriate any sum as it may deem necessary, to be paid by the general treasurer to the Rhode Island School of Design upon the order of the state controller, upon the presentation of proper vouchers approved by the office of higher education, to be applied by the school exclusively to the general uses and purposes of its textile department.

History of Section.
(G.L. 1909, ch. 77, § 7; P.L. 1913, ch. 967, § 1; G.L. 1923, ch. 84, § 7; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 190, § 7; impl. am. P.L. 1939, ch. 660, § 65, impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-35-4.)






Chapter 16-36 - College of Pharmacy



Chapter 16-37 - Best and Brightest Scholarship Fund

Chapter 16-37-1 - Short title.

§ 16-37-1 Short title.  This chapter shall be known and may be cited as the "Best and Brightest Scholarship Act."

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-2 - Establishment of scholarship fund.

§ 16-37-2 Establishment of scholarship fund.  There is established the best and brightest scholarship fund, sometimes referred to as the "fund" or the "scholarship fund," which shall be utilized to attract the best and the brightest of the state's high school graduates, as defined in this chapter, into public school teaching within the state. The general assembly shall annually appropriate any funds as it deems necessary to implement the purposes of this chapter.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-3 - Scholarship committee  Members  Meetings  Officers.

§ 16-37-3 Scholarship committee  Members  Meetings  Officers.  There is established the best and brightest scholarship committee, consisting of nine (9) members: one shall be the commissioner of elementary and secondary education, or the commissioner's designee; one shall be the commissioner of higher education, or the commissioner's designee; one shall be the president of the Rhode Island Federation of Teachers, or the president's designee; one shall be the president of the National Education Association of Rhode Island, or the president's designee; one shall be the president of the Rhode Island association of school committees, or the president's designee; one shall be the president of the Rhode Island Association of Superintendents of Schools, or the president's designee; one shall be the executive director of the Rhode Island higher education assistance authority, or the director's designee; and two (2) shall be the parents of public or private school students, to be appointed by the governor for a two (2) year term. The committee shall elect a chairperson, vice-chairperson, secretary, and treasurer for one year terms.

History of Section.
(P.L. 1987, ch. 275, § 1; P.L. 2001, ch. 86, § 45.)



Chapter 16-37-4 - Scholarship committee  Powers.

§ 16-37-4 Scholarship committee  Powers.  The committee is authorized and empowered:

(1) To adopt rules and regulations designed to implement the provisions of this chapter;

(2) To adopt selection criteria, consistent with this chapter, for best and brightest scholars;

(3) To select annually the best and brightest scholars;

(4) To grant appropriate extensions pursuant to § 16-37-8;

(5) To supervise the disbursement of the best and brightest scholarship fund;

(6) To work in cooperation with the Rhode Island higher education assistance authority which is directed to provide the committee with staff assistance necessary to carry out the purposes of this chapter;

(7) To receive donations and grants from sources including, but not limited to, the federal government, governmental and private foundations, and corporate and individual donors; these donations and grants to be deposited in the scholarship fund.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-5 - Eligibility for scholarship.

§ 16-37-5 Eligibility for scholarship.  To be considered for the scholarship, all applicants must:

(1) Be a graduating senior at a public, parochial, or private high school in Rhode Island;

(2) Be accepted for admission at an accredited college or university in the United States or Canada;

(3) Achieve one or more of the following distinctions:

(i) Be in the top ten percent (10%) of the applicant's graduating class as of the end of the second quarter of the senior year;

(ii) Have a score in the ninetieth (90th) percentile or above on either the mathematics or verbal section of the scholastic aptitude test (S.A.T.);

(iii) Have a combined mathematics and verbal S.A.T. score in the eighty-fifth (85th) percentile or above.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-6 - Award of scholarship  Conditions.

§ 16-37-6 Award of scholarship  Conditions.  At any time that sufficient funds become available the committee shall award scholarships in the amount of five thousand dollars ($5,000) for each of the four (4) years of college attendance to each of the eligible applicants which the committee deems to be most qualified for the scholarship; provided, that to maintain entitlement to the scholarship each recipient must:

(1) Be enrolled as a full time student in an accredited college or university;

(2) Pursue a course of study leading to Rhode Island teacher certification; and

(3) Maintain satisfactory progress as determined by the college or university attended by the recipient.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-7 - Requirement of public school teaching services.

§ 16-37-7 Requirement of public school teaching services.  Each recipient of the scholarship shall be required to teach in the public schools of this state for two (2) years for each year of scholarship assistance. This requirement must be completed within ten (10) years of college graduation if the scholarship was used for all four (4) years of college, within eight (8) years if used for three (3) full years of college, within six (6) years if used for two (2) full years of college, and within four (4) years if used for one full year of college; provided, however, that a recipient shall be granted an extension of the requirement upon a showing by the recipient that he or she:

(1) Returns to a full time course of study related to the field of public school teaching or administration;

(2) Is serving, not in excess of three (3) years, as a member of the armed forces of the United States;

(3) Is temporarily totally disabled for a period of time not to exceed three (3) years as established by the sworn affidavit of a qualified physician; or

(4) Is seeking and unable to find employment in Rhode Island as a certified public school teacher.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-8 - Failure to comply with § 16-37-7  Exceptions.

§ 16-37-8 Failure to comply with § 16-37-7  Exceptions.  Any recipient who fails to comply with the requirements of § 16-37-7 shall be required to reimburse the scholarship fund for all money received by the recipient, together with interest at a rate to be set by the Rhode Island higher education assistance authority in conformity with the interest rate of the guaranteed student loan program in effect at the time any required repayment begins; provided, that no person shall be required to reimburse the fund who has become permanently disabled as determined by a physician qualified by this state to render this opinion.

History of Section.
(P.L. 1987, ch. 275, § 1.)



Chapter 16-37-9 - Severability.

§ 16-37-9 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or its application to any person or circumstance, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation and the application of the provision to other persons or circumstances shall not be affected by its invalidity. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of this chapter.

History of Section.
(P.L. 1987, ch. 275, § 1.)






Chapter 16-38 - Offenses Pertaining to Schools

Chapter 16-38-1 - Discrimination because of race or age.

§ 16-38-1 Discrimination because of race or age.  No person shall be excluded from any public school on account of race or color, or for being over fifteen (15) years of age, nor except by force of some general regulation applicable to all persons under the same circumstances.

History of Section.
(G.L. 1896, ch. 65, § 1; G.L. 1909, ch. 73, § 1; G.L. 1923, ch. 77, § 1; G.L. 1938, ch. 198, § 1; G.L. 1956, § 16-38-1.)



Chapter 16-38-1.1 - Discrimination because of sex.

§ 16-38-1.1 Discrimination because of sex.  (a) Discrimination on the basis of sex is prohibited in all public elementary and secondary schools in the state and in all schools operated by the board of regents for elementary and secondary education. This prohibition shall apply to employment practices, admissions, curricular programs, extracurricular activities including athletics, counseling, and any and all other school functions and activities.

(2) Notwithstanding this prohibition, schools may do the following:

(i) Maintain separate restrooms, dressing, and shower facilities for males and females;

(ii) Conduct separate human sexuality classes for male and female students; and

(iii) Prohibit female participation in all contact sports provided that equal athletic opportunities which effectively accommodate the interests and abilities of both sexes are made available.

(3) Each local education agency shall designate an equal opportunity officer who shall be responsible for overseeing compliance with this section within the local education agency district.

(4) The board of regents shall designate an equal opportunity officer who shall be responsible for overseeing compliance with this section within schools operated by the board.

(5) The commissioner of elementary and secondary education shall be responsible for enforcing this section and is empowered to promulgate rules and regulations to enforce the provisions of this section.

(b) Discrimination on the basis of sex is prohibited in all public colleges, community colleges, universities, and all other public institutions of higher learning in the state which are operated by the board of governors for higher education. This prohibition shall apply to employment, recruitment, and hiring practices, employment benefits, admissions, curricular programs, extracurricular activities including athletics, counseling, financial aid including athletic grants-in-aid, student medical, hospital, and accident or life insurance benefits, facilities, housing, rules and regulations, research, and any and all other school functions and activities.

(2) Notwithstanding these prohibitions, schools may do the following:

(i) Maintain separate but comparable restrooms, dressing, and shower facilities for males and females, including reasonable use of staff of the same sex as the users of these facilities;

(ii) Provide separate teams for contact sports or for sports where selection for teams is based on competitive skills, provided that equal athletic opportunities which effectively accommodate the interests and abilities of both sexes are made available;

(iii) Maintain separate housing for men and women, provided that housing for students of both sexes is as a whole both proportionate in quantity to the number of students of that sex that apply for housing and comparable in quality and cost to the student; and

(iv) Permit the establishment and operation of university based social fraternities and sororities.

(3) Each individual educational institution of higher learning shall designate an equal opportunity officer or affirmative action officer who shall be responsible for overseeing compliance with this section within the educational institution.

(4) The president of each public college, community college, university, and other public institution of higher learning in the state shall be responsible for enforcing this section and is empowered to promulgate rules and regulations to enforce the provisions of this section.

History of Section.
(P.L. 1985, ch. 201, § 1; P.L. 1986, ch. 92, § 1.)



Chapter 16-38-2 - Immunization.

§ 16-38-2 Immunization.  (a) Every person upon entering any public or private school including any college or university in this state as a pupil shall furnish to the administrative head of the school evidence that the person has been immunized against any diseases that may from time to time be prescribed by regulation of the director of health and tested for tuberculosis, or a certificate from a licensed physician stating that the person is not a fit subject for immunization for medical reasons, or a certificate signed by the pupil, if over eighteen (18) years of age, or by the parent or guardian stating that immunization and/or testing for communicable diseases is contrary to that person's religious beliefs. It shall be the responsibility of the administrative head of the school to secure compliance with these regulations.

(b) Every child more than twenty-four (24) months of age, resident in the state of Rhode Island, shall be eligible to receive the immunization against meningococcal disease. The Department of Health shall include meningococcal vaccine in the department's immunization program, established by § 23-1-44.

History of Section.
(G.L. 1896, ch. 65, § 14; G.L. 1909, ch. 73, § 10; P.L. 1915, ch. 1201, § 1; G.L. 1923, ch. 77, § 9; P.L. 1925, ch. 644, § 1; G.L. 1938, ch. 198, § 8; G.L. 1956, § 16-38-2; P.L. 1961, ch. 133, § 4; P.L. 1968, ch. 188, § 1; P.L. 1969, ch. 138, § 1; P.L. 1979, ch. 175, § 1; P.L. 1993, ch. 253, § 1; P.L. 1993, ch. 406, § 1; P.L. 1998, ch. 34, § 1.)



Chapter 16-38-3 - Maintenance of nuisances in proximity to schools.

§ 16-38-3 Maintenance of nuisances in proximity to schools.  No person shall keep any swine in any pen or other enclosure, or shall keep or suffer to be kept any other nuisance, within one hundred (100) feet of any schoolhouse or within one hundred (100) feet of any fence enclosing the yard of any schoolhouse.

History of Section.
(G.L. 1896, ch. 65, § 8; G.L. 1909, ch. 73, § 5; G.L. 1923, ch. 77, § 5; G.L. 1938, ch. 198, § 5; P.L. 1956, § 16-38-3.)



Chapter 16-38-4 - Exclusive clubs.

§ 16-38-4 Exclusive clubs.  No society, secret or otherwise, no fraternity or sorority, and no club to membership in which less than the entire student body shall be eligible shall be formed in any public school or among the pupils of the public schools; provided, that this section shall not apply to class or school organizations formed and conducted exclusively for the purposes of promoting approved school activities, and subject to supervision and direction by teachers under rules and regulations prescribed by school committees.

History of Section.
(G.L. 1909, ch. 73, § 11; P.L. 1922, ch. 2234, § 16; G.L. 1923, ch. 77, § 11; G.L. 1938, ch. 198, § 10; G.L. 1956, § 16-38-4.)



Chapter 16-38-5 - Questionnaires invading privacy.

§ 16-38-5 Questionnaires invading privacy.  It shall be unlawful for any person, persons, or institution, educational or otherwise, to circulate or permit to be circulated in any school in this state any questionnaire intentionally or unintentionally framed as to ask the pupils of any school intimate questions about themselves and/or their families, trespassing upon the pupil's constitutional rights and invading the privacy of the home, unless the questionnaire has received the approval of the department of elementary and secondary education and the local school committee. Any person, persons, or institution who is found to be guilty of a violation of this section shall be punished by a fine not exceeding one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1943, ch. 1332, §§ 1, 2; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-38-5.)



Chapter 16-38-5.1 - Assignment of identification numbers to students.

§ 16-38-5.1 Assignment of identification numbers to students.  (a) Effective July 1, 2007, no public educational institution, including, but not limited to, the department of elementary and secondary education and the office of higher education, shall assign an individual identification number to a student which is identical to or incorporates the individual's social security number.

(b) No public educational institution shall allow the public display of a student's social security number, or any four (4) or more consecutive numbers contained in the individual's social security number for any purpose.

(c) In any civil action alleging a violation of this section, the court may award damages, reasonable attorneys' fees and costs to a prevailing plaintiff, and afford injunctive relief against any institution which violates or proposes to violate this section.

(d) Nothing contained in this section shall prohibit an educational institution's use of a student's social security number when required by law.

History of Section.
(P.L. 2001, ch. 411, § 1; P.L. 2001, ch. 415, § 1.)



Chapter 16-38-6 - Restrictions on commercial activity and fundraising in public schools.

§ 16-38-6 Restrictions on commercial activity and fundraising in public schools.  (a) No public school official or public school employee shall, for any purpose, solicit or exact from any pupil in any public school any contribution or gift of money or any article of value, or any pledge to contribute any money or article of value. No public school teacher shall accept payment for tutoring directly from the parents of a student under his or her instruction. If a teacher is to be assigned and compensated as a tutor for a student under his or her instruction, the assignment and compensation must be through the school department pursuant to policies and procedures adopted by the school committee. Nothing in this section shall be interpreted to prohibit a teacher from tutoring a student who is not concurrently under his or her instruction in the public school and receiving compensation for the tutoring from the parents of the student.

(b) No commercial goods or services shall be sold to students in the public schools or on public school property, nor shall any commercial materials (flyers, literature, advertisements, commercial materials, or solicitations) be sent home with students from the public school, except as authorized pursuant to policies and procedures adopted by the local school committee, which shall, at a minimum, address the following:

(1) The conduct and financial accountability of public school employees and public school officials engaged in commercial activities for the benefit of public schools;

(2) The use of schoolchildren to deliver commercial materials to parents.

(c) Any approved fundraising activity shall be conducted on a voluntary basis and in accordance with rules and regulations promulgated by the school committee, which shall at a minimum, address the following:

(1) The conduct and financial accountability of public school employees and public school officials engaged in fundraising activities for the benefit of public schools;

(2) The specific circumstances, if any, for door to door solicitations and door to door sales by public school students for fundraising;

(3) The use of schoolchildren to deliver fundraising materials to parents.

(d) The commissioner of elementary and secondary education shall provide technical assistance to assist the school committees of the several towns and cities in the formulation of the local policies and procedures mandated by this section.

History of Section.
(G.L. 1909, ch. 73, § 10; P.L. 1922, ch. 2234, § 16; G.L. 1923, ch. 77, § 10; P.L. 1928, ch. 1230, § 1; G.L. 1938, ch. 198, § 9; impl. am. P.L. 1939, ch. 2752, § 21; G.L. 1956, § 16-38-6; P.L. 2000, ch. 142, § 2; P.L. 2000, ch. 368, § 2.)



Chapter 16-38-7 - Interest of school official in sale of textbook.

§ 16-38-7 Interest of school official in sale of textbook.  No superintendent or school committee of any city or town, or any person officially connected with the government or direction of the public schools, shall receive any private fee, gratuity, donation, or compensation in any manner for promoting the sale or the exchange of any school book, map, or chart in any public school, or be an agent for the sale or the publisher of any school textbook, or be directly or indirectly pecuniarily interested in the introduction of any school textbook; and any agency or interest shall disqualify any person acting or interested as described from holding any school office.

History of Section.
(G.L. 1896, ch. 65, § 11; G.L. 1909, ch. 73, § 7; G.L. 1923, ch. 77, § 7; G.L. 1938, ch. 198, § 6; G.L. 1956, § 16-38-7.)



Chapter 16-38-8 - Offer to pay school official for sale of equipment.

§ 16-38-8 Offer to pay school official for sale of equipment.  No person shall offer to any public school officer any fee, commission, or compensation as an inducement to effect through the officer any sale or promotion of sale or exchange of any school book, map, chart, or school apparatus.

History of Section.
(G.L. 1896, ch. 65, § 12; G.L. 1909, ch. 73, § 8; G.L. 1923, ch. 77, § 8; G.L. 1938, ch. 198, § 7; G.L. 1956, § 16-38-8.)



Chapter 16-38-9 - Liability of school officers for misconduct.

§ 16-38-9 Liability of school officers for misconduct.  Every school officer who shall make any false certificate, or appropriate any public school money to any purpose not authorized by law, or who shall refuse for a reasonable charge to give certified copies of any official paper, or to account for or deliver to his or her successor any accounts, papers, or money in his or her hands, or shall willfully or knowingly refuse to perform any duty of his or her office, or violate any provisions of any law regulating public schools, except where a particular penalty may be prescribed, shall be fined not exceeding five hundred dollars ($500) or be imprisoned not exceeding six (6) months, and shall be liable to an action of the case for damages to be brought by any person injured by this violation.

History of Section.
(G.L. 1896, ch. 65, § 5; G.L. 1909, ch. 73, § 2; G.L. 1923, ch. 77, § 2; G.L. 1938, ch. 198, § 2; G.L. 1956, § 16-38-9.)



Chapter 16-38-10 - Power of officials to visit schools.

§ 16-38-10 Power of officials to visit schools.  Any school receiving aid from the state, either by direct grant or by exemption from taxation, may be visited and examined by the school committee of the city or town in which the school is situated, and by the board of elementary and secondary education or its duly authorized agents, and by the commissioner of elementary and secondary education or the commissioner's duly authorized agents, when they shall deem it advisable.

History of Section.
(G.L. 1896, ch. 65, § 6; G.L. 1909, ch. 73, § 3; G.L. 1923, ch. 77, § 3; G.L. 1938, ch. 198, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-38-10; P.L. 1988, ch. 585, § 1.)



Chapter 16-38-11 - Termination of school exemption from taxation for noncompliance.

§ 16-38-11 Termination of school exemption from taxation for noncompliance.  Whenever a school shall refuse to permit visitation, when requested, or shall refuse or neglect to keep the school register and to make returns as required by law, its exemption from taxation shall thereafter cease and be determined; and the board of regents for elementary and secondary education or the superintendent of schools shall notify the assessors of taxes in the town or city where the school may be located of the refusal or neglect.

History of Section.
(G.L. 1896, ch. 65, § 7; G.L. 1909, ch. 73, § 4; P.L. 1922, ch. 2234, § 15; G.L. 1923, ch. 77, § 4; G.L. 1938, ch. 198, § 4; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-38-11.)



Chapter 16-38-12 - Penalty for violations.

§ 16-38-12 Penalty for violations.  Every person violating any provision of this chapter shall be fined not exceeding fifty dollars ($50.00) or be imprisoned not exceeding thirty (30) days unless provided in this section; provided, that the penalty shall not apply to §§ 16-38-4 to 16-38-6.

History of Section.
(G.L. 1909, ch. 73, § 12; P.L. 1922, ch. 2234, § 16; G.L. 1923, ch. 77, § 12; G.L. 1938, ch. 198, § 11; G.L. 1956, § 16-38-12.)



Chapter 16-38-13 - Remission of fines and forfeitures.

§ 16-38-13 Remission of fines and forfeitures.  The board of regents for elementary and secondary education may remit all fines, penalties, and forfeitures incurred by any city or town or person under any of the provisions of this title, except the forfeiture incurred by any city or town for not raising its proportion of money.

History of Section.
(G.L. 1896, ch. 62, § 12; G.L. 1909, ch. 70, § 6; G.L. 1923, ch. 73, § 6; G.L. 1938, ch. 198, § 12; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-38-13.)






Chapter 16-39 - Controversies in School Matters

Chapter 16-39-1 - Appeal of matters of dispute to commissioner.

§ 16-39-1 Appeal of matters of dispute to commissioner.  Parties having any matter of dispute between them arising under any law relating to schools or education may appeal to the commissioner of elementary and secondary education who, after notice to the parties interested of the time and place of hearing, shall examine and decide the appeal without cost to the parties involved.

History of Section.
(G.L. 1896, ch. 62, § 4; G.L. 1909, ch. 70, § 4; G.L. 1923, ch. 73, § 4; G.L. 1938, ch. 199, § 1; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-1.)



Chapter 16-39-2 - Appeal of school committee actions to commissioner.

§ 16-39-2 Appeal of school committee actions to commissioner.  Any person aggrieved by any decision or doings of any school committee or in any other matter arising under any law relating to schools or education may appeal to the commissioner of elementary and secondary education who, after notice to the parties interested of the time and place of hearing, shall examine and decide the appeal without cost to the parties involved.

History of Section.
(G.L. 1896, ch. 62, § 1; G.L. 1909, ch. 70, § 1; G.L. 1923, ch. 73, § 1; G.L. 1938, ch. 199, § 2; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-2.)



Chapter 16-39-3 - Appeal to state board of regents.

§ 16-39-3 Appeal to state board of regents.  Any decision of the commissioner in these matters shall be subject to an appeal to and review by the board of regents for elementary and secondary education.

History of Section.
(G.L. 1938, ch. 199, § 3; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-3.)



Chapter 16-39-3.1 - Enforcement of final decisions.

§ 16-39-3.1 Enforcement of final decisions.  All final decisions made after a hearing by the commissioner of elementary and secondary education or the board of regents for elementary and secondary education, and which are not subject to further judicial or administrative review, shall be enforceable by mandamus or any other suitable civil action in the superior court for Providence County at the request of any interested party. All these decisions of the commissioner and board shall become final if judicial or further administrative review is not properly sought within thirty (30) days of their issuance.

History of Section.
(P.L. 1983, ch. 135, § 1.)



Chapter 16-39-3.2 - Interim protective orders.

§ 16-39-3.2 Interim protective orders.  In all cases concerning children, other than cases arising solely under § 16-2-17, the commissioner of elementary and secondary education shall also have power to issue any interim orders pending a hearing as may be needed to ensure that a child receives education in accordance with applicable state and federal laws and regulations during the pendency of the matter. Hearings on these interim orders shall be conducted within five (5) working days of a request for relief and the decision shall be issued within five (5) working days of the completion of the hearing. These interim orders shall be enforceable in the superior court at the request of any interested party.

History of Section.
(P.L. 1986, ch. 61, § 1; P.L. 1989, ch. 425, § 1; P.L. 1991, ch. 236, § 1.)



Chapter 16-39-4 - Judicial review.

§ 16-39-4 Judicial review.  Judicial review may be obtained by any aggrieved party as provided in chapter 35 of title 42.

History of Section.
(P.L. 1969, ch. 43.)



Chapter 16-39-5 - Legal remedies preserved.

§ 16-39-5 Legal remedies preserved.  Nothing contained in this chapter shall be construed as to deprive any aggrieved party of any legal remedy.

History of Section.
(G.L. 1938, ch. 199, § 5; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-5.)



Chapter 16-39-6 - Rules for appeals.

§ 16-39-6 Rules for appeals.  The board of regents for elementary and secondary education may prescribe rules regulating the time and manner of taking appeals, and rules to prevent appeals for trifling and frivolous causes.

History of Section.
(G.L. 1896, ch. 62, § 3; G.L. 1909, ch. 70, § 3; G.L. 1923, ch. 73, § 3; G.L. 1938, ch. 199, § 4; G.L. 1938, ch. 199, § 6; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-6.)



Chapter 16-39-7 - Costs in matters appealable under chapter.

§ 16-39-7 Costs in matters appealable under chapter.  In any civil suit before any court against any school officer for any matter which might by this chapter have been heard and decided by the board of regents for elementary and secondary education, no costs shall be taxed for the plaintiff if the court is of the opinion that the officer acted in good faith.

History of Section.
(G.L. 1896, ch. 62, § 6; G.L. 1909, ch. 70, § 5; G.L. 1923, ch. 73, § 5; G.L. 1938, ch. 199, § 5; G.L. 1938, ch. 199, § 7; P.L. 1951, ch. 2752, § 16; G.L. 1956, § 16-39-7.)



Chapter 16-39-8 - Subpoena power of the department of elementary and secondary education.

§ 16-39-8 Subpoena power of the department of elementary and secondary education.  In any hearing conducted within the department of elementary and secondary education, the commissioner of elementary and secondary education or the hearing officer shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents or other material. Subpoenas shall also be issued by the commissioner or hearing officer at the request of any party participating in any hearing. If not complied with, subpoenas issued under this section shall be enforceable in a contempt action brought in the superior court of Providence County by the commissioner of elementary and secondary education or any party in interest.

History of Section.
(P.L. 1984, ch. 147, § 1.)






Chapter 16-40 - Private Schools

Chapter 16-40-1 - Approval of secondary and higher schools by board  Certification to secretary of state.

§ 16-40-1 Approval of secondary and higher schools by board  Certification to secretary of state.  (a) No academy, college, university, or other institution of secondary or higher education shall be incorporated or established in this state or be permitted to transact business within this state unless and until: (1) suitable provision, approved by the board of regents for elementary and secondary education or the board of governors for higher education, shall be made that the academy, college, university, or institution is in compliance with the provisions of this chapter and with the regulations and standards for approval adopted by the appropriate one of those boards to implement this chapter; and (2) for institutions offering an associates degree or higher, the institution has initiated discussions with the New England Association of Schools and Colleges (NEASC) regarding potential accreditation.

(b) The secretary of state, upon the receipt by him or her under the provisions of the general laws of articles of association purporting to establish an educational institution, shall transmit the articles of association to the appropriate board and shall not issue the certificate of incorporation provided by the general laws unless and until the commissioner of elementary and secondary education or the commissioner of higher education shall file with the secretary of state a certificate over his or her signature that the appropriate board has approved the application for incorporation as complying with the requirements of this section.

History of Section.
(P.L. 1932, ch. 1897, § 1; G.L. 1938, ch. 200, § 1; impl. am. P.L. 1951, ch. 2752, §§ 10, 21; G.L. 1956, § 16-40-1; P.L. 1975, ch. 243, § 1; P.L. 2003, ch. 442, § 1; P.L. 2004, ch. 188, § 1; P.L. 2004, ch. 479, § 1.)



Chapter 16-40-2 - Authority to grant degrees not presumed.

§ 16-40-2 Authority to grant degrees not presumed.  Authority to grant academic, collegiate, professional, or other degrees recognizing learning, scholarship, or achievement shall not be included in or presumed to be part of the functions of a corporation or of an institution of education, unless its charter or the articles of association shall specifically indicate that the institution is nonprofit and specifically indicate the power to grant degrees and the nature of the degrees to be granted; and no corporation or association shall grant academic, collegiate, professional, or similar degrees without specific authorization; and for institutions offering an associates degree or higher, has received full New England Association of Schools and Colleges (NEASC) accreditation within five (5) years of its incorporation or establishment within this state or five (5) years of being permitted to transact business within this state.

History of Section.
(P.L. 1932, ch. 1897, § 2; G.L. 1938, ch. 200, § 2; G.L. 1956, § 16-40-2; P.L. 1987, ch. 378, § 1; P.L. 2004, ch. 188, § 1; P.L. 2004, ch. 479, § 1.)



Chapter 16-40-3 - Reference of charter amendments to boards.

§ 16-40-3 Reference of charter amendments to boards.  The secretary of state, upon the receipt by him or her of amendments to a charter or articles of incorporation, as required by the general laws, which amendments shall add educational functions or the granting of degrees to the powers or purposes of any existing corporation, shall submit the proposed amendments to the board of regents for elementary and secondary education or the board of governors for higher education and shall not issue the certificate authorizing those changes unless and until he or she shall receive from the appropriate board a certificate that the changes subject to the provisions of § 16-40-1 have been approved by the appropriate board.

History of Section.
(P.L. 1932, ch. 1897, § 3; G.L. 1938, ch. 200, § 3; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-3.)



Chapter 16-40-4 - Degrees without specific authority prohibited.

§ 16-40-4 Degrees without specific authority prohibited.  No academy, college, university, or institution of education conducted within this state, nor any officer or member of these, in recognition of the attainment or proficiency of any member of these, scholar, student, subscriber, or other person, in pursuing or graduating from any course or courses of study, arts, or learning conducted by it or another school, corporation, association, or institution, or in recognition of the attainment or achievement of any person, shall admit any person to the grade of a degree by conferring or by participating in conferring any degree upon any person or persons, except under the authority of a charter or articles of association specifically authorizing the granting of degrees, issued in accordance with the laws of this state.

History of Section.
(P.L. 1932, ch. 1897, § 4; G.L. 1938, ch. 200, § 4; G.L. 1956, § 16-40-4.)



Chapter 16-40-5 - Revocation of approvals.

§ 16-40-5 Revocation of approvals.  The approval of the appropriate board as provided in this chapter may for proper cause in the discretion of the appropriate board be revoked, after hearing upon twenty (20) days' notice of the time and place of the hearing given, and of the reasons for the proposed revocation, to any private academy, college, university, or other institution of education by service upon any officer of these, upon proof made at the hearing to the satisfaction of the appropriate board that the provisions of this chapter, or the regulations or standards for approval adopted by the appropriate board to implement this chapter, have been violated by the academy, college, university, or other institution of education, or by the officers of these.

History of Section.
(P.L. 1932, ch. 1897, § 5; G.L. 1938, ch. 200, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-5; P.L. 1975, ch. 243, § 1.)



Chapter 16-40-6 - Degrees conferred after revocation of approval.

§ 16-40-6 Degrees conferred after revocation of approval.  The admitting of any person or persons to any grade of a degree by conferring the degree upon that person or persons during the continuation of the revocation of the approval shall render this academy, college, university, or other institution of education, or any officer or member of these, participating in this, liable to the penalty provided in this chapter, as though no approval had been granted in the first instance.

History of Section.
(P.L. 1932, ch. 1897, § 5; G.L. 1938, ch. 200, § 5; G.L. 1956, § 16-40-6.)



Chapter 16-40-7 - Register of approved schools and revocations.

§ 16-40-7 Register of approved schools and revocations.  The department of elementary and secondary education or the office of higher education shall keep a written record in a book to be provided and used solely for the purpose of recording in this book approvals and revocation of approvals at its office in Providence for the inspection of any person upon request.

History of Section.
(P.L. 1932, ch. 1897, § 5; G.L. 1938, ch. 200, § 5; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-7.)



Chapter 16-40-8 - Penalty for violations.

§ 16-40-8 Penalty for violations.  Any academy, college, university, or institution of education or any person being an officer or agent of any academy, college, university, or institution of education incorporated under the laws of this state or transacting business within this state, who shall as an officer or agent, by vote or in any manner or capacity admit or participate in admitting any scholar or student, or any person in recognition of attainment or achievement, to any grade of a degree by conferring or participating in conferring a degree upon the scholar or student or person contrary to the provisions of this chapter, or contrary to the regulations or standards for approval adopted by the board of regents for elementary and secondary education or the board of governors for higher education to implement this chapter, or who shall sign any certificate or diploma as evidence of the conferring of the degree, shall be liable to a penalty of three hundred dollars ($300) for each offense to be sued for and recovered by and in the name of the department of elementary and secondary education or the office of higher education but to the use of the state.

History of Section.
(P.L. 1932, ch. 1897, § 6; G.L. 1938, ch. 200, § 6; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-8; P.L. 1975, ch. 243, § 1.)



Chapter 16-40-9 - Prosecution of violations  Forfeiture of charter.

§ 16-40-9 Prosecution of violations  Forfeiture of charter.  The district court for the sixth division is empowered, upon the filing of a complaint in writing, duly verified, which verification when made by the department of elementary and secondary education or the office of higher education may be made upon information and belief that any person has violated the provisions of this chapter, to issue process in the nature of a summons at the suit of the department or office as plaintiff; the summons shall be returnable in not less than five (5) and not more than fifteen (15) entire days; the process shall state in what respect this chapter has been violated by the defendant or defendants, and upon the return of the process, or at any time to which the trial shall be adjourned, the court shall proceed in a summary manner to hear testimony and to determine and give judgment in the matter, without the filing of any further pleadings for the plaintiff, for the recovery of the penalty with costs, or for the defendant or defendants, and the court shall, if judgment is rendered for the plaintiff, cause the defendant or defendants other than a body corporate who may refuse or fail immediately to pay the amount of the judgment rendered against the defendant or defendants, and all the costs and charges incident to it, to be imprisoned for any period not exceeding ninety (90) days. Upon any conviction under this section, the department or office shall immediately file in the office of the secretary of state as a public record the name of the corporation convicted or the name of any corporation whose officer or agent shall have been convicted, and upon filing, the charter or articles of association of the corporation shall become forfeited by reason of the conviction and the corporation shall cease to be a body corporate, except as provided in § 7-1.2-1324, and the secretary of state shall immediately mail a notice of the forfeiture of charter or articles of association to the corporation at its last known address, but failure to receive the notice shall not invalidate the notice.

History of Section.
(P.L. 1932, ch. 1897, § 6; G.L. 1938, ch. 200, § 6; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-9; P.L. 1969, ch. 239, § 32; P.L. 2005, ch. 36, § 11; P.L. 2005, ch. 72, § 11.)



Chapter 16-40-9.1 - Injunctive relief.

§ 16-40-9.1 Injunctive relief.  The superior court for the county of Providence is empowered to grant appropriate injunctive relief to the plaintiff for violation of the provisions of this chapter.

History of Section.
(P.L. 1975, ch. 243, § 2.)



Chapter 16-40-10 - Schools exempt.

§ 16-40-10 Schools exempt.  Nothing contained in §§ 16-40-1 through 16-40-9, except the provisions of § 16-40-3, shall apply to any school or schools conducted under the public school system of this state nor to any academy, college, university, or institution of education which shall have been established and conducted within this state for a period of ten (10) years prior to April 13, 1932, nor to any academy, college, university, or institution of education established by a special act of the general assembly of this state prior to January 1, 1987 nor to Roger Williams University in Bristol, Rhode Island.

History of Section.
(P.L. 1932, ch. 1897, § 7; G.L. 1938, ch. 200, § 7; G.L. 1956, § 16-40-10; P.L. 1987, ch. 504, § 1; P.L. 2004, ch. 99, § 1; P.L. 2004, ch. 107, § 1.)



Chapter 16-40-10.2 - Mater Ecclesiae.

§ 16-40-10.2 Mater Ecclesiae.  Notwithstanding any rule, regulation or general law to the contrary, the Mater Ecclesiae shall be authorized to grant associate and bachelor degrees provided that it is in compliance with regulations and standards for approval adopted by the board of regents for elementary and secondary education or the board of governors for higher education, as appropriate.

History of Section.
(P.L. 2004, ch. 123, § 1; P.L. 2004, ch. 249, § 1; P.L. 2004, ch. 500, § 1.)



Chapter 16-40-11 - Registration and reports of private schools.

§ 16-40-11 Registration and reports of private schools.  All private schools or institutions of learning in this state shall be registered at the office of the department of elementary and secondary education or the office of higher education, the registry showing location, name, officers, or persons in charge, grade of instruction, and common language used in teaching. They shall also make a report annually in the month of July to the board of regents for elementary and secondary education or the board of governors for higher education showing the number of different pupils enrolled, the average attendance, the number of teachers employed, and any other facts of age, attendance, and subjects of instruction taught that the appropriate board may require.

History of Section.
(G.L. 1896, ch. 51, § 10; G.L. 1909, ch. 63, § 11; P.L. 1922, ch. 2234, § 5; G.L. 1923, ch. 65, § 15; P.L. 1925, ch. 678, § 1; G.L. 1938, ch. 176, § 6; P.L. 1941, ch. 1032, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-11.)



Chapter 16-40-12 - Schools instructing persons above compulsory school age.

§ 16-40-12 Schools instructing persons above compulsory school age.  All private schools offering instruction in any academic or vocational field to students above the compulsory school age shall be registered at the department of elementary and secondary education or the office of higher education, the registry showing the name of the school, the location, the names of the officers or persons in charge, the field or fields in which instruction is to be given, the rate of tuition to be charged, and the training and experience of the teachers. These schools shall not operate until they have received the approval of the board of regents for elementary and secondary education or the board of governors for higher education and shall continue to operate only as long as the approval remains in force. These schools shall report annually to the appropriate board, in the month of July, on prescribed forms furnished by the department or office, showing the number of different pupils enrolled, the fields of instruction covered, the length of the course, the number of teachers employed, and any other facts that the board may require.

History of Section.
(G.L. 1938, ch. 176, § 6; P.L. 1941, ch. 1032, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-12.)



Chapter 16-40-13 - Promise of employment  Penalty for violations.

§ 16-40-13 Promise of employment  Penalty for violations.  No private school shall promise or guarantee placement or employment as a means of inducing enrolment, and any person, firm, or corporation which conducts a school contrary to these regulations and without the approval of the board of regents for elementary and secondary education or the board of governors for higher education shall be considered guilty of a misdemeanor and shall be subject to a fine of not less than five hundred dollars ($500).

History of Section.
(G.L. 1938, ch. 176, § 6; P.L. 1941, ch. 1032, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-13.)



Chapter 16-40-14 - Schools unaffected.

§ 16-40-14 Schools unaffected.  Nothing contained in §§ 16-40-11 through 16-40-13 shall be construed in a manner as to interfere in the operation of any secondary schools that were in existence on May 7, 1941, and which had been approved by the director of education or of private schools or institutions of learning in this state properly registered at the office of the department of elementary and secondary education or the office of higher education and which have been approved by the board of regents for elementary and secondary education or the board of governors for higher education.

History of Section.
(P.L. 1941, ch. 1032, § 2; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-14.)



Chapter 16-40-15 - Registers and blanks.

§ 16-40-15 Registers and blanks.  The department of elementary and secondary education or the office of higher education shall provide registers for all private schools and institutions, and shall prepare blank forms of inquiry for the facts called for in §§ 16-40-11, 16-40-12; and in doing so shall have special reference to the requirements of the office of education in Washington.

History of Section.
(G.L. 1896, ch. 51, § 11; G.L. 1909, ch. 63, § 12; G.L. 1923, ch. 65, § 16; G.L. 1938, ch. 176, § 7; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 16-40-15.)



Chapter 16-40-16 - Student records.

§ 16-40-16 Student records.  (a) In the event that a private school shall close, provision must be made for continued access to student academic and attendance records. Records of elementary school students shall be sent to the receiving school, except that records of elementary and secondary parochial schools shall be sent to the catholic school office.

(b) When a private secondary school closes, the school shall obtain the approval of the commissioner of elementary and secondary education as to the disposition of the attendance and academic records of the students.

(c) Within thirty (30) days of the closing of a private postsecondary school, the person having care, custody and control of the records shall obtain the approval of the commissioner of higher education as to the disposition of student records.

(d) The department of elementary and secondary education and the office of higher education may promulgate regulations for the custody and disposition of student records of private schools that cease operation.

History of Section.
(P.L. 1987, ch. 320, § 1.)






Chapter 16-40.1 - Funds for Nonpublic School Record Keeping

Chapter 16-40.1-10 - Repeal of provisions.

§ 16-40.1-10 Repeal of provisions.  Effective July 1, 1991, the provisions of §§ 16-40.1-1 through 16-40.1-9 are repealed; provided, that the commissioner is authorized and may continue after July 1, 1991 to require data necessary for the calculation of school support programs.

History of Section.
(P.L. 1991, ch. 44, art. 48, § 1.)






Chapter 16-41 - New England Higher Education Compact

Chapter 16-41-1 - Execution of compact.

§ 16-41-1 Execution of compact.  The Rhode Island higher education assistance authority, on behalf of the state, is authorized and directed to execute a compact, substantially in the following form, with any one or more of the states of Connecticut, Maine, Massachusetts, New Hampshire and Vermont:

NEW ENGLAND HIGHER EDUCATION COMPACT

ARTICLE I

The purpose of the New England higher education compact shall be to provide greater educational opportunities and services through the establishment and maintenance of a coordinated educational program for the persons residing in the several states of New England parties to this compact with the aim of furthering higher education in the fields of medicine, dentistry, veterinary medicine, public health and in professional, technical, scientific, literary and other fields.

ARTICLE II

There is hereby created and established a New England board of higher education hereinafter known as the board which shall be an agency of each state party to the compact. The board shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the concurrent act or acts of the compacting states. The board shall consist of eight (8) resident members from each compacting state, chosen in the manner and for the terms provided by law of the several states parties to this compact, provided, however, that at least four (4) members shall be members of the legislature.

ARTICLE III

This compact shall become operative immediately as to those states executing it whenever any two (2) or more of the states of Maine, Vermont, New Hampshire, Massachusetts, Rhode Island, and Connecticut have executed it in the form which is in accordance with the laws of the respective compacting states.

ARTICLE IV

The board shall annually elect from its members a chairperson and vice-chairperson and shall appoint and at its pleasure remove or discharge said officers. It may appoint and employ an executive secretary and may employ such stenographic, clerical, technical or legal personnel as shall be necessary, and at its pleasure remove or discharge such personnel. It shall adopt a seal and suitable bylaws and shall promulgate any all rules and regulations which may be necessary for the conduct of its business. It may maintain an office or offices within the territory of the compacting states and may meet at any time or place. Meetings shall be held at least twice each year.

A majority of the members shall constitute a quorum for the transaction of business, but no action of the board imposing any obligation on any compacting state shall be binding unless a majority of the members from such compacting state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of education affecting only certain of the compacting states, the board may vote to authorize special meetings of the board members of such states. The board shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each compacting state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the compacting states which may be necessary to carry out the intent and purpose of this compact. The board shall not pledge the credit of any compacting state without consent of the legislature thereof given pursuant to the constitutional processes of said state. The board may meet any of its obligations in whole or in part with funds available to it under article VII of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under article VII hereof, the board shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the compacting states adequate to meet the same. Each compacting state reserves the right to provide hereafter by law for the examination and audit of the accounts of the board. The board shall appoint a treasurer and assistant treasurer who may be empowered to perform any and all duties of the treasurer. Fiscal disbursements of the board shall be valid only when authorized by any two (2) persons from among those authorized by the board to execute this authority, and when substantiated by vouchers signed and countersigned by any two (2) persons from among those the board has authorized to execute this authority. The executive secretary shall be custodian of the records of the board with authority to attest to and certify the records or copies thereof.

ARTICLE V

The board shall have the power to: (1) Collect, correlate, and evaluate data in the fields of its interest under this compact; to publish reports, bulletins, and other documents making available the results of its research; and, in its discretion, to charge fees for said reports, bulletins, and documents; (2) enter into such contractual agreements or arrangements with any of the compacting states or agencies thereof and with educational institutions and agencies as may be required in the judgment of the board to provide adequate services and facilities in educational fields covered by this compact; provided that it shall be the policy of the board in the negotiation of its agreements to serve increased numbers of students from the compacting states through arrangements with them existing institutions, whenever in the judgment of the board adequate service can be so secured in the New England region. Each of the compacting states shall contribute funds to carry out the contracts of the board on the basis of the number of students from such state for whom the board may contract. Contributions shall be at the rate determined by the board in each educational field. Except in those instances where the board by specific action allocates funds available to it under article VII hereof, it shall be the policy of the board to enter into such contracts only upon appropriation of funds by the compacting states. Any contract entered into shall be in accordance with rules and regulations promulgated by the board and in accordance with the laws of the compacting states.

ARTICLE VI

Each state agrees that, when authorized by the legislature pursuant to the constitutional processes, it will from time to time make available to the board such funds as may be required for the expenses of the board as authorized under the terms of this compact. The contribution of each state for this purpose shall be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the bureau of the census of the United States of America; unless the board shall adopt another basis in making its recommendation for appropriation to the compacting states.

ARTICLE VII

The board for the purposes of this compact is hereby empowered to receive grants, devises, gifts and bequests which the board may agree to accept and administer. The board shall administer property held in accordance with special trusts, grants and bequests and shall also administer grants and devises of land and gifts or bequests of personal property made to the board for special uses and shall execute said trusts, investing the proceeds thereof in notes or bonds secured by sufficient mortgages or other securities.

ARTICLE VIII

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby; provided, that if this compact is held to be contrary to the constitution of any compacting state the compact shall remain in full force and effect as to all other compacting states.

ARTICLE IX

This compact shall continue in force and remain binding upon a compacting state until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until two (2) years after notice thereof has been sent by the governor of the state desiring to withdraw to the governors of all other states then parties to the compact. Such withdrawal shall not relieve the withdrawing state from its obligations accruing hereunder prior to the effective date of withdrawal. Any state so withdrawing, unless reinstated, shall cease to have any claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of the compact. Thereafter, the withdrawing state may be reinstated by application after appropriate legislation is enacted by such state, upon approval by a majority vote of the board.

History of Section.
(R.P.L. 1957, ch. 73, § 1; P.L. 1970, ch. 130, § 1; P.L. 1978, ch. 365, § 1.)



Chapter 16-41-2 - Effective date.

§ 16-41-2 Effective date.  When the authority shall have executed the compact on behalf of this state and shall have caused a verified copy to be filed with the secretary of state, then the compact shall become operative and effective as between this state and the other state or states. The authority is authorized and directed to take any action that may be necessary to complete the exchange of official documents as between this and any other state executing the compact.

History of Section.
(R.P.L. 1957, ch. 73, § 2; P.L. 1978, ch. 365, § 2.)



Chapter 16-41-3 - Rhode Island board members  Qualifications.

§ 16-41-3 Rhode Island board members  Qualifications.  (a) The authority shall appoint four (4) resident members from Rhode Island who shall serve in accordance with article II of the compact. In the month of May in each year the authority shall appoint successors to those members of the compact whose terms shall expire in that year, to hold office on the first day of June in the year of appointment and until the first day of June in the third year after their successors are appointed and qualified.

(b) The president of the senate shall appoint two (2) members of the senate to serve in accordance with article II for the member's legislative term.

(c) The speaker of the house shall appoint two (2) members of the house to serve in accordance with article II for the member's legislative term.

(d) Any vacancy of a member which shall occur in the commission shall be filled by the appointing authority for the remainder of the unexpired term. All members shall serve without compensation but shall be entitled to receive reimbursement for reasonable and necessary expenses actually incurred in the performance of their duties.

History of Section.
(P.L. 1957, ch. 73, § 3; P.L. 1970, ch. 130, § 2; P.L. 1978, ch. 365, § 2; P.L. 1980, ch. 215, § 1; P.L. 1999, ch. 105, § 1; P.L. 2001, ch. 86, § 46; P.L. 2001, ch. 180, § 15.)



Chapter 16-41-4 - Appropriations.

§ 16-41-4 Appropriations.  To carry out the purposes of this chapter the general assembly shall annually appropriate any sum as it may deem necessary. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sum or so much of a sum as may be required from time to time, upon the receipt by him or her of properly authenticated vouchers.

History of Section.
(R.P.L. 1957, ch. 73, § 4.)



Chapter 16-41-5 - Repayment of loans.

§ 16-41-5 Repayment of loans.  (a) Dental, medical, optometry, osteopathic, and veterinary medical students that attend schools under the Rhode Island health professions contract program which are supported by funds from the state may decrease their indebtedness to the state under the following options:

(1) Upon completion of his or her dental, medical, optometry, osteopathic, or veterinary training, including internship and residency training, a student who establishes residency in the state will be relieved of fifteen percent (15%) of that indebtedness per year for each year that the student is employed by the state in a full time capacity for a maximum cancellation of seventy-five percent (75%) for five (5) years of employment.

(2) Any graduate who establishes residency in the state will be relieved of ten percent (10%) of that indebtedness per year for each year that he or she practices dentistry, medicine, optometry, osteopathy, or veterinary medicine in the state in a full time capacity for a maximum cancellation of fifty percent (50%) for five (5) years of practice.

(b) In no event shall any student's cancellation of indebtedness under subsection (a) exceed seventy-five percent (75%).

(c) In no event shall any student be entitled to a refund of any sums paid on his or her indebtedness by virtue of the provisions of this section.

(d) The authority shall promulgate rules and regulations which are necessary and proper to promote the full implementation of this section.

History of Section.
(P.L. 1978, ch. 75, § 1; P.L. 1982, ch. 344, art. 6, § 1.)






Chapter 16-42 - Education of Gifted Children

Chapter 16-42-1 - Establishment of program for gifted and talented children.

§ 16-42-1 Establishment of program for gifted and talented children.  (a) In any city or town where there is a child eligible to attend elementary or secondary schools who is either gifted or talented to an extent that a standard educational program would not foster potential development, the school committee of the city or town may provide the type of educational program that will satisfy the needs of the gifted or talented child in grades pre-kindergarten through twelve (12), the program to be approved by the commissioner of elementary and secondary education.

(b) Providing programs and services for gifted and talented elementary or secondary level students:

(1) Requires an educational program and/or service which is different from that normally provided in the standard school program and which is educationally, personally, and socially beneficial; and

(2) Requires that programs developed serve students who demonstrate unique talents and/or superior capabilities in areas such as specific academic aptitude, creative thinking, intelligence, visual, performing and industrial arts, and leadership.

History of Section.
(P.L. 1958, ch. 95, § 1; P.L. 1978, ch. 142, § 1; P.L. 1978, ch. 205, art. 14, § 1; P.L. 1982, ch. 344, art. 13, § 1; P.L. 1995, ch. 307, § 1.)



Chapter 16-42-2 - Regulations of the board of regents.

§ 16-42-2 Regulations of the board of regents.  It shall be the duty of the board of regents for elementary and secondary education to establish regulations for the purpose of carrying out the intent of this chapter; these regulations shall include:

(1) Criteria for the identification of gifted and talented students in the categories in § 16-42-1.

(2) Criteria for education programming for each category of gifted and talented.

(3) Criteria for monitoring and evaluating of educational programs.

(4) Definitions of responsibilities of local school committees and the department of elementary and secondary education.

(5) Other rules and regulations for the purpose of carrying out the intent of this chapter.

History of Section.
(P.L. 1958, ch. 95, § 2; P.L. 1978, ch. 142, § 1; P.L. 1978, ch. 205, art. 14, § 1; P.L. 1982, ch. 344, art. 13, § 1; P.L. 1995, ch. 307, § 1.)



Chapter 16-42-3 - State advisory committee.

§ 16-42-3 State advisory committee.  (a) A state advisory committee shall be established by the department of elementary and secondary education. The committee shall be comprised of not less than fifteen (15) members: one of whom shall be the chairperson of the house finance committee or designee; one of whom shall be the chairperson of the senate finance committee or designee; one of whom shall be representative of the Rhode Island association of school superintendents; two (2) of whom shall be representatives of the Rhode Island association of school principals; two (2) of whom shall be school teachers; one of whom shall be representative of the state council on the arts; one of whom shall be a representative of a gifted project; two (2) of whom shall be educator representatives of higher education; one of whom shall be representative of the Rhode Island association of school committees; two (2) of whom shall be representatives of the public who shall be parents; and one of whom shall be representative of business/industry.

(b) In appointing members to the state advisory committee, the commissioner of elementary and secondary education shall ensure equal access and opportunity for participation to all interested parties. Members of the state advisory committee shall serve without compensation and shall meet a minimum of four (4) times a year. The advisory committee shall advise the commissioner of elementary and secondary education on all matters pertaining to the education of gifted and talented students.

History of Section.
(P.L. 1983, ch. 167, art. 7, § 4; P.L. 1995, ch. 307, § 1.)






Chapter 16-42.1 - Rhode Island Academy for Gifted and Talented Students

Chapter 16-42.1-1 - Academy established.

§ 16-42.1-1 Academy established.  There is created within the department of elementary and secondary education the Rhode Island academy for gifted and talented children, referred to as "the academy". The role of the academy will be to offer the opportunity for uniquely challenging education for gifted and talented students.

History of Section.
(P.L. 1987, ch. 585, § 1.)



Chapter 16-42.1-2 - Findings.

§ 16-42.1-2 Findings.  The general assembly has found and declares that:

(1) There is need to better articulate higher education and secondary education for gifted and talented students through joint college and junior/senior high school programs.

(2) The academic needs of gifted and talented students are critical in the areas of mathematics and science.

(3) The state should encourage programs for gifted and talented students especially on a regional, partnership, or cooperative basis.

(4) There is a special need to serve gifted and talented junior high school students through enrichment programs.

(5) The academy model has proven successful in other education approaches for meeting the needs of gifted and talented students.

History of Section.
(P.L. 1987, ch. 585, § 1.)



Chapter 16-42.1-3 - Operations.

§ 16-42.1-3 Operations.  The department of elementary and secondary education shall:

(1) Establish policies and procedures for the academy consistent with this chapter.

(2) Carry out the following responsibilities:

(i) Inform all school systems of the functions and funding of the academy;

(ii) Help school systems to develop cooperative, partnership, or regional programs;

(iii) Review and approve proposals submitted by local school systems;

(iv) Help to create new and productive approaches to providing direct services to meet the needs of gifted and talented students;

(v) Consult with the state advisory committee established in § 16-42-3 on operation of the academy program;

(vi) Assure that services funded under the academy's auspices are direct and supplementary service to gifted and talented students;

(vii) Monitor funded programs;

(viii) Report on progress of programs funded under the academy.

History of Section.
(P.L. 1987, ch. 585, § 1.)






Chapter 16-42.2 - Rhode Island Academy for Gifted and Talented Limited English Proficient Students

Chapter 16-42.2-1 - Academy established.

§ 16-42.2-1 Academy established.  There is created the Rhode Island academy for gifted and talented limited English proficient students within the department of elementary and secondary education, referred to as "the LEP Academy". The role of the LEP Academy will be to offer the opportunity for uniquely challenging education for gifted and talented limited English proficient students.

History of Section.
(P.L. 1989, ch. 272, § 1.)



Chapter 16-42.2-2 - Findings.

§ 16-42.2-2 Findings.  The general assembly has found and declares that:

(1) Increasing numbers of limited English proficient students are entering Rhode Island public schools, and they must have equal access to gifted and talented programs;

(2) That the state should encourage programs for gifted and talented students from among special populations, including LEP students;

(3) That there is a special need to serve gifted and talented limited English proficient students in grades K through 12;

(4) That the academy model has proven successful in other education approaches for meeting the needs of gifted and talented students.

History of Section.
(P.L. 1989, ch. 272, § 1.)



Chapter 16-42.2-3 - Operations.

§ 16-42.2-3 Operations.  The department of elementary and secondary education shall:

(1) Establish policies and procedures for the academy consistent with this chapter;

(2) Carry out the following responsibilities:

(i) Inform all school systems of the functions and funding of the academy;

(ii) Review and approve proposals submitted by local school systems;

(iii) Help to create new and productive approaches of providing direct services to meet the needs of LEP gifted and talented students;

(iv) Consult with the gifted and LEP state advisory committees on the operation of the academy program;

(v) Assure that services funded under the academy's auspices are direct and supplementary services to LEP gifted and talented students;

(vi) Monitor funded programs;

(vii) Report on progress of programs funded under the academy.

History of Section.
(P.L. 1989, ch. 272, § 1.)






Chapter 16-43 - Educational Programs Under the Vocational and Applied Technology Education Act

Chapter 16-43-1 - Expenditure of federal funds.

§ 16-43-1 Expenditure of federal funds.  The department of elementary and secondary education is authorized to accept and direct the disbursement of funds appropriated by any acts of Congress and apportioned to the state in connection with 20 U.S.C. § 2301 et seq. The department of elementary and secondary education shall deposit all funds received from the federal government with the general treasurer, to be placed in a special account, and drawn upon only on receipt of properly authenticated vouchers.

History of Section.
(P.L. 1959, ch. 118, § 1; P.L. 1988, ch. 84, § 57.)



Chapter 16-43-2 - Administration of program.

§ 16-43-2 Administration of program.  The department of elementary and secondary education may enter into any agreements with any agency of the federal government, any school committee, or any other agency or person, may prescribe any regulations, employ any personnel, and take any action that it may deem necessary to provide for the establishment, maintenance, operation, and expansion of any educational program under 20 U.S.C. § 2301 et seq., and to direct the disbursement of federal and state funds in accordance with existing provisions of the federal and state laws. The department of elementary and secondary education may give technical advice and assistance to any school committee in connection with the establishment and operation of any program and may assist in training personnel engaged in the operation of these programs.

History of Section.
(P.L. 1959, ch. 118, § 1; P.L. 1988, ch. 84, § 57.)



Chapter 16-43-3 - Accounts and records.

§ 16-43-3 Accounts and records.  The department of elementary and secondary education shall prescribe regulations for the keeping of accounts and records and the making of reports by or under the supervision of school committees. These accounts and records shall be available for inspection and audit by authorized agents of the federal government or by the commissioner of elementary and secondary education or his or her duly authorized agents. The department of elementary and secondary education shall conduct or cause to be conducted any audits, inspections, and administrative reviews of accounts, records, and operations with respect to educational programs established under 20 U.S.C. § 2301 et seq. considered necessary to determine whether its agreements with school committees and regulations pursuant to this chapter are being complied with, and to insure that those programs are effectively administered.

History of Section.
(P.L. 1959, ch. 118, § 1; P.L. 1988, ch. 84, § 57.)



Chapter 16-43-4 - Annual appropriation.

§ 16-43-4 Annual appropriation.  The general assembly, shall annually appropriate any sum as may be necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1959, ch. 118, § 1.)






Chapter 16-44 - Community Colleges

Chapter 16-44-1 - Declaration of intention.

§ 16-44-1 Declaration of intention.  The general assembly, having found that the welfare of the state and the educational interests of many of its young people will be served by college programs of two (2) years' duration offered by institutions established for this specific purpose, declares its intention to provide those educational programs through the establishment and operation of two (2) year community colleges as a part of a unified system of higher education.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-2 - Purposes of community colleges.

§ 16-44-2 Purposes of community colleges.  It shall be the purposes of the community colleges to provide educational programs of two (2) years' duration as follows:

(1) Two (2) year college transfer programs;

(2) Two (2) year terminal general education programs;

(3) Two (2) year college technical and vocational programs; and

(4) Any other educational programs and services as are appropriate to these institutions.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-3 - Pawtuxet Valley Community College.

§ 16-44-3 Pawtuxet Valley Community College.  The board of governors for higher education is authorized and empowered to establish an institution to be known as Pawtuxet Valley Community College, and the board is authorized to enroll students in the college.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-4 - Mount Hope Community College.

§ 16-44-4 Mount Hope Community College.  The board of governors for higher education is authorized and empowered to establish an institution to be known as Mount Hope Community College, and the board is authorized to enroll students in the college.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-5 - Blackstone Valley Community College.

§ 16-44-5 Blackstone Valley Community College.  The board of governors for higher education is hereby authorized and empowered to establish an institution to be known as Blackstone Valley Community College, and the board is authorized to enroll students in the college.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-6 - Management of community colleges.

§ 16-44-6 Management of community colleges.  The board of governors for higher education shall be responsible for the control, management, and operation of community colleges in the same manner as it has been responsible for the control, management, and operation of the University of Rhode Island and of Rhode Island College.

History of Section.
(P.L. 1960, ch. 47, § 1.)



Chapter 16-44-7 - Annual appropriations.

§ 16-44-7 Annual appropriations.  The general assembly shall annually appropriate any sum as it may deem necessary for the maintenance and support of the community colleges. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of the sum as may be required from time to time, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1960, ch. 47, § 1.)






Chapter 16-45 - Regional Vocational Schools

Chapter 16-45-1 - Establishment  Maintenance.

§ 16-45-1 Establishment  Maintenance.  The board of regents for elementary and secondary education is authorized and empowered to establish and maintain regional schools for vocational and technological training and instruction with any equipment, apparatus, books, and supplies that shall be necessary for instruction and for proper maintenance of the schools, and for these purposes the department of elementary and secondary education shall appoint and remove necessary instructors, teachers, and other employees, determine their compensation, fix the standards and terms upon which students shall be received and instructed in and discharged from the schools, and make all rules and regulations necessary for the control, management, and operation of the schools.

History of Section.
(P.L. 1964, ch. 8, § 1.)



Chapter 16-45-1.1 - Declaration of policy.

§ 16-45-1.1 Declaration of policy.  (a) The overall mission of vocational education in Rhode Island is to develop programs and services from elementary level through secondary, postsecondary, and adult levels to prepare students for productive employment or additional education without prematurely limiting them to a particular occupational or educational choice.

(b) Vocational education is defined as a state approved educational program below the baccalaureate level taught by a properly certified teacher, designed to:

(1) Prepare individuals for gainful employment in recognized and/or emerging clusters of related occupations;

(2) Assist individuals in making informed occupational choices; and

(3) Upgrade individuals already in an occupational field.

(c) Pre-vocational education is defined as instruction which introduces students to a variety of employment opportunities and which facilitates the process of choosing a career appropriate to a student's interest and aptitude.

(d) The following principles apply to the development and operation of all vocational programs, activities, and services:

(1) Access. All youth and adults who choose vocational education shall have access to those programs.

(ii) A public awareness program shall provide information regarding state approved vocational programs to students and their parents in their native language.

(iii) A full range of programs and supplemental services shall be provided for those students whose previous achievements and preparation indicate that additional support is necessary for them to succeed in vocational education.

(iv) Admissions criteria and assessment procedures shall promote equal access, enrollment, and participation in vocational programs regardless of age, sex, race, limited English proficiency, disadvantagement, or disability.

(2) Purpose. (i) The purpose of vocational education is preparation for direct placement into the world of work consistent with economic development needs and/or preparation for postsecondary education.

(ii) Vocational preparation aims at:

(A) The development of academic, technical, problem solving, critical thinking skills, and concepts related to a cluster of allied occupations as well as specific job entry requirements.

(B) Graduating students with an understanding of the total enterprise of an occupational field and the ability to adapt to technological change.

(iii) Vocational assessment, guidance, support services, bilingual resources, placement services, and transitional planning should be provided to all students appropriate to their individual needs.

(iv) Student understanding of community needs, conditions of employment, and skills or attributes are best gained in the work environment through cooperative education, and other work related programs of instruction.

(v) Vocational programs shall be organized for maximum articulation between educational levels.

(3) Participation. There shall be broad representation and full participation in planning, developing, implementing, and evaluating vocational programs.

(ii) A comprehensive and coordinated system of vocational education can best be achieved by the collective action of many agencies of which the school is the major one.

(iii) Vocational programs should be developed with participation from students, parents, educators, workers and representatives of labor, community based organizations, business, and special populations.

History of Section.
(P.L. 1987, ch. 601, § 2; P.L. 1999, ch. 83, § 33; P.L. 1999, ch. 130, § 33.)



Chapter 16-45-2 - Curriculum  Certificates.

§ 16-45-2 Curriculum  Certificates.  The board of regents for elementary and secondary education may authorize the registration of students in the regional vocational schools, arrange the curriculum, and at the completion of a course or courses issue a certificate stating that the student has completed the course and achieved proficiency in the course.

History of Section.
(P.L. 1964, ch. 8, § 1.)



Chapter 16-45-3 - Evaluation for future programming.

§ 16-45-3 Evaluation for future programming.  The board of regents for elementary and secondary education shall begin an investigation and upon its findings shall from time to time review and evaluate the specific vocational needs of the entire state. It shall annually report the evaluation to the governor and the general assembly and make recommendations for future programming of courses and facilities for vocational and technological training.

History of Section.
(P.L. 1964, ch. 8, § 1.)



Chapter 16-45-4 - Regional school established  Appropriation.

§ 16-45-4 Regional school established  Appropriation.  The board of regents for elementary and secondary education shall immediately undertake the construction of a regional vocational school at a site to be selected by the board in an industrial area in the Blackstone Valley. The sum of two million dollars ($2,000,000) is appropriated, out of any money in the treasury not otherwise appropriated, for the purpose of acquiring a site and for the constructing and equipping the regional vocational school; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sums or so much of the sum as may be required from time to time upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1964, ch. 8, § 1; P.L. 1991, ch. 250, § 1.)



Chapter 16-45-4.1 - Regional special programs.

§ 16-45-4.1 Regional special programs.  (a) Each city and town may contract with the William E. Davies, Jr. vocational-technical high school to establish and operate programs for special populations including students with disabilities and potential school dropouts.

(b) When these programs are operated by the William E. Davies, Jr. vocational-technical high school, each participating city or town shall be assessed for the cost of the program in the proportion that their enrollment bears to the total enrollment in the program. These assessments shall be deposited as general revenues.

History of Section.
(P.L. 1986, ch. 287, art. 11, § 1; P.L. 1995, ch. 370, art. 40, § 45; P.L. 1999, ch. 83, § 33; P.L. 1999, ch. 130, § 33.)



Chapter 16-45-4.2 - Disposition of funds.

§ 16-45-4.2 Disposition of funds.  All tuition and other revenues collected by the school shall be deposited as general revenue.

History of Section.
(P.L. 1988, ch. 129, art. 8, § 2; P.L. 1995, ch. 370, art. 40, § 45.)



Chapter 16-45-5 - Acceptance and expenditure of federal funds.

§ 16-45-5 Acceptance and expenditure of federal funds.  The board of regents for elementary and secondary education is designated as the agency of this state and shall have full and complete authority to cooperate with and enter into contracts and agreements with the federal government, its agency, or instrumentality in all matters relating to the furtherance of the establishment of vocational and technological schools and the advancement of vocational and technological training programs and to perform any acts that may be necessary and to make application for, receive, and expend in accordance with any requirements, terms, rules, regulations, and conditions as may be established any grants, grants-in-aid, or funds authorized or appropriated by Congress and made available for these purposes to the board of regents for elementary and secondary education by the federal government or any agency or instrumentality of the federal government. The proceeds of grants or funds received shall be paid to the general treasurer who shall place the funds in a special account which shall be utilized for the purposes of these grants; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sums or so much of the sum as may be required upon receipt by the controller of properly authenticated vouchers. The board of regents for elementary and secondary education may authorize any state officer or employee to act as agent of the federal government, as may be provided in any federal legislation within the purview of this chapter.

History of Section.
(P.L. 1964, ch. 8, § 1.)



Chapter 16-45-6 - Powers additional to previous authority.

§ 16-45-6 Powers additional to previous authority.  (a) The powers delegated and authorized in this chapter for the board of regents for elementary and secondary education and the department of elementary and secondary education shall be in addition to those previously authorized by any other general or public law.

(b) The governance, funding, and programming of the William M. Davies, Jr. vocational technical school and the Metropolitan Career and Technical School shall be in accordance with the rules and regulations formulated by the board of regents for elementary and secondary education pursuant to chapter 35 of title 42. Provided, however, the additional appropriation by the General Assembly in fiscal year 2005 for the William M. Davies, Jr. Vocational Technical School shall be used to fund sixty (60) additional placements. Forty (40) of those placements shall be made available to students from the City of Providence.

(c) The purpose of this chapter is to restructure the system of career and technical schools in Rhode Island for the benefit of the students, the economy, and the general welfare. The paramount aim is to enable the schools to make more significant contributions in providing the state's students with the career preparation they need to compete and succeed in the world of today and of the future. To ensure student success, a system of model career and technical schools will be established and supported. These schools will provide: integrated academic and vocational curricula, up to date technology, programs to meet the varying needs of all students, and strong links to business, industry, postsecondary education, and the community.

(d) There shall be a system of state operated career and technical schools serving geographic areas of the state. Students attending these regional schools will do so on a full time basis with the costs for their education at the regional school being shared by the state and the district of residence as described in § 16-7.2-5. State schools currently participating in the state retirement system that are not receiving reimbursement pursuant to § 16-16-22 shall have their state aid adjusted to reflect full reimbursement for expenses related to employer retirement contributions for those staff employed by the state.

(2) These schools shall be operated as local education agencies and each shall be governed by a board of trustees. With the exception of those powers and duties reserved by the director, the commissioner of elementary and secondary education, and the board of regents for elementary and secondary education, the board of trustees shall have the powers and duties of school committees. The Davies school shall be the first school operated under the provisions of this chapter and shall be renamed the William M. Davies, Jr. career and technical high school. The Metropolitan Career and Technical School shall be the second school operated under the provisions of this chapter.

(e) The board of regents for elementary and secondary education shall appoint the members of the board of trustees from nominations made by the commissioner of elementary and secondary education. The chairperson shall also be selected in this manner. The board of regents shall determine the number, qualifications, and terms of office of members of the board of trustees. The board of trustees will be broadly representative of the local communities served by each school and the larger statewide workforce interests.

(2) The board of regents shall establish strategic directions for the career and technical education system that are consistent with the state's economic development plans, workforce requirements, and educational priorities and learner outcomes established by the board of regents.

(3) The board of regents shall provide parameters for the overall budget requests, approve the budget, and participate in budget development as required in subsection (i).

(f) The commissioner of elementary and secondary education shall recommend parameters for the overall budget requests, recommend a budget and participate in budget development as required in subsection (i).

(2) The commissioner shall approve the process for selection of a director of each regional school. The commissioner shall develop a plan for statewide implementation of the provisions of this chapter.

(g) The board of trustees shall meet monthly and serve without compensation. Nine (9) members of the board of trustees shall be required to attend teacher appeal hearings conducted pursuant to § 16-13-4. The board of trustees shall have broad policy making authority for the operation of the school consistent with subsection (e) and the following powers and duties:

(1) To identify the educational needs of the communities in the district.

(2) To develop educational policies to meet the needs of students in the communities served by the school district.

(3) To appoint a director of its regional school to serve as its chief executive officer and to approve assistant and associate directors from nominations made by the director.

(4) To provide policy guidance and participate in budget development as required in subsection (i).

(5) To develop staffing policies which ensure that all students are taught by educators of the highest possible quality.

(h) The director will serve at the pleasure of the board of trustees with the initial appointment to be for a period of not more than three (3) years, provided, that the term and conditions of employment are subject to the approval of the board of regents for elementary and secondary education.

(2) It is the responsibility of the director to manage and operate the school on a day to day basis. The director's duties shall include the following:

(i) To be responsible for the entire care, supervision, and management of the career and technical high school.

(ii) To recommend to the board of trustees educational policies to meet the needs of the district, and to implement policies established by the board of trustees.

(iii) To present nominations to the board of trustees for assistant and associate directors and to appoint all other school personnel.

(iv) To provide for the evaluation of all school district personnel.

(v) To establish a school based management approach for decision making for the operation of the school.

(vi) To prepare a budget and participate in budget development as required in subsection (i), and to authorize purchases consistent with the adopted school district budget.

(vii) To report to the board of trustees on a regular basis the financial condition and operation of the school, and to report annually on the educational progress of the school.

(viii) To establish appropriate advisory committees as needed to provide guidance on new directions and feedback on the operation of the school.

(i) With policy guidance from the board of trustees and extensive involvement of the administrators and faculty in the school, the director of each regional school shall annually prepare a budget. The board of trustees will approve the budget and transmit it to the commissioner. The board of regents for elementary and secondary education, upon recommendation of the commissioner of elementary and secondary education, shall provide parameters for the overall budget request. Based on review and recommendation by the commissioner, the board of regents shall approve the total budget and incorporate it into its budget request to the governor and to the general assembly. Line item budgeting decisions shall be the responsibility of the director.

(j) Nothing in this section shall be deemed to limit or interfere with the rights of teachers and other school employees to bargain collectively pursuant to chapters 9.3 and 9.4 of title 28 or to allow the board of trustees or the director to abrogate any agreement by collective bargaining. Employees at the William M. Davies school shall continue to be state employees and the bargaining units which are presently established at the school shall remain intact.

(k) Any tuition payments, which are made to the William M. Davies Career and Technical high school from the district of residence of its students, as authorized in R.I.G.L. § 16-7.2-5, shall be deposited into a restricted receipt account to be used for the same educational purposes that its state appropriation is used. Any such funds shall be exempt from the indirect cost recovery provisions of § 35-4-7.

History of Section.
(P.L. 1964, ch. 8, § 1; P.L. 1991, ch. 250, § 1; P.L. 1994, ch. 62, § 1; P.L. 2002, ch. 65, art. 18, § 2; P.L. 2004, ch. 595, art. 23, § 4; P.L. 2010, ch. 124, § 3; P.L. 2010, ch. 125, § 3; P.L. 2011, ch. 151, art. 10, § 6.)



Chapter 16-45-6.1 - Career and technical education.

§ 16-45-6.1 Career and technical education.  The general assembly finds that career and technical education programs that meet rigorous industry standards and prepare Rhode Island's students to succeed in a wide variety of employment settings are a critical component of the state's public education system and a necessary element of the state's economic development.

The general assembly further finds that the proportion of students now enrolled in such programs is inadequate. Therefore, all Rhode Island school districts shall file a plan with the Commissioner of Elementary and Secondary Education no later than January 1, 2006 setting forth the means through which no fewer than forty (40) percent of their students enrolled in grades nine (9) through twelve (12) shall be provided the opportunity to enroll in career and technical programming that is certified by the Rhode Island Department of Education as meeting industry standards by September 2007.

To facilitate the development of additional career and technical program offerings for Rhode Island students that meet industry standards the department of elementary and secondary education shall, in furtherance of the reports and studies that have been developed since 2000 setting forth recommendations for an updated system of career and technical education for the State of Rhode Island, develop a system design that includes site assessments of all current career and technical programs and sets forth standards and procedures for the department of elementary and secondary education to approve programs that are developed in cooperation with business, industry and postsecondary institutions. The department shall also develop a system design for three additional state operated career and technical schools, in addition to the William H. Davies School and the Metropolitan Career and Technical Center, including recommendations for a model for the siting, building costs, operational costs and program design for each such school. The general assembly shall appropriate funds to the department for purposes of their completion of the system design for the statewide program approval process to industry standards and the development of the models, siting and program design of the three additional state operated career and technical schools.

History of Section.
(P.L. 2005, ch. 117, art. 13, § 11.)



Chapter 16-45-6.2 - The Paul W. Crowley Metropolitan Career and Technical Center.

§ 16-45-6.2 The Paul W. Crowley Metropolitan Career and Technical Center.  The Metropolitan Career and Technical Center, in Newport, Rhode Island, shall hereafter be named and known as the "Paul W. Crowley Metropolitan Career and Technical Center."

History of Section.
(P.L. 2008, ch. 148, § 1; P.L. 2008, ch. 188, § 1.)



Chapter 16-45-7 - Annual appropriations.

§ 16-45-7 Annual appropriations.  (a) The general assembly shall appropriate any sum as it may deem necessary for the purpose of reducing local district area vocational technical school tuition. All districts which send students to state operated schools which are funded through the operations aid formula shall not be entitled to receive funds under this section for students attending those schools.

(b) Each year one hundred percent (100%) of the approved regional vocational school expenditures for the reference year is appropriated. The commissioner of elementary and secondary education shall be responsible for approving regional vocational technical school budgets and eligible programs and shall promulgate rules and regulations for the approval of budget expenditures and operation of the schools. All funds provided by this section will be ineligible for reimbursement under the provisions of chapter 7 of this title.

History of Section.
(P.L. 1964, ch. 8, § 1; P.L. 1987, ch. 601, § 3; P.L. 1988, ch. 336, § 11; P.L. 1989, ch. 126, art. 30, §§ 1, 2; P.L. 1990, ch. 65, art. 32, § 1; P.L. 1990, ch. 487, § 2; P.L. 2001, ch. 86, § 48.)



Chapter 16-45-8 - Temporary service to other regions.

§ 16-45-8 Temporary service to other regions.  Any resident of the state being qualified shall, until a vocational school is in operation in the region in which he or she resides, be eligible to register at, receive instruction from, and be issued a certificate by the regional vocational school serving the inhabitants of the greater Providence area.

History of Section.
(P.L. 1964, ch. 8, § 1.)



Chapter 16-45-9 - Vocational education.

§ 16-45-9 Vocational education.  Upon the establishment of full funding of § 16-45-7, the regulations promulgated by the board of regents for elementary and secondary education for the administration and operation of career and technical schools shall go into effect.

History of Section.
(P.L. 1992, ch. 133, art. 12, § 1.)



Chapter 16-45-10 - Payment of past due vocational school tuition.

§ 16-45-10 Payment of past due vocational school tuition.  If a sending school district fails to pay the requisite tuition to a school district hosting a vocational school, the commissioner of education may, based upon an affidavit filed by the host community, deduct the requisite sums from the state aid of the sending district and pay these sums over to the host district. The sending district may request a hearing if the debt is disputed, but the deductions and payments shall continue to be made during the pendency of the hearing and any appeal.

History of Section.
(P.L. 1998, ch. 46, § 1.)



Chapter 16-45-11 - Legislative career and technical education commission established.

§ 16-45-11 Legislative career and technical education commission established.  (a) Commission established. There is hereby established a special joint legislative study commission on career and technical education commission. Said career and technical education study commission shall consist of twelve (12) members: six (6) members shall be appointed by the speaker of the house of representatives from among the members of the house of representatives, not more than five (5) of whom shall be from the same political party; six (6) members shall be appointed by the president of the senate from among the members of the senate, not more than five (5) of whom shall be from the same political party.

(b) Purpose. The purpose of the career and technical education study commission shall be to make a comprehensive examination of the issues relating to the governance, financing, and operation of the system of career and technical education in Rhode Island in order to guide the implementation of the recommendations contained in the Restructuring Career and Technical Education in Rhode Island report as prepared and presented by the career and technical education task force (March 2000). The focus of the career and technical education study commission shall include, but not be limited to, the following: to promote Rhode Island's education and economic development by providing guidance for the development of a statewide system for career and technical education, utilizing effective and proven career and technical education delivery models; implementing an effective system of governance, including protection for the student rights of those students interested in engaging in career and technical education; financing and maintaining state of the art equipment, facilities, and programming, including ensuring student access to the same across the district and geographic boundaries; and strengthening career and technical education programming designed to meet the labor needs of Rhode Island business and industry, as well as to support and advance Rhode Island's economy.

History of Section.
(P.L. 2004, ch. 595, art. 23, § 6.)






Chapter 16-45.1 - Career and Technical Education

Chapter 16-45.1-1 - Findings.

§ 16-45.1-1 Findings.  The general assembly finds and declares as follows:

(1) The Rhode Island economy will benefit from a highly skilled workforce;

(2) Career and technical education must be informed by the needs of local businesses industries and employers, in creating, growing and locating employment opportunities for job seekers with the requisite knowledge, skills and abilities desired by employers;

(3) Career and technical education should provide an integrated career pathway system to respond to the needs of businesses, small and large, as well as innovative and emerging industries; and

(4) Based upon the current and future demands for a highly skilled workforce, career and technical education should provide a foundation for students to succeed in career and/or higher education opportunities.

History of Section.
(P.L. 2011, ch. 188, § 1; P.L. 2011, ch. 225, § 1.)



Chapter 16-45.1-2 - Career and technical education system.

§ 16-45.1-2 Career and technical education system.  The board of regents shall establish and maintain a system of career and technical education that maintains on going connections with higher education and meets the needs of local business and industry, and promotes workforce development.

History of Section.
(P.L. 2011, ch. 188, § 1; P.L. 2011, ch. 225, § 1.)



Chapter 16-45.1-3 - Report to the general assembly.

§ 16-45.1-3 Report to the general assembly.  Beginning on January 1, 2012, the department of elementary and secondary education shall provide the senate president and speaker of the house an annual report consisting of the following:

(1) The total number of students attending career and technical schools/programs, where determinable;

(2) The total number of those students in subsection (1) who have received diplomas;

(3) The total number of those students in subsection (1) who have received industry recognized certificates, if the information is available;

(4) The total number of students who transfer to another school and/or continue their secondary education;

(5) The total number of students who obtain employment before or immediately after graduation;

(6) The total number of students who attend post-secondary institutions;

(7) The retention rate within each program from year to year;

(8) Progress on developing a plan to study the number of students who find employment in the field studied at three (3) and five (5) years intervals post-graduation;

(9) The cost per pupil per program per year; and

(10) The number of special education students per program.

History of Section.
(P.L. 2011, ch. 188, § 1; P.L. 2011, ch. 225, § 1.)






Chapter 16-46 - Rhode Island State Council on the Arts



Chapter 16-46.1 - Rhode Island Cultural Arts Commission



Chapter 16-47 - Compact for Education



Chapter 16-48 - Educational Services to Very Young Children

Chapter 16-48-1 - Applicability.

§ 16-48-1 Applicability.  This chapter shall pertain to private nursery schools and other regular programs of educational services to children between the ages of two (2) years eight (8) months and six (6) years of age where the schools and programs operate one or more sessions daily. It does not include bona fide kindergarten and nursery classes which are part of a nonpublic elementary school system.

History of Section.
(P.L. 1968, ch. 284, § 1; P.L. 1990, ch. 482, § 1.)



Chapter 16-48-2 - Establishment and operation of schools and programs.

§ 16-48-2 Establishment and operation of schools and programs.  (a) No person, unincorporated society, association, or corporation desiring to operate a school or program as defined in this chapter shall be permitted to establish and maintain a school or program unless and until an application has been filed with the commissioner of elementary and secondary education and suitable provision has been made to fulfill any minimum requirements of adequate faculty, health, safety, sanitation, site, physical plant, educational program, and any other standards that may be established through rules and regulations promulgated by the commissioner of elementary and secondary education. Upon satisfactory compliance with the standards as established by the commissioner of elementary and secondary education, along with the certification by the appropriate fire, health, and building inspectors, the school or program shall be approved for a period of one year, which approval shall require renewal unless sooner revoked by the commissioner for cause.

(b) Upon application to establish a school or program as defined in this chapter or to renew the application, the applicant will submit the names of its owner, officers, and employees. The commissioner of elementary and secondary education may request the bureau of criminal identification of the state police to conduct a nationwide criminal records check of the owners, officers, and employees of the school or program and the bureau of criminal identification of the state police will conduct criminal records checks on request. To accomplish nationwide criminal records checks, the commissioner may require owners, officers, and employees of the schools or programs to be fingerprinted by the bureau of criminal identification of the state police. The commissioner may examine these criminal records checks to aid in determining the suitability of the applicant for approval or renewal of approval.

History of Section.
(P.L. 1968, ch. 284, § 1; P.L. 1985, ch. 334, § 4.)



Chapter 16-48-3 - Rules and regulations.

§ 16-48-3 Rules and regulations.  The commissioner of elementary and secondary education shall make all necessary rules and regulations as the commissioner shall deem necessary or expedient, in conformity with the provisions of this chapter and not contrary to law, for the necessary accreditation of the schools and programs, and the commissioner shall do all things and perform all acts necessary to enforce the provisions of this chapter.

History of Section.
(P.L. 1968, ch. 284, § 1.)



Chapter 16-48-4 - Enforcement.

§ 16-48-4 Enforcement.  It shall be the duty of the commissioner of elementary and secondary education to prosecute any person, firm, or corporation violating the provisions of this chapter, and the commissioner or any duly authorized agent of the commissioner may make complaint for the violation of the provisions of this chapter, and the commissioner or agent making the complaint shall not be required to give surety for the payment of cost.

History of Section.
(P.L. 1968, ch. 284, § 1.)



Chapter 16-48-5 - Revocation of approval.

§ 16-48-5 Revocation of approval.  The commissioner of elementary and secondary education may revoke or refuse to renew the approval of any nursery school or program approved upon reasonable notice to the school authorities and provided that a hearing on the revocation shall be afforded the parties. Grounds for revocation or refusal to renew shall include:

(1) Failure to maintain standards;

(2) Refusal to submit proper reports or records;

(3) Refusal to admit authorized representatives of the department of elementary and secondary education;

(4) Furnishing or making misleading or false statements or reports;

(5) Failure to maintain adequate financial resources; or

(6) Any other cause which, in the opinion of the commissioner, may be detrimental to the health, education, safety, or welfare of the children involved.

History of Section.
(P.L. 1968, ch. 284, § 1.)



Chapter 16-48-6 - Penalty.

§ 16-48-6 Penalty.  Every person who violates any of the provisions of this chapter by conducting a school or program without first having obtained approval as provided in this chapter, or who shall refuse to permit a reasonable inspection and examination of a facility as provided in this chapter, or who shall intentionally make any false statements or reports to the commissioner of elementary and secondary education or the commissioner's agents with reference to the matters contained in these statements or reports, or who conducts this facility after approval has been revoked or suspended shall, upon conviction of the first offense, be imprisoned for a term not exceeding six (6) months or be fined not exceeding one hundred dollars ($100) for each week that the facility shall have been maintained without approval, and on the second or subsequent offense shall be imprisoned for a term not exceeding one year or be fined not exceeding five hundred dollars ($500) for each week that the facility shall have been maintained without approval or both the fine and imprisonment.

History of Section.
(P.L. 1968, ch. 284, § 1.)



Chapter 16-48-7 - Injunctive relief.

§ 16-48-7 Injunctive relief.  The superior court is empowered and authorized to grant appropriate injunctive relief for violations of the provisions of this chapter. All applications for injunctive relief shall be brought by the commissioner of elementary and secondary education in the superior court. The commissioner may enforce the provisions of this chapter through proceedings either under this section or § 16-48-6 or under both this section and § 16-48-6.

History of Section.
(P.L. 1984, ch. 172, § 1.)



Chapter 16-48-8 - Destruction of fingerprint records.

§ 16-48-8 Destruction of fingerprint records.  At the conclusion of any background check required by this chapter, the state police will promptly destroy the fingerprint card of the applicant.

History of Section.
(P.L. 1986, ch. 66, § 4.)



Chapter 16-48-9 - Non-governmental funding for early childhood education.

§ 16-48-9 Non-governmental funding for early childhood education.  There is hereby established in the department of elementary and secondary education an early childhood education program restricted receipt account referred to as "Early Childhood Grant Program Account." The department of elementary and secondary education shall deposit into this account any funds received from non-governmental sources for the purpose of funding early childhood education programs. All such sums deposited shall be exempt from the indirect cost recovery provisions of § 35-4-27.

History of Section.
(P.L. 2012, ch. 241, art. 14, § 2.)






Chapter 16-48.1 - Certification of Personnel Providing Educational Services to Very Young Children

Chapter 16-48.1-1 - Definitions.

§ 16-48.1-1 Definitions.  (a) "Commissioner" means the commissioner of elementary and secondary education or the designee of the commissioner.

(b) "Person" when used to describe the owner or operator of a facility which must be licensed or registered with the commissioner includes individuals, associations, and corporations.

History of Section.
(P.L. 1985, ch. 334, § 3.)



Chapter 16-48.1-2 - Qualification.

§ 16-48.1-2 Qualification.  Notwithstanding any other provisions of law to the contrary, any person seeking to operate or seeking employment in any facility covered under § 16-48-1, if the employment involves supervisory or disciplinary power over a child or children or involves frequent and routine contact with a child or children without the presence of other employees, shall undergo an employment background check and criminal records check as provided for in this chapter. The commissioner may by rule identify those positions requiring background checks and criminal record checks.

History of Section.
(P.L. 1985, ch. 334, § 3.)



Chapter 16-48.1-3 - Employment background checks.

§ 16-48.1-3 Employment background checks.  Any person seeking to operate a facility covered under § 16-48-1 will submit an affidavit to the commissioner providing information relating to individual employment history as shall be required by rule promulgated by the commissioner. Any person operating a facility covered under § 16-48-1 shall require all persons seeking employment, if the employment involves supervisory or disciplinary power over a child or children or involves routine contact with a child or children without the presence of other employees, to execute a similar affidavit prior to employment and will maintain the affidavit on file subject to inspection by the commissioner. Failure to require the affidavit or failure to maintain the affidavit on file will be prima facie grounds to revoke the authority of the facility to operate.

History of Section.
(P.L. 1985, ch. 334, § 3.)



Chapter 16-48.1-4 - Criminal records checks  Operations.

§ 16-48.1-4 Criminal records checks  Operations.  Any person seeking to operate a facility covered under § 16-48-1 shall apply to the Rhode Island bureau of criminal identification for a nationwide criminal records check. The check will conform to the applicable federal standards including the taking of fingerprints to identify the applicant and any expense associated with providing the criminal record check shall be paid by the applicant and/or requesting agency. The commissioner will determine by rule those items of information appearing on a criminal records check which constitute disqualifying information because the information would indicate that the operation or, in the case of an employee, the employment could endanger the health or welfare of a child or children. Upon the discovery of any disqualifying information with respect to a proposed operator, the bureau of criminal identification will inform the commissioner in writing of the nature of the disqualifying information.

History of Section.
(P.L. 1985, ch. 334, § 3; P.L. 1988, ch. 247, § 2; P.L. 2011, ch. 220, § 1; P.L. 2011, ch. 240, § 1.)



Chapter 16-48.1-5 - Criminal records check  Employee.

§ 16-48.1-5 Criminal records check  Employee.  Any person seeking employment, if the employment involves supervisory or disciplinary power over a child or children or involves routine contact with a child or children without the presence of other employees, in any facility covered under § 16-48-1 shall, after acceptance by the employer of the affidavit required by § 16-48.1-3, apply to the Rhode Island bureau of criminal identification for a nationwide criminal records check. The check will conform to applicable federal standards including the taking of fingerprints to identify the applicant and any expenses associated with providing the criminal records check shall be paid by the applicant and/or requesting agency. Upon the discovery of any disqualifying information as defined in accordance with the rule promulgated by the commissioner, the Rhode Island bureau of criminal identification will inform the applicant, in writing, of the nature of the disqualifying information. In addition, the Rhode Island bureau of criminal identification will inform the employer, in writing, without disclosing the nature of the disqualifying information, that an item of disqualifying information has been discovered. In those situations in which no disqualifying information has been found, the Rhode Island bureau of criminal identification will inform both the applicant and the employer, in writing, of this fact. The employer will maintain on file, subject to inspection by the commissioner, evidence that the criminal records checks have been initiated on all employees seeking employment after August 1, 1985, and the results of the checks. Failure to maintain that evidence on file will be prima facie grounds to revoke the license or registration of the operator of the facility. It will be the responsibility of the Rhode Island bureau of criminal identification to conduct the nationwide criminal records check pursuant to this section. The nationwide criminal records check will be provided to the applicant for employment without charge to the applicant and without charge to the prospective employer if the employer is a tax exempt corporation or an unincorporated nonprofit organization qualified under § 501(c) of the United States Internal Revenue Code, 26 U.S.C. § 501(c).

History of Section.
(P.L. 1985, ch. 334, § 3; P.L. 1988, ch. 247, § 2; P.L. 1991, ch. 199, § 1; P.L. 2011, ch. 220, § 1; P.L. 2011, ch. 240, § 1.)



Chapter 16-48.1-6 - Prior criminal records checks.

§ 16-48.1-6 Prior criminal records checks.  If an applicant for employment has undergone a nationwide criminal records check pursuant to § 16-48.1-4 within eighteen (18) months of an application for employment, then an employer may request from the bureau of criminal identification of the state police or the local police department a letter indicating if any disqualifying information was discovered. The bureau of criminal identification will respond by stating if an item of disqualifying information was discovered without disclosing the nature of the disqualifying information. The letter may be maintained on file to satisfy the requirements of § 16-48.1-4.

History of Section.
(P.L. 1985, ch. 334, § 3; P.L. 1988, ch. 247, § 2.)



Chapter 16-48.1-7 - Rules and regulations.

§ 16-48.1-7 Rules and regulations.  The commissioner is authorized to promulgate rules and regulations to carry out the intent of this chapter.

History of Section.
(P.L. 1985, ch. 334, § 3.)



Chapter 16-48.1-8 - Destruction of fingerprint records.

§ 16-48.1-8 Destruction of fingerprint records.  At the conclusion of any background check required by this chapter, the state police or the local police department will promptly destroy the fingerprint card of the applicant.

History of Section.
(P.L. 1986, ch. 66, § 3; P.L. 1988, ch. 247, § 2.)






Chapter 16-48.2 - Pilot Program for the Education of Kindergarten Students in the City of Woonsocket



Chapter 16-49 - Board of Regents for Education



Chapter 16-50 - Correspondence Schools, Home Study, and Related Courses

Chapter 16-50-1 - Declaration of policy.

§ 16-50-1 Declaration of policy.  It is recognized and declared that the publicizing, selling, and administering of courses of instruction by correspondence schools or home study courses, whether given in residence or by mail, proceed in accordance with acceptable practices and with consequent and important benefits to students pursuing these courses. It also is recognized that the benefits received from this instruction should be enhanced and the protection of those persons and institutions offering it should be established. It is the purpose of this chapter to supplement the general law of fraud so as to provide adequate protection for students, educational institutions, and the general public.

History of Section.
(P.L. 1969, ch. 140, § 1.)



Chapter 16-50-2 - Definitions.

§ 16-50-2 Definitions.  As used in this chapter:

(1) "Correspondence school" means a school that teaches resident and nonresident students by mailing them lessons and exercises toward the achievement of some educational aim which upon completion are returned to the school for grading.

(2) "Course" means any unit, plan, or program of instruction whether conducted in person, by mail, or by any other method by correspondence schools or home study courses.

(3) "Home study course" means a course of instruction administered by mail and carried on in the student's home.

History of Section.
(P.L. 1969, ch. 140, § 1.)



Chapter 16-50-3 - Exceptions from chapter.

§ 16-50-3 Exceptions from chapter.  This chapter shall not apply to any course:

(1) Recognized by the state department of elementary and secondary education for purposes of complying in whole or in part with the provisions of § 16-19-1 and § 16-19-2;

(2) Offered by an educational institution accredited by the applicable national or regional accrediting agency recognized by the department of elementary and secondary education; or

(3) Offered by an employer solely to his or her employees at no charge and as part of an in service training program.

History of Section.
(P.L. 1969, ch. 140, § 1.)



Chapter 16-50-4 - Publicizing of instruction.

§ 16-50-4 Publicizing of instruction.  No person shall:

(1) Make or cause to be made any statement or representation, oral, written, or visual, in connection with the offering or publicizing of a course, if the person knows or reasonably should have known the statement or representation to be false, deceptive, substantially inaccurate, or misleading.

(2) Promise or guarantee employment utilizing information, training, or skill purported to be provided or enhanced by a course, unless the promisor or guarantor offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student for a period of not less than ninety (90) days in a business or other enterprise regularly conducted by him or her and in which the information, training, or skill is a normal condition of employment.

(3) Do any act constituting part of the conduct or administration of a course, or the obtaining of students for the course, if the person knows or reasonably should know that any phase or incident of the conduct or administration of the course is being carried on by the use of fraud, deception, or other misrepresentation, or by any person soliciting students without a permit.

History of Section.
(P.L. 1969, ch. 140, § 1.)



Chapter 16-50-5 - Solicitation  Issuance and revocation of permits.

§ 16-50-5 Solicitation  Issuance and revocation of permits.  (a) No person representing any school or other individual or organization offering courses in this state, or from a place of business in this state, shall sell any course or solicit students for a course in this state for a consideration or remuneration unless he or she first secures a permit from the department of elementary and secondary education. If the agent represents more than one school, a separate permit shall be obtained for each school represented by the agent. Upon approval for a permit the department of elementary and secondary education shall issue a pocket card to the person whose name appears on it, giving that person's name and address, the name and address of his or her employing school, and certifying that the person whose name appears on the card is an authorized agent of the school. The application for a permit shall be made on forms to be furnished by the department of elementary and secondary education and shall be accompanied by a fee of twenty-five dollars ($25.00) and a surety bond acceptable to the department of elementary and secondary education in the penal sum of one thousand dollars ($1,000). The bond may be continuous and shall be conditioned to provide indemnification to any student suffering loss as a result of any fraud or misrepresentation used in procuring his or her enrollment, and may be supplied by the agent of a privately owned school and by the school itself as a blanket bond covering each of its agents and the school in the amount of one thousand dollars ($1,000). A permit shall be valid for one year from the date on which it was issued. The liability of the surety on the bond for each representative covered by it shall in no event exceed the sum of one thousand dollars ($1,000) as an aggregate for any and all students for all breaches of the conditions of the bond by the representatives. The surety of any bond may cancel the bond upon giving thirty (30) days' notice in writing to the department of elementary and secondary education and after this shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation. An application for renewal shall be accompanied by a fee of twenty-five dollars ($25.00) and a surety bond, as provided in this subsection, if a continuous bond has not been furnished. All fees collected for the issuance or renewal of the permits shall be deposited in the state treasury to the credit of the general fund.

(b) No person representing a school or other organization offering courses, which school or other organization is located outside this state, shall sell any course or solicit students for the course in this state for a consideration or remuneration unless that person first secures a permit from the department of elementary and secondary education in the manner and on the terms provided in subsection (a) of this section.

(c) Any permit applied for pursuant to subsection (a) or (b) of this section shall be granted or denied within thirty (30) days of the receipt of the application for it by the department of elementary and secondary education. If the department of elementary and secondary education has not completed its determination with respect to the issuance of a permit pursuant to this section within this period, it shall issue a temporary permit to the applicant, which permit shall be sufficient to meet the requirements of this chapter until any time as the determination is made.

(d) Any permit issued may, upon ten (10) days' notice and after a hearing, be revoked by the department of elementary and secondary education if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation.

(e) The fact that a bond is in force pursuant to subsection (a) or (b) of this section shall not limit or impair any right of recovery available pursuant to law, nor shall the amount of damages or other relief to which any plaintiff may be entitled.

(f) No recovery shall be had on any contract for or in connection with a course by any person selling or administering the course if the representative of the person was not the holder of a permit as required by this section and the representative did not display the permit at the time that the representative negotiated the contract for or sold the course.

(g) The issuance of a permit pursuant to this section shall not be deemed to constitute approval of any course or the person or institution offering, conducting, or administering the course. Any representation contrary to this subsection or tending to imply that a permit issued pursuant to this section constitutes approval shall be misrepresentation within the meaning of this chapter.

History of Section.
(P.L. 1969, ch. 140, § 1; P.L. 1978, ch. 344, § 1.)



Chapter 16-50-6 - Rules and regulations  Advisory committee.

§ 16-50-6 Rules and regulations  Advisory committee.  The commissioner of elementary and secondary education shall adopt rules and regulations for the administration and enforcement of § 16-50-5 and may establish an advisory committee of owners or operators of institutions to which this chapter applies and of other persons with knowledge in the fields to which this chapter applies, to advise it in its administration.

History of Section.
(P.L. 1969, ch. 140, § 1; P.L. 1978, ch. 344, § 1.)



Chapter 16-50-7 - Enforcement proceedings.

§ 16-50-7 Enforcement proceedings.  The attorney general or any local prosecuting officer, at the request of the commissioner of elementary and secondary education or on his or her own motion, shall bring any appropriate action or proceeding in any court of competent jurisdiction for the enforcement of this chapter.

History of Section.
(P.L. 1969, ch. 140, § 1; P.L. 1978, ch. 344, § 1.)



Chapter 16-50-8 - Judicial review.

§ 16-50-8 Judicial review.  Any action of the commissioner of elementary and secondary education respecting the issuance, denial, or revocation of a permit pursuant to § 16-50-5 shall be subject to judicial review in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1969, ch. 140, § 1; P.L. 1978, ch. 344, § 1.)



Chapter 16-50-9 - Criminal penalties.

§ 16-50-9 Criminal penalties.  Any act or omission in violation of this chapter shall be a misdemeanor and the violator shall be liable to a fine of not to exceed five hundred dollars ($500), a term of imprisonment not to exceed ninety (90) days, or both the fine and imprisonment.

History of Section.
(P.L. 1969, ch. 140, § 1.)



Chapter 16-50-10 - Litigation.

§ 16-50-10 Litigation.  Any school or agent for a school, its or their assignees subject to this chapter, not the holder of a permit issued pursuant to this chapter, shall not be permitted to bring suit in any court of this state to recover on any matter arising out of the conduct of its business or activities in Rhode Island, and compliance with the provisions of this chapter shall be a condition precedent to carrying on business in this state and to enforcing in any court of this state any contract or assignment of it made pursuant to this chapter.

History of Section.
(P.L. 1969, ch. 140, § 1.)






Chapter 16-51 - Salary Supplements to Nonpublic Schoolteachers



Chapter 16-52 - Maintenance of Order on Campus

Chapter 16-52-1 - Rules and regulations  Property and highways.

§ 16-52-1 Rules and regulations  Property and highways.  The board of governors for higher education shall make rules and regulations for the control and use of all public properties and highways under its care, and for violations of those rules and regulations; penalties, not exceeding one hundred dollars ($100) and costs for any one offense, shall be imposed by any district court or police court in the city or town where the violation occurs; and in general, the board may do all acts needed for the proper execution of the powers and duties granted to and imposed upon the board by the terms of this chapter.

History of Section.
(P.L. 1972, ch. 280, § 1; P.L. 1980, ch. 193, § 1.)



Chapter 16-52-2 - Appointment of campus police.

§ 16-52-2 Appointment of campus police.  (a) The board of governors for higher education may appoint one or more persons who may act as police officers upon the property and highways of state colleges and universities subject to the control of the board. The campus police officers shall protect the property of each college or university, suppress nuisances and disturbances and breaches of the peace, and enforce laws and regulations for the preservation of good order. They shall have the same powers and authority as that conferred upon municipal police officers, including the power to arrest persons for violations of state criminal statutes or for violations of city or town ordinances of the city or town in which the institution is located. They shall not carry firearms unless expressly authorized by the board of governors. Additionally, any campus police officer observing the violation of any rule or regulation of the board adopted pursuant to this chapter, including but not limited to parking and traffic regulations, may issue a summons in the manner and form set forth in § 31-27-12 or § 31-41.1-1 returnable to the district court, the police court of the city or town where the violation occurs, or the traffic tribunal as provided by law.

(b) Notwithstanding any other provision of law, all fines and penalties recovered for violation of rules and regulations made under authority of this section shall be accounted for by the appropriate authority, which shall forward all fines or penalties for nonmoving traffic violations to the general treasurer for use by the college or university on whose campus the citation or violation was issued in accordance with § 16-32-27.

History of Section.
(P.L. 1972, ch. 280, § 1; P.L. 1980, ch. 193, § 1; P.L. 1984, ch. 262, § 1; P.L. 1985, ch. 84, § 1.)



Chapter 16-52-3 - Security personnel.

§ 16-52-3 Security personnel.  (a) All campus police at state colleges and universities and all private security personnel employed by public or private colleges and universities shall, as a condition of their employment, apply to the bureau of criminal identification of the state police for a nationwide criminal records check.

(b) The nationwide criminal records check required by this section shall conform to applicable federal standards including the taking of fingerprints to identify the applicant. The results of the nationwide criminal records check required by this section shall be provided, in writing, to the applicant and, upon the request of the applicant, to any state or private college or university to which the applicant may apply for employment.

(c) Any private or state college or university which receives the results of a nationwide criminal records check pursuant to subsection (b) of this section shall maintain those records on file for so long as the applicant is employed by the college or university as a campus police officer or as a security person.

(d) It shall be the responsibility of the bureau of criminal identification of the state police to conduct the nationwide criminal records check required by this section. The applicant for a nationwide criminal records check under this section shall pay to the state police a fee of twenty dollars ($20.00) at the time of his or her application; provided that, upon his or her employment as a campus police officer or as a security person by a private or state college or university the amount shall be reimbursed to the applicant by the college or university.

(e) This section shall not apply to any person employed by a private or public college or university as a campus police officer or a security person on July 7, 1989.

History of Section.
(P.L. 1989, ch. 276, § 1.)






Chapter 16-53 - Rhode Island State Advisory Council for Technical Vocational Education

Chapter 16-53-1 - Council established.

§ 16-53-1 Council established.  There is established a permanent committee to be known as the Rhode Island state advisory council on vocational education, hereinafter referred to as the council.

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1977, ch. 189, § 1.)



Chapter 16-53-2 - Composition of council.

§ 16-53-2 Composition of council.  (a) The council shall be composed of thirteen (13) members appointed by the governor in staggered terms; all the members shall serve until their successors are appointed and qualified. In the month of March the governor shall appoint members to succeed the members whose term will then next expire for a term of three (3) years commencing on the first day of July then next following and until the successor is named and qualified. A member shall be eligible to succeed himself or herself. A vacancy other than by expiration shall be filled in the same manner as an original appointment but only for the unexpired portion of the term.

(b) The membership of the council shall consist of:

(1) Seven (7) individuals who are representative of the private sector in the state who shall constitute a majority of the membership:

(i) Five (5) of whom shall be representative of business, industry, and agriculture including:

(A) One member who is representative of small business concerns; and

(B) One member who is a private sector member of the state job training coordinating council (established pursuant to § 122 of the Job Training Partnership Act, 29 U.S.C § 1532); and

(ii) Two (2) of whom shall be representatives of labor organizations;

(2) Six (6) individuals who are representative of secondary and postsecondary vocational institutions (equitably distributed among those institutions), career guidance and counseling organizations within the state, individuals who have special knowledge and qualifications with respect to the special educational and career development needs of special populations (including women, the disadvantaged, individuals with disabilities, individuals with limited English proficiency, and minorities) and of whom one member shall be representative of special education.

(c) In selecting individuals to serve on the state council, due consideration shall be given to the appointment of individuals who serve on a private industry council under the Job Training Partnership Act (established pursuant to 29 U.S.C. § 1512), or on state councils established under other related federal acts.

(d) Members of the council may not represent more than one of the above specified categories; and there shall be appropriate representation of both sexes, racial, and ethnic minorities, and the various geographic regions of the state.

(e) The state shall certify the establishment and membership of the state council at least ninety (90) days prior to the beginning of each planning period described in § 113(a)(1) of United States Public Law 98-524, 20 U.S.C. § 2323(a)(1).

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1977, ch. 189, § 1; P.L. 1986, ch. 244, § 1; P.L. 1988, ch. 84, § 58; P.L. 1999, ch. 83, § 34; P.L. 1999, ch. 130, § 34; P.L. 2001, ch. 86, § 49.)



Chapter 16-53-3 - Functions and responsibilities.

§ 16-53-3 Functions and responsibilities.  The council shall:

(1) Meet with the board of regents for elementary and secondary education or its representatives during the planning year to advise on the development of the state plan;

(2) Advise the board of regents and make reports to the governor, the business community, and general public of the state, concerning:

(i) Policies the state should pursue to strengthen vocational education (with particular attention to programs for individuals with disabilities); and

(ii) Initiatives and methods the private sector could undertake to assist in the modernization of vocational education programs.

(3) Analyze and report on the distribution of spending for vocational education in the state and on the availability of vocational education activities and services within the state;

(4) Furnish consultation to the board of regents on the establishment of evaluation criteria for vocational education programs within the state;

(5) Submit recommendations to the board of regents on the conduct of vocational education programs conducted in the state which emphasize the use of business concerns and labor organizations;

(6) Assess the distribution of financial assistance furnished under this chapter, particularly with the analysis of the distribution of financial assistance between secondary vocational education programs and postsecondary vocational education programs; (7) Recommend procedures to the board of regents to ensure and enhance the participation of the public in the provision of vocational education at the local level within the state, particularly the participation of local employers and local labor organizations;

(8) Report to the board of regents on the extent to which the individuals described in former § 201(b) of United States Public Law 98-524, 20 U.S.C. § 2331(b), are provided with equal access to quality vocational education programs;

(9) Evaluate at least once every two (2) years the vocational education program delivery systems assisted under this chapter, and under the Job Training Partnership Act, 29 U.S.C. § 1501 et seq., in terms of their adequacy and effectiveness in achieving the purposes of each of the two (2) acts, and make recommendations to the state board on the adequacy and effectiveness of the coordination that takes place between vocational education and the Job Training Partnership Act; and

(ii) Advise the governor, the board of regents, the state job training coordinating council, the United States secretary of education, and the United States secretary of labor of these findings and recommendations; and

(10) Comply with all federal statutes, requirements, regulations, and guidelines, and in particular United States Public Law 98-524 and any amendments to it.

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1977, ch. 189, § 1; P.L. 1986, ch. 244, § 1; P.L. 1988, ch. 84, § 58; P.L. 1999, ch. 83, § 34; P.L. 1999, ch. 130, § 34.)



Chapter 16-53-4 - Qualifications of members.

§ 16-53-4 Qualifications of members.  Each appointed member of the council, before entering upon his or her duties, shall take an oath to administer the duties of his or her office faithfully and impartially, and the oath shall be filed in the office of the secretary of state.

History of Section.
(P.L. 1972, ch. 284, § 1.)



Chapter 16-53-5 - Officers of the council.

§ 16-53-5 Officers of the council.  The officers of the council shall be a chairperson who shall be a representative of the private sector and vice chairperson elected from the membership. Officers shall be elected annually by a majority vote of the council members; a majority of the appointed members shall constitute a quorum; the council is authorized to obtain or to contract for any services that may be necessary to enable it to carry out its duties. A majority vote of those present shall be required for action.

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1977, ch. 189, § 1; P.L. 1986, ch. 244, § 1.)



Chapter 16-53-6 - Expenses of members.

§ 16-53-6 Expenses of members.  The members of the council shall serve without compensation, but shall be reimbursed for their expenses necessarily incurred in the performance of their duties in accordance with state law, regulations, and practices.

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1986, ch. 244, § 1.)



Chapter 16-53-7 - Gifts, grants, or donations.

§ 16-53-7 Gifts, grants, or donations.  The council is authorized to receive any gifts, grants, or donations made for any of the purposes of its program, and to disburse and administer the gifts, grants, or donations in accordance with the terms of it.

History of Section.
(P.L. 1972, ch. 284, § 1; P.L. 1977, ch. 189, § 1.)






Chapter 16-53.1 - Rhode Island School Improvement Team Act

Chapter 16-53.1-1 - Short title.

§ 16-53.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island School Improvement Act".

History of Section.
(P.L. 2000, ch. 262, § 1.)



Chapter 16-53.1-2 - Establishment of school improvement teams.

§ 16-53.1-2 Establishment of school improvement teams.  (a) The school board or school committees of the cities and towns shall establish a school improvement team for each school in the district, and shall develop procedures for the election and appointment of school improvement team members. Each school improvement team shall be composed of the principal and an appropriately balanced number of teachers, education support employees, students, parents, and other business and community citizens who are representative of the ethnic, racial, and economic community served by the school, provided that vocational-technical center and high school school-improvement teams shall include students, and middle and junior high school school-improvement teams may include students. Members representing teachers, education support employees, students, and parents shall be selected by their peer groups at the school in a fair and equitable manner.

(2) Business and other community members shall be selected by the school according to a procedure established by the school board. The school board shall review the membership composition of each school improvement team. Should the school board determine that the membership elected by the school is not representative of the ethnic, racial, and economic community served by the school, the board shall appoint additional members to achieve proper representation. For the purposes of school improvement teams, the term "teacher" includes classroom teachers, certified student services personnel, and media specialists. For purposes of this subsection, "education support employee" means any person employed by a school who is not defined as instructional or administrative personnel pursuant to law and whose duties require twenty (20) or more hours in each normal working week.

(b) The school board may establish a district school improvement team representative of the district and composed of teachers, students, parents, and other citizens or a district school improvement team which may be comprised of representatives of each school improvement team.

History of Section.
(P.L. 2000, ch. 262, § 1; P.L. 2001, ch. 86, § 50.)



Chapter 16-53.1-3 - Duties of the school improvement teams.

§ 16-53.1-3 Duties of the school improvement teams.  Each school improvement team shall perform any functions that are prescribed by regulations of the school board or school committee; no school improvement team shall have any of the powers and duties now reserved by law to the school board. Each school improvement team shall assist in the preparation and evaluation of the school improvement plans and shall provide any assistance that the principal may request in preparing the school's annual budget and plan as required by law.

History of Section.
(P.L. 2000, ch. 262, § 1.)



Chapter 16-53.1-4 - Severability.

§ 16-53.1-4 Severability.  If any provision of this chapter or the application of a provision to any person or circumstances is held invalid, the invalidity shall not affect other provisions or application of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2000, ch. 262, § 1.)






Chapter 16-54 - Education of Limited English Proficient Students

Chapter 16-54-1 - Declaration of policy.

§ 16-54-1 Declaration of policy.  The Rhode Island Constitution recognizes the diffusion of knowledge as essential to the preservation of the rights and liberties of all the people and places the responsibility on the general assembly to promote public schools and to adopt all means deemed necessary and proper to secure to the people the advantages and opportunities of education. As this responsibility relates to limited English proficient students, the state asserts that these students shall be provided with appropriate programs and services which will make their educational opportunities equal to their English dominant peers. Programs or services developed by local schools must, at the very least, provide for the attainment of English language proficiency and academic achievement.

History of Section.
(P.L. 1982, ch. 286, § 2.)



Chapter 16-54-2 - Duty of the school committee.

§ 16-54-2 Duty of the school committee.  In any city or town where there is a child who is eligible to attend elementary or secondary schools, and whose English proficiency is limited to such a degree that it impedes his or her academic progress, the school committee of the city or town shall provide those special services and programs which satisfy the needs of the child with limited English proficiency, in any programs and services as approved by the department of elementary and secondary education in accordance with rules and regulations promulgated by the board of regents for elementary and secondary education.

History of Section.
(P.L. 1982, ch. 286, § 2.)



Chapter 16-54-3 - Regulation of the board of regents for elementary and secondary education.

§ 16-54-3 Regulation of the board of regents for elementary and secondary education.  It shall be the duty of the board of regents for elementary and secondary education to establish and promulgate regulations for the purpose of carrying out the intent of this chapter. These regulations shall include, but are not limited to:

(1) Criteria for the identification, assessment, placement, and exiting of eligible students;

(2) Criteria for an appropriate educational program or service;

(3) Criteria for the monitoring and evaluation of educational programs;

(4) Administrative procedures for state reimbursement of approved programs and services;

(5) Definitions of responsibilities of the local school committees and the department of elementary and secondary education;

(6) Criteria for parent involvement;

(7) Time line for phasing in services and programs to assure that the process begins and that all eligible children are served.

History of Section.
(P.L. 1982, ch. 286, § 2; P.L. 2001, ch. 86, § 51.)



Chapter 16-54-4 - Reimbursement by the state.

§ 16-54-4 Reimbursement by the state.  (a) Each school district shall be reimbursed for expenditures for direct services and instructional programs. Reimbursement shall be made when these services and programs have been carried out in accordance with the requirements of state law and the board of regents' regulations relating to programs and services for limited English proficient students.

(b) For each fiscal year the following formula shall be used to distribute aid for limited English proficient students:

(1) The following formula and definitions are to be used to determine the entitlement for each school district for students in programs or services for the limited-English proficient:

Net local cost for Resident full-

limited English time equivalent

proficient students X limited English X Share ratio = Incentive

(statewide) student's district district entitlement

]]]]]]]]]]]]]]]]]]]]

Full-time equivalent

limited English

proficient students

(statewide)

(2) In the formula in subsection (b)(1) the terms have the following meanings:

(i) "Incentive entitlement" means the sum payable to a local school district under this formula.

(ii) "Net local cost for limited English proficient programs statewide" means the total net instructional expenditure in the reference year defined in § 16-7-16 of local schools for the support of programs, or service for limited English proficient students, including the funds distributed pursuant to this chapter, as the sum is determined by the commissioner of elementary and secondary education. Federal funds shall be excluded from reimbursement.

(iii) "Full time equivalency students" means that time spent by students in an approval program or service reimbursable under this chapter divided by the amount of time in a normal school day.

(iv) "Share ratio" means the effective share ratio as calculated under § 16-7-20.

(3) No school district shall receive for limited English proficient students more than one hundred percent (100%) of its expenditures in the reference year from a combination of state operations aid as calculated in accordance with §§ 16-7-15 through 16-7-34 and reimbursement aid for limited English proficient students as calculated in accordance with this chapter.

(4) Notwithstanding the provisions of chapter 7 of this title, for each fiscal year not more than five percent (5%) of the funds appropriated under this chapter should be used for departmental expenditures for the administration of this chapter.

(5) If the sum appropriated by the state in any fiscal year for making payments to the cities and towns under this chapter are not sufficient to pay in full the total amount which all cities and towns are entitled to receive for the fiscal year, the maximum amount which all cities and towns are entitled to receive for the fiscal year is to be ratably reduced. In any given year the appropriation for implementation of this chapter shall not exceed two million five hundred thousand dollars ($2,500,000).

(6) Reimbursement payments as calculated under this chapter shall be made according to § 16-7-17. All payments under this chapter shall be used exclusively to support programs and services for limited English proficient students.

(7) Expenditure reports shall be submitted by the local school districts to the commissioner of elementary and secondary education in accordance with rules and regulations of the board of regents for elementary and secondary education. The commissioner shall make an annual financial and program evaluation report to the legislature on the status of state and local efforts.

History of Section.
(P.L. 1982, ch. 286, § 2; P.L. 1988, ch. 84, § 59; P.L. 2001, ch. 86, § 51.)



Chapter 16-54-5 - State advisory council.

§ 16-54-5 State advisory council.  A state advisory council shall be established by the department of elementary and secondary education. The council shall be comprised of twenty-one (21) members, one of whom shall be the chairperson of the house finance committee or his or her designee; one of whom shall be the chairperson of the senate finance committee or his or her designee; all others shall be appointed by the commissioner of elementary and secondary education and be representative of the significant segments of the limited English proficient population of the state or have demonstrated an interest in the education of the limited English proficient population. In appointing members to the state advisory council, the commissioner shall ensure equal access and opportunity for participation to all interested parties. Members of the state advisory council shall serve at the pleasure of the commissioner, serve without compensation, and be residents of the state. The advisory council shall advise the commissioner on all matters pertaining to the education of limited English proficient students.

History of Section.
(P.L. 1982, ch. 286, § 2.)






Chapter 16-55 - Educational Benefits for Persons Over Sixty

Chapter 16-55-1 - Educational benefits for persons over sixty.

§ 16-55-1 Educational benefits for persons over sixty.  Any person who is a permanent resident of this state and who submits proof sufficient to establish his age of sixty (60) years or older and whose household income is less than three (3) times the federal poverty level as established by the U.S. department of health and human services shall be entitled to take courses at any public institution of higher education in the state without the payment of tuition, exclusive of other fees and charges; provided, that any person eligible for financial aid, as determined by the institution of higher education, shall apply for the financial aid. Any financial aid award received by the applicant shall be applied toward the full amount of tuition that would have been charged by the public institution of higher education. Admission into particular courses will be granted upon a space available basis and shall be at the discretion of the particular institutions to which application is made.

History of Section.
(P.L. 1976, ch. 320, § 1; P.L. 1981, ch. 174, § 1; P.L. 1993, ch. 67; § 1; P.L. 1993, ch. 138, art. 52, § 1.)






Chapter 16-56 - Postsecondary Student Financial Assistance

Chapter 16-56-1 - Purpose.

§ 16-56-1 Purpose.  The purpose of this chapter is to promote equal postsecondary educational opportunity by providing financial assistance to students who are restricted from participating in postsecondary education because of insufficient financial resources.

History of Section.
(P.L. 1977, ch. 238, § 3.)



Chapter 16-56-2 - General appropriation.

§ 16-56-2 General appropriation.  (a) The general assembly shall appropriate annually a sum to pay every award authorized by §§ 16-56-2  16-56-12. For each fiscal year the appropriation shall be determined by multiplying forty percent (40%) of the October enrollment for the prior four (4) June graduating classes eligible for new or renewed awards times one thousand dollars ($1,000). This sum may be supplemented from time to time by other sources of revenue including but not limited to federal programs.

(b) Notwithstanding the provisions of subsection (a), the sums appropriated in each fiscal year are the sums appropriated for this purpose in Article 1 of P.L. 1992, ch. 133.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1980, ch. 402, § 1; P.L. 1981, ch. 291, art. 7, § 1; P.L. 1983, ch. 167, art. 28, § 1; P.L. 1988, ch. 425, § 1; P.L. 1992, ch. 133, art. 14, § 1; P.L. 1993, ch. 138, art. 40, § 1; P.L. 1994, ch. 70, art. 30, § 1; P.L. 1996, ch. 404, § 20; P.L. 2001, ch. 86, § 52.)



Chapter 16-56-3 - General eligibility requirements.

§ 16-56-3 General eligibility requirements.  (a) Eligibility of individuals. An applicant is eligible for a monetary award when the authority finds:

(1) That the applicant is a resident of this state;

(2) That the applicant is enrolled or intends to be enrolled in a program of study which leads to a certificate or degree at an eligible postsecondary institution;

(3) That the applicant exhibits financial need.

(b) Eligibility of institutions. An applicant may apply for an award for the purpose of attending an institution of postsecondary education whether designated as a university, college, community college, junior college, or scientific or technical school, which either:

(1) Is an institution that has gained accreditation from an accrediting agency which is recognized by the United States office of education; or

(2) Has gained the explicit endorsement from the authority for the purpose of Rhode Island postsecondary student financial assistance.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1994, ch. 70, art. 30, § 1.)



Chapter 16-56-4 - Forms of assistance.

§ 16-56-4 Forms of assistance.  The forms of assistance and their purposes shall be as follows:

(1) Need based grants, the purpose of which shall be to promote access and to support choice for financially needy students.

(2) Need based scholarships, the purpose of which shall be to encourage and to reward the demonstration of superior ability and to promote access and choice for outstanding students who have financial need.

(3) Need based work opportunities, the purpose of which shall be to promote work opportunities to financially needy students in order to fulfill those students' self-help responsibilities by providing funds to agencies participating in the federal college work study program.

History of Section.
(P.L. 1977, ch. 238, § 3.)



Chapter 16-56-5 - Annual evaluation.

§ 16-56-5 Annual evaluation.  An evaluation of this chapter shall be performed annually by the authority. The evaluation shall provide, as a minimum, a summary of the following information relating to award recipients: family income, student financial needs, basic educational opportunity grant awards, state awards, institutional based student assistance awards, federally guaranteed loans, other student assistance, institution attended, and other pertinent information.

History of Section.
(P.L. 1977, ch. 238, § 3.)



Chapter 16-56-6 - Need based grants.

§ 16-56-6 Need based grants.  (a) Amount of funds allocated. In accordance with authority policies, the authority shall allocate annually to need based grants any portion of the total appropriation to this chapter as it may deem appropriate for the purpose of carrying out the provisions of this section.

(b) Definitions. The following words and phrases have the following definitions for the purpose of this chapter except to the extent that any of these words or phrases is specifically qualified by its context:

(1) "Educational costs" shall be equal to the costs to a student attending the institution of the student's choice.

(2) "Family contribution" shall be the sum expected to be contributed by the family, which amount shall be determined by an approved needs analysis system.

(3) "Federal grant assistance" shall be that grant-in-aid which is provided by the federal government to students for the purpose of attending postsecondary education. This assistance may include, but not necessarily be limited to, basic educational opportunity grants, social security benefits, and veterans survivors' benefits.

(4) "Self-help" shall be a sum determined by the authority and shall be a total determined by considering the ability of the student to earn or borrow during full time enrollment.

(c) Eligibility of individuals. Eligibility for need based grants shall be determined by the authority when it is established that the applicant is found to meet the general eligibility requirements stated in § 16-56-3.

(d) Amount of the awards. The amount of the need based grants shall be not less than two hundred and fifty dollars ($250) and no greater than two thousand dollars ($2,000) and shall be based upon the following formula: need equals educational cost less the sum of family contribution plus self-help plus federal grant assistance.

(e) Number and terms of awards. (1) The number of awards to be granted in any one fiscal year shall be contingent upon the funds allocated to this section.

(2) If the funds available are insufficient to satisfy fully the financial need of the eligible students, priority of students shall be determined by the authority.

(3) Each applicant is eligible for consideration for an award for a period of time equivalent to what is required for the completion of a baccalaureate or associate degree on a full time basis. The authority shall grant a renewal only upon the student's application and upon the authority's finding that:

(i) The applicant has completed successfully the work of the preceding year;

(ii) The applicant remains a resident of the state; and

(iii) The applicant's financial situation continues to warrant receipt of a monetary award.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1988, ch. 425, § 1; P.L. 1988, ch. 499, § 1.)



Chapter 16-56-7 - Need based scholarships.

§ 16-56-7 Need based scholarships.  (a) Amount of funds allocated. In accordance with authority policies, the authority shall allocate annually to need based scholarships any portion of the total appropriation to this chapter as it may deem appropriate for the purpose of carrying out the provisions of this section.

(1) "Educational costs" means the same as defined in § 16-56-6.

(2) "Family contribution" means the same as defined in § 16-56-6.

(3) "Federal grant assistance" means the same as defined in § 16-56-6.

(4) "Self-help" means the same as defined in § 16-56-6.

(5) "State grant assistance" shall be of any sum awarded to the student as determined in need based grants pursuant to § 16-56-6.

(c) Eligibility of individuals. Eligibility for need based scholarships shall be determined by the authority when it is established that the applicant is found to meet the general eligibility requirements as stated in § 16-56-3; and that the applicant is judged to be an outstanding student on the basis of criteria approved by the authority. The criteria, at a minimum, shall consider the following:

(1) A student's scholastic ability and promise; and/or

(2) A student's subject competencies including those that might extend beyond the academic fields.

(d) Amount of the awards. The amount of the need based scholarships shall be not less than two hundred and fifty dollars ($250) and no greater than two thousand dollars ($2,000) and shall be based upon the following formula: need equals educational costs less the sum of family contribution plus self-help plus federal grant assistance plus state grant assistance. Honorary awards shall be presented to students who are determined to have insufficient financial need for monetary awards.

(e) Number and terms of awards. The number of awards to be granted in any one fiscal year shall be contingent upon the funds allocated to this section. Students determined to be most outstanding shall receive priority for an award.

(2) Each award is renewable by the authority annually for a period of time equivalent to what is reasonably required for the completion of a baccalaureate or associate degree. The authority shall grant a renewal only upon the student's application and upon the authority's finding that:

(i) The applicant has completed successfully the work of the preceding year and has demonstrated continued scholarly achievement;

(ii) The applicant remains a resident of this state; and

(iii) The applicant's financial situation continues to warrant receipt of a monetary award.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1988, ch. 425, § 1; P.L. 1988, ch. 499, § 1.)



Chapter 16-56-8 - Need based work opportunities.

§ 16-56-8 Need based work opportunities.  (a) Amount of funds allocated. The authority shall allocate an amount annually to need based work opportunities not exceeding twenty percent (20%) of the total appropriation to this chapter.

(b) Eligibility of individuals. Eligibility for need based work opportunities shall be determined by the authority when it is established that the applicant is found to meet the general eligibility requirements stated in § 16-56-3.

(1) Each applicant is eligible for consideration for participation in need based work opportunities for a period of time equivalent to what is reasonably required for the completion of the baccalaureate or associate degree. The authority shall grant a renewal only upon the student's application and upon the authority's finding that:

(i) The applicant has completed successfully the academic work of the preceding year;

(ii) The applicant remains a resident of this state; and

(iii) The applicant's financial situation continues to warrant the work opportunities.

(2) If the funds available are insufficient to satisfy fully the financial need of the total number of applicants, priorities shall be determined by the authority.

(d) Suitable employment. Students may enter into employment with agencies deemed eligible for participation in the federal college work study program.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1980, ch. 402, § 2.)



Chapter 16-56-9 - Granting of awards.

§ 16-56-9 Granting of awards.  The authority may distribute the funds allocated to the need based work opportunity program to eligible Rhode Island institutions or directly to eligible students as the authority may deem appropriate.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1980, ch. 402, § 1.)



Chapter 16-56-10 - Rules and regulations.

§ 16-56-10 Rules and regulations.  In addition to the powers and duties prescribed in previous sections of this chapter, the authority shall promulgate rules and regulations and take any other actions which will promote the full implementation of all provisions of this chapter.

History of Section.
(P.L. 1977, ch. 238, § 3.)



Chapter 16-56-11 - Transition.

§ 16-56-11 Transition.  No student shall be ineligible for financial assistance pursuant to this chapter for reasons of attendance at a postsecondary institution on or before July 1, 1978.

History of Section.
(P.L. 1977, ch. 238, § 3; P.L. 1980, ch. 402, § 1; P.L. 2001, ch. 86, § 52.)



Chapter 16-56-12 - Severability.

§ 16-56-12 Severability.  If any provision of this chapter or the application of it to any person or circumstances is invalid, the invalidity shall not affect the other provisions of applications of this chapter which can be given effect without the invalid provision or application.

History of Section.
(P.L. 1977, ch. 238, § 3.)



Chapter 16-56-13 - Income exclusion from financial aid needs test.

§ 16-56-13 Income exclusion from financial aid needs test.  Notwithstanding any other provision of this chapter, chapter 57 of this title, or any other general or public law, or regulations issued pursuant to these, to the extent permitted by federal law, the first twenty-five thousand dollars ($25,000) of Rhode Island savings bond investment or the first twenty-five thousand dollars ($25,000) of United States savings bonds issued after December 31, 1989 or any combination of these not exceeding twenty-five thousand dollars ($25,000) shall not be considered in evaluating the financial situation of a student, or be deemed a financial resource of or a form of financial aid or assistance to the student, for the purposes of determining the eligibility of the student for any guaranteed loan, scholarship, grant, monetary assistance, or need based work opportunity, awarded by the Rhode Island higher education assistance authority or the state pursuant to any other law of this state; nor shall any Rhode Island savings bond investment or United States savings bonds issued after December 31, 1989, provided for a student reduce the amount of any guaranteed loan, scholarship, grant, or monetary assistance which the student is entitled to be awarded by the Rhode Island higher education assistance authority in accordance with any other law of this state.

History of Section.
(P.L. 1988, ch. 426, § 2; P.L. 1989, ch. 194, § 1; P.L. 1990, ch. 54, § 2.)






Chapter 16-57 - Higher Education Assistance Authority

Chapter 16-57-1 - Short title.

§ 16-57-1 Short title.  This chapter shall be known as the "Rhode Island Higher Education Assistance Authority Act".

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-2 - Findings.

§ 16-57-2 Findings.  The purpose of this chapter is to authorize a system of financial assistance, consisting of loan guaranties, savings programs, and other aids, for qualified students, parents, and others responsible for paying the costs of education to enable them to obtain an education beyond the high school level by attending public or private educational institutions. The general assembly has found and declares that it is in the public interest and essential to the welfare and well being of the inhabitants of the state and to the proper growth and development of the state to foster and provide financial assistance to qualified students, parents, and others responsible for paying the costs of education in order to help prospective students to obtain an education beyond the high school level. The general assembly has found that many inhabitants of the state who are fully qualified to enroll in appropriate educational institutions for furthering their education beyond the high school level lack the financial means and are unable, without financial assistance as authorized under this chapter, to pay the cost of their education, with a consequent irreparable loss to the state of valuable talents vital to its welfare. The general assembly also recognizes that educational institutions for higher education are in need of appropriate additional means to provide financial assistance to qualified students, parents, and others responsible for paying the costs of education. The general assembly has determined that the establishment of a proper system of financial assistance, containing eligibility opportunities for students and residents of this state and other states serves a public purpose and is fully consistent with the long established policy of the state to encourage, promote, and assist the education of the people of the state.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1997, ch. 81, § 1; P.L. 1997, ch. 91, § 1.)



Chapter 16-57-3 - Definitions.

§ 16-57-3 Definitions.  As used in this chapter, the following words and terms have the following meanings unless the context indicates another or different meaning or intent:

(1) "Authority" means the governmental agency and public instrumentality authorized, created, and established pursuant to § 16-57-4.

(2) "Commissioner of higher education" means the commissioner appointed by the Rhode Island board of governors for higher education or his or her designee.

(3) "Eligible borrower" means a student, or the parent of a student, who is either a resident of the state or who, under rules promulgated by the authority, is qualified to make an eligible loan.

(4) "Eligible institution", subject to further particular or more restrictive definition by regulation of the authority, means:

(i) An institution of higher learning;

(ii) A vocational school; or

(iii) With respect to students who are nationals of the United States, an institution outside the United States which is comparable to an institution of higher education or to a vocational school and which has been approved by the authority and by the commissioner for purposes of the guaranteed student loan program.

(5) "Eligible loan" means a loan to a student or to the parent of a student insured or guaranteed by the commissioner, by the authority, or by any other governmental or private agency, corporation, or organization having a reinsurance or guaranty agreement with the commissioner applicable to the student loan.

(6) "Guaranteed student loan program" means the program of federal student loan insurance and reinsurance administered by the commissioner.

(7) "Lender", subject to further particular or more restrictive definition by regulation of the authority, means any governmental or private agency, corporation, organization, or institution designated as an "eligible lender" by federal statute, regulation, or administrative ruling for the purposes of the guaranteed student loan program.

(8) "Participant" means an individual, corporation, trust or other "person" within the meaning of § 529 of the Internal Revenue Code [26 U.S.C. § 529], who makes contributions to the tuition savings program established pursuant to § 16-57-6.1 for purposes of paying qualified higher education expenses on behalf of a beneficiary.

(9) "Participating institution" means an institution for higher education which agrees to participate in a savings program or prepaid tuition program established pursuant to this chapter.

(10) "Prepaid tuition program" means a program administered by the authority, in conjunction with the executive director of the Rhode Island Student Loan Authority, and the commissioner of higher education, which provides a means for qualified students, parents and others responsible for paying the costs of education to fix all or a portion of the direct cost of attendance at participating institutions in one or more future years.

(11) "Program" means the tuition savings program established pursuant to § 16-57-6.1.

(12) "Qualified higher education expenses" means the costs of tuition, fees, books, supplies and equipment required for enrollment or attendance at an institution of higher education, and other education costs defined by federal law.

(13) "Secretary" means the United States secretary of education.

(14) "State" means the state of Rhode Island and Providence Plantations.

(15) "Student", as used with reference to the guaranteed student loan program and the parent loan program, means an individual who, under rules promulgated by the authority, is enrolled or accepted for enrollment at an eligible institution and who is making suitable progress in his or her education toward obtaining a degree or other appropriate certification in accordance with standards acceptable to the authority.

(16) "Tuition savings program" or "Savings program" means a program approved and administered by the authority, in conjunction with the executive director of the Rhode Island Student Loan Authority, and the commissioner of higher education, designed to facilitate and encourage savings by or on behalf of students, future students and parents for the purpose of paying the costs of attending institutions of higher education.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1981, ch. 43, § 1; P.L. 1985, ch. 79, § 1; P.L. 1997, ch. 81, § 1; P.L. 1997, ch. 91, § 1; P.L. 2001, ch. 364, § 2.)



Chapter 16-57-4 - Creation.

§ 16-57-4 Creation.  (a) There is authorized, created, and established a public corporation of the state having a distinct legal existence from the state and not constituting a department of state government, which is a governmental agency and public instrumentality of the state, to be known as the "Rhode Island higher education assistance authority" with the powers set forth in this chapter, for the purposes of guaranteeing eligible loans to students in eligible institutions and to parents of those students and of administering other programs of postsecondary student financial assistance assigned by law to the authority.

(b) The exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential governmental function of the state for public purposes. It is the intent of the general assembly by the passage of this chapter to vest in the authority all powers, authority, rights, privileges, and titles which may be necessary to enable it to accomplish the purposes set forth in this section and this chapter and the powers granted by it shall be liberally construed in conformity with these purposes.

(c) The authority and its corporate existence shall continue until terminated by law or until the authority shall cease entirely and continuously to conduct or be involved in any business in furtherance of its purposes; provided, that no termination shall take effect so long as the authority shall have guaranties or other obligations outstanding, unless adequate provision shall have been made for the payment of the obligations pursuant to the documents securing them or to this law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state. At no time shall the assets or other property of the authority inure to the benefit of any person or other corporation or entity.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1981, ch. 43, § 1.)



Chapter 16-57-5 - General powers.

§ 16-57-5 General powers.  The authority shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including without limiting the generality of the foregoing the power:

(1) To sue and be sued, complain and defend, in its corporate name.

(2) To have a seal which may be altered at pleasure and to use the seal by causing it, or a facsimile of it, to be impressed or affixed or in any other manner reproduced.

(3) To acquire the assets and assume the liabilities or to effect the merger into itself of any corporation or other organization incorporated or organized under the laws of this state, which corporation or organization has as its principal business the guaranteeing of loans to students in eligible institutions, all upon any terms and for any consideration as the authority shall deem to be appropriate.

(4) To make contracts and guarantees and incur liabilities, and borrow money at any rates of interest as the authority may determine.

(5) To make and execute all contracts, agreements, and instruments necessary or convenient in the exercise of the powers and functions of the authority granted by this chapter.

(6) To lend money for its purposes, and to invest and reinvest its funds.

(7) To conduct its activities, carry on its operations, and have offices and exercise the powers granted by this chapter, within or without the state.

(8) To elect, appoint, or employ in its discretion officers and agents of the authority, and define their duties.

(9) To make and alter bylaws, not inconsistent with this chapter, for the administration and regulation of the affairs of the authority, and the bylaws may contain provisions indemnifying any person who is or was a director, officer, employee, or agent of the authority, in the manner and to the extent provided in § 7-1.2-814.

(10) To have and exercise all powers necessary or convenient to effect its purposes.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 2005, ch. 36, § 12; P.L. 2005, ch. 72, § 12.)



Chapter 16-57-6 - Additional general powers.

§ 16-57-6 Additional general powers.  (a) In addition to the powers enumerated in § 16-57-5, the authority shall have power:

(1) To guarantee one hundred percent (100%) of the unpaid principal and accrued interest of any eligible loan made by a lender to any eligible borrower for the purpose of assisting the students in obtaining an education in an eligible institution.

(2) To procure insurance of every nature to protect the authority against losses which may be incurred in connection with its property, assets, activities, or the exercise of the powers granted under this chapter.

(3) To provide advisory, consultative, training, and educational services, technical assistance and advice to any person, firm, partnership, or corporation, whether the advisee is public or private, in order to carry out the purposes of this chapter.

(4) When the authority deems it necessary or desirable, to consent to the modification, with respect to security, rate of interest, time of payment of interest or principal, or any other term of a bond or note, contract, or agreement between the authority and the recipient or maker of a loan, bond, or note holder, or agency or institution guaranteeing the repayment of, purchasing, or selling an eligible loan.

(5) To engage the services of consultants on a contract basis for rendering professional and technical assistance and advice, and to employ attorneys, accountants, financial experts, and any other advisers, consultants, and agents as may be necessary in its judgment, and to fix their compensation.

(6) To contract for and to accept any gifts, grants, loans, funds, property, real or personal, or financial or other assistance in any form from the United States or any agency or instrumentality of the United States, or from the state or any agency or instrumentality of the state, or from any other source, and to comply, subject to the provisions of this chapter, with the terms and conditions of those entities. Loans provided pursuant to subsection (b) of this section shall be repaid to the authority and deposited as general revenues of the state.

(7) To prescribe rules and regulations deemed necessary or desirable to carry out the purposes of this chapter, including without limitation rules and regulations:

(i) To insure compliance by the authority with the requirements imposed by statutes or regulation governing the guaranty, insurance, purchase, or other dealing in eligible loans by federal agencies, instrumentalities, or corporations,

(ii) To set standards of eligibility for educational institutions, students, and lenders and to define residency and all other terms as the authority deems necessary to carry out the purposes of this chapter, and

(iii) To set standards for the administration of programs of postsecondary student financial assistance assigned by law to the authority, including but not limited to savings programs. Administrative rules governing savings programs shall authorize the authority, in conjunction with the executive director of the Rhode Island student loan authority and the commissioner of higher education, to negotiate reciprocal agreements with institutions in other states offering similar savings programs for the purpose of maximizing educational benefits to residents, students and institutions in this state.

(8) To establish penalties for violations of any order, rule, or regulation of the authority, and a method for enforcing these.

(9) To set and collect fees and charges, in connection with its guaranties and servicing, including without limitation reimbursement of costs of financing by the authority, service charges, and insurance premiums and fees and costs associated with implementing and administering savings programs established pursuant to this chapter. Fees collected due to the Rhode Island work study program or due to unclaimed checks shall be deposited as general revenues of the state.

(10) To enter into an agreement with any university to secure positions for Rhode Island applicants in a complete course of study in its school of veterinary medicine, medicine, dentistry, optometry, and three (3) positions in osteopathic medicine and to guarantee and pay the university for each position.

(11) To enter into agreements with loan applicants providing preferential rates and terms relative to other applicants; provided, that the loan applicants agree to work in a licensed child care facility in Rhode Island for at least two (2) years upon completion or graduation in a course of study in early childhood education or child care.

(12) To develop and administer, in conjunction with the executive director of the Rhode Island student loan authority and the commissioner of higher education, savings programs on behalf of itself, the state, students, parents, or any other private parties, all in cooperation with any other public and private parties and in accordance with any criteria or guidelines as the authority shall deem appropriate to effectuate the purposes of this chapter. To the extent practicable, these savings programs shall provide students, parents, and others an opportunity to participate conveniently and shall enable them to set aside relatively small amounts of money at a time and shall incorporate or be available in conjunction with, directly or indirectly, tuition agreements from as many eligible institutions as feasible.

(13) In connection with any savings program, the authority may accept, hold, and invest funds of students, parents, institutions of higher education, and others and may establish special accounts for carrying out the purposes of this chapter.

(14) To enter into contracts with institutions of higher education, financial institutions, financial consultants, attorneys, and other qualified entities on terms and conditions and for a term as it may deem advisable or desirable for the purpose of establishing and maintaining savings programs authorized pursuant to this chapter.

(15) To create and supervise a marketing plan dedicated to the promotion of savings programs created pursuant to this chapter and to hire professional consultants and attorneys for these purposes.

(16) To assist the general treasurer in the implementation of the college and university savings bond program established under chapter 15 of title 35.

(b) The authority shall enter into agreements with the prospective students to the university for the repayment by the students of the money advanced under any terms and conditions as are reasonable. The authority may charge students interest on the money advanced under this chapter at a fixed or variable rate not exceeding the greater of seven and one-half percent (7 1/2%) per annum or the maximum rate allowable under 42 U.S.C. § 292 et seq. and the regulations promulgated under that act by the United States office of education.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1978, ch. 369, § 1; P.L. 1980, ch. 146, § 1; P.L. 1981, ch. 43, § 1; P.L. 1982, ch. 344, art. 5, § 1; P.L. 1985, ch. 79, § 1; P.L. 1987, ch. 291, § 1; P.L. 1995, ch. 370, art. 40, § 46; P.L. 1997, ch. 81, § 1; P.L. 1997, ch. 91, § 1; P.L. 1999, ch. 488, § 1.)



Chapter 16-57-6.1 - Tuition savings program.

§ 16-57-6.1 Tuition savings program.  (a) The authority shall, in conjunction with the executive director of the Rhode Island student loan authority and the commissioner of higher education, establish in any form as it deems appropriate, a tuition savings program to allow persons to save money for the sole purpose of meeting qualified higher education expenses.

(b) All money received in connection with the tuition savings program shall be segregated from all other funds of the authority into two (2) funds, a program fund and an administrative fund. No more than two percent (2%) of money in the program fund may be transferred annually to the administrative fund for the purpose of paying operating costs of administering the tuition savings program. Money accrued by participants in the program fund may be used for payments to an eligible institution.

(c) The state investment commission shall invest money within the program fund in any investments which are authorized by the general laws, including equities and fixed income securities. The composition of investments shall be determined by the state investment commission, subject to the approval of the authority. The state investment commission shall consider the recommendations of the commissioner of higher education and the executive director of the Rhode Island Student Loan Authority with respect to the appropriate composition of investments within the program fund.

(d) A participant may at any time withdraw funds from the participant's account in the tuition savings program in an amount up to the value of the account at the time the withdrawal is implemented, less such administrative fee as may be levied by the authority in connection with the withdrawal.

(e) Notwithstanding any of the foregoing provisions, no administrative fee may be levied by the authority in the event that a participant requests withdrawal of funds from the participant's account in the tuition savings program on account of, and within the meanings of § 529 of the Internal Revenue Code [26 U.S.C. § 529]:

(1) The death of the beneficiary of the account;

(2) The disability of the beneficiary; or

(3) A scholarship, allowance, or payment received by the beneficiary to the extent that the amount of the refund does not exceed the amount of the scholarship, allowance, or payment.

(f) In the event that a participant requests a withdrawal from an account in the tuition savings program other than (1) a withdrawal used for qualified higher education expenses of the beneficiary of the account, or (2) for a reason referred to in subdivision (e)(1), (e)(2), or (e)(3) of this section, the authority shall impose a more than de minimus penalty on the earnings portion of the withdrawal in accordance with § 529 of the Internal Revenue Code [26 U.S.C. § 529]; provided that no penalty shall be imposed with respect to any such withdrawal, or any other withdrawal, from any account in the tuition savings plan to which the tax made applicable by § 529 of the Internal Revenue Code [26 U.S.C. § 529] is effective.

(g) Resources of the authority and the Rhode Island student loan authority shall be employed to effect implementation of the tuition savings program.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2; P.L. 2001, ch. 364, § 2.)



Chapter 16-57-6.2 - Ownership of assets  Transfer of ownership rights.

§ 16-57-6.2 Ownership of assets  Transfer of ownership rights.  (a) The participant retains ownership of all assets properly allocated to an account maintained for the participant in the tuition savings program up to the date of withdrawal or distribution of these from the program.

(b) All assets of the tuition savings program shall be considered to be held in trust. As required by the Internal Revenue Code, no interest in the tuition savings program or any portion of these may be used as security for a loan.

(c) Any amounts paid to the administrative fund of the tuition savings program are owned by the authority. These amounts may include, but are not limited to, appropriated state funds.

(d) A participant may transfer ownership rights in the tuition savings program to another participant or designate a new beneficiary insofar as permitted by § 529 of the Internal Revenue Code [26 U.S.C. § 529] under such conditions as the authority deems appropriate.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2; P.L. 2001, ch. 364, § 2.)



Chapter 16-57-6.3 - Tax exempt earnings.

§ 16-57-6.3 Tax exempt earnings.  (a) For state income tax purposes, annual earnings of the tuition savings program and the prepaid tuition program shall be exempt from tax to the program, and shall not be includible in the Rhode Island income of either beneficiaries or participants in the program until withdrawn or distributed from it, and then in accordance with chapter 30 of title 44.

(b) The tax administrator, in consultation with the authority, may adopt rules and regulations necessary to monitor, implement, and administer the Rhode Island personal income tax provisions referred to in subsection (a) relating to this chapter. These regulations shall provide for each taxable year for the timely submission to the tax administrator by the program manager of the tuition savings program of this information in the form the tax administrator shall prescribe concerning contributions to, and withdrawals including transfers and rollovers from, the tuition savings program during that year.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2; P.L. 2001, ch. 364, § 2.)



Chapter 16-57-6.5 - Annual audited financial report to the governor and general assembly.

§ 16-57-6.5 Annual audited financial report to the governor and general assembly.  (a) The authority, shall submit to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state an annual audited financial report, prepared in accordance with generally accepted accounting principles, on the operations of the tuition savings program by November 1 of each year. The annual audit shall be made either by the auditor general or by an independent certified public accountant approved by the auditor general and shall include direct and indirect costs attributable to the use of outside consultants, independent contractors, and any other persons who are not state employees.

(b) The annual audited financial report shall be supplemented by the following information, to be submitted by April 1 of each year, on the operations of the program for the previous calendar year:

(1) A summary of meetings or hearings held, meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions or other legal matters related to the authority of the board; a summary of any training courses held pursuant to subsection 16-57-7(a)(2); a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements;

(2) A summary of the benefits provided by the tuition savings program including the number of participants and beneficiaries;

(3) Any other information which is relevant in order to make a full, fair and effective disclosure of the assets and operations of the program; and

(4) The foregoing supplemental information shall be posted electronically on the general assembly's and the secretary of state's websites as prescribed in § 42-20-8.2 of the Rhode Island general laws. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2; P.L. 2006, ch. 332, § 2; P.L. 2006, ch. 435, § 2.)



Chapter 16-57-6.6 - Exclusion from financial aid needs test.

§ 16-57-6.6 Exclusion from financial aid needs test.  Notwithstanding any other provision of this chapter or chapter 56 of this title, no moneys invested in the tuition savings program shall be considered to be an asset for purposes of determining an individual's eligibility for a need based grant, need based scholarship or need based work opportunity offered by the state under the provisions of chapter 56 of this title.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2; P.L. 1998, ch. 31, art. 21, § 1.)



Chapter 16-57-6.7 - Construction.

§ 16-57-6.7 Construction.  This chapter shall be liberally construed in order to effectuate the purposes and intent of this chapter. It is intended that the tuition savings program established pursuant to this chapter qualify as a "qualified state tuition program" pursuant to § 529 of the Internal Revenue Code, 26 U.S.C. § 529. The provisions of this chapter shall be construed wherever possible to effectuate this intent.

History of Section.
(P.L. 1997, ch. 81, § 2; P.L. 1997, ch. 91, § 2.)



Chapter 16-57-7 - Directors, officers, and employees.

§ 16-57-7 Directors, officers, and employees.  (a) The powers of the authority shall be vested in a board of directors consisting of nine (9) members, five (5) of whom shall be appointed by the governor from among members of the general public, who are qualified by training or experience in education finance or personal investment consulting and made in accordance with subsection (b) of this section; three (3) of whom shall be appointed by the governor, who shall give due consideration to the recommendations made by the chairperson of the board of governors for higher education and by the Rhode Island Independent Higher Education Association for those appointments; and the state general treasurer ex-officio or his or her designee who shall be a subordinate from within the office of the general treasurer. All gubernatorial appointments made to this board shall be subject to the advice and consent of the senate. All board members first appointed to the board after the effective date of this act shall be residents of this state. Designees of members serving ex-officio shall represent him or her at all meetings of the board. Except for the chairpersons of the house and senate finance committees or their designees who shall cease to be members of the authority upon the effective date of this act, each member shall serve until his or her successor is appointed and qualified. The original members appointed by the governor shall be appointed in a manner as to provide for the expiration of the term of one member on the first day of July of each year.

(2) Newly appointed and qualified public members and designees of ex-officio members shall, within six (6) months of their qualification or designation, attend a training course that shall be developed with board approval and conducted by the chair of the board and shall include instruction in the following areas: the provisions of chapters 16-57, 42-46, 36-14 and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

(3) Public members of the board shall be removable by the appointing authority for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(b) During the month of June of each year, the governor shall appoint a member to succeed the member whose term will then next expire to serve for a term of five (5) years commencing on the first day of July then next following, and after this, until a successor is appointed and qualified. As soon as practicable after the effective date of this act, the governor shall appoint a member to serve an initial term to expire on July 1, 2010. Thereafter, all members appointed by the general treasurer shall be appointed to terms of five (5) years, and the governor shall, during the month of June preceding the expiration of each term, appoint a member whose term will then next expire. In the event of a vacancy occurring in the office of a member by death, resignation, removal, or otherwise, the vacancy shall be filled in the same manner as an original appointment but only for the remainder of the term of the former member.

(c) The directors shall receive no compensation for the performance of their duties under this chapter, but each director shall be reimbursed for his or her reasonable expenses incurred in carrying out the duties. A director may engage in private employment or in a profession or business.

(d) Upon appointment and qualification of the original board of directors, and during the month of July of each year after this, the board of directors shall elect one of its members to serve as chairperson. The board may elect from among its members such other officers as they deem necessary. Five (5) directors shall constitute a quorum and any action to be taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority of the directors present and voting at any regular or special meeting at which a quorum is present. A vacancy in the membership of the board of directors shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(e) In addition to electing a chairperson, the board of directors shall appoint a secretary and any additional officers and staff members as they shall deem appropriate. The board of directors shall appoint an executive director who shall be in the unclassified service and vest in that person or his or her subordinates the authorization to appoint additional staff members who shall be in the classified service and to determine the amount of compensation each individual shall receive. Those persons who were regularly established full time employees of the authority, prior to March 27, 1979, and who are required to be in the classified service may be placed in appropriate classifications within the classified service without the requirement of competitive examination (as approved by the executive director). All employees hired after March 27, 1979, will be hired in accordance with the requirements of the classified service for examination, approved state lists, and other procedures of the state division of personnel. Those persons who were regularly established full time employees of the authority, prior to March 27, 1979, shall have the right to purchase retirement credits for the period commencing November 1, 1977, to March 27, 1979, at the its full actuarial cost.

(2) Any employee in either the classified or unclassified service who was, prior to his or her hiring by the authority, a participant in the retirement program adopted for personnel at any state or private college shall have the option to either remain with that retirement program while an employee of the authority or become a participant in the employees' retirement system of the state.

(f) No full time employee shall during the period of his or her employment by the authority engage in any other private employment, profession, or business, except with the approval of the board of directors; provided, that the executive director shall not engage in any other private employment, profession, or business, including, but not limited to consulting.

(g) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank, trust company, savings and loan association, credit union, insurance company, educational institution, or any other firm, person, or corporation to serve as a director of the authority, nor shall any contract or transaction between the authority and any financial institution, investment banking firm, brokerage firm, commercial bank, trust company, savings and loan association, credit union, insurance company, educational institution, or any other firm, person, or corporation be void or voidable by reason of any service as director of the authority. If any director, officer, or employee of the authority shall be interested either directly or indirectly, or shall be a director, officer, or employee of or have an ownership interest (other than as the owner of less than one percent (1%) of the shares of a publicly held corporation) in any firm or corporation interested directly or indirectly in any contract with the authority, the interest shall be disclosed to the authority and set forth in the minutes of the authority, and the director, officer, or employee having interest in this shall not participate on behalf of the authority in the authorization of any contract. Interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors of the authority which authorizes the contract or transaction.

(h) Any action taken by the authority under the provisions of this chapter may be authorized by vote at any regular or special meeting, and each vote shall take effect immediately.

(i) The board of directors may designate from among its members an executive committee and one or more other committees each of which, to the extent authorized by the board of directors, shall have and may exercise all the authority of the board of directors, but no committee shall have the authority of the board of directors in reference to the disposition of all or substantially all the property and assets of the authority or amending the bylaws of the authority.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1979, ch. 11, § 1; P.L. 1981, ch. 32, § 21; P.L. 1991, ch. 44, art. 38, § 2; P.L. 1995, ch. 396, § 1; P.L. 1999, ch. 488, § 1; P.L. 2006, ch. 332, § 2; P.L. 2006, ch. 435, § 2.)



Chapter 16-57-8 - Designated agency.

§ 16-57-8 Designated agency.  The authority is designated the state agency or corporation to apply for, receive, accept, and disburse federal funds, and funds from other public and private sources, made available to the state for use as reserves to guarantee student loans or as administrative money to operate student loan programs, and is designated to administer any statewide programs of student assistance that shall be establishedunder federal law.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-9 - Loans to minors  Loan obligations.

§ 16-57-9 Loans to minors  Loan obligations.  (a) Any person qualifying for an eligible loan shall not be disqualified to receive a loan guaranteed by the authority by reason of his or her being a minor. For the purpose of applying for, securing, receiving, and repaying a loan, any person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of full age with respect to a loan.

(b) No loan obligation incurred by any individual under the provisions of this chapter may be expunged, reduced, or discharged in any proceeding, including any proceeding in federal bankruptcy court. Any individual receiving a loan under the provisions of this chapter shall be required to sign an affidavit acknowledging the loan and agreeing to this condition.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-10 - Reserve funds.

§ 16-57-10 Reserve funds.  To assure the continued operation and solvency of the authority for the carrying out of its corporate purposes, the authority may create and establish any reserve funds as may be necessary or desirable for its corporate purposes, and may pay into the funds any money appropriated and made available by the state, the commissioner, or any other source for the purpose of the funds, and any money collected by the authority as fees for the guaranty of eligible loans.

To assure continued solvency of the authority, the authority's operating fund shall be used solely for the ordinary operating expenses of the authority. Furthermore, it is the intent of the general assembly that these funds eventually be used to increase financial assistance to Rhode Island students in the form of scholarships and grants.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 2012, ch. 241, art. 4, § 1.)



Chapter 16-57-11 - Exemption from taxation.

§ 16-57-11 Exemption from taxation.  (a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, the increase of their commerce, welfare, and prosperity and for the improvement of their living conditions and will constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of any transaction or of any property or money of the authority, levied by any municipality or political subdivision of the state.

(b) The authority shall not be required to pay state taxes of any kind, and the authority, its property, and money shall at all times be free from taxation of every kind by the state and by the municipalities and all political subdivisions of the state. The authority shall not be required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-12 - Credit of state.

§ 16-57-12 Credit of state.  Guaranties made under the provisions of this chapter shall not constitute debts, liabilities, or obligations of the state or of any political subdivision of the state other than the authority or a pledge of the faith and credit of the state or any political subdivision other than the authority, but shall be payable solely from the revenues or assets of the authority.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-13 - Authorization to accept appropriated money.

§ 16-57-13 Authorization to accept appropriated money.  The authority is authorized to accept any money as may be appropriated by the general assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation and the establishment of reserves or contingency funds to be available for the payment of obligations of the authority and to reimburse the authority for sums forgiven pursuant to § 16-41-5.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1980, ch. 146, § 1.)



Chapter 16-57-14 - Assistance by state officer, departments, boards, and commissions.

§ 16-57-14 Assistance by state officer, departments, boards, and commissions.  (a) All state agencies may render any services to the authority within their respective functions as may be requested by the authority.

(b) Upon request of the authority, any state agency is authorized and empowered to transfer to the authority any officers and employees as it may deem necessary to assist the authority in carrying out its functions and duties under this chapter. Officers and employees transferred shall not lose their civil service status or rights.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-15 - Annual report.

§ 16-57-15 Annual report.  The authority shall submit to the governor within four (4) months after the close of its fiscal year a report of its activities for the preceding fiscal year, and the report shall set forth a complete operating and financial statement covering the authority's operations during the preceding fiscal year. The authority shall include in its report the names and addresses of each recipient. The authority shall cause an audit of its books and accounts to be made at least once each fiscal year by certified public accountants selected by it and its cost shall be paid by the authority from funds available to it pursuant to this chapter.

History of Section.
(P.L. 1977, ch. 238, § 1; P.L. 1979, ch. 12, § 1.)



Chapter 16-57-16 - Inconsistent provisions.

§ 16-57-16 Inconsistent provisions.  If the provisions of this chapter are inconsistent with the provisions of any other law or ordinance, general, special, or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-17 - Other statutes.

§ 16-57-17 Other statutes.  Nothing contained in this chapter shall restrict or limit the powers of the authority arising under any laws of this state except where those powers are expressly contrary to the provisions of this chapter. This chapter shall be construed to provide a complete additional and alternative method for doing the things authorized by it and shall be regarded as supplemental and in addition to the powers conferred by other laws. The making of any guaranty under the provisions of this chapter need not comply with the requirements of any other statute applicable to the making of guaranties. Except as provided in this chapter no proceedings or notice of approval shall be required for the making of any guaranty.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-18 - Construction.

§ 16-57-18 Construction.  This chapter being necessary for the welfare of the state and its inhabitants shall be liberally construed to effectuate its purposes.

History of Section.
(P.L. 1977, ch. 238, § 1.)



Chapter 16-57-19 - Severability.

§ 16-57-19 Severability.  If any clause, sentence, paragraph, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, section, or part directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 1977, ch. 238, § 1.)






Chapter 16-58 - Adult Education Commission



Chapter 16-59 - Board of Governors for Higher Education

Chapter 16-59-1 - Board of governors for higher education established.

§ 16-59-1 Board of governors for higher education established.  (a) There is created a board of governors for higher education, sometimes referred to as the "board" or the "board of governors", which shall be and is constituted a public corporation, empowered to sue and be sued in its own name, to have a corporate seal, and to exercise all the powers, in addition to those specifically enumerated in this chapter, usually appertaining to public corporations entrusted with control of postsecondary educational institutions and functions. The board shall be protected from sudden changes in membership and reversal of policy by having staggered terms for its public members. Upon its organization the board of governors shall be invested with the legal title (in trust for the state) to all property, real and personal, now owned by and/or under the control or in custody of the board of regents for education for the use of the University of Rhode Island, Rhode Island College, Community College of Rhode Island and the system of community colleges of Rhode Island including all departments, divisions, and branches of these.

(b) The board of governors is empowered to hold and operate the property in trust for the state; to acquire, hold, and dispose of the property and other like property as deemed necessary for the execution of its corporate purposes. The board of governors is made successor to all powers, rights, duties, and privileges formerly belonging to the board of regents for education pertaining to postsecondary education.

(c) The board of governors shall consist of thirteen (13) members as follows: twelve (12) public members, appointed pursuant to the terms of § 16-59-2, one of whom shall be a full time student in good standing at the University of Rhode Island, Rhode Island College or the Community College of Rhode Island, and a member of the board of regents for elementary and secondary education designated by the governor.

(d) The public members of the board of governors shall not be compensated for their service in attending meetings or duly organized subcommittee meetings of the board.

(e) The governor shall designate one of the public members as chairperson of the board of governors. The board may elect from among its members such other officers as it deems necessary. Seven (7) voting members of the board shall constitute a quorum and a majority vote of those present and voting shall be required for action.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1987, ch. 596, § 3; P.L. 1993, ch. 178, § 1; P.L. 1999, ch. 48, § 1; P.L. 1999, ch. 124, § 1; P.L. 2005, ch. 117, art. 21, § 17; P.L. 2006, ch. 8, § 1; P.L. 2006, ch. 28, § 1.)



Chapter 16-59-2 - Appointment of members of the board of governors for higher education.

§ 16-59-2 Appointment of members of the board of governors for higher education.  (a) The governor shall, with the advice and consent of the senate establish the board by appointing eleven (11) members to serve in staggered terms. The appointments shall be made for terms of three (3) years commencing on February 1 in the year of the appointment and ending on January 31 in the third (3rd) year thereafter, except in the case of the student member whose appointment shall be for a period of two (2) years.

(b) At the expiration of their terms members shall remain and continue in their official capacity until a new member is appointed and confirmed. Any vacancy among the public members of the board shall be filled by appointment of the governor for the remainder of the unexpired term. In the selection and appointment of members of the board, the governor shall seek persons who best serve the entire needs of the state. Public members shall not be appointed for more than three (3) successive three (3) year terms each; provided, however, that this limitation shall not apply to that person designated as chairperson by the governor who may be a member so long as he or she shall serve as chairperson. Student members shall be appointed by the governor for a single two (2) year term and shall rotate among the three (3) public institutions.

(c) No person shall be eligible for appointment to the board after the effective date of this act [March 24, 2006] unless he or she is a resident of this state.

(d) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1986, ch. 227, § 1; P.L. 1987, ch. 596, § 3; P.L. 1988, ch. 526, § 1; P.L. 1993, ch. 178, § 1; P.L. 2001, ch. 86, § 54; P.L. 2006, ch. 8, § 1; P.L. 2006, ch. 28, § 1.)



Chapter 16-59-3 - Removal of public members of board.

§ 16-59-3 Removal of public members of board.  Public members of the board of governors shall be removable by the governor for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful. No removal shall be made for any cause except after ten (10) days' notice in writing of specific charges, with opportunity for the member to be present in person and with counsel at a public hearing before the governor, to introduce witnesses and documentary evidence in his or her own defense, and to confront and cross-examine adversary witnesses; and appeal shall lie to the superior court from the governor's determination.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-4 - Powers and duties of board.

§ 16-59-4 Powers and duties of board.  The board of governors for higher education shall have, in addition to those enumerated in § 16-59-1, the following powers and duties:

(1) To approve a systematic program of information gathering, processing, and analysis addressed to every level, aspect, and form of higher education in this state especially as that information relates to current and future educational needs so that current needs may be met with reasonable promptness and plans formulated to meet future needs as they arise in the most efficient and economical manner possible.

(2) To approve a master plan defining broad goals and objectives for higher education in the state including a comprehensive capital development program. These goals and objectives shall be expressed in terms of what men and women should know and be able to do as a result of their educational experience. The board of governors shall continuously evaluate the efforts and results of education in the light of these objectives.

(3) To formulate broad policy to implement the goals and objectives established and adopted by the board of governors, to adopt standards and require enforcement and to exercise general supervision over all higher public education in the state and over independent higher education in the state as provided in subdivision (8) of this section. The board of governors shall not engage in the operation or administration of any subordinate committee, university, junior college, or community college, except its own office of higher education and except as specifically authorized by an act of the general assembly; provided, the presidents of each institution of higher learning shall be the chief administrative and executive officers of that institution; and provided that nothing contained in this section shall prohibit their direct access to or interfere with the relationship between the presidents and the board of governors. The adoption and submittal of the budget, the approval of tables of organization, the creation, abolishment, and consolidation of departments, divisions, programs, and courses of study, and the acquisition, holding, disposition, and general management of property shall not be construed to come within the purview of the preceding prohibition. The board shall communicate with and seek the advice of the commissioner of higher education and all those concerned with and affected by its determinations as a regular procedure in arriving at its conclusions and in setting its policy.

(4) To prepare and maintain a five (5) year funding plan for higher education; to prepare with the assistance of the commissioner of higher education and to present annually to the state budget officer in accordance with § 35-3-4 a state higher educational budget, which shall include, but not be limited to, the budget of the office of higher education and the budget of the state colleges. In the preparation of the budget, the board shall determine priorities of expenditures for public higher education purposes of state revenues and other public resources made available for the support of higher public education. Nothing contained in this subdivision shall authorize the board to alter the allocation of grants or aid otherwise provided by law.

(5) To maintain an office of higher education; to provide for its staffing and organization; and to appoint a commissioner of higher education pursuant to § 16-59-6, who shall serve at its pleasure. The commissioner of higher education and the office of higher education shall have the duties and responsibilities as defined in §§ 16-59-6 and 16-59-7.

(6) To appoint and dismiss presidents of the public institutions of higher learning with the assistance of the commissioner of higher education, and to establish procedures for this, and with the assistance of the commissioner to approve or disapprove vice presidents of the public institutions of higher learning appointed by the respective presidents of the public institutions of higher learning.

(7) To establish other educational agencies or subcommittees necessary or desirable for the conduct of any or all aspects of higher education and to determine all powers, functions, and composition of any agencies or subcommittees and to dissolve them when their purpose shall have been fulfilled.

(8) To exercise the authority vested in the board of regents for education with relation to independent higher educational institutions within the state under the terms of chapter 40 of this title, and other laws affecting independent higher education in the state.

(9) To enforce the provisions of all laws relating to higher education, public and independent.

(10) To be responsible for all the functions, powers, and duties which were vested in the board of regents for education relating to higher education, including but not limited to the following specific functions:

(i) To approve the tables of organization at public institutions of higher learning with the assistance of the commissioner of higher education.

(ii) To adopt and require standard accounting procedures for the office of higher education and all public colleges and universities.

(iii) To create, abolish, and consolidate departments, divisions, programs, and courses of study within the public colleges and universities with the assistance of the commissioner of higher education after consultation with the presidents.

(iv) To establish a clear and definitive mission for each public institution of higher learning with the assistance of the commissioner of higher education.

(v) To promote maximum efficiency, economy, and cooperation in the delivery of public higher educational services in the state and cooperation with independent institutions of higher education.

(11) To incorporate into its own affirmative action reporting process periodic reports monitoring specific faculty and staff searches by the chairperson of the search committee to include the rationale for granting those interviews and the final hiring results. The institutions must empower its affirmative action officer to monitor searches in this manner, to intervene during the search, and, when necessary, to cause a search to cease if affirmative action goals are not being adequately served.

(12) To incorporate a specific category for accountability on affirmative action goals and implementation as part of the board's annual evaluations and three (3) year reviews for the presidents of each of the public institutions of higher education.

(13) To make a formal request of the governor that whenever an opportunity arises to make new appointments to the board, that the governor make every effort to increase the number of African Americans, Native Americans, Asians, and Hispanics on the board.

(14) Within ninety (90) days after the end of each fiscal year, the board shall submit an annual report to the governor, the speaker of the house of representatives, and the president of the senate of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the board; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(15) The board shall conduct a training course for newly appointed and qualified members within six (6) months of their qualification. The course shall be developed by the chairperson of the board, approved by the board, and conducted by the chairperson of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the board's own rules. The director of the department of administration shall, within ninety (90) days of the effective date of this act [March 24, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 1; P.L. 1987, ch. 596, § 5; P.L. 1991, ch. 264, § 1; P.L. 1996, ch. 404, § 22; P.L. 2004, ch. 595, art. 34, § 1; P.L. 2006, ch. 8, § 1; P.L. 2006, ch. 28, § 1.)



Chapter 16-59-4.1 - Administration of higher education.

§ 16-59-4.1 Administration of higher education.  The director of the department of administration is hereby directed to conduct research and analysis to recommend a revised plan for the organizational structure for higher education governance, staff support and resource allocation in Rhode Island. This plan shall address the goal of improving affordability and accessibility to public higher education; and maximizing efficiencies while providing sufficient support to the governance structure of public higher education. The director of the department of administration is directed to report findings, recommendations and alternative designs to the general assembly no later than November 1, 2011 with copies to the speaker of the house, senate president, chairs of the house and senate finance committees and their respective fiscal advisors.

The report shall include a strategic plan that outlines the mission, goals, and the estimated cost and timelines to implement said recommendations. The report shall provide a clear definition of roles and responsibilities, including those responsible for implementing the proposed recommendations. The analysis shall develop measures of success, and an appropriate timeline to measure implementation progress. It shall also include:

(1) An examination of the various organizational structures in other states, evaluating their strengths and weaknesses, and how they may or may not be applicable in Rhode Island. This should include an evaluation of the best practices regarding organizational structures for higher education.

(2) An analysis of what functions could be allocated to other institutions, and which might be centralized to translate into efficiencies and more effective higher education policy. This should include, but not be limited to, strategies to reorganize and or centralize finance, purchasing, human resources, information technology, and facilities management within an office of higher education, with specific direction on the allocation of resources, staff and responsibilities.

The report should explore the feasibility of permanently allocating all operational activities and other responsibilities currently held within the office of higher education to the three (3) higher education institutions or other viable alternatives while maintaining the board of governors.

All departments and agencies of the state shall furnish such advice and information, documentary or otherwise to the director of the department of administration and its agents as is deemed necessary or desirable to facilitate the purposes of the study.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 15.)



Chapter 16-59-5 - Meetings of board.

§ 16-59-5 Meetings of board.  The board shall hold regular meetings at least twice in each quarter of each calendar year. All meetings of the board of governors for higher education shall be open to the public, provided that executive sessions may be held as subordinate parts of public meetings only when matters relating to sensitive personnel or collective bargaining are to be heard.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1997, ch. 30, art. 1, § 19.)



Chapter 16-59-6 - Commissioner of higher education.

§ 16-59-6 Commissioner of higher education.  The board shall appoint a commissioner of higher education, who shall serve at the pleasure of the board, provided that his or her initial engagement by the board shall be for a period of not more than three (3) years. For the purpose of appointing, retaining, or dismissing a commissioner of higher education, the governor shall serve as an additional voting member of the board, and provided that in the case of a tie, the president of the senate shall cast the deciding vote. The position of commissioner shall be in the unclassified service of the state and he or she shall serve as the chief executive officer of the board of governors and as the chief administrative officer of the office of higher education. The commissioner of higher education shall have any duties that are defined in this section and in this title and other additional duties as may be determined by the board, and shall perform any other duties as may be vested in him or her by law. In addition to these duties and general supervision of the office of higher education and the appointment of the several officers and employees of the office, it shall be the duty of the commissioner of higher education:

(1) To develop and implement a systematic program of information gathering, processing, and analysis addressed to every aspect of higher education in the state, especially as that information relates to current and future educational needs.

(2) To prepare a master plan for higher education in the state; to coordinate the goals and objectives of the higher public education sector with the activities of the independent higher education sector where feasible.

(3) To communicate with and seek the advice of those concerned with and affected by the board of governors' determinations.

(4) To implement broad policy as it pertains to the goals and objectives established by the board; to enforce standards and to exercise general supervision over higher public education in the state and over independent higher education in the state as provided in subdivision (11) of this section; to assist in the preparation of the budget for public higher education and to be responsible upon direction of the board for the allocation of appropriations, the acquisition, holding, disposition, and general management of property.

(5) To be responsible for the coordination of the various higher educational functions of the state so that maximum efficiency and economy can be achieved.

(6) To assist the board in preparation and maintenance of a five (5) year funding plan for higher education; to assist the board in the preparation and presentation annually to the state budget officer in accordance with § 35-3-4 of a total public higher educational budget.

(7) To recommend to the board of governors, after consultation with the presidents, a clear and definitive mission for each public institution of higher learning.

(8) To recommend to the board of governors, after consultation with the presidents, tables of organization for the public institutions of higher learning.

(9) To annually recommend to the board of governors, after consultation with the presidents, the creation, abolition, retention, or consolidation of departments, divisions, programs, and courses of study within the public colleges and universities to eliminate unnecessary duplication in public higher education and to address the future needs of public higher education in the state.

(10) To supervise the operations of the office of higher education and any other additional duties and responsibilities that may be assigned by the board.

(11) To perform the duties vested in the board of governors with relation to independent higher educational institutions within the state under the terms of chapter 40 of this title and any other laws that affect independent higher education in the state.

(12) To be responsible for the administration of policies, rules, and regulations of the board of governors with relation to the entire field of higher education within the state, not specifically granted to any other department, board, or agency and not incompatible with law.

(13) To prepare standard accounting procedures for public higher education and all public colleges and universities.

(14) To carry out the policies and directives of the board of governors through the office of higher education and through utilization of the resources of the public institutions of higher learning.

(15) To direct the office of higher education to compile and analyze the following information for presentation to the speaker of the house and the governor by May 1st annually:

(A) A detailed departmental breakdown of all faculty members employed at each state run college and university by rank (including all professors, associate professors, assistant professors, lecturers, instructors) and tenure (tenured and non-tenured, other) and by race (African American, Hispanic, Native American, and Asian) and gender.

(B) A detailed report on current student enrollments for each class at each state run college and university by race and gender, by academic department, and by outreach program (e.g. talent development), guaranteed admissions program, and the current levels of funding and staff support for each of these programs.

(C) A report on the current status of the African and Afro-American studies programs at each institution and a five (5) year budgetary history of the programs along with projections for budgetary support for the next two (2) years.

(D) A plan for recruitment of African American and Hispanic faculty into tenure track positions at each institution with specific reference to and planned involvement with the New England higher education's minority faculty recruitment and development plan.

(ii) Certified copies of the report shall be furnished to the board of governors and the presidents of the state colleges and universities.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1987, ch. 596, § 5; P.L. 1991, ch. 266, § 1; P.L. 2001, ch. 86, § 54.)



Chapter 16-59-7.1 - Permanent status for non-classified employees.

§ 16-59-7.1 Permanent status for non-classified employees.  All non-classified employees of the board of governors who shall have twenty (20) years, not necessarily consecutive, of service credit, these credits having been earned in either the classified, non-classified, or unclassified service or any combination of these, shall be deemed to have acquired full status in their positions as the status is defined by § 36-4-59; provided that this provision shall not apply to those employees whose base entry date is after August 7, 1996; and provided that this provision shall not apply to faculty employed by the board of governors nor shall it apply to non-classified employees who have acquired tenure as faculty.

History of Section.
(P.L. 1988, ch. 527, § 1; P.L. 1996, ch. 326, § 1.)



Chapter 16-59-7.2 - Longevity payments  Nonclassified employees.

§ 16-59-7.2 Longevity payments  Nonclassified employees.  (a) The non-classified employees of the board of governors for higher education, except for faculty employees and except for non-classified employees already receiving longevity increases, shall be entitled to a longevity payment in the amount of five percent (5%) of base salary after ten (10) years of service and increasing to a total of ten percent (10%) of base salary after twenty (20) years of service. The provisions of this section will apply only to employees under the grade of nineteen (19). The longevity payments shall not be included in base salary.

(b) The board of governors is authorized to promulgate regulations implementing the provisions of this section.

(c) Beginning on July 1, 2011, notwithstanding any rule, regulation, or provision of the public laws or general laws to the contrary, there shall be no further longevity increases for employees of the board of governors; provided, however, for employees with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, longevity increases shall cease beginning on July 1, 2011 or beginning upon the expiration of the applicable collective bargaining agreement, whichever occurs later. To the extent an employee has previously accrued longevity payments, the amount of the longevity payment earned by the employee for the last pay period in June, 2011 shall be added to the employee's base salary as of June 30, 2011, or in the case of an employee with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, the amount of the longevity payment earned by the employee for the latter of the last pay period in June or the last pay period prior to the expiration of the applicable collective bargaining agreement shall be added to the employee's base salary as of June 30, 2011 or upon the expiration of the applicable collective bargaining agreement, whichever occurs later.

History of Section.
(P.L. 1988, ch. 571, § 1; P.L. 2001, ch. 86, § 54; P.L. 2011, ch. 151, art. 8, § 2.)



Chapter 16-59-8 - Operating executive committee.

§ 16-59-8 Operating executive committee.  (a) There is established an operating executive committee which shall be composed of the president of the University of Rhode Island, the president of Rhode Island College, the president of Community College of Rhode Island and the commissioner of higher education. The commissioner of higher education shall serve as the chairperson of the committee.

(b) The committee shall meet on a regular basis, provided, that they shall meet not less than twelve (12) times per year, and the purpose of the committee shall include but not be limited to developing coherent plans for the elimination of unnecessary duplication in public higher education and addressing the future needs of public higher education within the state in the most efficient and economical manner possible. All recommendations and information gathered at the meetings of the committee shall be forwarded to the board of governors by the commissioner of higher education in conjunction with the presidents for approval and disapproval.

(c) Prior to the presentation of any proposal to the board of governors, the committee shall fully examine its impact on higher education, including but not limited to its impact on educational budgetary requirements, quality of higher education and elimination of unnecessary duplication. The chairperson of the committee may invite additional participation by faculty and other employees when he or she deems it necessary.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-9 - Educational budget and appropriations.

§ 16-59-9 Educational budget and appropriations.  (a) The general assembly shall annually appropriate any sums it deems necessary for support and maintenance of higher education in the state and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the appropriations or so much of the sums that are necessary for the purposes appropriated, upon the receipt by him or her of proper vouchers as the board of governors for higher education may by rule provide. The board shall receive, review, and adjust the budgets of its several subordinate committees and agencies and for the office of higher education and present the budget as part of the budget for higher education under the requirements of § 35-3-4.

(b) The office of higher education and the institutions of public higher education shall establish working capital accounts.

(c) Any tuition or fee increase schedules in effect for the institutions of public higher education shall be received by the board of governors for allocation for the fiscal year for which state appropriations are made to the board of governors by the general assembly; provided that no further increases may be made by the board of governors for the year for which appropriations are made. Except that these provisions shall not apply to the revenues of housing, dining, and other auxiliary facilities at the University of Rhode Island, Rhode Island College, and the Community Colleges including student fees as described in P.L. 1962, ch. 257 pledged to secure indebtedness issued at any time pursuant to P.L. 1962, ch. 257 as amended.

(d) All housing, dining, and other auxiliary facilities at all public institutions of higher learning shall be self-supporting and no funds shall be appropriated by the general assembly to pay operating expenses, including principal and interest on debt services, and overhead expenses for the facilities. Any debt service costs on general obligation bonds presented to the voters in November 2000 and November 2004 or appropriated funds from the Rhode Island capital plan for the housing auxiliaries at the University of Rhode Island and Rhode Island College shall not be subject to this self-supporting requirement in order to provide funds for the building construction and rehabilitation program. The institutions of public higher education will establish policies and procedures which enhance the opportunity for auxiliary facilities to be self-supporting, including that all faculty provide timely and accurate copies of booklist for required textbooks to the public higher educational institution's bookstore.

(e) The additional costs to achieve self-supporting status shall be by the implementation of a fee schedule of all housing, dining, and other auxiliary facilities, including but not limited to, operating expenses, principal, and interest on debt services, and overhead expenses.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1984, ch. 245, art. XVI, § 1; P.L. 1985, ch. 181, art. 8, § 1; P.L. 1986, ch. 287, art. 9, § 1; P.L. 1987, ch. 118, art. 8, § 1; P.L. 1988, ch. 129, art. 6, § 1; P.L. 1989, ch. 126, art. 6, § 1; P.L. 1990, ch. 65, art. 6, § 1; P.L. 1993, ch. 138, art. 79, § 1; P.L. 2000, ch. 55, art. 5, § 7; P.L. 2000, ch. 177, § 1; P.L. 2001, ch. 86, § 54; P.L. 2004, ch. 595, art. 5, § 7; P.L. 2004, ch. 595, art. 34, § 1.)



Chapter 16-59-9.1 - Incentive fund for excellence  Challenge fund for management and administration improvement  Carry-forward provision.

§ 16-59-9.1 Incentive fund for excellence  Challenge fund for management and administration improvement  Carry-forward provision.  (a) The general assembly shall annually appropriate any sums as may be necessary to create and maintain an "incentive fund for excellence", which shall be used by the board of governors to fund program initiatives to improve the quality of the undergraduate education offered by the institutions of public higher education.

(b) The general assembly shall annually appropriate any sums as may be necessary to create and maintain a "challenge fund for management and administration improvement" to be administered by the board of governors. The board shall award grants to the institutions of public higher education on a competitive basis upon presentation of proposals designed to effect projected administrative savings of an amount equal to or more than the amount of the grant requested.

(c) Any amounts remaining at the end of any fiscal year in the funds established under subsection (a) or (b), or any amounts allocated to the institutions under these sections, may be carried forward to the next fiscal year.

(d) The board of governors shall annually report to the general assembly concerning the amounts and specific purposes and the effectiveness of all allocations made from the funds established in subsections (a) and (b).

History of Section.
(P.L. 1987 ch. 596, § 4.)



Chapter 16-59-10 - Existing academic privileges preserved.

§ 16-59-10 Existing academic privileges preserved.  No provision of this chapter shall be construed to impair academic freedom or academic governance at any institution under the jurisdiction of the board of governors, nor to divest any faculty member of the institution of tenure, retirement or other right or benefit to which the member may now be entitled.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-11 - Investigative powers of board.

§ 16-59-11 Investigative powers of board.  The board of governors shall have power to investigate all transactions and matters relating to higher public education in the state and to summon witnesses, administer oaths, and to require testimony and the production of records in like manner and to the same extent as a court of law.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-12 - Exemption from provisions of Administrative Procedures Act.

§ 16-59-12 Exemption from provisions of Administrative Procedures Act.  The provisions of the Administrative Procedures Act, chapter 35 of title 42, shall not apply to this chapter.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-13 - Definitions.

§ 16-59-13 Definitions.  Where in this chapter the phrase "public colleges" or "public institutions of higher learning" or "public tax supported institutions of higher learning" or words of similar import are used they shall be taken to mean the University of Rhode Island, Rhode Island College, and Community College of Rhode Island, or any other of these public colleges, public institutions of higher learning, or public tax supported institutions of higher learning which may be created, individually or collectively, as appropriate.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-14 - Pertinence of certain law relating to state colleges to board of governors.

§ 16-59-14 Pertinence of certain law relating to state colleges to board of governors.  The provisions of repealed §§ 16-31-8, 16-31-9, 16-31-10, 16-31-11, and 16-31-13 previously pertinent to the board of trustees of state colleges and made applicable to the board of governors for education are made applicable to the board of governors for higher education; provided, that § 16-59-23 shall not apply to members of the general assembly in their capacity as members of the board of governors.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1988, ch. 84, § 12; P.L. 1993, ch. 422, § 4; P.L. 1994, ch. 14, § 4.)



Chapter 16-59-15 - Liberal construction of chapter required.

§ 16-59-15 Liberal construction of chapter required.  This chapter shall be construed liberally in aid of its declared purposes.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-16 - Meaning of terms in existing law.

§ 16-59-16 Meaning of terms in existing law.  Whenin any law, resolution, document, record, instrument, proceeding, or other place the words "board of trustees of state colleges" or "boards of regents for education" as they shall apply to higher education shall appear, they shall be construed to mean "board of governors for higher education".

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-17 - Severability.

§ 16-59-17 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation and the application of the provision to other persons or circumstances shall not be affected by this invalidity. The invalidity of any section or sections or parts of any section or sections shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-59-18 - Receipts from sources other than appropriations.

§ 16-59-18 Receipts from sources other than appropriations.  (a) All receipts from all sources other than state appropriations shall not be covered into the general fund of the state, but shall be kept by the general treasurer of the state in a separate fund for the board of governors for higher education, and shall be paid out by the treasurer upon the order of the board, without the necessity of appropriation or re-appropriation by the general assembly.

(b) The board of governors of higher education shall ensure that state colleges and universities have a structure in place to prohibit these colleges and universities from accepting funds that would interfere with or restrict academic freedom at the state colleges and universities. Nothing contained in this subsection shall be construed in a way as to prohibit a donor from earmarking funds for a particular purpose or use including but not limited to research, scholarships, construction, or development.

History of Section.
(P.L. 1988, ch. 84, § 122; P.L. 1999, ch. 235, § 1.)



Chapter 16-59-19 - Fiscal accounts  Receipts  Petty cash funds.

§ 16-59-19 Fiscal accounts  Receipts  Petty cash funds.  The treasurer of the University of Rhode Island, and the treasurer of the Rhode Island College to be appointed by the board of governors for higher education, shall each keep an accurate account of his or her receipts and expenditures which shall be audited by the state controller in accordance with law. The treasurer of each college shall turn over to the general treasurer at monthly intervals all sums of money received by him or her during the preceding month which shall be credited to the proper accounts and funds by the general treasurer. The state controller shall establish an imprest fund or petty cash fund for the use of the treasurer of each of the colleges for expenditures of any nature as may be approved by the state controller.

History of Section.
(P.L. 1988, ch. 84, § 122.)



Chapter 16-59-20 - Audit of expeditures.

§ 16-59-20 Audit of expeditures.  The pre-audit of all expenditures under authority of the board by the state controller provided for in § 35-6-1 shall be purely ministerial, concerned only with the legality of the expenditure and the availability of the funds, and in no event shall the state controller interpose his or her judgment regarding the wisdom or expediency of any item or items of expenditure.

History of Section.
(P.L. 1988, ch. 84, § 122.)



Chapter 16-59-21 - Freedom from budget and lease control by other agencies.

§ 16-59-21 Freedom from budget and lease control by other agencies.  In order that the board of governors for higher education may control the personnel and equipment of the state colleges in the interest of educational efficiency, the board and the colleges are excepted from the provisions of subsection (a)(5) of § 35-3-1 relating to the employment of personnel, and from that part of § 42-20-8 which relates to the director of administration.

History of Section.
(P.L. 1988, ch. 84, § 122.)



Chapter 16-59-22 - Applicability of merit system  Teacher certification  List of positions transferable to classified service.

§ 16-59-22 Applicability of merit system  Teacher certification  List of positions transferable to classified service.  (a) The appointment, promotion, salaries, tenure, and dismissal of administrative, instructional, and research employees, and secretarial employees not exceeding ten (10) in number, of the state colleges shall not be subject in any manner or degree to control by the personnel administrator or by any officer or board other than the board of governors for higher education. The certification of teachers at the University of Rhode Island is abolished, except for teachers that elect to come or remain under it.

(b) All positions that are exempt from the Merit System Law, chapter 4 of title 36, which become vacant or that are to be established, must be forwarded to the personnel administrator, who in consultation with the deputy assistant commissioner of education in charge of personnel and labor relations shall determine whether the position(s) in question shall remain in the board of governors for higher education non-classified service or be established in the classified service of the state.

(c) No position presently in the classified service of the state subject to the Merit System Law, chapter 4 of title 36, shall be changed or modified so as to establish the position in the board of governors for higher education non-classified service.

(d) Faculty positions, presidents, vice presidents, deans, assistant deans, and student employees of the higher education institutions shall not be covered by the preceding provisions and shall remain in the board of governors for higher education non-classified service.

History of Section.
(P.L. 1988, ch. 84, § 122.)



Chapter 16-59-23 - Conflicts of interest.

§ 16-59-23 Conflicts of interest.  No member of the board of governors for higher education shall be employed in any position under the jurisdiction of the board, nor contract in any manner for any purpose with the board; nor shall the board purchase, sell, or lease any land, property, or supplies from or to any firm or business association of which any member of the board is owner, part owner, or officer or director. No person related by consanguinity or affinity in the first degree to any member of the board shall be employed in any capacity under the board's jurisdiction.

History of Section.
(P.L. 1988, ch. 84, § 122.)



Chapter 16-59-24 - Accessibility for people with disabilities.

§ 16-59-24 Accessibility for people with disabilities.  (a) The board of governors shall develop a policy, commitments, and procedures for students with disabilities setting forth the steps necessary to ensure that all public colleges, as defined in § 16-59-13, are accessible to persons with disabilities.

(b) The plan shall be substantially identical to the plan adopted by Rhode Island College and shall consider all persons' with disabilities needs and shall adopt reasonable accommodations necessary to achieve equal participation in educational opportunities.

(c) The state building code standards committee shall adopt an accessibility for people with disabilities standard for public colleges that includes provisions ensuring that public colleges are accessible to and usable by all persons with disabilities.

History of Section.
(P.L. 1990, ch. 236, § 1; P.L. 1999, ch. 83, § 36; P.L. 1999, ch. 130, § 36.)



Chapter 16-59-25 - Voter registration forms.

§ 16-59-25 Voter registration forms.  The admissions offices of all state institutions of higher learning shall include in the admissions information provided to state residents forms for voter registration as described in § 17-9.1-9 to be provided by the state board of elections.

History of Section.
(P.L. 1998, ch. 338, § 1.)



Chapter 16-59-25.1 - Maintenance of voter registration files.

§ 16-59-25.1 Maintenance of voter registration files.  (a) In order to better maintain voter registration files, all institutions of higher education shall, on or before August 15th of each year, electronically transmit a text file or database to the secretary of state containing the names and current addresses of those students who have graduated that year and for whom public directory information is available. Within fifteen (15) days of the receipt of the file or database, the secretary of state may send a letter to each such student requesting verification as to whether such student intends to continue to reside in the State of Rhode Island.

(b) The letter shall:

(1) Request the student, if he or she has moved to a new address within Rhode Island, to complete a form, enclosed with the letter, allowing him or her to provide a new address for re- registration purposes;

(2) Request the student, if he or she has moved to a new address outside of Rhode Island, to so advise the secretary of state on a form enclosed with the letter, authorizing his or her removal from the voter registration list;

(3) Remind the student to re-register at a new address if he or she subsequently moves from their current address; and

(4) Make clear that the request for information is strictly voluntary, that the student has no obligation to respond to the letter, and that no student shall be removed from the voter registration list unless such student responds to the mailing and authorizes his or her removal from the voter registration list.

(c) Mailings conducted pursuant to this section shall not seek address correction from the postal service. In the event that a letter is nonetheless returned as undeliverable to the address where the letter was sent, it shall not serve as a basis for initiating the confirmation process established in § 17-9.1-26.

(d) The form letter used by the secretary of state to implement this provision shall be adopted in accordance with the rule-making provisions of chapter 35 of title 42 (The "Administrative Procedures Act").

History of Section.
(P.L. 2011, ch. 273, § 1; P.L. 2011, ch. 302, § 1.)



Chapter 16-59-26 - The public and private partnership in education.

§ 16-59-26 The public and private partnership in education.  (a) Purpose. The state of Rhode Island recognizes that research is a primary mission of an institution of higher education. While carrying out its research mission, the state further recognizes that inventions of value to the public will be made by persons working in its public institutions of higher education. The marketing of these inventions will contribute to job creation and to the overall economic well-being of the state of Rhode Island and the nation. It is accordingly the policy of the state to encourage such inventors and inventions and to take appropriate steps to aid the inventor and ensure that the public receives the benefit. In facilitating this policy, the state recognizes the need for cooperation between governmental agencies, private industries, and the inventors themselves.

(b) Definitions. The following words and phrases used in § 16-59-26 have the following meaning:

(1) "Conflict of interest policies and procedures relating to research and development" refers to policies and procedures adopted by the Rhode Island board of governors for higher education in consultation with the Rhode Island ethics commission, and approved by the Rhode Island ethics commission;

(2) "Relationship" includes any interest, service, employment, gift, or other benefit or relationship;

(3) "Research or development" means basic or applied research or development, including:

(i) The development or marketing of university-owned technology;

(ii) The acquisition of services of an official or employee, by an entity for research and development purposes;

(iii) Participation in state economic development programs; or

(iv) The development or marketing of any technology on the premises of a public institution of higher education by an official or employee of the institution.

(c) Policy. (1) The Rhode Island board of governors for higher education shall develop conflict of interest policies and procedures based on the purposes expressed in art. 3, § 7 of the Constitution of the State of Rhode Island, § 36-14-1, and in this section.

(2) The Rhode Island board of governors for higher education shall consult with the Rhode Island ethics commission in developing these polices and procedures and shall submit them to the Rhode Island ethics commission for approval in order to insure conformity with the purposes expressed in art. 3, § 7 of the Constitution of the State of Rhode Island, § 36-14-1, and in this section.

(d) Policy standards. The policies and procedures adopted by the board of governors for higher education under subsection (c) of this section shall:

(1) Require disclosure of any interest in, or employment by, or other relationship with an entity for which an exemption under this section is claimed, on a form filed with the ethics commission and the Rhode Island board of governors for higher education and maintained as a public record at the commission offices, the office of higher education, and at the interested public institution of higher education;

(2) Require review of all disclosures by a designated official or officials, who shall determine what further information must be disclosed and what restrictions shall be imposed by the Rhode Island board of governors for higher education to manage, reduce, or eliminate any actual or potential conflict of interest;

(3) Include guidelines to ensure that interests and employment for which an exemption under this section is claimed do not improperly give an advantage to entities in which the interests or employment are maintained, lead to misuse of institution students or employees for the benefit of entities in which the interests or employment are maintained, or otherwise interfere with the duties and responsibilities of the exempt official or employee;

(4) Require approval by the president of the public institution of higher education of any interest or employment for which an exemption is claimed under this section; and

(5) Require approval by the Rhode Island board of governors for higher education.

(e) Relationship permitted. An official or employee at a public institution of higher education may have a relationship, that would otherwise be prohibited by the Rhode Island Code of Ethics in Government, with an entity engaged in research or development, or with an entity having a direct interest in the outcome of research or development, only if the Rhode Island Board of governors for higher education has adopted policies and procedures in accordance with this section, and the official or employee has complied with the polices and procedures. If the provisions of this section are not met, the official or employee is not exempt from any relevant provisions of the Rhode Island Code of Ethics in Government.

(f) Annual reporting. The board of governors for higher education shall report annually to the governor, the president of the senate and the speaker of the house of representatives, and the ethics commission the number of approvals granted under this section and how the conflict of interest policies and procedures adopted pursuant to this section have been implemented in the preceding year.

(g) Person not eligible. An official or employee who is a president, or vice-president at a public institution of higher education in Rhode Island may not receive an exemption under this section.

(h) Ethics commission review. The board of governors for higher education shall promptly notify the ethics commission in writing of any exemption that is granted under this section. If the ethics commission disagrees with an exemption that is granted pursuant to this section and the conflict of interest policies and procedures relating to research and development adopted by the board of governors for higher education, within thirty (30) calendar days after the receipt of the notice described in this section, the ethics commission shall notify the board of governors for higher education reason for its concern. Upon receipt of such notice from the ethics commission, the board of governors for higher education shall cause the matter to be re-examined at an open and public meeting pursuant to § 42-46-1 et seq.

History of Section.
(P.L. 2003, ch. 154, § 1; P.L. 2003, ch. 158, § 1.)



Chapter 16-59-27 - Sale and purchase of degrees solely on the basis of life experience prohibited.

§ 16-59-27 Sale and purchase of degrees solely on the basis of life experience prohibited.  (a) The purchase and sale of academic degrees wherein the degree is obtained on the basis of a combination of a payment of a fee and the attainment of academic credit for so-called life experiences, without the applicant undertaking any academic coursework at the entity or institution purporting to issue the degree, shall be prohibited. Provided, this section shall not prohibit an award of academic credit for work experience or other so-called "life experience" as part of a program to obtain a degree in higher education, but shall prohibit the award of such degree solely on the basis of such experience.

(b) Pursuant to its investigative powers under § 16-59-11, the board of governors shall investigate persons and entities brought to the board's attention that purport to offer academic degrees in violation of this section. By way of direction, and as a guide in enforcing this section, the general assembly notes that higher education can take many forms, and it is not the intent of this section to curtail or limit academic freedom and/or the use of alternative methods of instruction that deviate from traditional norms. Rather, the intent of this section is to prohibit the awarding and attainment of academic degrees primarily on the basis of purchase and sale, and to prevent the fraudulent use of life and work experience to attain academic credit.

History of Section.
(P.L. 2007, ch. 405, § 1.)



Chapter 16-59-28 - "Bachelors Degree in Three" program.

§ 16-59-28 "Bachelors Degree in Three" program.  (a) The Rhode Island board of governors for higher education shall establish and administer the "Bachelors Degree in Three" program. The board shall:

(1) Establish guidelines for the "Bachelors Degree in Three" program.

(2) Collaborate with the board of regents for elementary and secondary education to establish a seamless credit transfer system for high school students and other policies that might facilitate student participation in such a program.

(3) Identify and propose any necessary changes to academic courses of study, support services, financial aid, and other policies and resources at the University of Rhode Island, Rhode Island College and the Community College of Rhode Island to ensure greater opportunities for students to complete bachelors degree programs in three (3) years.

(4) Identify potential costs of the program, including costs to students, to the institutions, and to school districts, identify possible sources of external grant funding for a pilot program, and propose a funding structure for the program.

(5) Investigate accreditation issues and federal financial aid rules that may be implicated by the program.

(6) Identify units at the University of Rhode Island, Rhode Island College, and the Community College of Rhode Island that will assume administrative responsibility for the program.

(7) Design, undertake and evaluate a three (3) year pilot program that will serve as a model for full-scale implementation.

(b) The board shall present an initial report, recommendations and timeline to the general assembly on or by February 1, 2011, and the pilot program will begin with the fall academic semester of 2011.

History of Section.
(P.L. 2009, ch. 202, § 3; P.L. 2009, ch. 203, § 3; P.L. 2010, ch. 63, § 1; P.L. 2010, ch. 75, § 1.)






Chapter 16-60 - Board of Regents for Elementary and Secondary Education

Chapter 16-60-1 - Board established.

§ 16-60-1 Board established.  (a) There is created a board of regents for elementary and secondary education sometimes referred to as the "regents" or the "board of regents," which shall be and is constituted a public corporation, empowered to sue and be sued in its own name, to have a corporate seal, and to exercise all the powers, in addition to those specifically enumerated in this chapter, usually appertaining to public corporations entrusted with control of elementary and secondary education institutions and functions. The regents shall be protected from sudden changes in membership and reversal of policy by having staggered terms for its public members.

(b) Upon its organization the board of regents shall be invested with the legal title (in trust for the state) to all property, real and personal, now owned by and/or under the control or in the custody of the board of regents for education for the use of the department of elementary and secondary education. The board of regents is made successor to all powers, rights, duties, and privileges pertaining to elementary and secondary education.

(c) The board of regents for elementary and secondary education shall consist of ten (10) members as follows: Eight (8) public members appointed pursuant to the terms of subsection 16-60-2(a), one student member who shall be ex-officio and nonvoting elected pursuant to the provisions of subsection 16-60-2(d), and a member of the board of governors for higher education designated by the governor. Five (5) voting members of the board shall constitute a quorum and the vote of a majority vote of those present and voting shall be required for action.

The public members of the board of regents shall not be compensated for service in attending meetings or duly organized subcommittee meetings of the board at which business is transacted.

(d) The governor shall designate one of the public members as chairperson of the board of regents. The board may elect from among its members such other officers as it deems necessary.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2; P.L. 1999, ch. 48, § 2; P.L. 1999, ch. 124, § 2; P.L. 2005, ch. 117, art. 21, § 18; P.L. 2006, ch. 8, § 2; P.L. 2006, ch. 28, § 2; P.L. 2012, ch. 291, § 1; P.L. 2012, ch. 341, § 1.)



Chapter 16-60-2 - Appointment of board members.

§ 16-60-2 Appointment of board members.  (a) The governor shall with the advice and consent of the senate establish the board by appointing eight (8) members to serve staggered terms. The appointments shall be made for terms of three (3) years commencing on February 1 in the year of appointment and ending on January 31 in the third (3rd) year after this, except, at the expiration of their terms members shall remain and continue in their official capacity until a new member is appointed and confirmed. Any vacancy among the public members of the board shall be filled by appointment of the governor for the remainder of the unexpired term. In the selection and appointment of members of the board the governor shall seek persons who best serve the entire needs of the state. Public members shall not be appointed for more than three (3) successive three (3) year terms each; provided, that this limitation shall not apply to that person designated as chairperson by the governor who may be a member so long as he or she shall serve as chairperson.

(b) No person shall be eligible for appointment to the board after the effective date of this act [March 24, 2006] unless he or she is a resident of this state.

(c) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(d) There is hereby established a student advisory council to the board of regents, consisting of one elected high school student representative from each public secondary school in the state of Rhode Island.

(1) Each public secondary school shall hold elections for its representative to the student advisory council no earlier than the first (1st) day of March and no later than the end of the second (2nd) full week of April. Each school shall elect only one representative. Elected members shall be notified of their election on or before the Friday of the third (3rd) week of April of the year of their election. No person shall be eligible to be elected to the student advisory council unless at the time of his or her election he or she is enrolled as a student in a secondary school between the grades of nine (9) and eleven (11) within the state of Rhode Island. No person shall be allowed to vote if they are not currently enrolled in a Rhode Island public secondary school between the grades of nine (9) and eleven (11). If at any time during his or her term of office a member of the student advisory council ceases to be so enrolled, his or her membership shall be terminated and his or her position shall be deemed vacant. This vacancy shall be filled by the public secondary school within thirty (30) school days of the opening of the vacancy.

(2) The student advisory council will serve from the first (1st) day of May of the year it is elected until the last day of April of the following year. A student may serve no more than three (3) terms.

(3) Said student advisory council shall meet from time to time and shall consider such matters as it deems appropriate.

(4) Prior to the first (1st) day of June of each annual session the student advisory council shall adopt a set of bylaws.

(5) Members of the council shall not be compensated for service in attending meetings except that they shall be reimbursed for necessary expenses incurred in travelling to and from meetings.

(6) The members of said student advisory council shall, by majority vote prior to the first (1st) day of June in each year, elect from their members a chairperson who shall serve for a term of one year beginning on the first (1st) day of June. Said chairperson shall serve as an ex officio and nonvoting member of the board of regents for a term of one year, unless the student advisory council removes said chairperson from his or her position in a manner described within the bylaws of that council and/or if he or she is otherwise removed by the governor.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1986, ch. 227, § 2; P.L. 1988, ch. 533, § 1; P.L. 2001, ch. 86, § 55; P.L. 2006, ch. 8, § 2; P.L. 2006, ch. 28, § 2; P.L. 2012, ch. 291, § 1; P.L. 2012, ch. 341, § 1.)



Chapter 16-60-3 - Removal of public members of board.

§ 16-60-3 Removal of public members of board.  Public members of the board of regents shall be removable by the governor for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful. No removal shall be made for any cause except after ten (10) days' notice in writing of specific charges, with opportunity for the member to be present in person and with counsel at a public hearing before the governor, to introduce witnesses and documentary evidence in the member's own defense, and to confront and cross-examine adversary witnesses; and appeal shall lie to the superior court from the governor's determination.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-60-4 - Board of regents for elementary and secondary education  Powers and duties.

§ 16-60-4 Board of regents for elementary and secondary education  Powers and duties.  The board of regents for elementary and secondary education shall have in addition to those enumerated in § 16-60-1, the following powers and duties:

(1) To approve a systematic program of information gathering, processing, and analysis addressed to every aspect of elementary and secondary education in this state especially as that information relates to current and future educational needs so that current needs may be met with reasonable promptness and plans formulated to meet future needs as they arise in the most efficient and economical manner possible.

(2) To approve a master plan defining broad goals and objectives for elementary and secondary education in the state. These goals and objectives shall be expressed in terms of what men and women should know and be able to do as a result of their educational experience. The regents shall continually evaluate the efforts and results of education in the light of these objectives.

(3) To formulate broad policy to implement the goals and objectives established and adopted by the board of regents; to adopt standards and require enforcement and to exercise general supervision over all elementary and secondary public and nonpublic education in the state as provided in subdivision (8) of this section. The board of regents shall not engage in the operation or administration of any subordinate committee, local school district, school, school service, or school program, except its own department of elementary and secondary education, and except as specifically authorized by an act of the general assembly. The adoption and submittal of the budget and the allocation of appropriations, the acquisition, holding, disposition, and general management of property shall not be construed to come within the purview of the preceding prohibition. The regents shall communicate with and seek the advice of the commissioner of elementary and secondary education and all those concerned with and affected by its determinations as a regular procedure in arriving at its conclusions and in setting its policy.

(4) To allocate and coordinate the various educational functions among the educational agencies of the state and local school districts and to promote cooperation among them so that maximum efficiency and economy shall be achieved.

(5) To prepare with the assistance of the commissioner of elementary and secondary education and to present annually to the state budget officer, in accordance with § 35-3-4, a total educational budget for the elementary and secondary sector which shall include, but not be limited to, the budgets of the department of elementary and secondary education, subordinate boards and agencies, and state aid to local school districts.

(ii) In the preparation of the budget, the regents shall determine priorities of expenditures for elementary and secondary education purposes of state revenues and other public resources made available for the support of public elementary and secondary education among the various education agencies of the state. Nothing contained in this section shall authorize any individual or group of individuals to reallocate resources in a manner other than that prescribed in the budget as appropriations by the general assembly.

(6) To maintain a department of elementary and secondary education, to provide for its staffing and organization and to appoint a commissioner of elementary and secondary education pursuant to § 16-60-6 who shall serve at its pleasure. The commissioner of elementary and secondary education and the department of elementary and secondary education shall have any duties and responsibilities as defined in §§ 16-60-6 and 16-60-7.

(7) To establish other educational agencies or subcommittees necessary or desirable for the conduct of any or all aspects of elementary and secondary education and to determine all powers, functions, and composition of any agencies or subcommittees and to dissolve them when their purpose shall have been fulfilled; provided that nothing contained in this subdivision shall be construed to grant the regents the power to establish subcommittees or agencies performing the duties and functions of local school committees except as provided in § 16-1-10.

(8) To exercise the authority previously vested in the board of regents for education with relation to secondary nonpublic educational institutions within the state under the terms of chapter 40 of this title and other laws affecting nonpublic education in the state, and to cause the department of elementary and secondary education to administer the provisions of that section.

(9) To exercise all the functions, powers and duties which previously were vested in the board of regents for education, under the provisions of former § 16-49-4(9), including but not limited to the following specific functions:

(i) To approve the basic subjects and courses of study to be taught and instructional standards required to be maintained in the public elementary and secondary schools of the state.

(ii) To adopt standards and qualifications for the certification of teachers and to provide for the issuance of certificates, and to establish fees for the certification of teachers. The fees collected for the certification of teachers along with various education licensing and testing fees shall be deposited by the board of regents as general revenues. The funds appropriated by the general assembly shall be utilized by the department of elementary and secondary education to establish and support programs which enhance the quality and diversity of the teaching profession. The commissioner of elementary and secondary education shall regularly make recommendations to the board about specific programs and projects to be supported by those funds. The commissioner shall oversee the funds, assess the effectiveness of its programs and projects, and make recommendations about the general use and operation of the funds to the board.

(iii) To be responsible for the distribution of state school funds.

(iv) To determine the necessity of school construction and to approve standards for design and construction of school buildings throughout the state.

(v) To set standards for school libraries and school library services.

(vi) To make recommendations relative to transportation of pupils to school, school bus routes, time schedules, and other matters relating to pupil transportation.

(vii) To enforce the provisions of all laws relating to elementary and secondary education.

(viii) To decide and determine appeals from decisions of the commissioner.

(ix) To prescribe forms for the use of local school committees and local officers when reporting to the department of elementary and secondary education.

(x) To adopt and require standard accounting procedures for local school districts, except as provided for in subdivision (3) of § 16-24-2.

(xi) To adopt and require standard uniform operating and capital budgeting procedures for local school districts.

(10) To establish rules for the approval and accrediting of elementary and secondary schools.

(11) To recommend to the general assembly changes in the size and number of the school districts within the state; and to make any further and other recommendations to the general assembly as the board of regents may determine to be necessary or desirable, including, but not limited to, proposals for incentives for the coordination of services and facilities of certain school districts and the feasibility of granting taxing authority to local school committees upon their request, and the impact upon the quality of education within that particular community by granting the request. In carrying out this duty, the board of regents shall periodically issue reports in school district organizations for selected regions and school districts.

(12) To exercise all other powers with relation to the field of elementary and secondary education within this state not specifically granted to any other department, board, or agency, and not incompatible with law, which the board of regents for elementary and secondary education may deem advisable.

(13) To exercise the authority previously vested in the board of regents for education with relation to adult education as defined in § 16-58-2 and to establish definitive goals for and operate a comprehensive delivery system for adult education programs and services, including the counseling and testing of persons interested in obtaining high school equivalency diplomas, the issuance of diplomas, and the maintenance of a permanent record of applications, tests, and equivalency diplomas.

(14) To promote maximum efficiency and economy in the delivery of elementary and secondary educational services in the state.

(15) To approve a training program for school committee members to enhance their individual skills and their effectiveness as a corporate body. The training program should include, but not be limited to, the following roles and responsibilities of school committees: strategic planning, human and community relations, and school finance and budgeting.

(16) Within ninety (90) days after the end of each fiscal year, the board shall submit an annual report to the governor, the speaker of the house of representatives, and the president of the senate of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the board; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(17) To prepare with the assistance of the commissioner a multi-year plan of priority educational goals and objectives. This plan should recommend policy objectives, implementation strategies, and a timetable for major policy initiatives.

(18) Each year the governor shall by writing notify the board of regents for elementary and secondary education concerning broad economic, cultural, and social needs that the education system needs to consider which the board shall address in developing educational plans and programs.

(19) Appoint a standing committee that will develop a schedule to systematically review all board policies over a three (3) year period.

(20) To prepare with the assistance of the commissioner a statement of regulatory policy. This policy should set forth the goals and objectives of state regulations which are expressed in terms of what educational inputs and outputs the board expects regulations to address.

(21) To prepare with the assistance of the commissioner of elementary and secondary education and to present annually to the general assembly by January 1 a report on school discipline in Rhode Island schools. This report shall include:

(A) Expulsions by district, including duration and the reason for each action.

(B) Suspensions by district, including duration and the reason for each action.

(C) Placements to alternative programs for disciplinary reasons.

(D) Assaults of teachers, students, and school staff by students.

(E) Incidents involving possession of weapons on school property. For the purpose of this section, a weapon shall be considered any of those weapons described in §§ 11-47-2 and 11-47-42.

(F) Incidents of the sale of controlled substances by students.

(G) Incidents of the possession with the intent to sell controlled substances by students.

(H) Additional demographic information including, but not limited to, the ethnic and racial classifications, age, and gender, as prescribed by the commissioner, of each of the students involved in the incidents, events or actions described in subparagraphs (A) through (G) of this subdivision.

(I) A description of the education program provided to each student suspended for over ten (10) consecutive school days in a school year.

(ii) All school superintendents shall supply the necessary information on forms established by the commissioner of elementary and secondary education to the board of regents to assist in the preparation of the board of regents' report on school discipline.

(22) To prepare and promulgate a uniform statewide school reporting system which would provide information including, but not limited to, the following:

(i) Student and teacher attendance rates;

(ii) Standardized test scores;

(iii) Demographic profiles;

(iv) Results of polls of students, parents, and teachers;

(v) Descriptions of goals, initiatives, and achievements;

(vi) Best teaching practices;

(vii) Alternative student assessments;

(viii) Special programs;

(ix) Number of student suspensions and teacher grievances and the amount of parental involvement.

(23) The board shall conduct a training course for newly appointed and qualified members within six (6) months of their qualification. The course shall be developed by the chairperson of the board, approved by the board, and conducted by the chairperson of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the board's own rules. The director of the department of administration shall, within ninety (90) days of the effective date of this act, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2; P.L. 1988, ch. 336, § 2; P.L. 1988, ch. 642, § 3; P.L. 1993, ch. 393, § 1; P.L. 1995, ch. 85, § 1; P.L. 1995, ch. 370, art. 40, § 47; P.L. 1996, ch. 100, art. 22, § 4; P.L. 1996, ch. 239, § 1; P.L. 1996, ch. 404, § 23; P.L. 1999, ch. 207, § 1; P.L. 2006, ch. 8, § 2; P.L. 2006, ch. 28, § 2.)



Chapter 16-60-4.1 - Granting of high school diplomas for World War II and Korean War veterans.

§ 16-60-4.1 Granting of high school diplomas for World War II and Korean War veterans.  The board of regents shall have in addition to all the powers enumerated in § 16-60-1 and § 16-60-4 the authority to develop guidelines for issuing high school diplomas for World War II and Korean War veterans who left school early to fight in World War II or the Korean War. The board of regents shall develop and make available an application and a model diploma. The high school diploma shall be available to all veterans who left school in any grade to fight in World War II or the Korean War.

History of Section.
(P.L. 2001, ch. 108, § 1; P.L. 2002, ch. 230, § 1.)



Chapter 16-60-5 - Meetings of board.

§ 16-60-5 Meetings of board.  (a) The regents shall hold regular meetings at least twice in each quarter of each calendar year. All meetings of the board of regents for elementary and secondary education shall be open to the public, provided that executive sessions may be held as subordinate parts of public meetings. Every February at a time and place to be determined by the regents, the regents shall hold a meeting to which it shall invite the entire membership of the general assembly. At least thirty (30) days' written notice of the annual meeting shall be furnished to each invitee, which notice shall include an agenda of the meeting, which agenda shall include but not be limited to the budget submitted for the fiscal year beginning July 1 of the next fiscal period.

(b) In addition to other meetings, the regents shall hold at least one regular public meeting annually with representatives of the Rhode Island League of Cities and Towns, the Rhode Island Association of School Committees, the Rhode Island School Superintendent's Association, the Rhode Island Principal's Association, the National Education Association of Rhode Island and the Rhode Island Federation of Teachers, for the purposes of obtaining their recommendations and comments regarding education policy and programs, and securing information from representatives of these organizations concerning the effectiveness of educational programs and policies, and considering any other mutually agreeable subjects.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1988, ch. 642, § 3.)



Chapter 16-60-6 - Commissioner of elementary and secondary education.

§ 16-60-6 Commissioner of elementary and secondary education.  The regents shall appoint a commissioner of elementary and secondary education who shall serve at the pleasure of the regents, provided that the commissioner's initial engagement by the regents shall be for a period of not more than three (3) years. For the purpose of appointing, retaining, or dismissing a commissioner, the governor shall serve as an additional voting member of the board of regents, and provided that in the case of a tie, the president of the senate shall cast the deciding vote. The position of commissioner shall be in the unclassified service of the state and he or she shall serve as the chief executive officer of the board of regents and as the chief administrative officer of the department of elementary and secondary education. The commissioner of elementary and secondary education shall have the duties that are defined in this section and in this title and any other additional duties that may be determined by the regents, and shall perform any other duties that may be vested in the commissioner by law. In addition to the general supervision of the department of elementary and secondary education and the appointment of the several officers and employees of the department, it shall be the duty of the commissioner of elementary and secondary education:

(1) To develop and implement a systematic program of information gathering, processing, and analysis addressed to every aspect of elementary and secondary education in the state, especially as that information relates to current and future educational needs.

(2) To prepare a master plan for elementary and secondary education in the state; to coordinate the goals and objectives of the public elementary and secondary education sector with the activities of the nonpublic elementary and secondary education sector where feasible.

(3) To communicate with and seek the advice of those concerned with and affected by the board of regents' determinations.

(4) To implement broad policy as it pertains to the goals and objectives established by the regents; to enforce standards and to exercise general supervision over public elementary and secondary education in the state and over all elementary and secondary nonpublic education in the state as provided in subdivision (8) of this section; to assist in the preparation of the budget for elementary and secondary education and to be responsible upon direction of the regents for the allocation of appropriations, the acquisition, holding, disposition, and general management of property.

(5) To be responsible for the coordination of the various elementary and secondary educational functions among the educational agencies of the state including local school districts and to encourage and to assist in the cooperation among them so that maximum efficiency and economy may be achieved.

(6) To assist the regents in the preparation and presentation annually to the state budget officer, in accordance with § 35-3-4, of a total state elementary and secondary educational budget which shall include, but not be limited to, the budget of the department of elementary and secondary education, subcommittees and agencies, and state aid to local school districts.

(7) To supervise the operation of the department of elementary and secondary education, to have the duties as defined in § 16-1-5 and in this title or in law wherever outlined, and other additional duties and responsibilities that may be assigned by the regents.

(8) To perform the duties vested in the board of regents with relation to nonpublic elementary and secondary educational institutions within the state under the terms of chapter 40 of this title, and other laws that affect nonpublic elementary and secondary education in the state.

(9) To supervise the following specific functions:

(i) To recommend the basic subjects and courses of study to be taught and instructional standards to be maintained in the public elementary and secondary schools in the state.

(ii) To recommend standards and qualifications of teachers and to issue certificates upon approval of standards and qualifications by the regents.

(iii) To distribute state school funds in accordance with law and regulations of the board of regents.

(iv) To certify as to the necessity of school construction and that standards and design are in accordance with law and regulations of the regents and to approve a design for school construction throughout the state.

(v) To certify that school library standards and services are in accordance with law and regulations of the board of regents.

(vi) To recommend to the board of regents matters relating to the transportation of pupils to school.

(vii) To require the observance of all laws relating to elementary and secondary schools and education.

(viii) To interpret school law and to decide any controversies that may be appealed to him or her from decisions of local school committees.

(ix) To prepare and recommend standard forms for the use of local schools when reporting to the department of elementary and secondary education.

(x) To prepare standard accounting and auditing procedures for local school districts, except for the purposes of subdivision (3) of § 16-24-2 which shall be done in conjunction with the auditor general.

(xi) To prepare uniform budgeting procedures for local school districts.

(xii) To determine when special purpose grants made to local school districts shall be eligible for reimbursement through the school operations aid formula in accordance with chapter 7 of this title, and to designate the purpose(s) for which the local school district may use the school operations aid reimbursement, including reimbursement on local matching funds used to support the special purpose grant. The commissioner shall promulgate and adopt rules and regulations to carry out the intent of this subsection.

(10) To approve and accredit elementary and secondary schools in accordance with the policy and regulations of the board of regents.

(11) To be responsible for the administration of policies, rules, and regulations of the board of regents with relation to the entire field of elementary and secondary education within the state not specifically granted to any other department, board, or agency and not incompatible with law.

(12) To receive from law enforcement agencies a list periodically of the names of Rhode Island missing children and to disseminate these lists to local school districts.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2; P.L. 1985, ch. 75, § 1; P.L. 1988, ch. 336, § 2; P.L. 1988, ch. 584, § 1; P.L. 1990, ch. 483, § 1.)



Chapter 16-60-7 - Department of elementary and secondary education  Personnel board.

§ 16-60-7 Department of elementary and secondary education  Personnel board.  (a) The board of regents shall maintain a department of elementary and secondary education which shall perform the research, administrative, and instructional functions and duties, including technical assistance and statewide educational information services for local school districts, required of the regents by the provisions of this chapter. Within that department the appointment, promotion, salaries, term of service, and dismissal of all professional employees, including instructional and research employees, administrative employees, and secretaries shall be at the pleasure of the commissioner of elementary and secondary education except that the regents shall approve all assistant commissioners; all professional employees, including instructional and research employees, and administrative employees may be initially engaged under contract for not more than two (2) years. All professional employees, including instructional and research employees, and administrative employees shall not be in the classified service of the state nor be subject in any manner of control by the personnel administrator or by any officer or board other than the commissioner of elementary and secondary education; provided, that all permanent appointments of the commissioner to vacant, reestablish or newly established positions shall be subject to approval by the Emergency Hiring Council established by Executive Order 95-2. All appointments to positions at state operated schools shall be exempt from the preceding requirement provided that total full time equivalent positions are within the authorized cap and all these personnel are assigned exclusively to the schools. The hiring of individuals on a contract basis shall be subject to state purchasing requirements. All non-classified employees of the board of regents who shall have twenty (20) years, not necessarily consecutive, of service credit, these credits having been earned in either the classified, non-classified, or unclassified service or any combination of these, shall be deemed to have acquired full status in their positions as the status is defined by § 36-4-59; provided, that this provision shall not apply to those employees whose base entry date is after August 7, 1996; and provided that this provision shall not apply to faculty employed by the board of regents nor shall it apply to non-classified employees who have acquired tenure as faculty. Employees who had permanent status prior to May 7, 1981, shall continue to retain their status. Persons employed by the department on February 1, 1974 in either the classified or unclassified service and who were receiving longevity payments on or before February 1, 1974 shall continue to be eligible for longevity benefits upon transfer to the non-classified service within the department.

(b) The table of organization, as submitted by the commissioner of elementary and secondary education, together with the pay ranges, shall be subject to approval by the board of regents.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2; P.L. 1988, ch. 316, § 1; P.L. 1988, ch. 336, § 2; P.L. 1989, ch. 530 § 1; P.L. 1996, ch. 100, art. 22, § 4; P.L. 1996, ch. 326, § 2.)



Chapter 16-60-7.1 - Early childhood training and resource center  Board of advisors.

§ 16-60-7.1 Early childhood training and resource center  Board of advisors.  (a) The department of elementary and secondary education shall establish, maintain, and operate, in accordance with the guidelines of the board of advisors created pursuant to subsection (b) of this section, a training and resource center to serve as a source of information regarding training and resources for early childhood and child care professionals which would:

(1) Provide information regarding requirements and/or sources for licensure, approval, and certification;

(2) Provide information regarding sources of training to meet specific needs;

(3) Maintain contact with professional organizations, state departments, higher education institutions, and other resources for training;

(4) Develop a newsletter for dissemination of vital information regarding topics as department of health alerts, changes in department of human services programs, and eligibility criteria for persons seeking child care;

(5) Develop and conduct training for which no identified training source currently exists;

(6) Develop a speakers' bureau;

(7) Maintain a calendar of events for early childhood¢hild care professionals; and

(8) Provide any other services that the board of advisors shall deem necessary.

(b) To guide the department in the establishment, location, maintenance, and operation of the training and resource center, the department shall establish a board of advisors consisting of representatives from each of the following agencies, departments, professional associations, and educational institutions: department of children, youth, and families; department of human services; department of elementary and secondary education; department of health; Rhode Island Association for the Education of Young children; Rhode Island Early Childhood Resource Center; Rhode Island Association for Home Day Care; Rhode Island Day Care Director's Association; Association for Childhood Education, Providence area; Rhode Island Head Start Director's Association; Community College of Rhode Island; Rhode Island College; the University of Rhode Island; and any other agencies, departments, institutions, and associations as the advisory board shall prescribe.

History of Section.
(P.L. 1987, ch. 364, § 1; P.L. 1987, ch. 509, § 1; P.L. 1988, ch. 84, § 13.)



Chapter 16-60-7.2 - Longevity payments  Nonclassified employees.

§ 16-60-7.2 Longevity payments  Nonclassified employees.  (a) The non-classified employees of the board of regents for elementary and secondary education, except for non-classified employees already receiving longevity increases, shall be entitled to a longevity payment in the amount of five percent (5%) of base salary after ten (10) years of service and increasing to a total of ten percent (10%) of base salary after twenty (20) years of service. The provisions of this section shall apply only to employees under the grade of nineteen (19). The longevity payments shall not be included in base salary.

(b) The board of regents is authorized to promulgate regulations implementing the provisions of this section.

(c) Beginning on July 1, 2011, notwithstanding any rule, regulation, or provision of the public laws or general laws to the contrary, there shall be no further longevity increases for employees of the board of regents for elementary and secondary education; provided, however, for employees with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, longevity increases shall cease beginning on July 1, 2011 or beginning upon the expiration of the applicable collective bargaining agreement, whichever occurs later. To the extent an employee has previously accrued longevity payments, the amount of the longevity payment earned by the employee for the last pay period in June, 2011 shall be added to the employee's base salary as of June 30, 2011, or in the case of an employee with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, the amount of the longevity payment earned by the employee for the latter of the last pay period in June or the last pay period prior to the expiration of the applicable collective bargaining agreement shall be added to the employee's base salary as of June 30, 2011 or upon the expiration of the applicable collective bargaining agreement, whichever occurs later.

History of Section.
(P.L. 1988, ch. 571, § 3; P.L. 2001, ch. 86, § 55; P.L. 2011, ch. 151, art. 8, § 3.)



Chapter 16-60-7.3 - Statewide purchasing system and programs.

§ 16-60-7.3 Statewide purchasing system and programs.  (a) The department of elementary and secondary education, together with the department of administration, is authorized to develop and implement a voluntary statewide purchasing system for all public schools in this state, including regional school districts. Said system may be utilized for the purchase of all goods, supplies and services to support and enhance public school operations under a statewide contract, and shall include, but not be limited to, the following goods, supplies and services:

(1) General school supplies such as paper goods, office supplies, textbooks and cleaning products that are or may be utilized by school departments;

(2) Telecommunications, wireless services, computer equipment, hardware and software that have been identified by local school departments as needed to support curriculum objectives;

(3) General non-medical and dental insurance products and services; provided however, that the statewide purchasing system shall permit districts to establish their own benefit and coverage levels.

(b) Notwithstanding the provisions of any general or public law to the contrary, including the provisions of chapter 2 of title 37, the department of elementary and secondary education and local and regional school districts are authorized to participate in purchasing collaboratives, consisting of two (2) or more states. Said participation shall be subject to prior approval of the chief purchasing officer and rules and regulations promulgated by the department.

History of Section.
(P.L. 2010, ch. 23, art. 13, § 5.)



Chapter 16-60-8 - State educational budget and appropriations.

§ 16-60-8 State educational budget and appropriations.  The general assembly shall annually appropriate any sums as it deems necessary for support and maintenance of elementary and secondary education in the state and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those appropriations or so much of this sum as may be necessary for the purposes appropriated, upon the receipt by the controller of proper vouchers as the board of regents for elementary and secondary education may by rule provide. The regents shall receive, review, and adjust the budget of its several subordinate committees and agencies and present the budget as part of the budget for elementary and secondary education.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2; P.L. 1996, ch. 100, art. 22, § 4.)



Chapter 16-60-8.1 - Regents recovery for indirect costs.

§ 16-60-8.1 Regents recovery for indirect costs.  The regents shall apply for recovery of indirect cost when recovery is permissible under federal statute and grant regulations. All funds received for indirect costs recovery shall be turned over to the general treasurer and shall be placed in a restricted account for specific purposes designated by the regents. The regents shall annually report to the general assembly the estimated amount of federal indirect cost recoveries for the next fiscal year together with the intended use of the funds.

History of Section.
(P.L. 1985, ch. 324, § 1.)



Chapter 16-60-9 - Investigative powers of board.

§ 16-60-9 Investigative powers of board.  The board of regents shall have the power to investigate all transactions and matters relating to public elementary and secondary education in the state and to summon witnesses, administer oaths, and to require testimony and the production of records in the same manner and to the same extent as a court of law.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2.)



Chapter 16-60-10 - Applicability of Administrative Procedures Act.

§ 16-60-10 Applicability of Administrative Procedures Act.  The provisions of §§ 42-35-1 through 42-35-8 shall apply to this chapter.

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1997, ch. 305, § 1.)



Chapter 16-60-11 - Liberal construction of chapter required.

§ 16-60-11 Liberal construction of chapter required.  This chapter shall be construed liberally in aid of its declared purpose.

History of Section.
(P.L. 1981, ch. 32, § 3.)



Chapter 16-60-12 - Meaning of terms in existing law.

§ 16-60-12 Meaning of terms in existing law.  When in any law, resolution, document, record, instrument, proceeding, or other place the words "board of education," "state board of education," or "board of regents for education" as they shall apply to elementary and secondary education shall appear they shall be construed to mean "board of regents for elementary and secondary education".

History of Section.
(P.L. 1981, ch. 32, § 3; P.L. 1981, ch. 291, art. 13, § 2.)



Chapter 16-60-13 - Severability.

§ 16-60-13 Severability.  If any provision of this chapter or of any rule or regulation made under it, or its application to any rule or regulation made under it, or its application to any person or circumstance, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation and the application of that provision to other persons or circumstances shall not be affected the invalidity. The invalidity of any section or sections or parts of any section or sections shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1981, ch. 32, § 3.)






Chapter 16-61 - Rhode Island Public Telecommunications Authority

Chapter 16-61-1 - Definitions.

§ 16-61-1 Definitions.  For the purposes of this chapter, unless indicated by the context, the following words and terms shall have the following meanings:

(1) "Advisory commission" means the Rhode Island advisory commission on public telecommunications.

(2) "Authority" means the Rhode Island public telecommunications authority.

(3) "Commission" means the Rhode Island advisory commission on public telecommunications.

(4) "Fiscal year" shall coincide with that period utilized by the state, i.e. from July 1 to the next succeeding June 30.

(5) "Public broadcasting" includes all aspects of noncommercial radio and television, open and closed circuit, including the production and dissemination of public and community affairs, civil defense, educational, cultural, and instructional information to the public at large within the state.

(6) "Public broadcasting telecommunications" includes all public broadcasting services relating to public broadcasting including intercommunications, closed circuit instructional television fixed service (ITFS), and other services requiring federal communications commission spectrum allocations for transmission of electrical impulses that specifically and integrally relate to Rhode Island public broadcasting. Facilities typical for application of these services would encompass microwave interconnection, aural and video TV transmission, multiplexing, laser beam utilization, satellite interconnection systems, cable systems, and other appropriate technological devices.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-2 - Authority established.

§ 16-61-2 Authority established.  (a) There is created a public telecommunications authority, sometimes referred to as the "authority", which shall be and is constituted a public corporation, empowered to sue and be sued in its own name, to have a corporate seal, and to exercise all the powers, in addition to those specifically enumerated in this chapter, usually appertaining to public corporations entrusted with control of public telecommunications property and functions. The authority shall exercise the authority previously vested in the board of regents for education with relation to educational television. The authority shall be protected from sudden changes in membership and reversal of policy by having staggered terms for its public members. Upon its organization the authority shall be invested with the legal title (in trust for the state) to all licenses and property, real and personal, now owned by and/or under the control or in custody of the board of regents for education for the use of publicly owned educational television.

(b) The authority is empowered to hold and operate that property in trust for the state, and to acquire, hold, and dispose of that property and other like property as deemed necessary for the execution of its corporate purposes. The authority is made successor to all powers, rights, duties, and privileges formerly belonging to the board of regents for education pertaining to publicly owned educational television.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-3 - Membership of authority.

§ 16-61-3 Membership of authority.  (a) The authority shall consist of nine (9) members as follows: seven (7) public members appointed pursuant to the terms of § 16-61-4, the chairperson of the board of regents for elementary and secondary education or his or her designee who shall serve as a non-voting ex-officio member, and the chairperson of the board of governors for higher education or his or her designee who shall serve as a non-voting ex-officio member. The governor shall designate one of the public members as chairperson of the authority.

(b) Four (4) voting members of the committee shall constitute a quorum. A majority vote of those present and voting shall be required for action.

(c) No one shall be eligible for appointment unless he or she is a resident of this state.

History of Section.
(P.L. 1981, ch. 32, § 4; P.L. 2006, ch. 14, § 7; P.L. 2006, ch. 16, § 7.)



Chapter 16-61-4 - Appointment of public members  Renewal.

§ 16-61-4 Appointment of public members  Renewal.  (a) The governor shall with the advice and consent of the senate establish the authority by appointing seven (7) members to serve staggered terms. The appointments shall be made for terms of three (3) years commencing on February lst in the year of appointment and ending on January 31st in the third (3rd) year after this. Any vacancy among the public members of the authority shall be filled by appointment of the governor, subject to the advice and consent of the senate, for the remainder of the unexpired term. In the selection and appointment of members of the authority, the governor shall seek persons who best serve the entire needs of the state. Public members shall not be appointed for more than two (2) successive three (3) year terms each; provided, that this limitation shall not apply to that person designated as chairperson by the governor who may be a member so long as he or she shall serve as chairperson. The authority may elect from among its members such other officers as they deem necessary.

(b) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1981, ch. 32, § 4; P.L. 1982, ch. 441, § 1; P.L. 2001, ch. 86, § 56; P.L. 2005, ch. 117, art. 21, § 19; P.L. 2006, ch. 14, § 7; P.L. 2006, ch. 16, § 7.)



Chapter 16-61-5 - Removal of public members.

§ 16-61-5 Removal of public members.  Public members of the authority shall be removable by the governor for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful. No removal shall be made for any cause except after ten (10) days' notice in writing of specific charges, with opportunity for the member to be present in person and with counsel at a public hearing before the governor, to introduce witnesses and documentary evidence in his or her own defense, and to confront and cross-examine adversary witnesses; and appeal shall lie to the superior court from the governor's determination.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-6 - Powers and duties of authority.

§ 16-61-6 Powers and duties of authority.  (a) The authority shall be empowered to:

(1) Adopt and amend and repeal suitable bylaws for the management of its affairs;

(2) Adopt and use the official seal and alter it at its pleasure;

(3) Maintain an office at any place or places within the state that it may designate;

(4) Establish, own, and operate noncommercial educational television or radio broadcasting stations, one or more public broadcasting and public broadcasting telecommunications networks or systems, and interconnection and program production facilities;

(5) Apply for, receive, and hold any authorizations and licenses and assignments and reassignments of channels from the federal communications commission (FCC) as may be necessary to conduct its operations; and prepare and file and prosecute before the FCC all applications, reports, or other documents or requests for authorization of any type necessary or appropriate to achieve the authorized purposes of the authority;

(6) Provide coordination and information on matters relating to public broadcasting telecommunications among the agencies of the state government, all facets of Rhode Island public education and individual associations, and institutions working in these fields both within and without the state;

(7) Establish state wide equipment compatibility policies and determine the method of interconnection to be employed within the state's public broadcasting system;

(8) Assume responsibility for establishing broad programming philosophy which will encourage diversity, quality, and excellence of programming which is released via its facilities. The general manager shall be responsible for implementing programming policy in accordance with the rules and regulations of the federal communications commission;

(9) Provide appropriate advisory assistance to other agencies of the state and local and regional groups regarding public broadcasting techniques, planning, budgeting, and related issues;

(10) Make to the governor and the legislature any recommendations that the authority deems necessary with regard to appropriations relating to public broadcasting and public broadcasting telecommunications equipment and facilities;

(11) Subject to the approval of the governor, receive and administer gifts, contributions, and funds from public and private sources to be expended for public broadcasting and public broadcasting telecommunications operations, facilities, and programming consistent with furthering the purposes of the authority;

(12) Cooperate with federal agencies for the purpose of obtaining matching and other federal funds and providing public broadcasting and public broadcasting telecommunications facilities throughout the state and to make any reports that may be required of the state. The authority shall provide appropriate advisory assistance to local school districts and others on these matters;

(13) Contract with program production organizations, individuals, and noncommercial educational television and radio stations within and without the state to produce or to procure educational television or radio programs for use by noncommercial stations within the state;

(14) Establish and maintain a library and archives of educational television and radio programs and related materials, disseminate information about those programs and make suitable arrangements for the use of the programs and materials by colleges, universities, schools, and noncommercial television and radio stations;

(15) Conduct explorations, research, demonstrations, or training in matters related to public broadcasting and public broadcasting telecommunications in the state, directly or through contracts with appropriate agencies, organizations, or individuals, or by grants to nonprofit, noncommercial organizations such as colleges, universities, schools, and noncommercial television and radio stations;

(16) Acquire, subject to the provisions of the general laws, through lease, purchase, or other means, real and other property and to hold and use this property for public broadcasting and public broadcasting telecommunications purposes;

(17) Contract, subject to the provisions of the general laws, for the construction, repair, maintenance, and operations of public broadcasting and public broadcasting telecommunications facilities including program production center, stations, and interconnection facilities;

(18) Make arrangements, where appropriate, with companies or other agencies and institutions operating suitable interconnection facilities (e.g., landlines or satellites);

(19) Be empowered to set and collect reasonable fees for services provided through contracts with agencies, companies, organizations, and individuals;

(20) Make reasonable rules and regulations to carry out the provisions of this chapter.

(21) Manage and operate public, education and government (PEG) access studios in compliance with rules promulgated by the division of public utilities and carriers.

(22) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the authority, approved by the authority, and conducted by the chair of the authority. The authority may approve the use of any authority or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the committee's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act [March 29, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

(b) In carrying out its powers and duties under this section, the authority shall be empowered to enter into contracts or agreements with any nonprofit entity for the operations in whole or in part of the public telecommunications functions assigned to it by this chapter.

History of Section.
(P.L. 1981, ch. 32, § 4; P.L. 1986, ch. 287, art. 8, § 1; P.L. 2006, ch. 14, § 7; P.L. 2006, ch. 16, § 7; P.L. 2006, ch. 590, § 1.)



Chapter 16-61-6.2 - Acquisition of public education and government television studios and equipment.

§ 16-61-6.2 Acquisition of public education and government television studios and equipment.  (a) No later than December 31, 2006, the division of public utilities and carriers (the Division) shall promulgate rules to allow the transition of management of PEG access television including responsibility for programming the three (3) statewide interconnect channels, and managing interconnect playback in conjunction with its management of PEG playback, from current cable television certificate holders to the Rhode Island public telecommunications authority or its designee.

(b) Existing certificate holders may transfer to the Rhode Island public telecommunications authority or its designee the ownership of PEG access studio and playback equipment, and statewide interconnect playback equipment, currently in existing public access studios and playback facilities.

(c) The Rhode Island public telecommunications authority or its designee may purchase this equipment from existing certificate holders for the book value of the equipment based on the effective date of the transition.

(d) The Rhode Island public telecommunications authority or its designee may assume the leases for public access studios in those facilities where existing certificate holders currently lease space. Studios in buildings owned by existing certificate holders shall be leased by the Rhode Island public telecommunications authority or its designee at fair market value subject to the approval of the division. Employees of existing certificate holders working in public access facilities shall become employees of the Rhode Island public telecommunications authority or its designee on the effective date of the transition.

(e) An existing cable television certificate holder may, at its sole discretion, elect to continue to manage PEG access studios within its service area. If an existing cable television certificate holder does elect to continue to operate and manage PEG access studios, it may at any time subsequently elect not to operate PEG access studios and implement the provisions of this section.

History of Section.
(P.L. 2006, ch. 590, § 2.)



Chapter 16-61-7 - General manager.

§ 16-61-7 General manager.  The authority may appoint and determine the compensation of a general manager. The general manager shall devote his or her entire time to the performance of his or her duties and shall hold office at the pleasure of the authority.

History of Section.
(P.L. 1981, ch. 32, § 4; P.L. 1986, ch. 287, art. 8, § 1.)



Chapter 16-61-8 - Duties of the general manager.

§ 16-61-8 Duties of the general manager.  The general manager shall have any duties that are defined in this section and in this title and any other additional duties that may be determined by the authority, and shall perform any other duties that may be vested in the general manager by law. In addition to the general supervision of public telecommunications, it shall be the duty of the general manager to:

(1) Serve as secretary of the authority and maintain custody of its official seal.

(2) Subject to the approval of the authority, appoint any assistants and employees as the authority shall deem necessary, and prescribe their powers and duties.

(3) Present annually to the authority for their approval or modification a budget encompassing both operating and capital development areas.

(4) Assist the authority in preparing and maintaining a master plan for public telecommunications in the state.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-8.1 - Longevity payments  Nonclassified employees.

§ 16-61-8.1 Longevity payments  Nonclassified employees.  (a) Non-classified employees of the Rhode Island public telecommunications authority, except for non-classified employees already receiving longevity increases, shall be entitled to a longevity payment in the amount of five percent (5%) of base salary after ten (10) years of service and increasing in a total of ten percent (10%) of base salary after twenty (20) years of service. The provisions of this section shall apply only to employees under the grade of nineteen (19). The longevity payments shall not be included in base salary.

(b) The telecommunications authority is authorized to promulgate regulations implementing the provisions of this section.

(c) Beginning on July 1, 2011, notwithstanding any rule, regulation, or provision of the public laws or general laws to the contrary, there shall be no further longevity increases for employees of the Rhode Island public telecommunications authority; provided, however, for employees with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, longevity increases shall cease beginning on July 1, 2011 or beginning upon the expiration of the applicable collective bargaining agreement, whichever occurs later. To the extent an employee has previously accrued longevity payments, the amount of the longevity payment earned by the employee for the last pay period in June, 2011 shall be added to the employee's base salary as of June 30, 2011, or in the case of an employee with longevity provisions pursuant to a collective bargaining agreement in effect on June 1, 2011, the amount of the longevity payment earned by the employee for the latter of the last pay period in June or the last pay period prior to the expiration of the applicable collective bargaining agreement shall be added to the employee's base salary as of June 30, 2011 or upon the expiration of the applicable collective bargaining agreement, whichever occurs later.

History of Section.
(P.L. 1988, ch. 571, § 4; P.L. 2001, ch. 86, § 56; P.L. 2011, ch. 151, art. 8, § 4.)



Chapter 16-61-9 - Meaning of terms in existing law.

§ 16-61-9 Meaning of terms in existing law.  Whenin any law, resolution, document, record, instrument, proceeding or other place the words "board of education," "state board of education," or "board of regents for education" as they shall apply to educational television shall appear, they shall be construed to mean the Rhode Island public telecommunications authority.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-10 - Encumbering of assets.

§ 16-61-10 Encumbering of assets.  The authority shall have no power to issue bonds, notes, or other obligations, or to mortgage, pledge, or encumber the assets of the authority or any of its income; and no part of the income or the assets of the authority shall inure to the benefit of any director, officer, employee, or any other individual, except as may be provided as salary or reasonable compensation for services.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-11 - Political activities prohibited.

§ 16-61-11 Political activities prohibited.  The authority shall be prohibited from supporting or opposing any political party or candidate for public office, elective or otherwise, and from attempting to influence the enactment of legislation. The authority shall not be precluded from promoting full discussions of public issues pursuant to rules and regulations that the authority may promulgate.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-12 - Annual report.

§ 16-61-12 Annual report.  Within ninety (90) days after the end of each fiscal year, the authority shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions or other legal matters related to the authority; a summary of any training courses held pursuant to the provisions of this chapter; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The authority shall cause an audit of its books and accounts, including the records pertaining to any entity created at the direction and/or under the auspices of the authority, to be made at least once each fiscal year by the auditor general. The report shall be posted electronically on the general assembly's and secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 1981, ch. 32, § 4; P.L. 1989, ch. 126, art. 50, § 1; P.L. 2006, ch. 14, § 7; P.L. 2006, ch. 16, § 7.)



Chapter 16-61-13 - Annual appropriation.

§ 16-61-13 Annual appropriation.  The general assembly shall annually appropriate any sums as it deems necessary for the support and maintenance of public telecommunications in the state, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those appropriations or so much of this sum as may be necessary for the purposes appropriated, upon the receipt by the controller of properly authenticated vouchers, as the authority may by rule provide.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-14 - Liberal construction of chapter required.

§ 16-61-14 Liberal construction of chapter required.  This chapter shall be construed liberally in aid of its declared purposes.

History of Section.
(P.L. 1981, ch. 32, § 4.)



Chapter 16-61-15 - Severability.

§ 16-61-15 Severability.  If any provision of this chapter or of any rule or regulation made under this chapter, or its application to any person or circumstance, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation and the application of that provision to other persons or circumstances shall not be affected by the invalidity. The invalidity of any section or sections or parts of any section or sections shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1981, ch. 32, § 4.)






Chapter 16-62 - The Rhode Island Student Loan Authority

Chapter 16-62-1 - Short title.

§ 16-62-1 Short title.  This chapter shall be known as "The Rhode Island Student Loan Authority Act".

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-2 - Findings.

§ 16-62-2 Findings.  The purpose of this chapter is to authorize a system of financial assistance, consisting of grants, loans, and other aids, for qualified inhabitants of the state to enable them to obtain a postsecondary education by attending public or private educational institutions both within and without the state. The general assembly has found and declares that it is in the public interest and essential to the welfare and well being of the inhabitants of the state and to the proper growth and development of the state to foster and provide financial assistance to inhabitants of the state, properly qualified for it, in order to help them to obtain a postsecondary education. The general assembly has found that many inhabitants of the state who are fully qualified to enroll in appropriate educational institutions for furthering their education beyond the high school level lack the financial means and are unable, without financial assistance as authorized under this chapter, to pay the cost of that education, with a consequent irreparable loss to the state of valuable talents vital to its welfare. The general assembly has determined that the establishment of a proper system of financial assistance for that objective purpose serves a public purpose and is fully consistent with the long established policy of the state to encourage, promote and assist the education of the people of the state.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-3 - Definitions.

§ 16-62-3 Definitions.  As used in this chapter, the following words and terms shall have the following meanings unless the context shall indicate another or different meaning or intent:

(1) "Authority" means the governmental agency and public instrumentality authorized, created, and established pursuant to § 16-62-4.

(2) "Bonds" and "notes" means the bonds, notes, securities, or other obligations or evidences of indebtedness issued by the authority pursuant to this chapter, all of which shall be issued under the name of or known as obligations of the Rhode Island student loan authority.

(3) "Education loan" means a loan to a student or the parent, legal guardian, or sponsor of the student, or to an eligible institution, for the purpose of financing a student's attendance at the eligible institution. The loan may provide that the student, parent, legal guardian, or sponsor of the student or eligible institution may be held jointly and severally liable for the education loan.

(4) "Eligible institution" means, subject to further particular or more restrictive definition by regulation of the authority: (i) an institution of higher learning, (ii) a vocational school, or (iii) with respect to students who are nationals of the United States, an institution outside the United States which is comparable to an institution of higher education or to a vocational school and which has been approved by the authority and by the secretary for purposes of the guaranteed student loan program. (5) "Eligible loan" means a loan to a student or to the parent of a student insured or guaranteed by the secretary, Rhode Island higher education assistance authority, or by any other governmental or private agency, corporation, or organization having a reinsurance or guaranty agreement with the secretary applicable to that loan.

(6) "Guaranteed student loan program" means the program of federal student loan insurance and reinsurance administered by the secretary.

(7) "Lender" means, subject to further particular or more restrictive definition by regulation of the authority, any governmental or private agency, corporation, organization, or institution (including educational institutions and the authority itself) designated as an "eligible lender" by federal statute, regulation, or administrative ruling for the purposes of the guaranteed student loan program.

(8) "Secretary" means the United States secretary of education or the secretary of health and human services.

(9) "State" means the state of Rhode Island and Providence Plantations.

(10) "Student" means an individual who under rules promulgated by the authority meets the enrollment and satisfactory progress requirement necessary for making an eligible student loan or an education loan, as applicable. This designation shall include dependent and independent undergraduate students, and graduate and professional students.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1982, ch. 162, § 1; P.L. 1983, ch. 82, § 1; P.L. 1985, ch. 80, § 1; P.L. 1992, ch. 35, § 1.)



Chapter 16-62-4 - Creation.

§ 16-62-4 Creation.  (a) There is authorized, created, and established a public corporation of the state having a legal existence distinct from the state and not constituting a department of state government, which is a governmental agency and public instrumentality of the state, to be known as the "Rhode Island student loan authority," with the powers that are set forth in this chapter, for the purposes of financing education through the making, purchasing, taking, acquiring, or lending against the security of, eligible loans and education loans and of selling eligible loans and education loans made, taken, endorsed, acquired, or purchased by it to governmental or private financial institutions.

(b) The exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential governmental function of the state for public purposes. It is the intent of the general assembly by the passage of this chapter to vest in the authority all powers, authority, rights, privileges, and titles which may be necessary to enable it to accomplish the purposes set forth in this chapter, and this chapter and the powers granted by it shall be liberally construed in conformity with those purposes.

(c) The authority and its corporate existence shall continue until terminated by law or until the authority shall cease entirely and continuously to conduct or be involved in any business in furtherance of its purposes, provided that no termination shall take effect so long as the authority shall have bonds, notes, or other obligations outstanding, unless adequate provision shall have been made for their payment pursuant to the documents securing the bonds, notes, or other obligations or to the law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state. At no time shall the assets or other property of the authority inure to the benefit of any person or other corporation or entity.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1992, ch. 35, § 1.)



Chapter 16-62-5 - General powers.

§ 16-62-5 General powers.  The authority shall have all the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including without limiting the generality of the preceding statement, the power:

(1) To sue and be sued, complain, and defend, in its corporate name.

(2) To have a seal which may be altered at pleasure, and to use it by causing it, or a facsimile of it, to be impressed or affixed or in any other manner reproduced.

(3) To purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use, and deal in and with, real or personal property, or any interest in it, wherever situated.

(4) To sell, convey, mortgage, pledge, lease, exchange, transfer, and dispose of all or any part of its property and assets for any consideration and upon any terms and conditions as the authority shall determine.

(5) To make contracts and incur liabilities, and borrow money at any rates of interest as the authority may determine.

(6) To make and execute all contracts, agreements, and instruments necessary or convenient in the exercise of the powers and functions of the authority granted by this chapter.

(7) To lend money for its purposes, and invest and reinvest its funds.

(8) To conduct its activities, carry on its operations, and have offices and exercise the powers granted by this chapter, within or without the state.

(9) To elect, appoint, or employ in its discretion officers and agents of the authority, and define their duties and fix their compensation.

(10) To make and alter bylaws, not inconsistent with this chapter, for the administration and regulation of the affairs of the authority, and those bylaws may contain provisions indemnifying any person who is or was a director, officer, employee, or agent of the authority, in the manner and to the extent provided in § 7-1.2-814.

(11) To have and exercise all powers necessary or convenient to effect its purposes.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 2005, ch. 36, § 13; P.L. 2005, ch. 72, § 13.)



Chapter 16-62-6 - Additional general powers.

§ 16-62-6 Additional general powers.  In addition to the powers enumerated in § 16-62-5, the authority shall have the power:

(1) To lend money to students and to parents of students for the purpose of assisting the students in obtaining an education in an eligible institution, including refinancing or consolidating obligations previously incurred by a student or a parent with other lending sources for this purpose and participating in loans to students or parents for this purpose with other lending sources.

(2) To make, acquire, take, or purchase eligible loans and education loans with the proceeds of bonds or notes or any other funds of the authority available for it or any interest or participation in it, in any amount, at any price or prices, and upon any terms and conditions as the authority will determine.

(3) To sell eligible loans held by the authority to governmental or private financial institutions, or to borrow from those financial institutions against the security of these eligible loans in any amounts, at any price or prices, and upon any terms and conditions as the authority shall determine.

(4) To procure insurance of every nature or to enter into agreements with eligible institutions to protect the authority against losses which may be incurred in connection with its property, assets, activities, or the exercise of the powers granted under this chapter.

(5) Subject to a contract with the holders of its bonds or notes, or a contract with the recipient of an eligible loan, when the authority deems it necessary or desirable, to consent to the modification, with respect to security, rate of interest, time of payment of interest or principal, or any other term of a bond or note, contract, or agreement between the authority and the recipient or maker of a loan, bond, or note holder, or agency or institution guaranteeing the repayment, purchasing, or selling of an eligible loan.

(6) To engage the services of consultants on a contract basis for rendering professional and technical assistance and advice, and to employ attorneys, accountants, financial experts, and any other advisors, consultants, and agents that may be necessary in its judgment, and to fix their compensation.

(7) To contract for and to accept any gifts, grants, loans, funds, property (real or personal), or financial or other assistance in any form from the United States or any agency or instrumentality of it or from the state or any agency or instrumentality of it or from any other source, and to comply, subject to the provisions of this chapter, with the terms and conditions of it.

(8) To borrow money and to issue bonds and notes and to provide for the rights of the holders of these, and to secure the bonds and notes by assignment, pledge, or granting of a security interest in its property, including without limitation all or a part of its interest in eligible loans, education loans, or agreements with eligible institutions with regard to these for the purpose of providing funds to effectuate its purposes under this chapter including the financing of eligible loans or education loans or for the purpose of refunding any bonds previously issued.

(9) To prescribe rules and regulations deemed necessary or desirable to carry out the purposes of this chapter, including without limitation rules and regulations: (i) to ensure compliance by the authority with the requirements imposed by statutes or regulations governing the guaranty, insurance, purchase, or other dealing in eligible loans by federal agencies, instrumentalities, or corporations, and (ii) to set standards of eligibility for educational institutions, students, and lenders and to define residency and all other terms as the authority deems necessary to carry out the purposes of this chapter.

(10) To establish penalties for violations of any order, rule, or regulation of the authority, and a method for enforcing the orders, rules, and regulations.

(11) To set and collect fees and charges in connection with its eligible loans, commitments, and servicing, including without limitation reimbursement of the costs of financing by the authority, service charges, insurance premiums, and costs incurred by the authority in carrying out its corporate purposes.

(12) To create and establish any other fund or funds that may be necessary or desirable for its corporate purposes.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1982, ch. 162, § 2; P.L. 1987, ch. 603, § 1; P.L. 1992, ch. 35, § 1.)



Chapter 16-62-7 - Directors, officers, and employees.

§ 16-62-7 Directors, officers, and employees.  (a) The powers of the authority shall be vested in a board of directors consisting of six (6) members as follows: five (5) members appointed by the governor from among members of the general public, who are qualified by training or experience in education, finance, or personal investment consulting and made in accordance with subsection (b) of this section as provided in § 16-57-7, all appointments are subject to the advice and consent of the senate; and the general treasurer, ex-officio. The general treasurer may designate a subordinate within his or her department or agency to represent him or her at all meetings of the board.

(b) All members appointed by the governor shall be appointed to terms of five (5) years, and the governor shall, during the month of January preceding the expiration of each term, appoint a member whose term will then next expire. In the event of a vacancy occurring in the office of a member by death, resignation, removal, or otherwise, the vacancy shall be filled in the same manner as an original appointment but only for the remainder of the term of the former member.

(c) The directors shall receive no compensation for the performance of their duties under this chapter, but each director shall be reimbursed for his or her reasonable expenses incurred in carrying out those duties. A director may engage in private employment, or in a profession or business.

(d) The board of directors shall elect one of its members to serve as chairperson. Four (4) directors shall constitute a quorum and any action to be taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority of the directors present and voting at any regular or special meeting at which a quorum is present. A vacancy in the membership of the board of directors shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(e) In addition to electing a chairperson, the board of directors shall appoint a secretary and any additional officers and staff members as they shall deem appropriate and shall determine the amount of compensation, if any, each shall receive. The board of directors may appoint a chief executive officer and vest in that person or his or her subordinates the authority to appoint additional staff members and to determine the amount of compensation each individual shall receive.

(f) No fulltime employee shall during the period of his or her employment by the authority engage in any other private employment, profession, or business, including, but not limited to, consulting.

(g) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank, trust company, savings and loan association, credit union, insurance company, educational institution, or any other firm, person, or corporation to serve as a director of the authority nor shall any contract or transaction between the authority and any financial institution, investment banking firm, brokerage firm, commercial bank, trust company, savings and loan association, credit union, insurance company, educational institution, or any other firm, person, or corporation be void or voidable by reason of any service as director of the authority. If any director, officer, or employee of the authority shall be interested either directly or indirectly, or shall be a director, officer, or employee of or have an ownership interest (other than as the owner of less than one percent (1%) of the shares of a publicly held corporation) in any firm or corporation interested directly or indirectly in any contract with the authority, that interest shall be disclosed to the authority and set forth in the minutes of the authority, and the director, officer, or employee having that interest in it shall not participate on behalf of the authority in the authorization of this contract. Interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors of the authority which authorizes the contract or transaction.

(h) Any action taken by the authority under the provisions of this chapter may be authorized by vote at any regular or special meeting, and each vote shall take effect immediately.

(i) The board of directors may designate from among its members an executive committee and one or more other committees each of which, to the extent authorized by the board of directors, shall have and may exercise all the authority of the board of directors, but no committee shall have the authority of the board of directors in reference to the disposition of all or substantially all the property and assets of the authority, or amending the bylaws of the authority.

(j) Any action required by this chapter to be taken at a meeting of the board of directors, or any action which may be taken at a meeting of the board of directors, or committee of it, may be taken without a meeting if a consent in writing, setting forth the action to be taken, shall be signed before or after that action by all of the directors, or all of the members of the committee.

(k) The board shall conduct a training course for newly appointed and qualified members and new designees of ex-officio members within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board, and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The training course shall include instruction in the subject area of this chapter and chapters 46 of title 42, 14 of title 36, and 2 of title 38; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act, disseminate training materials relating to the provisions of chapters 46 of title 42, 14 of title 36, and 2 of title 38.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1991, ch. 44, art. 38, § 2; P.L. 2005, ch. 241, § 8; P.L. 2005, ch. 319, § 8; P.L. 2006, ch. 332, § 3; P.L. 2006, ch. 435, § 3; P.L. 2007, ch. 362, § 1; P.L. 2012, ch. 241, art. 4, § 2.)



Chapter 16-62-8 - Loans to minors.

§ 16-62-8 Loans to minors.  Any person qualifying for an eligible loan shall not be disqualified to receive the loan made for or guaranteed by the authority by reason of his being a minor. For the purpose of applying for, securing, receiving, and repaying this loan, any person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of full age and respect to it.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-9 - Bonds and notes of the authority.

§ 16-62-9 Bonds and notes of the authority.  (a) The authority shall have the power and is authorized to issue its negotiable bonds and notes in one or more series in any principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for achieving its purposes, including the payment of interest on bonds and notes of the authority, the establishment of reserves to secure these bonds and notes, and the making of all other expenditures of the authority incident to and necessary or convenient to carrying out its corporate purposes and powers.

(b) All bonds and notes issued by the authority may be secured by the full faith and credit of the authority, or may be payable solely out of revenues and receipts derived from the pledge or assignment of, grant of security interest in, or sale of eligible loans or education loans owned by it or any part of it, or out of receipts upon repayment of any eligible loans or education loans or any part of these made to students or to parents, legal guardians, or sponsors of students, or to institutions or lenders, or upon the undisbursed proceeds of the bonds or notes, or upon guaranty payments of principal and interest on eligible loans, or upon interest subsidy payments, or upon investment earnings of any of these revenues, receipts, proceeds or payments, or upon any other form of security available to the authority for this purpose, all as may be designated in the proceedings of the authority under which the bonds or notes shall be authorized to be issued. The bonds and notes may be executed and delivered by the authority at any time, may be in any form and denominations and of any tenor and maturities, and may be in bearer form or in registered form, as to principal and interest or as to principal alone, all as the authority may determine.

(c) Bonds may be payable in any installments, and at any times not exceeding forty (40) years from their date, as shall be determined by the authority.

(d) Notes and any renewals of notes may be payable in any installments and at any times not exceeding ten (10) years from the date of the original issue of the notes, as shall be determined by the authority.

(e) Bonds and notes may be payable at any places, whether within or without the state, may bear interest at any rate or rates payable at any time or times and at any place or places and evidenced in any manner, and may contain any provisions not inconsistent with this section, all as shall be provided in the proceedings of the authority under which they shall be authorized to be issued.

(f) There may be retained by provisions made in the proceedings under which any bonds or notes of the authority are authorized to be issued an option to redeem all or any part of these, at any prices and upon any notice, and on any further terms and conditions as shall be set forth on the record of those proceedings and on the face of the bonds or notes.

(g) Any bonds or notes of the authority may be sold at any prices, at public or private sale, and in any manner as shall be determined by the authority, and the authority shall pay all expenses, premiums, and commissions as it shall deem necessary or advantageous in connection with the issuance and sale of these.

(h) Money of the authority, including without limitation revenues, receipts, proceeds, payments, or earnings listed in subsection (b), may be invested and reinvested in any obligations, securities, and other investments consistent with the purposes of this chapter as shall be specified in the resolutions under which the bonds or notes are authorized.

(i) Issuance by the authority of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes for the same purpose or purposes, but the proceedings where any subsequent bonds or notes may be issued shall recognize and protect a prior pledge or mortgage made for a prior issue of bonds or notes unless in the proceedings authorizing the prior issue the right is reserved to issue subsequent bonds or notes on a parity with that prior issue.

(j) The authority is authorized to issue bonds or notes for the purpose of refunding its bonds or notes outstanding, including the payment of any redemption premium on them and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the bonds or notes. The proceeds of bonds or notes issued for the purpose of refunding outstanding bonds or notes may be applied, in the discretion of the authority, to the purchase, retirement at maturity, or redemption of the outstanding bonds or notes either on their earliest or a subsequent redemption date, and may, pending that application, be placed in escrow. These escrowed proceeds may be invested and reinvested in obligations of or guaranteed by the United States, or in certificates of deposit or time deposits or repurchase agreements, fully secured or guaranteed by the state or the United States, or an instrumentality of either, maturing at any time or times as shall be appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds or notes to be refunded. The interest, income, and profits, if any, earned or realized on this investment may also be applied to the payment of the outstanding bonds or notes to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments of these may be returned to the authority for use by it in furtherance of its purposes. All these bonds or notes shall be issued and secured and shall be subject to the provisions of this chapter in the manner and to the same extent as any other bonds or notes issued pursuant to this chapter.

(k) The directors, officers of the authority, and other persons executing the bonds shall not be subject to personal liability or accountability by reason of the issuance of these.

(l) Bonds or notes may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings, conditions, or things other than those proceedings, conditions, or things which are specifically required by this chapter and by the provisions of the resolution authorizing the issuance of those bonds or notes or the trust agreement securing this.

(m) The authority, subject to any agreements with noteholders or bondholders as may then be in force, shall have power out of any funds available for this to purchase bonds or notes of the authority, which shall then be cancelled, at a price not exceeding:

(1) If the bonds or notes are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date, or

(2) If the bonds or notes are not then redeemable, the redemption price applicable on the earliest date that the bonds or notes become subject to redemption, plus the interest that would have accrued to that date.

(n) Whether or not the bonds and notes are of the form and character as to be negotiable instruments under the terms of the Rhode Island Uniform Commercial Code, title 6A, the bonds and notes are made negotiable instruments within the meaning of and for all of the purposes of the Rhode Island Uniform Commercial Code, subject only to the provisions of the bonds and notes for registration.

(o) If a director or officer of the authority whose signature appears on the bonds, notes, or coupons shall cease to be a director or officer before the delivery of those bonds or notes, that signature shall be valid and sufficient for all purposes, as if the director or officer had remained in office until the delivery.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1992, ch. 35, § 1.)



Chapter 16-62-10 - Security for bonds and notes.

§ 16-62-10 Security for bonds and notes.  (a) The principal of and interest on any bonds or notes issued by the authority may be secured by a pledge or assignment of any revenues, receipts, or assets of the authority and may be secured by a security interest or other instrument covering all or any part of one or more eligible loans or education loans made or acquired by the authority pursuant to the provisions of this chapter.

(b) The resolution under which the bonds or notes are authorized to be issued and any security interest or other instrument may contain any agreements and provisions respecting the servicing of the loans covered by it, any fixing and collection of payments or repayments or other revenues from these, any creation and maintenance of special funds from those revenues, and any rights and remedies available in the event of default, all as the authority shall deem advisable.

(c) Each pledge, assignment, agreement, security interest, or other instrument made for the benefit or security of any of the bonds or notes of the authority shall continue in effect until the principal of and interest on the bonds or notes for the benefit of which the pledge or security agreement was made shall have been fully paid, or until provision shall have been made for that payment in the manner provided in the resolution under which the bonds or notes were authorized.

(d) Any pledge made by the authority shall be valid and binding from the time it is made. The money or property pledged and received after this by the authority shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of the pledge shall be valid and binding against all parties having a claim in tort, contract, or against the authority, whether or not the parties have notice of the claim. Neither the resolution nor any instrument by which a pledge is created needs to be recorded.

(e) Any resolution under which bonds or notes of authority are authorized to be issued, and any trust indenture established by it, may contain provisions for vesting in a trustee or trustees any properties, rights, powers, and duties in trust as the authority may determine.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 1992, ch. 35, § 1.)



Chapter 16-62-11 - Trust funds.

§ 16-62-11 Trust funds.  All money received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or notes or as revenues, receipts, or income, shall be trust funds to be held and applied solely as provided in the proceedings under which the bonds or notes are authorized. Any officer with whom, or any bank or trust company with which, any money shall be deposited as trustee of it shall hold and apply the money for its purposes, subject to the applicable provisions of this chapter, the proceedings authorizing the bonds or notes, and the trust agreement securing those bonds or notes, if any.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-12 - Exemption from taxation.

§ 16-62-12 Exemption from taxation.  (a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, the increase of their commerce, welfare, and prosperity, and for the improvement of their living conditions, and will constitute the performance of an essential government function; and the authority shall not be required to pay any taxes or assessments upon or in respect of any transaction or of any property or money of the authority levied by any municipality or political subdivision of the state.

(b) The authority shall not be required to pay state taxes of any kind, and the authority, its property, and money, and, except for estate, inheritance, and gift taxes, any bonds or notes issued under the provisions of this chapter and the income, including gain from sale or exchange from it shall at all times be free from taxation of every kind by the state and by the municipalities and all political subdivisions of the state. The authority shall not be required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-13 - Notes and bonds as legal investments.

§ 16-62-13 Notes and bonds as legal investments.  The notes and bonds of the authority are made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may after this be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-14 - Bondholders' rights not to be affected by state.

§ 16-62-14 Bondholders' rights not to be affected by state.  The state does pledge to and agree with the holders of any bonds or notes issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders until those bonds or notes, together with their interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of those holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of those bonds or notes.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-15 - Credit of state.

§ 16-62-15 Credit of state.  Obligations issued under the provisions of this chapter shall not constitute a debt, liability, or obligation of the state or of any political subdivision of the state other than the authority or a pledge of the faith and credit of the state or any political subdivision other than the authority, but shall be payable solely from the revenues or assets of the authority. Each obligation issued under this chapter shall contain on its face a statement to the effect that the authority shall not be obligated to pay the obligation or its interest except from revenues or assets pledged for it and that neither the faith and credit nor the taxing power of the state or any political subdivision of the state other than the authority is pledged to the payment of the principal of or the interest on the obligation.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-16 - Authorization to accept appropriated money.

§ 16-62-16 Authorization to accept appropriated money.  The authority is authorized to accept any money as may be appropriated by the general assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation and the establishment of reserves or contingency funds to be available for the payment of the principal of and the interest on any bonds, notes, or other obligations of the authority.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-17 - Assistance by state officers, departments, boards, and commissions.

§ 16-62-17 Assistance by state officers, departments, boards, and commissions.  (a) All state agencies may render any services to the authority within their functions as may be requested by the authority.

(b) Upon request of the authority, any state agency is authorized and empowered to transfer to the authority any officers and employees as it may deem necessary to assist the authority in carrying out its functions and duties under this chapter. Officers and employees transferred shall not lose their civil service status or rights.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-18 - Annual report.

§ 16-62-18 Annual report.  Within six (6) months after the close of its fiscal year the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, meeting minutes if requested, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority; a summary of any training courses held pursuant to this chapter; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and the secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision. The authority shall cause an audit of its books and accounts to be made at least once each fiscal year by certified public accountants selected by it and the its cost shall be paid by the authority from funds available to it pursuant to this chapter.

History of Section.
(P.L. 1981, ch. 44, § 1; P.L. 2005, ch. 241, § 8; P.L. 2005, ch. 319, § 8.)



Chapter 16-62-19 - Inconsistent provisions.

§ 16-62-19 Inconsistent provisions.  When any provisions of this chapter are inconsistent with the provisions of any other law or ordinance, general, special, or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-20 - Supplemental nature of powers  Issuance of bonds and notes governed by this chapter.

§ 16-62-20 Supplemental nature of powers  Issuance of bonds and notes governed by this chapter.  Nothing contained in this chapter shall restrict or limit the powers of the authority arising under any laws of this state. This chapter shall be construed to provide a complete additional and alternative method for doing the things authorized by it and shall be regarded as supplemental and in addition to the powers conferred by other laws. The issuance of all bonds, notes, and other obligations of the authority under the provisions of this chapter need not comply with the requirements of any other statute applicable to the issuance of bonds, notes, or other obligations. No proceedings or notice of approval shall be required for the issuance of any bonds, notes, and other obligations or any instruments of security for these except as provided in this chapter.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-21 - Construction.

§ 16-62-21 Construction.  This chapter being necessary for the welfare of the state and its inhabitants shall be liberally construed to effectuate its purposes.

History of Section.
(P.L. 1981, ch. 44, § 1.)



Chapter 16-62-22 - Severability.

§ 16-62-22 Severability.  If any clause, sentence, paragraph, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, section, or part directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 1981, ch. 44, § 1.)






Chapter 16-62.1 - Nursing Loan Repayment Program

Chapter 16-62.1-1 - Legislative findings.

§ 16-62.1-1 Legislative findings.  The purpose of this chapter is to provide an incentive, in the form of interest reduction on certain types of education loans, to students who desire to serve the health care needs of individuals in Rhode Island by enrolling in a registered nurse training program. The general assembly has found and hereby declares that it is in the public interest and essential to the welfare and well being of the inhabitants of the state that a sufficient number of registered nurses be attracted to Rhode Island to serve the health care needs of our population. The general assembly further finds that there is a growing shortage of qualified registered nurses to meet the needs of the state's population. The general assembly determines that it is vital to the welfare of the state's citizenry that an incentive be provided to attract and retain registered nurses in the state to meet their needs.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-2 - Definitions.

§ 16-62.1-2 Definitions.  For the purpose of this chapter, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Authority" means the governmental agency and public instrumentality authorized, created and established pursuant to § 16-62-4.

(2) "Eligible registered nurse" means an individual who holds a valid Rhode Island license to practice as a professional registered nurse and who works as a registered nurse in this state and can document that they work at least half time (average of twenty (20) hours per week).

(3) "Loan" means a federal Stafford (FFELP) loan made by the authority or one of its participating lenders, issued after July 1, 2000 and not in default.

(4) "Eligible employment" shall mean employment as a registered nurse responsible for patient care at any Rhode Island licensed health care facility, including, but not limited to, hospitals, nursing homes and home nursing care providers.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-3 - Interest forgiveness on loans.

§ 16-62.1-3 Interest forgiveness on loans.  An eligible registered nurse shall be eligible to have the interest on his or her loan forgiven for each year he or she has eligible employment in the state up to a maximum of four (4) years and prior to the termination of this program.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-4 - Application for loan interest forgiveness.

§ 16-62.1-4 Application for loan interest forgiveness.  Any individual seeking interest forgiveness pursuant to the provisions of this chapter shall apply to the authority on forms prescribed by the authority containing any information that the authority deems advisable to fulfill the provisions of this program. The authority's executive director, or his or her designee, shall determine the eligibility of each applicant.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-5 - Continued eligibility.

§ 16-62.1-5 Continued eligibility.  Any individual deemed eligible shall not less than annually submit to the authority any information that the authority may prescribe to determine the individual's continued eligibility for the interest forgiveness on his or her eligible loan under this chapter.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-6 - Penalty for failure to maintain eligibility.

§ 16-62.1-6 Penalty for failure to maintain eligibility.  In the event the authority determines that an individual is no longer eligible for the interest forgiveness on his or her loan as provided in this chapter, that individual shall be required to pay the holder of his or her loan forthwith all accrued interest and any late payment penalties which have accrued during the period of the ineligibility.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-7 - Regulations.

§ 16-62.1-7 Regulations.  The authority may promulgate any regulations that it deems necessary to implement the provisions of this interest forgiveness program.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-8 - No adverse effect on authority's bond issues or rating.

§ 16-62.1-8 No adverse effect on authority's bond issues or rating.  Notwithstanding any provision of this chapter to the contrary, to the extent, if any, that this interest forgiveness program shall have any material adverse effect on the authority's ability to issue negotiable bonds and notes, the authority shall be empowered to suspend this program on a prospective basis, provided that any individual who has previously been determined to be eligible for the program's benefits shall retain their eligibility up to the maximum period prescribed in this chapter.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-9 - Severability of provisions.

§ 16-62.1-9 Severability of provisions.  The provisions of this chapter are severable. If any provisions are deemed invalid by a court of competent jurisdiction, that determination shall not affect the validity of the remaining provisions.

History of Section.
(P.L. 2001, ch. 332, § 1.)



Chapter 16-62.1-10 - Termination of interest forgiveness on December 31, 2010.

§ 16-62.1-10 Termination of interest forgiveness on December 31, 2010.  The interest benefits granted under this program shall cease after December 31, 2010.

History of Section.
(P.L. 2001, ch. 332, § 1.)






Chapter 16-63 - Adult Education

Chapter 16-63-1 - Short title.

§ 16-63-1 Short title.  This chapter shall be known and may be cited as the "Adult Education Act".

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-2 - Legislative findings and policy.

§ 16-63-2 Legislative findings and policy.  (a) The general assembly, in accordance with the constitution of the state, R.I. Const., Art. XII, § 1, which obligates the state "to secure to the people the advantages and opportunities of education," and also pursuant to R.I. Const., Art. XII, § 4, which requires it to "make all necessary provisions by law for carrying this article into effect," finds:

(1) That all citizens, regardless of age, have the right to education;

(2) That education is a lifelong pursuit;

(3) That basic education and general personal development are necessary to enjoy a wholesome life; and

(4) That vocational training is useful in acquiring a marketable skill and achieving economic self-sufficiency.

(b) The general assembly declares:

(1) That the public laws shall address the education needs of adults and young people;

(2) That an integrated and coordinated adult education delivery system shall be provided and maintained on a statewide basis; and

(3) That public funds shall be appropriated to support that delivery system and fulfill the constitutional mandate.

(c) All adult education programs and services provided by any department or agency of the state of Rhode Island or local government, or funded in whole or in part by state funds, shall be offered in the least restrictive environment, be designed to enhance the quality of life for adult learners, and be consistent with and inclusive of the following values that reflect the preferences and needs of adult learners;

(1) Adult learners shall be treated with dignity and respect;

(2) Adult learners shall be included in policy development affecting adult education;

(3) Adult learners shall be offered services that are cost-effective and meet the learners' needs;

(4) Adult learners shall have access to testing, evaluation and requisite accommodation for learning and/or other disabilities;

(5) Adult learners shall be fully informed about the educational choices available to them;

(6) Adult learners shall participate in decisions about their educational process, including information exchange and goal setting;

(7) Adult learners shall be provided with educational programming commensurate with their abilities, including but not limited to basic skills, vocational education, and/or secondary education or its recognized equivalent;

(8) Adult learners shall receive consistent, sustained quality in their education.

History of Section.
(P.L. 1981, ch. 416, § 1; P.L. 1999, ch. 240, § 1; P.L. 1999, ch. 298, § 1.)



Chapter 16-63-3 - Definitions.

§ 16-63-3 Definitions.  For the purposes of this chapter the following terms have the following meanings:

(1) "Adult education" means all the concerns and activities within the definition in § 16-58-2;

(2) "Board" means the board of regents for elementary and secondary education created pursuant to § 16-60-1;

(3) "Bureau" means the bureau of adult and vocational education within the department;

(4) "Commission" means the Rhode Island adult education commission established pursuant to § 16-58-1;

(5) "Commissioner" means the commissioner of the department of elementary and secondary education;

(6) "Coordinator" means the state coordinator of adult education;

(7) "Department" means the department of elementary and secondary education;

(8) "Office" means the office of adult education within the bureau.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-4 - Rights of adults.

§ 16-63-4 Rights of adults.  The applicable provisions of the laws of the state or local governments, and of any regulations or policies arising from these, shall be construed to include adults and young persons as the recipients and beneficiaries of education; adults shall not be subject to compulsory attendance pursuant to chapter 19 of this title. Provided, nothing in this chapter shall be construed as a mandate to any city or town to provide any compulsory educational program nor shall requirements contained in this chapter supplant requirements for the education of individuals with disabilities between the ages of eighteen (18) and twenty-one (21) years pursuant to §§ 16-24-1 and 16-24-2.

History of Section.
(P.L. 1981, ch. 416, § 1; P.L. 1999, ch. 83, § 37; P.L. 1999, ch. 130, § 37.)



Chapter 16-63-5 - Categories of adult education programs and service.

§ 16-63-5 Categories of adult education programs and service.  Programs and services constituting adult education, as defined in § 16-58-2, shall be categorized and defined as follows:

(1) Category 1. Basic education, which shall consist of efforts to alleviate illiteracy and provide opportunities for academic achievement up to grade twelve (12) and which shall include instruction in reading, writing, arithmetic, literature, social studies, science, pre-vocational subjects, and other knowledge and skills necessary to cope in contemporary life; courses in Americanization and citizenship for immigrants; teaching English to persons with no or limited ability with the language; and preparation for the demonstration of competencies to qualify for the adult high school diploma or for examinations to earn the general educational development or high school equivalency diploma.

(2) Category 2. Vocational training, which shall consist of the imparting of knowledge and skills necessary to become gainfully employed, at least at entry level, in a recognized occupation, and thus attain economic self-sufficiency, and which shall be conveyed by classroom instruction, on the job training, apprenticeships, and other appropriate methods.

(3) Category 3. Higher education, consisting of opportunities for adults to enter or re-enter universities and colleges, whether matriculating or nonmatriculating, at undergraduate and graduate levels, and whether part-time or full-time.

(4) Category 4. Continuing education in professional and technological occupations, which shall consist of efforts to insure that minimum competencies are maintained by persons who are employed in occupations which bear on the public health, safety, or general welfare, and for which there are licensing, certification, or other credentialing provisions in the general laws, and in which those persons shall participate, individually or in groups, by periodic reviews of fundamental and up to date knowledge and skills, in-service experience, performance assessment, or other systematic and ongoing methods, and which may involve earning continuing education units.

(5) Category 5. General personal development, which shall consist of any formal or informal activity in the pursuit and development of avocational, social, cultural, artistic, enrichment, recreational, or other interests.

(6) Category 6. Public service education, consisting of efforts, through mass media and by other methods, to inform, educate, and motivate residents of the state on vital and timely subjects, such as health, safety, civic affairs, and social concerns and behavior.

(7) Category 7. Supportive services, which shall consist of various accommodations intended to facilitate the pursuit of adult education in any of these specified categories, and which shall include information, counseling, and other guidance services, financial aid, care of children and other dependent persons, transportation, and other services.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-6 - Office of adult education  Coordinator.

§ 16-63-6 Office of adult education  Coordinator.  The board of regents, at its discretion, may assign the advocacy, coordinating, and communicative functions of adult education, as defined in § 16-58-2 and in this chapter, to an office of adult education within the bureau. The office may be headed by a coordinator of adult education.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-7 - Functions of office.

§ 16-63-7 Functions of office.  The functions of the office may include, but may not necessarily be limited to, the following:

(1) The development of recommendations to the commissioner and the implementation of any approved recommendations, including:

(i) The utilization of federal and state funds for any purpose prescribed or allowed by the laws and/or regulations authorizing and/or appropriating those funds;

(ii) The sub-granting of those federal and state funds to selected deliverers of programs and services, including those contemplated in subdivisions (2) and (3);

(iii) The operation and networking of statewide adult level guidance services;

(iv) The operation of a high school equivalency or general educational development, testing, and certification program;

(v) Administration of the provisions for the approval and regulation of private career, trade, and technical schools, pursuant to chapter 40 of this title, and of any other nonpublic entities, whether non-business or proprietary, which provide or purport to provide adult education programs and services to residents of the state;

(vi) Professional development of administrators, teachers, counselors, paraprofessionals, and other personnel employed or engaged in delivering adult education programs and services within the state; and

(vii) Continuous research and planning in adult education, including assistance to the commission in conducting the comprehensive study of adult education prescribed in § 16-58-6, needs assessments in conjunction with local planning and assessment processes, and the development and utilization of relevant data.

(2) Coordination with programs and services administered and/or operated by other agencies and institutions, including:

(i) All programs in categories 1, 2, 3, and 5 as defined by this chapter;

(ii) Outreach, recruitment, and intake for program components throughout the delivery system defined in this chapter;

(iii) Dissemination of information on financial aid for adult learners, including loans, grants, scholarships, and other forms of financial aid, in cooperation with the Rhode Island higher education assistance authority, pursuant to chapters 56 and 57 of this title;

(iv) Psychological testing in relation to education and training, basic skills diagnostic and evaluation services, and multi-phasic vocational testing;

(v) Competency based adult high school diploma assessment and certification, as conducted by local education agencies in accordance with this chapter; and

(vi) The college level examination program and other mechanisms for establishing and recording postsecondary achievement and competencies in terms of academic credit.

(3) General advocacy and communicative relationships with other agencies, institutions, and organizations engaged in or interested in adult education or related activities in the state, including:

(i) Programs and services for adult learners in public and private colleges, schools, and other settings, at elementary, secondary, and postsecondary levels;

(ii) Adult education programs and services, in any of the categories defined in this chapter, conducted in libraries and other community based settings;

(iii) Pre-service, in-service, and upgrading education and training programs, generally in category 2 as defined by this chapter, conducted in employment settings;

(iv) Activities, generally in category 2 as defined by this chapter, conducted in the state pursuant to the Job Training Partnership Act, 29 U.S.C. § 1501 et seq., and any amendments to it, extensions of it, or successor legislation;

(v) All activities in categories 4 and 6, as defined by this chapter;

(vi) Programs and services, generally in categories 1, 2, 3, 5, and 7, as defined by this chapter, conducted in custodial, correctional, and curative institutions in the state;

(vii) Programs and services for adults with special needs, such as people with disabilities, immigrants and refugees, women and displaced homemakers, senior citizens, persons of multilingual or multicultural backgrounds, and persons being discharged from the care of institutions referenced in subdivision (3)(vi);

(viii) Programs of family and homelife education and parent effectiveness training;

(ix) Educational and public service programming on radio and television, including that transmitted electronically and through cable systems; and

(x) Automobile and motorcycle driver safety education; and

(4) Staff support services for the commission.

History of Section.
(P.L. 1981, ch. 416, § 1; P.L. 1999, ch. 83, § 37; P.L. 1999, ch. 130, § 37.)



Chapter 16-63-8 - State plan for adult education.

§ 16-63-8 State plan for adult education.  The department shall develop a state plan for adult education, which shall be a document containing: (1) current needs assessment data, (2) statements of the policies, procedures, regulations, and program activities contemplated for carrying out the intent of this chapter, and (3) prevailing or anticipated budgetary and fiscal conditions applicable to it. The state plan also shall contain all the elements prescribed by the federal Adult Education Act, 20 U.S.C. § 1201 et seq., the federal Vocational Education Act, 20 U.S.C. § 2301 et seq., and other applicable federal laws, and any amendments to it, extensions of it, or successor legislation. The state plan shall be renewed every three (3) years, and may be amended or updated annually. The plan and any renewals, amendments, or updates of it shall be subject to approval by the commission, commissioner, and the board.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-9 - Delivery system.

§ 16-63-9 Delivery system.  (a) Adult education throughout the state shall be delivered through the appropriate utilization of a combination of agencies, institutions, organizations, and other mechanisms and settings, including but not necessarily limited to the following:

(1) The schools and other facilities maintained by local education authorities, pursuant to chapter 2 of this title, or area combinations of it, in accordance with chapter 3 of this title and this chapter;

(2) The area vocational-technical schools, maintained and conducted in accordance with chapter 45 of this title;

(3) The state operated institutions of higher education, including the University of Rhode Island, Rhode Island College, and the community college system, maintained in accordance with chapters 31 through 33.1 and chapter 44 of this title;

(4) Private and proprietary academies, colleges, universities, and other institutions of secondary and higher education operated in accordance with chapter 40 of this title;

(5) Correspondence schools, home study, and related courses available to residents of the state in accordance with chapter 50 of this title;

(6) The custodial, correctional, and curative institutions referenced in this chapter;

(7) The state's interrelated library system;

(8) Community based private, nonprofit, and proprietary agencies and facilities maintained and operated fully or partially for the purpose of providing adult education programs and services;

(9) Employment settings in business and industry; and

(10) The broadcast and cable system media referenced in this chapter.

(b) The listing in subsection (a) of an agency, institution, organization, or other entity shall not, in itself, constitute it as being under the administrative control of the board, department, or office.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-10 - Community education.

§ 16-63-10 Community education.  (a) Adult education programs and services, to the extent feasible, shall be designed and implemented in accordance with a local control model, commonly known as "community education," as set forth in the former federal Community Schools and Comprehensive Community Education Act, title VIII of the Elementary and Secondary Education Act, formerly codified at 20 U.S.C. § 3281 et seq., and any amendments to it, extensions of it, or successor legislation.

(b) There shall be citizen participation in determining needs and interests and in planning, organizing, overseeing, and evaluating adult education programs and services. This participation shall be effected through advisory councils which shall be established to serve particular cities and towns, or combinations of these, or service districts pursuant to the provisions of this chapter.

(c) Local education authorities shall be involved directly and substantially, but not necessarily solely or primarily, in the administration and operation of local or area adult education programs and services. Adult education activities shall be conducted in coordination with other human services at the state, area, and community levels. There shall be maximum utilization of all appropriate public buildings, facilities, and resources.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-11 - Cooperative agreements.

§ 16-63-11 Cooperative agreements.  The office shall encourage cooperative agreements among agencies, within and outside the department, and among appropriate institutions, organizations, and other entities, in the public and private sectors, in order to foster and bring about a coordinated adult education delivery system throughout the state, as prescribed in this chapter.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-12 - Study of adult basic education entitlement.

§ 16-63-12 Study of adult basic education entitlement.  The commission, as part of the comprehensive study prescribed in § 16-58-6(3), shall study the legal, financial, societal, personal, and other implications of the possible future enactment of an adult basic education entitlement.

History of Section.
(P.L. 1981, ch. 416, § 1; P.L. 1982, ch. 421, § 1.)



Chapter 16-63-13 - Adult education financing.

§ 16-63-13 Adult education financing.  The cost of providing adult education programs and services shall be met by federal, state, and local government resources, and by tuition and fees to be paid by participants according to the categories of programs and services, as further set forth in this chapter.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-14 - Appropriations of state funds.

§ 16-63-14 Appropriations of state funds.  (a) The general assembly shall make certain annual appropriations of state funds, for the purposes of adult education, as part of the total appropriations to the department, as prescribed in § 16-5-22.

(b) The state controller is authorized to draw his or her orders upon the general treasurer for the payment of the state's obligations arising from this chapter, or so much of the sum as may be required upon receipt by him or her of vouchers properly authenticated by the commission.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-15 - Local support.

§ 16-63-15 Local support.  (a) The school committee of each district established pursuant to § 16-7-16(5), in order to insure that adults receive their adequate share of education programs and services, shall be encouraged to allocate local funds within its annual budgets to support appropriate activities within categories 1, 2, 5, and 7, as defined in this chapter.

(b) These allocations for adult education shall not necessarily constitute funds which would not be appropriated by or for the district, and shall be fully included in the calculation and payment of foundation level school support, also known as state aid to education, in accordance with chapter 7 of this title, but shall not be subject to the provisions of §§ 45-13-7 through 45-13-10.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-16 - Severability.

§ 16-63-16 Severability.  If any provision of this chapter, or of any regulation issued under it, or the application of it to any person or circumstance, is held invalid by a court of competent jurisdiction, the remainder of this chapter or of any regulation or application to other persons or circumstances shall not be affected thereby. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1981, ch. 416, § 1.)



Chapter 16-63-17 - Liberal construction of chapter required.

§ 16-63-17 Liberal construction of chapter required.  This chapter shall be construed liberally in aid of its declared purpose.

History of Section.
(P.L. 1981, ch. 416, § 1.)






Chapter 16-64 - Residence of Children for School Purposes

Chapter 16-64-1 - Residency of children for school purposes.

§ 16-64-1 Residency of children for school purposes.  Except as provided by law or by agreement, a child shall be enrolled in the school system of the city or town where he or she resides. A child shall be deemed to be a resident of the city or town where his or her parents reside. If the child's parents reside in different cities or towns the child shall be deemed to be a resident of the city or town in which the parent having actual custody of the child resides. In cases where a child has no living parents, has been abandoned by his or her parents, or when parents are unable to care for their child on account of parental illness or family break-up, the child shall be deemed to be a resident of the city or town where the child lives with his or her legal guardian, natural guardian, or other person acting in loco parentis to the child. An emancipated minor shall be deemed to be a resident of the city or town where he or she lives. Children placed in group homes, in foster care, in child caring facilities, or by a Rhode Island state agency or a Rhode Island licensed child placing agency shall be deemed to be residents of the city or town where the group home, child caring facility, or foster home is located for the purposes of enrollment, and this city or town shall be reimbursed or the child's education shall be paid for in accordance with § 16-64-1.1. In all other cases a child's residence shall be determined in accordance with the applicable rules of the common law. Where a child is a resident in a dwelling which lies in more than one municipality, the parent(s) or guardian shall choose which school district the child shall attend without payment of costs as tuition.

History of Section.
(P.L. 1982, ch. 367, § 1; P.L. 1987, ch. 169, § 1; P.L. 1998, ch. 68, § 2.)



Chapter 16-64-1.1 - Payment and reimbursement for educational costs of children placed in foster care, group homes, or other residential facility by a Rhode Island state agency.

§ 16-64-1.1 Payment and reimbursement for educational costs of children placed in foster care, group homes, or other residential facility by a Rhode Island state agency.  (a) Children placed in foster care by a Rhode Island licensed child placing agency or a Rhode Island governmental agency shall be entitled to the same free appropriate public education provided to all other residents of the city or town where the child is placed. The city or town shall pay the cost of the education of the child during the time the child is in foster care in the city or town.

(b) Children placed by DCYF in a group home or other residential facility that does not include the delivery of educational services are to be educated by the community in which the group home or other residential facility is located, and those children shall be entitled to the same free appropriate public education provided to all other residents of the city or town where the child is placed. For purposes of payment and reimbursement for educational costs under this chapter, the term "group home or other residential facility" shall not include independent living programs. Each city and town that contains one or more group homes or other residential facilities that do not include delivery of educational services will receive funds as part of state aid to education in accordance with the following provisions:

(1) On December 31 of each year the DCYF shall provide the department of elementary and secondary education with a precise count of how many group home or other residential facility "beds" exist in each Rhode Island city or town, counting only those "beds" in facilities that do not include the delivery of educational services. The number of "beds" in each group home or other residential facility shall be equal to the maximum number of children that may be placed in that group home or other residential facility on any given night according to the applicable licensure standards of the DCYF.

(2) For the fiscal year beginning July 1, 2007, if the number of beds certified by the Department of Children, Youth and Families for a school district by December 31, 2007 is greater than the number certified March 14, 2007 upon which the education aid for FY 2008 was appropriated, the education aid for that district will be increased by the number of increased beds multiplied by fifteen thousand dollars ($15,000). Notwithstanding the provisions of this section or any law to the contrary, the education aid for all group home or other residential facility "beds" located or associated with the Children's Residential and Family Treatment (CRAFT) program located on the East Providence campus of Bradley Hospital shall be twenty-two thousand dollars ($22,000) per bed. The Department of Elementary and Secondary Education shall include the additional aid in equal payments in March, April, May and June, and the Governor's budget recommendations pursuant to § 35-3-8 shall include the amounts required to provide the increased aid.

For all fiscal years beginning after June 30, 2008, education aid for each school district shall include fifteen thousand dollars ($15,000) for each bed certified by the Department of Children, Youth and Families by the preceding December 31. Notwithstanding the provisions of this section or any law to the contrary, the education aid for all group home or other residential facility "beds" located or associated with the Children's Residential and Family Treatment (CRAFT) program located on the East Providence campus of Bradley Hospital shall be twenty-two thousand dollars ($22,000) per bed. For all fiscal years beginning after June 30, 2008, whenever the number of beds certified by the Department of Children, Youth and Families for a school district by December 31 is greater than the number certified the prior December 31 upon which the education aid for that fiscal year was appropriated, the education aid for that district as enacted by the assembly during the prior legislative session for that fiscal year will be increased by the number of increased beds multiplied by the amount per bed authorized for that fiscal year. The Department of Elementary and Secondary Education shall include the additional aid in equal payments in March, April, May and June, and the Governor's budget recommendations pursuant to § 35-3-8 shall include the amounts required to provide the increased aid.

(3) [Deleted by P.L. 2007, ch. 73, art. 21, § 6.]

(4) [Deleted by P.L. 2007, ch. 73, art. 21, § 6.]

(5) [Deleted by P.L. 2007, ch. 73, art. 21, § 6.]

(c) Children placed by DCYF in a residential treatment program, group home, or other residential facility, whether or not located in the state of Rhode Island, which includes the delivery of educational services, provided by that facility (excluding facilities where students are taught on grounds for periods of time by teaching staff provided by the school district in which the facility is located), shall have the cost of their education paid for as provided for in subsection (d) of this section and § 16-64-1.2. The city or town determined to be responsible to DYCF for a per-pupil special education cost pursuant to § 16-64-1.2 shall pay its share of the cost of educational services to DCYF or to the facility providing educational services.

(d) Children placed by DCYF in group homes, child caring facilities, community residences, or other residential facilities shall have the entire cost of their education paid for by DCYF if:

(1) The facility is operated by the state of Rhode Island or the facility has a contract with DCYF to fund a pre-determined number of placements or part of the facility's program;

(2) The facility is state-licensed; and

(3) The facility operates an approved on-grounds educational program, whether or not the child attends the on-grounds program.

History of Section.
(P.L. 1998, ch. 68, § 3; P.L. 2001, ch. 77, art. 22, § 3; P.L. 2005, ch. 117, art. 13, § 2; P.L. 2006, ch. 246, art. 19, § 3; P.L. 2007, ch. 73, art. 21, § 6.)



Chapter 16-64-1.2 - Designation of residency of children in state care for purposes of financial responsibility under § 16-64-1.1(c)  Effect of designation of residence.

§ 16-64-1.2 Designation of residency of children in state care for purposes of financial responsibility under § 16-64-1.1(c)  Effect of designation of residence.  (a) An initial factual determination and designation of the residence of the parent(s) of a child placed in the care and custody of the state shall be made by the family court in accordance with § 33-15.1-2. The director of the department of children, youth, and families shall incorporate any designation of parent's residence on the child's intra-state education identification card and update the designation pursuant to § 42-72.4-1(b).

(b) If no factual determination and designation of the residence of the parent(s) of a child placed in the care and custody of the state is made by the family court pursuant to § 16-64-1.2(a), then the department of elementary and secondary education shall designate the city or town to be responsible for the per-pupil special education cost of education to be paid to DCYF or to the facility providing educational services for children in state care pursuant to § 16-64-1.1(c).

(c) The department of elementary and secondary education shall designate the city or town to be responsible for the per-pupil special education cost of education to be paid to DCYF for children in state care who have neither a father, mother, nor guardian living in the state or whose residence can be determined in the state or who have been surrendered for adoption or who have been freed for adoption by a court of competent jurisdiction using the following criteria: (1) last known Rhode Island residence of the child's father, mother, or guardian prior to moving from the state, dying, surrendering the child for adoption or having parental rights terminated; (2) when the child's parents are separated or divorced and neither parent resides in the state, the last known residence of the last parent known to have lived in the state. This designation by the department of elementary and secondary education shall be incorporated on the child's intra-state education identification card.

(d) The designation of a city or town pursuant to subsection (a), (b), or (c) of this section shall constitute prima facie evidence of parents' residence in the city or town and/or the city or town's financial responsibility for the child's education as provided in § 16-64-1.1. Pending any final decision under § 16-64-6 that a different city, town or agency bears any financial responsibility, the commissioner shall be authorized to order the general treasurer to deduct the amount owed from the designated community's school aid and to pay this amount to DCYF.

History of Section.
(P.L. 1998, ch. 68, § 3; P.L. 2001, ch. 77, art. 22, § 3.)



Chapter 16-64-1.3 - Educational responsibility for children in group homes and other residential placements.

§ 16-64-1.3 Educational responsibility for children in group homes and other residential placements.  (a) The city or town in which a foster home, group home, or other residential facility that does not include the delivery of educational services is located shall be responsible for the free appropriate public education of any child residing in those placements, including all procedural safeguards, evaluation, and instruction in accordance with regulations under chapter 24 of this title, for any period during which a child is residing in the city or town. The city or town shall coordinate its efforts with any other city or town to which a child moves when exiting the city or town responsible under this subsection.

(b) The city or town responsible for payment under § 16-64-1.1(c) for payment of a city or town's per pupil special education cost to DCYF for a child placed in a residential facility, group home, or other residential facility that includes the delivery of educational services shall be responsible for the free, appropriate public education, including all procedural safeguards, evaluation and instruction in accordance with regulations under chapter 24 of this title.

History of Section.
(P.L. 1998, ch. 68, § 3; P.L. 2001, ch. 77, art. 22, § 3.)



Chapter 16-64-2 - Retention of residence.

§ 16-64-2 Retention of residence.  A child shall be eligible to receive education from the city or town in which the child's residence has been established until his or her residence has been established in another city or town and that city or town has enrolled the child within its school system, unless the commissioner of elementary and secondary education, pursuant to § 16-64-6, has ordered otherwise. Nothing contained in this section shall be construed to prohibit a city or town in its own discretion from enrolling a child within its school system before a child has established technical residency within the city or town. The commissioner of elementary and secondary education shall promulgate any rules that may be needed to implement the educational provisions of the Stewart B. McKinney Homeless Assistance Act (P.L. 105-220), 42 U.S.C. § 11431 et seq.

History of Section.
(P.L. 1982, ch. 367, § 1; P.L. 1989, ch. 150, § 1; P.L. 1989, ch. 273, § 1; P.L. 2001, ch. 77, art. 22, § 3.)



Chapter 16-64-3 - Burden of proof.

§ 16-64-3 Burden of proof.  In any proceeding where it is alleged that a child's residence has been changed due to illness of a parent, the break-up of the child's family, abandonment of the child by his or her parents, death of the child's parents, or emancipation of the child, the party alleging the existence of these circumstances shall have the burden of proof and shall make proof by a preponderance of the evidence.

History of Section.
(P.L. 1982, ch. 367, § 1.)



Chapter 16-64-4 - Effect of guardianship.

§ 16-64-4 Effect of guardianship.  The appointment of a guardian of the person of a child pursuant to chapter 15.1 of title 33 shall not operate to change a child's residence unless the child takes up residence with the guardian and unless the guardian has been appointed for a substantial reason other than to change the child's residence for the purpose of enrolling the child in another school system.

History of Section.
(P.L. 1982, ch. 367, § 1.)



Chapter 16-64-5 - Children under care and control of state agency.

§ 16-64-5 Children under care and control of state agency.  In cases where the director of a Rhode Island state agency considers it likely that a child under his or her care and control will be subject to a short term placement or series of short term placements, the director may petition the commissioner of elementary and secondary education to designate the child's original city or town of residence as having continuing responsibility for the child's education. This designation shall be effective for period not greater than two (2) months unless an extension is granted by the commissioner. Nothing contained in this section shall be construed to prohibit any school system from providing transportation for the child without charge. Disputes under this section including disputes relating to transportation shall be resolved in accordance with § 16-64-6.

History of Section.
(P.L. 1982, ch. 367, § 1.)



Chapter 16-64-6 - Disputes over residency  Determination proceedings.

§ 16-64-6 Disputes over residency  Determination proceedings.  When a school district or a state agency charged with educating children denies that it is responsible for educating a child on the grounds that the child is not a resident of the school district or that the child is not the educational responsibility of the state agency, the dispute shall, on the motion of any party to the dispute, be resolved by the commissioner of elementary and secondary education or the commissioner's designee who shall hold a hearing and determine the issue. At any hearing, all parties in interest shall have the right to a notice of the hearing and an opportunity to present evidence and argument on their own behalf. A hearing under § 16-39-2 shall not be a prerequisite to a hearing under this section. The commissioner of elementary and secondary education shall have power to issue any interim orders pending a hearing needed to insure that a child receives education during the pendency of any matter. Interim orders and all final orders shall be enforceable in the superior court for Providence County at the request of any interested party and shall be subject to review in the superior court in accordance with the Rhode Island Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1982, ch. 367, § 1.)



Chapter 16-64-7 - Pupil records  Transfer and access.

§ 16-64-7 Pupil records  Transfer and access.  When the family court enters an order pursuant to the provisions of § 33-15.1-2 vesting the right to control a child's education with the department of children, youth, and families, that department shall be empowered to authorize and direct the transfer of public school pupil records pertaining to the child when the child is moved to a new city or town through action of the department of children, youth, and families.

History of Section.
(P.L. 1985, ch. 71, § 1.)



Chapter 16-64-8 - Completion of semester of school year.

§ 16-64-8 Completion of semester of school year.  When a student changes his or her residence during the course of a semester the student shall be allowed to complete the semester in his or her original city or town of residence. If the student is a senior or about to enter his or her senior year the student shall be allowed to complete his or her senior year in his or her original city or town of residence. No school district shall be required to provide transportation to a student exercising the option permitted by this section. No school district shall require a student to exercise the option allowed in this section. No school district shall be required to pay tuition for a student who exercises the option allowed in this section. Nothing in this section shall be construed to diminish the rights of any person covered by the McKinney Homeless Assistance Act (P.L. 105-220), 42 U.S.C. § 11431 et seq.

History of Section.
(P.L. 1989, ch. 94, § 1; P.L. 2001, ch. 77, art. 22, § 3.)






Chapter 16-65 - Continuing Education for Legislators

Chapter 16-65-1 - Continuing education benefits for legislators.

§ 16-65-1 Continuing education benefits for legislators.  Members of the general assembly shall be entitled to audit courses at state colleges and universities without the payment of tuition, fees, or charges. Admission into particular courses shall be limited to one course per semester per legislator and where space is available.

History of Section.
(P.L. 1984, ch. 390, § 1.)






Chapter 16-66 - The Rhode Island School Staff Institute

Chapter 16-66-1 - Short title.

§ 16-66-1 Short title.  This chapter shall be known as the "Rhode Island School Staff Institute Act".

History of Section.
(P.L. 1985, ch. 59, § 1.)



Chapter 16-66-2 - Findings.

§ 16-66-2 Findings.  The general assembly has found and declares that:

(1) In-service education is different from pre-service education. Effective staff development programs are directed at educational improvements and also encourage the professional development of individual participants.

(2) In-service education, whether local, state, or federally supported, must be designed as an integral part of the school program.

(3) The most effective in-service education programs are those with a high degree of participant control.

(4) In-service education programs most beneficial to students are those designed primarily to improve the quality of teaching in a school or department of a school.

(5) In-service education programs most beneficial to school department staff are those that are designed to improve professional practices and/or provide professional growth and stimulation.

History of Section.
(P.L. 1985, ch. 59, § 1.)



Chapter 16-66-3 - Institute created.

§ 16-66-3 Institute created.  The Rhode Island school staff institute is created as a part of the department of elementary and secondary education.

History of Section.
(P.L. 1985, ch. 59, § 1.)



Chapter 16-66-4 - Operations.

§ 16-66-4 Operations.  The department of elementary and secondary education shall:

(1) Establish policies and procedures for the institute consistent with this chapter.

(2) Carry out the following responsibilities:

(i) Receive, process, and approve requests for in-service education program grants;

(ii) Inform all school systems of opportunities and resources available for in-service education;

(iii) Help to create new and productive relationships among colleges, collaboratives, school systems, and others concerned with in-service education;

(iv) Maintain an in-service resource file;

(v) Work with school staffs as they prepare their program grant proposals;

(vi) Consult with the advisory board in the development of new ways of providing in-service education;

(vii) Provide staff to work with the advisory board;

(viii) Monitor funded institute programs.

(3) Fund the operation of the institute and institute programs with income from the following sources:

(i) Those federal categorical funds available to the department and designated for in-service education, though a certain amount of these funds may be retained by the department for state in-service programs.

(ii) Any funds that may be appropriated for the institute by the general assembly.

(iii) Other funds from governmental and non-governmental sources which may be made available to the department for the purpose of funding the institute.

(iv) Institute programs and program grants. The initiative for applying for institute grants to conduct in-service programs rests with school personnel who have a common objective and a plan to meet that objective through in-service education. Once an institute program is approved and funded by the department, its operation is the responsibility of the initiating group. Programs shall be approved, funded, and operated on the following principles:

(A) Institute programs will be designed to meet federal guidelines, state priorities, and/or local needs as identified by local school staff.

(B) Institute programs should help groups with shared objectives and responsibilities to improve the instructional program or educational services offered in their schools.

(C) Members of school staffs or others who will be directly affected by the in-service programs must be invited to participate.

(D) Participation in in-service programs will be voluntary.

(E) Participants will plan their own programs, determine program format, choose consultants, and monitor and adapt programs in progress.

(F) Institute programs should respond to a diversity of school, staff, and student needs, and consultants recommended for their demonstrated capacity to help achieve program goals may come from a wide variety of fields (e.g., business, health, government, the arts, education). Institute programs will encourage new and productive relationships between schools, their communities, and the society at large.

(G) Administrators, teachers, related services personnel, or others whose support is essential to achieving and sustaining program goals should be actively involved in the program and implementation of its objectives.

(H) Programs will be offered on site unless participants determine otherwise.

(I) Professional recognition for participation in Rhode Island school staff institute programs will be determined on the local level.

(J) The department of elementary and secondary education will encourage schools to provide incentives for participation.

(K) The awarding of academic credit, if any, will be decided by participating institution(s) in consultation with the participants.

(L) Consultants who conduct the in-service will be evaluated by participants.

(M) The department of elementary and secondary education will fund only those programs that give evidence of participatory planning and that use resources and consultants of high quality.

History of Section.
(P.L. 1985, ch. 59, § 1.)



Chapter 16-66-5 - Institute program grant funds  Restrictions on use.

§ 16-66-5 Institute program grant funds  Restrictions on use.  Institute program grants may be used to pay for consultants, materials, and certain incidental expenses when these are approved by the department of elementary and secondary education; they may not be used to pay for tuition, stipends, substitutes for participants, meals, conference space, or indirect costs.

History of Section.
(P.L. 1985, ch. 59, § 1.)



Chapter 16-66-6 - Advisory board.

§ 16-66-6 Advisory board.  (a) The school staff institute advisory board is created, consisting of the following seventeen (17) members: eight (8) school teachers, four (4) to be appointed by the president of the Rhode Island Federation of Teachers and four (4) to be appointed by the president of the National Education Association of Rhode Island; one superintendent of schools, to be appointed by the president of the Rhode Island Association of School Superintendents; one school principal, to be appointed by the president of the Rhode Island Association of School Principals; one school committee member, to be appointed by the president of the Rhode Island Association of School Committees; three (3) higher education representatives, one to be appointed by the commissioner of higher education in consultation with the president of the University of Rhode Island, one to be appointed by the commissioner of higher education in consultation with the president of Rhode Island College, and one representing a nonpublic institution of higher education and appointed by the commissioner of elementary and secondary education in consultation with the commissioner of higher education; one public member to be appointed by the commissioner of elementary and secondary education; one member of the house of representatives, to be appointed by the speaker of the house; and one member of the senate, to be appointed by the president of the senate. The house and senate appointees shall be nonvoting members of the advisory board.

(b) With the exception of the house and senate members, the members of the advisory board shall serve two (2) year terms until the time as their successors shall be appointed. The house and senate members shall serve at the pleasure of the appointing authority.

(c) The advisory board shall organize itself at a meeting called by the speaker of the house in July of each odd numbered year.

(d) Members of the advisory board shall receive no compensation.

(e) The advisory board shall elect a chairperson and any other officers as it deems appropriate.

(f) The advisory board will review and make recommendations to the commissioner of elementary and secondary education relative to all aspects of the Rhode Island school staff institute including, but not limited to, implementation and delivery of services and funding, program approvals and denials, fiscal data, evaluation, and dissemination.

(g) The advisory board shall submit a report on the institute to the general assembly in January of each year; this report shall include but not be limited to recommendations regarding institute funding for the next fiscal year.

History of Section.
(P.L. 1985, ch. 59, § 1; P.L. 1985, ch. 410, § 1; P.L. 2001, ch. 86, § 57; P.L. 2001, ch. 180, § 17.)






Chapter 16-67 - Rhode Island Literacy and Dropout Prevention Act

Chapter 16-67-1 - Declaration of policy.

§ 16-67-1 Declaration of policy.  The state of Rhode Island is committed to equal education opportunity for all citizens. To ensure the fulfillment of this commitment, all persons must have the opportunity to acquire the skills of literacy: basic reading, writing, speaking, listening, and mathematics skills. The opportunity to acquire these skills must be provided in programs designed to meet the varying needs of students. Special attention must be given to prevent students from dropping out of school. Research indicates that large classes prevent teachers from meeting the learning requirements of pupils on an individualized basis, where smaller classes enable teachers to use more varied, innovative, and effective learning approaches. We can increase effectiveness of our schools by promoting smaller classes in kindergarten through third grade. A foundation in these skill areas provides students with the skills they need to complete their elementary and secondary studies, to graduate from high school, and to participate in, and to contribute to, our society as literate and productive adults.

History of Section.
(P.L. 1987, ch. 582, § 1.)



Chapter 16-67-2 - The literacy program.

§ 16-67-2 The literacy program.  Activities under this section shall include strategies to improve the performance of students in mathematics, reading and writing. Such activities must be founded on a scientific research base, as described in the No Child Left Behind Act of 2001, title I, part B, § 1208 (20 U.S.C. § 6368). Reading instruction to improve the reading skills of all students in the early grades (specifically kindergarten (K) through to and including grade five (5)) shall be consistent with the board of regents reading policy. This legislation requires that the following five (5) activities, which comprise the literacy program, be conducted:

(1) Screening for all children first entering school. All school districts that provide elementary education are required to screen all children prior to, or upon, their first entry to school to determine their level of educational readiness. All children are required to participate in this screening. Screening shall address the child's educational development and shall be used to determine whether he or she is educationally disadvantaged in terms of readiness for instruction in the literacy skills of reading, writing, speaking, listening, or mathematics.

(2) Literacy focus in instruction in kindergarten through grade three (3) for all students. All school districts that provide elementary education shall focus their kindergarten through grade three (3) instruction for all students on literacy: reading, writing, speaking, listening, and mathematics. All instruction shall be geared to helping students achieve the outcomes in literacy which have been specified by the commissioner of elementary and secondary education. School districts are encouraged to consider reducing class size to no more than fifteen (15) students as one means to achieving these outcomes. School districts will be held accountable for student achievement of the literacy outcomes.

(3) Supplementary literacy instruction for educationally disadvantaged students in grades Kindergarten through twelve (12).

(ii) Supplementary literacy (reading, writing, speaking, listening, and mathematics) instruction may be required for educationally disadvantaged students. The commissioner of elementary and secondary education shall stipulate for each school district the specific cutoff points and the grades for required service each year. Services must be provided first to students who are most educationally disadvantaged. Services shall focus on instruction in reading, writing, speaking, listening, and mathematics. Program emphasis shall be as follows:

(A) Intensive development in literacy. Kindergarten through grade three (3).

(B) Early intervention in literacy. Grades four (4) through six (6).

(C) Remediation in literacy. Grades seven (7) through eight (8).

(D) Intensive remediation in literacy. Grades nine (9) through twelve (12).

(iii) School districts will be held accountable for student achievement of the literacy outcomes.

(4) Dropout prevention programs. Programs shall address the academic, social, or personal needs of potential dropouts. Projects shall be selected at the discretion of the commissioner of elementary and secondary education.

(5) State level program support. Activities shall provide for necessary planning and administrative functions and for a broadly representative advisory council.

History of Section.
(P.L. 1987, ch. 582, § 1; P.L. 1988, ch. 336, § 3; P.L. 2004, ch. 185, § 1; P.L. 2004, ch. 246, § 1.)



Chapter 16-67-3 - Coordination with programs for special populations.

§ 16-67-3 Coordination with programs for special populations.  It is required that programs serving special population students be coordinated with the requirements of this chapter. All these programs shall focus on literacy objectives to the extent appropriate for each special population. All coordinating efforts shall not absolve participating school districts from meeting all requirements of state and/or federal laws, regulations, and mandates. In particular, programs for supplementary literacy instruction for educationally disadvantaged students in kindergarten through grade twelve (12) shall meet the following criteria which shall be included in a plan submitted annually and reviewed and approved by the department of elementary and secondary education:

(1) Services shall be based on an annual assessment of need;

(2) Programs shall have performance objectives evaluated annually;

(3) Programs must provide supplementary services;

(4) Programs must be monitored by the department of elementary and secondary education; and

(5) School districts must keep records on the above and afford access to the records by the department of elementary and secondary education.

History of Section.
(P.L. 1987, ch. 582, § 1.)



Chapter 16-67-4 - Funding.

§ 16-67-4 Funding.  (a) Funding of programs. The programs described in this chapter shall be funded as follows:

(1) Screening for all children first entering school. This program shall be supported by an annual appropriation. All children first entering school will be screened. Allocations to school districts will be determined by the commissioner of elementary and secondary education.

(2) Literacy focus in instruction in kindergarten through grade three (3) for all students and supplementary literacy instruction for educationally disadvantaged students in grades Kindergarten through twelve (12). (i) These (2) programs shall be supported by funds set aside from the state operations aid to be provided to school districts; these programs may be supported with funds from the Educational Improvement Block Grant. The amount to be set aside will be four percent (4%) in each fiscal year. Each district will be informed of the set aside amount by November 1 of each year. The full set aside amount will be available for use by the district. Use of this set aside amount will be based on a plan submitted by local school districts to the department of elementary and secondary education for approval. All funds must be used to supplement, not supplant, existing activities. Use of these funds must be coordinated with other funds, including Chapter I and Section 4 funds. Provided, that the commissioner of elementary and secondary education may waive the requirement for use of all or part of the set aside amount for these purposes when it is shown to his or her satisfaction that the ongoing level of literacy instruction meets the standards set with regard to student achievement of the specified outcomes in literacy. The commissioner must respond to this request for waiver within sixty (60) days of receipt of the request. If no action is taken by the commissioner within the sixty (60) days time period the request shall be deemed approved.

(ii) The commissioner shall consider and shall address in a written decision each of the following factors in reaching a decision on whether or not a waiver shall be granted: (A) the average standardized test scores for the school district and each school within the district; (B) the number and percent of students in the school district who fall below the cut-off score established by the commissioner; (C) whether or not the scores and number of students referenced to in (A) and (B) have improved over the preceding three (3) years; (D) the percent of students for each of the preceding three (3) years who failed to graduate from high school; (E) the extent to which the literacy program of the district includes provision for: (I) integrating the literacy skills of reading, writing, speaking, and listening, (II) incorporating the literacy skills across content areas, (III) supplementing the basal reader program with the use of literature, (IV) incorporating process writing into the language arts curriculum, (V) supplementing instruction in literacy skills for low achieving students; and (F) the pupil teacher ratio in grades kindergarten through three (3). The commissioner will reply in detail to the community within the sixty (60) day period giving reasons for approval or denial of waiver.

(3) Dropout prevention programs. These programs shall be supported by an annual appropriation. Projects shall be selected and funds shall be allocated at the discretion of the commissioner of elementary and secondary education.

(4) State level program support. These activities shall be supported by an annual appropriation. Funds shall be allocated at the discretion of the commissioner of elementary and secondary education.

(b) Commissioner's report. The commissioner shall report to the governor and general assembly regarding the implementation of the literacy and dropout prevention programs and the need to continue the set-aside provision contained in this section.

History of Section.
(P.L. 1987, ch. 582, § 1; P.L. 1988, ch. 336, § 3; P.L. 1991, ch. 44, art. 50, § 1; P.L. 1992, ch. 133, art. 112, § 1; P.L. 2001, ch. 86, § 58.)



Chapter 16-67-5 - Definition of educationally disadvantaged students.

§ 16-67-5 Definition of educationally disadvantaged students.  For the purposes of this chapter, an educationally disadvantaged student is one whose educational readiness or educational achievement is below average for his or her age or grade level in terms of specified expected outcomes in literacy: reading, writing, speaking, listening, or mathematics. The commissioner of elementary and secondary education may include achievement test results, readiness test results, and specified expected student outcomes in reading, writing, speaking, listening, and mathematics in determining service cutoff points.

History of Section.
(P.L. 1987, ch. 582, § 1; P.L. 1988, ch. 336, § 3.)



Chapter 16-67-6 - Regulations of the board of regents for elementary and secondary education.

§ 16-67-6 Regulations of the board of regents for elementary and secondary education.  It shall be the duty of the board of regents for elementary and secondary education to establish and promulgate regulations for the purpose of carrying out the intent of this chapter.

History of Section.
(P.L. 1987, ch. 582, § 1.)



Chapter 16-67-7 - State advisory council.

§ 16-67-7 State advisory council.  A state advisory council shall be established by the department of elementary and secondary education. The council shall be composed of fifteen (15) members, to be appointed by the commissioner of elementary and secondary education, and be representative of the population to be served or have demonstrated an interest in programs for educationally disadvantaged students. In appointing members to the state advisory council, the commissioner shall ensure that membership be broadly representative of the school population and include representation by teachers, parents, administrators, and school board members. Members of the state advisory council shall serve at the pleasure of the commissioner, shall serve without compensation, and shall be residents of the state. The advisory council shall advise the commissioner on all matters pertaining to the literacy and dropout prevention program.

History of Section.
(P.L. 1987, ch. 582, § 1.)






Chapter 16-67.1 - Rhode Island High School Dropout Prevention Act of 2007

Chapter 16-67.1-1 - Short title.

§ 16-67.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island High School Dropout Prevention Act of 2007."

History of Section.
(P.L. 2007, ch. 226, § 1.)



Chapter 16-67.1-2 - Targeted dropout prevention program.

§ 16-67.1-2 Targeted dropout prevention program.  (a) The Rhode Island department of elementary and secondary education shall work with the school districts that have the lowest high school graduation rates. The department shall incorporate into its progressive support and intervention specific dropout prevention strategies, target resources, and gather data that will include graduation rates and educational outcomes in all Rhode Island schools.

(b) The department shall develop specific methods of targeted intervention or identify appropriate existing methods for school districts that have a dropout rate greater than fifteen percent (15%) as determined by the department of elementary and secondary education. These interventions methods may include:

(1) Early intervention for students who fail Algebra I or any ninth grade math class and have insufficient credits to be promoted;

(2) Alternative programs designed to reengage dropouts including dual enrollment courses at the community college level;

(3) Increased availability of advanced placement courses;

(4) Offering full course fee waivers for students eligible for free and reduced lunches, when enrolled in dual credit courses;

(5) Flexible programs for older students who are currently not enrolled;

(6) Comprehensive supplemental education programs for middle school students who are below grade level in reading and math;

(7) Teacher advisories and other supports that are designed to specifically address the needs of youth most at risk of dropping out of school;

(8) Strategies that are specifically designed to improve high school graduation rate of teens at highest risk for dropping out, including youth in the foster care system, pregnant and parenting youth, English as a second language learners, and teens with special education needs; and

(9) Communicating with parents and students about the availability of local afterschool programs and the academic enrichment and other activities the programs offer.

(c) The department shall also gather the following data to ensure that all programs are research-based and data-driven and use such data for continuous program improvement:

(1) The total number of high school suspensions related to truancy;

(2) Total number of students enrolled in alternative programs;

(3) Total number of students who have been reenrolled in programs with flexible schedules or community college programs;

(4) Total number of freshmen who have personal literacy plans (PLPs);

(5) Total number of students who have failed Algebra I or ninth grade math;

(6) Total number of students who are repeating the ninth grade;

(7) Total number of students receiving remedial programming in the ninth grade; and

(8) The percentage of children in the care of DCYF who do not graduate from high school.

(d) In school districts involved in progressive support intervention the department of elementary and secondary education shall prepare and submit each year a written report that documents:

(1) The outcomes of the dropout prevention strategies to date, at the school district level; and

(2) How the school district dropout prevention strategies and activities will be modified, based on the data.

History of Section.
(P.L. 2007, ch. 226, § 1.)



Chapter 16-67.1-3 - Defining the age and protocol for a student to leave school.

§ 16-67.1-3 Defining the age and protocol for a student to leave school.  (a) Children who have completed sixteen (16) years of life and who have not yet attained eighteen (18) years of age may not withdraw from school before graduation unless they have previously developed an alternative learning plan in accordance with subsection 16-19-1(b) and, after implementation of the plan:

(1) The student, the student's parent(s)/guardian and an administrator agree to the withdrawal;

(2) At the exit interview, the student and the student's parent(s)/guardian provide written acknowledgement of the withdrawal that meets the requirements of paragraph (4)(D) of this subsection;

(3) The school principal provides written consent for the student to withdraw from school; and/or

(4) The withdrawal is:

(i) Due to documented financial hardship and the need of the individual to be employed to support the individual's family or a dependent;

(ii) Due to documented illness;

(iii) By order of a court that has jurisdiction over the student; or

(iv) Accompanied by a written acknowledgement of a withdrawal under subdivision (2) of this subsection which must include a statement that the student and the student's parent(s)/guardian understand that withdrawal from school is likely to reduce the student's future earnings and increase the student's likelihood of being unemployed in the future;

(b) If a child of the age described in subsection (a) is habitually absent from school and the school is unable to contact the parent(s)/guardian. the school may withdraw the child from enrollment provided that its attempts to contact the parent(s)/guardian by telephone, regular and registered mail, and home visit are documented. If a child who has been withdrawn from enrollment under this subsection returns to school, or if the school mistakenly withdraws the child from enrollment, the child shall immediately be re-enrolled.

History of Section.
(P.L. 2007, ch. 226, § 1; P.L. 2008, ch. 475, § 17; P.L. 2011, ch. 338, § 2; P.L. 2011, ch. 376, § 2.)



Chapter 16-67.1-4 - Rhode Island dropout prevention "double-up for college" program.

§ 16-67.1-4 Rhode Island dropout prevention "double-up for college" program.  (a) The commissioner of the Rhode Island department of elementary and secondary education and the commissioner of the Rhode Island board of governors for higher education may develop a plan for a high school "fast track to college" program that offers qualified individuals an opportunity to earn a high school diploma while earning credits for a certificate program or an associates degree.

(b) To be eligible to earn a high school diploma under this section, an individual must be either:

(1) Nineteen (19) years of age and not currently enrolled in a school; or

(2) Seventeen (17) years of age to nineteen (19) years of age and have consent from the high school that the individual is currently enrolled in.

(c) To complete the requirements for a high school diploma under this section, the individual must meet the graduation requirements of his or her local educational authority.

(d) The department, in collaboration with the board of governors for higher education, shall report to the Rhode Island general assembly on the feasibility of establishing this program and the potential cost of a pilot program by January 1, 2008.

History of Section.
(P.L. 2007, ch. 226, § 1.)






Chapter 16-68 - Governor's Schools



Chapter 16-69 - 60/40 Funding of Public Schools

Chapter 16-69-1 - Short title.

§ 16-69-1 Short title.  This chapter shall be known as the "60/40 Funding of Public Schools Act".

History of Section.
(P.L. 1988, ch. 336, § 12.)



Chapter 16-69-2 - Definition of state-local support.

§ 16-69-2 Definition of state-local support.  (a) In defining the percentage of state support to fund elementary and secondary education, the state's share shall be defined to include appropriations for the following:

(1) Chapter 4 of this title, Permanent School Fund;

(2) Chapter 5 of this title, State Aid;

(3) Chapter 7 of this title, Foundation Level School Support;

(4) Chapter 15 of this title, Teachers' Pension;

(5) Chapter 23 of this title, Textbooks;

(6) Chapter 24 of this title, Children with disabilities;

(7) Chapter 25 of this title, Education of children who are Deaf or Blind;

(8) Chapter 42 of this title, Education of Gifted Children;

(9) Chapter 45 of this title, Regional Vocational Schools;

(10) Chapter 54 of this title, Education of Limited-English Proficient Students;

(11) Chapter 67 of this title, Rhode Island Literacy and Drop-Out Prevention Act; and

(12) Other educational laws as may be enacted by the general assembly.

(b) The local percentage shall be defined to include all city and town revenues the school district obtains, excluding fees from admissions to school events, and federal aid.

(c) In determining the local percentage of school aid, the board of regents for elementary and secondary education shall adopt rules and regulations pertaining to the definition.

.

History of Section.
(P.L. 1988, ch. 336, § 12; P.L. 1999, ch. 83, § 38; P.L. 1999, ch. 130, § 38.)



Chapter 16-69-3 - Reports.

§ 16-69-3 Reports.  Each year the board of regents for elementary and secondary education shall make a report to the governor and the general assembly which shall include the following:

(1) The percent of state support of public education for the last completed fiscal year.

(2) The projected percent of state support for the current fiscal year.

(3) The estimated percent of state support for the ensuing fiscal year.

(4) Recommended steps for the governor and the general assembly to meet spending targets to achieve or maintain 60/40 state-local funding.

History of Section.
(P.L. 1988, ch. 336, § 12.)






Chapter 16-70 - The Rhode Island Children's Crusade for Higher Education

Chapter 16-70-1 - Short title.

§ 16-70-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Children's Crusade for Higher Education Act ".

History of Section.
(P.L. 1990, ch. 311, § 1.)



Chapter 16-70-2 - Legislative findings.

§ 16-70-2 Legislative findings.  It is found and declared as follows:

(1) Rhode Island must continue to develop the educational and vocational skills of its citizens for its continued economic development, prosperity, and for maintaining and improving its quality of life.

(2) The future workforce will be requiring ever higher levels of educational and vocational training in order to maintain the economic prosperity of our state and nation.

(3) The state's school drop-out rate continues to remain at unacceptable levels, precluding substantial numbers of students from pursuing the higher levels of education and vocational training required to achieve desirable employment opportunities.

(4) A comprehensive, long range strategy is essential if this critical problem is to be addressed. This plan will need to incorporate the elements of programs which have demonstrated success in dealing with at-risk youth, including appropriate incentives to encourage and support at-risk youth toward the goal of graduating from school and pursuing higher levels of education and training.

(5) This plan will require the involvement and support of parents, guardians, educators, and the community at large, working closely with at-risk students, and must provide students with a well-organized and directed mentoring program to include intensive orientation and training of these mentors.

History of Section.
(P.L. 1990, ch. 311, § 1.)



Chapter 16-70-3 - Program for the support of the Rhode Island children's crusade for higher education established.

§ 16-70-3 Program for the support of the Rhode Island children's crusade for higher education established.  The board of governors for higher education is empowered to establish and provide as part of the operation of the office of higher education methods and procedures for the state's support of the Rhode Island children's crusade for higher education. As needed, the board of governors shall seek financial and technical assistance from Rhode Island higher education assistance authority.

History of Section.
(P.L. 1990, ch. 311, § 1.)



Chapter 16-70-4 - Board of governors support program  Powers and duties.

§ 16-70-4 Board of governors support program  Powers and duties.  The board of governors for higher education shall have the following powers and duties:

(1) To prepare with the assistance of the commissioner of higher education and to present annually to the state budget officer in accordance with § 35-3-4, as part of the state higher education budget, a line item budget request specifically designated as the state's share of support for the Rhode Island children's crusade for higher education. The budget shall be designated as a specific line item budget request and shall be presented as part of the budget of the office of higher education.

(2) To provide, through its office of higher education and the commissioner of higher education administrative and organizational support services, including equipment, space, and personnel to and on behalf of the Rhode Island children's crusade for higher education foundation, its officers, and board of directors to the extent that these services are agreed to by the board of governors for higher education and the board of directors of the Rhode Island children's crusade foundation.

History of Section.
(P.L. 1990, ch. 311, § 1.)



Chapter 16-70-5 - Budget and appropriations.

§ 16-70-5 Budget and appropriations.  The general assembly shall annually appropriate any sums as it deems necessary as the state's share for the support and maintenance of the Rhode Island children's crusade for higher education and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the appropriations upon receipt by him or her of the proper voucher as the board of governors for higher education may provide. The board of governors for higher education shall present the voucher to the state controller no later than the last day of the first month of the fiscal year for which the appropriation is made and this appropriation shall be remitted to the accounts of the Rhode Island children's crusade for higher education foundation by the state treasurer no later than the last day of the second month of the fiscal year.

History of Section.
(P.L. 1990, ch. 311, § 1.)



Chapter 16-70-6 - Audit requirements.

§ 16-70-6 Audit requirements.  The Rhode Island children's crusade for higher education is required to obtain the approval of director of administration and the auditor general prior to the employment of private auditors. Audit work papers of the private auditors shall be made available upon request to the auditor general and/or the director of administration for their review, at the completion of the audit. The audit report shall be furnished to the auditor general and the director of administration.

History of Section.
(P.L. 1997, ch. 30, art. 1, § 18.)






Chapter 16-71 - The Rhode Island Educational Records Bill of Rights

Chapter 16-71-1 - Short title.

§ 16-71-1 Short title.  This chapter shall be known as the "Educational Records Bill of Rights Act".

History of Section.
(P.L. 1991, ch. 306, § 1.)



Chapter 16-71-2 - Notification.

§ 16-71-2 Notification.  The parents or guardians of each child enrolled in an elementary or secondary school within the state, or the student if over the age of eighteen (18), shall annually be notified in writing by the school district responsible for the operation of the school of their rights under this chapter. Agencies and institutions of elementary and secondary education shall provide for the need to effectively notify parents of students identified as having a primary or home language other than English.

History of Section.
(P.L. 1991, ch. 306, § 1.)



Chapter 16-71-3 - Educational records access and review rights  Confidentiality of records.

§ 16-71-3 Educational records access and review rights  Confidentiality of records.  (a) The parent, legal guardian, or eligible student, shall have the following enumerated rights:

(1) The right to personally inspect and review records in existence at the time of the request that are required to be kept by law or regulation of the student within ten (10) days of the request. The request shall be made to the school's principal or designated appropriate authority;

(2) The right to a reasonable explanation and interpretation of the records;

(3) The right to copies of the records. The cost per copied page of written records shall not exceed fifteen cents ($.15) per page for records copyable on common business or legal size paper. No fee will be assessed to search for or to retrieve the records;

(4) The right to have the records preserved as long as a request to inspect is outstanding;

(5) The right to request an amendment and/or expungement of the records if the parent or eligible student believes that the information contained in these records is inaccurate, misleading, or in violation of the student's right to privacy; this request shall be made in writing to the appropriate records keeper.

(6) The right to place a statement in the record commenting on any contested information in the record. This statement shall be maintained with the contested part of the record for as long as the record is maintained and it shall be disclosed when the portion of the record to which it relates is disclosed;

(7) The right to have the records kept confidential and not released to any other individual, agency or organization without prior written consent of the parent, legal guardian or eligible student, except to the extent that the release of the records is authorized by the provisions of 20 U.S.C. § 1232g or other applicable law or court process.

(b) Any person aggrieved under this chapter shall have the right to appeal in accordance with the provisions of chapter 39 of this title.

(c) [Deleted by P.L. 2004, ch. 97, § 1 and by P.L. 2004, ch. 106, § 1.

History of Section.
(P.L. 1991, ch. 306, § 1; P.L. 2004, ch. 97, § 1; P.L. 2004, ch. 106, § 1.)



Chapter 16-71-4 - Decisions.

§ 16-71-4 Decisions.  Should a decision be rendered against the school system, the records shall be corrected by the school system in accordance with the decision.

History of Section.
(P.L. 1991, ch. 306, § 1.)



Chapter 16-71-5 - Parents and guardians.

§ 16-71-5 Parents and guardians.  The rights of parents as enumerated in this chapter shall also pertain to legal guardians.

History of Section.
(P.L. 1991, ch. 306, § 1.)



Chapter 16-71-6 - "Records" defined.

§ 16-71-6 "Records" defined.  For the purposes of this chapter the term "records" shall be defined in accordance with the definition of "education records" contained in 20 U.S.C. § 1232g.

History of Section.
(P.L. 1991, ch. 306, § 1.)






Chapter 16-72 - Rhode Island Challenge Grants Act

Chapter 16-72-1 - Short title.

§ 16-72-1 Short title.  This section shall be known and may be cited as the "Rhode Island Challenge Grants Act".

History of Section.
(P.L. 1993, ch. 138, art. 42, § 1.)



Chapter 16-72-2 - Legislative intent  Capital project.

§ 16-72-2 Legislative intent  Capital project.  The legislature recognizes that the University of Rhode Island, Rhode Island College, and the Community College of Rhode Island would be greatly strengthened by the addition of funds for capital improvements which are essential for the maintenance and future development of physical assets. It recognizes that private support in addition to state support is desirable in achieving this goal. It is the intent of the legislature to provide the opportunity to each public institution of higher education in Rhode Island to receive and match challenge grants for capital projects within the university, the college, and the community college. The associated foundations that serve these institutions shall solicit and receive gifts from private sources to provide for matching funds to the challenge grants for the establishment of capital projects.

History of Section.
(P.L. 1993, ch. 138, art. 42, § 1.)



Chapter 16-72-3 - Allocation and administration of grants  Capital projects.

§ 16-72-3 Allocation and administration of grants  Capital projects.  (a) For the duration of the program, each institution of public higher education shall be eligible to receive one-third (1/3) of the funds estimated to be available by the director of administration. Provided, in no instance shall amounts allocated by the board of governors exceed those estimated to be available by the director of administration. The amount allocated to the institutions by the board of governors for higher education shall be in the following manner: Each institution which raises contributions for capital projects of no less than one hundred fifty thousand dollars ($150,000) each shall receive a matching grant equal to thirty-three percent (33%) of the private contribution for each and every contribution.

(b) For the purposes of determining the amount of a matching grant, multiple grants from a single individual, corporation, or foundation within a twelve (12) month period shall be matched at the total amount of the contribution made for the purposes of this section. Each institution's foundation shall establish its own Rhode Island capital fund as a depository for private contributions and state matching funds as provided in this section. State matching funds shall be transferred to an institutional foundation upon notification that the institution has received and deposited a proportionate amount specific in this section.

(c) The foundation serving the institution shall have the responsibility for the maintenance and investment of its capital fund and for the administration of the program for the institution. The government board of each foundation shall be responsible for assisting in the solicitation of gifts and for receiving gifts to be used as funds to be deposited and matched within the challenge grants for the establishment of the capital fund for each institution. Each foundation shall include in its annual report to the board of governors for higher education information concerning collection and investment of donations and matching grants of the capital fund.

History of Section.
(P.L. 1993, ch. 138, art. 42, § 1; P.L. 2001, ch. 86, § 59.)



Chapter 16-72-4 - Establishment of capital projects.

§ 16-72-4 Establishment of capital projects.  When the sum of the challenge grant and matching funds for a particular capital project has been deposited into the institutional foundation's capital fund account, the president of the institution shall recommend to the board of governors for higher education the establishment of a capital project. Upon the approval of the board of governors, the capital project will be established and may be named in honor of a donor, benefactor, or honoree of the institution, at the option of the president.

History of Section.
(P.L. 1993, ch. 138, art. 42, § 1.)






Chapter 16-73 - Education  Social Services

Chapter 16-73-1 - Legislative findings.

§ 16-73-1 Legislative findings.  It is found and declared that:

(1) The growing social needs of children directly affect their ability to perform successfully in school because health, emotional, social, and family problems can impede learning.

(2) Schools are in a unique position to provide the vital links between education, social services, and health care to children and their families.

(3) It is important that schools be assisted in fulfilling the critical function of coordinating the delivery of comprehensive social services at or near the site of public schools to address the particular needs of each school community.

History of Section.
(P.L. 1993, ch. 465, § 1.)



Chapter 16-73-2 - Creation of plan.

§ 16-73-2 Creation of plan.  The commissioner of elementary and secondary education, under the direction of the board of regents for elementary and secondary education, and in cooperation with directors of the departments of health, administration, children, youth, and families, mental health, retardation, and hospitals, and the office of higher education (after this referred to as the children's cabinet) shall develop a strategic plan for creating "child opportunity zones" as a means to deliver comprehensive and coordinated social services at or near public school sites, and pursuant to this, undertake activities including but not limited to the award of demonstration, planning, and training grants.

History of Section.
(P.L. 1993, ch. 465, § 1.)



Chapter 16-73-3 - Rules and regulations.

§ 16-73-3 Rules and regulations.  The commissioner of elementary and secondary education may promulgate any rules and regulations that are deemed necessary for the purpose of this chapter.

History of Section.
(P.L. 1993, ch. 465, § 1.)






Chapter 16-74 - Guaranteed Student Entitlement

Chapter 16-74-1 - Legislative findings.

§ 16-74-1 Legislative findings.  (a) The current system of education financing does not provide for absolute equity, does not account completely for individual student needs, and relies too heavily on the property tax, and the governor through executive order 92-9 and the twenty-first century commission through its final report as endorsed by the board of regents for elementary and secondary education has cited the need for a guaranteed student entitlement program, it is enacted that the commissioner of elementary and secondary education present to the general assembly a new state aid education formula referred to as the "guaranteed student entitlement program", based on the definition of equity in school funding in subsection (b).

(b) "Equity" is defined as equal treatment of students and taxpayers. It means that a sufficient amount of money is allocated to enable all students to achieve learner outcomes, and tax burdens shall be based on ability to pay. It means that money spent for a child's education shall not be a function of district wealth, and that all students shall have the same educational opportunities. The quality of education provided must be a function of statewide wealth.

History of Section.
(P.L. 1993, ch. 239, § 1.)



Chapter 16-74-2 - Objectives of program.

§ 16-74-2 Objectives of program.  (a) The guaranteed student entitlement program shall:

(1) Limit the property tax rate levied in each community for education;

(2) Provide for the costs necessary to educate students with special or additional needs;

(3) Provide for an examination of expenditures to determine their support of student achievement trends and state education goals;

(4) Provide for incentives to improve student achievement;

(5) Provide for the establishment of a per pupil expenditure rate which shall also take into account the costs of programs for children with special needs and circumstances;

(6) Establish a process to determine the rates in subdivision (5) of this subsection;

(7) Provide for the design of an appropriate database; and

(8) Include an implementation plan.

(b) District contributions shall be based upon property values and income.

(c) The department of administration shall provide recommendations for adjustments to the state and local tax structures to achieve the goals outlined in subdivisions (a)(1) through (8).

(d) The commissioner of elementary and secondary education shall consult with various state and private parties which shall include but not be limited to the executive department, legislature, department of administration, league of cities and towns, school committees association, RIPEC, parent groups, teacher groups, and other interested organizations.

History of Section.
(P.L. 1993, ch. 239, § 1.)






Chapter 16-75 - The Rhode Island Youth Service Commission



Chapter 16-76 - Sexual Harassment in Higher Education

Chapter 16-76-1 - "Sexual harassment" defined.

§ 16-76-1 "Sexual harassment" defined.  As used in this chapter, "sexual harassment" means any unwelcome sexual advances or requests for sexual favors or any other verbal or physical conduct of a sexual nature when submission to this conduct or advances or requests is made either explicitly or implicitly a term or condition of an individual's academic success.

History of Section.
(P.L. 1995, ch. 68, § 1.)



Chapter 16-76-2 - Policies to respond to sexual harassment  Annual report.

§ 16-76-2 Policies to respond to sexual harassment  Annual report.  Every institution of higher learning in the state shall develop a written policy to respond to sexual harassment and shall report to the general assembly on or before February 15 of each year on the status and implementation of that policy.

History of Section.
(P.L. 1995, ch. 68, § 1.)



Chapter 16-76-3 - Penalty.

§ 16-76-3 Penalty.  Any institution which fails to comply with this chapter shall be subject to a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1995, ch. 68, § 1.)






Chapter 16-76.1 - Harassment at Institutions of Higher Education

Chapter 16-76.1-1 - Internal complaints alleging harassment.

§ 16-76.1-1 Internal complaints alleging harassment.  When a student has presented to an institution of higher education an internal complaint alleging harassment on the basis of race or color, religion, sex, disability, age, sexual orientation, gender identity or expression, or country of ancestral origin, the institution shall be required to disclose in a timely manner in writing to that student the disposition of the complaint, including a description of any action taken in resolution of the complaint; provided, however, no other personnel information shall be disclosed to the complainant.

History of Section.
(P.L. 2003, ch. 131, § 1; P.L. 2003, ch. 173, § 1.)






Chapter 16-77 - Establishment of Charter Public Schools

Chapter 16-77-1 - Short title.

§ 16-77-1 Short title.  Chapters 16-77, 16-77.1, 16-77.2, 16-77.3, and 16-77.4 of the general laws shall be known and may be cited collectively as the "Charter Public School Act of Rhode Island" or as the "Act".

History of Section.
(P.L. 1995, ch. 197, § 1; P.L. 2010, ch. 84, § 1; P.L. 2010, ch. 107, § 1.)



Chapter 16-77-2.1 - Definitions.

§ 16-77-2.1 Definitions.  As used in this chapter, the following words shall have the following meanings:

(1) "District charter schools" means schools created by existing public schools, groups of public school personnel, public school districts, or a group of school districts.

(2) "Independent charter schools" means schools created by: (I) Rhode Island nonprofit organizations provided that these nonprofit organizations shall have existed for at least two (2) years and must exist for a substantial reason other than to operate a school; or (ii) Colleges or universities within the State of Rhode Island.

(3) "Mayoral academies" means schools created by a mayor of any city or town within the State of Rhode Island, acting by or through a nonprofit organization (regardless of the time said nonprofit organization is in existence) to establish a mayoral academy as hereinafter described in chapter 16-77.4 ("Mayoral Academies"). For purposes of this chapter the term "mayor" shall include any elected town administrator.

(4) "Charter public schools" means district charter schools, independent charter schools, or mayoral academies.

(5) "Board of regents" means the Rhode Island board of regents for elementary and secondary education.

(6) "Commissioner" means the Rhode Island commissioner of elementary and secondary education.

(7) "Sending school district" means the district where the student attending or planning to attend a charter public school resides.

History of Section.
(P.L. 2010, ch. 84, § 3; P.L. 2010, ch. 107, § 3.)



Chapter 16-77-3.1 - Legislative purpose.

§ 16-77-3.1 Legislative purpose.  (a) The purpose of this chapter is to provide an alternative within the public education system by offering opportunities for entities identified in § 16-77-2.1 to establish and maintain a high performing public school program according to the terms of a charter. The key appeal of the charter school concept is its promise of increased accountability for student achievement in exchange for increased school autonomy.

(b) Charter public schools are intended to be vanguards, laboratories, and an expression of the on-going and vital state interest in the improvement of education. Notwithstanding the provisions of this section or any law to the contrary, a charter school shall be deemed to be a public school acting under state law and subject to the Age Discrimination Act of 1975, 42 U.S.C. § 6101, et seq., title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, et seq., title IX of the educational amendments of 1972, 20 U.S.C. § 1681, et seq, § 794 of title 29, and part B of the Individuals With Disabilities Education Act, 20 U.S.C. § 1411, et seq. All students and prospective students of a charter school shall be deemed to be public school students, having all the same rights under federal and Rhode Island law as students and prospective students at a non-chartered public school. These charter public schools shall be vehicles for research and development in areas such as curriculum, pedagogy, administration, materials, facilities, governance, parent relations and involvement, social development, instructor's and administrator's responsibilities, working conditions, student performance and fiscal accountability. It is the intent of the general assembly to create within the public school system vehicles for innovative learning opportunities to be utilized and evaluated in pilot projects. The provisions of this chapter are to be interpreted liberally to support the purposes set forth in this chapter and to advance a renewed commitment by the state to the mission, goals, and diversity of public education.

(c) It is the intent of the general assembly to provide opportunities for teachers, parents, pupils, and community members to establish and maintain public schools that operate independently as a method to accomplish all of the following:

(1) Improve pupil learning by creating schools with rigorous academic standards in all basic areas of instruction for high pupil performance;

(2) Increase learning opportunities for all pupils, with special emphasis on expanded learning experiences for pupils who are identified as educationally disadvantaged and at-risk;

(3) Encourage the use of innovative teaching methods;

(4) Create opportunities for teachers, including the opportunity to be responsible for the learning program at the school site;

(5) Provide parents and pupils with expanded choices in the types of educational opportunities that are available within the public school system;

(6) Hold the schools established under this chapter accountable for meeting publicly promulgated, measurable, state and charter-based pupil academic results, and provide the schools with a method to implement performance-based and/or other student-based accountability systems, while providing a means to restrict the expansion of ineffective charter public schools; and

(7) Encourage parental and community involvement with public schools.

(d) No private or parochial schools shall be eligible for charter public school status, nor shall a charter public school be affiliated in any way with a sectarian school or religious institution. Any charter public school authorized by this chapter shall be nonsectarian and nonreligious in its programs, admissions policies, employment practices, and all other operations. The board of regents shall not approve a charter to a school whose overall operation or education program is managed by a for profit entity.

(e) The commissioner is empowered to promulgate rules and regulations consistent with this chapter, in conformance with chapter 35 of title 42, for the creation and operation of charter public schools. These rules and regulations shall set forth the process for rescission of state approval of a charter public school, including appropriate protections to ensure the continued provision of education services to the students of the charter public school whose charter is rescinded.

(f) All charter public schools shall adhere to financial record keeping, reporting, auditing requirements, and procedures as required by the Rhode Island department of education and in accordance with federal and state laws and regulations.

(g) No more than thirty-five (35) charters shall be granted. At least one-half (1/2) of the total number of charter public schools in the state shall be reserved for charter school applications which are designed to increase the educational opportunities for at-risk pupils.

History of Section.
(P.L. 2010, ch. 84, § 3; P.L. 2010, ch. 107, § 3.)



Chapter 16-77-4.1 - Immunity and liability.

§ 16-77-4.1 Immunity and liability.  Charter public schools have the same immunity possessed by school districts to suit as limited by chapter 31 of title 9. A charter public school shall have the authority to indemnify its employees to the extent that they are not already indemnified by the school district and/or the board of regents pursuant to § 9-1-31.

History of Section.
(P.L. 2010, ch. 84, § 3; P.L. 2010, ch. 107, § 3.)



Chapter 16-77-5.1 - Oversight by commissioner.

§ 16-77-5.1 Oversight by commissioner.  (a) Individuals or groups may complain to a charter public school's governing body concerning any claimed violation of the provisions of this chapter by the school. If, after presenting their complaint to the governing body, the individuals or groups believe their complaint has not been adequately addressed, they may submit their complaint to the commissioner who shall hear and decide the issue pursuant to §§ 16-39-1 and 16-39-2.

(b) Charter public school approval for establishment or continuation shall be for up to a five (5) year period. In either case, board of regents approval is required. However, the charter may be revoked at any time if the school:

(1) Materially violates provisions contained in the charter;

(2) Fails to meet or pursue the educational objectives contained in the charter;

(3) Fails to comply with fiscal accountability procedures as specified in the charter;

(4) Violates provisions of law that have not been granted variance by the board of regents; or

(5) After three (3) consecutive years of operation, is not a "high-performing charter school," defined as a charter public school that has demonstrated overall success, including: (i) Substantial progress in improving student achievement; and (ii) The management and leadership necessary to establish a thriving, financially viable charter public school.

(c) After denying or prior to non-renewing or revoking a charter, the department of elementary and secondary education will hold a hearing on the issues in controversy under § 16-39-1.

(d) The establishment of new charter public schools shall be contingent upon state approval and appropriation.

History of Section.
(P.L. 2010, ch. 84, § 3; P.L. 2010, ch. 107, § 3.)



Chapter 16-77-6.1 - Additional standards.

§ 16-77-6.1 Additional standards.  (a) No student tuition or mandatory fees may be charged by any charter public school.

(b) A charter public school may include any grade up to grade twelve (12) or any configuration of those grades, including kindergarten and prekindergarten. If specified in its charter, a charter public school may also operate an adult education program, adult high school completion program, or general education development testing preparation program.

(c) It is the intent of the general assembly that priority of consideration be given to charter public school applications designed to increase the educational opportunities of educationally disadvantaged and at-risk pupils.

(d) A student who is not under suspension or expulsion for discipline reasons may withdraw from a charter public school at any time and enroll in another public school in the district where the student resides as determined by the school committee of the district. A student may be suspended or expelled from a charter public school in accordance with the board of regents regulations for suspensions and/or expulsions, and other public schools may give full faith and credit to that suspension or expulsion.

(e) The governing body of a charter public school shall be subject to the Open Meetings Law, chapter 46 of title 42.

History of Section.
(P.L. 2010, ch. 84, § 3; P.L. 2010, ch. 107, § 3.)






Chapter 16-77.1 - Funding of Charter Public Schools

Chapter 16-77.1-1 - Statement of purpose.

§ 16-77.1-1 Statement of purpose.  The purpose of this chapter is to provide a funding mechanism through which costs for charter public schools will be shared between the state and the local school districts sending students to a charter public school.

History of Section.
(P.L. 1999, ch. 366, § 2.)



Chapter 16-77.1-2 - Operating costs.

§ 16-77.1-2 Operating costs.  (a) Operating costs of a charter public school shall be the total of the per pupil payments for each student attending the charter public school. The per pupil payment for each student shall be determined based on the per pupil cost for the district of residence of each student. The state's share of the per pupil amount for each student attending the charter public school shall be paid by the state directly to the charter public school and shall be the percent, or share ratio, previously calculated under chapter 7 of this title; provided, that in no case shall the ratio be less than thirty percent (30%), minus the five percent (5%) of per pupil cost designated for indirect cost support to the student's school district as defined in subsection (b). The five percent (5%) indirect cost amount shall be deducted from the district per pupil cost before the state share is derived by applying the share ratio to the district per pupil cost. The local share of the per pupil amount for each student attending the charter public school shall be paid to the charter public school by the district of residence of the student and shall be the per pupil cost for the district of residence of the student minus the state share of that per pupil cost as designated in this section.

(b) In addition to all state aid to education paid to a local district pursuant to chapter 7.1 of this title, the state will pay an additional amount to the district for each student from this district who is attending a charter public school. The additional amount of state aid per pupil shall be five percent (5%) of the districts per pupil cost. The additional state aid shall be for the purpose of assisting local school districts to undertake the indirect costs borne by a district when its student attends a charter public school.

(c) The state department of elementary and secondary education shall annually determine both the state and local share of each charter public school's operating costs by deriving the respective shares associated with each student reported as a member of the charter public school as of June 30 of the reference year as defined in § 16-7-16(11) (or the enrollment as of October 1 of the current school year in the first year of operation of a charter school). All other data used in this determination shall be based upon the reference year as defined in § 16-7-16(11).

(d) The state shall make payments of its share of operating costs to each charter public school on a quarterly basis in July, October, January, and April. The July and October payments will be based upon the reported student membership of the charter public school as of June 30 of the reference year as defined in § 16-7-16(11) (or the enrollment as of October 1 of the current school year in the first year of operation of a charter school). Charter public schools will report current student enrollment, including district of residence for school purposes of each student enrolled, and each district will report current total district operating expenses and total district enrollments (including district students enrolled in charter public schools) annually by October 1. If the October 1 data on a charter public school's student enrollment show a ten percent (10%) or greater increase or decrease in students from the June membership count, the third and fourth quarter payments to the charter public school will be adjusted to reflect actual student enrollment in the charter public school.

(e) Local district payments to charter public schools for each district's students enrolled in the charter public school shall also be made quarterly as designated in subsection (d); the first local district payment shall be made by August 15 instead of July. Any local school district more than thirty (30) days in arrears on a quarterly payment for its student(s) enrolled in a charter public school shall have the amount of the arrearage deducted from state aid to that district and the withheld arrearage shall be paid by the state directly to the charter public school.

(f) Local school districts with student(s) enrolled in a charter public school shall continue to report these students in the total census of district public school students and will receive state aid for all these students pursuant to the provisions of chapter 7.1 of this title.

(g) All entitlements except those provided for in § 16-24-6.2 shall be ratably reduced if less than one hundred percent (100%) of the expenditures is appropriated.

(h) For fiscal year 2007, the indirect aid paid to districts pursuant to this section shall equal the amount received in the fiscal year 2006 enacted budget by the 2005 general assembly.

History of Section.
(P.L. 1999, ch. 366, § 2; P.L. 2005, ch. 117, art. 13, §§ 3, 5; P.L. 2006, ch. 246, art. 19, § 8.)



Chapter 16-77.1-3 - Federal funds for charter public schools start up costs.

§ 16-77.1-3 Federal funds for charter public schools start up costs.  Charter public schools may apply for federal funds to support start up costs. Charter public schools shall become eligible to apply for federal funds upon approval of the charter public school's application by the board of regents for elementary and secondary education. Federal funds shall be distributed to charter public schools by the department of elementary and secondary education through a process which requires each charter public school seeking the funds to submit a grant application to the department of elementary and secondary education. The grant application process shall be established and implemented by the Rhode Island department of elementary and secondary education.

History of Section.
(P.L. 1999, ch. 366, § 2; P.L. 2002, ch. 65, art. 18, § 3.)



Chapter 16-77.1-4 - State funds for charter public schools start up costs.

§ 16-77.1-4 State funds for charter public schools start up costs.  In the event that federal funds are either unavailable or are fully expended, there shall be established a system of interest free loans for start up costs for charter public schools to be provided from an appropriation of state funds designated by the legislature for this purpose. The loans shall not exceed one hundred and fifty thousand dollars ($150,000) for a single charter public school and this loan of state funds shall be repaid in equal monthly installments over no more than five (5) years. The state funds shall be distributed to charter public schools by the department of elementary and secondary education through a process which requires each charter public school seeking the funds to submit a loan application to the department of elementary and secondary education.

History of Section.
(P.L. 1999, ch. 366, § 2.)



Chapter 16-77.1-5 - Facilities support for charter public schools.

§ 16-77.1-5 Facilities support for charter public schools.  A public school district or districts may access state aid for reimbursement of school housing costs for district sponsored charter public schools pursuant to §§ 16-7-35 through 16-7-47. Public charter schools not sponsored by a public school district or districts may apply for thirty percent (30%) reimbursement of school housing cost on the basis of demonstrated need. The Rhode Island department of elementary and secondary education shall promulgate regulations to implement this section consistent with the purposes and procedures of the existing school housing aid program pursuant to §§ 16-7-35 through 16-7-47. For purposes of this section only, "facilities support, the urban collaborative accelerated program" will be defined as a charter school.

History of Section.
(P.L. 1999, ch. 366, § 2.)



Chapter 16-77.1-6 - Charter public schools eligible for funding.

§ 16-77.1-6 Charter public schools eligible for funding.  For purposes of this chapter, a charter public school shall be all schools as defined in chapter 77 of this title and shall also include the Textron Chamber of Commerce Academy and the Times 2 Academy.

History of Section.
(P.L. 1999, ch. 366, § 2.)



Chapter 16-77.1-7 - Regulations.

§ 16-77.1-7 Regulations.  In addition to those regulations specifically required by § 16-77.1-5, the department of elementary and secondary education shall promulgate any additional regulations that are necessary to implement the purposes of this chapter.

History of Section.
(P.L. 1999, ch. 366, § 2.)






Chapter 16-77.2 - District Charter School

Chapter 16-77.2-1 - Entities eligible to apply to become district charter schools.

§ 16-77.2-1 Entities eligible to apply to become district charter schools.  (a) Persons or entities eligible to submit an application to establish a district charter school shall be limited to:

(1) Existing public schools;

(2) Groups of public school personnel;

(3) Public school districts; or

(4) A group of school districts.

(b) No existing public school shall be converted into a district charter school unless a majority of the parents and/or guardians of the students currently assigned to the school and two- thirds (2/3) of the certified teaching personnel currently assigned to the school approve the proposed charter, as provided in § 16-77.2-2.

(c) School professionals employed by a local or regional school committee or the State of Rhode Island shall be entitled to a two (2) year leave of absence, without compensation, in order to be employed in a district charter school, provided this leave shall be extended upon request for an additional two (2) years. At any time during or upon completion of this leave of absence, a school professional may return to work in the school district in the position in which he or she was previously employed or a comparable position. This leave of absence shall not be deemed to be an interruption of service for purposes of seniority and teachers' retirement.

(d) No child shall be required to attend a district charter school nor shall any teacher be required to teach in a district charter school. The school committee shall make accommodations to facilitate the transfer of students who do not wish to participate in the district charter school into other public schools. It shall also make accommodations for those students who wish to participate to transfer into the district charter school as space permits. If the total number of students who are eligible to attend and apply to a district charter school is greater than the number of spaces available, the charter school shall conduct a lottery to determine which students shall be admitted.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-2 - Procedure for creation of district charter schools.

§ 16-77.2-2 Procedure for creation of district charter schools.  (a) Any persons or entities eligible to establish a district charter school may submit a proposed charter to the commissioner and the school committee of the district where the district charter school is to be located. The proposed charter shall:

(1) Be submitted to the commissioner and to the school committee of the district where the district charter school is to be located no later than December 1st of the school year before the school year in which the district charter school is to be established;

(2) Describe a plan for education, including the mission, objective, method of providing a basic education, measurable student academic goals that the district charter school will meet, and process for improving student learning and fulfilling the charter and fulfilling state and national educational goals and standards;

(3) Provide a minimum of one hundred eighty (180) days of instruction to students per year;

(4) Indicate performance criteria that will be used to measure student learning and to comply with the charter, state, and national educational goals and standards;

(5) Include an agreement to provide a yearly report to parents, the community, the school committee of the district where the district charter school is to be located, and the commissioner, which indicates the progress made by the district charter school during the previous year in meeting the charter objectives;

(6) Present a plan for the governance, administration, and operation of the district charter school, including the manner in which the governing board of the school will be chosen, the nature and extent of parental, professional educator, and community involvement in the governance and operation of the district charter school, and the means of ensuring accountability to the commissioner, the school district of the district where the district charter school is to be located, and the board of regents;

(7) Identify the building that will house the district charter school and from whom and under what terms and conditions it is to be provided;

(8) Describe what support services will be provided by the school district and under what terms and conditions those services are to be provided, and describe what support services the district charter school will obtain directly from third-parties and, to the extent known, under what terms and conditions those services are to be provided;

(9) Explain the procedures that will be followed to ensure the health and safety of pupils and staff;

(10) Describe enrollment procedures including the permissible criteria for admission in accordance with applicable state and federal law, along with a policy or policies that outline outreach and recruitment programs to encourage the enrollment of a diverse student population;

(11) Explain the student discipline procedures;

(12) Explain the relationship that will exist between the proposed district charter school and its employees, including the terms and conditions of employment and the qualifications that the employees must meet. Teachers and administrators in district charter schools must be certified pursuant to state law and regulation. Teachers and administrators in district charter schools shall be entitled to prevailing wages and benefits as enjoyed by other public school teachers and administrators within the school district where the district charter school is to be located and to the state teachers' retirement system under chapter 8 of title 36. Employment in a district charter school shall be considered "service" as that term is defined in chapter 16 of this title. All employees and prospective employees of a district charter school shall be deemed to be public school employees, having the same rights, including retirement, under Rhode Island and federal law as employees and prospective employees at a non-chartered public school.

(13) Identify with particularity the state statutes, state regulations, and school district rules from which variances are sought in order to facilitate operation of the district charter school. Explain the reasons for each variance and the alternative method by which the concern that gave rise to the regulation or provision will be addressed;

(14) The proposed charter shall set forth those provisions of the collective bargaining agreement which will not be applicable to that district charter school subject to agreement by the parties to the collectively bargaining agreement;

(15) Provide a financial plan including a proposed budget for the term of the charter, and an annual audit of the financial and administrative operations of the district charter school, and the manner in which the funds allocated to the district charter school will be managed and disbursed;

(16) Provide procedures by which teaching personnel and parents can legally challenge decisions of the governing board of the school which do not conform to the school's charter; and

(17) Provide a copy of the proposed bylaws of the district charter school.

(b) In those instances where a charter is being sought for an existing public school, the proposed charter must receive the affirmative votes of two-thirds (2/3) of the teachers assigned to the school prior to implementation. If approved by the faculty, the proposed charter shall be voted on by the parents or legal guardians of each student assigned to the school, with one vote being cast for each student. To be adopted by the parents, the proposed charter must receive the affirmative votes of parents or legal guardians representing a majority of all the students assigned to the school.

(c) In those instances where a charter is being sought for a newly created district charter school, the proposed charter must receive the affirmative support of a number of certified teachers employed within the school district where the district charter school is to be located at least equal to two-thirds (2/3) of the number of teachers that will be required to staff the proposed district charter school. The teachers who affirmatively support the proposed charter must state their desire to transfer to the district charter school, once established, and to teach under the terms of the charter. To demonstrate parental support within the school district, the charter must receive the affirmative support of parents or legal guardians representing a number of students currently enrolled in the school district equal to at least one-half (1/2) of the number of students who would be needed to attend the proposed district charter school. The parents or guardians must state their desire to have their children transfer to the district charter school, once established, and to be educated under the terms of the charter. The charter may then be presented by the commissioner to the board of regents for its approval. The charter shall set forth those provisions of state statute, regulation, and school district rules which will not be applicable to that district charter school

(d) By approval of the charter upon the recommendation of the commissioner, the board of regents will be deemed to have authorized all necessary variances from law and regulation enumerated in the charter. Should the need for relief from the operation of additional provisions of law and/or contract become apparent subsequent to implementation of the charter, a variance may be obtained by an affirmative vote of two-thirds (2/3) of the teachers then assigned to the school, agreement by all parties to the collective bargaining agreement and by an affirmative vote of the board of regents upon a recommendation of the commissioner.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-3 - Process for consideration of proposed charter.

§ 16-77.2-3 Process for consideration of proposed charter.  (a) If the commissioner or the school committee of the district where the district charter school is to be located finds the proposed charter to be incomplete, further information may be requested and required. The commissioner shall develop regulations for amending an approved charter, consistent with the provisions of this chapter.

(b) After having received a satisfactory proposed charter, the commissioner will provide for a public comment period of not less than sixty (60) days, during which they will hold at least two (2) public hearings on the proposed charter. These hearings will be held in the district where the proposed district charter school is to be located. Any person may file with the committee and/or the commissioner comments, recommendations, and/or objections relevant to the granting of a charter.

(c) A copy of the proposed charter for a district charter school at an existing public school shall be provided to the collective bargaining agent for the teachers in the school district where the district charter school is to be located at the time that it is filed with the school committee of the district where the district charter school is to be located and the commissioner. The teachers through their collective bargaining agent shall be afforded the opportunity to present their analysis of and recommendations regarding the proposed charter to the school committee of the district where the district charter school is to be located and the board of regents prior to any determination by those entities. If the teachers' union objects to the proposed charter or to any provision of it, it shall set forth the reasons for those objections in detail. These objections and recommendations shall be considered and responded to by the school committee of the district where the district charter school is to be located and the commissioner before making any recommendation to the board of regents, and by the board of regents prior to its determination.

(d) The commissioner or the school committee of the district where the district charter school is to be located will each decide on whether or not to recommend the granting of the charter to the board of regents within ninety (90) days after the conclusion of the public comment period.

(e) The commissioner or the school committee of the district where the district charter school is to be located may recommend to the board of regents granting of a revocable charter for a district charter school upon receiving a proposed charter.

(f) If the commissioner or the school committee of the district where the district charter school is to be located recommends the granting of the proposed charter, the matter shall be referred to the board of regents for a decision on whether to grant a charter. The board of regents may grant a charter for a period of up to five (5) years. The decision of the board of regents, complete with reasons and conditions, shall be made available to the public and to the applicant. Charter public school approval for establishment or continuation shall be for up to a five (5) year period. At the conclusion of each five (5) year period, the board of regents may conduct a subsequent review of the district charter school's charter. If the board of regents does not conduct such a review, the charter shall renew for another five (5) year period. The commissioner, with approval of the board of regents, shall promulgate rules and regulations for these five (5) year reviews.

(g) The commissioner, with the approval of the board of regents, may grant a variance to any provision of title 16 other than those enumerated in section 16-77.1, and to any department of education regulation and to any school district regulation which does not affect the health and safety or civil rights of pupils in district charter schools.

(h) All proposed charters shall be matters of public record and will be provided to members of the public upon request.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-4 - Revocation of the charter of a district charter school.

§ 16-77.2-4 Revocation of the charter of a district charter school.  (a) The board of regents may revoke the charter of a district charter school at any time, pursuant to § 16-77-5.1, if the school:

(1) Materially violates any of the provisions contained in the charter;

(2) Fails to meet or pursue the educational objectives contained in the charter;

(3) Fails to comply with fiscal accountability procedures as specified in the charter;

(4) Violates provisions of law that have not been granted variance by the board of regents; or

(5) After three (3) consecutive years of operation, is not a "high-performing charter school," defined as a charter public school that has demonstrated overall success, including: (i) Substantial progress in improving student achievement and (ii) The management and leadership necessary to establish a thriving, financially viable charter public school.

(b) After denying or prior to non-renewing or revoking a charter, the department of elementary and secondary education will hold a hearing on the issues in controversy under § 16-39-1.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-5 - Budgets and funding.

§ 16-77.2-5 Budgets and funding.  (a) It is the intent of the general assembly that funding pursuant to this chapter shall be neither a financial incentive nor a financial disincentive to the establishment of a district charter school. Funding for each district charter school shall consist of state revenue and municipal or district revenue in the same proportions that funding is provided for other schools within the sending school district(s).

(b) The amount of funding which shall be allocated to the district charter school by the sending school district(s) shall be equal to a percentage of the total budgeted expenses of the sending school district(s) which is determined by dividing the number of students enrolled in the district charter school by the total resident average daily number of students in the sending school district(s).

(c) Funding additional to that authorized from the sending school district(s) by subsection (b) may be allocated to the district charter school from the sending school district(s) to the extent that the combined percentage of students eligible for free or reduced cost lunch, students with limited English proficiency, and students requiring special education exceed the combined percentage of those students in the sending school district(s) as a whole. The commissioner shall promulgate rules and regulations consistent with this section regarding the allocation of funds from sending school districts to district charter schools.

(d) All services centrally or otherwise provided by the school district in which the district charter school is located which the district charter school decides to utilize including, but not limited to, transportation, food services, custodial services, maintenance, curriculum, media services, libraries, nursing, and warehousing, shall be subject to negotiation between a district charter school and the school district in which the district charter school is located and paid for out of the revenues of the district charter school. Disputes with regard to cost of services requested from the school district in which the district charter school is located will be adjudicated by the commissioner.

(e) A district charter school shall be eligible to receive other aids, grants, Medicaid revenue, and other revenue according to Rhode Island law, as though it were a school district. Federal aid received by the state shall be used to benefit students in the charter public school, if the school qualifies for the aid, as though it were a school district.

(f) A district charter school may negotiate and contract directly with third parties for the purchase of books, instructional materials, and any other goods and services which are not being provided by the sending school district(s) pursuant to the charter.

(g) Any career echnical charter public school enrolling special education students from outside school districts with verifiable individual education program (IEP) designations shall receive from the sending school district(s) the average per pupil special education cost of the sending district, in accordance with standards established by the Rhode Island department of secondary and elementary education.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-6 - Applicability of other provisions of title 16.

§ 16-77.2-6 Applicability of other provisions of title 16.  The board of regents may grant to district charter schools variances of specific chapters and sections of this title except to the extent that these chapters and sections are enumerated in § 16-77.2-7.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-7 - Portions of title 16 applicable to district charter schools.

§ 16-77.2-7 Portions of title 16 applicable to district charter schools.  The following provisions of this title shall be binding on district charter schools and may not be waived by the commissioner under § 16-77.2-3:

(1) Section 16-2-2 (minimum length of school year);

(2) Section 16-2-17 (right to a safe school);

(3) Section 16-8-10 (federal funds for school lunch);

(4) Section 16-11-1 (certification of public school teachers);

(5) Section 16-12-3 (duty to cultivate principles of morality);

(6) Section 16-12-10 (immunity for report of suspected substance abuse);

(7) Chapter 13 (teachers' tenure);

(8) Chapter 16 (teachers' retirement);

(9) Section 16-19-1 (compulsory attendance);

(10) Section 16-20-1 (school holidays enumerated);

(11) Sections 16-21-3 and 16-21-4 (fire safety);

(12) Sections 16-21-10, 16-21-14, and 16-21-16 (health screenings);

(13) Section 16-22-9 (uniform testing);

(14) Section 16-24-2 (regulations of state board);

(15) Section 16-38-1 (discrimination because of race or age);

(16) Section 16-38-1.1 (discrimination because of sex);

(17) Section 16-38-2 (immunizations);

(18) Section 16-38-4 (exclusive club);

(19) Section 16-38-6 (commercial activities prohibited);

(20) Section 16-38-9 (misconduct of school officers);

(21) Section 16-38-10 (power of officials to visit schools);

(22) Section 16-39-1 (appeal of matters of dispute to commissioner);

(23) Section 16-39-2 (appeal of school committee actions to commissioner);

(24) Section 16-39-3 (appeal to state board);

(25) Section 16-39-3.1 (enforcement of final decision);

(26) Section 16-39-3.2 (interim protective orders);

(27) Section 16-39-8 (subpoena power of commissioner);

(28) Section 16-40-16 (student records);

(29) Section 16-71-1 (Educational Record Bill of Rights Act).

(30) Chapter 16-21-21.1 (Penalties for drug, alcohol or weapons offenses);

(31) Chapter 16-21.5 (Student interrogations).

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)



Chapter 16-77.2-8 - Charter school reporting.

§ 16-77.2-8 Charter school reporting.  (a) All district charter schools shall continuously monitor their financial operations by tracking actual versus budgeted revenue and expense. The chief financial officer of the district charter school shall submit a report on a quarterly basis to the state office of municipal affairs certifying the status of the district charter school budget.

(b) The quarterly reports shall be in a format prescribed by the state office of municipal affairs and the state auditor general. The reports shall contain a statement as to whether any actual or projected shortfalls in budget line items are expected to result in a year-end deficit, the projected impact on year-end financial results including all accruals and encumbrances, and how the district charter school plans to address any such shortfalls. The auditor general or the state director of administration may petition the superior court to order the district charter school to file said reports. The director of administration may also direct the state controller and general treasurer to withhold any funding to the district charter school until the school complies with the reporting requirements hereunder. Failure to comply with this section shall be cause for the revocation of the school charter.

History of Section.
(P.L. 2010, ch. 84, § 4; P.L. 2010, ch. 107, § 4.)






Chapter 16-77.3 - Independent Charter Schools

Chapter 16-77.3-1 - Entities eligible to apply to become independent charter schools.

§ 16-77.3-1 Entities eligible to apply to become independent charter schools.  (a) Persons or entities eligible to submit an application to establish an independent charter school shall be limited to:

(1) Rhode Island nonprofit organizations provided that these nonprofit organizations shall have existed for at least two (2) years and must exist for a substantial reason other than to operate a school; or

(2) Colleges or universities within the State of Rhode Island.

(b) No child shall be required to attend an independent charter school nor shall any teacher be required to teach in an independent charter school. The sending school district shall make accommodations for those students who wish to participate to transfer into an independent charter school as space permits. If the total number of students who are eligible to attend and apply to an independent charter school is greater than the number of spaces available, the independent charter school shall conduct a lottery to determine which students shall be admitted.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-2 - Procedure for creation of independent charter schools.

§ 16-77.3-2 Procedure for creation of independent charter schools.  (a) Any persons or entities eligible to establish an independent charter public school may submit a proposed charter to the commissioner. The proposed charter shall:

(1) Be submitted to the commissioner no later than December 1st of the school year before the school year in which the independent charter school is to be established;

(2) Describe a plan for education, including the mission, objective, method of providing a basic education, measurable student academic goals that the independent charter school will meet, and process for improving student learning and fulfilling the charter and fulfilling state and national educational goals and standards;

(3) Provide a minimum of one hundred eighty (180) days of instruction to students per year;

(4) Indicate performance criteria that will be used to measure student learning and to comply with the charter, state, and national educational goals and standards;

(5) Include an agreement to provide a yearly report to parents, the community, the sending school districts, and the commissioner, which indicates the progress made by the independent charter school during the previous year in meeting the charter objectives;

(6) Present a plan for the governance, administration, and operation of the independent charter school, including the manner in which the governing board of the school will be chosen, the nature and extent of parental, professional educator, and community involvement in the governance and operation of the independent charter school, and the means of ensuring accountability to the commissioner, the sending school districts, and the board of regents;

(7) Identify the building that will house the independent charter school and from whom and under what terms and conditions it is to be provided;

(8) Describe what support services will be provided by the sending school district(s) and under what terms and conditions those services are to be provided, and describe what support services the independent charter school will obtain directly from third parties and, to the extent known, under what terms and conditions those services are to be provided;

(9) Explain the procedures that will be followed to ensure the health and safety of pupils and staff;

(10) Describe enrollment procedures including the permissible criteria for admission in accordance with applicable state and federal law, along with a policy or policies that outline outreach and recruitment programs to encourage the enrollment of a diverse student population;

(11) Explain the student discipline procedures;

(12) Explain the relationship that will exist between the proposed independent charter school and its employees, including the terms and conditions of employment and the qualifications that the employees must meet. Teachers and administrators in independent charter schools must be certified pursuant to state law and regulation. Teachers and administrators in independent charter schools shall be entitled to prevailing wages and benefits as enjoyed by other Rhode Island public school teachers and administrators. Employment in an independent charter school shall be considered "service" as that term is defined in chapter 16 of this title for purposes of determining the appropriate step on a salary schedule for certified personnel. Employment in an independent charter school can be considered "service" as that term is defined in chapter 16 of this title for determining status in the teachers' retirement system. All employees and prospective employees of an independent charter school shall be deemed to be public school employees, having the same rights under Rhode Island and federal law as employees and prospective employees at a non-chartered public school;

(13) Identify with particularity the state statutes, state regulations, and sending school district(s) rules from which variances are sought in order to facilitate operation of the independent charter school. Explain the reasons for each variance and the alternative method by which the concern that gave rise to the regulation or provision will be addressed;

(14) Provide a financial plan including a proposed budget for the term of the charter, and an annual audit of the financial and administrative operations of the independent charter school, and the manner in which the funds allocated to the independent charter school will be managed and disbursed;

(15) Provide procedures by which teaching personnel and parents can legally challenge decisions of the governing board of the school which do not conform to the school's charter; and

(16) Provide a copy of the proposed bylaws of the independent charter school.

(c) Any nonprofit organization which seeks to establish an independent charter school must submit its financial records and financial plan for operating the school to the auditor general, who shall review the records, the financial plan, and the financial integrity of the organization. At the time of submission of a proposed charter the financial records and financial recordkeeping system of the nonprofit organization and the proposed financial plan for the independent charter school shall be reviewed by the auditor general and the auditor general shall, while the proposed charter is being considered for preliminary approval by the board of regents, provide an initial determination to the board of regents, the commissioner, and the speaker of the house of representatives indicating that the auditor general is satisfied that the nonprofit organization is financially responsible. Final approval for operation of the independent charter school shall not be granted by the board of regents until the auditor general has approved the financial plan and financial record keeping system and is satisfied that the nonprofit organization is financially responsible. The auditor general shall notify the board of regents, the commissioner, and the speaker of the house of representatives of the findings. During the year immediately preceding the September in which the independent charter school is to begin operation, the charter applicant shall make any additional submissions to the auditor general prescribed by the auditor general in the initial determination. Additional submissions during the year prior to the September in which the independent charter school is to begin operation shall include, but not be limited to, evidence submitted to the auditor general not later than June 1st prior to the opening of the independent charter school of the existence of an agreement, option for lease or purchase, lease agreement or purchase agreement, contingent upon general assembly funding, for a facility in which the independent charter school will operate in its first year of operation. The auditor general shall have the authority to review independent charter schools affiliated with nonprofit organizations on an annual basis or require the school to have an annual certified audit in accordance with the same federal and state standards that are applicable to local public school districts. If as a result of any annual audit the auditor general believes there are financial irregularities, the auditor general shall withdraw the original approval and the board of regents shall withdraw its approval for the independent charter school to continue operation.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-3 - Process for consideration of proposed charter.

§ 16-77.3-3 Process for consideration of proposed charter.  (a) If the commissioner finds the proposed charter to be incomplete, further information may be requested and required. The commissioner shall develop regulations for amending an approved charter, consistent with the provisions of this chapter.

(b) After having received a satisfactory proposed charter, the commissioner will provide for a public comment period of not less than sixty (60) days, during which they will hold at least two (2) public hearings on the proposed charter. These hearings will be held in the district where the proposed independent charter school is to be located. Any person may file with the commissioner comments, recommendations, and/or objections relevant to the granting of a charter.

(c) The commissioner will decide on whether or not to recommend the granting of the charter to the board of regents within ninety (90) days after the conclusion of the public comment period.

(d) If the commissioner recommends the granting of the proposed charter, the matter shall be referred to the board of regents for a decision on whether to grant a revocable charter. The board of regents may grant a charter for a period of up to five (5) years. The decision of the board of regents, complete with reasons and conditions, shall be made available to the public and to the applicant. Charter public school approval for establishment or continuation shall be for up to a five (5) year period. At the conclusion of each five (5) year period, the board of regents may conduct a subsequent review of the independent charter school's charter. If the board of regents does not conduct such a review, the charter shall renew for another five (5) year period. The commissioner, with approval of the board of regents, shall promulgate rules and regulations for these five (5) year reviews.

(e) The commissioner, with the approval of the board of regents, may grant a variance to any provision of title 16 other than those enumerated in § 16-77.3-7 and to any department of education regulation and to any school district regulation which does not affect the health and safety or civil rights of pupils in independent charter schools.

(f) All proposed charters shall be matters of public record and will be provided to members of the public upon request.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-4 - Revocation of the charter of an independent charter school.

§ 16-77.3-4 Revocation of the charter of an independent charter school.  (a) The board of regents may revoke the charter of an independent charter school at any time, pursuant to § 16-77-5.1, if the school:

(1) Materially violates any provision contained in the charter;

(2) Fails to meet or pursue the educational objectives contained in the charter;

(3) Fails to comply with fiscal accountability procedures as specified in the charter;

(4) Violates provisions of law that have not been granted variance by the board of regents; or

(5) After three (3) consecutive years of operation, is not a "high-performing charter school," defined as a charter public school that has demonstrated overall success, including: (i) Substantial progress in improving student achievement and (ii) The management and leadership necessary to establish a thriving, financially viable charter public school.

(b) After denying or prior to non-renewing or revoking a charter, the department of elementary and secondary education will hold a hearing on the issues in controversy under § 16-39-1.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-5 - Budgets and funding.

§ 16-77.3-5 Budgets and funding.  (a) It is the intent of the general assembly that funding pursuant to this chapter shall be neither a financial incentive nor a financial disincentive to the establishment of an independent charter school. Funding for each independent charter school shall consist of state revenue and municipal or district revenue in the same proportions that funding is provided for other schools within the sending school district(s).

(b) The amount of funding which shall be allocated to the independent charter school by the sending school district(s) shall be equal to a percentage of the total budgeted expenses of the sending school district(s) which is determined by dividing the number of students enrolled in the district charter school by the total resident average daily number of students in the sending school district(s).

(c) Funding additional to that authorized from the sending school district(s) by subsection (b) may be allocated to the independent charter school from the sending school district(s) to the extent that the combined percentage of students eligible for free or reduced cost lunch, students with limited English proficiency, and students requiring special education exceed the combined percentage of those students in the sending school district(s) as a whole. The commissioner shall promulgate rules and regulations consistent with this section regarding the allocation of funds from sending school districts to independent charter schools.

(d) An independent charter school shall be eligible to receive other aids, grants, Medicaid revenue, and other revenue according to Rhode Island law, as though it were a school district. Federal aid received by the state shall be used to benefit students in the independent charter school, if the school qualifies for the aid, as though it were a school district.

(e) An independent charter school may negotiate and contract directly with third parties for the purchase of books, instructional materials, and any other goods and services which are not being provided by the sending school district(s) pursuant to the charter.

(f) Any career/technical charter public school enrolling special education students from outside school districts with verifiable individual education program (IEP) designations shall receive from the sending school district(s) the average per pupil special education cost of the sending district, in accordance with standards established by the Rhode Island department of elementary and secondary education.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-6 - Applicability of other provisions of title 16.

§ 16-77.3-6 Applicability of other provisions of title 16.  The board of regents may grant to independent charter schools variances of specific chapters and sections of this title except to the extent that these chapters and sections are enumerated in § 16-77.3-7.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-7 - Portions of title 16 applicability to independent charter schools.

§ 16-77.3-7 Portions of title 16 applicability to independent charter schools.  The following provisions of this title shall be binding on independent charter schools and may not be waived by the commissioner under § 16-77.3-3:

(1) Section 16-2-2 (minimum length of school year);

(2) Section 16-2-17 (right to a safe school);

(3) Section 16-8-10 (federal funds for school lunch);

(4) Section 16-11-1 (certification of public school teachers);

(5) Section 16-12-3 (duty to cultivate principles of morality);

(6) Section 16-12-10 (immunity for report of suspected substance abuse);

(7) Chapter 13 (teachers' tenure);

(8) Chapter 16 (teachers' retirement);

(9) Section 16-19-1 (compulsory attendance);

(10) Section 16-20-1 (school holidays enumerated);

(11) Sections 16-21-3 and 16-21-4 (fire safety);

(12) Sections 16-21-10, 16-21-14, and 16-21-16 (health screenings);

(13) Section 16-22-9 (uniform testing);

(14) Section 16-24-2 (regulations of state board);

(15) Section 16-38-1 (discrimination because of race or age);

(16) Section 16-38-1.1 (discrimination because of sex);

(17) Section 16-38-2 (immunizations);

(18) Section 16-38-4 (exclusive club);

(19) Section 16-38-6 (commercial activities prohibited);

(20) Section 16-38-9 (misconduct of school officers);

(21) Section 16-38-10 (power of officials to visit schools);

(22) Section 16-39-1 (appeal of matters of dispute to commissioner);

(23) Section 16-39-2 (appeal of school committee actions to commissioner);

(24) Section 16-39-3 (appeal to state board);

(25) Section 16-39-3.1 (enforcement of final decision);

(26) Section 16-39-3.2 (interim protective orders);

(27) Section 16-39-8 (subpoena power of commissioner);

(28) Section 16-40-16 (student records);

(29) Section 16-71-1 (Educational Record Bill of Rights Act);

(30) Section 16-21-21.1 (penalties for drug, alcohol or weapons offense); and

(31) Chapter 16-21.5 (student interrogations).

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)



Chapter 16-77.3-8 - Charter school reporting.

§ 16-77.3-8 Charter school reporting.  (a) All independent charter schools shall continuously monitor their financial operations by tracking actual versus budgeted revenue and expense. The chief financial officer of the independent charter school shall submit a report on a quarterly basis to the state office of municipal affairs certifying the status of the independent charter school budget. The quarterly reports shall be in a format prescribed by the state office of municipal affairs and the state auditor general. The reports shall contain a statement as to whether any actual or projected shortfalls in budget line items are expected to result in a year-end deficit, the projected impact on year-end financial results including all accruals and encumbrances, and how the independent charter school plans to address any such shortfalls.

(b) The auditor general or the state director of administration may petition the superior court to order the independent charter school to file said reports. The director of administration may also direct the state controller and general treasurer to withhold any funding to the independent charter school until the school complies with the reporting requirements hereunder. Failure to comply with this section shall be cause for the revocation of the school charter.

History of Section.
(P.L. 2010, ch. 84, § 5; P.L. 2010, ch. 107, § 5.)






Chapter 16-77.4 - Mayoral Academies

Chapter 16-77.4-1 - Entities eligible to apply to become a mayoral academy.

§ 16-77.4-1 Entities eligible to apply to become a mayoral academy.  (a) A "mayoral academy" means a charter school created by a mayor of any city or town within the State of Rhode Island, acting by or through a nonprofit organization established for said purpose (regardless of the time said nonprofit organization is in existence), which enrolls students from more than one city or town including both urban and non-urban communities and which offers an equal number of enrollments to students on a lottery basis; provided, further, that such mayoral academies shall have a board of trustees or directors which is comprised of representatives from each included city or town and is chaired by a mayor of an included city or town. For purposes of this chapter the term "mayor" shall include any elected town administrator.

(b) No child shall be required to attend a mayoral academy nor shall any teacher be required to teach in a mayoral academy. The school committee of the district in which a mayoral academy is located shall make accommodations to facilitate the transfer of students who do not wish to participate in a mayoral academy into other public schools. It shall also make accommodations for those students who wish to transfer into the mayoral academy as space permits. If the total number of students who are eligible to attend and apply to a mayoral academy is greater than the number of spaces available, the mayoral academy shall conduct a lottery to determine which students shall be admitted.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-2 - Procedure for creation of a mayoral academy.

§ 16-77.4-2 Procedure for creation of a mayoral academy.  (a) Any persons or entities eligible to establish a mayoral academy may submit a proposed charter to the commissioner. The proposed charter shall:

(1) Be submitted to the commissioner no later than December 1st of the school year before the school year in which the mayoral academy is to be established;

(2) Describe a plan for education, including the mission, objective, method of providing a basic education, measurable student academic goals that the mayoral academy will meet, and process for improving student learning and fulfilling the charter and fulfilling state and national educational goals and standards;

(3) Provide a minimum of one hundred eighty (180) days of instruction to students per year;

(4) Indicate performance criteria that will be used to measure student learning and to comply with the charter, state, and national educational goals and standards;

(5) Include an agreement to provide a yearly report to parents, the community, the school committee of the sending districts, and the commissioner, which indicates the progress made by the mayoral academy during the previous year in meeting the charter objectives;

(6) Present a plan for the governance, administration, and operation of the mayoral academy, including the manner in which the governing board of the school will be chosen, the nature and extent of parental, professional educator, and community involvement in the governance and operation of the mayoral academy, and the means of ensuring accountability to the commissioner, the sending school district(s), and the board of regents;

(7) Identify the building that will house the mayoral academy and from whom and under what terms and conditions it is to be provided;

(8) Describe what support services will be provided by the sending school district(s) and under what terms and conditions those services are to be provided, and describe what support services the mayoral academy will obtain directly from third parties and, to the extent known, under what terms and conditions those services are to be provided;

(9) Explain the procedures that will be followed to ensure the health and safety of pupils and staff;

(10) Describe enrollment procedures including the permissible criteria for admission in accordance with applicable state and federal law, along with a policy or policies that outline outreach and recruitment programs to encourage the enrollment of a diverse student population;

(11) Explain the student discipline procedures;

(12) Explain the relationship that will exist between the proposed mayoral academy and its employees, including the terms and conditions of employment and the qualifications that the employees must meet. Teachers and administrators in mayoral academies must be certified pursuant to state law and regulation.

(13) Each mayoral academy established pursuant to this chapter may, by written notice to the commissioner of elementary and secondary education, elect to have this subsection apply (or not apply) to its teachers, administrators, and employees:

(i) Teachers and administrators in a mayoral academy shall be entitled to prevailing wages and benefits as enjoyed by other public school teachers and administrators;

(ii) Teachers and administrators in a mayoral academy shall be entitled to participate in the state teachers' retirement system under chapter 8 of title 36;

(iii) Employment in a mayoral academy shall be considered "service" as that term is defined in chapter 16 of this title.

(14) Identify with particularity the state laws, state regulations, and school district rules from which variances are sought in order to facilitate operation of the mayoral academy. Explain the reasons for each variance and the alternative method by which the concern that gave rise to the regulation or provision will be addressed;

(15) Provide a financial plan including a proposed budget for the term of the charter, and an annual audit of the financial and administrative operations of the mayoral academy, and the manner in which the funds allocated to the mayoral academy will be managed and disbursed;

(16) Provide procedures by which teaching personnel and parents can legally challenge decisions of the governing board of the mayoral academy which do not conform to the mayoral academy's charter; and

(17) Provide a copy of the proposed bylaws of the mayoral academy.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-3 - Process for consideration of proposed charter.

§ 16-77.4-3 Process for consideration of proposed charter.  (a) If the commissioner finds the proposed charter to be incomplete, further information may be requested and required. The commissioner shall develop regulations for amending an approved charter, consistent with the provisions of this chapter.

(b) After having received a satisfactory proposed charter, the commissioner will provide for a public comment period of not less than sixty (60) days, during which they will hold at least two (2) public hearings on the proposed charter. These hearings will be held in the district where the proposed mayoral academy is to be located. Any person may file with the committee and/or the commissioner comments, recommendations, and/or objections relevant to the granting of a charter.

(c) The commissioner will decide whether to recommend the granting of the charter to the board of regents within ninety (90) days after the conclusion of the public comment period.

(d) If the commissioner recommends the granting of the proposed charter, the matter shall be referred to the board of regents for a decision on whether to grant a charter. The board of regents may grant a charter for a period of up to five (5) years. The decision of the board of regents, complete with reasons and conditions, shall be made available to the public and to the applicant. Charter public school approval for establishment or continuation shall be for up to a five (5) year period. At the conclusion of each five (5) year period, the board of regents may conduct a subsequent review of the mayoral academy's charter. If the board of regents does not conduct such a review, the charter shall renew for another five (5) year period. The commissioner, with approval of the board of regents, shall promulgate rules and regulations for these five (5) year reviews.

(e) The commissioner, with the approval of the board of regents, may grant a variance to any provision of title 16 other than those enumerated in § 16-77.4-7 and to any department of education regulation and to any school district regulation which does not affect the health and safety or civil rights of pupils in a mayoral academy.

(f) All proposed charters shall be matters of public record and will be provided to members of the public upon request.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-4 - Revocation of the charter of a mayoral academy.

§ 16-77.4-4 Revocation of the charter of a mayoral academy.  (a) The board of regents may revoke the charter of a mayoral academy at any time, pursuant to § 16-77-5.1, if the school:

(1) Materially violates provisions contained in the charter;

(2) Fails to meet or pursue the educational objectives contained in the charter;

(3) Fails to comply with fiscal accountability procedures as specified in the charter;

(4) Violates provisions of law that have not been granted variance by the board of regents; or

(5) After three (3) consecutive years of operation, is not a "high-performing charter school," defined as a charter public school that has demonstrated overall success, including: (i) Substantial progress in improving student achievement and (ii) The management and leadership necessary to establish a thriving, financially viable charter public school.

(b) After denying or prior to non-renewing or revoking a charter, the department of elementary and secondary education will hold a hearing on the issues in controversy under § 16-39-1.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-5 - Budgets and funding.

§ 16-77.4-5 Budgets and funding.  (a) It is the intent of the general assembly that funding pursuant to this chapter shall be neither a financial incentive nor a financial disincentive to the establishment of a mayoral academy. Funding for each mayoral academy shall consist of state revenue and municipal or district revenue in the same proportions that funding is provided for other schools within the sending school district(s).

(b) The amount of funding which shall be allocated to the mayoral academy by the sending school district(s) shall be equal to a percentage of the total budgeted expenses of the sending school district(s) which is determined by dividing the number of students enrolled in the mayoral academy by the total resident average daily number of students in the sending school district(s).

(c) Funding additional to that authorized from the sending school district(s) by subsection (b) may be allocated to the mayoral academy from the sending school district(s) to the extent that the combined percentage of students eligible for free or reduced cost lunch, students with limited English proficiency, and students requiring special education exceed the combined percentage of those students in the sending school district(s) as a whole. The commissioner shall promulgate rules and regulations consistent with this section regarding the allocation of funds from sending school districts to mayoral academies.

(d) A mayoral academy shall be eligible to receive other aids, grants, Medicaid revenue, and other revenue according to Rhode Island law, as though it were a school district. Federal aid received by the state shall be used to benefit students in a mayoral academy, if the school qualifies for the aid, as though it were a school district.

(e) A mayoral academy may negotiate and contract directly with third parties for the purchase of books, instructional materials, and any other goods and services which are not being provided by the sending school district(s) pursuant to the charter.

(f) Any career/technical charter public school enrolling special education students from outside school districts with verifiable individual education program (IEP) designations shall receive from the sending school district(s) the average per pupil special education cost of the sending district(s), in accordance with standards established by the Rhode Island department of elementary and secondary education.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-6 - Applicability of other provisions of title 16.

§ 16-77.4-6 Applicability of other provisions of title 16.  The board of regents may grant to mayoral academies variances of specific chapters and sections of this title except to the extent that these chapters and sections are enumerated in § 16-77.4-7.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-7 - Portions of title 16 applicable to mayoral academies.

§ 16-77.4-7 Portions of title 16 applicable to mayoral academies.  The following provisions of this title shall be binding on mayoral academies and may not be waived by the commissioner under § 16-77.4-3:

(1) Section 16-2-2 (minimum length of school year);

(2) Section 16-2-17 (right to a safe school);

(3) Section 16-8-10 (federal funds for school lunch);

(4) Section 16-11-1 (certification of public school teachers);

(5) Section 16-12-3 (duty to cultivate principles of morality);

(6) Section 16-12-10 (immunity for report of suspected substance abuse);

(7) Section 16-19-1 (compulsory attendance);

(8) Section 16-20-1 (school holidays enumerated);

(9) Sections 16-21-3 and 16-21-4 (fire safety);

(10) Sections 16-21-10, 16-21-14, and 16-21-16 (health screenings);

(11) Section 16-22-9 (uniform testing);

(12) Section 16-24-2 (regulations of state board);

(13) Section 16-38-1 (discrimination because of race or age);

(14) Section 16-38-1.1 (discrimination because of sex);

(15) Section 16-38-2 (immunizations);

(16) Section 16-38-4 (exclusive club);

(17) Section 16-38-6 (commercial activities prohibited);

(18) Section 16-38-9 (misconduct of school officers);

(19) Section 16-38-10 (power of officials to visit schools);

(20) Section 16-39-1 (appeal of matters of dispute to commissioner);

(21) Section 16-39-2 (appeal of school committee actions to commissioner);

(22) Section 16-39-3 (appeal to state board);

(23) Section 16-39-3.1 (enforcement of final decision);

(24) Section 16-39-3.2 (interim protective orders);

(25) Section 16-39-8 (subpoena power of commissioner);

(26) Section 16-40-16 (student records);

(27) Section 16-71-1 (Educational Record Bill of Rights Act);

(28) Section 16-21-21.1 (Penalties for drug, alcohol or weapons offenses);

(29) Chapter 16-21.5 (Student interrogations).

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)



Chapter 16-77.4-8 - Mayoral academy reporting.

§ 16-77.4-8 Mayoral academy reporting.  (a) All mayoral academies shall continuously monitor their financial operations by tracking actual versus budgeted revenue and expense. The chief financial officer of a mayoral academy shall submit a report on a quarterly basis to the state office of municipal affairs certifying the status of that mayoral academy's budget. The quarterly reports shall be in a format prescribed by the state office of municipal affairs and the state auditor general. The reports shall contain a statement as to whether any actual or projected shortfalls in budget line items are expected to result in a year-end deficit, the projected impact on year-end financial results including all accruals and encumbrances, and how the mayoral academy plans to address any such shortfalls.

(b) The auditor general or the state director of administration may petition the superior court to order a mayoral academy to file said reports. The director of administration may also direct the state controller and general treasurer to withhold any funding to a mayoral academy until the school complies with the reporting requirements hereunder. Failure to comply with this section shall be cause for the revocation of the school charter.

History of Section.
(P.L. 2010, ch. 84, § 6; P.L. 2010, ch. 107, § 6.)






Chapter 16-78 - Allergic Emergencies in Institutions of Higher Education

Chapter 16-78-1 - Allergic emergencies  Anaphylaxis  Use of epinephrine  Immunity for those administering.

§ 16-78-1 Allergic emergencies  Anaphylaxis  Use of epinephrine  Immunity for those administering.  (a) Every institution of higher learning in the state and the department of health shall incorporate into their policies, rules, and regulations pertaining to school health programs a procedure for addressing incidents of anaphylaxis (exaggerated allergic reaction) in order to provide for the health and safety of students who have been medically identified as being prone to anaphylaxis. These policies, rules, and regulations shall include a procedure where a student may expressly authorize the school to administer epinephrine on the student in case of an emergency.

(b) Students shall provide a doctor's letter or prescription notifying the school of their allergy and the need to administer epinephrine in an allergic emergency.

(c) No school teacher, school administrator, or school health care personnel shall be liable for civil damages which may result from acts or omissions in use of epinephrine which may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross negligence or willful or wanton conduct.

History of Section.
(P.L. 1996, ch. 43, § 2; P.L. 1996, ch. 324, § 2.)






Chapter 16-79 - Education Funding Plan



Chapter 16-80 - Rhode Island School-to-Career Transition Act of 1996

Chapter 16-80-1 - Short title.

§ 16-80-1 Short title.  This chapter shall be known as the "Rhode Island School-to-Career Transition Act of 1996." When in the general or public laws there appear the words, "The Rhode Island School-to-Work Transition Act of 1996," it shall now read, "The Rhode Island School-to-Career Transition Act of 1996." When in the general or public laws there appear the words, "School-to-Work," it shall now read, "School-to-Career."

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1; P.L. 1998, ch. 319, § 1.)



Chapter 16-80-2 - Findings.

§ 16-80-2 Findings.  The general assembly has found and declares that:

(1) Three-fourths (3/4) of adults in the Rhode Island workforce lack a baccalaureate degree, and many do not possess the academic and entry-level occupational skills necessary to succeed in the changing workplace;

(2) Twenty-eight percent (28%) of youths, ages sixteen (16) to twenty-four (24) in Rhode Island, especially disadvantaged students, students of diverse racial, ethnic and cultural backgrounds, and students with disabilities, do not complete high school;

(3) Unemployment among youths, ages sixteen (16) to nineteen (19) in Rhode Island averaged eighteen and six-tenths percent (18.6%) in 1994, an intolerably high percentage, and earnings of high school graduates have been declining in relationship to earnings of individuals with post-secondary degrees;

(4) The workplace in the United States and especially in Rhode Island is changing in response to heightened international competition and new technologies, and these forces, which are ultimately beneficial to the nation, are shrinking the demand for and undermining the earning power of unskilled labor;

(5) Rhode Island lacks a comprehensive and coherent system to help its youth acquire the knowledge, skills, abilities, and information about and access to the labor market necessary to make an effective transition from school to career-oriented work or to further education and training;

(6) Students in Rhode Island can achieve higher academic and occupational standards, and many learn better and retain more when the students learn in context rather than in the abstract;

(7) While many students in Rhode Island have part-time jobs, there is infrequent linkage between:

(i) These jobs, and

(ii) The career planning or exploration or the school-based learning of students;

(8) The work-based learning approach, which is modeled after the time-honored apprenticeship concept, integrates theoretical instruction with structured on-the-job training, and this approach, combined with school-based learning, can be very effective in engaging student interest, enhancing skill acquisition, developing positive work attitudes, and preparing youths for high skill, high wage careers;

(9) Federal resources currently fund a series of categorical, work-related education and training programs, many of which serve disadvantaged youths, that are not administered as a coherent whole; and

(10) In 1990, approximately sixteen thousand seven hundred forty-one (16,741) individuals in Rhode Island, ages sixteen (16) through twenty-four (24), had not completed high school and were not currently enrolled in school, a population representing approximately twenty-eight percent (28%) of all individuals in this age group which indicates that these young persons are particularly unprepared for the demands of the twenty-first century.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)



Chapter 16-80-3 - Purpose and intent.

§ 16-80-3 Purpose and intent.  The purpose and legislative intent of this chapter is:

(1) To establish a state framework within which state departments can create an interagency mechanism to develop, implement and maintain a statewide system of school-to work transition;

(2) To establish a state framework to promote the formation of local partnerships that link the worlds of school and work among schools and post-secondary educational institutions, private and public employers, labor organizations, government, community based organizations, parents, students, state educational, training, human service and economic development agencies and that will provide all students with opportunities to participate in education and training programs that will prepare them for high skill, high wage careers, further education and training and lifelong learning.

(3) To establish a system that ensures that females, minority students, limited-English proficient students and students with disabilities are provided with equitable opportunities to both participate in and benefit from apprenticeships and careers in skilled trades and advanced technology by providing them with necessary modifications and support to succeed;

(4) To utilize federal funds to develop, implement, and maintain a statewide school-to-work system.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)



Chapter 16-80-4 - Interagency partnerships.

§ 16-80-4 Interagency partnerships.  A mechanism will be developed as part of the statewide school-to-career system that brings the departments of elementary and secondary education, labor and training, human services and the Rhode Island economic development corporation together to collaboratively support, implement, and maintain the statewide school-to-career system and to provide resources, technical assistance and support to regional and local partnerships. Regional and local partnerships must include employers, local school district representatives, teachers and their unions, post-secondary institutions, labor unions, and students. The roles and responsibilities of the partners will include the following:

(1) The economic development corporation and the department of labor and training will:

(i) Work in collaboration to define regions and major industry clusters in each region; and

(ii) Identify skills needed for growing and emerging businesses and industries.

(2) The department of labor and training, the human resource investment council, and department of elementary and secondary education will:

(i) Work in collaboration to develop employer incentives and guidelines for school-to-career local partnerships;

(ii) Develop a statewide information and delivery system to encourage and facilitate business, labor and education partnerships;

(iii) Develop testing and assessments to measure student knowledge and skills; and

(iv) Provide a state plan for professional development for various constituencies in the regional and local partnerships, and conduct an aggressive and ongoing outreach and marketing campaign.

(3) The human resource investment council's school-to-career subcommittee shall serve as the governing board for the school-to-career system and management team. This subcommittee shall consist of twenty (20) members comprised of: a chairperson who shall be appointed by the governor and be a member of the human resource investment council; the commissioner of elementary and secondary education or his or her designee; the director of the department of labor and training or his or her designee; the chairperson of the human resource investment council or his or her designee; the president of the Community College of Rhode Island or his or her designee; one superintendent of schools and one school principal to be appointed by the governor; two (2) representatives of labor unions appointed by the president of the Rhode Island AFL-CIO; four (4) members representing Rhode Island employers to be appointed by the governor; the president of the Rhode Island Federation of Teachers or his or her designee; and the president of the National Education Association of Rhode Island or his or her designee and five (5) additional members appointed by the governor based on recommendations from the school-to-career subcommittee to afford the subcommittee the opportunity to recommend potential members from stakeholder groups that are underrepresented on that subcommittee.

(4) The private industry councils, regional employment and training boards, and collaboratives will:

(i) Serve as the connectors between schools and the business community;

(ii) Provide technical assistance to employers and educators;

(iii) Provide training for workplace and school-site mentors; and

(iv) Collect data on post-program outcomes.

(5) The interagency transition council, created by § 16-24-18, will serve as the liaison on behalf of individuals with disabilities consistent with the mandate of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1; P.L. 1998, ch. 319, § 1.)



Chapter 16-80-5 - Local partnerships.

§ 16-80-5 Local partnerships.  (a) Local partnerships will be developed to provide a framework within which local districts or consortia can develop school-to-work strategies which will:

(1) Be integrated with education reform and school improvement efforts;

(2) Offer opportunities for all students to participate in education and training programs that will prepare students for high skill, high wage careers and result in certification of knowledge and skills through a process such as a certificate of initial mastery and a certificate of advanced mastery recognized by both the education and business communities;

(3) Increase opportunities for continuing education, two (2) year or four (4) year colleges and other technical education experiences;

(4) Engage families in multiple roles to support and enhance opportunities for children to transition from school to work and to develop in-depth partnerships with businesses, colleges, families and community organizations to offer technical and substantive student workplace experiences for schools;

(5) Be part of the state's comprehensive education reform;

(6) Be integrated with the state's school-to-work plan;

(7) Be integrated with the state's workforce development plan and economic reform initiative;

(8) Offer opportunities for all students to participate in performance-based education and training programs that will:

(i) Enable students to earn portable credentials;

(ii) Prepare the students for first jobs in high skill, high wage careers; and

(iii) Increase their opportunities for further education, including education in a four (4) year college or university.

(9) Utilize workplace as active learning environments in the educational process by making employers and labor organizations joint partners with educators in providing opportunities for all students to participate in high quality, work-based learning experiences;

(10) Build on and advance existing promising practices;

(11) Be integrated with the local partnerships established through the local educational collaboratives and their transition centers.

(b) In developing the school-to-work system, the emphasis shall be on a structure that is flexible to meet local school needs and is available to students as needed and appropriate. Students and parents shall be involved in the students' choices of career paths. The human resource investment council's school-to-work subcommittee, for the purpose of successfully establishing and implementing the school-to-work system, shall endeavor to obtain the cooperation of employers, employees, unions, the commission on higher education, post-secondary institutions and school districts.

(c) Programs and opportunities developed under this chapter shall not impair existing collective bargaining relationships, displace current employees, prevent rehiring laid-off employees, or impair promotion or job training opportunities for current employees.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)



Chapter 16-80-6 - Outreach and professional development.

§ 16-80-6 Outreach and professional development.  Through the interagency partnerships, the state school-to-work system shall provide a plan for ongoing outreach activities to inform and organize the school-to-work partnerships on regional and local levels. In establishing a school-to-work system, the state shall:

(1) Redefine what constitutes professional development and develop and implement a plan for professional development and training opportunities for all stakeholders to include pre-service and in-service opportunities for educators and training opportunities for the business community and parents;

(2) Provide professional development in applied techniques and integration of curriculum;

(3) Provide career guidance for teachers and guidance counselors; and

(4) Provide training for worksite mentors.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)



Chapter 16-80-7 - Report of findings.

§ 16-80-7 Report of findings.  The human resource investment council shall annually report to the legislature on the school-to-work transition program.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)



Chapter 16-80-8 - Appropriation of funds.

§ 16-80-8 Appropriation of funds.  There shall be no appropriation of any state monies to carry out the purpose of this chapter without the approval of the general assembly.

History of Section.
(P.L. 1996, ch. 161, § 1; P.L. 1996, ch. 251, § 1.)






Chapter 16-81 - Right To A Safe School In Higher Education

Chapter 16-81-1 - Right to a safe school.

§ 16-81-1 Right to a safe school.  (a) Each student, staff member, teacher, and administrator has a right to attend and/or work in an institution of higher education which is safe and secure and which is conducive to learning, and which is free from the threat, actual or implied, of physical harm by a disruptive student. A disruptive student is a person who exhibits persistent conduct, which substantially impedes the ability of other students to learn or otherwise substantially interferes with the rights stated above, and who has failed to respond to corrective and rehabilitative measures presented by staff, teachers, or administrators.

(b) The governing body as designated by each institution of higher education may suspend or expel all students found guilty of this conduct or where a student represents a threat to those rights of students, teachers, or administrators, as described in subsection (a). Nothing in this section shall relieve the institution of higher education from following all procedures required by state and federal law regarding discipline of students with disabilities.

(c) Any decision of the designated governing body shall be subject to appeal by the student as provided by the rules and regulations of each institution of higher education. These procedures shall assure due process which shall include at a minimum time-lines for a prompt hearing; adequate notice to the student stating the rule allegedly violated and giving a specific description of the incident and evidence that will be used against the student; an opportunity prior to the hearings to review any evidence supporting the allegation; an impartial decision maker or team of decision makers; a right to confront and cross-examine witnesses; the opportunity to be represented by counsel; and a written decision setting forth clearly the grounds for the action of the school.

History of Section.
(P.L. 1998, ch. 30, § 1; P.L. 1998, ch. 51, § 1.)






Chapter 16-82 - The Rhode Island Urban Education Act Of 1998

Chapter 16-82-1 - Short title.

§ 16-82-1 Short title.  This act shall be known and may referred to as the "Rhode Island Urban Education Act of 1998."

History of Section.
(P.L. 1998, ch. 475, § 1.)



Chapter 16-82-2 - Legislative intent and purpose.

§ 16-82-2 Legislative intent and purpose.  The general assembly recognizes that certain school systems of urban communities as defined in this chapter require additional financial support and relief by the state, and allocates additional funding to these communities.

History of Section.
(P.L. 1998, ch. 475, § 1.)



Chapter 16-82-3 - Definitions.

§ 16-82-3 Definitions.  For the purposes of this chapter, "urban communities" means those communities identified to receive targeted aid in § 16-7.1-16.

History of Section.
(P.L. 1998, ch. 475, § 1.)



Chapter 16-82-4 - Targeted school aid.

§ 16-82-4 Targeted school aid.  Locally or regionally operated school districts shall be eligible for targeted aid if they have a tax effort index below 1.0 as calculated pursuant to § 16-7.1-16 and a free and reduced lunch count in grades K-3 greater than forty percent (40%).

History of Section.
(P.L. 1998, ch. 475, § 1.)



Chapter 16-82-5 - Calculation of targeted aid.

§ 16-82-5 Calculation of targeted aid.  Districts shall be eligible for aid based on the proportion that their average daily membership bears to the total average daily membership of districts eligible for aid in accordance with § 16-7.1-16.

History of Section.
(P.L. 1998, ch. 475, § 1.)






Chapter 16-83 - The Rhode Island Middle School Reform Act of 2004

Chapter 16-83-1 - Short title.

§ 16-83-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Middle School Reform Act of 2004."

History of Section.
(P.L. 2004, ch. 452, § 1.)



Chapter 16-83-2 - Legislative findings.

§ 16-83-2 Legislative findings.  It is hereby found and declared as follows:

The importance of education and the need to educate our children to ensure the future of our state's work force and economic development is one of the major goals of the general assembly; and

Our state's top educators have been calling for school reform that will help produce a higher performing public school that best meets the educational needs of students; and

The governor is calling upon our state's business leaders to join the crusade for school change and reform by becoming involved in school issues and by being part of the solution to help improve our public schools.

The business education roundtable has been a catalyst for the involvement of our business leaders in school reform; and

The school improvement report of 2001 found that a significant number of Rhode Island middle schools performed poorly. In addition, the 2002 middle school performance analysis showed similar results; and

The "Rhode Island Middle School Reform Act of 2004" is designed to improve education in all the middle schools in Rhode Island.

History of Section.
(P.L. 2004, ch. 452, § 1.)



Chapter 16-83-3 - School committees  Implementation of policy.

§ 16-83-3 School committees  Implementation of policy.  Every school committee in every city or town shall initiate policy intended to improve the educational performance of its middle schools. Said policy shall include the following criteria:

(a) Encourage the redesign of its middle schools. Such a redesign effort should include all of the key elements of reformed middle schools, particularly time for team planning at least three (3) times per week and occurring during the school day.

(b) Encourage the professional development of all middle school teachers to better prepare them to successfully deal with the challenges of educating the middle school student.

(c) Encourage after-school social and recreational programs at its middle schools to better engage and connect the middle school students to their school.

(d) Encourage extended day academic tutorial programs for all students performing below standard in English, language arts and mathematics.

(e) Encourage the training of parents and community organizations to better prepare them to address the numerous needs of middle school students when they are not in school.

History of Section.
(P.L. 2004, ch. 452, § 1.)






Chapter 16-84 - Public Higher Education Academic Excellence and Student Access Endowment Incentive Program

Chapter 16-84-1 - Legislative findings.

§ 16-84-1 Legislative findings.  The legislature recognizes that it is clearly in the public interest for the University of Rhode Island, Rhode Island College and the Community College of Rhode Island to seek private funding in support of initiatives which promote academic excellence and educational access. The legislature further finds that the creation of endowed academic chairs enhances the ability of Rhode Island's three (3) public institutions of higher education to offer quality instruction and that additional scholarship funding will provide opportunities for students to pursue their educational and occupational goals. It is, therefore, declared to be the policy of the state to encourage private fundraising for these purposes by the University of Rhode Island, Rhode Island College and the Community College of Rhode Island and to assist such fundraising through a matching program to be known as the public higher education academic excellence and student access endowment incentive program.

This program shall not result in direct or indirect reductions in the state's appropriation to the board of governors for higher education.

History of Section.
(P.L. 2005, ch. 252, § 1; P.L. 2005, ch. 259, § 1.)



Chapter 16-84-2 - The University of Rhode Island.

§ 16-84-2 The University of Rhode Island.  Subject to appropriation, the state of Rhode Island may contribute funds to the University of Rhode Island Foundation in an amount necessary to match private donations for the purposes listed below. Subject to appropriation, the state may contribute an amount not to exceed one dollar ($1.00) for every two dollars ($2.00) or one dollar ($1.00) for such greater dollars as may be established by the board of governors for higher education, privately contributed to the University of Rhode Island or the University of Rhode Island Foundation for the creation of new academic chairs, the support of existing academic chairs, other educational enhancements and capital infrastructure investments; provided, that the maximum total contributions from the state to the University of Rhode Island Foundation shall be five million dollars ($5,000,000). Appropriations of Rhode Island capital plan funds shall be considered matching funds for the purposes of this section. Any contributions made to the University of Rhode Island Foundation for these purposes shall be reported to the board of governors for higher education which shall verify their eligibility for this matching program.

History of Section.
(P.L. 2005, ch. 252, § 1; P.L. 2005, ch. 259, § 1.)



Chapter 16-84-3 - Rhode Island College.

§ 16-84-3 Rhode Island College.  Subject to appropriation, the state of Rhode Island may contribute funds to Rhode Island College Foundation in an amount necessary to match private donations for the purposes listed below. Subject to appropriation, the state may contribute an amount not to exceed one dollar ($1.00) for every two dollars ($2.00) or one dollar ($1.00) for such greater dollars as may be established by the board of governors for higher education, privately contributed to Rhode Island College or the Rhode Island College Foundation for the creation of new academic chairs, the support of existing academic chairs, other educational enhancements, and capital infrastructure investments; provided, that the maximum total contributions from the state to Rhode Island College shall be two million dollars ($2,000,000). Appropriations of Rhode Island capital plan funds shall be considered matching funds for the purposes of this section. Any contributions made to the Rhode Island College Foundation for these purposes shall be reported to the board of governors for higher education which shall verify their eligibility for this matching program.

History of Section.
(P.L. 2005, ch. 252, § 1; P.L. 2005, ch. 259, § 1.)



Chapter 16-84-4 - Community College of Rhode Island.

§ 16-84-4 Community College of Rhode Island.  Subject to appropriation, the state of Rhode Island may contribute funds to the Community College of Rhode Island Foundation in an amount necessary to match private donations for the purposes listed below. Subject to appropriation, the state may contribute an amount not to exceed one dollar ($1.00) for every two dollars ($2.00) or one dollar ($1.00) for such greater dollars as may be established by the board of governors for higher education, privately contributed to the Community College of Rhode Island or the Community College of Rhode Island Foundation for the creation of new academic chairs, the support of existing academic chairs, other educational enhancements, and capital infrastructure investments; provided, that the maximum total contributions from the state to the Community College of Rhode Island shall be one million dollars ($1,000,000). Appropriations of Rhode Island capital plan funds shall be considered matching funds for the purposes of this section. Any contributions made to the Community College of Rhode Island College Foundation for these purposes shall be reported to the board of governors for higher education which shall verify their eligibility for this matching program.

History of Section.
(P.L. 2005, ch. 252, § 1; P.L. 2005, ch. 259, § 1.)



Chapter 16-84-5 - Matching grants.

§ 16-84-5 Matching grants.  Matching grants shall be made only for those contributions made after July 1, 2005.

History of Section.
(P.L. 2005, ch. 252, § 1; P.L. 2005, ch. 259, § 1.)






Chapter 16-85 - Lindsay Ann Burke Act

Chapter 16-85-1 - Short title.

§ 16-85-1 Short title.  This chapter shall be known and may be cited as the "Lindsay Ann Burke Act."

History of Section.
(P.L. 2007, ch. 287, § 1; P.L. 2007, ch. 490, § 1.)



Chapter 16-85-2 - Legislative findings.

§ 16-85-2 Legislative findings.  The general assembly hereby finds, determines and declares that when a student is a victim of dating violence, his or her academic life suffers and his or her safety at school is jeopardized. The general assembly therefore finds that a policy to create an environment free of dating violence shall be a part of each school district. It is the intent of the general assembly to enact legislation that would require each school district to establish a policy for responding to incidents of dating violence and to provide dating violence education to students, parents, staff, faculty and administrators, in order to prevent dating violence and to address incidents involving dating violence. All students have a right to work and study in a safe, supportive environment that is free from harassment, intimidation and violence.

History of Section.
(P.L. 2007, ch. 287, § 1; P.L. 2007, ch. 490, § 1.)






Chapter 16-86 - Rhode Island Community Supports Academy

Chapter 16-86-1 - Legislative findings.

§ 16-86-1 Legislative findings.  The general assembly finds and declares as follows:

There is a distinct shortage in Rhode Island of workers who are trained and certified to function in direct support of individuals with developmental and/or learning disabilities who have special needs.

The Paul V. Sherlock Center on disabilities was established in 1993 at Rhode Island College for the express purpose of supporting community membership for individuals with disabilities in school, work and society.

History of Section.
(P.L. 2007, ch. 383, § 1.)



Chapter 16-86-2 - Feasibility study for academy.

§ 16-86-2 Feasibility study for academy.  (a) The Rhode Island board of governors for higher education (RIBGHE), working in collaboration with the office of health and human services (OHHS) and the Rhode Island department of labor and training (RIDLT), shall conduct a study to determine the need for and assess the feasibility of establishing a Rhode Island community supports academy at the Paul V. Sherlock Center at Rhode Island College. This academy would provide education and training for individuals who are interested in functioning in direct support roles for people in Rhode Island with developmental and/or learning disabilities that have special needs.

(b) The feasibility study will include an analysis of need and cost analysis for a 12-18 credit certification program for entry-level workers interested in working with children and adults with special needs. In developing this analysis, (RIBGHE), (OHHS) and (RIDLT) will consider:

(1) The proposed coursework and supervised field placement component for the certificate program;

(2) The employment needs of hospital and community-based settings; home-based services; child and adult day care settings; school settings and other settings that may work with adults and children who have special needs.

History of Section.
(P.L. 2007, ch. 383, § 1.)



Chapter 16-86-3 - Input of interested parties.

§ 16-86-3 Input of interested parties.  (a) In conducting the feasibility study, (RIBGHE), (OHHS) and (RIDLT) will solicit input from a variety of interested parties, including, but not limited to:

(1) Administration and staff of the Paul V. Sherlock Center.

(2) Administrators and faculty from Rhode Island-based institutions of higher education that currently offer coursework and degrees related to special needs adults and children.

(3) Appropriate community organizations that support the advancement of special needs individuals.

History of Section.
(P.L. 2007, ch. 383, § 1.)



Chapter 16-86-4 - Reporting deadline.

§ 16-86-4 Reporting deadline.  (RIBGHE), (OHHS) and (RIDLT) shall submit the aforementioned study to the Rhode Island general assembly by February 1, 2008, with its findings and recommendations, including an assessment of the size of the market for the certification program, the cost and feasibility to establish the program, and, assuming the study deems it feasible, proposed actions and recommendations to establish the Rhode Island community supports academy at the Paul V. Sherlock Center at Rhode Island College. Following the receipt and review of the study, the general assembly may report out a bill to begin establishment of the academy to the regular session of the 122nd legislature.

History of Section.
(P.L. 2007, ch. 383, § 1.)






Chapter 16-87 - Rhode Island Prekindergarten Education Act

Chapter 16-87-1 - Short title.

§ 16-87-1 Short title.  This act shall be known and may be cited as the "Rhode Island Prekindergarten Education Act."

History of Section.
(P.L. 2008, ch. 110, § 1; P.L. 2008, ch. 265, § 1.)



Chapter 16-87-2 - Findings.

§ 16-87-2 Findings.  (a) The general assembly hereby finds that attending high quality early childhood education programs help children develop important social and cognitive skills and knowledge that prepares children to succeed in school. Research has shown long-lasting benefits for children who participate in very high quality, educationally focused early childhood programs. The benefits to children can also generate substantial government cost savings, including reduced need for special education services, reduced need for cash assistance and other public benefits, and reduced rates of incarceration.

(b) The general assembly finds that there are substantial numbers of children in Rhode Island entering kindergarten who are not adequately prepared to succeed in school. Early school failure may ultimately contribute to such children dropping out of school at an early age, failing to achieve their full potential, becoming dependent upon public assistance, or becoming involved in criminal activities.

(c) Furthermore, the general assembly finds that there is an existing infrastructure of early childhood programs in Rhode Island serving preschool age children in full-day and half-day programs that is supported through state and federal investments in child care, Head Start and special education. It is the goal of the general assembly to support a system of publicly-funded, high quality prekindergarten education programs that are operated through a diverse delivery network, including child care, Head Start and public school districts.

(d) By enacting this law, the general assembly acknowledges the need to adequately prepare all children to succeed in school by providing access to publicly-funded high quality prekindergarten education programs.

History of Section.
(P.L. 2008, ch. 110, § 1; P.L. 2008, ch. 265, § 1.)



Chapter 16-87-3 - Planning phase for a prekindergarten program.

§ 16-87-3 Planning phase for a prekindergarten program.  (a) The Rhode Island department of elementary and secondary education shall begin planning an initial, pilot prekindergarten program that meets high quality standards, builds on the existing early childhood education infrastructure in the state (including child care, Head Start and public schools) and serves children ages three (3) and four (4) who reside in communities with concentrations of low performing schools. This planning phase will develop specific goals to expand the pilot prekindergarten program over time and will also identify opportunities to strengthen care and learning programs for infants and toddlers.

(b) During this planning phase, the Rhode Island department of elementary and secondary education will quantify the resources needed to achieve and maintain high quality standards in prekindergarten programs and identify incentives and supports to develop a qualified early education workforce, including opportunities for experienced early childhood educators and paraprofessionals to acquire college degrees and earn early childhood teacher certification.

(c) The Rhode Island department of elementary and secondary education will begin to develop plans to collect and analyze data regarding the impact of the pilot prekindergarten program on participating children's school readiness and school achievement.

History of Section.
(P.L. 2008, ch. 110, § 1; P.L. 2008, ch. 265, § 1.)



Chapter 16-87-4 - Early childhood workforce development.

§ 16-87-4 Early childhood workforce development.  The Rhode Island department of elementary and secondary education shall work with other state departments and private philanthropy to establish a statewide, comprehensive, research-based early childhood workforce development scholarship program to expand the numbers of early childhood educators who have an associate's or bachelor's degree in early childhood education and who work with children from birth to age five (5).

History of Section.
(P.L. 2008, ch. 110, § 1; P.L. 2008, ch. 265, § 1.)



Chapter 16-87-5 - Reporting.

§ 16-87-5 Reporting.  The Rhode Island department of elementary and secondary education shall report back to the general assembly and the governor on the progress of the pilot planning phase no later than October 31, 2008.

History of Section.
(P.L. 2008, ch. 110, § 1; P.L. 2008, ch. 265, § 1.)






Chapter 16-88 - Rhode Island After School and Summer Learning Program Act

Chapter 16-88-1 - Short title.

§ 16-88-1 Short title.  This act shall be known and may be cited as the "Rhode Island After School and Summer Learning Program Act".

History of Section.
(P.L. 2009, ch. 87, § 1; P.L. 2009, ch. 93, § 1.)



Chapter 16-88-2 - Findings.

§ 16-88-2 Findings.  (a) The general assembly hereby finds that participating in high quality after school and summer learning programs provides children and youth needed resources to succeed in school and in life.

(b) The general assembly also finds that in 2005, seventy-four percent (74%) of children ages six (6) to seventeen (17) in Rhode Island had all parents in the workforce, higher than the U.S. average of sixty-eight percent (68%). On school days, the hours between 3:00 p.m. and 6:00 p.m. are the peak hours for juvenile crime and experimentation with drug, alcohol, cigarettes and sex. Differences in summer learning accounted for sixty-five percent (65%) of the gap in reading scores between upper-income students who went to four (4) year colleges and low-income high-school dropouts. After school programs have been shown to support local schools by providing children and youth with opportunities to engage in hands-on activities that hold students' interests and develop their skills and a sense of competence.

(c) The general assembly also finds that the need for after school and summer learning programs is demonstrated by the Rhode Island department of education grant competition for after school and summer learning programs funding. In each of the competitions; almost double the money has been requested than was available for funding.

(d) Furthermore, the general assembly finds that there is an existing infrastructure of after school and summer learning programs in Rhode Island serving school age children from kindergarten to 12th grade that is supported through state and federal investments in child care, 21st century community learning centers program, child opportunity zones, community-based organizations and public schools. It is the intent of the general assembly to support a system of publicly-funded, high quality after school and summer learning programs that are operated through a diverse delivery network, including child care, 21st century community learning centers program, child opportunity zones, community-based organizations and public districts.

(e) By enacting this law, the general assembly acknowledges the need to adequately prepare all children to succeed in school and life by providing access to publicly-funded high quality after school and summer learning programs.

History of Section.
(P.L. 2009, ch. 87, § 1; P.L. 2009, ch. 93, § 1.)



Chapter 16-88-3 - Planning phase for a demonstration afterschool and summer learning program.

§ 16-88-3 Planning phase for a demonstration afterschool and summer learning program.  (a) The Rhode Island department of elementary and secondary education shall begin planning an initial, demonstration after school and summer learning program that meets high quality standards, is age/grade appropriate, runs programming during the hours of 3:00 p.m. through 6:00 p.m. during the week, promotes the healthy development of youth, connects to the school day, builds on the existing after school and summer learning infrastructure in the state (including child care, 21st century community learning centers program, child opportunity zones, community-based organizations and public schools), incorporates experiential learning, social/emotional development and project-based activities and serves all children and youth from kindergarten to 12th grade with an emphasis on children and youth who attend high poverty, low performing schools. This planning phase will develop specific goals to expand the demonstration after school and summer learning program over time and will also identify opportunities to strengthen learning opportunities for children and youth.

(b) During this planning phase, the Rhode Island department of elementary and secondary education will: (1) Quantify the resources needed to achieve and maintain high quality standards based on existing quality standards in after school and summer learning programs; (2) Identify incentives and supports to develop a qualified workforce, including opportunities for professional development, planning time and staff development.

(c) The Rhode Island department of elementary and secondary education will begin to develop plans to collect and analyze data regarding the impact of the demonstration after school and summer learning program on participating children's school achievement, behavior during school hours and social/emotional development.

History of Section.
(P.L. 2009, ch. 87, § 1; P.L. 2009, ch. 93, § 1.)



Chapter 16-88-4 - Reporting.

§ 16-88-4 Reporting.  The Rhode Island department of elementary and secondary education shall issue an interim report by February 26, 2010 to the general assembly and the governor and submit a final report on the progress of the demonstration planning phase no later than May 30, 2010.

History of Section.
(P.L. 2009, ch. 87, § 1; P.L. 2009, ch. 93, § 1.)






Chapter 16-89 - Uniform School District Grant, Gift and Donation Acceptance and Expenditure Act of 2009

Chapter 16-89-1 - Short title.

§ 16-89-1 Short title.  This act shall be known and may be cited as the "Grant, Gift and Donation Acceptance and Expenditure Act of 2009."

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)



Chapter 16-89-2 - Findings of fact.

§ 16-89-2 Findings of fact.  The general assembly makes the following findings of fact:

(1) The present financial resources of cities, towns and the state are stretched to their limit with regard to providing adequate funding for education, yet the need to fund public education at its present level remains unabated.

(2) School districts, school departments, and school committees are limited in their ability to seek alternative sources of funding for budgetary items outside of the annual appropriation of state aid to education and municipal tax levies.

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)



Chapter 16-89-3 - Purpose.

§ 16-89-3 Purpose.  The purpose of this chapter is:

(1) To enable and allow school districts, school departments, and school committees to accept grants, gifts and donations from any private individual, public or private business entity, any government or governmental subdivision thereof, including quasi-public agencies; and

(2) To restrict the expenditure of such grants, gifts and donations to a specific school district, school department, or school committee programming or a facility related need as specified according to the terms of the gift, grant or donation as conditioned by the grantor, giftor or donor.

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)



Chapter 16-89-4 - Grants, gifts and donations  Acceptance and expenditure.

§ 16-89-4 Grants, gifts and donations  Acceptance and expenditure.  Any school district, school department or school committee may accept any and all gifts, grants and donations of money, equipment, supplies, materials, services and any other contribution of value, conditional or otherwise, from any local, state, or federal government or governmental subdivision thereof, including quasi-public agencies of any kind, or from any person, firm, association, foundation, corporation or business entity for use in any program or facility thereof; provided, however, that the gift, grant or donation is utilized and disposed of pursuant to the express terms or conditions stipulated by such gift, grant or donation.

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)



Chapter 16-89-5 - Grant, gifts and donation  Fiduciary responsibility of municipalities  Accounting.

§ 16-89-5 Grant, gifts and donation  Fiduciary responsibility of municipalities  Accounting.  (a) Any amount of money received by any municipality for expenditure pursuant to this chapter shall be deposited by the chief finance officer of the municipality into the municipal treasury in a separate, restricted receipt account identifiable to the particular grant, gift or donation and shall be expended solely by and upon the demand of the school district, school department or school committee in accord with the express terms and conditions of said grant, gift or donation.

(b) Any account established hereunder shall be interest bearing and any interest on funds so deposited shall remain with and become part of the grant, gift or donation and shall be expended as part of said grant, gift or donation.

(c) Any other grant, gift or donation of any kind, other than money, including, but not limited to equipment, supplies, materials, services and any other contribution of value may be received directly by school districts, school departments, or school committees so long as said grant, gift or donation shall be accounted for from time of receipt to time of disposition, and so long as direct receipt of such is not otherwise prohibited by law.

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)



Chapter 16-89-6 - Effect on annual municipal appropriation.

§ 16-89-6 Effect on annual municipal appropriation.  Nothing in this chapter shall be construed to mean that the present annual municipal appropriation to any school district, school department or school committee shall be or may be decreased or diminished by the amount of any grant, gift or donation made pursuant to this chapter.

History of Section.
(P.L. 2009, ch. 130, § 1; P.L. 2009, ch. 174, § 1.)






Chapter 16-90 - High School Outcomes Improvement Act of 2009

Chapter 16-90-1 - Short title.

§ 16-90-1 Short title.  This act shall be known and may be cited as the "High School Outcomes Improvement Act of 2009."

History of Section.
(P.L. 2009, ch. 204, § 1.)



Chapter 16-90-2 - Findings of fact.

§ 16-90-2 Findings of fact.  The general assembly makes the following findings of fact:.

(1) The high schools of the state of Rhode Island play an integral role in preparing students for college and work in the 21st century. The high school outcomes improvement act recognizes that high school success is more important than ever for the health of our economy, for civic life, and to ensure equal opportunity. It is of critical importance to the success of our public high schools to prepare all students for college and work in the 21st century.

(2) Without accurate data on graduation rates it is extremely difficult to evaluate the efficacy of the state's system of public education. Better information can lead to better policies and program implementation.

(3) Parents and community members, who are critical to ensuring strong educational accountability, are hampered in their efforts to improve our schools if they do not have accurate data.

(4) It is of critical importance that accurate data be collected, maintained, analyzed and publicly reported by our state's education system with respect to high school student graduation rates.

(5) In the state of Rhode Island, existing data from independent researchers indicates that when graduation rates are broken down by racial and ethnic group, by students with disabilities compared to their non-disabled peers, by English language learners and by socio-economically disadvantaged students compared to non-disadvantaged peers, that many of these sub-groups are experiencing particularly low rates of high school graduation.

(6) Ultimately, the state of Rhode Island is committed to develop and implement a student-unit-record data system, with unique student identifiers that can track students through the state's education system from kindergarten through post-secondary education.

(7) The state must commit to developing and maintaining a data and public reporting system that accurately accounts for all students when calculating high school graduation rates and informs the public of progress toward the goal of universal high school graduation.

History of Section.
(P.L. 2009, ch. 204, § 1.)



Chapter 16-90-3 - Purpose.

§ 16-90-3 Purpose.  The purpose of this chapter is to initiate a process by which the state may achieve the goal of collecting, maintaining, analyzing and reporting of data relating to the graduation rates of the students in our public high schools as an essential step in addressing gaps in educational achievement among our diverse student population.

History of Section.
(P.L. 2009, ch. 204, § 1.)



Chapter 16-90-4 - Definitions.

§ 16-90-4 Definitions.  The following words and phrases used in this chapter shall have the following meanings unless the context clearly indicates otherwise:

(1) "High School Graduation Rate" is defined as the percentage of the "four (4) year adjusted cohort" who attended high school in the school district, and earned a regular high school diploma "on time" as calculated using the "graduation rate formula."

(2) "Graduation Rate Formula" defines the formula for calculating the graduation rate as the number of students who earned an "on time" diploma divided by the number of students who formed the four (4) year adjusted cohort for that graduation class. It may be expressed as follows: Graduation rate= (On time graduates in year x) divided by (the number of students who entered grade 9 together in year x-4) + (transfers)  (transfers out and deceased).

(3) "On Time" means that students who earned a regular high school diploma from the district at the conclusion of their fourth (4th) year or before. This may include graduates who earned their diploma during a senior summer session in those districts offering summer sessions for seniors.

(4) "Four-Year Adjusted Cohort" is defined as the students who entered grade 9 together; and, any students that transferred into the district in grade 10 through 12. Students that the district can confirm have either transferred out of the district, or are deceased, are removed from the cohort. All other students, including those retained in grade, those who enroll in a GED program, or take leave of school for any other reason, are not counted as transfers and remain in the "four-year adjusted cohort." Students who are retained in grade, or take leave of school and return are counted only once as part of their initial "four-year adjusted cohort."

(5) "Transfers In" are students who entered any high school after the beginning of the entering cohort's first year in high school in the district up to and including grade 12.

(6) "Transfers Out" are students the district can confirm with supporting documentation as having transferred out of the district to enroll in another high school outside the district, or other educational program for which they are expected to receive a regular high school diploma. Confirmation of transfer to another school/program shall be in the form of formal, written documentation that the student enrolled in the receiving school. "Transfers Out" does not include students enrolled in a GED or other alternative educational program that does not issue or provide credits toward the issuance of a regular high school diploma.

(7) "Board of Regents" means the state board of regents for elementary and secondary education established in chapter 16-60.

History of Section.
(P.L. 2009, ch. 204, § 1.)



Chapter 16-90-5 - Implementation.

§ 16-90-5 Implementation.  (a) Duties and responsibilities imposed by the statute with respect to the state's adoption, public reporting and implementation, with respect to the public high schools in the state, of a standard four (4) year adjusted cohort graduation rate using the defined formula.

(1) Within ninety (90) days of the effective date of this act, the board of regents, in conjunction with each local school board, district, or agency, shall adopt and implement a standard four (4) year adjusted cohort graduation rate definition and data collection protocol using the graduation rate formula as defined in this chapter.

(2) Students who enroll in a GED or any other alternative educational program that does not issue or provide credits toward the issuance of a regular high school diploma are not "transfers out" and remain in the cohort for the purpose of graduation rate calculations described in this chapter.

(3) The board of regents, in conjunction with each local school board, district, or agency shall develop and retain capacity for collection, analysis, and public reporting of public high school graduation rate data. Graduation rates shall be calculated and publicly reported for each school, school district and for the state. Graduation rates shall be calculated and publicly reported in the aggregate and disaggregated by the major racial and ethnic groups, for students with disabilities, for English language learners, for socio-economically disadvantaged students, and for non-socio-economically disadvantaged students.

(4) The state's education system, in conjunction with local school with school districts, is encouraged to develop and implement one or more complementary indicators to enhance the state's ability to measure and report different forms of high school completion, including: five (5) and six (6) year graduation rates; dropout rates; retention rates; completion rates; and college-ready graduation rates. The board of regents shall develop consistent definitions to ensure that these measures are reported in comparable ways across schools and districts within the state. These additional indicators will not replace or be presented or treated as an alternative to the graduation rate delineated in this chapter.

(5) Nothing in this chapter should be construed as limiting the reporting on a variety of other indices of school completion such as dropout rates, five (5) and six (6) year graduation rates, and other school completion rates recommended for development in this chapter.

(6) The board of regents shall take the necessary steps to inculcate in the overall mission of the state's education system, the importance of collecting, maintaining, analyzing, and publicly reporting at the state and district level, accurate and disaggregated data on the graduation rates of public high schools at the district and school level. These steps include, but are not limited to, mandatory training for all school district administrators, registrars and other school-and district-based personnel with responsibility for collecting and maintaining data on cohorts and graduation rates. In addition, the board of regents shall implement a system for verifying the accuracy of locally reported graduation-rate data that shall include statistical checks and analyses along with on-site audits of record-keeping procedures to ensure that schools and districts adhere to state standards and guidelines.

(7) The board of regents shall take the necessary steps to educate the public as to the need for the state's education system to be able to collect, maintain, analyze, and report publicly, accurate data on the graduation rates of public high schools and school districts. Such steps shall include, but not be limited to, outreach to civic associations, community based groups, and parents organizations to educate them about the need for accurate graduation rates, to inform them of the reporting and assistance to be implemented by the state, and to solicit suggestions and community support.

(8) The board of regents shall collaborate with local governments in the process of adopting and implementing the public high school graduation rate required by this section. This collaboration shall include the calculation and public reporting of an interim graduation rate until such time as the state and local governments have all the data required to fully implement the cohort graduation rate definition mandated by this chapter. This interim graduation rate shall be the ratio of diploma recipients in the given year to ninth (9th) grade enrollment four (4) years prior.

(9) The interim graduation rate mandated in this chapter shall be used as the additional high school indicator for the purposes of determining a high school's adequate yearly progress status under the No Child Left Behind Act of 2001 until such time as the cohort graduation rate, mandated by this chapter is implemented upon implementation of the cohort graduation rate. This rate shall be used as the additional high school indicator for the purposes of determining a high school's adequate yearly progress status under the No Child Left Behind Act of 2001.

(b) This chapter applies only to graduation rate data for students who attend public high schools in Rhode Island.

History of Section.
(P.L. 2009, ch. 204, § 1.)



Chapter 16-90-6 - Reporting Requirements.

§ 16-90-6 Reporting Requirements.  (a) Within ninety (90) days of the effective date of this statute, the board of regents shall submit a report to the governor and the general assembly on the implementation of the adoption and implementation of the four (4) year cohort graduation rate formula. The report shall describe the interim measures the state is taking. The report should also detail each category, code and the corresponding definitions that the state has authorized for identifying, tracking, calculating and publicly reporting transfers out. This report shall be released to the public and posted on the state education department's publicly accessible web page contemporaneous with submission to the governor and the general assembly.

(b) On or before November 1st of each year, the board of regents shall submit a report to the governor and the general assembly on its efforts to collect, maintain, analyze, and publicly report high school graduation rates, and how the steps taken by that system comply with other appropriate provisions of this section. This report shall describe the statistical analyses and data verification activities undertaken by the state to confirm the accuracy of reported graduation rates, and shall detail any discrepancies identified. This report shall be released to the public and posted on the state education department's publicly accessible web page contemporaneous with submission to the governor and legislature.

History of Section.
(P.L. 2009, ch. 204, § 1.)






Chapter 16-91 - School and Youth Programs Concussion Act

Chapter 16-91-1 - Findings of fact.

§ 16-91-1 Findings of fact.  The general assembly hereby finds and declares: (1) Concussions are one of the most commonly reported injuries in children and adolescents who participate in sports and recreational activities. A concussion is caused by a blow or motion to the head or body that causes the brain to move rapidly inside the skull. The risk of catastrophic injuries or death is significant when a concussion or head injury is not properly evaluated and managed.

(2) Concussions are a type of brain injury that can range from mild to severe and can disrupt the way the brain normally works. Concussions can occur in any organized or unorganized sport or recreational activity and can result from a fall or from players colliding with each other, the ground, or with obstacles. Concussions occur with or without loss of consciousness, but the vast majority occurs without loss of consciousness.

(3) Continuing to play with a concussion or symptoms of a head injury leaves the young athlete especially vulnerable to greater injury and even death. The general assembly also recognizes that, despite having generally recognized return to play standards for concussion and head injury, some affected youth athletes are prematurely returned to play resulting in actual or potential physical injury or death to youth athletes in the State of Rhode Island.

(4) Concussions can occur in any sport or recreational activity. All coaches, parents, and athletes shall be advised of the signs and symptoms of concussions as well as the protocol for treatment.

History of Section.
(P.L. 2010, ch. 21, § 1; P.L. 2010, ch. 22, § 1.)



Chapter 16-91-2 - Definitions.

§ 16-91-2 Definitions.  For the purpose of this section, the term "youth sports programs" means any program organized for recreational and/or athletic competition purposes by any school district or by any school participating in Rhode Island Interscholastic League Competition, and whose participants are nineteen (19) years of age or younger.

History of Section.
(P.L. 2010, ch. 21, § 1; P.L. 2010, ch. 22, § 1; P.L. 2011, ch. 227, § 1; P.L. 2011, ch. 237, § 1.)



Chapter 16-91-3 - School district's guidelines to be developed and implemented.

§ 16-91-3 School district's guidelines to be developed and implemented.  (a) The department of education and the department of health shall work in concert with the Rhode Island Interscholastic League to develop and promulgate guidelines to inform and educate coaches, youth athletes, and their parents and/or guardians of the nature and risk of concussion and head injury including continuing to play after concussion or head injury. A concussion and head injury information sheet shall be signed and returned by the youth athlete and the athlete's parent and/or guardian prior to the youth athlete's return to practice or competition.

(b) School districts are required to use training materials made available by the United States Center for Disease Control and Prevention entitled "Heads Up: Concussion in the High School Sports/Concussion in Youth Sports" and any updates or amendments thereto, or training materials substantively and substantially similar thereto. The department of education shall post training materials made available by the Center for Disease Control and Prevention on its website. All coaches and volunteers involved in a youth sport or activity covered by this chapter must complete a training course and a refresher course annually thereafter in concussions and traumatic brain injuries. Training may consist of videos, classes, and any other generally accepted mode and medium of providing information. School districts are encouraged to have school nurses complete a training course in concussions and traumatic brain injuries.

(c) School districts are encouraged to have all student athletes perform baseline neuropsychological testing, computerized or otherwise. Parents and/or guardians shall be provided with information as to the risk of concussion and/or traumatic brain injuries prior to the start of every sport season and they shall sign an acknowledgement as to their receipt of such information.

(d) A youth athlete who is suspected of sustaining a concussion or head injury in a practice or game shall be removed from competition at that time.

(e) A youth athlete, who has been removed from play, may not return to play until the athlete is evaluated by a licensed physician who may consult with an athletic trainer, all of whom shall be trained in the evaluation and management of concussions. The athlete must receive written clearance to return to play from that licensed physician.

(f) All school districts are encouraged to have an athletic trainer or similarly trained person at all recreational and athletic events addressed by this statute.

History of Section.
(P.L. 2010, ch. 21, § 1; P.L. 2010, ch. 22, § 1; P.L. 2011, ch. 227, § 1; P.L. 2011, ch. 237, § 1.)



Chapter 16-91-4 - All other youth sports program.

§ 16-91-4 All other youth sports program.  All other youth sports programs not specifically addressed by this statute are encouraged to follow the guidance set forth in this statute for all program participants who are age nineteen (19) and younger.

History of Section.
(P.L. 2010, ch. 21, § 1; P.L. 2010, ch. 22, § 1.)






Chapter 16-92 - Interstate Compact on Educational Opportunity for Military Children

Chapter 16-92-1 - Short title.

§ 16-92-1 Short title.  This act shall be known and may be cited as the "Interstate Compact on Educational Opportunity for Military Children."

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-2 - Legislative purpose.

§ 16-92-2 Legislative purpose.  It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

(1) Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or districts, or variations in entrance and age requirements.

(2) Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

(3) Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

(4) Facilitating the on-time graduation of children of military families.

(5) Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

(6) Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

(7) Promoting coordination between this compact and other compacts affecting military children.

(8) Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-3 - Definitions.

§ 16-92-3 Definitions.  As used in this chapter, unless the context clearly requires a different construction:

(1) "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. § 1209 and 1211.

(2) "Children of military families" means a school-aged child or children, enrolled in kindergarten through twelfth grade, in the household of an active duty member.

(3) "Compact commissioner" means the voting representative of each compacting state appointed pursuant to § 16-91-9 of this chapter.

(4) "Deployment" means the period one month prior to the service members' departure from their home station on military orders through six (6) months after return to their home station.

(5) "Education or educational records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

(6) "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

(7) "Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under this chapter, which is generally referred to as interstate commission.

(8) "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

(9) "Member state" means a state that has enacted this compact.

(10) "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

(11) "Non-member state" means a state that has not enacted this compact.

(12) "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

(13) "Rule" means a written statement by the interstate commission promulgated pursuant to § 16-91-13 of this chapter that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(14) "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

(15) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

(16) "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

(17) "Transition" means: (i) The formal and physical process of transferring from school to school; or (ii) The period of time in which a student moves from one school in the sending state to another school in the receiving state.

(18) "Uniformed service or services" means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

(19) "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-4 - Applicability.

§ 16-92-4 Applicability.  (a) Except as otherwise provided in subsection b. of this section, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this chapter, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. § 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

(b) The provisions of this interstate compact shall only apply to local education agencies as defined in this chapter.

(c) The provisions of this chapter shall not apply to the children of:

(1) Inactive members of the national guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in subsection (a) of this section;

(3) Veterans of the uniformed services, except as provided in subsection (a) of this section; and

(4) Other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-5 - Educational records and enrollment.

§ 16-92-5 Educational records and enrollment.  (a) Unofficial or "hand-carried" education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial educational records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

(b) Official education records and transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

(c) Immunizations. Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the interstate commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

(d) Kindergarten and first grade entrance age. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-6 - Placement and attendance.

§ 16-92-6 Placement and attendance.  (a) Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school, educational assessments conducted at the school in the sending state, or both, if the courses are offered. Course placement includes, but is not limited to, honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course or courses.

(b) Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to: (1) Gifted and talented programs; and (2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(c) Special education services. (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his or her current Individualized Education Program (IEP); and (2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. §§ 12131 12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(d) Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

(e) Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-7 - Eligibility.

§ 16-92-7 Eligibility.  (a) Eligibility for enrollment:

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

(b) Eligibility for extracurricular participation. State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-8 - Graduation.

§ 16-92-8 Graduation.  In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

(1) Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

(2) Exit exams. States shall accept: (i) exit or end-of-course exams required for graduation from the sending state; or (ii) national norm-referenced achievement tests; or (iii) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subdivision (3) of this section shall apply.

(3) Transfers during senior year. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subdivisions (1) and (2) of this section.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-9 - State coordination.

§ 16-92-9 State coordination.  (a) Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

(b) The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

(c) The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

(d) The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-10 - Interstate commission on educational opportunity for military children.

§ 16-92-10 Interstate commission on educational opportunity for military children.  The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

(1) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(2) Consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner:

(i) Each member state represented at a meeting of the interstate commission is entitled to one vote;

(ii) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission;

(iii) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting;

(iv) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication, which shall:

(3) Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(4) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(5) Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

(6) Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(7) Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(i) Relate solely to the interstate commission's internal personnel practices and procedures;

(ii) Disclose matters specifically exempted from disclosure by federal and state statute;

(iii) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(iv) Involve accusing a person of a crime, or formally censuring a person;

(v) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(vi) Disclose investigative records compiled for law enforcement purposes; or

(vii) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

(8) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

(9) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(10) Create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-11 - Powers and duties of the interstate commission.

§ 16-92-11 Powers and duties of the interstate commission.  The interstate commission shall have the following powers:

(1) To provide for dispute resolution among member states.

(2) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(3) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(4) To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the member states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees including, but not limited to, an executive committee as required by subdivision 16-91-10(5), which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures.

(14) To adopt a seal and bylaws governing the management and operation of the interstate commission.

(15) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

(16) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(17) To establish uniform standards for the reporting, collecting and exchanging of data.

(18) To maintain corporate books and records in accordance with the bylaws.

(19) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(20) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-12 - Organization and operation of the interstate commission.

§ 16-92-12 Organization and operation of the interstate commission.  (a) The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the interstate commission;

(6) Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(7) Providing "start up" rules for initial administration of the compact.

(b) The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

(c) Executive committee, officers and personnel:

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(i) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(ii) Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(iii) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

(2) The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

(d) The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-13 - Rulemaking functions of the interstate commission.

§ 16-92-13 Rulemaking functions of the interstate commission.  (a) Rulemaking authority. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

(b) Rulemaking procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

(c) Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission authority.

(d) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-14 - Oversight, enforcement and dispute resolution.

§ 16-92-14 Oversight, enforcement and dispute resolution.  (a) Oversight.

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

(3) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

(b) Default, technical assistance, suspension and termination. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(7) The defaulting state may appeal the action of the interstate commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(1) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

(2) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(1) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The interstate commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-15 - Financing of the interstate commission.

§ 16-92-15 Financing of the interstate commission.  (a) The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

(c) The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.

(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-16 - Member states, effective date and amendment.

§ 16-92-16 Member states, effective date and amendment.  (a) Any state is eligible to become a member state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2010. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

(c) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)



Chapter 16-92-17 - Withdrawal and dissolution.

§ 16-92-17 Withdrawal and dissolution.  (a) Withdrawal.

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

History of Section.
(P.L. 2010, ch. 100, § 1; P.L. 2010, ch. 106, § 1.)






Chapter 16-93 - Genocide Education in Secondary Schools

Chapter 16-93-1 - Legislative findings.

§ 16-93-1 Legislative findings.  The general assembly hereby finds and declares that:

(1) On November 4, 1988 the United States government ratified the International Convention on the Prevention and Punishment of the Crime of Genocide ("Genocide Convention") which was approved by the United Nations General Assembly in 1948. Upon ratification, the United States government recognized that throughout all periods of history, genocide has inflicted great losses on humanity, and was convinced that, in order to liberate mankind from such an odious scourge, international co-operation was required.

(2) The United States government recognizes that genocide still continues, today, in the twenty- first (21st) century. The United States Congress passed House Con. Resolution 467, "Declaring genocide in Darfur, Sudan" on July 22, 2004. On September 9, 2004, the United States Secretary of State Colin L. Powell told the United States Senate Foreign Relations Committee that "genocide has occurred and may still be occurring in Darfur. Additionally, President George W. Bush affirmed the Secretary of State's finding on September 21, 2004, when he addressed the United Nations General Assembly by saying: "At this hour, the world is witnessing terrible suffering and horrible crimes in the Darfur region of Sudan, crimes my government has concluded are genocide.' "

(3) The United States Department of Education says "education is primarily a State and local responsibility in the United States. It is States and communities, as well as public and private organizations of all kinds that establish schools and college and develop curricula . . . "

(4) The State of Rhode Island also has previously demonstrated its concerns and interests regarding raising awareness on subject of genocide.

(i) In 2000, the Rhode Island general assembly passed house bill no. 7397 "genocide and human rights education," requiring the Rhode Island department of education to "develop curricular material on genocide and human rights issues and guidelines for the teaching of that material."

(ii) In 2007, the Rhode Island general assembly passed house bill No. 5142, requiring the state investment commission to divest its assets from targeted companies in Sudan.

(5) The establishment of free public education in the United States is intended to prepare citizens for participation in American social, economic, and political activities.

(6) The State of Rhode Island has also previously demonstrated its concerns for civic education, of which genocide education should be a component. In 2005, the general assembly directed the board of regents for elementary and secondary education to develop and adopt a set of grade level standards in civic education by August 31, 2007.

(7) Given the importance of the issue of genocide to the political affairs of the United States, as well as the responsibility of the state to educate its citizens, it is a fundamental responsibility of the State of Rhode Island to ensure that the critical subject of genocide is included as part of the curriculum in all public schools.

(8) It is the judgment of the Rhode Island general assembly to encourage that every board of education in the state shall include instruction on the subject of genocide in an appropriate place in the curriculum, for all middle and high school students.

History of Section.
(P.L. 2011, ch. 45, § 1; P.L. 2011, ch. 70, § 1.)



Chapter 16-93-2 - Definitions.

§ 16-93-2 Definitions.  For the purpose of this chapter, the following words shall have the following meanings:

(1) "Genocide," as defined by the Genocide Convention: "means" any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, such as: (i) Killing members of the group; (ii) Causing serious bodily or mental harm to members of the group; (iii) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (iv) Imposing measures intended to prevent births within the group and/or; (v) Forcibly transferring children of the group to another group.

History of Section.
(P.L. 2011, ch. 45, § 1; P.L. 2011, ch. 70, § 1.)



Chapter 16-93-3 - Powers and duties.

§ 16-93-3 Powers and duties.  The state shall adhere to the following procedures:

(1) The department of education shall make available on its website curriculum materials and such other materials as may assist local and regional school committees in developing instructional programs pursuant to this section. The curriculum materials may include information on relevant genocides, including the Holocaust, Armenia, Cambodia, Iraq, Rwanda, and Darfur.

History of Section.
(P.L. 2011, ch. 45, § 1; P.L. 2011, ch. 70, § 1.)






Chapter 16-94 - The Rhode Island Family Engagement Advisory Council

Chapter 16-94-1 - Short title.

§ 16-94-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island family Engagement Advisory Council Act of 2011."

History of Section.
(P.L. 2011, ch. 246, § 1; P.L. 2011, ch. 251, § 1.)



Chapter 16-94-2 - Definitions.

§ 16-94-2 Definitions.  The following words and phrases when used in this chapter shall have the following meaning given to them unless the context clearly indicates otherwise:

(1) "Board of regents" means the board of regents for elementary and secondary education.

(2) "Department" means the Rhode Island department of elementary and secondary education.

(3) "Public schools" means all public schools of any city or town in the state. The term also includes all public charter and/or vocational schools.

(4) "School district" means any public school district, school unit, area-vocational- technical school, or charter school that composes a school district; the term also encompasses a single high school or multiple high schools within a school district where applicable.

History of Section.
(P.L. 2011, ch. 246, § 1; P.L. 2011, ch. 251, § 1.)



Chapter 16-94-3 - Findings of fact.

§ 16-94-3 Findings of fact.  (a) Research supports a positive correlation between family engagement with a student's school or school district and the performance of the student, school, and district. Students whose parents are involved in their education have better school attendance, earn higher grades and higher test scores, are subject to fewer disciplinary problems, and have a greater long-term success following graduation from high school.

(b) The benefits of greater family engagement also extend to families and teachers. Parents develop more confidence in the school and in themselves as parents. Teachers experience improved morale and receive more support from families.

(c) It is often difficult to obtain a comprehensive amount of feedback from all stakeholders across the educational spectrum when making educational policy. Well-intentioned education-related initiatives which are introduced or produced without sufficient feedback or input from families/guardians of students involved often produces negative feedback from these families/guardians, which results in potentially effective initiatives being interrupted or abandoned altogether.

(d) The creation of a state-wide family engagement advisory council would help to streamline this process and promote the implementation of strong, positive educational initiatives.

History of Section.
(P.L. 2011, ch. 246, § 1; P.L. 2011, ch. 251, § 1.)



Chapter 16-94-4 - Family engagement advisory council established.

§ 16-94-4 Family engagement advisory council established.  (a) Creation. There is hereby established a state-wide family engagement advisory council. The purpose of the council shall be to serve as an advisory body to the governor, the department of education, the board of regents, and to school districts. The council shall consist of twenty-one (21) members to be appointed by the governor, to be selected as follows: one of whom shall be a member from the Rhode Island Parent information Network; one of whom shall be a member from the Rhode Island State PTA; one of whom shall be a member from the Child Opportunity Zone Network; one of whom shall be a representative from the Rhode Island Department of Health Division of Community, Family Health and Equity; one of whom shall be a representative from an agency or association with experience and expertise in family engagement; four (4) of whom shall be current educators from within Rhode Island school districts, which shall include a district level administrator, a principal, a teacher, and a school committee member; one of whom shall be a representative from the department of education; and eleven (11) of whom shall be parents and/or guardians of children currently enrolled in a Rhode Island public school. School districts, agencies, and associations with expertise in family engagement shall be solicited for proposed nominations and recommendations for the parent/guardian members.

(b) Terms. All the members shall serve for a term of three (3) years and/or until their successors are appointed and qualified. A member shall be eligible to succeed himself or herself. A vacancy other than by expiration shall be filled in the same manner as an original appointment but only for the unexpired portion of the term.

(c) Officers. The officers of the council shall be a chairperson, who shall be a representative of the family/guardian members, and vice chairperson and a secretary, who shall be elected from the membership. Officers shall be elected annually by a majority vote of the council members; a majority of the appointed members shall constitute a quorum; the council is authorized to obtain or to contract for any services that may be necessary to enable it to carry out its duties. A majority vote of those present shall be required for action.

(d) Expenses of members. The members of the council shall serve without compensation. (e) Gifts, grants, or donations. The council is authorized to receive any gifts, grants, or donations made for any of the purposes of its program, and to disburse and administer the gifts, grants, or donations in accordance with the terms of it.

History of Section.
(P.L. 2011, ch. 246, § 1; P.L. 2011, ch. 251, § 1.)



Chapter 16-94-5 - Duties of the council.

§ 16-94-5 Duties of the council.  (a) The duties of the family engagement advisory council shall include the following:

(1) The council shall research and generate a series of recommendations on how to develop family engagement policies and practices that meet the following principles and standards for family-school partnerships:

(i) Welcome all families to be active participants in the life of the school, so that they feel valued, connected to each other, to school staff, and to what students are learning in class;

(ii) Communicate effectively by ensuring regular two-way, meaningful communication between family members and local educational agency and school staff in a manner, language, and mode of technology that family members can understand and access;

(iii) Support student success by fostering continuous collaboration between family members and local educational agency and school staff to support student learning and healthy development at school and at home;

(iv) Speak up for every child and empower family members to be advocates for all students within the school;

(v) Share power and assure that family members, local educational agencies, and school staff are equal partners in family engagement decision making;

(vi) Collaborate with community and partner with community organizations and groups to turn the school into a hub of community life;

(vii) Create a continuum of family engagement in student learning and development from cradle to career;

(viii) Train and support superintendents, principals, and teachers to fully engage families in the education of their children;

(ix) Participate in evaluating the effectiveness of family engagement strategies and policies; and

(x) Participate in developing recommendations for creating a positive school climate and safe and healthy schools.

All such recommendations shall be forwarded to the board of regents, governor's office, department of education, and local school districts.

(2) Provide assistance and advice to the board of regents, governor's office, department of education, and local school districts on family engagement in Rhode Island public schools and the impact on student achievement, communication, partnerships with community and other groups, and school family engagement practices and strategies.

(3) To identify best practices in family engagement in Rhode Island public schools as well as in other states, and to develop recommendations on how to incorporate, implement, or adopt such practices in Rhode Island public schools.

(4) Make recommendations to the board of regents, governor's office, department of education, and local school districts, on state resources and materials which could promote and improve family engagement in Rhode Island public schools.

(b) The council shall submit an annual report to the board of regents, the governor, the department of education, and local school districts summarizing the council's activities during the year.

History of Section.
(P.L. 2011, ch. 246, § 1; P.L. 2011, ch. 251, § 1.)






Chapter 16-95 - The Recovery High Schools Act

Chapter 16-95-1 - Short title.

§ 16-95-1 Short title.  This chapter shall be known and may be cited as "The Recovery High Schools Act."

History of Section.
(P.L. 2011, ch. 331, § 1; P.L. 2011, ch. 388, § 1.)



Chapter 16-95-2 - Definitions.

§ 16-95-2 Definitions.  As used in this chapter, the following words shall have the following meaning unless the context clearly indicates otherwise:

(1) "Recovery High School" means a public school or a special education program licensed by RIDE that: (i) Serves students diagnosed with substance use disorder or dependency, as defined by the diagnostic and statistical manual of mental disorders IV-TR; and (ii) Provides both comprehensive four (4) year high school education and a structured plan of recovery.

(2) "Board of regents" means the Rhode Island board of regents for elementary and secondary education.

(3) "Commissioner" means the Rhode Island commissioner of elementary and secondary education.

(4) "RIDE" means the Rhode Island department of elementary and secondary education.

(5) "Sending school district" means the district where the student attending or planning to attend a recovery high school resides, and that, upon recommendation of a clinician licensed pursuant to chapter 42-35, refers the student for enrollment.

History of Section.
(P.L. 2011, ch. 331, § 1; P.L. 2011, ch. 388, § 1.)



Chapter 16-95-3 - Recovery high schools established.

§ 16-95-3 Recovery high schools established.  (a) The commissioner is hereby authorized to create a pilot recovery high school for the purposes of demonstrating the effectiveness of this model in Rhode Island. Any currently licensed entities eligible to establish a recovery high school, as defined in subdivision 16-93-2(1), may submit a proposal to operate a pilot recovery high school to the commissioner no later than December 1st of the school year before the school year in which the recovery high school is to begin operation. The approval of the board of regents shall be required in order for the recovery high school to begin operation.

(b) By approval of the proposal upon the recommendation of the commissioner, the board of regents will be deemed to have authorized all necessary variances from regulations enumerated in the proposal.

(c) After two (2) years of operation, the pilot recovery high school will be required to submit an analysis demonstrating the educational outcomes, including, but not limited to, graduation rates, retention rates, course performance, and performance on the state assessment attained through the pilot to the commissioner.

History of Section.
(P.L. 2011, ch. 331, § 1; P.L. 2011, ch. 388, § 1.)



Chapter 16-95-4 - Transfer of aid.

§ 16-95-4 Transfer of aid.  (a) Any school district in Rhode Island that may have a student or students who are currently or were last enrolled in said district and who are considered by the sending district to be both clinically and academically appropriate for referral to a Rhode Island recovery high school may be referred for voluntary enrollment in such school. If said student is admitted to said school, the sending school district shall ensure that payment pursuant to subsection (b) herein for students who attend the recovery high school is paid, and further, that upon completion of all other graduation requirements, said student or students shall receive a diploma.

(b) A sending school district shall transfer the per pupil allotment it receives pursuant to chapter 16-7.2 ("The Education Equity and Property Tax Relief Act") to a recovery high school for any student attending the recovery high school and meeting the following criteria: (1) The student is currently enrolled in the district or currently resides in the municipality in which the district is located; (2) The student is considered by a clinician licensed pursuant to 42-35, to be clinically appropriate, using the criteria for substance use disorders as defined in the diagnostic and statistical manual of mental disorders IV-TR; and (3) The student meets all matriculation criteria as outlined by the sending district and the department of elementary and secondary education, with determination of academic eligibility based on existing documentation provided by the district. The district and the recovery high school shall arrange to confer a diploma when a student completes state and district-mandated graduation requirements. The local share of education funding shall be paid to the recovery high school in the same manner as the local share of education funding is paid to charter public schools, the William M. Davies, Jr. Career and Technical High School, and the Metropolitan Regional Career and Technical Center, as outlined in § 16-7.2-5.

(c) A recovery high school shall submit to the board of regents academic data considered necessary by the board to provide information regarding each student's academic performance, subject to applicable health confidentiality laws and regulations.

(d) The board of regents, in consultation with the department of behavioral health, developmental disabilities and hospitals shall promulgate rules and regulations as necessary to implement and carry out the intent of this chapter.

History of Section.
(P.L. 2011, ch. 331, § 1; P.L. 2011, ch. 388, § 1.)






Chapter 16-96 - The College and Career Success for All Students Act

Chapter 16-96-1 - Short title.

§ 16-96-1 Short title.  This act shall be known and may be cited as "The College and Career Success For All Students Act."

History of Section.
(P.L. 2012, ch. 320, § 1; P.L. 2012, ch. 350, § 1.)



Chapter 16-96-2 - Purpose.

§ 16-96-2 Purpose.  The purpose of this chapter shall be to ensure that each Rhode Island student has a sufficient education for success after high school and that all students have equal access to a substantive and rigorous curriculum that is designed to challenge their minds, enhance their knowledge and skills, and prepare them for success in college and work.

History of Section.
(P.L. 2012, ch. 320, § 1; P.L. 2012, ch. 350, § 1.)



Chapter 16-96-3 - Definitions.

§ 16-96-3 Definitions.  As used in this chapter:

(1) "Advanced Placement course" means a course sponsored by the college board and offered for college credit at the high school level.

(2) "Advanced Placement teacher" means a teacher of an advanced placement course.

(3) "Pre-Advanced Placement" means set professional development resources and services that equip all middle and high school teachers with the strategies and tools they need to engage their students in active, high-level learning, thereby ensuring that every middle and high school student develops the skills, habits of mind, and concepts they need to succeed in advanced placement courses.

(4) "Board of regents" means the board of regents for elementary and secondary education.

(5) "Vertical team" means a group of teachers and educators from different grade levels in a given discipline who work cooperatively to develop and implement a vertically aligned program aimed at helping students from diverse backgrounds acquire the academic skills necessary for success in advanced placement courses and other challenging courses.

History of Section.
(P.L. 2012, ch. 320, § 1; P.L. 2012, ch. 350, § 1.)



Chapter 16-96-4 - Teacher training.

§ 16-96-4 Teacher training.  (a) Subject to appropriation, the state board of governors for higher education and the state board of regents for elementary and secondary education will work jointly to establish clear, specific, and challenging training guidelines that require teachers of advanced placement courses to obtain recognized advanced placement training endorsed by the college board.

(b) Advanced placement and pre-advanced placement training to teachers in Rhode Island high schools must do all of the following:

(1) Provide teachers of advanced placement and teachers in courses that lead to advanced placement with the necessary content knowledge and instructional skills to prepare students for success in advanced placement courses and examinations and other advanced course examinations and mastery of postsecondary course content.

(2) Provide administrators, including principals and counselors, with professional development that will be enable them to create strong and effective advanced placement programs in their schools.

(3) Provide middle grade, junior high, and high school teachers with advanced placement vertical team training and other pre-advanced placement professional development that prepares students for success in advanced placement courses.

(4) Support the implementation of an instructional program for students in grades 6 through 12 that provides an integrated set of instructional materials, diagnostic assessments, and teacher professional development in reading, writing, and mathematics that prepares all students for enrollment and success in advanced placement courses and in college.

History of Section.
(P.L. 2012, ch. 320, § 1; P.L. 2012, ch. 350, § 1.)



Chapter 16-96-5 - Duties of the state board of regents.

§ 16-96-5 Duties of the state board of regents.  (a) In order to fulfill the purposes of this act, the state board of regents shall encourage school districts to offer rigorous courses in grades 6 through 11 that prepare students for the demands of advanced placement course work. The state board of regents shall also encourage school districts to make it a goal that all 10th graders take the Preliminary Scholastic Aptitude Test/National Merit Scholars Qualifying Test (PSAT/NMSQT) so that test results will provide each high school with a database of student assessment data that guidance counselors and teachers will be able to use to identify students who are prepared or who need additional work to be prepared to enroll and be successful in advanced placement courses, using a research-based advanced placement identification program provided by the college board.

(b) The state board of regents shall do all of the following:

(1) Seek federal funding through the advanced placement incentive program and the Math-Science partnership program and use it to support advanced placement and pre-advanced placement teacher professional development and to support the implementation of an integrated instructional program for students in grades 6 through 12 in reading, writing, and mathematics that prepares all students for enrollment and success in advanced placement courses and in college.

(2) Focus state and federal funding with the intent to carry-out activities that target school districts serving high concentrations of low-income students.

(3) Subject to appropriation, provide a plan of communication that includes, without limitation, disseminating to parents materials that emphasize the importance of advanced placement or other advanced courses to a student's ability to gain access to, and to succeed in, postsecondary education and materials that emphasize the importance of the Preliminary Scholastic Aptitude Test/National Merit Scholars Qualifying Test (PSAT/NMSQT), which provides diagnostic feedback on skills and relates students' scores to the probability of success in advanced placement courses and examinations, and disseminating this information to students, teachers, counselors, administrators, school districts, public community colleges, and state universities.

(4) Subject to appropriation, annually evaluate the impact of this act on rates of student enrollment and success in advanced placement courses, on high school graduation rates, and on college enrollment retention and completion rates.

History of Section.
(P.L. 2012, ch. 320, § 1; P.L. 2012, ch. 350, § 1.)






Chapter 16-97 - The Rhode Island Board of Education Act

Chapter 16-97-1 - Rhode Island board of education established.

§ 16-97-1 Rhode Island board of education established.  (a) Effective January 1, 2013, there is created a board of education which shall be and is constituted a public corporation, empowered to sue and be sued in its own name, to have a corporate seal, and to be vested with all the powers and duties currently vested in the board of governors for higher education established in chapter 16-59 and the board of regents for elementary and secondary education established in chapter 16-60.

(b) Upon its organization, the board of education shall be vested with the legal title (in trust for the state) to all property, real and personal, now owned by and/or under the control or in the custody of the board of governors for higher education and the board of regents for elementary and secondary education, for the use of the board of education. The board of education is hereby-designated successor to all powers, rights, duties, and privileges pertaining to the board of regents for elementary and secondary education and the board of governors for higher education.

(c) The board of education shall consist of eleven (11) public members appointed by the governor with the advice and consent of the senate. Four (4) of the members initially appointed pursuant to this section shall serve terms of three (3) years; four (4) members initially appointed pursuant to this section shall serve terms of two (2) years; and, three (3) members initially appointed pursuant to this section shall serve terms of one year. Thereafter, all members appointed pursuant to this section shall serve terms of three (3) years. No board member shall be appointed to serve more than two (2) three (3) year terms.

(d) The governor shall select from the appointed members a chairperson and vice chairperson. A quorum shall consist of six (6) members of the board. A majority vote of those present shall be required for action.

(e) The statutory responsibilities of the department of elementary and secondary education, the commissioner of elementary and secondary education, and the commissioner of higher education shall remain unchanged. No later than July 1, 2013, the board of education shall submit to the governor and the general assembly its final plan for the permanent administrative structure for higher education. As a requisite element of the administrative structure for higher education, the board of education shall establish a plan for distributing the assets, responsibilities, powers, authorities, and duties of the office of higher education to the three (3) higher education institutions and appropriate state agencies. Said distribution shall be done in a manner designed to maximize efficiency, provide greater articulation of the respective responsibilities of elementary and secondary and higher education, and ensure that students are prepared to succeed in school, college, careers, and life. The permanent governance structure for higher education shall, at a minimum: (1) Provide clear guidance on statutory, legal, financial and contractual obligations; (2) Establish a policy framework that furthers the goals of this chapter; and (3) Establish appropriate administrative structures, support, policies and procedures. Effective July 1, 2014, the office of higher education shall be abolished.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)



Chapter 16-97-2 - Executive agents of the state board of education.

§ 16-97-2 Executive agents of the state board of education.  The state board of education shall appoint a Commissioner of Elementary and Secondary Education who shall be the board's executive agent in matters pertaining to elementary and secondary education and who shall have the duties established in R.I.G.L. 16-60-6. The state board of education shall also appoint a Commissioner of Higher Education who shall be the board's executive agent in matters pertaining to higher education and who shall have the duties established in R.I.G.L. 16-59-6. The Commissioners shall be employees of the board in the unclassified service and shall not be members of the board and shall serve at the pleasure of the board.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)



Chapter 16-97-3 - Executive committee of education.

§ 16-97-3 Executive committee of education.  (a) There is established an executive committee of education that shall be composed of the president of the University of Rhode Island, the president of Rhode Island College, the president of Community College of Rhode Island, the commissioner of higher education, and the commissioner of elementary and secondary education. The commissioner of higher education shall serve as the chairperson of the committee.

(b) The committee shall meet on a regular basis, provided, that they shall meet not less than twelve (12) times per year, and the purpose of the committee shall include, but not be limited to, developing coherent plans for the elimination of unnecessary duplication in public education and addressing the future needs of public education within the state in the most efficient and economical manner possible. All recommendations and information gathered at the meetings of the committee shall be forwarded to the board of education by the chairperson of the executive committee for final action of the board of education.

(c) Prior to the presentation of any proposal to the board of governors, the committee shall fully examine its impact on public education, including, but not limited to, its impact on educational budgetary requirements, quality of education and elimination of unnecessary duplication. The chairperson of the committee may invite additional participation by faculty and other employees when he or she deems it necessary.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)



Chapter 16-97-4 - Change of former names.

§ 16-97-4 Change of former names.  Effective January 1, 2013, the term "Rhode Island Board of Education" shall be used in lieu of any then existing law reference made to the board of regents for elementary and secondary education and/or the board of governors for higher education.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)



Chapter 16-97-5 - Abolishment of boards.

§ 16-97-5 Abolishment of boards.  The board of governors for higher education established in chapter 16-59 and the board of regents for elementary and secondary education established in chapter 16-60 shall cease to exist as of January 1, 2013.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)



Chapter 16-97-6 - Reporting requirements.

§ 16-97-6 Reporting requirements.  The board shall submit periodic reports to the speaker of the house, senate president, chairs of the house and senate finance committees and their respective fiscal advisors, the chair of the house health, education and welfare committee, and chair of the senate education committee on its progress towards implementation of this chapter. The first report shall be submitted no later than April 1, 2013 and quarterly thereafter until January 1, 2014. It shall submit a report annually thereafter through 2018.

History of Section.
(P.L. 2012, ch. 241, art. 4, § 3.)






Chapter 16-98 - Access to Advanced Placement Courses for All Students Act

Chapter 16-98-1 - Short title.

§ 16-98-1 Short title.  This chapter shall be known and may be cited as the "Access To Advanced Placement Courses For All Students Act."

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-2 - Definitions.

§ 16-98-2 Definitions.  The following words and phrases when used in this chapter shall have the following meanings given to them unless the context clearly indicates otherwise:

(1) "Advanced placement" means a high school level preparatory course for a college advanced placement exam that:

(i) Incorporates all topics specified by the college board on its standards syllabus for a given subject area; and

(ii) Is authorized by the college board.

(2) "Board of regents" means the board of regents for elementary and secondary education.

(3) "College board" means the non-profit examination board in the United States comprised of over four thousand five hundred (4,500) institutions of higher learning and known for managing standardized tests such as the advanced placement or "AP" tests.

(4) "Department" means the Rhode Island department of elementary and secondary education.

(5) "Eligible teacher" means a professional employee that is certified in the subject area of the advanced placement course that he or she will be teaching.

(6) "Four core academic areas" means advanced placement courses in English, mathematics, science and social science.

(7) "Poverty level" means the percentage of students in a school district eligible for free and reduced lunch.

(8) "Program" means the advanced placement teacher training program.

(9) "School district" means any public school district, school unit, area-vocational-technical school, or charter school that composes a school district; the term also encompasses a single high school or multiple high schools within a school district where applicable.

(10) "Teacher training entities" means institutions of higher education, intermediate units or organizations approved/certified by the college board to train teachers to teach advanced placement courses.

(11) "Virtual learning instruction" means providing academic courses to students via the Internet and/or the use of technology in providing instruction to students.

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-3 - Advanced placement teacher training program.

§ 16-98-3 Advanced placement teacher training program.  (a) Purpose. The purpose of the advanced placement teacher training program is to provide access to advanced placement courses in the four (4) core academic subjects of English, mathematics, science and social science for all students by training teachers in advanced placement course instruction at all high schools that do not presently provide advanced placement courses.

(b) Establishment. Subject to appropriation, the advanced placement teacher-training program shall be established in the department of education by the board of regents to train teachers in eligible school entities to teach advanced placement courses in the four (4) core academic areas of English, mathematics, science and social science in one or more of these disciplines.

(c) Eligible school entities. Eligible school entities are those that do not have in each of their high schools at least one advanced placement course in the four (4) core academic areas.

(1) A school district that has an advanced placement course in one or more of the four (4) core academic areas but not in all four (4) core academic areas is only eligible to have a teacher trained in those core academic areas that it does not have an advanced placement course.

(2) No more than one teacher per core academic area in each high school of an eligible school district shall be trained under this program.

(3) More than one eligible school district may apply jointly to the program to train a teacher in advanced placement course instruction if that teacher is to provide such instruction in more than one school district either through classroom instruction or through virtual learning instruction.

(d) Application requirements for eligible school entities. The application by an eligible school district seeking funding for the program shall include the following:

(1) The subject areas that currently have an advanced placement courses in each of its high schools;

(2) The subject areas among the four (4) core academic areas that it does not have an advanced placement course in each of its high schools;

(3) The names of the eligible teachers including the high school where they are teaching and the advanced placement academic subject area that each of the teachers will be providing instruction and whether the instruction will be in a classroom or through virtual learning instruction;

(4) The names of the eligible teacher training entities that shall be providing the training for teachers in providing advanced placement instruction;

(5) Agreement to provide the advanced placement course for high school students for at least three (3) years;

(6) Guidelines the school district will use in determining which students may be eligible to enroll in an advanced placement course. The school district shall not discriminate on any basis in enrollment of students that is illegal under applicable federal or state law;

(7) Agreement to annually report to the department for each of the four (4) core academic areas that were taught by teachers whose training was funded by this program the following information:

(i) The number of students taking advanced placement courses;

(ii) The number of students who took the advanced placement examinations; and

(iii) The number of students scoring a three (3) or higher on the advanced placement examinations.

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-4 - Powers and duties of department.

§ 16-98-4 Powers and duties of department.  (a) Guidelines. The department shall promulgate rules, regulations and procedures necessary for the implementation of this chapter including, but not limited to, the following:

(1) In consultation with the college board, certify those teacher-training entities that are qualified to provide training of teachers to teach advanced placement courses in the four (4) core academic areas;

(2) In certifying teacher-training entities for this program, the department shall ensure that the training times and locations will be geographically accessible for teachers from eligible school entities to attend;

(3) The department, in consultation with the college board, shall ensure that training provided by those teacher-training entities must provide teachers of advanced placement courses with the necessary content knowledge and instructional skills to prepare students for success in advanced placement courses and examinations; and

(4) Starting at the end of the first year of the program, and every year thereafter, the department shall issue a report to the general assembly on the advanced placement teacher-training program that shall include, but not be limited to:

(i) The number of teachers receiving training in advanced placement instructions in school entities, school districts and high schools in each of the four (4) core academic areas.

(ii) The number of students taking advanced placement courses at school entities in each of the four (4) core academic areas.

(iii) The number of students scoring a three (3) or more on an advanced placement examination at school entities in each of the four (4) core academic areas.

(iv) The remaining unmet need for trained teachers in school entities that do not offer advanced placement courses.

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-5 - Funding to teacher training entities.

§ 16-98-5 Funding to teacher training entities.  To the extent funds are appropriated for this program, the department shall provide grants per eligible teacher to the endorsed teacher training entities that provide training to teachers to teach advanced placement upon completion of the training program.

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-6 - Program funding.

§ 16-98-6 Program funding.  (a) Funding for this program is subject to appropriation by the general assembly to the department for that purpose.

(b) In the event that insufficient moneys are appropriated in any fiscal year to provide funding for all eligible school entities applying to the program, the department shall prioritize funding of eligible school entities based on the poverty level of the school districts that high school students who will be taking the advanced placement courses reside in.

History of Section.
(P.L. 2012, ch. 347, § 1.)



Chapter 16-98-7 - Availability of advanced placement courses.

§ 16-98-7 Availability of advanced placement courses.  (a) Any school district offering advanced placement courses to students shall notify parents of their availability and the guidelines the school district uses in determining which students may be eligible to enroll in an advanced placement course.

(b) Any school district offering advanced placement courses to students shall publish on the school district's website the names of the advanced placement courses being offered to students and the guidelines the school district uses in determining which students may be eligible to enroll in an advanced placement course.

History of Section.
(P.L. 2012, ch. 347, § 1.)






Chapter 16-99 - Full-Day Kindergarten Accessibility Act

Chapter 16-99-1 - Short title.

§ 16-99-1 Short title.  This act shall be known and may be cited as the "Full-Day Kindergarten Accessibility Act."

History of Section.
(P.L. 2012, ch. 372, § 1; P.L. 2012, ch. 382, § 1.)



Chapter 16-99-2 - Legislative findings.

§ 16-99-2 Legislative findings.  The general assembly hereby finds and declares as follows:

(1) According to the National Center for Education Statistics, children in full-day kindergarten classes make greater academic gains in both reading and mathematics compared to those in half-day classes;

(2) According to Kids Count RI, full-day kindergarten can contribute to closing academic achievement gaps between lower and higher income children;

(3) According to the National Center for Education Statistics, full-day kindergarten classes are more likely than half-day classes to instruct students daily in the areas of mathematics, social studies and science;

(4) According to Kids Count RI, children in full-day kindergarten are more likely to be ready for first grade than those in half-day programs, regardless of family income, parental education and school characteristics; and

(5) While this act does not mandate school districts to operate a full-day kindergarten program, it provides limited one-time, start-up funding for school districts that move to provide students with access to full-day kindergarten programs, distributed on a competitive basis.

History of Section.
(P.L. 2012, ch. 372, § 1; P.L. 2012, ch. 382, § 1.)



Chapter 16-99-3 - Full-day kindergarten.

§ 16-99-3 Full-day kindergarten.  (a) For the purpose of this chapter, the term "full-day kindergarten" means a kindergarten program that operates a minimum of five and one-half (5 1/2) hours or three hundred thirty (330) minutes of actual school work, excluding lunch, recess periods, common planning time, pre- and post-school teacher time, study halls, homeroom periods, student passing time and any other time that is not actual instructional time.

(b) The commissioner of elementary and secondary education has discretion to further define and approve full-day kindergarten programs consistent with this section.

History of Section.
(P.L. 2012, ch. 372, § 1; P.L. 2012, ch. 382, § 1.)



Chapter 16-99-4 - Eligible school districts; funding.

§ 16-99-4 Eligible school districts; funding.  (a) A school district shall be eligible to receive funding pursuant to subsection 16-96-4(b), if:

(1) The school district is a public school district; and

(2) The school district operates a half-day kindergarten program as of September 1, 2011, but not a full-day kindergarten, as defined herein, serving more than one-half of the kindergarten students in the district as determined on a headcount basis.

(b) Subject to appropriation, beginning with school year 2013-2014, the commissioner of elementary and secondary education shall approve up to four (4) eligible public school districts per year to voluntarily implement a full-day kindergarten program as defined herein. The aforementioned schools shall receive funding to offset a portion of the reasonable one-time, start-up costs including, but not limited to, desks, books, facility upgrades and any other necessary expenses associated with each school's implementation of a full-day kindergarten program. Funds will be appropriated based upon criteria established by the commissioner of elementary and secondary education to ensure the quality and sustainability of the full-day kindergarten programs implemented.

(c) If more than four (4) eligible school districts apply in one year, or if the appropriation does not support four (4) eligible districts, the commissioner of elementary and secondary education shall determine which districts shall access the available funds for start-up costs. The commissioner's decision may consider the ability of the district to house the kindergarten enrollment, implement a quality full-day program and sustain the program once implemented, and the decision should maximize the number of students that can enter full-day kindergarten program for that year.

(d) School districts receiving funds pursuant to this chapter must operate only a full-day program, no half-day programs. The full-day kindergarten program must continue to operate for five (5) years.

(e) All funding provided under this section is subject to appropriation.

History of Section.
(P.L. 2012, ch. 372, § 1; P.L. 2012, ch. 382, § 1.)



Chapter 16-99-5 - Reporting.

§ 16-99-5 Reporting.  The Rhode Island department of elementary and secondary education shall report to the senate president, speaker of the house, and the governor on the progress of this initiative on or before May 1st, 2013, and on an annual basis by May 1st of each year thereafter.

History of Section.
(P.L. 2012, ch. 372, § 1; P.L. 2012, ch. 382, § 1.)









Title 17 - Elections

Chapter 17-1 - General Provisions

Chapter 17-1-1 - Short title.

§ 17-1-1 Short title.  This title shall be known and may be cited as the "Election Law".

History of Section.
(G.L. 1956, § 17-1-1; P.L. 1958, ch. 18, § 1.)



Chapter 17-1-2 - Definitions.

§ 17-1-2 Definitions.  For the purposes this title, except as may otherwise be required by the context:

(1) "Election" means the filling of any public office or the determination of any public question by vote of the electorate, and includes without limitation any state, town, or city office or question, and any political party primary election for the nomination of any candidate for public office; except that it shall not include a financial town meeting or a meeting to elect officers of a fire, water, or sewer district;

(2) "General election" means an election held on the first Tuesday next after the first Monday in November in even numbered years for the election of members of the general assembly and/or for the election of general officers, and/or for the election of presidential electors for president/vice-president of the United States;

(3) "General officer" means an officer designated as a general officer by chapter 2 of this title;

(4) "Independent candidate" means a candidate who has no affiliation with any political party;

(5) "Local board" means a town or city board of canvassers, board of canvassers and registration, canvassing authority, or any other local board, commission, or officer empowered by law to have custody of the permanent registration records;

(6) "Local election" means any election limited to the electorate of any city or town, or any part, at which any city, town, ward, or district officers are to be chosen, or any elective meeting at which a question is to be submitted to the voters of a city, town, or any subdivision of a city or town, but it shall not include a financial town meeting;

(7) "Party member" means any person who is a member of a designated political party pursuant to § 17-9.1-23;

(8) "Party voter" means any qualified voter who is eligible to vote at the primary election of a political party;

(9) "Political party" or "party" means: (i) any political organization which, at the next preceding general election for the election of general officers, nominated a candidate for governor, and whose candidate for governor at the election polled at least five percent (5%) of the entire vote cast in the state for governor, or (ii) any political organization which at the next preceding general election for the election of a president of the United States nominated a candidate for president and whose candidate for president at the election polled at least five percent (5%) of the entire vote cast in the state for president, or (iii) any political organization which, on petition forms provided to the chairperson of the organization by the state board of elections, obtains the signatures and addresses of that number of registered qualified voters equal to five percent (5%) of the entire vote cast in the state for governor or president in the immediately preceding general election. All the signatures must be obtained no earlier than January 1 of the year in which the political organization desires to place a candidate or candidates on any ballot as a "party" candidate. If the political organization wishes to select its nominees in a primary election, the petitions, bearing the requisite number of valid signatures, shall be presented to the appropriate local boards of canvassers no later than June 1 of the same year. If the petitions are validated by the local boards as containing the requisite number of valid signatures, the political organization shall be deemed to be a political party for all elections held during the year and may select its nominees in a primary election. If the political organization does not wish to select its nominees in a primary election, then the petitions need not be returned to local boards of canvassers until August 1 of the same year. An organization qualifying as a political party through the petition process shall qualify as a political party only during the year in which signatures are obtained unless the candidates for governor or president of the United States of the party at a general election held in the year, shall receive five percent (5%) of the vote as provided in this subdivision for either governor or president of the United States. If the candidates do not receive five percent (5%) of the vote, the organization shall no longer qualify as a political party unless and until it shall, in a subsequent year, once again qualify by the submission of petitions;

(10) "Polling place" means the room in which any election or elective meeting is conducted;

(11) "Primary election" means any election to select the candidates of a political party;

(12) "Proposition" or "public question" means any question put to a referendum of the electorate of the entire state or any part of it;

(13) "Qualified voter" means any person who is eligible to vote under the requirements of age, residence, and citizenship prescribed by the state constitution and who is duly registered to vote, or who is exempt from registration, pursuant to this title, and who is not otherwise disqualified as a voter pursuant to law;

(14) "Special election" means any election other than a local election or primary election which is not held on a general election day;

(15) "State board" means the state board of elections constituted pursuant to this title;

(16) "State election" means any election at which any presidential electors, senator or representatives in congress, general officers of the state, or members of the general assembly are to be chosen, or at which a public question or an amendment to the Constitution is submitted to the electors of the state;

(17) "State officer" means the governor, lieutenant governor, secretary of state, attorney general, general treasurer, state senator, and state representative;

(18) "Vacancy in office" means the condition resulting from any failure to elect or appoint an eligible and qualified person to public office, or the failure of any person duly elected or appointed to qualify, or from the death, resignation, or removal of an incumbent prior to the expiration of his or her term of office and where no fixed term is prescribed upon the death, resignation, or removal;

(19) "Voting list" means the complete list of all voters prepared from the information contained in the original permanent registration records in the possession of the local board of canvassers;

(20) "Warden" includes "moderator" and vice versa;

(21) Words importing the masculine gender shall include the feminine gender.

History of Section.
(P.L. 1947, ch. 1886, § 1; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 1; P.L. 1951 (s.s.), ch. 2870, § 1; G.L. 1956, §§ 17-8-1, 17-12-1; G.L. 1956, § 17-1-2; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 2; P.L. 1981, ch. 372, § 1; P.L. 1987, ch. 389, § 1; P.L. 1987, ch. 536, § 1; P.L. 1994, ch. 78, § 1; P.L. 1994, ch. 185, § 1; P.L. 1994, ch. 342, § 1; P.L. 1994, ch. 416, § 1; P.L. 1996, ch. 235, § 1.)



Chapter 17-1-2.1 - Signature identification.

§ 17-1-2.1 Signature identification.  For the purpose of assisting registrars and other persons in identifying a voter's signature, whenever in this title and whenever under any home rule charter enacted pursuant to article XIII, § 1 of the Constitution of the state of Rhode Island a voter's signature is required, space shall be provided and so labeled for the voter to print his or her legal name. However, failure of the voter to print his or her name shall not invalidate the signature if otherwise legible. This section shall not apply to the original voter's registration form and other forms where the name of the voter is typed and/or printed.

History of Section.
(P.L. 1984, ch. 6, § 1; P.L. 1988, ch. 84, § 14; P.L. 1994, ch. 171, § 1.)



Chapter 17-1-3 - Eligibility to vote.

§ 17-1-3 Eligibility to vote.  Every citizen of the United States who is at least eighteen (18) years of age, whose residence as defined in § 17-1-3.1 has been in this state for at least thirty (30) days, and in the town or city and voting district in which that person desires to cast his or her vote at least thirty (30) days next preceding the election, and who is registered in that city or town and voting district at least thirty (30) days next preceding any election, shall be entitled to vote in the election; provided, a person may vote in a primary election only if that person is eligible under the provisions of this title. A person who has not registered to vote, or whose registration has been canceled pursuant to § 17-10-1, may cast a vote for president and vice-president on election day at his or her city or town hall or at an alternate location designated by the board of canvassers, and approved by the board of elections, where such location is deemed necessary to better accommodate such voters. The casting of that vote shall commence the process of voter registration and subject the person voting to the requirements and penalties of this chapter.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1972, ch. 152, § 1; P.L. 1983, ch. 172, § 2; P.L. 1990, ch. 246, § 1; P.L. 2011, ch. 75, § 1; P.L. 2011, ch. 84, § 1.)



Chapter 17-1-3.1 - Residence for voting purposes.

§ 17-1-3.1 Residence for voting purposes.  (a) A person's residence for voting purposes is his or her fixed and established domicile. The determinant of one's domicile is that person's factual physical presence in the voting district on a regular basis incorporating an intention to reside for an indefinite period. This domicile is the place to which, upon temporary absence, he or she has the intention of returning. Once acquired, this domicile continues until another domicile is established. A person can have only one domicile, and the domicile shall not be considered lost solely by reason of absence for any of the following reasons:

(1) Employment or service outside of the state intimately connected with military operations or with the federal government, including the spouse and dependents of an elector so employed;

(2) Confinement in a correctional facility;

(3) Being a patient in a hospital, convalescent home, nursing home or rest home, or like facility; or

(4) Attendance as a student at an academic institution, including the spouse and dependents of an elector who is a student.

(b) The following shall be considered prima facie evidence of a person's residence for voting purposes:

(1) The address furnished to the division of motor vehicles for the voter's operator's license;

(2) The address from which the voter's motor vehicle is registered;

(3) The address from which the voter filed his last federal income tax return;

(4) The address from which the voter filed his last state income tax return;

(5) The address furnished to the companies from which the voter has obtained retail credit cards;

(6) The address furnished to the financial institutions where the voter maintains accounts;

(7) The address furnished to the tax collector and/or assessor in those communities where the voter owns taxable real or personal property for the purpose of notification to him or her;

(8) The address furnished to the insurance companies with which the voter maintains policies;

(9) The address furnished to the voter's employer;

(10) The address furnished by the voter to any business, professional, union, or fraternal organizations of which he or she is a member;

(11) The address furnished to governmental agencies with which the voter has contact;

(12) The address of a hospital, convalescent home, nursing home or rest home, or like facility at which the voter has been a patient or resident for the preceding thirty (30) days or longer;

(13) The address furnished to the United States postal service on a change of address form as verified by the United States postal service.

History of Section.
(P.L. 1983, ch. 172, § 3; P.L. 1984, ch. 157, § 1; P.L. 1985, ch. 142, § 1.)



Chapter 17-1-5 - Effect of special statutes.

§ 17-1-5 Effect of special statutes.  The provisions of any chapter or section under this title are subject to the provisions of any special statutes or charters respecting any particular town or city, none of which are repealed by this title; provided, that insofar as any special statute or charters adapted prior to April 22, 1935, conflicts with the provisions of chapter 19 of this title, the provisions of chapter 19 shall prevail; and provided, further, that insofar as any special statute or charter provision conflicts with the provisions of § 17-14-7, 17-14-9, or 17-19-7.1 of this title, the provisions of § 17-14-7, 17-14-9, or 17-19-7.1 shall prevail.

History of Section.
(G.L. 1938, ch. 328, § 1; G.L. 1956, § 17-25-1; G.L., § 17-1-5, as enacted by P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 252, § 3; P.L. 2010, ch. 174, § 1.)



Chapter 17-1-5.1 - Municipal and state employees holding elective public office.

§ 17-1-5.1 Municipal and state employees holding elective public office.  (a) A municipal employee may hold a state elective office or a municipal elective office; provided, that except as authorized pursuant to subsection (c) of this section, no municipal employee may hold a municipal elective office in the city or town in which he or she is employed, and a state employee may hold any municipal elective office. Any provision in any state law, municipal ordinance, or city or town charter prohibiting a municipal employee from holding state elective office or municipal elective office, other than in the town where he or she is employed, or a state employee from holding a municipal elective office is declared null and void.

(b) The provisions of this section shall not apply to school teachers of the individual cities and towns as defined in title 16.

(c) Notwithstanding the provisions of the first sentence of subsection (a) of this section, a city or town may, by charter or ordinance, permit a municipal employee of that city or town to hold the office of school committee person in that city or town.

History of Section.
(P.L. 1978, ch. 378, § 1; P.L. 2000, ch. 518, § 1.)



Chapter 17-1-6 - Scope of title.

§ 17-1-6 Scope of title.  This title shall apply to all elections, except as may otherwise be provided by law.

History of Section.
(P.L. 1958, ch. 18, § 1.)



Chapter 17-1-7 - Uniform deadlines.

§ 17-1-7 Uniform deadlines.  Notwithstanding any other time specified for the filing of any paper or the doing of any act pursuant to this title, a uniform deadline of 4:00 p.m. is established; provided, that applications for emergency mail ballots must be received by 4:00 p.m. on the day prior to an election or primary. If any filing deadline falls on a Saturday, Sunday, or holiday, the deadline shall be construed to fall on the next subsequent business day; provided, that this does not apply to registration to vote thirty (30) days prior to an election or primary.

History of Section.
(P.L. 1978, ch. 202, § 1; P.L. 2005, ch. 119, § 1; P.L. 2005, ch. 167, § 1.)



Chapter 17-1-7.1 - Filings to be originals.

§ 17-1-7.1 Filings to be originals.  Filings made under this title at the secretary of state's office shall be considered valid only if they bear original signatures and shall not include any telegram, cablegram, telephone call, electronically transmitted documents, or similar communications.

History of Section.
(P.L. 1990, ch. 98, § 2.)



Chapter 17-1-8 - Severability.

§ 17-1-8 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1983, ch. 172, § 3.)



Chapter 17-1-10 - Lincoln town officials  Inauguration date.

§ 17-1-10 Lincoln town officials  Inauguration date.  The voters of the town of Lincoln may vote, at the next regularly scheduled election to be held on November 7, 2000, on whether to modify the Town Home Rule Charter to change the inauguration date of officials of the town of Lincoln from the first Tuesday of December in even-numbered years to the first Tuesday of January in odd-numbered years to coincide with the inaugurations of state officers.

History of Section.
(P.L. 1999, ch. 277, § 1.)






Chapter 17-2 - General State Officers

Chapter 17-2-1 - General officers enumerated  Election and terms.

§ 17-2-1 General officers enumerated  Election and terms.  The governor, lieutenant governor, secretary of state, attorney general, and general treasurer shall be known as general officers. They shall be elected at a general election, quadrennially, in accordance with the provisions of this title, and shall hold their respective offices for four (4) years beginning on the first Tuesday of January next succeeding their election and until the election and qualification of their respective successors.

History of Section.
(P.L. 1901, ch. 826, § 1; G.L. 1909, ch. 14, § 1; P.L. 1912, ch. 817, § 1; G.L. 1923, ch. 13, § 1; G.L. 1938, ch. 320, § 1; G.L. 1956, § 17-1-1; G.L. 1956, § 17-2-1; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 404, § 25.)



Chapter 17-2-2 - Death or incapacity of governor elect.

§ 17-2-2 Death or incapacity of governor elect.  When the governor elect dies, removes from the state, refuses to serve, becomes insane, or is otherwise incapacitated, the lieutenant governor elect shall be qualified as governor at the beginning of the term for which he or she was elected.

History of Section.
(P.L. 1901, ch. 826, § 4; G.L. 1909, ch. 14, § 4; G.L. 1923, ch. 13, § 4; G.L. 1938, ch. 320, § 3; G.L. 1956, § 17-1-3; G.L. 1956, § 17-2-2; P.L. 1958, ch. 18, § 1.)



Chapter 17-2-3 - Elections by general assembly on failure to elect or incapacity of person elected.

§ 17-2-3 Elections by general assembly on failure to elect or incapacity of person elected.  When both the governor and lieutenant governor elect, or one among the lieutenant governor, secretary of state, attorney general, or general treasurer elect, are incapacitated, or when there has been a failure to elect one or more of the officers mentioned in this section, the general assembly shall, upon its organization, meet in grand committee and elect some person or persons to fill the office or offices, as the case may be, for which the incapacity exists or as to which the failure to elect occurred. When the general assembly elects any of the officers because of the failure of any person to receive a plurality of the votes cast, the election in each case shall be made from the persons who received the same and largest number of votes.

History of Section.
(P.L. 1901, ch. 826, § 4; G.L. 1909, ch. 14, § 4; G.L. 1923, ch. 13, § 4; G.L. 1938, ch. 320, § 3; G.L. 1956, § 17-1-4; G.L. 1956, § 17-2-3; P.L. 1958, ch. 18, § 1.)



Chapter 17-2-4 - Filling vacancies in offices of governor and lieutenant governor.

§ 17-2-4 Filling vacancies in offices of governor and lieutenant governor.  If the offices of governor and lieutenant governor are both vacant by reason of death or otherwise, they shall be filled by the general assembly in grand committee, and the acting governor shall, if the general assembly is not then in session, call a special session of the general assembly for that purpose within twenty (20) days after both of the offices become vacant, if a stated session is not sooner to occur.

History of Section.
(P.L. 1901, ch. 826, § 5; G.L. 1909, ch. 14, § 5; G.L. 1923, ch. 13, § 5; G.L. 1938, ch. 320, § 4; G.L. 1956, § 17-1-5; G.L. 1956, § 17-2-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-2-5 - Vacancies in other general offices.

§ 17-2-5 Vacancies in other general offices.  In case of a vacancy in the office of secretary of state, attorney general, or general treasurer, from any cause, the general assembly in grand committee shall elect some person to fill the office; provided, that if the vacancy occurs when the general assembly is not in session, the governor shall appoint some person to fill the vacancy until a successor elected by the general assembly is qualified to act.

History of Section.
(P.L. 1901, ch. 826, § 6; G.L. 1909, ch. 14, § 6; G.L. 1923, ch. 13, § 6; G.L. 1938, ch. 320, § 5; G.L. 1956, § 17-1-6; G.L. 1956, § 17-2-5; P.L. 1958, ch. 18, § 1.)



Chapter 17-2-6 - Majority required in general assembly  Term of officer elected to fill vacancy.

§ 17-2-6 Majority required in general assembly  Term of officer elected to fill vacancy.  In elections by the general assembly in grand committee, the person receiving a majority of the votes shall be elected. Every person elected by the general assembly to fill a vacancy, pursuant to the provision of this chapter, shall hold his or her office for the remainder of the term or for the full term, as the case may be, and until his or her successor is elected and qualified.

History of Section.
(P.L. 1901, ch. 826, § 7; G.L. 1909, ch. 14, § 7; G.L. 1923, ch. 13, § 7; G.L. 1938, ch. 320, § 6; G.L. 1956, § 17-1-7; G.L. 1956, § 17-2-6; P.L. 1958, ch. 18, § 1.)






Chapter 17-3 - General Assembly Members

Chapter 17-3-1 - Time of election  Term of office.

§ 17-3-1 Time of election  Term of office.  Senators and representatives in the general assembly shall be elected biennially, at general elections, in each senatorial and representative district in accordance with the provisions of this title; and shall hold their respective offices for two (2) years beginning on the first Tuesday of January, next succeeding their election, and until the election and qualification of their respective successors.

History of Section.
(P.L. 1905, ch. 1230, § 1; G.L. 1909, ch. 15, § 1; P.L. 1910, ch. 640, § 29; P.L. 1912, ch. 819, § 1; G.L. 1923, ch. 14, § 1; G.L. 1938, ch. 321, § 1; G.L. 1956, § 17-2-1; G.L. 1956, § 17-3-1; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3.)



Chapter 17-3-2 - Adjournment of election meetings.

§ 17-3-2 Adjournment of election meetings.  All senatorial district, representative district, and voting district meetings held in any district for the election of senators and representatives in the general assembly, or of any one or more of them, shall, at the time of closing the polls in that district as prescribed by law, stand adjourned until the date named in the warrant provided in § 17-3-3 to be issued in case of no election, or until the state board has notified the secretary of state that an election of senator and representative in the general assembly from the district has been made.

History of Section.
(P.L. 1905, ch. 1230, § 2; G.L. 1909, ch. 15, § 2; P.L. 1910, ch. 640, § 30; G.L. 1923, ch. 14, § 2; G.L. 1938, ch. 321, § 2; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-2-2; G.L. 1956, § 17-3-2; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3.)



Chapter 17-3-3 - Adjourned elections on failure to elect.

§ 17-3-3 Adjourned elections on failure to elect.  If it appears by the count of the state board that no election has been made of any one or more of the senators or representatives in the general assembly, at any election held for those officers, the board shall, immediately after the count, notify the secretary of state of the failure to elect; the secretary of state shall, immediately after the notification, direct the local boards in the senatorial or representative districts to issue their warrants to the moderators of the district, districts, or voting districts, as the case may be, directing the election to proceed on the tenth (10th) day from the date of the warrant, unless the day is a legal holiday, in which case the secretary of state shall direct the election to proceed on the next day after the tenth (10th) day not a legal holiday, for the officer or officers for which there was no choice, which warrant shall be served on the day of its issue by the several city or town sergeants or constables; provided, there shall be no election held on Saturday, and if the tenth (10th) day falls on Saturday, the election shall proceed on the Monday next following, unless that Monday is a legal or religious holiday, in which case the election shall proceed on the next following day which is not a legal or religious holiday.

History of Section.
(P.L. 1905, ch. 1230, § 4; G.L. 1909, ch. 15, § 4; P.L. 1910, ch. 640, § 31; G.L. 1923, ch. 14, § 4; G.L. 1938, ch. 321, § 3; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-2-3; G.L. 1956, § 17-3-3; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3.)



Chapter 17-3-4 - Candidates and ballots at adjourned elections.

§ 17-3-4 Candidates and ballots at adjourned elections.  At the adjourned elections provided for in § 17-3-3, the official ballot shall contain the names of the candidates for the offices for which there was no choice at the first election, and shall be printed and supplied by the secretary of state; provided, that in case any candidate has died, the senatorial district or representative district committee, as the case may be, of the party to which the candidate belonged may substitute the name of some other person as a candidate and that name shall be printed upon the official ballot, if the substitution is made in time to allow it to be printed.

History of Section.
(P.L. 1905, ch. 1230, § 7; G.L. 1909, ch. 15, § 7; G.L. 1923, ch. 14, § 7; G.L. 1938, ch. 321, § 6; G.L. 1956, § 17-2-4; G.L. 1956, § 17-3-4; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3; P.L. 1996, ch. 277, § 3; P.L. 1996, ch. 298, § 3.)



Chapter 17-3-5 - Death, refusal, or incapacity of senator or representative elect.

§ 17-3-5 Death, refusal, or incapacity of senator or representative elect.  (a) Whenever any person elected a senator or representative in the general assembly, at any time between the day of his or her election and the beginning of his or her term of office, refuses to serve and so declares to the secretary of state, or dies, becomes insane, removes from the state, or is otherwise incapacitated, the secretary of state shall immediately cause a warrant to be issued ordering a new election of senator or representative, as the case may be, to be held in that district at least seventy (70) but not more than ninety (90) days from the occurrence of the refusal or incapacity.

(b) Every person elected pursuant to the provisions of this section shall hold his or her office for the full term or for the remainder of the term, as the case may be, of the office that person is elected to fill, and until that person's successor is elected and qualified.

History of Section.
(P.L. 1905, ch. 1230, § 5; G.L. 1909, ch. 15, § 5; G.L. 1923, ch. 14, § 5; G.L. 1938, ch. 321, § 4; P.L. 1954, ch. 3313, § 1; G.L. 1956, § 17-2-5; G.L. 1956, § 17-3-5; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3; P.L. 1991, ch. 194, § 1; P.L. 1991, ch. 277, § 1.)



Chapter 17-3-6 - Vacancy in general assembly  Special elections.

§ 17-3-6 Vacancy in general assembly  Special elections.  (a) Whenever from any cause a vacancy occurs in the representation of any senatorial or representative district in the general assembly while the general assembly is in session, the secretary of state shall cause the local board of the city or town to issue a warrant ordering an election to fill the vacancy, to be held in that district at least seventy (70) but not more than ninety (90) days from the occurrence of the vacancy; provided, that if the general assembly has nearly completed its January session so that it is doubtful whether the person to be chosen can serve as a member at that session, the election shall not be ordered within that time limit, but may be held at any later date within that calendar year, if that year is the first year of the biennial period for which a general assembly has been chosen. If the vacancy occurs after the first Monday in February in the second year of the biennial period for which a general assembly was chosen, no warrant shall be issued for a special election to fill the vacancy. If the vacancy occurs or exists at any other time when the general assembly is not in session, the secretary of state shall cause to be issued a warrant for an election to be held to fill the vacancy.

(b) Every person elected pursuant to the provisions of this section shall hold his or her office for the remainder of the term that person is elected to fill, and until his or her successor is elected and qualified.

History of Section.
(P.L. 1905, ch. 1230, § 6; G.L. 1909, ch. 15, § 6; P.L. 1921, ch. 2092, § 1; G.L. 1923, ch. 14, § 6; P.L. 1930, ch. 1530, § 1; G.L. 1938, ch. 321, § 5; P.L. 1954, ch. 3313, § 1; G.L. 1956, § 17-2-6; G.L. 1956, § 17-3-6; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3; P.L. 1991, ch. 194, § 1; 1991, ch. 277, § 1.)



Chapter 17-3-7 - Nominations at special elections.

§ 17-3-7 Nominations at special elections.  For the elections provided for in §§ 17-3-5 and 17-3-6, certificates of nomination and nomination papers may be filed twenty-eight (28) days prior to the date of those primary elections.

History of Section.
(P.L. 1905, ch. 1230, § 7; G.L. 1909, ch. 15, § 7; G.L. 1923, ch. 14, § 7; G.L. 1938, ch. 321, § 6; G.L. 1956, § 17-2-7; G.L. 1956, § 17-3-7; P.L. 1958, ch. 18, § 1; P.L. 1991, ch. 194, § 1; P.L. 1991, ch. 277, § 1.)



Chapter 17-3-8 - Failure to issue warrant for election.

§ 17-3-8 Failure to issue warrant for election.  Every member of a local board who neglects to seasonably issue his or her warrant as provided in this chapter shall be guilty of a petty misdemeanor.

History of Section.
(P.L. 1905, ch. 1230, § 8; G.L. 1909, ch. 15, § 8; G.L. 1923, ch. 14, § 8; G.L. 1938, ch. 321, § 7; impl. am. P.L. 1954, ch. 3313, § 1; G.L. 1956, § 17-2-8; G.L. 1956, § 17-3-8; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 3; P.L. 1978, ch. 201, § 2.)






Chapter 17-4 - Federal Elective Officers

Chapter 17-4-1 - Congressional districts.

§ 17-4-1 Congressional districts.  The state shall be divided into two (2) districts for the election of representatives in the congress of the United States, to be called respectively the first congressional district and the second congressional district, and the electors residing in each of the districts who are qualified to vote for general officers shall be entitled, at the times and places and in the manner provided by law, to elect a representative in the congress of the United States for the district in which they reside.

History of Section.
(P.L. 1901, ch. 838, § 1; G.L. 1909, ch. 16, § 1; P.L. 1912, ch. 775, § 1; G.L. 1923, ch. 15, § 1; impl. am. P.L. 1932, ch. 1859, § 1; G.L. 1938, ch. 322, § 1; G.L. 1956, § 17-3-1; G.L. 1956, § 17-4-1; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-2 - Territory in first and second congressional districts.

§ 17-4-2 Territory in first and second congressional districts.  =bi First district: The first congressional district shall consist of all of the towns of: North Smithfield; Smithfield; Lincoln; Cumberland; North Providence; Barrington; Warren; Bristol; Portsmouth; Tiverton; Little Compton; Middletown; and Jamestown and the cities of: Woonsocket; Central Falls; Pawtucket; East Providence; and Newport.

The first congressional district shall also consist of all of the part of the city of Providence bounded by a line beginning at the Providence  North Providence boundary line and Admiral St; thence southeasterly on Admiral St to Douglas Ave; thence southerly on Douglas Ave to Eaton St; thence westerly on Eaton St to Oakland Ave; thence southerly on Oakland Ave to Smith St; thence easterly on Smith St to Park St; thence southerly on Park St to Hayes St; thence easterly on Hayes St to Francis St; thence southerly on Francis St to Gaspee St; thence northeasterly on Gaspee St to Smith St; thence easterly on Smith St to the Amtrak railroad; thence northwesterly on the Amtrak railroad to I-95; thence northeasterly on I-95 to Chalkstone Ave, thence southeasterly on Chalkstone Ave to Ashburton St; thence easterly on Ashburton St to Randall St; thence northeasterly on Randall St to the Charles St ramp; thence southerly from the Charles St ramp to Stevens St; thence easterly on Stevens St to Hewes St; thence northerly on Hewes St to the west side of N Main St; thence southerly on the west side of N Main St to Mill St; thence southerly on Mill St to Smith St; thence westerly on Smith St to the Moshassuck River; thence southerly on the Moshassuck River to College St; thence westerly on College St to Westminster St; thence westerly on Westminster St to Memorial Blvd; thence southerly on Memorial Blvd to Dyer St; thence southerly on Dyer St to Pine St; thence southwesterly on Pine St to I-95; thence southeasterly on I-95 to Eddy St; thence southerly on Eddy St to Blackstone St; thence westerly on Blackstone St to Friendship St; thence northerly on Friendship St to census block 440070007002027; thence westerly on boundary line between census blocks 440070007002027 and 440070004001002 to Broad St; thence northwesterly on Broad St to Elmwood Ave; thence southerly on Elmwood Ave to Bridgham St; thence westerly on Bridgham St to Lester St; thence southwesterly on Lester St to Dexter St; thence northerly on Dexter St to Cranston St; thence southwesterly on Cranston St to census block 440070013002004; thence westerly on the boundary line between census blocks 440070013002004 and 440070013001006 to Chapin Ave; thence westerly on Chapin Ave to Messer St; thence southerly on Messer St to Union Ave; thence southwesterly on Union Ave to Waverly St; thence northwesterly on Waverly St to Ellery St; thence southerly on Ellery St to Althea St; thence easterly on Althea St to Union Ave; thence southwesterly on Union Ave to State Highway 10; thence southerly on State Highway 10 to the Providence  Cranston boundary line; thence southerly and easterly on the Providence  Cranston boundary line to the New York, New Haven and Hartford Railroad; thence northeasterly on the New York, New Haven and Hartford Railroad to Elmwood Ave; thence southeasterly on Elmwood Ave to Linden Ave; thence easterly and southerly on Linden Ave to Fredrick C. Greene Memorial Blvd; thence northeasterly on Fredrick C. Greene Memorial Blvd to Park Path; thence northeasterly on Park Path to Fredrick C. Greene Memorial Blvd; thence northeasterly on Fredrick C. Greene Memorial Blvd to Natural History Ave; thence southerly on Natural History Ave extending along the boundary line between census block 440070001022010 and census blocks 440070001024007 and 44070001023016 to Verndale Ave; thence southeasterly on Verndale Ave to Montgomery Ave; thence easterly on Montgomery Ave to the Providence  Cranston boundary line; thence easterly on the Providence  Cranston boundary line to the Providence  East Providence boundary line; thence northerly on the Providence  East Providence boundary line to the Providence  Pawtucket boundary line; thence westerly on the Providence  Pawtucket boundary line to the Providence  North Providence boundary line; thence westerly and southwesterly on the Providence  North Providence boundary line to the point of origin.

=bi Second district: The second congressional district shall consist of all of the towns of: Burrillville; Glocester; Foster; Scituate; Johnston; Coventry; West Warwick; West Greenwich; East Greenwich; Exeter; North Kingstown; Narragansett; New Shoreham; South Kingstown; Charlestown; Richmond; Hopkinton; and Westerly and the cities of: Cranston and Warwick.

The second congressional district shall also consist of all of the part of the city of Providence bounded by a line beginning at the Providence  North Providence boundary line and Admiral St; thence southeasterly on Admiral St to Douglas Ave; thence southerly on Douglas Ave to Eaton St; thence westerly on Eaton St to Oakland Ave; thence southerly on Oakland Ave to Smith St; thence easterly on Smith St to Park St; thence southerly on Park St to Hayes St; thence easterly on Hayes St to Francis St; thence southerly on Francis St to Gaspee St; thence northeasterly on Gaspee St to Smith St; thence easterly on Smith St to the Amtrak railroad; thence northwesterly on the Amtrak railroad to I-95; thence northeasterly on I-95 to Chalkstone Ave, thence southeasterly on Chalkstone Ave to Ashburton St; thence easterly on Ashburton St to Randall St; thence northeasterly on Randall St to the Charles St ramp; thence southerly from the Charles St ramp to Stevens St; thence easterly on Stevens St to Hewes St; thence northerly on Hewes St to the west side of N Main St; thence southerly on the west side of N Main St to Mill St; thence southerly on Mill St to Smith St; thence westerly on Smith St to the Moshassuck River; thence southerly on the Moshassuck River to College St; thence westerly on College St to Westminster St; thence westerly on Westminster St to Memorial Blvd; thence southerly on Memorial Blvd to Dyer St; thence southerly on Dyer St to Pine St; thence southwesterly on Pine St to I-95; thence southeasterly on I-95 to Eddy St; thence southerly on Eddy St to Blackstone St; thence westerly on Blackstone St to Friendship St; thence northerly on Friendship St to census block 440070007002027; thence westerly on boundary line between census blocks 440070007002027 and 440070004001002 to Broad St; thence northwesterly on Broad St to Elmwood Ave; thence southerly on Elmwood Ave to Bridgham St; thence westerly on Bridgham St to Lester St; thence southwesterly on Lester St to Dexter St; thence northerly on Dexter St to Cranston St; thence southwesterly on Cranston St to census block 440070013002004; thence westerly on the boundary line between census blocks 440070013002004 and 440070013001006 to Chapin Ave; thence westerly on Chapin Ave to Messer St; thence southerly on Messer St to Union Ave; thence southwesterly on Union Ave to Waverly St; thence northwesterly on Waverly St to Ellery St; thence southerly on Ellery St to Althea St; thence easterly on Althea St to Union Ave; thence southwesterly on Union Ave to State Highway 10; thence southerly on State Highway 10 to the Providence  Cranston boundary line; thence northerly and westerly on the Providence  Cranston boundary line to the Providence  Johnston boundary line; thence northerly on the Providence  Johnston boundary line to the Providence  North Providence boundary line; thence northeasterly on the Providence  North Providence boundary line to the point of origin.

The second congressional district shall also consist of all of the part of the city of Providence bounded by a line beginning at Elmwood Ave and Linden Ave; thence easterly and southerly on Linden Ave to Fredrick C. Greene Memorial Blvd; thence northeasterly on Fredrick C. Greene Memorial Blvd to Park Path; thence northeasterly on Park Path to Fredrick C. Greene Memorial Blvd; thence northeasterly on Fredrick C. Greene Memorial Blvd to Natural History Ave; thence southerly on Natural History Ave extending along the boundary line between census block 440070001022010 and census blocks 440070001024007 and 44070001023016 to Verndale Ave; thence southeasterly on Verndale Ave to Montgomery Ave; thence easterly on Montgomery Ave to the Providence  Cranston boundary line; thence southerly, westerly, and northerly on the Providence  Cranston boundary line to the point where census block 440070001024013 intersects with the New York, New Haven and Hartford Railroad; thence northeasterly along the New York, New Haven and Hartford Railroad to the eastern side of Elmwood Ave; thence southeasterly along the eastern side of Elmwood Ave to the point of origin.

History of Section.
(P.L. 1901, ch. 838, § 2; G.L. 1909, ch. 16, § 2; P.L. 1912, ch. 775, § 2; G.L. 1923, ch. 15, § 2; P.L. 1930, ch. 1527, § 1; P.L. 1932, ch. 1859, § 1; G.L. 1938, ch. 322, § 2; G.L. 1956, § 17-3-2; G.L. 1956, § 17-4-2; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 84, § 2; P.L. 1966, ch. 116, § 4; P.L. 1972, ch. 3, § 1; P.L. 1982, ch. 20, § 6; P.L. 1992, ch. 33, § 5; P.L. 2002, ch. 4, § 5; P.L. 2002, ch. 292, § 20; P.L. 2004, ch. 6, § 54; P.L. 2012, ch. 6, § 3; P.L. 2012, ch. 7, § 3.)



Chapter 17-4-4 - Time of election of representatives in congress.

§ 17-4-4 Time of election of representatives in congress.  The election of representatives in congress shall be held on the Tuesday next after the first Monday in November in each even numbered year.

History of Section.
(P.L. 1901, ch. 838, § 3; G.L. 1909, ch. 16, § 3; P.L. 1914, ch. 1048, § 2; G.L. 1923, ch. 15, § 3; G.L. 1938, ch. 322, § 3; G.L. 1956, § 17-3-4; G.L. 1956, § 17-4-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-5 - Time of election of senators.

§ 17-4-5 Time of election of senators.  The election of a senator in congress shall be held on the Tuesday next after the first Monday in November, in the year 1958, and on the Tuesday next after the first Monday in November in every sixth year thereafter, and on the Tuesday next after the first Monday in November in the year 1960, and on the Tuesday next after the first Monday in November in every sixth year thereafter.

History of Section.
(G.L. 1909, ch. 16, § 3; P.L. 1914, ch. 1048, § 2; G.L. 1923, ch. 15, § 3; G.L. 1938, ch. 322, § 3; G.L. 1956, § 17-3-5; G.L. 1956, § 17-4-5; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-6 - Manner of voting  Election by plurality.

§ 17-4-6 Manner of voting  Election by plurality.  In all elections of senators and representatives in congress the voting shall be in accordance with the provisions of chapter 19 of this title, and the person or candidate receiving the largest number of votes shall be declared elected.

History of Section.
(P.L. 1901, ch. 838, § 4; G.L. 1909, ch. 16, § 4; P.L. 1914, ch. 1048, § 3; G.L. 1923, ch. 15, § 4; G.L. 1938, ch. 322, § 4; G.L. 1956, § 17-3-6; G.L. 1956, § 17-4-6; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-7 - New election in absence of plurality.

§ 17-4-7 New election in absence of plurality.  In case no person receives a plurality of the votes cast in the state or in either congressional district at any election, a new election shall be held in the state or in the district on the fourth (4th) Tuesday after the holding of the election at which there was no choice. For the election, any new certificates of nomination or nomination papers shall be filed ten (10) days previous to the date of the election.

History of Section.
(P.L. 1901, ch. 838, § 7; G.L. 1909, ch. 16, § 7; P.L. 1914, ch. 1048, § 5; G.L. 1923, ch. 15, § 7; G.L. 1938, ch. 322, § 6; G.L. 1956, § 17-3-8; G.L. 1956, § 17-4-7; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-8 - Special election to fill vacancy in office of representative.

§ 17-4-8 Special election to fill vacancy in office of representative.  Whenever any person elected a representative in congress from either district, at any time between the day of his or her election and the beginning of his or her term of office, refuses to serve and so declares to the secretary of state, or dies, becomes insane, removes from the state, or is otherwise incapacitated, or whenever a vacancy happens in the representation of this state in congress as contemplated in the second section of the first article of the Constitution of the United States, the governor shall immediately issue his or her writ of election directed to the several city and town clerks, or local boards as the case may be, ordering a new election of the representative in congress to be held in that district to fill the vacancy, at as early a date, to be stated in the writ, as will be in compliance with the provisions of law in relation to these elections, but no election provided for by this section shall be held on Saturday; provided, that whenever a vacancy occurs between the first day of April and the first day of October in any even numbered year, the governor shall, unless in his or her opinion the public good requires an earlier special election, issue his or her writ for a special election to fill the vacancy to be held with the general election on the Tuesday next after the first Monday in November of that year.

History of Section.
(P.L. 1901, ch. 838, § 8; G.L. 1909, ch. 16, § 8; P.L. 1914, ch. 1048, § 6; G.L. 1923, ch. 15, § 8; P.L. 1930, ch. 1529, § 1; P.L. 1936 (s.s.), ch. 2455, § 1; G.L. 1938, ch. 322, § 7; G.L. 1956, § 17-3-9; G.L. 1956, § 17-4-8; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-9 - Special election to fill senatorial vacancy.

§ 17-4-9 Special election to fill senatorial vacancy.  Whenever a person elected a senator in congress, at any time between the day of that person's election and the beginning of his or her term of office, refuses to serve and so declares to the secretary of state, or dies, becomes insane, removes from the state, or is otherwise incapacitated, or whenever a vacancy happens in the representation of this state in the United States senate, the governor shall issue his or her writ of election directed to the several city and town clerks, or local boards as the case may be, ordering a new election of senator to fill the vacancy to be held in the state at as early a date, to be stated in the writ, as will be in compliance with the provisions of law in relation to these elections, but no election provided for by this section shall be held exclusively on Saturday; provided, that whenever a vacancy occurs between the first day of July and the first day of October in any even numbered year, the governor shall, unless in his or her opinion the public good requires an earlier special election, issue his or her writ for a special election to fill the vacancy to be held with the general election on the Tuesday next after the first Monday in November of that year.

History of Section.
(G.L. 1909, ch. 16, § 8; P.L. 1914, ch. 1048, § 6; G.L. 1923, ch. 15, § 8; P.L. 1930, ch. 1529, § 1; G.L. 1936, ch. 15, § 9; P.L. 1936 (s.s.), ch. 2455, § 2; G.L. 1938, ch. 322, § 8; G.L. 1956, § 17-3-10; G.L. 1956, § 17-4-9; P.L. 1958, ch. 18, § 1; P.L. 2009, ch. 370, § 1; P.L. 2009, ch. 389, § 1.)



Chapter 17-4-10 - Presidential electors  Time and manner of voting  Election by plurality.

§ 17-4-10 Presidential electors  Time and manner of voting  Election by plurality.  The people of this state, qualified by law to vote for general offices, shall elect as many electors of president and vice-president of the United States that the state is or shall be entitled to at town, ward, and district meetings on the Tuesday next after the first Monday in November, in every fourth (4th) year, commencing in 1960, in accordance with the provisions of chapter 19 of this title, and the several candidates having a plurality of the legal votes given in at the election shall be elected.

History of Section.
(P.L. 1901, ch. 827, § 1; G.L. 1909, ch. 17, § 1; P.L. 1917, ch. 1507, § 1; G.L. 1923, ch. 16, § 1; G.L. 1938, ch. 323, § 1; G.L. 1956, § 17-4-1; G.L. 1956, § 17-4-10; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-11 - Meeting of electors  Vacancies.

§ 17-4-11 Meeting of electors  Vacancies.  Presidential electors elected pursuant to this chapter shall meet in the state house in the city of Providence on the first Monday after the second Wednesday in December after their election, at the hour of 12 o'clock noon of that day, and if there is any vacancy in the office of electors, occasioned by death, refusal to act, neglect to attend, or other cause, the electors present shall immediately proceed to fill, by roll call and by a plurality of votes, the vacancy in the electoral college; and when the electors appear, or the vacancy is filled as provided in this section, they shall proceed to perform the duties required of electors by the Constitution and laws of the United States.

History of Section.
(P.L. 1901, ch. 827, § 6; G.L. 1909, ch. 17, § 6; G.L. 1923, ch. 16, § 6; P.L. 1929, ch. 1407, § 1; G.L. 1936, ch. 16, § 5; P.L. 1936 (s.s.), ch. 2439, § 2; G.L. 1938, ch. 323, § 3; G.L. 1956, § 17-4-3; G.L. 1956, § 17-4-11; P.L. 1958, ch. 18, § 1.)



Chapter 17-4-12 - Attendance of governor and secretary of state  Certificates required by federal law.

§ 17-4-12 Attendance of governor and secretary of state  Certificates required by federal law.  It shall be the duty of the governor and the secretary of state to be present at the state house in Providence on the day of the meeting of the electors, to make and furnish to the electors any certificates required by the laws of the United States to be forwarded to the seat of government with the votes of the electors which are made necessary by any election made pursuant to the provisions of § 17-4-11.

History of Section.
(P.L. 1901, ch. 827, § 8; G.L. 1909, ch. 17, § 8; G.L. 1923, ch. 16, § 8; redesignated § 6 by P.L. 1936 (s.s.), ch. 2439, § 4; G.L. 1938, ch. 323, § 4; G.L. 1956, § 17-4-4; G.L. 1956, § 17-4-12; P.L. 1958, ch. 18, § 1.)






Chapter 17-4.1 - Special Presidential Voters



Chapter 17-5 - Statewide Referenda Elections

Chapter 17-5-1 - Referenda elections  Constitutional and public questions.

§ 17-5-1 Referenda elections  Constitutional and public questions.  Any proposition of amendment of the Constitution or any public question of statewide impact submitted to the electors of this state at a general election pursuant to § 17-1-2(2) held subsequent to 1997 shall be held in conformity with this chapter.

History of Section.
(P.L. 1978, ch. 245, § 2; P.L. 1980, ch. 381, § 1; P.L. 1982, ch. 156, § 1; P.L. 1985, ch. 518, § 1; P.L. 1987, ch. 85, § 1; P.L. 1990, ch. 38, § 1; P.L. 1992, ch. 414, § 1; P.L. 1996, ch. 411, § 1.)



Chapter 17-5-1.1 - Special referenda elections.

§ 17-5-1.1 Special referenda elections.  Any proposition of amendment of the Constitution or any other public question submitted to the electors of the state at any election not a general election pursuant to § 17-1-2(2) shall be voted upon at town, ward, and district meetings, in accordance with the following procedure:

(1) When an act of the general assembly is passed authorizing the submission of a question to all of the electors of the state, the secretary of state is authorized to rephrase the question to appear on the ballot in a manner that would clearly apprise the voters of the question to be voted upon and to cause the ballot to contain a concise caption of the question, and the full text of the question as adopted by the general assembly need not appear on the ballot except for proposed amendments to the Constitution of the state of Rhode Island. The secretary of state shall cause each question appearing on the ballot prepared by him or her to be designated by number, the first question to be designated by the numeral I and additional questions shall follow numbered so that all questions submitted to all the electors of the state and appearing upon the ballot are numbered consecutively; provided that local questions shall be printed on a distinctive colored background.

(2) Prior to the election at which public questions are to be submitted, the secretary of state shall cause to be printed and shall send one copy of the full text of each legislative act to be acted upon and applicable to the state at large, or the secretary of state may substitute a description of the text of each act in lieu of the full text, to each residential unit in Rhode Island together with the following information:

(i) The designated number of the question appearing on the ballot;

(ii) A brief caption of the question appearing on the ballot; and

(iii) A brief explanation of the measure being the subject matter of the question.

(3) Voting on a proposition of amendment of the Constitution or of a public question of statewide impact shall be by means of optical scan voting equipment and computer ballots authorized pursuant to this title.

History of Section.
(P.L. 1980, ch. 381, § 2; P.L. 1982, ch. 156, § 1; P.L. 1983 (s.s.), ch. 336, § 1; P.L. 1984, ch. 163, § 1; P.L. 1996, ch. 277, § 4; P.L. 1996, ch. 298, § 4.)



Chapter 17-5-3 - Publication of questions to be submitted to voters.

§ 17-5-3 Publication of questions to be submitted to voters.  (a) Prior to each general election at which public questions are to be submitted, the secretary of state shall cause to be printed and shall send one copy of the full text of each legislative act to be acted upon and applicable to the state at large, or the secretary of state may substitute a description of the text of each act in lieu of the full text, to each residential unit in Rhode Island together with the following information:

(1) The designated number of the question;

(2) A brief caption of the question;

(3) A brief explanation of the measure that is the subject matter of the question; and

(4) A notice that voter fraud is a felony and the penalty for voter fraud. This notice shall be in conspicuous lettering and shall contain the following language: "You must be registered to vote from your actual place of residence."

(b) If the public question involves the issuance of bonds or other evidence of indebtedness or any other long term financial obligation such as a lease, the notice required by subsection (a) of this section shall also include at least the following information to be provided by the agency or department for which the bonds or other evidence of indebtedness or any other long term financial obligation is intended:

(1) The estimated total cost of the project or program, including financing (using a reasonable assumed rate of interest), legal, and other costs.

(2) The estimated useful life of the project, and the term of the bonds, other indebtedness, or other obligation.

(3) A reasonably detailed description of the project or program, its purposes, and a project timetable.

History of Section.
(P.L. 1978, ch. 245, § 2; P.L. 1984, ch. 163, § 1; P.L. 1986, ch. 186, § 1; P.L. 1993, ch. 321, § 1; P.L. 1996, ch. 277, § 4; P.L. 1996, ch. 298, § 4.)



Chapter 17-5-4 - Manner of voting.

§ 17-5-4 Manner of voting.  Voting on all public questions submitted at the general election shall be by use of optical scan voting equipment and computer ballots authorized pursuant to this title.

History of Section.
(P.L. 1978, ch. 245, § 2; P.L. 1996, ch. 277, § 4; P.L. 1996, ch. 298, § 4.)



Chapter 17-5-5 - Language contained on computer ballots.

§ 17-5-5 Language contained on computer ballots.  (a) Notwithstanding the authority of the secretary of state to determine the design and content of the computer ballots by rules and regulations, all computer ballots shall contain a clear and concise statement of the nature of each question presented without the necessity of repeating the full text of the question as adopted by the general assembly; provided, that in the case of proposed amendments to the Constitution of the state of Rhode Island, the full text as adopted by the general assembly shall be reprinted on the computer ballots. The secretary of state shall cause each question appearing on the computer ballot prepared by the secretary to be designated by number, the first question to be designated by the number I and additional questions shall be submitted with numbers in consecutive order.

(b) Notwithstanding the foregoing, in the general election to be held on November 2, 2004, in order to avoid a two-sheet statewide ballot, given the number of public questions to be submitted to the electors at such general election, the secretary of state may prepare the ballot in such manner that the statewide public questions involving the issuance of bonds or other evidence of indebtedness, or other long-term financial obligation shall appear on the ballot with only a caption and the amount of financial obligation to be incurred, but without the clear and concise statement of each question, as otherwise required. Provided, however, that such clear and concise statement of such question shall instead appear in a conspicuous location within each privacy voting booth at each polling place with additional copies thereof available at each polling place; and for mail ballot voters, each such ballot sent to a mail ballot voter shall be accompanied by a clear and concise statement of each question printed on a separate sheet of paper.

History of Section.
(P.L. 1978, ch. 245, § 2; P.L. 2004, ch. 588, § 1.)



Chapter 17-5-6 - Count of votes  Declaration of results.

§ 17-5-6 Count of votes  Declaration of results.  Through the use of optical scan voting equipment authorized pursuant to this title, the state board shall count and tabulate all votes cast and shall declare the result in the manner provided by law, and this declaration shall be a sufficient notice to all officers, and all other persons interested, of the adoption or the rejection of any amendment of the Constitution or of the manner in which any question submitted to the electors of the state has been decided.

History of Section.
(P.L. 1978, ch. 245, § 2; P.L. 1996, ch. 277, § 4; P.L. 1996, ch. 298, § 4.)






Chapter 17-6 - Secretary of State

Chapter 17-6-1 - General powers and duties.

§ 17-6-1 General powers and duties.  (a) The secretary of state shall have those functions, powers, and duties relating to elections that may be provided by this title or any other law not inconsistent with this chapter. The secretary of state shall maintain a central roster of all elected and appointed officers of the state, including for each officer the nature of the officer's tenure and the date of expiration of the officer's term of office. The secretary of state shall maintain a central register of all persons registered to vote in the several cities and towns and shall add, amend, delete, and cancel any names appearing on the register as certified to the secretary by the several local boards and by the state board.

(b) The secretary of state may compile and publish a complete edition of the election law, which the secretary shall make available to all election officials and candidates upon request, and without charge. The secretary of state shall receive and file certificates of election results as provided by this title.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 1; P.L. 1978, ch. 191, § 3; P.L. 1987, ch. 293, § 3; P.L. 1992, ch. 250, § 1; P.L. 2006, ch. 366, § 3; P.L. 2006, ch. 476, § 3.)



Chapter 17-6-1.1 - Central voter register.

§ 17-6-1.1 Central voter register.  In addition to any other powers and duties given to the secretary by this title, the secretary of state is authorized to issue rules and regulations relative to the central voter register, and local boards of canvassers are hereby directed to comply with reasonable requests by the secretary of state for information to accurately maintain the central voter register.

History of Section.
(P.L. 1978, ch. 199, § 1.)



Chapter 17-6-1.2 - Statewide central voter register.

§ 17-6-1.2 Statewide central voter register.  (a) Given the development of the necessary technology and the potential availability of federal funds, the secretary of state shall procure a statewide central voter register in accordance with all relevant state purchasing requirements. The system shall include, but not be limited to:

(1) A statewide database maintained by the secretary of state;

(2) All necessary hardware and software for the thirty-nine (39) local boards of canvassers to maintain their local voter registration records;

(3) All necessary hardware and software necessary for the electronic integration of voter registration records from the division of motor vehicles;

(4) All necessary hardware and software for the electronic integration of voter registration records from certain agencies processing voter registrations in accordance with § 17-9.1-8 where the secretary of state finds that the number of registrations processed warrants the electronic integration; and

(5) Additional terminals for access to the voter files as determined by the secretary of state.

(b) Local boards of canvassers will have the responsibility and sole authority for any addition, correction, or deletion of information from their local voting records. The office of the secretary of state, or the designee of the secretary of state, shall provide training and technical support for all local boards of canvassers in the operation and maintenance of their local voter registration system.

(c) The format and structure of the database shall be developed by the office of the secretary of state in conjunction with the vendor to whom the contract is awarded.

(d) Funding for the procurement of the statewide central voter register shall be through federal funds appropriated to the state of Rhode Island, subject to appropriation by the general assembly, pursuant to election reform legislation adopted by the United States Congress in 2002.

History of Section.
(P.L. 2002, ch. 191, § 1; P.L. 2002, ch. 192, § 1.)



Chapter 17-6-1.3 - Designation of Chief State Election Official under the National Voter Registration Act.

§ 17-6-1.3 Designation of Chief State Election Official under the National Voter Registration Act.  The secretary of state is designated as the chief state election official under section 10 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg-8) to be responsible for the coordination of the State of Rhode Island's responsibilities under that Act.

History of Section.
(P.L. 2003, ch. 29, § 1; P.L. 2003, ch. 30, § 1.)



Chapter 17-6-2 - Primary elections.

§ 17-6-2 Primary elections.  (a) The secretary of state shall, as otherwise provided by this title, prepare, print, and distribute the following forms relating to primary elections:

(1) Declaration of candidacy;

(2) Endorsement by party;

(3) Primary nomination papers for national and state offices;

(4) Certifications of the list of local candidates where primaries are to be conducted.

(b) The secretary of state shall also receive and file primary nomination papers; and shall consult with the state board with respect to its administration of primary elections.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1987, ch. 389, § 2.)



Chapter 17-6-3 - Computer ballots and sample ballots.

§ 17-6-3 Computer ballots and sample ballots.  The secretary of state shall be responsible for the arrangement, preparation, printing, and provision of all computer ballots, to be used in conjunction with the optical scan voting equipment authorized pursuant to this title, and sample ballots to be used at any election. The secretary of state shall deliver to the state board a sufficient quantity of sample ballots to be used by the board in the preparation of voting equipment for each election.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 5; P.L. 1996, ch. 298, § 5.)



Chapter 17-6-4 - Absentee, shut-in, and war ballots.

§ 17-6-4 Absentee, shut-in, and war ballots.  The secretary of state shall prepare, print, and furnish all application forms for absentee, shut-in, and war ballots. The secretary of state shall arrange, print, and distribute all these ballots, together with instruction sheets and the required envelopes, in accordance with the requirements of this title.

History of Section.
(P.L. 1958, ch. 18, § 1.)



Chapter 17-6-5 - Registration lists available to political parties and candidates.

§ 17-6-5 Registration lists available to political parties and candidates.  (a) Upon application in writing, the secretary of state shall, upon request, furnish prepaid at a reasonable price to be established annually by the secretary and at a reasonable time, to the state chairperson of each political party and to each person proposing to be a duly qualified candidate for state or congressional office and to no one else except as provided in this chapter, lists of registered voters as they appear in the central voter registry of each city or town or of each senatorial or representative district, or of each congressional district.

(b) These lists, so furnished, shall be used by the chairpersons for political purposes, or by the candidates only in the furtherance of candidacy for political office in the ensuing primary and/or general election and for no other purpose. The information available for each registrant shall consist only of the name, designation of party affiliation, street address, city or town, congressional district, senatorial district, representative district, ward, and/or precinct and nothing else.

(c) The price for these lists shall include update subscriptions as available to the date of the election for which the lists have been requested. These updates shall reflect changes to the registry records, including all new and deleted voters as received by the secretary of state.

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-6 - Oath required as to use of lists.

§ 17-6-6 Oath required as to use of lists.  Every person receiving the registry lists shall take and subscribe to the following oath:

"I understand that the lists requested by me are the property of the state of Rhode Island and (I affirm that I am the state chairperson of the ]]]]]]]] party); (I proposed to be a duly qualified candidate in the next following primary and/or election); and that I am a person authorized by § 17-6-5 to receive a copy of the registry lists described; and I further affirm that the lists will be used only for the purposes prescribed and for no other use and that I will not permit the use of or copying of the lists by unauthorized persons.

]]]]]]]]

Signature of purchaser

Subscribed and sworn to before me at ]]]]]]]], this ]]]]]]]] day of ]]]]]]]], 20]]]]]]]].

]]]]]]]]

Notary public"

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-7 - Penalty for violating §§ 17-6-5 and 17-6-6.

§ 17-6-7 Penalty for violating §§ 17-6-5 and 17-6-6.  Every person who violates the provisions of §§ 17-6-5 and 17-6-6 shall be guilty of a misdemeanor.

History of Section.
(P.L. 1976, ch. 207, § 1; P.L. 1978, ch. 201, § 3.)



Chapter 17-6-8 - Exception for local canvassing authorities.

§ 17-6-8 Exception for local canvassing authorities.  The secretary of state shall furnish, without charge, to the canvassing authorities of the several cities and towns, lists of registrants pertaining to those respective cities and towns.

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-9 - Public record.

§ 17-6-9 Public record.  All requests for registration lists, and the action taken on those requests by the secretary of state, shall be deemed to be public records and shall be open for inspection during regular business hours.

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-10 - Availability of registration lists.

§ 17-6-10 Availability of registration lists.  These lists shall be made available by the secretary of state not later than June 1 in any year.

History of Section.
(P.L. 1976, ch. 207, § 1; P.L. 2000, ch. 109, § 28.)



Chapter 17-6-11 - Lists not deemed official.

§ 17-6-11 Lists not deemed official.  Registration lists purchased pursuant to §§ 17-6-5  17-6-10 are not to be deemed to be the official voting lists for any districts. The official lists are those prepared and published by the several local boards.

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-12 - Form of lists.

§ 17-6-12 Form of lists.  The lists may be distributed as requested in the form of either printed lists or magnetic tapes.

History of Section.
(P.L. 1976, ch. 207, § 1.)



Chapter 17-6-13 - Electoral process education.

§ 17-6-13 Electoral process education.  During each year in which a general election is to be held, the secretary of state shall identify communities within the state in need of electoral process education by outreaching community organizations. Electoral process education shall consist of instruction on how a person may become a candidate for electoral office and how a person registers and votes for candidates for electoral office. The secretary of state shall furnish electoral process education throughout the state of Rhode Island in a manner to be determined by the secretary of state.

History of Section.
(P.L. 1991, ch. 61, § 1.)






Chapter 17-7 - State Board of Elections

Chapter 17-7-1 - Legislative intent.

§ 17-7-1 Legislative intent.  It is the intent of the general assembly that the board of elections be a board on which all the qualified electors of the state, regardless of their political identification or the lack of it, will be eligible to serve. The governor, in making these appointments, and the senate, in confirming them, shall consider the abilities and integrity of the qualified electors under consideration and their knowledge of and/or experience in the working of the election laws of the state. They shall strive to select a board whose membership shall be representative of all citizens of the state and of their diverse points of view.

History of Section.
(P.L. 1979, ch. 312, § 2.)



Chapter 17-7-2 - Composition of board.

§ 17-7-2 Composition of board.  There shall be, independent of every other department and agency of this state, a board of elections consisting of seven (7) qualified electors of this state, of outstanding honesty and ability and none of whom shall hold any other public office or be employees of persons who hold state wide public office, but no person shall be disqualified solely because that person is a notary public, who shall be appointed by the governor with the advice and consent of the senate, as provided in this chapter.

History of Section.
(P.L. 1979, ch. 312, § 2; P.L. 1997, ch. 371, § 1.)



Chapter 17-7-3 - Appointment of members  Vacancies.

§ 17-7-3 Appointment of members  Vacancies.  (a) The governor shall forthwith upon June 8, 1979 appoint seven (7) members of initial terms as follows: one member upon initial appointment shall serve for a term of two (2) years; one member upon initial appointment shall serve for a term of four (4) years; one member upon initial appointment shall serve for a term of six (6) years; one member upon initial appointment shall serve for a term of eight (8) years; one member upon initial appointment shall serve for a term of ten (10) years; one member upon initial appointment shall serve for a term of twelve (12) years; one member upon initial appointment shall serve for a term of fourteen (14) years; and upon the expiration of the terms, the governor shall appoint persons for succeeding terms of fourteen (14) years, respectively. All members of the board appointed or reappointed after January 1, 2008, shall serve for terms of nine (9) years beginning in January 2008, and in January of every even numbered year thereafter, the chairperson and vice chairperson of the board shall be elected by majority vote of the members of the board.

(b) In the event a vacancy occurs in the office of chairperson or vice chairperson after January 1, 2008, the board shall in the manner provided in subsection 17-7-3(a) elect another of its members to be chairperson or vice chairperson, to fill the vacancy; provided, if the vacancy occurs as a result of death or resignation, the new chairperson or vice chairperson shall only fill the unexpired term.

(c) In the event a vacancy occurs on the board, the governor shall appoint within thirty (30) days a new member to fill the vacancy; provided if the vacancy occurs as a result of death or resignation, the new member shall only fill the unexpired term. All appointments to fill vacancies shall be made in accordance with Article IX, section 5 of the Constitution of the state of Rhode Island and §§ 36-1-10 through 36-1-12.

History of Section.
(P.L. 1979, ch. 312, § 2; P.L. 2007, ch. 522, § 1.)



Chapter 17-7-4 - Oath of members  Compensation.

§ 17-7-4 Oath of members  Compensation.  Before entering upon his or her duties, each member of the board shall take an oath of office before the supreme court in which the member shall swear or affirm faithfully and impartially to administer the duties of his or her office without regard to partisan or political considerations. Members of the board of elections shall be compensated at the rate of seven thousand dollars ($7,000) per year.

History of Section.
(P.L. 1979, ch. 312, § 2; P.L. 1993, ch. 138, art. 65, § 2.)



Chapter 17-7-5 - Powers and duties  Quorum.

§ 17-7-5 Powers and duties  Quorum.  (a) The state board shall have those functions, powers, and duties that are prescribed by this title or otherwise pursuant to law. In the exercise of these functions, powers, and duties, but without limitation to them, the board shall:

(1) Exercise general supervision of the administration of the election law by local boards;

(2) Furnish all binders, forms, cabinets, and other supplies required for the operation of the system of permanent registration of voters throughout the state, as provided by this title;

(3) Require the correction of voting lists by any local board whenever the state board has information or cause to believe that any error exists in the lists, and shall immediately notify the secretary of state of any corrections;

(4) Have responsibility for supervising the vendor to the extent that services under the jurisdiction of the state board are performed by the vendor as prescribed by § 17-19-3.

(5) Prepare, package, and deliver election supplies to the various cities and towns for each voting district, except for supplies listed in this title for delivery by the office of the secretary of state;

(6) Appoint, qualify and assign all state inspectors of elections. The state board of elections shall formulate programs of instruction and shall determine the method and manner of instruction which shall be provided to the local boards and to the vendor providing training pursuant to any agreement between the state and the vendor for the training of election officials. The program of instruction shall include familiarization with the election laws and duties of various election officials, together with the exercise of sample situations which may be encountered in the process of voting, geographical boundaries of the voting district to which the official may be assigned, offices and questions which may be on the ballot, and any other information that the board of elections may deem appropriate. The availability of these programs of instruction for local boards shall be pursuant to the procedures, rules and regulations adopted by the board of elections.

(ii) The board of elections shall also formulate and provide an informational pamphlet containing detailed instructions regarding the duties of elections officials and the operation of polling places. All informational pamphlets shall be distributed to the local boards who shall, in turn, see to their distribution to all election officials prior to any election;

(7) Canvass and tabulate all votes cast at each state election; and count, canvass, and tabulate the votes cast by mail voters as provided in this title;

(8) Select dates for off year and special election primaries, except the dates for any primaries for local elections that require fixing by the local board pursuant to chapter 15 of this title;

(9) Furnish each elected candidate for all state or national offices a certificate of election;

(10) Furnish the secretary of state with a certified statement of the number of votes cast in each voting district for all state and national candidates, the votes cast for and against all state questions which appeared on the ballot, and a certificate of election for each national candidate who is elected in this state, and furnish the governor with a certified list of the general officers elected at each general election;

(11) Hold hearings relating to recounts or other protests of the results or conduct of an election;

(12) Maintain any books and records of the votes cast, and publish any statements and reports, that it may deem to be in the public interest;

(13) Arrange and make provisions for the registration of voters pursuant to the National Voter Registration Act (NVRA) of 1993, 42 U.S.C. § 1973gg et seq. The state board shall formulate programs to assist those persons or organizations desiring to register voters and shall provide, pursuant to procedures, rules, and regulations it shall adopt, voter registrations services which may include training sessions, registration materials, manuals and other services for the purpose of registering to vote eligible Rhode Island citizens;

(14) Annually conduct a voter registration drive at each institution of higher education at the level of junior college or above in the state; and

(15) Establish and maintain an administrative complaint procedure in accordance with Section 402 of the Help America Vote Act (P.L. 107-252) [42 U.S.C. § 15512].

(b) The state board shall also have all of the powers and duties formerly conferred or imposed by existing law upon the division of elections and the election board, and whenever in any other general law, public law, act, or resolution of the general assembly, or any document, record, or proceeding authorized by the general assembly, the phrase "division of elections" or "election board" or any other word or words used in reference to or descriptive of the division, board, or any member or employee of the division or board, or to their respective activities or appointees, or any of them, the word, phrase, or reference shall, unless the context otherwise requires, be deemed to refer to and describe the state board, its members, appointees, and activities, as the context may require.

(c) The state board shall have power to make any rules, regulations, and directives that it deems necessary to carry out the objects and purposes of this title not inconsistent with law.

(d) The state board shall also have jurisdiction over all election matters on appeal from any local board and over any other matters pertinent and necessary to the proper supervision of the election laws.

(e) Four (4) members of the state board shall constitute a quorum.

(f) Notwithstanding the provisions of § 42-35-18(b)(22), all rules and regulations implementing and enforcing the provisions of the Help America Vote Act of 2002 (P.L. 107-252) [42 U.S.C. § 15301 et seq.] shall be promulgated in accordance with the rule-making provisions contained in §§ 42-35-1  42-35-8.

History of Section.
(P.L. 1979, ch. 312, § 2; P.L. 1985, ch. 92, § 1; P.L. 1986, ch. 523, § 1; P.L. 1990, ch. 199, § 1; P.L. 1996, ch. 277, § 6; P.L. 1996, ch. 298, § 6; P.L. 2003, ch. 234, § 1.)



Chapter 17-7-6 - Secretary and assistants  Salaries.

§ 17-7-6 Secretary and assistants  Salaries.  The state board is authorized to appoint a secretary and necessary assistants who shall perform any duties that the board shall designate. The board shall fix the salaries of the secretary and assistants within the amount appropriated for those salaries by the general assembly, and the general assembly shall annually appropriate the sum or sums that it deems necessary for the payment of the salaries of the members of the board, its appointees and assistants, and for other necessary expenses in connection with their duties; and the controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of this sum or as much of it that may be required from time to time, upon the receipt by the controller of proper vouchers approved by the chairperson, and in the absence of the chairperson, a member of the board designated by the chairperson in writing. The members of the state board, its secretary, assistants, and appointees, shall not be subject to the provisions relating to the state merit system, but shall be in the unclassified service and shall come under the regulations of the unclassified pay plan board.

History of Section.
(P.L. 1979, ch. 312, § 2.)



Chapter 17-7-7 - Seal of state board.

§ 17-7-7 Seal of state board.  The state board shall have a seal, and shall cause the seal to be affixed to all certificates and statements issued by it.

History of Section.
(P.L. 1979, ch. 312, § 2.)



Chapter 17-7-8 - Hearings and investigations  Subpoena powers  False swearing.

§ 17-7-8 Hearings and investigations  Subpoena powers  False swearing.  Each member of the state board shall be authorized to administer oaths, and the board, in all cases of every nature pending before it, is authorized and empowered to summon witnesses by subpoena signed by the secretary of the board and to compel these witnesses to attend and testify in the same manner as witnesses are compelled to appear and testify in any court. The board is authorized to compel by its subpoena attested by its secretary, the production of all papers, books, documents, records, certificates, or other legal evidence that may be necessary or proper for the determination and decision of any question or the discharge of any duty required by law of the board, and every person disobeying any subpoena shall be considered as in contempt, and the board may punish any contempt of its authority in like manner as contempt may be punished by any court. Any person who shall willfully swear falsely in any proceeding, matter, or hearing before the state board shall be guilty of a felony.

History of Section.
(P.L. 1979, ch. 312, § 2.)



Chapter 17-7-9 - Voter fraud  Posting of penalties.

§ 17-7-9 Voter fraud  Posting of penalties.  The state board of elections shall cause to be posted, in a conspicuous place at all polling locations, a poster stating that voter fraud is a felony with penalties enumerated in §§ 17-23-4 and 17-26-1 and containing the statement: "You must be registered to vote from your actual place of residence."

History of Section.
(P.L. 1986, ch. 187, § 1.)






Chapter 17-8 - Local Canvassing Authorities

Chapter 17-8-1 - Appointment of bipartisan authority.

§ 17-8-1 Appointment of bipartisan authority.  The legislative body of each city and town shall appoint a bipartisan canvassing authority of three (3) qualified electors of the city or town, not more than two (2) of whom shall belong to the same political party, and may appoint two (2) alternate members, not more than one of whom shall belong to the same political party. At any meeting of the canvassing authority at which a member is to be absent, the member may request that an alternate replace him or her for that meeting; provided, that the alternate member must be of the same political party as the member. The mayor or the president of the town council shall nominate the members of the canvassing authority from lists of party voters submitted by the respective chairpersons of the city or town political committee, which lists shall contain the names of five (5) times the number of persons to be appointed. If the legislative body refuses to approve the nomination of any person to the canvassing authority, the mayor or the president shall submit to the legislative body another person named on one of the lists, and so on until a person is appointed. If the chairperson of the city or town committee of a political party entitled to an appointment fails or refuses to submit a list, the mayor or the president shall nominate any party voter of the political party entitled to the appointment.

History of Section.
(P.L. 1956, ch. 3754, § 1; G.L. 1956, § 17-8-2; G.L. 1956, § 17-8-1; P.L. 1958, ch. 18, § 1; P.L. 1988, ch. 151, § 1.)



Chapter 17-8-2 - Term and qualifications for office.

§ 17-8-2 Term and qualifications for office.  Each member of a local canvassing authority shall be appointed to serve for a term of six (6) years beginning on the first Monday of March succeeding the date of his or her appointment and until his or her successor is elected and qualified. No person shall be appointed or serve as a member of the authority who is an officer or employee of the United States or of this state, or who is an officer or employee of the authority's city or town; provided, that in any city a member of the authority may be employed as its clerk. Any member of the authority who becomes a candidate for election to any public office and who fails to file a declination of the candidacy within the time allowed by law shall be disqualified from holding membership upon the authority and his or her successor shall be immediately elected.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 18; G.L. 1956, § 17-8-15; G.L. 1956, § 17-8-2; P.L. 1958, ch. 18, § 1; P.L. 1988, ch. 84, § 74; P.L. 2007, ch. 301, § 1; P.L. 2007, ch. 436, § 1.)



Chapter 17-8-3 - Compensation.

§ 17-8-3 Compensation.  Each member of a local board shall receive any compensation that may be provided by the governing body of each city or town; provided, that in the several towns where no other provision is made for compensation, each member of the local board shall be paid by that member's respective town five dollars ($5.00) per day for every day's attendance in the discharge of the member's respective duties, and the town clerks shall be paid, in addition, legal fees for making out and recording the several lists and returns required by this title.

History of Section.
(G.L. 1896, ch. 8, § 21; G.L. 1909, ch. 8, § 21; G.L. 1909, ch. 8, § 20; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 20; G.L. 1938, ch. 313, § 20; P.L. 1940, ch. 817, § 2; P.L. 1951 (s.s.), ch. 2870, § 34; G.L. 1956, §§ 17-8-19, 17-8-21; G.L. 1956, § 17-8-3; P.L. 1958, ch. 18, § 1.)



Chapter 17-8-4 - Oath of office of members.

§ 17-8-4 Oath of office of members.  Each person appointed as a member of a local board shall, before entering upon his or her duties, be sworn to the faithful performance of those duties, and a record of the oath shall be kept by the clerk of the board.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 18; G.L. 1956, § 17-8-16; G.L. 1956, § 17-8-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-8-5 - Local boards  Powers and duties  Quorum.

§ 17-8-5 Local boards  Powers and duties  Quorum.  (a) Each canvassing authority shall have and exercise the functions, powers, and duties provided for local boards by this title or by any law not inconsistent with this title. It shall:

(1) Select one of its members as presiding officer and another as clerk of the board; provided, that nothing in this title shall be deemed to affect the powers and duties of the town clerk who shall be ex officio the clerk of the respective town canvassing authorities; and provided, further, that in the cities of Pawtucket, Central Falls, Newport, Woonsocket, Cranston, and Warwick, the clerk shall be designated at the time of his or her election or appointment;

(2) Have and discharge all of the functions, powers, and duties of the town council concerning nominations, elections, registration of voters and canvassing rights, the preparing and correcting of voting lists, and other related matters, which powers are transferred to the local board;

(3) Make or furnish all returns or other things required by law to be made or furnished to or by city clerks, boards of canvassers, and district clerks, relative to any matter within the purview of this title;

(4) Appoint and employ all its necessary clerical and technical assistants and fix the compensation of each person appointed, within the limits of funds available to it pursuant to law; provided, that in the cities of Cranston and Woonsocket and the town of Coventry the employment and compensation shall be subject to the approval of the respective city or town councils.

(b) A quorum of a local board for the purpose of receiving registrations shall be comprised of one member of the board, and for all other purposes a quorum shall be comprised of two (2) members.

History of Section.
(G.L. 1896, ch. 8, §§ 24, 26; P.L. 1908, ch. 1608, § 1; G.L. 1909, ch. 8, §§ 23, 26, 35; G.L., ch. 7, §§ 3, 9; P.L. 1910, ch. 640, § 1; P.L. 1916, ch. 1422, § 1; P.L. 1920, ch. 1962, § 1; P.L. 1920, ch. 1975, § 1; G.L. 1923, ch. 7, §§ 3, 9; P.L. 1926, ch. 924, § 1; P.L. 1927, ch. 1085, § 1; P.L. 1931, ch. 1804, § 1; P.L. 1935, ch. 2192, § 2; G.L. 1938, ch. 312, §§ 3, 6, 10; G.L. 1938, ch. 313, § 25; P.L. 1951 (s.s.), ch. 2870, § 18; G.L. 1956, §§ 17-8-5, 17-8-6, 17-8-10, 17-8-12, 17-8-14, 17-8-17, 17-8-18; P.L. 1958, ch. 18, § 1; P.L. 1987, ch. 403, § 1.)



Chapter 17-8-6 - Fees in cities other than Cranston and Woonsocket.

§ 17-8-6 Fees in cities other than Cranston and Woonsocket.  The local boards in the cities of Providence, Pawtucket, Central Falls, Newport, and Warwick shall not retain to their own use any of the fees now allowed by law to recording and certifying officers, but shall charge and collect the statutory fees for any record, certificate, or copy required by law to be made by the board, and shall pay over the fees on the first business day of every month to the city treasurer of the respective city; provided, that those boards shall furnish, as now required by law, certified copies of any list of qualified electors in any representative district, ward, or voting district in the city on payment of the sum of one dollar ($1.00) for each certified list, which sums shall also be paid into the city treasury of the cities as provided in this section.

History of Section.
(P.L. 1896, ch. 363, § 5; G.L. 1909, ch. 8, § 33; G.L. 1909, ch. 7, § 7; P.L. 1910, ch. 640, § 1; G.L. 1923, ch. 7, § 7; G.L. 1938, ch. 312, § 8; G.L. 1956, § 17-8-11; G.L. 1956, § 17-8-6; P.L. 1958, ch. 18, § 1.)



Chapter 17-8-7 - Power of boards to administer oaths and subpoena evidence  Self-incrimination  False swearing.

§ 17-8-7 Power of boards to administer oaths and subpoena evidence  Self-incrimination  False swearing.  The members of the local boards are severally authorized to administer oaths, and the boards, in all cases of every nature pending before them, are authorized and empowered to summon witnesses by subpoena signed by the clerk of those boards, and to compel these witnesses to attend and testify in the same manner as witnesses are compelled to appear and testify in any court; and the boards are authorized to compel the production of all papers, books, documents, records, certificates, or other legal evidence that may be necessary or proper for the determination and decision of any question or the discharge of any duty required by law of the boards, by issuing a subpoena duces tecum, signed by their clerk. Every person disobeying any subpoena shall be adjudged as in contempt, and the boards may punish any contempt of their authority in like manner as contempt may be punished by any court, and the boards may, at any meeting held for the purpose of canvassing the voting lists, examine under oath the person whose right to vote is disputed or any other person, and may receive any other evidence that the boards may deem necessary respecting the right of any person to have his or her name upon the registry or to vote, and shall decide upon the right. No evidence elicited in the examination shall be used against the person so examined in any criminal prosecution against him or her, except a prosecution for perjury in the examination. Any person who shall willfully swear falsely in any proceeding, matter, or hearing before the boards or any of them shall be guilty of a felony.

History of Section.
(P.L. 1896, ch. 363, § 4; C.P.A. 1905, § 1221; P.L. 1908, ch. 1608, § 9; G.L. 1909, ch. 8, §§ 32, 43; G.L. 1909, ch. 7, § 13; P.L. 1910, ch. 640, § 1; G.L. 1923, ch. 7, § 13; G.L. 1938, ch. 312, § 14; G.L. 1956, § 17-8-20; G.L. 1956, § 17-8-7; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 5.)



Chapter 17-8-8 - General penalty clause.

§ 17-8-8 General penalty clause.  Every person who violates any provision of this chapter, unless another penalty is provided in this chapter, shall be guilty of a misdemeanor.

History of Section.
(G.L. 1938, ch. 312, § 38; P.L. 1940, ch. 819, § 4; P.L. 1940, ch. 819, § 6; G.L. 1956, § 17-8-22; G.L. 1956, § 17-8-8; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 5; P.L. 1994, ch. 99, § 1; P.L. 1994, ch. 264, § 1.)



Chapter 17-8-9 - Local boards open on election day.

§ 17-8-9 Local boards open on election day.  In addition to duties as otherwise fixed by law, it shall be the duty of the local board to keep open on all election days, from the hour fixed for the opening of the polls until the hour fixed for the closing of the polls, and to remain in session during the hours at a regular place of meeting of the board, council, or other body.

History of Section.
(P.L. 1935, ch. 2192, § 1; G.L. 1938, ch. 313, § 24; impl. am. P.L. 1951 (s.s.), ch. 2870, §§ 8, 10; G.L. 1956, § 17-10-32; G.L. 1956, § 17-8-9; P.L. 1958, ch. 18, § 1.)



Chapter 17-8-10 - Publication of local questions to be submitted to voters.

§ 17-8-10 Publication of local questions to be submitted to voters.  (a) Prior to each local election at which public questions are to be submitted, the local board shall cause to be prominently posted in at least three (3) local public locations and advertised at least once in a newspaper of local circulation, or in lieu of the requirement to place the advertisement in a newspaper of local circulation, the City of Pawtucket may mail to the household of each registered voter prior to the election the full text of each legislative act to be acted upon and the election date, or the local board may substitute a description of the text of each act in lieu of the full text, together with the following information:

(1) The designated number of the question;

(2) A brief caption of the question;

(3) A brief explanation of the measure that is the subject matter of the question; and

(4) A notice that voter fraud is a felony and the penalty for voter fraud. This notice shall be in conspicuous lettering and shall contain the following language: "You must be registered to vote from your actual place of residence."

(b) If the public question involves the issuance of bonds or other evidence of indebtedness or any other long-term financial obligation such as a lease, the notice required by subsection (a) of this section shall also include at least the following information to be provided:

(1) The estimated total cost of the project or program, including financing (using a reasonable assumed rate of interest), legal, and other costs.

(2) The estimated useful life of the project, and the term of the bonds, other indebtedness, or other obligation.

(3) A reasonably detailed description of the project or program, its purposes, and a project timetable.

History of Section.
(P.L. 2008, ch. 448, § 1; P.L. 2010, ch. 195, § 1; P.L. 2010, ch. 220, § 1.)






Chapter 17-9 - Registration Of Voters



Chapter 17-9.1 - Registration of Voters

Chapter 17-9.1-1 - Registration required to vote.

§ 17-9.1-1 Registration required to vote.  No person shall be a qualified voter at any election unless that person is registered under the authority of this chapter or pursuant to any other provisions of this title.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-2 - Duty of state board  Registration equipment  Forms.

§ 17-9.1-2 Duty of state board  Registration equipment  Forms.  It shall be the duty of the state board to prescribe the style, color, quality, and dimensions of all registration forms, containers, and other equipment required to provide for the permanent registration of voters, and for filing and safekeeping of the registration forms, and it shall furnish a sufficient quantity of registration forms, containers, and other equipment to the several cities and towns. It shall also be the duty of the state board to furnish the several cities and towns with any special professional assistance that may be necessary to assure the proper installation and servicing of the equipment.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-2.1 - Duplicate voter registration information.

§ 17-9.1-2.1 Duplicate voter registration information.  Any local board may adopt an alternative form and means for obtaining and retaining duplicative voter registration information which is approved by the state board of elections. The form shall provide for the information required by § 17-9.1-6 and shall be kept in the order specified by §§ 17-9.1-13 and 17-9.1-14. The alternative form need not be of a distinctive color; provided, that the alternative form is substantially different in size and shape from the card designated the original under the provisions of § 17-9.1-6. The alternative form also need not provide for a signature.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-3 - Periods when boards receive registrations.

§ 17-9.1-3 Periods when boards receive registrations.  (a) The local boards shall open their respective offices for the purposes of receiving registration of voters throughout the year during the regular business hours. Registration for any election shall close on the thirtieth (30th) day preceding an election; provided, that local boards shall not receive the registration on Sundays or legal holidays, and may receive the registrations during additional hours each day from the fortieth (40th) to the thirtieth (30th) day before any election. Nothing contained in this section shall be construed as restricting the right of statewide or local registration agents or members of the general assembly to accept registrations of voters on any day. The acceptance of registrations at any other time shall not affect the validity of any election.

(b) Notwithstanding any other sections of the general laws to the contrary, all local boards of canvassers shall remain open from eight-thirty (8:30) a.m. until four o'clock (4:00) p.m. on the last day prescribed by law for the taking of voter registrations to permit participation of the voters in the next succeeding election. In the event that the last day prescribed by law for the taking of voter registrations is a Saturday, Sunday or legal holiday, then the local board may;

(1) Designate one publicly accessible location in the city or town at which voter registrations will be taken; and

(2) Designate the hours during which voter registration will be taken at that location, which hours shall include the hours from one o'clock (1:00) p.m. until four o'clock (4:00) p.m.

(c) If a local board does designate a location other than its regular place of business or does designate hours other than eight-thirty o'clock (8:30) a.m. until four o'clock (4:00) p.m., it shall:

(1) Publicly announce those designation(s) at least ten (10) days prior to the last day provided by law for the taking of voter registrations; and

(2) Advertise those designation(s) in a newspaper of general circulation in the city or town at least twice prior to the last day prescribed by law for the taking of voter registrations.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1996, ch. 137, § 1.)



Chapter 17-9.1-4.1 - Registration drives at high schools.

§ 17-9.1-4.1 Registration drives at high schools.  It shall be the duty of local boards to annually conduct a voter registration drive at each high school within the city or town in cooperation with the administration of the schools. Each principal of every public or private high school and director of each vocational school in this state may be a registration agent whose authority shall be limited to receiving and accepting registrations as electors from those qualified applicants who are enrolled as students within the school or are employed within the school. The principal or director may designate one or more persons in the school to serve as registration agents with the same authority as the principal of the school, provided each designation is filed with the local board for the city or town in which the school is located. Each person who is a registration agent pursuant to this section shall be sworn to the faithful performance of his or her duties and shall be subject to removal as a registration agent by the local board for cause shown. All registration made under this section shall be made in accordance with rules and regulations established by the local board of the city or town in which the school is located.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-5 - Local registration agents.

§ 17-9.1-5 Local registration agents.  (a) The several local boards shall appoint a sufficient number of agents who shall serve throughout each year for the purpose of receiving registrations of persons residing in the city or town in which the agent was appointed to act. The agents shall be sworn to the faithful performance of their duties, shall be subject to removal by the local board, and shall have power to accept registrations on Sundays and at any other time or place designated by the local board, whether in or out of the presence of the members of the local board. In addition, all members of the general assembly shall have the power to accept registration on Sundays and any other day, and the local boards of canvassers shall provide all registration forms to the general assembly members.

(b) The several local boards or their agents shall additionally hold a special registration session in any factory, mill, wholesale or retail or other employing establishment, or hospital, home for aged, or convalescent home within their city or town in the even numbered years on or before July 5th for the state primary, and on or before August 5th for the state election, if in the case of the primary a request for the special registration session is made during the months of May or June, and in the case of the election a request for the special registration is made during the months of June and July by ten (10) or more voters of the city or town filing a petition with the local board for the holding of a special registration session in the factory, mill, wholesale or retail or other employing establishment, or hospital, home for aged, or convalescent home, signed by them with their names and addresses as they appear on voting lists of the city or town, and stating that ten (10) or more persons employed in the factory, mill, wholesale or retail or other employing establishment, or convalescent home desire and are entitled to be registered in the city or town. The special registration session shall then be held if, at the time the petition is filed, the local board is in receipt of permission in writing from the tenant, or, if there is no tenant, from the owner of the factory, mill, wholesale or retail or other employing establishment, or the operator of the hospital, home for aged, or convalescent home to use their premises for the purpose of holding the special session.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-5.1 - Statewide registration agents.

§ 17-9.1-5.1 Statewide registration agents.  The state board of elections shall appoint a sufficient number of agents who shall serve throughout the year to perform the duties assigned to them by § 17-7-5 and any other duties that may be assigned them by the board. Each registrar who performs his or her duties faithfully and completely, and who attends an annual training session which includes a presentation on changes to the election laws during the previous year, shall be automatically reappointed as a registration agent.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-5.2 - Qualifications and jurisdiction of registration agents.

§ 17-9.1-5.2 Qualifications and jurisdiction of registration agents.  No registration agent, whether appointed by a local board, by the state board, or empowered by law, shall be authorized to accept registrations outside of the state of Rhode Island, and all the registration agents shall themselves be registered to vote in the state of Rhode Island.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-6 - Form of registration cards  Confidentiality of place of registration.

§ 17-9.1-6 Form of registration cards  Confidentiality of place of registration.  (a) Registration forms shall consist of the number of sets of cards and of the size and color that shall be determined by the state board of elections, one of which forms shall be designated as the original and any others as duplicates. The forms shall be ruled with appropriate spaces and headings to indicate the registrant's name, residence address, mailing address if different from residence address, date of birth, and registrant's signature and date of affixation of signature, and may include any other information, certifications, and declarations, including those made under the penalty of perjury, that may be required by the state board in order to administer a single and unified system of voter registration in accordance with applicable state and federal laws which shall enable duly registered voters to vote in all elections in their respective voting districts, including elections for federal officers.

(b) Notwithstanding that registration forms are public records, nothing contained in the registration forms, nor any identifying characteristics of the forms such as size or color, shall indicate the particular office of the division of motor vehicles at which the voter was registered, nor shall there be any indication that the voter was registered at any other state, federal, or private agency. Nothing contained in this section shall restrict the state board of elections from maintaining confidential records showing the actual place of registration of all voters.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1996, ch. 235, § 1.)



Chapter 17-9.1-7 - Registration at the division of motor vehicles.

§ 17-9.1-7 Registration at the division of motor vehicles.  (a) Every person applying at the division of motor vehicles for a driver's license or a renewal of the license, or personal identification document issued by the division of motor vehicles, and who is or may be by the next general election qualified to vote, shall be afforded the opportunity to register to vote, or if previously registered, to change their address for voting purposes.

(b) The application to register to vote must be offered simultaneously with the application for the driver's license or renewal of it or personal identification document. Division of motor vehicles employees must provide to applicants for driver's licenses, license renewal, or personal identification documents the same level of assistance and instruction with respect to the application to register to vote as is provided with respect to the application for driver's licenses, renewal of the license, or personal identification documents; provided, that separate signatures shall be required on the application for driver's license, renewal of the license, or personal identification document and the application to register to vote. The applicant may decline to register to vote by failing to sign the voter registration form. In order to protect the privacy of those who do not wish to register to vote for any reason, the failure of an applicant for a driver's license or renewal of it or a personal identification document to sign the voter registration form may not be used for any purposes other than to determine the person's voter registration status.

(c) The voter registration application shall contain the registrant's name, residence address, mailing address if different from residence address, date of birth, and registrant's signature and date of affixation of signature, and may include any other information, certifications, and declarations, including those made under the penalty of perjury, that may be required by the state board in order to administer a single and unified system of voter registration in accordance with applicable state and federal laws which shall enable duly registered voters to vote in all elections in their respective voting districts including, elections for federal officers. The voter registration application must also include, in print identical to that used in the attestation portion of the form, the following:

(i) The penalties provided by law for submitting a false voter registration;

(ii) A statement that, if the applicant declines to register to vote, his or her decision will remain confidential and be used only for voter registration purposes; and

(iii) A statement that, if the applicant does register to vote, information regarding the office or branch of the division of motor vehicles to which the application was submitted will remain confidential, to be used only for voter registration purposes.

(2) It shall be the responsibility of the division of motor vehicles to print and to have available at all time a sufficient number of voter registration forms in order to carry out the provisions of this section.

(d) The completed voter registration application shall be transmitted by the division of motor vehicles to the central voter registration system mandated pursuant to § 17-6-1.2 not later than the next business day after the date of acceptance by the division of motor vehicles. Transmission shall be made by electronic means as prescribed by the secretary of state, and shall be in an electronic form compatible with the voter registration system maintained by the secretary of state. For each registration electronically transmitted, a hard copy will be provided to the appropriate local board of canvassers.

(e) Any person who has fully and correctly completed an application to register to vote at the division of motor vehicles is presumed to be registered as of the date of the acceptance of the registration by the division of motor vehicles, subject to verification of the registration by the local board as provided in § 17-9.1-25.

(f) The state board of elections shall have the authority to adopt regulations to implement and administer the provisions of this section, including all registrations taken at the division of motor vehicles.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1996, ch. 235, § 2; P.L. 2005, ch. 204, § 1; P.L. 2005, ch. 345, § 1.)



Chapter 17-9.1-8 - Registration at designated agencies.

§ 17-9.1-8 Registration at designated agencies.  (a) Every person who is or may be by the next general election qualified to vote may register to vote when being discharged from incarceration or when applying for services or assistance at any of the following offices:

(1) Any office in the state that provides public assistance;

(2) At or through any offices in the state that provide state funded programs primarily engaged in providing services to persons with disabilities;

(3) At armed forces recruitment offices, subject to procedures developed by the state board in cooperation with the United States Department of Defense;

(4) At or through the department of corrections; and

(5) At any other agencies within the state that shall be determined by the state board.

(b) Voter registration agencies designated by the state board may include, but are not limited to:

(1) State or local government offices such as public libraries, public schools, offices of city and towns clerks (including marriage license bureaus), fishing and hunting license bureaus, government revenue offices, unemployment compensation offices, and offices not described in subdivision (a)(2) of this section that provide services to persons with disabilities; and

(2) Federal and nongovernmental offices, with the agreement of those offices.

(c) Persons must be provided this opportunity to register to vote not only at the time of their original application for services, but also when filing any recertification, renewal, or for a change of address relating to those services. Agencies providing voter registration assistance must offer the same degree of assistance to individuals in completing a voter registration form as they offer to individuals in completing the agency's own forms, unless the applicant refuses the assistance.

(2) Any person who provides voter registration assistance services in an agency is prohibited from:

(i) Seeking to influence an applicant's party preference or party registration;

(ii) Displaying any political preference or party allegiance;

(iii) Making any statement or taking any action whose purpose or effect is to discourage the applicant from registering to vote; or

(iv) Making any statement or taking any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits or on discharge from incarceration.

(d) Those who decline to register to vote must do so in writing or by failing to check a box on a form containing the question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today? yes or no".

(2) The declination may be included in the agency application for services or on a separate form provided by the agency, subject to rules and regulations to be adopted by the state board.

(3) No information regarding a person's declination to register to vote may be used for any purpose other than voter registration. If an individual does register to vote, the particular agency at which the applicant submits a voter registration application may not be publicly disclosed.

(4) The declination form to be used at agencies providing public or publicly funded assistance shall also contain the following statements and information:

(i) "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency"; or, for those forms made available by the department of corrections. "Applying to register or declining to register to vote will not affect your discharge from incarceration";

(ii) "If you do not check either box, you will be considered to have decided not to register to vote at this time." (with "yes" and "no" boxes being provided);

(iii) "If you would like help filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private";

(iv) "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the State Board of Elections, 50 Branch Avenue, Providence, Rhode Island 02904, (401) 222-2345, (401) 222-2239 TDD";

(v) A statement that if the applicant declines to register to vote, his or her decision will remain confidential and be used only for voter registration purposes; and

(vi) A statement that if the applicant does register to vote, information regarding the agency to which the application was submitted will remain confidential, to be used only for voter registration purposes.

(e) The registration form to be provided in these agencies shall be the mail registration form adopted by the state board. Unless the registrant refuses to permit the agency to transmit the form to the state board or local board where the applicant resides, the agency shall transmit the completed registration form to the state board or any local board. However, if the registrant refuses, the registrant may either mail the form to the state board or any local board or may provide for delivery of the form to the state board or any local board either in person or through a third party. It shall be the responsibility of all state or state funded agencies to have available at all times a sufficient number of voter registration forms in order to carry out the provisions of this section.

(2) Unless the applicant refuses to permit the agency to transmit the completed voter registration form to the state board or to a local board, the agency shall be required to transmit the registration form within ten (10) days after acceptance, or if accepted on the last day or within five (5) days before the last day to register for an election, within five (5) days of acceptance.

(f) The department of corrections and each agency designated by the board to register persons to vote when applying for services or assistance shall report to the state board:

(1) The number of persons applying for services and assistance or the number of persons discharged from incarceration following felony convictions who are eligible to vote;

(2) The number of persons who have been registered to vote at that agency;

(3) The number of forms that have been transmitted by the agency to the state or local board; and

(4) The number of persons who have declined to register to vote at that agency. Reports to the state board by each designated agency shall be on a quarterly basis.

(g) Any person who has fully and correctly completed an application to register to vote at a designated agency is presumed to be registered as of the date of the acceptance of the registration by the designated agency, subject to verification of the registration by the state board or any local board as provided in § 17-9.1-25.

(h) If a voter registration agency which is primarily engaged in providing services to persons with disabilities provides those services at the person's home, the agency shall provide the voter registration services authorized by this section at the person's home.

(i) The state board of elections shall have the authority to adopt regulations to implement and administer the provisions of this section, including all registrations taken at designated agencies.

(j) In cases where the findings required by subdivision 17-6-1.2(a)(4) have been made, transmission shall be made by electronic means as prescribed by the secretary of state, and shall be in an electronic form compatible with the voter registration system maintained by the secretary of state.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2005, ch. 204, § 1; P.L. 2005, ch. 345, § 1; P.L. 2006, ch. 366, § 4; P.L. 2006, ch. 476, § 4.)



Chapter 17-9.1-9 - Registration by mail.

§ 17-9.1-9 Registration by mail.  (a) Every person who is or may be by the next general election qualified to vote may register to vote by mail. Mail registration shall be accomplished through the use of the federal mail registration form prescribed by the federal election commission under the National Voter Registration Act of 1993, 42 USC 1973gg, and/or through the use of a mail registration form prescribed by the state board of elections which complies with the requirements contained in the National Voter Registration Act of 1993. The form shall contain the registrant's name, residence address, mailing address if different from residence address, date of birth, and registrant's signature and date of affixation of signature, and may include any other information, certifications, and declarations, including those made under the penalty of perjury, that may be required by the state board in order to administer a single and unified system of voter registration in accordance with applicable state and federal laws which shall enable duly registered voters to vote in all elections in their respective voting districts, including elections for federal officers.

(b) Any person who has fully and correctly completed an application to register to vote by mail which is delivered by the postal service to the State Board of Elections or any local board shall be presumed to be registered as of the date it is postmarked by the postal service, subject to verification of the registration by the state board of any local board as provided in § 17-9.1-25. In those cases where the mail registration form is received not later than five (5) days after the last date to register to vote for an election and the postmark is either missing or unclear, the voter shall be presumed to have registered on or prior to the last day to register for an election, subject to verification of the registration by the state board or any local board as provided in § 17-9.1-25.

(c) The state board of elections shall have authority to adopt regulations to implement and administer mail registrations.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1996, ch. 235, § 2.)



Chapter 17-9.1-9.1 - Shut-in voters, serviceperson's dependents, or peace corps registrations.

§ 17-9.1-9.1 Shut-in voters, serviceperson's dependents, or peace corps registrations.  (a) Shut-in voters. Every person otherwise duly qualified to vote who by reason of illness or physical or mental disability is unable to register in person at the office of the local board may register to vote by mail.

(b) Serviceperson's dependents. Every person otherwise duly qualified to vote who by reason of being the spouse or dependent child of a member of the armed forces of the United States in active service who is qualified to vote and is absent from this state, and is with the member of the armed forces and unable to register in person, may register to vote by mail.

(c) Peace corps registration. Every person otherwise duly qualified to register to vote who by reason of being a peace corps volunteer as defined in 22 U.S.C. § 2504, or a peace corps leader as defined in 22 U.S.C. § 2505, or the spouse or dependent child of the volunteer or leader, is absent from this state and unable to register in person and desiring to register, may register to vote by mail.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-10 - Additional method of registering.

§ 17-9.1-10 Additional method of registering.  (a) In addition to the methods for registering to vote provided in §§ 17-9.1-7, 17-9.1-8, and 17-9.1-9, whenever any person who is or may be by the next election qualified to vote desires to register, that person may appear before the local board of the city or town in which he or she has his or her residence, as defined in § 17-1-3.1, or before the clerk or other duly authorized agent of the board, or before a registrar appointed by the state board of elections, and shall furnish the information required of him or her by this chapter and any information described in §§ 17-9.1-23 and 17-9.1-24 that the registrant may wish to record, and after the information has been recorded on the registry card furnished for that purpose, the person shall sign his or her name and certify to the truth of the facts recorded in the appropriate spaces in the card; provided, whenever any person is unable to sign his or her name because of physical incapacity or otherwise, he or she shall make his mark "(X)", which shall be witnessed by the person receiving the registration.

(b) It shall be the duty of the local board or clerk or other duly authorized agent of the board or registrar of the state board of elections to inform the person registering to vote that the voter will be mailed an acknowledgement card advising the person of the disposition of the registration and in the process verifying that the person resides at the address provided on the registration form. The person shall also be advised that if the acknowledgement card is returned as undeliverable, the person will be placed on the inactive list of voters pending the results of the confirmation process described in § 17-9.1-26. Nothing contained in this section shall be deemed to entitle a person to vote whose registration form has not been filed with the local board at least thirty (30) days before an election.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-11 - Certification of citizenship.

§ 17-9.1-11 Certification of citizenship.  Before the name of any person shall be placed on the voting list, the person shall, at the time of registration, certify or declare that the person is a citizen of the United States.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-12 - False certificates in registration.

§ 17-9.1-12 False certificates in registration.  Every person who knowingly and willfully makes any false certificate or declaration in registering his or her name pursuant to the provisions of this chapter or who knowingly and willfully makes any false statement in any affirmation or confirmation form or who, acting in the capacity of a voter registrar, knowingly and willfully registers a person who has made a false certificate or declaration, shall be guilty of a felony.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-13 - Filing of registration cards  Transmittal to secretary of state.

§ 17-9.1-13 Filing of registration cards  Transmittal to secretary of state.  (a) The original registration cards shall be arranged and maintained in alphabetical order by surname for the entire city or town and shall be filed in suitable containers. Any duplicate set of cards shall be maintained at the discretion of the local canvassing authority, subject to prior approval from the state board of elections.

(b) The local board shall be required to provide promptly to the office of the secretary of state in connection with the operation and maintenance of the central voter register information provided to the local board relative to any voter registration. The information to be provided shall be that which may be necessary for the secretary of state to operate and maintain the central voter register in accordance with chapter 6 of this title.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-14 - Custody of registration cards.

§ 17-9.1-14 Custody of registration cards.  The containers of the original and any duplicate registration cards in the possession of the local board and the keys to the containers shall be kept in the custody of the local board, and these containers shall remain securely locked at all times and shall be opened only by the local board or its specially authorized agent at its office, except as provided in this chapter.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-15 - Registration records public.

§ 17-9.1-15 Registration records public.  (a) Except as otherwise provided in § 17-9.1-6, the original and any duplicate registration cards shall be public records and shall be open to public inspection and copying at all reasonable times.

(b) Except where confidentiality is otherwise required under other provisions of this title, all other records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of official lists of eligible voters, and the registration lists prepared pursuant to § 17-9.1-21, shall also be deemed public records.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-16 - Procedure on change of address  Fail safe voting provisions.

§ 17-9.1-16 Procedure on change of address  Fail safe voting provisions.  (a) Change of address within the same city or town. (1) A registered voter who has moved from a residence address within a voting district to another residence address within the same voting district and who has not notified the local board of the change of residence address thirty (30) days or more prior to the election shall be permitted to vote at the polling place designated for the voting district or at the local board upon completion of a written affirmation form which shall record the voter's change of address within the voting district. The form may be completed by the voter at the polling place designated for the voting district and thereafter transmitted, after the close of the polls, to the local board or may be completed at the local board.

(2) Any registered voter who has moved his or her residence from one residence address to another residence address within the same city or town and who has not notified the local board of the change of residence address thirty (30) days or more prior to the election shall be permitted to vote as follows:

(i) A registered voter who has moved from a residence address in one voting district to a residence address in another voting district within the same city or town thirty (30) days or more preceding an election shall be permitted to vote a full ballot at the polling place of the new residence address or at the local board upon completion of an affirmation form which shall record the voter's change of address. If the form is completed at the polling place, the form shall be forwarded to the local board after the close of the polls; or

(ii) Any registered voter who has moved less than thirty (30) days preceding an election from one address to another address within a different voting district within the same city or town shall be permitted to vote at the polling place of the former address or at the local board and is entitled to vote the full ballot for the old polling place upon completion of an affirmation form which shall record the voter's change of address.

(3) Any registered voter to whom a confirmation mailing was sent by either the state board or a local board, based upon information other than change of address information received from or through the postal service, shall be placed on the inactive list of voters if the recipient of the confirmation mailing fails to return the related confirmation card. If the voter continues to reside in the same city or town and at the residence address currently recorded on the voter's registration card or at a residence address within the same voting district, the voter shall be permitted to vote at the polling place for that residence address upon signing an affirmation form. If the voter has moved to a new residence address within the same city or town but within a different voting district the registered voter shall be permitted to vote a full ballot at the polling place of the new residence address or at the local board upon completion of an affirmation form which shall record the voter's change of address.

(4) Any registered voter to whom a confirmation mailing was sent by either the state board or a local board, based upon change of address information provided by or through the postal service, shall not be placed on the inactive list even if the recipient of the confirmation mailing fails to return the related confirmation card. The registered voter shall be permitted to vote at the polling place of the new residence address or the local board without the requirement of signing an affirmation form. If the change of address information provided by or through the postal service was in error, the registered voter shall be permitted to vote at the polling place of his or her former address or at the local board upon signing the required affirmation form.

(b) Change of address from one city or town to another city or town. (1) A voter who has moved his or her residence, as defined in § 17-1-3.1, from the address at which the voter is registered to another within a different city or town shall be required to register in the city or town to which the voter has moved; provided, that no person qualified to vote in any city or town in this state shall lose his or her right to vote in that city or town by reason of his or her removal to another city or town in this state during the thirty (30) days, less one day, next preceding an election or primary in the former city or town.

(2) That a voter who remains within the state, although he or she fails to register in the city or town to which the voter has moved within time to vote in the city or town, shall be permitted to vote by special paper ballot to be provided by the secretary of state upon application for it approved by the board of canvassers of the voter's former city or town for federal and statewide elected officials only during the six (6) months, less one day, next preceding an election or primary.

(c) Persons erroneously excluded from certified voting list. Any voter finding that his or her name is not on the certified voting list of his or her city or town being used at any election may make an affidavit before the local board, each member or employee of which is empowered to take his or her affidavit, that he or she is duly registered in the city or town and is not otherwise disqualified from voting in the election. The board may examine the voter and if it finds that the voter is qualified to vote, the voter shall, upon making the affidavit provided for, be allowed to vote either at the local board or at the polling place for the voting district in which the voter resides. In the latter case, the local board shall issue a temporary registration certificate as provided in § 17-10-18. Local boards shall be required to be continuously in session during the hours assigned for voting in each city or town.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-17 - Reregistration  Notice to city or town of previous address.

§ 17-9.1-17 Reregistration  Notice to city or town of previous address.  (a) A voter may register in a city or town into which he or she has moved whether or not the voter has notified the board of the city or town in which the voter was last registered of the voter's change of address. The action of registration shall automatically cancel the voter's registration in the former city or town.

(b) The local board of any city or town shall, upon receiving the registration of any person, notify the board of the city or town stated by the person to be that person's last place of residence, of the registration. At that time, the last mentioned board shall retain the original registration card of the person in accordance with the approved records retention schedule for boards of canvassers issued by the state archives.

(c) The state board shall have authority by regulation to direct the manner in which the provisions of this section are carried out by the local boards and the secretary of state.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2007, ch. 384, § 1.)



Chapter 17-9.1-18 - Change of name.

§ 17-9.1-18 Change of name.  Any registered voter whose name has been changed by marriage or court action shall be entitled to have the change of name recorded on the registration records of the local board, and upon the recording, shall be entitled to vote thereafter under the changed name. The local board shall immediately notify the secretary of state of the action.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-19 - Single registration.

§ 17-9.1-19 Single registration.  (a) Nothing in this chapter shall be construed to require any voter to reregister if he or she is already registered in the city or town in which the voter has his or her residence, as defined in § 17-1-3.1. A voter shall have no more than one voter registration. Any voter who is registered more than once shall be deemed to have authorized the cancellation of all registrations other than the most recent, provided that nothing in this section shall be taken to validate any registration which is not a city or town where the voter has his or her residence.

(b) The local board of canvassers of each city or town shall review their voter registration files on a quarterly basis in accordance with regulations adopted by the secretary of state for the purpose of removing duplicate voter registrations in the central voter registration system for any voter registered in their city or town.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2008, ch. 132, § 1; P.L. 2008, ch. 178, § 1.)



Chapter 17-9.1-20 - False affidavits.

§ 17-9.1-20 False affidavits.  Every person who makes a false affidavit under this chapter shall be guilty of a felony.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-21 - Registration lists furnished to political parties.

§ 17-9.1-21 Registration lists furnished to political parties.  The local boards shall not more than once a month, if requested to do so by the state and/or city or town chairperson of any political party, or any state or local office holder or declared candidate for public office, furnish without cost and without unreasonable delay to the chairperson, or the chairperson's accredited representative, and to any state or local office holder or declared candidate for public office so requesting, the names and addresses of all persons who are newly registered to vote in the city or town, the names and addresses of all electors who have transferred to a new voting address, and the names and addresses of all persons whose names have been removed from the voting list or placed in the inactive category. In the event that any list so furnished is declared to be inaccurate by the chairperson of the democratic state committee or the chairperson of the republican state central committee, the state board of elections shall, at its discretion, if requested by either of the chairpersons, appoint a disinterested person to examine the records of the local board for the purpose of determining the accuracy of the list. Nothing in this section shall be construed to prevent any member of the general public from obtaining the same information under the access to Public Records Acts, chapter 2 of title 38.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2002, ch. 114, § 1; P.L. 2008, ch. 357, § 1; P.L. 2008, ch. 454, § 1.)



Chapter 17-9.1-22 - Tampering with registration records.

§ 17-9.1-22 Tampering with registration records.  Every person who willfully and without lawful authority destroys, secretes, removes, defaces, alters, tampers, or meddles with the original or any duplicate registration card after any entry has been lawfully made in it, or any official list of registered voters compiled from the registration cards to be used by any local board or office of the secretary of state in connection with the conduct of any election or the mailing of any election materials, shall be guilty of a felony.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-23 - Party designation.

§ 17-9.1-23 Party designation.  (a) Whenever any person registers to vote, that person may designate his or her party affiliation, or that person may designate that he or she is not affiliated with any political party. The information shall be recorded on a form prescribed by the state board of elections.

(b) Any person who is already registered to vote and wishes to designate his or her party affiliation may do so by voluntarily presenting himself or herself to that person's local board of canvassers and designating his or her party affiliation and certifying to the fact on the form furnished for that purpose.

(c) Whenever any person participates in a party primary, that act shall serve as identifying the person as being affiliated with the party in whose primary that person has participated and the local board shall record the affiliation on the appropriate form. For the purposes of this section, "participating in a party primary" does not include the circulation or signing of nomination papers.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-24 - Change of designation.

§ 17-9.1-24 Change of designation.  (a) Any person who has designated his or her party affiliation pursuant to § 17-9.1-23 may change the designation on or before the ninetieth (90th) day preceding any primary election for which the person is eligible. Whenever any person desires to change his or her party designation, that person shall appear before the local board of the city or town in which that person has his or her residence, as defined in § 17-1-3.1, or before the clerk or other duly authorized agent of the board, and shall change his or her party designation and, after the information has been recorded on the form furnished for that purpose, the person shall sign his or her name and certify to the truth of the facts recorded in the appropriate spaces in the form; or the person shall furnish an affidavit properly executed and signed by him or her to the board directing the board to change the party designation. Whenever any person is unable to sign his or her name because of physical incapacity or otherwise, that person shall make his or her mark "(X)", which shall be witnessed by the person receiving the registration. For the convenience of persons voting at a primary election, affidavits for changing party designation shall be available at all primary polling places. The presence of the affidavits at the primary polling place shall not be construed to allow a person to change his or her party designation within ninety (90) days preceding the primary election.

(b) Notwithstanding the provisions of subsection (a) of this section, affidavits for changing party designation which are executed by voters at polling places immediately after voting in primary elections conducted in the city of Warwick in January, 2000, shall take effect immediately.

(c) Notwithstanding the provisions of subsection (a) of this section, affidavits for changing party designation which are executed by voters at polling places immediately after voting in primary elections conducted in senate district 20 comprising parts of the city of Woonsocket and town of Cumberland in March, 2008, shall take effect immediately.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2000, ch. 4, § 1; P.L. 2008, ch. 2, § 1.)



Chapter 17-9.1-25 - Acknowledgement of registration or change of address  Verification of residence.

§ 17-9.1-25 Acknowledgement of registration or change of address  Verification of residence.  (a) The local board of each city or town shall mail an acknowledgement notice to each newly registered voter and to each voter who changes his or her voting residence within seven (7) days after receipt of the registration or change of residence. The acknowledgement notice shall notify the applicant for registration of the disposition of the application, i.e., whether the application is deemed accepted or denied. If denied, the reason for the denial shall be indicated on the notice. The acknowledgement notice shall be mailed to the applicant at the address from which he or she registered and shall be clearly marked: "Do Not Forward  Return If Undeliverable". Provided, however, that the New Shoreham Board of Canvassers may address the acknowledgement notice, and any other notice that may be required by this chapter, to the person's post office box if said post office box is located within the confines of New Shoreham. Provided, further that in any other city or town in which some postal customers are not eligible to receive home mail delivery from the United States postal service, and the respective streets and street ranges are certified as such to the secretary of state, the city or town shall address the acknowledgment card and any other notice that may be required by this chapter to the United States postal service post office box at which the voter receives mail.

(b) The acknowledgement form shall be of a size and other specifications that shall be determined by the state board and shall be substantially in the following form; provided, that the wording of the form may be revised and updated from time to time by the state board in a manner to make its content as easily readable and understandable as possible:

Your application to register to vote has been received and accepted. The following is information concerning your voting districts.

Your U.S. Representative District is

Your State Senate District is

Your Representative District is

Your Council District is

Your Ward District is

Your Voting District is

Locations of polling places for these districts may be obtained from newspaper advertisements preceding each election or by calling your local board.

Your application to register to vote has been received incomplete. Please contact our office at the telephone number or address listed below.

Your application to register to vote has been rejected because

If this card is addressed to a person who does not live at this address, please ask your mail carrier to return it to the sender.

Board of Canvassers

Address

Telephone Number

(c) The form may also contain any other information that may be required by the state board.

(d) Those notices that are returned as undeliverable to the local board shall be reviewed to verify that the address was correctly printed on the notice. All notices returned as undeliverable shall be attached to the registration notices and maintained as a record of the local board.

(e) Any voter whose application to register to vote has been accepted, but whose acknowledgement notice has been returned by postal authorities as undeliverable, shall be placed on an inactive list of voters and shall not be permitted to vote unless an affirmation form is completed. The local board shall be required, upon receipt of the undeliverable acknowledgement notice, to commence the confirmation process described in § 17-9.1-26.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2004, ch. 417, § 1; P.L. 2007, ch. 384, § 1; P.L. 2012, ch. 86, § 1; P.L. 2012, ch. 113, § 1.)



Chapter 17-9.1-26 - Confirmation process  Verification of the address of registered voter.

§ 17-9.1-26 Confirmation process  Verification of the address of registered voter.  (a) Whenever: (i) an acknowledgement card, which was mailed to a voter whose application to register to vote has been accepted, is returned as undeliverable; (ii) through the periodic updating of voter registration records as provided in § 17-9.1-27, a change of address is detected for any voter; (iii) as the result of a challenge under § 17-9.1-28, the challenged voter fails to appear before the local board; or (iv) a mailing by the jury commissioner to a voter is returned as undeliverable; the local board shall begin the confirmation process described in subsection (b) of this section.

(2) Whenever any other official mailing from either the state board or a local board or from the office of the secretary of state, which official mailing has been sent to at least a majority of the registered voters in a particular city or town, is returned as undeliverable to any one or more of the voters to whom it was mailed, the local board may commence the confirmation process described in subsection (b) of this section.

(b) The confirmation notice shall be sent by first-class forwardable mail and shall be of any size or other specifications that shall be determined by the state board. The notice shall include a voter registration form that may be used by the voter to verify or correct the voter's residence address for voting purposes.

(c) The confirmation notice shall be prepared in substantially the following form and shall contain substantially the following information, subject to any additional information as may be required by the state board; provided, that the wording of the form may be revised and updated from time to time by the state board in a manner to make its content as easily readable and understandable as possible:

The board of canvassers has received information that you may no longer reside at the address from which you are currently registered. If you have not permanently changed your residence address or if you have permanently changed your residence address but continue to live in the same city or town you should immediately return the voter registration form no later than fourteen (14) days after the date of this mailing even if this notice was mailed to your correct current address. If the voter registration form is not returned, affirmation or confirmation of your current address may be required at the polls on election day. If the registration form is not returned and you do not vote by ]]]]]]]]]] which is the date of the second general election following the date of this mailing, then your name may be removed from the voter registration list. If you have permanently changed residence address to another city or town in Rhode Island, please complete, and return the completed voter registration form to the local board of canvassers in the city or town of your current address.

(d) The confirmation notice shall be mailed to both the voter's current registered address and any new residence address, to the extent both addresses are available to the local board.

(e) If a confirmation notice is mailed to a voter and returned as undeliverable, or if delivered and the voter has not responded within fourteen (14) days from the date of the mailing, the voter shall remain on or be placed on the inactive list and shall not be permitted to vote until the voter has signed an affirmation form at either the approved polling place or at the local board of canvassers as provided in this chapter. If the voter fails to vote by the second general election following the date of the confirmation mailing, then the voter shall be removed from the voting list. Notwithstanding the foregoing provisions, if the confirmation mailing was based upon the change of address information provided by or through the United States Postal Service National Change of Address Program, and the voter has failed to respond to the confirmation mailing, the voter shall remain on the active list of voters and shall not be required to sign the affirmation form. In these cases, the voter's residence address for voting purposes will be changed by the local board to the new address as indicated by the National Change of Address Program.

(f) Local boards shall be required to maintain for a period of at least two (2) years a record of all outgoing confirmation mailings, including the reasons for the mailing of the confirmations. Records shall be kept in a fashion that may be determined by the state board.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1996, ch. 235, § 2; P.L. 2007, ch. 384, § 1.)



Chapter 17-9.1-27 - Periodic updating of voter registration records.

§ 17-9.1-27 Periodic updating of voter registration records.  (a) In every odd-numbered year, the secretary of state shall update the central voter register using the United States Postal Service National Change of Address (NCOA) Program. The office of the Secretary of State shall be responsible for obtaining the NCOA data and providing each local board of canvassers with their data; provided, that the updating shall be performed by each local board. The NCOA list of address changes shall be compared by the local board with lists of registered voters, and if address changes are detected for any voter, the local board shall institute the confirmation process described in § 17-9.1-26.

(b) Each local board of canvassers in each city or town shall send annually, a notice prescribed by the secretary of state and marked "Do Not Forward  Return if Undeliverable", to every active registered voter who has not voted in the past five (5) calendar years and has not otherwise communicated with the board during that period of time, advising them of their current polling place and voting eligibility, and informing them that mail that is returned as undeliverable will initiate the confirmation process described in § 17-9.1-26; provided, however, that the local boards shall not be obligated to send such notice if the state or federal government fails to appropriate the necessary funds. The mailing shall take place in all municipalities and be performed in a uniform manner, in accordance with standards adopted by the secretary of state and the list maintenance procedures provided by the National Voting Rights Act, 42 U.S.C. § 1973gg.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 2001, ch. 243, § 1; P.L. 2001, ch. 400, § 1; P.L. 2010, ch. 176, § 1; P.L. 2010, ch. 185, § 1.)



Chapter 17-9.1-28 - Procedure on challenge of registration.

§ 17-9.1-28 Procedure on challenge of registration.  (a) Any elector may challenge the registration of a registered voter by submitting to the local board an affidavit prescribed by the state board of elections in accordance with rules and regulations promulgated by the board stating that the voter is not eligible to vote and setting forth evidence that would create a reasonable cause to suspect that the challenged voter is not in fact eligible. The return as undeliverable of a mailing sent to the voter by someone other than the state board or local board shall not, standing alone, constitute reasonable cause. The local board, upon receipt of the affidavit and upon finding that the affidavit establishes reasonable cause, shall cause to be mailed, by certified mail, a notification of the challenge to the challenged voter at his or her registered address. The return of the notice or acknowledgement of its receipt may be admitted as evidence at the hearing. The challenged voter shall appear before the local board at a time and place to be determined by the local board. The objector shall also be notified of the hearing. If the board finds that the affidavit does set forth reasonable cause to suspect that the challenged voter is not eligible, the voter, upon taking the following oath or affirmation, shall answer pertinent questions as provided in this section, and any other questions necessary to establish his or her eligibility.

(b) The oath or affirmation shall be as follows:

"You do voluntarily swear (or affirm) that you will fully and truly answer all questions put to you regarding your place of residence and eligibility as an elector."

(c) The local board shall then ask the voter the following questions which are appropriate to test his or her eligibility:

(1) If challenged as ineligible of the ground that he or she is not a citizen: Where were you born? If you were not born in the United States, when and where were you naturalized as a United States citizen?

(2) If challenged as ineligible on the ground that he or she has not resided in this state for thirty (30) days immediately preceding the election:

(i) How long have you resided in this state immediately preceding your registration?

(ii) Have you been absent from this state within the thirty (30) days immediately preceding this election? If yes, then:

(iii) When you left, did you leave for a temporary purpose, with the intent of returning, or for the purpose of remaining away?

(iv) What state or territory did you regard as your residence while absent?

(v) Did you, while absent, vote in any other state or territory?

(3) If challenged as ineligible on the ground that he or she is not a resident of the district where seeking to vote:

(i) When did you last come into this district?

(ii) Did you come for a temporary purpose only, or for the purpose of making it your residence?

(iii) Did you come into this district solely for the purpose of voting here?

(iv) Have you now and have you had for the last thirty (30) days a voting residence in this district? If so, what is the particular description, name and location of your residence?

(v) If the answer to paragraph (iv) of this subdivision is no, then: Have you moved from the district after registering?

(vi) Have you registered to vote at any other place within or outside of this state?

(vii) Have you applied for an absentee ballot at any place in this or any other state?

(viii) What is the address furnished to the division of motor vehicles for your operator's license?

(ix) What is the address from which your motor vehicle is registered?

(x) What is the address from which you filed your last federal income tax return?

(xi) What is the address from which you filed your last state income tax return?

(xii) What is the address furnished to the companies from which you have obtained retail credit cards?

(xiii) What is the address furnished to the financial institutions where you maintain accounts?

(xiv) What is the address furnished to the tax collector and/or assessor in those communities where you own taxable real or personal property for the purposes of notification to you?

(xv) What is the address furnished to the insurance companies with which you maintain policies?

(xvi) What is the address furnished to your employer?

(xvii) What is the address furnished by you to any business, professional, union, or fraternal organizations of which you are a member?

(xviii) What is the address furnished to the governmental agencies with which you have contact?

(4) If challenged as ineligible on the ground that registrant is under eighteen (18) years of age: What is your date of birth?

(5) If challenged as ineligible on the ground registrant has been finally convicted of a felony:

(i) Have you ever been tried or convicted in this state or any other state of any crime? If yes, then:

(ii) Of what crime, when, and in what court were you convicted?

(iii) What sentence was imposed, including provisions relating to probation and parole, and have the provisions of the sentence been fulfilled?

(6) The local board shall ask the challenged person any other and further questions to test his or her eligibility as an elector which the board deems relevant.

(d) If the challenged voter appears at the hearing and testifies under oath or affirmation as provided and the local board determines that the voter is not eligible to vote or not eligible to vote within the city or town, the voter may be stricken from the voting list. If the voter is found to be eligible to vote within the city or town but not within the voting district where the voter is currently registered, the voter shall remain on the voting list and the board shall record the voter's change of address to the new voting district within the same city or town. If the voter does not appear at the hearing, whether or not the notification of the challenge is returned as undeliverable, the voter shall not be stricken from the voting list, but the board shall at that time be required to begin the confirmation process described in § 17-9.1-26. No confirmation mailing shall be sent out and no person shall be removed from the voting list within the ninety (90) day period prior to any election, except that names of voters may be removed from the voting list within that period of time, at the request of the voter, by reason of criminal conviction or mental incapacity, or by reason of the voter's death. Nothing contained in this section shall prohibit the mailing of acknowledgement cards verifying voter registration applications within the ninety (90) day period, and nothing contained in this section shall prevent the recording within the ninety (90) day period of a change of address of a voter who has changed voting residence within the same city or town.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-29 - Penalty for unsubstantiated challenge.

§ 17-9.1-29 Penalty for unsubstantiated challenge.  Every person who willfully and maliciously challenges the registration of a voter without reasonable cause to suspect that the voter is not qualified shall be guilty of a misdemeanor and shall, in addition, be liable to the challenged voter for compensatory and punitive damages as well as for his or her counsel fees. The mere fact that a challenge was not sustained by the board shall not give rise to any civil or criminal liability of the objector.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-30 - Appeal of ruling by board of canvassers.

§ 17-9.1-30 Appeal of ruling by board of canvassers.  Notwithstanding any provisions of the general laws to the contrary, all appeals from decisions rendered by the board of canvassers of the various cities and towns regarding the eligibility of a person to vote shall be to the state board of elections.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-31 - Voter registration advisory board.

§ 17-9.1-31 Voter registration advisory board.  (a) The state board of elections shall establish a voter registration advisory board, subsequently referred to as the advisory board, to assist in the drafting of regulations and the monitoring of implementation of the National Voter Registration Act of 1993, 42 U.S.C. § 1973gg et seq., and to help recruit and train the volunteer registrars. The advisory board shall issue an annual report to the state board, governor, and general assembly on its activities.

(b) The advisory board shall consist of eighteen (18) members. The governor shall appoint one member from the League of Women Voters, one member of the Urban League, one member of Common Cause, one member of Ocean State Action, one member of the National Association for the Advancement of Colored People, one member of the R.I. Black Caucus of State Legislators, and one representative of a state employees' union. The speaker of the house shall appoint two (2) members, not more than one from the majority party. The president of the senate shall appoint two (2) members, not more than one from the majority party. In addition, the following shall be members: the secretary of state or her or his designee; the directors or their designees of the division of motor vehicles, the department of human services, the department of health, and the department of mental health, retardation, and hospitals; and the chairpersons or their designees of the governor's commission on disabilities and the governor's commission on Hispanic affairs. The members shall annually elect a chairperson and other officers as are necessary.

(c) Of the number of members originally appointed under this section, one-third ( 1/3) shall be appointed for a term of one year to be chosen by lot; one-third ( 1/3) shall be appointed for a term of two (2) years, to be chosen by lot; and one-third ( 1/3) shall be appointed for a term of three (3) years, to be chosen by lot. Thereafter, vacancies created by expiration of terms shall be filled with appointments for terms of three (3) years. Members whose terms expire may be reappointed to succeed themselves. The members of the advisory board shall receive no compensation for their services, but may, at the discretion of the governor, be reimbursed for traveling and other expenses actually incurred in the performance of their official duties.

History of Section.
(P.L. 1994, ch. 171, § 4; P.L. 1997, ch. 150, § 2; P.L. 2001, ch. 180, § 19.)



Chapter 17-9.1-32 - Private voter registration  State departments and agencies.

§ 17-9.1-32 Private voter registration  State departments and agencies.  Nothing in this title shall be construed to prohibit private voter registration activities in the public areas of state departments and agencies.

History of Section.
(P.L. 1994, ch. 171, § 4.)



Chapter 17-9.1-33 - Age.

§ 17-9.1-33 Age.  (a) Every person who has reached the age of eighteen (18) years or who is seventeen (17) years of age and will be eighteen (18) years of age by the date of the next election, and is otherwise qualified to register may do so for that election.

(b) A person who is otherwise qualified to register and is at least sixteen (16) years of age, but will not be eighteen (18) years of age by the date of the next election, may preregister upon satisfactory proof of age and shall be automatically registered upon reaching eighteen (18) years of age.

History of Section.
(P.L. 2009, ch. 366, § 1; P.L. 2009, ch. 390, § 1.)






Chapter 17-9.2 - Rhode Island Restoration of Voting Rights Act

Chapter 17-9.2-1 - Title.

§ 17-9.2-1 Title.  This chapter may be cited as the "Rhode Island Restoration of Voting Rights Act."

History of Section.
(P.L. 2006, ch. 366, § 1; P.L. 2006, ch. 476, § 1.)



Chapter 17-9.2-2 - Findings and purpose.

§ 17-9.2-2 Findings and purpose.  (a) Findings. The legislature finds that:

(1) Voting is both a fundamental right and a civic duty. Restoring the right to vote strengthens our democracy by increasing voter participation and helps people who have completed their incarceration to reintegrate into society. Voting is an essential part of reassuming the duties of full citizenship.

(2) Rhode Island is the only state in New England that denies the vote to people convicted of felonies, not only while they are in prison, but also while they are living in the community under the supervision of parole or probation officials.

(3) As a result of this extended disfranchisement, Rhode Island deprives a greater proportion of its residents of voting rights than any other state in the region. More than fifteen thousand five hundred (15,500) Rhode Islanders have lost the right to vote because of a felony conviction. Of these, eighty-six percent (86%) are not in prison, they have either been released or their convictions did not result in actual incarceration. Rhode Island has the second highest rate of people on probation in the nation.

(4) Criminal disfranchisement in Rhode Island has a disproportionate impact on minority communities. The rate of disfranchisement of African American voters is more than six (6) times the statewide rate. Hispanics lose the vote at more than 2.5 times the statewide average. One in five (5) black men and one in eleven (11) Hispanic men are barred from voting in Rhode Island. By denying so many the right to vote, criminal disfranchisement laws dilute the political power of entire minority communities. Because these communities are concentrated in cities, the urban vote is also suppressed, with the rate of disfranchisement in urban areas 3.5 times the rate in the rest of the state.

(5) Extending disfranchisement beyond a person's term of incarceration complicates the process of restoring the right to vote. Under current law, a person may regain that right when released from incarceration if no parole follows, when discharged from parole, or when probation is completed. This system requires the involvement of many government agencies in the restoration process. This bill would simplify restoration by making people eligible to vote once they have served their time in prison, thereby concentrating in the department of corrections the responsibility for initiating restoration of voting rights. A streamlined restoration process conserves government resources and saves taxpayer dollars.

(b) Purpose. The purposes of this act are to strengthen democratic institutions by increasing participation in the voting process, to help people who have completed prison sentences to become productive members of society, and to streamline procedures for restoring their right to vote.

History of Section.
(P.L. 2006, ch. 366, § 1; P.L. 2006, ch. 476, § 1.)



Chapter 17-9.2-3 - Restoration of voting rights.

§ 17-9.2-3 Restoration of voting rights.  (a) A person who has lost the right of suffrage under Article II, Section 1 of the Constitution of Rhode Island because of such person's incarceration upon a felony conviction shall be restored the right to vote when that person is discharged from incarceration.

(b) Before accepting a plea of guilty or nolo contendere to a felony, and before imposing a felony sentence after trial, the court shall notify the defendant that conviction will result in loss of the right to vote only if and for as long as the person is incarcerated and that voting rights are restored upon discharge.

(c) The department of corrections shall act as a voter registration agency in accordance with § 17-9.1-8. In this capacity, and as part of the release process leading to a person's discharge from a correctional facility, the department of corrections shall notify that person in writing that voting rights will be restored, provide that person with a voter registration form and a declination form, and offer that person assistance in filling out the appropriate form. Unless the registrant refuses to permit it to do so, the department of corrections shall transmit the completed voter registration form to the state board or local board where the registrant resides.

(d) The department of corrections shall, on or before the 15th day of each month, transmit to the secretary of state two (2) lists. The first shall contain the following information about persons convicted of a felony who, during the preceding period, have become ineligible to vote because of their incarceration; the second shall contain the following information about persons convicted of a felony who, during the preceding period, have become eligible to vote because of their discharge from incarceration:

(1) name;

(2) date of birth;

(3) date of entry of judgment of conviction;

(4) description of offense;

(5) sentence.

(e) The secretary of state shall ensure that the statewide central voter registration is purged of the names of persons who are ineligible to vote because of their incarceration upon a felony conviction. The secretary of state shall likewise ensure that the names of persons who are eligible and registered to vote following their discharge from incarceration are added to the statewide central voter register in the same manner as all other names are added to that register.

(f) The secretary of state shall ensure that persons who have become eligible to vote because of their discharge from incarceration face no continued barriers to registration or voting resulting from their felony convictions.

(g) The secretary of state shall develop and implement a program to educate attorneys, judges, election officials, corrections officials, and members of the public about the requirements of this section, ensuring that:

(1) Judges are informed of their obligation to notify criminal defendants of the potential loss and restoration of their voting rights in accordance with subsection (b) hereof.

(2) The department of corrections is prepared to assist people with registration to vote in anticipation of their discharge from incarceration, including by forwarding completed voter registration forms to the state board or local board where the registrant resides.

(3) The language on voter registration forms makes clear that people who have been disqualified from voting because of felony convictions regain the right to vote when they are discharged from incarceration.

(4) The state department of corrections is prepared to transmit to the secretary of state the information specified in subsection (d) hereof.

(5) Probation and parole officers are informed of the change in the law and are prepared to notify probationers and parolees that their right to vote is restored.

(6) Accurate and complete information about the voting rights of people who have been charged with or convicted of crimes, whether disfranchising or not, is made available through a single publication to government officials and the public.

(h) Voting rights shall be restored to all Rhode Island residents who have been discharged from incarceration or who were never incarcerated following felony convictions, whether they were discharged or sentenced before or after the effective date of this section.

History of Section.
(P.L. 2006, ch. 366, § 1; P.L. 2006, ch. 476, § 1.)






Chapter 17-10 - Canvassing the Lists of Qualified Electors

Chapter 17-10-1 - Maintenance of registration  Inactive file.

§ 17-10-1 Maintenance of registration  Inactive file.  (a) The local board or its duly authorized agent shall maintain the files of registration cards in a condition that will correctly represent the registration of qualified voters at all times. It shall continually purge the cards of voters no longer qualified to vote in the city or town. It shall promptly record all changes of address, changes of name, and transfers and cancellations of registration.

(b) If a confirmation card has been mailed to a registered voter at an address outside of the city or town of the voter's current registered address for voting purposes, or if the confirmation card has been mailed to an address within the same city or town where the voter is registered, which card was sent to confirm the voter's continuing residence within the city or town and not merely to confirm information provided by or through the postal service concerning a change of address within the city or town, and in both cases the voter has failed to respond to the confirmation card, the voter shall be stricken from the voting list and the voter registration shall be canceled if the voter has not voted or appeared to vote in an election during the period beginning on the date of mailing of the confirmation card and ending on the date after the date of the second general election that occurs after the date of mailing of the card. Provided, that the registration of any person shall not be canceled during his or her service in the armed forces of the United States and during two (2) years thereafter. A voter whose registration has been canceled shall not thereafter be eligible to vote unless that voter shall again register in accordance with the provisions of this title and in accordance with the provisions of the Constitution of this state. The local board shall notify the secretary of state of any cancellation. The local board shall notify each voter whose registration has been canceled by a notice addressed to the voter at the voter's last known address, and a memorandum that the notice has been sent shall be maintained on file by the local board; provided, that failure to give or receive the notice shall not affect the cancellation of the voter's registration. The local board shall take affirmative action to purge the voter's name from its files of registration cards.

(c) Using the central voter registration system, upon receipt of the monthly list of individuals who have died from the office of vital statistics as prescribed by § 23-3-5, the secretary of state shall identify all voter registrations that may be reflected on the list and so notify electronically, the local board of canvassers of each applicable city or town. The local board, upon receipt of the list of deceased persons from the secretary of state, or upon receipt of an affidavit of death on forms prescribed by the secretary of state, shall promptly purge its files of registration cards by removing the cards of each deceased elector and canceling the voter registration information of the deceased elector from the central voter registration system.

(d) The local board shall maintain a separate list of all new registrations and all transfers of registration which are received by the board within the thirty (30) day period prior to the close of registration prior to each primary, regular, and special election. The list shall be maintained until the time that the election is held.

History of Section.
(P.L. 1951, ch. 2870, § 6; P.L. 1956, ch. 3746, § 1; G.L. 1956, § 17-9-26; G.L., § 17-10-2; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 4; P.L. 1965, ch. 176, § 2; P.L. 1975, ch. 242, § 1; P.L. 1978, ch. 203, § 1; P.L. 1981, ch. 312, § 1; P.L. 1983, ch. 172, § 5; P.L. 1988, ch. 84, § 74; P.L. 1989, ch. 441, § 1; P.L. 1994, ch. 171, § 5; P.L. 2008, ch. 164, § 1; P.L. 2008, ch. 177, § 1.)



Chapter 17-10-2 - Right to vote unprejudiced by errors.

§ 17-10-2 Right to vote unprejudiced by errors.  A voter's registration shall not be invalidated nor the voter's right to vote be prejudiced by any error in filing registration cards or in the preparation of lists of voters or in making any change or transfer in the records.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 23; G.L. 1956, § 17-10-7; G.L. 1956, § 17-10-3; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L. 1956, § 17-10-2.)



Chapter 17-10-3 - Publication of preliminary lists.

§ 17-10-3 Publication of preliminary lists.  (a) Immediately after the close of registration for each general election and each primary election for a general election, the local board shall publish and post a preliminary list of all persons who appear from the registration cards to be duly registered to vote at the next ensuing election. The preliminary list for a primary election shall be subject to the requirements of chapter 13 of this title. The preliminary list shall contain the names and addresses of registered voters arranged in the same order as the file of original registration cards. The preliminary list shall be computer generated from the statewide central voter registry system. The list shall be available for public inspection at the local board of canvassers, where the list shall be open to examination at all reasonable times. The local board shall, upon request, furnish without charge and without unreasonable delay, five (5) copies of the preliminary list to the state, city, or town chairperson of any political party.

(b) The preliminary list shall be deemed a public record; and any elector of the city or town, upon request, shall be given a copy of the list upon payment of no more than the actual cost of reproduction.

(c) The preliminary list shall contain the following language in bold print:

"You must be registered to vote from your actual place of residence."

History of Section.
(P.L. 1951 (s.s.), ch. 2870, §§ 5, 7; P.L. 1952, ch. 2897, § 1; G.L. 1956, §§ 17-10-10, 17-10-11, 17-10-26; G.L. 1956, § 17-10-4; P.L. 1958, ch. 18, § 1; P.L. 1972, ch. 152, § 4; P.L. 1978, ch. 203, § 1; P.L. 1981, ch. 312, § 1; P.L. 1983, ch. 172, § 5; P.L. 1986, ch. 188, § 1; P.L. 1994, ch. 171, § 5; P.L. 2006, ch. 87, § 1; P.L. 2006, ch. 96, § 1.)



Chapter 17-10-4 - Defacement of posted lists.

§ 17-10-4 Defacement of posted lists.  Every person who unlawfully takes down, defaces, or destroys any list of voters posted up as provided in § 17-10-3 shall be guilty of a petty misdemeanor.

History of Section.
(G.L. 1896, ch. 8, § 8; G.L. 1909, ch. 8, § 8; G.L. 1909, ch. 8, § 5; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 5; G.L. 1938, ch. 313, § 5; G.L. 1956, § 17-10-12; G.L. 1956, § 17-10-5; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 7; P.L. 1978, ch. 203, § 1; G.L., § 17-10-4.)



Chapter 17-10-5 - Canvass and correction of preliminary lists.

§ 17-10-5 Canvass and correction of preliminary lists.  (a) The local board shall, before the twentieth (20th) day preceding each election, meet and canvass the preliminary lists and hear objections to the inclusion or omission of any person as a registered voter, and it shall at that time make a final canvass and correction of the registration files. It shall give notice of the time and place of the meeting, for at least ten (10) days previous to it, by posting notices of the meeting in the same manner as required by this chapter for the posting of the preliminary list, and by publication once, at least ten (10) days previous to the meeting, in one or more newspapers having general circulation in the city or town. At or following the meeting, the local board shall strike from the lists and direct the cancellation of the registration of every person who is not qualified to vote at the election for which the final canvass is made, and shall immediately notify the secretary of state of that action. No registration shall be cancelled or a voter's right to vote be otherwise limited based upon a finding that the voter no longer resides within the city or town unless the voter has confirmed either in person or in writing that the voter no longer resides within the city or town or the board has received written evidence that the voter has registered to vote within another city or town or in another state.

(b) The local boards may meet and canvass the voting lists of any senatorial district, representative district or districts, ward or wards, or voting district or districts in any senatorial or representative district, ward, or voting district, or at their office or other previously designated place, at any other convenient time or times, on the same day or different days, not inconsistent with the provisions of this chapter.

History of Section.
(G.L. 1909, ch. 8, § 3; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 3; G.L. 1938, ch. 313, § 3; P.L. 1951 (s.s.), ch. 2870, § 6; P.L. 1952, ch. 2897, § 2; P.L. 1956, ch. 3746, § 1; G.L. 1956, §§ 17-10-8, 17-10-14; G.L. 1956, § 17-10-6; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 4; P.L. 1966, ch. 116, § 6; P.L. 1978, ch. 201, § 7; P.L. 1978, ch. 203, § 1; G.L., § 17-10-5; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-6 - Evidence given at final canvass.

§ 17-10-6 Evidence given at final canvass.  Any qualified elector shall have the right to appear before the local board on the date set for final canvass and give evidence concerning the correctness of the preliminary registration list. Upon the basis of all the evidence, the local board shall make any further corrections in the registration records that it may find necessary. A stenographic record shall be taken at the proceedings and maintained as a permanent record of the board of canvassers.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 6; P.L. 1956, ch. 3746, § 1; G.L. 1956, § 17-10-15; G.L. 1956, § 17-10-7; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-6.)



Chapter 17-10-7 - Proof required to strike name.

§ 17-10-7 Proof required to strike name.  No name shall be stricken from any voting list by any local board upon evidence given at the final canvass meeting unless sworn proof is presented to the board that that name is the name of a person not qualified to vote at the election for which the registration and voting list is being canvassed. No name shall be stricken for ineligibility to vote on the basis of residence except as provided in this chapter.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 6; P.L. 1956, ch. 3746, § 1; G.L. 1956, § 17-10-17; G.L. 1956, § 17-10-8; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-7; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-8 - Notice of striking of names.

§ 17-10-8 Notice of striking of names.  In each city and town the local board shall, within one hundred and twenty (120) hours after striking the name of any person from any registration or voting list, cause to be mailed to the person, postage prepaid, at that person's last address in the registration records, a notice of the striking of his or her name, and the reason for the striking; except that the notice provided for in this section shall not be required where the voter has requested the action, or has died.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 6; P.L. 1956, ch. 3746, § 1; G.L. 1956, § 17-10-18; G.L. 1956, § 17-10-9; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; P.L. 1981, ch. 312, § 1.)



Chapter 17-10-9 - Record of vote on adding or striking names.

§ 17-10-9 Record of vote on adding or striking names.  The clerk of the local board shall record the votes of the members of the board on adding or striking the name of any person from the list of voters whenever requested to do so by any member of the board or by any qualified elector of the city or town present at the time of canvassing, a certified copy of this record shall be evidence of the facts stated in it; and for any willful neglect on the part of the clerk to make a record, whenever requested as provided in this section, the clerk shall be guilty of a petty misdemeanor.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 28; G.L. 1956, § 17-10-19; G.L. 1956, § 17-10-10; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 7; P.L. 1978, ch. 203, § 1; G.L., § 17-10-9.)



Chapter 17-10-10 - Corrections by state board.

§ 17-10-10 Corrections by state board.  The state board may request any local board to make any correction in any voting list, and if the local board does not immediately comply with the request, the state board may make the correction itself, and this correction shall not be changed except on order of the supreme court. Any person whose name is stricken from any voting list by the state board may file a petition as from an action of the local board as provided in this chapter. The state board shall notify the secretary of state of the action. The state board, in ordering the striking of any names from a voting list, shall be subject to the same requirements and limitations as are applicable to local boards, including but not limited to, the provisions of § 17-10-5.

History of Section.
(G.L. 1938, ch. 313, § 17; P.L. 1940, ch. 817, § 2; G.L. 1956, § 17-10-20; G.L. 1956, § 17-10-11; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 4; P.L. 1978, ch. 203, § 1; G.L., § 17-10-10; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-11 - Right to appeal striking of name.

§ 17-10-11 Right to appeal striking of name.  Whenever the local board of any town or city at any meeting held for the purpose of canvassing the rights and correcting the lists of voters rejects, or causes to be stricken from the voting list, the name of any person qualified to vote, the person whose name the board has rejected or stricken from any list may appeal to the state board of elections, setting forth his or her residence, his or her qualifications, and other facts in connection with the rejection or striking of his or her name from the list, as that person may deem material, and praying that his or her name is added to the list.

History of Section.
(P.L. 1898, ch. 583, § 1; C.P.A. 1905, § 1226; G.L. 1909, ch. 8, § 29; G.L. 1909, ch. 8, § 11; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 11; G.L. 1938, ch. 313, § 11; P.L. 1940, ch. 817, § 2; G.L. 1956, § 17-10-21; G.L. 1956, § 17-10-12; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-11; P.L. 1983, ch. 172, § 5.)



Chapter 17-10-12 - Notification to local board members and clerk.

§ 17-10-12 Notification to local board members and clerk.  Upon the filing of the appeal, the state board of elections shall immediately cause the members and clerk of the local board to appear before the state board, at a time and place to be set by the board.

History of Section.
(P.L. 1898, ch. 583, § 2; C.P.A. 1905, §§ 1226, 1227; G.L. 1909, ch. 8, § 30; G.L., ch. 8, § 12; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 12; G.L. 1938, ch. 313, § 12; G.L. 1956, § 17-10-22; G.L. 1956, § 17-10-13; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-12; P.L. 1983, ch. 172, § 5.)



Chapter 17-10-13 - Dismissal of appeal  Order entering name on lists.

§ 17-10-13 Dismissal of appeal  Order entering name on lists.  If, upon a hearing, the state board finds that the name of the appellant is not entitled to be placed or to remain upon the voting list, the appeal shall be dismissed. If, however, the state board finds that the name of the appellant is entitled to be placed upon the voting list, the board shall order the name to be placed upon that list pursuant to § 17-7-5(a)(3).

History of Section.
(P.L. 1898, ch. 583, § 3; C.P.A. 1905, § 1227; G.L. 1909, ch. 8, § 31; G.L., ch. 8, § 13; P.L. 1910, ch. 640, § 2; G.L. 1923, ch. 8, § 13; G.L. 1938, ch. 313, § 13; G.L. 1956, § 17-10-23; G.L. 1956, § 17-10-14; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 4; P.L. 1978, ch. 203, § 1; G.L., § 17-10-13; P.L. 1983, ch. 172, § 5.)



Chapter 17-10-14 - Final list  Certification.

§ 17-10-14 Final list  Certification.  The registration, as finally corrected pursuant to this chapter, shall constitute the voting list to be used at the election for which it has been canvassed, and shall be certified for use pursuant to chapter 19 of this title. Only the original of the list needs to be signed by the board of canvassers, and copies of the list may be certified by a duly placed stamp on the copy. The voting list shall be deemed a public record; and a copy of the list shall be made available, upon request, to any elector within the city or town upon payment of no more than the actual cost of reproduction. Notwithstanding certification of the results of the final canvass, persons who subsequently become ineligible to vote for failure to comply with the provisions of § 17-9.1-25 shall not be permitted to vote in the election unless and until their residency is established pursuant to that section. The names of those persons shall be placed on the inactive list.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 6; P.L. 1956, ch. 3746, § 1; G.L. 1956, § 17-10-24; G.L. 1956, § 17-10-15; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L. 1956, § 17-10-14; P.L. 1983, ch. 172, § 5; P.L. 1985, ch. 308, § 1; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-15 - Use of registration cards at polls.

§ 17-10-15 Use of registration cards at polls.  (a) The local board shall remove from the container used for that purpose the original registration cards of persons found by the board not to be qualified to vote at the election for which the registry has been canvassed pursuant to this chapter. These removed cards shall be carefully preserved in a separate file to be maintained for that purpose. At that time, the remaining cards shall be secured in their container so that no card may be removed without breaking a seal or otherwise making it appear that a card has been tampered with. The local board shall certify that the cards are a true and complete list of all qualified voters of the voting district as of the date of the certificate, and shall insert the certificate at the front of the container.

(b) A complete list of all qualified voters of each voting district who are eligible to vote in each voting district in the election, as certified by the local board, shall then be delivered to the warden of each polling place to be used as the certified voting list for each voting district. The certified list of voters for each voting district shall be signed and/or otherwise certified by the local board in accordance with regulations to be adopted by the state board. The local board may divide the registration of any voting district into two (2) or more sections for greater convenience of use at the polls. In addition, each warden shall be provided with a certified list of all voters eligible to vote in the election in the entire city or town, and this list shall be signed and/or otherwise certified by the local board in accordance with regulations to be adopted by the state board.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 15; G.L. 1956, § 17-10-30; G.L. 1956, § 17-10-16; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1: G.L., § 17-10-15; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-16 - Challenge lists.

§ 17-10-16 Challenge lists.  The local board shall prepare and annex a "challenge list" to each of these canvassed and certified voting lists. The challenge list shall consist of the names and addresses of all persons who are determined to be ineligible to vote in the ensuing election at any time after the final list of eligible voters has been certified by the local board. The challenge list shall also contain the names and addresses of all persons who have been furnished mail ballots. The challenge list shall also contain the names and addresses of all persons who, after the final list of voters eligible to participate in the election have been certified, become ineligible to vote for failure to comply with § 17-9.1-25. Provided, that the state board, by regulation, may authorize local boards to code the certified list provided to voting district wardens to indicate the ineligibility of a voter or the status of a voter as a mail ballot voter, or the status of a voter as an inactive voter. Copies of the challenge lists shall be furnished to political party workers at each polling place.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; P.L. 1981, ch. 312, § 1; P.L. 1983, ch. 172, § 5; P.L. 1994, ch. 171, § 5.)



Chapter 17-10-17 - Change of registration records on change of voting district boundaries.

§ 17-10-17 Change of registration records on change of voting district boundaries.  When the boundaries of any voting district are changed, it shall be the duty of the local board to correct the registration cards and voting lists and to transfer the cards of the registered voters affected by the change, and to notify the voters by mail, postage prepaid, of the transfer and change. The local board shall also notify the secretary of state of the action.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 23; G.L. 1956, § 17-10-6; G.L. 1956, § 17-10-18; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 4; P.L. 1978, ch. 203, § 1; G.L., § 17-10-17.)



Chapter 17-10-18 - Temporary registration certificates.

§ 17-10-18 Temporary registration certificates.  Temporary registration certificates may be issued by a local board upon proof by any qualified voter that the voter's registration card has been erroneously removed from the voting list. The temporary certificates shall be issued under the conditions and in the manner prescribed in chapter 19 of this title.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1: G.L., § 17-10-18.)



Chapter 17-10-19 - False entry or erasure with intent to change voting rights.

§ 17-10-19 False entry or erasure with intent to change voting rights.  Every person who, at any time, willfully or fraudulently adds a name to a list of voters or erases any name from the list after the list has been corrected for certification pursuant to law, or makes an entry in the registry book or on an original or duplicate card with the intent to permit a person to vote who is not qualified to vote, or to deprive a qualified elector of his or her right to vote, shall be guilty of a felony.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 31; G.L. 1956, § 17-10-41; G.L. 1956, § 17-10-20; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 7; P.L. 1978, ch. 203, § 1: G.L., § 17-10-19.)



Chapter 17-10-20 - Neglect of duty by public officers.

§ 17-10-20 Neglect of duty by public officers.  Any public officer upon whom a duty is imposed by this chapter or chapter 9.1 of this title, who willfully neglects to perform the duty, shall be guilty of a felony.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 30; P.L. 1956, ch. 3734, § 1; G.L. 1956, § 17-10-42; G.L. 1956, § 17-10-21; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 7; P.L. 1978, ch. 203, § 1: G.L., § 17-10-20.)



Chapter 17-10-21 - Right to vote or validity of election unaffected by neglect of duty.

§ 17-10-21 Right to vote or validity of election unaffected by neglect of duty.  The failure of any local board to perform any of its duties required by law shall not affect the validity of an election or a financial town meeting or the right of any person to vote, except as the right to vote may be affected by noncompliance with chapters 1 and 9.1 of this title.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 24; G.L. 1956, § 17-10-43; G.L. 1956, § 17-10-22; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-21; P.L. 1983, ch. 172, § 5.)



Chapter 17-10-22 - Certified copies of lists of persons voting.

§ 17-10-22 Certified copies of lists of persons voting.  Every clerk of a local board, upon payment or tender of his or her legal fees, shall furnish to any one demanding it a certified copy of any list of voters whose votes have been given in any election.

History of Section.
(G.L. 1896, ch. 7, § 12; G.L. 1909, ch. 7, § 12; G.L. 1909, ch. 7, § 25; P.L. 1910, ch. 640, § 1; G.L. 1923, ch. 7, § 25; G.L. 1938, ch. 312, § 26; G.L. 1956, § 17-10-47; G.L. 1956, § 17-10-26; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1: G.L., § 17-10-22.)



Chapter 17-10-23 - Certified copies of registration records.

§ 17-10-23 Certified copies of registration records.  Every clerk of a local board shall, upon payment or tender, furnish to any person demanding it a certified copy of any registration of voters, and every town clerk shall also, upon request of any person and tender of legal fees, and without any unreasonable delay, examine the records and certify to the estate of any person, and shall furnish copies of any instrument or writing which may be on record or in the files of his or her office.

History of Section.
(G.L. 1896, ch. 7, § 13; G.L. 1909, ch. 7, § 13; G.L. 1909, ch. 7, § 26; P.L. 1910, ch. 640, § 1; G.L. 1923, ch. 7, § 26; G.L. 1938, ch. 312, § 27; G.L. 1956, § 17-10-48; G.L. 1956, § 17-10-27; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 203, § 1; G.L., § 17-10-23.)






Chapter 17-11 - Voting Districts and Officials

Chapter 17-11-1 - Division of towns and representative district into voting districts.

§ 17-11-1 Division of towns and representative district into voting districts.  The local board of any city or town may, on or before the sixtieth (60th) day preceding any election, divide or redivide the city or town, or any representative district in the city or town, into voting districts. The local board of each city or town shall determine voting districts by geographical boundaries and by no other means. No voting district shall at any time comprise parts of two (2) or more wards. It shall be the duty of the board to divide the city or town, representative district, or ward, so that substantially not more than three thousand (3000) total eligible registered voters shall be served by the same polling place; provided, however, that any divisions conducted by the local board pursuant to this section shall not result in creating a polling place serving less than five hundred (500) total eligible registered voters, except when a polling place is located in a low-income or elderly residential development, or when it is caused by legislative district boundaries; and provided, further, that no existing polling place which is presently located in a low-income or elderly residential development shall be eliminated. Upon the establishment and approval of any polling place by the state board, changes to the polling place shall not be allowed until the next redistricting by the general assembly, unless the polling place becomes unavailable to the city or town, or no longer meets polling place minimum requirements as established by the state board, then the city or town may take the appropriate action to replace the polling place. A polling place may be located either within or without the voting district for which it is established; provided, that a polling place may be located outside the district only upon unanimous determination of the local board and subject to the approval of the state board that a suitable place is not available within the voting district.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 14; G.L. 1956, § 17-11-1; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 2; P.L. 1964, ch. 190, § 1; P.L. 1966, ch. 116, § 7; P.L. 1966, ch. 184, § 1; P.L. 1970, ch. 199, § 1; P.L. 1974, ch. 234, § 1; P.L. 1994, ch. 171, § 6; P.L. 2002, ch. 326, § 1; P.L. 2012, ch. 26, § 1; P.L. 2012, ch. 28, § 1; P.L. 2012, ch. 436, § 1; P.L. 2012, ch. 476, § 1.)



Chapter 17-11-1.1 - Combination of voting districts for special election.

§ 17-11-1.1 Combination of voting districts for special election.  (a) The board of canvassers of any city or town at which there shall be submitted to the voters a question or questions for their approval or rejection but at which no state or local officials will be elected, shall have the authority to combine two (2) or more voting districts, when in its judgment the combination is advisable, and when combined shall be treated as a voting district, but only upon the approval of the board of elections.

(b) If voting districts are combined as provided in subsection (a) of this section, the local board must advertise the combination of districts in a newspaper of general circulation in the city or town no less than seven (7) days and no more than twenty-one (21) days before the special election.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the board of canvassers of the city of Woonsocket or the town of Cumberland may combine two (2) or more voting districts for the senate district 20 special election in April, 2008 and when combined shall be treated as a voting district, but only upon the approval of the board of elections.

If voting districts are combined pursuant to this subsection, the local board must advertise the combination of districts in a newspaper of general circulation in the city or town no less than three (3) days before the special election.

History of Section.
(P.L. 1964, ch. 136, § 1; P.L. 1966, ch. 116, § 7; P.L. 1986, ch. 362, § 1; P.L. 1990, ch. 151, § 1; P.L. 1998, ch. 2, § 1; P.L. 2000, ch. 109, § 74; P.L. 2003, ch. 23, § 1; P.L. 2006, ch. 187, § 1; P.L. 2006, ch. 352, § 1; P.L. 2008, ch. 5, § 1.)



Chapter 17-11-2 - Notice of division or redivision of districts.

§ 17-11-2 Notice of division or redivision of districts.  The local boards, upon the dividing or redividing of a senatorial or representative district, shall give public notice of what senatorial or representative districts have been divided or redivided into voting districts by publication in some newspaper having a general circulation in the city or town, and shall post, for a period of forty (40) days, a map in the office of the board or in the town clerk's office showing the lines of the voting districts, and shall at all times keep the map on file in their respective offices.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 14; G.L. 1956, § 17-11-2; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 7.)



Chapter 17-11-6 - Appointment of district moderators and clerks in cities or towns.

§ 17-11-6 Appointment of district moderators and clerks in cities or towns.  (a) All district clerks and district moderators in each of Rhode Island's towns shall be appointed by the local canvassing authority of each municipality at least thirty-five (35) days before any election or district or town meeting.

The appointment of the district clerks and moderators shall be from a list of not less than ten (10) registered voters submitted by the chairpersons of the local political town committees. Each town committee chairperson shall submit said names at least fifteen (15) days prior to the appointment date as set by the local canvassing board.

If the local chairpersons fail to submit a list of names as provided herein, the appointments shall be made by the local board of canvassers from the voting list of the town.

The appointed district clerk and district moderator of a polling place shall not be of the same political party.

(b) Any district moderator or district clerk elected to office in the 2008 general election shall continue to serve in his/her position through the conclusion of his/her term, but in no event later than December 31, 2010.

History of Section.
(G.L. 1909, ch. 48, § 3; P.L. 1911, ch. 677, § 1; P.L. 1914, ch. 1038, § 1; G.L. 1923, ch. 49, § 3; G.L. 1938, ch. 331, § 3; P.L. 1941, ch. 1041, § 1; P.L. 1955, ch. 3577, § 1; G.L. 1956, § 17-11-6; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 7; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1; P.L. 2009, ch. 225, § 2.)



Chapter 17-11-7.1 - Pool of election officials.

§ 17-11-7.1 Pool of election officials.  Notwithstanding any other general law to the contrary, local boards are authorized to create a pool of election officials who shall be available to fill vacancies wherever needed. These election officials shall have the same training and duties as regular election officials, but shall not be restricted to being electors of the voting district to which they may be assigned, but must be electors of the state.

History of Section.
(P.L. 1990, ch. 351, § 1; P.L. 2006, ch. 187, § 1; P.L. 2006, ch. 352, § 1.)



Chapter 17-11-8 - Qualifications of moderators and clerks  Vacancies.

§ 17-11-8 Qualifications of moderators and clerks  Vacancies.  The moderators and clerks shall each be able to read the Constitution of the state in the English language, and to write their names. Every person appointed as a moderator or clerk shall immediately be notified of his or her appointment and shall, within five (5) days of his or her appointment, accept or decline the appointment, and shall be, at least three (3) days prior to the election, sworn to the faithful discharge of his or her duties by some member of the board making the appointment. In case any appointed person neglects to qualify or is unable or fails to serve, the vacancy shall be filled by the board making the appointment, and the appointee shall be, whenever possible, of the same political affiliation as the person failing to qualify, and shall, before serving, qualify before some member of the board.

History of Section.
(G.L. 1909, ch. 48, § 3; P.L. 1910, ch. 640, § 35; P.L. 1911, ch. 677, § 1; P.L. 1914, ch. 1038, § 1; G.L. 1923, ch. 49, § 3; G.L. 1938, ch. 331, § 3; P.L. 1941, ch. 1041, § 1; P.L. 1955, ch. 3577, § 1; G.L. 1956, § 17-11-8; P.L. 1958, ch. 18, § 1; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1.)



Chapter 17-11-9 - Election of moderator or clerk pro tempore.

§ 17-11-9 Election of moderator or clerk pro tempore.  (a) In case of the absence of the moderator or of the clerk of any town meeting, of a town not divided into voting districts, the town meeting may elect a moderator or clerk pro tempore, and the town clerk shall preside at the election of the moderator.

(b) In case of the absence of the moderator or of the clerk of a voting district in a town not divided into senatorial or representative districts, the voting district meeting may elect a moderator or clerk pro tempore, and the clerk shall preside in the election of a moderator. At least five (5) electors shall be necessary to constitute a quorum for the purpose of electing the moderator or clerk pro tempore.

(c) In case of the absence of the moderator or of the clerk of a senatorial or representative district or of a voting district in a senatorial or representative district divided into voting districts, the district meeting may elect a moderator or clerk pro tempore, and the clerk shall preside in the election of a moderator. At least five (5) electors shall be necessary to constitute a quorum for the purpose of electing the moderator or clerk pro tempore.

(d) The elected officer shall be sworn to the faithful discharge of his or her duties by any person authorized to administer oaths, and shall hold office in the cities of Providence, Pawtucket, Central Falls, Warwick, Cranston, Woonsocket, and Newport, and in the towns of Barrington, Middletown, and Warren, until a moderator or clerk is appointed by the local board respectively and in all other cities and towns until the election and qualification of the officer's successor.

History of Section.
(G.L. 1896, ch. 38, § 9; G.L. 1909, ch. 48, § 10; P.L. 1910, ch. 640, § 38; P.L. 1912, ch. 850, § 1; G.L. 1923, ch. 49, § 9; G.L. 1938, ch. 331, § 7; P.L. 1941, ch. 1041, § 1; P.L. 1955, ch. 3577, § 1; G.L. 1956, § 17-11-9; P.L. 1958, ch. 18, § 1; P.L. 1960, ch. 152, § 1; P.L. 1966, ch. 116, § 7.)



Chapter 17-11-10 - Filling of vacancies by town council.

§ 17-11-10 Filling of vacancies by town council.  In case of the death, resignation, or permanent disability of the moderator of any town, or of the moderator or clerk of any senatorial or representative district, except in the cities of Providence, Pawtucket, Central Falls, Warwick, Cranston, Woonsocket, and Newport, or of any voting district in any town, except the towns of Barrington, Middletown, and Warren, not divided into senatorial or representative districts, the town council may fill the vacancy from the list of registered voters submitted by the party chairperson under whose party designation the moderator or clerk had been elected. In the absence of a submitted list, or, if the person, when elected, was not affiliated with any party, the town council may make its choice from the list of registered voters.

History of Section.
(G.L. 1896, ch. 38, § 10; G.L. 1909, ch. 48, § 11; P.L. 1910, ch. 640, § 39; G.L. 1923, ch. 49, § 10; G.L. 1938, ch. 331, § 8; P.L. 1941, ch. 1041, § 1; P.L. 1949, ch. 2391, § 1; P.L. 1955, ch. 3577, § 2; G.L. 1956, § 17-11-10; P.L. 1958, ch. 18, § 1; P.L. 1960, ch. 152, § 1; P.L. 1966, ch. 116, § 7; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1.)



Chapter 17-11-11 - Selection of wardens and clerks in cities.

§ 17-11-11 Selection of wardens and clerks in cities.  At least thirty-five (35) days before any election, the local board in each city shall appoint for each polling place within the city where an election is to be held a warden and clerk, not from the same political party. The appointments shall be made from a list of not less than ten (10) registered voters presented to the board by the city or town committees of the political parties at least forty-five (45) days before any election.

History of Section.
(G.L. 1938, ch. 312, § 32; P.L. 1940, ch. 819, § 3; P.L. 1944, ch. 1474, § 1; G.L. 1956, § 17-11-11; P.L. 1958, ch. 18, § 1; P.L. 1989, ch. 420, § 1; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1.)



Chapter 17-11-12 - Qualifications of election officials  Vacancies.

§ 17-11-12 Qualifications of election officials  Vacancies.  Election officials shall, whenever possible, be qualified electors in the city, town, senatorial or representative district, or voting district in which they are appointed to serve, and shall severally be able to read the Constitution of the state in the English language and to write their names. Every person appointed as a warden, clerk, moderator, or supervisor shall, within forty-eight (48) hours thereafter, be notified in writing by the clerk of the local board of the appointment; and the person appointed shall, within five (5) days of his or her appointment, notify the clerk in writing of that person's acceptance or declination of the appointment, and any vacancy occurring among these election officials, whether by declination or refusal to serve or by failure to notify the clerk, or by failure from any cause to appear at or remain during the time when they are required to perform their duties, shall be immediately filled by the local board, or by its presiding officer if the board is not in session, from the lists provided for in § 17-11-10. Each of these election officials shall be sworn to the faithful discharge of his or her duties before entering upon the performance of his duties.

History of Section.
(G.L. 1896, ch. 11, § 32; G.L. 1909, ch. 11, § 35; P.L. 1910, ch. 640, § 18; G.L. 1923, ch. 11, § 34; G.L. 1938, ch. 312, § 32; P.L. 1940, ch. 819, § 3; impl. am. P.L. 1951 (s.s.), ch. 2870, § 18; G.L. 1956, § 17-11-12; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 7; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1.)



Chapter 17-11-12.1 - High school election officials.

§ 17-11-12.1 High school election officials.  Notwithstanding any other general law to the contrary, and in order to provide for a greater awareness of the elections process, the rights and responsibilities of voters and the importance of participating in the electoral process, as well as to provide additional workers, an elections official may appoint not more than five (5) students per ward, and/or precinct to serve under the direct supervision of ward, and/or precinct board members designated by the elections official. A student may be appointed, notwithstanding lack of eligibility to vote, subject to the approval of the educational institution in which the student is enrolled, if the student possesses the following qualifications:

(1) Is at least sixteen (16) years of age at the time of the election to which he or she is serving as a member of a ward, and/or precinct board.

(2) Is a United States citizen or will be a citizen at the time of the election to which he or she is serving as a member of a ward, and/or precinct board.

(3) Is a student in good standing attending a public or private secondary educational institution.

(4) Is a junior or senior and has a grade point average of at least 2.5 on a 4.0 scale.

(c) A student appointed pursuant to this section may not be used to tally votes.

History of Section.
(P.L. 2007, ch. 318, § 1; P.L. 2007, ch. 481, § 1; P.L. 2008, ch. 231, § 1; P.L. 2008, ch. 408, § 1.)



Chapter 17-11-13 - Appointment and compensation of supervisors.

§ 17-11-13 Appointment and compensation of supervisors.  (a) The local board of each city and town, at least thirty-five (35) days before each election, shall appoint two (2) pairs of supervisors for each polling place, each pair of which shall not be comprised of two (2) persons from the same political party. Supervisors shall, if possible, be appointed from a list of eligible voters presented and employed in the same manner as provided by this chapter for the appointment of wardens and clerks.

(b) The local board may, in its discretion, or upon the direction of the state board appoint one or more additional supervisors for any polling place whenever and so long as the appointment is, in the judgment of either board, necessary to facilitate the conduct of an election.

(c) The supervisors of elections in all cities and towns shall severally receive compensation for their services at the minimum rate of sixty dollars ($60) per day.

(d) The local board may adopt a plan for some or all supervisors to work a half-day at half-pay if the plan is consistent with the provisions of this section and is approved by the state board.

(e) Notwithstanding the provisions of subsection (a) above, the local board of a city or town may, upon written approval of the board of elections, reduce the number of supervisors at polling places within their jurisdiction.

History of Section.
(G.L. 1896, ch. 11, § 32; P.L. 1900, ch. 798, § 4; G.L. 1909, ch. 11, §§ 35, 37; G.L., ch. 11, §§ 35, 38; P.L. 1901, ch. 640, §§ 18, 21; P.L. 1919, ch. 1734, § 1; G.L. 1923, ch. 11, §§ 34, 37; G.L. 1938, ch. 312, §§ 32, 33; P.L. 1940, ch. 819, §§ 3, 6; P.L. 1944, ch. 1474, § 1; P.L. 1951 (s.s.), ch. 2870, § 18; G.L. 1956, §§ 17-11-11, 17-11-13; G.L. 1956, § 17-11-13; P.L. 1958, ch. 18, § 1; P.L. 1964, ch. 18, § 1; P.L. 1979, ch. 291, § 1; P.L. 1986, ch. 425, § 1; P.L. 1986, ch. 523, § 1; P.L. 1989, ch. 420, § 1; P.L. 2004, ch. 278, § 1; P.L. 2004, ch. 480, § 1.)



Chapter 17-11-14 - Supervision of all elections on same day.

§ 17-11-14 Supervision of all elections on same day.  Whenever any city or town elections occur on the same day as an election for national or state officers in any city or town, the supervisors appointed pursuant to § 17-11-13 shall be the supervisors for all of the elections.

History of Section.
(G.L. 1896, ch. 11, § 34; G.L. 1909, ch. 11, § 39; G.L. 1923, ch. 11, § 38; G.L. 1938, ch. 312, § 34; G.L. 1956, § 17-11-14; P.L. 1958, ch. 18, § 1.)



Chapter 17-11-15 - Persons ineligible to serve as election officials.

§ 17-11-15 Persons ineligible to serve as election officials.  No person shall be appointed or serve as an election official who has been convicted, found guilty, pleaded guilty or nolo contendere, or placed on a deferred or suspended sentence, or on probation, for any crime which involves moral turpitude or which constitutes a violation of any of the election or caucus laws of this or any other state. No person shall be disqualified simply because he or she is a notary public. No candidate for any office to be filled at any election shall be appointed at the election as an election official. Every election official shall make an affidavit before some member of the proper board of canvassers, to the effect that he or she is not disqualified by reason of the provisions of this section; provided, that the provisions of this section shall not apply to moderators and town clerks.

History of Section.
(G.L. 1896, ch. 11, § 35; G.L. 1909, ch. 11, § 40; P.L. 1910, ch. 640, § 22; G.L. 1923, ch. 11, § 39; G.L. 1938, ch. 312, § 35; P.L. 1940, ch. 819, §§ 3, 6; P.L. 1944, ch. 1474, § 2; G.L. 1956, § 17-11-15; P.L. 1958, ch. 18, § 1; P.L. 1986, ch. 342, § 1; P.L. 1994, ch. 99, § 2; P.L. 1994, ch. 264, § 2; P.L. 1997, ch. 370, § 1; P.L. 2002, ch. 113, § 1; P.L. 2002, ch. 203, § 1.)



Chapter 17-11-16 - Supervision of adjourned elections.

§ 17-11-16 Supervision of adjourned elections.  In the event that a second, adjourned, or subsequent election is held in accordance with the provisions of this title, the same supervisors of election who acted at the first election shall act at the second or adjourned or other subsequent election, and shall have and exercise the same powers and duties at the second or adjourned or other subsequent election as are prescribed by this title for them to have and exercise at the first election; and the supervisors shall perform the same duties as in the first election.

History of Section.
(G.L. 1896, ch. 11, § 50; G.L. 1909, ch. 11, § 55; G.L. 1923, ch. 11, § 54; G.L. 1938, ch. 312, § 36; G.L. 1956, § 17-11-16; P.L. 1958, ch. 18, § 1.)



Chapter 17-11-17 - Telephone  Polling place.

§ 17-11-17 Telephone  Polling place.  If there is a telephone within a polling place, then the owner of the building in which the polling place is located shall allow use of the telephone for official business by the warden, clerk, and state inspector during the period beginning one hour before the opening of the polling place and ending one hour after the closing of the polling place. The local board of canvassers shall be required to reimburse the owner of the building for that portion of any telephone bill resulting from the use of the telephone by any of the election officials mentioned in this section.

History of Section.
(P.L. 1983, ch. 283, § 1.)






Chapter 17-12 - Party Committees and Conventions

Chapter 17-12-1 - Selection of state committees.

§ 17-12-1 Selection of state committees.  Party state committees shall be selected in the manner provided by statute or party rule. Any party may, by a duly enacted party rule, elect to choose the members of its party state committee pursuant to the provisions of chapter 15 of this title or by any other method agreeable to the party state committee; provided, that where the method of selecting party state committee now in force is by caucus, selection shall subsequently be made at a primary election pursuant to the provisions of chapter 15 of this title until another method of selection is adopted by the party state committee.

History of Section.
(P.L. 1947, ch. 1886, § 3A; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-12-2; G.L. 1956, § 17-12-1; P.L. 1958, ch. 18, § 1.)



Chapter 17-12-2 - Composition and powers of state committees.

§ 17-12-2 Composition and powers of state committees.  The state committee of a political party shall be composed as determined by the party. It shall have:

(1) General oversight of all conventions of its party;

(2) Power to make rules not inconsistent with law for the guidance and control of all the political committees of its party;

(3) Power to make a final nomination for any state office for which no primary nomination has been made and any local office for which no nomination has been made by any authorized city, town, ward, or district committee or any duly authorized subcommittee; provided, that the state committee shall not be permitted, more than twenty-four (24) hours after the deadline for the filing of declarations of candidacy, to make a nomination for any office upon the failure of a candidate of that party to file for that public office. Nominations for such office shall be filed in the same location as the declaration of candidacy for such office pursuant to the requirements of § 17-14-1 of the general laws. Individuals nominated under this section must have been eligible for the nomination on the dates as required by and pursuant to the requirements of §§ 17-14-1.1, 17-14-2 and 17-14-2.1 of the general laws and must then meet the respective requirements for filing sufficient nomination papers set forth in chapter 14; and

(4) Power to fill vacancies in its own membership and as provided in chapter 15 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 4; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 4; G.L. 1956, § 17-12-3; G.L. 1956, § 17-12-2; P.L. 1958, ch. 18, § 1; P.L. 1997, ch. 363, § 1; P.L. 2009, ch. 349, § 1; P.L. 2009, ch. 350, § 1.)



Chapter 17-12-2.1 - Political party state committee rules or bylaws.

§ 17-12-2.1 Political party state committee rules or bylaws.  (a) All political party state committee rules or bylaws and any amendments to them must be filed with the state board of elections within thirty (30) days of their adoption.

(b) If a political party duly adopts a rule or bylaw consistent with state law relating to or affecting the conduct of an election held pursuant to this title, as determined by the board of elections, this rule or bylaw shall not affect any election which occurs less than one hundred eighty (180) days following the date of filing of any rule or bylaw with the state board of elections.

History of Section.
(P.L. 1998, ch. 139, § 1; P.L. 2000, ch. 109, § 71.)



Chapter 17-12-3 - Delegation of powers by state committee.

§ 17-12-3 Delegation of powers by state committee.  The state committee of a political party may delegate its authority, by rules or resolutions, to its executive committee, or any duly selected subcommittee of the executive committee, to act when the entire committee is not in session.

History of Section.
(P.L. 1947, ch. 1886, § 4; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2563, § 1; G.L. 1956, § 17-12-4; G.L. 1956, § 17-12-3; P.L. 1958, ch. 18, § 1.)



Chapter 17-12-4 - Endorsements by state committee.

§ 17-12-4 Endorsements by state committee.  The state committee or the executive committee or any duly selected subcommittee of the executive committee acting under delegated authority may, when the town or district committee has failed or neglected to do so, within twenty-four (24) weekday hours of the failure, endorse and notify the local board of endorsement, if any, of the local candidates to be voted on in the primary. It shall also notify the secretary of state of the endorsement, if any, of any candidate to be voted for by the state at large; provided, that the endorsement of any candidate for representative in congress shall be by the members of the state committee who shall be from that particular congressional district. It shall also notify the secretary of state of the endorsement, if any, of any candidate for state senator or state representative. The endorsement shall be filed with the secretary of state not later than four o'clock (4:00) p.m. on the second day after the final day for filing declarations of candidacy. In the event the state committee, or the executive committee or any duly selected subcommittee of the executive committee acting under delegated authority, fails or neglects to endorse, then all party candidates shall be issued nomination papers without endorsement.

History of Section.
(P.L. 1947, ch. 1886, § 4; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2563, § 1; P.L. 1952, ch. 2923, § 1; G.L. 1956, § 17-12-5; G.L. 1956, § 17-12-4; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 198, § 1; P.L. 1969, ch. 36, § 1; P.L. 1987, ch. 389, § 3; P.L. 1993, ch. 400, § 1.)



Chapter 17-12-5 - Acting in other contingencies.

§ 17-12-5 Acting in other contingencies.  Any other contingency that arises pursuant to the provisions of the statutes with respect to the election of candidates for state or town office at any general, primary, or special election shall be met by the vote of the state committee, or the executive committee, or any duly selected subcommittee of the executive committee, of a political party, or by the state chairperson of the political party if so authorized. If any contingency arises under the provisions of the statutes with respect to the election of candidates for city office at any general, primary, or special election, it shall be met by vote of the city committee of a political party or the executive committee of the city committee or any duly elected subcommittee of the executive committee, or by the city chairperson of the political party if so authorized. For the purposes of this section, the term "contingency" means and includes the nonexistence of any required party committee, the failure of any existing party committee to act, an adjudication that a primary election is void, and the death, incapacity, or moving from the jurisdiction of a party's nominee prior to a general or special election. This section shall apply notwithstanding any provision of chapter 17 of this title to the contrary.

History of Section.
(P.L. 1947, ch. 1886, § 4; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2563, § 1; P.L. 1952, ch. 2923, § 1; G.L. 1956, § 17-12-6; G.L. 1956, § 17-12-5; P.L. 1958, ch. 18, § 1; P.L. 1969, ch. 36, § 2; P.L. 1987, ch. 389, § 3.)



Chapter 17-12-6 - Election of town and ward committees.

§ 17-12-6 Election of town and ward committees.  The party voters of each political party in each ward of each of the cities of the state shall, biennially, in every even year, at the primary election held to nominate party candidates, elect a ward committee for each ward; provided, that the ward committees in the city of Providence shall be elected quadrennially, and the party voters of each political party in each of the towns of the state shall, biennially at the primary election, elect a town committee for the town.

History of Section.
(P.L. 1947, ch. 1886, § 5; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-12-7; G.L. 1956, § 17-12-6; P.L. 1958, ch. 18, § 1; P.L. 1970, ch. 35, § 1; P.L. 1975, ch. 149, § 1; P.L. 1988, ch. 84, § 74.)



Chapter 17-12-6.1 - Composition of town committees in Johnston.

§ 17-12-6.1 Composition of town committees in Johnston.  Notwithstanding the provisions of §§ 17-12-6 and 17-12-7, the town committees of the town of Johnston shall consist of twenty-five (25) members; five (5) each to be elected from the qualified electors of the five (5) council districts of the town comprising the respective candidates from each district receiving the most votes in each district. The five (5) members elected from each district shall constitute a council district committee, which shall organize and endorse the council and school committee candidates from each district. The town committee shall elect a chairperson and provide the endorsement for the party candidate for mayor.

History of Section.
(P.L. 1994, ch. 96, § 1.)



Chapter 17-12-7 - Composition of city and district committees  Appointment.

§ 17-12-7 Composition of city and district committees  Appointment.  The members of the several ward committees in each city of the same political party shall constitute the city committee of the political party for that city. For each of the political parties, there shall be a senatorial district committee for each senatorial district to consist of five (5) members where the senatorial district is contained within a single city or town, and to consist of seven (7) members where the senatorial district includes all or parts of two (2) or more cities or towns. Senatorial district committee members shall, in the first instance, be appointed by the chairperson of the state committee of the party. There shall be a representative district committee for each representative district to consist of three (3) members where the representative district is contained within a single city or town, and to consist of five (5) members where the representative district includes all or parts of two (2) or more cities or towns. Representative district committee members shall, in the first instance, be appointed by the chairperson of the state committee of the party. The senatorial and representative district committee members shall be qualified electors of their respective districts and shall hold office respectively from the date of their appointment and until the next election of the committees, and thereafter until their successors have been elected, qualified, and organized.

History of Section.
(P.L. 2002, ch. 4, § 7.)



Chapter 17-12-8 - Qualifications and terms of committee members.

§ 17-12-8 Qualifications and terms of committee members.  (a) No member of a ward, town, or district committee shall hold or continue to hold membership on the ward, town, or district committee, unless that member is a qualified elector of the ward, town, or district.

(b) Except as otherwise specifically provided in this chapter, ward, district, town, and city committee members shall hold office, respectively, from the date of their election until the next election of the committees, and thereafter until their successors has been duly elected, qualified, and organized.

(c) Candidates for ward, town, or district committee members shall file declarations of candidacy biennially, in every even year, in accordance with § 17-14-1.

History of Section.
(P.L. 1947, ch. 1886, § 5; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-12-9; G.L. 1956, § 17-12-8; P.L. 1958, ch. 18, § 1; P.L. 1992, ch. 248, § 1.)



Chapter 17-12-9 - Organization of city, town, and district committees  Officers  Lists of officers and members.

§ 17-12-9 Organization of city, town, and district committees  Officers  Lists of officers and members.  (a) All city, town, and district committees shall organize biennially in the month of January in every odd year; provided, that the city committee of the city of Providence shall organize quadrennially.

(b) Each city committee organized under this section may elect not exceeding three (3) officers outside its membership from among the voters of the same political party in the city, and the officers shall, by virtue of their election, become members of the city committee and shall hold office until the next organization meeting of the committee.

(c) Each city committee, town committee, and district committee, within ten (10) days after its organization, shall file with the secretary of state and with the local board a list of its officers and members.

(d) The chairperson of the city committee of each political party in the city of Providence shall appoint the members of a ward committee for each of the several wards of the city of Providence. These appointed ward committee members shall hold office until their successors shall have been duly elected, qualified, and organized.

History of Section.
(P.L. 1947, ch. 1886, § 6; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 5; G.L. 1956, § 17-12-10; G.L. 1956, § 17-12-9; P.L. 1958, ch. 18, § 1; P.L. 1967, ch. 54, § 1; P.L. 1970, ch. 35, § 1; P.L. 1982, ch. 405, § 1; P.L. 1988, ch. 84, § 74.)



Chapter 17-12-9.1 - Members of ward committees for the city of East Providence.

§ 17-12-9.1 Members of ward committees for the city of East Providence.  The chairperson of the East Providence city committee for each political party shall appoint the members of a ward committee for each of the several wards of the city of East Providence. These appointed ward committee members shall hold office until their successors shall have been duly elected, qualified, and organized.

History of Section.
(P.L. 1982, ch. 432, § 1.)



Chapter 17-12-10 - Rules and management by city, town, and district committees.

§ 17-12-10 Rules and management by city, town, and district committees.  City, town, and district committees of each political party may make rules not inconsistent with the rules of the state committee, and except as otherwise specifically provided in this chapter, the general management of the affairs of each political party in the respective cities, towns, and districts shall be vested in the city, town, or district committee, respectively, subject to all state committee rules.

History of Section.
(P.L. 1947, ch. 1886, § 6; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 5; G.L. 1956, § 17-12-11; G.L. 1956, § 17-12-10; P.L. 1958, ch. 18, § 1.)



Chapter 17-12-11 - Endorsement by local committees.

§ 17-12-11 Endorsement by local committees.  (a) Each town, ward, and city committee shall file with the appropriate local board the list of candidates in the town, ward, or city which have the endorsement of the committees.

(2) Endorsements by town, ward, and city committees shall be signed by three (3) officers of the committee.

(b) Each district committee shall file with the board of canvassers of the city or town of residence of the senatorial or representative candidate endorsed, except that if the candidate is a resident of Providence the endorsement shall be filed with the secretary of state, the list of candidates in the district which have the endorsement of the committee.

(2) Endorsements by district committees shall be signed by a majority of those members presently on the committee.

(c) Endorsements shall be filed with the appropriate local board or the secretary of state, as the case may be, not later than four o'clock (4:00) p.m. of the day after the last day for filing declarations of candidacy.

History of Section.
(P.L. 1947, ch. 1886, § 6; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 5; P.L. 1952, ch. 2923, § 2; G.L. 1956, § 17-12-12; G.L. 1956, § 17-12-11; P.L. 1958, ch. 18, § 1; P.L. 1980, ch. 286, § 1; P.L. 1987, ch. 389, § 3; P.L. 1992, ch. 248, § 1.)



Chapter 17-12-12 - Vacancies in district committees.

§ 17-12-12 Vacancies in district committees.  (a) In the event that the candidates elected to a district committee from a district do not equal the number of party committee members to which the district is entitled to be represented under provisions of § 17-12-7, a vacancy or vacancies exist to the extent of the difference between the number of elected members and the number of members by which the district is entitled to be represented. When the vacancy or vacancies exist, they shall be filled by the committee to which insufficient members were elected, in the manner provided for in this section.

(b) In the event of the appointment or election to a committee of an ineligible person, or whenever any member of the committee dies, resigns, or becomes incapacitated to act, or removes from the jurisdiction of the committee, or ceases to be a member of the political party, a vacancy exists which shall be filled by appointment by the committee in which the ineligibility or vacancy occurs. The removal of residence by an elected or appointment member of a committee from the district from which he or she has been elected or appointed a member of that committee shall constitute his or her resignation from the committee.

(c) Any vacancy occurring in any of the officers and/or membership of the district committees shall be filled by the remaining members of the committee. A statement of that action by any committee shall be filed with the secretary of state and with the local board.

(d) If any vacancy occurs with respect to the membership of a district committee, and the vacancy is not filled within forty-five (45) days of the date of notice of the vacancy to the remaining members of the committee, the vacancy shall be filled by the state committee of the political party involved, the executive committee of the state committee or any duly elected subcommittee of the executive committee or by the state chairperson of the political party if so authorized. A statement of that action shall be filed with the secretary of state and with the local board.

(e) In the event a district committee shall not organize or reorganize pursuant to § 17-12-9, the incumbent senator or representative, or the state committee chairperson in the case of the party not affiliated with the senator or representative, shall appoint a district committee which shall be the lawful district committee.

History of Section.
(P.L. 1947, ch. 1886, § 6; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 5; G.L. 1956, § 17-12-13; G.L. 1956, § 17-12-12; P.L. 1958, ch. 18, § 1; P.L. 1992, ch. 248, § 1.)



Chapter 17-12-12.1 - Vacancies in city or ward committees.

§ 17-12-12.1 Vacancies in city or ward committees.  (a) Any vacancy occurring in any of the offices and/or membership of city, town, or ward committees shall be filled by the remaining members of the committee. A statement of that action by any committee shall be filed as in the case of officers and members first chosen.

(b) If any vacancy occurs either with respect to any office of a city or ward committee or with respect to the membership of any city or ward committee, and the vacancy is not filled within forty-five (45) days of the date upon which the vacancy occurs pursuant to the provisions of § 17-12-12, the vacancy shall be filled by the city committee of the political party involved or the executive committee of the city committee or any duly elected subcommittee of the executive committee or by the city chairperson of the political party if so authorized. The committee shall file a statement setting forth the appointment or appointments as in the case of officers and members first chosen in accordance with § 17-12-11.

(c) A statement of that action by any committee shall be filed as in the case of officers and members first chosen in accordance with § 17-12-11.

(d) The removal of residence by an elected or appointment member of a ward committee from the ward from which he or she has been elected or appointed shall constitute his or her resignation from the city or ward committee.

History of Section.
(P.L. 1969, ch. 36, § 3; P.L. 1991, ch. 278, § 1; P.L. 1992, ch. 248, § 1; P.L. 2007, ch. 58, § 1; P.L. 2007, ch. 71, § 1.)



Chapter 17-12-12.2 - Failure of ward and city committees to endorse.

§ 17-12-12.2 Failure of ward and city committees to endorse.  Notwithstanding the provisions of any general or special act to the contrary, in the event that a ward committee or a city committee of a political party of a particular city has failed or neglected to do so, the executive committee of the city committee of that city, any duly selected subcommittee of the executive committee or the city chairperson of the political party involved, if so authorized, within twenty-four (24) weekday hours of the failure, may endorse and notify the local board of the endorsement, if any, of the candidates for city council, ward committee member, and mayor, as the case may be, to be voted on in the primary.

History of Section.
(P.L. 1969, ch. 36, § 3; P.L. 1987, ch. 389, § 4.)



Chapter 17-12-13 - State conventions.

§ 17-12-13 State conventions.  There shall be held not later than October 14 of every even year a state convention for each political party. The nominees of a party for senator and for representatives in congress, for the five (5) general offices, and for membership in the general assembly shall be delegates to the state convention of that party. In presidential election years, these conventions shall select the party nominees for presidential electors and their names shall be placed on the ballot for the forthcoming election. The state convention shall be for the purpose of adopting a platform for its party and for the transaction of any other business that may properly come before the convention.

History of Section.
(P.L. 1947, ch. 1886, § 33; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-12-14; G.L. 1956, § 17-12-13; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 7; P.L. 1996, ch. 298, § 7.)



Chapter 17-12-14 - Election of delegates to national conventions.

§ 17-12-14 Election of delegates to national conventions.  The local boards of the several cities and towns of the state are authorized and directed to furnish for the use of any political party in this state, upon written request of the chairperson of the state central committee, acting under a resolution of the committee, voting places in which primary meetings may be held to elect delegates to the national convention of the political party. The boards shall have the voting places open on the date and during the hours requested by the chairperson of the committee, and shall furnish to the officers appointed to act at the primary meetings any paraphernalia, including check lists, that are generally required and used in elective meetings; provided, that the political party first requesting the use of the voting places on and for a certain date shall be entitled to the use of them on that date; and if the date is one requested by some other political party, the other political party, through the chairperson of the committee, may request another date. In cities a voting place and paraphernalia for voting shall be furnished and provided for each ward into which the cities may be divided; and in each of the towns of Burrillville, Cumberland, and Lincoln, at least two (2) voting places and the paraphernalia for voting, and in every other town at least one voting place and the paraphernalia for voting, shall be furnished and provided. The local boards shall not be required to provide for the compensation for services of the officers appointed to act at the primary meetings, nor shall anything contained in this section be held to affect the method of holding elections already provided for by law.

History of Section.
(P.L. 1912, ch. 815, §§ 1, 2; G.L. 1923, ch. 8, § 23; G.L. 1938, ch. 313, § 23; impl. am. P.L. 1947, ch. 1886, § 39; G.L. 1956, § 17-12-15; G.L. 1956, § 17-12-14; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 9.)



Chapter 17-12-15 - Qualifying as a political party through independent candidacy.

§ 17-12-15 Qualifying as a political party through independent candidacy.  An independent candidate for governor or president of the United States in a general election shall not be entitled to establish a political party, notwithstanding that the candidate shall receive five percent (5%) of the votes cast as provided in § 17-1-2(9), unless the candidate shall, at the time of filing a declaration of candidacy, simultaneously indicate, on a form provided by the secretary of state, the candidate's intent to establish a political party, together with the name of the political organization which the candidate represents and the names and addresses of the chairperson and secretary of the organization.

History of Section.
(P.L. 1994, ch. 185, § 3; P.L. 1994, ch. 416, § 3.)



Chapter 17-12-16 - Qualifying as a political party by petition  Names of officers  Endorsements and other official communications.

§ 17-12-16 Qualifying as a political party by petition  Names of officers  Endorsements and other official communications.  Any political organization wishing to qualify as a political party by the submission of petitions under § 17-1-2(9) shall, at the time of receiving the petition forms from the board of elections, file with the board, on a form to be provided by the board, the name of the political organization and the names and addresses of its chairperson and secretary. If the organization later qualifies as a political party by the submission of the requisite number of valid signatures, and until the appropriate party committees have been established, all endorsements and other official written communications from the party to the board of elections, secretary of state, local boards of canvassers and other state and municipal agencies shall be signed on behalf of the party by the chairperson and secretary, whose names and addresses are on file with the board of elections as required by this section.

History of Section.
(P.L. 1994, ch. 185, § 3; P.L. 1994, ch. 416, § 3.)



Chapter 17-12-17 - Names of political parties.

§ 17-12-17 Names of political parties.  No political party may use or adopt a name which is similar to the name of another political party or which contains the name of another political party.

History of Section.
(P.L. 1994, ch. 342, § 2.)






Chapter 17-12.1 - Primaries for Election of Delegates to National Conventions and for Presidential Preference

Chapter 17-12.1-1 - Date of primaries for election of delegates to national conventions.

§ 17-12.1-1 Date of primaries for election of delegates to national conventions.  A primary election for the election of delegates to the national convention for each political party shall be held in the manner provided in this chapter on the fourth Tuesday in April 2012, and every fourth year thereafter.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1983, ch. 183, § 1; P.L. 1995, ch. 80, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-2 - Number of delegates to be elected  Method of election.

§ 17-12.1-2 Number of delegates to be elected  Method of election.  At each primary there shall be elected for each congressional district of this state the number of delegates and alternates that shall be determined by the national committee of the party and certified to the secretary of state not later than the first Tuesday in January preceding the primary by the state committee of the party. The method of election of candidates for delegate shall be in accordance with party rules certified to the secretary of state by the chairperson of the state committee on or before the first Tuesday in January of each year a primary is to be held pursuant to this chapter.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1979, ch. 287, § 1; P.L. 1983, ch. 183, § 1.)



Chapter 17-12.1-3 - Declaration of candidacy  Delegates.

§ 17-12.1-3 Declaration of candidacy  Delegates.  During the sixty-first (61st) and sixty-second (62nd) day preceding a primary for election of delegates to a national convention, each voter desiring to be a delegate at the forthcoming convention shall, on the form that shall be provided by the secretary of state, sign his or her name as it appears on the voting list and file, not later than four (4:00) p.m. of the date of filing with the secretary of state, a declaration of candidacy which shall include the following information:

(1) His or her name and address as they appear on the voting list, party designation, place and date of birth, and length of residence in the state and in the town or city where he or she resides.

(2) A statement that, if elected, he or she would comply with all party rules of the national committee of the party designated in subdivision (1) of this section relating to delegates to national conventions and conducting of national conventions.

(3) At the same time as the declaration of candidacy is filed, the appropriate pledge of support form provided to the secretary of state by the political parties must be filed by the candidate for delegate.

(4) If any candidate for delegate does not thereafter wish his or her name to appear on the ballot, the candidate shall, at least forty-nine (49) days prior to the date for the primary, file an affidavit with the secretary of state stating his or her name may not be placed on the ballot and the secretary of state shall not place that candidate's name on the ballot.

History of Section.
(P.L. 1975, ch. 275, § 3; P.L. 1983, ch. 183, § 1; P.L. 1995, ch. 80, § 1; P.L. 2007, ch. 390, § 1; P.L. 2007, ch. 479, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-4 - Presidential candidates.

§ 17-12.1-4 Presidential candidates.  (a) Any person seeking the endorsement of a national political party for which a primary is being held shall, during the ninety-fourth (94th) through and including the ninety-sixth (96th) day preceding the presidential preference primary being held, provide written notification to the secretary of state of his or her intention to run in the presidential preference primary. When the deadline falls on a Saturday, said written notification may be filed with the secretary of state on that Saturday until noon (12:00) p.m. The notification shall include the candidate's name and address and a statement affirming their eligibility, under the laws and Constitution of the United States, to serve, if elected, in the office of President of the United States. The notification shall also include the name and contact information of the designee authorized by the presidential candidate to act in his/her stead in Rhode Island.

(b) Upon receipt of the notification referred to in subsection (a) of this section, the secretary of state shall, by six o'clock (6:00) p.m. on the same day, prepare petition papers for candidates who are eligible to serve in the office of President of the United States, clearly marked with the candidate's name, party designation, and the office the candidate seeks; provided, however, that for notifications filed on a Saturday deadline by noon (12:00) p.m., petition papers shall be prepared by two o'clock (2:00) p.m. on that Saturday.

(2) The petition papers of a candidate for president shall be signed, in the aggregate, by at least one thousand (1,000) eligible voters and shall be submitted on or before four o'clock (4:00) p.m. in the afternoon of the eighty-second (82nd) day before the presidential preference primary to the local board of the city or town where the signers appear to be voters, and the petition papers shall be checked, processed, and certified to the secretary of state by the local boards before four o'clock (4:00) p.m. in the afternoon of the sixty-ninth (69th) day before the presidential preference primary. When nomination papers have been duly certified by the appropriate local boards of canvassers, they shall be conclusively presumed to be valid, unless written objections to them are made as to the eligibility of the candidate or the sufficiency of the nomination papers or the signatures on them. All objections shall be filed with the state board of elections by four o'clock (4:00) p.m. on the next business day after the last day fixed for local boards to file nomination papers with the secretary of state. Nothing in this section shall be construed to prevent the secretary of state from disqualifying a candidate based on the determination of the secretary of state that the nomination papers or the signatures on them are invalid or insufficient.

(c) The decision of the state board shall be rendered not later than four o'clock (4:00) p.m. on the sixty-third (63rd) day before the presidential preference primary and shall immediately be certified by the state board to the secretary of state.

(d) If any candidate for presidential nomination does not qualify for ballot placement, the names of delegates committed to this disqualified presidential candidate, who are otherwise qualified, shall appear on the ballot in accordance with party rules.

(e) If any candidate whose name has been announced as a presidential nominee does not thereafter wish his or her name to appear on the ballot, the candidate shall, at least sixty-three (63) days prior to the date for the primary, file an affidavit with the secretary of state stating his or her name may not be placed on the ballot and the secretary of state shall not place that candidate's name on the ballot. Said affidavit must be signed by the presidential candidate or his or her designee on file with the office of the secretary of state. Names of delegates committed to the withdrawn candidate, who are otherwise qualified, shall appear on the ballot in accordance with party rules.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1992, ch. 249, § 1; P.L. 1995, ch. 80, § 1; P.L. 2007, ch. 390, § 1; P.L. 2007, ch. 479, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-5 - Preparation of nomination papers  Delegates.

§ 17-12.1-5 Preparation of nomination papers  Delegates.  Upon receipt of the declaration referred to in § 17-12.1-3, the secretary of state shall prepare nomination papers for each candidate who has qualified, clearly marked with the candidate's name and the office the candidate seeks, and shall, by four o'clock (4:00) p.m. on the next business day after receipt of the declaration, deliver the nomination papers to the proper candidate or to those persons that the candidate, in writing, designates to receive them.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1990, ch. 350, § 1; P.L. 2007, ch. 390, § 1; P.L. 2007, ch. 479, § 1.)



Chapter 17-12.1-6 - Number of signers required.

§ 17-12.1-6 Number of signers required.  The nomination papers of a candidate for delegate to a national convention shall be signed, in the aggregate, by at least one hundred fifty (150) eligible voters.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1983, ch. 183, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-7 - Checking and certification of nomination papers.

§ 17-12.1-7 Checking and certification of nomination papers.  (a) Each nomination paper of a candidate for delegate shall be submitted on or before four o'clock (4:00) p.m. in the afternoon of the fifty-sixth (56th) day before the presidential preference primary to the local board of the city or town where the signers appear to be voters, and the nomination papers shall be checked, processed, and certified to the secretary of state by the local boards before four o'clock (4:00) p.m. in the afternoon of the fifty-third (53rd) day before the presidential preference primary. In addition, each candidate for delegate to a national convention may, on or before four o'clock (4:00) p.m. in the afternoon of the forty-ninth (49th) day before the presidential primary, submit to the secretary of state documentation from a candidate, as set forth in § 17-12.1-4, that he or she has the approval of the candidate for presidential nominee or approval from the steering/screening committee to name the candidates' delegates to be identified with him or her. Names of delegates pledged to a presidential candidate who do not receive approval of the candidate for presidential nominee or approval from the steering/screening committee to name the candidates' delegates to be identified with him/her, who are otherwise qualified, shall appear on the ballot in accordance with party rules.

(b) When nomination papers have been duly certified by the appropriate local boards of canvassers, they shall be conclusively presumed to be valid, unless written objections to them are made as to the eligibility of the candidate or the sufficiency of the nomination papers or the signatures on them. All objections shall be filed with the state board of elections by four o'clock (4:00) p.m. on the next business day after the last day fixed for local boards to file nomination papers with the secretary of state. Nothing in this section shall be construed to prevent the secretary of state from disqualifying a candidate based on the determination of the secretary of state that the nomination papers or the signatures on them are invalid or insufficient.

(c) The decision of the state board shall be rendered not later than four o'clock (4:00) p.m. on the forty-seventh (47th) day before the presidential preference primary and shall immediately be certified by the state board to the secretary of state.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1976, ch. 27, § 1; P.L. 1976, ch. 36, § 1; P.L. 1983, ch. 183, § 1; P.L. 1988, ch. 375, § 1; P.L. 1995, ch. 80, § 1; P.L. 2007, ch. 390, § 1; P.L. 2007, ch. 479, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-8 - Presidential preference primary.

§ 17-12.1-8 Presidential preference primary.  (a) On the same date and at the same time as the election of delegates to national conventions, as provided in § 17-12.1-1, there shall be held a presidential preference primary for each political party at which each party voter shall have the opportunity to vote his or her preference for his or her choice for one person to be the candidate of his or her party for president of the United States.

(b) The secretary of state shall place on the ballot the name of all persons qualified as candidates for presidential nominee as provided in § 17-12.1-4, and who have not filed with the secretary of state the affidavit as provided in § 17-12.1-4, and shall list under the name of each candidate for presidential nominee, arranged by lot, the names of all candidates for delegates to a national convention who submitted the approval of the candidate for presidential nominee as set forth in § 17-12.1-7. All other candidates for delegates to a national convention shall be listed on the ballot, arranged by lot, as uncommitted, unless otherwise specified in party rules.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1995, ch. 80, § 1; P.L. 1996, ch. 277, § 8; P.L. 1996, ch. 298, § 8; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-9 - Voting for nominees and delegates  Designation of winning delegates.

§ 17-12.1-9 Voting for nominees and delegates  Designation of winning delegates.  Each voter shall vote, within that voter's party primary, for the presidential nominees of that voter's choice or may express that voter's choice for no nominee in a space provided and designated "uncommitted" and for any or all of the number of elected delegates allocated to Rhode Island by the respective national committees. The number of delegates and the designation of the winning delegates shall be determined pursuant to the rules of the political party filed with the secretary of state as provided by this chapter.

History of Section.
(P.L. 1975, ch. 275, § 2.)



Chapter 17-12.1-10 - Filling of vacancies.

§ 17-12.1-10 Filling of vacancies.  Vacancies shall be filled in the delegation by the alternates in the order of their plurality and in accordance with the rules of the political party.

History of Section.
(P.L. 1975, ch. 275, § 2.)



Chapter 17-12.1-11 - Form of ballot.

§ 17-12.1-11 Form of ballot.  (a) The order on the ballot, subject to final determination of any objections filed with the board of elections and the removal of said individual(s) by the secretary of state post-lot, of the presidential nominees and delegates and the uncommitted delegates shall be chosen by lot under the direction of the secretary of state.

(b) Individuals committed to a particular presidential candidate or uncommitted shall appear in a manner so that the candidates for delegates shall be readily identified with the presidential candidate to whom they are committed or shall appear in a manner that clearly shows they are uncommitted.

(c) No person shall appear on the ballot as a candidate for delegate more than once.

(d) There shall be nothing on the ballot to indicate or suggest any political party endorsement.

(e) The secretary of state shall prepare and arrange the ballot for use in the primaries authorized in this title, which shall include, as to the candidates for delegates, the person to whom the candidates are committed and any other information and instruction that the secretary of state shall deem necessary.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1996, ch. 277, § 8; P.L. 1996, ch. 298, § 8; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-12 - Definitions.

§ 17-12.1-12 Definitions.  For the purposes of this chapter the following terms have the meaning indicated as follows:

(1) "Political party" is defined as provided in § 17-1-2(9).

(2) "Uncommitted" means a candidate for delegate not approved by, obligated, or committed to any particular presidential contender.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1994, ch. 185, § 2; P.L. 1994, ch. 416, § 2; P.L. 1995, ch. 80, § 1.)



Chapter 17-12.1-14 - Recount.

§ 17-12.1-14 Recount.  Upon application, the state board of elections shall conduct a recount for a presidential candidate or delegate for a winning candidate when there is a two hundred (200) or less vote difference between the losing candidate or delegate and the winner. Said recount shall be conducted by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night.

The state board shall have the authority to adopt rules and regulations to implement and administer the provisions of this section.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 2004, ch. 264, § 3; P.L. 2004, ch. 483, § 3.)



Chapter 17-12.1-15 - Political party rules.

§ 17-12.1-15 Political party rules.  The state chairperson of each political party shall, on or before the first Tuesday in January of each year a primary is to be held pursuant to this chapter, file with the secretary of state a certified copy of the complete rules of the political party including, but not limited to, the delegate selection rules and delegate procedure for the national convention of the political party.

History of Section.
(P.L. 1975, ch. 275, § 2; P.L. 1983, ch. 183, § 1; P.L. 2011, ch. 218, § 1; P.L. 2011, ch. 303, § 1.)



Chapter 17-12.1-16 - Applicability.

§ 17-12.1-16 Applicability.  The appropriate provisions of this title shall apply to the primaries held under the provisions of this chapter, unless clearly inconsistent with this chapter.

History of Section.
(P.L. 1975, ch. 275, § 2.)






Chapter 17-13 - Primary Voting Lists

Chapter 17-13-1 - Preparation and posting of preliminary lists.

§ 17-13-1 Preparation and posting of preliminary lists.  (a) In conformity with the requirements of chapter 10 of this title relating to preliminary lists generally, preceding the next primary election of a political party prior to a general election, each local board shall, for the party, prepare and post in the local board of canvassers a separate list of voters with their addresses in the districts who are eligible to participate in the primary of the respective party in accordance with the provisions of chapter 15 of this title. Each list shall be plainly marked with the name of the party for which it is prepared.

(b) In the preparation of any preliminary list, the names of all persons who are ineligible by reason of the provisions of § 17-15-24 shall be stricken from the list, and those persons are debarred from participating in the primary.

History of Section.
(P.L. 1947, ch. 1886, § 18; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-13-2; G.L. 1956, § 17-13-1; P.L. 1958, ch. 18, § 1; P.L. 2006, ch. 87, § 2; P.L. 2006, ch. 96, § 2.)



Chapter 17-13-2 - Affidavits of error in lists.

§ 17-13-2 Affidavits of error in lists.  Any person claiming that his or her name has been erroneously included in or omitted from a preliminary list may set up that fact in his or her affidavit and, if that person files the affidavit with the proper local board within five (5) days after the preliminary list has been posted, as provided in § 17-13-1, the local board shall make the proper change in the list if satisfied of the proof of the claim. The affidavit shall be open to public inspection under any regulations that shall be promulgated by the local board.

History of Section.
(P.L. 1947, ch. 1886, § 18; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-13-3; G.L. 1956, § 17-13-2; P.L. 1958, ch. 18, § 1.)



Chapter 17-13-3 - Procedure in primaries for special elections.

§ 17-13-3 Procedure in primaries for special elections.  The same procedure and sequence shall be followed in the case of a primary for a special election, but the state board shall fix and publish the various dates and periods in the sequence.

History of Section.
(P.L. 1947, ch. 1886, § 18; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-13-5; G.L. 1956, § 17-13-3; P.L. 1958, ch. 18, § 1.)



Chapter 17-13-4 - Consolidated list for each party.

§ 17-13-4 Consolidated list for each party.  There shall be only one list prepared for each party and the practice of separate lists prepared for women and for real, personal, and registry voters shall not be followed.

History of Section.
(P.L. 1947, ch. 1886, § 18; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-13-6; G.L. 1956, § 17-13-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-13-5 - Lists furnished to parties and candidates.

§ 17-13-5 Lists furnished to parties and candidates.  After the first meeting held to correct and add to the voting lists as required by this chapter, the local boards shall immediately furnish five (5) complete copies of the printed lists to the town or city chairperson of each political party. The local boards shall furnish certified copies of the primary lists to any political party or candidate.

History of Section.
(P.L. 1947, ch. 1886, § 18; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-13-7; G.L. 1956, § 17-13-5; P.L. 1958, ch. 18, § 1.)






Chapter 17-14 - Nomination of Party and Independent Candidates

Chapter 17-14-1 - Declarations of candidacy.

§ 17-14-1 Declarations of candidacy.  During the last consecutive Monday, Tuesday, and Wednesday in June in the even years and during the thirty-ninth (39th) and fortieth (40th) days preceding a primary election for a special election, or for an election regularly scheduled for a time other than the biennial general statewide election, each voter desiring to be a candidate at the upcoming primary or an independent candidate on final nomination papers shall, on a form that shall be provided by the secretary of state, file a declaration of his or her candidacy not later than four (4:00) p.m. of the last day for the filing with the secretary of state for congressional and statewide general offices, or with the local board of the place of the candidate's voting residence for general assembly, or state committee or senatorial and representative district committee or with the appropriate local board for local officers. The declaration shall be signed by the candidate as his or her name appears on the voting list. The signature shall be accepted as valid if it can be reasonably identified to be the name and signature of the voter it purports to be. A variation of the voter's signature by the insertion or omission of identifying titles or by the substitution of initials for the first or middle names of both shall not in itself be grounds for invalidation of the signature. The declaration shall also include the following information:

(1) The candidate's name as it appears on the voting list, subject to the same provisions as relate to the voter's signature on the declaration;

(2) The address as it appears on the voting list, provided that an address which is substantially the same as the address on the voting list shall be valid;

(3) The party declaration if seeking to run in a party primary;

(4) The office sought;

(5) The place and date of birth;

(6) The length of residence in the state and in the town or city where he or she resides;

(7) A certification that he or she is neither serving a sentence, including probation or parole, for which he or she was imprisoned upon final conviction of a felony imposed on any date nor serving any sentence, whether incarcerated or suspended, on probation or parole, upon final conviction of a felony committed after November 5, 1986;

(8) A certification that he or she has not been lawfully adjudicated to be non compos mentis, of unsound mind;

(9) In the case of candidates for party nomination, a certification that he or she has not been a member of a political party other than the declared party within ninety (90) days of the filing date; and

(10) If a person is a candidate for a state or local office, a certification that the person has not within the preceding three (3) years served any sentence, incarcerated or suspended, on probation or parole, for a crime committed after November 5, 1986, upon a plea of nolo contendere or guilty or upon a conviction of a felony or for a misdemeanor for which a sentence of imprisonment for six (6) months or more, whether suspended or to be served as imposed.

History of Section.
(P.L. 1947, ch. 1886, § 7; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 6; P.L. 1953, ch. 3202, § 1; G.L. 1956, § 17-14-1; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 3; P.L. 1974, ch. 36, § 1; P.L. 1978, ch. 271, § 1; P.L. 1981, ch. 372, § 2; P.L. 1983, ch. 58, § 1; P.L. 1987, ch. 293, § 2; P.L. 1987, ch. 389, § 6; P.L. 1989, ch. 389, § 1; P.L. 1989, ch. 439, § 1; P.L. 1990, ch. 152, § 1; P.L. 1990, ch. 153, § 1; P.L. 1990, ch. 395, § 1; P.L. 1991, ch. 194, § 2; P.L. 1991, ch. 277, § 2.)



Chapter 17-14-1.1 - Party affiliation.

§ 17-14-1.1 Party affiliation.  Whenever any person seeks elective office, that person shall not have been a member of a political party other than the declared political party within ninety (90) days of the filing of his or her declaration of candidacy.

History of Section.
(P.L. 1981, ch. 372, § 3.)



Chapter 17-14-1.2 - Candidate required to be a qualified voter in the election.

§ 17-14-1.2 Candidate required to be a qualified voter in the election.  (a) No person shall be eligible to file a declaration of candidacy as an independent candidate nor shall a person be eligible to be a candidate or be eligible to be voted for unless the person shall, at the time of filing the declaration, be qualified to vote in the election within the district for the office which that person seeks.

(b) Notwithstanding any other provision of this section, individuals residing in state senate districts 1, 2, 3, 4, 5, 6, 7, 8, 14, 15, 16 and 17 may file a declaration of candidacy for state senator and/or senatorial district committee member for those senate districts for the 2004 election pursuant to § 17-14-1, provided they were registered to vote in the election for that district on or before June 16, 2004.

History of Section.
(P.L. 1987, ch. 389, § 9; P.L. 2004, ch. 24, § 1.)



Chapter 17-14-2 - Candidate required to be a qualified voter in the primary.

§ 17-14-2 Candidate required to be a qualified voter in the primary.  (a) No person shall be eligible to file a declaration of candidacy, or be eligible to be a candidate or be eligible to be voted for or to be nominated or elected in a party primary unless the person, at the time of filing the declaration, is qualified to vote in a primary within the district for the office which he or she seeks.

(b) No person shall be eligible to file a declaration of candidacy, or be eligible to be a candidate or eligible to be voted for or to be nominated or elected in any party primary or general election if that person has declared to be a candidate for another elected public office, either state, local or both.

(c) Notwithstanding any other provision of this section, individuals residing in state senate districts 1, 2, 3, 4, 5, 6, 7, 8, 14, 15, 16 and 17 may file a declaration of candidacy for state senator and/or senatorial district committee member for those senate districts for the 2004 election pursuant to § 17-14-1, provided they were registered to vote in the election for that district on or before June 16, 2004.

History of Section.
(P.L. 1947, ch. 1886, § 7; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 6; G.L. 1956, § 17-14-2; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 200, § 1; P.L. 1968, ch. 247, § 1; P.L. 2004, ch. 24, § 1; P.L. 2005, ch. 347, § 1.)



Chapter 17-14-2.1 - Party candidates not eligible for independent nomination and independent candidates not eligible for party nomination.

§ 17-14-2.1 Party candidates not eligible for independent nomination and independent candidates not eligible for party nomination.  No person who has filed a declaration of candidacy as an independent candidate pursuant to § 17-14-1 for an office for which a party candidate may be nominated pursuant to this chapter shall be eligible to file a declaration of candidacy as a party candidate for the same office or for any other public office in the same election year, and no person who has filed a declaration of candidacy as a party candidate pursuant to § 17-14-1 for an office for which an independent candidate may be nominated pursuant to this chapter shall be eligible to file a declaration of candidacy as an independent candidate for the same office or for any other public office in the same election year.

History of Section.
(P.L. 1980, ch. 404, § 1; P.L. 1987, ch. 389, § 8; P.L. 1997, ch. 184, § 1.)



Chapter 17-14-4 - Preparation of nomination papers for candidates  Combination of endorsed candidates  Furnishing of nomination papers to candidates.

§ 17-14-4 Preparation of nomination papers for candidates  Combination of endorsed candidates  Furnishing of nomination papers to candidates.  (a) Upon receipt of the declarations referred to in § 17-14-1, within two (2) business days of the final date for filing endorsements, the secretary of state for statewide candidates and the local board for general assembly and local candidates shall prepare nomination papers for each person who has filed a declaration of candidacy as provided in § 17-14-1. A minimum of three (3) sets of nomination papers shall be prepared for each candidate whose name appears on nomination papers containing the name of a candidate for general assembly and for local office. Nomination papers for voters from the city of Providence for the offices enumerated in § 17-14-1 shall be furnished by the secretary of state. Nomination papers shall be prepared with the name of the candidate as it appears on the voting list, notwithstanding that the candidate may have signed his or her declaration of candidacy other than as the candidate's name appears on the voting list. Candidates for nomination for different offices endorsed by the appropriate committee on any party shall be combined on the same nomination papers. The names of candidates for different offices not endorsed by the appropriate committee of any party shall not be combined on the same nomination papers. Nomination papers for candidates for general assembly shall be furnished by the local board of the general assembly candidate. Nomination papers shall be furnished to the local boards by the secretary of state and each shall bear the imprint of the state coat of arms and any additional language required by law. Nomination papers shall be appropriately marked or color coded to indicate the different political parties, the endorsed and unendorsed candidates of those parties, and independent candidates.

(b) General assembly and local candidates for nomination may, at their own expense, have nomination papers duplicated. The signatures obtained on the duplicated nomination papers shall be considered valid if, and only if, prior to any signatures being affixed, the duplicated nomination papers have been time stamped by the secretary of state or local board of canvassers which issued the original nomination papers.

(c) Nomination papers furnished by the secretary of state shall be personally issued to the candidate, or in the case of combined nomination papers to one of the candidates, for whom they were prepared, or to an individual presenting written authorization from the candidate, or one of the candidates appearing on them, to receive the nomination papers.

History of Section.
(P.L. 1947, ch. 1886, § 8; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 7; G.L. 1956, § 17-14-4; P.L. 1958, ch. 18, § 1; P.L. 1962, ch. 191, § 1; P.L. 1978, ch. 271, § 1; P.L. 1987, ch. 389, § 8; P.L. 1988, ch. 97, § 1; P.L. 1988, ch. 376, § 1; P.L. 1989, ch. 389, § 1; P.L. 2001, ch. 182, § 1; P.L. 2001, ch. 324, § 1.)



Chapter 17-14-4.1 - Party committees  Nomination papers unnecessary.

§ 17-14-4.1 Party committees  Nomination papers unnecessary.  In the case of endorsed candidates for membership on all party committees, including state, town, city, district, or ward committees, nomination papers shall not be necessary. In this case, the filing of the endorsed slate of candidates by the particular committee shall be sufficient to nominate the candidates. All nonendorsed candidates for membership on party committees shall be required to file declarations of candidacy and to obtain and file nomination papers in the same manner as other candidates for primary election.

History of Section.
(P.L. 1987, ch. 389, § 9.)



Chapter 17-14-6 - Statement at head of nomination papers.

§ 17-14-6 Statement at head of nomination papers.  At the head of the space on the nomination papers where voters are to endorse their approval of the candidates shall be printed the following:

"Each of the signers of this paper by so signing severally certifies that he or she is a voter in the area from and for which the endorsed candidate (or candidates) seek(s) to be elected."

History of Section.
(P.L. 1947, ch. 1886, § 8; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 7; P.L. 1950, ch. 2553, § 1; G.L. 1956, § 17-14-6; P.L. 1958, ch. 18, § 1; P.L. 1980, ch. 388, § 1.)



Chapter 17-14-7 - Number of signers required for nomination papers.

§ 17-14-7 Number of signers required for nomination papers.  (a) United States senator or governor. The nomination papers of a candidate for the party nomination or an independent candidate for presidential elector, United States senator, or governor shall be signed, in the aggregate, by at least one thousand (1,000) voters.

(b) Representative in Congress. The nomination papers of a candidate for the party nomination or an independent candidate for representative in congress shall be signed, in the aggregate, by at least five hundred (500) voters.

(c) General state offices. The nomination papers of a candidate for the party nomination or an independent candidate for any of the general offices of the state, excluding governor, shall be signed, in the aggregate, by at least five hundred (500) voters.

(d) State senator. The nomination papers of a candidate for a party nomination or independent candidate for senator in any senatorial district shall be signed, in the aggregate, by at least one hundred (100) voters of the senatorial district.

(e) State representative. The nomination papers of a candidate for party nomination or an independent candidate for a member of the house of representatives from any representative district shall be signed, in the aggregate, by at least fifty (50) voters of the representative district.

(f) City offices. The nomination papers of a candidate for party nomination or an independent candidate for any local office to be filled by the voters of any city at large shall be signed, in the aggregate, by at least two hundred (200) voters of the city; provided, that in the city of Providence, at least five hundred (500) signatures shall be required.

(g) Voting district moderator or clerk. The nomination papers for a candidate for voting district moderator or clerk in any town shall be signed, in the aggregate, by at least ten (10) voters of the voting district.

(h) Other offices. The nomination papers of a candidate for party nomination for other offices covered by § 17-15-7, or for the election of delegates or for unendorsed party committee candidates, shall be signed, in the aggregate, by fifty (50) voters.

History of Section.
(P.L. 1947, ch. 1886, § 9; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-14-7; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 10; P.L. 1982, ch. 160, § 1; P.L. 1987, ch. 389, § 8; P.L. 1988, ch. 435, § 1.)



Chapter 17-14-8 - Signing of nomination papers.

§ 17-14-8 Signing of nomination papers.  Not all endorsers of a candidate need sign on the same nomination papers, but endorsers who are voters in different cities and towns shall not sign the same sheet. Every voter signing a nomination paper shall sign in person with his or her name, place of residence, and street number, as it appears on the voting list. The signature shall be accepted as valid if it can be reasonably identified to be the signature of the voter it purports to be. A variation of the voter's signature by the insertion or omission of identifying titles or by the substitution of initials for the first or middle names, or both, shall not in itself be grounds for invalidation of the signature. Any voter who is unable to write may sign by making his or her mark "X" on the nomination paper in the presence of two (2) witnesses who shall subscribe their names on the paper as witnesses to the signing.

History of Section.
(P.L. 1947, ch. 1886, § 10; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-14-8; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 271, § 1.)



Chapter 17-14-9 - Number of papers signed by same voter.

§ 17-14-9 Number of papers signed by same voter.  A voter may sign any number of nomination papers for any office the voter may lawfully vote for at the general election.

History of Section.
(P.L. 1947, ch. 1886, § 10; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-14-9; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 271, § 2.)



Chapter 17-14-10 - Affidavit of person obtaining signatures.

§ 17-14-10 Affidavit of person obtaining signatures.  Every person who obtains signatures of voters upon nomination papers shall under oath sign the following statement:

"I, ]]]]]]]]]]]]]], of ]]]]]]]]]]]]]], under oath, make affidavit and say that the signers of the within nomination paper (or papers) did so sign the paper (or papers) in my presence. ]]]]]]]]]]]]]]]]]]

State of Rhode Island

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]], Sc.

Subscribed and sworn to before me this ]]]]]]]]]]]]]] day of ]]]]]]]]]]]]] , A.D. 20]]]]. ]]]]]]]]]]]]]]]]]]]]]]]] Notary Public"

History of Section.
(P.L. 1947, ch. 1886, § 8; P.L. 1950, ch. 2476, § 7; G.L. 1956, § 17-14-10; P.L. 1958, ch. 18, § 1.)



Chapter 17-14-11 - Checking and certification of nomination papers  Challenge.

§ 17-14-11 Checking and certification of nomination papers  Challenge.  Each nomination paper for party and independent candidates shall be submitted before four o'clock (4:00) p.m. on the sixtieth (60th) day before the primary to the local board of the city or town where the signers appear to be voters or, in the case of special elections, on the twenty-eighth (28th) day before the primary. Nomination papers for independent presidential candidates and presidential candidates of political parties, other than those defined in § 17-1-2(9), shall be filed not later than sixty (60) days prior to the general election. Each local board shall immediately proceed to check signatures on each nomination paper filed with it against the voting list as last canvassed or published according to law. In the case of candidates for statewide office, the local boards shall certify the number of names appearing on the nomination papers that are in conformity with the requirements of § 17-14-8, and after considering any challenge under this section, shall immediately file all nomination papers for the officers with the secretary of state. In the case of all other candidates, the local boards shall certify a sufficient number of names appearing on the nomination papers that are in conformity with the requirements of § 17-14-8 to qualify the candidate for a position on the ballot, and after considering any challenge under this section and, if necessary, certifying any additional valid names, shall immediately file nomination papers for general assembly and state and district committee candidates with the secretary of state; provided, that nomination papers for local candidates shall be retained by the local board. If any candidate or the chairperson of any party committee questions the validity or authenticity of any signature on the nomination paper, the local board shall immediately and summarily decide the question, and for this purpose, shall have the same powers as are conferred upon the board by the provisions of § 17-14-14. If any challenged signature is found to be invalid, for any reason in law, or forged, then the signature shall not be counted.

History of Section.
(P.L. 1947, ch. 1886, § 11; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 8; G.L. 1956, § 17-14-11; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 3; P.L. 1974, ch. 36, § 3; P.L. 1978, ch. 271, § 1; P.L. 1981, ch. 375, § 1; P.L. 1987, ch. 389, § 8; P.L. 1991, ch. 145, § 1; P.L. 1991, ch. 194, § 2; P.L. 1991, ch. 277, § 2.)



Chapter 17-14-12 - Filing of nomination papers.

§ 17-14-12 Filing of nomination papers.  All nomination papers for state offices or officers and all certified lists of candidates for local offices or officers shall be filed in the office of the secretary of state (the certified lists by the respective local boards), not later than fifty-four (54) days before the date of the primary held to nominate candidates for general election; but when there is a primary to nominate candidates for any office mentioned in § 17-15-7 to be voted upon at a special election, all nomination papers and lists of local candidates shall be filed in the office on or before the twenty-sixth (26th) day preceding the day of the special primary election. Nomination papers for independent presidential candidates and presidential candidates of political parties other than those defined in § 17-1-2(9) shall be filed in the office of the secretary of state by the local boards of canvassers not later than fifty-four (54) days before the date of the election.

History of Section.
(P.L. 1947, ch. 1886, § 12; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 9; G.L. 1956, § 17-14-12; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 3; P.L. 1974, ch. 36, § 4; P.L. 1978, ch. 271, § 1; P.L. 1981, ch. 375, § 1; P.L. 1987, ch. 389, § 8; P.L. 1988, ch. 84, § 75; P.L. 1991, ch. 194, § 2; P.L. 1991, ch. 277, § 2; P.L. 1992, ch. 247, § 1.)



Chapter 17-14-12.1 - Certification by local boards.

§ 17-14-12.1 Certification by local boards.  All certified lists of candidates for primary, regular, and special elections, as well as all local questions to be voted on at these elections shall be in final form when certified to the secretary of state by the local boards. In all instances where there needs to be a reprinting, remailing, or other procedure pertaining to the ballots for a community, except as provided in § 17-14-17, the cost of the reprinting, remailing, or other procedure shall be borne by the local community.

History of Section.
(P.L. 1991, ch. 279, § 1.)



Chapter 17-14-13 - Objections to eligibility of candidate or sufficiency of papers.

§ 17-14-13 Objections to eligibility of candidate or sufficiency of papers.  When nomination papers have been duly filed and are in apparent conformity with § 17-14-11, they shall be conclusively presumed to be valid, unless written objections to them are made as to the eligibility of the candidate or the sufficiency of the nomination papers or the signatures on them. All objections shall be filed in the office of the secretary of state or of the local board, as the case may be, by four o'clock (4:00) p.m. on the next business day after the last day fixed for filing nomination papers in the appropriate office as provided in this chapter. Nothing in this section shall be construed to prevent the secretary of state or the local board, as the case may be, from disqualifying a candidate based on the determination of the secretary of state or the local board, acting on its own motion, that the candidate is ineligible or the nomination papers or the signatures on them are invalid or insufficient.

History of Section.
(P.L. 1947, ch. 1886, § 13; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-14-13; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 271, § 1; P.L. 1983, ch. 172, § 22; P.L. 1987, ch. 389, § 1.)



Chapter 17-14-14 - Hearings on objections  Witnesses  Notice.

§ 17-14-14 Hearings on objections  Witnesses  Notice.  (a) All objections to nomination papers which are required to be filed with the secretary of state shall be considered by the state board. The secretary of state shall, when requested by the state board, immediately deliver to the board the nomination papers to which objection has been filed. The state board may, at the hearing on the objections, summon witnesses, administer oaths, and require the production of books, papers, and documents. The witnesses shall be summoned in the same manner, be paid the same fees, and be subject to the same penalties for default as witnesses before the superior court. A summons may be sworn to and an oath may be administered by the board. When an objection has been filed, notice of the objection shall be immediately given by registered or certified mail or by personal service by the state board to the candidates, addressed to the residence of the candidate as given in the nomination papers, and to any party committee interested in the nomination to which objection is made.

(b) Additional notice may also be given by the state board if it sees fit to do so. The decision of the board shall be rendered within two (2) days, exclusive of Sundays and holidays, after filing of objections and shall immediately be certified by the state board to the secretary of state.

(c) All objections to nomination papers for other than state officers shall be considered by the local board in the same manner and with the same effect as provided in subsection (a) of this section for hearing of objections to nomination papers for state officers by the state board.

History of Section.
(P.L. 1947, ch. 1886, § 14; P.L. 1948, ch. 2100, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 17-14-14; P.L. 1958, ch. 18, § 1; P.L. 1987, ch. 389, § 8.)



Chapter 17-14-15 - Withdrawal of candidacy.

§ 17-14-15 Withdrawal of candidacy.  A person nominated as a candidate to be voted for at a primary or an independent candidate may withdraw his or her name from the nomination prior to the date of primary by a request signed and duly acknowledged by him or her setting forth the reason for the withdrawal, that the withdrawal is the candidate's own free act and deed, and that it is not executed as the result of any threat or promise made to the candidate. The certificate of withdrawal shall be filed in the office where the nomination papers were filed within the time prescribed by § 17-14-13 for filing objections to nomination papers; provided, that if an objection has been filed, the certificate need not be filed until twenty-four (24) hours following the decision of the state board, or of the local board, relative to the objection.

History of Section.
(P.L. 1947, ch. 1886, § 16; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-14-15; P.L. 1958, ch. 18, § 1; P.L. 1989, ch. 224, § 1; P.L. 1989, ch. 437, § 1.)



Chapter 17-14-16 - Certification of names of candidates to secretary of state.

§ 17-14-16 Certification of names of candidates to secretary of state.  Following the determination of objections, if any, to the nomination papers, the state board or local board shall immediately certify to the secretary of state the names and addresses of all candidates who have filed valid nomination papers.

History of Section.
(P.L. 1947, ch. 1886, § 15; P.L. 1948, ch. 2100, § 1; P.L. 1947, ch. 1886, § 14; P.L. 1950, ch. 2476, § 10; G.L. 1956, § 17-14-16; P.L. 1958, ch. 18, § 1.)



Chapter 17-14-17 - Replacement of deceased endorsed candidate.

§ 17-14-17 Replacement of deceased endorsed candidate.  When an endorsed nominee as a candidate to be voted upon at any primary has deceased prior to the holding of the primary, the committee having the original authority to endorse the candidate shall substitute as the endorsed nominee for candidate to be voted upon at the primary any person qualified to vote at the primary in the place and stead of the deceased nominee; provided, that immediately upon receipt of actual knowledge of the death of the endorsed nominee by the committee having the original authority to endorse the candidate, the committee shall make the substitution referred to in this section. The chairperson of the committee shall, immediately upon the substitution, notify the secretary of state in writing of the death of the endorsed nominee and of the substitution of a nominee as provided in this section. Any substituted nominee shall have been eligible for nomination on the dates as required by and pursuant to the requirements of §§ 17-14-1, 17-14-1.1, 17-14-2, and 17-14-2.1. Upon receipt of the notice, the secretary of state shall thereupon substitute on the ballots the name of the endorsed nominee who replaces the deceased endorsed nominee as provided in this section; provided, that the written notice is received by the secretary of state at least fourteen (14) days prior to the date of the primary.

History of Section.
(P.L. 1947, ch. 1886, § 16A; P.L. 1950, ch. 2564, § 1; G.L. 1956, § 17-14-17; P.L. 1958, ch. 18, § 1; P.L. 1967, ch. 112, § 1; P.L. 1983, ch. 243, § 1; P.L. 1996, ch. 277, § 9; P.L. 1996, ch. 298, § 9.)






Chapter 17-15 - Primary Elections

Chapter 17-15-1 - Date of primaries.

§ 17-15-1 Date of primaries.  A primary election for the nomination of candidates for each political party shall be held in each voting district in the manner provided in this chapter on the second Tuesday after the first Monday in September in each even numbered year.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-1; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4.)



Chapter 17-15-2 - Regular primary date falling on religious holiday.

§ 17-15-2 Regular primary date falling on religious holiday.  In the event that the date for the holding of any primary election preceding any general state or municipal election as provided in this chapter falls upon the day of a religious holiday, the primary shall be held upon the next business day, other than Saturday, then following; provided, that nothing contained in this section shall be deemed to invalidate a primary election once held.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1955, ch. 3581, § 1; G.L. 1956, § 17-15-2; P.L. 1958, ch. 18, § 1; P.L. 1967, ch. 200, § 1.)



Chapter 17-15-3 - Special election primaries.

§ 17-15-3 Special election primaries.  Party primary elections shall also be held for the purpose of nominating candidates for an office or offices to be elected at any special election. In the event of a special election, the state board shall fix the date or dates on which the various party primary elections shall be held; provided, that all the party primary elections shall have been held by the thirtieth (30th) day preceding the date fixed for the special election; and provided, further, that the date or dates fixed by the state board shall not be a religious holiday or Saturday.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-3; P.L. 1958, ch. 18, § 1; P.L. 1967, ch. 200, § 2.)



Chapter 17-15-4 - Municipal primaries other than at time of general primaries.

§ 17-15-4 Municipal primaries other than at time of general primaries.  In those cities and towns which now by law hold elections for city or town officers on a day other than the Tuesday after the first Monday in November biennially in each even year, a primary election for the nomination of the city or town officials shall be held and the local board shall fix the date of the election; provided, that the primary election shall have been held by the thirtieth (30th) day preceding the date fixed for the election; and provided, further, that the date fixed by the local board shall not be a religious holiday or Saturday.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-4; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 1967, ch. 200, § 3.)



Chapter 17-15-5 - Combination of voting districts.

§ 17-15-5 Combination of voting districts.  Local boards shall have the power to combine two (2) or more voting districts within the same ward, and senatorial or representative district, when the absence of local contests within the combined voting districts makes this combination possible, and the combined district shall be treated as a voting district.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 2; G.L. 1956, § 17-15-5; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 11; P.L. 1990, ch. 151, § 2; P.L. 2006, ch. 187, § 2; P.L. 2006, ch. 352, § 2.)



Chapter 17-15-6 - Conventions and caucuses replaced  Parties holding primaries  Forms.

§ 17-15-6 Conventions and caucuses replaced  Parties holding primaries  Forms.  The primary elections held pursuant to this chapter shall replace the party conventions and caucuses for making the nominations provided for in this title, but party conventions shall be held for the purposes that are authorized by § 17-12-13. Primaries shall be held only by political parties. Except as otherwise provided in this title, any and all forms prescribed by this chapter shall be prepared and provided by the secretary of state and shall be, wherever practicable, uniform throughout the state.

History of Section.
(P.L. 1947, ch. 1886, § 2; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 2; G.L. 1956, § 17-15-6; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-7 - Candidates nominated at primaries.

§ 17-15-7 Candidates nominated at primaries.  (a) At the primary elections, candidates shall be nominated for the following offices, if the offices are to be filled at the succeeding election:

(1) Senators in the congress of the United States.

(2) Representatives in the congress of the United States.

(3) General officers of the state.

(4) Senators in the general assembly from the respective senatorial districts.

(5) Representatives in the general assembly from the respective representative districts.

(6) Mayors for the respective cities.

(7) Members of the city or town councils from the respective towns, wards, and districts.

(8) All other city or town officials previously nominated by party caucus, convention, or party committees, whose offices are to be filled at the regular or special election next succeeding the primary, with the exception of candidates for presidential elector who shall be selected as provided in this title.

(b) At the primary elections the members of ward, town, and district committees of the respective political parties shall be elected.

History of Section.
(P.L. 1947, ch. 1886, § 3; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 3; G.L. 1956, § 17-15-7; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 11.)



Chapter 17-15-8 - Listing of candidates on ballots.

§ 17-15-8 Listing of candidates on ballots.  The secretary of state shall immediately, upon receipt of the certificates provided for by chapter 14 of this title, cause the proper ballots to be prepared for use in the various voting districts. Names of party candidates for a particular office shall be printed vertically below the names of the office they seek and shall not appear on the ballot more than once for the same office; provided, the names of candidates having the endorsement of their party committees shall be printed first below the title of the offices they seek and shall be marked with an asterisk (*). As to each candidate, following the endorsed party candidate, for a national office, a general office within the state, or for a general assembly office, the names shall be listed in an order chosen by lot under the direction of the secretary of state. As to each candidate, following the endorsed party candidate, for a city, town, or other local election, the names shall be listed alphabetically after the name of the endorsed party candidate. In the event that there are more candidates for a particular office than the voting machine can accommodate in the vertical column, the names shall be continued in the same manner in the next succeeding vertical column. Names of candidates shall be printed upon the ballots as the names appear on the voting list, notwithstanding that the candidate may have signed his or her declaration of candidacy other than as the candidate's name appears on the voting list.

History of Section.
(P.L. 1947, ch. 1886, § 15; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 11; G.L. 1956, § 17-15-8; P.L. 1958, ch. 18, § 1; P.L. 1960, ch. 151, § 1; P.L. 1989, ch. 389, § 2; P.L. 1990, ch. 285, § 1; P.L. 1994, ch. 127, § 1; P.L. 1996 ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-9 - Slate voting.

§ 17-15-9 Slate voting.  In a primary election no ballot shall be provided whereby a voter may by one mark vote for a slate of candidates.

History of Section.
(P.L. 1947, ch. 1886, § 15, as enacted by P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 11; G.L. 1956, § 17-15-9; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-11 - Dispensation with primary when no contest.

§ 17-15-11 Dispensation with primary when no contest.  Whenever there is no contest within any voting district for the officers to be nominated or elected by a particular political party for any election, no primary election shall be held in that voting district and the secretary of state for state offices or the local boards for local offices shall declare those persons elected in the case of party committee members or delegates or nominated as candidates of a particular party for the office, and their names shall not be printed on the primary ballot but shall be printed on the ballot for the election for which the nominations are made; provided, that the party committee members' names and the names of the delegates to the state convention of the respective party shall not be put on the election ballot.

History of Section.
(P.L. 1947, ch. 1886, § 17; P.L. 1948, ch. 2100, § 1; P.L. 1950, ch. 2476, § 12; P.L. 1951, ch. 2731, § 1; G.L. 1956, § 17-15-11; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-12 - Ballot when contest exists.

§ 17-15-12 Ballot when contest exists.  Whenever there is a contest within any voting district, a primary election shall be held in the voting district and the names of all candidates for state office and the names of only those candidates for local office that are contesting a particular local office or offices shall appear on the ballots.

History of Section.
(P.L. 1947, ch. 1886, § 17; P.L. 1951, ch. 2731, § 1; P.L. 1953, ch. 3202, § 2; G.L. 1956, § 17-15-12; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 11; P.L. 1987, ch. 389, § 10; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-13 - Voting places  Primary officials  Party officials  Appointment.

§ 17-15-13 Voting places  Primary officials  Party officials  Appointment.  (a) From lists submitted to it by the chairperson of the state committees of each party, the board shall appoint and issue commissions to a sufficient number of qualified electors of this state to be primary inspectors so that one inspector may be assigned for each party to each primary polling place to work with the other primary officials of his or her party. The local board shall, at least fifty (50) days prior to the primary, select the place or places designated by it for holding the primary election provided for by this chapter. The local board shall, at least thirty-five (35) days before any primary election, appoint for each polling place within its city or town a primary warden or moderator and a primary clerk in the following manner:

(1) If there are primary contests in both major political parties, the warden and clerk shall be appointed as provided in § 17-11-11;

(2) If there is a primary contest in only one of the major political parties, the warden and the clerk shall be selected from a list submitted by the local committee of the party in which the contest exists.

(b) The local board shall also appoint at least thirty-five days (35) before any primary election, from lists submitted at least forty-five (45) days prior to the date set for the holding of the primaries, four (4) supervisors, in the following manner: (1) if there are primary contests in both major political parties, one supervisor shall be appointed for each party in the manner provided in § 17-11-11 and two (2) supervisors, one for each party, shall be appointed from lists submitted by a majority of the respective party candidates, other than those endorsed by the party committee; (2) if there is no primary contest in one of the major political parties, two (2) supervisors shall be appointed from a list submitted by the local committee in which the contest exists, and two (2) supervisors shall be appointed from a list or lists submitted by a majority of the party candidates, other than those endorsed by the party committee. The local board may appoint any additional pairs of supervisors that it may deem necessary in the same manner provided in this subsection and shall do so when directed by the state board.

(c) The local board shall also appoint for each party one watcher, two (2) checkers, and the number of runners, not to exceed three (3), that the appropriate party chairperson may deem necessary, which watcher, checkers, and runners shall be designated as party officials. These party officials shall be appointed from lists of qualified electors who are qualified to vote at the respective party primaries which lists shall be furnished as provided in subsection (b) of this section to the local board at least ten (10) days prior to the date set for the holding of the primary. If the party candidates or a majority of them, other than those endorsed by the party committee, notify the local board in writing of their choices at least ten (10) days prior to the date set for the holding of the primaries, the local board shall likewise appoint one watcher, two (2) checkers, and the number of runners that it shall have appointed at the request of the party chairperson, to act for them collectively. The local board shall give them certificates as party officials.

History of Section.
(P.L. 1947, ch. 1886, § 19; P.L. 1948, ch. 2100, § 1; P.L. 1953, ch. 3202, § 3; G.L. 1956, § 17-15-13; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 1990, ch. 32, § 1; P.L. 1994, ch. 171, § 7; P.L. 2004, ch. 278, § 2; P.L. 2004, ch. 480, § 2.)



Chapter 17-15-14 - Qualifications of primary officials  Affidavit.

§ 17-15-14 Qualifications of primary officials  Affidavit.  (a) Each warden or moderator and each primary supervisor appointed under the provisions of §§ 17-15-13 and 17-15-16 shall be able to read the Constitution of the state in the English language, and to write his or her name, and shall, whenever possible, be a voter of the senatorial district, representative district, or town, ward, or voting district from which he or she is appointed.

(b) No person shall be appointed to serve as a primary official who has been convicted, found guilty, pleaded guilty or nolo contendere, or placed on a deferred or suspended sentence or on probation for any crime which involved moral turpitude or a violation of any of the election, caucus, or primary laws of this or any other state.

(c) No person shall be appointed to serve as a primary official who is an officer or employee of the United States, of this state, or of any city or town of this state, but no person shall be disqualified solely because that person is a notary public or a teacher.

(d) No person who is seeking nomination or election at any primary election shall act as a primary official at that primary.

(e) Every primary official shall make an affidavit before the proper local board or some member of the board to the effect that that official is not disqualified by reason of the provisions of this section.

History of Section.
(P.L. 1947, ch. 1886, § 19; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-14; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 11; P.L. 2004, ch. 278, § 2; P.L. 2004, ch. 480, § 2.)



Chapter 17-15-15 - Powers and duties of primary officials  Compensation.

§ 17-15-15 Powers and duties of primary officials  Compensation.  Primary wardens, moderators, clerks, and supervisors shall have the same powers and duties in the conduct of primary elections as are conferred and imposed by law upon general election officials, and they shall receive the same compensation as general election officials.

History of Section.
(P.L. 1947, ch. 1886, § 19; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-15; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-16 - Vacancies among primary officials.

§ 17-15-16 Vacancies among primary officials.  Vacancies occurring among primary officials shall be immediately filled by the local boards in the same manner as provided for general elections as qualified by § 17-15-13; provided, that in the event there are no lists available, the local board shall appoint some person or persons to fill the vacancy from the list of registered voters.

History of Section.
(P.L. 1947, ch. 1886, § 19; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-16; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 2004, ch. 278, § 2; P.L. 2004, ch. 480, § 2.)



Chapter 17-15-17 - Notice of primaries.

§ 17-15-17 Notice of primaries.  At least eight (8) days before the time of holding any primary election, the local board shall cause notice of the primary to be posted in at least one public place in each voting district of any city, and in at least one public place in each voting district of a town. The notice shall state the time when, and the place where, the primary is to be held in each city, town or voting district, and the offices for which candidates are to be nominated; provided, that the local boards may, at their discretion, substitute notification by publication in a newspaper having local circulation for notification by posting in public places.

History of Section.
(P.L. 1947, ch. 1886, § 20; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-17; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-18 - Apportionment of voting booths and optical scan precinct count units.

§ 17-15-18 Apportionment of voting booths and optical scan precinct count units.  (a) The apportionment of voting booths for the primary election of each political party shall, as far as possible, be on the same basis as for general elections, except that the determination shall be made with reference to the average number of votes received by the candidates of each party at the preceding general election.

(b) Unless otherwise prescribed by the board of elections, one optical scan precinct count unit shall be programmed and provided for each voting district. In no event shall there be less than one optical scan precinct count unit for each voting district.

History of Section.
(P.L. 1947, ch. 1886, § 21; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-18; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-19 - Arrangement and paraphernalia at voting places.

§ 17-15-19 Arrangement and paraphernalia at voting places.  The primary election voting places shall be equipped by the local boards with the paraphernalia necessary for conducting elections and, except as otherwise specifically provided in chapters 12  15 of this title, the voting places shall be arranged wherever practicable in the manner provided in chapter 19 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 22; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-19; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-20 - Primaries conducted in same manner as general elections.

§ 17-15-20 Primaries conducted in same manner as general elections.  Except as otherwise provided in this chapter, primary elections shall be conducted as nearly as may be in the manner provided in chapter 19 of this title for the conducting of general elections, except that the voting in each party shall be cast on separate computer ballots.

History of Section.
(P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-20; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-20.1 - City of East Providence  2002 Primary Elections.

§ 17-15-20.1 City of East Providence  2002 Primary Elections.  (a) Notwithstanding any provision of law to the contrary, the procedure for the primary elections in the city of East Providence in the calendar year 2002 shall be conducted as follows:

(1) On September 10, 2002, there shall be a primary election in the city of East Providence to nominate such candidates for the East Providence city council and East Providence school committee.

(2) Candidates for nomination in this primary election shall file with the canvassing authority declarations of their candidacy upon forms provided by the canvassing authority. Said The declaration shall be filed on the 10th, 11th and not later than 4:00 p.m. on the 12th day of June, 2002.

(3) The canvassing authority shall prepare nomination papers for circulation and distribute such those papers to said the declared candidates on the 13th day of June, 2002 and not later than 4:00 p.m. on the 14th day of June, 2002.

(4) Nomination papers must be assembled and united into one instrument and filed with the canvassing authority by the candidates in the primary election not later than 4:00 p.m. on the 5th day of July, 2002.

(5) No nomination shall be valid unless the candidate shall file with the canvassing authority in writing no later than 4:00 p.m. on the 19th day of July, 2002 his or her consent accepting the nomination, agreeing not to withdraw, and if nominated, to qualify as a candidate in the general city election.

(6) The canvassing authority shall check the signatures on the nomination petitions filed with it and shall certify those candidates who have the required number of signatures as candidates in the primary election not later than 4:00 p.m. on the 12th day of July, 2002.

(b) All subsequent primary elections in the city of East Providence shall be held in accordance with the provisions of this chapter.

History of Section.
(P.L. 2002, ch. 34, § 1; P.L. 2002, ch. 97, § 1.)



Chapter 17-15-21 - Identification of party voters.

§ 17-15-21 Identification of party voters.  Before permitting any person to vote in a primary election, the warden or clerk and bipartisan pair of supervisors assigned by the warden shall ascertain from the voting record appearing on the certified voting list that the voter is not disqualified to vote by the provisions of § 17-15-24. The bipartisan pair of supervisors shall provide the voter with the corresponding computer ballot for the primary election in which the voter is eligible and desiring to vote. The warden shall take any steps that may be necessary to assure that each voter is given the computer ballot upon which the voter is eligible to vote.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 1994, ch. 171, § 7; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10; P.L. 2006, ch. 315, § 1; P.L. 2006, ch. 460, § 1.)



Chapter 17-15-22 - Party checkers, runners and watchers.

§ 17-15-22 Party checkers, runners and watchers.  The local board shall, by written rule, provide for the presence of party checkers to be seated outside the rail next to the warden to make a list of those who vote and for the distribution of lists or memoranda to the proper representatives or candidates or groups of candidates. Party checkers, runners and watchers shall be regulated in the same manner as directed in § 17-19-22.

History of Section.
(P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-22; P.L. 1958, ch. 18, § 1; P.L. 2007, ch. 400, § 1.)



Chapter 17-15-24 - Disqualification by activity in other party.

§ 17-15-24 Disqualification by activity in other party.  No person shall be entitled to vote in the primary election of any political party who has voted in a primary election as a member of any other political party and has not changed his or her party designation as provided in chapter 9.1 of this title or has designated his or her affiliation with any other political party, as set forth in chapter 9.1 of this title. No person shall be debarred from voting in a party primary solely because of that person's signing of nomination papers of a candidate to be voted for at any primary. A person having designated his or her party affiliation as set forth in chapter 9.1 of this title shall be deemed to have taken part in the primary as a member of that political party, and shall be debarred from voting in the primary as a member of the opposite political party until that person has changed his or her party affiliation as provided in chapter 9.1 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-26; G.L. 1956, § 17-15-24; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 107, § 3.)



Chapter 17-15-25 - Nomination papers for delegates to constitutional conventions.

§ 17-15-25 Nomination papers for delegates to constitutional conventions.  Notwithstanding the provisions of this chapter, every qualified elector shall be eligible to sign nomination papers for candidates for delegates to any constitutional convention. The signing of nomination papers for candidates for delegates to any constitutional convention shall not affect the rights of qualified electors under the provisions of this chapter, or any other general or public law affecting the qualification of voters.

History of Section.
(P.L. 1951, ch. 2807, §§ 1, 2; G.L. 1956, § 17-15-27; G.L. 1956, § 17-15-25; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-26 - Challenge of identity as to right to vote.

§ 17-15-26 Challenge of identity as to right to vote.  Whenever the identity of any person offering to vote is challenged at the polling place, that person shall be permitted to vote only by using a provisional ballot as defined in § 17-19-24.1.

History of Section.
(P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-28; G.L. 1956, § 17-15-26; P.L. 1958, ch. 18, § 1; P.L. 1961, ch. 70, § 4; P.L. 2006, ch. 315, § 1; P.L. 2006, ch. 460, § 1.)



Chapter 17-15-27 - Impartiality of officials  Sound equipment.

§ 17-15-27 Impartiality of officials  Sound equipment.  The primary officials shall treat all candidates with absolute impartiality. No sound equipment advocating the election or defeat of any candidate or the approval or disapproval of any referenda shall be allowed within five hundred (500) feet of any polling place.

History of Section.
(P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-30; G.L. 1956, § 17-15-27; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 200, § 1.)



Chapter 17-15-29 - Number of votes required to nominate or elect.

§ 17-15-29 Number of votes required to nominate or elect.  In determining the nomination or election of a candidate at a primary election, the person receiving the largest number of votes, although less than a majority of all the votes cast for the candidates for a particular office, shall be declared nominated or elected. Where there is more than one person to be elected to a particular office or place, those persons equaling that number of officers to be elected to the office or place receiving the largest number of votes, although less than a majority of all the votes cast for all the candidates for the office or place, shall be declared nominated or elected, as the case may be, unless otherwise provided by existing law.

History of Section.
(P.L. 1947, ch. 1886, § 25; P.L. 1948, ch. 2100, § 1; P.L. 1050, ch. 2476, § 13; G.L. 1956, § 17-15-35; G.L. 1956, § 17-15-29; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-30 - Tabulation of local returns  Certificate of nomination or election.

§ 17-15-30 Tabulation of local returns  Certificate of nomination or election.  (a) The local board shall meet on the day following the primary election and shall tabulate the city or town primary returns, as the case may be, and announce the results, but shall issue no certificates of nomination or election to party office until the expiration of the period in which a recount may be requested as provided in § 17-15-34, and if a request has been filed, the result shall be finally determined by the local board. Following the expiration of this period and the final determination by the local board, if any request for a recount is made, the local board shall issue certificates of nomination or election to party offices to the candidates so nominated or elected.

(b) When a local election is held in conjunction with a statewide election, the state board shall tabulate local mail ballots and immediately forward the results to the appropriate local board; when a local election is not held in conjunction with a statewide election, the local board shall tabulate their local mail ballots.

History of Section.
(P.L. 1947, ch. 1886, § 25; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-36; G.L. 1956, § 17-15-30; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-31 - Tabulation of state returns  Certificates of nomination or election.

§ 17-15-31 Tabulation of state returns  Certificates of nomination or election.  The state board shall proceed to tabulate the state primary returns and announce the results, but shall issue no certificates of nomination until the expiration of the period in which a recount may be requested as provided in § 17-15-34 has expired and, if a request has been filed, until the result has been finally determined by the state board. Following the expiration of this period and the final determination by the state board, if any request for a recount is made, the board shall issue certificates of nomination or election to the candidates so nominated or elected.

History of Section.
(P.L. 1947, ch. 1886, § 25; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-37; G.L. 1956, § 17-15-31; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-33 - Tie vote.

§ 17-15-33 Tie vote.  If there is a failure to make a nomination or to elect a candidate to party office at any primary by reason of a tie vote, the vacancy, if in respect to an office to be filled by the voters of more than one city or town, shall be filled by the executive committee of the state committee of the respective party, except in the case of a senatorial or representative committee the vacancy shall be filled by the members of the senatorial or representative district committee, as the case may be, and if in respect to an office other than a senatorial or representative district committee to be filled by the voters of no more than one city or town, or a portion of a city or town, the vacancy shall be filled by the city or town committee of the respective political party. The vacancy shall be filled only by the choice of one of the candidates receiving the tie vote. The name of the candidate chosen by the appropriate party committee shall be officially certified to the state board or local board, as the case may be.

History of Section.
(P.L. 1947, ch. 1886, § 26; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-39; G.L. 1956, § 17-15-33; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 11.)



Chapter 17-15-34 - Recount petition or other protest.

§ 17-15-34 Recount petition or other protest.  Any candidate whose name was on the primary ballot may file with the state board a request for the recounting of the votes cast, or other protest concerning the primary, provided he or she files the request or protest no later than four o'clock (4:00) p.m. on the day following the primary. The request or protest shall contain the candidate's reason for making the request or protest. Nothing in this chapter shall be construed to prevent the state board, acting on its own motion, from ordering a recount or taking appropriate action in response to any error, irregularity, or impropriety in the conduct of any facet of the primary which comes to its attention at any time prior to the certification of the results of the primary.

History of Section.
(P.L. 1947, ch. 1886, § 27; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-40; G.L. 1956, § 17-15-34; P.L. 1958, ch. 18, § 1; P.L. 1983, ch. 172, § 23; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-35 - Hearing on recount or protest  Notice  Declaration of nomination or election.

§ 17-15-35 Hearing on recount or protest  Notice  Declaration of nomination or election.  (a) Immediately upon the filing of a protest or request, the state board shall cause notice in writing to be served in any manner that it directs, at the expense of the petitioner, upon all other candidates of the same political party for the same office receiving votes at the primary, and shall give notice in some public newspaper of general circulation in the voting district or districts where the primary took place of the making of the request or protest and the time and place of the hearing, which time shall be not less than one nor more than three (3) weekdays after the publication of the notice. At the hearing all candidates who may be affected by a recount may be heard in person or by their representative. The hearing and the examination of the voting equipment or the recounting of the ballots, as the case may be, as may be necessary, shall be conducted in a summary and expeditious manner, but the result of the voting as determined by the state board shall not be altered or changed by the board except upon satisfactory proof of its incorrectness. Following the hearing, the state board shall declare what person, if any, was lawfully nominated or elected, and shall issue or direct the local board to issue a certificate of the nomination or election to that person.

(b) Recounts shall be conducted in the manner set forth in chapter 19 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 27; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-41; G.L. 1956, § 17-15-35; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10.)



Chapter 17-15-38 - Vacancies among nominees.

§ 17-15-38 Vacancies among nominees.  (a) Whenever the nominee of a party for a particular office dies after the primary, or removes him or herself from the jurisdiction of or as a candidate for the office for which the nominee seeks election, or becomes physically or mentally disabled, the state committee of that party or a duly authorized subcommittee of the state committee in the case of state officers, and the appropriate city, town, ward, or district committee or any duly authorized subcommittee of them in the case of candidates for the other offices covered by § 17-15-7, may file with the appropriate authority the name of its nominee for the office; provided, that except in the case of death, the appropriate committee shall file the name with the appropriate authority no later than four o'clock (4:00) p.m. of the third (3rd) day following the last day for the holding of the party primaries; and provided, further, that any appointed nominee shall have been eligible for the nomination on the dates as required by and pursuant to the requirements of §§ 17-14-1.1, 17-14-2, and 17-14-2.1. The person so named shall be the nominee of the party for the office, and if in case of the death of a nominee time will permit, the secretary of state shall place the name of the nominee upon the election ballot. When the withdrawal or death occurs after the third (3rd) day after the last day for holding primaries, the secretary of state shall not be required to remove from any computer ballot or mail ballot which has already been printed the name of any person who is no longer the nominee of a party for a particular office as provided in this subsection, and any votes cast in any election for that person shall not be counted.

(b) The provisions of this section shall not be construed to permit the state committee of the party, or a duly authorized subcommittee of the state committee in the case of state officers, or the appropriate city, town, ward, or district committee or any duly authorized subcommittee of them in the case of candidates for the other offices covered by § 17-15-7, to file the name of a nominee for a vacant office if the vacancy is the result of the failure of candidate(s) of the party to qualify for the public office through the timely filing of sufficient nomination papers.

History of Section.
(P.L. 1947, ch. 1886, § 29; P.L. 1948, ch. 2100, § 1; P.L. 1952, ch. 2941, § 1; G.L. 1956, § 17-15-44; G.L. 1956, § 17-15-38; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 243, § 1; P.L. 1983, ch. 243, § 2; P.L. 1987, ch. 389, § 10; P.L. 1988, ch. 84, § 76; P.L. 1990, ch. 395, § 2; P.L. 1991, ch. 173, § 1; P.L. 1996, ch. 277, § 10; P.L. 1996, ch. 298, § 10; P.L. 1997, ch. 363, § 2.)



Chapter 17-15-39 - Preservation of primary records.

§ 17-15-39 Preservation of primary records.  All declarations of candidacy, nomination papers, and all requests for withdrawal of names of candidates, whether before or after the holding of a primary, when filed, and all protests and requests for recounts, shall be open, under proper regulation, to public inspection, and the state board shall preserve these records in its office not less than twenty-six (26) calendar months from the date of filing.

History of Section.
(P.L. 1947, ch. 1886, § 30; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-45; G.L. 1956, § 17-15-39; P.L. 1958, ch. 18, § 1; P.L. 1987, ch. 389, § 10.)



Chapter 17-15-40 - Right to nominate by petition preserved.

§ 17-15-40 Right to nominate by petition preserved.  Except as otherwise specifically provided in this chapter, this chapter shall not be construed to prevent the nominations of candidates by individual voters in accordance with the provisions of chapter 16 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 32; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-46; G.L. 1956, § 17-15-40; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-41 - School committee caucuses unaffected.

§ 17-15-41 School committee caucuses unaffected.  All nonpartisan school district caucuses, specially provided for by statute, shall be exempt from the provisions of this chapter. Nothing contained in this chapter shall be construed to exempt any caucuses for nomination of members of school committees from the provisions of chapter 19 of this title.

History of Section.
(P.L. 1947, ch. 1886, § 34; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-47; G.L. 1956, § 17-15-41; P.L. 1958, ch. 18, § 1; P.L. 1988, ch. 84, § 76.)



Chapter 17-15-43 - Applicability of election law.

§ 17-15-43 Applicability of election law.  All political party primaries shall be construed to be "elections" as defined in this title, and all the provisions of this title shall, insofar as consistent with the provisions of this chapter, apply to all political party primaries.

History of Section.
(P.L. 1947, ch. 1886, § 36; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-49; G.L. 1956, § 17-15-43; P.L. 1958, ch. 18, § 1.)



Chapter 17-15-44 - Rules  Recommendations for amendment of laws.

§ 17-15-44 Rules  Recommendations for amendment of laws.  The state board shall have power to make any rules that it deems designed to promote the objects and purposes of chapters 12  15 of this title, and shall annually report to the general assembly, in writing, the amendments it recommends should be made to these chapters.

History of Section.
(P.L. 1947, ch. 1886, § 38; P.L. 1948, ch. 2100, § 1; G.L. 1956, § 17-15-50; G.L. 1956, § 17-15-44; P.L. 1958, ch. 18, § 1.)






Chapter 17-16 - Filing Of Nominations



Chapter 17-17 - Certification And Withdrawal Of Nominees



Chapter 17-18 - Elective Meetings

Chapter 17-18-1 - Warning and organization of town elective meetings.

§ 17-18-1 Warning and organization of town elective meetings.  Town meetings for purposes of election shall be warned and organized as is or may be provided by law for the warning and organization of town meetings for other purposes, unless specially directed otherwise, and shall be held at the times appointed by law.

History of Section.
(G.L. 1896, ch. 9, § 1; G.L. 1909, ch. 9, § 1; P.L. 1910, ch. 640, § 3; G.L. 1923, ch. 9, § 1; G.L. 1938, ch. 314, § 1; G.L. 1956, § 17-18-1; P.L. 1958, ch. 18, § 22.)



Chapter 17-18-2 - Warning and organization of ward elective meetings.

§ 17-18-2 Warning and organization of ward elective meetings.  Ward meetings in cities for purposes of election shall be warned and organized as is or may be provided by law or by the charters of the cities, and all meetings shall be held at the times appointed by law; provided, that in the cities of Providence, Pawtucket, Central Falls, Newport, Cranston, Woonsocket, and Warwick, the meetings shall be warned by the local boards.

History of Section.
(G.L. 1896, ch. 9, § 2; P.L. 1908, ch. 1608, § 3; G.L. 1909, ch. 9, § 2; P.L. 1910, ch. 640, § 3; P.L. 1916, ch. 1422, § 3; P.L. 1920, ch. 1975, § 3; G.L. 1923, ch. 9, § 2; P.L. 1926, ch. 924, § 3; P.L. 1927, ch. 1085, § 3; G.L. 1938, ch. 314, § 2; G.L. 1956, § 17-18-2; P.L. 1958, ch. 18, § 1.)



Chapter 17-18-3 - Warning and organization of senatorial district, representative district, and voting district meetings.

§ 17-18-3 Warning and organization of senatorial district, representative district, and voting district meetings.  Senatorial district meetings, representative district meetings, and voting district meetings for the purposes of election shall be warned and organized as is or may be provided by law, and notice of all these meetings shall be given by the city or town clerk issuing his or her warrant, directed to the town sergeant or one of the constables of that city or town, or in the event that the town sergeant or a constable is not available, to any member of the town or city clerk's office or member of the board of canvassers, directing him or her to post, at least seven (7) days before the day appointed for these meetings, written notifications in one or more public places in each voting district, and in each senatorial and representative district not divided into voting districts, of the time when, and place where, each meeting is to be held, and of the business required by law to be transacted in the meeting, and stating in the warrant the time of the opening and closing of the polls at each elective meeting to be held in that city or town; provided, that in the cities of Providence, Pawtucket, Central Falls, Newport, Cranston, Warwick, and Woonsocket, the notice shall be given and posted by the local board.

History of Section.
(G.L. 1896, ch. 9, § 12; G.L. 1909, ch. 9, § 12; G.L. 1909, ch. 9, § 3; P.L. 1910, ch. 640, § 3; P.L. 1916, ch. 1422, § 3; P.L. 1920, ch. 1975, § 3; G.L. 1923, ch. 9, § 3; P.L. 1926, ch. 924, § 3; P.L. 1927, ch. 1085, § 3; G.L. 1938, ch. 314, § 3; P.L. 1956, ch. 3697, § 1; G.L. 1956, § 17-18-3; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14; P.L. 1994, ch. 154, § 1.)



Chapter 17-18-4 - Return of warrant.

§ 17-18-4 Return of warrant.  The officer charged with the service of the warrant shall, previous to the meetings, make return to the respective district clerks of his or her actions upon the warrant.

History of Section.
(G.L. 1896, ch. 9, § 13; G.L. 1909, ch. 9, § 13; G.L. 1909, ch. 9, § 4; P.L. 1910, ch. 640, § 3; G.L. 1923, ch. 9, § 4; G.L. 1938, ch. 314, § 4; G.L. 1956, § 17-18-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-18-5 - Date of general elective meetings.

§ 17-18-5 Date of general elective meetings.  A meeting of the electors of every city, town, senatorial district, representative district, and of every voting district shall be held biennially in the even years on the Tuesday next after the first Monday in November at a place to be designated and furnished by the local boards of the respective towns and cities at the expense of the towns and cities, respectively, for the purpose of organization and voting for general officers, senators and representatives in the general assembly, representatives in congress, and electors of president and vice-president of the United States, if to be chosen, and for any other officers that are to be chosen on that day.

History of Section.
(G.L. 1896, ch. 9, § 4; P.L. 1901, ch. 808, § 8; G.L. 1909, ch. 9, § 4; G.L. 1909, ch. 9, § 7; P.L. 1910, ch. 640, § 3; G.L. 1923, ch. 9, § 7; G.L. 1938, ch. 314, § 7; G.L. 1956, § 17-18-5; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14.)



Chapter 17-18-5.1 - Elections falling on religious holiday.

§ 17-18-5.1 Elections falling on religious holiday.  In the event that the date for the holding of any state or municipal election, other than the general election held on the first Tuesday next after the first Monday in November in even numbered years, falls upon the day of a religious holiday on which the doctrines of a faith would prohibit its followers from voting, the election shall be held upon the next business day other than Saturday then following; provided, that nothing contained in this section shall be deemed to invalidate any election once it has been held.

History of Section.
(P.L. 1978, ch. 51, § 1.)



Chapter 17-18-6 - District moderator and clerk.

§ 17-18-6 District moderator and clerk.  The officers of a voting district shall be a moderator and a clerk. The moderator shall preside in all meetings of his or her district until his or her successor is elected and qualified. The moderator shall have the same authority in these meetings as moderators of town meetings have, and shall be subject to the same penalties for willful violation or neglect of duty. The clerk shall keep a record of the proceedings of the meetings in his or her district, and, after a choice of officers in his or her district, shall, in writing duly certified, notify the town or city clerk of the choice; provided, that in the cities of Providence, Pawtucket, Central Falls, Newport, Cranston, Woonsocket, and Warwick, the notification shall be made to the local board.

History of Section.
(G.L. 1896, ch. 9, §§ 7, 8, 11; G.L. 1909, ch. 9, §§ 7, 8, 11; G.L. 1909, ch. 9, § 8; P.L. 1910, ch. 640, § 3; P.L. 1916, ch. 1422, § 3; P.L. 1920, ch. 1975, § 3; G.L. 1923, ch. 9, § 8; P.L. 1926, ch. 924, § 3; P.L. 1927, ch. 1085, § 3; G.L. 1938, ch. 314, § 8; G.L. 1956, § 17-18-6; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14.)



Chapter 17-18-7 - Place and time of district elective meetings  Moderator and clerks as quorum.

§ 17-18-7 Place and time of district elective meetings  Moderator and clerks as quorum.  Voting district meetings shall be held by the electors of the district at the times appointed by law and at the places designated by the local board of the respective cities and towns; and the moderator and clerk, when present, shall constitute a quorum of electors for the opening of the polls for voting for all civil officers, except for moderator and clerk.

History of Section.
(G.L. 1896, ch. 9, § 3; G.L. 1909, ch. 9, § 3; G.L. ch. 9, § 6; P.L. 1910, ch. 640, § 3; G.L. 1923, ch. 9, § 6; G.L. 1938, ch. 314, § 6; G.L. 1956, § 17-18-7; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14.)



Chapter 17-18-8 - Town and elective meetings continuously open for voting.

§ 17-18-8 Town and elective meetings continuously open for voting.  All town meetings and elective meetings for the election of general officers, senators and representatives in the general assembly, representatives in congress, and electors of president and vice-president of the United States, shall be opened at a specified hour in the morning and shall be continuously kept open for voting until a specified hour in the afternoon, as provided in §§ 17-18-10 and 17-18-11.

History of Section.
(G.L. 1896, ch. 9, § 14; G.L. 1909, ch. 9, § 14; G.L. 1909, ch. 9, § 9; P.L. 1910, ch. 640, § 3; P.L. 1917, ch. 1519, § 1; G.L. 1923, ch. 9, § 9; G.L. 1938, ch. 314, § 9; G.L. 1956, § 17-18-8; P.L. 1958, ch. 18, § 1.)



Chapter 17-18-9 - District meetings open whole day.

§ 17-18-9 District meetings open whole day.  In the election of general officers, representatives in congress, and electors of president and vice-president of the United States, and of city officers of all cities, and in the election of senators and representatives in the general assembly, the town, ward, senatorial and representative district, and voting district meetings of the several cities and towns, shall be kept open for voting during the whole time of voting for the day.

History of Section.
(G.L. 1896, ch. 9, § 14; G.L. 1909, ch. 9, § 14; G.L. 1909, ch. 9, § 5; P.L. 1910, ch. 640, § 1; G.L. 1923, ch. 9, § 5; G.L. 1938, ch. 314, § 5; G.L. 1956, § 17-18-9; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14.)



Chapter 17-18-10 - Time of opening of polls.

§ 17-18-10 Time of opening of polls.  (a) Elective meetings in the cities and towns named in this section shall be opened for the purpose of voting at the hours specified for each particular city or town as designated in the specific time as follows:

(1) Barrington Polls open at 7 a.m.

(2) Bristol Polls open at 7 a.m.

(3) Burrillville Polls open at 7 a.m.

for the biennial general

election and 9 a.m. for

all other elections

(4) Central Falls Polls open at 7 a.m.

(5) Charlestown Polls open at 7 a.m.

for the biennial general

election and 9 a.m. for

all other elections

(6) Coventry Polls open at 7 a.m.

(7) Cranston Polls open at 7 a.m.

(8) Cumberland Polls open at 7 a.m.

(9) East Greenwich Polls open at 7 a.m.

(10) East Providence Polls open at 7 a.m.

(11) Exeter Polls open at 7 a.m.

(12) Foster Polls open at 7 a.m.

(13) Glocester Polls open at 7 a.m.

(14) Hopkinton Polls open at 7 a.m.

(15) Jamestown Polls open at 7 a.m.

for the biennial general

election and 8 a.m. for

all other elections

(16) Johnston Polls open at 7 a.m.

(17) Lincoln Polls open at 7:00 a.m.

(18) Little Compton Polls open at 7 a.m.

(19) Middletown Polls open at 7 a.m.

and 7 a.m. for Presiden-

tial Elections only

(20) Narragansett Polls open at 7 a.m.

(21) Newport Polls open at 7 a.m.

(22) New Shoreham Polls open at 9 a.m.

(23) North Kingstown Polls open at 7 a.m.

(24) North Providence Polls open at 7 a.m.

(25) North Smithfield Polls open at 7 a.m.

(26) Pawtucket Polls open at 7 a.m.

(27) Portsmouth Polls open at 7 a.m.

(28) Providence Polls open at 7 a.m.

(29) Richmond Polls open at 7 a.m.

(30) Scituate Polls open at 7 a.m.

(31) Smithfield Polls open at 7 a.m.

(32) South Kingstown Polls open at 7 a.m.

(33) Tiverton Polls open at 7 a.m.

(34) Warren Polls open at 7 a.m.

(35) Warwick Polls open at 7 a.m.

(36) Westerly Polls open at 7 a.m.

(37) West Greenwich Polls open at 7 a.m.

(38) West Warwick Polls open at 7 a.m.

(39) Woonsocket Polls open at 7 a.m.

(b) In all special or primary elections in the towns of Hopkinton, Westerly, Richmond, and Little Compton, polls shall open at 9:00 a.m.

(c) In all presidential preference primaries in the town of New Shoreham, polls shall open at 12:00 p.m.

(d) In all primary elections in all cities and towns, polls may open at 7:00 a.m. Notice shall be given and posted by the local board.

History of Section.
(G.L. 1896, ch. 9, §§ 15, 18, 20; G.L. 1909, ch. 9, §§ 15, 18, 20; G.L. 1909, ch. 9, §§ 9, 10; P.L. 1910, ch. 640, § 3; P.L. 1912, ch. 781, § 1; P.L. 1917, ch. 1519, § 1; P.L. 1919, ch. 1774, § 1; P.L. 1922, ch. 2191, § 1; G.L. 1923, ch. 9, § 10; P.L. 1924, ch. 554, § 1; P.L. 1925, ch. 744, § 6; P.L. 1926, ch. 762, § 1; P.L. 1929, ch. 1334, § 1; P.L. 1930, ch. 1598, § 1; P.L. 1933, ch. 2041, § 1; P.L. 1934, ch. 2102, § 1; P.L. 1936, ch. 2395, § 1; P.L. 1938, ch. 2603, § 1; G.L. 1938, ch. 314, § 10; P.L. 1942, ch. 1210, § 1; P.L. 1944, ch. 1399, § 1; P.L. 1944, ch. 1413, § 1; P.L. 1944, ch. 1427, § 1; P.L. 1953, ch. 3057, § 1; P.L. 1953, ch. 3102, § 1; P.L. 1953, ch. 3122, § 1; P.L. 1955, ch. 3445, § 1; P.L. 1955, ch. 3505, § 1; G.L. 1956, § 17-18-10; R.P.L. 1957, ch. 22, § 1; R.P.L. 1957, ch. 72, § 1; P.L. 1958, ch. 18, § 1; P.L. 1960, ch. 9, § 1; P.L. 1961, ch. 131, § 1; P.L. 1961, ch. 179, § 1; P.L. 1963, ch. 157, § 1; P.L. 1964, ch. 179, § 1; P.L. 1965, ch. 5, § 1; P.L. 1966, ch. 276, § 1; P.L. 1967, ch. 4, § 1; P.L. 1967, ch. 29, § 1; P.L. 1968, ch. 13, § 1; P.L. 1971, ch. 37, § 1; P.L. 1972, ch. 23, § 1; P.L. 1973, ch. 27, § 1; P.L. 1973, ch. 266, § 1; P.L. 1973, ch. 273, § 1; P.L. 1974, ch. 18, § 1; P.L. 1976, ch. 52, § 1; P.L. 1977, ch. 33, § 1; P.L. 1978, ch. 10, § 1; P.L. 1982, ch. 216, § 1; P.L. 1982, ch. 342, § 1; P.L. 1985, ch. 38, § 1; P.L. 1985, ch. 95, § 1; P.L. 1985, ch. 148, § 1; P.L. 1985, ch. 205, § 1; P.L. 1987, ch. 614, § 1; P.L. 1988, ch. 11, § 1; P.L. 1988, ch. 51, § 1; P.L. 1989, ch. 38, § 1; P.L. 1989, ch. 40, § 1; P.L. 1989, ch. 230, § 1; P.L. 1989, ch. 532, § 1; P.L. 1992, ch. 113, § 1; P.L. 1992, ch. 114, § 1; P.L. 1992, ch. 204, § 1; P.L. 1993, ch. 27, § 1; P.L. 1993, ch. 145, § 1; P.L. 1994, ch. 151, § 1; P.L. 1994, ch. 274, § 1; P.L. 1996, ch. 36, § 1; P.L. 1996, ch. 63, § 1; P.L. 1996, ch. 68, § 1; P.L. 1996, ch. 410, § 1; P.L. 1999, ch. 67, § 1; P.L. 1999, ch. 326, § 1; P.L. 1999, ch. 459, § 1; P.L. 1999, ch. 502, § 1; P.L. 2002, ch. 74, § 1; P.L. 2002, ch. 362, § 1; P.L. 2004, ch. 189, § 1; P.L. 2004, ch. 318, § 1; P.L. 2008, ch. 302, § 1; P.L. 2008, ch. 449, § 1; P.L. 2009, ch. 113, § 1; P.L. 2009, ch. 154, § 1; P.L. 2011, ch. 191, § 1; P.L. 2011, ch. 205, § 1.)



Chapter 17-18-11 - Time of closing of polls.

§ 17-18-11 Time of closing of polls.  Elective meetings in all cities and towns shall be continuously kept open for voting until 8 p.m.; provided, that any qualified voter who is within the building in which the elective meeting is being conducted and is waiting in line to vote at 8 p.m. shall be entitled to cast his or her vote. When all persons entitled to vote have been afforded a reasonable opportunity to do so, the polls shall be closed.

History of Section.
(G.L. 1896, ch. 9, §§ 16, 17, 19, 20; G.L. 1909, ch. 9, §§ 16, 17, 19, 20; G.L. 1909, ch. 9, §§ 9, 11, as enacted by P.L. 1910, ch. 640, § 3; P.L. 1912, ch. 781, § 2; P.L. 1917, ch. 1519, § 1; P.L. 1918, ch. 1625, § 1; P.L. 1921, ch. 2023, § 1; G.L. 1923, ch. 9, § 11; P.L. 1924, ch. 554, § 1; P.L. 1925, ch. 607, § 1; P.L. 1925, ch. 744, § 6; P.L. 1933, ch. 2064, § 1; P.L. 1934, ch. 2102, § 2; P.L. 1935, ch. 2221, § 1; P.L. 1936, ch. 2288, § 1; P.L. 1936, ch. 2395, § 2; G.L. 1938, ch. 314, § 11; P.L. 1939, ch. 755, § 1; P.L. 1942, ch. 1210, § 1; P.L. 1944, ch. 1399, § 2; P.L. 1944, ch. 1402, § 1; P.L. 1944, ch. 1413, § 2; P.L. 1946, ch. 1707, § 1; P.L. 1950, ch. 2445, § 1; P.L. 1950, ch. 2480, § 1; P.L. 1950, ch. 2489, § 1; P.L. 1950, ch. 2526, § 1; P.L. 1951, ch. 2770, § 1; P.L. 1955, ch. 3445, § 2; P.L. 1955, ch. 3468, § 1; P.L. 1955, ch. 3578, § 1; P.L. 1956, ch. 3774, § 1; G.L. 1956, § 17-18-11; R.P.L. 1957, ch. 22, § 2; P.L. 1958, ch. 18, § 1; P.L. 1959, ch. 6, § 1; P.L. 1960, ch. 82, § 1; P.L. 1961, ch. 131, § 2; P.L. 1961, ch. 154, § 1; P.L. 1961, ch. 179, § 2; P.L. 1964, ch. 2, § 1; P.L. 1964, ch. 100, § 1; P.L. 1964, ch. 119, § 1; P.L. 1964, ch. 142, § 1; P.L. 1964, ch. 5, § 2; P.L. 1966, ch. 116, § 14; P.L. 1997, ch. 201, § 1; P.L. 1997, ch. 316, § 1; P.L. 2011, ch. 191, § 1; P.L. 2011, ch. 205, § 1.)



Chapter 17-18-12 - Adjournment of ward and district meetings.

§ 17-18-12 Adjournment of ward and district meetings.  In cities other than the city of Providence, and in towns divided into voting districts, ward and district meetings held in those cities and towns, respectively, for the election of city, town, ward, and voting district officers, or any of them, shall, at the time of the closing the polls prescribed by law, stand adjourned to the seventh (7th) day next from and after the appointed day unless the seventh (7th) day falls on a legal or religious holiday, and in that event to the day following the holiday, with like adjournment from the holiday; provided, that there shall be no election held on Saturday, and if the day of any adjournment falls on Saturday, the meeting shall stand adjourned to the Monday following, unless that Monday is a legal or religious holiday, in which case the adjourned election shall proceed on the next following day which is not a legal or religious holiday.

History of Section.
(P.L. 1901, ch. 829, § 17; G.L. 1909, ch. 10, § 16; G.L. 1923, ch. 10, § 16; G.L. 1938, ch. 315, § 1; G.L. 1956, § 17-18-12; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 14.)



Chapter 17-18-13 - Reopening of town elective meetings  Certificates.

§ 17-18-13 Reopening of town elective meetings  Certificates.  If, in any case in a town not divided into voting districts, there is no election of the town officers voted for who are required to be elected by the people, or of any of them, the polls may be reopened and proceedings shall be had until an election takes place. In those towns, after the declaration of the result of the voting for town officers, the town clerks shall give certificates of their election to the persons elected town officers.

History of Section.
(P.L. 1901, ch. 829, § 18; G.L. 1909, ch. 10, § 17; G.L. 1923, ch. 10, § 17; G.L. 1938, ch. 315, § 2; G.L. 1956, § 17-18-13; P.L. 1958, ch. 18, § 1.)



Chapter 17-18-14 - Application to elections conducted on optical scan precinct count voting system.

§ 17-18-14 Application to elections conducted on optical scan precinct count voting system.  The provisions of this chapter shall govern elective meetings held in accordance with the provisions of chapter 19 of this title, provided they are applicable and not inconsistent with the provisions of chapter 19.

History of Section.
(G.L. 1896, ch. 9, § 22; G.L. 1909, ch. 9, § 22; G.L. 1896, ch. 9, § 12; P.L. 1901, ch. 640, § 3; G.L. 1923, ch. 9, § 12; G.L. 1938, ch. 314, § 12; G.L. 1956, § 17-18-14; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 11; P.L. 1996, ch. 298, § 11.)



Chapter 17-18-15 - Closing of schools.

§ 17-18-15 Closing of schools.  At each general election as defined in § 17-1-2(2) and statewide primary as defined in § 17-15-1, all public elementary and secondary schools throughout the state shall not be in session. On the day of the general election and statewide primary, the use of school buildings or premises shall be restricted to use only as polling places for election purposes. Notwithstanding the previous provisions, school staff development days may be held. Provided further, that the provisions of this section shall not be applicable to the Block Island School, located in the town of New Shoreham, and the use of the Block Island School shall not be restricted, nor shall classes need to be cancelled or postponed at said school, on the day of general elections and statewide primaries.

History of Section.
(P.L. 2001, ch. 271, § 1; P.L. 2006, ch. 187, § 3; P.L. 2006, ch. 352, § 3; P.L. 2008, ch. 283, § 1; P.L. 2008, ch. 363, § 1.)






Chapter 17-19 - Conduct of Election and Voting Equipment, and Supplies

Chapter 17-19-1 - Definitions.

§ 17-19-1 Definitions.  As used in this chapter, except as otherwise required by the context:

(1) "Computer ballot" means the paper ballot prepared by the office of the secretary of state for use in conjunction with the optical scan precinct count system;

(2) "Voting equipment" means an optical scan precinct count voting system, related memory device, all related hardware and software, and voting booths;

(3) "Warden" includes moderator; and vice versa;

(4) "Candidate" means any individual who has qualified under law to have his or her name appear on the ballot for nomination for election or election to office;

(5) "Write-in candidate" means any individual receiving votes or seeking election to office by virtue of having irregular ballots cast for him or her pursuant to § 17-19-31;

(6) "Public office" means any state, municipal, school or district office or other position that is filled by popular election, except political party offices which shall mean any state, city, town, ward or representative or senatorial district committee office of a political party or delegate to a political party convention, or any similar office; and

(7) A "Vote" shall be any mark made with the appropriate marking device within the optech ballot voting area between the head and tail of the arrow on the computer ballot next to the party, candidate, write-in candidate or question, as is applicable, for whom the voter casts his or her ballot, except as provided in § 17-20-24.

History of Section.
(P.L. 1935, ch. 2195, § 2; G.L. 1938, ch. 318, § 2; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; P.L. 1948, ch. 2151, § 1; G.L. 1956, § 17-19-1; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2004, ch. 264, § 1; P.L. 2004, ch. 295, § 1; P.L. 2004, ch. 472, § 1; P.L. 2004, ch. 483, § 1.)



Chapter 17-19-2 - Voting equipment.

§ 17-19-2 Voting equipment.  Subject to the provisions of this chapter, voting equipment which has been procured by the department of administration according to the provisions of this chapter shall be used in all state, city, or town elections, including elections at which amendments to the Constitution of the state are submitted to the electors for approval.

History of Section.
(P.L. 1935, ch. 2195, § 1; G.L. 1938, ch. 318, §§ 1, 24; G.L. 1938, ch. 318, §§ 1, 23; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; P.L. 1956, ch. 3755, § 1; G.L. 1956, §§ 17-19-2, 17-19-3; G.L. 1956, § 17-19-2; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-2.1 - New voting technology  Declaration of purpose.

§ 17-19-2.1 New voting technology  Declaration of purpose.  WHEREAS, mechanical lever voting machines have been in use in the state of Rhode Island for more than fifty (50) years; and

WHEREAS, voting machine technology has now advanced to the point where votes can be cast and reliably recorded on optical scan precinct count voting systems; and

WHEREAS, optical scan precinct count voting systems are now in use in various states and have resulted in returning accurate and reliable voting results within a shorter period of time than is possible through the use of mechanical lever machines; and

WHEREAS, the general assembly finds that it is in the public interest to convert from mechanical lever voting machines to an optical scan precinct count voting system;

THEREFORE, the general assembly determines that an optical scan precinct count voting system as described in § 17-19-3 shall be employed in elections held in the State of Rhode Island beginning in 1997.

The department of administration shall be responsible for the procurement of an optical scan precinct count voting system and for the procurement of a full service contract as set forth in § 17-19-3. The specifics in the request for proposal shall be drafted by the department of administration in consultation with the office of the secretary of state and the state board of elections. The term of each contract shall be determined by the department of administration. The procured system shall be revenue neutral in that, over the life of the contract, it may not cause the state to incur more expense than would be expended under the mechanical lever system during a similar period. The department of administration shall seek bids from vendors for the options of purchasing, leasing to own and renting an optical scan precinct count voting system meeting the requirements set forth in § 17-19-3, and for the full services of the vendor as set forth in § 17-19-3.

History of Section.
(P.L. 1996, ch. 277, § 2; P.L. 1996, ch. 298, § 2.)



Chapter 17-19-3 - Voting equipment and services  Specifications.

§ 17-19-3 Voting equipment and services  Specifications.  (a) The office of secretary of state and the state board of elections shall submit specifications to the department of administration, which the department of administration shall consult in developing a request for a proposal, as set forth in § 17-19-2.1. These specifications must be submitted to the department of administration within thirty (30) days of the passage of this bill. These specifications and the request for a proposal for the options of purchasing, leasing to own or renting an optical scan precinct count voting system, and for a full service contract for an optical scan precinct count voting system, shall propose an optical scan precinct count system that shall be constructed and shall operate in a manner that meets the following minimum requirements:

(1) It shall enable the voter to:

(i) Mark his or her ballot and cast his or her vote in secrecy;

(ii) Vote for all candidates of political parties or organizations, and for or against questions as submitted;

(iii) Vote for all the candidates of one party or in part for the candidates of one or more other parties;

(iv) Vote for as many persons for an office as the voter is lawfully entitled to vote for, but no more; and

(v) Vote on any question the voter may have the right to vote on;

(2) It shall prevent the voter from voting for the same person more than once for the same office;

(3) The voting equipment shall allow the voter to cast one vote, thereby allowing the voter to vote for all the presidential electors of a party by marking one mark on the ballot, and a ballot containing only the words "presidential electors for" preceded by the name of that party and followed by the names of the candidates of that party for the offices of president and vice-president; provided, that means shall be furnished by which the voter can cast a vote in part for the candidates for presidential electors of one party, and in part for those of one or more other parties or in part or in whole for persons not nominated by any party;

(4) The optical scan precinct counting system shall meet the following specifications:

(i) Vote counting, including absentee ballots, shall be performed through the use of automated electronic equipment;

(ii) All vote counting shall be performed on equipment supplied as part of the bid. The system shall not require the use of non-supplied equipment to count ballots or tabulate results;

(iii) There shall be privacy enclosures in which a voter may mark his or her ballot or otherwise cast his or her vote in secret;

(iv) There shall be a device located in each polling place that can record the vote count and tally the vote count in that polling place and which can produce a printed tally of all races contained on said ballot in human readable form. The device shall automatically print a "zero report" at the beginning of the day when the device is activated. The device that receives ballots for counting shall have an external counter indicating the number of ballots received. The actual vote tally shall be capable of being performed only by election officials and shall not be visible during the actual voting process. Each recording device shall rest on a ballot box which must have compartments with doors that lock for security of voted ballots and ease of access;

(v) As part of the voting process, there shall be created a physical ballot showing the votes cast by an individual voter which is capable of being hand counted so that electronic recorded device totals can be checked for accuracy. The device must be able to accept a one, two (2) or three (3) column ballot which can be printed on one or both sides;

(vi) There shall be a device at each polling place to receive the physical audit trail of ballots cast and which shall securely store the ballots and have the capability of restricting access to the ballots only to authorize officials;

(vii) In the event of loss of electrical power, the polling place vote count shall be stored on an ongoing basis in media which will retain the count of the votes cast to that point in time for a period of no less than five (5) years;

(viii) The polling place vote counts shall be stored on a stable media which may be easily transported and which may be accessed and counted by an electronic device so that state, city and/or town vote totals can be electronically calculated by combining individual polling place totals. It shall not be necessary to enter individual polling place totals by and into a central computer or device for the purpose of producing the state, city and/or town totals, but rather the electronic media on which the polling place totals are stored shall be directly readable and accessible by a regional or central device;

(ix) There shall be a device which has the capability to electronically read the storage device upon which the individual polling place totals are stored and which shall produce a combined total for all races, which total can be printed in easily readable and legible form in a format prescribed by the state board of elections;

(x) The system provided shall allow the secretary of state to have the capability to design the ballot format;

(xi) The system shall provide a capability for the state, without the use of outside services, to set up and prepare the counting devices to total an election; and

(xii) The system must be capable of receiving voted ballots without counting when without power, and must provide for securely storing uncounted ballots;

(5) The following minimum equipment shall be required for the state:

(i) There shall be six hundred (600) units to permit counting to be conducted in each polling place within the state with a reserve of equipment on hand;

(ii) There shall be sufficient voting booths to allow one voting booth for approximately every one hundred seventy-five (175) voters as determined in this title;

(iii) The number of polling place units and voting booths must be sufficient to permit the election to run smoothly without excessive waiting of voters;

(iv) If there is an increase in the number of polling places statewide during the term of the contract, the vendor will supply additional polling place units and voting booths at a cost proportional to the cost of the initial units pro rated for the balance of the agreement years;

(v) There shall be high speed absentee vote tabulating equipment. These tabulators as a whole must be capable of counting a minimum of four hundred (400) absentee ballots per minute. The tabulators shall utilize the same ballots used in the polling place;

(B) This system shall have the following capabilities in connection with the counting of ballots and producing results:

(I) This system shall be able to read the media from the polling place units on which polling place results are stored and shall be able to compile polling place results producing a ballot total for each race; and

(II) This system shall be capable of producing and printing out ballot totals on a polling place by polling place basis for each race, and shall be capable of producing a final total and subtotals of all races from all races and polling places in the state. All totals must be able to be produced at any time based upon the number of polling places counted up to that point in time, and these printout results shall state the number of precincts counted and the percentage of precincts reporting;

(vi) There shall be all equipment necessary to program the system and erase the memory devices;

(vii) Regional tabulating equipment shall be located in each of the thirty-nine (39) local boards of canvassers and the central tabulation equipment shall be located at the state board of elections. The state board of elections, thirty (30) days prior to an election, shall determine which regional and/or central tabulation sites are to be utilized for the election. The tabulation system shall have the following capabilities in connection with the counting of ballots and producing results:

(A) This system shall be able to read the media from the polling place units on which polling place results are stored and shall be able to compile polling place results producing a ballot total for each race;

(B) This system shall be capable of producing and printing out ballot totals on a polling place by polling place basis for each race and shall be capable of producing a final total and subtotal of all races from all races and polling places in the state;

(C) All totals must be able to be produced at any time based upon the number of polling places counted up to that point in time, and the printout results shall state the number of precincts counted and the percentage of precincts reporting; and

(D) This system shall be capable of transferring information gathered at each regional site to the central site, and shall also be capable of transferring information gathered at the central site to a specific regional site;

(6) All necessary programming and accumulation software shall be provided to run the election system in accordance with the required specifications as well as all necessary and required modules. Any software updates during the term of the agreement shall not be charged to the state;

(7) The vendor of the optical scan precinct count system shall provide written proof of compliance with Federal Election Commission standards from an independent testing company and this written proof must be on file with the office of the secretary of state and the state board of elections;

(8) The vendor shall also provide the following information to be included in the vendor's bid proposal:

(i) An audited financial statement covering the previous five (5) years, and if the vendor is not the manufacturer of the equipment, both the agent and manufacturer must submit an audited financial statement covering the previous five (5) years with the bid;

(B) In the event that either the vendor, agent, or manufacturer has been in existence for less than five (5) years, that entity must submit an audited financial statement for each and every full year that they have been in existence;

(ii) Proof of experience in the field of elections including, but not limited to, years of experience in this field, and experience with a jurisdiction having the same needs as the state of Rhode Island; and

(iii) Names and addresses of the support organizations that will provide support of all equipment.

(b) The full service plan shall include the following services, but, at the discretion of the department of administration, shall not be limited to the following services:

(1) Computer coding and layout of all ballots to be used in each election under contract in conjunction with the office of the secretary of state, including the printing of the ballot and the preparation of the device to ensure that the ballots are compatible with the device. Subsequent thereto, the state board of elections shall be responsible for the following:

(2) Testing of each unit for logic and accuracy;

(3) Testing of each programmed memory cartridge;

(4) Set up of each optical scan precinct count unit at each polling place;

(5) Maintenance of all optical precinct count units;

(6) Training of poll workers;

(7) On-site election night staff at the central tabulation location and any other locations as may be determined by the state board to receive and transmit election results;

(8) On-site election day field technicians to respond to repair calls;

(9) Providing the following equipment and supplies:

(i) Secrecy covers for voted ballots;

(ii) Demonstration ballots;

(iii) Precision cut shell program ballots ready for printing with timing marks;

(iv) Marking pens;

(v) Ballot transfer cases;

(vi) Envelopes for mailing and receiving absentee ballots; and

(vii) Printer ribbons, paper tape rolls and seals.

(c) Any bid specifications for an optical scan precinct count system and a full service agreement for an optical scan precinct count system that do not conform in all respects to the requirements of subdivisions (a)(1)  (b)(9)(vii) of this section shall not be submitted to the office of the department of administration; provided, that the director of administration may waive any one of the requirements with respect to the full service agreement portion of the bid, after consultation with the chairperson of the state board of elections and the secretary of state, in order to preserve an otherwise acceptable bid.

(d) Upon expiration of the initial full service agreement as set forth in the provisions of § 17-19-2.1, the state board shall conduct a review of the election system, provide a report to the general assembly and shall subsequently assume responsibility for establishing minimum requirements and specifications for the procurement of voting equipment and services.

History of Section.
(P.L. 1935, ch. 2195, § 4; G.L. 1938, ch. 318, § 4; G.L. 1938, ch. 318, § 3; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-4; G.L. 1956, § 17-19-3; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-3.2 - Polling place accessibility for voters who are disabled or elderly.

§ 17-19-3.2 Polling place accessibility for voters who are disabled or elderly.  (a) Every polling place shall be situated in a building that can be entered and exited by persons who are disabled or elderly.

(b) "Persons who are disabled" for the purpose of this section means a serious impairment of mobility.

(c) "Elderly" as used in this section means a person who is sixty-five (65) years of age or older.

(d) The state board of elections shall establish guidelines as to the accessibility of buildings to voters who are disabled or elderly. The state board of elections is empowered to grant, upon the application of the board of canvassers, an exception permitting it to maintain a polling place in a nonconforming building. An exception shall only be granted when the board of canvassers demonstrates, to the satisfaction of the board of elections, that there is no public building within the voting district which meets the requirements of this section or which can be brought into compliance by a reasonable expenditure of funds. If a conforming building is unavailable within the voting district, the board of elections shall provide to the board of canvassers an alternative method or an alternative location outside the voting district for persons who are disabled or elderly and request in advance of the election an alternative means of casting their ballot on election day.

History of Section.
(P.L. 1984, ch. 369, § 2; P.L. 1985, ch. 101, § 1; P.L. 1999, ch. 83, § 40; P.L. 1999, ch. 130, § 40.)



Chapter 17-19-3.3 - Telephones at polling places.

§ 17-19-3.3 Telephones at polling places.  Every polling place shall have a telephone available for the use of any election official for the purpose of carrying out his or her official functions and duties.

History of Section.
(P.L. 1985, ch. 177, § 1.)



Chapter 17-19-4 - Voting booths and optical scan precinct count units  Number to be furnished.

§ 17-19-4 Voting booths and optical scan precinct count units  Number to be furnished.  (a) For each voting district and for each town not divided into voting districts, an optical scan precinct count unit shall be prepared and delivered by the state board or its designee.

(b) At each voting place, both in cities and in towns, one voting booth shall be furnished for every one hundred seventy-five (175) qualified electors, whose names are upon the voting list used at the voting place and entitled to use the machines, as certified to the state board based on the voting list certified as a result of the final canvass.

(c) In making the calculation required by this section, voters whose names are on the inactive list of voters shall not be included.

History of Section.
(P.L. 1935, ch. 2195, § 5; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 5; G.L. 1938, ch. 318, § 4; P.L. 1940, ch. 818, § 1; P.L. 1953, ch. 3203, § 1; G.L. 1956, § 17-19-5; G.L. 1956, § 17-19-4; P.L. 1958, ch. 18, § 1; P.L. 1994, ch. 171, § 8; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-4.2 - Moderator request  Computerized voting machines.

§ 17-19-4.2 Moderator request  Computerized voting machines.  (a) Upon request of a moderator charged with conducting a municipal or regional school district financial meeting, the board of elections will furnish each meeting to be conducted with one computerized voting machine per year, and voting booths and ballots marked "yes" and "no" at the state's expense. The request shall declare the number of requested ballots and the number of anticipated voters. The request shall be delivered to the board of elections no later than fifteen (15) days prior to the meeting. The board of elections shall determine the need for additional computerized machines and that cost shall be borne by the municipality or school district.

(b) If a municipality or school district holds more than one financial meeting in the same calendar year, the municipality or school district shall bear the cost of any computerized machines, voting booths, and ballots furnished for use at any additional financial meetings.

History of Section.
(P.L. 1998, ch. 432, § 2.)



Chapter 17-19-5 - Printing and furnishing of computer ballots.

§ 17-19-5 Printing and furnishing of computer ballots.  The computer ballots to be used at any election shall be printed and furnished at the expense of the state by the secretary of state and turned over to the state board.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; P.L. 1953, ch. 3203, § 2; G.L. 1956, § 17-19-8; G.L. 1956, § 17-19-5; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-6 - Ballot  Arrangement.

§ 17-19-6 Ballot  Arrangement.  In all cases where optical scan precinct count units are to be used for any election, the secretary of state shall prepare a diagram of the computer ballot to be used at the election. The diagram shall determine the manner and order in which the ballot shall be arranged, and the diagram shall, on the day of any election, be in the possession of the warden and available for public inspection. The diagram shall be a copy of the actual computer ballot to be voted at the polling place.

History of Section.
(P.L. 1935, ch. 2195, § 10; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 6; G.L. 1938, ch. 318, § 5; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-6; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-6.1 - Local questions on the ballot.

§ 17-19-6.1 Local questions on the ballot.  In all circumstances where local questions are to be printed on the ballot, they shall be printed on a distinctive colored background. The first question shall be designated by the numeral I, and additional questions shall follow numbered so that all questions submitted to the electors of the city/town shall be numbered consecutively; provided, that whenever there are propositions of amendment of the Constitution or any public question of statewide impact on the ballot, the statewide questions shall be listed on the ballot numbered consecutively starting with the numeral I, and the local questions shall follow starting with the first available number and shall be numbered consecutively.

History of Section.
(P.L. 1992, ch. 236, § 1.)



Chapter 17-19-7 - Local candidates and questions  Certification  Ballots.

§ 17-19-7 Local candidates and questions  Certification  Ballots.  The local board of each city or town shall certify to the secretary of state, not later than four o'clock (4:00) p.m. of the third (3rd) day following the last day for the holding of the primary held pursuant to the provisions of chapter 15 of this title, preceding any regular city or town election to be held on the Tuesday next after the first Monday in November in any year, or not later than twenty-nine (29) days before any regular city or town election held at any time other than on the Tuesday next after the first Monday in November in any year, or not later than twenty-nine (29) days before any special city or town election, the offices to be voted for at the election, the names of the candidates for each office and the party name under which the respective candidates were nominated, and any other information necessary to enable the secretary of state to prepare ballots uniform in size, type, color, and appearance with those prepared by the secretary for the state election, and in like manner the local board shall certify to the secretary of state, not later than four o'clock (4:00) p.m. on the ninetieth (90th) day preceding any regular city or town election to be held on the Tuesday next after the first Monday in November in any year, or not later than fifty (50) days before any regular city or town election held at any time other than on the Tuesday next after the first Monday in November in any year, or not later than fifty (50) days before any special city or town election, a copy of each question to be submitted to the electors of the city or town so that suitable ballots may be prepared and furnished for the election.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; P.L. 1953, ch. 3203, § 2; G.L. 1956, § 17-19-7; P.L. 1958, ch. 18, § 1; P.L. 1991, ch. 194, § 4; P.L. 1991, ch. 277, § 4; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 1999, ch. 343, § 1; P.L. 1999, ch. 359, § 1.)



Chapter 17-19-7.1 - Listing of at-large candidates.

§ 17-19-7.1 Listing of at-large candidates.  (a) In case of a vote for members of the council or school committee of any city or town, in which the office or offices to be filled are to be elected on an at-large basis, and whether the election is a partisan, nonpartisan, primary, general, or special election, the names for the office or offices shall be listed on the ballot in such fashion that no more than one name for an office shall be displayed on the same horizontal line; provided, that candidates for nonpartisan election in the cities of Newport, Pawtucket, and Woonsocket, and candidates for partisan election in the town of North Providence, may be listed on the same horizontal line.

(b) In no event shall the voting equipment be prepared to prevent further voting for an office or officer until the elector has cast as many votes as there are separate offices to be filled.

History of Section.
(P.L. 1978, ch. 252, § 2; P.L. 1979, ch. 301, § 1; P.L. 1983, ch. 111, § 1; P.L. 1995, ch. 333, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-7.2 - Names of candidates.

§ 17-19-7.2 Names of candidates.  In all elections, the names of candidates shall be printed on ballots as they appear on the voting list, notwithstanding that the candidate may have signed his or her declaration of candidacy other than as the candidate's name appears on the voting list.

History of Section.
(P.L. 1989, ch. 389, § 3; P.L. 1990, 285, § 2; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-8 - Ballots  Form.

§ 17-19-8 Ballots  Form.  All ballots provided under this chapter shall be printed in black ink on clear, white material in plain, clear type. Upon the ballot for questions, the statement of the question may be abbreviated to meet the requirements of the space provided, and shall be printed in type that can be easily read, with the words "yes" or "no" or "approved" and "reject", whichever may be required for the voter to indicate the voter's vote for or against any question.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; P.L. 1953, ch. 3203, § 2; G.L. 1956, § 17-19-9; G.L. 1956, § 17-19-8; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-8.1 - Ballots for voters who are blind, visually impaired or disabled.

§ 17-19-8.1 Ballots for voters who are blind, visually impaired or disabled.  (a) Any voter who is blind or visually impaired or disabled is eligible to request a special ballot for voting by mail ballot. Special mail ballots are available in Braille or tactile format.

(b) Requests must be made in writing to the local board of canvassers where the person is registered to vote at least forty-five (45) days before the election for which the voter is requesting the special ballot. In addition, the request will be valid for all elections held during the calendar year in which the request was received and in which the voter is eligible to participate. Applicants must also file the appropriate mail ballot application as required by chapter 20 of this title for each election in which they wish to participate.

(c) The office of the secretary of state shall prepare and provide the appropriate form, which shall be available at local boards and upon request from the office of the secretary of state. The voter may also choose to submit his or her request in writing without using the form provided, as long as the communication contains all of the required information. The request shall include the following information:

(1) The name and registered address of the voter;

(2) A daytime telephone number;

(3) An indication of whether this request is for the entire calendar year or only for the next upcoming election;

(4) The voter's political party affiliation, if the request for a special ballot is also for primaries;

(5) Indicate the special ballot format.

(d) All requests received by local boards must be processed and forwarded to the office of the secretary of state within twenty-four (24) hours of receipt. The secretary of state shall maintain a list of all persons requesting special Braille or tactile mail ballots and must forward a copy of the list to the state board of elections at least eighteen (18) days before the date of any election.

(e) The state board may adopt rules and regulations for the procedure for the manual reproduction of voted ballots, when necessary, and the tabulation of Braille and tactile mail ballots.

(f) The office of the secretary of state shall be responsible for the preparation and distribution of special Braille and tactile mail ballots. Whenever possible, the secretary of state shall prepare the Braille or tactile mail ballot so that the voted ballot can be read by the tabulation equipment, rather than being manually reproduced by election officials onto a machine readable ballot.

(g) The office of the secretary of state may adopt rules and regulations setting forth the procedure for the preparations and distribution of the Braille and tactile mail ballots.

(h) The office of the secretary of state shall prepare and publish a guide describing the types of ballots available and the manner in which each ballot can be voted. This guide shall be revised whenever the types of ballots available are updated. This guide shall be available in print, Braille, audio, or other accessible formats.

(i) The office of the secretary of state shall establish a special Braille and tactile ballot program for voters who are blind or visually impaired. The office of the secretary of state shall expand the special ballot service to other voters with disabilities, as feasible, as determined by the secretary of state, and incorporate other accessible formats as technology and resources allow.

(j) In accordance with the Help America Vote Act of 2003, the voting system at each polling place shall be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation as for other voters.

History of Section.
(P.L. 2000, ch. 99, § 1; P.L. 2000, ch. 144, § 1; P.L. 2006, ch. 87, § 3; P.L. 2006, ch. 96, § 3.)



Chapter 17-19-8.2 - State-of-the-art voting technology.

§ 17-19-8.2 State-of-the-art voting technology.  (a) Given the development of the necessary state-of-the-art technology and the potential availability of federal funds, the secretary of state, as mandated by § 17-19-8.1, shall expand the special ballot service to as wide a range of voters with disabilities as possible. Accordingly, the secretary of state shall begin the process for the purchase of state-of-the-art voting equipment which can accommodate not only voters who are blind or visually impaired but also persons with other disabilities and afford all voters who are blind, visually impaired or disabled the opportunity to cast their ballot independently.

(b) The ballot for the new voting equipment must be created from the same database used to create the ballot for the state's current optical scan precinct count system. Votes cast on the new voting equipment must be capable of being integrated into the state's current optical scan precinct count system by the board of elections. Duties and responsibilities with respect to ballot creation and preparation and maintenance of the integrated voting equipment would be delegated to the secretary of state and the state board of elections in substantially the same manner as outlined in § 17-19-3(b).

(c) Funding for the procurement of this technology for each polling place shall be through federal funds appropriated to the state of Rhode Island pursuant to election reform legislation adopted by Congress in 2002.

History of Section.
(P.L. 2002, ch. 177, § 1; P.L. 2002, ch. 200, § 1.)



Chapter 17-19-9 - Party emblems.

§ 17-19-9 Party emblems.  In the preparation of all ballots, sample ballots, mail ballots, and war ballots to be used at any election other than a primary election, the secretary of state shall cause to be printed next to the name of each "political party", as defined in this title, listed in the straight party vote section of the computer ballot, the emblem of the political party. The emblem of the democratic party shall be the representation of a star. The emblem of the republican party shall be the representation of an eagle. The emblem of any political organization qualifying as a "political party", as defined in this title, shall be selected by the state chairperson of the party; provided, that the emblem shall be entirely different for each political party, and may be any appropriate symbol, but neither the coat of arms or seal of any state or of the United States, the national or state flag, any religious emblem or symbol, the seal of any society, the portrait or likeness of any person, or the representation of a coin or of the currency of the United States, shall be chosen as an emblem. Whenever any emblem has been selected and used upon official ballots for any political party, it shall not thereafter be used for any other political party.

History of Section.
(G.L. 1938, ch. 318, § 6; P.L. 1948, ch. 2151, § 2; G.L. 1956, § 17-19-10; G.L. 1956, § 17-19-9; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-9.1 - Ballot arrangement  Independent candidates.

§ 17-19-9.1 Ballot arrangement  Independent candidates.  In all state elections at which candidates for public office are to be elected, some of whom are candidates of a political party and some of whom are independent candidates as defined in § 17-1-2(4), all independent candidates for the same public office shall be listed on the ballot, in the vertical column below the title of the office they seek, following the listing of the political party candidates for the office and in an order chosen by lottery; provided, that any independent candidate shall be entitled to have appear on the ballot, in small print to the right his or her name, the name of any political principle, movement, or organization with which the candidate wishes to be identified. The name of the political principle, movement, or organization must be identified on the declaration of candidacy, must contain not more than three (3) words, and must not include, in whole or in part, the name of any political party. If any declaration of candidacy does not contain the name of any political principle, movement, or organization, the word "independent" will appear in small print to the right the name of the candidate on the ballot. Except as provided in this section, the powers and duties of the secretary of state with respect to the preparation of the ballots shall not be affected.

History of Section.
(P.L. 1994, ch. 342, § 3; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-10 - Sample ballots  Contents  Distribution.

§ 17-19-10 Sample ballots  Contents  Distribution.  The secretary of state shall prepare a sample ballot, which shall be a copy of the computer ballot to be used. The sample ballot shall clearly and briefly explain and illustrate the manner of casting a vote, of voting a straight party ticket, of voting for candidates individually, and of voting upon questions. The secretary of state shall furnish a reasonable supply of sample ballots to the state board of elections, for public distribution upon request; and no fewer than three (3) of the sample ballots shall be furnished for each voting place.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; P.L. 1953, ch. 3203, § 2; G.L. 1956, § 17-19-11; G.L. 1956, § 17-19-10; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-11 - Election return forms  Contents.

§ 17-19-11 Election return forms  Contents.  (a) The state board shall prepare and furnish, for each voting place at which machines are to be used, suitable forms on which the following information may be recorded for each machine in use:

(1) The optical scan precinct count unit number;

(2) The numbers of any serial seal or seals;

(3) The voting place at which the optical scan precinct count unit is used;

(4) The date of the election or primary at which the optical scan precinct count unit is used;

(5) The number of names checked upon the voting list used at the election; and

(6) The number of voters registered by the optical scan precinct count unit.

(b) Space shall be left on the form in which the number of votes given for any person not a candidate at the election, and for what office, may be recorded. Spaces shall also be left for the signatures of the election inspector, the warden, clerk, and at least two (2) supervisors. The state board shall also furnish the necessary envelopes and adhesive labels required to be used in accordance with the provisions of this chapter.

(c) Tapes printed from the optical scan precinct count unit indicating the number of votes registered by the unit for each candidate, and for what office, shall be attached to the election return form; tapes printed from the optical scan precinct count unit indicating the number of votes registered by the unit for and against each submitted question shall be attached to the election return form.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-12; G.L. 1956, § 17-19-11; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-12 - Delivery of election supplies.

§ 17-19-12 Delivery of election supplies.  All printed matter, stationery, and supplies required to be furnished by this chapter shall be delivered to or picked up by the proper officer as determined by the state board not later than three (3) days before the election for which they are to be used. Computer ballots to be used at each polling place, ballot transfer cases, marking pens, secrecy sleeves and any other items related to the voting equipment shall be packaged by the state board and shall be picked up by the local canvassing authority.

History of Section.
(P.L. 1935, ch. 2195, § 11; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 7; G.L. 1938, ch. 318, § 6; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-13; G.L. 1956, § 17-19-12; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-13 - Exhibition of machines for instructional purposes.

§ 17-19-13 Exhibition of machines for instructional purposes.  The local board shall designate suitable and adequate times and places where optical scan voting equipment and sample ballots showing titles of offices to be filled and, so far as practicable, the names of candidates to be voted for at the next election shall be exhibited for the purpose of giving instructions as to the manner of casting a vote to all voters who apply. No optical scan precinct count unit that is to be used in an election shall be used for the instruction after it has been prepared and sealed for the election.

History of Section.
(P.L. 1935, ch. 2195, § 12; G.L. 1938, ch. 318, § 8; G.L. 1938, ch. 318, § 7; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-14; G.L. 1956, § 17-19-13; P.L. 1958, ch. 18, § 1.)



Chapter 17-19-14 - Preparation of voting equipment for election  Testing.

§ 17-19-14 Preparation of voting equipment for election  Testing.  (a) Prior to any election at which optical scan precinct count units are to be used, the secretary of state shall prepare the layout and format of the computer ballot in conjunction with the voting equipment vendor under contract with the state. The secretary of state shall be responsible for the coding and layout of all computer ballots to be used in each election under contract, including the printing of the ballot and the preparation of the device to ensure that the ballots are compatible with the device, and shall transfer all information relative to the ballot and its preparation to the state board.

(b) Subsequently, the state board, in conjunction with the voter equipment vendor under contract with the state, shall be responsible for the testing of the programmed memory cartridge, the testing of each unit for logic and accuracy, and the set up of each optical scan precinct unit at each polling place. The state board of elections shall determine, and document on the forms provided for that purpose, the fact that the programmed memory cartridges for the optical scan precinct count units are in good working order, that the daily counter is at zero, and all of the candidates' counters are set at zero and record no vote for any candidate.

(c) The state board of elections, in conjunction with the voting equipment vendor under contract with the state, shall publicly conduct these tests on each programmed cartridge for each optical scan precinct count unit to be used for the election. This testing shall be made as near to the time of the election as is feasible.

History of Section.
(P.L. 1935, ch. 2195, § 14; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 10; G.L. 1938, ch. 318, § 9; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-16; G.L. 1956, § 17-19-14; P.L. 1958, ch. 18, § 1; P.L. 1988, ch. 175, § 1; P.L. 1988, ch. 287, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-15 - Party levers.

§ 17-19-15 Party levers.  In the preparation of the voting equipment for use in any election, excluding a primary election, the board of elections shall confirm that the voting equipment is programmed to permit any voter to vote for all candidates of one of the respective parties by means of a single mark on the computer ballot. The voting equipment shall also permit the voter casting a straight party vote to individually vote for candidates, and in doing so, the straight party vote will not be counted for that office, and the individual vote, or votes in the case where more than one candidate will be elected for an office, will override the straight party vote for that office.

History of Section.
(G.L. 1938, ch. 318, § 9; P.L. 1948, ch. 2151, § 3; G.L. 1956, § 17-19-17; G.L. 1956, § 17-19-15; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-16 - State election inspectors  Appointment  Duties  Training  Compensation.

§ 17-19-16 State election inspectors  Appointment  Duties  Training  Compensation.  The state board may appoint and issue commissions to qualified electors of this state to be election inspectors assigned to some or all election polling places. On the day before any election, the state board may assign an election inspector to one or more polling place as the state board may determine. Each election inspector shall receive a sum, not exceeding sixty dollars ($60.00), to be fixed by the state board for each election at which the inspector serves. Each election inspector shall hold office at the pleasure of the state board, and shall observe the conduct of the elections at which the inspector is assigned to serve, and immediately report to the state board any irregularities the inspector may observe. The state inspectors shall also perform any other and further duties that may be assigned to the inspectors by the state board, and may be required to attend a training session conducted by the state board, for attendance at which the inspector shall be entitled to receive an additional twenty-five dollars ($25.00); provided, that the inspector is assigned to the performance of duties on election day and actually performs those duties.

History of Section.
(G.L. 1938, ch. 318, § 8; P.L. 1940, ch. 818, § 1; P.L. 1942, ch. 1244, § 1; P.L. 1953, ch. 3203, § 3; G.L. 1956, § 17-19-15; G.L. 1956, § 17-19-16; P.L. 1958, ch. 18, § 1; P.L. 1962, ch. 201, § 3; P.L. 1980, ch. 289, § 1; P.L. 1994, ch. 171, § 8.)



Chapter 17-19-17 - Custody of optical scan precinct count units and voting booths  Duties of local boards  Posting of sample ballots.

§ 17-19-17 Custody of optical scan precinct count units and voting booths  Duties of local boards  Posting of sample ballots.  Each local board shall be responsible for safeguarding the optical scan precinct count units and voting booths delivered to it, and shall properly and safely locate the optical scan precinct count units in the polling places where they are to be used. The local board shall also be responsible for the storage of all voting booths assigned to them, and shall cause the voting booths to be delivered and picked up at the polling places in which they are to be used. The local board shall cause the keys of the voting equipment to be delivered to the warden of the elective meeting at which optical scan precinct count units are to be used at least half an hour before the opening of the polls. The key or keys of each optical scan precinct count unit shall be placed in a sealed envelope upon which shall be written or printed the number and location of the optical scan precinct count unit, and any other information or certification required pursuant to regulations promulgated by the state board of elections. The envelope shall be opened by the warden in the presence of the other election officers. The custody of the voting equipment shall remain with the local board up to the time of the delivery of the keys to the warden, and the local board shall be held fully responsible for any damage or injury to any voting equipment while it is in its custody, and for the failure to have voting equipment ready for use at the time of the opening of the polls. The local board shall cause the sample ballots to be posted in a conspicuous place in each polling place, outside the guard rail.

History of Section.
(P.L. 1935, ch. 2195, § 14; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 10; G.L. 1938, ch. 318, § 9; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-19; G.L. 1956, § 17-19-17; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-18 - Examination of voting equipment prior to opening of polls.

§ 17-19-18 Examination of voting equipment prior to opening of polls.  The warden shall, in company with the clerk and supervisors, before the opening of the polls, unlock each compartment of the optical scan precinct count unit to assure that no computer ballots are contained in any compartment. The warden shall also examine the computer ballot and compare it with the sample ballot. The warden shall determine, as far as he or she may do so without operating the optical scan precinct count unit, that the unit is in good order and ready for the use of the voters. He or she shall then close and lock each compartment of the optical scan precinct count unit. The warden shall open the polling place by following the instructions provided with the optical scan precinct count unit and carefully examine each vote total on the printed tape obtained from the optical scan precinct count unit and determine that no vote is registered on the tape for any candidate or question. The warden shall then declare the polls open.

History of Section.
(P.L. 1935, ch. 2195, § 15; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 11; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-21; G.L. 1956, § 17-19-18; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-19 - Custody of machines during voting.

§ 17-19-19 Custody of machines during voting.  During the time that the polls are open, and until the optical scan precinct count unit and voted computer ballots are finally locked and sealed and the removable keys thereof sealed up for transmission to the state board as provided in this chapter, the optical scan precinct count units, memory cartridges, and voted computer ballots shall remain in the care and custody of the warden, who shall see that the voting equipment is not defaced or injured by any voter or any other person. During the entire time in which the polls are open for voting, the ballot compartments shall be kept closed and locked; provided, that the emergency bin compartment slot shall be opened as provided in § 17-19-20. The vote totals are not to be printed under any circumstances during the time the polls are open for voting.

History of Section.
(P.L. 1935, ch. 2195, § 15; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 11; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-22; G.L. 1956, § 17-19-19; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-20 - Repair or replacement of defective machines.

§ 17-19-20 Repair or replacement of defective machines.  If an optical scan precinct count unit becomes out of order, the warden shall notify the voting equipment technician assigned to respond to those calls. While repairing or otherwise attending to the repair of any voting machine equipment, the voting equipment technician shall display, in a visible manner and on his or her clothing, an identification furnished by the state board of elections, and which shall include, whenever possible, a photograph of the voting equipment technician. In the event that repairs are made to the voting equipment, the voting equipment technician shall make the repairs in the presence of a bi-partisan pair of election officials, and the technician shall note on the official document provided the nature and extent of the repairs made by the technician, the number of the optical scan precinct count unit, the time required to make the repairs, and the probable cause of the failure to operate properly. If any optical scan precinct count unit cannot be repaired by the technician within a period of thirty (30) minutes, the technician and the board shall at once substitute another optical scan precinct count unit for the out of order unit, and at the close of the polls the records of both units shall be taken. During the time in which the optical scan precinct count unit is not accepting ballots, the warden shall, in the presence of the clerk, unlock the emergency bin compartment of the optical scan unit and shall direct voters to place their voted ballots into that compartment. Upon the repair of the unit, the warden, in the presence of the clerk, shall remove the ballots, deposit them in the appropriate ballot slot for counting by the unit, and shall then close and lock the emergency compartment slot.

History of Section.
(P.L. 1935, ch. 2195, § 15; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 11; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-23; G.L. 1956, § 17-19-20; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 388, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-21 - Arrangement of polling places  Election officials  Police officers.

§ 17-19-21 Arrangement of polling places  Election officials  Police officers.  (a) The polling places shall be established, equipped, and furnished with the paraphernalia necessary for the conduct of each election, by the officers and in the manner provided by this title. There shall be placed, outside each polling place, a clearly marked sign to be provided by the state board of elections indicating the location of the polling place. This sign shall be of a conspicuous nature, and shall be visible from the street. The area within which the balloting is conducted shall be arranged with a guard rail having one place for entrance and another place for exit. The rail shall be placed so that only persons admitted inside the rail can approach within five (5) feet of any voting booth or optical scan precinct count unit. The voting booths and optical scan precinct count unit shall be placed so that the warden and the clerk shall always have a clear view of the front of each voting booth and the optical scan unit. It shall be the duty of the warden to direct the location of the voting equipment in relation to the guard rail and the posts of the warden and the clerk so as to enforce the requirements of this section.

(b) One bipartisan pair of supervisors, the clerk, and the warden shall be stationed, in that order, along the guard rail so that a voter desiring to cast a ballot will pass first in front of the bipartisan pair, then in front of the clerk, and finally in front of the warden. A second bipartisan pair shall be stationed within the guard rail and shall be available to relieve the first bipartisan pair or the clerk, and to assist voters within the limits prescribed by this title. The second bipartisan pair, when not engaged in the preceding duties, shall watch the voters in and about the voting equipment and shall call to the attention of the warden any violation, or circumstance suggesting a violation, of the provisions of this title.

(c) The chiefs of police of cities and towns, and town sergeants of towns having no chief of police, shall detail a certain number of police officers to each polling place as may be requested by the local board. The police officers shall preserve order at each polling place and within two hundred (200) feet of the polling place. It shall be the duty of every police officer or other peace officer or constable to arrest without warrant any person detected in the act of violating the provisions of this chapter, but no arrest shall be made without the approval of the warden.

(d) The election officials provided in subsections (a) and (b) of this section shall be provided with, and shall be required to prominently display upon their persons, identification badges which shall designate that person as an election official. Powers and duties of all designated election officials at polls shall be posted in a conspicuous and prominent location within the voting place, preferably with the posted sample ballot.

History of Section.
(P.L. 1935, ch. 2195, § 16; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 12; G.L. 1938, ch. 318, §§ 10, 12; P.L. 1940, ch. 818, § 1; P.L. 1947, ch. 1886, § 23; P.L. 1948, ch. 2100, § 1; G.L. 1956, §§ 17-15-23, 17-19-20, 17-19-24; G.L. 1956, § 17-19-21; P.L. 1958, ch. 18, § 1; P.L. 1987, ch. 190, § 1; P.L. 1991, ch. 171, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-22 - Party checkers, runners, and watchers.

§ 17-19-22 Party checkers, runners, and watchers.  The officers required to furnish and equip any voting place shall also provide a table in the room where the voting is conducted, outside the enclosed space near the first bipartisan pair of supervisors, at which a representative of each recognized political party bearing credentials signed by the proper ward or town committee chairperson, shall be allowed to sit for the purpose of keeping track of those who are voting, and these representatives, who shall be known as "checkers," may be changed during the day. A representative, known as a "runner," of each of the parties shall be allowed to come to the table at frequent intervals for the purpose of taking whatever list or memoranda the checkers may wish to give the runner. A representative of each recognized political party bearing credentials signed by the proper ward or town committee chairperson, shall also be allowed outside the enclosed place to observe the voting and assist the checkers, and these representatives shall be known as "watchers." The watchers and any election official shall have the right to challenge the right to vote of any person offering himself or herself as a voter.

History of Section.
(G.L. 1938, ch. 318, § 12; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-26; G.L. 1956, § 17-19-22; P.L. 1958, ch. 18, § 1; P.L. 2007, ch. 400, § 2.)



Chapter 17-19-22.1 - Bilingual poll workers.

§ 17-19-22.1 Bilingual poll workers.  Any board which determines that it requires ballots printed in a language other than English, pursuant to the provisions of § 17-19-54(a), shall provide at each polling place at least one individual who is fluent in the language for each language for which those ballots were sought. Such person or persons shall be available to assist voters in casting their ballots, upon request by the individual or at the direction of the warden, during all hours of poll operations. In addition, such person or persons shall otherwise comply with the provisions of § 17-19-26.1.

History of Section.
(P.L. 2001, ch. 396, § 1.)



Chapter 17-19-23 - Wardens and supervisors  Powers and duties.

§ 17-19-23 Wardens and supervisors  Powers and duties.  The wardens shall:

(1) Have general supervision of the voting place;

(2) Assign the first, second, and any additional pairs of supervisors to their respective stations;

(3) From time to time, assign and reassign and relieve the supervisors, as the efficient conduct of the election may require;

(4) Unlock the voting list and set it before the first bipartisan pair, if it has not been divided in sections, or set each section before a bipartisan pair where it has been divided in sections, immediately preceding the opening of the polls;

(5) Assign the second or additional bipartisan pair of supervisors to watch the voters while they are in and about the voting booths, and to enter the voting booths for the purpose of assisting voters who are unable to vote, within the limits provided by this chapter;

(6) Be vigilant and responsible to prevent any voter from voting more than once;

(7) Cause to be established a single line of persons desiring to vote and enlist the assistance of the supervisors and the police in attendance to maintain that line;

(8) As far as consistent with their other duties, station themselves at the entrance to the polling area and prevent any person from entering the enclosed space behind the rail, except under the authority of this chapter, and prevent any person from entering that space for the purpose of voting until that person's name has been announced and that person's identity certified according to law by the supervisors in charge of the voting list, and shall prevent any voter from departing the enclosed space while in possession of his or her computer ballot. A notice shall be provided by the state board and posted in a conspicuous place advising that it is a felony for a voter to leave the enclosed area while in possession of his or her ballot. The voter has the option of casting his or her ballot or surrendering the ballot to the warden whereby it will be marked void;

(9) Cause to be removed or arrested any person or official who commits a violation of the election law in their presence or disturbs the conduct of the voting; provided, that they shall not cause any removal or arrest without the approval of the election inspector, unless the clerk agrees with the wardens that the person or official should be arrested or removed;

(10) Have the power to administer oaths as required by this title, and to attest the oaths by signature in proof of the administration of the oaths.

History of Section.
(G.L. 1938, ch. 318, § 10; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-20; G.L. 1956, § 17-19-23; P.L. 1958, ch. 18, § 1; P.L. 1958 (s.s.), ch. 216, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-23.1 - Certification and appointment of election officials.

§ 17-19-23.1 Certification and appointment of election officials.  (a) All persons who attend and complete a program of instruction for election officials under § 17-7-5(a)(6) shall be issued a certificate by the board of elections. In addition to the compensation to which they are otherwise entitled, these persons shall also be entitled to receive the sum of twenty-five dollars ($25.00) upon the performance of their duties on election day. The certificate shall be valid for a period of one year; provided, that the certificate shall be revocable at the discretion of the board of elections if the board believes that new developments have occurred requiring the re-certification of these persons.

(b) Election officials shall, whenever practicable, be appointed from lists of certificated persons.

(c) The board of elections shall have the authority to adopt rules and regulations to carry out the provisions of this section.

History of Section.
(P.L. 1986, ch. 523, § 2; P.L. 1989, ch. 531, § 1.)



Chapter 17-19-23.2 - Compensation of election officials.

§ 17-19-23.2 Compensation of election officials.  Cities and towns are authorized to compensate moderators, clerks, inspectors, supervisors and any other election official at a daily rate in excess of any statutory allowable amount. Any excess shall be the responsibility of the authorizing city or town.

History of Section.
(P.L. 1995, ch. 74, § 1.)



Chapter 17-19-24 - Procedure for voting.

§ 17-19-24 Procedure for voting.  (a) Each person desiring to vote shall provide proof of identification as required by § 17-19-24.2 and state his or her name and residence, including that person's street address, if he or she has any, to the pair of bi-partisan supervisors, who shall then announce the name and residence in a loud and distinct voice, clear and audible.

(b) A bipartisan pair shall locate the voter's name on the certified voting list for the voting district. Upon finding the voter's name on the certified voting list for the district, the voter shall sign their name on the line next to their printed name on the certified voter list, and the bipartisan pair shall initial the certified voter list in the place provided next to the voter's signature entered on the certified list of voters. The bipartisan pair shall also make a proper notation on the certified voter list that the applicant has voted in the election. If the bipartisan pair cannot locate the voter's name on the certified voting list for the voting district the bipartisan pair shall direct the voter to the clerk who shall review the certified list for the city or town and determine if the voter is registered to vote and in which voting district they are eligible to vote. The bipartisan pair of supervisors shall provide the voter with the appropriate computer ballot and security sleeve. The warden shall direct the voter to the voting booth which the voter shall use, and unless the voter needs instruction or assistance as provided in this chapter, the voter shall cast his or her vote, and if he or she desires place the voted computer ballot in a security sleeve, and shall proceed to the optical scan precinct count unit and shall personally place his or her voted ballot into the designated ballot slot on the unit, and after doing so, shall leave the enclosure at once. No voter shall remain within the voting booth longer than ten (10) minutes, and if the voter refuses to leave after the lapse of ten (10) minutes, the voter shall be removed from the voting booth by order of the warden. Except for the election officials and the election inspector, not more than two (2) voters in excess of the number of voting booths shall be permitted within the enclosed space at any time.

(c) The optical scan precinct count unit shall be programmed to return a ballot to the voter if the voter has cast votes for more persons than which he or she is entitled to cast. The warden, by reading the message given on the optical scan precinct count unit, must advise the voter of the fact that the ballot has been over-voted. The voter will be instructed by the warden to remove his or her own ballot from the optical scan precinct count unit ballot slot. The warden will then ask the voter to surrender the ballot as void and receive a new ballot. If the voter agrees, the voter will make additional marks on the ballot so as not to identify the actual votes intended by the voter for the ballot. The ballot will be marked void by the warden and deposited in the receptacle for void ballots provided at the polling place. If the voter insists on casting the over-voted ballot, he or she will be advised that all races, other than the over-voted race, will be counted by the optical scan precinct count unit, and if he or she still insists, the warden will manually override the appropriate control on the unit and allow for the ballot to be entered and counted for all races other than the over-voted race.

(d) In the event a voter incorrectly marks a ballot by indicating his or her choices other than in the spaces provided for them, the ballot will be returned to the voter. The warden, by reading the message given on the optical scan precinct count unit, must advise the voter of the fact that the ballot has been marked incorrectly. The voter will be instructed by the warden to remove his or her own ballot from the optical scan precinct unit ballot slot. The warden will then advise the voter to surrender the ballot as void and receive a new ballot. If the voter agrees, the voter will make additional marks on the ballot so as not to identify the actual votes intended by the voter for the ballot. The ballot will be marked void by the warden and deposited in the receptacle for void ballots provided at the polling place. The warden will then provide for the instruction of the voter on the correct manner of marking his or her vote and the voter will be issued a new ballot. If the voter insists on casting the incorrectly marked ballot, the warden will manually override the appropriate control on the optical scan precinct count unit and allow for the ballot to be accepted.

History of Section.
(P.L. 1935, ch. 2195, § 16; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 12; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-25; G.L. 1956, § 17-19-24; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 15; P.L. 1994, ch. 171, § 8; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2004, ch. 295, § 1; P.L. 2004, ch. 472, § 1; P.L. 2006, ch. 315, § 3; P.L. 2006, ch. 460, § 3; P.L. 2011, ch. 199, § 1; P.L. 2011, ch. 201, § 1.)



Chapter 17-19-24.1 - Provisional voting under the Help America Vote Act of 2002.

§ 17-19-24.1 Provisional voting under the Help America Vote Act of 2002.  (a) If an individual's name does not appear on the certified voting list as provided for in § 17-19-24(b) and the individual is eligible to vote in an election for federal office or an election official asserts that the individual is not eligible to vote in the district in which the individual desires to vote, then the individual shall be permitted to cast a provisional ballot as provided in Section 302 of the Help America Vote Act (P.L. 107-252) [42 U.S.C. § 15481].

(b) Provisional ballots provided for in this section shall be cast in accordance with rules and regulations which shall be promulgated by the state board of elections in accordance with the Help America Vote Act (P.L. 107-252) [42 U.S.C. § 15301 et seq.].

History of Section.
(P.L. 2003, ch. 234, § 2.)



Chapter 17-19-24.2 - Voter identification.

§ 17-19-24.2 Voter identification.  (a) Beginning on January 1, 2012, any person claiming to be a registered and eligible voter who desires to vote at a primary election, special election or general election shall provide proof of identity. For purposes of this section, proof of identity shall include:

(1) A valid and current document showing a photograph of the person to whom the document was issued, including without limitation:

(i) Rhode Island driver's license;

(ii) Rhode Island voter identification card;

(iii) United States passport;

(iv) Identification card issued by a United States educational institution;

(v) United States military identification card;

(vi) Identification card issued by the United States or the State of Rhode Island;

(vii) Government issued medical card.

(2) A valid and current document without a photograph of the person to whom the document was issued, including without limitation:

(i) Birth certificate;

(ii) Social security card;

(iii) Government issued medical card.

(b) From and after January 1, 2014, any person claiming to be a registered and eligible voter who desires to vote at a primary election, special election or general election shall provide proof of identity listed in subdivisions (a)(1).

(c) No later than January 1, 2012, Rhode Island voter identification cards will be issued upon request, and at no expense to the voters, at locations and in accordance with procedures established by rules and regulations promulgated by the secretary of state. The purpose of this section is to provide voter identification cards to those voters who do not possess the identification listed in subdivision (a)(1).

(d) If the person claiming to be a registered and eligible voter is unable to provide proof of identity as required in subdivisions (1) and (2) above, the person claiming to be a registered voter shall be allowed to vote a provisional ballot pursuant to § 17-19-24.2 upon completing a provisional ballot voter's certificate and affirmation. The local board shall determine the validity of the provisional ballot pursuant to § 17-19-24.3.

History of Section.
(P.L. 2011, ch. 199, § 2; P.L. 2011, ch. 201, § 2.)



Chapter 17-19-24.3 - Provisional ballot procedures.

§ 17-19-24.3 Provisional ballot procedures.  (a) At all elections, a person claiming to be a registered and eligible voter, but who has failed to provide proof of identity pursuant to § 17-19-24.2 shall be allowed to vote a provisional ballot upon executing a provisional ballot voter's application. All provisional ballots, together with a provisional ballot voter's application, shall be placed in an envelope in the form prescribed by the state board and deposited in a ballot box.

(b) The local board shall examine each provisional ballot application to determine if the signature matches the signature on the voter's registration. If the local board determines that the signatures match, the provisional ballot shall count. If the local board determines that the signatures do not match, the provisional ballot shall not count and the ballot shall remain in the envelope containing the provisional ballot application and the envelope shall be marked "Rejected as Illegal".

History of Section.
(P.L. 2011, ch. 199, § 2; P.L. 2011, ch. 201, § 2.)



Chapter 17-19-25 - Certified voting list  Duty of bipartisan supervisor.

§ 17-19-25 Certified voting list  Duty of bipartisan supervisor.  Immediately upon the close of the polls, the bipartisan pair of supervisors shall securely bind, tie, or seal the certified voting list in the manner that shall be required by the state board, and the supervisors shall affix thereon their certificate under oath that the marks within the certified voting list next to each voter's name comprise one for each person who was permitted to pass before the warden and to cast a vote at the election, and that to the best of his or her knowledge and belief no person voted at the election who did not sign the certified voter list, and that each of the persons was identified in the manner provided by law before being permitted to vote. The bipartisan pair of supervisors shall then give the certified voter list to the warden, who shall deliver the list to the local board together with the affidavits and materials used at the election.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 2006, ch. 315, § 3; P.L. 2006, ch. 460, § 3.)



Chapter 17-19-26 - Models for instruction  Assistance to voters in marking their ballot.

§ 17-19-26 Models for instruction  Assistance to voters in marking their ballot.  Any person desiring information or assistance in voting on election day shall apply to the warden, who shall instruct the person by the use of the sample ballots. If a voter needs assistance in casting his or her vote itself, and requests this assistance, the warden shall direct the second or additional bipartisan pair to instruct or assist the voter. The bipartisan pair shall enter the voting booth with the voter and instruct the voter in the marking of his or her ballot, and if the voter has no further need of them, they shall both withdraw before the voter casts his or her vote. If, the voter is unable to mark his or her ballot, the bipartisan pair shall mark the ballot for the voter as he or she directs, but unless ordered to do so by a court of competent jurisdiction, neither member of the pair shall disclose for whom and how the voter voted. In every case of this nature, both members of the bipartisan pair shall enter and leave the voting booth together, and it shall be a violation of this chapter for either to enter or remain alone.

History of Section.
(P.L. 1935, ch. 2195, § 20; G.L. 1938, ch. 318, § 16; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-37; G.L. 1956, § 17-19-26; P.L. 1958, ch. 18, § 1; P.L. 1967, ch. 43, § 1; P.L. 1988, ch. 176, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-26.1 - Voting assistance.

§ 17-19-26.1 Voting assistance.  (a) Any voter who requires assistance to vote by reason of blindness, disability, or inability to read or write may be given assistance by a person of the voter's choice, other than the voter's employer or agent of that employer, or an officer or agent of the voter's union.

(b) Every voter who requires assistance pursuant to this section, and every person furnishing assistance to a voter pursuant to this section, shall make and file with the warden an affidavit in substantially the following form:

AFFIDAVIT OF VOTER REQUIRING ASSISTANCE

Under the penalty prescribed by law I hereby make affidavit that

I, ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] , of

Print Name of Voter Street Address of Voter

]]]]]]]]]]]]]]]]]], hereby choose

City/Town of Voter Print Name of Assistant

to provide assistance to me because I am either blind, disabled or unable to read or write in the English language and do hereby certify that the person chosen to assist me is not my employer, or agent of my employer, or officer or agent of my union.

Signature of Voter

Under the penalty prescribed by law I hereby make affidavit that

I,, of

Print Name of Person Assisting Voter

Street and City/Town Address of Person Assisting Voter

having been chosen by

Print Name of Voter

to provide assistance to voter by reason of either blindness, disability or inability to read or write in the English language on the part of the voter, do hereby certify that I am not the voter's employer, or agent of that employer, or officer or agent of the voter's union.

Signature of Person Assisting Voter

Subscribed and sworn to on this ]]]]]]]]]] day of ]]]]]]]] A.D. 20]]]].

Signature of Warden

Voter's Ballot Application No. ]]]]]]]]]]

(c) An affidavit will be made available only upon request by the voter to the warden in the polling place.

(d) Every person who makes a false affidavit under this section shall be guilty of a felony.

(e) Under the penalty prescribed by law, the "assistant" is prohibited from marking a vote on the computer ballot, unless otherwise requested by the voter who, due to a physical disability, is unable to mark his or her ballot.

(f) No person may approach a voter and ask if he or she needs assistance, once the voter is within the voting place or waiting in line to vote or within fifty (50) feet of the entrance or entrances to the building as prescribed in § 17-19-49.

History of Section.
(P.L. 1988, ch. 176, § 2; P.L. 1991, ch. 293, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 1999, ch. 83, § 40; P.L. 1999, ch. 130, § 40.)



Chapter 17-19-27 - Challenge of identity as to right to vote.

§ 17-19-27 Challenge of identity as to right to vote.  Whenever the identity of any person offering to vote is challenged at the polling place, that person shall be permitted to vote only using a provisional ballot as defined in § 17-19-24.1.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, §§ 22, 26; P.L. 1952, ch. 2897, § 6; G.L. 1956, §§ 17-10-37, 17-10-38; G.L. 1956, § 17-19-27; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 15; P.L. 1978, ch. 201, § 9; P.L. 1994, ch. 171, § 8; P.L. 2004, ch. 6, § 52; P.L. 2006, ch. 315, § 3; P.L. 2006, ch. 460, § 3.)



Chapter 17-19-30 - Voters who register by making a mark rather than signature.

§ 17-19-30 Voters who register by making a mark rather than signature.  Any voter who has registered by making his or her mark rather than his or her signature, or who shall be physically unable to sign his or her name at the time of offering himself or herself to vote, shall identify himself or herself by correctly answering any questions put to him or her by the supervisors that may test the voter's knowledge of the information recorded on the voter's registration card. In that case, the bipartisan pair of supervisors shall complete a ballot application for the voter and shall make and annex to this ballot application an affidavit that they identified the voter in the manner authorized by this section. They shall permit the voter to affix the voter's mark to the application in their presence and shall record their approval on the application as in other cases.

History of Section.
(P.L. 1958, ch. 18, § 1.)



Chapter 17-19-31 - Irregular ballots.

§ 17-19-31 Irregular ballots.  Ballots voted for any person whose name does not appear on the ballot as a nominated candidate for office are referred to in this section as "irregular ballots". In voting for presidential electors, a voter may vote an irregular ticket made up of the names of persons in nomination by different parties, or partly of names of persons in nomination and partly of names of persons not in nomination, or wholly of names of persons not in nomination by any party. The computer ballot containing the irregular ballot shall be deposited in the optical scan precinct count unit. With that exception, no irregular ballot shall be voted for any person for any office whose name appears on the ballot as a nominated candidate for that office; any irregular ballot so voted shall not be counted. An irregular ballot must be cast in its appropriate place on the ballot, or it shall be void and not counted and no irregular ballots shall be counted at primaries; provided, that at any presidential primary, irregular ballots shall be counted for those persons whose names have been written in for the office of president. At the close of the polls, irregular ballots shall be packaged according to § 17-19-33 and shall be immediately delivered to the local board of canvassers. The local board shall remain in session on election night to receive the ballots, to open the package labeled as containing write-in votes, and to count and record all write-in votes cast for all federal, state and local races listed on the ballot. The local board shall immediately notify the state board of the results through a procedure promulgated by the state board.

History of Section.
(P.L. 1935, ch. 2195, § 17; G.L. 1938, ch. 318, § 13; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-27; G.L. 1956, § 17-19-31; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 199, § 1; P.L. 1992, ch. 7, § 1; P.L. 1992, ch. 205, § 2; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-32 - Recording and signing of returns.

§ 17-19-32 Recording and signing of returns.  Immediately upon the close of the polls the warden shall, in the presence of the other election or primary election officers and the election inspector, follow the procedure for the closing of the unit set forth by the vendor of the optical scan precinct count unit. The warden and clerk shall sign the first copy of the tape containing the votes cast and shall remove the tape from the optical scan precinct count unit. The warden shall then obtain three (3) additional copies of the tape containing the vote totals from the optical scan precinct count unit, and the warden shall proceed to read off in a clear and loud voice the vote for each candidate, and upon each question as indicated by the vote totals on the printed tape and the number of votes cast for persons not nominated.

History of Section.
(P.L. 1935, ch. 2195, § 18; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 14; P.L. 1940, ch. 818, § 1; P.L. 1944, ch. 1525, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-28; G.L. 1956, § 17-19-32; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2006, ch. 192, § 1; P.L. 2006, ch. 313, § 1.)



Chapter 17-19-33 - Sealing of voting equipment  Sealing and forwarding of results, programmed memory cartridges and keys.

§ 17-19-33 Sealing of voting equipment  Sealing and forwarding of results, programmed memory cartridges and keys.  (a) The four (4) copies of the printout tape from the optical scan precinct count unit obtained pursuant to § 17-19-32 shall be distributed as follows:

(1) The first copy, which includes the opening of the polling place information, signatures of the warden and clerk, a timed audit trail of certain events occurring with respect to the optical scan precinct count system and the vote totals for each candidate, shall be attached to the return sheet as provided in § 17-19-11 and immediately delivered to the indicated site as determined by the state board of elections where it is processed and delivered to the state board of elections by 4:00 p.m. the day following the election;

(2) The second copy shall be posted at the polling place;

(3) The third copy shall be immediately delivered to the local board of canvassers attached to the return sheet as provided in § 17-19-11, together with the polling place supplies, including the key to the optical scan precinct count unit; and

(4) The fourth copy shall be included with the voted ballots and packaged pursuant to this chapter.

(5) The certified voter list containing voters' signatures shall be packaged separately and returned to the local board of canvassers.

(6) All completed official affidavits, forms, reports and supplies shall be packaged and delivered to the local board for subsequent delivery to the state board.

(b) The warden shall:

(1) Remove all voted ballots from the second compartment of the optical scan precinct count unit and package them in the container provided and labeled as regularly voted ballots and stored pursuant to § 17-19-39.1;

(2) Remove all voted ballots from the first compartment and package them in the container provided and labeled as containing write-in votes; and

(3) Package all ballots from the emergency bin that have not been counted in the container provided and labeled as uncounted ballots, and delivered to the local canvassing authority. Any ballots packaged and labeled as uncounted ballots shall remain sealed and delivered to the state board by 4:00 p.m. the following day for counting.

(c) All ballots so packaged shall be immediately delivered to the local canvassing authority and the local board shall be in session for the counting of any write-in votes. Forthwith upon completion of the counting of all write-in votes the local canvassing authority shall place said ballots in an appropriately labeled container which shall remain in storage pursuant to the requirements of § 17-19-39.1.

(d) All marking pens, unused printout tapes, secrecy sleeves and other items related to the voting equipment shall be packaged and delivered to the local board for later delivery to the office of the state board of elections.

History of Section.
(P.L. 1935, ch. 2195, § 18; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 14; P.L. 1940, ch. 818, § 1; P.L. 1944, ch. 1525, § 1; G.L. 1956, § 17-19-29; G.L. 1956, § 17-19-33; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2004, ch. 128, § 1; P.L. 2004, ch. 494, § 1; P.L. 2006, ch. 192, § 1; P.L. 2006, ch. 313, § 1.)



Chapter 17-19-34 - Declaration of results and certificates of election in towns not divided into districts.

§ 17-19-34 Declaration of results and certificates of election in towns not divided into districts.  When optical scan precinct count units are used in town elections in towns not divided into voting districts, the warden, after announcing the votes registered by the optical scan precinct count units for the candidates for town offices, and upon questions submitted to the voters of the town, and signing the record of the votes in the record book, shall declare the result of the town election, and certificates shall be issued to the officers declared elected.

History of Section.
(P.L. 1935, ch. 2195, § 18; P.L. 1938, ch. 2640, § 2; G.L. 1938, ch. 318, § 14; P.L. 1940, ch. 818, § 1; P.L. 1944, ch. 1525, § 1; G.L. 1956, § 17-19-30; G.L. 1956, § 17-19-34; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-35 - Guarding optical scan precinct count units until resumption of custody by board.

§ 17-19-35 Guarding optical scan precinct count units until resumption of custody by board.  Under orders of the local board, a police officer shall remain at the voting place until the board, personally or by a custodian, resumes custody of the optical scan precinct count units and voting booths.

History of Section.
(G.L. 1938, ch. 318, § 14; P.L. 1944, ch. 1525, § 1; G.L. 1956, § 17-19-31; G.L. 1956, § 17-19-35; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-36 - Tabulation of town returns  Certificate of election.

§ 17-19-36 Tabulation of town returns  Certificate of election.  The local board shall meet on the day following the election and shall tabulate the town or city election returns, as the case may be, and announce the results, but shall issue no certificates of election until the time for petitions filed under this section has expired and, if a petition has been filed, until the petition has been finally determined. Any candidate at the election challenging the correctness of the declaration of result as applied to the candidate may, within seven (7) days after the election, petition the state board to conduct a recount of the votes cast according to the provisions set forth in § 17-19-37.1. After the completion of the recount, and if it finds that the candidate was elected, it shall direct the local board to issue to the candidate a certificate of election, but if it finds that the candidate declared to be elected by the local board was in fact elected, it shall direct the board to issue a certificate of election to the candidate previously declared elected.

History of Section.
(G.L. 1938, ch. 318, § 14; P.L. 1940, ch. 818, § 1; P.L. 1944, ch. 1525, § 1; G.L. 1956, § 17-19-32; G.L. 1956, § 17-19-36; P.L. 1958, ch. 18, § 1; P.L. 1968, ch. 248, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-37 - Tabulation of state returns  Certificate of election.

§ 17-19-37 Tabulation of state returns  Certificate of election.  The state board shall proceed to tabulate the state election returns and declare the results as provided in chapter 22 of this title, and any candidate at the election challenging the result as applied to him or her may petition the board within seven (7) days after the declaration to conduct a recount of the votes cast in the candidate's election according to the provisions set forth in § 17-19-37.1. After the completion of the recount, and as soon as it can do so consistent with its other duties, the state board shall issue a certificate of election to the state and federal candidate it determines to have been elected.

History of Section.
(G.L. 1938, ch. 318, § 14; P.L. 1940, ch. 818, § 1; P.L. 1944, ch. 1525, § 1; G.L. 1956, § 17-19-33; G.L. 1956, § 17-19-37; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-37.1 - Recount eligibility  Candidates for public office.

§ 17-19-37.1 Recount eligibility  Candidates for public office.  A candidate for election or nomination for election to public office shall be eligible to request a recount of the votes cast in his or her race pursuant to the following:

(1) In those races in which a single candidate is elected a candidate who trails the winning candidate may request a recount of the votes cast at each precinct by a manual re-feeding of the computer ballots cast in said race into the optical scan voting equipment provided that the candidate shall trail the winning candidate by less than the following number of votes:

(a) In those races where the number of votes cast is less than or equal to twenty thousand (20,000) the candidate requesting the recount shall trail the winning candidate by two percent (2%) or two hundred (200) votes, whichever is less; in those races where the number of votes cast is between twenty thousand one (20,001) and one hundred thousand (100,000) the candidate requesting the recount shall trail the winning candidate by one percent (1%) or five hundred (500) votes, whichever is less; and, in those races where more than one hundred thousand (100,000) votes are cast the candidate requesting the recount shall trail the winning candidate by one-half of one percent (1/2%) or one thousand five hundred (1,500) votes, whichever is less.

(b) For the purpose of determining recount eligibility, as prescribed in subsections (1)(a) and (3) of this section, the number of votes cast in a race shall include the votes cast for candidates and irregular ballots cast pursuant to § 17-19-31.

(2) In those races in which more than one candidate is elected a candidate who trails the winning candidate may request a recount of the votes cast at each precinct by a manual re-feeding of the computer ballots cast in said race into the optical scan voting equipment provided that the candidate shall trail the winning candidate by less than the following number of votes:

(a) In those races where the number of votes cast is less than or equal to five thousand (5,000) the candidate requesting the recount shall trail the winning candidate by two percent (2%) or fifty (50) votes, whichever is less; in those races where the number of votes cast is between five thousand one (5,001) and twenty thousand (20,000) the candidate requesting the recount shall trail the winning candidate by one percent (1%) or one hundred (100) votes, whichever is less; and in those races where more than twenty thousand (20,000) votes are cast the candidate requesting the recount shall trail the winning candidate by one-half of one percent (1/2%) or one hundred fifty (150) votes, whichever is less.

(b) For the purpose of determining recount eligibility, as prescribed in subsections (2)(a) and (3) of this section, the total number of votes cast in a race shall be determined by dividing the total number of votes eligible to be cast in the race by the number of candidates for whom each voter was eligible to cast votes.

(3) Notwithstanding the requirements of subsections (1)(a) and (2)(a) of this section, a candidate who trails the winning candidate by five percent (5%) or less, but more than the minimum percentage or number of votes as required in subsections (1)(a) or (2)(a) of this section, as applicable, may petition the state board to conduct a recount of the votes cast at each precinct by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night. If, after said recount, a candidate shall trail the winning candidate by less than the number of votes prescribed in subsection (1)(a) or (2)(a) of this section, as the case may be, the candidate may request a recount of the votes cast at each precinct to subsection (1)(a) or (2)(a) of this section, as is applicable.

The state board shall have the authority to adopt rules and regulations to implement and administer the provisions of this section.

History of Section.
(P.L. 1996, ch. 277, § 2; P.L. 1996, ch. 298, § 2; P.L. 2004, ch. 264, § 1; P.L. 2004, ch. 483, § 1.)



Chapter 17-19-37.2 - Recount eligibility  Write-in candidates for public office.

§ 17-19-37.2 Recount eligibility  Write-in candidates for public office.  (1) A write-in candidate for election to public office shall be eligible to request a recount of the votes cast in a race:

(a) If, following the initial manual count of all irregular ballots, the write-in candidate shall have received a minimum of ten (10) votes or one percent (1%) of the votes cast in the race, whichever is greater; provided, however, that if no candidates appear on the ballot in said race and only write-in candidates receive votes, a write-in candidate shall be required to receive at least ten (10) votes in the race; and

(b) The write-in candidate shall trail the winning candidate by less than the number of votes as may be required to qualify for a recount pursuant to subsection (1) or (2) of § 17-19-37.1, as is applicable.

(2) A write-in candidate for public office who is eligible to request a recount pursuant to subsection (1) of this section may request a recount of the irregular ballots cast at each precinct by a manual recounting of said ballots. In addition, the state board may, upon its own motion, determine to manually re-feed the computer ballots cast at each precinct in the race into the optical scan voting equipment.

The state board shall have the authority to adopt rules and regulations to implement and administer the provisions of this section.

History of Section.
(P.L. 2004, ch. 264, § 2; P.L. 2004, ch. 483, § 2.)



Chapter 17-19-37.3 - Recount eligibility  Ballot questions and other offices.

§ 17-19-37.3 Recount eligibility  Ballot questions and other offices.  (1) A person, group or organization of "recognized standing" regarding a ballot question, as determined by the board of elections, may request a recount of the votes cast on the ballot question pursuant to the following:

(a) The person, group or organization may request a recount of the votes cast at each precinct by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night, provided that for those ballot questions where less than one hundred thousand (100,000) votes are cast the difference between the approval or rejection of the question shall be by two percent (2%) or less; and, for those ballot questions where one hundred thousand (100,000) or more votes are cast the difference between the approval or rejection of the question shall be by one percent (1%) or less. If, after said recount, the difference between the approval or rejection of the ballot question shall be less than one-half of one percent (1/2%) or five hundred (500) votes, whichever is less, the petitioner may request a recount pursuant to subsection (1)(b) of this section.

(b) The person, group or organization may request a recount of the votes cast at each precinct by a manual re-feeding of the computer ballots are cast into the optical scan voting equipment if the difference between the approval and rejection of the ballot question shall be by less than one-half of one percent (1/2%) or five hundred (500) votes, whichever is less.

(c) For the purpose of determining recount eligibility for ballot questions, as prescribed in subsections (1)(a) and (b) of this section, only the total number of votes cast as "approve" and "reject" for said question shall be included.

(2) A candidate for any office other than a public office shall be eligible to request a recount of the votes cast in his or her race pursuant to the following:

(a) In those races in which a single candidate is elected a candidate who trails the winning candidate by less than two percent (2%) or one hundred (100) votes, whichever is less, may request a recount of the votes cast at each precinct by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night.

(ii) For the purpose of determining recount eligibility, as prescribed in subsection (2)(a)(i) of this section, the number of votes cast in a race shall include the votes cast for candidates and irregular ballots cast pursuant to § 17-19-31.

(b) In those races in which more than one but less than eight (8) candidates are elected a candidate who trails the winning candidate by less than one percent (1%) or twenty-five (25) votes, whichever is less, may request a recount of the votes cast at each precinct by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night.

(c) In those races in which more eight (8) or more candidates are elected a candidate who trails the winning candidate by less than one-half of one percent (1/2%) or twenty-five (25) votes, whichever is less, may request a recount of the votes cast at each precinct by re-reading the programmed memory device or devices and comparing the results and totals obtained at such recount with the results and totals obtained on election night.

(d) For the purpose of determining recount eligibility, as prescribed in subsections (2)(b) and (c) of this section, the total number of votes cast in a race shall be determined by dividing the total number of votes eligible to be cast in the race by the number of candidates for whom each voter was eligible to cast votes.

The state board shall have the authority to adopt rules and regulations to implement and administer the provisions of this section.

History of Section.
(P.L. 2004, ch. 264, § 2; P.L. 2004, ch. 483, § 2.)



Chapter 17-19-38 - Custody of optical scan precinct count units pending return to storage.

§ 17-19-38 Custody of optical scan precinct count units pending return to storage.  After the close of the polls, the local board shall resume custody of the voting equipment until the voting equipment is removed by the state board or its designee. The local board shall take all necessary measures to prevent the voting equipment from being opened, tampered with, injured, or damaged.

History of Section.
(P.L. 1935, ch. 2195, § 19; G.L. 1938, ch. 318, § 15; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-35; G.L. 1956, § 17-19-38; P.L. 1958, ch. 18, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2006, ch. 192, § 1; P.L. 2006, ch. 313, § 1.)



Chapter 17-19-39 - Power to open voting equipment.

§ 17-19-39 Power to open voting equipment.  The state board of elections shall have the right to open any and all voting equipment either before, during or after an election in the presence of the proper election officials of the city or town in which the election is held for the purpose of examining the voting equipment; provided, that no programmed memory cartridge shall be erased until after the expiration of ten (10) days from the election at which the voting equipment was used, unless said memory cartridge is required by the state board for the purpose of conducting recounts.

History of Section.
(P.L. 1935, ch. 2195, § 19; G.L. 1938, ch. 318, § 15; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-36; G.L. 1956, § 17-19-39; P.L. 1958, ch. 18, § 1; P.L. 1990, ch. 211, § 1; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12; P.L. 2004, ch. 128, § 1; P.L. 2004, ch. 494, § 1.)



Chapter 17-19-39.1 - Voted ballot storage and security.

§ 17-19-39.1 Voted ballot storage and security.  Voted computer ballots that were counted at the state board shall be stored in containers by the state board until the expiration of twenty-two (22) months from the date of election and voted computer ballots that were voted and packaged at a local precinct or counted at the local board shall be held and stored in containers by the local board in accordance with the regulations promulgated by the state board until the expiration of twenty-two (22) months from the date of election. The voted ballots shall remain stored in the appropriate containers unless ordered to be opened by the state board or a court of law. The computer file containing ballot layout information and candidate totals shall be transferred to a disk and retained permanently.

Notwithstanding the requirements of this section, the state board shall have the authority to examine and inspect the voted ballots subsequent to the certification of an election.

History of Section.
(P.L. 2004, ch. 128, § 2; P.L. 2004, ch. 494, § 2.)



Chapter 17-19-41 - Violations by public officers.

§ 17-19-41 Violations by public officers.  Any public officer upon whom a duty is imposed by this chapter who willfully neglects to perform that duty, or who performs it in a way as to hinder the objects of this chapter, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1935, ch. 2195, § 21; G.L. 1938, ch. 318, § 17; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-38; G.L. 1956, § 17-19-41; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9.)



Chapter 17-19-42 - Tampering with voting equipment.

§ 17-19-42 Tampering with voting equipment.  Any person, not being an election or primary officer or person upon whom a duty is imposed by this chapter, who, while any voting equipment is being made ready for an election or primary, or is in use during an election or primary, tampers with, disarranges, defaces, injures, or impairs the voting equipment in any manner, or mutilates, injures, destroys, or disarranges any computer ballot, or any other appliance used in connection with the voting equipment, shall be guilty of a felony.

History of Section.
(P.L. 1935, ch. 2195, § 22; G.L. 1938, ch. 318, § 18; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-39; G.L. 1956, § 17-19-42; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-43 - Tampering with sample ballot.

§ 17-19-43 Tampering with sample ballot.  Every person who willfully and without lawful authority destroys, secretes, removes, defaces, alters, tampers, or meddles with a sample ballot, shall be guilty of a felony.

History of Section.
(G.L. 1938, ch. 318, § 18; P.L. 1952, ch. 2924, § 1; G.L. 1956, § 17-19-40; G.L. 1956, § 17-19-43; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9.)



Chapter 17-19-44 - Officer tampering with voting equipment.

§ 17-19-44 Officer tampering with voting equipment.  Any person having the custody of voting equipment under this chapter, or any election or primary officer, who, with intent to cause or permit any voting equipment to fail to correctly register all votes cast, tampers with, injures, or disarranges the voting equipment in any way, or any part of the voting equipment, or who causes or consents to the voting equipment being used for voting at any election or primary with knowledge of the fact that the voting equipment is not in order or not properly set and programmed so that it will correctly register all votes cast, or who, for the purpose of defrauding or deceiving any voter or of causing it to be doubtful for what candidates or question any vote is cast, or of causing it to appear upon the voting equipment that votes cast for one candidate or question were cast for another candidate or question, removes, changes, or mutilates any computer ballot or any part of any computer ballot, or does anything to defeat the will or intention of a voter in casting a lawful vote, shall be guilty of a felony.

History of Section.
(P.L. 1935, ch. 2195, § 19; G.L. 1938, ch. 318, § 19; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-41; G.L. 1956, § 17-19-44; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-45 - Fraudulent election returns.

§ 17-19-45 Fraudulent election returns.  Any election or primary officer who, at the close of the polls, purposely causes the vote registered by any optical scan precinct count unit or related voting equipment to be incorrectly recorded or returned as to any candidate, person, or question, or who knowingly consents to these things, or any of them, being done, shall be guilty of a felony.

History of Section.
(P.L. 1935, ch. 2195, § 24; G.L. 1938, ch. 318, § 20; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-42; G.L. 1956, § 17-19-45; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-46 - False instructions as to marking a computer ballot and the operation of optical scan precinct count units.

§ 17-19-46 False instructions as to marking a computer ballot and the operation of optical scan precinct count units.  Whoever, with intent to defraud a voter of his or her vote, or to cause a voter to lose his or her vote, gives in any way, or prints, writes, circulates, or causes to be written, printed, or circulated, any improper, false, misleading, or incorrect instructions or advice or suggestions of how to vote by computer ballot in conjunction with the optical scan precinct count unit, the following of which would cause any voter to lose his or her votes or would cause him or her to fail to register or record the votes on the optical scan precinct count unit for any candidate or question according to his or her choice, shall be guilty of a felony.

History of Section.
(P.L. 1935, ch. 2195, § 25; G.L. 1938, ch. 318, § 21; P.L. 1940, ch. 818, § 1; G.L. 1956, § 17-19-43; G.L. 1956, § 17-19-46; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-47 - Improper possession of voting equipment keys or duplicates.

§ 17-19-47 Improper possession of voting equipment keys or duplicates.  Any unauthorized person who makes a duplicate of, or has in his or her possession, a key to any voting equipment used at any election, or any election officer who keeps one or more keys to the voting equipment and fails or refuses to return them immediately after the election to the officer charged by law with the duty of caring for the keys, and any custodian who keeps one or more of the keys after he or she has prepared the voting equipment for election and refuses to turn the keys over to the officer charged by law with the care of the keys, and any officer charged by law with the care of the keys who keeps the keys and refuses to deliver them over to the officer's successor in office, shall be guilty of a felony.

History of Section.
(P.L. 1935, ch. 2195, § 26; G.L. 1938, ch. 318, § 22; P.L. 1940, ch. 818, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-19-44; G.L. 1956, § 17-19-47; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 9; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-48 - Posting of original voter registration records.

§ 17-19-48 Posting of original voter registration records.  Following the return of the certified voting lists to the local boards, each board shall cause the original registration records to reflect the appropriate voting facts from the immediately preceding election and shall also post the appropriate voting facts set forth in the list of absentee voters furnished by the state board pursuant to the requirements of chapter 22 of this title following the counting, canvassing, and tabulation of votes cast pursuant to chapter 20 of this title. The state board, by regulation, shall provide direction to local boards in the recording of voting facts and information.

History of Section.
(P.L. 1958, ch. 18, § 1; P.L. 1994, ch. 171, § 8.)



Chapter 17-19-49 - Political literature and influence.

§ 17-19-49 Political literature and influence.  No poster, paper, circular, or other document designed or tending to aid, injure, or defeat any candidate for public office or any political party on any question submitted to the voters shall be distributed or displayed within the voting place or within fifty (50) feet of the entrance or entrances to the building in which voting is conducted at any primary or election. Neither shall any election official display on his or her person within the voting place any political party button, badge, or other device tending to aid, injure, or defeat the candidacy of any person for public office or any question submitted to the voters or to intimidate or influence the voters.

History of Section.
(P.L. 1962, ch. 201, § 4.)



Chapter 17-19-50 - Candidates listing on ballot.

§ 17-19-50 Candidates listing on ballot.  No candidate for any public office shall be permitted to have his or her name appear in more than one place on the ballot for the same office.

History of Section.
(P.L. 1973, ch. 267, § 1.)



Chapter 17-19-51 - Priority for elderly voters.

§ 17-19-51 Priority for elderly voters.  At each polling place, one voting booth shall be designated for priority use by electors over sixty-five (65) years of age. These electors, once they have complied with the requirements of § 17-19-24, shall, upon request, be permitted to vote immediately in the designated voting booth. Other voters below the age of sixty-five (65) years may use the designated voting booth when there are no voters above that age waiting to vote.

History of Section.
(P.L. 1983, ch. 172, § 21; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-52 - Priority for disabled voters.

§ 17-19-52 Priority for disabled voters.  Whenever a voter appears at a polling place and that voter has: (1) an obvious medical disability which, in the opinion of the warden, would cause the voter to experience severe discomfort by standing in line, or (2) a certificate from a licensed physician or Christian Science practitioner attesting that the voter has a disability which makes his or her standing in line inadvisable, then that voter may be allowed a priority position for complying with requirements of § 17-19-24 and in each polling place one voting booth shall be designated for priority use by these electors. Other voters may use the voting booth when there are no disabled voters waiting to vote.

History of Section.
(P.L. 1984, ch. 369, § 2; P.L. 1996, ch. 277, § 12; P.L. 1996, ch. 298, § 12.)



Chapter 17-19-53 - Voter accompanied by children within voting booth.

§ 17-19-53 Voter accompanied by children within voting booth.  Nothing contained in the general laws of Rhode Island shall prevent a voter from being accompanied by a child or children who are under the age of thirteen (13) years while the voter is within the voting booth area, provided that the child or children are under the voter's care and supervision.

History of Section.
(P.L. 1992, ch. 243, § 1.)



Chapter 17-19-54 - Bilingual voting material requirements.

§ 17-19-54 Bilingual voting material requirements.  (a) Pursuant to Section 203 of the Federal Voting Rights Act, 42 U.S.C. 1973aa-la, a city or town shall be subject to the provisions of the bilingual voting materials requirement whenever the Director of the Census determines, based on census data, that:

(1) More than five percent (5%) of the citizens of voting age of a city or town are members of a single language minority and are limited-English proficient; or

(2) More than ten thousand (10,000) of the citizens of voting age of a city or town are members of a single language minority and are limited-English proficient; and

(ii) The illiteracy rate of the citizens in the language minority as a group is higher than the national illiteracy rate.

(b) Whenever a city or town subject to the provisions of subsection (a) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language.

(c) Whenever the state provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, to a city or town subject to the provisions of subsection (a) of this section, it shall provide them in the language of the applicable minority group as well as in the English language.

(d) The provisions of this section shall apply to all ballots issued or required under the provisions of this chapter.

History of Section.
(P.L. 2001, ch. 396, § 1.)






Chapter 17-20 - Mail Ballots

Chapter 17-20-1 - Voting by mail ballot.

§ 17-20-1 Voting by mail ballot.  The electors of this state who, for any of the reasons set forth in § 17-20-2, being otherwise qualified to vote, are unable to vote in person, shall have the right to vote, in the manner and time provided by this chapter, in all general and special elections and primaries, including presidential primaries in this state for electors of president and vice-president of the United States, United States senators in congress, representatives in congress, general officers of the state, senators and representatives in the general assembly for the respective districts in which the elector is duly qualified to vote, and for any other officers whose names appear on the state ballot and for any city, town, ward, or district officers whose names appear on the respective city or town ballots in the ward or district of the city or town in which the elector is duly qualified to vote, and also to approve or reject any proposition of amendment to the Constitution or other propositions appearing on the state, city, or town ballot.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-1.1 - Declaration of policy.

§ 17-20-1.1 Declaration of policy.  Those electors who are unable to vote in person at the polls for the reasons set forth in § 17-20-2 are entitled to vote in a manner which reasonably guarantees the secrecy of their ballots. The procedures set forth in this chapter are designed to promote the effective exercise of their rights while safeguarding those voters who utilize the mail ballot process from harassment, intimidation, and invasion of privacy. The procedures are intended to prevent misuse of the electoral system by persons who are not eligible to vote by mail ballot. The provisions of this chapter shall be interpreted to effectuate the policies set forth in this section.

History of Section.
(P.L. 1983, ch. 172, § 7.)



Chapter 17-20-2 - Eligibility for mail ballots.

§ 17-20-2 Eligibility for mail ballots.  Any otherwise qualified elector may vote by mail ballot in the following circumstances:

(1) An elector, within the State of Rhode Island who is incapacitated to the extent that it would be an undue hardship to vote at the polls because of illness, or mental or physical disability, blindness, or serious impairment of mobility;

(2) An elector who is confined in any hospital, convalescent home, nursing home, rest home, or similar institution, public or private, within the State of Rhode Island;

(3) An elector who will be temporarily absent from the state because of employment or service intimately connected with military operations or who is a spouse or legal dependent residing with that person, or a United States citizen that will be outside of the United States;

(4) An elector who may not be able to vote at his or her polling place in his or her city or town on the day of the election.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1980, ch. 407, § 1; P.L. 1983, ch. 172, § 8; P.L. 1984, ch. 231, § 1; P.L. 1985, ch. 161, § 1; P.L. 1986, ch. 316, § 1; P.L. 1990, ch. 227, § 1; P.L. 1992, ch. 205, § 1; P.L. 1999, ch. 83, § 41; P.L. 1999, ch. 130, § 41; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-2.1 - Requirements for validity of mail ballot and mail ballot applications.

§ 17-20-2.1 Requirements for validity of mail ballot and mail ballot applications.  (a) Any legally qualified elector of this state whose name appears upon the official voting list of the city, town, or district of the city or town where the elector is qualified, and who desires to avail himself or herself of the right granted to him or her by the Constitution and declared in this chapter, may obtain from the local board in the city or town an affidavit form prepared by the secretary of state as prescribed in this section, setting forth the elector's application for a mail ballot.

(b) Whenever any person is unable to sign his or her name because of physical incapacity or otherwise, that person shall make his or her mark "X".

(c) The application, when duly executed, shall be delivered in person or by mail so that it is received by the local board not later than four o'clock (4:00) p.m. on the twenty-first (21st) day before the day of any election referred to in § 17-20-1.

(d) In addition to those requirements set forth elsewhere in this chapter, a mail ballot, in order to be valid, must have been cast in conformance with the following procedures:

(1) All mail ballots issued pursuant to subdivision 17-20-2(1) shall be mailed to the elector at the Rhode Island address provided by the elector on the application. In order to be valid, the signature on all certifying envelopes containing a voted ballot must be made before a notary public or before two (2) witnesses who shall set forth their addresses on the form.

(2) All applications for mail ballots pursuant to § 17-20-2(2) must state under oath the name and location of the hospital, convalescent home, nursing home, or similar institution where the elector is confined. All mail ballots issued pursuant to subdivision 17-20-2(2) shall be delivered to the elector at the hospital, convalescent home, nursing home, or similar institution where the elector is confined; and the ballots shall be voted and witnessed in conformance with the provisions of § 17-20-14.

(3) All mail ballots issued pursuant to subdivision 17-20-2(3) shall be mailed to the address provided by the elector on the application or sent to the board of canvassers in the city or town where the elector maintains his or her voting residence. In order to be valid, the signature of the elector on the certifying envelope containing voted ballots does not need to be notarized or witnessed. Any voter qualified to receive a mail ballot pursuant to subdivision 17-20-2(3) shall also be entitled to cast a ballot pursuant to the provisions of United States Public Law 99-410 ("UOCAVA Act").

(4) All mail ballots issued pursuant to subdivision 17-20-2(4) may be mailed to the elector at the address within the United States provided by the elector on the application or sent to the board of canvassers in the city or town where the elector maintains his or her voting residence. In order to be valid, the signature on all certifying envelopes containing a voted ballot must be made before a notary public, or other person authorized by law to administer oaths where signed, or where the elector voted, or before two (2) witnesses who shall set forth their addresses on the form. In order to be valid, all ballots sent to the elector at the board of canvassers must be voted in conformance with the provisions of § 17-20-14.2.

(e) Any person knowingly and willfully making a false application or certification, or knowingly and willfully aiding and abetting in the making of a false application or certification, shall be guilty of a felony and shall be subject to the penalties provided for in § 17-26-1.

(f) In no way shall a mail ballot application be disqualified if the voter's circumstances change between the time of making the application and voting his or her mail ballot as long as voter remains qualified to receive a mail ballot under the provisions of § 17-20-2. The local board of canvassers shall provide the state board of elections with written notification of any change in circumstances to a mail ballot voter.

History of Section.
(P.L. 1983, ch. 172, § 9; P.L. 1984, ch. 231, § 1; P.L. 1984, ch. 391, § 1; P.L. 1985, ch. 161, § 1; P.L. 1985, ch. 294, § 1; P.L. 1987, ch. 386, § 1; P.L. 1987, ch. 439, § 1; P.L. 1989, ch. 435, § 1; P.L. 1990, ch. 227, § 1; P.L. 1991, ch. 314, § 1; P.L. 1992, ch. 205, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2005, ch. 354, § 1; P.L. 2005, ch. 396, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-2.2 - Requirements for validity of emergency mail ballots.

§ 17-20-2.2 Requirements for validity of emergency mail ballots.  (a) Any legally qualified elector of this state whose name appears upon the official voting list of the town or district of the city or town where the elector is so qualified, who on account of circumstances manifested twenty (20) days or less prior to any election becomes eligible to vote by mail ballot according to this chapter, may obtain from the local board an application for an emergency mail ballot.

(b) The emergency mail ballot application, when duly executed, shall be delivered in person or by mail so that it shall be received by the local board not later than four o'clock (4:00) p.m. on the last day preceding the date of the election.

(c) The elector shall execute the emergency mail ballot application in accordance with the requirements of this chapter, which application shall contain a certificate setting forth the facts relating to the circumstances necessitating the application.

(d) In addition to those requirements set forth elsewhere in this chapter, an emergency mail ballot, in order to be valid, must have been cast in conformance with the following procedures:

(1) All mail ballots issued pursuant to subdivision 17-20-2(1) shall be mailed to the elector at the State of Rhode Island address provided on the application by the office of the secretary of state, or delivered by the local board to a person presenting written authorization from the elector to receive the ballots, or cast in private at the local board of canvassers. In order to be valid, the signature of the voter on the certifying envelope containing a voted ballot must be made before a notary public, or other person authorized by law to administer oaths where signed, or where the elector voted, or before two (2) witnesses who shall set forth their addresses on the form. In order to be valid, all ballots sent to the elector at the board of canvassers must be voted in conformance with the provisions of § 17-20-14.2.

(2) All applications for emergency mail ballots pursuant to subdivision 17-20-2(2) must state under oath the name and location of the hospital, convalescent home, nursing home, or similar institution where the elector is confined. All mail ballots issued pursuant to this subdivision shall be delivered to the elector by the bi-partisan pair of supervisors, appointed in conformance with this chapter, and shall be voted and witnessed in conformance with the provisions of § 17-20-14.

(3) All mail ballots issued pursuant to subdivision 17-20-2(3) shall be mailed by the office of the secretary of state to the elector at an address provided by the elector on the application, or cast at the board of canvassers in the city or town where the elector maintains his or her voting residence. The signature of the elector on the certifying envelope containing the voted ballots issued pursuant to the subdivision does not need to be notarized or witnessed. Any voter qualified to receive a mail ballot pursuant to subdivision 17-20-2(3) shall also be entitled to cast a ballot pursuant to the provisions of United States Public Law 99-410 ("UOCAVA Act").

(4) All mail ballots issued pursuant to subdivision 17-20-2(4) shall be cast at the board of canvassers in the city or town where the elector maintains his or her voting residence or mailed by the office of the secretary of state to the elector at the address within the United States provided by the elector on the application, or delivered to the voter by a person presenting written authorization by the voter to pick up the ballot. In order to be valid, the signature of the voter on all certifying envelopes containing a voted ballot must be made before a notary public, or other person authorized by law to administer oaths where signed, or where the elector voted, or before two (2) witnesses who shall set forth their addresses on the form. In order to be valid, all ballots sent to the elector at the board of canvassers must be voted in conformance with the provisions of § 17-20-14.2.

(e) The secretary of state shall provide each of the several boards of canvassers with a sufficient number of mail ballots for their voting districts so that the local boards may provide the appropriate ballot or ballots to the applicants. It shall be the duty of each board of canvassers to process each emergency ballot application in accordance with this chapter, and it shall be the duty of each board to return to the secretary of state any ballots not issued immediately after each election.

(f) Any person knowingly and willfully making a false application or certification, or knowingly and willfully aiding and abetting in the making of a false application or certification, shall be guilty of a felony and shall be subject to the penalties provided for in § 17-26-1.

History of Section.
(P.L. 2001, ch. 56, § 2; P.L. 2001, ch. 121, § 2; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-3 - Definitions.

§ 17-20-3 Definitions.  (a) Wherever used in this chapter, every word importing only the masculine gender is construed to extend to, and include, females as well as males.

(b) Whenever used in this chapter, "bipartisan pairs of supervisors" for primaries means a supervisor representing the endorsed candidates and a supervisor representing a majority of unendorsed candidates, and for nonpartisan elections and primaries means non-partisan pairs of supervisors.

(c) Wherever used in this chapter, "employed outside of the United States" includes any person who is:

(1) Employed by any agency, department or division of the United States government and who, by reason of that employment, resides outside of the continental United States;

(2) Employed outside the territorial limits of the United States; or

(3) A spouse or dependent residing with persons so employed.

(d) Wherever used in this chapter "services intimately connected with military operations" includes members of religious groups or welfare agencies assisting members of the armed forces who are officially attached to and serving with the armed forces and their spouses and dependents, and the spouses and dependents of members of the armed forces and of the merchant marine; provided, that the spouses and dependents are residing outside of the state with the members of the armed forces, merchant marine, or members of the religious or welfare agencies.

(e) Whenever a signature is required by a voter in this chapter, "signature" also means the voter's mark "X" if the person is unable to sign his or her name because of physical incapacity or otherwise.

(f) Whenever used in this chapter, "bipartisan" means not of the same recognized political party.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1990, ch. 227, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2006, ch. 314, § 1; P.L. 2006, ch. 459, § 1.)



Chapter 17-20-4 - Exemption from registration.

§ 17-20-4 Exemption from registration.  Any member of the armed forces or of the merchant marine of the United States in active service, any person absent from the state in the performance of "services intimately connected with military operations", as defined in § 17-20-3(d), and any person employed outside of the United States, as defined in § 17-20-3(c) who, except for registration, would be a qualified elector of this state, shall be exempt during the period of his or her service or employment and for two (2) years thereafter from the registration requirements of the Constitution of this state.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1999, ch. 358, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2005, ch. 410, § 10.)



Chapter 17-20-5 - Residence of person in service or employed outside of the United States.

§ 17-20-5 Residence of person in service or employed outside of the United States.  The "residence", as defined in § 17-1-3.1, of any person immediately prior to the commencement of that person's active service as a member of the armed forces or of the merchant marine of the United States, or immediately prior to his or her absence from the state in the performance of "services intimately connected with military operations" as defined in § 17-20-3(d), or immediately prior to his or her employment outside of the United States as defined in § 17-20-3(c), shall, for the purposes of this chapter, continue to be that person's residence during the time of his or her service and for a period of two (2) years thereafter, unless the person changes his or her residence by registering or by taking other appropriate action to qualify to vote in another city or town within this state or in another state.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1983, ch. 172, § 10; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2010, ch. 239, § 11.)



Chapter 17-20-6 - Alternative methods of voting.

§ 17-20-6 Alternative methods of voting.  Any qualified elector who is a member of the armed forces or of the merchant marine of the United States, or who is absent from the state in the performance of "services intimately connected with military operations" as defined in § 17-20-3(c), and any qualified elector of this state exempt from registration under § 17-20-4, shall have the right to vote at his or her option during the period of his or her service and for two (2) years thereafter by any one of the following methods:

(1) If the person is present within the state on the day of any election, that person shall have the right to vote in the manner prescribed in chapter 19 of this title, subject to any other provisions of this chapter.

(2) If the person is absent from the state on the day of any election, that person has the right to vote by absentee ballot in accordance with the provisions of this chapter, upon compliance with its provisions.

(3) The elector may cast an official federal absentee ballot federal write-in absentee ballot "FWAB" in accordance with the laws of the United States.

(ii) The elector may use the "FWAB" to cast a vote for each federal, state and local office for which he or she is entitled to vote in a general, primary or special election.

(4) The elector may also cast an official state blank ballot issued by the office of the secretary of state in accordance with this chapter.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1991, ch. 157, § 1; P.L. 1999, ch. 358, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1.)



Chapter 17-20-6.1 - Alternative methods of voting by citizens covered by the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) and other citizens residing outside the United States.

§ 17-20-6.1 Alternative methods of voting by citizens covered by the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) and other citizens residing outside the United States.  (a) It is the intent and purpose that the provisions set forth in this section are designed to facilitate the federal mandate of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA), 42 U.S.C. § 1973ff et seq.

(b) The Federal Post Card Application (FPCA) may be used as a request for an absentee ballot by:

(1) A member of the armed forces who is absent from the state by reason of being in active service;

(2) Any person absent from the state in performance of "services intimately connected with military operations" as defined in § 17-20-3(d);

(3) Any person who is employed outside of the United States as defined in § 17-20-3(c); and

(4) Any person who does not qualify under subparagraph (1), (2), or (3) above, but who is a citizen of the United States and absent from the state and residing outside the United States as described in chapter 21.1 of title 17.

(c) The single FPCA card shall permit the person to request an absentee ballot for each primary and election through the next general election for federal office or for the time period specified by federal law in which the voter is eligible to vote.

(d) The FPCA card must be received by the local board of canvassers where the person last maintains his/her residence for voting purposes within the time frame for applying for absentee ballots as set forth in this title.

(e) If the FPCA, when used in accordance with this section, is sent by the voter through electronic transmission, it must be sent to the secretary of state and it must be received by the secretary of state by the deadline for applying for absentee ballots as set forth in this title. The secretary of state shall then forward the FPCA to the appropriate local authority who shall immediately certify and return the FPCA to the secretary of state with the notation that the corresponding ballots shall be sent by mail and electronic transmission. The secretary of state shall transmit ballots only to the facsimile number provided by the Federal Voter Assistance Program. The ballots sent by electronic transmission shall be returned to the state board by electronic transmission. These ballots will be counted at the state board in accordance with rules and regulations promulgated by the state board.

(f) The voter's signature on the FPCA does not need to be witnessed or notarized, when the FPCA is submitted as provided in this section.

(g) If a voter is casting a mail ballot received through the use of the FPCA card as provided in this section, the voter's signature does not need to be witnessed or notarized on the certifying envelope used for the return of the voted mail ballot.

History of Section.
(P.L. 1999, ch. 358, § 2; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2003, ch. 234, § 3; P.L. 2005, ch. 354, § 1; P.L. 2005, ch. 396, § 1; P.L. 2005, ch. 410, § 10; P.L. 2012, ch. 255, § 1; P.L. 2012, ch. 267, § 1.)



Chapter 17-20-6.2 - Designation of single state office to provide information on registration and absentee ballot procedures under the Help America Vote Act.

§ 17-20-6.2 Designation of single state office to provide information on registration and absentee ballot procedures under the Help America Vote Act.  The secretary of state is designated as the single state office responsible for providing information regarding voter registration procedures and absentee ballot procedures under Section 702 of the Help America Vote Act of 2002 (P.L. 107-252) [see 42 U.S.C. § 1973ff-1(a) and (b)] and shall be responsible for the coordination of the state of Rhode Island's responsibilities under that section.

History of Section.
(P.L. 2003, ch. 234, § 4.)



Chapter 17-20-7 - Duplication of votes  Methods preferred.

§ 17-20-7 Duplication of votes  Methods preferred.  (a) In no event shall more than one vote be cast by any individual for any one office or proposition.

(b) In the event that any person votes in person and also attempts to vote by mail ballot or by an official state blank ballot or an official federal absentee ballot, as the case may be, the mail and the official state blank ballot and the official federal absentee ballot, as the case may be, shall be destroyed and not counted.

(c) In the event that any person casts a mail ballot and an official federal absentee ballot and/or official state blank ballot, the mail ballot shall be counted, but the official federal absentee and/or the official state blank ballot shall be destroyed and not counted.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1999, ch. 358, § 1.)



Chapter 17-20-8 - Application for ballot.

§ 17-20-8 Application for ballot.  (a) Whenever any person is unable to sign his or her name because of physical incapacity or otherwise, that person shall make his or her mark "X".

(b) Notwithstanding any other provision of this chapter as to time and manner thereof, it shall be the duty of the applicant to cause the mail ballot application or the emergency mail ballot application, as the case may be, to be processed by the local board so that the applicant may receive the ballot, cast it, and cause delivery thereof to be made to the state board not later than nine o'clock (9:00) p.m. on the date of election.

(c) The local board shall maintain a separate list of names and addresses of all applicants and their subscribing witnesses and a copy of the list shall be made available for inspection to any person upon request.

(d) Any person knowingly and willfully making a false application or certification or knowingly and willfully aiding and abetting in the making of a false application or certification shall be guilty of a felony.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1980, ch. 407, § 1; P.L. 1981, ch. 156, § 1; P.L. 1983, ch. 172, § 10; P.L. 1984, ch. 391, § 1; P.L. 1985, ch. 161, § 1; P.L. 1990, ch. 351, § 2; P.L. 1999, ch. 358, § 1.; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1.)



Chapter 17-20-9 - Application by permanently disabled or incapacitated voters.

§ 17-20-9 Application by permanently disabled or incapacitated voters.  (a) A voter who is indefinitely confined because of physical illness or infirmity or is disabled for an indefinite period may, by signing an affidavit to that effect, request that an absentee ballot application be sent to him or her automatically for every election. The affidavit form and instructions shall be prescribed by the secretary of state, and furnished upon request to any elector by each local board of canvassers. The envelope containing the absentee ballot application shall be clearly marked as not forwardable. If any elector is no longer indefinitely confined, he or she shall notify the clerk of the local board of canvassers of this fact. The clerk shall remove the name of any voter from the mailing list established under this section upon receipt of reliable information that a voter no longer qualifies for the service. The voter shall be notified of the action within five (5) days after the board takes the action.

(b) The affidavit form and instructions prescribed in this section shall be mailed to the applicant along with a stamped return envelope addressed to the local boards of canvassers.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1983, ch. 172, § 11; P.L. 1988, ch. 297, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1.)



Chapter 17-20-9.1 - Application by member of the armed forces in active service.

§ 17-20-9.1 Application by member of the armed forces in active service.  (a) A voter who is a member of the armed forces in active service may, by certification to that effect by the voter's civilian or military commander or noncommissioned officer in charge of the particular duty station, require that an absentee ballot application be sent to the voter automatically for every election during the period of time for which the voter has been assigned to that duty station. The certification by the civilian or military commander or noncommissioned officer in charge of the particular duty station shall be prepared in form by the secretary of state and shall include the name of the military personnel, the address to which the voter's application shall be mailed, the name and signature of the military or civilian commander or noncommissioned officer completing the certification, and the expected date of reassignment or discharge of that service person from that duty station.

(b) Notification of removal from the mailing list shall be sent to the applicant.

History of Section.
(P.L. 1985, ch. 413, § 1; P.L. 1994, ch. 210, § 1.)



Chapter 17-20-9.2 - Application by member of the armed forces in active service registered to vote using the federal postcard application (FPCA).

§ 17-20-9.2 Application by member of the armed forces in active service registered to vote using the federal postcard application (FPCA).  (a) A voter who is a member of the armed forces in active service may, by certification to that effect by the voter's civilian or military commander or noncommissioned officer in charge of the particular duty station, require that an absentee ballot be sent to the voter automatically if that voter has registered to vote using the federal postcard application (FPCA), for every election during the period of time for which the voter has been assigned to that duty station. The certification by the civilian or military commander or noncommissioned officer in charge of the duty station may be prepared in form by the secretary of state and shall include the name of the military personnel, the address to which the voter's application shall be mailed, the name and signature of the military or civilian commander or noncommissioned officer completing the certification, and the expected date of reassignment or discharge of that service person from that duty station.

(b) Notification of removal from the mailing list shall be sent to the applicant.

History of Section.
(P.L. 1991, ch. 182, § 1; P.L. 1994, ch. 210, § 1.)



Chapter 17-20-9.3 - Application by a civilian employed by the United States government and residing outside of the continental United States.

§ 17-20-9.3 Application by a civilian employed by the United States government and residing outside of the continental United States.  (a) A voter who is employed by any agency, department, or division of the United States government who by reason of that employment resides outside of the continental United States may, by certification to that effect by the voter's employer, require that an absentee ballot be sent to the voter automatically if that voter has registered to vote using the federal post card application (FPCA), for every election during the period of time for which the voter will reside outside of the continental United States. The certification by the employer shall be prepared in form by the secretary of state and shall include the name of the civilian employee, the address to which the voter's application shall be mailed, the name and signature of the employer completing the certification, and the length of time for which the individual will reside outside of the continental United States by reason of his or her employment.

(b) Notification of removal from the mailing list shall be sent to the applicant.

History of Section.
(P.L. 1994, ch. 156, § 1; P.L. 1994, ch. 390, § 1.)



Chapter 17-20-10 - Certification of applications  Issuance of ballots  Marking of lists  Mailing address.

§ 17-20-10 Certification of applications  Issuance of ballots  Marking of lists  Mailing address.  (a) Upon receipt of the application, the local board shall immediately examine it and determine whether it complies with each of the requirements set forth by this chapter and compare the signature on the ballot application with the signature contained on the original registration card, except as may be otherwise provided by law, to satisfy itself that the applicant is a qualified voter. Upon determining that it does meet each requirement of this chapter and that the signature appears to be the same, the local board shall mark the application "accepted" and record in the space provided on the ballot application the senatorial, representative, and voting district in which the applicant should vote.

(b) The local board shall also record the city or town code and district information in the mailing label section of the mail ballot application. The local board shall also print or type the name of the elector and the complete mailing address in that section. If the local board does not accept the application, the local board shall return the application to the elector, together with a form prescribed by the secretary of state, specifying the reason or reasons for the return of the application.

(c) Not later than 4:00 p.m. on the eighteenth (18th) day before the day of any election referred to in this chapter or within seven (7) days of receipt by the local board, whichever occurs first, the local board shall certify the applications to the secretary of state through the CVRS system as this procedure is prescribed by the secretary of state. Upon the certification of a mail ballot application to the secretary of state, the local board shall enter on the voting list the fact that a mail ballot application for the voter has been certified and shall cause the delivery of the certified mail ballot applications together with the signed certified listing thereof in sealed packages to the state board of elections.

(d) Upon the ballots becoming available, the secretary of state shall immediately, issue and mail, by first class mail, postage prepaid, a mail ballot to each eligible voter who has been certified. With respect to voters who have applied for these mail ballots under the provisions of subdivision 17-20-2(1), the secretary of state shall include with the mail ballots a stamped return envelope addressed: "Board of Elections, 50 Branch Avenue, Providence, Rhode Island 02904-2790".

(2) The secretary of state shall include on the mail ballot envelope a numerical or alphabetical code designating the city or town where the voter resides. The secretary of state shall immediately thereafter indicate on the voter's record that the secretary of state has sent mail ballots provided, that this mark shall serve solely to indicate that a mail ballot has been issued and shall not be construed as voting in the election.

(e) Prior to each election, the secretary of state shall also furnish to the chairperson of the state committee of each political party a list of the names and residence addresses of all persons to whom mail ballots have been issued. The secretary of state shall also furnish to a candidate for political office upon request a list of the names and residence addresses of all persons to whom mail ballots have been issued within his or her district.

(f) If a ballot is returned to the secretary of state by the postal service as undeliverable, the secretary of state shall consult with the appropriate local board to determine the accuracy of the mailing address, and the secretary of state shall be required to remail the ballot to the voter using the corrected address provided by the local board. If the local board is unable to provide a different address than that to which the ballot was originally mailed, the ballot shall be reissued by the secretary of state to the board of canvassers in the city or town where the voter resides utilizing the numerical or alphabetical code established in subsection (d) of this section. The board shall then attempt to notify the voter at his or her place of residence that the ballot has been returned as undeliverable. The ballot must be voted and witnessed in accordance with the provisions of this chapter.

(g) The acceptance of a mail ballot application by the board of canvassers and the issuance of a mail ballot by the secretary of state shall not create any presumption as to the accuracy of the information provided by the applicant or as to the applicant's compliance with the provisions of this chapter. Any inaccuracy in the provided information or irregularity in the application may be raised as a challenge to the ballot before the board of elections at the time of certification. If the challenge raised at that time is meritorious, the ballot shall be voided.

(h) Within two (2) business days of receipt by the local board, the board shall certify emergency mail ballot applications and shall cause the delivery of the emergency mail ballot applications, and certification sheet in sealed packages to the state board of elections.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1979, ch. 269, § 1; P.L. 1980, ch. 407, § 1; P.L. 1983, ch. 172, § 12; P.L. 1984, ch. 309, § 1; P.L. 1989, ch. 468, § 1; P.L. 1990, ch. 466, § 1; P.L. 1991, ch. 172, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2005, ch. 119, § 2; P.L. 2005, ch. 167, § 2; P.L. 2006, ch. 314, § 1; P.L. 2006, ch. 459, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1; P.L. 2012, ch. 415, § 3.)



Chapter 17-20-10.2 - Official state blank ballots.

§ 17-20-10.2 Official state blank ballots.  In the event the official ballot is not available for issuance and mailing forty-five (45) days before a general, primary, or special election, persons applying for a mail ballot under subdivision 17-20-2(3) and persons applying for a mail ballot through the use of the Federal Post Card Application (FPCA) shall be issued an official state blank ballot forty-five (45) days before the election. Additionally, the voter shall be sent the official ballot immediately upon the ballots becoming available. The office of secretary of state shall be responsible for the arrangement, preparation, printing and distribution of the official state blank ballots. The secretary of state shall also be responsible for all accompanying candidate listings to the extent that information is available, instruction sheets, and envelopes.

History of Section.
(P.L. 1999, ch. 358, § 2; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-11 - Safekeeping of lists of applicants.

§ 17-20-11 Safekeeping of lists of applicants.  The copies of certified applications and the certified lists returned to the several local boards shall be safely kept in the custody of the boards until the first day of September in the second (2nd) year after the boards have received the lists.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-12 - Secretary of state to furnish forms and supplies.

§ 17-20-12 Secretary of state to furnish forms and supplies.  All mail ballots, application forms, certified envelopes for enclosing ballots, any other envelopes that may be necessary, and instructions as to voting, use of ballots, and affidavits, shall be furnished and supplied by the secretary of state for use in mailing application forms, ballots, and other supplies to mail voters to carry out the provisions of this chapter, but each local board shall print or stamp upon the application form and upon the return envelope the address of the local board. The secretary of state is authorized to interpret and apply the provisions of this chapter in a manner that effects the legislative intention set forth in this chapter.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-13 - Form of application.

§ 17-20-13 Form of application.  The application to be subscribed by the voters before receiving a mail ballot shall, in addition to those directions that may be printed, stamped, or written on it by authority of the secretary of state, be in substantially the following form:

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS APPLICATION OF VOTER FOR BALLOT FOR ELECTION ON]]]]]]]]

=hd15 (COMPLETE HIGHLIGHTED SECTIONS)

=hd16 NOTE  THIS APPLICATION MUST BE RECEIVED BY THE BOARD OF CANVASSERS OF YOUR CITY OR TOWN NOT LATER THAN 4:00 P.M ON]]]]]]]]

BOX A (PRINT OR TYPE)

NAME

VOTING ADDRESS

CITY/TOWNSTATE RI ZIP CODE]]]]]]]]]]]]

DATE OF BIRTHPHONE #]]]]]]]]]]]]]]]]]]

BOX B (PRINT OR TYPE)

NAME OF INSTITUTION (IF APPLICABLE)

ADDRESS

ADDRESS

CITY/TOWN]]]]]]]] STATE]]]]]]]] ZIP CODE]]]]]]]]

FACSIMILE NUMBER (if applicable)

I CERTIFY THAT I AM ELIGIBLE FOR A MAIL BALLOT ON THE FOLLOWING BASIS; (CHECK ONE ONLY)

( ) 1. I am incapacitated to such an extent that it would be an undue hardship to vote at the polls because of illness, mental or physical disability, blindness or a serious impairment of mobility. If the ballot is not being mailed to your voter registration address (BOX A above) please provide the Rhode Island address where you are temporarily residing in BOX B above.

( ) 2. I am confined in a hospital, convalescent home, nursing home, rest home, or similar institution within the State of Rhode Island. Provide the name and address of the facility where you are residing in BOX B above.

( ) 3. I am employed or in service intimately connected with military operations or because I am a spouse or dependent of such person, or I am a United States citizen and will be outside the United States. Complete BOX B above or the ballot will be mailed to the local board of canvassers.

( ) 4. I may not be able to vote at the polling place in my city or town on the day of the election. If the ballot is not being mailed to your voter registration address (BOX A above) please provide the address within the United States where you are temporarily residing in BOX B above. If you request that your ballot be sent to your local board of canvassers please indicate so in BOX B above.

BOX D OATH OF VOTER

I declare that all of the information I have provided on this form is true and correct to the best of my knowledge. I further state that I am not a qualified voter of any other city or town or state and have not claimed and do not intend to claim the right to vote in any other city or town or state. If unable to sign name because of physical incapacity or otherwise, applicant shall make his or her mark "X".

SIGNATURE IN FULL]]]]]]]]

Please note: A Power of Attorney signature is not valid in Rhode Island.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1980, ch. 407, § 1; P.L. 1983, ch. 172, § 13; P.L. 1985, ch. 161, § 1; P.L. 1987, ch. 282, § 1; P.L. 1989, ch. 435, § 1; P.L. 1990, ch. 227, § 1; P.L. 1990, ch. 498, § 1; P.L. 1991, ch. 314, § 1; P.L. 1992, ch. 205, § 1; P.L. 1992, ch. 260, § 1; P.L. 1999, ch. 83, § 41; P.L. 1999, ch. 130, § 41; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2005, ch. 119, § 3; P.L. 2005, ch. 167, § 3; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-13.1 - Form of emergency mail ballot application.

§ 17-20-13.1 Form of emergency mail ballot application.  The emergency mail ballot application to be subscribed by the voters before receiving a mail ballot shall, in addition to any directions that may be printed, stamped, or written on the application by authority of the secretary of state, be in substantially the following form:

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS EMERGENCY APPLICATION OF VOTER FOR BALLOT FOR ELECTION ON]]]]]]]]

=hd15 (COMPLETE HIGHLIGHTED SECTIONS)

=hd16 NOTE  THIS APPLICATION MUST BE RECEIVED BY THE BOARD OF CANVASSERS OF YOUR CITY OR TOWN NOT LATER THAN 4:00 P.M. ON]]]]]]]]

BOX A (PRINT OR TYPE)

NAME

VOTING ADDRESS

CITY/TOWNSTATE RI ZIP CODE]]]]]]]]]]]]

DATE OF BIRTHPHONE#]]]]]]]]]]]]]] &n bsp;

BOX B (PRINT OR TYPE)

NAME OF INSTITUTION (IF APPLICABLE)

ADDRESS

ADDRESS

CITY/TOWNSTATE]]]]]]]] ZIP CODE]]]]]]]]]]]] &n bsp;

I CERTIFY THAT I AM ELIGIBLE FOR A MAIL BALLOT ON THE FOLLOWING BASIS: (CHECK ONE ONLY)

( ) 1. I am incapacitated to such an extent that it would be an undue hardship to vote at the polls because of illness, mental or physical disability, blindness or a serious impairment of mobility. If not voting ballot at local board, ballot will be mailed to the address in BOX A above or to the Rhode Island address provided in BOX B above. If the ballot is to be delivered by the local board of canvassers to a person presenting written authorization to pick up the ballot, complete BOX A above and fill in the person's name below.

I hereby authorize ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] to pick up my ballot at my local board of canvassers.

( ) 2. I am confined in a hospital, convalescent home, nursing home, rest home, or similar institution within the State of Rhode Island. Provide the name and address of the facility where you are residing in BOX B above.

( ) 3. I am employed or in service intimately connected with military operations or because I am a spouse or dependent of such person, or I am a United States citizen who will be outside the United States. If not voting ballot at local board, provide address in BOX B above.

( ) 4. I may not be able to vote at the polling place in my city or town on the day of the election. If the ballot is not being mailed to your voter registration address (BOX A above) please provide the address within the United States where you are temporarily residing in BOX B above. If you request that your ballot be sent to your local board of canvassers please indicate so in BOX B above.

I hereby authorize ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] to pick up my ballot at my local board of canvassers.

Under the pains and penalty of perjury, I certify that on account of the following circumstances manifested twenty (20) days or less prior to the election for which I make this application. I will be unable to vote at the polls.

BOX D OATH OF VOTER

I declare that all of the information I have provided on this form is true and correct to the best of my knowledge. I further state that I am not a qualified voter of any other city or town or state and have not claimed and do not intend to claim the right to vote in any other city or town or state. If unable to sign name because of physical incapacity or otherwise, applicant shall make his or her mark "X".

SIGNATURE IN FULL

Please note: A Power of Attorney signature is not valid in Rhode Island.

History of Section.
(P.L. 2001, ch. 56, § 2; P.L. 2001, ch. 121, § 2; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-14 - Voting from hospitals, convalescent homes, nursing homes, rest homes or similar institutions public or private within the State of Rhode Island  Penalty for interference.

§ 17-20-14 Voting from hospitals, convalescent homes, nursing homes, rest homes or similar institutions public or private within the State of Rhode Island  Penalty for interference.  (a) The state board of elections shall appoint as many bipartisan pairs of supervisors as are necessary whose duty it shall be to attend each hospital, rest home, nursing home and convalescent home, or similar types of personal care facility in the state within twenty (20) days prior to the election. They shall supervise the casting of votes by persons using mail ballots at a place that preserves their secrecy and shall take acknowledgments or serve as witnesses, and jointly provide assistance, if requested, to assure proper marking, sealing, and mailing of ballots as voted. Every mail ballot cast by a patient in a hospital or convalescent home within this state must be witnessed by the state supervisors. It shall be the duty of the person or persons in charge of hospitals, rest homes, nursing homes and convalescent homes, or similar types of personal care facility to allow the state supervisors to perform their duties as set forth in this section at all reasonable times. Every person who willfully hinders the state supervisors in performing their duties as set forth in this section shall be guilty of a misdemeanor.

(b) It shall be the responsibility of the state board of elections to provide all bipartisan pairs of supervisors with an official identification card. All bipartisan pairs of supervisors will be required to have in their possession their identification card when conducting official business.

(c) Any person who deliberately misrepresents themselves as an official of the board of elections, or who deceives, coerces, or interferes with a voter casting a ballot, shall be subject to prosecution under § 17-20-30.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1982, ch. 163, § 1; P.L. 1989, ch. 500, § 1; P.L. 2006, ch. 314, § 1; P.L. 2006, ch. 459, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-14.1 - Mail ballots  Local supervision.

§ 17-20-14.1 Mail ballots  Local supervision.  Each local board shall be authorized to appoint one or more bipartisan pairs of supervisors in the manner that other bipartisan pairs of supervisors are appointed for each election, whose duty it shall be to attend each person who makes an application for a mail ballot under §§ 17-20-2.1 and 17-20-2.2, who does not fall under the provisions of § 17-20-14, and who requests that a bipartisan pair of supervisors be sent by the board of canvassers to that person's place of residence for the purpose of supervising or assisting the mail voter in casting his or her vote. The bipartisan pairs of supervisors shall supervise the casting of votes by persons using the mail ballot at a place that preserves their secrecy and shall take acknowledgments or serve as witnesses, and jointly provide assistance, if requested, to assure proper marking, sealing, and mailing of ballots as voted. The failure or neglect of any local board to appoint these bipartisan pairs, or the failure or neglect of any pair to attend any place at which a mail voter's ballot may be used, or the marking, sealing, or mailing of ballots in the absence of any pair, shall not invalidate any ballot.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1.)



Chapter 17-20-14.2 - Voting from board of canvassers.

§ 17-20-14.2 Voting from board of canvassers.  The local board of canvassers shall appoint as many supervisors as are necessary whose duty it shall be to supervise the casting of votes by persons using mail ballots at a place that preserves their secrecy and to take acknowledgments or serve as witnesses, and jointly provide assistance, if requested, to assure proper marking, sealing, and mailing of ballots as voted. Every certifying envelope containing a mail ballot cast at a board of canvassers must have the signature of the elector notarized by an appointed person authorized by law to administer oaths or before two (2) appointed witnesses who shall set forth their signature on the form. The certifying envelope of any mail ballot voted at the local board of canvassers shall be stamped by the local board to indicate it was voted on in conformance with the law. Every person who willfully hinders the local supervisors in performing their duties as set forth in this section shall be guilty of a misdemeanor. The local board shall transmit a list to the state board of elections containing the names and signatures of people authorized to witness mail ballots.

History of Section.
(P.L. 1983, ch. 172, § 14; P.L. 1984, ch. 391, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-16 - Time of casting vote.

§ 17-20-16 Time of casting vote.  Mail ballots may be cast in the manner provided by law on or before election day; provided, that no mail ballot shall be counted unless it is received by the state board not later than nine o'clock (9:00) p.m. local time on election day.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-17 - Omission of presidential electors.

§ 17-20-17 Omission of presidential electors.  Every mail ballot previously required by the provisions of law to contain the names of electors for president and vice-president of the United States shall contain the names of all candidates for president and vice-president of the United States preceded by the words "Electors for" in lieu of names of the electors for the officers.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-18 - Instructions on ballot.

§ 17-20-18 Instructions on ballot.  The secretary of state may, if the secretary deems necessary, cause to be printed at the head of the ballot brief instructions for voting and the use of the ballot. The mail ballots shall, in addition to the official endorsement provided by law, bear the words: "Mail voters".

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1996, ch. 277, § 13; P.L. 1996, ch. 298, § 13.)



Chapter 17-20-19 - Envelopes for return of ballots.

§ 17-20-19 Envelopes for return of ballots.  Envelopes for the enclosure and return of mail ballots and their enclosing certified envelope shall have the printed or written address: "Board of Elections, 50 Branch Ave., Providence, Rhode Island 02904-2790"; and shall be forwarded by the secretary of state to each mail voter whose application for the mail ballot has been received and accepted.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-20 - Instructions for voting procedure.

§ 17-20-20 Instructions for voting procedure.  The secretary of state shall also cause to be prepared and printed an adequate number of copies of instructions for voting procedure in accordance with the provisions of this chapter, or the secretary may cause the instructions to be printed in an appropriate place on the official mail ballots.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-21 - Certifying envelopes.

§ 17-20-21 Certifying envelopes.  The secretary of state shall cause to be prepared and printed and shall furnish with each mail ballot an envelope for sealing up and certifying the ballot when returned. The envelope shall be printed in substantially the following form:

"After marking ballot or ballots, fold and enclose in this envelope and seal it. Certify to statement hereon. Enclose in envelope addressed to board of elections, which must receive the envelope not later than nine o'clock (9:00) p.m. the day of election."

Date of Election:]]]]]]]]]]]]]] City/Town of:]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Certificate of Voter

Print Name of Voter

I swear or affirm, under penalty of perjury, that I am:

/B I am a United States citizen;

/B I am a resident and qualified voter of the State of Rhode Island;

/B I am eligible to cast a mail ballot under the provisions of § 17-20-2; and

/B I am not qualified to vote elsewhere.

Voter must sign full name here:

(If unable to sign name because of physical incapacity or otherwise, voter shall make his or her mark "(X)").

I hereby attest under penalty of perjury that the enclosed voted ballot was cast, and the signature or mark on this certifying envelope was made by the voter whose name appears on the label above.

Before me the ]]]]]]]]]]]]] day of ]]]]]]]]]]]]]] 20]]]]]]]], at ]]]]]]]]]]]]]]]] (city or town), county of ]]]]]]]]]]]]]]]], state of ]]]]]]]]]]]]]]]]]]]], personally appeared the above named voter, to me known and known by me to be the person who affixed his or her signature to this ballot envelope.

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Notary Public &n bsp;

Notary must also print his or her name

Witness:

]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature) (Residence)

Note: Mail ballots must either be sworn to before a notary public or before two (2) witnesses who must sign their names and addresses.

History of Section.
(P.L. 1978, ch. § 2; P.L. 1981, ch. 272, § 1; P.L. 1985, ch. 94, § 1; P.L. 1985, ch. 161, § 1; P.L. 1989, ch. 156, § 1; P.L. 1989, ch. 435, § 1; P.L. 1989, ch. 436, § 1; P.L. 1990, ch. 227, § 1; P.L. 1999, ch. 83, § 41; P.L. 1999, ch. 130, § 41; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-22 - Certification envelopes for mail ballots of persons intimately connected with military service and persons employed outside of the United States.

§ 17-20-22 Certification envelopes for mail ballots of persons intimately connected with military service and persons employed outside of the United States.  The distinctively colored certification envelope for persons intimately connected with military service and persons employed outside of the United States shall be printed in substantially the following form:

After marking ballot or ballots, fold and enclose in this envelope and seal it. Certify to statement hereon. Enclose in envelope addressed to board of elections, which must receive the envelope not later than nine o'clock (9:00) p.m. the day of election.

Date of Election]]]]]]]]]]]]]] City/Town of]]]]]]]]]]]]]]]]]]

Oath of Elector Casting the Enclosed Ballot or Ballots

Print Name

I do hereby affirm, under penalty of perjury that:

/B I am a United States citizen;

/B I am a resident and qualified voter of the State of Rhode Island;

/B I am eligible to cast a mail ballot, because I am one of the following:

/B A member of the Uniformed Services or merchant marine on active duty or an eligible spouse or dependent.

/B A U.S. citizen who will be outside the United States.

/B I am not qualified to vote elsewhere.

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature of voter)

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1983, ch. 172, § 15; P.L. 1984, ch. 369, § 1; P.L. 1990, ch. 227, § 1; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-23 - Marking and certification of ballot.

§ 17-20-23 Marking and certification of ballot.  (a) A voter desiring to vote for all candidates of one political party for national and state, or city or town, offices, shall fill in the appropriate space next to the designation of that party upon the appropriate ballot. A voter casting a straight party vote may also individually vote for candidates and, in doing so, the straight party vote will not be counted for that office and the individual vote, or votes in the case where more than one candidate will be elected for an office, will override the straight party vote for that office.

(b) A voter may omit to mark as provided in subsection (a) of this section and may vote for the candidates of the voter's choice by making a mark in the space provided opposite their respective names.

(c) In case a voter desires to vote upon a question submitted to the vote of the electors of the state, the voter shall mark in the appropriate space associated with the answer that the voter desires to give.

(d) Voters receiving a mail ballot pursuant to subdivisions 17-20-2(1), (2), and (4) shall mark the ballot in the presence of two (2) witnesses or some officer authorized by the law of the place where marked to administer oaths. Voters receiving a mail ballot pursuant to subdivision 17-20-2(3) do not need to have their ballot witnessed or notarized. Except as otherwise provided for by this chapter, the voter shall not allow the official or witnesses to see how he or she marks the ballot and the official or witnesses shall hold no communication with the voter, nor the voter with the official or witnesses, as to how the voter is to vote. Thereafter, the voter shall enclose and seal the ballot in the envelope provided for it. The voter shall then execute before the official or witnesses the certification on the envelope. The voter shall then enclose and seal the certified envelope with the ballot in the envelope addressed to the state board and cause the envelope to be delivered to the state board on or before election day.

(e) These ballots shall be counted only if received within the time limited by this chapter.

(f) There shall be a space provided on the general election ballot to allow the voter to write in the names of persons not in nomination by any party as provided for in §§ 17-19-31 and 17-20-24.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1991, ch. 143, § 1; P.L. 1991, ch. 291, § 1; P.L. 1996, ch. 277, § 13; P.L. 1996, ch. 298, § 13; P.L. 2001, ch. 56, § 1; P.L. 2001, ch. 121, § 1; P.L. 2011, ch. 190, § 1; P.L. 2011, ch. 217, § 1.)



Chapter 17-20-24 - Irregularities not impairing validity of ballots.

§ 17-20-24 Irregularities not impairing validity of ballots.  (a) No ballot transmitted under the provisions of this chapter shall be rejected for any immaterial addition, omission, or irregularity in the preparation or execution of the computer ballot, nor for failure of the voter to affix sufficient postage. No ballot shall be invalid by reason of mistake or omission in writing in the name of any candidate where the candidate intended by the voter is plainly identifiable. Where, because of any defect in marking, a ballot is held invalid as to any particular candidate for office, it shall remain valid as to the candidates for other offices. No ballot shall be invalid by reason of the voter writing upon the inner envelope the name of a community within a town in place of the name of the town. No defect in the marking of the appropriate space associated with casting a vote shall invalidate any ballot or a vote for any candidate, where the intention of the voter is clearly indicated.

(b) No ballot shall be rejected if the intention of the voter is clear unless it contains clear evidence of the identity of the voter.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1983, ch. 172, § 15; P.L. 1996, ch. 277, § 13; P.L. 1996, ch. 298, § 13.)



Chapter 17-20-24.1 - Irregularities in obtaining and casting mail ballots.

§ 17-20-24.1 Irregularities in obtaining and casting mail ballots.  The requirements set forth by this chapter controlling mail ballot eligibility and the procedure by which mail ballots are obtained and cast shall be strictly applied to assure the integrity of the electoral system. No mail ballot which was not obtained and/or cast in material conformance with the provisions of this title shall be certified by the board of elections. Notwithstanding the provisions of § 34-12-3 to the contrary, any mail ballot application or mail ballot certification notarized by a person who is not in fact a notary public or other officer authorized to administer oaths and take acknowledgements shall be void. Nothing in this chapter shall be construed to require the disqualification of a ballot merely because the elector did not sign the elector's full name as it is listed on the voter registration list, but omitted or included a middle initial or name, abbreviated a first and/or middle name, or made a similar omission or inclusion, as long as the board of elections can reasonably determine the identity of the voter.

History of Section.
(P.L. 1983, ch. 172, § 16.)



Chapter 17-20-25 - Return of unused ballots.

§ 17-20-25 Return of unused ballots.  Every voter who has received a mail ballot and has not cast it shall nevertheless return the unvoted ballot and its uncertified enclosing envelope to the state board or local board with a statement that the voter is not using the mail ballot, before nine o'clock (9:00) p.m. on election day.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-26 - Opening and counting of ballots.

§ 17-20-26 Opening and counting of ballots.  (a) Beginning prior to and continuing on election day the state board, upon receipt of mail ballots, shall keep the ballots in a safe and secure place which shall be separate and apart from the general public area, and shall:

(i) Open the outer envelope and attach the matching ballot application to the inner certifying envelope;

(ii) Beginning fourteen (14) days prior to and continuing on election day, proceed to certify the mail ballots.

(2) Notice of these sessions shall be given to the public by announcements in newspapers of general circulation published at least twenty-four (24) hours before the commencing of any session. All candidates for state and federal office, as well as all state party chairpersons, shall be given notice by telephone or otherwise of the day on which ballots effecting that candidate's district will be certified; provided, that failure to effect the notice shall in no way invalidate the ballots.

(b) This processing shall be done within a railed space in the room in which it takes place, and the board shall admit within the railed space, in accordance with those rules that the board shall adopt, to witness the processing and certification of the ballots, the interested voter or the voter's representative, the candidates, or at least one representative of each candidate for whom votes are at the time being processed, and an equal number of representatives of each political party. These representatives shall be authorized in writing by the voter, the candidate, or the chairperson of the state committee of the political party, respectively, as the case may be. The board shall also, in accordance with these rules, admit representatives of the press and newscasting agencies and any other persons that it deems proper.

(c) At these sessions, and before certifying any ballot, the state board shall:

(1) Determine the city or town, in which the voter cast his or her ballot and classify accordingly; and

(2) Compare the name, residence, and signature of the voter with the name, residence, and signature on the ballot application for mail ballots and satisfy itself that both signatures are identical.

(d) If upon completion of the certification of a mail ballot no objection has been raised against the certification of the ballot, the outer envelope shall be discarded. However, if an objection has been raised that entails further consideration and determination by the board, the outer envelope shall remain attached to the certifying inner envelope for identification purposes.

(e) The board shall establish guidelines setting forth the grounds for challenging the certification of mail ballots. These guidelines shall recognize that if a ballot can be reasonably identified to be that of the voter it purports to be, and if it can reasonably be determined that the voter was eligible to vote by mail ballot and if the requirements of § 17-20-2.1 were complied with, it should not be subject to frivolous or technical challenge. The burden of proof in challenging a mail ballot as not obtained and/or cast in conformance with this chapter is on the person challenging the ballot. Once the irregularity is shown, the burden of proof shall shift to the person defending the ballot to demonstrate that it is the ballot of the voter it purports to be, that the voter was eligible to vote by mail ballot, and that all of the applicable requirements of § 17-20-2.1 were complied with. The guidelines shall be adopted at a public meeting of the board and shall be made available prior to the start of the certification process for mail ballots.

(f) After processing and certification of the mail ballots, they shall be separated in packages in accordance with their respective cities and towns, in the presence of the board and all other interested parties. Thereupon, in each instance the board shall open the enclosing envelope, and without looking at the votes cast on the enclosed ballot, shall remove the ballot from the envelope. The state board shall proceed to count the ballots on election day through the use of a central count optical scan unit with the same effect as if the ballots had been cast by the electors in open town or district meetings.

(g) When a local election is held at a time other than in conjunction with a statewide election, the state board, after the processing and certification of the mail ballots cast in the local election, shall package the local ballots to be promptly delivered in sealed packages, bearing upon the seals the signatures of the members of the board, to the appropriate local board which shall [a] thereupon proceed to count the ballots in the same manner and with the same effect as state mail ballots are counted by the state board.

(h) When a local election is held in New Shoreham at a time other than in conjunction with a statewide election, the state board, after the processing and certification of the mail ballots cast in the local election, shall have the authority to count the ballots in the same manner and with the same effect as state mail ballots are counted by the state board in a statewide election. Once the ballots are counted, the results shall be sent via facsimile to the local board in New Shoreham.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1980, ch. 407, § 1; P.L. 1981, ch. 326, § 1; P.L. 1983, ch. 172, § 17; P.L. 1996, ch. 277, § 13; P.L. 1996, ch. 298, § 13; P.L. 2005, ch. 119, § 3; P.L. 2005, ch. 167, § 3; P.L. 2006, ch. 314, § 1; P.L. 2006, ch. 459, § 1.)



Chapter 17-20-27 - Sealing of ballots and voting list.

§ 17-20-27 Sealing of ballots and voting list.  The state board shall, at the completion of the count of all votes cast at any election, securely store all ballots cast in the election, and after the certification of the results of the elections, the state board shall place all ballots received from mail voters together with the certified envelopes containing the ballots in a steel box or package and shall seal the ballots and envelopes in open meetings of the board by affixing at least four (4) adhesive labels, and the members of the board shall sign the labels by affixing their signatures in ink to each of the labels, and thereafter no steel box or package shall upon any pretense be reopened by any person, except upon order of the general assembly or a court of competent jurisdiction, but shall be held by the board until the first day of September in the second (2nd) year after the ballots were cast, when they may then be destroyed. The certified copies of the voting lists of mail voters and the applications referred to in § 17-20-10 shall likewise be safely sealed and kept by the board for the same length of time.

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1996, ch. 277, § 13; P.L. 1996, ch. 298, § 13.)



Chapter 17-20-28 - Copies of chapter furnished to local boards.

§ 17-20-28 Copies of chapter furnished to local boards.  On or before the fifteenth (15th) day of September in any year in which a general state or congressional district election is held, the secretary of state shall send to the local boards an attested copy of this chapter.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-29 - Mail applicant not permitted to vote at polls.

§ 17-20-29 Mail applicant not permitted to vote at polls.  (a) No person, or one claiming to be that person, whose name has been marked upon any voting list, provided for official use at any election, with the mark as provided by § 17-20-10, shall be permitted to vote in person at the election; provided, that the person may re-establish his or her right to vote in person by presenting himself or herself at that person's local board on or before election day and surrendering his or her mail ballot. Upon that surrender the person's name shall be restored to the voting list. Any person whose name has been marked on the voting list may also be permitted to vote in person if that person executes and delivers to the local board an affidavit stating that the person did not receive the mail ballot, or that the mail ballot was lost or destroyed.

(b) Each local board shall, immediately after the close of the polls, certify and deliver to the state board the names and addresses of all persons restored to the voting list, together with the affidavits and surrendered ballots received pursuant to this section.

History of Section.
(P.L. 1978, ch. 258, § 2.)



Chapter 17-20-30 - Penalty for violations.

§ 17-20-30 Penalty for violations.  (a) Any person who knowingly makes or causes to be made any material false statement in connection with his or her application to vote as a mail voter, or who votes or attempts to vote under the provisions of this chapter, by fraudulently signing the name of another upon any envelope provided for in this chapter, or who, not being a qualified voter and having knowledge or being chargeable with knowledge of the fact, attempts to vote under this chapter, or who votes the ballot of another voter, or who deliberately prevents or causes to prevent the mail ballot to be received by the voter or to be returned to the board of elections, or who falsely notarizes or witnesses the voter signature on the ballot application or mail ballot, or who deceives, coerces, or interferes with the voter casting his or her ballot, and any person who does or attempts to do, or aid in doing or attempting to do, a fraudulent act in connection with any vote cast or to be cast under the provisions of this chapter, shall be guilty of a felony.

(b) Any person who, having received a mail voter's ballot and having voted or not voted the mail ballot, votes or fraudulently attempts to vote at any elective meeting within the state held on the day for which the ballot was issued shall be guilty of a felony.

(c) Any officer or other person who intentionally opens a mail voter's certified envelope or examines the contents before the envelope is opened by the board of elections, as provided in this chapter, shall be guilty of a felony.

(d) The offenses in this section shall be punishable by imprisonment of not more than ten (10) years and/or by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5000).

History of Section.
(P.L. 1978, ch. 258, § 2; P.L. 1980, ch. 407, § 1.)



Chapter 17-20-31 - Investigation of complaints.

§ 17-20-31 Investigation of complaints.  The board of elections shall consider all complaints that it receives alleging criminal violations of this chapter and shall refer those complaints which it receives which it deems to be more than frivolous to the state police for investigation.

History of Section.
(P.L. 1983, ch. 172, § 19.)



Chapter 17-20-32 - Inquiry by board of elections.

§ 17-20-32 Inquiry by board of elections.  Upon the request of any candidate for public office and upon a showing of good cause for it or upon its own motion, the board of elections shall inquire into any notary public or witness who witnesses the voter signatures on more than fifty (50) mail ballot envelopes in any one election and any notary public or witness who the board has reason to believe has not complied with the provisions of this chapter. The inquiry shall attempt to determine whether the notary public or witness was actually present when the documents were signed by the voters and whether all other applicable requirements set forth in this chapter were complied with. Any criminal violation of this chapter uncovered by the board of elections shall be referred to the state police for further investigation.

History of Section.
(P.L. 1983, ch. 172, § 19; P.L. 1991, ch. 172, § 1; P.L. 1992, ch. 207, § 1.)



Chapter 17-20-33 - Disqualification of ballot by board of elections.

§ 17-20-33 Disqualification of ballot by board of elections.  The board of elections shall, on its own motion, disqualify any mail ballot which it determines, based upon a preponderance of the evidence, was not voted by the elector who purportedly cast it, or was voted by an elector who was not eligible to vote by mail ballot, or was not obtained and voted in the manner prescribed by this chapter. The board of elections may take this action even in the absence of a challenge to the ballot and may take this action at any time prior to the separation of the ballot from its application and certifying envelope.

History of Section.
(P.L. 1983, ch. 172, § 19.)



Chapter 17-20-34 - Liberal construction.

§ 17-20-34 Liberal construction.  This chapter shall be construed liberally to effect the purposes of maintaining the integrity and the secrecy of the mail ballot by assuring that only electors eligible to vote by mail ballot are allowed to utilize that method of voting, by assuring that the procedures set forth in this chapter controlling the application and balloting processes are strictly enforced, and by safeguarding the mail ballot voter from harassment, intimidation, and invasion of privacy.

History of Section.
(P.L. 1983, ch. 172, § 19.)



Chapter 17-20-35 - Severability.

§ 17-20-35 Severability.  If any provision of this chapter, or the application of the provision to any persons or circumstances, is held invalid, the remainder of the chapter and the application of the provision to other persons or circumstances shall not be affected by the invalidity.

History of Section.
(P.L. 1983, ch. 172, § 19.)






Chapter 17-21 - Voting by Armed Forces



Chapter 17-21.1 - Registration and Voting in Federal Elections by Citizens Residing Outside the United States

Chapter 17-21.1-1 - Applicability.

§ 17-21.1-1 Applicability.  This chapter is enacted pursuant to Public Law 94-203, passed by the congress of the United States and approved on January 2, 1976, and applies to all federal elections to select, nominate, and/or elect candidates for president, vice-president, presidential electors, members of the United States senate, and members of the United States house of representatives.

History of Section.
(P.L. 1976, ch. 258, § 1.)



Chapter 17-21.1-2 - Absentee registration.

§ 17-21.1-2 Absentee registration.  (a) Any person otherwise qualified pursuant to this title who is a citizen of the United States and is absent from this state and residing outside the United States shall have the right to register absentee and vote by an absentee ballot in any federal election in this state in any election district of this state in which the person was last domiciled immediately prior to that person's departure from the United States, notwithstanding that the person does not have a place of abode or other address in this state, and the person's intent to return to this state may be uncertain, if:

(1) The person has registered pursuant to the provisions of § 17-20-6.1;

(2) The person does not maintain a domicile, is not registered to vote, and does not vote in any other state or election district of a state or territory, or in any territory or possession of the United States; and

(3) The person has a valid passport or card of identity and registration issued under the authority of the secretary of state of the United States.

(b) If the person is a United States citizen and has never lived in the United States, but has a parent who is a qualified elector pursuant to this chapter, then that person shall be eligible to register and vote in federal elections where his or her parent is a qualified elector.

History of Section.
(P.L. 1976, ch. 258, § 1; P.L. 1999, ch. 357, § 1; P.L. 2005, ch. 354, § 2; P.L. 2005, ch. 396, § 2.)






Chapter 17-22 - Tabulation and Certification of Returns by State Board

Chapter 17-22-1 - Commencement and continuance of tabulations.

§ 17-22-1 Commencement and continuance of tabulations.  The state board shall commence the counting, canvassing, and tabulating of all votes cast, including mail ballots, at nine o'clock (9:00) p.m. on any election day at which mail ballots may be cast and within twenty-four (24) hours after any other election or primary, and shall continue and complete the tabulation with all reasonable expedition by using an optical scan count system.

History of Section.
(P.L. 1901, ch. 825, § 3; P.L. 1905, ch. 1229, § 14; G.L. 1909, ch. 19, § 3; P.L. 1914, ch. 1050, § 2; G.L. 1923, ch. 18, § 3; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 3; impl. am. P.L. 1941, ch. 1040, § 1; impl. am. P.L. 1947, ch. 1886, §§ 36, 39; G.L. 1956, § 17-22-1; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 73, § 4; P.L. 1996, ch. 277, § 14; P.L. 1996, ch. 298, § 14.)



Chapter 17-22-2 - Public sessions for counting  Persons permitted within railed space.

§ 17-22-2 Public sessions for counting  Persons permitted within railed space.  The sessions of the state board for the counting, canvassing, and tabulating provided for in § 17-22-1, and for the opening of the inner certifying envelopes containing mail ballots and for the counting, canvassing, and tabulating of these ballots, shall be public, but no notice or advertisement of these sessions needs to be given. The opening, counting, canvassing, and tabulating shall be done within a railed space in the room in which it takes place, and the board shall admit within the railed space the candidate, or at least one representative of the candidate, for whom votes are at the time being opened, counted, canvassed, or tabulated who may scrutinize the opening, count, canvass, and tabulation in accordance with the rules which may be adopted by the board. The board shall also admit to the opening, counting, canvassing, and tabulating an equal number of representatives of each political party who shall be party voters of the parties represented by them. These representatives, as well as the representatives of candidates, shall be authorized in writing by the chairperson of the state committees of their respective political parties or by the candidates whom they represent, as the case may be. Insofar as applicable, the procedures provided for in this chapter shall be followed by the local boards in the counting and tabulating of municipal mail ballots, except only that in these instances the representatives of political parties shall be appointed by the chairpersons of the city or town committees of their respective political parties. The provisions of this section shall not be construed to prevent the board from admitting, in its discretion, other persons and representatives of the press within the railed space during the opening, counting, canvassing, and tabulating.

History of Section.
(P.L. 1901, ch. 825, § 5; G.L. 1909, ch. 19, § 5; G.L. 1923, ch. 18, § 5; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 5; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-2; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 73, § 4.)



Chapter 17-22-3 - Deputy sheriffs attending sessions  Disturbance of proceedings.

§ 17-22-3 Deputy sheriffs attending sessions  Disturbance of proceedings.  The sheriff of Providence County shall assign as many of the sheriff's deputies as the state board may request to attend upon the board during its sessions to preserve order. The orders of the presiding officer of the board at the meetings shall be obeyed by the deputies, and they shall, at the direction of the presiding officer, remove from the room where any session is being held any person not a member of the board. Any person who disturbs or interferes with the proceedings of any session shall be guilty of a misdemeanor.

History of Section.
(P.L. 1901, ch. 825, § 7; G.L. 1909, ch. 19, § 7; G.L. 1923, ch. 18, § 7; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 6; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-3; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 12.)



Chapter 17-22-4 - Investigation of returns of local boards.

§ 17-22-4 Investigation of returns of local boards.  In case the return made to the state board by any election officer or officers of any town or district meeting contains any statement or information which makes it desirable or proper, in the opinion of the board, to investigate the conduct of the election in the town or district, the board may investigate the truth of the allegations contained in the returns, and of all the circumstances connected with the holding of the election, and shall use in its count, canvass, and tabulation, as the result of the voting at the meeting, the number of votes for the respective candidates and for and against the propositions or questions voted for or on that the investigation, in the state board's opinion, proves to be correct.

History of Section.
(P.L. 1901, ch. 825, § 10; G.L. 1909, ch. 19, § 10; G.L. 1923, ch. 18, § 10; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 31, § 8; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-4; P.L. 1958, ch. 18, § 1.)



Chapter 17-22-5 - Certificates of election  Statement to secretary of state.

§ 17-22-5 Certificates of election  Statement to secretary of state.  (a) The state board shall immediately, after the result has been ascertained, furnish to each candidate elected a certificate of that candidate's election, and shall deliver to the secretary of state, who shall keep it on file in the secretary's office, a statement of:

(1) The number of votes cast in each voting district, town, and city for each candidate;

(2) The total number cast in the state for each of the candidates for electors and for general officers;

(3) The total number cast in each congressional district for each candidate for representative in congress;

(4) The total number cast in each senatorial and representative district for each candidate for senator and representative in the general assembly;

(5) The number of votes cast in each voting district, town, and city for and against any proposed amendment of the Constitution, or question submitted to the electors of the state;

(6) The total number of votes cast in the state for and against any proposed amendment or question;

(7) The names of the respective candidates elected and the offices to which they have been respectively elected;

(8) Whether or not the proposed amendment has been adopted; and

(9) Whether or not any question has been assented to by the electors of the state.

(b) The certificates and statement shall be signed by the board and shall be final and conclusive evidence of the matters contained in them and of the title of the persons declared elected to the offices for which they have severally received certificates of election, except as otherwise provided in the Constitution of this state.

History of Section.
(P.L. 1901, ch. 825, § 4; P.L. 1905, ch. 1229, § 15; G.L. 1909, ch. 19, § 4; G.L. 1923, ch. 18, § 4; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 4; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-5; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 22.)



Chapter 17-22-5.1 - Investigation by board of elections prior to certification.

§ 17-22-5.1 Investigation by board of elections prior to certification.  At any time prior to the certification of the results of a particular election, the state board of elections may, upon its own motion, investigate any allegation of error, irregularity, or impropriety in the conduct of any facet of the election which comes to its attention and may, upon its own motion, take appropriate action based upon the findings of the investigation.

History of Section.
(P.L. 1983, ch. 172, § 25.)



Chapter 17-22-5.2 - Certificates of local elections  Statement to secretary of state.

§ 17-22-5.2 Certificates of local elections  Statement to secretary of state.  The local board shall immediately, after the result has been ascertained, furnish to the secretary of state a statement of the number of votes cast in the city or town for each candidate, the total number of votes cast in the city or town for and against any proposed amendment to a charter or question, and the names of the respective candidates elected and the offices to which they have been respectively elected.

History of Section.
(P.L. 1990, ch. 410, § 1.)



Chapter 17-22-6 - Certification of results to governor and secretary of state  Failure to elect to general assembly.

§ 17-22-6 Certification of results to governor and secretary of state  Failure to elect to general assembly.  The state board shall, immediately after completing the counting, canvass, and tabulating of the votes cast for general officers and senators and representatives in the general assembly and declaring the result, furnish the governor a certificate of the names of the persons who have been elected general officers for the ensuing year, and shall also furnish to the secretary of state a certificate of the names of the persons elected as senators and representatives in the general assembly. Whenever the count, canvass, and tabulation of the board shows that there has been a failure to elect a senator or representative or any of them in any district, the board shall immediately certify the fact to the secretary of state, specifying which of the officers were not elected.

History of Section.
(P.L. 1901, ch. 825, § 8; P.L. 1905, ch. 1229, § 17; G.L. 1909, ch. 19, § 8; G.L. 1923, ch. 18, § 8; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 7; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-6; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 22.)



Chapter 17-22-7 - Books of record of votes  Contents.

§ 17-22-7 Books of record of votes  Contents.  (a) The board shall keep separate books of record of the votes cast for the different classes of officers which it is its duty to count, canvass, and tabulate, as follows:

(1) A book of record of votes cast for electors of president and vice-president;

(2) A book of record of votes cast for senators and representatives in congress;

(3) A book of record of votes cast for general officers; and

(4) A book of record of the votes cast for each class of officers that may by law subsequently be required to be counted, canvassed, and tabulated by the board.

(b) Each of the respective books shall contain:

(1) A record of the number of votes cast in each voting district for each candidate according to the counting, canvassing, and tabulating of the board;

(2) The number cast in each voting district for each candidate according to the certificates of the moderators or wardens and clerks;

(3) The total number cast for each candidate in each town and city according to the counting and to the certificates;

(4) The total number cast for each candidate in the state or congressional district, as the case may be, according to the counting and the certificates;

(5) A statement of which candidates are elected; and

(6) Any other pertinent facts that the board deems proper.

(c) The board shall also keep a book of record of the votes cast for and against any proposition of amendment of the Constitution and a book of record of the votes cast for and against all questions submitted to the electors of the state, with like detail as provided in this section in relation to votes cast for officers.

(d) Notwithstanding the above, the state board shall report all write-in votes received by persons, not otherwise qualifying to appear on the ballot and receiving less than five (5) votes in a race, as a composite total of all write-in votes cast for said office.

History of Section.
(P.L. 1901, ch. 825, § 12; G.L. 1909, ch. 19, § 12; G.L. 1923, ch. 18, § 12; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 9; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-7; P.L. 1958, ch. 18, § 1; P.L. 2004, ch. 279, § 1; P.L. 2004, ch. 482, § 1.)



Chapter 17-22-8 - Lists of absentee voters.

§ 17-22-8 Lists of absentee voters.  The state board, not later than thirty (30) days after any election day at which voting by mail ballot is permitted by chapter 20 of this title, shall prepare and mail to the local board of each city and town a list of names of every voter of the city or town who has voted by mail ballot.

History of Section.
(P.L. 1951 (s.s.), ch. 2870, § 25; G.L. 1956, § 17-10-40; G.L. 1956, § 17-22-8; P.L. 1958, ch. 18, § 1; P.L. 1963, ch. 209, § 5; 1963, ch. 73, § 4.)



Chapter 17-22-9 - Oath of members and assistants  Penalty for violations.

§ 17-22-9 Oath of members and assistants  Penalty for violations.  The members, secretary, and assistants of the state board shall be sworn to the faithful and impartial performance of their duties, and any member, secretary, or assistant who willfully neglects to perform the duties devolved upon him or her by this chapter at the times provided, or who makes any fraudulent count, tabulation, certificate, or statement, or in any way willfully performs his or her duties to defeat the obtaining of a correct count and tabulation of the votes cast, shall be guilty of a felony.

History of Section.
(P.L. 1901, ch. 825, § 18; G.L. 1909, ch. 19, § 18; G.L. 1923, ch. 18, § 18; P.L. 1930, ch. 1592, § 1; G.L. 1938, ch. 311, § 12; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 17-22-8; G.L. 1956, § 17-22-9; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 12.)






Chapter 17-23 - Election Offenses

Chapter 17-23-1 - Signature and labeling of advertising in periodicals.

§ 17-23-1 Signature and labeling of advertising in periodicals.  No person shall publish or cause to be published in any newspaper or other periodical, either in its advertising or reading columns, any paid matter designed or tending to aid, injure, or defeat any candidate for public office or any question submitted to the voters, unless the name of the chairperson or secretary or the names of two (2) officers of the political or other organization inserting the paid matter, or the name of some voter who is responsible for it, with that person's residence and the street and number, if any, appear in the paid matter in the nature of a signature. The matter inserted in reading columns shall be preceded by or followed by the word "advertisement" in a separate line, in type not smaller than that of the body type of the newspaper or other periodical.

History of Section.
(P.L. 1923, ch. 457, § 1; G.L. 1938, ch. 325, § 1; G.L. 1956, § 17-23-1; P.L. 1958, ch. 18, § 1.)



Chapter 17-23-2 - Signature of posters, fliers, and circulars.

§ 17-23-2 Signature of posters, fliers, and circulars.  No person shall intentionally write, print, post, or distribute, or cause to be written, printed, posted, or distributed, a circular, flier, or poster designed or tending to injure or defeat any candidate for nomination or election to any public office, by criticizing the candidate's personal character or political action, or designed or tending to aid, injure, or defeat any question submitted to the voters, unless there appears upon the circular, flier, or poster in a conspicuous place the name of the author and either the names of the chairperson and secretary, or of two (2) officers, of the political or other organization issuing the poster, flier, or circular, or of some voter who is responsible for it, with the voter's name and residence, and the street and numbers, if any.

History of Section.
(P.L. 1923, ch. 457, § 2; G.L. 1938, ch. 325, § 2; G.L. 1956, § 17-23-2; P.L. 1958, ch. 18, § 1; P.L. 1975, ch. 282, § 1.)



Chapter 17-23-3 - Penalty for advertising violations.

§ 17-23-3 Penalty for advertising violations.  Whoever violates any provision of § 17-23-1 or § 17-23-2 shall be guilty of a misdemeanor.

History of Section.
(P.L. 1923, ch. 457, § 3; G.L. 1938, ch. 325, § 3; G.L. 1956, § 17-23-3; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-4 - Fraudulent or repeat voting.

§ 17-23-4 Fraudulent or repeat voting.  Every person who, in any election, fraudulently votes or attempts to vote, not being qualified, notwithstanding that person's name may be on the voting list at the polling place where the person votes or attempts to vote; or who votes or attempts to vote in the name of some other person, whether that name is that of a person living or dead, or of a fictitious person; or having voted in one town, ward, senatorial district, representative district, or voting district, whether the person's vote in that case was legal or not, votes or attempts to vote in the same or in another town, ward, senatorial district, representative district, or voting district; or who fraudulently votes or attempts to vote in a town, ward, senatorial district, representative district, or voting district other than in the town, ward, senatorial district, representative district, or voting district in which the person has his or her "residence", as defined in § 17-1-3.1, at the time of his or her voting or attempting to vote; or who aids, counsels, or procures any other person to so vote or attempt to vote, shall be guilty of a felony, and no person after conviction of this offense, shall be permitted to vote in any election or upon any proposition pending before the people, or to hold any public office. Voting, for the purposes of this chapter, shall consist in the casting of a vote, or attempting to cast a vote, whether or not the vote has been cast.

History of Section.
(G.L. 1896, ch. 14, § 2; P.L. 1907, ch. 1426, § 1; G.L. 1909, ch. 20, § 2; P.L. 1910, ch. 640, § 33; G.L. 1923, ch. 19, § 2; G.L. 1938, ch. 325, § 4; G.L. 1956, § 17-23-4; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 23; P.L. 1978, ch. 201, § 13; P.L. 1983, ch. 172, § 6.)



Chapter 17-23-5 - Bribery or intimidation of voters  Immunity of witnesses in bribery trials.

§ 17-23-5 Bribery or intimidation of voters  Immunity of witnesses in bribery trials.  Every person who directly or indirectly gives, or offers to agree to give, to any elector or to any person for the benefit of any elector, any sum of money or other valuable consideration for the purpose of inducing the elector to give in or withhold that elector's vote at any election in this state, or by way of reward for having voted or withheld that elector's vote, or who uses any threat or employs any means of intimidation for the purpose of influencing the elector to vote or withhold that elector's vote for or against any candidate or candidates or proposition pending at an election, shall be guilty of a felony, and no person after conviction of this offense, shall be permitted to vote in any election or upon any proposition pending before the people, or to hold any public office; and no evidence given by any witness testifying upon the trial of any charge of bribery shall be used against the person giving the evidence.

History of Section.
(G.L. 1896, ch. 14, § 3; P.L. 1907, ch. 1428, § 1; G.L. 1909, ch. 20, § 3; G.L. 1923, ch. 19, § 3; P.L. 1936 (s.s.), ch. 2468, § 1; G.L. 1938, ch. 325, § 5; G.L. 1956, § 17-23-5; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-6 - Improper influence by employers.

§ 17-23-6 Improper influence by employers.  (a) Every person being an employer who, within ninety (90) days of a general election, pays any of his or her employees the salary or wages due them in "pay envelopes" upon which there is written or printed, or in which there is inserted: (1) a notice or information, to the effect that if any particular ticket or candidate is elected or defeated, work in the employer's place or establishment will cease, in whole or in part, or the employer's establishment will be closed, or the wages of the employer's employees will be reduced, or (2) any political motto, device, or argument containing threats, expressed or implied, intended or calculated to influence the political actions or opinions of the employees, or who puts up or otherwise exhibits, in the employer's establishment or place where the employer's employees are engaged in labor, any handbill or placard containing any such notice or information or threat, shall be guilty of a felony.

(b) Any person, after conviction of this offense, shall forfeit that person's right to vote in any election or upon any proposition before the people, or to hold any public office, except that a corporation shall forfeit its charter; and no evidence given by any witness testifying in the trial of any charge of violation of this section shall be used against the person giving the evidence.

History of Section.
(G.L. 1923, ch. 19, § 3; P.L. 1936 (s.s.), ch. 2468, § 1; G.L. 1938, ch. 325, § 5; G.L. 1956, § 17-23-6; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-7 - Protection of names of major parties.

§ 17-23-7 Protection of names of major parties.  (a) It shall be unlawful for any club or society or association, whether incorporated or not, to include in its name the word "republican" or "democrat" or any designation indicating its affiliation with a political party, unless:

(1) If it is state or congressional district wide in its membership or activities, it has the written consent for the inclusion of the state central committee of the republican or democratic party, as the case may be;

(2) If it is city or town wide in its membership or activities, it has the written consent for the inclusion of the city or town committee of the republican or democratic party, as the case may be, of the city or town in which its activities are or are to be centered;

(3) If it is ward or voting district wide in its membership or activities, it has a written consent for the inclusion of the ward committee of the republican or democratic party, as the case may be, of the ward in which its activities are or are to be centered;

(4) If it is senatorial or representative district wide in its membership or activities, it has the written consent for the inclusion of the district committee of the republican or democratic party, as the case may be, of the senatorial or representative district, as the case may be, in which its activities are or are to be centered.

(b) Every member and every officer of any club, society, or association, whether incorporated or not, violating any of the provisions of this section shall be guilty of a petty misdemeanor.

(c) Upon the written request of one member of the committee from which consent for the inclusion should have been obtained as provided in this section, the attorney general shall institute appropriate court proceedings to prevent continued violations of this section.

History of Section.
(P.L. 1931, ch. 1714, §§ 1, 2; G.L. 1938, ch. 325, §§ 6, 7; G.L. 1956, § 17-23-7; P.L. 1958, ch. 18, § 1; P.L. 1966, ch. 116, § 23; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-8 - Failure to furnish certificate of election.

§ 17-23-8 Failure to furnish certificate of election.  Every city or town clerk or local board required by law to furnish any city, town, ward, or voting district officer elect with a proper certificate of the officer's election who neglects or refuses to do so, as soon as possible after the election, shall be guilty of a petty misdemeanor.

History of Section.
(P.L. 1901, ch. 829, § 28; G.L. 1909, ch. 10, § 30; G.L. 1923, ch. 10, § 29; G.L. 1938, ch. 325, § 8; G.L. 1956, § 17-23-8; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-9 - Violations as to nomination papers or withdrawals  Protection of party emblems.

§ 17-23-9 Violations as to nomination papers or withdrawals  Protection of party emblems.  Any person who falsely makes, or willfully defaces or destroys, any certificate of nomination or nomination paper, or any part of it, or any letter of withdrawal, or files any certificate of nomination or nomination paper or letter of withdrawal, knowing it or any part of it to be falsely made, or suppresses any certificate of nomination or nomination paper or letter of withdrawal, or any part of it, which has been duly filed, and any person or persons who prints, stamps, or affixes, or causes to be printed, stamped, or affixed, upon any letterhead, circular, or pamphlet used for political purposes, or upon political literature of any nature, a representation of the chosen emblem or device of any political party in this state without having first obtained the consent, in writing, of the chairperson of the state central committee of the political party whose chosen emblem or device is sought to be used for these purposes, shall be guilty of a felony.

History of Section.
(G.L. 1896, ch. 11, § 45; P.L. 1905, ch. 1229, § 8; G.L. 1909, ch. 11, § 50; G.L. 1923, ch. 11, § 49; G.L. 1938, ch. 325, § 9; G.L. 1956, § 17-23-9; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-10 - Violations by public officers generally.

§ 17-23-10 Violations by public officers generally.  Any public officer, upon whom a duty is imposed by this title, who willfully neglects to perform his or her duty, or who performs it in a way that hinders the objects of this title, shall be guilty of a misdemeanor.

History of Section.
(G.L. 1896, ch. 11, § 46; G.L. 1909, ch. 11, § 51; G.L. 1923, ch. 11, § 50; G.L. 1938, ch. 325, § 10; G.L. 1956, § 17-23-10; P.L. 1958, ch. 18, § 1; P.L. 1978, ch. 201, § 13.)



Chapter 17-23-11 - Limitation of prosecutions  Payment to complainant.

§ 17-23-11 Limitation of prosecutions  Payment to complainant.  All prosecutions for offenses against the provisions of this chapter shall commence within one year after the offenses have been committed, and not afterwards. And upon the presentation of a certificate of the clerk of any court of the final conviction in the court of any person under the provisions of this chapter, the state controller is authorized and directed to draw his or her order on the general treasurer for the sum of fifty dollars ($50), and deliver the sum to the person complainant in the prosecution.

History of Section.
(G.L. 1896, ch. 14, § 4; G.L. 1909, ch. 20, § 4; G.L. 1923, ch. 19, § 4; G.L. 1938, ch. 325, § 11; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 17-23-11; P.L. 1958, ch. 18, § 1.)



Chapter 17-23-12 - Qualification of person obtaining signatures.

§ 17-23-12 Qualification of person obtaining signatures.  (a) No person, except one qualified to sign a petition for the adoption of a home rule charter as provided in § 6 of article XIII of the Constitution of this state, shall circulate any petition, or obtain signatures on any petition, and any petition circulated, or any signature obtained, by any unqualified person shall be null and void for all purposes.

(b) Nor shall any person not qualified as provided in subsection (a) of this section, obtain signatures on nomination papers of any elector seeking to be a candidate at any election held for the purpose of selecting the members of a charter commission, and any signature appearing on any nomination paper which has been obtained by one not qualified shall be null and void for all purposes.

(c) Any person who knowingly and willfully violates the provisions of this section shall be deemed guilty of a misdemeanor; and any person who, knowing that he or she is not qualified pursuant to the Constitution, willfully signs any petition for the adoption of a home rule charter, or the nomination papers of any candidate for a position on a charter commission, shall be deemed guilty of a misdemeanor.

History of Section.
(P.L. 1961, ch. 50, § 1; P.L. 1988, ch. 84, § 77.)



Chapter 17-23-13 - Sound equipment.

§ 17-23-13 Sound equipment.  No sound equipment advocating the election or defeat of any candidate or the approval or disapproval of any referenda shall be allowed within five hundred (500) feet of any polling place.

History of Section.
(P.L. 1978, ch. 200, § 2.)



Chapter 17-23-14 - Political advertising.

§ 17-23-14 Political advertising.  No newspaper, periodical, radio, or television station shall charge for a political advertisement a sum greater than that charged by the medium for advertisement if it were nonpolitical. The attorney general shall enforce the provisions of this section and, upon conviction, a civil penalty of five hundred dollars ($500) shall be imposed.

History of Section.
(P.L. 1981, ch. 64, § 1.)



Chapter 17-23-15 - Polling or surveying of voter opinion.

§ 17-23-15 Polling or surveying of voter opinion.  (a) No person shall conduct any form of poll or survey of voter opinion or voter conduct within a building or within fifty (50) feet of the entrance or entrances to a building in which voting is being conducted at any primary or election; provided, that nothing in this section shall be deemed to apply to or to affect the activities of election officials or election inspectors, or "checkers", "runners", and "watchers" as defined in § 17-19-22.

(b) Notice of this section shall be posted in a conspicuous place at all polling places.

History of Section.
(P.L. 1984, ch. 440, § 1; P.L. 1986, ch. 192, § 1.)



Chapter 17-23-16 - Guaranteed access in exchange for contributions prohibited.

§ 17-23-16 Guaranteed access in exchange for contributions prohibited.  As defined in § 17-2-1, no general officer and no candidate for a general office shall solicit campaign contributions by guaranteeing to all contributors of a specified minimum amount of money, as a quid pro quo for their contributions, the right to meet with the general officer or candidate on a predetermined number of occasions. The phrase "the right to meet" shall not be construed to include the holding of a one time public fundraising event at which the general officer or candidate is present.

History of Section.
(P.L. 1987, ch. 367, § 1.)



Chapter 17-23-17 - Violations with respect to elections.

§ 17-23-17 Violations with respect to elections.  (a) Any person is guilty of a felony who:

(1) Makes a declaration of candidacy or obtains, circulates, or causes to be circulated his or her nomination papers for an office, knowing or with good reason to know that he or she is not qualified as provided in this title to be his or her party's candidate for the office;

(2) Knowingly or without reasonable and proper investigation makes any substantial misstatement in any declaration of candidacy, nomination paper, or affidavit provided for in this title;

(3) Signs a nomination paper when he or she knows that he or she is not qualified to sign;

(4) Votes or attempts to vote at any election when he or she knows or should know that he or she is not qualified to vote;

(5) Votes or attempts to vote more than once at any election, or votes or attempts to vote in more than one political party's primary on the same day;

(6) Votes or attempts to vote at any election under the name of any other person;

(7) Willfully hinders the orderly conduct of any election;

(8) Gives a false answer to any election official relative to his or her right to vote at the election;

(9) Aids or abets a person not entitled to vote at any election in voting or attempting to vote under a name other than the voter's name or in voting twice upon the voter's name;

(10) Willfully alters or makes any change, erasure, or additional check upon the voting list used or to be used at any election; or

(11) Willfully violates any provisions of chapters 12  15 of this title for which violation a specific penalty is not provided.

(b) Any person who unlawfully and knowingly signs the name of any other person on any nomination papers shall be guilty of a felony.

(c) Any public officer or officer of a political party who willfully violates any of the provisions of chapters 12  15 of this title, or refuses or willfully neglects and omits to perform, in the manner and within the time prescribed, any duty imposed upon the officer by these chapters, or suffers or permits any alteration, erasure, or additional check to be made upon a voting list in the officer's custody or control, shall be guilty of a felony.

History of Section.
(P.L. 1991, ch. 147, § 2; P.L. 1998, ch. 139, § 2.)



Chapter 17-23-18 - Political advertising from official budgets prohibited.

§ 17-23-18 Political advertising from official budgets prohibited.  (a) No elected official shall permit the expenditure of public funds from any official budget under his or her authority for any publication, advertisement, broadcast, or telecast of his or her photograph, voice, or other likeness to be broadcast or distributed to the public during the one hundred and twenty (120) days preceding any primary or general election in which he or she is a candidate.

(b) This section shall not be construed to prohibit an official from appearing on regular capitol television programming operated by the general assembly or on television stations operated by the Rhode Island public telecommunications authority during the period of time or programming of regular or special meetings of city or town councils or any local governmental board, agency or other entity.

History of Section.
(P.L. 1991, ch. 241, § 1; P.L. 1994, ch. 311, § 1.)



Chapter 17-23-19 - Referenda advertisements.

§ 17-23-19 Referenda advertisements.  Media outlets in Rhode Island that sell time for advertisements pertaining to referenda questions at an election shall require the purchasers of the advertisements to prominently display the state in which the referenda election is to be held.

History of Section.
(P.L. 1994, ch. 399, § 1.)






Chapter 17-24 - Compelling Performance of Election Duties

Chapter 17-24-1 - Mandamus by supreme court  Replacement of officer refusing to obey.

§ 17-24-1 Mandamus by supreme court  Replacement of officer refusing to obey.  Whenever any person upon whom is imposed any duty connected with the calling, warning, or conducting of any town, ward, or district meeting, or with the canvassing of the lists of voters for use at these meetings, or with the counting of the votes cast at the meetings, or the declaring of the result of the votes, fails, neglects, or refuses to perform his or her duty within the time specified by law for its performance, the supreme court shall immediately, upon the petition of any citizen of the city or town where the failure, neglect, or refusal occurred, issue its writ of mandamus ordering the person failing, neglecting, or refusing to perform the duties in question within twenty-four (24) hours from the time of the issuance of the writ; and if the failure, neglect, or refusal continues beyond the twenty-four (24) hours specified in the writ, the court shall immediately appoint some suitable person to at once perform the duties, and the person refusing to obey the writ of mandamus shall, in addition to the penalties by law for the failure, neglect, or refusal to perform his or her duties, be liable to those further penalties for contempt of court that the court may impose for failure to obey the writ.

History of Section.
(G.L. 1896, ch. 14, § 5; C.P.A. 1905, § 1226; G.L. 1909, ch. 20, § 5; G.L. 1923, ch. 19, § 5; G.L. 1938, ch. 326, § 1; G.L. 1956, § 17-24-1; P.L. 1958, ch. 18, § 1.)



Chapter 17-24-2 - Performance of duties by supreme court appointee.

§ 17-24-2 Performance of duties by supreme court appointee.  The person appointed by the court, as provided in § 17-24-1, shall immediately proceed to perform the duties devolved upon him or her by the court, and the acts done by him or her in pursuance of his or her appointment shall be as effectual and valid in all respects as if the acts had been done and performed by the person failing, neglecting, or refusing, at the time and in the manner provided by law.

History of Section.
(G.L. 1896, ch. 14, § 6; G.L. 1909, ch. 20, § 6; G.L. 1923, ch. 19, § 6; G.L. 1938, ch. 326, § 2; G.L. 1956, § 17-24-2; P.L. 1958, ch. 18, § 1.)



Chapter 17-24-3 - Powers of court appointee  Hindering performance.

§ 17-24-3 Powers of court appointee  Hindering performance.  The person appointed by the court, as provided in § 17-24-1, shall be deemed an officer of the court and shall have full and free access to all records and papers necessary to enable him or her to perform the duties devolved upon him or her by the court, and any person interfering with or in any way hindering his or her discharge of his or her duties shall be liable to those penalties that may be prescribed by the court for contempt, and it shall be the duty of the sheriffs of the several counties and their deputies to see that the provisions of this chapter are enforced within their respective counties.

History of Section.
(G.L. 1896, ch. 14, § 7; G.L. 1909, ch. 20, § 7; G.L. 1923, ch. 19, § 7; G.L. 1938, ch. 326, § 3; G.L. 1956, § 17-24-3; P.L. 1958, ch. 18, § 1.)






Chapter 17-25 - Rhode Island Campaign Contributions and Expenditures Reporting

Chapter 17-25-1 - Short title.

§ 17-25-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Campaign Contributions and Expenditures Reporting Act".

History of Section.
(P.L. 1974, ch. 298, § 1.)



Chapter 17-25-2 - Declaration of policy.

§ 17-25-2 Declaration of policy.  It is declared to be in the public interest and to be the policy of the state to require the reporting of certain contributions received and expenditures made to aid or promote the nomination, election, or defeat of all candidates for public office.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1.)



Chapter 17-25-3 - Definitions.

§ 17-25-3 Definitions.  As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Business entity" means any corporation, whether for profit or not for profit, domestic corporation or foreign corporation, as defined in § 7-1.2-106, financial institution, cooperative, association, receivership, trust, holding company, firm, joint stock company, public utility, sole proprietorship, partnership, limited partnership, or any other entity recognized by the laws of the United States and/or the state of Rhode Island for the purpose of doing business. The term "business entity" shall not include a political action committee organized pursuant to this chapter or a political party committee or an authorized campaign committee of a candidate or office holder. The term "business entity" shall not include any exempt nonprofit as defined herein or any organization described in § 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for the purposes of chapter 17-25.3 of the general laws only.

(2) "Candidate" means any individual who undertakes any action, whether preliminary or final, which is necessary under the law to qualify for nomination for election or election to public office, and/or any individual who receives a contribution or makes an expenditure, or gives his or her consent for any other person to receive a contribution or make an expenditure, with a view to bringing about his or her nomination or election to any public office, whether or not the specific public office for which he or she will seek nomination or election is known at the time the contribution is received or the expenditure is made and whether or not he or she has announced his or her candidacy or filed a declaration of candidacy at that time.

(3) "Contributions" and "expenditures" include all transfers of money, credit or debit card transactions on-line or electronic payment systems such as "pay pal," paid personal services, or other thing of value to or by any candidate, committee of a political party, or political action committee or ballot question advocate. A loan shall be considered a contribution of money until it is repaid.

(4) "Election" means any primary, general, or special election or town meeting for any public office of the state, municipality, or district or for the determination of any question submitted to the voters of the state, municipality, or district.

(5) "Election cycle" means the twenty-four (24) month period commencing on January 1 of odd number years and ending on December 31 of even number years; provided, with respect to the public financing of election campaigns of general officers under §§ 17-25-19, 17-25-20, and 17-25-25, "election cycle" means the forty-eight (48) month period commencing on January 1 of odd numbered years and ending December 31 of even numbered years.

(6) "In-Kind Contributions" means the monetary value of other things of value or paid personal services donated to, or benefiting, any person required to file reports with the board of elections.

(7) "Other thing of value" means any item of tangible real or personal property of a fair market value in excess of one hundred dollars ($100).

(8) "Paid personal services" means personal services of every kind and nature, the cost or consideration for which is paid or provided by someone other than the committee or candidate for whom the services are rendered, but shall not include personal services provided without compensation by persons volunteering their time.

(9) "Person" means an individual, partnership, committee, association, corporation, union, charity and/or any other organization. The term "person" shall not include any exempt nonprofit as defined herein or any organization described in § 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for the purposes of chapter 17-25.3 of the general laws only.

(10) "Political action committee" means any group of two (2) or more persons that accepts any contributions to be used for advocating the election or defeat of any candidate or candidates. Only political action committees that have accepted contributions from fifteen (15) or more persons in amounts of ten dollars ($10.00) or more within an election cycle shall be permitted to make contributions, and those committees must make contributions to at least five (5) candidates for state or local office within an election cycle.

(11) "Public office" means any state, municipal, school, or district office or other position that is filled by popular election, except political party offices. "Political party offices" means any state, city, town, ward, or representative or senatorial district committee office of a political party or delegate to a political party convention, or any similar office.

(12) "State" means state of Rhode Island.

(13) "Testimonial affair" means an affair of any kind or nature including, but not limited to, cocktail parties, breakfasts, luncheons, dinners, dances, picnics, or similar affairs expressly and directly intended to raise campaign funds in behalf of a candidate to be used for nomination or election to a public office in this state, or expressly and directly intended to raise funds in behalf of any state or municipal committee of a political party, or expressly and directly intended to raise funds in behalf of any political action committee.

(14) "Electioneering communication" means any print, broadcast, cable, satellite, or electronic media communication not coordinated, as set forth in § 17-25-23, with any candidate, authorized candidate campaign committee, or political party committee and which unambiguously identifies a candidate or referendum and is made either within sixty (60) days before a general or special election or town meeting for the office sought by the candidate or referendum; or thirty (30) days before a primary election, for the office sought by the candidate; and is targeted to the relevant electorate.

(i) A communication which refers to a clearly identified candidate or referendum is "targeted to the relevant electorate" if the communication can be received by two thousand (2,000) or more persons in the district the candidate seeks to represent or the constituency voting on the referendum.

(ii) Exceptions: The term "electioneering communication" does not include:

(A) A communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, unless such facilities are owned or controlled by any political party, political committee, or candidate;

(B) A communication which constitutes a candidate debate or forum conducted pursuant to regulations adopted by the board of elections or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum; or

(C) A communication made by any business entity to its members, owners, stockholders, or employees;

(D) A communication over the Internet, except for (I) Communications placed for a fee on the website of another person, business entity, or political action committee; and (II) Websites formed primarily for the purpose, or whose primary purpose is, to expressly advocate the election or defeat of a clearly identified candidate or the passage or defeat of a referendum; or

(E) Any other communication exempted under such regulations as the board of elections may promulgate (consistent with the requirements of this paragraph) to ensure the appropriate implementation of this paragraph.

(15) "Independent expenditure" means an expenditure which, when taken as a whole, expressly advocates the election or defeat of a clearly identified candidate, or the passage or defeat of a referendum, or amounts to the functional equivalent of such express advocacy, and is in no way coordinated, as set forth in § 17-25-23, with any candidate's campaign, authorized candidate committee, or political party committee. An expenditure amounts to the functional equivalent of express advocacy if it can only be interpreted by a reasonable person as advocating the election, passage, or defeat of a candidate or referendum, taking into account whether the communication mentions a candidate or referendum and takes a position on a candidate's character, qualifications, or fitness for office. An independent expenditure is not a contribution to that candidate or committee.

(i) Exceptions: The term "independent expenditure" does not include:

(A) A communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, unless such facilities are owned or controlled by any political party, political committee, or candidate;

(B) A communication which constitutes a candidate debate or forum conducted pursuant to regulations adopted by the board of elections or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum;

(C) A communication made by any business entity to its members, owners, stockholders, or employees;

(D) A communication over the Internet, except for (I) Communications placed for a fee on the website of another person, business entity, or political action committee; and (II) Websites formed primarily for the purpose, or whose primary purpose is, to expressly advocate the election or defeat of a clearly identified candidate or the passage or defeat of a referendum; or

(E) Any other communication exempted under such regulations as the board of elections may promulgate (consistent with the requirements of this paragraph) to ensure the appropriate implementation of this paragraph.

(16) "Covered transfer" means any transfer or payment of funds by any person, business entity or political action committee to another person, business entity, or political action committee if the person, business entity, or political action committee making the transfer: (i) Designates, requests, or suggests that the amounts be used for independent expenditures or electioneering communications or making a transfer to another person for the purpose of making or paying for such independent expenditures or electioneering communications; (ii) Made such transfer or payment in response to a solicitation or other request for a transfer or payment for the making of or paying for independent expenditures or electioneering communications or making a transfer to another person for the purpose of marking or paying for such independent expenditures or electioneering communications; (iii) Engaged in discussions with the recipient of the transfer or payment regarding independent expenditures or electioneering communications or making a transfer to another person for the purpose of marking or paying for such independent expenditures or electioneering communications; or (iv) Made independent expenditures or electioneering communications in an aggregate amount of five thousand dollars ($5,000) or more during the two (2) year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such independent expenditures or electioneering communications in such an aggregate amount during that two (2) year period.

(A) Exceptions: The term "covered transfer" does not include:

(I) A transfer or payment made by a person, business entity or political action committee in the ordinary course of any trade or business conducted by the person, business entity or political action committee or in the form of investments made by the person, business entity or political action committee; or

(II) A transfer or payment made by a person, business entity or political action committee if the person, business entity or political action committee making the transfer prohibited, in writing, the use of such transfer or payment for independent expenditures, electioneering communications, or covered transfers and the recipient of the transfer or payment agreed to follow the prohibition and deposited the transfer or payment in an account which is segregated from any account used to make independent expenditures, electioneering communications, or covered transfers.

(17) For the purposes of chapter 17-25.3 of the general laws, "donation" means all transfers of money, credit or debit card transactions on-line or electronic payment systems such as "pay pal," paid personal services, or other thing of value to or by any person, business entity, or political action committee. A loan shall be considered a donation of money until it is repaid.

(18) For the purposes of chapter 17-25.3 of the general laws, "donor" means a person, business entity, or political action committee that makes a donation.

(19) "Exempt nonprofit" means any organization described in § 501(c)(4) of the Internal Revenue Code that spends an aggregate annual amount of no more than ten percent (10%) of its annual expenses or no more than fifteen thousand dollars ($15,000), whichever is less, on independent expenditures, electioneering communications, and covered transfers as defined herein and certifies the same to the board of elections seven (7) days before and after a primary election and seven (7) days before and after a general or special election.

(20) For purposes of chapter 17-25.3 of the general laws, "referendum" means the same as the definition set forth in § 17-5-1 of the general laws.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1984, ch. 2, § 1; P.L. 1988, ch. 420, § 3; P.L. 1992, ch. 21, § 1; P.L. 1994, ch. 78, § 2; P.L. 2001, ch. 176, § 2; P.L. 2005, ch. 36, § 14; P.L. 2005, ch. 72, § 14; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1; P.L. 2006, ch. 582, § 1; P.L. 2006, ch. 588, § 1; P.L. 2012, ch. 446, § 2.)



Chapter 17-25-4 - Applicability.

§ 17-25-4 Applicability.  The provisions of this chapter shall apply in any primary, general, or special election or town meeting for any public office of the state, municipality, or district or for the determination of any question submitted to the voters of the state, municipality, or district.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1.)



Chapter 17-25-5 - Duties and powers of the board of elections.

§ 17-25-5 Duties and powers of the board of elections.  (a) The board of elections is authorized to perform any duties that are necessary to implement the provisions of this chapter. Without limiting the generality of this provision, the board is authorized and empowered to:

(1) Develop forms for the making of the required reports to be filed with the board of elections, which form shall contain a notice setting forth the times and dates when reports are required to be filed;

(2) Prepare and publish a manual for all candidates, political party committees, political action committees and ballot questions advocates prescribing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to the length of time that any person required to keep any records pursuant to the provisions of this chapter shall retain these records, or any class or category of records, or any other documents;

(3) Adopt rules and regulations to carry out the purposes of this chapter;

(4) Prepare and make available for public inspection, through the office of the board of elections, summaries of all reports grouped according to candidates and political parties;

(ii) Make all campaign finance reports available electronically on the board of election's website no later than two (2) business days after the reports are received by the board of elections;

(iii) Take any steps that may be necessary or appropriate to make all campaign finance reports available in an electronic searchable format on the board of election's website no later than one business day after the reports are received by the board of elections commencing with the first quarterly reporting period in 2010.

(5) Prepare and publish, prior to May 1 or as soon as practicable thereafter of each year, an annual report to the general assembly;

(6) Ascertain whether candidates or political party committees, political action committees or ballot questions advocates, have failed to file reports or have filed defective reports; and may for good cause shown extend the dates upon which reports are required to be filed;

(7) Conduct confidential investigations and/or closed hearings in accordance with this title relative to alleged violations of this chapter either on its own initiative or upon receipt of a verified written complaint, which complaint shall, under pain and penalty of perjury, be based upon actual knowledge and not merely on information and belief. Upon completion of its investigation and/or hearings, if the board has reason to believe that a violation of this chapter has occurred or that a complainant has willfully sworn or affirmed falsely, the chairperson of the board of elections is authorized to and shall issue to the person found to be in violation of this chapter a summons pursuant to § 12-7-11 to appear before the division of the district court where the person resides and shall be prosecuted by the attorney general. Any action taken by the board as a result of a written verified complaint shall, whenever possible, be completed no later than five (5) business days after its receipt, and if no violation is found to exist, all records and papers shall be kept confidential unless further legal proceedings are instituted.

(ii) The confidentiality of an audit, investigation, hearing, and/or findings may be waived in writing only by the person or persons complained of or audited. However, once an audit is complete and presented to the board, the audit will be a matter of public record.

(8) Conduct compliance reviews and audits of campaign accounts as necessary, and in a manner consistent with the provisions of this chapter.

(b) The board of elections shall take any steps that may be necessary or appropriate to furnish timely and adequate information, in appropriate printed summaries and in any other form that it may see fit, to every candidate or prospective candidate for public office who becomes or is likely to become subject to the provisions of this chapter, and to every treasurer duly designated under the provisions of this chapter, informing them of their actual or prospective obligations and responsibilities under this chapter.

(c) The board of elections is authorized, upon written request, to render written advisory opinions as to whether a given set of facts and circumstances set forth in the request would constitute a violation of any of the provisions of this chapter, or whether a given set of facts and circumstances set forth in the request would render any person subject to any of the reporting requirements of this chapter; provided, that the requirement for a written opinion may be voluntarily waived by the candidate or committee.

(2) Unless an extension of time is consented to by any person who submits a written request for an advisory opinion, the board of elections shall, whenever possible, render its written advisory opinion within five (5) business days of receipt of the request.

(d) For each quarterly report required to be filed, the board shall send a postcard by regular mail to each person and entity required to file a report, which will notify the person or entity that a report required to be filed is due within fourteen (14) days.

(2) The failure to receive this notice shall not absolve the person or entity of the reporting requirements contained in this chapter.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1982, ch. 347, § 1; P.L. 2000, ch. 108, § 1; P.L. 2001, ch. 176, § 2; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1; P.L. 2007, ch. 529, § 1.)



Chapter 17-25-5.1 - Manual of legal requirements.

§ 17-25-5.1 Manual of legal requirements.  The board of elections shall prepare and publish a manual prescribing the requirements of the law, and the secretary of state shall have copies of the manual available for individuals filing candidacy papers.

History of Section.
(P.L. 1981, ch. 188, § 2; P.L. 1982, ch. 347, § 1.)



Chapter 17-25-7 - Contents of reports to be filed by treasurers of candidates and committees.

§ 17-25-7 Contents of reports to be filed by treasurers of candidates and committees.  (a) Each campaign treasurer of a candidate, each state and municipal committee of a political party, and each political action committee shall keep accurate records and make a full report, upon a form prescribed by the board of elections, of all contributions received by it in excess of a total of one hundred dollars ($100) from any one source within a calendar year, in furtherance of the nomination, election, or defeat of any candidate or the approval or rejection of any question submitted to the voters, or at any financial town meeting, financial town referendum, or other election at which amendments to a city or town charter are proposed, during the period from the date of the last report, or in the case of the initial report, beginning on the date of the appointment of the campaign treasurer for state and municipal committees and political action committees and on the date a person becomes a "candidate", as defined in § 17-25-3(2) for individual candidates. The report shall contain the name and address and place of employment of each person or source from whom the contributions in excess of one hundred dollars ($100) were received, and the amount contributed by each person or source. The report shall be filed with the board of elections on the dates designated in § 17-25-11. The campaign treasurer of the candidate, or committee reporting, shall certify to the correctness of each report.

(b) Each state and municipal committee of a political party shall also file with the board of elections, not later than March 1 of each year, an annual report setting forth in the aggregate all contributions received and all expenditures made during the previous calendar year, whether or not these expenditures were made, incurred, or authorized in furtherance of the election or defeat of any candidate. The treasurer of the committee or organization reporting shall certify to the correctness of each report.

(c) Any report filed pursuant to the provisions of this section shall include contributions received from any "testimonial affair", as defined in § 17-25-3, held since the date of the most recent report filed.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1982, ch. 347, § 1; P.L. 1984, ch. 2, § 1; P.L. 1992, ch. 21, § 1; P.L. 2012, ch. 273, § 1; P.L. 2012, ch. 287, § 1.)



Chapter 17-25-7.2 - Personal use of campaign funds prohibited.

§ 17-25-7.2 Personal use of campaign funds prohibited.  (a) The personal use by any elected public office holder or by any candidate for public office, as defined in § 17-25-3, of campaign funds contributed after April 29, 1992, is prohibited. For the purposes of this section, "personal use" is defined as any use other than expenditures related to gaining or holding public office and for which the candidate for public office or elected public official would be required to treat the amount of the expenditure as gross income under § 61 of the Internal Revenue Code of 1986, 26 U.S.C. § 61, or any subsequent corresponding Internal Revenue Code of the United States, as from time to time amended.

(b) Expenditures that are specifically prohibited under this chapter include:

(1) Any residential or household items, supplies or expenditures, including mortgage, rent or utility payments for any part of any personal residence of a candidate or officeholder or a member of the candidate's or officeholder's family;

(2) Mortgage, rent, or utility payments for any part of any non-residential property that is owned by a candidate or officeholder or a member of a candidate's or officeholder's family and used for campaign purposes, to the extent the payments exceed the fair market value of the property usage;

(3) Funeral, cremation, or burial expenses, including any expenses related to deaths within a candidate's or officeholder's family;

(4) Clothing, other than items of de minimis value that are used in the campaign;

(5) Tuition payments;

(6) Dues, fees, or gratuities at a country club, health club, recreational facility or other nonpolitical organization, unless they are part of a specific fundraising event that takes place on the organization's premises;

(7) Salary payments to a member of a candidate's family, unless the family member is providing bona fide services to the campaign. If a family member provides bona fide services to a campaign, any salary payments in excess of the fair market value of the services provided is personal use;

(8) Admission to a sporting event, concert, theater, or other form of entertainment, unless part of a specific campaign or officeholder activity;

(9) Payment of any fines, fees, or penalties assessed pursuant to this chapter.

(c) Any expense that results from campaign or officeholder activity is permitted use of campaign funds. Such expenditures may include:

(1) The defrayal of ordinary and necessary expenses of a candidate or officeholder;

(2) Office expenses and equipment, provided the expenditures and the use of the equipment can be directly attributable to the campaign or the officeholder's duties and responsibilities;

(3) Donations to charitable organizations, provided the candidate or officeholder does not personally benefit from the donation or receive compensation from the recipient organization;

(4) Travel expenses for an officeholder, provided that the travel is undertaken as an ordinary and necessary expense of seeking, holding, or maintaining public office, or seeking, holding, or maintaining a position within the legislature or other publicly elected body. If a candidate or officeholder uses campaign funds to pay expenses associated with travel that involves both personal activities and campaign or officeholder activities, the incremental expenses that result from the personal activities are personal use, unless the person(s) benefiting from this use reimburse(s) the campaign account within thirty (30) days for the amount of the incremental expenses;

(5) Gifts of nominal value and donations of a nominal amount made on a special occasion such as a holiday, graduation, marriage, retirement or death, unless made to a member of the candidate's or officeholder's family;

(6) Meal expenses which are incurred as part of a campaign activity or as a part of a function that is related to the candidate's or officeholder's responsibilities, including meals between and among candidates and/or officeholders that are incurred as an ordinary and necessary expense of seeking, holding, or maintaining public office, or seeking holding, or maintaining a position within the legislature or other publicly elected body;

(7) Food and beverages which are purchased as part of a campaign or officeholder activity;

(8) Communication access expenses which are incurred as part of a campaign activity and operation to ensure that deaf and hard of hearing citizens are fully participating, are volunteers, and/or are otherwise maintaining a position with the campaign committee. Examples of communication access expenses include, but are not limited to, the following: captioning on television advertisements; video clips; sign language interpreters; computer aided real time (CART) services; and assistive listening devices.

(d) Any campaign funds not used to pay for the expenses of gaining or holding public office may:

(1) Be maintained in a campaign account(s);

(2) Be donated to a candidate for public office, to a political organization, or to a political action committee, subject to the limitation on contributions in § 17-25-10.1;

(3) Be transferred in whole or in part into a newly established political action committee or ballot question advocate;

(4) Be donated to a tax exempt charitable organization as that term is used in § 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. § 501, or any subsequent corresponding internal revenue code of the United States as from time to time amended;

(5) Be donated to the state of Rhode Island; or

(6) Be returned to the donor.

History of Section.
(P.L. 1992, ch. 21, § 2; P.L. 2001, ch. 176, § 2; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1; P.L. 2009, ch. 277, § 1; P.L. 2009, ch. 311, § 1.)



Chapter 17-25-7.3 - Testimonial proceeds intended for personal use prohibited.

§ 17-25-7.3 Testimonial proceeds intended for personal use prohibited.  It is unlawful for any candidate for public office, as defined in § 17-25-3, or any elected public office holder to accept the proceeds of any testimonial, as defined in § 17-25-3, for personal use, as defined in § 17-25-7.2, which were received after April 29, 1992. Nothing in this section shall be construed to prohibit the use of testimonials for the lawful purpose of raising campaign funds.

History of Section.
(P.L. 1992, ch. 21, § 2.)



Chapter 17-25-7.4 - Limitations on repayment of loans.

§ 17-25-7.4 Limitations on repayment of loans.  Campaign contributions received pursuant to this chapter shall not be used to repay cumulative personal loans that were made on or after April 29, 1992, to a campaign by a candidate in excess of two hundred thousand dollars ($200,000) during an election cycle.

History of Section.
(P.L. 1992, ch. 21, § 2.)



Chapter 17-25-7.5 - Electronic reporting  Declaration of purpose.

§ 17-25-7.5 Electronic reporting  Declaration of purpose.  The State of Rhode Island is committed to facilitating public access to reports of campaign contributions and expenditures by candidates for public office and other entities required to file campaign finance reports.

History of Section.
(P.L. 2001, ch. 176, § 1.)



Chapter 17-25-7.6 - Electronic reporting.

§ 17-25-7.6 Electronic reporting.  (a) The filing of campaign finance reports to the board of elections shall commence in accordance with the following schedule:

(1) Candidates for general office shall commence filing campaign finance reports electronically beginning with the report required to be filed for the first quarterly reporting period in 2002.

(2) All other candidates for public office and political parties, other than state political parties, who raise or expend more than ten thousand dollars ($10,000) annually, or whose report shows a balance of twenty-five thousand dollars ($25,000) or more in their campaign fund shall commence filing campaign finance reports electronically beginning with the second quarterly reporting period in 2008; provided, that all candidates may commence filing campaign finance reports electronically beginning with the first report required to be filed for the first quarterly reporting period in 2002.

(3) State political parties, political action committees and vendors required to file campaign finance reports and who raise or expend more than ten thousand dollars ($10,000) annually, or whose report shows a balance of twenty-five thousand dollars ($25,000) or more in their campaign fund shall do so commencing with the first report required to be filed for the first quarterly reporting period in 2002.

(b) The board of elections shall have the authority to adopt regulations to implement and administer the provisions of this section.

(c) Notwithstanding anything else in this section and subject to the implementation of an electronic reporting and tracking system, the board of elections shall have the authority to delay implementation of the requirements of this section by up to ninety (90) days.

History of Section.
(P.L. 2001, ch. 176, § 1; P.L. 2007, ch. 529, § 1.)



Chapter 17-25-8 - Appointment of campaign treasurer by candidate  Filings.

§ 17-25-8 Appointment of campaign treasurer by candidate  Filings.  (a) Each candidate in an election shall file a "notice of organization" with the board of elections and appoint one campaign treasurer before receiving any contribution or expending any money in furtherance or aid of the candidate's candidacy. The "notice of organization" shall include the name and address of the candidate, the campaign treasurer and the committee being established.

(b) A candidate may appoint deputy campaign treasurers as required. The candidate shall file the names and addresses of deputy campaign treasurers with the board of elections.

(c) A candidate may remove a campaign treasurer or deputy campaign treasurer. In the case of the death, resignation, or removal of a campaign treasurer, the candidate shall appoint a successor as soon as practicable and shall file his or her name and address with the board of elections within ten (10) days. A candidate may serve as his or her own campaign treasurer, and upon failure to designate a treasurer, the candidate shall be designated his or her own treasurer by the board of elections.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1982, ch. 347, § 1; P.L. 2001, ch. 176, § 2.)



Chapter 17-25-8.1 - Appointment of treasurer by political action committee  Filings.

§ 17-25-8.1 Appointment of treasurer by political action committee  Filings.  (a) Each political action committee shall appoint one campaign treasurer before receiving any contribution or expending any money for the purpose of advocating the election or defeat of any candidate.

(b) A campaign treasurer of a political action committee may appoint deputy campaign treasurers as may be required. The committees shall file the names and addresses of the deputy campaign treasurers with the board of elections.

(c) Any political action committee may remove at any time its campaign treasurer. In the case of the death, resignation, or removal of its campaign treasurer, any committee shall appoint a successor as soon as practicable and shall file his or her name and address with the board of elections within ten (10) days.

History of Section.
(P.L. 1981, ch. 188, § 2; P.L. 1982, ch. 347, § 1; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1.)



Chapter 17-25-9 - Designation of campaign treasurer of political party committees  Filings.

§ 17-25-9 Designation of campaign treasurer of political party committees  Filings.  (a) Each state and municipal committee of a political party shall, on or before January 31 of each year, designate a campaign treasurer and shall file the name and address of that person with the board of elections.

(b) A campaign treasurer of the state or municipal committee of a political party may appoint deputy campaign treasurers as may be required. The committees shall file the names and addresses of the deputy campaign treasurers with the board of elections.

(c) Any state or municipal committee of a political party may remove at any time its campaign treasurer. In the case of the death, resignation, or removal of its campaign treasurer, any committee shall appoint a successor as soon as practicable and file his or her name and address with the board of elections within ten (10) days.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1982, ch. 347, § 1.)



Chapter 17-25-10 - Lawful methods of contributing to support of candidates  Reporting  Disposition of anonymous contributions.

§ 17-25-10 Lawful methods of contributing to support of candidates  Reporting  Disposition of anonymous contributions.  (a) No contribution shall be made or received, and no expenditures shall be directly made or incurred, to support or defeat a candidate except through:

(1) The duly appointed campaign treasurer, or deputy campaign treasurers, of the candidates;

(2) The duly appointed campaign treasurer or deputy campaign treasurers of a political party committee;

(3) The duly appointed campaign treasurer or deputy campaign treasurer of a political action committee.

(b) It shall be lawful for any person, not otherwise prohibited by law and not acting in concert with any other person or group, to expend personally from that person's own funds a sum which is not to be repaid to him or her for any purpose not prohibited by law to support or defeat a candidate; provided, that any person making the expenditure shall be required to report all of his or her expenditures and expenses, if the total of the money so expended exceeds one hundred dollars ($100) within a calendar year, to the board of elections within seven (7) days of making the expenditure and to the campaign treasurer of the candidate or political party committee on whose behalf the expenditure or contribution was made, or to his or her deputy, within seven (7) days of making the expenditure, who shall cause the expenditures and expenses to be included in his or her reports to the board of elections. Whether a person is "acting in concert with any other person or group" for the purposes of this subsection shall be determined by application of the standards set forth in § 17-25-23.

(c) Any anonymous contribution received by a campaign treasurer or deputy campaign treasurer shall not be used or expended, but shall be returned to the donor, if the donor's identity can be ascertained; if not, the contribution shall escheat to the state.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1984, ch. 2, § 1; P.L. 1992, ch. 21, § 1; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1.)



Chapter 17-25-10.1 - Political contributions  Limitations.

§ 17-25-10.1 Political contributions  Limitations.  (a) No person, other than the candidate to his or her own campaign, nor any political action committee shall make a contribution or contributions to any candidate, as defined by § 17-25-3, or political action committee or political party committee which in the aggregate exceed one thousand dollars ($1,000) within a calendar year, nor shall any person make contributions to more than one state or local candidate, to more than one political action committee, or to more than one political party committee, or to a combination of state and local candidates and political action committees and political party committees which in the aggregate exceed ten thousand dollars ($10,000) within a calendar year, nor shall any political action committee make such contributions which in the aggregate exceed twenty-five thousand dollars ($25,000) within a calendar year, nor shall any candidate or any political action committee or any political party committee accept a contribution or contributions which in the aggregate exceed one thousand dollars ($1,000) within a calendar year from any one person or political action committee.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, a person or political action committee or political party committee may contribute an amount which in the aggregate does not exceed ten thousand dollars ($10,000) within a calendar year to a political party committee, which funds can be utilized for organizational and party building activities, but shall not be used for contributions to candidates state and local for public office.

(b) Contributions to a named candidate made to any political committee authorized by that candidate to accept contributions on the candidate's behalf shall be considered to be contributions made to the candidate. Contributions to a candidate by a political committee for another person shall be considered to be contributions by that person.

(c) Expenditures made by any person in cooperation, consultation or concert with, or at the request or suggestion of, a candidate, the candidate's authorized political committees, or their agents shall be considered to be a contribution to the candidate.

(d) The financing by any person of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committees, or their authorized agents shall be considered to be a contribution to a candidate.

(e) Nothing in this section shall be construed to restrict political party committees organized pursuant to this title from making contributions to the candidates of that political party; provided, that these contributions, other than allowable "in-kind" contributions, shall not exceed, in the aggregate, twenty-five thousand dollars ($25,000) to any one candidate within a calendar year, nor shall any candidate accept a contribution or contributions, other than allowable "in-kind" contributions, which in the aggregate exceed twenty-five thousand dollars ($25,000) within a calendar year from all committees of his or her political party. There shall be no restriction on the amount of "in-kind" contributions that a political party committee may make to a candidate of its political party; provided, that for the purposes of this subsection only, the cost of any preparation and airing of television and/or radio advertisements and the cost of any print advertisements shall not be considered an allowable "in-kind" contribution and shall be subject to the aggregate limitation of twenty-five thousand dollars ($25,000).

(f) A contribution from an individual's dependent children, as defined in § 36-14-2, shall be deemed a contribution from the individual for the purpose of determining whether aggregate contributions exceed either the one hundred dollar ($100) threshold for reporting purposes or the one thousand dollar ($1,000) maximum for contributions to a single candidate or political action committee or the ten thousand dollar ($10,000) maximum for contributing to all candidates and political action committees within a calendar year.

(2) No dependent child shall contribute an amount which, when added to contributions already made by that child's parent or legal guardian and by other dependent children of that parent or legal guardian, exceed the one thousand dollar ($1,000) maximum for contributions to a single candidate or political action committee or exceed the ten thousand dollar ($10,000) maximum for contributions to all state or local candidates and political action committees within a calendar year.

(g) Nothing in this section shall be construed to restrict the amount of money that a candidate can borrow in his or her own name, and subsequently contribute or loan to his or her own campaign.

(h) It shall be unlawful for any corporation, whether profit or non-profit, domestic corporation or foreign corporation, as defined in § 7-1.2-106, or other business entity to make any campaign contribution or expenditure, as defined in § 17-25-3, to or for any candidate, political action committee, or political party committee, or for any candidate, political action committee, or political party committee to accept any campaign contribution or expenditure from a corporation or other business entity. Any contribution made in the personal name of any employee of a corporation or other business entity, for which the employee received or will receive reimbursement from the corporation or other business entity, shall be considered as a contribution by the corporation or other business entity, in violation of this section.

(2) Any voluntary payroll deduction and/or contribution made by employees of a corporation or other business entity shall not be deemed a contribution of a corporation or other business entity, notwithstanding that the contributions were sent to the recipient by the corporation or other business entity.

(i) All contributions of funds shall be by check, money order, or credit card and may be made over the Internet, but in each case the source of the funds must be identified; provided, that candidates may accept contributions in cash which do not exceed twenty-five dollars ($25.00) in the aggregate from an individual within a calendar year. The cash contribution must be delivered directly by the donor to the candidate, his or her campaign treasurer, or deputy treasurer. The treasurer or deputy treasurer shall maintain a record of the name and address of all persons making these cash contributions.

(j) Except as provided in subsection (h) of this section, no entity other than an individual, a political action committee which is duly registered and qualified pursuant to the terms of this chapter, political party committee authorized by this title, or an authorized committee of an elected official or candidate established pursuant to this chapter shall make any contribution to or any expenditure on behalf of or in opposition to any candidate, political action committee, or political party.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1989, ch. 345, § 1; P.L. 1992, ch. 21, § 1; P.L. 2001, ch. 176, § 2; P.L. 2001, ch. 313, § 1; P.L. 2004, ch. 443, § 1; P.L. 2005, ch. 36, § 14; P.L. 2005, ch. 72, § 14; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1.)



Chapter 17-25-11 - Dates for filing of reports by treasurers of candidates or of committees.

§ 17-25-11 Dates for filing of reports by treasurers of candidates or of committees.  (a) During the period between the appointment of the campaign treasurer for state and municipal committees and political action committees, or in the case of an individual, the date on which the individual becomes a "declared or undeclared candidate", as defined in § 17-25-3(2), except when the ninety (90) day reporting period ends less than forty (40) days prior to an election, in which case the ninety (90) day report shall be included as part of the report required to be filed on the twenty-eighth (28th) day next preceding the day of the primary, general, or special election pursuant to subdivision (2) of this subsection, and the election, with respect to which contributions are received or expenditures made by him or her in behalf of or in opposition to a candidate, the campaign treasurer of a candidate, a political party committee, or a political action committee shall file a report containing an account of contributions received and expenditures made on behalf of or in opposition to a candidate:

(1) At ninety (90) day intervals commencing on the date on which the individual first becomes a candidate, as defined in § 17-25-3(2);

(2) In a contested election, on the twenty-eighth (28th) and seventh (7th) days next preceding the day of the primary, general, or special election; provided, that in the case of a primary election for a special election, where the twenty-eighth (28th) day next preceding the day of the primary election occurs prior to the first day for filing declarations of candidacy pursuant to § 17-14-1, the reports shall be due on the fourteenth (14th) and seventh (7th) days next preceding the day of the primary election for the special election; and

(3) A final report on the twenty-eighth (28th) day following the election. The report shall contain:

(i) The name and address and place of employment of each person from whom contributions in excess of a total of one hundred dollars ($100) within a calendar year were received;

(ii) The amount contributed by each person;

(iii) The name and address of each person to whom expenditures in excess of one hundred dollars ($100) were made; and

(iv) The amount and purpose of each expenditure.

(b) Concurrent with the report filed on the twenty-eighth (28th) day following an election, or at any time thereafter, the campaign treasurer of a candidate, or political party committee or political action committee, may certify to the board of elections that the campaign fund of the candidate, political party committee, or political action committee having been instituted for the purposes of the past election, has completed its business and been dissolved or, in the event that the committee will continue its activities beyond the election, that its business regarding the past election has been completed; and the certification shall be accompanied by a final accounting of the campaign fund, or of the transactions relating to the election, including the final disposition of any balance remaining in the fund at the time of dissolution or the arrangements which have been made for the discharge of any obligations remaining unpaid at the time of dissolution.

(c) Once the campaign treasurer certifies that the campaign fund has completed its business and been dissolved, no contribution which is intended to defray expenditures incurred on behalf of or in opposition to a candidate during the campaign can be accepted. Until the time that the campaign treasurer certifies that the campaign fund has completed its business and been dissolved, the treasurer shall file reports containing an account of contributions received and expenditures made at ninety (90) day intervals commencing with the next quarterly report following the election; however, the time to file under this subsection shall be no later than the last day of the month following the ninety (90) day period, except when the last day of the month filing deadline following the ninety (90) day reporting period occurs less than twenty-eight (28) days before an election, in which case the report shall be filed pursuant to the provisions of subdivisions (a)(1) and (2) of this section. Provided, however, if the last day of the month falls on a weekend or a holiday, the report shall be due on the following business day.

(d) There shall be no obligation to file the reports of expenditures required by this section on behalf of or in opposition to a candidate if the total amount to be expended in behalf of the candidacy by the candidate, by any political party committee, by any political action committee, or by any person shall not in the aggregate exceed one thousand dollars ($1,000).

(2) However, even though the aggregate amount expended on behalf of the candidacy does not exceed one thousand dollars ($1,000), reports must be made listing the source and amounts of all contributions in excess of a total of one hundred dollars ($100) from any one source within a calendar year. Even though the aggregate amount expended on behalf of the candidacy does not exceed one thousand dollars ($1,000) and no contribution from any one source within a calendar year exceeds one hundred dollars ($100), the report shall state the aggregate amount of all contributions received. In addition, the report shall state the amount of aggregate contributions that were from individuals, the amount from political action committees, and the amount from political party committees.

(e) On or before the first date for filing contribution and expenditure reports, the campaign treasurer may file a sworn statement that the treasurer will accept no contributions nor make aggregate expenditures in excess of the minimum amounts for which a report is required by this chapter. Thereafter, the campaign treasurer shall be excused from filing all the reports for that campaign, other than the final report due on the twenty-eighth (28th) day following the election.

(f) A campaign treasurer must file a report containing an account of contributions received and expenditures made at the ninety (90) day intervals provided for in subsection (c) of this section for any ninety (90) day period in which the campaign received contributions in excess of a total of one hundred dollars ($100) within a calendar year from any one source and/or made expenditures in excess of one thousand dollars ($1,000) within a calendar year; however, the time to file under this subsection shall be no later than the last day of the month following the ninety (90) day period, except when the last day of the month filing deadline following the ninety (90) day reporting period occurs less than twenty-eight (28) days before an election, in which case the report shall be filed pursuant to the provisions of subdivisions (a)(1) and (2) of this section. Provided, however, if the last day of the month falls on a weekend or a holiday, the report shall be due on the following business day.

(g) The board of elections may, for good cause shown and upon the receipt of a written or electronic request, grant a seven (7) day extension for filing a report; provided, that the request must be received no later than the date upon which the report is due to be filed.

(2) Any person or entity required to file reports with the board of elections pursuant to this section and who has not filed the report by the required date, unless granted an extension pursuant to subdivision (1) of this subsection, shall be fined twenty-five dollars ($25.00). Notwithstanding any of the provisions of this section, the board of elections shall have the authority to waive late filing fees for good cause shown.

(3) The board of elections shall send a notice of non-compliance, by certified mail, to any person or entity who fails to file the reports required by this section. A person or entity who is sent a notice of non-compliance and fails to file the required report within seven (7) days of the receipt of the notice shall be fined two dollars ($2.00) per day from the day of receipt of the notice of non-compliance until the day the report has been received by the state board. Notwithstanding any of the provisions of this section, the board of elections shall have the authority to waive late filing fees for good cause shown.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 1982, ch. 347, § 1; P.L. 1984, ch. 2, § 1; P.L. 1990, ch. 33, § 1; P.L. 1992, ch. 21, § 1; P.L. 1998, ch. 263, § 1; P.L. 1999, ch. 284, § 1; P.L. 2001, ch. 176, § 2; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1; P.L. 2007, ch. 299, § 1.)



Chapter 17-25-11.1 - Preservation of candidate or committee records.

§ 17-25-11.1 Preservation of candidate or committee records.  (a) For every report filed after the effective date of this chapter, the campaign treasurer of each candidate seeking nomination for election or election to public office shall maintain and preserve all records and supporting documentation for a period of four (4) years from the filing date.

(b) For every report filed after the effective date of this chapter, the treasurer of each political party committee and political action committee shall be required to maintain and preserve all records in support of the committee reports filed pursuant to § 17-25-11 for a period of four (4) years from the filing date.

History of Section.
(P.L. 2001, ch. 176, § 1.)



Chapter 17-25-12 - Prohibited contributions.

§ 17-25-12 Prohibited contributions.  No contributions shall be made, and no expenditure shall be made or incurred, whether anonymously, in a fictitious name, or by one person or group in the name of another, to support or defeat a candidate in a primary, general, or special election. No treasurer or candidate shall solicit or knowingly accept any contribution contrary to the provisions of this section.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1981, ch. 188, § 1; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1.)



Chapter 17-25-13 - Penalties.

§ 17-25-13 Penalties.  (a) Any person who willfully and knowingly violates the provisions of this chapter shall, upon conviction, be guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000) per violation.

(b) The state board may fine any person or entity who violates the provisions of this chapter in an amount not more than one hundred dollars ($100) per violation.

(c) Fines, fees and penalties imposed by the state board for violations of this chapter shall be paid for by the candidate, officeholder or entity against whose campaign the fines, fees or penalties have been levied. Fines, fees and penalties levied by the state board pursuant to this chapter shall not be paid for from contributions or funds available in a campaign account.

History of Section.
(P.L. 1974, ch. 298, § 1; P.L. 1992, ch. 21, § 1; P.L. 2001, ch. 176, § 2.)



Chapter 17-25-14 - Maintenance of party organization.

§ 17-25-14 Maintenance of party organization.  Any state or municipal committee of any political party may receive and disburse moneys for the general purposes of maintaining the organization during the whole or any part of the year.

History of Section.
(P.L. 1974, ch. 298, § 1.)



Chapter 17-25-15 - Political action committee  Notice of formation.

§ 17-25-15 Political action committee  Notice of formation.  (a) No political action committee shall accept any contributions or make any expenditures prior to filing notice of its organization with the board of elections. The notice shall contain:

(1) The name or names of any candidates whose election or defeat the committee intends to advocate;

(2) The names and addresses of all officers of the committee;

(3) The mailing address or addresses of the committee;

(4) The goals and purposes of the political action committee; and

(5) A statement indicating whether the membership and/or contributor base of the political action committee is derived primarily from the employees of one corporation or business entity or from one business or professional group or association or labor union and, if so, the identity of that employer or group or association or union.

(b) No committee shall advocate the election or defeat of any candidate other than that set forth in its notice of organization or amendment to the notice. A political action committee may amend its notice of organization at any time. The board of elections shall prescribe forms in compliance with this section.

(c) In addition to all other reporting requirements, each political action committee shall include in each report required to be filed by this chapter:

(1) The source and amount of all funds received by the committee in excess of one hundred dollars ($100) in the aggregate from a single source in a calendar year; provided, that funds received through a regular payroll check-off plan in which the aggregate contribution from each individual does not exceed one hundred dollars ($100) per calendar year shall report the name and address of each entity transferring the funds to the committee, the aggregate amount received from the payroll check-off, and the total number of contributors; and provided also, that funds received by the political action committee of a labor organization from the members of the labor organization in amounts not exceeding twenty-five dollars ($25.00) per calendar year from a single source shall be reported by the aggregate amount received and the total number of members of the labor organization contributing;

(2) The name and address of each person to whom expenditures were made, and the amount and purpose of each expenditure; and

(3) The name and address of each elected official and candidate for elected office to whom a contribution was made, and the amount of the contribution.

(d) The board of elections may reject the use by a political action committee of a name which is misleading and/or does not accurately identify the membership or contributor base of the committee.

(e) If a political action committee derives more than fifty percent (50%) of its funds from the employees, officers, directors, investors, and/or stockholders of a corporation or other business entity, the name of the political action committee must incorporate the name of that corporation or business entity. If a political action committee derives more than fifty percent (50%) of its funds from persons affiliated with one industry, profession, trade organization, or association or labor union, the name of the political action committee must identify that industry, profession, trade organization or association, or labor union.

History of Section.
(P.L. 1981, ch. 188, § 2; P.L. 1984, ch. 2, § 1; P.L. 1992, ch. 21, § 1; P.L. 2001, ch. 176, § 2; P.L. 2006, ch. 174, § 1; P.L. 2006, ch. 292, § 1.)



Chapter 17-25-16 - Enjoining of illegal acts  Forfeiture of contributions.

§ 17-25-16 Enjoining of illegal acts  Forfeiture of contributions.  (a) Whenever the board of elections has reason to believe that a candidate, political party committee, or political action committee, or the campaign treasurer or deputy campaign treasurer of the candidate or committee, has accepted a contribution or made an expenditure in violation of the provisions of this chapter, or willfully and knowingly has made a false statement in any of the reports required under this chapter or failed to file any report, or has otherwise violated this chapter, the board may, in addition to all other actions authorized by law, request the attorney general to bring an action in the name of the state of Rhode Island in the superior court against the person and/or committee to enjoin them from continuing the violation, or doing any acts in furtherance of the violation, and for any other relief that the court deems appropriate. In addition, the court may order the forfeiture of any or all contributions accepted in violation of and/or not reported as required by this chapter. All contributions so forfeited shall become the property of the state.

(b) The court shall also impose a civil penalty not exceeding three (3) times the amount of:

(1) Contributions made or accepted in violation of this chapter;

(2) Expenditures made in violation of this chapter; and/or

(3) Contributions or expenditures not reported as required by this chapter.

(c) All funds collected pursuant to this section shall be deposited in the fund established for the public financing of the electoral system pursuant to this chapter.

History of Section.
(P.L. 1981, ch. 188, § 2; P.L. 1992, ch. 21, § 1.)



Chapter 17-25-17 - Severability.

§ 17-25-17 Severability.  (a) If the provisions of this chapter or their application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

(b) Without limiting the generality of subsection (a) of this section, if the application of any provision of this chapter to contributions and/or expenditures made in regard to ballot questions is held invalid, the provision shall remain applicable to contributions and/or expenditures made in regard to candidates.

History of Section.
(P.L. 1981, ch. 188, § 2; P.L. 1992, ch. 21, § 1.)



Chapter 17-25-18 - Public financing of election campaigns  General purpose.

§ 17-25-18 Public financing of election campaigns  General purpose.  Whereas, the general assembly finds that the cost of running for statewide office has risen over the last decade at a rate far in excess of the increase in the cost of living; and

Whereas, the general assembly finds that the need to raise ever larger sums of money to effectively compete for general office threatens the essence of our democratic system by excluding many well qualified candidates; and

Whereas, the general assembly finds that the candidate's need to raise large sums of money can result in disproportionate and inappropriate influence being obtained by those who possess the financial ability to make large contributions to campaigns; and

Whereas, the general assembly finds that the state cannot impose limitations on the amount of private funds raised and expended for election purposes by a candidate unless it provides for at least partial public financing of campaigns;

Therefore, the general assembly determines that it is in the best interest of the citizens of the state to provide public financing to qualified candidates for general office.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3.)



Chapter 17-25-19 - Public financing of election campaigns  Outlined.

§ 17-25-19 Public financing of election campaigns  Outlined.  (a) To effectuate the purpose stated in § 17-25-18, public funds shall be made available under the terms and conditions of this section and §§ 17-25-20  17-25-27 to qualifying candidates for general office who agree to abide by a limitation on the total amount of campaign contributions received and expenditures made for election purposes.

(b) Candidates for general office shall be eligible to receive two dollars ($2.00) of public funds for each qualified dollar ($1.00) of private funds contributed which do not exceed an aggregate of five hundred dollars ($500) from a single source within an election cycle and one dollar ($1.00) of public funds for each qualified dollar ($1.00) of private funds contributed which exceed an aggregate of five hundred dollars ($500) from a single source within an election cycle but do not exceed the limitations on aggregate contributions which are eligible to be matched set in subdivision 17-25-20(3), subject to the provisions of subdivision 17-25-20(2). The total amount of public funds provided to a candidate shall not exceed seven hundred fifty thousand dollars ($750,000) in matching funds for a total of one million five hundred thousand dollars ($1,500,000) for candidates for governor; and one hundred eighty-seven thousand five hundred dollars ($187,500) in matching funds for a total of three hundred seventy-five thousand dollars ($375,000) for candidates for other general offices.

(c) In order to be eligible for matching public funds, each candidate at the time he or she becomes a candidate, as defined in subdivision 17-25-3(2), but no later than 4:00 pm on the last day for filing declarations of candidacy for general office, must sign a statement under oath pledging to comply with the limitations on campaign contributions and expenditures and with all of the terms and conditions set forth in this chapter. Any candidate who fails to file the statement with his or her declaration for office shall be ineligible to receive public funds.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3; P.L. 1994, ch. 78, § 2; P.L. 2011, ch. 229, § 1; P.L. 2011, ch. 230, § 1.)



Chapter 17-25-20 - Eligibility criteria for matching public funds.

§ 17-25-20 Eligibility criteria for matching public funds.  In order to receive matching public funds under § 17-25-19, a qualifying candidate must comply with the following requirements:

(1) The candidate must sign a statement under oath, as provided for in § 17-25-19, pledging to comply with the limitations on contributions and expenditures for election purposes and with all the terms and conditions set forth in this chapter. Upon the filing of the statement, a candidate for general office shall be bound to abide by the limitations on contributions and expenditures set forth in this chapter and may not withdraw from his or her obligation to abide by these restrictions.

(2) Subject to the provisions of paragraph (ii) of this subdivision, no participating candidate shall either receive or expend for election purposes more than a total of public and private funds in the sum of one million five hundred thousand dollars ($1,500,000) in an election cycle. No participating candidate for general office other than governor shall receive or expend for election purposes more than a total of public and private funds in the sum of three hundred seventy-five thousand dollars ($375,000) in an election cycle.

(ii) The limitations on contributions received from private sources, matching funds available from the state, and total permitted expenditures shall apply in the 1994 general election and, subject to appropriations by the general assembly, shall increase by a percentage to be determined by the board of elections in January of each year in which a general election involving general offices is held, beginning in 1998. In no case shall the increase exceed the total increase in the consumer price index since the month in which the previous general election involving general was held.

(3) Only the first two thousand dollars ($2,000) of the aggregate private monetary contributions from a single private source within an election cycle shall be eligible for matching public funds for candidates for governor; provided, that the entire amount contributed shall be considered toward the dollar limits provided in subdivision (2) of this section.

(ii) Only the first one thousand dollars ($1,000) of the aggregate private monetary contributions from a single private source within an election cycle shall be eligible for matching public funds for candidates for lieutenant governor, secretary of state, attorney general, and general treasurer; provided, that the entire amount contributed shall be considered toward the dollar limits provided for in subdivision (2) of this section.

(iii) Any private funds lawfully contributed during the current election cycle shall be eligible for matching public funds subject to the terms and conditions of this section, and private funds donated during a preceding election cycle shall not be eligible for matching public funds.

(4) The direct costs incurred in connection with raising campaign funds on behalf of a candidate shall not be deemed to be expenditures for the purposes of the limitations on expenditures set forth in subdivision (2) of this section. Direct costs shall include costs of printing and mailing invitations to fundraising events, solicitations for contributions, costs of hosting fundraising events, and travel to those events, but shall not include any portion of the salary or wages of campaign employees, nor the cost of any radio, television, computer/Internet/electronic device, or printed advertisement. The cost of a fundraising event must be less than the amount of money realized from the gross proceeds generated by the fundraising event in order to qualify for this exclusion.

(5) If a candidate who has accepted public funds makes expenditures in excess of the permitted amounts, the candidate shall be liable for a civil assessment payable to the state in an amount equal to three (3) times the amount of excess funds expended. In addition, the candidate shall be ineligible for further participation in the public financing program during the same election cycle.

(6) In order to receive payments under this section, any candidate for general office shall first meet the following additional minimum requirements:

(i) Raise an amount in qualified private contributions equal to twenty percent (20%) of the total amount eligible to be matched for election as to the office sought;

(ii) Receive private contributions from a minimum of two hundred fifty (250) individuals contributing at least twenty-five dollars ($25.00) each for candidates for governor and receive private contributions from a minimum of one hundred (100) individuals contributing at least twenty- five dollars ($25.00) each, for candidates for lieutenant governor, secretary of state, attorney general and general treasurer; and

(iii) Comply with any and all applicable nomination provisions in this title and qualify for the general election ballot pursuant to the process set forth in this title.

(7) No public funds received by any candidate pursuant to §§ 17-25-19  17-25-27 of this chapter and no private funds used to qualify for the public funds shall be expended by the candidate for any purpose except to pay reasonable and necessary expenses directly related to the candidate's campaign.

(8) No public funds shall be expended by the candidate, except for one or more of the following uses directly related to the campaign of the candidate:

(i) Purchase of time on radio or television stations; provided, however, the content of all television time shall include captioning for the deaf and hard of hearing and the content of all radio time must be available in a written or text format at the time of request;

(ii) Purchase of rental space on outdoor signs or billboards;

(iii) Purchase of advertising space on the computer/Internet/electronic device and in newspapers and regularly published magazines and periodicals;

(iv) Payment of the cost of producing the material aired or displayed on radio, television, outdoor signs or billboards, and computer/Internet/electronic device and in newspapers, regularly published magazines, and periodicals;

(v) Payment of the cost of printing and mailing campaign literature and brochures;

(vi) Purchase of signs, bumper stickers, campaign buttons, and other campaign paraphernalia;

(vii) Payment of the cost of legal and accounting expenses incurred in complying with the public financing law and regulations as required by this chapter;

(viii) Payment of the cost of telephone deposits, installation charges, and monthly billings in excess of deposits;

(ix) Payment of the costs of public opinion polls and surveys; and

(x) Payment of rent, utilities and associated expenses connected with the operation of an election headquarters or satellite election offices.

(9) Contributions received and expended by any candidate for the purpose of defraying any expense or satisfying any loan obligations incurred prior to January 1, 1991, by the candidate in furtherance of his or her candidacy in a previous election cycle, as defined in subdivision 17-25-3(5), shall not be counted toward any contribution or expenditure limitation in §§ 17-25-18  17-25-27.

(10) No candidate who has elected to receive public funds shall contribute to or loan to his or her own campaign a sum in excess of five percent (5%) of the total amount that a candidate is permitted to expend in a campaign for the office pursuant to §§ 17-25-19 and 17-25-21.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1989, ch. 345, § 1; P.L. 1992, ch. 21, § 1; P.L. 1992, ch. 21, § 3; P.L. 1992, ch. 203, § 1; P.L. 1994, ch. 78, § 2; P.L. 1998, ch. 31, art. 32, § 1; P.L. 2007, ch. 223, § 1; P.L. 2007, ch. 235, § 1; P.L. 2011, ch. 229, § 1; P.L. 2011, ch. 230, § 1.)



Chapter 17-25-21 - Primary elections.

§ 17-25-21 Primary elections.  Any candidate eligible to receive public funds and electing to receive these funds who is challenged for nomination for general office in a political party primary shall be permitted to raise and expend an additional amount of private funds equal to one-third ( 1/3) of the maximum allowable expenditure amount for the office or equal to the total amount spent by the candidates' opponent or opponents in the primary, whichever amount is less. The additional amount received in contributions must be expended prior to the primary election. The additional private contributions shall not be eligible for matching public funds.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3.)



Chapter 17-25-22 - Time period for payment of public funds.

§ 17-25-22 Time period for payment of public funds.  (a) No public funds shall be dispersed to candidates until after the date of the primary election. In order to receive matching public funds, the candidate must be a candidate for general office who meets all of the requirements set forth in subdivision 17-25-20(6). The candidate must submit to the board of elections proof of receipt of qualifying private contributions and supporting documentation as required by the board. The board of elections shall, within five (5) business days of the receipt of the request for payment of matching funds, either pay over funds to the candidate or disallow all or a portion of the request and state in writing the reasons for the disallowance.

(b) A candidate may submit supplemental applications for public funds until the time that the permitted limits are reached.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3; P.L. 2001, ch. 176, § 2; P.L. 2011, ch. 229, § 1; P.L. 2011, ch. 230, § 1.)



Chapter 17-25-23 - Funds expended by person, committee of a political party, or political action committee  Private expenditure.

§ 17-25-23 Funds expended by person, committee of a political party, or political action committee  Private expenditure.  For the purposes of §§ 17-25-19 and 17-25-20, any funds expended by a person, committee of a political party, or political action committee to directly influence the outcome of the electoral contest involving the candidate shall be considered a contribution received by or an expenditure made by the candidate for general office, if one or more of the following relationships between the candidate and the person, committee of a political party, or political action committee is present:

(1) There is any arrangement, coordination, or direction with respect to the expenditure between the candidate or the candidate's agent and the person making the expenditure;

(2) In the same election cycle, the person making the expenditure, including any officer, director, employee, or agent of the person, is or has been authorized to raise or expend funds on behalf of the candidate or the candidate's authorized committees, or is or has been an officer of the candidate's authorized committees, or is or has been receiving any form of compensation or reimbursement from the candidate, the candidate's authorized committees, or the candidate's agent;

(3) The person making the expenditure, including any officer, director, employee, or agent of the person, has communicated with, advised, or counseled the candidate or the candidate's agents at any time on the candidate's plans, projects, or needs relating to the candidate's pursuit of election to general office in the same election cycle, including any advice relating to the candidate's decision to seek election to general office;

(4) The person making the expenditure retains the professional services of any individual or other person also providing those services to the candidate in connection with the candidate's pursuit of election to general office in the same election cycle, including any services relating to the candidate's decision to seek election to general office;

(5) The person making the expenditure, including any officer, director, employer, or agent of the person, has communicated or consulted at any time during the same election cycle about the candidate's plans, projects, or needs relating to the candidate's pursuit of election to general office, with:

(i) Any officer, director, employee, or agent of a party committee that has made or intends to make expenditures or contributions, in connection with the candidate's campaign; or

(ii) Any person whose professional services have been retained by a political party committee that has made or intends to make expenditures or contributions;

(6) The expenditure is based on information provided to the person making the expenditure directly or indirectly by the candidate or the candidate's agents about the candidate's plans, projects, or needs; provided, that the candidate or the candidate's agents are aware that the other person has made or is planning to make expenditures expressly advocating the candidate's election; or

(7) The expenditure is made by a person with the intention of seeking or obtaining any governmental benefit or consideration from the candidate by reason of the expenditure.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3; P.L. 2011, ch. 229, § 1; P.L. 2011, ch. 230, § 1.)



Chapter 17-25-24 - Additional expenditures.

§ 17-25-24 Additional expenditures.  Any candidate eligible to receive public funds and electing to receive these funds whose opponent does not elect to receive public funds shall be permitted to raise additional private contributions and make additional expenditures for election purposes in an amount in excess of the candidate's maximum allowable expenditure limit equal to the amount by which the expenditures of the opponent exceed the maximum allowable expenditure limit that would have applied to the opponent's expenditures had the opponent elected to receive public funds.

History of Section.
(P.L. 1988, ch. 420, § 1.)



Chapter 17-25-25 - Surplus campaign funds.

§ 17-25-25 Surplus campaign funds.  Any candidate receiving public funds during any election cycle under the provisions of this chapter shall, within ninety (90) days after the completion of the election cycle, transfer to the general treasurer for deposit in the general fund fifty percent (50%) of any amount of the candidate's total campaign funds unexpended as of the last day of the election cycle. The candidate may convert the remaining fifty percent (50%) of the amount to use for any political purposes not otherwise prohibited by law. The remaining fifty percent (50%) of that amount may not be converted to personal use by the candidate.

History of Section.
(P.L. 1988, ch. 420, § 1.)



Chapter 17-25-26 - Equal apportionment of expenditures for joint advertisements.

§ 17-25-26 Equal apportionment of expenditures for joint advertisements.  Any expenditure jointly made by any two (2) or more candidates for any newspaper, radio, or television advertisement primarily benefiting the candidate shall be attributed to and apportioned equally among those candidates who are clearly identified in that advertisement. The apportionments shall constitute campaign expenditures subject to all reporting requirements of this chapter and shall be counted toward any total campaign expenditures limit that may apply to each or any of the candidates.

History of Section.
(P.L. 1988, ch. 420, § 1.)



Chapter 17-25-27 - Post-audit of accounts  Publication.

§ 17-25-27 Post-audit of accounts  Publication.  The board may conduct a post-audit of all accounts and transactions for any election cycle and may conduct any other special audits and post-audits that it may deem necessary. The board shall publish a summary of the reports filed by candidates for general office pursuant to the public financing provision of this chapter on or before April 1 of the year following any year in which elections are held for statewide elective office.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3.)



Chapter 17-25-28 - Board of elections  Regulation and auditing of matching fund program.

§ 17-25-28 Board of elections  Regulation and auditing of matching fund program.  In addition to all other powers and duties established by law, the board of elections is empowered to adopt and enforce rules, regulations, and auditing procedures required to fulfill the mandates of §§ 17-25-19  17-25-27. The board is empowered, among other things, to:

(1) Ascertain whether any contributions to or expenditures for candidates for general office have exceeded limits prescribed by §§ 17-25-18  17-25-27. Ascertain the amount and source of contributions received and expenditures made by all candidates for general offices, whether or not the candidate chose to participate in public financing.

(2) Issue advisory opinions upon its own initiative or upon application of any candidate.

(3) Conduct investigations and/or hearings relative to alleged violations of §§ 17-25-18  17-25-27, either on its own initiative or upon receipt of a verified written complaint, which complaint shall, under pain and penalty of perjury, be based upon actual knowledge and not merely on information and belief.

(ii) Upon receipt of a verified written complaint, or upon receipt of evidence which is deemed sufficient by the board, the board may initiate a preliminary investigation into any alleged violation of §§ 17-25-18  17-25-27. All board proceedings and records relating to a preliminary investigation shall be confidential, except that the board may turn over to the attorney general evidence that may be used in a criminal proceeding. The board shall notify any person who is the subject of the preliminary investigation of the existence of the investigation and the general nature of the alleged violation by certified or registered mail, return receipt requested, within seven (7) days of the commencement of the investigation.

(iii) If a preliminary investigation fails to indicate reasonable cause for belief that §§ 17-25-18  17-25-27 have been violated, the board shall immediately terminate the investigation and notify, in writing, the complainant, if any, and the person who had been the subject of the investigation.

(iv) If a preliminary investigation indicates reasonable cause for belief that §§ 17-25-18  17-25-27 have been violated, the board may, upon a majority vote, initiate a full investigation and appropriate proceedings to determine whether there has been a violation.

(v) All testimony in board proceedings shall be under oath. All parties shall have the right to call and examine witnesses, to introduce exhibits, to cross-examine witnesses who testify, to submit evidence, and to be represented by counsel. Before testifying, all witnesses shall be given a copy of the regulations governing board proceedings. All witnesses shall be entitled to be represented by counsel.

(vi) Any person whose name is mentioned during a proceeding of the board and who may be adversely affected by it may appear personally before the board on his or her own behalf or file a written statement for incorporation into the record of the proceeding.

(vii) Within fourteen (14) days after the end of proceedings, the board shall meet in executive session for the purpose of reviewing the evidence before it. Within thirty (30) days after completion of deliberations, the board shall publish a written report of its findings and conclusions.

(viii) Upon a finding that there has been a violation of §§ 17-25-18  17-25-27 or any other campaign finance law, the board may issue an order requiring the violator to:

(I) Cease and desist from the violation;

(II) File any report, statements or other information as required by this chapter; and/or

(III) Pay a civil fine for each violation of any section of this chapter in an amount authorized by that section or, if no authorization exists, in amount not to exceed the greater of one thousand dollars ($1,000) or three (3) times the amount the violator failed to properly report or unlawfully contributed, expended, gave, or received.

(B) The board may turn over to the attorney general any evidence that may be used in a subsequent criminal proceeding against any violator.

(ix) The board may file a civil action in superior court to enforce an order issued by it pursuant to this section.

(x) Any final action by the board made pursuant to this chapter shall be subject to review in superior court upon petition of any interested person filed within thirty (30) days after the action for which review is sought. The court shall enter a judgment enforcing, modifying, or setting aside the order of the board, or it may remand the proceeding to the board for any further action that the court may decide.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1989, ch. 345, § 1; P.L. 1992, ch. 21, § 3; P.L. 2001, ch. 176, § 2.)



Chapter 17-25-29 - Appropriations.

§ 17-25-29 Appropriations.  In the event the funds generated by the tax credit of § 44-30-2(d) fail to produce sufficient money to meet the requirements of the public financing of the electoral system as set forth in §§ 17-25-19  17-25-27, then funds sufficient to meet the levels of the public financing as set forth in this chapter shall be supplied from the general fund of the state treasury. There is appropriated from the general treasury those sums that may be necessary for carrying out the purposes of the public financing of the electoral system, and an amount equal to the total of all maximum amounts of matching public funds available to all party and independent candidates for general office qualifying and electing to receive public funds in an election shall be transferred to the board of elections no later than September 1 of each election year and deposited in a manner that will secure the highest rate of interest available consistent with the safety of the sums and with the requirement that all sums on deposit be available for immediate payment to eligible candidates at any time after the date of the primary election. The state controller is authorized and directed to draw his or her orders upon the general treasurer for transfer of all sums the board deems necessary to comply with this section. There shall also be transferred to the board any additional sums that may be required until the permitted limits are reached. The board shall account for all funds disbursed pursuant to this chapter and transfer upon the conclusion of any election for general office any and all undisbursed sums to the general treasurer for deposit in the general fund by December 1 in any year in which the election is held.

History of Section.
(P.L. 1988, ch. 420, § 1; P.L. 1992, ch. 21, § 3.)



Chapter 17-25-30 - Public financing of election campaigns  Compliance benefits.

§ 17-25-30 Public financing of election campaigns  Compliance benefits.  Entitled to an additional benefit of free time on community antenna television to be allocated pursuant to rules determined by the administrator for the division of public utilities. During all allocated free time, the candidate shall personally appear and present the message of the advertisement; provided, however, the content of all television time shall include captioning for the deaf and hard of hearing and the content of all radio time must be available in a written or text format at the time of request; and

(2) Entitled to an additional benefit of free time on any public broadcasting station operating under the jurisdiction of the Rhode Island public telecommunications authority pursuant to rules determined by the authority. During all allocated free time, the candidate shall personally appear and personally present the message of the advertisement; provided, however, the content of all television time shall include captioning for the deaf and hard of hearing and the content of all radio time must be available in a written or text format at the time of request.

History of Section.
(P.L. 1992, ch. 21, § 2; P.L. 2007, ch. 223, § 1; P.L. 2007, ch. 235, § 1; P.L. 2011, ch. 229, § 1; P.L. 2011, ch. 230, § 1.)



Chapter 17-25-30.1 - Community antenna television  Rules and regulations.

§ 17-25-30.1 Community antenna television  Rules and regulations.  The administrator for the division of public utilities for the state of Rhode Island shall formulate rules and regulations concerning the allocation of advertising time to be used by those candidates for public office who are eligible to receive public funds and who comply in full with all eligible criteria for receipt of the funds.

History of Section.
(P.L. 1992, ch. 21, § 2.)






Chapter 17-25.1 - Gambling Referenda

Chapter 17-25.1-1.1 - Gambling referenda  Ballot question advocates.

§ 17-25.1-1.1 Gambling referenda  Ballot question advocates.  Any "ballot question advocate", as defined in chapter 25.2 of title 17, advocating the passage or defeat of any gambling question shall, in addition to complying with and being subject to the provisions of chapter 25.2 of title 17, include in its reports filed under said chapter the following: (i) the name, address and, if applicable, the place of employment of every person making a contribution or contributions that in the aggregate exceed one thousand eight hundred dollars ($1,800) per election cycle to such ballot question advocate; and (ii) whether or not such contributor has any direct or indirect affiliation with any entity or person that operates or owns any type or kind of gambling facility or entity in any jurisdiction and, if so, the name of such facility or entity. "Gambling question" means any referendum that relates to a proposal to institute a casino within the state or to otherwise expand gambling in any form.

History of Section.
(P.L. 2006, ch. 174, § 4; P.L. 2006, ch. 292, § 4.)






Chapter 17-25.2 - Ballot Question Advocacy and Reporting

Chapter 17-25.2-1 - Short title.

§ 17-25.2-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Ballot Question Advocacy and Reporting Act".

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-2 - Declaration of policy.

§ 17-25.2-2 Declaration of policy.  It is declared to be in the public interest and to be the policy of the state to foster greater participation in ballot question advocacy in a transparent and open manner and to provide the public with sufficient information regarding the source of contributions received and expenditures made for ballot question advocacy.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-3 - Definitions.

§ 17-25.2-3 Definitions.  As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Ballot question" means any question, charter change, constitutional amendment, referendum or voter initiated petition placed on any state, district, city, town or municipal ballot for a general or special election.

(2) "Ballot question advocacy" means advocating the passage or defeat of a ballot question.

(3) "Ballot question advocate" means (i) for purposes of referenda as defined in § 17-5-1 of the general laws only, any exempt nonprofit as defined in § 17-25-3 or any organization described under § 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States; and (ii) for all other ballot questions as defined herein, any person making an expenditure with a cumulative total that exceeds one thousand dollars ($1,000) in a calendar year for ballot-question advocacy on a particular ballot question.

(4) "Contributions" means donations to a ballot-question advocate in the form of money, gifts, loans, paid personal services, or in-kind contributions as defined herein.

(5) "In-Kind Contributions" means the monetary value of other things of value or paid personal services donated to any person required to file reports with the board of elections, except for newsletters and other communications paid for and transmitted by an organization to its own members and not to the general public;

(6) "Paid personal services" means personal services of every kind and nature, the cost or consideration for which is paid or provided by someone other than the ballot-question advocate for whom the services are rendered, but shall not include personal services provided without compensation by persons volunteering their time.

(7) "Expenditures" means the payment for any goods and services for the purpose of ballot-question advocacy as set forth in this paragraph:

(i) Any media advertising services or products, including, but not limited to, newspapers, radio stations or television stations;

(ii) General advertising in letters, brochures, flyers, handbills, lawn signs, posters, bumper stickers, buttons or other materials except for newsletters and other communications paid for and transmitted by an organization to its own members and not to the general public; or

(iii) Paid personal services donated to any ballot-question advocate including advertising agency services or other professional services including accounting services, printing, secretarial services, public opinion polls, research and professional campaign consultation or management, media production or computer services. A written contract, agreement or promise to make an expenditure, is an expenditure as of the date such contract expenditure or obligation is made.

(8) "Person" means any individual, partnership, committee, association, corporation, city, town, or other governmental unit and any other organization.

(9) "Election cycle" means the twenty-four (24) month period commencing on January 1 of odd number years and ending on December 31 of even number years.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2; P.L. 2012, ch. 446, § 4.)



Chapter 17-25.2-4 - No limitations on contributions or expenditures.

§ 17-25.2-4 No limitations on contributions or expenditures.  Nothing contained in this chapter shall be construed to limit the amount of monies contributed to or expended by a ballot-question advocate for the purpose of ballot-question advocacy.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-5 - Reporting by ballot question advocates.

§ 17-25.2-5 Reporting by ballot question advocates.  (a) Every ballot-question advocate shall file periodic reports signed by an individual responsible for its contents on a form prescribed by the board of elections setting forth the name and address of the ballot-question advocate, including any other name under which the ballot-question advocate conducts ballot-question advocacy, the name and address of the person filing the report; and

(1) The name, address and, if applicable, the place of employment of each person making a contribution or contributions that in the aggregate exceed one thousand-eight hundred dollars ($1,800) per election cycle to a ballot-question advocate for purposes of ballot question advocacy and the amount contributed by each person or source; provided, however, this information shall be reported only if:

(i) The contributions received by a ballot-question advocate are solicited in any way, including by written, electronic, or verbal means, by the ballot-question advocate specifically for ballot-question advocacy; or

(ii) The contributions were specifically designated by the contributor for ballot-question advocacy; or

(iii) The ballot question advocate knew or had reason to know that the contributor intended or expected that the majority of the contributions be used for ballot question advocacy; and

(2) The name and address of every person or entity receiving an expenditure for ballot-question advocacy, which in the aggregate exceeds one hundred dollars ($100), the amount of each expenditure for ballot-question advocacy, and the total amount of expenditures for ballot-question advocacy made by the ballot-question advocate as of the last report date; and

(3) A statement of the position of the ballot-question advocate in support of or opposition to the ballot-question; and

(4) The names and addresses of all identified members or endorsing organizations, corporations, and/or associations that authorize the ballot-question advocate to represent to the public that they support the positions of the ballot-question advocate; and

(5) The name and address of at least one of the officers of the ballot question advocate, if any, or one individual that is responsible for the ballot question advocate's compliance with the provisions of this chapter.

(b) The first report must be filed by a ballot-question advocate for the period beginning when the ballot-question advocate expends a cumulative total that exceeds one thousand dollars ($1,000) for ballot-question advocacy and ending the last day of the first full month following such date, to be filed with the board of elections due no later than seven (7) days after the end of the month. A ballot-question advocate must thereafter file calendar month reports with the board of elections due no later than seven (7) days after the end of the month; provided, that in lieu of filing for the last full calendar month preceding the ballot question election, a report must be filed due no later than seven (7) days before the election.

(c) A ballot-question advocate must file a final report of contributions received and expenditures made for ballot-question advocacy no later than thirty (30) days after the election for the ballot question is held subject to the provisions of § 17-25.2-6. All reports filed with the board of elections must be received no later than 4:00 p.m. on the due date.

(d) The board of elections may, for good cause shown and upon receipt of a written or electronic request, grant a seven (7) day extension for filing a report; provided, however, that the request must be received no later than the date and time upon which the report is due to be filed, and further if the election for the ballot question is to be held less than seven (7) days from the report due date and time, the report must be filed prior to the election date.

(2) Any ballot-question advocate required to file reports with the board of elections pursuant to this section and who has not filed the report by the required date and time, unless granted an extension by the board, shall be fined twenty-five dollars ($25.00).

(3) The board of elections shall send a notice of noncompliance, by certified mail, to the ballot-question advocate who fails to file the reports required by this section. A ballot-question advocate that has been sent a notice of noncompliance and fails to file the required report within seven (7) days of the receipt of the notice shall be fined two dollars ($2.00) per day from the date of the receipt of the notice of noncompliance until the day the report is received by the board of elections. Notwithstanding any of the provisions of this section, the board of election shall have the authority to waive late filing fees for good cause shown.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-6 - Monies not expended on ballot measure.

§ 17-25.2-6 Monies not expended on ballot measure.  (a) At the time of the filing of the final report required by subsection 17-25.2-5(c), any contributions received for ballot question advocacy and remaining with a ballot question advocate that exceed one thousand dollars ($1,000) and have not been expended shall be disbursed in one or more of the following four (4) manners:

(1) Transferal in whole or in part into another ballot question advocate account which has a purpose related to or consistent with that of the donating ballot question advocate;

(2) Donations to or retention by a nonprofit organization recognized under § 501(c) of the Internal Revenue Code of 1986, 26 U.S.C. § 501, or any subsequent corresponding internal revenue code of the United States as from time to time amended;

(3) Donations to the state of Rhode Island; or

(4) Refund to the donor.

(b) The ballot question advocate must annually report to the board of elections by June 30 of the calendar year any such remaining contributions and shall report distributions of any such remaining contributions within thirty (30) days of such distributions.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-7 - Disclosure of true origin of contributions required.

§ 17-25.2-7 Disclosure of true origin of contributions required.  (a) No person shall make a contribution to a ballot-question advocate for the purpose of ballot-question advocacy in any name except its own or in any manner for the purpose of disguising the true origin of the contribution.

(b) No person shall form or use a corporation or other legal entity to advocate for the approval or defeat of a ballot question with the intent to:

(1) Disguise the true origin of the funds; or

(2) Evade the reporting requirements of this chapter.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-8 - Duties and powers of the board of elections.

§ 17-25.2-8 Duties and powers of the board of elections.  The board of elections is authorized to perform any duties that are necessary to implement the provisions of this chapter. Without limiting the generality of this provision, the board of elections is authorized and empowered to undertake all actions set forth in § 17-25-5.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-9 - Penalties for violation.

§ 17-25.2-9 Penalties for violation.  (a) Whenever the board of elections has reason to believe that a ballot-question advocate willfully and knowingly made a false statement in any report required under this chapter or failed to file any report, or has otherwise violated this chapter, the board of elections may, in addition to all other actions authorized by law, request the attorney general to bring an action in the name of the state of Rhode Island in the superior court against the person signing any such report and/or organization to enjoin them from continuing the violation, or doing any acts in furtherance of the violation, and for any other relief the court deems appropriate. In addition, the court may order the forfeiture of any and all contributions not reported in violation of this chapter.

(b) The court may also impose a civil penalty for any violation of this chapter up to but not exceeding three (3) times the amount of:

(1) Contributions and/or expenditures made or accepted in violation of this chapter; and/or

(2) Contributions or expenditures not reported as required by this chapter.

(c) All funds collected pursuant to this section shall be deposited in the fund established by the state for public information and education regarding the election process.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)



Chapter 17-25.2-10 - Severability.

§ 17-25.2-10 Severability.  If any provision of this chapter or the application thereof shall for any reason be judged invalid, that judgment shall not affect, impair or invalidate the remainder of the law, but shall be confined in its effect to the provisions or application directly involved in the controversy giving rise to the judgment.

History of Section.
(P.L. 2006, ch. 174, § 2; P.L. 2006, ch. 292, § 2.)






Chapter 17-25.3 - Independent Expenditures and Electioneering Communications

Chapter 17-25.3-1 - Independent expenditures and electioneering communications for elections.

§ 17-25.3-1 Independent expenditures and electioneering communications for elections.  (a) It shall be lawful for any person, business entity or political action committee, not otherwise prohibited by law and not acting in coordination with a candidate, authorized candidate campaign committee, political action committee, or political party committee, to expend personally from that person's own funds a sum which is not to be repaid to him or her for any purpose not prohibited by law to support or defeat a candidate or referendum. Whether a person, business entity or political action committee is "acting in coordination with a candidate, authorized candidate campaign committee, political action committee or political party committee" for the purposes of this subsection shall be determined by application of the standards set forth in § 17-25-23. All terms used in this chapter shall have the same meaning as defined in § 17-25-3.

(b) Any person, business entity or political action committee making independent expenditures, electioneering communications, or covered transfers shall report all such campaign finance expenditures and expenses to the board of elections, provided the total of the money so expended exceeds one thousand dollars ($1000) within a calendar year, to the board of elections within seven (7) days of making the expenditure.

(c) A person, business entity or political action committee who makes or contracts to make independent expenditures, electioneering communications, or covered transfers with an aggregate value of one thousand dollars ($1,000) or more shall electronically file a campaign finance report to the board of elections describing the expenditures.

(d) After a person, business entity or political action committee files a report under subsection (b), the person, business entity or political action committee shall file an additional report after each time the person, business entity or political action committee makes or contracts to make independent expenditures, electioneering communications, or covered transfers aggregating an additional one thousand dollars ($1,000) with respect to the same election as that to which the initial report relates.

(e) When a report is required by subsection (c) or (d) of this section within thirty (30) days prior to the election to which the expenditure was directed, it shall be filed with twenty-four (24) hours of the expenditure. When such a report is required at any other time, it shall be filed within seven (7) days after the expenditure.

(f) Reports of independent expenditures, electioneering communications, or covered transfers by a person shall contain the name, street address, city, state, zip code, occupation, employer (if self-employed, the name and place of business), of the person responsible for the expenditure, the name, street address, city, state, and zip code of the person receiving the expenditure the date and amount of each expenditure, and the year to date total.

(g) The report shall also include a statement identifying the candidate or referendum that the independent expenditure or electioneering communication is intended to promote the success or defeat, and affirm under penalty of false statement that the expenditure is not coordinated with the campaign in question, and provide any information that the board of elections requires to facilitate compliance with the provisions of this chapter.

(h) Reports of independent expenditures, electioneering communications, or covered transfers by a person, business entity or political action committee shall also disclose the identity of all donors of an aggregate of one thousand dollars ($1000) or more to such person, business entity or committee within the current election cycle, if applicable, unless the person, business entity or political action committee has established a separate campaign-related account for independent expenditures, electioneering communications, and covered transfers as detailed in § 17-25.3-2 in which case this paragraph applies only to donors to the person's, business entity's or political action committee's separate campaign-related account; provided that no person, business entity, or political action committee shall be required to disclose in a report to the board of elections the identity, which includes name, address, place of employment, and donation amount, of any donor who makes no donation to such person, business entity, or political action committee after the date of enactment of this section.

(i) If a person, business entity or political action committee and a donor mutually agree, at the time a donation, payment, or transfer to the person, business entity or political action committee which is required to disclose the identification under subsection (f) that the person, business entity or political action committee will not use the donation, payment, or transfer for independent expenditures, electioneering communications, or covered transfers, then not later than thirty (30) days after the person, business entity or political action committee receives the donation, payment, or transfer the person, business entity or political action committee shall transmit to the donor a written certification by the chief financial officer of the person, business entity or political action committee (or, if the organization does not have a chief financial officer, the highest ranking financial official of the organization) that:

(1) The person, business entity or political action committee will not use the donation, payment, or transfer for independent expenditures, electioneering communications, or covered transfers; and

(2) The person, business entity or political action committee will not include any information on the donor in any report filed by the person, business entity or political action committee under this section with respect to independent expenditures, electioneering communications, or covered transfers, so that the donor will not be required to appear in the list of donors.

(3) Exception for payments made pursuant to commercial activities. Subsections (e) and (f) do not apply with respect to any payment or transfer made pursuant to commercial activities in the regular course of a person's, business entity's or political action committee's business.

(j) For the purposes of this chapter, two (2) or more entities (other than an exempt nonprofit as defined in § 17-25-3 or an organization described in § 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time) are treated as a single entity if the entities:

(1) Share the majority of members on their boards of directors;

(2) Share two (2) or more officers;

(3) A candidate committee and a political committee other than a candidate committee are for the purposes of this section treated as a single committee if the committees both have the candidate or a member of the candidate's immediate family as an officer;

(4) Are owned or controlled by the same majority shareholder or shareholders or persons;

(5) Are in a parent-subsidiary relationship; or

(6) Have bylaws so stating.

History of Section.
(P.L. 2012, ch. 446, § 3.)



Chapter 17-25.3-2 - Optional use of separate campaign-related account by person, business entity or political action committee for independent expenditures, electioneering communications, and covered transfers.

§ 17-25.3-2 Optional use of separate campaign-related account by person, business entity or political action committee for independent expenditures, electioneering communications, and covered transfers.  (1) A person, business entity or political action committee may make disbursements for independent expenditures, electioneering communications, or covered transfers using amounts from a bank account established and controlled by the person, business entity or political action committee to be known as the separate campaign-related account (hereafter in this section referred to as the "account"), which shall be maintained separately from all other accounts of the person, business entity or political action committee and which shall consist exclusively of funds that were paid directly to such account by one or more person, business entity, or political action committee other than the person, business entity, or political action committee that controls the account. A person, business entity, or political action committee shall not make transfers from its general treasury into an account established under this section that such person, business entity, or political action committee controls.

(ii) Mandatory use of account after establishment. If a person, business entity or political action committee establishes an account under this section, it may not make disbursements for independent expenditures, electioneering communications, or covered transfers from any source other than amounts from the account.

(iii) Exclusive use of account for independent expenditures, electioneering communications, and covered transfers. Amounts in the account shall be used exclusively for disbursements by the person, business entity or political action committee for independent expenditures, electioneering communications, or covered transfers. After such disbursements are made, information with respect to deposits made to the account shall be disclosed in accordance with subsection 17-25.3-1(f).

History of Section.
(P.L. 2012, ch. 446, § 3.)



Chapter 17-25.3-3 - Disclaimers.

§ 17-25.3-3 Disclaimers.  (a) No person, business entity or political action committee shall make or incur an independent expenditure or fund an electioneering communication for any written, typed, or other printed communication, unless such communication bears upon its face the words "Paid for by" and the name of the entity, the name of its chief executive officer or equivalent, and its principal business address. In the case of a person, business entity or political action committee making or incurring such an independent expenditure or electioneering communication, which entity is a tax-exempt organization under § 501(c) of the Internal Revenue Code of 1986 (other than an organization described in § 501(c)(3) of such Code) or an exempt nonprofit as defined in § 17-25-3, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or an organization organized under Section 527 of said code, such communication shall also bear upon its face the words "Top Five Donors" followed by a list of the five (5) persons or entities making the largest aggregate donations to such person, business entity or political action committee during the twelve (12) month period before the date of such communication, provided that no donor shall be listed who is not required to be disclosed in a report to the board of elections by the person, business entity, or political action committee.

(b) The provisions of subsections (a) of this section shall not apply to:

(1) Any editorial, news story, or commentary published in any newspaper, magazine or journal on its own behalf and upon its own responsibility and for which it does not charge or receive any compensation whatsoever;

(2) Political paraphernalia including pins, buttons, badges, emblems, hats, bumper stickers or other similar materials; or

(3) Signs or banners with a surface area of not more than thirty-two (32) square feet.

(c) No person, business entity or political action committee shall make or incur an independent expenditure or fund an electioneering communication for paid television advertising or paid Internet video advertising, unless at the end of such advertising there appears simultaneously, for a period of not less than four (4) seconds:

(1) A clearly identifiable video, photographic or similar image of the entity's chief executive officer or equivalent; and

(2) A personal audio message, in the following form: "I am ]]]]]]]] (name of entity's chief executive officer or equivalent), ]]]]]]]] (title) of ]]]]]]]] (entity), and I approved its content."

(3) In the case of a person, business entity or political action committee making or incurring such an independent expenditure or electioneering communication, which person, business entity or political action committee is a tax-exempt organization under § 501(c) of the Internal Revenue Code of 1986 (other than an organization described in § 501(c)(3) of such Code) or an exempt nonprofit as defined in § 17-25-3, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or an organization organized under Section 527 of said code, such advertising shall also include a written message in the following form: "The top five (5) donors to the organization responsible for this advertisement are" followed by a list of the five (5) persons or entities making the largest aggregate donations during the twelve (12) month period before the date of such advertisement, provided that no donor shall be listed who is not required to be disclosed in a report to the board of elections by the person, business entity, or political action committee.

(d) No person, business entity or political action committee shall make or incur an independent expenditure or fund an electioneering communication for paid radio advertising or paid Internet audio advertising, unless the advertising ends with a personal audio statement by the entity's chief executive officer or equivalent;

(1) Identifying the entity paying for the expenditure; and

(2) A personal audio message, in the following form: "I am ]]]]]]]] (name of entity's chief executive officer or equivalent), ]]]]]]]] (title), of ]]]]]]]] (entity), and I approved its content."

(3) In the case of a person, business entity or political action committee making or incurring such an independent expenditure or electioneering communication, which entity is a tax-exempt organization under § 501(c) of the Internal Revenue Code of 1986 (other than an organization described in § 501(c)(3) of such Code) or an exempt nonprofit as defined in § 17-25-3, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or an organization organized under Section 527 of said code, such advertising shall also include:

(A) An audio message in the following form: "The top five (5) donors to the organization responsible for this advertisement are" followed by a list of the five (5) persons or entities making the largest aggregate donations during the twelve (12) month period before the date of such advertisement, provided that no donor shall be listed who is not required to be disclosed in a report to the board of elections by the person, business entity, or political action committee; or

(B) In the case of such an advertisement that is thirty (30) seconds in duration or shorter, an audio message providing a website address that lists such five (5) persons or entities, provided that no contributor shall be listed who is not required to be disclosed in a report to the board of elections by the person, business entity, or political action committee. In such case, the person, business entity or political action committee shall establish and maintain such a website with such listing for the entire period during which such person, business entity or political action committee makes such advertisement.

(e) No person, business entity or political action committee shall make or incur an independent expenditure or fund an electioneering communication for automated telephone calls, unless the narrative of the telephone call identifies the person, business entity or political action committee making the expenditure and its chief executive officer or equivalent. In the case of a person, business entity or political action committee making or incurring such an independent expenditure, which entity is a tax-exempt organization under § 501(c) of the Internal Revenue Code of 1986 (other than an organization described in § 501(c)(3) of such Code) or an exempt nonprofit as defined in § 17-25-3, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or an organization organized under Section 527 of said code, such narrative shall also include an audio message in the following form: "The top five (5) donors to the organization responsible for this telephone call are" followed by a list of the five (5) persons or entities making the largest aggregate donations during the twelve (12) month period before the date of such telephone call, provided that no donor shall be listed who is not required to be disclosed in a report to the board of elections by the person, business entity, or political action committee.

History of Section.
(P.L. 2012, ch. 446, § 3.)



Chapter 17-25.3-4 - Penalties.

§ 17-25.3-4 Penalties.  (a) Any person who willfully and knowingly violates the provisions of this chapter shall, upon conviction, be guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000) per violation.

(b) The state board of elections may impose a civil penalty upon any person, business entity, or political action committee who violates the provisions of this chapter in the amount of one thousand dollars ($1,000), or up to one hundred fifty percent (150%) of the aggregate amount of the independent expenditures, electioneering communications, or covered transfers per violation, whichever is greater.

History of Section.
(P.L. 2012, ch. 446, § 3.)






Chapter 17-26 - Penalties

Chapter 17-26-1 - Felonies.

§ 17-26-1 Felonies.  Every person who is convicted of any offense under this title which has been classified by the general assembly as a felony shall be imprisoned for a term of not more than ten (10) years, or fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both, for each offense.

History of Section.
(P.L. 1978, ch. 201, § 1; P.L. 1983, ch. 172, § 26; P.L. 1985, ch. 462, § 2.)



Chapter 17-26-2 - Misdemeanors.

§ 17-26-2 Misdemeanors.  Every person who is convicted of any offense under this title which has been classified by the general assembly as a misdemeanor shall be imprisoned for a term not exceeding one year, or fined not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1978, ch. 201, §1; P.L. 1985, ch. 462, § 2.)



Chapter 17-26-3 - Petty misdemeanors.

§ 17-26-3 Petty misdemeanors.  Every person who is convicted of any offense under this title which has been classified by the general assembly as a petty misdemeanor shall be imprisoned for a term not exceeding six (6) months, or fined not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1978, ch. 201, § 1.)






Chapter 17-27 - Reporting of Political Contributions by State Vendors

Chapter 17-27-1 - Definitions.

§ 17-27-1 Definitions.  As used in this chapter:

(1) "Aggregate amount" means the total of all contributions made to a particular general officer, candidate for general office, or political party within the time period set forth;

(2) "Business entity" means a sole proprietorship, partnership, firm, corporation, holding company, joint stock company, receivership, trust, or any other entity recognized in law through which business for profit is conducted;

(3) "Contribution" means a transfer of money, paid personal services, or other thing of value reportable under the terms of chapter 25 of this title;

(4) "Executive officer" means any person who is appointed or elected as an officer of a business entity by either the incorporators, stockholders, or directors of the business entity who is in charge of a principal business unit, division, or function of the business entity, or participates or has authority to participate other than in the capacity of a director in major policymaking functions of the business entity or who is actively engaged in soliciting business from the state or conducting, other than in a ministerial capacity, business with the state; provided, that officers of the business entity who are located outside the state, are not residents of the state, and do not participate in the business of the business entity within this state shall be exempted from the requirements of this chapter;

(5) "Goods or services" shall not include services provided to a state agency by:

(i) Any public utility company; or

(ii) A federal or state banking institution or other depository institution solely in connection with depository accounts held by the institution on behalf of a state agency;

(6) "State agency" means a branch, department, division, agency, commission, board, office, bureau, or authority of the government of the state of Rhode Island;

(7) "State vendor" means:

(A) A person or business entity that sells goods or provides services to any state agency,

(B) A person or business entity which has an ownership interest of ten (10%) percent or more in a business entity that sells goods or provides services to any state agency, or

(C) A person who is an executive officer of a business entity that sells goods or provides services to any state agency,

(D) The spouse or minor child of a person qualifying as a state vendor under the terms of subparagraphs (A), (B) or (C) of this paragraph, unless the spouse works for a vendor in competition for state business with the reporting business entity, or

(E) A business of the business entity that is a parent or subsidiary of a business entity that sells goods or provides services to any state agency.

(ii) "State vendor" does not mean:

(A) A municipality,

(B) A corporation established pursuant to Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3),

(C) A hospital,

(D) A state or federal agency, or

(E) A person receiving reimbursement for an approved state expense. The director of administration is authorized to provide as a public record a list of further exemptions consistent with the purposes of this chapter.

History of Section.
(P.L. 1993, ch. 249, § 1; P.L. 1994, ch. 140, § 1; P.L. 2004, ch. 6, § 48.)



Chapter 17-27-2 - Affidavits required.

§ 17-27-2 Affidavits required.  In connection with contracts for goods or services to be provided at a cost of five thousand dollars ($5,000) or more between a state vendor and a state agency, whether written or unwritten, the state vendor shall execute, under oath, an affidavit concerning reportable contributions pursuant to chapter 25 of this title. If the state vendor has, within the twenty-four (24) months preceding the date of the contract, contributed an aggregate amount in excess of two hundred fifty dollars ($250) within a calendar year to any general officer, any candidate for a general office, any member of the general assembly or candidate for the general assembly, or any political party; the state vendor shall file the affidavit with the board of elections and shall list the name of the general officer, member of the general assembly or candidate or political party, the amount and date of each contribution made during the preceding twenty-four (24) months and the total gross amount, in dollars, of contracts entered into between the state vendor and all state agencies during that period of time.

History of Section.
(P.L. 1993, ch. 249, § 1; P.L. 2001, ch. 176, § 3; P.L. 2006, ch. 428, § 3; P.L. 2006, ch. 429, § 3.)



Chapter 17-27-3 - Filing of affidavits.

§ 17-27-3 Filing of affidavits.  (a) The affidavit required by § 17-27-2 shall be filed, together with a copy of the contract or a written summary of the principal terms of the contract, with the board of elections. If the contract is in writing, then the affidavit shall be filed within sixty (60) days of the execution of the contract; if the contract is not in writing, then the affidavit shall be filed within sixty (60) days of the date when the state vendor first is notified that they have reached the five thousand dollar ($5,000) threshold established by § 17-27-2.

(b) Notwithstanding the provisions of subsection (a) of this section, any state vendor who has a reasonable belief that it would be required to make two (2) or more filings in any calendar year pursuant to this section will be deemed to have satisfied its obligations under this section if it files a notice certifying that belief with the board of elections and subsequently files an affidavit meeting the requirements of this section on or before July 31 with respect to the preceding six (6) months ending on June 30 and on or before January 31 for the six (6) month period of the preceding year ending December 31.

(c) Parent, affiliate, or subsidiary entities of a state vendor which are required to report pursuant to this chapter may do so in the form of a consolidated report which contains the required information for both the vendor, its parent, subsidiary, or affiliated entity. All affidavits filed by state vendors pursuant to this chapter shall be public documents.

(d) The board of elections shall maintain on its website a report of all vendors submitting affidavits as required under this chapter which report shall include: the name of the vendor, a summary description of the vendor contract, if written, or the services performed or goods purchased and their cost, and the amount of reportable contributions pursuant to chapter 25 of this title.

History of Section.
(P.L. 1993, ch. 249, § 1; P.L. 1994, ch. 140, § 1; P.L. 2006, ch. 428, § 3; P.L. 2006, ch. 429, § 3.)



Chapter 17-27-4 - Notification and enforcement.

§ 17-27-4 Notification and enforcement.  (a) The board of elections shall prepare a form affidavit for use by state vendors in compliance with the requirements of § 17-27-2.

(b) Each state agency which solicits or contracts with state vendors shall establish procedures for informing state vendors and potential state vendors of the requirements of this chapter.

(c) The board of elections shall be responsible for the enforcement of this chapter.

History of Section.
(P.L. 1993, ch. 249, § 1.)



Chapter 17-27-5 - Civil penalties.

§ 17-27-5 Civil penalties.  (a) Any state vendor found by the board of elections to have willfully and knowingly violated the provisions of this chapter shall be subject to a civil penalty of not more than one thousand dollars ($1,000) per offense.

(b) Any state vendor found by the board of elections to have willfully and knowingly violated the provisions of this chapter: (1) in connection with the commission of or in an attempt to commit fraud or bribery, (2) to conceal any political contribution unlawful under the provisions of chapter 25 of this title or any conduct prohibited by § 36-14.1-2, or (3) in an effort to induce any public official to violate any provision of chapter 14 of title 36, may be declared ineligible for the award of any additional state contracts for a period of time that the board of elections reasonably deems proportionate to the severity of the subject violation.

History of Section.
(P.L. 1993, ch. 249, § 1.)






Chapter 17-28 - Address Confidentiality for Victims of Domestic Violence

Chapter 17-28-1 - Purpose.

§ 17-28-1 Purpose.  The general assembly finds that persons attempting to escape from actual or threatened domestic violence frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purpose of this chapter is to enable victims of domestic violence and members of their household to participate in the electoral process by providing address confidentiality.

History of Section.
(P.L. 1999, ch. 339, § 1; P.L. 2009, ch. 106, § 1; P.L. 2009, ch. 109, § 1.)



Chapter 17-28-2 - Definitions.

§ 17-28-2 Definitions.  Unless the context clearly requires otherwise, the definitions in this section apply throughout this chapter.

(a) "Address" means a residential street address, of an individual, as specified on the individual's application to be a program participant under this chapter.

(b) "Program participant" means a person certified as a program participant under § 17-28-3.

(c) "Victim of domestic violence" means an individual who has a restraining order issued by the family, superior, or district court pursuant to §§ 15-15-1, 15-15-9, or 8-8.1-3 or a domestic violence no contact order issued by the superior or district court pursuant to § 12-29-4 or a restraining order or no contact order issued by a court in another state for their protection and any individual living within the same household as the recipient of the restraining order or no contact order.

History of Section.
(P.L. 1999, ch. 339, § 1; P.L. 2009, ch. 106, § 1; P.L. 2009, ch. 109, § 1; P.L. 2010, ch. 298, § 1; P.L. 2010, ch. 316, § 1.)



Chapter 17-28-3 - Address confidentiality program  Application  Certification.

§ 17-28-3 Address confidentiality program  Application  Certification.  (a) An adult person who is a victim of domestic violence and any member of his/her household may apply to the secretary of state to have an address designated by the secretary of state serve as the person's address. The secretary of state shall approve an application if it is filed in the manner and on the form prescribed by the secretary of state and if it contains:

(1) A sworn statement by the applicant:

(i) That the applicant is a victim of domestic violence, as defined in § 17-28-2(c) of this chapter;

(ii) That the applicant fears for his or her safety or his or her children's safety, or;

(iii) That the applicant resides in the same household as a victim of domestic violence, as defined in subsection 17-28-2(c); and

(iv) That the individual who committed the domestic violence has knowledge that the applicant lives in the same household as the victim of domestic violence, as defined in subsection 17-28-2(c).

(2) The mailing address where the applicant can be contacted by the secretary of state, and the phone number or numbers where the applicant can be called by the secretary of state;

(3) The new address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of domestic violence;

(4) The signature of the applicant, and of any individual or representative of any office designated in writing under § 17-28-6 who assisted in the preparation of the application, and the date on which the applicant signed the application.

(b) Applications shall be filed with the office of the secretary of state.

(c) Upon filing a properly completed application, the secretary of state shall certify the applicant as a program participant. Applicants shall be certified for four (4) years following the date of filing unless the certification is withdrawn or invalidated before that date. The secretary of state shall establish by rule a renewal procedure.

(d) A person who falsely attests in an application that disclosure of the applicant's address would endanger the applicant's safety or the safety of the applicant's children, or who knowingly provides false or incorrect information upon making an application, shall be punished by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1999, ch. 339, § 1; P.L. 2009, ch. 106, § 1; P.L. 2009, ch. 109, § 1; P.L. 2010, ch. 298, § 1; P.L. 2010, ch. 316, § 1.)



Chapter 17-28-4 - Certification cancellation.

§ 17-28-4 Certification cancellation.  (a) If the program participant obtains a name change, he or she shall lose certification as a program participant.

(b) The secretary of state may cancel a program participant's certification if there is a change in the residential address from the one listed on the application, unless the program participant provides the secretary of state with seven (7) days' prior notice of the change of address.

(c) The secretary of state may cancel certification of a program participant if mail forwarded by the secretary to the program participant's address is returned as non-deliverable.

(d) The secretary of state shall cancel certification of a program participant who applies using false information.

History of Section.
(P.L. 1999, ch. 339, § 1.)



Chapter 17-28-5 - Voting by program participant  Use of designated address by board of canvassers.

§ 17-28-5 Voting by program participant  Use of designated address by board of canvassers.  (a) A program participant qualified to vote may apply for a mail ballot for all elections in the city or town in which that individual resides in the same manner as mail ballot voters who qualify under § 17-20-1 et seq. The program participant may use his or her designated address on the mail ballot application. The board of canvassers shall transmit the ballot to the program participant at the address designated in the application. Neither the name nor the address of a program participant shall be included in any list of registered voters available to the public.

(b) The board of canvassers may not make the participant's address contained in voter registration records available for public inspection or copying except under the following circumstances:

(1) If requested by a law enforcement agency, to the law enforcement agency; and

(2) If directed by a court order, to a person identified in the order.

History of Section.
(P.L. 1999, ch. 339, § 1.)



Chapter 17-28-6 - Disclosure of address prohibited  Exceptions.

§ 17-28-6 Disclosure of address prohibited  Exceptions.  The secretary of state may not make a program participant's address, other than the address designated by the secretary of state, available for inspection or copying, except under the following circumstances:

(a) If requested by a law enforcement agency, to the law enforcement agency;

(b) If directed by a court order, to a person identified in the order; and

(c) If certification has been canceled.

History of Section.
(P.L. 1999, ch. 339, § 1.)



Chapter 17-28-7 - Assistance for program applicants.

§ 17-28-7 Assistance for program applicants.  The secretary of state shall designate state and local agencies and nonprofit agencies that provide counseling and shelter services to victims of domestic violence to assist persons applying to be program participants. Any assistance and counseling rendered by the office of the secretary of state or its designee to applicants shall in no way be construed as legal advice.

History of Section.
(P.L. 1999, ch. 339, § 1.)



Chapter 17-28-8 - Adoption of rules.

§ 17-28-8 Adoption of rules.  The secretary of state and board of elections shall adopt rules to facilitate the administration of this chapter by state and local agencies and boards of canvassers.

History of Section.
(P.L. 1999, ch. 339, § 1.)






Chapter 17-29 - Voter Choice Act

Chapter 17-29-1 - Short title.

§ 17-29-1 Short title.  This chapter shall be known and may be cited as the "Voter Choice Act."

History of Section.
(P.L. 2011, ch. 386, § 1.)



Chapter 17-29-2 - Legislative declaration.

§ 17-29-2 Legislative declaration.  (a) The general assembly hereby finds and declares that:

(1) Majority rule is a fundamental principle of representative democracy, and the state's election laws should uphold and facilitate this principle.

(2) In an election where more than two (2) candidates are running for an office, the candidate who receives a plurality of the votes may actually be opposed by the majority of voters.

(3) The state's current voting method limits voters' choices and contributes to lower voter participation.

(4) It is in the public interest to examine Rhode Island's voting method and consider comprehensive reforms that would expand the choices realistically available to voters, increase participation, address the concerns of the major political parties, save money, and increase accountability.

(b) The general assembly further finds and declares that instant runoff voting and other advanced voting methods have the potential to:

(1) Expand the range of choices available to voters by allowing them to vote for candidates of minor political parties or unaffiliated candidates without fear of giving an advantage to the candidate they least prefer;

(2) Reduce both election administration costs and campaign expenditures by combining primary and general elections; and

(3) Promote campaigns that are more positive and focused on issues because candidates will seek to appeal to opponents' supporters as a second choice.

History of Section.
(P.L. 2011, ch. 386, § 1.)



Chapter 17-29-3 - Voter choice study commission  Established  Definitions.

§ 17-29-3 Voter choice study commission  Established  Definitions.  (a) The voter choice study commission is hereby established for the purpose of studying instant runoff voting and other advanced voting methods.

(b) As used in this chapter, unless the context otherwise requires, "Advanced voting method" means a voting method that allows an elector to indicate a preference for more than one candidate in an election and that determines the winner of the election by majority vote. "Advanced voting method" includes, but is not limited to, instant runoff voting, approval voting, range voting, and proportional voting.

(c) The voter choice study commission shall consist of sixteen (16) members selected as follows:

(1) Eight (8) members to be appointed by the speaker of the house, no more than five (5) of whom shall be from the same political party, and at least three (3) of whom shall be the clerk of a city or town of this state;

(2) Eight (8) members to be appointed by the president of the senate, no more than five (5) of whom shall be from the same political party, at least three (3) of whom shall be the clerk of a city or town of this state; and

(3) Provided, that all members of the study commission shall be registered voters of this state at the time of their selection and at all times while they remain on said study group.

(d) Members of the voter choice study group shall be appointed no later than August 1, 2012.

(e) The voter choice study commission shall:

(1) Study advanced voting methods;

(2) Analyze the requirements for implementing advanced voting methods, including public education, voting equipment and technology, ballot designs, the costs of conducting the pilot project established by this chapter and using advanced voting methods in elections for state and federal offices, and savings due to the elimination of primary elections;

(3) Determine the level of public support for a change in voting methods;

(4) Review the experience of other states in conducting elections using advanced voting methods;

(5) Recommend statutory changes to implement advanced voting methods in elections for state and federal offices to be held in the state in 2014;

(6) Make recommendations on making all voting systems used in the state compatible with advanced voting methods by 2014, including a review of the availability and costs of necessary voting equipment;

(7) Make recommendations to the governing bodies and designated election officials of political subdivisions of the state on preparing to conduct an election using an advanced voting methods; and

(8) Consider changes to the state's statutes governing access to the ballot for presidential candidates.

(f) The voter choice study commission shall present a report on its work to the general assembly, the governor, and the secretary of state no later than May 1, 2013.

(g) The director of research of the legislative council and the director of the office of legislative legal services shall provide staff assistance to the voter choice study commission.

(h) The members of the voter choice study commission shall serve without compensation; except that the members shall be reimbursed for necessary expenses incurred in the performance of their duties.

History of Section.
(P.L. 2011, ch. 386, § 1; P.L. 2012, ch. 490, § 1.)









Title 18 - Fiduciaries

Chapter 18-1 - Application of Laws to Trusts

Chapter 18-1-1 - Law expressly applicable when property is within state.

§ 18-1-1 Law expressly applicable when property is within state.  Whenever a person, whether or not a resident of this state and whether or not a citizen of the United States, subsequently creates a trust of personal property by deed, agreement, will, or otherwise, and: (1) the instrument creating the trust provides in substance that it shall be construed and regulated by the law of this state, (2) the trust is to be or is in fact administered in this state, and (3) the property, or the instruments or securities representing or evidencing the property, or the major part in value of the property, is or are situated within this state at the time of the creation of the trust, the validity, construction, effect, and administration of the trust shall be determined and governed by the law of this state without reference to the law of any other state.

History of Section.
(G.L. 1938, ch. 486, § 22; P.L. 1941, ch. 977, § 1; G.L. 1956, § 18-1-1.)



Chapter 18-1-2 - Law expressly applicable when trustees are within state.

§ 18-1-2 Law expressly applicable when trustees are within state.  Whenever a person, whether or not a resident of this state and whether or not a citizen of the United States, subsequently creates a trust of personal property by deed, agreement, will, or otherwise, and: (1) the instrument creating the trust provides in substance that it shall be construed and regulated by the law of this state, (2) the trust is to be or is in fact administered in this state, and (3) the trustee, or if more than one at least one of them, is a resident of this state or a domestic corporation or national bank located within this state duly authorized by law to act as trustee, the validity, construction, effect, and administration of the trust shall be determined and governed by the law of this state without reference to the law of any other state.

History of Section.
(G.L. 1938, ch. 486, § 23; P.L. 1941, ch. 977, § 1; G.L. 1956, § 18-1-2.)



Chapter 18-1-3 - Law expressly applicable to trusts created by residents.

§ 18-1-3 Law expressly applicable to trusts created by residents.  Whenever a person, who is at the time a resident of this state, subsequently creates a trust of personal property by deed, agreement, will, or otherwise, and the instrument creating the trust provides in substance that it shall be wholly or partially construed and regulated by the law of this state, the validity, construction, effect, and administration of the trust shall in whole, or to the extent provided in the instrument, be determined and governed by the law of this state without reference to the law of any other state.

History of Section.
(G.L. 1938, ch. 486, § 24; P.L. 1941, ch. 977, § 1; G.L. 1956, § 18-1-3.)



Chapter 18-1-4 - Prior trusts unaffected.

§ 18-1-4 Prior trusts unaffected.  Nothing in this chapter shall, by implication or otherwise, in any manner affect any trust created before January 28, 1941.

History of Section.
(P.L. 1941, ch. 977, § 2; G.L. 1956, § 18-1-4.)






Chapter 18-2 - Appointment of Fiduciaries

Chapter 18-2-1 - Appointment of trustees by superior court.

§ 18-2-1 Appointment of trustees by superior court.  If no trustee is named in any instrument creating a trust, or the trustee named in the instrument renounces or declines to accept the trust, or whenever a trustee, either original or substituted, and whether appointed by a court or otherwise, is dead, or desires to be discharged from the trust or powers reposed in or conferred on the trustee, or refuses to act or is incapable of acting as trustee, then any person interested under the trust, or the surviving or continuing trustees or trustee for the time being, or the personal representatives of the last surviving or continuing trustee, may apply to the superior court and the court may at that time, after due notice to the parties in interest, or to any of them that the court shall adjudge to be necessary parties, appoint some suitable person or persons to be trustee or trustees, or new trustee or trustees, as the case may be, under the trust.

History of Section.
(G.L. 1896, ch. 208, § 1; P.L. 1896, ch. 346, § 1; P.L. 1899, ch. 680, § 1; C.P.A. 1905, § 1143; G.L. 1909, ch. 259, § 1; G.L. 1923, ch. 303, § 1; G.L. 1938, ch. 486, § 1; G.L. 1956, § 18-2-1.)



Chapter 18-2-2 - Change in number of trustees.

§ 18-2-2 Change in number of trustees.  On application for the appointment of a new trustee, the number of trustees may be increased or decreased; but this action is, upon petition, subject to review by the supreme court.

History of Section.
(G.L. 1896, ch. 208, § 2; C.P.A. 1905, § 1144; G.L. 1909, ch. 259, § 2; G.L. 1923, ch. 303, § 2; G.L. 1938, ch. 486, § 2; G.L. 1956, § 18-2-2.)



Chapter 18-2-3 - Filling of vacancies not obligatory with court.

§ 18-2-3 Filling of vacancies not obligatory with court.  On application for the appointment of a new trustee, it shall not be obligatory to appoint more than one new trustee where only one trustee was originally appointed, nor to fill up the original number of trustees where two (2) or more than two (2) trustees were originally appointed.

History of Section.
(G.L. 1896, ch. 208, § 3; G.L. 1909, ch. 259, § 3; G.L. 1923, ch. 303, § 3; G.L. 1938, ch. 486, § 3; G.L. 1956, § 18-2-3.)



Chapter 18-2-4 - Title in judicially appointed trustees.

§ 18-2-4 Title in judicially appointed trustees.  In all cases where a trustee or trustees shall be or shall have been appointed under any instrument creating a trust by the order or decree of any court of competent jurisdiction, either within or without the state of Rhode Island, the order or decree shall vest in the appointed trustee or trustees, either solely or jointly with the then surviving or other trustee or trustees, as the case may be, the title of all the trust estate and property, in the same manner as though they had been named as original trustee or trustees in the instrument creating the trust. However, the court, in its discretion, may order the conveyance or other assurance of the trust estate or of any part of the trust estate that it may deem necessary or proper for more effectually vesting the trust estate.

History of Section.
(G.L. 1896, ch. 208, § 4; P.L. 1899, ch. 680, § 2; G.L. 1909, ch. 259, § 4; G.L. 1923, ch. 303, § 4; G.L. 1938, ch. 486, § 4; P.L. 1947, ch. 1954, § 1; G.L. 1956, § 18-2-4.)



Chapter 18-2-5 - Powers of judicially appointed trustees.

§ 18-2-5 Powers of judicially appointed trustees.  Every trustee appointed pursuant to the provisions of this chapter shall have the same powers, authorities, and discretions, and may in all respects act as if the trustee had been originally appointed a trustee by the instrument, if any, creating the trust.

History of Section.
(G.L. 1896, ch. 208, § 5; G.L. 1909, ch. 259, § 5; G.L. 1923, ch. 303, § 5; G.L. 1938, ch. 486, § 5; G.L. 1956, § 18-2-5.)



Chapter 18-2-6 - Applicability to deceased and continuing trustees.

§ 18-2-6 Applicability to deceased and continuing trustees.  The provisions of §§ 18-2-1  18-2-8, as far as they relate to a trustee who is dead, shall include the case of a person nominated trustee in a will but dying before the testator; and these provisions, as far as they relate to a continuing trustee, shall include a refusing or retiring trustee, if willing to act in the execution of the provisions of §§ 18-2-1  18-2-8.

History of Section.
(G.L. 1896, ch. 208, § 6; G.L. 1909, ch. 259, § 6; G.L. 1923, ch. 303, § 6; G.L. 1938, ch. 486, § 6; G.L. 1956, § 18-2-6.)



Chapter 18-2-7 - Provisions of instrument controlling.

§ 18-2-7 Provisions of instrument controlling.  Sections 18-2-1  18-2-6 apply only if, and as far as, a contrary intention is not expressed in the instrument, if any, creating the trust, and shall have effect subject to the terms of that instrument, and to any provisions contained in the instrument.

History of Section.
(G.L. 1896, ch. 208, § 7; G.L. 1909, ch. 259, § 7; G.L. 1923, ch. 303, § 7; G.L. 1938, ch. 486, § 7; G.L. 1956, § 18-2-7.)



Chapter 18-2-8 - Applicability to prior trusts  Powers additional.

§ 18-2-8 Applicability to prior trusts  Powers additional.  Sections 18-2-1  18-2-6 apply to trusts previously or subsequently created, and shall be considered in addition to the ordinary equity powers of any court.

History of Section.
(G.L. 1896, ch. 208, § 8; G.L. 1909, ch. 259, § 8; G.L. 1923, ch. 303, § 8; G.L. 1938, ch. 486, § 8; G.L. 1956, § 18-2-8; P.L. 1988, ch. 84, § 78.)



Chapter 18-2-9 - Recording of decree of appointment.

§ 18-2-9 Recording of decree of appointment.  In case real estate constitutes any portion of the trust property, a certified copy of the order or decree of the court appointing the trustees, under the seal of the court making the order or decree, shall be recorded in the records of land evidence in the town or city where the real estate lies; and in case personal estate constitutes the trust property or any portion of it, a copy of the order or decree of the court, similarly certified, shall be recorded in the records of land evidence in the town or city in which the trustee or trustees, or any of them, may reside.

History of Section.
(G.L. 1896, ch. 208, § 10; G.L. 1909, ch. 259, § 10; G.L. 1923, ch. 303, § 10; G.L. 1938, ch. 486, § 9; G.L. 1956, § 18-2-9.)






Chapter 18-3 - Fiduciaries' Emergency Act

Chapter 18-3-1 - Short title.

§ 18-3-1 Short title.  This chapter may be cited as the "Fiduciaries' Emergency Act".

History of Section.
(P.L. 1942, ch. 1140, § 5; G.L. 1956, § 18-3-1.)



Chapter 18-3-2 - Definitions.

§ 18-3-2 Definitions.  As used in this chapter:

(1) "Cofiduciary" means a trustee or personal representative empowered to exercise fiduciary functions jointly with any person authorized to delegate functions under the provisions of § 18-3-3;

(2) "Fiduciary" means any trustee or personal representative;

(3) "Functions" includes discretions, powers, and duties;

(4) "Person" includes corporations as well as natural persons;

(5) "Personal representative" means an executor under a will, an administrator cum testamento annexo, an administrator de bonis non, an administrator of an intestate estate, or a guardian of the estate of any person;

(6) "Power of attorney" and "power" means a power of attorney given pursuant to § 18-3-5;

(7) "Trustee" means any person who is designated in any written instrument, or court order, or in any will admitted to probate in this state to hold property upon trust, whether or not that person has assumed possession of the trust estate or entered upon his or her fiduciary duties;

(8) "War or national emergency" means any period during which the United States is engaged in any war, declared or undeclared, plus a period of sixty (60) days thereafter; and

(9) "War service" means:

(i) Active service during the period of any war or national emergency, whether within or outside of the territory of the United States of America, in any of the naval, military, or air forces of the United States;

(ii) Any active service during the period of any war or national emergency on any ship of United States registry; or

(iii) Any other work or employment during the period of any war or national emergency outside the continental United States and under the direction of the government of the United States.

History of Section.
(P.L. 1942, ch. 1140, § 4; P.L. 1950 (s.s.), ch. 2645, § 3; G.L. 1956, § 18-3-2.)



Chapter 18-3-3 - Delegation of powers by fiduciary.

§ 18-3-3 Delegation of powers by fiduciary.  A trustee or personal representative may delegate, subject to the provisions of §§ 18-3-4  18-3-7, to any person or to two (2) or more persons jointly the exercise of any or all functions vested in him or her as the fiduciary, during the whole or any part of:

(1) Any period during which the fiduciary is engaged in war service; or

(2) Any period during which the fiduciary is outside of the continental United States and, for any reason connected with or resulting from any war or national emergency, it is not reasonably practicable for him or her to return to the United States.

History of Section.
(P.L. 1942, ch. 1140, § 1; P.L. 1950 (s.s.), ch. 2645, § 1; G.L. 1956, § 18-3-3.)



Chapter 18-3-4 - Implied or constructive trust.

§ 18-3-4 Implied or constructive trust.  Nothing in § 18-3-3 shall authorize the delegation of the exercise of any functions in relation to an implied or constructive trust.

History of Section.
(P.L. 1942, ch. 1140, § 1; G.L. 1956, § 18-3-4.)



Chapter 18-3-5 - Power of attorney  Recording.

§ 18-3-5 Power of attorney  Recording.  Any functions delegated pursuant to the authority of § 18-3-3 shall be delegated by written power of attorney, signed before at least one witness, and the power of attorney may be acknowledged and recorded where the instrument or order under which the fiduciary was appointed is recorded, or, if the instrument or order has not been recorded in any town or city in this state, in the office of the recorder of deeds of the town or city in which any property included in the assets of the estate is situated.

History of Section.
(P.L. 1942, ch. 1140, § 1; G.L. 1956, § 18-3-5.)



Chapter 18-3-6 - Power additional.

§ 18-3-6 Power additional.  The power of delegation conferred by § 18-3-3 shall be in addition to and not in derogation of any other power of delegation, whether conferred by statute or otherwise.

History of Section.
(P.L. 1942, ch. 1140, § 1; G.L. 1956, § 18-3-6.)



Chapter 18-3-7 - Judicial approval of delegation.

§ 18-3-7 Judicial approval of delegation.  (a) No delegation of any functions pursuant to the authority of § 18-3-3 shall become effective until the delegation has been authorized or approved, if the delegation is by a trustee, by the superior court of this state for the county within which the power of attorney may be recorded, or if the delegation is by a personal representative, by the probate court of the city or town in which the power of attorney may be recorded.

(b) The superior court and the several probate courts are authorized and empowered to approve or disapprove any delegation in their discretion, upon petition of the donor or donee thereof ex parte and without notice, or upon any reasonable notice that the court shall direct.

(c) A copy of any order granting the approval, certified by the clerk of the court granting the approval, shall be conclusive evidence in favor of a person dealing with the donee of the power of attorney that the power of attorney was validly given pursuant to this section and was operative and effective as of the date of the order.

History of Section.
(P.L. 1942, ch. 1140, § 1; G.L. 1956, § 18-3-7.)



Chapter 18-3-8 - Time of execution of power of attorney.

§ 18-3-8 Time of execution of power of attorney.  A power of attorney executed under the authority of § 18-3-3 may be made either before or after the commencement of the period to which the power relates, to become operative after the beginning of the period.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-8.)



Chapter 18-3-9 - Acts performed before notice of revocation of power.

§ 18-3-9 Acts performed before notice of revocation of power.  Notwithstanding the revocation of any power of attorney, whether by act of the donor of the power or by operation of law, any act done or instrument executed by the donee of the power shall be as valid and effectual in favor of any person dealing with the donee as if the power of attorney had remained unrevoked at the time when the act was done or the instrument was executed, unless the person dealing with the act or instrument had at that time actual notice of the revocation of the power of attorney.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-9.)



Chapter 18-3-10 - Notice that donor of power is missing.

§ 18-3-10 Notice that donor of power is missing.  No person shall be deemed, for the purposes of this chapter, to have actual notice of the death of any donor of a power of attorney only by reason of a report to the effect that the donor is missing, or is missing and is believed to have been killed, unless the death of the donor has been presumed by order of a court of competent jurisdiction and the person in question has notice of the order.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-10.)



Chapter 18-3-11 - Appointment in good faith.

§ 18-3-11 Appointment in good faith.  In any proceedings brought against the donor of a power of attorney in respect of any act or default of the donee of the power, it shall be a sufficient defense for the donor to prove that the donee was appointed by the donor in good faith and without negligence.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-11.)



Chapter 18-3-12 - Judicial supervision of donee.

§ 18-3-12 Judicial supervision of donee.  (a) All jurisdiction and powers of any court shall apply to the donee of the power of attorney in the same manner and to the same extent with respect to the exercise of the functions and the administration of the trust or estate to which the power of attorney relates, as if the donee was acting in relation to the trust or estate in the same capacity as the donor of the power of attorney.

(b) The court at any time, or from time to time, may make any orders with respect to the bonds of the donor and donee of any power of attorney, or either of them, and as to the surety on the bonds, if any, that the court deems proper, with or without notice, in its discretion.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-12.)



Chapter 18-3-13 - Delegation of powers by donee.

§ 18-3-13 Delegation of powers by donee.  The donee of a power of attorney, except as restricted by the terms thereof, may himself or herself exercise all the powers of delegation as the donor of the power of attorney might personally exercise.

History of Section.
(P.L. 1942, ch. 1140, § 2; G.L. 1956, § 18-3-13.)



Chapter 18-3-14 - Exercise of powers by cofiduciaries.

§ 18-3-14 Exercise of powers by cofiduciaries.  If any trustee or personal representative fails to delegate the exercise of any functions vested in him or her as a fiduciary, as permitted by §§ 18-3-3  18-3-7, or if, having made a delegation for a limited period, the period has expired, and if the trustee or personal representative is engaged in war service or is outside the continental United States, and for any reason connected with or resulting from any war or national emergency it is not reasonably practicable for him or her to return to the United States, the cofiduciary or cofiduciaries of the trustee or personal representative, if there is any, shall have and may exercise, as long and only as long as the conditions specified in the preceding provisions of this section exist, all of the functions and shall be subject to all of the responsibilities that would devolve upon the cofiduciary or cofiduciaries if the trustee or personal representative were dead, except, the duty to make an accounting of the estate as if the trustee or personal representative had died. Thereafter, until these conditions cease to exist, the trustee or personal representative shall no longer have or possess any of the functions or responsibilities.

History of Section.
(P.L. 1942, ch. 1140, § 3; P.L. 1950 (s.s.), ch. 2645, § 2; G.L. 1956, § 18-3-14.)



Chapter 18-3-15 - Conclusive effect of statement under oath by cofiduciaries.

§ 18-3-15 Conclusive effect of statement under oath by cofiduciaries.  A statement under oath by the cofiduciary or cofiduciaries, upon information and belief, as to the existence of any of the conditions specified in § 18-3-14, shall be conclusive evidence of that fact in favor of any person dealing with the cofiduciary or cofiduciaries.

History of Section.
(P.L. 1942, ch. 1140, § 3; G.L. 1956, § 18-3-15.)



Chapter 18-3-16 - Chapter controlling.

§ 18-3-16 Chapter controlling.  The provisions of this chapter shall be controlling, notwithstanding any rule of law or equity or any provisions of any other statute of this state.

History of Section.
(P.L. 1942, ch. 1140, § 6; G.L. 1956, § 18-3-16.)






Chapter 18-4 - Powers of Fiduciaries

Chapter 18-4-1 - Application of cy pres doctrine.

§ 18-4-1 Application of cy pres doctrine.  In all cases of charitable gifts of real or personal estate, whether by deed or will, where the purposes of the donor cannot be literally carried into effect, a complaint may be filed for a cy pres application of the trust property; and at that time all proceedings, orders, and decrees shall be had and taken in the suit, to carry out the intents of the donor as near as may be, that the charity may not fail, and to this end application as provided may be made in the same complaint for appointment of a new trustee or trustees under or pursuant to the provisions of §§ 18-2-1  18-2-8, or under the general equity powers of the court.

History of Section.
(G.L. 1896, ch. 208, § 9; G.L. 1909, ch. 259, § 9; G.L. 1923, ch. 303, § 9; G.L. 1938, ch. 487, § 1; G.L. 1956, § 18-4-1.)



Chapter 18-4-2 - Powers of trustees.

§ 18-4-2 Powers of trustees.  (a) Every trust, inter vivos or testamentary, previously or subsequently effective, in which no provision is made to the contrary, shall be deemed to give to the trustees or trustee under the trust for the time being, in addition to any other power they may lawfully have, full power in their, his, or her discretion, or if a corporation in the discretion of its duly authorized officer or committee:

(1) To invest and reinvest the trust estate, or any part of it, in real or personal property, foreign or domestic, including, without limiting the generality of the preceding provisions, savings accounts of banks and trust companies and shares of stock or other securities of corporations, building and loan associations, investment trusts, and investment companies, and to vary from time to time the investments of the trust estate;

(2) To exercise discretionary powers of sale, lease, partition by suit or deed, and exchange over the trust estate, or any part of it, whether real or personal property; in case of any sale, to sell at public or private sale, for cash or on credit and together or in parcels; in case of any lease, to lease for a period that the trustees or trustee shall deem advisable, whether terminating during the continuance of the trusts or thereafter; and in case of any partition or in case of any exchange, to give or receive money for equality of partition or exchange;

(3) To appoint a proxy or proxies, with or without power of substitution, to vote shares of a corporation or association included in the trust estate as directed or in a manner that the proxy or proxies shall deem best;

(4) To participate in, assent to, or disapprove any plan for the reorganization, recapitalization, consolidation, merger, winding up, or readjustment of the indebtedness of any corporation or association, and to take any and all action required by reason of participation in the plan; and

(5) Upon the termination of any trust with respect to any portion of the trust estate, to set aside the portion from the remainder of the trust estate; upon the termination of any trust with respect to the entire trust estate, or any part of it, to partition the trust estate into the shares, if any, in which it is distributable; and in connection with the setting aside of any portion or any partition to exercise the power of sale conferred by this section upon the trustees or trustee, and to allocate to any share in or part of the trust estate specific investments at their fair value at the time of allocation as determined by the trustees or trustee acting in good faith.

(6) To donate a conservation easement on any real property in order to obtain the benefit of the estate tax exclusion allowed under §§ 170 and 2031(c), respectively, of the United States Internal Revenue Code of 1986, as amended, if:

(i) Each party who has an interest in the real property that would be affected by the conservation easement consents in writing to the donation, or

(ii) The trust instrument directs, requires or permits a donation of a conservation easement in gross, in which case no consent shall be required.

(b) The trustees or trustee may be authorized by the superior court to execute any or all of the powers set forth in subdivisions (a)(1) to (a)(5) of this section, upon the terms and conditions that the court may deem proper, notwithstanding any provision of any trust instrument which is or may possibly be deemed to be inconsistent with the exercise of any of these powers, if, in the opinion of the court, authority to exercise the power or powers is or may become necessary or desirable to enable the trustees or trustee to properly perform the duties and accomplish the purposes of the trust, the authorization to be granted only upon written application to a justice of the court and upon the notice, if any, that the justice may direct.

History of Section.
(G.L. 1896, ch. 208, § 12; G.L. 1909, ch. 259, § 12; G.L. 1923, ch. 303, § 12; G.L. 1938, ch. 486, § 10; G.L. 1956, § 18-4-2; R.P.L. 1957, ch. 48, § 1; P.L. 1964, ch. 55, § 1; P.L. 1987, ch. 34, § 1; P.L. 2009, ch. 100, § 1; P.L. 2009, ch. 101, § 1.)



Chapter 18-4-3 - Arbitration.

§ 18-4-3 Arbitration.  Trustees may enter into rule of the court, in like manner as other parties, to submit matters in dispute, in relation to the estates represented by them, to arbitration and award.

History of Section.
(G.L. 1896, ch. 208, § 13; C.P.A. 1905, § 1146; G.L. 1909, ch. 259, § 13; G.L. 1923, ch. 303, § 13; G.L. 1938, ch. 486, § 11; G.L. 1956, § 18-4-3.)



Chapter 18-4-4 - Power of sale.

§ 18-4-4 Power of sale.  (a) Where a trust for sale, or a power of sale of property, is vested in trustees, they may sell or concur with any other person in selling all or any part of the property, either subject to prior encumbrances or not, and either together or in lots, by public auction or by private contract, subject to any conditions respecting title or evidence of title or other matter as the trustees think fit, with power to vary any contract for sale and to buy in at any auction as the trustees deem advantageous, or to rescind any contract for sale and to resell without being answerable for any resulting loss.

(b) This section applies only if, and as far as, a contrary intention is not expressed in the instrument creating the trust or power, and shall have effect, subject to the terms of that instrument and to the provisions therein contained.

(c) This section applies only to a trust or power created by an instrument executed on or after the first day of February, 1896.

History of Section.
(G.L. 1896, ch. 208, § 14; G.L. 1909, ch. 259, § 15; G.L. 1923, ch. 303, § 14; G.L. 1938, ch. 486, § 12; G.L. 1956, § 18-4-4.)



Chapter 18-4-5 - Effect of trustee's receipt.

§ 18-4-5 Effect of trustee's receipt.  (a) The receipt in writing of any trustees or trustee for any money, securities, or other personal property or effects, payable, transferable, or deliverable to them, him, her, or it, under any trust or power, expressly including purchase money and loans, shall be a sufficient discharge for the personal property or effects, and shall effectually exonerate the person paying, transferring, or delivering the personal property or effects from seeing to the application, or being answerable for any loss or misapplication.

(b) This section applies to trusts previously or subsequently created.

History of Section.
(G.L. 1896, ch. 208, § 15; G.L. 1909, ch. 259, § 15; G.L. 1923, ch. 303, § 15; G.L. 1938, ch. 486, § 13; G.L. 1956, § 18-4-5.)



Chapter 18-4-6 - Conveyance by infant trustee.

§ 18-4-6 Conveyance by infant trustee.  (a) Whenever any person seised or possessed of any real or personal estate upon any express, implied, resulting, or constructive trust is under the age of eighteen (18) years, the infant shall, when the circumstances of the trust require, or the trust is to be terminated, by direction of the superior court in any suit brought for that purpose, convey and transfer the estate to the person and in a manner, either personally or by master, that the court may direct; and every conveyance shall pass to the grantee in the estate all the interest of the infant in the estate, as effectually as if the infant were of full age at the time of making the conveyance.

(b) In case the infant does not make the conveyance, the infant may be compelled to make it by the court in like manner as if the infant were of full age.

History of Section.
(G.L. 1896, ch. 208, § 16; C.P.A. 1905, § 1220; G.L. 1909, ch. 259, § 16; G.L. 1923, ch. 303, § 16; G.L. 1938, ch. 486, § 14; G.L. 1956, § 18-4-6.)



Chapter 18-4-7 - Disposition of money payable to infant trustee.

§ 18-4-7 Disposition of money payable to infant trustee.  The superior court may make all necessary orders and decrees for the payment and disposition of money belonging to an infant trustee, which may be payable by any person, upon the making of any conveyance under the provisions of § 18-4-6.

History of Section.
(G.L. 1896, ch. 208, § 17; C.P.A. 1905, § 1220; G.L. 1909, ch. 259, § 17; G.L. 1923, ch. 303, § 17; G.L. 1938, ch. 486, § 15; G.L. 1956, § 18-4-7.)



Chapter 18-4-8 - Settlement of debts and claims  Assent of court.

§ 18-4-8 Settlement of debts and claims  Assent of court.  (a) An executor or administrator, or two (2) or more trustees or assignees acting together, or a sole acting trustee or assignee, if by the instrument, if any, creating the trust the sole trustee or assignee is authorized to execute the trusts and powers thereof, may, if and as he, she, they, or it think fit, with the assent as provided in this section, accept any composition or any security, real or personal, for any debt or for any property, real or personal, claimed, and may allow any time for payment of any debt, and may compromise, compound, abandon, submit to arbitration, or otherwise settle, any debt, account, claim, or thing whatever, relating to the deceased person's estate or to the trust; and for any of these purposes may enter into, give, execute, and do such agreements, instruments of composition or arrangement, releases, and other things that to him, her, it, or them seem expedient, without being responsible for any loss occasioned by any act or thing done by him, her, it, or them, in good faith, if done with the assent of the probate court in case of executors or administrators, and of one of the justices of the superior court in the case of trustees or assignees.

(b) Application for the assent shall be in writing, and the assent, if given, shall be by order or decree and with or without notice or hearing, as the probate court or justice of the superior court shall deem best.

(c) In case the order is made, or decree entered, the order or decree shall be final and not subject to appeal or rehearing.

(d) As regards trustees or assignees, this section applies only if and as far as a contrary intention is not expressed in the instrument, if any, creating the trust, and shall have effect subject to the terms of that instrument and to the provisions contained in it.

(e) This section applies to executorships, administratorships, trusts, and assignments previously or subsequently constituted or created.

History of Section.
(G.L. 1896, ch. 208, § 18; C.P.A. 1905, §§ 1220, 1232; G.L. 1909, ch. 259, § 18; G.L. 1923, ch. 303, § 18; G.L. 1938, ch. 486, § 16; G.L. 1956, § 18-4-8.)



Chapter 18-4-9 - Powers of surviving fiduciaries.

§ 18-4-9 Powers of surviving fiduciaries.  (a) Where a power or trust, whether discretionary or not, is given to or vested in two (2) or more executors, administrators, trustees, or assignees, jointly, then, unless the contrary is expressed in the instrument, if any, creating the power or trust, the power or trust may be exercised or performed by the survivors or survivor of them, or those occupying these positions for the time being.

(b) This section shall only apply to powers and trusts created after January 31, 1896.

History of Section.
(G.L. 1896, ch. 208, § 19; G.L. 1909, ch. 259, § 19; G.L. 1923, ch. 303, § 19; G.L. 1938, ch. 486, § 17; G.L. 1956, § 18-4-9.)



Chapter 18-4-10 - Management powers exercised with court approval.

§ 18-4-10 Management powers exercised with court approval.  Whenever the sale, exchange, conveyance, or leasing of the whole or of any part or parts of any property held upon trust, whether the property is real, personal, or both, or the borrowing of money upon the credit of any trust property, or the extension or renewal of any existing obligation binding upon the whole or any part or parts of the trust property, or the platting of any lands held upon trust, or the dedication, laying out, or conveyance, with or without compensation, of any lands for streets or ways, either in connection with the platting or independently, shall, for any reason, appear to be desirable, the superior court, upon complaint brought by any trustee of any property, may, subject to the further provisions of §§ 18-4-11  18-4-14, authorize one or more of these transactions as may appear necessary or expedient, and may or may not require security for the application of the proceeds, and may, if necessary or desirable, authorize the making or creation of a mortgage, pledge, or other lien of or upon the whole or any part or parts of the trust property, for the purpose of securing any borrowing of money, or of securing any extension or renewal of an existing obligation.

History of Section.
(G.L. 1896, ch. 208, § 11; C.P.A. 1905, § 1145; G.L. 1909, ch. 259, § 11; P.L. 1917, ch. 1501, § 1; G.L. 1923, ch. 303, § 11; G.L. 1938, ch. 486, § 20; G.L. 1956, § 18-4-10.)



Chapter 18-4-11 - Purposes for which borrowing authorized.

§ 18-4-11 Purposes for which borrowing authorized.  (a) Borrowing may be authorized for any one or more of the following purposes:

(1) To pay assessments upon the trust property for betterments;

(2) To pay for any repairs and improvements on the property that may be or become necessary or desirable by reason of the betterments, or by reason of the taking of any part or parts of the property by right of eminent domain;

(3) To pay for the erection, alteration, completion, or establishment of or additions to any building, buildings, or other improvements on the property;

(4) To discharge or reduce any existing obligations or encumbrances binding upon the trust property; or

(5) To pay for any charge or expense for any other purpose whatsoever which the court may approve as necessary or desirable for the protection or benefit of the trust property.

(b) Each borrowing may be authorized in an amount and on those terms and conditions and with any directions and instructions to the trustee or trustees that the court deems proper.

History of Section.
(G.L. 1909, ch. 259, § 11; P.L. 1917, ch. 1501, § 1; G.L. 1923, ch. 303, § 11; G.L. 1938, ch. 486, § 20; G.L. 1956, § 18-4-11.)



Chapter 18-4-12 - Leases authorized.

§ 18-4-12 Leases authorized.  Leasing may be authorized either generally or with reference to a specific lease, for a fixed period or periods, whether or not the period or periods may extend beyond the time limited for the determination of the trust, with those privileges of renewal, upon the terms, and subject to the covenants and agreements, whether incidental or collateral, that the court may deem necessary or desirable, with power in the court to confer upon the trustee or trustees full or qualified discretion to determine any of the provisions of the lease or leases.

History of Section.
(G.L. 1909, ch. 259, § 11; P.L. 1917, ch. 1501, § 1; G.L. 1923, ch. 303, § 11; G.L. 1938, ch. 486, § 20; G.L. 1956, § 18-4-12.)



Chapter 18-4-13 - Parties to management proceedings  Guardians ad litem  Costs.

§ 18-4-13 Parties to management proceedings  Guardians ad litem  Costs.  (a) Any persons who have any vested, contingent, executory, or future right, title, interest, or estate in or to any part of the trust property, and any persons who might by any future contingency have any right, title, interest, or estate, may join in bringing a proceeding under § 18-4-10, and any persons who do not join may be made parties defendant.

(b) Any persons not ascertained or not in being, who are or who may become entitled to any contingent, executory, or other future right, title, interest, or estate, together with the interests of these persons, may be designated and described in the proceeding for the purpose of having guardians ad litem appointed to represent them and their interests as provided in this section.

(c) Notice of the pendency of the proceeding shall be given to all parties defendant and to all persons not in being or not ascertained in the manner that the court may order.

(d) The court shall, in every proceeding, appoint guardians ad litem, who may also act as counsel, to represent parties non sui juris and persons not in being or not ascertained, who are designated and described according to this section, and the interests of these parties and persons.

(e) The cost of the appearance and services of the guardians ad litem and counsel, to be determined by the court, shall be paid, as the court may order, either out of the trust property generally, or out of the proceeds of any disposition of the property which may be ordered, or by the party or parties to the proceeding as the court may order.

History of Section.
(G.L. 1909, ch. 259, § 11; P.L. 1917, ch. 1501, § 1; G.L. 1923, ch. 303, § 11; G.L. 1938, ch. 486, § 20; G.L. 1956, § 18-4-13.)



Chapter 18-4-14 - Binding effect of authorized transactions.

§ 18-4-14 Binding effect of authorized transactions.  (a) Any transaction authorized under this chapter shall be binding upon the entire estate and interest in the trust property of all the parties to the proceeding and of all persons designated and described in the proceeding, as provided.

(b) No transaction, note, covenant, or other obligation, executed or entered into as a part of or as an incident to any transaction, shall bind the trustee or trustees personally, insofar as the transaction, note, covenant, or other obligation is made by the trustee or trustees in his or her or their representative capacity.

History of Section.
(G.L. 1909, ch. 259, § 11; P.L. 1917, ch. 1501, § 1; G.L. 1923, ch. 303, § 11; G.L. 1938, ch. 486, § 20; G.L. 1956, § 18-4-14.)



Chapter 18-4-15 - Definitions.

§ 18-4-15 Definitions.  (a) In §§ 18-4-16  18-4-21, unless the context or subject matter otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate.

(3) "Person" includes a corporation, partnership, or other association, or two (2) or more persons having a joint or common interest.

(4) "Principal" includes any person to whom a fiduciary owes an obligation.

(b) A thing is done "in good faith", within the meaning of §§ 18-4-16  18-4-21, when it is in fact done honestly, whether it is done negligently or not.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-16 - Payments or transfers to fiduciaries  Effect of misapplication by fiduciary.

§ 18-4-16 Payments or transfers to fiduciaries  Effect of misapplication by fiduciary.  A person who in good faith pays or transfers to a fiduciary any money or other property, which the fiduciary is authorized to receive, is not responsible for the proper application of the money or other property by the fiduciary; and any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-17 - Transfer of negotiable instrument by fiduciary.

§ 18-4-17 Transfer of negotiable instrument by fiduciary.  If any negotiable instrument payable or indorsed to a fiduciary is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his or her principal is indorsed by a fiduciary empowered to indorse the instrument on behalf of his or her principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary, unless he or she takes the instrument with actual knowledge of the breach, or with knowledge of any facts that his or her action in taking the instrument amounts to bad faith. If, however, the instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in transferring the instrument.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-18 - Check drawn by fiduciary payable to third person.

§ 18-4-18 Check drawn by fiduciary payable to third person.  If a check or other bill of exchange is drawn by a fiduciary, or in the name of his or her principal by a fiduciary empowered to draw the instrument in the name of his or her principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary, unless he or she takes the instrument with actual knowledge of the breach, or with knowledge of any facts that his or her action in taking the instrument amounts to bad faith. If, however, the instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in drawing or delivering the instrument.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-19 - Check drawn by and payable to fiduciary.

§ 18-4-19 Check drawn by and payable to fiduciary.  If a check or other bill of exchange is drawn by a fiduciary or in the name of his or her principal by a fiduciary empowered to draw the instrument in the name of his or her principal, payable to the fiduciary personally, or payable to a third person and by him or her transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary, unless he or she takes the instrument with actual knowledge of the breach, or with knowledge of any facts that his or her action in taking the instrument amounts to bad faith.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-20 - Deposit in name of fiduciary.

§ 18-4-20 Deposit in name of fiduciary.  If a deposit is made in a bank to the credit of a fiduciary, the bank is authorized to pay the amount of the deposit or any part of it upon the check of the fiduciary, signed with the name in which the deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in drawing the check, or with knowledge of any facts that its action in paying the check amounts to bad faith. If, however, a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in drawing or delivering the check.

History of Section.
(P.L. 1960, ch. 147, § 3.)



Chapter 18-4-21 - Deposit in fiduciary's personal account.

§ 18-4-21 Deposit in fiduciary's personal account.  If a fiduciary makes a deposit in a bank to his or her personal credit of checks drawn by him or her upon an account in his or her own name as fiduciary, or of checks payable to him or her as fiduciary, or of checks drawn by him or her upon an account in the name of his or her principal if he or she is empowered to draw checks on that account, or of checks payable to his or her principal and indorsed by him or her, if he or she is empowered to indorse these checks, or if he or she otherwise makes a deposit of funds held by him or her as fiduciary, the bank receiving the deposit is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part of it upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in making the deposit or in drawing the check, or with knowledge of any facts that its action in receiving the deposit or paying the check amounts to bad faith.

History of Section.
(P.L. 1960, ch. 147, § 3; G.L. 1956, § 18-4-22; P.L. 1969, ch. 43, § 1; G.L. 1956, § 18-4-21.)



Chapter 18-4-22 - Administration of trusts.

§ 18-4-22 Administration of trusts.  (a) In the administration of any trust which is a "private foundation," a "charitable trust," or a "split-interest trust," as these terms are defined in §§ 509(a), 4947(a)(1), and 4947(a)(2), respectively, of the Internal Revenue Code, 26 U.S.C. §§ 509(a), 4947(a)(1) and 4947(a)(2), the following acts are prohibited:

(1) Engaging in any act of "self-dealing," as defined in § 4941(d) of the Internal Revenue Code, 26 U.S.C. § 4941(d), which would give rise to any liability for the tax imposed by § 4941(a);

(2) Retaining any "excess business holdings," as defined in § 4943(c) of the Internal Revenue Code, 26 U.S.C. § 4943(c), which would give rise to any liability for the tax imposed by § 4943(a);

(3) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of § 4944 of the Internal Revenue Code, 26 U.S.C. § 4944, which would give rise to any liability for the tax imposed by § 4944(a); and

(4) Making any "taxable expenditures," as defined in § 4945(d) of the Internal Revenue Code, 26 U.S.C. § 4945(d), which would give rise to any liability for the tax imposed by § 4945(a);

(b) This section shall not apply either to those "split-interest trusts" or to amounts of them which are not subject to the prohibitions applicable to a "private foundation" as defined in § 509(a) of the Internal Revenue Code, 26 U.S.C. § 509(a), by reason of § 4947.

(c) In the administration of any trust which is a "private foundation" or a "charitable trust" as defined in §§ 509(a) and 4947(a)(1), respectively, of the Internal Revenue Code, 26 U.S.C. §§ 509(a) and 4947(a)(1), there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts of income and, if necessary, corpus at least sufficient to avoid liability for the tax imposed by 26 U.S.C. § 4942(a).

(d) The provisions of subsections (a) and (b) of this section shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that the application would be contrary to the terms of the instrument governing the trust and that the instrument may not properly be changed to conform to these subsections.

(e) All references to sections of the Internal Revenue Code shall include future amendments to those sections and corresponding provisions of future internal revenue laws.

History of Section.
(P.L. 1971, ch. 253, § 1.)



Chapter 18-4-23 - Charitable remainder trusts.

§ 18-4-23 Charitable remainder trusts.  (a) As used in this section the term "charitable remainder trust" has the meaning ascribed to that term in § 664 of the Internal Revenue Code, 26 U.S.C. § 664, and in §§ 1.664-1 through 1.664-4 of proposed regulations dealing with charitable remainder trusts, published in the federal register on September 18, 1971, on behalf of the secretary of the treasury of the United States or the secretary's delegate.

(b) The superior court shall have jurisdiction:

(1) In the case of property transferred to a trust created before August 1, 1969, whose governing instrument provides that an organization described in § 170(c) of the Internal Revenue Code, 26 U.S.C. § 170(c), receives an irrevocable remainder interest in the trust, to enter judgment whereunder, in order that the trust qualify as a charitable remainder trust, the transferred property and any undistributed income from it is to be severed and placed in a separate trust, within the meaning of § 1.664-1(g)(2) of the proposed regulations.

(2) In the case of a trust created subsequent to July 31, 1969, whose governing instrument provides that an organization referred to in 26 U.S.C. § 170(c) receives an irrevocable remainder interest in the trust, to enter judgment whereunder, in order that the trust qualify as a charitable remainder trust, the governing instrument is to be amended by including in the instrument the provisions required by the proposed regulations to be included; deleting from the instrument the provisions prohibited by the proposed regulations from being included; and, to the extent found by the court to be in furtherance of the intention of the creator of the trust, including provisions permitted by the proposed regulations to be included.

(c) The provisions of subsection (b) of this section shall not apply to the extent that the superior court determines that the application would be contrary to the terms of the instrument governing the trust and that the instrument may not properly be changed to conform to the proposed regulations.

(d) All references to sections of the Internal Revenue Code shall include future amendments to those sections and corresponding provisions of future internal revenue laws; and all references to sections of proposed regulations shall include regulations dealing with charitable remainder trusts as finally adopted by the secretary of the treasury or the secretary's delegate and future amendments to those regulations.

History of Section.
(P.L. 1972, ch. 193, § 1.)



Chapter 18-4-24 - Termination of small trusts.

§ 18-4-24 Termination of small trusts.  (a) Any corporate trustee authorized to serve as a trustee under chapter 3.1 of title 19, which is a trustee of any inter vivos or testamentary trust, may, in its sole discretion, or, if there is a cotrustee or cotrustees, after having obtained the approval of any cotrustee, terminate the trust in whole or in part, if the current market value of the trust principal is less than two hundred thousand dollars ($200,000). The existence of any spendthrift or similar protective provision shall not preclude termination of that trust.

(b) The trust principal and income on hand, less fees and expenses, shall be distributed to one or more beneficiaries and remaindermen, or their legal representative, in the proportions and amounts that the trustee in its discretion determines to be appropriate under the circumstances, giving consideration to the terms of the trust and the interests of the income beneficiaries and remaindermen. The recipient shall release the trustee or trustees from liability upon distribution of the amounts held.

(2) The interest of a minor beneficiary, or any portion of the interest, may be converted into qualifying property and distributed to a custodian pursuant to the Rhode Island Uniform Transfers to Minors Act, chapter 7 of this title, or similar acts in other states.

(3) Any trust qualifying for the marital deduction under appropriate provisions of the Internal Revenue Code, 26 U.S.C. § 1 et seq., shall be distributed only to the surviving spouse of the decedent or settlor.

(4) Any trust qualifying for the charitable deduction under appropriate provisions of the Internal Revenue Code, 26 U.S.C. § 1 et seq., shall be distributed only to the appropriate charity or charities or in a manner to assure the continued qualification of the distribution for the charitable deduction. The trustee shall not be required to look into the application by the charity of the amount distributed.

(c) The termination may occur only after written notice sent by certified mail to all interested persons who then have an interest in the trust, or their legal or natural guardians. The term "interested person" means any living person or existing organization who is a current income beneficiary or who would be a vested remainderman of the trust if the trust were to terminate at the time of the notification.

(2) The written notice required by this section shall:

(i) State that the trustee intends to terminate the trust in accordance with this section;

(ii) Include a schedule of current trust assets and describe the plan of distribution;

(iii) Set forth all rights of the interested person to object to the termination or plan of distribution as set forth in subsection (d) of this section; and

(iv) State that the trustee may proceed to terminate the trust, notwithstanding any objection to the termination or plan of distribution.

(d) Any interested person shall have thirty (30) days after receiving written notice in accordance with subsection (c) of this section to object to the termination of the trust or the plan of distribution in writing to the trustee, stating the grounds for the objection. If the trustee has received no written objection to the proposed termination or plan of distribution within the thirty (30) day period, it may proceed to terminate the trust, subject to the waiting period contained in subdivision (4) of this subsection.

(2) A trustee receiving a written objection to the proposed termination or plan of distribution from an interested person within thirty (30) days of the person's receipt of written notice may: (i) reformulate the proposed plan, or (ii) state its intention to proceed with the original plan of distribution. The trustee shall then re-notify all interested persons of its intentions in a writing sent by certified mail. The re-notification shall begin again the thirty (30) day period referred to in subdivision (1) of this subsection.

(3) A trustee receiving a written objection to the proposed reformulated plan of distribution from an interested person within thirty (30) days of the person's receipt of written notice of the reformulated plan may proceed to terminate the trust in accordance with the plan, without court proceeding or approval, notwithstanding the objection, provided that all interested persons have been further notified in writing sent by certified mail of:

(i) The objection;

(ii) The trustee's intention to proceed to terminate the trust, notwithstanding the objection; and

(iii) Their right to petition the superior court to prevent the termination of the trust or to modify the plan of distribution.

(4) Any interested person, within three (3) months of the mailing of the initial or the further notice of the trustee's intention to proceed with the termination, notwithstanding an objection, may petition the superior court to prevent termination or modify the plan of distribution or may send the trustee a written waiver of the right to petition. The trustee shall not distribute the assets of the trust until three (3) months from the date of the receipt by the last interested person to receive notice or the further written notice as provided in subdivision (3) of this subsection.

(e) Superior court approval of a termination of a small trust shall be required whenever there is no corporate trustee. An individual trustee may petition the superior court after notice to all interested persons according to the notice provisions in subsection (c) of this section. The court shall make an order of distribution of the trust property which shall specify the appropriate share of each interested person who is to share in the proceeds of the trust, taking into account the interests of income beneficiaries or remaindermen so as to conform as nearly as possible the intention of the trust or testator. The superior court, in addition, may make any other and further orders that it deems proper or necessary to protect the interests of the beneficiaries and of the trustee. All provisions of subsection (b) of this section shall apply to terminations under this subsection.

(f) Notwithstanding any other provision contained in this section, any corporate trustee of a trust may seek superior court approval of the termination, and after submission of a principal accounting, be released, along with any cotrustee, from all liability with respect to the trust.

History of Section.
(P.L. 1988, ch. 281, § 1; P.L. 1996, ch. 392, § 1; P.L. 2008, ch. 434, § 1; P.L. 2008, ch. 442, § 1.)



Chapter 18-4-25 - Consolidation or division of trusts.

§ 18-4-25 Consolidation or division of trusts.  (a) Upon petition by a trustee, beneficiary, or any party in interest and for good cause shown, the court, after notice to all parties in interest and a hearing, may order the division of a trust into two (2) or more single trusts, or consolidate two (2) or more trusts which have either a common creator or common beneficiaries into a single trust, upon terms and conditions that it deems appropriate; provided, that it is satisfied that:

(1) Consolidation or division is not inconsistent with the intent of the creator of the trust with regard to any trust to be consolidated or divided; and

(2) Consolidation or division would be in the best interest of the beneficiaries as a whole, taking into account tax, legal, administrative, and/or other considerations and would not materially impair the respective interests of the beneficiaries as a whole.

(b) This section shall apply to all trusts whenever created, whether inter vivos or testamentary, whether created by the same or different instruments, whether created by the same or different persons, and regardless of where created or administered.

(c) This section shall not limit the right of a trustee, acting in accordance with the applicable provisions of the governing instrument, to divide or consolidate trusts.

History of Section.
(P.L. 1988, ch. 518, § 1.)



Chapter 18-4-26 - Powers of fiduciaries in connection with environmental laws.

§ 18-4-26 Powers of fiduciaries in connection with environmental laws.  (a) In addition to the powers, rights, and remedies which may be set forth in any will, trust, or other document which is the source of authority, in which no provision is made to the contrary, any fiduciary as defined according to § 18-4-15(a)(2) shall be deemed to have the following powers, rights, and remedies to exercise, in addition to any other power he, she, or it may lawfully have in his, her, or its discretion, or if a corporation in the discretion of its duly authorized officer or committee:

(1) To inspect and monitor property to which the fiduciary takes legal title (including interests in sole proprietorships, partnerships, or corporations and any assets owned by these business enterprises) or over which a fiduciary may exercise his, her, or its control, for the purpose of determining compliance with environmental laws affecting the property, and to respond to any actual or threatened violation of any environmental laws affecting the property held or controlled by the fiduciary;

(2) To take, on behalf of an estate, trust, person, or business, any action necessary to prevent, abate, or otherwise remedy any actual or threatened violation of any environmental laws affecting property held or controlled by the fiduciary, either before or after the initiation of an enforcement action by any government body;

(3) To refuse to accept property in trust if the fiduciary determines that any property to be donated to a trust either is contaminated by any hazardous substances, or the property is being used or has been used for any activities directly or indirectly involving hazardous substances, which could result in liability to the trust, estate, person, or business or otherwise impair the value of the assets held or controlled in the trust;

(4) To settle or compromise, at any time, any and all claims against the estate, trust, person, or business which may be asserted by any governmental body or private party, involving the alleged violation of any environmental laws affecting property held by the estate or trust or owned by the person or business; and

(5) To disclaim any power granted by any document or any statute or rule of law which, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental laws.

(b) For purposes of this section, "environmental laws" mean any federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment or human health. For purposes of this section, "hazardous substances" mean any substances defined as hazardous or toxic or otherwise regulated by any environmental laws.

(c) The fiduciary shall be entitled to charge the reasonable cost of any inspection, insurance, review, abatement, response, or cleanup, or any other remedial action, as authorized in this section, against the income or principal of the estate, trust, personal estate, or business assets and shall not be personally responsible for those costs. The fiduciary shall not be personally liable to any beneficiary or any other party for any decrease in value or exhaustion of assets by reason of the fiduciary's reasonable compliance with any environmental laws, specifically including any reporting requirements under those laws.

(d) The provisions of this section shall apply to all fiduciary relationships now in existence or subsequently created, and to the fiduciary actions or inactions occurring after July 21, 1992.

History of Section.
(P.L. 1992, ch. 421, § 1.)



Chapter 18-4-27 - Validity of trusts.

§ 18-4-27 Validity of trusts.  (a) A trust which is otherwise valid and which has been created by a written instrument, including, but not limited to, a trust in which the principal is composed in whole or in part of real property, shall not be held invalid for any one or more of the following reasons:

(1) Because the settlor, or another person, or both, possess the power to revoke, amend, alter, or modify the trust in whole or in part;

(2) Because the settlor, or another person, or both, possess the power to appoint, by deed or will, the persons and organizations to whom the income shall be paid or the principal distributed;

(3) Because the settlor, or another person, or both, possess the power to add to, or withdraw from, the trust all or any part of the principal or income at one or at different times;

(4) Because the settlor, or another person, or both, possess the power to remove the trustee or trustees and appoint a successor trustee or trustees;

(5) Because the settlor has retained the right to receive all or part of the income of the trust during his or her life or for any part of his or her life; or

(6) Because the settlor is the sole trustee and the sole current beneficiary of the trust during his or her lifetime.

(b) This section shall apply to all trusts created by written instrument, except where the validity of the trust is in issue in a case pending on August 11, 1995.

(c) The doctrine of merger shall not apply to invalidate an otherwise valid revocable or irrevocable trust unless the legal title to the trust property and the entire beneficial interest, including future and contingent beneficial interests, become irrevocably united in one person who is not under an incapacity.

(d) If the beneficiary of a spendthrift trust having the entire beneficial interest in the trust property becomes without his or her consent the sole trustee, the beneficiary may procure the appointment of a new trustee and have the trust reconstituted.

(e) Nothing contained in this section shall affect the validity of those accounts, including, but not limited to, bank accounts, share accounts, deposits, certificates of deposit, savings certificates, and other similar arrangements, previously or subsequently established at any bank, savings and loan association, or credit union by one or more persons, in trust for one or more other persons.

History of Section.
(P.L. 1995, ch. 389, § 1; P.L. 2000, ch. 109, § 29.)



Chapter 18-4-28 - Trustee's power to adjust.

§ 18-4-28 Trustee's power to adjust.  (a) A trustee may adjust between principal and income to the extent the trustee considers it to be advisable if the trustee invests and manages trust assets as a prudent investor and the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose and expected duration of the trust;

(2) The intent of the settler;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income and preservation and appreciation of capital;

(5) The assets held in the trust, the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property, the extent to which an asset is used by a beneficiary, and whether an asset was purchased by the trustee or received from the settler;

(6) The increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be used at least annually to a surviving spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or a part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subsections (c)(5), (6), (7) or (8) herein apply to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsections (c)(1)  (6) or (c)(8) herein or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) herein. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred in subsection (a) herein.

History of Section.
(P.L. 2006, ch. 168, § 1; P.L. 2006, ch. 191, § 1.)



Chapter 18-4-29 - Total return unitrusts  Alternative definition of income.

§ 18-4-29 Total return unitrusts  Alternative definition of income.  (a) The following provisions shall apply to a trust which by its governing instrument, pursuant to court reformation or pursuant to adjustment in accordance with § 18-4-28 requires the distribution at least annually of an amount equal to a fixed percentage of not less than three percent (3%) nor more than five percent (5%) per year of the net fair market value of the trust's assets (the "Unitrust Amount") valued at least annually, such trust to be referred to as a "Total Return Unitrust":

(1) The Unitrust Amount may be determined by reference to the net fair market value of the trust's assets in one year or more than one year.

(2) Distribution of such a fixed percentage Unitrust Amount is considered a distribution of all of the income of the Total Return Unitrust and shall not be considered a fundamental departure from state law.

(3) Such a distribution of the fixed percentage of not less than three percent (3%) not more than five percent (5%) is considered to be a reasonable apportionment of the total return of a Total Return Unitrust.

(4) A Total Return Unitrust that provides for a fixed percentage in excess of five percent (5%) per year shall be considered to have paid out all of the income of the Total Return Unitrust, and to have paid out principal of the Total Return Unitrust to the extent that the fixed percentage payout exceeds five percent (5%) per year.

(5) The governing instrument (including any changes effected by court reformation) may or may not grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the Unitrust Amount exceeds the net accounting income, or it may specify the ordering of such classes of income.

(b) Unless the terms of the governing instrument (including any changes effected by court reformation) specifically provide otherwise or grant discretion to the trustee as set forth above, a distribution of the Unitrust Amount shall be considered to have been made from the following sources in order of priority:

(1) From ordinary income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) From net realized short-term capital gains;

(4) From net realized long-term capital gains; and

(5) From the principal of the trust estate.

(c) The governing instrument (including any changes effected by court reformation or adjustment by the trustee) may provide that assets used by the trust beneficiary, such as residence property or tangible personal property, may be excluded from the net fair market value for computing to the Unitrust Amount. Such use may be considered equivalent to income or the Unitrust Amount.

History of Section.
(P.L. 2006, ch. 168, § 1; P.L. 2006, ch. 191, § 1.)



Chapter 18-4-30 - Representation by person having substantially identical interest.

§ 18-4-30 Representation by person having substantially identical interest.  In any action involving wills, estates, trusts or fiduciaries in the Probate Court or the Superior Court, a minor, an incapacitated person or an unborn or unascertained person whose identity and location is unknown and not reasonably ascertainable, unless otherwise represented, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent that:

(1) The person's interest is adequately represented; and

(2) There is no conflict of interest between the representative and the person represented.

History of Section.
(P.L. 2006, ch. 167, § 1; P.L. 2006, ch. 190, § 1.)



Chapter 18-4-31 - Power to invade principal in trust.

§ 18-4-31 Power to invade principal in trust.  (a) Unless the trust instrument expressly provides otherwise or unless the trust is a "Special Needs Trust" or "Supplemental Needs Trust" created in accordance with 42 United States Code section 1396p(d)(4)(A), a trustee who has absolute power under the terms of a trust to invade the principal of the trust, referred to in this section as the "first trust," to make distributions to or for the benefit of one or more persons, may instead exercise the power by appointing all or part of the principal of the trust subject to the power in favor of a trustee of another trust, referred to in this section as the "second trust," for the current benefit of one or more of such persons under the same trust instrument or under a different trust instrument, provided:

(i) The beneficiaries of the second trust may include only beneficiaries of the first trust;

(ii) The second trust may not reduce any fixed income, annuity or unitrust interest in the assets of the first trust; and

(iii) If any contribution to the first trust qualified for a marital or charitable deduction for federal income, gift or estate tax purposes under the Internal Revenue Code of 1986, as amended 26 U.S.C. § 1, et seq., the second trust shall not contain any provisions which, if included in the first trust, would have prevented the first trust from qualifying for such a deduction or would have reduced the amount of such deduction.

(2) For purposes of this subsection, an absolute power to invade principal shall include a power to invade principal that is not limited to specific or ascertainable purpose, such as health, education, maintenance, and support whether or not the term "absolute" is used. A power to invade principal for purposes such as best interests, welfare, comfort, or happiness shall constitute an absolute power not limited to specific or ascertainable purposes.

(b) The exercise of a power to invade principal under subsection (a)(1) or (a)(2) shall be by an instrument in writing, signed and acknowledged by the trustee, and filed with the records of the first trust.

(c) The exercise of a power to invade principal under subsection (a)(1) or (a)(2) shall be considered the exercise of a power of appointment, other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate.

(d) The trustee shall notify all qualified beneficiaries (as hereinafter defined) of the first trust, in writing, at least sixty (60) days prior to the effective date of the trustee's exercise of the trustee's power to invade principal pursuant to subsection (a)(1) or (a)(2) of the manner in which the trustee intends to exercise the power. A copy of the proposed instrument exercising the power shall satisfy the trustee's notice obligation under this subsection. If all qualified beneficiaries waive the notice period by signed written instrument delivered to the trustee, the trustee's power to invade principal shall be exercisable immediately. The trustee's notice under this subsection shall not limit the right of any beneficiary to object to the exercise of the trustee's power to invade principal except as provided in other applicable provisions of this title.

(e) "Qualified Beneficiary" means a living beneficiary who, on the date the beneficiary's qualifications is determined:

(1) Is a distributee or permissible distribute of trust income or principal;

(2) Would be a distribute or permissible distribute of trust income or principal if the interests of the distributes described in subsection (a) terminated on that date without causing the trust to terminate; or

(3) Would be a distributee or permissible distribute of trust income or principal if the trust terminated in accordance with its terms on that date.

(f) The exercise of the power to invade principal under subsection (a)(1) or (a)(2) is not prohibited by a spendthrift clause or by a provision in the trust instrument that prohibits amendment or revocation of the trust.

(g) Nothing in this section is intended to create or imply a duty to exercise a power to invade principal, and no inference of impropriety shall be made as a result of a trustee not exercising the power to invade principal conferred under subsection (a)(1) or (a)(2).

(h) The provisions of this section shall not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust that arises under the terms of the first trust or under any other section of this title or under another provisions of law or under common law.

History of Section.
(P.L. 2012, ch. 403, § 1; P.L. 2012, ch. 413, § 1.)






Chapter 18-4.1 - The Public Radio Conversions Act

Chapter 18-4.1-1 - Short title.

§ 18-4.1-1 Short title.  This chapter shall be known and may be cited as "The Public Radio Conversions Act."

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-2 - Findings.

§ 18-4.1-2 Findings.  The general assembly finds and declares that:

(1) Public radio stations in Rhode Island contribute uniquely and substantially to the cultural, educational and journalistic quality of life in Rhode Island;

(2) Rhode Island's existing public radio stations have been built and maintained through the charitable contributions of thousands of Rhode Island individuals, foundations and businesses who expected that their contributions would be used to maintain and improve public radio stations in Rhode Island;

(3) Consolidation in commercial radio and other media has reduced the number of Rhode Island owned and operated cultural, educational and news organizations;

(4) Rhode Island public radio stations are under particular challenge because the lawful but dominant signal strength and broadcasting priority of television's broadcast channel six limits the signal strength of virtually all noncommercial radio licenses in Rhode Island, thereby limiting the technical ability of Rhode Island public radio stations to serve the entire state through a single noncommercial radio license;

(5) Public radio stations that do not operate on frequencies reserved for noncommercial broadcasting may easily be sold to for-profit entities that do maintain public radio programs;

(6) Donations to Rhode Island charities are given with the intent that each charity will use the donations to support the charity's mission as long as the charity and mission are viable; and

(7) In order to protect public welfare and public and charitable assets, and ensure that Rhode Islanders' gifts to Rhode Island public radio stations are used for their intended purposes, it is necessary to establish standards and procedures that result in recoupment of public investment through the assessment of a conversion fee to create the financial infrastructure to replicate public radio programming that may be lost in the sale of a public station to a commercial operator.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-3 - Purpose.

§ 18-4.1-3 Purpose.  The purpose of this chapter is to:

(1) Assure Rhode Islanders retain or expand access to high quality public radio station programming;

(2) Establish a process to evaluate, monitor and review whether the conversion of a public radio station to a commercial station is consistent with the intentions of Rhode Island donors whose contributions had made the noncommercial station viable;

(3) Establish a review process for determining whether assessment of a conversion fee is appropriate in a public radio station conversion;

(4) Clarify the jurisdiction and the authority of the department of attorney general to preserve and protect public and charitable assets in reviewing public radio station conversions; and

(5) Provide for independent organizations to hold, spend and/or distribute the conversion fee for public radio station conversions that the attorney general considers not to provide a community benefit.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-4 - Definitions.

§ 18-4.1-4 Definitions.  As used in this chapter:

(1) "Acquiree" means the person or persons that lose(s) any ownership or control, including programming control, of a public radio station, as the terms "public radio station" and "person(s)" are defined within this chapter;

(2) "Acquirer" means the person or persons which gain(s) an ownership or control, including programming control, in a public radio station, as the terms "public radio station" and "person(s)" are defined within this chapter;

(3) "Affected community" means any city or town within the state from which an existing public radio station produces, records or otherwise originates programming or broadcasts its signal, and/or those cities and towns whose inhabitants are regularly served by the existing public radio station;

(4) "Community benefit" means:

(i) Whether the conversion furthers the findings and purposes of §§ 18-4.1-2 and 18-4.1-3 above, and in particular: retains or expands public radio programming;

(ii) Is consistent with the intent of prior donors to the existing public radio station;

(iii) Affords substantial opportunity to provided noncommercial radio programming produced in Rhode Island;

(iv) Provides programming that is not already prevalent among Rhode Island commercial radio broadcasters at the time of the conversion;

(v) Promotes responsible news, information, arts and cultural programming to help listeners better understand the world around them; and

(vi) Preserves a substantive governing role for the Rhode Island volunteers, for example, a community board of directors.

(5) "Conversion" means any:

(i) Transfer or assignment by a person or persons of an ownership or membership interest or authority in a public radio station, or the assets of a public radio station, whether by purchase, merger, consolidation, lease, gift, joint venture, sale, or otherwise;

(ii) Agreement, such as a local management agreement or programming agreement, the implementation of which would require a change in the public radio station's broadcast license to permit commercial operations;

(iii) Transfer, assignment or issuance of twenty percent (20%) or greater of the membership or voting rights or interests of the public radio station or of the assets of the public radio station or pursuant to which, by virtue of the transfer, a person, together with all persons affiliated with the person, holds or owns, in the aggregate, twenty percent (20%) or greater of the membership or voting rights or interests of the public radio station or of the assets of the public radio station;

(iv) The removal, addition or substitution of a partner that results in a new partner gaining or acquiring a controlling interest in the public radio station; or

(v) Any change in membership that results in a new person gaining or acquiring a controlling vote in the public radio station.

(6) "Conversion Fee" means the amount the department of attorney general orders an acquirer to pay pursuant to subsection 18-4.1-5(a);

(7) "Existing public radio station" means a public radio station as it exists prior to the conversion;

(8) "Public radio station" means a radio station possessing a United States Federal Communications Commission noncommercial license, to broadcast on a frequency that is not reserved by the FCC for noncommercial use, assigned to a community of license located in Rhode Island and which is operated by an entity that may not lawfully distribute operating surpluses or other retained earnings to individual persons or which would cease to qualify as an organization described in Section 501(c)(3) of the United States Internal Revenue Code were the organization to do so;

(9) "New radio station" means the radio station as it exists after the completion of a conversion;

(10) "Person" means any individual, trust or estate, partnership, corporation (including associations, joint stock companies and insurance companies,) state or political subdivision or instrumentality of the state; and

(11) "Transacting parties" means any person or persons who seeks either to transfer or acquire ownership or a controlling interest or controlling authority, including programming authority, in a public radio station which would result in a change of ownership, control or authority of twenty percent (20%) or greater.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-5 - Notice and Conversion Fee.

§ 18-4.1-5 Notice and Conversion Fee.  (a) The transacting parties shall notify the department of attorney general within five (5) business days after entering into an agreement for conversion of public radio station, and in no event later than the date on which an application to transfer, assign or amend the license of a public radio station to permit commercial operations is filed with the FCC. In the event the department of attorney general concludes that a conversion has occurred and did not constitute a community benefit, or a conversion is proposed to occur and will likely not constitute a community benefit, the department of attorney general shall have the authority to order the acquirer to pay to an organization pursuant to § 18-4.1-11 below, a conversion fee upon consummation of the conversion of an amount not to exceed the sum of all donations made to the acquiree related to its public radio station since its inception, plus two (2) times the average annual revenue received by the acquiree related to its public radio station during the preceding three (3) years. The amount of the conversion fee should be sufficient in the attorney general's opinion, to finance production of the public radio programming lost in the conversion. In order to evaluate whether the conversion constitutes a community benefit, the transacting parties shall be entitled to file such information with the department of attorney general as they may elect and as the department of attorney general may request.

(b) Two (2) copies of the initial application shall be addressed to the attorney general, and sent to the department of attorney general either by hand (provided the deliverer obtains a receipt from the department of attorney general for the delivery) or by United States mail, certified, return receipt requested.

(c) Except for information determined by the attorney general in accordance with § 18-4.1-14 to be confidential and/or proprietary, or otherwise required by law to be maintained as confidential, the initial application and supporting documentation shall be considered public records and shall be available for inspection upon request.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-6 - Review process and criteria of the department of attorney general.

§ 18-4.1-6 Review process and criteria of the department of attorney general.  (a) In considering conversions in accordance with this section, the department of attorney general shall adhere to the following process:

(1) Within sixty (60) days after receipt of an initial filing, the department of attorney general shall advise the filer, in writing, whether the filing is complete, and, if not, shall specify all additional information the filer is requested to provide;

(2) The filer shall have thirty (30) working days to submit the requested information. If the additional information is submitted within the thirty (30) day period, the department of attorney general will have thirty (30) working days within which to determine acceptability of the additional information. If the additional information is not submitted by the filer within the thirty (30) day period or if the department of the attorney general determines the additional information submitted by the filer is insufficient, the conversion will be deemed not to provide a community benefit and the department of attorney general shall specify a conversion fee to be paid. If the department of attorney general determines the additional information to be as requested, the filer will be notified, in writing, of the date of acceptance of the filing;

(3) Within sixty (60) working days after acceptance of the initial filing, the department of attorney general shall render its determination on confidentiality pursuant to § 18-4.1-14 and the department of attorney general shall publish notice of the filing in a newspaper of general circulation in the state and shall notify by United States mail any person who has requested notice of the filing. The notice shall:

(i) State that an initial filing has been received and accepted for review;

(ii) State the names of the transacting parties;

(iii) State the date by which a person may submit written comments to the department of attorney general; and

(iv) Provide notice of the date, time and place of informational meeting open to the public which shall be conducted within ninety (90) days of the date of the notice.

(4) The department of attorney general shall determine whether the conversion constitutes a community benefit, and if not, the amount of any applicable payments due, within one hundred and eighty (180) days of the date of acceptance of the filing.

(b) In considering a conversion pursuant to subsection (a) the department of the attorney general shall consider the following criteria:

(1) Whether the proposed conversion will harm the public's interest in property given, devised, or bequeathed to the existing public radio station for charitable, educational or religious purposes located or administered in this state;

(2) Whether a trustee or trustees of the acquiree will be deemed to have exercised reasonable care, diligence, and prudence in performing as a fiduciary in connection with the proposed conversion;

(3) Whether the board established appropriate criteria in deciding to pursue a conversion in relation to carrying out its mission and purposes;

(4) Whether the board formulated and issued appropriate requests for proposals in pursuing a conversion;

(5) Whether the board considered the proposed conversion as the only alternative or as the best alternative in carrying out its mission and purposes;

(6) Whether any conflict of interest exists concerning the proposed conversion relative to members of the board, officers, directors, senior management, experts or consultants engaged in connection with the proposed conversion including, but not limited to, attorneys, accountants, investment bankers, actuaries, broadcasting experts, or industry analysts;

(7) Whether individuals described in subdivision (b)(6) were provided with contracts or consulting agreements or arrangements which included pecuniary rewards based in whole, or in part on the contingency of the completion of the conversion;

(8) Whether the board exercised due care in engaging consultants with the appropriate level of independence, education, and experience in similar conversions;

(9) Whether the board exercised due care in accepting assumptions and conclusions provided by consultants engaged to assist in the proposed conversion;

(10) Whether the board exercised due care in assigning a value to the existing public radio station and its charitable assets in proceeding to negotiate the proposed conversion;

(11) Whether the board exposed an inappropriate amount of assets by accepting in exchange for the proposed conversion future or contingent value based upon success of the new radio station;

(12) Whether officers, directors, board members or senior management will receive future contracts in existing, new, or affiliated public radio stations or organizations;

(13) Whether any members of the board will retain any authority in the new radio station;

(14) Whether the board accepted fair consideration and value for any management contracts made part of the proposed conversion;

(15) Whether individual officers, directors, board members or senior management engaged legal counsel to consider their individual rights or duties in acting in their capacity as a fiduciary in connection with the proposed conversion;

(16) Whether the proposed conversion results in an abandonment of the original purposes of the existing public radio station or whether a resulting entity will depart from the traditional purposes and mission of the existing public radio station such that a cy pres or comparable proceeding would be necessary in the absence of this statute;

(17) Whether the proposed conversion contemplates the appropriate and reasonable fair market value;

(18) Whether the proposed conversion was based upon appropriate valuation methods including, but not limited to, market approach, third-party report or fairness opinion;

(19) Whether the conversion is proper under the Rhode Island nonprofit corporation act chapter 6 of title 7;

(20) Whether the conversion is proper under applicable state tax code provisions;

(21) Whether the proposed conversion jeopardizes the tax status of the existing public radio station;

(22) Whether the individuals who represented the existing public radio station in negotiations avoided conflicts of interest;

(23) Whether officers, board members, directors, or senior management deliberately acted or failed to act in a manner that impacted negatively on the decision to approve the conversion or its terms and conditions;

(24) Whether the formula used in determining the value of the existing public radio station was appropriate and reasonable which may include, but not be limited to, factors such as: the multiplier factor applied to the "EBITDA"  earnings before interest, taxes, depreciation, and amortization; the time period of the evaluation; price/earnings multiplies; the projected efficiency differences between the existing public radio station and the new radio station; and the historic value of any tax exemptions granted to the existing public radio station;

(25) Whether the proposed conversion appropriately provides for the disposition of proceeds of the conversion that may include, but not limited to:

(i) Whether an existing entity or a new entity will receive the proceeds and whether such recipient serves the public interest of Rhode Islanders;

(ii) Whether appropriate tax status implications of the entity receiving the proceeds have been considered;

(iii) Whether the mission statement and program agenda will be or should be closely related with the purposes of the mission of the existing public radio station;

(iv) Whether any conflicts of interest arise in the proposed handling of the conversion's proceeds;

(v) Whether the bylaws and articles of incorporation have been prepared for the new entity;

(vi) Whether the board of any new or continuing entity will be independent from the new radio station;

(vii) Whether the method for selecting board members, staff, and consultants is appropriate;

(viii) Whether the board will be comprised of an appropriate number of individuals with experience in pertinent areas such as foundations, public radio, business, labor, community programs, financial management, legal, accounting, grant making and public members representing diverse ethnic populations of the affected communities;

(ix) Whether the size of the board and proposed length of board terms are sufficient;

(26) Whether the transacting parties are in compliance with the Charitable Trust Act, chapter 9 of title 18;

(27) Whether a right of first refusal to repurchase the assets has been retained;

(28) Whether the character, commitment, competence and standing in the community, or any other communities served by the transacting parties are satisfactory;

(29) Whether a control premium is an appropriate component of the proposed conversion;

(30) Whether the value of assets factored in the conversion is based on past performance or future potential performance; and

(31) Whether based on all the facts and circumstances, the attorney general concludes that the acquiree's charitable and educational missions are no longer viable absent the conversion.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-7 - Reports, use of experts, costs.

§ 18-4.1-7 Reports, use of experts, costs.  The department of attorney general may in effectuating the purposes of this chapter engage experts or consultants including, but not limited to, actuaries, investment bankers, accountants, attorneys, or industry analysts. All copies of reports prepared by experts and consultants, and costs associated with the reports, shall be made available to the transacting parties and to the public. All costs incurred under this provision, including internal attorney general costs, shall be the responsibility of one or more transacting parties in an amount to be determined by the attorney general as he or she deems appropriate. No filing made pursuant to the requirements of this chapter shall be considered complete unless an agreement has been executed with the attorney general for the payment of costs in accordance with this section.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-8 - Investigations  Notice to attend  Court order to appear  Contempt.

§ 18-4.1-8 Investigations  Notice to attend  Court order to appear  Contempt.  (a) The attorney general may conduct investigations in discharging the duties required under this chapter. For purposes of this investigation the attorney general may require any person, agent, trustee, fiduciary, consultant, institution, association, or corporation directly related to the proposed conversion to appear at any time and place that the attorney general may designate, then and there under oath to produce for the use of the attorney general any and all documents and any other information relating directly to the proposed conversion that the attorney general may require.

(b) Whenever the attorney general may require the attendance of any person as provided in subsection (a), the attorney general shall issue a notice setting the time and place when the attendance is required and shall cause the notice to be delivered or sent by registered or certified mail to the person at least fourteen (14) days before the date fixed in the notice for the attendance.

(c) If any person receiving notice pursuant to this provision neglects to attend or remain in attendance so long as may be necessary for the purposes which the notice was issued, or refuses to produce information requested, any justice of the superior court for the county within which the inquiry is carried on or within which the person resides or transacts business, upon filing by the attorney general, or any transacting party shall have jurisdiction to hear and consider on an expedited basis the request, and if appropriate and relevant to the consideration of proposed conversion, may issue to the person an order requiring the person to appear before the attorney general there to produce for the use of the attorney general evidence in accordance with the terms of the order of the court, and any failure to obey the order of the superior court may be punished by the court as contempt of court.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-9 - Perjury.

§ 18-4.1-9 Perjury.  Any person who is found to have testified falsely under oath before the legislature, or the attorney general pursuant to this chapter shall be subject to prosecution for perjury and be subject to the penalties set forth in § 18-4.1-13.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-10 - No derogation of attorney general.

§ 18-4.1-10 No derogation of attorney general.  (a) No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable trusts for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purpose thereof.

(b) No provision of this chapter shall be construed as a limitation on the filing of the doctrine of cy pres or any other legal doctrine applicable to charitable assets and/or charitable trusts.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-11 - Distribution of conversion fee  Selection of a charitable organization by superior court.

§ 18-4.1-11 Distribution of conversion fee  Selection of a charitable organization by superior court.  Any conversion fee shall be awarded by the superior court to an existing or newly formed legal entity that is a nonprofit corporation organized under chapter 6 of title 7, is exempt from taxation under Section 501(a) of the United States Internal Revenue Code as an organization described in Section 501(c)(3) of such code and has as its primary purpose to promote and/or operate public radio stations in Rhode Island.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-12 - Whistleblower protections.

§ 18-4.1-12 Whistleblower protections.  (a) Prohibition against discrimination. No person subject to the provisions of this chapter, may discharge, demote, threaten or otherwise discriminate against any person or employee with respect to compensation, terms, conditions, or privileges of employment as a reprisal because the person or employee (or any person acting pursuant to the request of the employee) provided or attempted to provide information to the attorney general or his or her designee regarding possible violation or failure to satisfy the approval criteria of this chapter.

(b) Enforcement. Any person or employee or former employee subject to the provisions of this chapter who believes that he or she has been discharged or discriminated against in violation of subsection (a) may file a civil action within three (3) years of the date of discharge or discrimination.

(c) Remedies. If the court determines that a violation has occurred, the court may order the person who committed the violation to:

(1) Reinstate the employee to the employee's former position;

(2) Pay compensatory damages, costs of litigation and attorneys' fees; and/or

(3) Take other appropriate actions to remedy any past discrimination.

(d) Limitation. The protections of this section shall not apply to any person or employee who:

(1) Deliberately causes or participates in the alleged violation of law or regulation; or

(2) Knowingly or recklessly provides substantially false information to the attorney general or his or her designee.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-13 - Failure to comply  Penalties.

§ 18-4.1-13 Failure to comply  Penalties.  If any person knowingly violates or fails to comply with any provision of this chapter or willingly or knowingly gives false or incorrect information, the superior court may, after notice and opportunity for a prompt and fair hearing, impose a fine of not more than one million dollars ($1,000,000).

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-14 - Disclosure of documents.

§ 18-4.1-14 Disclosure of documents.  The attorney general has the power to decide whether any information required by this chapter of a filer is confidential and/or proprietary. The decisions by the attorney general shall be made prior to any public notice of information filed pursuant to this chapter or any public reviews of any information and shall be binding on the attorney general and all experts or consultants engaged by the attorney general.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-15 - Severability.

§ 18-4.1-15 Severability.  If any provision of this chapter or the filing of any provision to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)



Chapter 18-4.1-16 - Judicial review.

§ 18-4.1-16 Judicial review.  Any transacting party aggrieved by a final order of the attorney general under this chapter may seek judicial review by original action filed in the superior court.

History of Section.
(P.L. 2005, ch. 211, § 1; P.L. 2005, ch. 369, § 1.)






Chapter 18-5 - Common Trust Funds

Chapter 18-5-1 - Establishment by banks and trust companies authorized.

§ 18-5-1 Establishment by banks and trust companies authorized.  (a) Any trust company or national banking association qualified to act as a fiduciary in this state may establish one or more common trust funds for the purpose of investment and reinvestment of money received and held by the trust company or national banking association as fiduciary or cofiduciary, and as the fiduciary or cofiduciary it may invest funds which it lawfully holds for investment in interests or participations in one or more common trust funds established by it, if the investment is not expressly prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship and if, in the case of cofiduciaries, it procures the consent of its cofiduciary or cofiduciaries to the investment.

(b) Any trust company or national banking association qualified to act as a fiduciary in this state may invest funds which it holds in a fiduciary or cofiduciary capacity in any common trust fund established by any affiliate, if the investment is not expressly prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship and if, in the case of cofiduciaries, it procures the consent of its cofiduciary or cofiduciaries to the investment.

History of Section.
(P.L. 1956, ch. 3839, § 1; G.L. 1956, § 18-5-1; P.L. 1988, ch. 306, § 1; P.L. 1991, ch. 95, § 1.)



Chapter 18-5-2 - Definitions.

§ 18-5-2 Definitions.  (a) As used in this chapter, "affiliate" of a trust company or national banking association means a member of an affiliated group connected through stock ownership with a common parent corporation which directly or indirectly owns stock possessing at least eighty percent (80%) of the total voting power and at least eighty percent (80%) of the total value of stock of each member of the affiliated group other than the common parent corporation.

(b) "Common trust fund" means a fund maintained by a bank or trust company exclusively for the collective investment and reinvestment of money contributed to the fund by the bank or trust company in its capacity as a trustee, executor, administrator, or guardian, or as a cotrustee, coexecutor, coadministrator, or coguardian.

History of Section.
(P.L. 1956, ch. 3839, § 2; G.L. 1956, § 18-5-2; P.L. 1963, ch. 123, § 1; P.L. 1988, ch. 306, § 1.)



Chapter 18-5-3 - Property tax on assets.

§ 18-5-3 Property tax on assets.  Real estate and tangible personal property constituting assets of a common trust fund shall be taxed to the owner of the assets in the same manner as otherwise required by law.

History of Section.
(P.L. 1956, ch. 3839, § 3; G.L. 1956, § 18-5-3.)



Chapter 18-5-4 - Exemption of funds from taxation generally.

§ 18-5-4 Exemption of funds from taxation generally.  Except as provided in § 18-5-3, no common trust fund nor any asset of the fund, nor any trust company or national banking association by reason of its ownership or operation of the fund or asset, shall be subject to any tax now or subsequently levied, assessed, or imposed by the state of Rhode Island, or by any city, town, or other political subdivision of the state.

History of Section.
(P.L. 1956, ch. 3839, § 3; G.L. 1956, § 18-5-4; P.L. 1969, ch. 197, art. 7, § 2.)



Chapter 18-5-6 - Relationships to which chapter applicable.

§ 18-5-6 Relationships to which chapter applicable.  This chapter shall apply to fiduciary relationships in existence on May 2, 1956, or thereafter established.

History of Section.
(P.L. 1956, ch. 3839, § 5; G.L. 1956, § 18-5-6.)



Chapter 18-5-7 - Severability.

§ 18-5-7 Severability.  This chapter is declared to be severable, and should any provision of this chapter or its application to any person or circumstances be held invalid, the invalidity shall not affect the other provisions or applications of the chapter which can be given effect without the invalid provision or application.

History of Section.
(P.L. 1956, ch. 3839, § 4; G.L. 1956, § 18-5-7.)






Chapter 18-6 - Accounting

Chapter 18-6-1 - Compensation and expenses of trustee.

§ 18-6-1 Compensation and expenses of trustee.  Every trustee under any trust instrument, whether previously or subsequently made, shall be entitled to reasonable expenses and costs incurred in the execution of the trust, and also reasonable compensation for services rendered as trustee, which expenses, costs, and compensation may be charged annually or from time to time and may be equitably apportioned between principal and income in a manner that the trustee shall determine.

History of Section.
(G.L. 1938, ch. 486, § 26; P.L. 1956, ch. 3838, § 1; G.L. 1956, § 18-6-1.)



Chapter 18-6-2 - Discharge of trustee by payment into court.

§ 18-6-2 Discharge of trustee by payment into court.  (a) Whenever a trustee holds any sum of money, or any bond, note, or other obligation for money, or evidence of indebtedness, or any certificate of stock or other chose in action, payable or deliverable to, or the property of, another, and the person entitled to it cannot, for any reason, give proper receipt or discharge for it, and the trustee holding the money or property desires to free himself or herself from further liability for it, the trustee may pay or deliver the money or property into the registry of the superior court, presenting with it his or her petition praying to be discharged, and setting out, under oath, to the best of the knowledge, information, and belief of the affiant, the circumstances under which the trustee holds the money or property, and how the other person or persons is or are entitled to it, and why the trustee or they cannot give proper receipt or discharge for the money or property; and upon the filing of the petition, notice of it shall be given in the manner that the court shall direct.

(b) The court shall take any proceedings in respect of the money or property that it deems best.

(c) The costs and expenses, including expenses and counsel fees of the trustee, as between solicitor and client, as allowed by the court or by one of the justices of the court, shall be paid or retained accordingly out of the money or property.

(d) When any person entitled to the money or property paid or deposited in the registry appears and satisfies the court as to his or her right to the money or property, it shall be paid or delivered over to that person as the court shall direct.

History of Section.
(G.L. 1896, ch. 208, § 23; C.P.A. 1905, § 1147; G.L. 1909, ch. 259, § 23; G.L. 1923, ch. 303, § 23; G.L. 1938, ch. 486, § 19; G.L. 1956, § 18-6-2.)



Chapter 18-6-3 - Application for allowance of accounts.

§ 18-6-3 Application for allowance of accounts.  A trustee may apply to the superior court for the allowance of his or her account or accounts.

History of Section.
(G.L. 1938, ch. 486, § 25; P.L. 1942, ch. 1144, § 1; G.L. 1956, § 18-6-3; R.P.L. 1957, ch. 82, § 1.)



Chapter 18-6-4 - Notice  Guardian ad litem.

§ 18-6-4 Notice  Guardian ad litem.  (a) Upon the application, notice in any form that the court may order shall be given by delivering or mailing by registered or certified mail, return receipt requested, a copy of the notice to the attorney general if there are public charitable interests, and to all persons to or for whom income has been paid or accumulated during the period covered by the account, and to those persons who, during that period, have received or were entitled to receive or in the discretion of the trustee might have received principal, and to all persons who, at the time of the mailing or delivery of the copy of the notice, in default of any appointment or otherwise, would be entitled to share in the income or principal if an existing tenancy for life or for years had then terminated or the trust estate were then distributable in whole or in part, and to the executor or administrator of any deceased persons entitled to notice or to those in being who have succeeded to the interest of the deceased person, and to other persons who are or may become interested and who shall have filed with the accountant a request in writing for notice of proceedings on accounts, and any additional notice that the court may order shall be given by publication, unless all persons interested receive actual notice.

(b) The written assent to an account, or the waiver in writing of notice of it by a person interested or by his or her guardian or legal representative, shall be deemed equivalent to notice.

(c) If there are other persons interested to whom notice has not been given by delivery of registered or certified mail, or if the interests of persons unborn, unascertained, or legally incompetent to act in their own behalf are not represented except by the accountant, the court shall appoint as guardian ad litem a competent and disinterested person to represent these interests and persons, and the guardian ad litem shall, without further notice or action by the court, also represent with respect to the account all interested persons who may be born after the date of his or her appointment.

(d) It shall not be necessary, unless the court orders, to designate by name persons represented by the guardian ad litem, other than those who are entitled to notice by delivery of registered or certified mailing.

(e) The guardian ad litem appointed by the court shall be entitled to any reasonable compensation that the court shall allow, which shall be charged to income and/or principal as the court directs.

History of Section.
(G.L. 1938, ch. 486, § 25; P.L. 1942, ch. 1144, § 1; G.L. 1956, § 18-6-4; R.P.L. 1957, ch. 82, § 1; P.L. 1972, ch. 266, § 1.)



Chapter 18-6-5 - Notice to minor under age of fourteen (14) years.

§ 18-6-5 Notice to minor under age of fourteen (14) years.  In the case of a minor entitled to notice by delivery or mailing under this chapter, who is under the age of fourteen (14) at the date of the notice, the copy of the notice may be delivered or mailed to the legal or natural guardian of the minor, or if the court directs, to some other person in his or her behalf.

History of Section.
(R.P.L. 1957, ch. 82, § 1; P.L. 1972, ch. 266, § 1.)



Chapter 18-6-6 - Allowance or disallowance of accounts.

§ 18-6-6 Allowance or disallowance of accounts.  Upon the hearing, the court may allow or disallow the account or accounts in whole or in part and may make any orders and decrees in relation to the account or accounts that justice may require, and after a final decree has been entered on any account under this section, it shall not be impeached except for fraud or manifest error.

History of Section.
(G.L. 1938, ch. 486, § 25; P.L. 1942, ch. 1144, § 1; G.L. 1956, § 18-6-6; R.P.L. 1957, ch. 82, § 1.)



Chapter 18-6-7 - Account of common trust fund.

§ 18-6-7 Account of common trust fund.  In any proceeding for the allowance of an account of a common trust fund, the provisions of §§ 18-6-4 and 18-6-5, as to the persons entitled to and the manner of giving notice, shall apply as if the account was an account for each of the participating trusts in the common trust fund.

History of Section.
(R.P.L. 1957, ch. 82, § 1.)






Chapter 18-7 - Uniform Transfers to Minors Act

Chapter 18-7-1 - Short title.

§ 18-7-1 Short title.  This chapter may be cited as the "Rhode Island Uniform Transfers to Minors Act".

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-2 - Definitions.

§ 18-7-2 Definitions.  In this chapter, unless the context otherwise requires:

(1) "Adult" means an individual who has attained the age of twenty-one (21) years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) "Court" means probate court.

(6) "Custodial property" means:

(i) Any interest in property transferred to a custodian under this chapter; and

(ii) The income from and proceeds of that interest in property.

(7) "Custodian" means a person designated under § 18-7-10 or a successor or substitute custodian designated under § 18-7-19.

(8) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) "Legal representative" means an individual's personal representative or conservator.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of twenty-one (21) years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State" includes any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under § 18-7-10.

(16) "Transferor" means a person who makes a transfer under this chapter.

(17) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

History of Section.
(P.L. 1985, ch. 389, § 2; P.L. 1998, ch. 474, § 1.)



Chapter 18-7-3 - Scope and jurisdiction.

§ 18-7-3 Scope and jurisdiction.  (a) This chapter applies to a transfer that refers to this chapter in the designation under § 18-7-10(a) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-4 - Nomination of custodian.

§ 18-7-4 Nomination of custodian.  (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for ]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under § 18-7-10(a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under § 18-7-10. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 18-7-10.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-5 - Transfer by gift or exercise of power of appointment.

§ 18-7-5 Transfer by gift or exercise of power of appointment.  A person may make a transfer by irrevocable gift to, or by the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 18-7-10.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-6 - Transfer authorized by will or trust.

§ 18-7-6 Transfer authorized by will or trust.  (a) A personal representative or trustee may make an irrevocable transfer pursuant to § 18-7-10 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under § 18-7-4 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under § 18-7-4 or all persons nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 18-7-10(a).

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-7 - Other transfer by fiduciary.

§ 18-7-7 Other transfer by fiduciary.  (a) Subject to subsection (c) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 18-7-10, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 18-7-10.

(c) A transfer under subsection (a) or (b) of this section may be made only if:

(1) The personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(3) The transfer is authorized by the court if it exceeds ten thousand dollars ($10,000) in value.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-8 - Transfer by obligor.

§ 18-7-8 Transfer by obligor.  (a) Subject to subsections (b) and (c) of this section, a person not subject to § 18-7-6 or 18-7-7, who holds property of or owes a liquidated debt to a minor not having a conservator, may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 18-7-10.

(b) If a person having the right to do so under § 18-7-4 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under § 18-7-4, or all persons nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars ($10,000) in value.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-9 - Receipt for custodial property.

§ 18-7-9 Receipt for custodial property.  A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-10 - Manner of creating custodial property and effecting transfer  Designation of initial custodian  Control.

§ 18-7-10 Manner of creating custodial property and effecting transfer  Designation of initial custodian  Control.  (a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(i) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18"; or

(ii) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b) of this section;

(2) Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(i) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18"; or

(ii) Assigned in a writing delivered to an adult other than the transferor or to a trust company, whose name in the assignment is followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18";

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18";

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18";

(6) A certificate of title issued by a department or agency of a state or of the United States that evidences title to tangible personal property is either:

(i) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18"; or

(ii) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for ]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18"; or

(7) An interest in any property not described in subdivisions (1) through (6) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b) of this section.

(b) An instrument in the following form satisfies the requirements of subdivisions (a)(1)(ii) and (a)(7) of this section:

TRANSFER UNDER THE RHODE ISLAND UNIFORM TRANSFERS TO MINORS ACT

I, ]]]]]]]] (name of transferor or name of representative capacity if a fiduciary), hereby transfer to ]]]]]]]]]]]]] (name of custodian), as custodian for ]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18, the following: ]]]]]]]]]]]]]]]] (insert a description of the custodial property sufficient to identify it).

Dated: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature)

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Rhode Island Uniform Transfers to Minors Act.

Dated: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature of Custodian) &nbs p;

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

History of Section.
(P.L. 1985, ch. 389, § 2; P.L. 1998, ch. 474, § 1.)



Chapter 18-7-11 - Single custodianship.

§ 18-7-11 Single custodianship.  A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-12 - Validity and effect of transfer.

§ 18-7-12 Validity and effect of transfer.  (a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with § 18-7-10(c) concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under § 18-7-10; or

(3) Death or incapacity of a person nominated under § 18-7-4 or designated under § 18-7-10 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to § 18-7-10 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-13 - Care of custodial property.

§ 18-7-13 Care of custodial property.  (a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property if appropriate; and

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise, or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for ]]]]]]]]]]]]]]]]]]]]]]]]]] (name of minor) under the Rhode Island Uniform Transfers to Minors Act, chapter 7 of title 18".

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor, or by the minor if the minor has attained the age of fourteen (14) years.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-14 - Powers of custodian.

§ 18-7-14 Powers of custodian.  (a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of § 18-7-13.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-15 - Use of custodial property.

§ 18-7-15 Use of custodial property.  (a) A custodian may deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) The duty or ability of the custodian personally or of any other person to support the minor; or

(2) Any other income or property of the minor that may be applicable or available for that purpose.

(b) On petition of an interested person, or the minor if the minor has attained the age of fourteen (14) years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, but not in substitution for, and does not affect, any obligation of a person to support the minor.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-16 - Custodian's expenses, compensation, and bond.

§ 18-7-16 Custodian's expenses, compensation, and bond.  (a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under § 18-7-5, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in § 18-7-19(f), a custodian need not give a bond.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-17 - Exemption of third person from liability.

§ 18-7-17 Exemption of third person from liability.  A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this chapter for, an act of the purported custodian;

(3) The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-18 - Liability to third person.

§ 18-7-18 Liability to third person.  (a) A claim based on: (1) a contract entered into by a custodian acting in a custodial capacity, (2) an obligation arising from the ownership or control of custodial property, or (3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in his or her custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in his or her custodial capacity, unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship, unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship, unless the minor is personally at fault.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-19 - Renunciation, resignation, death, or removal of custodian  Designation of successor custodian.

§ 18-7-19 Renunciation, resignation, death, or removal of custodian  Designation of successor custodian.  (a) A person nominated under § 18-7-4 or designated under § 18-7-10 as custodian may decline to serve by delivering a disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under § 18-7-4, the person who made the nomination may nominate a substitute custodian under § 18-7-4; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under § 18-7-10(a). The designated custodian has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under § 18-7-5 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen (14) years and to the successor custodian, and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen (14) years, the minor may designate as successor custodian, in the manner prescribed in subsection (b) of this section, an adult member of the minor's family, a guardian of the minor, or a trust company. If the minor has not attained the age of fourteen (14) years or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) of this section or resigns under subsection (c) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person or the estate of the minor, or the minor if the minor has attained the age of fourteen (14) years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 18-7-5 or to require the custodian to give appropriate bond.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-20 - Accounting by and determination of liability of custodian.

§ 18-7-20 Accounting by and determination of liability of custodian.  (a) A minor who has attained the age of fourteen (14) years, the minor's guardian or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(1) For an accounting by the custodian or the custodian's legal representative; or

(2) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property, unless the responsibility has been adjudicated in an action under § 18-7-18 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under § 18-7-19(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

History of Section.
(P.L. 1985, ch. 389, § 2; P.L. 1988, ch. 84, § 79.)



Chapter 18-7-21 - Termination of custodianship.

§ 18-7-21 Termination of custodianship.  The custodian shall transfer, in an appropriate manner, the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of twenty-one (21) years of age with respect to custodial property transferred under § 18-7-5 or 18-7-6;

(2) The minor's attainment of eighteen (18) years of age with respect to custodial property transferred under § 18-7-7 or 18-7-8; or

(3) The minor's death.

History of Section.
(P.L. 1985, ch. 389, § 2; P.L. 1998, ch. 474, § 1.)



Chapter 18-7-22 - Applicability.

§ 18-7-22 Applicability.  This chapter applies to a transfer within the scope of § 18-7-3 made after June 28, 1985, if the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-23 - Effect on existing custodianships.

§ 18-7-23 Effect on existing custodianships.  (a) Any transfer of "custodial property" as now defined in this chapter made before June 28, 1985, is validated, notwithstanding that there was no specific authority in the Uniform Gifts to Minors Act of Rhode Island for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers made before June 28, 1985, in a manner and form prescribed in the Uniform Gifts to Minors Act of Rhode Island, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on June 28, 1985.

(c) Sections 18-7-2 and 18-7-21, with respect to the age of a minor for whom custodial property is held under this chapter, do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of eighteen (18) after March 29, 1972, and before June 28, 1985.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-24 - Uniformity of application and construction.

§ 18-7-24 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-25 - Severability.

§ 18-7-25 Severability.  If any provisions of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1985, ch. 389, § 2.)



Chapter 18-7-26 - Repeals.

§ 18-7-26 Repeals.  To the extent that this chapter, by virtue of § 18-7-23(b), does not apply to transfers made in a manner prescribed in the Uniform Gifts to Minors Act of Rhode Island or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Uniform Gifts to Minors Act of Rhode Island does not affect those transfers or those powers, duties, and immunities.

History of Section.
(P.L. 1985, ch. 389, § 2.)






Chapter 18-8 - Joint Control by Sureties

Chapter 18-8-1 - Agreement for joint deposits.

§ 18-8-1 Agreement for joint deposits.  It is lawful for any party, of whom a bond, undertaking, or other obligation is required, to agree with his or her surety or sureties for the deposit of any or all money and assets for which he or she and his or her surety or sureties are or may be held responsible, with a bank, savings banks, safe deposit, or trust company, authorized by law to do business, or with any other depository approved by the court or a judge of the court, if the deposit is otherwise proper, for safekeeping the deposit, and in a manner that prevents the withdrawal of the money or assets or any part of them, without the written consent of the surety or sureties, or an order of court, or a judge of the court, made on a notice to the surety or sureties that the court or judge may direct; provided, that the agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.

History of Section.
(P.L. 1943, ch. 1347, § 1; G.L. 1956, § 18-8-1.)






Chapter 18-9 - Charitable Trusts

Chapter 18-9-1 - Division of charitable trusts  Establishment.

§ 18-9-1 Division of charitable trusts  Establishment.  There is established, in the department of, and subject to the control of, the attorney general, a division for the supervision and enforcement of the due application of funds given or appropriated to charitable trusts within the state and for the prevention of breaches of trust. The division shall be known as the division of charitable trusts.

History of Section.
(P.L. 1950, ch. 2617, § 1; G.L. 1956, § 18-9-1.)



Chapter 18-9-2 - Administrator of charitable trusts.

§ 18-9-2 Administrator of charitable trusts.  The executive and administrative head of the division of charitable trusts shall be the administrator of charitable trusts. The administrator shall be appointed by the attorney general and shall hold office at the attorney general's pleasure. The administrator shall be qualified by training and experience to perform the duties of the administrator's office and shall receive any salary, not exceeding six thousand dollars ($6,000) annually, that the governor may determine.

History of Section.
(P.L. 1950, ch. 2617, § 1; G.L. 1956, § 18-9-2.)



Chapter 18-9-3 - Appointment and removal of assistants  Experts.

§ 18-9-3 Appointment and removal of assistants  Experts.  The administrator, with the approval and consent of the attorney general, may appoint and remove any assistants that the work of the division may require. These assistants shall not be in the classified service. The administrator, with the approval and consent of the attorney general, may also, from time to time, engage experts who shall not be in the classified service for assistance in any specific matter at a reasonable rate of compensation.

History of Section.
(P.L. 1950, ch. 2617, § 2; G.L. 1956, § 18-9-3.)



Chapter 18-9-4 - "Charitable trusts" defined.

§ 18-9-4 "Charitable trusts" defined.  "Charitable trusts" as used in this chapter means any fiduciary relationship with respect to property arising as a result of a manifestation of an intention to create it and subjecting the person by whom the property is held to equitable duties to deal with the property for charitable, educational, or religious purposes.

History of Section.
(P.L. 1950, ch. 2617, § 3; G.L. 1956, § 18-9-4.)



Chapter 18-9-5 - Notice to attorney general of proceedings affecting charitable trusts.

§ 18-9-5 Notice to attorney general of proceedings affecting charitable trusts.  The attorney general shall be notified of all judicial proceedings affecting, or in any manner dealing with, a charitable trust, or affecting, or in any manner dealing with, a trustee who holds in trust within the state property given, devised, or bequeathed for charitable, educational, or religious purposes, and who administers or is under a duty to administer the property in whole or in part for these purposes within the state, and shall be deemed to be an interested party to the judicial proceedings.

History of Section.
(P.L. 1950, ch. 2617, § 4; G.L. 1956, § 18-9-5.)



Chapter 18-9-6 - Register of charitable trusts  Special assistant attorney general.

§ 18-9-6 Register of charitable trusts  Special assistant attorney general.  In addition to his or her common law and statutory powers the attorney general, or the administrator acting under the authority and at the direction of the attorney general, shall have the authority to prepare and maintain a register of all charitable trusts previously or subsequently established or active in the state. The attorney general shall also designate the administrator or acting administrator to act as a special assistant attorney general in cases involving charitable trusts.

History of Section.
(P.L. 1950, ch. 2617, § 5; P.L. 1951, ch. 2852, § 1; G.L. 1956, § 18-9-6.)



Chapter 18-9-7 - Register open to inspection  Registration fee.

§ 18-9-7 Register open to inspection  Registration fee.  (a) The register established by § 18-9-6 shall be open to the inspection of any person at any reasonable times and for any legitimate purposes that the attorney general may determine.

(b) The attorney general may by regulation provide that any investigation of charitable trusts made after June 30, 1950, shall not be open to public inspection.

(c) Upon the registration of each charitable trust there shall be paid to the attorney general a fee of fifty dollars ($50.00) which shall be deposited as general revenues.

History of Section.
(P.L. 1950, ch. 2617, § 7; G.L. 1956, § 18-9-7; P.L. 1987, ch. 130, § 1; P.L. 1995, ch. 370, art. 40, § 48.)



Chapter 18-9-8 - Rules and regulations.

§ 18-9-8 Rules and regulations.  The attorney general, or the administrator acting under the authority and at the direction of the attorney general, shall make any rules and regulations that may be reasonable or necessary to secure records and other information for the operation of the register and for the supervision, investigation, and enforcement of charitable trusts.

History of Section.
(P.L. 1950, ch. 2617, § 6; G.L. 1956, § 18-9-8.)



Chapter 18-9-9 - Investigations as to administration of trusts.

§ 18-9-9 Investigations as to administration of trusts.  The attorney general may investigate at any time charitable trusts for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of the trust. For the purposes of this investigation the attorney general may require any person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation administering a trust or having an interest in, or knowledge of the trust, to appear at any time and place that the attorney general may designate, then and there under oath to produce for the use of the attorney general any and all books, memoranda, papers of whatever kind, documents of title, or other evidence of assets or liabilities which may be in the ownership or possession or control of the person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation, and to furnish any other available information relating to the trust that the attorney general may require.

History of Section.
(P.L. 1950, ch. 2617, § 8; G.L. 1956, § 18-9-9.)



Chapter 18-9-10 - Notice to attend in investigations.

§ 18-9-10 Notice to attend in investigations.  Whenever the attorney general may require the attendance of any person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation as provided in § 18-9-9, the attorney general shall issue a notice setting the time and place when the attendance is required and shall cause the notice to be delivered or sent by registered or certified mail to the person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation at least fourteen (14) days before the date fixed in the notice for the attendance.

History of Section.
(P.L. 1950, ch. 2617, § 9; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 18-9-10.)



Chapter 18-9-11 - Court order to appear before attorney general  Contempt.

§ 18-9-11 Court order to appear before attorney general  Contempt.  If any person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation receiving notice neglects to attend or to remain in attendance as long as may be necessary for the purposes for which the notice was issued, or refuses to produce books, memoranda, papers of whatever kind, documents of title, or other evidence of assets or liabilities, or to furnish any available information that may be required, any justice of the superior court for the county within which the inquiry is carried on or within which the person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation is found or resides or transacts business, upon application of the attorney general, shall have jurisdiction to issue to the person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation an order requiring the person, agent, trustee, fiduciary, beneficiary, institution, association, or corporation to appear before the attorney general to produce for the use of the attorney general evidence in accordance with the terms of the notice, and any failure to obey the order of the superior court may be punished by the court as a contempt of court.

History of Section.
(P.L. 1950, ch. 2617, § 10; G.L. 1956, § 18-9-11.)



Chapter 18-9-12 - Privilege against self-incrimination unavailable  Immunity from prosecution.

§ 18-9-12 Privilege against self-incrimination unavailable  Immunity from prosecution.  No person shall be excused from testifying or from producing any book or paper in any investigation or inquiry by or upon any hearing before the attorney general, when ordered to do so by the attorney general, upon the ground that the testimony, or evidence of the book or document, required of that person may tend to incriminate that person or subject that person to a penalty or forfeiture; but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter, or thing concerning which, after claiming this privilege, the person, by order of the attorney general, has testified under oath or produced documentary evidence.

History of Section.
(P.L. 1950, ch. 2617, § 11; G.L. 1956, § 18-9-12.)



Chapter 18-9-13 - Annual fiduciary's report.

§ 18-9-13 Annual fiduciary's report.  (a) Any fiduciary holding property subject to equitable duties to deal with the property for charitable, educational, or religious purposes shall annually, on or before July 1, unless otherwise directed by the attorney general, make to the attorney general a written report for the last preceding fiscal year of the trust showing the property held and administered, the receipts and expenditures in connection with the trust, the names and addresses of the beneficiaries of the trust, and any other information that the attorney general may require.

(b) The trustee shall also pay an annual filing fee of fifty dollars ($50.00) to the attorney general for use in performing the duties authorized in this chapter.

(c) These fees shall be deposited in the general fund.

(d) Failure after notice for two (2) successive years to file a report shall constitute a breach of trust and the attorney general shall take any action that may be appropriate to compel compliance with this section.

History of Section.
(P.L. 1950, ch. 2617, § 12; G.L. 1956, § 18-9-13; P.L. 1987, ch. 130, § 1; P.L. 1995, ch. 370, art. 40, § 48; P.L. 1996, ch. 2, § 2.)



Chapter 18-9-14 - Reasonable care required regardless of language of trust.

§ 18-9-14 Reasonable care required regardless of language of trust.  Regardless of any language in the agreement, deed, or other instrument creating an inter vivos charitable trust, no trustee or trustees of a trust shall be exonerated from liability for failure to exercise reasonable care, diligence, and prudence.

History of Section.
(P.L. 1950, ch. 2617, § 13; G.L. 1956, § 18-9-14.)



Chapter 18-9-15 - Institutions and contingent trusts exempt.

§ 18-9-15 Institutions and contingent trusts exempt.  The provisions of this chapter shall not be applicable to charitable, religious, and educational institutions holding funds in trust exclusively for their own charter or corporate purposes nor to trusts in which the charitable interest is contingent upon the happening of an uncertain future event; provided, that upon the happening of the event vesting the charitable interest, the trust shall thereafter be subject to all the provisions of this chapter.

History of Section.
(P.L. 1950, ch. 2617, § 15; G.L. 1956, § 18-9-15.)



Chapter 18-9-16 - Termination of certain charitable trusts.

§ 18-9-16 Termination of certain charitable trusts.  (a) A charitable trust with total assets of less than two hundred thousand dollars ($200,000) may be terminated at any time at the discretion of the trustee or trustees with the consent of the attorney general and the beneficiary or beneficiaries by delivery of the assets to the beneficiary or beneficiaries.

(b) Where the trustee or trustees have discretion in the selection of the beneficiary or beneficiaries, only the consent of the attorney general shall be required, and the discretion in the selection of the beneficiary or beneficiaries to receive the assets shall be exercised by the trustee or trustees.

(c) The beneficiary or beneficiaries to whom the trust estate shall be delivered shall hold and apply the trust estate for the uses and purposes set forth in this instrument.

History of Section.
(P.L. 1973, ch. 208, § 1; P.L. 1988, ch. 281, § 2; P.L. 1996, ch. 393, § 1; P.L. 2006, ch. 375, § 1; P.L. 2006, ch. 450, § 1.)



Chapter 18-9-17 - Enforcement of the fiduciary responsibilities of the trustees of charitable trusts.

§ 18-9-17 Enforcement of the fiduciary responsibilities of the trustees of charitable trusts.  (a) If the trustee(s) fails to register a charitable trust with the attorney general as required by this chapter, an additional fee not to exceed one hundred dollars ($100) may be assessed at the time the trust is finally registered.

(b) When a registered charitable trust with assets over twenty-five thousand dollars ($25,000) has failed to file an annual report with the charitable trust division of the department of attorney general for a period exceeding two (2) years, in addition to any other sanctions which may be imposed, a fee of one hundred dollars ($100) shall be charged to the trust, in addition to the normal filing fee.

(c) In the event that any charitable trust fails to take any actions that are required by this chapter, the attorney general may bring an action to restrain the charity from transacting any business in the state and may take any other action, including the seeking of any other judicial relief, that may be appropriate to compel compliance with the provisions of this chapter.

(d) Any person who knowingly violates any provision of this chapter or who willingly and knowingly gives false or incorrect information to the attorney general in filing statements or reports as required by this chapter, whether the report or statement is verified or not, may be fined not more than one thousand dollars ($1,000), or imprisoned not more than one year, or both.

History of Section.
(P.L. 1987, ch. 130, § 2.)






Chapter 18-9.1 - Spendthrift Trusts

Chapter 18-9.1-1 - Spendthrift trusts  Establishment.

§ 18-9.1-1 Spendthrift trusts  Establishment.  Any person creating an express trust for the benefit of any other person or persons may, by the terms of the trust, establish valid restraints on the voluntary and/or involuntary transfer of interests in the express trust by its beneficiaries, whether by way of anticipation or acceleration, assignment, hypothecation, or by virtue of legal process in judgment, execution, attachment, garnishment, bankruptcy, or otherwise.

History of Section.
(P.L. 1988, ch. 279, § 1.)






Chapter 18-9.2 - Qualified Dispositions in Trust

Chapter 18-9.2-1 - Short title.

§ 18-9.2-1 Short title.  This chapter shall be known and may be cited as the "Qualified Dispositions in Trust Act".

History of Section.
(P.L. 1999, ch. 402, § 1.)



Chapter 18-9.2-2 - Definitions.

§ 18-9.2-2 Definitions.  As used in this chapter:

(1) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal equitable, secured or unsecured.

(2) "Creditor" means, with respect to a transferor, a person who has claim.

(3) "Debt" means liability on a claim.

(4) "Disposition" means a transfer, conveyance or assignment of property (including a change in the legal ownership of property occurring upon the substitution of one trustee for another or the addition of one or more new trustees), or the exercise of a power so as to cause a transfer of property, to a trustee or trustees, but shall not include the release or relinquishment of an interest that theretofore was the subject of a qualified disposition.

(5) "Property" includes real property, personal property, and interests in real or personal property.

(6) "Qualified disposition" means a disposition by or from a transferor to a trustee, with or without consideration, by means of a trust instrument.

(7) "Spouse" and "former spouse" means only persons to whom the transferor was married at, or before the time the qualified disposition is made.

(8) "Transferor" means a natural person who, or entity which, as an owner of property or as a holder of a general power of appointment, which authorizes the holder to appoint in favor of the holder, the holder's creditors, the holder's estate or the creditors of the holder's estate, or as a trustee, directly or indirectly, makes a disposition or causes a disposition to be made.

(9) " Qualified trustee " means a person who:

(i) In the case of natural person, is a resident of this state other than the transferor, or, in all other cases, is authorized by the provisions of the general or public laws to act as a trustee, and whose activities are subject to supervision by the department of business regulation, The Federal Deposit Insurance Corporation, the Comptroller of the Currency, or the Office of Thrift Supervision, or any successor to them; and

(ii) Maintains or arranges for custody in this state of some or all of the property that is the subject of the qualified disposition, maintains records for the trust on an exclusive or nonexclusive basis, prepares or arranges for the preparation of fiduciary income tax returns for the trust, or otherwise materially participates in the administration of the trust.

(iii) For the purposes of this chapter, neither the transferor nor any other natural person who is a nonresident of this state nor an entity that is not authorized by the law of this state to act as a trustee or whose activities are not subject to supervision as provided in subparagraph (I) of this subsection shall be considered a qualified trustee; however, nothing in this chapter shall preclude a transferor from appointing one or more advisors, including, but not limited to:

(A) Advisors who have authority under the terms of the trust instrument to remove and appoint qualified trustees or trust advisors; and

(B) Advisors who have authority under the terms of the trust instrument to direct, consent to or disapprove distributions from the trust. For purposes of this section, the term "advisor" includes a trust "protector" or any other person who, in addition to a qualified trustee, holds one or more trust powers.

(iv) A person may serve as an advisor, notwithstanding that such person is the transferor of the qualified disposition, but such a person may not otherwise serve as advisor of a trust that is a qualified disposition except with respect to the retention of the veto right permitted by subsection (10)(ii) of this section.

(v) In the event that a qualified trustee of a trust ceases to meet the requirements of subparagraph (I) of this subsection, and there remains no trustee that meets such requirements, such qualified trustee shall be deemed to have resigned as of the time of such cessation, and thereupon the successor qualified trustee provided for in the trust instrument shall become a qualified trustee of the trust, or in the absence of any successor qualified trustee provided for in the trust amendment, the superior court shall, upon application of any interested party, appoint a successor qualified trustee.

(vi) In the case of a disposition to more than one trustee, a disposition that is otherwise a qualified disposition shall not be treated as other than a qualified disposition solely because not all of the trustees are qualified trustees.

(10) "Trust instrument" means an instrument appointing a qualified trustee or qualified trustees for the property that is the subject of a disposition, which instrument:

(i) Expressly incorporates the general or public laws of this state to govern the validity, construction, and administration of the trust;

(ii) Is irrevocable; provided, that a trust instrument shall not be deemed revocable due to its inclusion in one or more of the following:

(A) A transferor's power to veto a distribution from the trust;

(B) A power of appointment (other than a power to appoint to the transferor, the transferor's creditors, the transferor's estate or the creditors of the transferor's estate) exercisable by will or other written instrument of the transferor effective only upon the transferor's death;

(C) The transferor's potential or actual receipt of income, including rights to such income retained in the trust instrument;

(D) The transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as such terms are defined in § 664 of the Internal Revenue Code of 1986 [26 U.S.C. § 664] and any successor provision thereto; and the transferor's right, at any time and from time to time by written instrument delivered to the trustee, to release such transferor's retained interest in such a trust, in whole or in part, in favor of a charitable organization that has or charitable organizations that have a succeeding beneficial interest in such trust;

(E) The transferor's receipt each year of a percentage (not to exceed five percent (5%)) specified in the trust instrument of the initial value of the trust assets on their value determined from time to time pursuant to the trust instrument or of a fixed amount that on an annual basis does not exceed five percent (5%) of the initial value of the trust assets;

(F) The transferor's potential or actual receipt or use of principal if such potential or actual receipt or use of principal would be the result of a qualified trustee's or qualified trustees' acting:

(1) In such qualified trustee's or qualified trustees' discretion;

(2) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a substantially unfettered right to the receipt or use of the principal; or

(3) At the direction of an adviser described in subsection (9)(iii) of this section who is acting:

(a) In such advisor's discretion; or

(b) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a substantially unfettered right to the receipt of or use of principal. For purposes of this subsection, a qualified trustee is presumed to have discretion with respect to the distribution of principal unless such discretion is expressly denied to such trustee by the terms of the trust instrument;

(G) The transferor's right to remove a trustee or advisor and to appoint a new trustee or advisor (other than a person who is a related or subordinate party with respect to the transferor within the meaning of § 672(c) of the Internal Revenue Code of 1986 [26 U.S.C. § 672(c)] and any successor provision thereto);

(H) The transferor's potential or actual use of real property held under a qualified personal residence trust within the meaning of such term as described in § 2702(c) of the Internal Revenue Code of 1986 [26 U.S.C. § 2702(c)] and any successor provision thereto or the transferor's possession and enjoyment of a qualified annuity interest within the meaning of such term as described in Treasury Regulation § 25.2702-5(c)(8) [26 C.F.R. § 25.2502-5(c)(8)] and any successor provision thereto;

(I) The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if such potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly provides for the payment of such taxes and if such potential or actual receipt of income or principal would be the result of a qualified trustee's or qualified trustees' acting:

(1) In such qualified trustee's or qualified trustees' discretion; or

(2) At the direction of an advisor described in subsection (9)(iii) of this section who is acting in such advisor's discretion. Distributions to pay income taxes made under discretion included in a governing instrument pursuant to subparagraph (C), subparagraph (F) or this subparagraph (I) of subsection (10)(ii) of this section may be made by direct payment to the taxing authorities.

(iii) Provides that the interest of the transferor or other beneficiary in the trust property or the income therefrom may not be transferred, assigned, pledged or mortgaged, whether voluntarily or involuntarily, before the qualified trustee or qualified trustees actually distribute the property or income therefrom to the beneficiary, and such provision of the trust instrument shall be deemed to be a restriction on the transfer of the transferor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of § 541(c)(2) of the Bankruptcy Code (11 U.S.C. § 541(c)(2)) or any successor provision thereto; and

(iv) A disposition by a trustee that is not a qualified trustee to a trustee that is a qualified trustee shall not be treated as other than a qualified disposition solely because the trust instrument fails to meet the requirements of subparagraph (I) of this section.

History of Section.
(P.L. 1999, ch. 402, § 1; P.L. 2007, ch. 302, § 1; P.L. 2007, ch. 478, § 1.)



Chapter 18-9.2-3 - No retained interest of transferor.

§ 18-9.2-3 No retained interest of transferor.  A qualified disposition shall be subject to § 18-9.2-4 of this chapter notwithstanding a transferor's retention of any or all of the powers and rights described in subdivision 18-9.2-2(10)(ii) and the transferor's service as investment advisor pursuant to subdivision 18-9.2-2(9)(iv). The transferor shall have only such powers and rights as are conferred by the trust instrument. Except as permitted by subdivisions 18-9.2-2(9)(iv) and 18-9.2-2(10)(ii), a transferor shall have no rights or authority with respect to the property that is the subject of a qualified disposition or the income therefrom, and any agreement or understanding purporting to grant or permit the retention of any greater rights or authority shall be void.

History of Section.
(P.L. 1999, ch. 402, § 1; P.L. 2007, ch. 302, § 1; P.L. 2007, ch. 478, § 1.)



Chapter 18-9.2-4 - Avoidance of qualified dispositions.

§ 18-9.2-4 Avoidance of qualified dispositions.  (a) Notwithstanding any other provision of the general laws, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a qualified disposition or for avoidance of a qualified disposition, unless the action is brought pursuant to the provisions of § 6-16-7.

(b) Notwithstanding the provisions of § 6-16-9, a creditor may not bring an action under subsection (a) of this section if:

(1) The creditor's claim against the transferor arose before the qualified disposition was made, unless the action is brought within four (4) years after the qualified disposition is made or, if later, within one year after the qualified disposition was or could reasonably have been discovered by the creditor; or

(2) The creditor's claim against the transferor arose subsequent to the qualified disposition, unless the action is brought within four (4) years after the qualified disposition is made.

In any action described in subsection (a) of this section, the burden to prove the matter by clear and convincing evidence shall be upon the creditor.

(c) For purposes of this chapter, a qualified disposition that is made by means of a disposition by a transferor who is a trustee shall be deemed to have been made as of the time the property that is the subject of the qualified disposition was originally transferred to the transferor (or any predecessor trustee) making the qualified disposition in a form that meets the requirements of subdivisions 18-9.2-2(10)(ii) and (iii). If a trustee of an existing trust proposes to make a qualified disposition pursuant to the provisions of this subsection (c) of this section but the trust would not conform to the requirements of subparagraph 18-9.2-2(10)(ii)(B) as a result of the original transferor's nonconforming powers of appointment, then, upon the trustee's delivery to the qualified trustee of an irrevocable written election to have this subsection apply to the trust, the nonconforming powers of appointment shall be deemed modified to the extent necessary to conform with subparagraph 18-9.2-2(10)(ii)(B). For purposes of this chapter, the irrevocable written election shall include a description of the original transferor's powers of appointment as modified together with the original transferor's written consent thereto, but no such consent of the original transferor shall be considered a disposition within the meaning of subsection 18-9.2-2(4).

(d) Notwithstanding any law to the contrary, a creditor, including a creditor whose claim arose before or after a qualified disposition, or any other person shall have only such rights with respect to a qualified disposition as are provided in this section and §§ 18-9.2-5 and 18-9.2-6, and no such creditor nor any other person shall have any claim or cause of action against the trustee, or advisor described in subdivision 18-9.2-2(9)(iii), of a trust that is the subject of a qualified disposition, or against any person involved in the counseling, drafting, preparation, execution or funding of a trust that is the subject of a qualified disposition.

(e) Notwithstanding any other provision of law, no action of any kind, including, without limitation, an action to enforce a judgment by a court or other body having adjudicative authority, shall be brought at law or in equity against the trustee, or advisor described in subdivision 18-9.2-2(9)(iii), of a trust that is the subject of the qualified disposition, or against any person involved in the counseling, drafting, preparation, execution or funding of a trust that is the subject of a qualified disposition, if, as of the date such action is brought, an action by a creditor with respect to such qualified disposition would be barred under this section.

(f) In circumstances where more than one qualified disposition is made by means of the same trust instrument, then:

(1) The making of a subsequent qualified disposition shall be disregarded in determining whether a creditor's claim with respect to a prior qualified disposition is extinguished as provided in subsection (b) of this section; and

(2) Any distribution to a beneficiary shall be deemed to have been made from the latest such qualified disposition.

(g) If, in any action brought against a trustee of a trust that is the result of a qualified disposition, a court takes any action whereby such court declines to apply the law of this state in determining the validity, construction or administration of such trust, or the effect of a spendthrift provision thereof, such trustee shall immediately upon such court's action and without the further order of any court, cease in all respects to be a trustee of such trust and a successor trustee shall thereupon succeed as trustee in accordance with the terms of the trust instrument or, if the trust instrument does not provide for a successor trustee and the trust would otherwise be without a trustee, the Superior Court, upon the application of any beneficiary of such trust, shall appoint a successor trustee upon such terms and conditions as it determines to be consistent with the purposes of such trust and this statute. Upon such trustee's ceasing to be trustee, such trustee shall have no power or authority other than to convey the trust property to the successor trustee named in the trust instrument or appointment by the Superior Court in accordance with this subsection.

History of Section.
(P.L. 1999, ch. 402, § 1; P.L. 2007, ch. 302, § 1; P.L. 2007, ch. 478, § 1.)



Chapter 18-9.2-5 - Persons not subject to qualified dispositions.

§ 18-9.2-5 Persons not subject to qualified dispositions.  Notwithstanding the provisions of § 18-9.2-4, this chapter shall not apply to defeat a claim brought by:

(a) Any person to whom the transferor is indebted on or before the date of a qualified disposition on account of an agreement or order of court for the payment of support or alimony in favor of the transferor's spouse, former spouse or children, or for a division or distribution of property in favor of the transferor's spouse or former spouse, but only to the extent of the debt; or

(b) To any person who suffers death, personal injury, or property damage on or before the date of a qualified disposition by a transferor, which death, personal injury, or property damage is at any time determined to have been caused in whole or in part by the tortuous act or omission of either the transferor or by another person for whom the transferor is or was vicariously liable but only to the extent of such claim against such transferor or other person for whom such transferor is or was vicariously liable.

History of Section.
(P.L. 1999, ch. 402, § 1; P.L. 2007, ch. 302, § 1; P.L. 2007, ch. 478, § 1.)



Chapter 18-9.2-6 - Effect of avoidance of qualified dispositions.

§ 18-9.2-6 Effect of avoidance of qualified dispositions.  (a) A qualified disposition shall be avoided only to the extent necessary to satisfy the transferor's debt to the creditor at whose instance the disposition had been avoided, together with any costs, including attorney's fees, that the court may allow.

(b) In the event any qualified disposition is avoided as provided in subsection (a) of this section, then:

(1) If the court is satisfied that the trustee has not acted in bad faith in accepting or administering the property that is the subject of the qualified disposition:

(i) Such trustee shall have a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorney's fees, properly incurred by the trustee in the defense of the action or proceedings to avoid the qualified disposition;

(ii) The qualified disposition shall be avoided subject to the proper fees, costs, preexisting rights, claims and interest of the trustee (and of any predecessor trustee that has not acted in bad faith); and

(iii) For purposes of subdivision (1) of this subsection, it shall be presumed that the trustee did not act in bad faith merely by accepting the property;

(2) If the court is satisfied that a beneficiary of a trust has not acted in bad faith, the avoidance of the qualified disposition shall be subject to the right of the beneficiary to retain any distribution made upon the exercise of a trust power or discretion vested in the trustee of the trust, which power or discretion was properly exercised prior to the creditor's commencement of an action to avoid the qualified disposition. For purposes of this subdivision, it shall be presumed that the beneficiary, including a beneficiary who is also a transferor of the trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.

(c) A creditor shall have the burden of proving that a trustee or beneficiary acted in bad faith as required under subsection (b) of this section by clear and convincing evidence except that, in the case of a beneficiary who is also the transferor, the burden on the creditor shall be to prove that the transferor-beneficiary acted in bad faith by a preponderance of the evidence. The preceding sentence provides substantive nonprocedural rights under Rhode Island law.

(d) For purposes of this chapter, attachment, garnishment, sequestration, or other legal or equitable process shall be permitted only in those circumstances permitted by the express terms of this chapter.

History of Section.
(P.L. 1999, ch. 402, § 1; P.L. 2007, ch. 302, § 1; P.L. 2007, ch. 478, § 1.)



Chapter 18-9.2-7 - Applicability of chapter.

§ 18-9.2-7 Applicability of chapter.  This chapter applies to qualified dispositions made on or after July 1, 1999.

History of Section.
(P.L. 1999, ch. 402, § 1.)






Chapter 18-10 - Registration of Securities in Name of Nominee

Chapter 18-10-1 - Authority to register security in name of nominee.

§ 18-10-1 Authority to register security in name of nominee.  Any trust company or national banking association doing business in this state when acting as executor, administrator, guardian, conservator, testamentary trustee, or trustee under any other instrument, whether alone or jointly with an individual or individuals, may, with the consent of the individual fiduciary or fiduciaries, if any, who are authorized to give consent, cause any stock, shares, bonds, debentures, notes, mortgages, or other securities in any corporation, business trust, or association, or any other personal property held in any capacity, to be registered and held in the name of a nominee or nominees of the trust company or national banking association, which nominee or nominees may be an individual or individuals, a partnership, or a corporation, without mention of the trust or fiduciary relationship in the certificate or other instrument or document representing the property or evidencing the title to the property.

History of Section.
(P.L. 1958, ch. 101, § 1.)



Chapter 18-10-2 - Direction for registration by individual fiduciary.

§ 18-10-2 Direction for registration by individual fiduciary.  (a) Any individual or individuals acting as executor, administrator, guardian, conservator, testamentary trustee, or trustee under any other instrument is and are authorized, respectively, to direct any trust company or national banking association doing business in this state to cause any property deposited with the trust company or national banking association by the individual or individuals as fiduciary or fiduciaries to be registered and held in the name of a nominee or nominees of the trust company or national banking association, which nominee or nominees may be an individual or individuals, a partnership, or a corporation, without mention of the trust or fiduciary relationship in the certificate or other instrument or document representing the property or evidencing the title to the property.

(b) The trust company or national banking association shall not redeliver the property to the individual fiduciary or fiduciaries, causing any property to be registered in the name of a nominee or nominees of the trust company or national banking association, without first causing the property to be registered in the name of the individual fiduciary or fiduciaries as redelivered property.

(c) Any sale of the property made by the trust company or national banking association at the direction of the individual fiduciary or fiduciaries shall not be construed to be a redelivery.

(d) The trust company or national banking association may make any disposition of the property authorized or directed in any order or decree of any court having jurisdiction of the property.

History of Section.
(P.L. 1958, ch. 101, § 2.)



Chapter 18-10-3 - Liability of trust company or banking association  Accounts to show ownership.

§ 18-10-3 Liability of trust company or banking association  Accounts to show ownership.  (a) Any trust company or national banking association shall be absolutely liable for any loss occasioned by the acts of any nominee or nominees of the trust company or national banking association with respect to any property so registered.

(b) The records of the fiduciary, whether corporate or individual, and the records of the trust company or national banking association in case of the registry of any property under the provisions of § 18-10-2, and all reports or accounts rendered by any fiduciary, corporate or individual, shall clearly show the ownership of the property by the fiduciary, corporate or individual.

(c) Any property so registered shall at all times be kept separate and apart from the assets of the trust company or national banking association.

History of Section.
(P.L. 1958, ch. 101, § 3.)



Chapter 18-10-4 - Corporation or transfer agent relieved of liability on transfer of stock.

§ 18-10-4 Corporation or transfer agent relieved of liability on transfer of stock.  In case any stock, shares, bonds, debentures, notes, or other securities are registered in the name of a nominee or nominees in accordance with the provisions of this chapter, the corporation, joint stock company, business trust, or association which has issued any securities, and the transfer agent or agents and the registrar or registrars thereof, shall be fully relieved from liability for any loss occasioned by the acts of any fiduciary or of any depositary under § 18-10-2, or of the nominee or nominees with respect to securities registered in the name of the nominee or nominees.

History of Section.
(P.L. 1958, ch. 101, § 4.)



Chapter 18-10-5 - Applicability.

§ 18-10-5 Applicability.  This chapter applies to all trusts, estates, and other fiduciary relationships, whether currently existing or subsequently created.

History of Section.
(P.L. 1958, ch. 101, § 5.)






Chapter 18-11 - Simplification of Fiduciary Security Transfers

Chapter 18-11-1 - Short title.

§ 18-11-1 Short title.  This chapter may be cited as the "Uniform Act for Simplification of Fiduciary Security Transfers".

History of Section.
(P.L. 1959, ch. 85, § 1.)



Chapter 18-11-2 - Definitions.

§ 18-11-2 Definitions.  In this chapter, unless the context otherwise requires:

(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust, or other instrument of transfer.

(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his or her behalf, and includes a claim that the transfer would be in breach of fiduciary duties.

(3) "Corporation" means a private or public corporation, association, or trust issuing a security.

(4) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian, or nominee.

(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, or any other legal or commercial entity.

(6) "Security" includes any share of stock, bond, debenture, note, or other security issued by a corporation that is registered as to ownership on the books of the corporation.

(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security.

(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

History of Section.
(P.L. 1959, ch. 85, § 2.)



Chapter 18-11-3 - Registration in the name of a fiduciary.

§ 18-11-3 Registration in the name of a fiduciary.  A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship, and thereafter, the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as a fiduciary with respect to that particular security.

History of Section.
(P.L. 1959, ch. 85, § 3.)



Chapter 18-11-4 - Assignment by a fiduciary.

§ 18-11-4 Assignment by a fiduciary.  Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

(1) May assume without inquiry that the assignment, even though to the fiduciary himself or herself or to his or her nominee, is within his or her authority and capacity and is not in breach of his or her fiduciary duties;

(2) May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(3) Is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

History of Section.
(P.L. 1959, ch. 85, § 4.)



Chapter 18-11-5 - Evidence of appointment or incumbency.

§ 18-11-5 Evidence of appointment or incumbency.  A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or its officer and dated within sixty (60) days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of that document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subdivision provided these standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subdivision, except to the extent that the contents relate directly to the appointment or incumbency.

History of Section.
(P.L. 1959, ch. 85, § 5.)



Chapter 18-11-6 - Adverse claims.

§ 18-11-6 Adverse claims.  (a) A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant, and is received before the transfer. Nothing in this chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is put on notice, unless it proceeds in the manner authorized in subsection (b) of this section.

(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by the claimant. If the corporation or transfer agent mails the notice, it shall withhold the transfer for thirty (30) days after the mailing and shall then make the transfer unless restrained by a court order.

History of Section.
(P.L. 1959, ch. 85, § 6.)



Chapter 18-11-7 - Non-liability of corporation and transfer agent.

§ 18-11-7 Non-liability of corporation and transfer agent.  A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this chapter.

History of Section.
(P.L. 1959, ch. 85, § 7.)



Chapter 18-11-8 - Non-liability of third persons.

§ 18-11-8 Non-liability of third persons.  (a) No person who participates in the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves a breach, unless it is shown that the person acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent, by reason of this chapter, incurs no liability.

(c) This section does not impose any liability upon the corporation or its transfer agent.

History of Section.
(P.L. 1959, ch. 85, § 8.)



Chapter 18-11-9 - Territorial applicability.

§ 18-11-9 Territorial applicability.  (a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

(b) This chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with this transaction.

History of Section.
(P.L. 1959, ch. 85, § 9.)



Chapter 18-11-10 - Tax obligations.

§ 18-11-10 Tax obligations.  This chapter does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession, or other taxes imposed by the laws of this state.

History of Section.
(P.L. 1959, ch. 85, § 10.)



Chapter 18-11-11 - Uniformity of law.

§ 18-11-11 Uniformity of law.  This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it.

History of Section.
(P.L. 1959, ch. 85, § 11.)






Chapter 18-12 - Uniform Management of Institutional Funds



Chapter 18-12.1 - Uniform Prudent Management of Institutional Funds Act

Chapter 18-12.1-1 - Short title.

§ 18-12.1-1 Short title.  This chapter shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act."

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-2 - Definitions.

§ 18-12.1-2 Definitions.  As used in this chapter:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(i) a person, other than an individual, organized and operated exclusively for charitable purposes;

(ii) a government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(iii) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(i) program-related assets;

(ii) a fund held for an institution by a trustee that is not an institution; or

(iii) a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium, and is retrievable in perceivable form.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-3 - Standard of conduct in managing and investing institutional fund.

§ 18-12.1-3 Standard of conduct in managing and investing institutional fund.  (a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two (2) or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(i) General economic conditions;

(ii) The possible effect of inflation or deflation;

(iii) The expected tax consequences, if any, of investment decisions or strategies;

(iv) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(v) The expected total return from income and the appreciation of investments;

(vi) Other resources of the institution;

(vii) The needs of the institution and the fund to make distributions and to preserve capital; and

(viii) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-4 - Appropriation for expenditure or accumulation of endowment fund; rules of construction.

§ 18-12.1-4 Appropriation for expenditure or accumulation of endowment fund; rules of construction.  (a) Subject to the intent of a donor expressed in the gift instrument [and to subsection (d)], an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).

(d) The appropriation for expenditure in any year of an amount greater than seven (7%) percent of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three (3) years immediately preceding the year in which the appropriation for expenditure is made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three (3) years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not:

(1) Apply to an appropriation for expenditure permitted under law other than this chapter or by the gift instrument; or

(2) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven (7%) percent of the fair market value of the endowment fund.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-5 - Delegation of management and investment functions.

§ 18-12.1-5 Delegation of management and investment functions.  (a) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this chapter.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-6 - Release or modification of restrictions on management, investment, or purpose.

§ 18-12.1-6 Release or modification of restrictions on management, investment, or purpose.  (a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of restriction will further the purposes of the fund. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty (60) days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than twenty-five thousand dollars ($25,000);

(2) More than twenty (20) years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-7 - Reviewing compliance.

§ 18-12.1-7 Reviewing compliance.  Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is take, and not by hindsight.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-8 - Application to existing institutional funds.

§ 18-12.1-8 Application to existing institutional funds.  This chapter applies to institutional funds existing on or established after the effective date of this chapter. As applied to institutional funds existing on the effective date of this chapter, this chapter governs only decisions made or actions taken on or after that date.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-9 - Relation to Electronic Signatures in Global and National Commerce Act.

§ 18-12.1-9 Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modified, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101 of that act, 15 U.S.C. § 7001(a), or authorize electronic delivery of any of the notices described in § 103 of that act, 15 U.S.C. § 7003(b).

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)



Chapter 18-12.1-10 - Uniformity of application and construction.

§ 18-12.1-10 Uniformity of application and construction.  In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 2009, ch. 61, § 2; P.L. 2009, ch. 63, § 2.)






Chapter 18-13 - Rhode Island Uniform Custodial Trust Act

Chapter 18-13-1 - Definitions.

§ 18-13-1 Definitions.  As used in this chapter:

(1) "Adult" means an individual who is at least eighteen (18) years of age.

(2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this chapter.

(3) "Conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(4) "Court" means the probate courts of this state.

(5) "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this chapter and the income from and proceeds of that interest.

(6) "Custodial trustee" means a person designated as trustee of a custodial trust under this chapter or a substitute or successor to the designated person.

(7) "Guardian" means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem.

(8) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause.

(9) "Legal representative" means a personal representative or conservator.

(10) "Member of the beneficiary's family" means a beneficiary's spouse, descendent, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(12) "Personal representative" means an executor, administrator, or a special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them.

(13) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(14) "Transferor" means a person who creates a custodial trust by transfer or declaration.

(15) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-2 - Custodial trust  General.

§ 18-13-2 Custodial trust  General.  (a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under this chapter.

(b) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under this chapter. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this chapter.

(c) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

(d) Except as provided in subsection (e) of this section, a transferor may not terminate a custodial trust.

(e) The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(f) Any person may augment existing custodial trust property by the addition of other property pursuant to this chapter.

(g) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(h) This chapter does not displace or restrict other means of creating trusts. A trust whose terms do not conform to this chapter may be enforceable according to its terms under other law.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-3 - Custodial trustee for future payment or transfer.

§ 18-13-3 Custodial trustee for future payment or transfer.  (a) A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by "as custodial trustee for ]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act".

(b) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated trustee is unable or unwilling to serve.

(c) A designation under this section may be made in a will, a trust, a deed, a multi-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-4 - Form and effect of receipt and acceptance by custodial trustee  Jurisdiction.

§ 18-13-4 Form and effect of receipt and acceptance by custodial trustee  Jurisdiction.  (a) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(b) The custodial trustee's acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, ]]]]]]]]]]]]]]]]]]]]]]]], (name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for ]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Rhode Island Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated. The custodial trust property consists of .

Dated: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]].

(Signature of Custodial Trustee)

(c) Upon accepting custodial trust property, a person designated as custodial trustee under this chapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-5 - Transfer to custodial trustee by fiduciary or obligor  Facility of payment.

§ 18-13-5 Transfer to custodial trustee by fiduciary or obligor  Facility of payment.  (a) Unless otherwise directed by an instrument designating a custodial trustee pursuant to § 18-13-3, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator, may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars ($20,000), the transfer is not effective unless authorized by the court.

(b) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-6 - Multiple beneficiaries  Separate custodial trusts  Survivorship.

§ 18-13-6 Multiple beneficiaries  Separate custodial trusts  Survivorship.  (a) Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

(b) Custodial trust property held under this chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial account.

(c) A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to §§ 18-13-7 and 18-13-15 for the administration of the custodial trust.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-7 - General duties of custodial trustee.

§ 18-13-7 General duties of custodial trustee.  (a) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(b) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with the property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, at the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

(c) Subject to subsection (b) of this section, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d) A custodial trustee shall keep at all times custodial trust property, of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument identifying the property as custodial trust property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act".

(e) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

(f) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-8 - General powers of custodial trustee.

§ 18-13-8 General powers of custodial trustee.  (a) A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may only exercise those rights and powers in a fiduciary capacity.

(b) This section does not relieve a custodial trustee from liability for a violation of § 18-13-7.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-9 - Use of custodial trust property.

§ 18-13-9 Use of custodial trust property.  (a) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit as much or all of the custodial trust property as the beneficiary, while not incapacitated, may direct from time to time.

(b) If the beneficiary is incapacitated, the custodial trustee shall expend as much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(c) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-10 - Determination of incapacity  Effect.

§ 18-13-10 Determination of incapacity  Effect.  (a) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if:

(1) The custodial trust was created under § 18-13-5;

(2) The transferor has so directed in the instrument creating the custodial trust; or

(3) The custodial trustee has determined that the beneficiary is incapacitated.

(b) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon:

(1) Previous direction or authority given by the beneficiary while not incapacitated; including direction or authority pursuant to a durable power of attorney,

(2) The certificate of the beneficiary's physician; or

(3) Other persuasive evidence.

(c) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(d) On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

(e) Absent determination of incapacity of the beneficiary under subsection (b) or (d) of this section, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this chapter applicable to an incapacitated beneficiary.

(f) Incapacity of a beneficiary does not terminate:

(1) The custodial trust;

(2) Any designation of a successor custodial trustee;

(3) Rights or powers of the custodial trustee; or

(4) Any immunities of third persons acting on instructions of the custodial trustee.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-11 - Exemption of third person from liability.

§ 18-13-11 Exemption of third person from liability.  A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the incapacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

(1) The validity of the purported custodial trustee's designation;

(2) The propriety of, or the authority under this chapter for, any action of the purported custodial trustee;

(3) The validity or propriety of an instrument executed or instruction given pursuant to this chapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(4) The propriety of the application of property vested in the purported custodial trustee.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-12 - Liability to third person.

§ 18-13-12 Liability to third person.  (a) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b) A custodial trustee is not personally liable to a third person:

(1) On a contract properly entered into in a fiduciary capacity, unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust, unless the custodial trustee is personally at fault.

(c) A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust, unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d) Subsections (b) and (c) of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-13 - Declination, resignation, incapacity, death, or removal of custodial trustee  Designation of successor custodial trustee.

§ 18-13-13 Declination, resignation, incapacity, death, or removal of custodial trustee  Designation of successor custodial trustee.  (a) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under § 18-13-3 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to § 18-13-3. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(b) A custodial trustee who has accepted the custodial trust property may resign by:

(1) Delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any; and

(2) Transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under subsection (c) of this section.

(c) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under § 18-13-2(g) or § 18-13-3 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety (90) days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

(d) If a successor custodial trustee is not designated pursuant to subsection (c) of this section, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to designate a successor custodial trustee.

(e) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

(f) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or other appropriated relief.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-14 - Expenses, compensation, and bond of custodial trustee.

§ 18-13-14 Expenses, compensation, and bond of custodial trustee.  Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1) Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2) Has a non-cumulative election, to be made no later than six (6) months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

(3) Need not furnish a bond or other security for the faithful performance of fiduciary duties.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-15 - Reporting and accounting by custodial trustee  Determination of liability of custodial trustee.

§ 18-13-15 Reporting and accounting by custodial trustee  Determination of liability of custodial trustee.  (a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property: (1) once each year, (2) upon request, at reasonable times, by the beneficiary or the beneficiary's legal representative, (3) upon resignation or removal of the custodial trustee, and (4) upon termination of the custodial trust. The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

(b) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(c) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

(d) In an action or proceeding under this chapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(e) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for the transfer of the custodial trust property.

(f) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-16 - Limitations of action against custodial trustee.

§ 18-13-16 Limitations of action against custodial trustee.  (a) Except as provided in subsection (c) of this section, unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(1) Who has received a final account or statement fully disclosing the matter, unless an action or proceeding to assert the claim is commenced within two (2) years after the receipt of the final account or statement; or

(2) Who has not received a final account or statement fully disclosing the matter, unless an action or proceeding to assert the claim is commenced within three (3) years after the termination of the custodial trust.

(b) Except as provided in subsection (c) of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust, is barred unless an action or proceeding to assert the claim is commenced within five (5) years after the termination of the custodial trust.

(c) A claim for relief is not barred by this section if the claimant:

(1) Is a minor, until the earlier of two (2) years after the claimant becomes an adult or dies;

(2) Is an incapacitated adult, until the earliest of two (2) years after:

(i) The appointment of a conservator;

(ii) The removal of the incapacity; or

(iii) The death of the claimant; or

(3) Was an adult, now deceased, who was not incapacitated, until two (2) years after the claimant's death.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-17 - Distribution on termination.

§ 18-13-17 Distribution on termination.  (a) Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(1) To the beneficiary, if not incapacitated or deceased;

(2) To the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(3) Upon the beneficiary's death, in the following order:

(i) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(ii) To the survivor of multiple beneficiaries if survivorship is provided for pursuant to § 18-13-6;

(iii) As designated in the instrument creating the custodial trust; or

(iv) To the estate of the deceased beneficiary.

(b) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(c) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-18 - Methods and forms for creating custodial trusts.

§ 18-13-18 Methods and forms for creating custodial trusts.  (a) If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of § 18-13-2 are satisfied by:

(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE RHODE ISLAND UNIFORM CUSTODIAL TRUST ACT

I, ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (name of transferor or name and representative capacity if a fiduciary), transfer to ]]]]]]]]]]]]]]]]]]]]]]]]]]]] (name of trustee other than transferor), as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) as beneficiary and ]]]]]]]]]]]]]]]]]]]]]]]]]]]] as distributee on termination of the trust in absence of direction by the beneficiary under the Rhode Island Uniform Custodial Trust Act, the following:

(insert a description of the custodial trust property legally sufficient to identify and transfer each item of property.)

Dated: ]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature)

or

(2) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

DECLARATION OF TRUST UNDER THE RHODE ISLAND UNIFORM CUSTODIAL TRUST ACT

I, ]]]]]]]]]]]]]]]]]]]]]]]]]]]] (name of owner of property), declare that henceforth I hold as custodial trustee for ]]]]]]]]]]]]]] (name of beneficiary other than transferor) as beneficiary and ]]]]]]]]]]]]]] as distributee on termination of the trust in absence of direction by the beneficiary under the Rhode Island Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property.)

Dated: ]]]]]]]]]]]]]]

]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(Signature)

(b) Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for ]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(2) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in subdivision (a)(1) of this section;

(3) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(4) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(5) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designed in substance by the words: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(6) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(7) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(8) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act";

(9) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

(i) Issued in the name of a trust company, an adult other the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act"; or

(ii) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act".

(10) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for ]]]]]]]]]]]]]]]]]]]]]]]] (name of beneficiary) under the Rhode Island Uniform Custodial Trust Act".

History of Section.
(P.L. 1988, ch. 623, § 1; P.L. 2004, ch. 6, § 49.)



Chapter 18-13-19 - Applicable law.

§ 18-13-19 Applicable law.  (a) This chapter applies to a transfer or declaration creating a custodial trust that refers to this chapter if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this chapter despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

(b) A transfer made pursuant to an act of another state substantially similar to this chapter is governed by the law of that state and may be enforced in this state.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-20 - Uniformity of application of construction.

§ 18-13-20 Uniformity of application of construction.  This chapter shall be applied and construed to effectuate its general purpose to make the law uniform with respect to its subject among states enacting it.

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-21 - Short title.

§ 18-13-21 Short title.  This chapter may be cited as the "Rhode Island Uniform Custodial Trust Act".

History of Section.
(P.L. 1988, ch. 623, § 1.)



Chapter 18-13-22 - Severability.

§ 18-13-22 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1988, ch. 623, § 1.)






Chapter 18-14 - Uniform Testamentary Additions to Trusts Act

Chapter 18-14-1 - Short title.

§ 18-14-1 Short title.  This chapter shall be known and cited as the "Uniform Testamentary Additions to Trusts Act".

History of Section.
(P.L. 1994, ch. 352, § 1.)



Chapter 18-14-2 - Testamentary additions to trusts.

§ 18-14-2 Testamentary additions to trusts.  (a) A will may validly devise or bequeath property to the trustee of a trust established or to be established:

(1) During the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts; or

(2) At the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will, or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust.

(b) The devise or bequest is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(c) Unless the testator's will provides otherwise, property devised or bequeathed to a trust described in subsection (a) of this section is not held under a testamentary trust of the testator but it becomes a part of the trust to which it is devised or bequeathed, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments to it made before or after the testator's death.

(d) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise or bequest to lapse.

History of Section.
(P.L. 1994, ch. 352, § 1.)



Chapter 18-14-3 - Effect on existing wills.

§ 18-14-3 Effect on existing wills.  This chapter applies to a will of a testator who dies after July 12, 1994.

History of Section.
(P.L. 1994, ch. 352, § 1.)



Chapter 18-14-4 - Uniformity of application and construction.

§ 18-14-4 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make the law uniform with respect to the subject of this chapter among states enacting it.

History of Section.
(P.L. 1994, ch. 352, § 1.)



Chapter 18-14-6 - Severability.

§ 18-14-6 Severability.  If any provision of this chapter or its application is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end provisions of this chapter are severable.

History of Section.
(P.L. 1994, ch. 352, § 1.)






Chapter 18-15 - Rhode Island Uniform Prudent Investor Act

Chapter 18-15-1 - Prudent investor rule.

§ 18-15-1 Prudent investor rule.  (a) Except as otherwise provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-2 - Standard of care  Portfolio strategy  Risk and return objectives.

§ 18-15-2 Standard of care  Portfolio strategy  Risk and return objectives.  (a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are any of the following that are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-3 - Diversification.

§ 18-15-3 Diversification.  A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-4 - Duties at inception of trusteeship.

§ 18-15-4 Duties at inception of trusteeship.  Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-5 - Loyalty.

§ 18-15-5 Loyalty.  A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-6 - Impartiality.

§ 18-15-6 Impartiality.  If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-7 - Investment costs.

§ 18-15-7 Investment costs.  In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-8 - Reviewing compliance.

§ 18-15-8 Reviewing compliance.  Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-9 - Delegation of investment and management functions.

§ 18-15-9 Delegation of investment and management functions.  (a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-10 - Language invoking standard of chapter.

§ 18-15-10 Language invoking standard of chapter.  The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorize any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-11 - Application to existing trusts.

§ 18-15-11 Application to existing trusts.  This chapter applies to trusts existing on and created after August 6, 1996. As applied to trusts existing on its effective date, this chapter governs only decisions or actions occurring after that date.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-12 - Uniformity of application and construction.

§ 18-15-12 Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make the law uniform with respect to the subject of this chapter among the states enacting it.

History of Section.
(P.L. 1996, ch. 276, § 1.)



Chapter 18-15-13 - Short title.

§ 18-15-13 Short title.  This chapter may be cited as the "Rhode Island Uniform Prudent Investor Act".

History of Section.
(P.L. 1996, ch. 276, § 1.)






Chapter 18-16 - Rhode Island Short Form Power of Attorney Act

Chapter 18-16-1 - Use of statutory form.

§ 18-16-1 Use of statutory form.  The statutory form of short form power of attorney, as set forth in § 18-16-2, may be used in the creation of a power of attorney for the purposes set forth in that section; and when used and created, shall be construed in accordance with the provisions of this chapter.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-2 - Statutory short form power of attorney.

§ 18-16-2 Statutory short form power of attorney.  (a) The statutory short form power of attorney is as follows:

SHORT FORM POWER OF ATTORNEY WARNING TO PERSON EXECUTING THIS DOCUMENT

This is an important legal document which is authorized by the general laws of this state. The powers granted by this document are broad and sweeping. They are defined in §§ 18-16-1 to 18-16-12, both inclusive, of the general laws in chapter 18-16 entitled "Rhode Island Short Form Power of Attorney Act."

The use of the short form power of attorney is strictly voluntary, and chapter 18-16 specifically authorizes the use of any other or different form of power of attorney upon mutual agreement of the parties concerned.

Known All Men by These Presents, which are intended to constitute a GENERAL POWER OF ATTORNEY pursuant to the Rhode Island Short Form Power of Attorney Act:

That I]]]]]]]]]] (insert name and address of the principal) do hereby appoint]]]]]]]]]] (insert name and address of the agent, or each agent, if more than one is designated) my attorney(s)-in-fact TO ACT]]]]]]]]]]]]]] .

(If more than one agent is designated and the principal wishes each agent alone to be able to exercise the power conferred, insert in this blank the word "severally". Failure to make any insertion or the insertion of the word "jointly" shall require the agents to act jointly.)

First: In my name, place and stead in any way which I myself could do, if I were personally present, with respect to the following matters as each of them is defined in the Rhode Island Statutory Short Form Power of Attorney Act to the extent that I am permitted by law to act through an agent:

(STRIKE OUT AND INITIAL ON THE OPPOSITE LINE ANY ONE OR MORE OF THE SUBDIVISIONS AS TO WHICH THE PRINCIPAL DOES NOT DESIRE TO GIVE THE AGENT AUTHORITY. SUCH ELIMINATION OF ANY ONE OR MORE OF SUBDIVISIONS (A) TO (I), INCLUSIVE, SHALL AUTOMATICALLY CONSTITUTE AN ELIMINATION ALSO OF SUBDIVISION (J).

To strike out any subdivision the principal must draw a line through the text of that subdivision AND write his initials in the line opposite.

INITIAL HERE

(A) real state transactions;

(B) chattel and goods transactions;

(C) bond, share and commodity transactions;

(D) banking transactions;

(E) business operating transactions;

(F) insurance transactions;

(G) (claims and litigations;

(H) benefits from military service;

(I) records, reports and statements;

(J) all other matters;

(Special provisions and limitations may be included in the statutory short form power of attorney only if they conform to the requirements of the Rhode Island Statutory Short Form Power of Attorney Act.)

Second: This power of attorney shall:

(A) be of indefinite duration or

(B) terminate on the following date, ]]]]]]]]]], unless otherwise terminated by revocation, destruction or other affirmative action.

Third: Hereby ratifying and confirming all that said attorney(s) or substitute(s) do or cause to be done.

In witness whereof I have hereunto signed my name and affixed my seal this ]]]]]]]] day of ]]]]]]]] 20]]]].

]]]]]]]]]]]]]]]]]] (Signature of Principal) (Seal)

(ACKNOWLEDGEMENT)

This power of attorney shall not be affected by the subsequent incompetency of the donor.

In witness whereof I have hereunto signed my name and affixed my seal this ]]]]]]]] day of ]]]]]]]] 20]]]].

]]]]]]]]]]]]]]]]]] (Signature of Principal) (Seal)

(ACKNOWLEDGEMENT)

(b) The execution of this statutory short form power of attorney shall be duly acknowledged by the principal in the manner prescribed for the acknowledgement of a conveyance of real property.

(c) No provision of this chapter shall be construed to bar the use of any other or different form of power of attorney desired by the parties concerned.

(d) Every statutory short form power of attorney shall contain, in bold face type or a reasonable equivalent of it, the "Notice" at the beginning of this section.

(e) A power of attorney is a "statutory short form power of attorney," as this phrase is used in this chapter, when it is in writing, has been duly acknowledged by the principal and contains the exact wording of clause First set forth in subsection (a) of this section, except that any one or more of subdivisions (A) to (J) of the form may be stricken out and initialed by the principal, in which case the subdivisions stricken out and initialed and also subdivision (J) of the form shall be deemed eliminated. A statutory short form power of attorney may contain modifications or additions to the types described in § 18-16-15.

(f) If more than one agent is designated by the principal, the agents, in the exercise of the powers conferred, shall act jointly unless the principal specifically provides in the statutory short form power of attorney that they are to act severally.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-3 - Real estate transactions.

§ 18-16-3 Real estate transactions.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to real estate transactions shall be construed to mean that the principal authorizes the agent:

(1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to lease, to receive, or otherwise to acquire either ownership or possession of any estate or interest in land;

(2) To sell, to exchange, to convey either with or without covenants, to quit claim, to release, to surrender, to mortgage, to encumber, to partition or to consent to the partitioning, grant options concerning, to lease or to sublet, or otherwise to dispose of, any estate or interest in land;

(3) To release in whole or in part, to assign the whole or a part of it, to satisfy in whole or in part, and to enforce by action, proceeding or otherwise, any mortgage, encumbrance, lien or other claim to land which exists, or is claimed to exist, in favor of the principal;

(4) To do any act of management or of conservation with respect to any estate or interest in land owned, or claimed to be owned, by the principal, including, but not limited to, power to insure against any casualty, liability or loss, or obtain or to regain possession or to protect any estate or interest by action, proceeding or otherwise, to pay, to compromise or to contest taxes or assessments, to apply for refunds in connection with it, to purchase supplies, to hire assistance or labor and to make repairs or alterations in the structures or lands;

(5) To utilize in any way, to develop, to modify, to alter, to replace, to remove, to erect or to install structures or other improvements upon any land in which the principal has, or claims to have, any estate or interest;

(6) To demand, to receive, to obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of an interest in land or of one or more of the transactions enumerated in this section, to conserve, to invest, to disburse or to utilize anything received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred on him or her by the statutory short form power of attorney;

(7) To participate in any reorganization with respect to real property and to receive and to hold any shares of stock or instrument of similar character received in accordance with the plan of reorganization, and to act with respect to it, including, but not limited to, power to sell or otherwise to dispose of those shares, or any of them, to exercise or to sell any option, conversion or similar right with respect to the plan of reorganization, and to vote on it in person or by the granting of a proxy;

(8) To agree and to contract, in any manner, and with any person and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, to rescind, to reform, to release or to modify this agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(9) To execute, to acknowledge, to seal and to deliver any deed, revocation, declaration, mortgage, lease, notice, check or other instrument which the agent may think useful for the accomplishment of any of the purposes enumerated in this section;

(10) To prosecute, to defend, to submit to arbitration, to settle, and to propose or to accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any real estate transaction or to intervene in any action or proceeding relating to it;

(11) To hire, to discharge, and to compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section, and for the keeping of needed records of these actions; and

(12) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, with respect to any estate or interest in land.

(b) All powers described in this section shall be equally exercisable with respect to any estate or interest in land owned by the principal at the giving of the power of attorney or thereafter acquired, whether located in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-4 - Chattel and goods transactions.

§ 18-16-4 Chattel and goods transactions.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to chattel and goods transactions shall be construed to mean that the principal authorizes the agent:

(1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to receive, or otherwise to acquire either ownership or possession of, any chattel or goods or any interest in any chattel or goods;

(2) To sell, to exchange, to convey either with or without covenants, to release, to surrender, to mortgage, to encumber, to pledge, to hypothecate, to pawn, to revoke, to grant options concerning, to lease or to sublet to others, or otherwise to dispose of any chattel or goods or any interest in any chattel or goods;

(3) To release in whole or in part, to assign the whole or a part of, to satisfy in whole or in part, and to enforce by action, proceeding or otherwise, any mortgage, encumbrance, lien or other claim, which exists, or is claimed to exist, in favor of the principal, with respect to any chattel or goods of any interest in any chattel or goods;

(4) To do any act of management or of conservation, with respect to any chattel or goods or to any interest in any chattel or goods owned, or claimed to be owned, by the principal, including, but not limited to, power to insure against any casualty, liability or loss, to obtain or to regain possession, or to protect any chattel or goods or interest in any chattel or goods, by action, proceeding or otherwise, to pay, to compromise or to contest taxes or assessments, to apply for refunds in connection with any chattel or goods, to move from place to place, to store for hire or on a gratuitous bailment, to use, to alter and to make repairs or alterations of any chattel or goods, or interest in any chattel or goods;

(5) To demand, to receive, to obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any chattel or goods or of any interest in any chattel or goods, or of one or more of the transactions enumerated in this section, to conserve, to invest, to disburse or to utilize anything received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred on him or her by the statutory short form power of attorney;

(6) To agree and to contract, in any manner, and with any person and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, to rescind, to reform, to release or to modify this agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(7) To execute, to acknowledge, to seal and to deliver any conveyance, revocation, declaration, mortgage, lease, notice, check or other instrument which the agent may think useful for the accomplishment of any of the purposes enumerated in this section; (8) To prosecute, to defend, to submit to arbitration, to settle, and to propose or to accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any chattel or goods transaction or to intervene in any action or proceedings relating to any claim;

(9) To hire, to discharge and to compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section, and for the keeping of needed records of these actions; and

(10) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, with respect to any chattel or goods or interest in any chattel or goods.

(b) All powers described in this section shall be equally exercisable with respect to any chattel or goods or interest in any chattel or goods owned by the principal at the giving of the power of attorney or thereafter acquired, whether located in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-5 - Bond, share and commodity transactions.

§ 18-16-5 Bond, share and commodity transactions.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to bond, share and commodity transactions shall be construed to mean that the principal authorizes the agent:

(1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to receive, or otherwise to acquire either ownership or possession of, any bond, share, instrument of similar character, commodity interest or any instrument with respect to it, together with the interest, dividends, proceeds or other distributions connected with it;

(2) To sell, including short sales, exchange, transfer either with or without a guaranty, release, surrender, hypothecate, pledge, grant options concerning, loan, trade in, or otherwise dispose of any bond, share instrument of similar character, commodity interest or any instrument with respect to it;

(3) To release in commodity interest or any instrument with respect to it; to release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action, proceeding or otherwise, any pledge, encumbrance, lien or other claim as to any bond, share, instrument of similar character, commodity interest or any interest with respect to it, when the pledge, encumbrance, lien or other claim is owned, or claimed to be owned, by the principal;

(4) To do any act of management or of conservation with respect to any bond, share, instrument of similar character, commodity interest or any instrument with respect to it, owned or claimed to be owned by the principal or in which the principal has or claims to have an interest, including, but not limited to, power to insure against any casualty, liability or loss; to obtain or regain possession or protect the principal's interest in the instrument by action, proceeding or otherwise; to pay, compromise or contest taxes or assessments; to apply for refunds in connection with the instrument; to consent to and participate in any reorganization, recapitalization, liquidation, merger, consolidation, sale or lease, or other change in or revival of a corporation or other association, or in the financial structure of any corporation or other association, or in the priorities, voting rights of other special rights with respect to it; to become a depositor with any protective, reorganization or similar committee of the bond, share, other instrument of similar character, commodity interest or any instrument with respect to it, belonging to the principal; to make any payments reasonably incident to the preceding provisions; to exercise or sell an option, conversion or similar right; to vote in persons or by the granting of a proxy, with or without the power of substitution, either discretionary, general or otherwise, for the accomplishment of any of the purposes enumerated in this section;

(5) To carry in the name of a nominee selected by the agent any evidence of the ownership of any bond, share, other instrument of similar character, commodity interest or instrument with respect to it, belonging to the principal;

(6) To employ, in any way believed to be desirable by the agent, any bond, share, other instrument of similar character, commodity interest or any instrument with respect to it, in which the principal has or claims to have any interest, for the protection or continued operation of any speculative or margin transaction personally begun or personally guaranteed, in whole or in part, by the principal;

(7) To demand, receive or obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any interest in a bond, share, other instrument of similar character, commodity interest or any instrument with respect to it, or of one or more of the transactions enumerated in this section; to conserve, invest, disburse or utilize anything received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred on him or her by the statutory short form power of attorney;

(8) To agree and contract, in any manner, and with any broker or other person, and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, rescind, reform, release or modify this agreement or contract or any other similar agreement made by or on behalf of the principal;

(9) To execute, acknowledge and deliver any consent, agreement, authorization, assignment, revocation, declaration or modification, notice, waiver of notice, check or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section;

(10) To execute, acknowledge and file any report or certificate required by law or governmental regulation;

(11) To prosecute, defend, submit to arbitration, settle and propose or accept a compromise with respect to any claim existing in favor of, or against, the principal based on or involving any bond, share or commodity transaction or to intervene in any action or proceeding relating to it;

(12) To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section, and for the keeping of needed records of these actions; and

(13) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, with respect to any interest in any bond, share or other instrument of similar character, commodity, or instrument with respect to a commodity.

(b) All powers described in this section shall be equally exercisable with respect to any interest in any bond, share or other instrument of similar character, commodity, or instrument with respect to a commodity owned by the principal at the giving of the power of attorney or thereafter acquired, whether located in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-6 - Banking transactions.

§ 18-16-6 Banking transactions.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to banking transactions shall be construed to mean that the principal authorizes the agent:

(1) To continue, modify and terminate any deposit account or other banking arrangement made by or on behalf of the principal prior to the creation of the agency;

(2) To open, either in the name of the agent alone, or in the name of the principal alone, or in both their names jointly or otherwise, a deposit account of any type with any banker or in any banking institution selected by the agent; to hire any safe deposit box or vault space;

(3) To make, sign and deliver checks or drafts for any purpose; to withdraw by check, order or otherwise any funds or property of the principal deposited with, or left in the custody of, any banker or banking institution, wherever located, either before or after the creation of the agency;

(4) To prepare from time to time financial statements concerning the assets and liabilities or income and expenses of the principal, and to deliver the prepared statements to any banker, banking institution or other person, whom the agent reasonably believes to be entitled to them;

(5) To receive statements, vouchers, notices or other documents from any banker or banking institution and to act with respect to them;

(6) To have access to any safe deposit box or vault that the principal might have, if personally present;

(7) To borrow money by bank overdraft, or by promissory note of the principal given for a period and at an interest rate that the agent may select; to give any security out of the assets of the principal that the agent deems desirable or necessary for this borrowing; to pay, renew or extend the time of payment of any note so given or given by or on behalf of the principal, and to procure for the principal a loan from any banker or banking institution by any other procedure made available by the banker or institution;

(8) To make, assign, endorse, discount, guarantee and negotiate, for any and all purposes, all promissory notes, bills of exchange, checks, drafts or other negotiable or non-negotiable paper of the principal, or payable to the principal or to his order; to receive the cash or other proceeds of these transactions; to accept any bill of exchange or draft drawn by any person upon the principal, and to pay it when due;

(9) To receive for the principal and deal in and deal with any receipt, warehouse receipt or other negotiable or non-negotiable instrument in which the principal has or claims to have an interest;

(10) To apply for and receive letters of credit or travelers checks from any banker or banking institution selected by the agent and to give any indemnity or other agreements in connection with them that the agent deems desirable or necessary;

(11) To consent to an extension in the time of payment with respect to any commercial paper or any banking transaction in which the principal has an interest or by which the principal is, or might be, affected in any way;

(12) To pay, compromise or contest taxes or assessments and to apply for refunds in connection with them;

(13) To demand, receive, obtain by action, proceeding or otherwise any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any banking transaction conducted by the principal himself, or by the agent in the execution of any of the powers described in this section, or partly by the principal and partly by the agent so acting; to conserve, invest, disburse or utilize anything received for the purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred upon him or her by the statutory short form power of attorney;

(14) To execute, acknowledge, seal and deliver any instrument of any kind, in the name of the principal or otherwise, which the agent deems useful for the accomplishment of any of the purposes enumerated in this section;

(15) To prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor for, or against, the principal based on or involving any banking transaction, or to intervene in any action or proceeding relating to any claim;

(16) To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for proper execution by him or her of any of powers described in this section, and for the keeping of needed records of these actions; and

(17) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, in connection with any banking transaction which does or might in any way affect the financial or other interest of the principal.

(b) All powers described in this section shall be equally exercisable with respect to any banking transaction engaged in by the principal at the giving of the power of attorney or thereafter engaged in, whether conducted in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-7 - Business operating transactions.

§ 18-16-7 Business operating transactions.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to business operating transactions shall be construed to mean that the principal authorizes the agent:

(1) To the extent that an agent is permitted by law to act for a principal, to discharge and perform any duty or liability and also to exercise any right, power, privilege or option which the principal has, or claims to have, under any contract of partnership, whether the principal is a general or special partner; to enforce the terms of any partnership agreement for the protection of the principal, by action, proceeding or otherwise, as the agent deems desirable or necessary, and to defend, submit to arbitration, settle or compromise any action or other legal proceeding to which the principal is a party because of his or her membership in the partnership;

(2) To exercise in person or by proxy or enforce by action, proceeding or otherwise any right, power, privilege or option which the principal has as the holder of any bond, share or other instrument of similar character, and to defend, submit to arbitration, settle or compromise any action or other legal proceeding to which the principal is a party because of any bond, share or other instrument of similar character;

(3) With respect to any business enterprise which is owned solely by the principal:

(i) To continue, modify, renegotiate, extend and terminate any contractual arrangements made with any person, firm, association or corporation by or on behalf of the principal with respect thereto prior to the creation of the agency;

(ii) To determine the policy of the enterprise as to the location of the site or sites to be utilized for its operation, as to the nature and extent of the business to be undertaken by it, as to methods of manufacturing, selling, merchandising, financing, accounting and advertising to be employed in its operation, as to the amount and types of insurance to be carried, as to the mode of securing, compensating and dealing with accountants, attorneys, servants and other agents and employees required for its operation; to agree and contract, in any manner, and with any person and on any terms which the agent deems desirable or necessary for effectuating any or all of these decisions of the agent as to policy, and to perform, rescind, reform, release or modify any business agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(iii) To change the name or form of organization under which the business is operated and enter into a partnership agreement with other persons or organize a corporation to take over the operation of the business, or any part of it, that the agent deems desirable or necessary; and

(iv) To demand and to receive all moneys which are, or may become, due to the principal, or which may be claimed by the principal or on his or her behalf, in the operation of the enterprise, and to control and disburse any funds in the operation of the enterprise in any way which the agent deems desirable or necessary; to engage in any banking transactions which the agent deems desirable or necessary for effectuating the execution of any of the powers of the agent described in this subdivision;

(4) To prepare, sign, file and deliver all reports, compilations of information, returns or other papers with respect to any business operating transaction of the principal, which are required by any governmental agency, department or instrumentality or which the agent deems desirable or necessary for any purpose, and to make any payments with respect to them;

(5) To pay, compromise or contest taxes or assessments and to do any act or acts which the agent deems desirable or necessary to protect the principal from illegal or unnecessary taxation, fines, penalties or assessments in connection with his or her business operations, including power to attempt to recover, in any manner permitted by law, sums paid before or after the creation of the agency as taxes, fines, penalties or assessments;

(6) To demand, receive or obtain by action, proceeding or otherwise any money, or other thing of value to which the principal is, or may become, or may claim to be entitled as the proceeds of any business operation of the principal; to conserve, invest, disburse or utilize anything received for the purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred upon by him or her by the statutory short form power of attorney;

(7) To execute, acknowledge, seal and deliver any deed, assignment, mortgage, lease, notice, consent, agreement, authorization, check or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section;

(8) To prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to any claim existing in favor of, or against, the principal based on or involving any business operating transaction or to intervene in any action or proceeding relating to it;

(9) To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section, and for the keeping of needed records of these actions; and

(10) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, in connection with any business operated by the principal, which the agent deems desirable or necessary for the furtherance or protection of the interests of the principal.

(b) All powers described in this section shall be equally exercisable with respect to any business in which the principal is interested at the creation of the agency or in which the principal shall thereafter become interested, whether operated in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-8 - Insurance transactions.

§ 18-16-8 Insurance transactions.  (a) In a statutory short form of power of attorney, the language conferring general authority with respect to insurance transactions shall be construed to mean that the principal authorizes the agent:

(1) To continue, pay the premium or assessment on, modify, rescind, release or terminate any contract of life, accident, health, disability or liability insurance or any combination of this insurance procured by or on behalf of the principal prior to the creation of the agency which insures either the principal or any other person, without regard to whether the principal is or is not a beneficiary under the contract;

(2) To procure new, different or additional contracts of insurance on the life of the principal or protecting the principal with respect to ill-health, disability, accident or liability of any sort; to select the amount, the type of insurance contract and the mode of payment under each policy; to pay the premium or assessment on, modify, rescind, release or terminate any contract procured by the agent, and to designate the beneficiary of any contract of insurance; provided, no agent shall be the beneficiary unless the agent is the spouse, child, grandchild, parent, brother or sister of the principal; and provided, further, that the agent may not change the beneficiary of a policy taken out by the principal;

(3) To apply for and receive any available loan on the security of the contract of insurance, whether for the payment of a premium or for the procuring of cash; to surrender and thereupon receive the cash surrender value; to exercise any election as to beneficiary or mode of payment; to change the manner of paying premiums; to change or to convert the type of insurance contract, with respect to any contract or life, accident, health, disability or liability insurance as to which the principal has, or claims to have, any one or more of the powers described in this section;

(4) To demand, receive or obtain by action, proceeding or otherwise any money, dividend or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any contract of insurance or of one or more of the transactions enumerated in this section; to conserve, invest, disburse or utilize anything received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred on him or her by the statutory short form power of attorney;

(5) To apply for and procure any available governmental aid in the guaranteeing or paying of premiums of any contract of insurance on the life of the principal;

(6) To sell, assign, hypothecate, borrow upon or pledge the interest of the principal in any contract of insurance;

(7) To pay, from the proceeds or otherwise, compromise or contest, and apply for refunds in connection with, any tax or assessment levied by a taxing authority with respect to any contract of insurance or the proceeds of it or liability accruing by reason of that tax or assessment;

(8) To agree and contract, in any manner, and with any person and on any terms, which the agent may select for the accomplishment of any of the purposes enumerated in this section, and to perform, rescind, reform, release or modify any such agreement or contract;

(9) To execute, acknowledge, seal and deliver any consent, demand, request, application, agreement, indemnity, authorization, assignment, pledge, notice, check, receipt, waiver or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section;

(10) To continue, procure, pay the premium or assessment on, modify, rescind, release, terminate or otherwise deal with any contract of insurance, other than those enumerated in subdivisions (1) and (2) of this subsection, whether fire, marine, burglary, compensation, disability, liability, hurricane, casualty, or other type, or any combination of insurance; to do any act or acts with respect to any such contract or with respect to its proceeds or enforcement which the agent deems to be desirable or necessary for the promotion or protection of the interests of the principal;

(11) To prosecute, defend, submit to arbitration, settle and propose or accept a compromise with respect to any claim existing in favor of, or against, the principal based on or involving any insurance transaction or to intervene in any action or proceeding relating to any claim;

(12) To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section and for the keeping of needed records of these actions; and

(13) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, in connection with procuring, supervising, managing, modifying, enforcing and terminating contracts of insurance in which the principal is the insured or is otherwise in any way interested.

(b) All powers described in this section shall be exercisable with respect to any contract of insurance in which the principal is in any way interested, whether made in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-9 - Claims and litigation.

§ 18-16-9 Claims and litigation.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to claims and litigation shall be construed to mean that the principal authorizes the agent:

(1) To assert and prosecute before any court, administrative board, department, commissioner or other tribunal any cause of action, claim, counterclaim, offset, or defense, which the principal has, or claims to have, against any individual, partnership, association, corporation, government, or other person or instrumentality, including, but not limited to, power to sue for the recovery of land or of any other thing of value, for the recovery of damages sustained by the principal in any manner, for the elimination or modification of tax liability, for injunction, for specific performance, or for any other relief;

(2) To bring an action of interpleader or other action to determine adverse claims; to intervene or interplead in any action or proceeding, and to act in any litigation as amicus curiae;

(3) In connection with any action or proceeding or controversy, at law or otherwise, to apply for and, if possible, procure a libel, an attachment, a garnishment, an order of arrest or other preliminary, provisional or intermediate relief and to resort to and utilize in all ways permitted by law any available procedure for the effectuation or satisfaction of the judgment, order or decree obtained;

(4) In connection with any action or proceeding, at law or otherwise, to perform any act which the principal might perform, including, but not limited to, acceptance of tender, offer of judgment, admission of any facts, submission of any controversy on an agreed statement of facts, consent to examination before trial, and generally to bind the principal in the conduct of any litigation or controversy as seems desirable to the agent;

(5) To submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of or against the principal, or any litigation to which the principal is or may become or be designated a party;

(6) To waive the issuance, and service of a summons, citation or other process upon the principal; to accept service of process; to appear for the principal; to designate persons upon whom process directed to the principal may be served; to execute and file or deliver stipulations on the principal's behalf; to verify pleadings; to appeal to appellate tribunals, to procure and give surety and indemnity bonds at the times and to the extent that the agent deems desirable or necessary; to contract and pay for the preparations and printing of records and briefs; to receive and execute and file or deliver any consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument which the agent deems desirable or necessary in connection with the prosecution, settlement or defense of any claim by or against the principal or of any litigation to which the principal is or may become or be designated a party;

(7) To appear for, represent and act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, whether of the principal or of some other person, with respect to any reorganization proceeding, or with respect to any receivership or application for the appointment of a receiver or trustee which, in any way, affects any interest of the principal in any land, chattel, bond, share, commodity interest, chose in action or other thing of value;

(8) To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any powers described in this section;

(9) To pay, from funds in his or her control or for the account of the principal, any judgment against the principal or any settlement which may be made in connection with any transaction enumerated in this section, and to receive and conserve any moneys or other things of value paid in settlement of or as proceeds of one or more of the transactions enumerated in this section, and to receive and endorse checks and to deposit them; and

(10) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, in connection with any claim by or against the principal or with litigation to which the principal is or may become or be designated a party.

(b) All powers described in this section shall be equally exercisable with respect to any claim or litigation existing at the giving of the power of attorney or thereafter arising, whether arising in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-10 - Benefits from military service.

§ 18-16-10 Benefits from military service.  (a) In a statutory short form of power of attorney, the language conferring general authority with respect to benefits from military service shall be construed to mean that the principal authorizes the agent:

(1) To execute vouchers in the name of the principal for any allowances and reimbursements payable by the United States, or by any state or subdivision of it, to the principal, including, but not limited to, all allowances and reimbursements for transportation of the principal and of his or her dependents, and for shipment of household effects; to receive, endorse and collect the proceeds of any check payable to the order of the principal drawn of the treasurer or other fiscal officer or depository of the United States or of any state or subdivision thereof;

(2) To take possession and order the removal and shipment of any property of the principal from any post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private; to execute and deliver any release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument which the agent deems to be desirable or necessary for this purpose;

(3) To prepare, file, and prosecute the claim of the principal to any benefit or assistance, financial or otherwise, to which the principal is, or claims to be entitled, under the provisions of any statute or regulation existing at the creation of the agency or thereafter enacted by the United States or by any state or by any subdivision of it, or any foreign government, which benefit or assistance arises from or is based upon military service performed prior to or after the creation of the agency by the principal or by any person related by blood or by marriage to the principal; to execute any receipt or other instrument which the agent deems desirable or necessary for the enforcement or for the collection of the claim;

(4) To receive the financial proceeds of any claim of the type described in this section; to conserve, invest, disburse or utilize any proceeds received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him or her in the execution of the powers conferred on him or her by the statutory short form of power of attorney;

(5) To prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any benefits from military service, or to intervene in any action or proceeding relating thereto;

(6) To hire, discharge and compensate any attorney, accountant, expert witness, or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section; and

(7) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, and which the agent deems desirable or necessary, to assure to the principal, and to the dependents of the principal, the maximum possible benefit from the military service performed prior to or after the creation of the agency by the principal or by any person related by blood or marriage to the principal.

(b) All powers described in this section shall be equally exercisable with respect to any benefits from military service existing at the giving of the power of attorney or thereafter accruing, whether accruing in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-11 - Records, reports and statements.

§ 18-16-11 Records, reports and statements.  (a) In a statutory short form power of attorney, the language conferring general authority with respect to records, reports and statements shall be construed to mean that the principal authorizes the agent:

(1) To keep records of all cash received and disbursed for or on account of the principal, of all credits and debits to the account of the principal and of all transactions affecting in any way the assets and liabilities of the principal;

(2) To prepare, execute and file all tax, social security, unemployment insurance and information returns, required by the laws of the United States, of any state or of any subdivision of it, or of any foreign government; to prepare, execute and file all other papers and instruments which the agent deems desirable or necessary for the safeguarding of the principal against excess or illegal taxation or against penalties imposed for claimed violation of any law or other governmental regulation;

(3) To prepare, execute and file any record, report or statement, which the agent deems desirable or necessary for the safeguarding or maintenance of the principal's interest, with respect to price, rent, wage or rationing control, or other governmental activity;

(4) To hire, discharge and compensate any attorney, accountant, or other assistant or assistants when the agent deems this action to be desirable for the proper execution by him or her of any of the powers described in this section; and

(5) In general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, in connection with the preparation, execution, filing, storage or other utilization of any records, reports or statements of or concerning the principal's affairs.

(b) All powers described in this section shall be equally exercisable with respect to any records, reports or statements of or concerning the affairs of the principal existing at the giving of the power of attorney or thereafter arising, whether arising in the state of Rhode Island or elsewhere.

History of Section.
(P.L. 1996, ch. 375, § 1.)



Chapter 18-16-12 - Additional provisions authorized in form.

§ 18-16-12 Additional provisions authorized in form.  A power of attorney which satisfies the requirements of § 18-16-2(b) is not prevented from being a statutory short form power of attorney, as that phrase is used in the sections of this chapter, by the fact that it also contains additional language which:

(1) Eliminates from the power of attorney one or more of the powers enumerated in one or more of the constructional sections of this chapter with respect to a subdivision of the statutory short form power of attorney not eliminated from the form by the principal;

(2) Supplements one or more of the powers enumerated in one or more of the constructional sections in this chapter with respect to a subdivision of the statutory short form power of attorney not eliminated from the form by the principal, by specifically listing additional powers of the agent; or

(3) Makes some additional provision that is not inconsistent with the other provisions of the statutory short form power of attorney.

History of Section.
(P.L. 1996, ch. 375, § 1.)









Title 19 - Financial institutions

Chapter 19-1 - Definitions and Establishment of Financial Institutions

Chapter 19-1-1 - Definitions.

§ 19-1-1 Definitions.  Unless otherwise specified, the following terms shall have the following meanings throughout this title:

(1) "Agreement to form" means the agreement to form a financial institution or the agreement to form a credit union, as applicable, pursuant to this title, and includes, for financial institutions organized before December 31, 1995, the articles of incorporation or the agreement of association of the financial institution, where applicable.

(2) "Board of bank incorporation" means the board of bank incorporation as constituted under this title or the predecessor of the board of bank incorporation.

(3) "Branch" means any office or place of business, other than the main office or customer-bank-communication-terminal outlets as provided for in this title, at which deposits are received, or checks paid or money lent, or at which any trust powers are exercised. Any financial institution which had, on or before June 30, 2003, established an office or place of business, other than its main office, at which trust powers are exercised, shall not be required to obtain the approval of the director or the director's designee pursuant to § 19-2-11 of the general laws in chapter 2 of title 19 for any such offices established as of that date.

(4) "Credit union" means a credit union duly organized under the laws of this state.

(5) "Director" means the director of the department of business regulation.

(6) "Division of banking" means the division within the department of business regulation responsible for the supervision and examination of regulated institutions and/or licensees under chapter 14 of this title.

(7) "Federal credit union" means a credit union duly organized under the laws of the United States.

(8) "Financial institution" means any entity, other than a credit union, duly organized under the laws of this state which has the statutory authority to accept money on deposit pursuant to title 19, including an entity which is prohibited from accepting deposits by its own by-laws or agreement to form; the term includes, but is not limited to banks, trust companies, savings banks, loan and investment banks and savings and loan associations.

(9) "Main office" means, in the case of financial institutions or credit unions, the location stated in the agreement to form, as amended, and, otherwise, the location recognized by the institution's primary banking regulator as its main office.

(10) "Person" means individuals, partnerships, corporations, limited liability companies or any other entity however organized.

(11) "Regulated institution" means any financial institution, credit union or other insured-deposit-taking institution which is authorized to do business in this state including one authorized by operation of an interstate banking statute which allowed its original entry.

(12) "Retail installment contract" means any security agreement negotiated or executed in this state or under the laws of this state including, but not limited to, any agreement in the nature of a mortgage, conditional sale contract, or any other agreement whether or not evidenced by any written instrument to pay the retail purchase price of goods, or any part thereof, in installments over any period of time and pursuant to which any security interest is retained or taken by the retail seller for the payment of the purchase price, or any part thereof, of the retail installment contract.

(13) "Retail seller" means any person who sells or contracts to sell any goods under a retail installment contract to a retail buyer.

(14) "Superintendent" means the associate director and superintendent of banking in the department of business regulation.

(15) "Unimpaired capital" means the sum of all capital and allowance accounts minus estimated losses on assets, calculated in accordance with generally accepted accounting principles.

History of Section.
(P.L. 1995, ch. 82, § 38; P.L. 1997, ch. 98, § 1; P.L. 2003, ch. 174, § 1; P.L. 2003, ch. 178, § 1.)



Chapter 19-1-2 - Board of bank incorporation.

§ 19-1-2 Board of bank incorporation.  (a) There is hereby authorized, created and established within the department of business regulation a five (5) member board of bank incorporation, (hereinafter the "board"), all of whom shall be voting members and serve without compensation. Three (3) who serve as ex-officio shall be the director of the department of business regulation (hereinafter the "director") or his or her designee, the general treasurer or his or her designee, and the attorney general or his or her designee. The other two (2) members of the board shall be members of the general public qualified by training or experience in the fields of finance or banking, appointed by the governor with the advice and consent of the senate. In appointing public members pursuant to this section, the governor shall solicit and give due consideration of the recommendations of the general treasurer with respect thereto. The designee of a member serving as ex-officio shall be a subordinate from within the department of the ex-officio member and shall represent him or her at all meetings of the board. No one shall be eligible for public appointment unless he or she is a resident of this state. The board shall elect a chair and may elect from among its own members such other officers as they deem necessary.

(ii) The board is a public policy appellate board established to consider appeals from a decision of the director or the director's designee concerning major banking matters which affect the citizens and tax base of the state and to exercise the powers and perform the duties conferred or imposed upon it by this title.

(iii) Newly appointed and qualified public members and designees of ex-officio members shall, within six (6) months of their qualification or designation, attend a training course that shall be developed with board approval and conducted by the director or his or her designee and shall include instruction in the provisions of chapters 19-1, 42-46, 36-14, and 38-2 of Rhode Island general laws; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

(iv) Public members of the board shall be removable by the appointing authority for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(v) Three (3) members of the board of bank incorporation shall constitute a quorum for the transaction of business. A majority vote of those present shall be required for action. No vacancy in the membership of the board shall impair the right of a quorum to exercise all of the rights and perform all of the duties of the board. Any vacancy which may occur in the board shall be filled by the governor with the advice and consent of the senate, for the remainder of the unexpired term in the same manner as the member's predecessor as prescribed in this section.

(vi) Those members of the board as of the effective date of this act who are members of the general assembly shall cease to be members of the board on the effective date of this act, and the governor shall thereupon nominate one new member who shall serve an initial term of three (3) years and one new member who shall serve an initial term of four (4) years. Thereafter, all appointed members of the board shall be appointed to terms of four (4) years and be eligible for reappointment.

(b) The board of bank incorporation may adopt, and amend from time to time, rules and regulations for the orderly conduct of its affairs and for the administration of its duties pursuant to this title. The board of bank incorporation shall collect a filing fee with respect to applications submitted to it. All fees pursuant to this section shall be paid to the director, to and for the use of the board of bank incorporation. The fees to be charged for each type of application shall be established annually at the board of bank incorporation's first public hearing. The board of bank incorporation shall publish notice of its proposed fee structure at least once a week for three (3) successive weeks in a newspaper of general circulation.

(ii) Within ninety (90) days after the end of each fiscal year during which the board has conducted business, the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, meeting minutes if requested, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the board; a summary of any training courses held pursuant to subsection 19-1-2(a)(iv); a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and the secretary of state's websites as prescribed in § 42-20-8.2 of the Rhode Island general laws. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 1995, ch. 82, § 38; P.L. 2001, ch. 180, § 20; P.L. 2006, ch. 332, § 1; P.L. 2006, ch. 435, § 1.)



Chapter 19-1-3 - Applications  General.

§ 19-1-3 Applications  General.  (a) The director or the director's designee shall assume and exercise all powers and duties of the board of bank incorporation relative to applications filed by regulated institutions with the exceptions set forth in this title. All applications filed with the division of banking shall be acted upon by the director or the director's designee, in writing.

(b) The director or the director's designee shall cause notice of applications filed to be published for three (3) consecutive weeks in a newspaper of general circulation which shall include a provision allowing for a public comment period. During this period, the application shall be open for public inspection at the division of banking. If, at the end of the public comment period, there are no objectors to the application, the director or the director's designee may approve or deny the application. If there are any objectors, the director or the director's designee shall hold a public hearing to take testimony, under oath, and after considering this testimony, shall approve or deny the application. Any applicant aggrieved by any order regarding an application may appeal pursuant to the provisions of chapter 35 of title 42.

(c) The superintendent shall collect a filing fee with respect to applications submitted to the division of banking for consideration. All fees pursuant to this section shall be paid to the director for the use of the state. The fees to be charged for each type of application shall be established by the division of banking. The division of banking shall publish a notice, in a newspaper of general circulation, of a proposed fee structure, receive comments on the proposal and establish the fees at a public hearing, the date of which shall be contained in the notice of publication.

(d) The superintendent is hereby authorized to promulgate rules and regulations for the implementation of this section, including, but not limited to, the establishment of specific time periods within which a decision for the various types of applications must be rendered by the division of banking.

(e) Any party adversely affected by a decision of the director or the director's designee concerning an agreement to form or an application filed for interstate mergers, interstate acquisitions or interstate branches may appeal the director's or the director's designee's decision by filing an application of appeal with the board of bank incorporation within ten (10) days after the issuance of the decision. The board of bank incorporation shall thereupon review the decision considering the public interest, the public convenience and advantage, the effect on the tax base of the state and the effect on the citizens of the state and issue its own decision which shall govern.

(f) Anyone adversely affected by a decision of the board of bank incorporation may appeal the decision by filing an appeal with the superior court within thirty (30) days after entry of decision. A copy of the notice of appeal shall be forthwith served upon the legal counsel/clerk of the board of bank incorporation. The board of bank incorporation shall certify and file in the court a copy of the record upon which the decision was entered within thirty (30) days after receipt of the notice of appeal.

History of Section.
(P.L. 1995, ch. 82, § 38; P.L. 1999, ch. 156, § 1.)



Chapter 19-1-4 - Severability.

§ 19-1-4 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 38.)






Chapter 19-2 - Creation and Expansion

Chapter 19-2-1 - Agreement to form financial institution.

§ 19-2-1 Agreement to form financial institution.  Fifteen (15) or more persons, all of whom shall be citizens and residents of this state, who associate themselves by a written agreement to form, may, upon compliance with the provisions of this chapter, become a financial institution, with all the powers, rights, and privileges, and subject to all of the duties, restrictions, and liabilities set forth in this title and in all laws relating to financial institutions.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-2 - Contents of agreement to form.

§ 19-2-2 Contents of agreement to form.  (a) Any agreement to form shall state that the subscribers to the agreement associate themselves with the intention of forming a financial institution pursuant to this title to transact business authorized by this title within this state, and shall specify:

(1) The name by which the financial institution shall be known, which shall be consistent with words identified with those of financial institutions.

(2) The purpose for which it is formed.

(3) The address at which its business is to be transacted.

(4) For stock owned companies, the amount of its capital stock which shall in no event be less than three million dollars ($3,000,000), and the number of shares into which the capital stock is to be divided.

(5) Whether the financial institution intends to exercise trust powers.

(b) Each agreement to form shall contain the name, residence, and post office address of each subscriber, and, for stock owned companies, the number of shares of stock which each subscriber agrees to take.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-3 - Application to form financial institution  Issuance or denial of certificate.

§ 19-2-3 Application to form financial institution  Issuance or denial of certificate.  The subscribers to the agreement to form shall make application to the director or the director's designee for a certificate that public convenience and advantage will be promoted by the establishment of the financial institution, which certificate the director or the director's designee is hereby authorized to grant. The decision on the certificate may be appealed to the board of bank incorporation pursuant to this title.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-4 - Notice of subscribers' meeting.

§ 19-2-4 Notice of subscribers' meeting.  The first meeting of the subscribers to the agreement to form shall be called by a notice signed either by that subscriber to the agreement to form who is designated in the agreement for this purpose, or by a majority of the subscribers. The notice shall state the time, place, and purposes of the meeting. A copy of the notice shall, at least seven (7) days before the day appointed for the meeting, be given to each subscriber or left at the subscriber's residence, and an affidavit of a majority of the signers of the notice that the notice has been served shall be recorded with the records of the first meeting. If all the subscribers, in writing, endorsed upon the agreement to form, waive this notice and fix the time and place of meeting, no notice shall be required.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-5 - Proceedings at subscribers' meeting.

§ 19-2-5 Proceedings at subscribers' meeting.  At the first meeting, or at the adjournment of any meeting, the subscribers shall, without limiting other actions, choose a temporary secretary, adopt by-laws, and elect, in any manner as the by-laws may determine, directors, a president, a secretary, and any other officers as the by-laws may prescribe. All of the elected officers shall be sworn to the faithful performance of their duties. The temporary secretary shall make and attest a record of the proceedings until the secretary has been chosen and sworn, including a record of the choice and qualification.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-6 - Certificate of president and directors elected at first meeting.

§ 19-2-6 Certificate of president and directors elected at first meeting.  The president and a majority of the directors who are elected at the first meeting shall make, sign, and make oath to a certificate setting forth:

(1) A true copy of the agreement to form, the names of the subscribers to the agreement, and the name, residence, and post office address of each of the officers of the financial institution; and

(2) The date of the first meeting.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-7 - Approval of certificate  Filing  Fee on capital stock.

§ 19-2-7 Approval of certificate  Filing  Fee on capital stock.  The certificate in section 19-2-6 shall be submitted to the director or the director's designee, together with the records of the first meeting, and the director or the director's designee shall examine the certificate and records, and may require an amendment of the certificate and records or any additional information the director may consider necessary. If the director finds that the certificate and records conform to the provisions of the preceding sections relative to the organization of the financial institution, and to the provisions of this title, and that the provisions of this title have been complied with, and that public convenience and advantage will be promoted by the establishment of the financial institution, the director or the director's designee shall endorse his or her approval on the certificate, and shall maintain a copy of the certificate, together with the copy of the records of the first meeting. Upon approval of the certificate by the director or the director's designee, the certificate shall be filed in the office of the secretary of state, together with the certificate of the general treasurer that the subscribers have paid into the treasury for the use of the state a sum equal to one-tenth of one percent (.1%) of the amount of capital stock.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-8 - Certificate of secretary of state.

§ 19-2-8 Certificate of secretary of state.  The secretary of state shall, upon the filing of certificates, as provided in § 19-2-7, and upon the payment of ten dollars ($10.00), record the certificate and issue to the financial institution a certificate, under the seal of the state, substantially in the following form:

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

BE IT KNOWN THAT WHEREAS (the names of the subscribers to the agreement to form) have associated themselves for the purpose of forming a financial institution under the name of (the name of the financial institution), for the purpose (the purpose declared in the agreement to form), with capital stock of (if applicable, the amount fixed in the agreement to form), and have complied with the provisions of the statutes of this state in the case made and provided, as appears from the certificate of the financial institution, duly approved by the director or the director's designee and recorded in this office:

NOW, THEREFORE, I (the name of the secretary), secretary of state of the state of Rhode Island, do hereby certify that (the names of the subscribers to the agreement to form), their associates and successors, are legally organized and established as an existing financial institution, under the name of (name of the financial institution), with the powers, rights, and privileges, and subject to the liabilities, duties, and restrictions, imposed by law.

WITNESS my official signature subscribed hereunto subscribed, and the seal of the state of Rhode Island hereunto affixed, this . . . day of . . . in the year . . . .

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-9 - Payment for stock in cash  Certificate authorizing transaction of business.

§ 19-2-9 Payment for stock in cash  Certificate authorizing transaction of business.  (a) The financial institution, if a stock financial institution, shall not issue any shares of stock until the par value of the shares has been actually paid in cash, free and clear of all encumbrances. When the whole capital stock has been issued, a complete list of the stockholders, with the name, residence, and post office address of each and the number of shares held by each, shall be filed with the director or the director's designee which list shall be verified under oath by two (2) of the principal officers of the financial institution.

(b) Upon receipt of the statement in the case of stock financial institutions, the director or his or her designee shall cause an examination to be made. If, after the examination, it appears that the whole capital stock has been paid in cash for stock financial institutions and that all requirements of law have been complied with, the director or the director's designee shall issue a certificate authorizing this financial institution to begin transaction of business, and then the subscribers, and their associates, successors, and assigns, shall be authorized to transact business as an organized financial institution, with all of the powers, rights, and privileges, and subject to the liabilities, duties, and restrictions imposed by law, and the records of the first meeting of the subscribers to the agreement to form shall become and be taken as the records of the first meeting of the financial institution. It shall be unlawful for any of these financial institutions to begin the transaction of business until this certificate has been granted.

(c) The financial institution shall in no way be obligated, directly or indirectly, for any indebtedness related to the shareholders' acquisition of capital stock.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-10 - Amendment of agreement to form.

§ 19-2-10 Amendment of agreement to form.  (a) Subject to the approval of the director or the director's designee, any financial institution or credit union may amend its agreement to form.

(b) If the amendment increases the capital stock of a stock financial institution, the certificate of the general treasurer that the financial institution has paid into the treasury for the use of the state a sum equal to one tenth of one percent (.1%) of the increase shall be presented to the secretary of state; provided, however, that no share or shares of any increase of stock shall be issued by any financial institution until the par value of the stock has been actually paid in cash.

(c) The director or the director's designee may permit any stock financial institution to transfer to its capital account, from any surplus accounts that are not set aside as security for any class of depositors, an amount that will leave, after the transfer, a surplus in addition to any amount set aside as special security of at least one hundred percent (100%) of the total capital stock. The director may authorize the financial institution to issue further shares of stock for the transferred amount whenever the director or the director's designee is satisfied that the entire capital stock when added to and the remaining surplus represent assets of equivalent value properly invested for banking purposes; and provided, also, that nothing in this section shall be construed to affect in any way any right with respect to the determination of the amount and issue of capital stock conferred upon any existing financial institution by its act of formation or any amendment or addition to its act of formation, except that no capital stock shall be issued until the par value of the stock has been actually paid in cash, and until the director or the director's designee certifies this, and provided further that no amendment, change, or alteration shall contain any provision that could not lawfully be contained in an original agreement to form under this title filed at the time of applying for amendment.

(d) Upon the issuance of the duplicate certified by the secretary of state, the agreement to form shall be amended accordingly.

History of Section.
(P.L. 1995, ch. 82, § 39; P.L. 2000, ch. 146, § 1.)



Chapter 19-2-11 - Establishment of branches.

§ 19-2-11 Establishment of branches.  Any financial institution or credit union may establish a branch or branches within this state at any other place than its main office upon obtaining the approval of the director or the director's designee. The director or the director's designee shall decide, upon consideration of factors consistent with the creation of the financial institution or credit union, whether to issue a certificate of public convenience and advantage.

History of Section.
(P.L. 1995, ch. 82, § 39; P.L. 1997, ch. 98, § 2.)



Chapter 19-2-12 - Relocation of branches.

§ 19-2-12 Relocation of branches.  Any financial institution or credit union may relocate a branch upon sixty (60) days prior written notice to the director or the director's designee, provided that the relocated branch is:

(1) To be located within the same city or town as the existing branch; or

(2) To be located within a one mile radius of the existing branch; and

(3) The existing branch will be closed upon construction and/or occupancy of the relocated branch.

History of Section.
(P.L. 1995, ch. 82, § 39; P.L. 1997, ch. 98, § 2; P.L. 2011, ch. 347, § 1; P.L. 2011, ch. 387, § 1.)



Chapter 19-2-13 - Merger.

§ 19-2-13 Merger.  (a) Any financial institution may, subject to the approval of the director or the director's designee, to be given on any notice and terms that the director or the director's designee may require:

(1) Merge into or consolidate with another regulated institution or other insured-deposit-taking institution duly organized under the laws of the United States;

(2) Purchase substantially all of the assets and assume substantially all of the liabilities of another regulated institution or other insured-deposit-taking institution duly organized under the laws of the United States; or

(3) Acquire more than fifty percent (50%) of the stock of another regulated institution or other insured-deposit-taking institution duly organized under the laws of the United States.

Any of these transactions shall be undertaken pursuant to a plan that has been approved by an affirmative vote of two thirds (2/3) of the board of directors and, in the case of a mutually owned financial institution, two thirds (2/3) of the board of directors or trustees and a majority vote of the depositors of the mutually owned financial institutions present in person or by proxy, at a meeting called by the board of directors or trustees. For the purpose of this section, unless otherwise required under applicable provisions of federal banking law, the depositor shall be deemed to be the individual whose tax identification number or social security number is used by the bank for interest reporting purposes to the Internal Revenue Service.

(b) The director or the director's designee shall consider:

(1) The fairness to the owners of the financial institutions;

(2) The financial condition of the financial institutions; and

(3) The public convenience and advantage.

(c) All regulated institutions merged under this chapter shall comply with the relevant provisions of §§ 7-1.2-1001  7-1.2-1005.

(d) The original of the articles of merger, bearing the approval of the director or the director's designee, shall be filed with the director or the director's designee and duplicates shall be filed with the secretary of state, who shall upon payment to him or her of twenty-five dollars ($25.00) issue a certificate of merger or certificate of consolidation pursuant to § 7-1.2-1003. Upon the issuance of the certificate or upon a later date, not more than thirty (30) days after the filing of the articles of merger or articles of consolidation, as may be set forth in the articles, the merger or consolidation shall be effected pursuant to § 7-1.2-1005. Any shareholder of a financial institution that is a party to a plan requiring approval under this section shall have the right to dissent from the action involved, in accordance with § 7-1.2-1201, and any shareholder who elects to exercise that right in compliance with § 7-1.2-1202 shall be entitled to the rights of dissenting shareholders on the terms and conditions set forth in § 7-1.2-1202. References to "articles of incorporation" in chapter 1.2 of title 7 shall be deemed to refer to the "Agreement to Form" of the financial institution involved.

History of Section.
(P.L. 1995, ch. 82, § 39; P.L. 1997, ch. 98, § 2; P.L. 2001, ch. 128, § 1; P.L. 2005, ch. 36, § 15; P.L. 2005, ch. 72, § 15.)



Chapter 19-2-14 - Conversion to stock form of financial institution.

§ 19-2-14 Conversion to stock form of financial institution.  (a) Any mutual savings bank chartered under the laws of this state may convert to and become a financial institution with capital stock upon adoption of a plan of conversion by two-thirds (2/3) vote of the board of trustees and approval of the plan by the director or the director's designee and a majority vote of the depositors of the savings bank present in person or by proxy at a meeting called by the board of trustees. For the purpose of this section, unless otherwise required under applicable provisions of federal banking law, the depositor shall be deemed to be the individual whose tax identification number or social security number is used by the bank for interest reporting purposes to the internal revenue service. The plan of conversion shall provide that the savings bank shall issue and sell the stock issued in connection with the conversion at a price that represents its pro forma market value, as determined by an independent appraisal, and shall offer its stock initially in a subscription offering to the depositors of the savings bank on an eligibility record date established by the board of trustees, giving those depositors priority rights to purchase the shares over the general public pro rata based on deposits. The converted savings bank shall also create a liquidation account for the benefit of its depositors on the eligibility record date, in an amount representing the undivided profits and guaranty fund of the savings bank at that time, balances of which shall be calculated and subsequently recalculated as determined in accordance with regulations promulgated by the director or the director's designee. Unless otherwise impaired, any liquidation account so created also shall be considered as part of the paid-in and unimpaired capital stock and surplus of any stock financial institution. The plan of conversion may provide for restrictions on the amount of stock which any person or entity may purchase in the conversion, or own or control thereafter, which may also be incorporated into the stock agreement to form the converted entity.

(b) In connection with the conversion, the financial institution may form a holding company or utilize an existing holding company to hold all the shares of the financial institution, and offer to its depositors and general public (subject to subscription rights in favor of depositors) all of the stock of the holding company in lieu of the capital stock of the financial institution. This conversion may also be accomplished pursuant to a merger as permitted by this title. The converting savings bank may at the time of conversion merge any financial institution subsidiary into the capital stock financial institution resulting from the conversion, or cause the subsidiary to become a separate subsidiary of a holding company.

(c) No savings bank may convert to a stock form of financial institution unless its deposits will continue to be federally insured. The corporate existence of a mutual savings bank converting to the stock financial institution shall not terminate, but the financial institution shall be deemed to be a continuation of entity of the savings bank so converted.

(d) In connection with its approval of the plan of conversion, the director or the director's designee shall approve the proposed stock agreement to form the converted entity. The director or the director's designee, upon finding that the requirements of this section and applicable regulations have been met, and that the conversion has been completed with the sale of all shares offered in the conversion, shall issue a certificate of approval of the conversion to the converted entity. Upon the payment of fifty dollars ($50.00), the certificate of approval shall be filed in the office of the secretary of state, together with the certificate of the general treasurer that the converted entity has paid into the treasury for the use of the state a sum equal to one tenth of one percent (.1%) of its capital stock which in no event shall be less than one hundred dollars ($100). Upon the filing of the certificate with the secretary of state and payment of fifty dollars ($50.00), the secretary of state shall immediately record the certificate of approval and stock agreement to form, whereupon the stock agreement to form will become effective.

(e) The director or the director's designee shall issue rules and regulations implementing this section.

(f) To the extent not inconsistent with this section, each mutual savings bank converted into a stock financial institution shall have all the powers and privileges conferred on, and be subject to all the duties and liabilities imposed on, financial institutions.

History of Section.
(P.L. 1995, ch. 82, § 39; P.L. 1998, ch. 441, § 12.)



Chapter 19-2-14.1 - Mutual holding companies.

§ 19-2-14.1 Mutual holding companies.  (a) Any mutual savings bank chartered under the laws of this state may reorganize into the mutual holding company form of organization pursuant to this section. A mutual savings bank may reorganize into a mutual holding company form of organization by organizing a mutual holding company and chartering one or more interim stock financial institutions or corporate subsidiaries and merging with those banks or subsidiaries, or in any other manner approved by the director. The method of organizing the mutual holding company shall be set forth in a plan of mutual holding company reorganization. The corporate existence of a mutual savings bank converting to a stock financial institution as part of the reorganizing into the mutual holding company structure shall not terminate, but the stock financial institution, referred to in this section as the continuing stock financial institution, shall be deemed to be a continuation of the reorganizing mutual savings bank. The mutual holding company must at all times own, directly or indirectly through one or more intermediate stock holding companies, a majority of the voting shares of capital stock of the continuing stock financial institution. A mutual holding company organized under this section also may include an intermediate stock holding company so long as the mutual holding company owns a majority of the voting shares of capital stock of the intermediate stock holding company.

(b) The plan of mutual holding company reorganization must be approved by a two-thirds (2/3) vote of the board of trustees and by the director or the director's designee. In connection with its approval of the plan of mutual holding company reorganization, the director or the director's designee shall approve the proposed agreement to form and the proposed bylaws of the mutual holding company. The approval of the plan of mutual holding company reorganization by a majority vote of the depositors of the mutual savings bank present in person or by proxy at a meeting called by the board of trustees is also required. For the purpose of this section, unless otherwise required under applicable provisions of federal banking law, the depositor shall be deemed to be the individual whose tax identification number or social security number is used by the bank for interest reporting purposes to the Internal Revenue Service.

(c) To the extent not inconsistent with this section, the continuing stock financial institution subsidiary of the mutual holding company shall have all the powers and privileges conferred on, and be subject to all the duties and liabilities imposed on, financial institutions.

(d) If shares of common stock are offered for sale by the continuing stock financial institution subsidiary of the mutual holding company, or by an intermediate stock holding company subsidiary of the mutual holding company, to the general public for a price payable in cash, depositors shall be given subscription rights, and the offering shall be conducted in the manner provided in § 19-2-14, and in any regulations issued by the director or the director's designee under that section.

(e) A mutual holding company and any intermediate stock holding company subsidiary may engage in any activity permitted to bank holding companies and financial holding companies under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or to savings and loan and mutual holding companies under the Home Owners' Loan Act, 12 U.S.C. § 1467(a), or in any other activity authorized by the director or the director's designee. Without limitation, a mutual holding company, and any intermediate stock holding company subsidiary, may, subject to other applicable provisions of Title 19 governing mergers and consolidations and, with the approval of the director or the director's designee: (1) merge with or consolidate with another bank, financial services or savings and loan holding company, including a mutual holding company; or (2) acquire or consolidate with another financial institution, whether in mutual or stock form. Any merger or consolidation may occur concurrently with a mutual holding company reorganization under this section, or subsequent to the initial reorganization, and cash and/or stock may be used as consideration for the merger or consolidation as long as the mutual holding company directly or indirectly owns a majority of the voting shares of capital stock of the intermediate stock holding company or stock financial institution after the merger or consolidation.

(f) A mutual holding company may convert to stock form upon a two-thirds (2/3) vote of the board of trustees and the approval of the plan of conversion by the director or the director's designee. The conversion shall be conducted in accordance with the applicable provisions of § 19-2-14, including the requirement to obtain depositor approval, and any regulations issued under § 19-2-14 by the director or the director's designee. In the case of the conversion of an existing mutual holding company to stock form, where shares of common stock of an intermediate stock holding company or stock financial institution subsidiary of the mutual holding company have previously been issued to persons other than the mutual holding company, referred to in this section as the minority stockholders, the plan of conversion shall provide that such minority stockholders shall receive an ownership interest in the resulting stock holding company equal to their percentage ownership in the intermediate stock holding company or stock financial institution subsidiary of the mutual holding company immediately prior to the conversion, which percentage ownership interest shall be adjusted taking into account the assets held by the mutual holding company, as reflected in the statement of financial condition of the mutual holding company immediately prior to the conversion, with the balance of the shares sold in accordance with § 19-2-14 and any regulations issued under that section. The adjustment which shall be described in the plan of mutual holding company conversion submitted for approval by the director or the director's designee shall be subject to the approval of the director or the director's designee.

(g) The director or the director's designee may issue rules and regulations implementing this section.

History of Section.
(P.L. 2001, ch. 183, § 1; P.L. 2001, ch. 399, § 1.)



Chapter 19-2-15 - Approval of amendments to by-laws required.

§ 19-2-15 Approval of amendments to by-laws required.  The by-laws of any financial institution shall not be altered, amended, or added to except upon approval of the director or the director's designee. A certified copy of the proposed alteration, amendment, or addition shall be submitted to the director or the director's designee, who shall endorse his or her approval or disapproval, and shall maintain a copy of the approval or disapproval.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-16 - Indemnification of officers and employees for acts in course of duties.

§ 19-2-16 Indemnification of officers and employees for acts in course of duties.  Any financial institution or credit union may, by by-law, authorize its directors or trustees to indemnify and reimburse any person (or the personal representative of any person) who at any time serves or shall have served as director, trustee, officer, or employee of the financial institution or credit union, whether or not in office at the time, against and for any and all claims and liabilities to which he or she may be or become subject by reason of this service, and against and for any and all expenses necessarily incurred in connection with the defense or reasonable settlement of any legal or administrative proceedings to which he or she is made a party by reason of this service, except in relation to matters as to which he or she shall be finally adjudged to be liable for negligence or misconduct in the performance of his or her official duties. The provisions of this section shall not be deemed to exclude any other right or privileges to which this person may be entitled.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-17 - Oath of director.

§ 19-2-17 Oath of director.  Every director of a financial institution, when appointed or elected, shall take an oath that he or she will, so far as the duty devolves on him or her, diligently and honestly administer the affairs of the financial institution, and will not knowingly violate, or willingly permit to be violated, any of the provisions of this title. This oath, subscribed to by the director making it, and certified by the officer before whom it is taken, shall be immediately transmitted to the director or the director's designee, and shall be filed and preserved in his or her office.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-18 - Record of meetings of boards and committees.

§ 19-2-18 Record of meetings of boards and committees.  Every financial institution and credit union in this state shall cause a record to be made, in a book kept for that purpose, of all of the proceedings of the board of directors or trustees or standing committees thereof, at every meeting thereof, and of the names of all directors or trustees or members of committees present at any such meeting.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-19 - Bonds of officers and employees  Supervision by director.

§ 19-2-19 Bonds of officers and employees  Supervision by director.  (a) Every officer and employee of a regulated institution shall be bonded in a form and in an amount that the director or the director's designee may prescribe, for the honest discharge of his or her duties, and shall file with the director or the director's designee an attested copy. The director or the director's designee shall promulgate regulations to set minimum amounts of fidelity bond coverage based upon the size of regulated institutions, stating the minimum amount and type of coverage. The director or the director's designee shall be notified of any change in the bond, or any revocation of the bond within ten (10) business days of the change or revocation by the company issuing the bond and the responsible officer of the regulated institution as designated by the trustees or board of directors of the regulated institution.

(b) The bond or bonds shall be continuous and remain in full force and effect until termination by either the regulated institution or the surety. Termination shall not become effective until thirty (30) days after the director or the director's designee has received notice. Regardless of the number of years, the bond shall continue in force, and the limit of the surety's liability stated in the bond shall not be cumulative from year to year or period to period.

History of Section.
(P.L. 1995, ch. 82, § 39.)



Chapter 19-2-20 - Severability.

§ 19-2-20 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 39.)






Chapter 19-2.1 - Incorporation Of Stock Savings Banks



Chapter 19-3 - Powers and Operations

Chapter 19-3-1 - Law generally applicable to financial institutions.

§ 19-3-1 Law generally applicable to financial institutions.  Every financial institution shall have the powers, rights, and privileges, and be subject to all the duties, restrictions, and liabilities, conferred and imposed upon it by this title, and in addition shall have all the powers, rights and privileges, and be subject to all the duties, restrictions, and liabilities, set forth in chapters 1, 1.2, 4 to 6, and 9 of title 7, only as is not inconsistent with the provisions of this title, notwithstanding anything to the contrary in the institution's agreement to form. Every financial institution shall have the power to exercise, by its board of directors or board of trustees or duly authorized officers or agents, all incidental powers necessary to carry on the business of banking including but not limited to the power:

(1) To receive money on deposit and pay interest thereon;

(2) To receive, upon deposit and for safekeeping, property of every description, upon terms prescribed by the financial institution and to construct, own, lease, and maintain safe deposit vaults, with suitable boxes and places for the reception and deposit of the property, and lease the use of places and boxes to individuals and corporations, upon any terms that the financial institution may prescribe. The financial institution shall in no case incur any liability on account of the deposit of any property so made with it, or by reason of the leasing of any place of deposit, other than liability the financial institution expressly assumes by the terms of the contract or receipt under which it has accepted the deposit or let the place of deposit;

(3) To act as a depository of public money or a financial agent under any law, rule, or regulation;

(4) To issue capital debentures with the approval of the director or the director's designee;

(5) To make loans and mortgages and collect interest from them as may be agreed upon;

(6) To invest in any bonds, obligations, or property, real, personal, or mixed, as it may deem prudent, subject to any duties, restrictions, or limitations imposed by this title;

(7) To exercise any power authorized for insured-deposit-taking institutions duly organized under the laws of the United States which are members of the federal deposit insurance corporation;

(8) To exercise additional powers, not inconsistent with the carrying on of a banking business, with the approval of the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 40; P.L. 2005, ch. 36, § 16; P.L. 2005, ch. 72, § 16.)



Chapter 19-3-2 - Loans for which financial institution is liable.

§ 19-3-2 Loans for which financial institution is liable.  No financial institution shall make any loan or advance whereby it is liable directly, indirectly, or contingently for the repayment of the loan or advance in whole or in part. This restriction shall not impair the right of a financial institution:

(1) To accept, under its letters of credit or other authorization, drafts or bills of exchange arising out of actual commercial transactions or issued or drawn for agricultural, industrial, or commercial purposes, at sight or on time; or

(2) To purchase from and sell mortgage loans with or without recourse to the Rhode Island housing and mortgage finance corporation or other secondary market investors.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-3 - Maximum aggregate liability of one person or company.

§ 19-3-3 Maximum aggregate liability of one person or company.  (a) No financial institution shall permit any person or entity to borrow or guaranty an amount(s), directly or indirectly, in the aggregate, which exceeds fifteen percent (15%) of its unimpaired capital. This limitation shall not include:

(1) Obligations issued by the United States;

(2) General obligations of the state of Rhode Island;

(3) Loans or any portion thereof which are insured or guaranteed by the United States or any agency thereof;

(4) Inter-bank transactions involving the transfer of immediately available funds resulting from credits to deposit balances at federal reserve banks or from credit to new or existing deposit balances due from a correspondent depository institution (commonly known as the sale of federal funds) with a maturity of one business day or less; or

(5) Loans secured by deposits within the financial institution where a perfected interest in the deposits is on record.

(b) To the extent that a deposit taking institution regulated by the federal office of thrift supervision and insured by the federal deposit insurance corporation is expressly permitted to make loans that would exceed the limitations set forth in this section, the lending limitations of the office of thrift supervision shall apply. Nothing herein shall limit the department of business regulation from taking any action it deems appropriate to maintain appropriate safety and soundness standards relative to any loan or loans made by any financial institutions.

History of Section.
(P.L. 1995, ch. 82, § 40; P.L. 1997, ch. 29, § 1.)



Chapter 19-3-4 - Loans on own shares.

§ 19-3-4 Loans on own shares.  No stock formed financial institution shall make a loan or discount on the security of the shares of its own capital stock, nor be the purchaser or holder of its shares, unless the security or purchase is necessary to prevent loss upon a debt previously contracted in good faith; provided, however, that whenever a financial institution makes a valid loan or discount in good faith upon the general credit of specific security or collateral of a shareholder, other than the shares in the financial institution, nothing in this section shall be construed to abridge or modify any of the provisions of the by-laws of the financial institution, as affecting the transaction, giving it a lien upon, or any other right or remedy relating to or affecting, the stock of the shareholder. All stock so purchased or acquired by the financial institution in good faith shall, within one year after its purchase, be disposed of or sold.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-5 - Non-legal investments.

§ 19-3-5 Non-legal investments.  (a) Any financial institution or credit union may hold stocks, bonds, or other securities of a non-legal character acquired in settlements and reorganizations effected to reduce or avoid losses on defaulted bonds and investments. These securities shall be sold within five (5) years after being acquired; provided, however, that the director or the director's designee shall have discretionary power regarding the enforcement of the five (5) year limitation, and these securities may be held after the expiration of the period of five (5) years until the director or the director's designee shall order the sale of these securities.

(b) An investment that was legal when acquired, but because of changed conditions has become of non-legal character may be held subject to the same provisions as subsection (a).

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-6 - Special investments.

§ 19-3-6 Special investments.  (a) Subject to the limitations contained in this section, a financial institution may invest in the capital stock of any financial institution or other insured-deposit-taking institution duly organized under the laws of any state or of the United States or of any holding company for the institution as defined in this section.

(b) For the purpose of this section, a company shall be a holding company:

(1) If it is a corporation registered and regulated under the laws of the United States as a bank holding company; or

(2) If it is a corporation (whether or not so registered) organized under the laws of the United States or any state thereof and it owns a majority of the capital stock of one or more insured-deposit-taking institutions duly organized under the laws of the United States or any state thereof, the stock of which is an authorized investment under the provisions of this section, provided a majority in value of the corporation's assets shall be invested in stock and/or securities of the insured-deposit-taking institution.

(c) Except as hereinafter provided, the aggregate amount of stocks held by a financial institution pursuant to this section shall not exceed ten percent (10%) of the assets of the financial institution.

(2) The amount of stock of any one institution held pursuant to this section shall not exceed three percent (3%) of the financial institution's total assets, and

(ii) The amount of stock of any one institution held pursuant to this section shall not exceed five percent (5%) of the total issued and outstanding voting stock of the institution being held.

(3) None of the limitations set forth in this subsection shall apply to holdings at any time by a financial institution of the stock of any one or more banks of which the financial institution is the holder, directly or indirectly and with the approval of the director or the director's designee pursuant to this title, of fifty percent (50%) or more of the issued and outstanding voting stock.

(d) Nothing in this section shall be construed to render unlawful any holdings of bank stocks at any time arising out of any merger or consolidation, or occurring from stock dividends or the exercise of rights to subscribe to stock, or arising out of operation of law, or accruing or arising out of foreclosure or other right of acquisition taken as security in the regular course of business. In determining the amount of stock of a bank held by a financial institution, the stock shall in all cases be valued at its cost.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-7 - Holding or ownership of real estate.

§ 19-3-7 Holding or ownership of real estate.  (a) Any financial institution may directly or indirectly purchase, own, or otherwise acquire interests in real estate, improved or unimproved, and improve, develop, redevelop, hold, and manage the real estate and any improvements on it, and mortgage, rent, lease, option, sell, or otherwise dispose of it and/or any interest in it; provided, however, that no financial institution shall invest more than five percent (5%) of its assets in investments authorized in this subsection. This limitation excludes real estate owned, held, or leased for the convenient transaction of the financial institution's business.

(b) A financial institution may hold real estate acquired by the foreclosure of a mortgage owned by it, or by purchase at sales made under the provisions of the mortgage, or upon judgments for debts due to it, or in settlements effected to secure debts. All this real estate shall be sold by the financial institution within five (5) years after the title is vested in it, unless the time is extended as provided in the case of non-legal investments.

History of Section.
(P.L. 1995, ch. 82, § 40; P.L. 1997, ch. 98, § 3.)



Chapter 19-3-8 - Prudent person rule.

§ 19-3-8 Prudent person rule.  (a) In addition to investments set forth in this title, any financial institution may also, to the extent prescribed, invest in any securities that would be acquired by prudent persons of discretion and intelligence in these matters who are seeking a reasonable income and the preservation of their capital, as are set forth below:

(1) In corporate interest bearing securities not eligible under the laws of this state for investment, subject to a maximum of three percent (3%) of the financial institution's assets in any one obligation of any one obligor;

(2) In shares of common, preferred, or guaranteed stocks, including the various classifications of stocks, not eligible under the laws of this state for investment, subject to a maximum of one half of one percent (.5%) of the financial institution's assets in any one corporation;

(3) In the shares of any open end or closed end management type investment company or trust which is registered under the Federal Investment Company Act of 1940, U.S.C. § 80a-1 et seq., subject to a maximum of one percent (1%) of the financial institution's assets in any one company or trust.

(b) No financial institution shall invest more than ten percent (10%) of its assets in investments authorized in this section, unless otherwise expressly provided.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-9 - Financial institutions and credit unions joining federal reserve system.

§ 19-3-9 Financial institutions and credit unions joining federal reserve system.  (a) A financial institution, including a credit union, may subscribe to the capital stock and become a member of a federal reserve bank within the federal reserve district where the financial institution or credit union is situated under the provisions of the United States Federal Reserve Act, 12 U.S.C. § 221 et seq. The member financial institution or credit union shall be subject to the provisions of the Federal Reserve Act relative to member banks, and to the regulations of the federal reserve board.

(b) Every member financial institution or credit union may have and exercise any and all of the powers and privileges which may be exercised by member banks under the provisions of the Federal Reserve Act.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-10 - Membership in federal home loan banks.

§ 19-3-10 Membership in federal home loan banks.  Any financial institution, including a credit union, may become a member of a federal home loan bank organized pursuant to the provisions of the Federal Home Loan Bank Act, 12 U.S.C. § 1421 et seq., and may subscribe to the stock of any federal loan bank and invest therein.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-11 - Reserve requirements of the federal reserve system.

§ 19-3-11 Reserve requirements of the federal reserve system.  Every financial institution within this state shall maintain reserves as required by the provisions with respect to reserve funds and reserve balances contained in the Federal Reserve Act, 12 U.S.C. § 221 et seq., and in the rules, regulations, orders and rulings from time to time in force of the board of governors of the federal reserve system.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-12 - Authorized reserve agents.

§ 19-3-12 Authorized reserve agents.  Reserve agents shall only include financial institutions or national banking associations in, and members of the clearing house association of, the city of Providence; and national banks, federally insured corporate central credit unions located within the six (6) New England states, and banks or trust companies incorporated by the state in which they are located, and which are approved by the director or the director's designee, and which are members of the federal reserve system, or which maintain the reserve required by the Federal Reserve Act, 12 U.S.C. § 221 et seq., in the manner provided by that act.

History of Section.
(P.L. 1995, ch. 82, § 40.)



Chapter 19-3-13 - Use of electronic devices and machines.

§ 19-3-13 Use of electronic devices and machines.  (a) Any financial institution, or credit union, may make available for use by its customers one or more electronic devices or machines (customer-bank communications terminals/automated teller machines). These devices or machines shall not be deemed to be the establishment of a branch of the particular financial institution or credit union. All surcharges chargeable for use of these devices shall be disclosed prior to completion of any transaction. Disclosure of the surcharge shall be displayed electronically by the electronic device or machine and shall not be disclosed by means of any stickers or placards placed on the exterior of the electronic device or machine.

(b) The establishment and use of these devices are subject to approval by the director or the director's designee which approval shall not be unreasonably withheld. Any request to establish a customer-bank communications terminal/automated teller machine must be sent to the director or the director's designee by any means acceptable to the director or the director's designee. Any request which is received by the director or the director's designee shall be deemed approved, if within five (5) business days of receipt by the director or the director's designee of the request, the director or the director's designee has not issued a notice of intent to deny the request. The director or the director's designee may promulgate rules and regulations not inconsistent with this section.

(c) To the extent consistent with the antitrust laws, each financial institution or credit union, chartered by this or any other state, is permitted but not required to share these devices with one or more other financial institutions or credit unions, chartered by the state or federal government.

(d) Each financial institution or credit union shall adopt and maintain safeguards on each electronic device or machine consistent with the minimum requirements specified under the federal Bank Protection Act, 12 U.S.C. § 1881 et seq.

History of Section.
(P.L. 1995, ch. 82, § 40; P.L. 1997, ch. 52, § 1; P.L. 2001, ch. 369, § 1; P.L. 2012, ch. 65, § 1; P.L. 2012, ch. 145, § 1.)



Chapter 19-3-13.1 - ATM cards.

§ 19-3-13.1 ATM cards.  No financial institution or credit union authorized pursuant to § 19-3-13 to make available for use by its customers any electronic banking devices or machines (customer bank communication terminals/automated teller machines) shall mail to any of its customers any card or device necessary to access the machines without the permission of its customers and neither shall any financial institution or credit union mail to its customer an access card and the access card's personal identification number (PIN) within three (3) days of each other unless requested by the customer. Any violation of this section shall result in a fine of one hundred dollars ($100) per incident to be levied against the offending financial institution, and the financial institution shall be liable for any unauthorized withdrawals from a customer's account that results from a violation of this section.

History of Section.
(P.L. 1996, ch. 385, § 1.)



Chapter 19-3-13.2 - Fee disclosures at automated teller machines.

§ 19-3-13.2 Fee disclosures at automated teller machines.  (a) Any financial institution, credit union or other entity operating an automated teller machine pursuant to § 19-3-13 or otherwise, which imposes directly on the machine user any fee for use of its machine to process transactions affecting accounts held by other financial institutions, credit unions, or other entities, shall provide to the machine user the following:

(1) Notice in accordance with the requirements of subsection (b); and

(2) Make available a receipt of transaction(s) in accordance with the requirements of subsection (c).

(b) The notice required under subsection (a) with respect to any fee described in that subsection shall appear by means of a display on the screen of the machine after the transaction is initiated and before the user of the machine is irrevocably committed to completing the transaction, and shall display, at a minimum, the following information:

(1) A statement that a fee is being imposed by the operator of the machine, which fee may be in addition to any fee charged by the entity holding the account;

(2) The amount of the fee; and

(3) Clear instructions on how to continue or cancel the transaction.

(c) The receipt required by subsection (a) shall be available to the machine user upon completion of transaction(s), and shall contain the following information:

(1) The amount of the withdrawal, cash advance, or payment transaction;

(2) The amount of the fee imposed by the machine operator;

(3) A statement indicating that the fee is being imposed by the machine operator;

(4) A total based upon the sum of the withdrawal, cash advance, or payment transaction and the operator's fee; and

(5) A statement indicating how the total amount of the transaction will affect the applicable account (e.g. payment to or withdrawal from the account).

(d) Banks, credit unions, or other financial institutions that operate fifteen (15) or fewer ATM's shall be deemed to comply with this act if they post the fees charged by a machine adjacent to the machine.

History of Section.
(P.L. 1997, ch. 104, § 1.)



Chapter 19-3-14 - Severability.

§ 19-3-14 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 40.)






Chapter 19-3.1 - Trust Powers

Chapter 19-3.1-1 - Scope.

§ 19-3.1-1 Scope.  The provisions of this chapter shall apply to any financial institution:

(1) Authorized by its agreement to form to exercise trust powers;

(2) Permitted to exercise such powers by laws of this state applicable to that financial institution on or before December 31, 1994; and

(3) To any bank or trust company duly organized under the laws of and carrying on business in another state that has established a trust branch office in this state subject to the provisions of § 19-3.1-6 of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 41; P.L. 2003, ch. 174, § 2; P.L. 2003, ch. 178, § 2.)



Chapter 19-3.1-2 - Power to hold and invest assets.

§ 19-3.1-2 Power to hold and invest assets.  (a) Every financial institution subject to this chapter shall have the power:

(1) To receive and hold money in trust or upon any terms and conditions agreed upon, and to allow the interest upon it;

(2) To receive and hold money, bonds, notes, mortgages, certificates of stock, and other securities, held in a fiduciary capacity; interest on funds received and held may be paid at any rates obtained or agreed upon;

(3) To receive and execute all trusts which may be created or transferred to it by the decree of any court, and to receive all funds that may be deposited with it by an order of any court, upon any terms agreed upon; and every court into which funds may be paid by parties to any proceeding therein, or may be brought by order or judgment, may by order direct the funds to be deposited with the financial institution. The financial institution shall not be required to accept or execute any trust without its written consent;

(4) In the absence of an express provision to the contrary in the instrument, judgment, decree, or order creating a trust or other fiduciary relationship, to purchase for the fiduciary estate, or to advise others, including any investment company or investment trust, to purchase, directly from underwriters of distributors or in the secondary market, bonds or other securities that are underwritten or distributed by the financial institution or an affiliate or by any syndicate that includes the financial institution or an affiliate and securities of any investment company or investment trust for which the financial institution or any affiliate acts as adviser, distributor, transfer agent, registrar, sponsor, manager, shareholder servicing agent or custodian in return for reasonable compensation; provided, however, that:

(i) Nothing in this subsection shall affect the degree of prudence required of fiduciaries generally under the common law of the state; and

(ii) Any bonds or securities so purchased shall have sufficient liquidity and quality to satisfy the principles of fiduciary investment; provided, further, that

(A) Any financial institution purchasing bonds or other securities underwritten or distributed by the financial institution or an affiliate or by any syndicate which includes the financial institution or an affiliate shall, in any written communication or account statement reflecting the purchase, disclose the fact that it or an affiliate may have an interest in the underwriting or distribution of the bonds or securities and any capacities in which it or an affiliate acts for the issuer of the securities; and

(B) Any financial institution purchasing securities of any investment company or investment trust for which the financial institution or any affiliate acts as advisor, distributor, transfer agent, registrar, sponsor, manager, shareholder servicing agent, or custodian shall disclose the provision of the stated services, and the receipt of compensation for services, annually by mailing a prospectus, statement, or letter describing the services to the last known address of each person to whom statements for the fiduciary estate are rendered.

(b) For the purposes of this section, the term "financial institution" shall include insured-deposit-taking institutions duly organized under the laws of the United States and empowered to exercise trust powers.

History of Section.
(P.L. 1995, ch. 82, § 41; P.L. 1995, ch. 266, § 1; P.L. 1998, ch. 441, § 11.)



Chapter 19-3.1-2.1 - Permitted investments.

§ 19-3.1-2.1 Permitted investments.  In the absence of any express provisions to the contrary, whenever any general statute, special act, regulation, trust indenture, will, or other instrument governing the investment powers of trustees directs, requires, authorizes, or permits investment in United States government obligations, a trustee may invest in and hold these obligations, either directly or in the form of interests in an investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., the portfolio of which is limited to United States government obligations and to repurchase agreements fully collateralized by these obligations, and which is rated in the top rating category of any nationally recognized rating services.

History of Section.
(P.L. 1995, ch. 268, § 1.)



Chapter 19-3.1-3 - Financial institution acting as fiduciary.

§ 19-3.1-3 Financial institution acting as fiduciary.  A financial institution subject to this chapter shall also have power to accept and execute all of these trusts, and to hold in trust all property, of every description, as may be committed to it by any person or persons, or by any corporation, or by any court of this state or of the United States; and also to accept and execute the office and appointment of executors, administrators, custodians, conservators, guardians of estates, assignees, or receivers of any kind or nature whatever, whether that office or appointment be conferred or made by any person or persons, or by any court of probate or other court; and any court of probate in this state is hereby empowered, in its discretion, to appoint the financial institution as executor, administrator, custodian, conservator and guardian of the estate of any person within its jurisdiction, subject however, to the provisions of § 33-8-8, and provided, that the financial institution may, upon the petition of the surviving spouse, be appointed administrator or custodian upon the estate of a spouse dying intestate; provided, further, that the financial institution shall not be authorized to act in any of the foregoing offices until its acceptance in writing of the appointment shall be filed and recorded in the probate court in which the appointment shall be made.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-4 - Fiduciary bond given by financial institution.

§ 19-3.1-4 Fiduciary bond given by financial institution.  In all cases in which a financial institution shall receive and accept appointment as executor, administrator, custodian, conservator, or guardian of any estate, the financial institution shall give bond in the same manner as provided by law in the case of individuals so appointed. The financial institution shall not be required to give surety upon any bond unless some person pecuniarily interested in the estate, before the bond is given, files a written request, in the court of probate making the appointment, that bond with surety be given, in which case the court may require the financial institution to give bond with surety or sureties satisfactory to the court in the manner provided by law in the case of individuals appointed.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-5 - Financial institutions administering burial grounds.

§ 19-3.1-5 Financial institutions administering burial grounds.  Every financial institution subject to this chapter shall have the power to accept and hold property given by will or otherwise transferred to it in trust for the care and preservation of burial grounds which have been in existence for at least fifty (50) years before the creation of the trust and of the stones, monuments, fences, and other structures thereon, and to administer and apply the trust property in accordance with the terms of the trust; and shall likewise have the power to accept and hold property given to it by will or otherwise transferred to it for the purposes listed in this section and administer the property in accordance with the terms of the trust. Executors may transfer to any financial institution any legacy given for any of the purposes listed in this section and the transfer shall be a valid discharge for the legacy. Trusts for any of the purposes listed in this section are hereby declared to be charitable trusts.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-6 - Foreign banks and trust companies  Agent to receive process.

§ 19-3.1-6 Foreign banks and trust companies  Agent to receive process.  (a) No person shall exercise any of the powers conferred exclusively upon financial institutions, except that a trust company duly organized under the laws of and carrying on business in another state, or a national banking association located in another state, may act as trustee under any written instrument in which it is named as trustee or may be appointed as trustee of any trust by any court of competent jurisdiction of this state or may be appointed by any probate court of this state as administrator, administrator de bonis non, administrator with the will annexed, guardian of estates, or conservator, or as executor of any will in which it is named as executor, if financial institutions or national banking associations located in this state are permitted to act as trustee, administrator, administrator de bonis non, administrator with the will annexed, guardian of estates, conservator, or executor under similar conditions in the state where the trust company is located. The trust company or national banking association located in another state, as the case may be, shall execute and file in the office of the director or the director's designee a written instrument appointing the director or the director's designee in his or her name of office its true and lawful attorney upon whom all writs and other legal process may be served in any legal proceeding relating to its conduct as trustee, administrator, administrator de bonis non, administrator with the will annexed, guardian, conservator, or executor or affecting any property held by it under the trusts or the will or the appointment, with the same effect as if it were located in this state and had been lawfully served with process.

(b) Upon obtaining the consent of the director, or the director's designee, a bank or trust company duly organized under the laws of, and carrying on business in another state, may establish a trust branch or branches within this state if the law of the other state authorizes the bank or trust company to exercise trust powers; provided that, in the case of an out-of-state bank or trust company, the law of the state in which it is principally located authorizes under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution to establish a trust branch in that state. The director or the director's designee shall approve an application for a trust branch if the applicant has satisfied the standards and followed the procedures set forth in this title for the establishment of branches for financial institutions in addition to the requirements of this subsection. The bank or trust company located in another state shall execute and file in the office of the director or the director's designee a written instrument appointing the director or the director's designee in his or her name of office its true and lawful attorney upon whom all writs and other legal process may be served in any legal proceeding relating to trust activities conducted in this state.

History of Section.
(P.L. 1995, ch. 82, § 41; P.L. 2003, ch. 174, § 2; P.L. 2003, ch. 178, § 2.)



Chapter 19-3.1-7 - Assets equal to capital stock as pledged  Preference over other creditors.

§ 19-3.1-7 Assets equal to capital stock as pledged  Preference over other creditors.  A portion of the assets of every financial institution subject to this chapter, equal in value to the par value of its capital stock, shall stand pledged, and shall be taken and considered as the security required by law, for the faithful performance of the institution's duties as trustee, executor, administrator, custodian, conservator, guardian, assignee or receiver, except as otherwise provided, and for the deposits made by executors, administrators, custodians, conservators, assignees, or receivers, trustees, or guardians. In case of loss, any person beneficially entitled to these estates, and any executor, administrator, custodian, conservator, assignee, or receiver, trustee, or guardian making the deposits shall be first indemnified in full from the amounts so pledged in preference to all other creditors.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-8 - Deposits by financial institutions with general treasurer.

§ 19-3.1-8 Deposits by financial institutions with general treasurer.  (a) Every financial institution subject to this chapter shall deposit with the general treasurer an amount that is at all times equal in value to twenty percent (20%) of the entire capital stock of the financial institution, in:

(1) Bonds, of at least a double A ("AA") rating or equivalent, of this state or of any state or of the United States;

(2) Bonds, rated at least double A ("AA") or equivalent, notes, or other financial obligations of any town or city in this state;

(3) Any securities of the classes in which the sinking fund commission of this state is authorized to invest the moneys received by it;

(4) First mortgages on improved real estate in this state of the class required for financial institution investments;

(5) Mortgages insured and debentures issued by the federal housing administration; or

(6) Obligations of national mortgage associations.

(b) These investments shall be held by the general treasurer as an additional security for the faithful performance by the financial institution of its duties as trustee, executor, custodian, conservator, guardian, assignee, or receiver, and also as an additional security for the repayment of deposits with the financial institution by executors, administrators, custodians, conservators, guardians, assignees, or receivers, or trustees on special agreement, made to exonerate the depositors under this title from personal liability to the estates on account of which these deposits were made. The parties intended to be secured by the deposits shall, in case of loss, be first fully indemnified out of the deposit, in preference to all other creditors of the financial institution. However, whenever the deposit or any part of it consists of mortgages on real estate, the financial institution so depositing it shall execute an assignment of the deposit and of the debts secured by it in favor of the general treasurer, in trust, for the uses and purposes listed in this section. No financial institution shall accept or assume to perform any of the trust duties mentioned in this section or receive any deposits from any of the trustees until the deposit has been made. If the security required by this section is one that is maintained in the federal reserve book entry system or the depository trust company book entry system or any similar entity, then the financial institution required to make the deposit shall designate the general treasurer as the pledgee of the security and provide written notification to the general treasurer identifying the security.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-9 - Certificates of deposit  Interest and income  Substitution of securities.

§ 19-3.1-9 Certificates of deposit  Interest and income  Substitution of securities.  Upon the receipt by the general treasurer of the securities from the financial institution, the general treasurer shall give to the financial institution a certificate stating the securities and amount of each. The general treasurer shall at all times pay over to the financial institution any interest received upon the deposited securities, and shall at all times permit the institution, by its treasurer or other authorized agent, to examine the securities, to receive all coupons on the securities, as they shall mature, and to collect for the use of the financial institution all interest due on the securities. The general treasurer shall also permit the financial institution to retire any deposited securities on substituting other securities of the classes mentioned above, to an amount that the market value of the whole deposit shall not be less than the amount required by this title.

History of Section.
(P.L. 1995, ch. 82, § 41.)



Chapter 19-3.1-10 - Severability.

§ 19-3.1-10 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 41.)






Chapter 19-4 - Regulatory Oversight

Chapter 19-4-1 - Examination on application by depositors, stockholders, directors, or trustees.

§ 19-4-1 Examination on application by depositors, stockholders, directors, or trustees.  Upon the written application, under oath, to the director or the director's designee by depositors representing five percent (5%) of the deposits of any financial institution, as shown by the last published return of the financial institution, or upon the written application to the director or the director's designee of persons holding at least twenty-five percent (25%) of the outstanding capital stock of any regulated institution, or upon the written application to the director or the director's designee of at least one third ( 1/3) in number of the board of directors or trustees of any regulated institution, setting forth their interest and the reasons for making an examination, and requesting him or her to examine the regulated institution, the director or the director's designee may make or cause to be made a full investigation or examination of its affairs as provided by law.

History of Section.
(P.L. 1995, ch. 82, § 42; P.L. 1997, ch. 98, § 4.)



Chapter 19-4-2 - Periodic examinations  Access to records.

§ 19-4-2 Periodic examinations  Access to records.  (a) The director or the director's designee shall, whenever he or she considers it advisable, but at least once in each year, examine each regulated institution. However, the director may extend the examination period for eligible financial institutions to at least once every eighteen (18) months. For the purposes of this section, an eligible financial institution means a financial institution with total assets of less than two hundred fifty million dollars ($250,000,000) which has not experienced a change in control in the last twelve (12) month period and which is:

(1) Well capitalized;

(2) Well managed;

(3) Highly rated by state and federal banking regulatory agencies; and

(4) Not subject to a formal enforcement proceeding or order.

In addition, the director may also consider other factors that may be considered by federal banking regulatory agencies when those agencies determine whether financial institutions qualify for an extended examination cycle. At each examination the director or the director's designee shall have free access to all books, records, papers, assets and any other information deemed necessary by the director or the director's designee to ascertain the regulated institution's condition, its ability to fulfill its obligations, and whether it has complied with the provisions of law.

(b) The total cost of an examination made pursuant to this section shall be paid by the examined party, and shall include the following expenses:

(1) One hundred fifty percent (150%) of the salary and benefits of the examining personnel engaged in the examination and shall be paid to the director to and for the use of the state. The assessment shall be in addition to any taxes and fees otherwise payable to the state. The total examination fees under this section payable in any one year shall not exceed one hundred thousand dollars ($100,000) for any one regulated institution;

(2) All reasonable technology costs related to the examination process. Technology costs shall include the actual cost of software and hardware utilized in the examination process and the cost of training examination personnel in the proper use of the software or hardware; and

(3) All necessary and reasonable education and training costs incurred by the state to maintain the proficiency and competence of the examination personnel. All such costs shall be incurred in accordance with appropriate state of Rhode Island regulations, guidelines and procedures.

(c) Expenses incurred pursuant to subsections (b)(2) and (b)(3) of this section shall be allocated equally to each regulated institution no more frequently than annually and shall not exceed an annual average assessment of seven hundred fifty dollars ($750) per regulated institution for any given three (3) calendar year period. All revenues collected pursuant to this section shall be deposited as general revenues. That assessment shall be in addition to any taxes and fees otherwise payable to the state.

(d) The director or the director's designee is authorized to accept in his or her discretion the report of any examination conducted by any federal banking regulatory or federal deposit insuring agencies or other state banking regulatory agency in lieu of an examination by the director or his or her designee.

History of Section.
(P.L. 1995, ch. 82, § 42; P.L. 1997, ch. 98, § 4; P.L. 1999, ch. 156, § 2; P.L. 2003, ch. 62, § 1; P.L. 2003, ch. 78, § 1.)



Chapter 19-4-3 - Records of examinations and reports.

§ 19-4-3 Records of examinations and reports.  (a) The director or the director's designee shall preserve a full record of each examination. The records and information contained in reports of the regulated institution may be provided by the director or the director's designee to the regulated institution examined.

(1) Documents, materials or other information in the possession or control of the division of banking that are obtained by or disclosed to the director or the director's designee or any other person in the course of an examination or investigation made pursuant to this chapter shall be confidential by law and privileged, shall not be subject to the Access to Public Records Act, chapter 38-2, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the director is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the director's official duties.

(2) Neither the director nor any person who received documents, materials or other information while acting under the authority of the director or with whom such documents, materials or other information are shared pursuant to this section shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to this section.

(3) In order to assist in the performance of the director's duties, the director:

(i) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection 19-14-3(b) with other state, federal and international regulatory agencies and federal deposit insuring agencies, with the Conference of State Banking Supervisors ("CSBS"), and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material or other information, and has verified in writing the legal authority to maintain confidentiality.

(ii) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information from other state, federal and international regulatory agencies and federal deposit insuring agencies, from the Conference of State Banking Supervisors ("CSBS"), and its affiliates and subsidiaries, and from state, federal, and international law enforcement authorities, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) May enter into written agreements with other state, federal and international regulatory agencies and federal depositing insuring agencies, with the Conference of State Banking Supervisors ("CSBS"), and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities governing sharing and use of information provided pursuant to this section consistent with this section.

(4) The sharing of information by the director pursuant to this section shall not constitute a delegation of regulatory authority or rulemaking, and the director is solely responsible for the administration, execution and enforcement of the provisions of this section.

(5) No waiver of any applicable privilege or claim of confidentiality in the document, materials or information shall occur as a result of disclosure to the director under this section or as a result of sharing as authorized in subsection 19-14-3(b).

(6) Documents, materials or other information filed in the possession or control of CSBS pursuant to this section shall be confidential by law and privileged, shall not be subject to the Access to Public Records Act, chapter 38-2, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(c) The imparting of this information by the director or the director's designee other than according to the provisions of this chapter shall be sufficient cause for removal, and any such deputy, assistant, or officer, who, except in the discharge of his or her official duty and other than as set out above, imparts this information shall be liable for a fine of not exceeding one thousand dollars ($1,000) and this deputy or assistant may also be removed from office or employment by the director or the director's designee. These records, examinations, and reports are not subject to the Access to Public Records Act, § 38-2-1 et seq.

History of Section.
(P.L. 1995, ch. 82, § 42; P.L. 1997, ch. 98, § 4; P.L. 2001, ch. 128, § 2; P.L. 2011, ch. 145, § 1.)



Chapter 19-4-4 - Audits.

§ 19-4-4 Audits.  Every regulated institution audited by a licensed, independent certified public accountant pursuant to applicable federal law or regulation shall submit a copy of the audit to the director or the director's designee within thirty (30) days of receipt of the audit.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-5 - Quarterly statement of condition of regulated institutions.

§ 19-4-5 Quarterly statement of condition of regulated institutions.  At least once every three (3) months, every regulated institution shall prepare a statement showing the condition of the regulated institution as it appears upon its books, in the form of a balance sheet prepared in accordance with generally accepted accounting principles. This statement shall be posted in a conspicuous place, where it may be easily read by the public.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-6 - Time and frequency of reports of financial institutions and credit unions.

§ 19-4-6 Time and frequency of reports of financial institutions and credit unions.  Every financial institution and credit union, at those times that the director or the director's designee shall require, but at least once in each calendar year, shall render a report to the director or the director's designee signed and sworn to by its president or a vice-president and also by its secretary, treasurer, or auditor, and attested by at least three (3) of the members of its board of directors, showing accurately the condition of the financial institution or credit union at the close of business on any past day specified by the director or the director's designee, in the form and containing the information that the director or the director's designee shall require; and the report shall be transmitted to the director or the director's designee within thirty (30) days, exclusive of Sundays and holidays, after the director's request. At the time of filing each report the sum of fifty-five dollars ($55.00) shall be paid by the financial institution or credit union to the director to and for the use of the state.

History of Section.
(P.L. 1995, ch. 82, § 42; P.L. 2002, ch. 65, art. 13, § 18.)



Chapter 19-4-7 - Balance sheet form  Publication of report.

§ 19-4-7 Balance sheet form  Publication of report.  Once each calendar year, every financial institution, at its own expense, shall publish a report in the form of a balance sheet, in a newspaper in the city or town in which the financial institution is located. If there is no newspaper published in the city or town where the financial institution is located, then the report shall be published in a newspaper published in a city or town nearby.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-8 - Delay of reports.

§ 19-4-8 Delay of reports.  Any financial institution or credit union that delays transmission of any of the reports required by this chapter beyond the limits set by this chapter, unless additional time is granted in writing for proper cause by the director or the director's designee, shall pay a penalty of twenty-five dollars ($25.00) for each day of delay to and for the use of the state.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-9 - Reports to general assembly.

§ 19-4-9 Reports to general assembly.  The director shall report annually to the general assembly the condition of all financial institutions and credit unions regulated by him or her, with any recommendations as he or she may deem proper.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-10 - Insurance of deposits.

§ 19-4-10 Insurance of deposits.  Any regulated institution permitted by law to receive deposits, except a financial institution prevented from accepting deposits by its by-laws or agreement to form, shall maintain federal deposit insurance. Failure to maintain federal deposit insurance shall be deemed sufficient cause for the director or the director's designee to revoke the agreement to form or right to do business of the noncomplying regulated institution.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-11 - Summons of witnesses  Obstruction or refusal to give information  Prosecution of violations.

§ 19-4-11 Summons of witnesses  Obstruction or refusal to give information  Prosecution of violations.  The director or the director's designee may summon the directors, trustees, employees, officers, or agents of any regulated institution and any other witnesses that he or she thinks proper, and examine them relative to the affairs, transactions, and condition of the regulated institution, and for that purpose may administer oaths. Whoever, without justifiable cause, refuses to appear and testify when so required, or obstructs the director, or any of the director's designees in the performance of his or her duties, shall be punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment for not more than one year. If any person refuses to furnish any information requested by the director or any of the director's designees under the authority of any chapter in this title, the director or the director's designee may apply to the superior court, and that court shall cause the person to come before it and shall inquire into the facts set forth in the application, and may commit the person to jail until he or she shall comply with the request. If, in the opinion of the director or the director's designee, the regulated institution or its officers or trustees have violated any law relative to the regulated institution, the director or the director's designee may report the violation to the attorney general, who may, on behalf of the state, institute a prosecution or other appropriate proceedings for the violation.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-12 - Order to cease unlawful or unsafe practices  Impairment of capital  Appeal.

§ 19-4-12 Order to cease unlawful or unsafe practices  Impairment of capital  Appeal.  (a) Whenever it appears to the director or the director's designee that a regulated institution has violated its agreement to form, or any law or regulation, or is conducting its business in an unauthorized or unsafe manner, or the regulated institution has been notified by its federal deposit insurer of its intent to terminate deposit insurance, the director or the director's designee may exercise any or all of the following powers:

(1) Restrict the withdrawal of deposits when he or she finds the restriction necessary for the protection of depositors;

(2) Order any person to cease violating any provision of the banking laws of this state or any rule or regulation issued thereunder, or cease engaging in any unsafe or unsound or deceptive banking or credit union practices;

(3) Order that capital be restored, to the extent that the capital of the financial institution or credit union has been impaired;

(4) Suspend or remove any director, committee member, officer, or employee who becomes ineligible to hold his or her position or who, after receipt of an order to cease under this chapter, violates the banking laws of this state or a rule, regulation, or order issued thereunder, or who is reckless or incompetent in the conduct of the financial institution's or credit union's business. Each suspension or removal order shall specify the grounds therefor, and a copy of the order shall be sent to the financial institution or credit union concerned.

(b) Any action taken pursuant to subsection (a) may be taken in the director's or the director's designee's discretion before or after affording the regulated institution and/or affected individuals an opportunity for hearing. When an action is not preceded by an opportunity for hearing, such an opportunity must be afforded to the regulated institution and/or affected individuals within a reasonable time after the action; provided further, that a request for hearing subsequent to an action by the director or the director's designee shall not act to stay the action of the director or the director's designee pending the outcome of the hearing, although the director or the director's designee may, in his or her discretion, grant a stay.

(c) Whenever the regulated institution fails to comply with an order of the director or the director's designee, or file required reports, or fails to pay any final judgment recovered against it in any court of this state within sixty (60) days after the rendition of the order, or pay fees or forfeitures, or do any other act required under this title, the superintendent may give notice to the board of bank incorporation and the regulated institution of those failures and may request that the regulated institution's right to do business be suspended. The board of bank incorporation shall hold a hearing within a reasonable time after issuance of the notice, at which time the superintendent and the regulated institution shall have the opportunity to present evidence as to whether the regulated institution's right to do business should or should not be suspended. After the hearing, if it appears to the board of bank incorporation that the regulated institution is in an insolvent condition, or is violating its agreement to form or any law or regulation under this title, or that it is conducting its business in an unsafe, unauthorized, deceptive, or dishonest manner, the board of bank incorporation may give notice to the regulated institution that it is no longer authorized to do business. Any of these regulated institutions not in an insolvent condition may be reauthorized by the board of bank incorporation to resume its business upon complying with the terms and conditions set forth by the board of bank incorporation pursuant to the laws or regulations under this title. Any regulated institution aggrieved by an order of the board of bank incorporation may appeal that order to the superior court pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-13 - Continuance of business after suspension prohibited.

§ 19-4-13 Continuance of business after suspension prohibited.  After suspension of the right of a regulated institution to do business, the regulated institution affected shall cease to have any right to continue its business, except for the purpose of winding up the affairs of the regulated institution. Any officers, directors, or agents of the regulated institution thereafter selling shares of the regulated institution, or soliciting business for the regulated institution, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than one thousand dollars ($1,000) for each offense.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-14 - Appeal of orders  Enforcement.

§ 19-4-14 Appeal of orders  Enforcement.  (a) Any person or regulated institution aggrieved by a final order of the director or the director's designee made under the authority of this title may appeal to the superior court pursuant to chapter 35 of title 42.

(b) The director or the director's designee may apply to the superior court to enforce any administrative order issued.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-15 - Examination of books to determine violations  Prosecution of offenses.

§ 19-4-15 Examination of books to determine violations  Prosecution of offenses.  (a) The director or the director's designee shall have authority to examine, at any time, the accounts, books, and papers of any person in the business of receiving money on deposit, in order to ascertain whether the person has violated or is violating any provision of this title.

(b) Any person carrying on an unauthorized banking business shall forfeit to the state one thousand dollars ($1,000) a day for every day or part thereof during which the violation continues.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-16 - Rules and regulations.

§ 19-4-16 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of this title.

History of Section.
(P.L. 1995, ch. 82, § 42.)



Chapter 19-4-17 - Unauthorized banking business.

§ 19-4-17 Unauthorized banking business.  (a) No person, except regulated institutions, including any bank or trust company that has established a trust branch office in this state pursuant to the provisions of § 19-3.1-6(b), or banks or credit unions organized under the laws of the United States or of any other state within the United States shall use any sign at the place where its business is transacted, having on it any name containing the word or words "bank", "savings bank", "loan and investment bank", "trust company", "credit union", or other word or words, indicating, in the opinion of the director or the director's designee, that the place or office is the place or office of a regulated institution or bank or credit union duly organized under the laws of the United States or of any other state within the United States. The secretary of state shall not accept for filing any articles of association or incorporation, or amendment thereof, containing the word or words without the approval of the director or the director's designee.

(b) No person, except regulated institutions, including any bank or trust company that has established a trust branch office in this state pursuant to the provisions of § 19-3.1-6(b), or other banks or credit unions duly organized under the laws of the United States or of any other state within the United States, shall use or circulate any written or printed or partly written and partly printed paper whatsoever, having on it any name or other word or words indicating that its business is the business of a regulated institution or other bank or credit union duly organized under the laws of the United States or of any other state within the United States. No bank or credit union organized under the laws of any other state within the United States shall establish an office within this state or otherwise have a physical presence within this state for the purpose of receiving deposits, paying checks, lending money or exercising trust powers within this state unless such bank or credit union has received approval from the director or the director's designee for the establishment of an interstate branch office pursuant to chapter 7 of this title. No person except regulated institutions, banks or credit unions organized under the laws of the United States or of any other state within the United States shall transact business in this state in any way or manner as to lead the public to believe, or as, in the opinion of the director or the director's designee might lead the public to believe, that its business is that of a regulated institution or other bank or credit union duly organized under the laws of the United States or of any other state within the United States.

History of Section.
(P.L. 1995, ch. 82, § 42; P.L. 2003, ch. 163, § 1; P.L. 2003, ch. 169, § 1; P.L. 2003, ch. 174, § 3; P.L. 2003, ch. 178, § 3.)



Chapter 19-4-17.1 - Use of regulated financial institutions without permission prohibited.

§ 19-4-17.1 Use of regulated financial institutions without permission prohibited.  Notwithstanding any general or special law to the contrary, a person, domestic or foreign corporation, partnership, association, limited liability company or similar entity shall not use the name, trade name or trademark of any covered institution in any written or oral advertisement or solicitation for products or services, without the express written consent of the covered institution. For the purposes of this section, the word "covered institution" shall mean a regulated institution as defined in § 19-1-1 or a lender or loan broker licensed under chapter 14 of title 19 or any subsidiary of any institution, lender or broker; and the words "advertisement" or "solicitation" shall mean an email, direct mail solicitation, or oral solicitation to a specifically identified consumer or which contains specific information on the account or loan of a specifically identified consumer.

A person, domestic or foreign corporation, partnership, association, limited liability company or similar entity shall not make reference to a covered institution without the express written consent of the covered institution or make reference to a loan number, or other specific loan information, on the outside of an envelope, visible through the envelope window, or on a postcard in connection with any written solicitation or an email for products or services to a specifically identified consumer.

A person, domestic or foreign corporation, partnership, association, limited liability company, or similar entity shall not include a loan number, or other specific loan information, other than the loan amount, relative to a specifically identified consumer that is publicly available in a written or oral solicitation for the purchase of products or services unless the solicitation clearly and conspicuously states in bold-face type on the front page of the correspondence that the person, domestic or foreign corporation, partnership, association, limited liability company or similar entity is not sponsored by or affiliated with and that the solicitation is not authorized by the covered institution. The statement shall include the name, address and the telephone number of the person making the solicitation and that any loan information referenced was not provided by the covered institution. The statements required in this paragraph shall also be given at the time of any oral solicitation to a specifically identified consumer.

A person, domestic or foreign corporation, partnership, association, limited liability company, association or similar entity, which is considered to have violated this section, shall be considered to have engaged in an unfair and deceptive practice.

A covered institution that has had its name, trade name, or trademark used in violation of this section may in addition to any other remedy provided by law, bring an action in the superior court in which venue the covered institution has an office to enjoin an act in violation of this section and recover damages. The court shall award damages in the amount of actual damages or ten thousand dollars ($10,000) per violation whichever is greater. In any successful action for injunctive relief or for damages, the court shall award the covered institution, attorney's fees and costs, including court costs.

This chapter shall not apply to, nor shall any action be brought against, the use of a name, trade name or trademark of any covered institution where such use would constitute fair use under federal law.

History of Section.
(P.L. 2007, ch. 143, § 1; P.L. 2007, ch. 152, § 1.)



Chapter 19-4-18 - Severability.

§ 19-4-18 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 42.)






Chapter 19-5 - Credit Unions

Chapter 19-5-1 - "Credit union" defined.

§ 19-5-1 "Credit union" defined.  In this chapter the term "credit union" means a cooperative association formed for the purpose of promoting thrift among its members and offering opportunities for members to use and control their own money in order to improve their economic and social condition.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-2 - Incorporation.

§ 19-5-2 Incorporation.  Fifteen (15) or more citizens of this state who have associated themselves by a written agreement to form a credit union may, with the consent of the director or the director's designee, become a corporation upon complying with the provisions of §§ 7-6-33  7-6-35. The subscribers to the agreement to form shall give notice in writing to the director or the director's designee of their intention to form a credit union by filing a copy of the agreement to form with the director or the director's designee. If the director or the director's designee finds:

(1) That the agreement to form is in conformity with law;

(2) That the conditions under which the credit union is to be established do not render unlikely the successful financial operation; and,

(3) That the standing of the proposed members is such as to give assurance that its affairs will be administered in accordance with the spirit of this section and that the formation will benefit the proposed membership,

the director or the director's designee may issue an authorization to commence operations.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-3 - Membership of credit unions.

§ 19-5-3 Membership of credit unions.  After organization of any credit union has been completed, nothing in this chapter shall be construed to debar from membership any fraternal organization, voluntary association, partnership, or corporation.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-4 - Contents of by-laws.

§ 19-5-4 Contents of by-laws.  (a) The director or his or her designee shall promulgate regulations that prescribe the form and content of the credit union's by-laws which shall, if not contrary to state law, reflect the guidelines of the federal credit union model by-laws and amendment provisions.

(b) No credit union seeking formation shall operate until the time the director or the director's designee has approved the by-laws. Amendments to the by-laws shall not be operative until approved by the director or the director's designee. Any credit union aggrieved by the decision of the director or the director's designee shall have the right to appeal pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-5 - Shares or deposits held jointly.

§ 19-5-5 Shares or deposits held jointly.  Whenever payment for shares or deposits has been made in any credit union in the name of two (2) or more persons and payable to either, or any, or the survivor, payment of the amount due on the shares or deposits, or any part, or any interest or dividend, may be made to any of the persons, whether the other or others are living or not, or to the survivor or survivors of them, or to the guardian, executor, or administrator of them, and the receipt of the person or persons so paid shall be a valid and sufficient release and discharge on account of the payment so made. Nothing in this section authorizes the receipt of savings either in payment for share or on deposit in the name of two (2) or more persons unless at least one of the persons is or becomes a member of the credit union.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-6 - Demand deposits.

§ 19-5-6 Demand deposits.  (a) A credit union may offer demand deposits to its members provided the following conditions are met:

(1) That the credit union has shares and deposits of one million dollars ($1,000,000) or more;

(2) Every credit union shall maintain reserves as required by the provisions with respect to reserve funds and reserve balances contained in the Federal Reserve Act, 12 U.S.C. § 221 et seq., and in the rules, regulations, orders, and rulings from time to time in force of the board of governors of the federal reserve system; and

(3) That the credit union obtain the approval of the director or the director's designee prior to accepting demand deposits, that approval to be conditioned on compliance with the above requirements and on the soundness of the condition and operation of the credit union.

(b) If at any time the credit union ceases to comply with subdivisions (1) through (4) [(3)] above, the director or the director's designee may, upon thirty (30) days notice and after an opportunity to be heard, withdraw the authority of the credit union to accept demand deposits. Upon withdrawal the credit union shall accept no further sums to be credited to any demand deposit. After two (2) months from the date of withdrawal of authority, the credit union shall cease to maintain demand deposits.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 2002, ch. 235, § 1; P.L. 2002, ch. 390, § 1; P.L. 2006, ch. 110, § 1; P.L. 2006, ch. 127, § 1.)



Chapter 19-5-7 - Voting rights.

§ 19-5-7 Voting rights.  No person shall be entitled to vote at any meeting who has not been a member of the credit union for more than three (3) months, but this restriction shall not apply during the first year of the existence of the credit union, nor shall it apply during the first three (3) months of the second year to any member who was a member at the end of the first year and who has been a member continuously since that time. No member shall have more than one vote, and no member shall be permitted to vote by proxy, unless expressly authorized by the by-laws or except as otherwise provided in this chapter. Any fraternal organization, voluntary association, partnership, or corporation holding membership may, by duly authorized agent, cast one vote at any meeting, but that agent shall not be eligible to election as an officer, or as a member of the board of directors, credit committee or supervisory committee unless that agent holds membership, as an individual, in the credit union.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-8 - Election and terms of directors.

§ 19-5-8 Election and terms of directors.  (a) At the annual meeting the members shall elect a board of directors, the number of which shall be fixed from time to time by the bylaws, provided, however, that there shall be a minimum of five (5) directors. The directors shall be elected to staggered three (3) year terms so that one-third (1/3) of the whole number, or a close approximation of one-third (1/3), shall be elected at each succeeding annual meeting.

(b) In case of any increase in the number of directors, the length of the initial term of the new director(s) shall be determined in accordance with the requirement that one-third (1/3) of the whole number, or a close approximation of one-third (1/3), shall be elected at each succeeding annual meeting.

(c) No more than two (2) employees of the credit union shall be permitted to serve as members of the board of directors at any one time.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 2001, ch. 369, § 2.)



Chapter 19-5-9 - Appointments and terms of supervisory committee members.

§ 19-5-9 Appointments and terms of supervisory committee members.  (a) The board of directors shall appoint, or the membership shall elect, qualified members to a supervisory committee consisting of no fewer than three (3) members nor more than five (5) members. The director or the director's designee shall issue guidelines defining a "qualified" supervisory committee member. No officers, directors, or employees of the credit union, or immediate family members thereof, shall be members of the supervisory committee.

(b) Members of the supervisory committee shall be appointed by the board of directors or elected by the membership for no fewer than one nor more than three (3) years, as the by-laws provide. An equal number of members, as nearly as may be, shall be appointed or elected each year.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-10 - Credit committee.

§ 19-5-10 Credit committee.  If the bylaws provide for a credit committee, then pursuant to the provisions of the bylaws, the board of directors may appoint, or the members may elect, a credit committee which shall consist of an odd number of members of the credit union. The method used shall be set forth in the bylaws.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 2011, ch. 347, § 2; P.L. 2011, ch. 387, § 2.)



Chapter 19-5-11 - Duplication of office prohibited  Oaths of office  Record of qualification.

§ 19-5-11 Duplication of office prohibited  Oaths of office  Record of qualification.  (a) No member of the board of directors, credit committee, supervisory committee, or committees appointed by the board of directors shall serve at the same time as an official in any position of another unaffiliated credit union which is under the supervision of the director. No member of the board of directors shall be a member of either the supervisory committee or the credit committee, nor shall one person be a member of more than one of those committees, and all members of those committees, as well as all officers whom they may elect, shall be sworn and shall hold their offices until others are elected and qualified in their place; and a record of every qualification shall be filed and preserved with the records of the credit union.

(b) Every director, credit committee member, and supervisory committee member, when appointed or elected, shall take an oath that he or she will, so far as the duty devolves on him or her, diligently and honestly administer the affairs of the credit union, and will not knowingly violate, or willingly permit to be violated, any of the provisions of this title. This oath shall be immediately transmitted to the director or the director's designee, and shall be filed and preserved in the director's office.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-12 - Powers and duties of directors.

§ 19-5-12 Powers and duties of directors.  The board of directors shall be responsible for the general management of the affairs, funds, and records of the credit union, and shall meet as often as necessary. It shall be the board's special powers and duties:

(1) To act upon the expulsion of members;

(2) To approve or ratify the rate of interest which shall be allowed on deposits;

(3) To fill vacancies in the board of directors, the supervisory committee, and in the credit committee of the credit union until the election and qualification of officers and directors to fill those vacancies is completed;

(4) To make recommendations to members relative to the maximum number of shares that may be held by any one member, amendments to the by-laws, and any other matters which, in their opinion, the members should decide;

(5) To borrow, on behalf of the credit union, and to pledge as security the bonds, notes, mortgages, or other securities of the credit union; provided, however, that this borrowing shall not exceed fifty percent (50%) of the assets of the credit union, unless the director or the director's designee shall give his or her written approval;

(6) To declare dividends as provided in this chapter.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-13 - Loan applications.

§ 19-5-13 Loan applications.  The credit committee or duly appointed loan officer shall approve, in writing, every loan or advance made by the credit union, subject to any limitations which may be set from time to time by the board of directors. Every application for a loan shall be made in writing and shall state the purpose for which the loan is desired and the security offered. No loan shall be made unless the credit committee or loan officer is satisfied that it promises to benefit the borrower, nor unless it has been approved by the committee or duly appointed loan officer in accordance with applicable credit union bylaw provisions. The applicant for a loan may appeal the decision of the credit committee or loan officer to the board of directors. If written approval of the credit committee or loan officer is obtained, nothing contained in this section shall prevent a credit union from extending credit to a member in any manner in which it sees fit; provided that no extension of credit shall be made upon an unsecured revolving credit plan, line of credit, or letter of credit in which the credit authorization exceeds five thousand dollars ($5,000), unless the credit authorization is reviewed at least annually by the credit committee, if one exists, or by the board of directors.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 2000, ch. 148, § 1; P.L. 2011, ch. 347, § 2; P.L. 2011, ch. 387, § 2.)



Chapter 19-5-14 - Powers and duties of supervisory committee.

§ 19-5-14 Powers and duties of supervisory committee.  (a) The supervisory committee shall make or cause to be made an annual audit and shall submit a report of that audit to the board of directors and a summary of the report to the members at the next annual meeting of the credit union.

(b) Following a detailed investigation performed by the supervisory committee that leads the supervisory committee to reasonably conclude that a violation of this chapter or of the by-laws, or any practice of the credit union is unsafe or unauthorized, the supervisory committee by unanimous vote may suspend the credit committee, any director, or any officers elected by the board of directors. Written notice of any such suspension shall be given to the director or the director's designee and the deposit insuring agency by registered mail or hand-delivery within twenty-four (24) hours of the vote to suspend. The suspension shall remain in place until the next meeting of the credit union membership called pursuant to its by-laws.

(c) If the supervisory committee of a credit union is elected by the membership, the supervisory committee shall fill vacancies in its own number until the next annual meeting of the credit union members. If the supervisory committee of a credit union is appointed by the board of directors, the board of directors shall fill vacancies in accordance with the credit union's by-laws.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 1997, ch. 98, § 5; P.L. 2006, ch. 622, § 1.)



Chapter 19-5-15 - Investment of funds  Powers.

§ 19-5-15 Investment of funds  Powers.  The capital, deposits, and surplus of the credit union shall be lent to the members for the purposes and upon the security and terms as the credit committee shall approve, as authorized by a written loan policy, duly adopted by the board of directors. Funds not used in loans to members may be deposited in authorized reserve agents, or invested in the same manner as allowed by the national credit union administration rules and regulations, or in the following manner:

(1) Without limitation, in securities issued as direct obligations of the United States government and in securities guaranteed by the United States government or an agency thereof, as to principal and interest, and in any trust or trusts established for investing directly or collectively in these securities only;

(2) An amount not exceeding one third (1/3) of the assets may be invested in:

(i) Investments other than those described above but which are legal for the investment of funds of financial institutions of this state, subject to the same limitations and restrictions by which financial institutions are governed, provided that credit unions with assets of less than ten million dollars ($10,000,000) may not invest pursuant to the "prudent person" provisions.

(ii) Deposits in financial institutions incorporated under the laws of this state or under federal law and doing business in this state or in those other institutions that may be approved by the director or the director's designee.

(iii) Any corporation incorporated by CUNA International, Inc. or its successor, or any associated or subsidiary corporation, for the purpose of providing investment opportunity for credit unions, or any investment or interlending program managed or sponsored by any of these corporations; provided that deposit or investment under this subsection shall be made only after the director or the director's designee has approved the corporation for investment, or the investment or interlending program.

(iv) Common or preferred stocks other than those permitted above to the extent of not over five percent (5%) of the assets of investing credit unions with assets less than ten million dollars ($10,000,000) and to the extent of not over ten percent (10%) of the assets of investing credit unions with assets of ten million dollars ($10,000,000) or more; provided, however, that any of these securities shall be listed on a national stock exchange or on the National Market System of the NASDAQ stock market; that dividends have been paid by the corporation issuing the security and any predecessor corporation or corporations for at least four (4) of the last five (5) years; that the issuing corporation has, as shown by its last audited statement, total assets of at least one hundred million dollars ($100,000,000), and a stockholders' equity of not less than forty percent (40%) of the amount of its total assets; and provided, further, that the security shall have been approved for investment by the director or the director's designee. The director or the director's designee shall have absolute discretion in approving individual securities, provided they meet the requirements set forth above. No credit union shall invest in securities under the terms of this subdivision unless it shall have at least one million dollars ($1,000,000) in total assets as shown by its last annual report. No credit union shall invest more than one percent (1%) of its assets in any one security under the terms of this section.

(v) Funds not used in loans to members may be invested in capital shares, obligations, preferred stock issues of any agency or association organized either as a stock company, mutual association, or membership corporation, provided the membership or stockholding, as the case may be, of the agency or association is confined or restricted to credit unions or organizations of credit unions, and provided the purposes for which the agency or association is organized are designed to serve or otherwise assist credit union operations and provided the investment is authorized by law or regulation for federal credit unions, including, without limitation, an investment in credit union service organizations ("CUSO") as described in subsection 19-5-15(2)(vi).

(vi) Subject to the department of business regulation and the National Credit Union Administration's power to limit any CUSO activities or services at any time based upon supervisory, legal or safety and soundness reasons or to refuse to permit any CUSO activities or services, a credit union may invest in, loan to and/or contract with only those CUSOs that are sufficiently bonded or insured for their specific operations and engaged in the preapproved activities and services related to the routine daily operations of credit unions. The director, or director's designee, shall promulgate regulations delineating specific preapproved activities and criteria.

In applying the limitations and restrictions as to percentages prescribed in the law governing investments by financial institutions, percentages shall be computed based on the total assets of the credit union.

(3) Every credit union shall have the power to exercise, by its board of directors or duly authorized officers or agents, all incidental powers necessary to carry on the business of a credit union including, but not limited to, the power:

(i) To receive, upon deposit and for safekeeping, property of every description, upon terms prescribed by the credit union and to construct, own, lease, and maintain safe deposit vaults, with suitable boxes and places for the reception and deposit of the property, and lease the use of these places and boxes to individuals and corporations, upon those terms that the credit union may prescribe. The credit union shall in no case incur any liability on account of the deposit of any property so made with it, or by reason of the leasing of any place of deposit, other than that liability as the credit union shall expressly assume in each case by the terms of the contract or receipt under which it shall accept the deposit or shall have let the place of deposit;

(ii) To act as a depositary of public money or a financial agent;

(iii) To purchase, sell and pledge eligible obligations and assets as set forth in § 19-5-15.1; and

(iv) To exercise additional powers, not inconsistent with the carrying on of a credit union business, with the approval of the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 1999, ch. 71, § 1; P.L. 2011, ch. 347, § 2; P.L. 2011, ch. 387, § 2.)



Chapter 19-5-15.1 - Purchase, sale and pledge of eligible obligations and assets.

§ 19-5-15.1 Purchase, sale and pledge of eligible obligations and assets.  (a) For purposes of this section:

(1) "Eligible Obligation" means a loan or group or portfolio of loans and includes a participation interest in a loan or group or portfolio of loans..

(2) "Participation Interest" means a loan where one or more federally-insured financial institutions or federally-insured credit unions participate pursuant to a written agreement with the originating lender.

(3) "Student loan" means a loan granted to finance the borrower's attendance at an institution of higher education or at a vocational school, which is secured by and on which payment of the outstanding principal and interest has been deferred in accordance with the insurance or guarantee of the federal government, of a state government, or any agency of either.

(1) A credit union may purchase, in whole or in part, within the limitations of the board of directors' written purchase policies:

(i) Eligible obligations of its members, from any source, if either:

(A) They are loans it is empowered to grant; or

(B) They are refinanced with the consent of the borrowers, within sixty (60) days after they are purchased, so that they are loans it is empowered to grant;

(ii) Eligible obligations of a liquidating credit union's individual members, from the liquidating credit union;

(iii) Student loans, from any source, if the purchaser is granting student loans on an ongoing basis and if the purchase will facilitate the purchasing credit union's packaging of a pool of such loans to be sold or pledged on the secondary market;

(iv) Real estate-secured loans, from any source, if the purchaser is granting real estate- secured loans on an ongoing basis and if the purchase will facilitate the purchasing credit union's packaging of a pool of such loans to be sold or pledged on the secondary mortgage market. A pool must include a substantial portion of the credit union's members' loans and must be sold promptly;

(v) Participation interests in loans made by federally-insured financial institutions or federally-insured credit unions; and

(vi) An indirect lending or indirect leasing arrangement shall be classified as a loan and is not the purchase of an eligible obligation because the credit union makes the final underwriting decision and the sales or lease contract is assigned to the credit union very soon after it is signed by the member and the dealer or leasing company.

(2) A credit union may make purchases in accordance with this section (b), provided:

(i) The board of directors approves the purchase;

(ii) A written agreement and schedule of the eligible obligations covered by the agreement are retained in the purchaser's office;

(iii) For purchases under paragraph (b)(1)(ii) of this section, any advance written approval required by the National Credit Union Administration is obtained before consummation of such purchase; and

(iv) For purchases under paragraph (b)(1)(v) of this section, fifteen (15) business days prior written notice is given to the director or the director's designee. Such notice shall set forth such information as the director or the director's designee shall from time to time require. In the event the director or the director's designee fails to object to the proposed purchase within the fifteen (15) business day notice period, the purchase shall be deemed approved.

(3) The aggregate of the unpaid balance of eligible obligations purchased under paragraph (b) of this section shall not exceed five percent (5%) of the unimpaired capital and surplus of the purchaser. The following may be excluded in calculating this five percent (5%) limitation:

(i) Student loans purchased in accordance with paragraph (b)(1)(iii) of this section;

(ii) Real estate loans purchased in accordance with paragraph (b)(1)(iv) of this section; and

(iii) Eligible obligations purchased in accordance with paragraph (b)(1)(i) of this section that are refinanced by the purchaser so that it is a loan it is empowered to grant;

(c) Sale. A credit union may sell, in whole or in part, to any source, eligible obligations of its members, eligible obligations purchased in accordance with paragraph (b)(1)(ii) of this section, student loans purchased in accordance with paragraph (b)(1)(iii) of this section, and real estate loans purchased in accordance with paragraph (b)(1)(iv) of this section, within the limitations of the board of directors' written sale policies, provided:

(1) The board of directors approves the sale; and

(2) A written agreement and a schedule of the eligible obligations covered by the agreement are retained in the seller's office.

(1) A credit union may pledge, in whole or in part, to any source, eligible obligations of its members, eligible obligations purchased in accordance with paragraph (b)(1)(ii) of this section, student loans purchased in accordance with paragraph (b)(1)(iii) of this section, and real estate loans purchased in accordance with paragraph (b)(1)(iv) of this section, within the limitations of the board of directors' written pledge policies, provided:

(i) The board of directors approves the pledge;

(ii) Copies of the original loan documents are retained; and

(iii) A written agreement covering the pledging arrangement is retained in the office of the credit union that pledges the eligible obligations.

(2) The pledge agreement shall identify the eligible obligations covered by the agreement.

(e) Servicing. A credit union may agree to service any eligible obligation it purchases or sells in whole or in part.

(f) Ten percent (10%) limitation. The total indebtedness owing to any credit union by any person, inclusive of retained and reacquired interests, shall not exceed ten percent (10%) of its unimpaired capital and surplus.

(1) No credit union official, employee, or their immediate family member may receive, directly or indirectly, any compensation in connection with that credit union's purchase, sale, or pledge of an eligible obligation under the provisions of this section.

(2) Permissible payments. This section does not prohibit:

(i) A credit union's payment of salary to employees;

(ii) A credit union's payment of an incentive or bonus to an employee based on the credit union's overall financial performance;

(iii) A credit union's payment of an incentive or bonus to an employee, other than a senior management employee, in connection with that credit union's purchase, sale or pledge of an eligible obligation. This payment is permissible if the board of directors establishes a written policy and internal controls for the incentive or bonus program and monitors compliance with the policy and controls at least annually; and

(iv) Payment by a person other than the credit union of compensation to a volunteer official, non-senior management, employee, or their immediate family member, for a service or activity performed outside the credit union provided that the credit union, the official, employee, or their immediate family member has not made a referral.

(3) Business associates and family members. All transactions under this section with business associates or family members not specifically prohibited by subdivision (g)(1) of this section must be conducted at arm's length and in the interest of the credit union.

(i) "Compensation" includes non-monetary items, except those of nominal value.

(ii) "Immediate family member" means a spouse or other family member living in the same household.

(iii) "Official" means any member of the board of directors or a volunteer committee.

(iv) "Person" means an individual or an organization.

(v) "Senior management employee" means the credit union's chief executive officer (typically, this individual holds the title of President or Treasurer/Manager), any assistant chief executive officers (e.g., Assistant President, Vice President, or Assistant Treasurer/Manager), and the chief financial officer (Comptroller).

(vi) "Volunteer official" means an official of a credit union who does not receive compensation from the credit union solely for his or her service as an official.

History of Section.
(P.L. 2011, ch. 347, § 3; P.L. 2011, ch. 387, § 3; P.L. 2012, ch. 299, § 1; P.L. 2012, ch. 343, § 1.)



Chapter 19-5-16 - Maximum aggregate liability of one person or company.

§ 19-5-16 Maximum aggregate liability of one person or company.  A credit union shall not permit any person or entity to borrow or guaranty, directly or indirectly, an amount(s), in the aggregate, which exceeds one percent (1%) of its total assets or twenty percent (20%) of the total unimpaired capital, whichever is greater. This limit shall not apply to a loan or loans secured by pledged shares or deposits in the credit union.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-17 - Compensation or loans to officers.

§ 19-5-17 Compensation or loans to officers.  (a) No member of the board of directors or member of either the credit or supervisory committee shall directly or indirectly borrow from or become surety for any loan or advance made by the credit union, except that any member of the board of directors or any member from either of the committees may borrow from the credit union up to the amount of shares and deposits pledged for the loan or upon prior authorization and approval by the board of directors.

(b) Any credit union may pay to each of the members of the board of directors, credit committee, and supervisory committee for his or her services as a member of the board or committee(s) a sum that may from time to time be fixed by the members at an annual meeting. No officers, directors or employees may receive any other compensation or fee for services provided to the credit union beyond their compensation as officers, directors, and/or employees.

(c) The director or the director's designee shall promulgate regulations relating to loans to officers and directors of credit unions. The regulations shall provide for limitations and requirements similar to federal regulations governing loans to officers and directors of financial institutions.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-18 - Expulsion of members.

§ 19-5-18 Expulsion of members.  The board of directors may expel from the credit union any member who has not fulfilled his or her duties toward the credit union, or has been convicted of a criminal offense, or neglects or refuses to comply with the provisions of this chapter or of the credit union's by-laws, or who habitually neglects to pay debts, or shall become insolvent or bankrupt, or shall have deceived the credit union with regard to the use of borrowed money, but no member shall be expelled until that member has been informed in writing of the charges against him or her, and an opportunity has been given to him or her, after reasonable notice, to be heard by the board of directors.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-19 - Dividends.

§ 19-5-19 Dividends.  At those intervals that the board of directors may authorize, and after provision for required reserves, the board of directors may declare a dividend to be paid at different rates on different types of shares, at different rates and maturity dates in the case of share certificates, and at different rates on different types of share draft accounts. Dividends may be declared, in whole or in part, from profits or undivided earnings. Dividends credited may be accrued on various types of shares, share certificates, and share draft accounts as authorized by the board of directors.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-20 - Regular reserve.

§ 19-5-20 Regular reserve.  Each credit union shall establish and maintain a regular reserve, as provided by the Federal Credit Union Act, 12 U.S.C. § 1751 et seq. The director or the director's designee shall approve or deny any charges to the reserve.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-21 - Destruction of records.

§ 19-5-21 Destruction of records.  A credit union may, in accordance with rules and regulations that the director or the director's designee may adopt, destroy its records that have become obsolete.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-22 - Tax on deposits.

§ 19-5-22 Tax on deposits.  The capital stock, corporate franchises, and personal property, but not the real estate, of credit unions shall be exempt from taxation; provided, however, that every credit union shall annually pay to the general treasurer forty cents (40¢) on each one hundred dollars ($100) deposited with the credit union in the same manner as in financial institutions, the sums to be ascertained from a report to be made by the credit union to the director or the director's designee, on or before the fifteenth day in July of each year, of the total amount of the deposits in the credit union on the last business day in June in that year, and to be paid on or before the first Monday in August.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-23 - Conversion.

§ 19-5-23 Conversion.  (a) A credit union may be converted into a federal credit union, and a federal credit union may be converted into a credit union, by complying with all the requirements of applicable federal and state law.

(b) A federal credit union shall become a credit union when its agreement to form has been approved by the director or the director's designee under this chapter and when it has filed a copy of its agreement to form with the national credit union administration and complied with all other requirements of federal law.

(c) A credit union shall become a federal credit union upon the granting of a federal credit union charter to it and the completion of all other requirements of federal law necessary to be completed to become an operating federal credit union, and upon the filing with the director or the director's designee a certified vote of the majority of the credit union members present at a meeting called, in accordance with the credit union's by-laws, for the purpose of considering a conversion to a federal charter. The converting credit union shall then file with the director or the director's designee a certified copy of the federal credit union charter and shall surrender its copy of its agreement to form, or file proof that the agreement to form has been lost.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-24 - Merger.

§ 19-5-24 Merger.  (a) Any credit union may, with approval of the director or the director's designee, merge with another credit union under the agreement to form of the surviving credit union, pursuant to any plan agreed upon by a two thirds (2/3) vote of those members of the board of directors of each credit union joining in the merger present at a meeting called for that purpose. Additionally, the merger must be approved by the affirmative vote of members representing two thirds (2/3) of the members present of the credit union to be merged, who are eligible to vote pursuant to the bylaws of the credit union either at a meeting of the members duly called for that purpose or in writing, and if the merger has a significant impact on the surviving credit union, as determined by the director or the director's designee, the merger must also be approved by the affirmative vote of members representing two thirds (2/3) of the members present of the surviving credit union, who are eligible to vote pursuant to the bylaws of the credit union either at a meeting of the members duly called for that purpose or in writing. The credit union being merged shall be required to mail notice of the meeting to its members. Notice of the members' meeting shall be mailed to all members of the surviving credit union in the discretion of the director or the director's designee. The director or the director's designee may waive any or all of the foregoing requirements with respect to notice or to votes of members of the merged credit union or the surviving credit union in order to avert insolvency or imminent failure.

(b) Upon approval by the director or the director's designee and after the votes by the boards of directors and approval of the members of the credit union to be merged, the president and clerk or secretary of each credit union shall execute, in triplicate, a certificate of merger, which shall set forth all of the following:

(1) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(2) The vote in favor of adoption of the plan;

(3) A copy of the resolution or other action by which the plan was agreed upon;

(4) The time and place of the meeting of the members at which the plan agreed upon was approved, if applicable;

(5) The vote by which the plan was approved by the members, if applicable; and

(6) The date the merger was approved by the director or the director's designee.

(c) The certificates, in triplicate, and a copy of the plan of merger agreed upon shall be forwarded to the director or the director's designee and a copy of the certificate, certified by the director, shall be returned to the merging credit unions within thirty (30) days. Upon any such merger so effected, all property, property rights, and interest of the merged credit union shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer, and all debts, obligations, and liabilities of the merged credit union shall be deemed to have been assumed by the surviving credit union under whose agreement to form the merger was effected.

History of Section.
(P.L. 1995, ch. 82, § 43; P.L. 1997, ch. 98, § 5; P.L. 2001, ch. 128, § 3.)



Chapter 19-5-25 - Exercise of same powers as federal credit unions.

§ 19-5-25 Exercise of same powers as federal credit unions.  A credit union may engage in any activity authorized by law or regulation for federal credit unions which, in the opinion of the director or the director's designee, is not unsafe and unsound for the credit union.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-26 - Liquidity reserves.

§ 19-5-26 Liquidity reserves.  Every credit union shall maintain liquidity reserves equal to an amount as determined in the credit union's liquidity and funds management policy as established and adopted by the board of directors of the credit union. Failure to adopt an adequate funds management policy shall be considered an unsafe and unsound practice.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-27 - Interstate credit unions.

§ 19-5-27 Interstate credit unions.  A credit union chartered in another state shall be permitted to do business in Rhode Island if credit unions may do business in the other state, under terms and conditions no more onerous than the laws of the state of Rhode Island, as determined by the director or the director's designee. The standards for interstate activities shall be the same as those for financial institutions.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-28 - Severability.

§ 19-5-28 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 43.)



Chapter 19-5-29 - Savings promotion raffle.

§ 19-5-29 Savings promotion raffle.  (a) If authorized by the credit union board of directors, a credit union registered to do business in the State of Rhode Island may conduct a savings promotion raffle, provided that it has given the department of business regulation prior written notice of its intent to conduct such a raffle. Said notice shall include an attestation that the raffle meets all requirements of all applicable laws and regulations including, but not limited to, the national credit union administration (NCUA) regulations and guidelines related to such contests; that the raffle will be administered in a manner that is fair and non-discriminatory to credit union members; and that there will be no adverse impact on the financial condition of the credit union as a result of the proposed savings promotion raffle. The credit union shall conduct a savings promotion raffle so that each token or ticket representing an entry in the raffle has an equal chance of being drawn. A credit union shall not conduct a savings promotion raffle in a manner that jeopardizes the credit union's safety and financial soundness or misleads its members.

(b) Pursuant to his or her supervisory powers the director of the department of business regulation may examine the conduct of a savings promotion raffle at any time. The director may issue a cease and desist order for a violation of this section.

(c) A credit union shall maintain records sufficient to facilitate an audit of a savings promotion raffle.

(d) As used in this section, "savings promotion raffle" means a raffle conducted by a credit union where the sole consideration required for a chance of winning designated prizes is the deposit of at least a specified amount of money in a savings account or other savings program offered by the credit union.

History of Section.
(P.L. 2010, ch. 222, § 1; P.L. 2011, ch. 59, § 1; P.L. 2011, ch. 71, § 1.)






Chapter 19-5.1 - Credit Union Conversion Act of 2001

Chapter 19-5.1-1 - Short title.

§ 19-5.1-1 Short title.  This chapter shall be known and may be cited as "The Credit Union Conversion Act of 2001."

History of Section.
(P.L. 2001, ch. 233, § 1.)



Chapter 19-5.1-2 - Definitions.

§ 19-5.1-2 Definitions.  Terms used in this chapter shall have the same meaning as set forth in §§ 19-1-1 and 19-5-1, unless another meaning is expressed or is clearly apparent from the language or context.

History of Section.
(P.L. 2001, ch. 233, § 1.)



Chapter 19-5.1-3 - Conversion from credit union to financial institution or another form of financial services entity.

§ 19-5.1-3 Conversion from credit union to financial institution or another form of financial services entity.  (a) Any credit union chartered under the laws of this state may convert to and become a financial institution chartered under the laws of this state or another financial services entity chartered under the laws of the United States. The conversion shall not require the prior liquidation of the subject credit union. In the event that any credit union chartered under the laws of this state elects to convert to and become a financial institution chartered under the laws of this state, the credit union shall first demonstrate compliance with the various requirements of Chapter 2 of this title, as appropriate. In the alternative, in the event that any credit union chartered under the laws of this state elects to convert to and become another form of financial services entity chartered under the laws of the United States, the credit union shall first demonstrate compliance with the various requirements of the federal laws and regulations governing the chartering of that designated financial services entity.

(b) Any credit union chartered under the laws of this state may convert to and become a financial institution chartered under the laws of this state or another form of financial services entity chartered under the laws of the United States upon adoption of a plan of conversion by two-thirds (2/3) vote of the board of directors and approval of the plan by the director or the director's designee and a majority vote of those members of the credit union qualified to vote pursuant to § 19-5-7 who are present in person or by proxy at a meeting called by the board of directors. For the purpose of this section, unless otherwise required under applicable provisions of federal or state banking law, a member shall be deemed to be the individual whose tax identification number or social security number is used by the credit union for interest reporting purposes to the Internal Revenue Service.

(c) In the event that the plan of conversion calls for the issuance of capital stock, it shall also provide that the converted entity shall issue and sell the stock issued in connection with the conversion at a price that represents its pro forma market value, as determined by an independent appraisal, and shall offer its stock initially in a subscription offering to the members of the credit union on an eligibility record date established by the board of directors, giving those members priority rights to purchase the shares over the general public pro rata based on deposits. The converted credit union shall also create a liquidation account for the benefit of its members on the eligibility record date, in an amount representing the total equity of the credit union at the time, the balances of which shall be calculated and subsequently recalculated as determined in accordance with regulations promulgated by the director or the director's designee. Unless otherwise impaired, any liquidation account so created also shall be considered as part of the paid-in and unimpaired capital stock and surplus of the newly chartered stock financial institution or financial services entity. The plan of conversion may provide for restrictions on the amount of stock which any person or entity may purchase in the conversion, or own or control thereafter, which may also be incorporated into the stock agreement to form the converted entity.

(d) In connection with the conversion, the financial institution or other financial services entity may form a holding company or utilize an existing holding company to hold all the shares of the financial institution or other financial services entity, and offer to its depositors and general public (subject to subscription rights in favor of depositors) all of the stock of the holding company in lieu of the capital stock of the financial institution or other financial services entity. This conversion may also be accomplished pursuant to a merger.

(e) No credit union may convert to a financial institution or other financial services entity unless its deposits will continue to be federally insured. The corporate existence of a credit union converting to the financial institution or other financial services entity shall not terminate, but the financial institution or other financial services entity shall be deemed to be a continuation of the corporate entity credit union so converted.

(f) In connection with its approval of any plan of conversion to a financial institution chartered under the laws of this state, the director or the director's designee shall approve the proposed agreement to form and the proposed bylaws of the converted entity. The director or the director's designee, upon finding that the requirements of this section and applicable regulations have been met (including, when applicable, that the conversion to any entity issuing stock has been completed with the sale of all shares offered in the conversion to a stock form of financial institution), shall issue a certificate of approval of the conversion to the converted entity. Upon the payment of fifty dollars ($50.00), the certificate of approval shall be filed with the secretary of state, together with the certificate of the general treasurer that the converted entity has paid into the treasury for the use of the state a sum equal to one tenth of one percent (.10%) of its capital stock which in no event shall be less than one hundred dollars ($100). Upon the filing of the certificate with the secretary of state and payment of fifty dollars ($50.00), the secretary of state shall immediately record the certificate of approval and any agreement to form, at which time the agreement to form will become effective.

(g) The director or the director's designee shall issue rules and regulations implementing this section.

(h) To the extent not inconsistent with this section, each credit union so converted into a financial institution chartered under the laws of this state shall have all the powers and privileges conferred on, and be subject to all the duties and liabilities imposed on, those financial institutions and each credit union so converted into a financial services entity chartered under the laws of the United States shall have all the powers and privileges conferred on, and be subject to all the duties and liabilities imposed on, those federally chartered financial services entity.

History of Section.
(P.L. 2001, ch. 233, § 1.)






Chapter 19-6 - Bank Holding Companies

Chapter 19-6-1 - Definitions.

§ 19-6-1 Definitions.  For purposes of this chapter:

(1) "Rhode Island bank holding company" means any company, association, partnership, corporation, or any other entity, however formed, that controls a regulated institution.

(2) "Company", "control", and "subsidiary" have the meaning set forth in the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq.

History of Section.
(P.L. 1995, ch. 82, § 44.)



Chapter 19-6-2 - Examination powers.

§ 19-6-2 Examination powers.  Whenever the director or the director's designee considers it advisable, he or she may make or cause to be made an examination of each Rhode Island bank holding company. The director or the director's designee(s) may also examine any deposit-taking subsidiary of the bank holding company that fails to meet its minimum capital requirements under applicable federal law or has received from its principal bank regulator, as its last composite rating based on capital, asset quality, management, earnings, and liquidity (CAMEL) or similar regulatory rating, a three, four, five, or other unsatisfactory rating. The director or the director's designee shall have the same examination power and authority as he or she has for the examination of regulated institutions. The total cost of these examinations shall be paid in the same manner as other regulated institutions pursuant to this title. In lieu of this examination, the director or the director's designee shall accept the report of an examination made within the last fifteen (15) months by any federal bank regulatory agency or the equivalent supervisory official of another state, pursuant to the laws of that state.

History of Section.
(P.L. 1995, ch. 82, § 44.)



Chapter 19-6-3 - Time and frequency of reports of Rhode Island bank holding companies.

§ 19-6-3 Time and frequency of reports of Rhode Island bank holding companies.  (a) Every Rhode Island bank holding company shall file an annual financial report with the director or the director's designee, signed and sworn to by its president or a vice-president and also by its secretary, treasurer, or auditor, showing the condition of the Rhode Island bank holding company at the close of business on any past day specified by the director or the director's designee. The report shall be transmitted to the director or the director's designee within thirty (30) days of request, exclusive of Sundays and holidays. At the time of filing each report the sum of fifty dollars ($50.00) shall be paid by the Rhode Island bank holding company to the director to and for the use of the state. A penalty of twenty-five dollars ($25.00) per day for each day the report is delayed shall be paid to the director to and for the use of the state.

(b) Copies of reports prepared for federal regulatory authorities may be filed in lieu of the above within the time frame required for federal reports, with the above fees.

History of Section.
(P.L. 1995, ch. 82, § 44.)



Chapter 19-6-4 - Severability.

§ 19-6-4 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 44.)






Chapter 19-7 - Interstate Banking, Interstate Branching and Bank Holding Company Mergers and Acquisitions

Chapter 19-7-1 - Definitions.

§ 19-7-1 Definitions.  (a) For the purposes of this chapter, the term or terms:

(1) "Bank," "bank holding company," "company," "subsidiary," and "control" have the meanings set forth in the Federal Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., except that "bank" also includes financial institutions, as defined in this title, and other forms of federally insured deposit-taking institutions and bank holding companies include thrift holding companies as set forth in the Home Owners' Loan Act, 12 U.S.C. § 1461 et seq., whether organized with or without capital stock.

(2) "Out-of-state bank" means a bank whose principal office is located in any other state.

(3) "Out-of-state bank holding company" means a holding company for which the operations of its bank subsidiaries are principally conducted in any other state.

(4) "Rhode Island bank holding company" means a bank holding company that controls a financial institution, provided that an out-of-state bank or bank holding company that acquired control of one or more financial institutions shall not be deemed to be a Rhode Island bank holding company, unless operations of its bank subsidiaries are principally conducted in this state.

(b) For the purposes of this chapter, the state in which operations of a bank holding company's bank subsidiaries are principally conducted is the state in which total deposits of all of its bank subsidiaries are the largest.

History of Section.
(P.L. 1995, ch. 82, § 45.)



Chapter 19-7-2 - Acquisitions authorized.

§ 19-7-2 Acquisitions authorized.  (a) An out-of-state bank or bank holding company may acquire direct or indirect ownership or control of more than five percent (5%) of the voting stock of one or more financial institutions or Rhode Island bank holding companies if the following conditions are met:

(1) The laws of the state in which the out-of-state bank is located, or in which operations of the bank subsidiaries of an out-of-state bank holding company are principally conducted, expressly authorize, under conditions no more restrictive than those imposed by the laws of Rhode Island, as determined by the director or the director's designee, the acquisition by a Rhode Island bank holding company or a financial institution of direct or indirect ownership or control of more than five percent (5%) of the voting stock of banks located in that state or bank holding companies, the operations of the bank subsidiaries of which are principally conducted in that state;

(2) The acquisition, including all of the terms and conditions of the acquisition, has been approved in advance by the director or the director's designee as being in the public interest, pursuant to a written order evidencing such approval. In determining whether the approval of a proposed acquisition by an out-of-state bank or bank holding company is in the public interest, the director or the director's designee shall consider, in addition to any other factors he or she may in his or her discretion determine, whether the acquisition shall promote the safety and soundness of the financial institution whose voting stock is to be acquired and the convenience and advantage of communities served by that financial institution, and whether the acquisition is likely to have a significant impact upon the state's economy, employment levels, and tax base. Any financial institution or Rhode Island bank holding company that is the subject of an acquisition under this section shall be a party to the proceedings of the director or the director's designee and shall be entitled to seek judicial review of any final decision of the director or the director's designee. The procedures for notice and the conducting of hearings by the director or the director designee and the rights of appeal from decisions of the director or the director's designee shall be governed by this title.

(b) The provisions of subsection (a) shall apply to mergers, acquisitions, consolidations, or purchases of assets and assumptions of liabilities irrespective of whether the transactions under those sections involve an out-of-state bank or out-of-state bank holding company.

(c) The provisions of this section shall only apply after September 29, 1995 to the extent consistent with and not preempted by federal law.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 1997, ch. 98, § 6.)



Chapter 19-7-3 - Interstate mergers of stock financial institutions.

§ 19-7-3 Interstate mergers of stock financial institutions.  (a) Any financial institution organized with capital stock may, subject to the approval of the director or the director's designee, merge or consolidate with one or more banks:

(1) Each of which is organized with capital stock and is either a financial institution or an out-of-state bank; and

(2) At least one of which is an out-of-state bank, pursuant to a plan of merger or consolidation complying with the provisions of this section; provided, however, that the following conditions shall apply prior to June 1, 1997 to the extent consistent with and not preempted by federal laws:

(i) The law of the state in which each of these out-of-state banks has its principal office permits this type of merger or consolidation; and

(ii) The law of the state in which each of these out-of-state banks has its principal office authorizes, under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution organized with capital stock to be the successor bank of the merger or consolidation.

(b) The plan of merger or consolidation shall conform to the provisions of § 7-1.2-1001, and to any other requirements that may be imposed by the laws applicable to each bank not organized under the laws of this state.

(c) The plan of merger or consolidation shall require approval as follows:

(1) With respect to each financial institution, by the board of directors and shareholder of that financial institution pursuant to the applicable provisions of §§ 7-1.2-1001  7-1.2-1002, except that a plan of merger or consolidation must receive the affirmative vote of the holders of two thirds (2/3) or more of the shares entitled to vote thereon; and

(2) With respect to each bank not organized under the laws of this state, in accordance with the applicable provisions imposed by the laws under which it is organized. Thereafter, articles of merger or consolidation complying with the applicable provisions of § 7-1.2-1003 and the applicable provisions of the laws under which each bank not organized under the laws of this state is organized shall be executed in accordance with the applicable provisions and presented to the director or the director's designee for approval, by filing three (3) originals with the director or the director's designee.

(d) Upon receipt of the articles of merger or consolidation, the director or the director's designee shall furnish the applicant a form of notice specifying the names of the constituent banks and assigning a date and place for public hearing on the plan of merger or consolidation. The applicant shall publish the notice at least once a week for three (3) successive weeks, in one or more newspapers designated by the director or the director's designee. Upon a finding that the public interest so requires, the director or the director's designee may lessen the period and the manner prescribed for giving notice. In determining whether to approve a proposed merger or consolidation, the director or the director's designee shall consider whether the merger or consolidation is consistent with the safety and soundness of, and the needs and convenience of the communities served by, each financial institution. The procedures for conducting hearings by the director or the director's designee and the rights of appeal from decisions of the director or the director's designee shall be governed by the applicable provisions of this title.

(e) If the director or the director's designee approves the merger or consolidation in accordance with subsection (d), he or she shall endorse approval upon each original of the articles of merger or articles of consolidation and shall deliver the articles to the applicant. One original of the articles of merger or articles of consolidation bearing the approval in writing shall be filed with the director or the director's designee and two (2) originals shall be filed with the secretary of state, who shall upon payment to the director or the director's designee of twenty-five dollars ($25.00) issue a certificate of merger or certificate of consolidation pursuant to the provisions of § 7-1.2-1003. Upon the issuance of the certificate or upon a later date, not more than thirty (30) days after the filing with the secretary of state of the articles of merger or articles of consolidation, that may be set forth in the plan, the merger or consolidation shall be effected pursuant to the provisions of this chapter with the effects set forth therein. At any time prior to the filing of the articles of merger or articles of consolidation with the secretary of state, the merger or consolidation may be abandoned pursuant to the provisions therefor, if any, set forth in the plan of merger or consolidation.

(f) Any shareholder of a financial institution which is a party to a plan of merger or consolidation under this section shall have the right to dissent from the corporate action involved in accordance with the provisions of § 7-1.2-1201 and on the terms and conditions set forth in § 7-1.2-1202.

(g) If the successor institution of a merger or consolidation under this chapter is to be organized under laws other than the laws of this state, it shall file the following with the director or the director's designee contemporaneously with the application for approval of the merger or consolidation:

(1) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation arising out of its business transacted in this state and any obligation of any of its predecessor financial institutions, including the enforcement of the rights of a dissenting shareholder of any predecessor financial institution;

(2) An irrevocable appointment of the director as its agent to accept service of process in any proceeding in the courts of this state or the courts of the United States situated in this state; and

(3) An agreement that it will promptly pay to the dissenting shareholder of any predecessor financial institution the amount, if any, to which they shall be entitled.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 2005, ch. 36, § 17; P.L. 2005, ch. 72, § 17.)



Chapter 19-7-4 - Interstate mergers of mutual financial institutions.

§ 19-7-4 Interstate mergers of mutual financial institutions.  (a) Any financial institution organized without capital stock may, subject to the approval of the director or the director's designee, merge or consolidate with one or more institutions, if:

(1) Each institution is organized without capital stock and is either a financial institution or an out-of-state bank; and

(2) At least one institution is an out-of-state bank, pursuant to a plan of merger or consolidation complying with the provisions of this section; provided, however, the following conditions shall apply prior to June 1, 1997 to the extent consistent with and not preempted by federal law:

(i) That the law of the state in which each these out-of-state banks has its principal office expressly permits this type of merger or consolidation and

(ii) The law of the state in which each of these out-of-state banks has its principal office expressly authorizes, under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution organized without capital stock under the laws of this state to be the successor bank of this merger or consolidation.

(b) The plan of merger or consolidation shall conform to the relevant provisions of § 7-1.2-1001, and to the other requirements that may be imposed by the laws applicable to each bank not organized under the laws of this state.

(c) The plan of merger or consolidation shall require approval as follows:

(1) With respect to a mutual savings bank, by a two thirds (2/3) vote of the board of trustees and majority vote of the depositors of the mutual savings bank present in person or by proxy, at a meeting called by the board of trustees; and

(2) With respect to each bank not organized under the laws of this state, in accordance with the applicable provisions imposed by the laws under which it is organized. Thereafter, articles of merger or articles of consolidation complying with the applicable provisions of § 7-1.2-1003 and the applicable provisions of the laws under which each bank not organized under the laws of this state is organized shall be executed in accordance with these provisions and presented to the director or the director's designee for approval by filing three (3) originals with the director or the director's designee.

(d) Upon receipt of the articles of merger or consolidation, the director or the director's designee shall furnish the applicant a form of notice specifying the names of the constituent banks and assigning a date and place for public hearing on the plan of merger or consolidation. The applicant shall publish the notice at least once a week for three (3) successive weeks, in one or more newspapers designated by the director or the director's designee. Upon a finding that the public interest so requires, the director or the director's designee may lessen the period and the manner prescribed for giving notice. In determining whether to approve a proposed merger or consolidation, the director or the director's designee shall consider whether the merger or consolidation is consistent with the safety and soundness of, and the convenience and advantage of the communities served by, each of these institutions. The procedures for conducting hearings by the director or the director's designee and the rights of appeal from decisions of the director or the director's designee shall be governed by the applicable provisions of this title.

(e) If the director or the director's designee approves the merger or consolidation in accordance with subsection (d), he or she shall endorse his or her approval upon each original of the articles of merger or articles of consolidation and shall deliver the articles to the applicant. One original of the articles of merger or articles of consolidation bearing the approval in writing shall be filed with the director or the director's designee. Two (2) originals shall be filed with the secretary of state, who shall upon payment to him or her of twenty-five dollars ($25.00) issue a certificate of merger or certificate of consolidation pursuant [to] § 7-1.2-1003. Upon the issuance of the certificate or upon a later date, not more than thirty (30) days after the filing with the secretary of state of the articles of merger or articles of consolidation, that may be set forth in the plan, the merger or consolidation shall be effected pursuant to the provisions of this chapter with the effects set forth therein. At any time prior to the filing of the articles of merger or articles of consolidation with the secretary of state, the merger or consolidation may be abandoned pursuant to the provisions therefor, if any, set forth in the plan of merger or consolidation.

(f) A merger or consolidation may be approved and effected pursuant to the provisions of this section, notwithstanding that the capital to liabilities ratio of the constituent banks exceeds the percentage of any of the other constituent banks, and no constituent bank having such excess of percentage shall be required to pay an extra dividend or make any distribution to its shareholders or depositors, nor shall any shareholder or depositor have any appraisal or dissenting right with respect to the merger or consolidation.

(g) If the successor bank of a merger or consolidation is to be organized under laws other than the laws of this state, it shall file the following with the director or the director's designee contemporaneously with the application for approval of the merger or consolidation:

(1) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation arising out of its business transacted in this state and any of its predecessor financial institutions; and

(2) An irrevocable appointment of the director as its agent to accept service of process in any proceeding in the courts of this state or the courts of the United States situated in this state.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 1997, ch. 98, § 6; P.L. 2005, ch. 36, § 17; P.L. 2005, ch. 72, § 17.)



Chapter 19-7-5 - General effect of merger or consolidation.

§ 19-7-5 General effect of merger or consolidation.  Upon the merger or consolidation of a financial institution with one or more banks in accordance with the provisions of this chapter:

(1) All of the property of each predecessor bank, including all its right, title, and interest in and to all assets of any conceivable value or benefit then existing, belonging or pertaining to it, shall immediately, by act of law and without conveyance or transfer, and without any further act or deed, be vested in and become that of the successor bank. The successor bank shall have, hold, and enjoy the right, privilege, interest, or asset in its own right as fully and to the same extent as when it was possessed, held, or enjoyed by the predecessor bank; and

(ii) The successor bank shall be deemed to be a continuation of the entity and identity of the predecessor bank, and all the rights, obligations, and relations of the predecessor bank to or in respect to any person, estate, creditor, depositor, trustee, or beneficiary of any trust and in respect to any executorship or trusteeship or trust or other fiduciary function, including appointments, designations, and nominations, shall remain unimpaired. The successor bank shall succeed to all rights, obligations, relations, and trusts including appointments, designations, and nominations, and the duties and liabilities connected the predecessor bank, and shall execute and perform each and every trust and relation in the same manner as if the successor bank had itself assumed the trust or relation, including the obligations and liabilities connected with the predecessor bank.

(iii) If the predecessor bank was acting as administrator, co-administrator, executor, co-executor, trustee, or co-trustee of, or in respect to, any estate or trust being administered under the laws of this state and, to the extent permitted by the laws of this state, the laws of any other state, such relations as well as any other similar fiduciary relations, and all rights, privileges, duties, and obligations connected with the predecessor bank, shall remain unimpaired and shall continue into and in the successor bank, irrespective of the date when any of these relations may have been created or established, irrespective of the date of any trust agreement relating thereto or the death of any testator or decedent whose estate is being administered.

(2) Nothing done in connection with the merger or consolidation of the bank shall, in respect to any executorship, trusteeship, or similar fiduciary relation, be deemed to be or to effect, under the laws of this state, a renunciation of any letters of administration or letters testamentary pertaining to that relation, or a removal or resignation from any executorship or trusteeship, nor shall the act or any other thing done be deemed to be of the same effect as if the executor or trustee had died or otherwise become incompetent to act.

(3) A pending action or other judicial proceeding to which any of the constituent banks is a party shall not be deemed to have abated or to have discontinued by reason of the merger or consolidation, but may be prosecuted to final judgment, order, or decree in the same manner as if the merger or consolidation had not occurred; or the successor bank may be substituted as a party to any action or proceeding to which the predecessor bank was a party, and any judgment, order, or decree may be rendered for or against the successor bank that might have been rendered for or against the predecessor bank, if the merger or consolidation had not occurred.

(4) After merger or consolidation, a foreclosure of a mortgage begun by any predecessor bank may be completed by the successor bank, and publication begun by the predecessor bank may be continued in the name of the successor bank. Any certificate of possession, affidavit of sale, or foreclosure deed relative to the foreclosure shall be executed by the proper officers on behalf of whichever of the constituent banks actually took possession or made the sale, but any instrument executed on behalf of the successor bank shall recite that it is the successor of the predecessor bank which commenced the foreclosure.

(5) A new name may be adopted as the name of the successor bank as part of the plan of merger or consolidation, and it shall, without further action, become the name of the successor bank upon the effective date of the merger or consolidation.

(6) The offices and branches of any bank merged or consolidated under the provisions of this chapter may be maintained as branch offices of the successor bank with the written permission of, and under the conditions, if any, set forth by the director or the director's designee, whether or not the branch offices shall be in more than one state.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 1997, ch. 98, § 6.)



Chapter 19-7-6 - Interstate purchases of assets and assumptions of liabilities.

§ 19-7-6 Interstate purchases of assets and assumptions of liabilities.  (a) In addition to any other power granted under the laws of this state, a financial institution may, with the approval of the director or the director's designee, purchase all or part of the assets of, and assume all or part of the liabilities of, an out-of-state bank and operate any office or branch of the out-of-state bank acquired in connection with the out-of-state bank.

(b) An out-of-state bank may, with the approval of the director or the director's designee, purchase substantially all of the assets and assume substantially all of the liabilities of a financial institution and operate any office or branch of the bank acquired in connection therewith; provided, however, that the law of the state in which the out-of-state bank has its principal office:

(1) Permits such a purchase of assets, assumption of liabilities, and operation of offices and branches; and

(2) Authorizes, under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution to purchase assets, assume liabilities, and operate offices and branches in another state. No out-of-state bank shall apply to the director or his or her designee for approval of such a purchase, assumption, and operation unless the purchase, assumption, and operation shall first be approved as follows:

(i) With respect to financial institutions having capital stock, by the board of directors and shareholders pursuant to the applicable provisions of § 7-1.2-1102, except that the purchase, assumption, and operation must receive the affirmative vote of two-thirds (2/3) or more of the shareholders entitled to vote thereon;

(ii) With respect to a mutual savings bank organized under this title, by a two thirds (2/3) vote of the board of trustees thereof and a majority vote of the depositors of the mutual savings bank present in person or by proxy, at a meeting called by the board of trustees; and

(iii) With respect to each such bank not organized under the laws of this state, in accordance with the applicable provisions imposed by the laws under which it is organized.

(c) Upon the filing of an application to purchase assets and assume liabilities under this section, together with duplicate originals of the agreement of purchase and assumption entered into in connection therewith, the director or the director's designee shall furnish the applicant a form of notice specifying the names of the purchasing financial institution and the selling financial institution and the location of the offices or branches to be acquired and assigning a date and place for public hearing on the application. The applicant shall publish the notice at least once a week for three (3) successive weeks, in one or more newspapers designated by the director or the director's designee. Upon a finding that the public interest so requires, the director or the director's designee may lessen the period and the manner prescribed for giving notice.

In determining whether to approve the application, the director or the director's designee shall consider whether the purchase, assumption, and operation is consistent with the safety and soundness of, and the convenience and advantage of the communities served by, each financial institution that is a party to the agreement. The procedures for conducting hearings by the director or the director's designee and the rights of appeal from decisions of the director or the director's designee shall be governed by the applicable provisions of this title. If the director or the director's designee approves the application, he or she shall endorse his or her approval upon each original of the agreement of purchase and assumption and shall deliver the agreement to the applicant. One original of the agreement bearing the director's or the director's designee's approval in writing shall be filed with the director or the director's designee and the other shall be retained by the applicant as evidence of the approval. The applicant shall cause notice of any abandonment of a transaction approved pursuant to this subsection to be filed with the director or the director's designee, and in the event of such abandonment, any approval granted hereunder shall be null and void.

(d) A shareholder of a selling financial institution shall have the right to dissent from the corporate action involved in accordance with the provisions of § 7-1.2-1201 and on the terms and conditions set forth in § 7-1.2-1202. No shareholder or depositor of a financial institution without capital stock that is a party to an agreement of purchase and assumption shall have any appraisal or dissenting right with respect to this corporate action.

(e) An out-of-state bank that is to be the purchasing bank shall file the following with the director or the director's designee contemporaneously with the filing of any application for approval under this section:

(1) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation arising out of its business transacted in this state and any obligation assumed by it; and

(2) An irrevocable appointment of the director as its agent to accept service of process in any proceeding in the courts of this state or the courts of the United States situated in this state.

(f) The offices or branches acquired pursuant to an agreement of purchase and assumption approved by the director or the director's designee may be operated as branch offices of the purchasing bank with the written permission of, and under conditions, if any, approved by the director or the director's designee, whether or not the branch offices shall be in more than one state.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 1997, ch. 98, § 6; P.L. 2005, ch. 36, § 17; P.L. 2005, ch. 72, § 17.)



Chapter 19-7-7 - Powers authorized.

§ 19-7-7 Powers authorized.  If organized under laws other than the laws of this state, a successor bank or purchasing bank shall have and may exercise within this state the powers and privileges granted to financial institutions. A successor financial institution or purchasing financial institution shall have and may exercise in this state the powers and privileges granted to it under the laws of this state, and, in any state under the laws of which one or more of its predecessor banks was organized or in which it operates a branch, the powers and privileges granted to it under the laws of that state or states.

History of Section.
(P.L. 1995, ch. 82, § 45.)



Chapter 19-7-8 - Special definitions applicable to mergers, etc.

§ 19-7-8 Special definitions applicable to mergers, etc.  For purposes of this chapter:

(1) The surviving or new bank resulting from a merger or consolidation, as the case may be, shall be called the "successor financial institution" or "successor bank", as applicable;

(2) Each bank discontinuing its corporate existence pursuant to a merger or consolidation shall be called a "predecessor financial institution" or "predecessor bank", as applicable;

(3) The bank purchasing assets and assuming liabilities and acquiring offices and branches under an agreement of purchase and assumption shall be called the "purchasing financial institution" or "purchasing bank", as applicable;

(4) The bank selling assets and permitting its liabilities to be assumed and transferring branches and offices under an agreement shall be called the "selling financial institution" or "selling bank", as applicable;

(5) References to "articles of incorporation" in chapter 1.2 of title 7 shall be deemed to refer to the agreement to form, charter, or the articles or agreement of association of each bank or financial institution involved, as from time to time amended, however it may be described by the law under which the institution is organized and whether or not it shall have been created by any special act of incorporation.

History of Section.
(P.L. 1995, ch. 82, § 45; P.L. 2005, ch. 36, § 17; P.L. 2005, ch. 72, § 17.)



Chapter 19-7-9 - Interstate branches.

§ 19-7-9 Interstate branches.  Upon obtaining the consent of the director or the director's designee, a financial institution may establish a branch or branches outside of this state and an out-of-state bank may establish a branch or branches within this state; provided that, in the case of an out-of-state bank, the law of the state in which it is principally located authorizes under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution to establish a branch in that state. The director or the director's designee shall approve an application for a branch if the applicant has satisfied the standards and followed the procedures set forth for the establishment of branches for financial institutions in addition to the requirements of this section.

History of Section.
(P.L. 1995, ch. 82, § 45.)



Chapter 19-7-10 - Federally chartered institutions.

§ 19-7-10 Federally chartered institutions.  To the extent it is empowered to do so, this state authorizes banks organized under the laws of the United States that have a main office in Rhode Island to merge or consolidate with and to acquire assets and assume liabilities of out-of-state banks and to have assets and liabilities assumed by out-of-state banks.

History of Section.
(P.L. 1995, ch. 82, § 45.)



Chapter 19-7-11 - Examination of mergers and acquisitions.

§ 19-7-11 Examination of mergers and acquisitions.  The director or the director's designee may make or cause to be made an examination of each bank in order to fulfill the requirements of this chapter. The total cost of these examinations shall be borne by the bank so examined and shall be governed by the same terms and conditions as the examinations of regulated institutions. In lieu of this examination, the director or the director's designee may accept the report of an examination made by the equivalent supervisory official of another state, pursuant to the laws of that state.

History of Section.
(P.L. 1995, ch. 82, § 45.)



Chapter 19-7-12 - Severability.

§ 19-7-12 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 45.)






Chapter 19-8 - Depository Change in Control Act

Chapter 19-8-1 - Definitions.

§ 19-8-1 Definitions.  For the purposes of this chapter the terms:

(1) "Control" shall have the meaning set forth in the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq.

(2) "Regulated institution" shall also include a Rhode Island bank holding company.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-2 - Application to director or the director's designee.

§ 19-8-2 Application to director or the director's designee.  Any person who, acting directly or indirectly or through or in concert with one or more other persons, acquires control of any financial institution through purchase, assignment, transfer, pledge or other disposition of voting stock of a financial institution shall make application to the director or the director's designee, in the prescribed manner.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-3 - Review of application.

§ 19-8-3 Review of application.  Upon receiving an application, the director or the director's designee shall:

(1) Conduct an investigation of the competence, experience, integrity, and financial ability of each person by whom the acquisition is to be made; and

(2) Make an independent determination of the accuracy and completeness of any information prescribed.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-4 - Contents of application.

§ 19-8-4 Contents of application.  Except as otherwise provided, an application filed pursuant to this section shall contain the following information:

(1) The identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including the person's material business activities and affiliations during the past five (5) years, and a description of any material pending legal or administrative proceedings in which he or she is a party, and any pending or prior criminal indictment or conviction of the person by a state or federal court;

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five (5) years immediately preceding the date of the application, together with related statements of income and source and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each such person, together with related statements of income and source and application of funds, as of a date not more than ninety (90) days prior to the date of the filing of the application;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source, and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description detailing the transaction, the names of the parties, and any arrangements, agreements, or understandings with these persons;

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the regulated institution, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management;

(6) The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on his or her behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a description of the terms of the employment, retainer, or arrangement for compensation;

(7) Copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition;

(8) Any additional information in the form that the director or the director's designee may require;

(9) Evidence that a majority of the shares of stock entitled to vote of the financial institution whose shares of voting stock are to be acquired have approved the change of control at a meeting called for that purpose or in writing.

History of Section.
(P.L. 1995, ch. 82, § 46; P.L. 2001, ch. 128, § 4.)



Chapter 19-8-5 - Issuance or denial of application.

§ 19-8-5 Issuance or denial of application.  The director or the director's designee may disapprove any proposed acquisition if:

(1) The proposed acquisition of control would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking;

(2) The effect of the proposed acquisition of control may be substantially to lessen competition or to tend to create a monopoly or would in any other manner be in restraint of trade, and the anticompetitive effects of the proposed acquisition of control are not outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(3) The financial condition of any acquiring person might jeopardize the financial stability of the regulated institution or prejudice the interests of the depositors of the regulated institution;

(4) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the regulated institution, or in the interest of the public to permit the person to control the regulated institution;

(5) Any acquiring person neglects, fails, or refuses to furnish the information required; or

(6) The acquisition would not promote the public convenience and advantage.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-6 - Notice of change in control.

§ 19-8-6 Notice of change in control.  Whenever a change in control occurs, each regulated institution shall report promptly to the appropriate banking regulator any change or replacement of its chief executive officer or any directors occurring in the next twelve (12) month period. The report shall contain a statement of the past and current business and professional affiliations of the new chief executive officer or directors.

History of Section.
(P.L. 1995, ch. 82, § 46; P.L. 1997, ch. 98, § 7.)



Chapter 19-8-7 - Waiver of application and hearing process in the public interest.

§ 19-8-7 Waiver of application and hearing process in the public interest.  The application process and public hearing requirement may be waived by the director or the director's designee, in writing, when, in the public interest, the change in control results from any regulatory action in order to prevent a probable failure or default of the regulated institution.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-8 - Rules and regulations.

§ 19-8-8 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 46.)



Chapter 19-8-9 - Severability.

§ 19-8-9 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 46.)






Chapter 19-9 - Community Obligations and Banking Offenses

Chapter 19-9-1 - Definitions.

§ 19-9-1 Definitions.  For purposes of this chapter:

"Lending institution" includes any regulated institution and any person which makes loans of money or negotiates the lending of money for another in any state or jurisdiction.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 1997, ch. 98, § 8.)



Chapter 19-9-2 - Escrow accounts  Interest.

§ 19-9-2 Escrow accounts  Interest.  (a) Every mortgagee holding funds of a mortgagor in escrow for the payment of taxes and insurance premiums with respect to mortgaged property located in this state shall pay or credit interest on those funds at a rate equal to the rate paid to the mortgagee on its regular savings account, if offered, and otherwise at a rate not less than the prevailing market rate of interest for regular savings accounts offered by local financial institutions as determined by the director, said determination to be made within thirty (30) days of the effective date of this provision and thereafter annually on the first business day of the year. Said credit of interest shall accrue on the daily balance and be made annually on December 31. If the mortgage debt is paid prior to December thirty-first in any year, the interest to the date of payment shall be paid to the mortgagor. The provision of this section shall apply only with respect to mortgages on owner-occupied residential property consisting of not more than four (4) living units. The provisions of this section shall not be waived. No mortgagee holding the mortgagor's funds in escrow for the payment of taxes shall also charge an annual "tax service fee" or other annual fee for ascertaining whether or not the real estate taxes have in fact been paid. Any mortgagee violating the provisions of this section shall be fined not more than one hundred dollars ($100) for each offense.

(b) Mortgages insured or guaranteed by the farmer's home loan administration, federal housing administration, or the veterans' administration, or a private mortgage insurer licensed to do business in the state of Rhode Island or made pursuant to the provisions of chapter 55 of title 42 shall be exempt from the requirements of this section.

(c) The director or the director's designee shall adopt any regulations that are necessary to carry out the provisions of this section.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 2008, ch. 238, § 2; P.L. 2008, ch. 309, § 2.)



Chapter 19-9-2.1 - Mortgage billing  Payment allocation.

§ 19-9-2.1 Mortgage billing  Payment allocation.  All monthly billing by mortgagees to mortgagors must show the allocation of the mortgagor's prior monthly payment to principal, interest and escrow, if applicable.

History of Section.
(P.L. 2006, ch. 636, § 1.)



Chapter 19-9-3 - Mortgages  Appraisal fees.

§ 19-9-3 Mortgages  Appraisal fees.  (a) Every lending institution that accepts an application for a mortgage loan that requires the payment of an appraisal fee, shall, prior to the payment of the appraisal fee, inform the applicant that if the mortgage is not approved the appraisal fee may not be refunded to the customer.

(b) Every lending institution that accepts an application for a mortgage loan and which, at the applicant's expense, engages a real estate appraiser to conduct an appraisal of the subject real estate shall, upon written request, provide the applicant with a copy of the appraisal.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-3.1 - Mortgage loan appraisers  Relationship with lending institution.

§ 19-9-3.1 Mortgage loan appraisers  Relationship with lending institution.  (a) Every lending institution, which accepts an application for any residential mortgage loan or any commercial mortgage loan which requires an appraisal in order to process the loan, is not permitted to use an appraisal company that is either owned by or has directors, stockholders, or employees of that lending institution.

(b) Each lending institution doing business in the state pursuant to a charter or license issued under this title shall, upon request of the director of business regulation, or his or her designee, disclose to the director those appraisal companies with which the lending institution has an ownership interest or which have directors, stockholders, or employees of the lending institution.

(c) Any lending institution which maintains Federal Deposit Insurance Corporation (FDIC) or National Credit Union Administration (NCUA) insurance protection for its deposits is exempt from the provisions of this section.

History of Section.
(P.L. 2001, ch. 128, § 5.)



Chapter 19-9-4 - Credit needs of local communities.

§ 19-9-4 Credit needs of local communities.  (a) Each regulated institution, as defined in this chapter, to which the Community Reinvestment Act of 1977, 12 U.S.C. § 2901 et seq., and as subsequently amended from time to time, applies, shall file with the division of banking, a copy of each report and document that it is required to prepare for or file with one or more federal agencies pursuant to the provisions of that law and the rules and regulations promulgated thereunder. Each regulated institution, as defined in this chapter, to which the Community Reinvestment Act of 1977, 12 U.S.C. § 2901 et seq., and as subsequently amended from time to time, does not apply, shall file with the division of banking any reports that it may require, but in substantially the same form as the reports required to be filed pursuant to the Community Reinvestment Act by the regulated institutions to which the act applies. Where a regulated institution has filed these reports or documents with the division of banking, an update of the reports or documents shall be required whenever the regulated institution requests the director or the director's designee to take any action on any application to which the provisions of this title apply.

(b) When taking any action on an application made by a regulated institution under this title, the director or the director's designee shall take into account, among other factors, an assessment, in writing, of the record of performance of the regulated institution in helping to meet the credit needs of its entire community, consistent with the safe and sound operation of the regulated institution and an assessment of the economic impact of the matter that is the subject of the application. The assessment and any written communications from the division of banking to a regulated institution relating to the assessment shall be made available to the public upon request. In making the assessment, the director or the director's designee shall review all reports and documents filed with the division of banking pursuant to this section and any signed, written comments received by it or the division of banking which specifically relate to the regulated institution's performance in helping to meet the credit needs of its community. In addition, the director or the director's designee shall consider the following factors in assessing a regulated institution's record of performance:

(1) The most recent public Community Reinvestment Act rating by the applicable federal banking regulatory agency;

(2) Any practices intended to discourage application for types of credit set forth in the regulated institution's Community Reinvestment Act statement(s);

(3) The geographic distribution of the regulated institution's credit extensions, credit applications, and credit denials;

(4) Evidence of prohibited discriminatory or other illegal credit practices;

(5) The regulated institution's participation, including investments, in local community development and redevelopment projects or programs;

(6) The regulated institution's origination of residential mortgage loans, housing rehabilitation loans, home improvement loans and small business or small farm loans within its community or the purchase of such loans originated in its community;

(7) The regulated institution's participation in governmental-insured, guaranteed, or subsidized loan programs for housing, small businesses, or small farms;

(8) The effect of the matter that is the subject of the application upon the economy of the neighborhood, city or town, region, or state, including number of and types of jobs and tax base; and

(9) Other factors that, in the judgment of the director or the director's designee, reasonably bear upon the extent to which a regulated institution is helping to meet the credit needs and economy of the entire community.

(c) In assessing the record of performance of a regulated institution pursuant to the provision of subsection (b), the director or the director's designee may, where he or she deems it appropriate, if not otherwise required by law, provide for a public hearing when an objection to the regulated institution's application has been submitted.

(d) An assessment of a regulated institution's record of performance under subsection (b) may be the basis for denying an application under the provisions of this section.

(e) When taking an action pursuant to subsection (b), the director or the director's designee shall request from the applicant regulated institution, and from the appropriate federal bank regulatory authorities, any documents other than those required to be filed with the division of banking by this section or by other applicable statutes or regulations.

(f) For the purposes of this section only and notwithstanding any other provision of this title or any other law to the contrary, the term "regulated institution" shall not include credit unions whose by-laws significantly limit the field of membership, as determined by the director or the director's designee.

(g) The director or the director's designee is hereby authorized and empowered to promulgate rules and regulations effectuating the provisions of this section.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 1997, ch. 98, § 8.)



Chapter 19-9-5 - Mortgagor to be offered title insurance.

§ 19-9-5 Mortgagor to be offered title insurance.  Every lending institution that accepts an application for a mortgage loan on property located in this state and which engages a title attorney to search the title of the subject real estate shall require the attorney to offer to the prospective mortgagor, at the usual premium rate, an owner's policy title for the real estate. In the event the prospective mortgagor does not wish to purchase this title insurance, then the prospective mortgagor shall have the right to reject the offer of title insurance, provided the rejection is in writing and signed.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-6 - Lending institutions  Title attorney.

§ 19-9-6 Lending institutions  Title attorney.  (a) Every lending institution that accepts an application for any residential mortgage loan or any commercial mortgage loan and requires that a title attorney search the title of the subject real estate, or requires a policy of title insurance, shall permit the prospective mortgagor to select a qualified title attorney or title insurance company of his, her or its own choice to search the title of the subject real estate and to furnish title insurance. The lending institution shall not unreasonably disapprove a title insurance policy provided or paid for directly or indirectly by a borrower. The disapproval shall be deemed unreasonable if it is not based solely on reasonable standards uniformly applied, relating only to the extent of coverage required or the financial soundness of an insurer. The standards shall not discriminate against any particular insurer, nor shall the standards call for the disapproval of an insurance policy because the policy contained coverage in addition to that required. Acceptance of a title insurance company's policy by the federal national mortgage association or the federal home loan mortgage corporation shall be conclusive proof that the title insurance company meets the reasonable standards required by this section whether or not the borrower is applying for a residential or a commercial mortgage loan.

(b) In the event the prospective mortgagor does not select a qualified title attorney or title insurance company, the prospective mortgagor shall sign a waiver permitting the lending institution to select an attorney. If any lending institution violates this section, an aggrieved party may file a complaint in the superior court of the county in which the aggrieved party shall dwell or has his, her or its principal place of business, or Providence county, if the superior court of that county shall not be in session, or if the aggrieved party is a nonresident or has no principal place of business in this state, of any other county as may be agreed upon by the parties to the petition, and serve upon the lending institution a petition for an order of the court for the enforcement of this section, and the petition may request and the court shall have jurisdiction to grant after notice and hearing, an order:

(1) Granting injunctive relief to restrain the lending institution from engaging in the alleged or suspected violation;

(2) Awarding reasonable attorney's fees, costs and expenses of the action; and

(3) Granting any other relief as may be required, until the person or lending institution complies with the requirements of this section.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-7 - Attorney's opinions.

§ 19-9-7 Attorney's opinions.  (a) Except as provided in subsections (b) through (d), no lending institution making a loan in this state or any attorney, agent or representative for that lending institution shall directly or indirectly, as a condition of a loan or advance, require any attorney representing a borrower in the loan transaction to give an opinion in relation to the validity, binding effect, or enforceability of any of the loan documents or the availability of remedies thereunder.

(b) Subsection (a) shall not apply to any transaction in which the state, or any municipality in the state, or any department, agency, authority, or instrumentality of the state is the borrower.

(c) Subsection (a) shall not apply to transactions involving the public sale or underwriting of bonds, debentures, or other securities.

(d) Subsection (a) shall not prohibit, as part of a loan transaction, any requirement or condition with respect to opinions dealing with the authority and status of a borrower and matters relating to collateral.

(e) No opinion obtained in violation of this section may be relied on for any purpose, and this opinion shall not give rise to or form the basis for any action against any attorney or firm rendering the opinion. Any lending institution, or attorney, agent or representative of a lending institution knowingly violating this section shall be subject to an action as may be lawfully imposed by the regulatory authority or court that has licensing or disciplinary authority over the lending institution, attorney or other individual in question.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-8 - Lending institutions  Negative amortization loans.

§ 19-9-8 Lending institutions  Negative amortization loans.  Notwithstanding the provisions of any other laws, any person doing business under and as permitted by any law of this state or of the United States relating to lending institutions is authorized in connection with the making of any loan to contract for the accrual of interest, at a rate of interest equal to or less than the note or contractual rate of interest, on unpaid interest accruing during previous billing or payment periods. Accrued and unpaid interest that is thus added to the principal balance of the loan for the purposes of further interest accrual shall for the purposes of chapter 26 of title 6 be deemed to constitute additional net proceeds or additional principal of the loan, but shall for all other purposes and all other laws constitute interest on the original loan.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-9 - Mortgages issued  Payoffs.

§ 19-9-9 Mortgages issued  Payoffs.  (a) Every lending institution or other entity that owns or services a loan, secured by a mortgage on property located in this state, shall:

(1) Provide to the obligor within three (3) business days after receipt of a written or telefaxed request, the exact payoff due the lender on the loan;

Notwithstanding the foregoing, if the payoff is requested for a loan that is forty-five (45) days or more delinquent in payment thereof or for any equity line of credit, the payoff shall be provided within five (5) business days of said request. Nothing contained herein shall prevent the institution from providing the exact payoff sooner than the deadline set forth herein;

Notwithstanding the foregoing, nonamortizing loans made by Rhode Island housing and mortgage finance corporation for the purpose of providing closing cost or down payment assistance shall not be subject to the provisions of this section;

(2) Permit the payoff to be made to it or, in the case of a mortgage owned or serviced by its subsidiary or affiliate or servicing agent, permit the payoff to be made at the subsidiary's or affiliate's principal place of business located in this state;

(3) Accept as final interest due the lender on this payoff the interest calculated as of the business day full payment is made to the lending institution or servicing agent; and

(4) Issue, or provide to the mortgagor or his or her agent or real estate closing officer a discharge of the mortgage securing the loan within thirty (30) days after full payment of the payoff and final interest by separate instrument of release of the mortgage or as provided in § 34-26-3.

(b) "Payoff statement" means any statement produced by a lending institution or servicer of a mortgage setting forth the amount of the unpaid balance on said mortgage loan, including principal, interest and other charges assessed pursuant to the loan documentation of such mortgage and a statement of the interest on a per diem basis with respect to the unpaid principal balance of the mortgage loan.

(c) Notwithstanding the provisions of any law or regulation to the contrary, if a settlement agent complies with all of the terms of a payoff statement from the lending institution or servicer then the settlement agent shall not be responsible for any shortfall in the amount due to the mortgagee to pay off the mortgage loan in full. The settlement agent shall not be liable for any interest on funds tendered to said lending institution or servicer beyond the date that said funds were received by said lending institution or servicer even if said funds were insufficient to pay off the full balance of the mortgage loan.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 2004, ch. 172, § 1; P.L. 2004, ch. 403, § 1.)



Chapter 19-9-10 - Disbursement requirements  Purchase money loans  Dwellings.

§ 19-9-10 Disbursement requirements  Purchase money loans  Dwellings.  Any lending institution providing a purchase money first mortgage loan on a property within this state containing less than four (4) living units shall make disbursement of the loan proceeds on or before the date upon which the conveyance and/or mortgage documents are to be recorded. The disbursement shall be in the form of cash, wired funds, government check, cashier's check, or other immediately available funds. The disbursement shall be made to the agent responsible for settlement. If the disbursement is not as provided in this section, no interest shall be charged for the first thirty (30) days following the closing date.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-11 - Control of deposits by minors.

§ 19-9-11 Control of deposits by minors.  Every person not under guardianship who may make a deposit personally in any regulated institution may control, transfer, or withdraw the money so deposited, including accruing dividends or interest; notwithstanding, that the person at the time of exercising control or making the transfer or withdrawal, may be a minor.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-12 - Trust deposits  Death of trustee.

§ 19-9-12 Trust deposits  Death of trustee.  If a deposit is made with any regulated institution by one person in trust for another, the name and residence of the person for whom it is made shall be disclosed, and it shall be credited to the depositor as trustee for that person. If no other motive of the existence and terms of a trust has been given in writing to the regulated institution, the deposit, with the interest thereon, may, in case of the death of the trustee, be paid to the person for whom the deposit was made or to that person's legal representative.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-13 - Checks of trustees.

§ 19-9-13 Checks of trustees.  When a deposit is made in a regulated institution in the name of two (2) or more persons as trustees, and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor the other holder nor the bank is bound to inquire whether it is a breach of trust to authorize the trustee or trustees to draw checks upon the trust account, and the payee or other holder or the regulated institution is not liable unless the action of the payee or other holder or the regulated institution amounts to bad faith.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-14 - Deposits payable to survivor.

§ 19-9-14 Deposits payable to survivor.  When a deposit has been or shall be made in any regulated institution in the name of two (2) persons and payable to either or to the survivor, the deposit, or any part of the deposit, or any interest or dividend on the deposit, may be paid to either of those persons, whether the other is living or not, or to the guardian, executor, or administrator of the survivor, and the receipt of the person so paid shall be valid and sufficient release and discharge on account of the payment so made.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-14.1 - Uniform multiple-person accounts.

§ 19-9-14.1 Uniform multiple-person accounts. 
Part I. Definitions and General Provisions

(a) Definitions. For purposes of this section the following words and phrases shall have the following meanings, unless the context indicates another meaning:

(1) "Account" means a contract of deposit between a depositor and a depository institution, and includes a checking account, savings account, certificate of deposit, and share account.

(2) "Agent" means a person authorized to make account transactions for a party.

(3) "Beneficiary" means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee.

(4) "Devisee" means any person designated in a will to receive a testamentary disposition of real or personal property.

(5) "Depository institution" means an organization authorized to receive deposits and to do business under state or federal laws relating to financial institutions, and credit unions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association.

(6) "Heirs" means those persons, including a surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(7) "Multiple-person" or "Multiple-party account" means an account payable on request to one or more parties, whether or not a right of survivorship is mentioned.

(8) "Party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent.

(9) "Payment" means payment of sums on deposit and includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a set-off, reduction, or other disposition of all or part of an account pursuant to a pledge.

(10) "Personal representative" includes executor, administrator, successor or other court appointed fiduciary, and persons who perform substantially the same function under the law governing decedent's estates.

(11) "POD designation" means the designation of: (i) a beneficiary in an account payable on request to one party during his or her lifetime and on his or her death to one or more beneficiaries; or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries; or (ii) a beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no trust property other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(12) "Receive" as it relates to notice to a depository institution, means receipt in the principal office or branch office of the depository institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required.

(13) "Request" means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the depository institution; but, for purposes of this section if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Successors" means those persons, other than creditors, who are entitled to property of a decedent under the decedent's will, by intestacy or otherwise.

(16) "Sums on deposit" means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of death of a party.

(17) "Terms of the account" includes the deposit agreement and other terms and conditions, including the form, of the contract of deposit.

(b) Scope. This section applies to accounts in this state. This section does not apply to:

(1) An account established for a partnership, joint venture, or other organization for a business purpose;

(2) An account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or

(3) A fiduciary or trust account in which the relationship is established other than by the terms of the account.

(1) An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to subsection (h)(3), either a single-party account or a multiple-party account may have a POD designation.

(2) An account established before, on, or after the effective date of this section, whether in the form prescribed in subsection (d) or in any other form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation, within the meaning of this section is governed by this subsection.

(1) A contract of deposit that contains provisions in substantially the following form establishes the type of account provided; and the account is governed by the provisions of this section applicable to an account of that type:

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM

PARTIES [Name One or More Parties]:

OWNERSHIP [Select One And Initial]:

]]]]]]]] SINGLE-PARTY ACCOUNT  Party's own account

]]]]]]]] MULTIPLE-PARTY ACCOUNT  Parties' own account in proportion to net contributions unless there is clear and convincing evidence of a different intent.

RIGHTS AT DEATH [Select One And Initial]:

]]]]]]]] SINGLE-PARTY ACCOUNT  At death of party, ownership passes as part of party's estate.

]]]]]]]] SINGLE-PARTY ACCOUNT WITH POD (PAY ON DEATH) DESIGNATION  At death of party, ownership passes to POD beneficiary or beneficiaries, equally, and is not part of party's estate.

[Name One Or More Beneficiaries]:

]]]]]]]] MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP  At death of party, ownership passes to surviving party or parties.

]]]]]]]] MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND POD (PAY ON DEATH) DESIGNATION  At death of last surviving party, ownership passes to POD beneficiary or beneficiaries, equally, and is not part of last surviving party's estate.

[Name One Or More Beneficiaries]:

]]]]]]]] MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP  At death of party, deceased party's ownership passes as part of deceased party's estate.

(2) A contract of deposit that does not contain provisions in substantially the form provided in subsection (d)(1) is governed by the provisions of this section applicable to the type of account that most nearly conforms to the depositor's intent.

(1) By a writing signed by all parties, the parties may designate another person as agent of all parties on an account.

(2) Unless the terms of an agency designation provide that the agent's authority terminates on disability or incapacity of a party, the agent's authority survives such disability or incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(3) Death of the sole party or last surviving party terminates the authority of an agent.

(f) Applicability of Parts. The provisions of Part II concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors, and do not apply to the right of those persons to payment as determined by the terms of the account. Part III governs the liability and set-off rights of depository institutions that make payments pursuant to it.

Part II. Ownership as Between Parties and Others

(1) In this subsection, "net contribution" of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes any deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.

(2) During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

(3) A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

(1) Except as otherwise provided in this section, on death of a party sums on deposit in a multiple-party account belong to the surviving party or parties. If two (2) or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under subsection (g) belongs to the surviving spouse. If two (2) or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under subsection (g) belongs to the surviving parties in equal shares, and augments the proportion to which each survivor, immediately before the decedent's death, was beneficially entitled under subsection (g), and the right of survivorship continues between the surviving parties.

(2) In an account with a POD designation:

(i) On death of one of two (2) or more parties, the rights in sums on deposit are governed by subsection (h)(1).

(ii) On death of the sole party or the last survivor of two (2) or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two (2) or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and there is no right of survivorship in the event of death of a beneficiary thereafter. If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(3) Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount of which the decedent, immediately before death, was beneficially entitled under subsection (g) herein is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(4) The ownership right of a surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the depository institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

(i) Alteration of rights. Rights at death of a party under subsection (h) are determined by the terms of the account at the death of the party. A party may alter the terms of the account by a notice signed by the party and given to the depository institution to change the terms of the account or to stop or vary payment under the terms of the account. To be effective, the notice must be received by the financial institution during the party's lifetime. A right of survivorship, arising from the express terms of the account, subsection (h), or a POD designation, may not be altered by will.

(j) Accounts and transfers nontestamentary. A transfer resulting from the application of subsection (h) is effective by reason of the terms of the account involved and this section and is not testamentary or subject to estate administration.

Part III. Protection of Depository Institutions

(k) Authority of depository institution. A depository institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account, and may provide for a POD designation in either a single-party account or a multiple-party account. A depository institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.

(l) Payment on multiple-party account. A depository institution, on request, may pay sums on deposit in a multiple-party account to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when payment is requested and whether or not the party making the request survives another party; or

(2) The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the depository institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under subsection (h).

(m) Payment on POD designation. A depository institution, on request, may pay sums on deposit in an account with a POD designation to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(2) The beneficiary or beneficiaries, if proof of death is presented to the depository institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(3) The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the depository institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.

(n) Payment to designated agent. A depository institution, on request of an agent under a power of attorney or other agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incapacitated, or deceased when the request is made or received, and whether or not the authority of the agent terminates on the disability or incapacity of a party.

(o) Payment to minor. If a depository institution is required or permitted to make payment pursuant to this chapter to a minor designated as a beneficiary, payment may be made pursuant to the Uniform Transfers to Minors Act.

(1) Payment made pursuant to this section in accordance with the terms of the account discharges the depository institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(2) Protection under this section does not extend to payments made after a depository institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be permitted, and the depository institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in request for payment if the depository institution is to be protected under this section. Unless a depository institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the depository institution affects its right to protection under this section.

(3) A depository institution that receives written notice pursuant to this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

(4) Protection of a depository institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.

(q) Set-off. Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party is indebted to a depository institution, the institution has a right to set-off against the account. The amount of the account subject to set-off is the proportion to which the party is, or immediately before death was, beneficially entitled under subsection (g) or, in the absence of proof of that proportion, an equal share with all parties.

History of Section.
(P.L. 2008, ch. 295, § 1.)



Chapter 19-9-15 - Pledge of passbook accounts.

§ 19-9-15 Pledge of passbook accounts.  Any deposit evidenced by a passbook in a regulated institution may be pledged by delivery of the passbook to the pledgee, with an order for its transfer; but this pledge shall not be effective to secure the deposit against any person other than the pledgor or his or her executor or administrator, unless an actual transfer of the deposit has been made upon the books of the regulated institution or the order for the transfer has been disclosed to, and a copy filed with, the regulated institution holding the deposit.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-16 - Replacement of lost or destroyed passbook.

§ 19-9-16 Replacement of lost or destroyed passbook.  When any person to whom a passbook, share certificate, membership certificate, stock certificate, deposit certificate, or other form of investment contract has been issued by any regulated institution, or by any insured-deposit-taking-institution organized under the laws of the United States, states in writing, under oath, to the regulated institution or insured-deposit-taking-institution organized under the laws of the United States, which issued the book, certificate, or other form of investment contract, that the book, certificate, or other form of investment contract has not been hypothecated, but has been lost or destroyed, and shall make written application for the issue of a duplicate book, certificate, or other form of investment contract, then the regulated institution or insured-deposit-taking-institution organized under the laws of the United States, may issue a duplicate book, certificate, or other form of investment contract, and upon delivery, the regulated institution or insured-deposit-taking-institution organized under the laws of the United States, shall be discharged from all liability on account of the issue of the original book, certificate, or other form of investment contract. References in this section to an issuing regulated institution or insured-deposit-taking-institution organized under the laws of the United States shall be taken to include any successor regulated institution or insured-deposit-taking-institution organized under the laws of the United States.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 1997, ch. 98, § 8.)



Chapter 19-9-17 - Charge-free savings accounts for minors.

§ 19-9-17 Charge-free savings accounts for minors.  Every regulated institution shall provide for charge-free savings accounts to persons aged seventeen (17) years or less; provided, however, that the provisions of this section shall not apply to those accounts having a balance of five hundred dollars ($500) or more.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-18 - Depositor identification.

§ 19-9-18 Depositor identification.  All regulated institutions shall, unless they have reason to doubt the validity of the identification, accept as sufficient identification for the cashing of checks and other banking transactions, involving municipal, state, or federal funds in amounts less than seven hundred and fifty dollars ($750), duly authorized Rhode Island identification cards issued pursuant to the provision of § 3-8-6(b) or the picture identification card issued by the department of elderly affairs or an operator's or chauffer's license issued pursuant to chapter 10 of title 31.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-19 - Checks on consumer deposit accounts to show date account was opened.

§ 19-9-19 Checks on consumer deposit accounts to show date account was opened.  (a) All checks, drafts, or similar negotiable or non-negotiable instruments or orders of withdrawal which are drawn against funds held by a regulated institution, as defined in this title, shall clearly display on their face the month and year in which the account was opened. This section does not apply to temporary checks, drafts, or similar negotiable or non-negotiable instruments or orders of withdrawal.

(b) For the purposes of this section, the term "consumer deposit account" means a demand or other similar deposit account established and maintained by a natural person with a regulated institution and operated primarily for personal, family, or household purposes.

(c) No liability or penalty shall be imposed on any depositor, regulated institution, or printer for an unintentional failure to comply with this section.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-20 - Withdrawal from time deposit accounts.

§ 19-9-20 Withdrawal from time deposit accounts.  Except as required by federal law, no regulated institution or other insured-deposit-taking institutions organized under the laws of the United States shall assess any penalty for early withdrawal from any time deposit account if the owner of the account has died or been declared mentally incompetent by a court of competent jurisdiction.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-21 - Passbook savings accounts  Service charge prohibited.

§ 19-9-21 Passbook savings accounts  Service charge prohibited.  It shall be unlawful for any regulated institution or other insured-deposit-taking-institution duly organized under the laws of the United States, to charge any service charge whatsoever for the holding of passbook savings deposits or accounts.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-21.1 - Fee disclosure by banks, credit unions and other financial institutions.

§ 19-9-21.1 Fee disclosure by banks, credit unions and other financial institutions.  Any bank, credit union, or other financial institution doing business in this state, shall display a notice that enumerates that there may be charges imposed by the institution of which the customer may not be aware.

History of Section.
(P.L. 1999, ch. 338, § 1.)



Chapter 19-9-22 - Violations by officers and employees.

§ 19-9-22 Violations by officers and employees.  Every president, director, officer, trustee, cashier, treasurer, teller, clerk, employee, or agent of any licensee licensed pursuant to chapter 14 of title 19, regulated institution, or other depository, who, without authority of the directors or trustees, issues or puts forth any certificate of deposit, draws any order or bill of exchange, makes any acceptance, assigns any note, bond, draft, bill of exchange, mortgage, judgment, or decree, or who makes any false entry in any book, report, or statement of the licensee, regulated institution, or other depository, with intent in either case to injure or defraud the licensee, regulated institution, or other depository, or any company, corporation, or person, or to deceive any officer of the licensee, regulated institution, or other depository, the director of business regulation, or any agent appointed by the director to examine the affairs of that licensee, regulated institution, or other depository; and any person who with like intent aids or abets any officer, clerk, or agent in violation of this section, upon conviction, shall be fined not exceeding fifty thousand dollars ($50,000) or be imprisoned not exceeding twenty (20) years, or both.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 2000, ch. 236, § 1.)



Chapter 19-9-23 - Theft, embezzlement or misapplication by regulated institution, lending, credit and insurance officer or employee.

§ 19-9-23 Theft, embezzlement or misapplication by regulated institution, lending, credit and insurance officer or employee.  Every president, director, officer, trustee, cashier, treasurer, teller, clerk, or agent of any regulated institution, insurance company, or other depository, who embezzles, abstracts, purloins, or willfully misapplies any of the moneys, funds or credits entrusted to the custody or care of the regulated institution, insurance company or other depository, and any person who with like intent aids or abets any officer, clerk or agent in violation of this section, upon conviction, shall be fined not exceeding two hundred fifty thousand dollars ($250,000), or be imprisoned not exceeding twenty (20) years, or both.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-24 - Fraudulent checks  Small amounts.

§ 19-9-24 Fraudulent checks  Small amounts.  (a) Any person who purchases any goods, materials, or services, makes payment for that purchase by check, draft, or order for payment of money, and takes possession of the goods or materials, or has the benefit of the service, and who subsequently orders payment stopped on the check, draft, or order for payment, or who, with intent to defraud, makes, draws, utters, or delivers any check, draft, or order for the payment of money, in an amount not exceeding one thousand five hundred dollars ($1,500), upon any regulated institution or other depository, knowing at the time of making, drawing, uttering, or delivering that the maker or drawer has not sufficient funds in, or credit with, that regulated institution or other depository for the payment of that check, draft, or order, in full, upon its presentation, shall, upon conviction, be fined not more than five hundred dollars ($500) or be imprisoned not exceeding one year, or may be subjected to both fine and imprisonment.

(b) With regard to the purchase of any goods or materials, it shall not be in violation of this section if goods or materials are returned to the vendor within three (3) business days of the filing of the stop payment order.

(c) The word "credit" means an arrangement or understanding with the regulated institution or other depository, for the payment of the check, draft, or order.

(d) Any person violating any of these provisions may be prosecuted and proceeded against in any judicial district or in any county in which the offense was committed, or in which the check, draft, or order was uttered or delivered.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 2012, ch. 137, § 2; P.L. 2012, ch. 176, § 2.)



Chapter 19-9-25 - Fraudulent checks  Large amounts.

§ 19-9-25 Fraudulent checks  Large amounts.  (a) Any person who purchases any goods, materials, or services, pays for that purchase by check, draft, or order for payment of money, and takes possession of the item, and who subsequently orders payment stopped on the check, draft, or order for payment, or who, with intent to defraud, makes, draws, utters, or delivers any check, draft, or order for the payment of money, in an amount exceeding one thousand five hundred dollars ($1,500), upon any regulated institution or other depository, knowing at the time of making, drawing, uttering, or delivering that the maker or drawer has not sufficient funds in, or credit with, that regulated institution or other depository for the payment of the check, draft, or order, in full, upon its presentation, shall, upon conviction, be fined not more than two thousand dollars ($2,000) or be imprisoned not more than two (2) years, or may be subjected to both fine and imprisonment.

(b) With regard to the purchase of any goods or materials it shall not be in violation of this section if goods or materials are returned to the vendor within three (3) business days of the filing of the stop payment order.

(c) The word "credit" means an arrangement or understanding with the regulated institution or other depository for the payment of the check, draft, or order.

(d) Any person violating any of these provisions may be prosecuted and proceeded against in any judicial district or in any county in which the offense was committed, or in which the check, draft, or order was uttered or delivered.

History of Section.
(P.L. 1995, ch. 82, § 47; P.L. 2012, ch. 137, § 2; P.L. 2012, ch. 176, § 2.)



Chapter 19-9-26 - Prima facie evidence of intent to defraud  Prosecutions.

§ 19-9-26 Prima facie evidence of intent to defraud  Prosecutions.  The following shall be prima facie evidence of intent to defraud within the meaning of §§ 19-9-24 and 19-9-25 as against the maker or drawer: the making, drawing, uttering, or delivering of a check, draft, or order for the payment of money upon any regulated institution or other depository, payment of which is refused by the drawee for the reason that the maker or drawer has not sufficient funds in, or credit with, the regulated institution or other depository for the payment of the check, draft, or order in full upon its presentation, or for the reason that the maker or drawer has stopped payment on a check, draft, or order for the payment of money for the purchase of any goods, materials or service; provided, however, that these shall not be prima facie evidence of intent to defraud if the maker or drawer shall pay the check, draft or order, or deposit and leave with the drawee for its payment the amount due thereon within seven (7) days after the receipt of written notice from the payee by certified mail, return receipt requested, at the last address of the maker or drawer which is available in the records of the payee.

If the check, draft, or order has not been paid within seven (7) business days after the maker or drawer receives written notice by certified mail, return receipt requested, or if there is a return of the notice undelivered and the payee presents an affidavit containing facts within the payee's own knowledge that the maker or drawer was not residing at the last address available in the records of the payee, the payee shall forthwith notify the prosecuting officer of the city or town where the check, draft, or order was written of that fact, and the prosecuting officer shall prosecute all violations of §§ 19-9-24, 19-9-25, and 19-9-26 within ten (10) business days of the notice.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-27 - Check kiting.

§ 19-9-27 Check kiting.  (a) Notwithstanding the provisions of § 19-9-24 or 19-9-25, any person, natural or otherwise, who shall utilize any scheme, device or artifice, commonly known as a check kite or check kiting, for the purposes of defrauding any regulated institution or other depository, any vendor of goods, materials or services, or for the purpose of deception of any investor, potential investor or purchaser as to the financial condition or status of that person, in an amount not exceeding one thousand dollars ($1,000) shall be fined not exceeding five hundred dollars ($500) or imprisoned not exceeding one year, or both.

(b) Notwithstanding the provisions of § 19-9-24 or 19-9-25, any person, natural or otherwise, who shall utilize any scheme, device or artifice, commonly known as a check kite or check kiting, for the purposes of defrauding any regulated institution or other depository or any vendor of goods, materials or services, or for the purposes of deception of any investor, potential investor or purchaser as to the financial condition or status of that person in an amount exceeding one thousand dollars ($1,000), shall be fined not exceeding ten thousand dollars ($10,000) or imprisoned not exceeding ten (10) years, or both.

(c) For the purposes of this section, a "check kite" or "check kiting" means the practice of taking advantage of the time that elapses between the deposit or negotiation of a check, draft or other negotiable instrument in one regulated institution or other depository and its collection or presentment in another regulated institution or other depository with the intent to defraud.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-28 - False statement to obtain loan.

§ 19-9-28 False statement to obtain loan.  Any person who knowingly makes a false statement to any regulated institution, licensee or other depository, respecting the financial condition of any person, firm, or corporation, for the purpose of obtaining a loan from that regulated institution, licensee or other depository, whether for that person's own use or for the use of any other person, firm, or corporation, shall be punished by imprisonment for not less than six (6) months nor more than five (5) years.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-29 - Bank fraud.

§ 19-9-29 Bank fraud.  Any person who knowingly makes a false statement to any regulated institution or other depository, or who knowingly executes, or attempts to execute, a scheme or artifice to defraud, or willingly overvalues any land, property or security, for the purpose of influencing in any way the action of that regulated institution or other depository, whether for that person's own use of for the use of any other person, firm, or corporation, in violation of this section, upon conviction thereof, shall be fined not exceeding two hundred fifty thousand dollars ($250,000), or be imprisoned not exceeding fifteen (15) years, or both. For the purposes of this section, the term "scheme or artifice to defraud" includes a scheme or artifice to deprive another of the intangible right of honest services.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-30 - Injunctions against fraud.

§ 19-9-30 Injunctions against fraud.  (a) The attorney general is hereby empowered to bring an action in the name of the state in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violation of the provisions of §§ 19-9-23 and 19-9-29.

(b) If any person, firm, corporation, or other legal entity is alienating or disposing of property, or intends to alienate or dispose of property obtained as a result of a violation of §§ 19-9-23 and/or 19-9-29 or property which is traceable to this violation, the attorney general may commence a civil action in any court of competent jurisdiction:

(1) To enjoin the alienation or disposition of property; or

(2) For a restraining order to:

(i) Prohibit any person from withdrawing, transferring, removing, dissipating, or disposing of any of the property or property of equivalent value; and

(ii) Appoint a temporary receiver to administer the restraining order.

(c) A permanent or temporary injunction or restraining order shall be granted without bond. The court shall proceed as soon as practicable to the hearing and determination of an action, and may, at any time before final determination, enter a restraining order or prohibition, or take other action, as is warranted to prevent a continuing and substantial injury to the state or to any person or class or persons for whose protection the action is brought.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-31 - False rumors as to condition of regulated institution.

§ 19-9-31 False rumors as to condition of regulated institution.  Every person who willfully or maliciously instigates, makes, circulates, or transmits to another or others any statement, untrue in fact, derogatory to the financial condition or affecting the solvency or financial standing of any regulated institution or other insured deposit-taking institution duly organized under the laws of the United States doing business in this state, or who counsels, aids, procures, or induces another to start, transmit, or circulate any statement or rumor, shall, upon conviction, be punished by imprisonment for a term not exceeding one year, or by a fine not exceeding five hundred dollars ($500), or by both fine and imprisonment.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-32 - Disclosure of arson conviction.

§ 19-9-32 Disclosure of arson conviction.  (a) Every financial institution making loans within this state secured by an interest in real estate may require applicants for loans to disclose whether or not the applicant or applicants have been convicted of any degree of the crime of arson as described in chapter 4 of title 11 within ten (10) years prior to the date of application.

(b) A financial institution may use the existence of an arson conviction within ten (10) years of the application date as a reason to deny the application.

(c) Failure to disclose the existence of an arson conviction when requested upon a mortgage application shall be a misdemeanor punishable by a sentence of not more than one year imprisonment.

(d) The mortgage application form shall indicate the existence of a criminal penalty for failure to disclose a conviction for arson.

(e) For the purpose of this section, the term "applicant" means a natural person, trust, partnership, association, corporation or other form of business organization; provided, however, that if the applicant is a trust, the beneficiaries of the trust shall be included, and if the applicant is a partnership, association, corporation or other form of business organization, each member, director, shareholder owning more than twenty percent (20%) of the common stock issued by the corporation, and principal officer of the organization shall be included.

History of Section.
(P.L. 1995, ch. 63, § 1; P.L. 1998, ch. 244, § 1.)



Chapter 19-9-33 - Severability.

§ 19-9-33 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 47.)



Chapter 19-9-34 - Property insurance.

§ 19-9-34 Property insurance.  Every lending institution shall be subject to the provisions of § 27-5-3.2.

History of Section.
(P.L. 2002, ch. 112, § 2.)






Chapter 19-10 - Voluntary Liquidation

Chapter 19-10-1 - Power to liquidate  Appointment of agent.

§ 19-10-1 Power to liquidate  Appointment of agent.  Any financial institution or credit union that is solvent may, subject to the approval of the director or the director's designee, liquidate and be closed by a vote of its stockholders owning two thirds (2/3) of its capital stock or in the case of a mutually owned savings bank, two thirds (2/3) of its depositors or in the case of credit unions, two thirds (2/3) of its members. For the purpose of closing the affairs of any financial institution or credit union, the directors shall submit a plan of liquidation to the director or the director's designee for approval.

History of Section.
(P.L. 1995, ch. 82, § 48.)



Chapter 19-10-2 - Notice of liquidation.

§ 19-10-2 Notice of liquidation.  Whenever a vote is taken to go into liquidation, it shall be the duty of the board of directors or trustees to cause notice of this fact to be certified, under the seal of the financial institution or credit union by its president, cashier, or treasurer, to the director or the director's designee. If the director or the director's designee approves of the act of the financial institution or credit union, he or she shall certify the decision upon the certificate setting forth the vote of the financial institution or credit union. The financial institution or credit union shall then publish a notice setting forth the vote and notifying creditors to present their claims against the financial institution or credit union for payment, which notice shall be published once each week for eight (8) successive weeks in a newspaper of general circulation in which the financial institution or credit union is located.

History of Section.
(P.L. 1995, ch. 82, § 48.)



Chapter 19-10-3 - Application of receivership provisions  Powers of court.

§ 19-10-3 Application of receivership provisions  Powers of court.  During the period of the liquidation, the financial institution or credit union shall be subject to the same provisions provided in this title for the regulation of financial institutions or credit unions in the hands of receivers. Nothing in this chapter shall be construed to abridge the jurisdiction of the superior court sitting in equity over the financial institution or credit union.

History of Section.
(P.L. 1995, ch. 82, § 48.)



Chapter 19-10-4 - Delivery of unclaimed funds and property to general treasurer.

§ 19-10-4 Delivery of unclaimed funds and property to general treasurer.  Whenever the final dividend in liquidation shall be declared by any receiver or officer or agent of any financial institution or credit union, now or hereafter in the hands of a receiver or officer or agent for the purposes of liquidation, and two (2) years shall elapse from the time of the commencement of payment of that dividend, or whenever no dividend has been declared by the receiver of any insolvent financial institution or credit union within three (3) years of the commencement of receivership, it shall be lawful for any receiver or officer or agent, at any time thereafter, upon the allowance of his or her account by the superior court, or in the case of voluntary liquidation upon the allowance by the financial institution or credit union, and upon the order of the court or the financial institution or credit union to pay over all the funds of the financial institution or credit union remaining in his or her hands, whether arising from unclaimed dividends or otherwise, to the general treasurer of this state, to be deposited in the general treasury and to deliver all the remaining property of the financial institution or credit union to the general treasurer, upon his or her receipt for it and upon payment and delivery, the powers, obligations, duties, and liabilities of the receiver or officer or agent shall terminate.

History of Section.
(P.L. 1995, ch. 82, § 48.)



Chapter 19-10-5 - Advertisement and payment of unclaimed funds.

§ 19-10-5 Advertisement and payment of unclaimed funds.  It shall be the duty of the receiver or officer or agent at the time of payment to deliver to the general treasurer a list of the unclaimed deposits and dividends in the financial institution or credit union, with the names of the parties entitled to the deposits and dividends, as shown by the books of the financial institution or credit union. Any person claiming any unclaimed dividend shall be entitled to payment of any money in the general treasury not otherwise appropriated on producing evidence satisfactory to the general treasurer of the validity of his or her claim. The state controller is authorized and directed to draw his or her order or orders on the general treasurer in favor of the claimant on the presentation of the proper vouchers. It shall be the duty of the general treasurer to advertise each year, during the period of three (3) years from and after receiving the funds of the financial institution or credit union, a list of the unclaimed dividends in these financial institutions or credit unions and of the persons supposed to be entitled to the unclaimed dividends once a week at least, for three (3) successive weeks, in one or more of the public newspapers published in the city or town in which the financial institution or credit union is located.

History of Section.
(P.L. 1995, ch. 82, § 48.)



Chapter 19-10-6 - Severability.

§ 19-10-6 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 48.)






Chapter 19-10.1 - Conversion of Financial Institution to General Business Corporation

Chapter 19-10.1-1 - Power to convert financial institution with capital stock to a general business corporation or other entity.

§ 19-10.1-1 Power to convert financial institution with capital stock to a general business corporation or other entity.  Any financial institution with capital stock chartered under the laws of this state and that is solvent may, upon notice to the director or the director's designee pursuant to § 19-10.1-2 and subject to the approval of the director or the director's designee, convert to and become a general business corporation organized under the Rhode Island Business Corporation Act, Chapter 1.2 of Title 7, or another financial services entity chartered under the laws of the United States. As a condition of such conversion, such financial institution shall amend its agreement to form a financial institution, and where applicable for financial institutions organized before December 31, 1995, the articles of incorporation or the agreement of association of the financial institution, such amendment to be by a vote of its stockholders owning two-thirds (2/3) of its capital stock. For the purpose of closing out any depository or other exclusively financial institution related business activities authorized pursuant to § 19-3-1, the directors or trustees of the financial institution shall submit to the director or the director's designee for approval either: (a) a plan, satisfactory in form and content to the director or the director's designee, for termination of any remaining depository or other transactions entered into under or pursuant to the powers, rights or activities reserved to financial institutions under § 19-3-1 and to which such entity remains to be a party; or (b) a certification, satisfactory in form and content to the director or the director's designee, to the effect that all such depository and other banking related transactions have been terminated for at least one (1) year. The director or the director's designee shall, upon timely completion of its review and approval of the plan or certification, issue an approval and consent for the conversion. The conversion shall not require the prior liquidation of the subject entity. The corporate existence of such entity shall not terminate and such entity shall be deemed to be a continuation of the previously existing financial institution, absent any powers of deposit taking or other powers exclusively reserved to financial institutions under § 19-3-1. Upon issuance of the approval by the director or the director's designee for such conversion, the secretary of state shall be so notified and the agreement to form, or for financial institutions organized before December 31, 1995, the articles of incorporation or the agreement of association, of the financial institution shall be amended by filing an amendment with the Secretary of State so as to change the name of the entity to one containing words other than those identified with a financial institution and to otherwise conform its articles of incorporation or agreement of association with the requirements of a business corporation organized under the Rhode Island Business Corporation Act, Chapter 1.2 of Title 7.

History of Section.
(P.L. 2005, ch. 206, § 1; P.L. 2005, ch. 335, § 1; P.L. 2006, ch. 216, § 3.)



Chapter 19-10.1-2 - Notice of conversion.

§ 19-10.1-2 Notice of conversion.  Whenever a vote is taken pursuant to § 19-10.1-1 by a financial institution with capital stock to convert such financial institution into a corporation organized under the Rhode Island Business Corporation Act, it shall be the duty of the board of directors or trustees thereof to cause notice of this fact to be certified, under the seal of the financial institution by its president, cashier, or treasurer, to the director of the Department of Business Regulation or the director's designee. If the director or the director's designee approves of the act of conversion of the financial institution pursuant to § 19-10.1-1, he or she shall certify the decision and issue an approval upon the certificate setting forth the vote of the financial institution. The financial institution shall then publish a notice: (1) setting forth the vote and the director's approval; (2) advising that the financial institution will no longer be subject to the jurisdiction of the Rhode Island Department of Business Regulation sixty (60) days after commencement of the publication of such notice and; (3) notifying depositors and all other interested parties having claims relating to the financial institution's former status as a regulated banking entity to present those claims against the financial institution for payment. Such notice shall be published in twelve (12) point bold faced type once each week for four (4) successive weeks in the legal notices section of a newspaper of general circulation in which the financial institution is located.

History of Section.
(P.L. 2005, ch. 206, § 1; P.L. 2005, ch. 335, § 1.)



Chapter 19-10.1-3 - Delivery of unclaimed funds and property to general treasurer.

§ 19-10.1-3 Delivery of unclaimed funds and property to general treasurer.  Whenever any financial institution with capital stock coverts to and becomes a general business corporation pursuant to § 19-10.1-1 while holding upon deposit or for safekeeping any funds or other property of any description pursuant to its powers under § 19-3-1, such property shall, prior to the conversion to a general business corporation, be delivered to the General Treasurer of this state as unclaimed property.

History of Section.
(P.L. 2005, ch. 206, § 1; P.L. 2005, ch. 335, § 1.)






Chapter 19-11 - Conservatorship

Chapter 19-11-1 - Appointment of conservator on application by stockholders or directors.

§ 19-11-1 Appointment of conservator on application by stockholders or directors.  Whenever any financial institution or credit union shall petition the director for the appointment of a conservator of its property, assets, and affairs for the benefit of its depositors and other creditors, and in order to provide an opportunity for a reorganization of its affairs, the director is authorized and empowered to appoint himself or herself or a deputy a conservator of that financial institution or credit union, the petition in each case to be made in pursuance of a vote adopted by a majority of the board of directors or under the same conditions which could allow the director to petition the court for the appointment of a receiver.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-2 - Removal of conservator  Vacancies.

§ 19-11-2 Removal of conservator  Vacancies.  If the director, at any time, deems it in the best interest of any financial institution or credit union or its creditors that the conservator appointed pursuant to § 19-11-1 shall be removed from office, the director may so order and may appoint a successor to that office.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-3 - Employment of assistance by conservator.

§ 19-11-3 Employment of assistance by conservator.  Each conservator, with the approval of the director, may engage legal counsel and procure any other expert assistance and advice that the conservator considers necessary or desirable in the administration of the affairs of the financial institution or credit union, and with the same approval may engage the employees and retain any of those officers and employees of the financial institution or credit union that he or she deems necessary or desirable.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-4 - Possession and management of property  Notice to debtors and persons in possession.

§ 19-11-4 Possession and management of property  Notice to debtors and persons in possession.  (a) Each conservator, immediately after appointment and qualification, shall take and have possession and management of the property and business of the financial institution or credit union and thereafter shall take any action in the name and behalf of the financial institution or credit union necessary or desirable to carry on its business and to conserve its assets pending reorganization or the disposition of the assets as provided by law, all under the direction and control of the director or the director's designee.

(b) Immediately after taking possession of the property and business of the financial institution or credit union, the conservator shall give notice in writing of having taken possession to all persons holding or having possession of any assets of the financial institution or credit union and to all persons indebted to the financial institution or credit union. No financial institution, federally chartered institution, credit union, federal credit union, association, firm, or individual, having been notified of the appointment of the conservator or otherwise having knowledge of his or her appointment, shall have or acquire any lien or charge upon or against any of the property of the financial institution or credit union for any payment, advance, or clearance or any obligation thereafter made or incurred.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-5 - Creditors' rights as in receivership.

§ 19-11-5 Creditors' rights as in receivership.  During the time that any conservator remains in charge of the property and affairs of any financial institution or credit union in accordance with the provisions of this chapter, the rights of creditors and all other parties in respect to bringing and prosecuting suits and proceedings against the financial institution or credit union and the conservator, except as otherwise provided in this chapter, shall be the same as if the conservator was a receiver of the property and affairs of that financial institution or credit union duly appointed and qualified in and by appropriate judicial proceedings instituted for that purpose.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-6 - Collection of assets  Continuation of business  General powers of conservator.

§ 19-11-6 Collection of assets  Continuation of business  General powers of conservator.  (a) Each conservator, upon the terms and conditions and in accordance with the orders, rules and regulations, general and special, prescribed from time to time by the director or the director's designee, shall, so far as possible, collect all moneys and other assets due and payable to the financial institution or credit union and do all acts necessary to continue its business and to conserve its assets, and may sell or compound bad or doubtful claims and demands due to the financial institution or credit union.

(b) With the written authorization of the director or the director's designee, a conservator may at any time, in the name and upon the credit of the financial institution or credit union, borrow money for any purpose and pledge and deliver to the lender the whole or any part of the property and assets of the financial institution or credit union as security for the repayment of any loan, and may sell all or any part of the real and personal property and other assets of the financial institution or credit union, and in the name of the financial institution or credit union may take mortgages on real property from purchasers to secure the whole or part of the purchase price.

(c) The conservator may prosecute and defend suits and other proceedings at law and in equity to which the financial institution or credit union is a party.

(d) The conservator may execute, acknowledge, and deliver deeds, assignments, mortgages, releases, promissory notes, and other instruments which the conservator may consider necessary, proper, and desirable to effectuate any sales, pledges, or mortgages of real or personal property and any obligation to repay loans, any compromise and any other transaction which may be performed or entered into by the conservator under the powers and authority which may be conferred upon him or her. All deeds and other instruments, so executed and delivered, shall be valid and effectual for all purposes to the same extent and with the same effect as if executed by officers of the financial institution or credit union by authority of its board of directors or stockholders.

(e) In addition to all powers and authority and duties specifically mentioned and provided in this chapter, each conservator shall have and exercise all the powers and authority and perform the duties that the director, by either general or special orders, shall prescribe.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-7 - Penalties and liabilities.

§ 19-11-7 Penalties and liabilities.  The conservator and the conservator's assistants shall be subject to the same penalties and liabilities to which they would be liable if the conservator were the receiver of a financial institution or credit union appointed in judicial proceedings in this state, including penalties and liabilities now established and which may be established by law. The conservator's liability shall be limited to the assets of the financial institution or credit union except for fraud or malpractice by the conservator.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-8 - Withdrawal of deposits and claims.

§ 19-11-8 Withdrawal of deposits and claims.  During the period of the continuance of any conservatorship provided for, the director or the director's designee may require the conservator to set aside and make available for withdrawal, and permit withdrawal by depositors and other creditors, any amounts or proportions of their respective deposits or claims as the director or the director's designee may order and direct. The director or the director's designee may authorize the conservator in any case to receive and permit withdrawals of new deposits, subject to any rules, regulations, limitations, and dispositions as the director or the director's designee shall prescribe.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-9 - Rules as to new deposits.

§ 19-11-9 Rules as to new deposits.  Whenever the period of conservatorship provided for in this chapter has been terminated and the financial institution or credit union is permitted to resume business in accordance with this chapter, or whenever a receiver of the property of the financial institution or credit union has been appointed in accordance with law, the new deposits which may have been received shall be disposed of or held for the persons entitled to them in any manner that the director or the director's designee shall prescribe, unless and except as the persons entitled to those deposits have withdrawn the deposits within fifteen (15) days after the conservator has given written notice to them of the opportunity to withdraw those deposits. The conservator shall give this written notice and opportunity at any time and in any manner that the director or the director's designee shall prescribe.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-10 - Payment of expense of conservatorship.

§ 19-11-10 Payment of expense of conservatorship.  The compensation of the conservator and of legal counsel, assistants, and other employees of the conservator and all other expenses incident to each conservatorship, including costs and expenses incurred by the director or the director's designee in relation to the conservatorship, shall be fixed by the director or the director's designee and paid from and out of the assets of the financial institution or credit union.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-11 - Termination of conservatorship.

§ 19-11-11 Termination of conservatorship.  If the director or the director's designee shall at any time be satisfied that the further continuance of any conservatorship is no longer necessary or desirable, the director or the director's designee may terminate the conservatorship and direct the conservator to surrender possession of all property then in the conservator's possession to the financial institution or credit union, and permit it to resume business, all upon the terms, conditions, restrictions, and limitations as the director or the director's designee may prescribe.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-12 - Superseding receivership.

§ 19-11-12 Superseding receivership.  Nothing in this chapter, and no appointment or continuance of a conservator under this chapter, shall abridge or affect or be so construed as to abridge or affect the right, power, and authority of the director or the director's designee at any time to institute proceedings in accordance with law for the appointment of a receiver of any financial institution or credit union, or of the judicial authority to make appointment of a receiver upon request of the director or the director's designee, and if a receiver shall be appointed in this proceeding, the conservator, whenever the receiver shall have been appointed and qualified, shall immediately transfer and deliver to the receiver all property, books, and documents of all kinds then belonging to the financial institution or credit union.

History of Section.
(P.L. 1995, ch. 82, § 49.)



Chapter 19-11-13 - Severability.

§ 19-11-13 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 49.)






Chapter 19-12 - Receivership

Chapter 19-12-1 - Application for receivership.

§ 19-12-1 Application for receivership.  The director, or the director's designee, is empowered immediately to take possession of any financial institution or credit union and its assets if, upon examination, any financial institution or credit union, which has or has not invoked the conservatorship provisions or the voluntary liquidation provisions of this title, appears to be insolvent by reason of:

(1) The financial institution's or credit union's financial condition is such that the sum of the financial institution's or credit union's debts are greater than all of the financial institution's or credit union's property at a fair valuation, exclusive of property transferred, concealed, or removed with intent to hinder, delay or defraud the financial institution's or credit union's creditors or because it is generally not paying or is unable to pay its debts as they become due; or

(2) The financial institution's or credit union's condition is such as to render the continuance of its business hazardous to the public or to those having funds in its custody; or

(3) The financial institution or credit union has failed to maintain adequate deposit insurance as required by this title; or

(4) The financial institution or credit union has failed to remedy unsafe or unsound practices in violation of a cease and desist order.

The director may apply to the superior court for the appointment of the director or one of the director's deputies, or both, or in the case when a financial institution's or credit union's deposits are insured by the federal deposit insurance corporation, the national credit union administration or any other agency or instrumentality of the United States, which insures the deposits of the financial institution or credit union, as a receiver or receivers of the financial institution or credit union, and for an injunction to restrain the financial institution or credit union, in whole or in part, from further proceeding with its business, and the court shall have jurisdiction in equity of the application.

History of Section.
(P.L. 1995, ch. 82, § 50; P.L. 1998, ch. 441, § 13.)



Chapter 19-12-2 - Appointment and powers of receiver.

§ 19-12-2 Appointment and powers of receiver.  The court may appoint, without bond, the director or one of the director's deputies, or both, as the receiver or receivers to take possession of the property and effects of the financial institution or credit union, subject to any directions prescribed by the court, and this appointment shall vest in the receiver or receivers all the right, title and interest of the financial institution or credit union in and to its property and effects, and shall vacate and dissolve all attachments or liens thereon, created by or obtained in or pursuant to any suit or proceeding at law or in equity against the financial institution or credit union which was begun within four (4) months before the appointment of the receiver or receivers.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-3 - Clerical assistance  Legal assistance.

§ 19-12-3 Clerical assistance  Legal assistance.  The receiver or receivers are authorized to employ any clerical assistance as may be necessary, at the expense of the financial institution or credit union under receivership; but the duties of receivership shall be discharged by the receiver or receivers, as part of their official duties. The receiver may appoint one or more special deputies to act for him or her, and may appoint clerks, assistants, agents, accountants and legal counsel as he or she deems necessary. The receiver may grant powers of attorney to execute, acknowledge and deliver all documents that may be necessary for the transfer of assets or assumption of liabilities. The compensation of the persons appointed by the receiver and the expenses of taking possession of the financial institution or credit union and conducting the receivership proceeding, shall be fixed by the receiver, and shall be paid out of the funds or assets of the financial institution or credit union.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-4 - Schedule of property given to receiver.

§ 19-12-4 Schedule of property given to receiver.  When a receiver or receivers are appointed, the president or treasurer of the financial institution or credit union shall make a schedule of its property, and shall make oath that the schedule sets forth all of the property which the financial institution or credit union owns or is entitled to. The treasurer shall deliver the schedule to the receiver or receivers, who may at any time examine, under oath, the treasurer, board of directors, or trustees, or other officers, to determine whether all of the property which the financial institution or credit union owns or is entitled to has come into the hands of the receiver or receivers.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-5 - Injunction to restrain carrying on of business.

§ 19-12-5 Injunction to restrain carrying on of business.  If any financial institution or credit union appears to have exceeded its powers or failed to comply with any provisions of law, the director may apply to the superior court for the county in which that financial institution or credit union is conducting its business for an injunction to restrain the financial institution or credit union, in whole or in part, from further proceeding with its business, and the court shall have jurisdiction in equity of the application.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-6 - Legislative findings.

§ 19-12-6 Legislative findings.  It is hereby found as follows:

(1) Certain financial institutions or credit unions whose deposits were previously insured by the Rhode Island share and deposit indemnity corporation, are presently unable to obtain adequate deposit insurance as required by § 19-4-10 (formerly § 19-11-9).

(2) As a result thereof, a proclamation of the governor dated January 1, 1991 declared a banking emergency under chapter 13 (formerly chapter 18) of this title with respect to certain of those financial institutions or credit unions pursuant to which operations of those financial institutions or credit unions have been suspended pending their obtaining adequate deposit insurance, and a number of them have obtained federal deposit insurance and have been permitted to resume operations.

(3) There remain more than twelve (12) financial institutions or credit unions subject to orders suspending their operations, which orders preclude approximately one hundred ninety thousand (190,000) members and/or depositors of these financial institutions or credit unions from having access to approximately three hundred thousand (300,000) separate accounts that in the aggregate total more than one billion dollars ($1,000,000,000).

(4) The inability of depositors in the remaining financial institutions or credit unions to withdraw their deposits has created hardships not only for those depositors and their families, but also for a broad sector of citizens and businesses in the state of Rhode Island that depend on payments from depositors for goods and services supplied to them.

(5) It is hereby determined to be necessary in order to preserve and restore liquidity to the economy of the state, to protect deposits of state funds in these financial institutions or credit unions, and to protect the health, safety and general welfare of the people of the state of Rhode Island, for the general assembly to exercise its constitutional and other powers to enact measures to achieve these essential public purposes by providing for the relief of persons affected by the suspension of withdrawals from the financial institutions or credit unions affected by the banking emergency by expediting access by depositors to funds and assets in these financial institutions or credit unions.

(6) The numbers of people, accounts and funds adversely affected indicate that, without prompt state legislative action, there will be a serious negative impact on the health, safety and general welfare of the people and the economy of the state, already weakened by current economic conditions.

This chapter shall, therefore, be deemed to be an exercise of the police powers of this state to achieve the essential public purpose of providing for the protection of the health, safety and general welfare of the people of the state by amending the general laws of Rhode Island to grant priorities in distributions to depositors upon the liquidation of financial institutions or credit unions and to expedite receivership and other proceedings intended to make available to depositors and other affected parties funds and the value of assets in the affected financial institutions and credit unions.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-7 - Priority of claims.

§ 19-12-7 Priority of claims.  (a) When the superior court assumes jurisdiction of a receivership proceeding with respect to a financial institution or credit union subject to the provisions of this title, the expenses and claims against the financial institution or credit union shall have priority in receiving distributions, including (without limitation) any assumption of liabilities out of the assets of the financial institution or credit union in the following order; except to the extent otherwise provided by subsection (b) of this section, pro rata among any class of claimants having priority until the members of the class have been paid or provided for in full before distribution to any junior class of claimants:

(1) Reasonable administrative expenses as allowed by the court in connection with the administration of the receivership estate, including (without limitation) payment of any loans, together with interest thereon, obtained by the receiver with the approval of the court to fund the operations of the receivership estate and the administration of the receivership proceeding, repayable only from the assets in the estate.

(2) Unsecured claims for wages earned by individuals who provided services as employees to the financial institution or credit union as provided in § 28-14-6.1, in amounts recommended by the receiver subject to the approval of the court.

(3) Subject to subsections (b) and (d) of this section, unsecured claims of depositors in the financial institution or credit union which does not have, or which has failed to obtain, federal deposit insurance; provided, however, that any such claim shall only have priority under this subsection to the extent that, if the financial institution or credit union had maintained insurance with the federal deposit insurance corporation and whether or not the financial institution or credit union would have been eligible to maintain insurance with the federal deposit insurance corporation, the deposit with respect to which the claim relates would have been an "insured deposit" as the term is defined in section (m) of the Federal Deposit Insurance Corporation Act (12 U.S.C. § 1813(m)) as in effect as of December 31, 1990 and would have been covered by deposit insurance under the rules and regulations of the federal deposit insurance corporation in effect as of December 31, 1990. For the purpose of applying the preceding sentence, in the case of a credit union, all types of the credit union's member share accounts, including regular shares, share certificates and share draft accounts, except to the extent the accounts constitute equity ownership interests in the credit union under the terms of the charter or by-laws of the credit union, shall be deemed an insured deposit.

(4) Subject to subsections (b) and (d), unsecured claims of depositors in the financial institution or credit union which does not have, or which has failed to obtain, federal deposit insurance for its deposits, to the extent their deposit claims exceed amounts recovered under subsection (a)(3).

(5) Unsecured claims of any local, state or federal taxing agency entitled by law to priority in distributions from any receivership estate, to the extent of that priority, in any amounts as shall be approved by the court.

(6) Unsecured claims of all general creditors and depositors of the financial institution or credit union to the extent not accorded priority pursuant to subsections (1) through (4) of this section, in any amounts as shall be approved by the court.

(b) Distributions entitled to priority under subsection (a)(3) and/or (4) shall be reduced or limited to the extent that either of the following paragraphs apply:

(1) Any distribution to a depositor pursuant to subsection (a)(3) and/or (4) of this section shall be subject to any legally available setoff and reduction to the extent of any default on any debt of the depositor to the financial institution or credit union at the time of such distribution.

(2) Any distribution to a depositor entitled to priority pursuant to subsection (a)(3) and/or (a)(4) of this section may be affected, reduced or extended in time to the extent that the receiver may recommend, and the court may approve, a plan of distribution with respect to depositor claims entitled to priority that pays promptly (i) a subclass of the claims in full up to a stated amount for administrative convenience and (ii) if the receiver so recommends and the court approves, the stated amount to all other depositors entitled to priority under subsection (a)(3) and/or (a)(4) of this section whose claims exceed the stated amount to provide partial and more timely relief for those depositors.

(c) The claim of a creditor that is secured by a mortgage, security interest or lien on property in which the financial institution or credit union has an interest is a secured claim to the extent of the value of the estate's interest in the property or to the extent of amounts subject to setoff, as the case may be, and is an unsecured claim to the extent that the value of the creditor's interest or the amount so subject to setoff is less than the amount of the claim as approved by the court. Only the unsecured portion of the claim of the secured creditor shall participate in a distribution provided for in subsection (a) hereof.

(d) Notwithstanding the provisions of subsection (a)(3) and/or (a)(4) of this section or the provisions of § 42-116-7(c)(1) and/or (c)(2) or § 42-116-12, no priority shall be afforded under subsection (a)(3) and/or (a)(4) of this section to the unsecured claims of any officer, director or employee of any financial institution or credit union or of the Rhode Island share and indemnity corporation or any other person who, with knowledge of the actual or impending insolvency and/or the impending closing of a financial institution or credit union or of the actual or impending insolvency of and/or the actual or impending cessation of business by the Rhode Island share and deposit indemnity corporation, and for the purpose of avoiding the loss of funds and/or access to funds in any depository account in any insolvent financial institution or credit union, withdrew from any insolvent financial institution or credit union any amount of money within thirty (30) days prior to the closing of that financial institution or credit union by proclamation of the governor dated January 1, 1991.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-8 - Priority of claims  Federally insured financial institutions or credit unions.

§ 19-12-8 Priority of claims  Federally insured financial institutions or credit unions.  In a receivership, or a conservatorship under chapter 11 of this title, of a financial institution or credit union whose deposits are insured by the federal deposit insurance corporation, the national credit union administration or any other agency or instrumentality of the United States, the allowed expenses and claims against the financial institution or credit union shall have priority in receiving distributions, out of the assets of the financial institution or credit union in the following order:

(1) The payment of costs and expenses of the administration of the receivership estate.

(2) The payment of claims for "deposits", as that term is defined in 12 U.S.C. § 1813(I), including, but not limited to, the claims of depositors in a mutual savings bank for return of their deposits.

(3) Unsecured claims of any local, state, or federal taxing authority entitled by law to priority in distribution from the receivership or conservatorship estate, to the extent of such priority.

(4) Claims of salaried employees of the financial institution or credit union for wages or salaries earned but unpaid as of the commencement of the receivership or conservatorship.

(5) Claims for all other general liabilities not specified herein.

(6) Claims otherwise proper that were not filed within the prescribed time.

(7) Claims for obligations expressly subordinated to deposits and general liability claims.

Any funds remaining shall be paid to the stockholders of the financial institution or credit union, or, in the case of a mutual financial institution in which there are no stockholders, to the depositors in proportion to the respective amounts of their stock or deposits.

Interest shall be given the same priority as the claim on which it is based, but no interest shall be paid on any claim until the principal of all claims within the same class has been paid or adequately provided for in full.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-9 - Payment of certain priority claims.

§ 19-12-9 Payment of certain priority claims.  (a) In receivership proceedings under this chapter, distributions on account of priority claims described in § 19-12-7(a)(1), (a)(2), (a)(3) and/or (a)(4) shall be made to the persons or entities entitled to them as soon as sufficient funds are available to the receiver, subject, however, to § 19-12-7(b). The holders of claims entitled to priority under § 19-12-7(a)(2), (a)(3) and/or (a)(4) are relieved of the necessity of filing claims with the receiver.

(b) On the recommendation of the receiver, the court may approve a sale or other transfer of all or any part of the assets of the financial institution or credit union for consideration sufficient to pay in full or in part the liabilities of the financial institution or credit union which are entitled to priority in distribution pursuant to § 19-12-7(a). The consideration for the transfer, whether in the form of immediate funds or the issuance of deferred obligations, as shall be distributed in accordance with § 19-12-7 in any manner and at any time or times as shall be recommended by the receiver, in a distribution plan as provided in the order of the court approving the transfer.

(2) If the transferee which assumes deposit liabilities of a financial institution or credit union entitled to priority under § 19-12-7(a)(3) and/or (a)(4) in a transfer so approved is a financial institution or credit union authorized by law to receive deposits and its deposits, including the assumed deposits of the financial institution or credit union, are protected by federal deposit insurance, the court, on the recommendation of the receiver, may approve the transfer of assets and assumption of liabilities, in which case the priority claims of depositors whose claims were so assumed will be deemed to have been adequately provided for and the priority granted the claims satisfied. If the transferee is an entity, including any corporate entity specially chartered by the Rhode Island general assembly to acquire assets or assume any deposit liabilities of the financial institution or credit union in receivership under this chapter, that assumes all or part of the deposit liabilities of a financial institution or credit union not as deposits in an operating depository institution, but as liabilities to be paid out of the assets acquired, the court, based on the recommendation of the receiver and the best interests of the depositors whose priority claims are to be paid or assumed by the transferee, may approve the transfer and the transferee's plan of distribution, including provisions therein that would be authorized under § 19-12-7(b), in which case the claims entitled to priority pursuant to § 19-12-7(a)(3) and/or (a)(4) shall be deemed to have been provided for and satisfied to the extent they have been assumed by the transferee.

(c) A transferee who assumes or pays any claim entitled to priority pursuant to § 19-12-7(a)(2), (a)(3) and/or (a)(4) pursuant to an order entered by the court under subsection (b) shall be subrogated to the claim and priority position of the employees and depositors whose claims have been so assumed or paid.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-10 - Automatic stay.

§ 19-12-10 Automatic stay.  (a) The appointment of a temporary or permanent receiver pursuant to the provisions of this chapter, or the taking of possession of the financial institution or credit union and its assets by the director or the director's designee, whichever shall first occur, shall operate as a stay until further order of the court, applicable to all persons and entities, of:

(1) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the financial institution or credit union that was or could have been commenced before the commencement of the receivership under this chapter, or to recover a claim against the financial institution or credit union that arose before the commencement of the receivership pursuant to this chapter;

(2) The enforcement, against the financial institution or credit union or against property of the receivership estate, or a judgment obtained before the commencement of the receivership under this chapter;

(3) Any act to obtain possession of property of, or from, the receivership estate or to exercise control over property of the estate;

(4) Any act to create, perfect, or enforce any lien against property of the receivership estate;

(5) Any act to create, perfect, or enforce against property of the financial institution or credit union any lien to the extent that the lien secures a claim that arose before the commencement of the receivership under this title;

(6) Any act to collect, assess, or recover a claim against the financial institution or credit union that arose before the commencement of the receivership under this chapter; and

(7) The setoff of any debt owing to the financial institution or credit union that arose before the commencement of the receivership under this chapter against any claim against the financial institution or credit union.

(b) Nothing in this section shall be construed to prevent the issuance, employment, or enforcement of process in conjunction with any investigation by state or federal authorities.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-11 - Additional powers of receiver.

§ 19-12-11 Additional powers of receiver.  (a) In addition to powers granted to the receiver pursuant to this chapter or any other law, a receiver appointed under this chapter shall have the power to reject any executory contract or unexpired lease of the financial institution or credit union.

(b) After notice and hearing, the receiver may abandon any property of the receivership estate that is burdensome to the estate or that is of inconsequential value and benefit to the estate.

(c) On request of a party in interest, and after notice and a hearing, the court may order the receiver to abandon any property of the receivership estate that is burdensome to the estate or that is of inconsequential value and benefit to the estate.

(d) Unless the court orders otherwise, any property scheduled pursuant to § 19-12-4 of this chapter not otherwise administered at the time of the closing of the receivership proceeding is abandoned to the financial institution or credit union subject to the receivership proceeding being reopened by the court to administer assets, to accord relief to the financial institution or credit union or for other cause.

(e) Unless the court orders otherwise, property of the receivership estate that is not abandoned under this section and that is not administered in the receivership proceeding remains property of the receivership estate.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-12 - Receiver as a lien creditor and as successor to certain creditors and purchasers.

§ 19-12-12 Receiver as a lien creditor and as successor to certain creditors and purchasers.  (a) A receiver appointed pursuant to this chapter shall have, as of the commencement of the receivership proceeding, and without regard to any knowledge of the receiver or of any creditor, the rights and powers of, or may avoid any transfer of property of the financial institution or credit union or any obligation incurred by the financial institution or credit union that is voidable by:

(1) A creditor who extends credit to the financial institution or credit union at the time of the commencement of the receivership proceeding, and who obtains, at that time and with respect to that credit, a judicial lien on all property on which a creditor on a simple contract could have obtained a judicial lien, whether or not a creditor exists;

(2) A creditor who extends credit to the financial institution or credit union at the time of the commencement of the receivership proceeding, and obtains, at that time and with respect to that credit, an execution against the financial institution or credit union that is returned unsatisfied at that time, whether or not a creditor exists; or

(3) A bona fide purchaser of real property, other than fixtures, from the financial institution or credit union, against whom applicable law permits the transfer to be perfected, and obtains the status of a bona fide purchaser and has perfected the transfer at the time of the commencement of the receivership proceeding, whether or not a purchaser exists.

(b) The receiver may avoid any transfer of an interest of the financial institution or credit union in property or any obligation incurred by the financial institution or credit union that is voidable under any applicable law by a creditor holding an unsecured claim against the financial institution or credit union.

(c) Without limiting the provisions of subsection (a), the receiver shall be deemed a lien creditor as that term is defined in § 6A-9-301-(3) and a creditor as that term is defined in § 6-16-1(d) and shall have all the rights and powers accorded to the lien creditor or creditor by any provisions of applicable law.

(d) In the event that the receiver shall make any sale or other transfer of all or any part of the assets of the financial institution or credit union to any transferee, the status and the rights and powers accorded the receiver by virtue of the provisions of subsections (a) through (c) of this section shall automatically vest in the transferee with respect to the assets.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-13 - Agreements against interest of the financial institution or credit union.

§ 19-12-13 Agreements against interest of the financial institution or credit union.  No agreement which tends to diminish or defeat the interest of the financial institution or credit union and any asset acquired by the receiver acting in a proceeding under this chapter or by any person or entity acquiring all or any of the interests or assets by a sale or other transfer approved by any order of the court entered in a receivership proceeding under this chapter, including (without limitation) loans made by the financial institution or credit union or any security therefor, shall be valid against the receiver or transferee unless the agreement  (1) is in writing, (2) was executed by the financial institution or credit union and any person claiming an adverse interest thereunder, including the obligor, contemporaneously with the acquisition of the assets by the financial institution or credit union, (3) was approved by the governing body of the financial institution or credit union or its loan or other authorizing committee, which approval shall be reflected in the minutes of the board or committee, and (4) has been, continuously, from the time of its execution, an official record of the financial institution or credit union.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-14 - Presumptions.

§ 19-12-14 Presumptions.  With respect to any financial institution or credit union to which a receivership proceeding is commenced pursuant to the provisions of this chapter, any member of its governing body or officer who votes or takes any action solely to approve or authorize the commencement of the proceeding or to accept service of citation or other process, to admit or cause to be admitted the allegations of any complaint or petition commencing the proceeding or to consent to or join in the request for relief contained therein shall be conclusively presumed to have taken the action in good faith, in the exercise of a reasonable business judgment and in the best interests of the financial institution or credit union, its depositors or other creditors.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-15 - Notice to parties.

§ 19-12-15 Notice to parties.  The court having jurisdiction over any proceedings under this chapter shall have full power to shorten the time for scheduling hearings and giving notice thereof and to limit notice of creditors, depositors and other parties in interest to newspaper publication or other means as it shall deem appropriate given the exigencies of the proceeding, the number of parties to be given notice and the expenses of providing that form of notice.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-16 - Appeals.

§ 19-12-16 Appeals.  Any order or judgment of the court having jurisdiction of any receivership proceeding under this chapter that provides for a payment to employees and depositors that have priority under § 19-12-7(a)(2), (a)(3) and/or (a)(4) or a transfer of assets of the financial institution or credit union for a consideration that includes the payment or assumption of some or all of the liabilities of the financial institution or credit union to the employees or depositors shall be final and binding and not subject to reversal on appeal unless, prior to the consummation of the transfer, the court which entered the judgment shall, on motion of an aggrieved party in interest grant a stay pending appeal conditioned upon the appellant filing a supersedeas bond in the full amount of the loss the employees and depositors may sustain in the event the order or judgment is upheld on appeal or the supreme court shall, after the motion has been denied by the superior court and prior to the consummation of the payment or transfer, grant a stay pending appeal conditioned upon the appellant filing a similarly conditioned supersedeas bond.

History of Section.
(P.L. 1995, ch. 82, § 50.)



Chapter 19-12-17 - Severability.

§ 19-12-17 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable. This chapter shall be construed liberally in aid of its purpose and legislative findings.

History of Section.
(P.L. 1995, ch. 82, § 50.)






Chapter 19-13 - Banking Emergencies

Chapter 19-13-1 - Proclamation of emergency.

§ 19-13-1 Proclamation of emergency.  The governor may proclaim that a banking emergency exists when it appears necessary to protect the public and the interests of those regulated institutions or of the shareholders, depositors, or other creditors of those regulated institutions. Thereupon any or all of the regulated institutions shall be subject to special regulation by the director, until the governor, by like proclamation, declares the period of banking emergency terminated. Any action taken or order issued by the director in any of the following sections in this chapter shall, in each instance, be taken only with the approval of the governor.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-2 - Suspension of payment of deposits.

§ 19-13-2 Suspension of payment of deposits.  During the period of a banking emergency the director may, if deemed necessary for the protection of the public and of the interests of depositors and other creditors of any or all regulated institutions, order the regulated institutions to suspend or restrict, in whole or in part, the payment in currency, or by other means, of the liabilities of the regulated institutions to shareholders, depositors, and other creditors, except as hereinafter provided. The order shall become effective upon receipt by the regulated institutions of notice thereof, and shall continue in full force and effect during the period of banking emergency, until revoked or modified by the director. Whenever, in the judgment of the director the condition of emergency, because of which the order was made, warrants action, the liability, the payment of which has been suspended or restricted, may be paid by the regulated institution, in whole or pro rata or in part, upon any terms and conditions and in any form as the director shall prescribe, provided that acceptance of any such payment, if and so far as not offered in legal tender, shall be optional with the person entitled to payment of that liability.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-3 - Segregation of new cash deposits.

§ 19-13-3 Segregation of new cash deposits.  Cash deposits, called "new cash deposits," received by any regulated institution after an order of the director issued under the provisions of this chapter suspending or restricting withdrawals of currency from that regulated institution, and while the order remains in force either in whole or in part, shall not be subject, by reason of the order, to any limitation or restriction as to payment or withdrawal in currency or otherwise, and shall be segregated and held or invested and used solely to meet the new cash deposit liability; provided, however, that the aggregate amount of cash representing those deposits shall be kept separately in cash, or on deposit in federal reserve banks, or invested in obligations of the United States, or as may otherwise be authorized from time to time by order of the secretary of the treasury of the United States or other constituted federal authority.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-4 - New deposits other than cash.

§ 19-13-4 New deposits other than cash.  New deposits, other than new cash deposits, need not be segregated, but may be drawn against by check to the same extent and in the same manner as deposits existing prior to any order of the director, issued under the provisions of this chapter, and may also be drawn against under the terms of the order; provided, nevertheless, that new deposits made in any medium of exchange prescribed by the director under the provisions of this chapter shall be payable in the deposited medium of exchange, or the medium of exchange into which it may have been converted, and any such deposits may be withdrawn in whole or in part.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-5 - Bank holidays.

§ 19-13-5 Bank holidays.  The director is further authorized to declare bank holidays with respect to any or all activities of any regulated institutions, whenever in the director's judgment a declaration is required by the public interest. A bank holiday declared by the director under this section shall have the same effect, with respect to banking activities, as the appointment or proclamation of a legal holiday under the provisions of § 25-1-1.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-6 - Conformity to federal law.

§ 19-13-6 Conformity to federal law.  All of the regulated institutions to which this chapter is applicable shall be permitted to conform to the requirements of any federal proclamation, law, or regulation.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-7 - Violation of orders or rules.

§ 19-13-7 Violation of orders or rules.  Any person or regulated institution violating any order or any provision of any rule or regulation made by the director under the authority of this chapter, shall be punished by fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-8 - Costs and expenses.

§ 19-13-8 Costs and expenses.  Any costs and expenses incurred by the director in any exercise of the powers given under this chapter may be assessed by the director against the regulated institutions concerned and, when so assessed, shall be paid by those regulated institutions.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-9 - Emergency measure.

§ 19-13-9 Emergency measure.  This chapter is declared to be an emergency measure, necessary for the immediate preservation of the public peace and safety, requiring the immediately effective enactment of legislation concerning the protection of deposits in regulated institutions.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-10 - Emergency powers of the director.

§ 19-13-10 Emergency powers of the director.  In the interest of the protection of depositors in financial institutions or credit unions, the director is authorized to waive, in whole or in part, any provisions of this title relating to public hearings and/or public notice that would hinder or prevent the merger, consolidation, purchase of assets and assumption of liabilities, or other acquisition of a financial institution or credit union that is in danger of insolvency or that has been closed by the proclamation of a banking emergency in accordance with the provisions of this chapter. All waivers shall be made public as to the final decision or disposition within ninety (90) days after the waiver is granted.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-11 - Rules and regulations.

§ 19-13-11 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-12 - Severability.

§ 19-13-12 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 51.)



Chapter 19-13-13 - Chapter controlling.

§ 19-13-13 Chapter controlling.  The provisions of this chapter shall control if in conflict with any other legislation.

History of Section.
(P.L. 1995, ch. 82, § 51.)






Chapter 19-14 - Licensed Activities

Chapter 19-14-1 - Definitions.

§ 19-14-1 Definitions.  Unless otherwise specified, the following terms shall have the following meanings throughout chapters 14, 14.1, 14.2, 14.3, 14.4, 14.6, 14.8 and 14.10 of this title:

(1) "Check" means any check, draft, money order, personal money order, or other instrument for the transmission or payment of money. For the purposes of check cashing, travelers checks or foreign denomination instruments shall not be considered checks. "Check cashing" means providing currency for checks;

(2) "Deliver" means to deliver a check to the first person who in payment for the check makes or purports to make a remittance of or against the face amount of the check, whether or not the deliverer also charges a fee in addition to the face amount, and whether or not the deliverer signs the check;

(3) "Electronic money transfer" means receiving money for transmission within the United States or to locations abroad by any means including, but not limited to, wire, facsimile or other electronic transfer system;

(4) "Lender" means any person who makes or funds a loan within this state with the person's own funds, regardless of whether the person is the nominal mortgagee or creditor on the instrument evidencing the loan;

(ii) A loan is made or funded within this state if any of the following conditions exist:

(A) The loan is secured by real property located in this state;

(B) An application for a loan is taken by an employee, agent, or representative of the lender within this state;

(C) The loan closes within this state;

(D) The loan solicitation is done by an individual with a physical presence in this state; or

(E) The lender maintains an office in this state.

(iii) The term "lender" shall also include any person engaged in a transaction whereby the person makes or funds a loan within this state using the proceeds of an advance under a line of credit over which proceeds the person has dominion and control and for the repayment of which the person is unconditionally liable. This transaction is not a table funding transaction. A person is deemed to have dominion and control over the proceeds of an advance under a line of credit used to fund a loan regardless of whether:

(A) The person may, contemporaneously with or shortly following the funding of the loan, assign or deliver to the line of credit lender one or more loans funded by the proceeds of an advance to the person under the line of credit;

(B) The proceeds of an advance are delivered directly to the settlement agent by the line of credit lender, unless the settlement agent is the agent of the line of credit lender;

(C) One or more loans funded by the proceeds of an advance under the line of credit is purchased by the line of credit lender; or

(D) Under the circumstances as set forth in regulations adopted by the director or the director's designee pursuant to this chapter;

(5) "Licensee" means any person licensed under this chapter;

(6) "Loan" means any advance of money or credit including, but not limited to:

(i) Loans secured by mortgages;

(ii) Insurance premium finance agreements;

(iii) The purchase or acquisition of retail installment contracts or advances to the holders of those contracts;

(iv) Educational loans;

(v) Any other advance of money; or

(vi) Any transaction such as those commonly known as "pay day loans," "pay day advances," or "deferred presentment loans," in which a cash advance is made to a customer in exchange for the customer's personal check, or in exchange for the customer's authorization to debit the customer's deposit account, and where the parties agree either that the check will not be cashed or deposited, or that customer's deposit account will not be debited, until a designated future date.

(7) "Loan broker" means any person who, for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, solicits, processes, negotiates, places or sells a loan within this state for others in the primary market, or offers to do so. A loan broker shall also mean any person who is the nominal mortgagee or creditor in a table funding transaction. A loan is brokered within this state if any of the following conditions exist:

(i) The loan is secured by real property located in this state;

(ii) An application for a loan is taken or received by an employee, agent or representative of the loan broker within this state;

(iii) The loan closes within this state;

(iv) The loan solicitation is done by an individual with a physical presence in this state; or

(v) The loan broker maintains an office in this state.

(8) "Personal money order" means any instrument for the transmission or payment of money in relation to which the purchaser or remitter appoints or purports to appoint the seller as his or her agent for the receipt, transmission, or handling of money, whether the instrument is signed by the seller or by the purchaser or remitter or some other person;

(9) "Primary market" means the market in which loans are made to borrowers by lenders, whether or not through a loan broker or other conduit;

(10) "Principal owner" means any person who owns, controls, votes or has a beneficial interest in, directly or indirectly, ten percent (10%) or more of the outstanding capital stock and/or equity interest of a licensee;

(11) "Sell" means to sell, to issue, or to deliver a check;

(12) "Small loan" means a loan of less than five thousand dollars ($5,000), not secured by real estate, made pursuant to the provisions of chapter 14.2 of this title;

(13) "Small loan lender" means a lender engaged in the business of making small loans within this state;

(14) "Table funding transaction" means a transaction in which there is a contemporaneous advance of funds by a lender and an assignment by the mortgagee or creditor of the loan to the lender;

(15) "Check casher" means a person or entity that, for compensation, engages, in whole or in part, in the business of cashing checks;

(16) "Deferred deposit transaction" means any transaction such as those commonly known as "pay-day loans," "pay-day advances," or "deferred presentment loans" in which a cash advance is made to a customer in exchange for the customer's personal check or in exchange for the customer's authorization to debit the customer's deposit account and where the parties agree either that the check will not be cashed or deposited, or that the customer's deposit account will not be debited until a designated future date;

(17) "Insurance premium finance agreement" means an agreement by which an insured, or prospective insured, promises to pay to an insurance premium finance company the amount advanced or to be advanced, under the agreement to an insurer or to an insurance producer, in payment of a premium or premiums on an insurance contract or contracts, together with interest and a service charge, as authorized and limited by this title;

(18) "Insurance premium finance company" means a person engaged in the business of making insurance premium finance agreements or acquiring insurance premium finance agreements from other insurance premium finance companies;

(19) "Simple interest" means interest computed on the principal balance outstanding immediately prior to a payment for the actual number of days between payments made on a loan over the life of a loan;

(20) "Nonprofit organization" means a corporation qualifying as a 26 U.S.C. § 501(c)(3) nonprofit organization, in the operation of which no member, director, officer, partner, employee, agent, or other affiliated person profits financially other than receiving reasonable salaries if applicable;

(21) "Mortgage loan originator" has the same meaning set forth in subdivision 19-14.10-3(6);

(22) "Mortgage loan" means a loan secured in whole or in part by real property located in this state;

(23) "Loan solicitation" shall mean an effectuation, procurement, delivery and offer, and advertisement of a loan. Loan solicitation also includes providing or accepting loan applications and assisting persons in completing loan applications and/or advising, conferring, or informing anyone regarding the benefits, terms and/or conditions of a loan product or service. Loan solicitation does not include loan processing or loan underwriting as defined in this section. Loan solicitation does not include telemarketing which is defined for purposes of this section to mean contacting a person by telephone with the intention of collecting such person's name, address and telephone number for the sole purpose of allowing a mortgage loan originator to fulfill a loan inquiry;

(24) "Processes" shall mean, with respect to a loan, any of a series of acts or functions including the preparation of a loan application and supporting documents performed by a person which leads to or results in the acceptance, approval, denial, and/or withdrawal of a loan application, including, without limitation, the rendering of services including loan underwriting, obtaining verifications, credit reports or appraisals, communicating with the applicant and/or the lender or loan broker, and/or other loan processing and origination services for consideration by a lender or loan broker. Loan processing does not include the following:

(i) Providing loan closing services;

(ii) Rendering of credit reports by an authorized credit reporting agency; and

(iii) Rendering of appraisal services.

(25) "Loan underwriting" shall mean a loan process that involves the analysis of risk with respect to the decision whether to make a loan to a loan applicant based on credit, employment, assets, and other factors including evaluating a loan applicant against a lender's various lending criteria for creditworthiness, making a determination for the lender as to whether the applicant meets the lender's pre-established credit standards and/or making a recommendation regarding loan approval;

(26) "Negotiates" shall mean, with respect to a loan, to confer directly with or offer advice directly to a loan applicant or prospective loan applicant for a loan product or service concerning any of the substantive benefits, terms, or conditions of the loan product or service;

(27) "Natural person employee" shall mean any natural person performing services as a bona-fide employee for a person licensed under the provisions of Rhode Island general laws § 19-14-1, et. seq., in return for a salary, wage, or other consideration, where such salary, wage, or consideration is reported by the licensee on a federal form W-2 payroll record. The term does not include any natural person or business entity performing services for a person licensed under the provisions of Rhode Island general laws in return for a salary, wage, or other consideration, where such salary, wage, or consideration is reported by the licensee on a federal form 1099;

(28) "Bona-fide employee" shall mean an employee of a licensee who works under the oversight and supervision of the licensee;

(29) "Oversight and supervision of the licensee" shall mean that the licensee provides training to the employee, sets the employee's hours of work, and provides the employee with the equipment and physical premises required to perform the employee's duties;

(30) "Operating subsidiary" shall mean a majority-owned subsidiary of a financial institution or banking institution that engages only in activities permitted by the parent financial institution or banking institution;

(31) "Provisional employee" means a natural person who, pursuant to a written agreement between the natural person and a wholly owned subsidiary of a financial holding company, as defined in The Bank Holding Company Act of 1956, as amended, a bank holding company, savings bank holding company, or thrift holding company, is an exclusive agent for the subsidiary with respect to mortgage loan originations, and the subsidiary: (a) holds a valid loan broker's license and (b) enters into a written agreement with the director or the director's designee to include:

(i) An "undertaking of accountability" in a form prescribed by the director or the director's designee, for all of the subsidiary's exclusive agents to include full and direct financial and regulatory responsibility for the mortgage loan originator activities of each exclusive agent as if said exclusive agent was an employee of the subsidiary;

(ii) A business plan to be approved by the director or the director's designee, for the education of the exclusive agents, the handling of consumer complaints related to the exclusive agents, and the supervision of the mortgage loan origination activities of the exclusive agents;

(iii) A restriction of the exclusive agents' mortgage loan originators' activities to loans to be made only by the subsidiary's affiliated bank; and

(32) "Multi-state licensing system" means a system involving one or more states, the District of Columbia, or the Commonwealth of Puerto Rico established to facilitate the sharing of regulatory information and the licensing, application, reporting and payment processes, by electronic or other means, for mortgage lenders and loan brokers, and other licensees required to be licensed under this chapter.

(33) "Negative equity" means the difference between the value of an asset and the outstanding portion of the loan taken out to pay for the asset, when the latter exceeds the former amount.

(34) "Loan closing services" means providing title services, including title searches, title examinations, abstract preparation, insurability determinations, and the issuance of title commitments and title insurance policies, conducting loan closings, and preparation of loan closing documents when performed by or under the supervision of a licensed attorney, licensed title agency, or licensed title insurance company.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 1997, ch. 98, § 9; P.L. 2000, ch. 147, § 1; P.L. 2001, ch. 116, § 1; P.L. 2001, ch. 129, § 1; P.L. 2001, ch. 371, § 1; P.L. 2002, ch. 241, § 1; P.L. 2003, ch. 79, § 2; P.L. 2003, ch. 82, § 2; P.L. 2004, ch. 579, § 2; P.L. 2006, ch. 243, § 1; P.L. 2006, ch. 291, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2007, ch. 251, § 2; P.L. 2008, ch. 261, § 1; P.L. 2008, ch. 452, § 1; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1; P.L. 2010, ch. 56, § 1; P.L. 2010, ch. 64, § 1; P.L. 2010, ch. 239, § 2.)



Chapter 19-14-2 - Licenses required.

§ 19-14-2 Licenses required.  (a) No person shall engage within this state in the business of: (1) making or funding loans or acting as a lender or small loan lender; (2) brokering loans or acting as a loan broker; (3) selling checks for a fee or other consideration; (4) cashing checks for a fee or other consideration which includes any premium charged for the sale of goods in excess of the cash price of the goods; (5) providing electronic money transfers for a fee or other consideration; (6) providing debt-management services; or (7) performing the duties of a mortgage loan originator without first obtaining a license or registration from the director or the director's designee. The licensing requirement for any person providing debt management plans shall apply to all persons, without regard for state of incorporation or a physical presence in this state, who initiate or service debt management plans for residents of this state. Special exemptions from licensing for each activity are contained in other chapters in this title.

(b) No lender or loan broker licensee shall permit an employee to act as a mortgage loan originator without first verifying that such originator is licensed under this chapter. No individual may act as a mortgage loan originator without being licensed, or act as a mortgage loan originator for more than one person. The license of a mortgage loan originator is not effective during any period when such mortgage loan originator is not associated with a lender or loan broker licensee.

(c) Each loan negotiated, solicited, placed, found or made without a license as required in subsection (a) of this section shall constitute a separate violation for purposes of this chapter.

(d) No person engaged in the business of making or brokering loans in this state, whether licensed in accordance with the provisions of this chapter, or exempt from licensing, shall accept applications or referral of applicants from, or pay a fee to, any lender, loan broker or mortgage loan originator who is required to be licensed or registered under said sections but is not licensed to act as such by the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2000, ch. 147, § 2; P.L. 2003, ch. 163, § 2; P.L. 2003, ch. 169, § 2; P.L. 2004, ch. 579, § 2; P.L. 2006, ch. 243, § 1; P.L. 2006, ch. 291, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1.)



Chapter 19-14-3 - Application for license.

§ 19-14-3 Application for license.  (a) The application for a license shall be in the form prescribed by the director and shall contain the name and address or addresses where the business of the applicant is located and if the applicant is a partnership, association, corporation or other form of business organization, the names and addresses of each member, director and principal officer thereof or any individual acting in the capacity of the manager of an office location. Such application shall also include a description of the activities of the applicant, in such detail and for such periods as the director may require, as well as such further information as the director may require. The director may require a background investigation of each applicant for a license by means of fingerprint checks pursuant to Rhode Island general laws §§ 19-14-7 and 42-14-14, utilizing the federal bureau of investigation, or other agency as determined by the director for state and national criminal history record checks. If the applicant is a partnership, association, corporation or other form of business organization, the director may require a background investigation by means of fingerprint checks on each member, director, trustee or principal officer of such applicant and any individual acting in the capacity of the manager of an office location. The director will determine by rule those items of information appearing on a criminal records check that will constitute disqualifying information and therefore render the applicant ineligible for licensing under this chapter in accordance with the provisions of § 19-14-7. Receipt of criminal history record information by a private entity is prohibited. Each application for a license shall be accompanied by an investigation fee. The applicant at the time of making application shall pay to the director or the director's designee the sum of one half (1/2) of the annual license fee as a fee for investigating the application. If the application for license is approved, the applicant shall pay a fee equal to the annual license fee as provided in this chapter. The license shall be continuous and the license fee shall cover the period through December 31 of each year. The annual license fee for any application approved after November 1 of any given year shall satisfy the annual license fee requirement through the end of the next succeeding calendar year ending December 31. The director or the director's designee is authorized to participate in a multi-state licensing system for licensees. The director may establish requirements for participation by an applicant for a license or a person licensed under this chapter. Any such requirements that may be established by the director shall be published on the website of the department of business regulation. Upon implementation, participation by an applicant for a license or by a person licensed under the provisions of this chapter shall be mandatory. The applicant may be required to an additional fee for a license or other participation in such multi-state licensing system.

(b) [Reserved].

(c) [Reserved].

(d) Any license issued under the provisions of former § 5-66-2 shall remain in full force and effect until its expiration and shall be subject to the provisions of this chapter.

(e) An applicant for issuance of a mortgage loan originator license shall file with the director or the director's designee evidence acceptable to the director or the director's designee that said applicant has complied with the provisions of §§ 19-14.10-5, 19-14.10-7 and 19-14.10-8.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2004, ch. 579, § 2; P.L. 2006, ch. 243, § 1; P.L. 2006, ch. 291, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2007, ch. 251, § 2; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1; P.L. 2010, ch. 56, § 1; P.L. 2010, ch. 64, § 1.)



Chapter 19-14-4 - Annual fee.

§ 19-14-4 Annual fee.  (a) Each licensee shall pay an annual license fee as follows:

(1) Each small loan lender license and each branch certificate, the sum of five hundred fifty dollars ($550);

(2) Each loan broker license and each branch certificate, the sum of five hundred fifty dollars ($550);

(3) Each lender license and each branch certificate, the sum of one thousand one hundred dollars ($1,100);

(4) Each sale of checks license, the sum of three hundred sixty dollars ($360);

(5) Each check cashing license, the sum of three hundred sixty dollars ($360);

(6) Each electronic money transfer license, the sum of three hundred sixty dollars ($360);

(7) Each registration to provide debt-management services, the sum of two hundred dollars ($200); and

(8) Each mortgage loan originator license, the sum of one hundred dollars ($100).

(b) Any licensee who shall not pay the annual fee by December 31 of each year shall be subject to a daily penalty of twenty-five dollars ($25) per day, subject to a maximum of seven hundred fifty dollars ($750). The penalty shall be paid to the director to and for the use of the state. The penalty may be waived for good cause by the director or the director's designee, upon written request.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2002, ch. 65, art. 13, § 19; P.L. 2004, ch. 579, § 2; P.L. 2006, ch. 243, § 1; P.L. 2006, ch. 291, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2007, ch. 251, § 2; P.L. 2009, ch. 68, art. 12, § 1.)



Chapter 19-14-5 - Minimum capital.

§ 19-14-5 Minimum capital.  Each licensee, licensed pursuant to an application for license filed after June 30, 1995, shall maintain the following minimum net worth to be evidenced in accordance with regulations promulgated by the director or the director's designee.

(1) Small loan lenders, the sum of twenty-five thousand dollars ($25,000);

(2) Loan brokers, the sum of ten thousand dollars ($10,000);

(3) Lenders, the sum of one hundred thousand dollars ($100,000); and

(4) Sale of checks, the sum of fifty thousand dollars ($50,000).

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-6 - Bond of applicant.

§ 19-14-6 Bond of applicant.  (a) An applicant for any license shall file with the director or the director's designee a bond to be approved by him or her in which the applicant shall be the obligor.

(b) The amount of the bond shall be as follows:

(1) Small loan lenders, the sum of ten thousand dollars ($10,000);

(2) Loan brokers, the sum of twenty thousand dollars ($20,000);

(3) Lenders, the sum of fifty thousand dollars ($50,000);

(4) Sale of checks and electronic money transfer licensees, the sum of fifty thousand dollars ($50,000) subject to a maximum of one hundred and fifty thousand dollars ($150,000) when aggregated with agent locations;

(5) Check cashing licensees who accept checks for collection with deferred payment, the sum of fifty thousand dollars ($50,000) subject to a maximum of one hundred and fifty thousand dollars ($150,000) when aggregated with agent locations;

(6) Foreign exchange licensees, the sum of ten thousand dollars ($10,000);

(7) Each branch or agent location of a licensee, the sum of five thousand dollars ($5,000); or

(8) Each debt-management services registrant, the amount provided in section 19-14.8-13.

(c) The bond shall run to the state for the use of the state and of any person who may have cause of action against the obligor of the bond under the provisions of this title. The bond shall be conditioned upon the obligor faithfully conforming to and abiding by the provisions of this title and of all rules and regulations lawfully made, and the obligor will pay to the state and to any person any and all money that may become due or owing to the state or to the person from the obligor under and by virtue of the provisions of this title.

(d) The provisions of subsection (b)(6) of this section shall not apply to any foreign exchange business holding a valid electronic money transfer license issued pursuant to § 19-14-1 et seq., that has filed with the division of banking the bond required by subsections (b)(4) and (b)(7) of this section.

(e) The bond shall remain in force and effect until the surety is released from liability by the director or the director's designee or until the bond is cancelled by the surety. The surety may cancel the bond and be released from further liability under the bond upon receipt by the director or the director's designee of written notice of the cancellation of the bond at least thirty (30) days in advance of the cancellation of the bond. The cancellation shall not affect any liability incurred or accrued under the bond before the termination of the thirty (30) day period. Upon receipt of any notice of cancellation, the director shall provide written notice to the licensee.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2001, ch. 129, § 1; P.L. 2002, ch. 171, § 1; P.L. 2004, ch. 579, § 2; P.L. 2006, ch. 243, § 1; P.L. 2006, ch. 291, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1.)



Chapter 19-14-7 - Issuance or denial of license.

§ 19-14-7 Issuance or denial of license.  (a) Upon the filing of a completed application, the payment of fees and the approval of the bond, the director or the director's designee shall commence an investigation of the applicant.

(b) After the investigation determines that a completed application has been filed, the director or the director's designee shall approve the license applied for in accordance with the provisions of this chapter if he or she shall find:

(1) That the financial responsibility, experience, character, and general fitness of the applicant, and of the applicant's members and of the applicant's officers, including the designated manager of record of a licensed location, if the applicant is a partnership, limited liability company or association, or of the officers including the designated manager of record of a licensed location, and directors and the principal owner or owners of the issued and outstanding capital stock, if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this title; and

(2) That allowing the applicant to engage in business will promote the convenience and advantage of the community in which the business of the applicant is to be conducted.

(c) A license provided pursuant to this title shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as provided by law.

(d) If the director or the director's designee rejects an application for a license, he or she shall notify the applicant, in writing, and advise the applicant of the reason for the denial of the application for license. When an application for a license is denied by the director or the director's designee or withdrawn by the applicant, the director or the director's designee shall return to the applicant the bond, but shall retain the investigation fee to cover the costs of investigating the application. The applicant may make written demand for hearing upon the director or director's designee within thirty (30) days of the notice to determine the reasonableness of the action to deny the license.

(e) Any applicant or licensee aggrieved by the action of the director or the director's designee in denying a completed application for a license shall have the right to appeal the action, order, or decision pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1; P.L. 2012, ch. 65, § 2; P.L. 2012, ch. 145, § 2.)



Chapter 19-14-8 - Denial of license due to incomplete application.

§ 19-14-8 Denial of license due to incomplete application.  If, within sixty (60) days of the initial filing of the application, the applicant has failed to provide the information requested by the department to complete the application, the director or the director's designee shall notify the applicant, in writing, that the application shall be considered denied if all information requested is not received within thirty (30) days of the notice unless the application is withdrawn. The notice shall specify what information is necessary for completion. The applicant may make a written demand within thirty (30) days for a hearing to determine the reasonableness of the director's or the director's designee's action. The hearing shall be conducted pursuant to the Administrative Procedures Act, chapter 35 of title 42. If the applicant fails to provide the information or request a hearing within thirty (30) days from the notice, the application shall be denied on the basis that it is incomplete.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2012, ch. 65, § 2; P.L. 2012, ch. 145, § 2.)



Chapter 19-14-9 - Contents of license  Posting.

§ 19-14-9 Contents of license  Posting.  The license or branch certificate shall contain any information that the director or the director's designee shall require, including the type of activity authorized. With the exception of licensed mortgage loan originators, the license or branch certificate shall be kept conspicuously posted in the place of business of the licensee. When dealing with an applicant or potential applicant for a mortgage loan or when dealing with any person providing settlement services (as defined in the Real Estate Settlement Procedures Act, as amended, or the regulations promulgated thereunder from time to time), a mortgage loan originator shall disclose the mortgage loan originator's nationwide mortgage licensing system unique identification number upon request to the applicant or potential applicant and the fact that the mortgage loan originator is licensed by this state. Any licensee who shall lose, misplace or mutilate the license or branch certificate shall pay a replacement fee of one hundred dollars ($100) to the director for the use of the state.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1.)



Chapter 19-14-10 - Attorney for service of process.

§ 19-14-10 Attorney for service of process.  (a) Every licensee shall appoint and thereafter maintain in this state a resident attorney with authority to accept process for the licensee in this state, including the process of garnishment.

(1) A document evidencing the power of attorney shall be filed with the director or the director's designee. The power of attorney shall state the business address, including street and number, if any, of the resident attorney. Thereafter, if the resident attorney changes his or her business address, he or she shall, within ten (10) days after any change, file in the office of the director or the director's designee notice of the change setting forth the attorney's current business address.

(2) If the resident attorney dies, resigns, or leaves the state, the licensee shall make a new appointment and file the power of attorney in the office of the director or the director's designee. The power of attorney shall not be revoked until this power of attorney shall have been given to some other competent person resident in this state and filed with the director or the director's designee.

(3) Service of process upon the resident attorney shall be deemed sufficient service upon the licensee.

(4) Any licensee who fails to appoint a resident attorney and file the power of attorney in the office of the director or the director's designee as above provided for, or fails to replace a resident attorney for a period of thirty (30) days from vacancy, shall be liable for a penalty not exceeding five hundred dollars ($500).

(5) Upon the filing of any power of attorney required by this section a fee of twenty-five dollars ($25.00) shall be paid to the director for the use of the state.

(6) Any licensee that is a corporation and complies with the provisions of chapter 1.2 of title 7 is exempt from the power of attorney filing requirements of this section. Any licensee that is a limited partnership or limited liability company and complies with the provisions of chapters 13 and 16 of title 7 is exempt from the power of attorney requirements of this section.

(b) Any process, including the process of garnishment, may be served upon the director or the director's designee as agent of the licensee in the event that no resident attorney can be found upon whom service can be made, or in the event that the licensee has failed to designate a resident attorney as required, and process may be served by leaving a copy of the process with a fee of twenty-five dollars ($25.00) which shall be included in the taxable costs of the suit, action, or proceeding, in the hands of the director or the director's designee. This manner of service upon the licensee shall be sufficient, provided that notice of service and a copy of the process shall be immediately sent by certified mail by the plaintiff or the plaintiff's attorney of record to the licensee at the latest address filed with the director or the director's designee. If the licensee has not filed his or her address pursuant to this chapter, notice of service shall be given in any manner that the court in which the action is pending may order as affording the licensee reasonable opportunity to defend the action or to learn of the garnishment. Nothing contained in this section shall limit or affect the right to serve process upon a licensee in any other manner now or hereafter permitted by law.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2005, ch. 36, § 18; P.L. 2005, ch. 72, § 18.)



Chapter 19-14-11 - Prohibition or transfer or assignment of license.

§ 19-14-11 Prohibition or transfer or assignment of license.  No license shall be transferable or assignable. A change in ownership of less than twenty-five percent (25%) of the voting stock or equity interests of a licensee shall not be considered a transfer or assignment of the license. A change in ownership of twenty-five percent (25%) or more of the voting stock or equity interests shall require notification to the director within fifteen (15) days of the change in ownership. Change in ownership application procedures, including reasonable response time requirements, shall be established by regulations promulgated by the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-12 - Place of business  Branch offices  Name changes.

§ 19-14-12 Place of business  Branch offices  Name changes.  (a) Additional places of business may be maintained under the same license upon written application to the director or the director's designee for the establishment of an additional branch office. A separate application must be filed for each additional branch office being requested. At the time of the application, the licensee shall pay to and for the use of the state an investigation fee as provided for in § 19-14-3. Upon the filing of the application, the director or the director's designee shall investigate the facts, and if he or she shall find that allowing the licensee to engage in business in the additional branch location will promote the convenience and advantage of the community in which the licensee desires to conduct his or her business, the director or the director's designee shall issue and deliver a branch certificate, signed by the director or the director's designee which shall be authority for the operation of the business under the license at the branch location. If the director or the director's designee shall not so find, he or she shall deny the licensee permission to establish the branch location in a manner consistent with the licensing application process. Upon approval of a branch location request, the licensee shall pay an additional annual licensing fee for each branch location in the manner consistent with the licensing application process. Any person licensed under chapters 25, 25.1, 25.2, 25.3 or 25.4 of this title as in effect on June 30, 1995, that has maintained more than one office licensed under any of those chapters as of June 30, 1995 will automatically be issued branch certificates for the comparable licenses under this chapter for all of the locations other than the main office as part of the 1996 license renewal process. The original licenses for locations deemed to be branches must be surrendered at that time.

(b) Whenever a licensee wishes to change his or her place of business or branch location to a street address other than that designated in the license, the licensee shall make written application to the director or the director's designee who shall investigate the facts. If the director or the director's designee finds that allowing the licensee to engage in business in the new location will promote the convenience and advantage of the community in which the licensee desires to conduct business, the director or the director's designee shall reissue the license or branch certificate reflecting the change and the date, which shall be authority for the operation of the business under the license at the new location. If the director or the director's designee shall not so find, he or she shall deny the licensee permission to change the location of the place of business, in the manner consistent with the application process for a license. At the time of application, the licensee shall pay to the state the sum of two hundred fifty dollars ($250) as an investigation and processing fee.

(c) No licensee shall transact the business provided for by this chapter under any other name than that named in the license or branch certificate. Whenever a licensee shall wish to change the name, the licensee shall make written application to the director or the director's designee, who shall investigate the facts. If the director or the director's designee shall find that the change of name is appropriate and all requirements for the name change have been met by the licensee, the director or the director's designee shall approve the change and issue a replacement license and branch certificate(s), if applicable, reflecting the new name, upon surrender by the licensee of the original license and branch certificate(s), if applicable. At the time of application for change of name, the licensee shall pay to and for the use of the state the sum of one hundred fifty dollars ($150) and an additional fifty dollars ($50.00) for each branch location as an investigation and processing fee.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-13 - Revocation of license.

§ 19-14-13 Revocation of license.  (a) The director or the director's designee may, upon ten (10) days' notice to the licensee, stating his or her intent to revoke and the grounds for revocation, and upon reasonable opportunity for the licensee to be heard, revoke any license issued under this chapter, upon finding that:

(1) The licensee has failed to comply with any demand, ruling, order, or requirement of the director or the director's designee lawfully made pursuant to and within the authority of this title;

(2) The licensee has violated any provisions of this title or § 6-26-2, or any rule or regulation lawfully made by the director or the director's designee under and within the authority of this chapter;

(3) Any fact or condition exists which, if it had existed at the time of the original application for the license, would have warranted the director or the director's designee in refusing originally to issue the license;

(4) The licensee has committed any fraud, engaged in any dishonest activities, or made any misrepresentation;

(5) The licensee has violated any provisions of this title or any regulation issued pursuant to this title;

(6) The licensee has made a false statement in the application for the license or failed to give a true reply to a question in the application; or

(7) The licensee has demonstrated incompetency or untrustworthiness to act as a licensee pursuant to this chapter.

(b) The burden of proving the existence of these facts or conditions as grounds for revocation of a license under this section shall be upon the director or the director's designee. The director or the director's designee, if he or she has reasonable cause to believe that the grounds for revocation exist, may subpoena and investigate the business, books, and records of the licensee.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-14 - Revocation by default.

§ 19-14-14 Revocation by default.  (a) The director or the director's designee may revoke any license without a hearing by default if the licensee fails to respond to notifications informing the licensee of a failure to pay the annual license fee, maintain in effect the required bond or bonds or maintain net worth requirements as required by this title.

(b) For the purposes of revocation by default, the director or the director's designee shall send, in writing, to the licensee and to the licensee's registered attorney for service of process at their current respective addresses stated in the application for the license according to the records of the department, notice of the deficiency and potential revocation of the license. Should the licensee or the licensee's registered attorney fail to respond within fifteen (15) days of the notification, the director or the director's designee may revoke the license by default and without hearing. The director or the director's designees shall notify the licensee of such revocation in writing.

(c) Any action taken under this section may be appealed pursuant to the Administrative Procedures Act, chapter 35, of title 42.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2012, ch. 65, § 2; P.L. 2012, ch. 145, § 2.)



Chapter 19-14-15 - Suspension of license.

§ 19-14-15 Suspension of license.  The director or the director's designee may, upon three (3) days' notice and an opportunity for hearing, suspend any license for a period not exceeding thirty (30) days, pending investigation.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-16 - Surrender of license.

§ 19-14-16 Surrender of license.  Any licensee may surrender any license or branch certificate(s) by delivering to the director or the director's designee written notice surrendering the license or branch certificate(s). The surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender. Written notice of any surrender must be filed with the director or the director's designee within thirty (30) days of the termination of the business authorized by this chapter at the surrendered location. The surrender of any license does not affect the licensee's requirement to file an annual report with the fifty-five dollars ($55.00) filing fee. This report shall be filed within thirty (30) days of the surrender of the license. The licensee shall give written notification to the director or the director's designee within twenty-four (24) hours from termination of business.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2002, ch. 65, art. 13, § 19.)



Chapter 19-14-17 - Contracts unimpaired by revocation, suspension, or surrender of license.

§ 19-14-17 Contracts unimpaired by revocation, suspension, or surrender of license.  Any revocation, suspension or surrender of a license shall not impair or affect the obligation of any preexisting lawful contract between the licensee and any customer.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-18 - Reinstatement of license.

§ 19-14-18 Reinstatement of license.  Every license issued under this chapter shall remain in force and effect until it shall have been surrendered, revoked, or suspended in accordance with the provisions of this chapter. The director or the director's designee shall have authority on his or her own initiative to reinstate suspended licenses or to issue new licenses to a licensee whose licenses have been revoked if no fact or condition then exists which clearly would have warranted the director or the director's designee in refusing originally to issue the license under this chapter. A license reinstatement fee equal to one half (1/2) of the annual license fee shall be paid to the director to and for the use of the state.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-19 - Filing findings on revocation or suspension.

§ 19-14-19 Filing findings on revocation or suspension.  Whenever the director or the director's designee shall revoke or suspend a license issued pursuant to this chapter, the director shall file in his or her office a written order to that effect containing the evidence and the reason(s) supporting the revocation or suspension, and serve upon the licensee a copy thereof.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-20 - Books, accounts, and records.

§ 19-14-20 Books, accounts, and records.  (a) The licensee shall keep and use any books, accounts, and records, which may be maintained by optical imaging, as will enable the director or the director's designee to determine whether the licensee is complying with the provisions of this title and with the rules and regulations lawfully made by the director or the director's designee.

(b) If the licensee maintains its records outside of the state of Rhode Island, the licensee shall be responsible for all reasonable costs and expenses incurred by the examining personnel to examine such records.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-21 - Advertising and misrepresentations.

§ 19-14-21 Advertising and misrepresentations.  (a) No licensee or other person shall advertise, print, display, publish, distribute, telecast, or broadcast or cause or permit to be advertised, printed, displayed, published, distributed, telecast, or broadcast in any manner whatsoever any false, misleading, or deceptive statement or representation with regard to the rates, terms or conditions for licensed activities. The director or the director's designee may order any licensee or other person to desist from any conduct which he or she shall find to be a violation of the foregoing provisions.

(b) The director or the director's designee may require that rates of interest or charges, if stated by a licensee, be stated fully and clearly in any manner the director or the director's designee may deem necessary to prevent misunderstanding of the rates or charges by prospective customers.

(c) The licensee shall disclose in any written or oral advertisements or representation disseminated primarily in this state, the type of license held.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-22 - Reporting requirements.

§ 19-14-22 Reporting requirements.  (a) Each licensee shall annually on or before March 31 file a report with the director or the director's designee giving any relevant information that the director or the director's designee may reasonably require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee within the state. The report shall be made under oath and shall be in a form prescribed by the director or the director's designee. At the time of filing each report, the sum of fifty-five dollars ($55.00) per license and fifty-five dollars ($55.00) per branch certificate shall be paid by the licensee to the director for the use of the state. Any licensee who shall delay transmission of any report required by the provisions of this title beyond the limit, unless additional time is granted, in writing, for good cause, by the director or the director's designee, shall pay a penalty of twenty-five dollars ($25) for each day of the delay. In lieu of a report by any licensed mortgage loan originator, the director or the director's designee may accept a report by the licensed lender or licensed loan broker who employed the licensed mortgage loan originator for the activities of the licensed mortgage loan originator while employed by such lender or loan broker during the applicable calendar year.

(b) Any licensee shall, within twenty-four (24) hours after actual knowledge, notify the director or the director's designee, in writing, of the occurrence of any of the following events: the institution of bankruptcy, receivership, reorganization or insolvency proceedings regarding a licensee, the institution of any adverse government action against a licensee, or any felony indictment or conviction of any licensee or any officers, directors, owners, employees, members or partners thereof, as the case may be.

(c) Each mortgage loan originator licensee shall, on or before March 31, 2010 and every March 31st thereafter, file with the director or the director's designee evidence acceptable to the director or the director's designee that said loan originator licensee has filed with the nationwide mortgage licensing system and registry a report of condition, which shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

(d) Both the mortgage loan originator and his or her licensed employer shall promptly notify the director or the director's designee, in writing, within fifteen (15) business days of the termination of employment or services of a mortgage loan originator.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2002, ch. 65, art. 13, § 19; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1; P.L. 2010, ch. 56, § 1; P.L. 2010, ch. 64, § 1.)



Chapter 19-14-23 - Examinations and investigations.

§ 19-14-23 Examinations and investigations.  (a) For the purpose of discovering violations of this title or securing information lawfully required, the director or the director's designee(s) may at any time investigate the loans and business and examine the books, accounts, records and files used therein, of every licensee and person who shall be engaged in any activity that requires a license under this title, whether the person shall act or claim to act as principal or agent, or under or without the authority of this title. For that purpose the director or the director's designee(s) shall have free access to the offices and places of business, books, accounts, paper, records, files, and safes, of all such persons. The director or the director's designee(s) shall have authority to require the attendance of and to examine under oath any person whose testimony may be required relative to the loans or the business or to the subject matter of any examination, investigation, or hearing.

(b) The director or the director's designee shall make an examination of the affairs, business, office, and records of each licensee and branch location at least once every eighteen (18) months. The director or the director's designee may accept in lieu of an examination of the business of a licensed mortgage loan originator, the examination by the director or the director's designee of the licensed lender(s) or licensed loan broker who employ the licensed mortgage loan originator and/or who employed the licensed mortgage loan originator during the period under examination. The total cost of an examination made pursuant to this section shall be paid by the licensee or person being examined, and shall include the following expenses:

(1) One hundred fifty percent (150%) of the total salaries and benefits plus one hundred percent (100%) for the travel and transportation expenses for the examining personnel engaged in the examinations. The cost of an examination of a mortgage loan originator licensee shall be limited to twenty-five percent (25%) of the total salary and benefits for the personnel engaged in an examination specific to a mortgage loan originator. The fees shall be paid to the director to and for the use of the state. The examination fees shall be in addition to any taxes and fees otherwise payable to the state;

(2) All reasonable technology costs related to the examination process. Technology costs shall include the actual cost of software and hardware utilized in the examination process and the cost of training examination personnel in the proper use of the software or hardware; and

(3) All necessary and reasonable education and training costs incurred by the state to maintain the proficiency and competence of the examination personnel. All such costs shall be incurred in accordance with appropriate state of Rhode Island regulations, guidelines and procedures.

(c) All expenses incurred pursuant to subsections (b)(2) and (b)(3) of this section shall be allocated equally to each licensee, other than licensed mortgage loan originators, no more frequently than annually and shall not exceed an annual average assessment of fifty dollars ($50.00) per company for any given three (3) calendar year period. All revenues collected pursuant to this section shall be deposited as general revenues. That assessment shall be in addition to any taxes and fees otherwise payable to the state.

(d) The provisions of § 19-4-3 shall apply to records of examinations or investigations of licensees; provided, however, the director or the director's designee is authorized to make public the number of valid consumer complaints as determined by the director or the director's designee filed against the licensee for a twelve (12) month period immediately preceding the request for the information; and provided, further, that promptly following the completion of any examination under subsection 19-14-23(b), the director or the director's designee shall provide to the person examined a copy of the written report of the examination, together with a notice requiring the person examined to file a written response or rebuttal to the comments and recommendations contained in the examination report within thirty (30) days of receipt thereof or such longer period as the director or the director's designee may specify.

(e) If the director or his or her designee has reason to believe that any person required to be licensed under this chapter is conducting a business without having first obtained a license under this chapter, or who after the denial, suspension, or revocation of a license is conducting that business, the director or his or her designee may issue an order to that person commanding him or her to cease and desist from conducting that business. The order shall provide an opportunity to request a hearing to be held not sooner than three (3) days after issuance of that order to show cause why the order should not become final. Any order issued pursuant to this section shall become final if no request for a hearing is received by the director or his or her designee within thirty (30) days of the issuance of the order. The order may be served on any person by mailing a copy of the order, certified mail, return receipt requested, and first class mail to that person at any address at which that person has done business or at which that person lives. Any hearing held pursuant to this section shall be governed in accordance with chapter 35 of title 42. If that person fails to comply with an order of the director or his or her designee after being afforded an opportunity for a hearing, the superior court for Providence County has jurisdiction upon complaint of the department to restrain and enjoin that person from violating this chapter.

(f) The director may impose an administrative assessment, as well as the penalties provided for under § 19-14-26, against any person named in an order issued under subsection (e) or, in accordance with the rules and regulations promulgated pursuant to § 19-14-30, against any person who violates or participates in the violation of any of the applicable provisions of this title, or any regulation promulgated pursuant to any provisions of this title. The amount of the administrative assessment may not exceed one thousand dollars ($1,000) for each violation of this chapter or each act or omission that constitutes a basis for issuing the order. Any person aggrieved by an administrative assessment shall have the opportunity to request a hearing to be held in accordance with chapter 35 of title 42 within thirty (30) days of the imposition of such administrative assessment.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 1999, ch. 156, § 3; P.L. 2001, ch. 125, § 1; P.L. 2003, ch. 56, § 1; P.L. 2003, ch. 70, § 1; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1; P.L. 2009, ch. 148, § 1; P.L. 2009, ch. 160, § 1; P.L. 2011, ch. 145, § 2.)



Chapter 19-14-24 - Other business in same place.

§ 19-14-24 Other business in same place.  No licensee shall conduct any business under this title within any office or place of business in which any other business is solicited or engaged, except as the director or the director's designee may authorize, in writing. Approval shall not be unreasonably withheld if the director or the director's designee finds that the character of the other business is such that the granting of the authority would not evade the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-25 - Transactions and place of business limited by license.

§ 19-14-25 Transactions and place of business limited by license.  No licensee shall transact the business provided for by this chapter under any other name or at any other place of business than that named in the license or branch certificate, unless that place is for the exclusive convenience of the customer. The fact that closings occur at a place other than a licensed place of business shall not be deemed to be a violation of this section.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-26 - Penalty for violations.

§ 19-14-26 Penalty for violations.  Any person and the several members, officers, directors, agents, and employees of any person who violate or participate in the violation of any of the applicable provisions of this title, or any regulation promulgated under this title, is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment not exceeding one year, or both. Each violation constitutes a separate offense. Complaints under the provisions of this chapter may be made by the director or the director's designee and shall not be required to give surety for costs. The attorney general shall prosecute all complaints under this chapter.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 1997, ch. 98, § 9; P.L. 2000, ch. 155, § 1.)



Chapter 19-14-26.1 - Additional penalties.

§ 19-14-26.1 Additional penalties.  (a) Any person who makes or brokers a loan not invalid for any other reason who knowingly violates § 19-14-2 shall, in the discretion of the court, forfeit and have no right to collect or receive any interest, fees, or charges whatsoever.

(b) In the case of any unlicensed transaction involving lending or loan brokering activities, the amount of interest, fees, or charges previously collected shall be credited to the principal balance of the loan then due and owing or paid to the debtor, at the option of the holder of the loan.

(c) In the case of any unlicensed check cashing, sale of check, or electronic money transfer transaction, the amount of any fees or charges previously collected shall be paid to the person from whom the fee or charge was collected. In the event that the person who collected the fee or charge is unable to identify the person from whom the fee or charge was collected, the fee or charge shall be paid to the director to and for the use of the state.

History of Section.
(P.L. 2000, ch. 155, § 2.)



Chapter 19-14-27 - Modification or repeal of chapter.

§ 19-14-27 Modification or repeal of chapter.  This chapter or any part of this chapter may be modified, amended, or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder, provided that the cancellation or alteration shall not impair or affect the obligation of any pre-existing lawful contract between any licensee and any customer.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-28 - Appeal from director.

§ 19-14-28 Appeal from director.  Any applicant or licensee aggrieved by an action of the director or the director's designee in denying an application for a license or in revoking or suspending a license, or by any order or decision of the director or the director's designee, shall have the right to appeal the action, order, or decision pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-29 - Appropriations  Fees.

§ 19-14-29 Appropriations  Fees.  The general assembly shall annually appropriate any sums it may deem sufficient for clerical assistance and necessary expenses in carrying out the provisions of this chapter. The state controller is authorized and directed to draw orders upon the general treasurer for the payment of the sums appropriated, or so much of the sums as may from time to time be required, upon receipt by him or her of proper vouchers approved by the director or the director's designee. All fees received under the provisions of this title shall be turned over to the general treasurer.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-30 - Rules and regulations.

§ 19-14-30 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter. The director or the director's designee shall adopt and amend reasonable rules and regulations, not later than March 31, 2008, as may be necessary to effectuate and implement the provisions of §§ 19-14-1, 19-14-2, 19-14-3, 19-14-4, 19-14-6, 19-14-7, 19-14-9, 19-14-22, 19-14-23 and 19-14-33 pertaining to mortgage loan originators in order that those provisions pertaining to mortgage loan originators are in effect and force on January 1, 2009.

History of Section.
(P.L. 1995, ch. 82, § 52; P.L. 2007, ch. 73, art. 16, § 1; P.L. 2007, ch. 244, § 1.)



Chapter 19-14-31 - Pre-existing contracts.

§ 19-14-31 Pre-existing contracts.  Nothing contained in this chapter shall be construed to impair or affect the obligation of any contract or loan lawfully entered into prior to July 1, 1995.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-32 - Severability.

§ 19-14-32 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 52.)



Chapter 19-14-33 - Compliance with federal law governing licensed activities.

§ 19-14-33 Compliance with federal law governing licensed activities.  (a) Each licensee shall comply with all applicable federal laws, rules and regulations, as amended governing activities conducted under its license.

(b) Each licensee shall exercise due diligence in accordance with the rules and regulations promulgated pursuant to § 19-14-30 in confirming its compliance with applicable state ederal statutes and/or regulations at all phases of activities conducted under the license.

History of Section.
(P.L. 2007, ch. 73, art. 16, § 2; P.L. 2007, ch. 244, § 2.)






Chapter 19-14.1 - Lenders and Loan Brokers

Chapter 19-14.1-1 - Confessions of judgment  Incomplete instruments prohibited.

§ 19-14.1-1 Confessions of judgment  Incomplete instruments prohibited.  No lender or loan broker shall take any confession of judgment, or any power of attorney, except a power of attorney or power of sale authorizing the lender or loan broker in case of default in payment of interest or principal, to enforce the provisions of any chattel mortgage or pledge. No lender or loan broker shall take any note, promise to pay, or security that does not accurately disclose the actual amount of the loan, the time for which it is made, and the agreed rate of interest nor any instrument in which blanks are left to be filled in after execution. The provisions of this section related to confessions of judgment and power of attorney shall not apply to real estate secured loans.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-2 - Maximum rate of interest.

§ 19-14.1-2 Maximum rate of interest.  (a) Every lender may lend or loan broker may negotiate the lending of any sum of money and may charge, contract for and receive points, fees, charges and interest on the unpaid balance of the loan at a rate not to exceed that provided in § 6-26-2, or as otherwise permitted under applicable federal law or regulation.

(b) Rebates of finance charges on precomputed loans, made for an original term of sixty (60) months or less, may be calculated on the method commonly referred to as the rule of 78 or sum of the digits. Rebates of finance charges on precomputed loans, made for an original term greater than sixty (60) months, must be calculated on the simple interest method.

History of Section.
(P.L. 1995, ch. 82, § 53; P.L. 1997, ch. 98, § 10; P.L. 2003, ch. 79, § 3; P.L. 2003, ch. 82, § 3.)



Chapter 19-14.1-3 - Unemployment insurance defined.

§ 19-14.1-3 Unemployment insurance defined.  For the purposes of this chapter, involuntary unemployment insurance coverage shall not be a factor in the approval by the lender or loan broker of any loan. The lender or loan broker shall give and maintain specific written indication that the cost of this coverage is disclosed to the debtor, that the coverage is not a condition for the extension of credit and that the debtor voluntarily desires the coverage. The debtor shall be given written notice of his or her right to cancel within thirty (30) days of the receipt of the insurance policy and that the cancellation will result in a full refund of any premiums paid. Unemployment resulting from a labor dispute shall be deemed involuntary unemployment.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-4 - Documents delivered to borrower  Advance payments  Release of security.

§ 19-14.1-4 Documents delivered to borrower  Advance payments  Release of security.  Every lender or loan broker, as applicable, who is the holder of any note shall:

(1) Give to any borrower or the borrower's agent making a loan payment a plain and complete receipt for all payments on the loan at the time the payment is made in person at the lender's or loan broker's office;

(2) Except for an open-end loan, upon written request from the borrower, the holder of a subordinate mortgage loan instrument shall deliver to the borrower within ten (10) days from receipt of a written request a statement of the borrower's account showing the date and amount of all payments made or credited to the account and the total unpaid balance. Not more than two (2) such statements shall be required in any twelve (12) month period;

(3) Permit payment to be made in advance in any amount on any contract of loan at any time, but the lender or loan broker may apply the payment first to all interest in full at the agreed rate and other permitted charges, up to the date of the payment. Any broker fees, points or origination fees shall not be subject to any required refund;

(4) Upon repayment of the loan in full, mark indelibly every obligation and security signed by the borrower with the word "paid" or "canceled" and release any mortgage, restore any pledge, cancel and return any note or a copy of the note, and cancel and return any assignment or a copy of the assignment given to the lender or loan broker by the borrower;

(5) Issue mortgage discharges in accordance with the provision of chapter 26 of title 34; and

(6) In the case of educational loans, deliver to the borrower a written statement which discloses the name and address of the borrower and licensee, the name of each payee to whom disbursements will be made, the date and total amount of the loan commitment, a description of the payment schedule, the amount of any insurance procured by the lender with a summary of the nature and extent of coverage, the total amount of all insurance premiums to be collected by the licensee, the schedule of any disbursements to be made to the borrower and of the method by which the schedule of any disbursements to an educational institution will be determined.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-5 - Instrument evidencing loan, contents.

§ 19-14.1-5 Instrument evidencing loan, contents.  No loan document shall contain:

(1) Any acceleration clause under which any part or all of the unpaid balance of the obligation not yet matured may be declared due and payable because the holder deems himself or herself to be insecure;

(2) Any power of attorney to confess judgment or any other power of attorney except a statutory power of sale;

(3) Any provision whereby the debtor waives any rights accruing to him or her under the provisions of this title or any other law expressly prohibiting such waiver;

(4) Except for a change in the payment schedule as a result of the borrower's default or delinquency, or pursuant to an agreement involving a court proceeding, any requirement that more than one installment be payable in any one installment period; or

(5) Any assignment of or order for the payment of any salary, wages, commission or other compensation for services, or any part thereof, earned or to be earned.

History of Section.
(P.L. 1995, ch. 82, § 53; P.L. 1997, ch. 98, § 10.)



Chapter 19-14.1-6 - Assignment of earnings.

§ 19-14.1-6 Assignment of earnings.  The payment in money, credit, goods, or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall for the purposes of regulation under this chapter be deemed a loan secured by the assignment, and the amount which the assigned compensation exceeds the amount of consideration actually paid shall for the purposes of regulation under this chapter be deemed interest upon the loan from the date of the payment to the date the compensation is payable. The transaction shall be governed by and subject to the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-7 - Assignment of wages simultaneous with loan  Liens on furniture.

§ 19-14.1-7 Assignment of wages simultaneous with loan  Liens on furniture.  No assignment of or order for payment of any salary, wages, commissions, or other compensation for services, earned or to be earned, given to secure any loan made by any licensee under this chapter, shall be valid unless the amount of the loan is paid to the borrower simultaneously with its execution; nor shall the assignment or order, or any chattel mortgage or other lien on household furniture then in the possession and use of the borrower be valid unless it is in writing, signed in person by the borrower, nor if the borrower is married unless it is signed in person by both husband and wife, provided that written assent of a spouse shall not be required when husband and wife have been living separate and apart for a period of at least five (5) months prior to the making of the assignment, order, mortgage, or lien.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-8 - Escrow accounts.

§ 19-14.1-8 Escrow accounts.  (a) All fees paid by clients or residential mortgage loan applicants to a lender or loan broker prior to the closing of the loan in connection with which those fees are paid, shall be deposited in one or more escrow accounts maintained at a federally-insured-deposit-taking institution. The account(s) shall contain only those funds collected from clients or residential mortgage loan applicants. Fees shall include, but are not limited to: application fees, appraisal fees, title attorney fees, title insurance fees, credit report fees, rate lock fees or other similar fees.

(b) A lender or loan broker may offset related funds in the escrow account(s) against commissions to which it is entitled in accordance with the contract for services actually performed or for reimbursement for the fees described in the immediately preceding paragraph paid directly by the lender or loan broker to third parties. All offsets shall be accounted for through written documentation evidencing the amount of offset.

(c) The lender or loan broker shall maintain complete and accurate records of all escrow accounts and shall produce upon request all documents pertaining to escrow account activity including, but not limited to: bank statements, check stubs, canceled, voided, or unused checks, deposit tickets, and reconciliations or other comparable account records.

(d) No licensee governed by this chapter shall commingle money collected for fees from clients or residential mortgage loan applicants with its own funds or use any part of a client's or residential mortgage loan applicant's money in the conduct of the lender's or loan broker's business until those fees or moneys have been offset as provided for in this section.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-9 - Penalties.

§ 19-14.1-9 Penalties.  (a) Any person and the several members, officers, directors, agents and employees thereof, who knowingly violate or participate in the violation of any of the applicable provisions of this chapter or any regulation promulgated thereunder, shall be guilty of a misdemeanor and upon conviction of this violation shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both. Each violation shall constitute a separate offense. Complaints under the provisions of this chapter may be made by the director or the director's designee, and the director or the director's designee shall not be required to give surety for costs. The attorney general shall prosecute all complaints under this chapter.

(b) Any person who shall violate any provision of this chapter may also be subject to a civil monetary penalty, in the discretion of the court. For unintentional violations, to be determined by the court, the award may include actual damages sustained by the applicant or borrower, as the case may be, as a result of the violation, plus a penalty in an amount not greater than one hundred dollars ($100) per violation. For intentional violations, to be determined by the court, the award may include actual damages sustained by the applicant or borrower, as the case may be, as a result of the violation, plus a penalty in an amount not greater than five hundred dollars ($500) per violation. A person's failure to take action to correct the violation within a reasonable period of time, as determined by the court, following notice to the person of the violation by the director or the director's designee pursuant to a final written report or other written notice, may be evidence of an intentional violation under this subsection (b) with respect to violations committed after the notice and the expiration of a reasonable time period for correction of the violation.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-10 - Special exemptions.

§ 19-14.1-10 Special exemptions.  (a) The licensing provisions of chapter 14 of this title shall not apply to:

(1) Nonprofit charitable, educational, or religious corporations or associations;

(2) Any person who makes less than six (6) loans in this state in any consecutive twelve (12) month period; there is no similar exemption from licensing for loan brokers for brokering loans or acting as a loan broker;

(3) Any person acting as an agent for a licensee for the purpose of conducting closings at a location other than that stipulated in the license;

(4) Regulated institutions and banks or credit unions organized under the laws of the United States, or subject to written notice with a designated Rhode Island agent for service of process in the form prescribed by the director or the director's designee, of any other state within the United States if the laws of the other state in which such bank or credit union is organized authorizes under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution or credit union to engage in the business of originating or brokering loans in the other state; no bank or credit union duly organized under the laws of any other state within the United States may receive deposits, pay checks or lend money from any location within this state unless such bank or credit union has received approval from the director or the director's designee for the establishment of an interstate branch office pursuant to chapter 7 of title 19 of the general laws; or

(5) Any natural person employee who is employed by a licensee when acting on the licensee's behalf; provided that this exemption shall not apply to a mortgage loan originator required to be licensed under § 19-14-2 or § 19-14.10-4.

(6) A licensed attorney when performing loan closing services for a licensee or for an entity identified in subdivision (4) above.

(b) The provisions of this chapter and chapter 14 of this title shall not apply to:

(1) Loans to corporations, joint ventures, partnerships, limited liability companies or other business entities;

(2) Loans over twenty-five thousand dollars ($25,000) in amount to individuals for business or commercial, as opposed to personal, family or household purposes;

(3) Loans principally secured by accounts receivable and/or business inventory;

(4) Loans made by a life insurance company wholly secured by the cash surrender value of a life insurance policy;

(5) Education-purpose loans made by the Rhode Island health and educational building corporation as vested in chapter 38.1 of title 45 of the Rhode Island student loan authority as vested in chapter 62 of title 16;

(6) The acquisition of retail or loan installment contracts by an entity whose sole business in this state is acquiring them from federal banks receivers or liquidators;

(7) Notes evidencing the indebtedness of a retail buyer to a retail seller of goods, services or insurance for a part or all of the purchase price; or

(8) Any municipal, state or federal agency which makes, brokers, or funds loans or acts as a lender or a loan broker. This exemption includes exclusive agents or exclusive contractors of the agency specifically designated by the agency to perform those functions on behalf of the agency and which has notified the director, in writing, of the exclusive agency or contract.

(9) Notes evidencing the indebtedness of a retail buyer to a retail motor vehicle dealer that include as part of the amount financed, disclosed in accordance with 12 C.F.R. 226.18 as amended, an amount representing negative equity related to the motor vehicle being traded in as part of the purchase price of the motor vehicle being purchased.

(c) No license to make or fund loans, or to act as a lender or small loan lender shall be required of any person who engages in deferred deposit transactions (commonly known as "pay-day advance") while holding a valid license to cash checks pursuant to chapter 14 of this title.

History of Section.
(P.L. 1995, ch. 82, § 53; P.L. 1997, ch. 98, § 10; P.L. 2000, ch. 153, § 1; P.L. 2001, ch. 371, § 2; P.L. 2003, ch. 163, § 3; P.L. 2003, ch. 169, § 3; P.L. 2007, ch. 73, art. 16, § 3; P.L. 2007, ch. 244, § 3; P.L. 2008, ch. 261, § 2; P.L. 2008, ch. 452, § 2; P.L. 2009, ch. 148, § 2; P.L. 2009, ch. 160, § 2; P.L. 2011, ch. 345, § 1; P.L. 2011, ch. 361, § 1.)



Chapter 19-14.1-11 - Rules and regulations.

§ 19-14.1-11 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 53.)



Chapter 19-14.1-12 - Severability.

§ 19-14.1-12 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 53.)






Chapter 19-14.2 - Small Loan Lenders

Chapter 19-14.2-1 - Maximum rate on small loans not authorized by chapter.

§ 19-14.2-1 Maximum rate on small loans not authorized by chapter.  (a) No person, except as authorized by this chapter, shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than provided by this chapter upon the loan, use, or sale of credit of the amount or value of five thousand dollars ($5,000) or less.

(b) The prohibition in subsection (a) shall apply to any person who, by any device, subterfuge, or pretense shall charge, contract for, or receive greater interest, consideration, or charges than is authorized by this chapter for the loan, use, or forbearance of money, goods, or things in action, or for the loan, use, or sale of credit.

(c) No loan of the amount or value of five thousand dollars ($5,000) or less for which a greater rate of interest, consideration, or charges than is permitted by this chapter has been charged, contracted for, or received, wherever made, shall be enforced in this state, and every person in any way participating therein in this state shall be subject to the provisions of this chapter, provided that this section shall not apply to loans legally made in any other state, commonwealth, or district which then has in effect a regulatory small loan law similar in principal to this chapter.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-2 - Confessions of judgment  Incomplete instruments prohibited.

§ 19-14.2-2 Confessions of judgment  Incomplete instruments prohibited.  No small loan lender shall take any confession of judgment, or any power of attorney, except a power of attorney or power of sale authorizing the small loan lender in case of default in payment of interest or principal, to enforce the provisions of any chattel mortgage or pledge. No small loan lender shall take any note, promise to pay, or security that does not accurately disclose the actual amount of the loan, the time for which it is made, and the agreed rate of interest nor any instrument in which blanks are left to be filled in after execution.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-3 - Unemployment insurance defined.

§ 19-14.2-3 Unemployment insurance defined.  For the purposes of this chapter, involuntary unemployment insurance coverage shall not be a factor in the approval by the small loan lender of any loan. The small loan lender shall give and maintain specific written indication that the cost of this coverage is disclosed to the debtor, that the coverage is not a condition for the extension of credit and that the debtor voluntarily desires the coverage. The debtor shall be given written notice of his or her right to cancel within thirty (30) days of the receipt of the insurance policy and that the cancellation will result in a full refund of any premiums paid. Unemployment resulting from a labor dispute shall be deemed involuntary unemployment.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-4 - Documents delivered to borrower  Advance payments  Release of security.

§ 19-14.2-4 Documents delivered to borrower  Advance payments  Release of security.  Every small loan lender who is the holder of any note shall:

(1) Give to the borrower or the borrower's agent making payment a plain and complete receipt for all payments on the loan at the time the payment is made, in person, at the small loan lender's office;

(2) Permit payment to be made in advance in any amount on any contract of loan at any time, but the small loan lender may apply the payment first to all interest in full at the agreed rate and other permitted charges, up to the date of the payment; and

(3) Upon repayment of the loan in full, mark indelibly every obligation and security signed by the borrower with the word "paid" or "canceled" and restore any pledge, cancel and return any note or a copy of the note, and cancel and return any assignment or a copy of the assignment given to the small loan lender by the borrower.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-5 - Instrument evidencing loan, contents.

§ 19-14.2-5 Instrument evidencing loan, contents.  No loan document shall contain:

(1) Any acceleration clause under which any part or all of the unpaid balance of the obligation not yet matured may be declared due and payable because the holder deems himself or herself to be insecure;

(2) Any power of attorney to confess judgment or any other power of attorney;

(3) Any provision whereby the debtor waives any rights accruing to him or her under the provisions of this title or any other law expressly prohibiting this waiver;

(4) Any requirement that more than one installment be payable in any one installment period; or

(5) Any assignment of or order for the payment of any salary, wages, commission or other compensation for services, or any part of these, earned or to be earned.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-6 - Assignment of earnings.

§ 19-14.2-6 Assignment of earnings.  The payment in money, credit, goods, or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall for the purposes of regulation under this chapter be deemed a loan secured by the assignment, and the amount which the assigned compensation exceeds the amount of consideration actually paid shall for the purposes of regulation under this chapter be deemed interest upon the loan from the date of the payment to the date the compensation is payable. The transaction shall be governed by and subject to the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-7 - Assignment of wages simultaneous with loan  Liens on furniture.

§ 19-14.2-7 Assignment of wages simultaneous with loan  Liens on furniture.  No assignment of or order for payment of any salary, wages, commissions, or other compensation for services, earned or to be earned, given to secure any loan made by any small loan lender under this chapter, shall be valid unless the amount of the loan is paid to the borrower simultaneously with its execution; nor shall the assignment or order, or any chattel mortgage or other lien on household furniture then in the possession and use of the borrower, be valid unless it is in writing, signed in person by the borrower, nor if the borrower is married unless it is signed in person by both husband and wife, provided that written assent of a spouse shall not be required when husband and wife have been living separate and apart for a period of at least five (5) months prior to the making of the assignment, order, mortgage, or lien.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-8 - Maximum loan and interest rate.

§ 19-14.2-8 Maximum loan and interest rate.  Every small loan lender may lend up to five thousand dollars ($5,000) in the aggregate to one borrower and may charge, contract for, and receive on the loan interest on the unpaid principal balance on a loan at a rate not exceeding the following:

(1) Loans up to and including three hundred dollars ($300), three percent (3%) per month;

(2) Loans exceeding three hundred dollars ($300) but not exceeding eight hundred dollars ($800), two and one-half percent (2.5%) per month; and

(3) Loans exceeding eight hundred dollars ($800), but not exceeding five thousand dollars ($5,000), two percent (2%) per month.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-9 - Split loans.

§ 19-14.2-9 Split loans.  No small loan lender shall induce or permit any borrower to split up or divide any loan, or permit any person to become obligated individually under more than one loan contract at the same time, for the purpose or with the result of obtaining a higher rate of charge than would otherwise be permitted.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-10 - Computation of interest.

§ 19-14.2-10 Computation of interest.  (a) Interest on loans made under this chapter shall not be paid, deducted, or received in advance, or compounded, and shall be computed and paid only on unpaid principal balances and on the basis of the number of days actually elapsed. For the purpose of these computations a month shall be any period of thirty (30) consecutive days.

(b) If part or all of the consideration for a contract of a small loan is the unpaid balance of a prior loan with the same licensee, then the principal of the new contract of loan shall not include any unpaid interest on the prior loan, except interest which has accrued within sixty (60) days before the making of the new contract of loan; provided, however, that unpaid interest on a prior loan may not be so included in the principal of a new loan more than once in any period of twelve (12) months.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-11 - Maximum term of small loans.

§ 19-14.2-11 Maximum term of small loans.  No small loan lender shall enter into any contract of loan under this chapter of one thousand dollars ($1,000) or less, excluding charges, under which the borrower agrees to make any scheduled repayment of cash advance or principal more than twenty-five (25) months from the date of making the contract, nor, any contract of small loan exceeding one thousand dollars ($1,000) but not exceeding five thousand dollars ($5,000), excluding charges, under which the borrower agrees to make any scheduled repayment of cash advance or principal more than sixty (60) months from the date of making the contract. Every contract of small loan shall provide for repayment of the loan in substantially equal installments at approximately equal periodical intervals of time.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-12 - Small loans  No other charges  Exception.

§ 19-14.2-12 Small loans  No other charges  Exception.  In addition to the interest allowed in this chapter, no small loan licensee shall directly or indirectly charge, contract for or receive any other charges except credit insurance, lawful filing fees and insurance charges, and other fees listed in § 6-26-2(c) or as authorized by regulation.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-13 - Additional documents delivered to borrower.

§ 19-14.2-13 Additional documents delivered to borrower.  Every licensee who is the holder of any small loan note shall deliver to the borrower, at the time any small loan is made, a statement of the law regarding interest rate and term limitations, in plain English, showing in clear and distinct terms the amount and date of the loan and of its maturity, the nature of the security, if any, for the loan, the name and address of the borrower and of the licensee, and the agreed rate of interest.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-14 - Penalties.

§ 19-14.2-14 Penalties.  (a) Any person or any member, officer, director, agent, or employee of any person, who knowingly violates or participates in the violation of any of the applicable provisions of this chapter or any regulation promulgated under this chapter, is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both. Each violation shall constitute a separate offense. Complaints under this chapter may be made by the director or the director's designee and he or she shall not be required to give surety for costs. The attorney general shall prosecute all complaints under this chapter.

(b) Any contract of loan not invalid for any other reason, in the making or collecting of which any act has been done which constitutes a misdemeanor under this section, shall be voidable, at the discretion of the court, and the small loan lender shall have no right to collect or receive any principal, interest, fees or charges.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-15 - Rules and regulations.

§ 19-14.2-15 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 54.)



Chapter 19-14.2-16 - Severability.

§ 19-14.2-16 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 54.)






Chapter 19-14.3 - Sale of Checks and Electronic Money Transfers

Chapter 19-14.3-1 - Exemption from licensing.

§ 19-14.3-1 Exemption from licensing.  No license to sell checks or engage in the business of electronic money transfers shall be required of any:

(1) Regulated institution, bank or credit union organized under the laws of the United States, or subject to written notice with a designated Rhode Island agent for service of process in the form prescribed by the director or the director's designee, of any other state within the United States if the laws of the other state in which such bank or credit union is organized authorizes under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution or credit union to engage in the business of selling checks or electronic money transfers in the other state; no bank or credit union duly organized under the laws of any other state within the United States may receive deposits, pay checks or lend money from any location within this state unless such bank or credit union has received approval from the director or the director's designee for the establishment of an interstate branch office pursuant to chapter 7 of title 19 of the general laws;

(2) Natural person employee who is employed by a licensee when acting on the licensee's behalf; or

(3) Agents any licensee shall designate or appoint. No sale of check or electronic money transfer licensee shall be required to obtain a branch office license pursuant to § 19-14-12 or shall be subject to the provisions of § 19-14-24 or shall be required to obtain a license pursuant to chapter 14.4 of this title for check cashing services incidental to the sale of checks and electronic money transfers and the person charges not more than fifty cents ($.50) per check cashed.

History of Section.
(P.L. 1995, ch. 82, § 55; P.L. 2003, ch. 163, § 4; P.L. 2003, ch. 169, § 4.)



Chapter 19-14.3-2 - Securities in lieu of bonds.

§ 19-14.3-2 Securities in lieu of bonds.  In lieu of the required surety bond or bonds, or of any portion as required by chapter 14, the applicant may deposit with the director or the director's designee with the financial institutions, credit unions or national banks in this state that the applicant may designate and the director or his or her designee may approve, United States government/agency obligation or state obligations, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required surety bond. The securities shall be deposited and held to secure the same obligations as would the surety bond, but the licensee shall be entitled to receive all interest and dividends thereon, shall have the right, with the approval of the director or the director's designee, to substitute other securities for those deposited, and shall be required to substitute securities on the written order of the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 55.)



Chapter 19-14.3-3 - Liability of licensees.

§ 19-14.3-3 Liability of licensees.  Each licensee shall be liable for the payment of all checks or electronic money transfer sold by the licensee in this state, in whatever form and whether directly or through an agent, as the maker or drawer of these according to the negotiable instrument laws of this state; and a licensee who sells a check or electronic money transfer, whether directly or through an agent, upon which the licensee is not designated as maker or drawer shall, nevertheless, have the same liabilities with respect to these as if signed as the maker or drawer of these. Every check or electronic money transfer sold by a licensee, directly or through an agent, shall bear the name of the licensee clearly imprinted on it.

History of Section.
(P.L. 1995, ch. 82, § 55.)



Chapter 19-14.3-3.1 - Record of foreign exchange transactions.

§ 19-14.3-3.1 Record of foreign exchange transactions.  Every person carrying on a foreign exchange business or the business of forwarding foreign drafts or of forwarding money or other credits to any country outside of the United States shall make and preserve a record of each transaction. The record shall contain all of the following information: the amount or value of the money or credit forwarded; the bank or depository from which the money or credit is purchased by the person; the date of the purchase; the names and addresses of the persons forwarding the money or credit; and the serial number or other symbol of any of the drafts or credits deposited with the person for forwarding. The record shall be kept in a separate book for that purpose and shall always be open to the inspection of the person who has forwarded any money or credit through the person upon his or her request. This person shall not fail, neglect, or refuse to submit or show the record or prevent a proper person as defined in this section to inspect the record.

History of Section.
(P.L. 2001, ch. 129, § 3.)



Chapter 19-14.3-3.2 - Forwarding of documents to foreign correspondent  Receipt for money or documents.

§ 19-14.3-3.2 Forwarding of documents to foreign correspondent  Receipt for money or documents.  Every person, whether engaged in the foreign exchange brokerage business or not, to whom any money, draft, or credit is delivered to be forwarded to a foreign correspondent, shall forward the credit accompanied by draft credits, or any documents necessary and essential to carrying out the transaction, immediately after the receipt, sale, deposit, or other transaction by which the money, draft, or credit is delivered to the person for forwarding. That person shall also, upon delivery of any money, draft, or credit to be forwarded to a foreign correspondent, give a receipt, showing what the current rate of exchange of the foreign currency to which the money, draft, or credit is to be transferred is on the day of the transaction, and the amount expressed in the denomination of the foreign currency, according to the rate of exchange, which is to be forwarded as set forth above.

History of Section.
(P.L. 2001, ch. 129, § 3.)



Chapter 19-14.3-3.3 - Action on bond.

§ 19-14.3-3.3 Action on bond.  Every person who has delivered or deposited money or credit to be forwarded to a foreign correspondent, who has acquired any judgment, debt, claim, or demand relating to the transaction against any person named as principal in any bond filed in accordance with the provisions of this chapter or the person's agents or employees, arising from defalcation, embezzlement, negligence, breach of contract, or violation of any duty required under this title, shall have a cause of action upon the bond for all damages sustained, and shall upon request be furnished with a certified copy of the bond by the director or the director's designee and may bring suit in the name of the obligee named in the bond for their use and benefit against the principal and surety or sureties named in the bond, and may prosecute the action to final judgment and execution; provided, that the action and its prosecution shall involve the obligee in no expense, and that every action shall be commenced and sued within six (6) years after the cause of action shall accrue and not after.

History of Section.
(P.L. 2001, ch. 129, § 3.)



Chapter 19-14.3-3.4 - Companies exempt from provisions.

§ 19-14.3-3.4 Companies exempt from provisions.  The provisions of §§ 19-4.3-3.1  19-4.3-3.3 shall not apply to duly incorporated financial institutions or credit unions.

History of Section.
(P.L. 2001, ch. 129, § 3.)



Chapter 19-14.3-4 - Rules and regulations.

§ 19-14.3-4 Rules and regulations.  The director or the director's designee may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 82, § 55.)



Chapter 19-14.3-5 - Severability.

§ 19-14.3-5 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 55.)






Chapter 19-14.4 - Check Cashing

Chapter 19-14.4-1 - Exemptions from licensing.

§ 19-14.4-1 Exemptions from licensing.  No license to cash checks shall be required of any:

(1) Regulated institution, bank or credit union organized under the laws of the United States, or subject to written notice with a designated Rhode Island agent for service of process in the form prescribed by the director or the director's designee, of any other state within the United States if the laws of the other state in which such bank or credit union is organized authorizes under conditions not substantially more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee, a financial institution or credit union to engage in the business of cashing checks in the other state; no bank or credit union duly organized under the laws of another state within the United States may receive deposits, pay checks or lend money from any location within this state unless such bank or credit union has received approval from the director or the director's designee for the establishment of an interstate branch office pursuant to chapter 7 of title 19 of the general laws.

(2) Natural person employee who is employed by a licensee when acting on the licensee's behalf; or

(3) Persons engaged in the business of cashing checks where that business is incidental to the person's retail sale of goods or services and the person charges not more than fifty cents ($.50) per check cashed.

History of Section.
(P.L. 1995, ch. 82, § 56; P.L. 2003, ch. 163, § 5; P.L. 2003, ch. 169, § 5.)



Chapter 19-14.4-2 - Public notice of application.

§ 19-14.4-2 Public notice of application.  (a) Upon the filing of any application in due form, accompanied by the required fee and documents, notice thereof shall be published in a newspaper of general circulation in this state. Each notice shall contain:

(1) The name of the applicant;

(2) The location of the proposed site; and

(3) A statement that any comment or objection by anyone in relation to the application should be submitted in writing to the director or the director's designee for consideration within ten (10) business days of the date of publication.

(b) The general assembly finds and declares that check cashing businesses provide important and vital services to Rhode Island citizens, that the number of check cashing businesses should be limited in accordance with the needs of the communities they are to serve, and that it is in the public interest to promote and foster check cashing businesses and to insure their financial stability.

(c) The director or the director's designee shall cause an investigation of the needs of the community for the establishment of a check cashing business at the location specified in the application and the effect that granting the license will have on the financial stability of other check cashing businesses that may be serving the community in which the business of the applicant is proposed to be conducted. If the issuance of a license to engage in the check cashing business at the location specified will not promote the needs and the convenience and advantage of the community in which the check cashing business of the applicant is proposed to be conducted, then the application may be denied.

(d) The director or the director's designee shall investigate to ascertain whether the qualifications and requirements have been met. Within ninety (90) days after the publication of the notice, if the director or the director's designee finds that the qualifications have been met, he or she shall issue to the applicant a license to engage in the business of cashing checks in this state.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-3 - Rules and regulations.

§ 19-14.4-3 Rules and regulations.  (a) The director or the director's designee is authorized, directed and empowered to promulgate regulations that provide for the safety and security of customers of the licensee, and/or its employees, from robbery or other criminal activities to include, but not be limited to, bulletproof glass and steel partitions.

(b) The rules and regulations, in addition to any other provisions as the director or the director's designee may require, must provide that licensees maintain:

(1) Continuously, for each licensed premises, liquid assets of at least ten thousand dollars ($10,000);

(2) A cash sheet which must be prepared daily for each day's business reflecting all transactions for that day;

(3) A money order register recording the date issued, money order number, amount and date paid. In lieu of the money order register, a copy of the money order may be kept when carbonized type money orders are used;

(4) Insurance issued by an insurance company or indemnity company, authorized to do business under the laws of this state, which shall insure the applicant against loss by theft, burglary, robbery or forgery in principal sum, as determined by the director or the director's designee, which shall in no event be less than ten thousand dollars ($10,000) nor more than one hundred thousand dollars ($100,000). The required amounts shall bear a relationship to the liquid assets on hand at the licensed location; and

(5) An adequate written policy and affirmative program to insure compliance with state and federal money laundering statutes.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-4 - Fees for services.

§ 19-14.4-4 Fees for services.  No licensee shall:

(1) Charge check-cashing fees in excess of three percent (3%) of the face amount of the check, or five dollars ($5.00), whichever is greater, if the check is the payment of any kind of state public assistance or federal social security benefit;

(2) Charge check-cashing fees for personal checks in excess of ten percent (10%) of the face amount of the personal check or five dollars ($5.00), whichever is greater; or

(3) Charge check-cashing fees in excess of five percent (5%) of the face amount of the check or five dollars ($5.00), whichever is greater, for all other checks.

(4) Charge deferred deposit transaction fees in excess of ten percent (10%) of the amount of funds advanced.

History of Section.
(P.L. 1995, ch. 82, § 56; P.L. 2001, ch. 371, § 3; P.L. 2005, ch. 230, § 1; P.L. 2005, ch. 235, § 1; P.L. 2010, ch. 204, § 1.)



Chapter 19-14.4-5 - Posting of charges  Endorsement  Receipt.

§ 19-14.4-5 Posting of charges  Endorsement  Receipt.  (a) In every location licensed pursuant to this chapter, there shall be at all times posted in a conspicuous place within the licensed premises a complete and unambiguous schedule of all fees for cashing checks, deferred deposit transactions expressed as both a dollar amount and an annual percentage rate, and the initial issuance of any identification card.

(b) Before a licensee shall deposit, with any regulated institution or other insured-deposit-taking institution organized under the laws of the United States, a check cashed by the licensee, the check must be endorsed with the name under which the licensee is doing business and must include the words "licensed check cashing services".

(c) The licensee shall provide a receipt for each transaction for the benefit of a customer.

(d) Each check casher shall also post a list of valid identification which is acceptable in lieu of identification provided by the check casher. The information required by this section shall be clear, legible, and in letters not less than one-half (1/2) inch in height. The information shall be posted in a conspicuous location in the unobstructed view of the public within the check cashers' premises. Failure to post information as required by this section, or the imposition of fees or identification requirements contrary to the information posted, shall constitute a deceptive trade practice under chapter 13.1 of title 6.

History of Section.
(P.L. 1995, ch. 82, § 56; P.L. 2001, ch. 371, § 3; P.L. 2005, ch. 230, § 1; P.L. 2005, ch. 235, § 1.)



Chapter 19-14.4-5.1 - Customer checks  Deferred deposits.

§ 19-14.4-5.1 Customer checks  Deferred deposits.  (a) A check casher may defer the deposit of a personal check written by a customer for a term of no less than thirteen (13) days, pursuant to the provisions of this section. The face amount of the check shall not exceed five hundred dollars ($500).

(b) Each deferred deposit shall be made pursuant to a written agreement that has been signed by the customer and by the check casher or an authorized representative of the check casher. The written agreement shall contain a statement of the total amount of any fees charged for the deferred deposit, expressed both in United States currency and as an annual percentage rate (APR), as required by federal regulations. The written agreement shall authorize the check casher to defer deposit of the personal check until a specific date no less than thirteen (13) days from the date the written agreement was signed and executed. The written agreement shall not permit the check casher to accept collateral.

(c) A roll-over is an extension or deferral of the payment due date of a deferred deposit transaction for the payment of only an additional fee.

(d) The maximum amount of a single customer's check is five hundred dollars ($500).

(e) The maximum aggregate amount of concurrently outstanding checks held by the licensee or its affiliate from the same customer is five hundred dollars ($500).

(f) The maximum number of concurrently outstanding checks held by the licensee or its affiliates from the same customer is three (3).

(g) The maximum number of rollovers permitted is one.

(h) The check casher shall give a duplicate original of the agreement to the customer at the time of the transaction.

History of Section.
(P.L. 2001, ch. 371, § 4; P.L. 2005, ch. 230, § 1; P.L. 2005, ch. 235, § 1.)



Chapter 19-14.4-6 - Securities in lieu of bonds.

§ 19-14.4-6 Securities in lieu of bonds.  In lieu of the required surety bond or bonds, or of any portion as required by chapter 14, the applicant may deposit with the director, or the director's designee or with any financial institutions, credit unions or national banks in this state that the applicant may designate and the director or the director's designee may approve, United States government/agency obligation or state obligations, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required surety bond. The securities shall be deposited and held to secure the same obligations as would the surety bond, but the licensee shall be entitled to receive all interest and dividends thereon, shall have the right, with the approval of the director or the director's designee, to substitute other securities for those deposited, and shall be required to substitute securities on the written order of the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-7 - Dishonor of check  Procedure.

§ 19-14.4-7 Dishonor of check  Procedure.  Within five (5) business days after being advised by the payor institution that a check has been altered, forged, stolen, obtained through fraudulent or illegal means, negotiated without proper legal authority, or represents the proceeds of illegal activity, the licensee shall notify the police department in the city or town where the office of the licensee where the check was cashed is located. In the event a check is returned to the licensee by the payor institution for any of the aforementioned reasons, the licensee may not release the check without the consent of the city or town police department, office of the attorney general, or other investigating law enforcement authority.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-8 - Food stamps  Distribution.

§ 19-14.4-8 Food stamps  Distribution.  Check cashing licensees may engage in the distribution of food stamps in accordance with the regulations promulgated by the director or the director's designee.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-9 - Unlicensed check cashing businesses.

§ 19-14.4-9 Unlicensed check cashing businesses.  The operation of any unlicensed check cashing businesses or the unlawful conduct or operation of any licensed check cashing business is declared to constitute unfair competition with licensed and legally operated check cashing businesses doing business in the same community. A licensee operating legally under this chapter in the same community has the right to apply to the superior court to obtain an injunction restraining this unfair competition.

History of Section.
(P.L. 1995, ch. 82, § 56.)



Chapter 19-14.4-10 - Severability.

§ 19-14.4-10 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter that can be given effect without the invalid or unconstitutional provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 82, § 56.)






Chapter 19-14.5 - Foreign Exchange Transactions



Chapter 19-14.6 - Insurance Premium Finance Agreements

Chapter 19-14.6-1 - Form of agreement.

§ 19-14.6-1 Form of agreement.  (a) Every agreement shall:

(1) Be dated and signed by, or on behalf of, the insured, and the printed portion thereof shall be in at least eight (8) point type;

(2) Contain the names and place of business of the insurance producer negotiating the insurance contract or contracts thereto relating, the name and residence, or place of business, of the insured, as specified by the insured, the name and place of business of the company to which payments under the agreement are to be made, a brief description of the insurance contract or contracts, and the amount of the premium or premiums therefore; and

(3) Set forth following items where they are applicable:

(i) The total amount of the premium or premiums;

(ii) The amount of the down payment;

(iii) The principal balance, the difference between (i) and (ii);

(iv) The amount of interest to be charged;

(v) The balance payable by the insured, sum of items (iii) and (iv); and

(vi) The number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof.

(b) The items set forth in subdivision (a)(3) need not be stated in the sequence in which they appear in subdivision (a)(3), and additional items may be included to explain computations made in determining the amount to be paid by the insured.

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-2 - Limitation on interest and other charges.

§ 19-14.6-2 Limitation on interest and other charges.  (a) An insurance premium finance company shall not charge, contract for, receive or collect any interest or discount charges at a rate in excess of that provided in § 6-26-2.

(b) Interest on any insurance premium finance agreement is to be computed on the balance of the premium or premiums due, after subtracting the down payment made by the insured in accordance with the agreement, from the effective date of the insurance contract, for which the premium or premiums is or are being advanced, to and including the date when the final installment provided for in the agreement is due and payable. The interest so provided for by this chapter anticipates timely repayment, in consecutive equal monthly installments, for a period of one year. With respect to contractual arrangements for repayment in greater or lesser periods, or in unequal, irregular, or other than monthly installments, interest may be computed at an equivalent effective rate, likewise, having due regard for timely payments of installments.

(c) A service charge of fifteen dollars ($15.00) per insurance premium finance agreement, which need not be refunded upon cancellation or prepayment, may be imposed as long as the imposition of said service charge does not cause the total charges provided for in the agreement to exceed that specified in § 6-26-2.

(d) Notwithstanding the provisions of any agreement, an insured may prepay the obligation in full at any time. In that event, the insured shall receive a refund credit. The refund credit shall represent at least as great a proportion of the interest as the sum of the periodic balances following the month in which prepayment is made bears the sum of all periodic balances under the schedule of installments in the agreement. If the amount of a refund credit is less than one dollar ($1.00), no actual refund need be made.

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-3 - Delinquency and cancellation charges.

§ 19-14.6-3 Delinquency and cancellation charges.  (a) An insurance premium finance agreement may provide for payment by the insured of a delinquency charge ranging from one dollar ($1.00) to a maximum of five percent (5%) of an installment which is in default for a period of five (5) days or more.

(b) The agreement may provide for payment by the insured of a cancellation charge of fifteen dollars ($15.00), if the default results in cancellation of any insurance contract or contracts listed in the agreement.

(c) An agreement may also provide for payment, upon default, of reasonable costs of collection, including reasonable attorneys' fees.

(d) none of the charges referred to in this section shall be considered directly or indirectly in determining whether a violation of the usury laws has occurred under an agreement.

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-4 - Cancellation of insurance contract upon default.

§ 19-14.6-4 Cancellation of insurance contract upon default.  (a) When an insurance premium finance agreement contains a power of attorney enabling the company to cancel an insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the company unless the cancellation is effectuated in accordance with this section.

(b) Not less than ten (10) days written notice shall be mailed to the insured, at his or her last known address, as shown on the records of the company, of the intention of the company, to cancel the insurance contract or contracts unless the default is removed within the ten (10) day period.

(c) After expiration of the ten (10) day period, the company may cancel the insurance contract or contracts by mailing to the insurer a notice of cancellation. The insurance contract or contracts shall be cancelled as if notice of cancellation had been submitted by the insured personally, but without requiring return of the insurance contract or contracts. The company shall also mail a notice of cancellation to the insured at his or her last known address as shown on the records of the company. The insurance contract or contracts shall be cancelled by the insurer on a pro rata basis.

(d) All statutory, regulatory, and contractual restrictions providing that an insurance contract may not be cancelled unless notice be given to a particular governmental agency, mortgagee, or other third party shall be applicable to any cancellation effected under the provisions of this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives notice of cancellation from the company, and shall determine the effective date of cancellation, taking into consideration the number of days notice required to complete the cancellation.

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-5 - Return premiums.

§ 19-14.6-5 Return premiums.  Whenever a financed insurance contract or contracts is cancelled, the insurer shall return the gross unearned premium or premiums, if any, that may be due under the insurance contract or contracts, directly to the insurance premium finance company for the account of the insured, as soon as reasonably possible, but, in no event, shall the period for the return exceed sixty (60) days after the effective date of cancellation. In the event that crediting of a return premium or premiums to the account of an insured results in a surplus over the amount due from the insured, the insurance premium finance company shall refund the excess to the insured, provided that no refund shall be required if the refund amounts to less than one dollar ($1.00).

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-6 - Exemption from filing requirements.

§ 19-14.6-6 Exemption from filing requirements.  Filing of the insurance premium finance agreement shall not be necessary to perfect validity thereof, as a secured transaction against creditors, subsequent purchasers, pledgees, encumbrancers, trustees in bankruptcy, or other insolvency proceeding under any law or any person having the status, power, or authority of the aforementioned, or their successors or assigns.

History of Section.
(P.L. 2003, ch. 79, § 4; P.L. 2003, ch. 82, § 4.)



Chapter 19-14.6-7 - Reimbursement for orthotic and prosthetic services.

§ 19-14.6-7 Reimbursement for orthotic and prosthetic services.  (a) As used in this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding system (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devices as determined by the director of the department of health, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility or locomotion or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(6) "Private insurance company" means any insurance company, or management company hired by an insurance company, who is any of the following:

(i) Based in the state of Rhode Island; or

(ii) Provides coverage for citizens for the state of Rhode Island; or

(iii) Allows subscribing patients to seek prosthetic or orthotic services in the state of Rhode Island.

(b) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2006, which provides medical coverage that includes coverage for physician services in a physician's office and every policy, which provides major medical or similar comprehensive type coverage shall provide coverage for benefits for orthotic and prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395K, 13951 and 1395M and 42 CFR 414.202, 414.210, 414.228, and 410.100 as applicable to this section.

(c) A health insurance contract, plan or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor and orthotic or prosthetic services are rendered by a provider who is licensed by the state of Rhode Island to provide orthotics and prosthetics.

History of Section.
(P.L. 2006, ch. 210, § 4; P.L. 2006, ch. 380, § 4.)






Chapter 19-14.7 - Nonprofit Credit Counseling Services Act



Chapter 19-14.8 - Uniform Debt-Management Services Act

Chapter 19-14.8-1 - Short title.

§ 19-14.8-1 Short title.  This chapter shall be known and may be cited as the "Uniform Debt-Management Services Act".

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-2 - Definitions.

§ 19-14.8-2 Definitions.  In this chapter:

(1) "Director" means the director of the department of business regulation.

(2) "Affiliate":

(a) With respect to an individual, means:

(i) The spouse of the individual;

(ii) A sibling of the individual or the spouse of a sibling;

(iii) An individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) An aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) Any other individual occupying the residence of the individual; and

(b) With respect to an entity, means:

(i) A person that directly or indirectly controls, is controlled by, or is under common control with the entity;

(ii) An officer of, or an individual performing similar functions with respect to, the entity;

(iii) A director of, or an individual performing similar functions with respect to, the entity;

(iv) Subject to adjustment of the dollar amount pursuant to this chapter, a person that receives or received more than twenty-five thousand dollars ($25,000) from the entity in either the current year or the preceding year or a person that owns more than ten percent (10%) of, or an individual who is employed by or is a director of, a person that receives or received more than twenty-five thousand dollars ($25,000) from the entity in either the current year or the preceding year;

(v) An officer or director of, or an individual performing similar functions with respect to, a person described in subsection (b)(i) above;

(vi) The spouse of, or an individual occupying the residence of, an individual described in subsection (b)(i)  (b)(v) of this section; or

(vii) An individual who has the relationship specified in subsection (a)(iv) to an individual or the spouse of an individual described in subsection (b)(i)  (b)(v) of this section.

(3) "Agreement" means an agreement between a provider and an individual for the performance of debt-management services.

(4) "Bank" means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union, and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority.

(5) "Business address" means the physical location of a business, including the name and number of a street.

(6) "Certified counselor" means an individual certified by a training program or certifying organization, approved by the director, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services.

(7) "Concessions" means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor.

(8) "Day" means calendar day.

(9) "Debt-management services" means services as an intermediary between an individual and one or more creditors of the individual for the purpose of obtaining concessions, but does not include:

(a) Legal services provided in an attorney-client relationship by an attorney licensed or otherwise authorized to practice law in this state;

(b) Accounting services provided in an accountant-client relationship by a certified public accountant licensed to provide accounting services in this state; or

(c) Financial-planning services provided in a financial planner-client relationship by a member of a financial-planning profession whose members the director, by rule, determines are

(i) Licensed by this state;

(ii) Subject to a disciplinary mechanism;

(iii) Subject to a code of professional responsibility; and

(iv) Subject to a continuing-education requirement.

(10) "Entity" means a person other than an individual.

(11) "Good faith" means honesty in fact and the observance of reasonable standards of fair dealing.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity. The term does not include a public corporation, government, or governmental subdivision, agency, or instrumentality.

(13) "Plan" means a program or strategy in which a provider furnishes debt-management services to an individual and which includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual.

(14) "Principal amount of the debt" means the amount of a debt at the time of an agreement.

(15) "Provider" means a person that provides, offers to provide, or agrees to provide debt-management services directly or through others.

(16) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Settlement fee" means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt.

(18) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic sound, symbol, or process.

(19) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(20) "Trust account" means an account held by a provider that is:

(a) Established in an insured bank;

(b) Separate from other accounts of the provider or its designee;

(c) Designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider or its designee; and

(d) Used to hold money of one or more individuals for disbursement to creditors of the individuals.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-3 - Exempt agreements and person.

§ 19-14.8-3 Exempt agreements and person.  (a) This chapter does not apply to an agreement with an individual who the provider has no reason to know resides in this state at the time of the agreement.

(b) This chapter does not apply to a provider to the extent that the provider:

(1) Provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this state at the time the provider agrees to provide the services; or

(2) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors.

(c) This chapter does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(1) A judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(2) A bank chartered under the laws of the United States or of this state;

(3) An affiliate, as defined in subdivision 19-14.8-2(2)(b)(i), of a bank described in subsection (2) if the affiliate is regulated by a federal or state banking regulatory authority;

(4) A title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services; or

(5) A bank chartered under the laws of another state, so long as the laws of such other state expressly authorize such bank to operate in such state, under conditions no more restrictive than those imposed by the laws of this state, as determined by the director or the director's designee; or

(6) An affiliate, as defined in subdivision 19-14.8-2(2)(b)(i), of a bank described in subsection (5) above if the affiliate is regulated by a federal or state banking regulatory authority.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-4 - Registration required.

§ 19-14.8-4 Registration required.  (a) Except as otherwise provided in subsection (b) of this section, a provider may not provide debt-management services to an individual who it reasonably should know resides in this state at the time it agrees to provide the services, unless the provider is registered under this chapter.

(b) If a provider is registered under this chapter, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The director shall maintain and publicize a list of the names of all registered providers.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-5 - Application for registration  Form, fee and accompanying documents.

§ 19-14.8-5 Application for registration  Form, fee and accompanying documents.  (a) An application for registration as a provider must be in a form prescribed by the director.

(b) Subject to adjustment of dollar amounts pursuant to subsection 19-14.8-32(f), an application for registration as a provider must be accompanied by:

(1) The fee established by chapter 19-14;

(2) The bond required by § 19-14.8-13;

(3) Identification of all trust accounts required by § 19-14.8-22 and an irrevocable consent authorizing the director to review and examine the trust accounts;

(4) Evidence of insurance in the amount of two hundred fifty thousand dollars ($250,000):

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this state and rated at least "A" by a nationally recognized rating organization;

(C) With no deductible;

(D) Payable to the applicant, the individuals who have agreements with the applicant, and this state, as their interests may appear; and

(E) Not subject to cancellation by the applicant without the approval of the director;

(5) If the applicant is a foreign corporation, proof that the applicant holds a certificate of authority to conduct affairs in this state, as required by chapter 7-6; and

(6) If the applicant is organized as a not-for-profit entity or is exempt from taxation, evidence of not-for-profit and tax-exempt status applicable to the applicant under the Internal Revenue Code, 26 U.S.C. § 501, as amended.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-6 - Application for registration  Required information.

§ 19-14.8-6 Application for registration  Required information.  An application for registration must be signed under oath or certified under the penalties of perjury and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this state, electronic-mail addresses, and Internet website addresses;

(2) All names under which the applicant conducts business;

(3) The address of each location in this state at which the applicant will provide debt- management services or a statement that the applicant will have no such location;

(4) The name and home address of each officer and director of the applicant and each person that owns at least ten percent (10%) of the applicant;

(5) Identification of every jurisdiction in which, during the five (5) years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(6) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 19-14.8-22;

(7) The applicant's financial statements, audited by an accountant licensed to conduct audits, for each of the two (2) years immediately preceding the application or, if it has not been in operation for the two (2) years preceding the application, for the period of its existence;

(8) Evidence of accreditation by an independent accrediting organization approved by the director;

(9) Evidence that, within twelve (12) months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(10) A description of the three (3) most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this state and a copy of any materials used or to be used in those programs;

(11) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(12) A copy of each form of agreement that the applicant will use with individuals who reside in this state;

(13) The schedule of fees and charges that the applicant will use with individuals who reside in this state;

(14) At the applicant's expense, the results of a criminal-records check, including fingerprints, conducted within the immediately preceding twelve (12) months, covering every officer of the applicant and every employee or agent of the applicant who is authorized to have access to the trust account required by § 19-14.8-22;

(15) The names and addresses of all employers of each director during the ten (10) years immediately preceding the application;

(16) A description of any ownership interest of at least ten percent (10%) by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(17) A statement of the amount of compensation of the applicant's five (5) most highly compensated employees for each of the three (3) years immediately preceding the application or, if it has not been in operation for the three (3) years preceding the application, for the period of its existence;

(18) The identity of each director who is an affiliate, as defined in subdivision 19-14.8-2(2)(A) or (B)(i), (ii), (iv), (v), (vi), or (vii), of the applicant; and

(19) Any other information that the director reasonably requires to perform the director's duties hereunder.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-7 - Application for registration  Obligation to update.

§ 19-14.8-7 Application for registration  Obligation to update.  An applicant or registered provider shall notify the director within ten (10) days after a change in the information specified in subdivision 19-14.8-5(b)(4) or (6) or subsection 19-14.8-6(1), (3), (6), (12), or (13).

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-8 - Application for registration  Public information.

§ 19-14.8-8 Application for registration  Public information.  Except for the information required by subsections 19-14.8-6(7)(14) and (17) and the addresses required by subsection 19-14.8-6(4), the director shall make the information in an application for registration as a provider available to the public.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-9 - Certificate of registration  Issuance or denial.

§ 19-14.8-9 Certificate of registration  Issuance or denial.  (a) Except as otherwise provided in subsections (b) and (c), the director shall issue a certificate of registration as a provider to a person that complies with § 19-14.8-5 and § 19-14.8-6.

(b) The director may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The director finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The director shall deny registration if:

(1) The application is not accompanied by the fee established by the director; or

(2) With respect to an applicant that is organized as a not-for-profit entity or has obtained tax-exempt status under the Internal Revenue Code, 26 U.S.C. § 501, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), a board of directors is not independent for purposes of subsection (c) of this section if more than one-fourth (1/4) of its members:

(1) Are affiliates of the applicant, as defined in §§ 19-14.8-2(2)(a) or 19-14.8-2(2)(b)(i), (ii), (iv), (v), (vi), or (vii); or

(2) After the date ten (10) years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than twenty-five thousand dollars ($25,000) in either the current year or the preceding year.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3; P.L. 2007, ch. 13, § 1; P.L. 2007, ch. 14, § 1.)



Chapter 19-14.8-10 - Certificate of registration  Timing.

§ 19-14.8-10 Certificate of registration  Timing.  (a) The director shall approve or deny an initial registration as a provider within one hundred twenty (120) days after an application is filed. In connection with a request pursuant to this chapter for additional information, the director may extend the one hundred twenty (120) day period for not more than sixty (60) days. Within seven (7) days after denying an application, the director, in a record, shall inform the applicant of the reasons for the denial.

(b) If the director denies an application for registration as a provider or does not act on an application within the time prescribed in subsection (a), the applicant may appeal and request a hearing pursuant to chapter 42-35.

(c) Subject to this chapter subsection 19-14.8-11(d) and § 19-14.8-34, a registration as a provider is valid for one year.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-11 - Renewal of registration.

§ 19-14.8-11 Renewal of registration.  (a) A provider must obtain a renewal of its registration annually.

(b) An application for renewal of registration as a provider must be in a form prescribed by the director, signed under oath or certified under the penalties of perjury, and:

(1) Be filed in accordance with § 19-14-22;

(2) Be accompanied by the fee established by chapter 19-14 and the bond required by this chapter;

(3) Contain the matter required for initial registration as a provider by this chapter and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for registration or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of two hundred fifty thousand dollars ($250,000) or the highest daily balance in the trust account required by this chapter during the six (6) month period immediately preceding the application:

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this state and rated at least "A" by a nationally recognized rating organization;

(C) With no deductible;

(D) Payable to the applicant, the individuals who have agreements with the applicant, and this state, as their interests may appear; and

(E) Not subject to cancellation by the applicant without the approval of the director;

(6) Disclose the total amount of money received by the applicant pursuant to plans during the preceding twelve (12) months from or on behalf of individuals who reside in this state and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding twelve (12) months pursuant to plans by or on behalf of individuals who reside in this state and with whom the applicant has agreements; and

(8) Provide any other information that the director reasonably requires to perform the director's duties under this section.

(c) Except for the information required by subsections 19-14.8-6(7), (14), and (17) and the addresses required by subsection 19-14.8-6(4), the director shall make the information in an application for renewal of registration as a provider available to the public.

(d) If a registered provider files a timely and complete application for renewal of registration, the registration remains effective until the director, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the director denies an application for renewal of registration as a provider, the applicant, within ten (10) days after receiving notice of the denial, may appeal and request a hearing pursuant to chapter 42-35. Subject to § 19-14.8-34, while the appeal is pending the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the denial is affirmed, subject to the director's order and § 19-14.8-34, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the approval of the director, it transfers the agreements to another registered provider or returns to the individuals all unexpended money that is under the applicant's control.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-12 - Registration in another state.

§ 19-14.8-12 Registration in another state.  If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, the provider may submit a copy of that license or certificate and the application for it instead of an application in the form prescribed by subsection 19-14.8-5(a), 6, or 11(b). The director shall accept the application and the license or certificate from the other state as an application for registration as a provider or for renewal of registration as a provider, as appropriate, in this state if:

(1) The application in the other state contains information substantially similar to or more comprehensive than that required in an application submitted in this state;

(2) The applicant provides the information required by subsections 19-14.8-6(1), (3), (10), (12), and (13); and

(3) The applicant, under oath or certified under the penalties of perjury, certifies that the information contained in the application is current or, to the extent it is not current, supplements the application to make the information current.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-13 - Bond required.

§ 19-14.8-13 Bond required.  (a) Except as otherwise provided in § 19-14.8-14, a provider that is required to be registered under this chapter shall file a surety bond with the director, which must:

(1) Be in effect during the period of registration and for two (2) years after the provider ceases providing debt-management services to individuals in this state; and

(2) Run to this state for the benefit of this state and of individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear.

(b) Subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), a surety bond filed pursuant to subsection (a) must:

(1) Be in the amount of fifty thousand dollars ($50,000) or other larger or smaller amount that the director determines is warranted by the financial condition and business experience of the provider, the history of the provider in performing debt-management services, the risk to individuals, and any other factor the director considers appropriate;

(2) Be issued by a bonding, surety, or insurance company authorized to do business in this state and rated at least "A" by a nationally recognized rating organization; and

(3) Have payment conditioned upon noncompliance of the provider or its agent with this chapter.

(c) If the principal amount of a surety bond is reduced by payment of a claim or a judgment, the provider shall immediately notify the director and, within thirty (30) days after notice by the director, file a new or additional surety bond in an amount set by the director. The amount of the new or additional bond must be at least the amount of the bond immediately before payment of the claim or judgment. If for any reason a surety terminates a bond, the provider shall immediately file a new surety bond in the amount of fifty thousand dollars ($50,000) or other amount determined pursuant to subsection (b).

(d) The director or an individual may obtain satisfaction out of the surety bond procured pursuant to this section if:

(1) The director assesses expenses under subdivision 19-14.8-32(b)(1), issues a final order under subdivision 19-14.8-33(a)(2), or recovers a final judgment under subdivision 19-14.8-33(a)(4) or (5) or (d); or

(2) An individual recovers a final judgment pursuant to subsection 19-14.8-5(a), (b), or (c)(1), (2), or (4).

(e) If claims against a surety bond exceed or are reasonably expected to exceed the amount of the bond, the director, on the initiative of the director or on petition of the surety, shall, unless the proceeds are adequate to pay all costs, judgments, and claims, distribute the proceeds in the following order:

(1) To satisfaction of a final order or judgment under subsection 19-14.8-33(a)(2), (4), or (5) or (d);

(2) To final judgments recovered by individuals pursuant to subsection 19-14.8-35(a), (b), or (c)(1), (2) or (4), pro rata;

(3) To claims of individuals established to the satisfaction of the director, pro rata; and

(4) If a final order or judgment is issued under subsection 19-14.8-33(a), to the expenses charged pursuant to subdivision 19-14.8-32(b)(1).

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-14 - Bond required  Substitute.

§ 19-14.8-14 Bond required  Substitute.  (a) Instead of the surety bond required by § 19-14.8-13, a provider may deliver to the director, in the amount required by subsection 19-14.8-13(b), and, except as otherwise provided in subparagraph (2)(A) below, payable or available to this state and to individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear, if the provider or its agent does not comply with this chapter:

(1) A certificate of insurance issued by an insurance company authorized to do business in this state and rated at least "A" by a nationally recognized rating organization, with no deductible; or

(2) With the approval of the director:

(A) An irrevocable letter of credit, issued or confirmed by a bank approved by the director, payable upon presentation of a certificate by the director stating that the provider or its agent has not complied with this chapter; or

(B) Bonds or other obligations of the United States or guaranteed by the United States or bonds or other obligations of this state or a political subdivision of this state, to be deposited and maintained with a bank approved by the director for this purpose.

(b) If a provider furnishes a substitute pursuant to subsection (a), the provisions of subsections 19-14.8-13(a), (c), (d), and (e) apply to the substitute.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-15 - Requirement of good faith.

§ 19-14.8-15 Requirement of good faith.  A provider shall act in good faith in all matters under this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-16 - Customer service.

§ 19-14.8-16 Customer service.  A provider that is required to be registered under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer-service representative, as appropriate, during ordinary business hours.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-17 - Prerequisites for providing debt-management services.

§ 19-14.8-17 Prerequisites for providing debt-management services.  (a) Before providing debt-management services, a registered provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining amount

Settlement fee

dollar amount of fee or method of determining amount

Goods and services in addition to those provided in connection with a plan:

(item) dollar amount or method of determining amount

(item) dollar amount or method of determining amount.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll-free communication system or in person to discuss the financial analysis and plan required by subsection (b); and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, provide the individual with a list of:

(A) Creditors that the provider expects to participate in the plan and grant concessions;

(B) Creditors that the provider expects to participate in the plan but not grant concessions;

(C) Creditors that the provider expects not to participate in the plan; and

(D) All other creditors.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may:

hurt your credit rating or credit scores;

lead your creditors to increase finance and other charges; and

lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

Name and business address of provider

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-18 - Communication by electronic or other means.

§ 19-14.8-18 Communication by electronic or other means.  (a) In this section:

(1) "Federal act" means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended.

(2) "Consumer" means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 19-14.8-17, 19-14.8-19, or 19-14.8-27 by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act.

(c) The disclosures and materials required by §§ 19-14.8-17, 19-14.8-19, and 19-14.8-27 shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by subsection 19-14.8-17(d) must appear on one or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by subsections 19-14.8-17(c) and (d), § 19-14.8-19, and § 19-14.8-27, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials, and shall comply with a request as provided in subsection (f).

(f) If a provider is requested, before the expiration of ninety (90) days after a plan is completed or terminated, to send a written copy of the materials required by subsections 19-14.8-17(c) and (d), § 19-14.8-19, or § 19-14.8-27, the provider shall send them at no charge within three (3) business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than ninety (90) days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic-mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i), if a consumer who has consented to electronic communication in the manner provided by section 101 of the federal act withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h), it shall notify the consumer that it will terminate the agreement unless the consumer, within thirty (30) days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act. If the consumer consents, the provider may terminate the agreement only as permitted by subdivision 19-14.8-19(a)(6)(G).

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-19 - Form and content of agreement.

§ 19-14.8-19 Form and content of agreement.  (a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount, or method of determining the amount, of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment or, if such information is not known to the provider at the time of the agreement is made, and affirmative statement to that effect;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer or, if the provider can not form a reasonable belief as to such amounts and concessions at the time of the agreement is made, an affirmative statement to that effect; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under subsection 19-14.8-27(a);

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 19-14.8-20;

(I) That the individual may contact the director with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the director.

(b) For purposes of subsection (a)(5), delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the director supplies the provider with any information required under subsection (a)(6)(J), the provider may comply with that requirement only by disclosing the information supplied by the director.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund sixty-five percent (65%) of any portion of the set-up fee that has not been credited against the settlement fee; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the director any financial records relating to the trust account; and

(3) The provider will notify the individual within five (5) days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than fifty percent (50%) of the principal amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than fifty percent (50%) of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than fifty percent (50%) of the principal amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this state;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) and § 19-14.8-20 exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) is void.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-20 - Cancellation of agreement  Waiver.

§ 19-14.8-20 Cancellation of agreement  Waiver.  (a) An individual may cancel an agreement before midnight of the third (3rd) business day after the individual assents to it, unless the agreement does not comply with subsection (b) or § 19-14.8-19 or 19-14.8-28, in which event the individual may cancel the agreement within thirty (30) days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type, surrounded by bold black lines:

Notice of Right to Cancel

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to ]]]]]]]]]]]]]]]]]]]]]]]] or mail or deliver a signed, dated copy of this

E-mail address of provider ]]]]]]]]]]]]]]]]]]]]]]]] notice, or any other written notice to ]]]]]]]]]]]]]]]]]]]]]]]]

Name of provider at ]]]]]]]]]]]]]]]]]]]]]]]] before midnight on ]]]]]]]]]]]]]]]]]]]]]]]].

Address of provider ]]]]]]]]]]]]]]]]]]]]]]]]

Date ]]]]]]]]]]]]]]]]]]]]]]]]

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement, ]]]]]]]]]]]]]]]]]]]]]]]]

Print your name ]]]]]]]]]]]]]]]]]]]]]]]]

Signature ]]]]]]]]]]]]]]]]]]]]]]]]

Date ]]]]]]]]]]]]]]]]]]]]]]]]

(c) If a personal financial emergency necessitates the disbursement of an individual's money to one or more of the individual's creditors before the expiration of three (3) days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-21 - Required language.

§ 19-14.8-21 Required language.  Unless the director, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-22 - Trust account.

§ 19-14.8-22 Trust account.  (a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within two (2) business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a), the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than one trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the director by a method approved by the director. Unless the director by rule provides otherwise, within five (5) days thereafter, the provider shall give notice to the director describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 19-14.8-23.

(i) Before relocating a trust account from one bank to another, a provider shall inform the director of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the director of the account number of the trust account at the new bank.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-23 - Fees and other charges.

§ 19-14.8-23 Fees and other charges.  (a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 19-14.8-19 and 19-14.8-28.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and subsection 19-14.8-28(d). The director may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to subsection 19-14.8-32(f), the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding fifty dollars ($50.00) for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed ten dollars ($10.00) times the number of creditors remaining in a plan at the time the fee is assessed, but not more than fifty dollars ($50) in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to subsection 19-14.8-19(d), a fee for consultation, obtaining a credit report, setting up an account, and the like, in an amount not exceeding the lesser of four hundred dollars ($400) and four percent (4%) of the debt in the plan at the inception of the plan; and

(B) A monthly service fee, not to exceed ten dollars ($10) times the number of creditors remaining in a plan at the time the fee is assessed, but not more than fifty dollars ($50) in any month.

(3) A provider may not impose or receive fees under both paragraphs (1) and (2) of this section.

(4) Except as otherwise provided in subsection 19-14.8-28(d), if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding one hundred dollars ($100) or, with the approval of the director, a larger fee. The director may approve a fee larger than one hundred ($100) if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of ninety (90) days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to subsection (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Thirty percent (30%) of the excess of the principal amount of the debt over the amount paid the creditor pursuant to the plan less;

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to subdivision (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to subdivision (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of twenty-five dollars ($25) and the amount permitted by law other than this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-24 - Voluntary contributions.

§ 19-14.8-24 Voluntary contributions.  A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until thirty (30) days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 19-14.8-23.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-25 - Voidable agreements.

§ 19-14.8-25 Voidable agreements.  (a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 19-14.8-23 or 19-14.8-24, the individual may void the agreement and recover as provided in § 19-14.8-35.

(b) If a provider is not registered as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b), the provider does not have a claim against the individual for breach of contract or for restitution.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-26 - Termination of agreements.

§ 19-14.8-26 Termination of agreements.  (a) If an individual who has entered into an agreement fails for sixty (60) days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent (65%) of any portion of the set-up fee received pursuant to subdivision 19-14.8-23(d)(2) which has not been credited against settlement fees.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-27 - Periodic reports and retention of records.

§ 19-14.8-27 Periodic reports and retention of records.  (a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within five (5) business days after a request by an individual, but the provider need not comply with more than one request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for five (5) years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them. The provider may use electronic or other means of storage of the records.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-28 - Prohibited acts and practices.

§ 19-14.8-28 Prohibited acts and practices.  (a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than fifty percent (50%) of the principal amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the providers authority to settle debts for not more than fifty percent (50%) of the principal amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individuals account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The director, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in subsection 19-14.8-23(f), provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance; or

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward, or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining, an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than ten percent (10%) of the person; or

(2) Is an employee or affiliate of the person.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-29 - Notice of litigation.

§ 19-14.8-29 Notice of litigation.  No later than thirty (30) days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the director in a record that it has been sued.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-30 - Advertising.

§ 19-14.8-30 Advertising.  A provider that advertises debt-management services shall disclose, in an easily comprehensible manner, the information specified in subdivisions 19-14.8-17(d)(3) and (4).

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-31 - Liability for the conduct of other persons.

§ 19-14.8-31 Liability for the conduct of other persons.  If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-32 - Powers of director or director's designee.

§ 19-14.8-32 Powers of director or director's designee.  (a) The director may act on its own initiative or in response to complaints and may receive complaints, take action to obtain voluntary compliance with this chapter, refer cases to the attorney general, and seek or provide remedies as provided in this chapter.

(b) The director may investigate and examine, in this state or elsewhere, by subpoena or otherwise, the activities, books, accounts, and records of a person that provides or offers to provide debt-management services, or a person to which a provider has delegated its obligations under an agreement or this chapter, to determine compliance with this chapter. Information that identifies individuals who have agreements with the provider shall not be disclosed to the public. In connection with the investigation, the director may:

(1) Charge the person the reasonable expenses necessarily incurred to conduct the examination;

(2) Require or permit a person to file a statement under oath as to all the facts and circumstances of a matter to be investigated; and

(3) Seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 19-14.8-22, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this state.

(c) The director may adopt rules to implement the provisions of this chapter in accordance with chapter 42-35.

(d) The director may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) [Reserved].

(f) The director, by rule, shall adopt dollar amounts instead of those specified in §§ 19-14.8-2, 19-14.8-5, 19-14.8-9, 19-14.8-13, 19-14.8-23, 19-14.8-33, and 19-14.8-35 to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the director. The director shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least ten percent (10%). The dollar amount must be rounded to the nearest one hundred dollars ($100), except that the amounts in § 19-14.8-23 must be rounded to the nearest dollar.

(g) The director shall notify registered providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-33 - Administrative remedies.

§ 19-14.8-33 Administrative remedies.  (a) The director may enforce this chapter and rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), imposing on a provider or a person that has caused a violation a civil penalty not exceeding ten thousand dollars ($10,000) for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 19-14.8-35.

(b) Subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), if a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under subsection (a)(1) or (2), the director may impose a civil penalty not exceeding twenty thousand dollars ($20,000) for each violation.

(c) The director may maintain an action to enforce this chapter in any county.

(d) The director may recover the reasonable costs of enforcing the chapter under subsections (a)  (c), including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community.

(e) In determining the amount of a civil penalty to impose under subsection (a) or (b), the director shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the director considers relevant to the determination of the civil penalty.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-34 - Suspension, revocation or nonrenewal of registration.

§ 19-14.8-34 Suspension, revocation or nonrenewal of registration.  (a) In this section, "insolvent" means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The director may suspend, revoke, or deny renewal of a provider's registration if:

(1) A fact or condition exists that, if it had existed when the registrant applied for registration as a provider, would have been a reason for denying registration;

(2) The provider has committed a material violation of this chapter or a rule or order of the director under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the director to make an examination authorized by this chapter, failed to comply with subdivision 19-14.8-32(b)(2) within fifteen (15) days after request, or made a material misrepresentation or omission in complying with subdivision 19-14.8-32(b)(2); or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the director.

(c) If a provider does not comply with subsection 19-14.8-22(f) or if the director otherwise finds that the public health or safety or general welfare requires emergency action, the director may order a summary suspension of the provider's registration, effective on the date specified in the order.

(d) If the director suspends, revokes, or denies renewal of the registration of a provider, the director may seek a court order authorizing seizure of any or all of the money in a trust account required by § 19-14.8-22, books, records, accounts, and other property of the provider which are located in this state.

(e) If the director suspends or revokes a provider's registration, the provider may appeal and request a hearing pursuant to chapter 42-35.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-35 - Private enforcement.

§ 19-14.8-35 Private enforcement.  (a) If an individual voids an agreement pursuant to subsection 19-14.8-25(b), the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under subsection (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to subsection 19-14.8-25(a), the individual may recover in a civil action three (3) times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under subsection (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section and subject to adjustment of the dollar amount pursuant to subsection 19-14.8-32(f), with respect to a violation of § 19-14.8-17, 19-14.8-19, 19-14.8-20, 19-14.8-21, 19-14.8-22, 19-14.8-23, 19-14.8-24, 19-14.8-27, or subsection 19-14.8-28(a), (b), or (d), the greater of the amount recoverable under paragraph (1) or five thousand dollars ($5,000);

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of subdivision 19-14.8-28(a)(5), the minimum damages provided in subsection (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 19-14.8-20, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If, in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within two (2) business days of learning of the violation.

(g) The director shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 19-14.8-13 or 19-14.8-14.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-36 - Violation of unfair or deceptive practices statute.

§ 19-14.8-36 Violation of unfair or deceptive practices statute.  If an act or practice of a provider violates both this chapter and either chapter 13.1 of title 6, an individual may not recover under both for the same act or practice.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-37 - Statute of limitations.

§ 19-14.8-37 Statute of limitations.  (a) An action or proceeding brought pursuant to subsection 19-14.8-33(a), (b), or (c) must be commenced within four (4) years after the conduct that is the basis of the director's complaint.

(b) An action brought pursuant to § 19-14.8-35 must be commenced within two (2) years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to subsection 19-14.8-27(a);

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the director with respect to a violation of the chapter.

(c) The period prescribed in subsection (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and willfully misrepresented information required by this chapter to be disclosed to the individual, if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-38 - Uniformity of application and construction.

§ 19-14.8-38 Uniformity of application and construction.  In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-39 - Relation to Electronic Signatures in Global and National Commerce Act.

§ 19-14.8-39 Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-40 - Transitional provisions  Application to existing transactions.

§ 19-14.8-40 Transitional provisions  Application to existing transactions.  Transactions entered into before this chapter takes effect and the rights, duties, and interests resulting from them may be completed, terminated, or enforced as required or permitted by a law amended, repealed, or modified by this chapter as though the amendment, repeal, or modification had not occurred.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-41 - Severability.

§ 19-14.8-41 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-42 - [Reserved.].

§ 19-14.8-42 [Reserved.]. 

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)



Chapter 19-14.8-43 - Official comments.

§ 19-14.8-43 Official comments.  It is the intention of the general assembly that the official comments to this chapter represent the express legislative intent of the general assembly and shall be used as a guide for interpretation of this chapter.

History of Section.
(P.L. 2006, ch. 243, § 3; P.L. 2006, ch. 291, § 3.)






Chapter 19-14.9 - Rhode Island Fair Debt Collection Practices Act

Chapter 19-14.9-1 - Short Title.

§ 19-14.9-1 Short Title.  This chapter shall be known and may be cited as the "Rhode Island Fair Debt Collection Practices Act".

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-2 - Purpose.

§ 19-14.9-2 Purpose.  The purpose of this chapter is to establish standards, by defining unfair or deceptive acts or practices, for the collection of debts from consumers within the state of Rhode Island, and to establish requirements for the registering and supervision of debt collectors.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-3 - Definitions.

§ 19-14.9-3 Definitions.  For the purposes of this chapter, the following terms shall have the following meaning unless the context otherwise requires:

(1) "Consumer" means any person obligated or allegedly obligated to pay any debt, as defined by 15 U.S.C. § 1692a.

(2) "Consumer Reporting Agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(3) "Creditor" means any person who offers or extends credit creating a debt or to whom a debt is owed, but the term shall not include a person to the extent that he/she receives an assignment or transfer of a debt in default solely for the purpose of facilitating collection of the debt.

(4) "Debt" means any obligation or alleged obligation of a consumer to pay money arising out of a transaction in which the money, property, insurance, or services which are the subject of the transaction are primarily for personal, family, or household purposes, whether or not the obligation has been reduced to judgment.

(5) "Debt collector" means any person who uses an instrumentality of interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another. Notwithstanding the exclusion provided by clause (f) below, debt collector shall include a creditor who, in the process of collecting his/her own debt, uses any name other than his/her own which would indicate that a third person is collecting or attempting to collect the debt. Debt collector shall also include a person who uses an instrumentality of interstate commerce or the mails in a business the principal purpose of which is the enforcement of security interests. Debt collector shall not include:

(a) An officer or employee of a creditor while, in the name of the creditor, collecting debts for the creditor;

(b) A person while acting as a debt collector for another person, both of whom are related by common ownership or affiliated by corporate control, if the person acting as a debt collector does so only for a person to whom it is so related or affiliated and if the principal business of the person is not the collection of a debt;

(c) An officer or employee of the United States or a state of the United States to the extent that collecting or attempting to collect a debt is in the performance of his/her official duty;

(d) A person while serving or attempting to serve legal process on another person in connection with the judicial enforcement of a debt;

(e) A nonprofit organization which, at the request of a consumer, performs bona fide consumer credit counseling and assists the consumer in the liquidation of debts by receiving payments from the consumer and distributing the amounts to creditors;

(f) A person collecting or attempting to collect a debt owed or due or asserted to be owed or due another to the extent the activity:

(1) Is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement, or;

(2) Concerns a debt which was originated by the person;

(3) Concerns a debt which was not in default at the time it was obtained by the person or in connection with a debt secured by a mortgage, when first serviced by the person;

(4) Concerns a debt obtained by the person as a secured party in a commercial credit transaction involving the creditor;

(g) Attorneys-at-law collecting a debt on behalf of a client.

(h) An agent or independent contractor employed for the purpose of collecting a charge or bill owed by a tenant to a landlord or owed by a customer to a corporation subject to the supervision of the department of business regulation insofar as the person collects charges or bills only for the landlord or supervised corporations.

"Department" means the department of business regulation.

"Director" means the director of the department of business regulation or the director's designee.

"Obligor" means an individual or company that owes the debt created by the issuing of a bond required under § 19-14.9-13.

"Registrant" means an entity registered under this chapter.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-4 - Acquisition of location information.

§ 19-14.9-4 Acquisition of location information.  Any debt collector communicating with any person, other than the consumer, for the purpose of acquiring location information about the consumer shall:

(a) Identify himself/herself, state that he/she is confirming or correcting location information concerning the consumer, and, only if expressly requested, identify his/her employer;

(b) Not state that such consumer owes any debt;

(c) Not communicate with any such person more than once unless requested to do so by such person or unless the debt collector reasonably believes that the earlier response of such person is erroneous or incomplete and that such person now has correct or complete location information;

(d) Not communicate by post card;

(e) Not use any language or symbol on any envelope or in the contents of any communication effected by the mails or telegram that indicates that the debt collector is in the debt collection business or that the communication relates to the collection of a debt; and

(f) After the debt collector knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, such attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time to communication from the debt collector.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-5 - Communication in connection with debt collection.

§ 19-14.9-5 Communication in connection with debt collection.  (1) Without the prior consent of the consumer given directly to the debt collector or the express permission of a court of competent jurisdiction, a debt collector may not communicate with a consumer in connection with the collection of any debt:

(a) At any unusual time or place or a time or place known or which should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a debt collector shall assume that the convenient time for communicating with a consumer is after 8 o'clock A.M. and before 9 o'clock P.M. local time at the consumer's location;

(b) If the debt collector knows the consumer is represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain, such attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the debt collector or unless the attorney consents to direct communication with the consumer; or

(c) At the consumer's place of employment if the debt collector knows or has reason to know that the consumer's employer prohibits the consumer from receiving such communication;

(2) Except as provided in § 19-14.9-4, without the prior consent of the consumer given directly to the debt collector, or the express permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial remedy, a debt collector may not communicate, in connection with the collection of any debt, with any person other than the consumer, his/her attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt collector.

(3) If a consumer notifies a debt collector in writing that the consumer refuses to pay a debt or that the consumer wishes the debt collector to cease further communication with the consumer, the debt collector shall not communicate further with the consumer with respect to such debt, except:

(a) To advise the consumer that the debt collector's further efforts are being terminated;

(b) To notify the consumer that the debt collector or creditor may invoke specified remedies which are ordinarily invoked by such debt collector or creditor; or

(c) Where applicable, to notify the consumer that the debt collector or creditor intends to invoke a specified remedy.

If such notice from the consumer is made by mail, notification shall be complete upon receipt.

(4) For the purpose of this section, the term "consumer" shall also include the consumer's spouse, parent (if the consumer is a minor), guardian, executor, or administrator.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-6 - Harassment or abuse.

§ 19-14.9-6 Harassment or abuse.  A debt collector may not engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person in connection with the collection of a debt. Such conduct shall include, but not be limited to:

(a) Using or threatening to use violence or other criminal means to harm the physical person, reputation, or property of any person;

(b) Using obscene or profane language or language the natural consequence of which is to abuse the hearer or reader;

(c) Advertising for sale of any debt to coerce payment of the debt;

(d) Causing a telephone to ring or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number;

(e) Except as provided in § 19-14.9-4, placing telephone calls without meaningful disclosure of the caller's identity.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-7 - False or misleading representations.

§ 19-14.9-7 False or misleading representations.  A debt collector may not use any false, deceptive, or misleading representation or means in connection with the collection of any debt. Such false or misleading means shall include, but not be limited to:

(a) The false representation or implication that the debt collector is vouched for, bonded by, or affiliated with the United States or any State, including the use of any badge, uniform, or facsimile thereof;

(b) The false representation of:

(1) The character, amount, or legal status of any debt;

(2) Any services rendered or compensation which may be lawfully received by any debt collector for the collection of a debt;

(c) The false representation or implication that any individual is an attorney or that any communication is from an attorney;

(d) The representation or implication that nonpayment of any debt will result in the arrest or imprisonment of any person or the seizure, garnishment, attachment, or sale of any property or wages of any person unless such action is lawful and the debt collector or creditor intends to take such action;

(e) The threat to take any action that cannot legally be taken or that is not intended to be taken;

(f) The false representation or implication that a sale, referral, or other transfer of any interest in a debt shall cause the consumer to:

(1) Lose any claim or defense to payment of the debt;

(2) Become subject to any practice prohibited by this chapter;

(g) The false representation or implication that the consumer committed any crime or other conduct in order to disgrace the consumer;

(h) The communicating or threatening to communicate to any person credit information which is known or which should be known to be false, including the failure to communicate that a disputed debt is disputed;

(i) The use of distribution of any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by any court, official, or agency of the United States or any State, or which creates a false impression as to its source, authorization, or approval;

(j) The use of any false representation or deceptive means to collect or attempt to collect any debt or to obtain information concerning a consumer;

(k) The failure to disclose in the initial written communication with the consumer and, in addition, if the initial communication with the consumer is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and that any information obtained will be used for that purpose, and the failure to disclose in subsequent communications that the communication is from a debt collector, except that this paragraph shall not apply to a formal pleading made in connection with a legal action;

(l) The false representation or implication that accounts have been turned over to innocent purchasers for value;

(m) The false representation or implication that documents are legal process;

(n) The use of any business, company, or organization name other than the true name of the debt collector's business, company, or organization;

(o) The false representation or implication that documents are not legal process forms or do not require action by the consumer;

(p) Communicating by telephone without disclosure of the name of the debt collector and without disclosure of the personal name of the individual making such communication; provided, however, that any such individual utilizing an alias shall use only one such alias at all times and provided that a mechanism is established by the debt collector to identify the person using such alias; the debt collector shall submit a list of all such aliases and the persons using same to the director;

(q) The false representation or implication that a debt collector operates or is employed by a consumer reporting agency.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-8 - Unfair practices.

§ 19-14.9-8 Unfair practices.  A debt collector may not use unfair or unconscionable means to collect or attempt to collect any debt. Such unfair or unconscionable means shall include, but not be limited to:

(a) Collecting any amount (including any interest, fee, charge, or expense incidental to the principal obligation) unless such amount is expressly authorized by the agreement creating the debt or permitted by law;

(b) Publishing or causing to be published, for general circulation, the name of a consumer or any lists of consumers, or threatening to do so;

(c) Requesting or demanding from a consumer a postdated check, draft, order for withdrawal or other similar instrument in payment for the debt or any portion thereof, or negotiating such instrument before the due date of the instrument;

(d) Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on such check or instrument;

(e) Causing charges to be made to any person for communications by concealment of the true purpose of the communication. Such charges include, but are not limited to, collect telephone calls and fees. However, this section shall not prohibit a debt collector from communicating with a consumer by way of a consumer's wireless telephone;

(f) Taking or threatening to take any nonjudicial action to effect dispossession or disablement of property if:

(1) There is no present right to possession of the property claimed as collateral through an enforceable security interest;

(2) There is no present intention to take possession of the property;

(3) The property is exempt by law from such dispossession or disablement;

(g) Communicating with a consumer regarding a debt by post card;

(h) Using any language or symbol, other than the debt collector's address, on any envelope when communicating with a consumer by use of the mails or by telegram, except that a debt collector may use his/her business name if such name does not indicate that he/she is in the debt collection business;

(i) Representing that an existing obligation of a consumer may be increased by the addition of attorney's fees, investigation fees, service fees, or any other fees or charges, if in fact such fees or charges may not legally be added to the existing obligation;

(j) Soliciting or obtaining of any written statement or acknowledgment in any form containing an affirmation of any obligation by a consumer who has been adjudicated bankrupt, without clearly and conspicuously disclosing the nature and consequences of such affirmation;

(k) Reporting to a consumer reporting agency on its transactions or experiences with a consumer in the debt collector's name. However, a debt collector may, with the express written authorization of the creditor, report to a consumer reporting agency in the creditor's name.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-9 - Validation of debts.

§ 19-14.9-9 Validation of debts.  (1) Within five (5) days after the initial communication with a consumer in connection with the collection of any debt, a debt collector shall, unless the following information is contained in the initial communication, or the consumer has paid the debt, send the consumer a written notice containing:

(a) The amount of the debt;

(b) The name of the creditor to whom the debt is owed;

(c) A statement that unless the consumer, within thirty (30) days after receipt of the notice, disputes that validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector;

(d) A statement that if the consumer notifies the debt collector in writing within the thirty (30) day period that the debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the consumer and a copy of such verification or judgment will be mailed to the consumer by the debt collector; and

(e) A statement that, upon the consumer's written request within the thirty (30) day period, the debt collector will provide the consumer with the name and address of the original creditor, if different from the current creditor.

(2) If the consumer notifies the debt collector in writing within the thirty (30) day period described in paragraph (d) of subsection (1) of this section that the debt, or any portion thereof, is disputed, or that the consumer requests the name and address of the original creditor, the debt collector shall cease collection of the debt, or any disputed portion thereof, until the debt collector obtains verification of the debt or a copy of a judgment, or the name and address of the original creditor, and a copy of such verification or judgment, or name and address of the original creditor, is mailed to the consumer by the debt collector.

(3) The failure of a consumer to dispute the validity of a debt under this section shall not be construed by any court as an admission of liability by the consumer.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-10 - Multiple debts.

§ 19-14.9-10 Multiple debts.  If any consumer owes multiple debts and makes any single payment to any debt collector with respect to such debts, such debt collector may not apply such payment to any debt which is disputed by the consumer and, where applicable, shall apply such payment in accordance with the consumer's directions.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-11 - Furnishing certain deceptive forms.

§ 19-14.9-11 Furnishing certain deceptive forms.  It is unlawful to design, compile, and furnish any form knowing that such form would be used to create the false belief in a consumer that a person other than the creditor of such consumer is participating in the collection of or in an attempt to collect a debt such consumer allegedly owes such creditor, when in fact such person is not so participating.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-12 - Registration required.

§ 19-14.9-12 Registration required.  (1) After July 1, 2008, no person shall engage within this state in the business of a debt collector, or engage in soliciting the right to collect or receive payment for another of an account, bill or other indebtedness, or advertise for or solicit in print the right to collect or receive payment for another of an account, bill or other indebtedness, without first registering with the director or the director's designee.

(2) The application for registration shall be in writing, shall contain information as the director may determine and shall be accompanied by a registration fee of two hundred dollars ($200).

(3) The registration shall be for a period of three (3) years. Each registration shall plainly state the name of the registrant and the city or town with the name of the street and number, if any, of the place where the business is to be carried on; provided that the business shall at all times be conducted in the name of the registrant as it appears on the registration.

(4) No person registered to act within this state as a debt collector shall do so under any other name or at any other place of business than that named in the registration. The registration shall be for a single location but may, with notification to the director, be moved to a different location. A registration shall not be transferable or assignable.

(5) This section shall not apply:

(a) To the servicor of a debt by a mortgage; or

(b) To any debt collector located out of this state; provided that the debt collector:

(1) Is collecting debts on behalf of an out-of-state creditor for a debt that was incurred out-of-state; and

(2) Only collects debts in this state using interstate communication methods, including telephone, facsimile, or mail.

(c) To any regulated institution as defined under § 19-1-1, national banking association, federal savings bank, federal savings and loan association, federal credit union, or any bank, trust company, savings bank, savings and loan association or credit union organized under the laws of this state, or any other state of the United States, or any subsidiary of the above; but except as provided herein, this section shall apply to a subsidiary or affiliate, as defined by the director, of an exempted entity and of a bank holding company established in accordance with state or federal law.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-13 - Remedies and penalties.

§ 19-14.9-13 Remedies and penalties.  (1) Any person who engages in the business of a debt collector without a registration as required by § 19-14.9-12 of this chapter, shall, upon conviction, be fined not more than two thousand dollars ($2,000) or imprisoned not more than one year, or both.

(2) Any debt collector who fails to comply with the provisions of §§ 19-14.9-4  19-14.9-11 of this chapter with respect to a consumer may be subject to revocation of registration and shall be civilly liable to such consumer in an amount equal to the sum of:

(a) Any actual damages sustained by such consumer as a result of such failure;

(b) In the case of any action by an individual, such additional damages as the court may allow, but not to exceed one thousand dollars ($1,000);

(c) In the case of a class action:

(1) Such amount for each named plaintiff as could be recovered under paragraph (b) of this subsection;

(2) Such amount as the court may allow for all other class members, without regard to a minimum individual recovery, not to exceed five hundred thousand dollars ($500,000) or one percent of the net worth of the debt collector, whichever is the lesser;

(d) In the case of any successful action to enforce such liability, the costs of the action, together with such reasonable attorney fees as may be determined by the court.

(3) In determining the amount of liability in any action under paragraph (2), the court shall consider, among other relevant factors:

(a) In any individual action under paragraph (b), the frequency and persistence of noncompliance by the debt collector or, the nature of such noncompliance, and the extent to which such noncompliance was intentional;

(b) In any class action under paragraph (c), the frequency and persistence of noncompliance by the debt collector, the nature of such noncompliance, the resources of the debt collector, the number of persons adversely affected, and the extent to which the debt collector's noncompliance was intentional.

(4) A debt collector may not be held liable in any action brought pursuant to the provisions of this chapter if:

(a) The debt collector shows by a preponderance of evidence that the violation was not intentional or negligent and which violation resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid any such error; or

(b) Within fifteen (15) days, either after discovering a violation which is able to be cured, or after the receipt of a written notice of such violation, the debt collector notifies the consumer of the violation, and makes whatever adjustments or corrections are necessary to cure the violation with respect to the consumer.

(5) An action to enforce any liability created by the provisions of this article may be brought in any court of competent jurisdiction within one year from the date on which the violation occurs.

(6) The policy of this state is not to award double damages under this article and the federal "Fair Debt Collection Practices Act" (15 U.S.C. § 1692 et seq). No damages under this section shall be recovered if damages are recovered for a like provision of said federal act.

History of Section.
(P.L. 2007, ch. 427, § 1.)



Chapter 19-14.9-14 - Severability.

§ 19-14.9-14 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

History of Section.
(P.L. 2007, ch. 427, § 1.)






Chapter 19-14.10 - An Act Adopting the Federal Secure and Fair Enforcement for Mortgage Licensing Act of 2009

Chapter 19-14.10-1 - Short title.

§ 19-14.10-1 Short title.  This chapter shall be known and may be cited as the "Secure and Fair Enforcement Mortgage Licensing Act of 2009".

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-2 - Purpose.

§ 19-14.10-2 Purpose.  The activities of mortgage loan originators and the origination or offering of financing for residential real property have a direct, valuable and immediate impact upon Rhode Island's consumers, Rhode Island's economy, the neighborhoods and communities of Rhode Island, and the housing and real estate industry. The general assembly finds that accessibility to mortgage credit is vital to the state's citizens. The general assembly also finds that it is essential for the protection of the citizens of Rhode Island and the stability of Rhode Island's economy that reasonable standards for licensing and regulation of the business practices of mortgage loan originators be imposed. The general assembly further finds that the obligations of mortgage loan originators to consumers in connection with originating or making residential mortgage loans are such as to warrant the regulation of the mortgage lending process. The purpose of this chapter is to protect consumers seeking mortgage loans and to ensure that the mortgage lending industry is operating without unfair, deceptive, and fraudulent practices on the part of mortgage loan originators. Therefore the general assembly establishes within this chapter:

(1) System of supervision and enforcement. An effective system of supervision and enforcement of the mortgage lending industry, including:

(i) The authority to issue licenses to conduct business under this chapter, including the authority to write rules or regulations or adopt procedures necessary to the licensing of persons covered under this chapter.

(ii) The authority to deny, suspend, condition or revoke licenses issued under this chapter.

(iii) The authority to examine, investigate and conduct enforcement actions as necessary to carry out the intended purposes of this chapter, including the authority to subpoena witnesses and documents, enter orders, including cease and desist orders, order restitution and monetary penalties and order the removal and ban of individuals from office or employment.

(2) Broad administrative authority. That the director of the department of business regulation ("director") or the director's designee shall have the broad administrative authority to administer, interpret and enforce this chapter, and promulgate rules or regulations implementing this chapter, in order to carry out the intentions of the general assembly.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-3 - Definitions.

§ 19-14.10-3 Definitions.  For purposes of this chapter, the following definitions shall apply:

(1) "Depository institution" has the same meaning as in section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(2) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(3) "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. This includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

(4) "Individual" means a natural person.

(5) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed as a lender or as a loan broker, or exempt from licensing under chapters 19-14, or 19-14.1.

(ii) For purposes of subsection (5)(i), "clerical or support duties" may include subsequent to the receipt of an application:

(A) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(B) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(iii) An individual engaging solely in loan processor or underwriter activities, shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(6) "Mortgage loan originator" means:

(A) An individual who, for compensation or gain or in the expectation of compensation or gain:

(I) Takes a residential mortgage loan application; or

(II) Offers or negotiates terms of a residential mortgage loan;

(B) Does not include an individual engaged solely as a loan processor or underwriter except as otherwise provided in subsection 19-14.10-4(c);

(C) Does not include a person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with Rhode Island law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator;

(D) Does not include a person or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in § 101(53D) of title 11, United States Code, as amended; and

(E) Does not include a person (or its employees) engaged in servicing mortgage loans. For purposes of this exclusion, "servicing mortgage loans" means, on behalf of the note holder, collecting and receiving payments, including payments of principal, interest, escrow amounts, and other sums due, on obligations due and owing to the note holder pursuant to a residential mortgage loan, and, when the borrower is in default, or in reasonably foreseeable likelihood of default, working with the borrower on behalf of the note holder and pursuant to the contract between the person servicing mortgage loans and the note holder, to modify but not refinance, either temporarily or permanently, the obligations, or otherwise finalizing collection of the obligation through the foreclosure process.

(ii) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

(A) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(B) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(C) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction);

(D) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(E) Offering to engage in any activity, or act in any capacity, described in subparagraphs (A), (B), (C), or (D) of this section.

(7) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

(8) "Nontraditional mortgage product" means any mortgage product other than a thirty (30) year fixed rate mortgage.

(9) "Person" means a natural person, corporation, company, limited liability company, partnership, association, or any other entity however organized.

(10) "Registered mortgage loan originator" means any individual who:

(i) Meets the definition of mortgage loan originator and is an employee of:

(A) A depository institution;

(B) A subsidiary that is:

(1) Owned and controlled by a depository institution; and

(2) Regulated by a Federal banking agency; or

(C) An institution regulated by the farm credit administration; and

(ii) Is registered with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry.

(11) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in § 103(v) of the Truth in Lending Act) or residential real estate upon which is constructed or intended to be constructed a dwelling (as so defined).

(12) "Residential real estate" means any real property located in Rhode Island, upon which is constructed or intended to be constructed a dwelling.

(13) "SAFE Act" means the Secure and Fair Enforcement for Mortgage Licensing Act, comprising §§ 1501-1517 of the Housing and Economic Recovery Act of 2008, Public Laws 110-289.

(14) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3; P.L. 2010, ch. 56, § 2; P.L. 2010, ch. 64, § 2; P.L. 2011, ch. 145, § 3.)



Chapter 19-14.10-4 - License and registration required.

§ 19-14.10-4 License and registration required.  (a) An individual, unless specifically exempted from this chapter under subsection (b) of this section, shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this state without first obtaining and maintaining annually a license under this chapter. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

(b) The following individuals are exempt from this chapter:

(1) Registered mortgage loan originators, when acting for an entity described in subparagraphs 19-14.10-3(10)(i)(A), (B), or (C) are exempt from this chapter.

(2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual.

(3) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence.

(4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(5) A licensed attorney when performing loan closing services for a licensed lender, licensed loan broker, or for an entity exempt from licensing under subdivision 19-14.1-10(a)(4);

(6) A mortgage loan originator: (i) Who is employed by a lender or loan broker licensed under chapter 19-14 and/or 19-14.1; (ii) Who works at a qualified location; (iii) Who is registered with, and maintains a unique identifier through the nationwide mortgage licensing system and registry; (iv) Who acts as a mortgage loan originator for residential mortgage loans secured by dwellings (as defined in Section 103(v) of the Truth in Lending Act) constructed or to be constructed on real property located in states other than Rhode Island; and (v) Who is licensed or registered as required by applicable law in each state in which such real property is located. As used herein, the term "qualified location" means a location licensed under this chapter which serves as the primary place of employment of at least one mortgage loan originator licensed under chapter 19-14.10.

(c) An individual loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless such independent contractor loan processor or underwriter obtains and maintains a license under chapters 19-14 and 19-14.10. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

(d) For the purposes of implementing an orderly and efficient licensing process the director or the director's designee may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals the director or the director's designee may establish expedited review and licensing procedures as follows:

(1) A mortgage loan originator applicant whose employer at the time of application for a mortgage loan originator license is an entity described in subparagraphs 19-14.10-3(10)(A), (B), or (C) and who has been assigned a unique identifier through the nationwide mortgage licensing system and registry and who has completed and filed with the director or the director's designee all information, documents and requirements for licensure pursuant to this chapter shall be permitted to continue to act as a mortgage loan originator for the period prior to action being taken on his or her application by the director or the director's designee;

(2) A mortgage loan originator applicant who has been assigned a unique identifier through the nationwide mortgage licensing system and registry and who has completed and filed with the director or the director's designee all information, documents and requirements for licensure pursuant to this chapter and whose employer at the time of application for a mortgage loan originator license is a lender or loan broker licensed under chapter 19-14 and 19-14.1, shall be permitted to continue to act as a mortgage loan originator for the period prior to action being taken on his or her application by the director or director's designee if the applicant and a senior officer or principal of such lender or loan broker files written attestation to the director or the director's designee that:

(i) The applicant is currently or has within the six (6) month period prior to the date of the application been acting as a registered mortgage loan originator in this state or as a state-licensed mortgage loan originator in another state, in either case under the provisions of Section 1507 of the SAFE Act;

(ii) The applicant has never had a mortgage loan license or registration denied, revoked, or suspended in any governmental jurisdiction; and

(iii) the applicant has not been convicted of a felony that would otherwise authorize the director or the director's designee to deny the applicant a license.

(3) Any provisional authority to act as a mortgage loan originator issued pursuant to this subsection (d) shall expire on the earlier of: (i) The date on which the director or the director's designee issues or denies the application for the license; or (ii) One hundred twenty (120) days from the date of application for the license.

(4) The director or the director's designee may deny or suspend the rights of a lender or loan broker licensed under chapter 19-14 or 19-14.1 to employ a mortgage loan originator under this subsection (d) if the director or the director's designee finds that such lender or loan broker, a senior official or principal thereof, or the applicant failed to exercise due diligence and good faith when submitting the attestations required in subdivision (d)(1) or (d)(2) above.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3; P.L. 2010, ch. 56, § 2; P.L. 2010, ch. 64, § 2; P.L. 2011, ch. 145, § 3.)



Chapter 19-14.10-5 - State license and registration application and issuance.

§ 19-14.10-5 State license and registration application and issuance.  (a) Applicants for a license shall apply in a form as prescribed by the director or the director's designee. Each such form shall contain content as set forth by rule, regulation, instruction or procedure of the director or the director's designee and may be changed or updated as necessary by the director or the director's designee in order to carry out the purposes of this chapter.

(b) In order to fulfill the purposes of this chapter, the director or the director's designee is authorized to establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

(c) In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check; and

(2) Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(i) An independent credit report obtained from a consumer reporting agency described in § 603(p) of the Fair Credit Reporting Act; and

(ii) Information related to any administrative, civil or criminal findings by any governmental jurisdiction.

(d) For the purposes of this section and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of this section the director or the director's designee may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the U.S. Department of Justice or any governmental agency.

(e) For the purposes of this section and in order to reduce the points of contact which the director or the director's designee may have to maintain for purposes of this section the director or the director's designee may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from any source so directed by the director or the director's designee.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-6 - Issuance of license.

§ 19-14.10-6 Issuance of license.  The director or the director's designee shall not approve a mortgage loan originator license unless the director or the director's designee makes at a minimum the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of such revocation shall not be deemed a revocation.

(2) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

(i) During the seven (7) year period preceding the date of the application for licensing and registration; or

(ii) At any time preceding such date of application, if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering.

(iii) Pardon of a conviction shall not be a conviction for purposes of this subsection.

(3) The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this chapter.

(i) For purposes of this subsection a person has shown that he or she is not financially responsible when he or she has shown a disregard in the management of his or her own financial condition. A determination that an individual has not shown financial responsibility may include, but not be limited to:

(i) Current outstanding judgments, except judgments solely as a result of medical expenses;

(B) Current outstanding tax liens or other government liens and filings;

(C) Foreclosures within the past three years;

(D) A pattern of seriously delinquent accounts within the past three (3) years.

(4) The applicant has completed the pre-licensing education requirement described in § 19-14.10-7.

(5) The applicant has passed a written test that meets the test requirement described in § 19-14.10-8.

(6) The applicant has met the net worth or surety bond requirements required pursuant to § 19-14.10-14.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3; P.L. 2010, ch. 56, § 2; P.L. 2010, ch. 64, § 2.)



Chapter 19-14.10-7 - Pre-licensing and re-licensing education of loan originators.

§ 19-14.10-7 Pre-licensing and re-licensing education of loan originators.  (a) In order to meet the pre-licensing education requirement referred to in this chapter a person shall complete at least twenty (20) hours of education approved in accordance with subsection (b) of this section, which shall include at least:

(1) Three (3) hours of Federal law and regulations;

(2) Three (3) hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(3) Two (2) hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(4) Three (3) hours of Rhode Island law and regulations.

(b) For purposes of subsection (a) of this section, pre-licensing education courses shall be reviewed, and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a pre-licensing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any pre-licensing education course, as approved by the nationwide mortgage licensing system and registry that is provided by the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

(d) Pre-licensing education may be offered either in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

(e) The pre-licensing education requirements approved by the nationwide mortgage licensing system and registry for any state shall be accepted as credit towards completion of pre- licensing education requirements in Rhode Island.

(f) A person previously licensed under this chapter subsequent to the effective date of this chapter applying to be licensed again must prove that they have completed all of the continuing education requirements for the year in which the license was last held.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-8 - Testing of loan originators.

§ 19-14.10-8 Testing of loan originators.  (a) In order to meet the written test requirement referred to in this chapter, an individual shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

(b) A written test shall not be treated as a qualified written test for purposes of this section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) Ethics;

(2) Federal law and regulation pertaining to mortgage origination;

(3) State law and regulation pertaining to mortgage origination;

(4) Federal and State law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c) Nothing in this section shall prohibit a test provider approved by the nationwide mortgage licensing system and registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent (75%) correct answers to questions.

(2) An individual may retake a test three (3) consecutive times with each consecutive taking occurring at least thirty (30) days after the preceding test.

(3) After failing three (3) consecutive tests, an individual shall wait at least six (6) months before taking the test again.

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five (5) years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-9 - Standards for license renewal.

§ 19-14.10-9 Standards for license renewal.  (a) The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under § 19-14.10-6.

(2) The mortgage loan originator has satisfied the annual continuing education requirements described in § 19-14.10-10.

(3) The mortgage loan originator has paid all required fees for renewal of the license.

(b) The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire. The director or the director's designee may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-10 - Continuing education for mortgage loan originators.

§ 19-14.10-10 Continuing education for mortgage loan originators.  (a) In order to meet the annual continuing education requirements referred to in § 19-14.10-9, a licensed mortgage loan originator shall complete at least (8) hours of education approved in accordance with subsection (2) of this section, which shall include at least:

(1) Three (3) hours of Federal law and regulations;

(2) Two (2) hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(3) Two (2) hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(4) One hour of Rhode Island law and regulations.

(b) For purposes of this section, continuing education courses shall be reviewed, and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

(d) Continuing education may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) A licensed mortgage loan originator:

(1) Except for subsection 19-14.10-9(b) and subsection (i) of this section, may only receive credit for a continuing education course in the year in which the course is taken; and

(2) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two (2) hours credit for every one hour taught.

(g) A person having successfully completed the education requirements approved by the nationwide mortgage licensing system and registry in subdivision (a)(1), (a)(2) and (a)(3) of this section for any state shall be accepted as credit towards completion of continuing education requirements in Rhode Island. Nothing herein shall relieve an applicant of the obligation to satisfy educational requirements specifically related to Rhode Island law and regulations.

(h) A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(i) A person meeting the requirements of subdivision 19-14.10-9(a)(1) and (a)(3) may make up any deficiency in continuing education as established by rule or regulation of the director or the director's designee.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-11 - Authority to require license.

§ 19-14.10-11 Authority to require license.  In addition to any other duties imposed upon the director or the director's designee by law, the director or the director's designee shall require mortgage loan originators to be licensed and registered through the nationwide mortgage licensing system and registry. In order to carry out this requirement the director or the director's designee is authorized to participate in the nationwide mortgage licensing system and registry. For this purpose, the director or the director's designee may establish by rule or regulation requirements as necessary, including but not limited to:

(1) Background checks for:

(i) Criminal history through fingerprint or other databases;

(ii) Civil or administrative records;

(iii) Credit history; or

(2) Any other information as deemed necessary by the nationwide mortgage licensing system and registry.

(3) The payment of fees to apply for or renew licenses through the nationwide mortgage licensing system and registry;

(4) The setting or resetting as necessary of renewal or reporting dates; and

(5) Requirements for amending or surrendering a license or any other such activities as the director or the director's designee deems necessary for participation in the nationwide mortgage licensing system and registry.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-12 - Nationwide mortgage licensing system and registry information challenge process.

§ 19-14.10-12 Nationwide mortgage licensing system and registry information challenge process.  The director or the director's designee shall establish a process whereby mortgage loan originators may challenge information entered into the nationwide mortgage licensing system and registry by the director or the director's designee.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-13 - Enforcement authorities, violations and penalties.

§ 19-14.10-13 Enforcement authorities, violations and penalties.  (a) In order to ensure the effective supervision and enforcement of this chapter the director or the director's designee may, pursuant to chapter 42-35:

(1) Deny, suspend, revoke, condition or decline to renew a license for a violation of this chapter, rules or regulations issued under this chapter or order or directive entered under this chapter.

(2) Deny, suspend, revoke, condition or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of § 19-14.10-6 or 19-14.10-9, or withholds information or makes a material misstatement in an application for a license or renewal of a license.

(3) Order restitution against persons subject to this chapter for violations of this chapter.

(4) Impose fines on persons subject to this chapter pursuant to subsections (b), (c) and (d) of this section.

(5) Issue orders or directives under this chapter as follows:

(i) Order or direct persons subject to this chapter to cease and desist from conducting business, including immediate temporary orders to cease and desist.

(ii) Order or direct persons subject to this chapter to cease any harmful activities or violations of this chapter, including immediate temporary orders to cease and desist.

(iii) Enter immediate temporary orders to cease business under a license or interim license issued pursuant to the authority granted under this chapter if the director or the director's designee determines that such license was erroneously granted or the licensee is currently in violation of this chapter;

(iv) Order or direct such other affirmative action as the director or the director's designee deems necessary.

(b) The director or the director's designee may impose a civil penalty on a mortgage loan originator and any lender or loan broker licensed under chapter 19-14 or 19-14.1 which employs such mortgage loan originator, if the director or the director's designee finds, on the record after notice and opportunity for hearing, that such mortgage loan originator has violated or failed to comply with any requirement of this chapter or any regulation prescribed by the director or the director's designee under this chapter or order issued under authority of this chapter. In addition, the director or the director's designee may impose a civil penalty on a lender or loan broker licensed under chapter 19-14 or 19-14.1 which employs any mortgage loan originator licensed under this chapter, if the director or the director's designee finds, on the record after notice and opportunity for hearing, that such lender or loan broker has violated or failed to comply with any requirement of this chapter or any such regulation or order.

(c) The maximum amount of penalty for each act or omission described in subsection (b) of this section shall be twenty-five thousand five hundred dollars ($25,000).

(d) Each violation or failure to comply with any directive or order of the director or the director's designee is a separate and distinct violation or failure.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3; P.L. 2012, ch. 66, § 1; P.L. 2012, ch. 84, § 1.)



Chapter 19-14.10-14 - Surety bond required.

§ 19-14.10-14 Surety bond required.  (a) Each mortgage loan originator shall be covered by a surety bond in accordance with this section. In the event that the mortgage loan originator is an employee of a lender or loan broker licensed under chapter 19-14, the surety bond of such lender or loan broker as required in accordance with the provisions of such chapter, increased to any higher amount, required by this section can be used in lieu of the mortgage loan originator's surety bond requirement.

(1) The surety bond shall provide coverage for each mortgage loan originator in an amount as prescribed in subsection (b) of this section.

(2) The surety bond shall be in a form as prescribed by the director or the director's designee.

(3) The director or the director's designee may promulgate rules or regulations with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of this chapter.

(b) The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the director or the director's designee by regulation adopted within one hundred twenty (120) days of the effective date of this section.

(c) When an action is commenced on a licensee's bond the director or the director's designee may require the filing of a new bond.

(d) Immediately upon recovery upon any action on the bond the licensee shall file a new bond.

(e) The director or the director's designee shall within one hundred twenty (120) days of the effective date of this section promulgate rules or regulations with respect to the requirements for surety bonds as are necessary to accomplish the purposes of this chapter.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3; P.L. 2011, ch. 145, § 3.)



Chapter 19-14.10-15 - Confidentiality.

§ 19-14.10-15 Confidentiality.  In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) Except as otherwise provided in public law 110-289, § 1512, the requirements under any Federal law or chapter 2 of title 38 of the general laws of Rhode Island regarding the privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising under Federal or state law (including the rules of any Federal or state court) with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. Such information and material may be shared with all state and Federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by Federal or said chapter 2 of Title 38 of the general laws of Rhode Island.

(2) For these purposes, the director or the director's designee is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other associations representing governmental agencies as established by rule, regulation or order of the director or the director's designee.

(3) Information or material that is subject to a privilege or confidentiality under subsection (a) of this section shall not be subject to:

(i) Disclosure under any Federal or state law governing the disclosure to the public of information held by an officer or an agency of the Federal government or the respective state; or

(ii) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the nationwide mortgage licensing system and registry with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege.

(4) Section 19-4-3 relating to the disclosure of confidential supervisory information or any information or material described in this section that is inconsistent with this section shall be superseded by the requirements of this section.

(5) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-16 - Investigation and examination authority.

§ 19-14.10-16 Investigation and examination authority.  In addition to any authority allowed under this chapter the director or the director's designee shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this chapter, the director or the director's designee shall have the authority to access, receive and use any books, accounts, records, files, documents, information or evidence including but not limited to:

(i) Criminal, civil and administrative history information, including non-conviction data, or other non-public record as specified in subparagraph 38-2-2(4)(D), specifically, or any other criminal, civil, and administrative record deemed non-public under § 38-2-1 et seq., generally; and

(ii) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in § 603(p) of the Federal Fair Credit Reporting Act; and

(iii) Any other documents, information or evidence the director or the director's designee deems relevant to the inquiry or investigation regardless of the location, possession, control or custody of such documents, information or evidence.

(2) For the purposes of investigating violations or complaints arising under this chapter, or for the purposes of examination, the director or the director's designee may review, investigate, or examine any licensee, individual or person subject to this chapter, as often as necessary in order to carry out the purposes of this chapter. The director or the director's designee may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the director or the director's designee deems relevant to the inquiry.

(3) Each licensee, individual or person subject to this chapter shall make available to the director or the director's designee upon request the books and records relating to the operations of such licensee, individual or person subject to this chapter. The director or the director's designee shall have access to such books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual or person subject to this chapter concerning their business.

(4) Each licensee, individual or person subject to this chapter shall make or compile reports or prepare other information as directed by the director or the director's designee in order to carry out the purposes of this section including but not limited to:

(i) Accounting compilations;

(ii) Information lists and data concerning loan transactions in a format prescribed by the director or the director's designee; or

(iii) Such other information deemed necessary to carry out the purposes of this section.

(5) In making any examination or investigation authorized by this chapter, the director or the director's designee may control access to any documents and records of the licensee or person under examination or investigation. The director or the director's designee may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the director or the director's designee. Unless the director or the director's designee has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this chapter, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(6) In order to carry out the purposes of this section, the director or the director's designee may:

(i) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(ii) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardize or uniform methods or procedures, and documents, records, information or evidence obtained under this section;

(iii) Use, hire, contract or employ public or privately available analytical systems, methods or software to examine or investigate the licensee, individual or person subject to this chapter;

(iv) Accept and rely on examination or investigation reports made by other government officials, within or without this state; or

(v) Accept audit reports made by an independent certified public accountant for the licensee, individual or person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the director or the director's designee.

(7) The authority of this section shall remain in effect, whether such a licensee, individual or person subject to this chapter acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

(8) No licensee, individual or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-17 - Prohibited acts and practices.

§ 19-14.10-17 Prohibited acts and practices.  It is a violation of this chapter for a person or individual subject to this chapter to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) Engage in any unfair or deceptive practice toward any person;

(3) Obtain property by fraud or misrepresentation;

(4) Solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this chapter may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(5) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;

(6) Conduct any business covered by this chapter without holding a valid license as required under this chapter, or assist or aide and abet any person in the conduct of business under this chapter without a valid license as required under this chapter;

(7) Fail to make disclosures as required by this chapter and any other applicable state or federal law including regulations thereunder;

(8) Fail to comply with this chapter or rules or regulations promulgated under this chapter, or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this chapter;

(9) Make, in any manner, any false or deceptive statement or representation with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

(10) Negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the nationwide mortgage licensing system and registry or in connection with any investigation conducted by the director or the director's designee or another governmental agency;

(11) Make any payment, threat or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment threat or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

(12) Collect, charge, attempt to collect or charge or use or propose any agreement purporting to collect or charge any fee prohibited by this chapter;

(13) Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer.

(14) Fail to truthfully account for monies belonging to a party to a residential mortgage loan transaction.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-18 - Mortgage call reports.

§ 19-14.10-18 Mortgage call reports.  Each lender, loan broker or mortgage loan originator licensee shall submit to the nationwide mortgage licensing system and registry reports of condition, which shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-19 - Report to nationwide mortgage licensing system and registry.

§ 19-14.10-19 Report to nationwide mortgage licensing system and registry.  Subject to state privacy law the director or the director's designee is required to report regularly violations of this chapter, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry subject to the provisions contained in § 19-1-4-3.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-20 - Reserved.

§ 19-14.10-20 Reserved. 

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-21 - Unique identifier shown.

§ 19-14.10-21 Unique identifier shown.  The name and the unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or websites, and any other documents as established by rule, regulation or order of the director or the director's designee.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)



Chapter 19-14.10-22 - Severability.

§ 19-14.10-22 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the remainder of the chapter or the application of the provision to other persons or circumstances is not affected.

History of Section.
(P.L. 2009, ch. 148, § 3; P.L. 2009, ch. 160, § 3.)






Chapter 19-15 - Receivership



Chapter 19-15.1 - Alternative Receivership



Chapter 19-16 - Conservatorship



Chapter 19-17 - Voluntary Liquidation



Chapter 19-18 - Banking Emergencies



Chapter 19-19 - Banking Offenses



Chapter 19-20 - Loan And Investment Companies



Chapter 19-21 - Credit Unions



Chapter 19-22 - Formation Of Building-loan Associations



Chapter 19-23 - Operations of Domestic Building-Loan Associations



Chapter 19-23.1 - Stock Building-Loan Associations



Chapter 19-24 - Foreign Building-Loan Associations



Chapter 19-25 - Small Loan Business



Chapter 19-25.1 - Educational Lending



Chapter 19-25.2 - Secondary Mortgage Loans



Chapter 19-25.3 - Loan Business



Chapter 19-25.4 - Money and Mortgage Brokers



Chapter 19-26 - Pawnbrokers

Chapter 19-26-1 - Businesses subject to chapter.

§ 19-26-1 Businesses subject to chapter.  Every person, partnership, or corporation, except a national bank or bank or trust company duly incorporated under the laws of this state, engaged in the business of loaning money on the security of a deposit of any personal property other than choses in action, whether or not a note or other evidence of indebtedness be given by the borrower, shall be deemed to be carrying on the business of a pawnbroker, within the meaning of this chapter, and shall be subject to all the provisions contained in this chapter.

History of Section.
(G.L. 1896, ch. 105, § 17; P.L. 1909, ch. 435, § 5; G.L. 1923, ch. 131, § 17; G.L. 1938, ch. 364, § 17; G.L. 1956, § 19-26-1.)



Chapter 19-26-2 - City or town license  Fee  Revocation.

§ 19-26-2 City or town license  Fee  Revocation.  The city or town council of any city or town may grant licenses to suitable persons, residents of the state, under any conditions and regulations that it may think proper, to carry on the business of pawnbrokers within their respective cities or towns for the term of one year at the place designated in the license, and every license granted shall designate the place where the business shall be carried on, and the carrying on of the business in any other place than that designated in the license, whether by the person named or by any other person, shall be deemed to be without license, and shall be punished accordingly; and every person taking the license shall pay to the city or town treasurer a sum not less than fifty dollars ($50.00) nor more than two hundred dollars ($200), to be fixed by the city or town council, and notwithstanding anything contained in this chapter, any license granted may be revoked and annulled by the city or town council at any time without affecting any liability under the bonds to be given, and without any claim for the money, or any part of the money, paid for the license.

History of Section.
(G.L. 1896, ch. 105, § 1; G.L. 1909, ch. 126, § 1; G.L. 1923, ch. 131, § 1; G.L. 1938, ch. 364, § 1; G.L. 1956, § 19-26-2; P.L. 2004, ch. 169, § 1.)



Chapter 19-26-3 - License bond.

§ 19-26-3 License bond.  Before any license is issued under the provisions of this chapter, the person applying for the license shall give bond to the city or town treasurer in the penal sum of two thousand dollars ($2,000) with at least two (2) sureties satisfactory to the town council, which sureties shall be residents of the town or city where the licensee proposes to do business, conditioned that he or she will not violate any of the provisions of this chapter, and for the payment of all costs and damages incurred by any violation of this chapter, and the other fines and penalties provided for in this section for any violation of the provisions of this chapter shall not affect the liability of the obligor upon the bond.

History of Section.
(G.L. 1896, ch. 105, § 1; G.L. 1909, ch. 126, § 1; G.L. 1923, ch. 131, § 1; G.L. 1938, ch. 364, § 1; G.L. 1956, § 19-26-3.)



Chapter 19-26-4 - Penalty for unlicensed business.

§ 19-26-4 Penalty for unlicensed business.  Every person carrying on the business of pawnbroker without a license shall be fined two hundred dollars ($200) for the first offense and five hundred dollars ($500) for the second and every subsequent offense.

History of Section.
(G.L. 1896, ch. 105, § 2; G.L. 1909, ch. 126, § 2; G.L. 1923, ch. 131, § 2; G.L. 1938, ch. 364, § 2; G.L. 1956, § 19-26-4.)



Chapter 19-26-5 - Records and reports  Retention of articles pawned  Violations.

§ 19-26-5 Records and reports  Retention of articles pawned  Violations.  (a) Every pawnbroker shall require positive proof of identification with photograph, date of birth, and current address of every pawnor and shall require the pawnor to sign a statement on a form to be approved or provided by the attorney general stating that the pawnor is the legal owner of the property or is the agent of the owner authorized to pawn the property, and when and where or in what manner the property was obtained.

(b) Every pawnbroker shall keep a copy of the statement form approved by the attorney general, in the English language, in which the pawnbroker shall enter the date, duration, and amount of any loan made by him or her, a full and accurate description of all articles pawned, the rate of interest, and the name, personal description, occupation, telephone number, date of birth and place of residence (with the street and number of the house) of the pawnor. The pawnbroker shall require the pawnor to sign the statement form with his or her name and address.

(2) Upon the receipt of the property the pawnbroker shall deliver to the pawnor a memorandum in writing, signed by him or her, numbered with a number corresponding to the number of the statement form, and containing the substance of the statement form.

(3) Whenever required, the pawnbroker shall submit copies of the statement forms to the inspection of the attorney general, mayor, chief of police, or the deputy chief of police, or any member of the detective police of any city, or to the chief of police or the town sergeant of any town, and shall also make out and deliver to the chief of police of the city, or to the chief of police or the town sergeant of the town where the license has been granted, every day before twelve o'clock noon (12:00 p.m.), a legible and correct copy of all the statement forms made during the twenty-four (24) hours preceding the hour of ten o'clock (10:00) a.m. of the day upon which the copy is made. The pawnbroker shall deliver or mail weekly to the attorney general copies of all statement forms from the preceding seven (7) day period; and shall retain for inspection of the attorney general, mayor, chief of police, deputy chief of police, or any member of the detective police of any city, or of the chief of police or town sergeant of any town, all articles received in pawn, for a period of at least forty-eight (48) hours from the time the articles were received.

(4) Any pawnbroker who knowingly writes the wrong name or address of a person offering any article for pawn, or who knowingly permits the signing of the wrong name or address, shall be fined one hundred dollars ($100) for the first offense. Upon a second offense the pawnbroker's license shall be revoked, and he or she shall not be permitted to conduct the business of pawnbroker in this state for one year. For violating any other provisions of this section a pawnbroker shall be fined one hundred dollars ($100).

(5) Any person offering any article for pawn who signs a wrong name or address shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than six (6) months.

History of Section.
(G.L. 1896, ch. 105, § 3; G.L. 1909, ch. 126, § 3; P.L. 1909, ch. 435, § 1; G.L. 1923, ch. 131, § 3; G.L. 1938, ch. 364, § 3; G.L. 1956, § 19-26-5; P.L. 1996, ch. 166, § 2; P.L. 1996, ch. 201, § 2; P.L. 2004, ch. 595, art. 26, § 2.)



Chapter 19-26-6 - Articles appearing to have been stolen.

§ 19-26-6 Articles appearing to have been stolen.  If it appears to any of the officers specified in § 19-26-5 that any article or articles which have been pawned have been stolen, the officer may give notice in writing to the pawnbroker to hold the article or articles, and the pawnbroker shall thereafter hold the article or articles for sixty (60) days, unless the notice is recalled in writing by the officer giving it. The article or articles shall be subject to inspection of the officer and any person with the officer at all reasonable times, and the article or articles shall be produced on notice or summons before any court or grand jury if the question of the larceny of the article or articles is under investigation. The pawnbroker shall not be liable in damages or otherwise on account of the detention. Any person who willfully hinders, obstructs, or prevents the officer from inspecting the article or articles, or violates any provision of this section, shall be fined not exceeding five hundred dollars ($500), or be imprisoned not exceeding six (6) months.

History of Section.
(G.L. 1896, ch. 105, § 16; P.L. 1909, ch. 435, § 5; G.L. 1923, ch. 131, § 16; G.L. 1938, ch. 364, § 16; G.L. 1956, § 19-26-6.)



Chapter 19-26-7 - Dealing in second-hand articles.

§ 19-26-7 Dealing in second-hand articles.  No pawnbroker licensed as provided in § 19-26-2 shall purchase any second-hand articles, or sell, dispose of, or keep for sale, any second-hand articles, unless they have been pawned to him or her and are sold under the provisions of § 19-26-10. Any article sold to the pawnbroker upon the understanding that the article is to be purchased from the pawnbroker by the seller of the article, or by any person acting for the seller, shall be deemed to have been pawned within the meaning of this chapter.

History of Section.
(G.L. 1896, ch. 105, § 4; G.L. 1909, ch. 126, § 4; G.L. 1923, ch. 131, § 4; G.L. 1938, ch. 364, § 4; G.L. 1956, § 19-26-7.)



Chapter 19-26-8 - Ascertainment of ownership of articles pawned.

§ 19-26-8 Ascertainment of ownership of articles pawned.  No pawnbroker shall knowingly take from any apprentice, servant, or employee any article or thing offered by the apprentice, servant, or employee in pledge without first ascertaining that the article or thing is the property of the person so offering it for sale. For every violation of this section the pawnbroker shall be fined not exceeding one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 105, § 5; G.L. 1909, ch. 126, § 5; G.L. 1923, ch. 131, § 5; G.L. 1938, ch. 364, § 5; G.L. 1956, § 19-26-8.)



Chapter 19-26-9 - Precious metals  Acts tending to destroy identity of articles pawned.

§ 19-26-9 Precious metals  Acts tending to destroy identity of articles pawned.  No pawnbroker shall buy or receive in pawn, gold, silver, or platinum scraps, gold or silver plated scraps, gold or silver solder, gold, silver, or platinum, or any of the same, in combination with any other or others of the same, melted into a button, bar, or any other shape, or any article of gold, silver, platinum, gold plate or silver plate in course of manufacture; nor shall he or she deface, scratch, obliterate, melt, separate, or break into parts any finished or unfinished article received by him or her in pawn, or otherwise in any manner do, cause, or suffer to be done by others, anything which shall destroy or tend to destroy the identity of the article, or render the identification more difficult; and for every violation of any provision of this section the pawnbroker shall be fined not exceeding two thousand dollars ($2,000) or be imprisoned not exceeding one year, and his or her license shall become void.

History of Section.
(G.L. 1896, ch. 105, § 6; G.L. 1909, ch. 126, § 6; P.L. 1909, ch. 435, § 2; G.L. 1923, ch. 131, § 6; G.L. 1938, ch. 364, § 6; G.L. 1956, § 19-26-9.)



Chapter 19-26-10 - Sale of unredeemed articles.

§ 19-26-10 Sale of unredeemed articles.  (a) No pawnbroker shall sell or dispose of any property pawned with him or her within three (3) months after the maturity of the loan on the property if not of a perishable nature; and, if perishable, for at least one month after that date. For the purposes of this section, "perishable" means any item(s) or good(s) subject to rapid decay and/or the value of which will be diminished if not put to the intended use within a short time.

(b) All such sales shall be made in this state.

(2) All sales of articles received in pawn by any pawnbroker shall be at public auction to the highest bidder, except that any article less than twenty-five dollars ($25.00) in value may be sold at private sale, and a record of the articles sold and the sale prices shall be made, at the time of the sale, in the book required to be kept by the pawnbroker by § 19-26-5.

(3) Notice of the sale at public auction shall be published at least six (6) days before the sale in one of the public newspapers, published in English, in the city or town where the business is carried on, or if no newspaper is published in the city or town, then in some newspaper published in the county in which the city or town is located.

(4) The notice shall specify the time and place at which the sale is to take place and by whom it is to be conducted, and shall contain the same number and description of the articles or goods to be sold as is contained in the memorandum delivered to the pawnor as required by § 19-26-5.

(c) The borrower, or any person entitled to the property pledged, may, at any time prior to the sale, pay or tender to the pawnbroker the amount loaned and the interest on the loan, together with the proportionate cost of advertising the sale, if any, and the payment or tender shall reinvest the pawnor or the person entitled to the property pledged with the title and right of possession to the property pawned free of the pledge.

History of Section.
(G.L. 1896, ch. 105, § 7; G.L. 1909, ch. 126, § 7; P.L. 1909, ch. 435, § 3; G.L. 1923, ch. 131, § 7; G.L. 1938, ch. 364, § 7; G.L. 1956, § 19-26-10; P.L. 1994, ch. 340, § 1.)



Chapter 19-26-11 - Proceeds of sales.

§ 19-26-11 Proceeds of sales.  The surplus money, if any, rising from the sale, after deducting the amount of the loan, the interest then due on the loan, and the proportionate expense of advertising, if any, and of selling, if at public auction, shall be paid over by the pawnbroker to the person who would be entitled to redeem the pledge or pawn in case no sale had taken place. If there is surplus money, notice of the sale and of any balance due the pawnor or the person entitled shall be sent by the pawnbroker by registered or certified mail addressed to the pawnor at the place of residence specified in the record book. If any other person claims to be entitled to the money, and his or her place of residence is known to the pawnbroker, the pawnbroker shall also send that person notice, addressed to that person at his or her residence, by registered or certified mail. If the notice or notices are sent, and neither the pawnor nor the other person claims the balances within one year from the time of sending the notice or notices, he or she shall be barred from recovering the money from the pawnbroker. For every violation of this section or § 19-26-10, the pawnbroker shall be fined not exceeding five hundred dollars ($500), and the pawnbroker's license shall become void.

History of Section.
(G.L. 1896, ch. 105, § 7; G.L. 1909, ch. 126, § 7; P.L. 1909, ch. 435, § 3; G.L. 1923, ch. 131, § 7; G.L. 1938, ch. 364, § 7; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 19-26-11.)



Chapter 19-26-12 - Acceptance of pawns from incompetents, wastrels, or thieves.

§ 19-26-12 Acceptance of pawns from incompetents, wastrels, or thieves.  (a) No pawnbroker shall receive in pledge or mortgage or by way of sale, either absolutely or with an agreement to sell back, any goods, note, bill, check, assignment or order for money or other property, or any article, thing, or property of any description, from any person, after receiving from any one of the officers mentioned in § 19-26-5, or the parent or guardian of any minor or person of unsound mind, written notice that the person is a minor or is of unsound mind; or neglects all lawful business; or habitually frequents houses of ill fame, gaming houses, or tippling houses; or by drinking, gaming, idleness, or debauchery of any kind squanders his or her earnings or wastes his or her estate; or is likely to bring self or family to want or to render self or family a public charge; or is a known thief or suspected of thievery.

(b) No pawnbroker shall knowingly receive any pawn from any person under eighteen (18) years of age, or from any person in a visible state of intoxication from liquors, drugs, or narcotics.

(c) Any pawnbroker violating any provision of this section shall be fined not exceeding five hundred dollars ($500), and the pawnbroker's license shall become void.

History of Section.
(G.L. 1896, ch. 105, § 8; G.L. 1909, ch. 126, § 8; P.L. 1909, ch. 435, § 4; G.L. 1923, ch. 131, § 8; G.L. 1938, ch. 364, § 8; G.L. 1956, § 19-26-12.)



Chapter 19-26-13 - Search of premises on warrant.

§ 19-26-13 Search of premises on warrant.  Whenever complaint shall be made by any person, on oath to a judge, that any property belonging to that person has been lodged or pledged without his or her consent with any pawnbroker and that the complainant believes the property to be in some house or place within the county where the complaint is made, the judge shall, if satisfied of the reasonableness of that belief, issue a warrant directed to the division of sheriffs, or to either of the town sergeants or constables in the county, commanding them to search for the property alleged to have been so lodged or pledged and to seize and bring the property before the division of the district court. The warrant shall be issued and served as search warrants are now by law required to be issued and served.

History of Section.
(G.L. 1896, ch. 105, § 9; G.L. 1909, ch. 126, § 9; G.L. 1923, ch. 131, § 9; G.L. 1938, ch. 364, § 9; G.L. 1956, § 19-26-13; P.L. 1969, ch. 239, § 33; P.L. 2012, ch. 324, § 49.)



Chapter 19-26-14 - Property seized on warrant.

§ 19-26-14 Property seized on warrant.  The court before which any property seized under the provisions of § 19-26-13 shall be brought shall cause the property to be delivered to the person on whose application the warrant was issued, on the execution of a bond as directed in § 19-26-15; and if the bond is not executed within twenty-four (24) hours, exclusive of Sunday, the court shall cause the property to be returned to the person from whose possession it was taken.

History of Section.
(G.L. 1896, ch. 105, § 10; G.L. 1909, ch. 126, § 10; G.L. 1923, ch. 131, § 10; G.L. 1938, ch. 364, § 10; G.L. 1956, § 19-26-14; P.L. 1989, ch. 542, § 27.)



Chapter 19-26-15 - Bond of applicant for search warrant.

§ 19-26-15 Bond of applicant for search warrant.  The bond required to be given under § 19-26-14 shall be in double the value of the property claimed, with any surety as the court shall approve, and shall be given to the person from whose possession the property was taken, with condition that the obligor claiming the property will pay all costs and damages that may be recovered by the obligee in any suit brought within ten (10) days from the date thereof.

History of Section.
(G.L. 1896, ch. 105, § 11; G.L. 1909, ch. 126, § 11; G.L. 1923, ch. 131, § 11; G.L. 1938, ch. 364, § 11; G.L. 1956, § 19-26-15.)



Chapter 19-26-16 - Sunday business.

§ 19-26-16 Sunday business.  No license granted under the provisions of this chapter shall authorize any business to be transacted by pawnbrokers on the first day of the week.

History of Section.
(G.L. 1896, ch. 105, § 12; G.L. 1909, ch. 126, § 12; G.L. 1923, ch. 131, § 12; G.L. 1938, ch. 364, § 12; G.L. 1956, § 19-26-16.)



Chapter 19-26-17 - Exercise of powers by boards and bureaus.

§ 19-26-17 Exercise of powers by boards and bureaus.  Whenever by law the powers, conferred in this chapter upon city or town councils, have been conferred upon boards or bureaus of police commissioners in any city or town, those powers shall continue to be exercised by the boards or bureaus of police commissioners.

History of Section.
(G.L. 1909, ch. 126, § 13; G.L. 1923, ch. 131, § 13; G.L. 1938, ch. 364, § 13; G.L. 1956, § 19-26-17.)



Chapter 19-26-18 - Maximum charges.

§ 19-26-18 Maximum charges.  Pawnbrokers are prohibited from charging, taking, or receiving, directly or indirectly, for the use of money lent on personal property, any more than the following rates of interest: for the use of money exceeding fifty dollars ($50.00) in amount for a period not exceeding three (3) months, five percent (5%) per month; for a period of time exceeding three (3) months, two and one-half percent (2.5%) per month; for the use of money exceeding fifty dollars ($50.00) in amount for any period of time, two and one-half percent (2.5%) per month; provided, that when the interest allowed by this section would amount to less than fifty cents (50¢), a minimum charge of fifty cents (50¢) per month shall be allowed under the provisions of this chapter; and, provided, further, that no charge for the keeping or storage of any article taken in pawn or pledge by any pawnbroker, under the provisions of this chapter, other than is provided in this section shall be permitted. Any person violating the provisions of this section shall be fined not exceeding five hundred dollars ($500) and his or her license shall become void.

History of Section.
(G.L. 1896, ch. 105, § 14, as enacted by P.L. 1909, ch. 435, § 5; G.L. 1923, ch. 131, § 14; G.L. 1938, ch. 364, § 14; G.L. 1956, § 19-26-18.)



Chapter 19-26-19 - Safekeeping of pledges.

§ 19-26-19 Safekeeping of pledges.  Every pawnbroker, licensed and operating under the provisions of this chapter, shall provide a place for the safekeeping of the pledges received by him or her, and this provision shall not be construed to be in reduction of any obligation which rests upon the pawnbroker to properly care for the articles pledged. For every violation of this section the pawnbroker shall be fined one hundred dollars ($100).

History of Section.
(G.L. 1896, ch. 105, § 15, as enacted by P.L. 1909, ch. 435, § 5; G.L. 1923, ch. 131, § 15; G.L. 1938, ch. 364, § 15; G.L. 1956, § 19-26-19.)






Chapter 19-27 - Sale of Checks Act



Chapter 19-27.1 - Check Cashing and Electronic Money Transfers



Chapter 19-28 - Franchise and Distributorship Investment Regulations Act



Chapter 19-28.1 - Franchise Investment Act

Chapter 19-28.1-1 - Short title.

§ 19-28.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Franchise Investment Act".

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-2 - Legislative intent.

§ 19-28.1-2 Legislative intent.  The legislature finds that franchisees may suffer substantial losses when the franchisor does not provide complete information regarding the franchisor and the franchise relationship. The legislature also finds that many franchisees lack bargaining power and purchase a franchise when they are unfamiliar with operating a business, the franchised business and with industry practices in franchising. The act seeks to assure that each offeree receives the information necessary to make an informed decision about the offered franchise. Further, it is the intent of this chapter to prohibit the sale of franchises when there is a likelihood that the franchisor's promises will not be fulfilled.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-3 - Definitions.

§ 19-28.1-3 Definitions.  When used in this act, unless the context otherwise requires:

(1) "Act" means the Rhode Island Franchise Investment Act.

(2) "Advertisement" means a communication published in connection with an offer or sale of a franchise.

(3) "Affiliate" means a person controlling, controlled by, or under common control with another person, every officer or director of the person, and every person occupying a similar status or performing similar functions.

(4) "Business day" means a day other than a Saturday, Sunday, or federal holiday.

(5) "Director" means the director of business regulation.

(6) "Disclosure document" means the uniform franchise offering circular as adopted and amended by the North American securities administrators association, inc.

(7) "Franchise" means

(i) An oral or written agreement, either express or implied, which:

(A) Grants the right to distribute goods or provide services under a marketing plan prescribed or suggested in substantial part by the franchisor;

(B) Requires payment of a franchise fee in excess of five hundred dollars ($500) to a franchisor or its affiliate; and

(C) Allows the franchise business to be substantially associated with a trademark, service mark, trade name, logotype, advertising, or other commercial symbol of or designating the franchisor or its affiliate; or

(ii) A master franchise.

(8) "Franchisee" means a person to whom a franchise is granted. Franchisee includes:

(i) A subfranchisor with regard to its relationship with a franchisor; and

(ii) A subfranchisee with regard to its relationship with a subfranchisor;

(9) "Franchise fee" means a direct or indirect payment to purchase or operate a franchise. Franchise fee does not include:

(i) Payment of a reasonable service charge to the issuer of a credit card by an establishment accepting the credit card;

(ii) Payment to a trading stamp company by a person issuing trading stamps in connection with a retail sale; or

(iii) Agreement to purchase at a bona fide wholesale price a reasonable quantity of tangible goods for resale.

(10) "Franchisor" means a person who grants a franchise. Franchisor includes a subfranchisor with regard to its relationship with a franchisee, unless stated otherwise in this act.

(11) "Fraud" and "deceit" are not limited to common law fraud and deceit.

(12) "Marketing plan" means a plan or system concerning a material aspect of conducting business. Indicia of a marketing plan include:

(i) Price specifications, special pricing systems or discount plans;

(ii) Sales or display equipment or merchandising devices;

(iii) Sales techniques;

(iv) Promotional or advertising materials or cooperative advertising;

(v) Training regarding the promotion, operation or management of the business; or

(vi) Operational, managerial, technical or financial guidelines or assistance.

(13) "Master franchise" means an agreement express or implied, oral or written, by which a person pays a franchisor for the right to sell or negotiate the sale of franchises.

(14) "Offer" or "offer to sell" means every attempt to offer or to dispose of, or solicitation of an offer to buy, a franchise or interest in a franchise for value.

(15) "Order" means a consent, authorization, approval, or prohibition, issued by the director in a specific matter.

(16) "Person" means an individual or any other legal or commercial entity.

(17) "Publish" means to circulate generally by mail, or print media or electronic media, or otherwise to disseminate generally to the public.

(18) "Registration application" means an initial franchise application on the uniform franchise registration application as adopted and amended by the North American securities administrators association, inc. and the amendment or renewal of the application.

(19) "Sale" or "sell" means every contract or agreement of sale of, contract to sell, or a disposition of a franchise or interest in a franchise for value.

(20) "Salesperson" means a person employed by or representing a franchisor in effecting or attempting to effect the offer or sale of a franchise.

(21) "Subfranchisee" means a person who is granted a franchise or subfranchise from the subfranchisor.

(22) "Subfranchisor" means a person who is granted a master franchise.

(23) "This state" means Rhode Island.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-4 - Scope and applicability.

§ 19-28.1-4 Scope and applicability.  (a) This act applies to a franchise that is offered or sold in this state.

(b) A franchise is offered for sale in this state if an offer to sell is made or accepted in this state or an offer to buy is accepted in this state.

(c) An offer to sell is made in this state if the offer is directed by the offeror into this state from within or from outside this state and is received where it is directed. An offer to sell is accepted in this state if the offeree communicates acceptance to the offeror in this state and acceptance is received where it is directed.

(d) This act also applies to a franchise offered or sold outside this state if it is offered or sold to a resident of this state and is to be operated in this state.

(e) An offer to sell is not made in this state solely because the offer appears in a newspaper or other publication of general and regular circulation which had more than two thirds ( 2/3) of its circulation outside this state during the past twelve (12) months or solely because the offer appears in a broadcast or transmission originating outside this state.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-5 - Registration of franchises.

§ 19-28.1-5 Registration of franchises.  It is unlawful for any person to offer or sell a franchise unless the offer is registered under this act or is exempt from registration under § 19-28.1-6.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-6 - Exemption from registration.

§ 19-28.1-6 Exemption from registration.  The following transactions are exempt from the provisions of § 19-28.1-5:

(1) The offer or sale of a franchise if all of the following conditions are satisfied:

(i) Either the franchisor's most recent audited financial statements show a net worth of at least ten million dollars ($10,000,000) or the franchisor is at least eighty percent (80%) owned by a person that unconditionally guarantees the franchisor's performance, that consents to service of process in this state and whose most recent audited financial statements show a net worth of at least ten million dollars ($10,000,000);

(ii) The franchisor or person owning at least eighty percent (80%) of the franchisor had and currently has at least twenty-five (25) franchisees that have conducted substantially the same franchised business to be offered or sold at no fewer than twenty-five (25) locations for the entire five (5) year period immediately preceding the offer or sale of the franchise;

(iii) The offeree receives the disclosure document at least ten (10) business days prior to the execution by the offeree of any binding agreement or at least ten (10) business days prior to the direct or indirect receipt of a franchise fee by the franchisor from the offeree, which ever first occurs; and

(iv) The franchisor annually files a notice of exemption with the director. The notice of exemption shall include the disclosure documents and the fee prescribed by § 19-28.1-29 and shall be filed prior to an offer or sale of a franchise in this state. The exemption expires fifteen (15) months from the date of the most recent audited financial statement filed unless the director prescribes a different period by rule or order.

(2) The offer or sale of a franchise by a franchisee who is not an affiliate of the franchisor for the franchisee's own account if the franchisee's entire franchise is sold and the sale is not effected by or through the franchisor. A sale is not effected by or through a franchisor merely because a franchisee signs agreements with terms which do not materially differ from the agreements with the existing franchisee or because a franchisor has a right to approve or disapprove the sale or requires payment of a reasonable transfer fee. This exemption applies to the offer or sale of a master franchise if the entire master franchise is sold.

(3) The offer or sale of a franchise to a person who has been for at least two (2) years, an officer, director, partner or affiliate of the franchisor for that person's own account.

(4) The offer or sale of a franchise to a purchaser for the purchaser's own account who:

(i) Has a net worth of at least one million dollars ($1,000,000) (in the case of a natural person, including the property of the purchaser's spouse but excluding primary residence, personal vehicles and personal effects) or had an individual income, or joint income including that person's spouse in excess of two hundred thousand dollars ($200,000) in each of the two (2) most recent years and has a reasonable expectation of reaching the same income level in the current year; and

(ii) Has the knowledge and experience in financial and business matters that the person is capable of evaluating the merits and risks of the franchise.

(5) The offer or sale to an existing franchisee of an additional franchise that is substantially the same as the franchise that the franchisee has operated for at least two (2) years at the time of the offer or sale.

(6) The offer or sale of a franchise involving a renewal, extension, modification or amendment of an existing franchise agreement if there is no interruption in the operation of the franchised business and there is no material change in the franchise relationship. For purposes of this subdivision, an interruption in the operation of the franchised business solely for the purpose of renovating or relocating that business is not a material change in the franchise relationship or an interruption in the operation of the franchise business.

(7) The offer or sale of a franchise by an executor, administrator, sheriff, marshal, receiver, trustee, trustee in bankruptcy, guardian or conservator on behalf of a person other than the franchisor or the estate of the franchisor.

(8) The offer of a franchise by the franchisor during the period of registration has expired and is pending renewal under § 19-28.1-9 or an application to amend a registration under § 19-28.1-11, if the offeree receives the newly registered disclosure document at least ten (10) business days before the offeree's execution of any binding agreement or at least ten (10) business days prior to the receipt of a franchise fee by the franchisor from the offeree, whichever first occurs. Changes from the documents last registered must be marked to show changes.

(9) The offer or sale of rights to a person to sell goods or services within or adjacent to a retail establishment as a department or division; provided that the person is not required to purchase goods or services from the operator of the retail establishment.

(10) The offer and sale of a franchise that the director by rule or order exempts when registration is not necessary or appropriate in the public interest or for the protection of prospective franchisees.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-7 - Out-of-state exemption.

§ 19-28.1-7 Out-of-state exemption.  An offer or sale of a franchise is exempted from §§ 19-28.1-5, 19-28.1-8, 19-28.1-9, and 19-28.1-13  19-28.1-16 if:

(1) It is offered or sold to a non-resident of this state;

(2) The franchise business will not be operated wholly or partly in this state;

(3) The offer or sale does not violate federal law or the law of the foreign jurisdiction; and

(4) The offeree is not actually present in this state during any offer or sale.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-8 - Delivery requirements.

§ 19-28.1-8 Delivery requirements.  (a) It is unlawful to sell any franchise in this state without first providing a copy of a disclosure document reflecting all material changes together with a copy of all proposed agreements relating to the sale of the franchise, unless otherwise provided in subsection (b), to the prospective franchisee, at the earlier of:

(1) The prospective franchisee's first personal business meeting with the franchisor which is held for the purpose of discussing the sale or possible sale of a franchise; or

(2) Ten (10) business days prior to the execution of an agreement or payment of any consideration relating to the franchise relationship.

(b) The delivery requirements in subsection (a) do not apply to the offer or sale of a franchise which is exempt under § 19-28.1-6(2), (3), (6), or (8).

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-9 - General registration provisions.

§ 19-28.1-9 General registration provisions.  (a) A registration application must include the disclosure document, the filing fee, and the consent to service of process. The director may require the filing of audited financial statements examined and reported upon by an independent certified public accountant and prepared in accordance with generally accepted accounting principles and of additional documents or disclosures.

(b) If the franchisor fails to demonstrate to the director the franchisor's financial ability to fulfill its initial obligations to franchisees, the director may require an escrow of funds paid by the franchisee or subfranchisor to the franchisor or its affiliate until the franchisor performs its initial obligations and the franchisee has commenced operations. The director may allow alternatives to escrow.

(c) Except as provided in subdivision (2), if no order under § 19-28.1-18 or 19-28.1-19 is in effect, a franchise registration application is effective on the thirtieth business day after filing of the application of the last amendment to the application or at an earlier time ordered by the director unless the applicant requests postponement of effectiveness of the application or the director has made a good faith effort to communicate why the application does not meet the requirements of this act.

(2) If the director requires the submission of additional information under § 19-28.1-9, 19-28.1-11  19-28.1-13, or 19-28.1-26 before the franchise registration application becomes effective under subdivision (1) and if no order under § 19-28.1-18 or 19-28.1-19 is in effect, the application becomes effective on the fifteenth business day after the additional information is filed with the director, or at any earlier time the director determines, unless the applicant requests postponement of the effectiveness of the application.

(d) Registration of a franchise under this act expires one hundred twenty (120) calendar days after the end of the franchisor's fiscal year following the application date, unless the director prescribes a different period by rule or order. A franchise registration may be renewed for one year or a shorter period if designated by the director by filing an application to renew thirty (30) days prior to the expiration of the registration.

(e) An applicant or registrant may withdraw a franchise registration application, or franchise registration if it files a written request for withdrawal with the director. Withdrawal is effective fifteen (15) business days from the day on which the withdrawal request is filed with the director.

(f) The director may accept the examination of a registration application by another state administrator as complying with this act.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-10 - Negotiated changes permitted.

§ 19-28.1-10 Negotiated changes permitted.  This act does not preclude negotiation of terms and conditions of a franchise before it is sold. After the initial offer, a franchisor need not amend its disclosure document to negotiate with an offeree, or make supplementary disclosure to that offeree, by reason of a change negotiated in the terms and conditions of a franchise.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-11 - Change in information.

§ 19-28.1-11 Change in information.  The franchisor must promptly amend its franchise registration application to reflect every material change in the information filed with the director.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-12 - Advertising.

§ 19-28.1-12 Advertising.  No person may publish in this state any advertisement offering to sell a franchise required to be registered under this act unless the advertisement and required filing fee have been filed with the director at least five (5) business days prior to its first publication.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-13 - Books and records.

§ 19-28.1-13 Books and records.  Every franchisor offering or selling a franchise in this state must maintain a complete and accurate set of books and records of the offers and sales of franchises. The books and records must include disclosure documents, advertising correspondence with franchisees and prospective franchisees, past and present operations manuals, training records, training manuals, copies of executed agreements, and any due diligence records concerning franchisees. These books and records must be maintained at an office readily accessible to the franchisor for five (5) years. The books and records may be kept on photographic or electronic media but must be printed if the director requests. Nothing in this section limits the investigative authority of the director.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-14 - Jurisdiction and venue.

§ 19-28.1-14 Jurisdiction and venue.  A provision is a franchise agreement restricting jurisdiction or venue to a forum outside this state or requiring the application of the laws of another state is void with respect to a claim otherwise enforceable under this act.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-15 - Waivers void.

§ 19-28.1-15 Waivers void.  A condition, stipulation or provision requiring a franchisee to waive compliance with or relieving a person of a duty of liability imposed by or a right provided by this act or a rule or order under this act is void. An acknowledgement provision, disclaimer or integration clause or a provision having a similar effect in a franchise agreement does not negate or act to remove from judicial review any statement, misrepresentations or action that would violate this act or a rule or order under this act. This section shall not affect the settlement of disputes, claims or civil lawsuits arising or brought under this act.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-16 - Franchisee's right to associate.

§ 19-28.1-16 Franchisee's right to associate.  A franchisor shall not restrict a franchisee from associating with other franchisees or from participating in a trade association, or retaliate against a franchisee for engaging in these activities.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-17 - Fraudulent, deceptive and prohibited practices.

§ 19-28.1-17 Fraudulent, deceptive and prohibited practices.  In connection with the offer or sale of a franchise it is unlawful for a person, directly or indirectly, to:

(1) Employ a device, scheme, or artifice to defraud;

(2) Make an untrue statement of material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(3) Engage in an act, practice, or course of business which operates or would operate as a fraud or deceit on a person;

(4) Represent to an offeree of a franchise that the filing of a franchise registration application or the registration of a franchise constitutes a finding by the director that a document filed under the Act is true, complete, and not misleading or that the director has passed upon the merits of the franchise;

(5) Misrepresent that a franchise is registered or exempted from registration under this act;

(6) Violate an order of the director after the person receives notice that the order was issued;

(7) Fail to notify the director of a material change in the information required in a document required to be filed by this Act or a rule or order under this Act; or

(8) Omit to state a material fact or make or cause to be made an untrue statement of a material fact in any application, notice, or report filed with the director under this act.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-18 - Enforcement.

§ 19-28.1-18 Enforcement.  (a) The director may by order deny a franchise registration application or suspend or revoke the effectiveness of registration of a franchise if:

(1) The franchisor failed to comply with a provision of this act or a rule, order or condition of the director under this act;

(2) The registration application is incomplete or inaccurate in any material respect;

(3) The registration application includes a false or misleading statement of a material fact or omits to state a material fact required to be stated or necessary to make a required statement not misleading;

(4) The sale of the franchise would constitute a misrepresentation, deceit or fraud upon an offeree;

(5) A person is engaging in, has engaged in or is about to engage in a false, fraudulent or deceptive practice or a device, scheme, or artifice to defraud in connection with the offer or sale of the franchise;

(6) A partner, officer or director of the franchisor or a person who occupies a similar status or performs similar functions or a person who directly or indirectly controls or is controlled by the franchisor is or has been found guilty or liable in a proceeding required to be described in the registration application and the involvement of the person creates an unreasonable risk to franchisees or offerees;

(7) An advertisement prohibited by the act has been used in connection with the offer or sale of a franchise;

(8) The franchisor's enterprise or method of business includes activities that are illegal where performed; or

(9) The financial condition of the franchisor impairs or would impair the ability of the franchisor to fulfill obligations under the franchise agreement.

(b) The director may by order deny, suspend or revoke an exemption under § 19-28.1-6 on any of the grounds described in subsection (a).

(c) When it appears to the director that any person has violated or is about to violate a provision of this act or a rule or order under this Act, the director may do any or all of the following:

(1) Issue an order directing the person to cease and desist from continuing the act or practice;

(2) Bring an action in a court of competent jurisdiction to enjoin the act or practice and to enforce compliance with this act or a rule or order under this act. Upon a proper showing, the court may grant a permanent or preliminary injunction, restraining order or writ of mandate. The court may grant appropriate ancillary relief, including appointment of a receiver or conservator for the defendant or the defendant's assets. The court may exercise all powers necessary or appropriate for these purposes. The court may not require the director to post a bond; or

(3) Bring an action on behalf of the state in any court of competent jurisdiction against any officer, director, trustee, manager or agent of the franchisor or against a franchisor to recover a penalty in a sum not to exceed fifty thousand dollars ($50,000) per violation of this Act. The action must be brought within four (4) years after the commission of the act or practice on which it is based.

(d) The director may impose an administrative assessment against a person named in an order issued under § 19-28.1-18(a) or (c) or 19-28.1-19. The amount of the administrative assessment may not exceed five thousand dollars ($5,000) for each act or omission that constitutes a basis for issuing the order. The administrative assessment may only be imposed:

(1) Following an opportunity for a hearing under § 19-28.1-25 if the notice delivered to all named persons includes notice of the director's authority to impose an administrative assessment under this section, or

(2) As part of an order issued under § 19-28.1-18(a) or (b) or 19-28.1-19, if the order is stipulated to by each person subject to the administrative assessment.

(e) When the director prevails in an action under this act, he or she is entitled to recover the costs, expenses and experts fees incurred incident to the action.

(f) In connection with an action or proceeding under this section the director may exercise any of the powers specified in § 19-28.1-26.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-19 - Summary action.

§ 19-28.1-19 Summary action.  The director upon a finding that it is in the public interest may issue an order summarily under § 19-28.1-18.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-20 - Criminal prosecution.

§ 19-28.1-20 Criminal prosecution.  (a) The director may refer any evidence that is available concerning any violation of this act or any rule or order made under this act to the attorney general who may with or without this reference, institute appropriate criminal proceedings under the act.

(b) A person who willfully violates any provision of this act, or any rule under this act or any order of which the person has notice, commits a felony and upon conviction is subject to the punishment provided by law.

(c) A prosecution for a violation under this act must be commenced within four (4) years after the commission of the violation. Nothing in this act limits the power of the state to punish a person for conduct which constitutes a crime under another statute.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-21 - Private civil actions.

§ 19-28.1-21 Private civil actions.  (a) A person who violates any provision of this act is liable to the franchisee for damages, costs, and attorneys and experts fees. In the case of a violation of §§ 19-28.1-5, 19-28.1-8, or 19-28.1-17(1)  (5), the franchisee may also sue for rescission. No person shall be liable under this section if the defendant proves that the plaintiff knew the facts concerning the violation.

(b) Every person who directly or indirectly controls a person liable under this section, every principal executive officer or director of the liable person, every person occupying a similar status or performing similar functions, and every agent or employee of a liable person, who materially aids in the act or transaction constituting the violation, is also liable jointly and severally with and to the same extent as the person liable under this section, unless the agent, employee, officer, or director proves he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the fact by reason of which the liability is alleged to exist.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-22 - Period of limitation.

§ 19-28.1-22 Period of limitation.  An action under § 19-28.1-21 must be commenced not later than the earlier of:

(1) Four (4) years after the act or transaction constituting the violation; or

(2) Ninety (90) days after the receipt by the franchisee of a rescission offer in a form approved by the director.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-23 - No other civil liability.

§ 19-28.1-23 No other civil liability.  Except as expressly provided in this act, no civil liability arises from a violation or any provision of this act. Nothing in the act limits liability that may exist under another statute or at common law. Prior law governs all actions based on facts occurring before July 22, 1993.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-24 - Burden of proof.

§ 19-28.1-24 Burden of proof.  In an administrative, civil, or criminal proceeding arising under this act, the burden of proving an exemption, or an exclusion from a definition, is on the person claiming it.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-25 - Hearings and judicial review.

§ 19-28.1-25 Hearings and judicial review.  (a) Except as provided by subsection (c), the director may not enter an order under § 19-28.1-18 or 19-28.1-19 without appropriate prior notice to all named persons, opportunity for hearing and written findings of fact and conclusion of law.

(b) Notice required by this act is sufficient if delivered personally, or if sent by registered or certified mail and addressed to the person, or the person's attorney of record at the person's or attorney's last known address appearing in the records of the director. Notice served in accordance with § 19-28.1-28 is also sufficient.

(c) A person named in an order may apply to the director for a hearing in respect to any matter determined by the order within 30 days after the director has summarily issued an order. A hearing shall be held within thirty (30) days after the director receives a written request for a hearing unless extended by mutual consent of the parties. During the pendency of any hearing requested under this subsection, the order issued summarily shall remain in effect unless vacated or modified by the director.

(d) After a hearing, the director may issue a final order. The final order may affirm, vacate or modify an order issued summarily in effect during the pendency of the hearing, or may include such other sanctions as are provided for under § 19-28.1-18. An order issued summarily against a person becomes a final order if the person fails to request a hearing under subsection (c) or if the person defaults after requesting a hearing.

(e) Hearings and rehearings shall be public.

(f) Hearings and other official acts of the director are subject to judicial review and will be made in accordance with chapter 35 of title 42.

(g) Orders originally entered without a hearing under § 19-28.1-18 or 19-28.1-19 may be reviewed only if the person seeking review has requested a hearing within the time provided by subsection (b). Petition for review under this subsection may be filed only after service of the order finally disposing of the person's request for a hearing under subsection (b).

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-26 - Powers of director.

§ 19-28.1-26 Powers of director.  (a) The director may make public or private investigations inside or outside this state or determine whether a person has violated, is violating, or is about to violate a provision of this act. The director may investigate to aid in the enforcement of this act or in prescribing rules under this act. The director may publish information concerning the violation of this act or a rule or order under this act.

(b) The director may keep confidential any information obtained in the course of an investigation.

(c) The director may investigate suspected criminal violations of this act and may refer evidence to the attorney general or a prosecuting attorney. Upon request of the attorney general or prosecuting attorney, the director and the director's attorneys, deputies or assistants may assist in presenting the law or facts at trial.

(d) For the purposes of an investigation or proceeding under this act, the director may subpoena witnesses, compel their attendance, examine them under oath, or require the production of any documents, or tangible things, which the director deems relevant or material to this investigation or proceeding. The subpoena must state the date, place and time at which the person is required to appear or produce documentary material.

(e) A director's subpoena shall be served in accordance with the service of process requirements of civil litigation in this state.

(f) Upon application of the director, a court may compel compliance with a subpoena through a contempt proceeding.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-27 - Rules, orders, forms and interpretive opinions.

§ 19-28.1-27 Rules, orders, forms and interpretive opinions.  (a) The director may promulgate rules, forms, and orders necessary or appropriate to administer this act and may define terms, whether or not used in this act. The director may classify franchises, persons and matters within the director's jurisdiction and prescribe different rules for different classes. The act imposes no liability for an act or omission done in good faith in conformity with an order or rule of the director.

(b) No rule, order or form may be made unless the director finds that the action is necessary or appropriate in the public interest or for the protection of franchisees and consistent with the purposes fairly intended by the policy and provisions of the act.

(c) The director may honor requests from interested persons for interpretive opinions or may issue determinations that the director will not institute enforcement proceedings against a person for engaging in certain specified activities where the determination is consistent with purposes fairly intended by the policy and provisions of the act.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-28 - Service of process.

§ 19-28.1-28 Service of process.  (a) A person who offers or sells a franchise subject to the registration requirements of this act in this state shall file with the director an irrevocable consent to service of process appointing the director as the person's agent to receive service of process in a civil action or proceeding arising under this act.

(b) A person who offers or sells a franchise in this state without filing a consent to service of process is deemed to appoint the director as the person's agent to receive service of process in a civil action or proceeding arising under this act.

(c) A person may effect service of process under this section by service on the director. The time to respond begins to run when the person sends notice of the service and a copy of the process by certified mail to the defendant or respondent or attorney of record at its last address on file with the director. If no address is on file with the director, the time to respond begins to run when the process is served on the director. The plaintiff shall file an affidavit of compliance with the court or tribunal hearing the matter.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-29 - Fees.

§ 19-28.1-29 Fees.  (a) The director shall charge and collect the fees fixed by this section. The director shall not refund fees.

(b) The fee for filing an application for initial registration of a franchise under § 19-28.1-9 is six hundred dollars ($600).

(c) The fee for filing a notice of exemption under § 19-28.1-6 is three hundred sixty dollars ($360).

(d) The fee for filing an application for renewal of a registration under § 19-28.1-9 is three hundred dollars ($300).

(e) The fee for filing a request for an amendment to an application under § 19-28.1-11 is one hundred twenty dollars ($120).

(f) The fee for filing a request for an interpretive opinion under § 19-28.1-27(c) is three hundred dollars ($300).

(g) The fee for filing advertising is ten dollars ($10.00) per item.

History of Section.
(P.L. 1993, ch. 395, § 2; P.L. 2009, ch. 68, art. 12, § 2.)



Chapter 19-28.1-30 - Appropriation.

§ 19-28.1-30 Appropriation.  All fees shall be paid to the state treasurer and are hereby appropriated to the general fund.

History of Section.
(P.L. 1993, ch. 395, § 2; P.L. 1994, ch. 273, § 1.)



Chapter 19-28.1-31 - Cooperation with other agencies or organizations.

§ 19-28.1-31 Cooperation with other agencies or organizations.  To encourage uniform application and interpretation of this act and effective franchise regulation and enforcement, the director may cooperate with federal, state or foreign agencies or administrators and law enforcement agencies, including:

(1) Conducting joint examinations and investigations;

(2) Holding joint administrative hearings;

(3) Filing and prosecuting joint civil or administrative proceedings;

(4) Sharing and exchanging information and documents subject to the restrictions of this state;

(5) Sharing and exchanging personnel;

(6) Formulating rules, regulations, statements of policy, guidelines, proposed statutory changes and interpretive opinions and releases; and

(7) Issuing and enforcing subpoenas at the request of the federal trade commission or an agency administering franchise statutes in another jurisdiction if the information sought would also be subject to lawful subpoena for conduct occurring in this state.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-32 - Filing of documents.

§ 19-28.1-32 Filing of documents.  A document is filed when it is received by the director.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-33 - Construction.

§ 19-28.1-33 Construction.  This act shall be applied and construed with a view to uniformity among states enacting it. This act shall be liberally construed to effectuate its purposes.

History of Section.
(P.L. 1993, ch. 395, § 2.)



Chapter 19-28.1-34 - Severability.

§ 19-28.1-34 Severability.  If a provision of this act or its application to a person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act that can be given effect without the invalid provision of application. To this end the provisions of this act are severable. Further, this chapter shall not apply to entities regulated by chapter 55 of title 5.

History of Section.
(P.L. 1993, ch. 395, § 2.)






Chapter 19-29 - Electronic Devices And Machines



Chapter 19-30 - Bank and Bank Holding Company Mergers and Acquisitions



Chapter 19-31 - Depository Change in Control Act






Title 20 - Fish and Wildlife

Chapter 20-1 - General Provisions

Chapter 20-1-1 - Legislative findings.

§ 20-1-1 Legislative findings.  (a) The general assembly finds that the animal life inhabiting the lands of the state, its lakes, ponds, streams, and rivers, and the marine waters within its territorial jurisdiction, are a precious, renewable, natural resource of the state which, through application of enlightened management techniques, can be developed, preserved, and maintained for the beauty and mystery that wild animals bring to our environment.

(b) The general assembly further finds that the management of fish and wildlife through the establishment of hunting and fishing seasons, the setting of size, catch, possession, and bag limits, the regulation of the manner of hunting and fishing, and the establishment of conservation policies should be pursued utilizing modern scientific techniques, having regard for the fluctuations of species populations, the effect of management practices on fish and wildlife, and the conservation and perpetuation of all species of fish and wildlife.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-2 - Authority over fish and wildlife.

§ 20-1-2 Authority over fish and wildlife.  The general assembly hereby vests in the director of the department of environmental management authority and responsibility over the fish and wildlife of the state and over the fish, lobsters, shellfish, and other biological resources of marine waters of the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2001, ch. 304, § 1.)



Chapter 20-1-3 - Definitions.

§ 20-1-3 Definitions.  (a) When used in this title, the following words and phrases shall have the following meanings, unless the context indicates another meaning:

(1) "Bushel" means a standard U.S. bushel, 2,150.4 cubic inches capacity;

(2) "Hinge width" means the distance between the convex apex of the right shell and the convex apex of the left shell;

(3) "Nonresident landowner" means a nonresident citizen of the United States and owner of real estate in Rhode Island as evidenced by deed filed in the Recorder of Deeds office in a Rhode Island town or city hall;

(4) "Peck" means one fourth (1/4) of a bushel;

(5) "Person" means an individual, corporation, partnership, or other legal entity;

(6) "Possession" means the exercise of dominion or control over the resource commencing at the time at which a decision is made not to return the resource to the immediate vicinity from which it was taken. The decision must be made at the first practical opportunity. In the case of aquaculture crops, "possession" means the exercise of dominion or control over cultured crops commencing at the time which a decision is made not to return the crops to the lease or facility from which they were taken. The decision must be made at the first practical opportunity, taking into consideration the management practices set forth in the approved operational plan;

(7) "Quart" means one thirty-second ( 1/32) of a bushel;

(8) "Resident" means an individual who has had his or her actual place of residence and has lived in the state of Rhode Island for a continuous period of not less than six (6) months;

(9) "Commercial fishing" means to take, harvest, hold, transport, load or off-load, marine species for sale or for intended sale;

(10) "Land or landing" means to off-load seafood products, including, but not limited to, finfish, shellfish, and crustaceans, for sale or intended sale, or to secure a vessel with the seafood products on board to a shoreside facility where the products may be off-loaded for sale or intended sale.

(b) When used in this title, the following common names shall mean the animals designated by the following scientific names:

Alewife  Pomolobus or Alosa pseudoharengus

Bay quahaug  Mercenaria mercenaria

Bay scallop  Argopecten irradians

Blue crab  Callinectes sapidus

Blue mussel  Mytilus edulis

Conch/channel whelk  Busycon canaliculatum

Conch/nob whelk  Busycon carica

Deer  Virginia white tail deer, Odocoileous virginianus

Eel  Anguilla rostrata

Green crabs  Carcinus maenas

Jonah/northern crab  Cancer borealis

Lobster  Homarus americanus

Menhaden  Brevoortia tyrannus

Ocean quahaug  Arctica islandica

Oyster  Crassostrea virginica, Ostrea edulis

Rock crab  Cancer irroratus

Sea scallop  Placopecten magellanicus

Smelt  Osmerus mordax

Soft shell clam  Mya arenaria

Striped bass  Morone saxatilis

Surf clam or sea clam  Spisula solidissima.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 165, § 1; P.L. 1998, ch. 78, § 1; P.L. 2002, ch. 47, § 1.)



Chapter 20-1-4 - Rules and regulations.

§ 20-1-4 Rules and regulations.  The director is authorized to promulgate, adopt, and enforce any and all rules and regulations deemed necessary to carry out duties and responsibilities under this title.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-5 - General enforcement powers.

§ 20-1-5 General enforcement powers.  The director and the director's authorized agents, employees, and designees shall protect the wild birds, wild animals, fisheries, and shell fisheries throughout the state and shall administer and enforce the provisions of this title and the rules and regulations adopted pursuant to this title and shall prosecute violations of these laws and rules and regulations.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-5.1 - Advice of the marine fisheries council.

§ 20-1-5.1 Advice of the marine fisheries council.  The director, in exercising authority under this title for the planning, management, and regulation of marine fisheries, shall request and consider in the record as applicable the advice of the marine fisheries council, and in the adoption of management plans and regulations affecting licensing for marine fisheries, the director shall provide a written response to the advice of the marine fisheries council.

History of Section.
(P.L. 2004, ch. 359, § 1.)



Chapter 20-1-6 - Appointment and delegation of powers to conservation officers.

§ 20-1-6 Appointment and delegation of powers to conservation officers.  The director shall appoint any number of conservation officers that he or she may deem necessary for the detection and prosecution of any violations of the laws of this state enumerated in § 20-1-8. The director may delegate any and all of his or her powers and duties to each of these conservation officers who shall serve at the director's pleasure.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-7 - Deputy wardens.

§ 20-1-7 Deputy wardens.  The director may appoint any number of deputy wardens that he or she may deem necessary. The deputy wardens shall not be authorized to carry pistols or revolvers, but shall be authorized to detect violators of the laws of this state enumerated in § 20-1-8. This detection shall be reported to the director who may proceed with the prosecution. Deputy wardens shall be given an identification badge by the director and shall serve at the director's pleasure.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-8 - Enforcement powers of director and conservation officers.

§ 20-1-8 Enforcement powers of director and conservation officers.  (a) The director, and each conservation officer, shall have the power:

(1) To enforce all laws, rules, and regulations of this state pertaining to:

(i) Fish, wildlife, and all vertebrates, invertebrates and plants;

(ii) Fresh water wetlands, dams, and resources;

(iii) Areas and activities subject to the jurisdiction of the coastal resources management council;

(iv) State parks, reservations, management areas, hatcheries, and game preserves, and any law of the state within state parks, reservations, management areas, and game preserves;

(v) Solid and hazardous waste transportation, storage, and disposal and any other laws of the state regarding solid and/or hazardous wastes;

(vi) Boating safety, water safety, and drowning prevention;

(vii) Water and air pollution and open burning;

(viii) Firearms;

(ix) Littering;

(x) Trees and forests, forestry, and protection of forests from fire hazards and trespass; and

(xi) Agriculture, farmland, and pest control;

(xii) All-terrain vehicles, as defined in subsection 31-3.2-1(8).

(2) To issue summonses and to execute all warrants and search warrants for the violation of the laws, rules, and regulations enumerated in subdivision (a)(1) or (a)(9);

(3) To serve subpoenas issued for the trial or hearing of all offenses against the law, rules, and regulations enumerated in subdivision (a)(1) or (a)(9);

(4) To arrest without a warrant any person found violating any law, rule, or regulation enumerated in subdivision (a)(1), take that person before a court of competent jurisdiction, and detain that person in custody at the expense of the state until arraignment, except when a summons can be issued in accordance with § 12-7-11;

(5) To seize and take possession of all fish, shellfish, crustaceans, marine mammals, amphibians, reptiles, birds, and mammals in possession or under control of any person or which have been shipped or are about to be shipped, at any time, in any manner, or for any purpose contrary to the laws of this state, and dispose of them at the discretion of the director;

(6) To seize all fishing tackle, firearms, shooting and hunting paraphernalia, hunting, fishing, or trapping licenses, traps, decoys, tongs, bullrakes, dredges, or other implements or appliances used in violation of any law, rule, or regulation relating to fish, shellfish, crustaceans, marine mammals, amphibians, reptiles, birds, and mammals; or any equipment, materials, tools, implements, samples of substances, or any other item used in the violation of any other law, rule, or regulation enumerated in subdivision (a)(9), when making an arrest as found in the execution of a search warrant, and hold the seized item or items at the owner's expense until the fine and costs imposed for the violation have been paid in full;

(7) To go on board any boat or vessel engaged or believed to be engaged in fishing and examine any fishing, shellfish, scallop, lobster, multipurpose, or other license issued under this title;

(ii) To go on board any boat or vessel engaged or believed to be engaged in fishing and to inspect that boat or vessel for compliance with the provisions of this title and any rules relative to the taking of fish, shellfish, crustaceans, marine mammals, amphibians, and reptiles. In the absence of probable cause to believe that a crime relative to the taking of these marine species has been, or is being, committed, any evidence obtained as the result of a boarding (other than for the purpose of examining a license) or of an inspection may not be used in a criminal prosecution;

(8) To carry firearms or other weapons, concealed or otherwise, in the course of and in performance of the duties of office; and

(9) To arrest without a warrant, to execute all warrants and search warrants, and to make and execute complaints within any district to the justice or clerk of the district court without recognizance or surety against any person for the following criminal offenses:

(i) Assault;

(ii) Assault with a dangerous weapon;

(iii) Larceny;

(iv) Vandalism;

(v) Obstructing officer in execution of duty.

(b) Conservation officers shall be deemed "officer" within the meaning of § 11-32-1.

(c) It shall be a misdemeanor punishable by a fine of not more than five hundred dollars ($500) or imprisonment for not more than thirty (30) days, or both, for any person to refuse to move or to stop on an oral command or order of a conservation officer, when the officer is acting in the performance of the officer's duties.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 214, § 1; P.L. 1989, ch. 542, § 30; P.L. 2007, ch. 102, § 1; P.L. 2007, ch. 106, § 1.)



Chapter 20-1-8.1 - Procedures for seizure and forfeiture.

§ 20-1-8.1 Procedures for seizure and forfeiture.  (a) Any vessel, boat, fishing tackle, guns, shooting and hunting paraphernalia, traps, decoys, or any other implements, appliances, or equipment used in violation of any law, rule, or regulation relating to fish and wildlife, which, by provision of any section of this title, is subject to forfeiture to the state, shall be seized pursuant to § 20-1-8(a)(6) and forfeited under the provisions of this section.

(b) The attorney general shall proceed pursuant to §§ 12-21-23  12-21-32, to show cause why the vessel, boat, fishing tackle, guns, shooting and hunting paraphernalia, traps, decoys, or any other implements, appliances, or equipment used in the knowing and willful violation of any law, rule, or regulation relating to fish and wildlife which, by provision of any section of this title, is subject to forfeiture to the state, may be forfeited to the use of or the sale of the department on producing due proof that the vessel, fishing tackle, guns, shooting and hunting paraphernalia, traps, decoys, or any other implements, appliances, or equipment was used in this violation.

(c) Whenever property is forfeited under this section and the specific provision of this title requiring forfeiture for a particular offense, the department may:

(1) Retain the property for official use; or

(2) Sell any forfeited property which is not required by this title to be destroyed and which is not harmful to the public; but the proceeds of this sale, after first deducting the amount sufficient for all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, and advertising and court costs, shall be paid to the general treasurer for the use of the state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-9 - Operation of patrol boats.

§ 20-1-9 Operation of patrol boats.  The general assembly shall annually appropriate any sum that it may deem necessary to patrol and police the shellfish grounds, check the licenses of fishermen, protect the scallop areas, collect animal specimens, and execute special work incidental to the lobster and other shellfisheries and enforce the provisions of chapter 22 of title 46, this sum to be expended under the direction of the director of the department of environmental management for the purpose of maintaining and operating patrol boats and their crews. The controller is hereby authorized and directed to draw orders upon the general treasurer for the payment of the sum or sums as may be required from time to time upon the receipt by the controller of proper vouchers approved by the director.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-10 - Obligation of vessels to heave-to on command of a patrol boat.

§ 20-1-10 Obligation of vessels to heave-to on command of a patrol boat.  (a) Every person operating a boat or vessel in Rhode Island territorial waters who fails to immediately heave-to upon a shouted command or a flare fired into the air from a marine patrol boat operated by the department of environmental management and carrying the identification "Department of Environmental Management, State of Rhode Island" shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

(b) Every person who, while aboard a boat or vessel in Rhode Island territorial waters which has been ordered to heave-to upon shouted command or a flare fired into the air from a marine patrol boat operated by the department of environmental management and carrying the identification "Department of Environmental Management, State of Rhode Island," dumps, destroys, or throws anything from the vessel or boat shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-11 - Prosecution of violations.

§ 20-1-11 Prosecution of violations.  It shall be the duty of the attorney general to conduct the prosecution of all court proceedings brought by the director as requested by the director.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-12 - Fixing of seasons and bag limits.

§ 20-1-12 Fixing of seasons and bag limits.  (a) The director is authorized to adopt regulations fixing seasons, bag limits, size limits, possession limits, and methods of taking on any species of fish, game, bird, or other wild animal occurring within the state, other than marine species regulated by the marine fisheries council.

(1) These regulations may prohibit the taking, holding, or possession of any species, prohibit the taking, molestation, or disturbance in any way of nesting, breeding, or feeding sites of any species and/or prohibit, control, or regulate any commercial use, importation into the state, or exportation from the state of any species.

(2) These regulations may be of statewide applicability or may be applicable in any specified locality or localities within the state when the director shall find, after investigation, that the regulations are appropriate.

(b) Any person who violates any provision of this section or any rule or regulation made under the provisions of this section shall be guilty of a civil violation and subject to a fine of one hundred dollars ($100) for each offense.

(c) Notwithstanding any inconsistent provision of law, the traffic tribunal shall have jurisdiction to hear and determine all violations specified in this section.

(d) The regulations shall be adopted only after the holding of a public hearing subject to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1993, ch. 372, § 1; P.L. 2007, ch. 253, § 3; P.L. 2007, ch. 294, § 3.)



Chapter 20-1-13 - Publication and effective date of seasons and bag limits.

§ 20-1-13 Publication and effective date of seasons and bag limits.  Notice of the director's intention to adopt regulations pursuant to § 20-1-12 and the holding of a public hearing on these regulations shall be published in at least one newspaper of general statewide circulation, not less than twenty (20) days prior to the date of the public hearing. These regulations shall remain in effect not longer than one year following the date of their effectiveness.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-14 - Control of fishing in Wallum Lake, Central Pond, and the James V. Turner Reservoir.

§ 20-1-14 Control of fishing in Wallum Lake, Central Pond, and the James V. Turner Reservoir.  The director may make suitable rules and regulations governing fishing in Wallum Lake in Burrillville and Central Pond and the James V. Turner Reservoir in East Providence, and for this purpose may confer with the division of fisheries and wildlife in the department of natural resources of the commonwealth of Massachusetts concerning the fishing privileges of residents of Massachusetts in those bodies of water.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-15 - Entry of private property.

§ 20-1-15 Entry of private property.  The director of environmental management and each duly authorized employee of that department may in the discharge of duties under this title enter upon and pass over private property without liability for trespass. If feasible, the employee shall give notice to the property owner.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-16 - Penalty for violations.

§ 20-1-16 Penalty for violations.  (a) Unless otherwise specifically provided, the violation of any law or rule or regulation relating to wild animals, wild birds, lobsters and fish, marine, freshwater and anadromous fisheries and shellfisheries shall be a misdemeanor, punishable by a fine of not more than five hundred dollars ($500) or imprisonment for up to ninety (90) days, or both.

(b) Striped bass penalties. Any person, firm or corporation shall be fined in accordance with the following schedule:

(1) First offense. Upon conviction, not less than one hundred dollars ($100) for each striped bass taken, possessed, sold or possessed and/or offered for sale and imprisonment for up to ninety (90) days or both.

(2) Second offense. Upon conviction, not less than two hundred dollars ($200) for each striped bass taken, possessed, sold or possessed, and/or offered for sale and imprisonment for up to ninety (90) days, or both; and any boat, fishing tackle or other implements used in violation shall be subject to forfeiture to the state.

(3) Third and subsequent offences. Upon conviction, not less than five hundred dollars ($500) for each striped bass taken, possessed, sold or possessed and/or offered for sale and imprisonment for up to ninety (90) days, or both; and any boat, fishing tackle or other implements used in this violation shall be subject to forfeiture to the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2011, ch. 357, § 1; P.L. 2011, ch. 369, § 1.)



Chapter 20-1-17 - Cooperation with other states.

§ 20-1-17 Cooperation with other states.  The director may cooperate with the fish and wildlife commissioners or other similar bodies or agencies of other states in carrying out the purpose of this title.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-18 - Collector's permits.

§ 20-1-18 Collector's permits.  Notwithstanding any other restriction or prohibition set forth in this title, the director is authorized to issue special permits for the taking, handling, and/or possession of any species of wild animal, of any size, age, and numbers as may be appropriate to persons for the purpose of carrying out scientific experiments and cultivation projects for which the director has responsibility. The director may require an applicant to provide any information that the director deems necessary to ascertain that the person is involved in a bona fide experiment or project. Failure to abide by the provisions of any permit or failure to report any information required by the director shall be cause for suspension or revocation of the permit.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 209, § 1.)



Chapter 20-1-19 - Powers of enforcement of officers in waters between states.

§ 20-1-19 Powers of enforcement of officers in waters between states.  If and when the states of New York and Connecticut and the commonwealth of Massachusetts, or any of them, shall enact similar laws for the arrest and punishment for violations of the conservation or fish laws of this state or the state so enacting the similar law, committed or attempted to be committed by any person or persons fishing in waters lying between the states, any wildlife protector, fish warden, or other person of either state who is authorized to make arrests for violations of the conservation or fish laws of that state shall have power and authority to make arrest on any part of the waters between the states or the shores thereof and to take any person or persons so arrested for trial to the state in which the violation was committed and there to prosecute the person or persons according to the laws of that state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-20 - Power to require reports.

§ 20-1-20 Power to require reports.  When deemed necessary to carry out the director's duties under this title, the director may require that reports detailing hunt, catch, effort, and other data be provided to the director by any person who hunts or fishes in this state or who lands his or her catch in this state. These individual reports and other data shall remain confidential and may only be disseminated to the public or persons outside the department in a statistical format.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-21 - General powers.

§ 20-1-21 General powers.  (a) The following fees shall be established and paid to the department of environmental management for issuance of the following special permits:

Ferret Permit $10.00

Scientific Collector's Permit $25.00

(b) Any fees collected under authority of this section shall be deposited into restricted receipt accounts established by this title, as appropriate to the type of special permit issued, and shall be used only for the authorized purposes of the restricted receipt accounts. The accounts include, but are not limited to: fishing license account, hunting license account, wildlife fund.

(c) The division of fish and wildlife shall be authorized to establish fees for reference, educational and souvenir-type materials provided upon request to interested parties. Those materials include, but are not limited to: surveys, guides, maps, posters, reference and educational booklets and materials, and articles of clothing. No fee shall be required for any materials describing or implementing any licensing or regulatory authority of the division. Any fees collected under authority of this section shall be deposited as general revenues.

History of Section.
(P.L. 1993, ch. 138, art. 13, § 1; P.L. 1995, ch. 370, art. 40, § 54; P.L. 2001, ch. 274, § 1.)



Chapter 20-1-22 - Severability.

§ 20-1-22 Severability.  The provisions of this title shall be interpreted and construed liberally in aid of its declared purpose. If any provision of any of the chapters in this title or any rule or regulation issued under this title is held invalid by a court of competent jurisdiction, the remainder of the title and rules and regulations shall not be affected, but shall be construed in such a way as to give all the provisions of this title full and valid effect to the fullest extent consistent with the law. The invalidity of any section or parts of any section shall not affect the validity of the remainder of this title.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-1-24 - Wildlife Damage Act.

§ 20-1-24 Wildlife Damage Act.  (a) For purposes of this section, "wildlife population" includes, but is not limited to: deer; indigenous Canadian geese; mute swans; cormorants; wild turkeys; crows; coyotes and furbearers.

(b) The department of environmental management shall establish a program of financial assistance to farmers, when state or federal funds become available, for the purpose of establishing preventive practices to protect damage to crops by wildlife. The director of the department is authorized and empowered to establish rules and regulations to enforce the provisions of this section.

History of Section.
(P.L. 2002, ch. 402, § 1.)



Chapter 20-1-25 - Internet hunting.

§ 20-1-25 Internet hunting.  (1) "Internet hunting" means the use of the Internet to remotely control the shooting of any bird or animal.

(2) No person shall shoot at or kill any bird or animal with any gun via an Internet connection in Rhode Island.

(3) No person shall import, export, or possess any bird or animal or any part thereof which has been taken by the use of the Internet to remotely control the shooting of any bird or animal.

(4) Violations of this section shall be a misdemeanor, punishable by a fine of not more than five hundred dollars ($500) or imprisonment for up to ninety (90) days, or both.

History of Section.
(P.L. 2006, ch. 594, § 1.)



Chapter 20-1-26 - Freshwater invasive aquatic plants  Prohibition on importation and possession.

§ 20-1-26 Freshwater invasive aquatic plants  Prohibition on importation and possession.  (a) No person shall import, transport, disperse, distribute, introduce, sell, purchase, or possess in the state any species of non-native (exotic) freshwater invasive aquatic plants, as defined by the director. The director shall promulgate rules and regulations governing the prohibition and its applicability. The prohibition and its enforcement shall not become effective until the rules and regulations governing the prohibition and its applicability take effect.

(b) Violations of this section shall be punishable by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 2008, ch. 74, § 1; P.L. 2008, ch. 344, § 1; P.L. 2012, ch. 188, § 1; P.L. 2012, ch. 194, § 1.)



Chapter 20-1-27 - Exotic invasive freshwater fish and invertebrate species  Prohibition on liberation into freshwaters.

§ 20-1-27 Exotic invasive freshwater fish and invertebrate species  Prohibition on liberation into freshwaters.  (a) No person shall release or liberate by design or accident any species of non-native (exotic) fish or invertebrate, as defined by the director, into the freshwater lakes, ponds, rivers, streams or wetlands of the state. The director shall promulgate rules and regulations governing the prohibition and its applicability. The prohibition and its enforcement shall not become effective until the rules and regulations governing the prohibition and its applicability take effect.

(b) Violations of this section shall be punishable by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 2011, ch. 166, § 1; P.L. 2011, ch. 182, § 1.)



Chapter 20-1-28 - Regulation of exotic baitfish  Prohibition on importation, sale and transport of exotic baitfish species.

§ 20-1-28 Regulation of exotic baitfish  Prohibition on importation, sale and transport of exotic baitfish species.  (a) No person shall import, transport, culture or sell exotic species of baitfish, as specified by the director, in Rhode Island. The director shall promulgate rules and regulations governing the prohibition and its applicability. The regulations shall include a list of approved native baitfish and a list of prohibited non-native or exotic species. The prohibition and its enforcement shall not become effective until the rules and regulations governing the prohibition and its applicability take effect.

(b) Violations of this section shall be punishable by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 2011, ch. 166, § 1; P.L. 2011, ch. 182, § 1.)






Chapter 20-2 - Licensing

Chapter 20-2-1 - General.

§ 20-2-1 General.  The director may issue those licenses required under this title for hunting, fishing, and the taking of fish, game, birds, shellfish, lobsters, or other wild animals within this state and its territorial waters, pursuant to those regulations that the director deems necessary to carry out the provisions of this title. The director may, in his or her discretion, appoint responsible citizens or corporations of the state, or of adjoining states, engaged in operating sporting goods stores to act as agents with authority to issue licenses in the manner and under the conditions as set forth below. Before an appointment shall occur, that citizen or corporation of the state or of adjoining states shall deliver to the director a bond with a surety company authorized to do business in the state of Rhode Island. The requirements and conditions of the bond shall be established by regulation.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1994, ch. 253, § 1.)



Chapter 20-2-2 - Issuance of licenses.

§ 20-2-2 Issuance of licenses.  The clerk of any city or town and any person or corporation appointed by the director as provided in § 20-2-1 shall, upon the application of any person entitled to receive a license under this chapter and upon payment of the specified license fee, register and issue to that person a license certificate in the form prescribed and upon a blank to be furnished by the department. The certificate shall bear the name, age, occupation, place of residence, signature, and identifying description of the registrant and shall authorize the registrant to fish, or shellfish, or to pursue, hunt, and kill game in the state of Rhode Island during those seasons and in those manners and according to those conditions as shall be provided by law; provided, however, that these clerks or appointees shall not have authority to issue lobster, commercial shellfish, or commercial fishing licenses of any kind.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1998, ch. 441, § 14.)



Chapter 20-2-2.1 - Expiration date.

§ 20-2-2.1 Expiration date.  The expiration date of any license issued pursuant to this chapter shall be stamped on the license and not handwritten.

History of Section.
(P.L. 1988, ch. 278, § 2.)



Chapter 20-2-3 - Record of licenses issued  Accounting for fees.

§ 20-2-3 Record of licenses issued  Accounting for fees.  Every city and town clerk or agent appointed under this chapter shall record all licenses issued under this chapter in books kept for that purpose, one coupon of which shall be retained in his or her record. The books shall be supplied by the department, shall remain the property of the state, shall be open to public inspection during the usual office hours of the clerk or appointee, and shall be subject at all times to audit and inspection by the director, by the director of administration or by the agents of either; and each of these clerks or appointees shall, on the first Monday of every month, pay to the department all moneys received by the clerk or appointee for the registrations issued during the month preceding, except for recording fee, together with a receipted bill for fees retained in accordance with § 20-2-4 and shall, within thirty (30) days succeeding January first of each year, return to the department all registration books and unused and void certificates. The director shall pay the money received to the general treasurer with a list of the number and kind of registrations recorded by each city and town clerk or agent during the month.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-4 - Clerk's fee.

§ 20-2-4 Clerk's fee.  Out of the fees paid under the provisions of this chapter for issuance of hunting, other than deer permits pursuant to § 20-2-18, fishing, combination, and non-resident shellfishing licenses, the sum of one dollar ($1.00) shall be retained by the clerk or agent issuing each license, if this is the case. Out of the fees paid for issuance of deer permits, the sum of fifty cents ($.50) shall be retained by the clerk or agent.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-5 - Replacement of lost or destroyed certificate.

§ 20-2-5 Replacement of lost or destroyed certificate.  (a) Whoever loses or by a mistake or accident destroys his or her certificate of a commercial marine fisheries license may, upon application to the department accompanied by an affidavit fully setting forth the circumstances of the loss, receive a duplicate certificate for the remainder of the year covered by the original certificate, for a fee of ten dollars ($10.00) for each duplicate license.

(b) Whoever loses or by mistake or accident destroys his or her certificate of a non-commercial license may, upon application to the department accompanied by an affidavit fully setting forth the circumstances of loss, receive a duplicate certificate for the remainder of the year covered by the original certificate for a fee of two dollars ($2.00).

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 133, art. 17, § 1.)



Chapter 20-2-6 - Appropriation of license fees.

§ 20-2-6 Appropriation of license fees.  All moneys derived from payments received from fresh water fishing, hunting, and combination licenses and permits in accordance with the provisions of this chapter shall be deposited with the general treasurer and are appropriated to the department for the protection and propagation of fish and game; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sum or sums as may be necessary from time to time upon receipt by him or her of duly authenticated vouchers presented by the director of environmental management; provided, however, nothing in this section shall be construed to deprive the city and town clerks and agents of their recording fees. The sum of two dollars ($2.00) from the sale of each license and permit shall be placed in a special fund for the purposes of acquiring and developing fish and wildlife lands.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-7 - Use of license proceeds.

§ 20-2-7 Use of license proceeds.  The moneys received under § 20-2-6 are to be used for the following specific purposes:

(1) Leasing and purchase of land and rights-of-way to streams and ponds to be stocked with fish by the department and to be opened to public fishing;

(2) For stream improvement;

(3) For the enforcement of fish and game laws;

(4) For the protection and propagation of fish and game; and

(5) For the leasing and purchase of land or acquisition of conservation easements for the purpose of creating wildlife reservations and protecting wildlife habitats.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-8 - False statements and violations  Cancellation of license.

§ 20-2-8 False statements and violations  Cancellation of license.  Any person who willfully makes a false representation as to birthplace or requirements of identification or of other facts required in an application for license under this chapter, or is any wise directly or indirectly a party to such a false representation, shall be punished by a fine of not more than fifty dollars ($50.00). A license obtained by any person through such a false representation shall be null and void, and the license shall be surrendered immediately to the director. No license shall be issued under this title to this person for a period of one year from the date of conviction.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-9 - Possession, inspection, and display of license.

§ 20-2-9 Possession, inspection, and display of license.  Every person holding a license issued under this chapter shall have that license in his or her possession at all times while engaged in the licensed activity and shall present the license for inspection on demand by any authorized person. In the case of fresh water fishing, the licensee shall wear in any manner plainly visible upon the licensee's person while fishing, an identifying device as the director may prescribe, the device to be furnished by the director at a minimum cost to the licensee. Any person who shall refuse to present a license on demand shall be liable to the same punishment as if that person were hunting or fishing without a license.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-10 - Endorsement of license.

§ 20-2-10 Endorsement of license.  No license issued under this chapter shall be valid until endorsed by the licensee in his or her own handwriting.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-11 - Transfer or loan of license.

§ 20-2-11 Transfer or loan of license.  Unless otherwise provided in this title, a license issued to a person under this chapter shall be good only for the person to whom it is issued; and any transfer or loan of the license shall be grounds for revocation or suspension of that license pursuant to § 20-2-13.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-12 - Application for license.

§ 20-2-12 Application for license.  Every person entitled to a license under this chapter shall file an application with the director or the director's authorized agent or any city or town clerk, properly sworn to, stating the name, age, occupation, place of residence, nationality, weight, height, and color of hair and eyes of the applicant for whom the license is wanted and pay the fees as provided in this chapter. All licenses issued under this chapter shall be valid only for the calendar year of issuance, unless otherwise specified in this title or in the rules and regulations adopted pursuant to this title.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-13 - License revocation.

§ 20-2-13 License revocation.  The license of any person who has violated the provisions of this title or the rules and regulations issued pursuant to this title may be suspended or revoked by the director in any manner and for any period as the director shall determine by regulation. Any person aggrieved by an order of suspension or revocation may appeal this order in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-14 - Licenses  Expiration.

§ 20-2-14 Licenses  Expiration.  Unless otherwise specified in this title, all licenses issued under this title shall be annual and shall expire on December 31 of every year.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1998, ch. 242, § 1; P.L. 2001, ch. 58, § 1; P.L. 2004, ch. 8, § 2; P.L. 2004, ch. 16, § 2.)



Chapter 20-2-15 - Fresh water fishing license.

§ 20-2-15 Fresh water fishing license.  (a) Resident: eighteen dollars ($18.00).

(2) Nonresident: thirty-five dollars ($35.00).

(3) Nonresident tourist: sixteen dollars ($16.00). This license shall entitle the licensee to fish in Rhode Island for three (3) consecutive days including the day of issue.

(b) Fresh water fishing licenses shall expire on the last day of February of each year.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 549, § 1; P.L. 1996, ch. 288, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-16 - Hunting license.

§ 20-2-16 Hunting license.  (a) Resident: eighteen dollars ($18.00).

(2) Nonresident: forty-five dollars ($45.00).

(3) Nonresident landowner: a nonresident citizen of the United States and owner of real estate in Rhode Island assessed for taxation at a valuation of not less than thirty thousand dollars ($30,000) may obtain a resident's hunting license.

(4) Shooting preserve: three dollars and fifty cents ($3.50).

(5) Nonresident three (3) day: sixteen dollars ($16.00). This license shall entitle the licensee to hunt in Rhode Island for three (3) consecutive days as validated by the issuing agent.

(b) Hunting licenses shall expire on the last day of February of each year.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 549, § 1; P.L. 1996, ch. 288, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-16.1 - Shooting preserves.

§ 20-2-16.1 Shooting preserves.  The annual license fee for operating a shooting preserve shall be twenty-five dollars ($25.00).

History of Section.
(P.L. 1982, ch. 30, § 2.)



Chapter 20-2-17 - Combination fishing and hunting license.

§ 20-2-17 Combination fishing and hunting license.  The director may grant to any eligible resident applying for a combination hunting and fishing license a license which shall entitle the licensee to the privileges of both hunting and fishing licenses, for a fee of thirty-three dollars ($33.00). The license shall expire on the last day of February of each year.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 549, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-18 - Deer permits.

§ 20-2-18 Deer permits.  (a) Resident: twelve dollars and fifty cents ($12.50).

(2) Nonresident: twenty-five dollars and fifty cents ($25.50).

(b) A deer permit is good only for the season in which it is issued.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1996, ch. 288, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-18.1 - Wild turkey permits.

§ 20-2-18.1 Wild turkey permits.  No person shall attempt to take any wild turkey without first obtaining a regular hunting license and a turkey permit for the current year. Permits shall be sold at the direction of the director for a fee of seven dollars and fifty cents ($7.50) for residents and twenty dollars ($20.00) for non-residents. The issuing agent may retain a fee of fifty cents ($.50) for each permit and shall remit seven dollars ($7.00) for resident permits and nineteen dollars and fifty cents ($19.50) for non-resident permits to the department. A wild turkey permit shall be good only for the season in which it is issued. All monies derived from the sale of wild turkey permits shall be expended for turkey habitat acquisition in Rhode Island and wild turkey restoration management and research.

History of Section.
(P.L. 2002, ch. 65, art. 13, § 17.)



Chapter 20-2-18.2 - Stocked game bird permits required.

§ 20-2-18.2 Stocked game bird permits required.  No person shall attempt to take any stocked game bird without first obtaining a regular hunting license and a stocked game bird permit for the current year.

History of Section.
(P.L. 2002, ch. 65, art. 13, § 17; P.L. 2011, ch. 330, § 1; P.L. 2011, ch. 403, § 1.)



Chapter 20-2-18.3 - Stocked game bird permit fees and bag limits.

§ 20-2-18.3 Stocked game bird permit fees and bag limits.  Permits shall be sold at the direction of the director for a fee of fifteen dollars and fifty cents ($15.50). The issuing agent will retain a fee of fifty cents ($0.50) for each permit and shall remit fifteen dollars ($15.00) to the department. The permit will allow the person to harvest a daily bag and season limit as described in regulations promulgated by the director. All monies derived from the sale of stocked game bird permits shall be expended for stocking game birds and wildlife habitat acquisition in Rhode Island.

History of Section.
(P.L. 2002, ch. 65, art. 13, § 17; P.L. 2011, ch. 330, § 1; P.L. 2011, ch. 403, § 1.)



Chapter 20-2-19 - Commercial minnow license.

§ 20-2-19 Commercial minnow license.  The fee for a commercial minnow license shall be twenty dollars ($20.00). The license is valid only during the season in which it is issued.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-22 - Non-resident's noncommercial shellfish license.

§ 20-2-22 Non-resident's noncommercial shellfish license.  (a) Every non-resident over the age of twelve (12) years may obtain a non-resident, noncommercial annual shellfish license for a fee of two hundred dollars ($200).

(b) A non-resident may obtain one noncommercial limited license per calendar year covering fourteen (14) days, including the date of issue, for eleven dollars ($11.00).

(c) A non-resident must obtain a shellfish landing license, for a fee of two hundred dollars ($200), to land shellfish (surf clams, blue mussels, ocean quahaugs, sea scallops) harvested outside Rhode Island waters.

(d) A nonresident landowner, as defined in § 20-1-3(a)(3), who owns residential real estate in Rhode Island assessed for taxation at a valuation of not less than thirty thousand dollars ($30,000) may, with proof of residential property ownership in the form of a current tax bill from a town or city hall showing that the nonresident landowner is current in his or her property tax obligation, obtain an annual, noncommercial, nonresident shellfish license for a fee of twenty-five dollars ($25.00).

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 278, § 1; P.L. 1992, ch. 133, art. 17, § 1; P.L. 1998, ch. 78, § 2.)



Chapter 20-2-24 - Recreational lobster license.

§ 20-2-24 Recreational lobster license.  (a) Non-commercial pot: forty dollars ($40.00). The license is issued only to a legal resident of the state of Rhode Island.

(b) Non-commercial divers: forty dollars ($40.00). The license is issued only to a legal resident of the state of Rhode Island.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 230, § 1; P.L. 1988, ch. 398, § 1; P.L. 1992, ch. 133, art. 17, § 1; P.L. 2002, ch. 47, § 2.)



Chapter 20-2-27.1 - Rhode Island party and charter boat license.

§ 20-2-27.1 Rhode Island party and charter boat license.  (a) All party and charter boats carrying recreational passengers to take or attempt to take marine fish upon the navigable state and coastal waters of Rhode Island shall be required to obtain a Rhode Island party and charter boat license. The licenses shall be issued by the department on a biennial basis for a fee of twenty-five dollars ($25) per vessel. All licensed party and charter boats shall be required to display a party and charter boat decal provided by the department. To obtain a license, the owner of a qualified vessel must submit:

(1) A current copy of the operator's U.S.C.G. license to carry passengers for hire;

(2) A current copy of the vessel's "Certificate of Documentation" certifying that the vessel is documented "Coastwise," or if the vessel is under five (5) net tons, a copy of the vessel's state registration;

(3) Proof that the operator and crew are currently enrolled in a random drug testing program that complies with the federal government's 46CFR "Drug Testing Program" regulations; and

(4) A signed license application form certifying that the vessel is and will be operated in compliance with all state and federal safety regulations for the vessel.

(b) Rhode Island party and charter boat licenses shall expire on the last day of February every other year, with the first expiration date being in February 2001.

History of Section.
(P.L. 1998, ch. 54, § 1.)



Chapter 20-2-28.2 - Deposit of fees.

§ 20-2-28.2 Deposit of fees.  In any fiscal year moneys generated from license fees and vessel fees, provided for in §§ 20-2-22 and 20-2-24 and chapter 2.1 of this title, over and above the sum of two hundred thousand dollars ($200,000) through June 30, 2003, and on or after July 1, 2003, the full amount shall be deposited with the general treasurer and appropriated to the department of environmental management. The state controller is authorized and directed to draw orders upon the general treasurer for payment of any sum or sums as may be necessary from time to time upon receipt by him or her of duly authenticated vouchers presented by the director of environmental management. The moneys received under this section consistent with an annual plan for the allocation and use of said funds adopted by the department with the advice of the marine fisheries council are to be used only for the purpose of fishery conservation and restoration and resource enhancement, a minimum of two hundred thousand dollars ($200,000) for the fiscal year beginning July 1, 2003, and each fiscal year thereafter, and for the following specific purposes:

(1) For protection and propagation of marine fish, lobsters, and shellfish;

(2) For additional enforcement of the marine fishery regulations;

(3) For transplanting shellfish from closed areas or enhancing the shellfish resource through other technologies including seeding;

(4) For fishing port development and construction;

(5) For staff support of, and expenses incurred by, the marine fisheries council;

(6) For lease and purchase of land or acquisition of conservation easements; and

(7) For technical support to and expenses incurred by the department for the collection, processing, analysis, and maintenance of data for fisheries management.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1982, ch. 188, art. 4, § 1; P.L. 1992, ch. 133, art. 17, § 1; P.L. 2002, ch. 47, § 2.)



Chapter 20-2-29 - Commercial game licenses.

§ 20-2-29 Commercial game licenses.  (a) Artificial propagation and sale of live game: twenty-five dollars ($25.00).

(b) Raising game for liberation: five dollars ($5.00).

(c) Sale of carcasses of domestic game birds: twenty-five dollars ($25.00).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-30 - Fur trapping and buying licenses.

§ 20-2-30 Fur trapping and buying licenses.  (a) Fur trapper  Resident: ten dollars ($10.00);

(2) Fur trapper  Non-resident: thirty dollars ($30.00);

(3) Fur buyer  Resident: ten dollars ($10.00);

(4) Fur buyer  Non-resident: thirty dollars ($30.00).

(b) Fur trapper and fur buyer licenses expire on the last day of March of each year.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-2-31 - Hunting and fishing licenses  Exceptions.

§ 20-2-31 Hunting and fishing licenses  Exceptions.  (a) Every valid license to hunt or fish in this state which is held by any resident of this state upon joining the armed forces or the merchant marine of the United States is hereby extended and is in force and valid until six (6) months following the termination of his or her service.

(b) Every member of the armed forces or of the merchant marine of the United States may hunt or fish in this state if that person procures a hunting or fishing license issued by the state of Rhode Island, the fee for which is that charged for a resident civilian.

(c) Every man or woman who was a part of the armed forces of the United States government and is now a one hundred percent (100%) disabled veteran, and any man or woman who is one hundred percent (100%) permanently disabled, is entitled, subject to the provisions of this title, to receive a license to hunt and/or fish in this state; and upon the presentation of his or her necessary military discharge identification and/or disability papers as prescribed by the department of environmental management shall, at the discretion of the licensing authority, receive, without the payment of any license fee, a continuing special form of license authorizing the man or woman to hunt and/or fish in this state in accordance with the provisions of this title and regulations issued pursuant to this title for so long as he or she so desires; provided, however, that the man or woman, having once made application for this license, shall not again be required to appear before the licensing authority to present his or her papers.

(d) A fresh water fishing license is not required of any blind person. For the purposes of this section, a person is blind only if his or her central visual acuity does not exceed 20/200 in the better eye with correcting lenses or if his or her visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20°).

(e) Every resident man or woman over the age of sixty-five (65) years is entitled, subject to the provisions of this title and the regulations issued pursuant to this title, to receive a special permanent license to hunt and/or fish in this state for which there is no fee.

(f) Any man or woman who is one hundred percent (100%) permanently disabled may apply to the clerk of any city or town to receive a license to fish in this state and upon presentation of a proof of his or her disability as prescribed by the department of environmental management receive, without the payment of any license fee, a continuing special form of license authorizing the man or woman to fish in this state for so long as he or she so desires; provided, however, that the man or woman, having once made application for this license, shall not again be required to appear before the licensing authority to present his or her papers.

(g) The director may by regulation designate no more than two (2) days in each year, which may or may not be consecutive, during which residents and non-residents may, without having a license and without payment of any fee, exercise the privileges of a holder of a fresh water fishing license. These persons are subject to all other limitations, restrictions, conditions, laws, rules, and regulations applicable to the holder of a fresh water fishing license.

(h) For the purpose of this section "man or woman who is one hundred percent (100%) permanently disabled" means an individual who has a physical or mental impairment and is receiving:

(1) Social security disability benefits (SSDI);

(2) Supplemental security income benefits (SSI).

All licenses which are issued to persons who qualify pursuant to this subsection shall be issued without the requirement of the payment of a fee and shall expire annually on February 28 of each year. Persons seeking the issuance or reissuance of licenses shall be required to present documentation establishing that the applicant is qualified, or remains qualified, pursuant to this subsection.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1982, ch. 30, § 1; P.L. 1989, ch. 146, § 1; P.L. 1989, ch. 254, § 1; P.L. 1998, ch. 127, § 2.)



Chapter 20-2-32 - Inspections condition of license.

§ 20-2-32 Inspections condition of license.  All persons granted a license under the provisions of this chapter are deemed to have consented to the reasonable inspection of any boat, vessel, net, rake, bullrake, tong, dredge, trap, pot, vehicle, structure, or other contrivance used regularly for the keeping or storage of fish, shellfish, crustaceans, or any game bag firearms, creel, box, locker, basket, crate, blind, stand, or hunting, fishing, or trapping paraphernalia used in conjunction with the licensed activity by persons duly authorized by the director.

History of Section.
(P.L. 1986, ch. 214, § 2; P.L. 1987, ch. 254, § 1.)



Chapter 20-2-33 - Altering and counterfeiting a license.

§ 20-2-33 Altering and counterfeiting a license.  Every person who falsely makes, alters, forges, or counterfeits, or who causes to be made, altered, forged, or counterfeited, a license issued under this title or purporting to be a license issued under this title, or who shall have in his or her possession such a false, altered, forged, or counterfeit license, is guilty of a misdemeanor and is subject to the penalties prescribed in § 20-1-16.

History of Section.
(P.L. 1986, ch. 214, § 2.)



Chapter 20-2-34 - Definitions.

§ 20-2-34 Definitions.  As used in §§ 20-2-34  20-2-38:

(1) "Migratory waterfowl" means all waterfowl species in the family anatidae including wild ducks, geese, brant, and swans.

(2) "Stamp" means the state migratory waterfowl hunting stamp furnished by the division of fish and wildlife as provided for in these sections.

History of Section.
(P.L. 1988, ch. 663, § 1; P.L. 1989, ch. 542, § 31.)



Chapter 20-2-35 - Waterfowl stamp required.

§ 20-2-35 Waterfowl stamp required.  No person sixteen (16) years of age or older shall take or attempt to take any migratory waterfowl without first obtaining a regular hunting license and a Rhode Island migratory waterfowl stamp for the current year. Each stamp shall be validated by the signature of the licensee written in ink across the face of the stamp and shall not be transferable. The stamp year shall run from July 1 to June 30. The migratory waterfowl stamp shall be available at all outlets currently used for the issuance of a hunting license.

History of Section.
(P.L. 1988, ch. 663, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-36 - Waterfowl stamp design, production, and distribution.

§ 20-2-36 Waterfowl stamp design, production, and distribution.  The director of the department of environmental management shall be responsible for the design, production, procurement, distribution, and sale of all stamps and all marketable stamp by-products such as posters, artwork, calendars, and other items.

History of Section.
(P.L. 1988, ch. 663, § 1.)



Chapter 20-2-37 - Waterfowl stamp fees.

§ 20-2-37 Waterfowl stamp fees.  (a) Stamps shall be sold at the direction of the director for a fee of seven dollars and fifty cents ($7.50). The issuing agent may retain a fee of fifty cents ($.50) for each stamp and shall remit seven dollars ($7.00) of each fee to the department. The director shall establish a uniform sale price for all categories of by-products.

(b) [Deleted by P.L. 2002, ch. 65, art. 13, § 16.]

History of Section.
(P.L. 1988, ch. 663, § 1; P.L. 2002, ch. 65, art. 13, § 16.)



Chapter 20-2-38 - Disposition of waterfowl receipts.

§ 20-2-38 Disposition of waterfowl receipts.  All waterfowl stamp receipts and all receipts from the sale of stamp by-products shall be deposited in a special waterfowl fund. All stamp and by-products receipts shall be expended through the appropriations process for waterfowl habitat, acquisition, improvement, and research projects.

History of Section.
(P.L. 1988, ch. 663, § 1.)



Chapter 20-2-38.1 - Grants, donations, and gifts to the waterfowl fund.

§ 20-2-38.1 Grants, donations, and gifts to the waterfowl fund.  The director is authorized to accept any grant, devise, bequest, donation, gift or assignment of money, bonds, or other valuable securities for deposit in the waterfowl fund, which may be accepted for specific use(s) which the grant and grantee may jointly identify within the purposes of the waterfowl fund, or for the general purposes of the fund. The director may also accept land as provided in § 20-18-1.

History of Section.
(P.L. 2002, ch. 65, art. 13, § 17.)



Chapter 20-2-39 - Definitions.

§ 20-2-39 Definitions.  As used in §§ 20-2-39  20-2-43, the following terms shall have the following meanings:

(1) "Stamp" means a Rhode Island trout conservation stamp issued by the division of fish and wildlife as provided for in § 20-2-41; and

(2) "Trout" means any fish species in the family salmonidae including all species of trout, salmon, and charr.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 2.)



Chapter 20-2-40 - Trout conservation stamp required.

§ 20-2-40 Trout conservation stamp required.  No person fifteen (15) years of age or older shall take any trout without first obtaining a regular fishing license and a Rhode Island trout conservation stamp for the current year. Each stamp shall be validated by signature of the licensee written in ink across the face of the stamp, shall not be transferable, and shall be in his or her possession while engaged in the activity permitted under the terms of the license and stamp. The stamp year shall run from March 1 to the last day in February. The trout conservation stamp shall be available at all outlets currently used for the issuance of the fishing license.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 2.)



Chapter 20-2-41 - Trout conservation stamp design, production, and distribution.

§ 20-2-41 Trout conservation stamp design, production, and distribution.  The director of the department of environmental management shall adopt and shall be responsible for the design, production, procurement, distribution, and sale of all trout conservation stamps and all marketable stamp by-products such as posters, artwork, calendars, and other items.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 2.)



Chapter 20-2-42 - Trout conservation stamp fee.

§ 20-2-42 Trout conservation stamp fee.  Stamps shall be sold at the direction of the director for a fee of five dollars and fifty cents ($5.50). The issuing agent may retain a fee of fifty cents ($.50) for each stamp sold, and shall remit five dollars ($5.00) of each fee to the department. The director shall establish uniform sale prices for all categories of by-products.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 2.)



Chapter 20-2-43 - Disposition of trout conservation stamp receipts.

§ 20-2-43 Disposition of trout conservation stamp receipts.  All trout conservation stamp receipts and all receipts from the sale of stamp by-products shall be deposited in a special trout conservation fund. All stamp and stamp by-products receipts shall be expended through the appropriations process for operations, trout habitat including acquisition, improvement research, and culture projects.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 2.)



Chapter 20-2-44 - Shellfish transplant program.

§ 20-2-44 Shellfish transplant program.  In addition to any appropriation made pursuant to § 20-2-28.2, the general assembly shall appropriate from the general fund to the division of fish and wildlife, the amount it deems necessary for the purpose of maintaining a shellfish transplant program for the fiscal year ending June 30, 2000, and thereafter, the division of fish and wildlife shall develop a sustainable shellfish management plan.

History of Section.
(P.L. 1999, ch. 468, § 1.)



Chapter 20-2-45 - Narragansett Bay Oyster Restoration Act.

§ 20-2-45 Narragansett Bay Oyster Restoration Act.  (a) Findings of fact. The general assembly hereby finds and declares the following:

(1) Oyster fishery has historically been important to Rhode Island for economic and ecosystem benefits;

(2) The Rhode Island oyster fishery has been in deep decline and is a fraction of its historical levels due to disease;

(3) The development of indigenous disease-resistant oyster brood stock will assist in the restoration of the oyster population in Narragansett Bay;

(4) The plantings of indigenous disease-resistant oyster shellfish seed stock will increase the Narragansett Bay's oyster population and annual harvest; and

(5) An increase in oyster population will have a positive impact on the state's economy and the overall health of Narragansett Bay and its ecosystem.

(b) Authority to solicit federal funds for oyster restoration. The general assembly hereby vests in the director of the department of environmental management, acting through the division of agriculture, authority and responsibility to solicit annual federal funding, including but not limited to, funding from the United States departments of interior, agriculture and commerce for purposes of developing, restoring, and maintaining both the oyster population and oyster habitats in and around Narragansett Bay.

(c) Program to achieve oyster restoration in Narragansett Bay. The director of the department of environmental management shall work in conjunction with the aquaculture coordinator located in the coastal resources management council to develop programs that address the declining oyster population in Narragansett Bay and which programs shall further promote the development, restoration and maintenance of the oyster population and oyster habitats in and around Narragansett Bay, as set forth in this section.

History of Section.
(P.L. 2001, ch. 354, § 1.)






Chapter 20-2.1 - Commercial Fishing Licenses

Chapter 20-2.1-1 - Findings.

§ 20-2.1-1 Findings.  The general assembly finds and declares:

(1) That the constitution of the state places plenary authority and responsibility in the general assembly to provide for the conservation of natural resources of the state, including its marine fisheries;

(2) That the state of Rhode Island has historically established programs to provide for and regulate harvesting, taking, landing, and selling marine finfish, crustaceans, and shellfish for the benefit of the people of the state;

(3) That federal government and regional entities have established and continue to establish regulatory programs, management measures, quotas, and restrictions that affect persons engaged in marine fisheries in Rhode Island, and that Rhode Island functions in whole or in part in the context of these federal and regional programs depending on the marine species;

(4) That the department of environmental management in accordance with the requirements of § 20-3.1-7(1) has issued goals and principles pertaining to biological, socio-economic, and licensing and data collection issues that present;

(5) That the rights and interests of residents of Rhode Island to engage in fishing including commercial fishing need to be recognized and protected;

(6) That the rights and interests of persons engaged in commercial fishing are affected by fisheries management programs and allocations and need to be reported and be given consideration; and

(7) That Rhode Island's statutes and programs for marine fisheries management and licensure developed over time and need to be brought up-to-date and made adaptable to changing conditions and circumstances.

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-2 - Purposes.

§ 20-2.1-2 Purposes.  The purposes of this chapter are, through a system of licensure that is clear, predictable and adaptable to changing conditions, to:

(1) Preserve, enhance, and allow for any necessary regeneration of the fisheries of the state, for the benefit of the people of the state, as an ecological asset and as a source of food and recreation;

(2) Provide Rhode Islanders who wish to fish commercially the opportunity to do so and end the moratorium on issuance of new commercial fishing licenses so that new licenses may be issued for the year beginning January 1, 2003, and each year thereafter;

(3) Allow residents who have fished commercially to sell their vessels and gear in a manner that first, facilitates up-grading license levels among residents already in the fishery; that second, provides lateral movement among residents who are holders of commercial fishing licenses to other types of fishing; and that third, enables new entrants into new commercial fishing;

(4) Respect the interests of residents who fish under licenses issued by the state and wish to continue to fish commercially in a manner that is economically viable: provided, it is specifically not a purpose of this chapter to establish licensing procedures that eliminate the ability to fish commercially of any resident as of the date of enactment who validly holds commercial fishing license and who meets the application renewal requirements set forth herein;

(5) Preserve and enhance full-time commercial fishing, with a high degree of participation by owner operated vessels, as a way of life and as a significant industry in Rhode Island;

(6) Establish principles, for a system of adaptive management, that shall be used by the department in licensure programs and fisheries management, which principles shall include:

(i) The foregoing purposes; and

(ii) As appropriate, necessary, and effective, the following measures:

(A) Regulation of the design and use of gear;

(B) Limitations on the amount of gear that may be used by a license holder;

(C) Restrictions on when and where commercial fishing may be done;

(D) Quotas and limitations on catch or landings; and

(E) Restrictions on the number of license holders;

(7) Provide a licensure system that facilitates data collection and management so that marine fisheries can be managed more efficiently and effectively. In accordance with this purpose, the system shall include a firm annual renewal deadline, as established herein, for the submittal of applications to renew licenses or obtain new licenses. An annual grace period, as established herein, shall allow fishermen an additional opportunity to renew their licenses from the immediately preceding year, subject to payment of a late fee; however, after the expiration of the grace period, there shall be no opportunity to appeal the denial of a commercial fishing license unless the applicant can show that the failure to apply during the grace period was due to documented medical hardship.

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-3 - Definitions.

§ 20-2.1-3 Definitions.  For the purposes of this chapter the following terms shall mean:

(1) "Basic harvest and gear levels" means fishery-specific harvest and/or gear levels, established and regularly updated by the department by rule, which, in a manner consistent with the state or federally sanctioned management plans or programs that may be in effect, and to the extent possible given those plans and programs, provide a maximum level of participation for commercial fishing license holders in accordance with applicable endorsements.

(2) "Commercial fisherman" means a natural person who catches, harvests, or takes finfish, crustaceans, or shellfish from the marine waters for sale.

(3) "Council" means the marine fisheries council established by chapter 3 of this title.

(4) "Crustaceans" means lobsters, crabs, shrimp, and for purposes of this chapter it also includes horseshoe crabs.

(5) "Director" means the director of the department of environmental management.

(6) "Endorsement" means the designation of a fishery in which a license holder may participate at either basic or full harvest and gear levels. Endorsement categories and levels shall be established annually by the department by rule, based on the status of the various fisheries, the levels of participation of existing license holders, and the provisions of applicable management plans or programs. At a minimum, endorsement categories and endorsement opportunities shall include, but may not be limited to: non-lobster crustacean; lobster; non-quahaug shellfish; quahaug; non-restricted finfish; and restricted finfish. Endorsements, when available, shall be issued in accordance with applicable qualifying criteria.

(7) "Finfish" means cold-blooded aquatic vertebrates with fins, including fish, sharks, rays, skates, and eels and also includes, for the purposes of this chapter, squid.

(8) "Fisheries sectors" means and comprises crustaceans, finfish, shellfish, as defined in this section, each of which shall singularly be considered a fishery sector.

(9) "Full harvest and gear levels" means fishery-specific harvest and/or gear levels, established and regularly updated by the department by rule, which, in a manner consistent with the state or federally sanctioned management plans or programs that may be in effect, and to the extent possible given those plans and programs, provide a maximum level of participation for principal effort license holders in accordance with applicable endorsements and for all multi-purpose license holders.

(10) "Shellfish" means quahogs, clams, mussels, scallops, oysters, conches, and mollusks in general other than squid.

(11) "Student commercial fisherman" means a resident twenty-three (23) years of age or younger who is a full-time student.

(12) "February 28" means the twenty-eighth (28th) day in the month of February or the next business day if February 28 falls on a Saturday or Sunday for the purpose of application submittals and renewal deadlines.

(13) "Medical hardship" means a significant medical condition that prevents a license applicant from meeting the application requirements.

(14) "Grace period" means sixty (60) calendar days commencing February 28, as defined herein, and shall only apply to renewals of licenses from the immediately preceding year; provided, that for calendar year 2004 the grace period shall be ninety (90) calendar days commencing February 29, 2004.

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-4 - Licenses  General provisions governing licenses issued.

§ 20-2.1-4 Licenses  General provisions governing licenses issued.  (a) Licenses and vessel declarations required. It shall be unlawful for any person in Rhode Island or the waters of the state: (1) to catch, harvest, or to hold or transport for sale in Rhode Island any marine finfish, crustacean, or shellfish without a license issued under the provisions of this title, provided, however, that marine finfish, crustaceans, or shellfish may be transported by a duly licensed dealer if the marine finfish, crustaceans, or shellfish has previously been sold by a duly licensed person, or (2) to engage in commercial fishing from a vessel unless the vessel has been declared a commercial fishing vessel as provided in § 20-2.1-5(2) and has a decal affixed to it or is displaying a plate.

(b) Validation of license. No license issued under this chapter shall be valid until signed by the licensee in his or her own handwriting.

(c) Transfer or loan of license. Unless otherwise provided for in this title, a license issued to a person under this chapter shall be good only for the person to whom it is issued; and any transfer or loan of the license shall be grounds for revocation or suspension of that license pursuant to § 20-2-13.

(d) Reporting and inspections condition of license. All persons granted a license under the provisions of this chapter are deemed to have consented to the reporting requirements applicable to commercial fishing actively that are established pursuant to this title and to the reasonable inspection of any boat, vessel, net, rake, bullrake, tong, dredge, trap, pot, vehicle, structure, or other contrivance used regularly for the keeping or storage of fish, shellfish or crustaceans, and any creel, box, locker, basket, crate, blind, fishing, or paraphernalia used in conjunction with the licensed activity by persons duly authorized by the director. The provisions of § 20-1-8(a)(7)(ii) shall apply to these inspections.

(e) Possession, inspection, and display of license. Every person holding a license issued under this chapter shall have that license in his or her possession at all times while engaged in the licensed activity and shall present the license for inspection on demand by any authorized person. Any person who shall refuse to present a license on demand shall be liable to the same punishment as if that person were fishing without a license.

(f) Application for license. Every person entitled to a license under this chapter shall file an application with the director or the director's authorized agent, properly sworn to, stating the name, age, occupation, place of residence, mailing address, weight, height, and color of hair and eyes of the applicant for whom the license is wanted and providing any other information that may be required pursuant to rule in order to effectuate the purposes of this chapter, and pay the fees as provided in this chapter. All licenses issued under this chapter shall be valid only for the calendar year of issuance, unless otherwise specified in this chapter or in the rules and regulations adopted pursuant to this chapter. If the person will be either the owner or the operator as provided in § 20-2.1-5(5) of a commercial fishing vessel, the person shall declare on the application for each commercial fishing vessel, the vessel name, length, horsepower, registration number, federal permit number if any, gear type(s), the principal fishery or fisheries, and average projected crew size.

(g) Application deadline, grace period for renewals, and limitation on appeals after the deadlines. For commercial marine fishing licenses provided for in §§ 20-2.1-5 and 20-2.1-6, the following provisions shall apply: (1) unless otherwise specified in this chapter, an individual qualified to obtain a license must submit an application to the department of environmental management no later than February 28 of each year; license application shall be deemed valid if submitted to the department prior to the close of regular office hours on February 28, or if postmarked by February 28; (2) unless otherwise specified in this title, no new or renewed licenses shall be issued after February 28 of each year, unless an applicant has submitted an application by the February 28 deadline required by this section; (3) the department shall notify all license holders, in writing, regarding the December 31 expiration and the February 28 renewal deadline no later than November 1 of each year; (4) for renewals of existing commercial marine fishing licenses that expire on December 31 of the immediately preceding year, there shall be a sixty (60) day grace period from the renewal deadline of February 28; licenses issued during the grace period shall be subject to a late fee in the amount of two-hundred dollars ($200) in addition to all other applicable fees; (5) except as provided for in subsection (g)(4) the department shall not accept any applications submitted after February 28; and (6) there shall be no right to request reconsideration by the commercial fishing license review board or appeal to the department of environmental management's administrative adjudication division (AAD) for the rejection of any new license applications submitted after February 28, or any license renewal applications submitted after the sixty (60) day grace period, except in the case of a documented medical hardship as defined herein.

(h) Lost or destroyed licenses and duplicate licenses. Whoever loses or by a mistake or accident destroys his or her certificate of a commercial marine fisheries license may, upon application to the department accompanied by an affidavit fully setting forth the circumstances of the loss, receive a duplicate certificate for the remainder of the year covered by the original certificate, for a fee of ten dollars ($10.00) for each duplicate license.

(1) License revocation. The license of any person who has violated the provisions of this chapter, or rules adopted pursuant to the provisions of this chapter or rules and regulations that pertain to commercial fishing and reporting issued pursuant to this title, may be suspended or revoked by the director as the director shall determine by regulation. Any person aggrieved by an order of suspension or revocation may appeal this order in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(2) False statements and violations; cancellation of license. Any person who willfully makes a false representation as to birthplace or requirements of identification or of other facts required in an application for license under this chapter, or is otherwise directly or indirectly a party to a false representation, shall be punished by a fine of not more than fifty dollars ($50.00). A license obtained by any person through a false representation shall be null and void, and the license shall be surrendered immediately to the director. No license shall be issued under this title to this person for a period of one year from the date of imposition of a penalty under this section.

(3) False, altered, forged, or counterfeit licenses. Every person who falsely makes, alters, forges, or counterfeits, or who causes to be made, altered, forged, or counterfeited, a license issued under this chapter or title or purporting to be a license issued under this chapter or title, or who shall have in his or her possession such a license knowing it to be false, altered, forged, or counterfeit, is guilty of a misdemeanor and is subject to the penalties prescribed in § 20-1-16.

(j) Expiration. Unless otherwise specified in this title, all licenses issued under this chapter shall be annual and shall expire on December 31 of each year. It shall be unlawful for any person to fish commercially in Rhode Island waters on an expired license; and the application and grace periods set forth in subsections (g)(1) and (g)(4) above shall not extend the validity of any expired license.

(k) Notice of change of address. Whenever any person holding any commercial fishing license shall move from the address named in his or her last application, that person shall within ten (10) days subsequent to moving notify the office of boat registration and licensing of his or her former and current address.

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-5 - Resident licenses.

§ 20-2.1-5 Resident licenses.  The director shall establish as a minimum the following types of licenses set forth in this section. In addition, the director may establish any other classes and types of licenses and endorsements, consistent with the provisions of this chapter and with adopted management plans, that may be necessary to accomplish the purposes of this chapter:

(i) Commercial fishing license. Rhode Island residents shall be eligible to obtain a commercial fishing license; the license shall allow the holder to engage in commercial fishing in fisheries sectors, per endorsement at basic harvest and gear levels. The annual fee for a commercial fishing license shall be fifty dollars ($50.00) and twenty-five dollars ($25.00) for each endorsement at the basic harvest and gear levels.

(ii) Principal effort license. Duly licensed persons in a fishery as of December 31 of the immediately preceding year, shall be eligible to obtain a principal effort license for the fishery sector for which they were licensed on December 31 of the immediately preceding year, which principal effort license shall allow its holder to fish in a fishery sector at the full harvest and gear levels. The annual fee for a principal effort license shall be one hundred fifty dollars ($150). Principal effort license holders, in addition to the fishery sector of their principal effort, shall be eligible to obtain endorsements for the other fishery sectors at the full harvest and gear levels, if and when those endorsements are made available; the annual fee for each other fishery sector endorsement shall be seventy-five dollars ($75.00). Principal effort license holders shall also be eligible to obtain a commercial fishing license with endorsements except for fisheries in which the license holder can fish at the full harvest and gear levels.

(iii) Multi-purpose license. All multi-purpose license holders as of December 31 of the immediately preceding year, shall be eligible to obtain a multi-purpose license, which shall allow the holder to engage in commercial fishing in all fisheries sectors at the full harvest and gear levels. At the time of application for a multi-purpose license and each annual renewal of it, the applicant shall make a non-binding declaration of which fishing sectors the applicant intends to place significant fishing effort during the period covered by the license. The annual fee for multi-purpose license shall be three hundred dollars ($300).

(A) Student shellfish license. A resident twenty-three (23) years or younger shall pay fifty dollars ($50.00) for a student commercial license to take shellfish upon provision of proof of full-time student status.

(B) Over sixty-five (65) shellfish license. A resident sixty-five (65) years of age and over shall be eligible for a shellfish license to shellfish commercially and there shall be no fee for this license.

(i) Vessel declaration and fee. (A) The department shall require the owner and/or the operator of a commercial fishing vessel to declare the vessel on the owner/operator's commercial fishing license. The declaration shall be made at the time of initial license issuance and each renewal, or prior to the vessels being used for commercial fishing by the owner and/or operator if the first usage of the vessel for commercial fishing occurs during the course of a year after the license has been issued or renewed. If the declaration is for a vessel of less than twenty-five feet (25') in length, the declaration shall be transferable to another vessel less than twenty-five feet (25') in length, provided the vessel is identified as commercial fishing vessel while it is being used for commercial fishing by displaying a plate as provided in § 20-2.1-4.

(B) The annual fee for each vessel declaration shall be twenty-five dollars ($25.00) for the first twenty-five feet (25') or under, plus fifty cents ($0.50) per foot for each whole foot over twenty-five feet (25'); this declaration fee shall entitle the holder to a decal. The holder of a valid decal for a vessel twenty-five feet (25') in length or under may obtain a plate from the department for display on a vessel twenty-five feet (25') in length that is being used temporarily for commercial fishing; the annual fee for a plate shall be fifteen dollars ($15.00).

(A) Shellfish dredging endorsement. A resident of this state who holds a multipurpose license and/or an appropriate shellfish license is also eligible to apply for a shellfish dredging endorsement to take quahogs, mussels, and surf clams by dredges hauled by powerboat. The annual fee shall be twenty dollars ($20.00).

(B) Fish trap endorsements. A person who holds a multi-purpose license and/or a principal effort license for finfish is also eligible to apply for a fish trap endorsement in accordance with the permitting provisions in chapter 5 of this title. The fee shall be twenty dollars ($20.00) per trap location for a three (3) year period. Applicants who possessed a valid fish trap endorsement as of the immediately preceding year may obtain a fish trap endorsement for the immediately following year, subject to the same terms and conditions in effect as the immediately preceding year. New fish trap endorsement opportunities shall be established by the department by rule, pursuant to applicable management plans and the provisions in chapter 5 of this title.

(C) Gill net endorsements. A person who holds a multi-purpose license and/or a principal effort license for finfish is also eligible to apply for a commercial gill net endorsement in accordance with the provisions of this section. The annual fee for a commercial gill net endorsement is twenty dollars ($20.00). Applicants who possessed a gill net endorsement as of the immediately preceding year may obtain a gill net endorsement for the immediately following year. New gill net endorsement opportunities shall be established by the department by rule, pursuant to applicable management plans.

(D) Miscellaneous gear endorsements. The department may establish by rule any specific gear endorsements that may be necessary or appropriate to effectuate the purposes of this chapter and facilitate participation in a specific fishery with a specific type of gear; the fee for such a gear endorsement shall not be greater than two hundred dollars ($200), but may be a lesser amount. This endorsement shall be issued only in a manner consistent with the general requirements of this chapter, including specifically those governing residency.

(i) Eligibility. For new principal effort and multi-purpose licenses priority shall be given to applicants who have held a lower level of license for two (2) years or more, with preference to family members and crew members of a license holder who is retiring his or her license.

(ii) Priority or preference applicants. A new license shall be granted to priority/preference applicants who have acquired vessel and or gear from a license holder who has retired a license, provided that as the result of any such transaction for each license retired not more than one new license may be granted, nor may the nominal effort, including the total number of licenses, in a fishery subject effort or catch restrictions be increased.

(iii) Availability of new or additional licenses. New principal effort and multi-purpose licenses that increase the total number of licenses in the fishery may be made available by rule consistent with management plan for issuance effective January 1, in any year, based on status of resource and economic condition of fishery. Priority for new licenses shall be given to Rhode Island residents.

(4) Retirement of licenses. Issuance of license shall not be deemed to create a property right such that the license can be sold or transferred by license holder; fishing licenses shall be surrendered to the state upon their non-renewal, forfeiture or revocation.

(5) Transfer for hardship. Notwithstanding the provisions of § 20-2.1-4(c), a license may be transferred to a family member upon the incapacity or death of the license holder who has actively participated in commercial fishing. The transfer shall be effective upon its registration with the department. A family member shall be defined as the spouse, mother, father, brother, sister, child or grandchild of the transferor. The department shall make available as necessary operator permits to provide solely for the continued operation of a fishing vessel upon the illness, incapacity or death of a license holder who has actively participated in commercial fishing, which operator permits shall be subject at a minimum to the conditions and restrictions that applied to the license holder.

(6) Transfer of vessels and gear. Vessels and gear may be sold, transferred, or disposed at the sole discretion of the owner; provided, however, that the subsequent level of use of the gear may be restricted in Rhode Island waters in order to accomplish the purposes of a duly adopted management plan or other duly adopted program to reduce effort.

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-6 - Non-resident licenses.

§ 20-2.1-6 Non-resident licenses.  Subject to the rules of the department, non-residents may apply for the following commercial fishing licenses:

(1) Non-resident principal effort license. (i) A non-resident principal effort license shall allow the holder to harvest, land, and sell in a lawful manner any species of finfish, per endorsement(s), at principal harvest and gear levels and as allowed in a management plan adopted by the department.

(ii) Duly Rhode Island-licensed non-residents in a commercial fishery as of December 31 of the immediately preceding year, shall be eligible to obtain a non-resident principal effort license with a single sector endorsement applicable to the fishery for which they were licensed as of December 31 of the immediately preceding year; provided: (A) that the state of residence of the person affords the same privilege in a manner that is not more restrictive to Rhode Island residents; (B) that those persons apply for the non-resident principal effort license in accordance with § 20-2.1-4(g); and (C) that those persons shall also be subject to any other restrictions that were applicable to the license as of December 31 of the immediately preceding year, which other restrictions may be altered or changed consistent with a management plan adopted by the department.

(iii) Persons not duly licensed as of December 31 of the immediately preceding year, shall be eligible to obtain a non-resident principal effort license, per endorsement, when available, in accordance with applicable qualifying criteria and as allowed in a management plan adopted by the department, provided that the state of residence of the person affords the same privilege in a manner that is not more restrictive to Rhode Island residents.

(iv) The annual fee for a non-resident principal effort license shall be four hundred dollars ($400), plus one hundred dollars ($100) per endorsement.

(2) Non-resident commercial fishing license. (i) A non-resident commercial fishing license shall allow the holder to harvest, land, and sell in a lawful manner any species of finfish, per endorsement(s), at basic harvest and gear levels and as allowed in a management plan adopted by the department.

(ii) Non-residents age eighteen (18) and over shall be eligible to obtain a non-resident commercial fishing license and, in accordance with applicable qualifying criteria, available fishery sector endorsements, provided that the state of residence of the person affords the same privilege in a manner that is not more restrictive to Rhode Island residents.

(iii) Holders of non-resident principal effort licenses shall not be eligible to obtain non-resident commercial fishing licenses with the same fishery sector endorsements.

(iv) Duly Rhode Island licensed non-residents in a commercial fishery as of December 31 of the immediately preceding year, shall be eligible to obtain a non-resident commercial fishing license in their endorsed fishery sector as of December 31 of the immediately preceding year provided:

(A) That the state of residence of the person affords the same privilege in a manner that is not more restrictive to Rhode Island residents;

(B) That those persons apply for the non-resident commercial fishing license in accordance with § 20-2.1-4(g); and

(C) That those persons shall also be subject to any other restrictions that were applicable to the license as of December 31 of the immediately preceding year which other restrictions may be altered or changed consistent with a management plan adopted by the department.

(v) The annual fee for a non-resident commercial fishing license shall be one hundred fifty dollars ($150), plus fifty dollars ($50.00) per endorsement.

(3) Vessel declaration and fees. The department shall require a non-resident owner and/or operator of a commercial fishing vessel to make a declaration for that vessel; which shall be made at the time of initial license issuance and each renewal, or prior to the vessel's being used for commercial fishing in Rhode Island waters by the non-resident owner and/or operator if the first usage of the vessel for commercial fishing occurs during the course of a year after the license has been issued or renewed, for a cost of fifty dollars ($50.00), plus one dollar and fifty cents ($1.50) for each whole foot over twenty-five feet (25') in length overall.

(4) New licenses. Any resident of a state that accords to Rhode Island residents commercial fishing privileges that include an ability to obtain a new license to fish for finfish species that are subject to restrictions and/or quotas, may on species specific reciprocal basis be eligible to obtain commercial fishing licenses and principal effort licenses by endorsement as provided in this section, subject to availability and with the priority established in § 20-2.1-5(3)(iii).

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-7 - Landing permits.

§ 20-2.1-7 Landing permits.  Landing permits shall be issued as provided for in chapter 4 of this title. In addition, a non-resident must obtain a landing permit, for a fee of two hundred dollars ($200), to off-load or land species harvested outside Rhode Island waters. The landing permit shall be valid for the calendar year in which it was issued. The department shall adopt any rules and procedures that may be necessary for the timely issuance of landing permits in order to facilitate the off-loading and sale of non-quota species harvested outside state waters.

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-8 - Dealers' licenses.

§ 20-2.1-8 Dealers' licenses.  In accordance with §§ 20-4-1.1, 20-6-24, and 20-7-5.1, the following dealers' licenses shall be issued by the department:

(1) Multi-purpose Rhode Island dealer's license. This license shall allow the holder to deal all marine products in the state of Rhode Island. The license shall be valid for the calendar year in which it is issued. The cost of the license shall be three hundred dollars ($300).

(2) Finfish dealer's license. This license shall allow the holder to deal all finfish products in the state of Rhode Island. The license shall be valid for the calendar year in which it is issued. The cost of the license shall be two hundred dollars ($200).

(3) Shellfish dealer's license. This license shall allow the holder to deal all shellfish products in the state of Rhode Island. The license shall be valid for the calendar year in which it is issued. The cost of the license shall be two hundred dollars ($200).

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-9 - Powers and duties of the director.

§ 20-2.1-9 Powers and duties of the director.  It shall be the duty of the director to adopt, implement effective January 1, 2003, and maintain a commercial fisheries licensing system that shall incorporate and be consistent with the purposes of this chapter; in performance of this duty the director shall follow the guidelines and procedures set forth below:

(1) The rule making powers of the director to accomplish the purposes of this chapter shall include the following with regard to commercial fishing licenses and commercial fishing by license holders:

(i) Types of licenses and/or license endorsement consistent with the provisions of this chapter and applicable sections of this title, and limitations on levels of effort and/or on catch by type of license and/or license endorsement;

(ii) Design, use, and identification of gear;

(iii) Declarations for data collection purposes of vessels used in commercial fishing, which declaration requirements shall in no way, except as otherwise provided for in law, restrict the use of any vessel less than twenty-five feet (25') in length overall by appropriate holders of commercial fishing licenses;

(iv) Areas in Rhode Island waters where commercial fishing of different types may take place, and where it may be prohibited or limited, and the times and/or seasons when commercial fishing by type or species may be allowed, restricted, or prohibited;

(v) Limitations and/or restrictions on effort, gear, catch, or number of license holders and endorsements;

(vi) Emergency rules, as provided for in chapter 35 of title 42, to protect an unexpectedly imperiled fishery resource, to provide access to a fisheries resource that is unexpectedly more abundant, and to protect the public health and safety from an unexpected hazard or risk. The marine fisheries council shall be notified of all emergency rules on or before their effective date, and no emergency rule shall become a final rule unless it is promulgated as provided for in subdivision (3) of this section.

(2) When implementing the system of licensure set forth in §§ 20-2.1-4, 20-2.1-5, 20-2.1-6, and 20-2.1-7 and other provisions of this title pertaining to commercial fishing licenses, permits, and registrations, the director shall consider the effect of the measure on the access of Rhode Islanders to commercial fishing and when establishing limitations on effort and/or catch:

(i) The effectiveness of the limitation:

(A) In achieving duly established conservation or fisheries regeneration goals or requirements;

(B) In maintaining the viability of fisheries resources overall, including particularly, the reduction of by-catch, discards, and fish mortality, and in improving efficiency in the utilization of fisheries resources;

(C) In complementing federal and regional management programs and the reciprocal arrangements with other states;

(ii) The impact of the limitation on persons engaged in commercial fishing on:

(A) Present participation in the fishery, including ranges and average levels of participation by different types or classes of participants;

(B) Historical fishing practices in, and dependence on, the fishery;

(C) The economics of the fishery;

(D) The potential effects on the safety of human life at sea;

(E) The cultural and social framework relevant to the fishery and any affected fishing communities; and

(iii) Any other relevant considerations that the director finds in the rule making process;

(iv) The following standards for fishery conservation and management, which standards shall understood and applied so far as practicable and reasonable in a manner consistent with federal fisheries law, regulation, and guidelines:

(A) Conservation and management measurers shall prevent overfishing, while achieving, on a continuing basis, the optimum yield from each fishery;

(B) Conservation and management measures shall be based upon the best scientific information available; and analysis of impacts shall consider ecological, economic and social consequences of the fishery as a whole;

(C) Conservation and management measures shall, where practicable, consider efficiency in the utilization of fisheries resources; except that no such measure shall have economic allocation as its sole purpose;

(D) Conservation and management measures shall take into account and allow for variations among, and contingencies in, fisheries, fishery resources, and catches;

(E) Conservation and management measures shall, where practicable, minimize costs and avoid unnecessary duplication;

(F) Conservation and management measures shall, consistent with conservation requirements of this chapter (including the prevention and overfishing and rebuilding of overfished stocks), take into account the importance of fishery resources to fishing communities in order to (I) provide for the sustained participation of those communities, and (II) to the extent practicable, minimize adverse economic impacts on those communities;

(G) Conservation and management measures shall, to the extent practicable: (I) minimize by-catch and (II) to the extent by-catch cannot be avoided, minimize the mortality of the by-catch;

(H) Conservation and management measures shall, to the extent practicable, promote the safety of human life at sea.

(3) The rule making process set forth in this subdivision shall conform with the requirements of the Administrative Procedures Act, chapter 35 of title 42, and shall include a regulatory agenda for marine fisheries management, with the advice of the marine fisheries council, in accordance with the requirements of § 42-35-5.1;

(ii) The director shall submit a proposed rule to the marine fisheries council at least sixty (60) days prior to the proposed date of the public hearing on the rule;

(iii) The public hearing shall be on either the rule as proposed to the marine fisheries council by the director or a proposed revision to that rule adopted by the marine fisheries council;

(iv) The proposed rule as submitted by the director to the marine fisheries council and the council report and recommendation regarding the rule shall both be entered into the record of the hearing conducted in accordance with the requirements of chapter 35 of title 42;

(v) Notwithstanding the provisions of paragraphs (i)  (iv) of this subdivision, the director may promulgate a rule with less than sixty (60) days notice to the marine fisheries council if and to the extent necessary to comply with federal requirements or to respond to a sudden change in conditions, where failure to take immediate action would likely cause harm to fishery resources or participants;

(vi) The decision of the director shall state the basis for adopting the rule including a concise statement giving the principal reasons for and against its adoption and the response to positions entered into the record; and in the case of a rule promulgated in accordance with paragraph (v) of this subdivision, the reasons for having to take immediate action.

(4) Matters to be considered in establishing license programs under this chapter. The director shall be consistent with the requirements of § 20-2.1-2(6) in establishing and implementing a licensing system in accordance with the provisions of this chapter that shall be designed to accomplish marine fisheries management objectives. The licensing system may limit access to fisheries, particularly commercial fisheries for which there is adequate or greater than adequate harvesting capacity currently in the fishery and for which either a total allowable catch has been set or a total allowable level of fishing effort has been established for the purpose of preventing over-fishing of the resource or the dissipation of the economic yield from the fishery. This authority shall include the authority of the director to:

(i) Differentiate between the level of access to fisheries provided to license holders or potential license holders on the basis of past performance, dependence on the fishery, or other criteria;

(ii) Establish prospective control dates that provide notice to the public that access to, and levels of participation in, a fishery may be restricted and that entrance into, or increases in levels of participation in a fishery after the control date may not be treated in the same way as participation in the fishery prior to the control date; retroactive control dates are prohibited and shall not be used or implemented, unless expressly required by federal law, regulation or court decision;

(iii) Establish levels of catch by type of license and/or endorsement which shall provide for basic and full harvest and gear levels; quotas may be allocated proportionally among classes of license holders as needed to maintain the viability of different forms of commercial fishing.

(5) The director shall by rule, with the advice of the marine fisheries council, develop conservation and management plans for the fishery resources of the state, which conservation and management plans shall be adopted prior to and at the same time as adoption of any license restrictions on effort or catch. In the development of the fishery conservation and management plans, priority shall be given to those resources with the highest value to the state, either for commercial or recreational purposes.

(6) The director shall report annually to the general assembly and to the citizens concerning the conservation and management of the fishery resources of the state, noting particularly the status of any fishery resources that are considered to be over-fished or were considered to be over-fished in the preceding year.

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-10 - Powers and duties of the marine fisheries council with regard to licensure.

§ 20-2.1-10 Powers and duties of the marine fisheries council with regard to licensure.  The marine fisheries council, established by chapter 3 of this title, shall have the power and the duty to advise the director in accordance with § 20-2.1-9(3) on all rules, except emergency rules, necessary to implement the provisions of this chapter. The council may establish any committees and hold any meetings and hearings that it may deem appropriate to fulfill this responsibility. The council shall advise the director on the development of the regulatory agenda for marine fisheries and shall have the power to initiate rule making by petition as provided for in § 42-35-6. The council shall advise the department concerning the development of annual plans for the allocation and use of the funds made available to the department from commercial fishing license fees, tags, permits, and vessel fees as provided in § 20-2-28.2.

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-11 - Industry advisory committee.

§ 20-2.1-11 Industry advisory committee.  The council shall establish an industry advisory committee to provide coordination among commercial fisheries sectors and to review plans and recommendations that affect more than commercial fishery sector, and to advise the council and the department on matters which affect commercial fishing as a whole, which committee shall include representatives of each commercial fisheries sector and of manners of commercial fishing.

History of Section.
(P.L. 2002, ch. 47, § 4.)



Chapter 20-2.1-12 - Commercial fishing license review board.

§ 20-2.1-12 Commercial fishing license review board.  (a) There is hereby established within the department the commercial fishing license review board of five (5) members to be appointed by the governor for a term of five (5) years with the advice and consent of the senate, provided that for the initial appointments, two (2) shall be for a term of five (5) years, one shall be for a term of four (4) years, one shall be for a term of three (3) years, and one shall be for a term of two (2) years. Three (3) members shall be commercial fishers, one from each of the fisheries sectors; one of whom shall be a person with professional knowledge of fisheries management, and one of whom shall be an attorney, licensed to practice law for at least five (5) years and with environmental law expertise; the attorney member shall be the chairperson. Three (3) members of the board shall constitute a quorum. Members of the board shall serve until their successors are duly appointed. The purpose of the board shall be to hear requests for reconsideration of the preliminary denial of a commercial fishing license.

(b) Any person whose application for a commercial fishing license was denied by the office of boat registration and licensing may file a request for reconsideration to the commercial fishing license review board unless the person is prohibited from said request pursuant to § 20-2.1-4(g). Requests for reconsideration must be filed with the office of boat registration and licensing within ten (10) days of receipt of the denial. The review board shall consider the impact that issuance of the license will have on the fisheries management program overall, equity with other license holders, consistency with prior agency decisions, consistency with management plans, unreasonable hardship to the applicant and consistency with the purposes of this chapter. The burden shall be on the applicant to demonstrate to the board that they meet the criteria for a license.

(c) Within thirty (30) days of receipt of a request for reconsideration, the review board shall issue a written recommendation to the office of boat registration and licensing. The decision of the board shall state the specific grounds for its decision and the vote of the board. Within ten (10) days of receipt of the decision of the board, the office of boat registration and licensing shall issue a written decision affirming, denying or modifying the recommendation of the board and stating the rationale for the decision. The applicant may appeal the decision of the office of boat registration and licensing to the administrative adjudication division for environmental matters pursuant to § 42-17.7-1 et seq. The written decision of the review board and the office of boat registration and licensing shall be provided and made part of the administrative record upon appeal.

(d) Nothing contained in this section shall affect the authority granted in chapter 17.7 of title 42.

History of Section.
(P.L. 2002, ch. 47, § 4; P.L. 2004, ch. 8, § 3; P.L. 2004, ch. 16, § 3.)



Chapter 20-2.1-13 - Liberal construction.

§ 20-2.1-13 Liberal construction.  The provisions of this chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.

History of Section.
(P.L. 2002, ch. 47, § 4.)






Chapter 20-2.2 - Recreational Saltwater Fishing License

Chapter 20-2.2-1 - Findings.

§ 20-2.2-1 Findings.  The general assembly finds and declares:

(1) The constitution of the state places plenary authority and responsibility in the general assembly to provide for the conservation of the natural resources of the state, including its marine fisheries;

(2) The state of Rhode Island has historically established programs to provide for and regulate the harvesting and taking of marine fish for recreational purposes;

(3) The federal government and regional entities have established and continue to establish regulatory programs, management measures, quotas, and other restrictions that affect persons engaged in marine recreational fisheries in Rhode Island, and Rhode Island functions in whole or in part in the context of federal and regional programs, depending on the fishery;

(4) The regulatory programs, management measures, quotas, and other restrictions governing marine recreational fisheries are based primarily on catch and effort statistics from recreational fisherman, and on fishery resource assessments, which gauge the biological status of fish stocks;

(5) Since 1979, recreational fishing assessments have been derived from the marine recreational fisheries statistics Survey (MRFSS), administered by the federal government in partnership with the states;

(6) In 2006, congress acknowledged major flaws in the accuracy of the assessments provided by (MRFSS), and called upon the national marine fisheries service (NMFS) to undertake programmatic reforms, including the establishment of a universal registry of all saltwater anglers to provide a more accurate and efficient means for acquiring recreational catch and effort data;

(7) In 2008, (NMFS) initiated a new marine recreational information program (MRIP) to replace (MRFSS), and enacted rules requiring marine recreational fisherman to either register under a new national program, or be registered or licensed by a state program that meets federal requirements;

(8) All coastal states have enacted, or are in the process of enacting, marine recreational fishing license or registry programs;

(9) The interests of recreational saltwater anglers in Rhode Island can best be met by establishing a state program that meets federal requirements, contributes to improved state-based recreational fishing assessments and stock assessments, and supports fair and effective regulatory programs and quota allocations for Rhode Island's marine recreational fisheries;

(10) Additionally, the interests of recreational saltwater anglers in Rhode Island are well served by a program that supports improved and expanded opportunities for the public to access the marine waters of the state; and

(11) The use of license fee revenues for any purpose other than managing recreational fisheries and enhancing recreational fishing opportunities would: violate the terms of § 20-9-3 and trigger a discontinuation of all federal funding provided to Rhode Island pursuant to the Federal Aid in Sport Fish Restoration Act (16 U.S.C. § 777-777K); conflict with legislative intent, as set forth in subdivision 20-3.1-7(3); veer from the restricted use requirements governing freshwater fishing, commercial fishing, and hunting license fee revenues; affect compliance with the requirements of this chapter; and compromise the purposes of this chapter.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-2 - Purposes.

§ 20-2.2-2 Purposes.  The purposes of this chapter are to:

(1) Enable recreational fisherman to fish legally in the marine waters of Rhode Island, and in all offshore federal waters, via a state-based recreational fishing licensing program, established in accordance with the requirements set forth by the federal Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. § 1601 et seq.);

(2) Establish a state-based licensing program that will: provide Rhode Island recreational fisherman, including residents and non-resident visitors, with a convenient and inexpensive licensing process; support and contribute to more accurate state-based fishing and resource assessments; and provide for fair and effective management programs that optimize benefits and opportunities for Rhode Island recreational fisherman; and

(3) Establish a dedicated funding vehicle to support improved coastal access opportunities for recreational fisherman along the Rhode Island shoreline.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-3 - Definitions.

§ 20-2.2-3 Definitions.  As used in this chapter, the following terms shall have the following meanings:

(1) "Angling" means to fish recreationally using hook and line.

(2) "Blind" means an individual who is blind in accordance with § 20-2-31.

(3) "Exempted state" means a state that has been designated as an exempted state by the national marine fisheries service, pursuant to the National Saltwater Angler Registry Program, 50 CFR Part 600.

(4) "Finfish" means all species of finfish, excluding shellfish and crustaceans.

(5) "Fishing recreationally" means all forms of angling, as well as all forms of spearfishing, the purpose of which is to harvest, or attempt to harvest finfish for non-commercial purposes.

(6) "Marine waters of Rhode Island" means all tidal and territorial waters of the state out to three (3) nautical miles from the coastline, including all state waters surrounding Block Island.

(7) "Permanently disabled" means an individual who is one hundred percent (100%) permanently disabled in accordance with § 20-2-31.

(8) "Resident" means an individual who has had his or her actual place of residence and has lived in the state of Rhode Island for a continuous period of not less than six (6) months.

(9) "Spearfishing" means to fish recreationally using a spear or a powerhead.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-4 - License required.

§ 20-2.2-4 License required.  (a) It shall be unlawful for any person to fish recreationally in the marine waters of Rhode Island without:

(1) A recreational fishing license issued in accordance with the provisions of this chapter;

(2) A recreational fishing license or registration issued by any other exempted state that affords reciprocity to Rhode Island residents who hold recreational fishing licenses issued pursuant to this chapter; or

(3) A federal saltwater angler registration issued by the national marine fisheries service.

(b) An individual will be considered to be fishing recreationally if they are engaged in the process of angling or spearfishing, or if they possess equipment used for angling or spearfishing and are also in possession of finfish.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-5 - Exemptions.

§ 20-2.2-5 Exemptions.  A license shall not be required for anyone who is:

(1) Under the age of sixteen (16);

(2) Permanently disabled, or blind;

(3) On leave from active military duty;

(4) A passenger on a party or charter boar holding a current and valid license issued by the department in accordance with § 20-2-27.1;

(5) Fishing recreationally during a designated free-fishing day, which may be established by the director and occur on no more than one day per year; or

(6) Fishing commercially in accordance with a current and valid commercial fishing license.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-6 - Fees  Terms and conditions  Information required.

§ 20-2.2-6 Fees  Terms and conditions  Information required.  (a) Resident seven dollars ($7.00);

(2) No fee shall be charged for residents who are over the age of sixty-five (65) or in active military service;

(3) Nonresident ten dollars ($10.00);

(4) Licenses issued pursuant to this subsection shall expire on December 31st of each year.

(b) Resident or non-resident seven (7) day five dollars ($5.00);

(2) This license shall entitle the holder to fish recreationally for seven (7) consecutive days, including the day of issuance.

(c) All license applications shall be required to provide their name, address, phone number, and date of birth.

(d) Any lost or destroyed license shall be replaceable, during the calendar year in which it was issued, or in the case of a seven-day license, during the seven-day period when it is valid, at no cost to the license holder.

(e) The director is authorized to determine a portion of the license fee, not to exceed any of the amounts set forth above in this section, that may be retained by the state-approved vendor and authorized licensing agents, as set forth in § 20-2.2-7, as commission for services rendered.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-7 - License issuance.

§ 20-2.2-7 License issuance.  The director is authorized and directed to engage the contractual services of a state-approved vendor to develop and implement a web-based system that will serve as the sole means for obtaining licenses pursuant this chapter. The vendor's responsibilities shall include, but not limited to:

(1) Development of the web-based application;

(2) Creation and servicing of authorized licensing agents who will be able to vend licenses at their establishments;

(3) Collection and transmittal of license fee revenues; and

(4) Storage and transmittal of license holder database.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-8 - Violations.

§ 20-2.2-8 Violations.  (a) Any person who violates any provision of this chapter shall be guilty of a civil violation and subject to a fine, as follows:

(1) For a first offense, a fine of ten dollars ($10.00);

(2) For second offense, a fine of fifty dollars ($50.00); and

(3) For a third or subsequent offense, a fine of one hundred dollars ($100).

(b) Jurisdiction over violations of this chapter shall be with the traffic tribunal.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-9 - Deposit of fees  Appropriation and use of license fee revenue.

§ 20-2.2-9 Deposit of fees  Appropriation and use of license fee revenue.  All moneys generated from license fees issued under this chapter, other than any commissions retained by the licensing vendor and licensing agents per subsection 20-2.2-6(e), shall be deposited in a restricted receipt account, hereby created and known as the Recreational Saltwater Fishing License Restricted Receipt Account. The state controller is authorized and directed to draw orders upon the general treasurer for payment of any sum or sums as may be necessary from time to time upon receipt by him or her of duly authenticated vouchers presented by the director of environmental management. In accordance with § 20-9-3 and in keeping with subdivision 20-3.1-7(3), the monies from license fees received under this section are to be used only for the following specific purposes:

(1) Administering and enforcing the recreational saltwater fishing license program established by this chapter;

(2) Managing Rhode Island's marine recreational fisheries, with particular reference to improving state-based recreational fishery catch and effort statistics and stock assessments; and

(3) Enhancing recreational fishing opportunities in the state.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-10 - Accountability and oversight.

§ 20-2.2-10 Accountability and oversight.  (a) On an annual basis, the department shall prepare a report that details the number of recreational saltwater fishing licenses issued, the total amount of license fee revenue received, the expenditures made during the prior year utilizing the fee revenue, and how the department plans to allocate and use the fee revenue during the next year. The report shall also include any additional, relevant information relating to the administration and enforcement of the licensing program, and status of state-based recreational fishing assessments and stock assessments.

(b) The department shall annually submit the report to the marine fisheries council, and the department, in coordination with the council, shall annually schedule and conduct one or more public meetings to solicit input from recreational fisherman and the general public. On the basis of such input, and the council's own review, the council shall annually prepare an addendum to the report, setting forth the council's opinion on whether the licensing program is meeting its intended purposes, and offering any recommendations for modifying the program.

(c) The department shall annually submit the report, including the addendum developed by the council, to the general assembly.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)



Chapter 20-2.2-11 - Rules and regulations.

§ 20-2.2-11 Rules and regulations.  The director is authorized to promulgate, adopt, and enforce any and all rules and regulations deemed necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 2009, ch. 375, § 1; P.L. 2009, ch. 379, § 1.)






Chapter 20-3 - Marine Fisheries Council

Chapter 20-3-1 - Council created  Membership  Compensation.

§ 20-3-1 Council created  Membership  Compensation.  There is hereby created a marine fisheries council. The council shall be composed of the director of the department of environmental management or the director's designee, who shall serve as chairperson and eight (8) private citizen members. The private citizen members shall be chosen from among those with skill, knowledge, and experience in the commercial fishing industry, the sport fishing industry, and in the conservation and management of fisheries resources and shall be appointed by the governor with the advice and consent of the senate. Three (3) of the private citizen members shall be representatives of the commercial fishing industry; three (3) shall be representatives of the sport fishing industry; and the remaining two (2) shall have skill, knowledge, and experience in the conservation and management of fisheries resources and/or marine biology. The chairperson of the coastal resources management council and the chiefs of the divisions of enforcement and fish and wildlife in the department of environmental management shall serve in an advisory capacity to the council. Members of the council shall serve for a term of four (4) years and may not succeed themselves more than once after January 1, 2002. Initial appointments to the council shall be appointed as follows: three (3) members for a term of two (2) years, three (3) members for a term of three (3) years, and two (2) members for a term of four (4) years. All members of the council shall serve without compensation and shall be reimbursed for their necessary expenses incurred in travel and in the performance of their duties.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1985, ch. 190, § 1; P.L. 2001, ch. 304, § 2; P.L. 2002, ch. 47, § 5.)



Chapter 20-3-2 - Powers and duties.

§ 20-3-2 Powers and duties.  (a) The marine fisheries council shall serve in an advisory capacity only to the state and agencies of the state regarding marine fisheries issues and to the director of the department of environmental management in the exercise of his or her authority under this title for the planning, management, and regulation of marine fisheries on matters, including but not limited to the following activities:

(1) The manner of taking fish, lobsters, and shellfish;

(2) The legal size limits of fish, lobsters, and shellfish to be taken or possessed;

(3) The seasons and hours during which fish, lobsters, and shellfish may be taken or possessed;

(4) The numbers or quantities of fish, lobsters, and shellfish which may be taken or possessed; and

(5) The opening and closing of areas within the coastal waters to the taking of any and all types of fish, lobsters, and shellfish.

(b) The council shall report annually by March 1 of each year, to the governor, the speaker of the house, the president of the senate, the chairperson of the house committee on environment and natural resources, the chairperson of the senate committee on environment and agriculture, and to the house oversight committee and the senate committee on government oversight, for the preceding calendar year with regard to:

(1) The advice it has given to state agencies, including specifically the department of environmental management, on marine fisheries issues;

(2) The response it received to the advice it gave;

(3) Any findings or position it may have with regard to the status and/or condition of marine fisheries; and

(4) Any recommendations it may have for maintaining, improving, or changing laws, regulations, or management programs for marine fisheries.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2001, ch. 304, § 2; P.L. 2004, ch. 359, § 2.)



Chapter 20-3-3 - Penalties.

§ 20-3-3 Penalties.  Unless another penalty is specified in this title, any person who violates a rule or regulation of the marine fisheries council shall, upon conviction, be punished by a fine of not more than five hundred dollars ($500) or imprisonment for not more than thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-3-4 - Shellfish and marine life management areas.

§ 20-3-4 Shellfish and marine life management areas.  The council may recommend to the director of environmental management, the designation of certain portions of the shores of the public waters of the state, or land within the state covered by tidewater at either high or low tide, or portions of the free and common fisheries of the state as shellfish or marine life project management areas for the purpose of enhancing the cultivation and growth of marine species, managing the harvest of marine species, facilitating the conduct by the department of experiments in planting, cultivating, propagating, managing, and developing any and all kinds of marine life, and any other related purpose. The designation shall be pursuant to the Administrative Procedures Act, chapter 35 of title 42, and shall be by reference to fixed landmarks. The council, upon the designation of a management area, shall propose any rules and regulations as it shall deem necessary for the protection and management of the management area and the animal life and property in the management area, including the exclusion or restriction of persons from the area or the prohibition of certain activities within the areas or other restrictions as it may deem necessary. Upon the designation of a management area, the director of environmental management shall place any stakes, bounds, buoys or markers with the words "Rhode Island department of environmental management" plainly marked on them, as will approximate the management area. Failure to place or maintain the stakes, bounds, buoys, or markers shall not be admissible in any judicial or administrative proceeding. The director may make any experiments or conduct any activities as in his or her discretion are appropriate in these management areas.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1987, ch. 254, § 2; P.L. 2004, ch. 359, § 2.)



Chapter 20-3-5 - Emergencies.

§ 20-3-5 Emergencies.  The marine fisheries council may, without requirement of notice of hearing, recommend closure of any or all of the coastal waters of the state to the taking of any or all types of fish, lobsters, and shellfish, where it determines that a biological emergency exists that imminently threatens the marine resources of the state subject to the provisions of § 42-35-3(b).

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 359, § 2.)



Chapter 20-3-6 - Suspension and revocation of licenses.

§ 20-3-6 Suspension and revocation of licenses.  The director of environmental management has the authority to suspend or revoke any shellfishing, lobster, or fishing license issued pursuant to any provision of this title, for violation of a rule and regulation adopted by the marine fisheries council, in any manner and for any period as the director determines by regulation. Any person aggrieved by an order of suspension or revocation may appeal the order in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-3-7 - Regulation of fishing in Great Salt Pond.

§ 20-3-7 Regulation of fishing in Great Salt Pond.  Notwithstanding the provisions of §§ 20-10-1 through 20-10-4, the electors of the town of New Shoreham may, in a town meeting called for that purpose, enact any ordinances to protect and to regulate the taking of shellfish and other fish in Great Salt Pond, and may impose penalties for violations of these ordinances, not exceeding a fine of two hundred dollars ($200) and three (3) months imprisonment for any one offense.

History of Section.
(P.L. 1982, ch. 30, § 3; P.L. 1983, ch. 86, § 1; P.L. 1998, ch. 435, § 1.)






Chapter 20-3.1 - Marine Fisheries Management Modernization

Chapter 20-3.1-1 - Short title.

§ 20-3.1-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Marine Fisheries Management Modernization Act of 2001."

History of Section.
(P.L. 2001, ch. 58, § 5.)



Chapter 20-3.1-6 - Information systems and data collection.

§ 20-3.1-6 Information systems and data collection.  The department, in consultation with the council, shall develop and implement for license renewals for the year beginning January 1, 2003, an electronic license system for commercial fishing licenses, which licensing system shall have the capacity to incorporate data on landings by species and effort and shall provide for electronic license renewal. The licensing system shall be designed so that appropriate confidentiality for individual license holders is maintained and data analysis for fisheries management purposes is facilitated.

History of Section.
(P.L. 2001, ch. 58, § 5.)



Chapter 20-3.1-7 - Studies and analyses.

§ 20-3.1-7 Studies and analyses.  The department, with the advice and involvement of the council, the University of Rhode Island Coastal Institute, and commercial and recreational fishing interests, shall undertake the following studies and analyses that shall evaluate the full reasonable range of options for improving fisheries management in Rhode Island. The process for undertaking these studies and analyses and developing legislative options for consideration by the general assembly shall be open, inclusive, and participatory, and shall fairly and appropriately involve the range of fishing interests and give fair and balanced consideration to the interests of year round, seasonal, and recreational fishers, full and part-time fishers, aquaculturists, and persons who may wish to participate in fishing in the future:

(1) Principles for fisheries management. The department shall, by October 1, 2001, recommend goals and principles to guide the development and implementation of a restructured marine fisheries management system.

(2) Commercial fisheries. The department shall, by January 1, 2002, recommend options for commercial fishing licenses that address license eligibility, provide for new entrants into fisheries in the state, and establish an analytic basis for and a method to manage fisheries by effort, as well as by quota for catch by species.

(3) Recreational fisheries. The department is authorized to propose a licensing system for recreational fisheries for the purposes of: (i) obtaining reliable data about the level and effects of recreational fishing in the state; (ii) improving the quality and extent of recreational fishing opportunities in Rhode Island; and (iii) providing revenue to be used solely and exclusively for the purposes of managing recreational fisheries and enhancing recreational fishing opportunities. The licensing system shall not be effective either before April 1, 2003, or without general assembly approval and shall be put into effect by rule after a finding by the director, following the general assembly approval, that the system is fair, enforceable, and accomplishes the purposes of this chapter.

(4) Commercial aquaculture. The department shall, by January 1, 2002, develop proposed rules and recommend statutory changes for the purposes of fostering the expansion and competitiveness of commercial aquaculture, which rules shall treat commercial aquaculture as a separate and distinct activity from commercial fishing.

(5) Comprehensive. The department shall develop a plan, by January 1, 2002, to coordinate Rhode Island licensing requirements with federal licensing requirements and licensing requirements in other states that minimizes conflicts and confusion in licensing and reporting, provides for consistent data collection and analysis, and supports regional management efforts that maintain or enhance the stewardship and productivity of fisheries resources.

History of Section.
(P.L. 2001, ch. 58, § 5.)






Chapter 20-3.2 - Rhode Island Freedom to Fish and Marine Conservation Act

Chapter 20-3.2-1 - Short title.

§ 20-3.2-1 Short title.  This chapter shall be known as the "Rhode Island Freedom to Fish and Marine Conservation Act."

History of Section.
(P.L. 2003, ch. 164, § 1; P.L. 2003, ch. 167, § 1.)



Chapter 20-3.2-2 - Findings.

§ 20-3.2-2 Findings.  The general assembly finds and declares:

(a) The people of the State of Rhode Island have an ongoing interest in the sound management of commercially and noncommercially important marine fish, shellfish and crustacean species and their associated habitats.

(b) That marine fisheries have been important to the way of life of people in Rhode Island throughout its history;

(c) Marine fisheries support commercial operations and recreational activities, both of which are significant contributors to the state's economy;

(d) The rights and interests of people to engage in commercial and recreational fishing in Rhode Island's marine waters need to be recognized and protected;

(e) Rhode Island has historically managed its marine fisheries for the benefit of the people of the state, as an ecological asset, and as a source of food, income and recreation;

(f) Protecting fish, shellfish, crustaceans, essential marine habitats, and the right to fish in Rhode Island's marine waters must be managed together;

(g) Various management measures, including the closure of marine waters or portions thereof to fishing, can be utilized to manage marine fish, shellfish, crustaceans, essential marine habitats, or other marine resources, but such measures must be developed in response to specific conservation or restoration needs, be based on the best currently available scientific information, and emanate from an open management and regulatory process, incorporating full input from all affected stakeholders, conducted pursuant to the general laws of the state of Rhode Island.

History of Section.
(P.L. 2003, ch. 164, § 1; P.L. 2003, ch. 167, § 1.)



Chapter 20-3.2-3 - Freedom to fish.

§ 20-3.2-3 Freedom to fish.  (a) The marine waters of Rhode Island, or portions thereof, shall not be closed to recreational or commercial fishing unless such closure is:

(1) Deemed necessary in order to protect, manage or restore marine fish, shellfish, crustaceans, and associated marine habitats or other marine resources, protect public health or safety, or address some other public purpose;

(2) Based on the best currently available scientific information; and (3) developed via public review and stakeholder input through chapter 35 of title 42 and other applicable state law, and with the advice of the marine fisheries council; except where the director deems it necessary to institute a closure via emergency rule, in which case the regulation must meet the standards set forth by chapter 35 of title 42 and have an effective period of not more than one hundred twenty (120) days.

(b) Any marine waters of Rhode Island, or portions thereof, that are closed to recreational or commercial fishing shall be reopened if and when the original justification for such closure ceases to apply.

(c) As part of the annual reporting requirements as specified in § 20-2.1-9(6), the Department of Environmental Management, upon advice of the Marine Fisheries Council, shall include therein an evaluation of any closures identified as significant by the council and any relevant scientific information related thereto that was collected during the year.

History of Section.
(P.L. 2003, ch. 164, § 1; P.L. 2003, ch. 167, § 1.)






Chapter 20-4 - Commercial Fisheries

Chapter 20-4-1 - Commercial fishing.

§ 20-4-1 Commercial fishing.  No person shall engage in the taking for sale by any manner, method, or contrivance of any marine finfish, shellfish, crustacean, or other invertebrate; and no vessel, boat, trap, seine, or other fishing gear shall be used in the taking for sale or landing of any marine finfish, shellfish, crustacean, or other invertebrate unless a license or permit has been obtained as provided in this title. Provided, however, that for all commercial fisheries except shellfish, any number of unlicensed crews may assist in direct commercial harvest operations regardless of the manner, method or contrivance employed, as long as said crew is/are located onboard a commercially declared vessel that is operated by an individual who possesses a valid and proper commercial fishing license and is/are under the direct supervision and responsibility of said properly licensed commercial fisher. With respect to commercial shellfish operations, unlicensed crews may only assist with culling activities and other indirect harvest operations, as the director may determine by regulations adopted pursuant to this title, while said crew is/are located onboard a commercially declared vessel that is operated by an individual who possesses a valid and proper commercial fishing license and is/are under the direct supervision and responsibility of said properly licensed commercial fisher.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2002, ch. 47, § 7; P.L. 2011, ch. 183, § 1; P.L. 2011, ch. 320, § 1.)



Chapter 20-4-1.1 - Finfish dealers license  License for finfish buyers  Suspension or revocation.

§ 20-4-1.1 Finfish dealers license  License for finfish buyers  Suspension or revocation.  (a) No person, partnership, firm, association, or corporation shall barter or trade in finfish taken by persons licensed under this chapter unless a license so to do has been obtained from the director of environmental management.

(b) Any licensee operating under the provisions of this section shall purchase finfish from licensed persons only and shall purchase or possess only those finfish legally taken or possessed.

(c) The director shall issue and enforce rules and regulations and orders governing bartering and trading in finfish by licensed fishers of finfish and licensed finfish buyers and other persons, partnerships, firms, associations, or corporations.

(d) The director may suspend, revoke, or deny the license of a finfish buyer or fisher of finfish for the violation of any provision of this title or the rules, regulations, or orders adopted or issued pursuant to this title.

(e) Any person aggrieved by the decisions of the director may appeal the decision pursuant to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(f) The director of the department of environmental management and the director's agents are authorized to enter and inspect the business premises, appurtenant structures, vehicles, or vessels of any finfish buyer and to inspect the records maintained by a finfish buyer for the purpose of determining compliance with the provisions of this section and any rules, regulations, or orders issued under this section, and no person shall interfere with, obstruct the entrance, or inspection of the director or the director's agents of those business premises, appurtenant structures, vehicles or vessels.

(g) Any violation of the provisions of this section or any rule, regulation, or order adopted under this section shall be subject to penalties prescribed in § 20-1-16.

History of Section.
(P.L. 1992, ch. 133, art 17, § 3.)



Chapter 20-4-1.2 - Resident or non-resident commercial landing permit.

§ 20-4-1.2 Resident or non-resident commercial landing permit.  (a) Each resident or non-resident who has charge of a vessel carrying seafood products legally harvested outside Rhode Island waters shall obtain a permit to land, sell or offer for sale seafood products in Rhode Island. The permit shall be issued by the department upon proof that the applicant holds a valid state or federal commercial fishing license and upon payment of the following fees:

(1) Resident or non-resident finfish landing permit: for the landing sale or offering for sale of non-restricted finfish, the definition of which shall be established by the department by rule, caught by any means, two hundred dollars ($200) for residents of the state; four hundred dollars ($400) for non-residents of the state.

(2) Resident or non-resident shellfish landing permit: (includes process product), two hundred dollars ($200) for residents of the state; four hundred dollars ($400) for non-residents of the state. This permit allows the holder to land shellfish (surf clams, blue mussels, ocean quahaugs, sea scallops) legally harvested in federal water.

(3) Resident or non-resident miscellaneous landing permit: includes all other seafood products not specified under any other provision of this chapter, two hundred dollars ($200) for residents of the state; four hundred dollars ($400) for non-residents of the state.

(4) Multi-purpose resident or non-resident landing permit: This permit allows a resident or non-resident to land and sell all marine products in the state of Rhode Island, except restricted finfish, the definition of which shall be established by the department by rule, three hundred dollars ($300) for residents of the state; six hundred dollars ($600) for non-residents of the state.

(b) Landing permits shall be valid for the calendar year in which they are issued.

(c) The department shall adopt any rules and procedures that may be necessary for the timely issuance of these permits in order to facilitate the off-loading and sale of seafood products, except restricted finfish, harvested outside Rhode Island waters.

(d) Notwithstanding the provisions of this section, a commercial vessel with seafood products on board may, without a landing permit, enter Rhode Island waters and be secured to a shoreside facility for purposes other than landing, selling, or offering for sale the seafood products on board if the person having charge of the vessel obtains permission from the department's division of law enforcement prior to securing the vessel to the shoreside facility.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 3; P.L. 1996, ch. 288, § 2; P.L. 2001, ch. 58, § 2; P.L. 2002, ch. 47, § 7.)



Chapter 20-4-1.3 - Non-resident landing permits.

§ 20-4-1.3 Non-resident landing permits.  A new landing permit shall not be issued to any non-resident to off-load, land, offer for sale, or sell any restricted marine species, the definition of which shall be established by the department by rule and shall take into account species for which a quota has been allocated to the state of Rhode Island by the Atlantic States Marine Fisheries Council or the National Marine Fisheries service, unless: (1) the landing shall be counted against the quota of the state where the vessel making the landing is registered or documented; or (2) the state where the vessel making the landing is registered or documented issues new landing permits to Rhode Island residents to land against that state's quota for the same species. For purposes of this section, the renewal of any non-resident landing permit shall be considered a new non-resident landing permit unless the applicant can show, to the satisfaction of the director, historic participation in the fishery and landings of the species; and any change or upgrade of a vessel twenty percent (20%) or greater in length, displacement, or horsepower above the named vessel shall be considered a new landing permit. Issuance of a landing permit shall not be deemed to create a property right that can be sold, transferred, or encumbered; landing permits shall be surrendered to the state upon their non-renewal or forfeiture, and the acquisition of a named vessel by a non-resident who does not already have a landing permit shall not entitle the non-resident to a landing permit unless a new landing permit can be issued as allowed in this section.

History of Section.
(P.L. 2002, ch. 47, § 8.)



Chapter 20-4-2 - Otter trawls, pair trawls, and beam trawls  Areas prohibited.

§ 20-4-2 Otter trawls, pair trawls, and beam trawls  Areas prohibited.  Unless otherwise specified in regulations adopted by the marine fisheries council and except for those areas described in § 20-4-3, no person shall operate a beam, pair, or otter trawl or other mechanical trawling device in the Sakonnet River, Narragansett Bay, in Point Judith Pond, so-called, in the towns of Narragansett and South Kingstown, or the Harbor of Refuge, so-called, in the town of Narragansett, or in Potter Pond, so-called, in the town of South Kingstown, or in Great Salt Pond, so-called, in the town of New Shoreham.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-3 - Otter trawls, pair trawls, and beam trawls  Areas allowed.

§ 20-4-3 Otter trawls, pair trawls, and beam trawls  Areas allowed.  Any duly licensed resident commercial fisherman and a nonresident commercial fisherman licensed pursuant to § 20-2-28, may operate otter, beam, or pair trawls or other mechanical trawling device subject to rules and regulations of the marine fisheries council, in the area of Narragansett Bay, and Sakonnet River south of a line, extending from Spink Neck in the town of North Kingstown in a northeasterly direction to Pine Hill Point on Prudence Island and from a point at Homestead Dock on the easterly shore of Prudence Island, thence northeasterly to Hog Island shoal light, thence to the north abutment of Mt. Hope Bridge in the town of Bristol, and south of a line extending from McCurry Point on the east side of the town of Portsmouth northeasterly in a line to southerly point of Jack's Island, so-called, in the town of Tiverton. The area subject to this section may be changed by rules and regulations adopted by the marine fisheries council.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-4 - Otter trawls, pair trawls, and beam trawls  Penalties.

§ 20-4-4 Otter trawls, pair trawls, and beam trawls  Penalties.  Any person who operates an otter, beam, or pair trawl or other mechanical trawling device without a license as provided in § 20-4-3, shall, upon conviction, be fined five hundred dollars ($500) for each offense or may be imprisoned not exceeding thirty (30) days, or both. In addition to any fines imposed for failure to secure a license, the person shall be subject to the same penalties as set forth in § 20-1-16 should the person set a beam, pair, or otter trawl or other mechanical trawling device in areas prohibited by § 20-4-2 or rules adopted under this section.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-5 - Report of commercial fisheries.

§ 20-4-5 Report of commercial fisheries.  The owner and/or operator of every boat and/or operator of any device licensed pursuant to this title for the taking or landing of marine organisms for commercial purposes in the state of Rhode Island, or any person issued a license by the director for such purposes, and any dealer of marine organisms licensed pursuant to this title shall, upon request of the department, make either a telephone report, or a written report, or both. Written reports shall be made on forms furnished by the department of environmental management and shall include catch and effort data and any other fishery data which may be required by the director. The reports shall not be made public and shall be kept only for statistical purposes. Failure to comply with the reporting requirements set out in this section or knowingly or willfully making a false report is prohibited. The license or permit of any person found in violation of this section or regulation duly promulgated thereto may be suspended for a period not to exceed sixty (60) days for each offense. No application for a license renewal shall be accepted from a person whose license or permit is currently under suspension or whose reports have not been submitted. Catch reports must be submitted at a time and in a format specified by the director; provided, however, that any such reporting requirements shall not be unreasonable and shall not create an undue burden.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 133, art. 17, § 4; P.L. 1999, ch. 469, § 1.)



Chapter 20-4-7 - Marking of traps.

§ 20-4-7 Marking of traps.  The owner of every trap, pot, or other stationary contrivance used for the taking of marine fish, shellfish, crustaceans, or other invertebrates being fished in the waters of this state, and the owner of any trap or pot for catching or cars or other contrivances for keeping lobsters shall mark each trap, pot, or contrivance, together with the buoy which is attached to it, with the name or names of the owners of the contrivance or the person or persons using the contrivance, and the license number or numbers of each person or persons. Every person failing to mark each trap as provided in this section shall be fined not less than twenty dollars ($20.00) nor more than five hundred dollars ($500) for each offense and all traps, pots, or other contrivances used contrary to the provisions of this and other sections of this chapter shall be seized by any officer engaged in the enforcement of this chapter; and the property shall be forfeited to the state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-8 - Unauthorized raising of traps, pots, and devices.

§ 20-4-8 Unauthorized raising of traps, pots, and devices.  No person except the director, enforcement officers, and authorized technical personnel of the department shall unduly disturb, lift, raise, molest, or remove any animal from a trap, pot, or any other device of a person licensed under this title, without the written permission of that person.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 204, § 1.)



Chapter 20-4-9 - Striped bass  Minimum size.

§ 20-4-9 Striped bass  Minimum size.  Unless otherwise specified in regulations adopted by the marine fisheries council, no person shall take in any manner whatsoever from the territorial waters of this state, including the waters of the Atlantic Ocean, or have in his or her possession any striped bass measuring less than sixteen inches (16") in length. Striped bass shall be measured from the tip of the snout to the fork of the tail.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-10 - Possession or sale of undersize bass  Interstate commerce.

§ 20-4-10 Possession or sale of undersize bass  Interstate commerce.  No person, firm, or corporation shall take, possess, sell, possess for sale, or offer for sale any striped bass measuring less than sixteen inches (16") in length, whether caught within the jurisdictional limits of this state or otherwise; provided, however, that this chapter shall not apply to striped bass packed and in transportation in unbroken packages and coming from any other state or country and destined for some point outside the state of Rhode Island; provided, that the packages shall be clearly marked by stencil, tag, or otherwise, showing the true origin of the shipment and its destination beyond the limits of the state of Rhode Island.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-12 - Striped bass  Use of nets and seines prohibited  Traps.

§ 20-4-12 Striped bass  Use of nets and seines prohibited  Traps.  Unless otherwise specified by regulation of the marine fisheries council, no person, firm, or corporation shall take or attempt to take, with or by the use of a net, seine or any other contrivance of any kind or description except by hook and line, spear, or by fish traps authorized under authority of chapter 5 of this title, as amended, any striped bass from the public waters of this state northerly of a line commencing at upper pier in the town of Narragansett and extending in a straight line in a northeasterly direction to Beavertail Lighthouse and thence continuing in a northeasterly direction in a straight line to Castle Hill Lighthouse in the city of Newport; nor shall any person, firm, or corporation take or attempt to take, with or by the use of a seine, any striped bass from the beach in the town of Charlestown for a distance of three (3) miles to the east of Charlestown Inlet; provided, however, that it shall not be a violation of this section for any person to take striped bass by means of the seine, net, or other contrivance while fishing for other fish for the catching of which the use of the seine, net, or other contrivance is permitted if the striped bass is immediately returned to the waters from which taken; provided further, however, at all fish traps, between September first and October fourteenth in any year there is no obstruction, except the trap anchor warp of the leader within one hundred fifty feet (150') from the mean high water mark on shore which will stop the free passage of striped bass. For the purpose of this chapter, a "trap anchor warp" is any cable, wire, line, or like material or device, and shall not exceed three inches (3") in diameter.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-4-13 - Commercial gill net fishery  License or permit required.

§ 20-4-13 Commercial gill net fishery  License or permit required.  It shall be unlawful for any person to set, haul, and/or maintain a commercial gill net in the public waters of the state without first obtaining a license or permit as provided in § 20-2-26.1. Any person violating the provisions of this section shall, upon conviction, be punished by a fine not exceeding five hundred dollars ($500) or imprisoned for not more than one year, or both.

History of Section.
(P.L. 1984, ch. 305, § 2.)






Chapter 20-4.1 - Menhaden Management Area

Chapter 20-4.1-1 - Designation of menhaden management area.

§ 20-4.1-1 Designation of menhaden management area.  Narragansett Bay in its entirety is designated a menhaden management area. The area shall include the east and west passages of Narragansett Bay, Mt. Hope Bay, and the Sakonnet River, and be bordered on the south by a line from Bonnet Point to Beavertail Point to Castle Hill Light. The southern boundary will then extend from Land's End to Sachuset Point and then to Sakonnet Point. All sections of the management area north of a line from Spink Neck in the town of North Kingstown to Pine Hill Point on Prudence Island and from a point at Homestead Dock on the easterly shore of Prudence Island, thence northeasterly to Hog Island Shoal Light, thence to the most easterly end of the Mt. Hope Bridge in the town of Portsmouth, and north of a line extending from McCurry Point, so called, on the east side of the town of Portsmouth northeasterly in a line to the southerly point of Jack's Island, so called, in the town of Tiverton will be permanently closed to the taking of menhaden for reduction purposes by the use of purse seines.

History of Section.
(P.L. 1996, ch. 359, § 1.)



Chapter 20-4.1-2 - Areas where purse seining allowed.

§ 20-4.1-2 Areas where purse seining allowed.  All sections of the management area where purse seining for menhaden is allowed will be open as determined by the department of environmental management.

History of Section.
(P.L. 1996, ch. 359, § 1.)



Chapter 20-4.1-3 - Prohibition on the taking of menhaden.

§ 20-4.1-3 Prohibition on the taking of menhaden.  (a) The taking of menhaden for reduction purposes (fish meal) is prohibited in Rhode Island and all state waters. A vessel will be considered in the reduction (fish meal) business if any portion of the vessel's catch is sold for reduction purposes.

(2) The director of environmental management shall have the power to make emergency rules regarding this prohibition to protect the public health and safety from an unexpected hazard or risk. The marine fisheries council shall be notified of all emergency rules on or before their effective date.

(b) These restrictions shall in no way prevent the taking of menhaden by purse seine for bait, chum, or purposes other than fish meal reduction.

History of Section.
(P.L. 1996, ch. 359, § 1; P.L. 2002, ch. 213, § 1.)






Chapter 20-5 - Fish Traps

Chapter 20-5-1 - Fish traps  Permit required.

§ 20-5-1 Fish traps  Permit required.  It shall be unlawful for any person to set a fish trap in the public waters of the state without first obtaining a permit as provided in this chapter. For the purposes of this chapter, "fish trap" means stub and floating traps, weirs, pounds, nets, or any other equivalent contrivance or thing set on, in or anchored to the bottom or shore used for the purpose of catching fish.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-2 - Persons to whom permits issuable.

§ 20-5-2 Persons to whom permits issuable.  The department of environmental management may issue permits duly signed and under its seal to set or erect and maintain fish traps, as provided in this chapter, to any resident of this state or to any corporations incorporated in the state, licensed in accordance with chapter 2.1 of this title, upon payment of an additional permit fee of twenty dollars ($20.00) per trap location for the permit period prescribed by § 20-5-9 for each permit.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-3 - Application for permit.

§ 20-5-3 Application for permit.  (a) Any person desiring a permit for a location for erecting a fish trap shall make application in writing to the department of environmental management in any form and giving any information that the department may require.

(b) Each application for a location for a fish trap shall fix definitely the position of the desired location with reference to prominent points on shore and shall also show the dimensions of the trap and of the leader to be set in the desired location, and any other details the department may require.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-4 - Distance between traps  Length of trap leader.

§ 20-5-4 Distance between traps  Length of trap leader.  Except as provided in § 20-5-5 no permit shall be granted for the erection within the public waters of the state of a fish trap any part of which is less than three thousand feet (3,000') distant from an adjoining trap, measured parallel with the general coastline at such point as determined by the department of environmental management, or for a greater length of trap and leader than two hundred eighty (280) fathoms; provided, that the department of environmental management may grant a permit for the erection of a fish trap within a lesser distance of three thousand feet (3,000') from an adjoining trap if the parties interested agree in writing to a lesser distance.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-5 - Restricted locations off Rhode Island and Sakonnet River.

§ 20-5-5 Restricted locations off Rhode Island and Sakonnet River.  No permit shall be granted for the erection of a fish trap within that portion of the public waters of the state southerly of the island of Rhode Island, designated by the engineer's office of the department of the army as available fishing areas, lying easterly of Brenton's Reef and southerly of a line drawn from Coggeshall's Point to Sakonnet Light, except as follows:

Permits may be granted for the erection of traps:

(1) Southeasterly from Seal Rock, so-called, in a line on range of White Church in Saunderstown over Seal Rock to the offshore limits of the outer area designated by the engineer's office of the department of the army; provided, that all traps on this line shall be of equal length including leaders and shall be so limited in length that permits for eight (8) traps may be granted;

(2) Southeasterly from Flat Rock, so-called, on the easterly side of Coggeshall's Point, in a line to the offshore limits of the inner or "summer" area designated by the engineer's office of the department of the army;

(3) In a line from the westerly side of Price's Neck, so-called, southwesterly for a distance not exceeding one thousand five hundred feet (1,500'); provided, that not more than two (2) traps shall be permitted in this line;

(4) In a line from the easterly side of Price's Neck, so-called, southeasterly for a distance not exceeding three thousand three hundred feet (3,300');

(5) Southeasterly from Coggeshall's Point in a line to the eastern limits of the outer area designated by the engineer's office of the department of the army;

(6) Southerly from Cormorant Rock, so-called, in a line for a distance of not exceeding seven thousand feet (7,000');

(7) For two (2) traps only on the line constituting the offshore limits of the outer area designated by the engineer's office of the department of the army at a point five thousand feet (5,000') east-southeasterly of the southeastern end of the line from Seal Rock described in subdivision (1);

(8) For two (2) traps only beginning at a point ten thousand feet (10,000') east-southeasterly of the southeastern end of the line from Seal Rock described in subdivision (1);

provided, that the traps and leaders described in subdivisions (7) and (8) shall extend parallel with the Seal Rock line. The provisions of § 20-5-4 shall not apply to permits for the erection of traps granted under this section with the exception of the provision in § 20-5-4 that no permits shall be granted for a greater length of trap and leader than two hundred eighty (280) fathoms, which provision shall apply to this section.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-6 - Continuity of traps.

§ 20-5-6 Continuity of traps.  (a) No more than two (2) traps shall be set together in any continuous string of line, and there shall be a space of one hundred fifty (150) fathoms between two traps set within which no trap, leader or other twine shall be placed.

(b) No more than three (3) traps shall be set, erected, or maintained by the holder of any permit issued hereunder in a manner to be consecutively arranged in any one of the lines described in § 20-5-5; provided, that this subsection shall not be deemed to limit the total number of traps that may be set, erected, or maintained in a line by a holder.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-7 - Hook-backs in leaders.

§ 20-5-7 Hook-backs in leaders.  Each leader shall be set as nearly as may be in a straight line and, with the exception of the traps permitted by § 20-5-5(7) and (8), no bend or angle in each leader known commonly as a "hook-back" shall be permitted.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-5-8 - Preference of prior occupants in permitting.

§ 20-5-8 Preference of prior occupants in permitting.  The director of environmental management shall, where there are two (2) or more applicants for permits for the same location or for locations that are less than three thousand feet (3,000') apart, determine which applicant has continuously during the fishing season occupied the location for the longer period of years; and the applicant who shall establish a priority of location shall, if otherwise properly qualified, be entitled to receive a permit for the location.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-9 - Expiration and renewal of permits.

§ 20-5-9 Expiration and renewal of permits.  (a) All permits issued under this chapter shall be for a three-year period or for that portion thereof expiring on the last day of December of each third year thereafter.

(b) On termination of any permit, the department may renew the permit by issuing a new permit in place of the permit, provided application for renewal is made within ten (10) days before the termination in a manner similar to that required for application for a permit in § 20-5-3. Failure to apply for renewal shall operate to leave the location available for an application by any other person.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-10 - Exclusive right of permittee  Assignment of permit.

§ 20-5-10 Exclusive right of permittee  Assignment of permit.  (a) The holder of any permit, or the holder's heirs, executors, administrators, successors, or assigns shall have the exclusive right to fish the location by means of a fish trap, provided that the site is and has been actively fished.

(b) Any holder of a permit may, with the approval of the director of environmental management, transfer the permit to any suitable person. This approval shall be endorsed on the permit in order to become effective.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-11 - Inspection of traps.

§ 20-5-11 Inspection of traps.  The director of environmental management shall cause an inspection or inspections of the fish traps permitted to be made at a proper time or times in each year for the purpose of determining whether the traps are located in accordance with the permit for these traps and whether the permittee is observing the rules and regulations fixed by the director.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-12 - Suspension or revocation of permit.

§ 20-5-12 Suspension or revocation of permit.  If, upon inspection, it appears that any trap is improperly located or it is otherwise being used in violation of the rules and regulations fixed by the director, the director of environmental management shall immediately cause notice to be given to the holder of any permit; and if those facts are established at a hearing, the director may suspend or revoke the permit.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-13 - Report as to traps placed  Failure to occupy location  Removal of permit from state.

§ 20-5-13 Report as to traps placed  Failure to occupy location  Removal of permit from state.  On or before the tenth day of January in each year every person holding a permit pursuant to this chapter shall notify the department of environmental management in writing, under oath, what traps were placed under the permit during the preceding calendar year. Failure to furnish this information makes the permit null and void after that date. Failure to place a complete fish trap on a permitted location for a part of one calendar year may, in the discretion of the director of environmental management, make the permit for the fish trap null and void; and the location will then become available for any suitable applicant. A permit for a fish trap location becomes null and void upon the removal of the holder from the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-14 - Removal of trap on cessation of use  Closed season  Damaged or dilapidated traps.

§ 20-5-14 Removal of trap on cessation of use  Closed season  Damaged or dilapidated traps.  Upon ceasing to use any fish trap as authorized, that structure shall at once be removed by the owner at the owner's expense and to the satisfaction of the director of environmental management. Failure to remove it shall be considered sufficient grounds for prosecution of the owner for maintaining a public nuisance or for revocation of the fish trap permit. Unless otherwise specified by regulations adopted by the marine fisheries council, all fish traps authorized in this chapter shall be completely removed by or before the last day of December of each year; and no fish trap shall be reset before the first day of the following March. All submerged or broken stakes must be promptly removed. Any fish trap damaged or allowed to get into a dilapidated condition will be regarded as abandoned unless promptly removed or rebuilt. Failure to do this will subject the owner to prosecution and forfeiture of the trap.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-15 - Seizure of abandoned or unlawful traps  Destruction or sale.

§ 20-5-15 Seizure of abandoned or unlawful traps  Destruction or sale.  The department may take possession of any abandoned fish trap and appurtenances; or any fish trap and appurtenances placed in a location for which no permit has been obtained; or any fish trap and appurtenances for which a permit location has been obtained but which the owner of the fish trap and appurtenances may willfully maintain in a wrong position or location; and may destroy the fish trap and appurtenances or may dispose of them at public auction to the highest bidder, first giving notice of the time and place of sale by publishing the notice at least three (3) times a week for two (2) successive weeks in a newspaper of general circulation with power to adjourn the sale from time to time, giving like notice of the adjournment; and make and execute to the purchaser at the sale a good and sufficient conveyance of all right, title, and interest in and to the fish trap and appurtenances; and to receive the proceeds of the sale and pay the proceeds into the treasury of the state; and the state controller shall draw orders upon the general treasurer for the payment of all expenses of taking possession and disposing of a fish trap and any appurtenances, upon receipt by him or her of proper vouchers, approved by the director of environmental management, and the general treasurer shall pay the orders out of moneys appropriated for that purpose.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-16 - Rules and regulations.

§ 20-5-16 Rules and regulations.  The director of environmental management, with the concurrence of the marine fisheries council, may adopt and amend any rules and regulations in reference to fish traps, permitted under this chapter, that may appear to him or her necessary for the public safety and for the proper execution of this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-17 - Judicial enforcement of chapter and orders.

§ 20-5-17 Judicial enforcement of chapter and orders.  The superior court, upon the application of the director of environmental management, shall have jurisdiction in equity to enjoin the violation of any of the provisions of this chapter and to enforce the orders of the director provided for in this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-5-18 - Willful injury to traps.

§ 20-5-18 Willful injury to traps.  Any person who willfully or maliciously cuts, removes, displaces, tampers with, or in any way damages any trap, leader, or pound set by virtue of the permit provided for by this chapter shall be imprisoned not exceeding two (2) years or fined not exceeding one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-19 - Penalty for violations generally  Prosecution.

§ 20-5-19 Penalty for violations generally  Prosecution.  Every person or corporation willfully violating any of the provisions of this chapter or any rule or regulation adopted under the authority of this chapter, shall be punished by a fine not exceeding five hundred dollars ($500) nor less than one hundred dollars ($100) or imprisoned (in the case of a natural person) not exceeding one year, or by both punishments, in the discretion of the court. Proper proceedings for violation of any of the provisions of this chapter shall be instituted by the attorney general.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-5-20 - Appropriations and disbursements.

§ 20-5-20 Appropriations and disbursements.  The general assembly shall annually appropriate any sums it may deem sufficient to be expended by the department of environmental management under the provisions of this chapter; and the state controller is authorized and directed to draw orders upon the general treasurer for those sums that may from time to time be required, upon receipt by him or her of proper vouchers approved by the director of environmental management.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-5-21 - Fish traps near Conanicut Island unlawful.

§ 20-5-21 Fish traps near Conanicut Island unlawful.  It shall be unlawful to place any fish trap, as defined in this chapter, in the public waters of this state within one mile of the shore of the Island of Conanicut, and no permit for this purpose shall be granted.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 8, § 4; P.L. 2004, ch. 16, § 4.)



Chapter 20-5-22 - Severability.

§ 20-5-22 Severability.  Each section of this chapter and each part of each section is hereby declared to be an independent section; and the holding of any section or sections in part or parts of sections to be void, ineffective or unconstitutional for any cause, shall not be deemed to affect any other section or part thereof.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-6 - Shellfish

Chapter 20-6-1 - Taking of shellfish without a license.

§ 20-6-1 Taking of shellfish without a license.  Unless otherwise specified in regulations adopted by the marine fisheries council, any resident of this state may without a license take in any one day during the open season, if applicable, not more than one half (1/2) bushel each of quahaugs, soft shell clams, sea clams, oysters, and mussels, and not more than one bushel of scallops; provided, that those quahaugs, soft shell clams, sea clams, oysters, mussels, or scallops shall not be sold or offered for sale.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-2 - Oysters  Open season.

§ 20-6-2 Oysters  Open season.  Unless otherwise specified in regulations adopted by the marine fisheries council, the open season for taking oysters from the free and common oyster fisheries in any of the waters of this state shall be between the fifteenth day of September and the fifteenth day of May. Any person taking any oysters or exposing any oysters for sale taken from the free and common fisheries in state waters in violation of the provisions of this section shall, upon conviction, be fined no less than fifty dollars ($50.00) nor more than five hundred dollars ($500) and costs for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-3 - Scallops  Open season.

§ 20-6-3 Scallops  Open season.  Unless otherwise specified in regulations adopted by the director, in consultations with the marine fisheries council, the open season for taking scallops from the free and common scallop fisheries in any of the waters of the state shall be between sunrise of the first day of October and sunset on the last day of December of every year. Any person taking scallops in violation of this section shall, upon conviction, be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned exceeding thirty (30) days for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2002, ch. 47, § 9.)



Chapter 20-6-4 - Registration of boats and display of numbers.

§ 20-6-4 Registration of boats and display of numbers.  No boat shall be used in the taking of quahaugs by dredge or the commercial taking of scallops unless that boat has been registered with the director of environmental management. Each registered boat shall be issued a certificate of registration and assigned a number, and this number shall be displayed on a flat surface in a conspicuous place upon the port side while the boat is engaged in taking quahaugs or scallops.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-5 - Registered boat operated only by licensee.

§ 20-6-5 Registered boat operated only by licensee.  Each boat registered pursuant to § 20-6-4 shall be operated only by the person to whom that boat was registered, provided that person is duly licensed for the activity engaged in. Each registered boat used shall be limited, no matter how many persons are on board, to the catch limit established for one licensee.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-6 - Registration of boat used in taking of molluscan shellfish.

§ 20-6-6 Registration of boat used in taking of molluscan shellfish.  Each boat used in the commercial taking of oysters, soft shell clams, surf clams, mussels, or quahaugs, other than by dredging, shall be registered with the director of environmental management. Upon registration, and the payment of a fee of two dollars ($2.00), the boat shall be issued a registration number to be displayed on the boat while engaged in shellfishing.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-7 - Use of dredges.

§ 20-6-7 Use of dredges.  Except as hereinafter provided and unless otherwise specified by regulation of the marine fisheries council, no person shall take any oysters, bay quahaugs, or soft-shell clams from the waters of this state by dredges, rakes, or other apparatus operated by mechanical power or hauled by power boats. No licensed person shall cast, haul, or have overboard any dredges while fishing for oysters, bay quahaugs, or soft-shell clams from the free and common fisheries of this state, nor shall any licensed boat be used for fishing oysters, soft-shell clams, or bay quahaugs with dredges, except as provided in this section; provided, that any person having a license issued under this title for the taking of scallops may use a dredge or dredges, not exceeding six (6) in number nor exceeding twenty-eight inches (28") each in width, for that purpose; provided further, that the licensee shall immediately return all oysters, soft-shell clams, or bay quahaugs caught by the licensee to the waters from which they were taken. Any licensed boat may be used in dredging for mussels by the licensee of that boat, the licensee having first obtained a permit from the director of environmental management allowing the licensee so to do; provided, the licensee, while dredging for mussels under the permit granted the licensee by the director, shall immediately return all oysters, scallops, or bay quahaugs caught by him or her to the waters from which they were taken. The fact of any licensed person being found with oysters, scallops, or bay quahaugs in his or her possession while dredging for mussels shall be prima facie evidence that person was fishing in violation of the provisions of this chapter and shall be subject to the penalties and fines imposed by this chapter. Any resident dredging for surf clams or skimmers shall not be in violation of this section if that dredging is done southerly of the coastline of Little Compton, southerly of a line extending from Church point, in the town of Little Compton, to Flint point on Aquidneck Island, southerly of the coastline of Aquidneck Island, southerly of a line extending from Castle Hill point on Aquidneck Island, to southwest point of Conanicut Island to Boennet point, Narragansett, easterly of the coastline of the town of Narragansett, southerly of the coastline of the towns of Narragansett, South Kingstown, and Charlestown, and westerly to the Connecticut line. For the purpose of this section, "coastline" refers to the land facing the open sea.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-8 - Opening areas for quahaug dredging.

§ 20-6-8 Opening areas for quahaug dredging.  Pursuant to good conservation practices, the marine fisheries council shall be authorized to open areas of the public waters of the state for taking quahaugs under license by a registered boat, by dredges, rakes, or other apparatus operated by mechanical power or hauled by power boats, and shall be authorized to close those areas at any time there is a danger of depletion of quahaugs or when flagrant violations of this chapter occur.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-9 - Penalty for exceeding allowance without license.

§ 20-6-9 Penalty for exceeding allowance without license.  Every person taking in any one day more than one half (1/2) bushel each of oysters, bay quahaugs, soft shell clams, sea clams, or mussels from the free and common fisheries of this state, without a license, shall be fined, upon conviction, not exceeding fifty dollars ($50.00) and costs for each one half (1/2) bushel or fraction thereof above the stated limits or be imprisoned not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-10 - Allowance of shellfish taking under license.

§ 20-6-10 Allowance of shellfish taking under license.  (a) Unless otherwise specified by regulation of the marine fisheries council, a holder of a commercial shellfishing license may take and/or possess, in any one day, up to twelve (12) bushels of quahaugs, twelve (12) bushels of soft shell clams, and three (3) bushels of oysters.

(b) A holder of a non-resident shellfishing license may take in any one day not more than one peck each of oysters, quahaugs, soft-shell clams, surf clams, or mussels. Any person taking more than these allowances in any one day shall be fined upon conviction one hundred dollars ($100) for each bushel or part of a bushel exceeding the prescribed quantity or be imprisoned for not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1987, ch. 254, § 3.)



Chapter 20-6-11 - Minimum size of shellfish  Penalty.

§ 20-6-11 Minimum size of shellfish  Penalty.  (a) No person shall take and/or possess any quahogs less than one inch (1") shell thickness (hinge width). In addition, no person shall take and/or possess soft shell clams, taken from the free and common soft shell clam fisheries, of a diameter less than one and one half inches (1 1/2") taking the maximum shell diameter, or any oysters, taken from the free and common oyster fisheries, measuring less than three inches (3") measured parallel to the long axis of the oyster, unless greater minimum sizes are established by the director, in consultation with the marine fisheries council. Any person who takes and/or possesses shellfish of less than the minimum size, as delineated above, upon conviction, shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each and every fifteen (15) shellfish taken. Additionally, any person who takes and/or possesses shellfish of less than the minimum size commingled and/or otherwise stored or contained with shellfish of not less than the minimum size, where the percentage of the less than minimum size shellfish is not less than ten percent (10%) of the total piece count of the commingled and/or otherwise stored or contained package, shipment, or container, shall be subject to seizure and/or forfeiture of the entire commingled and/or otherwise stored or contained package, shipment, or container, in accordance with the provisions of §§ 20-1-8(e) and (f) and 20-1-8.1.

(b) Notwithstanding the provisions of subsection (a) above, the director of the department of environmental management is authorized to promulgate regulations establishing a special exemption permit that would exempt Department of Health licensed food processing facilities from the one inch (1") minimum size restriction governing bay quahogs. The exemption permit may only apply to frozen, packaged, cultured bay quahog products shipped into Rhode Island for redistribution outside of the state. The regulations shall prescribe the procedures to apply for the exemption permit and the standards to be employed by the director in his or her consideration of the application. The regulations shall prescribe rules governing the conduct and operation of the facility and may include restrictions on product forms, sizes, possession requirements, and other provisions in order to maintain the protection of the quahog resource and enforcement of the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 166, § 1; P.L. 1989, ch. 413, § 1; P.L. 2002, ch. 47, § 9; P.L. 2004, ch. 430, § 1; P.L. 2004, ch. 507, § 1.)



Chapter 20-6-12 - Maximum take for dredged quahaugs.

§ 20-6-12 Maximum take for dredged quahaugs.  Any person licensed to take quahaugs by dredge, rake, or other apparatus operated by power or hauled by a power boat may take and possess, between sunrise and sunset of any one day, thirty (30) bushels of quahaugs, unless a different amount is specified by regulation of the marine fisheries council. Any person taking more than the prescribed quantity shall be fined, upon conviction, not more than one hundred dollars ($100) for each bushel exceeding the prescribed quantity, or be imprisoned not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-13 - General penalties for violations  Impoundment of boats.

§ 20-6-13 General penalties for violations  Impoundment of boats.  Any person who, without a license, takes quahaugs by dredge, or any person who violates any suspension of the director of environmental management made with respect to quahaug dredging or who violates any provisions of this chapter for which a penalty is not otherwise provided, shall upon conviction for the first offense be fined two hundred fifty dollars ($250) and the director may seize, hold, and impound at the owner's expense, in one of three (3) commercial shipyards submitting the lowest bid, for a period of not less than thirty (30) days nor more than sixty (60) days, any power boat used in the violation of this section together with its dredges, rakes, and equipment. Any person convicted of a subsequent violation or violations of the provisions of this section shall be imprisoned for thirty (30) days and the director of environmental management may seize, hold, and impound at the owner's expense, in a commercial shipyard for a period of not less than ninety (90) nor more than one hundred twenty (120) days, any power boat used in the violation of this chapter together with its dredges, rakes, and equipment.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-14 - Costs of seizure and impounding.

§ 20-6-14 Costs of seizure and impounding.  Any costs incurred by the seizure and impounding of power boats by authority of § 20-6-13 shall be assessed against the owner or owners of those boats, and none of these seized and impounded boats shall be released to any claimant, unless and until, any costs incurred by reason of their seizure and impounding shall have been paid.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-15 - Soft shell clams  Method of taking.

§ 20-6-15 Soft shell clams  Method of taking.  No person, either as principal, agent, or employee, shall dig or take by any method other than by forks, rakes, hoes, tongs, or any other device operated by hand, from any of the waters of this state, any soft shell clam. Any violation of the provisions of this section shall be punishable by a fine of not less than ten ($10.00) nor more than fifty dollars ($50.00).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-16 - Scallops  Commercial allowance.

§ 20-6-16 Scallops  Commercial allowance.  Unless otherwise specified by regulation of the marine fisheries council, a person holding a license for the commercial taking of scallops shall take in any one day not more than ten (10) bushels of scallops, including shells, from the waters of the state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-17 - Taking and possession of seed scallops.

§ 20-6-17 Taking and possession of seed scallops.  Every person taking any seed scallops, and failing to restore them as soon as possible to their natural beds in the water from which taken, shall be fined not less than twenty dollars ($20.00) nor more than one hundred dollars ($100) or be imprisoned not exceeding thirty (30) days, or both, for each offense. For the purpose of this chapter, a "seed scallop" means a scallop with a bright, thin, slightly curved shell with no foreign adherent, the shell having no well-defined raised annual growth line, and the scallop being less than one year old.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-18 - Sale of scallops during closed season.

§ 20-6-18 Sale of scallops during closed season.  Any person offering for sale any scallops other than during the open season for taking scallops shall be fined not less than twenty dollars ($20.00) nor more than one hundred dollars ($100) for each quart offered for sale, or be imprisoned not exceeding thirty (30) days, or both; provided, however, it shall be lawful to possess or offer for sale frozen scallops legally taken.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-19 - Number, size, and handling of dredges.

§ 20-6-19 Number, size, and handling of dredges.  Unless otherwise specified by regulation of the marine fisheries council, no person engaged in the taking of scallops shall use more than six (6) single dredges, the blades of which shall not be more than twenty-eight inches (28") in width, and the bag used shall not be more than thirty-six inches (36") in length. Every single dredge shall be towed and hauled aboard the registered boat individually.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-20 - Towing of dredge during closed season.

§ 20-6-20 Towing of dredge during closed season.  Any person who tows a scallop dredge in the waters of the state during the season closed to the taking of scallops shall, upon conviction, be fined not less than twenty dollars ($20.00) nor more than one hundred dollars ($100) or imprisoned not exceeding thirty (30) days, or both, for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-21 - Opening shellfish on water.

§ 20-6-21 Opening shellfish on water.  No person shall possess the meats of more than six (6) shellfish while shellfishing on the waters of the state or throw the shells of open scallops onto the scallop beds.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1987, ch. 254, § 3.)



Chapter 20-6-22 - Transplanting of seed scallops.

§ 20-6-22 Transplanting of seed scallops.  The director of environmental management may conduct any scallop transplant programs as may be appropriate to enhance scallop stock, seed depleted areas, and further the scallop harvest in the state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-23 - Penalty for taking shellfish at night.

§ 20-6-23 Penalty for taking shellfish at night.  Notwithstanding the provisions of any general or public law to the contrary, any person who takes any oysters, clams, quahaugs, scallops, or mussels from any of the waters of this state during the hours between sundown and sunrise shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1000) or by imprisonment not exceeding three (3) years, or both; and any boat, dredges, rakes, or other equipment used in this violation shall be forfeited to the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 166, § 1.)



Chapter 20-6-24 - License for shellfish buyers  Suspension or revocation.

§ 20-6-24 License for shellfish buyers  Suspension or revocation.  (a) No person, partnership, firm, association, or corporation shall barter or trade in shellfish taken by persons licensed under this chapter unless a license so to do has been obtained from the director of environmental management.

(b) Any licensee operating under the provisions of this section shall purchase shellfish from licensed persons only and shall purchase or possess only those shellfish legally taken or possessed.

(c) The director shall issue and enforce rules and regulations and orders governing bartering and trading in shellfish by licensed fishers of shellfish, licensed shellfish buyers and other persons, partnerships, firms, associations, or corporations.

(d) The director may suspend, revoke, or deny the license of a shellfish buyer or fisher of shellfish for the violation of any provision of this title or the rules, regulations, or orders adopted or issued pursuant to this title.

(e) Any person aggrieved by the decision of the director may appeal the decision pursuant to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(f) The director of the department of environmental management and the director's agents are authorized to enter and inspect the business premises, appurtenant structures, vehicles, or vessels of any shellfish buyer and to inspect records maintained by a shellfish buyer for the purpose of determining compliance with the provisions of this section and any rules, regulations, or orders issued under this section, and no person shall interfere with or obstruct the entrance or inspection of the director or the director's agents of those business premises, appurtenant structures, vehicles, or vessels.

(g) Any violation of the provisions of this section or any rule, regulation, or order adopted under this section shall be subject to the penalties prescribed in § 20-1-16.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1983, ch. 173, § 3; P.L. 1986, ch. 214, § 3.)



Chapter 20-6-25 - Disposition of moneys received under this chapter.

§ 20-6-25 Disposition of moneys received under this chapter.  All moneys derived from payments received for fishing licenses required under the provisions of this chapter shall be deposited with the general treasurer, and the general assembly shall annually appropriate any sum that it deems necessary for the protection, cultivation, research, and management of shellfish; and the state controller is authorized and directed to draw orders upon the general treasurer for payment of any sums that may be necessary from time to time upon receipt by the controller of duly authenticated vouchers presented by the director of the department of environmental management; provided, however, nothing in this section shall be construed to deprive the licensing agents of their recording fees.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-26 - Transfer of shellfish from uncertified waters.

§ 20-6-26 Transfer of shellfish from uncertified waters.  The director of environmental management is authorized and directed, after requiring all necessary safeguards, to transfer shellfish from uncertified waters of the state to approved areas. The director may make rules and regulations governing the reharvest of those shellfish to the best economical benefit of the state after all necessary safeguards to insure their cleanliness.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-27 - Dredging, raking, and tonging.

§ 20-6-27 Dredging, raking, and tonging.  Those areas to which the shellfish are transferred shall be marked out and dredging, raking, or tonging on them shall be prohibited except under the special direction of the director.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 166, § 1.)



Chapter 20-6-28 - Cost of transfer of shellfish.

§ 20-6-28 Cost of transfer of shellfish.  For the transfer of shellfish pursuant to § 20-6-26, the director is authorized to hire dredge boats or handrakers and to set the rate of payment. Any transferred shellfish may be sold by the director, and the proceeds of that sale retained under the control of the director for the purpose of assisting in the cost of the transfer of shellfish from uncertified waters to approved areas from time to time as the transfer becomes necessary or expedient.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1989, ch. 542, § 32; P.L. 1995, ch. 370, art. 42, § 1; P.L. 1998, ch. 441, § 16.)



Chapter 20-6-29 - Penalty for improper taking of transferred shellfish.

§ 20-6-29 Penalty for improper taking of transferred shellfish.  Any person violating rules or regulations promulgated by the director of environmental management as provided for in §§ 20-6-26  20-6-28, shall, upon conviction, be subject to a fine not exceeding five hundred dollars ($500) or imprisoned not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-6-30 - Shellfishing prohibitions  Use of SCUBA.

§ 20-6-30 Shellfishing prohibitions  Use of SCUBA.  (a) It is hereby prohibited to take shellfish by the use of a self-contained underwater breathing apparatus (SCUBA) from Green Hill Pond, Quonochontaug Pond, Charlestown Pond, and Potters Pond.

(b) Penalty. Any person convicted of taking shellfish as set forth in subsection (a) shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment not exceeding thirty (30) days, or both.

History of Section.
(P.L. 2001, ch. 412, § 1.)






Chapter 20-7 - Lobsters and Other Crustaceans

Chapter 20-7-1 - License required for taking of lobsters.

§ 20-7-1 License required for taking of lobsters.  No person either as principal, agent, or servant shall at any time catch or take any lobster from any of the waters in the jurisdiction of this state, or place, set, keep, maintain, supervise, lift, raise, or draw in or from any of those waters or cause to be placed, set, kept, maintained, supervised, lifted, raised, or drawn in or from any of those waters any pot or other contrivance, designed or adapted for the catching or taking of lobsters unless licensed to do so.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-2 - Taking of lobsters by commercial fishing vessels.

§ 20-7-2 Taking of lobsters by commercial fishing vessels.  No operator of a Rhode Island registered boat engaged in trawling for fin fish in Rhode Island territorial waters may retain and sell any lobsters taken, unless that operator has a commercial lobster license.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-3 - Noncommercial lobster licenses.

§ 20-7-3 Noncommercial lobster licenses.  A holder of a noncommercial lobster license may set, place, or maintain in the water at any one time not more than five (5) lobster pots or traps. A noncommercial lobster licensee shall not offer for sale or sell lobsters.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-4 - Diver's lobster license.

§ 20-7-4 Diver's lobster license.  A holder of a diver's license shall take no more than eight (8) lobsters in any one day. It shall be unlawful for any diver to use a spear, gig, gaff, or other penetrating device to harvest lobsters or while diving to set, open, or tend lobster pots. It shall be unlawful for lobsters taken by divers to be sold or offered for sale.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-5 - Seller's license.

§ 20-7-5 Seller's license.  Any person having charge of a vessel carrying lobsters who lands in the state of Rhode Island and who is not licensed under any of the provisions of this chapter shall be required to have a seller's license. Any person violating the provisions of this section shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisoned not exceeding thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-5.1 - Lobster dealer's license.

§ 20-7-5.1 Lobster dealer's license.  (a) No person, partnership, firm, association, or corporation shall barter or trade in lobsters taken by persons licensed under this chapter unless a license so to do has been obtained from the director of environmental management.

(b) Any licensee operating under the provisions of this section shall purchase lobsters from licensed persons only and shall purchase or possess only those lobsters legally taken or possessed.

(c) The director shall issue and enforce rules and regulations and orders governing bartering and trading in lobsters by licensed fishers of lobster and licensed lobster buyers and other persons, partnerships, firms, associations, or corporations.

(d) The director may suspend, revoke, or deny the license of a lobster buyer or fisher of lobster for the violation of any provision of this title or the rules, regulations, or orders adopted or issued pursuant to this title.

(e) Any person aggrieved by the decision of the director may appeal the decision pursuant to the provision of the Administrative Procedures Act, chapter 35 of title 42.

(f) The director of the department of environmental management and the director's agents are authorized to enter and inspect the business premises, appurtenant structures, vehicles or vessels of any lobster buyer and to inspect records maintained by a lobster buyer for the purposes of determining compliance with the provisions of this section and any rules, regulations, or orders issued under this section, and no person shall interfere with or obstruct the entrance or inspection of the director or the director's her agents of those business premises, appurtenant structures, vehicles or vessels.

(g) Any violation of the provisions of this section or any rule, regulation or order adopted hereunder shall be subject to the penalties prescribed in § 20-1-16.

History of Section.
(P.L. 1992, ch. 133, art. 17, § 5.)



Chapter 20-7-6 - Use of license by agent or employee.

§ 20-7-6 Use of license by agent or employee.  If any person to whom a seller's or a commercial lobster license is granted becomes incapacitated for any reason from using that license, that person may permit his or her agent or employee, if a citizen or legal resident of the United States, to perform those duties under the license that may be necessary during the period of the licensee's incapacity, provided that the incapacitated licensee has notified the director of environmental management prior to the transfer of those duties.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1996, ch. 164, § 7.)



Chapter 20-7-7 - Suspension and revocation of licenses.

§ 20-7-7 Suspension and revocation of licenses.  (a) If a person licensed under this chapter is convicted of any of the following offenses, his or her license shall be suspended for the following periods:

(1) Possession of ten (10) or more undersize lobsters but not more than nineteen (19) in violation of § 20-7-10, one month;

(2) Possession of twenty (20) or more undersize lobsters in violation of § 20-7-10, one year;

(3) Possession of mutilated lobsters or lobster meat in violation of § 20-7-14, one year;

(4) Possession of one or more brushed female berried lobsters in violation of § 20-7-10, one year;

(5) Possession of ten (10) or more egg-bearing female lobsters in violation of § 20-7-10, one year;

(6) Unauthorized raising of another's lobster pots in violation of § 20-4-8, one year;

(7) Use or possession of a lobster pot from which the markings or branded numbers have been removed, altered or obliterated in violation of § 20-7-12, one year; and

(8) Failure to file reports of lobsters taken as required by § 20-7-9, one year.

(b) Any person whose license is so suspended shall not engage in the lobster fishery of this state during the specified period of suspension. Any person who is convicted of engaging in the lobster fishery during the specified period of suspension shall be fined five thousand dollars ($5,000) or imprisoned for thirty (30) days, or both. The license of any person convicted a second time of any of the offenses set forth in subsection (a) shall be revoked for three (3) years and the person whose license is revoked shall not engage in the lobster fishery of this state in any way while the revocation is in force, under a penalty of sixty (60) days' imprisonment or a fine of ten thousand dollars ($10,000), or both, for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1987, ch. 254, § 4.)



Chapter 20-7-7.1 - Administrative suspension/revocation of licenses  Penalties  Appeal.

§ 20-7-7.1 Administrative suspension/revocation of licenses  Penalties  Appeal.  (a) If a person licensed under this chapter is found, pursuant to § 42-17.1-2, to have violated any of the following offenses, his or her license shall be suspended for the following periods:

(1) Possession of ten (10) or more undersize lobsters but not more than nineteen (19) in violation of § 20-7-10, one month;

(2) Possession of twenty (20) or more undersize lobsters, in violation of § 20-7-10, one year;

(3) Possession of mutilated lobsters or lobster meat in violation of § 20-7-14, one year;

(4) Possession of one or more brushed female berried lobsters in violation of § 20-7-10, one year;

(5) Possession of ten (10) or more egg-bearing female lobsters in violation of § 20-7-10, one year;

(6) Unauthorized raising of another's lobster pots in violation of § 20-4-8, one year;

(7) Use or possession of a lobster pot from which the markings or branded numbers have been removed, altered, or obliterated in violation of § 20-7-12, one year; and

(8) Failure to file reports of lobsters taken as required by § 20-7-9, one year.

(b) Any person whose license is so suspended shall not engage in the lobster fishery in this state during the specified period of suspension. Any person who is found, pursuant to § 42-17.1-2, to have engaged in the lobster fishery during the specified period of suspension shall pay an administrative penalty of five thousand dollars ($5,000).

(c) The license of any person found, pursuant to § 42-17.1-2, to have violated any of the offenses set forth in subsection (a) a second time shall be revoked for three (3) years and the person whose license is revoked shall not engage in the lobster fishery of this state in any way while the revocation is in force, and in addition shall pay an administrative penalty of ten thousand dollars ($10,000) for each violation.

(d) In addition to any other sanctions provided by law, any person found, pursuant to § 42-17.1-2, to have violated any of the provisions of this chapter shall pay an administrative penalty of not less than fifty dollars ($50.00), nor more than five hundred dollars ($500), for each lobster taken or possessed in violation of the provisions of this chapter.

(e) Any person aggrieved by a final decision under this section may appeal the decision in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1987, ch. 254, § 5.)



Chapter 20-7-8 - Exhibition of certificate.

§ 20-7-8 Exhibition of certificate.  Each person or agent as defined in § 20-7-1 licensed under the provisions of this chapter shall, upon demand of the director of the department of environmental management or any of the director's deputies, exhibit the license issued to him or her as provided in § 20-7-1. Every person violating the provisions of this section shall, for each offense, be fined up to fifty dollars ($50.00).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-9 - Report of lobsters taken.

§ 20-7-9 Report of lobsters taken.  For the purpose of determining whether the number of lobsters caught in the waters of this state are increasing or decreasing during any period, every person licensed pursuant to § 20-2-24 to catch, take, and/or sell lobsters in Rhode Island shall, upon request of the department of environmental management, report catch and effort statistics upon forms furnished by the department. The returns from any person shall not be made public, shall be kept only in the files of the department, and shall be used only for statistical purposes.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-10 - Minimum size of lobsters taken  Egg-bearing females.

§ 20-7-10 Minimum size of lobsters taken  Egg-bearing females.  (a) Unless otherwise specified by regulations adopted by the marine fisheries council, no person shall catch or take from any of the waters within the jurisdiction of this state or have in his or her possession within this state any lobster or parts of lobsters, cooked or uncooked, which is less than three and three sixteenths inches (3 3/16") measured from the rear of the eye socket along a line parallel to the center line of the body shell to the rear end of the carapace.

(2) The minimum size of three and three sixteenths inches (3 3/16") shall be increased as follows:

(i) On January 1, 1988, 1/32" from 3 3/16" to 3 7/32";

(ii) On January 1, 1989, 1/32" from 3 7/32" to 3 1/4";

(iii) On January 1, 1991, 1/32" from 3 1/4" to 3 9/32";

(iv) On January 1, 1992, 1/32" from 3 9/32" to 3 5/16".

(b) No person shall have in his or her possession within this state any female lobster bearing eggs or from which the eggs have been brushed or removed.

(c) In addition to any penalties specified in other sections of this chapter, every person violating any of the provisions of this section shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) for each lobster in violation of this regulation or be imprisoned not exceeding thirty (30) days, or both. Any person licensed under this chapter catching and taking any lobster as described in subsection (a) or (b) and immediately returning the lobster alive to the water from which it was taken shall not be subject to these fines or penalties. The possession of any lobster as described in subsection (a) or (b), cooked or uncooked, shall be prima facie evidence that the lobster was caught and taken in violation of this section. Any person convicted a second time of a violation of this section shall be fined five hundred dollars ($500) and be deprived of the privilege of fishing for lobsters within the state for three (3) years, after conviction, under a penalty of sixty (60) days' imprisonment or a fine of five hundred dollars ($500), or both, for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1983, ch. 107, § 1; P.L. 1988, ch. 305, § 1.)



Chapter 20-7-11 - Buoying of pots  Escape vents.

§ 20-7-11 Buoying of pots  Escape vents.  (a) Each and every lobster pot, set, kept, or maintained or caused to be set, kept, or maintained in any of the waters in the jurisdiction of this state by any person licensed under this chapter, shall contain an escape vent in accordance with the following specifications:

(1) A rectangular escape vent with an unobstructed opening not less than 1 3/4 inches (44.5mm) by 6 inches (152.5mm); or

(2) Two (2) circular escape vents with an unobstructed opening not less than 2 1/4 inches (57.2mm) in diameter; or

(3) An unobstructed gap caused by raising both ends of a bottom lath in the parlor section 1 1/4 inches (44.5mm) from the bottom; or

(4) An unobstructed gap caused by separating both ends of two (2) vertical laths on the end of the parlor section by 1 3/4 inches (44.5mm); or

(5) An unobstructed gap created by cutting wires in a wire trap in such a manner as to meet the minimum size and number of vents required under subdivisions (a)(1) and (a)(2).

(b) The vent or gap shall be installed or made in the parlor section on the sides or end panel. No horizontal rectangular vent or gap or circular vent shall be located more than three inches (3") from the sill of the trap. Traps equipped with multiple opposing parlor sections must adhere to the escape vent requirements specified in subdivision (a)(1) or (a)(2) in each parlor section. Any fisher not complying with the provisions of this section or § 20-7-10 shall be fined in compliance with § 20-3-3.

(c) The marine fisheries council shall have the power to establish larger escape vent sizes by regulation.

(d) Each lobster pot shall be separately and plainly buoyed; except that in cases where natural conditions render it impracticable to separately buoy each pot, the director of environmental management may, upon application from any person licensed under this chapter, grant permission to otherwise buoy those pots subject to rules and regulations promulgated by the director; and each and every permit so granted shall set forth the name of the person to whom the permit is granted, the number of the permit, the place or places where the lobster pots are to be located, the manner in which lobster pots shall be set, and the period of time during which the permit shall extend.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1988, ch. 305, § 1.)



Chapter 20-7-11.1 - Lobster pots  Tagging  Advisory committee.

§ 20-7-11.1 Lobster pots  Tagging  Advisory committee.  (a) Each and every pot, trap, or other device used for the taking of lobsters or crabs in any of the waters of this state shall bear a color scheme on the attached buoy. Each applicant for a lobster license shall state the color scheme that he or she desires to use. These colors, unless disapproved by the director of environmental management, shall be stated in the license, and all buoys used by the licensee shall be marked accordingly. Each licensee shall cause his or her color scheme to be displayed on any lobster boat used by the licensee in the waters of this state. Those colors shall be painted on the port and starboard sides of the hull in a section not less than one foot (1') square, or a clearly painted buoy shall be set at the highest point on the boat excluding the mast and be visible for three hundred sixty degrees (360°). The buoy or colors must be prominently displayed on the vessel at all times that lobster gear fished under that license is in the water.

(b) No person shall place, set, lift, raise, unduly disturb, draw in, or transfer any pot, trap, or other device used for the taking of lobsters unless the color scheme of the attached buoy is the same as the color scheme that is on file with the license application and displayed on the boat used by that person, or unless that person is duly licensed and possesses written permission from the rightful owner of the pot, trap, or other device.

(c) The Rhode Island marine fisheries council has the authority to promulgate regulations requiring the tagging of lobster traps. The director of the department of environmental management is authorized to promulgate regulations which establish a fee for official state lobster trap tags. Any fee collected by the department will be retained by the agency subject to § 20-2-28.2 to be used for the exclusive purpose of producing and distributing the trap tags and, if necessary, supporting other lobster fishery management measures, including enforcement of the trap tag program; provided, however, that: (1) the department shall not establish a fee to cover any cost other than the cost of trap tags without first obtaining a recommendation from an advisory committee in accordance with subsection (d); and (2) the department shall report to the general assembly regarding the need for the fee to cover any additional cost in accordance with subsection (d).

(d) The department shall create an advisory committee composed of five (5) members of the lobster industry that utilize trap tags. The director or his or her designee will serve on the committee and act as chairperson. The committee will formulate recommendations on the expenditure of the funds derived from the tagging program. The department shall prepare an annual report for submittal to the general assembly which summarizes the status of the lobster management and trap tag program, management actions, program needs, and catch and effort data, and which provides an itemized listing of all program expenses. This report shall be available to the public and provided to each commercial fishing organization in the state.

History of Section.
(P.L. 1986, ch. 99, § 1; P.L. 2000, ch. 10, § 1.)



Chapter 20-7-12 - Removal of branded numbers from lobster pots.

§ 20-7-12 Removal of branded numbers from lobster pots.  No person shall set, maintain, or have in his or her possession any lobster pots from which the branded numbers have been altered, obliterated, or removed with the intent to defraud or deprive the owner. Every person convicted of violating the provision of this section shall be fined one hundred dollars ($100) for each of these traps or be imprisoned not more than thirty (30) days, or both. All pots used or possessed contrary to the provisions of this section and other sections of this chapter shall be seized by any officer engaged in the enforcement of this chapter, and that property shall be forfeited.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-12.1 - Unauthorized possession and/or transfer of pots and traps.

§ 20-7-12.1 Unauthorized possession and/or transfer of pots and traps.  (a) No person except the director of environmental management, enforcement officers, and authorized technical personnel of the department of environmental management shall place, set, keep, maintain, sell, transfer, or have in his or her possession, any pot, trap, car, or any other device used in taking or holding lobster or crabs, nor take, remove, or carry away from the beach or shore any pot, trap, car, or other device or line (warp) or buoy without the written permission of the their owner.

(b) Every person convicted of violating this section shall be fined not more than one thousand dollars ($1,000) for each offense, or be imprisoned not exceeding one year, or both, and each pot, trap, car, or device used in violation of this section shall constitute a separate offense. In addition, if that person is licensed, his or her license shall be revoked for one year.

History of Section.
(P.L. 1986, ch. 204, § 2.)



Chapter 20-7-13 - Raising pots at night.

§ 20-7-13 Raising pots at night.  No person shall raise or unduly disturb any lobster pot or trap within the territorial waters of this state between the hours of one hour after sundown and one hour before sunrise. Every person violating this section shall, upon conviction, be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or be imprisoned not exceeding one year, or both. However in situations of emergency upon application being made, the owner of the lobster pots or traps may be authorized to remove the pots or traps by the director of environmental management or the director's designee during the prohibited hours. All boats, pots, or other equipment used in violation of this section shall be seized and forfeited to the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 133, art. 17, § 6.)



Chapter 20-7-14 - Mutilation of uncooked lobsters.

§ 20-7-14 Mutilation of uncooked lobsters.  (a) No person shall mutilate any uncooked lobster by severing its tail from its body or have in his or her possession any part or parts of any uncooked lobster so mutilated. In any and all prosecutions under this section the possession of any part or parts of any uncooked lobster so mutilated shall be prima facie evidence sufficient to convict.

(2) The director of environmental management is authorized to promulgate regulations exempting land-based processing facilities from the provisions of this chapter. Those regulations shall prescribe the procedures to apply for the subject exemption permit and the standards to be employed by the director in his or her consideration of the application. Those regulations shall prescribe rules governing the conduct and operation of the facility and may include restrictions on product forms, sizes, possession requirements, and other provisions in order to maintain the protection of the lobster resource, and enforcement of the provision of this chapter.

(b) Any fishing vessel operating in Rhode Island territorial waters shall not have on board at any time more than one pound of cooked or uncooked lobster meat for each person on board that vessel. Any violation of this section shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500), and imprisonment for not less than thirty (30) days, or both.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1997, ch. 276, § 1.)



Chapter 20-7-15 - Methods of taking blue crabs  Nonresidents.

§ 20-7-15 Methods of taking blue crabs  Nonresidents.  Unless otherwise specified by regulation of the marine fisheries council, no person shall take or attempt to take any blue crabs from any of the waters in this state except by a scoop or crab net, trot, or land line. Taking of blue crabs shall be restricted to residents of this state. No person shall take blue crabs from the waters of the state between the hours of sunset and sunrise.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-16 - Egg-bearing blue crabs  Minimum size.

§ 20-7-16 Egg-bearing blue crabs  Minimum size.  No person shall take, offer for sale, or possess at any time any female blue crab bearing eggs visible thereon or from which the egg pouch or bunion has been removed. Unless otherwise specified by regulation of the marine fisheries council, no person shall take, buy, sell, give away, or expose for sale, or possess any blue crab measuring less than four and one eighth inches (41/8") across the shell from tip to tip of spike.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-7-17 - Violations as to blue crabs.

§ 20-7-17 Violations as to blue crabs.  Any person violating any of the provisions of §§ 20-7-15 and 20-7-16 shall be fined up to fifty dollars ($50.00) and costs for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-8 - Atlantic States Marine Fisheries Compact

Chapter 20-8-1 - Entry into compact authorized  Text.

§ 20-8-1 Entry into compact authorized  Text.  The governor of this state is hereby authorized and directed to execute a compact on behalf of the state of Rhode Island with any one or more of the states of Maine, New Hampshire, Massachusetts, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia, and Florida and with such other states as may enter into the compact, legally joining therein in the form substantially as follows:

ATLANTIC STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

ARTICLE I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

ARTICLE II

This agreement shall become operative immediately as to those states executing it whenever any two or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

ARTICLE III

Each state joining herein shall appoint three (3) representatives to a commission hereby constituted and designated as the Atlantic states marine fisheries commission. One shall be the executive officer of the administrative agency of such state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one (1) officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by the commission or committee on interstate co-operation of such state, or if there be none, or if said commission on interstate co-operation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof; provided, that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of such state in his or her discretion. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the co-ordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one (1) month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more of the states shall jointly stock waters the commission shall act as the co-ordinating agency for such stocking.

ARTICLE V

The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

ARTICLE VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

ARTICLE VII

The fish and wildlife service of the department of the interior of the government of the United States shall act as the primary research agency of the Atlantic states marine fisheries commission co-operating with the research agencies in each state for that purpose. Representatives of the said fish and wildlife service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishers and the salt-water anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

When any state other than those named specifically in article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of article II the participation of such state in the action of the commission shall be limited to such species of anadromous fish.

ARTICLE IX

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.

ARTICLE X

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

ARTICLE XI

The states party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the fish and wildlife service of the United States department of the interior, provided, no state shall contribute less than two hundred dollars ($200) per annum and the annual contribution of each state above the minimum shall be figured to the nearest one hundred dollars ($100).

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.

Schedule of Initial Annual State Contributions.

Maine $ 700

New Hampshire 200

Massachusetts 2300

Rhode Island 300

Connecticut 400

New York 1300

New Jersey 800

Delaware 200

Maryland 700

Virginia 1300

North Carolina 600

South Carolina 200

Georgia 200

Florida 1500

ARTICLE XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending six (6) months' notice in writing of intention to withdraw from the compact to the other states party hereto.

History of Section.
(P.L. 1941, ch. 1021, § 1; G.L. 1956, § 20-8-1.)



Chapter 20-8-2 - Amendment of compact.

§ 20-8-2 Amendment of compact.  The state of Rhode Island hereby enters into an amendment of the Atlantic States Marine Fisheries Compact, § 20-8-1, with any one or more of the states of Maine, New Hampshire, Massachusetts, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, South Carolina, Georgia, and Florida or such other states as may become party to that compact for the purpose of permitting the states that ratify this amendment to establish joint regulation of specific fisheries common to those states through the Atlantic states marine fisheries commission and their representatives on that body. Notice of intention to withdraw from this amendment shall be executed and transmitted by the governor and shall be in accordance with article XII of the Atlantic States Marine Fisheries Compact, § 20-8-1, and shall be effective as to this state with those states which similarly ratify this amendment. This amendment shall take effect as to this state with respect to any other of the above-mentioned states as to take similar action.

AMENDMENT NO. 1 OF THE ATLANTIC STATES MARINE FISHERIES COMPACT

The states consenting to this amendment agree that any two or more of them may designate the Atlantic states marine fisheries commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and vessels of such designating states with respect to specific fisheries in which such states have a common interest. The representatives of such states on the Atlantic states marine fisheries commission shall constitute a separate section of such commission for the exercise of the additional powers so granted provided that the states so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the states participating therein of any of their privileges or powers or responsibilities in the Atlantic states marine fisheries commission under the general compact.

History of Section.
(P.L. 1949, ch. 2360, § 1; G.L. 1956, § 20-8-2.)



Chapter 20-8-3 - Rhode Island representatives on interstate commission  Ex officio members.

§ 20-8-3 Rhode Island representatives on interstate commission  Ex officio members.  In pursuance of article III of the compact, § 20-8-1, there shall be three (3) members, hereinafter called "commissioners", of the Atlantic states marine fisheries commission, "the commission", from the state of Rhode Island. The first commissioner shall be the director of environmental management, ex officio, and the term of that ex officio commissioner shall terminate when he or she ceases to hold the office of director of environmental management. That person's successor as commissioner shall be his or her successor as director of environmental management. The second commissioner shall be a legislator and who may be a member of the commission on interstate cooperation, ex officio, designated by vote of the commission on interstate cooperation, and the term of that ex officio commissioner shall be for three (3) years and terminate when he or she ceases to hold legislative office or office as a commissioner on interstate co-operation, and his or her successor as commissioner shall be named in like manner. In the event that the commission on interstate cooperation shall have failed to have met and designated a commissioner, the position of commissioner shall alternate every three (3) years between a member of the house of representatives, appointed by the speaker, and a member of the senate appointed by the president of the senate, to a term of three (3) years which shall commence on July 1, and no commissioner appointed by the speaker or the senate president shall serve more than three (3) successive years. The appointments provided for herein shall commence on July 1, 2004 and the first appointment shall be made by the speaker of the house of representatives.

History of Section.
(P.L. 1941, ch. 1021, § 2; G.L. 1956, § 20-8-3; P.L. 2004, ch. 359, § 3.)



Chapter 20-8-4 - Appointive commissioner.

§ 20-8-4 Appointive commissioner.  The governor, by and with the advice and consent of the senate, shall appoint a citizen as a third commissioner who shall have a knowledge of and interest in the marine fisheries problem. The term of that commissioner shall be three (3) years and he or she shall hold office until his or her successor shall be appointed and qualified. Vacancies occurring in the office of that commissioner from any reason or cause shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term.

History of Section.
(P.L. 1941, ch. 1021, § 2; G.L. 1956, § 20-8-4.)



Chapter 20-8-5 - Delegation of powers by director of environmental management.

§ 20-8-5 Delegation of powers by director of environmental management.  The director of environmental management, as ex officio commissioner, may delegate, from time to time, to any deputy or other subordinate in his or her department or office, the power to be present and participate, including voting as his or her representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

History of Section.
(P.L. 1941, ch. 1021, § 2; G.L. 1956, § 20-8-5.)



Chapter 20-8-6 - Removal of commissioner.

§ 20-8-6 Removal of commissioner.  Any commissioner may be removed from office by the governor upon charges and after a hearing.

History of Section.
(P.L. 1941, ch. 1021, § 2; G.L. 1956, § 20-8-6.)



Chapter 20-8-7 - Powers of commission  Co-operation and information furnished by state agencies.

§ 20-8-7 Powers of commission  Co-operation and information furnished by state agencies.  There is hereby granted to the commission and the commissioners all the powers provided for in the compact, § 20-8-1, and all the powers necessary or incidental to the carrying out of the compact in every particular. All officers of the state of Rhode Island are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular; it being hereby declared to be the policy of the state of Rhode Island to perform and carry out the compact and to accomplish its purposes. All officers, bureaus, departments, and persons of and in the state government or administration of the state of Rhode Island are authorized and directed at convenient times and upon request of the commission to furnish the commission with information and data possessed by them or any of them and to aid the commission by a loan of personnel or other means lying within their legal rights respectively.

History of Section.
(P.L. 1941, ch. 1021, § 3; G.L. 1956, § 20-8-7.)



Chapter 20-8-8 - Powers granted supplemental.

§ 20-8-8 Powers granted supplemental.  Any powers granted in this chapter to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the commission by other laws of the state of Rhode Island or by the laws of the states of Maine, New Hampshire, Massachusetts, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia, and Florida or by the congress or the terms of the compact.

History of Section.
(P.L. 1941, ch. 1021, § 4; G.L. 1956, § 20-8-8.)



Chapter 20-8-9 - Accounts and reports  Legislative recommendations.

§ 20-8-9 Accounts and reports  Legislative recommendations.  The commission shall keep accurate accounts of all receipts and disbursements and shall report to the governor and the legislature of the state of Rhode Island on or before the tenth day of December in each year, setting forth in detail the transactions conducted by it during the twelve (12) months preceding December 1st of that year, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the state of Rhode Island which may be necessary to carry out the intent and purposes of the compact between the signatory states, § 20-8-1.

History of Section.
(P.L. 1941, ch. 1021, § 5; G.L. 1956, § 20-8-9.)



Chapter 20-8-10 - Audit of commission's books.

§ 20-8-10 Audit of commission's books.  The controller of the state of Rhode Island is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts and disbursements, and any other items referring to its financial standing as the controller may deem proper, and to report the results of that examination to the governor of the state.

History of Section.
(P.L. 1941, ch. 1021, § 5; G.L. 1956, § 20-8-10.)



Chapter 20-8-11 - Annual appropriations.

§ 20-8-11 Annual appropriations.  The general assembly shall annually appropriate any sum it may deem necessary to carry out the provisions of this chapter; and the controller is authorized and directed to draw orders upon the general treasurer for the payment of that sum, or so much of that sum as may be required from time to time, upon the receipt by the controller of proper vouchers approved by the chairperson of the commission.

History of Section.
(P.L. 1941, ch. 1021, § 6; G.L. 1956, § 20-8-11.)



Chapter 20-8-12 - Severability.

§ 20-8-12 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1941, ch. 1021, § 9; G.L. 1956, § 20-8-12.)






Chapter 20-8.1 - Shellfish Grounds

Chapter 20-8.1-1 - Definitions.

§ 20-8.1-1 Definitions.  Unless otherwise specifically provided in this chapter, the following definitions shall apply to this chapter:

(1) "Approved" means approved by the director;

(2) "Conditionally approved water" means and includes any shellfish grounds underlying waters examined and found fit for the taking of shellfish for human consumption on an intermittent basis, declared by the director as conditionally approved waters pursuant to §§ 20-8.1-3 and 20-8.1-4;

(3) "Department" means the state department of environmental management;

(4) "Director" means the director of the state department of environmental management or his or her duly appointed agents;

(5) "Person" means any individual, firm, copartnership, association, or private or municipal corporation;

(6) "Polluted area" means and includes any shellfish grounds underlying waters examined and found to be unfit for the taking of shellfish for human consumption declared by the director as polluted areas pursuant to §§ 20-8.1-3 and 20-8.1-4;

(ii) For the purposes of any criminal or civil proceeding instituted under this chapter, a declaration by the director shall be prima facie evidence of a polluted area;

(7) "Shellfish" means and includes oysters, mussels, and all varieties of clams;

(8) "Shellfish grounds" means and includes all land underlying waters within the rise and fall of the tide and the marine limits of the jurisdiction of the state; and

(9) "Taking" means and includes the gathering, digging, raking, tonging, or dredging of shellfish.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1981, ch. 197, § 5; P.L. 1994, ch. 59, § 1.)



Chapter 20-8.1-2 - Regulations.

§ 20-8.1-2 Regulations.  The director shall, with the approval of the environmental standards board established under § 42-17.3-1 [deleted], adopt any regulations regarding shellfish grounds that he or she deems necessary with reference to the growing and taking of shellfish.

History of Section.
(P.L. 1980, ch. 263, § 1.)



Chapter 20-8.1-2.1 - Possession and handling of shellfish  Regulations.

§ 20-8.1-2.1 Possession and handling of shellfish  Regulations.  The director is empowered to promulgate, for the purposes of protecting the public health after consultation with the department of health, regulations governing the possession and handling of shellfish by commercial harvesters licensed under this title. The penalties prescribed in § 20-8.1-11 shall not apply to this section. Any violation of the rules and regulations adopted under this section shall be subject to the penalties prescribed in § 20-1-16.

History of Section.
(P.L. 2001, ch. 326, § 1.)



Chapter 20-8.1-3 - Investigation of shellfish grounds  Notice of polluted areas.

§ 20-8.1-3 Investigation of shellfish grounds  Notice of polluted areas.  The director shall investigate the sanitary condition of the waters overlying shellfish grounds. Those waters that are found to be in an unsatisfactory sanitary condition for the taking of shellfish for human consumption shall be declared to be polluted areas. The director shall give annual notice as to those areas of the waters of the state that he or she has declared to be polluted by advertising this action in at least one public newspaper published in the city of Providence. The director shall provide notice with each shellfish license issued or reissued after December 31, 1994, that it is the obligation of each licensee to inquire by calling a dedicated telephone line or dedicated teletext phone for persons who are deaf, hard of hearing or speech impaired (TTY) line maintained by the department of environmental management prior to taking any shellfish in the waters of the state that are conditionally approved waters. The director shall arrange for notice to be provided on the telephone and TTY telephone lines as to those conditionally approved waters of the state which the director declares to be polluted and in which no shellfish may be taken.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1994, ch. 59, § 1; P.L. 1999, ch. 83, § 42; P.L. 1999, ch. 130, § 42.)



Chapter 20-8.1-4 - Factors considered in determining polluted areas.

§ 20-8.1-4 Factors considered in determining polluted areas.  In making a determination that an area is polluted, the director shall take into consideration one or more of the following matters as they apply: the volume of sewage that may affect the area; the dilution of that sewage by clean water; the distance of the area from sources of pollution; the "most probable number" of fecal coliform bacteria found upon examining the water from the area in accordance with the national shellfish sanitation programs manual of operations exceeds 14 per one hundred milliliters (100 ml) of water, for a 3-tube decimal dilution test or exceeds 49 per 100 ml of water for a 3-tube decimal dilution test for more than ten percent (10%) of the samples. The director may declare an area to be polluted in the absence of a "most probable number" of fecal coliforms if the director has evidence that significant volumes of raw sewage or inadequately purified sewage may reach the area. A review of the status of all the area in the state shall be made by the director on at least an annual basis.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1994, ch. 59, § 1.)



Chapter 20-8.1-5 - Taking or selling shellfish from polluted areas.

§ 20-8.1-5 Taking or selling shellfish from polluted areas.  No person shall take shellfish from the waters of polluted areas, or knowingly sell shellfish taken from the waters of polluted areas, except pursuant to a transplant program specifically authorized by and conducted under the direct supervision of the director. In granting permission, the department of environmental management shall first obtain the written approval of the director of the department of health as to the suitability and safety for the purposes intended. The possession by any person of shellfish while in a vessel upon the waters of polluted areas between the hours of two (2) hours after sunset and sunrise shall be prima facie evidence that those shellfish were taken by that person in violation of this section.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1983, ch. 173, § 4; P.L. 1994, ch. 59, § 1.)



Chapter 20-8.1-6 - Use of dredges, tongs, and rakes in polluted areas.

§ 20-8.1-6 Use of dredges, tongs, and rakes in polluted areas.  No person shall work a dredge, pair of tongs, rake or rakes, or any other implement commonly employed in taking shellfish, except an implement commonly employed for the taking of scallops, in a polluted area, nor shall any person, while upon or sailing over any polluted area, cast, haul, or have overboard any dredge, pair of tongs, rake or rakes, or any other implement commonly employed in taking shellfish except an implement commonly employed for the taking of scallops.

History of Section.
(P.L. 1980, ch. 263, § 1.)



Chapter 20-8.1-7 - Taking, sale of, or possession of non-complying shellfish prohibited  Confiscation  Search warrants.

§ 20-8.1-7 Taking, sale of, or possession of non-complying shellfish prohibited  Confiscation  Search warrants.  No person shall take, sell, or possess within this state any shellfish which have not been taken in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter. Any shellfish which the director has reasonable cause to believe have been taken from polluted areas or which have not been taken in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter shall be confiscated. Search warrants may be issued by any district court upon the complaint of the director or the director's duly authorized agents relating to violations of this chapter.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1983, ch. 173, § 4.)



Chapter 20-8.1-8 - Enforcement  Prosecution of violations.

§ 20-8.1-8 Enforcement  Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and to prosecute all persons guilty of violations of these regulations. In all prosecutions the director shall not be required to enter into any recognizance nor to give surety for costs.

History of Section.
(P.L. 1980, ch. 263, § 1.)



Chapter 20-8.1-9 - Inspection of boats, vessels, and vehicles.

§ 20-8.1-9 Inspection of boats, vessels, and vehicles.  The director shall make regular inspections of the boats, vessels, and vehicles used or suggested of being used in the taking possession, handling, or transporting of shellfish, and no person shall interfere with or obstruct the entrance of the director to any boat, vessel, or vehicle, for the purpose of making inspections, and no person shall obstruct the conduct of any inspection; provided, however, that inspections as to the taking possession and handling of shellfish shall be made only by the director or employees of the state department of environmental management. Nothing in this section shall negate or otherwise affect the authority of the department of health as granted in title 21.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 2001, ch. 326, § 2.)



Chapter 20-8.1-10 - Powers of enforcement.

§ 20-8.1-10 Powers of enforcement.  Conservation officers of the department may arrest any person found violating any of the provisions of this chapter, and may seize all shellfish and any boat or vessel, or outboard motor, or dredge, tongs, rakes, or other implements, commonly employed in the taking of shellfish, in possession of any person violating the provisions of this chapter, and may make complaints for all those violations, and in any complaint they shall not be required at the time of the complaint or thereafter to enter into recognizance or in any way to become liable for the costs that may accrue.

History of Section.
(P.L. 1980, ch. 263, § 1.)



Chapter 20-8.1-11 - Penalties for violations.

§ 20-8.1-11 Penalties for violations.  Persons convicted of violating any of the provisions of this chapter or the regulations adopted in accordance with this chapter shall be punished by a term of imprisonment not exceeding one year or by a fine not exceeding five hundred dollars ($500), or both, for a first offense; and by a term of imprisonment not exceeding four (4) years or by a fine not exceeding two thousand dollars ($2,000), or both, for a subsequent offense. Any boat or vessel, or outboard motor, or dredge, tongs, rakes, or other implements, commonly employed in the taking of shellfish, seized from any person as used in violation of §§ 20-8.1-5 and/or 20-8.1-6, shall upon conviction of that person be forfeited to the state. That forfeiture shall follow the course provided in chapter 21 of title 12 as amended and § 20-1-8.1.

History of Section.
(P.L. 1980, ch. 263, § 1; P.L. 1981, ch. 197, § 5; P.L. 1983, ch. 173, § 4.)






Chapter 20-9 - Cooperation in Federal Projects

Chapter 20-9-1 - Assent to wildlife restoration projects.

§ 20-9-1 Assent to wildlife restoration projects.  The state of Rhode Island assents to the provisions of the act of congress entitled "An Act to Provide that the United States Shall Aid the States in Wildlife Restoration Projects, and for Other Purposes", 16 U.S.C. § 669 et seq., and the director of environmental management is authorized, empowered, and directed to perform those acts that may be necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in that act of congress, in compliance with that act and with rules and regulations promulgated by the secretary of the interior under that act; and no funds accruing to the state of Rhode Island from license fees or interest from license fee accounts paid by hunters shall be diverted for any other purpose than the administration of the division of fish and wildlife of the department of environmental management.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 133, art. 66, § 1.)



Chapter 20-9-2 - Disbursements for restoration projects.

§ 20-9-2 Disbursements for restoration projects.  The state controller is authorized and directed to draw orders upon the general treasurer for the payment of any sums as may be required for the purposes of § 20-9-1, upon receipt by the controller of proper vouchers duly authenticated and approved by the chief of the division of fish and wildlife and by the director of environmental management.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-9-3 - Assent to fish restoration and management projects.

§ 20-9-3 Assent to fish restoration and management projects.  The state of Rhode Island assents to the provisions of the act of congress, entitled "An Act to Provide that the United States Shall Aid the States in Fish Restoration and Management Projects, and for Other Purposes", 16 U.S.C. § 777 et seq., and the division of fish and wildlife, with the approval of the director of environmental management, is hereby authorized, empowered, and directed to perform any acts as may be necessary to the conduct and establishment of fish restoration and management projects, as defined in that act of congress, in compliance with that act and with rules and regulations promulgated by the secretary of the interior under that act, and no funds accruing to the state from license fees or interest from license fee accounts paid by fishers shall be diverted for any other purpose than the administration of the division of fish and wildlife of the department of environmental management.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 133, art. 66, § 1.)



Chapter 20-9-4 - Appropriations for fish restoration projects.

§ 20-9-4 Appropriations for fish restoration projects.  The general assembly shall annually appropriate any sum as it may deem necessary to carry out the provisions of § 20-9-3, and the state controller is authorized and directed to draw orders upon the general treasurer for the payment of that sum, or so much as may be required from time to time, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-9-5 - Power of department preserved.

§ 20-9-5 Power of department preserved.  Nothing in §§ 20-9-1  20-9-4, shall be construed to divest the department of environmental management of any power or authority vested in the department.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-10 - Aquaculture

Chapter 20-10-1 - Declaration of intent and public policy.

§ 20-10-1 Declaration of intent and public policy.  Whereas, R.I. Const., Art. I, Sec. 17, guarantees to the people the right to enjoy and freely exercise all rights of fishery and imposes on the general assembly the responsibility to provide for the conservation of water, plant, and animal resources of the state; and

Whereas, it is in the best public interest of the people and the state that the land and waters of the state, are utilized properly and effectively to produce plant and animal life; and

Whereas, the process of aquaculture is a proper and effective method to cultivate plant and animal life; and

Whereas, the process of aquaculture should only be conducted within the waters of the state in a manner consistent with the best public interest, with particular consideration given to the effect of aquaculture on other uses of the free and common fishery and navigation, and the compatibility of aquaculture with the environment of the waters of the state; therefore,

It is the public policy of this state to preserve the waters of this state as free and common fishery. The health, welfare, environment, and general well being of the people of the state require that the state restrict the uses of its waters and the land thereunder for aquaculture and, in the exercise of the police power, the waters of the state and land thereunder are to be regulated under this chapter.

History of Section.
(P.L. 1980, ch. 219, § 2; P.L. 1996, ch. 274, § 1.)



Chapter 20-10-1.1 - Creation of the Biosecurity Board.

§ 20-10-1.1 Creation of the Biosecurity Board.  There shall be a biosecurity board within the coastal resources management council, (hereinafter referred to as "CRMC"), which shall meet, at minimum, on a quarterly basis and shall be composed of seven (7) members to be designated by the executive director of the CRMC, or his or her designee, with council approval. The council shall select a chair from among the board members, one of whom shall be the executive director of the CRMC or his or her designee, one of whom shall be the state veterinarian or an individual certified in veterinary medicine, with a specialty in aquatic diseases, or by the American Fisheries Society, one of whom shall be a certified medical doctor or a person with a Ph.D. in public health, one of whom shall be a representative of the division of fish and wildlife, one of whom shall be a representative of the marine fisheries council, one of whom shall be a representative from the aquaculture industry and one of whom shall be a faculty member of the University of Rhode Island, Department of Fisheries, Animals and Veterinary Science.

History of Section.
(P.L. 2001, ch. 353, § 1.)



Chapter 20-10-1.2 - Biosecurity Board  Powers and duties.

§ 20-10-1.2 Biosecurity Board  Powers and duties.  It shall be the duty of the biosecurity board to assist and advise the council in carrying out the provisions of this chapter. In performing this duty, the biosecurity board shall cooperate with appropriate state and federal agencies, including but not limited to the department of health, and shall recommend inspections as necessary to ensure compliance with public health standards. The biosecurity board shall from time to time review federal agency regulations pertaining to aquaculture disease and the importation of non-indigenous and genetically altered species and shall otherwise maintain a current understanding of aquatic diseases and management practices necessary to preserving the aquaculture industry and wild stock. The members of the biosecurity board shall serve without salary.

History of Section.
(P.L. 2001, ch. 353, § 1.)



Chapter 20-10-2 - Definitions.

§ 20-10-2 Definitions.  As used in this chapter:

(1) "Aquaculture" refers to the cultivation, rearing, or propagation of aquatic plants or animals under either natural or artificial conditions;

(2) "CRMC" means the coastal resources management council;

(3) "Director" or "department" means the director of or the department of environmental management;

(4) "MFC" means the marine fisheries council;

(5) "Water column" means the vertical extent of water, including the surface thereof, above a designated area of submerged bottom land.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-3 - Authority to grant permits for aquaculture.

§ 20-10-3 Authority to grant permits for aquaculture.  The CRMC may grant permits for the conduct of aquaculture to any person, corporation or business entity, chartered under the laws of this state, subject to the provisions of this chapter. Those permits for coastal waters shall be for a term not to exceed fifteen (15) years, and shall be renewable upon application by the permittee for successive periods of ten (10) years for each renewable period; provided, that the terms and conditions of the permit and of any previous renewal and the rules and regulations promulgated by the CRMC pursuant to this chapter, have been met. Permits for land based aquaculture projects shall be for a term to be designated by rules and regulations of the CRMC. All permits with their terms and stipulations presently in effect, as of May 15, 1980, under existing laws and regulations shall continue until their expiration.

History of Section.
(P.L. 1980, ch. 219, § 2; P.L. 1989, ch. 542, § 33; P.L. 1996, ch. 274, § 1; P.L. 2005, ch. 224, § 1.)



Chapter 20-10-3.1 - Sales and use tax exemption.

§ 20-10-3.1 Sales and use tax exemption.  Any person engaging in aquaculture shall be eligible for the tax exemption in § 44-18-30(33) provided that the requirements set forth in that section are met.

History of Section.
(P.L. 1996, ch. 274, § 2.)



Chapter 20-10-4 - Application for a permit to conduct aquaculture.

§ 20-10-4 Application for a permit to conduct aquaculture.  Any applicant desiring a permit to conduct aquaculture shall file with the CRMC a written application in any form that it may prescribe, setting forth the following information:

(1) The name and address of the applicant;

(2) A description of the location and amount of submerged land and water column to be subject to the permit;

(3) A description of the aquaculture activities to be conducted, including:

(i) Whether those activities are to be experimental or commercial;

(ii) A description of the species to be managed or cultivated within the permitted area; and

(iii) A description of the method or manner of aquaculture activity;

(4) An assessment of the current capability of the applicant to carry out those activities; and

(5) Any other information that the CRMC may by regulation require.

History of Section.
(P.L. 1980, ch. 219, § 2; P.L. 1996, ch. 274, § 1.)



Chapter 20-10-5 - Procedures for approval.

§ 20-10-5 Procedures for approval.  (a) Upon submission of a completed application to the CRMC, the CRMC shall notify the director and MFC and any other parties that the CRMC may by regulation designate.

(b) No application shall be approved by the CRMC or a permit granted prior to the consideration of recommendations by both the director and the MFC.

(c) The director shall review the application to determine whether the aquaculture activities proposed in the application are:

(1) Not likely to cause an adverse effect on the marine life adjacent to the area to be subject to the permit and the waters of the state;

(2) Not likely to have an adverse effect on the continued vitality of indigenous fisheries of the state.

(d) The MFC shall review the application to determine whether the aquaculture activities proposed in the application are consistent with competing uses engaged in the exploitation of the marine fisheries.

(e) The approval by the CRMC shall be subject to any public hearings, consistent with chapter 35 of title 42, that it may require.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-6 - Leases.

§ 20-10-6 Leases.  (a) The CRMC, in accordance with chapter 6 of title 37, is authorized and empowered, when it shall serve the purposes of this chapter, to lease the land submerged under the coastal waters of the state, including any coastal ponds or estuaries to coastal rivers, and the water column above those submerged lands, to an applicant who has been granted an aquaculture permit pursuant to the provisions of this chapter; provided, that the CRMC finds that a lease giving the applicant exclusive use of the submerged lands, and water column, including the surface of the water, is necessary to the effective conduct of the permitted aquaculture activities.

(b) Those leases shall be granted for a term concurrent with the term of the aquaculture permit and may be renewed from time to time upon renewal of the aquaculture permits.

(c) Those leases shall be subject to the terms and conditions of the aquaculture permit, and any renewal of the permit, and the provisions of this chapter and the rules and regulations adopted under this chapter. Failure to comply with the terms and conditions of the permit or renewal, or the provisions of this chapter or the rules and regulations adopted under this chapter, shall be grounds for termination of the lease at the discretion of the CRMC.

(d) Any assignment or sublease of the whole or any part of the area subject to lease shall constitute a breach of the lease and cause for the termination of the lease, unless that assignment or subletting has received the prior approval of the CRMC.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-7 - Fees.

§ 20-10-7 Fees.  The CRMC shall establish by regulation fees for applications, permits, leases, and renewals. Those fees may be based on the cost of administration, including inspection, required by the aquaculture permitting process.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-8 - Performance requirements  Bond.

§ 20-10-8 Performance requirements  Bond.  The CRMC may require the execution of a bond by the permittee to ensure the performance by the permittee of all of the conditions of his or her permit, and, in the event of a failure so to perform, to ensure the removal of aquaculture apparatus from the waters of the state.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-9 - Marking of areas subject to permit  Restrictions on public use.

§ 20-10-9 Marking of areas subject to permit  Restrictions on public use.  (a) The CRMC shall require all permittees to mark off the areas under permit by appropriate ranges, monuments, stakes, buoys, or fences, so placed as not to interfere unnecessarily with navigation and other traditional uses of the surface. All permittees shall cause the area under permit and the means of permittees to be shown by signs appropriately placed pursuant to regulations of the CRMC.

(b) Except to the extent necessary to permit the effective development of the species of animal or plant life being cultivated by the permittee, the public shall be provided with means of reasonable ingress and egress to and from the area subject to permit for traditional water activities such as boating, swimming, and fishing. All limitations upon the use by the public of the areas subject to permit that are authorized by the terms of the permit shall be clearly posted by the permittee pursuant to regulations by the CRMC.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-10 - Assignability of permits.

§ 20-10-10 Assignability of permits.  Any permit granted pursuant to this chapter shall be void if assigned in whole or in part, unless that assignment is made with the prior approval of the CRMC.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-11 - Regulations.

§ 20-10-11 Regulations.  The CRMC may adopt, repeal, and amend any rules and regulations that are necessary and appropriate to carry out the provisions of this chapter, subject to chapter 35 of title 42. Those rules and regulations shall be promulgated in consultation with the director and the MFC.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-12 - Permits and licenses for the taking, possession, sale, importation, and transportation of species used in aquaculture.

§ 20-10-12 Permits and licenses for the taking, possession, sale, importation, and transportation of species used in aquaculture.  (a) The director is authorized and empowered to grant permits for, issue licenses for, and establish rules and regulations governing the taking, possession, sale, importation, and transportation of animal or plant species utilized in aquaculture; provided, however, that in the case of bivalves, no approval shall be given for the sale, possession, use, storage, or transportation of those species for human consumption without the written approval and permission of the director of health.

(b) Any person who takes, possesses, imports, or transports any animal or plant species as delineated in subsection (a) without a permit issued by the director shall be guilty of a misdemeanor and subject to imprisonment of not more than one year or a fine not exceeding five hundred dollars ($500), or both. The animal or plant species possessed, imported, or transported by that person may be forfeited to the state.

(c) In accordance with rules and regulations established under this section, permits issued by the director may provide for specific exemptions, notwithstanding other provisions of law, from quotas, catch or bag limits, seasons, minimum size limits and other such restrictions on commercial fishing as the director, in consultation with the council, may determine to be inappropriate to commercial aquaculture.

(d) Any person who is granted permits for the conduct of aquaculture by the CRMC and the director in accordance with this chapter shall obtain a commercial aquaculture license to sell aquaculture products in the state to licensed fish and shellfish dealers. The license shall be issued by the department on a calendar year basis for an annual fee of two hundred dollars ($200).

History of Section.
(P.L. 1980, ch. 219, § 2; P.L. 2001, ch. 58, § 4; P.L. 2002, ch. 47, § 10.)



Chapter 20-10-13 - Cultivated plants or animals as property of the permittee.

§ 20-10-13 Cultivated plants or animals as property of the permittee.  Any plant or animal species as stipulated in an aquaculture permit which are being cultivated within the designated, permitted area are the personal property of the permittee.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-13.1 - Cultivated plants or animals  Exemption from certain wild fishery restrictions.

§ 20-10-13.1 Cultivated plants or animals  Exemption from certain wild fishery restrictions.  (a) Aquaculture activities conducted in a manner consistent with permit and license conditions and in accordance with the rules and regulations promulgated pursuant to this chapter, and aquaculture products harvested for sale as a result of those activities, shall be exempt from the following statutory and regulatory restrictions governing wild fisheries: seasons; bag limits; methods of harvest; and, except for quahaugs (Mercenaria mercenaria), minimum sizes.

(b) The possessor of aquaculture products subject to these exemptions shall have the burden of proof that the products were legally acquired and possessed. In accordance with applicable rules and regulations governing aquaculture products, proper tags and bills of sale shall constitute the primary means for satisfying this burden of proof.

(c) Aquaculturists are prohibited from harvesting for sale to a shellfish dealer for human consumption quahaugs (Mercenaria mercenaria) with a hinge width of less than one inch (1").

(d) Notwithstanding the provisions of subsections (a) and (c) above, the director of the department of environmental management is authorized to promulgate regulations establishing a special exemption permit that would exempt Department of Health licensed food processing facilities from the one inch (1") minimum size restriction governing bay quahogs, pursuant to § 20-6-11(b).

History of Section.
(P.L. 2002, ch. 47, § 11; P.L. 2004, ch. 430, § 2; P.L. 2004, ch. 507, § 2.)



Chapter 20-10-14 - Emergency closure of areas subject to permit.

§ 20-10-14 Emergency closure of areas subject to permit.  Notwithstanding the provisions of this chapter or any other provision of law, if the director finds or has cause to believe that an aquaculture activity is causing or is likely to cause an immediate danger to marine life or the environment of the coastal waters of the state, the director shall notify the CRMC. The CRMC shall immediately order all permittees affected by that notice to show cause why their aquaculture activities should not be terminated, and any aquaculture species or paraphernalia removed from the waters of the state. The CRMC shall proceed to hold a public hearing and issue its order with respect to the hearing, within a reasonable period. In its order following the hearing the CRMC may direct the temporary or permanent suspension of aquaculture activities in the affected area, removal of equipment or animals, or any other measures as shall be deemed necessary for the protection of the marine life and environment of the waters of the state, including the forfeiture to and destruction by the state of any plant or animal species.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-15 - Authority to enter and inspect.

§ 20-10-15 Authority to enter and inspect.  The director shall have the authority to enter and inspect any and all areas subject to an aquaculture permit for the purpose of determining compliance with the terms and provisions of the permit.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-16 - Penalties.

§ 20-10-16 Penalties.  (a) Any person who conducts aquaculture activities in excess of those authorized by an aquaculture permit shall be guilty of a misdemeanor and subject to imprisonment not exceeding one year or a fine not exceeding one thousand dollars ($1,000), or both. In addition to that fine and/or imprisonment, all works, improvements, fish, and animal and plant life involved in the project may be forfeited to the state.

(b) Any person damaging, disturbing, or interfering with any area subject to an aquaculture permit or any person damaging, disturbing, interfering, or taking by any means whatsoever, or possessing the cultivated species in an area subject to an aquaculture permit, without the permission of the permittee, is guilty of a misdemeanor and subject to imprisonment not exceeding one year or a fine of not more than one thousand dollars ($1,000), or both. In addition to that fine and/or imprisonment, all vessels, dredges, tongs, rakes, and other implements used to damage, disturb, interfere, or take cultivated species in those areas may be forfeited to the state.

History of Section.
(P.L. 1980, ch. 219, § 2; P.L. 2002, ch. 47, § 10.)



Chapter 20-10-16.1 - License or permit suspension or revocation.

§ 20-10-16.1 License or permit suspension or revocation.  The permit or license of any person who has violated the provisions of this chapter or the rules and regulations issued pursuant to it, including anyone holding a license or permit found guilty of a violation in accordance with § 20-10-16(b), may be suspended or revoked by the CRMC or the director as the CRMC or the director shall determine by regulation. Any person aggrieved by an order of suspension or revocation may appeal this order in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 2002, ch. 47, § 11.)



Chapter 20-10-17 - Arrest, seizure, and prosecution of violators.

§ 20-10-17 Arrest, seizure, and prosecution of violators.  (a) Any police officer authorized to make arrests, the director, and conservation officers appointed under the authority of § 20-1-10 shall be empowered:

(1) To enforce all laws, rules, and regulations relating to this chapter;

(2) To execute all warrants and search warrants for the violation of laws, rules, and regulations relating to this chapter;

(3) To serve subpoenas issued for the trial of all offenses hereunder;

(4) To arrest without a warrant and on view any person found violating any law, rule, or regulation relating to this chapter, take that person before a court having jurisdiction for trials, detain that person in custody at the expense of the state until arraignment, and to make and execute complaints within any district to the justice or clerk of the court against any person for any of the offenses enumerated under this chapter, committed within the district.

(b) The director and the director's deputies and assistants may, by virtue of their respective offices, make complaints of any violation of this chapter, and they shall not be required to give recognizance or to furnish surety for costs or be liable for costs on those complaints.

History of Section.
(P.L. 1980, ch. 219, § 2.)



Chapter 20-10-18 - Severability.

§ 20-10-18 Severability.  If any provision of this chapter or any rule, regulation, or determination made under this chapter, or the application of this chapter to any person, agency, or circumstance, is held invalid by a court of competent jurisdiction, the remainder of this chapter, or the rule, regulation, or determination, and the application of those provisions to other persons, agencies, or circumstances shall not be affected. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of this chapter.

History of Section.
(P.L. 1980, ch. 219, § 2.)






Chapter 20-11 - Fresh Water Fishing

Chapter 20-11-1 - Fishing for which license required.

§ 20-11-1 Fishing for which license required.  No person fifteen (15) years old or older shall catch or take any fish in any fresh water stream or fresh water pond within this state or place or operate or superintend any device for the purpose of taking or catching fish in any of those waters, without having first obtained a license; provided, however, that a license shall not be required of any resident of this state or the members of the resident's immediate family to fish in any brook or pond running through or bordering upon land owned or leased by the resident and on which the resident is actually domiciled, nor those individuals exempted under § 20-2-31.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1986, ch. 549, § 3.)



Chapter 20-11-2 - Closed season.

§ 20-11-2 Closed season.  No person shall catch or attempt to catch, or take, any species of fish in any pond or stream stocked with trout by the department of environmental management or in any waters set apart by the department in which trout might be found, except during the open seasons, and subject to the catch and size limits, and regulations as to the method of taking, as established by the director pursuant to § 20-1-12.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-3 - Fishing devices allowed.

§ 20-11-3 Fishing devices allowed.  Unless otherwise specified by regulations adopted by the department of environmental management, only a rod and reel or other device held in and operated by hand shall be used to catch or attempt to catch fish in the fresh waters of the state, except that suckers, fall fish, and carp may be taken by snares, spears, or bow and arrow, and minnows may be taken as provided in §§ 20-11-7  20-11-9. No person shall place, operate, or superintend more than two (2) of those devices for the purpose of taking or catching fish at any time, and no more than three (3) hooks may be attached to each device; provided, however, that for the purpose of fishing through ice upon the surface of any stream or freshwater pond any person may place, operate, or superintend five (5) lines with a single hook upon each and held by any device designed for that purpose and provided further that every one of those lines shall be attended by a person lawfully permitted to catch fish.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-4 - Artificially cultivated fish.

§ 20-11-4 Artificially cultivated fish.  Nothing contained in this chapter shall be construed to prohibit the taking and possession at any time of the year fish artificially cultivated in private ponds. For the purpose of this section, a "private pond" is defined as a body of water which is completely in the ownership of one taxpayer.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-5 - Sale of fresh water fish.

§ 20-11-5 Sale of fresh water fish.  No person shall sell or offer for sale within this state any trout, black bass, pickerel, northern pike, Atlantic salmon, American shad, or yellow perch taken from any fresh water streams, rivers, ponds, or lakes within the jurisdiction of this state, excepting any of these fish that are artificially cultivated in private ponds as authorized by law.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-6 - Stocking of streams and ponds.

§ 20-11-6 Stocking of streams and ponds.  No person shall stock any fresh water stream or pond within this state with any species of fish or place or liberate any fish in any fresh water stream or pond within this state, without having first obtained a permit from the department of environmental management. No person shall place, operate, or superintend any device intended for the purpose of taking or catching fish in any private pond, brook, stream, or reserve, or any other place made, constructed, or used for the purpose of breeding or growing fish, without the consent of the proprietor or lessee.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-7 - License required for selling fresh water minnows.

§ 20-11-7 License required for selling fresh water minnows.  It shall be unlawful for any person to sell or barter or engage in the business of taking or catching for the purpose of selling or bartering fresh water live minnows for bait, or to possess more than one hundred (100) fresh water live minnows, without first procuring a license from the department of environmental management. For the purpose of this chapter, "fresh water minnows" shall be defined to include all minnows and the young of all species of fresh water fish except the game species, trout, northern pike, pickerel, largemouth bass, smallmouth bass, shad, Atlantic salmon, and alewives.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1983, ch. 107, § 2.)



Chapter 20-11-8 - Authorized traps, seines, and nets.

§ 20-11-8 Authorized traps, seines, and nets.  Fresh water minnows, not including the young of any species of game fish, may be lawfully taken for bait with minnow traps, dip nets, and seines of the dimensions of not more than eight feet (8') in length and four feet (4') in depth and having a mesh not larger than one-quarter of an inch (1/4") in any waters of this state. The possession and use of minnow seines larger than the dimensions specified in this section, unless otherwise provided, shall be unlawful.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-9 - Larger seines used by licensees.

§ 20-11-9 Larger seines used by licensees.  Minnow seines of greater dimensions than authorized in § 20-11-8 may be lawfully possessed and used by a person licensed under this chapter, in the waters specified by the director of environmental management; provided, that no minnow seines so licensed shall exceed fifty feet (50') in length and eight feet (8') in depth and shall have a mesh larger than one-quarter of an inch (1/4"); provided further, that upon the payment of an additional ten dollars ($10.00) for each twenty-five feet (25'), a seine over fifty feet (50') in length and up to one hundred feet (100') can be used.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-11-10 - Injurious substances.

§ 20-11-10 Injurious substances.  No person shall place, deposit, or explode any substance injurious to the health or life of fish in any stream or fresh water pond within this state; provided, however, a person may obtain a permit issued by the director of environmental management to use certain chemicals for the eradication of vegetation and control of fish populations under regulations promulgated by the director.

History of Section.
(P.L. 1982, ch. 30, § 4.)



Chapter 20-11-20 - Penalties.

§ 20-11-20 Penalties.  Any person who violates any provision of this chapter, or who violates any rule or regulation made under the provisions of this chapter, shall be guilty of a civil violation and be subject to a fine of one hundred dollars ($100) for each offense. Jurisdiction over violations of this chapter shall be with the traffic tribunal.

History of Section.
(P.L. 1993, ch. 372, § 2; P.L. 2007, ch. 253, § 4; P.L. 2007, ch. 294, § 4.)



Chapter 20-11-21 - Jurisdiction.

§ 20-11-21 Jurisdiction.  Notwithstanding any inconsistent provision of law, the traffic tribunal shall have exclusive jurisdiction to hear and determine all violations specified in this chapter.

History of Section.
(P.L. 1993, ch. 372, § 2; P.L. 2007, ch. 253, § 4; P.L. 2007, ch. 294, § 4.)






Chapter 20-12 - Fish Cultivation

Chapter 20-12-1 - Cultivation of inland fish.

§ 20-12-1 Cultivation of inland fish.  The department of environmental management shall be empowered to introduce, protect, and cultivate fish in the inland waters of the state, and to construct, maintain, and operate fish cultivation and breeding facilities and undertake fish cultivation projects within the state as may be, in the opinion of the director, appropriate. The director may take fish from the fisheries of the state for any purpose connected with fish culture or for scientific observation.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-2 - Acquisition of land for fish cultivation.

§ 20-12-2 Acquisition of land for fish cultivation.  For the purpose of protecting and propagating fish and providing fishing preserves, the director of environmental management may in the name and for the use of the state, and subject to approval of the state properties committee, acquire, by gift, lease, or purchase, land, fresh water streams, lakes, or ponds, or any part thereof or rights and interests therein.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-3 - Fresh water hatcheries.

§ 20-12-3 Fresh water hatcheries.  The department of environmental management shall establish and maintain fresh water hatcheries in this state for the purpose of providing fresh water and anadromous game fish to be used by the department in the stocking of the ponds and streams of the state. All of the output of those hatcheries not so used shall be sold at a fair market price and for cash only, and the money received shall be turned in to the general treasury for the use of the state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-4 - Fishways.

§ 20-12-4 Fishways.  For the purpose of providing for the passage of anadromous fish species to their traditional spawning grounds in fresh water, the department of environmental management is authorized and directed to construct fishways around or through existing dams in the rivers and streams of this state. The owners of those dams shall cooperate with the department of environmental management and shall not be liable for any damage as the result of the construction of the fishways.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-5 - Fishing prohibited in or near waters set aside.

§ 20-12-5 Fishing prohibited in or near waters set aside.  No person shall catch or attempt to catch any fish, or use any seine for catching fish, in waters acquired by the director of environmental management for fish cultivation projects, or within one half (1/2) mile from the mouth or outlet of any fish cultivation project; provided, however, the director may by regulation adopted pursuant to § 20-1-12, or by special permit, allow persons to fish at or near a fish cultivation project.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-6 - Obstructions to fish culture.

§ 20-12-6 Obstructions to fish culture.  The director of environmental management may seize, and remove summarily if need be, all obstructions erected to hinder the passage of fish, or which are illegally erected to obstruct or in any way impede the growth and culture of fish; and every person rebuilding or continuing any obstruction after it has been removed and notification has been given by the director shall be fined not less than five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-7 - Violations as to fish cultivation projects.

§ 20-12-7 Violations as to fish cultivation projects.  No person shall take any fish or fish spawn, or any apparatus used in hatching or protecting fish, from any pond, lake, river, or stream stocked with or set apart by the director of environmental management, by any city or town, or by private parties, without the consent of the director, city or town council, or private party, nor shall any person violate any rule or regulation adopted regarding fish cultivation projects.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-12-8 - Annual appropriations.

§ 20-12-8 Annual appropriations.  The general assembly shall annually appropriate any sum it may deem necessary to carry into effect the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-13 - Hunting and Hunting Safety

Chapter 20-13-1 - License required  Hunting on own land.

§ 20-13-1 License required  Hunting on own land.  No person shall hunt, pursue, take, or kill any wild bird or mammal and any vertebrates in this state, or attempt so to do, without having first obtained a license; provided, that nothing in this chapter shall be construed as affecting the right of a bona fide resident of this state or the resident's immediate family to hunt, without a license, on land owned by the resident, or land leased by the resident, and on which he or she is actually domiciled, and which land is used exclusively for agricultural purposes, and not for club shooting purposes, nor as affecting in any way the provisions of the laws relating to trespass, nor as authorizing the pursuit, taking, wounding, or killing, or the possession, of wild birds or mammals and any vertebrates contrary to any laws now in force or which may be enacted.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-2 - Safety instruction  Certificate of competency  Liability.

§ 20-13-2 Safety instruction  Certificate of competency  Liability.  (a) The department of environmental management shall formulate courses of instruction in safe hunting practices and the handling and use of firearms and/or bow and arrow for persons applying for a license for the first time and shall designate one or more competent persons or organizations to give that instruction. Any person or organization so designated shall give safety instruction without charge to any person requesting instruction and shall, upon the successful completion of the course, forward the name of that person to the department. The department shall issue a certificate of competency to that person. The department may designate the police authorities of the several cities and towns to give safety instruction.

(b) There shall be no civil liability incurred and no cause of action of any nature shall arise against any member of the department of environmental management, its agents, servants, or employees, as a result of any decisions made by the department of environmental management, its members, agents, servants, or employees, under this section.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-2.1 - Availability of safety instruction.

§ 20-13-2.1 Availability of safety instruction.  The department of environmental management shall make available the safety instruction required by § 20-13-2 on a continuing basis throughout the year at sites throughout the state for the convenience of the public. In no event shall safety instruction be offered less frequently than once each month. The department shall publish the dates and location of instruction in newspapers of general circulation.

History of Section.
(P.L. 1982, ch. 296, § 1.)



Chapter 20-13-3 - Appeal of refusal of certificate.

§ 20-13-3 Appeal of refusal of certificate.  Any person who has been refused designation as having successfully completed the courses taken under the provisions of § 20-13-2 may appeal that refusal to the director of environmental management who shall make the final determination of the competency of the applicant.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-4 - Certificate of competency required for initial license.

§ 20-13-4 Certificate of competency required for initial license.  (a) No license to hunt shall be issued to any person unless that person has held a hunting license in a prior year or unless he or she presents to the licensing agent a certificate of competency issued under § 20-13-2, or under an equivalent hunter safety program adopted by any other state; provided, that in the case of those qualifying only for use of archery equipment, the licensing agent shall mark across the face of the license "archery only." A hunting license designated "archery only" is limited to the use of bows and arrows while hunting or pursuing game in this state. Each agent shall transmit all competency certificates presented to the agent to the department of environmental management, along with the reports required to be filed pursuant to § 20-2-3.

(b) Any person who is serving in, or who has been honorably discharged from, the army, navy, air force, marine corps, or coast guard, or any women's auxiliary branch, is not required to obtain a certificate of competency under this section or § 20-13-2.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-5 - Issuance of licenses.

§ 20-13-5 Issuance of licenses.  (a) The clerk of every town or city, or a special agent, shall, upon the application of any eligible person and the payment of the license fee, issue to that person a license to pursue, hunt, and kill game in the state during the open season with firearms or by bow and arrow with an archer's permit; provided, however, that no license shall be granted to or possessed by:

(1) Any person under fifteen (15) years of age; provided, however, a junior hunting license may be obtained for persons age twelve (12) to fourteen (14) years of age upon the completion of a basic hunter's safety course; and further provided, that they shall hunt only in the immediate company of a qualified licensed adult twenty-one (21) years of age or over;

(2) Any person who has been convicted of a crime of violence or who is a fugitive from justice, as defined in § 11-47-2 of the Firearms Act; or

(3) Any person who is under guardianship, treatment or confinement by virtue of being a mental incompetent, or who has been adjudicated or is under treatment or confinement as a drug addict, or who has been adjudicated or is under treatment or confinement as a habitual drunkard.

(b) Any person affected by the provisions of subsection (a)(3), other than a person who has been pronounced criminally insane by a competent medical authority, after a lapse of a period of five (5) years from the date of being pronounced cured by a competent medical authority, may obtain a license upon the presentation of an affidavit issued by a competent medical authority to the effect that that person is a mentally stable person and a proper person to possess a hunting license. If that person has no other disqualifying record, he or she will be allowed to purchase and possess a hunting license.

(c) Every hunting license shall be printed or stamped upon some durable material and shall bear the name, age, occupation, place of residence, and an identifying description of the licensee, and shall expire on the last day of February next succeeding the date of issue, and may be revoked within the discretion of the director of environmental management. Every hunting license shall plainly and conspicuously indicate upon its face the year of issuance and shall be in the form prescribed by the director.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-6 - Export privileges of nonresident licensees.

§ 20-13-6 Export privileges of nonresident licensees.  Each nonresident hunting license shall enable the licensee to carry from the state not more than a two (2) day bag limit of native game birds or animals nor more than the limit of migratory birds set by federal regulations; provided, that the owner shall carry them open to view for inspection.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-7 - Shooting in proximity to occupied buildings.

§ 20-13-7 Shooting in proximity to occupied buildings.  It is unlawful for any person while hunting or pursuing wild birds or wild animals in this state to shoot or discharge any firearm or other deadly weapon within five hundred feet (500') of any occupied dwelling house, residence, or other building occupied by human beings, or any barn, stable, or other building used in connection therewith, without the specific permission of the owner or tenant.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-8 - Loaded weapons in vehicles.

§ 20-13-8 Loaded weapons in vehicles.  It is unlawful for any person to have in his or her possession a loaded rifle or loaded shotgun or a rifle or shotgun from the magazine of which all shells and cartridges have not been removed, in or on any vehicle or conveyance or its attachments while upon or along any public highway, road, lane, or trail within this state; provided, however, that the provisions of this section shall not apply to deputy sheriffs, the superintendent and members of the state police, prison or jail wardens or their deputies, members of the city or town police force, or other duly appointed law enforcement officers including conservation officers and park police, nor to members of the army, navy, air force, and marine corps of the United States, the national guard or organized reserves, when on duty, or officers or employees of the United States authorized by law to carry a concealed firearm, nor to any civilian guard or criminal investigator carrying sidearms or a concealed firearm in the performance of his or her official duties under the authority of the commanding officer of the military establishment in the state of Rhode Island where he or she is employed by the United States.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2012, ch. 324, § 50.)



Chapter 20-13-9 - Hunting along or across highways.

§ 20-13-9 Hunting along or across highways.  It is unlawful for any person to hunt, pursue, kill, or shoot at any bird or animal along, upon, or across any public highway in this state.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-10 - Carrying of weapon while under the influence of liquor or drugs.

§ 20-13-10 Carrying of weapon while under the influence of liquor or drugs.  It is unlawful to hunt anywhere in this state, or to enter any of the fields or woods, or to enter upon any lands or water within or bordering this state, while possessing a firearm or other weapon for the purpose of hunting when intoxicated or under the influence of intoxicating or controlled substances.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-11 - Maximum size of hunting parties.

§ 20-13-11 Maximum size of hunting parties.  It is unlawful for more than five (5) persons to hunt in unison, or to co-operate in any manner with each other to hunt, for wild birds or wild animals of any kind.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-12 - Reports of hunting injuries.

§ 20-13-12 Reports of hunting injuries.  Every person causing an injury to a human being by gunfire while hunting or inflicting an injury upon himself or herself with firearms while hunting or inflicting an injury upon himself or herself while trapping shall make a report to the department of environmental management within seventy-two (72) hours after the injury, unless that person is physically incapable of making the required report, in which event it is the duty of that person to designate some other person to file the report within the specified time.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-13 - Restriction on size of weapons and ammunition.

§ 20-13-13 Restriction on size of weapons and ammunition.  Whoever uses or has in his or her possession while hunting in this state any rifle: (a) larger than a twenty-two (22) caliber rim fire rifle; or (b) other than a muzzle loading rifle; or (c) other than any shotgun and shells loaded with ball, bullets, slug; or shot larger than number two (no. 2) shot, shall be fined not more than five hundred dollars ($500) or imprisoned not exceeding thirty (30) days, or both; provided, however, that from April 1 to September 30, both dates inclusive, no center fire rifles larger than .229 caliber may be used during daylight hours; and provided further, that persons hunting water fowl in a blind or over decoys may use steel shot of size number one (no. 1) or BB.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1984, ch. 417, § 1; P.L. 1988, ch. 364, § 1; P.L. 2006, ch. 81, § 1; P.L. 2006, ch. 91, § 1.)



Chapter 20-13-14 - Sale of game prohibited.

§ 20-13-14 Sale of game prohibited.  It shall be unlawful for any person to sell or offer for sale, within this state, at any season of the year, any wild bird or mammal or any vertebrate, or parts thereof, except as provided elsewhere in this title; provided, however, that this section shall not be construed to prohibit the sale of inedible parts of game, such as antlers, hides, feet, or tails.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-15 - Failure to render assistance to injured person.

§ 20-13-15 Failure to render assistance to injured person.  Any person causing an injury to another person by firearm or arrow while hunting failing to render assistance to the injured person shall, in addition to any other penalties provided by law, be subject to a fine of up to one thousand dollars ($1,000) or imprisonment for up to one year, or both.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-13-16 - Harassment of hunters, trappers, and fishers prohibited.

§ 20-13-16 Harassment of hunters, trappers, and fishers prohibited.  (a) No person shall obstruct or interfere with the lawful taking of wildlife by another person at the location where the activity is taking place with intent to prevent the lawful taking.

(b) A person violates this section when he or she intentionally or knowingly:

(1) Drives or disturbs wildlife for the purpose of disrupting the lawful taking of wildlife where another person is engaged in the process of lawfully taking wildlife;

(2) Blocks, impedes, or otherwise harasses another person who is engaged in the process of lawfully taking wildlife;

(3) Uses natural or artificial visual, aural, olfactory, or physical stimuli to affect wildlife behavior in order to hinder or prevent the lawful taking of wildlife;

(4) Erects barriers with the intent to deny ingress or egress to areas where the lawful taking of wildlife may occur;

(5) Interjects himself or herself into the line of fire;

(6) Affects the condition or placement of personal or public property intended for use in the lawful taking of wildlife in order to impair its usefulness or prevent its use; or

(7) Enters or remains upon private lands without the permission of the owner or the owner's agent, with intent to violate this section.

(c) A violation of this section is a civil violation for which a forfeiture of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) may be adjudged.

History of Section.
(P.L. 1994, ch. 312, § 2; P.L. 1998, ch. 441, § 17.)



Chapter 20-13-17 - Injunctive relief  Damages.

§ 20-13-17 Injunctive relief  Damages.  (a) The district court may enjoin conduct which would be in violation of § 20-13-16, upon petition by a person affected or who reasonably may be affected by this conduct, upon a showing that this conduct is threatened or that it has occurred on a particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

(b) The district court may award damages to any person adversely affected by a violation of § 20-13-16, which may include an award for punitive damages. In addition to other items of special damage, the measure of damages may include expenditures of the affected person for license and permit fees, travel guides, special equipment and supplies, to the extent that those expenditures were rendered futile by the prevention of the taking of a wild animal.

History of Section.
(P.L. 1994, ch. 312, § 2.)






Chapter 20-14 - Birds

Chapter 20-14-1 - Birds protected.

§ 20-14-1 Birds protected.  (a) No person shall pursue, hunt with intent to kill, take, destroy, or have in his or her possession any wild bird or birds at any season of the year unless harvested or taken in accordance with rules and regulations promulgated by the director. Possession of any bird during the time when the taking of birds is prohibited shall be evidence that the bird was taken in violation of this section, and each bird possessed in violation of this section shall constitute a separate and distinct offense.

(b) This section shall not be construed to apply to any species of birds for which: (1) a federal depredation permit/order or a control permit/order has been issued in accordance with applicable federal law; or (2) a state depredation permit has been issued in accordance with § 20-14-1.1.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2002, ch. 327, § 1; P.L. 2008, ch. 162, § 1; P.L. 2008, ch. 197, § 1.)



Chapter 20-14-1.1 - Bird depredation and control permits and orders.

§ 20-14-1.1 Bird depredation and control permits and orders.  (a) A person may petition and be issued a depredation permit/order or control permit/order from the director or his or her designee, in accordance with applicable federal law, for the taking of birds when found committing depredations upon agricultural crops, livestock, or wildlife, or when concentrated in such numbers and manner as to constitute a health or public safety hazard or other nuisance.

(b) Before any state depredation permits/orders or control permits/orders are issued, the director shall promulgate rules and regulations, in accordance with applicable federal law, establishing standards governing the issuance of the permits/orders and other measures necessary for the control of birds causing depredation or constituting a health or public safety hazard or other nuisance.

History of Section.
(P.L. 2002, ch. 327, § 2; P.L. 2008, ch. 162, § 1; P.L. 2008, ch. 197, § 1.)



Chapter 20-14-2 - Destruction of nest or eggs.

§ 20-14-2 Destruction of nest or eggs.  No person shall willfully disturb or destroy the nest or eggs of any wild bird, except pursuant to a program authorized by the director or for which a federal or state depredation permit has been issued.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2002, ch. 327, § 1.)



Chapter 20-14-3 - Species not protected.

§ 20-14-3 Species not protected.  Sections 20-14-1 and 20-14-2 shall not be construed to apply to the killing or destruction of nests or eggs of English or European house sparrows (Passer domesticus), or European starlings (Sternus vulgaris).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-14-4 - Open season on migratory game birds.

§ 20-14-4 Open season on migratory game birds.  The open season for hunting and the bag limits for migratory game birds shall be no less restrictive than the open season and bag limit fixed for those birds by the regulations of the United States department of the interior, fish and wildlife service, made under the provisions of an act of congress relating to migratory birds.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-14-5 - Bag limits on game birds.

§ 20-14-5 Bag limits on game birds.  During the open season for the hunting of game birds, as declared by the director in regulations adopted pursuant to § 20-1-12, a duly licensed person may take in any one day no more game birds than the bag limit established for game birds in the regulations. Possession of game birds in the field in excess of the numbers allowed in the bag limit established for game birds shall be evidence of the taking or killing of them; a person violating the provisions of this section shall be fined no more than fifty dollars ($50.00) for each bird in excess of the bag limit.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-14-6 - Export of birds.

§ 20-14-6 Export of birds.  No person shall carry or send beyond the limits of this state more than a two (2) day bag limit of game birds.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-14-7 - Prohibited methods of taking.

§ 20-14-7 Prohibited methods of taking.  (a) No person shall hunt, pursue, take, or attempt to take upland or migratory game birds over any area which has been baited. For the purposes of this section a "baited area" is that on which salt, corn, wheat, or other grains have been scattered to lure, attract, or entice those birds to, on, or over, where hunters are attempting to take them and shall not be construed to include areas where corn, wheat, or other grains are scattered as the result of normal agricultural operations.

(b) No person shall hunt, pursue, take, or attempt to take migratory game birds by the use or aid of live birds as decoys.

(c) No person shall hunt, pursue, take, or attempt to take wild birds by the use of an electronically amplified recording of bird calls or sounds. However, this provision does not apply to crows.

(d) No person shall take, kill, or destroy any wild bird by means of any trap, snare, net, spring, crossbow, rifle, pistol, fishhook, poison, drug, explosive, or stupefying substance, nor shall any person construct, set, maintain, or repair any of these devices for the purpose of taking, killing, or destroying wild birds.

(e) No person shall shoot or attempt to shoot migratory game birds by means other than a shotgun of size ten (10) gauge or smaller, capable of holding three (3) or fewer shells, or a long bow (straight limb, reflex, recurve, and compound bow) and arrow.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1987, ch. 612, § 1; P.L. 1988, ch. 84, § 18.)



Chapter 20-14-8 - Watchaug Pond and Powaget Brooks.

§ 20-14-8 Watchaug Pond and Powaget Brooks.  No person shall take, kill, destroy, or pursue or in any manner molest any wild bird in any season of the year in that part of the town of Charlestown known as Watchaug Pond and Powaget Brooks or within one hundred (100) yards of the shore or banks of the Watchaug Pond and Powaget Brooks.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-14-8.1 - Brushneck Cove and Buttonwoods Cove.

§ 20-14-8.1 Brushneck Cove and Buttonwoods Cove.  No person shall take, kill, destroy, or pursue or in any manner molest any wild bird in any season of the year in that part of the city of Warwick known as Brushneck Cove and Buttonwoods Cove or within one hundred (100) yards of the shore or banks of the Brushneck Cove and Buttonwoods Cove.

History of Section.
(P.L. 1997, ch. 264, § 1.)



Chapter 20-14-9 - Boats used in hunting waterfowl.

§ 20-14-9 Boats used in hunting waterfowl.  Migratory game birds may not be taken from or by means of any motorboat or a boat or other craft having a motor attached, unless the motor has been completely shut off and/or the sail furled, and its progress from the use of the motor or sail has ceased, or the boat or craft is used solely as a means of picking up dead or injured birds, nor shall migratory game birds be taken by means of aid of any motor driven land, water, or air conveyance used for the purpose of or resulting in the concentrating, driving, rallying, or stirring up of waterfowl; provided, however, that the shooting of crippled waterfowl from a motorboat under power will be permitted under the following conditions: crippled waterfowl may be pursued, shot, and retrieved from a boat under power seaward of the first upstream bridge, in all coastal waters except coastal ponds.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-15 - Deer Hunting

Chapter 20-15-1 - Deer hunting prohibited except as provided.

§ 20-15-1 Deer hunting prohibited except as provided.  No person shall hunt, pursue, or shoot, or attempt to hunt, pursue, or shoot, deer in this state except as provided in this chapter. Deer hunting shall be limited to seasons, times, manner of taking, and bag limits established in regulations adopted by the director pursuant to § 20-1-12. The regulations shall be formulated to include the best methods to provide for the safety both of hunters and residents. In any event, the following prohibitions and restrictions shall always apply to deer hunting:

(1) No firearm deer hunting shall be done within five hundred feet (500') of any building or dwelling house in use, without the specific written permission of the owner or tenant of the dwelling.

(ii) No archery deer hunting shall be done within two hundred feet (200') of any building or dwelling house in use without the specific written permission of the owner or tenant of the dwelling unless otherwise established in regulations adopted by the director or his or her designee for the purpose of wildlife management;

(2) Hunting shall only be permitted from one half (1/2) hour before sunrise to one half (1/2) hour after sunset;

(3) No dog shall be employed in any deer hunting activities;

(4) No hunting shall be done on any privately owned land without the written permission of the owner of the land;

(5) Only a shotgun, muzzle loading rifle, or long bow (straight limb, reflex, recurve, and compound bow) or crossbow and arrow shall be utilized in deer hunting;

(6) No person shall make, set, or use any trap or snare, or salt lick or other device for the purpose of ensnaring, enticing, taking, injuring, or killing a deer;

(7) No person shall individually, or in conjunction with others, use an artificial light at any time to illuminate, jack light, locate, attempt to locate, or show up wild birds or mammals or any other vertebrates when that person or persons have in their actual possession, in the passenger compartment of their vehicle, or in the storage area of a truck or van, unless locked in a case, a crossbow, long bow (straight limb, reflex, recurve, and compound bow) rifle, gun, or pistol; and

(8) Upon conviction of a violation of any provision of this section or the rules and regulations promulgated under this section and § 20-1-12, in addition to the penalties provided by § 20-1-16, any weapons, guns, lights, or other equipment used in killing or attempting to kill any deer shall be forfeited to the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1983, ch. 107, § 3; P.L. 1984, ch. 417, § 2; P.L. 1988, ch. 273, § 1; P.L. 2000, ch. 225, § 1; P.L. 2004, ch. 36, § 1; P.L. 2004, ch. 137, § 1.)



Chapter 20-15-2 - Deer permits.

§ 20-15-2 Deer permits.  (a) No person shall hunt deer within this state unless that person possesses a deer tag. Any resident or non-resident holder of a hunting license or combination license may obtain a shotgun, muzzle loading rifle, or crossbow, or archery deer tag from the director. The deer permit shall be carried at all times by the person to whom it is issued while hunting for deer. Any person who takes a deer in this state shall immediately affix his or her tag portion of his or her deer permit to the carcass of the taken deer, and, within twenty-four (24) hours of the taking, convey the deer to an environmental police officer or other designee of the department, or to a deer check station, if one is in operation at the time, for checking. Any dead deer found not having a tag attached to it identifying the owner shall be the property of the state and shall be seized by any environmental police officer who finds or locates the carcass, to be disposed of by direction of the director.

(b) Crossbow permits. Crossbow permits may be issued by the department to those persons who have a permanent physical impairment due to injury or disease, congenital or acquired, which renders them so severely disabled as to be unable to use a conventional bow and arrow device. Said permits will be issued by the department only after the receipt of a physician's statement confirming the applicant is impaired as referred to above. All permittees must have taken and successfully completed both hunter education and bow hunter education classes prior to the issuance of a permit.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1984, ch. 417, § 2; P.L. 2004, ch. 36, § 1; P.L. 2004, ch. 137, § 1.)



Chapter 20-15-3 - Permit to landowner to protect property.

§ 20-15-3 Permit to landowner to protect property.  (a) Any person owning or occupying any property and any employee of that person, while on that person's premises, may kill any deer found destroying any crops, vegetables, or fruit trees, or otherwise causing damage to that property; provided, however, that this person shall not kill any deer unless he or she has obtained a permit from the director to do so. The director, on application, may issue the permit to any responsible owner or the owner's employee, provided that no such permit shall be issued until the director has determined that actual damage has been done to crops, vegetables, fruit trees, or other property by any deer, and that no practical alternative to the shooting of the deer is available. This permit shall be issued on an annual basis at a fee of twenty-five dollars ($25.00). Any person taking or wounding a deer under the permit shall report the taking or wounding to a conservation officer or other designee of the director within twenty-four (24) hours of the taking or wounding.

(b) Hunting shall only be permitted from one half (1/2) hour before sunrise to one half (1/2) hour after sunset; provided that the director, subject to terms and conditions to be set forth by regulation, may authorize hunting at other times on farmlands; and further provided, that these farms have experienced severe deer damage to a cash crop or crops, and have attempted unsuccessfully other reasonable means of controlling the damage, including daylight hunting; and provided further, that the director determines whether these farmlands are of sufficient size to support night hunting without endangering the public safety. A night hunting permit may be issued by the director to any responsible owner or the owner's employee, provided that no such permit shall be issued until the director has determined that actual damage has been done to crops, vegetables, fruit trees, or other property by any deer, and that no practical alternative to the shooting of the deer is available. This permit shall be issued on an annual basis at a fee of twenty-five dollars ($25.00).

(c) Under the authority of the director, the division of agriculture shall be responsible for administering the provisions of this section as they relate to farmers, and may also be responsible for administering this section as it relates to other landowners.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1997, ch. 260, § 1; P.L. 2001, ch. 274, § 2; P.L. 2002, ch. 44, § 1; P.L. 2004, ch. 595, art. 33, § 5.)



Chapter 20-15-4 - Equipment used by archers.

§ 20-15-4 Equipment used by archers.  (a) No person hunting, pursuing or taking deer by archery shall be equipped with equipment not authorized by regulations promulgated by the department and/or as authorized by subsection (b) herein.

(b) Possession of archery aid devices for deer hunting with special permit. Any person who has a permanent physical impairment due to injury or disease, congenital or acquired, which renders them so severely disabled as to be unable to use a conventional bow and arrow device, and/or who is sixty-five (65) years of age or older, may legally hunt deer using adaptive equipment and aids. Said permits will be issued by the department only after the receipt of a physician's statement confirming the applicant is impaired as referred to above.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2004, ch. 36, § 1; P.L. 2004, ch. 137, § 1.)



Chapter 20-15-5 - Possession of unlawful weapons while hunting.

§ 20-15-5 Possession of unlawful weapons while hunting.  No person shall use or have in his or her possession while hunting for deer, pistols, guns or other firearms, spear guns, crossbows, explosive points, poisonous or barbed points or any other projectile, propelled by any means, capable of carrying or injecting any incapacitating drug or chemical; provided, however, that a duly licensed person may hunt for deer by shotgun, muzzle loading rifle, long bow (straight limb, reflex, recurve, or compound bow) or crossbow. Possession of any deer showing evidence that it was taken with a prohibited device shall be a violation of this section. Upon conviction of a violation of any provision of this section, any weapons, guns, or ammunition shall be forfeited to the state.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1984, ch. 417, § 2; P.L. 2004, ch. 36, § 1; P.L. 2004, ch. 137, § 1.)



Chapter 20-15-6 - Prohibition of hunting by local authorities.

§ 20-15-6 Prohibition of hunting by local authorities.  Any city or town council is authorized and empowered to prohibit hunting, possessing, or taking deer within the boundaries of the city or town by ordinance duly enacted.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-15-7 - Deer colliding with vehicles.

§ 20-15-7 Deer colliding with vehicles.  The owner of any vehicle which has been substantially damaged by collision with a deer shall, within twenty-four (24) hours after the collision, report the accident to a conservation officer. The officer shall investigate and if he or she finds the damage has been done as alleged, the officer shall give a certificate to the person entitling the person to ownership of the deer carcass to be possessed and consumed only with the immediate family of the owner of the vehicle.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-15-8 - Report of killing or wounding.

§ 20-15-8 Report of killing or wounding.  Any person who wounds or kills a deer shall make a written report stating the facts relative to the wounding or killing, signed by him or her, to be sent or submitted within twenty-four (24) hours to the department.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-15-9 - Unlawful possession or sale of deer.

§ 20-15-9 Unlawful possession or sale of deer.  It shall be unlawful for any person to have in his or her possession any deer, or part of a deer, unless the deer has been taken legally under the provisions of this chapter, or has been imported legally from another state or country. It is unlawful for any person at any time to sell or offer for sale any deer or part of a deer, excepting non-edible parts such as heads, hides, or skins, except as provided elsewhere in this title. Possession of each deer or part of a deer in violation of this section is considered a separate and distinct offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-16 - Fur-bearing Animals

Chapter 20-16-1 - Fur-bearers protected.

§ 20-16-1 Fur-bearers protected.  (a) No person shall hunt, pursue, shoot, or trap, or attempt so to do, the following fur-bearing mammals in this state, except in accordance with rules and regulations governing seasons, bag limits, and methods of taking adopted by the director pursuant to § 20-1-12.

(b) For the purposes of this chapter, "fur-bearers" shall be considered to include:

(1) Carnivores (Order Carnivora )

(i) Family Canidae, genus Canis (coyote); genus Urocyon (gray fox); genus Vulpes (red fox).

(ii) Family Procyonidae, genus Procyon (raccoon).

(iii) Family Mustelidae, genus Martes (fisher); genus Mustela, M. erminea (ermine), M. frenata (longtailed weasel), M. vison (mink), genus Mephitis (striped skunk), genus Lutra (river otter).

(iv) Family Felidae, genus Lynx (bobcat).

(2) Rodents (Order Rodentia )

(i) Family Castoridae, genus Castor (beaver).

(ii) Family Sciuridae, genus Sciurus (gray squirrel).

(iii) Family Cricetidae, genus Ondatra (muskrat).

(3) Marsupials (Order Marsupialia ): Family Didelphidae, genus Didelphis (opossum).

(4) Rabbits and hares (Order Lagomorpha ): Family Leporidae, genus Sylvilagus (Eastern and New England cottontail), genus Lepus (snowshoe hare).

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-2 - Landowners  Nuisance fur-bearers.

§ 20-16-2 Landowners  Nuisance fur-bearers.  Any person owning or leasing and operating any property and any employee of that person may, while on that person's premises, kill and take a fur-bearer which is worrying, wounding, or killing the domestic animals or livestock on the property, or destroying or mutilating agricultural crops or fruit trees on the property, or otherwise causing clear and immediate economic damage to any property belonging to that person or creating a potential health hazard; provided that, except in the case of rabbits, the carcass of the fur-bearer shall be presented to the department within twenty-four (24) hours of taking. The animal may then be possessed by the landowner or lessee for the use of the immediate family of the landowner or lessee, and shall not be sold or offered for sale, except by special permission of the director.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1994, ch. 248, § 1.)



Chapter 20-16-3 - Possession of ferrets prohibited.

§ 20-16-3 Possession of ferrets prohibited.  No person shall own or have in his or her possession in this state a European ferret, nor shall any person use ferrets in hunting any game in this state. In addition to the penalties provided in § 20-1-16, any person violating the provisions of this section shall forfeit the ferret(s). The director may, upon application, give special permission for ownership and possession of a European ferret.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1983, ch. 107, § 4.)



Chapter 20-16-4 - Raccoon hunting.

§ 20-16-4 Raccoon hunting.  Raccoons may be taken and possessed with the use of a gun, when the taker is accompanied by a dog. No person shall hunt raccoons at night by the use of rifle larger than a twenty-two (22) caliber rim fire long rifle or by the use of shotgun shells carrying shot larger than number four (no. 4) shot or by the use of a light other than a kerosene lantern exclusive of the pressure type or a flashlight with more than six (6) cells. No person shall take or attempt to take raccoons by use of a light from a motor vehicle.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-5 - Possession of live raccoons.

§ 20-16-5 Possession of live raccoons.  Nothing in this chapter shall be construed to prohibit a person from keeping a live raccoon or raccoons for either breeding or other purposes while having in his or her possession a permit or license issued by the department to do so.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-6 - Prohibited methods of taking.

§ 20-16-6 Prohibited methods of taking.  No person shall erect, set, repair, maintain, or tend any snare, or spread any poison, for the purpose of catching or killing any animal, except within buildings located on land owned or occupied by him or her, unless specifically allowed by regulations adopted under § 20-1-12.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-7 - License required for trapping  Marking of traps.

§ 20-16-7 License required for trapping  Marking of traps.  No person shall set, maintain, or tend any trap for the purpose of taking, killing, or destroying any fur-bearing animal without first obtaining a trapping license from the department of environmental management; provided, however, that a resident of this state or a member of the resident's immediate family may set traps without a license on land owned or leased by him or her and on which he or she is actually domiciled. The trapping license shall have the name of the licensee contained thereon, and every trap set by a licensee shall carry upon it a license identification, insignia, or number in any design, size and form that the director shall designate. No license shall be issued to any nonresident from a state which does not afford to Rhode Island residents trapping privileges.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-8 - Trapping  Steel jawed leghold traps.

§ 20-16-8 Trapping  Steel jawed leghold traps.  (a) No person shall use, set, place, or maintain or tend any steel jawed leghold trap to capture any fur-bearing mammal or other animal; provided, however, that any person may apply in writing to the director of the department of environmental management for a special permit to use a steel jawed leghold trap to be used on his or her property when there exists on his or her property an animal nuisance which cannot be reasonably abated except by the use of the trap.

(b) If the director determines that this nuisance exists on the property of the applicant which cannot be reasonably abated by means not prohibited by this section, the director may then issue a permit to the applicant for a period not exceeding ninety (90) days to use, set, place, maintain, or tend any steel jawed leghold traps that the director may deem necessary to eliminate the nuisance.

(c) Any person violating this section shall be punished by a fine not exceeding five hundred dollars ($500) or be imprisoned not exceeding one year, or both, and his or her trapping license and privilege to trap shall be revoked for one year from the date of conviction.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-9 - Setting of traps.

§ 20-16-9 Setting of traps.  No trap shall be set by any person on the enclosed land of another without the written permission of the owner of the land. Every trap shall be placed in a hole, brush pile, stone wall, or other protected place, so situated as to be inaccessible to any domestic animal. No person setting a trap or traps shall fail to visit the traps at least once every twenty-four (24) hours. No traps shall be set, staked, or placed where fur-bearing animals might be found before the opening day and time of the trapping season established pursuant to § 20-1-12; all traps shall be removed by the last day of the season.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-10 - Green pelt as evidence of unlawful taking.

§ 20-16-10 Green pelt as evidence of unlawful taking.  The possession of a green pelt or any part of a pelt by any person, except during the open season for the animal and for ten (10) days thereafter, shall be prima facie evidence that the pelt or part of a pelt was unlawfully taken and possessed. For the purposes of this section a "green pelt" is defined to mean a pelt which is not dried, cured, or tanned.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-11 - Disturbing traps of another.

§ 20-16-11 Disturbing traps of another.  No person shall disturb, tend, or possess a trap of another, or take a fur-bearing animal from the traps of another unless specifically authorized to do so by the owner.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-12 - Report of animals trapped.

§ 20-16-12 Report of animals trapped.  Every holder of a trapping license shall make a report of the number and species of all fur-bearing animals taken by him or her on forms provided by the department within thirty (30) days of the end of the trapping season and before the expiration of the holder's license. No renewal of a trapping license shall be granted unless the report has been made.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-13 - Deprivation of trapping privileges on second conviction.

§ 20-16-13 Deprivation of trapping privileges on second conviction.  Any person convicted a second time of a violation of any of the provisions of this chapter shall, in addition to the penalties elsewhere prescribed, be deprived of the privilege of trapping for fur-bearing animals within this state for three (3) years thereafter under a penalty of thirty (30) days imprisonment for each offense.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-14 - Fur buyer's license.

§ 20-16-14 Fur buyer's license.  No person, firm, or corporation shall purchase raw furs within this state unless the person, firm or corporation has a valid fur buyer's license. Raw fur buyer's licenses shall be issued by the department upon application and payment of license fees as provided in chapter 2 of this title.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-15 - Fur buyers  Records and reports.

§ 20-16-15 Fur buyers  Records and reports.  All licensed fur buyers shall keep records of purchase of furs within the state, which shall be open to the inspection by personnel of the department of environmental management at all times. A complete and accurate record of purchases within the state shall be furnished to the department upon request. Failure to do so within fourteen (14) days may be punishable by forfeiture of license and no future license shall be granted if, in the opinion of the director, information is being deliberately withheld.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-16 - Digging or smoking out animals  Use of probes.

§ 20-16-16 Digging or smoking out animals  Use of probes.  No person or persons shall remove or attempt to remove a live muskrat, raccoon, mink, otter, skunk, or fox from any hole in the ground, from any stone wall, from within any ledge or from under any stone, from any den or house, or from any hole in any log or tree by digging or smoking, or by probing with any wooden, metal or other device. No person shall set a trap within eight feet (8') from a muskrat house. The provision of this section may be waived by the director on application by a landowner seeking to protect his or her property from nuisance fur-bearers.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-16-17 - Prohibition against hunting or killing otter.

§ 20-16-17 Prohibition against hunting or killing otter.  No person shall hunt, trap, take, or kill an otter in this state. Any person violating the provision of this section shall be guilty of a civil violation and be subject to a fine of one hundred dollars ($100) for each offense. Jurisdiction over violations of this section shall be with the traffic tribunal.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 2007, ch. 253, § 5; P.L. 2007, ch. 294, § 5.)



Chapter 20-16-18 - Unlawful possession or sale of fur-bearers.

§ 20-16-18 Unlawful possession or sale of fur-bearers.  It is unlawful for any person to have in his or her possession any fur-bearer, or any part of a fur-bearer, unless it has been legally taken under the provisions of this chapter or chapter 17 of this title, or shall have been legally imported from another state or country. It is unlawful for any person at any time to sell or offer for sale any cottontail rabbit, varying hare, or gray squirrel, or any part thereof, excepting inedible parts such as heads, feet, hides, skins, or tails.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-17 - Artificial Propagation of Game

Chapter 20-17-1 - Propagation and raising of game birds and animals.

§ 20-17-1 Propagation and raising of game birds and animals.  Any person holding a game propagation permit may engage in the rearing within an enclosure of any wild birds, game quadrupeds, or domestic game, to be disposed of for purposes of propagation under any rules and regulations as shall be made from time to time by the director, or, in the case of domestic game, for liberation at field trials or upon game preserves. Artificially propagated domestic game shall be tagged for identification with tags or seals supplied, at cost, to the permittee by the department, before being disposed of by the permittee. Game so tagged may be had in possession, transported, bought, and sold at any season of the year.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-2 - Sale of artificially propagated game.

§ 20-17-2 Sale of artificially propagated game.  (a) No person shall engage in the commercial raising or selling of wild birds, game quadrupeds, or domestic game birds unless that person possesses a commercial game propagation license issued by the department.

(b) Game raised under the license may be bought, sold, and had in possession, live, at any season of the year for purposes of propagation.

(c) Carcasses of artificially propagated game may be sold only by a person who holds, in addition to a commercial propagation license, a license issued by the department authorizing the sale of game carcasses. All game carcasses sold under the license must have attached to the game carcass a tag or seal provided to the licensee by the department, at cost, which tag or seal shall remain intact until the game is used.

(d) The director may from time to time issue any rules and regulations that he or she deems necessary to control the operation of the business of propagation, raising, and sale of game.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-3 - Records of game sales.

§ 20-17-3 Records of game sales.  All persons selling artificially propagated or reared game and domestic game birds shall keep accurate records of the sales which shall be available for inspection by agents of the department upon request.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-4 - Counterfeiting or misuse of tags or seals.

§ 20-17-4 Counterfeiting or misuse of tags or seals.  No person shall counterfeit any tag or seal issued by the department in accordance with the provisions of this chapter, and no tag or seal issued shall be affixed to the carcass of any game other than domestic game.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-5 - Labeling of domestic game birds and animals for shipment by common carrier.

§ 20-17-5 Labeling of domestic game birds and animals for shipment by common carrier.  Common carriers may receive and transport at any time carcasses of domestic game birds and animals tagged as provided in §§ 20-17-1 and 20-17-2, but to every package containing the carcasses shall be affixed a tag or label upon which shall be plainly printed or written the name, address, and number of the license of the person to whom the license was issued, the name or names of the person or persons to whom the package is to be transported, the number and kind of carcasses contained in the package, and the signed statement that the package contains domestic game.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1989, ch. 542, § 34.)



Chapter 20-17-6 - Retail sale of game birds and animals.

§ 20-17-6 Retail sale of game birds and animals.  Any keeper of a hotel, a restaurant, a boarding house, and club or a retail dealer in meat may sell domestic game birds and animals, properly tagged or sealed as provided in §§ 20-17-1 and 20-17-2, to a patron or customer for actual consumption and no license for the sale shall be required of the person, keeper, dealer, or club.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1989, ch. 542, § 34.)



Chapter 20-17-7 - License for importation of frozen game birds and animals.

§ 20-17-7 License for importation of frozen game birds and animals.  No person, firm, corporation, or agent thereof shall import any frozen game from outside the state without having first obtained a license to do so from the director and the proper number of tags for each carcass to be imported and sold; provided, that any frozen game taken under a nonresident license in another state, and so identified with the hunter's name, address, state in which taken and nonresident license number may be imported into Rhode Island without additional permits.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-8 - Revocation of license.

§ 20-17-8 Revocation of license.  Any license or permit granted by the director, as provided in this chapter, may be by him or her revoked, for cause, at any time, and if any person to whom the license or permit has been issued shall be convicted of a violation of the conservation law in relation to fish and game, the director may not only revoke the license or permit of that person but thereafter no similar license or permit shall be issued to that person for a period of three (3) years.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-9 - Importation of live fish and game.

§ 20-17-9 Importation of live fish and game.  The director may by regulation prohibit or otherwise regulate the importation of any live fish, birds, or animals from any other state or from a foreign country which is not regulated by the department of health under chapter 18 of title 4.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-10 - Possession by dealers or restaurants of wildlife not authorized for sale.

§ 20-17-10 Possession by dealers or restaurants of wildlife not authorized for sale.  No person, firm, corporation, or association dealing in poultry, meats, fish, groceries, or other provision, or any other business which requires, or has an ice box or cold storage or freezing vault, of any description, for use in connection with his or her, their or its business, and no hotel, club, public house, restaurant, or victualer's house shall purchase or possess any bird or animal, the sale of which is prohibited, without first obtaining a permit from the director.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-17-11 - Forfeiture of unlawfully possessed animals.

§ 20-17-11 Forfeiture of unlawfully possessed animals.  All wild birds and wild animals seized under the provision of this title, which were taken, possessed, or kept in violation of the law, shall be forfeited to the state in the manner provided by law, and disposed of by the director at his or her discretion.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-18 - Wildlife Management Areas

Chapter 20-18-1 - Acquisition or control of land for protecting wildlife.

§ 20-18-1 Acquisition or control of land for protecting wildlife.  The director may in the name and for the use of the state, and subject to the approval of the state properties committee, acquire by gift, lease, purchase, or easement, land within the state for the purpose of protecting, conserving, cultivating, or propagating any species of wildlife, plant or animal. The director may, with the consent of the owner of the land, control any land suitable with character and situation for those purposes. Any land so acquired or controlled by the department of environmental management shall be posted conspicuously and designated as a state park or management area.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-18-2 - Hunting on land leased or controlled by the department.

§ 20-18-2 Hunting on land leased or controlled by the department.  It is unlawful for any person at any time to hunt, trap, pursue, take, or kill or attempt so to do, or in any manner molest or destroy any wild bird or the nest or eggs of wild birds, or any wild animal, on land leased or controlled by the department under the authority of § 20-18-1, except that the director may, in his or her discretion, and with any limitations the director may deem advisable, authorize, in writing, any deputy and/or the owner or occupant of the land, to hunt, pursue, take, or kill any wild bird or animal detrimental to its species or other species, to agriculture or other plant life, or to humans. This authority is revocable at the pleasure of the director.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-18-3 - Hunting on public lands.

§ 20-18-3 Hunting on public lands.  It is unlawful for any person to hunt, trap, pursue, take, or kill, or attempt so to do, or in any manner molest or destroy any wild birds, or the nests or eggs of wild birds, or any wild animal, within the exterior boundaries of any state management area, or park, or land held by any entity in trust for public use, except that the authorities or persons having the control and charge of the lands may in their discretion, with limitations they may deem advisable, and consistent with the laws and rules and regulations of the state relating to seasons, bag and size limits, and manner of taking, authorize persons to hunt, take, or kill within the boundaries any wild birds or animals which are not now protected by law. Authorization is given by written permit, and the permit is revocable at the pleasure of the authorities or persons granting it. The provisions of this section may be enforced by the officials and persons having charge of these lands, and by park police and conservation officers of the department of environmental management.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-18.1 - Nongame Wildlife Fund

Chapter 20-18.1-1 - Declaration of intent.

§ 20-18.1-1 Declaration of intent.  Whereas the state of Rhode Island and Providence Plantations recognizes that a diversified, stable, clean, and aesthetically satisfying natural environment is essential to the health, safety, and welfare of the people of Rhode Island; and

Whereas such an environment contributes significantly to economic and social development and progress and is also of high value for educational, scientific, recreational, and other purposes; and

Whereas it is further recognized that the continued existence of this natural environment within Rhode Island is dependent upon the maintenance of a high order of diversity of life forms within that environment and is equally dependent upon the maintenance of sufficient and suitable natural habitat in which a diverse fauna and flora can reproduce, find food, shelter, and clean soil, water, and air and carry out those functions essential to sustain their existences; and

Whereas it is recognized that in addition to appropriate habitat, diversity and numbers of species and individuals in native faunal and floral populations is the key to maintaining a healthy, stable, and productive natural environment within which the citizens of Rhode Island can function; and

Whereas it is acknowledged that Rhode Island has a distinctive natural community of living things worthy of protection for its own sake and for the use and benefits of its people; and

Whereas it is further recognized that the existence of many individual species of animals and plants within Rhode Island has been and may continue to be threatened by the intentional and unintentional activities of humans in the course of their daily affairs:

It is hereby declared to be the intent of the state of Rhode Island and Providence Plantations, to provide a means by which "nongame wildlife" research and management may be financed through a voluntary check-off of a portion of an income tax refund owed to a taxpayer by the state. It is also intended that funds generated by the check-off be supplemental to any funds which would otherwise be available for the above purposes, and that the funds be used only for "nongame wildlife" research and management.

History of Section.
(P.L. 1986, ch. 437, § 1.)



Chapter 20-18.1-2 - Definitions.

§ 20-18.1-2 Definitions.  As used in this chapter the following terms shall, where the context permits, be construed as follows:

(1) "Director" means the director of the department of environmental management, or any subordinate or subordinates to whom the director has delegated the powers and duties vested in him or her by this chapter.

(2) "Nongame wildlife" means, generally, any member of the animal kingdom, which is a species which is neither harvested or domesticated by humans in Rhode Island. It also means any member of the plant kingdom which grows in this state in a wild or unmanaged situation without cultivation, fertilization, or other agricultural practice required to sustain it. The director, in addition to his or her other powers, has the power to promulgate lists of the names of specific animals and plants which are excluded from the category of nongame wildlife, in accordance with these criteria.

History of Section.
(P.L. 1986, ch. 437, § 1.)



Chapter 20-18.1-3 - Nongame wildlife  Uses of the fund.

§ 20-18.1-3 Nongame wildlife  Uses of the fund.  (a) Sums collected as a result of the taxpayer check-off as provided for in § 44-30-2.2 shall be deposited as general revenues. The director is authorized to accept any grant, devise, bequest, donation, gift, or assignment of money, bonds, or other valuable securities for deposit as general revenues.

(b) The moneys appropriated under this chapter are to be used solely to research, manage, protect, inventory, and establish a body of ecological information pertaining to nongame wildlife species. When appropriate, these uses may include habitat acquisition, educational programs, personnel needs, enforcement of laws pertaining specifically to nongame wildlife, planning, writing, and implementation of management programs, utilization of funds from other sources, and cooperation with other public and private programs with similar or parallel objectives. The moneys shall not be used for animal control programs, nor for any program or activity related directly to game or domestic animals.

(c) Moneys deposited may be carried over from one fiscal year to the next.

History of Section.
(P.L. 1986, ch. 437, § 1; P.L. 1995, ch. 370, art. 40, § 55.)






Chapter 20-19 - Field Trials and Shooting Preserves

Chapter 20-19-1 - Field trials.

§ 20-19-1 Field trials.  No person shall conduct a field trial, at which domestic game birds may be taken by shooting, within this state, unless a license has been obtained from the director.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 27, § 1.)



Chapter 20-19-2 - Shooting preserves.

§ 20-19-2 Shooting preserves.  No person shall operate a shooting preserve unless a license has been obtained from the director. Domestic game birds may be released and taken by shooting at shooting preserves. The following requirements must be followed in shooting preserves:

(1) The shooting area is a single body of land not less than one hundred twenty (120) acres in size, and is accurately described in the application;

(2) The licensee shall keep an accurate record of all domestic game held by him or her; how, when, and where acquired; how many released and when released; how many taken on the area, by whom, and when, and shall provide this information to the department when required;

(3) The licensee shall attach to each domestic game bird killed on the area a band furnished by the department for which the licensee shall pay the cost of purchase or manufacture;

(4) Domestic game birds taken on a shooting preserve may be possessed and transported in any number but only when bearing the prescribed band; and

(5) Every person hunting or taking domestic game birds on a shooting preserve has a valid Rhode Island hunting license or a special license permitting the taking of domestic game on shooting preserves only.

History of Section.
(P.L. 1981, ch. 197, § 3; P.L. 1992, ch. 27, § 1.)



Chapter 20-19-3 - Use of domestic game birds.

§ 20-19-3 Use of domestic game birds.  Only domestic game birds may be utilized by persons conducting a field trial or operating a shooting preserve subject to the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3.)



Chapter 20-19-4 - Laws inapplicable to field trials and shooting preserves.

§ 20-19-4 Laws inapplicable to field trials and shooting preserves.  The provisions of § 4-1-5 and chapter 13 of this title shall not be construed to apply to shooting preserves, to field trials upon liberated domestic game birds, or to the possession, releasing, or shooting of liberated domestic game birds at field trials or upon shooting preserves licensed in accordance with the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 197, § 3.)






Chapter 20-20 - Eradication of Starfish



Chapter 20-21 - Fresh Water Fishing



Chapter 20-22 - Minnows



Chapter 20-23 - Reciprocal Enforcement of Fishing Laws



Chapter 20-24 - State Reservations



Chapter 20-25 - Artificial Propagation Of Game



Chapter 20-26 - Importation Of Live Game



Chapter 20-27 - Hunting Licenses



Chapter 20-28 - Hunting Safety



Chapter 20-29 - Birds



Chapter 20-30 - Deer Hunting



Chapter 20-31 - Hares And Squirrels



Chapter 20-32 - Fur-bearing Animals



Chapter 20-33 - Fox Bounties



Chapter 20-34 - Possession and Sale of Game



Chapter 20-35 - Field Trials And Shooting Preserves



Chapter 20-36 - Preservation Of Marine Fisheries Resources



Chapter 20-37 - Endangered Species of Animals and Plants

Chapter 20-37-1 - Statement of policy.

§ 20-37-1 Statement of policy.  It is the policy of this state to contribute to the maintenance of a high quality environment within the state and elsewhere for the benefit of the safety, health, and welfare of its citizens by forbidding the importation, sale, offering for sale, transportation, storage, traffic, ownership, or other possession or use of any dead or live animal or plant or any part of the skin, other tissues, or body, whether raw, manufactured, processed, or preserved, of any species of animal or plant considered by the United States secretaries of the interior or commerce to be under the provisions of the Federal Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq.

History of Section.
(P.L. 1973, ch. 26, § 1; P.L. 1977, ch. 173, § 1.)



Chapter 20-37-2 - Definitions.

§ 20-37-2 Definitions.  As used in this chapter, unless the context otherwise requires:

(1) "Animal" and "plant" means any living or dead organism or organisms other than bacteria, or viruses or any part of such organism regardless of its age, condition, location or proximity to other parts or tissues of the same or similar organisms;

(2) "Director" means the director of the Rhode Island department of environmental management;

(3) "Endangered species" means any animal or plant so declared by the United States secretaries of the interior or commerce under the provisions of the federal Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq., or any animal or plant so declared by the director of the Rhode Island department of environmental management pursuant to chapter 34 of title 42; and

(4) "Person" means any individual, firm, company, corporation, business, manufacturer, wholesaler, retailer, warehouse operator, transporter, importer, exporter, state or municipal agency, club, or any other group, organization, or individual.

History of Section.
(P.L. 1973, ch. 26, § 1; P.L. 1977, ch. 173, § 1; P.L. 1980, ch. 218, § 1.)



Chapter 20-37-3 - Special permit.

§ 20-37-3 Special permit.  No person shall buy, sell, offer for sale, store, transport, import, export, or otherwise traffic in any animal or plant or any part of any animal or plant whether living, dead, processed, manufactured, preserved, or raw if the animal or plant has been declared to be an endangered species by either the United States secretaries of the interior or commerce or the director of the Rhode Island department of environmental management. The only exception to these prohibitions shall be for purposes of scientific research or educational display either of which must be done by or under the formal supervision of a legitimate college or university and then only upon the issuance of a special permit for each individual excepted species. The permit may be issued by the director of environmental management. The permit will be denied by the director, if in his or her opinion issuance of the permit would not be entirely justified or entirely in the best interests of preservation and protection of the species involved. Under no circumstances will a permit be granted for exception if commercial considerations are involved in any way.

History of Section.
(P.L. 1973, ch. 26, § 1; P.L. 1977, ch. 173, § 1.)



Chapter 20-37-4 - Enforcement.

§ 20-37-4 Enforcement.  (a) The director of environmental management and all enforcement personnel in the director's department, all members of the state police force, and all duly authorized city and town law enforcement authorities have power to enforce this law. They have authority under warrant to search for and seize any goods, merchandise or animal sold or offered for sale or otherwise used or possessed in violation of this section, or any property or item used in connection with a violation of this section; the seized goods, merchandise, wildlife, or property shall be held pending proceedings in any court of proper jurisdiction. Upon conviction of a violation, the seized goods, merchandise, or animals shall be forfeited and, upon forfeiture, either offered to a college or university for scientific or educational purposes, or destroyed. The possessor of an animal included under this chapter has the burden of proof that the animal or parts thereof are not held in violation of this chapter.

(b) Individuals in possession of the skins of endangered species must show that the skins were purchased or obtained prior to January 1, 1974.

History of Section.
(P.L. 1973, ch. 26, § 1.)



Chapter 20-37-5 - Penalty for violation.

§ 20-37-5 Penalty for violation.  Upon conviction of a violation of this chapter, the violator shall be fined no less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) or imprisoned not exceeding one year, or both.

History of Section.
(P.L. 1973, ch. 26, § 1.)






Chapter 20-38 - The Rhode Island Seafood Marketing Collaborative of 2011

Chapter 20-38-1 - Short title.

§ 20-38-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Seafood Marketing Collaborative of 2011."

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-2 - Legislative findings.

§ 20-38-2 Legislative findings.  The general assembly hereby finds that there are currently insufficient resources and information necessary to support Rhode Island's local fishermen and small businesses and ensure the best possible economic and environmental outcomes for the creation of more locally produced sustainable food systems, that in particular includes seafood, in the State of Rhode Island.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-3 - Definitions.

§ 20-38-3 Definitions.  When used in this chapter, the following terms shall have the following meanings:

(1) "Collaborative" means the Rhode Island seafood marketing collaborative established under § 20-38-4;

(2) "Rhode Island's local fishermen" means commercial fishermen licensed in the State of Rhode Island.

(3) "State agencies" means state entities responsible for the implementation of Rhode Island's fishery management and economic development, including, but not be limited to:

(i) The department of environmental management, which shall include:

(A) The division of agricultural and resource management,

(B) The division of fish and wildlife marine program;

(ii) The economic development corporation;

(iii) The coastal resources management council;

(iv) The department of health;

(v) The department of administration.

(4) "Aquaculture" means the farming of aquatic organisms such as fish, crustaceans, mollusks and aquatic plants.

(5) "Sustainable food system" means one in which resources (including natural resources such as soil and water, as well as human resources such as labor) are used at or below their rate of recovery.

(6) "Seafood dealers" means any person engaged in purchasing, raising, propagating, breeding, or acquiring or possessing live fish or fish eggs to be sold or furnished to others for the purpose of resale licensed in the State of Rhode Island.

(7) "Locally landed" means legally produced species of fish or aquaculture caught by a vessel landing and licensed to fish in the State of Rhode Island.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-4 - Collaborative established.

§ 20-38-4 Collaborative established.  (a) There is hereby created an interagency collaborative known as "The Rhode Island Seafood Marketing Collaborative" consisting of nine (9) members as follows:

(1) The director of the department of environmental management or his or her designee, who shall serve as chairperson;

(2) The director of the economic development corporation, or his or her designee;

(3) The chief of the division of fish and wildlife in marine management, or his or her designee;

(4) The director of department of health, or his or her designee;

(5) The chief of the division of agricultural management of the department of environmental management, or his or her designee;

(6) The executive director of the coastal resources management council, or his or her designee;

(7) The director of administration, or his or her designee;

(8) The dean of the University of Rhode Island department of environment and life sciences, or his or her designee; and

(9) One representative of higher education to be appointed by the senate president.

(b) Forthwith upon the passage of this chapter, the members of the collaborative shall meet at the call of the chairperson and organize. Thereafter, the collaborative shall meet quarterly and at the call of the chairperson or three (3) members of the collaborative.

(c) All departments and agencies of the state shall furnish such advice and information, documentation, and otherwise to the collaborative and its agents as is deemed necessary or desirable by the collaborative to facilitate the purposes of this chapter.

(d) The members of the collaborative shall receive no compensation for their services.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-5 - Powers and duties.

§ 20-38-5 Powers and duties.  The collaborative shall support and work collaboratively with the Rhode Island fishing community to promote the marketing and sustainability of Rhode Island seafood, including but not limited to:

(1) Identify regulatory restrictions preventing and/or inhibiting local seafood marketing initiatives and identify opportunities to remove those regulatory restrictions;

(2) Identify and facilitate opportunities to increase consumer demand for local seafood;

(3) Identify and facilitate opportunities to establish agreements with local fishermen and seafood dealers for potential seafood marketplace expansion;

(4) Review and identify existing studies, pilot programs and initiatives of this state and other states regarding seafood-marketing practices;

(5) Provide educational opportunities for consumers and the fishing community regarding local seafood issues and initiatives;

(6) Identify funding sources available to the fishing community to support seafood marketing;

(7) Respond to requests for information from the legislature and comment on proposed legislation;

(8) Issue recommendations necessary to achieve these goals;

(9) Identify opportunities for potential funding to support Rhode Island seafood marketing efforts and initiatives.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-6 - Advisory council.

§ 20-38-6 Advisory council.  (a) The Rhode Island seafood marketing collaborative advisory council is hereby established. The advisory council shall consist of ten (10) members each of whom shall be appointed by the director of the department of environmental management:

(1) A fish dealer/wholesaler/processor or representative;

(2) A shellfish dealer or processor of lobster and crab;

(3) A shellfish dealer or processor of clams, etc;

(4) A aquaculture dealer or processor;

(5) A retailer of seafood product representing a restaurant organization;

(6) A seafood retailer representing an independent or franchised store;

(7) A shellfish harvester;

(8) A fisheries manager specialist;

(9) A marine scientist;

(10) An independent organization or association representing the hospitality industry.

(b) Advisory council members shall serve two (2) year terms and are eligible to succeed themselves. In the event a member is unable to complete his or her term, the director of the department of environmental management shall appoint a successor, and the successor appointed to the vacancy shall serve for the remainder of the unexpired term. The members of the board shall receive no compensation.

(c) The advisory council shall elect annually a chairperson from among its members.

(d) The advisory council shall meet at least quarterly at the call of the chairperson or three (3) council members. The chairperson of the Rhode Island seafood marketing collaborative, or designee from among the members of the collaborative, shall be present for all advisory council meetings.

(e) The advisory council shall advise the collaborative on all matters pertaining to the collaborative duties and powers.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)



Chapter 20-38-7 - Meeting and reporting requirements.

§ 20-38-7 Meeting and reporting requirements.  (a) The collaborative shall provide a report of its findings addressing the research, marketing, expansion and funding opportunities for local seafood. Said report shall be provided to the governor and general assembly by April 30, 2012.

(b) Thereafter, the collaborative shall report to the governor and the general assembly, no later than April 30 of each year, on the progress made in achieving the goals and objectives set forth in this chapter and any other pertinent information by April 30, 2012.

(c) The collaborative shall be subject to the provisions of chapter 38-2, access to public records act, and chapter 42-46, open meetings act.

History of Section.
(P.L. 2011, ch. 226, § 1; P.L. 2011, ch. 316, § 1.)









Title 21 - Food And Drugs

Chapter 21-1 - Frozen Food Products

Chapter 21-1-1 - Short title.

§ 21-1-1 Short title.  This chapter shall be entitled and may be cited as the "Rhode Island Frozen Food Products Act".

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-2 - Definitions.

§ 21-1-2 Definitions.  (a) Unless the context otherwise requires, the words and phrases defined in this section are used in this chapter in the sense given them in the following definitions:

(1) "Director" means the director of health.

(2) "Frozen food" means and includes any article used for food or drink for man or other animals which has been: (i) processed, (ii) preserved, and/or (iii) packaged, and (iv) is destined for sale in a frozen state.

(b) Where the term "and/or" is used, either word shall apply as the context requires.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-3 - Transportation and storage.

§ 21-1-3 Transportation and storage.  No person engaged in the business of transporting, storing, or selling frozen food shall transport, store, and/or expose for sale that food within the state unless it is transported, stored, and/or exposed for sale under refrigeration which shall ensure good keeping qualities under temperatures and holding conditions approved by the director.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-4 - Rules and regulations.

§ 21-1-4 Rules and regulations.  The director shall, after a public hearing following due notice to interested parties, promulgate rules and regulations consistent with the provisions of this chapter for the storing and transportation of frozen food, including temperature control, sanitation, and other matters, in accordance with recognized standards necessary for the protection of public health and the preservation of frozen food in wholesome condition.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-5 - Enforcement.

§ 21-1-5 Enforcement.  The director is authorized and directed to administer and supervise the enforcement of this chapter; to provide for any inspections and investigations, that may be necessary to:

(1) Disclose violations;

(2) Receive and provide for the investigation of complaints; and

(3) Provide for the institution and prosecution of civil or criminal actions or both.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-6 - Complaints for violations.

§ 21-1-6 Complaints for violations.  Complaints for the violation of any of the provisions of this chapter may be made by the director or by any duly authorized agent of the director, or by any other person, and if made by the director or an agent, surety for costs on any complaint shall not be required, nor costs collected in case of failure to sustain the complaint.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-7 - Notice and hearing on violations.

§ 21-1-7 Notice and hearing on violations.  Before any criminal proceeding is commenced for a violation of this chapter, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present his or her views before the director or his or her designated agent, either orally or in writing, in person, or by attorney, with regard to the contemplated proceedings.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-8 - Notice of minor violations  Warnings.

§ 21-1-8 Notice of minor violations  Warnings.  Nothing in this chapter shall be construed as requiring the director to report for the institution of proceedings under this chapter, minor violations of this chapter, whenever the director believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-9 - Injunctions authorized.

§ 21-1-9 Injunctions authorized.  In addition to the remedies provided in § 21-1-10 the director is authorized to apply to the superior court for, and that court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of this chapter, irrespective of whether or not there exists an adequate remedy at law.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-10 - Violations of chapter  Penalty.

§ 21-1-10 Violations of chapter  Penalty.  Any person that violates any of the provisions of this chapter, or of the rules and regulations promulgated pursuant to this chapter, and any principal, proprietor, agent, servant, or employee, who directs or knowingly permits the violation or who aids or assists in the violation, shall upon conviction, be subject to a fine of not more than one hundred dollars ($100); but if a violation is committed after a conviction of the person under this section has become final, the person shall be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each succeeding offense. Each violation shall be considered a separate offense.

History of Section.
(P.L. 1963, ch. 164, § 1.)



Chapter 21-1-11 - Applicability to retail sales.

§ 21-1-11 Applicability to retail sales.  Nothing in this chapter shall be construed to apply to the delivery of frozen food by a retailer to the purchaser.

History of Section.
(P.L. 1963, ch. 164, § 1.)






Chapter 21-2 - Milk Sanitation Code

Chapter 21-2-1 - Short title.

§ 21-2-1 Short title.  This chapter shall be known as "The Rhode Island Milk Sanitation Code".

History of Section.
(P.L. 1962, ch. 80, § 1; P.L. 1982, ch. 189, § 1.)



Chapter 21-2-2 - Declaration of policy.

§ 21-2-2 Declaration of policy.  Milk is recognized to be one of the most perfect foods afforded by nature. It is unique in that its consumption in adequate quantities is essential to the nutritional well being of the individual; but if its production and distribution are not properly safeguarded, it may be instrumental in the transmission of diseases infectious to people. It is declared to be the policy of the state that for the protection of the health and welfare of the people of the state of Rhode Island the environmental conditions surrounding the production, handling, transportation, distribution, and sale of milk and milk products shall be to protect the public health and to provide consumers with products which are identified in such a way as to promote honesty and fair dealing in the best interests of the consumers. Specifically, it is declared to be the policy of the state to provide:

(1) That the people of Rhode Island shall have a supply of milk adequate to their needs and demands under all conditions.

(2) That milk provided for consumers within the state of Rhode Island shall be of good quality, shall be safe for human consumption, shall contain no live bacteria capable of transmitting disease to people, shall contain adequate nutritional components, and shall be free of adulteration.

(3) That milk sold or produced in Rhode Island shall come from healthy cows or goats.

(4) That milk sold or produced in Rhode Island shall be produced on farms having standards and conditions of sanitation adequate to ensure production of milk that is safe and of good quality.

(5) That milk sold or produced in Rhode Island shall be produced, processed, and handled by personnel free from any communicable disease.

(6) That milk to be consumed in the state of Rhode Island shall at all stages in its travel from animal to ultimate consumer is transported in equipment and/or packages which shall be designed, filled, operated, maintained, and emptied to prevent the introduction and/or propagation of bacteria, dirt or any other foreign substances.

(7) That all milk sold in Rhode Island shall be handled and processed under conditions of good sanitation and shall be finally packaged free from contamination, dirt, or any other foreign substances and/or adulteration.

(8) That all milk sold within the state of Rhode Island shall be pasteurized by a recognized method of pasteurizing adequate to destroy bacteria capable of transmitting disease to people. Provided, that a physician may authorize an individual sale of goat milk directly from producer to consumer by written, signed prescription.

(9) That the branding or labeling of packages in which all milk sold in the state of Rhode Island shall be delivered to the consumer shall state the grade of milk packaged, may state any special attributes of the milk, and that all statements made on any packaging labels shall not be false or misleading.

(10) That this state shall cooperate in the preparation and promulgation of any set of standards, regulations, statutes, or other means of control of sanitation in the production, transportation, handling, processing, and distribution of milk, or any one or more of them, according to a uniform system of requirements to be adopted alike by all or a majority of the states which contribute milk to the Rhode Island market.

History of Section.
(P.L. 1962, ch. 80, § 1; P.L. 1984, ch. 132, § 3; P.L. 1989, ch. 205, § 3.)



Chapter 21-2-3 - Definitions.

§ 21-2-3 Definitions.  (a) "Cream" means the liquid milk product high in fat from milk, which may have been adjusted by adding to it: milk, concentrated milk, dry whole milk, skim milk, or nonfat dry milk.

(b) "Director" means the director of the department of health unless otherwise specified.

(c) "Goat milk" is the lacteal secretion, practically free from colostrum, obtained by the complete milking of healthy goats. The word "milk" is interpreted to include goat milk.

(d) "Grade A" means milk, cream, and products of milk and cream which comply with the applicable provisions of regulations established by the director.

(e) "Milk" means the lacteal secretion, practically free from colostrum, obtained by complete milking of one or more healthy cows. Milk that is in final package form for beverage use shall contain not less than eight and one-fourth percent (8.25%) milk solids not fat and not less than three and one-fourth percent (3.25%) milk fat. Milk may have been adjusted by separating part of the milk fat from it or by adding cream, concentrated milk, dry whole milk, skim milk, concentrated skim milk, or nonfat dry milk to it. The milk may be homogenized.

(f) "Raw milk for pasteurization" means grade "A" milk for pasteurization and raw products of milk which comply with the sanitary standards for their production, transportation, receiving, handling, storage, processing, distribution, and sale as established by the director.

(g) "Raw milk cheese" means any aged hard cheese manufactured from raw milk which has not undergone the process of pasteurization and which contains generally recognized safe and suitable ingredients as defined in 21 CFR 184.

History of Section.
(P.L. 1982, ch. 78, § 2; P.L. 1984, ch. 132, § 3; P.L. 1989, ch. 205, § 3; P.L. 2005, ch. 285, § 1.)



Chapter 21-2-5 - Analysis of raw milk by private milk laboratories.

§ 21-2-5 Analysis of raw milk by private milk laboratories.  (a) Each milk plant engaged in processing milk shall, at least once in each calendar month, either through its own agents or through its milk haulers, collect, preserve, and submit to a private milk laboratory for analysis a sample or samples of the milk of each producer supplying milk to the milk plant. The laboratory shall determine the bacterial counts of the sample, both as raw milk and after pasteurization in the laboratory, the determination to be made by the standard plate count method, as well as a determination for any harmful substances that the director may by regulation require, and shall keep a record of these findings for a period of not less than one year following the findings which shall be open to inspection by the director or any milk inspector. The laboratory shall make a report to the milk plant submitting the sample with respect to each determination.

(b) The director may by regulation require any milk plant to submit samples of milk after pasteurization in the plant to a private laboratory for analysis for the purpose of ascertaining bacterial counts or the presence of harmful substances or organisms as the director may require, and the laboratory shall make its reports on its analysis available to the director in the same manner as with respect to samples of raw milk submitted by producers.

(c) Regulations promulgated by the director pursuant to this section requiring sampling by a private milk laboratory shall not impose an unreasonable burden on milk plants. The director may in his or her discretion engage private laboratories to perform any additional tests that he or she may require in the event the expense of the tests constitutes an unreasonable burden on milk plants. The director may by regulation require producers of raw milk cheese to submit samples of unpasteurized milk for said analysis.

History of Section.
(P.L. 1962, ch. 80, § 1; P.L. 1984, ch. 132, § 3; P.L. 2005, ch. 285, § 1.)



Chapter 21-2-6 - Grade A dairy farm permit holders.

§ 21-2-6 Grade A dairy farm permit holders.  (a) All grade A dairy farms shall be inspected at least two (2) times each year by the department of health. If the grade A dairy farm is located outside of the state, the department may accept the inspection of some person or agency outside of the state of Rhode Island who has been qualified and approved by the director to make the inspection.

(b) Every grade A dairy farm permit holder shall be equipped with a bulk storage and pickup tank with suitable and adequate cooling equipment, and no grade A raw milk for pasteurization from grade A dairy farms shall be picked up in cans.

(c) No milk sold or shipped by a grade A dairy farm permit holder as grade A raw milk for pasteurization shall be commingled in any manner with milk or milk products of any other grade if it is to be sold as grade A pasteurized milk.

(d) The director of health shall be responsible for the enforcement of this section.

History of Section.
(P.L. 1962, ch. 80, § 1; impl. am. P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 1984, ch. 132, § 3; P.L. 1989, ch. 205, § 3.)



Chapter 21-2-7 - Permits.

§ 21-2-7 Permits.  (a) It shall be unlawful for any milk producer whose dairy farm is located wholly or partly in this state to sell or to offer to sell milk or milk products or to have milk stored for sale who does not possess at all times a Rhode Island producer's permit from the director.

(b) It shall be unlawful for any milk hauler to transport any milk or milk products to any milk plant in the state of Rhode Island or to transport any milk in this state destined for sale in this state unless he or she shall at all times possess a Rhode Island milk hauler's permit from the director.

(c) It shall be unlawful for any person to operate a milk plant in the state of Rhode Island who does not possess a Rhode Island milk plant permit from the director with respect to each plant located in Rhode Island.

(d) It shall be unlawful for any milk distributor to sell or offer to sell milk or milk products, including raw milk cheese, within the state of Rhode Island unless he or she shall at all times possess a milk distributor's permit from the director.

(e) It shall be unlawful for any milk hauler to transport any milk or milk products from any point outside the state into the state of Rhode Island for sale or processing in this state or for any milk plant located in Rhode Island to process any milk or milk products which come from any point outside the state of Rhode Island or for any milk distributor to sell any milk or milk products within this state which come from any point outside this state, unless:

(1) Every producer who produces any part of the milk or milk products shall have been inspected and shall from time to time be inspected with the same minimum frequency, to the same degree, and according to the same requirements as provided in this chapter or any regulations promulgated under this chapter in the case of Rhode Island producers;

(2) Every vehicle in which the milk is transported to the plant where processed shall from time to time be inspected with the same minimum frequency, to the same degree, and according to the same requirements as provided in this chapter or any regulations promulgated pursuant to this chapter in the case of Rhode Island milk hauler permittees; and

(3) The operator of each milk plant located outside the state of Rhode Island where any part of the milk is processed at all times possesses an out-of-state milk plant permit from the director.

(f) It shall be unlawful for any person located in the state of Rhode Island to sell or offer for sale to any milk hauler or milk plant, or for any milk plant to pasteurize any raw milk for pasteurization, any part of which shall be used for grade A pasteurized milk or for any grade A milk product, unless the person at all times is in possession of a Rhode Island grade A producer's permit.

(g) The fees for the following permits referred to in this section shall be as set forth in § 23-1-54:

(1) In-state milk processors;

(2) Out-of-state milk processors; and

(3) Milk distributors.

(h) Milk producers and milk haulers shall be exempt from permit fees.

History of Section.
(P.L. 1931, ch. 1777, §§ 1, 11; G.L. 1938, ch. 217, §§ 1, 10; G.L. 1956, §§ 21-2-1, 21-2-12; G.L. 1956, § 21-2-7, P.L. 1962, ch. 80, § 1; P.L. 1990, ch. 10, art. 8, § 1; P.L. 2001, ch. 77, art. 15, § 1; P.L. 2005, ch. 285, § 1; P.L. 2007, ch. 73, art. 39, § 36; P.L. 2012, ch. 241, art. 9, § 29.)



Chapter 21-2-8 - Issuance of permits.

§ 21-2-8 Issuance of permits.  (a) General Requirements. The director shall issue a permit as required in § 21-2-7 of any type or kind only after receipt by him or her of a written application upon a form furnished by the director and setting forth any information concerning the applicant and his or her operation and facilities that the director may by regulation require. No permit shall be issued except on the basis of an inspection of the applicant's operation and facilities by a milk inspector of the department of health, if the applicant's place of business or operation is located in the state of Rhode Island, or if located outside the state, upon the basis of an inspection by a milk inspector of the department or by some person or agency outside of the state of Rhode Island but qualified and approved by the director to make inspections of the type required in the state where the applicant's operation or facilities are located. The permit shall issue only after the foregoing conditions and those special conditions, if any, as may be required in the case of any particular type of permit provided in this chapter, shall have been complied with. Every permit shall be granted upon the express condition that the applicant shall at all times conduct his or her operations and maintain his or her facilities in accordance with: (1) the requirements of this chapter, (2) all regulations of the director promulgated in accordance with the provisions of this chapter, and (3) the terms of § 21-4.1-6.

(b) Rhode Island milk producer's permit. A milk producer's permit shall issue only after the director shall have ascertained that, according to the records of the department, the applicant is currently complying with the provisions of chapters 4  7 of title 4.

(c) Distributor's permit. No distributor's permit shall be required in the case of retail stores purchasing milk finally bottled or packaged from a permittee under this statute for resale at retail to the ultimate consumer within the state of Rhode Island, but it shall be unlawful for any distributor to sell milk or have milk in his or her possession to sell which has not been processed by a person holding a permit from the director.

(d) Out-of-state milk plant permit. An out-of-state milk plant permit shall be issued by the director only after he or she has received from the applicant for a milk plant permit a statement in writing in an approved form that the applicant agrees, as a condition precedent to the issuance of the permit, that his or her milk plant may be inspected at any time by the director or by milk inspectors of the state of Rhode Island and/or by any other inspectors approved by the director under the provisions of this chapter to make inspections in the state where the milk plant may be located, and that the director and his or her designated agents and representatives may at all reasonable times have access to the books and records of the milk plant for the purpose of enforcing compliance on the part of the applicant with the provisions of this chapter.

(2) Out-of-state milk plants shall meet the provisions of the regulations established by the director to sell, continue to sell, or offer for sale grade A milk or milk products in the state of Rhode Island. The regulations shall be consistent with the Federal Pasteurized Milk Ordinance.

History of Section.
(P.L. 1931, ch. 1777, §§ 2, 3, 5, 10; P.L. 1932, ch. 1865, § 1; P.L. 1933, ch. 2035, § 1; P.L. 1933, ch. 2036, § 1; P.L. 1936, ch. 2355, §§ 1, 3; P.L. 1937, ch. 2534, § 1; G.L. 1938, ch. 217, §§ 2 to 4, 9; G.L. 1956, §§ 21-2-2 to 21-2-4, 21-2-6, 21-2-11; G.L. 1956, § 21-2-8, P.L. 1962, ch. 80, § 1; P.L. 1968, ch. 158, § 1; P.L. 1989, ch. 205, § 3; P.L. 1992, ch. 320, § 2.)



Chapter 21-2-9 - Duration and renewal of permits.

§ 21-2-9 Duration and renewal of permits.  (a) All permits issued by the director shall, unless renewed, expire at midnight of the last day of the twelfth month after the date of issue.

(b) All permits may, except in the case of any permit revoked for cause after a hearing, as provided in this chapter, be renewable by the director upon the filing at least twenty (20) days before the expiration of the permit with the director of an application for renewal giving any information that the director shall, by written regulation, reasonably require.

History of Section.
(P.L. 1931, ch. 1777, § 5; P.L. 1936, ch. 2355, § 1; P.L. 1937, ch. 2534, § 1; G.L. 1938, ch. 217, § 4; P.L. 1940, ch. 901, § 1; G.L. 1956, § 21-2-6; G.L. 1956, § 21-2-9; P.L. 1962, ch. 80, § 1; P.L. 1968, ch. 158, § 1; P.L. 1982, ch. 189, § 1.)



Chapter 21-2-10 - Issuance of temporary permits.

§ 21-2-10 Issuance of temporary permits.  In any case where a milk plant located outside of the state of Rhode Island shall make application in the first instance for a permit, the director may, in his or her absolute discretion, after taking any measures that he or she shall deem necessary to investigate the health of the animals furnishing milk to the plant, their facilities, and the facilities of the plant and/or the quality of milk of the applicant, as the circumstances shall require, issue a temporary permit which shall permit the milk plant to sell or process milk, as the case may be, for ultimate sale in the state of Rhode Island. No temporary permit shall extend for a period in excess of thirty (30) days.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-11 - Emergency powers.

§ 21-2-11 Emergency powers.  (a) In the event of any serious disaster, such as conflagration, enemy attack, earthquake, flood, hurricane, tornado, drought, or other emergency, which shall result in an unusual nonseasonal shortage in the milk supply in the state of Rhode Island, the director shall have power, upon issuance of an order by him or her specifying the nature and extent of the emergency and without notice: (1) to suspend part or all of the regulations made under authority of this chapter; (2) to promulgate other or additional emergency regulations; and (3) to suspend part or all of the requirements of this chapter pertaining to inspection and the obtaining of permits by milk plants located outside the state of Rhode Island from which milk is derived for sale in the state of Rhode Island and pertaining to inspection of their milk producers and haulers.

(b) In the case of any special emergency, the director may issue emergency permits for the importation of milk into the state of Rhode Island which has not been inspected at the source in accordance with this statute and the regulations pursuant to this chapter; provided, that the director shall be satisfied that any source of milk admitted by emergency permit shall not constitute a threat to the health of the people of Rhode Island, and provided that environmental conditions surrounding the production, transportation, and processing of the imported milk shall reasonably have been subject to inspection at its source under authority of law other than that of the state of Rhode Island.

(c) The suspension and emergency regulations shall be for the duration of the emergency or forty (40) days, whichever period shall be shorter.

(d) The director is empowered in the event of any contamination or threat of contamination of the milk supply alone to promulgate additional emergency regulations pertaining to the treatment and conditions of production, distribution, and sale of milk, the regulations to go into effect immediately without a hearing. The emergency regulations shall be in effect forty (40) days or the duration of the emergency, whichever period shall be shorter. The director shall promulgate the emergency regulations by filing a copy of the regulations in the secretary of state's office and having copies available for public inspection. As soon as practicable, the director shall give notice of the promulgation of the emergency regulations.

History of Section.
(P.L. 1931, ch. 1777, §§ 2, 13; P.L. 1932, ch. 1865, §§ 1, 3; P.L. 1933, ch. 2037, § 1; G.L. 1938, ch. 217, §§ 2, 12; P.L. 1941, ch. 1043, § 5; G.L. 1956, §§ 21-2-4, 21-2-14; G.L. 1956, § 21-2-11; P.L. 1962, ch. 80, § 1; P.L. 1984, ch. 132, § 3; P.L. 1985, ch. 150, § 36; P.L. 2002, ch. 292, § 45.)



Chapter 21-2-12 - Revocation of permits.

§ 21-2-12 Revocation of permits.  In the event that any permittee shall be deemed by the director to have violated any of the provisions of this chapter, or of the regulations promulgated under this chapter, or of the terms of § 21-4.1-6, he or she may, in his or her discretion, initiate proceedings for the revocation of the permit of the permittee. The director shall give the permittee twenty (20) days' written notice of a hearing at which the permittee shall be given opportunity to show cause as to why his or her permit shall not be revoked. The director may, at the hearing, have the assistance of counsel in ruling upon evidence and in connection with the conduct of the hearing, or, in the alternative, the hearing may be conducted by a subordinate designated by the director for that purpose, who shall take a written record of the proceedings by a competent court stenographer, and the director may decide the issues arising at the hearing upon the basis of the written record. Any decision on the revocation of any permit shall be made by the director in writing by filing his or her written decision containing his or her findings of fact and conclusions in his or her office and serving a copy by registered or certified mail of his or her decision in the matter on the permittee.

History of Section.
(P.L. 1931, ch. 1777, § 7; P.L. 1936, ch. 2355, § 2; G.L. 1938, ch. 217, § 6; G.L. 1956, § 21-2-8; G.L. 1956, § 21-2-12; P.L. 1962, ch. 80, § 1; P.L. 1984, ch. 132, § 3; P.L. 1992, ch. 320, § 2.)



Chapter 21-2-13 - Appeals.

§ 21-2-13 Appeals.  An appeal from any decision or order of the director may be taken by any aggrieved party to the superior court in the manner provided for in chapter 35 of title 42.

History of Section.
(P.L. 1984, ch. 132, § 2.)



Chapter 21-2-14 - Temporary permit suspension.

§ 21-2-14 Temporary permit suspension.  Temporary permit suspensions shall take place in accordance with procedures set forth in the Grade "A" Pasteurized Milk Ordinance 1978 recommendations of the U.S. Public Health Service/Food and Drug Administration, and subsequent revisions.

History of Section.
(P.L. 1989, ch. 205, § 2.)



Chapter 21-2-16 - Embargo of sale or distribution of milk.

§ 21-2-16 Embargo of sale or distribution of milk.  In the event that any milk inspector or the director shall at any time, upon inspection of any dairy farm of any Rhode Island milk producer or of the facilities or equipment of any hauler or of any milk processing plant or of the plant, store, or other premises of any distributor, or upon the examination, inspection, or analysis of any quantity of milk or milk product, or in the event that he or she shall receive a report of any unsatisfactory inspection as to the animals of any producer, become satisfied or has probable cause to believe that any supply or quantity of milk is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of chapter 31 of this title, he or she may embargo the supply or quantity of milk in accordance with the procedures set forth in § 21-31-6.

History of Section.
(P.L. 1962, ch. 80, § 1; impl. am. P.L. 1962, ch. 80, § 12, P.L. 1963, ch. 74, § 1; P.L. 1984, ch. 132, § 3.)



Chapter 21-2-19 - Inspections and inspectors.

§ 21-2-19 Inspections and inspectors.  The operations and facilities of all permittees located in the state of Rhode Island shall be inspected by the director or a milk inspector subordinate to the director at least twice each year. The operations and facilities of all permittees located outside the state of Rhode Island shall likewise be inspected by the director or a milk inspector subordinate to the director at least twice a year; provided, that in the event that the director shall be satisfied that the entire inspection service of another state shall be adequate and reliable to ensure compliance with the provisions of this chapter on the part of producers, milk haulers, or permittees in another state, or in the event that he or she shall be satisfied as to the reliability of any one or more individual inspectors located in another state to ensure compliance, he or she may certify the service or the inspectors, as the case may be, to make the inspections of the operations and facilities of out-of-state permittees located in another state required under this section and required as a condition precedent to the issuance of permits in the first instance.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-20 - Special inspections.

§ 21-2-20 Special inspections.  In the event that any operator of a milk plant or distributor shall desire to obtain milk to be sold in the state of Rhode Island from any location outside the state, and inspectors for that location have not been certified or approved by the director, and it shall be necessary in order to make the milk conform to the requirements of this statute and the regulations promulgated to provide specially for the necessary inspections pertaining to it, the director may in the alternative either: (1) approve and certify an inspector specially for the purpose; or (2) send an inspector from the director's own department for the purposes of making the inspections. In either event the milk haulers, the operator of milk plants, or distributors, as the case may be, requesting the inspection and the issuance of any permits involved, shall pay to the director all of the reasonable expenses and the salary pro rata of the inspectors not only of the inspection in the first instance incident to the issuance of permits, but for all subsequent inspections required by the director in the premises, the expenses to be allocated proportionately, according to volume, among the permittees requesting the inspections, if more than one.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-21 - Inspectors and assistants.

§ 21-2-21 Inspectors and assistants.  The director shall employ any inspectors and assistants in enforcing the provisions of this chapter as he or she shall deem necessary and may delegate to them any powers possessed by him or her under the provisions of this chapter except those conferred upon him or her by §§ 21-2-11, 21-2-23, and 21-2-29 and which he or she is not in those sections specifically authorized to delegate.

History of Section.
(P.L. 1931, ch. 1777, § 14; G.L. 1938, ch. 217, § 13; G.L. 1956, § 21-2-15; G.L. 1956, § 21-2-21, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-22 - Inspection of animals and milk.

§ 21-2-22 Inspection of animals and milk.  (a) Responsibility for the inspection of herds and animals of milk producers within the state of Rhode Island shall be imposed upon the director of environmental management who shall enforce compliance on the part of Rhode Island producers with the provisions of, and as provided in chapters 4, 5, 6, and 7 of title 4. With respect to the herds of producers of milk sold or destined for sale in the state of Rhode Island whose herds or establishments are located outside the state, it shall be the duty of the director of environmental management, either personally or through the director's subordinates or veterinarians or technicians approved by the director, to make inspection of the herds and animals, wherever located, to assure himself or herself that they comply in all respects with the same requirements pertaining to the herds and animals of Rhode Island producers under the provisions of chapters 4, 5, 6, and 7 of title 4, or in the event that the director is satisfied as to the competence and reliability of an entire inspection service or of individual inspectors of cattle available in the state where the herds or establishments of the out-of-state producers are located, he or she may approve the service or the inspectors, as the case may be, and solicit and accept the certification of those inspectors to the health of the herds and animals of out-of-state producers furnishing milk to out-of-state milk plant permittees and compliance with the standards provided for Rhode Island producers; provided, that in the case of any producer outside of the state of Rhode Island who desires certification for the production of grade A milk, all inspections for animal disease and compliance with the provisions of chapters 4, 5, 6, and 7 of title 4, and for compliance with the requirements for grade A producers provided in § 21-2-6(b)  (d), shall be made by the director of health himself or herself, his or her own subordinates, or by veterinarians or technicians approved by him or her. It shall be the duty of the director of health to procure any necessary information with respect to the herds of producers located outside the state of Rhode Island, milk from which is processed or sold in Rhode Island, required to ensure that the herds substantially comply with the same requirements as in the case of Rhode Island producers imposed upon them by the provisions of chapters 4, 5, 6, and 7 of title 4.

(b) The director of the department of environmental management shall provide all information and reports necessary to the director of department of health for the enforcement of chapter 6.1 of title 4 and this chapter.

History of Section.
(P.L. 1962, ch. 80, § 1; impl. am. P.L. 1962, ch. 80, § 12; P.L. 1963, ch. 74, § 1; P.L. 1982, ch. 78, § 6.)



Chapter 21-2-23 - Director empowered to make regulations.

§ 21-2-23 Director empowered to make regulations.  (a) The director of health is authorized to promulgate any regulations that are necessary to carry into effect the provisions of this chapter, which shall include, but not be limited to, providing for: (1) standards of identity, labeling requirements, maintaining standards for milk and milk products sold or offered for sale in final package forms; (2) standards for the production, transportation, receiving, handling, storage, processing, distributions, and sale of raw milk for pasteurization and products of raw milk, including all pertinent sanitary standards and uniform minimum requirement for inspection of dairy farms, milk plants and receiving stations; and may in like manner amend, modify or repeal those rules and regulations which shall be consistent with the provisions of the Grade "A" Pasteurized Milk Ordinance 1978 recommendations of the U.S. Public Health Service/Food and Drug Administration, 1983 Revisions, which shall become upon the passage of this act the rules and regulations under this chapter in accordance with § 21-2-2(10).

(b) The adoption and amendment of regulations in the future shall be in accordance with chapter 35 of title 42; provided, that amendments to the Grade "A" Pasteurized Milk Ordinance adopted by the interstate milk shippers conference shall become a part of the regulations under this chapter. Provided, that a person adversely affected by any regulation may, within thirty (30) days, file with the director, in writing, those objections to a regulation automatically adopted which stays the effect of the regulation. If no substantial objections are received and no hearing is requested within thirty (30) days after publication of a notice of the adoption of a regulation, it shall be effective as of the date it was adopted by the interstate milk shippers conference. When automatic adoption is stayed by a timely objection, the director, after notice, shall conduct a public hearing in accordance with the provisions of chapter 35 of title 42. The director of health is authorized to adopt any other regulations for milk and other related products that he or she deems necessary in accordance with authority granted under this chapter, chapters 27 and 31 of this title and § 23-1-18(5).

(c) The director shall publish a notice of the adoption in a newspaper having general circulation throughout the state.

History of Section.
(P.L. 1984, ch. 132, § 2.)



Chapter 21-2-29 - Standards to be maintained.

§ 21-2-29 Standards to be maintained.  All milk and milk products as defined in this chapter which are to be shipped, brought, carried, or transported into Rhode Island for sale, distribution, use, or processing in this state, shall come from animals that are of a substantially equal or higher health status as applied to brucellosis, tuberculosis, or other diseases as those animals located within Rhode Island from which milk is produced for sale, distribution, use, or processing.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-30 - Information to be furnished to director.

§ 21-2-30 Information to be furnished to director.  Every person engaged in the business of producing, handling, transporting, processing, packaging, selling, or distributing milk in Rhode Island shall upon request furnish the director, whenever requested by the director, the following information: (1) full name and place of business; (2) number of quarts of milk handled weekly by him or her or it; and (3) the names and addresses of all producers, milk haulers or milk plants supplying milk to him or her. Every milk plant holding a Rhode Island milk plant permit shall report coincidentally with and by means of a copy of any report which he or she makes, or is required to make, to the federal milk marketing administrator whenever he or she shall have added or dropped a milk producer.

History of Section.
(P.L. 1931, ch. 1777, § 8; G.L. 1938, ch. 217, § 7; G.L. 1956, § 21-2-9; G.L. 1956, § 21-2-30, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-31 - Labeling of containers of milk and milk products.

§ 21-2-31 Labeling of containers of milk and milk products.  (a) All containers in or from which milk or milk products are sold or offered for sale shall bear a label in accordance with regulations adopted under this chapter.

(b) All labels or marks shall be displayed in the manner and include any matters as shall be prescribed by the rules and regulations of the director; provided, nothing contained in this section shall be construed to empower the director to disapprove of or to change any dealer from using the common name of his or her firm, or of any registered trademark, brand, or trade name customarily used by him or her in the identification of any or all of his or her products.

(c) Samples of all labels or marks to be used on containers of milk or milk products shall be submitted for approval as to color, size of lettering, and matter. No misleading mark or words shall be placed on any container of milk or milk products. The cap or cover of all containers of milk or milk products must cover the pouring lip to at least its largest diameter.

History of Section.
(G.L. 1909, ch. 203, § 23; P.L. 1926, ch. 820, § 1; G.L. 1938, ch. 216, § 23; P.L. 1954, ch. 3311, § 2; G.L. 1956, § 21-5-16; P.L. 1959, ch. 184, § 1; G.L. 1956, § 21-2-31; P.L. 1962, ch. 80, § 1; P.L. 1963, ch. 91, § 4; P.L. 1984, ch. 132, § 3.)



Chapter 21-2-32 - Labeling as to breed of cows.

§ 21-2-32 Labeling as to breed of cows.  (a) The labels of milk containers may carry in addition to one of the above grade names, but set apart from those grade names, the name of the breed of cows producing the milk or the registered trade name or trademark for the breed; provided containers so labeled contain only milk produced from the breed named.

(b) The label of milk product containers may carry in addition to one of the terms defined in § 21-2-31 which correctly describes the contents, but set apart from that term, the name of the breed of cows producing the milk from which the milk product was derived, or the registered trade name or trademark for the breed; provided that containers so labeled contain only a milk product derived from milk produced from the breed named.

History of Section.
(G.L. 1938, ch. 216, § 22, P.L. 1954, ch. 3311, § 1; G.L. 1956, § 21-5-17; P.L. 1959, ch. 181, § 1; G.L. 1956, § 21-2-32, as enacted by P.L. 1962, ch. 80, § 1; P.L. 1963, ch. 91, § 5.)



Chapter 21-2-43 - Enforcement of chapter.

§ 21-2-43 Enforcement of chapter.  The director is authorized to enforce the provisions of this chapter.

History of Section.
(P.L. 1962, ch. 80, § 1; P.L. 1968, ch. 158, § 1.)



Chapter 21-2-44 - State statutory provisions and rules paramount to local.

§ 21-2-44 State statutory provisions and rules paramount to local.  Whenever there is any provision of this chapter or any other statute defining a particular kind, type, or grade of milk or milk product or setting forth requirements as to the chemical or bacteriological components, standards, or requirements for that kind, type, or grade of milk or milk product, or specifying standards or methods for the processing, treatment, or packaging or labeling of the milk or milk product, or when the director shall have lawfully established a definition or requirements by regulation, the provisions of that chapter, statute, or regulation shall supersede any definition or requirements for it which may be contained in any city or town ordinance or in the regulations of any city or town office or department, whether made under a statute or an ordinance.

History of Section.
(P.L. 1931, ch. 1777, § 15; G.L. 1938, ch. 217, § 14; G.L. 1956, § 21-2-16; G.L. 1956, § 21-2-44, P.L. 1962, ch. 80, § 1; P.L. 1989, ch. 542, § 35.)



Chapter 21-2-45 - Standardization permitted.

§ 21-2-45 Standardization permitted.  Milk may be standardized by the addition to it of milk, skimmed milk, or cream. The standardized milk shall meet the specifications set forth in this chapter.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-46 - Wholesale and contract sales.

§ 21-2-46 Wholesale and contract sales.  Nothing contained in this chapter shall be construed to prohibit the sale of milk, cream, skim milk, or milk products to any milk plant, either at wholesale or pursuant to contract, by weight and test and/or upon the basis of milk fat content and/or on the basis of bacterial counts or other sanitation requirements; provided, that in the case of milk or milk products of a particular description or grade, nothing in this section shall be construed to authorize a sale of any milk or milk product which does not at least conform to the requirements of that description or grade.

History of Section.
(G.L. 1923, ch. 203, § 39, P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 38; G.L. 1956, § 21-5-26; G.L. 1956, § 21-2-46, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-51 - Access of enforcement officers.

§ 21-2-51 Access of enforcement officers.  The director and the director's duly authorized milk inspectors, deputies, and assistants, or any of them, shall have access, at all reasonable hours, to all premises and places where milk or milk products are produced, handled, or processed or where the process of pasteurization is carried on, for the purpose of the enforcement of the provisions of this chapter.

History of Section.
(P.L. 1931, ch. 1777, § 6; G.L. 1938, ch. 217, § 5; G.L. 1956, § 21-2-7; G.L. 1956, § 21-2-51, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-52 - Appropriations and disbursements.

§ 21-2-52 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that it may deem necessary for the purpose of carrying out the provisions of this chapter; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of any sum appropriated, or so much of it as may be required, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1931, ch. 1777, § 17; G.L. 1938, ch. 217, § 16; G.L. 1956, § 21-2-18; G.L. 1956, § 21-2-52, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-53 - Powers of superior court in equity.

§ 21-2-53 Powers of superior court in equity.  In addition to any other remedy set forth in this chapter for the enforcement of the provisions of the chapter or any rule, regulation, order, or decision of the director, the superior court shall have jurisdiction in equity, upon a bill of complaint filed by the director or his or her authorized agents, to restrain or enjoin any person, his or her agents, and servants, from committing any act prohibited by this chapter or prohibited by any lawful rule, regulation, order, or decision of the director. If it is established upon hearing that any person charged, himself or herself or by his or her agents and servants, has been or is committing any act declared to be unlawful by this chapter or is in violation of any rule, regulation, order, and decision of the director, the court shall enter a decree enjoining that person, corporation, or trustee from further commission of that act or actions. In case of violation of an injunction issued under this section, the court or any judge of the court shall summarily try and punish the person, or his or her agents and servants, or both, for contempt of court. The existence of other civil or criminal remedies shall be no defense to this proceeding. The director, or his or her authorized agents, shall not be required in that proceeding to give or post a bond when making an application for an injunction, a restraining order, preliminary injunction, or permanent injunction under this section. The court may issue an ex parte restraining order, until further hearing, upon a reasonable showing ex parte that the respondent has been guilty of a violation, and shall have power to enter preliminary injunctions and grant other relief, pendente lite, which may pertain to equity and justice in the premises. All proceedings under this section, and any appellate proceedings which may follow, shall in all respects follow the course of equity.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-54 - Prosecution of violations.

§ 21-2-54 Prosecution of violations.  The director, or any duly authorized agent, may file a complaint in writing at the suit of the director as complainant in the district court within the district where any violation of the provisions of this chapter or of the lawful regulations of the director adopted pursuant to this chapter are alleged to have been committed. The director or a duly authorized agent shall be exempt from filing any bond or furnishing any surety for costs.

History of Section.
(P.L. 1962, ch. 80, § 1.)



Chapter 21-2-55 - Penalties for violations.

§ 21-2-55 Penalties for violations.  Persons convicted of violating any of the provisions of this chapter or the regulations adopted in accordance pursuant to this chapter shall be punished by a term of imprisonment not exceeding three (3) months or by a fine not exceeding one hundred dollars ($100) for the first offense; by a term of imprisonment not exceeding six (6) months or by a fine not exceeding two hundred dollars ($200) for the second offense; and by a term of imprisonment not exceeding one year or by a fine not exceeding five hundred dollars ($500) for a third or subsequent offense.

History of Section.
(P.L. 1984, ch. 132, § 2.)



Chapter 21-2-56 - Taking of samples in investigation of violations.

§ 21-2-56 Taking of samples in investigation of violations.  No person, firm, or corporation, nor the employee of any person, firm, or corporation, shall be liable to prosecution under the provisions of this chapter if the prosecution is based upon samples of milk, unless samples of milk or cream upon which the prosecution is based are taken upon his or her premises or while in his or her possession or under his or her control by an inspector of milk or a collector of samples of milk of some city or town or an employee of the state department of health, and a sealed sample of it is given to him or her.

History of Section.
(G.L. 1909, ch. 173, § 15, P.L. 1921, ch. 2070, § 3; G.L. 1923, ch. 203, § 15; G.L. 1938, ch. 216, § 15; P.L. 1941, ch. 1043, § 1; P.L. 1954, ch. 3311, § 1; G.L. 1956, § 21-5-27; G.L. 1956, § 21-2-56, P.L. 1962, ch. 80, § 1.)



Chapter 21-2-57 - Severability.

§ 21-2-57 Severability.  In the event that any provision of this chapter or the application of it to any person or circumstance shall be held invalid, that invalidity shall not affect the provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1962, ch. 80, § 1.)






Chapter 21-2.1 - Farm Milk Holding Tanks

Chapter 21-2.1-1 - Calibration, testing, and sealing of farm milk holding tanks  Fees.

§ 21-2.1-1 Calibration, testing, and sealing of farm milk holding tanks  Fees.  The capacity of every farm milk holding tank (when used as a measure) shall be calibrated, tested, and sealed by the director of labor and training. The fee for this calibration shall be five dollars ($5.00) plus a fee of one-half cent ($0.005) per gallon for its determined total capacity.

History of Section.
(P.L. 1965, ch. 150, § 1.)



Chapter 21-2.1-2 - Tampering with the gauging mechanism prohibited  Penalty for violation.

§ 21-2.1-2 Tampering with the gauging mechanism prohibited  Penalty for violation.  It shall be a misdemeanor punishable by a fine of not less than fifty dollars ($50.00) for each offense for any person to tamper with or alter in any way the gauging mechanism of a farm milk holding tank.

History of Section.
(P.L. 1965, ch. 150, § 1.)



Chapter 21-2.1-3 - Frequency of calibration required.

§ 21-2.1-3 Frequency of calibration required.  Every farm milk holding tank (when used as a measure) shall be recalibrated at least once every three (3) years. Following the calibration, testing, and sealing as set forth in § 21-2.1-1, the state sealer of weights and measures of the department of labor and training shall issue and deliver to the owner of the milk holding tank a gallonage chart and weight conversion chart applicable to that holding tank.

History of Section.
(P.L. 1965, ch. 150, § 1.)






Chapter 21-3 - Health of Cattle Producing Milk for Sale in State



Chapter 21-4 - Emergency Milk Price Controls



Chapter 21-4.1 - Milk Commission

Chapter 21-4.1-1 - Milk commission  Composition.

§ 21-4.1-1 Milk commission  Composition.  There shall be a milk commission which shall consist of three (3) members: the director of health or his or her designee, the attorney general or his or her designee, and the director of environmental management or his or her designee. The members of the commission shall elect a chairperson from among themselves.

History of Section.
(P.L. 1991, ch. 344, § 1; P.L. 1992, ch. 320, § 3.)



Chapter 21-4.1-2 - Definitions.

§ 21-4.1-2 Definitions.  As used in this chapter, unless otherwise specified, the following words have the following meaning:

(1) "Commission" means the Rhode Island milk commission.

(2) "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

(3) "Dealer" means any person who purchases or receives milk from a producer for the purpose of resale.

(4) "Department" means the department of health.

(5) "Director" means the director of health or his or her duly authorized agents.

(6) "Fluid milk products" or "Class 1 milk" means milk, skimmed milk, flavored milk or skimmed milk, cultured skimmed milk, buttermilk, filled milk, concentrated milk, and any mixture of milk or skimmed milk and cream containing less than ten percent (10%) butterfat. The term includes these products in fluid, frozen, fortified, or reconstituted form but does not include sterilized products in hermetically sealed containers and such products as eggnog, yogurt, whey, ice cream mix, ice milk mix, milk shake base mix, evaporated or condensed milk or skimmed milk (in either plain or sweetened form), and any product that contains six percent (6%) or more non-milk fat (or oil). Fluid milk products that have been placed in containers for disposition to retail or wholesale outlets are referred to as packaged fluid milk products.

(7) "Market" means any city, town or parts of a city or town of the state, or two (2) or more cities or towns or parts of cities or towns designated by the commission as a natural marketing area.

(8) "Person" means any individual, partnership, firm, corporation, association or other unit, and the state and all political subdivisions or agencies of the state, except state owned and operated institutions.

(9) "Producer" means a Rhode Island dairy farmer who produces milk that is moved, other than in packaged form, from his or her farm to a pool plant or any other plant as diverted milk.

History of Section.
(P.L. 1991, ch. 344, § 1; P.L. 1992, ch. 320, § 3.)



Chapter 21-4.1-3 - Powers and duties.

§ 21-4.1-3 Powers and duties.  (a) The commission shall set the minimum price paid to the producer for Class 1 milk.

(b) The commission shall conduct independent studies and reviews of the economics and practices of the milk industry in order to determine whether any producer or dealer is engaged in predatory pricing or other anticompetitive activity in violation of § 6-13-2.1.

(c) The commission may adopt, promulgate and enforce all rules, regulations and orders necessary to the commission's performance of its duties under this chapter.

(d) Every producer and every dealer shall keep and render to the commission, at the times and in the manner and form as shall be prescribed by the rules and regulations of the director, accounts of all business transacted which is related to the production, purchasing, processing, distribution or sale of milk in this state. Those accounts shall reasonably and accurately reflect, in any detail that the commission deems necessary and appropriate: (1) milk prices generally, (2) container costs, (3) price categories relating to different quantities of milk packaged and sold in separate containers, (4) distribution costs, and (5) any other matters which affect or which are relevant to retail milk prices in this state.

(e) All information collected and renamed by the commission in the performance of its duties shall be confidential, except that the information may be disclosed to public officials when necessary or appropriate to the performance of their official duties. Collective information of a general statistical nature may be reported.

(f) The commission shall conduct any public hearings that it deems necessary and appropriate to its performance of its duties under this chapter.

History of Section.
(P.L. 1991, ch. 344, § 1; P.L. 1992, ch. 320, § 3.)



Chapter 21-4.1-4 - Annual report.

§ 21-4.1-4 Annual report.  (a) On or before January 15 of each year the commission shall submit a report to the general assembly, which annual report may include, but need not be limited to:

(1) A summary of its activities during the previous year;

(2) A description of any and all complaints of predatory pricing or other anti-competitive practices which have been referred to the attorney general; and

(3) Any recommendations that it may have relative to the need for and the appropriateness of regulatory or legislative action relative to the milk industry.

(b) In making recommendations for regulatory or legislative action, the commission shall take into account, among any other factors which it may deem appropriate:

(1) The public health and welfare and the insuring of an adequate supply of pure and wholesome fluid milk products to the inhabitants of the state under varying conditions in various marketing areas;

(2) Prevailing prices in neighboring states;

(3) Seasonal production and other conditions affecting the cost of production, transportation, and marketing in the milk industry, including a reasonable return to the dealer and different retail delivery volumes of milk;

(4) The effect of prices paid to producers on the ability of the Rhode Island dairy industry to compete in supplying milk to Rhode Island consumers;

(5) The strength and viability of the Rhode Island dairy industry as a whole; and

(6) The extent of any social or economic benefits of maintaining dairy processing in different regions of the state.

History of Section.
(P.L. 1991, ch. 344, § 1; P.L. 1992, ch. 320, § 3.)



Chapter 21-4.1-5 - Recordkeeping.

§ 21-4.1-5 Recordkeeping.  All producers and dealers shall keep records consistent with all current state and federal law and regulations.

History of Section.
(P.L. 1991, ch. 344, § 1; P.L. 1992, ch. 320, § 3.)



Chapter 21-4.1-6 - Prohibition on pricing.

§ 21-4.1-6 Prohibition on pricing.  No dealer shall purchase or receive Class 1 milk from any Rhode Island producer for any price less than the minimum price set by the commission pursuant to § 21-4.1-3(a) of this chapter.

History of Section.
(P.L. 1992, ch. 320, § 4.)



Chapter 21-4.1-7 - Denial or revocation of permit.

§ 21-4.1-7 Denial or revocation of permit.  Violation of the prohibition set forth in § 21-4.1-6 by any dealer shall be grounds for the denial of any permit sought by that dealer pursuant to § 21-2-8 and for revocation of any permit previously issued to that dealer, in accordance with § 21-2-12.

History of Section.
(P.L. 1992, ch. 320, § 4.)



Chapter 21-4.1-8 - Preference.

§ 21-4.1-8 Preference.  Notwithstanding any provisions to the contrary contained in chapter 2 of title 37 or in any city or town charter or ordinance, any Rhode Island milk processor or distributor which bids on any state, city, town, or regional school district contract for the purchase of milk within this state shall be entitled to and shall be given a percentage preference of one quarter of one percent (0.25%) over any out-of-state milk provider or distributor bidding on the same contract.

History of Section.
(P.L. 1992, ch. 320, § 4.)



Chapter 21-4.1-9 - Severability.

§ 21-4.1-9 Severability.  If any clause, sentence, paragraph or part of this chapter or of § 21-2-8 or 21-2-12 shall for any reason be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair or invalidate the remainder of it, but shall be confined in its operation to the clause, sentence, paragraph or part directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 1992, ch. 320, § 4.)






Chapter 21-5 - Analysis of Milkfat Content in Milk or Milk Products

Chapter 21-5-4 - Annual inspection of testing machines.

§ 21-5-4 Annual inspection of testing machines.  Each Babcock or other centrifugal machine used by any person within the state of Rhode Island for determining the composition of milk, cream, or any milk product for purposes of inspection shall be inspected at least once in each calendar year by the director of labor and training.

History of Section.
(G.L. 1923, ch. 203, § 32; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 31; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 21-5-35; G.L. 1956, § 21-5-4; P.L. 1962, ch. 80, § 2; P.L. 1968, ch. 158, § 2.)



Chapter 21-5-5 - Condemnation or correction of defective machines.

§ 21-5-5 Condemnation or correction of defective machines.  Each Babcock or other centrifugal machine used as described in § 21-5-4 which, in the opinion of the director, is not in condition to give accurate results may be condemned by the director. No Babcock or other centrifugal machine which has beencondemned shall be used for determining the composition or value of milk, cream, or any milk product, unless and until that machine is corrected to the satisfaction of the director and approved by him or her.

History of Section.
(G.L. 1923, ch. 203, § 32; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 31; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 21-5-36; G.L. 1956, § 21-5-5; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-6 - Certification of testing machine operators  Fees.

§ 21-5-6 Certification of testing machine operators  Fees.  It shall be unlawful for any person within the state of Rhode Island to manipulate the Babcock or other centrifugal machine to determine the composition of milk, cream, or any milk product for purposes of inspecting milk or milk products without first obtaining a certificate from the director that he or she is competent to do that work. The fee for certification shall be five dollars ($5.00), and shall be paid to the director for the use of the state. If a holder of a certificate is notified by the director to correct his or her use of the centrifugal machine, the actual cost of an inspection to ascertain if that person has corrected his or her use of the machine shall be paid by the person or by his or her employer to the director for the use of the state.

History of Section.
(G.L. 1923, ch. 203, § 33; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 32; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 21-5-37; P.L. 1960, ch. 74, § 10; G.L. 1956, § 21-5-6; P.L. 1962, ch. 80, § 2; P.L. 1968, ch. 158, § 2.)



Chapter 21-5-7 - Issuance and revocation of machine operator certificates.

§ 21-5-7 Issuance and revocation of machine operator certificates.  The director may issue certificates of competency to persons desiring to manipulate the Babcock or other centrifugal machine who, in his or her opinion, are competent. The director may make and enforce rules governing applications for the certificates and the granting of them, and may revoke the authority of any holder of a certificate who, in the director's opinion, is not correctly manipulating a machine or is using dirty or unsatisfactory glassware or utensils in connection with the work. No holder of a certificate whose authority has been revoked shall after this manipulate any machine within the state of Rhode Island for the purposes mentioned in § 21-5-6, until another certificate is granted to that person.

History of Section.
(G.L. 1923, ch. 203, § 34; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 33; G.L. 1956, § 21-5-38; G.L. 1956, § 21-5-7; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-9 - Rules and regulations as to weighing and testing.

§ 21-5-9 Rules and regulations as to weighing and testing.  The director may make any rules and regulations, not inconsistent with law, that in his or her judgment may be helpful in carrying out the provisions of this chapter and for the purpose of insuring accuracy in the weighing, sampling, and testing of milk, cream, and milk products within the state of Rhode Island.

History of Section.
(G.L. 1956, ch. 203, § 36; P.L. 1928, ch. 1138, § 1; P.L. 1932, ch. 1915, § 1; G.L. 1938, ch. 216, § 35; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 21-5-40; G.L. 1956, § 21-5-9; P.L. 1962, ch. 80, § 2; P.L. 1968, ch. 158, § 2.)



Chapter 21-5-10 - Penalty for obstruction or violations.

§ 21-5-10 Penalty for obstruction or violations.  Whoever hinders or obstructs the director, or a duly authorized assistant, in the discharge of any authority or duty imposed by any provision of this chapter, and whoever violates any provision of this chapter or of any lawful regulations of the director made under the provisions of this chapter, shall be punished by a fine not more than one hundred dollars ($100).

History of Section.
(G.L. 1923, ch. 203, § 37; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 36; impl. am. P.L. 1939, ch. 660, § 160; G.L. 1956, § 21-5-41; G.L. 1956, § 21-5-10; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-11 - Testing for information only.

§ 21-5-11 Testing for information only.  This chapter shall not affect any person using any centrifugal or other machine or test to determine the composition or value of milk, cream, or milk products if that use or test is made for that person's information only, and not for purposes of inspection, or as a basis for payment in buying or selling.

History of Section.
(G.L. 1923, ch. 203, § 30; P.L. 1928, ch. 1138, § 1; G.L. 1938, ch. 216, § 37; G.L. 1956, § 21-5-42; G.L. 1956, § 21-5-11; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-12 - Inspectors and assistants.

§ 21-5-12 Inspectors and assistants.  The director shall employ and prescribe the duties of inspectors and assistants in enforcing the provisions of this chapter.

History of Section.
(G.L. 1923, ch. 203, § 29; P.L. 1927, ch. 1014, § 5; P.L. 1931, ch. 1703, § 1; G.L. 1938, ch. 216, § 29; G.L. 1956, § 21-5-43; G.L. 1956, § 21-5-12; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-13 - Enforcement.

§ 21-5-13 Enforcement.  When prosecuting any complaint under any provision of this chapter, the director and his or her deputies and assistants shall not be required to give surety for costs or enter into any recognizance.

History of Section.
(G.L. 1923, ch. 203, § 29; P.L. 1927, ch. 1014, § 5; P.L. 1931, ch. 1703, § 1; G.L. 1938, ch. 216, § 29; G.L. 1956, § 21-5-43; G.L. 1956, § 21-5-13; P.L. 1962, ch. 80, § 2.)



Chapter 21-5-14 - Appropriations and disbursements.

§ 21-5-14 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that it shall deem necessary for the purpose of carrying out the provisions of this chapter. The state controller is authorized and directed to draw orders upon the general treasurer for the payment of the sums or so much of them as may be required upon receipt by him or her of properly authenticated vouchers.

History of Section.
(G.L. 1923, ch. 203, § 29; P.L. 1927, ch. 1014, § 5; P.L. 1931, ch. 1703, § 1; G.L. 1938, ch. 216, § 29; G.L. 1956, § 21-5-43; G.L. 1956, § 21-5-14; P.L. 1962, ch. 80, § 2.)






Chapter 21-6 - Pasteurization Plants



Chapter 21-7 - Town Regulation of Milk Sales



Chapter 21-8 - Buildings and Vehicles Used for Unlawful Milk Handling



Chapter 21-9 - Frozen Desserts

Chapter 21-9-1 - Definitions.

§ 21-9-1 Definitions.  (a) Unless the context otherwise requires, the words and phrases defined in this section are used in this chapter in the sense given them in the following definitions:

(1) "Advertise" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of frozen desserts and/or frozen dessert mixes.

(2) "Director of health" means the director of health of Rhode Island.

(3) "Frozen dessert mix" means any unfrozen mixture that can be used in the manufacture of frozen desserts or freezer milk shakes and substitutes or imitations of them offered for sale or resale.

(4) "Frozen dessert plant" means any building, establishment, place, or premises or any part of it where frozen desserts and/or frozen dessert mixes are manufactured into a form for distribution, and any building, establishment, place, or premises or any part of it where equipment for the manufacture of frozen desserts and/or frozen dessert mixes is washed, sterilized, kept, or maintained.

(5) "Frozen desserts" are products to be consumed in frozen form and include, but not be limited to: ice cream and frozen custard, ice milk, sherbet, non-fruit sherbet, water ice, non fruit water ice, mellorine, goat's milk ice cream and goat's milk ice milk, frozen yogurt, frozen lowfat or lowfat frozen yogurt, frozen nonfat yogurt or nonfat frozen yogurt, quiescently frozen confection, quiescently frozen dairy confection, frozen dietary dairy dessert, dietary frozen dessert, manufactured desserts mix, freezer made shake, freezer made milk shake, parevine, lo-mel, lactose reduced ice cream, lactose reduced ice milk, other similar frozen products, substitutes, and imitations of them.

(6) "Labeling" means all labels and other written, printed, or graphic matter: (i) upon a frozen dessert and/or frozen dessert mix or any of its container or wrappers, or (ii) accompanying such products.

(7) "Manufacture" means assemble, process, prepare, produce, and/or convert.

(8) "Misleading" means that if an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, work, design, device, sound, or in any combination of them, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of the representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under any conditions of use that are customary or usual.

(9) "Mobile unit" means any vehicle on which frozen desserts are manufactured and which is used for the sale of frozen desserts and/or freezer milk shakes to the consumer.

(10) "Mobile unit depot" means a building from which a mobile unit operates and where it is sanitized.

(11) "Person" includes one or more individuals, a firm, partnership, corporation, or association.

(12) "Retail manufacturer" means a person who manufactures frozen desserts for sale at retail and who is not a wholesale manufacturer as defined by this chapter.

(13) "Sale" means any and every transaction including the barter, dispensing, distributing, delivering, serving, giving away, offer for sale, exposing, storing, or any other possession of frozen desserts and/or frozen dessert mixes by any person whether as principal, proprietor, agent, servant, or employee where the products are subject to transfer to another person.

(14) "Wholesale manufacturer" means a person who manufactures frozen desserts and/or frozen dessert mixes for distribution to a second person for redistribution or for manufacturing purposes.

(b) Where the term "and/or" is used, either word shall apply as the context requires.

(c) Definitions and standards of identity for frozen desserts and frozen dessert mixes shall be established by regulations promulgated by the director of health under the authority of § 21-9-13.

History of Section.
(P.L. 1953, ch. 3176, § 1; G.L. 1956, § 21-9-1; P.L. 1962, ch. 129, § 1; P.L. 1986, ch. 238, § 3; P.L. 1990, ch. 10, art. 7, § 2; P.L. 1990, ch. 129, § 2; P.L. 1990, ch. 471, § 2.)



Chapter 21-9-2 - License required.

§ 21-9-2 License required.  It shall be unlawful for any person to directly or indirectly manufacture, sell, distribute, receive for distribution, or hold in his or her possession or control any frozen dessert or frozen dessert mix for distribution, sale, or resale without first obtaining a license to do so from the director of health. Application for a license shall be filed with the director of health on forms prescribed and furnished by the director. The application shall include, among other things, the location of each plant at which frozen desserts and/or frozen dessert mixes are to be manufactured into a form for distribution, sale, or resale and the brand name or names, if any, under which they are to be distributed, sold, or resold. In order to set the license renewal dates so that all activities for each establishment can be combined on one license instead of on several licenses, the department of health shall set the license renewal date. The license period shall be for twelve (12) months, commencing on the license renewal date, and the license fee shall be at the full annual rate regardless of the date of application or the date of issuance of license. If the license renewal date is changed, the department may make an adjustment to the fees of licensed establishments, not to exceed the annual license fee, in order to implement the change in license renewal date.

History of Section.
(P.L. 1962, ch. 129, § 1; P.L. 1982, ch. 190, § 1; P.L. 1983, ch. 31, § 1; P.L. 1986, ch. 238, § 3; P.L. 1993, ch. 94, § 1.)



Chapter 21-9-3 - License fee.

§ 21-9-3 License fee.  The annual fees for the following licenses shall be as set forth in § 23-1-54:

(1) Instate wholesale frozen dessert processors;

(2) Out of state wholesale frozen dessert processors; and

(3) Retail frozen dessert processors.

History of Section.
(P.L. 1962, ch. 129, § 1; P.L. 1964, ch. 74, § 1; P.L. 1990, ch. 10 art. 7, § 2; P.L. 2001, ch. 77, art. 15, § 2; P.L. 2007, ch. 73, art. 39, § 37; P.L. 2012, ch. 241, art. 9, § 30.)



Chapter 21-9-4 - Issuance of license.

§ 21-9-4 Issuance of license.  The license shall be issued in the form and under any terms and conditions consistent with the intent and purpose of this chapter that shall be prescribed by regulations promulgated by the director of health under the authority of § 21-9-13. The license shall be prominently posted in the plant to which it applies.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-5 - Refusal, suspension, or revocation of licenses.

§ 21-9-5 Refusal, suspension, or revocation of licenses.  The refusal, suspension, or revocation of any license shall be made in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1962, ch. 129, § 1; P.L. 1986, ch. 238, §§ 1, 2.)



Chapter 21-9-6 - Appeals.

§ 21-9-6 Appeals.  An appeal from any decision or order of the director may be taken by any aggrieved party to the superior court in the manner provided for in chapter 35 of title 42.

History of Section.
(P.L. 1982, ch. 388, §§ 3, 6; P.L. 1986, ch. 238, §§ 1, 2.)



Chapter 21-9-7 - Records of manufacturers.

§ 21-9-7 Records of manufacturers.  Each manufacturer of frozen desserts and frozen dessert mixes shall keep for each frozen dessert plant operated by that manufacturer a true and complete record of milk and milk products received and frozen desserts and frozen dessert mixes manufactured there.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-9 - Reports of wholesale manufacturers.

§ 21-9-9 Reports of wholesale manufacturers.  Each manufacturer of frozen desserts and frozen dessert mixes shall report to the director of health on forms prescribed by the director any information and at any times that the director may require.

History of Section.
(P.L. 1962, ch. 129, § 1; P.L. 1964, ch. 74, § 1.)



Chapter 21-9-11 - Inspection and preservation of records, reports, and invoices.

§ 21-9-11 Inspection and preservation of records, reports, and invoices.  The records, reports, and invoices required by this chapter shall be written in legible English. The original records required by § 21-9-7 and a legible copy of the reports required by § 21-9-9 shall be preserved and kept at the frozen dessert plant to which they apply for a period of one year from the date of the last entry on them. All records, reports, and invoices shall be open at all reasonable hours for inspection by the director of health and/or by the director's authorized agents.

History of Section.
(P.L. 1962, ch. 129, § 1; P.L. 1986, ch. 238, § 3.)



Chapter 21-9-12 - Prohibited acts.

§ 21-9-12 Prohibited acts.  The following acts and the causing of them shall be unlawful:

(1) To advertise, sell or exchange, deliver, or offer or expose for sale or exchange, or to attempt to deliver, or have in actual or constructive possession with intent to do so any frozen dessert and/or frozen dessert mix unless:

(i) The manufacturer of the product is a licensee under the provisions of § 21-9-2;

(ii) The brand name of the product, the labeling affixed on it, or accompanying it, and/or the advertising of it gives a true and complete representation of the origin, character, composition, place of manufacture, and manufacturer, and is not false or misleading in any particular or misbranded as defined at § 21-31-11.

(2) To advertise, sell or exchange, deliver, or offer or expose for sale or exchange, or to attempt to deliver, or have in actual constructive possession with intent to do so any substitute or imitation frozen dessert or frozen dessert mix unless it is a special dietary frozen dessert which has been manufactured under regulations pertaining to it promulgated by the director of health under the authority of § 21-9-13.

(3) To sell or exchange, deliver, advertise or offer or expose for sale or exchange, or attempt to deliver, or have in actual or constructive possession with intent to do so, any frozen dessert or frozen dessert mix, ice cream, or ice milk:

(i) If it contains any oils, or fats, other than milk fats, except when those fats or oils are specifically required under standards of identity or are naturally contained in the flavors lawfully used; or

(ii) If the frozen dessert and/or frozen dessert mix is adulterated as defined by § 21-31-10.

(4) To refuse to permit entry or inspection, or to refuse to permit the taking of a sample as authorized by § 21-9-19.

(5) To remove or dispose of a detained or embargoed article in violation of § 21-9-18.

(6) To fail to keep records as required by § 21-9-7.

(7) To refuse to make available and to afford full opportunity to check any record, report, or invoice as required by § 21-9-11.

(8) To fail to file reports with the director of health as required by § 21-9-9.

History of Section.
(P.L. 1953, ch. 3176, § 6; G.L. 1956, §§ 21-9-13, 21-9-14; P.L. 1962, ch. 129, § 1; P.L. 1986, ch. 238, § 3; P.L. 1990, ch. 10, art. 7, § 2; P.L. 1990, ch. 129, § 2; P.L. 1990, ch. 471, § 2.)



Chapter 21-9-13 - Regulations.

§ 21-9-13 Regulations.  (a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the director of health, and he or she is authorized to promulgate, among others, regulations, definitions, and standards which are not inconsistent with the provisions of this chapter to govern the manufacture, labeling, transportation, advertising, and sale of frozen desserts and frozen dessert mixes, and the employee health standards and the sanitary conditions of the buildings, grounds, equipment, containers, and vehicles where those products are handled, manufactured, transported, sold, and/or stored.

(b) Whenever the action will promote honesty and fair dealing in the interest of consumers, the director of health shall promulgate regulations fixing and establishing for frozen desserts and frozen dessert mixes definitions and standards of identity and quality and reasonable standards of fill of containers. In prescribing a definition and standard of identity for frozen desserts and frozen dessert mixes in which optional ingredients are permitted, the director of health shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label.

(c) The definitions and standards promulgated under the provisions of this chapter shall conform as far as practicable to the definitions and standards promulgated under the authority of 21 U.S.C. § 341.

(d) Hearings authorized or required by this chapter shall be conducted by the director of health or any officer, agent, or employee that the director of health may designate for the purpose.

(e) The adoption of regulations shall be in accordance with chapter 35 of title 42.

History of Section.
(P.L. 1953, ch. 3176, § 7; G.L. 1956, § 21-9-15; P.L. 1962, ch. 129, § 1; P.L. 1986, ch. 238, § 3; P.L. 1989, ch. 542, § 36; P.L. 2002, ch. 292, § 46.)



Chapter 21-9-14 - Enforcement of chapter.

§ 21-9-14 Enforcement of chapter.  The director of health is authorized and directed to:

(1) Administer and supervise the enforcement of this chapter;

(2) Provide for any inspections and investigations that may be necessary to disclose violation;

(3) Receive and provide for the investigation of complaints; and

(4) Provide for the institution and prosecution of civil or criminal actions or both.

History of Section.
(P.L. 1953, ch. 3176, § 7; G.L. 1956, § 21-9-15; P.L. 1962, ch. 129, § 1.)



Chapter 21-9-15 - Violations reported to attorney general  Notice and hearing on violation.

§ 21-9-15 Violations reported to attorney general  Notice and hearing on violation.  (a) It shall be the duty of the attorney general, to whom the director of health reports any violation of this chapter, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

(b) Before any violation of this chapter is reported to the attorney general for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present his or her views before the director of health or the director's designated agent, either orally or in writing, in person, or by attorney, with regard to the contemplated proceeding.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-16 - Notice of minor violations  Warnings.

§ 21-9-16 Notice of minor violations  Warnings.  Nothing in this chapter shall be construed as requiring the director of health to report for the institution of proceedings under this chapter minor violations of this chapter, whenever the director of health believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-17 - Injunctions authorized.

§ 21-9-17 Injunctions authorized.  In addition to the remedies provided in this chapter the director of health is authorized to apply to the superior court for, and the court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of this chapter, irrespective of whether or not there exists an adequate remedy at law.

History of Section.
(P.L. 1953, ch. 3176, § 7; G.L. 1956, § 21-9-16; P.L. 1962, ch. 129, § 1.)



Chapter 21-9-18 - Embargoed articles  Condemnation and destruction.

§ 21-9-18 Embargoed articles  Condemnation and destruction.  (a) Whenever the director of health or any of the director's duly authorized agents finds, or has probable cause to believe, that any frozen dessert or frozen dessert mix is adulterated or misbranded as to be dangerous or fraudulent within the meaning of this chapter, or involved in a violation of this chapter or of the regulations promulgated pursuant to this chapter, he or she shall affix to that article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the agent or the court. It shall be unlawful for any person to remove or dispose of the detained or embargoed article by sale or without permission.

(b) When an article detained or embargoed under subsection (a) of this section has been found by an agent to be adulterated or misbranded, he or she shall petition the proper judge of the court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of that article. When the agent has found that an article detained or embargoed is not adulterated or misbranded, he or she shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, that article shall, after entry of the decree, be destroyed at the expense of the claimant of the article, under the supervision of the agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or the claimant's agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may by order direct that the article be delivered to the claimant of the article for the labeling or processing under the supervision of an agent of the director of health. The expense of the supervision shall be paid by the claimant. The article shall be returned to the claimant of the article on representation to the court by the director of health that the article is no longer in violation of this chapter, and that the expenses of supervision have been paid.

(d) Whenever the director of health or any of the director's authorized agents shall find in any room, building, vehicle of transportation, or other structure any frozen dessert or frozen dessert mix which contains any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or unsafe, it being declared to be a nuisance, the director of health or the director's authorized agent shall immediately condemn or destroy it, or in any other manner render it unsalable as human food.

History of Section.
(P.L. 1953, ch. 3176, § 7; G.L. 1956, § 21-9-16; P.L. 1962, ch. 129, § 1.)



Chapter 21-9-19 - Inspection of establishments.

§ 21-9-19 Inspection of establishments.  (a) The director of health or any of the director's duly authorized agents shall have free access at all reasonable hours to any frozen dessert plant in which frozen desserts and/or frozen dessert mixes are manufactured or held for introduction into commerce, or to enter any vehicle being used to manufacture, transport, or hold frozen desserts and/or frozen dessert mixes in commerce, for the purpose:

(1) Of inspecting the frozen dessert plant or vehicle to determine if any of the provisions of this chapter are being violated, and

(2) To secure samples or specimens of any frozen dessert and/or frozen dessert mix after paying or offering to pay for the sample. It shall be the duty of the director of health to make or cause to be made examination of samples secured under the provisions of this section to determine whether or not any provision of this chapter is being violated.

(b) The director of health or any of the director's duly authorized agents shall make the inspections and secure the samples or specimens at least once during each license year.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-20 - Publication of court orders, judgments, and decrees  Dissemination of information.

§ 21-9-20 Publication of court orders, judgments, and decrees  Dissemination of information.  (a) The director of health may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this chapter, including the nature of the charge and the disposition of it.

(b) The director of health may also cause to be disseminated information regarding frozen desserts and/or frozen dessert mixes that the director of health deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the director of health from collection, reporting, and illustrating the results of the director's investigations.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-21 - Persons exempt from licensing requirements.

§ 21-9-21 Persons exempt from licensing requirements.  The provisions of §§ 21-9-2 and 21-9-12(1)(i) restricting the sale, possession, or control of any frozen dessert or frozen dessert mix to licensed persons shall not apply to the transfer of a frozen dessert or milk shake by a retailer to a purchaser, or to common carriers or to warehouse operators while engaged in lawfully transporting or storing the frozen desserts and/or frozen dessert mixes, or to any employee of any of those persons acting within the scope of his or her employment.

History of Section.
(P.L. 1962, ch. 129, § 1.)



Chapter 21-9-22 - Violations of chapter  Penalty.

§ 21-9-22 Violations of chapter  Penalty.  Any person that violates any of the provisions of this chapter, or of the regulations promulgated pursuant to this chapter, and any principal, proprietor, agent, servant, or employee, who directs or knowingly permits a violation or who aids or assists a violation, shall upon conviction be subject to a fine of not less than five hundred dollars ($500) or to imprisonment for not more than one year, or to both the fine and imprisonment.

History of Section.
(P.L. 1953, ch. 3176, § 8; G.L. 1956, § 21-9-17; P.L. 1962, ch. 129, § 1.)



Chapter 21-9-23 - Severability.

§ 21-9-23 Severability.  If any provision of this chapter is declared unconstitutional or the applicability of any provision to any person or circumstance is held invalid, the constitutionality of the remainder of the chapter and the applicability of it to other persons and circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1962, ch. 129, § 1.)






Chapter 21-10 - Butter and Oleomargarine



Chapter 21-11 - Meats

Chapter 21-11-1 - "Animals" defined.

§ 21-11-1 "Animals" defined.  For the purposes of this chapter, "animal" is construed to mean any cattle, swine, sheep, goat, or equine.

History of Section.
(G.L. 1938, ch. 264, § 1; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-1; P.L. 1970, ch. 141, § 1.)



Chapter 21-11-2 - Sale of meat not handled in compliance with provisions.

§ 21-11-2 Sale of meat not handled in compliance with provisions.  It shall be unlawful for any person, firm, association, or corporation to handle, sell, or possess with intent to sell within this state the carcass of any animal or part of the carcass, any meat, meat product, or meat food product capable of use as human food which has not been slaughtered, canned, cured, smoked, salted, packed, rendered, handled, or processed in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter.

History of Section.
(P.L. 1935, ch. 2265, § 1; G.L. 1938, ch. 264, § 1; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-2; P.L. 1970, ch. 141, § 2.)



Chapter 21-11-3 - License required for processing and packing houses.

§ 21-11-3 License required for processing and packing houses.  No person, firm, association, or corporation shall operate within this state any establishment for the purpose of slaughtering any animal for human consumption, or for canning, curing, smoking, salting, packing, rendering, or handling the carcass of any animal or part of the carcass, or for the manufacturing of any meat product or meat food product, until that person, firm, association, or corporation shall have obtained a license from the department of health. This section shall not apply to a retail market offering for sale only those primal parts commonly known in the trade as sides, quarters, shoulders, hams, backs, bellies, tongues, livers, or similar parts, or meat, meat products, or meat food products, which have been obtained from the establishment of a person, firm, association, or corporation licensed in accordance with provisions of this section, nor to any retail market where meat processing consists solely of grinding meat for sale on the premises.

History of Section.
(G.L. 1938, ch. 264, § 2; P.L. 1943, ch. 1306, § 1; P.L. 1944, ch. 1469, § 1; G.L. 1956, § 21-11-3; P.L. 1970, ch. 141, § 3; P.L. 2002, ch. 292, § 47.)



Chapter 21-11-4 - Issuance and term of licenses  Suspension or revocation.

§ 21-11-4 Issuance and term of licenses  Suspension or revocation.  The director of health shall, upon receipt of application for a license to operate an establishment for any or all of the purposes mentioned in § 21-11-3, cause that establishment to be inspected and, if it is found to conform to the provisions of this chapter and the regulations adopted in accordance with this chapter, shall issue a license upon receipt of a fee as set forth in § 23-1-54; provided, that the license fee shall be at a reduced rate, as also set forth in § 23-1-54, for any one establishment where: (1) the meat is sold only at retail, (2) no slaughtering is performed, and (3) no more than one of the activities described in § 21-11-3 for which a license is required is performed. In order to set the license renewal dates so that all activities for each establishment can be combined on one license instead of on several licenses, the department of health shall set the license renewal date. The license period shall be for twelve (12) months, commencing on the license renewal date, and the license fee shall be at the full annual rate regardless of the date of application or the date of issuance of license. If the license renewal date is changed, the department may make an adjustment to the fees of licensed establishments, not to exceed the annual license fee, in order to implement the change in license renewal date. Applications for renewal of licenses, accompanied by the prescribed fee, shall be submitted at least two (2) weeks before the renewal date. Licenses issued or renewed under this section may be suspended or revoked for failure to comply with the provisions of this chapter or the regulations adopted in accordance with this chapter.

History of Section.
(P.L. 1935, ch. 2265, § 4; G.L. 1938, ch. 264, § 4; P.L. 1939, ch. 716, § 1; G.L. 1938, ch. 264, § 2; P.L. 1943, ch. 1306, § 1; P.L. 1944, ch. 1469, § 1; G.L. 1956, § 21-11-4; P.L. 1960, ch. 76, § 20; P.L. 1961, ch. 31, § 1; P.L. 1993, ch. 94, § 1; P.L. 2001, ch. 77, art. 15, § 3; P.L. 2007, ch. 73, art. 39, § 38; P.L. 2012, ch. 241, art. 9, § 31.)



Chapter 21-11-5 - Regulations concerning processing and packing plants.

§ 21-11-5 Regulations concerning processing and packing plants.  The director of health may adopt regulations governing the plant, equipment, operation, and maintenance of establishments defined in § 21-11-3, the methods and materials used, the source and quality of water, sewage and waste disposal, the approval or condemnation and disposal of any carcass or part of a carcass, meat, meat products, and meat food product, insofar as they relate to the health and protection of the public and any matters which relate to the health and protection of the public. These regulations may prescribe the manner in which inspection will be performed and the periods during which licensees may operate.

History of Section.
(P.L. 1935, ch. 2265, § 3; G.L. 1938, ch. 264, § 3; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-5; P.L. 1970, ch. 141, § 4.)



Chapter 21-11-6 - Stamping of meat  Sale of unstamped meat prohibited.

§ 21-11-6 Stamping of meat  Sale of unstamped meat prohibited.  The director of health shall cause to be prepared a suitable stamp for impression upon the carcass of any animal or part of the carcass or any meat, meat product, or meat food product which has been examined and found to be sound, healthful, wholesome, and fit for human consumption. The carcass of any animal or part of the carcass or any meat, meat product, or meat food product not impressed in this manner shall be unsalable as food, and if exposed or offered for sale shall be confiscated.

History of Section.
(P.L. 1935, ch. 2265, §§ 5, 6; G.L. 1938, ch. 264, §§ 4-6; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-6.)



Chapter 21-11-6.1 - Watering of meat.

§ 21-11-6.1 Watering of meat.  It shall be unlawful for any person, firm, association, or corporation to sell or possess with intent to sell within this state any meat the moisture content of which exceeds the maximum permitted under federal rules or regulations for meat shipped in interstate commerce.

History of Section.
(P.L. 1968, ch. 5, § 1.)



Chapter 21-11-7 - Processing for private use.

§ 21-11-7 Processing for private use.  The provisions of this chapter shall not apply to slaughtering of animals, or the canning, curing, smoking, packing, or rendering of the carcass of any animal or part of the carcass, where the animal is slaughtered by the owner of the animal and where the meat, meat product, or meat food product obtained from the animal is used for the private use of the owner of the animal slaughtered, or of the owner's immediate family.

History of Section.
(G.L. 1938, ch. 264, § 5; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-7; P.L. 1972, ch. 279, § 1.)



Chapter 21-11-8 - Federally inspected meat exempt.

§ 21-11-8 Federally inspected meat exempt.  Nothing in this chapter shall be construed to prevent the sale or possession of the carcass of any animal or part of the carcass or any meat, meat product, or meat food product which has been inspected and passed by the agricultural research service of the United States Department of Agriculture.

History of Section.
(G.L. 1938, ch. 264, § 1; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-8.)



Chapter 21-11-9 - Penalties for violations.

§ 21-11-9 Penalties for violations.  Any person, firm, association, or corporation violating any of the provisions of this chapter or the regulations authorized by this chapter shall be punished:

(1) By a term of imprisonment not exceeding three (3) months or by a fine not exceeding one hundred dollars ($100) for the first offense;

(2) By a term of imprisonment not exceeding six (6) months or by a fine not exceeding two hundred dollars ($200) for the second offense; and

(3) By a term of imprisonment not exceeding one year or by a fine not exceeding five hundred dollars ($500) or by both the fine and imprisonment for a third or subsequent offense.

History of Section.
(P.L. 1935, ch. 2265, § 9; G.L. 1938, ch. 264, § 9; G.L. 1938, ch. 264, § 6; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-9.)



Chapter 21-11-10 - Enforcement  Prosecution of violations.

§ 21-11-10 Enforcement  Prosecution of violations.  It shall be the duty of the director of health or the director's duly appointed agents to enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and to prosecute all persons guilty of violations of it. In all prosecutions the director, or his or her duly appointed agents, shall not be required to enter into any recognizance or to give surety for costs.

History of Section.
(G.L. 1938, ch. 264, § 7; P.L. 1943, ch. 1306, § 1; G.L. 1956, § 21-11-10.)






Chapter 21-12 - Salted Meats



Chapter 21-13 - Poultry

Chapter 21-13-1 - Definitions.

§ 21-13-1 Definitions.  For the purpose of this chapter, the following words have the meanings ascribed to them in this section:

(1) "Director" means the director of health or his or her duly authorized agent.

(2) "Person" means the state, any municipality, political subdivision, institution, public or private corporation, individual partnership, or other entity.

History of Section.
(P.L. 1956, ch. 3804, § 1; G.L. 1956, § 21-13-1; P.L. 1963, ch. 74, § 1.)



Chapter 21-13-2 - Registration of persons engaged in slaughtering and evisceration.

§ 21-13-2 Registration of persons engaged in slaughtering and evisceration.  All persons engaged in slaughtering and/or eviscerating of poultry for human consumption shall register annually with the director of the department of health during the month of January. Registrations issued will expire on December 31 and must be renewed annually.

History of Section.
(P.L. 1956, ch. 3804, § 3; G.L. 1956, § 21-13-2; P.L. 1963, ch. 74, § 1.)



Chapter 21-13-3 - Premises for slaughtering or evisceration.

§ 21-13-3 Premises for slaughtering or evisceration.  All poultry prepared for human consumption in Rhode Island shall be slaughtered and/or eviscerated on premises approved by the director of health.

History of Section.
(P.L. 1956, ch. 3804, § 2; G.L. 1956, § 21-13-3; P.L. 1963, ch. 74, § 1.)



Chapter 21-13-4 - Regulations.

§ 21-13-4 Regulations.  (a) The director of health is authorized to adopt regulations relating to the premises, facilities, materials used, and procedures followed at places where poultry for human consumption is slaughtered, eviscerated, or processed or where poultry products for human consumption are prepared, insofar as the regulations relate to the health and protection of the public.

(b) The director, for the health and protection of the public, is authorized to make ante-mortem inspections of poultry and to quarantine, or segregate, or re-inspect poultry or poultry products at any places where poultry is slaughtered, eviscerated, or processed or poultry products are prepared. The director, for the health and protection of the public, is authorized to condemn and render inedible diseased or unwholesome poultry or poultry products and to retain poultry or poultry products pending their further examination. The director is authorized to adopt regulations dealing with the identification of poultry and the marketing and labeling of poultry products or their containers, essential to the proper administration of this chapter.

History of Section.
(P.L. 1956, ch. 3804, § 4; G.L. 1956, § 21-13-4; P.L. 1963, ch. 74, § 1; P.L. 1970, ch. 220, § 1.)



Chapter 21-13-5 - Hearing on regulations.

§ 21-13-5 Hearing on regulations.  Before establishing the regulations as provided for in § 21-13-4, the director shall hold a public hearing, notice of which shall be given in a newspaper of statewide circulation.

History of Section.
(P.L. 1956, ch. 3804, § 5; G.L. 1956, § 21-13-5.)



Chapter 21-13-6 - Inspection powers.

§ 21-13-6 Inspection powers.  The director of health or any of the director's subordinates may enter at reasonable times upon any private or public property for the purposes of inspection and investigating conditions relating to the slaughtering, eviscerating, and processing of poultry or poultry products to be used for human consumption.

History of Section.
(P.L. 1956, ch. 3804, § 7; G.L. 1956, § 21-13-6; P.L. 1970, ch. 220, § 2.)



Chapter 21-13-6.1 - Watering of poultry.

§ 21-13-6.1 Watering of poultry.  It shall be unlawful for any person, firm, association, or corporation to sell or possess with intent to sell within this state any poultry or poultry product the moisture content of which exceeds the maximum permitted under federal rules or regulations of poultry or poultry products shipped in interstate commerce.

History of Section.
(P.L. 1968, ch. 5, § 2.)



Chapter 21-13-7 - Penalties for violations.

§ 21-13-7 Penalties for violations.  Any person, firm, or corporation, which, by itself or its agents or employees, violates any provision of this chapter or any regulation made pursuant to this chapter shall be fined not more than one hundred dollars ($100) or less than twenty-five dollars ($25.00) for the first offense and not more than two hundred dollars ($200) or less than fifty dollars ($50.00) for each subsequent offense. The superior court shall have jurisdiction in equity to enforce the provisions of this chapter and the regulations adopted pursuant to this chapter.

History of Section.
(P.L. 1956, ch. 3804, § 9; G.L. 1956, § 21-13-7; P.L. 1970, ch. 220, § 3.)



Chapter 21-13-8 - Revocation or refusal of registration.

§ 21-13-8 Revocation or refusal of registration.  Upon determination that any person having a registration issued under this chapter, or who has applied for a registration, has violated or failed to comply with any of the provisions of this chapter, or any of the rules or regulations promulgated pursuant to this chapter, the director may, after due notice to the registrant, and after affording the registrant an opportunity to be heard, revoke the registration or refuse to issue a registration to an applicant.

History of Section.
(P.L. 1956, ch. 3804, § 3; G.L. 1956, § 21-13-8.)



Chapter 21-13-9 - Scope of application.

§ 21-13-9 Scope of application.  The provisions of this chapter shall apply to every person, firm, partnership, or corporation engaged in slaughtering or eviscerating poultry, or in the preparation of poultry products for human consumption.

History of Section.
(P.L. 1956, ch. 3804, § 8; G.L. 1956, § 21-13-9; P.L. 1970, ch. 220, § 4.)



Chapter 21-13-10 - Responsibility for chapter.

§ 21-13-10 Responsibility for chapter.  The director of health shall carry out the provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3804, § 6; G.L. 1956, § 21-13-10; P.L. 1963, ch. 74, § 1.)






Chapter 21-14 - Shellfish Packing Houses

Chapter 21-14-1 - Definitions.

§ 21-14-1 Definitions.  Unless otherwise specifically provided, the following definitions apply to this chapter:

(1) "Approved" means approved by the director.

(2) "Department" means the department of health.

(3) "Director" means the director of health or the director's duly appointed agents.

(4) "Person" means any individual, firm, partnership, association, or private or municipal corporation.

(5) "Polluted area" means and includes any shellfish grounds underlying waters which have been examined and found to be unfit for the production of shellfish for human consumption.

(6) "Processing" means and includes cleansing, mixing, opening, or packing shellfish which are to be offered for sale or sold.

(7) "Shellfish" means and includes oysters, mussels, and all varieties of clams.

(8) "Shellfish business" means and includes one of the following: processing, labeling, storing except in commercial warehouses, or transporting except by common carrier shellfish which are to be offered for sale or sold.

(9) "Shellfish grounds" means and includes all lands underlying waters within the rise and fall of the tide and the marine limits of the jurisdiction of the state.

(10) "Taking" means and includes gathering, digging, raking, tonging, or dredging of shellfish.

History of Section.
(G.L. 1938, ch. 234, § 1; P.L. 1948, ch. 2039, § 2; G.L. 1956, § 21-14-1; P.L. 1980, ch. 263, § 3.)



Chapter 21-14-2 - License for shellfish business.

§ 21-14-2 License for shellfish business.  No person shall conduct within this state any shellfish business until that person shall have obtained a license from the department. The director shall, upon receipt of application for a license to conduct a shellfish business, cause the applicant's shellfish business facilities to be investigated and, if they are found to comply with the provisions of this chapter and the regulations adopted in accordance with this chapter, shall issue a license upon receipt of a fee for a shipper/reshipper or for a shucker packer/repacker as set forth in § 23-1-54. Any license issued shall apply only to those phases of the shellfish business that appear on the license and are defined by the director in regulations he or she shall adopt in regard to licensing. In order to set the license renewal dates so that all activities for each establishment can be combined on one license instead of on several licenses, the department of health shall set the license renewal date. The license period shall be for twelve (12) months, unless sooner suspended or revoked for cause, commencing on the license renewal date, and the license fee shall be at the full annual rate regardless of the date of application or the date of issuance of license. If the license renewal date is changed, the department may make an adjustment to the fees of licensed establishments, not to exceed the annual license fee, in order to implement the change in license renewal date. Licenses issued pursuant to this section may be suspended or revoked for violation of the provisions of this chapter or the regulations adopted in accordance with this chapter. The director may, after a hearing, refuse to issue any shellfish business license to any person who has been convicted of any violation of this chapter.

History of Section.
(G.L. 1938, ch. 234, § 2; P.L. 1948; ch. 2039, § 2; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-2; P.L. 1978, ch. 69, § 1; P.L. 1980, ch. 263, § 3; P.L. 1990, ch. 65, art. 53, § 1; P.L. 1993, ch. 94. § 1; P.L. 2001, ch. 77, art. 15, § 4; P.L. 2007, ch. 73, art. 39, § 39; P.L. 2012, ch. 241, art. 9, § 32.)



Chapter 21-14-3 - Sanitary regulations.

§ 21-14-3 Sanitary regulations.  The director shall adopt any regulations regarding sanitation as he or she shall deem necessary with reference to the conduct of a shellfish business. The director shall also adopt any regulations as he or she deems necessary to assure the sanitary quality of shellfish brought into this state for sale in this state.

History of Section.
(G.L. 1909, ch. 206, § 10; P.L. 1910, ch. 577, § 1; G.L. 1923, ch. 233, § 5; G.L. 1938, ch. 234, § 5; G.L. 1938, ch. 234, § 3; P.L. 1948, ch. 2039, § 2; G.L. 1956, § 21-14-3.)



Chapter 21-14-9 - Sale of noncomplying shellfish prohibited  Confiscation  Search warrants.

§ 21-14-9 Sale of noncomplying shellfish prohibited  Confiscation  Search warrants.  No person shall sell or possess with intent to sell within this state for human consumption any shellfish which have not been taken, processed, labeled, transported, or sold in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter. Any shellfish which the director shall have reasonable cause to believe have been taken from polluted areas or which have not been taken, processed, labeled, transported, or sold in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter shall be confiscated. Search warrants may be issued by any district court upon complaint of the director or the director's duly authorized agents relating to violations of this chapter.

History of Section.
(G.L. 1938, ch. 234, § 5; P.L. 1948, ch. 2039, § 2; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-9.)



Chapter 21-14-10 - Markets exempt from chapter.

§ 21-14-10 Markets exempt from chapter.  The provisions of this chapter shall not apply to wholesale or retail markets offering for sale only shellfish which have been obtained from persons licensed to operate shellfish establishments.

History of Section.
(G.L. 1909, ch. 206, § 8; P.L. 1910, ch. 577, § 1; G.L. 1923, ch. 233, § 3; G.L. 1938, ch. 234, § 3; G.L. 1938, ch. 234, § 6; P.L. 1948, ch. 2039, § 2; G.L. 1956, § 21-14-10.)



Chapter 21-14-11 - Enforcement  Prosecution of violations.

§ 21-14-11 Enforcement  Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and to prosecute all persons guilty of violations of them. In all prosecutions pursuant to this section the director shall not be required to enter into any recognizance nor to give surety for costs.

History of Section.
(P.L. 1905, ch. 1222, § 5; G.L. 1909, ch. 206, § 5; G.L. 1909, ch. 206, § 14; P.L. 1910, ch. 577, § 1; G.L. 1923, ch. 233, § 9; G.L. 1938, ch. 234, § 9; G.L., ch. 234, § 7; P.L. 1948, ch. 2039, § 2; G.L. 1956, § 21-14-11.)



Chapter 21-14-12 - Inspection of business premises.

§ 21-14-12 Inspection of business premises.  The director shall make regular inspections of the business premises of licensees and no person shall interfere with or obstruct the entrance of the director to any packing house or structural appurtenance to it, vessel, or vehicle for the purpose of making inspection as to sanitary conditions during reasonable business hours, and no person shall obstruct the conduct of this inspection; provided, that inspections as to sanitary conditions shall be made only by the director or employees of the department of health. These employees of the department of health shall not be construed to include agents whom the director may appoint in other departments for the purpose of enforcing other provisions of this chapter; and provided, that nothing in this section shall be construed as having granted to the director or any duly authorized official of the department the right of search and seizure without a warrant.

History of Section.
(G.L. 1938, ch. 234, § 8; P.L. 1948, ch. 2039, § 2; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-12.)



Chapter 21-14-13 - Appointment of enforcement agents.

§ 21-14-13 Appointment of enforcement agents.  The director may appoint as his or her agents any subordinate officers and employees in the department that may to him or her seem desirable and may assign to these agents the functions vested in the department for the preservation and enforcement of sanitary regulations in and around shellfish packing houses.

History of Section.
(G.L. 1938, ch. 234, § 9; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-13; impl. am. P.L. 1965, ch. 137, § 1; P.L. 1980, ch. 263, § 3.)



Chapter 21-14-14 - Powers of enforcement agents.

§ 21-14-14 Powers of enforcement agents.  All agents appointed pursuant to § 21-14-13, by virtue of their appointment and until these appointments shall be cancelled and revoked, may seize all shellfish in possession of any person violating the provisions of this chapter, and may make complaints for the violations, and in any complaint they shall not be required at the time of complaint or after this to enter into recognizance or in any way to become liable for the costs that may accrue on the complaint.

History of Section.
(G.L. 1938, ch. 234, § 9; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-14; P.L. 1964, ch. 61, § 1; P.L. 1980, ch. 263, § 3.)



Chapter 21-14-15 - Penalties for violations.

§ 21-14-15 Penalties for violations.  Persons convicted of violating any of the provisions of this chapter or the regulations adopted in accordance with this chapter shall be punished:

(1) By a term of imprisonment not exceeding three (3) months or by a fine not exceeding one hundred dollars ($100) for the first offense;

(2) By a term of imprisonment not exceeding six (6) months or by a The fine not exceeding two hundred dollars ($200) for the second offense; and

(3) By a term of imprisonment not exceeding one year or by a fine not exceeding five hundred dollars ($500) for a third or subsequent offense.

History of Section.
(P.L. 1905, ch. 1222, § 2; G.L. 1909, ch. 206, § 2; G.L. 1909, ch. 106, § 13; P.L. 1910, ch. 577, § 1; G.L. 1923, ch. 233, § 8; G. L. 1938, ch. 234, § 8; G.L. 1938, ch. 234, § 9; P.L. 1948, ch. 2039, § 2; G.L. 1938, ch. 234, § 10; P.L. 1953, ch. 3149, § 1; G.L. 1956, § 21-14-15; P.L. 1964, ch. 61, § 2; P.L. 1980, ch. 263, § 3.)






Chapter 21-15 - Pickled Fish

Chapter 21-15-1 - Duties of packers.

§ 21-15-1 Duties of packers.  In every city or town in which pickled fish are packed for sale or exportation from the state, the packers of every city or town shall see that the fish have been properly pickled and that they are properly repackaged in casks, in good shipping order, with good salt sufficient in each cask to preserve the fish from damage in transportation to any foreign port.

History of Section.
(G.L. 1896, ch. 134, § 1; G.L. 1909, ch. 160, § 1; G.L. 1923, ch. 190, § 1; G.L. 1938, ch. 380, § 1; G.L. 1956, § 21-15-1.)



Chapter 21-15-2 - Packer's bond.

§ 21-15-2 Packer's bond.  Every packer shall give bond to the city or town treasurer of the city or town in which the packer shall be appointed, in the sum of one thousand dollars ($1,000), with sufficient surety or sureties to the satisfaction of the city or town treasurer, for the faithful performance of the duties of his or her office.

History of Section.
(G.L. 1896, ch. 134, § 2; G.L. 1909, ch. 160, § 2; G.L. 1923, ch. 190, § 2; G.L. 1938, ch. 380, § 2; G.L. 1956, § 21-15-2.)



Chapter 21-15-3 - One kind of fish in cask.

§ 21-15-3 One kind of fish in cask.  Pickled fish, whether codfish, mackerel, menhaden, herrings, or other fish, shall be sorted and one kind only be put into the same cask.

History of Section.
(G.L. 1896, ch. 134, § 3; G.L. 1909, ch. 160, § 3; G.L. 1923, ch. 190, § 3; G.L. 1938, ch. 380, § 3; G.L. 1956, § 21-15-3.)



Chapter 21-15-4 - Construction, size, and packing of casks.

§ 21-15-4 Construction, size, and packing of casks.  Every cask shall be well seasoned and bound with twelve (12) hoops. Casks for menhaden and herrings shall be of the capacity to hold twenty-eight gallons (28 gals.), and those for other fish of the capacity, if a barrel, to hold two hundred pounds (200 lbs.), and if a half barrel, one hundred pounds (100 lbs.) weight of fish. Each cask shall be full and the fish shall be sound and well cured.

History of Section.
(G.L. 1896, ch. 134, § 4; G.L. 1909, ch. 160, § 4; G.L. 1923, ch. 190, § 4; G.L. 1938, ch. 380, § 4; G.L. 1956, § 21-15-4.)



Chapter 21-15-5 - Inspection and branding of casks.

§ 21-15-5 Inspection and branding of casks.  Every cask before being packed or repacked for exportation shall first be searched, examined, and approved by a packer; and shall, when packed or repacked for exportation, be branded legibly on one head with the kind of fish it contains and the weight of the fish or the capacity of the cask with the first letter of the first name and the whole of the surname of the packer, the name of the town, and the words Rhode Island, in letters not less than three-fourths of an inch ( 3/4") long, to denote that the cask is merchantable and in good order for exportation.

History of Section.
(G.L. 1896, ch. 134, § 5; G.L. 1909, ch. 160, § 5; G.L. 1923, ch. 190, § 5; G.L. 1938, ch. 380, § 5; G.L. 1956, § 21-15-5.)



Chapter 21-15-6 - Branding of codfish casks as to quality.

§ 21-15-6 Branding of codfish casks as to quality.  Every cask of pickled codfish offered for sale or for exportation from the state shall also be branded "No. 1," or "No. 2," or "No. 3," to denote the quality of the fish.

History of Section.
(G.L. 1896, ch. 134, § 6; G.L. 1909, ch. 160, § 6; G.L. 1923, ch. 190, § 6; G.L. 1938, ch. 380, § 6; G.L. 1956, § 21-15-6.)



Chapter 21-15-7 - Grading of mackerel  Bloaters.

§ 21-15-7 Grading of mackerel  Bloaters.  There shall be five (5) qualities of mackerel. Mackerel of the best quality, not mutilated, measuring not less than fourteen inches (14") from the extremity of the head to the notch or fork of the tail, free from rust, taint, or damage, and that shall count not more than one hundred fifty (150) fish to the barrel, shall be branded on the barrel or covering containing them "Bloaters."

History of Section.
(G.L. 1896, ch. 134, § 7; G.L. 1909, ch. 160, § 7; G.L. 1923, ch. 190, § 7; G.L. 1938, ch. 380, § 7; G.L. 1956, § 21-15-7.)



Chapter 21-15-8 - Number one mackerel.

§ 21-15-8 Number one mackerel.  Mackerel of the best quality, not mutilated, being not less than thirteen inches (13"), measured as provided in § 21-15-7, free from rust, taint, or damage, that shall count not more than two hundred (200) fish to the barrel, shall be branded "Number one."

History of Section.
(G.L. 1896, ch. 134, § 8; G.L. 1909, ch. 160, § 8; G.L. 1923, ch. 190, § 8; G.L. 1938, ch. 380, § 8; G.L. 1956, § 21-15-8.)



Chapter 21-15-9 - Number two mackerel.

§ 21-15-9 Number two mackerel.  Mackerel being not less than eleven inches (11"), measured as provided in § 21-15-7, free from rust, taint, or damage, and that shall count not more than three hundred fifty (350) fish to the barrel, shall be branded "Number two."

History of Section.
(G.L. 1896, ch. 134, § 9; G.L. 1909, ch. 160, § 9; G.L. 1923, ch. 190, § 9; G.L. 1938, ch. 380, § 9; G.L. 1956, § 21-15-9.)



Chapter 21-15-10 - Number three mackerel.

§ 21-15-10 Number three mackerel.  Mackerel of the next inferior quality, free from taint or damage, not less than ten inches (10"), measured as provided in § 21-15-7, that shall not count more than five hundred (500) fish to the barrel, shall be branded "Number three."

History of Section.
(G.L. 1896, ch. 134, § 10; G.L. 1909, ch. 160, § 10; G.L. 1923, ch. 190, § 10; G.L. 1938, ch. 380, § 10; G.L. 1956, § 21-15-10.)



Chapter 21-15-11 - Number four mackerel.

§ 21-15-11 Number four mackerel.  All other mackerel, free from taint or damage, shall be branded "Number four."

History of Section.
(G.L. 1896, ch. 134, § 11; G.L. 1909, ch. 160, § 11; G.L. 1923, ch. 190, § 11; G.L. 1938, ch. 380, § 11; G.L. 1956, § 21-15-11.)



Chapter 21-15-12 - Stamping as to quality of mackerel.

§ 21-15-12 Stamping as to quality of mackerel.  No person or persons shall sell or offer for sale any mackerel without having stamped, upon the barrel or covering containing the barrel, in a plain and legible manner the quality of the fish as classified in §§ 21-15-7  21-15-11.

History of Section.
(G.L. 1896, ch. 134, § 12; G.L. 1909, ch. 160, § 12; G.L. 1923, ch. 190, § 12; G.L. 1938, ch. 380, § 12; G.L. 1956, § 21-15-12.)



Chapter 21-15-13 - Sales and shipments by fishermen unaffected.

§ 21-15-13 Sales and shipments by fishermen unaffected.  Nothing in this chapter shall be construed as to prevent any fishermen or owners of fish, coming to this state from their fishing trips, from selling or reshipping their fish to any other of the United States without being packed into barrels or half barrels.

History of Section.
(G.L. 1896, ch. 134, § 13; G.L. 1909, ch. 160, § 13; G.L. 1923, ch. 190, § 13; G.L. 1938, ch. 380, § 13; G.L. 1956, § 21-15-13.)



Chapter 21-15-14 - Sale or export of pickled fish not approved and branded.

§ 21-15-14 Sale or export of pickled fish not approved and branded.  Every person who shall offer for sale in or attempt to export from the state any pickled fish which have not been approved by a sworn packer, or in casks which are not branded as required in this chapter, shall be fined fifty dollars ($50.00) for each offense.

History of Section.
(G.L. 1896, ch. 134, § 14; G.L. 1909, ch. 160, § 14; G.L. 1923, ch. 190, § 14; G.L. 1938, ch. 380, § 14; G.L. 1956, § 21-15-14.)



Chapter 21-15-15 - Transfer of fish from branded casks  Misbranding.

§ 21-15-15 Transfer of fish from branded casks  Misbranding.  Every person who shall shift any fish from any cask after the cask has been branded by the packer, and shall offer to sell or export the fish from this state, or shall brand any cask into which the fish shall be shifted, or shall brand any cask with the branding iron of a packer or with any iron made in imitation of it, shall be fined not less than thirty dollars ($30.00) nor more than one hundred sixty dollars ($160) for each offense.

History of Section.
(G.L. 1896, ch. 134, § 15; G.L. 1909, ch. 160, § 15; G.L. 1923, ch. 190, § 15; G.L. 1938, ch. 380, § 15; G.L. 1956, § 21-15-15.)



Chapter 21-15-16 - Fraud or neglect by packers.

§ 21-15-16 Fraud or neglect by packers.  Every packer who shall be guilty of any fraud or neglect in packing any fish contrary to this chapter, or shall brand any cask not thoroughly examined according to the provisions of this chapter, shall be fined fifty dollars ($50.00) for each offense.

History of Section.
(G.L. 1896, ch. 134, § 16; G.L. 1909, ch. 160, § 16; G.L. 1923, ch. 190, § 16; G.L. 1938, ch. 380, § 16; G.L. 1956, § 21-15-16.)



Chapter 21-15-17 - Packers' fees.

§ 21-15-17 Packers' fees.  The packers of fish shall be paid for opening, assorting, inspecting, weighing, pickling, packing, or repacking, heading up, nailing, and giving a certificate, if pickled codfish or mackerel, twenty cents ($0.20) for every barrel and fifteen cents ($0.15) for every half barrel by the owner of the fish; provided, that for all pickled codfish or mackerel which have been inspected in one of the United States and which shall not in the judgment of the packer require repacking, the owner shall only pay to the packer twenty cents ($0.20) for unheading, inspecting, reheading, branding, nailing, and giving a certificate of the work, and for all other, except codfish and mackerel, the owner of the fish shall pay the packer twenty-five cents ($0.25) for every cask.

History of Section.
(G.L. 1896, ch. 134, § 17; G.L. 1909, ch. 160, § 17; G.L. 1923, ch. 190, § 17; G.L. 1938, ch. 380, § 17; G.L. 1956, § 21-15-17.)






Chapter 21-16 - Kosher Foods

Chapter 21-16-1 - Violations or deception as to religious dietary laws by dealers in meats.

§ 21-16-1 Violations or deception as to religious dietary laws by dealers in meats.  A person, firm, or corporation shall be guilty of a misdemeanor:

(1) Who shall knowingly sell or expose for sale any meat or meat preparation, either raw or prepared for human consumption, and falsely represent it to be kosher or as having been prepared under the supervision of a rabbi or as a product or products sanctioned by the traditional or orthodox Hebrew religious requirements and dietary laws;

(2) Who shall falsely represent any food product or the contents of any package or container to be constituted and prepared, by having or permitting to be inscribed on it the word "kosher" in any language;

(3) Who shall sell or expose for sale in the same place of business both kosher and non-kosher meat or meat preparation, either raw or prepared for human consumption, who fails to indicate on the window signs and all display advertising, in block letters at least four inches (4") in height, "kosher and non-kosher meat sold here";

(4) Who shall expose for sale in any show window or place of business both kosher and non-kosher meat or meat preparation, either raw or prepared for human consumption, who fails to display over each kind of meat or meat preparation so exposed a sign in block letters at least four inches (4") in height reading "kosher meat" or "non-kosher meat," as the case may be;

(5) Who shall, while dealing or purporting to deal in kosher meat or meat preparations, prepare or handle or sell, or cause to be prepared or handled or sold, any food product which, when prepared or handled or sold together with kosher meat or meat preparation, constitutes a violation of the traditional or orthodox Hebrew religious requirements and dietary laws, and by which renders the kosher meat or meat preparation non-kosher;

(6) Who shall in the preparation, handling, or sale of kosher meat or meat preparation fail to comply strictly with the religious requirements and dietary laws necessary to constitute the meat or meat preparation genuinely kosher;

(7) Who shall, without complying with Hebrew religious or dietary laws, issue or maintain any sign or advertisement in any language purporting to represent that he or she sells or deals in kosher meat or meat preparations; or

(8) Who shall display on his or her window, door, or in his or her place of business, words or letters in the Hebrew language, or any sign, emblem, insignia, symbol, or mark in simulation of Hebrew words or letters, the display of which might reasonably be calculated to deceive or lead a person to believe that a representation, express or implied, is being made that the meat or meat preparation exposed for sale is kosher and in conformity with the traditional or orthodox Hebrew religious requirements.

History of Section.
(P.L. 1937, 2497, 2496, § 1; G.L. 1938, ch. 613, § 1; G.L. 1956, § 21-16-1; P.L. 1989, ch. 542, § 38; P.L. 2002, ch. 292, § 48.)



Chapter 21-16-2 - Violations and deception by restaurants.

§ 21-16-2 Violations and deception by restaurants.  A person, firm, or corporation who shall knowingly sell or expose for sale in any restaurant or other place where food products are sold for consumption on the premises any article of food or food preparation falsely represented as kosher or as having been prepared in accordance with the orthodox or traditional Hebrew religious requirements, either by direct statements, orally or in writing, or by display of the word "kosher" in English or Hebrew letters, or by the display of any sign or mark in simulation of that word, or by the display of any insignia, six-pointed star, or any mark which might reasonably be calculated to deceive or lead a reasonable person to believe that a representation is being made that the food sold is kosher or prepared in accordance with the traditional or orthodox Hebrew religious requirements, or who shall sell or expose for sale in a restaurant or other place both kosher and non-kosher food or food preparation, or who shall prepare, handle, combine, or serve kosher foods in a manner not sanctioned by the traditional or orthodox Hebrew religious requirements, who fails to display on his window signs and all display advertising in block letters at least four inches (4") in height "kosher and non-kosher food served here" shall be guilty of a misdemeanor.

History of Section.
(P.L. 1937, ch. 2497, § 2; G.L. 1938, ch. 613, § 2; G.L. 1956, § 21-16-2.)



Chapter 21-16-3 - False labeling as to fitness for Passover.

§ 21-16-3 False labeling as to fitness for Passover.  A person, firm, or corporation who shall stamp or label or cause to be stamped or labeled any can, jar, package, or other container of food or food preparation, falsely representing these to be kosher for Passover use or as having been prepared for Passover use under the supervision or sanction of any accredited rabbi of the traditional or orthodox Hebrew religion, by having or permitting to be inscribed on them the words "kosher for Passover" in any language or any sign or mark in simulation of those words in any language or any mark which might reasonably be calculated to deceive or lead a reasonable person to believe that the contents are represented as kosher for Passover use or as prepared under the supervision or sanction of an accredited rabbi of the traditional or orthodox Hebrew religion, and a person, firm, or corporation who shall knowingly sell or expose for sale any falsely stamped or labeled can, jar, package, or other container shall be guilty of a misdemeanor.

History of Section.
(P.L. 1937, ch. 2497, § 3; G.L. 1938, ch. 613, § 3; G.L. 1956, § 21-16-3.)



Chapter 21-16-4 - Penalties  Prosecution of violations.

§ 21-16-4 Penalties  Prosecution of violations.  A person, firm, or corporation convicted of violating any of the provisions of this chapter shall, for the first offense, be punished by a fine in the sum of not less than ten dollars ($10.00) and not more than three hundred dollars ($300) and for the second and each subsequent offense by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500), or by imprisonment not exceeding one year, or by other fine and imprisonment, in the discretion of the court. It shall be the duty of every board of health and the health department of any city or town and the department of health of the state whenever cognizant of any violation of this chapter to prosecute any person, firm, or corporation which it has reason to believe has violated any of the provisions of this chapter, and after deducting the costs of trial and conviction, to retain for the use of the board or department the balance of the fine or fines recovered.

History of Section.
(P.L. 1937, ch. 2497, § 4; P.L. 1938, ch. 2612, § 1; G.L. 1938, ch. 613, § 4; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-16-4.)






Chapter 21-17 - Eggs

Chapter 21-17-1 - Shell eggs  Labeling as to grade and size.

§ 21-17-1 Shell eggs  Labeling as to grade and size.  All shell eggs sold or offered for sale in this state for human consumption shall be labeled with the grade and size designation as set forth in the Rhode Island consumer grades.

History of Section.
(G.L. 1938, ch. 211, § 1; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-1.)



Chapter 21-17-2 - Consumer grades  Regulations.

§ 21-17-2 Consumer grades  Regulations.  The Rhode Island consumer grades for shell eggs shall be designated AA-A-B-C. The standards for quality of individual eggs shall be established by the director of environmental management under the provisions of § 21-20-5 and shall apply to all shell eggs sold or offered for sale. The means used in determining these grades and standards shall be specified by regulation issued by the director of environmental management.

History of Section.
(G.L. 1938, ch. 211, § 2; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-2; impl. am. P.L. 1965, ch. 137, § 1; P.L. 1977, ch. 171, § 1.)



Chapter 21-17-3 - Establishment of size and weight classes.

§ 21-17-3 Establishment of size and weight classes.  The size and weight classes for all shell eggs sold or offered for sale in Rhode Island shall be established by the director of environmental management under the provisions of § 21-20-5.

History of Section.
(G.L. 1938, ch. 211, § 3; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-3; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-17-4 - Hearings on quality, weight, and size requirements.

§ 21-17-4 Hearings on quality, weight, and size requirements.  Before establishing or changing the standards of quality, weight, and size requirements for Rhode Island consumer grades for shell eggs, the director shall hold a public hearing, notice of which shall be given in a newspaper of statewide circulation. The specifications for consumer grades and weight classes and the standards for quality of individual eggs shall be those promulgated by the U.S. Department of Agriculture as set forth in the regulations governing the grading of shell eggs and the U.S. standards, grades, and weight classes for shell eggs (7 CFR part 56).

History of Section.
(G.L. 1938, ch. 211, § 9; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-4; P.L. 1977, ch. 171, § 1.)



Chapter 21-17-5 - Advertising  Containers  Invoices.

§ 21-17-5 Advertising  Containers  Invoices.  All advertising of shell eggs shall include the correct size and grade designation in describing the eggs and the correct size and grade designation shall appear in clearly legible letters on the top or side of the exterior of any container in which the eggs are offered for sale. An invoice stating both the correct size and the correct quality grade designations shall accompany each delivery of eggs to a retailer. The invoice shall also include the name and address of both buyer and seller, date of sale, and shall conform to regulations issued by the director of environmental management.

History of Section.
(G.L. 1938, ch. 211, § 4; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-5; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-17-6 - Use of terms importing freshness.

§ 21-17-6 Use of terms importing freshness.  The terms "fresh eggs," "strictly fresh eggs," "new-laid eggs," or words or descriptions of similar import shall not be used in connection with the sale or offering for sale or advertising for sale of eggs in Rhode Island that do not meet the minimum requirements for Rhode Island consumer grade A or better.

History of Section.
(P.L. 1936, ch. 2354, § 1; G.L. 1938, ch. 211, § 1; G.L. 1938, ch. 211, § 5; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-6; P.L. 1977, ch. 171, § 1.)



Chapter 21-17-7 - False representations as to grade or size  Sale of inedible eggs.

§ 21-17-7 False representations as to grade or size  Sale of inedible eggs.  No person, firm, or corporation shall falsely advertise, falsely label, or falsely represent in any manner the grade or size of eggs sold or offered for sale in Rhode Island. The sale of inedible eggs for human consumption as defined under the federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., is prohibited. The sale of restricted eggs as defined by the federal Egg Products Inspection Act, 21 U.S.C. § 1031 et seq., is prohibited to retailers.

History of Section.
(G.L. 1938, ch. 211, § 6; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-7; P.L. 1977, ch. 171, § 1.)



Chapter 21-17-8 - Exemption of sales by producers.

§ 21-17-8 Exemption of sales by producers.  All eggs intended for sale to a first receiver who normally grades them into proper sizes and grades before reselling them shall be exempt from the provisions of §§ 21-17-1  21-17-10 until they are offered for resale.

History of Section.
(G.L. 1938, ch. 211, § 7; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-8.)



Chapter 21-17-9 - Enforcement  Appropriations.

§ 21-17-9 Enforcement  Appropriations.  The director of environmental management shall administer and enforce the provisions of §§ 21-17-1  21-17-10, and shall make suitable regulations to carry out the administration and enforcement. The general assembly shall annually appropriate any sum that it may deem necessary to carry out the purposes of §§ 21-17-1  21-17-10.

History of Section.
(P.L. 1936, ch. 2354, § 5; G.L. 1938, ch. 211, § 5; G.L. 1938, ch. 211, § 8; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-9; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-17-10 - Penalties for violations.

§ 21-17-10 Penalties for violations.  Any person, firm, or corporation, which by itself, or its agents or employees, violates any provisions of §§ 21-17-1  21-17-10, or any regulation made pursuant to those sections, or fails to comply with any of the requirements of those sections or knowingly misrepresents the condition, size, or quality of any eggs, shall be fined not more than fifty dollars ($50.00) for the first offense and not more than two hundred dollars ($200) for each subsequent offense. Complaints for the violation of the provisions of §§ 21-17-1  21-17-10 may be made by any person, and if made by the director or a duly authorized agent, the director or agent shall be exempt from giving surety for costs on that complaint.

History of Section.
(P.L. 1936, ch. 2354, § 7; G.L. 1938, ch. 211, § 7; G.L. 1938, ch. 211, § 10; P.L. 1947, ch. 1880, § 1; G.L. 1956, § 21-17-10; P.L. 1977, ch. 171, § 1.)



Chapter 21-17-11 - "Cold storage eggs" defined.

§ 21-17-11 "Cold storage eggs" defined.  "Cold storage eggs" as used in this chapter means eggs that have been artificially cooled for thirty (30) days or more at or below a temperature of forty degrees Fahrenheit (40° F.), and no other eggs shall be sold as "cold storage eggs."

History of Section.
(P.L. 1915, ch. 1190, § 1; G.L. 1923, ch. 168, § 29; G.L. 1938, ch. 269, § 23; G.L. 1956, § 21-17-11.)



Chapter 21-17-12 - Labeling of cold storage eggs.

§ 21-17-12 Labeling of cold storage eggs.  Whenever "cold storage eggs" are sold at wholesale or retail, or offered or exposed for sale, the case, package, box, or other container in which the eggs are placed or delivered shall be marked plainly and conspicuously with the words "cold storage eggs," or there shall be attached to the container a placard or sign having on it those words. If "cold storage eggs" are sold at retail or offered or exposed for sale without a container or placed upon a counter or elsewhere, a sign or placard having the words "cold storage eggs" plainly and conspicuously marked upon it shall be displayed in, upon, or immediately above the eggs; the display of the words "cold storage eggs" as required by this chapter shall be in letters not less than one inch (1") in height and shall be done in the manner that is approved by the department of health.

History of Section.
(P.L. 1915, ch. 1190, § 2; G.L. 1923, ch. 168, § 30; G.L. 1938, ch. 269, § 24; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-17-12.)



Chapter 21-17-13 - Penalty for violations.

§ 21-17-13 Penalty for violations.  Any person, firm, or corporation violating any of the provisions of § 21-17-12 shall be punished by a fine of not less than ten dollars ($10.00), nor more than one hundred dollars ($100), for each offense.

History of Section.
(P.L. 1915, ch. 1190, § 3; G.L. 1923, ch. 168, § 31; G.L. 1938, ch. 269, § 25; G.L. 1956, § 21-17-13.)



Chapter 21-17-14 - Rules and regulations  Enforcement.

§ 21-17-14 Rules and regulations  Enforcement.  The department of health shall have the same duties and powers relative to the making of rules and regulations relative to the enforcement of § 21-17-12 as is or shall be conferred upon it by chapter 1 of this title with reference to other foods.

History of Section.
(P.L. 1915, ch. 1190, § 4; G.L. 1923, ch. 168, § 32; G.L. 1938, ch. 269, § 26; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-17-14.)



Chapter 21-17-15 - Complaints for violations.

§ 21-17-15 Complaints for violations.  Complaints for the violation of the provisions of § 21-17-12 may be made by any person, and if made by the director or a duly authorized agent of the director of health, the director or agent shall be exempt from giving surety for costs on that complaint.

History of Section.
(P.L. 1915, ch. 1190, § 5; G.L. 1923, ch. 168, § 33; G.L. 1938, ch. 269, § 27; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-17-15.)






Chapter 21-18 - Apples

Chapter 21-18-1 - "Closed package" defined.

§ 21-18-1 "Closed package" defined.  "Closed package" when used in this chapter means a barrel, box, basket, or other container the contents of which cannot be sufficiently inspected without opening it or removing any kind of cover or lid to expose the surface contents to view.

History of Section.
(P.L. 1931, ch. 1701, § 4; G.L. 1938, ch. 212, § 4; G.L. 1956, § 21-18-1.)



Chapter 21-18-2 - Marking of closed packages.

§ 21-18-2 Marking of closed packages.  Each closed package of apples packed or repacked within the state and intended for sale within or without the state shall be marked or branded at the time of packing, repacking, or closing with a statement of the quantity of the contents, the name and address of the person by whose authority the apples were packed, the true name of the variety, and the minimum size or numerical count of the apples contained in it, in accordance with § 21-18-6. If the true name of the variety is not known to the packer or other person by whose authority the apples are packed, the statement shall include the words "Variety Unknown." If apples are repacked, the packages shall be marked "Repacked," and shall bear the name and address of the person by whose authority it is repacked in place of that of the person by whose authority it was originally packed.

History of Section.
(P.L. 1931, ch. 1701, § 1; G.L. 1938, ch. 212, § 1; G.L. 1956, § 21-18-2.)



Chapter 21-18-3 - Marking of minimum size.

§ 21-18-3 Marking of minimum size.  Unless the package is marked with the numerical count, the minimum size of all apples, as required by § 21-18-2, shall be marked upon the package, and shall be determined by taking the transverse diameter of the smallest fruit in the package at right angles to the stem and blossom ends. Minimum sizes shall be stated in variations of one-quarter of an inch (1/4"), such as two inches (2"), two and one-quarter inches (21/4") and so forth, in accordance with the facts. Minimum sizes may be designated by figures instead of words. The word "minimum" may be designated by using the abbreviation "min."

History of Section.
(P.L. 1931, ch. 1701, § 6; G.L. 1938, ch. 212, § 6; G.L. 1956, § 21-18-3.)



Chapter 21-18-4 - Style of marking.

§ 21-18-4 Style of marking.  The branding or marking of barrels, boxes, or baskets under the provisions of this chapter shall be in block letters and figures not less than one-half inch (1/2") in height. The director of environmental management shall prescribe rules and regulations as to the lettering to be used in branding or marking other packages.

History of Section.
(P.L. 1931, ch. 1701, § 2; G.L. 1938, ch. 212, § 2; G.L. 1956, § 21-18-4; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-18-5 - Misbranded packages.

§ 21-18-5 Misbranded packages.  For the purposes of this chapter, apples packed in a closed package shall be deemed to be misbranded:

(1) If the package fails to bear all statements required by § 21-18-2.

(2) If the package bears any statement, design, or device regarding the article or its contents which shall be false or misleading in any particular, or is falsely branded in any particular.

History of Section.
(P.L. 1931, ch. 1701, § 3; G.L. 1938, ch. 212, § 3; G.L. 1956, § 21-18-5.)



Chapter 21-18-6 - Standard barrel and bushel.

§ 21-18-6 Standard barrel and bushel.  The standard barrel for apples shall be of the following dimensions when measured without distention of its parts: length of stave, twenty-eight and one-half inches (28 1/2"); diameter of heads, seventeen and one-eighth inches (17 1/8"); distance between heads, twenty-six inches (26"); circumference of bulge, sixty-four inches (64"), outside measurements; and the thickness of staves not greater than four-tenths of an inch ( 4/10"); provided that any barrel of a different form having a capacity of seven thousand fifty-six cubic inches (7,056 cu. in.) shall be a standard barrel. The standard bushel box or standard bushel basket for apples shall be a container having a capacity of not less than one United States standard bushel or two thousand one hundred fifty and forty-two one-hundredths cubic inches (2,150.42 cu. in.). Containers for apples other than the standard barrel or bushel shall be marked in terms of cubical capacity or count.

History of Section.
(P.L. 1931, ch. 1701, § 5; G.L. 1938, ch. 212, § 5; G.L. 1956, § 21-18-6.)



Chapter 21-18-7 - Prosecution of violations.

§ 21-18-7 Prosecution of violations.  When the director of environmental management becomes cognizant of the violation of any provision of this chapter, he or she shall cause notice of the violation together with a copy of the findings to be given to the person or persons concerned. Persons notified shall be given a hearing under rules and regulations prescribed by the director. Notices of the hearing shall specify the date, hour, and place of the hearing. Whenever any prosecution takes place, the state director of environmental management shall not be required to furnish surety for costs, upon any complaint made by him or her.

History of Section.
(P.L. 1931, ch. 1701, § 7; G.L. 1938, ch. 212, § 7; G.L. 1956, § 21-18-7; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-18-8 - Penalties for violations.

§ 21-18-8 Penalties for violations.  Whoever himself or herself or by servant or agent misbrands apples within the meaning of this chapter, or packs, sells, distributes, or offers or exposes for sale or distribution apples which are misbranded, or apples in closed or open packages so packed that the faced or shown surface gives a false representation of the contents of the package, or packs, sells, distributes, or offers or exposes for sale or distribution, apples in violation of any provision of this chapter, shall be punished for the first offense by a fine not exceeding twenty-five dollars ($25.00) and for a subsequent offense by a fine not exceeding one hundred dollars ($100), or be imprisoned for a term of three (3) months, or both the fine and imprisonment.

History of Section.
(P.L. 1931, ch. 1701, § 8; G.L. 1938, ch. 212, § 8; G.L. 1956, § 21-18-8.)






Chapter 21-19 - Potatoes

Chapter 21-19-1 - Definitions.

§ 21-19-1 Definitions.  (a) "Grade" or "grades" means the standards for potatoes established by the United States Department of Agriculture and promulgated by the director of environmental management as the official grades of potatoes for Rhode Island under the authority of § 21-20-5.

(b) "Person" or "persons" as used in this chapter includes individuals, corporations, companies, societies, and associations. The act, omission, or failure of an officer, agent, or other person acting for or employed by a corporation, company, society, or association, within the scope of that person's employment or office shall also be deemed to be the act, omission, or failure of the corporation, company, society, or association.

(c) "Plainly and conspicuously" means that the lettering used to convey information required by law on containers shall be legible enough so as not to be obscured by other markings or illustrations used. Grade terms shall be in block letters three-eighths inch ( 3/8") or larger in height.

History of Section.
(P.L. 1950, ch. 2552, § 2; G.L. 1956, § 21-19-1.)



Chapter 21-19-2 - Scope of chapter.

§ 21-19-2 Scope of chapter.  The provisions of this chapter shall apply to all shipments, packages, containers, or displays in which potatoes are packed, distributed, sold, or offered or exposed for sale except as otherwise provided in this chapter.

History of Section.
(P.L. 1950, ch. 2552, § 1; G.L. 1956, § 21-19-2.)



Chapter 21-19-3 - Grades.

§ 21-19-3 Grades.  The United States grades for potatoes as promulgated by the United States Department of Agriculture are made the official grades for purposes of this chapter.

History of Section.
(P.L. 1950, ch. 2552, § 9; G.L. 1956, § 21-19-3.)



Chapter 21-19-4 - Marking of containers and display racks and bins.

§ 21-19-4 Marking of containers and display racks and bins.  Every shipment, package, or container, containing potatoes which are packed, sold, distributed, or offered or exposed for sale or distribution in the state by any person shall be plainly and conspicuously marked with the name and address of the packer, or the person by whose authority the potatoes are packed or distributed, the net weight, and the proper grade of the potatoes contained in it. The party possessing the potatoes at any time shall be deemed responsible for the proper marking of the potatoes. On display racks or bins from which potatoes are sold in retail quantities, the proper grade must be plainly and conspicuously shown, but the provisions as to markings of name and address of the person by whose authority the potatoes were packed shall not apply.

History of Section.
(P.L. 1950, ch. 2552, § 3; G.L. 1956, § 21-19-4.)



Chapter 21-19-5 - Potatoes exempt from chapter.

§ 21-19-5 Potatoes exempt from chapter.  All potatoes intended for sale to a processing plant or to a first receiver who normally grades them into proper grades before reselling them shall be exempt from the provisions of this chapter until they are offered for resale. All ungraded potatoes shipped under this provision must be in turned sacks, in plain paper bags, or in bulk. Properly tagged certified seed potatoes are exempted from these provisions.

History of Section.
(P.L. 1950, ch. 2552, § 4; G.L. 1956, § 21-19-5.)



Chapter 21-19-6 - Advertising.

§ 21-19-6 Advertising.  All radio, newspaper, or display advertising of potatoes must state the grade or grades of potatoes being advertised.

History of Section.
(P.L. 1950, ch. 2552, § 5; G.L. 1956, § 21-19-6.)



Chapter 21-19-7 - Enforcement  Appropriations and disbursements.

§ 21-19-7 Enforcement  Appropriations and disbursements.  The director of environmental management shall administer and enforce the provisions of this chapter and shall make suitable regulations to carry out the administration and enforcement. The general assembly shall annually appropriate any sum that it may deem necessary to carry out the purpose of this chapter; and the state controller is authorized and directed to draw orders upon the general treasurer for the payment of that sum, or so much of it as may be required from time to time, upon receipt by the controller of properly authenticated vouchers.

History of Section.
(P.L. 1950, ch. 2552, § 6; G.L. 1956, § 21-19-7; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-19-8 - Hearings on violations.

§ 21-19-8 Hearings on violations.  When the director of environmental management learns of any violation of any provisions of this chapter, he or she may cause notice of the violation, together with the copy of his or her findings, to be given to the person or persons concerned. Persons notified may be given a hearing under rules and regulations prescribed by the director. Notice of the hearings shall declare the date, hour, and place of the hearing.

History of Section.
(P.L. 1950, ch. 2552, § 7; G.L. 1956, § 21-19-8; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-19-9 - Penalties for violations.

§ 21-19-9 Penalties for violations.  Any person, firm, or corporation, which by itself or its agents or employees, violates any provisions of this chapter, or any regulation made under this chapter, or fails to comply with any of the requirements of this chapter or knowingly misrepresents the grade of any potatoes, shall be fined not more than fifty dollars ($50.00) nor less than twenty-five dollars ($25.00) for the first offense and not more than two hundred dollars ($200) nor less than fifty dollars ($50.00) for each subsequent offense.

History of Section.
(P.L. 1950, ch. 2552, § 8; G.L. 1956, § 21-19-9.)






Chapter 21-20 - Fruits and Vegetables Generally

Chapter 21-20-1 - Vegetables to be sold by weight.

§ 21-20-1 Vegetables to be sold by weight.  It shall be unlawful for any person, firm, partnership, or corporation to sell at retail or offer to sell at retail any lima, fava, shell, wax, or green snap beans, peas, spinach, kale, dandelions, and potatoes, and any other vegetables of the commonly accepted staple classes as may be determined by the director of environmental management, in any other manner or measure other than by weight.

History of Section.
(P.L. 1942, ch. 1202, § 1; G.L. 1956, § 21-20-1.)



Chapter 21-20-2 - Penalty for sales other than by weight.

§ 21-20-2 Penalty for sales other than by weight.  Every person, firm, partnership, or corporation violating § 21-20-1 shall be fined not less than twenty dollars ($20.00) and not more than fifty dollars ($50.00), one-half ( 1/2) of the fine to the use of the city or town where the offense was committed and one-half ( 1/2) of the fine to the use of the state.

History of Section.
(P.L. 1942, ch. 1202, § 2; G.L. 1956, § 21-20-2.)



Chapter 21-20-3 - Enforcement of provisions.

§ 21-20-3 Enforcement of provisions.  The enforcement of §§ 21-20-1 and 21-20-2 shall be under the jurisdiction of the director of environmental management.

History of Section.
(P.L. 1942, ch. 1202, § 3; G.L. 1956, § 21-20-3; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-20-4 - Sale of nuts, beans, and berries by dry measure.

§ 21-20-4 Sale of nuts, beans, and berries by dry measure.  Nuts and shelled beans and all kinds of berries, whenever sold by measure, shall be sold by dry measure. And any person who shall sell any nuts or shelled beans or any kind of berries by any measure other than dry measure shall be fined not exceeding twenty dollars ($20.00), one-half ( 1/2) of the fine to the use of the town or city in which the offense shall have been committed and one-half ( 1/2) of the fine to the complainant.

History of Section.
(G.L. 1896, ch. 146, § 8; G.L. 1909, ch. 172, § 8; G.L. 1923, ch. 202, § 8; G.L. 1938, ch. 383, § 8; G.L. 1956, § 21-20-4.)



Chapter 21-20-5 - Rules as to grading, packing, and marking of farm products  False representations.

§ 21-20-5 Rules as to grading, packing, and marking of farm products  False representations.  The director of environmental management is authorized and instructed to promulgate reasonable rules and regulations relative to grading, marking, labeling, packing, and branding of products of the farm. Any fruit or vegetable offered or exposed for sale or distribution in a closed or open package so packed that the faced or shown surface gives a false representation of the contents of the package shall be construed to be misbranded under the terms of this section. Products of the farm sold or offered for sale as graded, marked, labeled, packed, or branded as conforming to those rules and regulations must conform.

History of Section.
(G.L. 1923, ch. 241, § 33; P.L. 1926, ch. 789, § 1; P.L. 1930, ch. 1602, § 1; G.L. 1938, ch. 212, § 9; G.L. 1956, § 21-20-5; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-20-6 - Penalty for violations.

§ 21-20-6 Penalty for violations.  Any person, firm, or corporation who shall violate any provision of § 21-20-5 or any rule or regulation of the director of environmental management made pursuant to that section shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or be imprisoned for a term of three (3) months, or by both fine and imprisonment.

History of Section.
(G.L. 1923, ch. 241, § 35; P.L. 1926, ch. 789, § 1; P.L. 1930, ch. 1602, § 1; G.L. 1938, ch. 212, § 10; G.L. 1956, § 21-20-6; impl. am. P.L. 1965, ch. 137, § 1.)



Chapter 21-20-7 - Exemptions.

§ 21-20-7 Exemptions.  When products are grown or produced on a Rhode Island farm and sold or offered for sale at the farm, roadside stands, farmers markets or pick-your-own operations located in Rhode Island, the products may be sold or offered for sale by weight, dry measure or count, provided, that they are clearly marked as to the method of sale being used.

History of Section.
(P.L. 2003, ch. 184, § 1; P.L. 2003, ch. 188, § 1.)






Chapter 21-21 - Olive Oil

Chapter 21-21-1 - "Olive oil" defined.

§ 21-21-1 "Olive oil" defined.  "Olive oil," means the pale yellowish or yellowish green nondrying oil expressed from ripe olives and used or sold or offered for sale as a salad oil, in cooking, or as a lubricant or in illumination.

History of Section.
(P.L. 1941, ch. 1016, § 1; G.L. 1956, § 21-21-1.)



Chapter 21-21-2 - Sale of mixtures as pure olive oil prohibited.

§ 21-21-2 Sale of mixtures as pure olive oil prohibited.  Olive oil, when it has been mixed or packed with cotton seed oil or other substance, shall not be sold or offered for sale under the name of "Pure olive oil."

History of Section.
(P.L. 1941, ch. 1016, § 2; G.L. 1956, § 21-21-2.)



Chapter 21-21-3 - Penalties for misrepresentation  Confiscation  Evidence  Action on contract.

§ 21-21-3 Penalties for misrepresentation  Confiscation  Evidence  Action on contract.  Every person, firm, or corporation who as principal or by servant or agent shall have in his or her or its possession or who shall pack, label, and distribute to be sold or shall offer for sale any can, jar, package, or other container which is stamped or labeled or which is caused to be stamped or labeled as containing pure olive oil, which stamp or label falsely represents the olive oil to be pure when it has been mixed or packed with cotton seed oil or other substance, shall be guilty of a misdemeanor and for the first and second offense shall be punished by a fine of not exceeding two hundred dollars ($200), and for the third and each subsequent offense shall be punished by a fine of two hundred dollars ($200) or by imprisonment for thirty (30) days or by both fine and imprisonment, and the olive oil shall be confiscated and shall become the property of the state for final distribution; and on trial of the offense proof of the possession, packing, labeling, or distributing to be sold or offering for sale, shall be evidence of knowledge of the character of the article possessed, packed, labeled, and distributed for sale or offered for sale and of knowledge that it was not pure olive oil as required by § 21-21-2. No action shall be maintained in any court of this state to recover on any contract for packing, labeling, and distributing for sale of olive oil so misrepresented as being pure olive oil as required by this chapter.

History of Section.
(P.L. 1941, ch. 1016, § 3; G.L. 1956, § 21-21-3.)



Chapter 21-21-4 - Prosecution of violations.

§ 21-21-4 Prosecution of violations.  It shall be the duty of the department of health to prosecute any person, firm, or corporation violating any of the provisions of this chapter.

History of Section.
(P.L. 1941, ch. 1016, § 4; G.L. 1956, § 21-21-4.)



Chapter 21-21-5 - Access to premises  Taking and analysis of specimens.

§ 21-21-5 Access to premises  Taking and analysis of specimens.  The director of health or the director's officer or agent may enter any place where olive oil is packed, labeled, distributed, or offered for sale for the purpose of examining into any suspected violation of §§ 21-21-2 and 21-21-3; and whenever the director has reason to believe that any olive oil is being packed, labeled, distributed, or offered for sale in violation of §§ 21-21-2 and 21-21-3, he or she shall take specimens of the oil and cause the specimens to be analyzed or satisfactorily tested, the result of which he or she shall record and preserve as evidence, and a certificate of the result, sworn to by the analyzer, shall be admissible in evidence in all prosecutions under this chapter. Every person refusing the director or other officer or agent responsible entry for the purpose of examination, or refusing to allow him or her to take specimens, shall, upon conviction, be fined a sum not exceeding fifty dollars ($50.00).

History of Section.
(P.L. 1941, ch. 1016, § 5; G.L. 1956, § 21-21-5.)



Chapter 21-21-6 - Sale of mixed oils so labeled.

§ 21-21-6 Sale of mixed oils so labeled.  Nothing contained in this chapter shall prevent the sale of olive oil, which has been mixed with cotton seed oil or other substance when the can, jar, package, or container in which the mixed olive oil is so stamped or labeled.

History of Section.
(P.L. 1941, ch. 1016, § 6; G.L. 1956, § 21-21-6.)






Chapter 21-22 - Vinegar

Chapter 21-22-1 - False representation as cider vinegar.

§ 21-22-1 False representation as cider vinegar.  No person shall by himself or herself, his or her servant or agent, or as the servant or agent of any other person, sell, exchange, or have in his or her custody or possession, with intent to sell or exchange, or expose or offer for sale or exchange, any adulterated vinegar, or label, brand, or sell as cider vinegar any vinegar not made exclusively from apple cider.

History of Section.
(G.L. 1896, ch. 148, § 1; P.L. 1903, ch. 1107, § 1; G.L. 1909, ch. 174, § 1; G.L. 1923, ch. 205, § 1; G.L. 1938, ch. 270, § 1; G.L. 1956, § 21-22-1.)



Chapter 21-22-2 - Artificial coloring prohibited  Acetic acid and vinegar solid requirements.

§ 21-22-2 Artificial coloring prohibited  Acetic acid and vinegar solid requirements.  All vinegars shall be without artificial coloring matter, and shall contain not less than four grams (4 gs.) of acetic acid in one hundred grams (100 gs.) of the vinegar. Cider vinegar shall contain in addition to four grams (4 gs.) of acetic acid not less than one and six-tenths grams (1.6 gs.) of cider vinegar solids in one hundred grams (100 gs.) of the vinegar. If any vinegar contains any artificial coloring matter, or less than the amount of acidity required by this section, or, in the case of a cider vinegar, if it contains less than the amount of acidity or cider vinegar solids required by this section, it shall be deemed to be an adulteration within the meaning of this chapter.

History of Section.
(G.L. 1896, ch. 148, § 2; G.L. 1909, ch. 174, § 2; P.L. 1917, ch. 1468, § 1; G.L. 1923, ch. 205, § 2; G.L. 1938, ch. 270, § 2; G.L. 1956, § 21-22-2.)



Chapter 21-22-3 - Metallic salts  Mineral acids.

§ 21-22-3 Metallic salts  Mineral acids.  All vinegars shall be without any metallic salts of arsenic, lead, copper, tin, or zinc, or any sulphuric, hydrochloric, nitric, or other mineral acid injurious to health; and if any vinegar contains any metallic salts of arsenic, lead, copper, tin, or zinc, or any sulphuric, hydrochloric, nitric, or other mineral acid injurious to health, it shall be deemed to be adulterated within the meaning of this chapter.

History of Section.
(G.L. 1896, ch. 148, § 6; P.L. 1903, ch. 1107, § 2; G.L. 1909, ch. 174, § 3; G.L. 1923, ch. 205, § 3; G.L. 1938, ch. 270, § 3; G.L. 1956, § 21-22-3.)



Chapter 21-22-4 - Complaints for violations.

§ 21-22-4 Complaints for violations.  It shall be the duty of the director of health to make complaint for all violations of this chapter, and the director shall not be required to give surety for costs.

History of Section.
(P.L. 1908, ch. 1597, § 12; G.L. 1909, ch. 174, § 4; G.L. 1923, ch. 205, § 4; G.L. 1938, ch. 270, § 4; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-22-4.)



Chapter 21-22-5 - Access to premises  Taking and analysis of specimens.

§ 21-22-5 Access to premises  Taking and analysis of specimens.  Every duly authorized agent of the department of health may enter any place where vinegar is stored or kept for sale, and examine all carriages used in the conveyance of vinegar; and whenever the agent has reason to believe any vinegar found by him or her is adulterated, the agent shall take specimens of it and cause the vinegar to be analyzed or satisfactorily tested, the result of which the agent shall record and preserve as evidence, and a certificate of the result, sworn to by the analyzer, shall be admissible in evidence in all prosecutions under this chapter.

History of Section.
(G.L. 1896, ch. 148, § 4; G.L. 1909, ch. 174, § 5; G.L. 1923, ch. 205, § 5; G.L. 1938, ch. 270, § 5; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-22-5.)



Chapter 21-22-6 - Penalties for violations.

§ 21-22-6 Penalties for violations.  Any person violating the provisions of this chapter shall be subject to the penalties prescribed in chapters 1, 17, 23, and 30 of this title for like offenses.

History of Section.
(G.L. 1896, ch. 148, § 5; G.L. 1909, ch. 174, § 6; G.L. 1923, ch. 205, § 6; G.L. 1938, ch. 270, § 6; G.L. 1956, § 21-22-6.)






Chapter 21-23 - Nonalcoholic Bottled Beverages, Drinks and Juices

Chapter 21-23-1 - Bottlers' permits required for manufacture or sale.

§ 21-23-1 Bottlers' permits required for manufacture or sale.  It shall be unlawful for any person, firm, or corporation to manufacture or bottle for sale or to sell or offer for sale any carbonated or nonalcoholic beverage, soda water, fruit juice, syrup, bottled drinking water either plain or carbonated, or any other so-called soft drink, without a permit from the department of health. No carbonated or nonalcoholic beverage, soda water, fruit juice, syrup, bottled drinking water either plain or carbonated, or any other so-called soft drink, which has been manufactured outside of this state shall be sold or offered for sale within this state unless the person, firm, or corporation manufacturing or bottling it for sale shall hold a permit to do so from the department of health. The permit shall be known as a "bottlers' permit" and the person, firm, or corporation receiving the permit shall be known as the "bottler".

History of Section.
(G.L. 1909, ch. 183, § 15; P.L. 1919, ch. 1781, § 1; P.L. 1921, ch. 2073, § 1; G.L. 1923, ch. 168, § 15; P.L. 1927, ch. 1059, § 1; P.L. 1928, ch. 1190, § 1; G.L. 1938, ch. 269, § 15; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-23-1; P.L. 1979, ch. 384, § 1; P.L. 1988, ch. 581, § 1.)



Chapter 21-23-2 - Issuance and renewal of permits  Fee  Posting  Exempt cider.

§ 21-23-2 Issuance and renewal of permits  Fee  Posting  Exempt cider.  Blank forms of the application for permits shall be furnished by the department without cost. The fee for the permit shall be as set forth in § 23-1-54. The fee for a permit to manufacture or bottle apple cider shall also be as set forth in § 23-1-54. In order to set the license renewal dates so that all activities for each establishment can be combined on one license instead of on several licenses, the department of health shall set the license renewal date. The license period shall be for twelve (12) months, commencing on the license renewal date, and the license fee shall be at the full annual rate regardless of the date of application or the date of issuance of license. If the license renewal date is changed, the department may make an adjustment to the fees of licensed establishments, not to exceed the annual license fee, in order to implement the change in license renewal date. Any person applying for a permit to bottle or manufacture apple cider shall certify that he or she does not manufacture or bottle any carbonated or nonalcoholic beverage, soda water, fruit juice, syrup, bottled drinking water, either plain or carbonated, or any other so-called soft drink, other than apple cider. The fee received by the department for "bottlers' permits" shall be turned over to the general treasurer. All permits granted under this chapter shall be posted in a conspicuous place on the premises of the bottler so that they may readily be seen by any person inspecting the premises; provided that the fees so far as they relate to cider, shall not apply to any person who manufactures and bottles during any one calendar year not exceeding five hundred (500) gallons of cider.

History of Section.
(G.L. 1909, ch. 183, § 15; P.L. 1919, ch. 1781, § 1; P.L. 1921, ch. 2073, § 1; G.L. 1923, ch. 168, § 15; P.L. 1927, ch. 1059, § 1; P.L. 1928, ch. 1190, § 1; G.L. 1938, ch. 269, § 15; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-23-2; P.L. 1960, ch. 76, § 21; P.L. 1979, ch. 384, § 1; P.L. 1990, ch. 65, art. 52, § 1; P.L. 1991, ch. 322, § 1; P.L. 1993, ch. 94, § 1; P.L. 1994, ch. 363, § 1; P.L. 2001, ch. 77, art. 15, § 5; P.L. 2007, ch. 73, art. 39, § 40; P.L. 2012, ch. 241, art. 9, § 33.)



Chapter 21-23-3 - Suspension or revocation of permits.

§ 21-23-3 Suspension or revocation of permits.  Permits granted under this chapter may be suspended or revoked by the department of health for violation of any provision of this chapter or the regulations promulgated pursuant to this chapter or of chapter 27 of this title or chapter 31 of this title.

History of Section.
(G.L. 1909, ch. 183, § 16; P.L. 1919, ch. 1781, § 1; G.L. 1923, ch. 168, § 16; G.L. 1938, ch. 269, § 16; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-23-3; P.L. 1979, ch. 384, § 1; P.L. 2002, ch. 292, § 49.)



Chapter 21-23-4 - Adoption of regulations.

§ 21-23-4 Adoption of regulations.  All nonalcoholic beverage, drink, or juice regulations and any amendments to them adopted pursuant to the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., are the bottled beverage regulations in this state. The department may, by regulation, provide for modification or deviation from those regulations, whether or not the modifications or deviations are in accordance with the regulations adopted pursuant to the Federal Food, Drug, and Cosmetic Act.

The director of health is authorized to adopt any other regulations for bottled beverages he or she deems necessary in accordance with authority granted under this chapter, chapter 27 of this title and § 23-1-18(5).

History of Section.
(P.L. 1979, ch. 384, § 1; P.L. 2002, ch. 292, § 49.)



Chapter 21-23-5 - Contamination of containers.

§ 21-23-5 Contamination of containers.  Whoever by himself or herself or by his or her servant or agent, or as the servant or agent of any other person, firm, or corporation having custody of a reusable jar, bottle, measure, or other vessel used as a container for any carbonated or nonalcoholic beverage, soda water, fruit juice or drink, bottled drinking water either plain or carbonated, or any other so-called soft drink, places or causes or permits to be placed in it any offal, kerosene, or article other than waters or beverages as enumerated in this chapter, or any agent used for cleaning the jar, bottle, measure or other vessel, shall be punished by a fine of ten dollars ($10.00) for each reusable misused container.

History of Section.
(G.L. 1909, ch. 183, § 20; P.L. 1919, ch. 1781, § 1; G.L. 1923, ch. 168, § 20; G.L. 1938, ch. 269, § 20; G.L. 1956, § 21-23-7; P.L. 1979, ch. 384, § 1; P.L. 1988, ch. 581, § 1.)



Chapter 21-23-6 - Retailers exempt.

§ 21-23-6 Retailers exempt.  The provisions of this chapter shall not apply to dealers at retail who purchase from the bottler of any carbonated or nonalcoholic beverage, soda water, fruit juice, bottled drinking water either plain or carbonated, or any other so-called soft drink.

History of Section.
(G.L. 1909, ch. 183, § 21; P.L. 1919, ch. 1781, § 1; G.L. 1923, ch. 168, § 21; G.L. 1938, ch. 269, § 21; G.L. 1956, § 21-23-8; P.L. 1979, ch. 384, § 1; P.L. 1988, ch. 581, § 1.)



Chapter 21-23-7 - Inspections and reports.

§ 21-23-7 Inspections and reports.  It shall be the duty of the department of health to make at least quarterly inspections of all places or premises for which permits are issued and a report kept on file at the office of the department of health as to the sanitary condition maintained by the bottler. The department shall make inspections at any time it shall determine.

History of Section.
(G.L. 1909, ch. 183, § 16; P.L. 1919, ch. 1781, § 1; G.L. 1923, ch. 168, § 16; G.L. 1938, ch. 269, § 16; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-23-9; P.L. 1979, ch. 384, § 1.)






Chapter 21-24 - Flour and Bread

Chapter 21-24-1 - Definitions.

§ 21-24-1 Definitions.  (a) "Department" means the department of health.

(b) "Director" means the director of health.

(c) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, or any group of persons whether incorporated or not, engaged in the commercial manufacture or sale of flour, white bread, or rolls.

History of Section.
(P.L. 1982, ch. 76, § 1.)



Chapter 21-24-2 - Regulations.

§ 21-24-2 Regulations.  All bakery products, cereal flours, and related products regulations and any amendments to them adopted by the federal government pursuant to the Food, Drug, and Cosmetic Act, CFR 21, Parts 136, entitled "Bakery Products," and 137, entitled "Cereal Flours and Related Products," are the regulations in this state. The department may by regulation provide for modification or deviation from these regulations where the interest of Rhode Island consumers may warrant, whether or not the modifications or deviations are in accordance with the regulations adopted pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.; provided, the amendments do not interfere with interstate commerce. A federal regulation automatically adopted pursuant to this chapter takes effect in this state on the date it becomes effective as a federal regulation. The director shall publish a notice of the adoption in a newspaper having general circulation throughout the state. A person who may be adversely affected by a regulation may, within thirty (30) days after a federal regulation is automatically adopted, file with the director, in writing, objections and a request for a hearing. The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the regulation. If no substantial objections are received and no hearing is requested within thirty (30) days after publication of a notice of the adoption of a federal regulation, it shall be effective as of the date it was adopted by the federal government. If timely substantial objections are made to a federal regulation within thirty (30) days after it is automatically adopted, the director, after notice, shall conduct a public hearing in accordance with the provisions of chapter 35 of title 42. The director of health is authorized to adopt any regulations for bakery products, cereal flours, and related products that he or she deems necessary in accordance with authority granted under this chapter, chapter 31 of this title, chapter 27 of this title, and § 23-1-18(5).

History of Section.
(P.L. 1982, ch. 76, § 1; P.L. 2002, ch. 292, § 51.)



Chapter 21-24-3 - Corn and corn meal.

§ 21-24-3 Corn and corn meal.  Nothing in this chapter or the regulations adopted or in effect pursuant to this chapter shall supersede the provisions of chapter 25 of this title as it relates to "Rhode Island corn" and corn meal made from Rhode Island corn.

History of Section.
(P.L. 1982, ch. 76, § 1.)



Chapter 21-24-4 - Enforcement of provisions.

§ 21-24-4 Enforcement of provisions.  Enforcement of this chapter shall be in accordance with the provisions of §§ 23-1-20  23-1-24.

History of Section.
(P.L. 1982, ch. 76, § 1; P.L. 2002, ch. 292, § 51.)



Chapter 21-24-5 - Investigative powers.

§ 21-24-5 Investigative powers.  For the purpose of enforcement of this chapter and the regulations in effect or adopted pursuant to this chapter, the director, or the officers or employees under his or her supervision as he or she may designate, is authorized to take samples for analysis and to conduct examinations and investigations, and to enter at reasonable times any factory, mill, bakery, warehouse, shop, or establishment where cereal flours, bread, rolls, or related products are manufactured, processed, packed, sold, or held, or any vehicle being used for their transportation, and to inspect the place or vehicle and any flours, bakery products, or related products in the place or vehicle, and all pertinent equipment, materials, containers, and labeling.

History of Section.
(P.L. 1982, ch. 76, § 1.)



Chapter 21-24-6 - Penalties for violations.

§ 21-24-6 Penalties for violations.  Any person who violates any of the provisions of this chapter or the orders, rules, or regulations promulgated by the director under authority of this chapter shall be subject to the provisions of chapter 1 of title 23 pertaining to violation of laws administered by the director of health or rules or regulations adopted pursuant to the director's authority.

History of Section.
(P.L. 1982, ch. 76, § 1; P.L. 1989, ch. 542, § 39.)



Chapter 21-24-7 - Appropriations and disbursements.

§ 21-24-7 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that it may deem necessary to carry out the provisions of this chapter and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of it as may be required, upon receipt by him or her of proper vouchers approved by the director of health.

History of Section.
(P.L. 1982, ch. 76, § 1.)



Chapter 21-24-8 - Severability.

§ 21-24-8 Severability.  If any provision of this chapter or of any rule or regulation made pursuant to this chapter or the application of it to any person or circumstances is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation, and the application of the provision to other persons or circumstances shall not be affected by that invalidity. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1982, ch. 76, § 1.)






Chapter 21-25 - Corn and Corn Meal

Chapter 21-25-1 - "Rhode Island corn" defined.

§ 21-25-1 "Rhode Island corn" defined.  Within the meaning of this chapter "Rhode Island corn" means corn of a light amber color, hard and sound of kernel, generally known as Rhode Island white cap corn and grown in the soil of Rhode Island within the state of Rhode Island.

History of Section.
(P.L. 1940, ch. 898, § 1; G.L. 1956, § 21-25-1.)



Chapter 21-25-2 - Labeling of containers of corn.

§ 21-25-2 Labeling of containers of corn.  The words "Rhode Island" shall not be stamped, marked, printed, branded, or used on any package, bag, bottle, can, box, tub, firkin, or container of any kind in which any corn may be stored or from or in which corn may be sold or offered or exposed for sale unless the corn shall be Rhode Island corn within the meaning of this chapter.

History of Section.
(P.L. 1940, ch. 898, § 2; G.L. 1956, § 21-25-2.)



Chapter 21-25-3 - Labeling of corn meal.

§ 21-25-3 Labeling of corn meal.  The words "Rhode Island" shall not be stamped, marked, printed, branded, or used on any package, bag, bottle, can, box, tub, firkin, or container of any kind in which any corn meal may be stored or from or in which corn meal may be sold or offered or exposed for sale unless the corn meal has been ground or manufactured in Rhode Island from Rhode Island corn within the meaning of this chapter.

History of Section.
(P.L. 1940, ch. 898, § 3; G.L. 1956, § 21-25-3.)



Chapter 21-25-4 - Penalty for misbranding.

§ 21-25-4 Penalty for misbranding.  Every person, firm, or corporation, as principal, or by a servant, or agent, who shall sell or offer to sell or expose for sale or have in their possession with intent to sell, contrary to the provisions of this chapter, any package, bag, bottle, can, box, tub, firkin, or container of any kind which has been stamped, marked, printed, branded, and is to be used for the sale, offering, or exposing for sale of any Rhode Island corn meal when the corn meal contained in it has not been ground or manufactured in Rhode Island from Rhode Island corn as required by this chapter, shall for each offense be fined one hundred dollars ($100), one-half ( 1/2) of the fine to the use of the complainant and one-half ( 1/2) of the fine to the use of the state; and on trial for the offense, proof of the sale or offering to sell or of the exposing for sale of the article or substance shall be evidence or knowledge of the character of the article or substance so sold or offered or exposed for sale and of knowledge that it was not stamped, marked, printed, branded, or used in accordance with the requirements of this chapter.

History of Section.
(P.L. 1940, ch. 898, § 4; G.L. 1956, § 21-25-4.)



Chapter 21-25-5 - Prosecution of violations.

§ 21-25-5 Prosecution of violations.  It shall be the duty of the director of health to prosecute any person, firm, or corporation violating any of the provisions of this chapter, and the director when making a complaint shall not be required to give surety for the payment of costs.

History of Section.
(P.L. 1940, ch. 898, § 5; G.L. 1956, § 21-25-5.)






Chapter 21-26 - Soda and Cream of Tartar

Chapter 21-26-1 - Appointment of municipal inspectors.

§ 21-26-1 Appointment of municipal inspectors.  The city and town councils of the several cities and towns may, appoint an inspector of saleratus, bicarbonate of soda, and cream of tartar for the cities and towns.

History of Section.
(G.L. 1896, ch. 40, § 7; G.L. 1896, ch. 138, § 1; G.L. 1909, ch. 50, § 7; G.L. 1909, ch. 164, § 1; G.L. 1923, ch. 51, § 7; G.L. 1923, ch. 194, § 1; G.L. 1938, ch. 333, § 7; G.L. 1938, ch, 390, § 1; G.L. 1956, § 21-26-1; P.L. 2002, ch. 292, § 52.)



Chapter 21-26-2 - Testing and certification  Fee.

§ 21-26-2 Testing and certification  Fee.  Every inspector shall, whenever requested, test any of the articles which shall be presented to him or her for inspection, and shall give his or her certificate to any person applying for it, whether the article is impure or adulterated, and for every certificate the inspector shall be entitled to the sum of two dollars ($2.00).

History of Section.
(G.L. 1896, ch. 138, § 2; G.L. 1909, ch. 164, § 2; G.L. 1923, ch. 194, § 2; G.L. 1938, ch. 390, § 2; G.L. 1956, § 21-26-2.)



Chapter 21-26-3 - Analysis  Fee.

§ 21-26-3 Analysis  Fee.  Every inspector shall, whenever requested, make an analysis of an article which may be presented to him or her for that purpose, and shall give his or her certificate to any person who shall apply for it, of the result of the analysis, for which certificate he or she shall be entitled to the sum of ten dollars ($10.00).

History of Section.
(G.L. 1896, ch. 138, § 3; G.L. 1909, ch. 164, § 3; G.L. 1923, ch. 194, § 3; G.L. 1938, ch. 390, § 3; G.L. 1956, § 21-26-3.)



Chapter 21-26-4 - Sale of adulterated articles.

§ 21-26-4 Sale of adulterated articles.  Every person who shall sell saleratus, bicarbonate of soda, or cream of tartar which has been adulterated and thereby rendered an impure article, shall be fined twenty dollars ($20.00), together with the cost of testing and analyzing the impure article; one-half ( 1/2) of the fine to the use of the city or town where the sale shall be made, and one-half ( 1/2) of the fine, together with the cost of testing and analyzing the impure article, to the use of the person who shall sue for it.

History of Section.
(G.L. 1896, ch. 138, § 4; G.L. 1909, ch. 164, § 4; G.L. 1923, ch. 194, § 4; G.L. 1938, ch. 390, § 4; G.L. 1956, § 21-26-4.)






Chapter 21-27 - Sanitation in Food Establishments

Chapter 21-27-1 - Definitions.

§ 21-27-1 Definitions.  Unless otherwise specifically provided in this chapter, the following definitions apply to this chapter:

(1) "Approved" means approved by the director.

(2) "Commissary" means a central processing establishment where food is prepared for sale or service off the premises or by mobile vendor.

(3) "Department" means the department of health.

(4) "Director" means the director of health or the director's duly appointed agents.

(5) "Farmers market" means a market where two (2) or more farmers are selling produce exclusively grown on their own farms on a retail basis to consumers. Excluded from this term is any market where farmers or others are selling produce at wholesale and/or any market in which any individual is selling produce not grown on his or her own farm.

(6) "Farm home food manufacture" means the production in accordance with the requirements of § 21-27-6.1 of food for retail sale in a residential kitchen on a farm which produces agricultural products for human consumption and the operator of which is eligible for exemption from the sales and use tax in accordance with § 44-18-30(32).

(7) "Food" means: (i) articles used for food or drink for people or other animals, (ii) chewing gum, and (iii) articles used for components of any food or drink article.

(8) "Food business" means and includes any establishment or place, whether fixed or mobile, where food or ice is held, processed, manufactured, packaged, prepared, displayed, served, transported, or sold.

(9) "Food service establishment" means any fixed or mobile restaurant, coffee shop, cafeteria, short-order cafe, luncheonette, grill, tearoom, sandwich shop, soda fountain, tavern; bar, cocktail lounge, night club, roadside stand, industrial feeding establishment, cultural heritage education facility, private, public or nonprofit organization or institution routinely serving food, catering kitchen, commissary or similar place in which food or drink is prepared for sale or for service on the premises or elsewhere, and any other eating or drinking establishment or operation where food is served or provided for the public with or without charge.

(10) "Mobile food service unit" means a unit that prepares and/or sells food products for direct consumption.

(11) "Person" means any individual, firm, co-partnership, association, or private or municipal corporation.

(12) "Processor" means one who combines, handles, manufactures or prepares, packages, and stores food products.

(13) "Operator" in relation to food vending machines means any person who by contract, agreement, lease, rental, or ownership sells food from vending machines.

(14) "Retail" means when eighty percent (80%) or more of sales are made directly to consumers.

(15) "Retail peddler" means a food business which sells meat, seafood, and dairy products directly to the consumer, house to house or in a neighborhood.

(16) "Roadside farmstand" means a stand or location adjacent to a farm where produce grown only on that farm is sold at the time of harvest.

(17) "Vending machine site or location" means the room, enclosure, space, or area where one or more vending machines are installed and/or operated.

(18) "Warehouse" means a place for the storage of dried, fresh, or frozen food or food products, not including those areas associated within or directly part of a food service establishment or retail market.

(19) "Wholesale" means when eighty percent (80%) or more of the business is for resale purposes.

(20) "Cultural heritage education facility" means a facility for up to ten (10) individuals who, for a fee, participate in the preparation and consumption of food, limited to an owner-occupied site documented to be at least one hundred fifty (150) years old and whose drinking water shall be obtained from an approved source which meets all of the requirements of chapter 46-13.

History of Section.
(G.L. 1938, ch. 260, § 1; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-1; P.L. 1970, ch. 143, § 1; P.L. 1981, ch. 128, § 1; P.L. 1984, ch. 51, § 1; P.L. 1995, ch. 55, § 1; P.L. 2002, ch. 415, § 1; P.L. 2005, ch. 410, § 11; P.L. 2007, ch. 379, § 2; P.L. 2007, ch. 530, § 2; P.L. 2009, ch. 117, § 1; P.L. 2009, ch. 175, § 1.)



Chapter 21-27-2 - Food businesses required to comply.

§ 21-27-2 Food businesses required to comply.  No person shall operate any food business within this state except in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter.

History of Section.
(G.L. 1938, ch. 260, § 2, as enacted by P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-2.)



Chapter 21-27-3 - Sanitary regulations.

§ 21-27-3 Sanitary regulations.  The director shall adopt any regulations relating to sanitation that he or she may deem advisable with reference to any food business and with reference to the premises, property, equipment, and utensils used in connection with any food business.

History of Section.
(G.L. 1938, ch. 260, § 3; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-3.)



Chapter 21-27-4 - Sale of food not handled in compliance with chapter prohibited  Confiscation.

§ 21-27-4 Sale of food not handled in compliance with chapter prohibited  Confiscation.  No person shall sell or possess with intent to sell within this state for human consumption any food which has not been processed, transported, or sold in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter. Any food which the director shall have reasonable cause to believe has not been processed, transported, or sold in compliance with the provisions of this chapter and the regulations adopted in accordance with this chapter may be confiscated.

History of Section.
(G.L. 1938, ch. 260, § 4; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-4.)



Chapter 21-27-5 - Notice to cease business.

§ 21-27-5 Notice to cease business.  Whenever the director deems it necessary in the interests of public health to cause any food business to cease operating the director may do so by serving written notice upon the owner or manager of the food business; provided, that before the notice is given the owner or manager shall have been given an opportunity to show cause why the food business should not cease operating. Written notice to cease operating a food business shall remain in effect until the director serves further notice permitting the resumption of operation of the food business. The director may obtain relief in equity or by prerogative writ whenever this relief shall be necessary in the proper performance of his or her duties under this section.

History of Section.
(G.L. 1938, ch. 260, § 5; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-5.)



Chapter 21-27-6 - Businesses exempt.

§ 21-27-6 Businesses exempt.  The provisions of this chapter shall not apply to those activities of food business which are licensed and regulated in accordance with the provisions of this title; provided, that retail food businesses and food vending machines limited solely to selling or dispensing ice and/or non-perishable foods, including, but not limited to, gumballs, unopened bottled or canned beverages, and prepackaged candy, nuts, gum, popcorn, chips, pretzels, cookies, and crackers. Honey producers who are registered with the state are exempt from the provisions of this chapter.

History of Section.
(G.L. 1938, ch. 260, § 6; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-6; impl. am. P.L. 1962, ch. 80, § 5; P.L. 1984, ch. 51, § 1; P.L. 1986, ch. 237, § 1; P.L. 1986, ch. 276, § 1; P.L. 1995, ch. 55, § 1.)



Chapter 21-27-6.1 - Farm home food manufacture.

§ 21-27-6.1 Farm home food manufacture.  Notwithstanding the other provisions of this chapter, the department of health shall permit farm home food manufacture and the sale of the products of farm home food manufacture at farmers' markets, farmstands, and other markets and stores operated by farmers for the purpose of the retail sale of the products of Rhode Island farms, provided that the requirements of this section are met.

(1) The farm home food products shall be produced in a kitchen that is on the premises of a farm and meets the standards for kitchens as provided for in minimum housing standards, adopted pursuant to chapter 24.2 of title 45 and the Housing Maintenance and Occupancy Code, adopted pursuant to chapter 24.3 of title 45, and in addition the kitchen shall:

(i) Be equipped at minimum with either a two (2) compartment sink or a dishwasher that reaches one hundred fifty (150) degrees Fahrenheit after the final rinse and drying cycle and a one compartment sink;

(ii) Have sufficient area or facilities, such as portable dish tubs and drain boards, for the proper handling of soiled utensils prior to washing and of cleaned utensils after washing so as not to interfere with safe food handling; equipment, utensils, and tableware shall be air dried;

(iii) Have drain boards and food preparation surfaces that shall be of a nonabsorbent, corrosion resistant material such as stainless steel, formica or other chip resistant, nonpitted surface;

(iv) Have self-closing doors for bathrooms that open directly into the kitchen;

(v) If farm is on private water supply it must be tested once per year.

(2) The farm home food products are prepared and produced ready for sale under the following conditions:

(i) Pets are kept out of food preparation and food storage areas at all times;

(ii) Cooking facilities shall not be used for domestic food purposes while farm home food products are being prepared;

(iii) Garbage is placed and stored in impervious covered receptacles before it is removed from the kitchen, which removal shall be at least once each day that the kitchen is used for farm home food manufacture;

(iv) Any laundry facilities which may be in the kitchen shall not be used during farm home food manufacture;

(v) Recipe(s) for each farm home food product with all the ingredients and quantities listed, and processing times and procedures, are maintained in the kitchen for review and inspection;

(vi) List ingredients on product;

(vii) Label with farm name, address and telephone number.

(3) Farm home food manufacture shall be limited to the production of nonpotentially hazardous food and foods that do not require refrigeration, including:

(i) Jams, jellies, preserves and acid foods, such as vinegars, that are prepared using fruits, vegetables and/or herbs that have been grown locally;

(ii) Double crust pies that are made with fruit grown locally;

(iii) Yeast breads;

(iv) Maple syrup from the sap of trees on the farm or of trees within a twenty (20) mile radius of the farm;

(v) Candies and fudges;

(vi) Dried herbs and spices.

(4) Each farm home kitchen shall be registered with the department of health and shall require a notarized affidavit of compliance, in any form that the department may require, from the owner of the farm that the requirements of this section have been met and the operation of the kitchen shall be in conformity with the requirements of this section. A certificate of registration shall be issued by the department upon the payment of a fee as set forth in § 23-1-54 and the submission of an affidavit of compliance. The certificate of registration shall be valid for one year after the date of issuance; provided, however, that the certificate may be revoked by the director at any time for noncompliance with the requirements of the section. The certificate of registration, with a copy of the affidavit of compliance, shall be kept in the kitchen where the farm home food manufacture takes place. The director of health shall have the authority to develop and issue a standard form for the affidavit of compliance to be used by persons applying for a certificate of registration; the form shall impose no requirements or certifications beyond those set forth in this section and § 21-27-1(6). No certificates of registration shall be issued by the department prior to September 1, 2002.

(5) Income from farm home food manufacture shall not be included in the calculation of farm income for the purposes of obtaining an exemption from the sales and use tax pursuant to § 44-18-30(32), nor shall any equipment, utensils, or supplies acquired for the purpose of creating or operating farm home food manufacture be exempt from the sales and use tax as provided for in § 44-18-30(32).

History of Section.
(P.L. 2002, ch. 415, § 2; P.L. 2005, ch. 410, § 11; P.L. 2007, ch. 73, art. 39, § 41; P.L. 2012, ch. 241, art. 9, § 34.)



Chapter 21-27-7 - Enforcement  Prosecution of violations.

§ 21-27-7 Enforcement  Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and to prosecute all persons guilty of violations of them. In these prosecutions the director shall not be required to enter into any recognizance nor to give surety for costs.

History of Section.
(G.L. 1909, ch. 78, § 31; P.L. 1910, ch. 576, § 3; G.L. 1923, ch. 85, § 31; P.L. 1930, ch. 1570, § 1; P.L. 1935, ch. 2250, § 113; G.L. 1938, ch. 260, §§ 1, 15; G.L. 1938, ch. 260, § 7; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-7.)



Chapter 21-27-8 - Obstruction of entry to premises in enforcement of chapter.

§ 21-27-8 Obstruction of entry to premises in enforcement of chapter.  No person shall interfere with or obstruct the entrance of the director to any house, structure, vessel, vehicle, or other premises in the discharge of the director's official duties in connection with the enforcement of this chapter or the regulations adopted in accordance with this chapter.

History of Section.
(G.L. 1938, ch. 260, § 8; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-8.)



Chapter 21-27-9 - Penalties for violations.

§ 21-27-9 Penalties for violations.  Persons convicted of violating any of the provisions of this chapter or the regulations adopted in accordance with this chapter shall be punished:

(1) By a term of imprisonment not exceeding three (3) months or by a fine not exceeding one hundred dollars ($100) for the first offense;

(2) By a term of imprisonment not exceeding six (6) months or by a fine not exceeding two hundred dollars ($200) for the second offense; and

(3) By a term of imprisonment not exceeding one year or by a fine not exceeding five hundred dollars ($500) for a third or subsequent offense.

History of Section.
(G.L. 1938, ch. 260, § 14; G.L. 1938, ch. 260, § 9; P.L. 1948, ch. 2026, § 1; G.L. 1956, § 21-27-9.)



Chapter 21-27-10 - Registration of food businesses.

§ 21-27-10 Registration of food businesses.  (a) No person shall operate a food business as defined in § 21-27-1(8) unless he or she annually registers the business with the state director of health; provided, that food businesses conducted by nonprofit organizations, hospitals, public institutions, farmers markets, roadside farmstands, or any municipality shall be exempt from payment of any required fee.

(b) In order to set the registration renewal dates so that all activities for each establishment can be combined on one registration instead of on several registrations, the registration renewal date shall be set by the department of health. The registration period shall be for twelve (12) months commencing on the registration renewal date, and the registration fee shall be at the full annual rate regardless of the date of application or the date of issuance of registration. If the registration renewal date is changed, the department may make an adjustment to the fees of registered establishments, not to exceed the annual registration fee, in order to implement the changes in registration renewal date. Registrations issued under this chapter may be suspended or revoked for cause. Any registration or license shall be posted in a place accessible and prominently visible to an agent of the director.

(c) Registration with the director of health shall be based upon satisfactory compliance with all laws and regulations of the director applicable to the food business for which registration is required.

(d) The director of health is authorized to adopt regulations necessary for the implementation of this chapter.

(e) Classification for registration shall be as follows:

(1) In state and out of state food processors that sell food in Rhode Island (Wholesale)

(2) Food processors (Retail)

(3) Food service establishments:

(i) 50 seats or less

(ii) More than 50 seats

(iii) Mobile food service units

(iv) Industrial caterer or food vending machine commissary

(v) Cultural heritage educational facility

(4) Vending machine sites or location:

(i) Three (3) or less machines

(ii) Four (4) to ten (10) machines

(iii) Eleven (11) or more machines

(5) Retail markets:

(i) 1 to 2 cash registers

(ii) 3 to 5 cash registers

(iii) 6 or more cash registers

(6) Retail food peddler (meat, seafood, dairy, and frozen dessert products)

(7) Food warehouses

(f) In no instance where an individual food business has more than one activity eligible under this chapter for state registration within a single location shall the business be required to pay more than a single fee for the one highest classified activity listed in subsection (e) of this section; provided, that where several separate but identically classified activities are located within the same building and under the management and jurisdiction of one person, one fee shall be required. In each of the instances in this subsection, each activity shall be separately registered.

(g) Fees for registration of the above classifications shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1980, ch. 316, § 1; P.L. 1984, ch. 51, § 1; P.L. 1986, ch. 237, § 1; P.L. 1986, ch. 276, § 1; P.L. 1990, ch. 10, art. 9, § 1; P.L. 1990, ch. 65, art. 54, § 1; P.L. 1993, ch. 94, § 1; P.L. 1995, ch. 55, § 1; P.L. 2001, ch. 77, art. 15, § 6; P.L. 2006, ch. 216, § 4; P.L. 2007, ch. 73, art. 39, § 41; P.L. 2007, ch. 379, § 2; P.L. 2007, ch. 530, § 2; P.L. 2012, ch. 241, art. 9, § 34.)



Chapter 21-27-11 - Certification of managers in food safety.

§ 21-27-11 Certification of managers in food safety.  In order to protect the health, safety, and welfare of the public there shall be a certification procedure for managers in food safety and requiring the employment of managers certified in food safety by food establishments.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.1 - Definitions applicable to §§ 21-27-11  21-27-11.13.

§ 21-27-11.1 Definitions applicable to §§ 21-27-11  21-27-11.13.  As used in §§ 21-27-11  21-27-11.13:

(1) "Bed and breakfast" establishment means an owner-occupied residence providing accommodations for a charge to the public in operation for more than ten (10) nights in a twelve (12) month period. Breakfast may be provided only to guests. The total number of individuals served shall not exceed twelve (12), including the owner and any other individuals living or eating on the premises. Bed and breakfast establishments shall not include motels, hotels, or boarding houses.

(2) "Director" refers to the director of the department of health.

(3) "Division" means the division of food protection, the department of health.

(4) "Employee" means any person who works with or without pay in a food establishment.

(5) "Food establishment" means any place where food is prepared and intended for individual portion service, and includes the site at which individual portions are provided. The term includes any such place regardless of whether consumption is on or off the premises and regardless of whether there is a charge for the food. The term includes, but is not limited to, restaurants, caterers, nursing and retirement homes, hospitals, private clubs, industrial cafeterias, public and private educational institutions, and delicatessens in retail food stores that cook and offer prepared food in individual service portions.

(6) "Full-time equivalent" means forty (40) hours a week.

(7) "Itinerant vendor" means a food vending business serving food or drink from any establishment or conveyance without fixed locations and without connection to water supply and sewage disposal systems.

(8) "Manager certified in food safety" means a person certified in this state in accordance with the requirements in this chapter.

(9) "Potentially hazardous foods" means any food or food ingredient, natural or synthetic in a form capable of supporting: (i) the rapid and progressive growth of infectious or toxigenic microorganisms, or (ii) the slower growth of Clostridium botulinum.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.2 - Application for certification.

§ 21-27-11.2 Application for certification.  Any person who shall desire to be certified in food safety shall submit in writing, on any forms as provided by the division, an application for certification which shall be accompanied by an application fee as set forth in § 23-1-54 together with any other credentials that the rules and regulations and the division may require.

History of Section.
(P.L. 1992, ch. 393, § 1; P.L. 2001, ch. 77, art. 15, § 7; P.L. 2007, ch. 73, art. 39, § 41; P.L. 2012, ch. 241, art. 9, § 34.)



Chapter 21-27-11.3 - Qualifications for certification.

§ 21-27-11.3 Qualifications for certification.  Qualification for certification pursuant to §§ 21-27-11  21-27-11.4, shall be successful completion of an examination and a training course as defined in the regulations. The regulation may include a provision for acceptance of prior training and experience in lieu of a training course for managers currently employed in the food industry. The training course, instructors, and examinations used for certification shall be approved by the division. The passing score for the examination shall be established by the division.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.4 - Use of "manager certified in food safety".

§ 21-27-11.4 Use of "manager certified in food safety".  No person shall use the title "manager certified in food safety" or in any way, represent themselves as a "manager certified in food safety" unless they shall hold a current certificate as provided in § 21-27-11.2.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.5 - Recertification  Renewal.

§ 21-27-11.5 Recertification  Renewal.  Every holder of a certificate issued pursuant to these sections shall triennially present evidence to the division of continued eligibility as established by regulations. All certificates issued pursuant to these sections shall expire triennially on a date as established in the rules and regulations unless sooner suspended or revoked. Application for certification renewal shall be made as described in the rules and regulations. A triennial renewal fee shall be required. Managers of municipal or state food establishments shall be exempt from payment of the fee set forth in this section.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.6 - Requirements of food establishments.

§ 21-27-11.6 Requirements of food establishments.  (a) Food establishments which prepare potentially hazardous foods shall employ at least one fulltime manager certified in food safety. Establishments who employ ten (10) or more full-time equivalent employees directly involved in food preparation shall be required to employ two (2) managers certified in food safety. Establishments who primarily serve the elderly and individuals with diminished immune systems shall have a manager certified in food safety present during preparation of all hot potentially hazardous foods.

(b) Notwithstanding subsection (a) of this section, assisted living residences, licensed by the director of health pursuant to chapter 17.4 of title 23, which have a licensed capacity of twenty-five (25) or fewer residents and which employ five (5) or fewer full-time equivalent employees involved in preparation and serving of food, shall only be required to employ one full-time manager certified in food safety.

(c) Once a manager certified in food safety terminates employment, establishments shall have sixty (60) days to employ a new manager certified in food safety, or have an individual enrolled in a division approved food manager certification program in food safety.

(d) Notwithstanding subsection (a) of this section, assisted living residences, licensed by the director of health pursuant to chapter 17.4 of title 23, which have a licensed capacity of twenty-five (25) or fewer residents and which employ five (5) or fewer full-time equivalent employees involved in preparation and serving of food, shall only have fifteen (15) days to employ a new manager certified in food safety. However said time period may be extended by the division.

History of Section.
(P.L. 1992, ch. 393, § 1; P.L. 2003, ch. 229, § 1; P.L. 2003, ch. 318, § 1.)



Chapter 21-27-11.7 - Issuance of certification.

§ 21-27-11.7 Issuance of certification.  The division shall certify managers in food safety who have met the requirements in §§ 21-27-11  21-27-11.13 and in the rules and regulations.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.8 - Exemptions.

§ 21-27-11.8 Exemptions.  The provisions of §§ 21-27-11  21-27-11.13 shall not apply to:

(1) Special events sponsored by city or town or nonprofit civic organizations such as, but not limited to, school sporting events, firefighter's picnics, little league food booths, grange and church suppers, and fairs;

(2) Temporary food services which have a frequency of less than six (6) events a year such as bazaars, bake sales, and suppers. Individuals responsible for temporary food operations preparing potentially hazardous foods shall be required to register with the division, obtain food safety informational brochures, and distribute these materials to the individuals engaged in food preparation for the event;

(3) Itinerant vendors and other food establishments that serve only commercially pre-packaged foods, beverages, and commercially precooked potentially hazardous foods requiring no manual handling of the food product such as frankfurters;

(4) Retail food stores and delicatessens where only cold foods are prepared;

(5) Private homes, and bed and breakfast establishments.

(6) Any private or public housing complex designated by the federal government as housing for the elderly located in this state, in connection with limited, not-for-profit sales of food to residents of the complex.

(7) Private clubs which do not charge the general public for the sale of food or beverages which serve less than twenty (20) at any one time, and serve less than one hundred (100) meals per month.

History of Section.
(P.L. 1992, ch. 393, § 1; P.L. 1995, ch. 81, § 1; P.L. 1999, ch. 287, § 1.)



Chapter 21-27-11.9 - Rules and regulations.

§ 21-27-11.9 Rules and regulations.  The director shall make all necessary rules and regulations for:

(1) The filing of applications for certification;

(2) The qualifications and responsibilities of applicants, training instructors, and managers certified in food safety; and

(3) The administration and enforcement of §§ 21-27-11  21-27-11.13.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.10 - Suspension or revocation of certification/training required.

§ 21-27-11.10 Suspension or revocation of certification/training required.  Manager certification in food safety may be suspended or revoked for repeated violations of the rules and regulations of the state pertaining to food establishments or for preventing health department personnel from performing their duty. The individual shall surrender the certificate to the division when certification has been suspended or revoked. In lieu of suspension of certification, or of the establishment license, mandatory training may be required for managers employed in establishments where there is displayed an inability to maintain safe and sanitary food handling practices as demonstrated by food-borne illnesses, serious repeat violations, or other factors increasing the risk to consumers. The certificate or license holders at that establishment may be required to attend a training program approved by the department and repeat all requirements for certification. Under the conditions specified in this section, the department may also require all of the food establishment staff to attend a training program on food protection approved by the department.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.11 - Administrative fines.

§ 21-27-11.11 Administrative fines.  The division, after due notice and after opportunity for a hearing, shall have the right to levy administrative fines of up to five hundred dollars ($500) against any manager certified in food safety or food establishment who violates the provisions of the rules and regulations governing food establishments.

History of Section.
(P.L. 1992, ch. 393, § 1.)



Chapter 21-27-11.12 - Receipts.

§ 21-27-11.12 Receipts.  The proceeds of any fees and administrative fines collected pursuant to the provisions of §§ 21-27-11  21-27-11.13 shall be deposited as general revenues.

History of Section.
(P.L. 1992, ch. 393, § 1; P.L. 1995, ch. 370, art. 40, § 56.)



Chapter 21-27-11.13 - Enforcement.

§ 21-27-11.13 Enforcement.  The director of health, or the director's authorized agents, shall enforce the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 393, § 1.)






Chapter 21-27.1 - Plastic Recycling and Litter Act

Chapter 21-27.1-1 - Short title.

§ 21-27.1-1 Short title.  This chapter shall be known as "The Plastic Recycling and Litter Act".

History of Section.
(P.L. 1988, ch. 598, § 1.)



Chapter 21-27.1-2 - Products produced with chlorofluorocarbons prohibited.

§ 21-27.1-2 Products produced with chlorofluorocarbons prohibited.  No disposable prepared food service products shall be purchased or sold in this state if they have been produced with chlorofluorocarbons.

History of Section.
(P.L. 1988, ch. 598, § 1.)



Chapter 21-27.1-3 - Plastic recycling and litter commission.

§ 21-27.1-3 Plastic recycling and litter commission.  (a) There is created a permanent commission consisting of thirteen (13) members: one of whom shall be the director of the department of environmental management or his or her designee, who shall act as chairperson of the commission; one of whom shall be the director of the solid waste management corporation or his or her designee; one of whom shall be the chairperson of the source reduction task force or his or her designee; one of whom shall be a state senator appointed by the president of the senate; one of whom shall be a state representative appointed by the speaker; one of whom shall be a representative of the plastic packaging industry, appointed by the governor; one of whom shall be a distributor of plastic oam food service products, appointed by the lieutenant governor; one of whom shall be a retailer who sells plastic oam food service products, appointed by the president of the senate; one of whom shall be a fast food service representative or owner, appointed by the speaker; one of whom shall be a representative of a hospital or hospital organization, appointed by the governor; two (2) of whom shall be representatives of environmental groups involved with litter issues; one of whom shall be appointed by the lieutenant governor and the other appointed by the president of the senate; one of whom shall be a representative from an educational institution food service, appointed by the speaker.

(b) The purpose of the commission shall be to produce a plan which will provide for the maximum recycling of plastic and foam food service products. For those products which cannot be recycled, the commission will develop guidelines for the use of photodegradable and biodegradable products wherever feasible.

(c) The commission shall monitor the plan and guidelines and study and update its findings and recommendations on a continuing basis.

History of Section.
(P.L. 1989, ch. 542, § 98; P.L. 1990, ch. 234, § 1; P.L. 2001, ch. 180, § 21; P.L. 2002, ch. 292, § 53.)






Chapter 21-28 - Uniform Controlled Substances Act

Chapter 21-28-1.01 - Short title and declaration.

§ 21-28-1.01 Short title and declaration.  (a) This chapter may be cited as the "Rhode Island Controlled Substances Act", and shall be so interpreted and construed as to effectuate its general purpose.

(b) The general purposes of this chapter are as follows:

(1) To establish a more rational system of regulating substances which may pose a danger to the public health;

(2) To create a system for classifying the substances relative to their abuse potential, their medical utility, and their likelihood of creating dependency;

(3) To fix penalties for the sale, possession, or manufacture of substances which are in proportion to their danger to the public health;

(4) To develop a system of tracing the flow of substances in commerce and in health as to prevent their improper diversion;

(5) To establish and define the powers of investigation, enforcement, and adjudication required to implement the above purposes; and to establish a system of substances control which is, to the extent possible, uniform with the laws of the United States and of its states.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-1.02 - Definitions.

§ 21-28-1.02 Definitions.  Unless the context otherwise requires, the words and phrases as defined in this section are used in this chapter in the sense given them in the following definitions:

(1) "Administer" refers to the direct application of controlled substances to the body of a patient or research subject by:

(i) A practitioner, or, in his or her presence by his or her authorized agent; or

(ii) The patient or research subject at the direction and in the presence of the practitioner whether the application is by injection, inhalation, ingestion, or any other means.

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, wholesaler, distributor, or dispenser; except that these terms do not include a common or contract carrier or warehouse operator, when acting in the usual and lawful course of the carrier's or warehouse operator's business.

(3) "Apothecary" means a registered pharmacist as defined by the laws of this state and, where the context requires, the owner of a licensed pharmacy or other place of business where controlled substances are compounded or dispensed by a registered pharmacist; and includes registered assistant pharmacists as defined by existing law, but nothing in this chapter shall be construed as conferring on a person who is not registered as a pharmacist any authority, right, or privilege that is not granted to him or her by the pharmacy laws of the state.

(4) "Automated data processing system" means a system utilizing computer software and hardware for the purposes of record keeping.

(5) "Computer" means programmable electronic device capable of multi-functions, including, but not limited to, storage, retrieval, and processing of information.

(6) "Control" means to add a drug or other substance or immediate precursor to a schedule under this chapter, whether by transfer from another schedule or otherwise.

(7) "Controlled substance" means a drug, substance, or immediate precursor in schedules I  V of this chapter. The term shall not include distilled spirits, wine, or malt beverages, as those terms are defined or used in chapter 1 of title 3, nor tobacco.

(8) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness of them, of a manufacturer, distributor, or dispenser, other than the person or persons who in fact manufactured, distributed, or dispensed the substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, the other manufacturer, distributor, or dispenser, or which substance is falsely purported to be or represented to be one of the controlled substances by a manufacturer, distributor, or dispenser.

(9) "CRT" means cathode ray tube used to impose visual information on a screen.

(10) "Deliver" or "delivery" means the actual, constructive, or attempted transfer of a controlled substance or imitation controlled substance, whether or not there exists an agency relationship.

(11) "Department" means the department of health of this state.

(12) "Depressant or stimulant drug" means:

(i) A drug which contains any quantity of:

(A) Barbituric acid or derivatives, compounds, mixtures, or preparations of barbituric acid; and

(B) "Barbiturate" or "barbiturates" includes all hypnotic and/or somnifacient drugs, whether or not derivatives of barbituric acid, except that this definition shall not include bromides and narcotics.

(ii) A drug which contains any quantity of:

(A) Amphetamine or any of its optical isomers;

(B) Any salt of amphetamine and/or desoxyephedrine or any salt of an optical isomer of amphetamine and/or desoxyephedrine, or any compound, mixture, or preparation of them.

(iii) A drug which contains any quantity of coca leaves. "Coca leaves" includes cocaine, or any compound, manufacture, salt, derivative, mixture, or preparation of coca leaves, except derivatives of coca leaves, which do not contain cocaine, ecgonine, or substance from which cocaine or ecgonine may be synthesized or made.

(iv) Any other drug or substance which contains any quantity of a substance which the attorney general of the United States, or the director of health, after investigation, has found to have, or by regulation designates as having, a potential for abuse because of its depressant or stimulant effect on the central nervous system.

(13) "Director" means the director of health.

(14) "Dispense" means to deliver, distribute, leave with, give away, or dispose of a controlled substance to the ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the packaging, labeling, or compounding necessary to prepare the substance for that delivery.

(15) "Dispenser" is a practitioner who delivers a controlled substance to the ultimate user or human research subject.

(16) "Distribute" means to deliver (other than by administering or dispensing) a controlled substance or an imitation controlled substance and includes actual constructive, or attempted transfer. "Distributor" means a person who so delivers a controlled substance or an imitation controlled substance.

(17) "Downtime" means that period of time when a computer is not operable.

(18) "Drug addicted person" means a person who exhibits a maladaptive pattern of behavior resulting from drug use, including one or more of the following: impaired control over drug use; compulsive use; and/or continued use despite harm, and craving.

(19) "Drug Enforcement Administration" means the Drug Enforcement Administration United States Department of Justice or its successor.

(20) "Federal law" means the Comprehensive Drug Abuse Prevention and Control Act of 1970, (84 stat. 1236)(see generally 21 U.S.C. § 801 et seq.), and all regulations pertaining to that federal act.

(21) "Hardware" means the fixed component parts of a computer.

(22) "Hospital" means an institution as defined in chapter 17 of title 23.

(23) "Imitation controlled substance" means a substance that is not a controlled substance, which by dosage unit, appearance (including color, shape, size, and markings), or by representations made, would lead a reasonable person to believe that the substance is a controlled substance and, which imitation controlled substances contain substances which if ingested, could be injurious to the health of a person. In those cases when the appearance of the dosage unit is not reasonably sufficient to establish that the substance is an "imitation controlled substance" (for example in the case of powder or liquid), the court or authority concerned should consider, in addition to all other logically relevant factors, the following factors as related to "representations made" in determining whether the substance is an "imitation controlled substance":

(i) Statement made by an owner, possessor, transferor, recipient, or by anyone else in control of the substance concerning the nature of the substance, or its use or effect.

(ii) Statements made by the owner, possessor, or transferor, to the recipient that the substance may be resold for substantial profit.

(iii) Whether the substance is packaged in a manner reasonably similar to packaging of illicit controlled substances.

(iv) Whether the distribution or attempted distribution included an exchange of or demand for money or other property as consideration, and whether the amount of the consideration was substantially greater than the reasonable value of the non-controlled substance.

(24) "Immediate precursor" means a substance:

(i) Which the director of health has found to be and by regulation designated as being the principal compound used, or produced primarily for use, in the manufacture of a controlled substance;

(ii) Which is an immediate chemical intermediary used or likely to be used in the manufacture of those controlled substances; and

(iii) The control of which is necessary to prevent, curtail, or limit the manufacture of that controlled substance.

(25) "Laboratory" means a laboratory approved by the department of health as proper to be entrusted with controlled substances and the use of controlled substances for scientific and medical purposes and for the purposes of instruction.

(26) "Marijuana" means all parts of the plant cannabis sativa L., whether growing or not; the seeds of the plant; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin, but shall not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of mature stalks, (except the resin extracted from it), fiber, oil or cake, or the sterilized seed from the plant which is incapable of germination.

(27) "Manufacture" means the production, preparation, propagation, cultivation, compounding, or processing of a drug or other substance, including an imitation controlled substance, either directly or indirectly or by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substance or labeling or relabeling of its container in conformity with the general laws of this state except by a practitioner as an incident to his or her administration or dispensing of the drug or substance in the course of his or her professional practice.

(28) "Manufacturer" means a person who manufactures but does not include an apothecary who compounds controlled substances to be sold or dispensed on prescriptions.

(29) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

(i) Opium and opiates.

(ii) A compound, manufacture, salt, derivative, or preparation of opium or opiates.

(iii) A substance (and any compound, manufacture, salt, derivative, or preparation of it) which is chemically identical with any of the substances referred to in paragraphs (i) and (ii) of this subdivision.

(iv) Any other substance which the attorney general of the United States, or his or her successor, or the director of health, after investigation, has found to have, and by regulation designates as having, a potential for abuse similar to opium and opiates.

(30) "Official written order" means an order written on a form provided for that purpose by the Drug Enforcement Administration under any laws of the United States making provision for an official form, if order forms are authorized and required by federal law, and if no order form is provided then on an official form provided for that purpose by the director of health.

(31) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability.

(32) "Opium poppy" means the plant of the species papaver somniferum L., except the seeds of the plant.

(33) "Ounce" means an avoirdupois ounce as applied to solids and semi-solids, and a fluid ounce as applied to liquids.

(34) "Person" means any corporation, association, partnership, or one or more individuals.

(35) "Physical dependence" means a state of adaptation that is manifested by a drug class specific withdrawal syndrome that can be produced by abrupt cessation, rapid dose reduction, decreasing blood level of the drug, and/or administration of an antagonist.

(36) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(37) "Practitioner" means:

(i) A physician, osteopath, dentist, chiropodist, veterinarian, scientific investigator, or other person licensed, registered or permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state.

(ii) A pharmacy, hospital, or other institution licensed, registered or permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state.

(38) "Printout" means a hard copy produced by computer that is readable without the aid of any special device.

(39) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

(40) "Researcher" means a person authorized by the director of health to conduct a laboratory as defined in this chapter.

(41) "Sell" includes sale, barter, gift, transfer, or delivery in any manner to another, or to offer or agree to do the same.

(42) "Software" means programs, procedures and storage of required information data.

(43) "Ultimate user" means a person who lawfully possesses a controlled substance for his or her own use or for the use of a member of his or her household, or for administering to an animal owned by him or her or by a member of his or her household.

(44) "Wholesaler" means a person who sells, vends, or distributes at wholesale, or as a jobber, broker agent, or distributor, or for resale in any manner in this state any controlled substance.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 1986, ch. 215, § 1; P.L. 2005, ch. 93, § 1; P.L. 2005, ch. 104, § 1.)



Chapter 21-28-2.01 - Authority to control  Registration requirements and procedures.

§ 21-28-2.01 Authority to control  Registration requirements and procedures.  (a) The director of health shall control all substances enumerated in § 21-28-2.08 or may by motion or on the petition of any interested party pursuant to the procedures of chapter 35 of title 42, the Administrative Procedures Act, add, reschedule, or delete a substance as a controlled substance. In making this determination, the director of health shall consider, but not be limited to the following:

(i) ( Its actual or relative potential for abuse;

(ii) Scientific evidence of its pharmacological effect if known;

(iii) State of current scientific knowledge regarding the substance;

(iv) Its history and current pattern of abuse;

(v) The scope, duration, and significance of abuse;

(vi) What, if any, risk there is to the public health;

(vii) Its psychic or physiological dependence liability;

(viii) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

(2) After considering the factors in subdivision (1) of this section the director of health shall make findings with respect to these factors and shall issue an order controlling the substance if it is found that the substance has potential for abuse.

(b) If the director of health designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

(c) If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice of that action is given to the director of health, he or she shall similarly control the substance under this chapter after the expiration of sixty (60) days from publication in the federal register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that sixty (60) day period, the director of health objects to inclusion, rescheduling, or deletion. In that case, the director of health shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the director of health shall publish his or her decision, which shall be final unless altered by statute. The director of health shall publish and file his or her decision with the secretary of state. Upon publication of objection to inclusion, rescheduling, or deletion under this chapter by the director of health, control under this chapter is stayed until the director of health publishes his or her decision.

(d) The following persons need not register and may lawfully possess controlled substances under this chapter:

(1) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if he or she is acting in the usual course of his or her business or employment;

(2) A common or contract carrier or warehouse operator, or an employee of a carrier or warehouse operator, whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a schedule V substance.

(e) The director of health may waive by rule the requirement for registration of certain manufacturers, distributors, or dispensers if he or she finds it consistent with the public health and safety.

(f) A separate registration is required at each place of business where the applicant manufactures, distributes, or dispenses controlled substances. A separate registration is required at each place of professional practice at which a practitioner stores controlled substances. A practitioner may prescribe and administer controlled substances, upon registering with the director of health at the applicant's principal place of professional practice.

(g) The director of health or his or her authorized agent may inspect the establishment of a registrant or applicant for registration in accordance with his or her regulations.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1979, ch. 168, § 1.)



Chapter 21-28-2.02 - Schedules of controlled substances  Establishment.

§ 21-28-2.02 Schedules of controlled substances  Establishment.  (a) There are established five (5) schedules of controlled substances, to be known as schedules I, II, III, IV, and V.

(b) The schedules I, II, III, IV, and V shall, unless and until amended pursuant to this chapter, consist of: those enumerated in this article and include substances to be controlled by rule and/or regulation of the director of health as published, except all substances in schedules II, III, IV, and V will require a prescription to be dispensed by an apothecary in the state of Rhode Island; provided, that a prescription will not be required in the following cases: administering, dispensing, or selling at retail of any medicinal preparation that contains in one fluid ounce or if a solid or semi-solid preparation, in one avoirdupois ounce, not more than thirty and one-tenth (30.1) milligrams of opium. Notwithstanding the definition of the word opium contained in any other general or special law, the word opium for purposes of this section shall be as defined in the official United States pharmacopoeia. The prescription exemption authorized by this section shall be subject to the following conditions: (1) That the medicinal preparation administered, dispensed, or sold, shall contain, in addition to the narcotic drug in it, some drug or drugs conferring upon it medicinal qualities other than those possessed by the narcotic drug alone;

(2) That the preparation shall be administered, dispensed, or sold in good faith as a medicine and not for the purpose of evading the provisions of this chapter, and provided the preparation shall be dispensed or sold only to a person who shall sign his or her name and address in a legible manner in a record book to be kept for that purpose by the seller.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.03 - Schedule I tests.

§ 21-28-2.03 Schedule I tests.  The director of health shall place a substance in schedule I if he or she finds that the substance:

(1) Has high potential for abuse; and

(2) Has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.04 - Schedule II tests.

§ 21-28-2.04 Schedule II tests.  The director of health shall place a substance in schedule II if he or she finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.05 - Schedule III tests.

§ 21-28-2.05 Schedule III tests.  The director of health shall place a substance in schedule III if he or she finds that:

(1) The substance has a potential for abuse less than the substances listed in schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.06 - Schedule IV tests.

§ 21-28-2.06 Schedule IV tests.  The director of health shall place a substance in schedule IV if he or she finds that:

(1) The substance has a low potential for abuse relative to substances in schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substances may lead to limited physical dependence or psychological dependence relative to the controlled substances in schedule III.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.07 - Schedule V tests.

§ 21-28-2.07 Schedule V tests.  The director of health shall place a substance in schedule V if he or she finds that:

(1) The substance has low potential for abuse relative to the controlled substances in schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in schedule IV.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.08 - Contents of schedules.

§ 21-28-2.08 Contents of schedules.  Schedule I

(a) Schedule I shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Opiates. - Unless specifically excepted or unless listed in another schedule, any of the following opiates, including its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers whenever the existence of the isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Acetylmethadol

(2) Allylprodine

(3) Alphacetylmethadol

(4) Alphameprodine

(5) Alphamethadol

(6) Benzethidine

(7) Betacetylmethadol

(8) Betameprodine

(9) Betamethadol

(10) Betaprodine

(11) Clonitazene

(12) Dextromoramide

(13) Difenoxin

(14) Diampromide

(15) Diethylthiambutene

(16) Dimenoxadol

(17) Dimepheptanol

(18) Dimethylthiambutene

(19) Dioxaphetyl butyrate

(20) Dipipanone

(21) Ethylmethylthiambutene

(22) Etonitazene

(23) Extoxerdine

(24) Furethidine

(25) Hydroxypethidine

(26) Ketobemidone

(27) Levomoramide

(28) Levophenacylmorphan

(29) Morpheridine

(30) Noracymethadol

(31) Norlevorphanol

(32) Normethadone

(33) Norpipanone

(34) Phenadoxone

(35) Phenampromide

(36) Phenomorphan

(37) Phenoperidine

(38) Piritramide

(39) Proheptazine

(40) Properidine

(41) Propiram

(42) Racemoramide

(43) Trimeperidone

(44) Tilidine

(45) Alpha-methylfentanyl

(46) Beta-hydroxy-3-methylfentanyl other names:

N-[1-(2hydroxy-2-phenethyl)-3-methyl-4piperidingyl]- Nphenylpropanamide

(c) Opium Derivatives. - Unless specifically excepted or unless listed in another schedule, any of the following opium derivatives, its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine

(2) Acetyldihydrocodeine

(3) Benzylmorphine

(4) Codeine methylbromide

(5) Codeine-N-Oxide

(6) Cyprenorphine

(7) Desomorphine

(8) Dihydromorphine

(9) Etorphine (Except hydrochloride salt)

(10) Heroin

(11) Hydromorphinol

(12) Methyldesorphine

(13) Methylihydromorphine

(14) Morphine methylbromide

(15) Morphine methylsulfonate

(16) Morphine-N-Oxide

(17) Myrophine

(18) Nococodeine

(19) Nicomorphine

(20) Normorphine

(21) Pholcodine

(22) Thebacon

(23) Drotebanol

(d) Hallucinogenic Substances. - Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of the following hallucinogenic substances, or which contains any of its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation (for purposes of this subsection only, the term "isomer" includes the optical, position, and geometric isomers):

(1) 3, 4-methylenedioxy amphetamine

(2) 5-methoxy-3, 4-methylenedioxy amphetamine

(3) 3, 4, 5-trimethoxy amphetamine

(4) Bufotenine

(5) Diethyltryptamine

(6) Dimethyltryptamine

(7) 4-methyl 2, 5-dimethoxyamphetamine

(8) Ibogaine

(9) Lysergic acid diethylamide

(10) Marihuana

(11) Mescaline

(12) Peyote. Meaning all parts of the plant presently classified botanically as Lophophora Williamsii Lemair whether growing or not; the seeds of the plant; any extract from any part of the plant; and any compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or extracts.

(13) N-ethyl-3-piperidyl benzilate

(14) N-methyl-3-piperidyl benzilate

(15) Psilocybin

(16) Psilocyn

(17) Tetrahydrocannabinols. Synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: delta 1 cis or trans tetrahydrocannabinol, and their optical isomers. Delta 6 cis or trans tetrahydrocannabinol and their optical isomers. Delta 3, 4 cis or trans tetrahydrocannabinol and its optical isomer. (Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions covered).

(18) Thiophene analog of phencyclidine. 1-(1-(2 thienyl) cyclo-hexyl) pipiridine: 2-Thienyl analog of phencyclidine: TPCP

(19) 2,5 dimethoxyamphetamine

(20) 4-bromo-2,5-dimethoxyamphetamine, 4-bromo-2,5-dimethoxy-alpha-methylphenethyamine: 4-bromo-2,5-DMA

(21) 4-methoxyamphetamine-4-methoxy-alpha-methylphenethylaimine: paramethoxyamphetamine: PMA

(22) Ethylamine analog of phencyclidine. N-ethyl-1- phenylcyclohexylamine, (1-phenylcyclohexyl) ethylamine, N-(1-phenylcyclophexyl) ethylamine, cyclohexamine, PCE

(23) Pyrrolidine analog of phencyclidine. 1-(1-phencyclohexyl)- pyrrolidine PCPy, PHP

(24) Parahexyl; some trade or other names: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenz o (b,d) pyran: Synhexyl.

(e) Depressants. - Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Mecloqualone.

(2) Methaqualone.

(3) 3-methyl fentanyl (n-(ethyl-1(2-phenylethyl)-4-piperidyl)-N-phenylpropanamide.

(4) 3,4-methyl-enedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts, and salts of isomers.

(5) 1-methyl-4-phenyl-4-propionoxypiperidine (MPPP), its optical isomers, salts and salts of isomers.

(6) 1-(2-phenylethyl)-4-phenyl-4-acetyloxypiperidine (PEPAP), its optical isomers, salts and salts of isomers.

(7) N-(1-(1-methyl-2-phenyl)ethyl-4-piperidyl)-N-phenyl-acetamide (acetyl-alpha-methylfentanyl), its optical isomers, salts and salts of isomers.

(8) N-(1-(1-methyl-2(2-thienyl)ethyl-4-piperidyl)-N-phenylpropanami de (alpha-methylthiofentanyl), its optical isomers, salts and salts of isomers.

(9) N-(1-benzyl-piperidyl)-N-phenylpropanamide (benzyl-fentanyl), its optical isomers, salts and salts of isomers.

(10) N-(1-(2-hydroxy-2-phenyl)ethyl-4-piperidyl)-N-phenyl-propanamid e (beta-hydroxyfentanyl), its optical isomers, salts and salts of isomers.

(11) N-(3-methyl-1(2-hydroxy-2-phenyl)ethyl-4-piperidyl)-N-phenylpro panamide (beta-hydroxy-3-methylfentanyl), its optical and geometric isomers, salts and salts of isomers.

(12) N-(3-methyl)-1-(2-(2-thienyl)ethyl-4-piperidyl)-N-phenylpro- panamide (3-methylthiofentanyl), its optical and geometric isomers, salts and salts of isomers.

(13) N-(1-2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts and salts of isomers.

(14) N-(1-(2(2-thienyl)ethyl-4-piperidyl-N-phenylpropanamide (thiofentanyl), its optical isomers, salts and salts of isomers.

(15) N-[1-(2-phenylethyl)-4-piperidyl]-N-(4-fluorophenyl)-propanamid e (para-fluorofentanyl), its optical isomers, salts and salts of isomers.

(16) Gamma hydroxybutyrate, HOOC-CH2-CH2-CH2OH, its optical, position, or geometric isomers, salts and salts of isomers.

(f) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Fenethylline

(2) N-ethylamphetamine

(3) 4-methyl-N-methylcathinone (Other name: mephedrone)

(4) 3,4-methylenedioxy-N-methlycathinone (Other name: methylone)

(5) 3,4-methylenedioxypyrovalerone (Other name: MDPV)

(g) Any material, compound, mixture or preparation which contains any quantity of the following substances:

(1) 5-(1,1-Dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP-47,497)

(2) 5-(1,1-Dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (cannabicyclohexanol and CP-47,497 c8 homologue)

(3) 1-Butyl-3-(1 naphthoyl)indole, (JWH-073)

(4) 1-[2-(4-Morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200)

(5) 1-Pentyl-3-(1-napthoyl)indole, (JWH-018 and AM678)

Schedule II

(a) Schedule II shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Substances, vegetable origin or chemical synthesis. - Unless specifically excepted or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate excluding naloxone and its salts, and excluding naltrexone and its salts, but including the following:

(i) Raw opium

(ii) Opium extracts

(iii) Opium fluid extracts

(iv) Powdered opium

(v) Granulated opium

(vi) Tincture of opium

(vii) Etorphine hydrochloride

(viii) Codeine

(ix) Ethylmorphine

(x) Hydrocodone

(xi) Hydromorphone

(xii) Metopon

(xiii) Morphine

(xiv) Oxycodone

(xv) Oxymorphone

(xvi) Thebaine

(2) Any salt, compound, derivative, or preparation which is chemically equivalent or identical with any of the substances referred to in subdivision (1) of this subsection, except that these substances shall not include the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

(5) Concentrate of poppy straw (the crude extract of poppy straw in liquid, solid, or powder form which contains the phenanthrine alkaloids of the opium poppy).

(c) Opiates. - Unless specifically excepted or unless listed in another schedule any of the following opiates, including its isomers, esters, ethers, salts; and salts of isomers, esters and, ethers whenever the existence of the isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Alphaprodine

(2) Anileridine

(3) Bezitramide

(4) Dihydrocodeine

(5) Diphenoxylate

(6) Fentanyl

(7) Isomethadone

(8) Levomethorphan

(9) Levorphanol

(10) Metazocine

(11) Methadone

(12) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane

(13) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid

(14) Pethidine

(15) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine

(16) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate

(17) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid

(18) Phenaxocine

(19) Piminodine

(20) Racemethorphan

(21) Racemorphan

(22) Bulk Dextropropoxyphene (non-dosage forms)

(23) Suffentanil

(24) Alfentanil

(25) Levoalphacetylmethadol

(d) Stimulants. - Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers.

(2) Methamphetamine, its salts and salts of its isomers.

(3) Phenmetrazine and its salts.

(4) Methylphenidate.

(e) Depressants. - Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Amobarbital

(2) Glutethimide

(3) Methyprylon

(4) Pentobarbital

(5) Phencyclidine

(6) Secobarbital

(7) Phencyclidine immediate precursors:

(i) 1-phencyclohexylamine

(ii) 1-piperidinocyclohexane-carbonitrile (PCC)

(8) Immediate precursor to amphetamine and methamphetamine: Phenylacetone. Some other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzone ketone.

Schedule III

(a) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid.

(2) Chlorhexadol

(3) Lysergic acid

(4) Lysergic acid amide

(5) Sulfondiethylmethane

(6) Sulfonethylmethane

(7) Sylfonmethane

(8) Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salt of them and one or more other active medicinal ingredients which are not listed in any schedule.

(9) Any suppository dosage form containing amobarbital, secobarbital, pentobarbital or any salt of any of these drugs and approved by the Food and Drug Administration for marketing only as a suppository.

(10) Ketamine, its salts, isomers and salts of isomers. (Some other names for ketamine: (+)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone).

(b) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts of them:

(1) Not more than one and eight tenths grams (1.8 gms.) of codeine per one hundred milliliters (100 mls.) or not more than ninety milligrams (90 mgs.) per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

(2) Not more than one and eight tenths grams (1.8 gms.) of codeine per one hundred milliliters (100 mls.) or not more than ninety milligrams (90 mgs.) per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(3) Not more than three hundred milligrams (300 mgs.) of dihydrocodeinone per one hundred milliliters (100 mls.) or not more than fifteen milligrams (15 mgs.) per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium.

(4) Not more than three hundred milligrams (300 mgs.) of dihydrocodeinone per one hundred milliliters (100 mls.) or not more than fifteen milligrams (15 mgs.) per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(5) Not more than one and eight tenths grams (1.8 gms.) of dihydrocodeine per one hundred milliliters (100 mls.) or not more than ninety milligrams (90 mgs.) per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(6) Not more than three hundred milligrams (300 mgs.) of ethylmorphine per one hundred milliliters (100 mls.) or not more than fifteen milligrams (15 mgs.) per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(7) Not more than five hundred milligrams (500 mgs.) of opium per one hundred milliliters (100 mls.) or per one hundred grams (100 gms.) or not more than twenty-five milligrams (25 mgs.) per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(8) Not more than fifty milligrams (50 mgs.) of morphine per one hundred milliliters (100 mls.) per one hundred grams (100 gms.) with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(c) Stimulants. - Unless specifically excepted or listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of the isomers whenever the existence of the salts of isomers is possible within the specific chemical designation:

(1) Benzphetamine

(2) Chlorphentermine

(3) Clortermine

(4) Mazindol

(5) Phendimetrazine

(d) Steroids and hormones. - Anabolic steroids (AS) or human growth hormone (HGH), excluding those compounds, mixtures, or preparations containing an anabolic steroid that because of its concentration, preparation, mixture or delivery system, has no significant potential for abuse, as published in 21 CFR 1308.34, including, but not limited to, the following:

(1) Chlorionic gonadotropin

(2) Clostebol

(3) Dehydrochlormethyltestosterone

(4) Ethylestrenol

(5) Fluoxymesterone

(6) Mesterolone

(7) Metenolone

(8) Methandienone

(9) Methandrostenolone

(10) Methyltestosterone

(11) Nandrolone decanoate

(12) Nandrolone phenpropionate

(13) Norethandrolone

(14) Oxandrolone

(15) Oxymesterone

(16) Oxymetholone

(17) Stanozolol

(18) Testosterone propionate

(19) Testosterone-like related compounds

(20) Human Growth Hormone (HGH)

(e) Hallucinogenic substances.

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in U.S. Food and Drug Administration approved drug product. (Some other names for dronabinol: (6aR-trans)-6a, 7, 8, 10a- tetrahydro-6, 6, 9- trimethyl-3-pentyl-6H- dibenzo[b,d]pyra n-1-ol,or(-)-delta-9(trans)-tetrahydrocannabinol.)

Shedule IV

(1) Barbital.

(2) Chloral betaine

(3) Chloral hydrate

(4) Ethchrovynol

(5) Ethinamate

(6) Methohexital

(7) Meprobamate

(8) Methylphenobarbital

(9) Paraldehyde

(10) Petrichloral

(11) Phenobarbital

(12) Fenfluramine

(13) Diethylpropion

(14) Phentermine

(15) Pemoline (including organometallic complexes and chelates thereof).

(16) Chlordiazepoxide

(17) Clonazepam

(18) Clorazepate

(19) Diazepam

(20) Flurazepam

(21) Mebutamate

(22) Oxazepam

(23) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts:

Dextropropoxyphene(alpha-(+)-4-dimethylamino-1,2-diphenyl-3- methyl-2-propronoxybutane).

(24) Prazepam

(25) Lorazepam

(26) Not more than one milligram (1 mg.) of difenoxin and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit.

(27) Pentazocine

(28) Pipradrol

(29) SPA (-)-1-dimethylamino-1, 2-diphenylethane

(30) Temazepam

(31) Halazepam

(32) Alprazolam

(33) Bromazepam

(34) Camazepam

(35) Clobazam

(36) Clotiazepam

(37) Cloxazolam

(38) Delorazepam

(39) Estazolam

(40) Ethyl Ioflazepate

(41) Fludizaepam

(42) Flunitrazepam

(43) Haloxazolam

(44) Ketazolam

(45) Loprazolam

(46) Lormetazepam

(47) Medazepam

(48) Nimetazepam

(49) Nitrazepam

(50) Nordiazepam

(51) Oxazolam

(52) Pinazepam

(53) Tetrazepam

(54) Mazindol

(55) Triazolam

(56) Midazolam

(57) Quazepam

(58) Butorphanol

(59) Sibutramine

Shedule V

(a) Any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs, which shall include one or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than two hundred milligrams (200 mgs.) of codeine per 100 milliliters (100 mls.) or per one hundred grams (100 gms.).

(2) Not more than one hundred milligrams (100 mgs.) of dihydrocodeine per 100 milliliters (100 mls.) or per one hundred grams (100 gms.).

(3) Not more than one hundred milligrams (100 mgs.) of ethylmorphine per 100 milliliters (100 mls.) or per one hundred grams (100 gms.).

(4) Not more than two and five tenths milligrams (2.5 mgs.) of diphenixylate and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit.

(5) Not more than one hundred milligrams (100 mgs.) of opium per one hundred milliliters (100 mls.) or per one hundred grams (100 gms.).

(b) Not more than five tenths milligrams (0.5 mgs.) of difenoxin and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit.

(c) Buprenorphine

(d) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers and salts of isomers:

(1) Propylhexedrine (except as benzedrex inhaler)

(2) Pyrovalerone.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1979, ch. 168, § 1; P.L. 1989, ch. 523, § 1; P.L. 1991, ch. 211, § 1; P.L. 2012, ch. 415, § 36.)



Chapter 21-28-2.09 - Exemption of compounds containing counteragents.

§ 21-28-2.09 Exemption of compounds containing counteragents.  Nothing in this chapter shall apply to any compound, mixture, or preparation containing any depressant or stimulant drug in schedule II or in subsection (a) of schedule III or in schedule IV or V if: (1) the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant or stimulant effect on the central nervous system, and (2) these ingredients are included in the compound, mixture or preparation in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the drugs which do have a depressant or stimulant effect on the central nervous system.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-2.10 - Exemption of dextromethorphan.

§ 21-28-2.10 Exemption of dextromethorphan.  Dextromethorphan shall not be deemed to be included in any schedule unless controlled pursuant to the provisions of this article.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-3.01 - Rules and regulations  Fees.

§ 21-28-3.01 Rules and regulations  Fees.  The director of health is authorized, empowered, and directed to make any rules and regulations consistent with the provisions of this chapter and to provideany fees for licenses, registrations, and forms that he or she may deem proper to promote the enforcement of this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.02 - Registration requirements.

§ 21-28-3.02 Registration requirements.  (a) Every person who manufactures, distributes, prescribes, administers, or dispenses any controlled substance within this state or who proposes to engage in the manufacture, distribution, prescribing, administering, or dispensing of any controlled substance within this state, must obtain annually a registration issued by the director of health in accordance with his or her rules.

(b) Persons registered by the director of health under this chapter to manufacture, distribute, prescribe, administer, dispense, or conduct research with those substances may do so to the extent authorized by their registration and in conformity with the other provisions of this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.03 - Registration.

§ 21-28-3.03 Registration.  (a) The director of health shall register an applicant to manufacture, distribute, prescribe, administer, or dispense controlled substances unless he or she determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the director of health may consider, but shall not be limited to, the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable federal, state, and local law;

(3) Conviction of a crime or plea of nolo contendere by the applicant of any state or federal law involving the sale of, trafficking in, or abuse of a controlled substance;

(4) Past experience in the manufacture, distribution, prescribing, administration, or dispensing of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this chapter;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute, prescribe, administer, or dispense controlled substances as authorized by federal law.

(b) Registration under subsection (a) of this section does not entitle a registrant to manufacture and distribute controlled substances in schedule I or II other than those specified in his or her registration.

(c) Practitioners must be registered in accordance with subsection (a) of this section to prescribe, administer, and dispense any controlled substance or to conduct research with controlled substances in schedules II through V. The director of health need not require separate registration under this section for practitioners engaging in research with non-narcotic controlled substances in schedules II through V where the registrant is already registered under this chapter in another capacity. Practitioners registered under federal law to conduct research with schedule I substances may conduct research with schedule I substances within this state upon furnishing the director of health evidence of that federal registration.

(d) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1980, ch. 257, § 1.)



Chapter 21-28-3.04 - Suspension or revocation of registration.

§ 21-28-3.04 Suspension or revocation of registration.  (a) A registration to manufacture, distribute, prescribe, administer, or dispense a controlled substance may be suspended or revoked by the director of health upon a finding that the continuance of that registration would be inconsistent with the public interest. In considering the public interest, the director of health may consider, but shall not be limited to, the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) The registrant is not in compliance with applicable federal, state, or local law;

(3) The registrant has been convicted of a crime or has pleaded nolo contendere to a violation of any state or federal law;

(4) The registrant or registrant's establishment lacks or cannot establish or maintain effective controls to guard against diversion of controlled substances;

(5) That the applicant or registrant has furnished false or fraudulent material information in any application filed under this chapter;

(6) That the registrant has had his or her federal registration to manufacture, distribute, prescribe, administer, or dispense controlled substances suspended or revoked;

(7) Abuse or excessive use of controlled substances by the registrant; or

(8) Possessing, using, prescribing, dispensing, or administering controlled substances except for a legitimate medical or scientific purpose.

(b) The director of health may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) If the director of health suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under embargo. No disposition may be made of substances under embargo until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application for the court order, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances or the proceeds of the sale of the controlled substances shall be forfeited to the state.

(d) The director of health shall promptly notify the Drug Enforcement Administration of all orders or revoking registration and all forfeitures of controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1980, ch. 257, § 1.)



Chapter 21-28-3.05 - Order to show cause.

§ 21-28-3.05 Order to show cause.  (a) Before denying, suspending, or revoking a registration, or refusing a renewal of a registration, the director of health shall serve upon the applicant or registrant an order to show cause why the registration should not be denied, revoked, or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis of the order and shall call upon the applicant or registrant to appear before the director of health at a time and place stated in the order but in no event less than thirty (30) days after the date of receipt of the order. Proceedings to deny, suspend, or revoke shall be conducted pursuant to this section in accordance with chapter 35 of title 42, the Administrative Procedures Act. The proceedings shall be independent of, and not in lieu of, criminal prosecution or other proceedings under this chapter or any law of the state.

(b) The director of health may suspend for a period of ten (10) days any registration simultaneously with the institution of proceedings under this section in cases where he or she finds that there is an imminent danger to the public health or safety. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review of them, unless sooner withdrawn by the director of health or dissolved by a court of competent jurisdiction.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-3.06 - License required for manufacture.

§ 21-28-3.06 License required for manufacture.  No person shall manufacture, compound, mix, cultivate, grow, or by any other process produce or prepare controlled substances, and no person as a wholesaler shall supply controlled substances, without first having obtained a license to do so from the director of health.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.07 - Qualifications for licensees.

§ 21-28-3.07 Qualifications for licensees.  (a) No license shall be issued under § 21-28-3.06 unless and until the applicant for the license has furnished proof satisfactory to the department:

(1) That the applicant is of good moral character or, if the applicant is an association or corporation, that the managing officers are of good moral character.

(2) That the applicant is equipped as to land, buildings, and paraphernalia to properly carry on the business prescribed in his or her application.

(3) That the applicant maintains effective controls against diversion of controlled substances into other than legitimate channels.

(b) No license shall be granted to any person who has within five (5) years been convicted of a willful violation of any law of the United States or of any state relating to controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.08 - Disposition of license fees.

§ 21-28-3.08 Disposition of license fees.  All fees for licenses and registrations under this chapter shall be turned over to the general treasurer for the use of the state.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.09 - Denial, revocation, or suspension of licenses.

§ 21-28-3.09 Denial, revocation, or suspension of licenses.  (a) A license to manufacture, distribute, or dispense a controlled substance, may be suspended or revoked by the director of health upon finding that the licensee:

(1) Has materially falsified any application filed pursuant to this chapter or required by this chapter;

(2) Has been convicted of any violation of the provisions of this chapter or any law of the United States or of any state relating to any substances defined in this chapter as a controlled substance;

(3) Has had his or her federal registration suspended or revoked by competent federal law to engage in the manufacture, distribution, or dispensing of controlled substances; or

(4) Has violated any provisions of this chapter.

(b) The director of health may limit revocation or suspension of a license to a particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) Before taking action pursuant to this section or pursuant to a denial of license under this section, the director of health shall serve upon the applicant or licensee an order to show cause why license should not be denied, revoked, or suspended. The order to show cause shall contain a statement of the basis of the order and shall call upon the applicant or licensee to appear before the director of health at a time and place stated in the order but in no event less than thirty (30) days after the date of receipt of the order. Proceedings to deny, revoke, or suspend shall be conducted pursuant to this section in accordance with chapter 35 of title 42, the Administrative Procedures Act. The proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under this chapter or any law of the state.

(d) The director of health may suspend for a period of ten (10) days any license simultaneously with the institution of proceedings under this section in cases where he or she finds that there is an imminent danger to the public safety or health. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review of them, unless sooner withdrawn by the director of health or dissolved by a court of competent jurisdiction.

(e) In the event the director of health suspends or revokes a license granted under this chapter, all controlled substances owned or possessed by the licensee pursuant to the licensure at the time of suspension or the effective date of the revocation order, as the case may be, may be placed under embargo by the director of health. No disposition may be made of substances under embargo until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application for the court order, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon revocation order becoming final, all controlled substances shall be forfeited to the director of health for destruction.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.10 - Authorized sales by manufacturers and wholesalers on official written orders.

§ 21-28-3.10 Authorized sales by manufacturers and wholesalers on official written orders.  A duly licensed manufacturer or wholesaler may sell and distribute controlled substances on official written orders to any of the following persons:

(1) To a manufacturer or wholesaler;

(2) To a practitioner;

(3) To a person in charge of a hospital, but only for use by or in that hospital;

(4) To a person in charge of a laboratory, but only for use by or in that laboratory;

(5) To any other person lawfully permitted to possess controlled substances under federal law.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.11 - Form, delivery, and preservation of official written orders.

§ 21-28-3.11 Form, delivery, and preservation of official written orders.  An official written order for any controlled substance shall be signed in duplicate by the person giving the order or by his or her duly authorized agent. The original shall be presented to the person who sells or distributes the controlled substances named in it. In the event of the acceptance of the order by that person, each party to the transaction shall preserve his or her copy of the order for a period of two (2) years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter. It shall be deemed a compliance with this section if the parties to the transaction have complied with the federal law respecting the requirements governing the use of order forms.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.12 - Records of controlled substances used in professional practice.

§ 21-28-3.12 Records of controlled substances used in professional practice.  Every practitioner or other person who is authorized to administer or professionally use controlled substances shall keep a record of controlled substances received by him or her, and a record of all controlled substances administered, dispensed, or professionally used by him or her; other than by prescription.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.13 - Records of manufacturers and wholesalers.

§ 21-28-3.13 Records of manufacturers and wholesalers.  Manufacturers and wholesalers shall keep records of all controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared, and of all controlled substances received and disposed of by them in accordance with the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.14 - Records of apothecaries.

§ 21-28-3.14 Records of apothecaries.  Apothecaries shall keep records of all controlled substances received and disposed of by them, as provided in this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.15 - Records of vendors of schedule V substances.

§ 21-28-3.15 Records of vendors of schedule V substances.  Every person who purchases for resale, or who sells controlled substances listed in schedule V excepted by this chapter, shall keep a record showing the quantities and kinds of controlled substances received and sold, or disposed of otherwise, in accordance with the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.16 - Form, content, and preservation of records.

§ 21-28-3.16 Form, content, and preservation of records.  (a) The form of records and who shall keep the records shall be prescribed by the director of health. The records of controlled substances received shall in every case show the date of receipt, the name and address of the person from whom received, and the kind and quantity of controlled substances received.

(2) A manufacturer shall maintain on a current basis a complete and accurate record of all controlled substances manufactured, sold, delivered, or otherwise disposed of by him or her. The records shall be reported to the director of health monthly.

(3) A wholesaler shall maintain on a current basis a complete and accurate record of all controlled substances sold, delivered, or disposed of by him or her. The records shall be reported to the director of health monthly.

(4) All persons authorized to handle controlled substances under this chapter shall immediately report to the director of health all controlled substances lost, destroyed, or stolen, and the kind and quantity of the controlled substances and the date of the discovery of the loss, destruction or theft.

(b) The record of all controlled substances sold, administered, dispensed, or disposed of shall show the date of selling, administering, or dispensing, the name and address of the person to whom, or for whose use, or the owner and species of animal for which the drugs were sold, administered, or dispensed, and the kind and quantity of the controlled substance. Every record shall be kept for a period of two (2) years from the date of the transaction recorded. The keeping of a record required by or under the federal law, containing substantially the same information as is specified in this section, shall constitute compliance with this section. All persons authorized to handle controlled substances shall conduct a biannual inventory of all controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.17 - Records open to inspection.

§ 21-28-3.17 Records open to inspection.  All records required to be kept under the provisions of this chapter shall at all times be open to inspection by the director of health and by the authorized agents of the director of health.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.18 - Prescriptions.

§ 21-28-3.18 Prescriptions.  (a) An apothecary in good faith may sell and dispense controlled substances in schedule II to any person upon a written prescription by a practitioner licensed by law to prescribe or administer those substances, dated and signed by the person prescribing on the day when issued and bearing the full name and address of the patient to whom, or of the owner of the animal for which the substance is dispensed and the full name, address and registration number under the federal law of the person prescribing, if he or she is required by that law to be registered. If the prescription is for an animal, it shall state the species of the animal for which the substance is prescribed.

(b) The apothecary filling the prescription shall sign his or her full name and shall write the date of filling on the face of the prescription.

(c) The prescription shall be retained on file by the proprietor of the pharmacy in which it was filled for a period of two (2) years so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter.

(d) Prescriptions for controlled substances in schedule II shall be filed separately and shall not be refilled.

(2) The director of health may, after appropriate notice and hearing pursuant to § 42-35-3, promulgate rules and regulations for the purpose of adopting a system for electronic data transmission of prescriptions for controlled substances in schedule II and III.

(e) A prescription for a schedule II narcotic substance to be compounded for the direct administration to a patient by parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion may be transmitted by the practitioner or practitioner's agent to the pharmacy by facsimile. The facsimile will serve as the original prescription.

(f) A prescription written for a schedule II substance for a resident of a long term care facility may be transmitted by the practitioner or the practitioner's agent to the dispensing pharmacy by facsimile. The facsimile serves as the original prescription.

(g) A prescription for a schedule II narcotic substance for a patient residing in a hospice certified by Medicare under title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., or licensed by the state, may be transmitted by the practitioner or practitioner's agent to the dispensing pharmacy by facsimile. The practitioner or the practitioner's agent will note on the prescription that the patient is a hospice patient. The facsimile serves as the original written prescription.

(h) An apothecary, in lieu of a written prescription, may sell and dispense controlled substances in schedules III, IV, and V to any person upon an oral prescription of a practitioner. In issuing an oral prescription the prescriber shall furnish the apothecary with the same information as is required by subsection (a) of this section in the case of a written prescription for controlled substances in schedule II, except for the written signature of the person prescribing, and the apothecary who fills the prescription, shall immediately reduce the oral prescription to writing and shall inscribe the information on the written record of the prescription made. This record shall be filed and preserved by the proprietor of the pharmacy in which it is filled in accordance with the provisions of subsection (c) of this section. In no case may a prescription for a controlled substance listed in schedules III, IV, or V be filled or refilled more than six (6) months after the date on which the prescription was issued and no prescription shall be authorized to be refilled more than five (5) times. Each refilling shall be entered on the face or back of the prescription and note the date and amount of controlled substance dispensed, and the initials or identity of the dispensing apothecary.

(i) In the case of an emergency situation as defined in federal law, an apothecary may dispense a controlled substance listed in schedule II upon receiving an oral authorization of a prescribing practitioner provided that:

(1) The quantity prescribed and dispensed is limited to the amount adequate to treat the patient during the emergency period and dispensing beyond the emergency period must be pursuant to a written prescription signed by the prescribing practitioner.

(2) The prescription shall be immediately reduced to writing and shall contain all the information required in subsection (a) of this section.

(3) The prescription must be dispensed in good faith in the normal course of professional practice.

(4) Within seven (7) days after authorizing an emergency oral prescription, the prescribing practitioner shall cause a written prescription for the emergency quantity prescribed to be delivered to the dispensing apothecary. The prescription shall have written on its face "Authorization for emergency dispensing" and the date of the oral order. The written prescription upon receipt by the apothecary shall be attached to the oral emergency prescription which had earlier been reduced to writing.

(j) The partial filling of a prescription for a controlled substance listed in schedule II is permissible, if the apothecary is unable to supply the full quantity called for in a written prescription or emergency oral prescription and he or she makes a notation of the quantity supplied on the face of the written prescription or oral emergency prescription which has been reduced to writing. The remaining portion of the prescription may be filled within seventy-two (72) hours of the first partial filling, however, if the remaining portion is not, or cannot be filled within seventy-two (72) hours, the apothecary shall notify the prescribing practitioner. No further quantity may be supplied beyond seventy-two (72) hours without a new prescription.

(2) A prescription for a schedule II controlled substance written for a patient in a long term care facility (LTCF), or for a patient with a medical diagnosis documenting a terminal illness, may be filled in partial quantities to include individual dosage units. If there is a question whether a patient may be classified as having a terminal illness, the pharmacist must contact the practitioner prior to partially filling the prescription. Both the pharmacist and the prescribing practitioner have a corresponding responsibility to assure that the controlled substance is for a terminally ill patient.

(ii) The pharmacist must record on the prescription whether the patient is "terminally ill" or an "LTCF patient." A prescription that is partially filled, and does not contain the notation "terminally ill" or "LTCF patient", shall be deemed to have been filled in violation of this chapter.

(iii) For each partial filling, the dispensing pharmacist shall record on the back of the prescription (or on another appropriate record, uniformly maintained, and readily retrievable), the:

(A) Date of the partial filling;

(B) Quantity dispensed;

(C) Remaining quantity authorized to be dispensed; and

(D) Identification of the dispensing pharmacist.

(iv) The total quantity of schedule II controlled substances dispensed in all partial fillings must not exceed the total quantity prescribed.

(v) Schedule II prescriptions for patients in a LTCF, or patients with a medical diagnosis documenting a terminal illness, are valid for a period not to exceed sixty (60) days from the issue date, unless sooner terminated by the discontinuance of medication.

(k) Automated data processing systems. As an alternative to the prescription record keeping provision of subsection (h) of this section, an automated data processing system may be employed for the record keeping system, if the following conditions have been met:

(1) The system shall have the capability of producing sight-readable documents of all original and refilled prescription information. The term "sight-readable" means that an authorized agent shall be able to examine the record and read the information. During the course of an on-site inspection, the record may be read from the CRT, microfiche, microfilm, printout, or other method acceptable to the director. In the case of administrative proceedings, records must be provided in a paper printout form.

(2) The information shall include, but not be limited to, the prescription requirements and records of dispensing as indicated in subsection (h) of this section.

(3) The individual pharmacist responsible for completeness and accuracy of the entries to the system must provide documentation of the fact that prescription information entered into the computer is correct. In documenting this information, the pharmacy shall have the option to either:

(i) Maintain a bound log book, or separate file, in which each individual pharmacist involved in the dispensing shall sign a statement each day, attesting to the fact that the prescription information entered into the computer that day has been reviewed and is correct as shown. The book or file must be maintained at the pharmacy employing that system for a period of at least two (2) years after the date of last dispensing; or

(ii) Provide a printout of each day's prescription information. That printout shall be verified, dated, and signed by the individual pharmacist verifying that the information indicated is correct. The printout must be maintained at least two (2) years from the date of last dispensing.

(4) An auxiliary record keeping system shall be established for the documentation of refills, if the automated data processing system is inoperative for any reason. The auxiliary system shall ensure that all refills are authorized by the original prescription, and that the maximum number of refills is not exceeded. When this automated data processing system is restored to operation, the information regarding prescriptions filled and refilled during the inoperative period, shall be entered into the automated data processing system within ninety-six (96) hours.

(5) Any pharmacy using an automated data processing system must comply with all applicable state and federal laws and regulations.

(6) A pharmacy shall make arrangements with the supplier of data processing services or materials to ensure that the pharmacy continues to have adequate and complete prescription and dispensing records if the relationship with the supplier terminates for any reason. A pharmacy shall ensure continuity in the maintenance of records.

(7) The automated data processing system shall contain adequate safeguards for security of the records, to maintain the confidentiality and accuracy of the prescription information. Safeguards against unauthorized changes in data after the information has been entered and verified by the registered pharmacist shall be provided by the system.

(l) Prescriptions for controlled substances as found in schedules II, will become void unless dispensed within ninety (90) days of the original date of the prescription, and in no event shall more than a thirty (30) day supply be dispensed at any one time.

(1) In prescribing controlled substances in schedule II, practitioners may write up to three (3) separate prescriptions, each for up to a one-month supply, each signed and dated on the date written. For those prescriptions for the second and/or third month, the practitioner must write the earliest date each of those subsequent prescription may be filled, with directions to the pharmacist to fill no earlier than the date specified on the face of the prescription.

(m) The prescriptions in schedules III, IV, and V will become void unless dispensed within one hundred eighty (180) days of the original date of the prescription. For purposes of this section, a "dosage unit" shall be defined as a single capsule, tablet or suppository, or not more than one five (5) ml. of an oral liquid.

(1) Prescriptions in Schedule III cannot be written for more than one hundred (100) dosage units and not more than one hundred (100) dosage units may be dispensed at one time.

(2) Prescriptions in Schedule IV and V may be written for up to a ninety (90) day supply based on directions. No more than three hundred and sixty (360) dosage units may be dispensed at one time.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1978, ch. 358, § 1; P.L. 1986, ch. 215, § 1; P.L. 1986, ch. 474, § 1; P.L. 1993, ch. 179, § 1; P.L. 1994, ch. 335, § 2; P.L. 1995, ch. 370, art. 4, § 1; P.L. 1997, ch. 30, art. 28, § 5; P.L. 1999, ch. 91, § 1; P.L. 1999, ch. 143, § 1; P.L. 2002, ch. 292, § 54; P.L. 2003, ch. 132, § 1; P.L. 2003, ch. 338, § 1; P.L. 2006, ch. 176, § 1; P.L. 2006, ch. 251, § 1; P.L. 2008, ch. 221, § 1; P.L. 2008, ch. 317, § 1; P.L. 2009, ch. 183, § 1; P.L. 2009, ch. 208, § 1.)



Chapter 21-28-3.19 - Sale of stock on discontinuance of pharmacy business.

§ 21-28-3.19 Sale of stock on discontinuance of pharmacy business.  The legal owner of any stock of controlled substances in a pharmacy, upon discontinuance of dealing in the controlled substances, may sell the stock to a manufacturer, wholesaler, or apothecary, but only on an official written order.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.20 - Authority of practitioner to prescribe, administer, and dispense.

§ 21-28-3.20 Authority of practitioner to prescribe, administer, and dispense.  A practitioner, in good faith and in the course of his or her professional practice only, may prescribe, administer, and dispense controlled substances, or he or she may cause the controlled substances to be administered by a nurse or intern under his or her direction and supervision.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1992, ch. 434, § 1; P.L. 1999, ch. 83, § 43; P.L. 1999, ch. 130, § 43; P.L. 2005, ch. 93, § 1; P.L. 2005, ch. 104, § 1.)



Chapter 21-28-3.21 - Operation of treatment and rehabilitation programs for drug dependent persons.

§ 21-28-3.21 Operation of treatment and rehabilitation programs for drug dependent persons.  The administering or dispensing directly, but not prescribing, of any controlled substance listed in any schedule to a drug dependent person for the purpose of continuing his or her dependence upon the drugs in the course of conducting an authorized clinical investigation in the development of a treatment and rehabilitation program for drug dependent persons shall be deemed to be within the meaning of the term "in the course of professional practice," provided that:

(1) Approval is obtained prior to the initiation of the program by submission of an application for approval to proper federal authorities; and

(2) A license to operate the program within the state is obtained from the director of health.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.22 - Administration, dispensation or use restricted to scope of employment or duty.

§ 21-28-3.22 Administration, dispensation or use restricted to scope of employment or duty.  A person in charge of a hospital or a laboratory, or in the employ of this state, or of any other state, or of any political subdivision of a state, or a master of a ship or a person in charge of any aircraft upon which no physician is regularly employed, or a physician or surgeon duly licensed in some state, territory, or the District of Columbia to practice his or her profession, or a retired commissioned medical officer of the United States Army, Navy, Air Force, or public health service employed upon that ship or aircraft who obtains controlled substances whether under the provisions of this chapter or otherwise, shall not administer nor dispense, nor use those controlled substances within this state, except within the scope of his or her employment or official duty, and then only for scientific or medical purposes and subject to the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.23 - Advertising controlled substances.

§ 21-28-3.23 Advertising controlled substances.  No practitioner, manufacturer, or wholesaler shall solicit by public advertisement or otherwise application to him or her for prescription for, or sales of, controlled substances, or shall publicly advertise any treatment the principal element of which consists in the administering, dispensing, furnishing, giving away, or delivering of a controlled substance, except, that the manufacturer or wholesaler may advertise in journals and publications or by other means intended for circulation among the medical profession and drug trade generally.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.24 - Examination before use of controlled substances.

§ 21-28-3.24 Examination before use of controlled substances.  No physician, dentist, osteopath, chiropodist, or veterinarian shall administer, dispense, or prescribe any controlled substance in schedules II, III, and IV, except after an original physical examination of the person for whom, or the animal for which the controlled substance is intended.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.25 - Subpoena powers.

§ 21-28-3.25 Subpoena powers.  The director of health shall have power to administer oaths, summon and examine witnesses, and order the production and examination of books, accounts, papers, records, and documents in any proceedings within the jurisdiction of the department. All subpoenas, and orders for the production of books, accounts, papers, records, and documents shall be signed and issued by the director of health and served as subpoenas in civil cases in the superior court are now served, or in lieu of that service served by an officer, agent, or representative designated by the director of health. If the person subpoenaed before the director of health fails to obey the command of the subpoena without reasonable cause, or if a person in attendance before the director of health shall, without reasonable cause, refuse to be sworn, or to be examined, or to answer a legal or pertinent question, or if any person shall fail to produce the books, accounts, papers, records, and documents material to the issue, set forth in an order duly served on him or her, the director of health may apply to any justice of the superior court of any county, upon proof of affidavit of the fact, for a rule or order returnable in not less than two (2) nor more than five (5) days, directing that person to show cause before the justice who made the order to any other justice why he or she should not be adjudged in contempt. Upon the return of the order the justice before whom the matter is brought on for a hearing shall examine under oath that person, and that person shall be given an opportunity to be heard, and if the justice shall determine that the person has refused without reasonable cause or legal excuse to be examined or to answer a legal and pertinent question, or to produce books, accounts, papers, records, and documents, material to the issue which he or she was ordered to bring or produce, he or she may immediately commit the offender to jail, there to remain until the offender submits to do the act which he or she was required to do, or is discharged according to law; provided, that no person testifying shall be exempt from prosecution or punishment for any perjury committed by him or her in his or her testimony.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.26 - Labeling by manufacturers and wholesalers.

§ 21-28-3.26 Labeling by manufacturers and wholesalers.  Whenever a manufacturer sells a controlled substance in packages designed for sale at retail and whenever a wholesaler sells or distributes a controlled substance in a package prepared by him or her, the manufacturer shall securely affix to each individual package in which that controlled substance is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of controlled substance contained in it. No person, except an apothecary for the purpose of filling a prescription under this chapter, shall alter, deface, or remove any label so affixed.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1975, ch. 268, § 1.)



Chapter 21-28-3.27 - Labeling by dispensing apothecaries.

§ 21-28-3.27 Labeling by dispensing apothecaries.  Whenever an apothecary sells or dispenses any controlled substance on a prescription issued by a practitioner, he or she shall affix to the container in which the controlled substance is sold or dispensed, a label showing his or her own name and address, or the name, and address of the apothecary for whom he or she is lawfully acting; the label shall be printed, typed, or a combination of printed and typed, but shall not be hand written; the name and address of the patient, or, if the patient is an animal, the name and address of the owner of the animal and the species of the animal; the name of the practitioner by whom the prescription was written or ordered; the number of pills dispensed, and any directions that may be stated on the prescription. No person shall alter, deface, or remove any label so affixed.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1987, ch. 396, § 1; P.L. 1990, ch. 310, § 1; P.L. 1999, ch. 91, § 1; P.L. 1999, ch. 143, § 1.)



Chapter 21-28-3.28 - Security requirements generally.

§ 21-28-3.28 Security requirements generally.  Security requirements for controlled substances shall be the same as those enumerated in federal law; provided, that the director of health may promulgate additional rules and regulations as required to prevent diversion of controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-3.30 - Persons exempt from restrictions on possession of controlled substances.

§ 21-28-3.30 Persons exempt from restrictions on possession of controlled substances.  The provisions of this chapter restricting the possession and having control of controlled substances shall not apply to:

(1) Common carriers or to warehouse operators while engaged in lawfully transporting or storing controlled substances, or to any employee of them acting within the scope of his or her employment;

(2) Public officers or their employees in the performance of their official duties requiring possession or control of controlled substances;

(3) Temporary incidental possession by employees or agents of persons lawfully entitled to possession, or by persons whose possession is for the purpose of aiding public officers in performing their official duties, or emergency medical personnel in the performance of their official duties; or

(4) Persons lawfully in possession or control by reason of a proper order, prescription, license, or registration.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1992, ch. 434, § 1.)



Chapter 21-28-3.31 - Use of imitation controlled substance in research  Immunity.

§ 21-28-3.31 Use of imitation controlled substance in research  Immunity.  No civil or criminal liability shall be imposed by virtue of this chapter on any practitioner, apothecary, or other person registered under this chapter who manufactures, distributes, or possesses an imitation controlled substance for use as a placebo by a registered practitioner in the course of professional practice or research.

History of Section.
(P.L. 1982, ch. 151, § 2.)



Chapter 21-28-4.01 - Prohibited acts A  Penalties. [Effective until April 1, 2013.].

§ 21-28-4.01 Prohibited acts A  Penalties. [Effective until April 1, 2013.].  (a) Except as authorized by this chapter, it shall be unlawful for any person to manufacture, deliver, or possess with intent to manufacture or deliver a controlled substance.

(2) Any person who is not a drug addicted person, as defined in § 21-28-1.02(18), who violates this subsection with respect to a controlled substance classified in schedule I or II, except the substance classified as marijuana, is guilty of a crime and upon conviction may be imprisoned to a term up to life, or fined not more than five hundred thousand dollars ($500,000) nor less than ten thousand dollars ($10,000), or both.

(3) Where the deliverance as prohibited in this subsection shall be the proximate cause of death to the person to whom the controlled substance is delivered, it shall not be a defense that the person delivering the substance was at the time of delivery, a drug addicted person as defined in § 21-28-1.02(18).

(4) Any person, except as provided for in subdivision (2) of this subsection, who violates this subsection with respect to:

(i) A controlled substance classified in schedule I or II, is guilty of a crime and upon conviction may be imprisoned for not more than thirty (30) years, or fined not more than one hundred thousand dollars ($100,000) nor less than three thousand dollars ($3,000), or both;

(ii) A controlled substance classified in schedule III or IV, is guilty of a crime and upon conviction may be imprisoned for not more than twenty (20) years, or fined not more than forty thousand dollars ($40,000), or both; provided, with respect to a controlled substance classified in schedule III(d), upon conviction may be imprisoned for not more than five (5) years, or fined not more than twenty thousand dollars ($20,000), or both.

(iii) A controlled substance classified in schedule V, is guilty of a crime and upon conviction may be imprisoned for not more than one year, or fined not more than ten thousand dollars ($10,000), or both.

(b) Except as authorized by this chapter, it is unlawful for any person to create, deliver, or possess with intent to deliver, a counterfeit substance.

(2) Any person who violates this subsection with respect to:

(i) A counterfeit substance classified in schedule I or II, is guilty of a crime and upon conviction may be imprisoned for not more than thirty (30) years, or fined not more than one hundred thousand dollars ($100,000), or both;

(ii) A counterfeit substance classified in schedule III or IV, is guilty of a crime and upon conviction may be imprisoned for not more than twenty (20) years, or fined not more than forty thousand dollars ($40,000), or both; provided, with respect to a controlled substance classified in schedule III(d), upon conviction may be imprisoned for not more than five (5) years, or fined not more than twenty thousand dollars ($20,000) or both.

(iii) A counterfeit substance classified in schedule V, is guilty of a crime and upon conviction may be imprisoned for not more than one year, or fined not more than ten thousand dollars ($10,000), or both.

(c) It shall be unlawful for any person knowingly or intentionally to possess a controlled substance, unless the substance was obtained directly from or pursuant to a valid prescription or order of a practitioner while acting in the course of his or her professional practice, or except as otherwise authorized by this chapter.

(2) Any person who violates this subsection with respect to:

(i) A controlled substance classified in schedules I, II and III, IV, and V, except the substance classified as marijuana, is guilty of a crime and upon conviction may be imprisoned for not more than three (3) years or fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or both;

(ii) A controlled substance classified in schedule I as marijuana is guilty of a misdemeanor and upon conviction may be imprisoned for not more than one year or fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500), or both.

(3) Additionally every person convicted or who pleads nolo contendere under paragraph (2)(i) of this subsection or convicted or who pleads nolo contendere a second or subsequent time under paragraph (2)(ii) of this subsection, who is not sentenced to a term of imprisonment to serve for the offense, shall be required to:

(i) Perform, up to one hundred (100) hours of community service;

(ii) Attend and complete a drug counseling and education program as prescribed by the director of the department of mental health, retardation and hospitals and pay the sum of four hundred dollars ($400) to help defray the costs of this program which shall be deposited as general revenues. Failure to attend may result after hearing by the court in jail sentence up to one year;

(iii) The court shall not suspend any part or all of the imposition of the fee required by this subsection, unless the court finds an inability to pay;

(iv) If the offense involves the use of any automobile to transport the substance or the substance is found within an automobile, then a person convicted or who pleads nolo contendere under paragraphs (2)(i) and (ii) of this subsection shall be subject to a loss of license for a period of six (6) months for a first offense and one year for each offense after this.

(4) All fees assessed and collected pursuant to paragraph (3)(ii) of this subsection shall be deposited as general revenues and shall be collected from the person convicted or who pleads nolo contendere before any other fines authorized by this chapter.

(d) It shall be unlawful for any person to manufacture, distribute, or possess with intent to manufacture or distribute, an imitation controlled substance. Any person who violates this subsection is guilty of a crime, and upon conviction shall be subject to the same term of imprisonment and/or fine as provided by this chapter for the manufacture or distribution of the controlled substance which the particular imitation controlled substance forming the basis of the prosecution was designed to resemble and/or represented to be; but in no case shall the imprisonment be for more than five (5) years nor the fine for more than twenty thousand dollars ($20,000).

(e) It shall be unlawful for a practitioner to prescribe, order, distribute, supply, or sell an anabolic steroid or human growth hormone for: (1) enhancing performance in an exercise, sport, or game, or (2) hormonal manipulation intended to increase muscle mass, strength, or weight without a medical necessity. Any person who violates this subsection is guilty of a misdemeanor and upon conviction may be imprisoned for not more than six (6) months or a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 1985, ch. 154, § 1; P.L. 1986, ch. 346, § 1; P.L. 1986, ch. 457, § 1; P.L. 1988, ch. 521, § 1; P.L. 1989, ch. 198, § 1; P.L. 1989, ch. 523, § 1; P.L. 1991, ch. 44, art. 66, § 1; P.L. 1991, ch. 211, § 1; P.L. 1991, ch. 256, § 1; P.L. 1992, ch. 418, § 4; P.L. 1995, ch. 370, art. 14, § 5; P.L. 1995, ch. 370, art. 40, § 57; P.L. 2002, ch. 292, § 54; P.L. 2005, ch. 93, § 1; P.L. 2005, ch. 104, § 1; P.L. 2010, ch. 23, art. 18, § 1; P.L. 2011, ch. 366, § 1.)

§ 21-28-4.01 Prohibited acts A  Penalties. [Effective April 1, 2013.].  (a) Except as authorized by this chapter, it shall be unlawful for any person to manufacture, deliver, or possess with intent to manufacture or deliver a controlled substance.

(2) Any person who is not a drug addicted person, as defined in § 21-28-1.02(18), who violates this subsection with respect to a controlled substance classified in schedule I or II, except the substance classified as marijuana, is guilty of a crime and upon conviction may be imprisoned to a term up to life, or fined not more than five hundred thousand dollars ($500,000) nor less than ten thousand dollars ($10,000), or both.

(3) Where the deliverance as prohibited in this subsection shall be the proximate cause of death to the person to whom the controlled substance is delivered, it shall not be a defense that the person delivering the substance was at the time of delivery, a drug addicted person as defined in § 21-28-1.02(18).

(4) Any person, except as provided for in subdivision (2) of this subsection, who violates this subsection with respect to:

(i) A controlled substance classified in schedule I or II, is guilty of a crime and upon conviction may be imprisoned for not more than thirty (30) years, or fined not more than one hundred thousand dollars ($100,000) nor less than three thousand dollars ($3,000), or both;

(ii) A controlled substance classified in schedule III or IV, is guilty of a crime and upon conviction may be imprisoned for not more than twenty (20) years, or fined not more than forty thousand dollars ($40,000), or both; provided, with respect to a controlled substance classified in schedule III(d), upon conviction may be imprisoned for not more than five (5) years, or fined not more than twenty thousand dollars ($20,000), or both.

(iii) A controlled substance classified in schedule V, is guilty of a crime and upon conviction may be imprisoned for not more than one year, or fined not more than ten thousand dollars ($10,000), or both.

(b) Except as authorized by this chapter, it is unlawful for any person to create, deliver, or possess with intent to deliver, a counterfeit substance.

(2) Any person who violates this subsection with respect to:

(i) A counterfeit substance classified in schedule I or II, is guilty of a crime and upon conviction may be imprisoned for not more than thirty (30) years, or fined not more than one hundred thousand dollars ($100,000), or both;

(ii) A counterfeit substance classified in schedule III or IV, is guilty of a crime and upon conviction may be imprisoned for not more than twenty (20) years, or fined not more than forty thousand dollars ($40,000), or both; provided, with respect to a controlled substance classified in schedule III(d), upon conviction may be imprisoned for not more than five (5) years, or fined not more than twenty thousand dollars ($20,000) or both.

(iii) A counterfeit substance classified in schedule V, is guilty of a crime and upon conviction may be imprisoned for not more than one year, or fined not more than ten thousand dollars ($10,000), or both.

(c) It shall be unlawful for any person knowingly or intentionally to possess a controlled substance, unless the substance was obtained directly from or pursuant to a valid prescription or order of a practitioner while acting in the course of his or her professional practice, or except as otherwise authorized by this chapter.

(2) Any person who violates this subsection with respect to:

(i) A controlled substance classified in schedules I, II and III, IV, and V, except the substance classified as marijuana, is guilty of a crime and upon conviction may be imprisoned for not more than three (3) years or fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or both;

(ii) More than one ounce (1 oz.) of a controlled substance classified in schedule I as marijuana is guilty of a misdemeanor except for those persons subject to subdivision 21-28-4.01(a)(1) and upon conviction may be imprisoned for not more than one year or fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500), or both.

(iii) Notwithstanding any public, special or general law to the contrary, the possession of one ounce (1 oz.) or less of marijuana by a person who is eighteen (18) years of age or older and who is not exempted from penalties pursuant to chapter 21-28.6 shall constitute a civil offense, rendering the offender liable to a civil penalty in the amount of one hundred fifty dollars ($150) and forfeiture of the marijuana, but not to any other form of criminal or civil punishment or disqualification. Notwithstanding any public, special or general law to the contrary, this civil penalty of one hundred fifty dollars ($150) and forfeiture of the marijuana shall apply if the offense is the first (1st) or second (2nd) violation within the previous eighteen (18) months.

(iv) Notwithstanding any public, special or general law to the contrary, possession of one ounce (1 oz.) or less of marijuana by a person who is under the age of eighteen (18) years and who is not exempted from penalties pursuant to chapter 21-28.6 shall constitute a civil offense, rendering the offender liable to a civil penalty in the amount of one hundred fifty dollars ($150) and forfeiture of the marijuana; provided the minor offender completes an approved drug awareness program and community service as determined by the court. If the person under the age of eighteen (18) years fails to complete an approved drug awareness program and community service within one year of the offense, the penalty shall be a three hundred dollar ($300) civil fine and forfeiture of the marijuana, except that if no drug awareness program or community service is available, the penalty shall be a fine of one hundred fifty dollars ($150) and forfeiture of the marijuana. The parents or legal guardian of any offender under the age of eighteen (18) shall be notified of the offense and the availability of a drug awareness and community service program. The drug awareness program must be approved by the court, but shall, at a minimum, provide four (4) hours of instruction or group discussion, and ten (10) hours of community service. Notwithstanding any other public, special or general law to the contrary, this civil penalty shall apply if the offense is the first (1st) or second (2nd) violation within the previous eighteen (18) months.

(v) Notwithstanding any public, special, or general law to the contrary, a person not exempted from penalties pursuant to chapter 21-28.6 found in possession of one ounce (1 oz.) or less of marijuana is guilty of a misdemeanor and upon conviction may be imprisoned for not more than thirty (30) days or fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500), or both, if that person has been previously adjudicated on a violation for possession of less than one ounce (1 oz.) of marijuana under subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) two (2) times in the eighteen (18) months prior to the third (3rd) offense.

(vi) Any unpaid civil fine issued under subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) shall double to three hundred dollars ($300) if not paid within thirty (30) days of the offense. The civil fine shall double again to six hundred dollars ($600) if it has not been paid within ninety (90) days.

(vii) No person may be arrested for a violation of subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) except as provided in this subparagraph. Any person in possession of an identification card, license, or other form of identification issued by the state or any state, city or town, or any college or university, who fails to produce the same upon request of a police officer who informs the person that he or she has been found in possession of what appears to the officer to be one ounce (1 oz.) or less of marijuana, or any person without any such forms of identification that fails or refuses to truthfully provide his or her name, address, and date of birth to a police officer who has informed such person that the officer intends to provide such individual with a citation for possession of one ounce (1 oz.) or less of marijuana, may be arrested.

(viii) No violation of subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) shall be considered a violation of parole or probation.

(ix) Any records collected by any state agency or tribunal that include personally identifiable information about violations of subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) shall be sealed eighteen (18) months after the payment of said civil fine.

(3) Jurisdiction. Any and all violations of subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv) shall be the exclusive jurisdiction of the Rhode Island traffic tribunal. All money associated with the civil fine issued under subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) shall be payable to the Rhode Island traffic tribunal. Fifty percent (50%) of all fines collected by the Rhode Island traffic tribunal from civil penalties issued pursuant to subparagraphs 21-28-4.01(c)(2)(iii) or 21-28-4.01(c)(2)(iv) shall be expended on drug awareness and treatment programs for youth.

(4) Additionally every person convicted or who pleads nolo contendere under paragraph (2)(i) of this subsection or convicted or who pleads nolo contendere a second or subsequent time under paragraph (2)(ii) of this subsection, who is not sentenced to a term of imprisonment to serve for the offense, shall be required to:

(i) Perform, up to one hundred (100) hours of community service;

(ii) Attend and complete a drug counseling and education program as prescribed by the director of the department of mental health, retardation and hospitals and pay the sum of four hundred dollars ($400) to help defray the costs of this program which shall be deposited as general revenues. Failure to attend may result after hearing by the court in jail sentence up to one year;

(iii) The court shall not suspend any part or all of the imposition of the fee required by this subsection, unless the court finds an inability to pay;

(iv) If the offense involves the use of any automobile to transport the substance or the substance is found within an automobile, then a person convicted or who pleads nolo contendere under paragraphs (2)(i) and (ii) of this subsection shall be subject to a loss of license for a period of six (6) months for a first offense and one year for each offense after this.

(5) All fees assessed and collected pursuant to paragraph (3)(ii) of this subsection shall be deposited as general revenues and shall be collected from the person convicted or who pleads nolo contendere before any other fines authorized by this chapter.

(d) It shall be unlawful for any person to manufacture, distribute, or possess with intent to manufacture or distribute, an imitation controlled substance. Any person who violates this subsection is guilty of a crime, and upon conviction shall be subject to the same term of imprisonment and/or fine as provided by this chapter for the manufacture or distribution of the controlled substance which the particular imitation controlled substance forming the basis of the prosecution was designed to resemble and/or represented to be; but in no case shall the imprisonment be for more than five (5) years nor the fine for more than twenty thousand dollars ($20,000).

(e) It shall be unlawful for a practitioner to prescribe, order, distribute, supply, or sell an anabolic steroid or human growth hormone for: (1) enhancing performance in an exercise, sport, or game, or (2) hormonal manipulation intended to increase muscle mass, strength, or weight without a medical necessity. Any person who violates this subsection is guilty of a misdemeanor and upon conviction may be imprisoned for not more than six (6) months or a fine of not more than one thousand dollars ($1,000), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 1985, ch. 154, § 1; P.L. 1986, ch. 346, § 1; P.L. 1986, ch. 457, § 1; P.L. 1988, ch. 521, § 1; P.L. 1989, ch. 198, § 1; P.L. 1989, ch. 523, § 1; P.L. 1991, ch. 44, art. 66, § 1; P.L. 1991, ch. 211, § 1; P.L. 1991, ch. 256, § 1; P.L. 1992, ch. 418, § 4; P.L. 1995, ch. 370, art. 14, § 5; P.L. 1995, ch. 370, art. 40, § 57; P.L. 2002, ch. 292, § 54; P.L. 2005, ch. 93, § 1; P.L. 2005, ch. 104, § 1; P.L. 2010, ch. 23, art. 18, § 1; P.L. 2011, ch. 366, § 1; P.L. 2012, ch. 221, § 1; P.L. 2012, ch. 233, § 1.)



Chapter 21-28-4.01.1 - Minimum sentence  Certain quantities of controlled substances.

§ 21-28-4.01.1 Minimum sentence  Certain quantities of controlled substances.  (a) Except as authorized by this chapter, it shall be unlawful for any person to manufacture, sell, or possess with intent to manufacture, or sell, a controlled substance classified in schedules I or II (excluding marijuana) or to possess or deliver the following enumerated quantities of certain controlled substances:

(1) One ounce (1 oz.) to one kilogram (1 kg.) of a mixture or substance containing a detectable amount of heroin;

(2) One ounce (1 oz.) to one kilogram (1 kg.) of a mixture or substance containing a detectable amount of:

(i) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(ii) Cocaine, its salts, optical and geometric isomers, and salts of isomers;

(iii) Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

(iv) Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in paragraphs (i)  (iii) of this subdivision;

(3) One gram (1 g.) to ten grams (10 gs.) of phencyclidine (PCP) or one hundred (100) to one thousand (1,000) tablets of a mixture or substance containing a detectable amount of phencyclidine (PCP);

(4) One-tenth of a gram (0.1 g.) to one gram (1 g.) of lysergic acid diethylamide (LSD) or one hundred (100) to one thousand (1,000) tablets of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD); or

(5) One kilogram (1 kg.) to five (5 kgs.) kilograms of a mixture containing a detectable amount of marijuana.

(b) Any person who violates this section shall be guilty of a crime, and upon conviction, may be imprisoned for a term up to fifty (50) years and fined not more than five hundred thousand dollars ($500,000).

History of Section.
(P.L. 1988, ch. 651, § 1; P.L. 1991, ch. 256, § 1; P.L. 2009, ch. 345, § 1; P.L. 2009, ch. 346, § 1.)



Chapter 21-28-4.01.2 - Minimum sentence  Certain quantities of controlled substances.

§ 21-28-4.01.2 Minimum sentence  Certain quantities of controlled substances.  (a) Except as authorized by the chapter, it shall be unlawful for any person to possess, manufacture, sell, or deliver the following enumerated quantities of certain controlled substances:

(1) More than one kilogram (1 kg.) of a mixture or substance containing a detectable amount of heroin;

(2) More than one kilogram (1 kg.) of a mixture or substance containing a detectable amount of

(i) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(ii) Cocaine, its salts, optical and geometric isomers, and salts of isomers;

(iii) Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

(iv) Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in paragraphs (i)  (iii) of this subdivision;

(3) More than ten grams (10 gs.) of phencyclidine (PCP) or more than one thousand (1,000) tablets of a mixture or substance containing a detectable amount of phencyclidine (PCP);

(4) More than one gram (1 g.) of lysergic acid diethylamide (LSD); or more than one thousand (1,000) tablets of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD); or

(5) More than five kilograms (5 kgs.) of a mixture containing a detectable amount of marijuana.

(b) Any person who violates this section shall be guilty of a crime, and upon conviction, may be imprisoned for a term up to life and fined not more than one million dollars ($1,000,000).

History of Section.
(P.L. 1988, ch. 337, § 1; P.L. 1991, ch. 256, § 1; P.L. 1991, ch. 296, § 1; P.L. 2009, ch. 345, § 1; P.L. 2009, ch. 346, § 1.)



Chapter 21-28-4.02 - Prohibited acts B  Penalties.

§ 21-28-4.02 Prohibited acts B  Penalties.  (a) It shall be unlawful for any person:

(1) Who is subject to article III to distribute or dispense a controlled substance in violation of § 21-28-3.18;

(2) Who is a registrant to manufacture a controlled substance not authorized by his or her registration, or to distribute or dispense a controlled substance not authorized by his or her registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice or information required under this chapter;

(4) To refuse an entry into any premises for any inspection authorized by this chapter.

(b) Any person who violates this section is guilty of a crime and upon conviction may be imprisoned for not more than five (5) years, or fined not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1.)



Chapter 21-28-4.03 - Prohibited acts C  Penalties.

§ 21-28-4.03 Prohibited acts C  Penalties.  (a) It is unlawful for any person knowingly or intentionally:

(1) To distribute as a registrant a controlled substance, except pursuant to an order form as required by § 21-28-3.10;

(2) To use in the course of the manufacture or distribution of a controlled substance a registration number, which is fictitious, revoked, suspended, or issued to another person;

(3) To acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge;

(4) To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this chapter or any record required to be kept by this chapter; or

(5) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of these upon any drug or container or labeling of the drug or container so as to render the drug a counterfeit substance.

(b) Any person who violates this chapter is guilty of a crime and upon conviction may be imprisoned for not more than five (5) years, or fined not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1.)



Chapter 21-28-4.04 - Sale of hypodermic syringes and needles and retractable hypodermic syringes and needles.

§ 21-28-4.04 Sale of hypodermic syringes and needles and retractable hypodermic syringes and needles.  (a) Hypodermic and retractable hypodermic syringes, needles, or any instrument adapted for the administration of drugs by injection shall not be sold except in licensed pharmacies. Every sale shall be made subject to the rules and regulations of the director of the department of health.

(b) The following conditions shall apply to all purchases of hypodermic and retractable hypodermic syringes or needles:

(1) Pharmacists shall make available to each purchaser at the time of purchase information regarding the safe disposal of hypodermic and retractable hypodermic syringes or needles, as promulgated by the Rhode Island resource recovery corporation, in conjunction with the department of health, including local disposal locations or a telephone number to call for that information;

(2) Pharmacists may also provide purchasers with information on drug addiction treatment, including a local telephone number to get assistance;

(3) The director of health shall adopt rules and regulations relative to the content, format, and distribution of any materials required under this section and any other matter necessary to effectuate the purposes of this section;

(4) At all licensed pharmacies where hypodermic and retractable hypodermic needles and syringes are kept for retail sale pursuant to this section, the needles and syringes shall be stored in a manner that makes them available only to authorized personnel and not openly available to customers;

(5) A registered pharmacy or licensed pharmacist that sells hypodermic and retractable hypodermic needles or syringes must certify to the director of the department of health participation in an activity that supports proper disposal of used hypodermic and retractable hypodermic needles or syringes.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1979, ch. 73, § 1; P.L. 1985, ch. 154, § 1; P.L. 1994, ch. 30, § 2; P.L. 1998, ch. 264, § 1; P.L. 2000, ch. 363, § 1; P.L. 2000, ch. 520, § 1; P.L. 2001, ch. 285, § 1.)



Chapter 21-28-4.05 - Prohibited acts E  False representations to obtain controlled substances.

§ 21-28-4.05 Prohibited acts E  False representations to obtain controlled substances.  (a) No person shall obtain or attempt to obtain a controlled substance or procure or attempt to procure the administration of a controlled substance:

(1) By fraud, deceit, misrepresentation, or subterfuge;

(2) By the forgery or alteration of a prescription or of any written order;

(3) By the concealment of material fact; or

(4) By the use of a false name or the giving of a false address.

(b) Information communicated to a physician in an unlawful effort to procure the administration of a controlled substance shall not be deemed a privileged communication.

(c) No person shall willfully make a false statement in any prescription, order, report, or record, required by this chapter.

(d) No person shall, for the purpose of obtaining a controlled substance, falsely assume the title of, or represent himself or herself to be, a manufacturer, wholesaler, practitioner, or other authorized person.

(e) No person shall make or utter any false or forged prescription or false or forged written order for controlled substances.

(f) No person shall affix any false or forged label to a package or receptacle containing controlled substances.

(g) Any person who violates this section is guilty of a crime and upon conviction may be imprisoned for not more than five (5) years, and fined not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1.)



Chapter 21-28-4.06 - Prohibited acts F  Places used for unlawful sale, use, or keeping of controlled substances.

§ 21-28-4.06 Prohibited acts F  Places used for unlawful sale, use, or keeping of controlled substances.  (a) Any store, shop, warehouse, building, vehicle, aircraft, vessel, or any place which is used for the unlawful sale, use, or keeping of a controlled substance shall be deemed a common nuisance.

(b) Any person who violates this section with respect to:

(1) Knowingly keeping and maintaining a common nuisance as described in subsection (a) may be imprisoned for not more than five (5) years, and fined not more than five thousand dollars ($5,000), or both;

(2) Knowingly permitting any store, shop, warehouse, building, vehicle, aircraft, vessel, or any place which is owned or controlled by him or her to be used as a common nuisance may be imprisoned for not more than fifteen (15) years, and fined not more than twenty thousand dollars ($20,000), or both;

(3) Knowingly visiting a common nuisance as described in subsection (a) for the purpose of using or taking in any manner any controlled substance may be imprisoned for not more than one year and fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1.)



Chapter 21-28-4.07 - Distribution to persons under age 18.

§ 21-28-4.07 Distribution to persons under age 18.  (a) Any person eighteen (18) years of age or over who violates § 21-28-4.01(a) by distributing a controlled substance, excluding marijuana, listed in schedules I and II to a person under eighteen (18) years of age who is at least three (3) years his or her junior shall be imprisoned to a term of not less than fifteen (15) years and may be imprisoned for life, or fined not more than five hundred thousand dollars ($500,000), or both. In all such cases, the justice imposing sentence shall impose a minimum sentence of fifteen (15) years' imprisonment and may only impose a sentence less than that minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. The finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for a term of fifteen (15) years is imposed, the trial justice shall set forth on the record the circumstances, which he or she found as justification for imposition of the lesser sentence.

(b) Any person eighteen (18) years of age or over who violates § 21-28-4.01(a) by distributing a controlled substance listed in schedules III and IV to a person under eighteen (18) years of age who is at least three (3) years his or her junior shall be imprisoned to a term of not less than five (5) years nor more than twenty (20) years, or fined not more than forty thousand dollars ($40,000), or both.

(c) Any person eighteen (18) years of age or over who violates § 21-28-4.01(a) by distributing any controlled substance listed in schedule V or marijuana to a person under eighteen (18) years of age who is at least three (3) years his or her junior shall be imprisoned to a term of not less than two (2) years nor more than five (5) years, or fined not more than ten thousand dollars ($10,000), or both.

(d) Any person eighteen (18) years of age or over who violates § 21-28-4.01(d) by distributing an imitation controlled substance to a person under eighteen (18) years of age who is at least three (3) years his or her junior shall be punished by imposition of a fine authorized by § 21-28-4.01(d), and by a term of imprisonment up to twice that authorized by § 21-28-4.01(d), or both.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 1988, ch. 645, § 1; P.L. 1990, ch. 275, § 1.)



Chapter 21-28-4.07.1 - Distribution or manufacturing in or near schools.

§ 21-28-4.07.1 Distribution or manufacturing in or near schools.  Any person who violates § 21-28-4.01(A), 21-28-4.01.1, or 21-28-4.07 by distributing or manufacturing a controlled substance listed in schedules I or II in the building or on the grounds, or within three hundred (300) yards of the grounds of a public or private elementary, vocational, or secondary school, or public park or playground shall be punished by a term of imprisonment or fine, or both, up to twice that authorized by § 21-28-4.01(A) or 21-28-4.07, but not exceeding life imprisonment.

History of Section.
(P.L. 1988, ch. 253, § 1; P.L. 1993, ch. 56, § 1; P.L. 1996, ch. 282, § 1.)



Chapter 21-28-4.07.2 - Distribution to individuals without knowledge  Crime of violence.

§ 21-28-4.07.2 Distribution to individuals without knowledge  Crime of violence.  (a) Definitions: For the purposes of this section the following words shall have the following definitions:

(1) "Crime of violence" means:

(i) An offense that has an element, the use, attempted use, or threatened use of physical force against the person or property of another; or

(ii) Any other offense that is a felony and that, by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.

(2) "Without that individual's knowledge" means: that the individual is unaware that a substance with the ability to alter that individual's ability to appraise conduct, or to decline participation in, or communicate unwillingness to participate in conduct, is administered to the individual.

(b) Whoever, with the intent to commit a crime of violence against an individual, as defined in this section and in chapter 11-37, violates this section by distributing a controlled substance, as defined in § 21-28-1.02, or a controlled substance analogue to an individual without that individual's knowledge, shall be punished by a term of imprisonment not to exceed ten (10) years.

History of Section.
(P.L. 2010, ch. 308, § 1; P.L. 2010, ch. 313, § 1.)



Chapter 21-28-4.08 - Conspiracy.

§ 21-28-4.08 Conspiracy.  Any person who conspires to violate any provision of this chapter is guilty of a crime and is subject to the same punishment prescribed in this chapter for the commission of the substantive offense of which there is a conspiracy to violate.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-4.09 - General penalty clause.

§ 21-28-4.09 General penalty clause.  Any person who violates any provision of this chapter, the penalty for which is not specified in this chapter, and of the rules and regulations of the director of health made under authority of this chapter, shall be sentenced to a term of imprisonment of not more than one year, a fine of five hundred dollars ($500), or both.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-4.10 - Penalties under other laws.

§ 21-28-4.10 Penalties under other laws.  Any penalty imposed for violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-4.11 - Second offenses. [Effective until April 1, 2013.].

§ 21-28-4.11 Second offenses. [Effective until April 1, 2013.].  (A) Any person convicted of a second offense under this chapter may be imprisoned for a term up to twice the term authorized, fined an amount up to twice that authorized, or both.

(B) For purposes of this section, an offense is considered a second offense if, prior to his or her conviction of the offense, the offender has at any time been convicted under this chapter or under any statute of the United States or of any state relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1.)

§ 21-28-4.11 Second offenses. [Effective April 1, 2013.].  (a) Any person convicted of a second offense under this chapter, except for violations of subparagraphs 21-28-4.01(c)(2)(iii), 21-28-4.01(c)(2)(iv) or 21-28-4.01(c)(2)(v), may be imprisoned for a term up to twice the term authorized, fined an amount up to twice that authorized, or both.

(b) For purposes of this section, an offense is considered a second offense if, prior to his or her conviction of the offense, the offender has at any time been convicted under this chapter, except for violations of subparagraphs 21-28-4.01(c)(2)(iii), 21-28-4.01(c)(2)(iv) or 21-28-4.01(c)(2)(v), or under any statute of the United States or of any state relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1985, ch. 154, § 1; P.L. 2012, ch. 221, § 1; P.L. 2012, ch. 233, § 1.)



Chapter 21-28-4.12 - Bar to prosecution.

§ 21-28-4.12 Bar to prosecution.  If a violation of this chapter is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-4.13 - Impersonation of health officials  Penalties.

§ 21-28-4.13 Impersonation of health officials  Penalties.  Every person who shall falsely assume or pretend to be the director of health or an officer, agent, inspector, or representative designated by the director as having enforcement powers shall be imprisoned not exceeding one year and/or be fined not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1979, ch. 210, § 1.)



Chapter 21-28-4.14 - Third or subsequent offenses. [Effective until April 1, 2013.].

§ 21-28-4.14 Third or subsequent offenses. [Effective until April 1, 2013.].  (a) Any person convicted of a third or subsequent offense under this chapter may be imprisoned for a term up to three (3) times the term authorized, and fined an amount up to three (3) times that authorized by § 21-28-4.11, or both.

(b) For purposes of this section, an offense is considered a third or subsequent offense if, prior to his or her conviction of the offense, the offender has at any time been convicted twice under this chapter or twice under any statute of the United States or of any state, or any combination of them, relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drug.

History of Section.
(P.L. 1985, ch. 154, § 2.)

§ 21-28-4.14 Third or subsequent offenses. [Effective April 1, 2013.].  (a) Any person convicted of a third or subsequent offense under this chapter, except for violations of subparagraphs 21-28-4.01(c)(2)(iii), 21-28-4.01(c)(2)(iv) or 21-28-4.01(c)(2)(v), may be imprisoned for a term up to three (3) times the term authorized, and fined an amount up to three (3) times that authorized by § 21-28-4.11, or both.

(b) For purposes of this section, an offense is considered a third or subsequent offense if, prior to his or her conviction of the offense, the offender has at any time been convicted twice under this chapter, except for violations of subparagraphs 21-28-4.01(c)(2)(iii), 21-28-4.01(c)(2)(iv) or 21-28-4.01(c)(2)(v), or twice under any statute of the United States or of any state, or any combination of them, relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drug.

History of Section.
(P.L. 1985, ch. 154, § 2; P.L. 2012, ch. 221, § 1; P.L. 2012, ch. 233, § 1.)



Chapter 21-28-4.15 - Employment of person under age eighteen (18).

§ 21-28-4.15 Employment of person under age eighteen (18).  (a) It shall be unlawful for any person eighteen (18) years of age or older to hire, employ or use any person under eighteen (18) years of age who is at least three (3) years his or her junior to manufacture, transport, carry, sell, prepare for sale or offer for sale a controlled substance; provided, that the provisions of this subsection shall not apply to individuals enrolled in a pharmacy training program approved by the director.

(b) Any person who violates this section with respect to:

(1) A controlled substance classified in schedules I and II, except the substance classified as marijuana, is guilty of a crime and upon conviction shall be imprisoned for not less than fifteen (15) years and may be imprisoned for a term up to life and fined not more than five hundred thousand dollars ($500,000). In all these cases, the justice imposing sentence shall impose a minimum sentence of fifteen (15) years imprisonment and may only impose a sentence less than that minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. The finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for a term of fifteen (15) years is imposed, the trial justice shall set forth on the record the circumstances which he or she found as justification for imposition of the lesser sentence;

(2) A controlled substance classified in schedule III or IV, is guilty of a crime and upon conviction may be imprisoned for not more than twenty (20) years or fined not more than forty thousand dollars ($40,000) or both;

(3) A controlled substance classified in schedule V or marijuana, is guilty of a crime and upon conviction may be imprisoned for not more than one year or fined not more than ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1986, ch. 474, § 2; P.L. 1988, ch. 644, § 1; P.L. 2001, ch. 170, § 1; P.L. 2001, ch. 368, § 1; P.L. 2001, ch. 413, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-4.16 - Crimes against pharmacies.

§ 21-28-4.16 Crimes against pharmacies.  Any person who: (1) breaks and enters a pharmacy or commits larceny or robbery from a pharmacist of a controlled substance, (2) aids and abets or enters any pharmacy with the intent to steal any controlled substance, or (3) takes, without permission, the controlled substance of another, shall be punished by a fine of not more than five thousand dollars ($5,000), or by imprisonment for not more than fifteen (15) years, or both.

History of Section.
(P.L. 1986, ch. 474, § 2.)



Chapter 21-28-4.16.1 - Larceny of a controlled substance.

§ 21-28-4.16.1 Larceny of a controlled substance.  Any person who steals or attempts to steal any controlled substance from a health care facility, as defined in § 23-17-2, a licensed pharmacy, or any other lawful place of business, where controlled substances are compounded, dispensed, administered, stored, or manufactured, including common carriers, contract carriers, or any usual or lawful carrier, shall be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment of not more than ten (10) years, or both.

History of Section.
(P.L. 1992, ch. 390, § 1.)



Chapter 21-28-4.16.2 - Tampering with a controlled substance.

§ 21-28-4.16.2 Tampering with a controlled substance.  Any person who alters, tampers, substitutes, adulterates in any manner or form, the compound, mixture, or preparation of any controlled substance in a health care facility, as defined in § 23-17-2, shall be punished by a fine of not more than fifteen thousand dollars ($15,000), or by imprisonment of not more than ten (10) years, or both.

History of Section.
(P.L. 1992, ch. 390, § 1.)



Chapter 21-28-4.17 - Additional assessment.

§ 21-28-4.17 Additional assessment.  Should any person be convicted of or accept any plea bargain relating to an offense involving the sale of a controlled substance, that person shall, in addition to any fine imposed, be assessed an amount up to one thousand dollars ($1,000) by the court. The assessment shall be transferred to the general treasury and deposited in the special account designated as the forfeited property account. The funds may be used by law enforcement officials in accordance with the requirements set forth in § 21-28-5.04.

History of Section.
(P.L. 1986, ch. 474, § 2.)



Chapter 21-28-4.17.1 - Assessment for drug education, counseling and treatment.

§ 21-28-4.17.1 Assessment for drug education, counseling and treatment.  Any person convicted of any offense under this article, other than the possession offenses described in § 21-28-4.01(c), shall, in addition to any other sentence and/or fine imposed, be assessed four hundred dollars ($400) by the court and the assessment shall be collected from the person convicted before any other fines authorized by this chapter. The court shall not suspend any part or all of the imposition of the assessment required by this subsection, unless the court finds an inability to pay. The assessment shall be deposited in the drug education, assessment and treatment account to be used by the department of mental health, retardation and hospitals (MHRH) and the department of health for the purpose of administration, drug education, and treatment.

History of Section.
(P.L. 1989, ch. 198, § 2; P.L. 1992, ch. 418, § 4; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-4.18 - Prohibited acts by law enforcement officials  Penalties.

§ 21-28-4.18 Prohibited acts by law enforcement officials  Penalties.  (a) It shall be unlawful for any state or municipal law enforcement official, including department of correction officers, state marshals, capital police, or other peace officers who are empowered to enforce the provisions of this chapter, or any employee of a law enforcement agency to:

(1) Offer for sale or sell any information pertaining to an ongoing investigation conducted by any law enforcement agency of a violation of any of the provisions of this chapter; or

(2) Use for any unauthorized purpose or sell or destroy or remove from unlawful custody any of the evidence confiscated as a result of an arrest or seizure arising from the enforcement of the provisions of this chapter.

(b) Any person who violates this section shall be guilty of a crime and upon conviction shall be imprisoned not less than ten (10) years, and may be imprisoned for a term of twenty (20) years. In all these cases, the justice imposing sentence shall impose a minimum sentence of ten (10) years imprisonment and may only impose a sentence less than that minimum if he or she finds that substantial and compelling circumstances exist which justify imposition of the alternative sentence. The finding may be based upon the character and background of the defendant, the cooperation of the defendant with law enforcement authorities, the nature and circumstances of the offense, and/or the nature and quality of the evidence presented at trial. If a sentence which is less than imprisonment for a term of ten (10) years is imposed, the trial justice shall set forth on the record the circumstances, which he or she found as justification for imposition of the lesser sentence.

History of Section.
(P.L. 1988, ch. 386, § 1.)



Chapter 21-28-4.19 - Reduction of sentence.

§ 21-28-4.19 Reduction of sentence.  (a) Any sentence of a person convicted for any violation of this chapter may, at any time subsequent to the imposition of the sentence, be reduced by the court upon receipt of a motion for reduction of sentence submitted by the attorney general based upon the person's demonstrated cooperation with law enforcement authorities in the investigation and prosecution of violations of this chapter.

(b) Nothing contained in this section shall in any way limit the court's authority pursuant to Rule 35 of the Superior Court Rules of Criminal Procedure.

History of Section.
(P.L. 1988, ch. 394, § 1.)



Chapter 21-28-4.20 - Human Immunodeficiency Virus (HIV)  Testing.

§ 21-28-4.20 Human Immunodeficiency Virus (HIV)  Testing.  (a) Any person convicted of possession of any controlled substance that has been administered with a hypodermic instrument, retractable hypodermic syringe, needle, or any similar instrument adapted for the administration of drugs shall be required to be tested for human immunodeficiency virus (HIV) as provided for in chapter 23-6.3.

(b) [Deleted by P.L. 2009, ch. 196, § 4, and by P.L. 2009, ch. 289, § 4].

(c) [Deleted by P.L. 2009, ch. 196, § 4, and by P.L. 2009, ch. 289, § 4].

(d) [Deleted by P.L. 2009, ch. 196, § 4, and by P.L. 2009, ch. 289, § 4].

History of Section.
(P.L. 1988, ch. 405, § 9; P.L. 1990, ch. 169, § 5; P.L. 1998, ch. 391, § 3; P.L. 2006, ch. 599, § 2; P.L. 2009, ch. 196, § 4; P.L. 2009, ch. 289, § 4.)



Chapter 21-28-4.21 - Drug testing required.

§ 21-28-4.21 Drug testing required.  Every person who shall be placed on probation for a violation of any section in this chapter prohibiting the unlawful sale, distribution, manufacture, delivery or possession with intent to manufacture, sell, distribute or deliver any controlled substance as classified in schedule I or II or possession of a controlled substance as classified in schedule I or II shall, as a condition of the probation, be required to at his or her own expense submit to drug testing in accordance with the standards and procedures of the department of health not less than once per month.

History of Section.
(P.L. 1990, ch. 457, § 2.)



Chapter 21-28-4.22 - Preparation of summons and related records  Consent and form. [Effective April 1, 2013.].

§ 21-28-4.22 Preparation of summons and related records  Consent and form. [Effective April 1, 2013.].  The laws related to summonses, subpoenas and related records for violations of subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv), shall be served and heard in the same manner and in a similar form as ordinary civil actions in the traffic tribunal, as provided for in §§ 31-27-12, 31-27-12.1, 31-41.1-1, and as may be prescribed by rules and regulations promulgated by the chief magistrate of the traffic tribunal pursuant to § 8-6-2.

History of Section.
(P.L. 2012, ch. 221, § 2; P.L. 2012, ch. 233, § 2.)



Chapter 21-28-5.01 - Powers of enforcement personnel.

§ 21-28-5.01 Powers of enforcement personnel.  It is made the duty of all peace officers within the state, and of all prosecuting officers, to enforce all provisions of this chapter except those specifically delegated in the chapter, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states relating to controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1997, ch. 30, art. 28, § 5.)



Chapter 21-28-5.02 - Administrative inspections.

§ 21-28-5.02 Administrative inspections.  The director of health may make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises" means:

(i) Places where persons registered or exempted from registration requirements under this chapter are required to keep records; and

(ii) Places including factories, warehouses, establishments, and conveyances in which persons registered or exempted from registration requirements under this chapter are permitted to hold, manufacture, compound, process, sell, deliver, or dispose of any controlled substance.

(2) An officer or employee designated by the director of health, upon presenting the appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

(3) An officer or employee designated by the director of health may:

(i) Inspect and copy records required by this chapter to be kept;

(ii) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found in the premises, and, except as provided in subdivision (4) of this section, all other things in the premises, including records, files, papers, processes, controls, and facilities bearing on the enforcement of this chapter; and

(iii) Inventory any stock of any controlled substance in the premises and obtain samples of the controlled substance;

(4) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.04 - Forfeiture of property and money.

§ 21-28-5.04 Forfeiture of property and money.  (a) Any property, real or personal, including, but not limited to, vessels, vehicles, or aircraft, and money or negotiable instruments, securities, or other things of value or any property constituting, or derived from any proceeds, furnished or intended to be furnished by any person for the transportation of or in exchange for a controlled substance and which has been or is being used in violation of § 21-28-4.01(a) or (b) or in, upon or by means of which any violation of § 21-28-4.01(a) or (b) or § 21-28-4.01.1 or 21-28-4.01.2 has taken or is taking place, and all real property including any right, title, and interest in the whole of any lot or tract of land and any appurtenances or improvements which is used in the commission of a violation of § 21-28-4.01(a) or (b) or § 21-28-4.01.1 or 21-28-4.01.2, or which was purchased with funds obtained as a result of the commission of a violation of § 21-28-4.01(a) or (b) or § 21-28-4.01.1 or 21-28-4.01.2, shall be seized and forfeited; provided that no property or money, as enumerated in this subsection, used by any person shall be forfeited under the provisions of this chapter unless it shall appear that the owner of the property or money had knowledge, actual or constructive, and was a consenting party to the alleged illegal act. All moneys, coin and currency, found in close proximity to forfeitable controlled substances, to forfeitable drug manufacturing or distributing paraphernalia, or to forfeitable records of the importation, manufacture, or distribution of controlled substances, are presumed to be unlawfully furnished in exchange for a controlled substance or used in violation of this chapter. The burden of proof is upon claimants of the property to rebut this presumption.

(b) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure and whenever property or money is forfeited under this chapter it shall be utilized as follows:

(1) Where the seized property is a vessel, vehicle, aircraft, or other personal property it may be retained and used by the law enforcement agency that seized the property where the use of the property is reasonably related to the law enforcement duties of the seizing agency. If the seized property is a motor vehicle that is inappropriate for use by the law enforcement agency due to style, size, or color, the seizing agency shall be allowed to apply the proceeds of sale or the trade in value of the vehicle towards the purchase of an appropriate vehicle for use for activities reasonably related to law enforcement duties.

(2) The law enforcement agency may sell any forfeited property, which is not required by this chapter to be destroyed and which is not harmful to the public. The proceeds from the sale are to be distributed in accordance with subdivision (3) of this subsection.

(3) As to the proceeds from the sale of seized property as referred to in subdivision (2) of this subsection and as to moneys, coin and currency, negotiable instruments, securities, or other things of value as referred to in subsection (a) of this section, the distribution shall be as follows:

(i) All proceeds of the forfeiture of real or personal property shall be distributed as follows: All costs of advertising administrative forfeitures shall first be deducted from the amount forfeited. Of the remainder, twenty percent (20%) of the proceeds shall be provided to the attorney general's department to be used for further drug-related law enforcement activities including, but not limited to, investigations, prosecutions and the administration of this chapter; seventy percent (70%) of the proceeds shall be divided among the state and local law enforcement agencies proportionately based upon their contribution to the investigation of the criminal activity related to the asset being forfeited; and ten percent (10%) of the proceeds shall be provided to the department of health for distribution to substance abuse treatment programs.

(B) The law enforcement agencies involved in the investigation with the assistance of the attorney general shall by agreement determine the respective proportionate share to be received by each agency. If the agencies are unable to reach agreement, application shall be made by one or more of the agencies involved to the presiding justice of the superior court, who shall determine the respective proportionate share attributable to each law enforcement agency. The proceeds from all forfeitures shall be held by the general treasurer in a separate account until such time as an allocation is determined by agreement of the agencies or by the presiding justice. It shall be the duty and responsibility of the general treasurer to disburse the allocated funds from the separate account to the respective law enforcement agencies.

(ii) Each state or local law enforcement agency shall be entitled to keep the forfeited money or the proceeds from sales of forfeited property. The funds shall be used for law enforcement purposes and investigations of violations of this chapter. The funds received by a state law enforcement agency shall be maintained in a separate account by the general treasurer. The funds received by a local law enforcement agency shall be maintained in a separate account by the local agency's city or town treasurer.

(c) There is established in the state's treasury a special fund to be known as the asset forfeiture fund in which shall be deposited the excess proceeds of forfeitures arising out of criminal acts occurring before July 1, 1987. The asset forfeiture fund shall be used to fund drug-related law enforcement activity and the treatment and rehabilitation of victims of drug abuse. The fund shall be administered through the office of the general treasurer. The presiding justice of the superior court shall have the authority to determine the feasibility and amount of disbursement to those state or local law enforcement agencies which have made application.

(2) Upon the application of any law enforcement agency of the state of Rhode Island when a special need exists concerning the enforcement of the provisions of this chapter, the attorney general or his or her designee may apply to the presiding justice of the superior court for the release from the general treasury of sums of money. When the presiding justice upon consideration of the reasons set forth by that agency deems them to be reasonable and necessary to the accomplishment of a goal within the powers and duties of that law enforcement agency, he or she may issue an order ex parte providing for the release of the funds.

(d) Each law enforcement agency making any seizure(s) which result(s) in a forfeiture pursuant to this section shall certify and file with the state treasurer between January 1 and January 30 an annual report detailing the property or money forfeited during the previous calendar year and the use or disposition of the property or money. The report shall be made in the form and manner as may be provided or specified by the treasurer and these annual law enforcement agency reports shall be provided to the local governmental body governing the agency and to the house and senate judiciary committees.

(e) Any law enforcement agency whose duty it is to enforce the laws of this state relating to controlled substances is empowered to authorize designated officers or agents to carry out the seizure provisions of this chapter. It shall be the duty of any officer or agent authorized or designated or authorized by law, whenever he or she shall discover any property or monies which have been or are being used in violation of any of the provisions of this chapter, or in, upon or by means of which any violation of this chapter has taken or is taking place, to seize the property or monies and to place it in the custody of the person as may be authorized or designated for that purpose by the respective law enforcement agency pursuant to those provisions.

(f) For purposes of this section and § 30-14-2 only, the Rhode Island national guard shall be deemed a law enforcement agency eligible to participate in the forfeiture of money and assets seized through counterdrug operations in which members of the guard support federal, state or municipal efforts.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1980, ch. 179, § 1; P.L. 1983, ch. 269, § 1; P.L. 1987, ch. 371, § 1; P.L. 1988, ch. 666, § 1; P.L. 1989, ch. 126, art. 31, § 2; P.L. 1992, ch. 288, § 1; P.L. 1992, ch. 418, § 4; P.L. 1998, ch. 391, § 3; P.L. 2002, ch. 292, § 54; P.L. 2011, ch. 327, § 1; P.L. 2011, ch. 374, § 1.)



Chapter 21-28-5.04.1 - Criminal forfeiture procedures.

§ 21-28-5.04.1 Criminal forfeiture procedures.  (a) Any criminal complaint, information, or indictment charging one or more covered offenses shall set forth with reasonable particularity property that the attorney general seeks to forfeit pursuant to this section.

(b) The court may, upon application of the attorney general, enter a restraining order or injunction, require any person claiming any interest in the subject property to execute a satisfactory performance bond to the state, or take any other action to preserve the availability of property subject to forfeiture described in § 21-28-5.04, whether prior or subsequent to the filing of a complaint, indictment, or information. Written notice and an opportunity for a hearing shall be afforded to persons appearing to have an interest in the property, the hearing to be limited to the issues of whether:

(1) There is a substantial probability that the state will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, conveyed, encumbered or further encumbered, removed from the jurisdiction of the court, or made unavailable for forfeitures; and

(2) The need to preserve the availability of property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(c) A temporary restraining order under this section may be entered upon application of the attorney general without notice or opportunity for a hearing when a complaint, information, or indictment has not yet been filed with respect to the property if the attorney general demonstrates that there is probable cause to believe that the property with respect to which the order is sought would, in the event of conviction, be subject to forfeiture under § 21-28-5.04 and that provision of notice will jeopardize the availability of the property for forfeiture. The temporary restraining order shall expire within ten (10) days of the date on which it is entered unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period.

(2) A hearing requested by any party in interest concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(3) The court may receive and consider, at the hearing held pursuant to this subsection, evidence and information that would be inadmissible in court.

(d) Upon conviction of a person for a covered offense the court shall enter a judgment of forfeiture of the property described in § 21-28-5.04 to the state and shall also authorize the attorney general to seize all property ordered forfeited upon any terms and conditions that the court shall deem proper. Following the entry of an order declaring the property forfeited, the court may, upon application of the attorney general, enter any appropriate restraining orders or injunctions, require the execution of satisfactory performance bonds, appoint receivers, conservators, appraisers, accountants, or trustees, or take any other action to protect the interest of the state in the property ordered forfeited. Any income accruing to or derived from an enterprise or an interest in an enterprise that has been ordered forfeited under this section may be used to offset ordinary and necessary expenses of the enterprise as required by law or that are necessary to protect the interest of the state or innocent third parties.

(e) All right, title, and interest in property described in § 21-28-5.04 vests in the state upon the commission of the act giving rise to forfeiture under this chapter. Any property that is subsequently transferred to any person may be the subject of a special verdict of forfeiture and after this shall be ordered forfeited to the state, unless the transferee establishes in a hearing pursuant to subsection (f) of this section that he or she is a bona fide purchaser for value of the property who at the time of purchase was reasonably without cause to believe that the property was subject for forfeiture.

(f) Procedures subsequent to the special verdict of forfeiture shall be as follows:

(1) Following the entry of an order of forfeiture under this section, the state shall publish notice of the order and of its intent to dispose of the property once per week for at least three (3) weeks in the manner that the attorney general may provide by regulation. The attorney general shall also, to the extent practicable, provide written notice to all parties known to have an interest in the property and all parties whose identity is reasonably subject to discovery and who may have an interest in the forfeited property.

(2) Any person, other than the defendant, asserting any interest in property that has been ordered forfeited to the state pursuant to this section may, within one hundred eighty (180) days of the final publication of notice or his or her receipt of notice under subdivision (1) of this subsection, whichever is earlier, petition the court for a hearing to adjudicate the validity of his or her alleged interest in the property.

(3) The petition shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the petitioner's right, title, or interest in the property; and additional facts supporting the petitioner's claim; and the relief sought.

(4) The hearing on the petition shall, to the extent practicable and consistent with the interest of justice, be held within thirty (30) days of the filing of the petition. The court may consolidate the hearing on the petition with a hearing on any other petition filed by a person other than the defendant and concerning the same property.

(5) At a hearing, the petitioner may testify and present evidence and witnesses on his own behalf, and cross-examine witnesses who appear at the hearing. The state may present evidence and witnesses in rebuttal and in defense of its claim to the property and cross-examine witnesses who appear at the hearing. In addition to testimony and evidence presented at the hearing, the court shall consider the relevant portions of the record of the criminal case that resulted in the order of forfeiture.

(6) In accordance with its findings at the hearing, the court shall amend the order of forfeiture if it determines that the petitioner has established by a preponderance of the evidence that:

(i) The petitioner has a right, title, or interest in the property, and the right, title or interest was vested in the petitioner rather than the defendant or was superior to any right, title, or interest of the defendant at the time of the commission of the acts which gave rise to the forfeiture of the property under this section; or

(ii) The petitioner is a bona fide purchaser for value of any right, title, or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section.

(7) Following the court's disposition of all petitions filed under this section, or if no such petitions are filed, following the expiration of the period provided in § 21-28-5.04 for the filing of the petitions, the state shall have clear title to property that is the subject of the order of forfeiture and shall transfer good and sufficient title to any subsequent purchaser, transferee, or fund as provided in this chapter.

(8) Except as provided in this section, no party claiming an interest in property subject to forfeiture under this section may:

(i) Intervene in a trial or appeal of a criminal case involving the forfeiture of the property; or

(ii) Commence any action against the state concerning the validity of the alleged interest.

(g) In order to facilitate the identification or location of property declared forfeited and to facilitate the disposition of petitions filed pursuant to § 21-28-5.04 after the entry of an order declaring forfeited property to the state, the court may, upon application of the attorney general, order that the testimony of any witness relating to the property forfeited be taken by deposition and that any designated book, paper, document, record, recording (electronic or otherwise), or other material not privileged, be produced at the same time and place, in the same manner as provided for the taking of depositions under the Rules of Civil Procedure.

(h) If any of the property described in § 21-28-5.04: (1) cannot be located; (2) has been transferred to, sold to or deposited with a third party; (3) has been placed beyond the jurisdiction of the court; (4) has been substantially diminished in value by any act or omission of the defendant; or (5) has been commingled with other property which cannot be divided without difficulty; the court shall order the forfeiture of any other property of the defendant up to the value of the subject property.

(i) The court shall have jurisdiction to enter orders as provided in this section without regard to the location of any property that may be subject to forfeiture under this section or that has been ordered forfeited under this section.

History of Section.
(P.L. 1987, ch. 371, § 2.)



Chapter 21-28-5.04.2 - Civil forfeiture procedure.

§ 21-28-5.04.2 Civil forfeiture procedure.  (a) In addition to or in lieu of the criminal forfeiture procedures of this chapter, any property described in § 21-28-5.04 except as designated in subsection (b) of this section, is subject to civil forfeiture to the state. Civil forfeiture proceedings shall be in the nature of an action in rem and shall be governed by the civil rules for in rem proceedings.

(b) All property described in § 21-28-5.04 is subject to civil forfeiture except that:

(1) No conveyances used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of this section unless it appears that the owner or other person in charge of the conveyance was a consenting party or privy to the covered offense charged;

(2) No conveyance shall be forfeited under the provisions of this section by reason of any act or omission established by the owner of it to have been committed or omitted by any person other than the owner while the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of this state or of the United States; and

(3) No property shall be forfeited under this section, to the extent of the interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without knowledge or consent of that owner.

(c) Property subject to forfeiture under this section may be seized by a law enforcement officer:

(1) Upon process issued pursuant to the Rules of Civil Procedure applicable to in rem proceedings;

(2) Upon process issued pursuant to a legally authorized search warrant; or

(3) Without court process when:

(i) The seizure is incident to a lawful arrest or search;

(ii) The property subject to seizure has been the subject of a prior judgment in favor of the state in a controlled substance act;

(iii) The law enforcement officer has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(iv) The law enforcement officer has probable cause to believe that the property is forfeitable under § 21-28-5.04.

(d) In the event of a seizure under § 21-28-5.04 the property shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement agency making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the law enforcement agency making the seizure may:

(1) Place the property under seal;

(2) Remove the property to a storage area for safekeeping;

(3) Remove the property to a place designated by the court; or

(4) Request another agency authorized by law to take custody of the property and remove it to an appropriate location within the jurisdiction of the court.

(e) As soon as practicable after seizure, the seizing agency shall conduct an inventory upon and cause the appraisal of the property seized.

(f) In the event of a seizure under this section, the seizing agency shall within thirty (30) days send to the attorney general a written request for forfeiture, which shall include a statement of all facts and circumstances including the names of all witnesses then known, the appraised value of the property and the statutory provision relied upon for forfeiture.

(g) The attorney general shall immediately examine the facts and applicable law of the cases referred to him or her pursuant to this section, and if it is probable that the property is subject to forfeiture shall immediately cause the initiation of administrative or judicial proceedings against the property. If, upon inquiry and examination, the attorney general determines that those proceedings probably cannot be sustained or that justice does not require the institution of the proceedings, he or she shall make a written report of those findings, transmit a copy to the seizing agency, and immediately authorize the release of the property.

(h) If the value of any personal property seized does not exceed twenty thousand dollars ($20,000), the attorney general may forfeit the property administratively in the following manner:

(1) The attorney general shall provide notice of intention to forfeit property administratively by publication in a local newspaper of general circulation, one day per week for three (3) consecutive weeks.

(2) In addition, to the extent practicable, the attorney general shall provide notice by registered mail of intent to forfeit the property administratively to all known interested parties and all parties whose identity is reasonably subject to discovery who may have an interest in the property seized.

(3) Notice by publication and by mail shall include:

(i) A description of the property;

(ii) The appraised value of the property;

(iii) The date and place of seizure;

(iv) The violation of law alleged against the subject property;

(v) The instructions for filing claim and cost bond or a petition for remission or mitigation; and

(vi) A notice that the property will be forfeited to the state if a petition for remission or mitigation or a claim and cost bond has not been timely filed.

(4) Persons claiming an interest in the property may file petitions for remission or mitigation of forfeiture or a claim and cost bond with the attorney general within thirty (30) days of the final notice by publication or receipt of written notice, whichever is earlier.

(5) The attorney general shall inquire into the facts and circumstances surrounding petitions for remission or mitigation of forfeiture.

(6) The attorney general shall provide the seizing agency and the petitioner a written decision on each petition for remission or mitigation within sixty (60) days of receipt of the petition unless the circumstances of the case require additional time, in which case the attorney general shall notify the petitioner in writing and with specificity within the sixty (60) day period that the circumstances of the case require additional time and further notify the petitioner of the expected decision date.

(7) Any person claiming seized property under this subsection may institute de novo judicial review of the seizure and proposed forfeiture by timely filing with the attorney general a claim and bond to the state in the amount of ten percent (10%) of the appraised value of the property or in the penal sum of two hundred fifty dollars ($250), whichever is greater, with sureties to be approved by the attorney general, upon condition that in the case of forfeiture the claimant shall pay all costs and expenses of the proceedings at the discretion of the court. Upon receipt of the claim and bond, or if he or she elects, the attorney general shall file with the court a complaint in rem in accordance with the procedures set forth in this section. Any funds received by the attorney general as cost bonds shall be placed in an escrow account pending final disposition of the case.

(8) If no petitions or claims with bonds are timely filed, the attorney general shall prepare a written declaration of forfeiture of the subject property to the state and dispose of the property in accordance with this chapter.

(9) If the petition is denied, the attorney general shall prepare a written declaration of forfeiture to the state and dispose of the property in accordance with this chapter and the attorney general's regulations, if any, pursuant to this chapter.

(10) A written declaration of forfeiture signed by the attorney general pursuant to this chapter shall be deemed to provide good and sufficient title to the forfeited property.

(i) If the value of any personal property seized exceeds twenty thousand dollars ($20,000), the attorney general shall file a complaint in rem against the property within twenty (20) days of the receipt of the report referred to in subsection (f) of this section and after this provide notice of intention to forfeit by publication in a local newspaper of general circulation for a period of at least once per week for three (3) consecutive weeks. The notice shall include:

(1) A description of the property;

(2) The appraised value of the property;

(3) The date and place of seizure;

(4) The violation of law alleged against the subject property.

(j) The case may be tried by a jury, if in the superior court, upon the request of either party, otherwise by the court, and the cause of forfeiture alleged being proved, the court which shall try the case shall enter upon judgment for the forfeiture and disposition of the property according to law.

(2) An appeal may be claimed by either party from any judgment of forfeiture rendered by the district court, to be taken in like manner as by defendants in criminal cases within the jurisdiction of the district court to try and determine, to the superior court for the same county in which the division of the district court rendering judgment is situated and like proceedings may be had therein as in cases of informations for forfeitures originally filed in that court.

(3) The judgment of the superior court shall be final in all cases of the forfeitures, whether originally commenced in that court or brought there by appeal, unless a new trial is ordered, for cause shown by the supreme court.

(k) The in rem action shall be brought in the district court if the value of the property seized is less than two hundred fifty thousand dollars ($250,000), otherwise the in rem action shall be brought in the superior court. The attorney general shall also, to the extent practicable, provide written notice of the action in rem to all known interested parties and all persons whose identity is reasonably subject to discovery who may have an interest in the property.

(l) Persons claiming an interest in the property may file claims against the property within thirty (30) days of the final notice by publication or receipt of written notice, whichever is earlier. The claims shall be filed and adjudicated in the manner set forth for petitions in criminal proceedings in § 21-28-5.04.1(f).

(m) If the property sought to be forfeited is real property, the attorney general shall file a complaint in rem in the superior court against the property. In addition to providing notice as required by this chapter, the attorney general shall file a lis pendens with respect to the property with the recorder of deeds in the city or town in which the property is located.

(n) Upon order of the court forfeiting the subject property to the state, the state shall have clear title to the forfeited property, and the attorney general may transfer good and sufficient title to any subsequent purchaser or transferee. Title to the forfeited property shall be deemed to have vested in the state upon the commission of the act giving rise to the forfeiture under this chapter.

(o) Upon entry of judgment for the claimant in any proceeding to forfeit property under this chapter, the property shall immediately be returned to the claimant. If it appears that there was reasonable cause for the seizure or the filing of the complaint, the court shall cause a proper certificate of that to be entered, and the claimant shall not, in that case, be entitled to costs or damages, nor shall the person or agency who made the seizure, nor the attorney general nor the prosecutor, be liable to suit or judgment on account of the seizure, suit, or prosecution.

(p) In any action brought under this section, the state shall have the initial burden of showing the existence of probable cause for seizure or arrest of the property. Upon that showing by the state, the claimant shall have the burden of showing by a preponderance of evidence that the property was not subject to forfeiture under this section.

History of Section.
(P.L. 1987, ch. 371, § 2; P.L. 1988, ch. 666, § 1; P.L. 2002, ch. 292, § 56.)



Chapter 21-28-5.05 - Forfeiture of controlled substances, related materials and other property, equipment and records.

§ 21-28-5.05 Forfeiture of controlled substances, related materials and other property, equipment and records.  (a) The following shall be subject to forfeiture to the state and no property right shall exist in them:

(1) All controlled substances manufactured, distributed, dispensed, or acquired in violation of this chapter.

(2) All raw materials, products, and equipment of any kind used, or intended for use, in manufacturing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of this chapter.

(3) All property used, or intended for use, as a container for property described in subdivision (1) or (2) of this subsection, subject to the limitations of § 21-28-5.04.

(4) All books, records and research, including formulas, microfilm, tapes, and data used, or intended for use, in violation of this chapter.

(5) All imitation controlled substances manufactured, distributed, or acquired in violation of this chapter.

(b) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure. Whenever property is forfeited under this chapter the law enforcement agency may:

(1) Retain the property for official use;

(2) Sell any forfeited property which is not required by this chapter to be destroyed and which is not harmful to the public, but the proceeds of the sale, after first deducting an amount sufficient for all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs, shall be paid to the general treasurer for the use of the state.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.06 - Seizure of contraband.

§ 21-28-5.06 Seizure of contraband.  All controlled substances, which may be handled, sold, possessed, or distributed in violation of any of the provisions of this chapter shall be and are declared to be contraband; and shall be subject to seizure and confiscation by any state or local officer whose duty it is to enforce the laws of this state relating to controlled substances.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.07 - Disposition of controlled substances.

§ 21-28-5.07 Disposition of controlled substances.  (a) Any person lawfully in possession of excess or undesired controlled substances shall dispose of the controlled substances in a manner established in regulation by the director which shall include, but not be limited to, requirements that the person shall keep a full and complete record of all controlled substances received and of all controlled substances disposed of, showing: (1) the exact kinds, quantities, and forms of the controlled substances; (2) the persons from whom received and to whom delivered; (3) by whose authority received, delivered, and destroyed; and (4) the date of the receipt, disposal or destruction, which record shall be open to inspection by all federal or state officers, including the director of health and the director's delegated personnel, charged with the enforcement of federal law or of this chapter.

(b) Controlled substances and imitation controlled substances seized by or in the possession of the Rhode Island state police shall be distributed or destroyed as provided by regulation. The superintendent of state police shall keep a full and complete record of all controlled substances received and of all controlled substances disposed of, showing: (1) the exact kinds, quantities, and forms of the controlled substances; (2) the persons from whom received and to whom delivered; (3) by whose authority received, delivered, and destroyed; and (4) the dates of the receipt, disposal, or destruction, which record shall be open to inspection by all federal or state officers charged with the enforcement of federal law or of this chapter.

(c) Controlled substances and imitation controlled substances seized by or in the possession of any municipal or state law enforcement agency other than the Rhode Island state police shall be distributed or destroyed as provided by regulation. The chief law enforcement official of each agency shall keep a full and complete record of all controlled substances received and of all controlled substances disposed of, showing: (1) the exact kinds, quantities, and forms of the controlled substances; (2) the persons from whom received and to whom delivered; (3) by whose authority received, delivered, and destroyed; and (4) the dates of the receipt, disposal, or destruction, which record shall be open to inspection by all federal or state officers charged with the enforcement of federal law or of this chapter.

(d) The director of health or his or her designee is authorized: (1) to enter any premises where controlled substances are brought for disposal pursuant to this section; (2) to inspect any and all aspects of the disposal process and related records; and (3) to obtain and test samples of any and all controlled substances being processed for disposal for the purpose of determining compliance with state and federal law.

History of Section.
(P.L. 1974, ch. 183, § 2; P.L. 1982, ch. 151, § 1; P.L. 1983, ch. 194, § 1; P.L. 1997, ch. 30, art. 28, § 5; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.07.1 - Application for use in other cases.

§ 21-28-5.07.1 Application for use in other cases.  (a) Notwithstanding any provision of § 21-28-5.07, the attorney general may apply ex parte to the presiding justice of the superior court for an order authorizing the state police, local police or an investigator appointed pursuant to § 42-9-8.1 designated by the attorney general, to use controlled substances seized as contraband in matters which have been finally disposed by the courts, in the investigation of other controlled substance violations.

(b) Prior to the application by the attorney general, the law enforcement agency requesting the use of the controlled substance shall submit to the attorney general, or an assistant attorney general designated by the attorney general, an enforcement plan outlining the proposed use of the controlled substances.

(c) The attorney general or an assistant attorney general specially designated by the attorney general may apply ex parte to the presiding justice of the superior court for an order authorizing the use of controlled substances seized as contraband in matters which have been finally disposed of by the courts in the investigation of other controlled substance violations. Each application shall be in writing, subscribed and sworn to by the applicant. The application shall contain:

(1) The identity of the officer making the application;

(2) A full and complete statement of facts and circumstances relied upon by the applicant to justify his or her belief that an order should be issued, which shall include details as to the particular offense that has been, is being, or is about to be committed, and the identity of the person or persons, who has committed, is committing or is about to commit a particular designated offense;

(3) The court case number(s), the name of the defendant(s), and the status of the case from which the controlled substances have been derived; and

(4) The quantity and type of controlled substances which are sought to be used.

(d) The presiding justice may require the applicant to furnish additional testimony under oath or produce other documentary evidence in support of the application.

(e) Allegation of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the fact alleged it must be so stated. If the facts establishing reasonable cause are derived in whole or in part from the statements of persons other than the applicant, the sources of that information and belief must be either disclosed or described, and the application must contain facts establishing the existence and reliability of the informant or the reliability of the information supplied by him or her. The application must also state, as far as possible, the basis of the informant's knowledge or belief. If the applicant's information and belief is derived from tangible evidence or recorded oral evidence, a copy or detailed description of it should be annexed to or included in the application. Affidavits of persons other than the applicant must be submitted in conjunction with the application if they tend to support any fact or conclusion alleged in the application. The accompanying affidavit may be based either on personal knowledge of the affiant, or information and belief with the source of the information and belief and reasons for it specified.

(f) An application may be made to the senior associate justice if the presiding justice shall deem it appropriate to disqualify himself or herself from hearing the application.

History of Section.
(P.L. 1991, ch. 295, § 1.)



Chapter 21-28-5.07.2 - Issuance of orders.

§ 21-28-5.07.2 Issuance of orders.  Upon an application as provided in § 21-28-5.07.1 the presiding justice of the superior court, or the senior associate justice of the superior court when the presiding justice shall disqualify himself or herself from entering the order, may enter an ex parte order, authorizing the use of controlled substances seized as contraband if the justice determines on the basis of the evidence submitted that:

(1) There is probable cause to believe that a particular, identified individual is committing, has committed or is about to commit a particular designated offense;

(2) It has been demonstrated that the use of the controlled substances will assist law enforcement officials in the investigation of felony violations of this chapter or felony violations of other criminal laws of this state and that normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous.

History of Section.
(P.L. 1991, ch. 295, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.07.3 - Disclosure.

§ 21-28-5.07.3 Disclosure.  Notwithstanding the decision of the justice, any materials submitted or testimony offered pursuant to § 21-28-5.07.1 shall be kept under seal and not available for inspection, except after a hearing by the issuing justice who shall determine, prior to their release, that the sealing of the records is no longer necessary for the protection of the integrity of the investigation or that the protection of any sources of information which contributed to the investigation will not be compromised by the release.

History of Section.
(P.L. 1991, ch. 295, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.07.4 - Control of controlled substance.

§ 21-28-5.07.4 Control of controlled substance.  (a) Any controlled substance, which has been authorized to be used by the state police, local police or investigator appointed pursuant to § 42-9-8.1 designated by the attorney general in investigations of controlled substance violations shall be kept under the physical control of the requesting law enforcement agency until the controlled substance is to be used in an investigation.

(b) When used in an investigation, at no time shall any substantial amount of the controlled substance be physically delivered to a person unless the police intend to and are able to immediately arrest the person to whom the controlled substance was delivered for commission of a felony criminal offense.

(c) Upon final disposition of all matters regarding the use of any controlled substances in accordance with § 21-28-5.07.1, the controlled substance shall be destroyed in accordance with the provisions of § 21-28-5.07.

History of Section.
(P.L. 1991, ch. 295, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.07.5 - Rules and regulations.

§ 21-28-5.07.5 Rules and regulations.  The attorney general shall promulgate rules and regulations in furtherance of the administration of his or her responsibilities pursuant to this chapter and concerning the custody and control of all controlled substances utilized pursuant to § 21-28-5.07.1 and no application for use of controlled substances shall be applied for until the rules and regulations have been formally approved by the attorney general.

History of Section.
(P.L. 1991, ch. 295, § 1; P.L. 2002, ch. 292, § 54.)



Chapter 21-28-5.08 - Burden of proof.

§ 21-28-5.08 Burden of proof.  (a) It shall not be necessary for the state to negate any exemption or exception set forth in this chapter in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this chapter, and the burden of pleading and proof of any exemption or exception shall be upon the person claiming its benefit.

(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or an official written order issued under federal law, he or she shall be presumed not to be the holder of the registration form, and the burden of proof shall be upon him or her to rebut the presumption.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.09 - Revocation of license of persons convicted.

§ 21-28-5.09 Revocation of license of persons convicted.  On the conviction of any person of the violation of any provision of this chapter, a copy of the judgment or decision and the sentence, and of the opinion of the court, if one is filed, shall immediately be sent by the clerk of the court to the director of health, who in turn shall notify the board, division, commission, officer, or officers by whom the convicted person was licensed or registered to practice his or her profession, trade, occupation, or to carry on his or her business. The licensing board, division, commission, officer, or officers shall enter upon its records a statement of the conviction and shall immediately revoke the license or registration and notify the director of health within seven (7) days to that effect. On the application of any person whose license or registration has been revoked, and upon proper showing and for good cause, the board, division, commission, officer, or officers may reinstate the license or registration, and when it does it shall so notify the director of health.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.10 - Inspection of records  Information or knowledge obtained confidential.

§ 21-28-5.10 Inspection of records  Information or knowledge obtained confidential.  Prescriptions, orders, and records required by this chapter, and stocks of controlled substances, shall be open for inspection only to federal, state, county, and municipal officers, whose duty it is to enforce the laws of this state or of the United States relating to controlled substances. No person having information or knowledge by virtue of his or her office of any prescription, order, or record shall divulge or shall be required to divulge that information or knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer to which prosecution or proceeding the person to whom the prescription, orders, or records relate is a party. Any personal records of individual use of controlled substances shall be destroyed after two (2) years unless the records relate to an on-going judicial proceeding.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.11 - Suspension of license or registration of drug dependent persons.

§ 21-28-5.11 Suspension of license or registration of drug dependent persons.  If any person licensed or registered to practice his or her profession, trade, occupation, or carry on his or her business shall at any time, after a fair hearing held upon reasonable notice, and upon the production of sufficient evidence, is found by the director of health to be a drug dependent person, then the director shall, within seven (7) days after the hearing, give notice in writing to the board, division, commission, officer, or officers issuing a license to the practitioner or nurse, that the practitioner, or nurse is a drug dependent person, and the board, division, commission, officer, or officers empowered to issue the license or registration shall in regular course examine the facts in the case and shall, in their judgment, suspend the license or registration and shall immediately notify the director of health that the license or registration has been suspended, and the license or registration shall remain suspended until the time as the director of health shall notify the board, division, commission, officer, or officers empowered to issue the license or registration that in the opinion of the director of health the person whose license or registration is suspended is no longer a drug dependent person, and upon that notice the license or registration may be reissued by the board, commission, officer, or officers empowered to issue the license or registration.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.12 - Appropriations and disbursements.

§ 21-28-5.12 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that it may deem necessary for the payment of the necessary expenses incurred by the department in the performance of its duties; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums or so much of them as is required, upon receipt by him or her of proper vouchers approved by the director of health.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.13 - Severability.

§ 21-28-5.13 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1974, ch. 183, § 2.)



Chapter 21-28-5.14 - Judicial review.

§ 21-28-5.14 Judicial review.  All final determinations, findings, and conclusions of the director of health under this chapter shall be final and conclusive decisions of the matters involved, except that any person aggrieved by the decision may obtain review of the decision in the superior court. Findings of fact by the director of health, if supported by substantial evidence, shall be conclusive. Judicial review shall be conducted subject to the provisions of § 42-35-15.

History of Section.
(P.L. 1974, ch. 183, § 2.)






Chapter 21-28.1 - Narcotic Guidance Council

Chapter 21-28.1-1 - Creation of narcotic guidance council.

§ 21-28.1-1 Creation of narcotic guidance council.  The city or town council of any city or town in this state may, by resolution, create one or more narcotic guidance councils.

History of Section.
(P.L. 1970, ch. 24, § 2.)



Chapter 21-28.1-2 - Powers and duties.

§ 21-28.1-2 Powers and duties.  Narcotic guidance councils shall develop a program of community participation regarding control of the use of narcotics at the local level. These councils shall direct themselves toward accomplishing the following:

(1) Make immediately available to the community, basic knowledge acquired in the field of drug use especially by youth;

(2) Create a climate in which persons seeking assistance in coping with narcotics problems can meet, without embarrassment, with responsible individuals or agencies in a position to render assistance;

(3) Authorize persons approved by the council to contact and counsel persons within the community suspected of using narcotics or those persons allegedly having knowledge of that usage; and

(4) Cooperate with other narcotic guidance councils and with the state, and federal narcotics commissions and agencies in bringing local and community trouble areas to their attention.

History of Section.
(P.L. 1970, ch. 24, § 1.)



Chapter 21-28.1-3 - Composition of councils.

§ 21-28.1-3 Composition of councils.  (a) Narcotic guidance councils shall consist of not less than three (3) nor more than five (5) members who shall be appointed by the local city or town councils for a term not exceeding three (3) years and shall whenever practicable include at least one member of the clergy, one attorney and one physician.

(b) The presiding officer or chairperson of the council shall be designated by the local city or town council from among the members as appointed to the council. The local city or town council shall have authority to remove any member of the council appointed for cause, after a public hearing, if requested. A vacancy shall be filled for the unexpired term in the same manner as an original appointment. The local city or town council may provide for compensation to be paid to the members of the council and is also empowered and authorized to make any appropriation for expenses incurred by the council. The council may appoint any clerks and other employees as it may require with the approval of the local city or town council. The services and expenses of the council shall not exceed the appropriation that may be made for them by the local city or town council.

History of Section.
(P.L. 1970, ch. 24, § 1.)



Chapter 21-28.1-4 - State agencies  Cooperation.

§ 21-28.1-4 State agencies  Cooperation.  All state departments and agencies shall give all necessary aid and assistance to the various guidance councils in order to carry out the purposes of this chapter.

History of Section.
(P.L. 1970, ch. 24, § 1.)






Chapter 21-28.2 - Drug Abuse Control

Chapter 21-28.2-1 - Definitions.

§ 21-28.2-1 Definitions.  Unless the context otherwise requires, the following terms shall be construed in this chapter to have the following meanings:

(1) "Department" means the department of health.

(2) "Director" means the director of the department of health.

(3) "Narcotic addict" means a person who is at the time of examination dependent upon opium, heroin, morphine, or any derivative or synthetic drug of that group or any other narcotic drug as defined in § 21-28-1.02, or a depressant or stimulant substance, or who by reason of the repeated use of any such drug is in imminent danger of becoming dependent upon opium, heroin, morphine, or any derivative or synthetic drug of that group, or any other narcotic drug as defined in § 21-28-1.02; or any person who is or has been so far addicted to the use of narcotic drugs as to have lost the power of self-control with reference to his or her addiction; provided, that no person shall be deemed a narcotic addict solely by virtue of his or her taking of any of the drugs pursuant to a lawful prescription issued by a physician in the course of professional treatment for legitimate medical purposes. For the purpose of this section, "depressant or stimulant substance" means:

(i) A drug which contains any quantity of: (A) barbituric acid or any of the salts of barbituric acid; or (B) any derivative of barbituric acid which the director after investigation has found to be habit forming;

(ii) A drug which contains any quantity of: (A) amphetamine or any of its optical isomers; (B) any salt of amphetamine or any salt of an optical isomer of amphetamine; or (C) any substance which the director, after investigation, has found to be and by regulation designated as habit forming because of its stimulant effect on the central nervous system;

(iii) Lysergic acid diethylamide; or

(iv) Any drug which contains any quantity of a substance which the director, after investigation, has found to have and by regulation designated as having a potential for abuse because of its depressant or stimulant effect on the central nervous system or its hallucinogenic effect.

(4) "Police officer" means any municipal or state police officer or any employee of the department with police powers.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1973, ch. 123, § 1; P.L. 1989, ch. 542, § 40.)



Chapter 21-28.2-2 - Rules and regulations.

§ 21-28.2-2 Rules and regulations.  The department shall make any rules and regulations respecting the care and treatment of patients and persons referred to the department's care and the management of the department's affairs as are deemed necessary to carry out the expressed purposes of this chapter.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-3 - Admission of narcotic addict on civil certification.

§ 21-28.2-3 Admission of narcotic addict on civil certification.  A justice of the family court or a judge of the district court may certify a narcotic addict to the care and custody of the department in the following manner:

(1) Except as provided in this section, whenever any narcotic addict desires to obtain treatment for his or her addiction, whenever a related individual has reason to believe that any person is a narcotic addict, or whenever the director of health has reason to believe that any person is a narcotic addict, the addict, related individual, or director of health may apply for an order certifying that person to the care and custody of the department by presenting a verified petition setting forth knowledge, information, or belief that the person is a narcotic addict, together with a statement of the facts upon which that knowledge, information, or belief is based. When the petition is presented, the court may examine the petitioner, or any witness, under oath and shall determine whether there are reasonable grounds to believe that the person in whose behalf the application is made is a narcotic addict. If the court determines that there are reasonable grounds to believe that the person is a narcotic addict, and if the person is not also the petitioner, it shall issue an order in accordance with subdivision (2) of this section; provided, that if the court determines that the person would not comply with the order the court shall issue, in lieu of an order, a warrant in accordance with subdivision (3) of this section. When the alleged addict is the petitioner and the court determines that there are reasonable grounds to believe that the person is a narcotic addict, the court shall immediately proceed in accordance with subdivision (4) of this section. The state shall be a party in all proceedings pursuant to this section and shall act on the relation of the petitioner. The attorney general shall represent the state.

(2) An order issued pursuant to this section shall direct the alleged narcotic addict to appear at a specified time before the court for a determination whether there are reasonable grounds to order that person to undergo a medical examination at a facility or by two (2) physicians designated by the director. The court shall direct that the order and petition be served upon the alleged narcotic addict personally or by registered mail and the court may direct that the order and petition be served personally or by mail upon the husband or wife, father or mother, or next of kin of the alleged narcotic addict.

(3) A warrant issued pursuant to this section shall be directed to any police officer in the state commanding the officer: (i) to take the alleged narcotic addict into custody, and (ii) to immediately bring the alleged narcotic addict before the court for a determination whether there are reasonable grounds to order him or her to undergo a medical examination at a facility designated by the department. If the court is not then in session, the alleged narcotic addict may be held at a facility designated by the department or at any other detention facility until the court is in session. In this case, the head of the facility or a duly appointed representative shall advise the alleged addict of the nature of the proceeding, the reason for his or her detention, and that he or she will appear before a judge at the next court session in connection with the allegation that he or she is a narcotic addict. This person shall also inform the alleged addict that he or she has the right to the aid of counsel at every stage of the proceedings, and that if the person desires the aid of counsel and is financially unable to obtain counsel, counsel shall be assigned by the court, and that he or she is entitled to communicate free of charge, by telephone or letter, in order to obtain counsel and in order to inform a relative or friend of the proceeding. The warrant may be executed on any day including Saturdays, Sundays, and holidays and the alleged narcotic addict shall not be subjected to any more restraint than is necessary for the purposes specified in the warrant. The police officer shall exhibit the warrant to the alleged narcotic addict, and inform the alleged addict of the purpose for which he or she is being taken into custody. The officer shall not break open any outer or inner door or window of a building, or any part of the building, or anything in a building, to execute the warrant unless, if after notice of the officer's authority and purpose, he or she is refused admittance. The warrant must be executed within thirty (30) days after its date and if not executed shall be void.

(4) Upon the appearance of the alleged narcotic addict the court shall provide the alleged addict with a copy of any paper not yet served upon him or her and shall explain that, if the court finds reasonable grounds to believe that the person is a narcotic addict, it shall order him or her to undergo a medical examination at a facility or by two (2) physicians designated by the department. The court shall then advise the alleged narcotic addict that if the medical examination is ordered the alleged addict shall appear before the court after the examination as provided in paragraph (5)(i) of this section, and, if the petition and the report of the medical examination set forth reasonable grounds to believe that the person is a narcotic addict, he or she may after this be certified to the care and custody of the department for an indefinite period not exceeding three (3) years and that he or she shall have a right to a hearing prior to the certification. If the alleged narcotic addict appears without counsel, the court shall advise the person that he or she has the right to the aid of counsel at every stage of the proceedings, and that if he or she desires the aid of counsel and is financially unable to obtain counsel, then counsel shall be assigned. The court shall allow the alleged narcotic addict a reasonable time to send for counsel and shall adjourn the proceedings for that purpose. The court shall inform the alleged addict, if the person is being held in custody, that he or she is entitled to communicate free of charge, by letter or telephone, in order to obtain counsel and in order to inform a relative or friend of the proceeding. If the alleged narcotic addict does not desire the aid of counsel the court must determine that the person waived counsel having knowledge of the significance of his or her act. If the court is not satisfied that the alleged narcotic addict knows the significance of his or her act in waiving counsel, the court shall assign counsel.

(5) If the court, after the appearance of the alleged addict, is satisfied that there are reasonable grounds to believe that the person is a narcotic addict it shall issue an order directing the person to appear on a specified date and place for a medical examination in accordance with § 21-28.2-4. A copy of this order shall be given to the person and a copy of the order and of any order or warrant issued in accordance with subdivisions (2), (3), or (6) of this section shall be furnished to the department.

(ii) If the court has reason to believe that the person will fail to appear for the medical examination, the order shall make provision commanding any police officer of the state to immediately take the person into custody and deliver him or her to the place specified for the medical examination.

(iii) Any order issued pursuant to this subdivision shall direct the person to appear before the court within seven (7) days, exclusive of Saturdays, Sundays, and holidays, after the person's admission for the medical examination.

(6) If the alleged narcotic addict fails to appear as directed by an order pursuant to this section, and the court is satisfied that timely service has been made or that service cannot be effected with due diligence, it may issue a warrant directed to any police officer in the state commanding the officer: (i) to take the alleged narcotic addict into custody, and (ii) to immediately bring the alleged addict to a specified place for a specific purpose, which shall be the place and purpose specified in the order. If the warrant commands the officer to bring the alleged addict to court and the court is not then in session, the alleged addict may be held at a facility designated by the department or at any other detention facility until the court is in session. The warrant shall be executed in the same manner and subject to the same restrictions as provided in subdivision (3) of this section.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1976, ch. 140, § 4; P.L. 2002, ch. 292, § 62.)



Chapter 21-28.2-4 - Medical examination.

§ 21-28.2-4 Medical examination.  The department shall designate facilities and physicians and establish procedures for the conduct of medical examinations pursuant to this chapter. In all these cases the department shall designate two (2) qualified physicians to examine the patient. The department shall provide for the use of accepted medical procedures, tests, and treatment, which may include, but are not limited to, narcotic antagonists and thin layer chromotography. Upon conclusion of the medical examination, the persons conducting the medical examination shall promptly transmit a report of the examination to the court that directed the medical examination. If after reviewing the report the court is not satisfied that there are reasonable grounds to believe the person is a narcotic addict, it shall dismiss the petition and discharge the person. If after reviewing the report the court is satisfied that there are reasonable grounds to believe the person is a narcotic addict, it shall proceed as hereinafter provided.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-5 - Determination of narcotic addiction.

§ 21-28.2-5 Determination of narcotic addiction.  The court shall promptly advise the alleged narcotic addict that the petition and the report of the medical examination set forth reasonable grounds to believe that the person is a narcotic addict, shall give him or her a copy of the report, and explain that if the court finds him or her to be a narcotic addict he or she shall be certified to the care and custody of the department for an indefinite period not exceeding three (3) years, provided that facilities are available. The court shall then advise the alleged narcotic addict that he or she has a right to a hearing before the court or a jury trial, without fee, as provided in this section. If the alleged narcotic addict appears without counsel, the court shall advise the person of his or her right to counsel and proceed in regard thereto as provided in subdivision (4) of § 21-28.2-3.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-6 - No application for hearing or jury trial.

§ 21-28.2-6 No application for hearing or jury trial.  When no application is made for a hearing before the court or a jury trial by or on behalf of the alleged narcotic addict, the court shall, if satisfied that the person is a narcotic addict, immediately issue an order certifying the person to the care and custody of the department for the indefinite period as provided in § 21-28.2-8, provided that facilities are available.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-7 - Application for hearing or jury trial.

§ 21-28.2-7 Application for hearing or jury trial.  Upon demand by the alleged narcotic addict or anyone on his or her behalf, the court shall, or it may upon its own motion, issue an order directing the hearing of the application before the court unless the alleged addict requests a hearing before a jury. If the proceeding is in the district court, upon request, the matter shall be transferred to the superior court for the hearing and determination. The order shall be served upon the parties interested in the application and upon any other person that the court, in its discretion, may name. If the alleged addict elects a hearing before the court, he or she shall not be entitled to a jury trial. If a jury is requested, it shall be held in accordance with the rules of the superior court. At the time and place designated for the hearing by the appropriate court, it and the jury, if requested, shall proceed to hear the testimony introduced for and against the application, and the alleged narcotic addict may be examined, if deemed advisable. The court may issue subpoenas for attendance of witnesses at the hearing or trial and the alleged narcotic addict shall have the right to have subpoenas issued for this purpose. At the hearing or trial the alleged narcotic addict shall have the right to be represented by counsel, to present witnesses on his or her behalf, and to cross-examine witnesses. For purposes of this section, in a proceeding in which the alleged addict's spouse is the petitioner, no communication made by the alleged addict to the spouse shall be deemed confidential within the provision of the general laws relating to confidential communications between husband and wife. If, from the facts ascertained upon the hearing, the proofs produced, the petition, and the report of the medical examination, the jury or, if there is no jury, the court, shall determine that the person is a narcotic addict, the court shall immediately issue an order certifying that person to the care and custody of the department for the period provided in § 21-28.2-8, provided that facilities are available.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1976, ch. 140, § 4.)



Chapter 21-28.2-8 - Period of commitment.

§ 21-28.2-8 Period of commitment.  (a) The period of commitment to the department shall be a period of unspecified duration which shall commence and terminate as provided in subsection (b) of this section and the court shall not fix the minimum or maximum length of the period.

(b) The period shall commence on the date the order of certification is made provided that facilities are available, and shall terminate upon the first to occur of:

(1) The discharge of the narcotic addict by the department as rehabilitated; or

(2) The expiration of a period of thirty-six (36) months from the date the period commenced.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-9 - Private session  Records of proceedings.

§ 21-28.2-9 Private session  Records of proceedings.  Unless the alleged narcotic addict requests, all proceedings under this chapter shall be private and shall be conducted in closed sessions. The petition, the report of the medical examination, the order directing a hearing before the court or a jury trial, if one is issued, the decision of the court, and the order of certification shall be filed in the office of the clerk of the court in which the proceedings under this chapter were had, and copies shall be presented to the department at the time of commitment of the narcotic addict to the department. The court shall order all these filed papers in the clerk's office and all other papers in the proceeding sealed, and exhibited only to the parties to the proceedings, or someone properly interested, upon order of the court.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1976, ch. 140, § 4.)



Chapter 21-28.2-10 - Writ of habeas corpus  Discharge.

§ 21-28.2-10 Writ of habeas corpus  Discharge.  If a writ of habeas corpus is obtained in behalf of a person certified to the department, and it appears at the hearing on the return to the writ that the person may properly be discharged, the judge or justice before whom the hearing is had shall direct.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-11 - Detention  Pending hearings.

§ 21-28.2-11 Detention  Pending hearings.  The court may, in an appropriate case, direct the detention of an alleged narcotic addict in any detention facility designated by the department on pending proceedings pursuant to this chapter.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-12 - Retention, supervision, and transfer.

§ 21-28.2-12 Retention, supervision, and transfer.  The department may retain any narcotic addict certified to its care and custody in a rehabilitation center or other facility designated by the department, or under any form of supervision it may deem appropriate, or may assign or transfer the narcotic addict to the facilities or supervision of any other department or agency of the state or of a person, association, or corporation providing facilities or services approved by the department provided that any assignment or transfer shall be pursuant to procedures prescribed by law and rules and regulations adopted by the department and agreed to by the department, agency, person, association, or corporation, and provided, that no narcotic addict certified to the care and custody of the department pursuant to §§ 21-28.2-3  21-28.2-11 shall be assigned or transferred to any correctional institution. A person assigned or transferred shall continue to be under the jurisdiction of the department except that the person shall be temporarily cared for, treated, or supervised by the department, agency, person, association, or corporation to which he or she is transferred.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-13 - Preservation of rights.

§ 21-28.2-13 Preservation of rights.  The certification of a narcotic addict to the care and custody of the department pursuant to §§ 21-28.2-3  21-28.2-11, or the transfer of the narcotic addict pursuant to § 21-28.2-12, shall not forfeit or abridge any of the rights of the narcotic addict as a citizen of the United States or of the state of Rhode Island, nor shall the provisions of the election law depriving or limiting the right of a person admitted or certified to a mental institution to register or vote be applicable to the narcotic addict; nor shall the facts or proceedings relating to the admission, certification, or treatment of the narcotic addict be used against that person in any proceeding in any court, other than a proceeding pursuant to the provisions of this chapter.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-14 - Proceedings with respect to juveniles.

§ 21-28.2-14 Proceedings with respect to juveniles.  Nothing in this chapter shall deprive any narcotic addict of the right to the jurisdiction of the family court, provided that if the family court in accordance with the procedures as set out in this chapter determines that any person is a narcotic addict the court shall certify the defendant to the care and custody of the department in accordance with the procedures specified in this chapter, provided that facilities are available.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-14.1 - Appeals.

§ 21-28.2-14.1 Appeals.  A party aggrieved by a final order of a court entered in a proceeding brought under this chapter may appeal that order to the supreme court in accordance with the procedures contained in the rules of appellate procedure of the supreme court.

History of Section.
(P.L. 1976, ch. 140, § 5.)



Chapter 21-28.2-15 - Chapter inapplicable in criminal cases.

§ 21-28.2-15 Chapter inapplicable in criminal cases.  The provisions of this chapter shall not be applicable with respect to any person against whom there is pending a criminal charge, whether by indictment or by information, which has not been fully determined or who is on probation or whose sentence following conviction on that charge, including any time on parole or mandatory release, has not been fully served, except that:

(1) This provision shall be applicable to any person on probation, parole, or mandatory release if the authority authorized to require that person's return to custody consents to his or her commitment;

(2) This provision shall be applicable to any person who is before a judge or justice on any criminal charge, only if the judge or justice finds reasonable grounds to believe that the person is a narcotic addict. If the judge or justice finds such reasonable grounds he or she shall inform the director of health of this finding and the director of health shall then proceed in accordance with the provisions of this chapter.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1989, ch. 542, § 40.)



Chapter 21-28.2-16 - Department's consent to certification.

§ 21-28.2-16 Department's consent to certification.  Notwithstanding the provisions of this chapter, no narcotic addict shall be certified to the care and custody of the department unless the department consents to the certification and facilities are available.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-17 - Care, custody, and supervision of narcotic addicts.

§ 21-28.2-17 Care, custody, and supervision of narcotic addicts.  (a) The department shall establish regulations and standards for custody, release, aftercare, and aftercare supervision of narcotic addicts who have been certified to its care and custody pursuant to any provision of this chapter.

(b) A person who has been certified to the care and custody of the department pursuant to any provision of this chapter who, while confined in any facility, escapes from the facility, or who either fails to report as required or who absconds from aftercare supervision shall be declared delinquent by the department as of the date of escape, failure to report, or abscondence. The declaration of delinquency shall interrupt the period of the commitment as of the date of delinquency and the interruption shall continue until the return of the person to the facility from which he or she escaped or until his or her return to the authorized supervision of the department.

(c) The department shall have the power to issue a warrant for the arrest of a person declared delinquent by it. A warrant issued pursuant to this subsection shall be directed to any police officer in the state for execution. The warrant shall constitute sufficient authority to hold in temporary custody the person retaken pursuant to it until the time as the person can be returned to the department and no order of commitment shall be necessary for it.

History of Section.
(P.L. 1970, ch. 163, § 1; P.L. 1974, ch. 242, § 1.)



Chapter 21-28.2-18 - Discharge of certified narcotic addicts.

§ 21-28.2-18 Discharge of certified narcotic addicts.  Any other provisions of this article notwithstanding, a narcotic addict certified to the care and custody of the department may be discharged from that care and custody in order to serve another certification, commitment, or sentence, provided the period of the other certification, commitment, or sentence is likely to extend beyond the termination of the certification from which he or she would be discharged.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-19 - Aftercare  Supervision of certain narcotic addicts.

§ 21-28.2-19 Aftercare  Supervision of certain narcotic addicts.  The department shall establish and conduct programs of care and supervision for narcotic addicts into which narcotic addicts who have completed a prescribed course of inpatient treatment may be placed upon the department's determination that the narcotic addict will benefit by supervision and aftercare treatment. The facilities and programs for supervision and aftercare by private agencies and agencies of political subdivisions of the state shall be reviewed and approved by the department to determine if they conform to the standards established by the department. The department shall establish regulations and standards for release and aftercare placement of narcotic addicts. The department shall have the power to order any narcotic addict from aftercare supervision to inpatient treatment.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-20 - Approval of rehabilitation facilities and service.

§ 21-28.2-20 Approval of rehabilitation facilities and service.  (a) No narcotic addict certified to the care and custody of the department shall be assigned or transferred to or retained by any person, association, or corporation operating a facility for the care, treatment, or rehabilitation of narcotic addicts, or providing organized services for the treatment, care, or rehabilitation of narcotic addicts, unless the facility or services have been approved by the department pursuant to this section. That approval shall be granted pursuant to rules and regulations of the department which rules and regulations shall prescribe standards of good moral character, financial responsibility, adequacy of buildings and equipment, quality of care, qualifications of personnel, and form of records to be maintained, and shall provide for periodic review of the approval.

(b) An application for the approval of the department pursuant to subsection (a) of this section shall be filed with the director together with any other forms and information that shall be prescribed by, or acceptable to, the department.

(c) If the department proposes to disapprove the application, it shall afford the applicant an opportunity to request a public hearing. If requested, a public hearing shall be held and may be conducted by the director or the director's duly appointed designee.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-21 - Annual appropriation.

§ 21-28.2-21 Annual appropriation.  The general assembly shall annually appropriate a sum that it may deem necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1970, ch. 163, § 1.)



Chapter 21-28.2-22 - Severability.

§ 21-28.2-22 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1970, ch. 163, § 1.)






Chapter 21-28.3 - Drug Abuse Reporting System

Chapter 21-28.3-1 - Drug abuse reporting system established.

§ 21-28.3-1 Drug abuse reporting system established.  The director of health, or the director's designee, shall establish and maintain a drug abuse reporting system to compile relevant statistics of incidents of drug abuse, for the purpose of aiding and assisting health and social service agencies, public and private, in the treatment and rehabilitation of victims of drug abuse.

History of Section.
(P.L. 1972, ch. 263, § 1; P.L. 1997, ch. 30, art. 28, § 6.)



Chapter 21-28.3-2 - Contents of statistics.

§ 21-28.3-2 Contents of statistics.  The statistics shall include, but not be limited to, the age, sex, occupation, background, and degree of apparent dependency of the individual involved, and the nature and type of drug involved, according to forms and regulations established by the director, which forms and regulations are exempted from the Administrative Procedures Act, chapter 35 of title 42. All hospitals, physicians, and state and local law enforcement agencies shall be required to report, on a monthly basis, the facts and circumstances of incidents of drug abuse to the department of health in accordance with the reporting system established by the director of the department of health.

History of Section.
(P.L. 1972, ch. 263, § 1.)



Chapter 21-28.3-3 - Confidentiality.

§ 21-28.3-3 Confidentiality.  In the maintenance, compilation, and providing of the statistics, the director of health, the hospitals, and the physicians shall maintain a confidentiality with respect to the identity of the individuals involved except where ordered to the contrary by any court of competent jurisdiction in the state; that confidentiality shall not extend to the records and files of the law enforcement agencies, except insofar as the confidentiality is protected under other provisions of the general laws, or otherwise. The director is authorized to provide any public or private drug control agency or social service agency with the compilation and detail of the statistics described in §§ 21-28.3-1 and 21-28.3-2.

History of Section.
(P.L. 1972, ch. 263, § 1.)



Chapter 21-28.3-4 - Breach of confidentiality.

§ 21-28.3-4 Breach of confidentiality.  Any person who directly or indirectly violates or conspires to violate the confidentiality provisions of § 21-28.3-3 shall be guilty of a misdemeanor and shall be punishable by a sentence of up to six (6) months in jail and/or a fine of up to one thousand dollars ($1000).

History of Section.
(P.L. 1972, ch. 263, § 1.)






Chapter 21-28.4 - Controlled Substances Therapeutic=nl Research Act

Chapter 21-28.4-1 - Controlled substances therapeutic research program established  Participation.

§ 21-28.4-1 Controlled substances therapeutic research program established  Participation.  (a) There is established within the department of health the "controlled substances therapeutic research program." The program shall be administered by the director of health or the director's designee. The department shall promulgate rules and regulations necessary for proper administration of this chapter.

(b) The controlled substances therapeutic research program shall be limited to patients who are certified by a practitioner as being involved in a life-threatening or sense-threatening situation and who are not responding to conventional drug therapies or where these conventional therapies have proven effective but expose the patient to intolerable side effects.

(c) The director of health is authorized to protect the privacy of individuals who are participants in the controlled substances therapeutic program by withholding from all persons not directly connected with the conduct of the program the names and other identifying characteristics of the participants. Persons who are given this authorization shall not be compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are participants in the controlled substances therapeutic research program, except to the extent necessary to permit the director of health to determine whether the controlled substances therapeutic program is being conducted in accordance with the authorization.

History of Section.
(P.L. 1980, ch. 375, § 1; P.L. 1986, ch. 236, § 1.)



Chapter 21-28.4-2 - Review of program applications and practitioners.

§ 21-28.4-2 Review of program applications and practitioners.  The director of health or the director's designee shall review all applicants for the controlled substances therapeutic research program and their licensed practitioners, and certify their participation in the program.

History of Section.
(P.L. 1986, ch. 236, § 1.)



Chapter 21-28.4-3 - Acquisition of supplies.

§ 21-28.4-3 Acquisition of supplies.  The director of health is authorized to apply for controlled substances in schedule I of § 21-28-2.08, in accordance with the provisions of § 21-31-16.

History of Section.
(P.L. 1980, ch. 375, § 1; P.L. 1989, ch. 542, § 41.)



Chapter 21-28.4-4 - Distribution of supplies.

§ 21-28.4-4 Distribution of supplies.  The director of health shall cause the controlled substances to be dispensed to the certified patient by a practitioner or facility approved by the director of health. The director of health shall file the names of certified practitioners and facilities with the secretary of state.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-5 - Form of record.

§ 21-28.4-5 Form of record.  The form of records and who shall keep records shall be the same as required by § 21-28-3.16.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-6 - Security.

§ 21-28.4-6 Security.  The security requirements for controlled substances used shall be the same as those provided for in § 21-28-3.28.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-7 - Report.

§ 21-28.4-7 Report.  The director of health shall report his or her findings and recommendations to the governor and the legislature on an annual basis.

History of Section.
(P.L. 1980, ch. 375, § 1; P.L. 1986, ch. 236, § 1.)



Chapter 21-28.4-8 - Disposition of controlled substances.

§ 21-28.4-8 Disposition of controlled substances.  Excess or undesired controlled substances used in the controlled substances therapeutic research program shall be disposed of in accordance with the provisions of § 21-28-5.07.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-9 - Enforcement.

§ 21-28.4-9 Enforcement.  It is the duty of the department of health and its agents designated by the director of health to enforce all provisions of this chapter.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-10 - Penalties.

§ 21-28.4-10 Penalties.  Any person who violates any provision of this chapter, the penalty for which is not specified in the Uniform Controlled Substances Act, chapter 28 of this title, or of the rules and regulations of the director of health made under authority of this chapter, shall be sentenced to a term of imprisonment of not more than one year, a fine of not more than five hundred dollars ($500), or both.

History of Section.
(P.L. 1980, ch. 375, § 1.)



Chapter 21-28.4-11 - Appropriations.

§ 21-28.4-11 Appropriations.  The director of health shall provide necessary space, personnel, and material to carry out the provisions of this chapter. Extra costs incurred shall be annually submitted by the director of health in the director's budget request in a one-line item for the controlled substance therapeutic research program.

History of Section.
(P.L. 1980, ch. 375, § 1.)






Chapter 21-28.5 - Sale of Drug Paraphernalia

Chapter 21-28.5-1 - "Drug paraphernalia" defined.

§ 21-28.5-1 "Drug paraphernalia" defined.  (a) As used in this chapter, "drug paraphernalia" means all equipment, products, and materials of any kind which are intended for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packing, repackaging, storing, containing, concealing, ingesting, inhaling, or introducing into the human body a controlled substance in violation of chapter 28 of this title. "Drug paraphernalia" includes, but is not limited to, all of the following:

(1) Kits intended for use or designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

(2) Kits intended for use or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances;

(3) Isomerization devices intended for use or designed for use in increasing the potency of any species of plant that is a controlled substance;

(4) Testing equipment intended for use or designed for use in identifying or in analyzing the strength, effectiveness, or purity of controlled substances;

(5) Scales and balances intended for use or designed for use in weighing or measuring controlled substances;

(6) Dilutants and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, intended for use or designed for use in cutting controlled substances;

(7) Separation gins and sifters intended for use or designed for use in removing twigs and seeds from, or in cleaning or refining, marijuana;

(8) Blenders, bowls, containers, spoons, and mixing devices intended for use or designed for use in compounding controlled substances;

(9) Capsules, balloons, envelopes, and other containers intended for use or designed for use in packaging small quantities of controlled substances;

(10) Containers and other objects intended for use or designed for use in storing or concealing controlled substances; and

(11) Objects intended for use or designed for use in ingesting, inhaling, or introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(i) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(ii) Water pipes;

(iii) Carburetion tubes and devices;

(iv) Smoking and carburetion masks;

(v) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand;

(vi) Miniature cocaine spoons, and cocaine vials;

(vii) Chamber pipes;

(viii) Carburetor pipes;

(xi) Electric pipes;

(x) Air-driven pipes;

(xi) Chillums;

(xii) Bongs;

(xiii) Ice pipes or chillers; and

(xiv) Wide rolling papers which are designed for drug use.

(b) In determining whether an object is drug paraphernalia, a court or other authority may consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) Prior conviction, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(3) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons who the owner or person in control of the object knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter. The innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter shall not prevent a finding that the object is intended for use, or designed for use, as drug paraphernalia;

(4) Instructions, oral or written, provided with the object concerning its use;

(5) Descriptive materials accompanying the object that explain or depict its use;

(6) National and local advertising concerning its use;

(7) The manner in which the object is displayed for sale;

(8) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(9) The existence and scope of legitimate uses for the object in the community; and

(10) Expert testimony concerning its use.

History of Section.
(P.L. 1982, ch. 384, § 1; P.L. 2000, ch. 363, § 2; P.L. 2000, ch. 520, § 2.)



Chapter 21-28.5-2 - Manufacture or delivery of drug paraphernalia  Penalty.

§ 21-28.5-2 Manufacture or delivery of drug paraphernalia  Penalty.  It is unlawful for any person to deliver, sell, possess with intent to deliver, or sell, or manufacture with intent to deliver, or sell drug paraphernalia, knowing that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or introduce into the human body a controlled substance in violation of chapter 28 of this title. A violation of this section shall be punishable by a fine not exceeding five thousand dollars ($5,000) or imprisonment not exceeding two (2) years, or both.

History of Section.
(P.L. 1982, ch. 384, § 1.)



Chapter 21-28.5-3 - Delivery of drug paraphernalia to a minor  Penalty.

§ 21-28.5-3 Delivery of drug paraphernalia to a minor  Penalty.  Any person eighteen (18) years of age or over who violates § 21-28.5-2 by delivering drug paraphernalia to a person under eighteen (18) years of age shall be subject to a fine not to exceed five thousand dollars ($5,000) or imprisonment not to exceed five (5) years, or both.

History of Section.
(P.L. 1982, ch. 384, § 1; P.L. 2004, ch. 6, § 1.)



Chapter 21-28.5-4 - Severability.

§ 21-28.5-4 Severability.  If any provisions of this chapter or application of any provisions to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1982, ch. 384, § 1.)






Chapter 21-28.6 - The Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act

Chapter 21-28.6-1 - Short title.

§ 21-28.6-1 Short title.  This chapter shall be known and may be cited as "The Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act."

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1.)



Chapter 21-28.6-2 - Legislative findings.

§ 21-28.6-2 Legislative findings.  The general assembly finds and declares that:

(1) Modern medical research has discovered beneficial uses for marijuana in treating or alleviating pain, nausea and other symptoms associated with certain debilitating medical conditions, as found by the National Academy of Sciences' Institute of Medicine in March 1999.

(2) According to the U.S. Sentencing Commission and the Federal Bureau of Investigation, ninety-nine (99) out of every one hundred (100) marijuana arrests in the United States are made under state law, rather than under federal law. Consequently, changing state law will have the practical effect of protecting from arrest the vast majority of seriously ill people who have a medical need to use marijuana.

(3) Although federal law currently prohibits any use of marijuana, the laws of Alaska, California, Colorado, Hawaii, Maine, Montana, Nevada, Oregon, Vermont, and Washington permit the medical use and cultivation of marijuana. Rhode Island joins in this effort for the health and welfare of its citizens.

(4) States are not required to enforce federal law or prosecute people for engaging in activities prohibited by federal law. Therefore, compliance with this chapter does not put the state of Rhode Island in violation of federal law.

(5) State law should make a distinction between the medical and nonmedical use of marijuana. Hence, the purpose of this chapter is to protect patients with debilitating medical conditions, and their physicians and primary caregivers, from arrest and prosecution, criminal and other penalties, and property forfeiture if such patients engage in the medical use of marijuana.

(6) The general assembly enacts this chapter pursuant to its police power to enact legislation for the protection of the health of its citizens, as reserved to the state in the Tenth Amendment of the United States Constitution.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1.)



Chapter 21-28.6-3 - Definitions.

§ 21-28.6-3 Definitions.  For the purposes of this chapter:

(1) "Cardholder" means a qualifying patient, a primary caregiver, or a principal officer, board member, employee, volunteer, or agent of a compassion center who has been issued and possesses a valid registry identification card.

(2) "Compassion center" means a not-for-profit corporation subject to the provisions of chapter 7-6, and registered under § 21-28.6-12 that acquires, possesses, cultivates, manufactures, delivers, transfers, transports, supplies or dispenses marijuana, and/or related supplies and educational materials, to registered qualifying patients and/or their registered primary caregivers who have designated it as one of their primary caregivers.

(3) "Debilitating medical condition" means:

(i) Cancer, glaucoma, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, Hepatitis C, or the treatment of these conditions;

(ii) A chronic or debilitating disease or medical condition or its treatment that produces one or more of the following: cachexia or wasting syndrome; severe, debilitating, chronic pain; severe nausea; seizures, including but not limited to, those characteristic of epilepsy; or severe and persistent muscle spasms, including but not limited to, those characteristic of multiple sclerosis or Crohn's disease; or agitation of Alzheimer's Disease; or

(iii) Any other medical condition or its treatment approved by the department, as provided for in § 21-28.6-5.

(4) "Department" means the Rhode Island department of health or its successor agency.

(5) "Marijuana" has the meaning given that term in § 21-28-1.02(26).

(6) "Mature marijuana plant" means a marijuana plant which has flowers or buds that are readily observable by an unaided visual examination.

(7) "Medical use" means the acquisition, possession, cultivation, manufacture, use, delivery, transfer, or transportation of marijuana or paraphernalia relating to the consumption of marijuana to alleviate a registered qualifying patient's debilitating medical condition or symptoms associated with the medical condition.

(8) "Practitioner" means a person who is licensed with authority to prescribe drugs pursuant to chapter 37 of title 5 or a physician licensed with authority to prescribe drugs in Massachusetts or Connecticut.

(9) "Primary caregiver" means either a natural person who is at least twenty-one (21) years old or a compassion center. A natural person primary caregiver may assist no more than five (5) qualifying patients with their medical use of marijuana.

(10) "Qualifying patient" means a person who has been diagnosed by a practitioner as having a debilitating medical condition and is a resident of Rhode Island.

(11) "Registry identification card" means a document issued by the department that identifies a person as a registered qualifying patient, a registered primary caregiver, or a registered principal officer, board member, employee, volunteer, or agent of a compassion center.

(12) "Seedling" means a marijuana plant with no observable flowers or buds.

(13) "Unusable marijuana" means marijuana seeds, stalks, seedlings, and unusable roots.

(14) "Usable marijuana" means the dried leaves and flowers of the marijuana plant, and any mixture or preparation thereof, but does not include the seeds, stalks, and roots of the plant.

(15) "Written certification" means the qualifying patient's medical records, and a statement signed by a practitioner, stating that in the practitioner's professional opinion the potential benefits of the medical use of marijuana would likely outweigh the health risks for the qualifying patient. A written certification shall be made only in the course of a bona fide practitioner-patient relationship after the practitioner has completed a full assessment of the qualifying patient's medical history. The written certification shall specify the qualifying patient's debilitating medical condition or conditions.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2009, ch. 16, § 1; P.L. 2009, ch. 17, § 1; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1.)



Chapter 21-28.6-4 - Protections for the medical use of marijuana.

§ 21-28.6-4 Protections for the medical use of marijuana.  (a) A qualifying patient who has in his or her possession a registry identification card shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to, civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau, for the medical use of marijuana; provided, that the qualifying patient possesses an amount of marijuana that does not exceed twelve (12) mature marijuana plants and two and one-half (2.5) ounces of usable marijuana. Said plants shall be stored in an indoor facility.

(b) A registered qualifying patient, who has in his or her possession a registry identification card, shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to, civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau, for selling, giving, or distributing marijuana of the type and in an amount not to exceed that set forth in subsection (a) above, that he or she has cultivated or manufactured pursuant to this chapter, to a registered compassion center.

(c) No school, employer or landlord may refuse to enroll, employ or lease to or otherwise penalize a person solely for his or her status as a cardholder.

(d) A primary caregiver, who has in his or her possession, a registry identification card shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to, civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau, for assisting a qualifying patient to whom he or she is connected through the department's registration process with the medical use of marijuana; provided, that the primary caregiver possesses an amount of marijuana which does not exceed twelve (12) mature marijuana plants and two and one-half (2.5) ounces of usable marijuana for each qualifying patient to whom he or she is connected through the department's registration process.

(e) Registered primary caregivers and registered qualifying patients shall be allowed to possess a reasonable amount of unusable marijuana, including up to twelve (12) seedlings, which shall not be counted toward the limits in this section.

(f) There shall exist a presumption that a qualifying patient or primary caregiver is engaged in the medical use of marijuana if the qualifying patient or primary caregiver:

(1) Is in possession of a registry identification card; and

(2) Is in possession of an amount of marijuana that does not exceed the amount permitted under this chapter. Such presumption may be rebutted by evidence that conduct related to marijuana was not for the purpose of alleviating the qualifying patient's debilitating medical condition or symptoms associated with the medical condition.

(g) A primary caregiver may receive reimbursement for costs associated with assisting a registered qualifying patient's medical use of marijuana. Compensation shall not constitute sale of controlled substances.

(h) A natural person registered as a primary caregiver who has in his or her possession a registry identification card shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau, for selling, giving, or distributing marijuana, of the type and in an amount not to exceed that set forth in subsection (d) above, to a registered compassion center if:

(1) The registered natural person primary caregiver cultivated the marijuana pursuant to this chapter, not to exceed the limits of paragraph (d) above; and

(2) Each qualified patient the caregiver is connected with through the department's registration process has been provided an adequate amount of the marijuana to meet his or her medical needs, not to exceed the limits of subsection (a) above.

(i) A practitioner shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by the Rhode Island Board of Medical Licensure and Discipline or by any other business or occupational or professional licensing board or bureau solely for providing written certifications or for otherwise stating that, in the practitioner's professional opinion, the potential benefits of the medical marijuana would likely outweigh the health risks for a patient.

(j) Any interest in or right to property that is possessed, owned, or used in connection with the medical use of marijuana, or acts incidental to such use, shall not be forfeited.

(k) No person shall be subject to arrest or prosecution for constructive possession, conspiracy, aiding and abetting, being an accessory, or any other offense for simply being in the presence or vicinity of the medical use of marijuana as permitted under this chapter or for assisting a registered qualifying patient with using or administering marijuana.

(l) A practitioner nurse or pharmacist shall not be subject to arrest, prosecution or penalty in any manner, or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau solely for discussing the benefits or health risks of medical marijuana or its interaction with other substances with a patient.

(m) A registry identification card, or its equivalent, issued under the laws of another state, U.S. territory, or the District of Columbia to permit the medical use of marijuana by a patient with a debilitating medical condition, or to permit a person to assist with the medical use of marijuana by a patient with a debilitating medical condition, shall have the same force and effect as a registry identification card issued by the department.

(n) Notwithstanding the provisions of subsection 21-28.6-4(d) or subsection 21-28.6-4(e), no primary caregiver other than a compassion center shall possess an amount of marijuana in excess of twenty-four (24) marijuana plants and five (5) ounces of usable marijuana for qualifying patients to whom he or she is connected through the department's registration process.

(o) A registered qualifying patient or registered primary caregiver may give marijuana to another registered qualifying patient or registered primary caregiver to whom they are not connected by the department's registration process, provided that no consideration is paid for the marijuana, and that the recipient does not exceed the limits specified in § 21-28.6-4.

(p) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2009, ch. 16, § 1; P.L. 2009, ch. 17, § 1; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1.)



Chapter 21-28.6-5 - Department to issue regulations.

§ 21-28.6-5 Department to issue regulations.  (a) Not later than ninety (90) days after the effective date of this chapter, the department shall promulgate regulations governing the manner in which it shall consider petitions from the public to add debilitating medical conditions to those included in this chapter. In considering such petitions, the department shall include public notice of, and an opportunity to comment in a public hearing, upon such petitions. The department shall, after hearing, approve or deny such petitions within one hundred eighty (180) days of submission. The approval or denial of such a petition shall be considered a final department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the superior court. The denial of a petition shall not disqualify qualifying patients with that condition, if they have a debilitating medical condition as defined in subdivision 21-28.6-3(3). The denial of a petition shall not prevent a person with the denied condition from raising an affirmative defense.

(b) Not later than ninety (90) days after the effective date of this chapter, the department shall promulgate regulations governing the manner in which it shall consider applications for and renewals of registry identification cards for qualifying patients and primary caregivers. The department's regulations shall establish application and renewal fees that generate revenues sufficient to offset all expenses of implementing and administering this chapter. The department may vary the application and renewal fees along a sliding scale that accounts for a qualifying patient's or caregiver's income. The department may accept donations from private sources in order to reduce the application and renewal fees.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1.)



Chapter 21-28.6-6 - Administration of regulations.

§ 21-28.6-6 Administration of regulations.  (a) The department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the department's regulations:

(1) Written certification as defined in § 21-28.6-3(14) of this chapter;

(2) Application or renewal fee;

(3) Name, address, and date of birth of the qualifying patient; provided, however, that if the patient is homeless, no address is required;

(4) Name, address, and telephone number of the qualifying patient's practitioner; and

(5) Name, address, and date of birth of each primary caregiver of the qualifying patient, if any.

(b) The department shall not issue a registry identification card to a qualifying patient under the age of eighteen (18) unless:

(1) The qualifying patient's practitioner has explained the potential risks and benefits of the medical use of marijuana to the qualifying patient and to a parent, guardian or person having legal custody of the qualifying patient; and

(2) A parent, guardian or person having legal custody consents in writing to:

(i) Allow the qualifying patient's medical use of marijuana;

(ii) Serve as one of the qualifying patient's primary caregivers; and

(iii) Control the acquisition of the marijuana, the dosage, and the frequency of the medical use of marijuana by the qualifying patient.

(c) The department shall verify the information contained in an application or renewal submitted pursuant to this section, and shall approve or deny an application or renewal within fifteen (15) days of receiving it. The department may deny an application or renewal only if the applicant did not provide the information required pursuant to this section, or if the department determines that the information provided was falsified. Rejection of an application or renewal is considered a final department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the superior court.

(d) The department shall issue a registry identification card to each primary caregiver, if any, who is named in a qualifying patient's approved application, up to a maximum of two (2) primary caregivers per qualifying patient. A person may not serve as a primary caregiver if he or she has a felony drug conviction, unless the department waives this restriction in respect to a specific individual at the department's discretion. Additionally, the department shall allow the person to serve as a primary caregiver if the department determines that the offense was for conduct that occurred prior to the enactment of the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act or that was prosecuted by an authority other than the state of Rhode Island and for which the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act would otherwise have prevented a conviction.

(e) The department shall issue registry identification cards within five (5) days of approving an application or renewal, which shall expire two (2) years after the date of issuance. Registry identification cards shall contain:

(1) The date of issuance and expiration date of the registry identification card;

(2) A random registry identification number; and

(3) A photograph; and

(4) Any additional information as required by regulation or the department.

(f) Persons issued registry identification cards shall be subject to the following:

(1) A qualifying patient who has been issued a registry identification card shall notify the department of any change in the qualifying patient's name, address, or primary caregiver; or if the qualifying patient ceases to have his or her debilitating medical condition, within ten (10) days of such change.

(2) A registered qualifying patient who fails to notify the department of any of these changes is responsible for a civil infraction, punishable by a fine of no more than one hundred fifty dollars ($150). If the person has ceased to suffer from a debilitating medical condition, the card shall be deemed null and void and the person shall be liable for any other penalties that may apply to the person's nonmedical use of marijuana.

(3) A registered primary caregiver, principal officer, board member, employee, volunteer, or agent of a compassion center shall notify the department of any change in his or her name or address within ten (10) days of such change. A primary caregiver, principal officer, board member, employee, volunteer, or agent of a compassion center who fails to notify the department of any of these changes is responsible for a civil infraction, punishable by a fine of no more than one hundred fifty dollars ($150).

(4) When a qualifying patient or primary caregiver notifies the department of any changes listed in this subsection, the department shall issue the registered qualifying patient and each primary caregiver a new registry identification card within ten (10) days of receiving the updated information and a ten dollar ($10.00) fee. When a principal officer, board member, employee, volunteer, or agent of a compassion center notifies the department of any changes listed in this subsection, the department shall issue the cardholder a new registry identification card within ten (10) days of receiving the updated information and a ten dollar ($10.00) fee.

(5) When a qualifying patient who possesses a registry identification card changes his or her primary caregiver, the department shall notify the primary caregiver within ten (10) days. The primary caregiver's protections as provided in this chapter as to that patient shall expire ten (10) days after notification by the department.

(6) If a cardholder loses his or her registry identification card, he or she shall notify the department and submit a ten dollar ($10.00) fee within ten (10) days of losing the card. Within five (5) days, the department shall issue a new registry identification card with new random identification number.

(7) If a cardholder willfully violates any provision of this chapter as determined by the department, his or her registry identification card may be revoked.

(g) Possession of, or application for, a registry identification card shall not constitute probable cause or reasonable suspicion, nor shall it be used to support the search of the person or property of the person possessing or applying for the registry identification card, or otherwise subject the person or property of the person to inspection by any governmental agency.

(h) Applications and supporting information submitted by qualifying patients, including information regarding their primary caregivers and practitioners, are confidential and protected under the federal Health Insurance Portability and Accountability Act of 1996, and shall be exempt from the provisions of the RIGL chapter 38-2 et seq. the Rhode Island access to public records act and not subject to disclosure, except to authorized employees of the department as necessary to perform official duties of the department.

(2) The application for qualifying patient's registry identification card shall include a question asking whether the patient would like the department to notify him or her of any clinical studies about marijuana's risk or efficacy. The department shall inform those patients who answer in the affirmative of any such studies it is notified of, that will be conducted in Rhode Island. The department may also notify those patients of medical studies conducted outside of Rhode Island.

(3) The department shall maintain a confidential list of the persons to whom the department has issued registry identification cards. Individual names and other identifying information on the list shall be confidential, exempt from the provisions of Rhode Island Access to Public Information, chapter 2 of title 38, and not subject to disclosure, except to authorized employees of the department as necessary to perform official duties of the department.

(i) The department shall verify to law enforcement personnel whether a registry identification card is valid solely by confirming the random registry identification number.

(j) It shall be a crime, punishable by up to one hundred eighty (180) days in jail and a one thousand dollar ($1,000) fine, for any person, including an employee or official of the department or another state agency or local government, to breach the confidentiality of information obtained pursuant to this chapter. Notwithstanding this provision, the department employees may notify law enforcement about falsified or fraudulent information submitted to the department.

(k) On or before January 1 of each odd numbered year, the department shall report to the House Committee on Health, Education and Welfare and to the Senate Committee on Health and Human Services on the use of marijuana for symptom relief. The report shall provide:

(1) The number of applications for registry identification cards, the number of qualifying patients and primary caregivers approved, the nature of the debilitating medical conditions of the qualifying patients, the number of registry identification cards revoked, and the number of practitioners providing written certification for qualifying patients;

(2) An evaluation of the costs permitting the use of marijuana for symptom relief, including any costs to law enforcement agencies and costs of any litigation;

(3) Statistics regarding the number of marijuana-related prosecutions against registered patients and caregivers, and an analysis of the facts underlying those prosecutions;

(4) Statistics regarding the number of prosecutions against physicians for violations of this chapter; and

(5) Whether the United States Food and Drug Administration has altered its position regarding the use of marijuana for medical purposes or has approved alternative delivery systems for marijuana.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2009, ch. 16, § 1; P.L. 2009, ch. 17, § 1; P.L. 2010, ch. 110, § 1; P.L. 2010, ch. 229, § 1; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1.)



Chapter 21-28.6-7 - Scope of chapter.

§ 21-28.6-7 Scope of chapter.  (a) This chapter shall not permit:

(1) Any person to undertake any task under the influence of marijuana, when doing so would constitute negligence or professional malpractice;

(2) The smoking of marijuana:

(i) In a school bus or other form of public transportation;

(ii) On any school grounds;

(iii) In any correctional facility;

(iv) In any public place;

(v) In any licensed drug treatment facility in this state; or

(vi) Where exposure to the marijuana smoke significantly adversely affects the health, safety, or welfare of children.

(3) Any person to operate, navigate, or be in actual physical control of any motor vehicle, aircraft, or motorboat while under the influence of marijuana. However, a registered qualifying patient shall not be considered to be under the influence solely for having marijuana metabolites in his or her system.

(b) Nothing in this chapter shall be construed to require:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana; or

(2) An employer to accommodate the medical use of marijuana in any workplace.

(c) Fraudulent representation to a law enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be punishable by a fine of five hundred dollars ($500) which shall be in addition to any other penalties that may apply for making a false statement for the nonmedical use of marijuana.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2009, ch. 16, § 1; P.L. 2009, ch. 17, § 1.)



Chapter 21-28.6-8 - Affirmative defense and dismissal.

§ 21-28.6-8 Affirmative defense and dismissal.  (a) Except as provided in § 21-28.6-7, a person and a person's primary caregiver, if any, may assert the medical purpose for using marijuana as a defense to any prosecution involving marijuana, and such defense shall be presumed valid where the evidence shows that:

(1) The qualifying patient's practitioner has stated that, in the practitioner's professional opinion, after having completed a full assessment of the person's medical history and current medical condition made in the course of a bona fide practitioner-patient relationship, the potential benefits of using marijuana for medical purposes would likely outweigh the health risks for the qualifying patient; and

(2) The person and the person's primary caregiver, if any, were collectively in possession of a quantity of marijuana that was not more than what is permitted under this chapter to ensure the uninterrupted availability of marijuana for the purpose of alleviating the person's medical condition or symptoms associated with the medical condition.

(b) A person may assert the medical purpose for using marijuana in a motion to dismiss, and the charges shall be dismissed following an evidentiary hearing where the defendant shows the elements listed in subsection (a) of this section.

(c) Any interest in or right to property that was possessed, owned, or used in connection with a person's use of marijuana for medical purposes shall not be forfeited if the person or the person's primary caregiver demonstrates the person's medical purpose for using marijuana pursuant to this section.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1.)



Chapter 21-28.6-9 - Enforcement.

§ 21-28.6-9 Enforcement.  (a) If the department fails to adopt regulations to implement this chapter within one hundred twenty (120) days of the effective date of this act, a qualifying patient may commence an action in a court of competent jurisdiction to compel the department to perform the actions mandated pursuant to the provisions of this chapter.

(b) If the department fails to issue a valid registry identification card in response to a valid application submitted pursuant to this chapter within thirty-five (35) days of its submission, the registry identification card shall be deemed granted and a copy of the registry identification application shall be deemed valid registry identification card.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1.)



Chapter 21-28.6-10 - Severability.

§ 21-28.6-10 Severability.  If any provision of this chapter or its application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2005, ch. 442, § 1; P.L. 2005, ch. 443, § 1; P.L. 2007, ch. 72, § 1; P.L. 2007, ch. 495, § 1; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1.)



Chapter 21-28.6-12 - Compassion centers.

§ 21-28.6-12 Compassion centers.  (a) A compassion center registered under this section may acquire, possess, cultivate, manufacture, deliver, transfer, transport, supply, or dispense marijuana, or related supplies and educational materials, to registered qualifying patients and their registered primary caregivers who have designated it as one of their primary caregivers. A compassion center is a primary caregiver. Except as specifically provided to the contrary, all provisions of the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act, §§ 21-28.6-1  21-28.6-11, apply to a compassion center unless they conflict with a provision contained in § 21-28.6-12.

(b) Registration of compassion centersdepartment authority:

(1) Not later than ninety (90) days after the effective date of this chapter, the department shall promulgate regulations governing the manner in which it shall consider applications for registration certificates for compassion centers, including regulations governing:

(i) The form and content of registration and renewal applications;

(ii) Minimum oversight requirements for compassion centers;

(iii) Minimum record-keeping requirements for compassion centers;

(iv) Minimum security requirements for compassion centers; and

(v) Procedures for suspending, revoking or terminating the registration of compassion centers that violate the provisions of this section or the regulations promulgated pursuant to this subsection.

(2) Within ninety (90) days of the effective date of this chapter, the department shall begin accepting applications for the operation of a single compassion center.

(3) Within one hundred fifty (150) days of the effective date of this chapter, the department shall provide for at least one public hearing on the granting of an application to a single compassion center.

(4) Within one hundred ninety (190) days of the effective date of this chapter, the department shall grant a single registration certificate to a single compassion center, providing at least one applicant has applied who meets the requirements of this chapter.

(5) If at any time after fifteen (15) months after the effective date of this chapter, there is no operational compassion center in Rhode Island, the department shall accept applications, provide for input from the public, and issue a registration certificate for a compassion center if a qualified applicant exists.

(6) Within two (2) years of the effective date of this chapter, the department shall begin accepting applications to provide registration certificates for two (2) additional compassion centers. The department shall solicit input from the public, and issue registration certificates if qualified applicants exist.

(7) Any time a compassion center registration certificate is revoked, is relinquished, or expires, the department shall accept applications for a new compassion center.

(8) If at any time after three (3) years after the effective date of this chapter, fewer than three (3) compassion centers are holding valid registration certificates in Rhode Island, the department shall accept applications for a new compassion center. No more than three (3) compassion centers may hold valid registration certificates at one time.

(9) Any compassion center application selected for approval by the department prior to January 1, 2012, shall remain in full force and effect, notwithstanding any provisions of this chapter to the contrary, and shall be subject to state law adopted herein and rules and regulations adopted by the department subsequent to passage of this legislation.

(c) Compassion center and agent applications and registration:

(1) Each application for a compassion center shall include:

(i) A non-refundable application fee paid to the department in the amount of two hundred fifty dollars ($250);

(ii) The proposed legal name and proposed articles of incorporation of the compassion center;

(iii) The proposed physical address of the compassion center, if a precise address has been determined, or, if not, the general location where it would be located. This may include a second location for the cultivation of medical marijuana;

(iv) A description of the enclosed, locked facility that would be used in the cultivation of marijuana;

(v) The name, address, and date of birth of each principal officer and board member of the compassion center;

(vi) Proposed security and safety measures which shall include at least one security alarm system for each location, planned measures to deter and prevent the unauthorized entrance into areas containing marijuana and the theft of marijuana, as well as a draft employee instruction manual including security policies, safety and security procedures, personal safety and crime prevention techniques; and

(vii) Proposed procedures to ensure accurate record keeping;

(2) Any time one or more compassion center registration applications are being considered, the department shall also allow for comment by the public and shall solicit input from registered qualifying patients, registered primary caregivers; and the towns or cities where the applicants would be located;

(3) Each time a compassion center certificate is granted, the decision shall be based upon the overall health needs of qualified patients and the safety of the public, including, but not limited to, the following factors:

(i) Convenience to patients from throughout the state of Rhode Island to the compassion centers if the applicant were approved;

(ii) The applicants' ability to provide a steady supply to the registered qualifying patients in the state;

(iii) The applicants' experience running a non-profit or business;

(iv) The interests of qualifying patients regarding which applicant be granted a registration certificate;

(v) The interests of the city or town where the dispensary would be located;

(vi) The sufficiency of the applicant's plans for record keeping and security, which records shall be considered confidential health care information under Rhode Island law and are intended to be deemed protected health care information for purposes of the Federal Health Insurance Portability and Accountability Act of 1996, as amended; and

(vii) The sufficiency of the applicant's plans for safety and security, including proposed location, security devices employed, and staffing;

(4) After a compassion center is approved, but before it begins operations, it shall submit the following to the department:

(i) A fee paid to the department in the amount of five thousand dollars ($5,000);

(ii) The legal name and articles of incorporation of the compassion center;

(iii) The physical address of the compassion center; this may include a second address for the secure cultivation of marijuana;

(iv) The name, address, and date of birth of each principal officer and board member of the compassion center;

(v) The name, address, and date of birth of any person who will be an agent of, employee or volunteer of the compassion center at its inception;

(5) The department shall track the number of registered qualifying patients who designate each compassion center as a primary caregiver, and issue a written statement to the compassion center of the number of qualifying patients who have designated the compassion center to serve as a primary caregiver for them. This statement shall be updated each time a new registered qualifying patient designates the compassion center or ceases to designate the compassion center and may be transmitted electronically if the department's regulations so provide. The department may provide by regulation that the updated written statements will not be issued more frequently than twice each week;

(6) Except as provided in subdivision (7), the department shall issue each principal officer, board member, agent, volunteer and employee of a compassion center a registry identification card or renewal card within ten (10) days of receipt of the person's name, address, date of birth; a fee in an amount established by the department; and notification to the department by the state police that the registry identification card applicant has not been convicted of a felony drug offense or has not entered a plea of nolo contendere for a felony drug offense and received a sentence of probation. Each card shall specify that the cardholder is a principal officer, board member, agent, volunteer, or employee of a compassion center and shall contain the following:

(i) The name, address, and date of birth of the principal officer, board member, agent, volunteer or employee;

(ii) The legal name of the compassion center to which the principal officer, board member, agent, volunteer or employee is affiliated;

(iii) A random identification number that is unique to the cardholder;

(iv) The date of issuance and expiration date of the registry identification card; and

(v) A photograph, if the department decides to require one;

(7) Except as provided in this subsection, the department shall not issue a registry identification card to any principal officer, board member, agent, volunteer, or employee of a compassion center who has been convicted of a felony drug offense or has entered a plea of nolo contendere for a felony drug offense and received a sentence of probation. The department shall notify the compassion center in writing of the purpose for denying the registry identification card. The department may grant such person a registry identification card if the department determines that the offense was for conduct that occurred prior to the enactment of the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act or that was prosecuted by an authority other than the state of Rhode Island and for which the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act would otherwise have prevented a conviction;

(i) All registry identification card applicants shall apply to the state police for a national criminal identification records check that shall include fingerprints submitted to the federal bureau of investigation. Upon the discovery of a felony drug offense conviction or a plea of nolo contendere for a felony drug offense with a sentence of probation, and in accordance with the rules promulgated by the director, the state police shall inform the applicant, in writing, of the nature of the felony and the state police shall notify the department, in writing, without disclosing the nature of the felony, that a felony drug offense conviction or a plea of nolo contendere for a felony drug offense with probation has been found.

(ii) In those situations in which no felony drug offense conviction or plea of nolo contendere for a felony drug offense with probation has been found, the state police shall inform the applicant and the department, in writing, of this fact.

(iii) All registry identification card applicants shall be responsible for any expense associated with the criminal background check with fingerprints.

(8) A registry identification card of a principal officer, board member, agent, volunteer, or employee shall expire one year after its issuance, or upon the expiration of the registered organization's registration certificate, or upon the termination of the principal officer, board member, agent, volunteer or employee's relationship with the compassion center, whichever occurs first.

(d) Expiration or termination of compassion center:

(1) A compassion center's registration shall expire two (2) years after its registration certificate is issued. The compassion center may submit a renewal application beginning sixty (60) days prior to the expiration of its registration certificate;

(2) The department shall grant a compassion center's renewal application within thirty (30) days of its submission if the following conditions are all satisfied:

(i) The compassion center submits the materials required under subdivision (c)(4), including a five thousand dollar ($5,000) fee;

(ii) The compassion center's registration has never been suspended for violations of this chapter or regulations issued pursuant to this chapter;

(iii) The legislative oversight committee's report, if issued pursuant to subsection (4)(j), indicates that the compassion center is adequately providing patients with access to medical marijuana at reasonable rates; and

(iv) The legislative oversight committee's report, if issued pursuant to subsection (4)(j), does not raise serious concerns about the continued operation of the compassion center applying for renewal.

(3) If the department determines that any of the conditions listed in paragraphs (d)(2)(i)  (iv) have not been met, the department shall begin an open application process for the operation of a compassion center. In granting a new registration certificate, the department shall consider factors listed in subdivision (c)(3) of this section;

(4) The department shall issue a compassion center one or more thirty (30) day temporary registration certificates after that compassion center's registration would otherwise expire if the following conditions are all satisfied:

(i) The compassion center previously applied for a renewal, but the department had not yet come to a decision;

(ii) The compassion center requested a temporary registration certificate; and

(iii) The compassion center has not had its registration certificate revoked due to violations of this chapter or regulations issued pursuant to this chapter.

(5) A compassion center's registry identification card shall be subject to revocation if the compassion center:

(i) Possesses an amount of marijuana exceeding the limits established by this chapter;

(ii) Is in violation of the laws of this state;

(iii) Is in violation of other departmental regulations; or

(iv) Employs or enters into a business relationship with a medical practitioner who provides written certification of a qualifying patient's medical condition.

(e) Inspection. Compassion centers are subject to reasonable inspection by the department of health, division of facilities regulation. During an inspection, the department may review the compassion center's confidential records, including its dispensing records, which shall track transactions according to qualifying patients' registry identification numbers to protect their confidentiality.

(f) Compassion center requirements:

(1) A compassion center shall be operated on a not-for-profit basis for the mutual benefit of its patients. A compassion center need not be recognized as a tax-exempt organization by the Internal Revenue Services;

(2) A compassion center may not be located within one thousand feet (1000') of the property line of a preexisting public or private school;

(3) A compassion center shall notify the department within ten (10) days of when a principal officer, board member, agent, volunteer or employee ceases to work at the compassion center. His or her card shall be deemed null and void and the person shall be liable for any penalties that may apply to any nonmedical possession or use of marijuana by the person;

(4) A compassion center shall notify the department in writing of the name, address, and date of birth of any new principal officer, board member, agent, volunteer or employee and shall submit a fee in an amount established by the department for a new registry identification card before that person begins his or her relationship with the compassion center;

(5) A compassion center shall implement appropriate security measures to deter and prevent the unauthorized entrance into areas containing marijuana and the theft of marijuana and shall insure that each location has an operational security alarm system. Each compassion center shall request that the Rhode Island state police visit the compassion center to inspect the security of the facility and make any recommendations regarding the security of the facility and its personnel within ten (10) days prior to the initial opening of each compassion center. Said recommendations shall not be binding upon any compassion center, nor shall the lack of implementation of said recommendations delay or prevent the opening or operation of any center. If the Rhode Island state police do not inspect the compassion center within the ten (10) day period there shall be no delay in the compassion center's opening.

(6) The operating documents of a compassion center shall include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping;

(7) A compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patient's other primary caregiver;

(8) All principal officers and board members of a compassion center must be residents of the state of Rhode Island;

(9) Each time a new registered qualifying patient visits a compassion center, it shall provide the patient with frequently asked questions sheet designed by the department, which explains the limitations on the right to use medical marijuana under state law;

(10) Each compassion center shall develop, implement, and maintain on the premises employee, volunteer and agent policies and procedures to address the following requirements:

(i) A job description or employment contract developed for all employees and agents and a volunteer agreement for all volunteers, which includes duties, authority, responsibilities, qualifications, and supervision; and

(ii) Training in and adherence to state confidentiality laws.

(11) Each compassion center shall maintain a personnel record for each employee, agent and volunteer that includes an application and a record of any disciplinary action taken;

(12) Each compassion center shall develop, implement, and maintain on the premises an on-site training curriculum, or enter into contractual relationships with outside resources capable of meeting employee training needs, which includes, but is not limited to, the following topics:

(i) Professional conduct, ethics, and patient confidentiality; and

(ii) Informational developments in the field of medical use of marijuana.

(13) Each compassion center entity shall provide each employee, agent and volunteer, at the time of his or her initial appointment, training in the following:

(i) The proper use of security measures and controls that have been adopted; and

(ii) Specific procedural instructions on how to respond to an emergency, including robbery or violent accident;

(14) All compassion centers shall prepare training documentation for each employee and volunteer and have employees and volunteers sign a statement indicating the date, time, and place the employee and volunteer received said training and topics discussed, to include name and title of presenters. The compassion center shall maintain documentation of an employee's and a volunteer's training for a period of at least six (6) months after termination of an employee's employment or the volunteer's volunteering.

(g) Maximum amount of usable marijuana to be dispensed:

(1) A compassion center or principal officer, board member, agent, volunteer or employee of a compassion center may not dispense more than two and one half ounces (2.5 oz) of usable marijuana to a qualifying patient directly or through a qualifying patient's other primary caregiver during a fifteen (15) day period;

(2) A compassion center or principal officer, board member, agent, volunteer or employee of a compassion center may not dispense an amount of usable marijuana or marijuana plants to a qualifying patient or a qualifying patient's other primary caregiver that the compassion center, principal officer, board member, agent, volunteer, or employee knows would cause the recipient to possess more marijuana than is permitted under the Edward O. Hawkins and Thomas C. Slater Medical Marijuana Act.

(h) Immunity:

(1) No registered compassion center shall be subject to prosecution; search, except by the department pursuant to subsection (e); seizure; or penalty in any manner or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a business, occupational, or professional licensing board or entity, solely for acting in accordance with this section to assist registered qualifying patients to whom it is connected through the department's registration process with the medical use of marijuana;

(2) No registered compassion center shall be subject to prosecution; seizure or penalty in any manner or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a business, occupational, or professional licensing board or entity, for selling, giving or distributing marijuana in whatever form and within the limits established by the department to another registered compassion center;

(3) No principal officers, board members, agents, volunteers, or employees of a registered compassion center shall be subject to arrest, prosecution, search, seizure, or penalty in any manner or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a business, occupational, or professional licensing board or entity, solely for working for or with a compassion center to engage in acts permitted by this section.

(4) No state employee shall be subject to arrest, prosecution or penalty in any manner, or denied any right or privilege, including, but not limited to, civil penalty, disciplinary action, termination, or loss of employee or pension benefits, for any and all conduct that occurs within the scope of his or her employment regarding the administration, execution and/or enforcement of this act, and the provisions of Rhode Island general laws, §§ 9-31-8 and 9-31-9 shall be applicable to this section.

(i) Prohibitions:

(1) A compassion center shall not possess an amount of marijuana at any given time that exceeds the following limitations:

(i) One hundred fifty (150) marijuana plants of which no more than ninety-nine (99) shall be mature; and

(ii) One thousand five hundred ounces (1500 oz.) of usable marijuana.

(2) A compassion center may not dispense, deliver, or otherwise transfer marijuana to a person other than a qualifying patient who has designated the compassion center as a primary caregiver or to such patient's other primary caregiver;

(3) A person found to have violated paragraph (2) of this subsection may not be an employee, agent, volunteer, principal officer, or board member of any compassion center;

(4) An employee, agent, volunteer, principal officer or board member of any compassion center found in violation of paragraph (2) above shall have his or her registry identification revoked immediately; and

(5) No person who has been convicted of a felony drug offense or has entered a plea of nolo contendere for a felony drug offense with a sentence or probation may be the principal officer, board member, agent, volunteer, or employee of a compassion center unless the department has determined that the person's conviction was for the medical use of marijuana or assisting with the medical use of marijuana in accordance with the terms and conditions of this chapter. A person who is employed by or is an agent, volunteer, principal officer, or board member of a compassion center in violation of this section is guilty of a civil violation punishable by a fine of up to one thousand dollars ($1,000). A subsequent violation of this section is a misdemeanor:

(j) Legislative oversight committee:

(1) The general assembly shall appoint a nine (9) member oversight committee comprised of: one member of the house of representatives; one member of the senate; one physician to be selected from a list provided by the Rhode Island medical society; one nurse to be selected from a list provided by the Rhode Island state nurses association; two (2) registered qualifying patients; one registered primary caregiver; one patient advocate to be selected from a list provided by the Rhode Island patient advocacy coalition; and the superintendent of the Rhode Island state police or his/her designee.

(2) The oversight committee shall meet at least six (6) times per year for the purpose of evaluating and making recommendations to the general assembly regarding:

(i) Patients' access to medical marijuana;

(ii) Efficacy of compassion center;

(iii) Physician participation in the Medical Marijuana Program;

(iv) The definition of qualifying medical condition;

(v) Research studies regarding health effects of medical marijuana for patients.

(3) On or before January 1 of every even numbered year, the oversight committee shall report to the general assembly on its findings.

History of Section.
(P.L. 2009, ch. 16, § 2; P.L. 2009, ch. 17, § 2; P.L. 2012, ch. 88, § 1; P.L. 2012, ch. 118, § 1; P.L. 2012, ch. 242, § 1.)



Chapter 21-28.6-13 - Construction.

§ 21-28.6-13 Construction.  This chapter shall be liberally construed so as to effectuate the purposes thereof.

History of Section.
(P.L. 2012, ch. 88, § 2; P.L. 2012, ch. 118, § 2.)






Chapter 21-28.7 - Possession and Trafficking in Dextromethorphan

Chapter 21-28.7-1 - Possession of dextromethorphan.

§ 21-28.7-1 Possession of dextromethorphan.  (a) No person may possess one gram or more of pure dextromethorphan or dextromethorphan as defined in accordance with U.S. pharmacopeia reference standards extracted from solid or liquid dose forms, other than a medical facility, medical practitioner, pharmacist or pharmacy licensed pursuant to title 5 of the general laws, and registrants under § 510 of the Federal Food, Drug, and Cosmetic Act pursuant to 21 U.S.C. § 321 et seq.

(b) A violation of this section shall carry a civil penalty of one thousand dollars ($1,000) for the first offense, and two thousand five hundred dollars ($2,500) for the second and subsequent offenses.

History of Section.
(P.L. 2009, ch. 215, § 1.)






Chapter 21-28.8 - The Good Samaritan Overdose Prevention Act

Chapter 21-28.8-1 - Short title.

§ 21-28.8-1 Short title.  This chapter shall be known and may be cited as "The Good Samaritan Overdose Prevention Act".

History of Section.
(P.L. 2012, ch. 251, § 1; P.L. 2012, ch. 263, § 1.)



Chapter 21-28.8-2 - Definition.

§ 21-28.8-2 Definition.  "Opioid antagonist" is a drug which is a competitive antagonist that binds to the opioid receptors with higher affinity than agonists but does not activate the receptors, effectively blocking the receptor, preventing the human body from making use of opiates and endorphins.

History of Section.
(P.L. 2012, ch. 251, § 1; P.L. 2012, ch. 263, § 1.)



Chapter 21-28.8-3 - Authority to administer opioid antagonists  Release from liability.

§ 21-28.8-3 Authority to administer opioid antagonists  Release from liability.  (a) A person may administer an opioid antagonist to another person if:

(1) He or she, in good faith, believes the other person is experiencing a drug overdose; and

(2) He or she acts with reasonable care in administering the drug to the other person.

(b) A person who administers an opioid antagonist to another person pursuant to this section shall not be subject to civil liability or criminal prosecution as a result of the administration of the drug.

History of Section.
(P.L. 2012, ch. 251, § 1; P.L. 2012, ch. 263, § 1.)



Chapter 21-28.8-4 - Emergency overdose care  Immunity from legal repercussions.

§ 21-28.8-4 Emergency overdose care  Immunity from legal repercussions.  (a) Any person who, in good faith, without malice and in the absence of evidence of an intent to defraud seeks medical assistance for someone experiencing a drug overdose or other drug-related medical emergency shall not be charged or prosecuted for any crime under RIGL 21-28 or 21-28.5, except for a crime involving the manufacture or possession with the intent to manufacture a controlled substance or possession with intent to deliver a controlled substance, if the evidence for the charge was gained as a result of the seeking of medical assistance.

(b) A person who experiences a drug overdose or other drug-related medical emergency and is in need of medical assistance shall not be charged or prosecuted for any crime under RIGL 21-28 or 21-28.5, except for a crime involving the manufacture or possession with the intent to manufacture a controlled substance or possession with intent to deliver a controlled substance, if the evidence for the charge was gained as a result of the overdose and the need for medical assistance.

(c) The act of providing first aid or other medical assistance to someone who is experiencing a drug overdose or other drug-related medical emergency may be used as a mitigating factor in a criminal prosecution pursuant to the controlled substances act.

History of Section.
(P.L. 2012, ch. 251, § 1; P.L. 2012, ch. 263, § 1.)



Chapter 21-28.8-5 - Law enforcement reports.

§ 21-28.8-5 Law enforcement reports.  In the first week of January, 2013 and each year thereafter, the attorney general shall, in cooperation with local law enforcement agencies and the state police, submit to the general assembly a report summarizing the impact of this chapter on law enforcement. The report shall include any incidents in which a law enforcement agency was barred, due to the immunity provisions of subsection 21-28.8-4(a), from charging or prosecuting a person under Rhode Island general law 21-28 or 21-28.5 who would have otherwise been so charged or prosecuted, and indicating whether the person was charged with, or prosecuted for, any other criminal offense resulting from the agency's response to the request for medical assistance.

History of Section.
(P.L. 2012, ch. 251, § 1; P.L. 2012, ch. 263, § 1.)






Chapter 21-29 - Barbiturates and Hypnotic Drugs



Chapter 21-29.1 - Re-Use of Syringes

Chapter 21-29.1-1 - Re-use of syringes prohibited.

§ 21-29.1-1 Re-use of syringes prohibited.  All facilities or persons legally entitled to use disposable syringes and needles including, but not limited to, hospitals and physicians, shall destroy them after one use. Any violation of the provisions of this section shall constitute a misdemeanor.

History of Section.
(P.L. 1972, ch. 194, § 1.)






Chapter 21-30 - Drugs and Poisons Generally

Chapter 21-30-1 - Distribution in streets or from house to house prohibited.

§ 21-30-1 Distribution in streets or from house to house prohibited.  No person shall, by himself or herself or by his or her servant or agent, sell, distribute, or give away in any street or highway or from house to house any bottle, box, envelope, or package containing any liquid medicine or any pills, powder, tablets, or other article which contains any drug or poison; provided, that the provisions of this section shall not apply to any person acting as a member, officer, or agent of any pharmaceutical house in the distribution of samples of its products to physicians. Any person, whether acting for himself or herself or for another, or as member, officer, or agent of any partnership or corporation, who shall violate any of the provisions of this section shall be fined not more than fifty dollars ($50.00), or imprisoned not more than one year, or both.

History of Section.
(P.L. 1913, ch. 938, §§ 1, 2; G.L. 1923, ch. 168, §§ 23, 24; G.L. 1938, ch. 274, §§ 1, 2; G.L. 1956, § 21-30-1.)



Chapter 21-30-2 - Prosecution of violations.

§ 21-30-2 Prosecution of violations.  It shall be the duty of the department of health to prosecute any person, firm, or corporation violating the provisions of § 21-30-1, and the director or any other duly authorized agent of the department making a complaint shall not be required to give surety for the payment of costs.

History of Section.
(P.L. 1913, ch. 938, § 4; P.L. 1916, ch. 1337, § 1; G.L. 1923, ch. 168, § 25; G.L. 1938, ch. 274, § 3; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-30-2.)



Chapter 21-30-3 - Labeling of wood alcohol.

§ 21-30-3 Labeling of wood alcohol.  Any person who sells, exchanges, or delivers to another person any wood alcohol, sometimes known as methyl alcohol, shall affix to the vessel or container holding the wood alcohol a label bearing the words, "Wood alcohol poison," printed or written on the vessel or container in letters not less than one-fourth of an inch ( 1/4") in height, and in addition the words "it is unlawful to use this fluid in any article of food or drink, or in any medicinal or toilet preparation, intended to be used internally or externally," printed or written on the vessel or container in letters not less than one-eighth of an inch ( 1/8") in height. Any person violating the provisions of this section shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1912, ch. 834, § 1; P.L. 1915, ch. 1183, § 1; G.L. 1923, ch. 168, § 26; G.L. 1938, ch. 274, § 4; G.L. 1956, § 21-30-3.)



Chapter 21-30-4 - Sale or possession of wood alcohol with unlawful intent.

§ 21-30-4 Sale or possession of wood alcohol with unlawful intent.  Any person who sells, exchanges, or delivers or has in his or her possession with intent to sell, exchange, or deliver any article of food or drink, or any drug, intended for external or internal use, or perfumes or toilet articles, containing any wood alcohol, sometimes known as methyl alcohol, shall be punished by a fine of not less than fifty dollars ($50.00), nor more than five hundred dollars ($500), or by imprisonment for not more than six (6) months, or by both fine and imprisonment.

History of Section.
(P.L. 1912, ch. 834, § 2; P.L. 1915, ch. 1183, § 1; G.L. 1923, ch. 168, § 27; G.L. 1938, ch. 274, § 5; G.L. 1956, § 21-30-4.)



Chapter 21-30-5 - Prosecution of violations.

§ 21-30-5 Prosecution of violations.  It shall be the duty of the department of health to prosecute any person, firm, or corporation violating the provisions of §§ 21-30-3 and 21-30-4, and the director of the department, or any duly authorized agent of the director, may make complaint for the violation of those sections, and the director or agent making the complaint shall not be required to give surety for the payment of costs.

History of Section.
(P.L. 1915, ch. 1183, § 2; G.L. 1923, ch. 168, § 28; G.L. 1938, ch. 274, § 6; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 21-30-5.)



Chapter 21-30-6 - Labeling of poisons  Registration of sales  Prescriptions.

§ 21-30-6 Labeling of poisons  Registration of sales  Prescriptions.  No person shall sell, either by wholesale or retail, any of the poisons enumerated in § 21-30-7, without distinctly labeling the bottle, box, vessel, or paper and wrapper or cover in which the poison is contained with the name of the article, the word "poison," and the name and place of business of the seller; and every registered pharmacist selling or dispensing any of these poisons shall first enter in a book, to be kept for that purpose only, and subject always to inspection by the board of pharmacy or any officer or agent of the board or other proper authority, and to be preserved for at least five (5) years, a record of the sale or dispensing; provided, that if any of the poisons form a part of the ingredients of any medicine or medicines compounded in accordance with the written prescription of a medical practitioner, the medicine need not be labeled with the word "poison"; but all prescriptions, whether or not composed in part or in whole of any of these ingredients, shall be carefully kept by the pharmacist on a file or in a book used for that purpose only and numbered in the order in which they are received or dispensed, and every box, bottle, vial, vessel, or packet containing medicines so dispensed shall be labeled with the name and place of business of the registered pharmacist so dispensing the medicine, and be numbered with a number corresponding with that on the original prescription retained by the pharmacist on the book or file. The prescriptions shall be preserved at least five (5) years and shall be open to the inspection of the writer of them, and a copy shall be furnished free of expense whenever demanded by either the writer or the purchaser.

History of Section.
(G.L. 1896, ch. 152, § 9; G.L. 1909, ch. 178, § 11; G.L. 1923, ch. 167, § 11; G.L. 1938, ch. 276, § 11; impl. am. P.L. 1948, ch. 2040, § 1; G.L. 1956, § 21-30-6; P.L. 2002, ch. 292, § 63.)



Chapter 21-30-7 - Poisons subject to labeling and registration.

§ 21-30-7 Poisons subject to labeling and registration.  The following substances are poisons subject to labeling as provided in § 21-30-6:

(1) Arsenic and its preparations.

(2) Carbolic acid.

(3) Corrosive sublimate.

(4) Cotton root and its preparations.

(5) Cyanide of potassium.

(6) Ergot and its preparations.

(7) Hydrocyanic acid.

(8) Opium and its preparations, paregoric excepted.

(9) Oxalic acid.

(10) Savin.

(11) Strychnia.

(12) Volatile oil of bitter almonds, of pennyroyal, of savin, and of tansy.

(13) Proprietary or secret medicines recommended, sold or advertised as emmenagogues and parturients.

History of Section.
(G.L. 1896, ch. 152, § 10; G.L. 1909, ch. 178, § 12; P.L. 1912, ch. 841, § 7; G.L. 1923, ch. 167, § 12; G.L. 1938, ch. 276, § 12; G.L. 1956, § 21-30-7; P.L. 2002, ch. 292, § 63.)



Chapter 21-30-9 - Adulteration of drugs.

§ 21-30-9 Adulteration of drugs.  Every person who shall knowingly adulterate, or cause to be mixed with any foreign or inert substance, any drug or medicinal substance, or any compound medicinal preparation recognized by the pharmacopoeia of the United States or of other countries, as employed in medicinal practice, with the effect of weakening or destroying its medicinal power, or who shall sell the adulterated drug knowing it to be adulterated shall, in addition to the penalties prescribed in §§ 21-30-1 and 21-31-5, forfeit to the use of the state all adulterated articles found in that person's possession and shall be deprived of the right of practicing as a pharmacist in this state after this. Whenever a complaint shall be made of any violation of the provisions of this section, the board of pharmacy, on being notified of it, shall investigate the complaint, employing competent persons when necessary to make analysis of the articles alleged to be adulterated; and if the complaint shall be substantiated, the board shall assist in prosecuting the respondent.

History of Section.
(G.L. 1896, ch. 152, § 10; G.L. 1909, ch. 178, § 12; P.L. 1912, ch. 841, § 7; G.L. 1923, ch. 167, § 12; G.L. 1938, ch. 276, § 12; impl. am. P.L. 1948, ch. 2040, § 1; G.L. 1956, § 21-30-9.)






Chapter 21-31 - Rhode Island Food, Drugs, and Cosmetics Act

Chapter 21-31-1 - Short title.

§ 21-31-1 Short title.  This chapter may be cited as the "Rhode Island Food, Drugs, and Cosmetics Act."

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-2 - Definitions.

§ 21-31-2 Definitions.  For the purpose of this chapter:

(1) "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics.

(2) "Contaminated with filth" applies to any food, drug, device, or cosmetic not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(3) "Cosmetics" means: (i) articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or applied to the humanbody or any part of the body for cleansing, beautifying, promoting attractiveness, or altering the appearance, and (ii) articles intended for use as a component of any articles described in this subdivision, except that this term shall not include soap.

(4) "Device" (except when used in subdivision (23) of this section and in §§ 21-31-3(10), 21-31-11(6), 21-31-15(a)(3), and 21-31-18(3)) means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended: (i) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals; or (ii) to affect the structure or any function of the body of humans or other animals.

(5) "Director" means the director of health.

(6) "Distressed merchandise" means any food which has had the label lost or which has been subjected to possible damage due to accident, fire, flood, adverse weather, or to any other similar cause, and which may have been rendered unsafe or unsuitable for human or animal consumption or use.

(7) "Dosage form" means the form of the completed drug product (such as tablet, syrup, or suppository).

(8) "Drug" means: (i) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (ii) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals; (iii) articles (other than food) intended to affect the structure or any function of the body of humans or other animals; and (iv) articles intended for use as a component of any article specified in paragraphs (i), (ii) or (iii) of this subdivision; but does not include devices or their components, parts, or accessories.

(9) "Drug product" means a dosage form containing one or more active therapeutic ingredients along with other substances included during the manufacturing process.

(10) "Equivalent and interchangeable" means having the same generic name, dosage form, and labeled potency, meeting standards of the United States Pharmacopoeia or National Formulary, or their successors, if applicable, and not found in violation of the requirements of the United States Food and Drug Administration, or its successor agency, or the department of health.

(ii) "Generic" means the chemical or established name of a drug or drug product.

(11) "Federal Act" means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

(12)"Food" means: (i) articles used for food or drink for humans or other animals, (ii) chewing gum, and (iii) articles used for components of any article described in this subdivision.

(13) "Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appearing on the label shall not be considered to be complied with unless the word, statement, or other information also appears on the outside container or wrapper, if any, of the retail package of the article, or is easily legible through the outside container or wrapper.

(ii) "Immediate container" does not include package liners.

(iii) "Labeling" means all labels and other written, printed, or graphic matter: (A) upon an article or any of its containers or wrappers, or (B) accompanying the article.

(iv) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination of them, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of the representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement or under the conditions of use that are customary or usual.

(14) "Native" means a product harvested in Rhode Island and is limited to the following:

(i) "Bay scallop" means Argopecten irradians.

(ii) "Bay quahog" means Mercenaria mercenaria.

(iii) "Steamer clams" means Mya arenaria.

(iv) "Mussels" means Mytilus edulis.

(v) "Oysters" means Crassostrea virginica.

(15) "New drug" means: (i) any drug the composition of which is such that the drug is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of drugs as safe for use under conditions prescribed, recommended, or suggested in the labeling of it; or (ii) any drug the composition of which is such that the drug, as a result of investigations to determine its safety for use under those conditions has become so recognized, but which has not, otherwise than in the investigations, been used to a material extent or for a material time under those conditions.

(16) "Official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

(17) "Patient" means, as the case may be: (i) the individual medically requiring a drug, for whom a drug is prescribed; or (ii) the owner or the agent of the owner of an animal medically requiring a drug, for which a drug is prescribed.

(18) "Person" includes individual, partnership, corporation, and association.

(19) "Pharmacist" means a person duly registered with the board of pharmacy as a compounder, dispenser, or supplier of drugs upon prescription, including registered assistant pharmacists as defined by law.

(20) "Pharmacy" means a place where drugs, medicines, or poisons are sold at retail or where prescriptions of physicians, dentists, veterinarians, and other practitioners authorized to issue prescriptions for drugs, medicines, and poisons are compounded, dispensed, supplied or sold.

(21) "Practitioner" means a person authorized by law to practice medicine, dentistry, osteopathy, chiropody, or veterinary medicine in this state.

(22) "Prescription" means an order, issued in good faith in the course of professional practice only, by a practitioner to a pharmacist for a drug for a particular patient, which specifies the date of its issue, the name and address of the practitioner, the name and address of the patient (and, if the drug is prescribed for an animal, the species of the animal), the name and quantity of the drug prescribed, directions for the use of the drug, and the signature of the practitioner; provided, that a prescription received by word of mouth, telephone, or other means of communication shall be reduced promptly to writing by the pharmacist in the form prescribed in this subdivision, and the record so made shall constitute the original prescription to be filed and preserved by the pharmacist; and, provided, further, that any refill authorization received by word of mouth, telephone, or other means of communication shall be reduced promptly to writing by the pharmacist, with the date of it on the face or on the reverse side of the original prescription.

(23) The representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or any other use that involves prolonged contact with the body.

(24) The provisions of this chapter regarding the selling of food, drugs, devices, or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any article for sale, and the sale, dispensing, and giving of any article, and the supplying or applying of the articles in the conduct of any food, drug, or cosmetic establishment.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1980, ch. 81, § 1; P.L. 1981, ch. 88, § 1; P.L. 1988, ch. 187, § 1.)



Chapter 21-31-3 - Prohibited acts.

§ 21-31-3 Prohibited acts.  The following acts and the causing of those acts within the state of Rhode Island are prohibited:

(1) The manufacture, sale, or delivery, or holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded.

(2) The adulteration or misbranding of any food, drug, device, or cosmetic.

(3) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proferred delivery of it for pay or otherwise.

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of § 21-31-12 or 21-31-16.

(5) The dissemination of any false advertisement.

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by § 21-31-21.

(7) The giving of a guaranty of undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the state of Rhode Island from whom he or she received in good faith the food, drug, device, or cosmetic.

(8) The removal or disposal of a detained or embargoed article in violation of § 21-31-6.

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a food, drug, device, or cosmetic, if that act is done while the article is held for sale and results in the article's being adulterated or misbranded.

(10) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using, any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of this chapter.

(11) The using, on the labeling of any drug or in any advertisement relating to the drug, of any representation or suggestion that any application with respect to the drug is effective under § 21-31-16, or that the drug complies with the provisions of that section.

(12) The possession of any habit-forming, toxic, harmful, or new drug subject to § 21-31-15(a)(11)(i) unless the possession of that drug has been obtained by a valid prescription of a practitioner licensed by law to administer those drugs; provided, that the provisions of this subdivision shall not be applicable to the delivery of those drugs to persons included in any of the classes named below, or to the agents or employees of these persons, for use in the usual course of their official duties, as the case may be, or to the possession of those drugs by these persons or their agents or employees for that use: (A) pharmacists; (B) practitioners; (C) persons who procure the drugs for disposition by or under the supervision of pharmacists or practitioners employed by them or for the purpose of lawful research, teaching, or testing, and not for resale; (D) hospitals or other institutions which procure the drugs for lawful administration by practitioners; (E) officers or employees of federal, state, or local governments; (F) manufacturers and wholesalers lawfully engaged in selling those drugs to authorized persons; and (G) common carriers and warehouse operators while engaged in lawfully transporting or storing the drugs for authorized persons.

(ii) The possession of a drug under paragraph (i) of this subdivision not properly labeled to indicate that possession is by a valid prescription of a practitioner licensed by law to administer the drug by any person not exempted under this chapter shall be prima facie evidence that the possession is unlawful; provided, that the provisions of this paragraph shall not be applicable where a portion of the whole amount of a drug lawfully obtained under the provisions of this chapter not in excess of an amount sufficient to meet the medical requirements of the patient in any twenty-four (24) consecutive hours, as indicated in the directions for use by the practitioner prescribing or dispensing the drug, is possessed in a container to suit the convenience of the patient.

(13) The sale of all unprocessed and/or uncooked fish, shellfish, and scallops by retail markets and other retailers without a label indicating whether the fish, shellfish, or scallops have ever been frozen.

(14) The making, issuing, or uttering of any false or forged prescription.

(15) The processing or selling or holding for sale of any "distressed merchandise" in this state without a permit from the director of health.

(16) The holding, selling, or offering for sale of any food (or drug) which has been condemned or voluntarily disposed of by action of the director of health.

(17) Use of the term "native" unless used as defined in § 21-31-2. The retail consumer has a right to know and the retailer shall provide upon request the origin of nonnative uncooked and/or unprocessed shellfish and/or scallops.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1973, ch. 222, § 1; P.L. 1975, ch. 267, § 1; P.L. 1980, ch. 81, § 1; P.L. 1988, ch. 187, § 1; P.L. 2002, ch. 292, § 64.)



Chapter 21-31-4 - Injunctions authorized.

§ 21-31-4 Injunctions authorized.  In addition to the remedies provided in this chapter the director of health is authorized to apply to the superior court for, and the court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of § 21-31-3, irrespective of whether or not there exists an adequate remedy at law.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-5 - Violations of chapter  Penalty  Exceptions.

§ 21-31-5 Violations of chapter  Penalty  Exceptions.  (a) Any person who violates any of the provisions of § 21-31-3 shall be guilty of a misdemeanor and on conviction shall be subject to imprisonment for not more than six (6) months or a fine of not more than five hundred dollars ($500), or both imprisonment and fine; but if the violation is committed after a conviction of that person under this section has become final, the person shall be subject to imprisonment for not more than one year or a fine of not more than one thousand dollars ($1,000), or both that imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section for having violated § 21-31-3(1) or (3) if that person establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the state of Rhode Island from whom the person received the article in good faith, to the effect that the article is not adulterated or misbranded within the meaning of this chapter, designating this chapter.

(c) No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by that person of a false advertisement, unless he or she has refused the request of the director of health to furnish the director of health the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the state of Rhode Island who caused the person to disseminate the false advertisement.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-6 - Embargoed articles  Condemnation and destruction.

§ 21-31-6 Embargoed articles  Condemnation and destruction.  (a) Whenever a duly authorized agent of the director of health finds or has probable cause to believe that any food, drug, device, or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of this chapter, the agent shall affix to that article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the agent or the court. It shall be unlawful for any person to remove or dispose of a detained or embargoed article by sale or otherwise without permission.

(b) When an article detained or embargoed under subsection (a) of this section has been found by the agent to be adulterated or misbranded, the agent shall petition the proper judge of the court in whose jurisdiction the article is detained or embargoed for a label for condemnation of the article. When the agent has found that an article so detained or embargoed is not adulterated or misbranded, he or she shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, the article shall, after entry of the decree, be destroyed at the expense of the claimant of the article, under the supervision of the agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or the claimant's agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may by order direct that the article be delivered to the claimant of it for labeling or processing under the supervision of an agent of the director of health. The expense of the supervision shall be paid by the claimant. The article shall be returned to the claimant of the article on representation to the court by the director of health that the article is no longer in violation of this chapter, and that the expenses of the supervision have been paid.

(d) Whenever the director of health or any of the director's authorized agents shall find in any room, building, vehicle of transportation, or other structure, any meat, sea food, poultry, vegetable, fruit, or other perishable articles which are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, it being hereby declared to be a nuisance, the director of health or the director's authorized agent shall immediately condemn or destroy it, or in any other manner render it unsalable as human food.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 2004, ch. 6, § 6.)



Chapter 21-31-7 - Violations reported to attorney general  Notice and hearing on violation.

§ 21-31-7 Violations reported to attorney general  Notice and hearing on violation.  It shall be the duty of the attorney general, to whom the director of health reports any violation of this chapter, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this chapter, except those violations which involve attempts to procure or procurement of drugs by unlawful means, or the unlawful manufacture, possession, sale, barter, gift, transfer, or delivery in any manner to another of a drug as defined in this chapter, is reported to the attorney general for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and opportunity to present his or her views before the director of health or the director's designated agent, either orally or in writing in person, or by attorney, with regard to the contemplated proceeding.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1975, ch. 267, § 1.)



Chapter 21-31-8 - Notice of minor violations  Warnings.

§ 21-31-8 Notice of minor violations  Warnings.  Nothing in this chapter shall be construed as requiring the director of health to report for the institution of proceedings under this chapter minor violations of this chapter, whenever the director of health believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-9 - Promulgation of reasonable standards by director.

§ 21-31-9 Promulgation of reasonable standards by director.  Whenever in the judgment of the director of health an action will promote honesty and fair dealing in the interest of consumers, the director of health shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, and/or reasonable standard of quality and/or fill of container. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the director of health shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the Federal Act.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-10 - Adulterated food.

§ 21-31-10 Adulterated food.  A food shall be deemed to be adulterated:

(1) If: (i) it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance the food shall not be considered adulterated under this clause if the quantity of that substance in the food does not ordinarily render it injurious to health; (ii) it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of § 21-31-13; (iii) it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is unfit for food; (iv) it has been produced, prepared, packed, or held under unsanitary conditions by which it may have become contaminated with filth, or by which it may have been rendered diseased, unwholesome, or injurious to health; (v) it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or (vi) its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(2) If: (i) any valuable constituent has been in whole or in part omitted or abstracted from it; (ii) any substance has been substituted wholly or in part for it; (iii) damage or inferiority has been concealed in any manner; or (iv) any substance has been added to it or mixed or packed with it so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(3) If it is confectionery and it bears or contains any alcohol or non-nutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent (0.4%), harmless natural wax not in excess of four-tenths of one percent (0.4%), harmless natural gum, or pectin; provided, that this subdivision shall not apply to any confectionery by reason of its containing less than one-half of one percent (.5%) by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless non-nutritive masticatory substances.

(4) If it bears or contains a coal-tar color other than one from a batch which has been certified under authority of the Federal Act.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-11 - Misbranded food.

§ 21-31-11 Misbranded food.  A food shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any way.

(2) If it is offered for sale under the name of another food.

(3) If it is an imitation of another food for which a definition and standard of identity have been prescribed by regulations as provided by § 21-31-9; or if it is an imitation of another food that is not subject to subdivision (7) of this section, unless its label bears in type of uniform size and prominence, the word, "imitation," and, immediately after it, the name of the food imitated.

(4) If its container is made, formed, or filled as to be misleading.

(5) If in package form, unless it bears a label containing: (i) the name and place of business of the manufacturer, packer, or distributor; (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under paragraph (ii) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the director of health.

(6) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on it with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(7) If it purports to be or is represented as a food for which a definition and standard of identity have been prescribed by regulations as provided by § 21-31-9, unless: (i) it conforms to the definition and standard, and (ii) its label bears the name of the food specified in the definition and standard, and, insofar as may be required by the regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in the food.

(8) If it purports to be or is represented as:

(i) A food for which a standard of quality has been prescribed by regulations as provided by § 21-31-9 and its quality falls below that standard unless its label bears, in the manner and form that the regulations specify, a statement that it falls below the standard; or

(ii) A food for which a standard or standards of fill of container have been prescribed by regulation as provided by § 21-31-9 and it falls below the standard of fill of container applicable to it, unless its label bears, in the manner and form that the regulations specify, a statement that it falls below the standard.

(iii) Fresh uncooked meat or meat food product for human consumption which consists wholly or in part of refrozen meat unless it is clearly labeled as refrozen.

(9) If it is not subject to the provisions of subdivision (7) of this section, unless it bears labeling clearly giving: (i) the common or usual name of the food, if any, and (ii) in case it is fabricated from two (2) or more ingredients, the common or usual name of each ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that to the extent that compliance with the requirements of paragraph (ii) of this subdivision is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the director of health; provided, that the requirements of paragraph (ii) of this subdivision shall not apply to any carbonated beverage, the ingredients of which have been fully and correctly disclosed, to the extent prescribed by paragraph (ii) of this subdivision, to the director of health in an affidavit.

(10) If it purports to be or is represented for special dietary uses, unless its label bears the information concerning its vitamin, mineral, and other dietary properties that the director of health determines to be, and by regulations prescribes, as necessary in order to fully inform purchasers as to its value for those uses.

(11) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the director of health.

(12) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.

(13) If its packaging or labeling is in violation of an applicable regulation issued pursuant to § 23-24.1-3 or 23-24.1-4 of the Poison Prevention Packaging Act.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1977, ch. 90, § 4; P.L. 1979, ch. 252, § 1.)



Chapter 21-31-12 - Contamination of food with microorganisms  Suspension of permit  Inspection.

§ 21-31-12 Contamination of food with microorganisms  Suspension of permit  Inspection.  (a) Whenever the director of health finds after investigation that the distribution in Rhode Island of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing of it in any locality, be injurious to health, and that the injurious nature cannot be adequately determined after the articles have entered commerce, it then, and only in that case, shall promulgate regulations providing for the issuance, to manufacturers, processors, or packers of that class of food in the locality, of permits to which shall be attached any conditions governing the manufacture, processing, or packing of that class of food, and for any temporary period of time that may be necessary to protect the public health; and after the effective date of the regulations and during the temporary period, no person shall introduce or deliver for introduction into commerce that food manufactured, processed, or packed by any manufacturer, processor, or packer unless the manufacturer, processor, or packer holds a permit issued by the director of health as provided by regulation.

(b) The director of health is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit suspended shall be privileged at any time to apply for the reinstatement of the permit, and the director of health shall, immediately after a prompt hearing and inspection of the establishment, reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(c) Any officer or employee duly designated by the director of health shall have access to any factory or establishment, the operator of which holds a permit from the director of health, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for the inspection shall be ground for suspension of the permit until access is freely given by the operator.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-13 - Poisonous or deleterious substance  Regulations as to use.

§ 21-31-13 Poisonous or deleterious substance  Regulations as to use.  (a) Any poisonous or deleterious substance added to any food, except where the substance is required in the production of it or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of § 21-31-10(1)(ii); but when a substance is required or cannot be avoided, the director of health shall promulgate regulations limiting the quantity in it or on it to the extent that the director of health finds necessary for the protection of public health, and any quantity exceeding the limits fixed shall also be deemed to be unsafe for purposes of the application of § 21-31-10(1)(ii). While a regulation is in effect limiting the quantity of any substance in the case of any food, that food shall not, by reason of bearing or containing any added amount of the substance, be considered to be adulterated within the meaning of § 31-21-10(1)(i). In determining the quality of the added substance to be tolerated in or on different articles of food, the director of health shall take into account the extent to which the use of the substance is required or cannot be avoided in the production of each article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

(b) To assist the director in carrying out his or her responsibilities under this section, the director is authorized to collect food samples and to provide laboratory analyses to further the purposes of this chapter.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1984, ch. 73, § 2; P.L. 1988, ch. 280, § 1.)



Chapter 21-31-14 - Adulterated drug or device.

§ 21-31-14 Adulterated drug or device.  A drug or device shall be deemed to be adulterated:

(1) If: (i) it consists in whole or in part of any filthy, putrid, or decomposed substance; (ii) it has been produced, prepared, packed, or held under unsanitary conditions by which it may have been contaminated with filth, or by which it may have been rendered injurious to health; (iii) it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (iv) it is a drug and it bears or contains, for purposes of coloring only, a coal-tar color other than one from a batch certified under the authority of the Federal Act.

(2) If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in the compendium. A determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence of or inadequacy of the tests or methods of assay, those prescribed under authority of the Federal Act. No drug defined in an official compendium shall be deemed to be adulterated under this subdivision because it differs from the standard of strength, quality, or purity set forth in an official compendium, if its difference in strength, quality, or purity from the standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(3) If it is not subject to the provisions of subdivision (2) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess.

(4) If it is a drug and any substance has been: (i) mixed or packed with it so as to reduce its quality or strength; or (ii) substituted wholly or in part for it.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-15 - Misbranded drug or device.

§ 21-31-15 Misbranded drug or device.  (a) A drug or device shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any way.

(2) If in package form unless it bears a label containing: (i) the name and place of business of the manufacturer, packer, or distributor; and (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under paragraph (ii) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the director of health.

(3) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on it with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(4) If it is for use by humans and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of any of those substances, which derivative has been by the director of health after investigation found to be, and by regulations under this chapter designated as, habit forming, unless its label bears the name and quantity of the proportion of the substance or derivative and in juxtaposition with it the statement "Warning  May be habit forming."

(5) If it is a drug and is not designated solely by a name recognized in an official compendium unless its label bears: (i) the common or usual name of the drug, if there is one; and (ii) in case it is fabricated from two (2) or more ingredients, the common or usual name of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, anti-pyrine, atropine, hysoeine, hyoscyamine, arsenic, digitalis, glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of those substances contained in it; provided, that to the extent that compliance with the requirements of paragraph (ii) of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the director of health.

(6) Unless its labeling bears: (i) adequate directions for use; and (ii) adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in the manner and form that are necessary for the protection of users; provided, that where any requirement of paragraph (i) of this subdivision, as applied to any drug or device, is not necessary for the protection of the public health, the director of health shall promulgate regulations exempting the drug or device from those requirements.

(7) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed in the compendium; provided, that the method of packing may be modified with the consent of the director of health. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States, and not to those of the United States Pharmacopoeia.

(8) If it has been found by the director of health to be a drug liable to deterioration, unless it is packaged in the form and manner, and its label bears a statement of the precautions, that the director of health shall by regulations require as necessary for the protection of public health. No regulation shall be established for any drug recognized in an official compendium until the director of health shall have informed the appropriate body charged with the revision of the compendium of the need for packaging or labeling requirements and that body shall have failed within a reasonable time to prescribe those requirements.

(9) If: (i) it is a drug and its container is made, formed, or filled as to be misleading; (ii) it is an imitation of another drug; or (iii) it is offered for sale under the name of another drug.

(10) If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in its labeling.

(11) A drug intended for use by humans which: (A) is a habit forming drug to which subdivision (a)(4) of this section applies; (B) because of its toxicity or the potential for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer that drug; or (C) is limited by an effective application under § 21-31-16 to use under the professional supervision of a practitioner licensed by law to administer that drug shall be dispensed only: (I) upon a written prescription of a practitioner licensed by law to administer the drug, (II) upon an oral prescription of the practitioner which is reduced promptly to writing and filed by the pharmacist, or (III) by refilling any written or oral prescription if the refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist. The act of dispensing a drug contrary to the provisions of this subdivision shall be deemed to be an act that results in the drug being misbranded while held for sale.

(ii) The director of health may by regulation remove drugs subject to subdivision (a)(4) of this section and § 21-31-16 from the requirements of paragraph (i) of this subdivision when those requirements are not necessary for the protection of the public health.

(iii) A drug which is subject to paragraph (i) of this subdivision shall be deemed to be misbranded if at any time prior to dispensing its label fails to bear the statement "Caution: Federal law prohibits dispensing without prescription." A drug to which paragraph (i) of this subdivision does not apply shall be deemed to be misbranded if at any time prior to dispensing its label bears the caution statement quoted in the preceding sentence.

(iv) No prescription for any of the drugs described in this subdivision shall be refilled if marked "non-repeat" or "N.R."

(12) If it is a drug and its packaging or labeling is in violation of an applicable regulation issued pursuant to § 23-24.1-3 or 23-24.1-4 of the Poison Prevention Packaging Act.

(b) Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to prescribe the drug, and any drug dispensed to an ultimate user by a practitioner, shall be exempt from the requirements of this section except subdivisions (a)(1), (9), and (11) of this section, and the packaging requirements of subdivisions (a)(7), (8), and (12) of this section, if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or of its filling, the name of the prescriber, and, if stated in the prescription, the name of the patient, and the directions for use and cautionary statements, if any, contained in the prescription. When a practitioner prescribes a drug by brand name, oral, written or electronic, he or she shall, in each prescription, authorize a less expensive generic equivalent drug product by signing the prescription. Pursuant to § 42-127.1-7 and chapter (19.1 of title 5) an electronic signature shall satisfy this requirement. If in the professional judgment of the prescribing practitioner the brand name is medically necessary, the practitioner shall indicate "Brand name necessary" on the prescription. This exemption shall not apply to any drug dispensed in violation of paragraph (a)(11)(i) of this section.

(2) When dispensing a generic drug product, the word "INTERCHANGE" or the letters "IC" must appear on the label followed by the generic name and manufacturer, and/or distributor, of the chosen product.

(3) The requirements of subdivision (2) of this subsection only apply to single entity, multiple-source drugs.

(4) When dispensing a single entity, single source drug, the trade name of the prescribed drug will also appear on the label, and the generic name of the prescribed drug may also appear on the label.

(5) When dispensing a fixed combination product, the United States Pharmacopoeia's publication of Pharmacy Equivalent Names (PEN Names) for fixed combination products is the official list of abbreviations for that labeling, and will be the approved abbreviation for identifying the combination product dispensed. If no PEN name has been officially issued by the USP, the practitioner or pharmacist will label the medication secundum artem.

(6) Subdivisions (2)  (5) of this subsection apply in all cases of dispensing by practitioners or pharmacists.

(7) Nothing in this section shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to drugs now included or which may subsequently be included within the classifications stated in chapters 28 and 30 of this title.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1977, ch. 90, § 4; P.L. 1990, ch. 68, § 1; P.L. 1994, ch. 335, § 1; P.L. 1999, ch. 110, § 2; P.L. 2002, ch. 292, § 64; P.L. 2003, ch. 47, § 2; P.L. 2003, ch. 405, § 2.)



Chapter 21-31-16 - Sale of new drugs  Regulations and procedure  Exceptions.

§ 21-31-16 Sale of new drugs  Regulations and procedure  Exceptions.  (a) No person shall sell, deliver, offer for sale, hold for sale, or give away any new drug unless: (1) an application with respect to the new drug has become effective under § 505 of the Federal Act, 21 U.S.C. § 355; or (2) when not subject to the Federal Act unless the drug has been tested and has not been found to be unsafe for use under the conditions prescribed, recommended, or suggested in the labeling of it, and prior to selling or offering for sale the drug, there has been filed with the director of health an application setting forth: (i) full reports of investigations which have been made to show whether or not the drug is safe for use; (ii) a full list of the articles used as components of the drug; (iii) a full statement of the composition of the drug; (iv) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drug; (v) any samples of the drug and of the articles used as components of it that the director of health may require; and (vi) specimens of the labeling proposed to be used for the drug.

(b) An application provided for in subdivision (a)(2) of this section shall become effective on the sixtieth (60th) day after the filing of it, except that if the director of health finds after due notice to the applicant and giving the applicant an opportunity for a hearing that the drug is not safe for use under the conditions prescribed, recommended, or suggested in its proposed labeling, the director shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(c) This section shall not apply:

(1) To a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs provided the drug is plainly labeled "For investigational use only";

(2) To a drug sold in this state at any time prior to the enactment of this chapter or introduced into interstate commerce at any time prior to the enactment of the Federal Act; or

(3) To any drug licensed under 42 U.S.C. § 262.

(d) An order refusing to permit an application under this section to become effective may be revoked by the director of health.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-16.1 - Substitution of generic drugs.

§ 21-31-16.1 Substitution of generic drugs.  (a) Product selection. The director shall permit substitution of less expensive generic, chemical, or brand name drugs and pharmaceuticals considered by the director as therapeutically equivalent and interchangeable with specific brand name drugs and pharmaceuticals, if they are found to be in compliance with § 21-31-16 and standards set forth by the United States Food and Drug Administration under §§ 505 and 507 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 355 and 357. The director shall consider, but not be limited to, the determination of the United States Food and Drug Administration, or its successor agency, as published under §§ 505 and 507 of the Federal Food, Drug, and Cosmetic Act. The director shall provide for the distribution of copies of lists of prescription drug products that the director deems after evaluation not to be therapeutically equivalent, and revisions to the lists, among physicians and pharmacists licensed and actively engaged in practice within the state, and other appropriate individuals, and shall supply a copy to any person on request. The list shall be revised from time to time so as to include new pertinent information on approved prescription drug products, reflecting current information as to standards for quality, safety, effectiveness, and therapeutic equivalence.

(b) Appropriations. The director shall provide necessary space, personnel, and material to carry out the provisions of this section.

(c) Liability. There shall be no civil liability incurred and no cause of action of any nature shall arise against the director, designated agents, or employees, as a result of the listing or omission of drugs or pharmaceuticals for product selection.

(d) Annual reports. The director shall make annual reports to the general assembly by February 10 of each year showing a list of approved prescription drug products with therapeutic equivalence, and an estimate of the average savings to the general public.

(e) Pharmacists. When a pharmacist dispenses a therapeutically equivalent drug product, there shall be no additional liability imposed on the prescriber who authorizes that product selection, or on the pharmacist dispensing the product selection from a physician's oral or written order.

(f) Enforcement provisions. It is made the duty of the department of health, its agents designated by the director of health, and of all peace officers within the state to enforce all provisions of this section and of §§ 5-19.1-19, 5-37-18  5-37-18.2, and 21-31-3.

History of Section.
(P.L. 1981, ch. 88, § 1.)



Chapter 21-31-17 - Adulterated cosmetics.

§ 21-31-17 Adulterated cosmetics.  A cosmetic shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in its labeling or advertisement, or under any conditions of use that are customary or usual; provided, that this provision shall not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed on it: "Caution  This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate directions for that preliminary testing. For the purpose of this subdivision and subdivision (5) of this section the term "hair dye" does not include eyelash dyes or eyebrow dyes.

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(3) If it has been produced, prepared, packed, or held under unsanitary conditions by which it may have become contaminated with filth, or by which it may have been rendered injurious to health.

(4) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(5) If it is not a hair dye and it bears or contains a coal tar color other than one from a batch that has been certified under authority of the Federal Act.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-18 - Misbranded cosmetics.

§ 21-31-18 Misbranded cosmetics.  A cosmetic shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any way.

(2) If in package form unless it bears a label containing: (i) the name and place of business of the manufacturer, packer, or distributor; and (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under paragraph (ii) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the director of health.

(3) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on it with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(4) If its container is made, formed, or filled as to be misleading.

(5) If its packaging or labeling is in violation of an applicable regulation issued pursuant to § 23-24.1-3 or 23-24.1-4 of the Poison Prevention Packaging Act.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1977, ch. 90, § 4.)



Chapter 21-31-19 - False advertising.

§ 21-31-19 False advertising.  (a) An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b) For the purpose of this chapter the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease shall also be deemed to be false, except that no advertisement not in violation of subsection (a) of this section shall be deemed to be false under this subsection if it is disseminated only to members of the medical, dental, or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of the drugs or devices; provided, that whenever the director of health determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named in this subsection, the director of health shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for that disease, subject to any conditions and restrictions that the director of health may deem necessary in the interests of public health; provided, that this subsection shall not be construed as indicating that self-medication for diseases other than those named in this section is safe and efficacious.

History of Section.
(P.L. 1959, § 1.)



Chapter 21-31-20 - Regulations promulgated by director  Hearing  Notice.

§ 21-31-20 Regulations promulgated by director  Hearing  Notice.  (a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the director of health. The director of health is authorized to make the regulations promulgated under this chapter conform, insofar as practicable, with those promulgated under the federal act.

(b) Hearings authorized or required by this chapter shall be conducted by the director of health or any officer, agent, or employee that the director of health may designate for the purpose.

(c) Before promulgating any regulations contemplated by § 21-31-9, 21-31-11(10), 21-31-12, 21-31-15(a)(4), (6), (7), (8) and (11), or 21-31-19(b), the director of health shall give appropriate notice of the proposal and of the time and place for a hearing. The regulation promulgated shall become effective on a date fixed by the director of health (which date shall not be prior to thirty (30) days after its promulgation). The regulation may be amended or repealed in the same manner as is provided for its adoption, except that in the case of a regulation amending or repealing any regulation the director of health, to the extent that the director deems necessary in order to prevent undue hardship, may disregard the provisions regarding notice, hearing, or effective date in this subsection.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-21 - Inspection of establishments.

§ 21-31-21 Inspection of establishments.  (a) The director of health or the director's duly authorized agent shall have free access at all reasonable hours to any factory, warehouse, or other establishment, except as otherwise provided in subsection (b), in which foods, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold the foods, drugs, devices, or cosmetics in commerce, for the purpose:

(1) Of inspecting the factory, warehouse, establishment, or vehicle to determine if any of the provisions of this chapter are being violated; and

(2) To secure samples or specimens of any food, drug, device, or cosmetic after paying or offering to pay for the sample. It shall be the duty of the director of health to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of this chapter is being violated.

(b) The director of health, the members of the state board of pharmacy, and the pharmacy inspectors and the narcotics inspectors in the department of health shall make the inspections and secure the samples of specimens and enforce the provisions of this chapter as the chapter applies to pharmacies.

History of Section.
(P.L. 1959, ch. 56, § 1; P.L. 1969, ch. 118, § 7.)



Chapter 21-31-22 - Publication of court orders, judgments and decrees  Dissemination of information.

§ 21-31-22 Publication of court orders, judgments and decrees  Dissemination of information.  (a) The director of health may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this chapter, including the nature of the charge and its disposition.

(b) The director of health may also cause to be disseminated any information regarding food, drugs, devices, and cosmetics that the director of health deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the director of health from collecting, reporting, and illustrating the results of the investigations of the director of health.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-23 - Severability.

§ 21-31-23 Severability.  If any provision of this chapter is declared unconstitutional or the applicability of this chapter to any person or circumstances is held invalid, the constitutionality of the remainder of the chapter and the applicability of it to other persons and circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1959, ch. 56, § 1.)



Chapter 21-31-24 - Drug disposal.

§ 21-31-24 Drug disposal.  (a) Notwithstanding any provisions of the general or public laws to the contrary, any city or town may authorize the use of its police department to display a container suitable for use as a receptacle for used, expired, or unwanted drugs or drug products. The receptacle shall only permit the deposit of items, and the contents shall be locked and secured. The container shall be accessible to the public and shall have posted clearly legible signage indicating that expired or unwanted drugs or drug products may be disposed of in the receptacle.

(b) The used, expired, or unwanted drugs or drug products disposed of under this section shall not include any controlled substance, as defined in § 21-28-2.08, except as permitted under federal law.

History of Section.
(P.L. 2012, ch. 87, § 1; P.L. 2012, ch. 98, § 1.)






Chapter 21-31.1 - Veterinary Drugs

Chapter 21-31.1-1 - Legislative findings  Intent.

§ 21-31.1-1 Legislative findings  Intent.  (a) The general assembly finds and declares it is in the interest of public health, safety, and welfare that a uniform state code is needed to regulate distributors of veterinary drugs conducting business within the state of Rhode Island; to provide for registration of distributors of veterinary drugs by a system of permits; to provide for the inspection of the establishments of distributors of veterinary drugs; and to require records on prescription veterinary drug distribution.

(b) The intent of this chapter is to assure proper distribution of veterinary drugs to prevent adulteration of the food supply with illegal drug residues through misuse of drugs on food producing animals, and to promote the health of treated animals.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-2 - Definitions.

§ 21-31.1-2 Definitions.  For the purpose of this chapter:

(1) "Client" means the owner or caretaker of animal(s) who arranges for their veterinary care.

(2) "Director" means the director of the department of health.

(3) "Distributor" means and includes "manufacturers," "wholesalers," "veterinarians," "pharmacists," and "veterinary drug retailers."

(4) "Enforcement agency" means the department of health having responsibility for enforcing this chapter.

(5) "Extra-label use" means the actual or intended use of a human or veterinary drug in a food-producing animal in a manner that is not in accordance with the drug's labeling.

(6) "Manufacturer" means a person engaged in the production, preparation, propagation, compounding, or processing of a drug or other substance or the packaging or repackaging of the substance, or the labeling or re-labeling of the commercial container of that substance, but does not include the activities of a veterinarian or pharmacist who, as an incident to the administration or dispensing of the substance in the course of professional practice, prepares, compounds, packages, or labels the substance.

(7) "Patient" means any animal in which a prescription veterinary drug is used or intended to be used.

(8) "Person" means any individual, or a firm, partnership, company, corporation, trustee, association, agency, or any other public or private entity.

(9) "Pharmacist" means an individual with a currently valid license issued by the state of Rhode Island to practice pharmacy.

(10) "Prescription" means an order from a veterinarian to a pharmacist authorizing the dispensing of a prescription veterinary drug to a client for use on or in a patient.

(11) "Prescription drug" means a veterinary drug which, because of toxicity or other potential for harmful effect, or the method of its use, is not safe for use except under the supervision of a veterinarian, and is required by federal law to be labeled with the statement: "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian"; and those veterinary drugs required by state law to be dispensed only upon order or prescription of a licensed veterinarian.

(12) "Veterinarian" means an individual with a currently valid license issued by the state of Rhode Island to practice veterinary medicine and who is exempted from the permit provisions of § 21-31.1-4.

(13) "Veterinarian-client/patient relationship" means a relationship where all of the following conditions have been met:

(i) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal(s) and the need for medical treatment, and the client has agreed to follow the instructions of the veterinarian.

(ii) The veterinarian has sufficient knowledge of the animal(s) to initiate at least a general or preliminary (e.g. tentative) diagnosis of the medical condition of the animal(s). This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal(s), and/or by medically appropriate and timely visits to the premises where the animal(s) are kept.

(iii) The veterinarian is readily available for follow-up in case of adverse reactions or failure of the regimen of therapy.

(iv) The veterinarian maintains records that document patient visits, diagnosis, treatment, and other relevant information.

(14) "Veterinary drug" means: (i) articles for animal use recognized in the official United States Pharmacopoeia/National Formulary of the United States; (ii) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals; (iii) articles (other than feed or medicated feed) intended to affect the structure or any function of the body of animals; and (iv) articles intended for use of a component of any article in paragraph (i), (ii) or (iii) of this subdivision; but does not include devices or their components, parts or accessories.

(15) "Veterinary drug retailer" means and includes every person, authorized by law, other than a veterinarian or a pharmacist, who delivers a non-prescription veterinary drug to a client or a client's agent.

(16) "Wholesaler" means a person who acts as a wholesale merchant, jobber, or agent, who sells for resale, or negotiates for distribution (other than to the consumer or patient) of any veterinary drug.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-3 - Power to make regulations.

§ 21-31.1-3 Power to make regulations.  The director has the power to make reasonable rules and regulations to implement this chapter.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-4 - Permits.

§ 21-31.1-4 Permits.  (a) Permit required. Any person who is a distributor of veterinary drugs except licensed veterinarians within the state of Rhode Island must possess a valid permit issued annually by the director.

(b) Application for permit. Any person desiring to be a distributor of veterinary drugs shall make written application for a permit on forms provided by the director. The application shall include:

(1) All names used by the applicant to do business.

(2) The post office address of the applicant.

(3) The name of the owner or operator of the business.

(4) The street address of the business.

(5) In the case of a partnership, the names and address of each and every partner.

(6) In the case of a corporation, the name and title of each corporation officer or director.

(c) Permit fees. The fee for the annual issuance of a permit shall be established by the director.

(d) Posting of permit. A valid permit shall be prominently posted in each premise where veterinary drugs are distributed; and, where distribution is allowed, in or on the vehicle of a mobile veterinary drug distributor.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-5 - Requirements for permit.

§ 21-31.1-5 Requirements for permit.  Any veterinary drug distributor except licensed veterinarians intending to operate in the state of Rhode Island shall be required to have a permit before commencing operations.

History of Section.
(P.L. 1988, ch. 172, § 1; P.L. 1989, ch. 542, § 42; P.L. 2002, ch. 292, § 65.)



Chapter 21-31.1-6 - Denial of permit.

§ 21-31.1-6 Denial of permit.  (a) A permit may be denied for any of the following:

(1) The applicant has failed to file a complete permit application or the application contains material false information.

(2) The applicant is not qualified by the criteria established by regulation of the director.

(3) The applicant has previously had a permit revoked.

(4) The applicant has failed to pay the annual fee.

(5) The applicant has previously been convicted of a violation of law connected with the practice of veterinary medicine or the distribution of drugs.

(b) When a permit is denied, the director will cite the reasons for denial, and the applicant may request a hearing as provided by the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-7 - Packaging, prescriptions, labels, and records.

§ 21-31.1-7 Packaging, prescriptions, labels, and records.  (a) Packaging. A veterinary drug retailer shall deliver veterinary drugs to a client or client's agent only in the original manufacturer's package.

(b) Prescriptions. A prescription is required for the dispensing of a prescription veterinary drug to any client; except that a prescription is not required for a veterinarian to dispense a veterinary drug directly to his or her client. A prescription may be refilled in accord with the veterinarian's instructions for up to three months. A prescription is not required for wholesale transactions between distributors, provided that the person ordering prescription veterinary drugs shall furnish a permit number, a pharmacy license number, or veterinarian license number, and this number shall be recorded on the sales invoice for the transaction.

(2) A veterinarian may issue a prescription in writing by oral communication to the dispenser, by computer connection, or other means. When the prescription is not in writing, the dispenser shall reduce the veterinarian's prescription to writing and include this record in the prescription files.

(3) The prescription must include: the name, address, and if written, the signature of the prescriber; the name and address of the patient/client; species for which prescribed; the name, strength and quantity of the drug; the date of issue; directions for use, withdrawal time, and cautionary statements.

(c) Prescription files. Dispensers shall maintain on file all prescriptions filled, and shall assign and record on the prescription a consecutive prescription number. The original date of filling of the prescription, the date of any refilling of the prescription and the initials of the person(s) dispensing the drug shall be recorded on either the face or the back of the prescription.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-8 - Label of dispensed veterinary drugs.

§ 21-31.1-8 Label of dispensed veterinary drugs.  Every veterinary drug dispensed pursuant to a prescription shall bear a label containing the name and address of the dispenser, prescription number, date of filling, name of the veterinarian, species of patient, name and strength of drug, amount dispensed, directions for use, withdrawal time, and cautionary statements, if any, appropriate for the prescription. Labels of veterinary drugs dispensed by a veterinarian shall comply with this section except for the prescription number.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-9 - Records on veterinary drug transactions.

§ 21-31.1-9 Records on veterinary drug transactions.  Complete records shall be maintained by distributors of receipt and distribution of each veterinary drug. The records may be kept in the form of sales invoices, shipping records, prescription files, or of a record or ledger established solely to satisfy the requirements of this section. Records shall include all of the following information:

(1) The name of the drug, including dosage form and strength.

(2) The name and address of the person from whom the drug was received and the date and quantity received.

(3) The name and address of the person to whom the drug was distributed and the date and quantity shipped or distributed.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-10 - Record retention.

§ 21-31.1-10 Record retention.  Records required by this chapter shall be maintained for not less than two (2) years after distribution of the drug has been completed.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-11 - Inspections and samples.

§ 21-31.1-11 Inspections and samples.  For purposes of enforcement of this chapter authorized representatives of the director, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized: (1) to enter, at reasonable times, any premises in which veterinary drugs are held for distribution in the state of Rhode Island; (2) to inspect at reasonable times and within reasonable limits in a reasonable manner, the premises and all pertinent records, equipment, materials, container, and facilities bearing on whether the veterinary drugs are in compliance with this chapter; and (3) to collect samples. No inspection authorized by this section shall extend to financial information, sales information (other than shipment information), pricing information, or personnel information (other than information as to qualifications of technical and professional personnel performing functions subject to this chapter). Each inspection shall be commenced and completed with reasonable promptness.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-12 - Extra-label use.

§ 21-31.1-12 Extra-label use.  The extra-label use of any veterinary drug in or on a food-producing animal by any person other than a veterinarian or a person working under the control of a veterinarian is a prohibited act. Extra-label use of these drugs by or on the order of a veterinarian is not prohibited provided all the following conditions are met:

(1) A careful medical diagnosis is made by the veterinarian within the context of a valid veterinarian-client/patient relationship.

(2) A determination is made by the veterinarian that there is no marketed drug specifically labeled to treat the condition diagnosed, or that drug therapy as recommended by the labeling has been found clinically ineffective in the animal(s) to be treated.

(3) Procedures are instituted to assure that the identity of the treated animal is carefully maintained.

(4) A significantly extended time period is assigned for drug withdrawal prior to marketing meat, milk, or eggs; steps are taken to assure that the recommended withdrawal times are met; and no illegal residues occur as determined by the U.S. FDA or other federal agency which may have jurisdiction, e.g. USDA, EPA.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-13 - Prohibited acts.

§ 21-31.1-13 Prohibited acts.  The following acts and the causing of them are prohibited:

(1) The distribution within the state of Rhode Island of a veterinary drug without a valid permit.

(2) The distribution of a prescription veterinary drug to, or its possession by, any person other than the following:

(i) A person holding a permit required by § 21-31.1-4(a).

(ii) A veterinarian's client or his or her agent, provided that the drug is dispensed by or on the prescription of the veterinarian as the relationship is defined in § 21-31.1-2(13).

(3) The failure to keep records on distribution and receipt of veterinary drugs as required by § 21-31.1-7.

(4) The use of a code or euphemism on records, required by § 21-31.1-7, which causes the true nature of a veterinary drug to be concealed.

(5) The failure to permit entry or inspection and collection of samples as authorized by § 21-31.1-11, or to produce for examination the records required to be kept by § 21-31.1-7.

(6) The extra-label use of a veterinary drug by any person except as provided by § 21-31.1-12.

(7) The removal or other authorized disposition of a drug while under detention as provided by § 21-31.1-15.

(8) The failure to have a valid permit posted as described in § 21-31.1-1-4(d).

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-14 - Suspension or revocation of permits.

§ 21-31.1-14 Suspension or revocation of permits.  Whenever the director has reason to believe that a permit holder is engaging in or has engaged in a prohibited act, the director may notify the permit holder in writing, specifying the violation in question and advising of its intent to suspend or revoke the permit and shall proceed in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-15 - Detention.

§ 21-31.1-15 Detention.  Whenever an authorized representative of the director encounters a prescription veterinary drug in the possession of a person who is not authorized by § 21-31.1-13, the representative may affix to the drug a tag or other appropriate marking, warning all persons not to remove or dispose of the drug sale or otherwise until permission is given for removal or disposal by the director or the court.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-16 - Seizure and condemnation.

§ 21-31.1-16 Seizure and condemnation.  Any veterinary drug found in violation of this chapter shall be liable to be proceeded against and seized and condemned upon petition to the judge of the police, county, or circuit court in whose jurisdiction the drug is found. Any drug condemned under this section shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds of the sale, if sold, less the legal costs and charges, shall be paid into the treasury of the state of Rhode Island; but these articles shall not be sold or disposed of contrary to the provisions of this chapter; provided, that after entry of the decree and upon the payment of the costs of the proceedings and the execution of a good and sufficient bond conditioned that the article shall not be sold or disposed of contrary to the provisions of this chapter, the court may by order direct that the drug be delivered to its owner, to be destroyed or brought into compliance by obtaining a permit or delivery to a permit holder under the supervision of an authorized representative of the director, and the expenses of the supervision shall be paid by the person obtaining release of the drug under bond.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-17 - Injunction proceedings.

§ 21-31.1-17 Injunction proceedings.  The appropriate courts of the state of Rhode Island shall have jurisdiction, for cause shown, to restrain violations of this chapter. In case of violation of an injunction or restraining order issued under this section, which also constitutes a violation of this chapter, trial shall be by the court, or upon the demand of the accused by a jury.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-18 - Penalties.

§ 21-31.1-18 Penalties.  Any person who violates any provision of this chapter shall be imprisoned for not more than one year or fined not more than five hundred dollars ($500) or both; provided, that if any person commits a violation after a conviction under this section becomes final, that person shall be imprisoned for not more than three (3) years or fined not more than fifteen hundred dollars ($1500), or both.

History of Section.
(P.L. 1988, ch. 172, § 1.)



Chapter 21-31.1-19 - Recall.

§ 21-31.1-19 Recall.  The director may require a permit holder to recall any veterinary drug that has been distributed within the state of Rhode Island in violation of this chapter.

History of Section.
(P.L. 1988, ch. 172, § 1.)






Chapter 21-32 - Advertising of Rhode Island Products

Chapter 21-32-1 - Advertising of Rhode Island grown farm products, eggs, poultry, and turkeys produced in this state.

§ 21-32-1 Advertising of Rhode Island grown farm products, eggs, poultry, and turkeys produced in this state.  Only farm products grown and eggs, poultry, and turkeys produced in Rhode Island shall be advertised or sold in Rhode Island as "native," "native grown," "Rhode Island grown," or under terms of similar import. Any person, firm, partnership, or corporation advertising farm products as "native," "native grown" or "Rhode Island grown" shall be required to furnish proof that the products were grown or produced in Rhode Island if requested so to do by the director of environmental management.

History of Section.
(R.P.L. 1957, ch. 54, § 1.)



Chapter 21-32-2 - Enforcement  Penalty.

§ 21-32-2 Enforcement  Penalty.  The director of environmental management shall enforce this chapter. Any person who violates any provision of this chapter shall be fined not more than twenty-five dollars ($25.00) for each violation.

History of Section.
(R.P.L. 1957, ch. 54, § 2.)






Chapter 21-33 - Packaged Bakery Products

Chapter 21-33-1 - Definitions.

§ 21-33-1 Definitions.  (a) "Packaged bakery product" when used in this chapter means a packaged bakery or bakery-type product, consisting of flour and other ingredients having a normal shelf life as established by the manufacturer or distributor of sixty (60) days or less. The term shall not include frozen or canned products or foods that are or may be baked as part of a cooking or preparation procedure.

(b) "Pull date" as used in this chapter is the final date or day as established by the packer or manufacturer upon which a packaged bakery product may be sold, except as provided in § 21-33-3.

History of Section.
(P.L. 1974, ch. 147, § 2.)



Chapter 21-33-2 - Pull date to be displayed.

§ 21-33-2 Pull date to be displayed.  No packaged bakery product shall be sold in this state unless the pull date of the product shall appear in a conspicuous place upon the package in which it is sold.

History of Section.
(P.L. 1974, ch. 147, § 2.)



Chapter 21-33-3 - Sales after pull date permitted.

§ 21-33-3 Sales after pull date permitted.  Any provision to the contrary notwithstanding, packaged bakery products may be sold after their pull date, provided, that:

(1) The products are segregated from products which have not passed their pull date; and

(2) Shelf markers or placards, or markings on the individual packages clearly identify the products as being offered for sale "past date."

History of Section.
(P.L. 1974, ch. 147, § 2.)



Chapter 21-33-4 - Notice of minor violations.

§ 21-33-4 Notice of minor violations.  The director of health shall not be required under this chapter to institute any prosecution for minor violations whenever he or she shall determine that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History of Section.
(P.L. 1974, ch. 147, § 2.)



Chapter 21-33-5 - Construction with other laws.

§ 21-33-5 Construction with other laws.  Nothing contained in this chapter shall be construed to authorize any act otherwise prohibited under any other provision of the general laws.

History of Section.
(P.L. 1974, ch. 147, § 2; P.L. 2002, ch. 292, § 66.)



Chapter 21-33-5.1 - Exemptions.

§ 21-33-5.1 Exemptions.  The following are exempt from the provisions of this chapter:

(1) All persons, firms, or corporations whose principal business activity is the sale at retail of bakery products and who or which prepare and offer for sale packaged bakery products in the same premises.

(2) All persons, firms, or corporations whose principal business activity is the sale at retail of bakery products and who or which prepare packaged bakery products in premises within the state of Rhode Island, and who or which transport or deliver these products for sale to retail sales stores or premises within the state of Rhode Island, which retail sales stores or premises are under the supervision and controls of the person, firm, or corporation who or which prepare the products.

History of Section.
(P.L. 1975, ch. 241, § 1.)



Chapter 21-33-6 - Enforcement  Penalty for violations.

§ 21-33-6 Enforcement  Penalty for violations.  The director of health shall enforce this chapter. Any person, firm, or corporation who or which violates any of the provisions of this chapter shall, upon conviction, be fined not more than twenty-five dollars ($25.00) for each violation.

History of Section.
(P.L. 1974, ch. 147, § 2.)






Chapter 21-34 - Food Donations

Chapter 21-34-1 - Immunity from liability for food donors.

§ 21-34-1 Immunity from liability for food donors.  A person, or organization including, but not limited to, a farmer, a processor, distributor, wholesaler, or retailer of food, or restaurant, or accredited culinary arts school, who in good faith donates food, including surplus, prepared food that has been maintained at a safe temperature, which appears to be fit for human consumption at the time it is donated to a bona fide charitable or nonprofit organization for the use or distribution to the needy shall not be liable for civil damages or criminal penalties for any injury or illness resulting from the nature, age, condition, or packaging of the donated food unless the injury or illness is a direct result of the intentional misconduct or recklessness of the donor.

History of Section.
(P.L. 1981, ch. 386, § 1; P.L. 2005, ch. 364, § 1; P.L. 2005, ch. 385, § 1.)



Chapter 21-34-2 - Immunity from liability for distributors.

§ 21-34-2 Immunity from liability for distributors.  A bona fide nonprofit or charitable organization which in good faith receives, prepares and distributes to the needy, without charge, food which appears to be fit for human consumption at the time it is distributed, including food prepared on the premises of the organization, shall not be liable for civil damages or criminal penalties for any injury or illness resulting from the nature, age, condition, or packaging of the food unless the injury or illness is a direct result of the intentional misconduct or recklessness of the organization.

History of Section.
(P.L. 1981, ch. 386, § 1; P.L. 2008, ch. 258, § 1; P.L. 2008, ch. 423, § 1.)



Chapter 21-34-3 - Authority of department of health not restricted.

§ 21-34-3 Authority of department of health not restricted.  Nothing contained in this chapter is intended to restrict the authority of the department of health to regulate or ban the use of donated food.

History of Section.
(P.L. 1981, ch. 386, § 1.)






Chapter 21-35 - Home Food Service Sales

Chapter 21-35-1 - Legislative findings.

§ 21-35-1 Legislative findings.  It is found that the state of Rhode Island is in need of a regulatory format for the sale of home food service plans to ensure that consumers receive straightforward and informative disclosure as to the identity, quantity, weight and price of their purchase, while also assuring that those within the industry have a clear understanding of what they are required to disclose to a consumer. Disclosure by a simple one page written agreement which shows the price of the food and nonfood items, the price of the service charge and the total price of the plan, along with the document disclosing both a unit price and the item price should provide the consumer with significant and useful information. That information will permit consumers to judge whether or not the price of the food offered for sale is what they want to pay, whether the cost of the services associated with the plan is what they want to pay and whether the total price of the plan is what they want to pay, and thus allow for an informed consumer value decision to be made.

History of Section.
(P.L. 1992, ch. 99, § 1.)



Chapter 21-35-2 - Definitions.

§ 21-35-2 Definitions.  As used in this chapter the following words and phrases have the following meanings:

(1) "Buyer" means both the actual and prospective purchaser, but does not include persons who purchase for resale.

(2) "Contract" means all of the collective written agreements subscribed by a buyer at the time of sale relating to the purchase of a home food service plan, except promissory notes or other financing agreements.

(3) "Food items" means each edible product sold as part of a home food service plan, including, but not limited to, each constituent part or kind of meat cut from a primal source, each kind of whole poultry or poultry part, seafood products, and other like products.

(4) "Home food service plan" means the offering for sale to a consumer of any food item, or food item in combination with any non-food product and/or services, whether or not a membership fee or similar charge is involved, for a total price in excess of two hundred dollars ($200) if either: (i) the item or items are to be delivered to the dwelling of the household consumer, or (ii) the contract is entered into at the dwelling of the household consumer.

(5) "Item price" means the price of a food or non-food item sold as part of a home food service plan computed to the nearest whole cent and exclusive of any service charge(s) and expressed in relation to the appropriate unit of weight, measure, or count of the item.

(6) "Non-food item" means each inedible product sold as part of a home food service plan, including, but not limited to, paper products, health and beauty products, detergents, cleaners and disinfectants, rolls of wrapping, and like products. The term does not include food items and durable consumer goods such as appliances.

(7) "Primal source" means the following cuts: (i) for beef, the primal sources are the round, flank, loin, rib, plate, brisket, chuck and shank; (ii) for veal and lamb or mutton, the primal sources are the leg, flank, loin, rack (rib) and shoulder; and (iii) for pork, the primal source as the belly, loin, ham, spareribs, shoulder, and jowl.

(8) "Seller" means any person, partnership, corporation or association, however organized, engaged in the sale of a home food service plan.

(9) "Service charge" means the aggregate price for any additional features, services and processing associated with the purchase of a home food service plan including, but not limited to, cutting, wrapping, freezing, delivery, and membership fees.

History of Section.
(P.L. 1992, ch. 99, § 1.)



Chapter 21-35-3 - Contract and disclosure requirements at the time of sale.

§ 21-35-3 Contract and disclosure requirements at the time of sale.  (a) The seller shall provide the buyer with a single document, referred to in this subsection as the "written agreement", which shall clearly and conspicuously disclose the following:

(1) The name, address and telephone number of the seller and the name and address of the buyer;

(2) The date of the contract;

(3) The price of the food and non-food items of the home food service plan;

(4) The price of any service charge associated with the home food service plan;

(5) The total price of the home food service plan including the price of the food and non-food items, and the price of the service charge; and

(6) A statement that the buyer shall have the right to cancel the home food service plan contract until midnight of the third (3rd) business day after the date on which the buyer executed the contract or after the day on which the seller provided the buyer with a fully executed copy of the contract, whichever is later, by giving written notice of cancellation to the seller. A notice in the form provided in federal or state statutes, rules or regulations governing form of notice of right of cancellation, shall be deemed satisfactory notice of the requirements of this subsection.

(b) In addition to the disclosures required by this section on the written agreement, the following disclosures are required to be provided to the buyer in additional contract documents at the time of sale:

(1) A written list of all food and non-food items to be sold, which shall include:

(i) The identity of each item and, where applicable, the USDA quality grade; the primal source; and the brand or trade name;

(ii) The quantity of each item;

(iii) The estimated serving size by net weight of each price of meat, poultry and seafood item offered for sale under the home food service plan; provided, that these estimates shall not differ from the actual weight at the time of delivery by more than five percent (5%), and that the dollar value of the meat, poultry and seafood items delivered is equal to or greater than that represented to the buyer; and

(iv) The net weight, measure or count of all other food and non-food items offered for sale;

(2) A dated item price list stating in dollars and cents the price per kilogram or pound or other applicable unit of measure, and the total sale price of each food item to be delivered. This price list shall clearly and conspicuously make reference to whether there are additional costs disclosed in the written contract relating to any "service charges" associated with the purchase of the home food service plan;

(3) If a membership is sold, a written statement of all terms, conditions, benefits and privileges applicable to the membership.

History of Section.
(P.L. 1992, ch. 99, § 1.)



Chapter 21-35-4 - Contract and disclosure requirements at the time of delivery.

§ 21-35-4 Contract and disclosure requirements at the time of delivery.  The seller shall provide a receipt, for signature by the buyer, disclosing the following information:

(1) The identity of the item, and the net quantity of the contents in terms of either weight, measure, or count, as required by applicable law. The net weight of each food item delivered shall be within the limit specified in § 21-35-3(b)(1)(iii); and

(2) The item price and total sales price of each food and non-food item. The item price shall be the same as that specified on the item price list given to the buyer at the time of sale.

History of Section.
(P.L. 1992, ch. 99, § 1.)



Chapter 21-35-5 - Adoption of regulations.

§ 21-35-5 Adoption of regulations.  The attorney general may adopt regulations in accordance with chapter 13.1 of title 6 to implement the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 99, § 1.)






Chapter 21-36 - The Inter-Agency Food & Nutrition Policy Advisory Council

Chapter 21-36-1 - Short title.

§ 21-36-1 Short title.  This chapter shall be known and may be cited as the "The Inter-Agency Food and Nutrition Policy Advisory Council Act."

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)



Chapter 21-36-2 - Definitions.

§ 21-36-2 Definitions.  As used in this chapter, unless otherwise specified, the following word has the following meaning: "Council" means the inter-agency food and nutrition policy advisory council.

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)



Chapter 21-36-3 - Council composition.

§ 21-36-3 Council composition.  There shall be an inter-agency food and nutrition policy advisory council which shall consist of three (3) members: the director of health or his or her designee; the director of environmental management or his or her designee; and the director of administration or his or her designee. The members of the commission shall elect a chairperson from among themselves.

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)



Chapter 21-36-4 - Powers and duties.

§ 21-36-4 Powers and duties.  (a) The council shall examine issues regarding the identification and development of solutions to regulatory and policy barriers to developing a strong sustainable food economy and healthful nutrition practices.

(b) The council shall collaborate with other task forces, committees, or organizations that are pursuing initiatives or studies similar to the purposes and duties outlined in this chapter.

(c) The council shall collaborate with, serve as a resource to, and receive input from food policy councils in the state.

(d) The council shall examine any other program and policy issues the council considers pertinent.

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)



Chapter 21-36-5 - Reporting requirements.

§ 21-36-5 Reporting requirements.  The council shall provide a written report to the general assembly by March 30th of each year regarding its activities for the preceding calendar year.

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)



Chapter 21-36-6 - Severability.

§ 21-36-6 Severability.  If any clause, sentence, paragraph or part of this chapter shall for any reason be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair or invalidate the remainder of it, but shall be confined in its operation to the clause, sentence, paragraph or part directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 2012, ch. 37, § 3; P.L. 2012, ch. 38, § 3.)









Title 22 - General Assembly

Chapter 22-1 - Composition of Senate

Chapter 22-1-1 - Composition of senate.

§ 22-1-1 Composition of senate.  Commencing on the first Tuesday in January, 2003, the senate shall consist of thirty-eight (38) senators, one senator being elected from each of the senatorial districts into which the state is divided in § 22-1-2.

History of Section.
(P.L. 2002, ch. 4, § 2.)



Chapter 22-1-2 - Districts.

§ 22-1-2 Districts.  The state is hereby divided into thirty-eight (38) senatorial districts bounded and described as follows:

(1) It is understood and intended that for the purpose of this section a line described as running on, along, to or through any street (including road, avenue, lane, way, parkway, expressway, divided highway, state route or interstate route, or trail), stream or river, is intended to mean the center line of that street, stream or river, and a line described as the shoreline is intended to mean the line along the mean low water level, and a feature extension is intended to mean the imaginary straight-line extension from the end of a map feature, usually a street or road, to another feature, as for example, from the end of a dead-end street to a nearby river, in all instances, unless it shall be otherwise specified.

(2) It is further understood and intended that for the purpose of this section, the districts described in this section shall be composed of United States census geography (tracts and blocks), as defined by the 2010 version of the "TIGER" files from the United States Census Bureau, whose boundaries correspond to the below metes and bounds set forth in this section and which are hereby made a part of this chapter. A listing of which census blocks are contained within each district shall be deemed to be incorporated by reference.

(3) It is further understood and intended that for the purpose of this section, the districts will be depicted on thirty-nine (39) maps, compiled by Election Data Services, Inc. for each city and town, and hereinafter may be referred to as town maps.

(ii) The secretary of state shall keep a copy of each set of the foregoing maps and a copy of the census tract and block listing available for inspection during ordinary business hours at his or her office. The secretary of state shall furnish each city and town a copy of the town map covering that particular city or town within ten (10) days from the passage of this act.

(iii) For purposes of this title, references to "tract" or "CT" shall mean "census tract", as that demographic unit is established by the United States Bureau of the Census for the 2010 census as described by maps and publications of the bureau. References to "block", "blocks", or "block groups", refer to those demographic units as established by the United States Census Bureau for the 2010 census as described by maps and publications of the bureau.

(iv) Any reference to a "city or town", "city or town boundaries", or "city or town limits" shall refer to the boundaries or limits of the particular city or town as defined by the 2010 version of the "TIGER" files from the United States Census Bureau.

(v) In the census tract and block listing, the first two (2) digits of a census description shall refer to the state of Rhode Island (44), the next three (3) digits of a census description shall refer to the county in which the district lies. Bristol county carries the code 001; Kent county carries the code 003; Newport county carries the code 005; Providence county carries the code 007 and Washington county carries the code 009. The next six (6) digits refer to the census tract within the county set forth in the description. The last four (4) digits refer to the census block within the census tract. "TIGER" is an acronym for the computer readable geographic data base that automates the mapping and related geographic activities required to support the United States' Census Bureau's census and survey programs and stands for "Topologically Integrated Geographic Encoding and Referencing."

(vi) If any census tract, block, block group, or enumeration district is omitted, listed more than once, or is only partially provided for, it is intended that the districts be defined in such a manner as to not omit any area of Rhode Island from a district and to comply with the standard of Articles VII and VIII of the Rhode Island Constitution requiring that districts be reasonably equal. In order to carry out the intent of the general assembly as expressed in this section the secretary of state, shall if necessary, undertake measures to insure compliance with this section.

(vii) In the event of a discrepancy between the metes and bounds description, the description of census tracts and blocks, and the maps which shall be on file with the secretary of state, then the listing of census tracts and blocks shall take precedence and be controlling.

=bi First district: The first senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of the Providence-North Providence boundary line and Woodward Rd; thence southeasterly on Woodward to Branch Ave; thence westerly on Branch Ave to Douglas Ave; thence southeasterly on Douglas Ave to Easton St; thence southwesterly on Easton St to Veazie St; thence southeasterly on Veazie St to Douglas Ave; thence southerly on Douglas Ave to Eaton St; thence westerly on Eaton St to Tyndall Ave; thence southerly on Tyndall Ave to Smith St; thence westerly on Smith St to River Ave; thence southerly on River Ave to Whitford Ave; thence westerly on Whitford Ave to Academy Ave; thence southerly on Academy Ave to Justice St; thence easterly to the southern side of Pleasant Valley Pkwy; thence easterly on the southern side of Pleasant Valley Pkwy to Berlin St; thence southerly on Berlin St to Chalkstone Ave; thence westerly on Chalkstone Ave to Academy Ave; thence northerly on Academy Ave to Molloy St; thence westerly on Molloy St to Rowan St; thence southerly on Rowan St to Chalkstone Ave; thence westerly on Chalkstone Ave to Carleton St; thence southerly on Carleton St to Roanoke St; thence easterly on Roanoke St to Academy Ave; thence southerly on Academy Ave to Regent Ave; thence easterly on Regent Ave to Harold St; thence southerly on Harold St to Allston St; thence westerly on Allston St continuing on the boundary line between census block 40070022003000 and census blocks 440070022002012, 440070022002013, 440070022002014, 440070022002017, 440070022002018, and 440070022003006 to Academy Ave; thence southerly on Academy Ave to Atwells Ave; thence easterly on Atwells Ave to US Highway 6; thence easterly on US Highway 6 to I- 95; thence northerly on I-95 to Providence Place; thence easterly on Providence Place to the Woonasquatucket River; thence easterly on the Woonasquatucket River to Exchange St; thence northwesterly on Exchange St to Stillman St; thence northeasterly on Stillman St to Park Row W; thence easterly on Park Row W to the Moshassuck River; thence northerly on the Moshassuck River to Smith St; thence westerly on Smith St to the New York, New Haven and Hartford Railroad; thence northerly on the New York, New Haven and Hartford Railroad to I- 95; thence northeasterly on I- 95 to the Providence-Pawtucket boundary line; thence westerly on the Providence-Pawtucket boundary line to the Providence-North Providence boundary line; thence westerly on the Providence-North Providence Boundary Line to the point of origin.

=bi Second district: The second senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Niantic Ave and Cranston St; thence easterly on Cranston St to the New York, New Haven and Hartford Railroad; thence westerly on the New York New Haven and Hartford Railroad to State Highway 10; thence northerly on State Highway 10 to Westminster St; thence easterly on Westminster St to Messer St; thence southerly on Messer St to Chapin Ave; thence easterly on Chapin Ave to the intersection of Parade St thence southeasterly along the line between census blocks 440070013002004 and 440070013002006 to Cranston St; thence northeasterly on Cranston St to Dexter St; thence southerly on Dexter St to Lester St; thence easterly on Lester St to Bridgham St; thence easterly on Bridgham St to Elmwood Ave; thence southwesterly on Elmwood Ave to Parkis Ave; thence easterly on Parkis Ave to Broad St; thence southeasterly on Broad St to Hawthorne Ave; thence southwesterly on Hawthorne Ave to Fredrick C. Greene Memorial Blvd; thence easterly on Fredrick C. Greene Memorial Blvd to Natural History Ave; thence southerly on Natural History Ave to census block 44007001022010; thence easterly on the boundary line between census block 440070001022010 and census blocks 440070001024007 and 44070001023016 to Verndale Ave; thence northeasterly on Verndale Ave to Montgomery Ave; thence easterly on Montgomery Ave to the Providence-Cranston boundary line; thence southerly, westerly, and northerly on the Providence-Cranston boundary line to the point of origin.

=bi Third district: The third senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the place where the western side of N Main Street meets the Providence  Pawtucket boundary line; thence easterly on the Providence  Pawtucket boundary line to the Providence  East Providence boundary line; thence southerly on the Providence  East Providence boundary line to Wilkes Barre Pier; thence westerly from Wilkes Barre Pier to the mid-point of the Providence Harbor channel where the Providence River meets the Seekonk River; thence northerly on the Providence River to the intersection of census blocks 440070037002005, 440070037002006 and 440070037002007 thence easterly on the boundary line between census blocks 440070037002007 and 440070037002005 to S Water Street; thence northerly on S Water Street to James St; thence easterly on James St to S Main St; thence northerly on S Main St to N Main St; thence northerly on N Main St to Mill St; thence northerly on Mill St to the western side of N Main St; thence northerly along the western side of N Main St to Olney St; thence easterly on Olney St to Hope St; thence northerly on Hope St to Cypress St; thence northwesterly on Cypress St to Ivy St; thence northerly on Ivy St to Woodbine St; thence westerly on Woodbine St to Camp St; thence northerly on Camp St to Rochambeau Ave; thence westerly on Rochambeau Ave to the western side of N Main St; thence northerly along the western side of N Main St to the point of origin.

=bi Fourth district: The fourth senatorial district shall consist of all of that part of the town of North Providence bounded by a line beginning at the intersection of the Smithfield-North Providence boundary line and Smithfield Rd; thence southerly on Smithfield Rd to Bicentennial Way; thence westerly on Bicentennial Way to Locust Ave; thence southerly on Locust Ave to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Central Ave; thence southerly on Central Ave to Hobson Ave; thence southwesterly on Hobson Ave to Dewey Ave; thence southerly on Dewey Ave to Smith St; thence southeasterly on Smith St to the Providence-North Providence boundary line; thence northeasterly on the Providence-North Providence boundary line to the North Providence  Pawtucket boundary line; thence northerly on the North Providence  Pawtucket boundary line to Jane St; thence westerly on Jane St to Volturno St; thence westerly on Volturno St to Charles St; thence northerly on Charles St to Mineral Spring Ave; thence westerly on Mineral Spring Ave to Terry St; thence northerly on Terry St to Benjamin Dr; thence westerly on Benjamin Dr to Evergreen Pkwy; thence northerly on Evergreen Pkwy to Angell Rd; thence northwesterly on Angell Rd continuing on the boundary line between census blocks 440070119022003 and 44070119023000 before returning to Angell Rd; thence northwesterly on Angell Rd to the Lincoln-North Providence boundary line; thence westerly on the Lincoln-North Providence boundary line to the Smithfield-North Providence boundary line; thence westerly on the Smithfield-North Providence boundary line to the point of origin.

The fourth senatorial district shall also consist of all of that part of the city of Providence bounded by a line beginning at the intersection of the Providence-North Providence boundary line and Smith St; thence southeasterly on Smith St to Tyndall Ave; thence northerly on Tyndall Ave to Eaton St; thence easterly on Eaton St to Douglas Ave; thence northerly on Douglas Ave to Veazie St; thence northwesterly on Veazie St to Easton St; thence northeasterly on Easton St to Douglas Ave; thence northwesterly on Douglas Ave to Branch Ave; thence easterly on Branch Ave to Woodward Rd; thence northwesterly on Woodward Rd to the Providence-North Providence boundary line; thence southwesterly on the Providence-North Providence boundary line to the point of origin.

=bi Fifth district: The fifth senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Hartford Ave and Flower St; thence northerly on Flower St to Dresser St; thence westerly on Dresser St to Ponagansett Ave; thence northerly on Ponagansett Ave and its extension to the Woonasquatucket River; thence northwesterly on the Woonasquatucket River to Glenbridge Ave; thence northerly on Glenbridge Ave to Richland St; thence easterly on Richland St to Fairfield Ave; thence northerly on Fairfield Ave to Manton Ave; thence westerly on Manton Ave to Rushmore Ave; thence northerly on Rushmore Ave to Actinia St; thence easterly on Actinia St to Imera St; thence northerly on Imera St to Chalkstone Ave, continuing north on the boundary line between census block 440070024005009 and census blocks 440070020004004, 440070020004003, and 440070020004002 to Galileo Ave; thence northeasterly on Galileo Ave to Standish Ave; thence northerly on Standish Ave to Metropolitan Rd; thence easterly on Metropolitan Rd to Mount Pleasant Ave; thence northerly on Mount Pleasant Ave to Cathedral Ave; thence northeasterly on Cathedral Ave to Smith St; thence southeasterly on Smith St to River Ave; thence southerly on River Ave to Whitford Ave; thence westerly on Whitford Ave to Academy Ave; thence southerly on Academy Ave to Justice St; thence easterly to the southern side of Pleasant Valley Pkwy; thence easterly on the southern side of Pleasant Valley Pkwy to Berlin St; thence southerly on Berlin St to Chalkstone Ave; thence westerly on Chalkstone Ave to Academy Ave; thence northerly on Academy Ave to Molloy St; thence westerly on Molloy St to Rowan St; thence southerly on Rowan St to Chalkstone Ave; thence westerly on Chalkstone Ave to Carleton St; thence southerly on Carleton St to Roanoke St; thence easterly on Roanoke St to Academy Ave; thence southerly on Academy Ave to Regent Ave; thence easterly on Regent Ave to Harold St; thence southerly on Harold St to Allston St; thence westerly on Allston St continuing on the boundary line between census block 440070022003000 and census blocks 440070022002012, 440070022002013, 440070022002014, 440070022002017, 440070022002018, and 440070022003006 to Academy Ave; thence southerly on Academy Ave to Atwells Ave; thence easterly on Atwells Ave to US Highway 6; thence easterly on US Highway 6 to I- 95; thence southerly on I-95 to Broadway; thence easterly on Broadway to Greene St; thence southeasterly on Greene St to Broad St; thence southwesterly on Broad St to Fenner St; thence northwesterly on Fenner St to Pond St; thence westerly on Pond St to Franklin St; thence northwesterly on Franklin St to Westminster St; thence westerly on Westminster St to Bridgham St; thence southerly on Bridgham St to Lester St; thence westerly on Lester St to Dexter St; thence northerly on Dexter St to Cranston St; thence westerly on Cranston St census block 440070013002004 then northwesterly on the boundary line between census block 440070013002004 and 440070013002006 to Chapin Ave; thence westerly on Chapin Ave to Messer St; thence northerly on Messer St to Westminster St; thence westerly on Westminster St to State Highway 10; thence southerly on State Highway 10 to US Highway 6; thence westerly on US Highway 6 to Plainfield St; thence westerly on Plainfield St to the former Providence & Springfield Railroad; thence northwesterly on the former Providence & Springfield Railroad to Hartford Ave; thence westerly on Hartford Ave to the point of origin.

=bi Sixth district: The sixth senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Broad St and Parkis Ave; thence westerly on Parkis Ave to Elmwood Ave; thence northerly on Elmwood Ave to Bridgham St; thence northwesterly on Bridgham St to Westminster St; thence easterly on Westminster St to Franklin St; thence southerly on Franklin St to Pond St; thence easterly on Pond St to Fenner St; thence southeasterly on Fenner St to Broad St; thence northeasterly on Broad St to Greene St; thence northwesterly on Greene St to Broadway; thence westerly on Broadway to I-95; thence northerly on I-95 to Providence Place; thence easterly on Providence Place to the Woonasquatucket River; then easterly on the Woonasquatucket River to Exchange St; thence northwesterly on Exchange St to Stillman St; thence northeasterly on Stillman St to Park Row W; thence easterly on Park Row W to the Moshassuck River; thence northerly on the Moshassuck River to Smith St; thence westerly on Smith St to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to I-95; thence northeasterly on I-95 to the Providence-Pawtucket boundary line; thence easterly on the Providence-Pawtucket boundary line to the western side of N Main St; thence southerly along the western side of N Main St to Rochambeau Ave; thence easterly on Rochambeau Ave to Camp St; thence southerly on Camp St to Woodbine St; thence easterly on Woodbine St to Ivy St; thence southerly on Ivy St to Cypress St; thence easterly on Cypress St to Hope St; thence southerly on Hope St to Olney St; thence westerly on Olney St to the western side of N Main St; thence southerly along the western side of N Main St to Mill St; thence southerly on Mill St to N Main St; thence southerly on N Main St to S Main St; thence southerly on S Main St to James St; thence westerly on James St to S Water St; thence southerly on S Water St to census block 440070037002007; thence westerly on the boundary line between census blocks 440070037002005 and 440070037002005 to the Providence River, then southerly on the Providence River to the mid-point of the Providence Harbor channel where the Providence River meets the Seekonk River, thence easterly to the Wilkes-Barre Pier and the Providence  East Providence boundary line, thence southerly on the Providence  East Providence boundary line to census block 440070001011000; thence westerly on the boundary line between census blocks 440070006001099 and 440070001011000 to the New York, New Haven and Hartford Railroad; thence westerly on the New York, New Haven and Hartford Railroad to Allens Ave; thence southerly on Allens Ave to Chapman St; thence easterly on Chapman St to Tennessee Ave; thence southerly on Tennessee Ave to New York Ave; thence easterly on New York Ave to Michigan Ave; thence southerly on Michigan Ave to Indiana Ave; thence westerly on Indiana Ave to Narragansett Blvd; thence southerly on Narragansett Blvd to the Providence  Cranston boundary line; thence westerly on the Providence  Cranston boundary line to Montgomery Ave; thence westerly on Montgomery Ave to Verndale Ave; thence northwesterly on Verndale Ave to census block 440070001023016, continuing on the boundary line between census block 440070001022010 and census blocks 440070001024007 and 44070001023016 to Natural History Dr. thence northerly on Natural History Dr to Fredrick C. Greene Memorial Blvd; thence westerly on Fredrick C. Greene Memorial Blvd to Hawthorne Ave; thence northeasterly on Hawthorne Ave to Broad St; thence northwesterly on Broad St to the point of origin.

=bi Seventh district: The seventh senatorial district shall consist of all of that part of the city of Providence bounded by a line beginning at the place where the Providence  Johnston boundary line meets Plainfield St; thence southeasterly on the Providence  Johnston boundary line to the Providence  Cranston boundary line; thence easterly on the Providence  Cranston boundary line to State Highway 10; thence northerly on State Highway 10 to US Highway 6; thence westerly on US Highway 6 to Plainfield St; thence westerly on Plainfield St to the former Providence & Springfield Railroad; thence northwesterly on the former Providence & Springfield Railroad to Hartford Ave; thence westerly on Hartford Ave to Flower St; thence northerly on Flower St to Dresser St; thence westerly on Dresser St to Ponagansett Ave; thence northerly on Ponagansett Ave and its extension to the Woonasquatucket River; thence northwesterly on the Woonasquatucket River to Glenbridge Ave; thence northerly on Glenbridge Ave to Richland St; thence easterly on Richland St to Fairfield Ave; thence northerly on Fairfield Ave to Manton Ave; thence westerly on Manton Ave to Rushmore Ave; thence northerly on Rushmore Ave to Actinia St; thence easterly on Actinia St to Imera St; thence northerly on Imera St to Chalkstone Ave, continuing north on the boundary line between census block 440070024005009 and census blocks 440070020004004, 440070020004003, and 440070020004002 to Galileo Ave; thence northeasterly on Galileo Ave to Standish Ave; thence northerly on Standish Ave to Metropolitan Rd; thence easterly on Metropolitan Rd to Mount Pleasant Ave; thence northerly on Mount Pleasant Ave to Cathedral Ave; thence northeasterly on Cathedral Ave to Smith St; thence northwesterly on Smith Street to the Providence  North Providence boundary line; thence southwesterly on the Providence  North Providence boundary line to the Providence  Johnston boundary line; southerly on the Providence  Johnston boundary line to the point of origin.

The seventh senatorial district shall also consist of all of that part of the town of North Providence bounded by a line beginning at the intersection of the Providence-North Providence boundary line and Smith St; thence northwesterly on Smith St to Atlantic Blvd; thence southwesterly on Atlantic Blvd to Hatherly St; thence southerly on Hatherly St to Gaudet St; thence westerly on Gaudet St to Chandler St; thence westerly on Chandler St to Woonasquatucket Ave; thence southerly on Woonasquatucket Ave to Zambarano Ave; thence westerly on Zambarano Ave to the North Providence  Johnston boundary line; thence southeasterly on the North Providence  Johnston boundary line to the Providence  North Providence boundary line; thence northeasterly on the Providence  North Providence boundary line to the point of origin.

=bi Eighth district: The eighth district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the place where Central Ave meets N Bend St; thence southerly on N Bend St to S Bend St; thence southerly on S Bend St to Meadow St; thence westerly on Meadow St to Summit St; thence northerly on Summit St to Walcott St; thence westerly on Walcott St to Broadway; thence westerly on Broadway to Main St; thence northwesterly on Main St to the Seekonk River; thence northerly on the Seekonk River to the Blackstone River; thence northerly on the Blackstone River to the Rhode Island  Massachusetts boundary line; thence easterly and southerly on the Rhode Island  Massachusetts boundary line to Pequot Rd; thence southerly on Pequot Rd to Naushon Rd; thence easterly on Naushon Rd to Naushon Ct; thence southeasterly and westerly on Naushon Ct to its terminus, continuing westerly on the boundary line between census blocks 440070169002002 and 440070169002027, and continuing westerly on the boundary line between census block 440070169002022 and census blocks 440070170002000 and 440070169002026 to Newport Ave; thence northerly on Newport Ave to Armistice Blvd; thence westerly on Armistice Blvd to York Ave; thence northerly on York Ave to Central Ave; thence westerly on Central Ave to the point of origin.

=bi Ninth district: The ninth senatorial district shall consist of all of that part of the town of West Warwick bounded by a line beginning at the intersection of the Cranston  West Warwick boundary line and Natick Rd; thence southerly on Natick Rd to Wakefield St; thence southeasterly on Wakefield St to Wilson St; thence southerly on Wilson St to Prospect Hill Ave; thence easterly on Prospect Hill Ave to Providence St; thence southerly on Providence St to Market St; thence easterly on Market St to census block 440030205002025; thence southwesterly on the boundary line between census blocks 440030205002025 and 440030223002027 to Providence St and the West Warwick  Warwick boundary line; thence southwesterly, easterly, and southerly along the West Warwick  Warwick boundary line to the West Warwick  East Greenwich boundary line; thence westerly on the West Warwick  East Greenwich boundary line to the West Warwick  Coventry boundary line; thence northerly on the West Warwick  Coventry boundary line to the Cranston  West Warwick boundary line; thence easterly on the Cranston  West Warwick boundary line to the point of origin.

=bi Tenth district: The tenth senatorial district shall consist of all of the town of Warren.

The tenth senatorial district shall also consist of all of that part of the town of Bristol bounded by a line beginning at the intersection of the Bristol-Warren boundary line and Hope St; thence southerly on Hope St to Tupelo St; thence easterly on Tupelo St to Metacom Ave; thence southerly on Metacom Ave to Chestnut St; thence westerly on Chestnut St to Sherry Ave; thence southerly on Sherry Ave to Perry St; thence southerly and westerly on Perry St to Thompson Ave thence southerly on Thompson Ave to Bayview Ave; thence easterly on Bayview to Alma Ave; thence southerly on Alma to Roma St; thence westerly on Roma St to Gray St; thence southerly on Gray St to Franklin St thence easterly on Franklin St to Magnolia St; thence southerly on Magnolia St to State St; thence easterly on State St to Metacom Ave; thence southerly on Metacom Ave to Tower St; thence easterly on Tower St to Pokanoket Place; thence easterly on Pokanoket Place to census block 440010308004002; thence northerly on the boundary line between census block 440010308004002 and census blocks 440010308004007 and 440010309013019 to the Mount Hope Bay and the Bristol  Tiverton boundary line; thence northeasterly on the Bristol  Tiverton boundary line to the Bristol  Warren boundary line; thence northwesterly and westerly on the Bristol  Warren boundary line to the point of origin.

The tenth senatorial district shall also consist of all of that part of the town of Tiverton bounded by a line beginning at the intersection of the Tiverton  Portsmouth boundary line and the New York, New Haven and Hartford Railroad; then easterly on the New York, New Haven and Hartford Railroad to the shoreline; thence easterly and southerly on the shoreline to State Highway 24; thence northeasterly on State Highway 24 to Eagleville Rd; thence easterly on Eagleville Rd to Sucker Brook; thence southerly on Sucker Brook to Stafford Pond; thence southeasterly on the western shoreline of Stafford Pond to census block 440050417011067; thence northerly on the boundary line between census blocks 440050417011050 and 440050417011067 to Forand Ln and its extension; thence easterly on Forand Ln to Stafford Rd; thence southerly on Stafford Rd to Fairwood Dr; thence easterly on Fairwood Dr to Fairway Dr; thence easterly and southerly on Fairway Dr to Fairwood Dr; thence easterly on Fairwood Dr to Captains Cir; thence easterly on Captains Cir to the Rhode Island  Massachusetts boundary line; thence northerly and westerly on the Rhode Island  Massachusetts boundary line to the Mount Hope Bay; and the point where the Tiverton, Warren, Bristol and town lines meet; thence southwesterly along the Tiverton, Warren, Bristol and Portsmouth town boundaries to the point of origin; thence southerly on the shoreline to the point of origin.

=bi Eleventh district: The eleventh senatorial district shall consist of all of the town of Portsmouth.

The eleventh senatorial district shall also consist of all of that part of the town of Bristol bounded by a line beginning at the place where State St and its extension meets Bristol Harbor; thence easterly on State St to Thames St; thence northerly on Thames St to Franklin St; thence easterly on Franklin St to Magnolia St; thence southerly on Magnolia St to State St; thence easterly on State St to Metacom Ave; thence southerly on Metacom Ave to Tower St; thence easterly on Tower St to Pokanoket Pl; thence easterly on Pokanoket Pl to census block 440010308004002; thence northerly on the boundary line between census block 440010308004002 and census blocks 440010308004007 and 440010309013019 to the Mount Hope Bay and the Bristol  Tiverton boundary line; thence southwesterly on the Bristol  Tiverton boundary line to the Bristol  Portsmouth boundary line; continuing southwesterly and northwesterly on the Bristol  Portsmouth boundary to Bristol Harbor, thence northerly on the western shore of Bristol to the point of origin.

The eleventh senatorial district shall also consist of all of that part of the town of Tiverton bounded by a line beginning at the intersection of the Tiverton  Portsmouth boundary line and the New York, New Haven and Hartford Railroad; then easterly on the New York, New Haven and Hartford Railroad to the shoreline; thence easterly and southerly on the shoreline to State Highway 24; thence easterly on State Highway 24 to Eagleville Rd; thence easterly on to Eagleville Rd to Sucker Brook; thence southerly on Sucker Brook to Stafford Pond; thence southeasterly on the western and southern shoreline of Stafford Pond to census block 440050417011025; thence easterly on the boundary line between census blocks 440050417011025 and 440050417011020 to Stafford Rd; thence southerly on Stafford Rd to Bulgarmarsh Rd; thence westerly on Bulgarmarsh Rd to Main Rd; thence westerly on Main Rd to census block 440050416021031; thence westerly on the boundary line between census blocks 440050416021031 and 440050417023000 to Nannaquaket Pond; thence northwesterly on the eastern shoreline of Nannaquaket Pond to the Sakonnet River, thence northerly on the shoreline to the point of origin.

=bi Twelfth district: The twelfth senatorial district shall consist of all of the town of Middletown.

The twelfth senatorial district shall also consist of all of the town of Little Compton.

The twelfth senatorial district shall also consist of all of that part of the town of Tiverton bounded by a line beginning at the Portsmouth  Tiverton boundary line and the inlet to Nannaquaket Pond; thence southeasterly through the inlet to census block 440050416021031 thence easterly on the boundary line between census blocks 440050417023000 and 440050416021031 to Main Rd; thence southeasterly on Main Rd to Bulgarmarsh Rd; thence northeasterly on Bulgarmarsh Rd to Stafford Rd; thence northerly on Stafford Rd to census block 440050417011025; thence westerly on the boundary line of census blocks 440050417011025 and 440050417011020 to Stafford Pond; thence around the southern, western, and northern shorelines of Stafford Pond to census block 440050417011067; thence northerly on the boundary line between census blocks 440050417011050 and 440050417011067 to Forand Ln and its extension; thence easterly on Forand Ln to Stafford Rd; thence southerly on Stafford Rd to Fairwood Dr; thence easterly on Fairwood Dr to Fairway Dr; thence easterly and southerly on Fairway Dr to Fairwood Dr; thence easterly on Fairwood Dr to Captains Cir; thence easterly on Captains Cir to the Rhode Island  Massachusetts boundary line; thence southerly on the Rhode Island  Massachusetts boundary line to the Tiverton  Little Compton boundary line; thence westerly on the Tiverton  Little Compton boundary line to the Sakonnet River; thence northerly on the shoreline to the point of origin.

The twelfth senatorial district shall also consist of all of that part of the city of Newport bounded by a line beginning where the Middletown  Newport boundary meets Gibson Park Place; thence southerly on Gibson Park Place to Bliss Rd; thence westerly on Bliss Rd to Broadway; thence southerly on Broadway to Cranston Ave; thence easterly on Cranston Ave to Kay St; thence northeasterly on Kay St to Prairie Ave; thence southeasterly on Prairie Ave to Ellery Rd; thence easterly on Ellery Rd to Eustis Ave; thence southerly on Eustis Ave to census block 440050407002010; thence easterly on the boundary line between census blocks 440050407002002 and 440050407002010 to Easton South Pond; thence southerly and easterly on the pond shoreline to the Middletown  Newport boundary line; thence northwesterly on the Middletown  Newport boundary line to the point of origin.

=bi Thirteenth district: The thirteenth senatorial district shall consist of all of that part of the city of Newport bounded by a line beginning where the Middletown  Newport boundary meets Gibson Park Place; thence southerly on Gibson Park Place to Bliss Rd; thence westerly on Bliss Rd to Broadway; thence southerly on Broadway to Cranston Ave; thence easterly on Cranston Ave to Kay St; thence northeasterly on Kay St to Prairie Ave; thence southeasterly on Prairie Ave to Ellery Rd; thence easterly on Ellery Rd to Eustis Ave; thence southerly on Eustis Ave to census block 440050407002010; thence easterly on the boundary line between census blocks 440050407002002 and 440050407002010 to Easton South Pond; thence southerly and easterly on the pond shoreline to the Middletown  Newport boundary line; thence southerly on the Middletown  Newport boundary line to the Atlantic Ocean; thence westerly southerly, and northerly on shoreline to the Middletown  Newport boundary line; thence southeasterly on the Middletown  Newport boundary line to the point of origin.

The thirteenth senatorial district shall also consist of all of that part of the city of Newport known as Coasters Harbor Island (U.S. Naval Station).

The thirteenth senatorial district shall also consist of all of the town of Jamestown.

=bi Fourteenth district: The fourteenth senatorial district shall consist of all of that part of the city of East Providence bounded by a line beginning at the place where the East Providence shoreline meets the boundary line between census blocks 440070105021038 and 440070106003002; thence easterly on the boundary line between census blocks 440070105021038 and 440070106003002 to Whipple Ave and its extension; thence easterly on Whipple Ave to Bullocks Point Ave; thence northerly on Bullocks Point Ave to the New York, New Haven and Hartford Railroad; thence easterly on the New York, New Haven and Hartford Railroad, to an unnamed stream located between census block 44070105024008 and census block 440070105023013 to thence northerly along the unnamed stream to Socony Rd; thence easterly on Socony Rd to census block 440070105023019; thence northerly on the boundary between census blocks 440070105023004 and 440070105023019 to Wampanoag Trail; thence northwesterly on Wampanoag Trail, Shore Expressway; thence northerly on Shore Expressway to census block 440070105011013; thence westerly on the boundary line between census blocks 440070105011013 and 440070105011015 to Rowley St; and its extension thence westerly on Rowley St to Burroughs St; thence northerly on Burroughs St to Mayflower St; thence westerly on Mayflower St to Dover Ave; thence northerly on Dover Ave to Baldwin St; thence westerly on Baldwin St to Pawtucket Ave; thence northerly on Pawtucket Ave to Centre St; thence westerly on Centre St to Benson Ave; thence southerly on Benson Ave to Metacomet Ave; thence northwesterly on Metacomet Ave to Lynn Ave; thence southerly on Lynn Ave to Tab Ave; thence westerly on Tab Ave to N Broadway; thence northerly on N Broadway to Greenwood Ave; thence northwesterly on Greenwood Ave to the New York, New Haven and Hartford Railroad; thence northerly on the New York, New Haven and Hartford Railroad to Pawtucket Ave; thence northwesterly on Pawtucket Ave to the Pawtucket  East Providence boundary line; thence westerly on the Pawtucket  East Providence boundary line to the Providence  East Providence boundary line; thence southerly and easterly on the Providence  East Providence boundary line to the point of origin.

Fifteenth district: The fifteenth senatorial district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the intersection of Mineral Spring Ave and Hurley Ave; thence southerly on Hurley Ave to Grotto Ave; thence easterly on Grotto Ave to Dix Ave; thence northeasterly on Dix Ave to Lonsdale Ave; thence southerly on Lonsdale Ave to I- 95; thence easterly on I-95 to Pine St; thence northerly on Pine St to Church St; thence easterly on Church St to Park Pl W; thence northerly on Park Pl W to Dexter St; thence northwesterly on Dexter St to Goff Ave; thence northeasterly on Goff Ave to Broad St; thence northerly on Broad St to Exchange St; thence easterly on Exchange St to the Seekonk River; thence southerly on the Seekonk River to Main St; thence easterly on Main St to Broadway; thence easterly on to Broadway to Walcott St; thence easterly on Walcott St to Summit St; thence southerly on Summit St to Meadow St; thence easterly on Meadow St to S Bend St; thence northerly on S Bend St to Division St; thence easterly on Division St to Ben Mondor Way; thence southerly on Ben Mondor Way to Moss St; thence easterly on Moss St to Bacon St; thence southerly on Bacon St to Lake St; thence southwesterly on Lake St to Columbus Ave; thence northwesterly on Columbus Ave to Rhode Island Ave; thence southwesterly on Rhode Island Ave to Dunnell Ln; thence easterly on Dunnell Ln to E Dunnell Ln; thence southerly on E Dunnell Ln to census block 440070171003003; thence westerly on the boundary line between census blocks 44007017003007 and 440070171003003 to Rhode Island Ave; thence southwesterly on Rhode Island Ave to Prospect St; thence southeasterly on Prospect St to census block 440070171003018; thence northeasterly on the boundary line between census blocks 44007017003003 and 440070171003009 and census block 440070171003018 to York Ave; thence southerly on York Ave to Wellesley Ave; thence westerly on Wellesley Ave to Notre Dame Ave; thence southerly on Notre Dame Ave to Beverage Hill Ave; thence westerly on Beverage Hill Ave to Prospect St; thence northwesterly on Prospect St to census block 440070171001016; thence southwesterly on the boundary line between census blocks 440070171001016 and 440070171001017 to Beverage Hill Ave; thence westerly on Beverage Hill Ave to School St; thence southerly on School St to the unnamed stream at census block 440070171001011; thence westerly along the unnamed stream between census blocks 440070171001010 and 440070171001011 to the Seekonk River; thence southerly on the Seekonk River to the Pawtucket  Providence boundary line; thence westerly on the Pawtucket  Providence boundary line to the North Providence  Pawtucket boundary line; thence northerly on the North Providence  Pawtucket boundary line to the Lincoln  Pawtucket boundary line; thence easterly on the Lincoln  Pawtucket boundary line to Moshassuck Valley Industrial Highway; thence southerly on the Moshassuck Valley Industrial Highway to Weeden St; thence easterly on Weeden St to Lorraine St; thence southerly on Lorraine St to Mineral Spring Ave; thence easterly on Mineral Spring Ave to the point of origin.

The fifteenth senatorial district shall also consist of all of that part of the town of North Providence bounded by a line beginning where the North Providence  Pawtucket boundary line meets Jane St; thence westerly on Jane St to Volturno St; thence westerly on Volturno St to Charles St; thence northerly on Charles St to Mineral Spring Ave; thence westerly on Mineral Spring Ave to Cooper St; thence northerly on Cooper St to Charles St; thence northwesterly on Charles St to Gillen Ave; thence northerly on Gillen Ave to Adams St; thence easterly on Adams St to Lojai Blvd; thence northerly on Lojai Blvd to Garfield St; thence southerly on Garfield St to Ward Ave; thence easterly on Ward Ave to Campbell Ave; thence northerly on Campbell Ave to Finch Ave; thence easterly on Finch Ave to Dorman Ave; thence northeasterly on Dorman Ave to the North Providence  Pawtucket boundary line; thence southerly on the North Providence  Pawtucket boundary line to the point of origin.

=bi Sixteenth district: The sixteenth senatorial district shall consist of all of the city of Central Falls.

The sixteenth senatorial district shall also consist of all of that part of the city of Pawtucket bounded by a line beginning where the Lincoln  Pawtucket boundary line meets the Moshassuck Valley Industrial Highway; thence southerly on the Moshassuck Valley Industrial Highway to Weeden St; thence easterly on Weeden St to Lorraine St; thence southerly on Lorraine St to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Hurley Ave; thence southerly on Hurley Ave to Grotto Ave; thence easterly on Grotto Ave to Dix Ave; thence northeasterly on Dix Ave to Lonsdale Ave; thence southerly on Lonsdale Ave to I- 95; thence easterly on I- 95 to Pine St; thence northerly on Pine St to Church St; thence easterly on Church St to Park Pl W; thence northerly on Park Pl W to Dexter St; thence northwesterly on Dexter St to Goff Ave; thence northeasterly on Goff Ave to Broad St; thence northerly on Broad St to Exchange St; thence easterly on Exchange St to the Seekonk River; thence northerly on the Seekonk River to the Central Falls  Pawtucket boundary line; thence westerly on the Central Falls  Pawtucket boundary line to the Lincoln  Pawtucket boundary line; thence westerly on the Lincoln  Pawtucket boundary line to the point of origin.

=bi Seventeenth district: The seventeenth senatorial district shall consist of all of that part of the town of Lincoln bounded by a line beginning at the place where the Cumberland  Lincoln boundary line meets Lonsdale Ave; thence southerly on Lonsdale Ave to Cook St; thence westerly on Cook St to Carrington St; thence southwesterly on Carrington St to Front St; thence southwesterly on Front St to Grove St; thence northwesterly on Grove St to Union St; thence westerly on Union St to Pleasant St; thence northerly on Pleasant St to Leicester Dr; thence westerly on Leicester Dr to Arlington Dr; thence northerly on Arlington Dr to Keane St; thence westerly on Keane St to River Rd; thence southwesterly on River Rd to Great Rd; thence southerly on Great Rd to Smithfield Ave; thence southerly on Smithfield Ave to Sayesville Pond; thence southeasterly on the eastern shoreline of Sayesville Pond to Walker St; thence easterly on Walker St to Moshassuck Rd; thence southeasterly on Moshassuck Rd to Conduit St; thence northeasterly on Conduit St to the Central Falls  Lincoln boundary line; thence southerly on the Central Falls  Lincoln boundary line to the Lincoln  Pawtucket boundary line; thence westerly on the Lincoln  Pawtucket boundary line to the Lincoln  North Providence boundary line; thence westerly on the Lincoln  North Providence boundary line to the Smithfield  Lincoln boundary line; thence northerly on the Smithfield  Lincoln boundary line to the North Smithfield  Lincoln boundary line; thence northerly on the North Smithfield  Lincoln boundary line to the Cumberland  Lincoln boundary line; thence southeasterly on the Cumberland  Lincoln boundary line to the point of origin.

The seventeenth senatorial district shall also consist of all of that part of the town of North Providence bounded by a line beginning where the Lincoln  North Providence boundary line meets Angell Rd; thence southeasterly on Angell Rd, and its extension continuing on the boundary line between census blocks 440070119022003 and 440070119023000 to Evergreen Parkway; thence southerly on Evergreen Parkway to Benjamin Dr; thence easterly on Benjamin Dr to Terry St, thence southerly on Terry St to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Cooper St; thence northerly on Cooper St to Charles St; thence northwesterly on Charles St to Gillen Ave; thence northerly on Gillen Ave to Adams St; thence easterly on Adams St to Lojai Blvd; thence northerly on Lojai Blvd to Garfield St; thence southerly on Garfield St to Ward Ave; thence easterly on Ward Ave to Campbell Ave; thence northerly on Campbell Ave to Finch Ave; thence easterly on Finch Ave to Dorman Ave; thence northeasterly on Dorman Ave to the North Providence  Pawtucket boundary line; thence northerly on the North Providence  Pawtucket boundary line to the Lincoln  North Providence boundary line; then westerly on the Lincoln  North Providence boundary line to the point of origin.

The seventeenth senatorial district shall also consist of all of that part of the town of North Smithfield bounded by a line beginning where the Burrillville  North Smithfield boundary line meets Slatersville Reservoir; thence northeasterly on the center of Slatersville Reservoir to Providence Pike; thence northwesterly on Providence Pike to Main St; thence easterly on Main St to Greene St; thence northeasterly on Greene St to School St; thence easterly on School St to N Smithfield Expressway; thence southeasterly on N Smithfield Expresswayy to Greenville Rd; thence northeasterly on Greenville Rd to Providence St; thence northeasterly on Providence St to the northernmost National Grid Right of Way; thence easterly along the northernmost National Grid Right of Way to the Woonsocket  North Smithfield boundary line; thence easterly on the Woonsocket  North Smithfield boundary line to the North Smithfield  Lincoln boundary line; thence southerly on the North Smithfield  Lincoln boundary line to the North Smithfield  Smithfield boundary line; thence westerly on the North Smithfield  Smithfield boundary line to the Burrillville  North Smithfield boundary line; thence northerly on the Burrillville  North Smithfield boundary line to the point of origin.

=bi Eighteenth district: The eighteenth senatorial district shall consist of all of that part of the city of East Providence bounded by a line beginning where the East Providence  Barrington boundary line meets Willett Ave; thence westerly on Willett Ave to Crescent View Ave; thence westerly on Crescent View Ave to Bullocks Pt Ave; thence northerly on Bullocks Pt Ave to Beach Rd; thence westerly on Beach Rd and its extension to Narragansett Bay; and the Providence  Cranston boundary line thence northerly on the East Providence  Cranston boundary line to the point where Whipple Ave and its extension meet the town boundary line at census block 440070105021039 thence easterly on the boundary line between census blocks 440070105021039 and 440070106003003, to Whipple Ave and its extension; thence easterly on Whipple to Bullocks Point Ave; thence northerly on Bullocks Point Ave to the New York, New Haven and Hartford Railroad; thence easterly on the New York, New Haven and Hartford Railroad, to the unnamed stream at census block 44070105024008 thence northerly along the unnamed stream to Socony Rd; thence easterly on Socony Rd to census block 440070105023019; thence northerly on the boundary between census blocks 440070105023004 and 440070105023019 to Wampanoag Trail; thence northwesterly on Wampanoag Trail to Shore Expressway; thence northerly on Shore Expressway to census block 440070105011013; thence westerly on the boundary line between census blocks 440070105011013 and 440070105011015 to Rowley St; and its extension thence westerly on Rowley St to Burroughs St; thence northerly on Burroughs St to Mayflower St; thence westerly on Mayflower St to Dover Ave; thence northerly on Dover Ave to Baldwin St; thence westerly on Baldwin St to Pawtucket Ave; thence northerly on Pawtucket Ave to Centre St; thence westerly on Centre St to Benson Ave; thence southerly on Benson Ave to Metacomet Ave; thence westerly on Metacomet Ave to Lynn Ave; thence southerly on Lynn Ave to Tab Ave; thence westerly on Tab Ave to N Broadway; thence northerly on N Broadway to Greenwood Ave; thence northwesterly on Greenwood Ave to the New York, New Haven and Hartford Railroad; thence northerly on the New York, New Haven and Hartford Railroad to Pawtucket Ave; thence northwesterly on Pawtucket Ave to the Pawtucket  East Providence boundary line; thence easterly on the Pawtucket  East Providence boundary line to the Rhode Island  Massachusetts boundary line; thence southerly on the Rhode Island  Massachusetts boundary line to the East Providence  Barrington boundary line; thence southwesterly on the East Providence  Barrington boundary line to the Wampanoag Trail; thence northwesterly on the Wampanoag Trail to Forbes St; thence westerly on Forbes St to Willett Ave; thence southerly on Willett Ave to Kingsford Ave; thence easterly on Kingsford Ave to Somerset Ave; thence southerly on Somerset Ave to Burnside Ave; thence easterly on Burnside Ave to Meadowcrest Dr; thence southerly on Meadowcrest Dr to Woodbine St; thence southerly on Woodbine St to Willett Ave; thence southeasterly on Willett Ave to Rounds Ave; thence easterly on Rounds Ave to Grassy Plain Rd; thence easterly on Grassy Plain Rd to Ormond Dr; thence southeasterly on Ormond Dr to the East Providence  Barrington boundary line; thence southwesterly on the East Providence  Barrington boundary line to the point of origin.

The eighteenth senatorial district shall also consist of all of that part of the city of Pawtucket bounded by a line beginning at the Massachusetts  Rhode Island boundary and Pequot Rd; thence southerly on Pequot Rd to Naushon Rd; thence easterly on Naushon Rd to Naushon Ct; thence southeasterly and westerly on Naushon Ct to its terminus, continuing westerly on the boundary line between census blocks 440070169002002 and 440070169002027, continuing westerly on the boundary line between census block 440070169002022 and census blocks 440070170002000 and 440070169002026 to Newport Ave; thence northerly on Newport Ave to Armistice Blvd; thence westerly on Armistice Blvd to York Ave; thence northerly on York Ave to Central Ave; thence westerly on Central Ave to N Bend St; thence southerly on N Bend St to S Bend St; thence southerly on S Bend St to Division St; thence easterly on Division St to Ben Mondor Way; thence southerly on Ben Mondor Way to Moss St; thence easterly on Moss St to Bacon St; thence southerly on Bacon St to Lake St; thence southwesterly on Lake St to Columbus Ave; thence northwesterly on Columbus Ave to Rhode Island Ave; thence southwesterly on Rhode Island Ave to Dunnell Ln; thence easterly on Dunnell Ln to E Dunnell Ln; thence southerly on E Dunnell Ln to census block 440070171003003; thence westerly on the boundary line between census blocks 44007017003007 and 440070171003003 to Rhode Island Ave; thence southwesterly on Rhode Island Ave to Prospect St; thence southeasterly on Prospect St to census block 440070171003018; thence northeasterly on the boundary line between census blocks 44007017003003 and 440070171003009 and census block 440070171003018 to York Ave; thence southerly on York Ave to Wellesley Ave; thence westerly on Wellesley Ave to Notre Dame Ave; thence southerly on Notre Dame Ave to Beverage Hill Ave; thence westerly on Beverage Hill Ave to Prospect St; thence northwesterly on Prospect St to census block 440070171001016; thence southwesterly on the boundary line between census blocks 440070171001016 and 440070171001017 to Beverage Hill Ave; thence westerly on Beverage Hill Ave to School St; thence southerly on School St to the unnamed stream at census block 440070171001011; thence westerly along the unnamed stream between census blocks 440070171001010 and 440070171001011 to the Seekonk River; thence southerly on the Seekonk River to the Pawtucket  East Providence boundary line; thence easterly on the Pawtucket  East Providence boundary line to the Massachusetts  Rhode Island boundary line; thence northerly on the Massachusetts  Rhode Island boundary line to the point of origin.

=bi Nineteenth district: The nineteenth senatorial district shall consist of all of that part of the town of Cumberland bounded by a line beginning where the Lincoln  Cumberland boundary line meets School St; thence easterly on School St to census block 440070114034007; thence northerly on the boundary line between census blocks 440070114033004 and 440070114034007 to Kennedy Ct; thence southerly on Kennedy Ct to Plantation Dr; thence easterly on Plantation Dr to Farm Dr; thence southeasterly on Farm Dr to Secluded Ct; thence around Secluded Ct to Farm Dr; thence easterly on Farm Dr to Oakridge Dr; thence southerly on Oakridge Dr to Fiske Ave; thence easterly on Fiske Ave to Mullen St; thence southerly on Mullen St to Boardman Ave; thence easterly on Boardman Ave to Mendon Rd; thence northerly on Mendon Rd to Pound Rd; thence northeasterly on Pound Rd to census block 440070114022054; thence northerly on the boundary line between census block 440070114022067 and 440070114022054 to Nate Whipple Hwy; thence easterly on Nate Whipple Hwy to Sneech Pond Rd; thence easterly on Sneech Pond Rd to Little Pond County Rd; thence northerly on Little Pond County Rd to Nate Whipple Hwy; thence easterly on Nate Whipple Hwy to Diamond Hill Rd; thence northerly on Diamond Hill Rd to Pine Swamp Rd; thence westerly on Pine Swamp Rd to census block 440070114021030; thence northeasterly on the boundary line between census blocks 440070114021030 and 440070114021055 to Cook Rd; thence northerly on Cook Rd to the Rhode Island  Massachusetts boundary line; thence easterly and southerly on the Rhode Island  Massachusetts boundary line to the Cumberland  Central Falls boundary line; thence westerly on the Cumberland  Central Falls boundary line to the Lincoln  Cumberland boundary line; thence northwesterly on the Lincoln  Cumberland boundary line to the point of origin.

The nineteenth senatorial district shall also consist of all of that part of the town of Lincoln bounded by a line beginning at the place where the Cumberland  Lincoln boundary line meets Lonsdale Ave; thence southerly on Lonsdale Ave to Cook St; thence westerly on Cook St to Carrington St; thence southwesterly on Carrington St to Front St; thence southwesterly on Front St to Grove St; thence northwesterly on Grove St to Union St; thence westerly on Union St to Pleasant St; thence northerly on Pleasant St to Leicester Dr; thence westerly on Leicester Dr to Arlington Dr; thence northerly on Arlington Dr to Keane St; thence westerly on Keane St to River Rd; thence southwesterly on River Rd to Great Rd; thence southerly on Great Rd to Smithfield Ave; thence southerly on Smithfield Ave to Sayesville Pond; thence southeasterly on the eastern shoreline of Sayesville Pond to Walker St; thence easterly on Walker St to Moshassuck Rd; thence southeasterly on Moshassuck Rd to Conduit St; thence northeasterly on Conduit St to the Central Falls  Lincoln boundary line; thence northeasterly on the Central Falls  Lincoln boundary line to the Cumberland  Lincoln boundary line; thence northerly on the Cumberland  Lincoln boundary line to the point of origin.

=bi Twentieth district: The twentieth senatorial district shall consist of all of that part of the city of Woonsocket bounded by a line beginning at the place where the Rhode Island  Massachusetts boundary line meets Rathbun St; thence southerly on Rathbun St to Diamond Hill Rd; thence easterly on to Diamond Hill Rd to Social St; thence southerly on Social St to E School St; thence westerly on E School St to Rathbun St; thence southerly on Rathbun St to Cumberland St; thence easterly on Cumberland St to the Peters River; thence southwesterly on the Peters River to the Blackstone River; thence southwesterly on the Blackstone River to Bernon St; thence easterly on Bernon St to Manville Rd; thence southerly on Manville Rd to the Woonsocket  North Smithfield boundary line; thence easterly on the Woonsocket  North Smithfield boundary line to the Woonsocket  Cumberland boundary line; thence northeasterly on the Woonsocket  Cumberland boundary line to the Rhode Island  Massachusetts boundary line; then westerly on the Rhode Island  Massachusetts boundary line to the point of origin.

The twentieth senatorial district shall also consist of all of that part of the town of Cumberland bounded by a line beginning where the Lincoln  Cumberland boundary line meets School St; thence easterly on School St to census block 440070114034007; thence northerly on the boundary line between census blocks 440070114033004 and 440070114034007 to Kennedy Ct; thence southerly on Kennedy Ct to Plantation Dr; thence easterly on Plantation Dr to Farm Dr; thence southeasterly on Farm Dr to Secluded Ct; thence around Secluded Ct to Farm Dr; thence easterly on Farm Dr to Oakridge Dr; thence southerly on Oakridge Dr to Fiske Ave; thence easterly on Fiske Ave to Mullen St; thence southerly on Mullen St to Boardman Ave; thence easterly on Boardman Ave to Mendon Rd; thence northerly on Mendon Rd to Pound Rd; thence northeasterly on Pound Rd to census block 440070114022054; thence northerly on the boundary line between census block 440070114022067 and 440070114022054 to Nate Whipple Hwy; thence easterly on Nate Whipple Hwy to Sneech Pond Rd; thence easterly on Sneech Pond Rd to Little Pond County Rd; thence northerly on Little Pond County Rd to Nate Whipple Hwy; thence easterly on Nate Whipple Hwy to Diamond Hill Rd; thence northerly on Diamond Hill Rd to Pine Swamp Rd; thence westerly on Pine Swamp Rd to census block 440070114021030; thence northeasterly on the boundary line between census blocks 440070114021030 and 440070114021055 to Cook Rd; thence northerly on Cook Rd to the Rhode Island  Massachusetts boundary line; thence westerly on the Massachusetts  Rhode Island boundary line to the Woonsocket  Cumberland boundary line; thence southwesterly on the Woonsocket  Cumberland boundary line to the Lincoln  Cumberland boundary line; thence southeasterly on the Lincoln  Cumberland boundary line to the point of origin.

=bi Twenty-first district: The twenty-first senatorial district shall consist of all of the town of Foster.

The twenty-first senatorial district shall also consist of all of the town of Scituate.

The twenty-first senatorial district shall also consist of all of that part of the town of West Greenwich bounded by a line beginning where the Rhode Island  Connecticut boundary line meets Bailey Pond Rd; thence easterly on Bailey Pond Rd to Hazard Rd; thence northerly on Hazard Rd to Muddy Brook Rd, thence easterly on Muddy Brook Rd to Coney Brook; thence southeasterly on Coney Brook to census block 440030208003016; thence northeasterly on the unnamed brook between census blocks 440030208003015 and 440030208003016 to Hudson Pond Rd; thence southeasterly on Hudson Pond Rd to Liberty Hill Rd; thence northeasterly on Liberty Hill Rd to Plain Meeting House Rd; thence easterly on Plain Meeting House Rd to Acid Factory Brook; thence southeasterly on Acid Factory Brook to Eisenhower Lake; thence along the north and the eastern shoreline of Eisenhower Lake to census block 440030208003052; thence easterly on the unidentified St between census block 440030208003041 and census blocks 440030208003052 and 440030208003051 to John Potter Rd; thence southeasterly on John Potter Rd to Matteson Plain Rd; thence northerly on Matteson Plain Rd to Browns Corner Rd; thence northeasterly on Browns Corner Rd to Victory Hwy; thence southerly on Victory Hwy to Linden Ln; thence easterly on Linden Ln to Regina Dr; thence southeasterly on Regina Dr to Fry Pond Rd; thence northerly on Fry Pond Rd to Sharpe St; thence easterly on Sharpe St to Weaver Hill Rd; thence easterly on Weaver Hill Rd to Big River Rd; thence northeasterly on Big River Rd and its extension to the Big River; thence southerly on the Big River to I- 95; thence easterly on I-95 to Nooseneck Hill Rd; thence northerly on Nooseneck Hill Rd to the Coventry  West Greenwich boundary line, thence westerly on the Coventry  West Greenwich boundary line to the Connecticut  Rhode Island boundary line; thence southerly on the Connecticut  Rhode Island boundary line to the point of origin.

The twenty-first senatorial district shall also consist of all of that part of the town of Coventry bounded by line beginning where the Coventry  West Greenwich boundary line meets Victory Hwy; thence northerly on Victory Hwy to the Washington Secondary Track; thence easterly on the Washington Secondary Track to Quidnick Brook; thence easterly on Quidnick Brook to Coventry Center Pond; thence easterly on the southern and eastern shoreline of Coventry Center Pond to census block 440030207022028; thence northeasterly on the boundary line between census blocks 440030207022028 and 440030207022031 to Phillips Hill Rd; thence northerly on Phillips Hill Rd to Flat River Rd; thence easterly on Flat River Road to the Flat River Reservoir; thence easterly on the midpoint of the Flat River Reservoir to the Mishnock River; thence southwesterly on the Mishnock River to Tiogue Ave; thence easterly on Tiogue Ave to census block 440030206022024; thence northeasterly on the boundary line between census blocks 440030206022016 and 440030206022024 to S Main St; thence northeasterly on S Main St to Rathbun St; thence northeasterly on Rathbun St to Wood St; thence easterly on Wood St to Sandy Bottom Rd; thence northerly on Sandy Bottom Rd to Washington St; thence northeasterly on Washington St to Knotty Oak Rd; thence northerly on Knotty Oak Rd to the Scituate  Coventry boundary line, thence westerly on the Scituate  Coventry boundary line to the Foster  Coventry boundary line; thence westerly on the Foster  Coventry boundary line to the Connecticut  Rhode Island boundary line; thence southerly on the Connecticut  Rhode Island boundary line to the Coventry  West Greenwich boundary line; thence easterly on the Coventry  West Greenwich boundary line to the point of origin.

=bi Twenty-second district: The twenty-second senatorial district shall consist of all of the town of Smithfield.

The twenty-second senatorial district shall also consist of all of that part of the town of North Providence bounded by line beginning at the intersection of the Smithfield-North Providence boundary line and Smithfield Road; thence southerly on Smithfield Rd to Bicentennial Way; thence westerly on Bicentennial Way to Locust Ave; thence southerly on Locust Ave to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Central Ave; thence southerly on Central Ave to Hobson Ave; thence southwesterly on Hobson Ave to Dewey Ave; thence southerly on Dewey Ave to Smith St; thence easterly on Smith St to Atlantic Blvd; thence southwesterly on Atlantic Blvd to Hatherly St; thence southerly on Hatherly St to Gaudet St; thence westerly on Gaudet St to Chandler St; thence westerly on Chandler St to Woonasquatucket Ave; thence southerly on Woonasquatucket Ave to Zambarano Ave; thence westerly on Zambarano Ave to the North Providence  Johnston boundary line; thence northwesterly on the North Providence  Johnston boundary line to the Smithfield-North Providence boundary line; thence easterly on the Smithfield-North Providence boundary line to the point of origin.

The twenty-second senatorial district shall also consist of all of that part of the town of Johnston bounded by line beginning where the former Providence & Springfield Railroad meets Binghampton Ave; thence westerly on Binghampton Ave to Di Sarro Ave; thence southerly on Di Sarro Ave to Newman Ave; thence westerly on Newman Ave to Greenville Ave; thence northerly on Greenville Ave to George Waterman Rd; thence northerly on George Waterman Rd to Allendale Ave; thence easterly on Allendale Ave to Allendale Way; thence easterly on Allendale Way to the Johnston  North Providence boundary line; thence southerly on the Johnston  North Providence boundary line to Irons Ave and its extension; thence westerly on Irons Ave to the point of origin.

=bi Twenty-third district: The twenty-third senatorial district shall consist of all of the town of Burrillville.

The twenty-third senatorial district shall also consist of all of the town of Glocester.

The twenty-third senatorial district shall also consist of all of that part of the town of North Smithfield bounded by a line beginning where the Burrillville  North Smithfield boundary line meets Slatersville Reservoir; thence northeasterly on the center of Slatersville Reservoir to Providence Pike; thence northwesterly on Providence Pike to Main St; thence easterly on Main St to Greene St; thence northeasterly on Greene St to School St; thence easterly on School St to Victory Highway; thence northwesterly on Victory Highway to census block 440070128013040; thence northerly on the boundary line between census block 440070128013040 and census blocks 44007012803003 to Harkness Rd; thence northerly and westerly on Harkness Rd to N Smithfield Expressway; thence northwesterly on the N Smithfield Expressway to the Rhode Island  Massachusetts boundary line; thence westerly on the Rhode Island  Massachusetts boundary line to the Burrillville  North Smithfield boundary line; thence southerly on the Burrillville  North Smithfield boundary line to the point of origin.

=bi Twenty-fourth district: The twenty-fourth senatorial district shall consist of all of that part of the city of Woonsocket bounded by a line beginning at the place where the Rhode Island  Massachusetts boundary line meets Rathbun St; thence southerly on Rathbun St to Diamond Hill Rd; thence easterly on to Diamond Hill Rd to Social St; thence southerly on Social St to E School St; thence westerly on E School St to Rathbun St; thence southerly on Rathbun St to Cumberland St; thence easterly on Cumberland St to Peters River; thence southwesterly on Peters River to the Blackstone River; thence southwesterly on the Blackstone River to Bernon St; thence easterly on Bernon St to Manville Rd; thence southerly on Manville Rd to the Woonsocket  North Smithfield boundary line; thence westerly and northerly on the Woonsocket  North Smithfield boundary line to the Rhode Island  Massachusetts boundary line; thence easterly on the Rhode Island  Massachusetts boundary line to the point of origin.

The twenty-fourth senatorial district shall also consist of all of that part of the town of North Smithfield bounded by a line beginning at the place where the Rhode Island  Massachusetts boundary line meets the N Smithfield Expressway; thence southeasterly on the N Smithfield Expressway to Harkness Rd; thence easterly and southeasterly on Harkness Rd to census block 440070128013003; thence southeasterly on the boundary line between census block 440070128013040 and census blocks 440070128013033 and 440070128013003 to Victory Highway; thence southeasterly on Victory Highway to School St; thence southwesterly on School St to N Smithfield Expressway; thence southeasterly on N Smithfield Expressway to Greenville Rd; thence northeasterly on Greenville Rd to the northernmost National Grid Right of Way; thence easterly on the northernmost National Grid Right of Way to the Woonsocket  North Smithfield boundary line; thence northwesterly on the Woonsocket  North Smithfield boundary line to the Rhode Island  Massachusetts boundary line; thence westerly on the Rhode Island  Massachusetts boundary line to the point of origin.

=bi Twenty-fifth district: The twenty-fifth senatorial district shall consist of all of that part of the town of Johnston bounded by a line beginning where the former Providence & Springfield Railroad meets Binghampton Ave; thence westerly on Binghampton Ave to Di Sarro Ave; thence southerly on Di Sarro Ave to Newman Ave; thence westerly on Newman Ave to Greenville Ave; thence northerly on Greenville Ave to George Waterman Rd; thence northerly on George Waterman Rd to Allendale Ave; thence easterly on Allendale Ave to Allendale Way; thence easterly on Allendale Way to the Johnston  North Providence boundary line; thence northwesterly on the Johnston  North Providence boundary line to the Johnston  Smithfield boundary line; thence westerly on the Johnston  Smithfield boundary line to the Scituate  Johnston boundary line; thence southerly on the Scituate  Johnston boundary line to the Johnston  Cranston boundary line; thence easterly on the Johnston  Cranston boundary line to the Johnston  Providence boundary line; thence northerly on the Johnston  Providence boundary line to the Johnston  North Providence boundary line; thence northerly on the Johnston  North Providence boundary line to Irons Ave and its extension; thence westerly on Irons Ave to Providence & Springfield Railroad; thence southerly on the Providence & Springfield Railroad; thence the point of origin.

=bi Twenty-sixth district: The twenty-sixth senatorial district shall consist of all of that part of the city of Cranston bounded by a line beginning at the place where the Cranston  West Warwick boundary line meets Natick Ave; thence northerly on Natick Ave to Wilbur Ave; thence westerly on Wilbur Ave to Apple Hill Dr; thence southwesterly on Apple Hill Dr to Apple Blossom Ln; thence southeasterly on Apple Blossom Ln to Sweet Fern Dr; thence northwesterly on Sweet Fern Dr to Blueberry Ln; thence southerly on Blueberry Ln to Honeysuckle Dr; thence westerly on Honeysuckle Dr to Phenix Ave; thence northeasterly on Phenix Ave to Atwood Ave; thence southerly on Atwood Ave to A St; thence easterly on A St to Cranston St; thence northerly on Cranston St to Park Ave; thence easterly on Park Ave to the bike path following the former Hartford Railroad; thence northeasterly on the bike path following the former Hartford Railroad to census block 440070141001000; thence easterly on the boundary line between census blocks 440070141001000 and 440070141003000 to the Providence  Cranston boundary line; thence northwesterly on the Providence  Cranston boundary line to the Johnston  Cranston boundary line; thence southwesterly on the Johnston  Cranston boundary line to the Scituate  Cranston boundary line; thence southerly on the Scituate  Cranston boundary line to the Cranston  Coventry boundary line; thence easterly on the Cranston  Coventry boundary line to the Cranston  West Warwick boundary line; thence easterly on the Cranston  West Warwick boundary line to the point of origin.

=bi Twenty-seventh district: The twenty-seventh senatorial district shall consist of all of that part of the city of Cranston bounded by a line beginning at the place where the Cranston  West Warwick boundary line meets Natick Ave; thence northerly on Natick Ave to Wilbur Ave; thence westerly on Wilbur Ave to Apple Hill Dr; thence southwesterly on Apple Hill Dr to Apple Blossom Ln; thence southeasterly on Apple Blossom Ln to Sweet Fern Dr; thence northwesterly on Sweet Fern Dr to Blueberry Ln; thence southerly on Blueberry Ln to Honeysuckle Dr; thence westerly on Honeysuckle Dr to Phenix Ave; thence northeasterly on Phenix Ave to Atwood Ave; thence southerly on Atwood Ave to A St; thence easterly on A St to Cranston St; thence northerly on Cranston St to Park Ave; thence easterly on Park Ave to Roslyn Ave; thence southerly on Roslyn Ave to Garland Ave; thence easterly on Garland Ave to Knollwood Ave; thence southerly on Knollwood Ave to Riverfarm Rd; thence southeasterly on Riverfarm Rd to Reservoir Ave; thence southwesterly on Reservoir Ave to Bridgeton Rd; thence southeasterly on Bridgeton Rd to Muriel St; thence easterly on Muriel St and continuing on the boundary line between census block 440070137022013 and census blocks 440070137022007, 440070137022008, and 440070137023011 to Aqueduct Rd; thence easterly on Aqueduct Rd to Eden Park Dr; thence northerly on Eden Park Dr to Waterman Ave; thence easterly on Waterman Ave to Oakland Ave; thence easterly on Oakland Ave to Glengrove Ave; thence northwesterly on Glengrove Ave to Waterman Ave; thence easterly on Waterman Ave to Autumn St; thence northerly on Autumn St to Blackamore Ave; thence easterly on Blackamore Ave to Pontiac Ave; thence southerly on Pontiac Ave to Rockland Ave; thence southeasterly on Rockland Ave to Forest Ave; thence southerly on Forest Ave to the New York New Haven and Hartford Railroad; thence westerly on the New York New Haven and Hartford Railroad to the Pawtuxet River; thence southeasterly on to the Pawtuxet River to Cranston  Warwick boundary line; thence southwesterly on the Cranston  Warwick boundary line to State Highway 37; thence westerly on State Highway 37 to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to the Cranston  Warwick boundary line; thence westerly on the Cranston  Warwick boundary line to the point of origin.

The twenty-seventh senatorial district shall consist of all of that part of the city of West Warwick bounded by a line beginning where the Cranston  West Warwick boundary line meets Natick Rd; thence southerly on Natick Rd to Wakefield St; thence easterly on Wakefield St to Wilson St; thence southerly on Wilson St to Prospect Hill Ave; thence easterly on Prospect Hill Ave to Providence St; thence southerly on Providence St to Market St; thence easterly on Market St to census block 440030205002025; thence southwesterly on the boundary line between census blocks 440030205002025 and 440030223002027 to Providence St and the West Warwick  Warwick boundary line; thence northeasterly on the West Warwick  Warwick boundary line to the Cranston- West Warwick boundary line; thence westerly on the Cranston  West Warwick boundary line to the point of origin.

=bi Twenty-eighth district: The twenty-eighth senatorial district shall consist of all of that part of the city of Cranston bounded by a line beginning at the place where the Providence  Cranston boundary line meets the boundary line between census blocks 440070141001000 and 440070141003000; thence easterly on the boundary line between census blocks 440070141001000 and 440070141003000 to the bike path following the former Hartford Railroad; thence southwesterly on the bike path following the former Hartford Railroad to Park Ave; thence easterly on Park Ave to Roslyn Ave; thence southerly on Roslyn Ave to Garland Ave; thence easterly on Garland Ave to Knollwood Ave; thence southerly on Knollwood Ave to Riverfarm Rd; thence southeasterly on Riverfarm Rd to Reservoir Ave; thence southwesterly on Reservoir Ave to Bridgeton Rd; thence southeasterly on Bridgeton Rd to Muriel St; thence easterly on Muriel St and continuing on the boundary line between census block 440070137022013 and census blocks 440070137022007, 440070137022008, and 440070137023011 to Aqueduct Rd; thence easterly on Aqueduct Rd to Eden Park Dr; thence northerly on Eden Park Dr to Waterman Ave; thence easterly on Waterman Ave to Oakland Ave; thence easterly on Oakland Ave to Glengrove Ave; thence northwesterly on Glengrove Ave to Waterman Ave; thence easterly on Waterman Ave to Autumn St; thence northerly on Autumn St to Blackamore Ave; thence easterly on Blackamore Ave to Pontiac Ave; thence southerly on Pontiac Ave to Rockland Ave; thence southeasterly on Rockland Ave to Forest Ave; thence southerly on Forest Ave to the New York New Haven and Hartford Railroad; thence westerly on the New York New Haven and Hartford Railroad the Pawtuxet River; thence southeasterly on the unnamed stream between census blocks 440070138002012 and 4400070138003010 on the Pawtuxet River to Cranston  Warwick boundary line; thence easterly on the Cranston  Warwick boundary line to the East Providence-Narragansett Bay; thence northerly on the East Providence  Cranston boundary line to the Providence  Cranston boundary line; thence westerly and southerly on the Providence  Cranston boundary line to the point of origin.

The twenty-eighth senatorial district shall also consist of all of that part of the city of Providence bounded by a line beginning at the Providence  Cranston boundary line and Narragansett Blvd; thence northerly on Narragansett Blvd to Indiana Ave; thence easterly on Indiana Ave to Michigan Ave; thence northerly on Michigan Ave to New York Ave; thence westerly on New York Ave to Tennessee Ave; thence northerly on Tennessee Ave to Chapman St; thence westerly on Chapman St to Allens Ave; thence northerly on Allens Ave to the New York New Haven and Hartford Railroad; thence northeasterly on the New York New Haven and Hartford Railroad and its extension to the Providence  East Providence boundary line; thence southeasterly and westerly on the Providence  East Providence boundary line to the Providence  Cranston boundary line; thence westerly on the Providence  Cranston boundary line to the point of origin.

=bi Twenty-ninth district: The twenty-ninth senatorial district shall consist of all of that part of the city of Warwick bounded by a line beginning at the place where Lockwood Brook enters Narragansett Bay; thence westerly on Lockwood Brook to Old Mill Brook; thence southwesterly on Old Mill Brook to Buckeye Brook; thence northwesterly on Buckeye Brook to Warwick Ave; thence southerly on Warwick Ave to Sandy Ln; thence southwesterly on Sandy Ln to W Shore Rd; thence westerly on W Shore Rd to Main Ave; thence northwesterly on Main Ave to census block 440039800001018; thence northeasterly on the boundary line between census blocks 440039800001018 and 440039800001000 to Strawberry Field Rd; thence westerly on Strawberry Field Rd to census block 440039800001019; thence northerly on the boundary line between census blocks 440039800001019 and 440039800001000; thence westerly on the boundary line between census blocks 440039800001020 and 440039800001009 to the southern side of the Airport Connector Rd; thence westerly on the southern side of the Airport Connector Rd to Post Rd; thence northeasterly on Post Rd to Newfield Ave; thence northwesterly on Newfield Ave to Northampton St; thence northwesterly on Northampton St to Bourbon Pl; thence easterly on Bourbon Pl to Dryden Blvd; thence easterly on Dryden Blvd to Tennyson Rd; thence northerly on Tennyson Rd to Dryden Blvd; thence easterly on Dryden Blvd to Warwick Ave; thence southerly on Warwick Ave to Washington St; thence northeasterly on Washington St to Tyler St; thence southeasterly on Tyler St to Tilden Ave; thence southerly on Tilden Ave to Harrison Ave; thence easterly on Harrison Ave to Fair St; thence southerly on Fair St to Longwood Ave; thence northeasterly on Longwood Ave to Canonchet Ave; thence easterly on Canonchet Ave and its extension to census block 440030210022026; thence southeasterly on the boundary line between census blocks 440030210022026 and 440030210024004 to Narragansett Bay and the Cranston  Warwick boundary line; thence southerly on the shoreline to the point of origin.

=bi Thirtieth district: The thirtieth senatorial district shall consist of all of that part of the city of Warwick bounded by a line beginning at the place where Lockwood Brook enters Narragansett Bay; thence westerly on Lockwood Brook to Old Mill Brook; thence southwesterly on Old Mill Brook to Buckeye Brook; thence northwesterly on Buckeye Brook to Warwick Ave; thence southerly on Warwick Ave to Sandy Ln; thence southwesterly on Sandy Ln to W Shore Rd; thence westerly on W Shore Rd to Main Ave; thence northwesterly on Main Ave to census block 440039800001018; thence northeasterly on the boundary line between census blocks 440039800001018 and 440039800001000 to Strawberry Field Rd; thence westerly on Strawberry Field Rd to census block 440039800001019; thence northerly on the boundary line between census blocks 440039800001019 and 440039800001000; thence westerly on the boundary line between census blocks 440039800001020 and 440039800001009 to the southern side of the Airport Connector Rd; thence westerly on the southern side of the Airport Connector Rd to Post Rd; thence northeasterly on Post Rd to State Highway 37; then northwesterly on State Highway 37 to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to the Post Rd extension; thence westerly on the Post Rd extension to Brownlee Blvd; thence northerly on Brownlee Blvd to Crest Ave; thence westerly on Crest Ave to Post Rd, thence southwesterly on Post Rd to the intersection of census block 440030220002004 and 440030221004016 to Greenwich Ave; thence southerly on Greenwich Ave to Post Rd; thence southerly on Post Rd to the Warwick  East Greenwich boundary line; thence easterly on the Warwick  East Greenwich boundary line to Greenwich Bay; thence northerly and easterly around the shoreline to the point of origin.

The thirtieth senatorial district shall also consist of all that part of the city of Warwick known as Potowomut or Potowomut Neck.

=bi Thirty-first district: The thirty-first senatorial district shall consist of all of that part of the city of Warwick bounded by a line beginning at the Warwick  East Greenwich boundary line and Post Rd; thence northerly on Post Rd to Greenwich Ave; thence northerly on Greenwich Ave to the unnamed stream connecting to the southern shoreline of Gorton Pond; thence easterly along the southern shoreline of Gorton Pond to the intersection of census blocks 440030220002004 and 440030221004016; thence southerly on the boundary line between census blocks 440030220002004 and 440030221004016 to Post Rd; thence northerly on Post Rd to Crest Ave; thence easterly on Crest Ave to Brownlee Blvd; thence southerly on Brownlee Blvd to the Post Rd extension; thence easterly on the Post Rd extension to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to State Highway 37; thence southeasterly on State Highway 37 to Post Rd; thence northeasterly on Post Rd to Newfield Ave; thence northwesterly on Newfield Ave to Northampton St; thence northwesterly on Northampton St to Bourbon Pl; thence easterly on Bourbon Pl to Dryden Blvd; thence easterly on Dryden Blvd to Tennyson Rd; thence northerly on Tennyson Rd to Dryden Blvd; thence easterly on Dryden Blvd to Warwick Ave; thence southerly on Warwick Ave to Washington St; thence northeasterly on Washington St to Tyler St; thence southeasterly on Tyler St to Tilden Ave; thence southerly on Tilden Ave to Harrison Ave; thence easterly on Harrison Ave to Fair St; thence southerly on Fair St to Longwood Ave; thence northeasterly on Longwood Ave to Canonchet Ave; thence easterly on Canonchet Ave and its extension into Narragansett Bay and the Cranston  Warwick boundary line; thence northerly and westerly on the Cranston  Warwick boundary line to the West Warwick  Warwick boundary line; thence southerly on the West Warwick  Warwick boundary line to the Warwick  East Greenwich boundary line; then easterly on the Warwick  East Greenwich boundary line to the point of origin.

The thirty-first senatorial district shall also consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Warwick boundary line and State Highway 37; thence westerly on State Highway 37 to New York New Haven and Hartford Railroad; thence southerly on New York New Haven and Hartford Railroad to the Cranston  Warwick boundary line; thence northeasterly on the Cranston  Warwick boundary line to the point of origin.

=bi Thirty-second district: The thirty-second senatorial district shall consist of all of the town of Barrington.

The thirty-second senatorial district shall also consist of all of that part of the city of East Providence bounded by a line beginning at the East Providence  Barrington boundary line and Wampanoag Trail; thence northwesterly on Wampanoag Trail to Forbes St; thence southwesterly on Forbes St to Willett Ave; thence southerly on Willett Ave to Kingsford Ave; thence easterly on Kingsford Ave to Somerset Ave; thence southerly on Somerset Ave to Burnside Ave; thence easterly on Burnside Ave to Meadowcrest Dr; thence southerly on Meadowcrest Dr to Woodbine St; thence southerly on Woodbine St to Willett Ave; thence southeasterly on Willett Ave to Rounds Ave; thence easterly on Rounds Ave to Grassy Plain Rd; thence easterly on Grassy Plain Rd to Ormond Dr; thence southeasterly on Ormond Dr to the East Providence  Barrington boundary line; thence southwesterly on the East Providence  Barrington boundary line to Willett Ave; thence westerly on Willett Ave to Crescent View Ave; thence westerly on Crescent View and its extension to Beach Rd; thence westerly on Beach Rd to Narragansett Bay and its extension; thence southerly and easterly on the shoreline to the East Providence  Barrington boundary line; thence northeasterly on the East Providence  Barrington boundary line to the point of origin.

The thirty-second senatorial district shall also consist of all of that part of the town of Bristol bounded by a line beginning at the Bristol-Warren boundary line and Hope St; thence southerly on Hope St to Tupelo St; thence easterly on Tupelo St to Metacom Ave; thence southerly on Metacom Ave to Chestnut St; thence easterly on Chestnut St to Sherry Ave; thence southerly on Sherry Ave to Perry St; thence westerly on Perry St Thompson Ave; thence southerly on Thompson Ave to Bay View Ave; thence easterly on Bay View Ave to Alma Ave; thence southerly on Alma Ave to Roma St; thence westerly on Roma St to Gray St; thence southerly on Gray St to Franklin St; thence westerly on Franklin St to Thames St; thence southerly on Thames St to State St; thence westerly on State St and its extension into Bristol Harbor; thence southerly to the Bristol-Portsmouth boundary line to the point of origin.

=bi Thirty-third district: The thirty-third senatorial district shall consist of all of the town of Coventry bounded by a line beginning at the Coventry  West Greenwich boundary line and Victory Hwy; thence northerly on Victory Hwy to Washington Secondary Track; thence easterly on Washington Secondary Track to Quidnick Brook; thence easterly on Quidnick Brook to Coventry Center Pond; thence easterly on the southern and eastern shoreline of Coventry Center Pond to census block 440030207022028; thence northeasterly on the boundary line between census blocks 440030207022028 and 440030207022031 to Phillips Hill Rd; thence northerly on Phillips Hill Rd to Flat River Rd; thence easterly on Flat River Road to Flat River Reservoir; thence easterly on the midpoint of Flat River Reservoir to the Mishnock River; thence southwesterly on the Mishnock River to Tiogue Ave; thence easterly on Tiogue Ave to census block 440030206022024; thence northeasterly on the boundary line between census blocks 440030206022016 and 440030206022024 to S Main St; thence northeasterly on S Main St to Rathbun St; thence northeasterly on Rathbun St to Wood St; thence easterly on Wood St to Sandy Bottom Rd; thence northerly on Sandy Bottom Rd to Washington St; thence northeasterly on Washington St to Knotty Oak Rd; thence northerly on Knotty Oak Rd to the Scituate  Coventry boundary line, thence easterly on the Scituate  Coventry boundary line to the Coventry  West Warwick boundary line; thence southerly on the Coventry  West Warwick boundary line to the Coventry  East Greenwich boundary line; thence westerly on the Coventry  East Greenwich boundary line to the Coventry  West Greenwich boundary line; thence westerly on the Coventry  West Greenwich boundary line to the point of origin.

The thirty-third senatorial district shall also consist of all of that part of the town of West Greenwich bounded by a line beginning where the West Greenwich  Exeter boundary line meets I-95, thence northerly on I-95 to Victory Highway, thence northwesterly on Victory Highway to Old Raccoon Hill Rd; thence easterly on Old Raccoon Hill Rd to Tanglewood Dr, thence northerly on Tanglewood Dr to Robin Hollow Rd; thence southeasterly on Robin Hollow Rd to Fry Pond Rd; thence northerly on Fry Pond Rd to Sharpe St; thence easterly on Sharpe St to Weaver Hill Rd; thence easterly on Weaver Hill Rd to Big River Rd; thence northeasterly on Big River Rd and its extension to the Big River; thence southerly on the Big River to I- 95; thence easterly on I-95 to Nooseneck Hill Rd; thence northerly on Nooseneck Hill Rd to the Coventry  West Greenwich boundary line; thence easterly on the Coventry  West Greenwich boundary line to the West Greenwich  East Greenwich boundary line; thence southerly on the West Greenwich  East Greenwich boundary line to the West Greenwich  Exeter boundary line; thence westerly on the West Greenwich  Exeter boundary line to the point of origin.

The thirty-third senatorial district shall also consist of all of that part of the town of East Greenwich bounded by a line beginning where the West Greenwich  East Greenwich boundary line meets Middle Rd; thence easterly on Middle Rd to Shippeetown Rd, thence northerly on Shippeetown Rd to I-95, thence northeasterly on I-95 to the West Warwick  East Greenwich boundary line; thence westerly on the West Warwick  East Greenwich boundary line to the Coventry  East Greenwich boundary line; thence westerly on the Coventry  East Greenwich boundary line to the West Greenwich  East Greenwich boundary line; thence southerly on the West Greenwich  East Greenwich boundary line to the point of origin.

=bi Thirty-fourth district: The thirty-fourth senatorial district shall consist of all of the town of Exeter.

The thirty-fourth senatorial district shall also consist of all of the town of Richmond.

The thirty-fourth senatorial district shall also consist of all of the town of Hopkinton.

The thirty-fourth senatorial district shall also consist of all of that part of the town of West Greenwich bounded by a line beginning at the Rhode Island  Connecticut boundary line meets Bailey Pond Rd; thence easterly on Bailey Pond Rd to Hazard Rd; thence northerly on Hazard Rd to Muddy Brook Rd, thence easterly on Muddy Brook Rd to Coney Brook; thence southeasterly on Coney Brook to census block 440030208003016; thence northeasterly on the unnamed brook between census blocks 440030208003015 and 440030208003016 to Hudson Pond Rd; thence southeasterly on Hudson Pond Rd to Liberty Hill Rd; thence northeasterly on Liberty Hill Rd to Plain Meeting House Rd; thence easterly on Plain Meeting House Rd to Acid Factory Brook; thence southerly on Acid Factory Brook to Eisenhower Lake; thence along the northern and the eastern shoreline of Eisenhower Lake to census block 440030208003052; thence easterly on the unidentified street between census block 440030208003041 and census blocks 440030208003052 and 440030208003051 to John Potter Rd; thence southeasterly on John Potter Rd to Matteson Plain Rd; thence northerly on Matteson Plain Rd to Browns Corner Rd; thence northeasterly on Browns Corner Rd to Victory Hwy; thence southerly on Victory Hwy to Linden Ln; thence easterly on Linden Ln to Regina Dr; thence southeasterly on Regina Dr to Fry Pond Rd; thence southerly on Fry Pond Rd to Robin Hollow Rd; thence northwesterly on Robin Hollow Rd to Tanglewood Dr; thence southerly on Tanglewood Dr to Old Raccoon Hill Rd; thence westerly on Old Raccoon Hill Rd to Victory Highway; thence southeasterly on Victory Highway to I-95; thence southerly on I-95 to the West Greenwich  Exeter boundary line; thence westerly on the West Greenwich  Exeter boundary line to the Rhode Island  Connecticut boundary line; thence northerly on the Rhode Island  Connecticut boundary line to the point of origin.

The thirty-fourth senatorial district shall also consist of all of that part of the town of Charlestown bounded by a line beginning at the point where the Westerly  Charlestown boundary line meets Buckeye Brook Rd; thence northeasterly on Buckeye Brook Rd to Poquiant Brook; thence southeasterly on Poquiant Brook to Watchaug Pond; thence around the western, southern, and eastern shoreline of Watchaug Pond to census block 440090511013012; thence northeasterly on the boundary line between census blocks 440090511013012 and 440090511013022 to Quail Ln; thence northeasterly on Quail Ln to Kings Factory Rd; thence northwesterly on Kings Factory Rd to Burdicks Rd; thence northeasterly on Burdicks Rd to census block 440090511014104; thence easterly and southerly on the boundary line between census blocks 440090511014102 and 440090511014104 to Burdicks Rd; thence southeasterly on Burdicks Rd to Deep Pond Access Rd; thence northerly on Deep Pond Access Rd to census block 440090511014092; thence southeasterly and northeasterly on the boundary line between census blocks 440090511014092 and 440090511014101, 440090511014110, to the northern shoreline of Deep Pond; thence northerly and easterly along the northern shoreline of Deep Pond to Wood Trail; thence northeasterly on Wood Trail to Schoolhouse Pond Rd; thence easterly on Schoolhouse Pond Rd to census block 440090511014081; thence northeasterly on the boundary line between census blocks 440090511014080 and 440090511014081 to Lewis Trail; thence easterly on Lewis Trail to South County Trail; thence southerly on South County Trail to Post Rd; thence easterly on Post Rd to the Charlestown  South Kingstown boundary line; thence northerly and westerly on the Charlestown  South Kingstown boundary line to the Richmond  Charlestown boundary line; thence westerly on the Richmond  Charlestown boundary line to the Hopkinton  Charlestown boundary line; thence southerly on the Hopkinton  Charlestown boundary line to the Westerly  Charlestown boundary line; thence southerly on the Westerly  Charlestown boundary line to the point of origin.

=bi Thirty-fifth district: The thirty-fifth senatorial district shall consist of all of that part of the town of East Greenwich bounded by a line beginning at the West Greenwich  East Greenwich boundary line and Middle Rd; thence easterly on Middle Rd to Shippeetown Rd, thence northerly on Shippeetown Rd to I-95, thence northeasterly on I-95 to the West Warwick  East Greenwich boundary line; thence easterly on the West Warwick  East Greenwich boundary line to the Warwick  East Greenwich boundary line; thence easterly and southerly on the Warwick  East Greenwich boundary line to the East Greenwich  North Kingstown boundary line; thence southerly and westerly on the East Greenwich  North Kingstown boundary line to the East Greenwich  Exeter boundary line; thence westerly on the East Greenwich  Exeter boundary line to the West Greenwich  East Greenwich boundary line; thence northerly on the West Greenwich  East Greenwich boundary line to the point of origin.

The thirty-fifth senatorial district shall also consist of all of that part of the town of North Kingstown bounded by a line beginning at the place where the East Greenwich  North Kingstown boundary line meets State Highway 4; thence southerly on State Highway 4 to Oak Hill Rd; thence westerly on Oak Hill Rd to Lafayette Rd, thence southwesterly on Lafayette Rd to Exeter Rd; thence easterly on Exeter Rd to Indian Corner Rd; thence easterly on Indian Corner Rd to W Allenton Rd; thence northeasterly on W Allenton Rd to State Highway 4; thence southeasterly on State Highway 4 to US Highway 1; thence southerly on US Highway 1 to State Highway 138; thence easterly on State Highway 138 to the Mattatuxet River; thence southeasterly on the Mattatuxet River to Carr Pond; thence southeasterly on the southern shoreline of Carr Pond to the Pettaquamscutt River; thence southerly on the Pettaquamscutt River to the North Kingstown  Narragansett boundary line; thence westerly on the North Kingstown  Narragansett boundary line to the Exeter  North Kingstown boundary line; thence northerly on the Exeter  North Kingstown boundary line to the East Greenwich  North Kingstown boundary line; thence easterly on the East Greenwich  North Kingstown boundary line to the point of origin.

The thirty-fifth senatorial district shall also consist of all of that part of the town of South Kingstown bounded by a line beginning at the place where the North Kingstown  South Kingstown boundary line meets US Highway 1; thence southerly on US Highway 1 to the South Kingstown  Narragansett boundary line; thence northeasterly on the South Kingstown  Narragansett boundary line to the North Kingstown  South Kingstown boundary line; thence westerly on the North Kingstown  South Kingstown boundary line to the point of origin.

The thirty-fifth senatorial district shall also consist of all of that part of the town of Narragansett bounded by a line beginning at the place where the South Kingstown  Narragansett boundary line meets The Narrows; thence southeasterly through The Narrows to Narragansett Bay and the Rhode Island boundary line; thence southerly and westerly on the Rhode Island boundary line to the South Kingstown  Narragansett boundary line; thence northerly on the South Kingstown  Narragansett boundary line to the point of origin.

=bi Thirty-sixth district: The thirty-sixth senatorial district shall consist of all of that part of the town of North Kingstown bounded by a line beginning at the place where the East Greenwich  North Kingstown boundary line meets State Highway 4; thence southerly on State Highway 4 to Oak Hill Rd; thence westerly on Oak Hill Rd to Lafayette Rd, thence southwesterly on Lafayette Rd to Exeter Rd; thence easterly on Exeter Rd to Indian Corner Rd; thence easterly on Indian Corner Rd to W Allenton Rd; thence northeasterly on W Allenton Rd to State Highway 4; thence southeasterly on State Highway 4 to US Highway 1; thence southerly on US Highway 1 to State Highway 138; thence easterly on State Highway 138 to the Mattatuxet River; thence southeasterly on the Mattatuxet River to Carr Pond; thence southeasterly on the southern shoreline of Carr Pond to the Pettaquamscutt River; thence southerly on the Pettaquamscutt River to the North Kingstown  Narragansett boundary line; thence easterly on the North Kingstown  Narragansett boundary line to the North Kingstown-Jamestown boundary line to the Warwick  North Kingstown boundary line; thence southwesterly on the Warwick  North Kingstown boundary line to the East Greenwich  North Kingstown boundary line; then southerly and westerly on the East Greenwich  North Kingstown boundary line to the point of origin.

The thirty-sixth senatorial district shall also consist of all of that part of the town of Narragansett bounded by a line beginning at the place where the South Kingstown  Narragansett boundary line meets The Narrows; thence southeasterly through The Narrows to Narragansett Bay and the Rhode Island boundary line; thence northerly and westerly on the Rhode Island boundary line to the North Kingstown  Narragansett boundary line; thence westerly on the North Kingstown  Narragansett boundary line to the South Kingstown  Narragansett boundary line; thence southerly on the South Kingstown  Narragansett boundary line to the point of origin.

=bi Thirty-seventh district: The thirty-seventh senatorial district shall consist of all of that part of the town of South Kingstown bounded by a line beginning at the place where the North Kingstown  South Kingstown boundary line meets US Highway 1; thence southerly on US Highway 1 to the South Kingstown  Narragansett boundary line; thence southwesterly on the South Kingstown  Narragansett boundary line and its extension to the point where Rhode Island bounds New Shoreham; thence northerly from the point where Rhode Island bounds New Shoreham to an extension of a private road that separates census blocks 440090513024001 and 440090513024017 to Cards Pond Rd; thence easterly on Cards Pond Rd to Matunuck Beach Rd; thence southerly on Matunuck Beach Rd to Community Dr; thence easterly on Community Dr to census block 440090513021012; thence northerly on the unnamed road between census blocks 440090513021039 and 440090513021012 to Atlantic Ave; thence easterly on Atlantic Ave to Potter Pond; thence around the southern and eastern shorelines of Potter Pond to census block 440090513021007; thence southerly and northwesterly on the boundary line between census blocks 440090513021007 and 440090513021001 to US Highway 1; thence westerly on US Highway 1 to the Charlestown  South Kingstown boundary line; thence northerly on the Charlestown  South Kingstown boundary line to the Richmond  South Kingstown boundary line; thence northerly on the Richmond  South Kingstown boundary line to the Exeter  South Kingstown boundary line; thence southeasterly on the Exeter  South Kingstown boundary line to the North Kingstown  South Kingstown boundary line; thence easterly on the North Kingstown  South Kingstown boundary line to the point of origin.

The thirty-seventh senatorial district shall also consist of all of the town of New Shoreham.

=bi Thirty-eighth district: The thirty-eighth senatorial district shall consist of all the town of Westerly.

The thirty-eighth senatorial district shall also consist of all of that part of the town of Charlestown bounded by a line beginning at the point where the Westerly  Charlestown boundary line meets Buckeye Brook Rd; thence northeasterly on Buckeye Brook Rd to Poquiant Brook; thence southeasterly on Poquiant Brook to Watchaug Pond; thence around the western, southern, and eastern shoreline of Watchaug Pond to census block 440090511013012; thence northeasterly on the boundary line between census blocks 440090511013012 and 440090511013022 to Quail Ln; thence northeasterly on Quail Ln to Kings Factory Rd; thence northwesterly on Kings Factory Rd to Burdicks Rd; thence northeasterly on Burdicks Rd to census block 440090511014104; thence easterly and southerly on the boundary line between census blocks 440090511014102 and 440090511014104 to Burdicks Rd; thence southeasterly on Burdicks Rd to Deep Pond Access Rd; thence northerly on Deep Pond Access Rd to census block 440090511014092; thence southeasterly and northeasterly on the boundary line between census block 440090511014092 and 440090511014110, to the northern shoreline of Deep Pond; thence northerly and easterly along the northern shoreline of Deep Pond to Wood Trail; thence northeasterly on Wood Trail to Schoolhouse Pond Rd; thence easterly on Schoolhouse Pond Rd to census block 440090511014081; thence northeasterly on the boundary line between census blocks 440090511014080 and 440090511014081 to Lewis Trail; thence easterly on Lewis Trail to South County Trail; thence southerly on South County Trail to Post Rd; thence easterly on Post Rd to the Charlestown  South Kingstown boundary line; thence southerly on the Charlestown  South Kingstown boundary line to the Atlantic Ocean; thence westerly on the town boundary to the Westerly  Charlestown boundary line; thence northerly on the Westerly  Charlestown boundary line to the point of origin.

The thirty-eighth senatorial district shall also consist of all of that part of the town of South Kingstown bounded by a line beginning at the Charlestown  South Kingstown boundary line and US Highway 1; thence easterly on US Highway 1 to census block 440090513021001; thence southeasterly on the boundary line between census blocks 440090513021001 and 440090513021007 to Potter Pond; thence southerly around the eastern and southern shoreline of Potter Pond to the extension of Atlantic Ave; thence westerly on Atlantic Ave to census block 440090513021039; thence southerly on the unnamed road between census blocks 440090513021039 and 440090513021012 to Community Dr; thence westerly on Community Dr to Matunuck Beach Rd; thence northerly on Matunuck Beach Rd to Cards Pond Rd; thence westerly on Cards Pond Rd to census block 440090513024017; thence southerly on the unnamed private rd between census block 440090513024001 and 440090513024017 and its extension to the Atlantic Ocean; thence westerly on the shoreline to the Charlestown  South Kingstown boundary line; thence northerly on the Charlestown  South Kingstown boundary line to the point of origin.

History of Section.
(P.L. 2002, ch. 4, § 2; P.L. 2004, ch. 24, § 2; P.L. 2005, ch. 367, § 1; P.L. 2012, ch. 6, § 1; P.L. 2012, ch. 7, § 1.)



Chapter 22-1-3 - Construction of chapter  Legislative purposes.

§ 22-1-3 Construction of chapter  Legislative purposes.  This chapter and chapter 2 of this title shall be liberally construed to effectuate the purposes of them and to apportion the state into senatorial or representative districts in compliance with the requirements of the United States Constitution. It is intended that the senatorial or representative districts described in these chapters completely encompass all the area within the state and contain all the citizens resident in the state. It is further intended that the apportionment and districting provided for in this chapter and chapter 2 of this title results in the creation of districts containing substantially equal population. It is also intended that no senatorial or representative district shall include any of the area included within the description of any other senatorial or representative district. If the districts described in this chapter and chapter 2 of this title do not carry out the purposes of them because of patent unintentional omissions, duplications, overlapping area, erroneous nomenclature, faulty description of boundary lines, street closings, changes in names of streets or of public places, alteration of the courses of rivers or streams, the filling in of lands under water, or changes in shorelines due to accretion, the secretary of state is authorized and empowered to correct the omissions, overlaps, erroneous nomenclature, or other defects in the description of districts so as to accomplish the purposes and objectives of this chapter and chapter 2 of this title. In making these corrections, the secretary of state shall be guided by the following standards:

(1) Gaps in the description of any district shall be completed in a manner which results in a total description of the district in manner consonant with the description of adjacent districts.

(2) Areas included within the descriptions of more than one district shall be allocated to the district having the lowest population.

(3) Areas not included within the descriptions of any district shall be allocated to the adjacent district having the lowest population.

History of Section.
(P.L. 1974, ch. 42, § 10.)






Chapter 22-2 - Composition of House of Representatives

Chapter 22-2-1 - Composition of house of representatives.

§ 22-2-1 Composition of house of representatives.  Commencing on the first Tuesday in January, 2003, the house of representatives shall consist of seventy-five (75) members, one representative being elected from each of the representative districts into which the state is divided in § 22-2-2.

History of Section.
(P.L. 2002, ch. 4, § 4.)



Chapter 22-2-2 - Districts.

§ 22-2-2 Districts.  The state is hereby divided into seventy-five (75) representative districts bounded and described as follows:

(1) It is understood and intended that for the purpose of this section a line described as running on, along, to or through any street (including road, avenue, lane, way, parkway, expressway, divided Highway, state route or interstate route, or trail), stream or river, is intended to mean the centerline of that street, stream or river, and a line described as the shoreline is intended to mean the line along the mean low water level, and a feature extension is intended to mean the imaginary straight-line extension from the end of a map feature, usually a street or road, to another feature as for example, from the end of a dead-end street to a nearby river, in all instances, unless the same shall be otherwise specified.

(2) It is further understood and intended that for the purpose of this section, the districts described in this section shall be composed of United States census geography (tracts and blocks), as defined by the 2010 version of the "TIGER" files from the United States Census Bureau, whose boundaries correspond to the below metes and bounds set forth in this section and hereby made a part of this chapter. A listing of which census blocks are contained within each district shall be deemed to be incorporated by reference.

(3) It is further understood and intended that for the purpose of this section, the districts will be depicted on thirty-nine (39) maps, compiled by Election Data Services, Inc. for each city and town, and hereinafter may be referred to as town maps.

(ii) The secretary of state shall keep a copy of each set of the foregoing maps and a copy of the census tract and block listing available for inspection during ordinary business hours at his or her office. The secretary of state shall furnish each city and town a copy of the town map covering that particular city or town within ten (10) days from the date of passage of this act.

(iii) For purposes of this title, references to "tract" or "CT" shall mean "census tract", as that demographic unit is established by the United States Bureau of the Census for the 2010 census as described by maps and publications of the bureau. References to "block", "blocks", or "block groups", refer to those demographic units as established by the United States Census Bureau for the 2010 census as described by maps and publications of the bureau.

(iv) Any reference to a "city or town", "city or town boundaries", or "city or town limits" shall refer to the boundaries or limits of the particular city or town as defined by the 2010 version of the "TIGER" files from the United States Census Bureau.

(v) In the census tract and block listing, the first two (2) digits of a census description shall refer to the state of Rhode Island (44), the next three (3) digits of a census description shall refer to the county in which the district lies. Bristol county carries the code 001; Kent county carries the code 003; Newport county carries the code 005; Providence county carries the code 007 and Washington county carries the code 009. The next six (6) digits refer to the census tract within the county set forth in the description. The last four (4) digits refer to the census block within the census tract. "TIGER" is an acronym for the computer readable geographic data base that automates the mapping and related geographic activities required to support the United States' Census Bureau's census and survey programs and stands for "Topologically Integrated Geographic Encoding and Referencing."

(vi) If any census tract, block, block group, or enumeration district is omitted, listed more than once, or is only partially provided for, it is intended that the districts be defined in such a manner as to not omit any area of Rhode Island from a district and to comply with the standard of Articles VII and VIII of the Rhode Island Constitution requiring that districts be reasonably equal. In order to carry out the intent of the general assembly as expressed in this section the secretary of state, shall if necessary, undertake measures to insure compliance with this section.

(vii) In the event of a discrepancy between the metes and bounds description, the description by census tracts and blocks, and the maps which shall be on file with the secretary of state, then the listing of census tracts and blocks shall take precedence and be controlling.

=bi First district: The first representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Smith St and Orms St; thence easterly on Orms St to State Highway 146; thence northerly on State Highway 146 to Douglas Ave; thence easterly on Douglas Ave to I-95, thence northerly on the west side of I-95 to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to the east side of I-95; thence northerly on the east side of I-95 to Ashburton St; thence southeasterly on Ashburton St to Chalkstone Ave; thence southeasterly on Chalkstone Ave to Ashburton St; thence easterly on Ashburton St to Randall St; thence northeasterly on Randall St to the Charles St ramp; thence southerly from the Charles St ramp to Stevens St; thence easterly on Stevens St to Hewes St; thence northerly on Hewes St to N Main St; thence southerly on the west side of N Main St to Olney St; thence easterly on Olney St to Arlington Ave; thence southerly on Arlington Ave to Laurel Ave; thence easterly on Laurel Ave to Taber Ave; thence northerly on Taber Ave to Hazard Ave; thence easterly on Hazard Ave to Elmgrove Ave; thence northerly on Elmgrove Ave to Upton Ave; thence easterly on Upton Ave to Grotto Ave; thence southerly on Grotto Ave to Loring Ave; thence easterly on Loring Ave to Gulf Ave; thence northerly, easterly, and southerly on Gulf Ave to Irving Ave; thence easterly on Irving Ave and its extension to the Providence  East Providence boundary line; thence southerly on the Providence  East Providence boundary line to the Henderson Expressway; thence westerly on the Henderson Expressway to River Rd; thence northerly on River Rd to Angell St; thence westerly on Angell St to Governor St; thence southerly on Governor St to Young Orchard Ave; thence westerly on Young Orchard Ave to Cooke St; thence southerly on Cooke St to Power St; thence westerly on Power St to S Main St; thence northerly on S Main St to N Main St; thence northerly on N Main St to Steeple St; thence westerly on Steeple St to the Moshassuck River; thence northerly on the Moshassuck River to Park Row W; thence westerly on Park Row W to Stillman St; thence southwesterly on Stillman St to Exchange St; thence southeasterly on Exchange St to the Woonasquatucket River; thence westerly on the Woonasquatucket River to Francis St; thence northerly and northwesterly on Francis St to Hayes St; thence westerly on Hayes St to Park St; thence northerly on Park St to Smith St; thence northwesterly on Smith St to the point of origin.

=bi Second district: The second representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Smith St and Orms St; thence southwesterly on Orms St to Dean St; thence southerly on Dean St to State Highway 10; thence easterly on State Highway 10 to I-95; thence southerly on I-95 to Westminster St; thence southwesterly on Westminster St to Cahir St; thence southeasterly on Cahir St to Stewart St; thence southeasterly on Stewart St to Friendship St; thence southwesterly on Friendship St to Lockwood St; thence easterly on Lockwood St to Prarie Ave; thence southerly on Prairie Ave to Blackstone St; thence easterly on Blackstone St to Eddy St; thence northerly on Eddy St to Point St; thence easterly on Point St to the midpoint of the Providence River; thence southerly along the midpoint of the Providence River to census block 440070006001097; thence northeasterly along the boundary line between census block 440070037002054 and census blocks 440070006001097 and 440070006001098 to the Providence  East Providence boundary line; thence northerly on the Providence  East Providence boundary line to the Henderson Expressway; thence westerly on the Henderson Expressway to River Rd; thence northerly on River Rd to Angell St; thence westerly on Angell St to Governor St; thence southerly on Governor St to Young Orchard Ave; thence westerly on Young Orchard Ave to Cooke St; thence southerly on Cooke St to Power St; thence westerly on Power St to S Main St; thence northerly on S Main St to N Main St; thence northerly on N Main St to Steeple St; thence westerly on Steeple St to the Moshassuck River; thence northerly on the Moshassuck River to Park Row W; thence westerly on Park Row W to Stillman St; thence southwesterly on Stillman St to Exchange St; thence southeasterly on Exchange St to the Woonasquatucket River; thence westerly on the Woonasquatucket River to Francis St; thence northerly and northwesterly on Francis St to Hayes St; thence westerly on Hayes St to Park St; thence northerly on Park St to Smith St; thence northwesterly on Smith St to the point of origin.

=bi Third district: The third representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Branch Ave and Douglas Ave; thence southeasterly on Douglas Ave to Easton St; thence westerly on Easton St to Veazie St; thence southeasterly on Veazie St to Douglas Ave; thence southeasterly on Douglas Ave to Eaton St; thence westerly on Eaton St to Oakland Ave; thence southerly on Oakland Ave to Raymond St; thence southeasterly on Raymond St to Valley St; thence northeasterly on Valley St to Orms St; thence easterly on Orms St to State Highway 146; thence northerly on State Highway 146 to Douglas Ave; thence easterly on Douglas Ave to I-95, thence northerly on the west side of I-95 to Branch Ave; thence westerly on Branch Ave to Silver Spring St; thence northerly on Silver Spring St to Ledge St, thence westerly on Ledge St to Windmill St; thence northerly on Windmill St to Paul St; thence westerly on Paul St to Charles St; thence southerly on Charles St to Paul St; thence westerly on Paul St to Aventine Ave; thence southerly on Aventine Ave to Greeley St; thence southeasterly on Greeley St to Opper St; thence southerly on Opper St to Branch Ave; thence westerly on Branch Ave to the point of origin.

=bi Fourth district: The fourth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of the Pawtucket  Providence boundary line and I-95; thence southerly on the west side of I-95 to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to the east side of I-95; thence northerly on the east side of I-95 to Ashburton St; thence southeasterly on Ashburton St to Chalkstone Ave; thence southeasterly on Chalkstone Ave to Ashburton St; thence easterly on Ashburton St to Randall St; thence northeasterly on Randall St to the Charles St ramp; thence southerly from the Charles St ramp to Stevens St; thence easterly on Stevens St to Hewes St; thence northerly on Hewes St to N Main St; thence southerly on the west side of N Main St to Olney St; thence easterly on Olney St to Arlington Ave; thence southerly on Arlington Ave to Laurel Ave; thence easterly on Laurel Ave to Taber Ave; thence northerly on Taber Ave to Hazard Ave; thence easterly on Hazard Ave to Elmgrove Ave; thence northerly on Elmgrove Ave to Upton Ave; thence easterly on Upton Ave to Grotto Ave; thence southerly on Grotto Ave to Loring Ave; thence easterly on Loring Ave to Gulf Ave; thence northerly, easterly, and southerly on Gulf Ave to Irving Ave; thence easterly on Irving Ave and its extension to the Providence  East Providence boundary line; thence northerly on the Providence  East Providence boundary line to the Pawtucket  Providence boundary line; thence westerly on the Pawtucket  Providence boundary line to the point of origin.

=bi Fifth district: The fifth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of the Pawtucket  Providence boundary line and I-95; thence southerly on I-95 to Branch Ave; thence westerly on Branch Ave to Silver Spring St; thence northerly on Silver Spring St to Ledge St, thence westerly on Ledge St to Windmill St; thence northerly on Windmill St to Paul St; thence westerly on Paul St to Charles St; thence southerly on Charles St to Paul St; thence westerly on Paul St to Aventine Ave; thence southerly on Aventine Ave to Greeley St; thence southeasterly on Greeley St to Opper St; thence southerly on Opper St to Branch Ave; thence westerly on Branch Ave to Douglas Ave; thence southeasterly on Douglas Ave to Easton St; thence westerly on Easton St to Veazie St; thence southeasterly on Veazie St to Douglas Ave; thence southeasterly on Douglas Ave to Eaton St; thence westerly on Eaton St to Oakland Ave; thence southerly on Oakland Ave to Smith St; thence northwesterly on Smith St to Nelson St; thence northerly on Nelson St to Salter St; thence easterly on Salter St to Jastram St; thence northerly on Jastram St to Walton St; thence easterly on Walton St to Sharon St; thence northerly on Sharon St to Admiral St; thence northwesterly on Admiral St to the North Providence  Providence boundary line; thence northerly and easterly on the North Providence  Providence boundary line to the Pawtucket  Providence boundary line; thence easterly on the Pawtucket  Providence boundary line to the point of origin.

=bi Sixth district: The sixth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of the Johnston  Providence boundary line and Manton Ave; thence southerly on Johnston  Providence boundary line, continuing on the Woonasquatucket River to Glenbridge Ave; thence southerly on Glenbridge Ave to US Highway 6; thence easterly on US Highway 6 to the Woonasquatucket River; thence southeasterly on the Woonasquatucket River to census block 440070019003007; thence northeasterly along the boundary line between census blocks 440070019003004 and 440070019003007, continuing on the boundary line between census block 440070019003018 and census blocks 440070019003009 and 440070019003010 to Bosworth St; thence northeasterly on Bosworth St to Manton Ave; thence northwesterly on Manton Ave to Steere Ave; thence northeasterly on Steere Ave to Amherst St; thence westerly on Amherst St to Hannah St; thence northerly on Hannah St to Atwells Ave; thence westerly on Atwells Ave to Sisson St; thence northerly on Sisson St to Actinia St; thence westerly on Actinia St to Imera St; thence northerly on Imera St to Chalkstone Ave, continuing north on the boundary line between census block 440070024005009 and census blocks 440070020004004, 440070020004003, and 440070020004002 to Galileo Ave; thence northeasterly on Galileo Ave to Standish Ave; thence northerly on Standish Ave to Metropolitan Rd; thence easterly on Metropolitan Rd to Mount Pleasant Ave; thence northerly on Mount Pleasant Ave to Cathedral Ave; thence northeasterly on Cathedral Ave to Smith St; thence southeasterly on Smith St to Nelson St; thence northerly on Nelson St to Salter St; thence easterly on Salter St to Jastram St; thence northerly on Jastram St to Walton St; thence easterly on Walton St to Sharon St; thence northerly on Sharon St to Admiral St; thence northwesterly on Admiral St to the North Providence  Providence boundary line; thence southwesterly on the North Providence  Providence boundary line to the Johnston  Providence boundary line; thence southeasterly on the Johnston  Providence boundary line to the point of origin.

The sixth representative district shall also consist of all of that part of the town of North Providence bounded by a line beginning at the North Providence  Providence boundary line and Wanskuck Ave; thence westerly on Wanskuck Ave to Hillside Dr; thence westerly on Hillside Dr to Longwood Ave; thence northwesterly on Longwood Ave to Woodbine St; thence northerly on Woodbine St to Bellevue Ave; thence easterly on Bellevue Ave to Link St; thence northerly on Link St to Wendell St; thence westerly on Wendell St to Woodbine St; thence southerly on Woodbine St to Sherman Ave; thence westerly on Sherman Ave to High Service Ave; thence northerly on High Service Ave to Superior View Blvd; thence westerly on Superior View Blvd to Lookout Ave; thence southerly on Lookout Ave to Smith St; thence southeasterly on Smith St to Homewood Ave; thence southerly on Homewood Ave to Olney Ave; thence westerly on Olney Ave to Fruit Hill Ave; thence southwesterly on Fruit Hill Ave to Humbert St; thence westerly on Humbert St to Greenville Ave; thence southerly on Greenville Ave to Lyman Ave; thence westerly on Lyman Ave to Woonasquatucket Ave; thence northerly on Woonasquatucket Ave to Oak St; thence westerly on Oak St and its extension to the Johnston  North Providence boundary line; thence southeasterly on the Johnston  North Providence boundary line to the North Providence  Providence boundary line; thence northeasterly on the North Providence  Providence boundary line to the point of origin.

=bi Seventh district: The seventh representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Cathedral Ave and Smith St; thence southeasterly on Smith St to Oakland Ave; thence southerly on Oakland Ave to Chalkstone Ave; thence westerly on Chalkstone Ave to Bergen St; thence southerly on Bergen St to Regent Ave; thence easterly on Regent Ave to Harold St; thence southerly on Harold St to Allston St; thence westerly on Allston St continuing on the line between census block 440070022003000 and census blocks 440070022002012, 440070022002013, 440070022002014, 440070022002017, 440070022002018, and 440070022003006 to Academy Ave; thence southerly on Academy Ave to Atwells Ave; thence westerly on Atwells Ave to Sisson St; thence northerly on Sisson St to Actinia St; thence westerly on Actinia St to Imera St; thence northerly on Imera St to Chalkstone Ave, continuing north on the boundary line between census block 440070024005009 and census blocks 440070020004004, 440070020004003, and 440070020004002 to Galileo Ave; thence northeasterly on Galileo Ave to Standish Ave; thence northerly on Standish Ave to Metropolitan Rd; thence easterly on Metropolitan Rd to Mount Pleasant Ave; thence northerly on Mount Pleasant Ave to Cathedral Ave; thence northeasterly on Cathedral Ave to the point of origin.

=bi Eighth district: The eighth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Oakland Ave and Chalkstone Ave; thence westerly on Chalkstone Ave to Bergen St; thence southerly on Bergen St to Regent Ave; thence easterly on Regent Ave to Harold St; thence southerly on Harold St to Allston St; thence westerly on Allston St continuing on the line between census block 440070022003000 and census blocks 440070022002012, 440070022002013, 440070022002014, 440070022002017, 440070022002018, and 440070022003006 to Academy Ave; thence southerly on Academy Ave to Atwells Ave; thence westerly on Atwells Ave to Hannah St; thence southerly on Hannah St to Amherst St; thence easterly on Amherst Ave to Steere Ave; thence southwesterly on Steere Ave to Manton Ave; thence southeasterly on Manton Ave to Westminster St; thence easterly on Westminster St to Parade St; thence southerly on Parade St to Hollywood Rd; thence easterly on Hollywood Rd to Dexter St; thence northerly on Dexter St to Powhatan St; thence easterly on Powhatan St to Harrison St; thence northerly on Harrison St to Westminster St; thence easterly on Westminster St to I-95; thence northerly on I-95 to US Highway 6; thence westerly on US Highway 6 to Dean St; thence northerly on Dean St to Raymond St; thence northerly on Raymond St to the point of origin.

=bi Ninth district: The ninth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Bosworth St and Manton Ave; thence southeasterly on Manton Ave to Westminster St; thence easterly on Westminster St to Parade St; thence southerly on Parade St to Hollywood Rd; thence easterly on Hollywood Rd to Dexter St; thence northerly on Dexter St to Powhatan St; thence easterly on Powhatan St to Harrison St; thence northerly on Harrison St to Westminster St; thence easterly on Westminster St to Cahir St; thence southeasterly on Cahir St to Stewart St; thence southeasterly on Stewart St to Friendship St; thence southwesterly on Friendship St to Lockwood St; thence easterly on Lockwood St to Prairie Ave; thence southerly on Prairie Ave to Blackstone St; thence westerly on Blackstone St to Friendship St; thence northerly on Friendship St to census block 440070007002027; thence westerly on boundary line between census blocks 440070007002027 and 440070004001002 to Broad St; thence northwesterly on Broad St to Elmwood Ave; thence southerly on Elmwood Ave to Bridgham St; thence westerly on Bridgham St to Kendall St; thence southwesterly on Kendall St to Gilmore St; thence southerly on Gilmore St to Wilson St; thence westerly on Wilson St to Dexter St; thence southerly on Dexter St to Sprague St; thence southwesterly on Sprague St to Superior St; thence northwesterly on Superior St to Wendell St; thence westerly on Wendell St to Service Rd 1; thence southerly on Service Rd 1 to Union Ave; thence westerly on Union Ave to State Highway 10; thence southerly on State Highway 10 to the Providence  Cranston boundary line; thence northerly and westerly on the Providence  Cranston boundary line to Webster Ave; thence northerly on Webster Ave to Magnolia St; thence easterly on Magnolia St to Bancroft St; thence northwesterly on Bancroft St to Pocasset Ave; thence northeasterly on Pocasset Ave to Plainfield St; thence westerly on Plainfield St to Gifford St; thence northerly on Gifford St to Whittier Ave; thence westerly on Whittier Ave to Heath St; thence northerly on Heath St to Eastwood Ave; thence westerly on Eastwood Ave to Laurel Hill Ave; thence northerly on Laurel Hill Ave to Hartford Ave; thence westerly on Hartford Ave to Flower St; thence northerly on Flower St to Dresser St; thence westerly on Dresser St to Ponagansett Ave; thence northerly on Ponagansett Ave to the Woonasquatucket River; thence northwesterly on the Woonasquatucket River to US Highway 6; thence easterly on US Highway 6 to the Woonasquatucket River; thence southeasterly on the Woonasquatucket River to census block 440070019003007; thence northeasterly along the boundary line between census blocks 440070019003004 and 440070019003007, continuing on the boundary line between census block 440070019003018 and census blocks 440070019003009 and 440070019003010 to Bosworth St; thence northeasterly on Bosworth St to the point of origin.

=bi Tenth district: The tenth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Dexter St and Sprague St; thence southwesterly on Sprague St to Superior St; thence northwesterly on Superior St to Wendell St; thence westerly on Wendell St to Service Rd 1; thence southerly on Service Rd 1 to Union Ave; thence westerly on Union Ave to State Highway 10; thence southerly on State Highway 10 to the Providence  Cranston boundary line; thence southerly, easterly, and northerly on the Providence  Cranston boundary line to Montgomery Ave; thence westerly on Montgomery Ave to Verndale Ave; thence westerly on Verndale Ave to census block 440070001022010; thence northerly on the boundary line between census block 440070001022010 and census blocks 440070001022046, 440070001023016, and 440070001024007 to Natural History Ave; thence northerly on Natural History Ave to Fredrick C. Greene Memorial Blvd; thence southwesterly on Fredrick C. Greene Memorial Blvd to Park Path; thence northwesterly on Park Path to Fredrick C. Greene Memorial Blvd; thence southwesterly on Fredrick C. Greene Memorial Blvd to Linden Ave; thence northwesterly on Linden Ave to Elmwood Ave; thence northerly on Elmwood Ave to Woodman St; thence westerly on Woodman St to Bucklin St; thence northerly on Bucklin St to Dexter St; thence northerly on Dexter St to the point of origin.

=bi Eleventh district: The eleventh representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Elmwood Ave and Broad St; thence southeasterly on Broad St to Montgomery Ave; thence westerly on Montgomery Ave to Verndale Ave; thence westerly on Verndale Ave to census block 440070001022010; thence northerly on the boundary line between census block 440070001022010 and census blocks 440070001022046, 440070001023016, and 440070001024007 to Natural History Ave; thence northerly on Natural History Ave to Fredrick C. Greene Memorial Blvd; thence southwesterly on Fredrick C. Greene Memorial Blvd to Park Path; thence northwesterly on Park Path to Fredrick C. Greene Memorial Blvd; thence southwesterly on Fredrick C. Greene Memorial Blvd to Linden Ave; thence northwesterly on Linden Ave to Elmwood Ave; thence northerly on Elmwood Ave to Woodman St; thence westerly on Woodman St to Bucklin St; thence northerly on Bucklin St to Dexter St; thence northerly on Dexter St to Wilson St; thence easterly on Wilson St to Gilmore St; thence northerly on Gilmore St to Kendall St; thence easterly on Kendall St to Bridgham St; thence easterly on Bridgham St to Elmwood Ave; thence northerly on Elmwood Ave to the point of origin.

=bi Twelfth district: The twelfth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the intersection of Eddy St and Blackstone St; thence westerly on Blackstone St to Friendship St; thence northerly on Friendship St to census block 440070007002027; thence westerly on boundary line between census blocks 440070007002027 and 440070004001002 to Broad St; thence southerly on Broad St to the Providence  Cranston boundary line; thence easterly on the Providence  Cranston boundary line to the Providence  East Providence boundary line; thence northerly on the Providence  East Providence boundary line to the Providence River; thence northerly along the Providence River to the Point St Bridge; thence westerly on the Point St Bridge to Point St; thence westerly on Point St to Eddy St; thence southerly on Eddy St to the point of origin.

=bi Thirteenth district: The thirteenth representative district shall consist of all of that part of the city of Providence bounded by a line beginning at the Johnston  Providence boundary line and Plainfield St; thence northerly on Plainfield St to Murray St; thence easterly on Murray St to Ethan St; thence southerly on Ethan St to Union Ave; thence easterly on Union Ave to Pocasset Ave; thence northerly on Pocasset Ave to Hillhurst Ave; thence easterly on Hillhurst Ave to Laurel Hill Ave; thence northerly on Laurel Hill Ave to Shafter St; thence easterly on Shafter St to Terrace Ave; thence southerly on Terrace Ave to Elmdale Ave; thence easterly on Elmdale Ave to Webster Ave; thence northerly on Webster Ave to Magnolia St; thence easterly on Magnolia St to Bancroft St; thence northwesterly on Bancroft St to Pocasset Ave; thence northeasterly on Pocasset Ave to Plainfield St; thence westerly on Plainfield St to Gifford St; thence northerly on Gifford St to Whittier Ave; thence westerly on Whittier Ave to Heath St; thence northerly on Heath St to Eastwood Ave; thence westerly on Eastwood Ave to Laurel Hill Ave; thence northerly on Laurel Hill Ave to Hartford Ave; thence westerly on Hartford Ave to Flower St; thence northerly on Flower St to Dresser St; thence westerly on Dresser St to Ponagansett Ave; thence northerly on Ponagansett Ave to the Woonasquatucket River; thence northwesterly on the Woonasquatucket River to US Highway 6; thence westerly on US Highway 6 to Glenbridge Ave; thence northerly on Glenbridge Ave to the Woonasquatucket River; thence westerly on the Woonasquatucket River to the Johnston  Providence boundary line; thence westerly and southerly on the Johnston  Providence boundary line to the point of origin.

The thirteenth representative district shall also consist of all of that part of the town of Johnston bounded by a line beginning at the Johnston  Providence boundary line and Plainfield St; thence southwesterly on Plainfield St to Morgan Ave; thence westerly and northerly on Morgan Ave to Downing Dr; thence northerly on Downing Dr to Pinewood Ave; thence easterly on Pinewood Ave to Corrine Dr; thence northerly on Corrine Dr to Harrington Dr; thence westerly on Harrington Dr to Richardson Dr; thence northerly and easterly on Richardson Dr to Mongone Dr; thence northwesterly on Mongone Dr to Central Ave; thence northeasterly on Central Ave to Winaka Ct; thence northeasterly on Winaka Ct to census block 440070124021008; thence northwesterly on the boundary line between census block 440070124021008 and census blocks 440070124021021 and 440070124021015 to US Highway 6; thence northeasterly on US Highway 6 to the Johnston  Providence boundary line; thence southerly on the Johnston  Providence boundary line to the point of origin.

=bi Fourteenth district: The fourteenth representative district shall consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Providence boundary line and Frankfort St; thence southwesterly on Frankfort St to Eldridge St; thence northwesterly on Eldridge St to Hornbine St; thence southwesterly on Hornbine St to Legion Way; thence westerly on Legion Way to Crescent Ave; thence northwesterly on Crescent Ave to Crawford St; thence southwest on Crawford St to Gansett Ave; thence northerly on Gansett Ave to the bike path along the former Hartford Railroad; thence southwesterly on the bike path to Park Ave; thence westerly on Park Ave to Cranston St; thence northerly on Cranston St to Randall St; thence westerly on Randall St to Atwood Ave; thence northerly on Atwood Ave to Walnut Grove Ave; thence westerly on Walnut Grove Ave to Elena St; thence westerly on Elena St to Yard St; thence northerly on Yard St to Cannon St; thence westerly on Cannon St to Royal Ave; thence northerly on Royal Ave to Atwood Ave; thence westerly on Atwood Ave to Transit St; thence northeasterly on Transit St to Fletcher Ave; thence northwesterly on Fletcher Ave to the Johnston  Cranston boundary line; thence northeasterly on the Johnston  Cranston boundary line to the Providence  Cranston boundary line; thence easterly and southerly on the on the Providence  Cranston boundary line to the point of origin.

The fourteenth representative district shall also consist of all of that part of the city of Providence bounded by a line beginning at the Johnston  Providence boundary line and Plainfield St; thence northerly on Plainfield St to Murray St; thence easterly on Murray St to Ethan St; thence southerly on Ethan St to Union Ave; thence easterly on Union Ave to Pocasset Ave; thence northerly on Pocasset Ave to Hillhurst Ave; thence easterly on Hillhurst Ave to Laurel Hill Ave; thence northerly on Laurel Hill Ave to Shafter St; thence easterly on Shafter St to Terrace Ave; thence southerly on Terrace Ave to Elmdale Ave; thence easterly on Elmdale Ave to Webster Ave; thence southerly on Webster Ave to the Providence  Cranston boundary line; thence westerly on on the Providence  Cranston boundary line to the Johnston  Providence boundary line; thence northwesterly on the Johnston  Providence boundary line to the point of origin.

=bi Fifteenth district: The fifteenth representative district shall consist of all of that part of the city of Cranston bounded by a line beginning at the Johnston  Cranston boundary line and Comstock Pkwy; thence southerly on Comstock Pkwy to Tomahawk Trail; thence southerly on Tomahawk Trail to Agawam Trail; thence westerly on Agawam Trail to Mohawk Trail; thence southeasterly on Mohawk Trail to Thunder Trail; thence southerly on Thunder Trail to Anthony Dr; thence westerly on Anthony Dr to Robinlyn Dr; thence southerly on Robinlyn Dr to census block 440070145013012; thence westerly on the boundary line between census blocks 440070145013000 and 440070145013012 to Furnace Hill Brook; thence northwesterly on Furnace Hill Brook to Pippin Orchard Rd; thence southerly on Pippin Orchard Rd to Hope Rd; thence southwesterly on Hope Rd to Lippitt Ave; thence southerly on Lippitt Ave to the Cranston-Coventry boundary line; thence easterly on the Cranston-Coventry boundary line to the Cranston  West Warwick boundary line; thence easterly on the Cranston  West Warwick boundary line to Cranston  Warwick boundary line; thence easterly on the Cranston  Warwick boundary line to Pontiac Ave; thence northerly on Pontiac Ave to East St; thence southeasterly on East St to Foster Rd; thence northwesterly on Foster Rd to West Rd; thence northeasterly on West Rd to Howard Ave; thence northwesterly on Howard Ave to New London Ave; thence northeasterly on New London Ave to State Highway 37; thence westerly on State Highway 37 to Cranston St; thence northerly on Cranston St to the I-295 North ramp; thence northerly on the I- 295 North ramp to I-295; thence northwesterly on I-295 to census block 440070145021020; thence northeasterly and westerly on the boundary line between census block 440070145021020 and census blocks 440070145021019, 440070145021011, and 440070145021012 to census block 440070145021013; thence northerly on the boundary line between census blocks 440070145021013 and 440070145021012 to Scituate Ave; thence westerly on Scituate Ave to I- 295; thence northerly on I-295 to the Johnston  Cranston boundary line; thence westerly on the Johnston  Cranston boundary line to the point of origin.

=bi Sixteenth district: The sixteenth representative district shall consist of all of that part of the city of Cranston bounded by a line beginning at Cranston  Warwick boundary line and State Highway 37; thence westerly on State Highway 37 to Cranston St; thence northerly on Cranston St to the I-295 North ramp; thence northerly on the I-295 North ramp to I-295; thence northerly on I-295 to Phenix Ave; thence northerly on Phenix Ave to Atwood Ave; thence southeasterly on Atwood Ave to Oaklawn Ave; thence southerly on Oaklawn Ave to Baldwin Orchard Dr; thence easterly on Baldwin Orchard Dr to Meshanticut Valley Pkwy; thence southerly on Mashanticut Valley Pkwy to Greening Ln; thence easterly on Greening Ln to Brettonwoods Dr; thence northerly on Brettonwoods Dr to Little Rd; thence easterly on Little Rd to Glen Ridge Rd; thence northerly on Glen Ridge Rd to Crestwood Rd; thence easterly on Crestwood Rd to Budlong Rd; thence northerly on Budlong Rd to Coulters Rd; thence easterly on Coulters Rd to Reservoir Ave; thence northerly on Reservoir Ave to the Pocasset River; thence easterly on the Pocasset River to census block 440070138005012; thence easterly along the boundary line between census blocks 44070138005001 and 440070138005012 to Davis Ct; thence easterly on Davis Ct to Davis Ave; thence northerly on Davis Ave to Myrtle Ave; thence easterly on Myrtle Ave to Autumn St; thence northerly on Autumn St to Waldrone Ave; thence westerly on Waldron Ave to Aqueduct Rd; thence easterly on Aqueduct Rd to Colonial Ave; thence easterly on Colonial Ave to Pontiac Ave; thence northerly on Pontiac Ave to Laurens St; thence easterly on Laurens St and its extension to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to census block 440070136002029; thence easterly and southerly on the boundary line between census blocks 440070136002000 and 440070136002029 to Elmwood Ave; thence northerly on Elmwood Ave to Alton St; thence easterly on Alton St to Holly St; thence southerly on Holly St to Sharon St; thence easterly on Sharon St to Evergreen St; thence southerly on Evergreen St to Evergreen Ct; thence southerly on Evergreen Ct to census block 440070136002007; thence southwesterly on the boundary line between census blocks 440070136002007 and 440070136002006 and census blocks 440070136002004 and 4470136002005 to Perkins Ave; thence southerly on Perkins Ave to the Cranston  Warwick boundary line; thence westerly, northerly and southerly on the Cranston  Warwick boundary line to the point of origin.

=bi Seventeenth district: The seventeenth representative district shall consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Providence boundary line and Frankfort St; thence southwesterly on Frankfort St to Eldridge St; thence northwesterly on Eldridge St to Hornbine St; thence southwesterly on Hornbine St to Legion Way; thence westerly on Legion Way to Crescent Ave; thence northwesterly on Crescent Ave to Crawford St; thence southwest on Crawford St to Gansett Ave; thence northerly on Gansett Ave to the bike path along the former Hartford Railroad; thence southwesterly on the bike path to Park Ave; thence westerly on Park Ave to Cranston St; thence northerly on Cranston St to Randall St; thence westerly on Randall St to Atwood Ave; thence northerly on Atwood Ave to Walnut Grove Ave; thence westerly on Walnut Grove Ave to Elena St; thence westerly on Elena St to census block 440070148003004; thence southeasterly on the boundary line between census block 440070148003004 and census blocks 440070148003003, 440070148003002, 440070148003018, 440070148003020, 440070148003019, 440070148003030, 44070148003029, 440070148003027, and 440070148003007 to Jessica Ct; thence northerly on Jessica Ct to Traymore St; thence westerly on Traymore St to Village Ave; thence northerly on Village Ave to Harcourt St; thence southwesterly on Harcourt St to Marlow St; thence westerly and northerly on Marlow St to Stony Brook Dr; thence westerly on Stone Brook Dr to Woodland Ave; thence southerly and westerly on Woodland Ave to Stony Acre Dr; thence southerly on Stony Acre Dr to Mockingbird Dr; thence easterly, southerly, and westerly on Mockingbird Dr to Pheasant Dr; thence westerly and northwesterly on Pheasant Dr to Elton Cir; thence southerly and easterly on Elton Cir to Arrow Way; thence southerly on Arrow Way to census block 440070145021026; thence southwesterly on the boundary line between census blocks 440070148002011 and 440070145021026 to Scituate Ave; thence southeasterly on Scituate Ave to census block 440070145021012; thence southerly on the boundary line between census blocks 440070145021012 and 440070145021013; thence easterly and southerly on the boundary line between census block 440070145021020 and census blocks 440070145021012, 440070145021011, and 440070145021019 to I-295; thence southeasterly on I-295 to Phenix Ave; thence northerly on Phenix Ave to Atwood Ave; thence southeasterly on Atwood Ave to Oaklawn Ave; thence southerly on Oaklawn Ave to Baldwin Orchard Dr; thence easterly on Baldwin Orchard Dr to Meshanticut Valley Pkwy; thence southerly on Mashanticut Valley Pkwy to Greening Ln; thence easterly on Greening Ln to Brettonwoods Dr; thence northerly on Brettonwoods Dr to Little Rd; thence easterly on Little Rd to Glen Ridge Rd; thence northerly on Glen Ridge Rd to Crestwood Rd; thence easterly on Crestwood Rd to Budlong Rd; thence northerly on Budlong Rd to Coulters Rd; thence easterly on Coulters Rd to Reservoir Ave; thence northerly on Reservoir Ave to the Pocasset River; thence easterly on the Pocasset River to census block 440070138005012; thence easterly along the boundary line between census blocks 44070138005001 and 440070138005012 to Davis Ct; thence easterly on Davis Ct to Davis Ave; thence northerly on Davis Ave to Myrtle Ave; thence easterly on Myrtle Ave to Autumn St; thence northerly on Autumn St to Waldron Ave; thence westerly on Waldron Ave to Aqueduct Rd; thence easterly on Aqueduct Rd to Colonial Ave; thence easterly on Colonial Ave to Pontiac Ave; thence northerly on Pontiac Ave to Hayward St; thence northerly on Hayward St to Park Ave; thence westerly on Park Ave to Reservoir Ave; thence northeasterly on Reservoir Ave to the Providence  Cranston boundary line; thence northwesterly on the Providence  Cranston boundary line to the point of origin.

=bi Eighteenth district: The eighteenth representative district shall consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Providence boundary line and Reservoir Ave; thence southwesterly on Reservoir Ave to Park Ave; thence southeasterly on Park Ave to Hayward St; thence southerly on Hayward St to Pontiac Ave; thence southerly on Pontiac Ave to Laurens St; thence easterly on Laurens St and its extension to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to census block 440070136002029; thence easterly and southerly on the boundary line between census blocks 440070136002000 and 440070136002029 to Elmwood Ave; thence northerly on Elmwood Ave to Alton St; thence easterly on Alton St to Holly St; thence southerly on Holly St to Sharon St; thence easterly on Sharon St to Evergreen St; thence southerly on Evergreen St to Evergreen Ct; thence southerly on Evergreen Ct to census block 440070136002007; thence southeasterly on the boundary line between census blocks 440070136002007 and 440070136002006 and census blocks 440070136002004 and 4470136002005 to Perkins Ave; thence southerly on Perkins Ave and its extension to the Cranston  Warwick boundary line; thence northeasterly on the Cranston  Warwick boundary line to Warwick Ave; thence northeasterly on Warwick Ave to Park Ave; thence easterly on Park Ave to Broad St; thence southeasterly on Broad St to Stratford Rd; thence easterly on Stratford Rd to Selkirk Rd; thence southerly on Selkirk Rd to Circuit Dr; thence easterly on Circuit Dr to Narragansett Blvd; thence easterly on Narragansett Blvd to Ocean Ave; thence easterly on Ocean Ave to Narragansett Bay and the Cranston-East Providence boundary line; thence northerly on the Cranston-East Providence boundary line to the Cranston-Providence boundary line; thence westerly, southerly, and northerly on the Providence  Cranston boundary line to the point of origin.

=bi Nineteenth district: The nineteenth representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the Cranston  Warwick boundary line and Warwick Ave; thence southwesterly on the Cranston  Warwick boundary line to Cranberry Bog Brook; thence southerly on Cranberry Bog Brook to Pawtuxet Ave; thence easterly on Pawtuxet Ave to George St; thence southerly on George St to Post Rd; thence southwesterly on Post Rd to Fairfax Dr; thence easterly and southerly on Fairfax Dr to Pilgrim Pkwy; thence easterly on Pilgrim Pkwy to Warwick Ave; thence southerly on Warwick Ave to census block 440030213002017; thence easterly on the unnamed stream between census block 440030213002017 and census blocks 440030213002016, 440030213002015, 440030213002014, and 440030213002002, continuing easterly on the boundary line between census block 440030213002002 and census blocks 440030213002018, 440030213002019, and 440030213002020 to the Narragansett Bay; thence northerly on the shoreline to census block 440030213001002; thence easterly on the boundary line between census blocks 440030213001002 and 440030213002000 to the Warwick-East Providence boundary line; thence northwesterly on the Warwick-East Providence boundary line to the Warwick-Cranston boundary line; thence northwesterly on the Cranston  Warwick boundary line to the point of origin.

The nineteenth representative district shall also consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Warwick boundary line and Warwick Ave; thence northeasterly on Warwick Ave to Park Ave; thence easterly on Park Ave to Broad St; thence southeasterly on Broad St to Stratford Rd; thence easterly on Stratford Rd to Selkirk Rd; thence southerly on Selkirk Rd to Circuit Dr; thence easterly on Circuit Dr to Narragansett Blvd; thence easterly on Narragansett Blvd to Ocean Ave; thence easterly to Ocean Ave to Narragansett Bay and the Cranston-East Providence boundary line; thence southerly on the Cranston-East Providence boundary line to the Cranston-Warwick boundary line; thence northwesterly on the Cranston  Warwick boundary line to the point of origin.

=bi Twentieth district: The twentieth representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the Cranston  Warwick boundary line and State Highway 37; thence northeasterly on the Cranston  Warwick boundary line to Cranberry Bog Brook; thence southerly on Cranberry Bog Brook to Pawtuxet Ave; thence easterly on Pawtuxet Ave to George St; thence southerly on George St to Post Rd; thence southwesterly on Post Rd to Airport Connector Rd; thence easterly on Airport Connector Rd to census block 440039800001009; thence easterly on the boundary line between census blocks 440039800001009 and 440039800001020, continuing southerly on the boundary line between census blocks 440039800001019 and 440039800001000 to Strawberry Field Rd; thence easterly on Strawberry Field Rd to census block 440039800001000; thence southerly on the boundary line between census blocks 440039800001018 and 440039800001000 to Main Ave; thence westerly on Main Ave to the New York New Haven and Hartford Railroad; thence southerly on the New York New Haven and Hartford Railroad to Greenwich Bay; thence southeasterly on the boundary line between census block 440030220003000 and census blocks 440030220001011 and 440030220003020 to census block 440030220003011; thence northeasterly on the boundary line between census blocks 440030220003011 and 440030220003015 to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to Dale Ave; thence westerly on Dale Ave to Clyde Ave; thence southwesterly on Clyde Ave to Post Rd; thence northerly on Post Rd to Greenwich Ave; thence northwesterly on Greenwich Ave to East Ave; thence westerly on East Ave to I-95; thence northerly on I-95 to census block 440030221001065; thence westerly on the boundary line between census blocks 440030221001065 and 440030223003057, continuing on the boundary line between census blocks 440030221001066 and 440030223003055 to the Pawtuxet River; thence northwesterly along the Pawtuxet River to Greenwich Ave; thence northwesterly on Greenwich Ave to Lambert Lind Highway; thence northwesterly on the Lambert Lind Highway to the Cranston  Warwick boundary line; thence easterly and northeasterly on the Cranston  Warwick boundary line to the point of origin.

The twentieth representative district shall also consist of all of that part of the city of Cranston bounded by a line beginning at the Cranston  Warwick boundary line and Pontiac Ave; thence northerly on Pontiac Ave to East St; thence southwesterly on East St to Foster Rd; thence northwesterly on Foster Rd to West Rd; thence northeasterly on West Rd to Howard Ave; thence northwesterly on Howard Ave to New London Ave; thence northeasterly on New London Ave to State Highway 37; thence easterly on State Highway 37 to the Cranston  Warwick boundary line; thence southwesterly on the Cranston  Warwick boundary line to the point of origin.

=bi Twenty-first district: The twenty-first representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the intersection of Post Rd and Fairfax Dr; thence easterly and southerly on Fairfax Dr to Pilgrim Pkwy; thence easterly on Pilgrim Pkwy to Warwick Ave; thence southerly on Warwick Ave to census block 440030213002017; thence easterly on the unnamed stream between census block 440030213002017 and census blocks 440030213002016, 440030213002015, 440030213002014, and 440030213002002, continuing easterly on the boundary line between census block 440030213002002 and census blocks 440030213002018, 440030213002019, and 440030213002020 to the Narragansett Bay; thence northeasterly on the shoreline to census block 440030213001002; thence easterly on boundary line between census blocks 440030213001002 and 440030213002000 to the Warwick-East Providence boundary line; thence southerly on the Warwick-East Providence boundary line to the Warwick-Barrington boundary line; thence southerly on the Warwick-Barrington boundary line to census block 440030215021000; thence westerly on the boundary line between census blocks 440030215014001 and 440030215021000 and census blocks 440030215014014 and 440030215021001 to Lockwood Brook; thence westerly on Lockwood Brook to Tidewater Dr; thence northwesterly on Tidewater Dr to W Shore Rd; thence easterly on W Shore Rd to Damon Ave; thence northwesterly on Damon Ave to Winter Ave; thence northeasterly on Winter Ave to Ardway Ave; thence northwesterly on Ardway Ave to Brightside Ave; thence southwesterly on Brightside Ave to Overbrook Ave; thence southwesterly on Overbrook Ave to Church Ave; thence westerly on Church Ave to Warwick Ave; thence southeasterly on Warwick Ave to Buckeye Brook; thence westerly on Buckeye Brook to census block 440039800001000; thence southerly and westerly and northerly on the boundary line between census block 440039800001000 and census blocks 440030214011028 and 440030219021003 to Buckeye Brook; thence westerly on Buckeye Brook to census block 440039800001000; thence southerly on the boundary line between census blocks 440039800001000 and 440030219021001 to Warwick Industrial Dr; thence southerly on Warwick Industrial Dr to Main Ave; thence westerly on Main Ave to census block 440039800001018; thence northerly on the boundary line between census blocks 440039800001018 and 440039800001000 to Strawberry Field Rd; thence westerly on Strawberry Field Rd to census block 440039800001019; thence northerly on the boundary line between census blocks 440039800001019 and 440039800001000 and census blocks 440039800001009 and 440039800001020 to Airport Connector Rd; thence westerly on Airport Connector Rd to Post Rd; thence northeasterly on Post Rd to the point of origin.

=bi Twenty-second district: The twenty-second representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the place where Lockwood Brook enters Narragansett Bay; thence westerly on Lockwood Brook to Tidewater Dr; thence northwesterly on Tidewater Dr to W Shore Rd; thence easterly on W Shore Rd to Damon Ave; thence northwesterly on Damon Ave to Winter Ave; thence northeasterly on Winter Ave to Ardway Ave; thence northwesterly on Ardway Ave to Brightside Ave; thence southwesterly on Brightside Ave to Overbrook Ave; thence southwesterly on Overbrook Ave to Church Ave; thence westerly on Church Ave to Warwick Ave; thence southeasterly on Warwick Ave to Sandy Ln; thence southwesterly on Sandy Ln to Wilde Field Dr; thence southerly on Wilde Field Dr to census block 440030218002000; thence southerly on the boundary line between census blocks 4400302180002002 and 440030218002000 to Waterview Ave; thence westerly on Waterview Ave to Sefton Ave; thence southerly on Sefton Ave to W Shore Rd; thence easterly on W Shore Rd to Horseneck Rd; thence southeasterly on Horseneck Rd to Gordon Ave; thence westerly on Gordon Ave to Elliot Ave; thence southeasterly on Elliot Ave to Sea View Dr; thence southwesterly on Sea View Dr to census block 440030217002002; thence southwesterly on the boundary line between census blocks 440030217004028 and 440030217002002 to Greenwich Bay; thence southerly, along the shoreline to census block 440030217002018; thence southerly along the boundary line between census block 440030217002018 and census blocks 440030217002000, 440030219031014, and 440030219032000 and census blocks 440030216002016 and 440030224001000 and census blocks 440030216002015 and 440030224001021 to the Warwick-North Kingstown boundary line; thence easterly on the Warwick-North Kingstown boundary line to the Warwick-Portsmouth boundary line; thence northeasterly on the Warwick-Portsmouth boundary line to the Barrington-Warwick boundary line; thence northerly on the Barrington-Warwick boundary line to census block 440030215014001; thence westerly on the boundary line between census blocks 440030215014001 and 440030215021000 and census blocks 440030215014014 and 440030215021001 to the point of origin.

=bi Twenty-third district: The twenty-third representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the place where Buckeye Brook crosses Warwick Ave; thence westerly on Buckeye Brook to census block 440039800001000; thence southerly and westerly and northerly on the boundary line between census block 440039800001000 and census blocks 440030214011028 and 440030219021003 to Buckeye Brook; thence westerly on Buckeye Brook to census block 440039800001000; thence southerly on the boundary line between census blocks 440039800001000 and 440030219021001 to Warwick Industrial Dr; thence southerly on Warwick Industrial Dr to Main Ave; thence westerly on Main Ave to New York, New Haven and Hartford Railroad; thence southerly on New York, New Haven and Hartford Railroad to Greenwich Bay and census block 440030220003000; thence southeasterly on the boundary line between census block 440030220001011 and census blocks 440030220003000 and 440030220003020 and census block 440030219032000 and census blocks 4400030220003020 and 440030224001000 and 440030217002018 and census blocks 440030219031014 and 440030217002018 to census block 440030217002000 and the shoreline; thence northerly around the shoreline to census block 440030217004028; thence northeasterly on the boundary line between census blocks 440030217004028 and 440030217002002 to Sea View Dr; thence northeasterly on Sea View Dr to Elliot Ave; thence northerly on Elliot Ave to Gordon Ave; thence easterly on Gordon Ave to Horseneck Rd; thence northwesterly on Horseneck Rd to W Shore Rd; thence westerly on W Shore Rd to Sefton Ave; thence northerly on Sefton Ave to Waterview Ave; thence easterly on Waterview Ave to census block 440030218002000; thence northerly on the boundary line between census blocks 440030218002002 and 440030218002000 to Wilde Field Dr; thence northerly on Wilde Field Dr to Sandy Ln; thence northeasterly on Sandy Ln to Warwick Ave; thence northerly on Warwick Ave to the point of origin.

=bi Twenty-fourth district: The twenty-fourth representative district shall consist of all of that part of the city of Warwick bounded by a line beginning at the intersection of Greenwich Ave and East Ave; thence westerly on East Ave to I-95; thence southerly on I-95 to Centerville Rd; thence westerly on Centerville Rd to the Warwick  West Warwick boundary line; thence southerly on the Warwick  West Warwick boundary line to the Warwick  East Greenwich boundary line; thence easterly and southerly on the Warwick-East Greenwich boundary line to the Warwick-North Kingstown boundary line; thence northeasterly on the Warwick-East Greenwich boundary line to Narragansett Bay and census block 440030216002015; thence northerly on the boundary line between census blocks 440030224001021 and 440030216002015 and census block 440030224001000 and census blocks 440030216002016 and 440030219032000 and census block 440030220003020 and census blocks 440030220001011 and 440030220003000 to the shoreline; thence northwesterly on the boundary line between census blocks 440030220003011 and 440030220003015 to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to Dale Ave; thence westerly on Dale Ave to Clyde Ave; thence southwesterly on Clyde Ave to Post Rd; thence northerly on Post Rd to Greenwich Ave; thence northwesterly on Greenwich Ave to the point of origin.

The twenty-fourth representative district shall also consist of all that part of the city of Warwick known as Potowomut or Potowomut Neck.

=bi Twenty-fifth district: The twenty-fifth representative district shall consist of all of that part of the town of West Warwick bounded by a line beginning at the Coventry  West Warwick boundary line and Fairview Ave; thence northeasterly on Fairview Ave to the Pawtuxet River; thence southeasterly on the Pawtuxet River to Main St; thence southerly on Main St to E Main St; thence easterly on E Main St to Junior St; thence northerly on Junior St to census block 44003202001005; thence easterly on boundary line between census blocks 440030202001005 and 440030202001003 and census block 440030202001006 to Junior St; thence easterly on Junior St to Providence St; thence easterly on Providence St to the Pawtuxet River; thence southerly on the Pawtuxet River to Factory St; thence easterly on Factory St to Border St; thence northerly on Border St to 1st St; thence easterly on 1st St to Earl St; thence southerly on Earl St to Factory St; thence easterly on Factory St to Queen Ave; thence southerly on Queen Ave to Park Blvd; thence easterly on Park Blvd to the West Warwick  Warwick boundary line; thence southerly and easterly on the West Warwick  Warwick boundary line to Revere Ave; thence southerly on Revere Ave to Buckley Ave; thence westerly on Buckley Ave to Dawes St; thence westerly on Dawes St to Church St; thence northerly on Church St to Nestor St; thence westerly on Nestor St to New London Turnpike; thence southerly on New London Turnpike to Pulaski St; thence westerly and northerly on Pulaski St to Windsor Park Dr; thence westerly on Windsor Park Dr to the Coventry  West Warwick boundary line; thence northerly on the Coventry  West Warwick boundary line to the point of origin.

The twenty-fifth representative district shall also consist of all of that part of the town of Coventry bounded by a line beginning at the Coventry  West Warwick boundary line and Hillside Ave; thence westerly on Hillside Ave to Brown St; thence northerly on Brown St to Hill St; thence westerly on Hill St to Blackrock Rd; thence southerly on Blackrock Rd to Fairview Ave; thence southerly on Fairview Ave to the Pawtuxet River; thence southeasterly on the Pawtuxet River to the Coventry  West Warwick boundary line; thence northerly on the Coventry  West Warwick boundary line to the point of origin.

=bi Twenty-sixth district: The twenty-sixth representative district shall consist of all of that part of the town of Coventry bounded by a line beginning at the Coventry  West Warwick boundary line and Hillside Ave; thence westerly on Hillside Ave to Brown St; thence northerly on Brown St to Hill St; thence westerly on Hill St to Blackrock Rd; thence southerly on Blackrock Rd to Gervais St; thence westerly on Gervais St to Knotty Oak Rd; thence northerly on Knotty Oak Rd to the Scituate  Coventry boundary line; thence easterly on the Scituate  Coventry boundary line to the Cranston  Coventry boundary line; thence easterly on the Cranston  Coventry boundary line to the Coventry  West Warwick boundary line; thence southerly on the Coventry  West Warwick boundary line to the point of origin.

The twenty-sixth representative district shall also consist of all of that part of the town of West Warwick bounded by a line beginning at the Coventry  West Warwick boundary line and Fairview Ave; thence northeasterly on Fairview Ave to the Pawtuxet River; thence southeasterly on the Pawtuxet River to Main St; thence southerly on Main St to E Main St; thence easterly on E Main St to Junior St; thence northerly on Junior St to census block 44003202001005; thence easterly on boundary line between census blocks 440030202001005 and 440030202001003 and census block 440030202001006 to Junior St; thence easterly on Junior St to Providence St; thence easterly on Providence St to the Pawtuxet River; thence southerly on the Pawtuxet River to Factory St; thence easterly on Factory St to Border St; thence northerly on Border St to 1st St; thence easterly on 1st St to Earl St; thence southerly on Earl St to Factory St; thence easterly on Factory St to Queen Ave; thence southerly on Queen Ave to Park Blvd; thence easterly on Park Blvd to the West Warwick  Warwick boundary line; thence northeasterly on the West Warwick  Warwick boundary line to the Cranston  West Warwick boundary line; thence westerly on the Cranston  West Warwick boundary line to the Coventry  West Warwick boundary line; thence southerly on the Coventry  West Warwick boundary line to the point of origin.

The twenty-sixth representative district shall also consist of all of that part of the city of Warwick bounded by a line beginning at the Warwick  West Warwick boundary line and Toll Gate Rd; thence easterly on Toll Gate Rd to I-95; thence northerly on I-95 to census block 440030221001065; thence westerly on the boundary line between census blocks 440030221001065 and 440030223003057, continuing on the boundary line between census blocks 440030221001066 and 440030223003055 to the Pawtuxet River; thence northwesterly along the Pawtuxet River to Greenwich Ave; thence northwesterly on Greenwich Ave to the Lambert Lind Highway; thence northwesterly on the Lambert Lind Highway to the Cranston  Warwick boundary line; thence westerly on the Cranston  Warwick boundary line to the Warwick  West Warwick boundary line; thence southwesterly on the Warwick  West Warwick boundary line to the point of origin.

=bi Twenty-seventh district: The twenty-seventh representative district shall consist of all of that part of the town of Coventry bounded by a line beginning at the Coventry  East Greenwich boundary line and New London Turnpike; thence northeasterly on New London Turnpike to Arnold Rd; thence northwesterly on Arnold Rd to census block 440030206031018; thence easterly on the boundary line between census blocks 440030206031018 and 440030206031052 to Tiogue Lake; thence northerly and easterly along the shoreline to census block 440030206031013; thence northerly on the boundary line between census blocks 440030206031014 and 440030206031013 to Tiogue Ave; thence southeasterly on Tiogue Ave to the Coventry  West Warwick boundary line; thence southerly on the Coventry  West Warwick boundary line to the Coventry  East Greenwich boundary line; thence westerly on the Coventry  East Greenwich boundary line to the point of origin.

The twenty-seventh representative district shall also consist of all of that part of the town of West Warwick bounded by a line beginning at the Warwick  West Warwick boundary line and Revere Ave; thence southerly on Revere Ave to Buckley Ave; thence westerly on Buckley Ave to Dawes St; thence westerly on Dawes St to Church St; thence northerly on Church St to Nestor St; thence westerly on Nestor St to New London Turnpike; thence southerly on New London Turnpike to Pulaski St; thence westerly and northerly on Pulaski St to Windsor Park Dr; thence westerly on Windsor Park Dr to the Coventry  West Warwick boundary line; thence southerly on the Coventry  West Warwick boundary line to the West Warwick  East Greenwich boundary line; thence easterly on the West Warwick  East Greenwich boundary line to the West Warwick  Warwick boundary line; thence northerly and westerly on the West Warwick  Warwick boundary line to the point of origin.

The twenty-seventh representative district shall also consist of all of that part of the city of Warwick bounded by a line beginning at the intersection of I-95 and Toll Gate Rd; thence northwesterly on Toll Gate Rd to the West Warwick  Warwick boundary line; thence southwesterly and easterly on the West Warwick  Warwick boundary line to Centerville Rd; thence easterly on Centerville Rd to I-95; thence northerly on I-95 to the point of origin.

=bi Twenty-eighth district: The twenty-eighth representative district shall consist of all of that part of the town of Coventry bounded by a line beginning at the Scituate-Coventry boundary line and Knotty Oak Rd; thence southerly on Knotty Oak Rd to Gervais St; thence easterly on Gervais St to Blackrock Rd; thence southerly on Blackrock Rd to Fairview Ave; thence southerly on Fairview Ave to Washington St; thence southwesterly on Washington St to Sandy Bottom Rd; thence southerly on Sandy Bottom Rd to Wood St; thence northwesterly on Wood St to Rathbun St; thence southwesterly on Rathbun St to S Main St; thence southwesterly on S Main St to Tiogue Ave; thence westerly on Tiogue Ave to Reservoir Rd; thence northerly on Reservoir Rd to Doric Ct; thence westerly and southerly on Doric Ct to Eastgate Dr; thence southerly on Eastgate Dr to Club House Rd; thence westerly on Club House Rd to Island Dr; thence southerly on Island Dr to Osprey Dr; thence southwesterly on Osprey Dr to Kingfisher Dr; thence southerly on Kingfisher Dr to Flat River Reservoir and the Big River; thence southerly along the Big River to Harkney Hill Rd; thence northwesterly on Harkney Hill Rd to census block 440030207022047; thence northerly on the unnamed stream between census blocks 440030207022047 and 440030207022048 to the Washington Secondary Track; thence westerly on the Washington Secondary Track to Victory Highway; thence northerly on the Victory Highway to the Foster  Coventry boundary line; thence easterly on the Foster  Coventry boundary line to the Scituate  Coventry boundary line; thence easterly on the Scituate  Coventry boundary line to the point of origin.

=bi Twenty-ninth district: The twenty-ninth representative district shall consist of all of that part of the town of Coventry bounded by a line beginning at the Coventry  East Greenwich boundary line and New London Turnpike; thence northeasterly on New London Turnpike to Arnold Rd; thence northwesterly on Arnold Rd to census block 44030206031018; thence easterly on the boundary line between census blocks 440030206031018 and 440030206031052 to Tiogue Lake; thence northerly and easterly along the shoreline to census block 440030206031013; thence northerly on the boundary line between census blocks 440030206031014 and 440030206031013 to Tiogue Ave; thence southeasterly on Tiogue Ave to the Coventry  West Warwick boundary line; thence northerly on the Coventry  West Warwick boundary line to the Pawtuxet River; thence northwesterly along the Pawtuxet River to census block 440030206043006; thence northwesterly on the boundary line between census blocks 440030206043006 and 440030206043005 to Washington St; thence southwesterly on Washington St to Sandy Bottom Rd; thence southerly on Sandy Bottom Rd to Wood St; thence northwesterly on Wood St to Rathbun St; thence southwesterly on Rathbun St to S Main St; thence southwesterly on S Main St to Tiogue Ave; thence westerly on Tiogue Ave to Reservoir Rd; thence northerly on Reservoir Rd to Doric Ct; thence westerly and southerly on Doric Ct to Eastgate Dr; thence southerly on Eastgate Dr to Club House Rd; thence westerly on Club House Rd to Island Dr; thence southerly on Island Dr to Osprey Dr; thence southwesterly on Osprey Dr to Kingfisher Dr; thence southerly on Kingfisher Dr to Flat River Reservoir and the Big River; thence southerly along the Big River to the Coventry  West Greenwich boundary line; thence easterly on the Coventry  West Greenwich boundary line to the Coventry  East Greenwich boundary line; thence northerly and easterly on the Coventry  East Greenwich boundary line to the point of origin.

The twenty-ninth representative district shall also consist of all of that part of the town of West Greenwich bounded by a line beginning at the West Greenwich  East Greenwich boundary line and I-95; thence southwesterly on I-95 to the Nooseneck River; thence westerly along the Nooseneck River to Fry Pond Rd; thence southerly on Fry Pond Rd to Robin Hollow Rd; thence northwesterly on Robin Hollow Rd to Tanglewood Dr; thence southerly on Tanglewood Dr to Old Raccoon Hill Rd; thence westerly on Old Raccoon Hill Rd to Victory Highway; thence southeasterly on Victory Highway to I-95; thence southerly on I-95 to the West Greenwich  Exeter boundary line; thence westerly on the West Greenwich  Exeter boundary line to the Rhode Island  Connecticut boundary line; thence northerly on the Rhode Island  Connecticut boundary line to the Foster  West Greenwich boundary line; thence easterly on the Foster  West Greenwich boundary line to the West Greenwich  East Greenwich boundary line; thence southerly on the West Greenwich  East Greenwich boundary line to the point of origin.

=bi Thirtieth district: The thirtieth representative district shall consist of all of the town of East Greenwich.

The thirtieth representative district shall also consist of all of that part of the town of West Greenwich bounded by a line beginning at the West Greenwich  East Greenwich boundary line and I-95; thence southwesterly on I-95 to the Nooseneck River; thence westerly along the Nooseneck River to Fry Pond Rd; thence southerly on Fry Pond Rd to Robin Hollow Rd; thence northwesterly on Robin Hollow Rd to Tanglewood Dr; thence southerly on Tanglewood Dr to Old Racoon Hill Rd; thence westerly on Old Raccoon Hill Rd to Victory Highway; thence southeasterly on Victory Highway to I-95; thence southerly on I-95 to the West Greenwich  Exeter boundary line; thence easterly on the West Greenwich  Exeter boundary line to the West Greenwich  East Greenwich boundary line; thence northerly on the West Greenwich  East Greenwich boundary line to the point of origin.

=bi Thirty-first district: The thirty-first representative district shall consist of all of that part of the town of North Kingstown bounded by a line beginning at the Exeter  North Kingstown boundary line and the Amtrak railroad; thence northeasterly on the Amtrak railroad to Stony Ln; thence easterly on Stony Ln to Sedgefield Rd; thence northerly on Sedgefield Rd to Trowbridge Rd; thence easterly on Trowbridge Rd, continuing on the boundary line between census blocks 440090501022000 and 440090501022023 to Post Rd; thence northerly on Post Rd to Seaview Railroad; thence northeasterly on Seaview Railroad to Roger Williams Way; thence southeasterly on Roger Williams Way to Narragansett Bay; thence westerly on the shoreline to census block 440090501021034; thence southerly on the boundary line between census blocks 440090501021034 and 440090501032006 and census blocks 440099901000004 and 440099901000003 to census block 440099901000006; thence easterly on the boundary line between census blocks 440099901000006 and 440099901000003 to the North Kingstown-Jamestown boundary line; thence northerly on the North Kingstown-Jamestown boundary line to the North Kingstown-Portsmouth boundary line; thence northerly on the North Kingstown- Portsmouth boundary line to the Warwick  North Kingstown boundary line; thence southwesterly on the Warwick  North Kingstown boundary line to the East Greenwich  North Kingstown boundary line; thence southwesterly and westerly on the East Greenwich  North Kingstown boundary line to the Exeter  North Kingstown boundary line; thence southerly on the Exeter  North Kingstown boundary line to the point of origin.

The thirty-first representative district shall also consist of all of that part of the town of Exeter bounded by a line beginning at the Exeter  North Kingstown boundary line and Victory Highway (also known as Ten Rod Rd); thence westerly on Victory Highway (also known as Ten Rod Rd) to South Rd; thence southerly on South Rd to Slocumville Rd; thence southeasterly on Slocumville Rd to South County Trail; thence southwesterly on South County Trail to the Exeter  South Kingstown boundary line; thence easterly on the Exeter  South Kingstown boundary line to the Exeter  North Kingstown boundary line; thence northwesterly on the Exeter  North Kingstown boundary line to the point of origin.

=bi Thirty-second district: The thirty-second district shall consist of all of that part of the town of North Kingstown bounded by a line beginning at the Exeter  North Kingstown boundary line and the Amtrak railroad; thence northeasterly on the Amtrak railroad to Stony Ln; thence easterly on Stony Ln to Sedgefield Rd; thence northerly on Sedgefield Rd to Trowbridge Rd; thence easterly on Trowbridge Rd, continuing on the boundary line between census blocks 440090501022000 and 440090501022023 to Post Rd; thence northerly on Post Rd to Seaview Railroad; thence northeasterly on Seaview Railroad to Roger Williams Way; thence southeasterly on Roger Williams Way to Narragansett Bay; thence southerly along the shoreline to census block 440090501021034; thence southerly on the boundary line between census blocks 440090501021034 and 440090501032006 and census blocks 440099901000004 and 440099901000003 to census block 440099901000006; thence easterly on the boundary line between census blocks 440099901000006 and 440099901000003 to the North Kingstown-Jamestown boundary line; thence southerly on the North Kingstown-Jamestown boundary line to the North Kingstown  Narragansett boundary line; thence westerly on the North Kingstown  Narragansett boundary line to the North Kingstown  South Kingstown boundary line; thence westerly on the North Kingstown  South Kingstown boundary line to the Exeter  North Kingstown boundary line; thence northwesterly on the Exeter  North Kingstown boundary line to the point of origin.

=bi Thirty-third district: The thirty-third representative district shall consist of that part of the town of Narragansett bounded by a line beginning at the South Kingstown  Narragansett boundary line and Mumford Rd; thence southeasterly on Mumford Rd to census block 440090515031022; thence southeasterly on the boundary line between census block 440090515031001 and census blocks 440090515031022 and 440090515031021 and census blocks 440090515031019 and 440090515031020 to Kingstown Rd; thence easterly on Kingstown Rd to Strathmore Rd; thence northerly on Strathmore Rd to Wanda St; thence easterly on Wanda St to Narragansett Ave; thence easterly on Narragansett Ave and its extension to the Atlantic Ocean and Narragansett boundary line; thence northerly on the Narragansett boundary line to the North Kingstown  Narragansett boundary line; thence westerly on the North Kingstown  Narragansett boundary line to the South Kingstown  Narragansett boundary line; thence southwesterly on the South Kingstown  Narragansett boundary line to the point of origin.

The thirty-third representative district shall also consist of that part of the town of South Kingstown bounded by a line beginning at the Exeter  South Kingstown boundary line and Old North Rd; thence southerly on Old North Rd to Kingstown Rd; thence westerly on Kingstown Rd to South Rd; thence southerly on South Rd to the William C. O'Neill bike path; thence easterly on the William C. O'Neill bike path to Curtis Corner Rd; thence northeasterly on Curtis Corner Rd to Saugatucket Rd; thence easterly on Saugatucket Rd to Broad Rock Rd; thence southerly on Broad Rock Rd to Oakwoods Dr; thence westerly and southerly on Oakwoods Dr to Kingstown Rd; thence southeasterly along Kingstown Rd to the South Kingstown  Narragansett boundary line; thence easterly and northerly on the South Kingstown  Narragansett boundary line to the point of origin.

=bi Thirty-fourth district: The thirty-fourth representative district shall consist of all of that part of the town of South Kingstown bounded by a line beginning at the intersection of Curtis Corner Rd and the William C. O'Neill bike path; thence northeasterly on Curtis Corner Rd to Saugatucket Rd; thence easterly on Saugatucket Rd to Broad Rock Rd; thence southerly on Broad Rock Rd to Oakwoods Dr; thence westerly and southerly on Oakwoods Dr to Kingstown Rd; thence southeasterly along Kingstown Rd to the South Kingstown  Narragansett boundary line; thence southerly on the South Kingstown  Narragansett boundary line to census block 440090513026008; thence northwesterly on the boundary line between census blocks 440090512021045 and 440090513026008 and census blocks 440090512021046 and 440090513026000 to Commodore Perry Highway; thence westerly on the Commodore Perry Highway to Post Rd; thence northerly on Post Rd to Old Post Rd; thence northerly on Old Post Rd to Benefit Rd; then westerly on Benefit Rd to South Rd; thence northerly on South Rd to Allen Ave; thence easterly on Allen Ave to Rodman St; thence northerly on Rodman St to the William C. O'Neill bike path; thence northwesterly on the William C. O'Neill bike path to the point of origin.

The thirty-fourth representative district shall also consist of all of that part of the town of Narragansett bounded by a line beginning at the South Kingstown  Narragansett boundary line and Mumford Rd; thence southeasterly on Mumford Rd to census block 440090515031022; thence southeasterly on the boundary line between census block 440090515031001 and census blocks 440090515031022 and 440090515031021 and census blocks 440090515031019 and 440090515031020 to Kingstown Rd; thence easterly on Kingstown Rd to Strathmore Rd; thence northerly on Strathmore Rd to Wanda St; thence easterly on Wanda St to Narragansett Ave; thence easterly on Narragansett Ave and its extension to the Narragansett boundary line; thence southerly and westerly on the Narragansett boundary line to the South Kingstown  Narragansett boundary line; thence northerly on the South Kingstown boundary line to the point of origin.

=bi Thirty-fifth district: The thirty-fifth representative district shall consist of all of that part of the town of South Kingstown bonded by a line beginning at the Charlestown  South Kingstown boundary line and Shannock Rd; thence easterly on Shannock Rd to Gravelly Hill Rd; thence easterly on Gravelly Hill Rd to Sand Plains Rd; thence northerly and easterly on Sand Plains Rd to Red House Rd; thence northeasterly on Red House Rd to Ministerial Rd; thence northerly on Ministerial Rd to Alewife Brook; thence easterly on Alewife Brook to Tucker Pond continuing on the boundary line between census blocks 440090513041014, 440090513041006, and 440090513041043 and census block 440090513041038 to White Pond Rd; thence southeasterly on White Pond Rd to US Highway 1; thence southwesterly on US Highway 1 to census block 440090513021007; thence southerly along the boundary line between census blocks 440090513021001 and 440090513021007 to Potter Pond; continuing along the shoreline to Point Judith Pond and census block 440090513026034; thence southeasterly along the shoreline to the South Kingstown  Narragansett boundary line; thence northerly on the South Kingstown  Narragansett boundary line to census block 440090512021045; thence northwesterly on the boundary line between census blocks 440090512021045 and 440090513026008 and census blocks 440090512021046 and 440090513026000 to the Commodore Perry Highway; thence westerly on the Commodore Perry Highway to Post Rd; thence northerly on Post Rd to Old Post Rd; thence northerly on Old Post Rd to Benefit Rd; then westerly on Benefit Rd to South Rd; thence northerly on South Rd to Allen Ave; thence easterly on Allen Ave to Rodman St; thence northerly on Rodman St to the William C. O'Neill bike path; thence northwesterly on the William C. O'Neill bike path to South Rd; thence northerly on South Rd to Kingstown Rd; thence easterly on Kingstown Rd to Old North Rd; thence northerly on Old North Rd to the Exeter  South Kingstown boundary line; thence westerly on the Exeter  South Kingstown boundary line to the Richmond  South Kingstown boundary line; thence southerly on the Richmond  South Kingstown boundary line to the Charlestown  South Kingstown boundary line; thence southerly on the Charlestown  South Kingstown boundary line to the point of origin.

=bi Thirty-sixth district: The thirty-sixth representative district shall consist of all of the town of Charlestown.

The thirty-sixth representative district shall also consist of all of the town of New Shoreham.

The thirty-sixth representative district shall also consist of all of that part of the town of South Kingstown bounded by a line beginning at the Charlestown  South Kingstown boundary line and Shannock Rd; thence easterly on Shannock Rd to Gravelly Hill Rd; thence easterly on Gravelly Hill Rd to Sand Plains Rd; thence northerly and easterly on Sand Plains Rd to Red House Rd; thence northeasterly on Red House Rd to Ministerial Rd; thence northerly on Ministerial Rd to Alewife Brook; thence easterly on Alewife Brook to Tucker Pond continuing on the boundary line between census blocks 440090513041014, 440090513041006, and 440090513041043 and census block 440090513041038 to White Pond Rd; thence southeasterly on White Pond Rd to US Highway 1; thence southwesterly on US Highway 1 to census block 440090513021007; thence southerly along the boundary line between census blocks 440090513021001 and 440090513021007 to Potter Pond; continuing along the shoreline to Point Judith Pond and census block 440090513026034; thence southeasterly along the shoreline to the South Kingstown  Narragansett boundary line; thence southerly on the South Kingstown  Narragansett boundary line to the Atlantic Ocean; thence westerly on the South Kingstown boundary line to the Charlestown  South Kingstown boundary line; thence northerly on the Charlestown  South Kingstown boundary line to the point of origin.

The thirty-sixth representative district shall also consist of all of that part of the town of Westerly bounded by a line beginning at the Westerly  Charlestown boundary line and Post Rd; thence westerly on Post Rd to Dunns Corner Rd; thence northerly on Dunns Corner Rd to census block 440090509012015; thence westerly on the boundary line between census blocks 440090509012015 and 440090509012005 to Blue Sky Dr; thence southerly and westerly around Blue Sky Dr to census block 440090509012014; thence easterly on the boundary line between census blocks 440090509012014 and 440090509012006 and northerly on the boundary line between census block 440090509012011 and census blocks 440090509012014 and 440090509012005 to Dunns Corner Rd; thence northerly on Dunns Corner Rd to Pound Rd; thence westerly and northerly on Pound Rd to Hesspar Dr; thence circling around Hesspar Dr back to Pound Rd; thence northerly on Pound Rd to Lakeside Dr; thence westerly on Lakeside Dr and its extension to Chapman Pond; thence northerly along the eastern shoreline through Aguntaug Brook to the Amtrak railroad; thence easterly and northerly on the Amtrak railroad to S Main St; thence southerly on S Main St to Bradford Rd; thence southwesterly on Bradford Rd to Woody Hill Rd; thence southeasterly on Woody Hill Rd to Woody Hill Rd Extension; thence southerly on Woody Hill Rd Extension to census block 440090509022003; thence easterly on the boundary line between census blocks 440090509022002 and 440090509022003 to Woody Hill Rd Extension; thence easterly on Woody Hill Rd Extension to census block 440090509022007; thence southerly on the boundary line between census blocks 440090509022007 and 440090509022003 to the Westerly  Charlestown boundary line; thence southerly on the Westerly  Charlestown boundary line to the point of origin.

=bi Thirty-seventh district: The thirty-seventh representative district shall consist of all of that part of the town of Westerly bounded by a line beginning at the Westerly  Charlestown boundary line and Post Rd; thence westerly on Post Rd to Dunns Corner Rd; thence northerly on Dunns Corner Rd to census block 440090509012015; thence westerly on the boundary line between census blocks 440090509012015 and 440090509012005 to Blue Sky Dr; thence southerly and westerly around Blue Sky Dr to census block 440090509012014; thence easterly on the boundary line between census blocks 440090509012014 and 440090509012006 and northerly on the boundary line between census block 440090509012011 and census blocks 440090509012014 and 440090509012005 to Dunns Corner Rd; thence northerly on Dunns Corner Rd to Pound Rd; thence westerly and northerly on Pound Rd to Hesspar Dr; thence circling around Hesspar Dr back to Pound Rd; thence northerly on Pound Rd to Lakeside Dr; thence westerly on Lakeside Dr and its extension to Chapman Pond; thence northerly along the eastern shoreline through the Aguntaug Brook to the Amtrak railroad; thence westerly on the Amtrak railroad to the Connecticut  Rhode Island boundary line; thence southerly and westerly on the Connecticut  Rhode Island boundary line to the Atlantic Ocean; thence easterly on the Westerly boundary line to the Westerly  Charlestown boundary line; thence northerly on the Westerly  Charlestown boundary line to the point of origin.

=bi Thirty-eighth district: The thirty-eighth representative district shall consist of all of that part of the town of Westerly bounded by a line beginning at the Connecticut  Rhode Island boundary line and the Amtrak railroad; thence easterly and northerly on the Amtrak railroad to S Main St; thence southerly on S Main St to Bradford Rd; thence southwesterly on Bradford Rd to Woody Hill Rd; thence southeasterly on Woody Hill Rd to Woody Hill Rd Extension; thence southerly on Woody Hill Rd Extension to census block 440090509022003; thence easterly on the boundary line between census blocks 440090509022002 and 440090509022003 to Woody Hill Rd Extension; thence easterly on Woody Hill Rd Extension to census block 440090509022007; thence southerly on the boundary line between census blocks 440090509022007 and 440090509022003 to the Westerly  Charlestown boundary line; thence northerly on the Westerly  Charlestown boundary line to the Hopkinton boundary line; thence westerly and northerly on the Hopkinton  Westerly boundary line to the Connecticut  Rhode Island boundary line; thence westerly and southerly on the Connecticut  Rhode Island boundary line to the point of origin.

The thirty-eighth representative district shall also consist of all of that part of the town of Hopkinton bounded by a line beginning at the Connecticut  Rhode Island boundary line and Camp Yawgoog Rd; thence easterly and southerly on Camp Yawgoog Rd to Spring St; thence southerly on Spring St to Wincheck Pond Rd; thence southerly and easterly on Wincheck Pond Rd to Spring St; thence easterly on Spring St to Woody Hill Rd; thence northerly on Woody Hill Rd to Moscow Brook; thence northeasterly on Moscow Brook to Sawmill Rd; thence northerly on Sawmill Rd to Dye Hill Rd; thence easterly on Dye Hill Rd to Fairview Ave; thence southeasterly on Fairview Ave to Main St; thence southwesterly on Main St to census block 440090507001041; thence southerly on the unnamed stream and pond between census blocks 440090507001041 and 440090507001043 and census block 440090507001042 to the Hopkinton  Richmond boundary line; thence southerly on the Hopkinton  Richmond boundary line to the Hopkinton  Charlestown boundary line; thence southerly on the Hopkinton  Charlestown boundary line to the Hopkinton  Westerly boundary line; thence westerly and northerly on the Hopkinton  Westerly boundary line to the Connecticut  Rhode Island boundary line; thence northerly on the Connecticut  Rhode Island boundary line to the point of origin.

=bi Thirty-ninth district: The thirty-ninth representative district shall consist of all of the town of Richmond.

The thirty-ninth representative district shall also consist of all of that part of the town of Hopkinton bounded by a line beginning at the Connecticut  Rhode Island boundary line and Camp Yawgoog Rd; thence easterly and southerly on Camp Yawgoog Rd to Spring St; thence southerly on Spring St to Wincheck Pond Rd; thence southerly and easterly on Wincheck Pond Rd to Spring St; thence easterly on Spring St to Woody Hill Rd; thence northerly on Woody Hill Rd to Moscow Brook; thence northeasterly on Moscow Brook to Sawmill Rd; thence northerly on Sawmill Rd to Dye Hill Rd; thence easterly on Dye Hill Rd to Fairview Ave; thence southeasterly on Fairview Ave to Main St; thence southwesterly on Main St to census block 440090507001041; thence southerly on the unnamed stream and pond between census blocks 440090507001041 and 440090507001043 and census block 440090507001042 to the Hopkinton  Richmond boundary line; thence northerly on the Hopkinton  Richmond boundary line to the Exeter  Hopkinton boundary line; thence westerly on the Hopkinton  Richmond boundary line to the Connecticut  Rhode Island border; thence southerly on the Connecticut  Rhode Island border to the point of origin.

The thirty-ninth representative district shall also consist of all of that part of the town of Exeter bounded by a line beginning at the Exeter  North Kingstown boundary line and Victory Highway (also known as Ten Rod Road); thence westerly on Victory Highway (also known as Ten Rod Road) to South Rd; thence southerly on South Rd to Slocumville Rd; thence southeasterly on Slocumville Rd to South County Trail; thence southwesterly on SouthCounty Trail to the Exeter  South Kingstown boundary line; thence westerly on the Exeter  South Kingstown boundary line to the Exeter  Richmond boundary line; thence northerly and westerly on the Exeter  Richmond boundary line to the Exeter  Hopkinton boundary line; thence westerly on the Exeter  Hopkinton boundary line to the Connecticut  Rhode Island boundary line; thence northerly on the Connecticut  Rhode Island boundary line to the West Greenwich  Exeter boundary line; thence easterly on the West Greenwich  Exeter boundary line to the East Greenwich  Exeter boundary line; thence easterly on the East Greenwich  Exeter boundary line to the Exeter  North Kingstown boundary line; thence southerly on the Exeter  North Kingstown boundary line to the point of origin.

=bi Fortieth district: The fortieth representative shall consist of all of the town of Foster.

The fortieth representative district shall also consist of all of that part of the town of Coventry bounded by a line beginning at the Foster  Coventry boundary line and Victory Highway; thence southerly on the Victory Highway to the Washington Secondary Track; thence easterly on the Washington Secondary Track to census block 440030207022048; thence southerly on the unnamed stream between census blocks 440030207022047 and 440030207022048 to Harkney Hill Rd; thence southeasterly on Harkney Hill Rd to the Big River; thence southerly along the Big River to the Coventry  West Greenwich boundary line; thence westerly on the Coventry  West Greenwich boundary line to the Connecticut  Rhode Island boundary line; thence northerly on the Connecticut  Rhode Island boundary line to the Foster  Coventry boundary line; thence easterly on the Foster  Coventry boundary line to the point of origin.

The fortieth representative district shall also consist of all of that part of the town of Glocester bounded by a line beginning at the Burrillville  Glocester boundary line and Reservoir Rd; thence southerly on Reservoir Rd to Putnam Pike; thence westerly on Putnam Pike to Sunset Cove Rd; thence westerly on Sunset Cove Rd to Putnam Pike; thence northwesterly on Putman Pike Rd to Airy Acres Dr; thence northwesterly on Airy Acres Dr to Hutter Dr; thence southerly on Hutter Dr to Putnam Pike; thence northwesterly on Putnam Pike to Bowdish Way; thence northwesterly on Bowdish Way to Richardson Clearing Trail; thence southerly on Richardson Clearing Trail to Putnam Pike; thence westerly on Putnam Pike to the Connecticut  Rhode Island boundary line; thence southerly on the Connecticut  Rhode Island boundary line to the Glocester  Foster boundary line; thence easterly on the Glocester  Foster boundary line to the Glocester  Scituate boundary line; thence easterly the Glocester  Scituate boundary line to Saw Mill Rd; thence northerly on Saw Mill Rd to Snake Hill Rd; thence westerly on Snake Hill Rd to Tourtellot Hill Rd; thence northwesterly on Tourtellot Hill Rd to Chestnut Oak Rd; thence easterly on Chestnut Oak Rd to Putnam Pike; thence easterly on Putnam Pike to Farnum Rd; thence northeasterly on Farnum Rd to Evans Rd; thence northwesterly on Evans Rd to Eddy Rd; thence northwesterly on Eddy Rd to Long Entry Rd; thence westerly on Long Entry Rd to census block 440070131022002; thence northerly on the unnamed stream between census blocks 440070131022002 and 440070131022001 to the Burrillville  Glocester boundary line; thence westerly on the Burrillville  Glocester boundary line to the point of origin.

=bi Forty-first district: The forty-first representative district shall consist of all of the town of Scituate.

The forty-first representative district shall also consist of all of that part of the city of Cranston bounded by a line beginning at the Johnston  Cranston boundary line and Comstock Pkwy; thence southerly on Comstock Pkwy to Tomahawk Trail; thence southwesterly on Tomahawk Trail to Agawam Trail; thence westerly on Agawam Trail to Mohawk Trail; thence southeasterly on Mohawk Trail to Thunder Trail; thence southerly on Thunder Trail to Anthony Dr; thence westerly on Anthony Dr to Robinlyn Dr; thence southerly on Robinlyn Dr to census block 440070145013012; thence westerly on the boundary line between census blocks 440070145013000 and 440070145013012 to Furnace Hill Brook; thence northwesterly on Furnace Hill Brook to Pippin Orchard Rd; thence southerly on Pippin Orchard Rd to Hope Rd; thence southwesterly on Hope Rd to Lippit Ave; thence southerly on Lippit Ave to the Cranston  Coventry boundary line; thence westerly on the Cranston  Coventry boundary line to the Scituate  Cranston boundary line; thence northerly on the Scituate  Cranston boundary line to the Johnston  Cranston boundary line; thence easterly on the Johnston  Cranston boundary line to the point of origin.

=bi Forty-second district: The forty-second representative district shall consist of all of that part of the town of Johnston bounded by a line beginning at the Scituate  Johnston boundary line and Hartford Ave; thence easterly on Hartford Ave to US Highway 6; thence westerly on US Highway 6 to census block 440070124021016; thence southerly on the boundary line between census blocks 440070124021016 and 440070124021003 and census blocks 440070124021015 and 440070124021008, continuing southeasterly on the boundary line between census blocks 440070124021008 and 440070124021021 to Winaka Ct; thence southwesterly on Winaka Ct to Central Ave; thence westerly on Central Ave to Mongone Dr; thence southerly on Mongone Dr to Richardson Dr; thence westerly and southerly on Richardson Dr to Harrington Dr; thence easterly on Harrington Dr to Corrine Dr; thence southerly on Corrine Dr to Pinewood Ave; thence westerly on Pinewood Ave to Downing Dr; thence southerly on Downing Dr to Morgan Ave; thence easterly and southerly on Morgan Ave to Plainfield St; thence northeasterly on Plainfield St to the Johnston  Providence boundary line; thence southerly on the Johnston  Providence boundary line to the Johnston  Cranston boundary line; thence southwesterly and westerly on the Johnston  Cranston boundary line to the Scituate  Johnston boundary line; thence northerly on the Scituate  Johnston boundary line to the point of origin.

The forty-second representative district shall also consist of all of that part of the city of Cranston bounded by a line beginning at the Johnston  Cranston boundary line and I-295; thence southerly on I-295 to Scituate Ave; thence easterly on Scituate Ave to census block 440070145021026; thence easterly on the boundary line between census blocks 440070145021026 and 440070148002011 to Arrow Way; thence northerly on Arrow Way to Elton Cir; thence northwesterly on Elton Cir to Pheasant Dr; thence southeasterly on Pheasant Dr to Mockingbird Dr; thence easterly and circling Mockingbird Dr to Stony Acre Dr; thence northerly on Stony Acre Dr to Woodland Ave; thence easterly and northerly on Woodland Ave to Stony Brook Dr; thence easterly on Stony Brook Dr to Marlow St; thence southerly and easterly on Marlow St to Harcourt St; thence easterly on Harcourt St to Village Ave; thence southeasterly on Village Ave to Traymore St; thence easterly on Traymore St to Jessica Ct; thence southerly on Jessica Ct, continuing on the boundary line between census block 440070148003004 and census blocks 440070148003003, 440070148003002, 440070148003018, 440070148003020, 440070148003019, 440070148003030, 44070148003029, 440070148003027, and 440070148003007 to Yard St; thence northerly on Yard St to Cannon St; thence westerly on Cannon St to Royal Ave; thence northerly on Royal Ave to Atwood Ave; thence westerly on Atwood Ave to Transit St; thence northeasterly on Transit St to Fletcher Ave; thence westerly on Fletcher Ave to the Johnston  Cranston boundary line; thence southwesterly on the Johnston  Cranston boundary line to the point of origin.

=bi Forty-third district: The forty-third representative district shall consist of all of that part of the town of Johnston bounded by a line beginning at the Smithfield  Johnston boundary line and Sanderson Rd; thence southerly on Sanderson Rd to Brown Ave; thence southwesterly on Brown Ave to Hartford Ave; thence southeasterly on Hartford Ave to US Highway 6; thence easterly on US Highway 6 to the Johnston  Providence boundary line; thence northerly on the Johnston  Providence boundary line to the Smithfield  Johnston boundary line; thence westerly on the Smithfield  Johnston boundary line to the point of origin.

=bi Forty-fourth district: The forty-fourth representative district shall consist of all of that part of the town of Lincoln bounded by a line beginning at the Smithfield  Lincoln boundary line and Limerock Rd; thence easterly on Limerock Rd to Jenckes Hill Rd; thence southerly on Jenckes Hill Rd to Harris Ave; thence easterly on Harris Ave to the former Woonsocket Street Trolley right of way; thence southeasterly on the former Woonsocket Street Trolley right of way to Old Louisquisset Pike; thence southerly on Old Louisquisset Pike to census block 440070116004088; thence easterly on the unnamed stream between census blocks 440070116004062 and 440070116004088 to Eddie Dowling Highway; thence southerly on the Eddie Dowling Highway to the Lincoln  North Providence boundary line; thence westerly on the Lincoln  North Providence boundary line to the Smithfield  Lincoln boundary line; thence northerly on the Smithfield  Lincoln boundary line to the point of origin.

The forty-fourth representative district shall also consist of all of that part of the town of Smithfield bounded by a line beginning at the Smithfield  Johnston boundary line and Steere Ave; thence northerly on Steere Ave to Smith Ave; thence northeasterly on Smith Ave to Putnam Pike; thence easterly on Putnam Pike to Cedar Swamp Rd; thence northwesterly on Cedar Swamp Rd to Walter Carey Rd; thence northeasterly on Walter Carey Rd to Mountaindale Rd; thence easterly on Mountaindale Rd to Wolf Hill Rd; thence northeasterly on Wolf Hill Rd, continuing on the boundary line between census blocks 440070126012013 and 440070126012041, and continuing on the boundary line between census blocks 440070126012036 and 440070126012040 to I-295; thence northeasterly on I-295 to Douglas Pike; thence southeasterly on Douglas Pike to Limerock Rd; thence northeasterly on Limerock Rd to Orchard Meadow Dr; thence southerly and southeasterly on Orchard Meadow Dr to Cedar Meadow Dr; thence southerly on Cedar Meadow Dr, continuing on the boundary line between census block 440070126025020 and census blocks 440070126025013, 440070126025015 and 440070126025021 to Karen Ann Dr; thence easterly on Karen Ann Dr to Maureen Dr; thence northerly on Maureen Dr to Clark Rd; thence easterly on Clark Rd to census block 440070126025023; thence easterly on the boundary line between census blocks 440070126025027 and 440070126025023 to the West River; thence northeasterly on the West River to the Smithfield  Lincoln boundary line; thence southerly on the Smithfield  Lincoln boundary line to the Smithfield  North Providence boundary line; thence westerly on the Smithfield  North Providence boundary line to the Smithfield  Johnston boundary line; thence westerly on the Smithfield  Johnston boundary line to the point of origin.

The forty-fourth representative district shall also consist of all of that part of the town of Johnston bounded by a line beginning at the Smithfield  Johnston boundary line and Sanderson Rd; thence southerly on Sanderson Rd to Brown Ave; thence southwesterly on Brown Ave to Hartford Ave; thence westerly on Hartford Ave to the Scituate  Johnston boundary line; thence northerly on the Scituate  Johnston boundary line to the Smithfield  Johnston boundary line; thence easterly on the Smithfield  Johnston boundary line to the point of origin.

=bi Forty-fifth district: The forty-fifth representative district shall consist of all of that part of the town of Lincoln bounded by a line beginning at the North Smithfield  Lincoln boundary line and Sayles Hill Rd; thence northeasterly on Sayles Hill Rd to High St; thence southerly on High St to Reservoir Ave; thence easterly on Reservoir Ave to Valley St; thence southerly on Valley St to Rutland St; thence easterly on Rutland St to Old River Rd; thence southeasterly on Old River Rd to Kirkbrae Dr; thence easterly on Kirkbrae Dr to Timberland Dr; thence easterly on Timberland Dr to the Lincoln  Cumberland boundary line; thence northwesterly on the Lincoln  Cumberland boundary line to the North Smithfield  Lincoln boundary line; thence southerly on the North Smithfield  Lincoln boundary line to the point of origin.

The forty-fifth representative district shall also consist of all of that part of the town of Cumberland bounded by a line beginning at the Lincoln  Cumberland boundary line and George Washington Highway; thence easterly on the George Washington Highway to Mendon Rd; thence southerly on Mendon Rd to Angell Rd; thence northeasterly on Angell Rd to census block 440070114012019; thence northwesterly on the boundary line between census blocks 440070114012020 and 440070114012019, census blocks 440070114013016 and 440070114013018, census blocks 440070114013003 and 440070114013017, census blocks 440070114015015 and 440070114015025, census blocks 440070114015017 and 440070114015015, and census blocks 440070114022067 and 440070114022054 to Nate Whipple Highway; thence westerly on the Nate Whipple Highway to Mendon Rd; thence northerly on Mendon Rd to W Wrentham Rd; thence northeasterly on W Wrentham Rd to census block 440070114031011; thence northwesterly on the boundary line between census blocks 440070114031002 and 440070114031011 and census blocks 440070114031001 and 440070114031000 to the Woonsocket  Cumberland boundary line; thence southwesterly on the Woonsocket  Cumberland boundary line to the Lincoln  Cumberland boundary line; thence southeasterly on the Lincoln  Cumberland boundary line to the point of origin.

=bi Forty-sixth district: The forty-sixth representative district shall consist of all of that part of the town of Lincoln bounded by a line beginning at the North Smithfield  Lincoln boundary line and Sayles Hill Rd; thence northeasterly on Sayles Hill Rd to High St; thence southerly on High St to Reservoir Ave; thence easterly on Reservoir Ave to Valley St; thence southerly on Valley St to Rutland St; thence easterly on Rutland St to Old River Rd; thence southeasterly on Old River Rd to Kirkbrae Dr; thence easterly on Kirkbrae Dr to Timberland Dr; thence easterly on Timberland Dr to the Lincoln  Cumberland boundary line; thence southerly on the Lincoln  Cumberland boundary line to the Lincoln  Central Falls boundary line; thence westerly and southerly on the Lincoln  Central Falls boundary line to the Lincoln  Pawtucket boundary line; thence westerly on the Lincoln  Pawtucket boundary line to the Lincoln  North Providence boundary line thence westerly on the Lincoln  North Providence boundary line to Eddie Dowling Highway; thence northerly on the Eddie Dowling Highway to census block 440070116004062; thence westerly on the unnamed stream between census blocks 440070116004062 and 440070116004088 to Old Louisquisset Pike; thence northerly on Old Louisquisset Pike to the former Woonsocket Street Trolley right of way; thence northwesterly on the former Woonsocket Street Trolley right of way to Harris Ave; thence southwesterly on Harris Ave to Jenckes Hill Rd; thence northwesterly on Jenckes Hill Rd to Limerock Rd; thence westerly on Limerock Rd to the Smithfield  Lincoln boundary line; thence northerly on the Smithfield  Lincoln boundary line to the North Smithfield  Lincoln boundary line; thence northerly on the North Smithfield  Lincoln boundary line to the point of origin.

The forty-sixth representative district shall also consist of all of that part of the city of Pawtucket bounded by a line beginning at the Lincoln  Pawtucket boundary line and Smithfield Ave; thence southerly on Smithfield Ave to Weeden St; thence easterly on Weeden St to Columbia Ave; thence southerly on Columbia Ave to Owen Ave; thence easterly on Owen Ave to Fairlawn Ave; thence southerly on Fairlawn Ave to Mineral Spring Ave; thence easterly on Mineral Spring Ave to the MoshassuckValley Railroad; thence northerly on the Moshassuck Valley Railroad to Weeden St; thence easterly on Weeden St to the MoshassuckValley Industrial Highway; thence northerly on the Moshassuck Valley Industrial Highway to the Lincoln  Pawtucket boundary line; thence westerly on the Lincoln  Pawtucket boundary line to the point of origin.

=bi Forty-seventh district: The forty-seventh representative district shall consist of all of that part of the town of Burrillville bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Ironmine Rd; thence southerly on Ironmine Rd to Douglas Turnpike; thence southeasterly on Douglas Turnpike to E Hill St; thence westerly on E Hill St to Reynolds St; thence southerly on Reynolds St to Reynolds Mill St; thence easterly on Reynolds Mill St to Douglas Turnpike; thence southerly on Douglas Turnpike to Broncos Highway; thence southwesterly on Broncos Highway to Joslin Rd; thence southerly on Joslin Rd to Victory Highway; thence easterly on Victory Highway to Snake Hill Rd; thence southerly on Snake Hill Rd to census block 440070130021081; thence westerly on the boundary line between census blocks440070130021081 and 440070130021084 to the Branch River; thence southwesterly on the Branch River to census block 440070130024039; thence southerly on unnamed stream between census blocks 440070130024039 and 440070130024041 and census block 440070130021089 to Main St; thence easterly on Main St to Tarklin Rd; thence easterly on Tarklin Rd to Hillside Dr; thence southerly on Hillside Dr and westerly on Hillside Dr to Cooper Hill Rd; thence southerly on Cooper Hill Rd to the Burrillville  Glocester boundary line; thence westerly on the Burrillville  Glocester boundary line to the Connecticut  Rhode Island boundary line; thence northerly on the Connecticut  Rhode Island boundary line to the Massachusetts  Rhode Island boundary line; thence easterly on the Massachusetts  Rhode Island boundary line to the point of origin.

The forty-seventh representative district shall also consist of all of that part of the town of Glocester bounded by a line beginning at the Burrillville  Glocester boundary line and Reservoir Rd; thence southerly on Reservoir Rd to Putnam Pike; thence westerly on Putnam Pike to Sunset Cove Rd; thence westerly on Sunset Cove Rd to Putnam Pike; thence northwesterly on Putnam Pike Rd to Airy Acres Dr; thence northwesterly on Airy Acres Dr to Hutter Dr; thence southerly on Hutter Dr to Putnam Pike; thence northwesterly on Putnam Pike to Bowdish Way; thence northwesterly on Bowdish Way to Richardson Clearing Trail; thence southerly on Richardson Clearing Trail to Putnam Pike; thence westerly on Putnam Pike to the Connecticut  Rhode Island boundary line; thence northerly on the Connecticut  Rhode Island boundary line to the Burrillville  Glocester boundary line; thence easterly on the Burrillville  Glocester boundary line to the point of origin.

=bi Forty-eighth district: The forty-eighth representative district shall consist of all of the town of North Smithfield.

The forty-eighth representative district shall also consist of all of that part of the town of Burrillville bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Ironmine Rd; thence southerly on Ironmine Rd to Douglas Turnpike; thence southeasterly on Douglas Turnpike to E Hill St; thence westerly on E Hill St to Reynolds St; thence southerly on Reynolds St to Reynolds Mill St; thence easterly on Reynolds Mill St to Dougas Turnpike; thence southerly on Douglas Turnpike to Broncos Highway; thence southwesterly on Broncos Highway to Joslin Rd; thence southerly on Joslin Rd to Victory Highway; thence easterly on Victory Highway to Snake Hill Rd; thence southerly on Snake Hill Rd to census block 440070130021081; thence westerly on the boundary line between census blocks 440070130021081 and 440070130021084 to the Branch River; thence southwesterly on the Branch River to census block 440070130024039; thence southerly on unnamed stream between census blocks 440070130024039 and 440070130024041 and census block 440070130021089 to Main St; thence easterly on Main St to Tarklin Rd; thence easterly on Tarklin Rd to Hillside Dr; thence southerly on Hillside Dr and westerly on Hillside Dr to Cooper Hill Rd; thence southerly on Cooper Hill Rd to the Burrillville  Glocester boundary line; thence easterly on the Burrillville  Glocester boundary line to the Burrillville  North Smithfield boundary line; thence northerly on the Burrillville  North Smithfield boundary line to the Massachusetts  Rhode Island boundary line; thence westerly on the Massachusetts  Rhode Island boundary line to the point of origin.

=bi Forty-ninth district: The forty-ninth representative district shall consist of all of that part of the city of Woonsocket bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Rathbun St; thence southerly on Rathbun St to Diamond Hill Rd; thence easterly on Diamond Hill Rd to Social St; thence southerly on Social St to Elm St; thence southeasterly on Elm St to Kendrick Ave; thence westerly on Kendrick Ave to census block 440070183001016; thence southeasterly on the unnamed street between census blocks 440070183001016 and 440070183001007 to Wood Ave; thence southerly on Wood Ave to Cass Ave; thence westerly on Cass Ave to Cumberland St; thence southerly on Cumberland St to Hamlet Ave; thence westerly on Hamlet Ave to the Blackstone River; thence southerly and westerly on the Blackstone river to S Main St; thence southwesterly on S Main St to Pleasant St; thence southerly on Pleasant St to Mason St; thence northwesterly on Mason St to the railroad tracks; thence southwesterly on the railroad tracks to the North Smithfield  Woonsocket boundary line; thence northerly and easterly on the North Smithfield  Woonsocket boundary line to the Massachusetts  Rhode Island boundary line; thence easterly on the Massachusetts  Rhode Island boundary line to the point of origin.

=bi Fiftieth district: The fiftieth representative district shall consist of all of that part of the city of Woonsocket bounded by a line beginning at the Woonsocket  Cumberland boundary line and Cumberland Hill Rd; thence northwesterly on Cumberland Hill Rd to Hamlet Ave; thence westerly on Hamlet Ave to the Blackstone River; thence southerly and westerly on the Blackstone river to S Main St; thence southwesterly on S Main St to Pleasant St; thence southerly on Pleasant St to Mason St; thence northwesterly on Mason St to the railroad tracks; thence southwesterly on the railroad tracks to the North Smithfield  Woonsocket boundary line; thence southeasterly on the North Smithfield  Woonsocket boundary line to the Woonsocket  Cumberland boundary line; thence northeasterly on the Woonsocket  Cumberland boundary line to the point of origin.

=bi Fifty-first district: The fifty-first representative district shall consist of all of that part of the city of Woonsocket bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Rathbun St; thence southerly on Rathbun St to Diamond Hill Rd; thence easterly on Diamond Hill Rd to Social St; thence southerly on Social St to Elm St; thence southeasterly on Elm St to Kendrick Ave; thence westerly on Kendrick Ave to census block 440070183001016; thence southeasterly on the unnamed street between census blocks 440070183001016 and 440070183001007 to Wood Ave; thence southerly on Wood Ave to Cass Ave; thence westerly on Cass Ave to Cumberland St; thence southerly on Cumberland St to Cumberland Hill Rd; thence southeasterly on Cumberland Hill Rd to the Woonsocket  Cumberland boundary line; thence northeasterly on the Woonsocket  Cumberland boundary line to the Massachusetts  Rhode Island boundary line; thence westerly on the Massachusetts  Rhode Island boundary line to the point of origin.

The fifty-first representative district shall also consist of all of that part of the town of Cumberland bounded by a line beginning at the Woonsocket  Cumberland boundary line and the boundary line between census blocks 440070114031000 and 440070114031001; thence southeasterly on the boundary line between census blocks 440070114031000 and 440070114031001 and census blocks 440070114031002 and 440070114031011 to W Wrentham Rd; thence northerly on W Wrentham Rd to Tower Hill Rd; thence easterly on Tower Hill Rd to Eleanor Dr; thence northerly on Eleanor Dr to Austin Dr; thence easterly on Austin Dr to Diamond Hill Rd; thence northerly on Diamond Hill Rd to Pine Swamp Rd; thence westerly on Pine Swamp Rd to census block 440070114021030; thence northeast on the boundary line between census blocks 440070114021030 and 440070114021055 to Cook Rd; thence northwesterly on Cook Rd to the Massachusetts  Rhode Island boundary line; thence westerly on the Massachusetts  Rhode Island boundary line to the Woonsocket  Cumberland boundary line; thence southwesterly on the Woonsocket  Cumberland boundary line to the point of origin.

=bi Fifty-second district: The fifty-second representative district shall consist of all of that part of the town of Cumberland bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Dexter St; thence westerly on Dexter St to High St; thence northerly on High St to Hines Rd; thence northeasterly on Hines Rd to Iroquois Rd; thence northerly on Iroquois Rd. to Phillip Ave; thence westerly on Phillip Ave to Diamond Hill Rd; thence northwesterly on Diamond Hill Rd to Angell Rd; thence westerly on Angell Rd to census block 44007014012020; thence northwesterly on the boundary line between census blocks 440070114012020 and 440070114012019, census blocks 440070114013016 and 440070114013018, census blocks 440070114013003 and 440070114013017, census blocks 440070114015015 and 440070114015025, census blocks 440070114015017 and 440070114015015, and census blocks 440070114022067 and 440070114022054 to Nate Whipple Highway; thence westerly on the Nate Whipple Highway to Mendon Rd; thence northerly on Mendon Rd to W Wrentham Rd; thence northeasterly on W Wrentham Rd to Tower Hill Rd; thence easterly on Tower Hill Rd to Eleanor Dr; thence northerly on Eleanor Dr to Austin Dr; thence easterly on Austin Dr to Diamond Hill Rd; thence northerly on Diamond Hill Rd to Pine Swamp Rd; thence westerly on Pine Swamp Rd to census block 440070114021030; thence northeast on the boundary line between census blocks 440070114021030 and 440070114021055 to Cook Rd; thence northwesterly on Cook Rd to the Massachusetts  Rhode Island boundary line; thence easterly and southerly on the Massachusetts  Rhode Island boundary line to the point of origin.

=bi Fifty-third district: The fifty-third representative district shall consist of all of that part of the town of Smithfield bounded by a line beginning at the Smithfield  Johnston boundary line and Steere Ave; thence northerly on Steere Ave to Smith Ave; thence northeasterly on Smith Ave to Putnam Pike; thence easterly on Putnam Pike to Cedar Swamp Rd; thence northwesterly on Cedar Swamp Rd to Walter Carey Rd; thence northeasterly on Walter Carey Rd to Mountaindale Rd; thence easterly on Mountaindale Rd to Wolf Hill Rd; thence northeasterly on Wolf Hill Rd, continuing on the boundary line between census blocks 440070126012013 and 440070126012041, and continuing on the boundary line between census blocks 440070126012036 and 440070126012040 to I-295; thence northeasterly on I-295 to Douglas Pike; thence southeasterly on Douglas Pike to Limerock Rd; thence northeasterly on Limerock Rd to Orchard Meadow Dr; thence southerly and southeasterly on Orchard Meadow Dr to Cedar Meadow Dr; thence southerly on Cedar Meadow Dr, continuing on the boundary line between census block 440070126025020 and census blocks 440070126025013, 440070126025015 and 440070126025021 to Karen Ann Dr; thence easterly on Karen Ann Dr to Maureen Dr; thence northerly on Maureen Dr to Clark Rd; thence easterly on Clark Rd to census block 440070126025023; thence easterly on the boundary line between census blocks 440070126025027 and 440070126025023 to the West River; thence northeasterly on the West River to the Smithfield  Lincoln boundary line; thence northerly on the Smithfield  Lincoln boundary line to the North Smithfield  Smithfield boundary line; thence westerly on the North Smithfield  Smithfield boundary line to the Glocester  Smithfield boundary line; thence southerly on the Glocester  Smithfield boundary line to the Smithfield  Johnston boundary line; thence easterly on the Smithfield  Johnston boundary line to the point of origin.

The fifty-third representative district shall also consist of all of that part of the town of Glocester bounded by a line beginning at the Glocester  Scituate boundary line and Saw Mill Rd; thence northerly on Saw Mill Rd to Snake Hill Rd; thence westerly on Snake Hill Rd to Tourtellot Hill Rd; thence northwesterly on Tourtellot Hill Rd to Chestnut Oak Rd; thence easterly on Chestnut Oak Rd to Putnam Pike; thence easterly on Putnam Pike to Farnum Rd; thence northeasterly on FarnumRd to Evans Rd; thence northwesterly on Evans Rd to Eddy Rd; thence northwesterly on Eddy Rd to Long Entry Rd; thence westerly on Long Entry Rd to census block 440070131022002; thence northerly on the unnamed stream between census blocks 440070131022002 and 440070131022001 to the Burrillville  Glocester boundary line; thence easterly on the Burrillville  Glocester boundary line to the Glocester  Smithfield boundary line; thence southerly on the Glocester  Smithfield boundary line to the Glocester  Scituate boundary line; thence westerly on the Glocester  Scituate boundary line to the point of origin.

=bi Fifty-fourth district: The fifty-fourth representative district shall consist of all of that part of the town of North Providence bounded by a line beginning at the Lincoln  North Providence boundary line and Douglas Ave; thence southeasterly on Douglas Ave to Wenscott Ln; thence southwesterly on Wenscott Ln to Meadow View Blvd; thence easterly and southwesterly on Meadow View Blvd to Rayna Rd; thence southerly on Rayna Rd to Smithfield Rd; thence southeasterly on Smithfield Rd to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Andover St; thence southwesterly on Andover St to Smithfield Rd; thence southeasterly on Smithfield Rd to the North Providence  Providence boundary line; thence westerly on the North Providence  Providence boundary line to Wanskuck Ave; thence westerly on Wanskuck Ave to Hillside Dr; thence westerly on Hillside Dr to Longwood Ave; thence northwesterly on Longwood Ave to Woodbine St; thence northerly on Woodbine St to Bellevue Ave; thence easterly on Bellevue Ave to Link St; thence northerly on Link St to Wendell St; thence westerly on Wendell St to Woodbine St; thence southerly on Woodbine St to Sherman Ave; thence westerly on Sherman Ave to High Service Ave; thence northerly on High Service Ave to Superior View Blvd; thence westerly on Superior View Blvd to Lookout Ave; thence southerly on Lookout Ave to Smith St; thence southeasterly on Smith St to Homewood Ave; thence southerly on Homewood Ave to Olney Ave; thence westerly on Olney Ave to Fruit Hill Ave; thence southwesterly on Fruit Hill Ave to Humbert St; thence westerly on Humbert St to Greenville Ave; thence southerly on Greenville Ave to Lyman Ave; thence westerly on Lyman Ave to Woonasquatucket Ave; thence northerly on Woonasquatucket Ave to Oak St; thence westerly on Oak St to the Johnston  North Providence boundary line; thence northerly on the Johnston  North Providence boundary line to the Smithfield  North Providence boundary line; thence easterly on the Smithfield  North Providence boundary line to the Lincoln-North Providence boundary line; thence easterly on the Lincoln-North Providence boundary line to the point of origin.

=bi Fifty-fifth district: The fifty-fifth representative district shall consist of all of that part of the town of North Providence bounded by a line beginning at the Lincoln  North Providence boundary line and Douglas Ave; thence southeasterly on Douglas Ave to Wenscott Ln; thence southwesterly on Wenscott Ln to Meadow View Blvd; thence easterly and southwesterly on Meadow View Blvd to Rayna Rd; thence southerly on Rayna Rd to Smithfield Rd; thence southeasterly on Smithfield Rd to Mineral Spring Ave; thence easterly on Mineral Spring Ave to Andover St; thence southwesterly on Andover St to Smithfield Rd; thence southeasterly on Smithfield Rd to the North Providence  Providence boundary line; thence northeasterly and easterly on the North Providence  Providence boundary line to the North Providence  Pawtucket boundary line; thence northerly on the North Providence  Pawtucket boundary line to the Lincoln  North Providence boundary line; thence westerly on the Lincoln  North Providence boundary line to the point of origin.

=bi Fifty-sixth district: The fifty-sixth representative district shall consist of all of that part of the city of Central Falls bounded by a line beginning at the Central Falls  Pawtucket boundary line and the Amtrak railroad; thence westerly on the Amtrak railroad to High St; thence northerly on High St to Blackstone St; thence westerly on Blackstone St to the New York New Haven and Hartford Railroad; thence northerly on the New YorkNew Haven and Hartford Railroad to census block 440070109001007; thence westerly on the boundary line between census blocks 440070109001007 and 440070109001012 to Tremont St; thence westerly on Tremont St to Broad St; thence northerly on Broad St to Cottage St; thence westerly on Cottage St to Hunt St; thence southwesterly on Hunt St to Dexter St; thence southeasterly on Dexter St to Moore St; thence southwesterly on Moore St to Pine St; thence southeasterly on Pine St to Kendall St; thence westerly on Kendall St to Lonsdale Ave; thence southerly on Lonsdale Ave to Orchard St; thence westerly and southerly on Orchard St to Brook St; thence westerly on Brook St to Oakland St; thence southerly on Oakland St and its extension to the unnamed pond; thence northerly and westerly on the northern shoreline of the unnamed pond to the Central Falls  Lincoln boundary line; thence southerly on the Central Falls  Lincoln boundary line to the Central Falls  Pawtucket boundary line; thence easterly and northerly on the Central Falls  Pawtucket boundary line to the point of origin.

=bi Fifty-seventh district: The fifty-seventh representative district shall consist of all of that part of the town of Cumberland bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Dexter St; thence westerly on Dexter St to High St; thence northerly on High St to Hines Rd; thence northeasterly on Hines Rd to Iroquois Rd; thence northerly on Iroquois Rd. to Phillip Ave; thence westerly on Phillip Ave to Diamond Hill Rd; thence northwesterly on Diamond Hill Rd to Angell Rd; thence westerly on Angell Rd to Mendon Rd; thence northerly on Mendon Rd to George Washington Highway; thence westerly on George Washington Highway to the Lincoln  Cumberland boundary line; thence southeasterly on the Lincoln  Cumberland boundary line to the Cumberland  Central Falls boundary line; thence easterly and southerly on the Cumberland  Central Falls boundary line to the Massachusetts  Rhode Island boundary line; thence northerly on the Massachusetts  Rhode Island boundary line to the point of origin.

The fifty-seventh representative district shall also consist of all of that part of the city of Central Falls bounded by a line beginning at the Central Falls  Pawtucket boundary line and the Amtrak railroad; thence westerly on the Amtrak railroad to High St; thence northerly on High St to Blackstone St; thence westerly on Blackstone St to the New YorkNew Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to census block 440070109001007; thence westerly on the boundary line between census blocks 440070109001007 and 440070109001012 to Tremont St; thence westerly on Tremont St to Broad St; thence northerly on Broad St to Cottage St; thence westerly on Cottage St to Hunt St; thence southwesterly on Hunt St to Dexter St; thence southeasterly on Dexter St to Moore St; thence southwesterly on Moore St to Pine St; thence southeasterly on Pine St to Kendall St; thence westerly on Kendall St to Lonsdale Ave; thence southerly on Lonsdale Ave to Orchard St; thence westerly and southerly on Orchard St to Brook St; thence westerly on Brook St to Oakland St; thence southerly on Oakland St and its extension to the unnamed pond; thence northerly and westerly on the northern shoreline of the unnamed pond to the Central Falls  Lincoln boundary line; thence northerly and easterly on the Central Falls  Lincoln boundary line to the Cumberland  Central Falls boundary line; thence easterly and southerly on the Cumberland  Central Falls boundary line to the Central Falls  Pawtucket boundary line; thence southerly on the Central Falls  Pawtucket boundary line to the point of origin.

=bi Fifty-eighth district: The fifty-eighth representative district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the Lincoln  Pawtucket boundary line and Smithfield Ave; thence southerly on Smithfield Ave to Weeden St; thence easterly on Weeden St to Columbia Ave; thence southerly on Columbia Ave to Owen Ave; thence easterly on Owen Ave to Fairlawn Ave; thence southerly on Fairlawn Ave to Mineral Spring Ave; thence easterly on Mineral Spring Ave to the Moshassuck Valley Railroad; thence northerly on the Moshassuck Valley Railroad to Weeden St; thence easterly on Weeden St to Moshassuck Valley Industrial Highway; thence northerly on the Moshassuck Valley Industrial Highway to the Lincoln  Pawtucket boundary line; thence easterly on the Lincoln  Pawtucket boundary line to the Central Falls  Pawtucket boundary line; thence easterly on the Central Falls  Pawtucket boundary line to Pine St; thence southerly on Pine St to Conant St; thence southwesterly and southeasterly on Conant St to Mineral Spring Ave; thence westerly on Mineral Spring Ave to Bagley St; thence southerly on Bagley St, extending across I-95 to Main St; thence southwesterly on Main St to Brown St; thence easterly on Brown St to White St; thence southerly on White St to Hilton St; thence easterly on Hilton St to Randall St; thence easterly on Randall St to Knowles St; thence southerly on Knowles St to Magill St; thence westerly on Magill St to Main St; thence southerly on Main St to the Pawtucket  Providence boundary line; thence westerly on the Pawtucket  Providence boundary line to the North Providence  Pawtucket boundary line; thence northerly on the North Providence  Pawtucket boundary line to the Lincoln  Pawtucket boundary line; thence easterly on the Lincoln  Pawtucket boundary line to the point of origin.

=bi Fifty-ninth district: The fifty-ninth representative district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the Central Falls  Pawtucket boundary line and Pine St; thence southerly on Pine St to Conant St; thence southwesterly and southeasterly on Conant St to Mineral Spring Ave; thence westerly on Mineral Spring Ave to Bagley St; thence southerly on Bagley St, extending across I-95 to Main St; thence southwesterly on Main St to Brown St; thence easterly on Brown St to White St; thence southerly on White St to Hilton St; thence easterly on Hilton St to Randall St; thence easterly on Randall St to Knowles St; thence southerly on Knowles St to Magill St; thence westerly on Magill St to Main St; thence southerly on Main St to the Pawtucket  Providence boundary line; thence easterly on the Pawtucket  Providence boundary line to the Seekonk River; thence northerly on the Seekonk River to the Blackstone River; thence northerly on the Blackstone River to the Central Falls  Pawtucket boundary line; thence westerly on the Central Falls  Pawtucket boundary line to the point of origin.

=bi Sixtieth district: The sixtieth representative district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the Central Falls  Pawtucket boundary line and Blackstone River; thence southerly on the Blackstone River to Broadway; thence easterly on Broadway to Walcott St; thence easterly on Walcott St to Denver St; thence southerly on Denver St to Johnson St; thence easterly on Johnson St to S Bend St; thence southerly on S Bend St to Division St; thence easterly on Division St to York Ave; thence northerly on York Ave to Central Ave; thence easterly on Central Ave to Willard St; thence northerly on Willard St to Darlingdale Ave; thence easterly on Darlingdale Ave to Norris Ave; thence northerly on Norris Ave to Bucklin St; thence easterly on Bucklin St to Tweed St; thence northerly on Tweed St to Benefit St; thence westerly on Benefit St to Cottage St; thence northeasterly on Cottage St to Newport Ave; thence northerly on Newport Ave to the Massachusetts  Rhode Island boundary line; thence westerly on the Massachusetts  Rhode Island boundary line to the Central Falls  Pawtucket boundary line; thence southerly on the Central Falls  Pawtucket boundary line to the point of origin.

=bi Sixty-first district: The sixty-first representative district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Newport Ave; thence southerly on Newport Ave to Cottage St; thence southwesterly on Cottage St to Benefit St; thence easterly on Benefit St to Tweed St; thence southerly on Tweed St to Bucklin St; thence westerly on Bucklin St to Norris Ave; thence southerly on Norris Ave to Darlingdale Ave; thence westerly on Darlingdale Ave to Willard St; thence southerly on Willard St to Central Ave; thence westerly on Central Ave to York Ave; thence southerly on York Ave to Balch St; thence easterly on Balch St to Burgess Ave; thence northerly on Burgess Ave to Empire St; thence easterly on Empire St to Bloomfield St; thence southerly on Bloomfield St to Federal St; thence easterly on Federal St to Gates St; thence easterly on Gates St to Oswald St; thence northerly on Oswald St to Armistice Blvd; thence southeasterly on Armistice Blvd to the Massachusetts  Rhode Island boundary line; thence northerly and westerly on the Massachusetts  Rhode Island boundary line to the point of origin.

=bi Sixty-second district: The sixty-second representative district shall consist of all of that part of the city of Pawtucket bounded by a line beginning at the Blackstone River and Broadway; thence easterly on Broadway to Walcott St; thence easterly on Walcott St to Denver St; thence southerly on Denver St to Johnson St; thence easterly on Johnson St to S Bend St; thence southerly on S Bend St to Division St; thence easterly on Division St to York Ave; thence southerly on York Ave to Balch St; thence easterly on Balch St to Burgess Ave; thence northerly on Burgess Ave to Empire St; thence easterly on Empire St to Bloomfield St; thence southerly on Bloomfield St to Federal St; thence easterly on Federal St to Gates St; thence easterly on Gates St to Oswald St; thence northerly on Oswald St to Armistice Blvd; thence southeasterly on Armistice Blvd to the Massachusetts  Rhode Island boundary line; thence southerly on the Massachusetts  Rhode Island boundary line to the Pawtucket  Providence boundary line; thence westerly on the Pawtucket  Providence boundary line to the Seekonk River; thence northerly on the Seekonk River to the Blackstone River; thence northerly on the Blackstone River to the point of origin.

=bi Sixty-third district: The sixty-third representative district shall consist of all of that part of the city of East Providence bounded by a line beginning at the Providence  East Providence boundary line and the Henderson Expressway; thence easterly on the Henderson Expressway to the New York New Haven and Hartford railroad; thence southerly on the New York New Haven and Hartford railroad to Waterman Ave; thence easterly on Waterman Ave to Massasoit Ave; thence northerly on Massasoit Ave to Central Ave; thence easterly on Central Ave to Cooper St; thence northerly on Cooper St to Sutton Ave; thence easterly on Sutton Ave to N Broadway; thence southerly on N Broadway to Broadway; thence southerly on Broadway to I-195; thence easterly on I-195 to Pawtucket Ave; thence southerly on Pawtucket Ave to Baldwin St; thence easterly on Baldwin St to Dover Ave; thence southerly on Dover Ave to Mayflower St thence easterly on Mayflower St to Burroughs St; thence southerly on Burroughs St to Rowley St; thence easterly on Rowley St and extending to Shore Expy; thence southerly on Shore Expy to census block 440070105011028; thence easterly on the boundary line between census blocks 440070105011028 and 440070105011012 and census blocks 440070105011029 and 440070105011011 to Boyd Ave; thence northerly on Boyd Ave to Hatton St; thence easterly on Hatton St to Evergreen Dr; thence easterly and southerly on Evergreen Dr to Jordan St; thence easterly on Jordan St to Catamore Blvd; thence southerly on Catamore Blvd to Vision Blvd; thence easterly on Vision Blvd to the Massachusetts  Rhode Island boundary line; thence northerly on the Massachusetts  Rhode Island boundary line to the Pawtucket  East Providence boundary line; thence westerly on the Pawtucket  East Providence boundary line to the Providence  East Providence boundary line; thence southerly on the Providence  East Providence boundary line to the point of origin.

=bi Sixty-fourth district: The sixty-fourth representative district shall consist of all of that part of the city of East Providence bounded by a line beginning at the Providence  East Providence boundary line and the Henderson Expressway; thence easterly on the Henderson Expressway to the New York New Haven and Hartford railroad; thence southerly on the New York New Haven and Hartford railroad to Waterman Ave; thence easterly on Waterman Ave to Massasoit Ave; thence northerly on Massasoit Ave to Central Ave; thence easterly on Central Ave to Cooper St; thence northerly on Cooper St to Sutton Ave; thence easterly on Sutton Ave to N Broadway; thence southerly on N Broadway to Broadway; thence southerly on Broadway to I-195; thence easterly on I-195 to Pawtucket Ave; thence southerly on Pawtucket Ave to Veterans Memorial Pkwy; thence northerly on Veterans Memorial Pkwy to census block 440070105021020; thence westerly on the unnamed road between census blocks 440070105021020 and 440070105021028 to Squantum Rd; thence westerly and southwesterly on Squantum Rd to the Providence  East Providence boundary line; thence northerly on the Providence  East Providence boundary line to the point of origin.

=bi Sixty-fifth district: The sixty-fifth representative district shall consist of all of that part of the city of East Providence bounded by a line beginning at the Providence  East Providence boundary line and Squantum Rd; thence northeasterly on Squantum Rd to census block 440070105021020; thence easterly on the unnamed toad between census blocks 440070105021020 and 440070105021028 to Veterans Memorial Pkwy; thence southerly on Veterans Memorial Pkwy to Pawtucket Ave; thence northerly on Pawtucket Ave to Baldwin St; thence easterly on Baldwin St to Dover Ave; thence southerly on Dover Ave to Mayflower St; thence easterly on Mayflower St to Burroughs St; thence southerly on Burroughs St to Rowley St; thence easterly on Rowley St and extending to Shore Expy; thence southerly on Shore Expy to census block 440070105011028; thence easterly on the boundary line between census blocks 440070105011028 and 440070105011012 and census blocks 440070105011029 and 440070105011011 to Boyd Ave; thence northerly on Boyd Ave to Hatton St; thence easterly on Hatton St to Evergreen Dr; thence easterly and southerly on Evergreen Dr to Jordan St; thence easterly on Jordan St to Catamore Blvd; thence southerly on Catamore Blvd to Vision Blvd; thence easterly on Vision Blvd to the Massachusetts  Rhode Island boundary line; thence southerly on the Massachusetts  Rhode Island boundary line to the East Providence  Barrington boundary line; thence southwesterly on the East Providence  Barrington boundary line to Wampanoag Trail; thence northerly on the Wampanoag Trail to Forbes St; thence westerly and southerly on Forbes St to Willet Ave; thence southerly on Willet Ave to Kingsford Ave; thence easterly on Kingsford Ave to Somerset Ave; thence southerly on Somerset Ave to Burnside Ave; thence easterly on Burnside Ave to Meadowcrest Dr; thence southerly on Meadowcrest Dr to Willet Ave; thence southerly on Willet Ave to Rounds Ave; thence easterly on Rounds Ave to Holland Ave; thence southerly on Holland Ave to Harrington St; thence easterly on Harrington St to Hilton Ave; thence southerly on Hilton Ave to Willet Ave; thence westerly on Willet Ave to Crescent View Ave; thence westerly on Crescent View Ave to Bullocks Cove; thence southerly on the shoreline to the East Providence-Barrington boundary line; thence southerly on the East Providence-Barrington boundary line to the Warwick-East Providence boundary line; thence northerly on the Warwick-East Providence boundary line to the Cranston-East Providence boundary line; thence northerly on the Cranston-East Providence boundary line to the Providence-East Providence boundary line; thence easterly and northerly on the Providence-East Providence boundary line to the point of origin.

=bi Sixty-sixth district: The sixty-sixth representative district shall consist of all of that part of the town of Barrington bounded by a line beginning at the East Providence  Barrington  Warwick boundary line; thence southerly on the Barrington  Warwick boundary line to census block 440010304003028; thence northerly on the boundary line between census blocks 440010304003027 and 440010304003028 to the shoreline; thence easterly on the shoreline to Bluff Rd; thence northerly on Bluff Rd to Governor Bradford Dr; thence easterly on Governor Bradford Dr to Wildflower Rd; thence northerly on Wildflower Rd to Ferry Ln; thence easterly on Ferry Ln to Matthewson Rd; thence northwesterly on Matthewson Rd to County Rd, extending along the shoreline to EastBay Bike Path; thence westerly on the EastBay Bike Path to Kirby St; thence northerly on Kirby St to Maple Ave; thence easterly on Maple Ave to Centennial Ave; thence northerly on Centennial Ave to Foote St; thence easterly on Foote St to Princes Hill Ave; thence northerly on Princes Hill Ave to County Rd; thence northwesterly on County Rd to Massasoit Ave; thence easterly on Massasoit Ave to the Barrington River; thence northerly along the shoreline to the East Providence  Barrington boundary line; thence southwesterly on the East Providence  Barrington boundary line to the point of origin.

The sixty-sixth representative district shall also consist of all of that part of the city of East Providence bounded by a line beginning at the East Providence  Barrington boundary line and Wampanoag Trail; thence northerly on the Wampanoag Trail to Forbes St; thence westerly and southerly on Forbes St to Willet Ave; thence southerly on Willet Ave to Kingsford Ave; thence easterly on Kingsford Ave to Somerset Ave; thence southerly on Somerset Ave to Burnside Ave; thence easterly on Burnside Ave to Meadowcrest Dr; thence southerly on Meadowcrest Dr to Willet Ave; thence southerly on Willet Ave to Rounds Ave; thence easterly on Rounds Ave to Holland Ave; thence southerly on Holland Ave to Harrington St; thence easterly on Harrington St to Hilton Ave; thence southerly on Hilton Ave to Willet Ave; thence westerly on Willet Ave to Crescent View Ave; thence westerly on Crescent View Ave to Bullock Cove; thence southerly on the shoreline to the East Providence  Barrington boundary line; thence northeasterly on the East Providence  Barrington boundary line to the point of origin.

=bi Sixty-seventh district: The sixty-seventh representative district shall consist of all of that part of the town of Barrington bounded by a line beginning at Narragansett Bay and Bluff Rd; thence northerly on Bluff Rd to Governor Bradford Dr; thence easterly on Governor Bradford Dr to Wildflower Rd; thence northerly on Wildflower Rd to Ferry Ln; thence easterly on Ferry Ln to Matthewson Rd; thence northwesterly on Matthewson Rd to County Rd, extending along the shoreline to EastBay Bike Path; thence westerly on the EastBay Bike Path to Kirby St; thence northerly on Kirby St to Maple Ave; thence easterly on Maple Ave to Centennial Ave; thence northerly on Centennial Ave to Foote St; thence easterly on Foote St to Princes Hill Ave; thence northerly on Princes Hill Ave to County Rd; thence northwesterly on County Rd to Massasoit Ave; thence easterly on Massasoit Ave to the Barrington River; thence northerly along the shoreline to the East Providence  Barrington boundary line; thence northeasterly on the East Providence  Barrington boundary line to the Massachusetts  Rhode Island boundary line; thence southeasterly on the Massachusetts  Rhode Island boundary line to the Barrington  Warren boundary line; thence southerly on the Barrington-Warren boundary line to the Barrington  Bristol boundary line; thence southwesterly on the Barrington  Bristol boundary line to the Barrington  Portsmouth boundary line, thence northerly on the Barrington  Portsmouth boundary line to the Warwick  Barrington boundary line; thence northerly on the Warwick  Barrington boundary line to census block 440010304003027; thence northerly on the boundary line between census blocks 440010304003027 and 440010304003028 to the shoreline; thence easterly on the shoreline to the point of origin.

The sixty-seventh representative district shall also consist of all of that part of the town of Warren bounded by a line beginning at Kickemuit River and Patterson Ave; thence westerly on Patterson Ave to Metacom Ave; thence northerly on Metacom Ave to Franklin St; thence westerly on Franklin St to Napoleon St; thence northerly on Napoleon St to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to Child St; thence westerly on Child St to Main St; thence northerly on Main St to Baker St; thence westerly on Baker St to the shoreline and the Barrington  Warren boundary line; thence northerly on the Barrington  Warren boundary line to the Massachusetts  Rhode Island boundary line; thence southeasterly on the Massachusetts  Rhode Island boundary line to the Warren  Tiverton boundary line; thence southerly on the Warren  Tiverton boundary line to the Warren  Bristol boundary line; thence westerly and northerly on the Warren  Bristol boundary line to the shoreline; thence northerly on the shoreline to the point of origin.

=bi Sixty-eighth district: The sixty-eighth representative district shall consist of all of that part of the town of Bristol bounded by a line beginning at Kickemuit River and Smith St; thence westerly on Smith St to Birchwood Dr; thence northerly on Birchwood Dr to Michael Dr; thence westerly on Michael Dr to Metacom Ave; thence southerly on Metacom Ave to Chestnut St; thence westerly on Chestnut St to Sherry Ave; thence southerly on Sherry Ave to Perry St; thence westerly on Perry St to Wood St; thence southerly on Wood St to Union St; thence westerly on Union St to High St; thence northerly on High St to Constitution St; thence westerly on Constitution St to census block 440010307004006; thence southerly on the boundary line between census blocks 440010307004006 and 440010308003003 to Bristol Harbor; thence westerly on the boundary line between census blocks 440010307004005 and 440010308003009 to census block 440010309023053; thence southerly on the boundary line between census block 440010309023053 and census blocks 440010308003009 and 440010308003010 to the Bristol  Portsmouth boundary line; thence westerly and northerly on the Bristol  Portsmouth boundary line to the Barrington  Bristol boundary line; thence northeasterly on the Barrington  Bristol boundary line to the Warren  Bristol boundary line; thence easterly and southerly on the Warren  Bristol boundary line to the point of origin.

The sixty-eighth representative district shall also consist of all of that part of the town of Warren bounded by a line beginning at Kickemuit River and Patterson Ave; thence westerly on Patterson Ave to Metacom Ave; thence northerly on Metacom Ave to Franklin St; thence westerly on Franklin St to Napoleon St; thence northerly on Napoleon St to the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to Child St; thence westerly on Child St to Main St; thence northerly on Main St to Baker St; thence westerly on Baker St to the shoreline and the Barrington  Warren boundary line; thence southerly on the Barrington  Warren boundary line to the Warren  Bristol boundary line; thence easterly on the Warren  Bristol boundary line to the Kickemuit River; thence northerly along the shoreline to the point of origin.

=bi Sixty-ninth district: The sixty-ninth representative district shall consist of all of that part of the town of Bristol bounded by a line beginning at Kickemuit River and Smith St; thence westerly on Smith St to Birchwood Dr; thence northerly on Birchwood Dr to Michael Dr; thence westerly on Michael Dr to Metacom Ave; thence southerly on Metacom Ave to Chestnut St; thence westerly on Chestnut St to Sherry Ave; thence southerly on Sherry Ave to Perry St; thence westerly on Perry St to Wood St; thence southerly on Wood St to Union St; thence westerly on Union St to High St; thence northerly on High St to Constitution St; thence westerly on Constitution St to census block 440010307004006; thence southerly on the boundary line between census blocks 440010307004006 and 440010308003003 to Bristol Harbor; thence westerly on the boundary line between census blocks 440010307004005 and 440010308003009 to census block 440010309023053; thence southerly on the boundary line between census block 440010309023053 and census blocks 440010308003009 and 440010308003010 to the Bristol  Portsmouth boundary line; thence easterly on the Bristol  Portsmouth boundary line to the Bristol  Tiverton boundary line; thence northeasterly on the Bristol  Tiverton boundary line to the Bristol  Warren boundary line; thence westerly on the Bristol  Warren boundary line to the point of origin.

The sixty-ninth representative district shall also consist of all of that part of the town of Portsmouth bounded by a line beginning at the intersection of the Mount Hope Bridge and the New York New Haven and Hartford Railroad; thence northerly on the New York New Haven and Hartford Railroad to Bristol Ferry Rd; thence southerly on Bristol Ferry Rd to W Main Rd; thence southwesterly on W Main Rd to Willow Ln; thence westerly on Willow Ln to the shoreline; thence southerly along the shoreline to the Portsmouth  Middletown boundary line; thence northwesterly on the Portsmouth  Middletown boundary line to the Portsmouth  Jamestown boundary line; thence northwesterly on the Portsmouth  Jamestown boundary line to the North Kingstown  Portsmouth boundary line; thence northerly on the North Kingstown-Portsmouth boundary line to the Warwick  Portsmouth boundary line; thence northeasterly on the Warwick  Portsmouth boundary line to the Barrington  Portsmouth boundary line; thence southerly on the Barrington  Portsmouth boundary line to the Bristol  Portsmouth boundary line; thence southerly and easterly on the Bristol  Portsmouth boundary line to the Mount Hope Bridge; thence southerly on the Mount Hope Bridge to the point of origin.

The sixty-ninth representative district shall also consist of all of that part of Portsmouth known as Prudence Island; Patience Island; Hog Island; Hope Island; Gooseberry Island; Dyer Island and Despair Island.

=bi Seventieth district: The seventieth representative district shall consist of all of that part of the town of Tiverton bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Sherwood Ave; thence westerly on Sherwood Ave to Bulgarmarsh Rd; thence westerly on Bulgarmarsh Rd to Main Rd; thence northwesterly on Main Rd to census block 440050416021031; thence westerly along the boundary line between census blocks 440050416021031 and 440050417023000 to Nannaquaket Pond; thence northwesterly through Nannaquaket Pond to the Portsmouth  Tiverton boundary line; thence northerly on the Portsmouth  Tiverton boundary line to the Bristol  Tiverton boundary line; thence northerly on the Bristol  Tiverton boundary line to the Warren  Tiverton boundary line; thence northerly on the Warren  Tiverton boundary line to the Massachusetts  Rhode Island boundary line; thence easterly and southerly on the Massachusetts  Rhode Island boundary line to the point of origin.

The seventieth representative district shall also consist of all of that part of the town of Portsmouth bounded by a line beginning at the intersection of Anthony Rd and Boyds Ln, thence southeasterly on Boyds Ln to E Main; thence southerly on E Main to Park Ave; thence easterly on Park Ave to census block 440050401011021; thence southeasterly along the boundary line between census blocks 440050401023000 and 440050401011021 to the shoreline; thence easterly on the shoreline to the Portsmouth  Tiverton boundary line; thence northerly on the Portsmouth  Tiverton boundary line to the Bristol  Portsmouth boundary line; thence southwesterly on the Bristol  Portsmouth boundary line to census block 440059900000005; thence southeasterly on the boundary line between census blocks 440059900000002 and 440059900000005 and census blocks 440050401013000 and 440050401013043 to Town Pond; thence southerly through Town Pond to Anthony Rd; thence southerly on Anthony Rd to the point of origin.

=bi Seventy-first district: The seventy-first representative district shall consist of all of that part of the town of Portsmouth bounded by a line beginning at the intersection of Anthony Rd and Boyds Ln; thence southeasterly on Boyds Ln to E Main; thence southerly on E Main to Park Ave; thence easterly on Park Ave to census block 440050401011021; thence southeasterly along the boundary line between census blocks 440050401023000 and 440050401011021 to the shoreline; thence easterly along the shoreline to the Portsmouth  Tiverton boundary line; thence southerly on the Portsmouth  Tiverton boundary line to census block 440059900000060; thence westerly on the boundary line between census blocks 440059900000061 and 440059900000060 and census blocks 440050401023003 and 440050401023060 to the shoreline; thence northerly on the shoreline to census block 440050401023004; thence westerly on the boundary line between census blocks 440050401023004 and 440050401023039 to Hargraves Dr; thence westerly on Hargraves Dr to E Main Rd; thence southerly on E Main Rd to Town Access Rd; thence westerly and southerly on Town Access Rd to Hedly St; thence westerly on Hedly St to W Main Rd; thence southerly on W Main Rd to census block 440050401034063; thence southerly and westerly along the boundary line between census blocks 440050401034063 and 440050401034064 to Bradford Ave; thence southeasterly on Bradford Ave to W Main Rd; thence southerly on W Main Rd to Lawton Brook; thence northwesterly on Lawton Brook to census block 440050401034021; thence westerly on the boundary line between census blocks 440050401034021 and 440050401034022 to the shoreline; thence northerly on the shoreline to Willow Ln; thence easterly on Willow Ln to W Main Rd; thence northerly on W Main Rd to Bristol Ferry Rd; thence northerly on Bristol Ferry Rd to the New York New Haven and Hartford Railroad; thence southwesterly on the New York New Haven and Hartford Railroad to the Mount Hope Bridge; thence northerly on the Mount Hope Bridge to the Portsmouth  Bristol boundary line; thence northeasterly on the Portsmouth- Bristol boundary line to census block 440059900000002; thence southeasterly on the boundary line between census blocks 440059900000002 and 440059900000005 and census blocks 440050401013000 and 440050401013043 to Town Pond; thence southerly through Town Pond to Anthony Rd; thence southerly on Anthony Rd to the point of origin.

The seventy-first representative district shall also consist of all of that part of Portsmouth known as Gould Island.

The seventy-first representative district shall also consist of all of that part of the town of Tiverton bounded by a line beginning at the Massachusetts  Rhode Island boundary line and Sherwood Ave; thence westerly on Sherwood Ave to Bulgarmarsh Rd; thence westerly on Bulgarmarsh Rd to Main Rd; thence northwesterly on Main Rd to census block 440050416021031; thence westerly along the boundary line between census blocks 440050416021031 and 440050417023000 to Nannaquaket Pond; thence northwesterly and southerly through Nannaquaket Pond to the Portsmouth  Tiverton boundary line; thence southerly on the Portsmouth  Tiverton boundary line to the Tiverton  Little Compton boundary line; thence easterly on the Tiverton  Little Compton boundary line to the Massachusetts  Rhode Island boundary line; thence northerly on the Massachusetts  Rhode Island boundary line to the point of origin.

The seventy-first representative district shall also consist of all of the town of Little Compton.

=bi Seventy-second district: The seventy-second representative district shall consist of all of that part of the town of Portsmouth bounded by a line beginning at the Sakonnet River and census block 440050401023039; thence westerly on the boundary line between census blocks 440050401023039 and 440050401023004 to Hargraves Dr; thence westerly on Hargraves Dr to E Main Rd; thence southerly on E Main Rd to Town Access Rd; thence westerly and southerly on Town Access Rd to Hedly St; thence westerly on Hedly St to W Main Rd; thence southerly on W Main Rd to census block 440050401034063; thence southerly and westerly along the boundary line between census blocks 440050401034063 and 440050401034064 to Bradford Ave; thence southeasterly on Bradford Ave to W Main Rd; thence southerly on W Main Rd to Lawton Brook; thence northwesterly on Lawton Brook to census block 440050401034021; thence westerly on the boundary line between census blocks 440050401034021 and 440050401034022 to the shoreline; thence southerly on the shoreline to the Portsmouth  Middletown boundary line; thence southeasterly on the Portsmouth  Middletown boundary line to the Portsmouth-Little Compton boundary line; thence northerly along the Portsmouth-Little Compton boundary line to the Portsmouth-Tiverton boundary line; thence northerly on the Portsmouth-Tiverton boundary line to the census block 440059900000061; thence westerly on the boundary line between census blocks 440059900000061 and 440059900000060 and census blocks 4400504012023003 and 440050401023060 to the shoreline; thence northerly on the shoreline to the point of origin.

The seventy-second representative district shall also consist of all of that part of the town of Middletown bounded by a line beginning at the Portsmouth  Middletown boundary line and E Main Rd; thence southerly on E Main Rd to Aquidneck Ave; thence southerly on Aquidneck Ave to Wolcott Ave; thence southerly on Wolcott Ave to Reservoir Rd; thence westerly on Reservoir Rd to Aquidneck Ave; thence southwesterly on Aquidneck Ave to Wave Ave; thence southwesterly on Wave Ave to Purgatory Rd; thence westerly on Purgatory Rd to the Middletown  Newport boundary line; thence southerly on the Middletown  Newport boundary line to the Atlantic Ocean; thence southeasterly on the Middletown boundary line to the Middletown-Little Compton boundary line; thence northerly on the Middletown-Little Compton boundary line to the Portsmouth  Middletown boundary line; thence northwesterly on the Portsmouth  Middletown boundary line to the point of origin.

=bi Seventy-third district: The seventy-third representative district shall consist of all of that part of the town of Middletown bounded by a line beginning at the Middletown  Newport boundary line and Purgatory Rd; thence easterly on Purgatory Rd to Wave Ave; thence northeasterly on Wave Ave to Aquidneck Ave; thence northerly on Aquidneck Ave to Reservoir Rd; thence easterly on Reservoir Rd to Wolcott Ave; thence northerly on Wolcott Ave to Aquidneck Ave; thence northerly on Aquidneck Ave to census block 440050404002010; thence southwesterly on the unnamed stream between census blocks 440050404002010 and 440050404002020 to Valley Rd; thence northerly on Valley Rd to census block 440050403021025; thence westerly and southerly on the unnamed road between census blocks 440050403021025 and 440050403021023 and census blocks 44050403021028, 440050403021027, and 440050403021026 to Adelaide Ave; thence westerly on Adelaide Ave to Boulevard; thence westerly on Boulevard to W Main Rd; thence northerly on W Main Rd to Coddington Highway; thence westerly on Coddington Highway to the Middletown  Newport boundary line; thence southeasterly on the Middletown  Newport boundary line to the point of origin.

The seventy-third representative district shall also consist of all of that part of the city of Newport bounded by a line beginning at the Newport  Jamestown boundary line and the Newport Bridge; thence easterly on the Newport Bridge to State Highway 138 to the Conrail Railroad; thence southerly on the Conrail Railroad to Van Zandt Ave; thence easterly on Van Zandt Ave to Tilley Ave; thence southerly on Tilley Ave to Gould St; thence southerly on Gould St to Warner St; thence westerly on Warner St to Pond Ave; thence southerly on Pond Ave to Equality Park Pl; thence southerly on Equality Park Pl to Broadway; thence northerly on Broadway to Calvert St; thence easterly and northerly on Calvert St to Cranston Ave; thence easterly on Cranston Ave to Kay St; thence northerly on Kay St to Prairie Ave; thence southerly on Prairie Ave to Ellery Rd; thence easterly on Ellery Rd to Eustis Ave; thence southerly on Eustis Ave to Champlin St; thence easterly on Champlin St to Easton Pond; thence southerly and easterly around the shoreline to the Middletown  Newport boundary line; thence northwesterly on the Middletown  Newport boundary line to the Jamestown  Newport boundary line; thence southwesterly on the Jamestown  Newport boundary line to the point of origin.

The seventy-third representative district shall also consist of all of that part of the city of Newport known as Coasters Harbor Island (U.S. Naval Station).

=bi Seventy-fourth district: The seventy-fourth representative district shall consist of all of the town of Jamestown.

The seventy-fourth representative district shall also consist of all of that part of the town of Middletown bounded by a line beginning at the Portsmouth  Middletown boundary line and E Main Rd; thence southerly on E Main Rd to Aquidneck Ave; thence southerly on Aquidneck Ave to census block 440050404002020; thence southwesterly on the unnamed stream between census blocks 440050404002010 and 440050404002020 to Valley Rd; thence northerly on Valley Rd to census block 440050403021025; thence westerly and southerly on the unnamed road between census blocks 440050403021025 and 440050403021023 and census blocks 44050403021028, 440050403021027, and 440050403021026 to Adelaide Ave; thence westerly on Adelaide Ave to Boulevard; thence westerly on Boulevard to W Main Rd; thence northerly on W Main Rd to Coddington Highway; thence westerly on Coddington Highway to the Middletown  Newport boundary line; thence northwesterly on the Middletown  Newport boundary line to the Jamestown-Newport boundary line; thence northerly on the Jamestown-Newport boundary line to the Portsmouth  Middletown boundary line; thence southeasterly on the Portsmouth  Middletown boundary line to the point of origin.

=bi Seventy-Fifth district: The seventy-fifth representative district shall consist of all of that part of the city of Newport bounded by a line beginning at the Newport  Jamestown boundary line and the Newport Bridge; thence easterly on the Newport Bridge to State Highway 138 to the Conrail Railroad; thence southerly on the Conrail Railroad to Van Zandt Ave; thence easterly on Van Zandt Ave to Tilley Ave; thence southerly on Tilley Ave to Gould St; thence southerly on Gould St to Warner St; thence westerly on Warner St to Pond Ave; thence southerly on Pond Ave to Equality Park Pl; thence southerly on Equality Park Pl to Broadway; thence northerly on Broadway to Calvert St; thence easterly and northerly on Calvert St to Cranston Ave; thence easterly on Cranston Ave to Kay St; thence northerly on Kay St to Prairie Ave; thence southerly on Prairie Ave to Ellery Rd; thence easterly on Ellery Rd to Eustis Ave; thence southerly on Eustis Ave to Champlin St; thence easterly on Champlin St to Easton Pond; thence southerly and easterly around the shoreline to the Middletown  Newport boundary line; thence southerly on the Middletown-Newport boundary line to the Atlantic Ocean; thence westerly and southerly along the Newport boundary line to the Jamestown  Newport boundary line; thence northerly on the Jamestown  Newport boundary line to the point of origin.

History of Section.
(P.L. 2002, ch. 4, § 4; P.L. 2012, ch. 6, § 2; P.L. 2012, ch. 7, § 2.)



Chapter 22-2-3 - Election duties of local officials.

§ 22-2-3 Election duties of local officials.  Wherever in the general laws or in any public law a duty is imposed upon the president of a city or town council or upon the local board of any city or town or upon a city or town clerk, sergeant, or constable in connection with the election of a senator or representative, the duty in the case of a senatorial or representative district comprising parts or the whole of more than one city or town shall be deemed to be imposed upon the president of the city or town council or local board or city or town clerk, sergeant, or constable of each or all of the cities or towns in which the senatorial or representative district shall lie. Wherever in the general laws or in any public law a duty is imposed upon the city committee, town committee, or ward committee of a political party in connection with the election of a senator or representative, that duty shall be deemed to be imposed upon the senatorial or representative district committee of the party as the context shall require.

History of Section.
(P.L. 1974, ch. 42, § 8.)



Chapter 22-2-4 - Reference to senator or representative from city or town.

§ 22-2-4 Reference to senator or representative from city or town.  Wherever in the general laws or in any public law reference is made to a senator or representative from any city or town, or to the election of a senator or representative from any city or town, the reference shall mean and be deemed to refer to a senator or representative from a senatorial or representative district, or the election of a senator or representative from a senatorial or representative district, as the context may require.

History of Section.
(P.L. 1974, ch. 42, § 9.)






Chapter 22-3 - Organization of General Assembly

Chapter 22-3-1 - Making of lists of persons elected.

§ 22-3-1 Making of lists of persons elected.  The secretary of state shall receive and examine the certificates of election of senators and representatives to the general assembly returned to the secretary's office by the board of elections, and shall make separate lists of the persons named in it as elected to the offices of senators and representatives, respectively. In case at nine o'clock in the morning (9:00 a.m.) on the first Tuesday of January in each odd-numbered year, there shall be no certificates received by the secretary of state of the election of senator, senators, representative, or representatives, or either of them, from any senatorial or representative district, the secretary of state shall also place on the lists, respectively, the name of the person then holding the office for which there is no certificate returned or received of the election of any other person to that office.

History of Section.
(G.L. 1896, ch. 19, § 4; P.L. 1901, ch. 808, § 13; P.L. 1902, ch. 1046, § 1; P.L. 1905, ch. 1229, § 11; G.L. 1909, ch. 25, § 4; G.L. 1909, ch. 25, § 19; P.L. 1910, ch. 640, § 34; P.L. 1914, ch. 1051, § 1; G.L. 1923, ch. 24, § 20; G.L. 1923, ch. 24, § 21; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 21; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 22-3-1; P.L. 1966, ch. 116, § 24.)



Chapter 22-3-2 - Organization of senate  Secretary of the senate and reading clerk.

§ 22-3-2 Organization of senate  Secretary of the senate and reading clerk.  At the time specified in § 22-3-17, the senate shall be called to order by the senior member in continuous service present from Newport, and if there are two (2) or more members from Newport of equal seniority of service, then by that one of them that shall be senior in age, and if there is no member present from Newport, by the senior member of the senate in continuous service present, and, if there are two (2) or more members of equal seniority of service, then by that one of them who is senior in age. The roll of members as appears by the list of senators shall then be called by the clerk, and the list shall be corrected by the secretary of state as provided in § 22-3-1. If nineteen (19) of the members whose names appear upon the lists are present, but not otherwise, the member calling the senate to order as provided above shall call for nominations for the office of president of the senate, and shall receive the ballots of the members whose names are on the list for that office, and after the ballots have been counted by him or her and by the clerks of the senate, he or she shall declare the result, and the balloting shall continue until some person receives a majority of all the ballots, and the person receiving that majority shall be the president of the senate for the ensuing term of two (2) years. The member so calling the senate to order shall not receive, entertain, or put to vote any motion or question whatever, or point of order, while acting as presiding officer, and any member violating any of the foregoing provisions of this section, or allowing any person whose name is not upon the list to participate in the organization of the senate or to cast any ballot for president of the senate, or who shall allow to be used in the organization of the senate any list of members not prepared and corrected as provided in this chapter, shall be imprisoned not less than one year nor more than three (3) years; and any clerk or other person who shall use this list in the organization of the senate, or who shall fraudulently alter, secrete, or destroy any list of members, prepared or prepared and corrected, as provided above, shall be punished by like imprisonment. Immediately upon the election of a president, the senate shall proceed to elect by ballot a secretary of the senate and reading clerk, and shall immediately notify the house of representatives that it is duly organized and ready to proceed with the business of the session. The secretary and clerk shall be employees of the legislative department under the jurisdiction and control of the senate, and shall hold office for two (2) years, and until their successors are elected and qualified.

History of Section.
(G.L. 1896, ch. 19, § 10; G.L. 1909, ch. 25, § 10; G.L. 1909, ch. 25, § 25; P.L. 1910, ch. 640, § 34; P.L. 1914, ch. 1051, § 4; G.L. 1923, ch. 24, § 26; G.L. 1923, ch. 24, § 27; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 27; G.L. 1956, § 22-3-2; P.L. 1966, ch. 116, § 24; P.L. 1994, ch. 82, § 1; P.L. 2000, ch. 435, § 1; P.L. 2002, ch. 4, § 12; P.L. 2002, ch. 371, § 1.)



Chapter 22-3-2.1 - Powers of president.

§ 22-3-2.1 Powers of president.  Commencing in 2003, and after this, the powers currently held by the majority leader of the senate shall be transferred to the president of the senate. At that time, statutory references to the majority leader of the senate shall be amended and construed to mean a reference to the president of the senate.

History of Section.
(P.L. 2001, ch. 180, § 158.)



Chapter 22-3-3 - Organization of house of representatives  Speaker  Clerks.

§ 22-3-3 Organization of house of representatives  Speaker  Clerks.  At the time specified in § 22-3-17, the house of representatives shall be called to order by the senior member in continuous service present from Newport, and if there are two (2) or more members from Newport of equal seniority of service then by that one of them that shall be senior in age, and if there is no member present from Newport, by the senior member of the house in continuous service present, and, if there are two (2) or more members of equal seniority of service, then by that one of them who is senior in age. The roll of members as appears by the list of representatives shall then be called by the reading clerk, as provided in § 22-3-2. If it appears that thirty-eight (38) of the members whose names are upon the list are present, but not otherwise, the member calling the house of representatives to order as provided in this section shall call for nominations for the office of speaker, and shall receive the ballots of the members whose names are on the list for that office, and after the ballots have been counted by him or her and by the clerks of the house, he or she shall declare the result, and the balloting shall continue until some person receives a majority of all the ballots, and the person receiving that majority shall be the speaker of the house for the ensuing term of two (2) years. The member so calling the house to order shall not receive, entertain, or put to vote any motion or question whatever, or point of order, while acting as presiding officer, and any member violating any of the foregoing provisions of this section, or allowing any person whose name is not upon the list to participate in the organization of the house or to cast any ballot for speaker, or who shall allow to be used in the organization of the house any list of members not prepared and corrected as provided in this chapter, shall be imprisoned not less than one year nor more than three (3) years; and any clerk or other person who shall use this list in the organization of the house, or who shall fraudulently alter, secrete, or destroy any list of members, prepared or prepared and corrected, as provided in § 22-3-1, shall be punished by like imprisonment. Immediately upon the election of a speaker, the house of representatives shall proceed to elect by ballot a clerk of the house and a recording clerk, and upon the election of a speaker and clerks as provided, the house of representatives shall be deemed to be organized and shall immediately notify the senate that it is duly organized and ready to proceed with the business of the session. The clerks shall hold office for two (2) years, and until their successors are elected and qualified.

History of Section.
(G.L. 1896, ch. 19, § 11; G.L. 1909, ch. 25, § 11; G.L. 1909, ch. 25, § 26; P.L. 1910, ch. 640, § 34; P.L. 1914, ch. 1051, § 5; G.L. 1923, ch. 24, § 27; G.L. 1923, ch. 24, § 28; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 28; G.L. 1956, § 22-3-3; P.L. 2000, ch. 435, § 1; P.L. 2002, ch. 4, § 12.)



Chapter 22-3-4 - Filling of vacancies.

§ 22-3-4 Filling of vacancies.  The respective houses may fill vacancies in these offices as they occur.

History of Section.
(G.L. 1896, ch. 19, § 12; G.L. 1909, ch. 25, § 12; G.L. 1909, ch. 25, § 27; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 28; G.L. 1923, ch. 24, § 29; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 29; G.L. 1956, § 22-3-4.)



Chapter 22-3-5 - Grand committee for induction and election of officers.

§ 22-3-5 Grand committee for induction and election of officers.  Immediately after the organization of the senate and house of representatives and notice of it as provided in §§ 22-3-2 and 22-3-3, the senate shall join the house of representatives in grand committee, for the purpose of inducting the persons elected into their respective offices, and of electing general officers in case of a failure to elect by the electors at the general election.

History of Section.
(G.L. 1896, ch. 19, § 13; P.L. 1901, ch. 852, § 2; G.L. 1909, ch. 25, § 13; G.L. 1909, ch. 25, § 28; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 29; G.L. 1923, ch. 24, § 30;P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 30; G.L. 1956, § 22-3-5.)



Chapter 22-3-6 - Continuing effect of lists  Violations by secretary of state.

§ 22-3-6 Continuing effect of lists  Violations by secretary of state.  The list of members of the senate and of the house of representatives prepared and corrected as provided in this chapter shall continue to be the lists of members of the senate and of the house respectively, until altered by vote of the respective houses, and any secretary of state who shall willfully fail to prepare and correct the lists according to the provisions of this chapter, or to do any other thing in relation to the lists provided in this chapter to be done by him or her, or who shall fraudulently place upon any of the lists the name of any person not provided in this chapter to be placed on it, or who shall fraudulently neglect to place upon any of the lists the name of any person entitled to be placed on it, shall be imprisoned not less than one nor more than three (3) years.

History of Section.
(G.L. 1896, ch. 19, § 14; G.L. 1909, ch. 25, § 14; G.L. 1909, ch. 25, § 29; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 30; G.L. 1923, ch. 24, § 31; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 31; G.L. 1956, § 22-3-6.)



Chapter 22-3-7 - Provisions mandatory.

§ 22-3-7 Provisions mandatory.  The foregoing provisions of this title and the provisions of §§ 22-3-13  22-3-17 are mandatory and not merely directory.

History of Section.
(G.L. 1896, ch. 19, § 15; G.L. 1909, ch. 25, § 15; G.L. 1909, ch. 25, § 30, as enacted by P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 31; G.L. 1923, ch. 24, § 32, as enacted by P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 32; G.L. 1956, § 22-3-7.)



Chapter 22-3-8 - Form of engagement of legislators.

§ 22-3-8 Form of engagement of legislators.  The following shall be the form of engagement to be taken by the senators and representatives: You being chosen to the place of (naming the office) in the general assembly, do solemnly swear (or affirm) that you will be true and faithful to this state of Rhode Island and Providence Plantations; that you will support the Constitution of the United States, and the Constitution and laws of this state, and that you will faithfully and impartially discharge the duties of your office, to the best of your abilities, according to law; so help you God. (Or: this affirmation you make and give under peril of the penalty of perjury.)

History of Section.
(G.L. 1896, ch. 19, § 19; G.L. 1909, ch. 25, § 18; G.L. 1909, ch. 25, § 33; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 34; G.L. 1923, ch. 24, § 35; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 35; G.L. 1956, § 22-3-8.)



Chapter 22-3-9 - Engagement of legislators absent from organization meeting.

§ 22-3-9 Engagement of legislators absent from organization meeting.  Senators and representatives not present at the first meeting of the respective houses shall, after presenting the evidence of their election, take the engagement of office before they shall act in their respective offices.

History of Section.
(G.L. 1896, ch. 19, § 17; G.L. 1909, ch. 25, § 17; G.L. 1909, ch. 25, § 32; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 33; G.L. 1923, ch. 24, § 34; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 34; G.L. 1956, § 22-3-9.)



Chapter 22-3-10 - Election of president pro tempore of senate.

§ 22-3-10 Election of president pro tempore of senate.  On the first Tuesday in January in each odd-numbered year, a president pro tempore of the senate shall be elected for a term of two (2) years.

History of Section.
(G.L. 1909, ch. 25, § 35; P.L. 1914, ch. 1051, § 6; G.L. 1923, ch. 24, § 36; G.L. 1923, ch. 24, § 37; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 37; G.L. 1956, § 22-3-10.)



Chapter 22-3-11 - Election or appointment of committees.

§ 22-3-11 Election or appointment of committees.  In the month of January in each odd-numbered year, the senate shall elect its committees or provide by rule for their appointment, and the house of representatives shall elect its committees or provide by rule for their appointment.

History of Section.
(G.L. 1909, ch. 25, § 36; P.L. 1914, ch. 1051, § 6; G.L. 1923, ch. 24, § 37; G.L. 1923, ch. 24, § 38; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 38; G.L. 1956, § 22-3-11.)



Chapter 22-3-12 - Legislative manual.

§ 22-3-12 Legislative manual.  The secretary of state shall prepare in each odd-numbered year a legislative manual for the use of the general assembly, containing the rolls of membership, the committees, the rules and orders, and any other matter that the secretary may think proper. The number of manuals to be printed and bound will be determined by the secretary of state. Ten (10) copies shall be distributed to each of the senators and representatives of the general assembly; forty (40) copies shall be placed at the disposal of the governor; and the remainder shall be placed in the hands of the secretary of state. There shall be appropriated in each odd numbered year, an amount sufficient to cover the cost of printing and binding of the manual.

History of Section.
(P.L. 1902, ch. 1057, § 1; G.L. 1909, ch. 28, § 11; P.L. 1920, ch. 1859, § 1; G.L. 1909, ch. 28, § 8; P.L. 1921, ch. 2050, § 1; G.L. 1923, ch. 28, § 9; G.L. 1938, ch. 307, § 9; G.L. 1956, § 22-3-12; P.L. 1989, ch. 126, art. 13, § 1; P.L. 1992, ch. 234, § 1; P.L. 2002, ch. 292, § 67.)



Chapter 22-3-13 - Certification and delivery or retention of lists.

§ 22-3-13 Certification and delivery or retention of lists.  At or before twelve o'clock noon (12:00 p.m.) on the first Tuesday in January in each odd-numbered year, the secretary of state shall certify and deliver to the reading clerk of the house of representatives the list of persons, made up as provided in § 22-3-1, entitled to seats in the house of representatives, and shall certify and retain in his or her possession the list of persons so made up entitled to seats in the senate.

History of Section.
(G.L. 1896, ch. 19, § 5; P.L. 1901, ch. 808, § 14; P.L. 1902, ch. 1046, § 2; G.L. 1909, ch. 25, § 5; G.L. 1909, ch. 25, § 20; P.L. 1910, ch. 640, § 34; P.L. 1914, ch. 1051, § 2; G.L. 1923, ch. 24, § 21; G.L. 1923, ch. 24, § 22; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 22; G.L. 1956, § 22-3-13.)



Chapter 22-3-14 - Correction of lists on certificate presented after call to order.

§ 22-3-14 Correction of lists on certificate presented after call to order.  In case any person whose name does not appear on the lists shall, upon the calling to order as provided in this chapter of the senate and house of representatives, respectively, and before organization, present to the secretary of state a certificate of that person's election to the office of senator or representative, over the signatures of the board of elections, and there being no certificate of the election of any other person to that office returned to or received by the secretary of state as provided in this chapter, the secretary of state in the senate and the reading clerk in the house of representatives shall correct the lists, respectively, by placing on them the name of the person presenting the certificate as senator or representative as the case may be, from the senatorial district or representative district which it appears by the certificate he or she is entitled to represent, and by erasing from the list where it appears the name of the person previously placed on it as senator or representative by reason of no certificate of the election of any person to that office having been received by the secretary of state.

History of Section.
(G.L. 1896, ch. 19, § 6; P.L. 1905, ch. 1229, § 12; G.L. 1909, ch. 25, § 6; G.L. 1909, ch. 25, § 21; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 22; G.L. 1923, ch. 24, § 23; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 23; impl. am. P.L. 1941, ch. 1040, § 1; G.L. 1956, § 22-3-14; P.L. 1966, ch. 116, § 24.)



Chapter 22-3-15 - Substitution of incumbents for absentees on lists.

§ 22-3-15 Substitution of incumbents for absentees on lists.  In case any person whose name appears upon either of the lists made by the secretary of state as senator or representative from any senatorial district or representative district, by virtue of any certificate of election returned to the office of or received by the secretary of state, shall not be present at the time of calling the roll of members as provided below in this chapter, the list bearing the name of that person shall be further corrected, by the secretary of state in the senate and by the reading clerk in the house of representatives, by substituting for the person's name the name of the person then holding that office.

History of Section.
(G.L. 1896, ch. 19, § 7; G.L. 1909, ch. 25, § 7; G.L. 1909, ch. 25, § 22; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 23; G.L. 1923, ch. 24, § 24; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 24; G.L. 1956, § 22-3-15; P.L. 1966, ch. 116, § 24.)



Chapter 22-3-16 - Persons entitled to participate in organization of houses.

§ 22-3-16 Persons entitled to participate in organization of houses.  The persons whose names appear upon the lists made up and corrected as provided in this chapter, and no others, shall be entitled to participate in the organization of the senate and house of representatives, respectively.

History of Section.
(G.L. 1896, ch. 19, § 8; G.L. 1909, ch. 25, § 8; G.L. 1909, ch. 25, § 23; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 24; G.L. 1923, ch. 24, § 25; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 25; G.L. 1956, § 22-3-16.)



Chapter 22-3-17 - Taking of engagement of office by members.

§ 22-3-17 Taking of engagement of office by members.  On the first Tuesday in January in each odd-numbered year, at twelve o'clock noon (12:00 p.m.), the persons whose names are borne on the respective lists shall be admitted to take seats as members of the senate and house of representatives, respectively, and those persons shall assemble at that time in their respective chambers at Providence and take their engagement of office before the secretary of state, attorney general, or some person authorized by law to administer oaths.

History of Section.
(G.L. 1896, ch. 19, § 9; P.L. 1901, ch. 808, § 15; P.L. 1902, ch. 1046, § 3; G.L. 1909, ch. 25, § 9; G.L. 1909, ch. 25, § 24; P.L. 1910, ch. 640, § 34; P.L. 1914, ch. 1051, § 3; G.L. 1923, ch. 24, § 25; G.L. 1923, ch. 24, § 26; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 26; G.L. 1956, § 22-3-17.)



Chapter 22-3-18 - Electronic voting.

§ 22-3-18 Electronic voting.  For the purpose of receiving and recording the vote of members of the general assembly pursuant to the rules of the senate and the house of representatives, the joint committee on legislative services shall provide for the senate and house of representatives an electronic device or devices for the use by the members of the general assembly in casting and recording votes.

History of Section.
(P.L. 1974, ch. 196, § 1; P.L. 1989, ch. 542, § 43.)



Chapter 22-3-19 - Sound system.

§ 22-3-19 Sound system.  There shall be installed in the chambers of the general assembly for use by members a sound reinforcement system providing for pickup and amplification of one or more of one hundred and six (106) microphones under the control of the speaker of the house of representatives, with one of these microphones to be located on the desk of each representative, and amplification of one or more of fifty-four (54) microphones under the control of the president of the senate, with one of these microphones to be located on the desk of each senator.

History of Section.
(P.L. 1974, ch. 196, § 1; P.L. 1989, ch. 542, § 43.)



Chapter 22-3-20 - Resolutions of congratulations and condolence during adjournment.

§ 22-3-20 Resolutions of congratulations and condolence during adjournment.  The speaker of the house of representatives or the president of the senate may approve a resolution of congratulations or condolence which resolution may be submitted during a period of adjournment of the general assembly. Each legislator shall be allowed no more than a total of twenty-five (25) of these resolutions annually.

History of Section.
(P.L. 1976, ch. 126, § 1; P.L. 1984, ch. 388, § 1; P.L. 2001, ch. 180, § 22.)






Chapter 22-4 - Exemptions and Liabilities of Members

Chapter 22-4-1 - Warrants to compel attendance.

§ 22-4-1 Warrants to compel attendance.  The attendance of senators elect and representatives elect, and of senators and representatives, may be compelled by warrant for that purpose under the hand of the presiding officer for the time being of the senate or house of representatives, as the case may be, directed to any deputy sheriff, which warrant may be executed by that officer in any county.

History of Section.
(G.L. 1896, ch. 19, § 16; G.L. 1909, ch. 25, § 16; G.L. 1909, ch. 25, § 31; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 32; G.L. 1923, ch. 24, § 33; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 33; G.L. 1956, § 22-4-1; P.L. 2012, ch. 324, § 51.)



Chapter 22-4-2 - Exemption from process.

§ 22-4-2 Exemption from process.  The person of every member of the general assembly shall be exempt from arrest, and his or her estate from attachment, in any civil action, during the session of the general assembly, and two (2) days before the commencement and two (2) days after the termination of the session; and all process served contrary to this section shall be void.

History of Section.
(C.P.A. 1905, § 600; G.L. 1909, ch. 302, § 4; G.L. 1923, ch. 352, § 4; G.L. 1938, ch. 304, § 1; G.L. 1956, § 22-4-2.)






Chapter 22-5 - The Grand Committee

Chapter 22-5-1 - Composition  Agreement to assemble.

§ 22-5-1 Composition  Agreement to assemble.  Whenever in the Constitution or laws of this state it is provided that any act or business shall be done by the grand committee, this grand committee shall consist of a majority of all the members of the senate and a majority of all the members of the house of representatives, duly assembled pursuant to an invitation from one of those bodies, which has been accepted by the other, and the acceptance of which has been communicated by message to the body in which the invitation originated, and each house shall be attended by its secretaries and clerks.

History of Section.
(G.L. 1896, ch. 20, § 1; G.L. 1909, ch. 26, § 1; G.L. 1923, ch. 25, § 1; G.L. 1938, ch. 302, § 1; G.L. 1956, § 22-5-1.)



Chapter 22-5-2 - Roll call and quorum  Reading of invitation  Declaration of assembly.

§ 22-5-2 Roll call and quorum  Reading of invitation  Declaration of assembly.  When the senate and house of representatives are assembled pursuant to an invitation, the presiding officer shall order the roll of the senate to be called by the clerk of the senate, and if a majority of all the members of the senate answer to their names, the clerk shall order the roll of the house of representatives to be called by the reading clerk of the house, and if a majority of all the members of the house answer to their names, the presiding officer shall declare that there is a quorum of the senate present, a quorum of the house present, and therefore a quorum of the grand committee present; he or she shall then cause the invitation to meet in grand committee to be read, and shall declare the grand committee to be assembled and ready to transact the business specified in the invitation; and no business shall be proceeded with until all of the provisions of this section have been complied with.

History of Section.
(G.L. 1896, ch. 20, § 2; G.L. 1909, ch. 26, § 2; G.L. 1923, ch. 25, § 2; G.L. 1938, ch. 302, § 2; G.L. 1956, § 22-5-2.)



Chapter 22-5-3 - Business limited by invitation  Subcommittee to count ballots.

§ 22-5-3 Business limited by invitation  Subcommittee to count ballots.  No act or business of any kind shall be done in grand committee other than that which is distinctly specified in the invitation by virtue of which the grand committee is assembled, except to take a recess or to dissolve; provided, that the grand committee may appoint a subcommittee of its own members to count any ballots delivered to it and report the result of the count.

History of Section.
(G.L. 1896, ch. 20, § 3; G.L. 1909, ch. 26, § 3; G.L. 1923, ch. 25, § 3; G.L. 1938, ch. 302, § 3; G.L. 1956, § 22-5-3.)



Chapter 22-5-4 - Record of proceedings.

§ 22-5-4 Record of proceedings.  The secretary of state, and in his or her absence the clerk of the senate, shall act as secretary of the grand committee, and shall keep a full record of the proceedings of it in a book to be provided and kept by the secretary of state for that purpose, which record shall in all cases include the names of the members of each house answering to their names at the roll calls provided for in § 22-5-2, and at all other roll calls ordered by the grand committee. In the event of the failure of any of the secretaries or clerks named in this chapter to attend, as provided in this section, the grand committee may elect some person or persons pro tempore to perform their duties.

History of Section.
(G.L. 1896, ch. 20, § 4; G.L. 1909, ch. 26, § 4; G.L. 1923, ch. 25, § 4; G.L. 1938, ch. 302, § 4; G.L. 1956, § 22-5-4.)



Chapter 22-5-5 - Roll call vote.

§ 22-5-5 Roll call vote.  The ayes and noes of the grand committee shall be taken upon any question properly before the committee, at the request of one-fifth ( 1/5) of the members present; but this provision shall not be construed to require an aye and no vote upon the election of any candidate for office.

History of Section.
(G.L. 1896, ch. 20, § 5; G.L. 1909, ch. 26, § 5; G.L. 1923, ch. 25, § 5; G.L. 1938, ch. 302, § 5; G.L. 1956, § 22-5-5.)



Chapter 22-5-6 - Quorum.

§ 22-5-6 Quorum.  A quorum of the grand committee shall always consist of a majority of all the members of the senate together with a majority of all the members of the house; and whenever it shall appear that a quorum is not present, no act or business shall be done, and no motion shall be in order except a motion to take a recess or that the grand committee dissolve.

History of Section.
(G.L. 1896, ch. 20, § 6; G.L. 1909, ch. 26, § 6; G.L. 1923, ch. 25, § 6; G.L. 1938, ch. 302, § 6; G.L. 1956, § 22-5-6.)



Chapter 22-5-7 - Provisions mandatory.

§ 22-5-7 Provisions mandatory.  The provisions of this chapter are mandatory and not merely directory.

History of Section.
(G.L. 1896, ch. 20, § 7; G.L. 1909, ch. 26, § 7; G.L. 1923, ch. 25, § 7; G.L. 1938, ch. 302, § 7; G.L. 1956, § 22-5-7.)






Chapter 22-6 - Committees and Staff

Chapter 22-6-1 - Deputy sheriffs in attendance.

§ 22-6-1 Deputy sheriffs in attendance.  The number of deputy sheriffs who shall attend upon the general assembly, at any session of it, shall not exceed three (3) in both chambers, unless by special order of the general assembly.

History of Section.
(G.L. 1896, ch. 19, § 20; G.L. 1909, ch. 25, § 19; G.L. 1909, ch. 25, § 34; P.L. 1910, ch. 640, § 34; G.L. 1923, ch. 24, § 35; G.L. 1923, ch. 24, § 36; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 36; G.L. 1956, § 22-6-1; P.L. 2012, ch. 324, § 52.)



Chapter 22-6-2 - Committee clerks.

§ 22-6-2 Committee clerks.  The chairperson of each of the committees on judiciary, corporations, special legislation, finance, labor, and health, education, and welfare of the senate and the committees on health, education and welfare, judiciary, corporations, special legislation, finance, and labor of the house of representatives, and the joint committee on accounts and claims may each employ a clerk, and the clerk of the latter committee shall be ex-officio clerk of the joint committee on law revision. In addition, the speaker of the house of representatives may appoint a deputy clerk to assist the recording clerk and in the absence of the recording clerk to perform the duties of the recording clerk as deputy and in the absence of the reading clerk to perform the duties of the reading clerk as deputy. The deputy clerk shall receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1909, ch. 25, § 38; P.L. 1917, ch. 1460, § 1; G.L. 1923, ch. 24, § 38; G.L. 1923, ch. 24, § 39; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 39; P.L. 1945, ch. 1537, § 1; P.L. 1946, ch. 1669, § 1; P.L. 1949, ch. 2158, § 1; P.L. 1951, ch. 2652, § 1; P.L. 1955, ch. 3411, § 1; G.L. 1956, § 22-6-2; P.L. 1962, ch. 253, § 1; P.L. 1965, ch. 237, § 2; P.L. 1967, ch. 3, § 1; P.L. 1967, ch. 51, § 1; P.L. 1969, ch. 1, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-2.1 - Subpoena power.

§ 22-6-2.1 Subpoena power.  The standing committees of the house of representatives as established by the rules of the house of representatives and the standing committees of the senate as established by the rules of the senate shall in the performance of their duties have the power upon majority vote of the committee members present and with the written approval of the speaker for committees of the house and with the written approval of the president of the senate for committees of the senate to issue witness subpoenas, subpoenas duces tecum, and orders for the production of books, accounts, papers, records, and documents which shall be signed and issued by the chairperson of the committee, or a person serving in his or her capacity, and shall be returnable to the chairperson. All subpoenas and orders shall be served as subpoenas in civil cases in the superior court are now served, and witnesses so subpoenaed shall be entitled to the same fees for attendance and travel as now provided for witnesses in civil cases in the superior court. If the person subpoenaed to attend before the committee fails to obey the command of the subpoena without reasonable cause, or refuses to be sworn, or to be examined, or to answer a legal and pertinent question, or if any person shall refuse to produce books, accounts, papers, records, and documents material to the issue, set forth in an order duly served on that person, the committee by majority vote of the committee members present may apply to any justice of the superior court, for any county, upon proof by affidavit of the fact, for a rule or order returnable in not less than two (2) nor more than five (5) days, directing the person to show cause before the justice who made the order or any other justice described above why he or she should not be adjudged in contempt. Upon the return of the orders the justice before whom the matter is brought on for hearing shall examine under oath that person, and the person shall be given an opportunity to be heard, and if the justice shall determine that the person has refused without reasonable cause or legal excuse to be examined or to answer a legal and pertinent question, or to produce books, accounts, papers, records, and documents material to the issue which he or she was ordered to bring or produce, the justice may immediately commit the offender to the adult correctional institutions, there to remain until he or she submits to do the act which he or she was required to do, or is discharged according to law.

History of Section.
(P.L. 1983, ch. 301, § 1; P.L. 2001, ch. 180, § 23.)



Chapter 22-6-2.2 - Immunity of witnesses in impeachment proceedings.

§ 22-6-2.2 Immunity of witnesses in impeachment proceedings.  (a) In the case of any individual who has been or may be called to testify or provide other information at any proceeding in connection with any resolution of impeachment or impeachment trial before either house of the general assembly, or any committee, or any subcommittee of either house, the presiding justice of the superior court shall issue, in accordance with subsections (b) and (c) of this section, upon the request of a duly authorized representative of the house of the general assembly or the committee concerned, an order requiring that individual to give testimony or provide other information which he or she refuses to give or provide on the basis of the privilege against self-incrimination.

(b) Before issuing an order under subsection (a) of this section, the presiding justice shall find that:

(1) In the case of a proceeding before either house of the general assembly, the request for the order has been approved by an affirmative vote of a majority of the members present of that house;

(2) In the case of a proceeding before a committee or a subcommittee of either house of the general assembly, the request for the order has been approved by an affirmative vote of two-thirds ( 2/3) of the members of the full committee and obtained the written approval of the speaker, for committees of the house, or written approval of the president of the senate, for committees of the senate; and

(3) Five (5) days or more prior to the day on which the request for the order was made, the attorney general was served with notice of an intention to request the order.

(c) The presiding justice, after notice to the witness, shall order the witness to answer all questions put to him or her or produce the evidence. The witness may not refuse to comply with the order on the basis of his or her privilege against self-incrimination; but the witness shall not be prosecuted or subjected to penalty or forfeiture for, or on account of, any transaction or matter regarding which, in accordance with the order, the witness gave answer or produced evidence and no testimony or other information compelled under the order or any information directly or indirectly derived from the testimony or other information shall be used against the witness in any criminal case, except he or she may be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer, or in producing or failing to produce evidence, in accordance with the order.

History of Section.
(P.L. 1986, ch. 8, § 1; P.L. 2001, ch. 180, § 23.)



Chapter 22-6-3 - Minority clerks.

§ 22-6-3 Minority clerks.  The president of the senate and the speaker of the house shall appoint, upon the nomination of the leaders of the minority party, a minority clerk in the senate and a minority clerk in the house whose pay shall be determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1938, ch. 301, § 39; P.L. 1951, ch. 2652, § 1; P.L. 1955, ch. 3411, § 1; G.L. 1956, § 22-6-3; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-4 - Deposit and filing of petitions, bills, and resolutions.

§ 22-6-4 Deposit and filing of petitions, bills, and resolutions.  Each clerk appointed under the provisions of §§ 22-6-2 and 22-6-3, within thirty (30) calendar days after the final adjournment of the general assembly in each even-numbered year, shall deposit with the secretary of state all petitions, bills, acts, and resolutions which are on the files of the committee of which he or she is a clerk, and those petitions, bills, acts, and resolutions shall remain in the custody of the secretary of state and shall be filed in the manner that the secretary may direct; provided, that upon the request of a chairperson of any committee of any subsequent general assembly there shall be returned to the files of the respective committees the petitions, bills, acts, and resolutions as in the judgment of the chairperson are required for use by his or her committee. In like manner, the recording clerk of the house of representatives, within thirty (30) calendar days after the final adjournment of the general assembly in each even-numbered year, shall deposit with the secretary of state any bills that may be in his or her possession.

History of Section.
(G.L. 1923, ch. 24, § 39; P.L. 1926, ch. 806, § 1; G.L. 1923, ch. 24, § 40; P.L. 1930, ch. 1526, § 1; G.L. 1938, ch. 301, § 40; G.L. 1956, § 22-6-4.)



Chapter 22-6-5 - Compensation of reading and recording clerks.

§ 22-6-5 Compensation of reading and recording clerks.  The reading clerk of the senate, the reading clerk of the house of representatives, and the recording clerk of the house of representatives shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1938, ch. 301, § 41; P.L. 1949, ch. 2364, § 1; G.L. 1956, § 22-6-5; P.L. 1961, ch. 188, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-6 - Compensation of special committee clerks.

§ 22-6-6 Compensation of special committee clerks.  The clerk of the judiciary committee, the clerk of the finance committee, the clerk of the corporations committee, the clerk of the special legislative committee, the clerk of the labor committee and the clerk of the health, education, and welfare committee of each house of the general assembly shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1938, ch. 301, § 41; P.L. 1949, ch. 2364, § 1; P.L. 1955, ch. 3411, § 2; G.L. 1956, § 22-6-6; P.L. 1965, ch. 237, § 1; P.L. 1967, ch. 3, § 1; P.L. 1967, ch. 51, § 1; P.L. 1969, ch. 1, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-7 - Compensation of roving clerks.

§ 22-6-7 Compensation of roving clerks.  The additional clerks of committees to serve the other committees of the senate under the direction of the clerk of the senate and the clerks of the committees of the house under the direction of the reading clerk of the house, the "roving clerks," so-called, shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1938, ch. 301, § 41; P.L. 1949, ch. 2364, § 1; G.L. 1956, § 22-6-7; P.L. 1965, ch. 237, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-8 - Compensation of doorkeepers.

§ 22-6-8 Compensation of doorkeepers.  The head doorkeepers of the senate and the house of representatives shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services. The assistant doorkeepers of the senate and the house of representatives shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(G.L. 1938, ch. 301, § 41; P.L. 1949, ch. 2364, § 1; G.L. 1956, § 22-6-8; P.L. 1967, ch. 218, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-9 - Compensation of pages.

§ 22-6-9 Compensation of pages.  The pages of the senate and the house of representatives, with the exception of the head pages of the senate and the house of representatives, and the assistant head page of the house of representatives, shall each receive a sum in full payment for all services rendered at any regular session of the general assembly as determined and set by the joint committee on legislative services.

History of Section.
(P.L. 1970, ch. 294, § 1; P.L. 1973, ch. 164, § 1.)



Chapter 22-6-10 - Fiscal assistance for finance committee of house of representatives.

§ 22-6-10 Fiscal assistance for finance committee of house of representatives.  In order to properly carry out the functions of the committee on finance of the house of representatives as provided in chapter 3 of title 35, the chairperson of the committee on finance, with the approval of a majority of the members of the committee, may employ a fiscal assistant, a federal coordinator, and expert and technical assistants who shall by their experience and training be qualified in governmental, financial, and budgetary matters. In addition, the chairperson, with the approval of a majority of the members of the committee, may employ any research and secretarial assistance that shall be deemed necessary.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1; P.L. 1967, ch. 222, § 1.)



Chapter 22-6-11 - Duties of fiscal assistant.

§ 22-6-11 Duties of fiscal assistant.  It shall be the duty of the fiscal assistant of the committee on finance of the house of representatives, with the approval of the chairperson of the committee, to:

(1) Review all revenues received by the state in the last complete fiscal year, together with the estimates made for that year as contained in the governor's budget, and report, insofar as practical, on all deviations between the estimated revenues and the actual collections;

(2) Review all expenditures, together with the regular and supplementary appropriations made for that year, and report on all deviations between the appropriations and the actual expenditures. The report shall also provide information on the quantity and quality of the services rendered for the amounts expended, and this information shall be reduced insofar as practical to an evaluation of performance based on appropriate standards and objectives;

(3) Review the state's indebtedness and capital improvement program;

(4) Make recommendations for revising or amending previously enacted public and general laws involving the expenditure of public funds;

(5) Advise the finance committee of the house of representatives on matters pertaining to the state's finances and make recommendations for improving the operating efficiency and economy of the various departments and agencies of the state government;

(6) Prepare and submit to the finance committee of the house of representatives and to its members following the submission of the annual budget by the governor, but prior to its enactment, an analysis of all proposed revenues and expenditures with recommendations for revisions;

(7) Prepare and submit to the finance committee of the house of representatives an analytical report on any legislation proposing new or expanded services by the state with estimates of any costs which may be involved;

(8) Prepare and submit to the finance committee of the house of representatives analytical reports on all proposed state bond issues with estimates of debt service and operating costs involved;

(9) Prepare and submit reports on any aspect of the state government or its finances which the finance committee of the house of representatives may require;

(10) Notify the finance committee of the house of representatives and the speaker of the house of representatives whenever the fiscal assistant shall determine by his or her review of the state's revenue and expenditures that actual revenue upon which appropriations were based or that expenditures are exceeding the budget officer's quarterly or monthly allotments.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1; P.L. 1983, ch. 167, art. XXVI, § 1.)



Chapter 22-6-12 - Access to public records.

§ 22-6-12 Access to public records.  The committee on finance of the house of representatives shall have free access to all public records and documents in this state which may be of value to it in connection with the research and study of the committee and its staff. The committee or any member or any of its personnel may inspect the properties, equipment, facilities, and records of the various departments, commissions, boards, or agencies of the state.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1.)



Chapter 22-6-13 - Subpoena power.

§ 22-6-13 Subpoena power.  The committee on finance of the house of representatives is authorized in the performance of its duties as provided in §§ 22-6-10  22-6-12 to require the attendance of any state employee by subpoena or otherwise and to require the production of books, papers, and documents which are necessary for its work.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1.)



Chapter 22-6-14 - Staff offices.

§ 22-6-14 Staff offices.  The committee on finance of the house of representatives shall be provided with suitable offices in the state house for its staff.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1.)



Chapter 22-6-15 - Annual appropriations.

§ 22-6-15 Annual appropriations.  The general assembly shall annually appropriate a sum that shall be necessary to carry out the provisions of §§ 22-6-10  22-6-14.

History of Section.
(P.L. 1959, ch. 79, art. 3, § 1.)






Chapter 22-7 - Joint Committee on Accounts and Claims

Chapter 22-7-1 - Permanent committee  Composition.

§ 22-7-1 Permanent committee  Composition.  The joint committee on accounts and claims, previously created under joint rules of the senate and the house of representatives, shall consist of four (4) members of the senate to be appointed by the president of the senate and five (5) members of the house of representatives to be appointed by the speaker, and is created as the permanent joint committee on accounts and claims of the general assembly. The members of this joint committee on accounts and claims shall serve until their successors shall be duly appointed as provided in this chapter and until the successors shall have been duly qualified.

History of Section.
(P.L. 1955, ch. 3438, § 1; G.L. 1956, § 22-7-1; P.L. 1999, ch. 105, § 14; P.L. 2001, ch. 180, § 24; P.L. 2002, ch. 292, § 68.)



Chapter 22-7-2 - Selection of officers.

§ 22-7-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their number shall be chosen as chairperson and another of their number shall be chosen vice-chairperson, and, by like vote, they shall choose a clerk, who shall not be one of their own number.

History of Section.
(P.L. 1955, ch. 3438, § 2; G.L. 1956, § 22-7-2.)



Chapter 22-7-3 - Filling of vacancies.

§ 22-7-3 Filling of vacancies.  Vacancies in the membership of the joint committee shall be filled in a like manner as the original appointment.

History of Section.
(P.L. 1955, ch. 3438, § 3; G.L. 1956, § 22-7-3; P.L. 1999, ch. 105, § 14.)



Chapter 22-7-4 - Investigation of claims.

§ 22-7-4 Investigation of claims.  It shall be the first duty of the joint committee to investigate all claims against the state coming before it for determination.

History of Section.
(P.L. 1955, ch. 3438, § 4; G.L. 1956, § 22-7-4.)



Chapter 22-7-5 - Adjustment and compromise of claims.

§ 22-7-5 Adjustment and compromise of claims.  It shall be the further duty of the joint committee to exhaust all possibility of adjustment and compromise of valid claims before hearing on them. To this end, the claimant on the one hand and the state, acting through the department, division, bureau, or other state agency having immediate charge of the subject matter of the claim, on the other hand may stipulate and agree upon the amount and manner of making final disposition of the claim. The stipulation and agreement may, but need not, be adopted by the joint committee as its findings and its determination of the claim.

History of Section.
(P.L. 1955, ch. 3438, § 4; G.L. 1956, § 22-7-5.)



Chapter 22-7-6 - Reference and reports on resolutions for payments.

§ 22-7-6 Reference and reports on resolutions for payments.  Each branch of the legislature shall refer to the joint committee created in this chapter all resolutions for the payment of sundry accounts presented to it while in session, and the joint committee shall immediately report its findings when in favor of the claimant to the branch by which the resolution was referred.

History of Section.
(P.L. 1955, ch. 3438, § 5; G.L. 1956, § 22-7-6.)



Chapter 22-7-7 - Compensation of clerk.

§ 22-7-7 Compensation of clerk.  The clerk of the joint committee shall receive a sum per annum as determined and set by the joint committee on legislative services.

History of Section.
(P.L. 1955, ch. 3438, § 6; G.L. 1956, § 22-7-7; P.L. 1961, ch. 177, § 1; P.L. 1973, ch. 164, § 2.)



Chapter 22-7-8 - Place of meetings  Quorum.

§ 22-7-8 Place of meetings  Quorum.  Adequate space shall be provided in the state house for the use of the joint committee in the performance of its duties, but the joint committee may hold its meetings and conduct its hearings elsewhere when doing so will better serve the convenience of claimants or the committee. A majority in number of the committee shall at all times constitute a quorum for the transaction of business.

History of Section.
(P.L. 1955, ch. 3438, § 7; G.L. 1956, § 22-7-8.)






Chapter 22-7.1 - Permanent Joint Committee on Water Resources

Chapter 22-7.1-1 - Permanent committee  Composition.

§ 22-7.1-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on water resources to consist of seven (7) members of the general assembly, four (4) of whom shall be from the house of representatives to be appointed by the speaker, not more than three (3) of whom shall be from the same political party; three (3) of whom shall be from the senate to be appointed by the president of the senate, not more than two (2) of whom shall be from the same political party. Vacancies shall be filled in like manner as the original appointments. The members of the joint committee on water resources shall serve so long as they shall remain members of the house from which they were appointed and until their successors are duly appointed and qualified.

History of Section.
(P.L. 1966, ch. 108, § 1; P.L. 1999, ch. 105, § 15; P.L. 2001, ch. 180, § 25.)



Chapter 22-7.1-2 - Selection of officers.

§ 22-7.1-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their members shall be chosen as chairperson, another of their members shall be chosen vice-chairperson, and another of their members shall be chosen as secretary.

History of Section.
(P.L. 1966, ch. 108, § 1.)



Chapter 22-7.1-3 - Duties.

§ 22-7.1-3 Duties.  It shall be the duty of the joint committee to consult and counsel with the state water resources board, the water department of the several cities, towns and water districts of the state, and all federal, state, and municipal agencies and quasi-municipal corporations dealing with development and operation of water supplies, water control structures, water works, purification plants, desalination methods and plants, and water pipe lines and distribution systems, and to conduct a continuing study and review of the water requirements, resources, supplies, and methods of acquisition and distribution throughout the state. It shall constantly review the needs and water resources of all the communities of the state and explore the desirability of merging or integrating several water departments and water companies. It shall investigate the feasibility of utilizing water reservoirs for recreational purposes. It shall also evaluate the reasonableness of water rates and charges.

History of Section.
(P.L. 1966, ch. 108, § 1.)



Chapter 22-7.1-4 - Reports and recommendations.

§ 22-7.1-4 Reports and recommendations.  The joint committee on water resources shall from time to time and at least annually report to the general assembly on its findings and the results of its studies and make any recommendations to the general assembly and propose any legislation that it shall deem advisable to assure adequate supplies of water for all the people of the state for domestic, industrial, agricultural, and recreational use.

History of Section.
(P.L. 1966, ch. 108, § 1.)



Chapter 22-7.1-5 - Technical assistance.

§ 22-7.1-5 Technical assistance.  The joint committee shall, if it finds it cannot obtain the proper assistance from available sources, contract for any technical services that it shall require to effectuate its purposes.

History of Section.
(P.L. 1966, ch. 108, § 1.)



Chapter 22-7.1-6 - References to committee.

§ 22-7.1-6 References to committee.  Each branch of the legislature shall refer to the joint committee all bills and resolutions dealing with or affecting the resources, supplies, conservation, processing, acquisition, and distribution of water.

History of Section.
(P.L. 1966, ch. 108, § 1.)



Chapter 22-7.1-7 - Place of meeting  Quorum.

§ 22-7.1-7 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on water resources; provided, that the joint committee on water resources may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on water resources shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1966, ch. 108, § 1.)






Chapter 22-7.2 - Permanent Joint Committee on Highway Safety

Chapter 22-7.2-1 - Permanent committee  Composition.

§ 22-7.2-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on highway safety to consist of eleven (11) members of the general assembly, six (6) of whom shall be from the house of representatives to be appointed by the speaker, not more than four (4) of whom shall be from the same political party; five (5) of whom shall be from the senate, to be appointed by the president of the senate, not more than three (3) of whom shall be from the same political party. Vacancies shall be filled in like manner as the original appointments. The members of the joint committee on highway safety shall serve so long as they shall remain members of the house from which they were appointed and until their successors are duly appointed and qualified.

History of Section.
(P.L. 1966, ch. 285, § 1; P.L. 1999, ch. 105, § 16; P.L. 2001, ch. 180, § 26.)



Chapter 22-7.2-2 - Selection of officers.

§ 22-7.2-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their members shall be chosen as chairperson, another of their members shall be chosen vice-chairperson, and another of their members shall be chosen as secretary.

History of Section.
(P.L. 1966, ch. 285, § 1.)



Chapter 22-7.2-3 - Duties.

§ 22-7.2-3 Duties.  (a) It shall be the duty of this joint committee to promote the development and conduct of a coordinated state highway safety program to reduce traffic accidents and the deaths, injuries, and property damage which occur in those accidents.

(b) To this end, the joint committee shall consult and counsel with the director of transportation, the several agencies of state and municipal government, and any agencies of federal government and others that are now or may become concerned with, or responsible for the development and promulgation of programs in accordance with uniform and/or special standards concerned with, but not limited to, provisions for an effective accident records system, measures calculated to improve driver performance, vehicle safety, highway design and maintenance, traffic control, and study and analysis of traffic for detection and correction of high or potentially high accident locations.

(c) The joint committee is authorized to assist and cooperate with those state and other agencies concerned with laws and ordinances, traffic accident records, education, engineering, motor vehicle administration, police traffic supervision, traffic courts, public information, organized citizen support, research, and health, medical care, and transportation of the injured as outlined in the action program of the president's committee for traffic safety, and further, to assist and cooperate with federal departments and agencies and parties, to increase highway safety and reduce the grievous loss of life, the painful hardship of injuries, and the serious economic and emotional losses resulting from highway accidents.

History of Section.
(P.L. 1966, ch. 285, § 1.)



Chapter 22-7.2-4 - Reports and recommendations.

§ 22-7.2-4 Reports and recommendations.  The joint committee on highway safety shall from time to time and at least annually report to the general assembly on its findings and the results of its studies and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 1966, ch. 285, § 1.)



Chapter 22-7.2-5 - Technical assistance.

§ 22-7.2-5 Technical assistance.  The joint committee shall, if it finds it cannot obtain the proper assistance from available sources, contract for any technical services that it shall require to effectuate its purposes.

History of Section.
(P.L. 1966, ch. 285, § 1.)



Chapter 22-7.2-6 - References to committee.

§ 22-7.2-6 References to committee.  Each branch of the legislature shall refer to the joint committee, either initially or after action by other committees, all bills and resolutions dealing with or affecting highway safety.

History of Section.
(P.L. 1966, ch. 285, § 1.)



Chapter 22-7.2-7 - Place of meeting  Quorum.

§ 22-7.2-7 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on highway safety; provided, however, that the joint committee on highway safety may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on highway safety shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1966, ch. 285, § 1.)






Chapter 22-7.3 - Permanent Joint Committee on Environment and Energy

Chapter 22-7.3-1 - Permanent committee  Composition.

§ 22-7.3-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on environment and energy to consist of eleven (11) members of the general assembly, six (6) of whom shall be from the house of representatives to be appointed by the speaker, not more than four (4) of whom shall be from the same political party; five (5) of whom shall be from the senate to be appointed by the president of the senate, not more than three (3) of whom shall be from the same political party. Vacancies shall be filled in like manner as the original appointments. The members of the joint committee on environment and energy shall serve so long as they shall remain members of the house from which they were appointed and until their successors are duly appointed and qualified.

History of Section.
(P.L. 1971, ch. 61, § 1; P.L. 1983, ch. 128, § 2; P.L. 1999, ch. 105, § 17; P.L. 2001, ch. 180, § 27.)



Chapter 22-7.3-2 - Selection of officers.

§ 22-7.3-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their members shall be chosen as chairperson, another of their members shall be chosen vice-chairperson, and another of their members shall be chosen as secretary.

History of Section.
(P.L. 1971, ch. 61, § 1.)



Chapter 22-7.3-3 - Duties.

§ 22-7.3-3 Duties.  It shall be the duty of the joint committee on environment and energy to promote the development of a coordinated environmental and energy program and to consult with all federal, state, municipal, and quasi-municipal agencies dealing with ecology, environment, and energy of the state of Rhode Island.

History of Section.
(P.L. 1971, ch. 61, § 1; P.L. 1983, ch. 128, § 2.)



Chapter 22-7.3-4 - Reports and recommendations.

§ 22-7.3-4 Reports and recommendations.  The joint committee on environment and energy shall, from time to time, and at least annually, report to the general assembly on its findings and the result of its studies and make any recommendations to the general assembly and propose legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 1971, ch. 61, § 1; P.L. 1983, ch. 128, § 2.)



Chapter 22-7.3-5 - References to committee.

§ 22-7.3-5 References to committee.  Each branch of the legislature shall refer to the joint committee all bills and resolutions dealing directly with the pollution of air and water, and all bills and resolutions dealing directly with energy.

History of Section.
(P.L. 1971, ch. 61, § 1; P.L. 1983, ch. 128, § 2.)



Chapter 22-7.3-7 - Place of meeting  Quorum.

§ 22-7.3-7 Place of meeting  Quorum.  The joint committee on legislative services may provide adequate space in the state house for the use of the joint committee on environment and energy; provided, that the joint committee on environment and energy may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on environment and energy shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1971, ch. 61, § 1.)



Chapter 22-7.3-8 - Name change.

§ 22-7.3-8 Name change.  Wherever in the general or public laws there appear the words "permanent joint committee on environment," it shall now read "permanent joint committee on environment and energy."

History of Section.
(P.L. 1983, ch. 128, § 3.)






Chapter 22-7.4 - Permanent Joint Committee on Naming All New Buildings, Bridges, Edifices and Other State Constructions

Chapter 22-7.4-1 - Permanent committee  Composition.

§ 22-7.4-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on naming all new buildings, bridges, edifices, and other state constructions to consist of seven (7) members of the general assembly, four (4) of whom shall be from the house of representatives to be appointed by the speaker, not more than three (3) of whom shall be from the same political party; three (3) of whom shall be from the senate to be appointed by the president of the senate, not more than two (2) of whom shall be from the same political party. Vacancies shall be filled in like manner as the original appointments. The members of the joint committee on naming all new buildings, bridges, edifices, and other state constructions shall serve so long as they shall remain members of the house from which they were appointed and until their successors are duly appointed and qualified.

History of Section.
(P.L. 1972, ch. 27, § 1; P.L. 1999, ch. 105, § 18; P.L. 2001, ch. 180, § 28.)



Chapter 22-7.4-2 - Selection of officers.

§ 22-7.4-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their members shall be chosen as chairperson, another of their members shall be chosen vice-chairperson, and another of their members shall be chosen as secretary.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-3 - Duties.

§ 22-7.4-3 Duties.  (a) It shall be the duty of this joint committee to name all new buildings, bridges, edifices and other state constructions.

(b) To this end, the joint committee shall consult and counsel with the several agencies of the state and municipal government and any agencies of federal government and others that are now or may become concerned with, or responsible for the naming of any or all new buildings, bridges, edifices, and other state constructions.

(c) The joint committee is authorized to assist and cooperate with those state and other agencies concerned with the naming of any or all new buildings, bridges, edifices, and other state constructions.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-4 - Reports and recommendations.

§ 22-7.4-4 Reports and recommendations.  The joint committee shall from time to time and at least annually report to the general assembly on their decisions on the names to be given to any and all new buildings, bridges, edifices, and other state constructions.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-5 - Technical assistance.

§ 22-7.4-5 Technical assistance.  The joint committee shall, if it finds it cannot obtain the proper assistance from available sources, contract for any technical services that it shall require to effectuate its purposes.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-6 - References to committee.

§ 22-7.4-6 References to committee.  Each branch of the legislature shall refer to the joint committee, either initially or after action by other committees, all bills and resolutions dealing with or affecting the naming of all new buildings, bridges, edifices, and other state constructions.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-6.1 - Reference of bills to state planning council.

§ 22-7.4-6.1 Reference of bills to state planning council.  Copies of bills referred to the committee pursuant to § 22-7.4-6 shall be sent to the division of planning of the department of administration at the time that the bills are referred to the committee. The secretary of state shall also provide the division of planning with copies of all bills referred to the committee which are enacted into law.

History of Section.
(P.L. 1995, ch. 223, § 1.)



Chapter 22-7.4-7 - Place of meeting  Quorum.

§ 22-7.4-7 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on naming all new buildings, bridges, edifices, and other state constructions; provided, that the joint committee on naming all new buildings, bridges, edifices, and other state constructions may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on naming all new buildings, bridges, edifices, and other state constructions shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1972, ch. 27, § 1.)



Chapter 22-7.4-8 - The Major-General Nathanael Greene Bridge.

§ 22-7.4-8 The Major-General Nathanael Greene Bridge.  The bridge in the town of Coventry, known as the Laurel Avenue Bridge, shall be named and known as the Major-General Nathanael Greene Memorial Bridge.

History of Section.
(P.L. 1983 (S.S.), ch. 335, § 1.)



Chapter 22-7.4-9 - The Hugo L. Ricci, Sr. Memorial Bridge.

§ 22-7.4-9 The Hugo L. Ricci, Sr. Memorial Bridge.  The bridge in the City of Providence, known as the Branch Avenue Bridge, shall be named and known as the Hugo L. Ricci, Sr. Memorial Bridge.

History of Section.
(P.L. 1985, ch. 8, § 1.)



Chapter 22-7.4-10 - The Doreen A. Tomlinson Memorial Fields.

§ 22-7.4-10 The Doreen A. Tomlinson Memorial Fields.  The athletic fields in the city of Pawtucket at Daggett Avenue shall be named and known as the Doreen A. Tomlinson Memorial Fields.

History of Section.
(P.L. 1985, ch. 9, § 1.)



Chapter 22-7.4-11 - The Representative Aldo Freda Memorial Bridge.

§ 22-7.4-11 The Representative Aldo Freda Memorial Bridge.  The bridge in the city of Providence, known as the Atwells Avenue Bridge No. 775, shall be named and known as the Representative Aldo Freda Memorial Bridge.

History of Section.
(P.L. 1986, ch. 150, § 1.)



Chapter 22-7.4-12 - The Robert Paul Arrigan Memorial Sailing Facility.

§ 22-7.4-12 The Robert Paul Arrigan Memorial Sailing Facility.  The University of Rhode Island sailing facility, at Salt Pond, Narragansett, Rhode Island, shall be named and known as the Robert Paul Arrigan Memorial Sailing Facility.

History of Section.
(P.L. 1986, ch. 151, § 1.)



Chapter 22-7.4-12.1 - The Betty and Stephen Campanella Rowing Center.

§ 22-7.4-12.1 The Betty and Stephen Campanella Rowing Center.  The rowing center at the University of Rhode Island shall be named and known as the Betty and Stephen Campanella Rowing Center.

History of Section.
(P.L. 1997, ch. 3, § 1.)



Chapter 22-7.4-13 - The Gardner "Scup" Seveney State Highway Garage.

§ 22-7.4-13 The Gardner "Scup" Seveney State Highway Garage.  The state garage in the town of Portsmouth shall be named and known as the Gardner "Scup" Seveney State Highway Garage.

History of Section.
(P.L. 1986, ch. 240, § 1.)



Chapter 22-7.4-14 - The A. Edgar Lussier Memorial Bridge.

§ 22-7.4-14 The A. Edgar Lussier Memorial Bridge.  The bridge in the city of Woonsocket, known as the Bernon Street Bridge, shall be named and known as the A. Edgar Lussier Memorial Bridge.

History of Section.
(P.L. 1987, ch. 240, § 1.)



Chapter 22-7.4-15 - The Harold Fell Field.

§ 22-7.4-15 The Harold Fell Field.  The baseball field at the Knight campus of the Community College of Rhode Island in the city of Warwick shall be named and known as the Harold Fell Field.

History of Section.
(P.L. 1987, ch. 256, § 1.)



Chapter 22-7.4-16 - The Henry H. Mackal Field House.

§ 22-7.4-16 The Henry H. Mackal Field House.  The field house facility on the Kingston campus of the University of Rhode Island in the town of South Kingstown shall be named and known as the Henry H. Mackal Field House.

History of Section.
(P.L. 1987, ch. 263, § 1.)



Chapter 22-7.4-17 - The Frank E. Furtado Building.

§ 22-7.4-17 The Frank E. Furtado Building.  The facilities and maintenance building at the Narragansett Bay campus of the University of Rhode Island in the town of Narragansett shall be named and known as the Frank E. Furtado Building.

History of Section.
(P.L. 1987, ch. 264, § 1.)



Chapter 22-7.4-18 - The Albert E. Carlotti Building.

§ 22-7.4-18 The Albert E. Carlotti Building.  The administrative building on the Kingston campus of the University of Rhode Island in the town of South Kingstown shall be named and known as the Albert E. Carlotti Building.

History of Section.
(P.L. 1987, ch. 265, § 1.)



Chapter 22-7.4-19 - The Robert A. DeWolf Anatomy Laboratory.

§ 22-7.4-19 The Robert A. DeWolf Anatomy Laboratory.  The anatomy laboratory on the Kingstown campus of the University of Rhode Island in the town of South Kingstown shall be named and known as the Robert A. DeWolf Anatomy Laboratory.

History of Section.
(P.L. 1987, ch. 268, § 1.)



Chapter 22-7.4-20 - The Chicoine House.

§ 22-7.4-20 The Chicoine House.  The group home located at 440 Nate Whipple Highway, Cumberland, R.I., shall be named and known as the Chicoine House.

History of Section.
(P.L. 1987, ch. 593, § 1.)



Chapter 22-7.4-21 - Dr. Martin Luther King, Jr. Bridge.

§ 22-7.4-21 Dr. Martin Luther King, Jr. Bridge.  The bridge adjacent to the new train station over the relocated train tracks and the Woonasquatucket River south of the Capitol shall be named the Dr. Martin Luther King, Jr. Bridge.

.

History of Section.
(P.L. 1987, ch. 512, § 1.)



Chapter 22-7.4-22 - The Mildred L. LaBelle House.

§ 22-7.4-22 The Mildred L. LaBelle House.  The group home, located at 7233 Post Road, North Kingstown, Rhode Island, shall be named and known as the Mildred L. LaBelle House.

History of Section.
(P.L. 1988, ch. 221, § 1.)



Chapter 22-7.4-23 - 1st Lieutenant Robert W. Lancaster Memorial Bridge.

§ 22-7.4-23 1st Lieutenant Robert W. Lancaster Memorial Bridge.  The bridge located on Rt. 99 (the Woonsocket Lincoln Industrial Connector), crossing over the Blackstone River, and connecting the town of Lincoln with the town of Cumberland, shall be named and known as the 1st Lieutenant Robert W. Lancaster Memorial Bridge.

History of Section.
(P.L. 1989, ch. 423, § 1.)



Chapter 22-7.4-24 - The Florence Kerins Murray Court House.

§ 22-7.4-24 The Florence Kerins Murray Court House.  The Newport County Court House shall be named and known as the Florence Kerins Murray Court House.

History of Section.
(P.L. 1989, ch. 451, §§ 1, 2.)



Chapter 22-7.4-25 - Vietnam Veterans' Memorial Bridge.

§ 22-7.4-25 Vietnam Veterans' Memorial Bridge.  The bridge in the town of Lincoln, located on Rhode Island highway number 99 and overpassing route 146, shall be named and known as the Vietnam Veterans' Memorial Bridge.

History of Section.
(P.L. 1989, ch. 529, § 1.)



Chapter 22-7.4-26 - The Salty Brine State Beach.

§ 22-7.4-26 The Salty Brine State Beach.  Galilee State Beach in the town of Narragansett shall be named and known as the Salty Brine State Beach.

History of Section.
(P.L. 1990, ch. 7, § 1.)



Chapter 22-7.4-27 - The Joseph A. Russo Bridge.

§ 22-7.4-27 The Joseph A. Russo Bridge.  The viaduct crossing the Blackstone River at Ashton in the towns of Cumberland and Lincoln, shall be named and known as the Joseph A. Russo Bridge.

History of Section.
(P.L. 1990, ch. 157, § 1.)



Chapter 22-7.4-28 - The William E. Powers Building.

§ 22-7.4-28 The William E. Powers Building.  The administration building, One Capitol Hill, located on Smith Street in the city of Providence shall be named and known as the William E. Powers Building in honor of William E. Powers, deceased associate justice of the Rhode Island Supreme Court.

History of Section.
(P.L. 1991, ch. 141, § 1.)



Chapter 22-7.4-29 - Jack A. St. Jean Memorial Square.

§ 22-7.4-29 Jack A. St. Jean Memorial Square.  The intersection of Hamlet Avenue, Bennett Street, Morton Avenue and Manville Road in the city of Woonsocket shall be known as the Jack A. St. Jean Memorial Square.

History of Section.
(P.L. 1991, ch. 387, § 1.)



Chapter 22-7.4-30 - John E. Fogarty Court Building.

§ 22-7.4-30 John E. Fogarty Court Building.  The John E. Fogarty Federal Building in Providence shall be known as the John E. Fogarty Court Building.

History of Section.
(P.L. 1991, ch. 403, § 1.)



Chapter 22-7.4-31 - The James L. Baldwin Bridge.

§ 22-7.4-31 The James L. Baldwin Bridge.  The Boston Neck Road Bridge over route 138 (State Bridge No. 899) in the town of North Kingstown shall be named and known as the James L. Baldwin Bridge.

History of Section.
(P.L. 1991, ch. 410, § 1.)



Chapter 22-7.4-32 - The Samuel A. Engdahl Bridge.

§ 22-7.4-32 The Samuel A. Engdahl Bridge.  The Stillwater Viaduct over the Woonasquatucket River (State Bridge No. 278) in the town of Smithfield shall be named and known as the Samuel A. Engdahl Bridge.

History of Section.
(P.L. 1993, ch. 83, § 1.)



Chapter 22-7.4-33 - John O. Pastore Public Broadcasting Center.

§ 22-7.4-33 John O. Pastore Public Broadcasting Center.  The Channel 36 studio and office building shall be known as the John O. Pastore Public Broadcasting Center.

History of Section.
(P.L. 1993, ch. 286, § 1.)



Chapter 22-7.4-34 - The John O. Pastore Center.

§ 22-7.4-34 The John O. Pastore Center.  (a) The complex of institutions, offices, and other facilities located in the city of Cranston and including without limitation the General Hospital, Institute of Mental Health, correctional facilities for adults, the Rhode Island Training School for Youth, inpatient detoxification facility, out-patient clinics, shelter for homeless persons, and administrative, program, training, and supporting activities shall be renamed and known as the John O. Pastore Center, a succinct title that conveys the historic character of the area and encompasses the many diverse departments, functions, and activities located there focused upon improving the human condition and further recognizes Governor and United States Senator John O. Pastore, as a great humanitarian and a friend of the common man, who made an immeasurable contribution to the city of Cranston and to the state of Rhode Island.

(b) The inventory of state-owned buildings maintained by the capital development planning and oversight commission, as provided for by § 35-3-7.2, shall constitute a uniform system for designating and identifying buildings and other structures at the John O. Pastore Center. No other system shall be used for this purpose, either in documents or records prepared by state agencies, or on the buildings or other structures themselves, except for names adopted in accordance with this chapter.

(c) Streets shall be named by resolution of the joint committee on naming all new buildings, bridges, edifices, and other state construction as provided for by § 22-7.4-3(a). Those names, as they may be approved or revised from time to time by the joint committee, shall appear on a map approved and amended from time to time by the joint committee. This map shall be maintained by the division of planning in the department of administration. No street named in accordance with this subsection shall duplicate or resemble a street name of a public street in the city of Cranston.

(d) The division of planning in the department of administration is authorized to prepare a system of building addresses for the John O. Pastore Center. Upon approval of that system by the city of Cranston and the 911 authority, the joint committee may adopt the system, and amend it from time to time as necessary.

History of Section.
(P.L. 1993, ch. 442, § 1; P.L. 2000, ch. 35, § 1.)



Chapter 22-7.4-35 - The Forman Center.

§ 22-7.4-35 The Forman Center.  The building on the campus of Rhode Island College known as the Stone Building shall be named and known as the Forman Center in honor of Sylvan Forman.

History of Section.
(P.L. 1994, ch. 8, § 1.)



Chapter 22-7.4-36 - The Iwo Jima Memorial Highway.

§ 22-7.4-36 The Iwo Jima Memorial Highway.  The highway known as the Route 99 connector in Woonsocket, which will link Route 146 in Lincoln to the Highland II Corporate Park in Cumberland, shall be named and known as the Iwo Jima Memorial Highway.

History of Section.
(P.L. 1994, ch. 11, § 1.)



Chapter 22-7.4-37 - The Ralph L. Rathier Bridge.

§ 22-7.4-37 The Ralph L. Rathier Bridge.  The Stillwater Road Bridge over the Woonasquatucket River (State bridge No. 949) in the town of Smithfield shall be named and known as the Ralph L. Rathier Bridge.

History of Section.
(P.L. 1994, ch. 12, § 1.)



Chapter 22-7.4-38 - The Professor Emeritus Foster H. Middleton Building.

§ 22-7.4-38 The Professor Emeritus Foster H. Middleton Building.  The building on the Narragansett Bay campus of the University of Rhode Island known as the OE-I (South Laboratory Building) shall be named the Professor Emeritus Foster H. Middleton Building.

History of Section.
(P.L. 1994, ch. 13, § 1.)



Chapter 22-7.4-39 - The Professor Emeritus Herman E. Sheets Building.

§ 22-7.4-39 The Professor Emeritus Herman E. Sheets Building.  The building on the Narragansett Bay campus of the University of Rhode Island known as the OE-II (Wave Tank Building) shall be named the Professor Emeritus Herman E. Sheets Building.

History of Section.
(P.L. 1994, ch. 16, § 1.)



Chapter 22-7.4-40 - Amaral Brothers Bridge.

§ 22-7.4-40 Amaral Brothers Bridge.  The Barrington Parkway Bridge (State Bridge 151) in the city of East Providence shall be named and known as the Amaral Brothers Bridge, in honor of Manuel, Horace, Eugene, David and George Amaral, who all served in the United States Navy during World War II.

History of Section.
(P.L. 1994, ch. 20, § 1.)



Chapter 22-7.4-41 - The Peter J. O'Connell Building.

§ 22-7.4-41 The Peter J. O'Connell Building.  The building housing the headquarters of the Rhode Island state lottery and located at 1425 Pontiac Avenue in the city of Cranston shall be known as the Peter J. O'Connell Building.

History of Section.
(P.L. 1994, ch. 79, § 1.)



Chapter 22-7.4-42 - The Joseph F. Lambert Memorial Little League Field.

§ 22-7.4-42 The Joseph F. Lambert Memorial Little League Field.  The third little league field located at the John T. Owens Memorial Field located on Niantic Avenue in the city of Providence shall be named and known as the Joseph F. Lambert Memorial Little League Field.

History of Section.
(P.L. 1995, ch. 2, § 1.)



Chapter 22-7.4-43 - The Patrick F. McNamara Bridge.

§ 22-7.4-43 The Patrick F. McNamara Bridge.  The bridge on Pawtucket Avenue in East Providence shall be named and known as the Patrick F. McNamara Bridge.

History of Section.
(P.L. 1995, ch. 33, § 1.)



Chapter 22-7.4-44 - The Gloria DiSandro McDonald Building.

§ 22-7.4-44 The Gloria DiSandro McDonald Building.  The building known as the women's facility at the adult correctional institution building, No. 47, at 13 Fleming Road, Cranston, RI shall be named and known as the Gloria DiSandro McDonald Building.

History of Section.
(P.L. 1995, ch. 277, § 1; P.L. 2011, ch. 39, § 1; P.L. 2011, ch. 49, § 1.)



Chapter 22-7.4-45 - The John J. Moran Facility.

§ 22-7.4-45 The John J. Moran Facility.  The building known as the new men's medium security facility at the adult correctional institution shall be named and known as the John J. Moran Facility.

History of Section.
(P.L. 1995, ch. 278, § 1.)



Chapter 22-7.4-46 - The Chester H. Kirk Complex.

§ 22-7.4-46 The Chester H. Kirk Complex.  The buildings known as the new Engineering Complex at the University of Rhode Island shall be named and known as the Chester H. Kirk Complex.

History of Section.
(P.L. 1996, ch. 209, § 1.)



Chapter 22-7.4-47 - The Bruce Sundlun Terminal Building.

§ 22-7.4-47 The Bruce Sundlun Terminal Building.  The airport terminal building at T.F. Green Airport in the city of Warwick shall be named and known as the Bruce Sundlun Terminal Building.

History of Section.
(P.L. 1997, ch. 138, § 1.)



Chapter 22-7.4-48 - The John Eldred Parkway.

§ 22-7.4-48 The John Eldred Parkway.  The section of the highway known as Route 138 which runs between the Jamestown-Verrazzano Bridge and the Newport-Pell Bridge in the town of Jamestown shall be named and known as the John Eldred Parkway.

History of Section.
(P.L. 1997, ch. 199, § 1; P.L. 1997, ch. 290, § 1.)



Chapter 22-7.4-48.1 - The Mary Brennan Parkway.

§ 22-7.4-48.1 The Mary Brennan Parkway.  The highway known as the airport connector in Warwick shall be named and known as the Mary Brennan Parkway.

History of Section.
(P.L. 1998, ch. 10, § 1; P.L. 1998, ch. 12, § 1.)



Chapter 22-7.4-49 - The Korean War Veterans Memorial Highway.

§ 22-7.4-49 The Korean War Veterans Memorial Highway.  The entire length of Interstate 295 in Rhode Island shall be named The Korean War Veterans Memorial Highway.

History of Section.
(P.L. 1998, ch. 11, § 1.)



Chapter 22-7.4-50 - The Peter D'Abrosca Bridge.

§ 22-7.4-50 The Peter D'Abrosca Bridge.  The bridge in the town of North Kingstown, known as the Hunts River Bridge, shall be named and known as the Peter D'Abrosca Memorial Bridge.

History of Section.
(P.L. 1998, ch. 40, § 1.)



Chapter 22-7.4-51 - The C. Richard Skogley Turfgrass Research Center.

§ 22-7.4-51 The C. Richard Skogley Turfgrass Research Center.  The building on the Kingston campus of the University of Rhode Island known as Building 350 shall be named the C. Richard Skogley Turfgrass Research Center.

History of Section.
(P.L. 1998, ch. 43, § 1.)



Chapter 22-7.4-52 - The Donald Price Facility.

§ 22-7.4-52 The Donald Price Facility.  The building known as the Medium II Correctional Facility shall be named and known as The Donald Price Facility.

History of Section.
(P.L. 1998, ch. 44, § 1; P.L. 1998, ch. 297, § 1.)



Chapter 22-7.4-53 - The John Nazarian Facility.

§ 22-7.4-53 The John Nazarian Facility.  The building known as the Performing Arts Classroom Facility at Rhode Island College shall be named and known as The John Nazarian Center for the Performing Arts.

History of Section.
(P.L. 1999, ch. 16, § 1.)



Chapter 22-7.4-54 - James J. Federico, Jr. State Beach Pavilion.

§ 22-7.4-54 James J. Federico, Jr. State Beach Pavilion.  The Misquamicut State Beach Pavilion in the town of Westerly shall be named and known as the James J. Federico, Jr. State Beach Pavilion.

History of Section.
(P.L. 1999, ch. 166, § 1; P.L. 1999, ch. 390, § 1.)



Chapter 22-7.4-55 - The Louis Alfano Building.

§ 22-7.4-55 The Louis Alfano Building.  The building called the South Building located at the Rhode Island Veterans' Home in Bristol shall be named and known as the Louis Alfano Building.

History of Section.
(P.L. 1999, ch. 380, § 1.)



Chapter 22-7.4-56 - The Orlando Bisbano Building.

§ 22-7.4-56 The Orlando Bisbano Building.  The building at the Rhode Island Veterans' Home in Bristol known as the North Building shall be named and known as The Orlando Bisbano Building.

History of Section.
(P.L. 1999, ch. 381, § 1.)



Chapter 22-7.4-57 - The Amvets Memorial Highway.

§ 22-7.4-57 The Amvets Memorial Highway.  The highway known as Route 95 from the Connecticut border to the Massachusetts border shall be named and known as the Amvets Memorial Highway.

History of Section.
(P.L. 1999, ch. 385, § 1.)



Chapter 22-7.4-58 - Bruce Sundlun Road.

§ 22-7.4-58 Bruce Sundlun Road.  The access road to T.F. Green Airport from Post Road (U.S. Route 1) to the airport terminal in the city of Warwick shall be named and known as the Bruce Sundlun Road.

History of Section.
(P.L. 1999, ch. 387, § 1.)



Chapter 22-7.4-59 - Citizens Square and Ferrante Square.

§ 22-7.4-59 Citizens Square and Ferrante Square.  One half of the intersection of Hartford Avenue and Atwood Avenue located on the eastern side of Route 6 shall be known as Citizens Square; the other half of the intersection located on the western side of Route 6 shall be known as Ferrante Square.

History of Section.
(P.L. 1999, ch. 416, § 1; P.L. 2001, ch. 295, § 1.)



Chapter 22-7.4-60 - Manton Village Bridge.

§ 22-7.4-60 Manton Village Bridge.  The bridge known as the Manton Avenue Bridge 78 shall be named and known as the Manton Village Bridge.

History of Section.
(P.L. 1999, ch. 515, § 1.)



Chapter 22-7.4-61 - The Edward J. Liston Campus.

§ 22-7.4-61 The Edward J. Liston Campus.  The facility known as the Providence campus of the Community College of Rhode Island in Providence shall be named and known as the Edward J. Liston Campus.

History of Section.
(P.L. 2000, ch. 17, § 1; P.L. 2000, ch. 19, § 1.)



Chapter 22-7.4-62 - Preston S. and Ann V. Babbitt Memorial Wildlife Refuge.

§ 22-7.4-62 Preston S. and Ann V. Babbitt Memorial Wildlife Refuge.  That parcel of land comprised of thirty-two and seven hundred sixty-seven thousandths (32.767) acres, more or less, situated on the westerly side of Main Road and Old Main Road in the town of Tiverton, and shown on that plan entitled "Survey Plan Showing Block 120, Lot 9A, Main Road, Tiverton, Rhode Island, Scale 1 inch = 100 feet, September 9, 1999," by Marc N. Nyberg Associates, Inc., and more particularly described in Exhibit "A" to the warranty deed accepted and subscribed on behalf of the state of Rhode Island and Providence Plantations department of environmental management on December 16, 1999, shall be named and known as the Preston S. and Ann V. Babbitt Memorial Wildlife Refuge.

History of Section.
(P.L. 2000, ch. 132, § 1.)



Chapter 22-7.4-63 - The Thomas Byrnes Bike Path.

§ 22-7.4-63 The Thomas Byrnes Bike Path.  The East Bay Bike Path in the town of Bristol shall be named and known as the Thomas Byrnes Bike Path.

History of Section.
(P.L. 2000, ch. 471, § 1.)



Chapter 22-7.4-64 - George Sears Greene Memorial Bridge.

§ 22-7.4-64 George Sears Greene Memorial Bridge.  The bridge known as the Apponaug Artic Bridge #3 shall be named and known as the George Sears Greene Memorial Bridge.

History of Section.
(P.L. 2000, ch. 489, § 1.)



Chapter 22-7.4-65 - Judge Paul Del Nero District Courtroom.

§ 22-7.4-65 Judge Paul Del Nero District Courtroom.  The district courtroom in the Newport County Courthouse, also known as the Florence Murray Judicial Complex, shall be named and known as the Judge Paul Del Nero Courtroom.

History of Section.
(P.L. 2001, ch. 93, § 1.)



Chapter 22-7.4-66 - American Legion Highway.

§ 22-7.4-66 American Legion Highway.  The section of Route 4 between Route 95 and Route 1 shall be known as the American Legion Highway.

History of Section.
(P.L. 2001, ch. 94, § 1.)



Chapter 22-7.4-67 - Upper Pond Drive.

§ 22-7.4-67 Upper Pond Drive.  The Colonel Oliver Hazard Perry Access Road shall be named and known as Upper Pond Drive.

History of Section.
(P.L. 2001, ch. 96, § 1.)



Chapter 22-7.4-68 - John E. Rebello Memorial Bridge and Tunnel.

§ 22-7.4-68 John E. Rebello Memorial Bridge and Tunnel.  The bridge known as Bridge # 451 shall be named and known as the John E. Rebello Memorial Bridge and Tunnel.

History of Section.
(P.L. 2001, ch. 98, § 1; P.L. 2001, ch. 403, § 1.)



Chapter 22-7.4-69 - The John H. Chafee Transportation Operations and Maintenance Center.

§ 22-7.4-69 The John H. Chafee Transportation Operations and Maintenance Center.  The Rhode Island public transit authority's Elmwood Facility shall be named and known as the John H. Chafee Transportation Operations and Maintenance Center.

History of Section.
(P.L. 2001, ch. 146, § 1.)



Chapter 22-7.4-70 - The William Bruce Richardson and Ronald E. Blake Memorial Traffic Island.

§ 22-7.4-70 The William Bruce Richardson and Ronald E. Blake Memorial Traffic Island.  The traffic island at the intersection of Greenville Avenue and Atwood Avenue in the town of Johnston shall be named and known as the William Bruce Richardson and Ronald E. Blake Memorial Traffic Island.

History of Section.
(P.L. 2001, ch. 300, § 1.)



Chapter 22-7.4-71 - The Ann Gall Durbin Aquarium Building.

§ 22-7.4-71 The Ann Gall Durbin Aquarium Building.  The Aquarium Building at the University of Rhode Island's Narragansett Bay campus shall be named the Ann Gall Durbin Aquarium Building.

History of Section.
(P.L. 2001, ch. 351, § 1.)



Chapter 22-7.4-72 - The Eddie Dowling Highway.

§ 22-7.4-72 The Eddie Dowling Highway.  Route 146, in its entirety, shall be named and known as the Eddie Dowling Highway.

History of Section.
(P.L. 2001, ch. 356, § 1.)



Chapter 22-7.4-73 - Louis Jagschitz State Pier.

§ 22-7.4-73 Louis Jagschitz State Pier.  The state pier located at Washington street in the city of Newport will be named the "Louis Jagschitz State Pier."

History of Section.
(P.L. 2002, ch. 77, § 2.)



Chapter 22-7.4-74 - The Bradford R. Boss Ice Arena.

§ 22-7.4-74 The Bradford R. Boss Ice Arena.  The new ice facility on the Kingston Campus of the University of Rhode Island shall be named the "Bradford R. Boss Ice Arena."

History of Section.
(P.L. 2002, ch. 149, § 1; P.L. 2002, ch. 151, § 1.)



Chapter 22-7.4-75 - The Vincent Cullen Fieldhouse.

§ 22-7.4-75 The Vincent Cullen Fieldhouse.  The fieldhouse of the Knight Campus of the Community College of Rhode Island will be named the "Vincent Cullen Fieldhouse".

History of Section.
(P.L. 2002, ch. 150, § 1; P.L. 2002, ch. 154, § 1.)



Chapter 22-7.4-76 - The Thomas M. Ryan Convocation Center.

§ 22-7.4-76 The Thomas M. Ryan Convocation Center.  The new convocation center on the Kingston Campus of the University of Rhode Island shall be named the "Thomas M. Ryan Convocation Center."

History of Section.
(P.L. 2002, ch. 152, § 1.)



Chapter 22-7.4-77 - Lincoln Almond Plaza and Robert Weygand Plaza.

§ 22-7.4-77 Lincoln Almond Plaza and Robert Weygand Plaza.  The newly constructed area from Tootell Road to West Alumni Avenue on the north side of the Kingston campus of the University of Rhode Island will be named the "Lincoln Almond Plaza." The south plaza of the Convocation Center on the Kingston Campus of the University of Rhode Island will be named the "Robert Weygand Plaza."

History of Section.
(P.L. 2002, ch. 153, § 1.)



Chapter 22-7.4-78 - The Blount Aquaculture Research Facility.

§ 22-7.4-78 The Blount Aquaculture Research Facility.  The new aquaculture research facility at the Narragansett Bay Campus of the University of Rhode Island shall be named the "Blount Aquaculture Research Facility."

History of Section.
(P.L. 2002, ch. 155, § 1; P.L. 2002, ch. 156, § 1.)



Chapter 22-7.4-79 - Frank Newman Hall.

§ 22-7.4-79 Frank Newman Hall.  The facility located at 14 Upper College Road on the Kingston Campus of the University of Rhode Island shall be named the "Frank Newman Hall."

History of Section.
(P.L. 2002, ch. 167, § 1; P.L. 2002, ch. 170, § 1.)



Chapter 22-7.4-80 - Heidi Kirk Duffy International Engineering House.

§ 22-7.4-80 Heidi Kirk Duffy International Engineering House.  The facility located at 61 Upper College Road on the Kingston Campus of the University of Rhode Island formerly occupied by the Chi Phi fraternity will be named the "Heidi Kirk Duffy International Engineering House."

History of Section.
(P.L. 2002, ch. 168, § 1; P.L. 2002, ch. 169, § 1.)



Chapter 22-7.4-81 - William C. O'Neill Bike Path.

§ 22-7.4-81 William C. O'Neill Bike Path.  The South County bike path in the towns of Narragansett and South Kingstown shall hereafter be named and known as the "William C. O'Neill Bike Path."

History of Section.
(P.L. 2002, ch. 199, § 1.)



Chapter 22-7.4-82 - Veterans' Way.

§ 22-7.4-82 Veterans' Way.  The section of Route 78 in Westerly shall hereafter be named and known as "Veterans' Way."

History of Section.
(P.L. 2002, ch. 294, § 1; P.L. 2002, ch. 376, § 1.)



Chapter 22-7.4-83 - The Murray Center.

§ 22-7.4-83 The Murray Center.  The Rhode Island College Health, Physical Education and Athletic Complex shall hereafter be named and known as "The Murray Center" in honor of Mary and Catherine Murray.

History of Section.
(P.L. 2003, ch. 3, § 1; P.L. 2003, ch. 4, § 1.)



Chapter 22-7.4-84 - The Gladys Carr Bolhouse Connector Road.

§ 22-7.4-84 The Gladys Carr Bolhouse Connector Road.  The section of road between America's Cup Avenue and Washington Street in the city of Newport, formerly known as the Goat Island Connector Road, shall be named and known as the "Gladys Carr Bolhouse Connector Road."

History of Section.
(P.L. 2003, ch. 51, § 1.)



Chapter 22-7.4-85 - The John H. Chafee Research Vessel.

§ 22-7.4-85 The John H. Chafee Research Vessel.  The new research vessel recently constructed for the Rhode Island Department of Environmental Management, Division of Fish and Wildlife, shall hereafter be named and known as "The John H. Chafee."

History of Section.
(P.L. 2003, ch. 143, § 1; P.L. 2003, ch. 149, § 1.)



Chapter 22-7.4-86 - Joseph F. Kauffman Center.

§ 22-7.4-86 Joseph F. Kauffman Center.  The building previously known as Building 10 on the Rhode Island College Campus shall be hereafter named and known as the "Joseph F. Kauffman Center."

History of Section.
(P.L. 2004, ch. 17, § 1; P.L. 2004, ch. 19, § 1.)



Chapter 22-7.4-87 - The Charles E. Maynard Building.

§ 22-7.4-87 The Charles E. Maynard Building.  The building located at 520 Hope Street in the city of Providence shall be named and known as the "Charles E. Maynard Building."

History of Section.
(P.L. 2004, ch. 21, § 1; P.L. 2004, ch. 133, § 1.)



Chapter 22-7.4-88 - The Garden of Heroes.

§ 22-7.4-88 The Garden of Heroes.  The garden section on the southwest lawn of the Rhode Island State House, originally constructed for the motion picture "Amistad" shall hereafter be referred to as "The Garden of Heroes." This area shall be dedicated to any Rhode Island resident who is a member of the Armed Forces of the United States, or any member of the Rhode Island National Guard who is killed or who dies, whether it be through state or federal service, while serving in the war against terror, or any United States military action since September 11, 2001.

History of Section.
(P.L. 2004, ch. 132, § 1; P.L. 2004, ch. 134, § 1.)



Chapter 22-7.4-89 - Veterans' Memorial Highway.

§ 22-7.4-89 Veterans' Memorial Highway.  The portion of Route 2, running between the junction of Route 2 and Route 102 south and up to the junction of Route 2 and Route 138, shall hereafter be named and be known as the "Veterans' Memorial Highway."

History of Section.
(P.L. 2004, ch. 218, § 1.)



Chapter 22-7.4-90 - The Dr. Ando Suvari Long-Term Care Center.

§ 22-7.4-90 The Dr. Ando Suvari Long-Term Care Center.  The Long-Term Care Program, and Hospital wards associated therewith, located at the Rhode Island Institute of Mental Health shall hereafter be named and known as "The Dr. Ando Suvari Long-Term Care Program" and "The Dr. Ando Suvari Long-Term Care Center."

History of Section.
(P.L. 2004, ch. 234, § 1.)



Chapter 22-7.4-91 - The Zeke Harris Corner.

§ 22-7.4-91 The Zeke Harris Corner.  The intersection of Davisville Road and Old Baptist Road in the town of North Kingstown shall be named and known as "The Zeke Harris Corner."

History of Section.
(P.L. 2004, ch. 259, § 1.)



Chapter 22-7.4-92 - Paul V. Sherlock Center for Disabilities.

§ 22-7.4-92 Paul V. Sherlock Center for Disabilities.  That building formerly known as the DCYF building on the Rhode Island College Campus shall hereafter be known and named as the "Paul V. Sherlock Center for Disabilities."

History of Section.
(P.L. 2004, ch. 342, § 1.)



Chapter 22-7.4-93 - The Lance Corporal Victor Patrick Andreozzi and Vietnam Veterans Bridge.

§ 22-7.4-93 The Lance Corporal Victor Patrick Andreozzi and Vietnam Veterans Bridge.  The bridge in the town of Barrington that runs over County Road (Route 114), previously known as the Barrington Bridge, shall hereafter be named and known as The Lance Corporal Victor Patrick Andreozzi and Vietnam Veterans Bridge.

History of Section.
(P.L. 2005, ch. 272, § 1; P.L. 2005, ch. 277, § 1.)



Chapter 22-7.4-94 - The George Redman Linear Park.

§ 22-7.4-94 The George Redman Linear Park.  The future Washington Bridge Linear Park in the city of East Providence shall be named and known as the "George Redman Linear Park."

History of Section.
(P.L. 2006, ch. 148, § 1; P.L. 2006, ch. 155, § 1.)



Chapter 22-7.4-95 - The Fred Lippitt Woonasquatucket River Greenway.

§ 22-7.4-95 The Fred Lippitt Woonasquatucket River Greenway.  The section of bike path known as the Woonasquatucket River Greenway, that travels through the Providence portion of the Woonasquatucket River Greenway to the Johnston town line, shall hereafter be named as the "Fred Lippitt Woonasquatucket River Greenway."

History of Section.
(P.L. 2006, ch. 276, § 1.)



Chapter 22-7.4-96 - The Joseph "Jay" P. Kirwin Rugby Pitch.

§ 22-7.4-96 The Joseph "Jay" P. Kirwin Rugby Pitch.  The North Athletic Field Rugby Pitch located in Fort Adams State Park shall be named and known as "The Joseph "Jay' P. Kirwin Rugby Pitch."

History of Section.
(P.L. 2006, ch. 306, § 1; P.L. 2006, ch. 473, § 1.)



Chapter 22-7.4-97 - Captain Matthew J. August Memorial Bridge.

§ 22-7.4-97 Captain Matthew J. August Memorial Bridge.  The newly constructed Davisville Road Bridge, (Bridge #1008) over relocated Route 403 in North Kingstown shall be named and known as the "Captain Matthew J. August Memorial Bridge".

History of Section.
(P.L. 2006, ch. 570, § 1.)



Chapter 22-7.4-98 - Texas Instruments House.

§ 22-7.4-98 Texas Instruments House.  The second International Engineering Program (IEP) building on the Kingston Campus of the University of Rhode Island, formerly known as the Chi Phi Fraternity, shall be named and known as the "Texas Instruments House."

History of Section.
(P.L. 2007, ch. 182, § 1; P.L. 2007, ch. 195, § 1.)



Chapter 22-7.4-99 - Wiley Hall.

§ 22-7.4-99 Wiley Hall.  The new residence hall located on the Kingston Campus of the University of Rhode Island known as North Woods Residence B, shall hereafter be named and known as "Wiley Hall" in honor of Alton Wiley, the first African-American Judge in Rhode Island, George Wiley, an American Chemist and Civil Rights Leader, and Beverly Wiley, a community leader; and in recognition of their many and varied contributions to the Nation, the State of Rhode Island, and the University of Rhode Island.

History of Section.
(P.L. 2007, ch. 189, § 1; P.L. 2007, ch. 201, § 1.)



Chapter 22-7.4-100 - Fire Fighters Memorial Square.

§ 22-7.4-100 Fire Fighters Memorial Square.  The section of Route 108, between the intersection of Route 108 and Columbia Road, and the intersection of Route 108 and North Road, located in the Town of South Kingstown, shall hereafter be named and known as "Fire Fighters Memorial Square."

History of Section.
(P.L. 2007, ch. 166, § 1; P.L. 2007, ch. 197, § 1.)



Chapter 22-7.4-101 - Eddy Hall.

§ 22-7.4-101 Eddy Hall.  The new residence hall located on the Kingston Campus of the University of Rhode Island known as the West Side Suites, shall hereafter be named and known as "Eddy Hall" in honor of Edward D. Eddy, the ninth President of the University of Rhode Island, and in recognition of his contributions to the State of Rhode Island and the University of Rhode Island.

History of Section.
(P.L. 2007, ch. 188, § 1; P.L. 2007, ch. 200, § 1.)



Chapter 22-7.4-102 - The Sgt. Timothy R. Giblin Highway.

§ 22-7.4-102 The Sgt. Timothy R. Giblin Highway.  The section of US Route 6, that travels between Hartford Avenue and Killingly Street in the city of Providence, shall hereafter be named and known as the "Sgt. Timothy R. Giblin Highway" in honor of Sgt. Timothy R. Giblin, a proud and valiant United States Marine, who served this country with honor and distinction, and died in the line of duty on October 23, 1983 in the Beirut barracks bombing during the Lebanese Civil War.

History of Section.
(P.L. 2007, ch. 194, § 1; P.L. 2007, ch. 196, § 1.)



Chapter 22-7.4-103 - Garrahy Hall.

§ 22-7.4-103 Garrahy Hall.  The new residence hall located on the Kingston Campus of the University of Rhode Island known as North Woods Residence A, shall hereafter be named and known as "Garrahy Hall" in honor of J. Joseph Garrahy, former Governor of the State of Rhode Island, in recognition of his contributions to the State of Rhode Island and support of the University of Rhode Island.

History of Section.
(P.L. 2007, ch. 176, § 1; P.L. 2007, ch. 202, § 1.)



Chapter 22-7.4-104 - Charles "Ted" Wright Rotary.

§ 22-7.4-104 Charles "Ted" Wright Rotary.  The rotary located at the intersection of Kingstown Road and Old Point Judith Road in the town of Narragansett shall be named and known as the Charles "Ted" Wright Rotary.

History of Section.
(P.L. 2007, ch. 351, § 1.)



Chapter 22-7.4-105 - The Roosevelt Benton Youth Assessment Center.

§ 22-7.4-105 The Roosevelt Benton Youth Assessment Center.  The building formerly known as the Juvenile Detention Center, located in the Pastore Complex on Cherrydale Court in Cranston, Rhode Island, shall hereafter be named and known as the "Roosevelt Benton Youth Assessment Center."

History of Section.
(P.L. 2007, ch. 78, § 1; P.L. 2007, ch. 90, § 1.)



Chapter 22-7.4-106 - Swan Hall.

§ 22-7.4-106 Swan Hall.  The classroom building on the Kingston Campus of the University of Rhode Island, formerly known as Independence Hall, shall be named and known as "M. Beverly Swan Hall."

History of Section.
(P.L. 2008, ch. 12, § 1; P.L. 2008, ch. 15, § 1.)



Chapter 22-7.4-107 - Ginsu Way.

§ 22-7.4-107 Ginsu Way.  The unnamed street located in the city of Warwick, Rhode Island on the westerly side of Bald Hill Road and at that certain location known as 1775 Bald Hill Road, shall hereinafter be named and known as "Ginsu Way."

History of Section.
(P.L. 2008, ch. 136, § 1.)



Chapter 22-7.4-108 - Robert L. Carothers Library.

§ 22-7.4-108 Robert L. Carothers Library.  The library building on the Kingston Campus of the University of Rhode Island shall be named and known as the "Robert L. Carothers Library."

History of Section.
(P.L. 2009, ch. 8, § 1; P.L. 2009, ch. 9, § 1.)



Chapter 22-7.4-109 - The Governor Philip W. Noel Judicial Complex.

§ 22-7.4-109 The Governor Philip W. Noel Judicial Complex.  The new Kent County Courthouse located in Warwick, Rhode Island, shall hereafter be named and known as "The Governor Philip W. Noel Judicial Complex."

History of Section.
(P.L. 2009, ch. 65, § 1; P.L. 2009, ch. 90, § 1.)



Chapter 22-7.4-110 - The Anthony P. Travisono Building.

§ 22-7.4-110 The Anthony P. Travisono Building.  The Department of Corrections Intake Service Center shall hereafter be named and known as "The Anthony P. Travisono Building" in honor of Anthony P. Travisono, our state's first Director of Corrections, whose reputation for innovation and excellence in correctional and management programming is international, and who went on to become the Executive Director of the American Correctional Association.

History of Section.
(P.L. 2009, ch. 324, § 1; P.L. 2009, ch. 325, § 1.)



Chapter 22-7.4-111 - The Thomas C. Slater Training School.

§ 22-7.4-111 The Thomas C. Slater Training School.  The facility known as the Rhode Island Training School in the city of Cranston, consisting of the Roosevelt Benton Youth Assessment Center, a youth development center, and a female unit, shall hereafter be named and known as "The Thomas C. Slater Training School" in honor of Rhode Island State Representative Thomas C. Slater in recognition of his many and varied contributions to the facility and the State of Rhode Island.

History of Section.
(P.L. 2010, ch. 1, § 1; P.L. 2010, ch. 2, § 1.)



Chapter 22-7.4-112 - Leslie Cameron Greenhouse.

§ 22-7.4-112 Leslie Cameron Greenhouse.  The greenhouse building located at Rhode Island College, 600 Mt. Pleasant Avenue, Providence, Rhode Island, shall hereafter be named and known as the "Leslie Cameron Greenhouse" in honor of Leslie Cameron, Rhode Island College Class of 1970, who provided funding for the renovation of this facility.

History of Section.
(P.L. 2011, ch. 165, § 1; P.L. 2011, ch. 177, § 1.)



Chapter 22-7.4-113 - Anna Fascitelli Fitness and Wellness Center.

§ 22-7.4-113 Anna Fascitelli Fitness and Wellness Center.  The Roger Williams Dining Commons building located in the middle of the residential sector of campus at the University of Rhode Island in Kingston, shall hereafter be named and known as the "Anna Fascitelli Fitness and Wellness Center."

History of Section.
(P.L. 2012, ch. 39, § 1; P.L. 2012, ch. 44, § 1.)



Chapter 22-7.4-114 - Robert J. McKenna Boulevard.

§ 22-7.4-114 Robert J. McKenna Boulevard.  The section of pedestrian roadway, within Fort Adams State Park, from the Fort Adams Visitor's Center, along the North perimeter, to the West Gate, shall be named and known as the "Robert J. McKenna Boulevard".

History of Section.
(P.L. 2012, ch. 132, § 1; P.L. 2012, ch. 183, § 1.)



Chapter 22-7.4-115 - Alex and Ani Hall.

§ 22-7.4-115 Alex and Ani Hall.  The building on the Rhode Island College campus in Providence originally known as the Student Center and, since 1976, as the Art Center, shall hereafter be named and known as "Alex and Ani Hall".

History of Section.
(P.L. 2012, ch. 205, § 1; P.L. 2012, ch. 237, § 1.)



Chapter 22-7.4-116 - Roberta Richman Way.

§ 22-7.4-116 Roberta Richman Way.  The unnamed street located in the city of Cranston, Rhode Island on the easterly side of Howard Avenue and extending to West Road and located adjacent to Margaret Walsh Park shall herein after be named and known as "Roberta Richman Way."

History of Section.
(P.L. 2012, ch. 359, § 2; P.L. 2012, ch. 379, § 2.)



Chapter 22-7.4-117 - Paul Bettencourt Fish Ladder.

§ 22-7.4-117 Paul Bettencourt Fish Ladder.  The fish ladder located on Omega Pond in the city of East Providence shall be named the "Paul Bettencourt Fish Ladder."

History of Section.
(P.L. 2012, ch. 427, § 1; P.L. 2012, ch. 480, § 1.)



Chapter 22-7.4-118 - The Frank Beazley Building.

§ 22-7.4-118 The Frank Beazley Building.  The Wallum Lake Building located at 2090 Wallum Lake Road on the campus of the Eleanor Slater Hospital/Zambarano Unit, in the town of Pascoag shall hereafter be named and known as "The Frank Beazley Building".

History of Section.
(P.L. 2012, ch. 17, § 2; P.L. 2012, ch. 18, § 2.)






Chapter 22-7.5 - Permanent Joint Committee on Retirement



Chapter 22-7.6 - Permanent Joint Committee on Small Business

Chapter 22-7.6-1 - Declaration of purpose  "Small business" defined.

§ 22-7.6-1 Declaration of purpose  "Small business" defined.  The legislature finds and declares:

(1) That the essence of the American economic system is free competition; and

(2) That only through full and free competition can free markets, free entry into business, and opportunities for the expression and growth of personal initiative and individual judgment be assured; and

(3) That small business stands as a symbol of American character and spirit which includes the traits of individual initiative, self-reliance, and creativity; and

(4) That small business has been a major positive factor in the political, economic, and social development of the state; and

(5) That the future welfare of the state depends on the continued development of small business; and

(6) That the opportunity for all people to participate in a manner and method of their own choosing has been a hallmark of our free enterprise system; and

(7) That the people of the state of Rhode Island must be assured of the opportunity and right to participate in our system of free enterprise; and

(8) That it is the sense of the people of the state of Rhode Island that private enterprise and small business entrepreneurship are essential to the preservation of individual liberty and freedom for all our citizens; and

(9) That all citizens of the state of Rhode Island have the right to live in an economically diverse society; and

(10) That all citizens of the state of Rhode Island have the right to own and manage their own business; and

(11) That all citizens of the state of Rhode Island have an equal entrepreneurial opportunity to participate in our free enterprise system regardless of race, creed, and sex; and

(12) That it shall be the declared policy of the people and the legislature of the state of Rhode Island to preserve, protect, and foster the creation, development, and growth of small business in the state; and

(13) That it shall be the policy of the legislature that all agencies, departments, bureaus and instrumentalities of the state government shall take all possible measures to preserve these rights and aggressively foster small business opportunity; and

(14) That the best method of furthering these legislative policies is through the establishment of a permanent state commission for small business development; and

(15) That small business shall be defined as a person, partnership, corporation, or other form of business entity independently owned and operated, not dominant in its field and which business employs five hundred (500) or fewer employees and has its principal place of business located in the state of Rhode Island. This definition shall apply in the interpretation of any statute, regulation, or executive order.

History of Section.
(P.L. 1980, ch. 334, § 1; P.L. 1984, ch. 352, § 1.)



Chapter 22-7.6-2 - Permanent committee  Composition.

§ 22-7.6-2 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on small business to consist of eleven (11) members of the general assembly, five (5) of whom shall be from the senate to be appointed by the president of the senate, six (6) of whom shall be from the house of representatives to be appointed by the speaker of the house of representatives. The chairpersonship of the committee shall alternate biannually from the house to the senate.

History of Section.
(P.L. 1980, ch. 334, § 1; P.L. 2001, ch. 180, § 29.)



Chapter 22-7.6-3 - Selection of officers.

§ 22-7.6-3 Selection of officers.  Upon organization of the joint committee, the president of the senate shall appoint the officers of the joint committee.

History of Section.
(P.L. 1980, ch. 334, § 1; P.L. 2001, ch. 180, § 29.)



Chapter 22-7.6-4 - Duties.

§ 22-7.6-4 Duties.  It shall be the duty of the joint committee to promote the development of legislation affecting small business regulatory matters including, but not limited to, taxation, licensing, loan programs, simplification of government rules and regulations, technical assistance, and assistance in industrial development for both incorporated and unincorporated small businesses.

History of Section.
(P.L. 1980, ch. 334, § 1.)



Chapter 22-7.6-5 - Reports and recommendations.

§ 22-7.6-5 Reports and recommendations.  The joint committee on small business shall from time to time and at least annually report to the general assembly on its findings and the results of its studies, and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 1980, ch. 334, § 1.)



Chapter 22-7.6-6 - Technical assistance.

§ 22-7.6-6 Technical assistance.  The joint committee shall, if it finds it cannot obtain proper assistance from available sources, contract for any technical services that it shall require to effectuate its purposes.

History of Section.
(P.L. 1980, ch. 334, § 1.)



Chapter 22-7.6-7 - References to committee.

§ 22-7.6-7 References to committee.  Each branch of the legislature shall refer to the joint committee, either initially or after action by other committees, all bills and resolutions dealing with or affecting small business.

History of Section.
(P.L. 1980, ch. 334, § 1.)



Chapter 22-7.6-8 - Place of meeting  Quorum.

§ 22-7.6-8 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on small business; provided, that the joint committee on small business may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on small business shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1980, ch. 334, § 1.)






Chapter 22-7.7 - Joint Oversight Committee on the Strategic Development Commission



Chapter 22-7.8 - Permanent Joint Committee on Veterans' Affairs

Chapter 22-7.8-1 - Permanent committee  Composition.

§ 22-7.8-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on veterans' affairs to consist of fifteen (15) members of the general assembly, eight (8) of whom shall be from the house of representatives to be appointed by the speaker, not more than five (5) of whom shall be from the same political party; seven (7) of whom shall be from the senate to be appointed by the president of the senate, not more than five (5) of whom shall be from the same political party. Vacancies shall be filled in like manner as the original appointments. The members of the joint committee on veterans' affairs shall serve so long as they shall remain members of the house from which they were appointed and until their successors are duly appointed and qualified. The chairpersonship of the committee shall alternate biennially from the senate to the house.

History of Section.
(P.L. 1986, ch. 472, § 1; P.L. 2001, ch. 180, § 30; P.L. 2002, ch. 292, § 69.)



Chapter 22-7.8-2 - Selection of officers.

§ 22-7.8-2 Selection of officers.  Upon organization of the joint committee, by majority vote, one of their members shall be chosen as chairperson, another of their members shall be chosen vice-chairperson, and another of their members shall be chosen as secretary.

History of Section.
(P.L. 1986, ch. 472, § 1.)



Chapter 22-7.8-3 - Duties.

§ 22-7.8-3 Duties.  It shall be the duty of the committee to promote the development of a coordinated veterans' program and to consult with all agencies dealing with veterans' affairs.

History of Section.
(P.L. 1986, ch. 472, § 1.)



Chapter 22-7.8-4 - Report and recommendations.

§ 22-7.8-4 Report and recommendations.  The joint committee on veterans' affairs shall from time to time and at least annually report to the general assembly on its findings and the result of its studies, and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 1986, ch. 472, § 1.)



Chapter 22-7.8-5 - References to committee.

§ 22-7.8-5 References to committee.  Each branch of the legislature shall refer to the joint committee all bills and resolutions dealing directly with veterans' affairs.

History of Section.
(P.L. 1986, ch. 472, § 1.)



Chapter 22-7.8-6 - Place of meeting  Quorum.

§ 22-7.8-6 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on veterans' affairs; provided, that the joint committee on veterans' affairs may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on veterans' affairs shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1986, ch. 472, § 1.)






Chapter 22-7.9 - Permanent Joint Committee on Economic Development

Chapter 22-7.9-1 - Permanent committee  Composition.

§ 22-7.9-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on economic development to consist of eleven (11) members of the general assembly, five (5) of whom shall be from the senate to be appointed by the president of the senate not more than three (3) of whom shall be from the same political party, and six (6) of whom shall be from the house of representatives to be appointed by the speaker of the house of representatives not more than four (4) of whom shall be from the same political party. The selection of the chairperson, vice-chairperson, and secretary of the committee shall alternate biennially between the president of the senate and the speaker of the house as set forth in this chapter.

History of Section.
(P.L. 2001, ch. 82, § 1; P.L. 2001, ch. 220, § 1; P.L. 2002, ch. 292, § 70.)



Chapter 22-7.9-3 - Duties.

§ 22-7.9-3 Duties.  It shall be the duty of the joint committee on economic development to promote and encourage the preservation, expansion, and sound development of new and existing industry, business, commerce, agriculture, tourism, and recreational facilities in the state, which will promote the economic development of the state and the general welfare of its citizens.

History of Section.
(P.L. 2001, ch. 82, § 1; P.L. 2001, ch. 220, § 1.)



Chapter 22-7.9-4 - Reports and recommendations.

§ 22-7.9-4 Reports and recommendations.  The joint committee on economic development shall from time to time and at least annually report to the general assembly on its findings and the results of its studies, and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 2001, ch. 82, § 1; P.L. 2001, ch. 220, § 1.)



Chapter 22-7.9-5 - References to committee.

§ 22-7.9-5 References to committee.  Each branch of the legislature may refer to the joint committee, either initially or after action by other committees, all bills and resolutions dealing with or affecting economic development; provided, that the joint committee shall not act on any bill that has a fiscal impact. The joint committee shall transfer any bill with a fiscal impact to the finance committee of the branch of the legislature from which the bill originated.

History of Section.
(P.L. 2001, ch. 82, § 1; P.L. 2001, ch. 220, § 1.)



Chapter 22-7.9-6 - Place of meeting  Quorum.

§ 22-7.9-6 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the joint committee on economic development; provided, that the joint committee on economic development may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on economic development shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 2001, ch. 82, § 1; P.L. 2001, ch. 220, § 1.)






Chapter 22-7.10 - Permanent Joint Committee on Energy

Chapter 22-7.10-1 - Permanent committee  Composition.

§ 22-7.10-1 Permanent committee  Composition.  There is created a permanent joint committee of the general assembly on energy to consist of eight (8) members of the general assembly, four (4) of whom shall be from the senate to be appointed by the president of the senate not more than three (3) of whom shall be from the same political party, and four (4) of whom shall be from the house of representatives to be appointed by the speaker of the house of representatives not more than three (3) of whom shall be from the same political party. The selection of the chairperson, vice-chairperson, and secretary of the committee shall alternate biennially between the president of the senate and the speaker of the house.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)



Chapter 22-7.10-2 - Duties.

§ 22-7.10-2 Duties.  It shall be the duty of the joint committee on energy to promote and encourage the development of effective and efficient plans, programs, strategies, and standards for energy conservation, energy efficiency, and energy resource procurement, use and development, including renewable energy, and in the furtherance to this purpose, it shall be the duty of the joint committee to provide oversight of the implementation of standard offer service through 2020 and all agencies and instrumentalities of the state with responsibility for energy programs, including, but not limited to, the office of energy resources, the Rhode Island energy efficiency and resources management council, the public utilities commission, and the division of public utilities.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)



Chapter 22-7.10-3 - Reports and recommendations.

§ 22-7.10-3 Reports and recommendations.  The joint committee on energy shall from time to time and at least annually report to the general assembly on its findings and the results of its studies, and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)



Chapter 22-7.10-4 - References to committee.

§ 22-7.10-4 References to committee.  Each branch of the legislature may refer to the joint committee, either initially or after action by other committees, all bills and resolutions dealing with or affecting energy.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)



Chapter 22-7.10-5 - Technical assistance.

§ 22-7.10-5 Technical assistance.  The joint committee shall, if it finds it cannot obtain proper assistance from available sources, contract for any technical services that it shall require to effectuate its purposes.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)



Chapter 22-7.10-6 - Place of meeting  Quorum.

§ 22-7.10-6 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house of the use of the joint committee on energy; provided, that the joint committee on energy may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the joint committee on energy shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 2006, ch. 236, § 2; P.L. 2006, ch. 237, § 2.)






Chapter 22-8 - Legislative Council

Chapter 22-8-1 - Creation  Functions.

§ 22-8-1 Creation  Functions.  There is created a legislative council of seven (7) members for the purpose of obtaining information on the operation of the state government and of making a study of legislative problems. It shall be the function of the legislative council:

(1) To collect factual information and to advise the general assembly on matters submitted to the council;

(2) To make recommendations to the general assembly concerning legislation which in its opinion may be required, and if necessary, to draft measures for introduction;

(3) To examine the effect of previously enacted general laws and public laws and to make inquiries from persons affected by the operation of those laws.

History of Section.
(P.L. 1939, ch. 660, § 220; G.L. 1956, § 22-8-1.)



Chapter 22-8-2 - Composition  Appointment of members.

§ 22-8-2 Composition  Appointment of members.  The legislative council shall consist of three (3) senators and four (4) representatives. At the January session of the general assembly in each odd-numbered year the president of the senate shall designate three (3) senators, not more than two (2) of whom shall be members of the same political party, and the speaker of the house shall designate four (4) members of the house of representatives, not more than three (3) of whom shall be members of the same political party, to serve as legislative councilors.

History of Section.
(P.L. 1939, ch. 660, § 221; G.L. 1956, § 22-8-2; P.L. 1999, ch. 105, § 11; P.L. 2001, ch. 180, § 31.)



Chapter 22-8-3 - Organization of council  Meetings  Expenses of members.

§ 22-8-3 Organization of council  Meetings  Expenses of members.  Within two (2) weeks after their designation and appointment, the legislative council shall meet and at this first meeting shall choose a chairperson and a vice-chairperson and may appoint a director of research to perform any duties that the legislative council may designate. The council shall meet as often as may be necessary to perform its duties, provided in any event it shall meet at least once in sixty (60) days and not exceeding twenty-four (24) times in any one calendar year. Meetings of the council shall be at a time and place named by the chairperson. Members of the council shall be compensated for traveling and other necessary expenses incurred in attending the sessions of the council.

History of Section.
(P.L. 1939, ch. 660, § 221; G.L. 1956, § 22-8-3.)



Chapter 22-8-4 - Illegal use of stamp.

§ 22-8-4 Illegal use of stamp.  Every person who, not authorized to do so, shall use or misuse the legislative council stamp which is affixed to the explanation portion of legislation or the bill itself or shall cause to make any notation in any manner whatsoever on the explanation portion of legislation or the bill itself that indicates or purports to indicate that it is approved by the legislative council, shall be guilty of a misdemeanor and shall be punished by imprisonment for not more than six (6) months or fined not more than five hundred dollars ($500), or shall suffer both that fine and imprisonment.

History of Section.
(P.L. 1979, ch. 342, § 1.)






Chapter 22-9 - Petitions to General Assembly

Chapter 22-9-1 - Notice to parties adversely affected by petitions.

§ 22-9-1 Notice to parties adversely affected by petitions.  Whenever any petition presented to either house of the general assembly shall affect the right or interest of any person other than the petitioner, the petition shall be continued to the time as may be ordered by the house in which it is presented, and notice of the pendency of the petition shall be ordered by that house to be served, at the expense of the petitioner, upon the person who shall be interested adversely to the petitioner in it, as by that house shall be deemed reasonable and proper; but if the petitioner shall have served the adverse party with a copy of the petition thirty (30) days before the commencement of the session of the general assembly at which the petition is presented, with a notice of his or her intention to present the petition, and it shall be made to appear to the general assembly that the notice was reasonable and proper, and was properly given, the petition may be considered whenever it is presented; but no petition affecting the interest of any city or town shall be proceeded with at the session at which it shall be presented, unless notice of the petition, in the manner set forth in this section, shall have been served upon the city or town council in open meeting sixty (60) days prior to the presentation of the petition.

History of Section.
(G.L. 1896, ch. 21, § 1; G.L. 1909, ch. 27, § 1; G.L. 1923, ch. 26, § 1; G.L. 1938, ch. 303, § 1; G.L. 1956, § 22-9-1.)



Chapter 22-9-2 - Notice of bill to create corporation with power of eminent domain.

§ 22-9-2 Notice of bill to create corporation with power of eminent domain.  Whenever any bill shall be presented to either house of the general assembly to create a corporation which shall be authorized to exercise the right to eminent domain, or which shall have the right to acquire franchises in the streets and highways of any city or town, notice of the pendency of the petition for the passage of the bill shall be given by the petitioners for it in some newspaper published in the city of Providence and also in some newspaper published in the city, town or county where the corporation is sought to be located (or, if there be no newspaper published in the city, town or county, then in some newspaper published in an adjoining city, town or county), for three (3) weeks successively after the presentation of the bill; and the notice shall specify the purpose of the corporation, the place where it is intended to be established, and the towns or cities where the right of eminent domain is to be exercised or the franchises are to be acquired.

History of Section.
(G.L. 1896, ch. 21, § 2; G.L. 1909, ch. 27, § 2; G.L. 1923, ch. 26, § 2; G.L. 1938, ch. 303, § 2; G.L. 1956, § 22-9-2.)






Chapter 22-10 - Lobbying

Chapter 22-10-1 - Declaration of intent.

§ 22-10-1 Declaration of intent.  (a) The preservation of responsible government requires that the fullest opportunity be afforded to the people of the state to petition their government for the redress of grievances and to express freely to individual legislators and to committees of the legislature their opinion on legislation and current issues; and

(b) Public confidence in the integrity of the legislative process is strengthened by the identification of persons and groups who on behalf of private interests seek to influence the content, introduction, passage, or defeat of legislation and by the disclosure of funds expended in that effort.

History of Section.
(P.L. 1988, ch. 436, § 2.)



Chapter 22-10-2 - Definitions.

§ 22-10-2 Definitions.  For the purpose of this chapter the following definitions apply:

(1) A person is "appointed" by another if he or she receives compensation for lobbying or pursuant to a mutual understanding or agreement engages in lobbying.

(2) "Compensation" means any remuneration received or to be received for services rendered as a lobbyist, whether in the form of a fee, salary, forbearance, forgiveness, reimbursement for expenses, or any other form of recompense, and any combination of these. Where lobbying is incidental to a person's regular employment, his or her compensation for lobbying shall be reported as such and the lobbyist shall record the dollar amount of that portion of his or her compensation that is attributed to the time spent pursuing lobbying activities. In those instances, it shall not be necessary to disclose one's total salary or the percentage of one's time spent on lobbying. The lobbyist shall be required to disclose only his or her best good faith estimate of the dollar amount which corresponds to the portion of his or her time spent on lobbying activities.

(3) "Lobbying" means acting directly or soliciting others to act for the purpose of promoting, opposing, amending, or influencing in any manner the passage by the general assembly of any legislation or the action on that legislation by the governor.

(4) "Lobbyist" means any person who engages in lobbying as the appointed representative of another person.

(5) "Person" means an individual, firm, business, corporation, association, partnership, or other group.

(6) A "quasi-public corporation" means a body corporate and politic acting as a public corporation, which has been organized pursuant to law and granted certain powers, rights and privileges by the general laws, while exhibiting a distinct legal existence from the state, and not constituting a department of the state government, in order to perform a governmental function.

(7) "Major state decision-maker" means:

(i) All general officers; and all executive or administrative head or heads of any state executive agency enumerated in § 42-6-1 as well as the executive or administrative head or heads of state quasi-public corporations, whether appointed or serving as an employee. The phrase "executive or administrative head or heads" shall include anyone serving in the positions of director, executive director, deputy director, assistant director, executive counsel or chief of staff;

(ii) All members of the general assembly and the executive or administrative head or heads of a state legislative agency, whether appointed or serving as an employee. The phrase "executive or administrative head or heads" shall include anyone serving in the positions of director, executive director, deputy director, assistant director, executive counsel or chief of staff;

(iii) All members of the state judiciary and all state magistrates and the executive or administrative head or heads of a state judicial agency, whether appointed or serving as an employee. The phrase "executive or administrative head or heads" shall include anyone serving in the positions of director, executive director, deputy director, assistant director, executive counsel, chief of staff or state court administrator.

(8) "Advertising" means any communication disseminated by means of printing, mailing, electronic transmission, broadcasting or other medium.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 2004, ch. 207, § 1; P.L. 2004, ch. 413, § 1.)



Chapter 22-10-3 - Exemptions.

§ 22-10-3 Exemptions.  The following persons shall be exempt from the provisions of this chapter:

(1) Any elected public official or the official's designee acting in his or her official capacity.

(2) News media executives or their employees or agents who in the ordinary course of business write, publish, or broadcast news items, editorials, or other comments or paid advertisements which directly or indirectly urge legislative action, if those persons engage in no other lobbying activities in connection with that action.

(3) Persons engaged solely in drafting legislation.

(4) Persons who appear solely for themselves or at the request of a legislative committee or any general officer to testify in a public forum in support of or in opposition to legislation.

(5) Persons whose sole lobbying activity is testifying at a public hearing of a legislative committee or commission on behalf of a nonprofit organization and who receive no compensation from that nonprofit organization and for whom that organization expends no funds related to the appearance.

History of Section.
(P.L. 1988, ch. 436, § 2.)



Chapter 22-10-4 - Lobbyists  Limited activity.

§ 22-10-4 Lobbyists  Limited activity.  (a) A person whose sole lobbying activity is testifying at a public hearing of a legislative committee or commission no more than twice during the legislative session, either on behalf of a for profit organization or entity or who receives compensation for the appearance, shall enter or cause to be entered his or her name in a separate register to be maintained in the office of the secretary of state, and shall be required to disclose:

(1) The legislation by bill number and subject matter on which testimony will be given;

(2) The name of the person, corporation, or association that engaged the person's services; and

(3) The compensation, if any, that the person is to receive.

(b) The person shall be exempt from all other reporting requirements of this chapter.

History of Section.
(P.L. 1988, ch. 436, § 2.)



Chapter 22-10-4.1 - Governmental employees.

§ 22-10-4.1 Governmental employees.  Any employee of any branch of federal, state, or local government acting in his or her official capacity shall register his or her name and the agency which he or she represents in a separate register which shall be maintained by the secretary of state for that purpose. Each governmental employee shall annually register his or her name commencing with the year he or she begins lobbying activity. Governmental employees shall be exempt from the remaining provisions of this chapter. For the purposes of this exemption, agents and employees of public corporations shall not be considered state or local employees.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 1992, ch. 233, § 1.)



Chapter 22-10-5 - Register  Information shown  Public records.

§ 22-10-5 Register  Information shown  Public records.  The secretary of state shall prepare and keep in conformity with the provisions of this chapter two (2) separate registers for lobbyists. One shall be for persons lobbying on legislative matters, and one for lobbyists who qualify under § 22-10-4. In these registers shall be entered the name and business address of the employer, and the name, residence, and occupation of the persons employed for any lobbying purpose in connection with legislation, the date of the employment or agreement for the employment, the length of time the employment is to continue, if the time can be determined, and the legislation by bill number or by the subject matter in the manner provided for in § 22-10-7. Each register shall be a public record and open to the inspection of any citizen upon demand at any time during regular business hours of the office of the secretary of state. Within ten (10) days of any filing, the secretary of state shall forward a list of lobbyists in the register on legislative matters to the chairperson of each standing committee of the house of representatives and the senate.

History of Section.
(P.L. 1988, ch. 436, § 2.)



Chapter 22-10-6 - Entry of names of lobbyists on register required.

§ 22-10-6 Entry of names of lobbyists on register required.  (a) Every person, corporation, or association that engages any person to act as a lobbyist as defined in § 22-10-2 shall, after the commencement of the annual legislative session and within seven (7) days after the date of the employment, cause the name of the person, corporation, or association and the name of the person so engaged, or agreed to be engaged, to be entered in the register as provided in § 22-10-5 in the office of the secretary of state. It shall also be the duty of the person so engaged as a lobbyist to enter or cause to be entered his or her name in the register within seven (7) days after his or her date of employment. Upon the termination of the engagement, that fact shall be entered opposite the name of any person so engaged by the employer or employee.

(b) No person, corporation or association shall be allowed to cause the name of the person, corporation or association and the name of the person so engaged to be entered into the register of the office of the secretary of state unless full compliance, if any required, of the provisions of this chapter have been met for the prior calendar year.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 2011, ch. 283, § 1; P.L. 2011, ch. 298, § 1.)



Chapter 22-10-7 - Entries as to additional subjects of legislation.

§ 22-10-7 Entries as to additional subjects of legislation.  (a) Every person, corporation, or association employing any lobbyist, and the lobbyist, shall, whenever further subjects of legislation are introduced or arise which the lobbyist is to promote or oppose, make or cause to be made additional entries opposite their names in the register. Each entry shall state the legislation by bill number or by the subject.

(b) The secretary of state shall prepare a form containing a comprehensive list of legislative subjects which shall be provided to each registrant. The registrant shall designate on that form the subject or subjects on which he or she intends to promote or oppose legislation. If the person intends to lobby on a subject not so listed, he or she shall identify it by bill number or by topic including a reference to the chapter of the general laws to be affected.

History of Section.
(P.L. 1988, ch. 436, § 2.)



Chapter 22-10-8 - Identification badge.

§ 22-10-8 Identification badge.  (a) There shall be issued by the secretary of state to every person who shall qualify as a legislative lobbyist, as provided in this chapter, and who shall have complied with the provisions of this chapter for the prior calendar year, if applicable, an identification badge evidencing qualification in the form as shall be prescribed by the secretary of state. Every lobbyist shall conspicuously display this identification badge on his or her clothing while in the state house at all times of the day during any legislative session, special legislative session, and at all times of the day during any committee meeting or joint committee meeting of the general assembly. The badge shall include, but not be limited to, the word "Lobbyist" in bold print as well as the name of the lobbyist, the year, and the name of the employer.

(b) An annual fee equal to the actual cost of preparing the badges, but not exceeding five dollars ($5.00) per entity represented, shall be paid by the lobbyist. The fee shall be paid to the secretary of state at the time of registration for deposit in the state's general treasury.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 2011, ch. 283, § 1; P.L. 2011, ch. 298, § 1; P.L. 2012, ch. 46, § 1; P.L. 2012, ch. 78, § 1.)



Chapter 22-10-9 - Financial reports.

§ 22-10-9 Financial reports.  (a) Every person that engages any person to act as a lobbyist concerning legislative matters, and the lobbyist, shall individually file with the secretary of state a complete and itemized report of all expenditures made for the purpose of lobbying, including, but not limited to, advertising expenses and all compensation paid to the lobbyists for lobbying, and all campaign contributions in excess of one hundred dollars ($100) to state and municipal elected officials and state political action committees. The report shall also include any expenditure, gift, or honorarium of twenty-five dollars ($25.00) or more for each occurrence concerning any legislative or executive official paid or incurred by the person who engages the lobbyist and the lobbyist. The report shall include the names of the individuals receiving or in whose behalf the expenditures have been made, and the reason, date, and place of the expenditures.

(2) Any function to which the entire membership of the general assembly, or of either chamber or of any legally constituted legislative committee or commission within the general assembly, is invited, which is sponsored by any person, corporation, or association having engaged any person to act as a lobbyist, or by any lobbyist, shall be deemed a lobbying activity, and any funds expended or incurred for that function shall be set forth in the financial report.

(3) The initial report shall be filed by the person, corporation, or association having engaged any person to act as a lobbyist and by the lobbyist at the time of their initial registration, and updated reports shall be filed with the secretary of state by the fifteenth (15th) day of each month thereafter, beginning in March until the earlier of the termination of the lobbyist's engagement or the final adjournment of the general assembly. A final report shall be filed no later than thirty (30) days after the earlier of the termination of the lobbyist's engagement or the final adjournment of the general assembly.

(4) All reports shall be on a form prescribed by the secretary of state, and the reports shall be open for public inspection.

(5) In the event no compensation has been paid or received, and no expenses have been paid or incurred, an annual statement to that effect may be filed with the secretary of state in lieu of the report form.

(b) During any special session of the general assembly, every person, corporation, or association that engages any person to act as a lobbyist, and every lobbyist so engaged, shall register within twenty-four (24) hours of the commencement of the session. The initial financial reports shall be filed within twenty-four (24) hours after the date of the employment for the special session, and updated reports shall be filed every fourteen (14) days thereafter. The final report shall be filed no later than seven (7) days after the date of adjournment.

(c) Not later than January 15 of each year, every lobbyist and every individual, firm, business, corporation, association, partnership, or other group which employed a lobbyist or engaged any person to act as a lobbyist or who was required to register with the office of secretary of state during the preceding year pursuant to § 22-10-6 shall file with the secretary of state a complete and detailed report of all money or anything of value which in the aggregate exceeds two hundred fifty dollars ($250) provided or promised to any major state decision-maker within the preceding calendar year. "Money" and "anything of value" in this subsection and in subsection (d) of this section shall mean any fee, salary, commission, expense allowance, forbearance, forgiveness, royalty, rent, capital gain, gift, loan, reward, favors or services, gratuities or special discounts, or any other form of recompense that constitutes income under the Federal Internal Revenue Code.

(d) Not later than January 15 of each year, every individual, firm, business, corporation, association, partnership or other group specified in subsection (c) of this section shall provide an exact copy of the report required in subsection (c) of this section to the Rhode Island ethics commission and to any major state decision-maker to whom it provided or promised money or anything of value which in the aggregate exceeds two hundred fifty dollars ($250) within the preceding calendar year.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 1992, ch. 238, § 1; P.L. 2000, ch. 361, § 1; P.L. 2000, ch. 505, § 1; P.L. 2004, ch. 207, § 1; P.L. 2004, ch. 413, § 1; P.L. 2005, ch. 11, § 1; P.L. 2006, ch. 428, § 4; P.L. 2006, ch. 429, § 4; P.L. 2008, ch. 264, § 1; P.L. 2008, ch. 451, § 1.)



Chapter 22-10-10 - Duties and powers of the secretary of state.

§ 22-10-10 Duties and powers of the secretary of state.  The secretary of state shall have authority to perform any duties that are necessary to implement the provisions of this chapter. Without limiting the generality of the foregoing, the secretary of state is authorized and empowered to:

(1) Develop forms for the making of the required financial reports.

(2) Develop one register for legislative lobbyists and one register for limited activity lobbyists.

(3) Adopt rules and regulations to carry out the purposes of this chapter.

(4) Prepare and make available for public inspection through the office of the secretary of state summaries of all reports.

(5) Prepare and publish a manual for all persons, corporations, or associations which engage any person as a lobbyist and for all lobbyists which sets forth the requirements of this chapter and conduct an annual education program for lobbyists to review the requirements of this chapter and chapter 139 of title 42 regarding lobbying activities and construction on codes of ethics and conflicts of interest.

(6) Ascertain whether any person, corporation, association, or lobbyist has failed to register or file reports or has filed an incomplete or inaccurate report; and the secretary may, for good cause shown, extend the dates upon which reports are required to be filed.

(7) Conduct investigations and/or hearings relative to alleged violations of this chapter either on his or her own initiative or upon receipt of a verified written complaint, which complaint shall, upon pain and penalty of perjury, be based upon actual knowledge and not merely on information and belief. Upon completion of the investigation, if the secretary of state has reason to believe that a violation has occurred, the secretary may convene a hearing for the purpose of taking evidence and receiving testimony regarding the alleged violation. At this hearing, the person alleged to have committed the violation shall be afforded the opportunity to present evidence and offer testimony in his or her defense. Upon completion of the hearing, if the secretary of state determines by a preponderance of the evidence that a violation has occurred, the secretary shall order the lobbyist or person engaging a lobbyist to file any report or amended report that is necessary to immediately correct the violation. If the secretary determines by clear and convincing evidence that the violation was intentional and that the violator failed to comply when given notice of the deficiency, then he or she may impose an administrative penalty as provided in § 22-10-11(a). Any determination and/or administrative penalty imposed by the secretary of state may be appealed by the aggrieved party to superior court pursuant to the provisions of chapter 35 of title 42. If the secretary of state determines that the nature of the violation was of such seriousness and willfulness as to warrant a criminal complaint, he or she may refer the violation to the attorney general for prosecution as provided for in § 22-10-11(b).

(8) Administer oaths.

(9) Prepare and publish annually by March first (1st), a report on lobbying in Rhode Island to be submitted to the governor, the speaker of the house, the house majority leader, the house minority leader, the senate president, the senate majority leader, the senate minority leader, and members of the ethics commission. The annual report shall include information on lobbying activities as provided in §§ 22-10-4, 22-10-5, 22-10-9, 42-139-3, 42-139-4, 42-139-5, and 42-139-6. The report shall be made available electronically on the secretary of state's website.

(10) Deny any person, corporation, or association which engages any person as a lobbyist and/or any lobbyist the ability to register with its office pursuant to section 12 of this chapter until such time as full compliance with this chapter, for the prior calendar year, if applicable, has been met.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 2006, ch. 428, § 4; P.L. 2006, ch. 429, § 4; P.L. 2011, ch. 283, § 1; P.L. 2011, ch. 298, § 1.)



Chapter 22-10-11 - Penalty for violations of chapter.

§ 22-10-11 Penalty for violations of chapter.  (a) Administrative penalty. Any person, corporation, association, or lobbyist who is found to have intentionally violated any provision of this chapter shall be subject to an administrative penalty not to exceed two thousand dollars ($2,000) per violation which may be imposed by the secretary of state after a hearing complying with the procedures set forth in § 22-10-10(7).

(b) Criminal penalty. Any person, corporation, or association that shall willfully fail to file reports when due or shall fail to comply with any provision of this chapter shall, upon conviction for that offense, be fined not less than five hundred dollars ($500) nor more than ten thousand dollars ($10,000). Any person employed as a lobbyist or agent who shall willfully fail to file reports when due or shall otherwise fail to comply with any provision of this chapter shall be fined not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000), and shall be debarred from acting in the capacity of a lobbyist for the period of three (3) years from the date of conviction.

History of Section.
(P.L. 1988, ch. 436, § 2; P.L. 2004, ch. 207, § 1; P.L. 2004, ch. 413, § 1.)



Chapter 22-10-12 - Lobbying without compliance prohibited.

§ 22-10-12 Lobbying without compliance prohibited.  No person shall appear as a lobbyist before any committee of the general assembly or either branch of the general assembly or engage in any lobbying activity unless his or her name appears upon the register for lobbyists. No person, private or public corporation, or association shall directly or indirectly employ any person as a lobbyist unless the name of that person, corporation, or association and the lobbyist are duly entered on the register as provided by this chapter. No person shall be employed as a lobbyist for compensation dependent in any manner upon the passage or defeat of any proposed legislation or upon any other contingency connected with the action of the general assembly, or of either branch or of any committee of the general assembly, or of the governor. Any person, corporation, or association violating this section shall be subject to the penalties set forth in § 22-10-11.

History of Section.
(P.L. 1988, ch. 436, § 2.)






Chapter 22-11 - Joint Committee on Legislative Services

Chapter 22-11-1 - Permanent committee  Composition.

§ 22-11-1 Permanent committee  Composition.  There is created a permanent joint committee on legislative services consisting of the president and the minority leader of the senate, the majority and minority leaders from the house of representatives, and the speaker of the house of representatives. The members of the committee shall serve until their successors have been duly elected and qualified.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1; P.L. 1988, ch. 489, § 2; P.L. 2001, ch. 180, § 32.)



Chapter 22-11-2 - Officers.

§ 22-11-2 Officers.  The speaker of the house of representatives shall serve as chairperson of the joint committee and the president of the senate shall serve as vice-chairperson.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1; P.L. 2001, ch. 180, § 32.)



Chapter 22-11-3 - Functions.

§ 22-11-3 Functions.  (a) It shall be exclusively the responsibility of the joint committee to act upon all administrative matters affecting the operation of the general assembly, including, but not limited to:

(1) The preparation of the legislative payrolls;

(2) The preparation of requests for the annual operating budget for the general assembly;

(3) The control of house and senate appropriations, including expenditures of standing, select, and special committees of the general assembly, except those provided otherwise by law;

(4) All printing for the general assembly and its members and staff including, but not limited to, stationery, bills and journals and covers for them, daily calendars, public laws, acts of a local and private nature, and resolutions;

(5) The procuring of office space, supplies, equipment, and professional and technical assistants for the general assembly; and

(6) The exclusive responsibility for the purchase or rental of and the installation, obtaining, upkeep, and maintenance of electronic voting devices and equipment incidental to the devices, and sound systems for the house of representatives and senate chambers, including, but not limited to, entering into contracts and agreements for the purchase, rental, installation, or maintenance of the equipment and procuring the necessary supplies for the systems.

(b) In addition, the joint committee will have exclusive authority on office space allocations and maintenance and repair in this state capitol building for all agencies of government, except the offices of the governor and the offices of the secretary of state.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1; P.L. 1972, ch. 201, § 1; P.L. 1974, ch. 196, § 2; P.L. 1974, ch. 198, art. 5, § 1; P.L. 1980, ch. 146, § 1; P.L. 1981, ch. 291, art. 11, § 1.)



Chapter 22-11-3.1 - Rules and regulations.

§ 22-11-3.1 Rules and regulations.  (a) The joint committee on legislative services is authorized and empowered to adopt any rules and regulations that are deemed necessary to accomplish the purposes of this chapter, a copy of which rules and regulations shall be filed with the secretary of state and available for public inspection; provided, that each permanent and continuing office or agency within the legislative department, established by statute and to which funds are specifically appropriated, will maintain and be responsible for exercising its own internal financial and personnel controls. In the formation of these rules and regulations, the joint committee shall take into consideration and conform to, where practicable, existing policies governing financial and personnel practices within the executive branch of government.

(b) The joint committee on legislative services is authorized and empowered to adopt rules and regulations, consistent with the rules of each house of the general assembly, designed to provide electronic services and products to its elected members and, incrementally, to make electronic services and products regarding its proceedings available to the citizens of this state. The joint committee on legislative services shall prioritize general assembly proceedings and legislative information to be made incrementally accessible in a timely manner, including:

(1) A list of all members of the general assembly with their addresses and telephone numbers and all committees of the general assembly and their members;

(2) The history and status of every bill introduced and amended in each current legislative session;

(3) The current calendars of the house and the senate and of all legislative committees;

(4) The text of every bill introduced and to be printed in the current legislative session, including the amended or substitute form of each bill, and the text of every bill as enacted;

(5) The general laws;

(6) The Rhode Island Constitution; and

(7) The senate and house journals.

(c) It shall be solely and exclusively within the discretion of the joint committee on legislative services, when providing access, to include and require, in written contracts for electronic services and products, provisions that:

(1) Protect the security and integrity of the information system of the general assembly;

(2) Limit any potential liability of the general assembly in providing public access to electronic services and products;

(3) Ensure that access of non-disclosable information is prohibited;

(4) Provide protection against intentional or accidental disclosure, modification, or destruction of records.

History of Section.
(P.L. 1968, ch. 99, § 8; P.L. 1988, ch. 489, § 2; P.L. 1994, ch. 377, § 1; P.L. 2002, ch. 292, § 72.)



Chapter 22-11-3.2 - Law revision director.

§ 22-11-3.2 Law revision director.  The joint committee on legislative services is authorized and empowered to appoint a law revision director in charge of law revision, who shall perform the duties as the joint committee on legislative services may prescribe in relation to law revision.

History of Section.
(P.L. 1985, ch. 153, § 3; P.L. 1988, ch. 489, § 2; P.L. 1999, ch. 354, § 21.)



Chapter 22-11-3.3 - Printing and binding of proceedings of general assembly.

§ 22-11-3.3 Printing and binding of proceedings of general assembly.  The joint committee on legislative services shall, at the end of each session of the general assembly, cause to be published, with a proper index, a number of copies of the public laws not exceeding three thousand (3,000) that shall have been passed during the session, as compiled and edited by the law revision director of the joint committee on legislative services, to be distributed in the manner provided in § 43-2-5. It shall also cause to be published, with a proper index, a number of copies of the acts of a local and private nature and resolutions not exceeding one thousand (1,000) that shall have been passed at the session, as compiled and edited by the law revision director of the joint committee on legislative services, excluding resolutions of congratulation, commendation, and sympathy to be distributed in the manner provided in § 43-2-5.

History of Section.
(P.L. 1972, ch. 201, § 2; P.L. 1973, ch. 269, § 1; P.L. 1983, ch. 304, § 2; G.L. 1956, § 22-11-3.2; P.L. 1985, ch. 153, § 2; P.L. 1988, ch. 489, § 2.)



Chapter 22-11-3.4 - Duties of the law revision director.

§ 22-11-3.4 Duties of the law revision director.  In addition to other duties assigned to the law revision director, he or she shall rearrange, rephrase, and consolidate the public laws and acts and resolves of the general assembly so that redundancies may be avoided, obsolete enactments eliminated, contradictions reconciled, omissions supplied, and imperfections cured. The law revision director has no authority either to change the law or to alter the substance of the statutes but shall alert the general assembly annually to specific changes, which may be required. In addition, a report shall be filed annually with the general assembly which shall indicate which sections of the general laws at the previous session had more than one amendment and displaying a copy of the final version of the statute on the first legislative day of the next subsequent session of the general assembly.

History of Section.
(P.L. 1985, ch. 153, § 3; P.L. 1999, ch. 354, § 21.)



Chapter 22-11-3.5 - Revision of statutes  Gender neutrality.

§ 22-11-3.5 Revision of statutes  Gender neutrality.  The law revision director is authorized and empowered to amend statutes for the purpose of making statutory language gender neutral.

History of Section.
(P.L. 1988, ch. 378, § 2.)



Chapter 22-11-4 - Employees.

§ 22-11-4 Employees.  To accomplish the purposes of this chapter, the joint committee is authorized to employ a chief legislative clerk and any other legislative assistants, including clerical assistants, that it deems necessary, and to fix the rates of compensation of these employees.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1.)



Chapter 22-11-5 - Quarters.

§ 22-11-5 Quarters.  The permanent joint committee on legislative services shall be provided with suitable offices in the state house for its staff.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1; P.L. 1988, ch. 489, § 2.)



Chapter 22-11-6 - Annual appropriation.

§ 22-11-6 Annual appropriation.  The general assembly shall annually appropriate the sum as shall be necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1960, ch. 181, art. 6, § 1.)






Chapter 22-12 - Fiscal Notes

Chapter 22-12-1 - When fiscal notes required.

§ 22-12-1 When fiscal notes required.  All bills and resolutions having an effect on the revenues, expenditures, or fiscal liability of the state, which can be calculated with reasonable accuracy, excepting appropriation measures carrying specific dollar amounts, shall be accompanied by a brief explanatory statement or note which sets forth their estimated dollar effect. The statements or notes shall be known as "fiscal notes," and they shall accompany each such bill or resolution prior to consideration of the house in which the bill or resolution originated. Fiscal notes shall also accompany each bill or resolution that affects any city or town financially.

History of Section.
(P.L. 1965, ch. 204, § 1; P.L. 1978, ch. 248, § 1; P.L. 1989, ch. 126, art. 47, § 1.)



Chapter 22-12-1.1 - Fiscal notes for administrative rules.

§ 22-12-1.1 Fiscal notes for administrative rules.  Whenever a state department or agency proposes to adopt administrative rules in accordance with the provisions of chapter 35 of title 42, which rules affect the state or any city or town financially, the proposed rules shall be accompanied by a fiscal note. The budget officer shall be responsible, in cooperation with these agencies, for the preparation of the fiscal note, except that the department of revenue, in consultation and cooperation with the Rhode Island League of Cities and Towns, shall be responsible for the preparation of the fiscal note for bills affecting cities and towns. Fiscal notes shall be returned to the state department or agency proposing to adopt administrative rules within ten (10) calendar days of when the request was made. Copies of all fiscal notes for administrative rules shall be forwarded to the chairperson of the house finance committee, the chairperson of the senate finance committee, house fiscal advisor and senate fiscal advisor.

History of Section.
(P.L. 1987, ch. 213, § 1; P.L. 2006, ch. 246, art. 39, § 1; P.L. 2008, ch. 98, § 1; P.L. 2008, ch. 145, § 1.)



Chapter 22-12-2 - Content of fiscal notes.

§ 22-12-2 Content of fiscal notes.  Fiscal notes shall, wherever possible, cite effect in dollar amounts for the current fiscal year and estimates for the next two (2) succeeding fiscal years. No comment or opinion relative to the merits of the bill shall be included, excepting however that technical or mechanical defects may be noted. Fiscal notes for bills affecting cities and towns shall cite the effect by city and town.

History of Section.
(P.L. 1965, ch. 204, § 1; P.L. 1978, ch. 248, § 1.)



Chapter 22-12-3 - Request for fiscal notes.

§ 22-12-3 Request for fiscal notes.  Fiscal notes shall only be requested by the chairperson of the house or senate finance committee upon being notified by another committee chairperson, the sponsor of the bill or resolution, or in the case of bills or resolutions affecting cities or towns, by the Rhode Island League of Cities and Towns in addition to the individuals referred to in this section, of the existence of any bill or resolution described in § 22-12-1. Requests shall be made in the form and substance as may be requested by the finance committee chairperson, and shall be forwarded through the house or senate fiscal adviser to the state budget officer, who shall determine the agency or agencies affected by the bill, or for bills affecting cities and towns to the chief executive official of the cities and the towns, the Rhode Island League of Cities and Towns, and the department of revenue. The budget officer shall then be responsible, in cooperation with these agencies, for the preparation of the fiscal note, except that the department of administration, in consultation and cooperation with the Rhode Island League of Cities and Towns, shall be responsible for the preparation of the fiscal note for bills affecting cities and towns.

History of Section.
(P.L. 1965, ch. 204, § 1; P.L. 1974, ch. 198, art. 6, § 1; P.L. 1978, ch. 248, § 1; P.L. 1981, ch. 291, art. 10, § 1; P.L. 1985, ch. 181, art. 61, § 8; P.L. 2008, ch. 98, § 1; P.L. 2008, ch. 145, § 1.)



Chapter 22-12-4 - Return of fiscal notes.

§ 22-12-4 Return of fiscal notes.  (a) Fiscal notes shall be returned to the chairperson of the committee having the bill or resolution under consideration and to the person making the request within ten (10) calendar days of when the request was made. All completed fiscal notes received by committee in compliance with this chapter shall be reviewed by the advisor of the committee on finance of the house or senate who shall note his or her approval as to accuracy and reliability of the dollar estimates or append his or her comments or exceptions.

(b) If the budget office fails to return a fiscal note within the timeframes set forth in subsection (a) of this section, the house fiscal advisor or the senate fiscal advisor may request any agency or department of state government which may be affected by the bill or resolution under consideration to provide any information that he or she may deem necessary for the preparation of an interim fiscal note. Any agency or department of which such a request is made shall respond in writing to the the fiscal advisor within five (5) business days. The house fiscal advisor or the senate fiscal advisor may prepare an interim fiscal note at any time after expiration of the time frame set forth in subsection (a) of this section.

(c) Notwithstanding the provisions of § 22-12-1, the house in which the bill or resolution originated may consider the bill or resolution if the fiscal note has not been returned within the timeframe set forth in subsection (a) of this section, provided an interim note has been prepared.

History of Section.
(P.L. 1965, ch. 204, § 1; P.L. 1978, ch. 248, § 1; P.L. 1981, ch. 291, art. 10, § 1; P.L. 1986, ch. 287, art. 16, § 1; P.L. 1989, ch. 126, art. 47, § 1; P.L. 1994, ch. 70, art. 33, § 1.)



Chapter 22-12-5 - Failure to supply information.

§ 22-12-5 Failure to supply information.  Whenever a bill or resolution, requiring a fiscal note as set forth in § 22-12-2, affects a city or town financially and the affected city or town fails to supply the necessary financial information or fails to cooperate with the agency or entity, as set forth in § 22-12-3, compiling the financial information within five (5) business days after the request for the financial information, then the chairperson of the legislative committee to which the bill is assigned shall notify the chief executive official of the city or town, by certified mail, return receipt requested, that the city or town has not supplied or has failed to cooperate in the compiling of the financial information. The affected city or town shall have three (3) calendar days from the receipt of the certified letter to supply the financial information. In the event that the bill or resolution becomes law and has a financial effect on the city or town, which does or could necessitate additional expenditures from local revenue, then the provisions of §§ 45-13-6  45-13-11 shall not apply.

History of Section.
(P.L. 1981, ch. 291, art. 10, § 2; P.L. 1994, ch. 70, art. 33, § 1.)






Chapter 22-12.1 - Actuarial Cost

Chapter 22-12.1-1 - Actuarial cost required.

§ 22-12.1-1 Actuarial cost required.  (a) Proposed legislation which directly impacts the retirement system can potentially affect the benefits of all plan participants and beneficiaries. Since it is in the best interests of plan participants and beneficiaries to determine the financial consequences of any proposed legislation which would directly impact the state's liability to the retirement system, no committee shall recommend passage of any bill or resolution having an effect on contributions, benefits and retirement allowances of the retirement system pursuant to the provisions of chapters 8  10 of title 36, unless the bill or resolution shall be accompanied by a statement which shall set forth the full actuarial costs or full actuarial value, as those terms are defined in § 36-8-1.

(b) These statements or notes shall be known as "pension impact notes," and they shall accompany each such bill or resolution prior to consideration of the house in which the bill or resolution originated. The reasonable cost of preparing pension impact notes shall be charged as an administrative expense and paid from the retirement system's restricted receipts account established pursuant to § 36-8-10.1. Only the chair of the senate committee on finance with the approval of the president of the senate can request a pension impact note on proposed legislation that originates in the senate. Only the chair of the house committee on finance with the approval of the speaker of the house can request a pension impact note on proposed legislation that originates in the house. The governor can request a pension impact note on proposed legislation recommended in the appropriation acts required by §§ 35-3-7 or 35-3-8.

(c) Notwithstanding the foregoing, the chair of the senate committee on finance and/or the house committee on finance, with approval of the president of the senate or the speaker of the house of representatives respectively, may request a pension impact note relating to any proposed impact upon the state's liability to the retirement system regardless of the existence of related proposed legislation.

(2) The reasonable cost of preparing pension impact notes which are not related to existing proposed legislation shall be paid from the annual appropriation for the joint committee on legislative services.

(d) The director of the department of administration, with approval of the governor, may request a pension impact note.

(2) The reasonable cost of preparing impact notes which are not related to existing proposed legislation shall be paid from the annual appropriation for the department of administration budget.

History of Section.
(P.L. 1991, ch. 111, § 2; P.L. 2008, ch. 100, art. 23, § 1; P.L. 2011, ch. 381, § 1; P.L. 2011, ch. 406, § 1.)






Chapter 22-13 - Auditor General

Chapter 22-13-1 - Appointment  Qualifications  Oath  Bond  Office space  Rules and regulations.

§ 22-13-1 Appointment  Qualifications  Oath  Bond  Office space  Rules and regulations.  (a) The auditor general shall be appointed by the joint committee on legislative services, referred to in this chapter as "the committee." At the time of appointment, the auditor general shall have had active experience in general accounting principles and practices in this state for a total period of at least five (5) years. Vacancies in the office shall be filled in the same manner as the original appointment.

(b) The committee shall employ qualified persons necessary for the efficient operation of the office and shall fix their duties and compensation and those persons shall be in the unclassified service.

(2) No person shall be employed as an auditor who does not have adequate technical training and proficiency, and a baccalaureate degree from a college or university, and no person shall be employed or retained as legal advisor on either a full-time or a part-time basis who is not a member of the Rhode Island bar.

(c) The auditor general before entering upon the duties of his or her office, shall take and subscribe to the oath of office required of state officers by the state constitution.

(d) The auditor general shall be covered by the state's blanket position bond and conditioned that he or she will well and faithfully discharge the duties of his or her office, promptly report any delinquency or shortage discovered in any accounts and records audited by him or her, and promptly pay over and account for any and all funds that shall come into his or her hands as auditor.

(e) All auditors employed by the auditor general shall be covered by a blanket position bond. The bonds or bond shall meet and contain the same conditions as are required in the bond of the auditor general.

(2) All bonds shall be filed with the committee. If an auditor is not covered in the blanket position bond, an individual bond shall be filed within thirty (30) days after the employee received notice of his or her employment. The amount of the bond shall be determined by the auditor general. Failure to file an individual bond or to be covered in the blanket position bond shall terminate his or her employment.

(f) The annual premium of all bonds shall be paid out of any funds provided for the operation of the office.

(g) The auditor general shall be provided with suitable quarters, but to facilitate auditing and to eliminate unnecessary traveling, the joint committee on legislative services may establish divisions and assign auditors to each division and determine their duties and the areas of the state to be served by the respective divisions. The auditor general shall be provided and furnished with any space that may be necessary to carry out his or her functions in other areas of the state.

(h) The auditor general may make and enforce reasonable rules and regulations necessary to facilitate audits which the joint committee on legislative services authorizes the auditor general to perform. This includes the post-audit of the financial transactions and accounts of the state that is provided for by the finance committee of the house of representatives.

(i) No full-time employee of the office of auditor general shall serve as an executive, officer, or employee of any political party committee, organization, or association. Neither the auditor general nor any employee of the auditor general shall become a candidate for election to public office unless he or she shall first resign from his or her office or employment.

History of Section.
(P.L. 1973, ch. 225, § 1; P.L. 1975, ch. 194, § 1; P.L. 1988, ch. 525, § 1.)



Chapter 22-13-2 - Termination of appointment.

§ 22-13-2 Termination of appointment.  Failure on the part of the auditor general to perform the mandatory duties under the direction of the committee shall constitute cause for termination of appointment. The appointment of the auditor general may be terminated at any time by a majority vote of the joint committee on legislative services.

History of Section.
(P.L. 1973, ch. 225, § 1.)



Chapter 22-13-3 - Salaries and expenses.

§ 22-13-3 Salaries and expenses.  (a) The expenses of the members of the committee shall be approved by the chairperson of the committee and paid from the appropriation for legislative expense.

(b) The auditor general shall prepare and annually submit to the committee a proposed budget for the ensuing fiscal year. The committee shall review the budget request and may amend or change the budget request as it deems necessary. The budget request, as amended or changed by the committee, shall become the operating budget of the auditor general for the ensuing fiscal year; provided, that the budget so adopted may subsequently be amended under the same procedure.

(c) Within the limitations of the approved operating budget, the salaries and expenses of the auditor general and his or her staff shall be paid from the appropriation for legislative expense or any other moneys appropriated by the legislature for that purpose. The joint committee on legislative services shall approve all bills for salaries and expenses.

History of Section.
(P.L. 1973, ch. 225, § 1.)



Chapter 22-13-4 - Definitions  Duties of auditor general  Investigations by committee.

§ 22-13-4 Definitions  Duties of auditor general  Investigations by committee.  (a) The following words and phrases have the following meanings unless a different meaning is required by the context:

(1) "Performance audit" means an examination of the effectiveness of administration and its efficiency and adequacy in terms of the program of the state agency authorized by law to be performed. The "performance audit" may also include a review of the agency in terms of compliance with federal and state laws and executive orders relating to equal employment opportunities and the set aside for minority businesses.

(2) "Political subdivision" means a separate agency or unit of local government created or established by law and includes, but is not limited to, the following and the officers of the following: authority, board, branch, bureau, city, commission, council, consolidated government, county, department, district, institution, metropolitan government, municipality, office, officer, public corporation, town, or village.

(3) "Post-audit" means an audit made at some point after the completion of a transaction or a group of transactions.

(4) "State agency" means a separate agency or unit of state government created or established by law and includes, but is not limited to, the following and the officers of the following: authority, board, branch, bureau, commission, council, department, division, institution, office, officer, or public corporation, as the case may be, except any agency or unit within the legislative branch of state government.

(b) The auditor general shall make post-audits and performance audits of public records and perform related duties as prescribed by the committee. He or she shall perform his or her duties independently but under the general policies established by the committee.

(c) The auditor general shall have the power and duty to make post-audits and performance audits of the accounts and records of all state agencies, including the board of governors for higher education and the board of regents for elementary and secondary education, as defined in this section.

(2) The auditor general shall have the power, when requested by a majority of the committee, to make post-audits and performance audits of accounts and records of any other public body or political subdivision, or any association or corporation created or established by any general or special law of the general assembly, or any person, association, or corporation to which monies of the state have been appropriated by the general assembly. Nothing in the subdivision shall be construed to apply to public utilities.

(3) The auditor general shall perform or have performed annually a complete post-audit of the financial transactions and accounts of the state when approved by the chairperson of the joint committee on legislative services.

(d) The committee may at any time, without regard to whether the legislature is then in session or out of session, take under investigation any matter within the scope of an audit either completed or then being conducted by the auditor general, and in connection with that investigation may exercise the powers of subpoena vested by law in a standing committee of the legislature.

(e) The auditor general may, when directed by the committee, designate and direct any auditor employed by him or her to audit any accounts or records within the power of the auditor general to audit. The auditor shall report his or her findings for review by the auditor general, who shall prepare the audit report.

(2) The audit report shall make special mention of:

(i) Any violation of the laws within the scope of the audit; and

(ii) Any illegal or improper expenditure, any improper accounting procedures, all failures to properly record financial transactions, and all other inaccuracies, irregularities, shortages, and defalcations.

(3) At the conclusion of the audit, the auditor general or his or her designated representative will conduct an exit conference with the official whose office or department is subject to audit and submit to him or her a draft report which includes a list of findings and recommendations. If an official is not available for the exit conference, delivery of the draft report is presumed to be sufficient notice. The official must submit to the auditor general within sixty (60) days after the receipt of the draft report his or her written reply as to:

(i) Acceptance and plan of implementation of each recommendation;

(ii) Reason(s) for non-acceptance of a recommendation.

(4) Should the auditor general determine that the written explanation or rebuttal of the official whose office is subject to audit is unsatisfactory, he or she shall, as soon as practicable, report his or her findings to the joint committee on legislative services.

(f) A copy of the audit report shall be submitted to each member of the committee.

(g) If the auditor general discovers any errors, unusual practices, or any other discrepancies in connection with his or her audit or post-audit of a state agency or state officers, the auditor general shall, as soon as practicable, notify in writing the president of the senate and the speaker of the house of representatives, respectively.

(h) The auditor general shall annually review the capital development program to determine: (1) the status of all projects included in the program; (2) whether the funds are being properly expended for their intended purposes; (3) the completion date or projected completion date of the projects; (4) which projects require professional services and to determine the identity of individuals or firms appointed; and (5) the expended and unexpended funds. This report shall be annually submitted to the general assembly on the first Wednesday in February.

History of Section.
(P.L. 1973, ch. 225, § 1; P.L. 1974, ch. 225, § 1; P.L. 1975; ch. 193, § 1; P.L. 1975, ch. 194, § 1; P.L. 1976, ch. 336, § 1; P.L. 1977, ch. 200, art. 7, § 1; P.L. 1988, ch. 575, § 1; P.L. 2001, ch. 180, § 33.)



Chapter 22-13-5 - Submission of audits, consultant reports to auditor general.

§ 22-13-5 Submission of audits, consultant reports to auditor general.  Every state agency is directed to forward a copy of any audits and consultant reports to the auditor general within fifteen (15) days after the receipt of those documents.

History of Section.
(P.L. 1975, ch. 194, § 2.)



Chapter 22-13-6 - Requests for auditing and accounting services.

§ 22-13-6 Requests for auditing and accounting services.  (a) Every state department and agency which contemplates securing the services of an independent accounting firm to perform an audit of a federal assistance grant program shall first request the written approval of the auditor general.

(b) The request to the auditor general shall indicate the period of audit, the services to be rendered, the requirement for services (grant provisions, statutory requirements, etc.), the source(s) of funding, and any other pertinent information. The request shall be transmitted in writing to the auditor general on a form provided for that purpose at least ninety (90) days in advance of any contractual negotiations with independent public accountants by any state department or agency.

(c) Upon receipt of the request, the auditor general shall conduct an analysis of the request to determine the scope and requirements of the audit services requested in coordination with the audit responsibilities of all state audit agencies.

(d) The auditor general shall notify, in writing, the requesting state department or agency of the results of his or her analysis.

History of Section.
(P.L. 1982, ch. 422, § 1.)



Chapter 22-13-7 - Disclosure of confidential health care information.

§ 22-13-7 Disclosure of confidential health care information.  A patient's confidential health care information shall be released or transferred without the written consent of the patient or the patient's authorized representative to the auditor general or his or her designated representative for the purpose of conducting financial audits, management audits, program evaluations, and research, provided the personnel shall not identify, directly or indirectly, any individual patient in any report of the audit, evaluation, or research, or otherwise disclose patient identities in any manner.

History of Section.
(P.L. 1982, ch. 422, § 1.)



Chapter 22-13-8 - Submission by departments and agencies of monthly financial reports to auditor general.

§ 22-13-8 Submission by departments and agencies of monthly financial reports to auditor general.  Departments and agencies as defined in P.L. 1983, ch. 2, art. 1, § 1, shall meet at least monthly and shall submit a report on a monthly basis to the auditor general, which report shall contain any information that the auditor general shall deem necessary to determine the actual and contingent impact of their actions on the fiscal integrity of the state of Rhode Island.

History of Section.
(P.L. 1983, ch. 2, art. IV, § 1.)



Chapter 22-13-9 - Access to executive sessions of a public agency  Access to records  Disclosure by the auditor general.

§ 22-13-9 Access to executive sessions of a public agency  Access to records  Disclosure by the auditor general.  (a) Whenever a public agency goes into executive session, the auditor general or his or her designated representative shall be permitted to attend the executive session or if the auditor general or his or her designee is not in attendance at the executive session, the auditor general or his or her designee, upon written request, shall be furnished with copies of all data or materials furnished to the members of the public agency at the executive session. If the auditor general or his or her designee attends the executive session, the auditor general shall be furnished the same data in the same form and at the same time as members of the public agency.

(b) Within three (3) working days of a written request by the auditor general, the public agency shall furnish a copy, whether approved by the agency or not, of the minutes of any meeting, including any executive session of the public agency.

(c) The auditor general shall have full and unlimited access to any and all records of any public agency, in whatever form or mode the records may be, unless the auditor general's access to the records is specifically prohibited or limited by federal or state law. In no case shall any confidentiality provisions of state law be construed to restrict the auditor general's access to the records; provided, the auditor general's access to any confidential data shall not in any way change the confidential nature of the data obtained. Where an audit or investigative finding emanates from confidential data, specific confidential information will not be made public. The records shall include those in the immediate possession of a public agency as well as records which the agency itself has a right to. In the event of a dispute between the agency involved and the auditor general as to whether or not the data involved are confidential by law, the matter will be referred to the attorney general for resolution.

(d) If in the course of an executive session any fact comes to the attention of the auditor general or his or her designated representative, which in his or her judgment constitutes an impropriety, irregularity, or illegal transaction, or points to the onset of an impropriety or illegal transaction, then the auditor general shall disclose that information to the joint committee on legislative services, the director of administration, and the chairperson of the public agency involved. Where the facts or the data upon which the facts are based are deemed confidential pursuant to the provisions of federal or state law, the auditor general's access to the information shall not in any way change the confidential nature of the data obtained.

(2) In the event of a dispute between the agency involved and the auditor general as to whether or not the data involved are confidential by law, the matter will be referred to the attorney general for resolution.

(e) The auditor general or his or her designated representative shall be immune from any liability to any party for claims arising out of disclosure authorized by this section.

(f) For the purposes of this section, the phrase "public agency" shall include the following: the Rhode Island industrial building authority, the Rhode Island recreational building authority, the Rhode Island economic development corporation, the Rhode Island industrial facilities corporation, the Rhode Island refunding bond authority, the Rhode Island housing and mortgage finance corporation, the Rhode Island resource recovery corporation, the Rhode Island public transit authority, the Rhode Island student loan authority, the water resources board, the Rhode Island health and educational building corporation, the Rhode Island higher education assistance authority, the Rhode Island turnpike and bridge authority, the Narragansett Bay commission, Rhode Island public telecommunications authority, the convention center authority, channel 36 foundation, their successors and assigns, and any other body corporate and politic which has been or which is subsequently created or established within this state.

History of Section.
(P.L. 1986, ch. 287, art. 22, § 1; P.L. 1988, ch. 129, art. 14, § 1; P.L. 2002, ch. 292, § 73.)



Chapter 22-13-10 - Audit of information security systems.

§ 22-13-10 Audit of information security systems.  (a) The general assembly recognizes that the security of government computer systems is essential to ensuring the stability and integrity of vital information gathered and stored by government for the benefit of the citizenry and the breach of security over computer systems presents a risk to the health, safety, and welfare of the public. It is the intent of the legislature to insure that government computer systems and information residing on these systems are protected from unauthorized access, compromise, sabotage, hacking, viruses, destruction, illegal use, cyber attack or any other act which might jeopardize or harm the computer systems and the information stored on them.

(b) In conjunction with the powers and duties outlined in this chapter, the auditor general may conduct reviews and assessments of the various government computer systems and the security systems established to safeguard these computer systems. Computer systems subject to this section shall include systems which pertain to federal, state, or local programs, and quasi-governmental bodies, and the computer systems of any entity or program which is subject to audit by the office of the auditor general. The auditor general's review may include an assessment of system vulnerability, network penetration, potential security breaches, and susceptibility to cyber attack and cyber fraud.

(c) In the event the review by the auditor general indicates a computer system is vulnerable, or security over the system is lacking, those findings shall not be disclosed publicly and shall not be considered public records. Notwithstanding any other provision of law to the contrary, the workpapers developed in connection with the review of the computer system and the security over the system shall not be deemed public records and are not subject to disclosure. The auditor general's findings may be disclosed at the discretion of the auditor general to the chief information officer of the state as well as the joint committee on legislative services. Unless the auditor general authorizes the release of information or findings gathered in the conduct of a review of computer system security, all such information shall be deemed classified, confidential, secret, and non-public.

(d) In order to maintain the integrity of the computer system, the auditor general may procure the services of specialists in information security systems or other contractors deemed necessary in conducting reviews under this section, and in procuring those services shall be exempt from the requirements of the state purchasing law or regulation.

(e) Any outside contractor or vendor hired to provide services in the review of the security of a computer system shall be bound by the confidentiality provisions of this section.

History of Section.
(P.L. 2001, ch. 349, § 1.)






Chapter 22-14 - Legislative Oversight Commission

Chapter 22-14-1 - Establishment  Purpose  Membership  Compensation.

§ 22-14-1 Establishment  Purpose  Membership  Compensation.  (a) There is established an oversight commission empowered to conduct evaluations and reviews of statutes, statutory entities, and associated rules and regulations. The review or evaluation shall include, but not be limited to, the following as its objectives:

(1) The elimination of inactive entities or statutes;

(2) The elimination of entities or statutes that duplicate other entities or statutes or other governmental programs and activities or determination of an appropriate consolidation for the duplicate entities, statutes, or governmental programs and activities;

(3) The elimination or modification of inefficient, unnecessary, or ineffective entities or statutes; and

(4) The determination of the impact of rules and regulations promulgated by any entity.

(b) The commission shall consist of fourteen (14) members all of whom shall be citizens and residents of this state; four (4) of whom shall be members of the house of representatives, not more than three (3) from the same political party, to be appointed by the speaker; three (3) of whom shall be members of the senate, not more than two (2) from the same political party, to be appointed by the president of the senate; one of whom shall be the director of administration; four (4) of whom shall be members of the general public to be appointed by the governor; one of whom shall be the fiscal assistant to the house finance committee; and one of whom shall be the auditor general.

(c) The public members shall be appointed for terms of three (3) years except for the two (2) members originally appointed; one shall be appointed for a term of one year and one shall be appointed for a term of two (2) years.

(d) The legislative members shall serve a term of two (2) years. The members shall annually elect one of them as chairperson of the commission.

(e) Any vacancy on the commission, occurring for any reason prior to the expiration of the term, including, but not limited to, termination of active membership in the general assembly, shall be filled for the unexpired term by the appointing authority in the same manner as the original appointment.

(f) Any member of the commission may, for cause, be summarily removed from office by the appointing authority, which removal shall be subject to judicial review by the superior court, and pending that review the member shall not carry out any duties as a commission member.

(g) The director of administration, the fiscal assistant to the house finance committee, and the auditor general respectively may designate a person to represent them at all commission meetings.

(h) The members of the commission, except those members from the general public, shall receive no salaries but shall be allowed reasonable expenses in the performance of their official duties.

(i) The members from the general public shall not be compensated for service on the board.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-1; P.L. 1978, ch. 387, § 1; P.L. 1979, ch. 349, § 1; P.L. 1980, ch. 226, § 21; P.L. 1981, ch. 391, § 1; P.L. 2001, ch. 180, § 34; P.L. 2005, ch. 117, art. 21, § 20.)



Chapter 22-14-2 - Quorum  Meetings.

§ 22-14-2 Quorum  Meetings.  Six (6) members of the commission shall constitute a quorum for the transaction of any business. Meetings of the commission may be held at any time or place upon call of any member, after a reasonable notice by mail to the other members, and shall be held at the times and places as in the judgment of the commission will best serve the convenience of all parties in interest.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-2; P.L. 1978, ch. 387, § 1; P.L. 1979, ch. 349, § 1; P.L. 2002, ch. 292, § 74.)



Chapter 22-14-3 - Rules and regulations.

§ 22-14-3 Rules and regulations.  The commission shall adopt reasonable rules and regulations in compliance with the open meetings law governing its operations and procedure to carry out the purposes of this chapter. These rules and regulations shall include, but are not limited to, public hearings to determine whether or not the existence of any entity due to expire in that year should be continued.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-3; P.L. 1978, ch. 387, § 1.)



Chapter 22-14-4 - Definitions.

§ 22-14-4 Definitions.  For the purposes of this chapter:

(1) "Statutory entity" or "entity" means any committee, board, commission, or "subdivision of state government" created and continued in existence for the purpose of administering a statute or legislative resolution. Cities and towns and agencies and instrumentalities of cities and towns are exempted from this definition.

(2) "Termination date" means the date provided for termination of legislative authority for the existence of a particular entity or statute.

(3) "Zero-base budget review and evaluation" means, with respect to a statutory entity, a comprehensive evaluation to determine if the merits of the activities of the entity support its continuation, and a recommended budget level for the entity, based upon a justification by that entity of its budget from a zero base.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-4; P.L. 1978, ch. 387, § 1; P.L. 1981, ch. 391, § 1; P.L. 1985, ch. 150, § 26.)



Chapter 22-14-5.3 - Entities without expiration date  Statutory construction.

§ 22-14-5.3 Entities without expiration date  Statutory construction.  For the purpose of construing this chapter in determining the expiration date of any statutory entity, the lack of a specific date for expiration of an entity shall mean that it is the intent of the general assembly to continue the entity in existence until the general assembly by specific legislation ends the statutory existence of the entity.

History of Section.
(P.L. 1983, ch. 253, § 3.)



Chapter 22-14-6 - Procedure for re-creation.

§ 22-14-6 Procedure for re-creation.  (a) The procedure for re-creation of any statute or statutory entity to be terminated under the provisions of this chapter shall be established by the commission. Those procedures shall include a zero-base budget review and evaluation by the auditor general as well as any other procedures which the commission determines are necessary to meet its objectives.

(b) Each entity shall be notified of its termination date, and that a review by the auditor general will begin. The entity shall also be notified of all other procedures with which it will be expected to comply.

(c) Upon completion of the zero-based budget review and evaluation the office of auditor general shall transmit its report to the commission. The report shall include, but not be limited to:

(1) An identification of other entities, or other programs or activities of the state government, having the same or similar objectives, along with a comparison of the cost and effectiveness of those entities, programs, or activities and any duplication of the entity under review;

(2) An examination of the extent to which the objectives of the entity under review have been achieved when compared to the objectives initially set forth for the entity under review and an analysis of any significant variance between projected and actual performance; and

(3) A statement of the objectives of the entity for the coming four (4) years with the establishment of measurements of performance where feasible.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-6; P.L. 1978, ch. 387, § 1; P.L. 1981, ch. 391, § 1.)



Chapter 22-14-7 - Commission report.

§ 22-14-7 Commission report.  The commission shall adopt and make public regulations and guidelines for determining the continued public need for such governmental bodies. The regulations and guidelines shall include, but not be limited to, the following criteria:

(1) Would the termination of the entity or statute significantly harm or endanger the public health, safety, or welfare?

(2) Has the entity met the objectives of the statute that created it?

(3) Has the entity or statute encouraged participation by the public?

(4) Do the functions of the entity or statute overlap or duplicate the functions of any other entity or statute?

(5) What are the objectives of the entity or statute for the next five (5) years?

History of Section.
(P.L. 1977, ch. 260, § 1: G.L. 1956, § 42-67-7; P.L. 1978, ch. 387, § 1; P.L. 1981, ch. 391, § 1; P.L. 1982, ch. 414, § 18.)



Chapter 22-14-8 - Activities by terminated statutory entity.

§ 22-14-8 Activities by terminated statutory entity.  Each entity may continue itself in existence for up to one year after scheduled termination for the purpose of completing its work and activities. During this completion period, termination shall not reduce or otherwise limit the powers or authority of each entity. Upon the expiration of one year after termination, each entity shall cease. All unexpended balances of appropriations or other funds shall revert to the general fund.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-8; P.L. 1978, ch. 387, § 1; P.L. 1981, ch. 391, § 1.)



Chapter 22-14-10 - Proceedings against statutory entity.

§ 22-14-10 Proceedings against statutory entity.  Nothing in this chapter shall cause any right, claim, or cause of action held by any person against any entity to be dismissed, nor shall any right, claim, or cause of action held by any entity which has been terminated pursuant to this chapter lapse because of this chapter.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-10; P.L. 1978, ch. 387, § 1; P.L. 1981, ch. 391, § 1.)



Chapter 22-14-11 - Legislative action.

§ 22-14-11 Legislative action.  Whenever the general assembly is about to create or re-create any statutory entity it should, whenever possible, request a report from the commission as set forth in § 22-14-7; however, no report is required to be received by the general assembly for any action to be taken, and nothing in this chapter shall be construed to prohibit the legislature from terminating an entity covered by these provisions at a date earlier than that provided in this chapter, nor to prohibit the legislature from considering any other legislation relative to that entity.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-11; P.L. 1978, ch. 387, § 1; P.L. 2002, ch. 292, § 74.)



Chapter 22-14-12 - Retirement systems unaffected.

§ 22-14-12 Retirement systems unaffected.  The provisions of this chapter do not apply to retirement systems.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-12; P.L. 1978, ch. 387, § 1.)



Chapter 22-14-13 - State bonds.

§ 22-14-13 State bonds.  Notwithstanding any other provisions of this chapter to the contrary, no entity which has outstanding bonds shall be abolished until and unless provision is made for the payment of principal and interest of the bonds at or before maturity or for the assumption of the indebtedness by the state or any agency or subdivision of the state.

History of Section.
(P.L. 1977, ch. 260, § 1: G.L. 1956, § 42-67-13; P.L. 1978, ch. 387, § 1.)



Chapter 22-14-14 - Severability.

§ 22-14-14 Severability.  If any provisions or item of this chapter or the application of it is held invalid, the invalidity shall not affect other provisions, items, or applications, and to this end the provisions of this chapter are declared severable.

History of Section.
(P.L. 1977, ch. 260, § 1; G.L. 1956, § 42-67-14; P.L. 1978, ch. 387, § 1.)






Chapter 22-14.1 - Legislative Oversight Commission for Consulting Contracts

Chapter 22-14.1-1 - Establishment  Purpose  Membership  Compensation.

§ 22-14.1-1 Establishment  Purpose  Membership  Compensation.  (a) There is established an oversight commission empowered to conduct evaluations and reviews of any and all consulting contracts entered into by and or on behalf of the state or any subdivisions or entities of the state. The reviews and evaluations shall include, but not be limited to, the following as objectives:

(1) The elimination of duplicative, inefficient, unnecessary or ineffective use of outside consulting contracts by different portions of government;

(2) The efficient use of outside consultants by the state;

(3) To promote uniformity in the administration of various programs which require the use of outside consultants.

(b) The commission shall consist of seven (7) members: three (3) of whom shall be members of the house finance committee of the house of representatives, two (2) of whom shall be appointed by the speaker and one of whom shall be appointed by the minority leader; three (3) of whom shall be members of the senate finance committee of the senate, two (2) of whom shall be appointed by the president of the senate and one of whom shall be appointed by the minority leader, and one of whom shall be the auditor general, or his designee.

(c) The legislative members shall serve a term of two (2) years. The members shall annually elect one of them as chairperson of the commission.

(d) Any vacancy on the commission, occurring for any reason prior to the expiration of the term, including, but not limited to, termination of active membership in the general assembly, shall be filled for the unexpired term by the appointing authority in the same manner as the original appointment.

(e) Any member of the commission may, for cause, be summarily removed from office by the appointing authority, which removal shall be subject to judicial review by the superior court, and pending that review the member shall not carry out any duties as a commission member.

(f) The members of the commission shall receive no salaries but shall be allowed reasonable expenses in the performance of their official duties.

History of Section.
(P.L. 1995, ch. 370, art. 41, § 1; P.L. 2001, ch. 180, § 35.)






Chapter 22-14.2 - Permanent Joint Committee on State Lottery

Chapter 22-14.2-1 - Permanent joint committee on state lottery  Composition.

§ 22-14.2-1 Permanent joint committee on state lottery  Composition.  There is hereby created a permanent joint committee on state lottery. The permanent joint committee on state lottery shall consist of eight (8) members; four (4) of whom shall be members of the senate, not more than three (3) from the same political party to be appointed by the senate president; and four (4) of whom shall be members of the house of representatives, not more than three (3) from the same political party to be appointed by the speaker of the house.

The senate president and the speaker of the house shall consult with the house and senate minority leaders on the appointment of the minority members.

History of Section.
(P.L. 2005, ch. 234, § 4; P.L. 2005, ch. 236, § 4.)



Chapter 22-14.2-2 - Powers and duties of permanent joint committee on state lottery.

§ 22-14.2-2 Powers and duties of permanent joint committee on state lottery.  The permanent joint committee on state lottery shall have the authority to:

(a) Provide oversight to the state lottery and the division of state lottery;

(b) Confer as the committee deems desirable with the director of lotteries;

(c) Recommend the type of lotteries to be conducted;

(d) Issue subpoenas, subpoenas duces tecum and orders for the production of books, accounts, papers, records and documents, and;

(e) Make recommendations to the general assembly and propose legislation regarding the operation of the state lottery.

History of Section.
(P.L. 2005, ch. 234, § 4; P.L. 2005, ch. 236, § 4.)






Chapter 22-15 - Permanent Commission on Volunteerism and Citizen Participation



Chapter 22-16 - Permanent Joint Committee on the Arts



Chapter 22-17 - Commission on Vehicle Emissions



Chapter 22-18 - Commission on Fire Safety Issues

Chapter 22-18-1 - Establishment of commission on fire safety issues  Purpose  Membership.

§ 22-18-1 Establishment of commission on fire safety issues  Purpose  Membership.  (a) There is established a commission on fire safety issued to study and investigate fire safety and related issued in this state. The study and investigation shall include, but not be limited to, the following:

(1) The need for, and possible location of and means of both acquiring and developing, a permanent site for the state fire academy; and

(2) Means and methods of community outreach for fire safety programs and related fire safety education.

(b) The commission shall consist of nineteen (19) members, all of whom shall be citizens and residents of the state: four (4) of whom shall be members of the house of representatives, not more than three (3) from the same political party, to be appointed by the speaker of the house; four (4) of whom shall be members of the senate, not more then three (3) from the same political party, to be appointed by the president of the senate; two (2) of whom shall be representatives from the insurance industry, one member to be appointed by the speaker of the house and one to be appointed by the president of the senate; one of whom shall be from the Fire Chief's Association to be appointed by the speaker of the house; one member from the state fire academy to be appointed by the speaker of the house; the state fire marshal or his or her designee; two (2) members from the State Association of Firefighters possessing the qualifications found in subsection (c) of this section to be appointed by the speaker of the house; one member who shall be a full-time fire chief of department from a department with more than one hundred (100) members, possessing the qualifications found in subsection (c) of this section to be appointed by the speaker of the house; one member who shall be a full-time fire chief of a department from a department with one hundred (100) members or less, possessing the qualifications found in subsection (c) of this section to be appointed by the speaker of the house; one member who shall be a volunteer fire chief of a department to be appointed by the speaker of the house; and one member from the governor's office to be appointed by the governor.

(c) Those non-legislative members of the commission required under subsection (b) of this section to have certain qualifications pursuant to this subsection shall possess the following minimum qualifications:

(1) Be a state certified NFPA 1041 instructor; or

(2) Be a specialty and/or adjunct instructor, at the college level, in any fire service discipline.

(d) The legislative members shall serve so long as they shall remain members of the house from which they were appointed and until their successors are appointed and qualified; the state fire marshal shall serve so long as he or she holds office and until a successor is appointed and qualified; all other members shall serve at the pleasure of the appointing authority and until their successors are appointed and qualified.

(e) Any vacancy on the commission shall be filled by the appointing authority in the same manner as the original appointment.

(f) The members shall annually elect, by majority vote, one of their members as chairperson, one of their members as vice-chairperson and one of their members as secretary.

(g) The commission shall from time to time and at least annually report to the general assembly and the governor on its findings and the result of its studies, and make any recommendations to the general assembly and propose any legislation or initiate any studies that it shall deem advisable.

History of Section.
(P.L. 2000, ch. 9, § 1; P.L. 2001, ch. 180, § 37.)






Chapter 22-19 - Commission on Youth

Chapter 22-19-1 - Commission created.

§ 22-19-1 Commission created.  There is hereby created a permanent commission to represent the youth of Rhode Island, the purpose of which is to provide consultation with the legislative branch of government concerning matters of concern and interest to youth.

History of Section.
(P.L. 2006, ch. 308, § 1; P.L. 2006, ch. 454, § 1.)



Chapter 22-19-2 - Composition.

§ 22-19-2 Composition.  The composition of the commission shall be fourteen (14) members who shall be drawn from a diversity of backgrounds, ethnicity, financial positions, gender, and living area. Five (5) of the members shall be appointed by the speaker of the house, two (2), to be appointed by the house minority leader, and five (5) to be appointed by the president of the senate; and two (2) to be appointed by the senate minority leader.

History of Section.
(P.L. 2006, ch. 308, § 1; P.L. 2006, ch. 454, § 1.)



Chapter 22-19-3 - Charge of commission.

§ 22-19-3 Charge of commission.  Issues and legislative proposals concerning youth shall be brought before and examined by the commission so that the commission may provide input and advice.

History of Section.
(P.L. 2006, ch. 308, § 1; P.L. 2006, ch. 454, § 1.)









Title 23 - Health and Safety

Chapter 23-1 - Department of Health

Chapter 23-1-1 - General functions of department.

§ 23-1-1 General functions of department.  The department of health shall take cognizance of the interests of life and health among the peoples of the state; shall make investigations into the causes of disease, the prevalence of epidemics and endemics among the people, the sources of mortality, the effect of localities, employments and all other conditions and circumstances on the public health, and do all in its power to ascertain the causes and the best means for the prevention and control of diseases or conditions detrimental to the public health, and adopt proper and expedient measures to prevent and control diseases and conditions detrimental to the public health in the state. It shall publish and circulate, from time to time, information that the director may deem to be important and useful for diffusion among the people of the state, and shall investigate and give advice in relation to those subjects relating to public health that may be referred to it by the general assembly or by the governor when the general assembly is not in session, or when requested by any city or town. The department shall adopt and promulgate rules and regulations that it deems necessary, not inconsistent with law, to carry out the purposes of this section; provided, however, that the department shall not require all nonprofit volunteer ambulance, rescue service, and volunteer fire departments to have two (2) or more certified emergency medical technicians manning ambulances or rescue vehicles.

History of Section.
(P.L. 1929, ch. 1432, § 4; P.L. 1930, ch. 1549, § 1; G.L. 1938, ch. 255, § 3; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-1-1; P.L. 1964, ch. 45, § 2; P.L. 1984, ch. 224, § 1.)



Chapter 23-1-1.1 - Health planning  Findings.

§ 23-1-1.1 Health planning  Findings.  It is found and determined that health planning is essential to promote appropriate access to high quality health services at a reasonable cost and is a precondition to effective public health practice by the department of health; and that health planning is a prerequisite to the effective discharge of the department of health's certificate of need responsibilities.

History of Section.
(P.L. 1988, ch. 383, § 1.)



Chapter 23-1-1.2 - Health planning process.

§ 23-1-1.2 Health planning process.  The department of health is authorized to conduct health planning studies and to develop health plan documents to assist the department of health, the director of health, and the health services council in the conduct of their public health responsibilities. The director of health, with the approval of the governor, may appoint various committees and task forces as appropriate to assist and advise the department of health in the conduct of its health planning responsibilities, provided that the director of health may appoint ad hoc short-term committees or task forces to advise and assist the director on technical issues.

History of Section.
(P.L. 1988, ch. 383, § 1.)



Chapter 23-1-1.3 - Transfer of responsibilities.

§ 23-1-1.3 Transfer of responsibilities.  Whenever, in any general or public law, the words "office of substance abuse", "OSA", "department of substance abuse" shall appear, they shall be deemed to refer to and to mean the "department of mental health, retardation, and hospitals". Whenever, in any general or public law, the words "director of the department of substance abuse" shall appear, they shall be deemed to refer to and to mean the "director of the department of mental health, retardation, and hospitals".

History of Section.
(P.L. 1995, ch. 370, art. 14, § 3; P.L. 1998, ch. 257, § 2; P.L. 1998, ch. 458, § 2.)



Chapter 23-1-2 - Inquiries to local authorities and physicians.

§ 23-1-2 Inquiries to local authorities and physicians.  The director of health shall make inquiry, from time to time, of the city and town clerks and practicing physicians, in relation to the prevalence of any disease, or knowledge of any known or generally believed source of disease or causes of general ill health, and also in relation to acts for the promotion and protection of the public health, and also in relation to diseases among domestic animals in their several cities and towns; and those city and town clerks and practicing physicians shall give information, in reply to the inquiries, of those facts and circumstances that have come to their knowledge.

History of Section.
(G.L. 1896, ch. 96, § 6; G.L. 1909, ch. 115, § 6; G.L. 1923, ch. 153, § 6; G.L. 1938, ch. 255, § 5; G.L. 1956, § 23-1-2; P.L. 1964, ch. 45, § 2.)



Chapter 23-1-3 - Maintenance of laboratories.

§ 23-1-3 Maintenance of laboratories.  (a) The director of health shall maintain pathological, bacteriological, and chemical laboratories and shall select in accordance with law qualified persons to conduct and supervise the pathological, bacteriological, and chemical researches made in those laboratories.

(b) The director of health is authorized to establish and modify fees by regulation for all laboratory services provided by the department of health laboratory. The fees as established by the director shall be related to the costs incurred in operating the laboratory and may include administrative, personnel, equipment, supplies, overhead, and other related costs necessary to develop and provide laboratory services. All fees collected under this section, except those fees in subsections (f) through (h) shall be deposited as general revenues.

(c) The testing program for clinical tests designated by the director in regulation shall be a covered benefit and shall be reimbursable by all health insurers, as defined in § 27-38.2-2(1), providing health insurance coverage in Rhode Island except for supplemental policies which only provide coverage for specific diseases, hospital indemnity Medicare supplements, or other supplemental policies. The charges for those testing programs shall be borne by the hospitals or other licensed health care providers and facilities in the absence of a third-party payor.

(d) All funds received under chapter 16.2 of this title shall be deposited as general revenues.

(e) The provisions of §§ 45-13-7 through 45-13-10 shall not apply to this section.

(f) In addition to any other fine, assessment, penalty or forfeiture provided by law, the traffic tribunal shall collect an assessment of one hundred dollars ($100) from each defendant who is required to attend a special course on driver retraining, except from those who are ordered to attend a special course on driving while intoxicated, described in § 31-27-2, by the traffic tribunal.

(g) In addition to any other fine, assessment, penalty, or forfeiture provided by law, the court or tribunal shall collect the sum of one hundred and eighteen dollars ($118) for each drug-related charge from every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, with respect to violations of the following chapters and/or sections of the Rhode Island General Laws, which shall include but not be limited to: chapter 15 of title 7, 11-23-2, 11-23-6, 11-25-23, chapter 28 of title 21, 21-28-4.01, 21-28-4.01.1, 21-28-4.01.2, 21-28-4.02, 21-28-4.03, 21-28-4.04, 21-28-4.05, 21-28-4.06, 21-28-4.07, 21-28-4.07.1, 21-28-4.09, 21-28-4.10, 21-28-4.11, 21-28-4.14, 21-28-4.15, 21-28-4.16, 21-28-4.17, 21-28-4.17.1, 21-28-4.19, 31-27-1.1, 31-27-2.2, 31-27-2.4, 31-27-2.6, chapter 22.2 of title 46, 46-22.2-3, 46-22.2-4, and 46-22.2-5.

(h) In addition to any other fine, assessment, penalty, or forfeiture provided by law, the court or tribunal shall collect the sum of one hundred dollars ($100) for each charge from every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, with respect to violations of the following chapters and/or sections of the Rhode Island General Laws, which shall include but not be limited to: 11-5-1, 11-5-2, 11-5-2.1, 11-5-4, 11-5-5, 11-5-6, 11-5-7, 11-5-8, 11-5-10, 11-5-10.1, 11-5-10.2, 11-5-10.3, 11-5-10.4, 11-5-11, 11-5-14, 11-5-14.1, 11-8-1, 11-8-2.1, 11-8-2.2, 11-8-2.3, 11-8-2.4, 11-8-3, 11-8-4, 11-8-9, 11-23-1, 11-23-2.1, 11-23-3, 11-25-2, 11-25-3, 11-25-4, 11-26-1, 11-26-1.4, 11-29-1, 11-37-2, 11-37-4, 11-37-6, 11-37-8.1, 11-37-8.3, and 11-39-1.

(i) All fees collected in subsections (f) through (h) shall be placed in the general fund.

History of Section.
(P.L. 1939, ch. 660, § 181; G.L. 1956, § 23-1-3; P.L. 1991, ch. 44, art. 17, § 1; P.L. 1992, ch. 133, art. 94, § 2; P.L. 1995, ch. 370, art. 24, § 1; P.L. 1995, ch. 370, art. 40, § 58; P.L. 2004, ch. 6, § 10.)



Chapter 23-1-4 - Vital records.

§ 23-1-4 Vital records.  The department of health and director of health shall carry on the registration of vital records as provided by chapter 3 of this title and the director of health shall be ex officio state registrar of vital records.

History of Section.
(P.L. 1939, ch. 660, § 182; G.L. 1956, § 23-1-4.)



Chapter 23-1-5 - Enforcement of sanitary laws.

§ 23-1-5 Enforcement of sanitary laws.  The department of health and director of health shall enforce the provisions of all general laws and public laws relating to the sanitary inspection of swimming pools, bathing beaches, camp grounds, barber shops, hairdressing parlors, and any other premises and properties the inspection of which may be conferred upon the department of health. The sanitary inspection of barber shops shall be made by registered barbers and the director of health shall employ at least one registered barber for this purpose who shall enforce rules and regulations as prescribed under chapter 10 of title 5. The department and director shall enforce the provisions of chapter 27 of title 21 insofar as they relate to the inspection of bakeries and other establishments and shall perform the functions relating to child hygiene, food and drugs, the purification of waters, slaughterhouses, and narcotic drugs and pharmacies.

History of Section.
(P.L. 1939, ch. 660, § 183; G.L. 1956, § 23-1-5; P.L. 1996, ch. 100, art. 37, § 1.)



Chapter 23-1-5.1 - Laboratory testing services.

§ 23-1-5.1 Laboratory testing services.  (a) The director of health is authorized to provide, upon request, testing for all private water supplies used as sources of drinking water. This testing shall be on a voluntary basis and does not confer upon the director or department of health jurisdiction over that private water supply, in addition to that provided for elsewhere.

(b) The director is further authorized to provide, upon request, testing for public water supplies used as sources of drinking water. The testing shall be on a voluntary basis and does not confer upon the director or department of health jurisdiction over public water supplies in addition to that provided for elsewhere.

(c) The director of health is further authorized to provide, upon request, testing for other substances of public health concern such as radon in air, lead in paint and soil, and other indoor air pollutants. The testing shall be on a voluntary basis and does not confer upon the director or department of health any additional jurisdiction.

(d) The director is further authorized to establish fees by regulation. The fees as established by the director shall be related to the costs incurred in operating the program and may include administrative, personnel, equipment, and any other related costs necessary to carry out the provisions of this section of the law. All fees collected under this section shall be placed into the general fund.

History of Section.
(P.L. 1987, ch. 538, § 1; P.L. 1989, ch. 47, § 1; P.L. 1995, ch. 370, art. 40, § 58; P.L. 2002, ch. 161, § 1; P.L. 2002, ch. 162, § 1.)



Chapter 23-1-5.2 - Office of private well water contamination.

§ 23-1-5.2 Office of private well water contamination.  There is created the office of private well water contamination within the department of health.

History of Section.
(P.L. 1988, ch. 634, § 1.)



Chapter 23-1-5.3 - Duties of the office of private well water contamination.

§ 23-1-5.3 Duties of the office of private well water contamination.  The office of private well water contamination shall:

(1) Coordinate the response of all state agencies to instances of private well water contamination;

(2) Inform public officials of private well contamination events occurring within their jurisdictions and advise them of any actions proposed by the department of health or other state agencies;

(3) Advise private well owners, public officials and others on applicable federal and state policies, regulations, and standards relative to private well water contamination;

(4) Develop educational materials describing drinking water quality standards for private wells, private well testing requirements, groundwater contamination and existing programs and procedures for its abatement and prevention;

(5) Develop regulations establishing procedures for providing emergency response to private well water contamination including the provision of bottled water and/or water filters where appropriate;

(6) Develop and promulgate any rules and regulations that are necessary to establish drinking water quality standards for private wells, and shall be subject to the Administrative Procedures Act, chapter 35 of title 42. As a minimum, these rules and regulations shall:

(i) Specifically identify all contaminants to be tested, as well as the acceptable level for each contaminant;

(ii) Require testing for coliform bacteria, fluoride, iron, lead, manganese, nitrate, nitrite and turbidity of all new private wells prior to being placed into service as a source of drinking water;

(iii) Require testing for coliform bacteria, fluoride, iron, lead, manganese, nitrate, nitrite and turbidity of all private wells currently in service, or capable of being placed in service, as a source of drinking water, prior to sale of a property upon which they are located or serviced;

(iv) Require the property owner to disclose the results of any previous well water testing prior to sale or lease of a property upon which the well(s) are located or serviced;

(v) Establish minimum qualifications for professionals engaged in sampling private water wells and preparing opinions relating to the quality of the water;

(vi) Establish requirements and procedures for reporting the results of all private well testing to the director of health and municipal building officials;

(vii) Establish specific guidance for municipal building officials as to what constitutes "potable" water for a private well, and contaminant levels which constitute a public health concern with regard to the issuance of a certificate of occupancy and recommendations for further testing beyond that required in paragraphs (ii) and (iii) of this subdivision; and

(7) Establish and maintain a database showing known areas where there are contaminants of concern to public health and make these results available to the public through the website of the department of health.

History of Section.
(P.L. 1988, ch. 634, § 1; P.L. 2002, ch. 161, § 1; P.L. 2002, ch. 162, § 1.)



Chapter 23-1-5.4 - Access to information.

§ 23-1-5.4 Access to information.  (a) The office of private well water contamination shall have access to the following information:

(1) The names of all persons who have registered complaints concerning private well water contamination and all information concerning their complaints; and

(2) All current records in the department of health and the department of environmental management pertaining to private well water contamination.

(b) The office of private well water contamination shall have the authority to use this information in whatever ways are necessary to carry out the duties enumerated in § 23-1-5.3.

(c) The department of environmental management, the department of health, and all other state agencies shall assist the office of private well water contamination in the performance of these duties.

History of Section.
(P.L. 1988, ch. 634, § 1.)



Chapter 23-1-5.5 - Annual report.

§ 23-1-5.5 Annual report.  The department of health shall prepare and issue an annual report on the status of private well water contamination in the state. The report shall be submitted to the governor and the general assembly by January 15th of each year and shall be made available to the public.

History of Section.
(P.L. 1988, ch. 634, § 1.)



Chapter 23-1-5.7 - Well water purification licensing.

§ 23-1-5.7 Well water purification licensing.  (a) The director of the department of health shall promulgate rules and regulations for the licensing of well water purification companies. The rules shall include minimum qualifications for testing and analysis of wells and shall set forth comprehensive criteria for the distribution of chemicals used in the treatment of drinking water and potable well water. Upon promulgation of the rules, no person, firm, partnership, or other business association shall engage in the business of well water purification without first obtaining a license from the director of health. The director may revoke the license for just cause. The director may charge an appropriate license or registration fee to cover administrative costs.

(b) The licensing provisions of this section shall not apply to state employees carrying out official business of the state. The regulations issued under this section shall not apply to the design, installation, and operation of recovery wells utilized to treat contaminated groundwater provided that this activity is authorized by the department of environmental management and that the wells are not used for drinking water purposes.

History of Section.
(P.L. 1991, ch. 220, § 1.)



Chapter 23-1-6 - Shellfish packing houses.

§ 23-1-6 Shellfish packing houses.  The department of health and director of health shall also perform the function of the sanitary regulation of shellfish packing houses as provided in chapter 14 of title 21.

History of Section.
(P.L. 1939, ch. 660, § 185; G.L. 1956, § 23-1-6; P.L. 1980, ch. 263, § 5.)



Chapter 23-1-7 - Industrial hygiene.

§ 23-1-7 Industrial hygiene.  The department of health and director of health shall perform the functions relating to industrial hygiene, which shall include the following:

(1) The study of the problems of industrial hygiene and occupational diseases in industry;

(2) Recommendation to the general assembly of those measures that study and experience may demonstrate to be advisable; and

(3) The maintenance of proper records of its activities.

History of Section.
(P.L. 1939, ch. 660, § 186; G.L. 1956, § 23-1-7.)



Chapter 23-1-8 - Forensic Scientist  Crime detection.

§ 23-1-8 Forensic Scientist  Crime detection.  The director of health shall appoint in accordance with law a suitable and qualified forensic scientist to conduct examinations of evidence in connection with scientific crime detection, and for that purpose the director shall cooperate with the Rhode Island state police, the department of the attorney general, and other law enforcement agencies in the matter of scientific crime detection.

History of Section.
(P.L. 1939, ch. 660, § 187; G.L. 1956, § 23-1-8; P.L. 2009, ch. 68, art. 5, § 2.)



Chapter 23-1-9 - Annual report to general assembly.

§ 23-1-9 Annual report to general assembly.  The director of health shall make an annual report to the general assembly of his or her proceedings during the year ending on the thirty-first (31st) day of December next preceding, with any suggestions in relation to the sanitary laws and interests of the state that he or she shall deem important.

History of Section.
(G.L. 1896, ch. 96, § 9; G.L. 1909, ch. 115, § 9; G.L. 1923, ch. 153, § 9; G.L. 1938, ch. 255, § 7; G.L. 1956, § 23-1-9.)



Chapter 23-1-13 - Appropriations and disbursements.

§ 23-1-13 Appropriations and disbursements.  The general assembly shall annually appropriate those sums for the purposes of this chapter that it deems necessary; and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of those sums, or so much of those sums as may from time to time be required, upon the receipt by him or her of proper vouchers authenticated by the director of health.

History of Section.
(P.L. 1929, ch. 1432, § 11; P.L. 1930, ch. 1549, § 1; G.L. 1938, ch. 255, § 22; impl. am. P.L. 1939, ch. 660, §§ 65, 180; G.L. 1956, § 23-1-13.)



Chapter 23-1-14 - Vouchers for disbursements.

§ 23-1-14 Vouchers for disbursements.  Notwithstanding the provisions of any general law, public law, or resolution which may provide for the personal approval of the director of health, the state controller is authorized to make payment for all expenditures of the department of health upon receipt of duly authenticated vouchers from that department.

History of Section.
(P.L. 1945, ch. 1589, 1; G.L. 1956, § 23-1-14.)



Chapter 23-1-15 - Providing a physician for New Shoreham.

§ 23-1-15 Providing a physician for New Shoreham.  Whenever it appears that the town of New Shoreham does not have a duly licensed physician in attendance, the director of health, with the approval of the governor, may request duly qualified state physicians from any department within the state government to accept assignment to be in residence there and to serve the people of the town of New Shoreham in the general practice of medicine. The town of New Shoreham shall provide the doctor with suitable living quarters and office facilities including light and heat free of charge, and the doctor shall charge regular fees for his or her services and shall account for the fees to the director of health. In addition to the regular remuneration being paid that doctor by the state at the time of the assignment, the doctor shall also receive a percentage of all fees collected by him or her that in the discretion of the director of health shall be deemed reasonable, and the proceeds of the remaining fees shall be paid to the general treasurer and become part of the general fund of the state.

History of Section.
(P.L. 1962, ch. 168, § 1.)



Chapter 23-1-16 - Receipt and use of funds.

§ 23-1-16 Receipt and use of funds.  (a) The state department of health shall have authority to receive and expend any funds which may become available from the federal government for public health purposes whenever it is so authorized by the governor. The department of health, with the approval of the governor, shall have authority:

(1) To meet those federal requirements with respect to the administration of those funds that may be set forth as conditions precedent to receiving those federal funds;

(2) To enter into and execute contracts to perform services for which the state may be compensated from the federal government for public health services, and

(3) To meet federal requirements with respect to the execution of public health services contracts between the federal government and the state.

(b) To carry out the purposes of this chapter, the department of health, with the approval of the governor, shall also have the authority to receive and expend monies from any other sources, public or private, including but not limited to legislative enactments, bond issues, gifts, devises, grants, bequests, or donations. The department of health, with the approval of the governor, is authorized to enter into any contracts necessary to obtain and expend those funds.

(c) All monies received by the state department of health from any federal agency, department, or any other source, as provided in this section, shall be paid into the state treasury and shall be for the use of the department of health. The monies so received shall be used solely for the purposes for which the grant or grants shall have been made and for no other purpose.

History of Section.
(P.L. 1964, ch. 16, § 1; P.L. 1974, ch. 65, § 1.)



Chapter 23-1-16.1 - Letters of license verification  Fees.

§ 23-1-16.1 Letters of license verification  Fees.  (a) There shall be a fee, to be paid by the individual or entity making the request as set forth in § 23-1-54, for any letter issued by the department verifying a license which was issued by the department; and

(b) The proceeds of any fees collected pursuant to the provisions of this chapter shall be paid into the state treasury and shall be for the use of the department of health to offset the costs of issuing the license verification letters.

History of Section.
(P.L. 2012, ch. 241, art. 9, § 48.)



Chapter 23-1-17 - Additional general powers.

§ 23-1-17 Additional general powers.  (a) In addition to the other powers given to the director of health or the department of health by other provisions of the general laws, and in order to permit the director to properly perform the duties given to him or her by the general assembly, and to enforce the rules and regulations the director is authorized to promulgate and adopt, the director is further authorized to promulgate and adopt rules and regulations for the establishment of information collection, minimum sanitary requirements, and other duties given to the director by § 23-1-1 or by any other provision of law, and to enforce those rules and regulations. The director is further authorized to issue licenses or permits, and to revoke, suspend, or annul them, to aid in the enforcement of those rules and regulations.

(b) In the event of a public health emergency, the director is authorized to grant a temporary Rhode Island health care provider license for a period not to exceed ninety (90) days and limited to those health care providers who hold an active valid license in another state. The director is authorized to promulgate and adopt rules and regulations to establish a process for this temporary emergency license.

History of Section.
(P.L. 1966, ch. 109, § 1; P.L. 1967, ch. 61, § 1; P.L. 2010, ch. 51, § 1; P.L. 2010, ch. 67, § 1.)



Chapter 23-1-18 - Power to provide rules and regulations in specific areas.

§ 23-1-18 Power to provide rules and regulations in specific areas.  Without limiting the generality of § 23-1-17, the rules and regulations relating to sanitation and health provided for by § 23-1-17 may include:

(1) Provisions fixing responsibilities of owners, operators, and occupants of land or buildings for the sanitary condition, maintenance, use, and occupancy of the land and buildings.

(2) Minimum standards with respect to the reporting of any disease and the quarantine of persons affected by that disease.

(3) Minimum standards and conditions for the location, construction, and sanitary quality of all drinking water supplies.

(4) Minimum standards for facilities and sanitary conditions for schools and the health care for school children.

(5) Minimum standards with respect to the maintenance and operation of food businesses.

(6) Minimum standards of air quality consistent with human health.

(7) Minimum standards consistent with human health for the quality of the waters of the state.

(8) Minimum standards consistent with human health for the quality of public drinking water.

(9) Minimum standards for immunization and testing for communicable diseases, including, but not limited to, tuberculosis, of employees, children, and students at any child day-care center, family day-care home, private nursery school, any other regular program providing educational services to preschool-aged children, public or private school, college, or university.

(10) Provisions requiring the reporting of immunization status and any other relevant information that the director determines appropriate for persons under the age of eighteen (18) years for the purpose of establishing and maintaining a childhood immunization registry, provided however, that all personally identifiable information obtained pursuant to this section shall be subject to the provisions of chapter 37.3 of title 5.

(11) Provisions requiring the reporting of inventories and sales of drugs, devices and other products potentially related to the outbreak of disease. All information acquired under this subsection by the department of health is confidential and not subject to public access pursuant to chapter 2 of title 38.

History of Section.
(P.L. 1966, ch. 109, § 1; P.L. 1967, ch. 61, § 1; P.L. 1968, ch. 192, § 1; P.L. 1971, ch. 42, § 1; P.L. 1977, ch. 182, § 8; P.L. 1977, ch. 279, § 1; P.L. 1978, ch. 131, § 2; P.L. 1978, ch. 229, § 3; P.L. 1993, ch. 253, § 2; P.L. 1993, ch. 406, § 2; P.L. 2003, ch. 185, § 1; P.L. 2003, ch. 189, § 1.)



Chapter 23-1-19 - Inspection and examination  Penalty for obstruction.

§ 23-1-19 Inspection and examination  Penalty for obstruction.  (a) The director is authorized to enter, examine, or survey at any reasonable time those places that he or she considers necessary to carry out his or her responsibilities under this chapter or under other provisions of law.

(b) Any person who willfully impedes or obstructs an inspection, examination, or survey by the director shall, upon conviction, be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than thirty (30) days, or both.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-20 - Compliance order.

§ 23-1-20 Compliance order.  Whenever the director determines that there are reasonable grounds to believe that there is a violation of any law administered by him or her or of any rule or regulation adopted pursuant to authority granted to him or her, the director may give notice of the alleged violation to the person responsible for it. The notice shall be in writing, shall set forth the alleged violation, shall provide for a time within which the alleged violation shall be remedied, and shall inform the person to whom it is directed that a written request for a hearing on the alleged violation may be filed with the director within ten (10) days after service of the notice. The notice will be deemed properly served upon a person if a copy of the notice is served upon him or her personally, or sent by registered or certified mail to the last known address of that person, or if that person is served with notice by any other method of service now or later authorized in a civil action under the laws of this state. If no written request for a hearing is made to the director within ten (10) days of the service of notice, the notice shall automatically become a compliance order.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-21 - Immediate compliance order.

§ 23-1-21 Immediate compliance order.  Whenever the director determines that there exists a violation of any law, rule, or regulation within the jurisdiction of the director which requires immediate action to protect the health, welfare, or safety of the public or any member of the public, the director may, without prior notice of violation or hearing, issue an immediate compliance order stating the existence of the violation and the action he or she deems necessary. The compliance order shall become effective immediately upon service or within the time specified by the director in the order. No request for a hearing on an immediate compliance order may be made.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-22 - Hearing.

§ 23-1-22 Hearing.  If a person upon whom a notice of violation has been served under the provisions of § 23-1-20 or if a person aggrieved by any notice of violation requests a hearing before the director within ten (10) days of the service of notice of violation, the director shall set a time and place for the hearing, and shall give the person requesting a hearing at least five (5) days written notice of the hearing. After the hearing, the director may make findings of fact and shall sustain, modify, or withdraw the notice of violation. If the director sustains or modifies the notice, that decision shall be deemed a compliance order and shall be served upon the person responsible in any manner provided for the service of the notice in § 23-1-20. The compliance order shall state a time within which the violation shall be remedied, and the original time specified in the notice of violation shall be extended to the time set in that order.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-23 - Enforcement of compliance orders.

§ 23-1-23 Enforcement of compliance orders.  Whenever a compliance order has become effective, whether automatically where no hearing has been requested, where an immediate compliance order has been issued, or upon decision following a hearing, the director may institute injunction proceedings in the superior court of the state for enforcement of the compliance order and for appropriate temporary relief, and in the proceeding the correctness of a compliance order shall be presumed and the person attacking the order shall bear the burden of proving error in the compliance order, except that the director shall bear the burden of proving in the proceeding the correctness of an immediate compliance order. The remedy provided for in this section shall be cumulative and not exclusive and shall be in addition to remedies relating to the removal or abatement of nuisances or any other remedies provided by law.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-24 - Review by supreme court.

§ 23-1-24 Review by supreme court.  Any party aggrieved by a final judgment of the superior court may, within thirty (30) days from the date of entry of the judgment, petition the supreme court for a writ of certiorari to review any questions of law. The petition shall set forth the errors claimed. Upon the filing of the petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-25 - Penalties.

§ 23-1-25 Penalties.  Unless another penalty is provided by the laws of this state, any person who violates any law administered by the director or any rule or regulation adopted pursuant to authority granted to the director shall, upon conviction, be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than thirty (30) days, or both, and for violation of a compliance order of the director by a fine of not more than three hundred dollars ($300) or by imprisonment for not more than ninety (90) days, or both, for each offense or violation, and each day's failure to comply with any such law, rule, regulation, or order shall constitute a separate offense.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-26 - Adoption of regulations  Status of present regulations.

§ 23-1-26 Adoption of regulations  Status of present regulations.  Notwithstanding the provisions of chapter 35 of title 42, rules or regulations adopted by the director on or before December 31, 1966 and pursuant to authority granted to the director by law shall become effective twenty (20) days after filing those rules or regulations in the office of the secretary of state. The director shall hold a hearing on those rules and regulations, after reasonable notice, if within six (6) months of the adoption of the rules or regulations any interested person requests a hearing. At that hearing, all interested persons shall be given an opportunity to submit data, views, or arguments, orally or in writing, relative to the rules or regulations. Rules or regulations filed with the secretary of state under this section shall remain in effect notwithstanding that hearing, but following a hearing the director may file amendments to the rules or regulations as he or she deems advisable, those amendments to become effective twenty (20) days after filing. All rules and regulations of the director in effect on July 1, 1966 shall remain in full force and effect after that date unless expressly repealed by the director or by any provision of this chapter.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-27 - Exemption from hearing provisions of Administrative Procedures Act.

§ 23-1-27 Exemption from hearing provisions of Administrative Procedures Act.  The provisions of §§ 42-35-9 through 42-35-18 shall not apply to this chapter.

History of Section.
(P.L. 1966, ch. 109, § 1.)



Chapter 23-1-28 - Definitions.

§ 23-1-28 Definitions.  The following definitions apply in the interpretation of the provisions of this chapter:

(1) "Director" means the director of health of the state or his or her duly authorized agent.

(2) "Food" means:

(i) Articles used for food or drink for people or other animals;

(ii) Chewing gum; and

(iii) Articles used for components of any such article.

(3) "Food business" includes any establishment or place, whether fixed or mobile, where food or ice is held, processed, manufactured, packaged, prepared, displayed, served, transported, or sold.

(4) "Person" includes any individual, group of individuals, firm, corporation, association, partnership or private or public entity, including a district, county, city, town, or other governmental unit or its agent, and in the case of a corporation, any individual having active and general supervision of the properties of that corporation.

(5) "Service" upon a corporation under §§ 23-1-20 and 23-1-21 is deemed to include service upon both the corporation and upon the person having active and general supervision of the properties of the corporation.

History of Section.
(P.L. 1966, ch. 109, § 1; P.L. 1967, ch. 61, § 1; P.L. 1971, ch. 42, § 2.)



Chapter 23-1-29 - Delegation.

§ 23-1-29 Delegation.  (a) The director may from time to time designate in writing any person in any department of the state government or any official of a district, county, city, town, or other governmental unit, with that official's consent, to enforce any rule and regulation promulgated and adopted by the director under the provisions of this chapter.

(b) For the purposes of this chapter, the building inspector of the city of Warwick is designated the duly authorized agent of the director and is vested with all the duties, powers, and authority granted to the director by § 23-1-19 and is authorized to exercise them only in the enforcement of minimum standards for the operation and maintenance of refuse disposal facilities or projects situated in the city of Warwick as standards are promulgated by the director of health in accordance with the provisions of this chapter.

(c) Whenever the building inspector of the city of Warwick determines that there are reasonable grounds to believe that there is a violation of any law administered by him or her pursuant to this chapter or any rule or regulation adopted by the director, he or she may give notice of the alleged violation to the person responsible for it. The notice shall be in writing, shall set forth the alleged violation, shall provide for a time within which the alleged violation shall be remedied and shall inform the person to whom it is directed that a written request for a hearing on the violation may be filed with the director within ten (10) days after service of the notice. A copy of all notices of violations issued by the building inspector of the city of Warwick shall be forwarded immediately to the director. The notice will be deemed properly served upon a person if a copy of the notice is served upon him or her personally or sent by registered or certified mail to the last known address of that person, or if that person is served with notice by any other method of service now or later authorized in a civil action under the laws of this state. If no written request for a hearing is made to the director within ten (10) days of the service of notice, the notice shall automatically become a compliance order.

(d) Nothing contained in this section shall be deemed to divest the director of the department of health of any duties, powers, or authority contained in this section.

History of Section.
(P.L. 1967, ch. 61, § 2; P.L. 1977, ch. 198, § 1.)



Chapter 23-1-31 - Approval of construction by director.

§ 23-1-31 Approval of construction by director.  (a) No person shall construct any facility to be used for a food business, or add to, or otherwise alter an existing one, without having obtained the approval of the director of the plans and specifications for the proposed construction, addition, or alteration.

(b) A plan review fee for new establishments, and for establishments where the cost of renovation exceeds fifty percent (50%) of the value of the establishment, shall be charged. The plan review fee for these establishments shall equal the annual cost of the license/registration fee.

History of Section.
(P.L. 1971, ch. 42, § 3; P.L. 1990, ch. 65, art. 50, § 1.)



Chapter 23-1-32 - Limitation on civil liability.

§ 23-1-32 Limitation on civil liability.  The director of health and his or her duly authorized agents, individually and severally, and when acting in good faith and without malice, shall not be personally liable for damages because of any act undertaken in the lawful performance of official duties. Any suit or other legal action against the director and his or her duly authorized agents, because of any act performed by them, individually or severally, in the lawful performance of official duties, shall be defended at state expense until the final termination of proceedings.

History of Section.
(P.L. 1977, ch. 129, § 1.)



Chapter 23-1-33 - Dr. Charles V. Chapin Health Laboratory.

§ 23-1-33 Dr. Charles V. Chapin Health Laboratory.  The state health laboratory facility located at 50 Orms Street in Providence, Rhode Island, shall be known as the "Dr. Charles V. Chapin Health Laboratory".

History of Section.
(P.L. 1984, ch. 98, § 1.)



Chapter 23-1-34 - Health promotion income.

§ 23-1-34 Health promotion income.  The director shall maintain an accurate and timely accounting of money received from the sale of health promotional products, services, or data created by the department of health. This money shall be deposited as general revenue.

History of Section.
(P.L. 1984, ch. 326, § 1; P.L. 1986, ch. 287, art. 14, § 1; P.L. 1995, ch. 370, art. 40, § 58.)



Chapter 23-1-36 - Director's duties regarding health education, alcohol, and substance abuse programs.

§ 23-1-36 Director's duties regarding health education, alcohol, and substance abuse programs.  The director shall establish health education, alcohol, and substance abuse programs for students in grades kindergarten through twelve (12), in accordance with § 35-4-18. The director shall make an annual report to the governor and the general assembly on the administration of the program.

History of Section.
(P.L. 1986, ch. 412, § 2; P.L. 2001, ch. 86, § 2.)



Chapter 23-1-38 - HIV antibody testing  Sperm collection or donation.

§ 23-1-38 HIV antibody testing  Sperm collection or donation.  The director shall promulgate guidelines for the prevention of transmission of HIV, and, particularly, in those instances of sperm collection or donation where the director shall require specific testing for HIV.

History of Section.
(P.L. 1987, ch. 507, § 1.)



Chapter 23-1-39 - Tattooing and/or body piercing.

§ 23-1-39 Tattooing and/or body piercing.  (a) The director shall promulgate rules and regulations which provide minimum requirements to be met by any person performing tattooing and/or body piercing upon any individual and for any establishment where tattooing and/or body piercing is performed. These requirements shall include, but not be limited to, general sanitation of premises wherein tattooing and/or body piercing is to be performed and sterilization of instruments. These rules and regulations shall place emphasis on the prevention of disease, specifically including, but not limited to, transmission of hepatitis B and/or human immunodeficiency virus (HIV).

(b) In addition, these rules and regulations shall establish procedures for registration with the department of health of all persons performing tattooing and/or body piercing, for registration of any establishment where tattooing and/or body piercing is performed, for regular inspections of premises where tattooing and/or body piercing is performed, for revocation of the registration of any person or establishment deemed in violation of the rules and regulations promulgated under this section. An annual registration fee in the amount as set forth in § 23-1-54 shall be paid by any person or establishment registered to perform tattooing and/or body piercing under this section. All fees shall be deposited by the department as general revenues.

(c) Body piercing of a minor is prohibited; provided, however, that body piercing will be allowed if the minor is accompanied by his or her parent or guardian, and the parent or guardian gives consent to the body piercing.

History of Section.
(P.L. 1988, ch. 354, § 1; P.L. 1989, ch. 164, § 1; P.L. 1995, ch. 370, art. 40, § 58; P.L. 1999, ch. 364, § 1; P.L. 2001, ch. 77, art. 14, § 28; P.L. 2001, ch. 86, § 2; P.L. 2007, ch. 73, art. 39, § 25; P.L. 2012, ch. 241, art. 9, § 35.)



Chapter 23-1-39.1 - Laser pointing device.

§ 23-1-39.1 Laser pointing device.  (a) For purposes of this section, "laser pointing device" means any hand held device that emits light amplified by the stimulated emission of radiation which is visible to the human eye.

(b) It shall be unlawful for any person to focus, point, or shine a laser beam on another person or an animal in a manner that is intended to alarm, annoy, harass, or harm the person or animal.

(c) No person, firm, corporation, or association shall sell, offer to sell, lease, give, or otherwise provide a laser pointing device to any person under eighteen (18) years of age.

(d) No person, firm, corporation, or association engaged in the sale of laser pointing devices shall display, hold, store, or offer for sale laser pointing devices unless these devices are securely contained within a sealed or locked case, or located behind a service counter, or stored in any other manner which restricts access to the laser pointing devices by customers and/or the general public.

(e) Any person who violates the provisions of subsection (b) or any person, firm, corporation, or association who violates subsection (c) of this section shall, upon a first conviction, be deemed guilty of a violation and fined not more than five hundred dollars ($500), and upon a second or subsequent conviction, shall be deemed guilty of a petty misdemeanor and fined not more than five hundred dollars ($500) and/or imprisoned for not more than six (6) months. Any person, firm, corporation, or association who violates the provisions of subsection (d) shall be fined not more than one hundred dollars ($100).

(f) This section shall not apply to members of the Rhode Island state police or to members of any city or town police department or any state or federal law enforcement officer in the performance of their official duties.

History of Section.
(P.L. 1999, ch. 440, § 1.)



Chapter 23-1-40 - Misrepresentation on menu of food or food products.

§ 23-1-40 Misrepresentation on menu of food or food products.  (a) It shall be unlawful for any person, firm, or corporation to misrepresent on a menu the identity of any food or food products to any of the patrons or customers of eating establishments including, but not limited to, restaurants, hotels, cafes, lunch counters, or other places where food is regularly prepared and sold for consumption on or off the premises.

(b) The identity of any food or food products shall be deemed misrepresented if:

(1) Its description is false or misleading in any particular;

(2) Its description omits information which, by its omission, renders the description false or misleading in any particular;

(3) It is served, sold, or distributed under the name of another food or food product; or

(4) It purports to be or is represented as a food or food product for which a definition of identity and standard of quality has been established by custom and usage unless it conforms to that definition and standard.

(c) Any person, firm, or corporation who violates any provisions of this section shall be guilty of a misdemeanor and for each violation and misrepresentation on a menu shall be punished by a fine of not more than five hundred dollars ($500).

(d) This section shall not apply to any section or sections of a retail food or grocery store which do not provide facilities for consumption of food or food products on the premises.

(e) The director of health is authorized to promulgate reasonable rules and regulations that are necessary to carry into effect the provisions of this section. The department of health shall have concurrent jurisdiction with the department of attorney general in the enforcement of this section.

History of Section.
(P.L. 1988, ch. 540, § 1.)



Chapter 23-1-41 - Rhode Island public health foundation.

§ 23-1-41 Rhode Island public health foundation.  The Rhode Island department of health may establish a nonprofit corporation in the state for the purpose of obtaining and expediting competitive public health research, development, and innovation projects and programs funded by the federal government and private foundations. This new legal entity shall be known as the "Rhode Island public health foundation".

History of Section.
(P.L. 1992, ch. 133, art. 25, § 1.)



Chapter 23-1-42 - Renewal of licenses, certifications and registration  Date changes.

§ 23-1-42 Renewal of licenses, certifications and registration  Date changes.  Notwithstanding the licensure, certification, or registration renewal dates specified in statutes governing assisted living residences, health care facilities, professions and occupations administered by the department of health, the director of health may, by regulation, set the dates for licensure, certification, or registration renewals for classes of these assisted living residences, health care facilities, professions and occupations for administrative purposes. Further, the director of health may prorate or otherwise alter those fees to allow for the appropriate implementation of the revisions; provided, however, that the fees charged shall be no greater than would otherwise be allowed for by statute for the relative period of licensure, certification, or registration.

History of Section.
(P.L. 1992, ch. 133, art. 61, § 1; P.L. 2007, ch. 30, § 1; P.L. 2007, ch. 41, § 1.)



Chapter 23-1-42.1 - Wallet license cards for health care professionals.

§ 23-1-42.1 Wallet license cards for health care professionals.  The department shall, through its office of health professional regulations, offer wallet license cards during the process of online license renewal service for health care professionals. If a licensed health care professional opts to receive a wallet license card, the department shall mail said card within fourteen (14) days of license renewal at no additional charge.

History of Section.
(P.L. 2009, ch. 194, § 1; P.L. 2009, ch. 286, § 1.)



Chapter 23-1-43 - Minority population health promotion.

§ 23-1-43 Minority population health promotion.  The director of health shall establish a minority population health promotion program to provide health information, education, and risk reduction activities to reduce the risk of premature death from preventable disease in minority populations.

History of Section.
(P.L. 1992, ch. 133, art. 102, § 2.)



Chapter 23-1-44 - Routine childhood and adult immunization vaccines.

§ 23-1-44 Routine childhood and adult immunization vaccines.  (a) The department of health shall include in the department's immunization program those vaccines for routine childhood immunization as recommended by the Advisory Committee for Immunization Practices (ACIP) and the Academy of Pediatrics (AAP), and for adult influenza immunization as recommended by the ACIP, to the extent permitted by available funds. The childhood immunization program includes administrative and quality assurance services and KIDSNET, a confidential, computerized child health information system that is used to manage statewide immunizations, as well as other public health preventive services, for all children in Rhode Island from birth through age 18.

(b) The director of the department of health shall appoint an advisory committee that will be convened after the ACIP makes a recommendation regarding adult immunization. The committee will review the ACIP recommendations for the state, assess the vaccine cost and feasibility, and advise the director of health and the office of the health insurance commissioner regarding insurers and providers acting on the ACIP adult immunization recommendation. All recommendations will be posted on the department of health website. The advisory committee membership shall include, but not be limited to, a primary care provider, pharmacist, representatives of the nursing home industry, the home health care industry and major insurers.

History of Section.
(P.L. 1992, ch. 133, art. 8, § 1; P.L. 2001, ch. 86, § 2; P.L. 2006, ch. 269, § 1; P.L. 2006, ch. 294, § 1; P.L. 2007, ch. 320, § 1; P.L. 2008, ch. 100, art. 28, § 9.)



Chapter 23-1-45 - Immunization account.

§ 23-1-45 Immunization account.  (a) There is created within the general fund a restricted receipt account to be known as the "childhood immunization account". All money in the account shall be utilized by the department of health to effectuate the provisions of § 23-1-44 that relate to the childhood immunization program. All money received pursuant to §§ 23-1-46 and 23-1-47 for the childhood immunization program shall be deposited in the childhood immunization account. Funding dedicated exclusively to effectuate the provisions of § 23-1-44 and this subsection received by the department of health from sources other than those identified in §§ 23-1-46 and 23-1-47 may also be deposited in the childhood immunization account. Up to 15% of the annual revenues from this account may be used to support costs associated with childhood immunization program administrative and quality assurance services and KIDSNET. The general treasurer is authorized and directed to draw his or her orders on the account upon receipt of properly authenticated vouchers from the department of health.

(b) There is created within the general fund a restricted receipt account to be known as the "pandemic medications and equipment account" for the purposes of funding pandemic medications and equipment. There shall be an expenditure in FY 2007 not to exceed one million dollars ($1,000,000) for pandemic influenza medications and equipment. Funding dedicated exclusively to effectuate the provisions of this subsection and received by the department of health from sources other than those identified in §§ 23-1-45, 23-1-46 and 23-1-47 may also be deposited in the pandemic medications and equipment account. The general treasurer is authorized and directed to draw his or her orders on the account upon receipt of properly authenticated vouchers from the department of health.

(c) There is created within the general fund a restricted receipt account to be known as the "adult immunization account". All funds in the account shall be utilized by the department of health to effectuate the provisions of § 23-1-44 that relate to the adult immunization program. All funds received for adult immunization programs pursuant to §§ 23-1-46 and 23-1-47 shall be deposited in the adult immunization account. Funding dedicated exclusively to effectuate the provisions of this subsection and received by the department of health from sources other than those identified in §§ 23-1-46 and 23-1-47 may also be deposited in the adult immunization account. The general treasurer is authorized and directed to draw his or her orders on the account upon receipt of properly authenticated vouchers from the department of health.

History of Section.
(P.L. 1992, ch. 133, art. 8, § 2; P.L. 2006, ch. 246, art. 31, § 1; P.L. 2006, ch. 269, § 1; P.L. 2006, ch. 294, § 1; P.L. 2007, ch. 73, art. 10, § 3; P.L. 2008, ch. 100, art. 28, § 9.)



Chapter 23-1-46 - Insurers.

§ 23-1-46 Insurers.  (a) Beginning in the fiscal year 2007, each insurer licensed or regulated pursuant to the provisions of chapters 18, 19, 20, and 41 of title 27 shall be assessed a child immunization assessment and an adult immunization assessment for the purposes set forth in this section. The department of health shall make available to each insurer, upon its request, information regarding the department of health's immunization programs and the costs related to the program. Further, the department of health shall submit to the general assembly an annual report on the immunization programs and cost related to the programs, on or before February 1 of each year. Annual assessments shall be based on direct premiums written in the year prior to the assessment and for the child immunization program shall not include any Medicare Supplement Policy (as defined in § 27-18.2-1(g)), Medicaid or Medicare premiums. Adult influenza immunization program annual assessments shall include contributions related to the program costs from Medicare, Medicaid and Medicare Managed Care. As to accident and sickness insurance, the direct premium written shall include, but is not limited to, group, blanket, and individual policies. Those insurers assessed greater than ten thousand dollars ($10,000) for the year shall be assessed four (4) quarterly payments of twenty-five percent (25%) of their total assessment. Beginning July 1, 2001, the annual rate of assessment shall be determined by the director of health in concurrence with the primary payors, those being insurers assessed at greater than ten thousand dollars ($10,000) for the previous year. This rate shall be calculated by the projected costs for the Advisory Committee on Immunization Practices (ACIP) recommended and state mandated vaccines after the federal share has been determined by the Centers for Disease Control and Prevention. The primary payors shall be informed of any recommended change in rates at least six (6) months in advance, and rates shall be adjusted no more frequently than one time annually. For the childhood vaccine program the director of the department of health shall deposit these amounts in the "childhood immunization account". These assessments shall be used solely for the purposes of the "childhood immunization programs" and no other. For the adult immunization program the director of the department of health shall deposit these amounts in the "adult immunization account".

(b) Any funds collected in excess of funds needed to carry-out ACIP recommendations shall be deducted from the subsequent year's assessments.

History of Section.
(P.L. 1992, ch. 133, art. 8, § 3; P.L. 1995, ch. 210, § 1; P.L. 1999, ch. 375, § 1; P.L. 2000, ch. 293, § 1; P.L. 2001, ch. 154, § 1; P.L. 2006, ch. 269, § 1; P.L. 2006, ch. 294, § 1; P.L. 2007, ch. 73, art. 10, § 3; P.L. 2008, ch. 475, § 32.)



Chapter 23-1-47 - Health care providers  Immunities.

§ 23-1-47 Health care providers  Immunities.  No health care provider, as defined in § 5-37.3-3(4), acting in accordance with the provisions of this chapter, including, without limitation, any health care provider who administers any immunization vaccine pursuant to this chapter, shall be liable to any person who experiences or purports to experience adverse effects arising from the immunization or attendant procedures; provided, however, that informed consent is obtained. Nothing in this chapter shall exempt from liability for gross negligence any individual or public or private agency participating in an authorized mass immunization project, nor shall the provisions of this chapter exempt any drug manufacturer from any liability, regardless of the degree of negligence for any drug or vaccine used in the projects.

History of Section.
(P.L. 1992, ch. 133, art. 8, § 4; P.L. 2001, ch. 86, § 2.)



Chapter 23-1-48 - Reimbursement for medical record copies.

§ 23-1-48 Reimbursement for medical record copies.  The director shall promulgate rules and regulations which establish reasonable charges for expenses incurred in responding to requests for copies of medical records by physicians pursuant to § 5-37-22(c) and (d). The director may utilize data provided by the Rhode Island health information management association or other similar local professional organization in his or her determination as to the amount of the charges permitted by this section.

History of Section.
(P.L. 1996, ch. 93, § 2.)



Chapter 23-1-49 - Registry of persons with head injuries and/or spinal cord injuries.

§ 23-1-49 Registry of persons with head injuries and/or spinal cord injuries.  (a) The state department of health is authorized, empowered, and directed to establish and maintain a central registry of persons suffering from acquired traumatic brain and/or spinal cord injuries.

(b) The state director of health shall require the reporting of all newly diagnosed traumatic brain and/or spinal cord injuries and the submission of any specified additional information on reported injuries that she or he deems necessary and appropriate for the recognition, prevention, or control of those injuries.

(c) The central traumatic brain and spinal cord injury registry shall maintain comprehensive records of all reports submitted pursuant to this section. These reports shall be confidential in accordance with chapter 37.3 of title 5 and subject to the restrictions on release incorporated in that chapter.

(d) The state department of health shall make rules and regulations that are necessary to implement the provisions of this section pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1996, ch. 160, § 1.)



Chapter 23-1-50 - Public Records  Exemption  Requirements.

§ 23-1-50 Public Records  Exemption  Requirements.  (a) The department of health shall deem all application filings for certification, re-certification, and material modification, and correspondence directly related to those application filings, submitted under the provisions of chapters 17.12 and 17.13 of this title and chapter 41 of title 27, to be "public records" as defined in § 38-2-2(4). Entities or agents certified under one or more of these statutes may request that certain portions of their application filings, or correspondence directly related to their application filings, be regarded as exempt from public disclosure, but may do so only by claiming one or more of the specific grounds delineated in § 38-2-2(4).

(b) For each document or for each portion of a document requested to be exempt from public disclosure, the certified entity or agent must specify the specific exemption claimed and the rationale for the exemption. Each specific exemption and the rationale for it shall themselves be public documents. The department shall determine which of the documents, or parts of the documents, for which an exemption is sought shall be public records and which shall be exempt from the disclosure required by chapter 2 of title 38.

(c) Each application filing for certification, re-certification, or material modification submitted under the provisions of chapters 17.12 and 17.13 of this title and chapter 41 of title 27, and for which an exemption is sought, shall be made in three (3) parts:

(1) Part One shall be a complete application filing with no materials to be deleted. This part shall be for the official use of the department as appropriate.

(2) Part Two shall be a complete application filing, except that it shall not include those parts of the application filing which the filing party has claimed and the department determined to be exempt from the disclosure required by chapter 2 of title 38.

(3) Part Three of the application filing shall include those items and information requested to be excluded from the disclosure required by chapter 2 of title 38 with a delineation of the specific exemption and criteria claimed under § 38-2-2(4) and the application filing's rationale for each specific exemption claimed.

(d) All application filings for certification, re-certification, or material modification submitted under the provisions of chapters 17.12 and 17.13 of this title and chapter 41 of title 27 that are not made consistent with the three (3) part form described in subsection (c) shall, except as otherwise prohibited by state or federal law, be deemed "public records" under the provisions of chapter 2 of title 38.

History of Section.
(P.L. 1999, ch. 111, § 1.)



Chapter 23-1-51 - Severability.

§ 23-1-51 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2001, ch. 86, § 65.)



Chapter 23-1-52 - Adult day care program licensure.

§ 23-1-52 Adult day care program licensure.  The director is authorized and directed to establish a program for the licensure of adult day care programs. "Adult day care program" shall mean a comprehensive, nonresidential program designed to address the biological, psychological, and social needs of adults through individual plans of care that incorporate, as needed, a variety of health, social and related support services in a protective setting. The director is further authorized to promulgate regulations as he or she deems necessary to implement these provisions.

History of Section.
(P.L. 2007, ch. 73, art. 24, § 2.)



Chapter 23-1-53 - Cost of legal fees.

§ 23-1-53 Cost of legal fees.  (a) The director is hereby authorized and may in his or her discretion recover the reasonable cost of legal services provided to the department of health by attorneys of the office of legal counsel or attorneys under contract to perform attorney functions and activities for the department of health pursuant to RIGL chapters 23-15 and 23-17.14 and RIGL §§ 23-17-14.3 and 23-17-14.4. Nothing in this section shall limit the power of the director to retain legal counsel and to recover the costs of such legal counsel pursuant to other provisions of the general laws.

(b) There is created within the general fund a restricted receipt account to be known as the "health systems reimbursement account". All funds deposited in the account shall be utilized by the department of health to implement the provisions of this section incurred by the department pursuant to RIGL chapters 23-15 and 23-17.14 and RIGL §§ 23-17-14.3 and 23-17-14.4. All funds received for the department pursuant to this section shall be deposited in the "health system reimbursement account". The general treasurer is authorized and directed to draw his or her orders on the account upon receipt of properly authenticated vouchers from the department of health.

History of Section.
(P.L. 2009, ch. 68, art. 14, § 1.)



Chapter 23-1-54 - Fees payable to the department of health.

§ 23-1-54 Fees payable to the department of health.  Fees payable to the department shall be as follows:

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(P.L. 2012, ch. 241, art. 9, § 49.)






Chapter 23-1.1 - Division of Occupational Health

Chapter 23-1.1-1 - Definitions.

§ 23-1.1-1 Definitions.  When used in this chapter:

(1) "Code" means a standard body of rules for safety and health formulated, adopted, and issued by the commission under the provisions of this chapter.

(2) "Director" means the director of health or his or her duly authorized representative.

(3) "Employ" means the use of any services of an employee for compensation and includes to suffer or permit to work.

(4) "Employee" means an individual who is employed by an employer.

(5) "Employer" means a person, firm, corporation, partnership, association, receiver, or trustee in bankruptcy having one or more persons in his, her, or its employ, a state agency, or an agency of a political subdivision of the state, or any person acting directly or indirectly in the interest of an employer.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-2 - Creation.

§ 23-1.1-2 Creation.  There shall be a division of occupational health within the department of health which shall have all the powers and duties relating to the administration and enforcement of health codes as prescribed by the provisions of this chapter, and any other duties that may be conferred upon the division by law.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1976, ch. 54, § 1.)



Chapter 23-1.1-3 - Annual report.

§ 23-1.1-3 Annual report.  The director of health shall annually furnish information regarding the activities of the division of occupational health to the director of labor and training for inclusion in the director of labor and training's annual report to the governor and to the general assembly. The director of health shall also provide information to the director of labor and training for reports to be submitted to the United States Secretary of Labor in the form and from time to time that the secretary of labor and training may require.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-4 - Chief of division  Compliance inspectors.

§ 23-1.1-4 Chief of division  Compliance inspectors.  The director of health shall appoint the chief of the division of occupational health. The appointee shall be in the classified service of the state and shall be responsible to and report to the director. The director shall appoint health compliance inspectors who shall be in the classified service of the state. The director shall appoint other employees that are necessary to carry out the provisions of this chapter. Health compliance inspectors shall perform all duties necessary to determine compliance with the health provisions of this chapter and shall in this chapter be referred to as "compliance inspectors". Nothing in this section shall be construed as terminating the services of any person now employed within the division of occupational health who is presently qualified and within the classified service of the state. All of those persons shall continue in the service of the division and their titles shall be changed, as necessary, to comply with the provisions of this chapter.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-5 - Compliance inspectors  Assignment  Duties.

§ 23-1.1-5 Compliance inspectors  Assignment  Duties.  Compliance inspectors shall devote their entire scheduled work time and attention to the duties of their respective offices. The director shall assign compliance inspectors to the duties to be performed. No employee of the division of occupational health shall accept other employment which the director determines is in conflict with his or her official duties.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-6 - Appropriations  Disbursement.

§ 23-1.1-6 Appropriations  Disbursement.  The general assembly shall annually appropriate sums that are necessary to carry out the provisions of this chapter. The state controller is authorized and directed to draw his or her orders on the general treasurer for the payment of the sums so appropriated or so much of the sums as may from time to time be required upon receipt by him or her of proper vouchers approved by the chief of the division of occupational health, and by the director.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1976, ch. 54, § 2.)



Chapter 23-1.1-7 - Inspection powers.

§ 23-1.1-7 Inspection powers.  (a) The director, upon presenting appropriate credentials to the owner, operator, representative, or agent in charge is authorized:

(1) To enter without delay and at reasonable times any factory, plant establishment, construction site, or other area, workplace, or environment where work is performed by an employee of an employer; and

(2) To inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, that place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials in that location, and to question privately any employer, owner, operator, agent, or employee.

(b) If the director of health shall be denied entry to any place which he or she shall have reason to believe had been, is being, or is about to be used as a place of employment, he or she shall notify the director of labor and training, who shall then proceed in accordance with the provisions of § 28-20-12.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-8 - Report of violations by employees  Inspection.

§ 23-1.1-8 Report of violations by employees  Inspection.  (a) Any employee or representative of employees who believes that a violation of a health code exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving notice to the director of the violation or danger. Any notice shall be presented in writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the employee or representative of employees. Upon receipt of the notification, the director shall provide a copy to the employer or the employer's agent not later than at the time of inspection, except that upon the request of the person giving the notice, his or her name and the name of the individual employee referred to in the notice shall not appear in the copy or in any record published, released, or made available. If, upon receipt of the notification, the director determines there are reasonable grounds to believe that a violation or danger exists, he or she shall make a special inspection in accordance with the provisions of this section as soon as practicable, to determine if a violation or danger exists. If the director determines that there are not reasonable grounds to believe that a violation or danger exists, he or she shall notify the employee or representative of the employees, in writing, of that determination.

(b) Prior to or during any inspection of a workplace, any employee or representative of employees employed in the workplace may notify the director, in writing, of any violation of this chapter which the employee or representative has reason to believe exists in the workplace. The director of labor and training shall, by regulation, establish procedures for informal review of any refusal by representatives of the director of health to issue a compliance order with respect to any alleged violation and the director shall furnish the employee or representative of employees requesting the review a written statement of the reasons for the director's final disposition of the case.

(c) A representative of the employer and a representative authorized by the employees shall be given the opportunity to accompany the compliance inspector during a physical inspection of the workplace for the purpose of aiding the inspection. Where there is no authorized employee representative, the compliance inspector shall consult with a reasonable number of employees concerning matters of health in the workplace.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1976, ch. 54, § 3.)



Chapter 23-1.1-9 - Procedures to counteract imminent dangers.

§ 23-1.1-9 Procedures to counteract imminent dangers.  Where the director of health finds a condition of imminent danger, he or she shall immediately notify the director of labor and training who shall then take the necessary action pursuant to § 28-20-14.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-10 - Prosecution of violations.

§ 23-1.1-10 Prosecution of violations.  It shall be the duty of the director of health to notify the director of labor and training of all violations of this chapter and the director of labor and training shall then request the attorney general to prosecute all violations.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-11 - Compliance orders.

§ 23-1.1-11 Compliance orders.  If upon inspection or investigation the director of health finds that an employer has violated any regulation prescribed pursuant to this chapter or has violated any requirements of § 28-20-8, or of any code, rule, or order promulgated pursuant to § 28-20-24, the director shall notify the director of labor and training who shall promptly issue a compliance order in accordance with subsections (a), (b), and (c) of § 28-20-16.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1989, ch. 542, § 45.)



Chapter 23-1.1-12 - Enforcement procedure.

§ 23-1.1-12 Enforcement procedure.  The director of labor and training shall be responsible for enforcement of the provisions of this chapter in accordance with § 28-20-17.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-13 - Penalties.

§ 23-1.1-13 Penalties.  (a) Any person who gives advance notice of any inspection to be conducted under this chapter, without authority from the director of labor and training, shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or by both.

(b) All other penalties shall be assessed in accordance with § 28-20-18.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1976, ch. 54, § 4.)



Chapter 23-1.1-14 - Discrimination on account of complaint.

§ 23-1.1-14 Discrimination on account of complaint.  (a) No employer shall discharge or in any manner discriminate against any employee because that employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter or has testified or is about to testify in any proceeding or because of the exercise by that employee on behalf of himself or herself or others of any right afforded by this chapter.

(b) Any employee who believes that he or she has been discharged or otherwise discriminated against by any employer in violation of this section may, within thirty (30) days after a violation occurs, file a written complaint with the director of labor and training alleging discrimination. Upon receipt of a complaint, the director of labor and training shall cause an investigation to be made as he or she deems appropriate. If upon that investigation, the director of labor and training determines that the provisions of this section have been violated, and the employer fails or refuses to take remedial action as ordered by the director of labor and training, the director of labor and training shall then bring an action in any superior court against that person. In that action, the courts shall have jurisdiction, for cause shown, to restrain violations of subsection (a) of this section and order all appropriate relief including rehiring or reinstatement of the employee to his or her former position with back pay and any other benefits to which he or she was entitled.

(c) Within ninety (90) days of the receipt of a complaint filed under this section, the director shall notify the complainant of his or her determination under subsection (b) of this section.

History of Section.
(P.L. 1973, ch. 261, § 1; P.L. 1976, ch. 54, § 5.)



Chapter 23-1.1-15 - Confidentiality of trade secrets.

§ 23-1.1-15 Confidentiality of trade secrets.  All information reported to or otherwise obtained by the director in connection with any inspection or proceeding under this chapter which contains or which might reveal a trade secret referred to in § 1905 of title 18 of the United States Code or any amendment of § 1905 of title 18 of the United States Code, 18 U.S.C. § 1905, shall be considered confidential for the purpose of that section, except that the information may be disclosed to other officers or employees concerned with carrying out this chapter or when relevant in any proceeding under this chapter. In any proceeding under this chapter the director of labor and training, the review board, or the court shall issue orders that may be appropriate to protect the confidentiality of trade secrets.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-16 - Other safety and health laws unimpaired.

§ 23-1.1-16 Other safety and health laws unimpaired.  Nothing in this chapter shall be construed to repeal or to limit or restrict in any way present state laws, codes, regulations, or orders governing the safety or health of employees in any place of employment which are not in conflict with this chapter.

History of Section.
(P.L. 1973, ch. 261, § 1.)



Chapter 23-1.1-17 - Severability.

§ 23-1.1-17 Severability.  If any provision of this chapter, or the application of the provision to any person or circumstance, shall be held invalid, the remainder of this chapter, or the application of the provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 1973, ch. 261, § 1.)






Chapter 23-1.2 - Division of Legal Services

Chapter 23-1.2-1 - Division of legal services.

§ 23-1.2-1 Division of legal services.  There is established within the department of health a division which shall be known as the division of legal services.

History of Section.
(P.L. 1974, ch. 274, § 1.)



Chapter 23-1.2-2 - Appointment of chief counsel.

§ 23-1.2-2 Appointment of chief counsel.  The division of legal services shall be headed by a member of the bar of this state who shall be appointed by the director of health with the approval of the governor, and who shall be in the classified service.

History of Section.
(P.L. 1974, ch. 274, § 1.)



Chapter 23-1.2-3 - Assistant counsel.

§ 23-1.2-3 Assistant counsel.  The chief counsel may appoint any assistants that may be deemed necessary whose powers and duties shall be similar to those imposed upon the chief counsel by law, and shall be performed under and by the advice and direction of the chief counsel.

History of Section.
(P.L. 1974, ch. 274, § 1.)



Chapter 23-1.2-4 - Appropriation for expenses.

§ 23-1.2-4 Appropriation for expenses.  The general assembly shall annually appropriate the sum or sums that it may deem necessary for the payment of the salaries of clerical assistants that may be deemed necessary and for the payment of office expenses and other actual expenses incurred by the chief counsel in the performance of his or her duties, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or sums, or so much of the sum or sums as may from time to time be required, upon receipt by him or her of proper vouchers approved by the chief counsel.

History of Section.
(P.L. 1974, ch. 274, § 1.)



Chapter 23-1.2-5 - Office of chief counsel.

§ 23-1.2-5 Office of chief counsel.  The chief counsel shall have an office in the department of health building which shall be assigned to him or her for his or her use by the director of the department of health.

History of Section.
(P.L. 1974, ch. 274, § 1.)



Chapter 23-1.2-6 - Duties.

§ 23-1.2-6 Duties.  The chief counsel shall act as the legal adviser of the department of health and the officers of that department.

History of Section.
(P.L. 1974, ch. 274, § 1; P.L. 1982, ch. 267, § 2.)






Chapter 23-1.3 - Radiation Control

Chapter 23-1.3-1 - Definitions.

§ 23-1.3-1 Definitions.  When used in this chapter:

(1) "Artificially produced radioactive material" means any radioactive material other than by-product material, special nuclear material, and source material which is produced by any unnatural process such as through the bombardment of material with high energy atomic particles.

(2) "By-product material" means any radioactive material except special nuclear material yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(3) "Department" means the department of health.

(4) "Electronic product" means any manufactured product or device or component part of a product or device that has an electronic circuit which during operation can generate or emit a physical field of radiation.

(5) "General license" means a license effective pursuant to regulations promulgated by the state radiation control agency without the filing of an application to transfer, acquire, own, possess, or use quantities of, or devices of equipment utilizing, by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially. The agency may require notification of possession of generally licensed materials.

(6) "Naturally occurring radioactive material" means any radioactive material that is not otherwise defined in this section and whose origin is wholly the result of natural processes.

(7) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency of any other state, and any legal successor, representative, agent or agency of these, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor to the commission.

(8) "Radiation" means:

(i) Ionizing radiation including gamma rays, x-rays, alpha particles, beta particles, and other atomic or nuclear particles or rays; and

(ii) Any electromagnetic radiation that can be generated during the operation of a microwave oven.

(9) "Radiation source" means any material or electronic product capable of emitting radiation.

(10) "Radioactive material" means any material, solid, liquid, or gas, that emits ionizing radiation spontaneously.

(11) "Registration" means the proper completion and filing with the state radiation control agency of a form provided by the agency, and containing information that the agency may require by its regulations.

(12) "Source material" means:

(i) Uranium, thorium, or any other material which the director of health declared by order to be a source material after the United States Nuclear Regulatory Commission, or any successor to the commission, has determined the material to be source material; or

(ii) Ores containing one or more of the materials listed in paragraph (i), in a concentration that the director of health declared by order to be source material after the United States Nuclear Regulatory Commission, or any successor to the commission, has determined the material in that concentration to be source material.

(13) "Special nuclear material" means:

(i) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the director of health declared by order to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor to the commission, has determined the material to be special nuclear material, but does not include source material; or

(ii) Any material artificially enriched by any of the material listed in paragraph (i), but does not include source material.

(14) "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.

(15) "Unnecessary radiation" means radiation used in a manner that may present a hazard to the health of the people or the industrial or agricultural potentials or the ecology or wildlife of the state.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-2 - State radiation control agency.

§ 23-1.3-2 State radiation control agency.  (a) The director of health shall designate a unit within the department of health as the state radiation control agency.

(b) The director of health shall appoint a director of the agency, referred to as the administrator, who shall perform functions vested in the agency pursuant to the provisions of this chapter.

(c) The agency shall for the protection of the public health and safety:

(1) Administer this chapter and codes, rules, or regulations promulgated under it.

(2) Develop and conduct policies and programs for evaluation of hazards associated with the use of radiation sources and for their amelioration.

(3) Develop and conduct programs with due regard for compatibility with federal programs for regulation of by-product, source, and special nuclear materials, naturally occurring and artificially produced radioactive materials, and electronic products as defined in this chapter.

(4) Have power to formulate and promulgate, amend, and repeal codes and rules and regulations, including licensing and registration of radiation sources, persons, and services as may be necessary to prohibit and prevent unnecessary radiation; provided, however, that no code, rule, regulation, amendment, or repeal shall be adopted except in accordance with the provisions of chapter 35 of title 42.

(5) Advise, consult, and cooperate with other agencies of the state, the federal government, other states and interstate agencies, political subdivisions, industries, and with groups concerned with control of radiation sources.

(6) Whenever the state emergency response plan for radiological emergencies is placed into operation, to act as the principal advisor to the governor or his or her authorized representative regarding the degree of potential hazard to the state's population and the necessity for and types of protective actions to be taken to protect the public health and safety.

(7) Issue orders or modifications of those orders as may be necessary in connection with its proceedings.

(8) Have the authority to accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private.

(9) Encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation, and related problems as it may deem necessary or advisable for the discharge of its duties under the provisions of this chapter.

(10) Collect and disseminate information relating to control of radiation sources including:

(i) Maintenance of a file of all licenses for radioactive materials or services, applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations;

(ii) Maintenance of a file of registrants requiring registration under the provisions of this chapter and any administrative or judicial action pertaining to that file; and

(iii) Maintenance of a file of all rules and regulations relating to regulation of sources of radiation, pending or promulgated, and proceedings on them.

(11) Collect and disseminate health education information relating to radiation protection.

(12) Review plans and specifications for radiation sources submitted pursuant to codes, rules, or regulations promulgated under this chapter.

(13) Conduct a program of measurement of appropriate environmental media for radiation or radioactive material whenever the administrator shall determine that a program is warranted in connection with activities originating within the state or in neighboring states.

(14) Based upon information developed by the department of health and provided by other departments and state agencies, disseminate on a quarterly basis the schedule for cleaning up nuclear and radioactive materials at the United Nuclear plant in the town of Charlestown and at the sites of other nuclear and radioactive accidents and spillages.

History of Section.
(P.L. 1976, ch. 195, § 1; P.L. 1982, ch. 185, § 1.)



Chapter 23-1.3-3 - Transportation or use of radiation sources.

§ 23-1.3-3 Transportation or use of radiation sources.  All radiation sources shall be shielded, transported, handled, used, kept, and disposed of in a manner as to prevent all users of radiation sources and all persons within effective range of radiation sources from being exposed to unnecessary radiation.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-4 - Inspection and right of entry.

§ 23-1.3-4 Inspection and right of entry.  The administrator or his or her duly authorized representatives shall have the power to enter at all reasonable times upon any private or public property for the purpose of determining whether or not there is compliance with or violations of the provisions of this chapter and rules and regulations issued under the provisions of this chapter, except that entry into areas under the jurisdiction of the federal government shall be effected only after notification of appropriate federal government authorities. This entry may include, but shall not be limited to, inspections and investigations of radiation sources, their shieldings and immediate surroundings and records or memoranda pertaining to exposure to radiation sources as they may pertain to the public health and welfare.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-5 - Licensing and registration of radiation sources.

§ 23-1.3-5 Licensing and registration of radiation sources.  (a) The agency shall provide by rule or regulation for general or specific licensing of by-product, source, special nuclear materials, artificially produced radioactive material, and naturally occurring radioactive material, or devices or equipment utilizing those materials. The rule or regulation shall provide for amendment, suspension, or revocation of licenses.

(b) The agency is authorized to require registration or licensing of other radiation sources.

(c) The agency is authorized to require registration or licensing of any person engaged in the business of installing or offering to install radiation sources or engaged in the business of furnishing or offering to furnish radiation source services or service in this state to any agency licensee or registrant.

(d) The agency is authorized to exempt certain radiation sources or kinds of uses or users from the licensing or registration requirement set forth in this section when the agency makes a finding that the exemption will not constitute a significant risk to the health and safety of the public. Those sources, uses, or users that may be exempted from the licensing or registration requirement shall be specifically named in a schedule of regulations that may be promulgated under the authority of § 23-1.3-2.

(e) Rules and regulations promulgated pursuant to this chapter may provide for recognition of other state or federal licenses as the agency may deem desirable, subject to registration requirements that the agency may prescribe.

(f) The agency may assess annual fees in connection with its licensing, registration, and inspection activities, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

(g) In lieu of a multiplicity of separate license and/or registration fees which may be assessed under this section, any person may elect to pay a combination license and registration fee, not to exceed a fixed dollar amount as periodically determined by the director of health after consultation with the radiation advisory committee.

(h) The combined fee shall cover all specific licenses and/or registrations issued by the agency to the person for uses and services at one location or address.

(i) All fees and fines collected under this chapter shall be paid to the general treasury of the state.

(j) License and registration fees assessed under this chapter shall be due and payable on or before the expiration date shown on the license or registration.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-6 - Records.

§ 23-1.3-6 Records.  (a) The administrator may require each person who possesses or uses a radiation source or who is licensed by or registered with the radiation control agency to maintain records relating to the receipt, storage, transfer, or disposal of radiation sources and any other records as he or she may require subject to exemptions that may be provided by rules or regulations.

(b) The administrator shall require each person who possesses or uses a radiation source or who is licensed by or registered with the agency to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by his or her rules and regulations. Copies of these records and those required to be kept by subsection (a) of this section shall be submitted to the administrator on request. Any person possessing or using a radiation source or licensed by or registered with the agency shall furnish to each employee for whom personnel monitoring is required a copy of that employee's personal exposure record, at any time that employee makes a request in writing, has received excessive exposure, and upon termination of employment.

(c) The administrator may require the reporting of information that he or she deems necessary for the protection of the public concerning:

(1) The routine and non-routine operations of fixed facilities within the state in which sources of radiation are stored or in use; and

(2) The transport of radioactive materials within or through the state.

(d) All records required by this section shall be maintained indefinitely unless otherwise specified by rule or regulation promulgated under the provisions of this chapter.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-7 - Federal-state agreements.

§ 23-1.3-7 Federal-state agreements.  (a) In accordance with the provisions of chapter 27 of title 42, the governor, on behalf of this state, is authorized to enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to radiation sources and the assumption of those responsibilities by this state.

(b) Any person who, on the effective date of an agreement under subsection (a), possesses a license issued by the federal government shall be deemed to possess the license pursuant to a license issued under this chapter, which shall expire either ninety (90) days after receipt from the administrator of a notice of expiration of the license, or on the date of expiration specified in the federal license, whichever is earlier.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-8 - Notification of violation and order of abatement.

§ 23-1.3-8 Notification of violation and order of abatement.  Whenever the administrator or his or her authorized representative finds upon inspection and examination of a radiation source as constructed, operated, or maintained or through any other authorized means that there has been a violation of any of the provisions of this chapter or any codes, rules, regulations promulgated under the provisions of this chapter, he or she shall notify any person found to be causing, allowing, or permitting the violation of the nature of that violation and order that prior to a time fixed by the administrator, which shall not be later than ten (10) days from the date of service of the notice, that the person shall cease and abate causing, allowing, or permitting the violation and take any action that may be necessary to comply with this chapter and codes, rules, or regulations promulgated under the provisions of this chapter. In any proceeding under this chapter for granting, suspending, revoking, or amending any license, or for determining compliance with or granting exemptions from rules and regulations of the agency, the agency shall afford an opportunity for a hearing on the record upon the request of any person whose interest may be affected by the proceeding, and shall admit any interested person as a party to the proceeding. Any person aggrieved by the finding or order of the agency may request a hearing before the director of health or his or her authorized representative, at any time within fifteen (15) days after notification, and the director of health may affirm the finding or order of the agency or reverse or modify the finding or order of the agency. Any person aggrieved by the finding or order of the director of health may bring a civil action in superior court at any time within thirty (30) days after being notified of the finding or order, and the court may proceed in a summary manner or otherwise, and may affirm the finding or order of the agency or director of health or reverse or modify the finding or order of the agency or director of health in whole or in part as the court shall deem just and reasonable.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-9 - Authority of the administrator in cases of emergency.

§ 23-1.3-9 Authority of the administrator in cases of emergency.  Whenever the administrator finds that an emergency exists requiring immediate action to protect the public health or welfare, he or she may issue an order reciting the existence of the emergency and requiring that action be taken that he or she deems necessary to meet the emergency. The order shall be effective immediately. Any person to whom the order is directed shall immediately comply with the order, but on application to the director of health, shall be afforded a hearing within fifteen (15) days. On the basis of that hearing, the director of health shall continue the order in effect, revoke it, or modify it.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-10 - Injunctive relief.

§ 23-1.3-10 Injunctive relief.  A civil action may be instituted in superior court on behalf of the agency for injunctive relief to prevent the violation of the provisions of this chapter or codes, rules, or regulations promulgated under the provisions of this chapter, and the court may proceed in the action in a summary manner or otherwise and may restrain in all those cases any person from violating any of the provisions of this chapter or the rules or regulations.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-11 - Prohibited uses and services.

§ 23-1.3-11 Prohibited uses and services.  It shall be unlawful for any person to use, manufacture, produce, transport, transfer, receive, acquire, own, possess, or dispose of any radiation source unless licensed by or registered with the administrator when that licensing or registration is required in accordance with the provisions of this chapter and the rules and regulations promulgated under this chapter. It shall also be unlawful for any person to engage in the business of installing or offering to install radiation sources or to engage in the business of furnishing or offering to furnish radiation source services or service unless registered with or licensed by the administrator whenever that registration and licensing is required in accordance with the provisions of this chapter and the rules and regulations promulgated under this chapter.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-12 - Penalty.

§ 23-1.3-12 Penalty.  Any person who violates any of the provisions of this chapter or rule or regulation of the agency or who violates any order of the agency promulgated pursuant to this chapter shall be guilty of a misdemeanor, and in addition may be enjoined from continuing the violation. Each day any person neglects or refuses to comply shall constitute a separate offense.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-13 - Radiation advisory commission.

§ 23-1.3-13 Radiation advisory commission.  There is created an advisory commission to be known as the state radiation advisory commission which shall consist of eleven (11) members. The commission membership shall at all times be limited to members having special expertise in radiation protection and radiological health. One member shall be a representative of the Rhode Island atomic energy commission. Membership shall also include persons representing a physical science or engineering, diagnostic radiology, nuclear medicine, dentistry, veterinary medicine, industrial radiation protection, and radiologic technology; provided that no more than two (2) individuals shall be specialists in any one field; and provided that at least one of the eleven (11) members shall be affiliated on a full-time basis with a voluntary, nonprofit hospital in the state. The members shall be residents of or work in the state and shall be appointed by the director of health. Each member shall be appointed for a term of four (4) years and until his or her successor shall be appointed; provided, that of the original appointments four (4) shall be appointed for a term of two (2) years, four (4) for a term of three (3) years, and three (3) for a term of four (4) years. In order to assure the proper balance of technical skills whenever a vacancy or vacancies occur, the state radiation advisory commission shall submit to the director of health for his or her consideration the names of three (3) nominees for each vacancy. The members shall receive no compensation for their services but shall receive necessary travel and other expenses while engaged in actual work of the commission. The administrator shall act as technical secretary to the commission.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-14 - Organization.

§ 23-1.3-14 Organization.  The director of health shall appoint a chairperson from among members of the advisory commission. The commission shall hold meetings on the call of the chairperson or director and all commission meetings and records of those meetings shall be open to the public.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-15 - Duties.

§ 23-1.3-15 Duties.  The commission shall:

(1) Review and evaluate policies and programs of the state relating to radiation and advise the agency of its opinions and findings;

(2) Make recommendations to the governor, the director of health and the agency administrator and furnish any technical advice that may be required on matters relating to development, utilization, and regulation of sources of radiation; and

(3) Make a biennial report to the governor and the general assembly.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-16 - Existing remedies unimpaired.

§ 23-1.3-16 Existing remedies unimpaired.  No existing civil or criminal remedy for any wrongful action which is a violation of any code, rule, or regulation promulgated under the provisions of this chapter shall be excluded or impaired by this chapter.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-17 - Protection of department of health powers.

§ 23-1.3-17 Protection of department of health powers.  The powers and functions vested in the department of health under the provisions of this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department of health under any other provisions of law.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-18 - Conflicting laws.

§ 23-1.3-18 Conflicting laws.  This chapter shall not be construed as repealing any laws of the state relating to radiation sources, exposures, radiation protection, and professional licensure, but shall be held and construed as auxiliary and supplementary to other laws, except to the extent that they are in direct conflict with this chapter. Nothing in this chapter or in any code, rules, or regulations promulgated pursuant to the provisions of this chapter shall preclude the right of any governing body of a municipality to adopt ordinances or regulations not inconsistent with this chapter or any code, rules, or regulations promulgated pursuant to those ordinances or regulations.

History of Section.
(P.L. 1976, ch. 195, § 1.)



Chapter 23-1.3-19 - Severability.

§ 23-1.3-19 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1976, ch. 195, § 1.)






Chapter 23-1.8 - Commission on the Deaf and Hard-of-Hearing

Chapter 23-1.8-1 - Purpose  Creation of commission.

§ 23-1.8-1 Purpose  Creation of commission.  (a) In view of the barriers and disadvantages which deafness and hearing impairments impose on those individuals so affected, and in view of the testimony on deafness received by a legislative study commission, it is hereby proposed that a permanent Rhode Island commission on the deaf and hard-of-hearing be established. This commission shall be composed as follows: a thirteen (13) member commission, eleven (11) of whom are appointed by the governor, one representative appointed by the speaker of the house and one senator appointed by the president of the senate. Four (4) of the governor's appointments shall be initially appointed for a term to expire July 1, 1995 and three (3) members shall be appointed for a term to expire July 1, 1994. Thereafter the commissioners shall serve staggered two (2) year terms, each member serving until his or her successor is appointed. These commissioners shall be responsible for the establishment of policies and the appointment of an executive director who shall be in the unclassified service and other staff as needed and for whom appropriations are available. They shall meet not less than four (4) times per year, and shall not be paid for their services, except for reimbursement of expenses incurred by their service. The commissioners may elect their own officers.

(b) The members appointed by the governor shall include five (5) individuals who are deaf who use American Sign Language, one individual who is deaf who does not use American Sign Language, three (3) who are hard-of-hearing, and two (2) who are hearing. Commission members shall select their own chairperson. Five (5) members shall constitute a quorum.

History of Section.
(P.L. 1978, ch. 105, § 1; G.L. 1956, § 23-57-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-1.8-1; P.L. 1984, ch. 153, § 1; P.L. 1990, ch. 217, § 1; P.L. 1992, ch. 174, § 1; P.L. 1992, ch. 324, § 4; P.L. 1999, ch. 72, § 1; P.L. 1999, ch. 243, § 1; P.L. 2001, ch. 180, § 38; P.L. 2001, ch. 245, § 1; P.L. 2001, ch. 281, § 1.)



Chapter 23-1.8-2 - Duties  Activities.

§ 23-1.8-2 Duties  Activities.  The commission shall be primarily a coordinating and advocating body, acting on behalf of the special concerns of deaf and hard-of-hearing persons in Rhode Island. Its activities shall be independent of any existing agency or department within the state. The commission shall be accountable directly to the executive office of the state, and shall submit an annual report to the governor. The commission will assume the following duties:

(1) Bring about greater cooperation and coordination among agencies and organizations now servicing or having the potential to serve the deaf and hard-of-hearing;

(2) Promote greater accessibility to services for the deaf and hard-of-hearing;

(3) Conduct an ongoing needs assessment;

(4) Promote increased awareness and provide information and referrals;

(5) Advocate for the enactment of legislation that would assist the needs of individuals who are deaf and hard-of-hearing;

(6) Administer a sign language interpreter referral service;

(7) Take necessary action to improve the quality of life for deaf and hard-of-hearing individuals living in Rhode Island;

(8) Develop a statewide coordinating council that will coordinate the implementation of the comprehensive statewide strategic plan for children in Rhode Island who are deaf or have hearing loss. The composition, functions and activities of the statewide coordinating council shall be consistent with the provisions of the strategic plan developed through the Rhode Island department of elementary and secondary education.

(9) Track the yearly services provided by exempted interpreters, as defined in subsection 5-71-15(4).

History of Section.
(P.L. 1978, ch. 105, § 1; G.L. 1956, § 23-57-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-1.8-1; P.L. 1984, ch. 153, § 1; P.L. 1992, ch. 174, § 1; P.L. 1999, ch. 72, § 1; P.L. 1999, ch. 243, § 1; P.L. 2006, ch. 261, § 4; P.L. 2006, ch. 277, § 4.)



Chapter 23-1.8-2.1 - Sign language interpreter referral service.

§ 23-1.8-2.1 Sign language interpreter referral service.  The commission shall administer the sign language interpreter referral service for all certified licensee, licensee, grandparent licensee, and special licensee interpreters, as provided in chapter 71 of title 5, who hold a valid interpreter for the deaf license issued by the state board of examiners of interpreters for the deaf pursuant to § 5-71-9 or § 5-71-12 [repealed] or hold a valid license, certificate, or equivalent issued with another state with reciprocity pursuant to § 5-71-10. The commission shall not impose any limits on the practice of certified licensees, licensees, grandparent licensees, or special licensees beyond those imposed by the state board of examiners for interpreters for the deaf. Prior to January 1, 1998 the commission's sign language interpreter referral service shall be open to all interpreters for the deaf who meet or exceed qualifications for license in § 5-71-9, 5-71-10, 5-71-11 [repealed], or 5-71-12 [repealed]. The commission shall refer any complaints regarding the conduct or performance of any interpreter utilizing their referral service to the state board of examiners for interpreters for the deaf for appropriate action pursuant to § 5-71-13. The commission shall upon receipt of notice of revocation or suspension of a license by the state board of examiners for interpreters for the deaf, immediately cease to refer customers to that licensee, unless and until the license is restored.

History of Section.
(P.L. 1996, ch. 151, § 2; P.L. 2008, ch. 475, § 33.)



Chapter 23-1.8-3 - Committees.

§ 23-1.8-3 Committees.  (a) To assist in the performance of its duties the commission shall establish various committees. Except as authorized by the commission, committees shall be composed of no more than seven (7) members who shall serve staggered terms.

(b) At least one individual who is deaf, one individual who is hard-of-hearing, and one commission member, whenever possible, shall serve on each committee. In addition, governmental agencies shall assign one representative to the following committees:

(1) Telecommunications relay service committee: one representative of the public utilities commission;

(2) Education committee: one representative of the department of elementary and secondary education and one representative of the Rhode Island School for the Deaf;

(3) Employment committee: one representative of the department of human services, and one representative of the department of labor and training;

(4) Health care committee: one representative of the department of elderly affairs, one representative of the department of health, and one representative of the department of mental health, retardation, and hospitals;

(c) The committees are responsible for appointing their chairpersons. Chairpersons shall report upon the activities of their committees at commission meetings.

History of Section.
(P.L. 1992, ch. 174, § 2.)






Chapter 23-1.9 - Sheath Needles



Chapter 23-1.10 - Alcoholism

Chapter 23-1.10-1 - Declaration of policy.

§ 23-1.10-1 Declaration of policy.  The problem of alcoholism, with its attendant effects upon the economic condition of alcoholics and those dependent upon them, and the substantial physical deterioration brought about by the misuse of alcohol, has, as shown by the studies, become more and more a major concern of government. Those who, through the misuse of alcohol, adversely affect their health and their economic independence have in recent years increased in number. This chapter is designed to provide proper treatment for those who have been habitually misusing alcohol as a beverage. It is the further policy of this state that alcoholics and intoxicated persons may not be subjected to criminal prosecution because of their consumption of alcoholic beverages but rather should be afforded a continuum of treatment in order that they may lead normal lives as productive members of society.

History of Section.
(P.L. 1951, ch. 2755, § 1; G.L. 1956, § 40-12-1; P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-1; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-2 - Definitions.

§ 23-1.10-2 Definitions.  As used in this chapter:

(1) "Alcoholic" means a person who habitually lacks self-control as to the use of alcoholic beverages, or uses alcoholic beverages to the extent that his or her health is substantially impaired or endangered or his or her social or economic function is substantially disrupted;

(2) "Approved private treatment facility" means a private agency meeting the standards prescribed in § 23-1.10-7(a) and approved under § 23-1.10-7(c);

(3) "Approved public treatment facility" means a treatment agency operating under the direction and control of the department or providing treatment under this chapter through a contract with the department under § 23-1.10-6(g) and meeting the standards prescribed in § 23-1.10-7(a);

(4) "Department" means department of mental health, retardation, and hospitals;

(5) "Director" means the director of the department of mental health, retardation, and hospitals;

(6) "Incapacitated by alcohol" means a person, who as a result of the use of alcohol is intoxicated to such an extent that he or she is unconscious or has his or her judgment otherwise so impaired that he or she is incapable of realizing and making a rational decision with respect to his or her need for treatment;

(7) "Incompetent person" means a person who has been adjudged incompetent by the probate court of the city and town in which the person resides, or any other court of competent jurisdiction;

(8) "Intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol;

(9) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation and career counseling, which may be extended to alcoholics and intoxicated persons.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1984, ch. 122, § 1; G.L. 1956, § 40.1-4-2; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-3 - Powers assumed by department.

§ 23-1.10-3 Powers assumed by department.  The department may:

(1) Plan, establish, and maintain treatment programs as necessary or desirable;

(2) Make contracts necessary or incidental to the performance of its duties and the execution of its powers, including contracts with public and private agencies, organizations, and individuals to pay them for services rendered or furnished to alcoholics or intoxicated persons;

(3) Solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services, or property from the federal government, the state, or any political subdivision of the state or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant;

(4) Administer or supervise the administration of the provisions relating to alcoholics and intoxicated persons of any state plan submitted for federal funding pursuant to federal health, welfare, or treatment legislation;

(5) Coordinate its activities and cooperate with alcoholism programs in this and other states, and make contracts and other joint or cooperative arrangements with state, local, or private agencies in this and other states for the treatment of alcoholics and intoxicated persons and for the common advancement of alcoholism programs;

(6) Keep records and engage in research and the gathering of relevant statistics;

(7) Do other acts and things necessary or convenient to execute the authority expressly granted to it; and

(8) Acquire, hold, or dispose of real property or any interest in real property, and construct, lease, or otherwise provide treatment facilities for alcoholics and intoxicated persons.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-3; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-4 - Duties of department.

§ 23-1.10-4 Duties of department.  The department shall:

(1) Develop, encourage, and foster statewide, regional, and local plans and programs for the prevention of alcoholism and treatment of alcoholics and intoxicated persons in cooperation with public and private agencies, organizations, and individuals and provide technical assistance and consultation services for these purposes;

(2) Coordinate the efforts and enlist the assistance of all public and private agencies, organizations, and individuals interested in prevention of alcoholism and treatment of alcoholics and intoxicated persons;

(3) Cooperate with the department of corrections and board of parole in establishing and conducting programs to provide treatment for alcoholics and intoxicated persons in or on parole from penal institutions;

(4) Cooperate with the board of regents for elementary and secondary education, board of governors for higher education, schools, police departments, courts, and other public and private agencies, organizations, and individuals in establishing programs for the prevention of alcoholism and treatment of alcoholics and intoxicated persons, and preparing curriculum materials for use at all levels of school education;

(5) Prepare, publish, evaluate, and disseminate educational material dealing with the nature and effects of alcohol;

(6) Develop and implement, as an integral part of treatment programs, an educational program for use in the treatment of alcoholics and intoxicated persons, which program shall include the dissemination of information concerning the nature and effects of alcohol;

(7) Organize and foster training programs for all persons engaged in treatment of alcoholics and intoxicated persons;

(8) Sponsor and encourage research into the causes and nature of alcoholism and treatment of alcoholics and intoxicated persons, and serve as a clearing house for information relating to alcoholism;

(9) Specify uniform methods for keeping statistical information by public and private agencies, organizations, and individuals, and collect and make available relevant statistical information, including number of persons treated, frequency of admission and readmission, and frequency and duration of treatment;

(10) Advise the governor in the preparation of a comprehensive plan for treatment of alcoholics and intoxicated persons;

(11) Review all state health, welfare, and treatment plans to be submitted for federal funding under federal legislation, and advise the governor on provisions to be included relating to alcoholism and intoxicated persons;

(12) Assist in the development of, and cooperate with, alcohol education and treatment programs for employees of state and local governments and businesses and industries in the state;

(13) Utilize the support and assistance of interested persons in the community, particularly recovered alcoholics, to encourage alcoholics to voluntarily undergo treatment;

(14) Cooperate with the department of transportation and related agencies both state and local in establishing and conducting programs designed to deal with the problem of persons operating motor vehicles while intoxicated;

(15) Encourage general hospitals and other appropriate health facilities to admit without discrimination alcoholics and intoxicated persons and to provide them with adequate and appropriate treatment;

(16) Encourage all health and disability insurance programs to include alcoholism as a covered illness;

(17) Submit to the governor an annual report covering the activities of the department; and

(18) Establish alcohol and substance abuse prevention programs for students in kindergarten through grade twelve (12), in accordance with § 35-4-18. The director shall make an annual report to the governor and the general assembly on the administration of the program and shall submit to the governor and the general assembly the results of an independent evaluation of the alcohol and substance abuse prevention program established in accordance with this section. This evaluation shall address the following areas:

(i) Program development;

(ii) Implementation;

(iii) Impact; and

(iv) Recommendations for future needs.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1984, ch. 81, § 18; P.L. 1986, ch. 412, § 4; G.L. 1956, § 40.1-4-4; P.L. 1995, ch. 370, art. 14, § 4; P.L. 2001, ch. 86, § 4.)



Chapter 23-1.10-6 - Comprehensive program for treatment.

§ 23-1.10-6 Comprehensive program for treatment.  (a) The department shall establish a comprehensive and coordinated program for the treatment of alcoholics and intoxicated persons. The director shall divide the state into appropriate regions for the conduct of the program and establish standards for the development of the program on the regional level. In establishing the regions, consideration shall be given to city, town, and county lines and population concentrations.

(b) The program of the division shall include:

(1) Emergency treatment provided by a facility affiliated with or part of the medical service of a general hospital;

(2) Inpatient treatment;

(3) Intermediate treatment; and

(4) Outpatient and follow-up treatment.

(c) The department shall provide for adequate and appropriate treatment for alcoholics and intoxicated persons admitted pursuant to §§ 23-1.10-11 and 23-1.10-12. Treatment may not be provided at a correctional institution except for inmates.

(d) The department shall maintain, supervise, and control all facilities operated by it subject to its policies. The administrator of each facility shall make an annual report of its activities to the director in the form and manner the director specifies.

(e) All appropriate public and private resources shall be coordinated with and utilized in the program whenever possible.

(f) The director shall prepare, publish, and distribute annually a list of all approved public and private treatment facilities.

(g) The department may contract for the use of any facility as an approved public treatment facility if the director, subject to the policies of the department, considers this to be an effective and economical course to follow.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-6; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-7 - Standards for treatment facilities  Inspections  Furnishing information to department  Noncompliance with standards.

§ 23-1.10-7 Standards for treatment facilities  Inspections  Furnishing information to department  Noncompliance with standards.  (a) The department shall establish standards for approved treatment facilities that must be met for a treatment facility to be approved as a public or private treatment facility, and fix the fees to be charged by the department for the required inspections. The standards may concern only the health standards to be met and standards of treatment to be afforded patients.

(b) The department shall periodically inspect approved public and private treatment facilities at reasonable times and in a reasonable manner.

(c) The department shall maintain a list of approved public and private treatment facilities.

(d) Each approved public and private treatment facility shall file with the department on request: data, statistics, schedules, and any other information that the department reasonably requires. An approved public or private treatment facility that without good cause fails to furnish any data, statistics, schedules, and any other information as requested, or files fraudulent returns, shall be removed from the list of approved treatment facilities.

(e) The department, after holding a hearing, may suspend, revoke, limit, or restrict an approval, or refuse to grant an approval, for failure to meet its standards.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-7; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-8 - Rules as to acceptance for treatment.

§ 23-1.10-8 Rules as to acceptance for treatment.  The director shall adopt and may amend and repeal rules for acceptance of persons into the treatment program, considering available treatment resources and facilities for the purpose of early and effective treatment of alcoholics and intoxicated persons. In establishing the rules the director shall be guided by the following standards:

(1) If possible a patient shall be treated on a voluntary rather than an involuntary basis.

(2) A patient shall be initially assigned or transferred to outpatient or intermediate treatment, unless he or she is found to require inpatient treatment.

(3) A person shall not be denied treatment solely because he or she has withdrawn from treatment against medical advice on a prior occasion or because he or she has relapsed after earlier treatment.

(4) An individualized treatment plan shall be prepared and maintained on a current basis for each patient.

(5) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will have available and utilize other appropriate treatment.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-8; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-9 - Voluntary treatment of alcoholics.

§ 23-1.10-9 Voluntary treatment of alcoholics.  (a) An alcoholic may apply for voluntary treatment directly to an approved public treatment facility. If the proposed patient is a minor or an incompetent person, he or she, a parent, a legal guardian, or other legal representative may make the application.

(b) Subject to rules adopted by the director, the administrator in charge of an approved public treatment facility may determine who shall be admitted for treatment; provided, however, that a person so admitted may be held by the department for at least thirty (30) days. That person shall be released at the end of thirty (30) days upon written request to the administrator in charge of the treatment facility. If a person is refused admission to an approved public treatment facility, the administrator, subject to rules adopted by the director, shall refer the person to another approved public treatment facility for treatment if possible and appropriate.

(c) If a patient receiving inpatient care leaves an approved public treatment facility, he or she shall be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the administrator in charge of the treatment facility that the patient is an alcoholic who requires help, the department shall arrange for assistance in obtaining supportive services and residential facilities.

(d) If a patient leaves an approved public treatment facility, with or against the advice of the administrator in charge of the facility, the department will attempt to make reasonable provisions for his or her transportation to another facility or to his or her home. If he or she has no home, he or she shall be referred or advised to make contact with the appropriate state or federal agency for assistance in obtaining shelter. If he or she is a minor or an incompetent person, the request for discharge from an inpatient facility shall be made by a parent, legal guardian, or other legal representative or by the minor or incompetent if he or she was the original applicant.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1984, ch. 122, § 1; G.L. 1956, § 40.1-4-9; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-10 - Treatment and services for intoxicated persons and persons incapacitated by alcohol.

§ 23-1.10-10 Treatment and services for intoxicated persons and persons incapacitated by alcohol.  (a) An intoxicated person may come voluntarily to an approved public treatment facility for emergency treatment. A person who appears to be intoxicated in a public place and to be in need of help, if he or she consents to the proffered help, may be assisted to his or her home, an approved public treatment facility, an approved private treatment facility, or other health facility by the police.

(b) A person who appears to be incapacitated by alcohol shall be taken into protective custody by the police and immediately brought to an approved public treatment facility for emergency treatment. If no approved public treatment facility is readily available, he or she shall be taken to an emergency medical service customarily used for incapacitated persons. The police, in detaining the person and in taking him or her to an approved public treatment facility, are taking him or her into protective custody and shall make every reasonable effort to protect his or her health and safety. In taking the person into protective custody, the detaining officer may take reasonable steps to protect himself or herself. If it is impracticable to take a person to an approved facility, the police may take him or her into protective custody in the police station in suitable quarters, for a reasonable time. A taking into protective custody under this section is not an arrest. No entry or other record shall be made to indicate that the person has been arrested or charged with a crime.

(c) A person who comes voluntarily or is brought to an approved public treatment facility shall be examined by a licensed physician as soon as possible. He or she may then be admitted as a patient or referred to another health facility, or be released to his or her own custody. The referring approved public treatment facility shall arrange for his or her transportation as provided for in § 23-1.10-9(d).

(d) A person who by medical examination is found to be incapacitated by alcohol at the time of his or her admission or to have become incapacitated at any time after his or her admission, may not be detained at the facility: (1) once he or she is no longer incapacitated by alcohol, or (2) if he or she remains incapacitated by alcohol for more than five (5) days after admission as a patient, unless he or she is committed under § 23-1.10-11. A person may consent to remain in the facility for as long as the physician in charge believes appropriate.

(e) A person who is not admitted to an approved public treatment facility, who is not referred to another health facility, and who has no funds may be taken to his or her home, if any. If he or she has no home, the approved public treatment facility shall refer or advise him or her to make contact with the appropriate state or federal agency for assistance in obtaining shelter.

(f) If a patient is admitted to an approved public treatment facility, his or her family or next-of-kin shall be notified as promptly as possible if requested by the patient. If an adult patient who is not incapacitated requests that there be no notification, his or her request shall be respected.

(g) The police, who act in compliance with this section, are acting in the course of their official duty and are not criminally or civilly liable for acting in the course of their official duty.

(h) If the physician in charge of the approved public treatment facility determines it is for the patient's benefit, the patient shall be encouraged to agree to further diagnosis and appropriate voluntary treatment.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1973, ch. 186, § 1; P.L. 1973, ch. 196, § 1; P.L. 1984, ch. 122, § 1; G.L. 1956, § 40.1-4-10; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-11 - Emergency commitment.

§ 23-1.10-11 Emergency commitment.  (a) An intoxicated person who (1) has threatened, attempted, or inflicted physical harm on himself or herself or another and is likely to inflict physical harm on himself or herself or another unless committed, or (2) is incapacitated by alcohol, may be committed to an approved public treatment facility for emergency treatment. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment.

(b) The certifying physician, spouse, guardian, or relative of the person to be committed, or any other responsible person, may make a written application for commitment under this section, directed to the administrator of the approved public treatment facility. The application shall state facts to support the need for emergency treatment and be accompanied by a physician's certificate stating that he or she has examined the person sought to be committed within two (2) days before the certificate's date and facts supporting the need for emergency treatment.

(c) Upon approval of the application by the administrator in charge of the approved public treatment facility, the person shall be brought to the facility by a peace officer, health officer, the applicant for commitment, the patient's spouse, the patient's guardian, or any other interested person. The person shall be retained at the facility to which he or she was admitted, or transferred to another appropriate public or private treatment facility, until discharged under subsection (e).

(d) The administrator in charge of an approved public treatment facility shall refuse an application if in his or her opinion the application and certificate failed to sustain the grounds for commitment.

(e) When, on the advice of the medical staff, the administrator determines that the grounds for commitment no longer exist, he or she shall discharge a person committed under this section. No person committed under this section may be detained in any treatment facility for more than ten (10) days. If a petition for involuntary commitment under § 23-1.10-12 has been filed within the ten (10) days and the administrator in charge of an approved public treatment facility finds that grounds for emergency commitment still exist, he or she may detain the person until the petition has been heard and determined, but no longer than ten (10) days after filing the petition.

(f) A copy of the written application for commitment and of the physician's certificate, and a written explanation of the person's right to counsel, shall be given to the person within twenty-four (24) hours after commitment by the administrator, who shall provide a reasonable opportunity for the person to consult counsel.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1973, ch. 196, § 1; P.L. 1984, ch. 122, § 1; G.L. 1956, § 40.1-4-11; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-12 - Involuntary commitment of alcoholics.

§ 23-1.10-12 Involuntary commitment of alcoholics.  (a) A person may be committed to the custody of the department by the district court upon the petition of his or her spouse or guardian, a relative, the certifying physician, or the administrator in charge of any approved public treatment facility. The petition shall allege that the person is an alcoholic who habitually lacks self-control as to the use of alcoholic beverages and that he or she: (1) has threatened, attempted, or inflicted physical harm on himself or herself or another and that unless committed is likely to inflict physical harm on himself or herself or another; or (2) will continue to suffer abnormal mental, emotional, or physical distress, will continue to deteriorate in ability to function independently if not treated, and is unable to make a rational and informed choice as to whether or not to submit to treatment, and as a result, poses a danger to himself or herself. Evidence that the person has had numerous short-term, involuntary admissions to a treatment facility shall be considered by the court in making a decision pursuant to this chapter. The petition shall be accompanied by a certificate of a licensed physician who has examined the person within three (3) days before submission of the petition, unless the person whose commitment is sought has refused to submit to a medical examination, in which case the fact of refusal shall be alleged in the petition. The certificate shall set forth the physician's findings in support of the allegations of the petition.

(b) Upon filing the petition, the court shall fix a date for a hearing no later than ten (10) days after the date the petition was filed. A copy of the petition and of the notice of the hearing, including the date fixed by the court, shall be served on the petitioner, the person whose commitment is sought, his or her next-of-kin other than the petitioner, a parent or his or her legal guardian if he or she is a minor, the administrator in charge of the approved public treatment facility to which he or she has been committed for emergency care, and any other person the court believes advisable. A copy of the petition and certificate shall be delivered to each person notified.

(c) At the hearing the court shall hear all relevant testimony, including, if possible, the testimony of at least one licensed physician who has examined the person whose commitment is sought. The person shall be present unless the court believes that his or her presence is likely to be injurious to him or her; in this event the court shall appoint a guardian ad litem to represent him or her throughout the proceeding. The court shall examine the person in open court, or if advisable shall examine the person out of court. If the person has refused to be examined by a licensed physician, he or she shall be given an opportunity to be examined by a court-appointed licensed physician. If he or she refuses and there is sufficient evidence to believe that the allegations of the petition are true, or if the court believes that more medical evidence is necessary, the court may make a temporary order committing him or her to the division for a period of not more than five (5) days for purposes of a diagnostic examination.

(d) If after hearing all relevant evidence, including the results of any diagnostic examination by the department, the court finds that grounds for involuntary commitment have been established by clear and convincing proof, it shall make an order of commitment to the department. It may not order commitment of a person unless it determines that the department is able to provide adequate and appropriate treatment for him or her and the treatment is likely to be beneficial.

(e) A person committed under this section shall remain in the custody of the department for treatment for a period of thirty (30) days unless sooner discharged. At the end of the thirty (30) day period, he or she shall be discharged automatically unless the department before the expiration of the period obtains a court order for his or her recommitment upon the grounds set forth in subsection (a) for a further period of ninety (90) days unless sooner discharged. If a person has been committed because he or she is an alcoholic likely to inflict physical harm on himself or herself or another, the department shall apply for recommitment if after examination it is determined that the likelihood still exists.

(f) A person recommitted under subsection (a) who has not been discharged by the department before the end of the ninety (90) day period shall be discharged at the expiration of that period unless the department, before the expiration of the period, obtains a court order on the grounds set forth in subsection (a) for recommitment for a further period not to exceed ninety (90) days. If a person has been committed because he or she is an alcoholic likely to inflict physical harm on himself or herself or another, the department shall apply for recommitment if after examination it is determined that the likelihood still exists. Only two (2) recommitment orders under subsection (e) and (f) shall be permitted.

(g) Upon the filing of a petition for recommitment under subsection (e) or (f), the court shall fix a date for a hearing no later than ten (10) days after the date the petition was filed. A copy of the petition and of the notice of the hearing, including the date fixed by the court, shall be served on the petitioner, the person whose commitment is sought, his or her next-of-kin other than the petitioner, the original petitioner under subsection (a) if different from the petitioner for recommitment, one of his or her parents or his or her legal guardian if he or she is a minor, and any other person the court believes advisable. At the hearing the court shall proceed as provided in subsection (c).

(h) The department shall provide for adequate and appropriate treatment of a person committed to its custody. The department may transfer any person committed to its custody from one approved public treatment facility to another if transfer is medically advisable.

(i) A person committed to the custody of the department for treatment shall be discharged at any time before the end of the period for which he or she has been committed if either of the following conditions is met:

(1) In case of an alcoholic committed on the grounds of likelihood of infliction of physical harm upon himself or herself or another, that he or she is no longer an alcoholic or the likelihood no longer exists; or

(2) In case of an alcoholic committed on the grounds of the need of treatment, deterioration, inability to function, or the fact that he or she is a danger to himself or herself, that the deterioration no longer exists, that he or she is no longer a danger to himself or herself, that he or she is able to function, that further treatment will not be likely to bring about significant improvement in the person's condition, or treatment is no longer adequate or appropriate.

(j) The court shall inform the person whose commitment or recommitment is sought of his or her right to contest the application, be represented by counsel at every stage of any proceedings relating to his or her commitment and recommitment, and have counsel appointed by the court or provided by the court if he or she wants the assistance of counsel and is unable to obtain counsel. If the court believes that the person needs the assistance of counsel, the court shall require, by appointment if necessary, counsel for him or her regardless of his or her wishes. The person whose commitment or recommitment is sought shall be informed of his or her right to be examined by a licensed physician of his or her choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

(k) If a private treatment facility agrees with the request of a competent patient or his or her parent, sibling, adult child, or guardian to accept the patient for treatment, the administrator of the public treatment facility shall transfer him or her to the private treatment facility.

(l) A person committed under this chapter may at any time seek to be discharged from commitment by writ of habeas corpus.

(m) Any aggrieved party may appeal to the superior court from a judgment of the district court by claiming the appeal in writing filed with the clerk within forty-eight (48) hours, exclusive of Sundays and legal holidays, after the judgment is entered.

(2) All court actions shall be heard within fourteen (14) days after the appeal and shall have precedence on the calendar and shall continue to have precedence on the calendar on a day-to-day basis until the matter is heard.

History of Section.
(P.L. 1972, ch. 130, § 1; P.L. 1984, ch. 122, § 1; P.L. 1987, ch. 232, § 1; G.L. 1956, § 40.1-4-12; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-13 - Confidentiality of records  Availability for research.

§ 23-1.10-13 Confidentiality of records  Availability for research.  (a) The registration and other records of treatment facilities shall remain confidential and are privileged to the patient.

(b) Notwithstanding subsection (a), the director may make available information from patients' records for purposes of research into the causes and treatment of alcoholism. Information under this subsection shall not be published in a way that discloses patients' names or other identifying information.

History of Section.
(P.L. 1951, ch. 2755, § 19; G.L. 1956, § 40-12-22; P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-13; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-14 - Visitation rights  Mail and other communications.

§ 23-1.10-14 Visitation rights  Mail and other communications.  (a) Subject to reasonable rules regarding hours of visitation which the director may adopt, patients in any approved treatment facility shall be granted opportunities for adequate consultation with counsel, and for continuing contact with family and friends consistent with an effective treatment program.

(b) Neither mail nor other communication to or from a patient in any approved treatment facility may be intercepted, read, or censored. The director may adopt reasonable rules regarding the use of telephone by patients in approved treatment facilities.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-14; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-15 - Payment for treatment.

§ 23-1.10-15 Payment for treatment.  (a) If treatment is provided by an approved public treatment facility and the patient has not paid the charge for that treatment, the department is entitled to any payment:

(1) Received by the patient or to which he or she may be entitled because of the services rendered; and

(2) From any public or private source available to the department because of the treatment provided to the patient.

(b) A patient in an approved treatment facility, or the estate of the patient, or a person obligated to provide for the cost of treatment and having sufficient financial ability, is liable to the division for cost of maintenance and treatment of the patient in an approved treatment facility in accordance with established rates.

(c) The director shall adopt rules governing financial ability that take into consideration the income, savings, and other personal and real property of the person required to pay, and any support being furnished by him or her to any person he or she is required by law to support.

History of Section.
(P.L. 1951, ch. 2755, § 17; G.L. 1956, § 40-12-20; P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-15; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-16 - Limits on application of laws punishing intoxication.

§ 23-1.10-16 Limits on application of laws punishing intoxication.  (a) Neither the state, municipality, nor other political subdivision of the state or municipality may adopt or enforce a law, ordinance, resolution, or rule having the force of law that includes drinking, being a common drunkard, or being found in an intoxicated condition as one of the elements of the offense giving rise to a criminal or civil penalty or sanction.

(b) Neither the state, municipality, nor other political subdivision of the state or municipality shall interpret or apply any law of general application to circumvent the provision of subsection (a).

(c) Nothing in this chapter affects any law, ordinance, resolution, or rule against drunken driving, driving under the influence of alcohol, or other similar offense involving the operation of a vehicle, aircraft, boat, machinery, or other equipment, or regarding the sale, purchase, dispensing, possessing, or use of alcoholic beverages at stated time and places or by a particular class of persons.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-16; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-17 - Severability.

§ 23-1.10-17 Severability.  If any provision of this chapter or the application of that provision to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-17; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-18 - Application of Administrative Procedures Act.

§ 23-1.10-18 Application of Administrative Procedures Act.  Except as otherwise provided in this chapter, the state Administrative Procedures Act, chapter 35 of title 42, applies to and governs all administrative action taken by the director.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-18; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-19 - Rules and regulations.

§ 23-1.10-19 Rules and regulations.  All rules and regulations promulgated in accordance with the provisions of this chapter shall be adopted in accordance with the procedures specified in chapter 35 of title 42, the Administrative Procedures Act.

History of Section.
(P.L. 1972, ch. 130, § 1; G.L. 1956, § 40.1-4-19; P.L. 1995, ch. 370, art. 14, § 4.)



Chapter 23-1.10-20 - Pilot alternative program established.

§ 23-1.10-20 Pilot alternative program established.  (a) There is hereby created a program for individuals impaired by substance abuse related issues, as an alternative treatment/referral service to the emergency room department, to foster their entry into a continuum of care for treatment and recovery. This pilot program shall be an addition and shall not alter the comprehensive and coordinated program for the treatment of alcoholics and intoxicated persons as set forth in § 23-1.10-6.

(b) As used in this section, the following words and terms shall have the following meanings:

(1) "Department" means the Rhode Island department of behavioral healthcare, developmental disabilities and hospitals.

(2) "Pilot program" means the program described in this section. The pilot program shall not be subject to subsections 23-1.10-10(a), (b), (c) and (d).

(3) "Substance abuse related issues" means any of the symptoms that are caused by either active substance use, substance abuse/dependence or a combination of both.

(c) No later than December 31, 2012, and subject to approval of the Rhode Island executive office of health and human services, the department shall present a proposal to the governor and general assembly to expand existing service(s), that shall result in services described in subsection (a) available twenty-four (24) hours a day, seven (7) days a week to implement the pilot program.

(d) Subject to approval from the governor and general assembly and the receipt of required funds, the director shall commence the implementation of the pilot program.

(e) The director may adopt such rules and regulations governing the management of the pilot program as he/she deems necessary to carry out the provisions of this section.

(f) The pilot program shall have a duration of three (3) years, commencing on the date that the first licensed facility becomes operational.

(g) The department shall provide an annual report of its findings and recommendations to the general assembly and governor no later than January 31st of each year beginning in 2014.

(h) After three (3) years of operations, the department shall provide an analysis demonstrating outcomes related to the pilot program to the general assembly and governor.

History of Section.
(P.L. 2012, ch. 257, § 1; P.L. 2012, ch. 265, § 1.)






Chapter 23-1.11 - Needlestick Safety And Injury Prevention Act

Chapter 23-1.11-1 - Definitions.

§ 23-1.11-1 Definitions.  As used in this chapter, the term:

(1) "Employer" means those individuals or corporations with employees who have the potential to be exposed to blood-borne pathogens through a needlestick or other contaminated sharps;

(2) "Engineering controls" means controls including sharps disposal containers, self-sheathing needles, safer medical devices such as sharps with engineered sharps injury protections and needleless systems that isolate or remove the blood-borne pathogen hazard from the workplace;

(3) "Exposure control plan" is a document, which shall be produced and reviewed and updated at least annually and whenever necessary to reflect new or modified tasks, and procedures, which affect occupational exposure and reflect employee positions concerning occupational exposure;

(4) "Needleless system" means a device that does not use needles for: (i) the collection of bodily fluids or withdrawal of body fluids after initial venous or arterial access is established; (ii) the administration of medication or fluids; or (iii) any other procedure involving the potential for occupational exposure to blood-borne pathogens due to percutaneous injuries from contaminated sharps;

(5) "Sharps with engineered sharps injury protections" means a non-needle sharps or a needle device used for withdrawing body fluids, accessing a vein or artery, or administering medications or other fluids with a built-in safety feature or mechanism that effectively reduces the risk of an exposure incident.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-2 - Purpose.

§ 23-1.11-2 Purpose.  The Needlestick Safety and Injury Prevention Act includes all aspects related to engineering controls, revision and updating of an exposure control plan and record keeping.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-3 - Devices.

§ 23-1.11-3 Devices.  Sharps with engineered sharps injury protections shall include an array of devices that make injury involving a contaminated sharps less likely, and include, but are not limited to, syringes with a sliding sheath that shields the attached needle after use; needles that retract into a syringe after use; shielded or retracting catheters used to access the bloodstream for intravenous administration of medications or fluids; and intravenous medication delivery systems that administer medications or fluids through a catheter port or connector site using a needle that is housed in a protective covering.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-4 - Needleless systems.

§ 23-1.11-4 Needleless systems.  Needleless systems provide an alternative to needles for the specified procedures, reducing the risk of percutaneous injury involving contaminated sharps and shall include, but are not limited to, intravenous medication delivery systems that administer medications or fluids through a catheter port or connector site using a blunt cannula or other non-needle connection, and jet injection systems that deliver subcutaneous or intramuscular injections of liquid medication through the skin without the use of a needle.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-5 - Engineering controls.

§ 23-1.11-5 Engineering controls.  Engineering controls shall include sharps with engineered sharps injury protections and needleless systems designed to reduce the risk of percutaneous exposure to blood-borne pathogens.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-6 - Exposure control plan.

§ 23-1.11-6 Exposure control plan.  An exposure control plan will include requirements that employers document consideration and implementation of the safer medical devices that are appropriate, commercially available, and effective. No one medical device is appropriate in all circumstances of use. For purposes of this standard, an appropriate safer medical device includes only devices whose use, based on reasonable judgment in individual cases, will not jeopardize patient or employee safety or be medically contraindicated; commercially available means available in the marketplace; and an effective safer medical device is a device that, based on reasonable judgment, will make an exposure incident involving a contaminated sharps less likely to occur in the application in which it is used. Prefilled units are exempt from this section until January 2003.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-7 - Employer requirement.

§ 23-1.11-7 Employer requirement.  Every employer is required to: (1) document annually in the exposure control plan consideration and implementation of appropriate commercially available and safer medical devices designed to eliminate or minimize occupational exposure to blood-borne pathogens; (2) solicit input from nonmanagerial employees responsible for direct patient care who are potentially exposed to injuries from contaminated sharps in the identification, evaluation, and selection of effective work practice controls and shall document the solicitation in the exposure control plan.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)



Chapter 23-1.11-8 - Sharps injury log.

§ 23-1.11-8 Sharps injury log.  To serve as a tool in identifying high risk areas and evaluating devices, a sharps injury log will be established and maintained by the employer. The log will be for percutaneous injuries from contaminated sharps. The information in the sharps injury log shall be recorded and maintained in such manner as to protect the confidentiality of the injured employee. The sharps injury log shall contain, at a minimum: (1) the type and brand of device involved in the incident, (2) the department work area where the exposure incident occurred, and (3) an explanation of how the incident occurred. The sharps injury log will be maintained for a period of five (5) years.

History of Section.
(P.L. 2001, ch. 372, § 1; P.L. 2001, ch. 382, § 1.)






Chapter 23-2 - Local Health Officers

Chapter 23-2-16 - Use of words referring to local health officers or local health boards  Meaning in general laws.

§ 23-2-16 Use of words referring to local health officers or local health boards  Meaning in general laws.  Whenever in the general laws the words "local health officers," "health officer" or "board of health" or any other word or phrase connoting a local health board or local health officer is used, appropriate wording shall be substituted so as to vest the power and authority in the state department of health or the director of health; provided, however, that nothing contained in this section shall be construed or interpreted to mean that a city or town shall not appoint a health officer or some other official to carry out the provisions of chapter 9 of this title.

History of Section.
(P.L. 1964, ch. 45, § 5.)






Chapter 23-3 - Vital Records

Chapter 23-3-1 - Definitions.

§ 23-3-1 Definitions.  As used in this chapter:

(1) "Adoptee" means a person who was born in this state and who has had an original birth certificate sealed due to an adoption.

(2) "Adoptee vital records file" means a file operated by the division of vital records that maintains adoptees' birth certificates, makes available the contact preference forms, provides adoptees with non-certified copies of their birth certificates.

(3) "Adult adoptee" means an adoptee twenty-five (25) years of age or older.

(4) "Birth parent" is the person, the father or mother of genetic origin of a child, who is legally presumed under the laws of this state to be the father or mother of genetic origin of a child.

(5) "Community of residence" means the city or town within the state of a person's home address at the time of his or her marriage or death, or of his or her mother's home address at the time of his or her birth.

(6) "Contact preference form" means the form prepared and maintained by the division that birth parent(s) of adoptees may file to express his or her preference regarding contact with the adoptee. The contact preference form shall include language informing the birth parent(s) of their ability to provide genetic, social, and health history to the Passive Voluntary Adoption Mutual Consent Registry as defined in chapter 15-7.2.

(7) "Dead body" means a lifeless human body or parts of a lifeless human body or its bones from the state of which it reasonably may be concluded that death recently occurred.

(8) "Division" means the division of vital records as defined in chapter 3 of title 23.

(9) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after the expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of the voluntary muscles.

(10) "Filing" means the presentation of a certificate, report, or other record provided for in this chapter, of a birth, death, fetal death, adoption, marriage, or divorce for registration by the division of vital records.

(11) "Final disposition" means the burial, interment, cremation, or other disposition of a dead body or fetus.

(12) "Institution" means any establishment, public or private, which provides in-patient medical, surgical, or diagnostic care or treatment, or nursing, custodial or domiciliary care to two (2) or more unrelated individuals, or to which persons are committed by law.

(13) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after that expulsion or extraction, breathes or shows any other evidences of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of the voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

(14) "Physician" means a person authorized or licensed to practice medicine pursuant to chapter 37 of title 5.

(15) "Registration" means the acceptance by the division of vital records and the incorporation in its official records of certificates, reports, or other records provided for in this chapter, or births, deaths, fetal deaths, adoptions, marriages, or divorces.

(16) "Signing" or "Signature" means the application of either a hand signature to a paper record or an electronic process approved by the state registrar of vital records.

(17) "System of vital records" means the registration, collection, preservation, amendment, and certification of vital statistics records, and activities related to them including the tabulation, analysis, and publication of statistical data derived from those records.

(18) "Vital records" means records of birth, death, fetal death, marriage, divorce, and data related to those records.

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1964, ch. 127, § 1; P.L. 1982, ch. 385, § 1; P.L. 2000, ch. 164, § 1; P.L. 2008, ch. 475, § 34; P.L. 2011, ch. 228, § 2; P.L. 2011, ch. 239, § 2.)



Chapter 23-3-2 - Division of vital records and statewide system.

§ 23-3-2 Division of vital records and statewide system.  There is established in the state department of health a division of vital records that shall install, maintain, and operate the system of vital records throughout this state.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-3 - Rules and regulations.

§ 23-3-3 Rules and regulations.  The state director of health is authorized after notice and public hearing to adopt, amend, and repeal rules and regulations for the purpose of carrying out the provisions of this chapter. Those rules and regulations shall take effect thirty (30) days after publication.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-4 - Appointment of state registrar of vital records.

§ 23-3-4 Appointment of state registrar of vital records.  The director of health shall appoint the chief of the division of vital records in accordance with civil service laws and regulations, who shall be known as the state registrar of vital records and shall carry out the provisions of this chapter.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-5 - Duties of state registrar of vital records.

§ 23-3-5 Duties of state registrar of vital records.  (a) The state registrar of vital records shall:

(1) Administer and enforce this chapter and the rules and regulations issued under this chapter, and issue instructions for the efficient administration of the statewide system of vital records.

(2) Direct and supervise the statewide system of vital records and the division of vital records and be custodian of its records.

(3) Direct, supervise, and control the activities of local registrars and the activities of town and city clerks related to the operation of the vital records system.

(4) Prescribe, with approval of the state director of health, and distribute any forms that are required by this chapter and the rules and regulations issued under this chapter.

(5) Prepare and publish annual reports of vital records of this state and any other reports that may be required by the state director of health.

(6) Electronically transmit to the office of the secretary of state, on a monthly basis, a list of any reported deaths of a person or persons eighteen (18) years of age or older, and maintain a list of those deceased persons.

(7) Provide a copy on alkaline paper or an electronic record of each certificate of birth, death, and marriage to the city or town clerk before the tenth (10th) day of the month after the certificate is received by the division of vital records as authorized by regulations.

(8) Flag birth certificates of missing children and perform all other acts and duties required to be performed by him or her pursuant to chapter 28.8 of title 42.

(ii) Upon receipt of information pursuant to § 42-28.8-3, provide the local registrars of the several cities and towns with that information.

(9) Direct, supervise, and control the transition from a paper-based system to an electronic system.

(b) The state registrar of vital records, with the approval of the director of health, may appoint a deputy state registrar and may delegate any functions and duties vested in him or her to employees of the division of vital records and to local registrars that he or she deems necessary or expedient.

History of Section.
(G.L. 1896, ch. 100, § 2; G.L. 1909, ch. 121, § 2; P.L. 1915, ch. 1239, § 1; G.L. 1923, ch. 166, § 2; P.L. 1923, ch. 436, § 1; P.L. 1929, ch. 1432, § 13; P.L. 1935, ch. 2250, § 110; G.L. 1938, ch. 268, §§ 2, 25; impl. am. P.L. 1939, ch. 660, §§ 65, 180; P.L. 1942, ch. 1191, § 1; G.L. 1956, §§ 23-3-38, 23-3-41; G.L. 1956, § 23-3-5; P.L. 1961, ch. 87, § 1; P.L. 1978, ch. 191, § 2; P.L. 1982, ch. 385, § 1; P.L. 1986, ch. 252, § 3; P.L. 1991, ch. 209, § 1; P.L. 1993, ch. 132, § 1; P.L. 1996, ch. 404, § 26; P.L. 2000, ch. 164, § 1; P.L. 2008, ch. 164, § 2; P.L. 2008, ch. 177, § 2.)



Chapter 23-3-5.1 - Transfer of public historical documents.

§ 23-3-5.1 Transfer of public historical documents.  At the end of each calendar year, records of births and marriages which have occurred one hundred (100) years or more from the date of transfer and deaths which have occurred fifty (50) years or more from the date of transfer, shall be permanently transferred by the state registrar of vital records to the custody of the state archives under control of the secretary of state who may promulgate rules and regulations pertaining to these public historical documents.

History of Section.
(P.L. 1993, ch. 118, § 1; P.L. 1993, ch. 282, § 1.)



Chapter 23-3-6 - Local registrars.

§ 23-3-6 Local registrars.  The town clerks of the several towns or any person whom the city council of any city or the town council of any town may appoint for that purpose shall be known as the local registrar, and he or she shall perform the duties provided for in § 23-3-7.

History of Section.
(G.L. 1896, ch. 100, § 1; G.L. 1909, ch. 121, § 1; P.L. 1921, ch. 2096, § 1; G.L. 1923, ch. 166, § 1; P.L. 1933, ch. 2050, § 1; G.L. 1938, ch. 268, § 1; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-3-1; G.L., § 23-3-6; P.L. 1961, ch. 87, § 1.)



Chapter 23-3-7 - Duties of local registrars.

§ 23-3-7 Duties of local registrars.  The local registrar, with respect to his or her respective city or town, shall:

(1) Administer and enforce the provisions of this chapter and instructions, rules, and regulations issued under this chapter.

(2) Require that certificates be completed and filed in accordance with provisions of this chapter and the rules and regulations issued under this chapter.

(3) Transmit on or before the tenth (10th) day of each month the certificates, reports, or other returns filed with him or her for the preceding month to the state registrar of vital records or more frequently when directed to do so by the state registrar of vital records.

(4) Maintain records, make reports, and perform all other duties that may be required by the state registrar of vital records.

(5) Flag birth certificates of missing children and perform all other acts and duties required to be performed pursuant to chapter 28.8 of title 42.

History of Section.
(G.L. 1896, ch. 100, § 1; G.L. 1909, ch. 121, § 1; P.L. 1921, ch. 2096, § 1; G.L. 1923, ch. 166, § 1; P.L. 1933, ch. 2050, § 1; G.L. 1938, ch. 268, § 1; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-3-1; G.L. 1956, § 23-3-7; P.L. 1961, ch. 87, § 1; P.L. 1965, ch. 176, § 1; P.L. 1986, ch. 252, § 3; P.L. 2008, ch. 164, § 2; P.L. 2008, ch. 177, § 2.)



Chapter 23-3-8 - Compensation of local registrars.

§ 23-3-8 Compensation of local registrars.  (a) Each local registrar not otherwise compensated out of the respective town or city treasuries for this purpose shall be paid by the town or city the sum of twenty cents ($0.20) for each certificate of birth, death, fetal death, or marriage registered by him or her and transmitted to the state registrar of vital records in accordance with the rules and regulations issued under this chapter.

(b) If no birth, death, fetal death, or marriage is registered by him or her during any calendar month, the local registrar shall report that fact to the state registrar of vital records.

History of Section.
(G.L. 1896, ch. 100, §§ 12, 19; G.L. 1909, ch. 121, §§ 12, 19; P.L. 1910, ch. 575, § 6; G.L. 1923, ch. 166, §§ 11, 16; P.L. 1930, ch. 1603, § 1; P.L. 1932, ch. 1938, § 1; G.L. 1938, ch. 268, §§ 10, 17; P.L. 1942, ch. 1121, § 1; G.L. 1956, §§ 23-3-26, 23-3-27; G.L. 1956, § 23-3-8; P.L. 1961, ch. 87, § 1.)



Chapter 23-3-9 - Form of certificates.

§ 23-3-9 Form of certificates.  (a) In order to promote and maintain uniformity in the system of vital records, the forms of certificates, reports, and other returns required by this chapter, or by regulations adopted under this chapter, shall include as a minimum the items recommended by the federal agency responsible for national vital records subject to approval of and modification by the state director of health.

(b) Each certificate, report, and form required to be filed under this chapter shall have entered upon its face the duly attested date of registration.

(c) Every person required by this chapter to sign any certificate, report, or form shall type or print his or her name and address where there is a place designated for the person's name and address. On death certificates, the cause of death shall be typed or printed in the space provided by the physician filling out the certificate.

(d) The state registrar of vital records shall maintain a record of the social security numbers of the bride and groom as it appears on the application for the marriage license unless the registrar finds good cause for not requiring the number. That social security number shall be kept confidential and shall be disclosed only to the state agency responsible for administering the state's child support enforcement program. Social security numbers obtained pursuant to this section shall not be used for any purpose other than for the establishment and enforcement of child support orders, to the extent authorized by federal laws.

(e) The state registrar shall obtain the social security number of the deceased and that social security number shall appear on the death certificate unless the registrar finds good cause for not requiring the number.

History of Section.
(G.L. 1896, ch. 100, § 3; G.L. 1909, ch. 121, § 3; P.L. 1910, ch. 575, § 1; G.L. 1923, ch. 166, § 3; P.L. 1930, ch. 1603, § 1; G.L. 1938, ch. 268, § 3; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-3-15; G.L. 1956, § 23-3-9; P.L. 1961, ch. 87, § 1; P.L. 1979, ch. 230, § 1; P.L. 1997, ch. 170, § 4.)



Chapter 23-3-10 - Birth registration.

§ 23-3-10 Birth registration.  (a) A certificate of birth for each live birth which occurs in this state shall be filed with the state registrar of vital records or as otherwise directed by the state registrar within four (4) days after that birth and shall be registered by the local registrar if it has been completed and filed in accordance with this section; provided, that when a birth occurs on a moving conveyance a birth certificate shall be filed in the city or town in which the child was first removed from the conveyance.

(b) When a birth occurs in an institution, the person in charge of the institution or his or her designated representative shall obtain the personal data, prepare the certificate, secure the signatures required by the certificate, and file it with the state registrar of vital records or as otherwise directed by the state registrar. The physician in attendance shall certify to the facts of birth and provide the medical information required by the certificate within three (3) days after the birth.

(c) When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth, or in the absence of a physician;

(2) Any other person in attendance at or immediately after the birth, or in the absence of any person in attendance at or immediately after the birth;

(3) The father, the mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

(d) If the mother was married either at the time of conception or birth, the name of the husband shall be entered on the certificate as the father of the child unless paternity has been determined otherwise by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered.

(2) If the mother was not married either at the time of conception or birth, the child shall bear the mother's surname and the name of the father shall not be entered on the certificate of birth without the written consent of the mother and the person to be named as the father unless a determination of paternity has been made by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered on the birth certificate.

(e) Neither the state registrar nor any local official shall decline to register and/or issue any birth certificate or certified copy of any birth certificate on the grounds that medical or health information collected for statistical purposes has not been supplied.

History of Section.
(G.L. 1896, ch. 100, § 6; G.L. 1909, ch. 121, § 6; G.L. 1909, ch. 121, § 6; P.L. 1921, ch. 2096, § 3; P.L. 1921, ch. 2096, § 3; G.L. 1923, ch. 166, § 5; G.L. 1938, ch. 268, § 5; G.L. 1956, §§ 23-3-3, 23-3-5; G.L. 1956, § 23-3-10; P.L. 1961, ch. 87, § 1; P.L. 1984, ch. 261, § 1; P.L. 1985, ch. 459, § 1; P.L. 1986, ch. 198, § 11; P.L. 1987, ch. 327, § 1; P.L. 1991, ch. 273, § 1; P.L. 2000, ch. 164, § 1.)



Chapter 23-3-10.1 - Certificates of birth  Social security numbers.

§ 23-3-10.1 Certificates of birth  Social security numbers.  The state registrar of vital records shall maintain a record of the social security number of each parent whose name is recorded on any certificate of birth established or amended under this chapter on or after September 1, 1996, unless the registrar finds good cause for not requiring the number. That social security number shall be kept confidential and shall be disclosed only to the state agency responsible for administering the state's child support enforcement program. Social security numbers obtained pursuant to this section shall not be used for any purpose other than for the establishment and enforcement of child support orders, to the extent authorized by federal law.

History of Section.
(P.L. 1996, ch. 129, § 8; P.L. 1996, ch. 131, § 8; P.L. 1996, ch. 132, § 8; P.L. 1996, ch. 133, § 8; P.L. 1996, ch. 265, § 1.)



Chapter 23-3-10.2 - Certificates of birth resulting in stillbirth  Filing.

§ 23-3-10.2 Certificates of birth resulting in stillbirth  Filing.  (a) The state registrar of vital records shall establish a certificate of birth resulting in stillbirth for fetal deaths, defined as the naturally occurring intrauterine death of a fetus that occurs after the twentieth (20th) week of pregnancy. The certificate shall be issued only at the request of either individual listed as mother or father on the report of fetal death. The certificate of birth resulting in stillbirth shall meet all of the format requirements for a certificate of live birth as provided for in this chapter. If the parents of the stillborn child decide not to name the stillborn child, the person preparing a certificate of birth resulting in stillbirth shall leave blank any references to the stillborn child's name.

(b) The certificate of birth resulting in stillbirth shall be filed with the state registrar of vital records within ten (10) days after the delivery. When a birth resulting in stillbirth occurring in the state has not been registered within one year after the date of delivery, a certificate marked "delayed" may be filed and registered in accordance with regulations of the department of health promulgated pursuant to the provisions of § 23-3-3 relating to evidentiary and other requirements sufficient to substantiate the alleged facts of birth resulting in stillbirth.

History of Section.
(P.L. 2007, ch. 24, § 1; P.L. 2007, ch. 26, § 1.)



Chapter 23-3-11 - Infants of unknown parentage  Foundling registration.

§ 23-3-11 Infants of unknown parentage  Foundling registration.  (a) Whoever assumes the custody of a living infant of unknown parentage shall report on a form and in the manner prescribed by the state registrar of vital records within four (4) days to the local registrar of the city or town in which the child was found, the following information:

(1) The date and place of finding;

(2) Sex, color or race, and approximate age of child;

(3) Name and address of the persons or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian; and

(5) Other data required by the state registrar of vital records.

(b) The place where the child was found shall be entered as the place of birth and the date of birth shall be determined by approximation.

(c) A report registered under this section shall constitute the certificate of birth for the infant.

(d) If the child is identified and a certificate of birth is found or obtained, any report registered under this section shall be sealed and filed and may be opened only by order of a court of competent jurisdiction or as provided by regulation.

History of Section.
(G.L. 1938, ch. 268, § 26; P.L. 1948, ch. 2042, § 1; G.L. 1956, § 23-3-7; G.L. 1956, § 23-3-11; P.L. 1961, ch. 87, § 1.)



Chapter 23-3-12 - Delayed registration of births.

§ 23-3-12 Delayed registration of births.  (a) When the birth of a person born in this state or adopted by residents of this state has not been registered, a certificate may be filed in accordance with regulations of the state department of health. This certificate shall be registered subject to evidentiary requirements that the state department of health shall by regulation prescribe to substantiate the alleged facts of birth.

(b) Certificates of birth registered one year or more after the date of occurrence shall be marked "delayed" and show on their face the date of the delayed registration.

(c) A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

(d) When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar of vital records finds reason to question the validity or adequacy of the certificate or the documentary evidence, the state registrar of vital records shall not register the delayed certificate and shall advise the applicant of the reasons for this action.

(2) The state director of health may by regulation provide for the dismissal of an application that is not actively prosecuted.

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1986, ch. 193, § 1.)



Chapter 23-3-12.A - Delayed registration of death and marriage.

§ 23-3-12.A Delayed registration of death and marriage.  (a) When a death or marriage occurring in this state has not been registered, a certificate may be filed in accordance with regulations of the state director of health. This certificate shall be registered subject to evidentiary requirements that the state director of health shall by regulation prescribe to substantiate the alleged facts of death or marriage.

(b) Certificate of death and marriage registered one year or more after the date of occurrence shall be marked "delayed" and shall show on their face the date of delayed registration.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-13 - Judicial procedure to establish facts of birth.

§ 23-3-13 Judicial procedure to establish facts of birth.  (a) If a delayed certificate of birth is rejected under the provisions of § 23-3-12, a petition may be filed in the superior court for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

(b) The petition shall allege:

(1) That the person for whom a delayed certificate of birth is sought was born in this state or was adopted by residents of this state;

(2) That no record of birth of the person can be found in the office of the state or local custodian of birth records;

(3) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with § 23-3-12;

(4) That the state registrar of vital records has refused to register a delayed certificate of birth; and

(5) Other allegations as may be required.

(c) The petition shall be accompanied by a statement of the registration official made in accordance with § 23-3-12(d)(1) and all documentary evidence which was submitted to the registration official in support of the registration. The petition shall be sworn to by the petitioner.

(d) The superior court shall fix a time and place for hearing the petition and shall give the registration official who refused to register the petitioner's delayed certificate of birth ten (10) days notice of the hearing. The official, or his or her authorized representative, may appear and testify in the proceeding.

(e) If the court from the evidence presented finds that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and any other findings that the case may require and shall issue an order to establish a record of birth. The court may use a form prescribed and furnished by the state registrar of vital records. This order shall include the birth data to be registered, a description of the evidence presented in the manner prescribed by § 23-3-12, and the date of the court's action.

(f) The clerk of the superior court shall forward each order to establish a record of birth to the state registrar of vital records not later than the tenth (10th) day of the calendar month following the month in which it was entered. The order shall be registered by the state registrar of vital records and shall constitute the record of birth, from which copies may be issued in accordance with §§ 23-3-24 and 23-3-25.

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1986, ch. 193, § 1.)



Chapter 23-3-14 - Court reports of adoption.

§ 23-3-14 Court reports of adoption.  (a) For each adoption decreed by any court in this state, the court shall require the preparation of a record of adoption on a form prescribed and furnished by the state registrar of vital records. The record shall include those facts that are necessary to locate and identify the certificate of birth of the person adopted or, in the case of a person who was born in a foreign country, evidence from sources determined to be reliable by the court as to the date and place of birth of the person; provide information necessary to establish a new certificate of birth of the person adopted; and shall identify the order of adoption and be certified by the clerk of court.

(b) Information in the possession of the petitioner necessary to prepare the adoption report shall be furnished with the petition for adoption by each petitioner for adoption or his or her attorney. The welfare agency or other person concerned shall supply the court with any additional information in their possession that may be necessary to complete the record. The provision of that information shall be a prerequisite to the issuance of a final decree in the matter by the court.

(c) Whenever an adoption decree is amended or annulled, the clerk of the court shall prepare a certificate which shall include the facts that are necessary to identify the original adoption report and the facts amended in the adoption decree that shall be necessary to properly amend the birth record.

(d) Not later than the tenth (10th) day of each calendar month, the clerk of the court shall forward to the state registrar of vital records records of decrees of adoption, annulment of adoption, or amendments of those entered in the preceding month, together with any related reports that the state registrar of vital records shall require.

(e) When the state registrar of vital records shall receive a record of adoption, annulment of adoption, or amendment of those from a court for a person born outside this state, that record shall be forwarded to the appropriate registration authority in the state of birth. If the birth occurred in a foreign country, and the child was not a citizen of the United States at the time of birth, the state registrar shall prepare a "certificate of foreign birth" as provided by § 23-3-15(e)(1).

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1986, ch. 193, § 1.)



Chapter 23-3-15 - New certificates of birth following adoption  Legitimation and paternity determination.

§ 23-3-15 New certificates of birth following adoption  Legitimation and paternity determination.  (a) The state registrar of vital records shall establish a new certificate of birth for a person born in this state when he or she receives the following:

(1) An adoption report as provided in § 23-3-14 or a certified copy of the decree of adoption together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if the court decreeing the adoption, the adoptive parents, or the adopted person requests that a new certificate shall not be established.

(2) A request that a new certificate be established and evidence required by regulation proving that the person has been legitimated, or that a court of competent jurisdiction has determined the paternity of the person; provided, however, that where a court of competent jurisdiction has determined the paternity of the person, the name of the person who has been adjudicated as being the father shall be inserted on the birth certificate.

(b) When a new certificate of birth is established, the actual place and date of birth shall be shown. It shall be substituted for the original certificate of birth.

(1) Thereafter, the original certificate and the evidence of adoption, paternity, or legitimation shall not be subject to inspection except as allowed by this chapter in the case of adoption by the adult adoptee, or upon order of a court of competent jurisdiction or as provided by regulation.

(2) Upon receipt of a notice of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction.

(3) Upon receipt from a passive voluntary adoption mutual consent registry of a certificate provided for in § 15-7.2-12(b), the adult adoptee named in the certificate, and only that person, shall be entitled to receive non-certified copies of his or her original birth certificate.

(c) If no certificate of birth is on file for the person for whom a new certificate is to be established under this section, a delayed certificate of birth shall be filed with the state registrar of vital records as provided in § 23-3-12 or 23-3-13, before a new certificate of birth is established, except that when the date and place of birth and parentage have been established in accordance with this chapter in the adoption proceedings, a delayed certificate shall not be required.

(d) When a new certificate of birth is established by the state registrar of vital records, all copies of the original certificate of birth in the custody of any custodian of permanent local records in this state shall be sealed from inspection or forwarded to the state registrar of vital records, as he or she shall direct.

(e) The state registrar shall, upon request, prepare and register a certificate in this state for a person born in a foreign country who is not a citizen of the United States and who was adopted through a court of competent jurisdiction in this state. The certificate shall be established upon receipt of a report of adoption from the court decreeing the adoption, proof of the date and place of the child's birth, and a request from the court, the adopting parents, or the adopted person if eighteen (18) years of age or over that a certificate be prepared. The certificate shall be labeled "certificate of foreign birth" and shall show the actual country of birth. After registration of the birth certificate in the new name of the adopted person, the state registrar shall seal and file the report of adoption which shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.

(2) If the child was born in a foreign country but was a citizen of the United States at the time of birth, the state registrar shall not prepare a "certificate of foreign birth" and shall notify the adoptive parents of the procedures for obtaining a revised birth certificate for their child through the U.S. department of state.

(f) When a new certificate of birth is established following an adoption or legitimation in this state, and when no record of the original birth is on file at the city or town of occurrence, the state registrar of vital records shall cause a copy to be filed with the registrar of births in the city or town where the child was born and the city or town of residence of the parents indicated on the new certificate, if that residence is within the state.

(g) The division shall establish, maintain and operate the adoptee vital records file. Beginning July 1, 2012, upon written application by an adult adoptee who was born in the State of Rhode Island the division shall issue to such applicant a non-certified copy of the unaltered, original certificate of birth of the adoptee, with procedures, filing fees and waiting periods identical to those imposed upon non-adopted citizens of the state.

(2) The division shall prescribe and, upon request, shall make available to each birth parent of an adoptee named on the original birth certificate, a contact preference form on which the birth parent may state a preference regarding contact by an adoptee who is the birth child of the birth parent. The contact preference form shall be returned to the division. Upon such a request, the division shall also provide the birth parent with an updated medical history form, which may be completed and returned to the Passive Voluntary Adoption Mutual Consent Registry. The contact preference form shall provide the birth parent with the following options from which the birth parent shall select one:

"(a) I would like to be contacted.

(b) I would prefer to be contacted only through an intermediary.

(c) I would prefer not to be contacted at this time."

(3) When the division receives a completed contact preference form from a birth parent, the division shall place the form on file and create an index of all contact preference forms filed. When the vital records office receives a request for an original birth certificate they will then open the adoptee's sealed file and check the file for the names of the birth parent(s). These names will then be cross referenced with the birth parent(s) names listed on the contact preference form index. If there is a match, the vital records office will provide the adoptee a copy of the contact preference form. The division shall inform the adoptee of his or her right to contact the Passive Voluntary Adoption Mutual Consent Registry to see if an updated medical history form has been filed by his or her birth parent.

(4) Beginning September 1, 2011, the division shall make reasonable efforts to inform the public of the existence of the adoptee vital records file; the ability of adult adoptees born in the State of Rhode Island to access non-certified copies of their birth certificates subject to the provisions of this chapter; and the ability of the birth parent(s) of adoptees to file a contact preference form with the division of vital records.

(h) The division shall maintain the following statistics, which shall be made available to the general public on a quarterly basis or more frequently if possible:

(1) Number of original birth certificates released since the effective date of this bill;

(2) Number of contact preference forms filed; and

(3) Number of birth parent(s) who indicated on the contact preference form that they would like to be contacted, would like to be contacted but only through an intermediary, or do not want to be contacted.

History of Section.
(G.L. 1938, ch. 268, § 26; P.L. 1944, ch. 1484, § 1; P.L. 1952, ch. 2927, § 1; G.L. 1956, § 23-3-34; G.L. 1956, § 23-3-15; P.L. 1961, ch. 87, § 1; P.L. 1980, ch. 232, § 1; P.L. 1986, ch. 193, § 1; P.L. 1986, ch. 234, § 1; P.L. 1995, ch. 54, § 2; P.L. 2011, ch. 228, § 2; P.L. 2011, ch. 239, § 2.)



Chapter 23-3-15.1 - New certificates of birth following foreign adoption  Exempt from judicial proceedings.

§ 23-3-15.1 New certificates of birth following foreign adoption  Exempt from judicial proceedings.  (a) A child who has automatically acquired United States citizenship following a foreign adoption and possesses a certificate of citizenship in accordance with the "Child Citizenship Act" (CAA, P.L. 106-395) shall be exempt from the provisions of this chapter which require judicial procedures and reports to acquire a new birth certificate.

(b) The state registrar of vital records shall, upon written request, prepare a "Certificate of Foreign Birth" for a child who was born in a foreign country, adopted by a United States citizen and has automatically acquired citizenship in accordance with the "Child Citizenship Act" upon the production of the following documentations:

(1) Certificate of citizenship;

(2) Foreign birth certificate;

(3) Original documents certified by the United States Embassy abroad;

(4) Permanent United States identification card; and

(5) Social Security card.

History of Section.
(P.L. 2006, ch. 607, § 1.)



Chapter 23-3-16 - Death registration.

§ 23-3-16 Death registration.  (a) A death certificate for each death which occurs in this state shall be filed with the state registrar of vital records or as otherwise directed by the state registrar within seven (7) calendar days after death and prior to removal of the body from the state, and shall be registered if it has been completed and filed in accordance with this section; provided:

(1) That if the place of death is unknown, a death certificate shall be filed with the state registrar of vital records or as otherwise directed by the state registrar within seven (7) calendar days after the occurrence; and

(2) That if death occurs in a moving conveyance, a death certificate shall be filed with the state registrar of vital records or as otherwise directed by the state registrar.

(b) The funeral director, his or her duly authorized agent, or person acting as agent, who first assumes custody of a dead body, shall file the death certificate. He or she shall obtain the personal data from the next of kin or the best qualified person or source available. He or she shall obtain the medical certification of cause of death from the person responsible for certification.

(c) A physician, after the death of a person whom he or she has attended during his or her last illness, or the physician declaring that person dead, or if the death occurred in a hospital, a registered hospital medical officer duly appointed by the hospital director or administrator, shall immediately furnish for registration a standard certificate of death to a funeral director or other authorized person or any member of the family of the deceased, stating to the best of his or her knowledge and belief the name of the deceased, the disease of which he or she died, where it was contracted, the duration of the illness from which he or she died, when last seen alive by the physician, or, if death occurs in a hospital, when last seen alive by a physician and the date of death.

(d) When death occurred without medical attendance as set forth in subsection (c) or when inquiry is required by chapter 4 of this title, the medical examiner shall investigate the cause of death and shall complete and sign the medical certification within forty-eight (48) hours after taking charge of the case.

History of Section.
(G.L. 1896, ch. 100, §§ 7, 9; P.L. 1897, ch. 452, § 1; G.L. 1909, ch. 121, §§ 7, 9; P.L. 1910, ch. 575, § 2; G.L. 1923, ch. 166, § 6; G.L. 1938, ch. 268, § 6; impl. am. P.L. 1939, ch. 660, §§ 180, 182; P.L. 1960, ch. 24, § 1; G.L. 1956, §§ 23-3-9 to 23-3-11; G.L. 1956, § 23-3-16; P.L. 1961, ch. 87, § 1; P.L. 1975, ch. 293, § 1; P.L. 1977, ch. 110, § 1; P.L. 2000, ch. 164, § 1.)



Chapter 23-3-17 - Fetal death registration.

§ 23-3-17 Fetal death registration.  (a) A fetal death certificate for each fetal death which occurs in this state after a gestation period of twenty (20) completed weeks or more shall be filed with the state registrar of vital records or as otherwise directed by the state registrar within seven (7) calendar days after the delivery and prior to removal of the fetus from the state, and shall be registered if it has been completed and filed in accordance with this section; provided:

(1) That if the place of fetal death is unknown, a fetal death certificate shall be filed with the state registrar of vital records or as otherwise directed by the state registrar within seven (7) calendar days after the occurrence; and

(2) That if a fetal death occurs on a moving conveyance, a fetal death certificate shall be filed with the state registrar of vital records or as otherwise directed by the state registrar.

(b) All other fetal deaths, irrespective of the number of weeks uterogestation, shall be reported directly to the state department of health within seven (7) calendar days after delivery.

(c) The funeral director, his or her duly authorized agent, or another person acting as agent, who first assumes custody of a fetus, shall file the fetal death certificate. In the absence of a funeral director or agent, the physician or another person in attendance at or after delivery shall file the certificate of fetal death. He or she shall obtain the personal data from the next of kin or the best qualified person or source available. He or she shall obtain the medical certification of cause of death from the person responsible for the certification.

(d) The medical certification shall be completed and signed within forty-eight (48) hours after delivery by the physician in attendance at or after delivery except when inquiry is required by chapter 4 of this title.

(e) When a fetal death occurs without medical attendance upon the mother at or after the delivery or when inquiry is required by chapter 4 of this title, the medical examiner shall investigate the cause of fetal death and shall complete and sign the medical certification within forty-eight (48) hours after taking charge of the case.

(f) Each funeral director shall, on or before the tenth (10th) day of the following month, file a report with the state registrar of vital records listing funerals and/or decedents serviced following deaths or fetal deaths within the month. Failure to file these reports or any of the certificates required under § 23-3-16 and this section within the prescribed time limits shall be grounds for disciplinary action, including revocation of license by the state board of examiners in embalming.

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1976, ch. 293, § 1; P.L. 1977, ch. 110, § 1; P.L. 2000, ch. 164, § 1.)



Chapter 23-3-18 - Permits.

§ 23-3-18 Permits.  (a) The funeral director, his or her duly authorized agent, or another person acting as a duly authorized agent, who first assumes custody of a dead body or fetus shall prepare a burial-transit permit prior to final disposition or removal from the state of the body or fetus and within seven (7) calendar days after death.

(b) The burial-transit permit shall be signed by the funeral director and by the certifying physician as designated in § 23-3-16(c).

(c) A burial-transit permit issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

(d) A permit for disinterment and re-interment shall be required prior to disinterment of a dead body or fetus except as authorized by regulation or otherwise provided by law. The permit shall be issued by the local registrar of vital records at the place of disinterment to a licensed funeral director, embalmer, his or her duly authorized agent, or another person acting as a duly authorized agent, upon proper application.

(e) The body of a deceased person shall not be cremated within twenty-four (24) hours after his or her death unless he or she dies of a contagious or infectious disease. The body shall not be received or cremated by any corporation authorized to cremate the bodies of the dead until its officers have received the burial permit required by law before burial, and a cremation certificate issued by the Rhode Island office of state medical examiners. A cremation certificate shall be issued only if the office of state medical examiners determines that the cause and manner of death is such that no further examination or judicial inquiry concerning the cause and manner of death is necessary.

(2) The cremation certificate issued to the funeral director by the medical examiner, in duplicate, shall accompany the body to the crematory. The crematory shall retain the duplicate copy and mail the original copy to the state division of vital records.

History of Section.
(G.L. 1896, ch. 100, § 9; P.L. 1897, ch. 452, § 1; G.L. 1909, ch. 121, § 9; P.L. 1910, ch. 575, § 4; P.L. 1911, ch. 713, § 1; P.L. 1914, ch. 1092, § 1; P.L. 1921, ch. 2096, § 4; G.L. 1923, ch. 166, § 8; P.L. 1931, ch. 1698, § 1; P.L. 1932, ch. 1947, § 1; G.L. 1938, ch. 268, § 7; impl. am. P.L. 1939, ch. 660, §§ 180, 182; P.L. 1941, ch. 980, § 1; P.L. 1955, ch. 3442, § 1; impl. am. P.L. 1955, ch. 3453, § 1; G.L. 1956, §§ 23-3-18 to 23-3-22; G.L. 1956, § 23-3-18; P.L. 1961, ch. 87, § 1; P.L. 1962, ch. 13, § 1; P.L. 1977, ch. 110, § 1; P.L. 1977, ch. 242, § 1; P.L. 1978, ch. 361, § 1; P.L. 1993, ch. 272, § 1.)



Chapter 23-3-19 - Extension of time.

§ 23-3-19 Extension of time.  (a) The director of health may, by regulation and upon conditions that he or she may prescribe to assure compliance with the purposes of this chapter, provide for the extension of the periods prescribed in §§ 23-3-16, 23-3-17, and 23-3-18 for the filing of death certificates, fetal death certificates, medical certifications of cause of death, and for the obtaining of burial-transit permits in cases in which compliance with the applicable prescribed period would result in undue hardship.

(b) Regulations of the director of health may provide for the issuance of a burial-transit permit under § 23-3-18 prior to the filing of a certificate of death or fetal death upon conditions designed to assure compliance with the purposes of this chapter in cases in which compliance with the requirement that the certificate be filed prior to the issuance of the permit would result in undue hardship.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-20 - Court reports of divorce.

§ 23-3-20 Court reports of divorce.  (a) For each divorce granted by any court in this state, a report shall be prepared and filed by the clerk of the court with the state registrar of vital records. The report shall be furnished, with the final decree, to the clerk of the court by the prevailing party or his or her legal representative on forms prescribed and furnished by the state registrar of vital records.

(b) On or before the tenth (10th) day of each third (3rd) month commencing on April 10, 1962, the clerk of the court shall forward to the state registrar of vital records the report of each divorce granted during the preceding three (3) calendar months and related reports that may be required by regulations issued under this chapter.

(c) The clerk of the court shall be paid by the general treasurer the sum of fifty cents ($0.50) for each certificate of divorce so registered and transmitted to the state registrar of vital records in accordance with rules and regulations issued under this chapter.

History of Section.
(G.L. 1896, ch. 100, § 24; C.P.A. 1905, § 1220; G.L. 1909, ch. 121, § 24; G.L. 1923, ch. 166, § 22; G.L. 1938, ch. 268, § 21; impl. am. P.L. 1939, ch. 660, §§ 180, 182; G.L. 1956, § 23-3-39; G.L. 1956, § 23-3-20; P.L. 1961, ch. 87, § 1.)



Chapter 23-3-21 - Correction and amendment of vital records.

§ 23-3-21 Correction and amendment of vital records.  (a) A certificate or record registered under this chapter may be amended only in accordance with this chapter and regulations adopted under this chapter by the director of health to protect the integrity and accuracy of vital statistics records.

(b) A certificate that is amended under this section shall be marked "amended" except as provided in subsection (d) of this section. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. The director of health shall prescribe by regulation the conditions under which additions or minor corrections shall be made to birth certificates within one year after the date of birth without the certificate being considered as amended.

(c) Upon receipt of a certified copy of a court order changing the name of a person born in this state and upon request of that person or his or her parent, guardian, or legal representative, the state registrar of vital records shall amend the certificate of birth to reflect the new name.

(d) Upon request and receipt of a sworn acknowledgement of paternity of a child born out of wedlock signed by both parents, the state registrar of vital records shall amend a certificate of birth to show paternity if paternity is not shown on the birth certificate. The department of human services and the division of taxation within the department of administration are authorized to accept a sworn acknowledgment of paternity of a child born out of wedlock signed by both parents on forms prescribed in accordance with § 23-3-9, to forward the acknowledgment to the state registrar of vital records, and the state registrar of vital records shall amend the certificate of birth to show paternity if paternity is not shown on the birth certificate. Upon request of the parents, after approval by a court of competent jurisdiction, the surname of the child shall be changed on the certificate to that of the father. The certificate shall not be marked "amended."

(e) When a certificate is amended under this section, the state registrar of vital records shall report the amendment to the custodian of any permanent local records and that record shall be amended accordingly.

History of Section.
(G.L. 1896, ch. 100, § 25; P.L. 1899, ch. 616, § 1; G.L. 1909, ch. 121, § 25; P.L. 1921, ch. 2096, § 8; G.L. 1923, ch. 166, § 23; G.L. 1938, ch. 268, § 22; impl. am. P.L. 1939, ch. 660, §§ 180, 182; P.L. 1944, ch. 1483, §§ 1, 2; G.L. 1956, §§ 23-3-32, 23-3-33; G.L. 1956, § 23-3-21; P.L. 1961, ch. 87, § 1; P.L. 1996, ch. 129, § 9; P.L. 1996, ch. 131, § 9; P.L. 1996, ch. 132, § 9; P.L. 1996, ch. 133, § 9.)



Chapter 23-3-22 - Reproduction of records.

§ 23-3-22 Reproduction of records.  To preserve original documents, the state registrar of vital records is authorized to prepare typewritten, photographic, or other reproductions of original records and files in his or her office. These reproductions, when certified by him or her, shall be accepted as the original record.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-23 - Disclosure of records.

§ 23-3-23 Disclosure of records.  (a) To protect the integrity of vital statistics records, to insure their proper use, and to insure the efficient and proper administration of the vital records system, it shall be unlawful for any person to permit inspection of or to disclose information contained in vital statistics records, or to copy or issue a copy of all or part of any vital statistics record except as authorized by regulation.

(b) The director of health may authorize under appropriate safeguards the disclosure of data contained in vital statistics records for research purposes.

(c) Information in vital statistics records indicating that a birth occurred out of wedlock shall not be disclosed except as provided by regulation or upon order of a court of competent jurisdiction, or in the case of persons born one hundred (100) years before the date of inspection.

(d) Appeals from decisions of the custodians of permanent local records refusing to disclose information, or to permit inspection of or copying of records, of persons born one hundred (100) years before the date of inspection, under the authority of this section and regulation issued under this section, shall be made to the state registrar of vital records. Notwithstanding the provisions of this section, those records shall be open for research to any member of a legally incorporated genealogy society and those societies shall be permitted to incorporate statistics derived from those records in their publications, upon receipt of permission of the director of health; and provided, further, that with the exception of attorneys at law, title examiners and members of legally incorporated genealogical societies, no person, except the person whose birth is recorded, if over eighteen (18) years of age, or his or her parent or guardian if a minor, or his or her issue shall have any access to or be permitted to examine the original or any copy of the birth certificate or birth record, of any person in the custody of any registrar of vital records or of the state department of health.

History of Section.
(P.L. 1961, ch. 87, § 1; P.L. 1972, ch. 278, § 1; P.L. 1983, ch. 198, § 2.)



Chapter 23-3-24 - Copies of data from vital records.

§ 23-3-24 Copies of data from vital records.  In accordance with § 23-3-23 and the regulations adopted pursuant to that section:

(1) The state registrar of vital records shall upon request issue a certified copy of any certificate or record in his or her custody or a part thereof. Each copy issued shall show the date of registration; and copies issued from records marked "delayed," "amended," or "court order" shall be similarly marked and show the effective date. Any copies issued of a "certificate of foreign birth" shall indicate this fact and show the actual place of birth.

(2) The custodian of permanent local records shall upon request issue a certified copy of any certificate or record in his or her custody only in a form that shall be prescribed by the state director of health.

(3) A certified copy of a certificate or any part thereof, issued in accordance with subdivision (1) or (2) of this section, shall be considered for all purposes the same as the original, and shall be prima facie evidence of the facts stated in the certificate, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record which has been amended, or a "certificate of foreign birth," shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

(4) The National Office of Vital Statistics may be furnished copies or data that it may require for national statistics; provided, that the state shall be reimbursed for the cost of furnishing the data; and provided further, that the data shall not be used for other than statistical purposes by the National Office of Vital Records unless so authorized by the state registrar of vital records.

(5) Federal, state, local, and other public or private agencies may, upon request, be furnished copies or data for statistical purposes upon terms or conditions that may be prescribed by the state director of health.

(6) No person shall prepare or issue any certificate which purports to be an original certified copy, or copy of a certificate of birth, death, or fetal death, except as authorized in this chapter or regulations adopted under this chapter.

History of Section.
(G.L. 1896, ch. 100, § 16; G.L. 1909, ch. 121, § 16; G.L. 1923, ch. 166, § 15; G.L. 1909, ch. 166, § 24; P.L. 1923, ch. 436, § 2; G.L. 1938, ch. 268, §§ 14, 23; G.L. 1956, §§ 23-3-31, 23-3-37; G.L. 1956, § 23-3-24; P.L. 1961, ch. 87, § 1; P.L. 1986, ch. 193, § 1.)



Chapter 23-3-24.1 - Native Americans  Certified copies of birth records.

§ 23-3-24.1 Native Americans  Certified copies of birth records.  Any American Indian or Native American whose certified copy of a birth record contains a racial designation that is incorrect may, without paying a fee, obtain one certified copy of his or her birth record from which the incorrect racial designation has been amended. The person requesting the birth record shall provide satisfactory proof from a tribal authority.

History of Section.
(P.L. 1998, ch. 309, § 1.)



Chapter 23-3-25 - Fees for copies and searches.

§ 23-3-25 Fees for copies and searches.  (a) The state registrar shall charge fees for searches and copies as follows:

(1) For a search of two (2) consecutive calendar years under one name and for issuance of a certified copy of a certificate of birth, fetal death, death, or marriage, or a certification of birth, or a certification that the record cannot be found, and each duplicate copy of a certificate or certification issued at the same time, the fee is as set forth in § 23-1-54.

(2) For each additional calendar year search, if applied for at the same time or within three (3) months of the original request and if proof of payment for the basic search is submitted, the fee is as set forth in § 23-1-54.

(3) For providing expedited service, the additional handling fee is as set forth in § 23-1-54.

(4) For processing of adoptions, legitimations, or paternity determinations as specified in §§ 23-3-14 and 23-3-15, there shall be a fee as set forth in § 23-1-54.

(5) For making authorized corrections, alterations, and additions, the fee is as set forth in § 23-1-54; provided, no fee shall be collected for making authorized corrections or alterations and additions on records filed before one year of the date on which the event recorded has occurred.

(6) For examination of documentary proof and the filing of a delayed record, there is a fee as set forth in § 23-1-54; and there is an additional fee as set forth in § 23-1-54 for the issuance of a certified copy of a delayed record.

(b) Fees collected under this section by the state registrar shall be deposited in the general fund of this state, according to the procedures established by the state treasurer.

(c) The local registrar shall charge fees for searches and copies of records as follows:

(1) For a search of two (2) consecutive calendar years under one name and for issuance of a certified copy of a certificate of birth, fetal death, death, delayed birth, or marriage, or a certification of birth or a certification that the record cannot be found, the fee is twenty dollars ($20.00). For each duplicate copy of a certificate or certification issued at the same time, the fee is fifteen dollars ($15.00).

(2) For each additional calendar year search, if applied for at the same time or within three (3) months of the original request and if proof of payment for the basic search is submitted, the fee is two dollars ($2.00).

(d) Fees collected under this section by the local registrar shall be deposited in the city or town treasury according to the procedures established by the city or town treasurer except that six dollars ($6.00) of the certified copy fees shall be submitted to the state registrar for deposit in the general fund of this state.

History of Section.
(G.L. 1909, ch. 121, § 12; by P.L. 1910, ch. 575, § 6; P.L. 1911, ch. 713, § 1; G.L. 1909, ch. 166, § 24; P.L. 1923, ch. 436, § 2; G.L. 1923, ch. 166, § 11; P.L. 1930, ch. 1603, § 1; P.L. 1932, ch. 1938, § 1; G.L. 1938, ch. 268, §§ 10, 23; P.L. 1942, ch. 1121, § 1; G.L. 1956, §§ 23-3-35, 23-3-37; G.L. 1956, § 23-3-25; P.L. 1961, ch. 87, § 1; P.L. 1974, ch. 75, § 1; P.L. 1981, ch. 127, § 1; P.L. 1983, ch. 198, § 2; P.L. 1984, ch. 261, § 1; P.L. 1990, ch. 65, art. 58, § 1; P.L. 1991, ch. 354, § 5; P.L. 1993, ch. 138, art. 31, § 1; P.L. 1995, ch. 370, art. 35, § 1; P.L. 1996, ch. 404, § 26; P.L. 2007, ch. 73, art. 39, § 26; P.L. 2008, ch. 475, § 34; P.L. 2012, ch. 241, art. 9, § 36.)



Chapter 23-3-25.1 - Veterans' exemption for fees for copies and searches.

§ 23-3-25.1 Veterans' exemption for fees for copies and searches.  Any veteran who served honorably in the military or naval service of the United States shall be processed without a charge or fee when making a request for vital statistics regarding a request for his or her own personal records.

History of Section.
(P.L. 1997, ch. 267, § 1.)



Chapter 23-3-26 - Persons required to keep records.

§ 23-3-26 Persons required to keep records.  (a) Every person in charge of an institution, as defined in this chapter, shall keep a record of personal particulars and data concerning each person admitted or confined to that institution. This record shall include the information required by the standard certificates of birth, death, and fetal death forms issued under the provisions of this chapter. The record shall be made at the time of admission from information provided by those persons, but when it cannot be so obtained, it shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

(b) When a dead human body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body is released, date of removal from the institution, or if finally disposed of by the institution, the date, place, and manner of disposition shall be recorded.

(c) A funeral director, embalmer, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other form required by this chapter, shall keep a record which shall identify the body, and information pertaining to his receipt, removal, and delivery of the body that may be prescribed in regulations adopted by the director of health.

(d) Records maintained under this section shall be retained for a period of not less than five (5) years and shall be made available for inspection by the state registrar of vital records or his or her representative upon demand.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-27 - Duties to furnish information relative to vital events.

§ 23-3-27 Duties to furnish information relative to vital events.  Any person having knowledge of the facts shall furnish information that he or she may possess regarding any birth, death, fetal death, marriage, or divorce, upon demand of the state registrar of vital records.

History of Section.
(P.L. 1961, ch. 87, § 1.)



Chapter 23-3-28 - Penalties.

§ 23-3-28 Penalties.  (a) Any person who willfully and knowingly makes any false statement in a report, record, or certificate required to be filed under this chapter, or in an application for an amendment of those, or who willfully and knowingly supplies false information intending that this false information be used in the preparation of any report, record, or certificate, or amendment; or

(2) Any person who without lawful authority and with the intent to deceive, makes, alters, amends, or mutilates any report, record, or certificate required to be filed under this chapter or a certified copy of any report, record, or certificate; or

(3) Any person who willfully and knowingly uses or attempts to use, or furnish to another for use, for any purpose of deception, any certificate, record, report, or certified copy thereof so made, altered, amended, or mutilated; or

(4) Any person who with the intention to deceive willfully uses or attempts to use any certificate of birth or certified copy of a record of birth knowing that the certificate or certified copy was issued upon a record which is false in whole or in part or which relates to the birth of another person; or

(5) Any person who willfully and knowingly furnishes a certificate of birth or a certified copy of a record of birth with the intention that it be used by a person other than the person to whom the record of birth relates;

Shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both.

(b) Any person who knowingly transports and accepts for transportation, interment, or other disposition a dead body without an accompanying permit as provided in this chapter; or

(2) Any person who refuses to provide information required by this chapter; or

(3) Any person who willfully neglects or violates any of the provisions of this chapter or refuses to perform any of the duties imposed upon him by this chapter;

Shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or be imprisoned for not more than thirty (30) days, or by both fine and imprisonment.

History of Section.
(G.L. 1896, ch. 100, § 13; G.L. 1909, ch. 121, § 13; P.L. 1921, ch. 2096, § 5; G.L. 1923, ch. 166, § 12; G.L. 1938, ch. 268, § 11; G.L. 1956, § 23-3-14; G.L., § 23-3-28; P.L. 1961, ch. 87, § 1.)



Chapter 23-3-29 - Division of vital records and state registrar of vital records.

§ 23-3-29 Division of vital records and state registrar of vital records.  Wherever in the general or public laws there appear the words "division of vital statistics" and the words "state registrar of vital statistics" in relation to the Rhode Island department of health, the word "records" shall be substituted for the word "statistics".

History of Section.
(P.L. 1988, ch. 95, § 1; P.L. 1988, ch. 276, § 1.)






Chapter 23-4 - Office of State Medical Examiners

Chapter 23-4-1 - Definitions.

§ 23-4-1 Definitions.  (a) "Assistant medical examiner" means a duly licensed doctor of medicine or osteopathy appointed to assist the office of state medical examiners on a part-time basis.

(b) "Autopsy" means the dissection of a dead body and the removal and examination of bone, tissue, organs, and foreign objects for the purpose of determining the condition of the body and the cause and the manner of the death.

(c) "Cause of death" means the agent that has directly or indirectly resulted in a death.

(d) "Inquest" means an official judicial inquiry before a medical examiner and/or medical examiners jury for the purpose of determining the manner of death.

(e) "Manner of death" means the means or fatal agency that caused a death.

(f) "Postmortem examination" means examination after death and includes an examination of the dead body and surroundings by an agent of the office of state medical examiners but does not include dissection of the body for any purpose.

History of Section.
(P.L. 1973, ch. 169, § 1.)



Chapter 23-4-2 - Establishment of office.

§ 23-4-2 Establishment of office.  (a) There is established in the department of health the office of state medical examiners. The director of health, with the advice of the state medical examiners commission, is authorized to adopt, amend, promulgate, and enforce rules and regulations and standards that may be designed to further the accomplishment of the purposes of this chapter.

(b) The office of state medical examiners shall obtain and maintain accreditation by the National Association of Medical Examiners or other national accrediting organization in the field of forensic medicine and pathology.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 400, § 1; P.L. 2005, ch. 122, § 1; P.L. 2005, ch. 169, § 1.)



Chapter 23-4-3 - Functions.

§ 23-4-3 Functions.  The office of state medical examiners shall be responsible for:

(1) The investigation of deaths within the state that in its judgment might reasonably be expected to involve causes of death enumerated in this chapter;

(2) For the conduct of inquests when requested by the attorney general;

(3) For the performance of autopsies, including the retention, examination and appropriate disposal of tissue, when appropriate, for deaths which in its judgment might reasonably be expected to involve causes of deaths enumerated in this chapter;

(4) For the written determination of the causes of death investigated pursuant to this chapter;

(5) For the presentation to the courts of Rhode Island of expert testimony relating to the cause of death;

(6) For the keeping of complete records, including names, places, circumstances, and causes of deaths, of deaths investigated and reported, copies of which shall be delivered to the attorney general and of which written determinations of causes of death shall be made available for public inspection;

(7) For the burial of bodies for which there is no other existing legal responsibility to do so; and

(8) For the development and enforcement of procedures for the pronouncement of death and for the transplantation of organs from bodies of persons who have died within the state.

(9) For a multi-disciplinary team review of child fatalities with the goal to decrease the prevalence of preventable child deaths and report recommendations for community and systems intervention strategies. A child death review team shall include, but is not limited to, representation from state agencies, health care, child welfare, and law enforcement.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 400, § 1; P.L. 2008, ch. 26, § 1; P.L. 2008, ch. 27, § 1; P.L. 2010, ch. 141, § 1; P.L. 2010, ch. 143, § 1.)



Chapter 23-4-4 - Jurisdiction.

§ 23-4-4 Jurisdiction.  The office of state medical examiners shall have the authority to make postmortem examinations, to undertake inquests, and to perform autopsies where there may be in its judgment a reasonable belief that the manner of death could be pronounced as:

(1) Death by a homicide, suicide, or casualty;

(2) Death due to a criminal abortion;

(3) Death due to an accident involving lack of due care on the part of a person other than the deceased;

(4) Death which is the immediate or remote consequences of any physical or toxic injury incurred while the deceased person was employed;

(5) Death due to the use of addictive or unidentifiable chemical agents; or

(6) Death due to an infectious agent capable of spreading an epidemic within the state.

History of Section.
(P.L. 1973, ch. 169, § 1.)



Chapter 23-4-4.1 - Procedure for performance of autopsies against a family's religious beliefs.

§ 23-4-4.1 Procedure for performance of autopsies against a family's religious beliefs.  (a) Notwithstanding any other provision of law, in the absence of a compelling public necessity, no dissection or autopsy shall be performed over the objection of a surviving relative or friend of the deceased that the procedure is contrary to the religious belief of the decedent.

(b) For the purposes of this section:

(1) "Compelling public necessity" means:

(i) That the dissection or autopsy is essential to the conduct of a criminal investigation of a suspected homicide, of which the decedent is the victim,

(ii) That discovery of the cause of death is necessary to meet an immediate and substantial threat to the public health and that a dissection or autopsy is essential to ascertain the cause and/or manner of death, or

(iii) That the dissection or autopsy is necessary to obtain proper toxicologic or other specimens which may represent evidence of a crime and will deteriorate over time, or the need for a dissection or autopsy is otherwise established in accordance with subsection (e) of this section.

(2) "Relative" means the person most closely related to the decedent by consanguinity or affinity. In the event that person is unavailable, the objection may be raised on his or her behalf by the next most closely related person. The official who has authority to order a dissection or autopsy of the decedent's body may require a relative to present an affidavit stating his or her relationship to the decedent, the religious affiliation of the decedent, if any, that the decedent had religious objection to an autopsy, the basis for that belief, and that he or she will assume responsibility for the lawful disposition of the body of the deceased.

(3) "Friend" means any person who, prior to the decedent's death, maintained such regular contact with the decedent as to be familiar with his or her activities, health, and religious beliefs and who presents an affidavit stating the facts and circumstances upon which the claim that he or she is a friend is based, the religious affiliation of the decedent, if any, that the decedent had religious objections to an autopsy, the basis for that belief, and that he or she will assume responsibility for the lawful disposition of the body of the deceased.

(c) All dissections or autopsies performed pursuant to this section shall be the least intrusive procedure consistent with the compelling state interest as defined in this section.

(d) Whenever, in the opinion of a medical examiner, there is a compelling public necessity under subsection (b)(1)(i) or (b)(1)(ii) to perform an autopsy or dissection, and a member of the deceased's immediate family or, in the absence of a member of the deceased's immediate family, a friend objects that the autopsy or dissection is contrary to the religious beliefs of the deceased or there is an obvious reason to believe, based on written information or records provided the medical examiner, that the autopsy or dissection is contrary to the religious beliefs of the deceased, then no dissection or autopsy shall be performed until forty-eight (48) hours after notice of the dissection or autopsy is given by the medical examiner to the objecting party, or, if there is no objecting party, to any party that the court may name. During that forty-eight (48) hour period, the objecting party or the party named by the court may institute action in the superior court to determine the propriety of the dissection or autopsy, but the court may dispense with the waiting period upon ex parte motion if it determines that the delay may prejudice the accuracy of the autopsy or dissection.

(e) Whenever, in the opinion of a medical examiner, there is a compelling public necessity in circumstances not provided for in subsection (b)(1)(i) or (b)(1)(ii), but authorized by § 23-4-4, to perform an autopsy or dissection, and a member of the deceased's immediate family or, in the absence of a member of the deceased's immediate family, a friend objects that the autopsy or dissection is contrary to religious beliefs of the deceased or there is an obvious reason to believe, based on written information or records provided the medical examiner, that the autopsy or dissection is contrary to the religious beliefs of the deceased, then the medical examiner may institute an action in the superior court for an order authorizing the autopsy or dissection. The action shall be instituted by an order to show cause on notice to the next of kin or friend, or if none is known to the petitioner, then to any party that the court may direct, returnable at the earliest possible time. The proceeding shall have preference over all other cases in the court and shall be determined summarily upon the petition and the oral or written proof that may be offered by the parties. The court shall grant the relief sought in the petition if it finds that the petitioner has established a demonstrable need for the autopsy or dissection that, under all circumstances of the case, outweighs the state's interest in observing the decedent's religious beliefs. If the petition is denied, and no stay is granted by the court, the body shall immediately be released for burial to the surviving relative or friend.

History of Section.
(P.L. 1990, ch. 497, § 1.)



Chapter 23-4-5 - Chief medical examiner  Assistants and other staff.

§ 23-4-5 Chief medical examiner  Assistants and other staff.  (a) The office shall be under the immediate supervision of a chief, who shall be known as the "chief medical examiner" and who shall be a physician licensed under the provisions of chapter 37 of title 5, and a qualified pathologist certified by the American Board of Pathology and who has had forensic training or experience. He or she shall be appointed by the director of health as shall the deputy chief medical examiner with the advice of the medical examiner's commission. The chief medical examiner shall be in the unclassified service and the deputy chief medical examiner shall be in the classified service.

(b) The chief medical examiner shall appoint, with the approval of the director of health, assistant medical examiners and shall hire other staff as necessary to carry out the provisions of this chapter.

(c) Persons employed full time at the time of enactment of this chapter within the division of medical examiners in the department of the attorney general shall be transferred to the office of state medical examiners with their former rights and privileges of employment. For members eligible to retire on or before June 30, 2012, such members shall be eligible for retirement benefits after the age of fifty (50) years and service of twenty (20) years, including service within the division of medical examiners. For members eligible to retire on or after July 1, 2012, such members shall be eligible for retirement benefits in accordance with chapters 8 through 10 of title 36.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 400, § 1; P.L. 2011, ch. 408, § 21; P.L. 2011, ch. 409, § 21.)



Chapter 23-4-6 - State medical examiners commission.

§ 23-4-6 State medical examiners commission.  (a) There is established the state medical examiners commission. The commission shall hear and determine appeals to decisions by chief medical examiners regarding the undertaking of investigations, inquests, and autopsies, and shall advise the chief medical examiner on matters of public concern.

(b) The commission shall consist of twelve (12) members, three (3) of whom shall be ex officio members, viz., the director of health, the attorney general, the superintendent of state police, and nine (9) citizens of the state to be appointed by the governor with the advice and consent of the senate for the term of three (3) years. The governor shall give due consideration to any recommendations for nominations submitted to him or her by the president of the Rhode Island Medical Society, the president of the Rhode Island Society of Pathologists, the president of the Rhode Island Bar Association, the vice president of Brown University Division of Biological and Medical Sciences and the president of the Rhode Island Funeral Directors Association. Each citizen member shall hold office for the term of his or her appointment and until his or her successor is appointed. Vacancies for citizen members shall be filled by appointment for the unexpired term only.

(c) The director of health and the attorney general shall be the chairperson and vice chairperson, respectively, of the commission. The chief medical examiner of the office of state medical examiners shall serve as the executive secretary of the commission, and the expenses of the commission shall be a responsibility of the department of health. The board may elect from among its members such other officers as it deems necessary. Seven (7) members of the board shall constitute a quorum and the vote of a majority of those present and voting shall be required for action. The commission shall meet at the call of its chairperson and at least four (4) times each year, the time and the place for each meeting to be fixed by the chairperson.

(d) Members of the commission shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(e) Within ninety (90) days after the end of each fiscal year, the commission shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state, of its activities during that fiscal year. The report shall provide an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, appeals considered and their disposition, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearing, complaints, suspensions, or other legal matters related to the authority of the commission; a summary of any training courses held pursuant to this chapter; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the websites of the general assembly and the secretary of state pursuant to the provisions of § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(f) The commission shall conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the commission, be approved by the commission, and be conducted by the chair of the commission. The commission may approve the use of any commission and/or staff members and/or individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14 and 38-2; and the commission's rules and regulations. The director of the department of administration shall, within ninety (90) days of June 16, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1979, ch. 318, § 1; P.L. 1992, ch. 400, § 1; P.L. 2006, ch. 103, § 1; P.L. 2006, ch. 144, § 1; P.L. 2008, ch. 475, § 35.)



Chapter 23-4-7 - Reporting of certain deaths required  Violations  Penalties.

§ 23-4-7 Reporting of certain deaths required  Violations  Penalties.  (a) Where any person shall die in any manner to suggest the possibility of a criminal act or as the result of violence or apparent suicide, or from a criminal abortion or in any suspicious or unusual manner, it shall be the duty of any person having knowledge of those deaths to immediately notify the police of the city or town where the body of the deceased person lies or to notify the office of state medical examiners. The same procedure shall be followed upon discovery of anatomical material suspected of being or determined to be a part of a human body.

(2) Any person who willfully neglects or refuses to report that death or who without an order from an agent of the office of medical examiners willfully touches, removes, or disturbs the body of that dead person, or willfully touches, removes, or disturbs the clothing or any article upon or near that body, shall be guilty of a misdemeanor.

(b) If any person buries or causes to be buried the dead body of a person supposed to have come to a violent death before giving notice as stated in subsection (a) and before inquiry is made into the manner and circumstances of the death, that person shall be guilty of a misdemeanor.

(c) When any person may appear to have met death when unattended by a physician, or in any unnatural manner, or as the apparent result of the negligence of another person, or as the consequence of any physical or toxic injury incurred while employed, or from the use of any addictive or unidentifiable chemical agent, or from accidental hypothermia, or from an infectious agent capable of spreading an epidemic within the state, it shall be the duty of any physician, law enforcement officer, funeral director, hospital official having knowledge of the death, or of any other person having responsibility for burial or cremation of the deceased person to notify the office of the state medical examiners. In the case of any prisoner committed by law to the custody of the department of corrections or in the department of mental health, retardation, and hospitals who dies or in the case of a person who dies while in the custody of the state police or local police departments, the person charged with the responsibility for that custody shall have the duty to immediately notify the office of the state medical examiners. Any person charged with the responsibility of notifying the office of state medical examiners of any of the deaths stated in the first sentence of this subsection who neglects to give that notice shall upon conviction be guilty of a misdemeanor.

(d) If an agent of the office of state medical examiners is of the opinion that a death was caused by the act of neglect of some person other than the deceased, he or she shall at once notify the attorney general, and the police of the city or town where the body was found or in which it lies. If any person shall be arrested and charged with causing any death by the act of neglect, the person so arrested shall be entitled to receive a copy of the record of the autopsy, upon written request delivered to the attorney general.

(e) Where any person age sixty-five (65) years or older may appear to have died from accidental hypothermia, the death shall be reported to the department of elderly affairs by the state medical examiner or when any person, under the age of eighteen (18) shall die, the physician signing the death certificate shall report the death to the state medical examiner's office within twenty-four (24) hours of the death.

(f) Any person who violates any of the provisions of subsection (a) or (b) of this section and does so with the intention of concealing a crime shall be guilty of a felony and, upon conviction, shall be imprisoned for a term of not more than five (5) years or fined ten thousand dollars ($10,000), or both.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1982, ch. 333, § 1; P.L. 1991, ch. 184, § 1; P.L. 1996, ch. 163, § 1.)



Chapter 23-4-8 - Procedure for investigation of deaths.

§ 23-4-8 Procedure for investigation of deaths.  (a) When the office of state medical examiners has notice that there has been found or is lying within this state the body of a person who is supposed to have come to his or her death by violence, or in any manner as stated in § 23-4-7, an agent of the office of state medical examiners shall immediately proceed to the place where the body lies and take charge of it, view it, and make personal inquiry into the cause and manner of death. If the body is found at the residence of the deceased, the agent of the office of state medical examiners shall not remove the body from the residence unless necessary for further postmortem examination or autopsy.

(b) A health care facility shall disclose any and all information in its possession requested by the state medical examiner or his or her agent in connection with the investigation of the death of a current or former patient to the extent necessary to assist the medical examiner in determining the cause of death.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1988, ch. 351, § 1.)



Chapter 23-4-9 - Deaths in public places.

§ 23-4-9 Deaths in public places.  In the event that a person dies suddenly on a public highway or elsewhere in the public view and the death appears to be from natural causes or the result of injuries received from a highway accident, the state police or any superior officer of the local police or an agent of the office of state medical examiners may order the removal of the body from the place of death, upon completion of their investigation as to the cause and manner of death, to the funeral home designated by a family representative of the deceased or to the state morgue or any hospital.

History of Section.
(P.L. 1973, ch. 169, § 1.)



Chapter 23-4-10 - Disposition of deceased bodies.

§ 23-4-10 Disposition of deceased bodies.  (a) The office of state medical examiners shall, after any postmortem examination or any autopsy, promptly release the deceased body to the relatives, representatives or domestic partners of the deceased. The cost of transporting the deceased body to a mortuary within the state of the relatives' or domestic partner's choice shall be borne by the state if the autopsy was required to be performed as provided in this chapter. If there are no known relatives, representatives or domestic partners, the office of state medical examiners, after reasonable public notices, shall cause the body of the deceased person to be buried. The general treasurer of the state shall have first priority in recovering the expenses of burial from the estate of the deceased person.

(b) For the purpose of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner is married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of the following:

(A) Joint ownership of motor vehicle;

(B) Joint checking account;

(C) Joint credit account;

(D) Joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1980, ch. 306, § 1; P.L. 2009, ch. 369, § 2; P.L. 2009, ch. 385, § 2.)



Chapter 23-4-11 - Effects and property of deceased.

§ 23-4-11 Effects and property of deceased.  An agent of the office of state medical examiners, as the case may be, may take into his or her possession all articles and property of the deceased on or about the body and shall deliver them to the office of the chief medical examiner if an autopsy or postmortem examination is ordered, but shall otherwise deliver them to a member of the family taking a receipt for them. Provided, however, any letter, note, or any other written instrument, the contents of which relate to the manner or cause of the death of the deceased, shall be permanently retained in the files of the office. If an autopsy is ordered, the chief medical examiner shall upon completion of the investigation deliver all other articles or property to a member of the family of the deceased taking a receipt from that family member and, if any dispute exists among members of the family, he or she shall hold the other articles or property for the executor or administrator of the estate of the deceased when appointed. In the event that death shall have occurred in a hotel or other public place where possessions of the deceased may be lying, an agent of the office of state medical examiners shall make suitable arrangements for the protection of the property.

History of Section.
(P.L. 1973, ch. 169, § 1.)



Chapter 23-4-12 - Compensation for recovery of body from water.

§ 23-4-12 Compensation for recovery of body from water.  When services are rendered in bringing to land the dead body of a person found in any of the harbors, rivers, or waters of the state, compensation for services as he or she deemed reasonable may be allowed; but this privilege shall not entitle any person to compensation for services rendered in search for a dead body.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 400, § 1.)



Chapter 23-4-13 - Establishment of fees.

§ 23-4-13 Establishment of fees.  The director of the department of health shall establish fees for autopsy reports, cremation certificates, and statistics. The director shall also impose fees, at an hourly or daily rate, to give testimony in civil suits under this chapter. All fees are as set forth in § 23-1-54. The director is authorized to establish in regulation reasonable fees for additional documents not otherwise specified in this section. All of these fees shall be collected and deposited as general revenues; provided, however, that no city or town, or any agency or department of a city and town within the state, or the department of human services, shall be required to pay any fees established by the director pursuant to this section.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 133, art. 27, § 1; P.L. 1992, ch. 400, § 2; P.L. 1995, ch. 370, art. 40, § 59; P.L. 2003, ch. 172, § 1; P.L. 2003, ch. 179, § 1; P.L. 2007, ch. 73, art. 39, § 27; P.L. 2012, ch. 241, art. 9, § 37.)



Chapter 23-4-14 - Preservation of reports  Tabular reports.

§ 23-4-14 Preservation of reports  Tabular reports.  The director of the department of health shall cause the returns received by the office of state medical examiners and reports made by that office on causes of death for each year, in accordance with this chapter, to be bound together with an index to the volume. The director of health in his or her capacity as ex officio state registrar shall prepare or cause to be prepared from the returns tabular results that will render them of practical utility, and shall annually report thereof in connection with the report of births, marriages, and deaths required by chapter 3 of this title.

History of Section.
(P.L. 1973, ch. 169, § 1.)



Chapter 23-4-15 - Morgue.

§ 23-4-15 Morgue.  A centrally located morgue shall be provided with laboratories, furniture, equipment, records, and supplies that may be required in the conduct of the office of state medical examiners.

History of Section.
(P.L. 1973, ch. 169, § 1; P.L. 1992, ch. 400, § 1.)



Chapter 23-4-16 - Uniform determination of death.

§ 23-4-16 Uniform determination of death.  A person who has sustained either: (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.

History of Section.
(P.L. 1982, ch. 411, § 1.)






Chapter 23-4.1 - Emergency Medical Transportation Services

Chapter 23-4.1-1 - Declaration of policy and purpose.

§ 23-4.1-1 Declaration of policy and purpose.  (a) The general assembly declares that it is the policy of the state to save lives and speed the healing of persons injured in accidents or otherwise in need of medical service by providing an emergency care system that will bring the injured or sick person under the care of persons properly trained to care for the injured or sick in the shortest practical time and that will provide safe transportation for the injured or sick person to a treatment center prepared to receive the injured person.

(b) It is the purpose of this chapter to promote this policy by providing the means by which the best possible first aid treatment can be brought to the injured or sick person in the shortest practical time and by which the injured or sick person can be safely transported to a medical treatment center in proper equipment that is designed to provide supportive care for the injured or sick person and which is able to communicate with the medical treatment center regarding the treatment of the injured or sick person.

(c) It is the plan of this chapter to provide help for any scheme of emergency medical service that provides trained personnel, furnishes adequate equipment, and which furnishes emergency medical service to the public.

(d) It is not the intent of this chapter to prevent the operation of any nonprofit ambulance service which meets the minimum standards as provided by this chapter for the training of ambulance personnel and for medical service equipment.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-1.)



Chapter 23-4.1-2 - Ambulance service coordinating advisory board.

§ 23-4.1-2 Ambulance service coordinating advisory board.  (a) The ambulance service coordinating advisory board is created consisting of twenty-three (23) members appointed as set out in this section. The governor shall appoint the members of the board as follows: Two (2) from the department of health; five (5) practicing licensed emergency medical technicians; three (3) from a full time paid department who shall be recommended from the Rhode Island State Association of Fire Fighters, IAFF, AFL-CIO, and two (2) who are active E.M.S. administrators, one recommended from the Rhode Island Association of Fire Chiefs and one recommended from the Rhode Island State Firemen's League from a volunteer fire department; one from the R.I. Hospital Association; one from the R.I. Medical Society; one from the R.I. chapter of the American College of Surgeons, committee on trauma; one from the R.I. chapter of the American College of Emergency Physicians; one from the Rhode Island chapter of the American Academy of Pediatrics; two (2) from a professional ambulance service; two (2) from the general public; two (2) from Providence county who are active members of a public ambulance service or fire department rescue squad unit, one from a full time paid department and one from a volunteer department; four (4), one each from the counties of Kent, Newport, Bristol and Washington, who shall be members of a public ambulance service or a fire department rescue squad and one certified emergency nurse in current practice who is a member of the Emergency Room Nurses Association. The members of the board shall be chosen and shall hold office for five (5) years, and until their respective successors are appointed and qualified. In the month of February in each year, the governor shall appoint successors to the members of the board whose terms shall expire in that year, to hold office until the first day of March in the fifth (5th) year after their appointment and until their respective successors are appointed and qualified. Any vacancy that may occur in the board shall be filled by appointment for the remainder of the unexpired term in the same manner as the original appointment. Each member may designate a representative to attend in his or her absence by notifying the chair prior to that meeting of the board. The board shall meet at least quarterly and to elect its officers annually.

(b) The division of emergency medical services of the department of health shall provide staff support to the board.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-2; P.L. 1979, ch. 378, § 1; P.L. 1982, ch. 95, § 1; P.L. 1983, ch. 281, § 1; P.L. 1986, ch. 423, § 1; P.L. 1987, ch. 189, § 1; P.L. 2007, ch. 162, § 1; P.L. 2007, ch. 278, § 1.)



Chapter 23-4.1-3 - Duties of the director.

§ 23-4.1-3 Duties of the director.  (a) The director of health, referred to as the "director," shall have full authority to implement the provisions of this chapter and shall be guided by the purposes and intent of this chapter.

(b) The director shall cooperate with hospitals, furnishers of ambulance services, local governments, police departments, fire departments, emergency units, first aid groups, or any other groups that furnish or work with groups that furnish emergency medical services.

(c) The director shall cooperate with concerned agencies and individuals to coordinate programs for training emergency medical technicians, and other persons who provide emergency medical care services, including dispatchers. If funds are available, the director may establish training grants to aid groups and communities to train people in emergency medical care.

(d) The standards used by the director under this chapter shall be reasonable and based upon local and statewide conditions. However, the minimum standards imposed by the director may be the standards issued by any responsible organization having its main concern the disposition of injured persons.

(e) The director shall annually submit a report to the governor and the general assembly.

(f) The director shall cooperate in the coordination of ambulance services throughout the state with local or state police and fire authorities and other concerned agencies and individuals, including the state civil defense agency. This coordination may be tested by local exercises from time to time.

(g) The director shall cooperate with concerned agencies and individuals in the development of a state communications network involving the transportation of injured persons by vehicles licensed under this chapter and hospitals. The director may allocate available funds for the establishing and maintenance of a communications network involving vehicles, hospitals, and other emergency treating organizations within the state.

(h) The director shall cooperate with concerned agencies and individuals in the development of a plan for the coordination of ambulance dispatching services with the state.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-3; P.L. 1979, ch. 378, § 1; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1; P.L. 1988, ch. 84, § 20; P.L. 1990, ch. 363, § 1.)



Chapter 23-4.1-4 - Minimum standards.

§ 23-4.1-4 Minimum standards.  The director shall establish minimum standards to be met in the following areas:

(1) Licensing;

(2) Vehicles;

(3) Equipment for vehicles;

(4) Personnel;

(5) Training;

(6) Communications;

(7) Cooperation with other units;

(8) Treatment of acutely ill or injured persons by ambulance and rescue personnel; and

(9) Financial capacity of private ambulance service providers.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-4; P.L. 1979, ch. 378, § 1; P.L. 1982, ch. 95, § 1; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1; P.L. 2010, ch. 170, § 1.)



Chapter 23-4.1-5 - Supervision of ambulance services.

§ 23-4.1-5 Supervision of ambulance services.  The director is responsible for the statewide supervision of ambulance and rescue services and all equipment and persons coming under the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-5; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1.)



Chapter 23-4.1-6 - Licensing of ambulances and ambulance service.

§ 23-4.1-6 Licensing of ambulances and ambulance service.  (a) A person shall not engage in the business or service of the transportation of patients upon any public way of the state unless that person holds a license by the director of health for engaging in that business or service.

(b) A person shall not operate an ambulance on public ways in this state if the ambulance is not licensed by the director of health under this chapter.

(c) The director of health shall not issue or renew a license for an ambulance under this chapter unless the ambulance meets the minimum equipment standards established under this chapter.

(d) If a major emergency occurs and the licensed ambulances in the state are not sufficient to meet the needs to transport the injured or sick persons, the licensing provisions of this section do not apply during the period of the emergency.

(e) If an ambulance is owned by a nonresident and is licensed as a motor vehicle in another state, it may be operated on the public ways of this state to transport patients who are picked up out of state and brought to treatment centers in the state, without the ambulance, its owners, the driver, the attendant, or the attendant drivers being licensed under this section.

(2) Also exempted are:

(i) Any motor vehicles or aircraft owned by or operated under the direct control of the United States;

(ii) Those hospital-based and owned vehicles and their attendants which are used solely for the transportation of non-emergency patients to and from other institutions for the purpose of therapy and/or other medical treatment and services of a non-emergency nature; and

(iii) Those private ambulance and service companies and their attendants which are used solely for the transportation of non-emergency patients; provided, however, that those private ambulance and service companies annually attest to the ambulance service coordinating board the fact that the ambulance or service companies are not engaged in the transportation of emergency patients.

(f) Any change of ownership of a licensed ambulance or of a business or service engaged in the transportation of patients ends the license concerned. Upon a change of ownership, the director of health shall issue a ninety (90) day temporary license upon the application of the new owner for a current license.

(g) All persons engaged in the business or service of the transportation of patients on any public ways in the state, all person operating an ambulance for ambulance purposes on any public way in the state, and all ambulances operated on public ways in this state shall conform to the minimum standards set by regulations issued under the authority of this chapter.

(h) If there is a hardship imposed on any applicant for a license because of an unusual circumstance, the applicant may apply to the director for a temporary waiver of the licensing provisions of this section for good cause shown. The director has the power to waive licensing provisions for a period not to exceed ninety (90) days.

History of Section.
(P.L. 1974, ch. 264, § 1; P.L. 1975, ch. 125, § 1; G.L. 1956, § 23-52-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-6; P.L. 1983, ch. 281, § 1.)



Chapter 23-4.1-7 - Standards for ambulance license.

§ 23-4.1-7 Standards for ambulance license.  The director of health shall issue regulations to govern the standards of suitability of ambulances for the transportation of patients from the standpoint of health, sanitation, safety, communications, maintenance, on-board medical equipment, safety equipment, extraction equipment, ambulance markings, garaging conditions, and care and condition of the ambulance and its equipment, and to govern minimum financial capacity of private ambulance service providers.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-7; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1; P.L. 2010, ch. 170, § 1.)



Chapter 23-4.1-7.1 - Restocking of municipal ambulance supplies.

§ 23-4.1-7.1 Restocking of municipal ambulance supplies.  (a) The director of health, with the cooperation of hospitals licensed in accordance with chapter 17 of this title, will develop a listing of supplies that are subject to mandatory restocking in accordance with subsection (b) of this section.

(b) Every hospital licensed in accordance with chapter 17 of this title is required to restock supplies listed in accordance with subsection (a) of this section that are used by a licensed emergency medical services provider in transporting emergency patients to hospitals licensed in accordance with chapter 17 of this title. Restocking will not be required:

(1) In the absence of documentation of supply usage on the emergency patient's RI EMS ambulance run report; or

(2) If the licensed emergency medical services provider bills any third party payer for the supplies which were used.

History of Section.
(P.L. 1998, ch. 336, § 1; P.L. 2001, ch. 292, § 1.)



Chapter 23-4.1-8 - Applications for license.

§ 23-4.1-8 Applications for license.  (a) Any person, firm, partnership, corporation, municipality, volunteer units, or any other business or organization providing ambulance service shall, at the time of license application, furnish the director of health with a list of all persons authorized to act as an attendant of any ambulance owned or operated by the applicant.

(b) The director shall provide application forms for licenses under this section.

(c) Subject to the approval of the board, the director shall make reasonable minimum standards of health, performance, fitness, education, and moral fitness. The director may use the guides established by the American College of Surgeons' Board of Regents as a standard, except that a felony conviction shall not necessarily disqualify an attendant.

(d) Each applicant shall hold a current certificate of completion of at least an emergency medical technical-ambulance course approved by the board.

(e) If there is a hardship imposed upon any applicant for a license because of an unusual circumstance, the applicant may apply to the director for a temporary waiver of the licensing provisions for good cause shown. The director has the power to waive licensing provisions for a period not to exceed ninety (90) days.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-8; P.L. 1983, ch. 281, § 1.)



Chapter 23-4.1-9 - Revocation of license.

§ 23-4.1-9 Revocation of license.  (a) Any license granted under this chapter may be suspended or revoked by the director for cause, after a hearing. Appeal from a decision of the director may be taken pursuant to the Administrative Procedures Act, chapter 35 of title 42.

(b) Cause for suspension or revocation of a license is failure to comply with any of the provisions or standards of this chapter or of any regulations of the director issued under authority of this chapter. All inspection reports are rebuttable evidence of the facts or conclusions stated in them as to the compliance or noncompliance with the pertinent laws or regulations involved in the licensing.

(c) Before suspending or revoking a license, the director shall give the licensee notice of the particular charge of violation against him or her.

(d) If the licensee fails to correct the deficiencies charged against him or her, or fails to comply with the law or regulations to the satisfaction of the director, the director shall notify the licensee of the charges against him or her, and the time and place of the hearing on the charges. The director shall set a reasonable time to allow a proper defense against the charges. The licensee may be represented by counsel, and may present witnesses in his or her behalf. The director shall issue a written decision, which shall include findings of fact. The decision shall be sent to the licensee by registered mail within ten (10) days of the decision.

(e) If any license is suspended or revoked, the holder shall immediately stop all operations authorized by the license.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-9; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1.)



Chapter 23-4.1-10 - Regulations and fees.

§ 23-4.1-10 Regulations and fees.  (a) The director shall be guided by the purposes and intent of this chapter in the making of regulations as authorized by this chapter.

(b) The director may issue regulations necessary to bring into effect any of the provisions of this chapter.

(c) The director shall charge license fees for an annual license for an ambulance service, for an annual vehicle license, and for an emergency medical technician license. All such fees are as set forth in § 23-1-54.

(2) The director may charge an examination fee for examinations for an emergency medical technician license and an inspection fee for inspections for a vehicle license as set forth in § 23-1-54.

(3) The director is also authorized to establish reasonable fees for other administrative actions that the director shall deem necessary to implement this chapter. The fees provided for in this section shall be deposited as general revenues and shall not apply to any city or town employee providing services referenced in this chapter on behalf of the city or town, and shall not apply to any individual providing services referenced in this chapter on behalf of any bona fide volunteer or not for profit organization. Further, the services licensure fees and vehicle inspection fees shall not apply to services and vehicles operated by any city, town, or fire district or to services and vehicles operated by bona fide volunteer or not for profit organizations.

History of Section.
(P.L. 1974, ch. 264, § 1; G.L. 1956, § 23-52-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.1-10; P.L. 1983, ch. 281, § 1; P.L. 1987, ch. 189, § 1; P.L. 1993, ch. 138, art. 33, § 1; P.L., 1995, ch. 370, art. 40, § 60; P.L. 2001, ch. 77, art. 14, § 29; P.L. 2007, ch. 73, art. 39, § 28; P.L. 2012, ch. 241, art. 9, § 38.)



Chapter 23-4.1-12 - Immunity from liability.

§ 23-4.1-12 Immunity from liability.  (a) No person, licensed and authorized pursuant to this chapter or rules and regulations promulgated pursuant to this chapter, shall be liable for any civil damages for any act or omission in connection with emergency medical services (EMS) training or in connection with services rendered outside a hospital, unless the act or omission is inconsistent with the level and scope of the person's training and experience and unless the act or omission was the result of gross negligence or willful misconduct.

(b) No agency, organization, institution, corporation, or entity of state or local government that sponsors, authorizes, supports, finances, or supervises the functions of emergency medical services personnel licensed and authorized pursuant to this chapter, including advanced life support personnel, shall be liable for any civil damages for any act or omission in connection with sponsorship, authorization, support, finance, or supervision of those emergency medical services personnel, where the act or omission occurs in connection with EMS training or with services rendered outside a hospital, unless the act or omission is inconsistent with the level and scope of the training of the emergency medical services personnel and unless the act or omission was the result of gross negligence or willful misconduct.

(c) No principal, agent, contractor, employee, or representative of an agency, organization, institution, corporation, or entity of state or local government that sponsors, authorizes, supports, finances, or supervises any functions of emergency medical services personnel licensed and authorized pursuant to this chapter, or rules and regulations promulgated pursuant to this chapter, including advanced life support personnel, shall be liable for any civil damages for any act or omission in connection with that sponsorship, authorization, support, finance, or supervision of those emergency medical services personnel, where the act or omission occurs in connection with EMS training, or occurs outside a hospital, unless the act or omission is inconsistent with the level and scope of the training of the emergency medical services personnel and unless the act or omission was the result of gross negligence or willful misconduct.

(d) No physician, who in good faith arranges for, requests, recommends, or initiates the transfer of a patient from a hospital to a critical medical care facility in another hospital, shall be liable for any civil damages as a result of the transfer, where sound medical judgment indicates that the patient's medical condition is beyond the care capability currently available in the transferring hospital or the medical community in which that hospital is located and where a prior agreement exists from the transferee facility to accept and render necessary treatment to those patients.

(e) Any municipal, fire district, or state firefighter, paramedic, or emergency medical technician who, in good faith, without the expectation of monetary or other compensation from the person aided or treated, renders first aid, emergency treatment, rescue assistance, or transport services to a person at the scene of an accident, fire, or in any other emergency situation, or en route from the scene to any hospital, medical clinic, or doctor's office, shall not be liable for any civil damages for acts or omissions resulting from the rendering of that care, treatment, or assistance.

(f) The individual immunity granted in this section applies to members or employees of governmental ambulance, rescue, or emergency units, whether or not a user or service fee may be charged by the governmental entity and whether or not the members or employees receive salaries or other compensation from the governmental entity.

(g) The immunity granted in this section also extends to any city, town, or fire district engaged in rendering emergency aid.

(h) This section shall not be construed to provide immunity to a person or entity causing any damage by his willful, wanton, or reckless acts or omissions.

History of Section.
(P.L. 1982, ch. 95, § 2; P.L. 2000, ch. 432, § 1.)



Chapter 23-4.1-13 - Exclusion of non-emergency providers.

§ 23-4.1-13 Exclusion of non-emergency providers.  Private ambulance services that are used solely for the transportation of non-emergency patients shall be exempted from the provisions of this chapter and chapter 17.6 of this title. These services, however, must continue to conform to rules and regulations promulgated under this chapter which were in effect on May 1, 1982.

History of Section.
(P.L. 1982, ch. 95, § 3.)



Chapter 23-4.1-14 - Notification of next of kin or other member of household.

§ 23-4.1-14 Notification of next of kin or other member of household.  Whenever any person requires emergency medical transportation from their home or business establishment by any private or public ambulance or rescue vehicle, and no member of the patient's family, household or a business associate is present at the time of evaluation, the rescue team shall affix a sticker or other means of notification in the place of evaluation. The sticker shall note the patient's name if available and a telephone number where information can be obtained to ascertain the patient's whereabouts. Failure to comply with the provisions of this section shall not result in any civil or criminal liability on the part of the private or public ambulance or rescue vehicle company or their personnel.

History of Section.
(P.L. 1990, ch. 67, § 1.)



Chapter 23-4.1-15 - Trauma system advisory committee.

§ 23-4.1-15 Trauma system advisory committee.  There is established within the department of health a trauma system advisory committee. The committee, appointed by the director, shall include representatives of the following groups: consumers, third-party payers, emergency medical technicians, hospitals, physicians, nurses, the Hospital Association of Rhode Island, the department of health, the ambulance service advisory board, emergency medical service providers, and the Rhode Island Medical Society. Each nonprofit hospital with an emergency medical service shall have a representative appointed by its president. In addition, there shall be two (2) members of the house of representatives appointed by the speaker, one of whom shall be a member of the minority party, and two (2) members of the senate appointed by the president of the senate, one of whom shall be a member of the minority party. Subject to the limitations of existing data and other resources, the committee shall undertake a thorough examination of all aspects of the state's trauma system, including:

(1) A review of the current utilization of trauma services for each acute care hospital;

(2) A review of each hospital's trauma patient mix and mortality and morbidity rates for classes of patients;

(3) Hospital staffing patterns and likely future needs;

(4) The current financing of trauma care including the issue of uncompensated care and an examination of additional costs for system enhancement; and

(5) Pre-hospital care protocols and emergency medical services' capabilities and integration needs.

History of Section.
(P.L. 1993, ch. 375, § 1; P.L. 2001, ch. 180, § 39.)



Chapter 23-4.1-16 - Emergency medical services for children.

§ 23-4.1-16 Emergency medical services for children.  (a) There is established within the department of health, division of emergency medical services (EMS), an emergency medical services for children (EMSC) program. The EMSC program, operated within the department of emergency medicine of Hasbro Children's Hospital, shall be recognized by the department of health as a resource to the state's overall emergency medical services system, in order to effect the provisions of this chapter. The objective and directive of the EMSC program shall be to continue, to the extent that funds through the federal government, state government or private sources are available for this purpose, the growth and development of those programs already in effect pursuant to the federal grant received under the maternal and child health bureau. The goal and objective of the program shall include, but shall not be limited to the following:

(1) To develop and implement new statewide EMS treatment protocols that emphasize pediatric emergency care, along with supporting EMT education and training programs;

(2) To develop programs for parents and communities, which shall:

(i) Identify and reduce barriers to emergency care for children;

(ii) Provide information relating to health promotion and injury prevention; and

(iii) Focus on recognition of emergencies, and improving access to and appropriate use of the local EMS systems; and

(3) The program shall also provide periodic case reviews and follow-up to EMS personnel in pediatric cases.

(b) The EMSC program may solicit, receive, and spend funds it receives from the federal government, state government or private sources to carry out the purposes of this chapter.

(c) The EMSC program may employ or contract with professional, technical, research, and clerical staff, and with health care facilities that have expertise in pediatric care, as necessary within the limits of available funding.

History of Section.
(P.L. 1997, ch. 120, § 1; P.L. 2005, ch. 109, § 1; P.L. 2005, ch. 163, § 1.)



Chapter 23-4.1-17 - Advertising services.

§ 23-4.1-17 Advertising services.  Any licensee licensed pursuant to this chapter shall include in any advertising of its services that is directed to the general public, the following language: "In case of medical emergency dial 911."

History of Section.
(P.L. 1997, ch. 294, § 1.)



Chapter 23-4.1-18 - Peer review boards  Definition, activities and immunities.

§ 23-4.1-18 Peer review boards  Definition, activities and immunities.  (a) For the purposes of this chapter, "peer review board" means any committee of a state or local professional association or society, or any committee authorized by the director of the department of health, or a committee of any licensed emergency medical service employing practicing licensed emergency medical personnel, organized for the purpose of furnishing emergency medical services, the function of which, or one of the functions of which, is to evaluate and improve the quality of health care rendered by providers of health care service or to determine that health care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost of health care rendered was considered reasonable by the providers of professional health care services in the area.

(b) The proceedings and associated records of peer review boards shall not be subject to discovery or be admissible in evidence in any case except litigation arising out of the imposition of sanctions upon an emergency medical technician. However, any imposition or notice of a restriction of privileges, or a requirement of supervision imposed on an emergency medical technician for failure to comply with the provisions or standards of this chapter, and any regulations promulgated pursuant to § 23-4.1-10, shall be subject to discovery and be admissible in any proceeding against the emergency medical technician for performing, or against any licensed emergency medical service which allows the emergency medical technician to perform, the procedures which are the subject of the restriction or supervision during the period of the restriction or supervision, or subsequent to that period. Nothing contained in this section shall apply to records made in the regular course of business by an emergency medical service or other provider of health care information. Documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented during the proceedings of the committee.

(c) There shall be no monetary liability on the part of, and no cause of action for damages shall arise, against any member of a duly appointed peer review board operated pursuant to written bylaws, for any act or proceeding undertaken or performed within the scope of the functions of any peer review board.

(d) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person on account of the communication of information to any peer review board or the department of health or the ambulance service advisory board, when the communication is intended to aid in the evaluation of the qualifications, fitness, or character of an emergency medical technician, and does not represent as true any matter not reasonably believed to be true.

(e) Any peer review processes authorized by statute and carried out in good faith shall have the benefit of the state action exemption to the state antitrust law.

History of Section.
(P.L. 2005, ch. 242, § 1; P.L. 2005, ch. 245, § 1.)



Chapter 23-4.1-19 - Documentation of pre-hospital exposure of emergency medical services workers.

§ 23-4.1-19 Documentation of pre-hospital exposure of emergency medical services workers.  (a) Any emergency service worker responding on behalf of a licensed ambulance/rescue service, or a fire department or a law enforcement agency who has sufficient reason to believe that, in the course of their professional duties, they have been exposed to bodily fluids or other substances that may result in the worker contracting a serious infection and/or illness shall complete a pre-hospital exposure form. The worker shall file a copy of the form with the hospital receiving the transported patient believed to be the source of the infectious materials to which the worker believes he or she has been exposed. The worker shall file the form with the hospital immediately post exposure. The worker shall retain a copy of the completed form, except for that information protected by applicable confidentiality laws. The source patient's diagnostic information shall not appear on the pre-hospital exposure form.

(b) The director of the department of health, with the advice of the ambulance services advisory board, shall develop the pre-hospital exposure form, and shall make copies available to all agencies employing emergency medical service workers and hospitals.

History of Section.
(P.L. 2006, ch. 224, § 1.)






Chapter 23-4.5 - Blood Bank Services

Chapter 23-4.5-1 - Blood donations by minors.

§ 23-4.5-1 Blood donations by minors.  Any person of the age of seventeen (17) or over shall be eligible to donate blood in any voluntary and non-compensatory blood program without the necessity of obtaining permission or authorization of his/her parent or guardian. Any person sixteen (16) years of age may donate his or her blood upon obtaining prior permission of his or her parent or guardian.

History of Section.
(P.L. 1970, ch. 318, § 1; G.L. 1956, § 23-50-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.5-1; P.L. 1985, ch. 249, § 1; P.L. 2009, ch. 237, § 1; P.L. 2009, ch. 238, § 1.)






Chapter 23-4.6 - Consent to Medical and Surgical Care

Chapter 23-4.6-1 - Consent to medical and surgical care.

§ 23-4.6-1 Consent to medical and surgical care.  Any person of the age of sixteen (16) or over or married may consent to routine emergency medical or surgical care. A minor parent may consent to treatment of his or her child.

History of Section.
(P.L. 1971, ch. 145, § 1; G.L. 1956, § 23-51-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-4.6-1.)






Chapter 23-4.7 - Informed Consent for Abortion

Chapter 23-4.7-1 - "Abortion" defined.

§ 23-4.7-1 "Abortion" defined.  "Abortion" for the purpose of this chapter means administering to a woman, known to be pregnant, any medicine, drug, substance, or thing whatever, or the employment upon her of any instrument or means whatever, with intent to terminate a pregnancy. The term shall not include the administering of any medicine, drug, substance, or thing or the employment of any instrument or means for the purpose of completing an incomplete, spontaneous miscarriage.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-2 - Informed written consent required.

§ 23-4.7-2 Informed written consent required.  In order to insure that a woman's consent to abortion is truly informed consent, an abortion shall be performed only after the woman has given her consent, in writing, in a form satisfying the provisions of § 23-4.7-5.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-3 - Required disclosures.

§ 23-4.7-3 Required disclosures.  (a) Either the physician who is to perform the abortion or his or her authorized agent or another physician or his or her authorized agent shall:

(1) Inform the woman that she is pregnant and inform her of the estimated gestational age of the fetus at the time of the disclosure.

(2) Explain to the woman the medical nature of an abortion, including the probable gestational age of the fetus at the time the abortion is to be performed.

(3) Explain to the woman the medical or surgical procedure to be employed to perform the abortion.

(4) Explain to the woman all known material medical risks associated with the particular abortion procedure to be employed. In the event a physician or his or her authorized agent determines that the disclosure of a known material risk should not be made, that risk need not be disclosed, provided the medical basis for the nondisclosure is certified in writing in the patient's medical record.

(b) In addition, a physician or his or her authorized agent may inform the woman of any other material facts or opinions or otherwise state anything with respect to the disclosures required in this section which, in the exercise of his or her best medical judgment, is reasonably necessary to enable the woman to give her informed consent to the proposed abortion, with full knowledge of its nature and consequences.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-4 - Emergency requiring immediate action.

§ 23-4.7-4 Emergency requiring immediate action.  Where there is an emergency requiring immediate action, the requirements of this chapter may be waived. The woman's attending physician shall certify in writing in the patient's medical record that an emergency exists and the medical basis for his or her opinion.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-5 - Consent form.

§ 23-4.7-5 Consent form.  (a) The woman's written consent required by § 23-4.7-2 shall be on a form provided by the physician or facility and containing:

(1) The disclosures required by § 23-4.7-3; and

(2) The woman's acknowledgment that either the physician who is to perform the abortion or his or her authorized agent or another physician or his or her authorized agent has provided her with the information required by § 23-4.7-3.

(b) The form shall in addition include the following statement: "If you decide to carry your pregnancy to term but not to keep the child, you may be able to place the child with either a relative, or with another family through foster care or adoption."

(2) The person making the disclosures required under § 23-4.7-3 shall not be required to state anything with respect to the contents of subdivision (1) of this subsection.

(c) In cases where the woman does not understand English, either the consent form shall be written in a language understood by her, or the person informing her shall certify on the consent form that in his or her opinion, the information required to be given by § 23-4.7-3 has been given in a manner as to be understandable by her; if an interpreter is used, the interpreter shall be named and reference to that use shall be made on the consent form.

(d) A copy of the form shall be made available to the woman upon her request.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-6 - Minors  Parental consent  Judicial proceedings.

§ 23-4.7-6 Minors  Parental consent  Judicial proceedings.  Except in the case of a minor who has been found by a court of competent jurisdiction to be emancipated, if a pregnant woman is less than eighteen (18) years of age and has not married, an abortion shall not be performed upon her unless both the consent of the pregnant woman and that of at least one of her parents is obtained, except as provided in this section. In deciding whether to grant consent, a pregnant woman's parents shall consider only their child's best interests. If both parents have died or are otherwise unavailable to the physician within a reasonable time and in a reasonable manner, consent of the pregnant woman's legal guardian or one of her guardians shall be sufficient. If a pregnant woman less than eighteen (18) years of age has not married and if neither of her parents or guardians agree to consent to the performance of an abortion, or if she elects not to seek the consent of either of her parents or guardians, a judge of the family court shall, upon petition, or motion, and after an appropriate hearing, authorize a physician to perform the abortion, if the judge determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion or if the judge determines that she is not mature, but that the performance of an abortion upon her would be in her best interests. A pregnant woman less than eighteen (18) years of age may participate in proceedings in the family court on her own behalf, and she shall be represented in her proceeding by a guardian ad litem. Proceedings in the family court under this section shall be confidential and shall be given such precedence over other pending matters that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant woman. A judge of the family court who conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting his or her decision and shall order a record of the evidence to be maintained including his or her own findings and conclusions.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-7 - Liability of physician.

§ 23-4.7-7 Liability of physician.  Any physician who knowingly violates the requirements of this chapter shall be deemed to have engaged in "unprofessional conduct" for the purposes of § 5-37-5.1. The willful failure to provide the woman with the substance of the information pursuant to the requirements of § 23-4.7-3 shall be prima facie evidence of failure to obtain informed consent in an action at law or in equity.

History of Section.
(P.L. 1982, ch. 323, § 2.)



Chapter 23-4.7-8 - Severability.

§ 23-4.7-8 Severability.  If any section or provision of this chapter or the application of any section or provision is held invalid, that invalidity shall not affect other sections, provisions, or applications, and to this end the sections and provisions of this chapter are declared severable.

History of Section.
(P.L. 1982, ch. 323, § 2.)






Chapter 23-4.8 - Spousal Notice for Abortion

Chapter 23-4.8-1 - Declaration of purpose.

§ 23-4.8-1 Declaration of purpose.  The purpose of this chapter is to promote the state's interest in furthering the integrity of the institutions of marriage and the family.

History of Section.
(P.L. 1982, ch. 325, § 1.)



Chapter 23-4.8-2 - Spousal notice requirements.

§ 23-4.8-2 Spousal notice requirements.  If a married woman consents to an abortion, as that consent is required by chapter 4.7 of this title, the physician who is to perform the abortion or his or her authorized agent shall, if reasonably possible, notify the husband of that woman of the proposed abortion before it is performed.

History of Section.
(P.L. 1982, ch. 325, § 1.)



Chapter 23-4.8-3 - Exceptions.

§ 23-4.8-3 Exceptions.  The requirements of § 23-4.8-2 shall not apply if:

(1) The woman having the abortion furnishes to the physician who is to perform the abortion or the physician's authorized agent prior to the abortion being performed a written statement that she has given notice to her husband of the proposed abortion or a written statement that the fetus was not fathered by her husband;

(2) The woman and her husband are living separate and apart or either spouse has filed a petition or complaint for divorce in a court of competent jurisdiction;

(3) The physician who is to perform the abortion or his or her authorized agent receives the written affirmation of the husband that he has been notified of the proposed abortion; or

(4) There is an emergency requiring immediate action. In the case of an emergency, the woman's attending physician shall certify in writing on the patient's medical record that an emergency exists and the medical basis for his or her opinion.

History of Section.
(P.L. 1982, ch. 325, § 1; P.L. 2008, ch. 475, § 37.)



Chapter 23-4.8-4 - Penalties.

§ 23-4.8-4 Penalties.  In the event a physician performs an abortion, as defined by chapter 4.7 of this title, upon a woman who he or she knows is married and the physician knowingly and intentionally violates the requirements of this chapter, he or she shall be guilty of "unprofessional conduct" for the purposes of § 5-37-5.1.

History of Section.
(P.L. 1982, ch. 325, § 1.)



Chapter 23-4.8-5 - Severability.

§ 23-4.8-5 Severability.  If any section or provision of this chapter or the application of any section or provision is held invalid, that invalidity shall not affect other sections, provisions or applications, and to this end the sections and provisions of this chapter are declared severable.

History of Section.
(P.L. 1982, ch. 325, § 1.)






Chapter 23-4.9 - Retention of X-rays

Chapter 23-4.9-1 - Retention of x-rays by health care providers.

§ 23-4.9-1 Retention of x-rays by health care providers.  Every physician, surgeon, hospital, health maintenance organization, or any other health care facility or provider that takes a mammography x-ray of any individual within this state shall keep and maintain that mammography x-ray for the life of the individual. Provided, further, however, that any mammography x-ray may be destroyed if the individual has had no contact with the physician, surgeon, hospital, health maintenance organization, or other health care facility or provider for a period exceeding fifteen (15) years.

History of Section.
(P.L. 1986, ch. 57, § 1.)






Chapter 23-4.10 - Health Care Power of Attorney

Chapter 23-4.10-1 - Purpose.

§ 23-4.10-1 Purpose.  (a) The legislature finds that adult persons have the fundamental right to control the decisions relating to the rendering of their own medical care.

(b) In order that the rights of patients may be respected even after they are no longer able to participate actively in decisions about themselves, the legislature declares that the laws of the state shall recognize the right of an adult person to make a written durable power of attorney which might include instructing his or her physician to withhold or withdraw life-sustaining procedures in the event of a terminal condition.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1.)



Chapter 23-4.10-1.1 - Definitions.

§ 23-4.10-1.1 Definitions.  The following definitions govern the construction of this chapter:

(1) "Advance directive protocol" means a standardized, state-wide method developed for emergency service personnel by the department of health and approved by the ambulance service advisory board, of providing palliative care to, and withholding life-sustaining procedures from, a qualified patient.

(2) "Artificial feeding" means the provision of nutrition or hydration by parenteral, nasogastric, gastric, or any means other than through per oral voluntary sustenance.

(3) "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient.

(4) "Director" means the director of health.

(5) "Durable power of attorney" means a witnessed document executed in accordance with the requirements of § 23-4.10-2.

(6) "Emergency medical services personnel" means paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians, or other emergency services personnel acting within the ordinary course of their professions.

(7) "Health-care provider" means a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession.

(8) "Life-sustaining procedure" means any medical procedure or intervention that, when administered to a patient, will serve only to prolong the dying process. "Life-sustaining procedure" shall not include any medical procedure or intervention considered necessary by the attending physician or emergency service personnel to provide comfort, care, or alleviate pain.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, government, governmental subdivision or agency, or any other legal entity.

(10) "Physician and/or doctor" means an individual licensed to practice medicine in this state.

(11) "Terminal condition" means an incurable or irreversible condition that, without the administration of life-sustaining procedures, will, in the opinion of the attending physician, result in death.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1; P.L. 2001, ch. 140, § 1; P.L. 2001, ch. 320, § 1.)



Chapter 23-4.10-2 - Statutory form of durable power of attorney.

§ 23-4.10-2 Statutory form of durable power of attorney.  The statutory form of durable power of attorney is as follows:

STATUTORY FORM DURABLE POWER OF ATTORNEY FOR HEALTH CARE

WARNING TO PERSON EXECUTING THIS DOCUMENT

This is an important legal document which is authorized by the general laws of this state. Before executing this document, you should know these important facts:

You must be at least eighteen (18) years of age and a resident of the state for this document to be legally valid and binding.

This document gives the person you designate as your agent (the attorney in fact) the power to make health care decisions for you. Your agent must act consistently with your desires as stated in this document or otherwise made known.

Except as you otherwise specify in this document, this document gives your agent the power to consent to your doctor not giving treatment or stopping treatment necessary to keep you alive.

Notwithstanding this document, you have the right to make medical and other health care decisions for yourself so long as you can give informed consent with respect to the particular decision. In addition, no treatment may be given to you over your objection at the time, and health care necessary to keep you alive may not be stopped or withheld if you object at the time.

This document gives your agent authority to consent, to refuse to consent, or to withdraw consent to any care, treatment, service, or procedure to maintain, diagnose, or treat a physical or mental condition. This power is subject to any statement of your desires and any limitation that you include in this document. You may state in this document any types of treatment that you do not desire. In addition, a court can take away the power of your agent to make health care decisions for you if your agent:

(1) Authorizes anything that is illegal,

(2) Acts contrary to your known desires, or

(3) Where your desires are not known, does anything that is clearly contrary to your best interests.

Unless you specify a specific period, this power will exist until you revoke it. Your agent's power and authority ceases upon your death except to inform your family or next of kin of your desire, if any, to be an organ and tissue owner.

You have the right to revoke the authority of your agent by notifying your agent or your treating doctor, hospital, or other health care provider orally or in writing of the revocation.

Your agent has the right to examine your medical records and to consent to their disclosure unless you limit this right in this document.

This document revokes any prior durable power of attorney for health care.

You should carefully read and follow the witnessing procedure described at the end of this form. This document will not be valid unless you comply with the witnessing procedure.

If there is anything in this document that you do not understand, you should ask a lawyer to explain it to you.

Your agent may need this document immediately in case of an emergency that requires a decision concerning your health care. Either keep this document where it is immediately available to your agent and alternate agents or give each of them an executed copy of this document. You may also want to give your doctor an executed copy of this document.

(1) DESIGNATION OF HEALTH CARE AGENT. I,

(insert your name and address)

do hereby designate and appoint:

(insert name, address, and telephone number of one individual only as your agent to make health care decisions for you. None of the following may be designated as your agent: (1) your treating health care provider, (2) a nonrelative employee of your treating health care provider, (3) an operator of a community care facility, or (4) a nonrelative employee of an operator of a community care facility.) as my attorney in fact (agent) to make health care decisions for me as authorized in this document. For the purposes of this document, "health care decision" means consent, refusal of consent, or withdrawal of consent to any care, treatment, service, or procedure to maintain, diagnose, or treat an individual's physical or mental condition.

(2) CREATION OF DURABLE POWER OF ATTORNEY FOR HEALTH CARE. By this document I intend to create a durable power of attorney for health care.

(3) GENERAL STATEMENT OF AUTHORITY GRANTED. Subject to any limitations in this document, I hereby grant to my agent full power and authority to make health care decisions for me to the same extent that I could make such decisions for myself if I had the capacity to do so. In exercising this authority, my agent shall make health care decisions that are consistent with my desires as stated in this document or otherwise made known to my agent, including, but not limited to, my desires concerning obtaining or refusing or withdrawing life-prolonging care, treatment, services, and procedures and informing my family or next of kin of my desire, if any, to be an organ or tissue donor.

(If you want to limit the authority of your agent to make health care decisions for you, you can state the limitations in paragraph (4) ("Statement of Desires, Special Provisions, and Limitations") below. You can indicate your desires by including a statement of your desires in the same paragraph.)

(4) STATEMENT OF DESIRES, SPECIAL PROVISIONS, AND LIMITATIONS. (Your agent must make health care decisions that are consistent with your known desires. You can, but are not required to, state your desires in the space provided below. You should consider whether you want to include a statement of your desires concerning life-prolonging care, treatment, services, and procedures. You can also include a statement of your desires concerning other matters relating to your health care. You can also make your desires known to your agent by discussing your desires with your agent or by some other means. If there are any types of treatment that you do not want to be used, you should state them in the space below. If you want to limit in any other way the authority given your agent by this document, you should state the limits in the space below. If you do not state any limits, your agent will have broad powers to make health care decisions for you, except to the extent that there are limits provided by law.)

In exercising the authority under this durable power of attorney for health care, my agent shall act consistently with my desires as stated below and is subject to the special provisions and limitations stated below:

(a) Statement of desires concerning life-prolonging care, treatment, services, and procedures:

(b) Additional statement of desires, special provisions, and limitations regarding health care decisions:

(c) Statement of desire regarding organ and tissue donation:

Initial if applicable:

[ ] In the event of my death, I request that my agent inform my family/next of kin of my desire to be an organ and tissue donor, if possible.

(You may attach additional pages if you need more space to complete your statement. If you attach additional pages, you must date and sign EACH of the additional pages at the same time you date and sign this document.)

(5) INSPECTION AND DISCLOSURE OF INFORMATION RELATING TO MY PHYSICAL OR MENTAL HEALTH. Subject to any limitations in this document, my agent has the power and authority to do all of the following:

(a) Request, review, and receive any information, verbal or written, regarding my physical or mental health, including, but not limited to, medical and hospital records.

(b) Execute on my behalf any releases or other documents that may be required in order to obtain this information.

(c) Consent to the disclosure of this information.

(If you want to limit the authority of your agent to receive and disclose information relating to your health, you must state the limitations in paragraph (4) ("Statement of desires, special provisions, and limitations") above.)

(6) SIGNING DOCUMENTS, WAIVERS, AND RELEASES. Where necessary to implement the health care decisions that my agent is authorized by this document to make, my agent has the power and authority to execute on my behalf all of the following:

(a) Documents titled or purporting to be a "Refusal to Permit Treatment" and "Leaving Hospital Against Medical Advice."

(b) Any necessary waiver or release from liability required by a hospital or physician.

(7) DURATION. (Unless you specify a shorter period in the space below, this power of attorney will exist until it is revoked.)

This durable power of attorney for health care expires on

(Fill in this space ONLY if you want the authority of your agent to end on a specific date.)

(8) DESIGNATION OF ALTERNATE AGENTS. (You are not required to designate any alternate agents but you may do so. Any alternate agent you designate will be able to make the same health care decisions as the agent you designated in paragraph (1), above, in the event that agent is unable or ineligible to act as your agent. If the agent you designated is your spouse, he or she becomes ineligible to act as your agent if your marriage is dissolved.)

If the person designated as my agent in paragraph (1) is not available or becomes ineligible to act as my agent to make a health care decision for me or loses the mental capacity to make health care decisions for me, or if I revoke that person's appointment or authority to act as my agent to make health care decisions for me, then I designate and appoint the following persons to serve as my agent to make health care decisions for me as authorized in this document, such persons to serve in the order listed below:

(A) First Alternate Agent:

(Insert name, address, and telephone number of first alternate agent.)

(B) Second Alternate Agent:

(Insert name, address, and telephone number of second alternate agent.)

(9) PRIOR DESIGNATIONS REVOKED. I revoke any prior durable power of attorney for health care.

DATE AND SIGNATURE OF PRINCIPAL

(YOU MUST DATE AND SIGN THIS POWER OF ATTORNEY)

I sign my name to this Statutory Form Durable Power of Attorney for Health Care on ]]]]]]]]]]]]]] at

(Date) (City)

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(State) ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(You sign here)

(THIS POWER OF ATTORNEY WILL NOT BE VALID UNLESS IT IS SIGNED BY ONE NOTARY PUBLIC OR TWO (2) QUALIFIED WITNESSES WHO ARE PRESENT WHEN YOU SIGN OR ACKNOWLEDGE YOUR SIGNATURE. IF YOU HAVE ATTACHED ANY ADDITIONAL PAGES TO THIS FORM, YOU MUST DATE AND SIGN EACH OF THE ADDITIONAL PAGES AT THE SAME TIME YOU DATE AND SIGN THIS POWER OF ATTORNEY.)

STATEMENT OF WITNESSES

(This document must be witnessed by two (2) qualified adult witnesses or one (1) notary public. None of the following may be used as a witness:

(1) A person you designate as your agent or alternate agent,

(2) A health care provider,

(3) An employee of a health care provider,

(4) The operator of a community care facility,

(5) An employee of an operator of a community care facility.

I declare under penalty of perjury that the person who signed or acknowledged this document is personally known to me to be the principal, that the principal signed or acknowledged this durable power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud, or undue influence, that I am not the person appointed as attorney in fact by this document, and that I am not a health care provider, an employee of a health care provider, the operator of a community care facility, nor an employee of an operator of a community care facility.

Option 1  Two (2) Qualified Witnesses:

Signature: ]]]]]]]]]]]]]]]] Residence Address:

Print Name: ]]]]]]]]]]]]]]

Date: ]]]]]]]]]]]]]]]]]]]]]]]]

Signature: ]]]]]]]]]]]]]]]] Residence Address:

Print Name: ]]]]]]]]]]]]]]

Date: ]]]]]]]]]]]]]]]]]]]]]]]]

Option 2  One Notary Public

Signature: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] , Notary Public

Print Name: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Date: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

My commission expires on: ]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

(AT LEAST ONE OF THE ABOVE WITNESSES OR THE NOTARY PUBLIC MUST ALSO SIGN THE FOLLOWING DECLARATION.)

I further declare under penalty of perjury that I am not related to the principal by blood, marriage, or adoption, and, to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law.

Signature:

Print Name:

History of Section.
(P.L. 1986, ch. 190, § 1; P.L. 1989, ch. 291, § 1; P.L. 2000, ch. 261, § 1; P.L. 2002, ch. 334, § 1; P.L. 2006, ch. 604, § 1.)



Chapter 23-4.10-3 - Revocation.

§ 23-4.10-3 Revocation.  (a) A durable power of attorney may be revoked at any time and in any manner by which the declarant is able to communicate an intent to revoke, without regard to mental or physical condition. A revocation is only effective as to the attending physician or any health care provider or emergency medical services personnel upon communication to that physician or health care provider or emergency medical services personnel by the declarant or by another who witnessed the revocation.

(b) The attending physician or health care provider shall make the revocation a part of the declarant's medical record.

(c) For emergency medical services personnel, the absence of reliable documentation shall constitute a revocation of a durable power of attorney.

History of Section.
(P.L. 1992, ch. 443, § 2.)



Chapter 23-4.10-4 - Recording contents of durable power of attorney.

§ 23-4.10-4 Recording contents of durable power of attorney.  The attending physician who had knowledge of the existence of a durable power of attorney shall note in the medical record the existence of the durable power of attorney. In the instance where the durable power of attorney includes a DNR (do not resuscitate) order, that should also be entered into the medical record.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1.)



Chapter 23-4.10-5 - Treatment of patients.

§ 23-4.10-5 Treatment of patients.  (a) A patient has the right to make decisions regarding use of life sustaining procedures as long as the patient is able to do so. If a patient is not able to make those decisions, the durable power of attorney governs decisions regarding use of life sustaining procedures.

(b) This chapter does not prohibit any action considered necessary by the attending physician, health care provider, or emergency medical services personnel for comfort, care, or alleviation of pain.

(c) The durable power of attorney of a patient known to the attending physician to be pregnant shall be given no force or effect as long as it is probable that the fetus could develop to the point of live birth with continued application of life sustaining procedures.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1.)



Chapter 23-4.10-6 - Transfer of patients.

§ 23-4.10-6 Transfer of patients.  An attending physician or health-care provider who refuses to comply with the durable power of attorney of a patient pursuant to this chapter shall make the necessary arrangements to effect the transfer of the patient to another physician who will effectuate the durable power of attorney of the patient.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1.)



Chapter 23-4.10-7 - Immunities.

§ 23-4.10-7 Immunities.  (a) In the absence of actual notice of the revocation of a durable power of attorney, the following, while acting in accordance with the requirements of this chapter, are not subject to civil or criminal liability or charges of unprofessional conduct:

(1) A physician who acts pursuant to the terms of a durable power of attorney or at the direction of the agent so designated by a durable power of attorney.

(2) A person who acts under the direction or with the authorization of a physician.

(3) The health-care provider owning or operating the facility in which the terms of durable power of attorney are implemented.

(4) Emergency medical services personnel who act pursuant to an advanced directive protocol.

(5) Emergency medical services personnel who proceed to provide life-sustaining treatment to a patient pursuant to a revocation communicated to them.

(6) An agent acting in accordance with a valid durable power of attorney.

(b) A physician is not subject to civil or criminal liability for actions under this chapter which are in accordance with reasonable medical standards.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1; P.L. 1993, ch. 422, § 5; P.L. 1994, ch. 14, § 5.)



Chapter 23-4.10-8 - Penalties.

§ 23-4.10-8 Penalties.  (a) Failure of a physician to transfer a patient pursuant to § 23-4.10-6 shall constitute "unprofessional conduct" as that term is used in § 5-37-5.1.

(b) Any person who willfully conceals, cancels, defaces, or obliterates the durable power of attorney of another absent the declarant's consent or direction or who falsifies or forges a revocation of the durable power of attorney of another shall be imprisoned for no less than six (6) months but no more than one year, or shall be fined not less than two thousand dollars ($2,000) but no more than five thousand dollars ($5,000).

(c) Any person who falsifies or forges the durable power of attorney of another, or willfully conceals or withholds personal knowledge of a revocation as provided in § 23-4.10-3 with the intent to cause a withholding or withdrawal of life sustaining procedures, shall be imprisoned for no less than one year but no more than five (5) years, or shall be fined not less than five thousand dollars ($5,000) but no more than ten thousand dollars ($10,000).

(d) In addition to the sanctions and/or penalties previously mentioned in this section, any physician or person referred to in this section or in violation of this section, shall be civilly liable.

History of Section.
(P.L. 1992, ch. 443, § 2; P.L. 1993, ch. 72, § 1.)



Chapter 23-4.10-9 - General provisions.

§ 23-4.10-9 General provisions.  (a) Death resulting from the withholding or withdrawal of life-sustaining procedures pursuant to a durable power of attorney and in accordance with this chapter does not constitute, for any purpose, a suicide or homicide.

(b) The making of a durable power of attorney pursuant to § 23-4.10-3 does not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor does it modify the terms of an existing policy of life insurance. A policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining procedures from an insured qualified patient, notwithstanding any term of the policy to the contrary.

(c) A person may not prohibit or require the execution of a durable power of attorney as a condition for being insured for, or receiving, health care services.

(d) This chapter creates no presumption concerning the intention of an individual who has revoked or has not executed a durable power of attorney with respect to the use, withholding, or withdrawal of life-sustaining procedures in the event of a terminal condition.

(e) This chapter does not increase or decrease the right of a patient to make decisions regarding use of life-sustaining procedures so long as the patient is able to do so, or impair or supersede any right or responsibility that any person has to effect the withholding or withdrawal of medical care.

(f) This chapter does not condone, authorize, or approve mercy-killing or euthanasia.

History of Section.
(P.L. 1992, ch. 443, § 2.)



Chapter 23-4.10-10 - Presumption of validity of durable power of attorney.

§ 23-4.10-10 Presumption of validity of durable power of attorney.  A physician or health care provider or emergency medical services personnel may presume, in the absence of actual notice to the contrary, that a durable power of attorney complies with the requirements of this chapter and is valid.

History of Section.
(P.L. 1992, ch. 443, § 2.)



Chapter 23-4.10-11 - Recognition of durable power of attorney executed in another state.

§ 23-4.10-11 Recognition of durable power of attorney executed in another state.  A durable power of attorney executed in another state in compliance with the law of that state is validly executed for purposes of this chapter.

History of Section.
(P.L. 1992, ch. 443, § 2.)



Chapter 23-4.10-12 - Severability.

§ 23-4.10-12 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1992, ch. 443, § 2.)






Chapter 23-4.11 - Rights of the Terminally Ill Act

Chapter 23-4.11-1 - Purpose.

§ 23-4.11-1 Purpose.  (a) The legislature finds that adult persons have the fundamental right to control the decisions relating to the rendering of their own medical care, including the decision to have life sustaining procedures withheld or withdrawn in instances of a terminal condition.

(b) In order that the rights of patients may be respected even after they are no longer able to participate actively in decisions about themselves, the legislature declares that the laws of the state shall recognize the right of an adult person to make a written declaration instructing his or her physician to withhold or withdraw life sustaining procedures in the event of a terminal condition.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1.)



Chapter 23-4.11-2 - Definitions.

§ 23-4.11-2 Definitions.  The following definitions govern the construction of this chapter:

(1) "Advance directive protocol" means a standardized, state-wide method developed for emergency medical services personnel by the department of health and approved by the ambulance service advisory board, of providing palliative care to, and withholding life-sustaining procedures from, a qualified patient.

(2) "Artificial feeding" means the provision of nutrition or hydration by parenteral, nasogastric, gastric or any means other than through per oral voluntary sustenance.

(3) "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient.

(4) "Declaration" means a witnessed document executed in accordance with the requirements of §§ 23-4.11-3 or 23-4.11-3.1.

(5) "Director" means the director of health.

(6) "Emergency medical services personnel" means paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians, or other emergency services personnel acting within the ordinary course of their professions.

(7) "Health care decision maker" means a person authorized by law or by the qualified patient to make health care decisions for the qualified patient. The qualified patient may revoke at any time and in any manner the appointment of a health care decision maker.

(8) "Health care provider" means a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession.

(9) "Life sustaining procedure" means any medical procedure or intervention that, when administered to a qualified patient, will serve only to prolong the dying process. "Life sustaining procedure" shall not include any medical procedure or intervention considered necessary by the attending physician to provide comfort and care or alleviate pain.

(10) "Medical orders for life sustaining treatment" or "MOLST" means a voluntary request that directs a health care provider regarding resuscitative and life-sustaining measures.

(11) "Medical orders for life sustaining treatment form" or "MOLST Form" means a document which directs health care providers regarding resuscitative and life-sustaining measures.

(12) "MOLST qualified health care provider" means the physician, registered nurse practitioner, or physician assistant who is authorized by the patient to sign a MOLST form.

(13) "Physician assistant" shall mean a person licensed as a physician assistant under Rhode Island general laws, chapter 5-54.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, government, governmental subdivision or agency, or any other legal entity.

(15) "Physician" means an individual licensed to practice medicine under subdivision 5-37-1(13).

(16) "Qualified patient" means a patient who has executed a declaration in accordance with this chapter and who has been determined by the attending physician to be in a terminal condition.

(17) "Registered nurse practitioner" shall mean a person licensed as such under Rhode Island general laws, chapter 5-34.

(18) "Reliable documentation" means a standardized, state-wide form of identification such as a nontransferable necklace or bracelet of uniform design, adopted by the director of health, with consultation from the local community emergency medical services agencies and licensed hospice and home health agencies, that signifies and certifies that a valid and current declaration is on file and that the individual is a qualified patient.

(19) "Request regarding resuscitative and life sustaining measures" means a written document, signed by:

(i) A qualified patient with capacity, or a recognized health care decision maker; and

(ii) The MOLST qualified health care provider, which directs a health care provider regarding resuscitative and life sustaining measures. Such a request regarding resuscitative and life sustaining measures is a medical order.

(20) "Terminal condition" means an incurable or irreversible condition that, without the administration of life sustaining procedures, will, in the opinion of the attending physician, result in death.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 324, § 5; P.L. 1992, ch. 443, § 3; P.L. 1998, ch. 337, § 1; P.L. 2012, ch. 187, § 1; P.L. 2012, ch. 199, § 1.)



Chapter 23-4.11-3 - Declaration relating to use of life sustaining procedures.

§ 23-4.11-3 Declaration relating to use of life sustaining procedures.  (a) A competent individual eighteen (18) years of age or older may at any time execute a declaration governing the withholding or withdrawal of life sustaining procedures. The declaration must be signed by the declarant, or another at the declarant's direction in the presence of two (2) subscribing witnesses who are not related to the declarant by blood or marriage.

(b) A physician or other health care provider who is provided a copy of the declaration shall make it a part of the declarant's medical record.

(c) A declaration has operative effect only when:

(1) The declaration is communicated to the attending physician;

(2) The declarant is determined by the attending physician to be in a terminal condition; and

(3) The declarant is unable to make treatment decisions.

(d) A declaration may, but need not, be in the following form:

DECLARATION

I, ]]]]]]]]]]]]]]]]]]]]]]]]]], being of sound mind willfully and voluntarily make known my desire that my dying shall not be artificially prolonged under the circumstances set forth below, do hereby declare:

If I should have an incurable or irreversible condition that will cause my death and if I am unable to make decisions regarding my medical treatment, I direct my attending physician to withhold or withdraw procedures that merely prolong the dying process and are not necessary to my comfort, or to alleviate pain.

This authorization includes ( ) does not include ( ) the withholding or withdrawal of artificial feeding (check only one box above).

Signed this ]]]]]]]]]] day of ]]]]]]]]]]]]]]]]]], ]]]]]]]]]]]]]].

Signature &nbsp ;

Address & nbsp;

The declarant is personally known to me and voluntarily signed this document in my presence.

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Witness Witness

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Address Address

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 2001, ch. 140, § 2; P.L. 2001, ch. 320, § 2.)



Chapter 23-4.11-3.1 - Medical orders for life sustaining treatment.

§ 23-4.11-3.1 Medical orders for life sustaining treatment.  (a) The department of health shall establish rules and regulations, consistent with the provisions of this section, for the establishment of Medical Orders for Life Sustaining Treatment and the structure and content of Medical Orders for Life Sustaining Treatment forms.

(b) A declaration by a qualified patient may be recorded as a medical order for life-sustaining treatment provided that:

(i) The medical orders for life-sustaining treatment and medical intervention and procedures are explained by a MOLST qualified health care provider to the qualified patient or health care decision maker. The MOLST qualified health care provider shall further inform the patient of the difference between an advance health care directive and MOLST medical order;

(ii) A MOLST qualified health care provider has conducted an evaluation of the qualified patient; and

(iii) A MOLST form documenting the declaration has been completed by a MOLST qualified health care provider based on qualified patient preferences and medical appropriateness, and has been signed by a MOLST qualified health care provider and the qualified patient or his or her recognized health care decision maker.

(2) A health care decision maker may execute the MOLST form if the qualified patient lacks capacity, or if the qualified patient has designated that the health care decision maker's authority is valid.

(3) A request regarding resuscitative measures may also be evidenced by the words "do not resuscitate" or the letters "DNR," in a qualified patient's medical record and/or through a mechanism established by the department of health consistent with the provisions of chapter 23-4.11.

(c) A health care provider shall treat a qualified patient in accordance with the qualified patient's MOLST, subject to the provisions of this chapter.

(2) A MOLST qualified health care provider may conduct an evaluation of the qualified patient and if necessary, in consultation with the qualified patient or recognized health care decision maker, issue a new MOLST consistent with the most current information available about the qualified patient's health status and care preferences.

(3) The recognized health care decision maker of a qualified patient who is without capacity shall consult with the MOLST qualified health care provider prior to making a request to modify that a qualified patient's MOLST.

(d) MOLST Form. A MOLST shall be documented on an easily identifiable form approved by the director. The director shall promulgate rules and regulations for the implementation of this section.

(2) The MOLST form shall be signed by the qualified patient, or the qualified patient's recognized health care decision maker, and a MOLST qualified health care provider.

(3) The MOLST form shall contain all other information as required by this section.

(e) A MOLST shall apply regardless of whether the qualified patient executes the MOLST form within or outside a hospital or other health care setting.

(2) The MOLST form is valid within or outside a hospital or other health care setting.

(f) Revocation. A qualified patient or his/her recognized health care decision maker may, at any time, revoke in any manner that communicates an intent to revoke his/her declaration by informing the MOLST qualified health care providers, other health care providers, or any member of the medical or nursing staff of the revocation of the declaration concerning life-sustaining or resuscitative measures.

(2) Any member of the medical or nursing staff informed of a revocation shall immediately notify a MOLST qualified health care provider of the revocation.

(3) The MOLST qualified health care provider informed of a revocation of MOLST made pursuant to this section shall immediately:

(i) Record the revocation in the qualified patient's medical record;

(ii) Cancel any orders implementing the decision to withhold or withdraw treatment; and

(iii) Notify the health care providers and staff directly responsible for the qualified patient's care of the revocation and any cancellations.

(4) If a decision to withhold or withdraw life-sustaining treatment has been made by a recognized health care decision maker pursuant to this section, and the MOLST qualified health care provider determines at any time that the decision is no longer appropriate or authorized because the qualified patient has regained decision-making capacity or because the qualified patient's condition has otherwise improved, the MOLST qualified health care provider shall immediately:

(i) Include such determination in the qualified patient's medical record;

(ii) Cancel any orders or plans of care implementing the decision to withhold or withdraw life-sustaining treatment;

(iii) Notify the health care decision maker who made the decision to withhold or withdraw treatment; and

(iv) Notify the other health care providers, including the medical and nursing staff directly responsible for the qualified patient's care, of any cancelled MOLST orders or plans of care.

(g) If a qualified patient with a MOLST order is transferred from a hospital, a licensed health facility, or the community, the MOLST order or plan shall remain effective until a MOLST qualified health care provider first examines the transferred qualified patient, whereupon a MOLST qualified health care provider shall issue appropriate orders to continue the prior order or plan. Such orders may be issued without obtaining another consent to withhold or withdraw life-sustaining treatment pursuant to this chapter.

(h) The MOLST is a voluntary option for qualified patients. No patient is required to elect a MOLST.

History of Section.
(P.L. 2012, ch. 187, § 2; P.L. 2012, ch. 199, § 2.)



Chapter 23-4.11-4 - Revocation of declaration.

§ 23-4.11-4 Revocation of declaration.  (a) A declaration may be revoked at any time and in any manner by which the declarant is able to communicate an intent to revoke, without regard to mental or physical condition. A revocation is only effective as to the attending physician or any health care provider upon communication to that physician or health care provider by the declarant or by another who witnessed the revocation.

(2) The attending physician or health care provider shall make the revocation a part of the declarant's medical record.

(3) If there is an inconsistency between a declaration executed pursuant to this chapter and a durable health care power of attorney executed pursuant to chapter 4.10 of this title, both of which have been executed by the same person, the latter executed document shall control as to any inconsistent provision.

(4) For emergency medical services personnel, absence of reliable documentation as defined in § 23-4.11-2(6) shall constitute a revocation of the declaration.

(b) A revocation is only effective as to the attending physician or any health care provider or emergency medical services personnel upon communication to that physician health care provider or emergency medical services personnel by the declarant or by another who witnessed the revocation.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 443, § 3.)



Chapter 23-4.11-5 - Recording determination of terminal condition and contents of declaration.

§ 23-4.11-5 Recording determination of terminal condition and contents of declaration.  Upon determining that the declarant is in a terminal condition, the attending physician who has notice of a declaration shall record the determination and the substance of the declaration in the declarant's medical record.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1.)



Chapter 23-4.11-6 - Treatment of qualified patients.

§ 23-4.11-6 Treatment of qualified patients.  (a) A qualified patient has the right to make decisions regarding use of life sustaining procedures as long as the patient is able to do so. If a qualified patient is not able to make those decisions, the declaration governs decisions regarding use of life sustaining procedures.

(b) This chapter does not prohibit any action considered necessary by the attending physician for comfort and care or alleviation of pain.

(c) The declaration of a qualified patient known to the attending physician to be pregnant shall be given no force or effect as long as it is probable that the fetus could develop to the point of live birth with continued application of life sustaining procedures.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 324, § 5.)



Chapter 23-4.11-7 - Transfer of patients.

§ 23-4.11-7 Transfer of patients.  An attending physician or health care provider who refuses to comply with the declaration of a qualified patient pursuant to this chapter shall make the necessary arrangements to effect the transfer of the qualified patient to another physician who will effectuate the declaration of the qualified patient.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1.)



Chapter 23-4.11-8 - Immunities.

§ 23-4.11-8 Immunities.  (a) In the absence of actual notice of the revocation of a declaration, the following, while acting in accordance with the requirements of this chapter, are not subject to civil or criminal liability or charges of unprofessional conduct:

(1) A physician who causes the withholding or withdrawal of life sustaining procedures from a qualified patient.

(2) A person who participates in the withholding or withdrawal of life sustaining procedures under the direction or with the authorization of a physician.

(3) The health care provider owning or operating the facility in which the withholding or withdrawal occurs.

(4) Emergency medical services personnel who cause or participate in the withholding or withdrawal of life-sustaining procedures under the direction of or with the authorization of a physician or who on receipt of reliable documentation follow an advance directive protocol.

(5) Emergency medical services personnel who proceed to provide life-sustaining treatment to a qualified patient pursuant to a revocation communicated to them.

(b) A physician is not subject to civil or criminal liability for actions under this chapter which are in accordance with reasonable medical standards.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 443, § 3.)



Chapter 23-4.11-9 - Penalties.

§ 23-4.11-9 Penalties.  (a) Failure of a physician to transfer a patient pursuant to § 23-4.11-7 shall constitute "unprofessional conduct" as that term is used in § 5-37-5.1.

(b) Failure of a physician to record the determination of terminal condition pursuant to § 23-4.11-5 shall constitute "unprofessional conduct" as that term is used in § 5-37-5.1.

(c) Any person who willfully conceals, cancels, defaces, or obliterates the declaration of another absent the declarant's consent or direction or who falsifies or forges a revocation of the declaration of another shall be imprisoned for no less than six (6) months but no more than one year, or shall be fined not less than two thousand dollars ($2,000) but no more than five thousand dollars ($5,000).

(d) Any person who falsifies or forges the declaration of another, or willfully conceals or withholds personal knowledge of a revocation as provided in § 23-4.11-4 with the intent to cause a withholding or withdrawal of life sustaining procedures, shall be imprisoned for no less than one year but no more than five (5) years, or shall be fined not less than five thousand dollars ($5,000) but no more than ten thousand dollars ($10,000).

(e) In addition to the sanctions and/or penalties mentioned in this section, any physician or person referred to in this section or in violation of this section, shall be civilly liable.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1.)



Chapter 23-4.11-10 - General provisions.

§ 23-4.11-10 General provisions.  (a) Death resulting from the withholding or withdrawal of life sustaining procedures pursuant to a declaration and in accordance with this chapter does not constitute, for any purpose, a suicide or homicide.

(b) The making of a declaration pursuant to § 23-4.11-3 does not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor does it modify the terms of an existing policy of life insurance. A policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of life sustaining procedures from an insured qualified patient, notwithstanding any term of the policy to the contrary.

(c) A person may not prohibit or require the execution of a declaration as a condition for being insured for, or receiving, health care services.

(d) This chapter creates no presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use, withholding or withdrawal of life sustaining procedures in the event of a terminal condition.

(e) This chapter does not increase or decrease the right of a patient to make decisions regarding use of life sustaining procedures so long as the patient is able to do so, or impair or supersede any right or responsibility that any person has to effect the withholding or withdrawal of medical care.

(f) This chapter does not condone, authorize, or approve mercy killing or euthanasia.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 443, § 3.)



Chapter 23-4.11-11 - Presumption of validity of declaration.

§ 23-4.11-11 Presumption of validity of declaration.  A physician or health care provider or emergency medical services personnel may presume, in the absence of actual notice to the contrary, that a declaration complies with the requirements of this chapter and is valid.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1; P.L. 1992, ch. 443, § 3.)



Chapter 23-4.11-12 - Recognition of declaration executed in another state.

§ 23-4.11-12 Recognition of declaration executed in another state.  A declaration executed in another state in compliance with the law of that state is validly executed for purposes of this chapter.

History of Section.
(P.L. 1991, ch. 166, § 1; P.L. 1991, ch. 308, § 1.)



Chapter 23-4.11-14 - Instructional bracelets.

§ 23-4.11-14 Instructional bracelets.  (a) Upon the request of a physician, acting on behalf of a qualified patient who does not wish to be resuscitated, the department of health shall issue a nontransferable, nonremovable bracelet to a specific qualified patient, which will be marked "DNR", meaning "do not resuscitate". The bracelet shall also bear the name and address of the patient and the name, address, license number and signature of the physician who has ordered the bracelet to be affixed to the patient's wrist.

(b) If it appears that the bracelet has been tampered with, or has been removed, any physician or emergency medical personnel shall not follow the instructions of the bracelet or former bracelet and may resuscitate the patient.

(c) All bracelets issued by the department of health pursuant to this section shall be registered with the fire department for the city or town in which the patient resides.

(d) The director of the department of health is empowered and directed to promulgate reasonable rules and regulations consistent with this chapter to carry out the purposes of this section.

History of Section.
(P.L. 1992, ch. 443, § 4; P.L. 2001, ch. 291, § 1.)



Chapter 23-4.11-15 - Severability.

§ 23-4.11-15 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 2001, ch. 86, § 67.)






Chapter 23-4.12 - Partial Birth Abortion

Chapter 23-4.12-1 - Definitions.

§ 23-4.12-1 Definitions.  (a) For purposes of this chapter, "partial birth abortion" means an abortion in which the person performing the abortion vaginally delivers a living human fetus before killing the infant and completing the delivery.

(b) For purposes of this chapter, the terms "fetus" and "infant" are used interchangeably to refer to the biological offspring of human parents.

(c) As used in this section, "vaginally delivers a living fetus before killing the infant" means deliberately and intentionally delivers into the vagina a living fetus, or a substantial portion of the fetus, for the purpose of performing a procedure the person performing the abortion knows will kill the infant, and kills the infant.

History of Section.
(P.L. 1997, ch. 76, § 2; P.L. 1998, ch. 305, § 1.)



Chapter 23-4.12-2 - Prohibition of partial birth abortions.

§ 23-4.12-2 Prohibition of partial birth abortions.  No person shall knowingly perform a partial birth abortion.

History of Section.
(P.L. 1997, ch. 76, § 2.)



Chapter 23-4.12-3 - Life of the mother exception.

§ 23-4.12-3 Life of the mother exception.  Section 23-4.12-2 shall not apply to a partial birth abortion that is necessary to save the life of a mother because her life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering condition caused by or arising from the pregnancy itself; provided, that no other medical procedure would suffice for that purpose.

History of Section.
(P.L. 1997, ch. 76, § 2.)



Chapter 23-4.12-4 - Civil remedies.

§ 23-4.12-4 Civil remedies.  (a) The woman upon whom a partial birth abortion has been performed in violation of § 23-4.12-2, the father of the fetus or infant, and the maternal grandparents of the fetus or infant, and the maternal grandparents of the fetus or infant if the mother has not attained the age of eighteen (18) years at the time of the abortion, may obtain appropriate relief in a civil action, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(b) The relief shall include:

(1) Money damages for all injuries, psychological and physical, occasioned by the violation of this chapter; and

(2) Statutory damages equal to three (3) times the cost of the partial birth abortion.

(c) If judgment is rendered in favor of the plaintiff in an action described in this section, the court shall also render judgment for a reasonable attorney's fee in favor of the plaintiff against the defendant. If the judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall also render judgment for a reasonable attorney's fee in favor of the defendant against the plaintiff.

History of Section.
(P.L. 1997, ch. 76, § 2.)



Chapter 23-4.12-5 - Penalty.

§ 23-4.12-5 Penalty.  (a) Performance of a partial birth abortion deliberately and intentionally is a violation of this chapter and shall be a felony.

(b) A woman upon whom a partial birth abortion is performed may not be prosecuted under this chapter for violating this chapter or any provision this chapter, or for conspiracy to violate this chapter or any provision this chapter.

History of Section.
(P.L. 1997, ch. 76, § 2; P.L. 1998, ch. 305, § 1.)



Chapter 23-4.12-6 - Severability.

§ 23-4.12-6 Severability.  (a) If any one or more provisions, clauses, phrases, or words of § 23-4.12-3 or the application of that section to any person or circumstance is found to be unconstitutional, it is declared to be inseverable.

(b) If any one or more provisions, sections, subsections, sentences, clauses, phrases or words of the remaining sections or the application of them to any person or circumstance is found to be unconstitutional, they are declared to be severable and the balance of the chapter shall remain effective notwithstanding the unconstitutionality. The legislature declares that it would have passed this chapter, and each provision, section, subsection, sentence, clause, phrase, or words, with the exception of § 23-4.12-3, irrespective of the fact that any one or more provisions, sections, subsections, sentences, clauses, phrases, or words be declared unconstitutional.

History of Section.
(P.L. 1997, ch. 76, § 2.)






Chapter 23-5 - Reports of Disease and Disability

Chapter 23-5-5 - Reporting of occupational diseases.

§ 23-5-5 Reporting of occupational diseases.  Every physician licensed by the department of health attending on or called in to evaluate a patient whom he or she believes to be suffering from an occupational disease or condition identified by the department of health in regulation as a reportable occupational disease shall within thirty (30) days of that attendance or evaluation send to the department of health a report, on a form acceptable to the director of health, stating:

(1) Name, address, and occupation of patient.

(2) Name, address, and business of employer.

(3) Nature of disease.

(4) Any other information that may be reasonably required by the department of health.

History of Section.
(P.L. 1915, ch. 1226, § 1; G.L. 1923, ch. 153, § 23; G.L. 1938, ch. 255, § 18; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-5-5; P.L. 1992, ch. 187, § 1.)



Chapter 23-5-8 - Reports not evidence.

§ 23-5-8 Reports not evidence.  Reports made under § 23-5-5 shall not be evidence of the facts stated in the reports in any action arising out of the disease reported in the reports.

History of Section.
(P.L. 1915, ch. 1226, § 3; G.L. 1923, ch. 153, § 25; G.L. 1938, ch. 255, § 20; G.L. 1956, § 23-5-8.)



Chapter 23-5-9 - Upon death  Report of infectious disease.

§ 23-5-9 Upon death  Report of infectious disease.  (a) As used in this section, "infectious or communicable disease" includes the following:

(1) Infectious hepatitis;

(2) Tuberculosis;

(3) Rabies;

(4) Tularemia;

(5) Herpes simplex;

(6) Acquired immune deficiency syndrome;

(7) Viral hemorrhagic fever;

(8) Gonorrhea;

(9) Syphilis;

(10) Burkett's lymphoma; and

(11) Kaposi's sarcoma.

(b) Notwithstanding the provisions of §§ 40.1-5-26 and 5-37.3-4, when a person who has been diagnosed as having an infectious or communicable disease dies in a hospital or other health care facility, the attending physician or other responsible officer shall prepare a written notification describing the disease to accompany the body when the body is picked up for disposition.

(c) Notwithstanding the provisions of §§ 40.1-5-26 and 5-37.3-4, when a person dies outside of a hospital or health care facility and without an attending physician, any family member or person making arrangements for the disposition of the dead body who knows that the dead person has been diagnosed as having an infectious or communicable disease at the time of death shall make known that disposition.

(d) Notwithstanding the provisions of §§ 40.1-5-26 and 5-37.3-4, any person who picks up or transports a dead body for disposition and who has been notified pursuant to subdivision (2) or (3) of this section shall present a notification accompanying the dead body to any embalmer, funeral director, or other person taking possession of the dead body.

(e) Information regarding a deceased's infectious or communicable disease contained in a notification required under this section shall be privileged and confidential and may be disclosed only if the disclosure is required under state or federal laws.

(f) Any person having duties imposed upon him or her under subsection (b), (c), or (d) of this section who knowingly refuses or omits to perform those duties shall be subject to a fine of three hundred dollars ($300) for a first offense, five hundred dollars ($500) for a second offense, and one thousand dollars ($1000) for a third and subsequent offense within any calendar year.

History of Section.
(P.L. 1987, ch. 453, § 1; P.L. 1988, ch. 503, § 1.)






Chapter 23-5.1 - Identification of Persons Suffering from Certain Disabilities

Chapter 23-5.1-1 - Identification bracelet.

§ 23-5.1-1 Identification bracelet.  Any person who has epilepsy, diabetes, a cardiac condition, or any other type of illness that causes temporary blackouts, semi-conscious periods, or complete unconsciousness, is authorized to wear an identification bracelet with the person's name, type of illness, physician's name, and medication required, engraved, stamped, or imprinted on that bracelet.

History of Section.
(P.L. 1974, ch. 251, § 1; P.L. 1999, ch. 83, § 45; P.L. 1999, ch. 130, § 45.)



Chapter 23-5.1-2 - Duty of law enforcement officers.

§ 23-5.1-2 Duty of law enforcement officers.  It shall be the duty of all law enforcement officers in this state to make a diligent effort to determine if any person they may find in a semi-conscious or unconscious condition is an epileptic or diabetic or a person who is suffering from any other type of illness which would cause semi-consciousness or unconsciousness by looking for an identification bracelet. If any law enforcement officer shall determine that an epileptic or diabetic person is actually suffering from an affliction that would cause semi-consciousness or unconsciousness, it shall be his or her duty to have the person immediately transported to a physician or to some facility where the services of a physician are available.

History of Section.
(P.L. 1974, ch. 251, § 1.)



Chapter 23-5.1-3 - Penalty for misrepresentation.

§ 23-5.1-3 Penalty for misrepresentation.  Any person who willfully and knowingly falsifies an identification or deliberately misrepresents an illness that causes blackouts, unconsciousness, or semi-conscious periods as described in § 23-5.1-1 shall be guilty of a misdemeanor and upon conviction shall be sentenced to pay a fine of not more than five hundred dollars ($500) or be imprisoned for not more than one year, or both.

History of Section.
(P.L. 1974, ch. 251, § 1.)






Chapter 23-6 - Prevention and Suppression of Contagious Diseases

Chapter 23-6-1 - Common drinking cups and towels.

§ 23-6-1 Common drinking cups and towels.  (a) In order to prevent the spread of communicable diseases, the state department of health is authorized to prohibit, in any public places, vehicles, or buildings that it may designate, the use of a common drinking cup and a common towel, and the director may establish rules and regulations for this purpose.

(b) Whoever violates the provisions of this section, or any rule or regulation of the state department of health made under authority of the provisions of this section, shall be deemed guilty of a misdemeanor and may be fined not more than twenty-five dollars ($25.00) for each offense.

History of Section.
(G.L. 1909, ch. 115, § 15; P.L. 1915, ch. 1238, § 1; G.L. 1923, ch. 153, § 15; G.L. 1938, ch. 255, § 12; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-6-1.)



Chapter 23-6-2 - Spitting in public places.

§ 23-6-2 Spitting in public places.  No person shall spit upon the floor, or upon the sides, or upon any of the furnishings or equipment of any public conveyance, not devoted exclusively to smoking, or of any shop, store, hall, church, schoolhouse, railroad station, or other public building, or in the hallways of any private office building or upon the steps or platforms of the conveyance or buildings, or upon the sidewalk of any public highway in this state, except into suitable receptacles provided for that purpose. Any person violating any of the provisions of this section shall be fined not exceeding twenty dollars ($20.00) for each offense.

History of Section.
(P.L. 1908, ch. 1595, §§ 1, 2; G.L. 1909, ch. 110, §§ 33, 34; G.L. 1923, ch. 154, §§ 33, 34; G.L. 1938, ch. 256, §§ 33, 34; G.L. 1956, § 23-6-2.)



Chapter 23-6-3 - Vaccinations provided by cities or towns.

§ 23-6-3 Vaccinations provided by cities or towns.  The city or town councils in the several cities or towns shall provide annually for the gratuitous vaccination of the inhabitants of the several cities or towns.

History of Section.
(G.L. 1896, ch. 94, § 28; G.L. 1909, ch. 110, § 28; G.L. 1923, ch. 154, § 28; G.L. 1938, ch. 256, § 28; G.L. 1956, § 23-6-3.)



Chapter 23-6-4 - Employment of physicians for vaccinations.

§ 23-6-4 Employment of physicians for vaccinations.  The city or town councils shall contract with and provide a suitable number of physicians to vaccinate as provided in § 23-6-3 and order the city or town treasurers of the several cities or towns respectively to pay them the compensation that may be previously agreed upon; and the physicians shall give due and reasonable notice of the time and place of meeting for the purpose of vaccination.

History of Section.
(G.L. 1896, ch. 94, § 29; G.L. 1909, ch. 110, § 29; G.L. 1923, ch. 154, § 29; G.L. 1938, ch. 256, § 29; G.L. 1956, § 23-6-4.)



Chapter 23-6-5 - Record of vaccinations.

§ 23-6-5 Record of vaccinations.  The physicians contracted with in § 23-6-4, as soon after fulfilling their contract as may be convenient, shall deposit in the city or town clerk's office a book in which they have respectively recorded, in a fair and legible hand, the name and age of every person they have vaccinated as provided in § 23-6-4 and also any other remarks and observations they may deem useful.

History of Section.
(G.L. 1896, ch. 94, § 30; G.L. 1909, ch. 110, § 30; G.L. 1923, ch. 154, § 30; G.L. 1938, ch. 256, § 30; G.L. 1956, § 23-6-5.)



Chapter 23-6-6 - Preservation of records.

§ 23-6-6 Preservation of records.  City and town clerks shall safely keep the books described in § 23-6-5 for the accommodation of those physicians and others, without any compensation, and deliver them over to their successors; but they may charge lawful fees for searching them or for any copies.

History of Section.
(G.L. 1896, ch. 94, § 31; G.L. 1909, ch. 110, § 31; G.L. 1923, ch. 154, § 31; G.L. 1938, ch. 256, § 31; G.L. 1956, § 23-6-6.)



Chapter 23-6-7 - Investigation and suppression of poliomyelitis.

§ 23-6-7 Investigation and suppression of poliomyelitis.  The department of health is authorized and directed to investigate any conditions associated with any case or suspected case of, or the spread of, the disease known as anterior poliomyelitis or infantile paralysis in this state and, as far as possible, to aid in the suppression of that disease.

History of Section.
(P.L. 1911, ch. 728, § 2; G.L. 1923, ch. 153, § 19; G.L. 1938, ch. 255, § 16; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-6-7.)



Chapter 23-6-8 - Local authorization of hospital or camp for communicable disease.

§ 23-6-8 Local authorization of hospital or camp for communicable disease.  No person, association, corporation, city, or town shall establish any hospital, camp, or other establishment for the treatment of patients suffering from contagious diseases or from the disease known as pulmonary tuberculosis, unless the department of health shall by resolution authorize its establishment in that city or town within definite limits to be specified in the resolution. Before authorizing the establishment of the hospital, camp, or other establishment, the department shall give public notice of the proposed site and give all persons concerned an opportunity to be heard by the department with reference to the establishment and location of the hospital, camp, or other establishment.

History of Section.
(P.L. 1909, ch. 400, § 1; G.L. 1923, ch. 154, § 36; G.L. 1938, ch. 256, § 36; G.L. 1956, § 23-6-8.)



Chapter 23-6-9 - Abatement of unauthorized hospital or camp.

§ 23-6-9 Abatement of unauthorized hospital or camp.  Any hospital, camp, or other establishment, as described in § 23-6-8 established without the authority may be abated as a nuisance by any court of competent jurisdiction.

History of Section.
(P.L. 1909, ch. 400, § 2; G.L. 1923, ch. 154, § 37; G.L. 1938, ch. 256, § 37; G.L. 1956, § 23-6-9.)






Chapter 23-6.1 - Cardiopulmonary Resuscitation Training Program in High Schools

Chapter 23-6.1-1 - Declaration of policy.

§ 23-6.1-1 Declaration of policy.  The legislature finds that there is a need to train public high school students in the life-saving technique known as cardiopulmonary resuscitation (CPR). In order to initiate this program, it is the purpose of this chapter to provide for the establishment of a pilot program of training to be administered by the department of elementary and secondary education.

History of Section.
(P.L. 1981, ch. 148, § 1.)



Chapter 23-6.1-2 - Cardiopulmonary resuscitation training program established.

§ 23-6.1-2 Cardiopulmonary resuscitation training program established.  (a) The department of elementary and secondary education shall establish a cardiopulmonary resuscitation (CPR) training program for public high schools in the state. This program shall be conducted for a one-year pilot period and shall be coordinated by the department of elementary and secondary education.

(b) The training program shall be conducted in ten (10) public high schools during the year that the state pilot program is in existence.

History of Section.
(P.L. 1981, ch. 148, § 1.)



Chapter 23-6.1-3 - Criteria and requirements of program.

§ 23-6.1-3 Criteria and requirements of program.  The American Heart Association, Rhode Island Affiliate, Inc., shall submit the requirements and criteria for the cardiopulmonary resuscitation (CPR) training program to the department of elementary and secondary education for approval.

History of Section.
(P.L. 1981, ch. 148, § 1.)



Chapter 23-6.1-4 - Promulgation of guidelines.

§ 23-6.1-4 Promulgation of guidelines.  The department of elementary and secondary education shall promulgate program guidelines and take any other actions that will promote the full implementation of all provisions of this chapter. A copy of the program guidelines issued by the department shall be sent to all participating high schools in the state.

History of Section.
(P.L. 1981, ch. 148, § 1.)



Chapter 23-6.1-5 - Appropriations.

§ 23-6.1-5 Appropriations.  The general assembly shall appropriate the sum of fifteen thousand dollars ($15,000), to be administered by the department of elementary and secondary education, to carry out the purpose of this chapter, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum or so much of that sum as may be required from time to time, upon receipt by him or her of proper vouchers duly authenticated.

History of Section.
(P.L. 1981, ch. 148, § 1.)






Chapter 23-6.2 - Public Access Defibrillation

Chapter 23-6.2-1 - Declaration of policy.

§ 23-6.2-1 Declaration of policy.  (a) The legislature recognizes the work of the American Heart Association in establishing that heart disease is a leading cause of death in this country as over three hundred and fifty thousand (350,000) Americans, including three thousand (3,000) Rhode Islanders, die from sudden cardiac arrest every year. Rhode Islanders currently have a survival rate of over five percent (5%) to ten percent (10%) in instances of sudden cardiac arrests occurring outside of hospitals.

(b) Greater public access to defibrillation devices may increase the rate of survival in those instances by up to forty-four percent (44%).

(c) It is the intent and purpose of this chapter to provide greater public access to defibrillators by distributing those devices to law enforcement and safety personnel throughout the state.

History of Section.
(P.L. 1998, ch. 82, § 1.)



Chapter 23-6.2-2 - State to provide and distribute defibrillators.

§ 23-6.2-2 State to provide and distribute defibrillators.  On or after September 30, 1998, the Rhode Island municipal police academy, after consultation with the coalition for public safety defibrillators, shall provide two (2) defibrillators for distribution to each and every city or town in the state, one defibrillator to the State House, one defibrillator to each campus of the University of Rhode Island, one defibrillator to Rhode Island College, and one defibrillator to each campus of the Community College of Rhode Island. On or after July 1, 1999, thirty-five (35) defibrillators shall be provided to the Rhode Island state police; two (2) defibrillators to the Licht Judicial Complex, two (2) defibrillators to the Garrahy Judicial Complex, two (2) defibrillators to the Kent County Leighton Judicial Complex, one defibrillator to the Washington County McGrath Judicial Complex, one defibrillator to the Newport County Murray Judicial Complex, and fifty (50) automated external defibrillators to cities or towns within the state based upon current deployment levels of automated external defibrillators, population, and geographic need. These devices shall be placed in the possession of the chief and/or the highest ranking member of the municipality's police department, the Rhode Island state police, the capitol police in the State House, the sheriff's department in each county judicial complex, the director of public safety or the chief of the campus police at the University of Rhode Island, the director of public safety or the chief of the department of security and safety at Rhode Island College, the director of public safety or the chief of campus police at the Community College of Rhode Island, or the Rhode Island state police in those municipalities where the state police provide law enforcement service, to be deployed by that officer in the manner in which he or she determines will best promote the availability of and access to the defibrillator by the general public. Provided that one or both defibrillators may be deployed to the municipality's fire department if the police chief determines that that deployment would best promote the intent and purpose of this chapter. These defibrillators will at all times be deployed and used in accordance with all applicable federal and state statutes. The Rhode Island municipal police academy will, in consultation with the coalition for public safety defibrillation, also provide training in cardiopulmonary resuscitation and automated external defibrillator use for all law enforcement personnel serving the municipalities and agencies referenced in this section to which automated external defibrillators have been provided.

History of Section.
(P.L. 1998, ch. 82, § 1; P.L. 1999, ch. 185, § 1; P.L. 2000, ch. 209, § 1; P.L. 2000, ch. 258, § 1.)






Chapter 23-6.3 - Prevention and Suppression of Contagious Diseases  HIV/AIDS

Chapter 23-6.3-1 - Purpose.

§ 23-6.3-1 Purpose.  The purpose of this chapter is to reduce vulnerability to HIV/AIDS transmission, protect persons who are infected with HIV from discrimination, ensure informed consent for testing, and to provide consistent terms and standards within this title and as applicable to chapters 11-34.1, 11-37, 21-28 and 40.1-24.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1; P.L. 2010, ch. 239, § 18.)



Chapter 23-6.3-2 - Definitions.

§ 23-6.3-2 Definitions.  As used in this chapter the following words shall have the following meanings:

(1) "Agent" means a person empowered by the patient to assert or waive the confidentiality, or to disclose or consent to the disclosure of confidential information, as established by chapter 5-37.3 of the general laws of Rhode Island, as amended, entitled "Confidentiality of Health Care Communications and Information Act."

(2) "AIDS" means the medical condition known as acquired immune deficiency syndrome, caused by infection of an individual by the human immunodeficiency virus (HIV).

(3) "Anonymous HIV testing" means an HIV test that utilizes a laboratory generated code based system, which does not require an individual's name or other identifying information that may reveal one's identity, including information related to the individual's health insurance policy, to be associated with the test.

(4) "Antibody" means a protein produced by the body in response to specific foreign substances such as bacteria or viruses.

(5) "Community-based organization" means an entity that has written authorization from the department for HIV counseling, testing and referral services (HIV CTRS).

(6) "Confidential HIV testing" means an HIV test that requires the individual's name and other identifying information including information related to the individual's health insurance policy, as appropriate.

(7) "Consent" means an explicit exchange of information between a person and a health care provider or qualified professional HIV test counselor through which an informed individual can choose whether to undergo HIV testing or decline to do so. Elements of consent shall include providing each individual with verbal or written information regarding an explanation of HIV infection, a description of interventions that can reduce HIV transmission, the meanings of positive and negative test results, the voluntary nature of the HIV testing, an opportunity to ask questions and to decline testing.

(8) "Controlled substance" means a drug, substance, or immediate precursor in schedules I-V listed in the provisions of chapter 21-28 entitled, "Uniform Controlled Substances Act".

(9) "Department" means the Rhode Island department of health.

(10) "Diagnosis of AIDS" means the most current surveillance case definition for AIDS published in the Centers for Disease Control & Prevention (CDC).

(11) "Diagnosis of HIV" means the most current surveillance case definition for HIV infection published in the CDC's (MMWR).

(12) "Director" means the director of the Rhode Island department of health.

(13) "ELISA result" means enzyme-linked immunosorbent assay or EIA (enzyme immunoassay) which is a serologic technique used in immunology to detect the presence of either antibody or antigen.

(14) "Health benefits" include accident and sickness, including disability or health insurance, health benefit plans and/or policies, hospital, health, or medical service plans, or any health maintenance organization plan pursuant to title 27 or otherwise.

(15) "Health care facility" means those facilities licensed by the department in accordance with the provisions of chapter 23-17.

(16) "Health care provider", as used herein, means a licensed physician, physician assistant, certified nurse practitioner or midwife.

(17) "Health care settings" means venues offering clinical STD services including, but not limited to, hospitals, urgent care clinics, STD clinics and other substance abuse treatment facilities, mental health treatment facilities, community health centers, primary care and OB/GYN physician offices, and family planning providers.

(18) "HIV" means the human immunodeficiency virus, the pathogenic organism responsible for HIV infection and/or the acquired immunodeficiency syndrome (AIDS) in humans.

(19) "HIV CD4 T-lymphocyte test result" means the results of any currently medically accepted and/or FDA approved test used to count CD4 T-lymphatic cells in the blood of an HIV- infected person.

(20) "HIV counseling" means an interactive process of communication between a person and a health care provider or qualified professional HIV test counselor during which there is an assessment of the person's risks for HIV infection and the provision of counseling to assist the person with behavior changes that can reduce risks for acquiring HIV infection.

(21) "HIV screening" means the conduct of HIV testing among those who do not show signs or symptoms of an HIV infection.

(22) "HIV test" means any currently medically accepted and/or FDA approved test for determining HIV infection in humans.

(23) "Occupational health representative" means a person, within a health care facility, trained to respond to occupational, particularly blood borne, exposures.

(24) "Opts out" means that a person who has been notified that a voluntary HIV test will be performed, has elected to decline or defer testing. Consent to HIV testing is inferred unless the individual declines testing.

(25) " Perinatal case report for HIV" means the information that is provided to the department related to a child aged less than eighteen (18) months born to an HIV-infected mother and the child does not meet the criteria for HIV infection or the criteria for "not infected" with HIV as defined in the most current surveillance case definition for HIV infection published by the CDC.

(26) "Person" means any individual, trust or estate, partnership, corporation (including associations, joint stock companies), limited liability companies, state, or political subdivision or instrumentality of a state.

(27) "Persons at high risk for HIV infection" means persons defined as being high risk in the CDC's most current recommendations for HIV testing of adults, adolescents and pregnant women in health care settings or through authority and responsibilities conferred on the director by law in protecting the public's health.

(28) "Polymerase chain reaction (PCR) test" means a common laboratory method of creating copies of specific fragments of DNA or RNA.

(29) "Qualified professional HIV test counselor" means: (i) A physician, physician assistant, certified nurse practitioner, midwife, or nurse licensed to practice in accordance with applicable state law; (ii) A medical student who is actively matriculating in a medical degree program and who performs duties assigned to them by a physician; or (iii) A person who has completed an HIV counseling training program, in accordance with regulations hereunder promulgated.

(30) "Sexually transmitted diseases (STD's)" means those diseases included in § 23-11-1, as amended, entitled "Sexually Transmitted Diseases", and any other sexually transmitted disease that may be required to be reported by the department.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-3 - HIV screening and testing of adults, adolescents, and pregnant women.

§ 23-6.3-3 HIV screening and testing of adults, adolescents, and pregnant women.  (a) This section shall pertain to patients in all health care settings and HIV CTRS sites.

(b) HIV screening and testing shall be based on the most current recommendations for HIV counseling, testing and referral of adults, adolescents and pregnant women issued by the CDC. Provided, however, those guidelines shall be interpreted by the department so as to best serve the individuals and patients receiving HIV testing, and shall in no event be interpreted or implemented in a manner inconsistent with the minimum informed consent standards and other provisions and protections of state law and regulations.

(c) All individuals who desire anonymous HIV testing shall be referred to an HIV CTRS site funded by the department that provides anonymous HIV testing.

(d) All health care settings and HIV CTRS sites shall develop protocols that include no less than the following: assessment for individuals at high risk for HIV infection; frequency of HIV testing; communication of HIV test results; and post-test linkages to needed care and support services.

(e) Those adults, adolescents and pregnant women who test positive for HIV infection shall be given priority for outpatient substance abuse treatment programs that are sponsored or supported by the appropriate state agency responsible for these services, and those who test negative for HIV infection shall be referred to the appropriate state agency responsible for these services for earliest possible evaluation and treatment.

(f) A positive test result must be given in person. Persons testing positive for HIV must also be provided with linkages and referrals to HIV-related counseling, health care and support.

(g) All persons tested under this section shall be informed of the results of the HIV test.

(h) Consent and providing information for HIV testing:

(1) Except as provided in § 23-6.3-4, HIV screening shall be voluntary, free from coercion, incorporated into routine medical testing, and undertaken only with the individual's knowledge and understanding that HIV testing will be performed.

(2) No person shall order the performance of an HIV test without first: (i) Providing the information and opportunity for discussion or counseling set forth in this section; (ii) Informing the patient that he or she has a right to decline testing; and (iii) Obtaining the oral consent of the patient to be tested or of a person authorized to consent to health care for such individual. Said consent and exchange of HIV information shall be documented in the patient's medical record.

(3) A physician or health care provider may tailor HIV counseling to best meet the needs of the individual to be tested. Decisions concerning patient-specific tailoring and the extent of pre-test counseling shall be made on a case-by-case basis.

(4) In no event shall a patient be tested for HIV pursuant to this section without first being provided with verbal or written information that includes the following:

(i) An explanation of HIV infection;

(ii) A description of interventions that can reduce HIV transmission;

(iii) The meanings of positive and negative test results;

(iv) The possibility that a recent infection may not be detected; and

(v) An opportunity to ask questions and to decline testing.

(i) For pregnant women:

(1) HIV screening shall be incorporated as part of routine prenatal testing for all pregnant women as early and often as appropriate during each pregnancy after the patient has been notified that voluntary testing, in accordance with the consent and information requirements of subsection (h), will be performed unless the patient opts out.

(2) Any woman with an undocumented HIV test status in her record at the time of labor and/or delivery shall be screened with an HIV test in accordance with the consent and information requirements of subsection (h), unless she opts out.

(3) A newborn shall be tested as soon as possible at delivery without the mother's consent if the mother's HIV status is not documented, provided that:

(i) Reasonable efforts have been made to secure voluntary consent from the mother to test the newborn; and

(ii) A mother is informed that HIV antibodies in the newborn indicate that the mother is infected with HIV.

(j) The department shall provide guidance and access to written information to be used for the purposes of this section. This information shall notify the patients about risk-reduction strategies; the merits of repeat HIV and STD testing; and the availability of counseling and HIV prevention services. Informational materials shall be easily understandable and made available in Spanish and in other languages as appropriate to assure that the information presented is in a format that the individual can understand. Interpreters and bilingual staff shall demonstrate competency in providing language assistance to patients with limited English proficiency. Family or friends shall not be used as language interpreters.

(k) A distinction shall be made between anonymous and confidential HIV testing. To protect the anonymity of patients tested anonymously, written consent shall not be offered as an option to verbal informed consent in anonymous testing.

(l) In accordance with chapter 23-8, individuals under eighteen (18) years of age may give legal consent for testing, examination, and/or treatment for any reportable communicable disease, including HIV.

(m) The department shall initiate medical provider training sessions, develop standardized materials to support more universal testing, utilize community input to create implementation plans, and evaluate the impact of this section.

(n) No physician or health care provider shall discriminate against a patient because he or she is HIV positive or has declined to take an HIV test.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-4 - Exceptions to consent requirements.

§ 23-6.3-4 Exceptions to consent requirements.  (a) A health care provider may test for the presence of HIV without obtaining consent from the individual to be tested under the following conditions:

(1) When the individual to be tested is under one year of age;

(2) When a child between one and thirteen (13) years of age appears to be symptomatic for HIV;

(3) When the individual to be tested is a minor under the care and authority of the department of children, youth and families, and the director of that department certifies that an HIV test is necessary to secure health or human services for that individual;

(4) In a licensed health care facility or health care setting, in the event that an occupational health representative or physician, registered nurse practitioner, physician assistant, or nurse-midwife, not directly involved in the exposure, determines that an employee or emergency service worker, other than one in a supervisory position to the person making the determination, had a significant exposure to the blood and/or body fluids of a patient and the patient or the patient's guardian refuses to grant consent for an HIV test to determine whether the patient has HIV, then, if a sample of the patient's blood is available, that blood shall be tested for HIV.

(i) If a sample of the patient's blood is not otherwise available and the patient refuses to grant consent to draw blood, the employee or emergency service worker may petition the superior court for a court order mandating that the test be performed.

(ii) Before a patient or a sample of the patient's blood is required to undergo an HIV test, the employee or emergency service worker must submit to a baseline HIV test within seventy-two (72) hours of the exposure.

(iii) No person who determines that an employee or emergency service worker has sustained a significant exposure and authorizes the HIV testing of a patient, nor any person or health care facility who acts in good faith and recommends the test be performed, shall have any liability as a result of their actions carried out under this chapter, unless those persons are proven to have acted in bad faith.

(iv) For the purposes of this section, "emergency service worker" means a worker responding on behalf of a licensed ambulance/rescue service, or a fire department or a law enforcement agency, who, in the course of his/her professional duties, has been exposed to bodily fluids in circumstances that present a significant risk of transmission of HIV, and has completed a pre-hospital exposure form in accordance with § 23-4.1-19.

(5) In an emergency, where due to a grave medical or psychiatric condition, and it is impossible to obtain consent from the patient or, if applicable under state law, the patient's parent, guardian, or agent.

(6) As permitted under § 23-1-38 entitled "HIV Antibody Testing-Sperm Collection or Donation".

(7) Any individual convicted of a violation of any provisions of Chapter 11-34.1 entitled "Commercial Sexual Activity", shall be required to be tested for HIV unless already documented HIV positive. All individuals tested under this section shall be informed of their test results. All individuals tested under this section who are determined to be injecting and/or intra-nasal drug users shall be referred to appropriate substance abuse treatment as outlined in subsection 23-6.3-3(e).

(8) Any individual convicted of possession of any controlled substance as defined in Chapter 21-28 entitled "Uniform Controlled Substances Act", that has been administered with a hypodermic instrument, retractable hypodermic syringe, needle, intra-nasally, or any similar instrument adapted for the administration of drugs shall be required to be tested for HIV unless already documented HIV positive.

(9) All individuals tested under this section shall be informed of their test results.

(10) In accordance with the provisions of Chapter 11-37, entitled, "Sexual Assault", any individual who has admitted to or been convicted of or adjudicated wayward or delinquent by reason of having committed any sexual offense involving penetration whether or not a sentence or fine is imposed or probation granted, shall be ordered by the court upon petition of the victim, immediate family members of the victim or legal guardian of the victim, to submit to a blood test for the presence of a sexually transmitted disease including, but not limited to, HIV. All individuals tested under this section shall be informed of their test results.

(11) In accordance with the provisions or § 42-56-37, entitled "HIV Testing", every individual who is committed to the adult correctional institutions to any criminal offense, after conviction, is required to be tested for HIV.

(b) It is unlawful for any person to disclose to a third party the results of an individual's HIV test without the prior written consent of that individual, except in accordance with § 23-6.3-7.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1; P.L. 2010, ch. 239, § 18.)



Chapter 23-6.3-5 - Reasonable efforts to secure consent.

§ 23-6.3-5 Reasonable efforts to secure consent.  No involuntary testing for HIV shall take place under any of the exceptions set forth in § 23-6.3-4, unless reasonable efforts have been made to: (1) Secure voluntary consent from the individual to be tested, or in the case of a minor patient, from the legal parent or guardian of the minor patient; and (2) Provide verbal or written information as specified in subsection 23-6.3-3(h).

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-6 - Due process  Right to bring suit.

§ 23-6.3-6 Due process  Right to bring suit.  Nothing in §§ 23-6.3-1 to 23-6.3-16 shall be construed to limit or deprive any person of his or her right to due process of law, or to bar an action of relief and/or damages before a court of competent jurisdiction.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-7 - Confidentiality.

§ 23-6.3-7 Confidentiality.  (a) It is unlawful for any person to disclose to a third-party the results of an individual's HIV test without the prior written consent of that individual, except for:

(1) A licensed laboratory or other health care facility that performs HIV tests shall report test results to the health care provider who requested the test and to the director.

(2) A health care provider shall enter HIV test results in the patient's medical record.

(3) Notification to the director of the department of children, youth and families, pursuant to subdivision 23-6.3-4(3).

(4) As provided in chapter 5-37.3, § 40.1-5-26, §§ 23-6.3-10 and 23-6.3-14 or as otherwise permitted by law.

(5) By a health care provider to appropriate persons entitled to receive notification of individuals with infectious or communicable diseases pursuant to §§ 23-5-9 and 23-28.36-3.

(b) This chapter shall not be construed to interfere with any other federal or state laws or regulations that provide more extensive protection than provided in this chapter for the confidentiality of health care information.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-8 - Protection of records.

§ 23-6.3-8 Protection of records.  (a) Providers of health care, public health officials, and any other person who maintains records containing information on HIV test results of individuals are responsible for maintaining full confidentiality of this data and shall take appropriate steps for their protection, including:

(1) Keeping records secure at all times and establishing adequate confidentiality safeguards for any records electronically stored;

(2) Establishing and enforcing reasonable rules limiting access to these records; and

(3) Training persons who handle records in security objectives and technique.

(b) The department shall evaluate reports of HIV/AIDS for completeness and potential referrals for service. All case reports shall be kept in a confidential and secure setting. An HIV/AIDS policy and protocol for security shall be developed and implemented by the department for this purpose.

(c) The department shall evaluate its procedures for HIV/AIDS reporting on a continuous basis for timeliness, completeness of reporting, and security of confidential information.

(d) The department shall develop a protocol that shall be in accordance with the most recent recommendations of the CDC's Guidelines for National Human Immunodeficiency Virus Case Surveillance, including monitoring for Human Immunodeficiency Virus infection and Acquired Immunodeficiency Syndrome, pertaining to patient records and confidentiality; provided, however, that in no event shall the protocol be less protective than that required by state law.

(e) All reports and notifications made pursuant to this section shall be confidential and protected from release except under the provisions of law. Any person aggrieved by a violation of this section shall have a right of action in the superior court and may recover for each violation.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-9 - Penalties and remedies.

§ 23-6.3-9 Penalties and remedies.  The penalties and remedies contained in chapter 5-37.3 entitled "Confidentiality of Health Care Communications and Information" shall apply to violations of §§ 23-6.3-7 confidentiality and 23-6.3-8 protection of records.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-10 - Notification of disclosure.

§ 23-6.3-10 Notification of disclosure.  (a) In all cases when an individual's HIV test results are disclosed to a third-party, other than a person involved in the care and treatment of the individual, and except as permitted by § 23-6.3-7 (permitted disclosures re: confidentiality), and permitted by and disclosed in accordance with the Federal Health Insurance Portability and Accountability Act of 1996 (Public law 104-191) enacted on August 21, 1996 and as thereafter amended, the person so disclosing shall make reasonable efforts to inform that individual in advance of:

(1) The nature and purpose of the disclosure;

(2) The date of disclosure;

(3) The recipient of the disclosed information.

(b) Health care providers may inform third-parties with whom an HIV infected patient is in close and continuous exposure related contact, including, but not limited to a spouse and/or partner, if the nature of the contact, in the health care providers opinion, poses a clear and present danger of HIV transmission to the third-party, and if the physician has reason to believe that the patient, despite the health care provider's strong encouragement, has not and will not inform the third-party that they may have been exposed to HIV.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1; P.L. 2010, ch. 239, § 18.)



Chapter 23-6.3-11 - Discrimination prohibited.

§ 23-6.3-11 Discrimination prohibited.  No person, agency, organization, or legal entity may discriminate against an individual on the basis of a positive HIV test result, or perception of a positive test, in housing, education, employment, the granting of credit, public accommodation, or delivery of services, nor shall an HIV test be required as a condition of employment.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-12 - Administrative relief.

§ 23-6.3-12 Administrative relief.  Any individual who believes that he or she has been unlawfully discriminated against in housing, education, employment, the granting of credit, public accommodations, or delivery of services on the basis of a positive HIV test, or perception of a positive test, may bring action for administrative relief before the Rhode Island human rights commission; and that commission may hear the matter and grant relief in those cases.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-13 - HIV Counseling, Testing, Referral and Services Sites (HIV CTRS).

§ 23-6.3-13 HIV Counseling, Testing, Referral and Services Sites (HIV CTRS).  The department shall designate and fund HIV CTRS sites, for providing both anonymous and confidential HIV testing and HIV counseling and referral services.

Anonymous and confidential HIV testing provided by HIV CTRS sites funded by the department shall screen individuals for their ability to pay for such HIV testing, using a fee schedule and screening process available to the department on request. HIV CTRS sites shall not deny HIV testing to any individual based on his or her inability to pay.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-14 - Reporting and notification of HIV/AIDS.

§ 23-6.3-14 Reporting and notification of HIV/AIDS.  (a) Except in the case of anonymous HIV testing, a diagnosis of HIV or AIDS shall be notifiable and reportable to the department by name.

The following shall be reported to the department:

(1) A diagnosis of HIV, according to the most current CDC case definition of HIV.

(2) A diagnosis of AIDS, according to the most recent CDC case definition of AIDS.

(3) A positive ELISA result of any HIV test and/or other FDA approved test indicative of the presence of HIV.

(4) Notification of a perinatal exposure to HIV shall be made to the department regardless of confirmatory testing. A perinatal case report for HIV shall be indicated by two (2) positive polymerase chain reaction (PCR) tests; /( 18 months; and/or other U.S. Food and Drug Administration approved tests that indicate the presence of HIV in pediatric cases.

(b) The following persons shall report information required by this section to the department:

(1) A health care provider who diagnoses or treats HIV/AIDS;

(2) The administrator of a health care facility as defined in Chapter 23-17 who diagnoses or treats HIV/AIDS; or

(3) The administrator of a prison in which there is an HIV/AIDS infected individual or perinatal exposure to HIV/AIDS.

(c) A person responsible for the administration of a clinical or hospital laboratory, blood bank, mobile unit, or other facility in which a laboratory examination of any specimen derived from a human body yields serological, or other evidence of HIV/AIDS, including perinatal exposure to HIV/AIDS shall notify the department in a timely manner.

(d) All positive HIV test results shall be confirmed with a Western Blot or other FDA approved confirmatory test.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-15 - Laboratory analyses and reporting.

§ 23-6.3-15 Laboratory analyses and reporting.  (a) All biological samples or specimens taken for the purpose of performing laboratory analysis for the detection of antibody to HIV, by or under the direction or order of any health care provider working within the scope of his or her practice, shall be sent to the department of health laboratory for analysis. This provision shall not apply to those HIV tests performed in a hospital laboratory or to those sites performing rapid HIV testing.

(b) Hospitals shall forward all positive confirmatory HIV test results to the department. All sites performing HIV testing must submit an annual HIV testing report to the department in accordance with regulations promulgated by the department.

(c) The department laboratory shall conduct all confirmatory testing for HIV/AIDS with the exception of written waivers issued by the department as indicated in (d) below.

(d) Sites performing non-venapuncture HIV testing (e.g. rapid testing), must seek a waiver from the department to provide confirmatory HIV testing from a laboratory other than the state laboratory, and shall forward all positive and negative confirmatory HIV tests results to the department.

(e) Except in the case of anonymous HIV testing, a health care provider working within the scope of his or her practice providing samples of specimens for HIV testing, or results of HIV tests to the department, shall include the name of the patient and other identifying information including information related to the individual's health insurance policy as applicable.

(f) Any HIV cases reported in the previous code based system, shall remain in a code- based data set. This does not prohibit a physician from submitting or requesting that an updated name case report on a patient replace a previously coded case report.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-16 - Insurance exemption.

§ 23-6.3-16 Insurance exemption.  (a) Sections 23-6.3-1  23-6.3-14 do not apply to the offering or sale of life insurance in Rhode Island; provided, however, that any insurance company offering or selling life insurance within Rhode Island that requires an individual to be tested for infection with human immunodeficiency virus (HIV) or any other identified causative agent of HIV for purposes of determining insurability shall: (1) Give that individual prior written notice of those requirements; (2) Proceed with that testing only upon the written authorization of the individual or in the event the individual is a minor, the individual's parent or guardian; and (3) Notify the tested person of his or her positive or negative test results. If the person has a positive test result he or she must receive appropriate information and referral from the insurance company. Notwithstanding anything in this chapter to the contrary, life insurance companies offering or selling life insurance in Rhode Island may otherwise obtain or disclose HIV test results in accordance with this chapter. Nothing in this chapter prohibits that company from collecting data for statistical purposes, so long as the insured is not identified. However, nothing in this section shall be construed to permit that insurance company to cancel or refuse to renew a life insurance policy that by its terms has not lapsed on the basis of a positive HIV test result.

(b) The provisions of this chapter apply to the offer or sale of health benefits in this state by any company regulated under the laws of this state, including, but not limited to, title 27 and chapter 42-62, provided, however, this chapter does not apply to the following:

(1) Individual health benefit policies;

(2) Small group health benefits plans, i.e., groups having fewer than twenty-five (25) employees eligible to participate in an employer sponsored plan, or, in the case of non-employer groups, a group having fewer than twenty-five (25) employees;

(3) Late entrants into any group health benefits plan, regardless of the size of the group. A late entrant shall be defined as any individual who does not enroll into a health plan when first eligible under the plan, but who later seeks coverage under the group plan;

(4) Where an individual seeks to become eligible for an amount of group disability income benefit, which benefit would be in excess of the insurer's non-medical maximum as defined under the group plan.

(c) Any company offering or selling health benefits in this state and regulated under the laws of this state that requires an individual to be tested for infection with HIV or any other identified causative agent of HIV as permitted in paragraphs (2)(i) to (iv) for purposes of determining insurability shall: (1) Give that individual prior written notice of those requirements; and (2) Proceed with that testing only upon the written authorization of the individual, or in the event the individual is a minor, the individual's parent or guardian. Notwithstanding anything in this chapter to the contrary, companies offering or selling health benefits in this state may otherwise obtain or disclose HIV test results in accordance with this chapter. Nothing in this chapter shall prohibit that company from collecting data for statistical purposes so long as the identity of the insured may not be determined from the information released.

(d) Nothing in this chapter shall be construed to permit any company that offers or sells health benefits in this state to cancel or refuse to renew a health benefit, which has not by its terms lapsed, on the basis of a positive HIV test result.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-17 - Rules and regulations.

§ 23-6.3-17 Rules and regulations.  The director is authorized to promulgate regulations as he or she deems necessary or desirable to implement the provisions of this chapter, in accordance with the provisions set forth in § 23-1-17 and chapter 42-35.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-18 - Severability.

§ 23-6.3-18 Severability.  If any provision of this chapter is held by a court to be invalid, that invalidity shall not affect the remaining provisions of the chapter, and to this end the provisions of the chapter are declared severable.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)



Chapter 23-6.3-19 - Construction of the chapter.

§ 23-6.3-19 Construction of the chapter.  This chapter shall be liberally construed to accomplish the purposes sought in it.

History of Section.
(P.L. 2009, ch. 196, § 1; P.L. 2009, ch. 289, § 1.)






Chapter 23-7 - Mosquito Abatement

Chapter 23-7-1 - Short title.

§ 23-7-1 Short title.  This chapter shall be known and cited as "The Mosquito Abatement Act".

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-2 - Declaration of policy.

§ 23-7-2 Declaration of policy.  Mosquitoes in Rhode Island do not pose a routine threat to the public health. There has rarely, if ever, been a case of mosquito-transmitted viral encephalitis recorded in this state. Mosquitoes are recognized to be a nuisance problem to the residents of this state. Specifically, it is declared to be the policy of the state that:

(1) Since large amounts of money have been spent by some individual cities and towns on mosquito control programs that have been ineffective, a combined effort by contiguous municipalities would be more economical and beneficial.

(2) The environment surrounding the areas within which mosquitoes live and breed shall remain in such condition that it will continue to sustain the full range of natural plant and animal life characteristic of that area while providing relief from that nuisance.

(3) Unwarranted and sometimes excessive spraying can irreversibly damage the environment. For this reason, pesticide use must be minimized.

(4) Water-level management is presently the best type of program suited for most areas of this state.

(5) Mosquito abatement programs should be accompanied by a public education campaign emphasizing individual citizen's action for home and yard relief.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-3 - Board established.

§ 23-7-3 Board established.  There shall be established a state mosquito abatement board consisting of eleven (11) members. The board shall have the authority to approve, authorize, regulate, terminate and/or deny any and all mosquito abatement programs of any type within the state. The board shall have the authority to promulgate and enforce rules and regulations in accordance with chapter 35 of title 42 as may be deemed necessary by the board. Specifically, the board may prescribe or prohibit by regulation the use of materials, rates of application, methods, and timing to be used in the application of pesticides for mosquito control when necessary to protect health or property, or to prevent injury to plants and animals (including pollinating insects, birds, and aquatic life). In issuing its regulations, the board shall give due consideration to pertinent research findings, recommendations, and laws or regulations of other agencies of the state and of the federal government and to the best interests of the environment. Specifically, the director of environmental management, on behalf of the board, is authorized to enter or examine at any reasonable time those premises that the board considers necessary to carry out its responsibilities under §§ 23-7-1  23-7-15. The board may also provide technical assistance and educational information to any city, town, subdivision of any city or town, or any district in the development and implementation of a mosquito abatement program. The board shall draw staff support from the department of environmental management with the consent of the director.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-4 - Membership of board.

§ 23-7-4 Membership of board.  (a) The directors of the departments of health and environmental management, or their designees, shall be ex officio members. The governor shall, with the advice and consent of the senate, appoint one professional agricultural chemist, one professional wildlife biologist, one professional entomologist, one medical doctor, one person representing an established conservation or environmental group within the state, and three (3) citizens representing any four (4) cities, towns, subdivisions of cities or towns, or districts, having regard, among other factors, to their qualifications, experience, and interest in effective mosquito control. Members of the board shall annually elect their own officers.

(b) Those members of the commission as of January 1, 2005 who are members of the general assembly shall cease to be members of the commission on January 1, 2005 and the director shall appoint two (2) new members, representing two (2) cities, towns, subdivisions of cities or towns, or districts, having regard, among other factors, to their qualifications, experience and interest in effective mosquito control, each of whom shall serve for a three (3) year term.

(c) All appointed public members as of January 1, 2005 shall continue to serve the balance of their current terms.

(d) Except as provided in subsection (b) of this section, members shall serve until their successors are appointed and qualified.

(e) No person shall be eligible for appointment pursuant to this section unless he or she is a resident of this state.

History of Section.
(P.L. 1978, ch. 108, § 2; P.L. 2001, ch. 180, § 41; P.L. 2006, ch. 22, § 3; P.L. 2006, ch. 27, § 3.)



Chapter 23-7-5 - Vacancies, quorum and removal for cause.

§ 23-7-5 Vacancies, quorum and removal for cause.  (a) Any vacancy which may occur in the board shall be filled by the governor with the advice and consent of the senate for the remainder of the unexpired term. A member shall be eligible to succeed himself or herself.

(b) Six (6) members of the board shall constitute a quorum.

(c) Members of the board shall be removable by the governor pursuant to § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1978, ch. 108, § 2; P.L. 2001, ch. 180, § 41; P.L. 2006, ch. 22, § 3; P.L. 2006, ch. 27, § 3.)



Chapter 23-7-6 - Meetings.

§ 23-7-6 Meetings.  The members of the board shall meet initially at the call of the director of environmental management and, at their first meeting, shall elect a chairperson, a secretary, and any other officers that they may find necessary. Thereafter, the board shall meet as necessary, but not less than three (3) times per year. All regular board meetings shall be open to the public and all records of its proceedings, resolutions, and actions shall be open to public view.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-6.1 - Officers of the board.

§ 23-7-6.1 Officers of the board.  Upon the appointment of the two (2) new members prescribed in subsection 23-7-5(b), the board shall elect from among its members a chair. Thereafter, the board shall annually elect in October a chair from among the members. The board may elect from among its members such other officers as it deems necessary.

History of Section.
(P.L. 2006, ch. 22, § 4; P.L. 2006, ch. 27, § 4.)



Chapter 23-7-6.2 - Board training.

§ 23-7-6.2 Board training.  Newly appointed and qualified members of the board and new designees of ex officio members are required to complete a training course within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The course shall include instruction in the following areas: the provisions of chapters 23-7, 42-46, 36-14 and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of April 20, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

History of Section.
(P.L. 2006, ch. 22, § 4; P.L. 2006, ch. 27, § 4; P.L. 2008, ch. 475, § 39.)



Chapter 23-7-6.3 - Reporting requirements.

§ 23-7-6.3 Reporting requirements.  Within ninety (90) days after the end of each fiscal year, the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of any legal matters related to the authority of the board; a summary of any training courses held pursuant to § 23-7-6.1; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 2006, ch. 22, § 4; P.L. 2006, ch. 27, § 4.)



Chapter 23-7-7 - Establishment of mosquito abatement districts and local councils.

§ 23-7-7 Establishment of mosquito abatement districts and local councils.  Any city or town or subdivision of a city or town or any two (2) or more cities and towns in Rhode Island and bordering communities may become a mosquito abatement district in accordance with chapter 43 of title 45. That district must be titled "The ]]]]]]]] mosquito abatement district". Notice of the formation of a mosquito abatement district must be filed with the secretary of state with a description of the proposed boundaries of the district. Any mosquito abatement district formed must also notify the state mosquito abatement board through the agricultural division of the department of environmental management. Under normal conditions, no city or town or subdivision of a city or town, or number of cities and towns, shall undertake any mosquito control program without first being established as a mosquito abatement district and without approval of its mosquito control program by the board. The board shall be allowed ninety (90) days to act upon the proposed mosquito control program. A district council shall be established in accordance with § 45-24-36 and shall be called "The ]]]]]]]] mosquito abatement council". That council is declared to be the corporate authority of that district and shall exercise all of the powers and control all of the affairs and property of that district. The council shall keep regular records of all proceedings and financial affairs that shall be open to the inspection of the public at reasonable hours.

History of Section.
(P.L. 1978, ch. 108, § 2; P.L. 1988, ch. 66, § 1.)



Chapter 23-7-8 - Powers and duties of councils.

§ 23-7-8 Powers and duties of councils.  With the prior approval and written consent of the state mosquito abatement board, the council of the district shall have the power to take all necessary or proper steps for the extermination of mosquitoes within the district and to abate as nuisances all stagnant pools of water and other breeding places for mosquitoes within the district, to purchase supplies and materials and to employ labor and assistants that may be necessary or proper in furtherance of the objects of the council, to build, construct, and repair and maintain necessary levees, cuts, canals, or channels upon land within the district, and generally to do any and all things necessary or incident to powers granted and to carry out the objects specified in this section. Prior to adoption of a district mosquito abatement program, a public hearing must be held. A hearing required by a federal, state, or municipal agency on the program will suffice for purposes of this section.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-9 - Right to appeal board decisions.

§ 23-7-9 Right to appeal board decisions.  Any decision of the state mosquito abatement board on a proposed mosquito abatement program may be appealed to the director of environmental management. Appeal proceedings shall be in accordance with chapter 35 of title 42.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-10 - Notice to cease operation.

§ 23-7-10 Notice to cease operation.  Whenever any city, town, or district commences any activity set forth in this chapter without first having obtained the written consent of the state mosquito abatement board, or violates any rule or regulation of the board, the director of the department of environmental management shall have the power by written notice to order the violator to cease and desist immediately. If the violator does not conform to the board's order, the director may bring prosecution by complaint and warrant and the prosecution shall be made in the district court of the state. The director, without being required to enter into any recognizance or to give surety for cost, may institute those proceedings in the name of the state. It shall be the duty of the attorney general to conduct the prosecution of all of those proceedings brought by the director. The director may obtain relief in equity or by prerogative writ whenever that relief shall be necessary for the proper performance of his or her duties under §§ 23-7-1  23-7-15.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-11 - Annexation by district.

§ 23-7-11 Annexation by district.  Any city or town or subdivisions of any city or town may, if willing, be annexed by appropriate action to a mosquito abatement district.

History of Section.
(P.L. 1978, ch. 108, § 2; P.L. 1988, ch. 66, § 1.)



Chapter 23-7-12 - Dissolution of district.

§ 23-7-12 Dissolution of district.  Any mosquito abatement district organized under the provisions of this chapter may be dissolved and discontinued by appropriate action of either the state mosquito abatement board or the district council. Notice of dissolution must be filed with the secretary of state and the state mosquito abatement board.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-13 - Disconnection of territory from district.

§ 23-7-13 Disconnection of territory from district.  Any town or city or subdivision of any city or town which lies within a mosquito abatement district may be disconnected, if willing, from a district upon the proper action by the council.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-14 - Severability.

§ 23-7-14 Severability.  The invalidity of any part or portion of this chapter shall not affect the validity of the remaining part of this chapter.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-15 - Emergency powers.

§ 23-7-15 Emergency powers.  Nothing in this chapter shall prevent the director of health in an extreme emergency to the public health from exercising powers provided in §§ 23-1-20  23-1-23.

History of Section.
(P.L. 1978, ch. 108, § 2.)



Chapter 23-7-16 - Grants for mosquito abatement.

§ 23-7-16 Grants for mosquito abatement.  (a) Consistent with the provisions of this chapter and the rules and regulations promulgated pursuant to the provisions of this chapter, the mosquito abatement board shall establish a competitive grant program. Only a mosquito abatement district formed or authorized pursuant to § 23-7-7 is eligible to receive a grant pursuant to this section. A mosquito abatement district shall be eligible to apply for one grant per year. The purpose of the grant program shall be to provide financial support to mosquito abatement districts for programs of long term preventive mosquito control that lead to minimization of pesticide use and minimal disruption of natural environments. The mosquito abatement board shall promulgate rules and regulations regarding the awarding of grants pursuant to this section. Appropriate uses of grant money may include, but are not limited to, the following: assisting cities and towns in mapping and data collection or in any start-up projects relating to the establishment of a mosquito abatement district, inventory of larval mosquito breeding sources, application of innovative and environmentally sound mosquito control methods, execution of approved water management projects which deal with mosquito control, and the purchase of educational materials and educational services, larvicide application equipment, and larval management operations. All grants shall be used in a manner consistent with established state policy for mosquito abatement. In the event that a district does not utilize all or any portion of its grant money, then the district shall return to the mosquito abatement board the nonutilized grant money.

(b) The mosquito abatement board pursuant to chapter 35 of title 42 shall promulgate in regulation form the criteria upon which the grants will be awarded. The regulations setting forth grant criteria, in their final form, shall be given to all grant applicants. The mosquito abatement board shall clearly state, in writing, the reasons for its approval or denial of a grant.

(c) The director of the department of environmental management will allocate funds to the Rhode Island mosquito abatement board to establish and carry out the mosquito abatement grant program. This program shall consist of up to eighty percent (80%) state matching grants for all eligible uses as outlined in subsection (a) of this section. Grants issued to Rhode Island cities and towns registered with the mosquito abatement board as mosquito abatement districts shall be conducted in accordance with this chapter and all rules and regulations promulgated pursuant to this chapter.

History of Section.
(P.L. 1989, ch. 96, § 1; P.L. 2001, ch. 139, § 1.)






Chapter 23-7.1 - Rodent Control and Eradication

Chapter 23-7.1-1 - Short title.

§ 23-7.1-1 Short title.  This chapter shall be known and may be cited as the "Rodent Control Act".

History of Section.
(P.L. 1968, ch. 277, § 1; G.L. 1956, § 23-45-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-7.1-1.)



Chapter 23-7.1-2 - Declaration of purpose.

§ 23-7.1-2 Declaration of purpose.  The purpose of this chapter is to regulate the systematic control and eradication of rodents in the state so as to promote the public health, welfare, and safety, and to prevent injury, disease, or detriment to human life. It shall be the responsibility of the local communities to institute rodent control programs; however, since an effective rodent control program requires close cooperation between the local communities and the state department of health in planning and carrying out any rodent control program, this chapter requires the department of health to cooperate with local communities in developing and carrying out rodent control programs and to promulgate regulations establishing minimum standards which must be followed by all local communities in the state. This chapter also establishes incentives that encourage local communities to undertake more comprehensive rodent control programs.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-2; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-2.)



Chapter 23-7.1-3 - Definitions.

§ 23-7.1-3 Definitions.  As used in this chapter, the following terms shall, unless the context otherwise requires, be construed as follows:

(1) "Director" means the director of the department of health, or any subordinate or subordinates to whom he or she has delegated the powers and duties vested in him or her by this chapter.

(2) "Federal government" means the government of the United States of America.

(3) "Local communities" means any cities and towns of Rhode Island.

(4) "Person" means any individual, firm, private corporation, association, partnership, municipal corporation, or any other entity recognized by the law as a subject of rights and duties.

(5) "Rodent" means rats, mice, and/or bats.

(6) "State" means the government of the state of Rhode Island.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-3; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-3.)



Chapter 23-7.1-4 - Powers and duties of the director.

§ 23-7.1-4 Powers and duties of the director.  It shall be the responsibility of the director to administer this chapter. In addition to the other powers and duties granted in this chapter, the director shall have and may exercise the following powers and duties:

(1) Exercise general supervision of the administration and enforcement of this chapter.

(2) Promulgate statewide minimum standards for rodent control and any other rules and regulations that may be necessary to further the purposes of this chapter.

(3) Advise, consult, and cooperate with the local communities in furthering the purposes of this chapter.

(4) Assist the local communities in the preparation of rodent control programs and in the preparation of applications to the federal government for the financing of rodent control programs.

(5) Make agreements with local communities with respect to state financing pursuant to this chapter and certify disbursements pursuant to those agreements.

(6) Make available, so far as is feasible and practicable, technical and advisory assistance to aid the local communities in furthering the purposes of this chapter.

(7) Foster and establish continuing biological studies as part of the department of health's program for the systematic control and eradication of rodents.

(8) Exercise all incidental powers necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-4; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-4.)



Chapter 23-7.1-5 - Contributions to local communities.

§ 23-7.1-5 Contributions to local communities.  The state may contribute to local communities for comprehensive rodent control programs approved by the director an amount not to exceed one-half ( 1/2) of the cost of those programs as determined by the director. If any rodent control programs receive financing from the federal government, the state contribution may not exceed one-half ( 1/2) of the excess of the cost of those programs over the federal grant-in-aid for those programs as follows:

(1) If the federal government is financing a given percentage of the total costs of a program, the state contribution will be fixed as a percentage of the total costs and state disbursements will be made on a pro-rata basis at the time disbursements are made by the federal government.

(2) If certain costs are not eligible for federal financing, the director shall nevertheless have the discretion to include those costs in the local contribution for the purpose of determining the maximum state contribution. In those cases, the disbursements of the state contribution will be related to the federal disbursements to the greatest extent possible.

(3) Costs of the department of health attributable to carrying out its duties pursuant to this chapter as well as its regular activities with respect to environmental health will not be counted in determining the maximum amount of the state contribution.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-7.1-5; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-5.)



Chapter 23-7.1-6 - Penalty for violation.

§ 23-7.1-6 Penalty for violation.  Any person who shall knowingly violate any rule or regulation promulgated by the director pursuant to this chapter shall be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-6; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-6.)



Chapter 23-7.1-7 - Bite report not violation of physician-patient relationship.

§ 23-7.1-7 Bite report not violation of physician-patient relationship.  Any report of rodent bites made pursuant to regulations promulgated by the director shall not be deemed a violation of the physician-patient relationship or otherwise contrary to the ethics of the medical profession.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-7; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-7.)



Chapter 23-7.1-8 - Severability.

§ 23-7.1-8 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, that invalidity shall not affect the provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1968, ch. 277, § 1: G.L. 1956, § 23-45-8; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-7.1-8.)






Chapter 23-8 - Quarantine Generally

Chapter 23-8-1 - Reports of communicable diseases.

§ 23-8-1 Reports of communicable diseases.  In addition to the provisions of chapters 10 and 11 of this title, the director of health may by regulation declare any disease to be a reportable disease. Every physician or other person having knowledge of a case or suspected case of a reportable disease shall give notice to the department of health in a manner prescribed by the director. The director may add or remove, at any time, the name of any disease to or from the list of diseases which he or she shall declare to be reportable and may, at any time, revise the manner of reporting. The regulations in respect to the reportable diseases shall state the time within which the notification to the department of health must be made, the individual by whom it is to be made, the method, whether by writing, telegraph, or telephone, in which it shall be made, and whether the case or suspected case is to be identified by name, address, and date of onset of illness.

History of Section.
(G.L. 1896, ch. 94, § 13; G.L. 1909, ch. 110, § 13; P.L. 1916, ch. 1382, § 1; G.L. 1923, ch. 154, § 13; P.L. 1931, ch. 1766, § 2; G.L. 1938, ch. 256, § 13; P.L. 1942, ch. 1159, § 1; G.L. 1956, § 23-8-1; P.L. 1963, ch. 88, § 1.)



Chapter 23-8-1.1 - Consent to testing and treatment  Reportable  Communicable diseases.

§ 23-8-1.1 Consent to testing and treatment  Reportable  Communicable diseases.  Persons under eighteen (18) years of age may give legal consent for testing, examination, and/or treatment for any reportable communicable disease.

History of Section.
(P.L. 1990, ch. 169, § 6.)



Chapter 23-8-2 - Authority of the governor to authorize immunization programs.

§ 23-8-2 Authority of the governor to authorize immunization programs.  Whenever it shall be determined by the governor that a voluntary mass immunization program is necessary to protect the health and welfare of the people, he or she may issue a proclamation authorizing the program, and a copy of the proclamation shall be filed in the office of the secretary of state. All individuals or public or private agencies that participate in the authorized mass immunization projects shall not be liable to any person who experiences or purports to experience adverse effects arising from the immunization or attendant procedures; provided, however, that informed consent is obtained. Nothing in this chapter shall exempt from liability for gross negligence any individual or public or private agency participating in an authorized mass immunization project, nor shall the provisions of this chapter exempt any drug manufacturer from any liability, regardless of the degree of negligence for any drug or vaccine used in the projects.

History of Section.
(P.L. 1976, ch. 316, § 1.)



Chapter 23-8-4 - Quarantine.

§ 23-8-4 Quarantine.  If the state director of health, or his or her duly authorized agent, determines, upon investigation, that a threat to the public health exists because any person is suffering, or appears to be suffering, from a communicable disease, the director or his or her authorized agent may require or provide that person to be confined, in some proper place, for the purpose of isolation or quarantine, or another less restrictive intervention treatment, including, but not limited to, immunization, treatment, exclusion or other protective actions until the threat to the public health has abated. Nothing in this section shall be construed to prevent a person who is unable or unwilling for reasons of health, religion, or conscience to undergo immunization or treatment from choosing to submit to quarantine or isolation as an alternative to immunization or treatment. Orders under this chapter shall be in accordance with the procedures for compliance order and immediate compliance orders set forth in §§ 23-1-20  23-1-24. A person subject to quarantine under this section shall be entitled to file a petition for relief from such order at any time, included, but not limited to, a petition based upon compliance with a treatment under less restrictive alternatives.

History of Section.
(G.L. 1896, ch. 94, § 15; G.L. 1909, ch. 110, § 15; G.L. 1923, ch. 154, § 15; G.L. 1938, ch. 256, § 15; G.L. 1956, § 23-8-4; P.L. 1967, ch. 60, § 1; P.L. 2003, ch. 185, § 2; P.L. 2003, ch. 189, § 2.)



Chapter 23-8-4.1 - Power to examine suspected cases  Right of individual to own physician.

§ 23-8-4.1 Power to examine suspected cases  Right of individual to own physician.  For the purpose of carrying out the provisions of this chapter, the state department of health is empowered to make examinations of persons reasonably suspected of having a communicable disease; provided, however, that any person so examined shall have the right to have present at that examination, a physician of his or her own choice, at his or her own expense. The state department of health shall inform him or her of this right and afford him or her a reasonable opportunity to exercise that right; and at the trial of any person being prosecuted under the provisions of § 23-1-25, the prosecution must demonstrate that he or she was so informed and was afforded that opportunity.

History of Section.
(P.L. 2003, ch. 185, § 3; P.L. 2003, ch. 189, § 3.)



Chapter 23-8-7 - Violation of quarantine.

§ 23-8-7 Violation of quarantine.  Any person who is confined by the director or his or her authorized agent under the provision of § 23-8-4 and who violates that confinement shall be punished by a fine of not more than fifty dollars ($50.00) or by imprisonment for not more than ninety (90) days, or both.

History of Section.
(G.L. 1896, ch. 94, § 24; G.L. 1909, ch. 110, § 24; G.L. 1923, ch. 154, § 24; G.L. 1938, ch. 256, § 24; G.L. 1956, § 23-8-7; P.L. 1967, ch. 60, § 1.)



Chapter 23-8-18 - Proclamation of general quarantine.

§ 23-8-18 Proclamation of general quarantine.  The power to establish quarantine in this state shall also be vested in the governor; and whenever the governor shall deem it advisable for the preservation of public health and the prevention of the spread of infectious diseases, he or she may, by proclamation, place under quarantine the whole state or that portion of the state that he or she may deem necessary, and he or she shall authorize and empower the state director of health to take any action and make and enforce any rules and regulations that may be deemed necessary to prevent the introduction and to restrict the spread of infectious diseases in the state.

History of Section.
(G.L. 1896, ch. 95, § 13; G.L. 1909, ch. 114, § 13; G.L. 1923, ch. 157, § 13; G.L. 1938, ch. 258, § 13; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-8-18.)



Chapter 23-8-19 - Compliance with quarantine by transportation agencies.

§ 23-8-19 Compliance with quarantine by transportation agencies.  Whenever quarantine is declared, all railroad and steamboat corporations, stage lines, the owners, assignees, officials, and employees of those companies, and all vehicles and modes of conveyance of passengers, baggage, and freight, shall observe and comply with the rules and regulations made by the director of health; and any person knowingly violating any of the rules and regulations of the director shall, upon conviction, be fined not more than fifty dollars ($50.00), or be imprisoned not more than two (2) years.

History of Section.
(G.L. 1896, ch. 95, § 14; G.L. 1909, ch. 114, § 14; G.L. 1923, ch. 157, § 14; G.L. 1938, ch. 258, § 14; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-8-19.)



Chapter 23-8-20 - Expense of quarantine and suppression of disease.

§ 23-8-20 Expense of quarantine and suppression of disease.  The state department of health, with the approval of the governor, may incur all necessary expenses for preventing and restricting the prevalence of epidemic diseases and of carrying out the provisions of §§ 23-8-18 and 23-8-19, and the state controller shall draw his or her orders upon the general treasurer for the payment of those expenses out of any money in the treasury not otherwise appropriated, upon receipt of itemized bills for those expenses approved by the governor.

History of Section.
(G.L. 1896, ch. 95, § 15; G.L. 1909, ch. 114, § 15; G.L. 1923, ch. 157, § 15; G.L. 1938, ch. 258, § 15; impl. am. P.L. 1939, ch. 660, §§ 65, 180; G.L. 1956, § 23-8-20.)



Chapter 23-8-21 - Ship quarantine powers preserved  Local enforcement of quarantine  Rules and regulations  Penalty.

§ 23-8-21 Ship quarantine powers preserved  Local enforcement of quarantine  Rules and regulations  Penalty.  Nothing in §§ 23-8-18  23-8-20 shall be construed to impair the validity of any rules and regulations made and in force under the provisions of §§ 23-9-1  23-9-11, nor to abridge the powers of any officer mentioned in §§ 23-9-1  23-9-11; and every officer shall also have power, within the city or town for which he or she was appointed, to enforce, during the period that any proclamation made by the governor for the purpose of establishing quarantine shall be in force, all rules and regulations made by the state director of health; and it shall be the duty of the several city and town councils to require those officers to enforce the rules and regulations mentioned and referred to in this section within their respective cities and towns; provided, that the director of health, during the period when any proclamation of quarantine shall be in force, shall have power at any time, and from time to time, to suspend any of the rules and regulations mentioned and referred to in this section, and to make and establish rules and regulations in substitution for them and in addition to them, respecting quarantine in any city or town, and that any person knowingly violating any of those rules and regulations so made and established shall, upon conviction, be fined not more than fifty dollars ($50.00) or be imprisoned not more than two (2) years; and provided, further, that any and all powers and duties in this chapter conferred and imposed upon any officer or city or town council shall, during any quarantine period, be exercised and performed by that officer or city or town council subject to the orders and directions of the director of health.

History of Section.
(G.L. 1896, ch. 95, § 16; G.L. 1909, ch. 114, § 16; G.L. 1923, ch. 157, § 16; G.L. 1938, ch. 258, § 16; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-8-21.)






Chapter 23-9 - Quarantine of Vessels

Chapter 23-9-1 - Appointment of seaport health officers  Duties and compensation.

§ 23-9-1 Appointment of seaport health officers  Duties and compensation.  Each seaport city or town, or the city or town council of each seaport city or town, may appoint a health officer for the city or town who shall visit all vessels which shall be subject to examination of quarantine, and carry into execution all regulations established by the city or town council, and shall be at all times accountable to the city or town council, and shall receive for his or her services compensation that the council may allow, to be paid by the owners, agents or commanders of any vessels that may be subjected to quarantine or examination.

History of Section.
(G.L. 1896, ch. 95, § 1; G.L. 1909, ch. 114, § 1; G.L. 1923, ch. 157, § 1; G.L. 1938, ch. 258, § 1; G.L. 1956, § 23-9-1.)



Chapter 23-9-2 - Publication of city or town quarantine regulations.

§ 23-9-2 Publication of city or town quarantine regulations.  The city or town council shall publish in one or more newspapers published in the state, within or nearest the city or town where the rules and regulations shall be adopted, at the expense of the city or town, all rules and regulations made by it respecting quarantine.

History of Section.
(G.L. 1896, ch. 95, § 2; G.L. 1909, ch. 114, § 2; G.L. 1923, ch. 157, § 2; G.L. 1938, ch. 258, § 2; G.L. 1956, § 23-9-2.)



Chapter 23-9-3 - Places from which vessels arriving are subject to quarantine.

§ 23-9-3 Places from which vessels arriving are subject to quarantine.  The city or town council shall prescribe from time to time the several ports, places, or countries from which vessels arriving shall be subject to examination or quarantine.

History of Section.
(G.L. 1896, ch. 95, § 3; G.L. 1909, ch. 114, § 3; G.L. 1923, ch. 157, § 3; G.L. 1938, ch. 258, § 3; G.L. 1956, § 23-9-3.)



Chapter 23-9-4 - Designation of time and place of quarantine.

§ 23-9-4 Designation of time and place of quarantine.  The city or town council shall designate the particular place in the harbor, bay, or river adjacent to the city or town where all arriving ships or vessels subject to examination or quarantine shall come to anchor; and shall define the limits of the quarantine ground, and assign the time for which those ships or vessels shall be detained, and where and how unladen.

History of Section.
(G.L. 1896, ch. 95, § 4; G.L. 1909, ch. 114, § 4; G.L. 1923, ch. 157, § 4; G.L. 1938, ch. 258, § 4; G.L. 1956, § 23-9-4.)



Chapter 23-9-5 - Sentinel to order ships into quarantine.

§ 23-9-5 Sentinel to order ships into quarantine.  The city or town council may appoint a sentinel, who shall be paid by the city or town and stationed in some convenient place on shore, or in some properly situated boat or vessel, to hail all ships or vessels which may arrive in that river, bay, or harbor; and if the sentinel shall find that any ship or vessel is subject to quarantine, he or she shall direct the commander of that ship or vessel to come to anchor within the limits of that quarantine ground, and remain there until visited by the health officer, and to place a signal in the shrouds of the vessel in a manner as to be seen at a proper distance.

History of Section.
(G.L. 1896, ch. 95, § 5; G.L. 1909, ch. 114, § 5; G.L. 1923, ch. 157, § 5; G.L. 1938, ch. 258, § 5; G.L. 1956, § 23-9-5.)



Chapter 23-9-6 - Penalty for refusal to anchor in quarantine.

§ 23-9-6 Penalty for refusal to anchor in quarantine.  Every commander of a ship or vessel who shall, upon being hailed and directed by the sentinel, refuse or neglect to bring his or her ship or vessel to anchor within the limits as described in § 23-9-4, shall be fined not exceeding five hundred dollars ($500) nor less than twenty dollars ($20.00), to the use of the city or town.

History of Section.
(G.L. 1896, ch. 95, § 6; G.L. 1909, ch. 114, § 6; G.L. 1923, ch. 157, § 6; G.L. 1938, ch. 258, § 6; G.L. 1956, § 23-9-6; P.L. 2001, ch. 86, § 68.)



Chapter 23-9-7 - Council order to anchor in quarantine.

§ 23-9-7 Council order to anchor in quarantine.  The city or town council may order a ship or vessel to be anchored on the quarantine ground, at the expense of the owners, master, or commanding officer of the ship or vessel, to remain there until legally discharged from the quarantine ground.

History of Section.
(G.L. 1896, ch. 95, § 7; G.L. 1909, ch. 114, § 7; G.L. 1923, ch. 157, § 7; G.L. 1938, ch. 258, § 7; G.L. 1956, § 23-9-7.)



Chapter 23-9-8 - Unauthorized departure from vessel under quarantine.

§ 23-9-8 Unauthorized departure from vessel under quarantine.  Every person who shall leave any ship or vessel under order of quarantine without permission from the health officer or the city or town council of that city or town, shall be fined not exceeding twenty dollars ($20.00); and the city or town council may order that person to be returned on board of that vessel, and to remain there until the council orders him or her to be dismissed.

History of Section.
(G.L. 1896, ch. 95, § 8; G.L. 1909, ch. 114, § 8; G.L. 1923, ch. 157, § 8; G.L. 1938, ch. 258, § 8; G.L. 1956, § 23-9-8.)



Chapter 23-9-9 - Quarantine of vessels bound for Providence.

§ 23-9-9 Quarantine of vessels bound for Providence.  If any vessel shall arrive in the waters of the state bound to the port of Providence at any time while the quarantine regulations of the city of Providence are in force, no person on board that vessel shall leave it until it has been visited and examined by the health officer of Providence, and permission to land has been given by that health officer or by the city council of Providence to that person to enter the city. Every person leaving that vessel without first obtaining permission, shall be fined not exceeding twenty dollars ($20.00); and the city council may cause that person to be returned to the vessel in case it is under quarantine, and to remain there until permitted to depart.

History of Section.
(G.L. 1896, ch. 95, §§ 9, 10; G.L. 1909, ch. 114, §§ 9, 10; G.L. 1923, ch. 157, §§ 9, 10; G.L. 1938, ch. 258, §§ 9, 10; G.L. 1956, § 23-9-9.)



Chapter 23-9-10 - Enforcement by sheriffs, sergeants, and constables.

§ 23-9-10 Enforcement by sheriffs, sergeants, and constables.  Every sheriff, deputy sheriff, town sergeant, and constable shall carry the rules and regulations of the city or town council within his or her precinct into effect.

History of Section.
(G.L. 1896, ch. 95, § 11; G.L. 1909, ch. 114, § 11; G.L. 1923, ch. 157, § 11; G.L. 1938, ch. 258, § 11; G.L. 1956, § 23-9-10.)



Chapter 23-9-11 - Disposition of fines.

§ 23-9-11 Disposition of fines.  The fines for the violation of any of the provisions of this chapter shall be recovered to the use of the city or town where the offense was committed.

History of Section.
(G.L. 1896, ch. 95, § 12; G.L. 1909, ch. 114, § 12; G.L. 1923, ch. 157, § 12; G.L. 1938, ch. 258, § 12; G.L. 1956, § 23-9-11.)



Chapter 23-9-12 - Federal quarantine system superseding Providence regulations.

§ 23-9-12 Federal quarantine system superseding Providence regulations.  Whenever the United States of America shall put in force a system of national quarantine inspection for the port of Providence, the duties of the quarantine health officer and sentinel of that city shall be suspended for so long a period as the quarantine inspection shall be maintained, and whenever the United States shall establish a quarantine station, ground, or anchorage on or in the Providence River or Narragansett Bay, north of Conimicut Point, and put in force a complete system of national quarantine for the port of Providence, the provisions of §§ 23-9-1  23-9-11 shall not apply to the city of Providence or the port of Providence.

History of Section.
(G.L. 1909, ch. 114, § 17; P.L. 1912, ch. 801, § 1; G.L. 1923, ch. 157, § 17; G.L. 1938, ch. 258, § 17; G.L. 1956, § 23-9-12.)



Chapter 23-9-14 - Hoisting of quarantine colors.

§ 23-9-14 Hoisting of quarantine colors.  The commander of a vessel as described in this chapter, on his or her arrival in any of the waters of the state, shall immediately hoist and keep his or her colors in the shrouds of that vessel as a signal that he or she has come from some infected place or has infection or contagion on board.

History of Section.
(G.L. 1896, ch. 94, § 2; G.L. 1909, ch. 110, § 2; G.L. 1923, ch. 154, § 2; G.L. 1938, ch. 256, § 2; G.L. 1956, § 23-9-14; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-15 - Unauthorized departure from infected vessel.

§ 23-9-15 Unauthorized departure from infected vessel.  If any person shall come on shore from on board a vessel as described in this chapter without first obtaining a license, the city or town council may immediately send that offender back on board that vessel, or confine him or her on shore in a convenient place that appears to the city or town council most effectual to prevent the spreading of any infection; and the offending person shall satisfy and pay all charges that shall arise on the confinement, and shall be fined forty dollars ($40.00).

History of Section.
(G.L. 1896, ch. 94, § 3; G.L. 1909, ch. 110, § 3; G.L. 1923, ch. 154, § 3; G.L. 1938, ch. 256, § 3; G.L. 1956, § 23-9-15; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-16 - Examination of vessel  Guards to prevent unauthorized communication.

§ 23-9-16 Examination of vessel  Guards to prevent unauthorized communication.  The city or town council of the city or town where a vessel as described in this chapter arrives shall send a physician or other suitable person to examine and report to them of the true state of that vessel and the people on board, at the charge of the master or owner of that vessel; and they shall immediately put on board that vessel some suitable person or persons to secure that vessel and effectually prevent any communication with that vessel, at the like charge of the master or owner of that vessel.

History of Section.
(G.L. 1896, ch. 94, § 4; G.L. 1909, ch. 110, § 4; G.L. 1923, ch. 154, § 4; G.L. 1938, ch. 256, § 4; G.L. 1956, § 23-9-16; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-17 - Confinement or removal of persons on board.

§ 23-9-17 Confinement or removal of persons on board.  The city or town council of the city or town where a vessel as described in this chapter arrives shall confine on board that vessel, or send to some hospital or other suitable place, all persons who came in that vessel, for a convenient time, until those of them that have, or are likely to have, the smallpox or other infectious or contagious distemper are perfectly recovered and cleansed from that distemper, or have passed a suitable quarantine, and also all persons who have gone on board that vessel without license, at the charge and expense of those persons respectively.

History of Section.
(G.L. 1896, ch. 94, § 5; G.L. 1909, ch. 110, § 5; G.L. 1923, ch. 154, § 5; G.L. 1938, ch. 256, § 5; G.L. 1956, § 23-9-17; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-18 - Disinfection of imported goods.

§ 23-9-18 Disinfection of imported goods.  The city or town council of a city or town where a vessel as described in this chapter arrives shall appoint suitable persons to take effectual care that all goods, wares, and merchandise imported in that vessel which they think may hold and communicate the infection or contagion are landed in some suitable place to be appointed by the council and cleansed in the manner directed by the council before they are permitted to be brought into any house, shop, or warehouse, other than that in which they are cleansed.

History of Section.
(G.L. 1896, ch. 94, § 6; G.L. 1909, ch. 110, § 6; G.L. 1923, ch. 154, § 6; G.L. 1938, ch. 256, § 6; G.L. 1956, § 23-9-18; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-19 - Certification and delivery of disinfected goods  Expense of disinfection.

§ 23-9-19 Certification and delivery of disinfected goods  Expense of disinfection.  Whenever infected or contagious goods are sufficiently aired and cleansed, those persons described in § 23-9-18 shall give the owners or persons entitled to possession of those goods a certificate to that effect; and the city or town council shall allow and order those goods, wares, and merchandise to be delivered to their owners; and the charge and expense of airing, landing, and cleansing those goods, wares, and merchandise shall be borne by the respective owners; and that charge shall be a lien on those goods, wares, and merchandise.

History of Section.
(G.L. 1896, ch. 94, § 7; G.L. 1909, ch. 110, § 7; G.L. 1923, ch. 154, § 7; G.L. 1938, ch. 256, § 7; G.L. 1956, § 23-9-19.)



Chapter 23-9-20 - Delivery of goods not infected  Cleansing or destruction of infected goods.

§ 23-9-20 Delivery of goods not infected  Cleansing or destruction of infected goods.  All goods that are judged by the city or town council not to be infected shall be delivered to the owners without delay and expense of airing and as soon as may be consistent with the safety of the city or town; and all goods, wares, and merchandise imported into any city or town by land from any place infected with the smallpox or other contagious or infectious distemper, shall be aired and cleansed at the discretion of the city or town council of that city or town and at the expense of their owners, or destroyed if necessary.

History of Section.
(G.L. 1896, ch. 94, § 8; G.L. 1909, ch. 110, § 8; G.L. 1923, ch. 154, § 8; G.L. 1938, ch. 256, § 8; G.L. 1956, § 23-9-20.)



Chapter 23-9-21 - Forfeiture of unlawfully imported goods.

§ 23-9-21 Forfeiture of unlawfully imported goods.  All goods imported in a vessel as described in this chapter that shall be clandestinely landed or brought into any house, shop, or warehouse without a certificate and allowance as provided in § 23-9-19, or that shall be imported by land as provided in § 23-9-20 and not cleansed or aired by order of the city or town council, shall be forfeited; one-third ( 1/3) of those goods to the use of the state and two-thirds ( 2/3) to the use of the person who shall sue for the goods.

History of Section.
(G.L. 1896, ch. 94, § 9; G.L. 1909, ch. 110, § 9; G.L. 1923, ch. 154, § 9; G.L. 1938, ch. 256, § 9; G.L. 1956, § 23-9-21; P.L. 2008, ch. 475, § 40.)



Chapter 23-9-22 - Settlement of wages and charges.

§ 23-9-22 Settlement of wages and charges.  The city and town councils of the respective cities and towns shall fix, settle, and adjust all wages and charges demanded by persons employed by them to secure a vessel, or to air and cleanse those goods, or to attend upon and nurse those persons as provided in this chapter.

History of Section.
(G.L. 1896, ch. 94, § 10; G.L. 1909, ch. 110, § 10; G.L. 1923, ch. 154, § 10; G.L. 1938, ch. 256, § 10; G.L. 1956, § 23-9-22.)



Chapter 23-9-23 - Action for recovery of expenses.

§ 23-9-23 Action for recovery of expenses.  If any owner, freighter, mariner, or passenger shall refuse to pay those wages and charges settled, adjusted, and fixed pursuant to § 23-9-22, then the city or town shall sue for and recover those wages and charges, and the court where the action is brought and maintained shall tax double costs for the plaintiff.

History of Section.
(G.L. 1896, ch. 94, § 11; G.L. 1909, ch. 110, § 11; G.L. 1923, ch. 154, § 11; G.L. 1938, ch. 256, § 11; G.L. 1956, § 23-9-23.)



Chapter 23-9-24 - Waters under concurrent jurisdiction of Newport.

§ 23-9-24 Waters under concurrent jurisdiction of Newport.  The health officer of the city of Newport shall, under the direction of the council of that city, have authority concurrent with the city or town councils of the several cities or towns in the county of Newport bordering on the public waters of the state in all matters arising under this chapter in relation to any vessel coming within Dutch Island Harbor or within the waters of the East River below the bridges between Portsmouth and Tiverton.

History of Section.
(G.L. 1896, ch. 94, § 32; G.L. 1909, ch. 110, § 32; G.L. 1923, ch. 154, § 32; G.L. 1938, ch. 256, § 32; G.L. 1956, § 23-9-24.)






Chapter 23-10 - Tuberculosis

Chapter 23-10-1 - Report of tubercular cases by state institutions.

§ 23-10-1 Report of tubercular cases by state institutions.  The superintendent or other person in charge or control of any hospital, school, reformatory, or other institution, deriving the whole or any part of its support from the public funds of the state, having in charge or under its care or custody any person or persons suffering with tuberculosis, shall, within forty-eight (48) hours after recognition of that disease, make or cause to be made in the manner and form prescribed by the state department of health a record of the name, age, sex, color, race, occupation, social condition, and residence of the person or persons, so affected, together with any other appropriate information that may be demanded by the state department of health. That information shall be furnished on blanks supplied by the state department of health, and that information shall be forwarded each week to the office of the director of health, on those blanks. Any superintendent, or any other person, charged with any duty under this section who shall fail or refuse to comply with the requirements of this section shall be guilty of a misdemeanor and upon conviction shall be fined not more than twenty-five dollars ($25.00).

History of Section.
(G.L. 1896, ch. 96, § 11; P.L. 1909, ch. 386, § 1; G.L. 1923, ch. 153, § 11; G.L. 1938, ch. 255, § 9; P.L. 1939, ch. 713, § 1; G.L. 1956, § 23-10-1.)



Chapter 23-10-2 - Reports by physicians.

§ 23-10-2 Reports by physicians.  Whenever any physician knows that any person under his or her professional care is affected with tuberculosis, he or she shall transmit to the director of the state department of health within seven (7) days, upon blanks provided by the state department of health for that purpose, the name, sex, age, color, race, occupation, social condition, and residence of that person. Any physician failing or refusing to comply with the requirements of this section shall be guilty of a misdemeanor and on conviction shall be subject to a fine of ten dollars ($10.00).

History of Section.
(G.L. 1896, ch. 96, § 12; P.L. 1909, ch. 386, § 1; G.L. 1923, ch. 153, § 12; G.L. 1938, ch. 255, § 10; P.L. 1939, ch. 713, § 1; G.L. 1956, § 23-10-2.)



Chapter 23-10-3 - Prosecution of violations.

§ 23-10-3 Prosecution of violations.  It shall be the duty of the director of health to report to the prosecuting officers of the different cities and towns in this state any violation of the requirements of §§ 23-10-1 and 23-10-2, and it shall be the duty of the prosecuting officers of the several cities and towns to immediately obtain warrants for the apprehension of persons violating the requirements of §§ 23-10-1 and 23-10-2.

History of Section.
(G.L. 1896, ch. 96, § 13; P.L. 1909, ch. 386, § 1; G.L. 1923, ch. 153, § 13; G.L. 1938, ch. 255, § 11; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-10-3.)



Chapter 23-10-4 - Register of tubercular cases.

§ 23-10-4 Register of tubercular cases.  It shall be the duty of the state department of health to keep a register of all persons in this state known to be affected with tuberculosis. The state department of health shall have sole, exclusive control of that register and shall not permit its inspection nor disclose any of its personal particulars except to officials authorized under the laws of this state to receive that information.

History of Section.
(G.L. 1896, ch. 96, § 10; P.L. 1909, ch. 386, § 1; G.L. 1923, ch. 153, § 10; G.L. 1938, ch. 255, § 8; P.L. 1939, ch. 713, § 1; G.L. 1956, § 23-10-4.)



Chapter 23-10-5 - Transmission of reports to local agencies.

§ 23-10-5 Transmission of reports to local agencies.  The state department of health shall be authorized to submit reports of cases of tuberculosis which it receives and has on file in its register to city and town health departments and to other community agencies, voluntary and official, properly organized to receive those reports, capable of maintaining an adequate system of tuberculosis control within their respective communities.

History of Section.
(G.L. 1938, ch. 255, § 15; P.L. 1939, ch. 713, § 2; G.L. 1938, ch. 255, § 15 1/2; P.L. 1941, ch. 1014, § 2; G.L. 1956, § 23-10-5.)



Chapter 23-10-6 - Quarantine for treatment of actively or chronically diseased persons.

§ 23-10-6 Quarantine for treatment of actively or chronically diseased persons.  (a) For the purposes of this section, a person has active tuberculosis when: (1) a sputum smear or culture taken from a pulmonary, laryngeal, or other source has tested positive for tuberculosis and the person has not completed an appropriate prescribed course of medication for tuberculosis, or (2) a smear or culture from an extra-pulmonary source has tested positive for tuberculosis and there is clinical evidence or clinical suspicion of pulmonary tuberculosis disease and the person has not completed an appropriate prescribed course of medication for tuberculosis. A person also has active tuberculosis when, in those cases where sputum smears or cultures are unobtainable, the radiographic evidence, in addition to current clinical evidence and/or laboratory tests, is sufficient to establish a medical diagnosis of tuberculosis for which treatment is indicated.

(b) Where the director determines that the public health or the health of any other person is endangered by a case of tuberculosis, or a suspected case of tuberculosis, the director may issue any appropriate orders necessary to protect the public health or the health of any other person in accordance with this chapter, and may make application to a court for enforcement of any appropriate orders. In any court proceeding for enforcement, the director shall demonstrate the particularized circumstances constituting the necessity for an order. Detention shall not be authorized until all less-restrictive alternatives have been tried and no less-restrictive alternative is available. Those orders may include, but shall not be limited to:

(1) An order authorizing the removal to and/or detention in a hospital or other treatment facility for appropriate examination for tuberculosis of a person who has active tuberculosis or who is suspected of having active tuberculosis and who is unable or unwilling to voluntarily submit to an appropriate examination by a physician or by the department;

(2) An order requiring a person who has active tuberculosis to complete an appropriate prescribed course of medication for tuberculosis and, if necessary, to follow required contagion precautions for tuberculosis;

(3) An order requiring a person who has active tuberculosis and who is unable or unwilling otherwise to complete an appropriate prescribed course of medication for tuberculosis to follow a course of directly observed therapy. For the purposes of this provision, "directly observed therapy" means a course of treatment for tuberculosis in which the prescribed anti-tuberculosis medication is administered to the person or taken by the person under direct observation as specified by the department;

(4) An order for the removal to and/or detention in a hospital or other treatment facility of a person: (i) who has active tuberculosis that is infectious or who presents a substantial likelihood of having active tuberculosis that is infectious, based upon epidemiologic evidence, clinical evidence, x-ray readings, or laboratory test results; and (ii) where the department finds, based on recognized infection control principles, that there is a substantial likelihood the person may transmit to others tuberculosis because of his or her inadequate separation from others; or

(5) An order for the removal to and/or detention in a hospital or other treatment facility of a person: (i) who has active tuberculosis, or who has been reported to the department as having active tuberculosis with no subsequent report to the department of the completion of an appropriate prescribed course of medication for tuberculosis; and (ii) where there is a substantial likelihood that the person poses a significant risk of harm to others and who refuses to report for treatment or who refuses to continue or complete treatment for tuberculosis, until the director determines that the person is no longer a danger to the public.

(c) After two (2) licensed physicians, including at least one board certified pulmonary or infectious disease specialist, have certified the diagnosis of tuberculosis, the director may remove to or detain in a hospital or other place for examination or treatment a person who is the subject of an order of removal or detention issued pursuant to subsection (a) without prior court order; provided, however, that when a person detained pursuant to subsection (a) has requested release, the director shall make an application for a court order authorizing detention within seventy-two (72) hours after a release request, or, if the seventy-two (72) hour period ends on a Saturday, Sunday or legal holiday, by the end of the first business day following the Saturday, Sunday or legal holiday, which application shall include a request for an expedited hearing. In the event that the detained person requests release thereby triggering this seventy-two (72) hour expedited hearing, the hearing shall be a preliminary hearing, shall be treated with priority on the court calendar, and may be continued only for good cause shown. If at this preliminary hearing the court determines that there is no probable cause to support detention, the director's petition shall be dismissed, the director's order vacated, and the person shall be discharged unless the person applies for voluntary admission to care and treatment. However, if the court is satisfied that there is probable cause to support the director's order, the director's order shall remain in full force and effect and the full hearing procedures as set forth at subsection (h) shall be effectuated. In any event, detention shall not continue for more than five (5) business days in the absence of a court-order authorizing detention. The court order shall be sought by the director pursuant to the hearing procedures as set forth at subsection (h). The director shall seek further court review of detention within forty-five (45) days following the initial court order authorizing detention and subsequently within forty-five (45) days of each subsequent court review. In any court proceeding to enforce a director's order for the removal or detention of a person issued pursuant to this chapter or for review of the continued detention of a person, the director shall prove the particularized circumstances constituting the necessity for detention by clear and convincing evidence. Any person who is subject to a detention order shall have the right to be represented by counsel and upon the request of the person, counsel shall be provided by the court. The person subject to detention shall be entitled to file a petition for release at any time, included but not limited to, a petition based upon compliance with therapy and a plan to complete therapy in another less restrictive setting.

(d) An order of the director pursuant to subsection (b) shall set forth;

(i) The legal authority under which the order is issued, including the particular sections of this chapter;

(ii) An individualized assessment of the person's circumstances and/or behavior constituting the basis for the issuance of the order;

(iii) The less restrictive treatment alternatives that were attempted and were unsuccessful and/or the less restrictive treatment alternatives that were considered and rejected, and the reasons those alternatives were rejected.

(2) In addition, an order for the removal and detention of a person shall:

(i) Include the purpose of the detention;

(ii) Advise the person being detained that he or she has the right to request release from detention by contacting a person designated on the director's order at a telephone number stated on the director's order, and that the detention shall not continue for more than five (5) business days after a release request in the absence of a court order authorizing the detention;

(iii) Advise the person being detained that, whether or not he or she requests release from detention, the director must obtain a court order authorizing detention within five (5) days following the commencement of detention and thereafter must further seek court review of the detention within forty-five (45) days of the court order, and within forty-five (45) days of each subsequent court review;

(iv) Advise the person being detained that he or she has the right to arrange to be represented by counsel or to have counsel appointed, and that if he or she chooses to have counsel appointed, the counsel will be notified that the person has requested legal representation.

(e) A person who is detained solely pursuant to subsection (b)(1) shall not continue to be detained beyond the minimum period of time required, with the exercise of all due diligence, to make a medical determination of whether a person who is suspected of having tuberculosis has active tuberculosis or whether a person who has active tuberculosis is infectious. Further detention of the person shall be authorized only upon the issuance of a director's order pursuant to subsection (b)(4) or (b)(5);

(f) A person who is detained pursuant to this section solely for the reasons described in subsection (b)(4) shall not continue to be detained after the department ascertains that changed circumstances exist that permit him or her to be adequately separated from others so as to prevent transmission of tuberculosis after his or her release from detention or that a less-restrictive alternative to the detention is established.

(g) A person who is detained pursuant to this section for the reasons described in subsection (b)(5) shall not continue to be detained after he or she has completed an appropriate prescribed course of medication.

(h) A verified petition may be filed in the district court, or family court in the case of a person who has not reached his or her eighteenth (18th) birthday, for the detention to a facility of any person who is subject to an order of the director pursuant to subsection (b). The petition may be filed by the director and shall be filed only after the petitioner has investigated what alternatives to detention are available and determined why the alternatives are not deemed suitable.

(2) A hearing scheduled under this section shall be conducted pursuant to the following requirements:

(i) All evidence shall be presented according to the usual rules of evidence that apply in civil, non-jury cases. The subject of the proceedings shall be given the right to present evidence in his or her own behalf, and to cross-examine all witnesses against him or her, including any physician who has certified the diagnosis of tuberculosis pursuant to subsection (c) of this section. The subject of the proceedings shall have the further right to subpoena witnesses and documents, the cost of subpoenaing witnesses and documents to be borne by the court where the court finds upon an application of the subject that the person cannot afford to pay for the cost of subpoenaing witnesses and documents.

(ii) A verbatim transcript or electronic recording shall be made of the hearing which shall be impounded and obtained or examined only with the consent of the subject of the hearing (or in the case of a person who has not yet attained his or her eighteenth (18th) birthday, his or her parent, guardian, or next of kin) or by order of the court.

(iii) The hearing may be held at a location other than a court, including any facility where the subject may then be a patient, where it appears to the court that holding the hearing at another location would be in the best interests of the subject of the hearing or any participants in the hearing.

(iv) The burden of proceeding and the burden of proof in a hearing held pursuant to this section shall be upon the petitioner. The petitioner has the burden of demonstrating that the subject of the hearing is in need of care and treatment in a facility, is one whose continued unsupervised presence in the community would create a likelihood of serious harm, and what alternatives to detention are available, what alternatives to detention were investigated, and why these alternatives were not deemed suitable.

(v) The court shall render a decision within forty-eight (48) hours after the hearing is concluded.

(3) If the court after a hearing finds by clear and convincing evidence that the subject of the hearing is in need of care and treatment in a facility, and is one whose continued unsupervised presence in the community would create a likelihood of serious harm, and that all alternatives to detention have been investigated and deemed unsuitable, it shall issue an order committing the person to the custody of the director for care and treatment in an appropriate facility. The person shall be cared for in a facility that imposes the least restraint upon the liberty of the person consistent with affording him or her the care and treatment necessary and appropriate to his or her condition. All detention orders shall be reviewed by the court within forty-five (45) days of the court order, and within forty-five (45) days of each subsequent court review.

(4) A person detained under this section shall have a right to appeal from a court order of detention to the supreme court of the state within thirty (30) days of the entry of an order of detention. The person shall have the right to be represented on appeal by counsel of his or her choice or by court appointed counsel if the supreme court finds that he or she cannot afford to retain counsel. Upon a showing of indigency the supreme court shall permit an appeal to proceed without payment of costs, and a copy of the transcript of the proceedings below shall be furnished to the subject of the proceedings or to his or her attorney at the expense of the state. The court which issued the detention order shall advise the person of all his or her rights pursuant to this section immediately upon the entry of the detention order.

(ii) Appeals under this section shall be given precedence, insofar as practicable, on the supreme court dockets. The district and family courts shall promulgate rules with the approval of the supreme court to insure the expeditious transmission of the record and transcript in all appeals pursuant to this chapter.

(i) Where necessary, language interpreters and persons skilled in communicating with vision and hearing impaired individuals shall be provided.

(j) The provisions of this section shall not be construed to permit or require the forcible administration of any medication without a prior court order.

(k) No person, for religious or other reasons, may be compelled by the department of health to undergo treatment for tuberculosis as long as the individual is willing to place himself or herself in an environment that excludes others from risk of acquiring tuberculosis.

(l) The director of health shall ensure that appropriate treatment, monitoring, and care for tuberculosis are made available for every individual who is isolated and confined, and these services shall be provided with no restrictions as to the quarantined individual's ability to pay for those services.

(m) The department of health is authorized to promulgate rules and regulations in order to implement and enforce the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 253, § 5; P.L. 1993, ch. 406, § 3.)



Chapter 23-10-7 - Laboratory culture for tuberculosis.

§ 23-10-7 Laboratory culture for tuberculosis.  All biological samples or specimens taken from Rhode Island residents for the purpose of performing laboratory culture for tuberculosis (Mycobacterium tuberculosis) or for determining antibiotic sensitivities of cases of tuberculosis, by or under the direction or order of any physician licensed to practice medicine in this state, shall be sent to the Rhode Island department of health laboratory for analysis. Those biological samples or specimens may be split at the time of procurement to permit one portion of the sample or specimen to be sent to the department of health laboratory for analysis and the other portion to be analyzed at another appropriately credentialed laboratory. In the case of split samples or specimens, third party payers shall pay both the department of health laboratory and the appropriately credentialed laboratory for analyzing those samples or specimens. The department of health shall waive the requirement for samples or specimens to be sent to the department of health laboratory and shall establish a written memorandum of agreement with any appropriately credentialed laboratory which can meet or exceed the most current laboratory standard of practice for tuberculosis testing, including maximum turnaround time.

History of Section.
(P.L. 1994, ch. 374, § 1.)






Chapter 23-10.1 - Emergency Commitment for Drug Intoxication

Chapter 23-10.1-1 - Short title.

§ 23-10.1-1 Short title.  This chapter shall be known as the "Emergency Commitment for Drug Intoxication Law".

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)



Chapter 23-10.1-2 - Definitions.

§ 23-10.1-2 Definitions.  Whenever used in this chapter, or in any order, rule, or regulation made or promulgated pursuant to this chapter, or in any printed forms prepared by the department or the director, unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

(1) "Approved public treatment facility" means a treatment agency operating under the direction and control of the department or providing treatment under this chapter through a contract with the department.

(2) "Department" means the state department of mental health, retardation, and hospitals.

(3) "Director" means the director of the state department of mental health, retardation, and hospitals.

(4) "Drug intoxication" means an altered physiological substance or psychoactive substances, in which normal functioning is seriously impeded.

(5) "Likely to injure him or herself or others" means:

(i) A substantial risk of physical harm to himself or herself as manifested by behavior evidencing serious threats of, or attempts at, suicide or by behavior which will result in serious bodily harm; or

(ii) A substantial risk of physical harm to other persons as manifested by behavior or threats evidencing homicidal or other violent behavior.

(6) "Physician" means a person duly licensed to practice medicine or osteopathy in this state.

(7) "Psychoactive substance" means a drug that affects the central nervous system and alters mood, perception, and/or consciousness.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)



Chapter 23-10.1-3 - General powers and duties.

§ 23-10.1-3 General powers and duties.  (a) The department is charged with the execution of the laws relating to the emergency admission and custody of drug intoxicated individuals.

(b) The department may adopt rules and regulations that it may deem necessary to carry out the provisions of this chapter to insure the safety and promote the welfare of individuals committed to its custody pursuant to this chapter.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)



Chapter 23-10.1-4 - Emergency commitment.

§ 23-10.1-4 Emergency commitment.  (a) Any police officer may take an individual into protective custody and transport him or her to the emergency room of any hospital if the officer has reason to believe that:

(1) The individual is intoxicated by drugs other than alcohol and as a result is likely to injure him or herself or others if allowed to be at liberty pending examination by a licensed physician; or

(2) The individual is in need of immediate assistance due to the use of drugs and requests the assistance.

(b) A physician in charge of an emergency room of a hospital shall determine if any individual brought into the emergency room by a police officer, family member, or other interested person, requires emergency medical treatment for his or her condition or if the individual is appropriate for emergency commitment to an approved public treatment facility by reason of the grounds stated in this section.

(c) If a physician determines, upon examination, that an individual is medically stable and appropriate for emergency commitment to an approved public treatment facility, he or she shall make application for the individual's admission to the approved public treatment facility.

(d) The application for admission shall state the circumstances under which an individual was taken into custody, brought to the emergency room, or brought to an approved public treatment facility and the reason for the physician's determination that the individual needs emergency commitment for drug intoxication.

(e) Upon the request of any physician making application in writing under this section, it shall be the duty of any police department of this state or any governmental subdivision of this state to whom the request is made, to take into custody and transport the individual to the designated approved public treatment facility.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)



Chapter 23-10.1-5 - Period of treatment.

§ 23-10.1-5 Period of treatment.  An individual admitted to an approved public treatment facility pursuant to this chapter shall be held for a minimum of twenty-four (24) hours for evaluation, and shall be discharged no later than five (5) days measured from the date of his or her admission.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)



Chapter 23-10.1-6 - Criminal law limitations.

§ 23-10.1-6 Criminal law limitations.  Nothing in this chapter affects any law, ordinance, or resolution against driving under the influence of drugs, or other similar offense involving the operation of a vehicle, aircraft, boat, machinery, or other equipment, or regarding the sale, purchase, dispensing, possessing, or use of drugs.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 20.)






Chapter 23-11 - Sexually Transmitted Diseases

Chapter 23-11-1 - Diseases declared contagious  Exposure of another to infection.

§ 23-11-1 Diseases declared contagious  Exposure of another to infection.  Sexually transmitted diseases shall include, but not be limited to, syphilis, gonorrhea, chancroid, granuloma inguinale, and lymphogranuloma venereum and other diseases that the director of health may by regulation determine to constitute a sexually transmitted disease. Sexually transmitted diseases are declared to be contagious, infectious, communicable, and dangerous to the public health. It shall be unlawful for anyone knowingly, while in the infectious condition with these diseases, or any of them, to expose another person to infection. Any person found guilty of violating the provisions of this section shall be fined not more than one hundred dollars ($100) or imprisoned for not more than three (3) months.

History of Section.
(P.L. 1921, ch. 2081, §§ 1, 2; G.L. 1923, ch. 163, §§ 1, 2; G.L. 1938, ch. 257, §§ 1, 2; G.L. 1956, § 23-11-1; P.L. 1967, ch. 58, § 1; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-3 - Compulsory treatment of infected persons.

§ 23-11-3 Compulsory treatment of infected persons.  The department of health is empowered to require persons who are in an infectious condition with a sexually transmitted disease to report for treatment to a licensed physician and to continue treatment until cured of his or her infectious condition. Any person suffering from any sexually transmitted disease while in the infectious and contagious stage of that disease who refuses to report for treatment, or who refuses to continue treatment, shall be isolated and treated until that person has been pronounced by a licensed physician to be noninfectious and no longer a danger to the public health.

History of Section.
(P.L. 1921, ch. 2081, § 4; G.L. 1923, ch. 163, § 4; G.L. 1938, ch. 257, § 4; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-3; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-4 - State laboratory facilities and treatment.

§ 23-11-4 State laboratory facilities and treatment.  The state department of health shall provide and/or make arrangements for laboratory tests for the diagnosis of sexually transmitted disease and shall provide and/or make arrangements for the clinical treatment of sexually transmitted diseases as determined by the director of health. In addition, the department of health is authorized to establish by rule and regulation a reasonable fee structure for these laboratory tests and clinical treatments.

History of Section.
(P.L. 1921, ch. 2081, § 5; G.L. 1923, ch. 163, § 5; G.L. 1938, ch. 257, § 5; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-4; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2; P.L. 1992, ch. 133, art. 26, § 1.)



Chapter 23-11-5 - Reports of cases by public and private institutions.

§ 23-11-5 Reports of cases by public and private institutions.  The superintendent or other officer or other person in charge of public or private institutions, such as hospitals or other licensed health care facilities, dispensaries, clinics, homes, asylums, and charitable and correctional institutions, shall promptly report the identity of every patient suffering from a sexually transmitted disease in any form in a manner that may be prescribed by the director of the department of health.

History of Section.
(P.L. 1921, ch. 2081, § 6; G.L. 1923, ch. 163, § 6; G.L. 1938, ch. 257, § 6; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-5; P.L. 1967, ch. 58, § 1; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-6 - Reports by physicians.

§ 23-11-6 Reports by physicians.  Any physician who diagnoses and/or treats a case of sexually transmitted disease shall immediately make a report of that case to the state department of health in the manner and form that the department shall direct.

History of Section.
(P.L. 1921, ch. 2081, § 7; G.L. 1923, ch. 163, § 7; G.L. 1938, ch. 257, § 7; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-6; P.L. 1967, ch. 58, § 1; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-7 - Penalty for failure to report.

§ 23-11-7 Penalty for failure to report.  Any person who shall neglect for a period of ten (10) days to make a report as provided in §§ 23-11-5, 23-11-6, and 23-11-14 shall be fined not more than one hundred dollars ($100).

History of Section.
(P.L. 1921, ch. 2081, § 8; G.L. 1923, ch. 163, § 8; G.L. 1938, ch. 257, § 8; G.L. 1956, § 23-11-7; P.L. 1967, ch. 58, § 1.)



Chapter 23-11-8 - Blood test of pregnant women.

§ 23-11-8 Blood test of pregnant women.  It shall be the duty of every physician engaged in prenatal attendance upon a pregnant woman to obtain a blood specimen of that pregnant woman within thirty (30) days after the first professional visit. That blood specimen shall be submitted to the laboratory of the state department of health, or to a laboratory approved by the department, for the performance of a Wassermann or other standard laboratory blood test for syphilis. Any violation of the provisions of this section shall constitute a misdemeanor and that physician shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each offense.

History of Section.
(G.L. 1923, ch. 395, § 25 1/2; P.L. 1938, ch. 2606, § 1; G.L. 1938, ch. 606, § 27; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-8.)



Chapter 23-11-9 - Information confidential  Penalty for disclosure.

§ 23-11-9 Information confidential  Penalty for disclosure.  All information and reports in connection with persons suffering from or suspected to be suffering from the diseases mentioned in this chapter shall be regarded as absolutely confidential by any and every person, body, or committee whose duty it is or may be to obtain, make, transmit, and receive that information and reports. Any person who knowingly, outside of the requirements of this chapter, divulges the name of or gives any information relating to any person suffering or suspected to be suffering from sexually transmitted diseases shall be imprisoned not more than six (6) months or fined not more than two hundred fifty dollars ($250).

History of Section.
(P.L. 1921, ch. 2081, § 9; G.L. 1923, ch. 163, § 9; G.L. 1938, ch. 257, § 9; G.L. 1956, § 23-11-9; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-10 - Investigation of suspected cases and sources.

§ 23-11-10 Investigation of suspected cases and sources.  In all suspected cases of sexually transmitted disease, the state department of health is empowered to take appropriate measures to determine whether the person or persons suspected of being infected are suffering from any sexually transmitted disease; and whenever any sexually transmitted disease is found to exist, the state department of health shall, whenever possible, ascertain the sources of the infections. In these investigations, the state department of health is vested with full powers of inspection and examination and treatment as determined by the director of health.

History of Section.
(G.L. 1923, ch. 163, § 11; P.L. 1936, ch. 2366, § 1; G.L. 1938, ch. 257, § 10; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-10; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-11 - Power to examine suspected cases  Right of suspect to own physician.

§ 23-11-11 Power to examine suspected cases  Right of suspect to own physician.  For the purpose of carrying out the provisions of this chapter, the state department of health is empowered to make examinations of persons reasonably suspected of having sexually transmitted disease; provided, however, that any person so examined shall have the right to have present at that examination, at his or her own expense, a physician selected by him or her. The state department of health shall inform him or her of this right and afford him or her a reasonable opportunity to exercise that right; and at the trial of any person being prosecuted under the provisions of § 23-11-12, the prosecution must prove that he or she was so informed and was afforded that opportunity. Persons under eighteen (18) years of age may give legal consent for examination and treatment for any sexually transmitted disease. For the purposes of this section, physical examination and treatment by a licensed physician or his or her designated representative upon the person of a minor who has given consent shall not constitute an assault or an assault and battery upon the person.

History of Section.
(G.L. 1923, ch. 163, § 12; P.L. 1936, ch. 2366, § 1; G.L. 1938, ch. 257, § 11; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-11; P.L. 1967, ch. 58, § 1; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-12 - Refusal to submit to examination.

§ 23-11-12 Refusal to submit to examination.  Any person refusing to permit the department of health to examine him or her, as provided in § 23-11-11, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of fifty dollars ($50.00), or by imprisonment for thirty (30) days, or by both fine and imprisonment.

History of Section.
(G.L. 1923, ch. 163, § 13; P.L. 1936, ch. 2366, § 1; G.L. 1938, ch. 257, § 12; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-11-12.)



Chapter 23-11-13 - Appropriations and disbursements.

§ 23-11-13 Appropriations and disbursements.  The general assembly shall annually appropriate that sum that it may deem necessary for carrying out the provisions and purposes of this chapter, and the state controller shall draw his or her orders upon the general treasurer for the payment of the sum appropriated, or so much of it as may be from time to time required, upon receipt by him or her of proper vouchers authenticated by the director of health.

History of Section.
(P.L. 1921, ch. 2081, § 10; G.L. 1923, ch. 163, § 10; G.L. 1938, ch. 257, § 13; impl. am. P.L. 1939, ch. 660, §§ 65, 180; G.L. 1956, § 23-11-13.)



Chapter 23-11-14 - Reports by public and private laboratories.

§ 23-11-14 Reports by public and private laboratories.  Whenever any public or private laboratory performs a laboratory test for any sexually transmitted disease, the result, if reactive or positive, shall be reported within ten (10) days after the test by the person in charge of the laboratory to the state department of health in the manner and form that may be prescribed by the director of health.

History of Section.
(G.L. 1956, § 23-11-14; P.L. 1967, ch. 58, § 2; P.L. 1986, ch. 246, § 2; P.L. 1986, ch. 436, § 2.)



Chapter 23-11-15 - Report not violation of physician-patient relationship.

§ 23-11-15 Report not violation of physician-patient relationship.  Any report made pursuant to the provisions of this chapter shall not be deemed a violation of the physician-patient relationship or otherwise contrary to the ethics of the medical profession.

History of Section.
(G.L. 1956, § 23-11-15; P.L. 1967, ch. 58, § 2.)



Chapter 23-11-16 - Violations  Penalties.

§ 23-11-16 Violations  Penalties.  Unless another penalty is provided by the laws of this state, any person who shall violate any provision of this chapter, or any rule or regulation adopted under this chapter, shall, upon conviction, be punished by a fine of not more than one hundred dollars ($100), or by imprisonment for not more than thirty (30) days, or both.

History of Section.
(P.L. 1986, ch. 246, § 3; P.L. 1986, ch. 436, § 3.)



Chapter 23-11-17 - Human immunodeficiency virus (HIV) testing.

§ 23-11-17 Human immunodeficiency virus (HIV) testing.  The physician or health care provider attending any person for a suspected sexually transmitted disease shall offer testing for human immunodeficiency virus (HIV). All testing pursuant to this section shall be as provided for in chapter 23-6.3.

History of Section.
(P.L. 1988, ch. 405, § 3; P.L. 2000, ch. 171, § 2; P.L. 2006, ch. 599, § 5; P.L. 2008, ch. 475, § 41; P.L. 2009, ch. 196, § 5; P.L. 2009, ch. 289, § 5.)



Chapter 23-11-18 - Legislative findings.

§ 23-11-18 Legislative findings.  The general assembly recognizes and declares that:

(1) The special legislative commission to study the feasibility of implementing a needle exchange program has met in accordance with 1992 joint resolution 192, and strongly recommends passage of a law enabling the department of health to implement a pilot needle exchange program for the prevention of HIV transmission among intravenous drug users;

(2) Seventy-one percent (71%) of all AIDS cases among women are linked to injection drug use; fifty-eight percent (58%) of children with AIDS were infected through their mother who injected drugs or had sex with an IDU. In Rhode Island, the number of injection drug users has been estimated as high as eight thousand (8,000); and intravenous drug use accounts for forty-five percent (45%) of reported cases of HIV infection since 1989;

(3) The yearly cost of a syringe exchange program is often less than the costs to treat a single person with AIDS. The lifetime medical costs for treating someone with AIDS is approximately eighty-five thousand dollars ($85,000);

(4) Needle exchange programs have been shown to reduce HIV transmission by as much as thirty-three percent (33%), and have been successfully implemented in over twenty (20) locations in the United States, including Boulder, Colorado; New Haven, Connecticut; Honolulu, Hawaii; Portland, Oregon; Seattle and Tacoma, Washington; San Francisco, California; Boston, Massachusetts; Chicago, Illinois; Philadelphia, Pennsylvania; and Indianapolis, Indiana;

(5) That legislation is necessary to enable the department of health to pursue additional funding from the federal government and private foundations for a needle exchange program; and the general assembly of the state does recognize and declare that a well designed and well monitored pilot needle exchange program should play a vital and necessary role in our larger public health effort to reduce the transmission of HIV; and

(6) This act should not be misconstrued to mean that the state endorses or encourages the illegal use and/or abuse of illicit or harmful substances in any form or method of transmission whatsoever. Rather, the express purpose of this act is to assist in the reduction of the transmission of life-threatening diseases, such as AIDS and HIV, through the use of contaminated needles and syringes. Moreover, it shall be the ongoing policy of the state to use its considerable resources to educate its citizens about the dangers of all forms of substance abuse in any manner of transmission and to foster programs of prevention so as to reduce the incidence of substance abuse, drug addiction, AIDS/HIV, and like problems.

History of Section.
(P.L. 1994, ch. 30, § 1.)



Chapter 23-11-19 - Exchange of hypodermic needles and syringes.

§ 23-11-19 Exchange of hypodermic needles and syringes.  (a) The director of the department of health shall maintain a program offering the free exchange of new hypodermic needles and syringes for used hypodermic needles and syringes as a means to prevent the transmission of human immunodeficiency virus (HIV) or viral hepatitis among injecting drug users eighteen (18) years of age or older. Any site used in the program shall be approved by the director of health and shall make available educational materials, HIV counseling and testing, and referral services targeted to the education of HIV/AIDS and viral hepatitis transmission as well as information and referrals pertaining to substance abuse prevention and treatment.

(b) Any program of needle and syringe exchange must be implemented pursuant to the provisions of this section and shall incorporate an on-going evaluation plan to determine the impact of the needle exchange program on the participants and the community in the efforts to lower the HIV rate among injecting users including successful referrals to substance abuse treatment.

History of Section.
(P.L. 1994, ch. 30, § 1; P.L. 1997, ch. 213, § 1; P.L. 1997, ch. 309, § 1; P.L. 2006, ch. 599, § 5.)



Chapter 23-11-20 - Expedited partner therapy.

§ 23-11-20 Expedited partner therapy.  (a) Notwithstanding any other provision of law to the contrary, a physician licensed under chapter 37 of title 5, a physician assistant licensed under chapter 54 of title 5 or a certified registered nurse practitioner licensed under chapter 34 of title 5 who is authorized to prescribe and dispense prescription drugs, and who diagnoses a sexually transmitted chlamydia or gonorrhea infection in an individual patient, may prescribe prescription drugs to the patient's sexual partner or partners for the treatment of the sexually transmitted chlamydia or gonorrhea infection without an examination of the sexual partner or partners.

(b) Neither a licensed physician, licensed physician assistant or certified registered nurse practitioner who, in good faith, prescribes prescription drugs to a patient's sexual partner or partners for the treatment of a sexually transmitted chlamydia or gonorrhea infection in accordance with this section, nor the group or healthcare facility for which they work, shall be subject to civil or criminal liability and shall not be deemed to have engaged in unprofessional conduct.

History of Section.
(P.L. 2010, ch. 166, § 1; P.L. 2010, ch. 175, § 1.)






Chapter 23-12 - Cancer

Chapter 23-12-1 - Formulation of plans and minimum standards for care and treatment.

§ 23-12-1 Formulation of plans and minimum standards for care and treatment.  It shall be the duty of the state director of health to formulate a plan for the care and treatment of indigent persons suffering from cancer and to establish and designate standard requirements for the organization, equipment, and conduct of cancer units or departments in general hospitals of this state. The state director of health shall consult with physicians designated by the president of the Rhode Island Medical Society, with other interested organizations, and with any other experts or nonexperts wherever located that he or she may deem proper with a view to carrying out the purposes of this chapter and with a view to establishing a minimum standard for the conduct and equipment of cancer units or departments in general hospitals in those parts or districts of the state as may, in the opinion of the state director of health, be deemed most advantageous to the public health.

History of Section.
(P.L. 1942, ch. 1254, § 1; G.L. 1956, § 23-12-1.)



Chapter 23-12-2 - Educational plan.

§ 23-12-2 Educational plan.  The state director of health shall formulate and put into effect an educational plan for the purpose of preventing cancer, for the purpose of aiding in the early diagnosis of cancer, and for the purpose of informing hospitals and cancer patients of the proper treatment.

History of Section.
(P.L. 1942, ch. 1254, § 2; G.L. 1956, § 23-12-2.)



Chapter 23-12-3 - Aid to indigent patients.

§ 23-12-3 Aid to indigent patients.  The state director of health is authorized and directed to make rules and regulations specifying to what extent and on what terms and conditions indigent cancer patients of this state may receive financial aid for the diagnosis and treatment of cancer in any approved hospital in this state. The director of health is authorized to furnish aid to indigent cancer patients of this state who are citizens of this state and who through no fault of their own are financially unable to provide proper treatment for themselves, to the extent of and within the available funds as the state director of health shall deem proper. The state director of health shall have the power in his or her discretion to administer aid in any manner that in his or her judgment will afford the greater benefit to cancer patients throughout the state, and shall have the power, to the extent of and within the available funds which may be provided by the general assembly.

History of Section.
(P.L. 1942, ch. 1254, § 3; G.L. 1956, § 23-12-3.)



Chapter 23-12-4 - Central cancer registry  Reports.

§ 23-12-4 Central cancer registry  Reports.  (a) The state director of health may enter into a contract with a non-profit organization to establish a registry to record certain cases of malignant disease that occur in residents of the state, and any appropriate information concerning these cases that it shall deem necessary and appropriate in order to conduct epidemiologic surveys of cancer and to apply appropriate preventive and control measures.

(b) The state director of health shall require the reporting of certain cases of malignant disease and the submission of any specified additional information on reported cases or control populations that he or she deems necessary and appropriate for the recognition, prevention, or control of certain cases of malignant diseases.

(c) The central cancer registry shall maintain comprehensive records of all reports submitted pursuant to this section. These reports shall be confidential in accordance with chapter 37.3 of title 5 and subject to the restrictions on release incorporated in that chapter.

(d) The state director of health shall conduct those activities to prevent and control cancer among the residents of the state that he or she shall deem necessary and appropriate and as are indicated from the findings of the central cancer registry.

(e) Nothing in this section shall be construed to compel any individual to submit to medical or department examination or supervision.

(f) The department shall make rules and regulations that are necessary to implement the provisions of this section pursuant to chapter 35 of title 42.

(g) The general assembly shall annually appropriate the sum of four hundred thousand dollars ($400,000) for the support of the central cancer registry.

History of Section.
(P.L. 1985, ch. 402, § 1; P.L. 1986, ch. 287, art. 28, § 4.)






Chapter 23-12.1 - Hemophilia Care Program

Chapter 23-12.1-1 - "Hemophilia" defined.

§ 23-12.1-1 "Hemophilia" defined.  For purposes of this chapter, "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency of a clotting factor in the blood.

History of Section.
(P.L. 1977, ch. 209, § 1.)



Chapter 23-12.1-2 - Establishment of program.

§ 23-12.1-2 Establishment of program.  The state department of health, referred to in this chapter as "the department", shall establish a program for the care and treatment of persons suffering from hemophilia. This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization, and other effects associated with this critical chronic bleeding condition, but who are unable to pay for the entire cost of care and treatment services on a continuing basis despite the existence of various types of hospital and medical insurance coverages, Medicare, Medicaid, and other government assistance programs, and private charitable assistance programs.

History of Section.
(P.L. 1977, ch. 209, § 1.)



Chapter 23-12.1-3 - Duties of department of health.

§ 23-12.1-3 Duties of department of health.  The department shall:

(1) Develop standards for determining eligibility for care and treatment under this program;

(2) Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and at home, or participate in the cost of blood processing to the extent that this support will facilitate the supplying of blood, blood derivates and concentrates, and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the moneys appropriated to carry out the provisions of this chapter;

(3) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention, and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

(4) Institute and carry on educational programs among physicians, dentists, hospitals, public health departments, and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from this condition; and

(5) Promulgate all rules and regulations necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 1977, ch. 209, § 1.)






Chapter 23-12.5 - New England Compact on Radiological Health Protection

Chapter 23-12.5-1 - Compact enacted.

§ 23-12.5-1 Compact enacted.  The New England compact on radiological health protection, hereinafter called "the compact", is hereby enacted into law and entered into with all other jurisdictions legally joining the compact, in the form substantially as follows:

NEW ENGLAND COMPACT ON RADIOLOGICAL HEALTH PROTECTION

ARTICLE I. PURPOSES.

The purposes of this compact are to:

(1) Promote the radiological health protection of the public and individuals within the party states.

(2) Provide mutual aid and assistance in radiological health matters including, but not limited to, radiation incidents.

(3) Encourage and facilitate the efficient use of personnel and equipment by furthering the orderly acquisition and sharing of resources useful for programs of radiation protection.

ARTICLE II. ENACTMENT.

This compact shall become effective when enacted into law by any two (2) or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law. Any state not mentioned in this article which is contiguous to any party state may become a party to this compact by enacting the same.

ARTICLE III. DUTIES OF STATES.

(a) It shall be the duty of each party state to formulate and put into effect an intrastate radiation incident plan which is compatible with the interstate radiation incident plan formulated pursuant to this compact.

(b) Whenever the compact administrator of a party state requests aid from the compact administrator of any other party state pursuant to this compact, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people. The compact administrator of a party state may delegate any or all of his or her authority to request aid or respond to requests for aid pursuant to this compact to one or more subordinates, in order that requests for aid and responses thereto shall not be impeded by reason of the absence or unavailability of the compact administrator. Any compact administrator making such a delegation shall inform all the other compact administrators thereof, and also shall inform them of the identity of the subordinate or subordinates to whom the delegation has been made.

(c) Each party state shall maintain adequate radiation protection personnel and equipment to meet normal demands for radiation protection within its borders.

ARTICLE IV. LIABILITY.

(a) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(b) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(c) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state, on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(d) Any party state rendering outside aid to cope with a radiation incident shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation and maintenance of officers, employees and equipment incurred in connection with such request: provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

(e) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state for or in which the officer or employee was regularly employed.

ARTICLE V. FACILITIES, EQUIPMENT AND PERSONNEL.

(a) Whenever a department, agency or officer of a party state responsible for and having control of facilities or equipment designed for or useful in radiation control, radiation research, or any other phase of a radiological health program or programs determines that such a facility or item of equipment is not being used to its full capacity by such party state, or that temporarily it is not needed for current use by such state, a department, agency or officer may, upon request of an appropriate department, agency or officer of another party state, make such facility or item of equipment available for use by such requesting department, agency or officer. Unless otherwise required by law, the availability and use resulting therefrom may be with or without charge, at the discretion of the lending department, agency or officer. Any personal property made available pursuant to this paragraph may be removed to the requesting state, but no such property shall be made available, except for a specified period and pursuant to written agreement. Except when necessary to meet an emergency, no supplies or materials intended to be consumed prior to return shall be made available pursuant to this paragraph.

(b) In recognition of the mutual benefits, in addition to those resulting from article IV, accruing to the party states from the existence and flexible use of professional or technical personnel having special skills or training related to radiation protection, such personnel may be made available to a party state by appropriate departments, agencies and officers of other party states: provided that the borrower reimburses such party state regularly employing the personnel in question for any cost of making such personnel available, including a prorated share of the salary or other compensation of the personnel involved.

(c) Nothing in this article shall be construed to limit or to modify in any way the provisions of article IV of this compact.

ARTICLE VI. COMPACT ADMINISTRATORS.

Each party state shall have a compact administrator who shall be the head of the state agency having principal responsibility for radiation protection, and who:

(1) Shall coordinate activities pursuant to this compact in and on behalf of his or her state.

(2) Serving jointly with the compact administrators of the other party states, shall develop and keep current an interstate radiation incident plan; consider such other matters as may be appropriate in connection with programs of cooperation in the field of radiation protection and allied areas of common interest; and formulate procedures for claims and reimbursement under the provisions of article IV.

ARTICLE VII. OTHER RESPONSIBILITIES AND ACTIVITIES.

Nothing in this compact shall be construed to:

(1) Authorize or permit any party state to curtail or diminish its radiation protection program, equipment, services or facilities.

(2) Limit or restrict the powers of any state ratifying the same to provide for the radiological health protection of the public and individuals, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to provide for such radiological health protection.

(3) Affect any existing or future cooperative relationship or arrangement between federal, state or local governments and a party state or states.

ARTICLE VIII. WITHDRAWAL.

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX. CONSTRUCTION AND SEVERABILITY.

It is the legislative intent that the provisions of this compact be reasonably and liberally construed. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person or circumstance shall not be affected thereby.

History of Section.
(P.L. 1967, ch. 90, § 1; G.L. 1956, § 23-44-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-12.5-1.)



Chapter 23-12.5-2 - Radiation incident plan.

§ 23-12.5-2 Radiation incident plan.  The director of health shall formulate and keep current a radiation incident plan for this state, in accordance with the duty assumed pursuant to article III (a) of the compact contained in § 23-12.5-1.

History of Section.
(P.L. 1967, ch. 90, § 1; G.L. 1956, § 23-44-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-12.5-2.)



Chapter 23-12.5-3 - State administrator.

§ 23-12.5-3 State administrator.  The compact administrator for this state, as required by article VI of the compact contained in § 23-12.5-1, shall be the director of health.

History of Section.
(P.L. 1967, ch. 90, § 1; G.L. 1956, § 23-44-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-12.5-3.)






Chapter 23-12.6 - Ovarian Cancer Education, Detection, and Prevention

Chapter 23-12.6-1 - Short title.

§ 23-12.6-1 Short title.  This chapter shall be known as the "Rhode Island Ovarian Cancer Education, Detection, and Prevention Act".

History of Section.
(P.L. 1999, ch. 246, § 1.)



Chapter 23-12.6-2 - Preamble.

§ 23-12.6-2 Preamble.  Ovarian cancer is a dangerous threat to the female population in the state as one in every fifty-five (55) women is stricken with the disease; three quarters ( 3/4) of ovarian cancer cases are diagnosed after the disease has reached advanced stages (3rd or 4th stage) and fifty percent (50%) of women die within five (5) years of diagnosis. When ovarian cancer is detected in its early stages, the survival rate is ninety-two percent (92%). The overwhelming majority of women who get ovarian cancer have no known risk factors. Ovarian cancer symptoms are subtle and easily confused with symptoms of other disorders. The result is most often women do not recognize the symptoms, the result of which is often fatal. The Rhode Island general assembly declares it a matter of public health and urgency to declare war on ovarian cancer in Rhode Island and creates the "Rhode Island Ovarian Cancer Evaluation, Detection, and Prevention Act ".

History of Section.
(P.L. 1999, ch. 246, § 1.)



Chapter 23-12.6-3 - Public policy goals  Department of health.

§ 23-12.6-3 Public policy goals  Department of health.  The department of health, through the Rhode Island Cancer Council, is authorized and mandated to achieve and implement the following public health policy goals as they relate to ovarian cancer in Rhode Island:

(1) The department of health, through the Rhode Island Cancer Council, is mandated to sponsor a yearly public education campaign to expand women's and health care providers awareness about the disease. This campaign shall consist of awareness about the common symptoms of the disease, screening tests, and examinations by gynecologists that can detect the early symptoms of the disease.

(2) The department of health, through the Rhode Island Cancer Council, shall establish as public policy in the state increased funding for research and advocacy for creating genetic testing policies.

(3) The department of health, through the Rhode Island Cancer Council, shall work with major health providers in Rhode Island to research and extend and promote the awareness and understanding of ovarian cancer in order to improve screening and detection tools and to work with the national organizations to assist in finding a cure.

(4) The department of health, through the Rhode Island Cancer Council, shall coordinate the work of ovarian cancer groups, activists, researchers, support groups, and health advocates and shall annually report to the general assembly the progress it is making to advance education, detection and research and improved therapies concerning ovarian cancer affecting women in the state.

History of Section.
(P.L. 1999, ch. 246, § 1.)






Chapter 23-12.7 - The Breast Cancer Act

Chapter 23-12.7-1 - Short title.

§ 23-12.7-1 Short title.  This chapter shall be known and may be cited as the "The Breast Cancer Act."

History of Section.
(P.L. 2000, ch. 277, § 1.)



Chapter 23-12.7-2 - Legislative findings.

§ 23-12.7-2 Legislative findings.  It is found and declared as follows:

(1) Breast cancer is a significant threat to the health of women. Breast cancer is the most common form of cancer in women, and causes the death of a woman in the United States every twelve (12) minutes.

(2) The incidence of breast cancer continues to increase at a dramatic rate. In 1964, one woman in twenty (20) developed breast cancer over the course of her lifetime. By 1987, the probability had increased to one in eleven (11) and by 1992, it was one in eight (8). At the current rate of increase, early in 2000, one woman in six (6) will develop breast cancer in her lifetime. Presently breast cancer claims over two hundred (200) lives in Rhode Island annually.

(3) Breast cancer exacts an enormous economic toll on our society, including over two billion dollars ($2,000,000,000) in direct medical costs, and over eight billion dollars ($8,000,000,000) in both direct medical and indirect costs.

(4) Medical experts still do not know the cause of breast cancer, or how to prevent breast cancer.

(5) The state of Rhode Island must take the lead in combating the increasingly rapid spread of breast cancer and the current lack of knowledge with respect to breast cancer's cause and cure, and effective methods of screening and treatment.

(6) It is the intent of the legislature in enacting this chapter to fund screening mammography for women, who are uninsured and/or underinsured, satisfying eligibility criteria as established by the Rhode Island department of health with assistance from a community advisory board consisting of consumer advocates and physicians.

(7) It is the further intent of the legislature to direct the Rhode Island department of health to provide appropriate diagnostic testing to determine a diagnosis of breast cancer and staging of the disease and case management of the woman's care by facilitating contact with a breast surgeon, medical oncologist, and/or radiation oncologist.

(8) In addition, this legislation will include a mandate for programs of outreach, education, increased awareness, and cultural competence to the statewide community.

(9) There are over twenty-two thousand (22,000) women in Rhode Island today with breast cancer. Nationally, one million six hundred thousand (1,600,000) women have breast cancer. Mammography screening is the most useful tool, to date, to identify a breast cancer.

(10) There are four thousand eight hundred forty-four (4,844) Rhode Island women, who are uninsured or underinsured and cannot afford a mammogram.

(11) In 1995, the Rhode Island general assembly passed a resolution declaring breast cancer an epidemic in the state.

(12) In keeping with its progressive and concerned outlook for the health and welfare of women in Rhode Island, the guarantee of breast cancer screening must be extended to uninsured and underinsured women.

(13) There should be no barrier to quality breast screening in Rhode Island.

History of Section.
(P.L. 2000, ch. 277, § 1.)



Chapter 23-12.7-3 - Program established.

§ 23-12.7-3 Program established.  (a) Through funding from the Rhode Island Cancer Council, the Rhode Island department of health is required to establish a program of free mammography screening according to American Cancer Society standards, and, where required, follow-up, diagnostic testing, and case management for women in the state who are uninsured or underinsured.

(b) The screening program shall:

(1) Secure radiology facilities to participate in the screening program;

(2) Pay for screening mammograms;

(3) Ensure that screening results are sent directly to the patient in a timely manner;

(4) Provide diagnostic tests as required to diagnose breast cancer;

(5) Provide case management facilitating appropriate contact to breast surgeons, medical oncologists, and radiation oncologists; and

(6) Provide follow-up support to women who are found to have breast cancer as a result of this screening program.

(c) The director of the Rhode Island department of health is required to provide a quarterly report to the general assembly on the program of free mammography screening, follow up diagnostic testing and case management, and public education. An advisory committee concerned with advocacy, outreach, and public education shall meet on a quarterly basis and report to the director.

History of Section.
(P.L. 2000, ch. 277, § 1.)






Chapter 23-12.8 - The Firefighter Cancer Wellness Act

Chapter 23-12.8-1 - Short title.

§ 23-12.8-1 Short title.  This chapter shall be known and may be cited as "The Firefighter Cancer Wellness Act."

History of Section.
(P.L. 2008, ch. 130, § 1; P.L. 2008, ch. 184, § 1.)



Chapter 23-12.8-2 - Legislative findings.

§ 23-12.8-2 Legislative findings.  It is found and declared as follows:

(1) Studies indicate that firefighters have a significantly higher risk of developing certain cancers due to exposure to toxins and chemicals.

(2) The state of Rhode Island must take action to promote firefighter wellness and reduce the incidence and effects of cancer among firefighters.

History of Section.
(P.L. 2008, ch. 130, § 1; P.L. 2008, ch. 184, § 1.)



Chapter 23-12.8-3 - Education program established.

§ 23-12.8-3 Education program established.  (a) The director of the department of health shall annually provide to the office of the state fire marshal information regarding cancer incidence among professional and volunteer firefighters, the increase in survival rates attributable to early detection and the availability of cancer screening as well as any other applicable testing methods designed to decrease the incidence and severity of malignant conditions resulting from occupational exposure to hazardous materials.

(b) The office of the state fire marshal shall annually inform the fire chiefs of all professional and volunteer departments and districts in the state of Rhode Island of the cancer risks associated with firefighting and the importance of frequent medical examination including cancer screening.

(c) The department of health, the state fire marshal and Rhode Island municipalities may enter into contracts with healthcare and/or cancer screening providers for the purpose of establishing preventative programs for firefighters and related professions.

History of Section.
(P.L. 2008, ch. 130, § 1; P.L. 2008, ch. 184, § 1.)






Chapter 23-13 - Maternal and Child Health Services for Children with Special Health Care Needs

Chapter 23-13-1 - Acceptance of federal act  Administration and purpose of program.

§ 23-13-1 Acceptance of federal act  Administration and purpose of program.  (a) The state accepts the provisions of Title V, relative to maternal and child health services, of an act passed by the congress of the United States, entitled the "Social Security Act", approved August 14, 1935, and as subsequently amended, 42 U.S.C. § 701 et seq., and designates the state department of health as the state agency for administering in Rhode Island the provisions of Title V of the "Social Security Act" relative to maternal and child health services.

(b) The state department of health shall administer a program of ambulatory health services for mothers and children and shall supervise the administration of those services included in the program which are not directly administered by the department. The purposes of those programs shall be: to reduce maternal and infant mortality, to reduce the incidence and prevalence of preventable diseases and disabling conditions among children, to reduce the need for inpatient and long-term care services, to increase the number of children (especially low income children) receiving immunization, health assessment, diagnostic, and treatment services, to develop, extend, and improve ambulatory health services to locate, diagnose, care for, and rehabilitate children with disabling conditions, and otherwise preserve, protect, and promote the health of mothers and children. The director of health is authorized to promulgate rules and regulations that may be necessary to carry into effect the provisions of this section.

History of Section.
(P.L. 1937, ch. 2481, § 1; G.L. 1938, ch. 271, § 2; impl. am. P.L. 1939, ch. 660, §§ 65, 180; G.L. 1956, § 23-13-1; P.L. 1982, ch. 390, § 3; P.L. 1999, ch. 83, § 46; P.L. 1999, ch. 130, § 46.)



Chapter 23-13-2 - Acceptance of gifts.

§ 23-13-2 Acceptance of gifts.  (a) In addition to sums of money received from the federal government and in addition to appropriations made by the general assembly, the state department of health may accept in the name of and in behalf of the state gifts of money, other than federal and state government allotments or appropriations, which shall be construed as gifts and shall be deposited by the general treasurer in an account or accounts of the department that the director of health may designate.

(b) The provisions of § 35-4-1 shall not apply to the subsection (a) of this section, insofar as they relate to the disposal of money received as gifts.

History of Section.
(P.L. 1937, ch. 2481, § 2; G.L. 1938, ch. 271, § 3; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-2.)



Chapter 23-13-3 - Appropriations by cities and towns.

§ 23-13-3 Appropriations by cities and towns.  Any city or town may annually appropriate a sum to be expended for the promotion of the welfare and hygiene of maternity and infancy in that city or town, under the supervision of and in cooperation with the state department of health, and that city or town may provide that any appropriation may be expended by the state department of health or under the joint supervision of the department and an officer or agent appointed by that city or town to co-operate with the department in carrying out the purposes of the appropriation.

History of Section.
(G.L. 1923, ch. 47, § 26; P.L. 1927, ch. 1055, § 1; G.L. 1938, ch. 329, § 32; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-3.)



Chapter 23-13-4 - Ophthalmia neonatorum  Definition  Treatment.

§ 23-13-4 Ophthalmia neonatorum  Definition  Treatment.  (a) Any diseased condition of the eye or eyes of an infant in which there is inflammation, redness, swelling, or any unnatural discharge at any time within two (2) weeks after birth shall, for the purpose of §§ 23-13-4  23-13-8 be deemed to be ophthalmia neonatorum.

(b) It shall be the duty of the physician, nurse, or midwife attending the birth of an infant immediately after the birth to treat the eyes of that infant with any approved prophylactic remedy as may be recommended by the department of health.

(c) For the purpose of §§ 23-13-4  23-13-8, midwives, who previously have not been permitted to use medical agents under any conditions, may employ the approved prophylactic of the department of health with the consent of the parent or guardian.

History of Section.
(G.L. 1909, ch. 343, § 25; P.L. 1914, ch. 1081, § 1; P.L. 1918, ch. 1641, § 1; P.L. 1919, ch. 1757, § 1; G.L. 1923, ch. 395, § 25; G.L. 1938, ch. 606, § 24; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-4; P.L. 1979, ch. 199, § 1.)



Chapter 23-13-5 - Advice to parents concerning ophthalmia neonatorum.

§ 23-13-5 Advice to parents concerning ophthalmia neonatorum.  It shall be the duty of physicians, midwives, and any other persons that may be lawfully engaged in the practice of obstetrics or assisting at childbirths to inform parents or guardians of the serious nature and consequences of this disease and to advise the use of prophylactic measures designated by the department of health.

History of Section.
(G.L. 1909, ch. 343, § 25; P.L. 1918, ch. 1641, § 1; P.L. 1919, ch. 1757, § 1; G.L. 1923, ch. 395, § 25; G.L. 1938, ch. 606, § 24; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-5.)



Chapter 23-13-6 - Reports of ophthalmia neonatorum.

§ 23-13-6 Reports of ophthalmia neonatorum.  It shall be the duty of any physician, midwife, nurse, parent, or other person or persons assisting any woman in childbirth or assisting in the care of any infant to report within twelve (12) hours after noting any case of ophthalmia neonatorum coming to his or her attention to the department of health.

History of Section.
(G.L. 1896, ch. 277, § 24; G.L. 1909, ch. 343, § 25; P.L. 1914, ch. 1081, § 1; P.L. 1918, ch. 1641, § 1; P.L. 1919, ch. 1757, § 1; G.L. 1923, ch. 395, § 25; G.L. 1938, ch. 606, § 24; G.L. 1956, § 23-13-6.)



Chapter 23-13-7 - Investigation of cases  Enforcement of provisions  Publication of information  Reports to attorney general.

§ 23-13-7 Investigation of cases  Enforcement of provisions  Publication of information  Reports to attorney general.  It shall be the duty of the department of health to:

(1) Investigate each case of ophthalmia neonatorum;

(2) Enforce the provisions of §§ 23-13-4  23-13-8;

(3) Publish and distribute information concerning the dangers and prevention of ophthalmia neonatorum; and

(4) Bring all violations of the law to the attorney general, whether occasioned by the failure of the physician, nurse, midwife, parent, or other person or persons assisting in childbirth or in the care of infants, to report the violations.

History of Section.
(G.L. 1909, ch. 343, § 26; P.L. 1914, ch. 1081, § 2; P.L. 1918, ch. 1641, § 2; G.L. 1923, ch. 395, § 26; P.L. 1930, ch. 1590, § 2; G.L. 1938, ch. 606, § 25; impl. am. P.L. 1939, ch. 660, § 180; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 23-13-7; P.L. 1979, ch. 199, § 1.)



Chapter 23-13-8 - Violations pertaining to ophthalmia neonatorum.

§ 23-13-8 Violations pertaining to ophthalmia neonatorum.  The failure of any person mentioned in §§ 23-13-4  23-13-7 to report any and all cases of ophthalmia neonatorum, as directed in this chapter, or the failure or refusal of any person or institution mentioned in §§23-13-4  23-13-7, to obey any rule or regulation adopted by the department of health under this chapter, shall constitute a misdemeanor, and upon conviction, shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100), or imprisoned for not less than ten (10) days nor more than six (6) months, or both.

History of Section.
(G.L. 1896, ch. 277, § 26; G.L. 1909, ch. 343, § 27; P.L. 1918, ch. 1641, § 2; G.L. 1923, ch. 395, § 27; P.L. 1930, ch. 1590, § 2; G.L. 1938, ch. 606, § 26; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-8.)



Chapter 23-13-9 - Licensing and regulation of midwives  Penalty for violations.

§ 23-13-9 Licensing and regulation of midwives  Penalty for violations.  The state director of health is authorized and directed to make rules for the regulation of the practice of midwifery and for the licensing of midwives, including regulations which require the payment of an initial application fee equal to that fee which is imposed upon applicants for licensure as nurse practitioners and a renewal fee also equivalent to that for nurse practitioners. The rules regarding the regulation of the practice of midwifery shall authorize a licensed nurse-midwife to prescribe medications that might be reasonably required by his or her patients; provided however, that a nurse-midwife shall prescribe any of those medications as authorized by a list prepared by the director of health. The provisions of this section relating to prescription by nurse-midwives shall be overseen by the department of health. No person not a licensed midwife or a physician, registered under the provisions of chapter 37 of title 5, shall practice midwifery or shall make a practice of attending women in childbirth for hire, or use the name or title of midwife. Any person who violates the provisions of this section or who violates any of the rules of the department of health made in pursuance of this section shall be fined not more than one hundred dollars ($100), or imprisoned not more than six (6) months, or both, and the director of health may revoke the license issued to any person when, in the opinion of the director of health, that person is guilty of unprofessional conduct.

History of Section.
(G.L. 1909, ch. 115, § 16; P.L. 1918, ch. 1634, § 1; G.L. 1923, ch. 153, § 16; G.L. 1938, ch. 255, § 13; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-9; P.L. 1988, ch. 554, § 1; P.L. 1997, ch. 30, art. 28, § 7; P.L. 1999, ch. 89, § 1.)



Chapter 23-13-10 - Complaints for violations.

§ 23-13-10 Complaints for violations.  Complaints for violation of the provisions of § 23-13-9 shall be made by the director of the state department of health or by any one authorized by the director, and persons making a complaint under the authority of § 23-13-9 shall be exempted from giving surety for costs on the complaint.

History of Section.
(G.L. 1909, ch. 115, § 17; P.L. 1918, ch. 1634, § 1; G.L. 1923, ch. 153, § 17; G.L. 1938, ch. 255, § 14; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-13-10.)



Chapter 23-13-13 - Testing for hearing impairments.

§ 23-13-13 Testing for hearing impairments.  (a) It is declared to be the public policy of this state that every newborn infant be evaluated by procedures approved by the state department of health for the detection of hearing impairments, in order to prevent many of the consequences of these disorders. No hearing impairment test shall be made as to any newborn infant if the parents of that child object to the test on the grounds that a hearing impairment test would conflict with their religious tenets or practices.

(b) The physician attending a newborn child shall cause the child to be subject to hearing impairment tests as described in department of health regulations.

(c) In addition, the department of health is authorized to establish by rules and regulations a reasonable fee structure for hearing impairment testing to cover program costs not otherwise covered by federal grant funds specifically secured for this purpose. This testing shall be a covered benefit reimbursable by all health insurers, as defined in § 27-38.2-2(1) except for supplemental policies that only provide coverage for specific diseases, hospital indemnity, Medicare supplement, or other supplemental policies. The department of human services shall pay for hearing impairment testing when the patient is eligible for medical assistance under the provisions of chapter 8 of title 40. In the absence of a third party payor the charges for hearing impairment testing shall be paid by the hospital or other health care facility where the birth occurred. Nothing in this section shall preclude the hospital or health care facility from billing the patient directly. Those fees shall be deposited into a restricted receipt account entitled the "newborn screening account".

(d) There is created a hearing impairments testing advisory committee which shall advise the director of the department of health regarding the validity and cost of testing procedures. That advisory committee shall:

(1) Meet at least four (4) times per year;

(2) Be chaired by the director or his or her designee;

(3) Be composed of seven (7) members appointed by the director from the following professions or organizations:

(i) A representative of the health insurance industry;

(ii) A pediatrician, designated by the R.I. chapter of the American Academy of Pediatrics;

(iii) An audiologist, designated by the R.I. chapter of the American Speech and Hearing Association;

(iv) Two (2) representatives of hospital neonatal nurseries;

(v) A representative of special education designated by the department of elementary and secondary education; and

(vi) The director of health or his or her designee.

History of Section.
(P.L. 1979, ch. 174, art. 15, § 1; P.L. 1992, ch. 185, § 1; P.L. 1995, ch. 370, art. 40, § 61; P.L. 1996, ch. 404, § 28; P.L. 2008, ch. 100, art. 28, § 4; P.L. 2008, ch. 475, § 42.)



Chapter 23-13-14 - Newborn screening program.

§ 23-13-14 Newborn screening program.  (a) The physician attending a newborn child shall cause that child to be subject to newborn screening tests for metabolic, endocrine, and hemoglobinopathy disorders, and other conditions for which there is a medical benefit to the early detection and treatment of the disorder, and an assessment for developmental risk. The department of health shall make rules and regulations pertaining to screenings, diagnostic, and treatment services as accepted medical practice shall indicate. The provisions of this section shall not apply if the parents of the child object to the tests on the grounds that those tests conflict with their religious tenets and practices.

(b) In addition, the department of health is authorized to establish by rule and regulation a reasonable fee structure for the newborn screening and disease control program, which includes but is not limited to screening, diagnostic, and treatment services. The program shall be a covered benefit and be reimbursable by all health insurers, as defined in § 27-38.2-2(1), providing health insurance coverage in Rhode Island except for supplemental policies which only provide coverage for specific diseases, hospital indemnity Medicare supplements, or other supplemental policies. The department of human services shall pay for the program where the patient is eligible for medical assistance under the provisions of chapter 8 of title 40. The charges for the program shall be borne by the hospitals or other health-care facilities where births occur in the absence of a third-party payor. Nothing in this section shall preclude the hospital or health care facility from billing the patient directly.

(c) There is created within the general fund a restricted receipt account to be known as the "newborn screening account" to implement the provisions of § 23-13-13 and § 23-13-14. All funds received pursuant to § 23-13-13 and § 23-13-14 shall be deposited in the account. Funding dedicated exclusively to implement the provisions of § 23-13-13 and § 23-13-14 and received by the department of health from sources other than those identified in § 23-13-13 and § 23-13-14 may also be deposited in the newborn screening account. The general treasurer is authorized and directed to draw his or her orders on the account upon receipt of properly authenticated vouchers from the department of health.

History of Section.
(P.L. 1987, ch. 276, § 2; P.L. 1988, ch. 285, § 1; P.L. 1995, ch. 110, § 1; P.L. 1995, ch. 370, art. 40, § 61; P.L. 2001, ch. 63, § 1; P.L. 2001, ch. 213, § 1; P.L. 2004, ch. 6, § 11; P.L. 2008, ch. 100, art. 28, § 4; P.L. 2011, ch. 211, § 1; P.L. 2011, ch. 247, § 1.)



Chapter 23-13-16 - Annual maternal and child health report.

§ 23-13-16 Annual maternal and child health report.  The department of health shall prepare and issue an annual report on the status of maternal and child health in this state. The report shall include, but need not be limited to, the following: (1) a statistical review and analysis of indicators of maternal and child health, such as low birthweights and infant mortality, including a discussion of any trends revealed by those statistics; (2) a summary of peer reviews of pregnancy-related and early childhood deaths occurring during the previous year; (3) identification of groups of mothers and children at high risk for morbidity and mortality; (4) identification of barriers to adequate maternal and child health care; (5) information regarding both government-funded and third party reimburse maternal and child health care services; and (6) recommendations to strengthen state efforts to improve pregnancy outcomes and to promote effective and coordinated maternal and child health care services. The report shall be submitted to the governor and the general assembly by January 15th of each year and shall be made available to the public.

History of Section.
(P.L. 1987, ch. 303, § 1.)



Chapter 23-13-16.1 - Maternity patient's informational pamphlet.

§ 23-13-16.1 Maternity patient's informational pamphlet.  (a) The director of health shall require that each hospital submit to the department statistics relating to the annual rate of caesarean sections, primary and repeat;

(b) A pamphlet shall be prepared annually by each hospital listing the statistics stated in subsection (a), and that pamphlet shall be presented in a three (3) year aggregate with each of the years included in the aggregate listed separately;

(c) The director of health shall require each hospital to distribute to each prospective maternity patient prior to treatment (in other than a medical emergency), and upon request, to the general public, that maternity informational pamphlet.

(d) Notwithstanding the provisions of subsection (b), the informational pamphlet for the first (1st) and second (2nd) year after January 1, 1989 need only contain statistical information in a one or two (2) year aggregate, respectively.

History of Section.
(P.L. 1988, ch. 205, § 1.)



Chapter 23-13-17 - Special supplemental food program for women, infants, and children (WIC).

§ 23-13-17 Special supplemental food program for women, infants, and children (WIC).  (a) The director of health shall administer a program to be called the WIC program, to provide supplemental foods and nutrition education to pregnant, postpartum, and breastfeeding women, infants, and young children from families who meet financial eligibility standards established by the department and who are at special risk with respect to their physical and mental health by reason of inadequate nutrition, or health care, or both. The WIC program shall be administered in a manner consistent with applicable federal law, 42 U.S.C. § 1786, and the provision of this chapter.

(b) All applicants and participants who are eligible shall be entitled to participate in the WIC program.

(c) The cost of the program shall not exceed two hundred thousand dollars ($200,000).

(d) Every person, party, entity, partnership, corporation, or other business, governmental, or nonprofit entity which embezzles, willfully misapplies, steals, or obtains by fraud or deception any funds, assets or property provided under § 7 of the Child Nutrition Act of 1966, 42 U.S.C. § 1776, or under this chapter, whether received directly or indirectly from the United States Department of Agriculture or the Rhode Island department of health, or receives, conceals, or retains those funds, assets, or property for his or her own interest, knowing those funds, assets, or property have been embezzled, willfully misapplied, stolen, or obtained by fraud or deception shall, if the amount of funds, assets, or property are of the value of five hundred dollars ($500) or more, be fined not more that ten thousand dollars ($10,000), or if the amount of funds, assets, or property are of a value of less than five hundred dollars ($500), shall be fined not more than one thousand dollars ($1,000). The amount of funds, assets, or property provided under the special supplemental food program for women, infants, and children misdirected in violation of this chapter shall be calculated as the aggregate from any and all incidents or acts prohibited by this chapter occurring in any consecutive twelve (12) month period.

(e) Every person, party, entity, partnership, corporation, or other business, governmental, or nonprofit entity which duplicates, causes to be duplicated, creates, manufactures, or causes to be created or manufactured any copy or facsimile of any article or method employed by the Rhode Island department of health to identify food vendors which redeem food instruments of the special supplemental food program for women, infants, and children (WIC program) without the express written authorization of the Rhode Island department of health or whoever obtains, steals, conceals or retains a WIC program vendor identifier knowing the identifier has been copied or created without department of health authorization or obtains or retains an identifier or copy or facsimile of it, without the express written authorization of the Rhode Island department of health, shall, if the WIC program vendor identifier is used in the acceptance, redemption, or deposit of WIC program food instruments, be fined not more than ten thousand dollars ($10,000), or if the unauthorized vendor identifier is not shown to have been used in the acceptance, redemption, or deposit of WIC program food instruments, shall be fined not more than one thousand dollars ($1,000).

(f) Every person, party, entity, firm, or corporation which misrepresents itself as, or in any other manner improperly, fraudulently or deceptively holds itself out to be, authorized by any unit of the federal, state, or local government or other entity to accept, redeem, or deposit WIC program food instruments, such as WIC checks, or which otherwise attempts or solicits to accept, redeem, or deposit WIC food instruments without the express authorization of the department in any manner shall, if the action is accompanied by the unauthorized acceptance, redemption, or deposit of WIC program food instruments, be fined not more than ten thousand dollars ($10,000), or if those actions are not shown to have been accompanied by the acceptance, redemption, or deposit of WIC program food instruments, shall be fined not more than one thousand dollars ($1,000).

(g) The possession of any funds, assets, property, vendor identifier, or WIC food instruments shall be evidence of guilty knowledge by the person having possession that the property was embezzled, willfully misapplied, stolen, or obtained by fraud or deception or created or received without authorization except the person shows that it was acquired in the due course of trade and for adequate consideration.

(h) Any penalty imposed under this chapter shall be in addition to immediate repayment of any claim made under the provisions of the Rhode Island state plan of operation and administration of the special supplemental food program for women, infants, and children for funds improperly obtained or received.

(i) Any fine imposed under this chapter does not preclude any other sanctions or penalties set forth in state or federal regulations, rules or the provisions of the Rhode Island state plan of operation and administration for the special supplemental food program or the provisions of the vendor participation agreement in force between the Rhode Island department of health and any WIC program vendor.

History of Section.
(P.L. 1987, ch. 382, § 1; P.L. 1991, ch. 156, § 1; P.L. 2001, ch. 86, § 69; P.L. 2008, ch. 475, § 42.)



Chapter 23-13-19 - Human immunodeficiency virus (HIV) testing.

§ 23-13-19 Human immunodeficiency virus (HIV) testing.  (a) Every physician or health care provider attending any person for prenatal care or family planning services shall include HIV screening consistent with the provisions of chapter 23-6.3.

(b) through (i) [Deleted by P.L. 2009, ch. 196, § 6 and P.L. 2009, ch. 289, § 6].

History of Section.
(P.L. 1988, ch. 405, § 4; P.L. 2000, ch. 171, § 3; P.L. 2006, ch. 599, § 6; P.L. 2007, ch. 170, § 2; P.L. 2007, ch. 279, § 2; P.L. 2009, ch. 196, § 6; P.L. 2009, ch. 289, § 6.)



Chapter 23-13-20 - Coordination of community-based family life and sex education.

§ 23-13-20 Coordination of community-based family life and sex education.  (a) The director of health, with the consultation from the commissioner of elementary and secondary education, the director of human services, the Family Life Center at the Community College of Rhode Island, and the director of the department of children, youth, and families, is authorized to establish a family life and sex education coordination program to assist in the establishment of community networks of educators, counselors, and health and human service providers in the maternal and child health planning areas of the state with high rates of teenage pregnancy. The epidemic of teenage pregnancy is, in part, a result of a deteriorating quality of family life reflected in high divorce rates, confusion between love and sex, and increasing reports of isolation and hopelessness. This community-based approach can address the problem of teenage pregnancy created by the demographic, economic, and cultural phenomena that have dramatically changed both the definition and the role of the family. This program shall include counseling in substance abuse prevention.

(b) It is the intent of the general assembly that the complex social problem of teenage pregnancy be addressed by the thoughtful orchestration of community institutions and interest groups to support a sound school program designed both to enhance the personal competence and self-esteem of youth, and improve parent skills in providing explicit sexuality education in the home.

History of Section.
(P.L. 1988, ch. 414, § 1; P.L. 1990, ch. 79, § 1.)



Chapter 23-13-21 - Comprehensive reproductive health services.

§ 23-13-21 Comprehensive reproductive health services.  (a) The director of health is authorized and directed to establish a payor of last resort program to cover the cost of outpatient family planning counseling and comprehensive reproductive health services for men and women who are ineligible for Medicaid, lack health insurance coverage for these services, and whose family's income is between one hundred percent (100%) and one hundred eighty-five percent (185%) of the federal poverty level. The director shall promulgate regulations to implement this program. These regulations shall include: specific eligibility criteria, scope and standards for services to be covered, mechanisms for administration, and service delivery.

(b) It is the intent of the general assembly that the following services be provided through this program:

(1) Patient education and counseling on options for timing and spacing pregnancy;

(2) Comprehensive medical services to prevent and control the spread of sexually transmitted diseases;

(3) Access to safe and effective methods of contraception.

(c) Excluded services will include but not be limited to elective abortion, elective hysterectomy, infertility related services, and other non-family planning procedures. No funds shall be expended to support school-based clinics dispensing contraceptive methods.

History of Section.
(P.L. 1988, ch. 414, § 1.)



Chapter 23-13-22 - Early intervention program for developmentally disabled infants.

§ 23-13-22 Early intervention program for developmentally disabled infants.  (a) The director of the department of human services shall ensure that all developmentally disabled infants from birth to three (3) years of age shall be enrolled in the early intervention program. Regulations governing the delivery of services under this program, including eligibility criteria, shall be promulgated by the department of human services, with the advice of the interagency coordinating council; provided, however, that all regulations promulgated by the department of health shall remain in full force and effect until the time they are replaced by regulations promulgated by the department of human services. The regulations shall stipulate, at a minimum, the following provisions that are consistent with the intent of this chapter:

(1) The director shall develop and maintain a procedure for the earliest possible identification and efficient referral of all developmentally disabled infants;

(2) The director shall ensure that every infant identified and referred to this program is enrolled as soon as possible after birth; and further, that for infants placed on a waiting list for facility based group programming, an early intervention program shall be made available within a thirty (30) day period from the time a need is identified in the individual program plan;

(3) Unless parents refuse the service, the home visiting component of the program shall commence as soon as the infant has been identified as having a possible developmental disability;

(4) Any parent(s) who is/are dissatisfied with decisions or termination of service or with practices and procedures of a particular agency or the department of human services shall notify the director of the department of human services in writing within thirty (30) calendar days and the complaint shall be reviewed in accordance with department of health policy and procedures, as amended, and the Administrative Procedures Act, chapter 35 of title 42.

(5) An early intervention program for purposes of this section shall mean a comprehensive array of educational, developmental, health, and social services provided on a calendar year basis to eligible infants, children, and their families as specified in program regulations.

(b) Within ninety (90) days after October 1, 2004, an evaluation plan describing outcome measures that document the program's successes and shortcomings from the previous fiscal year shall be submitted to the speaker of the house of representatives, the president of the senate and the house oversight committee and the governor and the interagency coordinating council. Development of the plan shall be made in consultation with the entities with expertise in this area and the interagency coordinating council. The plan shall include a memorandum of understanding between the department of health, department of human services and the department of elementary and secondary education that demonstrates coordination and continuity of early intervention services among these departments.

(c) Within six (6) months after January 1, 2005 where prescribed outcomes documented in the evaluation plan have not been accomplished the responsible agencies shall submit written explanations for the shortfalls, together with their proposed remedies. The report shall also include evaluation of the progress of the coordination efforts between the department of health and the department of human services and the department of elementary and secondary education and the interagency coordinating council and shall include any recommendations regarding modifications of the reimbursement mechanisms of this chapter.

(d) Within twelve (12) months after August 1, 2005 a final report shall include the progress of the coordination efforts between the department of health and the department of human services and department of elementary and secondary education, interagency coordinating council and shall include any recommendations regarding modifications to the comprehensive array of educational, developmental, health and social services provided on a calendar year basis to eligible infants, children and their families as specified in an early intervention system.

(e) All reports or documents required to be produced pursuant to 20 U.S.C. § 1471 et seq., shall be submitted to the speaker of the house, president of the senate and the chairpersons of the appropriate house of representatives and senate oversight committees and the governor and the interagency coordinating council. Adherence to such plans and reporting requirements, and budgets and the timely achievement of goals contained therein shall be considered by the oversight committees of the house of representatives and senate, among other relevant factors, in determining appropriations or other systemic changes.

History of Section.
(P.L. 1991, ch. 243, § 3; P.L. 2004, ch. 595, art. 42, § 1; P.L. 2004, ch. 598, § 1; P.L. 2008, ch. 475, § 42.)



Chapter 23-13-23 - Interagency coordinating council.

§ 23-13-23 Interagency coordinating council.  The interagency coordinating council, which is composed in accordance with 20 U.S.C. § 1441, as added by Public Law 108-446, shall monitor the multiagency operation of the early intervention program and to provide a forum where problems may be addressed relating to the delivery of services in the early intervention program.

History of Section.
(P.L. 1991, ch. 243, § 3; P.L. 2001, ch. 86, § 69; P.L. 2008, ch. 475, § 42.)



Chapter 23-13-24 - Recommendations of the council.

§ 23-13-24 Recommendations of the council.  The interagency coordinating council shall offer recommendations for the betterment of the delivery of early intervention services to the appropriate state agencies and the general assembly whenever necessary.

History of Section.
(P.L. 1991, ch. 243, § 3.)



Chapter 23-13-25 - Powers of council cumulative.

§ 23-13-25 Powers of council cumulative.  The powers and authority of the interagency coordinating council, as stated in this chapter, are in addition to and not in lieu of the powers and authority of any other state agency, department, or division.

History of Section.
(P.L. 1991, ch. 243, § 3.)



Chapter 23-13-26 - Technology-dependent children  Definitions  Caretakers' skills.

§ 23-13-26 Technology-dependent children  Definitions  Caretakers' skills.  (a) For the purposes of this section, the following definitions apply:

(1) "Advanced skills" means familiarity and current experience with the following:

(i) Pediatric intensive care assessments skills;

(ii) Ventilator and respirator equipment;

(iii) Maintenance in oxygen therapy and pulse oximeter equipment;

(iv) Tracheostomy care  daily and emergency care;

(v) Respiratory suctioning and maintenance of suctioning equipment;

(vi) Administration of respiratory treatment and chest therapy;

(vii) Gastrostomy and naso-gastric care and gavage/pump feedings;

(viii) Administration and familiarity of multiple cardiopulmonary medications; and

(ix) Basic life support certification and periodic recertification.

(2) "Medical devices or equipment" include, but are not limited to, the following:

(i) Respirator;

(ii) Tracheostomy;

(iii) Oxygen;

(iv) Naso-gastric or gastrostomy tube;

(v) Indwelling catheter;

(vi) Intravenous device;

(vii) Total parenteral nutritional support; and

(viii) Peritoneal or hemodialysis.

(3) "Technology-dependent children" means:

(i) Children who have severe, chronic disabilities attributable to a mental or physical impairment or combination of mental and physical impairments, which disability is manifested before the person attains the age of twenty-two (22), is likely to continue indefinitely, results in substantial functional limitations in three (3) or more of the following areas of major life activity:

(A) Self-care;

(B) Receptive and expressive language;

(C) Learning;

(D) Mobility;

(E) Self-direction;

(F) Capacity for independent living; or

(G) Economic self-sufficiency; and

(ii) Who requires medical devices or equipment to compensate for the chronic, persistent reduction or absence of a vital body function.

(b) Certified school nurse teachers, as defined in § 16-21-8, who provide direct care for technology-dependent children shall have advanced skills which include, but are not limited to, those skills in subsection (a)(1) of this section.

(c) The specific guidelines for the care of technology-dependent children in schools shall be included in the rules and regulations issued jointly by the director of the department of health and the board of regents for elementary and secondary education under the provisions of U.S. Public Law 108-446, 20 U.S.C. § 1400 et seq., and chapter 24 of title 16 as part of the school health program.

(d) Nothing in § 16-11-2 shall be construed to prevent the board of regents from promulgating regulations requiring certified nurse teachers who provide direct care for technology-dependent children to obtain the advanced skills required under this section.

(e) The obligation of a school district to provide the services set forth in this section shall be determined in accordance with other applicable state and federal laws and regulations.

History of Section.
(P.L. 1992, ch. 340, § 1; P.L. 2008, ch. 475, § 42.)






Chapter 23-13.1 - The Safe Haven For Infants Act

Chapter 23-13.1-1 - Short title.

§ 23-13.1-1 Short title.  This chapter may be cited as the "Safe Haven for Infants Act."

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-2 - Definitions.

§ 23-13.1-2 Definitions.  As used in this chapter:

"Infant" means a newborn human child which is thirty (30) days old or younger.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-3 - Voluntary surrender of infant child.

§ 23-13.1-3 Voluntary surrender of infant child.  (a) Every hospital, open medical emergency facility, fire station, or police station operating in the state of Rhode Island shall, without court order, take temporary physical custody of an infant, who appears to be age thirty (30) days or younger, who is voluntarily left with a staff member of the hospital, open medical emergency facility, fire station, or police station by any person who does not express an intent to return for the infant and the circumstances give rise to a reasonable belief that the person does not intend to return for the infant.

(b) The person leaving the infant may, but shall not be required to leave any information disclosing the identity of himself/herself, the infant, the parents of the infant or other family member of the infant and/or the medical history of himself/herself, the infant, the parents of the infant, or other family member of the infant. The hospital or other facility designated in this section shall offer the person leaving the infant written information concerning the legal effect of leaving the infant with the hospital or other facility designated in this section. The department of children, youth and families shall create this information and provide it at no charge to hospitals and other facilities designated in this section. Any information obtained by the hospital or other facility designated in this section from the person leaving the infant relating to the identity of the person, the infant, the parents of the infant or other family member of the infant shall be kept confidential by the hospital or other facility and shared with no one other than the director of the department of children, youth and families or his or her designee. However, if a court of competent jurisdiction determines that the immunity provisions of § 23-13.1-4 do not apply, the hospital or other facility where the infant was left must disclose the information relating to the identity of the person, the infant, the parents of the infant, or other family member of the infant to the department of attorney general upon order of the court. Nothing in this section shall be construed to prevent disclosing to medical care providers any information about the infant necessary to provide medical care or treatment to the infant.

(c) Nothing contained in this section shall preclude the department of children, youth and families from notifying law enforcement authorities of any criminal wrongdoing in accordance with §§ 11-9-5 and/or 40-11-5.

(d) The hospital or other facility with responsibility for performing duties under this chapter, and/or any employee, independent contractor, agent, doctor, other medical professional, law enforcement or fire official associated with the hospital or facility shall be immune from any criminal or civil liability arising from action(s) taken in accordance with this chapter including, but not limited to, determining the age of, receiving, examining or otherwise treating the infant. This immunity does not apply to acts or omissions constituting negligence or reckless, wanton or intentional misconduct.

(e) The hospital or other facility in this section performing duties under this chapter and/or any staff member, employee, independent contractor, agent, doctor, other medical professional, law enforcement or fire official associated with the hospital or facility shall be immune from any criminal or civil liability that otherwise might result from the failure to make a report under the provisions of chapter 11 of title 40 if the entity or person acted in good faith in complying with this section.

(f) Any hospital, medical facility or licensed physician, and its employees, independent contractors and agents, are authorized to provide to an infant left at a hospital or other facility in accordance with this chapter any medical care and treatment, including testing for the human immunodeficiency virus and hepatitis, that the attending physician believes necessary for the infant's well-being.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-4 - Immunity.

§ 23-13.1-4 Immunity.  A person who leaves an infant, age thirty (30) days or younger, at a hospital or other facility designated under this chapter, or directs another person to do so, shall be immune from prosecution only for the act of abandonment of the infant pursuant to §§ 11-2-1 and 11-9-5(a) provided that:

(1) The person is the parent of the infant or is acting at the direction of a parent;

(2) The infant is left in the physical custody of a staff member of the hospital or other facility designated under this chapter;

(3) A comprehensive medical examination of the infant determines the infant has not been harmed or been the victim or any physical neglect or abuse. Injuries and/or conditions resulting from childbirth shall not be considered harm, abuse or neglect for the purposes of this section.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-5 - DCYF  Procedure.

§ 23-13.1-5 DCYF  Procedure.  (a) Immediately upon any time that a hospital or other facility designated in this chapter takes physical possession of an infant pursuant to this chapter, the hospital or other facility designated in this chapter shall notify the director of the department of children, youth and families, or his or her designee, that it has physical possession of the infant. The director of the department of children, youth and families shall establish a procedure by which a hospital or other facility designated in this chapter can notify the department for children, youth and families. The department of children, youth and families shall immediately respond to the hospital or other facility designated in this chapter and place the infant in the temporary protective custody of the department and make arrangements for the infant to undergo a comprehensive medical examination by a licensed physician or a duly certified registered nurse practitioner in accordance with the provisions of § 40-11-5. Thereafter, the department of children, youth and families shall file an emergency petition for the removal of the infant from the care and custody of the parents in accordance with the provisions of § 40-11-7.

(b) The department of children, youth and families shall, upon obtaining temporary custody of the infant and provided that no person has asserted a claim to be the parent of the infant within ninety (90) days of the department obtaining custody, commence proceedings to terminate the parental rights of the parents of the infant in accordance with the provisions of § 15-7-7. The leaving of the infant at a hospital or other facility designated herein and the failure of a person to assert a claim to be the parent of the infant within ninety (90) days of the infant being placed in the temporary custody of the department of children, youth and families shall constitute prima facie evidence of permanent abandonment of the infant.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-6 - Awareness program.

§ 23-13.1-6 Awareness program.  There shall be established a "Safe Haven for Infants Awareness Program" which shall distribute literature relative to the rights and immunity established under this chapter. The awareness program shall be administered by the director of the department of children, youth and families or his or her designee. As part of the program, the director shall establish a toll free telephone information line, issue pamphlets and other literature, and secure print and other advertisements in order to disseminate information relative to this chapter.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-7 - Annual report to the legislature.

§ 23-13.1-7 Annual report to the legislature.  The director of the department of children, youth and families shall report annually to the general assembly at its January session as to the status of any infant abandoned under this chapter and all costs incurred by the department relative to this chapter.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)



Chapter 23-13.1-8 - Severability.

§ 23-13.1-8 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, that invalidity shall not affect the provisions or application of this chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2001, ch. 53, § 1; P.L. 2001, ch. 130, § 1.)






Chapter 23-13.2 - Nursing Working Mothers

Chapter 23-13.2-1 - Workplace policies protecting a woman's choice to breastfeed.

§ 23-13.2-1 Workplace policies protecting a woman's choice to breastfeed.  (a) An employer may provide reasonable unpaid break time each day to an employee who needs to breastfeed or express breast milk for her infant child to maintain milk supply and comfort. The break time must, if possible, run concurrently with any break time already provided to the employee. An employer is not required to provide break time under this section if to do so would create an undue hardship on the operations of the employer.

(b) An employer shall make a reasonable effort to provide a private, secure and sanitary room or other location in close proximity to the work area, other than a toilet stall, where an employee can express her milk or breastfeed her child.

(c) The department of health shall issue periodic reports on breastfeeding rates, complaints received and benefits reported by both working breastfeeding mothers and employers.

(d) As used in this section:

(1) "Employer" means a person engaged in business who has one or more employees, including the state and any political subdivision of the state;

(2) "Employee" means any person engaged in service to an employer in the business of the employer;

(3) "Reasonable efforts" means any effort that would not impose an undue hardship on the operation of the employer's business; and

(4) "Undue hardship" means any action that requires significant difficulty or expense when considered in relation to factors such as the size of the business, its financial resources and the nature and structure of its operation.

History of Section.
(P.L. 2003, ch. 53, § 1; P.L. 2003, ch. 67, § 1; P.L. 2008, ch. 475, § 43.)






Chapter 23-13.3 - Birth Defects Surveillance and Information System

Chapter 23-13.3-1 - Preamble to birth defects surveillance and information system.

§ 23-13.3-1 Preamble to birth defects surveillance and information system.  Whereas birth defects are a major cause of infants deaths and childhood disabilities; and whereas early recognition and response to birth defects often prevents more serious effects; and whereas the epidemiological patterns of specific birth defects may provide keys to improved birth outcomes. An active birth defects surveillance and information system is essential to developing programs and disseminating information that can reduce birth defects and infant mortality. An active birth defects surveillance and information system serves to:

(1) Describe occurrence of birth defects in the newborn and children up to five (5);

(2) Detect trends of morbidity and mortality, stimulate epidemiological research diminish the impact of birth defects and infant mortality;

(3) Identify newborns and children with birth defects to intervene on a timely basis for treatment.

History of Section.
(P.L. 2003, ch. 116, § 1; P.L. 2003, ch. 183, § 1; P.L. 2008, ch. 475, § 44.)



Chapter 23-13.3-2 - Definitions.

§ 23-13.3-2 Definitions.  (a) "Birth defects" means a physical or mental functional deficit or impairment resulting from one or more genetic or environmental causes detected in a newborn or before a child's fifth (5th) birthday.

(b) "Council" means the birth defects surveillance and information advisory council.

(c) "Department" means the Rhode Island department of health.

(d) "Director" means the director of the department of health.

History of Section.
(P.L. 2003, ch. 116, § 1; P.L. 2003, ch. 183, § 1.)



Chapter 23-13.3-3 - Statewide birth defects surveillance and information system.

§ 23-13.3-3 Statewide birth defects surveillance and information system.  (a) The director shall establish and implement not later than one year after passage of this act a statewide birth defects reporting, surveillance and information system for the collection of information concerning birth defects of newborns and spontaneous fetal deaths. The director shall establish the types of birth defects to be reported, reporting requirements and confidentiality standards.

(b) The director shall require the reporting of birth defects and the submission of any specified additional information on cases necessary and appropriate for the recognition of birth defects and to conduct epidemiological surveys of birth defects.

(c) The birth defects surveillance and information system shall maintain comprehensive records of all reports submitted pursuant to this section. These reports shall be confidential in accordance with chapter 37.3 of title 5 and subject to the restrictions on release incorporated in that chapter. Provided, however: (1) any such information shall be available only for the purposes of this chapter; and (2) any data requested for demographic or epidemiological studies shall be provided in a format without individually identifiable information.

(d) The department shall maintain a public listing of any nondepartmental employees who are given access to identifiable information in the surveillance and information system. The listing shall include: the name of the person authorizing access; the name, title and organizational affiliation of each person given access; the date of access; and the specific purpose for which the information was used.

(e) Nothing in this section shall be construed to compel any individual to submit to medical or department examination or supervision.

(f) The director shall make rules and regulations that are necessary to implement the provision of this section pursuant to chapter 35 of title 42.

(g) The department shall not require the reporting of information or entering of information into the birth defects surveillance and information system regarding birth defects of a child whose parents or legal guardian objects.

(h) Parents and/or guardians shall have the right to prohibit the release of individually identifiable information on their children from the birth defects surveillance and information system, and shall have the right to prohibit being contacted by the Birth Defects Surveillance Program.

(i) The department shall provide timely notification to parents and/or guardians of their rights under subsections (g) and (h).

History of Section.
(P.L. 2003, ch. 116, § 1; P.L. 2003, ch. 183, § 1.)



Chapter 23-13.3-4 - Advisory council.

§ 23-13.3-4 Advisory council.  (a) Not later than thirty (30) days after July 7, 2003, the director shall appoint a council to advise the department on the establishment and implementation of the birth defects reporting, surveillance and information system.

(b) The council shall recommend to the director a list of birth defects to be reported to the surveillance system.

(c) The council shall include not more than fifteen (15) persons who collectively bring the following expertise: (1) representative of the Children's Cabinet; (2) health care services; (3) the Rhode Island March of Dimes and other community organizations concerned with birth defects; (4) parents of children with birth defects; and (5) the public.

(d) Members may serve for two (2) three (3) year terms. Terms for each appointee begin at the initial appointment date.

(e) Not later than thirty (30) days after the initial appointments are made the director shall convene the first meeting of the council. In consultation with and with the approval of the council, the director shall appoint, at the first meeting of the council, the chairperson and vice chairperson of the council from among the members of the council. The chairperson may call additional meetings, as the chairperson considers appropriate.

(f) The council may establish rules of procedure as necessary to facilitate the council's orderly conduct of business.

(g) Council members shall serve without compensation.

History of Section.
(P.L. 2003, ch. 116, § 1; P.L. 2003, ch. 183, § 1; P.L. 2008, ch. 475, § 44.)



Chapter 23-13.3-5 - Reports.

§ 23-13.3-5 Reports.  Three (3) years after the date a birth defects surveillance and information system is implemented the department shall submit the first annual report to the governor, the general assembly, the Children's Cabinet and the Interagency Coordinating Council. The report shall describe the findings of the first year's reporting and set forth the council's recommendations for the betterment of the birth defects surveillance and information system. In addition, the council shall make recommendations to the appropriate state agencies whenever it considers the recommendations to be necessary.

History of Section.
(P.L. 2003, ch. 116, § 1; P.L. 2003, ch. 183, § 1.)






Chapter 23-13.4 - Hazardous Chemicals  Contamination of Breast Milk and Environment

Chapter 23-13.4-1 - Legislative findings.

§ 23-13.4-1 Legislative findings.  The legislature finds and declares all of the following:

(1) Chemicals known as brominated flame retardants (BFRs) are widely used in Rhode Island. To meet stringent fire standards, manufacturers add BFRs to a multitude of products, including plastic housing of electronics and computers, circuit boards, and the foam and textiles used in furniture.

(2) Polybrominated diphenyl ether (PBDE), which is a subcategory of BFRs, has increased fortyfold in human breast milk since the 1970s.

(3) PBDE has the potential to disrupt thyroid hormone balance and contribute to a variety of developmental deficits, including low intelligence and learning disabilities. PBDE may also have the potential to cause cancer.

(4) Substantial efforts to eliminate BFRs from products have been made throughout the world, including private and public sectors. These efforts have made available numerous alternatives safe to human health while meeting stringent fire standards. To meet market demand, it is in the interest of Rhode Island manufacturers to eliminate the use of BFRs.

(5) In order to protect the public health and the environment, the legislature believes it is necessary for the state to develop a precautionary approach regarding the production, use, storage, and disposal of products containing brominated fire retardants.

History of Section.
(P.L. 2006, ch. 591, § 1; P.L. 2008, ch. 475, § 45.)



Chapter 23-13.4-2 - Definitions.

§ 23-13.4-2 Definitions.  For purposes of this chapter, the following words shall have the following meanings:

(1) "DecaBDE" means decabromodiphenyl ether.

(2) "OctaBDE" means octabrominated diphenyl ether or any technical mixture in which octabrominated diphenyl ether is a predominate congener.

(3) "PBDE" means polybrominated diphenyl ether.

(4) "PentaBDE" means pentabrominated diphenyl ether or any technical mixture in which pentabrominated diphenyl ether is a predominate congener including, but not limited to, metal furniture, machinery, major appliances, electronic products, and wood-burning stoves.

History of Section.
(P.L. 2006, ch. 591, § 1; P.L. 2008, ch. 475, § 45.)



Chapter 23-13.4-3 - Manufacturing, processing or distribution.

§ 23-13.4-3 Manufacturing, processing or distribution.  (a) Effective January 1, 2007, a person may not manufacture, process, or distribute in commerce a product or a flame-retardant part of a product containing more than one-tenth (1/10%) of one percent (1%) of pentaBDE or octaBDE.

(b) Subsection (a) of this section does not apply to the following:

(1) The sale by a business, charity, or private party of any used product containing PBDE.

(2) The distribution in commerce of original equipment manufacturer replacement service parts manufactured prior to July 14, 2006.

(3) The processing of recycled material containing pentaBDE or octaBDE in compliance with applicable state and federal laws.

(4) Use of products containing small quantities of PBDEs that are produced or used or used for scientific research on the health or environmental effects of PBDEs.

History of Section.
(P.L. 2006, ch. 591, § 1; P.L. 2008, ch. 475, § 45.)



Chapter 23-13.4-4 - "DecaBDE" study.

§ 23-13.4-4 "DecaBDE" study.  By January 2, 2007, the department of environmental management shall submit to the general assembly a report that reviews the latest available scientific research to address the following issues:

(1) Whether decaBDE is bio-accumulating in humans and the environment, and if so, whether the levels of decaBDE are increasing, decreasing, or staying the same;

(2) How are humans exposed to decaBDE;

(3) What health effects could result from exposure to decaBDE, and are current levels of exposure at levels that could produce these effects;

(4) Whether decaBDE breaks down into more harmful chemicals that could damage public health; and

(5) Whether effective flame retardants are available for decaBDE uses, and whether the use of available alternatives reduce health risks while still maintaining an adequate level of flame retardant performance.

History of Section.
(P.L. 2006, ch. 591, § 1; P.L. 2008, ch. 475, § 45.)



Chapter 23-13.4-5 - Review of "decaBDE" Study.

§ 23-13.4-5 Review of "decaBDE" Study.  By February 28, 2007, the department of health shall submit to the general assembly a report that reviews the department of environmental management's decaBDE study. In addition to a review of any public health implications the department of health believes would result from exposure to decaBDE, it shall also comment on the following:

(1) The known exposure pathways for humans to decaBDE;

(2) What scientific evidence exists to demonstrate that decaBDE breaks down into other chemicals that could pose public health concerns; and

(3) What research and analysis exists on the potential human health effects of flame retardants that could be used as alternative to decaBDE.

History of Section.
(P.L. 2006, ch. 591, § 1; P.L. 2008, ch. 475, § 45.)



Chapter 23-13.4-6 - Transportation of products containing PBDEs.

§ 23-13.4-6 Transportation of products containing PBDEs.  Nothing in this chapter restricts a manufacturer, importer, or distributor from transporting products containing PBDEs through this state or storing PBDEs in this state for further distribution.

History of Section.
(P.L. 2006, ch. 591, § 1.)






Chapter 23-13.5 - Breastfeeding in Public Places

Chapter 23-13.5-1 - Breastfeeding in public places.

§ 23-13.5-1 Breastfeeding in public places.  A woman may feed her child by bottle or breast in any place open to the public.

History of Section.
(P.L. 2008, ch. 223, § 1; P.L. 2008, ch. 308, § 1.)



Chapter 23-13.5-2 - Remedies.

§ 23-13.5-2 Remedies.  In any civil action alleging a violation of this chapter, the court may:

(1) Afford injunctive relief against any person, entity or public accommodation that commits or proposes to commit a violation of this chapter; and

(2) Award compensatory damages and reasonable attorney's fees and costs to a prevailing plaintiff.

History of Section.
(P.L. 2008, ch. 223, § 1; P.L. 2008, ch. 308, § 1.)






Chapter 23-14 - Childhood Disease Fund

Chapter 23-14-1 - Declaration of intent.

§ 23-14-1 Declaration of intent.  (a) Whereas, the state recognizes that many of the children with special health care needs, as well as their families, are forced to bear substantial physical, emotional, social, and financial hardships associated with the child's illness;

(b) Whereas, the financial costs for treatment and continued health care for children with special health care needs are often prohibitive, while many families may be without health care coverage, or be ineligible for publicly funded assistance, or coverage may be inadequate to cover many of the costs related to treatment or continued medical care;

(c) Whereas, many families of children with special health care needs cannot be with their children during vital pre-and post operative periods or for periods of post operative treatment due to their inability to meet travel expenses;

(d) Whereas, many nonprofit organizations in Rhode Island attempt to ameliorate this distressing situation for the children with special health care needs and their families by providing medicines, medical equipment, and funding to help to defray the costs associated with the care and treatment of these youngsters not otherwise provided for; and

(e) Whereas, as admirable as the efforts of these nonprofit organizations are, it is widely acknowledged that they lack the funding to meet all of the remaining needs of children with special health care needs;

(f) It is declared to be the intent of the state to provide a means by which children with special health care needs, whose needs for medical treatment, care, and equipment are not otherwise provided for, may be financed through a voluntary check-off of a portion of an income tax refund owed to a taxpayer by the state. It is also intended that funds generated by the check-off be supplemental to any funds which would otherwise be available for the purposes mentioned in this section, and that the funds be used only for direct provision of medicines, medical equipment, medical treatment, or care to children with special health care needs and travel expenses for child disease victims and their families when it is necessary for the child to receive treatment at an out-of-state medical treatment facility.

History of Section.
(P.L. 1989, ch. 384, § 1; P.L. 1999, ch. 83, § 48; P.L. 1999, ch. 130, § 48.)



Chapter 23-14-2 - Definitions.

§ 23-14-2 Definitions.  As used in this chapter, the following words shall be construed as follows unless the context clearly indicates otherwise:

(1) "Child with special health care needs" means any minor under the age of eighteen (18) who is a domiciled resident of the state who suffers from a chronic medical illness.

(2) "Eligible organization(s)" means the following Rhode Island based organizations and Rhode Island affiliates of the following national organizations:

(i) American Diabetes Association, R.I. Affiliate, Inc.;

(ii) R.I. Lung Association, Inc.;

(iii) Arthritis Foundation, R.I. Chapter;

(iv) American Cancer Society, R.I. Division, Inc.;

(v) Hospice Care of R.I., Inc.;

(vi) Leukemia Society of R.I., Inc., R.I. Chapter;

(vii) Easter Seal Society of R.I., Inc.;

(viii) R.I. Society to Prevent Blindness;

(ix) United Cerebral Palsy of R.I.;

(x) R.I. Hemophilia Foundation;

(xi) American Heart Association, R.I. Affiliate, Inc.;

(xii) Cystic Fibrosis Foundation, R.I. Chapter;

(xiii) National Foundation of Ileitis & Colitis;

(xiv) Mental Health Association of R.I.;

(xv) Muscular Dystrophy Association, Inc.;

(xvi) National Multiple Sclerosis Society; and

(xvii) RI Arc.

(3) "Eligible services" means the direct provision of medicines, medical equipment and supplies, medical treatment or care to children with special health care needs, and travel expenses including transportation, meals, and lodging of children with special health care needs and their families when it is necessary for the child to receive medical treatment at an out-of-state medical treatment facility. The term "eligible services" shall not include any financial costs related to administration, promotion, education, or personnel related to the provision of eligible services or any other services which may be provided by a qualified organization. "Eligible services" shall also not include any tangible or intangible items which are not provided directly to children with special health care needs.

(4) "Emergency services" means eligible services which would normally be provided for by a health insurance program or a publicly funded assistance program, but for any reason are not immediately available to the child with special health care needs. The term "emergency services" also means the provision of eligible services on an emergency only basis to a child with special health care needs who is not a domiciled resident of the state.

(5) "Qualified organization(s)" means eligible organizations which have submitted applications to the general treasurer and have been certified for the application year by the general treasurer as provided by the provisions of this chapter.

History of Section.
(P.L. 1989, ch. 384, § 1; P.L. 1999, ch. 83, § 48; P.L. 1999, ch. 130, § 48.)



Chapter 23-14-3 - Childhood disease fund established  Uses of the fund.

§ 23-14-3 Childhood disease fund established  Uses of the fund.  (a) There is established a separate fund within the general fund to be called the childhood disease fund which shall be administered by the general treasurer in accordance with the same laws and fiscal procedures as the general funds of the state. The fund shall consist of sums collected as a result of the taxpayer check-off as provided for in section 44-30-2.3. The general treasurer is authorized to accept any grant, devise, bequest, donation, gift, or assignment of money, bonds, or other valuable securities for deposit in and credit of the childhood disease fund.

(b) The monies received under this chapter and § 44-30-2.3 shall be made available by the treasurer annually by September 30 to qualified organizations and shall be distributed equally among all qualified organizations certified by the department of health for the funding year.

(c) Upon distribution to qualified organizations, the monies shall be used exclusively for child disease victims and their families for eligible services and emergency services. Provided, however, that qualified organizations shall seek and are entitled to reimbursement from a health insurance program or publicly funded assistance program, for emergency services when the cost of emergency services would normally be provided for by the respective program.

(d) Any eligible organization which seeks qualified organization status for a funding year shall submit an application to the department of health not later than July 15 of the year for which they seek status. The application must include:

(1) The specific nature of the eligible and/or emergency services the eligible organization is proposing to provide and which group or classification(s) of child disease victims the services are proposed to be provided to;

(2) Eligible services that the eligible organization has provided in the past year or is currently providing and the annual cost of the services;

(3) Whether the monies sought under this chapter will be used to fund new or existing programs for eligible services; and

(4) Any other information the department of health deems necessary to facilitate the purposes of this chapter.

(e) Upon receipt of the annual application from eligible organizations as provided in this section, the director of the department of health shall review each application to determine if it complies with the intent and requirements of this chapter. Upon a finding by the director of the department of health that the application complies with the intent and requirements of this chapter, the director of the department of health shall certify that the eligible organization has been designated as a qualified organization for the funding year. The director of the department of health shall provide notice of approval or denial of certification not later than September 15 to each eligible organization that has submitted an annual application.

(f) The director of the department of health is authorized to promulgate any rules or regulations and prescribe forms necessary to facilitate the provisions of this chapter.

History of Section.
(P.L. 1989, ch. 384, § 1; P.L. 1990, ch. 374, § 2; P.L. 1999, ch. 83, § 48; P.L. 1999, ch. 130, § 48.)



Chapter 23-14-4 - Severability.

§ 23-14-4 Severability.  If the provisions of this chapter or the application of the provisions of this chapter to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1989, ch. 384, § 1.)






Chapter 23-14.1 - Health Professional Loan Repayment Program

Chapter 23-14.1-1 - Legislative findings.

§ 23-14.1-1 Legislative findings.  The general assembly finds that:

(1) It is the right of every citizen of the state to have ready access to quality health care; and

(2) Health care facilities serving the poor, including community health centers throughout the state, are experiencing increasing difficulty in attracting and retaining physicians and other health professionals to administer to the needy populations they serve. Therefore, it is the general assembly's intent to provide incentives, in the form of loan repayment, to physicians, dentists, dental hygienists, nurse practitioners, certified nurse midwives, physician assistants and any other eligible health care professional under § 338A of the Public Health Service Act, 42 U.S.C. § 254l, who desire to serve the health care needs of medically underserved individuals in Rhode Island.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-2 - Definitions.

§ 23-14.1-2 Definitions.  For the purpose of this chapter, the following words and terms have the following meanings unless the context clearly requires otherwise:

(1) "Authority" means the higher education assistance authority.

(2) "Board" means the health professional loan repayment board.

(3) "Community health center" means a health care facility as defined and licensed under chapter 17 of this title.

(4) "Director" means the director of the higher education assistance authority.

(5) "Eligible health professional" means a physician, dentist, dental hygienist, nurse practitioner, certified nurse midwife, physician assistant, or any other eligible health care professional under § 338A of the Public Health Service Act, 42 U.S.C. § 254l, licensed in the state who has entered into a contract with the board to serve medically underserved populations.

(6) "Loan repayment" means an amount of money to be repaid to satisfy loan obligations incurred to obtain a degree or certification in an eligible health profession as defined in subdivision (5).

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-3 - Health professional loan repayment program established.

§ 23-14.1-3 Health professional loan repayment program established.  There is established within the higher education assistance authority, to be administered by the director, the health professional loan repayment program whose purpose shall be to provide loan repayment to eligible health professionals to defray the cost of their professional education.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-4 - Health professional loan repayment board.

§ 23-14.1-4 Health professional loan repayment board.  (a) There is created the health professional loan repayment board, which shall consist of the director of the department of health and eight (8) members appointed by the governor with the advice and consent of the senate. The governor shall give due consideration to any recommendations for nominations submitted to him or her by the Rhode Island Medical Society; the Rhode Island Dental Association; the Rhode Island Health Center Association; the dean of the Brown University Medical School; the dean of the College of Nursing at the University of Rhode Island; the Rhode Island State Nurses' Association; the Hospital Association of Rhode Island; the Rhode Island higher education assistance authority. All appointed members shall serve for terms of three (3) years and shall receive no compensation for their services. Board members shall be eligible to succeed themselves.

(b) The director of the department of health shall serve as chairperson. The board shall elect such other officers as it deems necessary from among its members. All meetings shall be called by the chairperson.

(c) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1993, ch. 191, § 1; P.L. 1995, ch. 58, § 1; P.L. 2001, ch. 180, § 42; P.L. 2006, ch. 103, § 2; P.L. 2006, ch. 144, § 2; P.L. 2007, ch. 310, § 1; P.L. 2007, ch. 412, § 1.)



Chapter 23-14.1-5 - Duties of the board.

§ 23-14.1-5 Duties of the board.  The board shall:

(1) Determine which areas of the state shall be eligible to participate in the loan repayment program each year, based on health professional shortage area designations.

(2) Receive and consider all applications for loan repayment made by eligible health professionals.

(3) Conduct a careful and full investigation of the ability, character, financial needs, and qualifications of each applicant.

(4) Consider the intent of the applicant to practice in a health professional shortage area and to adhere to all the requirements for participation in the loan repayment program.

(5) Submit to the director a list of those individuals eligible for loan repayment and amount of loan repayment to be granted.

(6) Promulgate rules and regulations to ensure an effective implementation and administration of the program.

(7) Within ninety (90) days after the end of each fiscal year, the board shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state, of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, applications considered and their disposition, rules or regulations promulgated, studies conducted, polices and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the committee; a summary of any training courses held pursuant to this chapter; a briefing on anticipated activities in the upcoming fiscal year, and findings and recommendations for improvements. The report shall be posted electronically on the websites of the general assembly and the secretary of state pursuant to the provisions of § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(8) Conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, be approved by the board, and be conducted by the chair of the board. The board may approve the use of any board and/or staff members and/or individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14 and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of June 16, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1993, ch. 191, § 1; P.L. 2006, ch. 103, § 2; P.L. 2006, ch. 144, § 2; P.L. 2008, ch. 475, § 46.)



Chapter 23-14.1-6 - Duties of the director.

§ 23-14.1-6 Duties of the director.  The director shall:

(1) Grant loan repayments to successful applicants as determined by the board.

(2) Enter into contracts, on behalf of the higher education assistance authority with each successful applicant, reflecting the purpose and intent of this chapter.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-7 - Conditions of loan repayment.

§ 23-14.1-7 Conditions of loan repayment.  (a) Loan repayments under the provisions of this chapter shall be based upon the condition that the recipient apply for a license to practice medicine, dentistry, dental hygiene, nurse midwifery, as a registered nurse practitioner, or as a health care professional under § 338A of the Public Health Service Act, 42 U.S.C. § 254l, or be registered as a physician assistant in Rhode Island at the earliest practicable opportunity.

(b) A recipient must agree to accept all patients regardless of their ability to pay for services received. A recipient must agree to accept all forms of insurance as payment in full, including Titles XVIII and XIX of the Social Security Act, 42 U.S.C. § 1395 et seq.

(c) A recipient shall be required to practice full-time in a health professional shortage area for a minimum of two (2) years in order to be eligible to participate in the program.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-8 - Contracts required.

§ 23-14.1-8 Contracts required.  Prior to being granted loan repayment each eligible health professional shall enter into a contract with the authority agreeing to the terms and conditions upon which the loan repayment is granted. The contract shall include any provisions that are required to fulfill the purposes of this chapter and those deemed advisable by the director.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-9 - Penalty for failure to complete contract.

§ 23-14.1-9 Penalty for failure to complete contract.  (a) If the recipient of a loan repayment fails, without justifiable cause, to practice pursuant to the terms and conditions of his or her contract with the authority, a penalty for the failure to complete the contract will be imposed. If the recipient fails to complete the period of obligated service, he or she shall be liable to the state of Rhode Island for:

(1) An amount equal to the total paid on behalf of the recipient; and

(2) An unserved obligation penalty equal to the number of months of obligated service not completed by the recipient multiplied by one thousand dollars ($1,000).

(b) If the recipient fails to complete one year of service, he or she shall be liable to the state of Rhode Island for:

(1) An amount equal to the total paid on behalf of the recipient; and

(2) An unserved obligation penalty equal to the number of months in the full period multiplied by one thousand dollars ($1,000).

(c) Any amount owed shall be paid to the State of Rhode Island within one year of the date that the recipient is in breach of contract.

(d) Where the director, subject to the approval of the board, determines that there exists justifiable cause for the failure of a recipient to practice pursuant to the terms and conditions of the contract, he or she may relieve the recipient of the obligation to fulfill any or all of the terms of the contract.

History of Section.
(P.L. 1993, ch. 191, § 1; P.L. 1995, ch. 58, § 1.)



Chapter 23-14.1-10 - Severability.

§ 23-14.1-10 Severability.  The provisions of this chapter are severable. If any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1993, ch. 191, § 1.)



Chapter 23-14.1-11 - Appropriation.

§ 23-14.1-11 Appropriation.  The general assembly shall annually appropriate one hundred thousand dollars ($100,000) for the purpose of repayment of health education loans as outlined in this bill. Those funds shall be taken from the department of health appropriation for the governor's children's health initiative, (RIte Track program). Funds in this account shall be used only for the purpose of repayment of health education loans as outlined in this chapter. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or so much of it as may be required from time to time, upon the receipt to him or her of duly authenticated vouchers. Implementation of this program is contingent upon the appropriation of the required resources.

History of Section.
(P.L. 1993, ch. 191, § 1.)






Chapter 23-15 - Determination of Need for New Health Care Equipment and New Institutional Health Services

Chapter 23-15-1 - Short title.

§ 23-15-1 Short title.  This chapter may be cited as the "Health Care Certificate of Need Act of Rhode Island".

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-1.)



Chapter 23-15-2 - Definitions.

§ 23-15-2 Definitions.  As used in this chapter:

(1) "Affected person" means and includes the person whose proposal is being reviewed, or the applicant, health care facilities located within the state which provide institutional health services, the state medical society, the state osteopathic society, those voluntary nonprofit area-wide planning agencies that may be established in the state, the state budget office, the office of health insurance commissioner, any hospital or medical service corporation organized under the laws of the state, the statewide health coordinating council, contiguous health systems agencies, and those members of the public who are to be served by the proposed new institutional health services or new health care equipment.

(2) "Cost impact analysis" means a written analysis of the effect that a proposal to offer or develop new institutional health services or new health care equipment, if approved, will have on health care costs and shall include any detail that may be prescribed by the state agency in rules and regulations.

(3) "Director" means the director of the Rhode Island state department of health.

(4) "Health care facility" means any institutional health service provider, facility or institution, place, building, agency, or portion of them, whether a partnership or corporation, whether public or private, whether organized for profit or not, used, operated, or engaged in providing health care services, which are limited to hospitals, nursing facilities, home nursing care provider, home care provider, hospice provider, inpatient rehabilitation centers (including drug and/or alcohol abuse treatment centers), certain facilities providing surgical treatment to patients not requiring hospitalization (surgi-centers, multi-practice physician ambulatory surgery centers and multi-practice podiatry ambulatory surgery centers) and facilities providing inpatient hospice care. Single-practice physician or podiatry ambulatory surgery centers (as defined in subdivisions 23-17-2(13) and 23-17-2(14), respectively) are exempt from the requirements of chapter 15 of this title; provided, however, that such exemption shall not apply if a single-practice physician or podiatry ambulatory surgery center is established by a medical practice group (as defined in § 5-37-1) within two (2) years following the formation of such medical practice group, when such medical practice group is formed by the merger or consolidation of two (2) or more medical practice groups or the acquisition of one medical practice group by another medical practice group. The term "health care facility" does not include Christian Science institutions (also known as Christian Science nursing facilities) listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc.

(ii) Any provider of hospice care who provides hospice care without charge shall be exempt from the provisions of this chapter.

(5) "Health care provider" means a person who is a direct provider of health care services (including but not limited to physicians, dentists, nurses, podiatrists, physician assistants, or nurse practitioners) in that the person's primary current activity is the provision of health care services for persons.

(6) "Health services" means organized program components for preventive, assessment, maintenance, diagnostic, treatment, and rehabilitative services provided in a health care facility.

(7) "Health services council" means the advisory body to the Rhode Island state department of health established in accordance with chapter 17 of this title, appointed and empowered as provided to serve as the advisory body to the state agency in its review functions under this chapter.

(8) "Institutional health services" means health services provided in or through health care facilities and includes the entities in or through which the services are provided.

(9) "New health care equipment" means any single piece of medical equipment (and any components which constitute operational components of the piece of medical equipment) proposed to be utilized in conjunction with the provision of services to patients or the public, the capital costs of which would exceed two million two hundred fifty thousand dollars ($2,250,000); provided, however, that the state agency shall exempt from review any application which proposes one for one equipment replacement as defined in regulation. Further, beginning July 1, 2012 and each July thereafter the amount shall be adjusted by the percentage of increase in the consumer price index for all urban consumers (CPI-U) as published by the United States department of labor statistics as of September 30 of the prior calendar year.

(10) "New institutional health services" means and includes:

(i) Construction, development, or other establishment of a new health care facility.

(ii) Any expenditure except acquisitions of an existing health care facility which will not result in a change in the services or bed capacity of the health care facility by or on behalf of an existing health care facility in excess of five million two hundred fifty thousand dollars ($5,250,000) which is a capital expenditure including expenditures for predevelopment activities; provided further, beginning July 1, 2012 and each July thereafter the amount shall be adjusted by the percentage of increase in the consumer price index for all urban consumers (CPI-U) as published by the United States department of labor statistics as of September 30 of the prior calendar year.

(iii) Where a person makes an acquisition by or on behalf of a health care facility or health maintenance organization under lease or comparable arrangement or through donation, which would have required review if the acquisition had been by purchase, the acquisition shall be deemed a capital expenditure subject to review.

(iv) Any capital expenditure which results in the addition of a health service or which changes the bed capacity of a health care facility with respect to which the expenditure is made, except that the state agency may exempt from review by rules and regulations promulgated for this chapter any bed reclassifications made to licensed nursing facilities and annual increases in licensed bed capacities of nursing facilities that do not exceed the greater of ten (10) beds or ten percent (10%) of facility licensed bed capacity and for which the related capital expenditure does not exceed two million dollars ($2,000,000).

(v) Any health service proposed to be offered to patients or the public by a health care facility which was not offered on a regular basis in or through the facility within the twelve (12) month period prior to the time the service would be offered, and which increases operating expenses by more than one million five hundred thousand dollars ($1,500,000), except that the state agency may exempt from review by rules and regulations promulgated for this chapter any health service involving reclassification of bed capacity made to licensed nursing facilities. Further beginning July 1, 2012 and each July thereafter the amount shall be adjusted by the percentage of increase in the consumer price index for all urban consumers (CPI-U) as published by the United States department of labor statistics as of September 30 of the prior calendar year.

(vi) Any new or expanded tertiary or specialty care service, regardless of capital expense or operating expense, as defined by and listed in regulation, the list not to exceed a total of twelve (12) categories of services at any one time and shall include full body magnetic resonance imaging and computerized axial tomography; provided, however, that the state agency shall exempt from review any application which proposes one for one equipment replacement as defined by and listed in regulation. Acquisition of full body magnetic resonance imaging and computerized axial tomography shall not require a certificate of need review and approval by the state agency if satisfactory evidence is provided to the state agency that it was acquired for under one million dollars ($1,000,000) on or before January 1, 2010 and was in operation on or before July 1, 2010.

(11) "Person" means any individual, trust or estate, partnership, corporation (including associations, joint stock companies, and insurance companies), state or political subdivision, or instrumentality of a state.

(12) "Predevelopment activities" means expenditures for architectural designs, plans, working drawings and specifications, site acquisition, professional consultations, preliminary plans, studies, and surveys made in preparation for the offering of a new institutional health service.

(13) "State agency" means the Rhode Island state department of health.

(14) "To develop" means to undertake those activities which, on their completion, will result in the offering of a new institutional health service or new health care equipment or the incurring of a financial obligation, in relation to the offering of that service.

(15) "To offer" means to hold oneself out as capable of providing, or as having the means for the provision of, specified health services or health care equipment.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-2; P.L. 1980, ch. 80, § 1; P.L. 1980, ch. 86, § 1; P.L. 1982, ch. 194, § 1; P.L. 1982, ch. 379, § 2; P.L. 1983, ch. 187, § 2; P.L. 1984, ch. 4, § 2; P.L. 1984, ch. 325, § 1; P.L. 1986, ch. 363, § 1; P.L. 1987, ch. 542, § 1; P.L. 1990, ch. 75, § 2; P.L. 1991, ch. 290, § 1; P.L. 1992, ch. 262, § 1; P.L. 1996, ch. 285, § 1; P.L. 1996, ch. 310, § 1; P.L. 1996, ch. 433, § 1; P.L. 1999, ch. 169, § 7; P.L. 2006, ch. 336, § 1; P.L. 2006, ch. 337, § 1; P.L. 2009, ch. 197, § 1; P.L. 2009, ch. 287, § 1; P.L. 2011, ch. 151, art. 15, § 2; P.L. 2011, ch. 212, § 1; P.L. 2011, ch. 250, § 1.)



Chapter 23-15-3 - Purpose.

§ 23-15-3 Purpose.  The purpose of this chapter is to provide for the development, establishment, and enforcement of standards for the authorization and allocation of new institutional health services and new health care equipment.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-3.)



Chapter 23-15-4 - Review and approval of new health care equipment and new institutional health services.

§ 23-15-4 Review and approval of new health care equipment and new institutional health services.  (a) No health care provider or health care facility shall develop or offer new health care equipment or new institutional health services in Rhode Island, the magnitude of which exceeds the limits defined by this chapter, without prior review by the health services council and approval by the state agency; except that review by the health services council may be waived in the case of expeditious reviews conducted in accordance with § 23-15-5, and except that health maintenance organizations which fulfill criteria to be established in rules and regulations promulgated by the state agency with the advice of the health services council shall be exempted from the review and approval requirement established in this section upon approval by the state agency of an application for exemption from the review and approval requirement established in this section which contain any information that the state agency may require to determine if the health maintenance organization meets the criteria.

(b) No approval shall be made without an adequate demonstration of need by the applicant at the time and place and under the circumstances proposed, nor shall the approval be made without a determination that a proposal for which need has been demonstrated is also affordable by the people of the state.

(c) No approval of new institutional health services for the provision of health services to inpatients shall be granted unless the written findings required in accordance with § 23-15-6(b)(6) are made.

(d) Applications for determination of need shall be filed with the state agency on a date fixed by the state agency together with plans and specifications and any other appropriate data and information that the state agency shall require by regulation, and shall be considered in relation to each other no less than once a year. A duplicate copy of each application together with all supporting documentation shall be kept on file by the state agency as a public record.

(e) The health services council shall consider, but shall not be limited to, the following in conducting reviews and determining need:

(1) The relationship of the proposal to state health plans that may be formulated by the state agency;

(2) The impact of approval or denial of the proposal on the future viability of the applicant and of the providers of health services to a significant proportion of the population served or proposed to be served by the applicant;

(3) The need that the population to be served by the proposed equipment or services has for the equipment or services;

(4) The availability of alternative, less costly, or more effective methods of providing services or equipment, including economies or improvements in service that could be derived from feasible cooperative or shared services;

(5) The immediate and long term financial feasibility of the proposal, as well as the probable impact of the proposal on the cost of, and charges for, health services of the applicant;

(6) The relationship of the services proposed to be provided to the existing health care system of the state;

(7) The impact of the proposal on the quality of health care in the state and in the population area to be served by the applicant;

(8) The availability of funds for capital and operating needs for the provision of the services or equipment proposed to be offered;

(9) The cost of financing the proposal including the reasonableness of the interest rate, the period of borrowing, and the equity of the applicant in the proposed new institutional health service or new equipment;

(10) The relationship, including the organizational relationship of the services or equipment proposed, to ancillary or support services;

(11) Special needs and circumstances of those entities which provide a substantial portion of their services or resources, or both, to individuals not residing within the state;

(12) Special needs of entities such as medical and other health professional schools, multidisciplinary clinics, and specialty centers; also, the special needs for and availability of osteopathic facilities and services within the state;

(13) In the case of a construction project:

(i) The costs and methods of the proposed construction,

(ii) The probable impact of the construction project reviewed on the costs of providing health services by the person proposing the construction project; and

(iii) The proposed availability and use of safe patient handling equipment in the new or renovated space to be constructed.

(14) Those appropriate considerations that may be established in rules and regulations promulgated by the state agency with the advice of the health services council;

(15) The potential of the proposal to demonstrate or provide one or more innovative approaches or methods for attaining a more cost effective and/or efficient health care system;

(16) The relationship of the proposal to the need indicated in any requests for proposals issued by the state agency;

(17) The input of the community to be served by the proposed equipment and services and the people of the neighborhoods close to the health care facility who are impacted by the proposal;

(18) The relationship of the proposal to any long-range capital improvement plan of the health care facility applicant.

(19) Cost impact statements forwarded pursuant to subsection 23-15-6(e).

(f) In conducting its review, the health services council shall perform the following:

(1) Within one hundred and fifteen (115) days after initiating its review, which must be commenced no later than thirty-one (31) days after the filing of an application, the health services council shall determine as to each proposal whether the applicant has demonstrated need at the time and place and under the circumstances proposed, and in doing so may apply the criteria and standards set forth in subsection (e) of this section; provided however, that a determination of need shall not alone be sufficient to warrant a recommendation to the state agency that a proposal should be approved. The director shall render his or her decision within five (5) days of the determination of the health services council.

(2) Prior to the conclusion of its review in accordance with § 23-15-6(e), the health services council shall evaluate each proposal for which a determination of need has been established in relation to other proposals, comparing proposals with each other, whether similar or not, establishing priorities among the proposals for which need has been determined, and taking into consideration the criteria and standards relating to relative need and affordability as set forth in subsection (e) of this section and § 23-15-6(f).

(3) At the conclusion of its review, the health services council shall make recommendations to the state agency relative to approval or denial of the new institutional health services or new health care equipment proposed; provided that:

(i) The health services council shall recommend approval of only those proposals found to be affordable in accordance with the provisions of § 23-15-6(f); and

(ii) If the state agency proposes to render a decision that is contrary to the recommendation of the health services council, the state agency must render its reasons for doing so in writing.

(g) Approval of new institutional health services or new health care equipment by the state agency shall be subject to conditions that may be prescribed by rules and regulations developed by the state agency with the advice of the health services council, but those conditions must relate to the considerations enumerated in subsection (e) and to considerations that may be established in regulations in accordance with subsection (e)(14).

(h) The offering or developing of new institutional health services or health care equipment by a health care facility without prior review by the health services council and approval by the state agency shall be grounds for the imposition of licensure sanctions on the facility, including denial, suspension, revocation, or curtailment or for imposition of any monetary fines that may be statutorily permitted by virtue of individual health care facility licensing statutes.

(i) No government agency and no hospital or medical service corporation organized under the laws of the state shall reimburse any health care facility or health care provider for the costs associated with offering or developing new institutional health services or new health care equipment unless the health care facility or health care provider has received the approval of the state agency in accordance with this chapter. Government agencies and hospital and medical service corporations organized under the laws of the state shall, during budget negotiations, hold health care facilities and health care providers accountable to operating efficiencies claimed or projected in proposals which receive the approval of the state agency in accordance with this chapter.

(j) In addition, the state agency shall not make grants to, enter into contracts with, or recommend approval of the use of federal or state funds by any health care facility or health care provider which proceeds with the offering or developing of new institutional health services or new health care equipment after disapproval by the state agency.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-4; P.L. 1980, ch. 80, § 1; P.L. 1984, ch. 4, § 2; P.L. 1985, ch. 498, § 1; P.L. 1985, ch. 500, § 1; P.L. 1987, ch. 395, § 1; P.L. 1990, ch. 223, § 1; P.L. 1991, ch. 290, § 1; P.L. 1996, ch. 433, § 1; P.L. 2004, ch. 267, § 1; P.L. 2004, ch. 290, § 1; P.L. 2006, ch. 336, § 1; P.L. 2006, ch. 337, § 1; P.L. 2006, ch. 353, § 3; P.L. 2006, ch. 463, § 3.)



Chapter 23-15-4.1 - Exemption for nonclinical capital expenditures.

§ 23-15-4.1 Exemption for nonclinical capital expenditures.  Notwithstanding the requirements of any other provisions of any general or public laws, capital expenditures by a health care facility that are not directly related to the provision of health services as defined in this chapter, including, but not limited to, capital expenditures for parking lots, billing computer systems, and telephone systems, shall not require a certificate of need review and approval by the state agency.

History of Section.
(P.L. 1982, ch. 82, § 1; P.L. 1991, ch. 290, § 1; P.L. 1996, ch. 433, § 1.)



Chapter 23-15-4.2 - Exemption for research.

§ 23-15-4.2 Exemption for research.  Notwithstanding the requirements of any other provisions of any general or public laws, capital expenditures by a health care facility related to research in basic biomedical or medical research areas that are not directly related to the provision of clinical or patient care services shall not require a certificate of need review and approval by the state agency.

History of Section.
(P.L. 1983, ch. 318, § 1; P.L. 1985, ch. 495, § 1; P.L. 1991, ch. 290, § 1; P.L. 1996, ch. 433, § 1.)



Chapter 23-15-4.4 - Exemption for voter approved capital bond issues for health care facilities.

§ 23-15-4.4 Exemption for voter approved capital bond issues for health care facilities.  Notwithstanding the requirements of any other provisions of any general law or public laws, voter approved state bond issues authorizing capital expenditures for state health care facilities shall not require a certificate of need review and approval by the state agency.

History of Section.
(P.L. 1991, ch. 290, § 2; P.L. 1996, ch. 433, § 1.)



Chapter 23-15-5 - Expeditious review.

§ 23-15-5 Expeditious review.  Any person who proposes to offer or develop new institutional health services or new health care equipment for documented emergency needs, or for the purpose of eliminating or preventing documented fire or safety hazards affecting the lives and health of patients or staff, or for compliance with accreditation standards required for receipt of federal or state reimbursement, or for any other purpose that the state agency may specify in rules and regulations, may apply for an expeditious review. The state agency may exercise its discretion in recommending approvals through an expeditious review except that no new institutional health service or new health care equipment may be approved through the expeditious review if provision of the new institutional health service or new health care equipment is contra-indicated by the state health plan as may be formulated by the state agency. Specific procedures for the conduct of expeditious reviews shall be promulgated in rules and regulations adopted by the state agency with the advice of the health services council.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-5; P.L. 1980, ch. 80, § 1.)



Chapter 23-15-6 - Procedures for review.

§ 23-15-6 Procedures for review.  (a) The state agency, with the advice of the health services council, and in accordance with the Administrative Procedures Act, chapter 35 of title 42, after public hearing pursuant to reasonable notice, which notice shall include affected persons, shall promulgate appropriate rules and regulations that may be designated to further the accomplishment of the purposes of this chapter including the formulation of procedures that may be particularly necessary for the conduct on reviews of particular types of new institutional health services or new health care equipment.

(b) Review procedures promulgated in accordance with subsection (a) shall include at least the following, except that substitute procedures for the conduct of expeditious and accelerated reviews may be promulgated by the state agency in accordance with § 23-15-5:

(1) Provision that the state agency established a process requiring potential applicants to file a detailed letter of intent to submit an application at least forty-five (45) days prior to the submission of an application and that the state agency shall undertake reviews in a timely fashion no less often than twice a year and give written notification to affected persons of the beginning of the review including the proposed schedule for the review, the period within which a public meeting may be held, and the manner by which notification will be provided of the time and place of any public meeting so held.

(2) Provision that no more than one hundred and twenty (120) days shall elapse between initial notification of affected persons and the final decision of the state agency.

(3) Provision that, if the state agency fails to act upon an application within the applicable period established in subsection (b)(2), the applicant may apply to the superior court of Providence County to require the state agency to act upon the application.

(4) Provision for review and comment by the health services council and any affected person, including but not limited to those parties defined in § 23-15-2(1) and the department of business regulation, the department of mental health, retardation, and hospitals, the department of human services, health maintenance organizations, and the state professional standards review organization, on every application for the determination of need.

(5) Provision that a public meeting may be held during the course of the state agency review at which any person may have the opportunity to present testimony. Procedures for the conduct of the public meeting shall be established in rules and regulations promulgated by the state agency with the advice of the health services council.

(6) Provision for issuance of a written decision by the state agency which shall be based upon the findings and recommendations of the health services council unless the state agency shall afford written justification for variance from that decision.

(ii) In the case of any proposed new institutional health service for the provision of health services to inpatients, a state agency shall not make a finding that the proposed new institutional health service is needed, unless it makes written findings as to:

(A) The efficiency and appropriateness of the use of existing inpatient facilities providing inpatient services similar to those proposed;

(B) The capital and operating costs (and their potential impact on patient charges), efficiency, and appropriateness of the proposed new institutional health services; and

(C) Makes each of the following findings in writing:

(I) That superior alternatives to inpatient services in terms of cost, efficiency, and appropriateness do not exist and that the development of alternatives is not practicable;

(II) That, in the case of new construction, alternatives to new construction (e.g., modernization or sharing arrangements) have been considered and implemented to the maximum extent practicable;

(III) That patients will experience serious problems in terms of costs, availability, or accessibility, or any other problems that may be identified by the state agency, in obtaining inpatient care of the type proposed in the absence of the proposed new service; and

(IV) That, in the case of a proposal for the addition of beds for the provision of skilled nursing or intermediate care, the relationship of the addition to the plans of other agencies of the state responsible for providing and financing long-term care (including home health services) has been considered.

(7) Provision for the distribution of the decision of the state agency, including its findings and recommendations, to the applicant and to affected persons.

(8) Provision that the state agency may approve or disapprove in whole or in part any application as submitted, but that the parties may mutually agree to a modification of any element of an application as submitted, without requiring resubmission of the application.

(9) Provision that any person affected may request in writing reconsideration of a state agency decision if the person:

(A) Presents significant relevant information not previously considered by the state agency;

(B) Demonstrates that there have been significant changes in factors or circumstances relied upon by the state agency in reaching its decision;

(C) Demonstrates that the state agency has materially failed to follow its adopted procedures in reaching its decision; or

(D) Provides any other basis for reconsideration that the state agency may have determined by regulation to constitute good cause.

(ii) Procedures for reconsideration shall be established in regulations promulgated by the state agency with the advice of the health services council.

(10) Provision that upon the request of any affected person, the decision of the state agency to issue, deny, or withdraw a certificate of need or to grant or deny an exemption shall be administratively reviewed under an appeals mechanism provided for in the rules and regulations of the state agency, with the review to be conducted by a hearing officer appointed by the director of health. The procedures for judicial review shall be in accordance with the provisions of § 42-35-15.

(c) The state agency shall publish at least annually a report of reviews of new institutional health services and new health care equipment conducted, together with the findings and decisions rendered in the course of the reviews. The reports shall be published on or about February 1 of each year and shall contain evaluations of the prior year's statutory changes where feasible.

(d) All applications reviewed by the state agency and all written materials pertinent to state agency review, including minutes of all health services council meetings, shall be accessible to the public upon request.

(e) In the case or review of proposals by health care facilities who by contractual agreement, chapter 19 of title 27, or other statute are required to adhere to an annual schedule of budget or reimbursement determination to which the state is a party, the state budget office, the office of the health insurance commissioner, and hospital service corporations organized under chapter 19 of title 27 shall forward to the health services council within forty-five (45) days of the initiation of the review of the proposals by the health services council under § 23-15-4(f)(1):

(1) A cost impact analysis of each proposal which analysis shall include, but not be limited to, consideration of increases in operating expenses, per diem rates, health care insurance premiums, and public expenditures; and

(2) Comments on acceptable interest rates and minimum equity contributions and/or maximum debt to be incurred in financing needed proposals.

(f) The health services council shall not make a recommendation to the state agency that a proposal be approved unless it is found that the proposal is affordable to the people of the state. In determining whether or not a proposal is affordable, the health service council shall consider the condition of the state's economy, the statements of authorities and/or parties affected by the proposals, and any other factors that it may deem appropriate.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-6; P.L. 1980, ch. 80, § 1; P.L. 1984, ch. 4, § 2; P.L. 1984, ch. 383, § 1; P.L. 1986, ch. 363, § 1; P.L. 1987, ch. 395, § 1; P.L. 1988, ch. 213, § 1; P.L. 1990, ch. 132, § 1; P.L. 1991, ch. 290, § 1; P.L. 1994, ch. 392, § 2; P.L. 1996, ch. 433, § 1; P.L. 2006, ch. 336, § 1; P.L. 2006, ch. 337, § 1.)



Chapter 23-15-6.1 - Action subsequent to review.

§ 23-15-6.1 Action subsequent to review.  Development of any new institutional health services or new health care equipment approved by the state agency must be initiated within one year of the date of the approval and may not exceed the maximum amount of capital expenditures specified in the decision of the state agency without prior authorization of the state agency. The state agency, with the advice of the health services council, shall adopt procedures for the review of the applicant's failure to develop new institutional health services or new health care equipment within the timeframe and capital limitation stipulated in this section, and for the withdrawal of approval in the absence of a good faith effort to meet the stipulated timeframe.

History of Section.
(P.L. 1980, ch. 80, § 2.)



Chapter 23-15-7 - Health services council.

§ 23-15-7 Health services council.  The health services council, established in accordance with chapter 17 of this title, shall function as the advisory body to the state agency in discharging the purpose of this chapter.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-7.)



Chapter 23-15-8 - Funds for administration.

§ 23-15-8 Funds for administration.  There is authorized to be appropriated from the state treasury those sums that may be necessary for the purposes of administering this chapter.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-8.)



Chapter 23-15-9 - Severability.

§ 23-15-9 Severability.  If any provision of this chapter or the application of any provision of this chapter to any person or circumstances shall be held invalid, the invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1978, ch. 269, § 3; G.L. 1956, § 23-17-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-15-9.)



Chapter 23-15-10 - Application fees.

§ 23-15-10 Application fees.  The state agency shall require that any applicant for certificate of need submit an application fee prior to requesting any review of matters pursuant to the requirements of this chapter; except that health care facilities owned and operated by the state of Rhode Island shall be exempt from this application fee requirement. The application fee shall be paid by check made payable to the general treasurer. Except for applications that propose new or expanded tertiary or specialty care services as defined in subdivision 23-15-2(10)(vi), submission of any application filed in accordance with § 23-15-4(d) shall include an application fee of five hundred dollars ($500) per application plus an amount equal to one quarter of one percent (0.25%) of the total capital expenditure costs associated with the application. For an application filed in accordance with the requirements of § 23-15-5 (Expeditious review), the application shall include an application processing fee of seven hundred and fifty dollars ($750) per application plus an amount equal to one quarter of one percent (0.25%) of the total capital expenditure costs associated with the application. Applications that propose new or expanded tertiary or specialty care services as defined in subdivision 23-15-2(10)(vi), shall include an application fee of ten thousand dollars ($10,000) plus an amount equal to one quarter of one percent (0.25%) of the total capital expenditure costs associated with the application. Application fees shall be non-refundable. All fees received pursuant to this chapter shall be deposited in the general fund.

History of Section.
(P.L. 1990, ch. 65, art. 45, § 1; P.L. 1993, ch. 38, art. 34, § 1; P.L. 2006, ch. 336, § 1; P.L. 2006, ch. 337, § 1.)



Chapter 23-15-11 - Reports, use of experts, all costs and expenses.

§ 23-15-11 Reports, use of experts, all costs and expenses.  The state agency may in effectuating the purposes of this chapter engage experts or consultants including, but not limited to, actuaries, investment bankers, accountants, attorneys, or industry analysts. Except for privileged or confidential communications between the state agency and engaged attorneys, all copies of final reports prepared by experts and consultants, and all costs and expenses associated with the reports, shall be public. All costs and expenses incurred under this provision shall be the responsibility of the applicant in an amount to be determined by the director as he or she shall deem appropriate. No application made pursuant to the requirements of this chapter shall be considered complete unless an agreement has been executed with the director for the payment of all costs and expenses in accordance with this section. The maximum cost and expense to an applicant for experts and/or consultants that may be required by the state agency shall be twenty thousand dollars ($20,000); provided however, that the maximum amount shall be increased by regulations promulgated by the state agency on or after January 1, 2008 by the most recently available annual increase in the federal consumer price index as determined by the state agency.

History of Section.
(P.L. 2006, ch. 336, § 2; P.L. 2006, ch. 337, § 2.)






Chapter 23-16 - Health Facilities Construction

Chapter 23-16-1 - Short title.

§ 23-16-1 Short title.  This chapter may be cited as the "Health Facilities Construction Act".

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-1.)



Chapter 23-16-2 - Federal funds for survey and planning.

§ 23-16-2 Federal funds for survey and planning.  Except where a single state agency is otherwise designated or established in accordance with any other state law, the department of health is designated to be the sole agency of the state to establish and administer any statewide plan for the construction, equipment, maintenance, or operation of any facility for the provision of care, treatment, diagnosis, rehabilitation, training, or related services, which plan is now or may be required as a condition to the eligibility for benefits under any federal act. The state department of health is also authorized to receive, administer, and expend any funds that may be available under any federal act or from any other source, public or private, for those purposes.

History of Section.
(P.L. 1965, ch. 152, § 1; P.L. G.L. 1956, § 23-15-2; 1979, ch. 39, § 1; G.L. 1956, § 23-16-2.)



Chapter 23-16-3 - State advisory council.

§ 23-16-3 State advisory council.  The governor shall establish a state advisory council or councils and appoint appropriate representatives, including representatives required as a condition of eligibility for benefits under the appropriate federal act or acts, to consult with the director of the state department of health in carrying out the purposes of this chapter.

History of Section.
(P.L. 1965, ch. 152, § 1; P.L. G.L. 1956, § 23-15-3; 1979, ch. 39, § 1; G.L. 1956, § 23-16-3.)



Chapter 23-16-4 - Powers of the director.

§ 23-16-4 Powers of the director.  The director of the state department of health is authorized and empowered to comply with or do any and all other acts or duties necessary or required to be done as a condition to receiving federal aid or grants with respect to the establishment, construction, maintenance, equipping, or operation for all the people of the state of adequate facilities and services as specified in § 23-16-2, including, but not limited to, the authority:

(1) To provide for an inventory of existing facilities or a particular category or categories of existing facilities, and to survey the need for additional facilities;

(2) To develop and administer a construction program or programs which, in conjunction with existing facilities, will afford adequate facilities to serve the people of the state;

(3) To provide methods of administration, including personnel standards, on a merit basis, and to require reports, make investigations, and prescribe regulations;

(4) To provide for priority of projects or facilities;

(5) To provide to applicants an opportunity for a fair hearing before the state department of health;

(6) To procure in the director's discretion the temporary or intermittent services of experts or consultants or organizations of experts or consultants by contract, when the services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties; and

(7) To prescribe and require compliance with standards of maintenance and operation applicable to those facilities that are reasonably necessary to protect the public health, welfare, and safety.

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-4.)



Chapter 23-16-5 - Compensation and meeting of council members.

§ 23-16-5 Compensation and meeting of council members.  Members of the state advisory council or councils that may be established under § 23-16-3, while serving on business of the council or councils, shall receive compensation at the rate of twenty-five dollars ($25.00) per day. The council or councils shall meet as frequently as the director deems necessary, but not less than once each year.

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-5.)



Chapter 23-16-6 - Funds for administration.

§ 23-16-6 Funds for administration.  There is authorized to be appropriated from the state treasury those sums that may be necessary for the purposes of administering this chapter.

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-6.)



Chapter 23-16-7 - Separation of funds.

§ 23-16-7 Separation of funds.  There is authorized to be established, separate and apart from all public money and funds of this state, the fund or funds that may be needed to comply with the regulations or requirements of the federal act or acts and to be used solely for the purposes that are established under the federal act or acts.

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-7.)



Chapter 23-16-8 - Severability.

§ 23-16-8 Severability.  If any provision of this chapter or the application of any provision of this chapter to any person or circumstance shall be held invalid, the invalidity shall not affect the provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1965, ch. 152, § 1; G.L. 1956, § 23-15-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16-8.)






Chapter 23-16.1 - New England Health Services and Facilities Compact

Chapter 23-16.1-1 - Compact authorized.

§ 23-16.1-1 Compact authorized.  The governor, on behalf of the state, is authorized and directed to execute a compact, substantially in the following form, with any one or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, and Vermont:

New England Health Services and Facilities Compact

Article I

The purpose of the New England health services and facilities compact shall be to provide the highest quality of health services and facilities through the establishment and maintenance of a coordinated program for the persons residing in the several states of New England, parties to the compact, with the aim of mutual assistance, planning for improvement of health services and facilities, transmitting new knowledge, and training and recruitment of health personnel.

Article II

There is hereby created and established a New England board of health services and facilities hereinafter known as the board which shall be an agency of each state party to the compact. The board shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the concurrent act or acts of the compacting states. The board shall consist of three (3) resident members from each compacting state, chosen in the manner and for the terms provided by law of the several states parties to this compact.

Article III

This compact shall become operative immediately as to those states executing it whenever any two (2) or more of the states of Maine, Vermont, New Hampshire, Massachusetts, Rhode Island or Connecticut have executed it in the form which is in accordance with the laws of the respective compacting states.

Article IV

The board shall annually elect from its members a chair and vice-chair and shall appoint and at its pleasure remove or discharge said officers. It may appoint and employ an executive secretary and may employ such stenographic, clerical, technical, or legal personnel as shall be necessary, and at its pleasure remove or discharge such personnel. It shall adopt a seal and suitable by-laws and shall promulgate any and all rules and regulations which may be necessary for the conduct of its business. It may maintain an office or offices within the territory of the compacting states and may meet at any time or place. Meetings shall be held at least twice each year. A majority of the members shall constitute a quorum for the transaction of business, but no action of the board imposing any obligation on any compacting state shall be binding unless a majority of the members from such compacting state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of health affecting only certain of the compacting states, the board may vote to authorize special meetings of the board members of such states. The board shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each compacting state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the compacting states which may be necessary to carry out the intent and purpose of this compact. The board shall not pledge the credit of any compacting state without consent of the legislature thereof given pursuant to the constitutional processes of said state. The board may meet any of its obligations in whole or in part with funds available to it under article VII of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under article VII hereof, the board shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the compacting states adequate to meet the same. Each compacting state reserves the right to provide hereafter by law for the examination and audit of the accounts of the board. The board shall appoint a treasurer who may be a member of the board, and disbursements by the board shall be valid only when authorized by the board and when vouchers therefor have been signed by the executive secretary and countersigned by the treasurer. The executive secretary shall be custodian of the records of the board with authority to attest to and certify such records or copies thereof.

Article V

The board shall have the power to: 1. Collect, correlate, and evaluate data in the fields of its interest under this compact; to publish reports, bulletins, and other documents making available the results of its research; and, in its discretion, to charge fees for said reports, bulletins, and documents; 2. Enter into such contractual agreements or arrangements with any of the compacting states or agencies thereof and with health institutions and agencies as may be required in the judgment of the board to provide adequate services and facilities in health fields covered by this compact.

Each of the compacting states shall contribute funds to carry out the contracts of the board. Except in those instances where the board by specific action allocates funds available to it under article VII hereof, it shall be the policy of the board to enter into such contracts only upon appropriation of funds by the compacting states. Any contract entered into shall be in accordance with rules and regulations promulgated by the board and in accordance with the laws of the compacting states.

Article VI

Each state agrees that, when authorized by the legislature pursuant to the constitutional processes, it will from time to time make available to the board such funds as may be required for the expenses of the board as authorized under the terms of this compact. The contribution of each state for this purpose shall be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the bureau of the census of the United States of America; unless the board shall adopt another basis in making its recommendation for appropriation to the compacting states.

Article VII

The board for the purposes of this compact is hereby empowered to receive grants, devises, gifts, and bequests which the board may agree to accept and administer. The board shall administer property held in accordance with special trusts, grants, and bequests and shall also administer grants and devises of land and gifts or bequests of personal property made to the board for special uses and shall execute said trusts, investing the proceeds thereof in notes or bonds secured by sufficient mortgages or other securities.

Article VIII

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby; provided, that if this compact is held to be contrary to the constitution of any compacting state the compact shall remain in full force and effect as to all other compacting states.

Article IX

This compact shall continue in force and remain binding upon a compacting state until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until two (2) years after notice thereof has been sent by the governor of the state desiring to withdraw to the governors of all other states then parties to the compact. Such withdrawal shall not relieve the withdrawing state from its obligations accruing hereunder prior to the effective date of withdrawal. Any state so withdrawing, unless reinstated, shall cease to have any claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of the compact. Thereafter, the withdrawing state may be reinstated by application after appropriate legislation is enacted by such state, upon approval by a majority vote of the board.

History of Section.
(P.L. 1963, ch. 80, § 1; G.L. 1956, § 23-40-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.1-1.)



Chapter 23-16.1-2 - When compact effective as to Rhode Island.

§ 23-16.1-2 When compact effective as to Rhode Island.  When the governor shall have executed the compact on behalf of this state and shall have caused a verified copy to be filed with the secretary of state, then the compact shall become operative and effective as between this state and the other state or states. The governor is authorized and directed to take any action that may be necessary to complete the exchange of official documents as between this and any other state executing the compact.

History of Section.
(P.L. 1963, ch. 80, § 1; G.L. 1956, § 23-40-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.1-2.)



Chapter 23-16.1-3 - Rhode Island members on board.

§ 23-16.1-3 Rhode Island members on board.  Upon the compact becoming operative, the governor shall appoint the three (3) resident members from Rhode Island who shall serve in accordance with article II of the compact for terms of one, two (2), and three (3) years, respectively, and until their successors are appointed and qualified. In the month of May in each year, the governor shall appoint one resident member to hold office until the first day of June in the third (3rd) year after his or her appointment, and until his or her successor is appointed and qualified, to succeed the member whose term shall next expire. Any vacancy in membership shall be filled by appointment for the remainder of the unexpired term. At all times one of the resident members shall be a representative of a non-profit or governmental agency or organization involved in the provision of health services; one resident member shall be a person who at the time of his or her appointment by the governor is a member of the general assembly; and one resident member shall be a citizen representative of the general public. All members shall serve without compensation but shall be entitled to receive reimbursement for reasonable and necessary expenses actually incurred in the performance of their duties.

History of Section.
(P.L. 1963, ch. 80, § 1; G.L. 1956, § 23-40-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.1-3.)



Chapter 23-16.1-4 - Appropriations.

§ 23-16.1-4 Appropriations.  To carry out the purposes of this chapter, the general assembly shall annually appropriate the sum that it may deem necessary. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or so much of it as may be required from time to time, upon the receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1963, ch. 80, § 1; G.L. 1956, § 23-40-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.1-4.)






Chapter 23-16.2 - Laboratories

Chapter 23-16.2-1 - Declaration.

§ 23-16.2-1 Declaration.  It is found that the proper operation of laboratories and stations within the state is a matter of vital concern to the health and safety of the state and that the determination of proper standards to insure qualifications of personnel in the laboratories and stations and to insure the adequacy of equipment and facilities is necessary to the operation of the laboratories and stations to promote the general welfare.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-1; P.L. 1982, ch. 126, § 1.)



Chapter 23-16.2-2 - Definitions.

§ 23-16.2-2 Definitions.  When used in this chapter:

(1) "Analytical laboratory" means a facility for the biological, microbiological, chemical, physical, and radiochemical examination of potable water, nonpotable water or other environmental matrices.

(2) "Clinical laboratory" means a facility for the biological, microbiological, serological, chemical, immunohematological, hematological, radiobioassay, cytological, pathological, or other examination of materials derived from the human body for the purposes of providing information for the diagnosis, prevention, or treatment of any disease or impairment of or the assessment of the health of human beings.

(3) "Director" means the director of the department of health.

(4) "Persons" means any individual, firm, partnership, corporation, company, association, or joint stock association.

(5) "Station" means a facility for the collection, processing, and transmission of the materials described in subdivisions (1) and (2) for the purposes described in subdivisions (1) and (2).

(6) "Certification" means the determination by the department of health that an analytical laboratory is capable of performing specific tests or analyses of environmental samples in accordance with the requirements of the regulations promulgated pursuant to this chapter.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1971, ch. 85, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-2; P.L. 1982, ch. 126, § 1; P.L. 1989, ch. 216, § 1; P.L. 1992, ch. 413, § 1; P.L. 1994, ch. 373, § 1; P.L. 2003, ch. 59, § 1; P.L. 2003, ch. 72, § 1.)



Chapter 23-16.2-3 - Application of law  Exceptions.

§ 23-16.2-3 Application of law  Exceptions.  The provisions of this chapter shall apply to all laboratories and stations performing analytical or clinical laboratory services or specimens in this state except:

(1) A laboratory maintained by a hospital licensed under chapter 17 of this title, or by a licensed physician or group of licensed physicians who make the tests referred to in § 23-16.2-2 personally and solely in connection with the treatment of their own patients; however, an independent laboratory which makes the tests on its own responsibility for a single physician or group of physicians is subject to this chapter.

(2) Any temporary or ad hoc health promotion or screening program conducted for the general public which offers generally accepted mass screening procedures; provided the health promotion or screening program is conducted pursuant to a permit issued by the department of health.

(3) Any person performing only limited function tests as defined in regulation by the director.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1971, ch. 85, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-3; P.L. 1979, ch. 331, § 1; P.L. 1982, ch. 126, § 1; P.L. 1988, ch. 397, § 1; P.L. 1992, ch. 413, § 1; P.L. 2003, ch. 59, § 1; P.L. 2003, ch. 72, § 1.)



Chapter 23-16.2-4 - License required for clinical laboratories  Term of license  Application  Fee.

§ 23-16.2-4 License required for clinical laboratories  Term of license  Application  Fee.  (a) It shall be unlawful for any persons, corporation, or other form of business entity to perform clinical or analytical laboratory services on specimens collected in this state or to own or maintain a laboratory or station in this state without having a license issued by the department of health pursuant to this chapter. A license, unless sooner suspended or revoked under the provisions of this chapter, shall expire on the thirtieth (30th) day of December of every other year following the date of license. This will be determined on an odd-even basis with respect to the license number. Each license shall be issued only to conduct the tests approved and for the premises and persons named in the application, and shall not be transferable or assignable. The fee for a clinical laboratory license shall be as set forth in § 23-1-54 for each specialty for which the laboratory is approved. The fee for a station license shall be as set forth in § 23-1-54. The fees shall be made payable to the general treasurer, state of Rhode Island, and submitted with the application to the department of health.

(b) It shall be unlawful for any persons, corporations, or other form of entity to own, operate, maintain, conduct, or sponsor a temporary or ad hoc screening program without having obtained a permit from the director of health. The fee for any permit shall be as set forth in § 23-1-54. It is within the director's discretion to waive the fee. All fees shall be made payable to the general treasurer, state of Rhode Island. Nothing contained in this section shall require any licensed persons, corporations, or other entity to pay the permit fee, if the screening program is provided free of charge to the public by the licensed persons, corporation, or entity.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1964, ch. 114, § 1; P.L. 1971, ch. 85, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-4; P.L. 1982, ch. 126, § 1; P.L. 1988, ch. 397, § 1; P.L. 1989, ch. 216, § 1; P.L. 1990, ch. 65, art. 51, § 1; P.L. 1992, ch. 413, § 1; P.L. 1999, ch. 204, § 1; P.L. 2003, ch. 59, § 1; P.L. 2003, ch. 72, § 1; P.L. 2007, ch. 73, art. 39, § 29; P.L. 2012, ch. 241, art. 9, § 39.)



Chapter 23-16.2-4.1 - Certificate required for analytical laboratories  Term of certificate  Fee.

§ 23-16.2-4.1 Certificate required for analytical laboratories  Term of certificate  Fee.  It shall be unlawful for any analytical laboratory to perform testing or analyses of samples originating in this state, for which the department of health requires certification, without having a certificate issued by the department of health pursuant to this chapter. Certificates for specific analyses and methods for laboratory testing of potable water, nonpotable water, and environmental samples for lead content are hereby required. The department is authorized to require certification for other types of environmental testing and to set fees for certificates in regulation. Certificates, unless sooner suspended or revoked under the provisions of this chapter, shall expire on the thirtieth (30th) day of December of every year following the date of the certificate.

History of Section.
(P.L. 2003, ch. 59, § 5; P.L. 2003, ch. 72, § 5.)



Chapter 23-16.2-5 - Establishment of rules and regulations  Hearing  Notice.

§ 23-16.2-5 Establishment of rules and regulations  Hearing  Notice.  (a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the director of health.

(b) Hearings authorized or required under this chapter shall be conducted by the director of health or any officer, agent, or employee that the director of health may designate for this purpose.

(c) Before promulgating any regulation, the director of health shall give appropriate public notice of its proposal and the time and place for a public hearing on the proposed regulation. The regulation so promulgated shall be filed with the office of the secretary of state and shall become effective on a date fixed by the director of health (which date shall not be less than thirty (30) days after its promulgation). The regulation may be amended or repealed in the same manner provided for its adoption.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-5.)



Chapter 23-16.2-5.1 - Payment for services rendered by clinical laboratories  Commissions, rebates, and fees  Use of laboratory's name.

§ 23-16.2-5.1 Payment for services rendered by clinical laboratories  Commissions, rebates, and fees  Use of laboratory's name.  (a) It shall be unlawful for any purveyor of clinical laboratory services, directly or indirectly, through any person, firm, corporation, or association, or its officers or agents, to bill or receive payment, reimbursement, compensation, or fee from any person other than the recipient of the services, the recipient being the person upon whom the clinical services have been or will be rendered.

(b) The provisions of subsection (a) of this section shall be inapplicable to payment by:

(1) A legal relative of the recipient of the services;

(2) An insurance carrier designated by the recipient of the services;

(3) A hospital on behalf of an in-patient or out-patient of the hospital having been the recipient of the services;

(4) One purveyor to another purveyor for actual services rendered;

(5) An industrial firm only for its own employees;

(6) A trade union health facility only for its registered patients;

(7) Governmental agencies and/or their specified public or private agent, agency, or organization on behalf of the recipient of the services.

(c) A clinical laboratory shall not offer or give a commission, rebate or other fee, directly or indirectly, to any person as consideration for the referral of a specimen derived from a human body to a clinical laboratory for examination by the laboratory.

(d) A clinical laboratory shall not solicit or accept a commission, rebate, or other fee, directly or indirectly, from any person as consideration for the referral of a specimen derived from the human body to a clinical laboratory for examination by the laboratory.

(e) A clinical laboratory shall not lend the use of the name of a clinical laboratory or a licensed hospital or clinic, or any other employee of the laboratory or institution, to an unlicensed clinical laboratory.

History of Section.
(P.L. 1975, ch. 114, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-5.1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-5.1.)



Chapter 23-16.2-6 - Issuance or denial of license.

§ 23-16.2-6 Issuance or denial of license.  Not less than thirty (30) days from the time any application for the license is received, the director shall grant the application and issue a license to maintain a laboratory or station if the director shall be satisfied that the applicant complies with the rules and regulations promulgated in accordance with this chapter, establishing standards for the qualifications of personnel and adequacy of equipment and facilities. The standards for qualification of personnel shall include provision for minimum standards of professional education or experience, as determined by the director. The director may provide for the examination of applicants to determine their qualifications. Notwithstanding the preceding statements in this section, upon payment of any applicable license fees, the director may grant immediate licensure to any clinical laboratory licensed as a clinical laboratory in another state and certified under the Clinical Laboratory Improvement Act of 1988, when the clinical laboratory has been asked to perform a clinical laboratory service which is not offered by any other clinical laboratory then licensed in this state.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1971, ch. 85, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-39-6; P.L. 1982, ch. 126, § 1; P.L. 1992, ch. 413, § 1.)



Chapter 23-16.2-7 - Suspension and revocation of license.

§ 23-16.2-7 Suspension and revocation of license.  (a) The department of health may revoke or suspend the license or specific certification of any laboratory or station for conduct by or chargeable to the laboratory or stations as follows:

(1) Failure to observe any term of the license or specific certification issued under authority of this chapter by the department of health;

(2) Failure to observe any order made under authority of this chapter or under the statutory authority vested in the department of health;

(3) Engaging in, aiding, abetting, causing, or permitting any action prohibited under this chapter;

(4) Failing to observe any regulations promulgated by the department of health.

(b) Whenever the director shall have reason to believe that any laboratory or station, for the maintenance of which the director has issued a license or specific certification as provided for in § 23-16.2-4, is being maintained in violation of the rules and regulations provided in § 23-16.2-5, the director may, pending an investigation and hearing, suspend for a period not exceeding thirty (30) days, any license or specific certification issued under authority of this chapter and may, after due notice and hearing, revoke the license or specific certification if the director finds that the laboratory or station is being maintained in violation of the rules and regulations. The holder of a license shall upon its revocation promptly surrender the license or specific certification to the director.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-7; P.L. 1982, ch. 126, § 1; P.L. 2003, ch. 59, § 1; P.L. 2003, ch. 72, § 1.)



Chapter 23-16.2-8 - Judicial review of license action.

§ 23-16.2-8 Judicial review of license action.  Any person aggrieved by a decision of the director refusing to grant an application for a license to maintain a laboratory or station or suspending or revoking a license or specific certification already issued, may appeal the decision to the superior court which shall have power to review the entire proceedings of any hearing before the department of health in the manner provided in chapter 35 of title 42.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-8; P.L. 1982, ch. 126, § 1; P.L. 2003, ch. 59, § 1; P.L. 2003, ch. 72, § 1.)



Chapter 23-16.2-9 - Access and inspection powers.

§ 23-16.2-9 Access and inspection powers.  For the purpose of this chapter, the director or the director's duly authorized agents or employees shall, at all reasonable times, have authority to enter upon any and all parts of the premises on which any laboratory or station is located and of the premises appurtenant to any laboratory or station to make any examination or investigation whatsoever for the purpose of determining whether the provisions of this chapter or rules or regulations of the department are being violated.

History of Section.
(P.L. 1961, ch. 94, § 1; P.L. 1978, ch. 356, § 1; G.L. 1956, § 23-39-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-9; P.L. 1982, ch. 126, § 1.)



Chapter 23-16.2-10 - Prohibition of transmission of material to unlicensed laboratory.

§ 23-16.2-10 Prohibition of transmission of material to unlicensed laboratory.  No person owning, maintaining, or operating a station or laboratory shall transmit specimens originating from the human body to a laboratory, except when the laboratory in which the work is to be done is duly licensed by the department of health or by the United States government.

History of Section.
(P.L. 1978, ch. 356, § 3; G.L. 1956, § 23-39-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-10; P.L. 1982, ch. 126, § 1.)



Chapter 23-16.2-13 - Violation of this chapter.

§ 23-16.2-13 Violation of this chapter.  In addition to the revocation or suspension of the licenses granted under this chapter as provided for in § 23-16.2-7, any person who commits a violation of this chapter shall be guilty of a misdemeanor and punished by a fine of not more than five hundred dollars ($500) or imprisonment for a term of not more than one year, or both.

History of Section.
(P.L. 1978, ch. 356, § 3; G.L. 1956, § 23-39-13; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-13.)



Chapter 23-16.2-14 - Enforcement.

§ 23-16.2-14 Enforcement.  This chapter shall be enforced by the director and he or she shall be exempt from giving surety for costs.

History of Section.
(P.L. 1978, ch. 356, § 3; G.L. 1956, § 23-39-14; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-16.2-14.)






Chapter 23-16.3 - Clinical Laboratory Science Practice

Chapter 23-16.3-1 - Short title.

§ 23-16.3-1 Short title.  This chapter shall be known and may be cited as the "Clinical Laboratory Science Practice Act".

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-2 - Declaration of policy and statement of purpose.

§ 23-16.3-2 Declaration of policy and statement of purpose.  It is declared to be a policy of the state that the practice of clinical laboratory science by health care professionals affects the public health, safety, and welfare and is subject to control and regulation in the public interest. It is further declared that clinical laboratories and clinical laboratory science practitioners provide essential services to practitioners of the healing arts by furnishing vital information which may be used in the diagnosis, prevention, and treatment of disease or impairment and the assessment of the health of humans. The purpose of this chapter is to provide for the better protection of public health by providing minimum qualifications for clinical laboratory science practitioners, and by ensuring that clinical laboratory tests are performed with the highest degree of professional competency by those engaged in providing clinical laboratory science services in the state.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-3 - Definitions.

§ 23-16.3-3 Definitions.  The following words and terms when used in this chapter have the following meaning unless otherwise indicated within the context:

(1) "Accredited clinical laboratory program" means a program planned to provide a predetermined amount of instruction and experience in clinical laboratory science that has been accredited by one of the accrediting agencies recognized by the United States Department of Education.

(2) "Board" means the clinical laboratory science board appointed by the director of health.

(3) "Clinical laboratory" or "laboratory" means any facility or office in which clinical laboratory tests are performed.

(4) "Clinical laboratory science practitioner" or "one who engages in the practice of clinical laboratory science" means a health care professional who performs clinical laboratory tests or who is engaged in management, education, consulting, or research in clinical laboratory science, and includes laboratory directors, supervisors, clinical laboratory scientists (technologists), specialists, and technicians working in a laboratory, but does not include persons employed by a clinical laboratory to perform supportive functions not related to direct performance of laboratory tests and does not include clinical laboratory trainees. Provided, however, nothing contained in this chapter shall apply to a clinical perfusionist engaged in the testing of human laboratory specimens for extracorporeal functions, which shall include those functions necessary for the support, treatment, measurement, or supplementation of the cardiopulmonary or circulatory system of a patient.

(5) "Clinical laboratory scientist" and/or "technologist" means a person who performs clinical laboratory tests pursuant to established and approved protocols requiring the exercise of independent judgment and responsibility, maintains equipment and records, performs quality assurance activities related to test performance, and may supervise and teach within a clinical laboratory setting.

(6) "Clinical laboratory technician" means a person who performs laboratory tests pursuant to established and approved protocols which require limited exercise of independent judgment and which are performed under the personal and direct supervision of a clinical laboratory scientist (technologist), laboratory supervisor, or laboratory director.

(7) "Clinical laboratory test" or "laboratory test" means a microbiological, serological, chemical, hematological, radiobioassay, cytological, immunological, or other pathological examination which is performed on material derived from the human body, the test or procedure conducted by a clinical laboratory which provides information for the diagnosis, prevention, or treatment of a disease or assessment of a medical condition.

(8) "Department" means the Rhode Island department of health.

(9) "Director" means the director of the Rhode Island department of health.

(10) "Limited function test" means a test conducted using procedures which as determined by the director have an insignificant risk of an erroneous result, including those which:

(i) Have been approved by the United States Food and Drug Administration for home use;

(ii) Employ methodologies that are so simple and accurate as to render the likelihood of erroneous results negligible; or

(iii) The director has determined pose no reasonable risk of harm to the patient if performed incorrectly.

History of Section.
(P.L. 1992, ch. 97, § 1; P.L. 1994, ch. 394, § 1.)



Chapter 23-16.3-4 - Exceptions.

§ 23-16.3-4 Exceptions.  This chapter shall not apply to:

(1) Any person performing clinical laboratory tests within the scope of his or her practice and for which he or she is licensed pursuant to any other provisions of the general laws.

(2) Clinical laboratory science practitioners employed by the United States government or any bureau, division, or agency of the United States government while in the discharge of the employee's official duties.

(3) Clinical laboratory science practitioners engaged in teaching or research, provided that the results of any examination performed are not used in health maintenance, diagnosis, or treatment of disease.

(4) Students or trainees enrolled in a clinical laboratory science education program provided that these activities constitute a part of a planned course in the program, that the persons are designated by title such as intern, trainee, or student, and the persons work directly under the supervision of an individual licensed by this state to practice laboratory science.

(5) Individuals performing limited function tests.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-5 - License required.

§ 23-16.3-5 License required.  (a) No person shall practice clinical laboratory science or hold himself or herself out as a clinical laboratory science practitioner in this state unless he or she is licensed pursuant to this chapter.

(b) All persons who were engaged in the practice of clinical laboratory science on July 1, 1992, who are certified by or eligible for certification by an agency approved by the department of health, and who have applied to the department of health on or before July 1, 1994, and have complied with all necessary requirements for the application, may continue to perform clinical laboratory tests until July 1, 1995 unless the application is denied by the department of health, or the withdrawal of the application, whichever occurs first.

(c) Persons not meeting the education, training, and experience qualifications for any license described in this chapter may be considered to have met the qualifications providing they have:

(1) Three (3) years acceptable experience between January 1, 1986 and January 1, 1996 and submits to the department of health the job description of the position which the applicant has most recently performed attested to by his or her employer and notarized; or

(2) No less than twelve (12) years acceptable experience prior to 1993 and submits to the department of health the job description of the position which the applicant has most recently performed attested to by his or her employer and notarized on or before December 1, 2001.

(d) After December 1, 2001, no initial license shall be issued until an applicant meets all of the requirements under this chapter, and successfully completes a nationally recognized certification examination, such as NCA, DHHS, ASCP, state civil service examination, or others including appropriate categorical and specialty exams. Provided, however, that the provisions of this subsection shall not be available to any individual who has been previously denied a license as a clinical laboratory science practitioner by the department of health.

History of Section.
(P.L. 1992, ch. 97, § 1; P.L. 1994, ch. 394, § 1; P.L. 2000, ch. 467, § 1; P.L. 2001, ch. 317, § 1.)



Chapter 23-16.3-6 - Administration.

§ 23-16.3-6 Administration.  (a) There is created within the division of professional regulation of the department of health a clinical laboratory advisory board which shall consist of seven (7) persons who have been residents of the state for at least two (2) years prior to their appointment, and who are actively engaged in their areas of practice. The director of the department of health, with the approval of the governor, shall make appointments to the board from lists submitted by organizations of clinical laboratory science practitioners and organizations of physicians and pathologists.

(b) The board shall be composed of:

(1) One physician certified by the American Board of Pathology or American Board of Osteopathic Pathology;

(2) One physician who is not a laboratory director and is not a pathologist;

(3) Four (4) clinical laboratory science practitioners, at least one of whom is a non-physician laboratory director, one of whom is a clinical laboratory scientist (technologist), and one of whom is a clinical laboratory technician, and who, except for the initial appointments, hold active and valid licenses as clinical laboratory science practitioners in this state and one of whom is a clinical laboratory science practitioner not falling in one of the first three (3) categories; and

(4) One public member who is not associated with or financially interested in the practice of clinical laboratory science.

(c) Board members shall serve for a term of three (3) years, and until their successors are appointed and qualified, except that the initial appointments, which shall be made within sixty (60) days after July 1, 1992, shall be as follows:

(1) One pathologist, one non-physician laboratory director, and one clinical laboratory scientist, shall be appointed to serve for three (3) years;

(2) One public representative and one non-pathologist physician, shall be appointed to serve for two (2) years; and

(3) The remaining members shall be appointed to serve for one year.

(d) The membership of the board shall receive no compensation for their services.

(e) Whenever a vacancy shall occur on the board by reason other than the expiration of a term of office, the director of the department of health with the approval of the governor shall appoint a successor of like qualifications for the remainder of the unexpired term. No person shall be appointed to serve more than two (2) successive three (3) year terms.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-7 - Duties and powers of the clinical laboratory advisory board.

§ 23-16.3-7 Duties and powers of the clinical laboratory advisory board.  In addition to any other power conferred upon the board pursuant to this chapter, the board shall recommend to the director:

(1) Rules and regulations for the implementation of this chapter including, but not limited to, regulations that delineate qualifications for licensure of clinical laboratory science practitioners as defined in this chapter, specify requirements for the renewal of licensure, establish standards of professional conduct, and recommend on the amendment or on the repeal of the rules and regulations. Following their adoption, the rules and regulations shall govern and control the professional conduct of every person who holds a license to perform clinical laboratory tests or otherwise engages in the profession of clinical laboratory science;

(2) Standard written, oral, or practical examinations for purposes of licensure of clinical laboratory science practitioners as provided for in § 23-16.3-5;

(3) Rules and regulations governing qualifications for licensure of specialists in those clinical laboratory science specialties that the board may determine in accordance with § 23-16.3-8(c);

(4) Rules and regulations governing personnel performing tests in limited function laboratories;

(5) A schedule of fees for applications and renewals;

(6) Establish criteria for the continuing education of clinical laboratory science practitioners as required for license renewal;

(7) Any other rules and regulations necessary to implement and further the purpose of this chapter.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-8 - Standards for licensure.

§ 23-16.3-8 Standards for licensure.  (a) Clinical laboratory scientist (technologist). The department of health shall issue a clinical laboratory scientist's license to an individual who meets the qualifications developed by the board, including at least one of the following qualifications:

(1) A baccalaureate degree in clinical laboratory science (medical technology) from an accredited college or university whose curriculum included appropriate clinical education;

(2) A baccalaureate degree in biological, chemical, or physical science from an accredited college or university, and subsequent to graduation has at least twelve (12) months of appropriate clinical education in an accredited clinical laboratory science program;

(3) A baccalaureate degree which includes a minimum of thirty-six (36) semester (or equivalent) hours in the biological, chemical, and physical sciences from an accredited college or university plus two (2) years of full-time work experience including a minimum of four (4) months in each of the four (4) major disciplines of laboratory practice (clinical chemistry, clinical microbiology, hematology, immunology/immunohematology); or

(4) A baccalaureate degree consisting of ninety (90) semester (or equivalent) hours, thirty-six (36) of which must be in the biological, chemical, or physical sciences, from an accredited university, and appropriate clinical education in an accredited clinical laboratory science program.

(5) A clinical laboratory scientist (technologist) who previously qualified under federal regulatory requirements such as 42 CFR § 493.1433 of the March 14, 1990 federal register or other regulations or criteria which may be established by the board.

(b) Clinical laboratory technician. The department of health shall issue a clinical laboratory technician's license to an individual who meets the qualifications promulgated by the board, including at least one of the following qualifications:

(1) An associate degree or completion of sixty (60) semester (or equivalent) hours from a clinical laboratory technician program (MLT or equivalent) accredited by an agency recognized by the United States Department of Education that included a structured curriculum in clinical laboratory techniques;

(2) A high school diploma (or equivalent) and (i) completion of twelve (12) months in a technician training program in an accredited school such as CLA (ASCP) clinical laboratory assistant (American Society of Clinical Pathologists), and MLT-C medical laboratory technician-certificate programs approved by the board; or (ii) successful completion of an official military medical laboratory procedure course of at least fifty (50) weeks duration and has held the military enlisted occupational specialty of medical laboratory specialist (laboratory technician); or

(3) A clinical laboratory technician who previously qualified under federal regulatory requirements such as 42 CFR § 493.1441 of the March 14, 1990 federal register which meet or exceed the requirements for licensure set forth by the board.

(c) Clinical histologic technician. The department of health shall issue a clinical histologic technician license to an individual who meets the qualifications promulgated by the board, including at least one of the following:

(1) Associate degree or at least sixty (60) semester hours (or equivalent) from an accredited college/university to include a combination of mathematics and at least twelve (12) semester hours of biology and chemistry, and successfully complete an accredited program in histologic technique or one full year of training in histologic technique under the supervision of a certified histotechnologist or an appropriately certified histopathology supervisor with at least three (3) years experience.

(2) High school graduation (or equivalent) and two (2) years full time acceptable experience under the supervision of a certified/licensed clinical histologic technician at a licensed clinical laboratory in histologic technique.

(d) Cytotechnologist. The department of health shall issue a cytotechnologist license to an individual who meets the qualifications promulgated by the board including at least one of the following:

(1) A baccalaureate degree from an accredited college or university with twenty (20) semester hours (30 quarter hours) of biological science, eight (8) semester hours (12 quarter hours) of chemistry, and three (3) semester hours (4 quarter hours) of mathematics and successful completion of a twelve (12) month cytotechnology program.

(2) A baccalaureate degree from an accredited college or university with twenty (20) semester hours (30 quarter hours) of biological science, eight (8) semester hours (12 quarter hours) of chemistry, and three (3) semester hours (4 quarter hours) of mathematics and five (5) years full time acceptable clinical laboratory experience including cytopreparatory techniques, microscopic analysis, and evaluation of the body systems within the last ten (10) years. At least two (2) of these years must be subsequent to the completion of the academic component and at least two (2) years must be under the supervision of a licensed physician who is a pathologist, certified, or eligible for certification, by the American Board of Pathology in anatomic pathology or has other suitable qualifications acceptable to the board.

(3) A cytotechnologist who previously qualified under federal regulatory requirements such as 42 CFR § 493.1437 of the March 14, 1990 federal register.

(e) The board shall recommend standards for any other clinical laboratory science practitioners specializing in areas such as nuclear medical technology, radioimmunoassay, electron microscopy, forensic science, molecular biology, or similar recognized academic and scientific disciplines with approval of the director of health.

History of Section.
(P.L. 1992, ch. 97, § 1; P.L. 2008, ch. 475, § 47.)



Chapter 23-16.3-9 - Waiver of requirements.

§ 23-16.3-9 Waiver of requirements.  The board shall recommend regulations providing procedures for waiver of the requirements of § 23-16.3-8 for all applicants who hold a valid license or its equivalent issued by another state; provided that the requirements under which that license or its equivalent was issued to meet or exceed the standards required by this chapter with the approval of the director. The board may also recommend regulations it deems appropriate with respect to individuals who hold valid licenses or their equivalent in other countries.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-10 - Licensure application procedures.

§ 23-16.3-10 Licensure application procedures.  (a) Licensure applicants shall submit their application for licensure to the department of health upon the forms prescribed and furnished by the department of health, and shall pay the designated application or examination fee.

(b) Upon receipt of application and payment of a fee, the department of health shall issue a license for a clinical laboratory scientist or technologist, a clinical laboratory technician, or an appropriate specialty license to any person who meets the qualifications specified in this chapter and the regulations promulgated under this chapter.

(c) The board may recommend a procedure for issuance of temporary permits to individuals otherwise qualified under this chapter who intend to engage in clinical laboratory science practice in this state for a limited period of time not to exceed eighteen (18) months.

(d) The board may recommend a procedure for issuance of provisional licenses to individuals who otherwise qualify under this chapter but are awaiting the results of certification examinations. A provisional license so issued shall be converted to a license under the provisions of § 23-16.3-8 or expire not more than twelve (12) months after issuance. At the discretion of the board, the provisional license may be reissued at least one time with the director's approval.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-11 - Licensure renewal.

§ 23-16.3-11 Licensure renewal.  (a) Licenses issued pursuant to this chapter shall expire on a date and time specified by the department of health.

(b) Every person licensed pursuant to this chapter shall be issued a renewal license every two (2) years upon:

(1) Submission of an application for renewal on a form prescribed by the department of health and payment of an appropriate fee recommended by the board; and

(2) Proof of completion, in the period since the license was first issued or last renewed, of at least thirty (30) hours of continuing education courses, clinics, lectures, training programs, seminars, or other programs related to clinical laboratory practice which are approved or accepted by the board; or proof of re-certification by a national certification organization that mandates an annual minimum of fifteen (15) hours of continuing education, such as the National Certification Agency for Medical Laboratory Personnel.

(c) The board may recommend any other evidence of competency it shall deem reasonably appropriate as a prerequisite to the renewal of any license provided for by this chapter, as long as these requirements are uniform as to application, are reasonably related to the measurement of qualification, performance, or competence, and are desirable and necessary for the protection of the public health.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-12 - Disciplinary requirements.

§ 23-16.3-12 Disciplinary requirements.  The board may recommend to the director of health issuance, renewal, or revocation of a license, or suspension, placement on probation, censure, or reprimand of a licensee, or any other disciplinary action that the board may deem appropriate, including the imposition of a civil penalty, for conduct that may result from, but not necessarily be limited to:

(1) A material misstatement in furnishing information to the department of health;

(2) A violation or negligent or intentional disregard of this chapter, or of the rules or regulations promulgated under this chapter;

(3) A conviction of any crime under the laws of the United States or any state or territory of the United States which is a felony or which is a misdemeanor, an essential element of which is dishonesty, or of any crime which is directly related to the practice of the profession;

(4) Making any misrepresentation for the purpose of obtaining registration or violating any provision of this chapter;

(5) Violating any standard of professional conduct adopted by the board;

(6) Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(7) Providing professional services while mentally incompetent, under the influence of alcohol or narcotic or controlled dangerous substance that is in excess of therapeutic amounts or without valid medical indication;

(8) Directly or indirectly contracting to perform clinical laboratory tests in a manner which offers or implies an offer of rebate, fee-splitting inducements or arrangements, or other unlawful remuneration; or

(9) Aiding or assisting another person in violating any provision of this chapter or any rule adopted under this chapter.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-13 - Hearing requirements  Procedure.

§ 23-16.3-13 Hearing requirements  Procedure.  (a) The proceedings for the revocation, suspension or limiting of any license may be initiated by any person, corporation, association, or public officer or by the board by the filing of written charges with the board, but no license shall be revoked, suspended, or limited without a hearing before the board within sixty (60) days after the filing of written charges in accordance with the procedures established by the board. A license may be temporarily suspended without a hearing for the period not to exceed thirty (30) days upon notice to the licensee following a finding by the board that there exists a significant threat to the public health and approved by the director.

(b) Any appeal from the action of the board shall be in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-14 - Roster of licenses.

§ 23-16.3-14 Roster of licenses.  The department of health shall maintain a roster of the names and addresses of persons currently licensed and registered under the provision of this chapter, and of all persons whose licenses have been suspended or revoked within the previous year.

History of Section.
(P.L. 1992, ch. 97, § 1.)



Chapter 23-16.3-15 - Receipts.

§ 23-16.3-15 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1992, ch. 97, § 1; P.L. 1995, ch. 370, art. 40, § 62.)



Chapter 23-16.3-16 - Severability.

§ 23-16.3-16 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, that invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1992, ch. 97, § 1.)






Chapter 23-16.4 - Human Cloning

Chapter 23-16.4-1 - Declaration of intent and purpose.

§ 23-16.4-1 Declaration of intent and purpose.  Whereas, recent medical and technological advances have had tremendous benefit to patients, and society as a whole, and biomedical research for the purpose of scientific investigation of disease or cure of a disease or illness should be preserved and protected and not be impeded by regulations involving the cloning of an entire human being; and

Whereas, molecular biology, involving human cells, genes, tissues, and organs, has been used to meet medical needs globally for twenty (20) years, and has proved a powerful tool in the search for cures, leading to effective medicines to treat cystic fibrosis, diabetes, heart attack, stroke, hemophilia, and HIV/AIDS;

The purpose of this legislation is to place a ban on the creation of a human being through division of a blastocyst, zygote, or embryo or somatic cell nuclear transfer, and to protect the citizens of the state from potential abuse deriving from cloning technologies. This ban is not intended to apply to the cloning of human cells, genes, tissues, or organs that would not result in the replication of an entire human being. Nor is this ban intended to apply to in vitro fertilization, the administration of fertility enhancing drugs, or other medical procedures used to assist a woman in becoming or remaining pregnant, so long as that procedure is not specifically intended to result in the gestation or birth of a child who is genetically identical to another conceptus, embryo, fetus, or human being, living or dead.

History of Section.
(P.L. 1998, ch. 189, § 1.)



Chapter 23-16.4-2 - Cloning of human beings prohibited.

§ 23-16.4-2 Cloning of human beings prohibited.  (a) Prohibition. No person or entity shall utilize somatic cell nuclear transfer for the purpose of initiating or attempting to initiate a human pregnancy nor shall any person create genetically identical human beings by dividing a blastocyst, zygote, or embryo.

(1) "Nucleus" means the cell structure that houses the chromosomes, and thus the genes;

(2) "Oocyte" means the female germ cell, the egg;

(3) "Somatic cell" means any cell of a conceptus, embryo, fetus, child, or adult not biologically determined to become a germ cell; and

(4) "Somatic cell nuclear transfer" means transferring the nucleus of a human somatic cell into an oocyte from which the nucleus has been removed.

(1) Nothing in this section shall be construed to restrict areas of biomedical, microbiological, and agricultural research or practices not expressly prohibited in this section, including research or practices that involve the use of:

(i) Somatic cell nuclear transfer or other cloning technologies to clone molecules, DNA, cells, and tissues;

(ii) Mitochondrial, cytoplasmic, or gene therapy; or

(iii) Somatic cell nuclear transfer techniques to create animals.

(2) Nothing in this section shall be construed to prohibit:

(i) In vitro fertilization, the administration of fertility-enhancing drugs, or other medical procedures used to assist a woman in becoming or remaining pregnant, so long as that pregnancy is not specifically intended to result in the production of a child who is genetically identical to another human being, living or dead;

(ii) Any activity or procedure that results, directly or indirectly in two (2) or more natural identical twins.

History of Section.
(P.L. 1998, ch. 189, § 1.)



Chapter 23-16.4-3 - Penalties.

§ 23-16.4-3 Penalties.  (a) For violations of § 23-16.4-1 the director of the department of health may, after appropriate notice and opportunity for a hearing, by order, levy administrative penalties as follows:

(1) If the violator is a corporation, firm, clinic, hospital, laboratory, or research facility, by a civil penalty of not more than one million dollars ($1,000,000), or the applicable amount under subdivision (a)(3), whichever is greater.

(2) If the violator is an individual or an employee of the firm, clinic, hospital, laboratory, or research facility acting without the authorization of the firm, clinic, hospital, or research facility, by a civil penalty of not more than two hundred fifty thousand dollars ($250,000) or the applicable amount under subdivision (a)(3), whichever is greater.

(3) If any violator derives pecuniary gain from a violation of this section, the violator may be assessed a civil penalty of not more than an amount equal to the amount of the gross gain multiplied by two (2).

(c) The administrative penalties provided in this section shall be paid to the general fund.

(c) Nothing in this chapter shall be construed to give any person a private right of action.

History of Section.
(P.L. 1998, ch. 189, § 1.)



Chapter 23-16.4-4 - Sunset clause.

§ 23-16.4-4 Sunset clause.  The prohibition in § 23-16.4-2 shall expire on July 7, 2010.

History of Section.
(P.L. 1998, ch. 189, § 1; P.L. 2002, ch. 228, § 1.)






Chapter 23-17 - Licensing of Health Care Facilities

Chapter 23-17-1 - Short title.

§ 23-17-1 Short title.  This chapter may be cited as the "Health Care Facility Licensing Act of Rhode Island".

History of Section.
(G.L. 1938, ch. 259, § 1, P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-1; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-1.)



Chapter 23-17-2 - Definitions.

§ 23-17-2 Definitions.  As used in this chapter:

(1) "Alzheimer's dementia special care unit or program" means a distinct living environment within a nursing facility that has been physically adapted to accommodate the particular needs and behaviors of those with dementia. The unit provides increased staffing, therapeutic activities designed specifically for those with dementia, and trains its staff on an ongoing basis on the effective management of the physical and behavioral problems of those with dementia. The residents of the unit/program have had a standard medical diagnostic evaluation and have been determined to have a diagnosis of Alzheimer's dementia or another dementia.

(2) "Change in operator" means a transfer by the governing body or operator of a health care facility to any other person (excluding delegations of authority to the medical or administrative staff of the facility) of the governing body's authority to:

(A) Hire or fire the chief executive officer of the health care facility;

(B) Maintain and control the books and records of the health care facility;

(C) Dispose of assets and incur liabilities on behalf of the health care facility; or

(D) Adopt and enforce policies regarding operation of the health care facility.

(ii) This definition is not applicable to circumstances wherein the governing body of a health care facility retains the immediate authority and jurisdiction over the activities enumerated in subdivisions (2)(i)(A)  (2)(i)(D).

(3) "Change in owner" means:

(i) In the case of a health care facility which is a partnership, the removal, addition, or substitution of a partner which results in a new partner acquiring a controlling interest in the partnership;

(ii) In the case of a health care facility which is an unincorporated solo proprietorship, the transfer of the title and property to another person;

(iii) In the case of a health care facility that is a corporation:

(A) A sale, lease exchange, or other disposition of all, or substantially all of the property and assets of the corporation; or

(B) A merger of the corporation into another corporation; or

(C) The consolidation or two (2) or more corporations, resulting in the creation of a new corporation; or

(D) In the case of a health care facility which is a business corporation, any transfer of corporate stock which results in a new person acquiring a controlling interest in the corporation; or

(E) In the case of a health care facility which is a nonbusiness corporation, any change in membership which results in a new person acquiring a controlling vote in the corporation.

(4) "Clinician" means a physician licensed under title 5, chapter 37; a nurse licensed under title 5, chapter 34; a psychologist licensed under title 5, chapter 44; a social worker licensed under title 5, chapter 39.1; a physical therapist licensed under title 5, chapter 40; and a speech language pathologist or audiologist licensed under title 5, chapter 48.

(5) "Director" means the director of the Rhode Island state department of health.

(6) "Health care facility" means any institutional health service provider, facility or institution, place, building, agency, or portion thereof, whether a partnership or corporation, whether public or private, whether organized for profit or not, used, operated, or engaged in providing health care services, including but not limited to hospitals; nursing facilities; home nursing care provider (which shall include skilled nursing services and may also include activities allowed as a home care provider or as a nursing service agency); home care provider (which may include services such as personal care or homemaker services); rehabilitation centers; kidney disease treatment centers; health maintenance organizations; free-standing emergency care facilities, and facilities providing surgical treatment to patients not requiring hospitalization (surgi-centers); hospice care, and physician ambulatory surgery centers and podiatry ambulatory surgery centers providing surgical treatment. The term "health care facility" also includes organized ambulatory care facilities which are not part of a hospital but which are organized and operated to provide health care services to outpatients such as central services facilities serving more than one health care facility or health care provider, treatment centers, diagnostic centers, outpatient clinics, infirmaries and health centers, school based health centers and neighborhood health centers. The term "health care facility" also includes a mobile health screening vehicle as defined in this section. The term "health care facility" shall not apply to organized ambulatory care facilities owned and operated by professional service corporations as defined in chapter 5.1 of title 7, as amended (the "Professional Service Corporation Law"), or to a private practitioner's (physician, dentist, or other health care provider) office or group of the practitioners' offices (whether owned and/or operated by an individual practitioner, alone or as a member of a partnership, professional service corporation, organization, or association). Individual categories of health care facilities shall be defined in rules and regulations promulgated by the licensing agency with the advice of the health services council. Rules and regulations concerning hospice care shall be promulgated with regard to the "Standards of a Hospice Program of Care", promulgated by National Hospice Organization. Any provider of hospice care who provides hospice care without charge shall be exempt from the licensing provisions of this chapter but shall meet the "Standards of a Hospice Program of Care." Facilities licensed by the department of mental health, retardation, and hospitals and the department of human services, and clinical laboratories licensed in accordance with chapter 16.2 of this title, as well as Christian Science institutions (also known as Christian Science Nursing Facilities) listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc. shall not be considered health care facilities for purposes of this chapter.

(7) "Homemaker", or however else called, means a trained non-professional worker who performs related housekeeping services in the home for the sick, disabled, dependent, or infirm, and as further defined by regulation; the director shall establish criteria for training.

(8) "Hospital" means a person or governmental entity licensed in accordance with this chapter to establish, maintain and operate a hospital.

(9) "Licensing agency" means the Rhode Island state department of health.

(10) "Medical services" means any professional services and supplies rendered by or under the direction of persons duly licensed under the laws of this state to practice medicine, surgery, or podiatry that may be specified by any medical service plan. Medical service shall not be construed to include hospital services.

(11) "Non-English speaker" means a person who cannot speak or understand, or has difficulty in speaking or understanding, the English language, because he/she uses only or primarily a spoken language other than English, and/or a person who uses a sign language and requires the use of a sign language interpreter to facilitate communication.

(12) "Person" means any individual, trust or estate, partnership, corporation, (including associations, joint stock companies, and insurance companies) state, or political subdivision or instrumentality of a state.

(13) "Physician ambulatory surgery center" means an office or portion of an office which is utilized for the purpose of furnishing surgical services to the owner and/or operator's own patients on an ambulatory basis, and shall include both single-practice physician ambulatory surgery centers and multi-practice physician ambulatory surgery centers. A "single-practice physician ambulatory surgery center" is a physician ambulatory center owned and/or operated by a physician controlled professional service corporation as defined in chapter 5.1 of title 7 (the "Professional Service Corporation Law"), or a physician controlled limited liability company (as defined in chapter 16 of title 7 (the "Limited Liability Company Act")) in which no physician is an officer, shareholder, director, or employee of any other corporation engaged in the practice of the same profession, or a private physician's office (whether owned and/or operated by an individual practitioner, alone or as a member of a partnership, professional service corporation, limited liability company, organization, or association). A "multi-practice physician ambulatory surgery center" is a physician ambulatory surgery center owned and/or operated by a physician controlled professional service corporation (as defined in the Professional Service Corporation Law) or a physician controlled limited liability company (as defined in the Limited Liability Company Act) in which a physician is also an officer, shareholder, director, or employee of another corporation engaged in the practice of the same profession, or a group of physicians' offices (whether owned and/or operated by an individual practitioner, alone or as a member of a partnership, professional service corporation, limited liability company, organization, or association).

(14) "Podiatry ambulatory surgery center" means an office or portion of an office which is utilized for the purpose of furnishing surgical services to the owner and/or operator's own patients on an ambulatory basis, and shall include both single-practice podiatry ambulatory surgery centers and multi-practice podiatry ambulatory surgery centers. A "single-practice podiatry ambulatory surgery center" is a podiatry ambulatory center owned and/or operated by a podiatrist controlled professional service corporation as (defined in chapter 5.1 of title 7 (the "Professional Service Corporation Law")), or a podiatrist controlled limited liability company (as defined in chapter 16 of title 7 (the "Limited Liability Company Act")) in which no podiatrist is an officer, shareholder, director, or employee of any other corporation engaged in the practice of the same profession, or a private podiatrist's office (whether owned and/or operated by an individual practitioner, alone or as a member of a partnership, professional service corporation, limited liability company, organization, or association). A "multi-practice podiatry ambulatory surgery center" is a podiatry ambulatory surgery center owned and/or operated by a podiatry controlled professional service corporation (as defined in the Professional Service Corporation Law) or a podiatry controlled limited liability company (as defined in the Limited Liability Company Act) in which a podiatrist is also an officer, shareholder, director, or employee of another corporation engaged in the practice of the same profession, or a group of podiatrists' offices (whether owned and/or operated by a an individual practitioner, alone or as a member of a partnership, professional service corporation, limited liability company, organization, or association).

(15) "Qualified interpreter" means a person who, through experience and/or training, is able to translate a particular foreign language into English with the exception of sign language interpreters who must be licensed in accordance with chapter 71 of title 5.

(16) "Qualified sign language interpreter" means one who has been licensed in accordance with the provisions of chapter 71 of title 5.

(17) "School based health center" means a facility located in an elementary or secondary school that delivers primary and preventive health care services to students on site.

(18) "Mobile health screening vehicle" means a mobile vehicle, van, or trailer that delivers primary and preventive health care screening services, and:

(i) Does not maintain active contracts or arrangements with any health insurer subject to regulation under chapters 20 or 42 of title 27;

(ii) Does not maintain active contracts or arrangements with another licensed health care facility as that term is defined within this section; and

(iii) Does not provide medical services free of charge.

History of Section.
(G.L. 1938, ch. 259, § 2; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-2; P.L. 1968, ch. 171, § 1; P.L. 1972, ch. 72, § 1; P.L. 1973, ch. 258, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-2; P.L. 1982, ch. 379, § 1; P.L. 1983, ch. 187, § 1; P.L. 1984, ch. 134, § 1; P.L. 1984, ch. 325, § 2; P.L. 1987, ch. 107, § 3; P.L. 1990, ch. 75, § 1; P.L. 1993, ch. 237, § 1; P.L. 1993, ch. 264, § 1; P.L. 1995, ch. 370, art. 14, § 17; P.L. 1996, ch. 310, § 2; P.L. 1999, ch. 136, § 2; P.L. 1999, ch. 282, § 1; P.L. 2000, ch. 250, § 1; P.L. 2001, ch. 88, § 1; P.L. 2001, ch. 168, § 1; P.L. 2001, ch. 253, § 1; P.L. 2002, ch. 412, § 1; P.L. 2003, ch. 376, art. 34, § 1; P.L. 2008, ch. 245, § 1; P.L. 2008, ch. 313, § 1; P.L. 2009, ch. 197, § 2; P.L. 2009, ch. 287, § 2.)



Chapter 23-17-3 - Purpose of provisions.

§ 23-17-3 Purpose of provisions.  The purpose of this chapter is to provide for the development, establishment, and enforcement of standards:

(1) For the care and treatment of individuals in health care facilities;

(2) For the maintenance and operation of health care facilities which in the light of advancing knowledge, will promote appropriate access and safe and adequate treatment for individuals receiving health care facility services; and

(3) For the encouragement of quality improvement in all aspects of the operations of health care facilities.

History of Section.
(G.L. 1938, ch. 259, § 3; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-3; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-3; P.L. 1984, ch. 134, § 1; P.L. 1996, ch. 433, § 3.)



Chapter 23-17-4 - License required for health care facility operation.

§ 23-17-4 License required for health care facility operation.  (a) No person acting severally or jointly with any other person shall establish, conduct, or maintain a health care facility in this state without a license under this chapter; provided, however, that any person, firm, corporation or other entity which provides volunteer registered and licensed practical nurses to the public shall not be required to have a license as a health care facility.

(b) Each location at which a health care facility provides services shall be licensed; provided, however, that a hospital or organized ambulatory care facility shall be permitted to provide, solely on an ambulatory basis, limited physician services, other limited professional health care services, and/or other limited professional mental health care services in conjunction with services provided by and at community health centers, community mental health centers, organized ambulatory care facilities or other licensed health care facilities, physicians' offices, and facilities operated by the department of corrections without establishing such locations as additional licensed premises of the hospital or organized ambulatory care facility. The department is further authorized to adopt rules and regulations to accomplish the purpose of this section, including, but not limited to, defining "limited physician services, other limited professional health care services, and/or other limited professional mental health care services."

(c) The reimbursement rates for the services rendered in the settings listed in subsection (b) of this chapter shall be subject to negotiations between the hospitals, organized ambulatory care facilities, and the payors, respectively, as defined in § 23-17.12-2.

History of Section.
(P.L. 1932, ch. 1956, § 1; G.L. 1938, ch. 259, § 1; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 4; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-4; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-4; P.L. 2001, ch. 334, § 1; P.L. 2012, ch. 252, § 1; P.L. 2012, ch. 266, § 1.)



Chapter 23-17-5 - Application for license.

§ 23-17-5 Application for license.  An application for a license shall be made to the licensing agency upon forms provided by it and shall contain any information that the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with reasonable standards, rules, and regulations that are lawfully prescribed under this chapter. Each application shall be accompanied by payment of the fees prescribed in accordance with § 23-17-38.

History of Section.
(G.L. 1938, ch. 259, § 5; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-5; P.L. 1993, ch. 138, art. 32, § 1.)



Chapter 23-17-5.1 - Additional information required of nursing facility applicants for initial licensure or change of ownership.

§ 23-17-5.1 Additional information required of nursing facility applicants for initial licensure or change of ownership.  (a) The department shall adopt regulations regarding information to be provided by applicants for the initial licensure of or change of ownership of a nursing facility to include information relating to the background and qualifications of the applicant or proposed license holder. For purposes of this section, applicants must meet a financial threshold that shall include, as a minimum, that the applicant or proposed license holder shall have sufficient resources to operate the nursing facility at licensed capacity for thirty (30) days, evidenced by an unencumbered line of credit, a joint escrow account established with the department, or a performance bond secured in favor of the state or a similar form of security satisfactory to the department. The department may also require background information to be submitted relating to any partner, officer, director, manager or member (if member-managed) of the applicant or proposed license holder, or information relating to each person having a beneficial ownership interest of five percent (5%) or more in the applicant or proposed license holder.

(b) In reviewing information required by subsection (a), the department may require the applicant or proposed license holder to file a sworn affidavit substantiating the validity of any submitted information as required by the department to substantiate a satisfactory compliance history relating to each state or other jurisdiction in which the applicant, proposed license holder or any other person described by subsection (a) operated a nursing facility at any time during the five-year period preceding the date on which the application is made. The department shall determine what constitutes a satisfactory compliance history. The department may also require the applicant or proposed license holder to file information relating to the current financial condition of the applicant, proposed license holder or any other person described by subsection (a) and the history of the financial condition of the applicant, proposed license holder or any other person described by subsection (a) with respect to a facility operated in another state or jurisdiction at any time during the five-year period preceding the date on which the application is made.

(c) In addition to the information required to be provided in subsections (a) and (b) above, the department shall gather information from state departments and agencies relating to the background and qualifications of the applicant, proposed license holder, or any person having a five percent (5%) or more beneficial ownership interest.

(d) Any applicant seeking a nursing facility license who intends to contract with a management company to assist with that facility's operations shall file a copy of the proposed management contract with the department or provide information to the department regarding the management services to be provided by the management company that indicate the management fees to be paid and areas of control for which the management company shall be responsible. All applications for initial licensure and change of ownership shall include copies of any proposed management contracts and information about management fee arrangements as well as identification of every person having an ownership of five percent (5%) or more in the management company, if the management company is a corporation or limited liability company, and identification of every general or limited partner if the management company is a general partnership or a limited partnership.

History of Section.
(P.L. 2005, ch. 158, § 4; P.L. 2005, ch. 247, § 4.)



Chapter 23-17-5.2 - Additional information required for license renewal of all nursing facilities.

§ 23-17-5.2 Additional information required for license renewal of all nursing facilities.  (a) At least once every two (2) years, the department shall gather information from state departments and agencies relating to the experience and qualifications of the nursing facility applicant for relicensure.

(b) Effective January 1, 2006, any nursing facility applying for renewal of its license that contracts with a management company to assist with the facility's operation shall file a copy of the management contract with the department including the management fee and, if the management company is a corporation or limited liability company, shall identify every person having an ownership interest of five percent (5%) or more in such corporation or limited liability company and, if the management company is a general partnership or limited partnership, shall identify all general or limited partners of such general partnership or limited partnership.

(c) Any nursing facility with any significant changes in its management contract shall submit a copy of the revised management contract to the department within thirty (30) days of the effective date of the new contract provisions.

History of Section.
(P.L. 2005, ch. 158, § 4; P.L. 2005, ch. 247, § 4.)



Chapter 23-17-6 - Issuance of license  Posting  Transfer  Conditions.

§ 23-17-6 Issuance of license  Posting  Transfer  Conditions.  (a) Upon receipt of an application for a license, the licensing agency shall issue a license if the applicant and health care facility meet the requirements established under this chapter and any rules and regulations that may be established in accordance with the requirements established under this chapter. A license issued under the provisions of this section shall be the property of the state and loaned to the licensee, and it shall be kept posted in a conspicuous place on the licensed premises. Each license shall be issued only for the premises and persons named in the application, and shall not be transferable or assignable except with the written approval of the licensing agency. Home nursing care providers and home care providers operating under a single license may establish branch offices under that same single license and that license shall be maintained and posted in the central office.

(b) Any change in owner, operator, or lessee of a licensed health care facility, (except for single-practice physician ambulatory surgery centers, multi-practice physician ambulatory surgery centers, single-practice podiatry ambulatory surgery centers and multi-practice podiatry ambulatory surgery centers as defined in subsections 13 and 14 of chapter 17, section 2) which license shall be transferable or assignable by decision of the licensing agency as shall be provided by regulation, shall require prior review by the health services council and approval of the licensing agency as a condition precedent to the transfer, assignment, or issuance of a new license. Issuance of the license may be made subject to any condition; provided, that no condition may be made unless it directly relates to the statutory purpose expressed in § 23-17-3 or to the review criteria set forth in § 23-17-14.3. This shall not limit the authority of the licensing agency to require correction of conditions or defects which existed prior to the proposed change of owner, operator, or lessee and of which notice had been given to the health care facility by the licensing agency.

History of Section.
(P.L. 1932, ch. 1956, § 1; G.L. 1938, ch. 259, § 1; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 6; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-6; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-6; P.L. 1983, ch. 187, § 1; P.L. 1984, ch. 134, § 1; P.L. 1996, ch. 310, § 2; P.L. 1999, ch. 136, § 2; P.L. 2002, ch. 399, § 1; P.L. 2009, ch. 197, § 2; P.L. 2009, ch. 287, § 2.)



Chapter 23-17-7 - Expiration and renewal of license.

§ 23-17-7 Expiration and renewal of license.  A license, unless sooner suspended or revoked, shall expire by limitation on the thirty-first (31st) day of December following its issuance and may be renewed from year to year after inspection, report, approval, and collection of fees by the licensing agency. The inspection shall be made any time prior to the date of expiration of the license. The report shall contain information in the form that the licensing agency shall prescribe by regulation.

History of Section.
(P.L. 1932, ch. 1956, § 1; G.L. 1938, ch. 259, § 1; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 6; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-7; P.L. 1964, ch. 102, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-7; P.L. 1993, ch. 138, art. 32, § 1.)



Chapter 23-17-8 - Denial, suspension, or revocation of license.

§ 23-17-8 Denial, suspension, or revocation of license.  The licensing agency, after notice and opportunity for hearing to the applicant or licensee, is authorized to deny, suspend, or revoke a license, including the licensure of culture change beds approved pursuant to § 23-17-44, in any case in which it finds that there has been a failure to comply with the requirements established under this chapter. The notice shall be effected by registered or certified mail or by personal service, setting forth the particular reasons for the proposed action, and fixing a date not less than thirty (30) days from the date of the mailing or service, at which the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of the hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of the determination shall be sent by registered or certified mail or served personally upon the applicant or licensee. The decision denying, suspending, or revoking the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within the thirty (30) day period, appeals the decision pursuant to § 42-35-15. The procedure governing hearings authorized by this section shall be in accordance with §§ 42-35-9  42-35-13 as stipulated in § 42-35-14(a). A full and complete record shall be kept of all proceedings, and all testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to § 42-35-15. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing the copy or copies. Witnesses may be subpoenaed by either party.

History of Section.
(P.L. 1932, ch. 1956, § 1; G.L. 1938, ch. 259, § 1; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 7; P.L. 1949, ch. 2387, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 23-16-8; P.L. 1968, ch. 171, § 2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-8; P.L. 1979, ch. 197, § 1; P.L. 2010, ch. 60, § 1; P.L. 2010, ch. 76, § 1.)



Chapter 23-17-8.1 - Curtailment of activities.

§ 23-17-8.1 Curtailment of activities.  Whenever the director determines that a health care facility licensed under this chapter is not being operated in conformance with all of the requirements established under this chapter, the director may, in lieu of suspension or revocation of the license of the facility, order the licensee to be placed on probationary status and set conditions with which the licensee must comply within a set period of time, order the licensee to admit no additional persons to the facility, to provide health services to no additional persons through the facility, to transfer all or some of the persons occupying the facility to other suitable accommodations, or to take any other corrective action necessary to secure compliance with the requirements established under this chapter. Notice of the order and any subsequent hearing that may be scheduled shall comply with the requirements of procedural due process stipulated in § 23-17-8. The director may act pursuant to this section only in those instances wherein the director determines that the continued operation of the facility will not result in undue hardship to its occupants.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-8.1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-8.1; P.L. 2005, ch. 158, § 2; P.L. 2005, ch. 247, § 2.)



Chapter 23-17-9 - Judicial review of license action.

§ 23-17-9 Judicial review of license action.  Any person who has exhausted all administrative remedies available to him or her within the licensing agency and who is aggrieved by a final decision of the licensing agency is entitled to judicial review in accordance with the provisions of §§ 42-35-15 and 42-35-16.

History of Section.
(G.L. 1938, ch. 259, § 8; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-9; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-9; P.L. 1979, ch. 197, § 1.)



Chapter 23-17-10 - Regulations, inspections, and investigations  Certain hospitals required to provide on-premises coverage by physician  Uniform reports  Data systems.

§ 23-17-10 Regulations, inspections, and investigations  Certain hospitals required to provide on-premises coverage by physician  Uniform reports  Data systems.  (a) The licensing agency, with the advice of the health services council, shall after a public hearing pursuant to reasonable notice adopt, amend, promulgate, and enforce rules, regulations, and standards with respect to each category of health care facility to be licensed under this chapter that may be designed to further the accomplishment of the purposes of this chapter in promoting safe and adequate treatment of individuals in health care facilities in the interest of public health, safety, and welfare. Provided, further, however, that all licensed medical, surgical, or obstetrical hospitals (excepting those hospitals as defined in § 23-17-2, as amended, which maintain an on-premises emergency room staffed by a licensed physician, resident, or intern at all times) shall be required to protect their patients by providing on-premises coverage by a licensed physician, resident or intern at all times.

(2) In developing regulations for home nursing care providers and home care providers, the director shall consider and adopt, where appropriate, standards of relevant national accrediting bodies. The director shall make or cause to be made quality improvement and licensure inspections of each licensed home nursing care provider and home care provider at a minimum of once in a twelve (12) month period. These inspections shall include but not be limited to: home visits; patient surveys; and employee interviews.

(b) The licensing agency shall make or cause to be made any inspections and investigations that it deems necessary including medical records. The licensing agency, with the advice of the health services council, shall also adopt, amend, promulgate, and enforce rules and regulations to provide for a uniform system of reporting detailed financial and statistical data pertaining to the operation, services, and facilities of the health care facilities and the periodic reporting shall, in accordance with the rules and regulations, be concerned with, but not limited to, unit cost utilization charges of health care facility services, financial condition of health care facilities, and quality of health care facility care. The uniform reports shall also include institutional plans that shall be prescribed in accordance with rules and regulations promulgated by the licensing agency with the advice of the health services council. Each health care facility shall establish and maintain data systems to meet the requirements of any uniform system of periodic reporting that may be prescribed in accordance with the provisions of this section. The data shall be made available and be considered by the state agency concerned with the reimbursement and/or utilization of health care facility services.

History of Section.
(P.L. 1932, ch. 1956, § 1; G.L. 1938, ch. 259, § 1; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 9; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-10; P.L. 1968, ch. 171, § 3; P.L. 1972, ch. 72, § 1; P.L. 1975, ch. 90, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-10; P.L. 1979, ch. 109, § 1; P.L. 1996, ch. 310, § 2.)



Chapter 23-17-10.1 - Financial regulation of health maintenance organizations.

§ 23-17-10.1 Financial regulation of health maintenance organizations.  Any health maintenance organization licensed under this chapter whose rates are approved by and whose financial condition and methods of doing business are periodically examined by the director of business regulation, and which was actively engaged in the provision of or making available to enrolled participants health care services prior to January 1, 1982, shall be exempt from financial regulation imposed by the licensing agency pursuant to the provisions of this chapter.

History of Section.
(P.L. 1982, ch. 310, § 1.)



Chapter 23-17-10.2 - Full financial disclosure by hospitals.

§ 23-17-10.2 Full financial disclosure by hospitals.  Any hospital licensed under this chapter, other than state-operated hospitals, shall annually submit to the director of business regulation public audited financial statements containing information concerning all hospital-related corporations, holding corporations and subsidiary corporations, whether for-profit or not-for-profit. Any hospital corporation, holding corporation, or subsidiary corporation, whether for-profit or not-for-profit, which is not audited by an independent public auditor due to limited activity or small size, shall submit a financial statement certified by the chief executive officer of that corporation. All information provided shall be available to the public for inspection.

History of Section.
(P.L. 1990, ch. 391, § 1.)



Chapter 23-17-10.3 - Special care unit disclosure by facilities.

§ 23-17-10.3 Special care unit disclosure by facilities.  (a) Any nursing facility which offers to provide or provides care for patients or residents with Alzheimer's disease or other dementia by means of an Alzheimer's special care unit shall be required to disclose the form of care or treatment provided, in addition to that care and treatment required by the rules and regulations for the licensing of nursing facilities. That disclosure shall be made to the licensing agency and to any person seeking placement in an Alzheimer's special care unit of a nursing facility. The information disclosed shall explain the additional care provided in each of the following areas:

(1) Philosophy. The Alzheimer's special care unit's written statement of its overall philosophy and mission which reflects the needs of residents with dementia.

(2) Pre-admission, admission, and discharge. The process and criteria for placement, transfer or discharge from the unit.

(3) Assessment, care planning, and implementation. The process used for assessment and establishing the plan of care and its implementation, including the method by which the plan of care evolves and is responsive to changes in condition.

(4) Staffing patterns and training ratios. Staff training and continuing education practices.

(5) Physical environment. The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents.

(6) Residents' activities. The frequency and types of resident activities.

(7) Family role in care. The involvement of families and family support programs.

(8) Program costs. The cost of care and any additional fees.

(b) The licensing agency shall develop a standard disclosure form and shall review the information provided on the disclosure form by the nursing facility to verify the accuracy of the information reported on it. Any significant changes in the information provided by the nursing facility will be reported to the licensing agency at the time the changes are made.

History of Section.
(P.L. 1990, ch. 237, § 2; P.L. 1993, ch. 264, § 2; P.L. 1999, ch. 83, § 49; P.L. 1999, ch. 130, § 49.)



Chapter 23-17-10.4 - Rehabilitation special care unit and sub-acute special care unit disclosure by facilities.

§ 23-17-10.4 Rehabilitation special care unit and sub-acute special care unit disclosure by facilities.  Any nursing facility which offers to provide or provides care for patients or residents by means of a rehabilitation special care unit or sub-acute special care unit shall be required to disclose the form of care or treatment provided, in addition to that care and treatment required by the rules and regulations for the licensing of nursing facilities. That disclosure shall be made to the licensing agency and to any person seeking placement in a rehabilitation special care unit or sub-acute special care unit of a nursing facility. The licensing agency shall develop a standard disclosure form and shall review the information provided on the disclosure form by the nursing facility to verify the accuracy of the information provided on it. Any significant changes in the information provided by the nursing facility will be reported to the licensing agency at the time the changes are made.

History of Section.
(P.L. 1994, ch. 157, § 1; P.L. 1994, ch. 239, § 1.)



Chapter 23-17-10.5 - Medical director and attending physician file.

§ 23-17-10.5 Medical director and attending physician file.  (a) Each nursing facility licensed under this chapter shall designate a physician to serve as medical director. The medical director shall be responsible for implementation of resident care policies and for the coordination of medical care in the facility. Such responsibilities shall include, but not be limited to: the implementation of facility policies and procedures related to the medical care delivered in the facility; physician and advanced practice practitioner credentialing; practitioner performance reviews; employee health including infection control measures; evaluation of health care delivery, including oversight of medical records and participation in quality improvement; provision of staff education on medical issues; participation in state survey process, including the resolution of deficiencies as needed; and such other duties and responsibilities as may be stipulated in regulations promulgated by the department of health.

(b) The medical director, charged with the aforementioned duties and responsibilities for the delivery of medical care in the nursing facility, shall be immune from civil or criminal prosecution for reporting to the board of medical licensure and discipline the unprofessional conduct, incompetence or negligence of a nursing facility physician or limited registrant; provided, that the report, testimony or other communication was made in good faith and while acting within the scope of authority conferred by this section. Each nursing facility shall maintain an active file of all current attending physicians including their phone number and address, an emergency phone number, their current medical license number, and their preferred hospital admitting privileges. The director of the department of health is hereby authorized to promulgate rules and regulations to implement the provisions of this section.

History of Section.
(P.L. 1997, ch. 115, § 1; P.L. 1997, ch. 131, § 1; P.L. 2005, ch. 157, § 4; P.L. 2005, ch. 249, § 4; P.L. 2008, ch. 475, § 48.)



Chapter 23-17-10.6 - Nursing facility wandering hazard prevention plans.

§ 23-17-10.6 Nursing facility wandering hazard prevention plans.  Each nursing facility licensed under this chapter shall have a plan for preventing the hazards of resident wandering from the facility. The plan shall be submitted to the licensing agency in a format determined by the director.

History of Section.
(P.L. 2004, ch. 387, § 1.)



Chapter 23-17-10.7 - Nursing facility assessment and disclosure for residents on probation or parole.

§ 23-17-10.7 Nursing facility assessment and disclosure for residents on probation or parole.  The licensing agency shall establish regulations to require each licensed nursing facility, as part of the initial resident admission and assessment process, to review and consider any notice provided to the facility as required in subsection 42-56-10(23) concerning the resident's or prospective resident's status on parole and recommendations, if any, regarding safety and security measures.

History of Section.
(P.L. 2006, ch. 540, § 1.)



Chapter 23-17-11 - Abortion and sterilization  Protection for nonparticipation  Procedure.

§ 23-17-11 Abortion and sterilization  Protection for nonparticipation  Procedure.  A physician or any other person who is a member of or associated with the medical staff of a health care facility or any employee of a health care facility in which an abortion or any sterilization procedure is scheduled, and who shall state in writing an objection to the abortion or sterilization procedure on moral or religious grounds, shall not be required to participate in the medical procedures which result in the abortion or sterilization, and the refusal of the person to participate in the medical procedures shall not form the basis for any claim of damages on account of the refusal or for any disciplinary or recriminatory action against the person.

History of Section.
(P.L. 1978, ch. 269, § 5; G.L. 1956, § 23-16-11; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-11.)



Chapter 23-17-12 - Inspections  Nursing facilities.

§ 23-17-12 Inspections  Nursing facilities.  (a) The licensing agency shall make or cause to be made unannounced inspections and investigations of nursing facilities. The director shall establish by regulation criteria to determine the frequency for unannounced inspections and investigation that shall include specific criteria to determine the appropriate frequency of those surveys including, but not limited to, patient acuity, quality indicators, staff retention, financial status, and a facility's past compliance with the regulations. In no instance shall any facility with a pattern of noncompliance with regulations or orders, indications of marginal financial status, repeated levels of nursing hours per resident significantly below the state average, or other risk factors determined to influence quality, receive less than two (2) surveys in addition to the annual licensing survey required by this chapter. Any nursing care facility which is cited for substandard care by the licensing agency shall be inspected on a bimonthly basis for the twelve (12) month period immediately following any citation. The licensing agency shall, on an annual basis, cause no less than ten percent (10%) of all nursing care facility annual surveys to be conducted, in whole or in part, on nights and/or on weekends. The inspections shall be conducted both as to profit and nonprofit facilities and the results shall be open to public inspection; however, requirements as to the fire safety code will be deferred in accordance with § 23-28.1-7.

(b) No employee or agent of the department shall be participating in or supervising an inspection of any facility to which that employee currently has, or in the past five (5) years has had, any ownership, employment, or consultant arrangement or any other potential conflicts of interest. The restrictions imposed under this subsection shall be in addition to, and not in place of, the requirements of chapter 14 of title 36.

(c) The licensing agency shall make or cause to be made unannounced inspections and/or investigations of any establishment, facility, boarding house, dormitory, however named, to determine whether the lodging facility should be licensed and regulated under the provisions of this chapter.

(d) All members of the general assembly and any general officer of this state may make announced and unannounced inspections of extended care facilities, skilled nursing homes, intermediate care facilities, personal care homes, nursing homes, and state institutions.

History of Section.
(P.L. 1978, ch. 269, § 5; G.L. 1956, § 23-16-12; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-12; P.L. 1989, ch. 304, § 1; P.L. 1996, ch. 100, art. 17, § 1; P.L. 1999, ch. 25, § 1; P.L. 1999, ch. 87, § 1; P.L. 2005, ch. 156, § 2; P.L. 2005, ch. 248, § 2.)



Chapter 23-17-12.1 - Scope of inspections.

§ 23-17-12.1 Scope of inspections.  (a) Inspections and investigations shall include health, sanitation, nursing care, and dietary and other conditions immediately affecting the patients.

(b) The department shall assign responsibility for verifying compliance with licensing requirements and issuing renewal licenses to an individual or office independent of the inspection process.

(c) The department shall establish written procedures to: (1) track all deficiencies identified during and after the inspection and investigation processes; and (2) clearly define the internal process for appealing deficiency citations.

(d) The department shall establish procedures to verify the implementation of plans of correction and remediation.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-12.1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-12.1; P.L. 2005, ch. 156, § 2; P.L. 2005, ch. 248, § 2; P.L. 2008, ch. 475, § 48.)



Chapter 23-17-12.2 - Time for correction of defects.

§ 23-17-12.2 Time for correction of defects.  (a) Every corporation or person who will be inspected or investigated under § 23-17-12 will begin to correct health, sanitation, nursing care, and dietary defects immediately upon notice by the director of health that the defects exist. The notification will be made by certified or registered letter return receipt requested from the director of health to the person or corporation so inspected.

(b) However, every defect will be fully and wholly corrected within thirty (30) days from the time of notice unless an extension is granted for good cause shown, but no extension will exceed fifteen (15) days.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-12.2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-12.2.)



Chapter 23-17-12.3 - Penalty for violation of §§ 23-17-12  23-17-12.2.

§ 23-17-12.3 Penalty for violation of §§ 23-17-12  23-17-12.2.  Every person including a controlling person, or corporation who shall willfully and continually violate the provisions of §§ 23-17-12  23-17-12.2 will be subject to a fine up to three hundred dollars ($300) for each violation of these sections.

For purposes of this section, "controlling person" is any person or entity in control of a nursing facility directly or indirectly, including: (1) in the case of a corporation or of a limited liability company, a person having a beneficial ownership interest of five percent (5%) or more in the nursing facility; (2) in the case of a general partnership or limited partnership, any general partner; (3) a legal entity that operates or contracts with another person for the operation of a nursing facility or an owner thereof; (4) in the case of a limited liability company, any member; (5) each president, vice president, secretary, treasurer of a business corporation that is not exempt from taxation under section 501(a) of the U.S. Internal Revenue Code as an organization described in section 501(c)(3) of such code; and (6) such other ownership interest or relationship as may be determined by the director.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-12.3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-12.3; P.L. 2005, ch. 158, § 3; P.L. 2005, ch. 247, § 3.)



Chapter 23-17-12.4 - Enforcement of §§ 23-17-12  23-17-12.2.

§ 23-17-12.4 Enforcement of §§ 23-17-12  23-17-12.2.  The director of health shall refer all violations of §§ 23-17-12  23-17-12.2 to the chief counsel within the department of health for appropriate action.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-12.4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-12.4.)



Chapter 23-17-12.5 - Complaints  Nursing homes.

§ 23-17-12.5 Complaints  Nursing homes.  (a) Complaints regarding a nursing facility that do not constitute patient abuse, neglect or mistreatment, as regulated under chapter 17.8 of this title, shall be investigated and evaluated by the department as follows:

(1) The investigation and evaluation shall be made within twenty-four (24) hours if the department has reasonable cause to believe the patient's or resident's health or safety is in "immediate jeopardy"; within seven (7) days for reports  deemed by the department to be of "non-immediate jeopardy  high potential for harm"; within twenty-one (21) days for reports deemed by the department to be of "non-immediate jeopardy  medium potential for harm"; and within sixty (60) days for reports deemed by the department to be of "non-immediate jeopardy  low potential for harm."

(2) The investigation shall include a visit to the facility.

(3) Reports of complaint investigations shall be governed in accordance with chapter 17.8 of this title.

(b) Definitions. For purposes of this section, the following definitions shall apply:

(1) "Immediate jeopardy" means a situation in which the nursing facility's alleged noncompliance with one or more state or federal requirements or conditions has caused, or is likely to cause serious injury, harm, impairment or death to a resident; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(2) "Non-immediate jeopardy  high potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions may have caused harm that negatively impacts the individual's mental, physical and/or psychosocial status; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(3) "Non-immediate jeopardy  medium potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions has caused or may have caused harm that is of limited consequence and does not significantly impair the individual's mental, physical and/or psychosocial status to function; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(4) "Non-immediate jeopardy  low potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions may have caused mental, physical and/or psychosocial discomfort that does not constitute injury or damage; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(c) Avoidance of conflict. The department shall establish procedures to insure that the prioritization and classification of complaints received in accordance with section (a) above, and chapter 17.8 of this title, shall be independent of other nursing facility regulatory functions. The department shall include procedures to assure that no employee or agent of the department shall be participating in or supervising a complaint investigation concerning any facility to which that employee has any ownership, employment, or consultant arrangement. The restrictions imposed by the department under this subsection shall be in addition to, and not in place of, the requirements of chapter 14 of title 36.

(d) Interagency agreements. The department shall enter into interagency agreements with any other departments or agents of state government clarifying roles and responsibilities for the receipt and investigation of complaints regarding nursing facility care, including guidelines to allow an exchange of data unless such exchange is explicitly prohibited by law.

History of Section.
(P.L. 2005, ch. 156, § 3; P.L. 2005, ch. 248, § 3.)



Chapter 23-17-12.6 - Independent quality monitor, quality consultant and temporary manager.

§ 23-17-12.6 Independent quality monitor, quality consultant and temporary manager.  (a) Under the authority granted to the director in § 23-1-21 and in addition to any other statutory authority, whenever the director determines that there is a deficiency in a nursing facility that constitutes immediate jeopardy to health and safety of a resident or residents, the director may take the following actions:

(1) Appoint an independent quality monitor, at the facility's expense, to conduct periodic inspections to assess the efforts made by the nursing facility to achieve compliance with state and federal regulations governing nursing facilities that participate in the Medicare and medical assistance programs and to report its findings to the director;

(2) Require the nursing facility to engage, at the facility's expense, an independent quality consultant to advise and assist the nursing facility's management to achieve and maintain compliance with state and federal regulations governing nursing facilities that participate in the Medicare and medical assistance programs and to develop and implement the nursing facility's quality improvement program; and/or

(3) Require the nursing facility to engage, at the facility's expense, a temporary manager to assist the nursing facility to achieve and maintain compliance with state and federal regulations governing nursing facilities that participate in the Medicare and medical assistance programs and to implement the nursing facility's quality improvement program.

(b) The appointment of a state quality monitor, and ordering the facility to hire an independent quality consultant or temporary manager are sanctions that may be in addition to or in lieu of other sanctions imposed by the state.

(c) Any state appointed quality monitor, or quality consultant or temporary manager hired by the nursing facility may not be employees of the department.

(d) For purposes of this section, "temporary manager" means any person, corporation, or other entity, as required to be hired by the department to provide management services that assist the facility in the correction of deficiencies and financial difficulties identified in the facility's operation.

(e) The director may require the hiring of a temporary manager for a nursing facility when the director determines that a nursing facility is:

(1) Experiencing severe financial difficulties which if continued, present a substantial probability of financial insolvency; or

(2) A facility is operating in such a manner or condition that continued operation by the licensee, or his or her representative, presents a substantial probability of immediate jeopardy to the health or safety of the residents.

(f) The qualifications of any quality consultant or temporary manager as required under this section shall be approved by the department. Any quality consultant or temporary manager hired by the nursing facility under this section shall report on progress toward quality improvement to the department in a manner and format determined by the director.

History of Section.
(P.L. 2005, ch. 156, § 3; P.L. 2005, ch. 248, § 3.)



Chapter 23-17-12.7 - Adverse change in financial condition.

§ 23-17-12.7 Adverse change in financial condition.  (a) Whenever the department, or the department in consultation with the department of human services, determines that a nursing facility's financial status is of concern and determines, through inspection of the facility or investigation of a complaint, that incident(s), event(s) or patterns of care exist that harm or have the potential to result in harm or danger to the residents of a facility, the departments, acting jointly, shall convene a meeting, as soon as possible but in no event later than ten (10) days after the finding(s) cited above, with the license holder to communicate the state's concerns with respect to the operation of the facility. The license holder shall be given the opportunity to respond to the state's concerns and to offer explanation as to why the concerns are not valid or accurate.

(b) In the event that the explanation provided by the license holder is not found by the department to be adequate or otherwise satisfactory, the department shall direct the license holder to prepare and submit, within ten (10) days of the meeting cited above, or for good cause shown no later than twenty (20) days after said meeting, a plan of correction and remediation for the department's review and approval, including, but not limited to, the following elements:

(1) Specific targeted improvements;

(2) Definite deadlines for accomplishing those targeted improvements;

(3) Measurable standards that will be used to judge whether the targeted improvements have been accomplished;

(4) A spending plan that supports all costs associated with accomplishment of the targeted improvements;

(5) Monthly reporting of cash availability, the status of vendor payments and employee payrolls, and staffing levels, as metrics concerning financial status and quality of care; and

(6) With regard to concerns regarding resident care, and if directed by the department, a proposal to engage an independent quality monitor or independent quality consultant, to work, in consultation with the facility administrator and medical director, the implementation of the plan of correction and remediation, and to provide progress updates to the department of health.

(c) The department, in consultation with the department of human services, shall adopt regulations to implement this section. The regulations shall incorporate the criteria to measure financial status promulgated by the department of human services pursuant to § 40-8-19.1.

(d) Whenever a facility's financial status is determined to be marginal, the department shall cause such a facility to be inspected in order to determine if financial problems are causing the facility to be out of compliance with nursing facility regulatory standards.

(e) Whenever a facility is determined to be having severe financial difficulties, the department shall cause the facility to have more frequent inspections and the director may, at the facility's expense:

(1) Appoint an independent consultant to review the facility's management and financial status and make recommendations to improve the facility's financial status; or

(2) Require the hiring of a temporary manager of the facility's operations.

(f) With the exception of the plan of correction and remediation, as allowed in subsection (g) below, the information obtained by the department under this section is confidential and is not subject to disclosure under § 38-2-2, Access to Public Records. However, upon request, the department shall release the information to the following who shall treat the information as confidential:

(1) The facility;

(2) A person other than the facility if the facility consents in writing to the disclosure;

(3) The state Medicaid agency responsible for rate setting of nursing facilities;

(4) The state long-term care ombudsman; or

(5) The department of attorney general.

(g) Within ten (10) days, or twenty (20) days for good cause shown, of the submission of the plan of correction and remediation by the facility, the department shall either:

(i) Accept the plan, at which time it shall be considered to be a public record, and the facility shall make it, and all reports that follow and are related to it, available for public inspection, and shall provide a written summary of the plan to each resident of the facility or his or her legal representative, and each resident's family representative;

(ii) Conditionally accept the plan with modifications made by the department, at which time the plan shall be considered to be a public record and the facility shall make it, and all reports that follow and are related to it, available in accordance with subsection (i) above; or

(iii) Reject the plan, at which time all records acquired in accordance with this section that do not violate resident confidentiality shall be considered to be a public record, and a notice of said plan rejection shall be sent, along with directions on obtaining the complete record to each resident of the facility or his or her legal representative and each resident's family representative.

(h) The provisions in subsection (e) herein relating to the confidentiality of records do not apply:

(1) To a facility whose license has been revoked or suspended;

(2) To the use of the information in an administrative proceeding initiated by the department, including implementing enforcement actions, and in judicial proceedings relating thereto.

History of Section.
(P.L. 2005, ch. 156, § 3; P.L. 2005, ch. 248, § 3.)



Chapter 23-17-12.8 - Posting of nursing staff levels in nursing facilities.

§ 23-17-12.8 Posting of nursing staff levels in nursing facilities.  The department is authorized to adopt federal Medicare nurse staff posting requirements by regulation. In addition to any federal requirements for posting of nursing staff levels, the nursing facility shall post the nurse staff levels for the facility in a public place within the facility. The posting information shall be maintained on file by the nursing facility and shall be made available to the public upon request. The nursing facility shall prepare an annual report showing the average daily direct care nurse staffing level for the facility by shift and by category of nurse to include registered nurses, licensed practical nurses, nursing assistants and medication technicians; the use of nurse and nursing assistant staff from temporary placement agencies; and the nurse and nurse assistant turnover rates. The information on nurse staffing shall be reviewed as part of the nursing facility's annual licensing survey and shall be available to the public, both in printed form and on the department's website, by facility.

History of Section.
(P.L. 2005, ch. 157, § 5; P.L. 2005, ch. 249, § 5.)



Chapter 23-17-12.9 - Resident and family notification.

§ 23-17-12.9 Resident and family notification.  The director shall establish regulations which: (1) notify the resident, or his or her legal representative, the resident's family representative, the resident's attending physicians of record and the nursing facility's medical director, if that resident has been found to be in immediate jeopardy to health and safety; (2) notify all facility residents, or their legal representatives, their family representatives, their attending physicians and the nursing facility's medical director, whenever a nursing facility is cited for substandard quality of care as defined in 42 CFR 488.301 or successor regulation; and (3) provide for notification of changes regarding resident condition as provided in federal regulation 42 CFR 483.10 or successor regulation. A facility citation for substandard quality of care shall be considered to be a public record ten (10) days following the citation, or upon departmental approval of the corresponding plan of correction, whichever is sooner.

For purposes of this section, "immediate jeopardy to health and safety" means a situation which the institution's noncompliance with one or more state or federal requirements or conditions has caused, or is likely to cause, serious injury, harm, impairment or death to a resident receiving care in the institution.

History of Section.
(P.L. 2005, ch. 157, § 5; P.L. 2005, ch. 249, § 5.)



Chapter 23-17-12.10 - Quality predictive modeling  Established.

§ 23-17-12.10 Quality predictive modeling  Established.  The department of health shall develop a data modeling or other capacity to use quality data already collected from nursing facilities to detect patterns of high performance and/or potential deficiency(ies) affecting resident care.

History of Section.
(P.L. 2005, ch. 157, § 5; P.L. 2005, ch. 249, § 5.)



Chapter 23-17-12.11 - Nursing facility quality improvement program.

§ 23-17-12.11 Nursing facility quality improvement program.  (a) Established. Each licensed nursing facility shall develop and implement a quality improvement program and establish a quality improvement committee.

(b) Each licensed nursing facility shall designate a qualified individual, who shall be determined by the facility's administrator, to coordinate and manage the nursing facility's quality improvement program.

(1) The nursing facility's quality improvement committee shall include at least the following members:

(i) The nursing facility administrator;

(ii) The director of nursing;

(iii) The medical director;

(iv) A social worker; and

(v) A representative of dietary services.

(2) The quality improvement committee shall:

(i) Meet at least quarterly;

(ii) Maintain records of all quality improvement activities; and

(iii) Keep records of committee meetings that shall be available to the department during any on-site visit.

(3) The quality improvement committee for a nursing facility shall annually review and approve the quality improvement plan for the nursing facility. Said plan shall be available to the public upon request.

(c) Each nursing facility shall establish a written quality improvement plan that shall be reviewed by the department during the facility's annual survey and that:

(1) Provides criteria to monitor nursing care, including medication administration, prevention and treatment of decubitus ulcers, dehydration and nutritional status and weight loss or gain, accidents and injuries, unexpected deaths, changes in mental or psychological status, and any other data necessary to monitor quality of care; and

(2) Includes methods to identify, evaluate and correct problems.

(d) The nursing facility administrator shall take appropriate remedial actions based on the recommendations of the nursing facility's quality improvement committee.

(e) The director may not require the quality improvement committee to disclose the records and the reports prepared by the committee except as necessary to assure compliance with the requirements of this section.

(f) Good faith attempts by the quality improvement committee to identify and correct quality deficiencies will not be used as a basis for sanctions.

(g) If the department determines that a nursing facility is not implementing its quality improvement program effectively and that quality improvement activities are inadequate, the department may impose sanctions on the nursing facility to improve quality of resident care including mandated hiring of, directly or by contract, an independent quality consultant.

History of Section.
(P.L. 2005, ch. 157, § 5; P.L. 2005, ch. 249, § 5.)



Chapter 23-17-13 - Health services council.

§ 23-17-13 Health services council.  There shall be established a health services council consisting of twenty-four (24) members, eight (8) of whom shall be appointed by the speaker of the house, one of whose appointments shall represent hospital service corporations, six (6) of whom shall be appointed by the president of the senate, one of whose appointments shall represent hospitals and a second of whose appointments shall represent the business community, and ten (10) of whom shall be appointed by the governor, one of whose appoints shall represent the state budget office, a second of whose appointment shall represent the department of human services and two (2) of whom shall be members of the general public that maintain his or her principal residence within fifteen hundred feet (1500 ft.) of a licensed hospital. The governor shall appoint members of the council in staggered appointments, three (3) members one year, two (2) members the next year, and two (2) members the year after that. All members shall serve until their successors are appointed and qualified. In the month of February in each year, the governor shall appoint successors to the members of the council whose terms shall expire in that year, to hold office commencing on the first day of March in the year of appointment until the first day of March in the third (3rd) year after appointment or until their respective successors are appointed and qualified. Legislative members shall serve until the end of their legislative term. Any vacancy of a member appointed which may occur in the commission shall be filled by appointment by the respective appointing authority for the remainder of the unexpired term. The council may also serve as an advisory council as authorized by § 23-16-3.

History of Section.
(G.L. 1938, ch. 259, § 3; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-3; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-3; P.L. 1984, ch. 4, § 3; P.L. 1986, ch. 225, § 1; P.L. 2001, ch. 86, § 70; P.L. 2001, ch. 180, § 43; P.L. 2004, ch. 267, § 2; P.L. 2004, ch. 290, § 2.)



Chapter 23-17-14 - Functions of health services council.

§ 23-17-14 Functions of health services council.  The health services council shall have the following responsibilities and duties:

(1) To consult and advise with the licensing agency regarding licensing reviews conducted under §§ 23-17-14.3 and 23-17-14.4 and in matters of policy affecting administration of this chapter, and in the development of rules, regulations, and standards provided for under this chapter;

(2) To review and make recommendations with respect to rules, regulations, and standards authorized under this chapter prior to their promulgation by the licensing agency as specified in this section;

(3) To consult and advise with the licensing agency with respect to the administration of chapter 15 of this title;

(4) When acting as an advisory council authorized by § 23-16-3, to consult with the director of the state department of health in carrying out the purposes of chapter 16 of this title.

History of Section.
(G.L. 1938, ch. 259, § 13; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-14; P.L. 1968, ch. 171, § 6; P.L. 1978, ch. 269, § 5; 1979, ch. 39, § 1; G.L. 1956, § 23-17-14; P.L. 1996, ch. 433, § 3.)



Chapter 23-17-14.1 - Immunity for council members.

§ 23-17-14.1 Immunity for council members.  No member of the health services council while acting in his or her capacity as a council member shall be liable for any civil damages as a result of individual or collective actions or recommendations as a member of the council.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-14.1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-14.1.)



Chapter 23-17-14.2 - Compensation.

§ 23-17-14.2 Compensation.  The chairperson and vice chairperson of the health services council and no other member of the council while serving on business of the council shall receive compensation for the discharge of their official duties.

History of Section.
(P.L. 1978, ch. 269, § 7; G.L. 1956, § 23-16-14.2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-14.2; P.L. 1985, ch. 412, § 1; P.L. 2005, ch. 117, art. 21, § 12.)



Chapter 23-17-14.3 - Review criteria.

§ 23-17-14.3 Review criteria.  Except as otherwise provided in this section, a review by the health services council of an application for an initial license or a license in the case of a proposed change in the owner, operator, or lessee of any licensed health care facility may not be made subject to any criterion unless the criterion directly relates to the statutory purpose expressed in § 23-17-3. In conducting reviews of the applications, the health services council shall specifically consider:

(1) The character, commitment, competence, and standing in the community of the proposed owners, operators, or directors of the health care facility;

(2) In cases of initial licensure or of proposed change in owner, operator, or lessee, the extent to which the facility will provide or will continue to provide, without material effect on its viability at the time of initial licensure or of change of owner, operator, or lessee, safe and adequate treatment for individuals receiving the health care facility's services;

(3) The extent to which the facility will provide or will continue to provide safe and adequate treatment for individuals receiving the health care facility's services; and

(4) The extent to which the facility will provide or will continue to provide appropriate access with respect to traditionally underserved populations and in consideration of the proposed continuation or termination of health care services by the health care facility.

History of Section.
(P.L. 1984, ch. 134, § 2; P.L. 1996, ch. 433, § 3.)



Chapter 23-17-14.4 - Procedures for review.

§ 23-17-14.4 Procedures for review.  (a) Within ten (10) working days of receipt, in acceptable form, of an application for an initial license or a license in connection with a change in the owner, operator, or lessee of any existing health care facility, the licensing agency will notify and afford the public an opportunity to comment on the application.

(b) The recommendations of the health services council and the decision of the licensing agency will be rendered within ninety (90) days of acceptance of the application for license.

(c) The licensing agency shall promulgate in rules and regulations procedures and criteria for expedited review of licensure applications. The criteria for expedited review consideration shall include, but not be limited to, all of the following: (1) that the licensure application is solely for initial licensure; (2) that the legal entity seeking a license currently is the licensee for one or more Rhode Island licensed health care facilities whose records of compliance are deemed by the licensing agency to demonstrate the legal entity's ability and commitment to provide quality health care services; and (3) that the licensure application demonstrates complete and satisfactory compliance with review criteria in § 23-17-14.3. The licensing agency shall exercise its discretion in granting expedited review of license applications and a decision by the licensing agency not to process an application on an expedited review basis shall be final and shall not be subject to appeal.

(d) The decision of the licensing agency shall be based upon the findings and recommendations of the health services council unless the licensing agency shall afford written justification for variance from these findings and recommendations.

(e) All applications reviewed by the licensing agency and all written materials pertinent to licensing agency review, including minutes of all health services council meetings, shall be accessible to the public upon request.

(f) Any person holding a valid certificate of need issued pursuant to chapter 15 of this title, shall be exempt from the requirements of § 23-17-14.3 or 23-17-14.4 of this chapter for initial facility licensure.

(g) Any person holding a valid license for an outpatient rehabilitation center intended to be operational for less than twelve (12) months and so indicated upon its application shall surrender its license upon cessation of patient care operations for that operational season. Within a period not to exceed twelve (12) months from the surrender, the person may apply for a new license for the identical activities and premises authorized by the previous but surrendered license, and shall be exempt from the requirements of § 23-17-14.3 or 23-17-14.4 for initial facility licensure.

History of Section.
(P.L. 1984, ch. 134, § 2; P.L. 1996, ch. 433, § 3; P.L. 1999, ch. 336, § 1.)



Chapter 23-17-15 - Information confidential.

§ 23-17-15 Information confidential.  Information received by the licensing agency through filed reports, inspection, or as otherwise authorized under this chapter shall not be disclosed publicly in any manner that identifies individuals except in a proceeding involving the question of licensure.

History of Section.
(G.L. 1938, ch. 259, § 14; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-15; P.L. 1972, ch. 16, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-15.)



Chapter 23-17-15.1 - Reports public.

§ 23-17-15.1 Reports public.  Copies of survey reports from the joint commission on accreditation of health care organizations and the American Osteopathic Association and any other reports from other accrediting organizations incorporated by reference in the reports, provided to the licensing agency by hospitals shall be public records as defined in chapter 2 of title 38.

History of Section.
(P.L. 1989, ch. 217, § 7; P.L. 1994, ch. 52, § 2; P.L. 1994, ch. 126, § 2.)



Chapter 23-17-16 - Annual report of activities.

§ 23-17-16 Annual report of activities.  The licensing agency shall prepare and publish an annual report of its activities and operations under this chapter.

History of Section.
(G.L. 1938, ch. 259, § 15; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-16; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-16.)



Chapter 23-17-17 - Penalty for operation of unlicensed health care facility.

§ 23-17-17 Penalty for operation of unlicensed health care facility.  Any person establishing, conducting, managing, or operating any health care facility without a license under this chapter shall be fined not more than five thousand dollars ($5,000) or imprisoned not more than one year or both, in the discretion of the court, for each offense.

History of Section.
(P.L. 1932, ch. 1956, § 4; G.L. 1938, ch. 259, § 4; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 16; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-17; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-17; P.L. 1989, ch. 307, § 1.)



Chapter 23-17-18 - Obtaining treatment or services under false pretenses.

§ 23-17-18 Obtaining treatment or services under false pretenses.  Any person who shall obtain medical or surgical or obstetrical treatment, under false representations of his or her financial condition, from any health care facility, shall be guilty of a misdemeanor, and upon conviction shall be fined not more than five hundred dollars ($500) or imprisoned not more than six (6) months, or both, in the discretion of the court, for each offense.

History of Section.
(P.L. 1932, ch. 1956, § 3; G.L. 1938, ch. 259, § 3; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 16; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-18; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-18.)



Chapter 23-17-19 - Injunction to restrain operation without license.

§ 23-17-19 Injunction to restrain operation without license.  Notwithstanding the existence or pursuit of any other remedy, the licensing agency may, in the manner provided by law upon the advice of the attorney general who shall represent the licensing agency in the proceedings, maintain an action in the name of the state for injunction or other process against any person to restrain or prevent the establishment, conduct, management, or operation of a health care facility without a license under this chapter.

History of Section.
(G.L. 1938, ch. 259, § 17; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-19; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-19.)



Chapter 23-17-19.1 - Rights of patients.

§ 23-17-19.1 Rights of patients.  Every health care facility licensed under this chapter shall observe the following standards and any other standards that may be prescribed in rules and regulations promulgated by the licensing agency with respect to each patient who utilizes the facility:

(1) The patient shall be afforded considerate and respectful care.

(2) Upon request, the patient shall be furnished with the name of the physician responsible for coordinating his or her care.

(3) Upon request, the patient shall be furnished with the name of the physician or other person responsible for conducting any specific test or other medical procedure performed by the health care facility in connection with the patient's treatment.

(4) The patient shall have the right to refuse any treatment by the health care facility to the extent permitted by law.

(5) The patient's right to privacy shall be respected to the extent consistent with providing adequate medical care to the patient and with the efficient administration of the health care facility. Nothing in this section shall be construed to preclude discreet discussion of a patient's case or examination of appropriate medical personnel.

(6) The patient's right to privacy and confidentiality shall extend to all records pertaining to the patient's treatment except as otherwise provided by law.

(7) The health care facility shall respond in a reasonable manner to the request of a patient's physician, certified nurse practitioner and/or a physician's assistant for medical services to the patient. The health care facility shall also respond in a reasonable manner to the patient's request for other services customarily rendered by the health care facility to the extent the services do not require the approval of the patient's physician, certified nurse practitioner and/or a physician's assistant or are not inconsistent with the patient's treatment.

(8) Before transferring a patient to another facility, the health care facility must first inform the patient of the need for and alternatives to a transfer.

(9) Upon request, the patient shall be furnished with the identities of all other health care and educational institutions that the health care facility has authorized to participate in the patient's treatment and the nature of the relationship between the institutions and the health care facility.

(10) Except as otherwise provided in this subparagraph, if the health care facility proposes to use the patient in any human subjects research, it shall first thoroughly inform the patient of the proposal and offer the patient the right to refuse to participate in the project.

(b) No facility shall be required to inform prospectively the patient of the proposal and the patient's right to refuse to participate when: (i) the facility's human subjects research involves the investigation of potentially lifesaving devices, medications and/or treatments and the patient is unable to grant consent due to a life-threatening situation and consent is not available from the agent pursuant to chapter 23-4.10 of the general laws or the patient's decision maker if an agent has not been designated or an applicable advanced directive has not been executed by the patient; and (ii) the facility's institutional review board approves the human subjects research pursuant to the requirements of 21 CFR Part 50 and/or 45 CFR Part 46 (relating to the informed consent of human subjects). Any health care facility engaging in research pursuant to the requirements of subparagraph (b) herein shall file a copy of the relevant research protocol with the department of health, which filing shall be publicly available.

(11) Upon request, the patient shall be allowed to examine and shall be given an explanation of the bill rendered by the health care facility irrespective of the source of payment of the bill.

(12) Upon request, the patient shall be permitted to examine any pertinent health care facility rules and regulations that specifically govern the patient's treatment.

(13) The patient shall be offered treatment without discrimination as to race, color, religion, national origin, or source of payment.

(14) Patients shall be provided with a summarized medical bill within thirty (30) days of discharge from a health care facility. Upon request, the patient shall be furnished with an itemized copy of his or her bill. When patients are residents of state-operated institutions and facilities, the provisions of this subsection shall not apply.

(15) Upon request, the patient shall be allowed the use of a personal television set provided that the television complies with underwriters' laboratory standards and O.S.H.A. standards, and so long as the television set is classified as a portable television.

(16) No charge shall be made for furnishing a health record or part of a health record to a patient, his or her attorney or authorized representative if the record or part of the record is necessary for the purpose of supporting an appeal under any provision of the Social Security Act, 42 U.S.C. § 301 et seq., and the request is accompanied by documentation of the appeal or a claim under the provisions of the Workers' Compensation Act, chapters 29  38 of title 28. A provider shall furnish a health record requested pursuant to this section within thirty (30) days of the request. Further, for patients of school based health centers, the director is authorized to specify by regulation an alternative list of age appropriate rights commensurate with this section.

(17) The patient shall have the right to have his or her pain assessed on a regular basis.

(18) Notwithstanding any other provisions of this section, upon request, patients receiving care through hospitals, nursing homes, assisted living residences and home health care providers, shall have the right to receive information concerning hospice care, including the benefits of hospice care, the cost, and how to enroll in hospice care.

History of Section.
(P.L. 1974, ch. 168, § 1; P.L. 1975, ch. 238, § 1; P.L. 1978, ch. 269, § 5; P.L. 1978, ch. 359, § 1; G.L. 1956, § 23-16-9.1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-19.1; P.L. 1984, ch. 220, § 2; P.L. 1990, ch. 492, § 7; P.L. 1993, ch. 64, § 1; P.L. 1999, ch. 216, § 3; P.L. 1999, ch. 384, § 3; P.L. 2001, ch. 168, § 1; P.L. 2002, ch. 331, § 2; P.L. 2003, ch. 238, § 1; P.L. 2003, ch. 306, § 1; P.L. 2006, ch. 225, § 1; P.L. 2006, ch. 362, § 1.)



Chapter 23-17-19.2 - Posting of law.

§ 23-17-19.2 Posting of law.  Every health care facility licensed pursuant to this title shall provide a copy of the provisions of § 23-17-19.1 to each inpatient or his or her representative at the time of admission to the health care facility and shall display a copy of the provisions of § 23-17-19.1 in a conspicuous place in each health care facility. The director of the department of health shall have power to enforce the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 168, § 1; P.L. 1978, ch. 269, § 5; G.L. 1956, § 23-16-19.2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-19.2; P.L. 1991, ch. 316, § 1.)



Chapter 23-17-19.3 - Patients' visitation rights.

§ 23-17-19.3 Patients' visitation rights.  (a) All health care providers as licensed under the provisions of chapter 29 or 37 of title 5 and all health care facilities as defined in § 23-17-2(6) shall be required to note in their patients' permanent medical records the name of individual(s) not legally related by blood or marriage to the patient who the patient wishes to be considered as immediate family member(s), for the purpose of granting extended visitation rights to the individual(s), so the individual(s) may visit the patient while he or she is receiving inpatient health care services in a health care facility.

(b) A patient choosing to designate individual(s) as immediate family members for the purpose of extending visitation rights may choose up to five (5) individuals and do so either verbally or in writing. This designation shall be made only by the patient and can be initiated and/or rescinded by the patient at any time, either prior to, during, or subsequent to an inpatient stay at the health care facility.

(c) The full names of designated individual(s), along with their relationship to the patient, shall be recorded in the patient's permanent medical records, both at the inpatient health care facility and with the patient's primary care physician.

(d) In the event the patient has not had the opportunity to have this designation recorded in his or her medical records, a signed statement in the patient's own handwriting attesting to the designation of the individual(s) as an immediate family member for the purpose of extending visitation rights during the provision of health care services in an inpatient health care facility, along with their relationship to the individual(s) shall meet all the requirements of this chapter. The patient's signature on a signed statement shall be witnessed by two (2) individuals, neither of whom can be the designated individual(s). In the event a signed statement is not available, those designated as agents on a durable power of attorney for health care form shall be allowed visitation privileges.

(e) This chapter shall not be construed to prohibit legally recognized members of the patient's family from visiting the patient if they have not been so designated through the provisions of this chapter. No patient shall be required to designate individual(s) under the provisions of this chapter.

History of Section.
(P.L. 1998, ch. 335, § 1.)



Chapter 23-17-20 - Inapplicability.

§ 23-17-20 Inapplicability.  The provisions of this chapter shall not be construed to apply to clinical laboratories licensed in accordance with chapter 16.2 of this title, facilities licensed by the department of mental health, retardation and hospitals or by the department of human services or Christian Science institutions operated, or listed and certified by the First Church of Christ, Scientist, Boston, Massachusetts.

History of Section.
(G.L. 1938, ch. 259, § 19; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-20; Reorg. Plan No. 1, 1970; P.L. 1972, ch. 72, § 1; P.L. 1978, ch. 269, § 5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-20.)



Chapter 23-17-21 - Power of enforcement.

§ 23-17-21 Power of enforcement.  The director of the department of health shall have power to enforce the provisions of this chapter.

History of Section.
(P.L. 1935, ch. 2250, § 110; G.L. 1938, ch. 259, § 5; P.L. 1948, ch. 2112, § 1; G.L. 1938, ch. 259, § 20; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-21; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-21.)



Chapter 23-17-22 - Severability.

§ 23-17-22 Severability.  If any provision of this chapter or the application of any provision of this chapter to any person or circumstance shall be held invalid, the invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(G.L. 1938, ch. 259, § 21; P.L. 1949, ch. 2387, § 1; G.L. 1956, § 23-16-22; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-22.)



Chapter 23-17-23 - Hospital disciplinary powers.

§ 23-17-23 Hospital disciplinary powers.  (a) The board of trustees of a hospital or other appropriate authority licensed pursuant to the laws of the state is authorized to suspend, deny, revoke, or curtail the staff privileges of any staff member for good cause which shall include the grounds specified in § 5-37-5.1 for unprofessional conduct. The procedures for these actions shall comply with the procedures, if any, that may from time to time be outlined by the joint commission for accreditation of hospitals.

(b) There shall be no liability on the part of and no cause of action of any nature shall arise against any hospital, hospital board of trustees, or any hospital medical staff committee, where instituted by hospital bylaws, for any action taken in good faith in carrying out the provisions of this chapter.

(c) Any disciplinary action against a physician which involves loss of privileges shall promptly be reported to the board of medical licensure and discipline by the hospital.

History of Section.
(P.L. 1976, ch. 244, § 5; G.L. 1956, § 23-16-21; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-23; P.L. 1986, ch. 301, § 9.)



Chapter 23-17-24 - Internal risk management program.

§ 23-17-24 Internal risk management program.  Every hospital licensed in this state and its insurance carrier shall cooperatively, as part of their administrative functions, establish an internal risk management program which shall include at least the following components:

(1) An in-hospital grievance or complaint mechanism designed to process and resolve as promptly and effectively as possible grievances by patients or their representatives related to incidents, billing, inadequacies in treatment, and other factors known to influence malpractice claims and suits. The mechanism shall include appointment of a representative accountable to the hospital administration who shall anticipate and monitor on a day-to-day basis the grievances and administer the mechanism;

(2) The continuous collection of data by each hospital with respect to its negative health care outcomes (whether or not they give rise to claims), patient grievances, claims, suits, professional liability premiums, settlements, awards, allocated and administrative costs of claims handling, costs of patient injury prevention and safety engineering activities, and other relevant statistics and information;

(3) Medical care evaluation mechanisms, which shall include but not be limited to, tissue committees or medical audit committees, to review the appropriateness of procedures performed, to periodically assess the quality of medical care being provided at the institution, and to pass on the necessity of surgery;

(4) Education programs for the hospital's staff personnel engaged in patient care activities dealing with patient safety, medical injury prevention, the legal aspects of patient care, problems of communication and rapport with patients, and other relevant factors known to influence malpractice claims and suits.

History of Section.
(P.L. 1976, ch. 244, § 5; G.L. 1956, § 23-16-22; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-24.)



Chapter 23-17-25 - Privileges and immunities for peer review activities.

§ 23-17-25 Privileges and immunities for peer review activities.  (a) Neither the proceedings nor the records of peer review boards as defined in § 5-37-1 shall be subject to discovery or be admissible in evidence in any case save litigation arising out of the imposition of sanctions upon a physician. However, any imposition or notice of a restriction of privileges or a requirement of supervision imposed on a physician for unprofessional conduct as defined in § 5-37-5.1 shall be subject to discovery and be admissible in any proceeding against the physician for performing, or against any health care facility or health care provider which allows the physician to perform the medical procedures which are the subject of the restriction or supervision during the period of the restriction or supervision or subsequent to that period. Nothing contained in this section shall apply to records made in the regular course of business by a hospital or other provider of health care information. Documents or records otherwise available from original sources are not to be construed as immune from discovery or used in any civil proceedings merely because they were presented during the proceedings of the committee.

(b) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a duly appointed peer review board operated pursuant to written by-laws, for any act or proceeding undertaken or performed within the scope of the functions of any peer review board.

(c) There shall be no monetary liability on the part of, and no cause of action for damage shall arise against, any person on account of the communication of information in the possession of the person to any peer review board or the board of medical licensure and discipline, when the communication is intended to aid in the evaluation of the qualifications, fitness, or character of a practitioner of the healing arts, and does not represent as true any matter not reasonably believed to be true.

(d) Any peer review processes authorized by statute and carried out in good faith shall have the benefit of the state action exemption to the state antitrust law.

History of Section.
(P.L. 1976, ch. 244, § 5; G.L. 1956, § 23-16-23; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17-25; P.L. 1986, ch. 350, § 12.)



Chapter 23-17-26 - Emergency health care.

§ 23-17-26 Emergency health care.  (a) Every health care facility that has an emergency medical care unit shall provide to every person prompt life saving medical care treatment in an emergency, and a sexual assault examination for victims of sexual assault without discrimination on account of economic status or source of payment, and without delaying treatment for the purpose of a prior discussion of the source of payment unless the delay can be imposed without material risk to the health of the person.

(b) Violations of this section shall be reported to the director of the state department of health who shall investigate the violations as the director deems appropriate.

History of Section.
(P.L. 1980, ch. 87, § 1; P.L. 1984, ch. 120, § 1.)



Chapter 23-17-27 - Disclosure of nonparticipation in hospital service plan.

§ 23-17-27 Disclosure of nonparticipation in hospital service plan.  (a) Any health care facility licensed under this chapter which is not a participant in a hospital service plan shall post a notice, in a conspicuous place where it can be read by its patients which shall read, in substance, as follows:

To our patients:

This facility does not participate in a hospital service plan. You should know that you will be responsible for the payment of the hospital fees which you incur here.

(b) Any licensed health care facility which fails to post a disclosure notice shall not be entitled to charge any of its patients any amount, for hospital fees, in excess of that allowed had the facility participated in a hospital service plan.

History of Section.
(P.L. 1980, ch. 160, § 2.)



Chapter 23-17-28 - Health care cost containment.

§ 23-17-28 Health care cost containment.  Each health care facility licensed under this chapter shall take any action consistent with the continued delivery of quality health care services that it deems appropriate to reduce, limit, or contain health care costs and improve the efficiency with which health care services are delivered to the citizens of this state. In furtherance of these goals, health care facilities licensed under this chapter may, to the extent not inconsistent with chapter 15 of this title, enter into agreements with other health care facilities, associations of health care facilities, suppliers, third-party payers, and/or agencies or branches of government providing, without limitation, for group planning, individual or group expenditure ceilings, allocation of services and/or specialties, and group purchasing and/or service sharing.

History of Section.
(P.L. 1981, ch. 358, § 1.)



Chapter 23-17-29 - Applicability.

§ 23-17-29 Applicability.  Notwithstanding any of the provisions of this chapter, nothing contained in this chapter shall apply to any health maintenance organization licensed under the requirements and provisions of chapter 41 of title 27.

History of Section.
(P.L. 1991, ch. 370, § 5.)



Chapter 23-17-30 - Blood or tissue transfer services.

§ 23-17-30 Blood or tissue transfer services.  (a) The procurement, processing, distribution, or use of whole blood, plasma, blood products, blood derivatives, and other human tissues such as corneas, bones, or organs for the purpose of injecting, transfusing, or transplanting any of them into the human body is declared to be, for all purposes, the rendition of a service by every person participating in the rendition of that service and, whether or not any remuneration is paid for the service, is declared not to be a sale of whole blood, plasma, blood products, blood derivatives, or other tissues, for any purpose. No health care facility, professional, or other person or organization involved in the procurement, processing, distribution, or use of whole blood, plasma, blood products, or blood derivatives for the purpose of injecting or transfusing any of them into the human body shall be liable for damages resulting from these activities except for his or her own negligence or willful misconduct.

(b) No hospital, nonprofit tissue bank, physician, nurse, or other medical personnel acting under the supervision and direction of a physician involved in the procurement, processing, distribution, or use of human tissues such as corneas, bones, or organs for the purpose of transplanting any of them into the human body shall be liable for damages resulting from those activities except for negligence or willful misconduct by that hospital, nonprofit tissue bank, physician, nurse, or other medical personnel.

History of Section.
(P.L. 1986, ch. 249, § 1.)



Chapter 23-17-31 - Human immunodeficiency virus (HIV) testing  Hospitals.

§ 23-17-31 Human immunodeficiency virus (HIV) testing  Hospitals.  (a) Hospital patients in any hospital licensed under this chapter shall be offered testing for human immunodeficiency virus (HIV) as set forth in chapter 23-6.3.

(b) [Deleted by P.L. 2009, ch. 196, § 7 and P.L. 2009, ch. 289, § 7].

(c) [Deleted by P.L. 2009, ch. 196, § 7 and P.L. 2009, ch. 289, § 7].

(d) [Deleted by P.L. 2009, ch. 196, § 7 and P.L. 2009, ch. 289, § 7].

History of Section.
(P.L. 1988, ch. 405, § 2; P.L. 2000, ch. 171, § 4; P.L. 2009, ch. 196, § 7; P.L. 2009, ch. 289, § 7.)



Chapter 23-17-31.1 - Human immunodeficiency virus (HIV) testing  Facilities for drug users.

§ 23-17-31.1 Human immunodeficiency virus (HIV) testing  Facilities for drug users.  (a) Every physician or health care provider attending any person for any service offered at a facility for injecting drug users, shall offer testing for human immunodeficiency virus (HIV). All testing pursuant to this section shall be performed in accordance with the provisions of chapter 23-6.3 except where federal confidentiality laws may supersede.

(b) The department of health shall maintain sites for providing both anonymous and confidential HIV testing, and HIV counseling and referral. Each site, funded by the department of health, shall offer free testing, counseling and referral for indigent parties and other individuals without health insurance, offer a sliding scale for payment for all other individuals and, in the case of confidential testing, screen for ability to pay through a third-party insurer. In the case of nonfunded sites for HIV testing, organizations and/or institutions performing the test shall offer free testing, counseling and referral for indigent parties and other individuals without health insurance.

History of Section.
(P.L. 1995, ch. 370, art. 14, § 18; P.L. 2006, ch. 599, § 7; P.L. 2009, ch. 196, § 7; P.L. 2009, ch. 289, § 7.)



Chapter 23-17-32 - Mammograms  Quality assurance standards.

§ 23-17-32 Mammograms  Quality assurance standards.  Any licensed health care facility performing a mammogram shall meet state-approved quality assurance standards for taking and processing mammograms. The director of health shall have the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1989, ch. 217, § 7.)



Chapter 23-17-33 - Pap smears  Quality assurance standards.

§ 23-17-33 Pap smears  Quality assurance standards.  Any licensed health care facility in which pap smears are taken shall submit the smear for processing only to a laboratory which is licensed by the department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is a hospital accredited by the joint commission for the accreditation of health care organizations, or is a hospital accredited by the American Osteopathic Association.

History of Section.
(P.L. 1989, ch. 217, § 14.)



Chapter 23-17-34 - Criminal records review  Nursing facilities  Home nursing care providers and home care providers.

§ 23-17-34 Criminal records review  Nursing facilities  Home nursing care providers and home care providers.  (a) Any person seeking employment in a nursing facility, a home nursing care provider, or a home care provider which is or is required to be licensed, registered or certified with the department of health if that employment involves routine contact with a patient or resident without the presence of other employees, shall undergo a criminal background check to be initiated prior to or within one week of employment. All employees hired prior to the enactment of this section shall be exempted from the requirements of this section.

(b) The director of the department of health may by rule identify those positions requiring criminal background checks. The identified employee, through the employer, shall apply to the bureau of criminal identification of the state police or local police department for a statewide criminal records check. Fingerprinting shall not be required. Upon the discovery of any disqualifying information as defined in § 23-17-37 and in accordance with the rule promulgated by the director of health, the bureau of criminal identification of the state police or the local police department will inform the applicant, in writing, of the nature of the disqualifying information; and, without disclosing the nature of the disqualifying information, will notify the employer, in writing, that disqualifying information has been discovered.

(c) An employee against whom disqualifying information has been found may request that a copy of the criminal background report be sent to the employer who shall make a judgment regarding the continued employment of the employee.

(d) In those situations in which no disqualifying information has been found, the bureau of criminal identification of the state police or the local police shall inform the applicant and the employer, in writing, of this fact.

(e) The employer shall maintain on file, subject to inspection by the department of health, evidence that criminal records checks have been initiated on all employees seeking employment after October 1, 1991, and the results of the checks. Failure to maintain that evidence would be grounds to revoke the license or registration of the employer.

(f) It shall be the responsibility of the bureau of criminal identification of the state police or the local police department to conduct the criminal records check to the applicant for employment without charge to either the employee or the employer.

History of Section.
(P.L. 1991, ch. 368, § 3; P.L. 1992, ch. 407, § 1; P.L. 1993, ch. 306, § 1; P.L. 1996, ch. 310, § 2.)



Chapter 23-17-35 - Prior criminal records checks.

§ 23-17-35 Prior criminal records checks.  If an applicant for employment has undergone a statewide criminal records check within eighteen (18) months of an application for employment, then an employer may request from the bureau of criminal identification or local police a letter indicating if any disqualifying information was discovered. The bureau of criminal identification will respond without disclosing the nature of the disqualifying information. The letter may be maintained on file to satisfy the requirements of this chapter.

History of Section.
(P.L. 1991, ch. 368, § 3; P.L. 1992, ch. 407, § 1.)



Chapter 23-17-36 - Rules and regulations.

§ 23-17-36 Rules and regulations.  The director of the department of health is authorized to promulgate rules and regulations to carry out the intent of this chapter.

History of Section.
(P.L. 1991, ch. 368, § 3.)



Chapter 23-17-37 - Disqualifying information.

§ 23-17-37 Disqualifying information.  (a) Information produced by a criminal records review pertaining to conviction, for the following crimes will result in a letter to the employee and employer disqualifying the applicant from employment: murder, voluntary manslaughter, involuntary manslaughter, first degree sexual assault, second degree sexual assault, third degree sexual assault, assault on persons sixty (60) years of age or older, assault with intent to commit specified felonies (murder, robbery, rape, burglary, or the abominable and detestable crime against nature) felony assault, patient abuse, neglect or mistreatment of patients, burglary, first degree arson, robbery, felony drug offenses, larceny, or felony banking law violations. An employee against whom disqualifying information has been found may request that a copy of the criminal background report be sent to the employer who shall make a judgment regarding the continued employment of the employee.

(b) For purposes of this section, "conviction" means, in addition to judgments of conviction entered by a court subsequent to a finding of guilty or a plea of guilty, those instances where the defendant has entered a plea of nolo contendere and has received a sentence of probation and those instances where a defendant has entered into a deferred sentence agreement with the attorney general.

History of Section.
(P.L. 1991, ch. 368, § 3; P.L. 1993, ch. 306, § 2.)



Chapter 23-17-38 - Establishment of fees.

§ 23-17-38 Establishment of fees.  The director shall establish fees for licensure application, licensure renewal, inspection, and administrative actions under this chapter. Annual inspection fees for hospitals and rehabilitation hospital centers shall be assessed on a per facility basis, as well as an additional fee per bed. Annual licensure fees for for-profit end stage renal dialysis facilities shall be assessed on a per facility basis. Annual licensure fees for home nursing care providers and home care providers shall be assessed on a per facility basis; however, no additional license fee shall be charged when a home nursing care provider or home care provider changes location during any calendar year for which an annual license fee has already been paid for that home nursing care provider or home care provider. All fees required in this section shall be as set forth in § 23-1-54. Annual licensure fees for organized ambulatory care facilities shall also be as set forth in § 23-1-54, provided that not-for-profit entities operating more than one ambulatory care facility shall be subject to a single annual licensure fee for all such licenses; provided, further, that nonprofit charitable community health centers, school based health centers and nonprofit hospice programs with a current home nursing care provider license shall be exempt from the fee. All annual licensure fees not otherwise designated shall be established in regulation and shall be collected and deposited as general revenues of the state.

History of Section.
(P.L. 1993, ch. 138, art. 32, § 2; P.L. 1994, ch. 70, art. 19, § 2; P.L. 1994, ch. 330, § 1; P.L. 1994, ch. 386, § 1; P.L. 1995, ch. 370, art. 40, § 63; P.L. 1996, ch. 310, § 2; P.L. 2001, ch. 168, § 1; P.L. 2001, ch. 224, § 1; P.L. 2002, ch. 65, art. 13, § 21; P.L. 2002, ch. 398, § 1; P.L. 2007, ch. 73, art. 39, § 30; P.L. 2012, ch. 241, art. 9, § 40.)



Chapter 23-17-38.1 - Hospitals  Licensing fee.

§ 23-17-38.1 Hospitals  Licensing fee.  (a) There is imposed a hospital licensing fee at the rate of five and forty-three hundredths percent (5.43%) upon the net patient services revenue of every hospital for the hospital's first fiscal year ending on or after January 1, 2010. This licensing fee shall be administered and collected by the tax administrator, division of taxation within the department of administration, and all the administration, collection and other provisions of chapters 50 and 51 of title 44 shall apply. Every hospital shall pay the licensing fee to the tax administrator on or before July 16, 2012 and payments shall be made by electronic transfer of monies to the general treasurer and deposited to the general fund in accordance with § 44-50-11 [repealed]. Every hospital shall, on or before June 18, 2012, make a return to the tax administrator containing the correct computation of net patient services revenue for the hospital fiscal year ending September 30, 2010, and the licensing fee due upon that amount. All returns shall be signed by the hospital's authorized representative, subject to the pains and penalties of perjury.

(b) There is also imposed a hospital licensing fee at the rate of five and thirty-five hundredths percent (5.35%) upon the net patient services revenue of every hospital for the hospital's first fiscal year ending on or after January 1, 2011, except that the license fee for all hospitals located in Washington County, Rhode Island shall be discounted by thirty-seven percent (37%). The discount for Washington County hospitals is subject to approval by the Secretary of the US Department of Health and Human Services of a state plan amendment submitted by the Executive Office of Health and Human Services for the purpose of pursuing a waiver of the uniformity requirement for the hospital license fee. This licensing fee shall be administered and collected by the tax administrator, division of taxation within the department of revenue, and all the administration, collection and other provisions of 51 of title 44 shall apply. Every hospital shall pay the licensing fee to the tax administrator on or before July 15, 2013 and payments shall be made by electronic transfer of monies to the general treasurer and deposited to the general fund. Every hospital shall, on or before June 17, 2013, make a return to the tax administrator containing the correct computation of net patient services revenue for the hospital fiscal year ending September 30, 2011, and the licensing fee due upon that amount. All returns shall be signed by the hospital's authorized representative, subject to the pains and penalties of perjury.

(c) For purposes of this section the following words and phrases have the following meanings:

(1) "Hospital" means a person or governmental unit duly licensed in accordance with this chapter to establish, maintain, and operate a hospital, except a hospital whose primary service and primary bed inventory are psychiatric.

(2) "Gross patient services revenue" means the gross revenue related to patient care services.

(3) "Net patient services revenue" means the charges related to patient care services less (i) charges attributable to charity care, (ii) bad debt expenses, and (iii) contractual allowances.

(d) The tax administrator shall make and promulgate any rules, regulations, and procedures not inconsistent with state law and fiscal procedures that he or she deems necessary for the proper administration of this section and to carry out the provisions, policy and purposes of this section.

(e) The licensing fee imposed by this section shall apply to hospitals as defined herein which are duly licensed on July 1, 2012, and shall be in addition to the inspection fee imposed by § 23-17-38 and to any licensing fees previously imposed in accordance with § 23-17-38.1.

History of Section.
(P.L. 1994, ch. 70, art. 19, § 1; P.L. 1995, ch. 370, art. 17, § 1; P.L. 1996, ch. 100, art. 14, § 1; P.L. 1997, ch. 30, art. 8, § 1; P.L. 1998, ch. 31, art. 12, § 1; P.L. 1999, ch. 31, art. 7, § 1; P.L. 2000, ch. 55, art. 8, § 1; P.L. 2001, ch. 77, art. 8, § 1; P.L. 2002, ch. 65, art. 34, § 1; P.L. 2003, ch. 376, art. 11, § 1; P.L. 2004, ch. 595, art. 21, § 1; P.L. 2005, ch. 117, art. 26, § 1; P.L. 2006, ch. 246, art. 18, § 1; P.L. 2007, ch. 73, art. 11, § 1; P.L. 2008, ch. 100, art. 31, § 1; P.L. 2009, ch. 68, art. 16, § 2; P.L. 2010, ch. 23, art. 9, § 9; P.L. 2010, ch. 239, § 19; P.L. 2011, ch. 151, art. 19, § 11; P.L. 2012, ch. 241, art. 21, § 1.)



Chapter 23-17-39 - Immunity from liability.

§ 23-17-39 Immunity from liability.  No employer who disqualifies an individual from employment or continued employment within thirty (30) days of receipt of a letter containing disqualifying information as defined in § 23-17-37 or of a criminal background report relating to the individual shall be liable for civil damages or subject to any claim, demand, cause of action or proceeding of any nature as a result of the disqualification.

History of Section.
(P.L. 1993, ch. 306, § 3.)



Chapter 23-17-40 - Hospital events reporting.

§ 23-17-40 Hospital events reporting.  (a) Reportable events as defined in subsection (b) shall be reported to the department of health division of facilities regulation on a telephone number maintained for that purpose. Hospitals shall report incidents as defined in subsection (b) within twenty-four (24) hours of when the accident occurred or if later, within twenty-four (24) hours of receipt of information causing the hospital to believe that a reportable event has occurred.

(b) Reportable events are defined as follows:

(i) Fires or internal disasters in the facility which disrupt the provisions of patient care services or cause harm to patients or personnel;

(ii) Poisoning involving patients of the facility;

(iii) Infection outbreaks as defined by the department in regulation;

(iv) Kidnapping and inpatient psychiatric elopements and elopements by minors;

(v) Strikes by personnel;

(vi) Disasters or other emergency situations external to the hospital environment which adversely affect facility operations; and

(vii) Unscheduled termination of any services vital to the continued safe operation of the facility or to the health and safety of its patients and personnel.

(2) Any hospital filing a report with the attorney general's office concerning abuse, neglect and mistreatment of patients as defined in chapter 17.8 of this title shall forward a copy of the report to the department of health. In addition, a copy of all hospital notifications and reports made in compliance with the federal Safe Medical Devices Act of 1990, 21 U.S.C. § 301 et seq., shall be forwarded to the department of health within the time specified in the federal law.

(c) Any reportable incident in a hospital that results in patient injury as defined in subsection (d) shall be reported to the department of health with seventy-two (72) hours or when the hospital has reasonable cause to believe that an incident as defined in subsection (d) has occurred. The department of health shall promulgate rules and regulations to include the process whereby health care professionals with knowledge of an incident shall report it to the hospital, requirements for the hospital to conduct a root cause analysis of the incident or other appropriate process for incident investigation and to develop and file a performance improvement plan, and additional incidents to be reported that are in addition to those listed in subsection (d). In its reports, no personal identifiers shall be included. The hospital shall require the appropriate committee within the hospital to carry out a peer review process to determine whether the incident was within the normal range of outcomes, given the patient's condition. The hospital shall notify the department of the outcome of the internal review, and if the findings determine that the incident was within the normal range of patient outcomes no further action is required. If the findings conclude that the incident was not within the normal range of patient outcomes, the hospital shall conduct a root cause analysis or other appropriate process for incident investigation to identify causal factors that may have lead to the incident and develop a performance improvement plan to prevent similar incidents from occurring in the future. The hospital shall also provide to the department of health the following information:

(1) An explanation of the circumstances surrounding the incident;

(2) An updated assessment of the effect of the incident on the patient;

(3) A summary of current patient status including follow-up care provided and post-incident diagnosis; and

(4) A summary of all actions taken to correct identified problems to prevent recurrence of the incident and/or to improve overall patient care and to comply with other requirements of this section.

(d) Incidents to be reported are those causing or involving:

(1) Brain injury;

(2) Mental impairment;

(3) Paraplegia;

(4) Quadriplegia;

(5) Any type of paralysis;

(6) Loss of use of limb or organ;

(7) Hospital stay extended due to serious or unforeseen complications;

(8) Birth injury;

(9) Impairment of sight or hearing;

(10) Surgery on the wrong patient;

(11) Subjecting a patient to a procedure other than that ordered or intended by the patient's attending physician;

(12) Any other incident that is reported to their malpractice insurance carrier or self-insurance program;

(13) Suicide of a patient during treatment or within five (5) days of discharge from an inpatient or outpatient unit (if known);

(14) Blood transfusion error; and

(15) Any serious or unforeseen complication, that is not expected or probable, resulting in an extended hospital stay or death of the patient.

(e) This section does not replace other reporting required by this chapter.

(f) Nothing in this section shall prohibit the department from investigating any event or incident.

(g) All reports to the department under this section shall be subject to the provisions of § 23-17-15. In addition, all reports under this section, together with the peer review records and proceedings related to events and incidents so reported and the participants in the proceedings shall be deemed entitled to all the privileges and immunities for peer review records set forth in § 23-17-25.

(h) The department shall issue an annual report by March 31 each year providing aggregate summary information on the events and incidents reported by hospitals as required by this chapter. A copy of the report shall be forwarded to the governor, the speaker of the house, the senate president and members of the health care quality steering committee established pursuant to § 23-17.17-6.

(i) The director shall review the list of incidents to be reported in subsection (d) above at least biennially to ascertain whether any additions, deletions or modifications to the list are necessary. In conducting the review, the director shall take into account those adverse events identified on the National Quality Forum's List of Serious Reportable Events. In the event the director determines that incidents should be added, deleted or modified, the director shall make such recommendations for changes to the legislature.

History of Section.
(P.L. 1994, ch. 52, § 1; P.L. 1994, ch. 126, § 1; P.L. 2002, ch. 389, § 1; P.L. 2005, ch. 47, § 1; P.L. 2005, ch. 59, § 1.)



Chapter 23-17-41 - Employer/employee relationships.

§ 23-17-41 Employer/employee relationships.  A home nursing care provider and home care provider shall be considered for all purposes an employer; and those persons that it supplies on a temporary basis shall be considered employees and not independent contractors; and home nursing care providers and home care providers shall be subject to all state and federal laws which govern employer/employee relationships.

History of Section.
(P.L. 1996, ch. 310, § 3.)



Chapter 23-17-42 - Home nursing care providers  Uncompensated care provisions.

§ 23-17-42 Home nursing care providers  Uncompensated care provisions.  The director shall establish minimum level of uncompensated care on an annual basis to be provided by licensed home nursing care providers. These minimal levels shall be reasonable and shall be based upon historical levels of uncompensated care with the exclusion of bad debt. Failure to meet this standard shall be grounds for action pursuant to §§ 23-17-8 and 23-17-8.1.

History of Section.
(P.L. 1996, ch. 310, § 3.)



Chapter 23-17-43 - Charity care requirements.

§ 23-17-43 Charity care requirements.  Any new hospital licensee shall meet the statewide community standard for the provision of charity care services as a condition of initial and continued licensure. That standard shall be consistent with guidelines established by the legislature in the charters of the existing hospitals in the state which hold charters from the legislature.

History of Section.
(P.L. 1996, ch. 433, § 4.)



Chapter 23-17-44 - Moratorium on new initial nursing facility licensed beds and on increases to the licensed capacity of existing nursing facility licenses.

§ 23-17-44 Moratorium on new initial nursing facility licensed beds and on increases to the licensed capacity of existing nursing facility licenses.  (a) The licensing agency shall issue no new initial licenses for nursing facilities prior to July 1, 2013; provided, however, that:

(1) Any person holding a previously issued and valid certificate of need as of August 21, 1996 shall be permitted to effect a prior certificate from the licensing agency consistent with any other statutory and regulatory provisions which may further apply;

(2) Any person holding a nursing facility license may undertake activities to construct and operate a replacement nursing facility with the same or lower bed capacity as is presently licensed provided that the replacement facility may only be licensed upon the otherwise unconditional cessation of operation of the previously licensed nursing facility;

(b) Prior to July 1, 2013 and with the exception of the culture initiative pursuant to § 23-17-44(3), the licensing agency shall not increase the licensed bed capacity of any existing licensed nursing facility, including any nursing facility approved for change in ownership pursuant to §§ 23-17-14.3 and 23-17-14.4, to greater than the level of the facility's licensed bed capacity as of August 21, 1996 plus the greater of ten (10) beds or ten percent (10%) of the licensed bed capacity. Any person holding a previously issued and valid certificate of need as of the date of passage of this section or who shall subsequently be granted a certificate of need pursuant to subsection (a) shall be permitted to effect a prior certificate from the licensing agency consistent with any other statutory and regulatory provisions which may further apply.

(c) Notwithstanding any other provision of the law to the contrary, including any moratorium on increasing bed capacity in nursing facilities that may otherwise apply, a nursing facility may take out of service any or all beds of its licensed capacity without impediment to its right to place back into service those beds at a future date under the same terms and conditions as applied at the time of taking them out of service.

(d) From July 1 of 2009 through December 31, 2010, notwithstanding any other provision herein to the contrary, including any moratorium on increasing bed capacity in nursing facilities that may otherwise apply, a nursing home member of a multi-facility group may transfer its entitlement to add up to ten (10) beds through the "ten (10) beds or ten percent (10%) of capacity" exception provided for and in accordance with subsection (b) hereof to another nursing facility in the same multi-facility group, provided that:

(1) The beds thereby added are, in the discretion of the director of the department of health, designed to provide enhanced quality of life to nursing facility residents through the adoption of principles and building designs established by the "Eden alternative" or "Green house " programs or other like means;

(2) The nursing facility applying to receive the transferred beds has fewer than fifty (50) licensed beds and has at least a ninety-four percent (94%) bed occupancy rate at the time of application to obtain said additional bed licenses;

(3) The transferred beds provided for in this subsection (d) shall be limited to a maximum total of ten (10) beds per multi-facility group;

(4) The transfer of beds results in a reduction in the number of nursing facility beds in the state, including the beds transferred under this authority; and

(5) For purposes of this subsection (d), the term "multi-facility group" shall mean two (2) or more nursing facilities that are affiliated, which for purposes of this subsection shall mean two (2) or more nursing facilities that are controlled by, in control of, or in common control with, each other.

(e) Culture change initiative. Notwithstanding any other provision of the law to the contrary, including any moratorium on increasing bed capacity in nursing facilities that may otherwise apply, the licensing agency may increase the licensed bed capacity of any existing licensed nursing facility, including any nursing facility approved for change in ownership pursuant to §§ 23-17-14.3 and 23-17-14.4, for the purposes of nursing facility culture change, in accordance with the following criteria and procedures:

(i) Culture change definitions and criteria shall be established through regulation, to restrict beds added under this initiative only to beds that are designed to provide enhanced quality of life to nursing facility residents through the adoption of principles and building designs established by the "Eden alternative," "Green house," or "small house" programs or other like means;

(ii) Only beds taken out-of-service due to facility closure after January 1, 2010 shall be available for facility expansion under this culture change initiative subsection. The total number of beds that may be licensed to increase capacity under this culture change initiative shall be limited to ninety percent (90%) of the first fifty (50) beds that are taken out-of-service, to seventy percent (70%) of the next fifty (50) beds that are taken out-of-service, and to fifty percent (50%) of any additional beds taken out-of-service;

(iii) Only nursing facilities licensed in the state are eligible to expand under the culture change initiative;

(iv) The department shall promulgate regulations to govern an open and competitive process to determine the licensure of expansion beds under this culture change initiative, and shall consider the impact on the regional distribution of, and access to, nursing facility beds in the state;

(v) Any facility seeking to expand their licensed bed capacity under this initiative, that will result in an expenditure that meets or exceeds the criteria for determination of need review under chapter 23-15, shall be required to receive approval under chapter 23-15.

(vi) On or before March 15, 2012, the department shall gather information from the department of human services and shall report to the president of the senate and the speaker of the house of representatives on the costs and benefits to the state of this culture change initiative, including recommendations for revision or termination of the initiative.

History of Section.
(P.L. 1996, ch. 433, § 4; P.L. 1997, ch. 44, § 1; P.L. 1997, ch. 66, § 1; P.L. 1999, ch. 361, § 1; P.L. 2001, ch. 157, § 1; P.L. 2002, ch. 236, § 1; P.L. 2002, ch. 292, §§ 2, 99; P.L. 2004, ch. 319, § 1; P.L. 2004, ch. 566, § 1; P.L. 2006, ch. 543, § 1; P.L. 2009, ch. 83, § 1; P.L. 2010, ch. 60, § 1; P.L. 2010, ch. 76, § 1; P.L. 2010, ch. 309, § 1.)



Chapter 23-17-45 - Quality standards for volume related tertiary services.

§ 23-17-45 Quality standards for volume related tertiary services.  The director is authorized to establish through regulation quality and volume related standards to be achieved and maintained for specific tertiary health care services offered by individual licensed health care facilities where peer reviewed medical and health literature establishes significant relationships between desired quality related outcomes and volume of services provided. The standards shall include time frames for achieving stipulated volumes of services. In developing the standards the director shall seek input from affected providers and the public at large. The director may accept in regulation the standards of and the accreditation from recognized national accrediting entities in lieu of standards and assessments otherwise developed pursuant to this section.

History of Section.
(P.L. 1996, ch. 433, § 4.)



Chapter 23-17-46 - Financial interest disclosure.

§ 23-17-46 Financial interest disclosure.  (a) Any health care facility licensed pursuant to this chapter which refers clients to another licensed health care facility or to a residential care/assisted living facility licensed pursuant to chapter 17.4 of this title or to a certified adult day care program in which the referring entity has a financial interest shall, at the time a referral is made, disclose, in writing, the following information to the client: (i) that the referring entity has a financial interest in the facility or provider to which the referral is being made; (ii) that the client has the option of seeking care from a different facility or provider which is also licensed and/or certified by the state to provide similar services to the client.

(2) The referring entity shall also offer the client a written list prepared by the department of all alternative licensed and/or certified facilities or providers.

(b) Noncompliance with this section shall constitute grounds to revoke, suspend or otherwise discipline the licensee or to deny an application for licensure by the director, or may result in imposition of an administrative penalty in accordance with chapter 17.10 of this title.

History of Section.
(P.L. 1997, ch. 103, § 1; P.L. 1997, ch. 162, § 1; P.L. 1998, ch. 373, § 1; P.L. 1998, ch. 396, § 1.)



Chapter 23-17-47 - Identification badges.

§ 23-17-47 Identification badges.  A health care facility shall require all persons, including students, who examine, observe, or treat a patient or resident of the facility to wear a photo identification badge which states, in a reasonably legible manner: (1) the first name, (2) licensure registration status, if any, (3) fluency in sign language other than English, if any, and (4) staff position of that person.

History of Section.
(P.L. 1997, ch. 306, § 1; P.L. 2001, ch. 88, § 1; P.L. 2001, ch. 253, § 1.)



Chapter 23-17-48 - Labor disputes/actions.

§ 23-17-48 Labor disputes/actions.  Health care facilities shall provide the licensing agency with prompt notice of pending and actual labor disputes/actions which would impact delivery of patient care services including, but not limited to, strikes, walk-outs, and strike notices. Health care facilities shall provide a plan, acceptable to the director, for continued operation of the facility, suspension of operations, or closure in the event of an actual or potential labor dispute/action. The director of health has the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1999, ch. 39, § 1; P.L. 1999, ch. 52, § 1; P.L. 1999, ch. 88, § 1.)



Chapter 23-17-49 - Surgical procedures  General provisions.

§ 23-17-49 Surgical procedures  General provisions.  (a) The director shall determine through regulation categories of patients that shall be permitted to receive surgical services in free standing ambulatory surgical facilities, podiatry ambulatory surgery centers and physician ambulatory surgery centers providing surgical treatment based upon criteria including, but not limited to:

(1) Risks related to patient characteristics;

(2) The type of and risks associated with the anesthesia required; and

(3) As appropriate, the complexity of the surgical procedure and the expected duration of the surgical procedure.

(b) Further, the director shall determine through regulation categories of patients that are prohibited from receiving surgical services in free standing ambulatory surgical facilities, physician ambulatory surgery centers, podiatry ambulatory surgery centers, and physician offices not licensed under this chapter based upon criteria including, but not limited to:

(1) Risks related to patient characteristics;

(2) The type of and risks associated with the anesthesia required; and

(3) As appropriate, the complexity of the surgical procedure.

History of Section.
(P.L. 1999, ch. 136, § 3; P.L. 2002, ch. 412, § 1.)



Chapter 23-17-50 - Physician ambulatory surgery center  Accreditation, survey, complaint investigation, and exemptions.

§ 23-17-50 Physician ambulatory surgery center  Accreditation, survey, complaint investigation, and exemptions.  (a) Accreditation from a national organization acceptable to the director may be required, at the discretion of the director, in lieu of an annual survey by the department.

(b) The provisions of subsection (a) shall not limit in any way the prerogatives of the director to inspect any physician ambulatory surgery center at any reasonable time, whether for purpose of general survey or for complaint investigation. The director has access to all records of the licensed physician ambulatory surgery center including medical records.

(c) Single practice physician ambulatory surgery centers as defined in subdivision 23-17-2(13) are exempt from the requirements of chapter 15 of this title.

(d) Single practice physician ambulatory surgery centers as defined in subdivision 23-17-2(13) are exempt from the provisions of §§ 23-17-14.3 and 23-17-14.4 with respect to initial licensure under this chapter.

History of Section.
(P.L. 1999, ch. 136, § 3; P.L. 2002, ch. 412, § 1; P.L. 2009, ch. 197, § 2; P.L. 2009, ch. 287, § 2.)



Chapter 23-17-51 - Magnetic resonance imaging  Quality assurance standards.

§ 23-17-51 Magnetic resonance imaging  Quality assurance standards.  (a) Except as otherwise provided in subsection (b) of this section, a magnetic resonance imaging examination eligible for reimbursement under the provisions of any individual or group health insurance contract, plan or policy delivered in this state shall be reimbursed only if the facility at which the examination has been conducted and processed is accredited by either the American College of Radiology (ACR), the Intersocietal Accreditation Commission (IAC), or an alternate nationally recognized accrediting organization whose accreditation standards are substantially similar to and no less stringent than current or subsequent ACR or IAC standards and have been reviewed and deemed adequate by the department of health. All accreditation standards under this section, whether promulgated by the ACR, IAC, or an alternate nationally recognized accrediting organization, shall include, but shall not be limited to, provisions for establishing the qualifications of the physician, standards for quality control and routine performance monitoring by a medical physicist, qualifications of the technologist including minimum standards of supervised clinical experience, personnel and patient safety guidelines, and standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility conducting and processing magnetic resonance imaging examinations which, as of June 30, 2006, is receiving reimbursement for such services by a health insurer, health maintenance organization or health plan, but is not accredited pursuant to subsection (a), shall file its application for accreditation within eighteen (18) months of July 14, 2006. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. A facility which begins conducting and processing of magnetic resonance imaging examinations after June 30, 2006 shall file its application for accreditation within twelve (12) months of the date of initiation of the magnetic resonance imaging examinations. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. After such accreditation is obtained, a facility conducting and processing magnetic resonance imaging examinations shall, at all times, maintain accreditation with the appropriate accrediting body. Notwithstanding anything herein to the contrary, any facility which has filed for accreditation pursuant to this subsection (b) and which has not been refused accreditation or withdrawn its application, will be deemed provisionally accredited for the twelve (12) month period dating from the application filing date. Provided, further, that notwithstanding any provision of the general laws or public laws to the contrary, any facility conducting and processing magnetic resonance imaging examinations shall conform to the standards of the appropriate accrediting body at all times, including during the accreditation process and shall certify said conformance to any reimbursing health insurer, health maintenance organization or health plan.

History of Section.
(P.L. 1999, ch. 169, § 1; P.L. 2003, ch. 376, art. 34, § 2; P.L. 2005, ch. 207, § 1; P.L. 2006, ch. 596, § 1; P.L. 2007, ch. 140, § 1; P.L. 2007, ch. 277, § 1; P.L. 2008, ch. 475, § 48.)



Chapter 23-17-52 - Department of health concern line.

§ 23-17-52 Department of health concern line.  Any hospital licensed pursuant to this chapter shall provide the department of health's concern line number to all patients and staff through posted notices in conspicuous places throughout the hospital. The notices shall be written in English and in, at minimum, the three (3) most common foreign languages used by the patients served by each hospital as determined by the hospital.

History of Section.
(P.L. 2000, ch. 76, § 1; P.L. 2001, ch. 88, § 1; P.L. 2001, ch. 253, § 1.)



Chapter 23-17-53 - Physician contracts.

§ 23-17-53 Physician contracts.  (a) A hospital, by contract or otherwise, may not refuse or fail to grant or renew medical staff membership or staff privileges, or condition or otherwise limit or restrict medical staff membership or staff privileges, based in whole or in part on the fact that the physician or a partner, associate, or employee of the physician is providing medical or health care services at a different hospital, hospital system, or on behalf of a health plan. Notwithstanding the previous sentence, a hospital may condition or otherwise limit or restrict staff privileges for reasons related to the availability of limited resources as determined in advance by the hospital's governing body. Nor shall a hospital by contract, or otherwise, limit a physician's participation or staff privileges or the participation or staff privileges of a partner, associate, or employee of the physician at a different hospital, hospital system or health plan.

(b) This section does not prevent a hospital from entering into contracts with physicians to ensure physician availability and coverage at the hospital or to comply with regulatory requirements or quality of care standards established by the governing body of the hospital, if contracts, requirements or standards do not require that a physician join, participate in or contract with a physician-hospital organization or similar organization as a condition of the grant or continuation of medical staff membership or staff privileges at the hospital.

(c) This section does not prevent the governing body of a hospital from limiting the number of physicians granted medical staff membership or privileges at the hospital based on a medical staff development plan that is unrelated to a physician or a partner, associate, or employee of a physician having medical staff membership or privileges at another hospital or hospital system.

(d) A contract provision that violates this section shall be void and of no force and effect.

(e) Hospitals shall allow patients of their medical staff to be evaluated and educated by the various appropriate departments of the hospital upon referral by their treating physician, regardless of the physician affiliation, as long as the physician has unrestricted privileges in their field of practice.

History of Section.
(P.L. 2000, ch. 124, § 1; P.L. 2000, ch. 331, § 1; P.L. 2009, ch. 132, § 1; P.L. 2009, ch. 172, § 1.)



Chapter 23-17-54 - Provisions of interpreter services.

§ 23-17-54 Provisions of interpreter services.  (a) Every hospital shall, as a condition of initial or continued licensure, provide a qualified interpreter, if an appropriate bilingual clinician is not available to translate, in connection with all services provided to every non-English speaker who is a patient or seeks appropriate care and treatment and is not accompanied or represented by an appropriate qualified interpreter or a qualified sign language interpreter who has attained at least sixteen (16) years of age.

(b) Each hospital shall post a multi-lingual notice in conspicuous places setting forth the requirement in subsection (a) of this section in English and the, at minimum, three (3) most common foreign languages used by the hospital as determined by the hospital.

(c) The receipt by a non-English speaker of interpreter services shall not be deemed the receipt of a benefit under any provisions of law restricting benefits or assistance on the basis of immigrant status.

(d) Nothing in this section shall be construed to affect or limit any rights, remedies or obligations under chapter 24 of title 11 or under chapters 87 or 112 of title 42.

History of Section.
(P.L. 2001, ch. 88, § 2; P.L. 2001, ch. 253, § 2.)



Chapter 23-17-55 - Severability.

§ 23-17-55 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2001, ch. 88, § 2; P.L. 2001, ch. 253, § 2.)



Chapter 23-17-56 - School based health centers  Special requirements and exceptions.

§ 23-17-56 School based health centers  Special requirements and exceptions.  (a) In order to apply for and/or maintain a current license as a school based health center, a person must possess a current license as a health care facility pursuant to the provisions of this chapter.

(b) School based health centers shall be exempt from the provisions of §§ 23-17-14.3 and 23-17-14.4.

History of Section.
(P.L. 2001, ch. 168, § 2.)



Chapter 23-17-57 - Podiatry ambulatory surgery center  Accreditation, survey, complaint investigation, and exemptions.

§ 23-17-57 Podiatry ambulatory surgery center  Accreditation, survey, complaint investigation, and exemptions.  (a) Accreditation from a national organization acceptable to the director may be required, at the discretion of the director, in lieu of an annual survey by the department.

(b) The provisions of subsection (a) shall not limit in any way the prerogatives of the director to inspect any podiatry ambulatory surgery center at any reasonable time, whether for purpose of general survey or for complaint investigation. The director has access to all records of the licensed podiatry ambulatory surgery center including medical records.

(c) Single practice podiatry ambulatory surgery centers as defined in subdivision 23-17-2(14) are exempt from the requirements of chapter 15 of this title.

(d) Single practice podiatry ambulatory surgery centers as defined in subdivision 23-17-2(14) are exempt from the provisions of §§ 23-17-14.3 and 23-17-14.4 with respect to initial licensure under this chapter.

History of Section.
(P.L. 2002, ch. 412, § 2; P.L. 2009, ch. 197, § 2; P.L. 2009, ch. 287, § 2.)



Chapter 23-17-58 - Documentation of pre-hospital exposure of emergency medical services workers.

§ 23-17-58 Documentation of pre-hospital exposure of emergency medical services workers.  Hospitals shall be required to complete the hospital related information requirements of the pre-hospital exposure form for emergency service workers as required by § 23-4.1-19. Further, the hospitals shall report to the director of the department of health the information and data as may be required by regulation.

History of Section.
(P.L. 2006, ch. 224, § 2.)



Chapter 23-17-59 - Safe patient handling.

§ 23-17-59 Safe patient handling.  (a) Definitions. As used in this chapter:

(1) "Safe patient handling" means the use of engineering controls, transfer aids, or assistive devices whenever feasible and appropriate instead of manual lifting to perform the acts of lifting, transferring, and/or repositioning health care patients and residents.

(2) "Safe patient handling policy" means protocols established to implement safe patient handling.

(3) "Health care facility" means a hospital or a nursing facility.

(4) "Lift team" means health care facility employees specially trained to perform patient lifts, transfers, and repositioning in accordance with safe patient handling policy.

(5) "Musculoskeletal disorders" means conditions that involve the nerves, tendons, muscles, and supporting structures of the body.

(b) Licensure requirements. Each licensed health care facility shall comply with the following as a condition of licensure:

(1) Each licensed health care facility shall establish a safe patient handling committee, which shall be chaired by a professional nurse or other appropriate licensed health care professional. A health care facility may utilize any appropriately configured committee to perform the responsibilities of this section. At least half of the members of the committee shall be hourly, non-managerial employees who provide direct patient care.

(2) By July 1, 2007, each licensed health care facility shall develop a written safe patient handling program, with input from the safe patient handling committee, to prevent musculoskeletal disorders among health care workers and injuries to patients. As part of this program, each licensed health care facility shall:

(i) By July 1, 2008, implement a safe patient handling policy for all shifts and units of the facility that will achieve the maximum reasonable reduction of manual lifting, transferring, and repositioning of all or most of a patient's weight, except in emergency, life-threatening, or otherwise exceptional circumstances;

(ii) Conduct a patient handling hazard assessment. This assessment should consider such variables as patient-handling tasks, types of nursing units, patient populations, and the physical environment of patient care areas;

(iii) Develop a process to identify the appropriate use of the safe patient handling policy based on the patient's physical and mental condition, the patient's choice, and the availability of lifting equipment or lift teams. The policy shall include a means to address circumstances under which it would be medically contraindicated to use lifting or transfer aids or assistive devices for particular patients;

(iv) Designate and train a registered nurse or other appropriate licensed health care professional to serve as an expert resource, and train all clinical staff on safe patient handling policies, equipment, and devices before implementation, and at least annually or as changes are made to the safe patient handling policies, equipment and/or devices being used;

(v) Conduct an annual performance evaluation of the safe patient handling with the results of the evaluation reported to the safe patient handling committee or other appropriately designated committee. The evaluation shall determine the extent to which implementation of the program has resulted in a reduction in musculoskeletal disorder claims and days of lost work attributable to musculoskeletal disorder caused by patient handling, and include recommendations to increase the program's effectiveness; and

(vi) Submit an annual report to the safe patient handling committee of the facility, which shall be made available to the public upon request, on activities related to the identification, assessment, development, and evaluation of strategies to control risk of injury to patients, nurses and other health care workers associated with the lifting, transferring, repositioning, or movement of a patient.

(3) Nothing in this section precludes lift team members from performing other duties as assigned during their shift.

(4) An employee may, in accordance with established facility protocols, report to the committee, as soon as possible, after being required to perform a patient handling activity that he/she believes in good faith exposed the patient and/or employee to an unacceptable risk of injury. Such employee reporting shall not be cause for discipline or be subject to other adverse consequences by his/her employer. These reportable incidents shall be included in the facility's annual performance evaluation.

History of Section.
(P.L. 2006, ch. 353, § 2; P.L. 2006, ch. 463, § 2; P.L. 2008, ch. 475, § 48.)






Chapter 23-17.1 - Licensing of Nursing or Personal Care Homes



Chapter 23-17.2 - Accountability of Services to Patients of Nursing or Personal Care Homes

Chapter 23-17.2-1 - Short title.

§ 23-17.2-1 Short title.  This chapter may be cited as the "Nursing or Personal Care Home Accountability Act".

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-2 - Entries required in log or journal.

§ 23-17.2-2 Entries required in log or journal.  (a) Any person employed or compensated by the state for their services to patients or residents of nursing or personal care homes, as defined in chapter 17 of this title, shall, upon each official visit to a nursing or personal care home, enter in a log or journal as defined in this chapter:

(1) His or her full name, both signed and printed;

(2) His or her official position, title, or representative capacity;

(3) The date and time the person entered and departed the facility; and

(4) A brief description of the purpose of his or her visit.

(b) The log or journal shall be a public record available to public inspection at all reasonable times.

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-3 - Duties of the director.

§ 23-17.2-3 Duties of the director.  The department of health shall enforce the provisions of this chapter and the director of the department shall design and issue a log or journal to be maintained by and in each nursing or personal care home which shall provide for the information required by this chapter. The director, or the director's agent or designee not regularly engaged in nursing or personal care home visitation shall examine, inspect, and certify the contents of the log or journal biannually. A separate section of the log or journal shall contain the full name, both signed and printed, of the director, the director's agent or designee and the date and time the log or journal was certified.

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-4 - Duties of administrator.

§ 23-17.2-4 Duties of administrator.  The administrator of every nursing or personal care home subject to the provisions of this chapter shall maintain and provide for the safekeeping of the log or journal and shall further maintain an original signature card of every person required to comply with § 23-17.2-2.

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-5 - Duty to report violations.

§ 23-17.2-5 Duty to report violations.  Any person who knows or has reason to know of any violations of this chapter shall report the violations to the director of the department of health who shall conduct an immediate investigation and report his or her findings to the attorney general.

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-6 - Failure to comply.

§ 23-17.2-6 Failure to comply.  Any person who fails to comply with the provisions of this chapter shall be fined fifty dollars ($50.00) for each failure. Any person employed by the state who fails to comply as provided in this chapter shall be subject to being discharged from that employment.

History of Section.
(P.L. 1976, ch. 284, § 1.)



Chapter 23-17.2-7 - Altering or falsifying log or journal  Misdemeanor.

§ 23-17.2-7 Altering or falsifying log or journal  Misdemeanor.  Any person who knowingly signs the name of another, or signs his or her own name and enters false information in the log or journal, or otherwise alters the information contained in the log or journal shall be guilty of a misdemeanor. Any person employed by the state found to have violated the provisions of this section shall be discharged from that employment.

History of Section.
(P.L. 1976, ch. 284, § 1.)






Chapter 23-17.3 - Long-term Care Coordinating Council

Chapter 23-17.3-1 - Establishment  Purposes  Reports to Council.

§ 23-17.3-1 Establishment  Purposes  Reports to Council.  (a) There is established the long-term care coordinating council. The purpose of the council shall be to develop and coordinate state policy concerning all forms of long-term health care for the elderly and adults with chronic disabilities and illnesses, ranging from at-home and community based care and respite care through intensive nursing care to long-term hospital care. The council shall examine and make recommendations concerning any and all issues relating to long-term health care for the elderly and adults with chronic disabilities and illnesses, including, but not limited to:

(1) Standards and quality performance;

(2) Personnel issues including training standards, recruitment, and staffing needs;

(3) Enforcement of regulations;

(4) Patient and client rights;

(5) Eligibility and access issues; and

(6) The adequacy of funding and delivery of long-term care services.

(b) The council is empowered to appoint subcommittees to study specialized areas of concern and to report their findings to the council.

(c) The council is empowered to seek the advice and assistance of the American Association of Retired Persons, Rhode Island chapter, members of state and local senior citizens' councils and advocacy/interest groups, and long term care organizations and associations.

(d) The council is empowered to apply for and receive grants, appropriations, or gifts from any federal, state, or local agency, from any public or private foundation, or from any individual in order to carry out the purposes of this chapter.

(e) All departments, boards, and agencies of the state shall cooperate with the council and furnish any advice and information, documentary and otherwise, that may be necessary or desirable to facilitate the purposes of this chapter.

(f) The department of health shall provide a written report to the long-term care coordinating council by March 30 of each year regarding its regulatory activities for the preceding calendar year in the area of long-term care. The annual regulatory report shall include information on long-term care survey activities, including complaints of abuse and/or neglect, as requested by the chairperson of the council. In addition, the department of health shall also notify the chairperson of the council whenever a licensed long term care facility or provider is cited for providing substandard care.

History of Section.
(P.L. 1987, ch. 117, § 2; P.L. 1998, ch. 233, § 1; P.L. 1999, ch. 26, § 1; P.L. 1999, ch. 198, § 1.)



Chapter 23-17.3-2 - Membership.

§ 23-17.3-2 Membership.  The council shall be comprised of forty-one (41) members, as follows: the lieutenant governor or designee; the secretary of state or designee; the director of the department of health or designee; the director of the department of human services or designee; the director of the department of mental health, retardation, and hospitals or designee; the attorney general or designee; the director of the department of elderly affairs or designee; the chair of the Rhode Island advisory commission on aging or designee; the president of the Rhode Island Chapter of the American Association of Retired Persons (AARP) or designee; the director of the Alliance for Long-term Care or designee; the president of the Rhode Island Senior Center Directors Association or designee; the executive director of the Rhode Island chapter of the Alzheimer's Association or designee; a representative of a long-term care provider organization other than a nursing home owner, a representative of a long-term care service provider that primarily serves persons with mental retardation or developmental disabilities and a representative of an assisted living residence other than a nursing home, to be appointed by the governor; a representative of a not-for-profit nursing home to be appointed by the lieutenant governor; five (5) citizens of the state with no direct or indirect interest in nursing home ownership who have demonstrated concern for the care of the elderly, two (2) of whom shall be appointed by the lieutenant governor, two (2) of whom shall be appointed by the speaker of the house of representatives, and one of whom shall be appointed by the President of the senate; a representative of an adult day care center to be appointed by the speaker; a representative of senior housing to be appointed by the lieutenant governor; a representative of a not-for-profit home health care agency to be appointed by the speaker; a representative of a for profit home health care agency to be appointed by the speaker; and a representative of a community mental health center, to be appointed by the president of the senate; a registered nurse experienced in the care of the elderly, to be appointed by the governor; a representative of nonmanagerial nursing home employees, to be appointed by the lieutenant governor; three (3) members of the house, not more than two (2) from the same political party, to be appointed by the speaker; a nursing home owner, to be appointed by the speaker; two (2) members of the senate, not more than one from the same political party to be appointed by the president of the senate; one consumer of home and community based care to be appointed by the speaker from a list of three (3) submitted by the chairperson of the independent living council; one consumer of home and community based care to be appointed by the president of the senate from a list of three (3) submitted by the chairperson of the Governor's Council on Mental Health; a member of the public representing the interests of parents of children with special care needs to be appointed by the president of the senate; a family member of a person with developmental disabilities to be appointed by the speaker of the house; a person with developmental disabilities or a representative of an organization that advocates for the rights of persons with developmental disabilities to be appointed by the lieutenant governor; a general physician to be appointed by the president of the senate and a psychiatrist specializing in the medical problems of the elderly, to be appointed by the lieutenant governor. Members of the general public may be appointed in lieu of legislators, provided that at least one member shall be appointed from the house and one from the senate, and the appointments shall be made by the same authority as for the legislators supplanted. The members of the council shall serve two (2) year terms, expiring on the second anniversary of each individual's appointment or on the date that their respective successors are appointed and qualified, whichever is later.

History of Section.
(P.L. 1987, ch. 117, § 2; P.L. 1988, ch. 170, § 1; P.L. 1991, ch. 126, § 1; P.L. 1994, ch. 131, § 1; P.L. 1998, ch. 233, § 1; P.L. 2000, ch. 173, § 1; P.L. 2000, ch. 283, § 1; P.L. 2009, ch. 46, § 1; P.L. 2009, ch. 75, § 1.)



Chapter 23-17.3-3 - Organization  Officers.

§ 23-17.3-3 Organization  Officers.  The members of the council shall elect from among themselves a chairperson, a vice chairperson, and a secretary. The officers shall serve one-year terms and shall be eligible to succeed themselves.

History of Section.
(P.L. 1987, ch. 117, § 2.)



Chapter 23-17.3-4 - Public meetings.

§ 23-17.3-4 Public meetings.  The council shall meet at least four (4) times annually. All meetings of the council shall be open to the public, and the public shall be duly notified of the date, time, and location of each meeting.

History of Section.
(P.L. 1987, ch. 117, § 2.)



Chapter 23-17.3-5 - Reports and recommendations.

§ 23-17.3-5 Reports and recommendations.  The council shall submit an annual report to the governor and the general assembly on or before January 15th of each year, setting forth the council's recommendations for the betterment of long-term health care for the elderly. In addition, the council shall make recommendations to the appropriate state agencies whenever it considers the recommendations to be necessary.

History of Section.
(P.L. 1987, ch. 117, § 2.)






Chapter 23-17.4 - Assisted Living Residence Licensing Act

Chapter 23-17.4-1 - Short title.

§ 23-17.4-1 Short title.  This chapter may be cited as the "Assisted Living Residence Licensing Act".

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-2 - Definitions.

§ 23-17.4-2 Definitions.  As used in this chapter:

(1) "Activities of daily living (ADLs)" means bathing, dressing, eating, toileting, mobility and transfer.

(2) "Administrator" means any person who has responsibility for day to day administration or operation of an assisted living residence.

(3) "Alzheimer's dementia special care unit or program" means a distinct living environment within an assisted living residence that has been physically adapted to accommodate the particular needs and behaviors of those with dementia. The unit provides increased staffing, therapeutic activities designed specifically for those with dementia and trains its staff on an ongoing basis on the effective management of the physical and behavioral problems of those with dementia. The residents of the unit or program have had a standard medical diagnostic evaluation and have been determined to have a diagnosis of Alzheimer's dementia or another dementia.

(4) "Assisted living residence" means a publicly or privately operated residence that provides directly or indirectly by means of contracts or arrangements personal assistance to meet the resident's changing needs and preferences, lodging, and meals to six (6) or more adults who are unrelated to the licensee or administrator, excluding however, any privately operated establishment or facility licensed pursuant to chapter 17 of this title, and those facilities licensed by or under the jurisdiction of the department of mental health, retardation, and hospitals, the department of children, youth, and families, or any other state agency. The department shall develop levels of licensure for assisted living residences within this definition as provided in § 23-17.4-6. Assisted living residences include sheltered care homes, and board and care residences or any other entity by any other name providing the services listed in this subdivision which meet the definition of assisted living residences.

(5) "Capable of self-preservation" means the physical mobility and judgmental ability of the individual to take appropriate action in emergency situations. Residents not capable of self-preservation are limited to facilities that meet more stringent life safety code requirements as provided under § 23-17.4-6(b)(3).

(6) "Director" means the director of the Rhode Island department of health.

(7) "Licensing agency" means the Rhode Island department of health.

(8) "Personal assistance" means the provision of one or more of the following services, as required by the resident or as reasonably requested by the resident, on a scheduled or unscheduled basis, including:

(i) Assisting the resident with personal needs including activities of daily living;

(ii) Assisting the resident with self-administration of medication or administration of medications by appropriately licensed staff;

(iii) Providing or assisting the resident in arranging for health and supportive services as may be reasonably required;

(iv) Monitoring the activities of the resident while on the premises of the residence to ensure his or her health, safety, and well-being; and

(v) Reasonable recreational, social and personal services.

(9) "Resident" means an individual not requiring medical or nursing care as provided in a health care facility but who as a result of choice and/or physical or mental limitation requires personal assistance, lodging and meals and may require the administration of medication. A resident must be capable of self-preservation in emergency situations, unless the facility meets a more stringent life safety code as required under § 23-17.4-6(b)(3). Persons needing medical or skilled nursing care, including daily professional observation and evaluation, as provided in a health care facility, and/or persons who are bedbound or in need of the assistance of more than one person for ambulation, are not appropriate to reside in assisted living residences. However, an established resident may receive daily skilled nursing care or therapy from a licensed health care provider for a condition that results from a temporary illness or injury for up to forty-five (45) days subject to an extension of additional days as approved by the department, or if the resident is under the care of a licensed hospice agency provided the assisted living residence assumes responsibility for ensuring that the care is received. Furthermore, a new resident may receive daily therapy services and/or limited skilled nursing care services, as defined through rules and regulations promulgated by the department of health, from a licensed health care provider for a condition that results from a temporary illness or injury for up to forty-five (45) days subject to an extension of additional days as approved by the department, or if the resident is under the care of a licensed hospice agency provided that assisted living residence assumes responsibility for ensuring that the care is received. For the purposes of this chapter, "resident" shall also mean the resident's agent as designated in writing or legal guardian.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1990, ch. 70, § 1; P.L. 1991, ch. 240, § 2; P.L. 1992, ch. 411, § 1; P.L. 1993, ch. 237, § 3; P.L. 1993, ch. 264, § 3; P.L. 1995, ch. 121, § 1; P.L. 2000, ch. 163, § 2; P.L. 2000, ch. 250, § 2; P.L. 2000, ch. 448, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2003, ch. 380, § 1; P.L. 2009, ch. 189, § 2; P.L. 2009, ch. 290, § 2; P.L. 2010, ch. 178, § 1; P.L. 2010, ch. 183, § 1.)



Chapter 23-17.4-3 - Purpose of provisions.

§ 23-17.4-3 Purpose of provisions.  The purpose of this chapter is to provide for the development, establishment, and enforcement of standards:

(1) For the care of residents in an assisted living residence;

(2) For the maintenance and operation of assisted living residences which will:

(i) Promote the dignity, individuality, independence, privacy, and autonomy of residents;

(ii) Provide a safe and home-like environment;

(iii) Protect the safety, health and welfare of residents;

(3) For the encouragement of quality of life for all residents; and

(4) For the encouragement of quality in all aspects of the operations of assisted living residences.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-4 - License required for assisted living residence operation.

§ 23-17.4-4 License required for assisted living residence operation.  (a) No person, acting severally or jointly with any other person, shall establish, conduct, or maintain an assisted living residence in this state without a license under this chapter.

(b) No person, acting severally or jointly with any other person, shall admit or retain a resident in an assisted living residence which residence: (1) does not meet the definition and requirements of this chapter; or (2) is not able to provide the services needed by a resident as agreed to in the service plan required under § 23-17.4-15.6.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-5 - Application for license.

§ 23-17.4-5 Application for license.  An application for a license shall be made to the licensing agency upon forms provided by it and shall contain any information that the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with reasonable standards, rules, and regulations as are lawfully prescribed under this chapter. The licensing agency shall require criminal background checks on owners and operators of licensed assisted living residences.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-6 - Issuance of license  Posting  Transfer.

§ 23-17.4-6 Issuance of license  Posting  Transfer.  (a) Issuance of license. Upon receipt of an application for a license, the licensing agency shall issue a license if the applicant and assisted living residence meet the requirements established under this chapter; the director shall establish levels of licensure as provided in subsections (b) and (c) below and any rules and regulations may be established in accordance herewith. A license issued under this chapter shall be the property of the state and loaned to the licensee, and it shall be kept posted in a conspicuous place on the licensed premises. Each license shall be issued only for the premises and persons named in the application, and shall not be transferable or assignable except with the written approval of the licensing agency.

(1) A residence with state fire code deficiencies may be granted a license which may be renewed subject to the submission of a plan of correction acceptable to the state division of fire safety, and provided the nature of the deficiencies are such that they do not jeopardize the health, safety, and welfare of the residents.

(2) A residence with residents who are blind, deaf, and physically disabled shall be subject to the applicable requirements of the American National Standards Institute (ANSI standards)(1961), and any other provisions that may be required by rules and regulations pursuant to this chapter.

(3) A residence that elects to comply with a higher life safety code and is so approved by the state division of fire safety and meets the department's requirements for the appropriate level of licensure may admit residents not capable of self preservation.

(c) Levels of licensure. The department shall establish requirements for a basic license that apply to all assisted living residences. In addition, the department shall establish additional licensing levels of assisted living including, but not limited to:

(1) "Dementia care" licensure shall be required when one or more residents have a physician's diagnosis of dementia or an assessment, as required by § 23-17.4-15.6, indicating dementia-related functional impairments, and meet any of the following:

(i) Safety concerns due to evidence of elopement or other dementia behaviors;

(ii) Inappropriate social behaviors that repeatedly infringe upon the rights of others;

(iii) Inability to self preserve due to dementia;

(iv) A physician's recommendation that the resident needs dementia support consistent with this level; or if the residence advertises or represents special dementia services or if the residence segregates residents with dementia.

(2) In addition to the requirements for the basic license, licensing requirements for the "dementia care" level shall include the following:

(i) Staff training and/or requirements specific to dementia care as determined by the department;

(ii) A registered nurse on staff and available for consultation at all times and at least one staff person with appropriate training and education as determined by regulation, on duty at all times in Alzheimer's dementia special care units;

(iii) The residence shall provide for a secure environment appropriate for the resident population.

(3) "Medication administration" when one or more residents requires medication administration by appropriately qualified staff as determined by the department.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2; P.L. 1992, ch. 411, § 1; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2004, ch. 86, § 1; P.L. 2004, ch. 126, § 1; P.L. 2006, ch. 541, § 1; P.L. 2006, ch. 550, § 1.)



Chapter 23-17.4-7 - Expiration and renewal of license.

§ 23-17.4-7 Expiration and renewal of license.  A license, unless sooner suspended or revoked, shall expire by limitation on the thirty-first (31st) day of December following its issuance and may be renewed from year to year after completion of an annual unannounced on-site inspection, report, and approval by the licensing agency and the division of fire safety. The annual inspection shall be made any time prior to the date of expiration of the license. The report shall contain information in any form that the licensing agency shall prescribe by regulation. The licensing agency shall, on an annual basis, cause no less than ten percent (10%) of all assisted living annual inspections to be conducted, in whole or in part, on nights and/or on weekends.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 2006, ch. 541, § 1; P.L. 2006, ch. 550, § 1.)



Chapter 23-17.4-8 - Denial, suspension, or revocation of license.

§ 23-17.4-8 Denial, suspension, or revocation of license.  The licensing agency, after notice and opportunity for hearing to the applicant or licensee, is authorized to deny, suspend, or revoke a license in any case in which it finds that there has been failure to comply with the requirements established under this chapter. The notice shall be effected by registered or certified mail or by personal service, setting forth the particular reasons for the proposed action and fixing a date not less than thirty (30) days from the date of the mailing or service, at which the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of the hearing, or upon default of the applicant or licensee, the licensing agency shall make determination specifying its findings of fact and conclusions of law. A copy of the determination shall be sent by registered or certified mail or served personally upon the applicant or licensee. The decision denying, suspending, or revoking the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty (30) day period, appeals the decision pursuant to § 42-35-15. The procedure governing hearings authorized by this section shall be in accordance with §§ 42-35-9  42-35-13 as stipulated in § 42-35-14(a). A full and complete record shall be kept of all proceedings, and all testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to § 42-35-15. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing the copy or copies. Witnesses may be subpoenaed by either party.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-8.1 - Curtailment of activities.

§ 23-17.4-8.1 Curtailment of activities.  Whenever the director determines that an assisted living residence for adults licensed under this chapter is not being operated in conformance with all of the requirements established under this chapter, the director may, in lieu of suspension or revocation of the license of the facility, order the licensee to admit no additional individual to the facility, to transfer all or some of the residents occupying the facility to other suitable accommodations, or to take any other corrective action necessary to secure compliance with the requirements established under this chapter. Notice of the order and the subsequent hearing as may be scheduled shall comply with the requirements of procedural due process stipulated in § 23-17.4-8. The director may act pursuant to this section only in those instances in which the director determines that the continued operation of the facility will not result in undue hardship to its occupants.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-9 - Judicial review of license action.

§ 23-17.4-9 Judicial review of license action.  Any person who has exhausted all administrative remedies available to him or her within the licensing agency and who is aggrieved by a final decision of the licensing agency, is entitled to judicial review in accordance with the provisions of §§ 42-35-15 and 42-35-16.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-10 - Regulations, inspections, and investigations.

§ 23-17.4-10 Regulations, inspections, and investigations.  (a) The licensing agency shall after public hearing pursuant to reasonable notice, adopt, amend, promulgate, and enforce any rules, regulations, and standards with respect to assisted living residences for adults licensed under this chapter as may be designed to further the accomplishment of the purposes of this chapter in promoting safe and adequate living environments for individuals in assisted living residences in the interest of public safety and welfare. These regulations may provide for the establishment of levels of service provided by the residence.

(b) In addition to the annual inspection required by § 23-17.4-7, the licensing agency shall make or cause to be made any inspections and investigations that it deems necessary by duly authorized agents of the director at any time and frequency determined by the licensing agency. The licensing agency shall establish regulations to determine the frequency of inspections that shall include, but not limited to, the residence's past compliance with regulations, complaint investigations, quality of care issues and license type.

(c) Upon request of the licensing agency, health agencies and professionals may share resident health status information with the department of health for the purpose of determining each resident's capability of self preservation.

(d) Each assisted living residence licensed under this chapter shall have a plan for preventing the hazards of resident wandering from the facility. This plan shall be submitted to the licensing agency in a format determined by the director.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2; P.L 1992, ch. 411, § 1; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2004, ch. 387, § 2; P.L. 2006, ch. 541, § 1; P.L. 2006, ch. 550, § 1.)



Chapter 23-17.4-10.1 - Quality assurance.

§ 23-17.4-10.1 Quality assurance.  Each assisted living residence shall develop, implement and maintain a documented, ongoing quality assurance program.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-10.2 - Penalty for violation of § 23-17.4-10.

§ 23-17.4-10.2 Penalty for violation of § 23-17.4-10.  Every person or corporation who shall willfully and continually violate the provisions of this chapter will be subject to a fine of not less than three hundred dollars ($300) nor more than two thousand dollars ($2,000) for each violation of this section.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-11 - Accessibility to assisted living residences and residents.

§ 23-17.4-11 Accessibility to assisted living residences and residents.  Access to an assisted living residences for adults and its residents by individuals other than relatives and friends of the residents shall be permitted at reasonable hours by duly authorized agents of state and municipal agencies other than the licensing agency and the division of fire safety, private or public institutions, organizations, associations, or any other service agencies whose purpose includes discharging legally authorized responsibilities or rendering volunteer assistance or service to residents with respect to personal, social, legal, religious services, or such other as civil and human rights. Access shall not substantially disrupt the operation of the facility. Anyone entering the facility shall produce appropriate identification prior to being granted permission to enter the premises. Entering a resident's room and visitation privileges with residents by these persons shall be subject to the provisions of § 23-17.4-16 and the rules and regulations promulgated pursuant to this chapter.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-12 - Obtaining access under false pretenses.

§ 23-17.4-12 Obtaining access under false pretenses.  Any person who shall obtain access to an assisted living residence for adults or to its residents under false representation of purpose or identification shall be guilty of a misdemeanor, and upon conviction shall be fined not more than five hundred dollars ($500) or imprisoned not more than six (6) months, or both, in the discretion of the court for each offense.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-13 - Variance authority.

§ 23-17.4-13 Variance authority.  The licensing agency may grant a variance from the provisions of any rule or regulation in a specific case if it finds that a literal enforcement of the provision will result in unnecessary hardship to the applicant, and that the variance will not be contrary to the public interest and the health and safety of residents.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-14 - Penalty for operation of unlicensed assisted living residence.

§ 23-17.4-14 Penalty for operation of unlicensed assisted living residence.  Any person establishing, conducting, managing, or operating an assisted living residence for adults without a license under this chapter or who shall operate the facility after revocation or suspension of a license or after an order to curtail any or all activities, shall be liable to a penalty of one thousand dollars ($1,000) for each day of operation in violation.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1990, ch. 70, § 1; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-15 - Injunction to restrain operation without license.

§ 23-17.4-15 Injunction to restrain operation without license.  Notwithstanding the existence or pursuit of any other remedy, the licensing agency may, in the manner provided by law upon the advice of the attorney general who shall represent the licensing agency in the proceedings, maintain an action in the name of the state for injunction or other process against any person to restrain or prevent the establishment, conduct, management, or operation of an assisted living residence without a license under this chapter.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-15.1 - Prohibition on placement into unlicensed assisted living residences and reporting requirements.

§ 23-17.4-15.1 Prohibition on placement into unlicensed assisted living residences and reporting requirements.  (a) No public agency employee shall place, refer, or recommend placement of a person into an assisted living residence that is operating without a license.

(b) Any public agency employee who knows that an assisted living residence is operating without a license shall report the name and address of the home to the licensing agency.

(c) The licensing agency shall investigate any report filed under subsection (b). If the agency has probable cause to believe that an assisted living residence is operating without a license, it shall conduct an inspection as provided in § 23-17.4-10.

History of Section.
(P.L. 1990, ch. 70, § 3; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-15.1.1 - Administrator requirements.

§ 23-17.4-15.1.1 Administrator requirements.  (a) Each assisted living residence shall have an administrator who is certified by the department in accordance with regulations established pursuant to § 23-17.4-21.1 in charge of the maintenance and operation of the residence and the services to the residents. The administrator is responsible for the safe and proper operation of the residence at all times by competent and appropriate employee(s).

(b) The licensing agency shall perform a criminal background records check on any person applying or reapplying for certification as an administrator. If disqualifying information is found, the licensing agency shall make a judgment regarding certification for that person.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-15.2 - Administrator requirements.

§ 23-17.4-15.2 Administrator requirements.  (a) Each assisted living residence shall have an administrator who is certified by the department in accordance with regulations established pursuant to § 23-17.4-21.1 in charge of the maintenance and operation of the residence and the services to the residents. The administrator is responsible for the safe and proper operation of the residence at all times by competent and appropriate employee(s).

(b) The licensing agency shall perform a criminal background records check on any person applying or reapplying for certification as an administrator. If disqualifying information is found, the licensing agency shall make a judgment regarding certification for that person.

(c) The department may suspend or revoke the certification of an administrator for cause, including but not limited to failure to maintain compliance with the qualifications stated in this section, repeated or intentional violations of this chapter or regulations, or conviction (including but not limited to a plea of nolo contendere) to charges of resident abuse under the provisions of chapter 17.8 of this title, or a conviction of a felony, or exploitation.

(d) The director shall establish fees for licensure application and licensure renewal as set forth in § 23-1-54.

History of Section.
(P.L. 1990, ch. 70, § 3; P.L. 1991, ch. 240, § 2; P.L 1992, ch. 411, § 1; P.L. 1994, ch. 91, § 2; P.L. 1998, ch. 372, § 1; P.L. 1998, ch. 388, § 1; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2012, ch. 241, art. 9, § 41.)



Chapter 23-17.4-15.3 - Resident records.

§ 23-17.4-15.3 Resident records.  Each residence shall at a minimum maintain the following information for each resident:

(1) The resident's name;

(2) The resident's last address;

(3) The name of the person or agency referring the resident to the home;

(4) The name, specialty (if any), telephone number, and emergency telephone number of each physician who has treated the resident during the preceding twelve (12) months;

(5) The date the resident began residing in the home;

(6) A list of medications taken by the resident including the dosage;

(7) Written acknowledgements that the resident has received copies of the rights as provided in § 23-17.4-16;

(8) A record of personal property and funds that the resident has entrusted to the facility;

(9) Information about any specific health problems of the resident that may be useful in a medical emergency;

(10) The name, address, and telephone number of a person identified by the resident who should be contacted in the event of an emergency or death of the resident;

(11) Any other health-related emergency, or pertinent information which the resident requests the residence to keep on record;

(12) Specific records of medication administration as required by the licensing agency; and

(13) Copies of the resident agreement, initial and periodic assessments and service plan(s).

History of Section.
(P.L. 1990, ch. 70, § 3; P.L. 1992, ch. 411, § 1; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-15.4 - Medication and staff qualifications.

§ 23-17.4-15.4 Medication and staff qualifications.  (a) Assisted living residence unlicensed staff shall be permitted to assist residents in the self administration of medication including:

(1) Assistance with ordering medications.

(2) Assistance with self-storage of medications.

(3) Assistance with self-administration.

(4) Maintenance of records.

(b) Appropriately licensed staff may store and administer medications and monitor health indicators including blood pressures, adverse reactions, and glucose levels.

(c) The director may establish staffing requirements for those facilities providing medication services.

History of Section.
(P.L. 1992, ch. 411, § 2.)



Chapter 23-17.4-15.6 - Assessments.

§ 23-17.4-15.6 Assessments.  (a) Prior to the admission of a resident, or the signing of a residency agreement with a resident, the administrator shall have a comprehensive assessment of the resident's health, physical, social, functional, activity, and cognitive needs and preferences conducted by a registered nurse. This assessment shall be used to determine if the resident's needs and preferences can be met by the assisted living residence and the conclusions shall be shared with the resident or the resident's representative. If a reasonable accommodation can enable a resident to live in an assisted living residence, the nature of that accommodation and a plan for implementation or reason for denial should be included in an assessment.

(b) The assessment shall be reviewed and updated on a periodic basis and each time a resident's condition changes significantly. In case of an emergency admission, the required assessment shall take place within five (5) working days.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-15.7 - Service plans.

§ 23-17.4-15.7 Service plans.  (a) Within a reasonable time after move-in, the administrator shall be responsible for the development of a written service plan based on the initial assessment. The service plan shall include at least:

(1) The services and interventions needed;

(2) Description, frequency and duration of the service or intervention; and

(3) Party responsible for arranging the service.

(b) The service plan shall be developed by a qualified person and shall be signed by both parties. The service plan shall be reviewed by both parties periodically and each time a resident's condition changes significantly and all changes shall be acknowledged in writing by both parties.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-15.8 - Staff.

§ 23-17.4-15.8 Staff.  The administrator shall be responsible for ensuring sufficient and qualified staff to provide a safe and healthy environment and to provide the services specified on each resident's service plan. The department shall establish requirements for staff qualifications and training for each level of license. The requirements shall include staff training on dementia care issues and practices as follows. All staff of dementia-level licensed residences that have direct contact with residents shall have four (4) hours of initial training on dementia-care issues and practices and two (2) hours of continued education annually thereafter. Training on dementia care issues and practices provided and documented at any licensed assisted living residence or nursing facility or by an entity authorized to provide continuing education credits may be counted toward meeting these requirements. At least one qualified awake and on duty staff person shall be on the premises at all times.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3; P.L. 2006, ch. 541, § 1; P.L. 2006, ch. 550, § 1.)



Chapter 23-17.4-15.9 - Activities.

§ 23-17.4-15.9 Activities.  The department shall establish requirements for recreational and other activities for each level of license.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-16 - Rights of residents.

§ 23-17.4-16 Rights of residents.  (a) Every assisted living residence for adults licensed under this chapter shall observe the following standards and any other appropriate standards as may be prescribed in rules and regulations promulgated by the licensing agency with respect to each resident of the residence:

(1) Residents are entitled to all rights recognized by state and federal law with respect to discrimination, service decisions (including the right to refuse services), freedom from abuse and neglect, privacy, association, and other areas of fundamental rights including the right to freedom of religious practice. Some of these basic rights include:

(i) To be offered services without discrimination as to sex, race, color, religion, national origin, or source of payment;

(ii) To be free from verbal, sexual, physical, emotional, and mental abuse, corporal punishment, and involuntary seclusion;

(iii) To be free from physical or chemical restraints for the purpose of discipline or convenience and not required to treat the resident's medical symptoms. No chemical or physical restraints will be used except on order of a physician;

(iv) To have their medical information protected by applicable state confidentiality laws;

(v) To have a service animal, consistent with the "reasonable accommodations" clause of the Fair Housing Act, 42 U.S.C. § 3601 et seq. (such as a seeing eye dog); and

(2) In addition to these basic rights enjoyed by other adults, the residents of assisted living also have the right to:

(i) Be treated as individuals and with dignity, and be assured choice and privacy and the opportunity to act autonomously;

(ii) Upon request have access to all records pertaining to the resident, including clinical records, within the next business day or immediately in emergency situations;

(iii) Arrange for services not available through the setting at their own expense as long as the resident remains in compliance with the resident contract and applicable state law and regulations;

(iv) Upon admission and during the resident's stay be fully informed in a language the resident understands of all resident rights and rules governing resident conduct and responsibilities. Each resident shall:

(A) Receive a copy of their rights;

(B) Acknowledge receipt in writing; and

(C) Be informed promptly of any changes;

(v) Remain in their room or apartment unless a change in room or apartment is related to resident preference or to transfer conditions stipulated in their contract;

(vi) Consistent with the terms of the resident contract, furnish their own rooms and maintain personal clothing and possessions as space permits, consistent with applicable life safety, fire, or similar laws, regulations, and ordinances;

(vii) Be encouraged and assisted to exercise rights as a citizen; to voice grievances through a documented grievance mechanism and suggest changes in policies and services to either staff or outside representatives without fear of restraint, interference, coercion, discrimination, or reprisal;

(viii) Have visitors of their choice without restrictions so long as those visitors do not pose a health or safety risk to other residents, staff, or visitors, or a risk to property, and comply with reasonable hours and security procedures;

(ix) Have personal privacy in their medical treatment, written communications and telephone communications, and, to the fullest extent possible, in accommodation, personal care, visits, and meetings;

(x) Have prominently displayed a posting of the facility's grievance procedure, the names, addresses, and telephone numbers of all pertinent resident advocacy groups, the state ombudsperson, and the state licensing agency;

(xi) Choose his or her own physician(s) and have ready access to the name, specialty, and way of contacting the physician(s) responsible for the resident's care;

(xii) Have the residence record and periodically update the address and telephone number of the resident's legal representative or responsible party;

(xiii) Manage his or her financial affairs. The residence may not require residents to deposit their personal funds with the residence. Upon written authorization of a resident and with the agreement of the residence, the residence holds, safeguards, manages, and accounts for personal funds of the resident as follows:

(A) Funds in excess of three hundred dollars ($300) must be in an interest bearing account, separate from any residence operating account that credits all interest on the resident's funds to that account and the residence shall purchase a surety bond on this account;

(B) A full and separate accounting of each resident's personal funds maintained must be available through quarterly statements and on request of the resident;

(C) Resident funds shall not be commingled with residence funds or with funds of any person other than another resident;

(D) Upon the death of a resident, the residence must convey within thirty (30) days the resident's funds deposited with the residence and a full accounting of those funds to the resident's responsible party or the administrator of the resident's estate;

(xiv) Have access to representatives of the state ombudsperson and to allow the ombudsperson to examine a resident's records with the permission of the resident and consistent with state law;

(xv) Be informed, in writing, prior to or at the time of admission or at the signing of a residential contract or agreement of:

(A) The scope of the services available through the residence service program, including health services, and of all related fees and charges, including charges not covered either under federal and/or state programs or by other third party payors or by the residence's basic rate;

(B) The residence's policies regarding overdue payment including notice provisions and a schedule for late fee charges;

(C) The residence's policy regarding acceptance of state and federal government reimbursement for care in the facility both at time of admission and during the course of residency if the resident depletes his or her own private resources;

(D) The residence's criteria for occupancy and termination of residency agreements;

(E) The residence's capacity to serve residents with physical and cognitive impairments;

(F) Support any health services that the residence includes in its service package or will make appropriate arrangements to provide the services;

(xvi) To be encouraged to meet with and participate in activities of social, religious, and community groups at the resident's discretion;

(xvii) Upon provision of at least thirty (30) days notice, if a resident chooses to leave a residence, the resident shall be refunded any advanced payment made provided that the resident is current in all payments;

(xviii) To have the residence discharge a resident only for the following reasons and within the following guidelines:

(A) Except in life threatening emergencies and for nonpayment of fees and costs, the residence gives thirty (30) days' advance written notice of termination of residency agreement with a statement containing the reason, the effective date of termination, and the resident's right to an appeal under state law;

(B) If the resident does not meet the requirements for residency criteria stated in the residency agreement or requirements of state or local laws or regulations;

(C) If the resident is a danger to himself or herself or the welfare of others and the residence has attempted to make a reasonable accommodation without success to address the resident's behavior in ways that would make termination of residency agreement or change unnecessary, which would be documented in the resident's records;

(D) For failure to pay all fees and costs stated in the contract, resulting in bills more than thirty (30) days outstanding. A resident who has been given notice to vacate for nonpayment of rent has the right to retain possession of the premises, up to any time prior to eviction from the premises, by tendering to the provider the entire amount of fees for services, rent, interest, and costs then due. The provider may impose reasonable late fees for overdue payment; provided that the resident has received due notice of those charges in accordance with the residence's policies. Chronic and repeated failure to pay rent is a violation of the lease covenant. However the residence must make reasonable efforts to accommodate temporary financial hardship and provide information on government or private subsidies available that may be available to help with costs; and

(E) The residence makes a good faith effort to counsel the resident if the resident shows indications of no longer meeting residence criteria or if service with a termination notice is anticipated;

(xix) To have the residence provide for a safe and orderly move out, including assistance with identifying a resource to help locate another setting, regardless of reason for move out;

(xx) To have the resident's responsible person and physician notified when there is:

(A) An accident involving the resident that results in injury and required physician intervention;

(B) A significant change in the resident's physical, mental, or psychosocial status or treatment;

(xxi) To be able to share a room or unit with a spouse or other consenting resident of the residence in accordance with terms of the resident contract;

(xxii) To live in a safe and clean environment;

(xxiii) To have and use his or her own possessions where reasonable and have an accessible lockable space provided for security of small personal valuables;

(xxiv) To receive a nourishing, palatable, well balanced diet that meets his or her daily nutritional and special medical dietary needs;

(xxv) To attain or maintain the highest practicable physical, mental, and psychosocial well being;

(xxvi) To be allowed to maintain an amount of money to cover reasonable monthly personal expenses, the amount of which shall be at least equal to that amount required for individuals on SSI as provided under § 40-6-27(a)(3);

(xxvii) To have the residence implement written policies and procedures to ensure that all facility staff are aware of and protect the resident's rights contained in this section; and

(xxviii) Upon request, the resident shall have the right to receive information concerning hospice care, including the benefits of hospice care, the cost, and how to enroll in hospice care.

(b) For purposes of subdivisions (a)(2)(ii), (iv), (xi), (xiii), (xiv), (xvii), (xviii)(A) and (xxviii), the term "resident" also means the resident's agent as designated in writing or legal guardian.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1990, ch. 70, § 1; P.L. 1991, ch. 240, § 2; P.L. 1992, ch. 411, § 1; P.L. 1999, ch. 24, § 1; P.L. 1999, ch. 85, § 1; P.L. 2000, ch. 163, § 2; P.L. 2000, ch. 448, § 2; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2003, ch. 238, § 2; P.L. 2003, ch. 306, § 2.)



Chapter 23-17.4-16.1 - Posting and providing a copy of rights of residents.

§ 23-17.4-16.1 Posting and providing a copy of rights of residents.  Each residence shall provide each resident or his or her representative upon admission a copy of the provisions of § 23-17.4-16, "Rights of Residents", and shall display in a conspicuous place on the premises a copy of the "Rights of Residents".

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 316, § 3; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-16.2 - Special care unit disclosure by residences.

§ 23-17.4-16.2 Special care unit disclosure by residences.  (a) Any assisted living residence which offers to provide or provides services to residents with Alzheimer's disease or other dementia by means of an Alzheimer's special care unit shall be required to disclose the type of services provided, in addition to those services required by the rules and regulations for the licensing of assisted living residences. That disclosure shall be made to the licensing agency and to any person seeking placement in an Alzheimer's special care unit of an assisted living residence. The information disclosed shall explain that additional care is provided in each of the following areas:

(1) Philosophy. The Alzheimer's special care unit's written statement of its overall philosophy and mission which reflects the needs of residents afflicted with dementia.

(2) Pre-occupancy, occupancy, and termination of residence. The process and criteria for occupancy, transfer, or termination of residency from the unit.

(3) Assessment, service planning, and implementation. The process used for assessment and establishing the plan of service and its implementation, including the method by which the plan of service evolves and is responsive to changes in condition.

(4) Staffing patterns and training ratios. Staff training and continuing education practices.

(5) Physical environment. The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents.

(6) Resident activities. The frequency and types of resident activities.

(7) Family role in providing support and services. The involvement in families and family support programs.

(8) Program costs. The cost of care and any additional fees.

(b) The licensing agency shall develop a standard disclosure form and shall review the information provided on the disclosure form by the residential care and assisted living facility to verify the accuracy of the information reported on it. Any significant changes in the information provided by the residential care and assisted living facility will be reported to the licensing agency at the time the changes are made.

History of Section.
(P.L. 1993, ch. 237, § 4; P.L. 1993, ch. 264, § 4; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-16.3 - Residency agreement or contract.

§ 23-17.4-16.3 Residency agreement or contract.  (a) Prior to exchange of any funds and prior to admission, except as provided in subsections (c) and (d) herein, the residence shall execute a residency agreement or contract, signed by both the residence and the resident, that defines the services the residence will provide and the financial agreements between the residence and the resident or the residence's representative.

(b) The department shall establish regulations specifying the minimum provisions of residency agreements or contracts and a minimum prior notification time for changes in rates, fees, service charges or any other payments required by the residence.

(c) Any advanced deposit, application fee, or other pre-admission payment shall be subject to a signed document explaining fully the terms of the payment and the residence's refund policy.

(d) In cases of emergency placement, the residency agreement or contract shall be executed within five (5) working days of admissions.

History of Section.
(P.L. 2000, ch. 163, § 1; P.L. 2000, ch. 448, § 1; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1; P.L. 2004, ch. 86, § 1; P.L. 2004, ch. 126, § 2.)



Chapter 23-17.4-16.4 - Heat relief.

§ 23-17.4-16.4 Heat relief.  Any assisted living residence which does not provide air conditioning in every resident lodging unit shall provide an air conditioned room or rooms in a residential section or sections of the facility to provide relief to residents when the outdoor temperature exceeds eighty (80) degrees Fahrenheit.

History of Section.
(P.L. 2000, ch. 243, § 1.)



Chapter 23-17.4-16.5 - Disclosure.

§ 23-17.4-16.5 Disclosure.  Each assisted living residence shall disclose certain information about the residence to each potential resident, the resident's interested family, and the resident's agent as early as practical in the decision-making process and at least prior to the admission decision being made. The disclosed information shall be in print format and shall include at a minimum:

(1) Identification of the residence and its owner and operator;

(2) Level of license;

(3) Admission and discharge criteria;

(4) Services available;

(5) Financial terms to include all fees and deposits, including any first month rental arrangements, and the residence's policy regarding notification to tenants of increases in fees, rates, services and deposits;

(6) Terms of the residency agreement.

(7) Policy regarding acceptance of state and federal reimbursement programs.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3; P.L. 2006, ch. 541, § 1; P.L. 2006, ch. 550, § 1.)



Chapter 23-17.4-17 - Facilities to which provisions inapplicable.

§ 23-17.4-17 Facilities to which provisions inapplicable.  The provisions of this chapter shall not be construed to apply to facilities licensed by or under the jurisdiction of the department of mental health, retardation, and hospitals, department of children, youth, and families, or institutions operated, or listed and certified by the First Church of Christ, Scientist, Boston, Massachusetts, or health care facilities licensed by the department of health pursuant to chapter 17 of this title.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-18 - Restriction of public assistance payments.

§ 23-17.4-18 Restriction of public assistance payments.  No officer or agent of any municipal or state agency having responsibility for making payments of any form of public assistance under the provisions of applicable federal and state law shall make the payment to or on behalf of an individual residing in an assisted living residence for adults as defined in § 23-17.4-2, upon notification from the licensing agency, that the facility does not qualify for licensure pursuant to this chapter. The department of human services will notify the licensing agency on an annual basis of all addresses where two (2) or more supplemental security income recipients reside.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2; P.L. 1991, ch. 240, § 2.)



Chapter 23-17.4-19 - Power of enforcement.

§ 23-17.4-19 Power of enforcement.  The director of the department of health shall have the power to enforce the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-20 - Severability.

§ 23-17.4-20 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, the invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1981, ch. 212, § 2; P.L. 1981, ch. 226, § 2.)



Chapter 23-17.4-21.1 - Assisted living administrator certification board.

§ 23-17.4-21.1 Assisted living administrator certification board.  (a) Within the department there is established an assisted living administrator certification board to be appointed by the director of health with the approval of the governor consisting of seven (7) members as follows: two (2) members of the board are persons with at least five (5) years experience in operating an assisted living residence; one member of the board is an active assisted living administrator who is not an assisted living owner; two (2) members are persons representing assisted living consumers or family members; and two (2) members are representatives of the assisted living industry or are assisted living employees.

(b) Members shall be appointed to three (3) year terms. No member shall serve for more than two (2) terms. The director, with the approval of the governor, shall appoint all vacancies, as they occur for the remainder of a term or until a successor is appointed.

(c) The director may remove, after a hearing and with the approval of the governor, any member of the board for neglect of any duty required by law or for any incompetency, unprofessional or dishonorable conduct. Before beginning a term, a member shall take an oath prescribed by law for state officers, a record of which shall be filed with the secretary of state.

(d) The director shall appoint a chairperson.

(e) Four (4) members of the board shall constitute a quorum.

(f) The board shall serve without compensation.

(g) Meetings of the board shall be called by the director or the director's designee, or a majority of the board members.

(h) The director shall provide for a staff person of the department to serve as an administrative agent for the board.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-21.2 - Functions of the department of health.

§ 23-17.4-21.2 Functions of the department of health.  It is the function of the department of health to:

(1) Develop, impose, and enforce standards which must be met by individuals in order to receive a certificate as an assisted living administrator. These standards are designed to insure that assisted living administrators will be individuals who are of good character and are suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as assisted living administrators;

(2) Establish and carry out procedures designed to insure that individuals certified as assisted living administrators will, during any period that they serve as assisted living administrators, comply with the requirements of those standards;

(3) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the department to the effect that any individual certified as an assisted living administrator has failed to comply with the requirements of those standards;

(4) Conduct a continuing study and investigation of assisted living administrators within the state, with a view to improving the standards imposed for the certification of those administrators, and of procedures and methods for enforcing those standards with respect to certified assisted living administrators.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-21.3 - Functions of assisted living certification board.

§ 23-17.4-21.3 Functions of assisted living certification board.  It is the function of the board to:

(1) Conduct examinations as required by the department and to act in an advisory capacity to the department in all matters pertaining to the certification of assisted living administrators;

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets those standards, subject to the approval of the director;

(3) Recommend to the department the issuance of licenses and registrations to individuals determined, after application of those techniques, to meet those standards; and to recommend to the director the revocation or suspension of licenses or registrations previously issued in any case where the individual holding that license or registration is determined substantially to have failed to conform to the requirements of those standards; and

(4) Adopt, with the approval of the director of health, rules and regulations governing a mandatory program of continuing education for assisted living administrators.

History of Section.
(P.L. 2002, ch. 157, § 3; P.L. 2002, ch. 158, § 3.)



Chapter 23-17.4-27 - Criminal records review.

§ 23-17.4-27 Criminal records review.  (a) Any person seeking employment in any assisted living residence licensed under this act and having routine contact with a resident or having access to a resident's belongings or funds shall undergo a criminal background check to be processed prior to or within one week of employment. All employees hired prior to the enactment of this section shall be exempted from the requirements of this section.

(b) The director of the department of health may by rule identify those positions requiring criminal background checks. The employee, through the employer, shall apply to the bureau of criminal identification of the state police or local police department for a statewide criminal records check. Fingerprinting shall not be required. Upon the discovery of any disqualifying information as defined in § 23-17.4-30 and in accordance with the rule promulgated by the director of health, the bureau of criminal identification of the state police or the local police department will inform the applicant in writing of the nature of the disqualifying information; and, without disclosing the nature of the disqualifying information, will notify the employer in writing that disqualifying information has been discovered.

(c) An employee against whom disqualifying information has been found may request that a copy of the criminal background report be sent to the employer. The administrator shall make a judgment regarding the continued employment of the employee.

(d) In those situations in which no disqualifying information has been found, the bureau of criminal identification (BCI) of the state police or the local police shall inform the applicant and the employer in writing of this fact.

(e) The employer shall maintain on file, subject to inspection by the department of health, evidence that criminal records checks have been initiated on all employees seeking employment after October 1, 1991, and the results of the checks. Failure to maintain that evidence would be grounds to revoke the license or registration of the employer.

(f) It shall be the responsibility of the bureau of criminal identification (BCI) of the state police or the local police department to conduct the criminal records check to the applicant for employment without charge to either the employee or employer.

History of Section.
(P.L. 1991, ch. 368, § 1; P.L. 1992, ch. 407, § 3; P.L. 2002, ch. 157, § 1; P.L. 2002, ch. 158, § 1.)



Chapter 23-17.4-28 - Prior criminal records checks.

§ 23-17.4-28 Prior criminal records checks.  If an applicant for employment has undergone a statewide criminal records check within eighteen (18) months of an application for employment, then an employer may request from the bureau of criminal identification or local police a letter indicating if any disqualifying information was discovered. The bureau of criminal identification will respond without disclosing the nature of the disqualifying information. The letter may be maintained on file to satisfy the requirements of this chapter.

History of Section.
(P.L. 1991, ch. 368, § 1; P.L. 1992, ch. 407, § 3.)



Chapter 23-17.4-29 - Rules and regulations.

§ 23-17.4-29 Rules and regulations.  The director of the department of health is authorized to promulgate rules and regulations to carry out the intent of this chapter.

History of Section.
(P.L. 1991, ch. 368, § 1.)



Chapter 23-17.4-30 - Disqualifying information.

§ 23-17.4-30 Disqualifying information.  (a) Information produced by a criminal records review pertaining to conviction, for the following crimes will result in a letter to the employee and employer disqualifying the applicant from employment: murder, voluntary manslaughter, involuntary manslaughter, first degree sexual assault, second degree sexual assault, third degree sexual assault, assault on persons sixty (60) years of age or older, assault with intent to commit specified felonies (murder, robbery, rape, burglary, or the abominable and detestable crime against nature) felony assault, patient abuse, neglect or mistreatment of patients, burglary, first degree arson, robbery, felony drug offenses, larceny or felony banking law violations. An employee against whom disqualifying information has been found may request that a copy of the criminal background report be sent to the employer who shall make a judgment regarding the continued employment of the employee.

(b) For purposes of this section, "conviction" means, in addition to judgments of conviction entered by a court subsequent to a finding of guilty or a plea of guilty, those instances where the defendant has entered a plea of nolo contendere and has received a sentence of probation and those instances where a defendant has entered into a deferred sentence agreement with the attorney general.

History of Section.
(P.L. 1991, ch. 368, § 1; P.L. 1993, ch. 306, § 4.)



Chapter 23-17.4-31 - Establishment of fees.

§ 23-17.4-31 Establishment of fees.  The director may establish reasonable fees for the licensure application, licensure renewal, and administrative actions under this chapter. Annual licensure fees per licensee plus an additional fee per licensed bed, where applicable, shall be assessed. All fees required in this section shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1993, ch. 138, art. 32, § 3; P.L. 2002, ch. 65, art. 13, § 22; P.L. 2007, ch. 73, art. 39, § 31; P.L. 2012, ch. 241, art. 9, § 41.)



Chapter 23-17.4-32 - Immunity from liability.

§ 23-17.4-32 Immunity from liability.  No employer who disqualifies an individual from employment or continued employment within thirty (30) days of receipt of a letter containing disqualifying information as defined in § 23-17.4-30 or of a criminal background report relating to disqualifying information shall be liable for civil damages or subject to any claim, demand, cause of action or proceeding of any nature as a result of the disqualification.

History of Section.
(P.L. 1993, ch. 306, § 5.)



Chapter 23-17.4-33 - Disclosure of financial interest.

§ 23-17.4-33 Disclosure of financial interest.  (a) Any licensed assisted living residence which refers clients to any health care facility licensed pursuant to chapter 17 of this title or to another assisted living residence licensed pursuant to this chapter or to a certified adult day care program in which the referring entity has a financial interest shall, at the time a referral is made, disclose the following information to the client: (1) that the referring entity has a financial interest in the facility or provider to which the referral is being made; (2) that the client has the option of seeking care from a different facility or provider which is also licensed and/or certified by the state to provide similar services to the client. The referring entity shall also offer the client a written list prepared by the department of all alternative licensed and/or certified facilities or providers.

(b) Noncompliance with this section shall constitute grounds to revoke, suspend or otherwise discipline the licensee or to deny an application for licensure by the director, or may result in imposition of an administrative penalty in accordance with chapter 17.10 of this title.

History of Section.
(P.L. 1997, ch. 103, § 1; P.L. 1997, ch. 162, § 2; P.L. 1998, ch. 373, § 2; P.L. 1998, ch. 396, § 2.)



Chapter 23-17.4-34 - Name change.

§ 23-17.4-34 Name change.  Wherever in the general or public laws there appear the words "residential care and assisted living facility," it shall now read, "assisted living residence."

History of Section.
(P.L. 2000, ch. 163, § 1; P.L. 2000, ch. 448, § 1.)



Chapter 23-17.4-35 - Assisted living assessment and disclosure for residents on probation or parole.

§ 23-17.4-35 Assisted living assessment and disclosure for residents on probation or parole.  The licensing agency shall establish regulations to require each licensed assisted living residence, as part of the initial resident admission and assessment process, to review and consider any notice provided to the residence as required in subsection 42-56-10(23) concerning the resident's or prospective resident's status on parole and recommendations, if any, regarding safety and security measures.

History of Section.
(P.L. 2006, ch. 540, § 2.)



Chapter 23-17.4-36 - Retaliation prohibited.

§ 23-17.4-36 Retaliation prohibited.  No discriminatory, disciplinary, or retaliatory action shall be taken against any officer or employee of a residence by the residence; nor against any guardian or family member of any resident; nor against any resident of the residence; nor against any volunteer or any other person for any communication by him or her to the department involving information given or disclosed by him or her in good faith regarding a violation of this chapter.

History of Section.
(P.L. 2006, ch. 541, § 2; P.L. 2006, ch. 550, § 2.)






Chapter 23-17.5 - Rights of Nursing Home Patients

Chapter 23-17.5-1 - Condition of admission.

§ 23-17.5-1 Condition of admission.  As part of the procedure for admission of a patient to a nursing home, as defined in chapter 17 of this title, a written contract shall be entered into between the patient or the patient's next of kin or legal representative, and the nursing home.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-2 - Care of patient.

§ 23-17.5-2 Care of patient.  Each patient shall be treated and cared for with consideration, respect, and dignity, and shall be afforded his or her right to privacy to the extent consistent with providing adequate medical care and with efficient administration.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-3 - Physician.

§ 23-17.5-3 Physician.  Each patient shall have the right to choose his or her own physician.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-4 - Rules of nursing homes.

§ 23-17.5-4 Rules of nursing homes.  Each patient or his or her representative shall be provided with a copy of this chapter and shall be fully informed, as evidenced by the patient's or his or her representative's written acknowledgment, prior to or at the time of admission or during stay, of all rules and regulations and policies pertaining to the rights of patients, and governing patient conduct and responsibilities. Notice shall be provided immediately to a patient's legal guardian or a person who holds a power of attorney from the patient, or in the event the patient has no legal guardian or agent designated in the power of attorney for health care, then a person designated by the patient to be notified in case of emergencies, if there is an injury to the patient that required the attention of physician.

History of Section.
(P.L. 1978, ch. 235, § 1; P.L. 1991, ch. 316, § 2; P.L. 2001, ch. 392, § 1.)



Chapter 23-17.5-5 - Services and charges.

§ 23-17.5-5 Services and charges.  Each patient shall be informed, in writing, prior to or at the time of admission and during his or her stay, of services available and of related charges, including all charges not covered either under federal and/or state programs, by other third-party payers, or by the facility's basic per diem rate.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-6 - Care by physician  Disclosure of patient's medical condition.

§ 23-17.5-6 Care by physician  Disclosure of patient's medical condition.  (a) Each patient admitted to a facility shall be and remain under the care of a physician as specified in policies adopted by the governing body.

(b) Each patient shall be informed by a physician of his or her medical condition unless medically contraindicated, as documented by a physician in his or her medical record, and shall be afforded the opportunity to participate in the planning of his or her medical treatment.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-7 - Experimentation.

§ 23-17.5-7 Experimentation.  If it is proposed that a patient be used in any human experimentation project, the patient shall first be thoroughly informed in writing of the proposal, and shall be offered the right to refuse to participate in the project. A patient who, after being thoroughly informed, wishes to participate, must execute a written statement of informed consent. The informed consent documentation shall be maintained on file in the facility.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-8 - Grievances.

§ 23-17.5-8 Grievances.  Patients shall be encouraged and assisted to voice their grievances through a documented grievance mechanism established by the facility, involving patients, staff, and relatives of patients, which will insure patients' freedom from restraints, interference, coercion, discrimination, or reprisal.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-9 - Abuse.

§ 23-17.5-9 Abuse.  (a) Patients shall not be subject to mental and physical abuse, and shall be free from chemical and (except in emergencies) physical restraints except as authorized in writing by a physician for a specified and limited period of time for the protection of the patient.

(b) Restraining devices are generally prohibited. A controlling device to be used for the protection of the patient may be utilized only as prescribed in writing and signed by a physician. The length of time, the purpose, and the kind of restraint shall be specified in the physician's order.

(c) A training program in the use of restraints shall be required for all personnel providing direct patient care, and completion of the program shall be documented in the employee's personnel record.

(d) If physical restraining devices are authorized by a physician in accordance with subsection (b), the patient's next of kin or legal guardian shall be informed in writing of the purpose and duration of restraint. A copy of the communication shall be retained in the medical record for one year.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-10 - Performance of services by patients.

§ 23-17.5-10 Performance of services by patients.  A patient shall not be required to perform services for the facility that are not included for therapeutic purposes in the patient's plan of care.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-11 - Participation in activities.

§ 23-17.5-11 Participation in activities.  Patients may meet with and participate in activities of social, religious, and community groups at their discretion unless medically contraindicated per written medical order.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-12 - Visitors.

§ 23-17.5-12 Visitors.  (a) Patients may associate and communicate privately with persons of their choice and shall be allowed freedom and privacy in sending and receiving mail.

(b) Posted reasonable visiting hours must be maintained in each home, with a minimum of four (4) hours daily.

(c) The facility shall permit the long term care ombudsman of the department of elderly affairs, and his or her designees as certified by that department, whose purposes include rendering assistance without charge to nursing home patients, to have access to the facility and its patients, if there is neither commercial purpose nor affect to the access, in order to:

(1) Visit, talk with, and make personal, social, and legal services available to all patients.

(2) Inform patients of their rights and entitlements, and their corresponding obligations, under federal and state laws by means of distribution of educational materials and discussion in groups and with individual patients.

(3) Assist patients in pursuing their legal rights regarding claims for public assistance, medical assistance, and social security benefits, as well as in all matters in which patients are aggrieved.

(4) Have access to all areas of the facility accessible to patients except the immediate living area of a patient who objects to the access.

(5) Engage in all other methods of assisting, advising, and representing patients so as to extend to them full enjoyment of their rights.

(d) Any ombudsman, as certified by the department of elderly affairs, shall have access at any time. Individual patients shall have the complete right to terminate or deny any visit by persons having access pursuant to this section. Communications between a patient and persons having access pursuant to this section shall be confidential, unless the patient authorizes the release of the information. The communication shall be conducted in privacy. The state shall protect and hold harmless the long term care ombudsman, and his or her designees, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit for damages resulting from acts or omissions committed in the discharge of his or her duties and within the scope of his or her employment which may constitute negligence, but which acts are not wanton, malicious or grossly negligent, as determined by a court of competent jurisdiction.

(e) No patient shall be punished or harassed by the facility or by its agents or employees because of the patient's effort to avail himself or herself of his or her rights, or because of the activities of others having access pursuant to this section.

History of Section.
(As enacted by P.L. 1978, ch. 235, § 1; P.L. 1982, ch. 88, § 1; P.L. 1991, ch. 289, § 1.)



Chapter 23-17.5-13 - Personal services.

§ 23-17.5-13 Personal services.  Patients shall have the right to obtain personal services or to purchase personal needs outside of the facility.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-14 - Right to privacy.

§ 23-17.5-14 Right to privacy.  (a) The patient's right to privacy and confidentiality shall extend to all records pertaining to the patient. Release of any records shall be subject to the patient's approval except in case of transfer to another health care facility or as otherwise provided by law.

(b) The right to privacy and confidentiality relates to the public dissemination of specific information contained within patient records and to the identification of specific individuals, but does not abrogate the responsibility of the licensing agency to review all patient records.

(c) With the permission of a patient or patient's legal guardian, the long-term care ombudsman shall have access to review the patient's medical and social records or, if a patient is unable to consent to the review and has no legal guardian, appropriate access to the patient's medical and social records shall be granted to the long-term care ombudsman.

History of Section.
(P.L. 1978, ch. 235, § 1; P.L. 1989, ch. 255, § 1.)



Chapter 23-17.5-15 - Financial affairs.

§ 23-17.5-15 Financial affairs.  A patient may manage his or her personal financial affairs or shall be given at least quarterly accounting of financial transactions made on his or her behalf, if written delegation of this responsibility was accepted by the facility for a stipulated period of time and in conformance with state laws.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-16 - Married patient.

§ 23-17.5-16 Married patient.  If married, patients shall be assured privacy for visits by the spouse; if both are inpatients in the facility, they may share a room unless medically contraindicated per written order of the physician and subject to the availability of accommodations within the facility.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-17 - Transfer to another facility.

§ 23-17.5-17 Transfer to another facility.  (a) Before transferring a patient to another facility or level of care within a facility, the patient shall be informed of the need for the transfer and of any alternatives to the transfer.

(b) A patient shall be transferred or discharged only for medical reasons, or for the patient's welfare or that of other patients or for nonpayment of the patient's stay.

(c) Reasonable advance notice of transfers to health care facilities other than hospitals shall be given to ensure orderly transfer or discharge and those actions shall be documented in the medical record.

(d) In the event that a facility seeks a variance from the required thirty (30) day notice of closure of the facility, reasonable advance notice of the hearing for the variance shall be given by the facility to the patient, his or her guardian, or relative so appointed or elected to be his or her decision-maker, and an opportunity to be present at the hearing shall be granted to the designated person.

(e) In the event of the voluntary closure of a facility, which closure is the result of a variance from the required thirty (30) day notice of closure, granted by the director of the department of health, reasonable advance notice of the closure shall be given by the facility to the patient, his or her guardian, or relative so appointed or elected to be his or her decision-maker.

History of Section.
(P.L. 1978, ch. 235, § 1; P.L. 2000, ch. 240, § 1.)



Chapter 23-17.5-18 - Development of responsibilities.

§ 23-17.5-18 Development of responsibilities.  All rights and responsibilities specified in §§ 23-17.5-3, 23-17.5-7, 23-17.5-15, and 23-17.5-17 shall devolve, in order of priority, to a patient's guardian, next of kin, sponsoring agency(ies) or representative payor (except when the facility itself is the representative payor) for patients who are:

(1) Adjudicated incompetent in accordance with state law; or

(2) Found by the physician to be medically incapable of understanding their rights; or

(3) Found to exhibit a communication barrier. If, however, the communication barrier is one of speaking a language other than English, then an attempt shall be made to find an interpreter to allow the patient to knowingly exercise his or her rights.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-19 - Discrimination.

§ 23-17.5-19 Discrimination.  Each patient shall be offered treatment without discrimination as to sex, race, color, religion, national origin, source of payment, disability, or diagnosis of Alzheimer's disease or related dementia.

History of Section.
(P.L. 1978, ch. 235, § 1; P.L. 1991, ch. 149, § 2; P.L. 1991, ch. 212, § 1; P.L. 1991, ch. 323, § 2; P.L. 1999, ch. 83, § 50; P.L. 1999, ch. 130, § 50.)



Chapter 23-17.5-20 - Posting of law.

§ 23-17.5-20 Posting of law.  Every nursing home licensed pursuant to this title shall display a copy of the provisions of this chapter and related information in a conspicuous place in each nursing home. At a minimum the display must include the following:

(1) A summary of the major provisions of chapter 17.5 of this title.

(2) The address and telephone number of the division within the health department that will accept complaints or notice of violations of the sections in this chapter, the state ombudsman, and Medicaid fraud unit.

(3) Notice of availability and location of public records regarding the results of state and federal licensing and certification surveys of nursing homes.

History of Section.
(P.L. 1978, ch. 235, § 1; P.L. 1989, ch. 265, § 1; P.L. 2004, ch. 115, § 1; P.L. 2004, ch. 182, § 1.)



Chapter 23-17.5-21 - Penalties.

§ 23-17.5-21 Penalties.  Any nursing home which refuses or neglects to post provisions or which violates the requirements of this chapter shall be guilty of a misdemeanor for each violation punishable by a fine of up to five hundred dollars ($500) and/or six (6) months in jail.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-22 - Enforcement.

§ 23-17.5-22 Enforcement.  The director of the department of health and/or local or state police within their respective jurisdictions, upon receipt of a complaint from any citizen, are empowered to enforce the provisions of this chapter.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-23 - Severability.

§ 23-17.5-23 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional or otherwise invalid by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1978, ch. 235, § 1.)



Chapter 23-17.5-24 - Resident for more than six months  Right to remain after depletion of funds  Penalty for violations.

§ 23-17.5-24 Resident for more than six months  Right to remain after depletion of funds  Penalty for violations.  Every patient who has been a resident of a nursing home which participates in the Rhode Island medical assistance program and has made payments from private funds for at least six (6) months shall, upon depletion of the private funds, be permitted to remain as a resident of the nursing home at the rate of payment to be paid by and calculated by the department of human services; provided, that the patient meets the eligibility requirements of § 40-8-3 and that the patient meets the criteria for skilled nursing, ICF I or ICF II level of care, and that the facility provides the level of care that the patient requires and has an available bed at that level of care. Every person or corporation violating the provision of this section would be subject to a fine of up to five thousand dollars ($5,000) and/or loss of license.

History of Section.
(P.L. 1982, ch. 361, § 1.)



Chapter 23-17.5-25 - Notice on bed-hold policy and readmission.

§ 23-17.5-25 Notice on bed-hold policy and readmission.  (a) Notice before transfer. Before a resident of a nursing facility is transferred for hospitalization or therapeutic leave, a nursing facility must provide written information to the resident and a family member or legal representative concerning:

(1) The provisions of the medical assistance program state plan regarding the period (if any) during which the resident will be permitted under the state plan to return and resume residence in the facility; and

(2) The policies of the facility regarding the period, which policies must be consistent with subsection (c).

(b) Notice upon transfer. At the time of the transfer of a resident to a hospital or for therapeutic leave, a nursing facility must provide written notice to the resident and a family member or legal representative of the duration of any period described in subsection (c).

(c) Permitting resident to return. A nursing facility must establish and follow a written policy under which a resident:

(1) Who is transferred from the facility for hospitalization or therapeutic leave; and

(2) Whose hospitalization or therapeutic leave exceeds a period paid for under the state plan for the holding of a bed in the facility for the resident, will be permitted to be readmitted to the facility immediately upon the first availability of a bed of appropriate level of care in a semi-private room in the facility if at the time of readmission, the resident requires the services provided by the facility.

(d) Any nursing facility that accepts private payment for purposes of reserving a bed in the facility for a resident who is transferred from the facility for hospitalization or other institutional therapeutic leave, and that resident's medical and health care is being paid for by the state medical assistance program, shall not charge an amount per day for reserving a bed in the facility that exceeds the facility's current Medicaid daily rate; for a minimum of the first five (5) days of said hospitalization or the institutional therapeutic leave.

(e) The departments of human services and health shall receive, on a monthly basis, the names from each nursing home of those persons awaiting readmission under these provisions.

(f) The department of health shall promulgate regulations governing these provisions.

History of Section.
(P.L. 1989, ch. 270, § 1; P.L. 2004, ch. 228, § 1; P.L. 2004, ch. 303, § 1.)



Chapter 23-17.5-26 - Smoke-free environment.

§ 23-17.5-26 Smoke-free environment.  (a) Smoke-free environment. Nursing home patients shall have the right to live in a tobacco smoke-free environment. It shall be prohibited for any person other than a nursing home resident to smoke in any nursing home in Rhode Island. It shall be prohibited for any nursing home resident to smoke in any nursing home in Rhode Island except in a smoking room, rooms designated by the administration of the nursing home, a private room, or a semi-private room where both residents smoke. The designated smoking room or rooms shall be a room or rooms other than the largest living or assembly room or lounge. The designated smoking room or rooms shall be ventilated in such a way that the air from that room or rooms shall not enter other parts of the nursing home.

(b) Penalties and enforcement. (1) The department of health, having received a written and signed letter of complaint from any person citing a violation of this chapter, shall enforce this entire chapter against violations by either of the following actions:

(1) Serving written notice to comply to the person, organization or facility manager charged with the violation, with a copy of the notice to the complaining person, requiring the person, organization or facility manager to correct within ten (10) days any violation or section of this chapter.

(ii) Upon receiving a second complaint at the department of health for the same or continued violation by the same person, the complaint shall be resolved by calling upon the attorney general to maintain, without delay, an action for injunction to enforce the provisions of this chapter, to cause the correction of the same or continued violation of this section, and for assessment and recovery of a civil penalty for the violation.

(2) A person, organization, or facility manager who violates this chapter shall be liable for a civil penalty, but not to be less than fifty dollars ($50.00) nor to exceed five hundred dollars ($500) which shall be assessed and recovered in a civil action brought by the attorney general in any court of competent jurisdiction. Each day the violation is committed or permitted to continue shall constitute a separate offense and shall be punishable as a separate offense. Any penalty assessed and recovered in an action brought pursuant to this subsection shall be paid over to the general treasurer and added to the general fund.

(3) In undertaking the enforcement of this chapter, the state is assuming an undertaking only to promote the general welfare. It is not assuming, nor is it imposing on its officers and employees, an obligation for breach of which it is liable in money damages to any person who claims that the breach proximately caused injury.

History of Section.
(P.L. 1993, ch. 224, § 1.)



Chapter 23-17.5-27 - Heat relief.

§ 23-17.5-27 Heat relief.  Any nursing home facility which does not provide air conditioning in every patient room shall provide an air conditioned room or rooms in a residential section or sections of the facility to provide relief to patients when the outdoor temperature exceeds eighty (80) degrees Fahrenheit.

History of Section.
(P.L. 2000, ch. 243, § 2.)



Chapter 23-17.5-28 - Pain assessment.

§ 23-17.5-28 Pain assessment.  A patient shall have the right to have his or her pain assessed on a regular basis.

History of Section.
(P.L. 2002, ch. 331, § 3.)



Chapter 23-17.5-29 - Hospice.

§ 23-17.5-29 Hospice.  Upon request, the patient shall have the right to receive information concerning hospice care, including the benefits of hospice care, the cost, and how to enroll in hospice care.

History of Section.
(P.L. 2003, ch. 238, § 4; P.L. 2003, ch. 306, § 4.)



Chapter 23-17.5-30 - Family councils.

§ 23-17.5-30 Family councils.  (a) For the purposes of this section "family council" means an organized group of the family members, friends or representatives of facility residents who may meet in private without the presence of facility staff.

(b) The role of the family council shall be to address issues affecting residents generally at the facility, not to pursue individual grievances. The family council shall not be entitled to obtain information about individual residents or staff members, or any other information deemed confidential under state or federal law.

(c) No licensed nursing facility may prohibit the formation of a family council. When requested by a member of a resident's family or a resident's representative, a family council shall be allowed to meet in a common meeting room of the nursing facility at least once a month during mutually agreed upon hours.

(d) Upon the admission of a resident, the nursing facility shall inform the resident and the resident's family members, in writing, of their right to form a family council, or if a family council already exists, of the date, time and location of scheduled meetings.

(e) The nursing facility administration shall notify the state long-term care ombudsman of the existence or planned formation of a family council at that facility.

(f) The family council may exclude members only for good cause, subject to appeal by the excluded party to the state long-term care ombudsman. No member shall be excluded on the basis of race or color, religion, gender, sexual orientation, disability, age or country of ancestral origin.

(g) A facility shall provide its family council with adequate space in a prominent posting area for the display of information pertaining to the family council.

(h) Staff or visitors may attend family council meetings at the council's invitation.

(i) The nursing facility shall provide a designated staff person who, at the request of the council, shall be responsible for providing assistance to the family council and for responding to recommendations and requests made by the family council.

(j) The nursing facility shall consider the recommendations of the family council concerning issues and policies affecting resident care and life at the nursing facility.

(k) A violation of the provisions of this section will constitute a violation of the rights of nursing home residents.

History of Section.
(P.L. 2005, ch. 157, § 6; P.L. 2005, ch. 249, § 6.)



Chapter 23-17.5-31 - Reimbursement of monies prepaid to deceased patient's estate.

§ 23-17.5-31 Reimbursement of monies prepaid to deceased patient's estate.  Every nursing home shall be required to reimburse any monies that have been prepaid on behalf of a deceased patient to the nursing home within ninety (90) days of the patient's date of death. Said reimbursement shall be paid to the person(s), institution or other legal entity who has paid the monies, or if there be none, to the deceased patient's estate, and payment shall be made in the amount remaining after all items and services provided or arranged by the nursing home have been paid. If payment hereunder is required to be made to the deceased patient's estate, however, payment shall not become due until sixty (60) days after the nursing home is notified that the estate has been filed.

History of Section.
(P.L. 2010, ch. 140, § 1; P.L. 2010, ch. 142, § 1.)






Chapter 23-17.6 - Mobile Intensive Care Unit Program

Chapter 23-17.6-1 - Hospitals authorized to conduct.

§ 23-17.6-1 Hospitals authorized to conduct.  Any hospital licensed by the state department of health may conduct a program which meets or exceeds the minimum standards established by the ambulance service coordinating board utilizing advanced emergency medical technicians for the delivery of emergency care to the sick and injured at the scene of an emergency and during the transport to a hospital, while in the hospital emergency department, and until care responsibility is assumed by the regular hospital staff.

History of Section.
(P.L. 1973, ch. 155, § 1; G.L. 1956, § 23-16.1-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17.6-1; P.L. 1982, ch. 95, § 3.)



Chapter 23-17.6-2 - "Advanced emergency medical technicians" defined.

§ 23-17.6-2 "Advanced emergency medical technicians" defined.  For the purposes of this chapter, "advanced emergency medical technician" means personnel who have been specially trained in emergency cardiac and non-cardiac care in an advanced emergency medical technician course approved by the ambulance service coordinating board. The course shall include, but not be limited to, didactic and clinical experience in a hospital coronary care unit and emergency rescue vehicle and training in cardiopulmonary resuscitation.

History of Section.
(P.L. 1973, ch. 155, § 1; G.L. 1956, § 23-16.1-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17.6-2; P.L. 1983, ch. 281, § 2.)



Chapter 23-17.6-3 - "Mobile intensive care unit nurse" defined.

§ 23-17.6-3 "Mobile intensive care unit nurse" defined.  For the purposes of this chapter, "mobile intensive care unit nurse" means a registered nurse who has been specially trained in hospital coronary care unit, intensive care unit, or emergency department procedures.

History of Section.
(P.L. 1973, ch. 155, § 1; G.L. 1956, § 23-16.1-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17.6-3; P.L. 1982, ch. 95, § 3.)



Chapter 23-17.6-4 - Technicians  Services authorized to render.

§ 23-17.6-4 Technicians  Services authorized to render.  Notwithstanding any other provision of law, advanced emergency medical technicians may do any of the following:

(1) Render rescue, first aid, and resuscitation services.

(2) During training at the hospital and while caring for patients in the hospital, administer parenteral medications under the direct supervision of a physician or registered nurse.

(3) Perform cardiopulmonary resuscitation, defibrillation, and cardioversions.

(4) Where communication is monitored by a physician (or a mobile intensive care unit nurse where authorized by a physician) and direct communication is maintained, may, upon order of the physician or the nurse, do any of the following:

(i) Administer intravenous saline or glucose solutions.

(ii) Perform gastric suction by intubation.

(iii) Administer parenteral injections of any of the following classes of drugs:

(A) Antiarrhythmic agents.

(B) Vagolytic agents.

(C) Chronotropic agents.

(D) Analgesic agents.

(E) Alkanizing agents.

(F) Vasopressor agents.

(iv) Perform any other procedures that may be authorized by the ambulance service coordinating board and for which the technician is trained.

(5) In the event that communications with the hospital cannot be established or maintained, perform those procedures that may be authorized by written orders appropriate to the condition of the patient and previously approved by the ambulance service coordinating board.

History of Section.
(P.L. 1973, ch. 155, § 1; G.L. 1956, § 23-16.1-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 27-17.6-4; P.L. 1982, ch. 95, § 3.)



Chapter 23-17.6-5 - Immunity from liability.

§ 23-17.6-5 Immunity from liability.  (a) No person licensed and authorized pursuant to this chapter or rules and regulations promulgated pursuant to this chapter shall be liable for any civil damages for any act or omission in connection with EMS training, or in connection with services rendered outside a hospital, unless the act or omission is inconsistent with the level and scope of the person's training and experience, and unless the act or omission was the result of gross negligence or willful misconduct.

(b) No agency, organization, institution, corporation, or entity of state or local government that sponsors, authorizes, supports, finances, or supervises the function of emergency medical services personnel licensed and authorized pursuant to this chapter, including advanced life support personnel, shall be liable for any civil damages for any act or omission in connection with sponsorship, authorization, support, finance, or supervision of the emergency medical services personnel, where the act or omission occurs in connection with EMS training, or with services rendered outside a hospital, unless the act or omission is inconsistent with the level and scope of the training of the emergency medical services personnel, and unless the act or omission was the result of gross negligence or willful misconduct.

(c) No principal, agent, contractor, employee, or representative of an agency, organization, institution, corporation, or entity of state or local government that sponsors, authorizes, supports, finances, or supervises any functions of emergency medical services personnel licensed and authorized pursuant to this chapter, or rules and regulations promulgated pursuant to this chapter including advanced life support personnel, shall be liable for any civil damages for any act or omission in connection with the sponsorship, authorization, support, finance, or supervision of the emergency medical services personnel, where the act or omission occurs in connection with EMS training, or occurs outside a hospital, unless the act or omission is inconsistent with the level and scope of the training of the emergency medical services personnel, and unless the act or omission was the result of gross negligence or willful misconduct.

(d) No physician, who in good faith arranges for, requests, recommends, or initiates the transfer of a patient from a hospital to a critical medical care facility in another hospital, shall be liable for any civil damages as a result of the transfer where sound medical judgment indicates that the patient's medical condition is beyond the care capability currently available in the transferring hospital or the medical community in which that hospital is located, and where a prior agreement exists from the transferee facility to accept and render necessary treatment to these patients.

History of Section.
(P.L. 1973, ch. 155, § 1; G.L. 1956, § 23-16.1-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-17.6-5; P.L. 1982, ch. 95, § 3.)






Chapter 23-17.7 - Licensing of Nursing Service Agencies



Chapter 23-17.7.1 - Licensing of Nursing Service Agencies

Chapter 23-17.7.1-1 - Declaration of purpose.

§ 23-17.7.1-1 Declaration of purpose.  The purpose of this chapter is to provide for the development, establishment, and enforcement of standards:

(1) For the licensing of nursing service agencies; and

(2) To promote safe and adequate care for individuals receiving nursing and nursing related services.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-2 - Definitions.

§ 23-17.7.1-2 Definitions.  (a) "Director" means the director of the state department of health;

(b) "Licensing agency" means the state department of health;

(c) "Nursing assistant" is defined as a nursing, orderly, or home health aide who is a paraprofessional trained to give personal care and related health care and assistance based on his or her level of preparation to individuals who are sick, disabled, dependent, or infirmed. The director of the department of health may by regulation establish different levels of nursing assistants;

(d) "Nursing service agency" is defined as any person, firm, partnership, or corporation doing business within the state that supplies, on a temporary basis, registered nurses, licensed practical nurses, or nursing assistants to a hospital, nursing home, or other facility requiring the services of those persons, with the exception of hospitals, home nursing care providers, home care providers, and hospices licensed in this state. For all purposes a nursing service agency shall be considered an employer and those persons that it supplies on a temporary basis shall be considered employees and not independent contractors, and the nursing service agency shall be subject to all state and federal laws which govern employer-employee relations;

(e) "Service record" means the written entire documenting service rendered by the nursing service agency.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-3 - Licensing of nursing service agencies  Rules governing establishment of fees.

§ 23-17.7.1-3 Licensing of nursing service agencies  Rules governing establishment of fees.  (a) The director may establish reasonable fees for the licensure application, licensure renewal, and administrative actions under this chapter. Annual licensure fees shall be five hundred dollars ($500) per licensee.

(b) The department of health shall promulgate licensure standards, and rules and regulations governing the operation of nursing service agencies to protect the health and welfare of patients. These regulations shall include, but not be limited to, employee bonding, maintenance of service records, and appropriate staff professional registration and certification, licensure training, supervision, health screening and liability insurance.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-4 - License required for nursing service agencies.

§ 23-17.7.1-4 License required for nursing service agencies.  No person shall establish, conduct, or maintain a nursing service agency in this state without a license issued pursuant to this chapter.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-5 - Application for license.

§ 23-17.7.1-5 Application for license.  An application for a license shall be made to the licensing agency upon forms provided by it and shall contain any information that the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with reasonable standards and the rules and regulations as issued pursuant to this chapter. Each application shall be accompanied by payment of the fees prescribed in accordance with § 23-17.7.1-3.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-6 - Issuance of license  Posting  Transfer conditions.

§ 23-17.7.1-6 Issuance of license  Posting  Transfer conditions.  Upon receipt of an application for a license, the licensing agency shall issue a license if the applicant meets the requirements established under this chapter, and any reasonable rules and regulations that may be established in accordance with the requirements established under this chapter. The license shall be conspicuously posted on the licensed premises. Each license shall be issued only to person(s) named in the application and shall not be transferable or assignable except with the prior written approval of the licensing agency. Any change in owner or operation of a licensed nursing service agency shall require approval of the licensing agency as a condition precedent to the transfer, assignment, or issuance of a new license.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-7 - Expiration and renewal of license.

§ 23-17.7.1-7 Expiration and renewal of license.  A license shall be for one year and shall expire on the thirty-first (31st) day of December following its issuance and may be renewed from year to year after inspection, report, approval, and collection of fees by the licensing agency. The inspection shall be made any time prior to the date of expiration of the license. The report shall contain information in any form that the licensing agency shall prescribed by regulation.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-8 - Denial, suspension, or revocation of license.

§ 23-17.7.1-8 Denial, suspension, or revocation of license.  The licensing agency, after notice and opportunity for a hearing to the applicant or licensee, is authorized to deny, suspend, or revoke a license in any case in which it finds that there has been failure to comply with the requirements established under and pursuant to this chapter. The notice shall be effected by registered or certified mail or by personal service, setting forth the particular reasons for the proposed action and fixing a date not less than thirty (30) days from the date of the mailing or service, at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of the hearing, or upon the failure of the applicant or licensee to appear, the licensing agency shall make a determination specifying its findings of fact and conclusion of law. A copy of the determination shall be sent by registered or certified mail or served personally upon the applicant or licensee. The decision denying, suspending, or revoking the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within the thirty (30) day period, appeals the decision pursuant to § 42-35-15. The procedure governing hearings authorized by this section shall be in accordance with §§ 42-35-9  42-35-13 as stipulated in § 42-35-14(a). A full and complete record shall be kept of all proceedings, and all testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to § 42-35-15. A copy or copies of the transcript may be obtained by an interested party on payment of the cost of preparing the copy or copies. Witnesses may be subpoenaed by either party.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-9 - Judicial review of license action.

§ 23-17.7.1-9 Judicial review of license action.  Any person who has exhausted all administrative remedies available to him or her within the licensing agency, and who is aggrieved by a final decision of the licensing agency, is entitled to judicial review in accordance with the provisions of §§ 42-35-15 and 42-35-16.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-10 - Regulations, inspections, and investigations.

§ 23-17.7.1-10 Regulations, inspections, and investigations.  The licensing agency shall, after a public hearing pursuant to chapter 35 of title 42, give notice, adopt, amend, promulgate, and enforce any rules and regulations and standards with respect to nursing service agencies to be licensed under this chapter that may be designed to further the accomplishment of the purposes of this chapter in promoting safe and adequate care of individuals receiving nursing and nursing assistant services, in the interest of public health, safety, and welfare. All licensed nursing service agencies shall be required to protect clients by insuring that all persons whom it employs receive training and/or competency evaluation pursuant to the provisions of §§ 23-17.9-3 and 23-17.7-11. The licensing agency shall make or cause to be made any inspections and investigations that it deems necessary including service records.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-11 - Training and/or competency evaluation program for nursing assistants.

§ 23-17.7.1-11 Training and/or competency evaluation program for nursing assistants.  Every individual who is employed to provide nursing assistant services shall be required to be registered as required by chapter 17.9 of this title.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-12 - Nursing service agency employees identification.

§ 23-17.7.1-12 Nursing service agency employees identification.  (a) Any employee of a nursing service agency upon employment and prior to placement shall be provided with a photo identification which shall be worn on the employee's person while the employee is working.

(b) The photo identification shall be a recent photograph of the employee and shall include the employee's name, certificate, or licensing number with expiration date and the name of the nursing service agency.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-13 - Agencies to which chapter inapplicable.

§ 23-17.7.1-13 Agencies to which chapter inapplicable.  (a) The provisions of this chapter shall not be construed to apply to hospices, home nursing care providers and homecare providers licensed in accordance with chapter 17 of this title; however, the agencies shall be subject to the same training requirements for nursing assistants and the duties of the individuals shall be the same as those prescribed by regulations.

(b) Training Thru Placement, Inc., and the respite care services provided to the developmentally disabled by Training Thru Placement, Inc., shall be exempted from the provisions of this chapter.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-14 - Agencies to which chapter inapplicable.

§ 23-17.7.1-14 Agencies to which chapter inapplicable.  The provisions of this chapter shall not be construed to apply to hospitals, home nursing care providers and homecare providers licensed in accordance with chapter 17 of this title; however, the agencies shall be subject to the same training requirements for nursing assistants and the duties of the individuals shall be the same as those prescribed by regulations.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-15 - Nursing service agencies exempt.

§ 23-17.7.1-15 Nursing service agencies exempt.  The provisions of this chapter shall not apply to:

(1) Nursing service agencies and nursing exempt from regulation by the state;

(2) Visiting nursing services or home health services conducted by and for those who rely exclusively upon spiritual means through prayer alone in accordance with the creed or tenets of a recognized church or religious denomination; or

(3) Nursing service agencies who limit the provision of temporary staff, including registered nurses, licensed practical nurses, or nursing assistants, to one or more hospitals provided that such nursing service agency maintain certification from the joint commission on the accreditation of health care organizations or such other accreditation entity acceptable to the director.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-16 - Severability.

§ 23-17.7.1-16 Severability.  If any provision of this chapter or the application of any provision of this chapter to any person or circumstance shall be held invalid, the invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provisions or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-17 - Criminal records review.

§ 23-17.7.1-17 Criminal records review.  (a) Any person seeking employment in a facility which is or is required to be licensed or registered with the department of health if that employment involves routine contact with a patient or resident without the presence of other employees, shall undergo a criminal background check, which shall be initiated prior to, or within one week of, employment. All employees hired prior to the enactment of this section shall be exempted from the requirements of this section.

(b) The director of the department of health may, by rule, identify those positions requiring criminal background checks. The employee, through the employer, shall apply to the bureau of criminal identification of the state police or local police department for a statewide criminal records check. Fingerprinting shall not be required. Upon the discovery of any disqualifying information as defined in § 23-17.7.1-20 and in accordance with the rule promulgated by the director of the department of health, the bureau of criminal identification of the state police or the local police department will inform the applicant, in writing, of the nature of the disqualifying information; and, without disclosing the nature of the disqualifying information, will notify the employer, in writing, that disqualifying information has been discovered.

(c) An employee against whom disqualifying information under § 23-17.7.1-20(b) has been found may request that a copy of the criminal background report be sent to the employer who shall make a judgment regarding the continued employment of the employee.

(d) In those situations in which no disqualifying information has been found, the bureau of criminal identification of the state police or the local police shall inform the applicant and the employer, in writing, of this fact.

(e) The employer shall maintain on file, subject to inspection by the department of health, evidence that criminal records checks have been initiated on all employees. Failure to maintain that evidence would be grounds to revoke the license or registration of the employer.

(f) It shall be the responsibility of the bureau of criminal identification of the state police or the local police department to conduct the criminal records check to the applicant for employment without charge to either the employee or the employer.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2; P.L. 2008, ch. 475, § 49.)



Chapter 23-17.7.1-18 - Prior criminal records checks.

§ 23-17.7.1-18 Prior criminal records checks.  If an applicant for employment has undergone a statewide criminal records check within eighteen (18) months of an application for employment, then an employer may request from the bureau of criminal identification or local police a letter indicating if any disqualifying information was discovered. The bureau of criminal identification will respond without disclosing the nature of the disqualifying information. The letter may be maintained on file to satisfy the requirements of this chapter.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-19 - Rules and regulations.

§ 23-17.7.1-19 Rules and regulations.  The director of the department of health is authorized to promulgate rules and regulations to carry out the intent of this chapter.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-20 - Disqualifying information.

§ 23-17.7.1-20 Disqualifying information.  (a) Information produced by a criminal records review pertaining to conviction, for the following crimes will result in a letter to the employee and employer disqualifying the applicant from the employment: murder, voluntary manslaughter, involuntary manslaughter, first degree sexual assault, second degree sexual assault, third degree sexual assault, assault on persons sixty (60) years of age or older, assault with intent to commit specified felonies (murder, robbery, rape, burglary, or the abominable and detestable crime against nature), felony assault, patient abuse, neglect or mistreatment of patients, first degree arson, robbery, felony drug offenses, larceny, or felony banking law violations.

(b) Information produced by a criminal records review pertaining to convictions for crimes other than those listed in subsection (a) of this section shall entitle, but not obligate the employer to decline to hire the applicant. An employee against whom conviction information related to this subsection has been found may request that a copy of the criminal background report be sent to the employer who shall make a determination regarding the continued employment of the employee.

(c) For purposes of this section "conviction" means, in addition to judgments of conviction entered by a court subsequent to a finding of guilty or a plea of guilty, those instances where the defendant has entered a plea of nolo contendere and has received a sentence of probation and those instances where a defendant has entered into a deferred sentence agreement with the attorney general.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)



Chapter 23-17.7.1-21 - Immunity from liability.

§ 23-17.7.1-21 Immunity from liability.  No employer who disqualifies an individual from employment or continued employment within thirty (30) days of receipt of a letter containing disqualifying information as defined in § 23-17.7.1-20 or of a criminal background report relating to that information shall be liable for civil damages or subject to any claim, cause of action, or proceeding of any nature as a result of the disqualification.

History of Section.
(P.L. 2005, ch. 127, § 2; P.L. 2005, ch. 168, § 2.)






Chapter 23-17.8 - Abuse in Health Care Facilities

Chapter 23-17.8-1 - Definitions.

§ 23-17.8-1 Definitions.  (a) "Abuse" means:

(i) Any assault as defined in chapter 5 of title 11, including, but not limited to, hitting, kicking, pinching, slapping, or the pulling of hair; provided, however, unless it is required as an element of the offense charged, it shall not be necessary to prove that the patient or resident was injured by the assault;

(ii) Any assault as defined in chapter 37 of title 11;

(iii) Any offense under chapter 10 of title 11;

(iv) Any conduct which harms or is likely to physically harm the patient or resident except where the conduct is a part of the care and treatment, and in furtherance of the health and safety of the patient or resident; or

(v) Intentionally engaging in a pattern of harassing conduct which causes or is likely to cause emotional or psychological harm to the patient or resident, including but not limited to, ridiculing or demeaning a patient or resident, making derogatory remarks to a patient or resident or cursing directed towards a patient or resident, or threatening to inflict physical or emotional harm on a patient or resident.

(2) Nothing in this section shall be construed to prohibit the prosecution of any violator of this section under any other chapter.

(b) "Department" means the department of health when the incident occurs in a health care facility, and the department of mental health, retardation, and hospitals when the incident occurs in a community residence for people who are mentally retarded or persons with developmental disabilities.

(c) "Facility" means any health care facility or community residence for persons who are mentally retarded, or persons with developmental disabilities as those terms are defined in this section. "Health care facility" means any hospital or facility which provides long-term health care required to be licensed under chapter 17 of this title, and any assisted living residence required to be licensed under chapter 17.4 of this title, and any community residence whether privately or publicly owned. "Community residence" for persons who are mentally retarded or persons with developmental disabilities means any residential program licensed by the department of mental health, retardation, and hospitals which meets the definition of a community residence as defined in § 40.1-24-1(2) and provides services to people who are mentally retarded or persons with developmental disabilities.

(d) "High Managerial Agent" means an officer of a facility, the administrator and assistant administrator of the facility, the director and assistant director of nursing services, or any other agent in a position of comparable authority with respect to the formulation of the policies of the facility or the supervision in a managerial capacity of subordinate employees.

(e) "Mistreatment" means the inappropriate use of medications, isolation, or use of physical or chemical restraints:

(1) As punishment;

(2) For staff convenience;

(3) As a substitute for treatment or care;

(4) In conflict with a physician's order; or

(5) In quantities which inhibit effective care or treatment, or which harms or is likely to harm the patient or resident.

(f) "Neglect" means the intentional failure to provide treatment, care, goods, and services necessary to maintain the health and safety of the patient or resident, or the intentional failure to carry out a plan of treatment or care prescribed by the physician of the patient or resident, or the intentional failure to report patient or resident health problems or changes in health problems or changes in health conditions to an immediate supervisor or nurse, or the intentional lack of attention to the physical needs of a patient or resident including, but not limited to toileting, bathing, meals, and safety. No person shall be considered to be neglected for the sole reason that he or she relies on or is being furnished treatment in accordance with the tenets and teachings of a well-recognized church or denomination by a duly-accredited practitioner of a well-recognized church or denomination.

(g) "Patient" means any person who is admitted to a facility for treatment or care, while "resident" means any person who maintains their residence or domicile, on either a temporary or permanent basis, in a facility.

(h) "Person" means any natural person, corporation, partnership, unincorporated association, or other business entity.

(i) "Immediate jeopardy" means a situation in which the nursing facility's alleged noncompliance with one or more state or federal requirements or conditions has caused, or is likely to cause serious injury, harm, impairment or death to a resident; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(j) "Non-immediate jeopardy  high potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions may have caused harm that negatively impacts the individual's mental, physical and/or psychosocial status; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(k) "Non-immediate jeopardy  medium potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions has caused or may have caused harm that is of limited consequence and does not significantly impair the individual's mental, physical and/or psychosocial status to function; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

(l) "Non-immediate jeopardy  low potential for harm" means a situation in which a nursing facility's alleged noncompliance with one or more state or federal requirements or conditions may have caused mental, physical and/or psychosocial discomfort that does not constitute injury or damage; or shall be defined in accordance with 42 CFR 489 or any subsequent applicable federal regulations.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1988, ch. 211, § 1; P.L. 1989, ch. 504, § 1; P.L. 1991, ch. 235, § 1; P.L. 1991, ch. 240, § 3; P.L. 1991, ch. 318, § 1; P.L. 1992, ch. 423, § 1; P.L. 1993, ch. 386, § 1; P.L. 1994, ch. 317, § 1; P.L. 1999, ch. 83, § 51; P.L. 1999, ch. 130, § 51; P.L. 2005, ch. 156, § 4; P.L. 2005, ch. 248, § 4; P.L. 2006, ch. 361, § 2; P.L. 2006, ch. 501, § 2.)



Chapter 23-17.8-2 - Duty to report.

§ 23-17.8-2 Duty to report.  (a) Any physician, medical intern, registered nurse, licensed practical nurse, nurse's aide, orderly, certified nursing assistant, medical examiner, dentist, optometrist, optician, chiropractor, podiatrist, coroner, police officer, emergency medical technician, fire-fighter, speech pathologist, audiologist, social worker, pharmacist, physical or occupational therapist, or health officer, or any person, within the scope of their employment at a facility or in their professional capacity, who has knowledge of or reasonable cause to believe that a patient or resident in a facility has been abused, mistreated, or neglected shall make, within twenty-four (24) hours or by the end of the next business day, a telephone report to the director of the department of health or his or her designee for those incidents involving health care facilities, and in addition to the office of the state long-term care ombudsperson for those incidents involving nursing facilities, assisted living residences, home care and home nursing care providers, veterans' homes and long-term care units in Eleanor Slater Hospital, or to the director of the department of behavioral healthcare, developmental disabilities and hospitals or his or her designee for those incidents involving community residences for people who are mentally retarded or persons with developmental disabilities. The report shall contain:

(1) The name, address, telephone number, occupation, and employer's address and the phone number of the person reporting;

(2) The name and address of the patient or resident who is believed to be the victim of the abuse, mistreatment, or neglect;

(3) The details, observations, and beliefs concerning the incident(s);

(4) Any statements regarding the incident made by the patient or resident and to whom they were made;

(5) The date, time, and place of the incident;

(6) The name of any individual(s) believed to have knowledge of the incident;

(7) The name of any individual(s) believed to have been responsible for the incident.

(b) In addition to those persons required to report pursuant to this section, any other person may make a report if that person has reasonable cause to believe that a patient or resident of a facility has been abused, mistreated, or neglected.

(c) Any person required to make a report pursuant to this section shall be deemed to have complied with these requirements if a report is made to a high managerial agent of the facility in which the alleged incident occurred. Once notified, the high managerial agent shall be required to meet all reporting requirements of this section within the time frames specified by this chapter.

(d) Telephone reports made pursuant to subsection (a) shall be followed-up within three (3) business days with a written report.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1989, ch. 504, § 1; P.L. 1991, ch. 235, § 1; P.L. 1991, ch. 318, § 2; P.L. 1992, ch. 423, § 1; P.L. 1993, ch. 386, § 1; P.L. 1994, ch. 317, § 2; P.L. 1999, ch. 83, § 51; P.L. 1999, ch. 130, § 51; P.L. 2006, ch. 361, § 2; P.L. 2006, ch. 501, § 2; P.L. 2012, ch. 254, § 2; P.L. 2012, ch. 264, § 2.)



Chapter 23-17.8-3 - Penalty  Failure to report.

§ 23-17.8-3 Penalty  Failure to report.  (a) Any person required to make a report as provided by § 23-17.8-2 and who fails to do so, shall be guilty of a misdemeanor and be punished by a fine of not more than five hundred dollars ($500).

(b) Any person who alters or changes without authorization or destroys or renders unavailable a report made by another pursuant to § 23-17.8-2 shall be deemed guilty of a misdemeanor and be fined not more than five hundred dollars ($500).

(c) Any person who attempts to induce another to fail to report an incident of abuse, mistreatment, or neglect shall be deemed guilty of a misdemeanor and be punished by a fine of not more than one thousand dollars ($1,000), or imprisoned not more than one year, or both.

(d) Any person being a high managerial agent who fails to report an incident of abuse, mistreatment, or neglect after another has reported an incident of abuse, neglect or mistreatment to an appropriate agent pursuant to § 23-17.8-2 shall be guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000), or imprisoned for more than one year, or both.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1989, ch. 504, § 1; P.L. 1991, ch. 235, § 1; P.L. 1992, ch. 423, § 1; P.L. 1994, ch. 317, § 3.)



Chapter 23-17.8-3.1 - Physician's, certified registered nurse practitioner's and physician assistant's report of examination  Duty of facility.

§ 23-17.8-3.1 Physician's, certified registered nurse practitioner's and physician assistant's report of examination  Duty of facility.  Whenever a facility shall receive a report by a person other than a physician or a certified registered nurse practitioner or physician assistant that a patient or resident of the facility has been harmed as a result of abuse, neglect, or mistreatment, the facility shall have the patient examined by a licensed physician or a certified registered nurse practitioner or physician assistant. It shall be mandatory for the physician or certified registered nurse practitioner or physician assistant to make a preliminary report of his or her findings to the department of health for a health care facility, or to the department of behavioral healthcare, developmental disabilities and hospitals for a community residence for people who are mentally retarded or persons with developmental disabilities and to the facility within forty-eight (48) hours after his or her examination, and a written report within five (5) days after his or her examination.

History of Section.
(P.L. 1988, ch. 563, § 1; P.L. 1991, ch. 235, § 1; P.L. 1992, ch. 423, § 1; P.L. 1993, ch. 386, § 1; P.L. 1994, ch. 317, § 4; P.L. 1999, ch. 83, § 51; P.L. 1999, ch. 130, § 51; P.L. 2002, ch. 405, § 1; P.L. 2012, ch. 254, § 2; P.L. 2012, ch. 264, § 2.)



Chapter 23-17.8-4 - Immunity from liability.

§ 23-17.8-4 Immunity from liability.  (a) Any person who in good faith makes an oral or written report pursuant to § 23-17.8-2, excluding any perpetrator or conspirator of the patient abuse, mistreatment, or neglect, shall have immunity from any liability, civil or criminal, that might be incurred as a result of having made the report. No facility shall discharge or in any manner discriminate or retaliate against any person who in good faith makes a report, testifies, or is about to testify in any proceeding about the abuse, mistreatment, or neglect of patients or residents in the facilities.

(b) No facility shall discharge, threaten, or in any manner discriminate or retaliate against any employee regarding the employee's compensation, terms, conditions, location, duration, or privileges of employment because:

(1) The employee, or a person acting on behalf of the employee, reports or is about to report to a public body, verbally or in writing, or who, in good faith, makes a report, testifies, or is about to testify in any proceeding, about the abuse, mistreatment, or neglect of patients or residents in the facility, unless the employee knows or has reason to know that the report is false; or

(2) An employee is requested by a public body to testify or participate in an investigation, hearing, or inquiry held by that public body, or a court action.

(c) For the purposes of this section, "public body" means all of the following:

(1) A state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government.

(2) An agency, board, commission, council, member, or employee of the legislative branch of state government.

(3) A law enforcement agency or any member or employee of a law enforcement agency.

(4) The judiciary and any member or employee of the judiciary.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1991, ch. 235, § 1; P.L. 1992, ch. 423, § 1; P.L. 1993, ch. 386, § 1; P.L. 1994, ch. 317, § 5.)



Chapter 23-17.8-5 - Non-retaliation or discrimination.

§ 23-17.8-5 Non-retaliation or discrimination.  (a) A person who alleges a violation of this chapter may bring a civil action for appropriate injunctive relief, damages, or both within three (3) years after the occurrence of the alleged violation of § 23-17.8-4.

(b) A facility which discharges, discriminates, or retaliates against a person who is about to make a report, makes a report, testifies, or is about to testify in any proceeding shall be liable to the person so discharged, discriminated, or retaliated against, for treble damages, costs, and attorneys' fees. Where a facility discharges, demotes, or retaliates by any other means against a person after he or she has made a report, testified, or was subpoenaed to testify as a result of a report required by this chapter, there shall be a rebuttable presumption that the facility discharged, demoted, or retaliated against that person as a result of his or her report or testimony.

(c) Any action commenced pursuant to this section may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person acility against whom the civil complaint is filed resides or has their principal place of business.

(d) An employee shall show by clear and convincing evidence that he or she or a person acting on his or her behalf was about to report, reported, was about to testify, or testified, verbally or in writing, about a violation of this chapter.

(e) A court, in rendering a judgment in an action brought under § 23-17.8-4 shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, treble damages, or any combination of these remedies. A court shall also award the complainant the costs of litigation, including attorneys' fees. This section shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1993, ch. 386, § 1.)



Chapter 23-17.8-6 - Abrogation of privilege.

§ 23-17.8-6 Abrogation of privilege.  Any privilege established by chapter 37.3 of title 5 or any professional code, relating to the exclusion of confidential communications and/or the competency of witnesses, may not be invoked in any civil or criminal action arising out of a report made pursuant to this chapter or the failure to make a report as required by this chapter.

History of Section.
(P.L. 1987, ch. 409, § 1.)



Chapter 23-17.8-7 - Notice  Posting provisions.

§ 23-17.8-7 Notice  Posting provisions.  A notice of the reporting requirements imposed under this chapter, and of the penalty imposed for failure to report, shall be conspicuously posted on each floor of any facility required to be licensed under the provisions of chapter 17 of this title, chapter 17.4 of this title or chapter 24 of title 40.1.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1990, ch. 414, § 2.)



Chapter 23-17.8-7.1 - Penalty  Failure to post requirements.

§ 23-17.8-7.1 Penalty  Failure to post requirements.  Any facility that fails to post, after written notice, the requirements of this chapter pursuant to § 23-17.8-7 shall be fined not more than five hundred ($500) dollars per day of the occurrence.

History of Section.
(P.L. 1991, ch. 318, § 3.)



Chapter 23-17.8-8 - Requirements additional.

§ 23-17.8-8 Requirements additional.  Nothing contained in this chapter shall be deemed to abrogate, contravene, or diminish the reporting requirements contained in §§ 40-11-3, 40-11-3.1, 40-11-6, 40.1-5-40.1, or 42-66-8.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1994, ch. 317, § 6.)



Chapter 23-17.8-9 - Duties of the directors of the department of health and the department of mental health, retardation, and hospitals.

§ 23-17.8-9 Duties of the directors of the department of health and the department of mental health, retardation, and hospitals.  The directors of the department of health and the department of mental health, retardation and hospitals or their designee shall:

(1) Immediately notify the attorney general or his or her designee upon receipt of an oral or written report made pursuant to § 23-17.8-2;

(2) Investigate and evaluate the information reported in the reports. The investigation and evaluation shall be made within twenty-four (24) hours if the department has reasonable cause to believe the patient's or resident's health or safety is in "immediate jeopardy"; within seven (7) days for reports deemed by the department to be of "non-immediate jeopardy  high potential for harm"; within twenty-one (21) days for reports deemed by the department to be of "non-immediate jeopardy  medium potential for harm"; and within sixty (60) days for reports deemed by the department to be of "non-immediate jeopardy  low potential for harm." The investigation shall include a visit to the facility, an interview with the patient or resident allegedly abused, mistreated, or neglected, a determination of the nature, extent, and cause or causes of the injuries, the identity of the person or persons responsible for the injuries, and all other pertinent facts. The determination shall be in writing;

(3) Evaluate the environment at the facility named in the report and make a written determination of the risk of physical or emotional injury to any other patients or residents in the same facility;

(4) Forward to the attorney general within a reasonable time after a case is initially reported pursuant to § 23-17.8-2, subject to subdivision (1), a summary of the findings and recommendations on each case;

(5) If the director or the director's designee has reasonable cause to believe that a patient or resident has died as a result of abuse, mistreatment, or neglect, immediately report the death to the attorney general and the office of the medical examiner. The office of the medical examiner shall investigate the report and communicate its preliminary findings, orally within seventy-two (72) hours, and in writing within seven (7) working days, to the attorney general. The office of the medical examiner shall also communicate its final findings and conclusions, with the basis for its final findings and conclusions, to the same parties within sixty (60) days;

(6) Promulgate any regulations that may be necessary to implement the provisions of this chapter;

(7) Maintain a file of the written reports prepared pursuant to this chapter. The written reports shall be confidential, but shall be released to the attorney general or to a court of competent jurisdiction, and may be released, upon written request and with the approval of the director or his or her designee, to the patient or resident, counsel, the reporting person or agency, the appropriate review board, or a social worker assigned to the case.

History of Section.
(P.L. 1987, ch. 409, § 1; P.L. 1990, ch. 414, § 2; P.L. 1991, ch. 235, § 1; P.L. 1991, ch. 248, § 3; P.L. 1992, ch. 423, § 1; P.L. 1994, ch. 317, § 6; P.L. 2005, ch. 156, § 4; P.L. 2005, ch. 248, § 4.)



Chapter 23-17.8-10 - Penalties.

§ 23-17.8-10 Penalties.  (a) Any person who knowingly commits any act of abuse, as that term is defined by § 23-17.8-1(a)(1)(i), (ii), (iii), or (iv), mistreatment, or neglect against a patient or resident of a facility shall be fined not more than three thousand dollars ($3,000) or imprisoned not more than three (3) years, or both.

(b) Any person who commits any act of abuse as that term is defined by § 23-17.8-1(a)(1)(v) against a patient or resident of a facility shall be fined not more than five hundred dollars ($500) or imprisoned not more than one year, or both.

(c) If at the time of the alleged patient abuse, neglect, or mistreatment, the person committing the act was employed by a facility which either condoned or attempted to conceal the act or acts, that facility upon conviction shall be fined not more than five thousand dollars ($5,000).

(d) Any member of the board of directors or a high managerial agent of a facility who condones or conceals any acts of abuse, neglect or mistreatment of patients or residents of the facility shall be fined not more than three thousand dollars ($3,000) or imprisoned not more than three (3) years, or both.

History of Section.
(P.L. 1992, ch. 423, § 3; P.L. 1993, ch. 386, § 1; P.L. 1994, ch. 317, § 7.)



Chapter 23-17.8-10.1 - License revocation.

§ 23-17.8-10.1 License revocation.  Any person who is convicted of a violation of this chapter, except the posting requirement, shall forfeit any professional license or certification. Nothing in this section shall be construed to prevent the revocation or suspension of any professional license or certification whose plea or sentence shall not constitute a conviction under the laws of this state.

History of Section.
(P.L. 1991, ch. 318, § 5.)



Chapter 23-17.8-11 - Records of the department of health.

§ 23-17.8-11 Records of the department of health.  In any administrative, civil, or criminal proceeding in which the status of the license of any facility which is licensed or was licensed by the department of health is in issue, certified copies of relevant documents on file with the department and the certified statement of the director, his or her equivalent or his or her duly appointed designee as to the status of the license, shall be admissible as evidence of the status of the license, subject to the right of the defendant to subpoena these records in rebuttal. Upon request, copies shall be provided to the person or his or her counsel at least three (3) days before the proceeding.

History of Section.
(P.L. 1991, ch. 318, § 6; P.L. 1993, ch. 386, § 1.)



Chapter 23-17.8-12 - Records of the department of mental health, retardation, and hospitals.

§ 23-17.8-12 Records of the department of mental health, retardation, and hospitals.  In any administrative, civil, or criminal proceeding in which the status of the license of any facility which is licensed by the department of mental health, retardation, and hospitals is in issue, certified copies of relevant documents on file with the department and the certified statement of the director, his or her equivalent or his or her duly appointed designee as to the status of the license, shall be admissible as evidence of the status of the license, subject to the right of the defendant to subpoena these records in rebuttal. Upon request, copies shall be provided to the person or his or her counsel at least three (3) days before the proceeding.

History of Section.
(P.L. 1991, ch. 318, § 7; P.L. 1993, ch. 386, § 1.)



Chapter 23-17.8-13 - Use of photostatic copies.

§ 23-17.8-13 Use of photostatic copies.  (a) Proof of residence status of patients/residents. For purposes of this chapter, the status of the residence of a patient or resident of a facility as that term is defined by § 23-17.8-1(c) may be proved by the contents of a medical chart or record of a facility in which the patient or resident resides or resided.

(b) Use of photostatic copies of medical records; Originals held available. Medical charts or records of any facility licensed under the laws of this state that are susceptible to photostatic reproduction may be proved as to foundation, identity and authenticity without any preliminary testimony, by the use of legible and durable copies in accordance with the provisions set forth in § 9-19-39.

History of Section.
(P.L. 1991, ch. 318, § 8; P.L. 1993, ch. 386, § 1.)



Chapter 23-17.8-14 - Severability.

§ 23-17.8-14 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1993, ch. 386, § 2.)






Chapter 23-17.9 - Registration of Nursing Assistants

Chapter 23-17.9-1 - Declaration of purpose.

§ 23-17.9-1 Declaration of purpose.  The purpose of this chapter is to provide for the development, establishment, and enforcement of standards by the department of health:

(1) For the training and registration of nursing assistants; and

(2) To ensure unified standards among nursing assistants and to promote safe and adequate care for individuals receiving nursing assistants' health care services.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1988, ch. 653, § 2.)



Chapter 23-17.9-2 - Definitions  Supervision of nursing assistants  Inapplicability of chapter.

§ 23-17.9-2 Definitions  Supervision of nursing assistants  Inapplicability of chapter.  (a) As used in this chapter:

(1) "Certifying agency" means the state department of health.

(2) "Director" means the director of the state department of health or his or her designee.

(3) "Nursing assistant" is defined as a nurses' aide, orderly, or home health aide who is a paraprofessional trained to give personal care and related health care and assistance based on his or her level of preparation to individuals who are sick, disabled, dependent, or infirmed and who are residents of or who receive services from health care facilities licensed pursuant to chapter 17 of title 23 or receiving services from agencies licensed pursuant to chapter 17.7 of this title. The director of the department of health may by regulation establish different levels of nursing assistants.

(b) Nursing assistants shall be supervised by professional (registered nurses) and other appropriate professional members of a health care facility or physician.

(c) Notwithstanding any provision of this chapter, nothing in this section shall apply to those persons designated solely as personal care attendants, or programs established and administered for the purpose of providing personal care attendant service, established by chapter 8.1 of title 40.

(d) No provision of this chapter shall apply to those persons who are actively matriculated in a bachelor of science in nursing, associate degree program in nursing, an accredited licensed practical nursing program, or registered nurse course of study in a national league for nursing accredited nursing program, provided those persons have completed a minimum of two (2) clinical courses and provided those individuals are supervised by a R.N.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1988, ch. 653, § 2; P.L. 1991, ch. 105, § 1; P.L. 1991, ch. 301, § 1; P.L. 1992, ch. 435, § 2; P.L. 1993, ch. 73, § 1.)



Chapter 23-17.9-3 - Training and competency evaluation program for levels of nursing assistants.

§ 23-17.9-3 Training and competency evaluation program for levels of nursing assistants.  Standards for training and/or competency evaluation programs for nursing assistants and exemptions for applicants from the requirements of training programs shall be consistent with federal statutory and regulatory requirements and shall be defined according to the rules and regulations promulgated by the department of health. The national standards pertaining to nursing assistants, nurse aides-home health aides, and the national home caring council or its succeeding agency, (model curriculum and teaching guide for the instruction of homemaker-home health aide) and any other appropriate standards shall serve as guidelines in the development of regulatory standards for other levels of nursing assistants as determined by the director. The department may require a fee as set forth in § 23-1-54 as an application fee for biennial training and competency evaluation program certification.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1988, ch. 653, § 2; P.L. 1990, ch. 381, § 1; P.L. 1992, ch. 435, § 2; P.L. 2001, ch. 77, art. 14, § 30; P.L. 2007, ch. 73, art. 39, § 33; P.L. 2012, ch. 241, art. 9, § 42.)



Chapter 23-17.9-4 - Duties of nursing assistants.

§ 23-17.9-4 Duties of nursing assistants.  The duties of each level of nursing assistant shall be defined according to the rules and regulations promulgated by the department of health.

History of Section.
(P.L. 1987, ch. 564, § 1.)



Chapter 23-17.9-5 - Qualifying examination.

§ 23-17.9-5 Qualifying examination.  Nursing assistants as defined in § 23-17.9-2 who are employed or have had experience as a nursing assistant prior to the enactment of this chapter, and the effective date of the regulations promulgated in relation to this chapter, shall pass the appropriate level of examination administered by the department approved by the director in lieu of the training program. Exempt from the qualifying examination are home health aides/homemakers who have successfully passed the qualifying examination and/or successfully completed an approved home health aide/homemaker program under the provisions of chapter 17.7 of this title and the regulations promulgated in relation to that chapter. Also exempt from the qualifying examination are classes of individuals, regardless of employment setting, who are exempted from examination by federal statute or regulations and these exemptions shall be defined according to rules and regulations promulgated by the department of health. Successful completion of the qualifying examination and the provisions of this section shall be deemed satisfactory for employment as a nursing assistant. Unless exempted by rules and regulations promulgated by the department of health, each application must be submitted with a processing fee as set forth in § 23-1-54 to be paid by the employing facility or agency if the applicant has been continuously employed by the facility for six (6) months prior to the application or by another responsible party as defined in rules and regulations promulgated by the department of health consistent with federal statutory and/or regulatory requirements; but, if the applicant is unemployed, to be submitted by the applicant. If the applicant shall be continuously employed by the same facility for six (6) months after the application, then the fee shall be directly refunded to the applicant by the facility or agency. If federal statutory or regulatory requirements mandate that the certifying agency conduct an examination of manual skills proficiency as a component of the examination process to meet minimal federal compliance, a manual skills proficiency examination may be required by rules and regulations promulgated by the department of health for all applicants not otherwise exempted from the examination requirements. If a manual skills proficiency examination is required to be conducted by the certifying agency as a component of the certifying examination, each application shall be accompanied by a fee as set forth in § 23-1-54 to be paid by the employing facility or agency if the applicant has been continuously employed by the facility for six (6) months prior to the application or by another responsible party as defined in rules and regulations promulgated by the department of health consistent with federal statutory and/or regulatory requirements; but, if the applicant is unemployed, to be submitted by the applicant. If the applicant shall be continuously employed by the same facility for six (6) months after the application, then the fee shall be directly refunded on a pro rata basis between months six (6) and twelve (12) to the applicant by the facility or agency.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1988, ch. 653, § 2; P.L. 1990, ch. 381, § 1; P.L. 1992, ch. 435, § 2; P.L. 2005, ch. 117, art. 14, § 1; P.L. 2007, ch. 73, art. 39, § 33; P.L. 2012, ch. 241, art. 9, § 42.)



Chapter 23-17.9-6 - Registration.

§ 23-17.9-6 Registration.  Every nursing assistant being employed as a nursing assistant or offering services as a nursing assistant must obtain a certificate of registration issued by the department. Every nursing assistant, prior to being issued a certificate of registration by the department, shall successfully complete the training program and/or qualifying examination as required by §§ 23-17.9-3 and 23-17.9-5 unless otherwise exempt from the requirements. All applicants not otherwise exempted are required to complete the process of training and examination within a period of one year from the date of initiation of training. Failure to successfully complete this process within one year requires that the applicant repeat the training program and be retested. All nursing assistants shall be registered with and qualified by the department of health. The fee for registration is as set forth in § 23-1-54. The department shall keep a register in which are entered the names of all persons to whom certificates of registration are issued under this chapter and the register shall be open to public inspection. In addition, if required by federal mandate the department will also keep a separate nurse aide registry.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1989, ch. 270, § 2; P.L. 1992, ch. 435, § 2; P.L. 1999, ch. 355, § 1; P.L. 2001, ch. 77, art. 14, § 30; P.L. 2007, ch. 73, art. 39, § 33; P.L. 2012, ch. 241, art. 9, § 42.)



Chapter 23-17.9-7 - Renewal of certificate of registration.

§ 23-17.9-7 Renewal of certificate of registration.  Every holder of a nursing assistant certificate of registration shall register biennially by making application to the department on forms provided by the agency. The renewals shall be granted as a matter of course, upon payment of a fee as set forth in § 23-1-54 unless the agency finds that the applicant has acted or failed to act in a manner under the circumstances that would constitute grounds for suspension or revocation of a certificate of registration.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1988, ch. 653, § 2; P.L. 2001, ch. 77, art. 14, § 30; P.L. 2007, ch. 73, art. 39, § 33; P.L. 2012, ch. 241, art. 9, § 42.)



Chapter 23-17.9-8 - Disciplinary proceedings.

§ 23-17.9-8 Disciplinary proceedings.  The department may suspend or revoke any certificate of registration issued under this chapter or may reprimand, censure, or otherwise discipline or may deny an application for registration in accordance with the provisions of this section upon decision and after a hearing as provided by chapter 35 of title 42, as amended, in any of the following cases:

(1) Upon proof that the nursing assistant is unfit or incompetent by reason of negligence, habits, or other causes;

(2) Upon proof that the nursing assistant has violated any of the provisions of this chapter or the rules enacted in accordance with this chapter; or acted in a manner inconsistent with the health and safety of the patients of the home in which he or she is providing nursing assistant services;

(3) Upon proof that the nursing assistant has been convicted in a court of competent jurisdiction, either within or without this state, of a felony;

(4) Otherwise violate any of the provisions of this chapter;

(5) Has engaged in conduct detrimental to the health, welfare and safety of patients/residents in his or her care;

(6) Any other causes that may be set forth in regulations promulgated under this chapter.

History of Section.
(P.L. 1987, ch. 564, § 1; P.L. 1992, ch. 435, § 2.)



Chapter 23-17.9-9 - Penalties for violations.

§ 23-17.9-9 Penalties for violations.  It shall be a misdemeanor punishable by a fine of not more than five hundred dollars ($500) and/or by imprisonment for not more than one year for any person to:

(1) Obtain his or her certification or registration by means of fraud, misrepresentation, or concealment of material facts;

(2) Practice as a nursing assistant under cover of any certification or registration illegally or fraudulently obtained or unlawfully issued;

(3) Practice as a nursing assistant during the time his or her certification or registration issued under the provisions of this chapter shall be suspended or revoked; or

(4) Otherwise violate any of the provisions of this chapter.

History of Section.
(P.L. 1987, ch. 564, § 1.)



Chapter 23-17.9-10 - Enforcement.

§ 23-17.9-10 Enforcement.  The director of health shall enforce the provisions of this chapter. The director or the director's duly authorized agents and the board shall be exempt from providing surety for costs in connection with the commencement of any legal proceedings under this chapter.

History of Section.
(P.L. 1987, ch. 564, § 1.)



Chapter 23-17.9-11 - Disposition of fees and fines.

§ 23-17.9-11 Disposition of fees and fines.  The proceeds of any fees collected pursuant to this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1987, ch. 564, § 1: P.L. 1988, ch. 653, § 3; P.L. 1995, ch. 370, art. 40, § 64.)



Chapter 23-17.9-12 - Severability.

§ 23-17.9-12 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, the invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provisions or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1988, ch. 653, § 2.)



Chapter 23-17.9-13 - Advisory board.

§ 23-17.9-13 Advisory board.  The director of health is authorized to appoint an advisory board to advise the director on all matters relating to this chapter. The duties, powers, and membership of the board shall be enumerated through rules and regulations promulgated by the director.

History of Section.
(P.L. 1990, ch. 381, § 2.)



Chapter 23-17.9-14 - Adoption of regulations.

§ 23-17.9-14 Adoption of regulations.  The director is authorized to adopt regulations consistent with the provisions of this chapter, the Omnibus Budget Reconciliation Act of 1987 and the amendments and the federal regulations adopted under it. All registered nursing assistants and health care facilities subject to the provisions of this chapter must comply with the provisions of this chapter and with all the regulations adopted under this chapter, in order to obtain and/or maintain licensure/registration as a health care facility or nursing assistant.

History of Section.
(P.L. 1992, ch. 435, § 3.)






Chapter 23-17.10 - Administrative Penalties

Chapter 23-17.10-1 - Definitions.

§ 23-17.10-1 Definitions.  As used in this chapter the following words, unless the context clearly requires otherwise, have the following meanings:

(1) "Administrative penalty" means a monetary penalty not to exceed the civil penalty specified by statute or, where not specified by statute, an amount not to exceed five thousand dollars ($5,000), plus interest.

(2) "Director" means the director of the department of health or his or her duly authorized agent.

(3) "Health care facility" has the same meaning as contained in the regulations promulgated by the director of health pursuant to chapter 17 of this title.

(4) "Person" means any agency or political subdivision of the state, any state, public or private corporation or authority, individual, trust, firm, joint stock company, partnership, association, or other entity or any group of them or any officer, employee, or agent of them.

(5) "Skilled or intermediate care facility" has the same meaning as contained in regulations promulgated by the director of health pursuant to chapter 17 of this title.

History of Section.
(P.L. 1988, ch. 182, § 1; P.L. 1989, ch. 543, § 2.)



Chapter 23-17.10-2 - Authority of the director to assess penalty.

§ 23-17.10-2 Authority of the director to assess penalty.  The director may assess an administrative penalty on a person who fails to comply with any federal requirements for participation in the Medicare or Medicaid program, any provision of chapter 17 of this title as the provision relates to skilled nursing or intermediate care facilities, any provision of chapter 17.5 of this title, any rule, regulation, order, license, or approval issued or adopted by the director relating to skilled nursing or intermediate care facilities, or any rule, regulation, or order regarding the management of infectious waste in health care facilities. The penalty shall be deemed to be concurrent with any other civil penalty that may be prescribed by law.

History of Section.
(P.L. 1988, ch. 182, § 1; P.L. 1989, ch. 543, § 2.)



Chapter 23-17.10-3 - Notice of violation and assessment of penalty.

§ 23-17.10-3 Notice of violation and assessment of penalty.  Whenever the director seeks to assess an administrative penalty on any person, the director shall cause to be served upon the person, either by service, in hand, or by certified mail, return receipt requested, a written notice of its intent to assess an administrative penalty which shall include a concise statement of the alleged act or omission for which the administrative penalty is sought to be assessed, each law, rule, regulation, order, license, or approval which has not been complied with as a result of the alleged act or omission, the amount which the director seeks to assess as an administrative penalty for each alleged act or omission, a statement of the person's right to a hearing on the proposed assessment, and the manner of payment if the person elects to pay the penalty and waive hearing.

History of Section.
(P.L. 1988, ch. 182, § 1.)



Chapter 23-17.10-4 - Right to adjudicatory hearing.

§ 23-17.10-4 Right to adjudicatory hearing.  (a) Whenever the director seeks to assess an administrative penalty on any person, the person shall have the right to a hearing under chapter 35 of title 42, the provisions of which shall apply except when they are inconsistent with the provisions of this chapter.

(b) The person shall be deemed to have waived the right to a hearing unless, within ten (10) days of the date of the director's notice that he or she seeks to assess an administrative penalty, the person files with the director a written statement denying the occurrence of any of the acts or omissions alleged by the director in the notice, or asserting that the money amount of the proposed administrative penalty is excessive. In any hearing authorized pursuant to chapter 35 of title 42, the director shall, by preponderance of the evidence, prove the occurrence of each act or omission alleged by the director.

(c) If a person waives his or her right to an adjudicatory hearing, the proposed administrative penalty shall be final immediately upon the waiver.

History of Section.
(P.L. 1988, ch. 182, § 1.)



Chapter 23-17.10-5 - Judicial review.

§ 23-17.10-5 Judicial review.  If an administrative penalty is assessed at the conclusion of a hearing, the administrative penalty shall be final upon the expiration of thirty (30) days if no action for judicial review of the decision is commenced pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1988, ch. 182, § 1.)



Chapter 23-17.10-6 - Determination of administrative penalty.

§ 23-17.10-6 Determination of administrative penalty.  In determining the amount of each administrative penalty, the director shall include, but not be limited to, the following to the extent practicable in his or her considerations:

(1) The actual and potential impact on health, safety, and welfare of the public or any member of the public of the failure to comply;

(2) The actual and potential damages suffered, and actual or potential costs incurred, by the director, or by any other person;

(3) Whether the person being assessed the administrative penalty took steps to prevent noncompliance, to promptly come into compliance, and to remedy and mitigate whatever harm might have been done as a result of the noncompliance;

(4) Whether the person being assessed the administrative penalty has previously failed to comply with any:

(i) Federal requirement for participation in the Medicare or Medicaid programs;

(ii) Rule, regulation, order, license, or approval issued or adopted by the director;

(iii) Law relating to skilled nursing or intermediate care facilities; or

(iv) Rule, regulation, or order regarding the management of infectious waste in health care facilities;

(5) Making compliance less costly than noncompliance;

(6) Deterring future noncompliance;

(7) The amount necessary to eliminate the economic advantage of noncompliance including, but not limited to, the financial advantage acquired over competitors from the noncompliance;

(8) Whether the failure to comply was intentional, willful, or knowing and not the result of error;

(9) Any amount specified by state and/or federal statute for a similar violation or failure to comply;

(10) Any other factor(s) that may be relevant in determining the amount of a penalty, provided that the other factors shall be set forth in the written notice of assessment of the penalty; and

(11) The public interest.

History of Section.
(P.L. 1988, ch. 182, § 1; P.L. 1989, ch. 543, § 2.)



Chapter 23-17.10-7 - Amount of penalty.

§ 23-17.10-7 Amount of penalty.  The administrative penalty shall be not more than five thousand dollars ($5,000) plus interest for each violation or failure to comply unless a different amount is authorized by statute as a civil penalty for the subject violation. Each and every occurrence and/or day during which the violation or failure to comply is repeated shall constitute a separate and distinct violation. An administrative penalty may be assessed with interest, for each day in which a person is found to be in violation or noncompliance with any federal requirement for participation in the Medicare or Medicaid program, any state law relating to skilled nursing or intermediate care facility, any rule, regulation, order, license, or approval issued or adopted by the director, or any rule, regulation, or order regarding the management of infectious waste in health care facilities. All monies collected shall be deposited in the general fund and administered by the general treasurer.

History of Section.
(P.L. 1988, ch. 182, § 1; P.L. 1989, ch. 543, § 2.)



Chapter 23-17.10-8 - Rules and regulations.

§ 23-17.10-8 Rules and regulations.  The director is authorized to promulgate rules and regulations necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 182, § 1.)



Chapter 23-17.10-9 - Severability.

§ 23-17.10-9 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1988, ch. 182, § 1.)






Chapter 23-17.11 - The Nursing Facilities Receivership Act

Chapter 23-17.11-1 - Legislative findings.

§ 23-17.11-1 Legislative findings.  The general assembly finds and declares that the health and welfare of the citizens of the state requires the close supervision of skilled nursing facilities and intermediate care facilities.

History of Section.
(P.L. 1988, ch. 528, § 1.)



Chapter 23-17.11-2 - Declaration of purpose.

§ 23-17.11-2 Declaration of purpose.  The purpose of this chapter is to ensure quality care for citizens of the state by vesting in the department of health the power necessary to regulate nursing facilities and provide appropriate legal remedies to provide quality of care for residents in nursing care facilities.

History of Section.
(P.L. 1988, ch. 528, § 1; P.L. 2005, ch. 159, § 2; P.L. 2005, ch. 226, § 2.)



Chapter 23-17.11-3 - Definitions.

§ 23-17.11-3 Definitions.  As used in this chapter:

(1) "Department" means the department of health.

(2) "Director" means the director of the department of health.

(3) "Facility" means any nursing facilities as defined in chapter 17 of this title and the regulations adopted under chapter 17 of this title.

(4) "Person" means any individual, trust or estate, partnership, limited liability company, limited liability partnership, corporation (including associations, joint stock companies and insurance companies), state or political subdivision or instrumentality of a state.

(5) "Resident" means a person who resides in a nursing facility as defined in chapter 17 of this title and the regulations adopted pursuant to chapter 17 of this title.

(6) "Mismanagement" means the director's determination that a facility lacks financial solvency or has demonstrated the inability to correct patterns of deficiencies in resident care or management. These deficiencies may be evidenced by excessive turnover and instability in the administration and clinical leadership, a consistent pattern of maintaining inadequate direct care and support service personnel or a demonstrated failure to implement a plan of correction and/or remediation as prescribed by the department.

(7) "Financial solvency" shall be defined by the department through regulation. Such regulation shall develop in consultation with the department of human services. In developing the definition, the department shall consider whether any of the following criteria should be included in the definition of financial solvency and whether other criteria should apply:

(i) Sufficient liquid resources, including anticipated accounts receivable due from providing care to residents to operate the facility for thirty (30) days;

(ii) Current to agreed-upon payment terms for all material financial obligations of the facility including, but not limited to, mortgage payments, lease payments, management contracts, payments to employees and for all employee benefit programs, payments for food and other resident supplies, payments for utilities and payments of all state and federal taxes;

(iii) Free from lien resulting from default by the facility;

(iv) No combination of current indebtedness totaling more than one hundred twenty (120) days of total facility revenues;

(v) Significant operating losses for two (2) successive years;

(vi) Frequent requests for advances on Medicaid reimbursement;

(vii) Unfavorable working capital ratios of assets to liabilities;

(viii) High proportion of accounts receivable more than ninety (90) days old;

(ix) Increasing accounts payable, unpaid taxes and/or payroll related costs;

(x) Minimal or decreasing equity and/or reserves; and/or

(xi) High levels of debt and high borrowing costs.

(8) "Controlling person" means any person or entity in control of a nursing facility directly or indirectly, including:

(i) In the case of a corporation or a limited liability company, or limited liability partnership, a person having a beneficial ownership interest of five percent (5%) or more in the corporation, limited liability company or limited liability partnership to which the facility is licensed;

(ii) In the case of a general partnership or limited partnership, any general partner;

(iii) In the case of a limited liability company, or limited liability partnership any member;

(iv) A legal entity that operates or contracts with another person for the operation of a nursing facility or an owner thereof;

(v) Each of the president, vice president, secretary and treasurer of a corporation that is not exempt from taxation under § 501(a) of the United States Internal Revenue Code as an organization described in § 501(c)(3) of such code; and

(vi) Such other ownership interest or relationship as may be determined by the director.

History of Section.
(P.L. 1988, ch. 528, § 1; P.L. 2005, ch. 159, § 2; P.L. 2005, ch. 226, § 2.)



Chapter 23-17.11-4 - Powers and duties of director.

§ 23-17.11-4 Powers and duties of director.  (a) The director shall promulgate any rules and regulations pertaining to nursing facilities that he or she shall determine are necessary and proper to carry out the purposes of this chapter and shall establish a process for notification of quality of care concerns, survey results and enforcement actions to residents and their families, residents' legal representative and health care providers, the long-term care ombudsman, and the public.

(b) The director shall have proper standing and is authorized to bring suit in the superior court to enforce the provisions of this chapter. The attorney general or his or her designee shall represent the director in the proceeding, including any ancillary proceeding and any appeals resulting from the proceeding.

(c) The facility shall be responsible for all costs associated with this chapter in an amount to be determined by the director or the attorney general, subject to the approval of the superior court.

(d) For the purposes of this chapter, any nursing facility licensed under chapter 17 of this title shall provide on demand to the director of the department of health, the director of the department of human services and the attorney general any and all documents referring or relating to the financial management of the facility, including, but not limited to; liens; Medicaid cost reports; accounts receivable; accounts payable; monthly unaudited financial statements; audited, reviewed or compiled financial statements as prepared in the ordinary course of business; contracts with related parties; tax returns related to indebtedness; payroll and staffing; state taxes and federal taxes.

History of Section.
(P.L. 1988, ch. 528, § 1; P.L. 2005, ch. 159, § 2; P.L. 2005, ch. 226, § 2.)



Chapter 23-17.11-5 - Notification of closure  Appointment of receiver.

§ 23-17.11-5 Notification of closure  Appointment of receiver.  (a) Whenever the department shall receive notification that the closure of a facility is imminent, the director shall petition the superior court for the appointment of a receiver, unless the director shall specifically determine and find that adequate and sufficient arrangements have been made by the owner and/or management of the facility:

(1) To accomplish the safe and orderly removal and placement of all residents of the facility; and

(2) To safeguard the health, safety, and well-being of all residents of the facility.

(b) The court shall appoint a receiver if it determines that the appointment of a receiver is necessary or appropriate to the safe and orderly removal and placement of the persons and/or to the protection of the health, safety, and well-being of the persons. The court may, as it deems necessary or appropriate to accomplish the purposes of this chapter, confer upon any receiver appointed under this section any or all of the following powers:

(1) All power under common law and the laws of this state and the rules of its courts regarding receiverships generally;

(2) The power to effectuate the safe and orderly removal and placement of all residents of the facility in a manner which will not be detrimental to the health and safety of the persons; and/or

(3) The power to continue to operate the facility for the benefit of the residents of the facility until the safe and orderly removal and placement of all residents of the facility have been accomplished.

(c) Every plan for removal of persons from a facility shall be subject to approval by the court.

(d) Upon the removal of the last resident from a facility, the licensee shall forfeit his or her license to operate the facility.

History of Section.
(P.L. 1988, ch. 528, § 1.)



Chapter 23-17.11-6 - Mismanagement of facility.

§ 23-17.11-6 Mismanagement of facility.  (a) Whenever the director shall determine that a facility is being mismanaged or operated in a manner which will have a detrimental impact on the health, safety, or well-being of any residents of a facility, and that the appointment of a receiver would facilitate the protection of health, safety, or well-being of the residents of the facility, the director shall petition the superior court for the appointment of a receiver.

(b) The court shall appoint a receiver if it determines that the appointment of a receiver is necessary or appropriate to the protection of the health, safety, and well-being of the persons. The court shall appoint as a receiver any person(s) who shall have experience in the delivery of health care services, and, if feasible, shall have experience with the operation of long-term care facilities. A receiver shall not have a financial interest in, or any affiliation with, the facility that is the subject of the receivership including, but not limited to, its owners, licensee, management company, employee(s), agent(s), or related party(ies). The court may, as it deems necessary or appropriate to accomplish the purposes of this chapter, confer upon any receiver appointed under this section any or all of the following powers:

(1) All power under common law and the laws of this state and the rules of its courts regarding receiverships generally;

(2) The power to continue to operate the facility for the benefit of the residents of the facility;

(3) The power to sell the facility with the approval of the court; and/or

(4) The power to facilitate the safe and orderly removal and placement of all residents of the facility in a manner which will not be detrimental to the health and safety of the residents.

(c) Every plan for closure of a facility shall be subject to approval by the court.

(d) Upon the removal of the last resident from a facility, the licensee shall forfeit his or her license to operate the facility.

History of Section.
(P.L. 1988, ch. 528, § 1; P.L. 2005, ch. 159, § 2; P.L. 2005, ch. 226, § 2.)



Chapter 23-17.11-7 - Reports  Use of experts  Costs.

§ 23-17.11-7 Reports  Use of experts  Costs.  The department of health or the department of attorney general may, in effectuating the purposes of this chapter, engage experts or consultants, including, but not limited to, accountants, auditors, nursing home administrators, medical doctors, nurses or industry analysts. All copies of reports prepared by experts and consultants, and costs associated with these reports, shall be made available to the facility and to the public. All costs incurred under this chapter shall be the responsibility of the facility in an amount to be determined by the attorney general or the director, as they deem appropriate.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-8 - Duty to cooperate.

§ 23-17.11-8 Duty to cooperate.  The facility has a duty to cooperate with the director and the attorney general in all aspects as related to this chapter.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-9 - Retaliation prohibited.

§ 23-17.11-9 Retaliation prohibited.  (a) No discriminatory, disciplinary or retaliatory action shall be taken by the facility against any officer or employee of a facility; or against any guardian or family member of any resident; or against any resident of the facility; or against any volunteer, for any communication by him or her with the director or the attorney general or their designees pursuant to the provisions of this chapter. The identity of individuals who ask to remain anonymous shall be protected. All anonymous communications shall be investigated but shall not constitute the sole basis for disciplinary action by the director or the attorney general.

(b) Enforcement. Any person who believes that he or she has been retaliated or discriminated against in violation of subsection (a) may file a civil action within three (3) years of the date of retaliation or discrimination.

(c) Remedies. If the court determines that violation has occurred, the court may order the person who committed the violation to:

(1) Pay compensatory damages, costs of litigation and attorneys' fees; and/or

(2) Take other appropriate actions to remedy any part retaliation or discrimination.

(d) Limitation. The protections of this section shall not apply to any person who knowingly or recklessly provides substantially false information to the director or the attorney general or their designees.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-10 - Lien.

§ 23-17.11-10 Lien.  The state shall have a lien for reasonable costs incurred pursuant to this chapter on the following property: the building in which the facility is located if owned by a controlling person; the land on which the facility is located if owned by a controlling person; and any fixtures, equipment or goods used in the operation of the facility if owned by a controlling person. Such lien shall be prior to any mortgage or lien which the court finds has been executed or obtained for a fraudulent purpose or to hinder or delay creditors. Such lien shall also be prior to a mortgage or lien held by any person with an ownership interest in the nursing facility; or held by any controlling person.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-11 - Whistleblower protections.

§ 23-17.11-11 Whistleblower protections.  (a) Prohibition against discrimination. No person subject to the provisions of this chapter may discharge, demote, threaten or otherwise discriminate against any person or employee with respect to compensation, terms, conditions or privileges of employment as a reprisal because the person or employee (or any person acting pursuant to the request of the employee) provided or attempted to provide information to the director or his or her designee or to the attorney general or his or her designee regarding possible violation of this chapter.

(b) Enforcement. Any person or employee or former employee subject to the provisions of this chapter who believes that he or she has been discharged or discriminated against in violation of subsection (a) may file a civil action within three (3) years of the date of discharge or discrimination.

(c) Remedies. If the court determines that a violation has occurred, the court may order the person who committed the violation to:

(1) Reinstate the employee to the employee's former position;

(2) Pay compensatory damages, costs of litigation and attorneys' fees; and/or

(3) Take other appropriate actions to remedy any past discrimination.

(d) Limitation. The protections of this section shall not apply to any person or employee who:

(1) Deliberately causes or participates in the alleged violation of law or regulation; or

(2) Knowingly or recklessly provides substantially false information to the director or the attorney general or his or her designees.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-12 - Penalties.

§ 23-17.11-12 Penalties.  Any facility or person that intentionally fails to comply with §§ 23-17.11-4(c) and (d), 23-17.11-7 and 23-17.11-8 shall be guilty of a misdemeanor and punished by a fine of not more than one thousand dollars ($1,000) or imprisoned for not more than one year. Each day of violation shall constitute a separate and distinct offense for calculation of the penalty. Each controlling person of a facility subject to penalties under this section shall be severally and personally liable for any fine, penalty or imprisonment provided in this section for violating §§ 23-17.11-4(c) and (d), 23-17.11-7, and 23-17.11-8 of this chapter.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)



Chapter 23-17.11-13 - Severability.

§ 23-17.11-13 Severability.  If any provision of this chapter or application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

History of Section.
(P.L. 2005, ch. 159, § 3; P.L. 2005, ch. 226, § 3.)






Chapter 23-17.12 - Health Care Services  Utilization Review Act

Chapter 23-17.12-1 - Purpose of chapter.

§ 23-17.12-1 Purpose of chapter.  The purpose of the chapter is to:

(1) Promote the delivery of quality health care in a cost effective manner;

(2) Foster greater coordination between health care providers, patients, payors and utilization review entities;

(3) Protect patients, businesses, and providers by ensuring that review agents are qualified to perform utilization review activities and to make informed decisions on the appropriateness of medical care; and

(4) Ensure that review agents maintain the confidentiality of medical records in accordance with applicable state and federal laws.

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-2 - Definitions.

§ 23-17.12-2 Definitions.  As used in this chapter, the following terms are defined as follows:

(1) "Adverse determination" means a utilization review decision by a review agent not to authorize a health care service. A decision by a review agent to authorize a health care service in an alternative setting, a modified extension of stay, or an alternative treatment shall not constitute an adverse determination if the review agent and provider are in agreement regarding the decision. Adverse determinations include decisions not to authorize formulary and nonformulary medication.

(2) "Appeal" means a subsequent review of an adverse determination upon request by a patient or provider to reconsider all or part of the original decision.

(3) "Authorization" means the review agent's utilization review, performed according to subsection 23-17.12-2(20), concluded that the allocation of health care services of a provider, given or proposed to be given to a patient was approved or authorized.

(4) "Benefit determination" means a decision of the enrollee's entitlement to payment for covered health care services as defined in an agreement with the payor or its delegate.

(5) "Certificate" means a certificate of registration granted by the director to a review agent.

(6) "Complaint" means a written expression of dissatisfaction by a patient, or provider. The appeal of an adverse determination is not considered a complaint.

(7) "Concurrent assessment" means an assessment of the medical necessity and/or appropriateness of health care services conducted during a patient's hospital stay or course of treatment. If the medical problem is ongoing, this assessment may include the review of services after they have been rendered and billed. This review does not mean the elective requests for clarification of coverage or claims review or a provider's internal quality assurance program except if it is associated with a health care financing mechanism.

(8) "Department" means the department of health.

(9) "Director" means the director of the department of health.

(10) "Emergent health care services" has the same meaning as that meaning contained in the rules and regulations promulgated pursuant to chapter 12.3 of title 42 as may be amended from time to time and includes those resources provided in the event of the sudden onset of a medical, mental health, or substance abuse or other health care condition manifesting itself by acute symptoms of a severity (e.g. severe pain) where the absence of immediate medical attention could reasonably be expected to result in placing the patient's health in serious jeopardy, serious impairment to bodily or mental functions, or serious dysfunction of any body organ or part.

(11) "Patient" means an enrollee or participant in all hospital or medical plans seeking health care services and treatment from a provider.

(12) "Payor" means a health insurer, self-insured plan, nonprofit health service plan, health insurance service organization, preferred provider organization, health maintenance organization or other entity authorized to offer health insurance policies or contracts or pay for the delivery of health care services or treatment in this state.

(13) "Practitioner" means any person licensed to provide or otherwise lawfully providing health care services, including, but not limited to, a physician, dentist, nurse, optometrist, podiatrist, physical therapist, clinical social worker, or psychologist.

(14) "Prospective assessment" means an assessment of the medical necessity and/or appropriateness of health care services prior to services being rendered.

(15) "Provider" means any health care facility, as defined in § 23-17-2 including any mental health and/or substance abuse treatment facility, physician, or other licensed practitioners identified to the review agent as having primary responsibility for the care, treatment, and services rendered to a patient.

(16) "Retrospective assessment" means an assessment of the medical necessity and/or appropriateness of health care services that have been rendered. This shall not include reviews conducted when the review agency has been obtaining ongoing information.

(17) "Review agent" means a person or entity or insurer performing utilization review that is either employed by, affiliated with, under contract with, or acting on behalf of:

(i) A business entity doing business in this state;

(ii) A party that provides or administers health care benefits to citizens of this state, including a health insurer, self-insured plan, non-profit health service plan, health insurance service organization, preferred provider organization or health maintenance organization authorized to offer health insurance policies or contracts or pay for the delivery of health care services or treatment in this state; or

(iii) A provider.

(18) "Same or similar specialty" means a practitioner who has the appropriate training and experience that is the same or similar as the attending provider in addition to experience in treating the same problems to include any potential complications as those under review.

(19) "Urgent health care services" has the same meaning as that meaning contained in the rules and regulations promulgated pursuant to chapter 12.3 of title 42 as may be amended from time to time and includes those resources necessary to treat a symptomatic medical, mental health, or substance abuse or other health care condition requiring treatment within a twenty-four (24) hour period of the onset of such a condition in order that the patient's health status not decline as a consequence. This does not include those conditions considered to be emergent health care services as defined in subdivision (10).

(20) "Utilization review" means the prospective, concurrent, or retrospective assessment of the necessity and/or appropriateness of the allocation of health care services of a provider, given or proposed to be given to a patient. Utilization review does not include:

(i) Elective requests for the clarification of coverage; or

(ii) Benefit determination; or

(iii) Claims review that does not include the assessment of the medical necessity and appropriateness; or

(iv) A provider's internal quality assurance program except if it is associated with a health care financing mechanism; or

(v) The therapeutic interchange of drugs or devices by a pharmacy operating as part of a licensed inpatient health care facility; or

(vi) The assessment by a pharmacist licensed pursuant to the provisions of chapter 19 of title 5 and practicing in a pharmacy operating as part of a licensed inpatient health care facility in the interpretation, evaluation and implementation of medical orders, including assessments and/or comparisons involving formularies and medical orders.

(21) "Utilization review plan" means a description of the standards governing utilization review activities performed by a private review agent.

(22) "Health care services" means and includes an admission, diagnostic procedure, therapeutic procedure, treatment, extension of stay, the ordering and/or filling of formulary or nonformulary medications, and any other services, activities, or supplies that are covered by the patient's benefit plan.

(23) "Therapeutic interchange" means the interchange or substitution of a drug with a dissimilar chemical structure within the same therapeutic or pharmacological class that can be expected to have similar outcomes and similar adverse reaction profiles when given in equivalent doses, in accordance with protocols approved by the president of the medical staff or medical director and the director of pharmacy.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2002, ch. 328, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1.)



Chapter 23-17.12-3 - General certificate requirements.

§ 23-17.12-3 General certificate requirements.  (a) A review agent shall not conduct utilization review in the state unless the department has granted the review agent a certificate.

(b) Individuals shall not be required to hold separate certification under this chapter when acting as either an employee of, an affiliate of, a contractor for, or otherwise acting on behalf of a certified review agent.

(c) The department shall issue a certificate to an applicant that has met the minimum standards established by this chapter, and regulations promulgated in accordance with it, including the payment of any fees as required, and other applicable regulations of the department.

(d) A certificate issued under this chapter is not transferable, and the transfer of fifty percent (50%) or more of the ownership of a review agent shall be deemed a transfer.

(e) After consultation with the payors and providers of health care, the department shall adopt regulations necessary to implement the provisions of this chapter.

(f) The director of health is authorized to establish any fees for initial application, renewal applications, and any other administrative actions deemed necessary by the director to implement this chapter.

(g) The total cost of certification under this title shall be borne by the certified entities and shall be one hundred and fifty percent (150%) of the total salaries paid to the certifying personnel of the department engaged in those certifications less any salary reimbursements and shall be paid to the director to and for the use of the department. That assessment shall be in addition to any taxes and fees otherwise payable to the state.

(h) The application and other fees required under this chapter shall be sufficient to pay for the administrative costs of the certificate program and any other reasonable costs associated with carrying out the provisions of this chapter.

(i) A certificate expires on the second anniversary of its effective date unless the certificate is renewed for a two (2) year term as provided in this chapter.

(j) Any systemic changes in the review agents operations relative to certification information on file shall be submitted to the department for approval within thirty (30) days prior to implementation.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1996, ch. 139, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2001, ch. 238, § 1; P.L. 2003, ch. 283, § 1; P.L. 2003, ch. 350, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1.)



Chapter 23-17.12-4 - Application process.

§ 23-17.12-4 Application process.  (a) An applicant requesting certification or recertification shall:

(1) Submit an application provided by the director; and

(2) Pay the application fee established by the director through regulation and § 23-17.12-3(f).

(b) The application shall:

(1) Be on a form and accompanied by supporting documentation that the director requires; and

(2) Be signed and verified by the applicant.

(c) Before the certificate expires, a certificate may be renewed for an additional two (2) years.

(d) If a completed application for recertification is being processed by the department, a certificate may be continued until a renewal determination is made.

(e) In conjunction with the application, the review agent shall submit information that the director requires including:

(1) A request that the state agency regard specific portions of the standards and criteria or the entire document to constitute "trade secrets" within the meaning of that term in § 38-2-2(4)(i)(B);

(2) The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

(3) A copy of the materials used to inform enrollees of the requirements under the health benefit plan for seeking utilization review or pre-certification and their rights under this chapter, including information on appealing adverse determinations;

(4) A copy of the materials designed to inform applicable patients and providers of the requirements of the utilization review plan;

(5) A list of the third party payors and business entities for which the review agent is performing utilization review in this state and a brief description of the services it is providing for each client; and

(6) Evidence of liability insurance or of assets sufficient to cover potential liability.

(f) The information provided must demonstrate that the review agent will comply with the regulations adopted by the director under this chapter.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1995, ch. 370, art. 40, § 65; P.L. 1996, ch. 139, § 1.; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1.)



Chapter 23-17.12-5 - General application requirements.

§ 23-17.12-5 General application requirements.  An application for certification or recertification shall be accompanied by documentation to evidence the following:

(1) The requirement that the review agent provide patients and providers with a summary of its utilization review plan including a summary of the standards, procedures and methods to be used in evaluating proposed or delivered health care services;

(2) The circumstances, if any, under which utilization review may be delegated to any other utilization review program and evidence that the delegated agency is a certified utilization review agency delegated to perform utilization review pursuant to all of the requirements of this chapter;

(3) A complaint resolution process consistent with subsection 23-17.12-2(6) and acceptable to the department, whereby patients, their physicians, or other health care providers may seek resolution of complaints and other matters of which the review agent has received written notice;

(4) The type and qualifications of personnel (employed or under contract) authorized to perform utilization review, including a requirement that only a practitioner with the same license status as the ordering practitioner, or a licensed physician or dentist, is permitted to make a prospective or concurrent adverse determination;

(5) The requirement that a representative of the review agent is reasonably accessible to patients, patient's family and providers at least five (5) days a week during normal business in Rhode Island and during the hours of the agency's review operations;

(6) The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

(7) The policies and procedures regarding the notification and conduct of patient interviews by the review agent;

(8) The requirement that no employee of, or other individual rendering an adverse determination for, a review agent may receive any financial incentives based upon the number of denials of certification made by that employee or individual;

(9) The requirement that the utilization review agent shall not impede the provision of health care services for treatment and/or hospitalization or other use of a provider's services or facilities for any patient;

(10) Evidence that the review agent has not entered into a compensation agreement or contract with its employees or agents whereby the compensation of its employees or its agents is based upon a reduction of services or the charges for those services, the reduction of length of stay, or utilization of alternative treatment settings; provided, nothing in this chapter shall prohibit agreements and similar arrangements; and

(11) An adverse determination and internal appeals process consistent with § 23-17.12-9 and acceptable to the department, whereby patients, their physicians, or other health care providers may seek prompt reconsideration or appeal of adverse determinations by the review agent.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1; P.L. 2008, ch. 475, § 50.)



Chapter 23-17.12-6 - Denial, suspension, or revocation of certificate.

§ 23-17.12-6 Denial, suspension, or revocation of certificate.  (a) The department may deny a certificate upon review of the application if, upon review of the application, it finds that the applicant proposing to conduct utilization review does not meet the standards required by this chapter or by any regulations promulgated pursuant to this chapter.

(b) The department may revoke a certificate and/or impose reasonable monetary penalties not to exceed five thousand dollars ($5,000) per violation in any case in which:

(1) The review agent fails to comply substantially with the requirements of this chapter or of regulations adopted pursuant to this chapter;

(2) The review agent fails to comply with the criteria used by it in its application for a certificate; or

(3) The review agent refuses to permit examination by the director to determine compliance with the requirements of this chapter and regulations promulgated pursuant to the authority granted to the director in this chapter; provided, however, that the examination shall be subject to the confidentiality and "need to know" provisions of subdivisions 23-17.12-9(c)(4) and (5). These determinations may involve consideration of any written grievances filed with the department against the review agent by patients or providers.

(c) Any applicant or certificate holder aggrieved by an order or a decision of the department made under this chapter without a hearing may, within thirty (30) days after notice of the order or decision, make a written request to the department for a hearing on the order or decision pursuant to § 42-35-15.

(d) The procedure governing hearings authorized by this section shall be in accordance with §§ 42-35-9  42-35-13 as stipulated in § 42-35-14(a). A full and complete record shall be kept of all proceedings, and all testimony shall be recorded but need not be transcribed unless the decision is appealed pursuant to § 42-35-15. A copy or copies of the transcript may be obtained by any interested party upon payment of the cost of preparing the copy or copies. Witnesses may be subpoenaed by either party.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1996, ch. 139, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1.)



Chapter 23-17.12-7 - Judicial review.

§ 23-17.12-7 Judicial review.  Any person who has exhausted all administrative remedies available to him or her within the department, and who is aggrieved by a final decision of the department under § 23-17.12-6, is entitled to judicial review pursuant to §§ 42-35-15 and 42-35-16.

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-8 - Waiver of requirements.

§ 23-17.12-8 Waiver of requirements.  (a) Except for utilization review agencies performing utilization review activities to determine the necessity and/or appropriateness of substance abuse and mental health care, treatment or services, the department shall waive all the requirements of this chapter, with the exception of those contained in §§ 23-17.12-9, (a)(1)-(3), (5), (6), (8), (b)(1)-(6), and (c)(2)-(6), 23-17.12-12, and 23-17.12-14, for a review agent that has received, maintains and provides evidence to the department of accreditation from the utilization review accreditation commission (URAC) or other organization approved by the director. The waiver shall be applicable only to those services that are included under the accreditation by the utilization review accreditation commission or other approved organization.

(b) The department shall waive the requirements of this chapter only when a direct conflict exists with those activities of a review agent that are conducted pursuant to contracts with the state or the federal government or those activities under other state or federal jurisdictions.

(c) The limitation in subsection 23-17.12-8(b) notwithstanding, the department may waive or exempt all or part of the requirements of this chapter by mutual written agreement with a state department or agency when such waiver or exemption is determined to be necessary and appropriate to the administration of a health care related program. The department shall promulgate such regulations as deemed appropriate to implement this provision.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1993, ch. 68, § 1; P.L. 1994, ch. 70, art. 36, § 2; P.L. 1996, ch. 139, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1.)



Chapter 23-17.12-9 - Review agency requirement for adverse determination and internal appeals.

§ 23-17.12-9 Review agency requirement for adverse determination and internal appeals.  (a) The adverse determination and appeals process of the review agent shall conform to the following:

(1) Notification of a prospective adverse determination by the review agent shall be mailed or otherwise communicated to the provider of record and to the patient or other appropriate individual as follows:

(i) Within fifteen (15) business days of receipt of all the information necessary to complete a review of non-urgent and/or non-emergent services;

(ii) Within seventy-two (72) hours of receipt of all the information necessary to complete a review of urgent and/or emergent services; and

(iii) Prior to the expected date of service.

(2) Notification of a concurrent adverse determination shall be mailed or otherwise communicated to the patient and to the provider of record period as follows:

(i) To the provider(s) prior to the end of the current certified period; and

(ii) To the patient within one business day of making the adverse determination.

(3) Notification of a retrospective adverse determination shall be mailed or otherwise communicated to the patient and to the provider of record within thirty (30) business days of receipt of a request for payment with all supporting documentation for the covered benefit being reviewed.

(4) A utilization review agency shall not retrospectively deny authorization for health care services provided to a covered person when an authorization has been obtained for that service from the review agent unless the approval was based upon inaccurate information material to the review or the health care services were not provided consistent with the provider's submitted plan of care and/or any restrictions included in the prior approval granted by the review agent.

(5) Any notice of an adverse determination shall include:

(i) The principal reasons for the adverse determination, to include explicit documentation of the criteria not met and/or the clinical rationale utilized by the agency's clinical reviewer in making the adverse determination. The criteria shall be in accordance with the agency criteria noted in subsection 23-17.12-9(d) and shall be made available within the first level appeal timeframe if requested unless otherwise provided as part of the adverse determination notification process;

(ii) The procedures to initiate an appeal of the adverse determination, including the name and telephone number of the person to contract with regard to an appeal;

(iii) The necessary contact information to complete the two-way direct communication defined in subdivision 23-17.12-9(a)(7); and

(iv) The information noted in subdivision 23-27.12-9(a)(5)(i)(ii)(iii) for all verbal notifications followed by written notification to the patient and provider(s).

(6) All initial retrospective adverse determinations of a health care service that had been ordered by a physician, dentist or other practitioner shall be made, documented and signed consistent with the regulatory requirements which shall be developed by the department with the input of review agents, providers and other affected parties.

(7) A level one appeal decision of an adverse determination shall not be made until an appropriately qualified and licensed review physician, dentist or other practitioner has spoken to, or otherwise provided for, an equivalent two-way direct communication with the patient's attending physician, dentist, other practitioner, other designated or qualified professional or provider responsible for treatment of the patient concerning the medical care, with the exception of the following:

(i) When the attending provider is not reasonably available;

(ii) When the attending provider chooses not to speak with agency staff;

(iii) When the attending provider has negotiated an agreement with the review agent for alternative care; and/or

(iv) When the attending provider requests a peer to peer communication prior to the adverse determination, the review agency shall then comply with subdivision 23-17.12-9(c)(1) in responding to such a request. Such requests shall be on the case specific basis unless otherwise arranged for in advance by the provider.

(8) All initial, prospective and concurrent adverse determinations of a health care service that had been ordered by a physician, dentist or other practitioner shall be made, documented and signed by a licensed practitioner with the same licensure status as the ordering practitioner or a licensed physician or dentist. This does not prohibit appropriately qualified review agency staff from engaging in discussions with the attending provider, the attending provider's designee or appropriate health care facility and office personnel regarding alternative service and treatment options. Such a discussion shall not constitute an adverse determination provided though that any change to the provider's original order and/or any decision for an alternative level of care must be made and/or appropriately consented to by the attending provider or the provider's designee responsible for treating the patient.

(9) The requirement that, upon written request made by or on behalf of a patient, any adverse determination and/or appeal shall include the written evaluation and findings of the reviewing physician, dentist or other practitioner. The review agent is required to accept a verbal request made by or on behalf of a patient for any information where a provider or patient can demonstrate that a timely response is urgent.

(b) The review agent shall conform to the following for the appeal of an adverse determination:

(1) The review agent shall maintain and make available a written description of the appeal procedure by which either the patient or the provider of record may seek review of determinations not to authorize a health care service. The process established by each review agent may include a reasonable period within which an appeal must be filed to be considered and that period shall not be less than sixty (60) days.

(2) The review agent shall notify, in writing, the patient and provider of record of its decision on the appeal as soon as practical, but in no case later than fifteen (15) or twenty-one (21) business days if verbal notice is given within fifteen (15) business days after receiving the required documentation on the appeal.

(3) The review agent shall also provide for an expedited appeals process for emergency or life threatening situations. Each review agent shall complete the adjudication of expedited appeals within two (2) business days of the date the appeal is filed and all information necessary to complete the appeal is received by the review agent.

(4) All first level appeals of determinations not to authorize a health care service that had been ordered by a physician, dentist, or other practitioner shall be made, documented, and signed by a licensed practitioner with the same licensure status as the ordering practitioner or a licensed physician or a licensed dentist.

(5) All second level appeal decisions shall be made, signed, and documented by a licensed practitioner in the same or a similar general specialty as typically manages the medical condition, procedure, or treatment under discussion.

(6) The review agent shall maintain records of written appeals and their resolution, and shall provide reports as requested by the department.

(c) The review agency must conform to the following requirements when making its adverse determination and appeal decisions:

(1) The review agent must assure that the licensed practitioner or licensed physician is reasonably available to review the case as required under subdivision 23-17.12-9(a)(7) and shall conform to the following:

(i) Each agency peer reviewer shall have access to and review all necessary information as requested by the agency and/or submitted by the provider(s) and/or patients;

(ii) Each agency shall provide accurate peer review contact information to the provider at the time of service, if requested, and/or prior to such service, if requested. This contact information must provide a mechanism for direct communication with the agency's peer reviewer;

(iii) Agency peer reviewers shall respond to the provider's request for a two-way direct communication defined in subdivision 23-17.12-9(a)(7)(iv) as follows:

(A) For a prospective review of non-urgent and non-emergent health care services, a response within one business day of the request for a peer discussion;

(B) For concurrent and prospective reviews of urgent and emergent health care services, a response within a reasonable period of time of the request for a peer discussion; and

(C) For retrospective reviews, prior to the first level appeal decision.

(iv) The review agency will have met the requirements of a two-way direct communication, when requested and/or as required prior to the first level of appeal, when it has made two (2) reasonable attempts to contact the attending provider directly.

(v) Repeated violations of this section shall be deemed to be substantial violations pursuant to § 23-17.12-14 and shall be cause for the imposition of penalties under that section.

(2) No reviewer at any level under this section shall be compensated or paid a bonus or incentive based on making or upholding an adverse determination.

(3) No reviewer under this section who has been involved in prior reviews of the case under appeal or who has participated in the direct care of the patient may participate as the sole reviewer in reviewing a case under appeal; provided, however, that when new information has been made available at the first level of appeal, then the review may be conducted by the same reviewer who made the initial adverse determination.

(4) A review agent is only entitled to review information or data relevant to the utilization review process. A review agent may not disclose or publish individual medical records or any confidential medical information obtained in the performance of utilization review activities. A review agent shall be considered a third party health insurer for the purposes of § 5-37.3-6(b)(6) of this state and shall be required to maintain the security procedures mandated in § 5-37.3-4(c).

(5) Notwithstanding any other provision of law, the review agent, the department, and all other parties privy to information which is the subject of this chapter shall comply with all state and federal confidentiality laws, including, but not limited to, chapter 37.3 of title 5 (Confidentiality of Health Care Communications and Information Act) and specifically § 5-37.3-4(c), which requires limitation on the distribution of information which is the subject of this chapter on a "need to know" basis, and § 40.1-5-26.

(6) The department may, in response to a complaint that is provided in written form to the review agent, review an appeal regarding any adverse determination, and may request information of the review agent, provider or patient regarding the status, outcome or rationale regarding the decision.

(d) The requirement that each review agent shall utilize and provide upon request, by Rhode Island licensed hospitals and the Rhode Island Medical Society, in either electronic or paper format, written medically acceptable screening criteria and review procedures which are established and periodically evaluated and updated with appropriate consultation with Rhode Island licensed physicians, hospitals, including practicing physicians, and other health care providers in the same specialty as would typically treat the services subject to the criteria as follows:

(1) Utilization review agents shall consult with no fewer than five (5) Rhode Island licensed physicians or other health care providers. Further, in instances where the screening criteria and review procedures are applicable to inpatients and/or outpatients of hospitals, the medical director of each licensed hospital in Rhode Island shall also be consulted. Utilization review agents who utilize screening criteria and review procedures provided by another entity may satisfy the requirements of this section if the utilization review agent demonstrates to the satisfaction of the director that the entity furnishing the screening criteria and review procedures has complied with the requirements of this section.

(2) Utilization review agents seeking initial certification shall conduct the consultation for all screening and review criteria to be utilized. Utilization review agents who have been certified for one year or longer shall be required to conduct the consultation on a periodic basis for the utilization review agent's highest volume services subject to utilization review during the prior year; services subject to the highest volume of adverse determinations during the prior year; and for any additional services identified by the director.

(3) Utilization review agents shall not include in the consultations as required under paragraph (1) of this subdivision, any physicians or other health services providers who have financial relationships with the utilization review agent other than financial relationships for provisions of direct patient care to utilization review agent enrollees and reasonable compensation for consultation as required by paragraph (1) of this subdivision.

(4) All documentation regarding required consultations, including comments and/or recommendations provided by the health care providers involved in the review of the screening criteria, as well as the utilization review agent's action plan or comments on any recommendations, shall be in writing and shall be furnished to the department on request. The documentation shall also be provided on request to any licensed health care provider at a nominal cost that is sufficient to cover the utilization review agent's reasonable costs of copying and mailing.

(5) Utilization review agents may utilize non-Rhode Island licensed physicians or other health care providers to provide the consultation as required under paragraph (1) of this subdivision, when the utilization review agent can demonstrate to the satisfaction of the director that the related services are not currently provided in Rhode Island or that another substantial reason requires such approach.

(6) Utilization review agents whose annualized data reported to the department demonstrate that the utilization review agent will review fewer than five hundred (500) such requests for authorization may request a variance from the requirements of this section.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1996, ch. 139, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1; P.L. 2006, ch. 221, § 1; P.L. 2006, ch. 355, § 1; P.L. 2008, ch. 475, § 50.)



Chapter 23-17.12-10 - External appeal requirements.

§ 23-17.12-10 External appeal requirements.  (a) In cases where the second level of appeal to reverse an adverse determination is unsuccessful, the review agent shall provide for an external appeal by an unrelated and objective appeal agency, selected by the director. The director shall promulgate rules and regulations including, but not limited to, criteria for designation, operation, policy, oversight, and termination of designation as an external appeal agency. The external appeal agency shall not be required to be certified under this chapter for activities conducted pursuant to its designation.

(b) The external appeal shall have the following characteristics:

(1) The external appeal review and decision shall be based on the medical necessity for the health care or service and the appropriateness of service delivery for which authorization has been denied.

(2) Neutral physicians, dentists, or other practitioners in the same or similar general specialty as typically manages the health care service shall be utilized to make the external appeal decisions.

(3) Neutral physicians, dentists, or other practitioners shall be selected from lists:

(i) Mutually agreed upon by the provider associations, insurers, and the purchasers of health services; and

(ii) Used during a twelve (12) month period as the source of names for neutral physician, dentist, or other practitioner reviewers.

(4) The neutral physician, dentist, or other practitioner may confer either directly with the review agent and provider, or with physicians or dentists appointed to represent them.

(5) Payment for the appeal fee charged by the neutral physician, dentist, or other practitioner shall be shared equally between the two (2) parties to the appeal; provided, however, that if the decision of the utilization review agent is overturned, the appealing party shall be reimbursed by the utilization review agent for their share of the appeal fee paid under this subsection.

(6) The decision of the external appeal agency shall be binding; however, any person who is aggrieved by a final decision of the external appeal agency is entitled to judicial review in a court of competent jurisdiction.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1999, ch. 222, § 1; P.L. 1999, ch. 512, § 1; P.L. 2005, ch. 184, § 1; P.L. 2005, ch. 238, § 1.)



Chapter 23-17.12-12 - Reporting requirements.

§ 23-17.12-12 Reporting requirements.  The department shall establish reporting requirements to determine if the utilization review programs are in compliance with the provisions of this chapter and applicable regulations.

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-13 - Lists.

§ 23-17.12-13 Lists.  The director shall periodically provide a list of private review agents issued certificates and the renewal date for those certificates to all licensed health care facilities and any other individual or organization requesting the list.

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-14 - Penalties.

§ 23-17.12-14 Penalties.  A person who substantially violates any provision of this chapter or any regulation adopted under this chapter or who submits any false information in an application required by this chapter is guilty of a misdemeanor and on conviction is subject to a penalty not exceeding five thousand dollars ($5,000).

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-15 - Annual report.

§ 23-17.12-15 Annual report.  The director shall issue an annual report to the governor and the general assembly concerning the conduct of utilization review in the state. The report shall include a description of utilization programs and the services they provide, an analysis of complaints filed against private review agents by patients or providers and an evaluation of the impact of utilization review programs on patient access to care.

History of Section.
(P.L. 1992, ch. 398, § 1.)



Chapter 23-17.12-16 - Fees.

§ 23-17.12-16 Fees.  The proceeds of any fees, monetary penalties, and fines collected pursuant to the provisions of this chapter shall be deposited as general revenues.

.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 1995, ch. 370, art. 40, § 65.)



Chapter 23-17.12-17 - Severability.

§ 23-17.12-17 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance shall be held invalid, that invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1992, ch. 398, § 1; P.L. 2001, ch. 86, § 71.)






Chapter 23-17.13 - Health Care Accessibility and Quality Assurance Act

Chapter 23-17.13-1 - Purpose.

§ 23-17.13-1 Purpose.  The legislature declares that:

(1) It is in the best interest of the public that those individuals and care entities involved with the delivery of plan coverage in our state meet the standards of this chapter to insure accessibility and quality for the state's patients;

(2) Nothing in the legislation is intended to prohibit a health care entity or contractor from forming limited networks of providers; and

(3) It is a vital state function to establish these standards for the conduct of health plans by a health care entity in Rhode Island.

History of Section.
(P.L. 1996, ch. 41, § 1.)



Chapter 23-17.13-2 - Definitions.

§ 23-17.13-2 Definitions.  As used in this chapter:

(1) "Adverse decision" means any decision by a review agent not to certify an admission, service, procedure, or extension of stay. A decision by a reviewing agent to certify an admission, service, or procedure in an alternative treatment setting, or to certify a modified extension of stay, shall not constitute an adverse decision if the reviewing agent and the requesting provider are in agreement regarding the decision.

(2) "Contractor" means a person/entity that:

(i) Establishes, operates or maintains a network of participating providers;

(ii) Contracts with an insurance company, a hospital or medical or dental service plan, an employer, whether under written or self insured, an employee organization, or any other entity providing coverage for health care services to administer a plan; and/or

(iii) Conducts or arranges for utilization review activities pursuant to chapter 17.12 of this title.

(3) "Direct service ratio" means the amount of premium dollars expended by the plan for covered services provided to enrollees on a plan's fiscal year basis.

(4) "Director" means the director of the department of health.

(5) "Emergency services" has the same meaning as the meaning contained in the rules and regulations promulgated pursuant to chapter 12.3 of title 42, as may be amended from time to time, and includes the sudden onset of a medical or mental condition that the absence of immediate medical attention could reasonably be expected to result in placing the patient's health in serious jeopardy, serious impairment to bodily or mental functions, or serious dysfunction of any bodily organ or part.

(6) "Health care entity" means a licensed insurance company, hospital, or dental or medical service plan or health maintenance organization, or a contractor as described in subdivision (2), that operates a health plan.

(7) "Health care services" includes, but is not limited to, medical, mental health, substance abuse, and dental services.

(8) "Health plan" means a plan operated by a health care entity as described in subdivision (6) that provides for the delivery of care services to persons enrolled in the plan through:

(i) Arrangements with selected providers to furnish health care services; and/or

(ii) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan.

(9) "Provider" means a physician, hospital, pharmacy, laboratory, dentist, or other state licensed or other state recognized provider of health care services or supplies, and whose services are recognized pursuant to 213(d) of the Internal Revenue Code, 26 U.S.C. § 213(d), that has entered into an agreement with a health care entity as described in subdivision (6) or contractor as described in subdivision (2) to provide these services or supplies to a patient enrolled in a plan.

(10) "Provider incentive plan" means any compensation arrangement between a health care entity or plan and a provider or provider group that may directly or indirectly have the effect of reducing or limiting services provided with respect to an individual enrolled in a plan.

(11) "Qualified health plan" means a plan that the director of the department of health certified, upon application by the program, as meeting the requirements of this chapter.

(12) "Qualified utilization review program" means utilization review program that meets the requirements of chapter 17.12 of this title.

(13) "Most favored rate clause" means a provision in a provider contract whereby the rates or fees to be paid by a health plan are fixed, established or adjusted to be equal to or lower than the rates or fees paid to the provider by any other health plan or third party payor.

History of Section.
(P.L. 1996, ch. 41, § 1; P.L. 2003, ch. 214, § 1.)



Chapter 23-17.13-3 - Certification of health plans.

§ 23-17.13-3 Certification of health plans.  (i) The director shall establish a process for certification of health plans meeting the requirements of certification in subsection (b).

(ii) The director shall act upon the health plan's completed application for certification within ninety (90) days of receipt of such application for certification.

(2) Review and recertification. To ensure compliance with subsection (b), the director shall establish procedures for the periodic review and recertification of qualified health plans not less than every five (5) years; provided, however, that the director may review the certification of a qualified health plan at any time if there exists evidence that a qualified health plan may be in violation of subsection (b).

(3) Cost of certification. The total cost of obtaining and maintaining certification under this title and compliance with the requirements of the applicable rules and regulations are borne by the entities so certified and shall be one hundred and fifty percent (150%) of the total salaries paid to the certifying personnel of the department engaged in those certifications less any salary reimbursements and shall be paid to the director to and for the use of the department. That assessment shall be in addition to any taxes and fees otherwise payable to the state.

(4) Standard definitions. To help ensure a patient's ability to make informed decisions regarding their health care, the director shall promulgate regulation(s) to provide for standardized definitions (unless defined in existing statute) of the following terms in this subdivision, provided, however, that no definition shall be construed to require a health care entity to add any benefit, to increase the scope of any benefit, or to increase any benefit under any contract:

(i) Allowable charge;

(ii) Capitation;

(iii) Co-payments;

(iv) Co-insurance;

(v) Credentialing;

(vi) Formulary;

(vii) Grace period;

(viii) Indemnity insurance;

(ix) In-patient care;

(x) Maximum lifetime cap;

(xi) Medical necessity;

(xii) Out-of-network;

(xiii) Out-patient;

(xiv) Pre-existing conditions;

(xv) Point of service;

(xvi) Risk sharing;

(xvii) Second opinion;

(xviii) Provider network;

(xix) Urgent care.

(b) Requirements for certification. The director shall establish standards and procedures for the certification of qualified health plans that conduct business in this state and who have demonstrated the ability to ensure that health care services will be provided in a manner to assure availability and accessibility, adequate personnel and facilities, and continuity of service, and has demonstrated arrangements for ongoing quality assurance programs regarding care processes and outcomes; other standards shall consist of, but are not limited to, the following:

(1) Prospective and current enrollees in health plans must be provided information as to the terms and conditions of the plan consistent with the rules and regulations promulgated under chapter 12.3 of title 42 so that they can make informed decisions about accepting and utilizing the health care services of the health plan. This must be standardized so that customers can compare the attributes of the plans, and all information required by this paragraph shall be updated at intervals determined by the director. Of those items required under this section, the director shall also determine which items shall be routinely distributed to prospective and current enrollees as listed in this subsection and which items may be made available upon request. The items to be disclosed are:

(i) Coverage provisions, benefits, and any restriction or limitations on health care services, including but not limited to, any exclusions as follows: by category of service, and if applicable, by specific service, by technology, procedure, medication, provider or treatment modality, diagnosis and condition, the latter three (3) of which shall be listed by name.

(ii) Experimental treatment modalities that are subject to change with the advent of new technology may be listed solely by the broad category "Experimental Treatments". The information provided to consumers shall include the plan's telephone number and address where enrollees may call or write for more information or to register a complaint regarding the plan or coverage provision.

(2) Written statement of the enrollee's right to seek a second opinion, and reimbursement if applicable.

(3) Written disclosure regarding the appeals process described in § 23-17.12-1 et seq. and in the rules and regulations for the utilization review of care services, promulgated by the department of health, the telephone numbers and addresses for the plan's office which handles complaints as well as for the office which handles the appeals process under § 23-17.12-1 et seq. and the rules and regulations for the utilization of health.

(4) Written statement of prospective and current enrollees' right to confidentiality of all health care record and information in the possession and/or control of the plan, its employees, its agents and parties with whom a contractual agreement exists to provide utilization review or who in any way have access to care information. A summary statement of the measures taken by the plan to ensure confidentiality of an individual's health care records shall be disclosed.

(5) Written disclosure of the enrollee's right to be free from discrimination by the health plan and the right to refuse treatment without jeopardizing future treatment.

(6) Written disclosure of a plan's policy to direct enrollees to particular providers. Any limitations on reimbursement should the enrollee refuse the referral must be disclosed.

(7) A summary of prior authorization or other review requirements including preauthorization review, concurrent review, post-service review, post-payment review and any procedure that may lead the patient to be denied coverage for or not be provided a particular service.

(8) Any health plan that operates a provider incentive plan shall not enter into any compensation agreement with any provider of covered services or pharmaceutical manufacturer pursuant to which specific payment is made directly or indirectly to the provider as an inducement or incentive to reduce or limit services, to reduce the length of stay or the use of alternative treatment settings or the use of a particular medication with respect to an individual patient, provided however, that capitation agreements and similar risk sharing arrangements are not prohibited.

(9) Health plans must disclose to prospective and current enrollees the existence of financial arrangements for capitated or other risk sharing arrangements that exist with providers in a manner described in paragraphs (i), (ii), and (iii):

(i) "This health plan utilizes capitated arrangements, with its participating providers, or contains other similar risk sharing arrangements;

(ii) This health plan may include a capitated reimbursement arrangement or other similar risk sharing arrangement, and other financial arrangements with your provider;

(iii) This health plan is not capitated and does not contain other risk sharing arrangements."

(10) Written disclosure of criteria for accessing emergency health care services as well as a statement of the plan's policies regarding payment for examinations to determine if emergency health care services are necessary, the emergency care itself, and the necessary services following emergency treatment or stabilization. The health plan must respond to the request of the treating provider for post-stabilization treatment by approving or denying it as soon as possible.

(11) Explanation of how health plan limitations impact enrollees, including information on enrollee financial responsibility for payment for co-insurance, co-payment, or other non-covered, out-of-pocket, or out-of-plan services. This shall include information on deductibles and benefits limitations including, but not limited to, annual limits and maximum lifetime benefits.

(12) The terms under which the health plan may be renewed by the plan enrollee, including any reservation by the plan of any right to increase premiums.

(13) Summary of criteria used to authorize treatment.

(14) A schedule of revenues and expenses, including direct service ratios and other statistical information which meets the requirements set forth below on a form prescribed by the director.

(15) Plan costs of health care services, including but not limited to all of the following:

(i) Physician services;

(ii) Hospital services, including both inpatients and outpatient services;

(iii) Other professional services;

(iv) Pharmacy services, excluding pharmaceutical products dispensed in a physician's office;

(v) Health education;

(vi) Substance abuse services and mental health services.

(16) Plan complaint, adverse decision, and prior authorization statistics. This statistical data shall be updated annually:

(i) The ratio of the number of complaints received to the total number of covered persons, reported by category, listed in paragraphs (b)(15)(i)  (vi);

(ii) The ratio of the number of adverse decisions issued to the number of complaints received, reported by category;

(iii) The ratio of the number of prior authorizations denied to the number of prior authorizations requested, reported by category;

(iv) The ratio of the number of successful enrollee appeals to the total number of appeals filed.

(17) Plans must demonstrate that:

(i) They have reasonable access to providers, so that all covered health care services will be provided. This requirement cannot be waived and must be met in all areas where the health plan has enrollees;

(ii) Urgent health care services, if covered, shall be available within a time frame that meets standards set by the director.

(18) A comprehensive list of participating providers listed by office location, specialty if applicable, and other information as determined by the director, updated annually.

(19) Plans must provide to the director, at intervals determined by the director, enrollee satisfaction measures. The director is authorized to specify reasonable requirements for these measures consistent with industry standards to assure an acceptable degree of statistical validity and comparability of satisfaction measures over time and among plans. The director shall publish periodic reports for the public providing information on health plan enrollee satisfaction.

(1) Upon receipt of an application for certification, the director shall notify and afford the public an opportunity to comment upon the application.

(2) A health care plan will meet the requirements of certification, subsection (b) by providing information required in subsection (b) to any state or federal agency in conformance with any other applicable state or federal law, or in conformity with standards adopted by an accrediting organization provided that the director determines that the information is substantially similar to the previously mentioned requirements and is presented in a format that provides a meaningful comparison between health plans.

(3) All health plans shall be required to establish a mechanism, under which providers, including local providers participating in the plan, provide input into the plan's health care policy, including technology, medications and procedures, utilization review criteria and procedures, quality and credentialing criteria, and medical management procedures.

(4) All health plans shall be required to establish a mechanism under which local individual subscribers to the plan provide input into the plan's procedures and processes regarding the delivery of health care services.

(5) A health plan shall not refuse to contract with or compensate for covered services an otherwise eligible provider or non-participating provider solely because that provider has in good faith communicated with one or more of his or her patients regarding the provisions, terms or requirements of the insurer's products as they relate to the needs of that provider's patients.

(6) All health plans shall be required to publicly notify providers within the health plans' geographic service area of the opportunity to apply for credentials. This notification process shall be required only when the plan contemplates adding additional providers and may be specific as to geographic area and provider specialty. Any provider not selected by the health plan may be placed on a waiting list.

(ii) This credentialing process shall begin upon acceptance of an application from a provider to the plan for inclusion.

(iii) Each application shall be reviewed by the plan's credentialing body.

(iv) All health plans shall develop and maintain credentialing criteria to be utilized in adding providers from the plans' network. Credentialing criteria shall be based on input from providers credentialed in the plan and these standards shall be available to applicants. When economic considerations are part of the decisions, the criteria must be available to applicants. Any economic profiling must factor the specialty utilization and practice patterns and general information comparing the applicant to his or her peers in the same specialty will be made available. Any economic profiling of providers must be adjusted to recognize case mix, severity of illness, age of patients and other features of a provider's practice that may account for higher than or lower than expected costs. Profiles must be made available to those so profiled.

(7) A health plan shall not exclude a provider of covered services from participation in its provider network based solely on:

(i) The provider's degree or license as applicable under state law; or

(ii) The provider of covered services lack of affiliation with, or admitting privileges at a hospital, if that lack of affiliation is due solely to the provider's type of license.

(8) Health plans shall not discriminate against providers solely because the provider treats a substantial number of patients who require expensive or uncompensated medical care.

(9) The applicant shall be provided with all reasons used if the application is denied.

(10) Plans shall not be allowed to include clauses in physician or other provider contracts that allow for the plan to terminate the contract "without cause"; provided, however, cause shall include lack of need due to economic considerations.

(11) There shall be due process for non-institutional providers for all adverse decisions resulting in a change of privileges of a credentialed non-institutional provider. The details of the health plan's due process shall be included in the plan's provider contracts.

(ii) A health plan is deemed to have met the adequate notice and hearing requirement of this section with respect to a non-institutional provider if the following conditions are met (or are waived voluntarily by the non-institutional provider):

(A) The provider shall be notified of the proposed actions and the reasons for the proposed action.

(B) The provider shall be given the opportunity to contest the proposed action.

(C) The health plan has developed an internal appeals process that has reasonable time limits for the resolution of an internal appeal.

(12) If the plan places a provider or provider group at financial risk for services not provided by the provider or provider group, the plan must require that a provider or group has met all appropriate standards of the department of business regulation.

(13) A health plan shall not include a most favored rate clause in a provider contract.

History of Section.
(P.L. 1996, ch. 41, § 1; P.L. 1999, ch. 123, § 1; P.L. 2003, ch. 214, § 1; P.L. 2008, ch. 475, § 51.)



Chapter 23-17.13-4 - Penalties and enforcement.

§ 23-17.13-4 Penalties and enforcement.  (a) The director of the department of health may, in lieu of the suspension or revocation of a license, levy an administrative penalty in an amount not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000), if reasonable notice, in writing, is given of the intent to levy the penalty and the particular health organization has a reasonable time in which to remedy the defect in its operations which gave rise to the penalty citation. The director of health may augment this penalty by an amount equal to the sum that the director calculates to be the damages suffered by enrollees or other members of the public.

(b) Any person who knowingly and willfully violates this chapter shall be guilty of a misdemeanor and may be punished by a fine not to exceed five hundred dollars ($500) or by imprisonment for a period not exceeding one year, or both.

(c) If the director of health shall for any reason have cause to believe that any violation of this chapter has occurred or is threatened, the director of health may give notice to the particular health organization and to their representatives, or other persons who appear to be involved in the suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violation;

(2) Proceedings under this subsection shall be governed by chapter 35 of title 42.

(d) The director of health may issue an order directing a particular health organization or a representative of that health organization to cease and desist from engaging in any act or practice in violation of the provisions of this chapter;

(2) Within thirty (30) days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. Those hearings shall be conducted pursuant to §§ 42-35-9 through 42-35-13, and judicial review shall be available as provided by §§ 42-35-15 and 42-35-16.

(e) In the case of any violation of the provisions of this chapter, if the director of health elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (d), the director of health may institute a proceeding to obtain injunctive relief, or seeking other appropriate relief, in the superior court for the county of Providence.

History of Section.
(P.L. 1996, ch. 41, § 1.)



Chapter 23-17.13-5 - Severability.

§ 23-17.13-5 Severability.  If any section, clause, or provision of this chapter shall be held either unconstitutional or ineffective in whole or in part to the extent that it is not unconstitutional or ineffective, it shall be valid and effective and no other section, clause or provision shall on account thereof be termed invalid or ineffective.

History of Section.
(P.L. 1996, ch. 41, § 1.)



Chapter 23-17.13-6 - Contracts with providers for dental services.

§ 23-17.13-6 Contracts with providers for dental services.  (a) No contract between a dental plan of a health care entity and a dentist for the provision of services to patients may require that a dentist provide services to its subscribers at a fee set by the health care entity unless said services are covered services under the applicable subscriber agreement. "Covered services," as used herein, means services reimbursable under the applicable subscriber agreement, subject to such contractual limitations on subscriber benefits as may apply, including, for example, deductibles, waiting period or frequency limitations.

(b) For the purposes of this section "dental plan" shall include any policy of insurance which is issued by a health care entity which provides for coverage of dental services not in connection with a medical plan.

History of Section.
(P.L. 2009, ch. 41, § 1; P.L. 2009, ch. 52, § 1.)






Chapter 23-17.14 - The Hospital Conversions Act

Chapter 23-17.14-1 - Short title.

§ 23-17.14-1 Short title.  This chapter shall be known and may be cited as "The Hospital Conversions Act".

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-2 - Findings.

§ 23-17.14-2 Findings.  The general assembly finds and declares that:

(1) Rhode Island has a proud history of non-profit hospitals and philanthropic support of medical services, education and research;

(2) Hospitals in Rhode Island provide overall high quality care at a reasonable cost;

(3) Hospitals in Rhode Island have experienced substantial declines in occupancy as the healthcare system has changed.

(4) Hospitals require capital to maintain operations and to modernize facilities and services;

(5) Nationally and regionally private investment is being made that results in the conversion of not-for-profit and public hospitals into for-profit hospitals;

(6) There are hospitals in Rhode Island that have provided and continue to provide important services to communities that submit that their survival may depend on the ability to enter into agreements that result in the investment of private capital and their conversion to for-profit status;

(7) Hospitals both not-for-profit and for-profit are merging and forming networks to achieve integration, stability and efficiency and the presence of these networks affects competition;

(8) There are concerns that hospital networks may engage in practices that affect the quality medical services in the community as a whole and for more vulnerable members of society in particular;

(9) In order to protect public health and welfare and public and charitable assets, it is necessary to establish standards and procedures for hospital conversions.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-3 - Purpose of provisions.

§ 23-17.14-3 Purpose of provisions.  The purpose of this chapter is to:

(1) Assure the viability of a safe, accessible and affordable healthcare system that is available to all of the citizens of the state;

(2) To establish a process to review whether for-profit hospitals will maintain, enhance, or disrupt the delivery of healthcare in the state and to monitor hospital performance to assure that standards for community benefits continue to be met;

(3) To establish a review process and criteria for review of hospital conversions;

(4) To clarify the jurisdiction and the authority of the department of health to protect public health and welfare and the department of attorney general to preserve and protect public and charitable assets in reviewing both hospital conversions which involve for-profit corporations and hospital conversions which include only not-for-profit corporations; and

(5) To provide for independent foundations to hold and distribute proceeds of hospital conversions consistent with the acquiree's original purpose or for the support and promotion of health care and social needs in the affected community.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-4 - Definitions.

§ 23-17.14-4 Definitions.  For purposes of this chapter:

(1) "Acquiree" means the person or persons that lose(s) any ownership or control in the new hospital as a result of a conversion, as the terms "conversion," "new hospital," and "person(s)" are defined within this chapter;

(2) "Acquiror" means the person or persons which gain(s) an ownership or control in the new hospital as a result of a conversion, as the terms "conversion," "new hospital," and "person(s)" are defined within this chapter;

(3) "Affected community" means any city or town within the state wherein an existing hospital is physically located and/or those cities and towns whose inhabitants are regularly served by the existing hospital;

(4) "Charity care" is defined as health care services provided by a hospital without charge to a patient and for which the hospital does not and has not expected payment;

(5) "Community benefit" means the provision of hospital services that meet the ongoing needs of the community for primary and emergency care in a manner that enables families and members of the community to maintain relationships with person who are hospitalized or are receiving hospital services, and shall also include, but not be limited to charity care and uncompensated care;

(6) "Conversion" means any transfer by a person or persons of an ownership or membership interest or authority in a hospital, or the assets of a hospital, whether by purchase, merger, consolidation, lease, gift, joint venture, sale, or other disposition which results in a change of ownership or control or possession of twenty percent (20%) or greater of the members or voting rights or interests of the hospital or of the assets of the hospital or pursuant to which, by virtue of the transfer, a person, together with all persons affiliated with the person, holds or owns, in the aggregate, twenty percent (20%) or greater of the membership or voting rights or interests of the hospital or of the assets of the hospital, or the removal, addition or substitution of a partner which results in a new partner gaining or acquiring a controlling interest in the hospital, or any change in membership which results in a new person gaining or acquiring a controlling vote in the hospital;

(7) "Current conflict of interest forms" means conflict of interest forms signed within one year prior to the date the application is submitted in the same form as submitted to auditors for the transacting parties in connection with the preparation of financial statements, or in such other form as is acceptable to the attorney general, together with a description of any conflicts of interest that have been discovered by or disclosed to a transacting party since the date of such conflict of interest forms;

(8) "Department" means the department of health. However "departments" shall mean the department of health and the department of the attorney general;

(9) "Director" means the director of the department of health;

(10) "Existing hospital" means the acquiree hospital as it exists prior to the acquisition;

(11) "For-profit corporation" means a legal entity formed for the purpose of transacting business which has as any one of its purposes pecuniary profit;

(12) "Hospital" means a person or governmental entity licensed in accordance with chapter 17 of this title to establish, maintain and operate a hospital;

(13) "New hospital" means the acquiree hospital as it exists after the completion of a conversion;

(14) "Not-for-profit corporation means a legal entity formed for some charitable or benevolent purpose and not-for-profit which has been exempted from taxation pursuant to Internal Revenue Code § 501(c)(3), 26 U.S.C. § 501(c)(3);

(15) "Person" means any individual, trust or estate, partnership, corporation (including associations, joint stock companies and insurance companies), state or political subdivision or instrumentality of the state;

(16) "Senior managers" or "senior management" means executives and senior level managers of a transacting party;

(17) "Transacting parties" means the acquiree and the acquiror;

(18) "Uncompensated care" means a combination of free care, which the hospital provides at no cost to the patient, bad debt, which the hospital bills for but does not collect, and less than full Medicaid reimbursement amounts.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-5 - Prior approval required  Department of attorney general and department of health.

§ 23-17.14-5 Prior approval required  Department of attorney general and department of health.  (a) A conversion shall require review and approval from the department of attorney general and from the department of health in accordance with the provisions of this chapter; except as provided for under § 23-17.14-12.1 hereof, but shall remain subject to the authority of the attorney general pursuant to § 23-17.14-21 hereof.

(b) The review by the departments shall occur concurrently, and neither department shall delay its review or determination because the other department has not completed its review or issued its determination. The applicant may request that the review by the department occur concurrently with the review of any relevant federal regulatory authority.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-6 - Initial application  Conversions involving for-profit corporations or not-for-profit as acquirors.

§ 23-17.14-6 Initial application  Conversions involving for-profit corporations or not-for-profit as acquirors.  (a) No person shall engage in a conversion with a for profit corporation as the acquiror and a not-for-profit corporation as the acquiree involving the establishment, maintenance, or operation of a hospital or a conversion subject to § 23-17.14-9 without prior approval of both the department of attorney general and the department of health. The review of the two (2) departments shall occur concurrently, and neither department shall delay its review or determination because the other department has not completed its review or issued its determination. The applicant may request that the review by the departments occur concurrently with the review of any relevant federal regulatory authority. The transacting parties shall file an initial application in accordance with subsection (b) of this section that shall, at minimum, include the following information with respect to each transacting party and to the proposed new hospital:

(1) A detailed summary of the proposed conversion;

(2) Names, addresses and phone numbers of the transacting parties;

(3) Name, address, phone number, occupation, and tenure of all officers, members of the board of directors, trustees, executives, and senior managers, including for each position, current persons and persons holding such position during the past two (2) years;

(4) A list of all committees, subcommittees, task forces, or similar entities of the board of directors or trustees, including a short description of the purpose of each committee, subcommittee, task force, or similar entity and the name, address, phone number, occupation, and tenure of each member;

(5) Agenda and minutes of all meetings of the board of directors or trustees and any of its committees, subcommittees, task forces related to the conversion, or similar entities excluding those focused on peer review and confidential medical matters, that occurred within the two (2) year period prior to submission of the application, including, upon the request of the department or attorney general, any meeting packages;

(6) Articles of incorporation and certificate of incorporation;

(7) Bylaws and organizational charts;

(8) Organizational structure for existing transacting parties and each partner, affiliate, parent, subsidiary or related corporate entity in which the acquiror has a twenty percent (20%) or greater ownership interest;

(9) Conflict of interest statements, policies and procedures;

(10) Names, addresses and phone numbers of professional consultants engaged in connection with the proposed conversion;

(11) Copies of audited income statements, balance sheets, other financial statements, and management letters for the past three (3) years and to the extent they have been made public, audited interim financial statements and income statements together with detailed description of the financing structure of the proposed conversion including equity contribution, debt restructuring, stock issuance, partnership interests, stock offerings and the like;

(12) A detailed description of real estate issues including title reports for land owned and lease agreements concerning the proposed conversion;

(13) A detailed description as each relates to the proposed transaction for equipment leases, insurance, regulatory compliance, tax status, pending litigation or pending regulatory citations, pension plan descriptions and employee benefits, environmental reports, assessments and organizational goals;

(14) Copies of reports analyzing the proposed conversion during the past three (3) years including, but not limited to, reports by appraisers, accountants, investment bankers, actuaries and other experts;

(15) Copies of any opinions or memoranda addressing the state and federal tax consequences of the proposed conversion prepared for a transacting party by an attorney, accountant, or other expert;

(16) A description of the manner in which the price was determined including which methods of valuation and what data were used, and the names and addresses of persons preparing the documents, and this information is deemed to be proprietary;

(17) Patient statistics for the past three (3) years and patient projections for the next one year including patient visits, admissions, emergency room visits, clinical visits, and visits to each department of the hospital, admissions to nursing care or visits by affiliated home health care entities;

(18) The name and mailing address of all licensed facilities in which the for-profit corporation maintains an ownership interest or controlling interest or operating authority;

(19) A list of pending or adjudicated citations, violations or charges against the facilities listed in subdivision (a)(18) brought by any governmental agency or accrediting agency within the past three (3) years and the status or disposition of each matter with regard to patient care and charitable asset matters;

(20) A list of uncompensated care provided over the past three (3) years by each facility listed in subdivision (a)(18) and detail as to how that amount was calculated;

(21) Copies of all documents related to:

(i) Identification of all charitable assets

(ii) Accounting of all charitable assets for the past three (3) years; and

(iii) Distribution of the charitable assets including, but not limited to, endowments, restricted, unrestricted and specific purpose funds as each relates to the proposed transaction;

(22) A description of charity care and uncompensated care provided by the existing hospital for the previous three (3) year period to the present including a dollar amount and a description of services provided to patients;

(23) A description of bad debt incurred by the existing hospital for the previous three (3) years for which payment was anticipated but not received;

(24) A description of the plan as to how the new hospital will provide community benefit and charity care during the first three (3) years of operation;

(25) A description of how the new hospital will monitor and value charity care services and community benefit;

(26) The names of persons currently holding a position as an officer, director, board member, or senior manager who will or will not maintain any position with the new hospital and whether any said person will receive any salary, severance stock offering or any financial gain, current or deferred, as a result of or in relation to the proposed conversion;

(27) Copies of capital and operating budgets or other financial projections for the new hospital during the first three (3) years of operation;

(28) Copies of plans relative to staffing during the first three (3) years at the new hospital;

(29) A list of all medical services, departments and clinical services, and administrative services which will be maintained at the new hospital;

(30) A description of criteria established by the board of directors of the existing hospital for pursuing a proposed conversion with one or more health care providers;

(31) Copies of reports of any due diligence review performed by each transacting party in relation to the proposed conversion. These reports are to be held by the attorney general and department of health as confidential and not released to the public regardless of any determination made pursuant to § 23-17.14-32 and not withstanding any other provision of the general laws;

(32) A description of request for proposals issued by the existing hospital relating to pursuing a proposed conversion;

(33) Copies of reports analyzing affiliations, mergers, or other similar transactions considered by any of the transacting parties during the past three (3) years, including, but not limited to, reports by appraisers, accountants, investment bankers, actuaries and other experts;

(34) A copy of proposed contracts or description of proposed contracts or arrangements with senior managers, board members, officers, or directors of the existing hospital for severance consulting services or covenants not to compete following completion of the proposed conversion;

(35) A copy or description of all agreements or proposed agreements reflecting any current and/or future employment or compensated relationship between the acquiror (or any related entity) and any officer, director, board member, or senior manager of the acquiree (or any related entity);

(36) A copy or description of all agreements executed or anticipated to be executed by any of the transacting parties in connection with the proposed conversion;

(37) Copies of documents or description of any proposed plan for any entity to be created for charitable assets, including but not limited to, endowments, restricted, unrestricted and specific purpose funds, the proposed articles of incorporation, by-laws, mission statement, program agenda, method of appointment of board members, qualifications of board members, duties of board members, and conflict of interest policies;

(38) Description of all departments, clinical, social, or other services or medical services that will be eliminated or significantly reduced at the new hospital;

(39) Description of staffing levels of all categories of employees, including full-time, part-time, and contract employees currently working at or providing services to the existing hospital and description of any anticipated or proposed changes in current staffing levels;

(40) Copies of current conflict of interest forms from all incumbent or recently incumbent officers, members of the boards of directors or trustees and senior managers, including the medical directors, of the transacting parties on a form acceptable to the attorney general; "incumbent or recently incumbent" means those individuals holding the position at the time the application is submitted and any individual who held a similar position within one year prior to the application's acceptance;

(41) If the acquiror is a for profit corporation that has acquired a not for profit hospital under the provisions of this chapter, the application shall also include a complete statement of performance during the preceding one year with regard to the terms and conditions of approval of conversion and each projection, plan, or description submitted as part of the application for any conversion completed under an application submitted pursuant to this section and made a part of an approval for the conversion pursuant to § 23-17.14-7, 23-17.14-8 or 23-14.14-19;

(42) Copies of IRS Form 990 for any transacting party required by federal law to file such a form for each of the three (3) years prior to the submission of the application.

(b) Two (2) copies of the initial application shall be provided to each of the department of health and department of the attorney general simultaneously by United States mail, certified, return receipt requested. Filings may be submitted electronically if acceptable to the department of health and/or attorney general.

(c) Except for information determined by the attorney general in accordance with § 23-17.14-32 to be confidential and/or proprietary, or otherwise required by law to be maintained as confidential, the initial application and supporting documentation shall be considered public records and shall be available for inspection upon request.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-7 - Review process of the department of attorney general and the department of health and review criteria by department of attorney general.

§ 23-17.14-7 Review process of the department of attorney general and the department of health and review criteria by department of attorney general.  (a) The department of attorney general shall review all conversions involving a hospital in which one or more of the transacting parties involves a for profit corporation as the acquiror and a not for profit corporation as the acquiree.

(b) In reviewing proposed conversions in accordance with this section and § 23-17.14-10, the department of attorney general and department of health shall adhere to the following process:

(1) Within thirty (30) days after receipt of an initial application, the department of attorney general and department of health shall jointly advise the applicant, in writing, whether the application is complete, and, if not, shall specify all additional information the applicant is required to provide;

(2) The applicant will submit the additional information within thirty (30) working days. If the additional information is submitted within the thirty (30) day period, the department of attorney general and department of health will have ten (10) working days within which to determine acceptability of the additional information. If the additional information is not submitted by the applicant within the thirty (30) day period or if either agency determines the additional information submitted by the applicant is insufficient, the application will be rejected without prejudice to the applicant's right to resubmit, the rejection to be accompanied by a detailed written explanation of the reasons for rejection. If the department of attorney general and department of health determine the additional information to be as requested, the applicant will be notified, in writing, of the date of acceptance of the application;

(3) Within thirty (30) working days after acceptance of the initial application, the department of attorney general shall render its determination on confidentiality pursuant to § 23-17.14-32 and the department of attorney general and department of health shall publish notice of the application in a newspaper of general circulation in the state and shall notify by United States mail any person who has requested notice of the filing of the application. The notice shall:

(i) State that an initial application has been received and accepted for review,

(ii) State the names of the transacting parties,

(iii) State the date by which a person may submit written comments to the department of attorney general or department of health, and

(iv) Provide notice of the date, time and place of informational meeting open to the public which shall be conducted within sixty (60) days of the date of the notice;

(4) The department of attorney general and department of health shall each approve, approve with conditions directly related to the proposed conversion, or disapprove the application within one hundred twenty (120) days of the date of acceptance of the application.

(c) In reviewing an application pursuant to subsection (a) the department of the attorney general shall consider the following criteria:

(1) Whether the proposed conversion will harm the public's interest in trust property given, devised, or bequeathed to the existing hospital for charitable, educational or religious purposes located or administered in this state;

(2) Whether a trustee or trustees of any charitable trust located or administered in this state will be deemed to have exercised reasonable care, diligence, and prudence in performing as a fiduciary in connection with the proposed conversion;

(3) Whether the board established appropriate criteria in deciding to pursue a conversion in relation to carrying out its mission and purposes;

(4) Whether the board formulated and issued appropriate requests for proposals in pursuing a conversion;

(5) Whether the board considered the proposed conversion as the only alternative or as the best alternative in carrying out its mission and purposes;

(6) Whether any conflict of interest exists concerning the proposed conversion relative to members of the board, officers, directors, senior management, experts or consultants engaged in connection with the proposed conversion including, but not limited to, attorneys, accountants, investment bankers, actuaries, health care experts, or industry analysts;

(7) Whether individuals described in subdivision (c)(6) were provided with contracts or consulting agreements or arrangements which included pecuniary rewards based in whole, or in part on the contingency of the completion of the conversion;

(8) Whether the board exercised due care in engaging consultants with the appropriate level of independence, education, and experience in similar conversions;

(9) Whether the board exercised due care in accepting assumptions and conclusions provided by consultants engaged to assist in the proposed conversion;

(10) Whether the board exercised due care in assigning a value to the existing hospital and its charitable assets in proceeding to negotiate the proposed conversion;

(11) Whether the board exposed an inappropriate amount of assets by accepting in exchange for the proposed conversion future or contingent value based upon success of the new hospital;

(12) Whether officers, directors, board members or senior management will receive future contracts in existing, new, or affiliated hospital or foundations;

(13) Whether any members of the board will retain any authority in the new hospital;

(14) Whether the board accepted fair consideration and value for any management contracts made part of the proposed conversion;

(15) Whether individual officers, directors, board members or senior management engaged legal counsel to consider their individual rights or duties in acting in their capacity as a fiduciary in connection with the proposed conversion;

(16) Whether the proposed conversion results in an abandonment of the original purposes of the existing hospital or whether a resulting entity will depart from the traditional purposes and mission of the existing hospital such that a cy pres proceeding would be necessary;

(17) Whether the proposed conversion contemplates the appropriate and reasonable fair market value;

(18) Whether the proposed conversion was based upon appropriate valuation methods including, but not limited to, market approach, third party report or fairness opinion;

(19) Whether the conversion is proper under the Rhode Island Nonprofit Corporation Act;

(20) Whether the conversion is proper under applicable state tax code provisions;

(21) Whether the proposed conversion jeopardizes the tax status of the existing hospital;

(22) Whether the individuals who represented the existing hospital in negotiations avoided conflicts of interest;

(23) Whether officers, board members, directors, or senior management deliberately acted or failed to act in a manner that impacted negatively on the value or purchase price;

(24) Whether the formula used in determining the value of the existing hospital was appropriate and reasonable which may include, but not be limited to factors such as: the multiple factor applied to the "EBITDA"  earnings before interest, taxes, depreciation, and amortization; the time period of the evaluation; price/earnings multiples; the projected efficiency differences between the existing hospital and the new hospital; and the historic value of any tax exemptions granted to the existing hospital;

(25) Whether the proposed conversion appropriately provides for the disposition of proceeds of the conversion that may include, but not be limited to:

(i) Whether an existing entity or a new entity will receive the proceeds;

(ii) Whether appropriate tax status implications of the entity receiving the proceeds have been considered;

(iii) Whether the mission statement and program agenda will be or should be closely related with the purposes of the mission of the existing hospital;

(iv) Whether any conflicts of interest arise in the proposed handling of the conversion's proceeds;

(v) Whether the bylaws and articles of incorporation have been prepared for the new entity;

(vi) Whether the board of any new or continuing entity will be independent from the new hospital;

(vii) Whether the method for selecting board members, staff, and consultants is appropriate;

(viii) Whether the board will comprise an appropriate number of individuals with experience in pertinent areas such as foundations, health care, business, labor, community programs, financial management, legal, accounting, grant making and public members representing diverse ethnic populations and the interests of the affected community;

(ix) Whether the size of the board and proposed length of board terms are sufficient;

(26) Whether the transacting parties are in compliance with the Charitable Trust Act, chapter 9 of title 18; and

(27) Whether a right of first refusal to repurchase the assets has been retained.

(28) Whether the character, commitment, competence and standing in the community, or any other communities served by the transacting parties are satisfactory;

(29) Whether a control premium is an appropriate component of the proposed conversion; and

(30) Whether the value of assets factored in the conversion is based on past performance or future potential performance.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-8 - Review process and review criteria by department of health for conversions involving for-profit corporation as acquiror.

§ 23-17.14-8 Review process and review criteria by department of health for conversions involving for-profit corporation as acquiror.  (a) The department shall review all proposed conversions involving a hospital in which one or more of the transacting parties involves a for-profit corporation as the acquiror and a not-for-profit corporation as the acquiree.

(b) In reviewing an application for a conversion involving hospitals in which one or more of the transacting parties is a for-profit corporation as the acquiror the department shall consider the following criteria:

(1) Whether the character, commitment, competence, and standing in the community, or any other communities served by the proposed transacting parties, are satisfactory;

(2) Whether sufficient safeguards are included to assure the affected community continued access to affordable care;

(3) Whether the transacting parties have provided clear and convincing evidence that the new hospital will provide health care and appropriate access with respect to traditionally underserved populations in the affected community;

(4) Whether procedures or safeguards are assured to insure that ownership interests will not be used as incentives for hospital employees or physicians to refer patients to the hospital;

(5) Whether the transacting parties have made a commitment to assure the continuation of collective bargaining rights, if applicable, and retention of the workforce;

(6) Whether the transacting parties have appropriately accounted for employment needs at the facility and addressed workforce retraining needed as a consequence of any proposed restructuring;

(7) Whether the conversion demonstrates that the public interest will be served considering the essential medical services needed to provide safe and adequate treatment, appropriate access and balanced health care delivery to the residents of the state; and

(8) Whether the acquiror has demonstrated that it has satisfactorily met the terms and conditions of approval for any previous conversion pursuant to an application submitted under § 23-17.14-6.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1.)



Chapter 23-17.14-9 - Initial application  Conversions limited to not-for-profit corporations.

§ 23-17.14-9 Initial application  Conversions limited to not-for-profit corporations.  All conversions which are limited to not-for-profit corporations which involve the establishment, maintenance, or operation of a hospital require prior approval of both the department of attorney general and the department of health or, if eligible for expedited review under § 23-17.14-12.1, prior approval of the department of health and subject to the authority of the attorney general pursuant to § 23-17.14-21 hereof. The review by the two (2) departments shall occur concurrently and neither department shall delay its review or determination because the other department has not completed its review or issued its determination. The applicant may request that the review by the departments occur concurrently with the review of any relevant federal regulatory authority. The transacting parties shall file an initial application pursuant to the provisions set forth in § 23-17.14-6 or § 23-17.14- 12.1.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-10 - Review process of department of attorney general and department of health and criteria by department of attorney general  Conversions limited to not-for- profit corporations.

§ 23-17.14-10 Review process of department of attorney general and department of health and criteria by department of attorney general  Conversions limited to not-for- profit corporations.  (a) In reviewing an application of a conversion involving a hospital in which the transacting parties are limited to not-for-profit corporations, except as provided in § 23-17.14-12.1, the department of attorney general and department of health shall adhere to the following process:

(1) Within thirty (30) days after receipt of an initial application, the department of attorney general and department of health shall jointly advise the applicant, in writing, whether the application is complete, and, if not, shall specify all additional information the applicant is required to provide;

(2) The applicant will submit the additional information within thirty (30) working days. If the additional information is submitted within the thirty (30) day period, the department of attorney general and department of health will have ten (10) working days within which to determine acceptability of the additional information. If the additional information is not submitted by the applicant within the thirty (30) day period or if either agency determines the additional information submitted by the applicant is insufficient, the application will be rejected without prejudice to the applicant's right to resubmit, the rejection to be accompanied by a detailed written explanation of the reasons for rejection. If the department of attorney general and department of health determine the additional information to be as requested, the applicant will be notified, in writing, of the date of acceptance of the application;

(3) Within thirty (30) working days after acceptance of the initial application, the department of attorney general shall render its determination on confidentiality pursuant to § 23-17.14-32 and the department of attorney general and department of health shall publish notice of the application in a newspaper of general circulation in the state and shall notify by United States mail any person who has requested notice of the filing of the application. The notice shall:

(i) State that an initial application has been received and accepted for review,

(ii) State the names of the transacting parties,

(iii) State the date by which a person may submit written comments to the department of attorney general or department of health, and

(iv) Provide notice of the date, time and place of informational meeting open to the public which shall be conducted within sixty (60) days of the date of the notice;

(4) The department of attorney general and department of health shall each approve, approve with conditions directly related to the proposed conversion, or disapprove the application within one hundred twenty (120) days of the date of acceptance of the application.

(b) In reviewing an application of a conversion involving a hospital in which the transacting parties are limited to not-for-profit corporations, the department of attorney general may consider the following criteria:

(1) Whether the proposed conversion will harm the public's interest in trust property given, devised, or bequeathed to the existing hospital for charitable, educational or religious purposes located or administered in this state;

(2) Whether a trustee or trustees of any charitable trust located or administered in this state will be deemed to have exercised reasonable care, diligence, and prudence in performing as a fiduciary in connection with the proposed conversion;

(3) Whether the board established appropriate criteria in deciding to pursue a conversion in relation to carrying out its mission and purposes;

(4) Whether the board considered the proposed conversion as the only alternative or as the best alternative in carrying out its mission and purposes;

(5) Whether any conflict of interest exists concerning the proposed conversion relative to members of the board, officers, directors, senior management, experts or consultants engaged in connection with the proposed conversion including, but not limited to, attorneys, accountants, investment bankers, actuaries, health care experts, or industry analysts;

(6) Whether individuals described in subdivision (b)(5) were provided with contracts or consulting agreements or arrangements which included pecuniary rewards based in whole, or in part on the contingency of the completion of the conversion;

(7) Whether the board exercised due care in engaging consultants with the appropriate level of independence, education, and experience in similar conversions;

(8) Whether the board exercised due care in accepting assumptions and conclusions provided by consultants engaged to assist in the proposed conversion;

(9) Whether officers, directors, board members or senior management will receive future contracts;

(10) Whether any members of the board will retain any authority in the new hospital;

(11) Whether the board accepted fair consideration and value for any management contracts made part of the proposed conversion;

(12) Whether individual officers, directors, board members or senior management engaged legal counsel to consider their individual rights or duties in acting in their capacity as a fiduciary in connection with the proposed conversion;

(13) Whether the proposed conversion results in an abandonment of the original purposes of the existing hospital or whether a resulting entity will depart from the traditional purposes and mission of the existing hospital such that a cy pres proceeding would be necessary;

(14) Whether the proposed conversion contemplates the appropriate and reasonable fair market value;

(15) Whether the proposed conversion was based upon appropriate valuation methods including, but not limited to, market approach, third-party report or fairness opinion;

(16) Whether the conversion is proper under the Rhode Island Nonprofit Corporation Act;

(17) Whether the conversion is proper under applicable state tax code provisions;

(18) Whether the proposed conversion jeopardizes the tax status of the existing hospital;

(19) Whether the individuals who represented the existing hospital in negotiations avoided conflicts of interest;

(20) Whether officers, board members, directors, or senior management deliberately acted or failed to act in a manner that impacted negatively on the value or purchase price;

(21) Whether the transacting parties are in compliance with the Charitable Trust Act, chapter 9 of title 18.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-11 - Criteria for the department of health  Conversions limited to not-for- profit corporations.

§ 23-17.14-11 Criteria for the department of health  Conversions limited to not-for- profit corporations.  In reviewing an application of a conversion involving a hospital in which the transacting parties are limited to not-for-profit corporations, the department shall consider the following criteria:

(1) Whether the character, commitment, competence, and standing in the community, or any other communities served by the proposed transacting parties are satisfactory;

(2) Whether sufficient safeguards are included to assure the affected community continued access to affordable care;

(3) Whether the transacting parties have provided satisfactory evidence that the new hospital will provide health care and appropriate access with respect to traditionally underserved populations in the affected community;

(4) Whether procedures or safeguards are assured to insure that ownership interests will not be used as incentives for hospital employees or physicians to refer patients to the hospital;

(5) Whether the transacting parties have made a commitment to assure the continuation of collective bargaining rights, if applicable, and retention of the workforce;

(6) Whether the transacting parties have appropriately accounted for employment needs at the facility and addressed workforce retraining needed as a consequence of any proposed restructuring;

(7) Whether the conversion demonstrates that the public interest will be served considering the essential medical services needed to provide safe and adequate treatment, appropriate access and balanced health care delivery to the residents of the state.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-12 - Review process by department of health for conversions involving for-profit hospital as the acquiree.

§ 23-17.14-12 Review process by department of health for conversions involving for-profit hospital as the acquiree.  The department of health shall review all proposed conversions involving a for-profit hospital as the acquiree and either a for-profit corporation or a not-for-profit hospital or corporation as the acquiror in accordance with the provisions for change of effective control pursuant to §§ 23-17-14.3 and 23-17-14.4.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 1999, ch. 470, § 1; P.L. 2000, ch. 325, § 1.)



Chapter 23-17.14-12.1 - Expedited review for unaffiliated community hospitals.

§ 23-17.14-12.1 Expedited review for unaffiliated community hospitals.  (a) Notwithstanding subsection 23-17.14-6(a) and § 23-17.14-10 of this chapter if a proposed conversion involves: (1) Two (2) or more hospitals that are not in common control with another hospital; or (2) One hospital not under common control with another hospital and a hospital system parent corporation; or (3) Two (2) affiliated hospitals the conversion of which was previously approved in accordance with chapter 23-17.14 and another hospital or hospital system parent corporation, such conversion will be reviewed under an expedited review process conducted solely by the department of health (without derogation of the authority of the attorney general in accordance with § 23-17.14-21), only if the acquiree and acquiror are both nonprofit corporations exempt from taxation under section 501(a) of the United States Internal Revenue Service Code as organizations described in section 501(c)(3) of such code, or any successor provisions, and:

(1) The acquiree and acquiror are both nonprofit corporations that have directly or indirectly continuously operated at least one licensed hospital for at least the preceding three (3) years; and

(2) The acquiree operates a distressed Rhode Island hospital facing significant financial hardship that may impair its ability to continue to operate effectively without the proposed conversion and has been determined to be distressed by the director of health based upon whether the hospital meets one or more of the following criteria:

(i) Operating loss for the two (2) most recently completed fiscal years;

(ii) Less than fifty (50) days cash-on-hand;

(iii) Current asset to liability ratio of less than one point five (1.5);

(iv) Long-term debt to capitalization greater than seventy-five percent (75%);

(v) Inpatient occupancy rate of less than fifty percent (50%);

(vi) Would be classified as below investment grade by a major rating agency.

(b) The transacting parties shall file an initial application pursuant to this section which shall include the following information with respect to each transacting party and the proposed conversion:

(1) A detailed summary of the proposed conversion;

(2) Charter, articles of incorporation or certificate of incorporation for the transacting parties and their affiliated hospitals, including amendments thereto;

(3) Bylaws and organizational charts for the transacting parties and their affiliated hospitals;

(4) Organizational structure for the transacting parties and each partner, affiliate, parent, subsidiary or related legal entity in which either transacting party has a twenty percent (20%) or greater ownership interest or control;

(5) All documents, reports, meeting minutes and presentations relevant to the transacting parties' board of directors' decision to propose the conversion;

(6) Conflict of interest policies and procedures;

(7) Copies of audited income statements, balance sheets, and other financial statements for the past three (3) years for the transacting parties and their affiliated hospitals where appropriate and to the extent they have been made public, audited interim financial statements and income statements together with detailed descriptions of the financing structure of the proposed conversion including equity contribution, debt restructuring, stock issuance and partnership interests;

(8) Copies of reports analyzing the proposed conversion during the past three (3) years including, but not limited to, reports by appraisers, accountants, investment bankers, actuaries and other experts;

(9) Copies of current conflict of interest forms from all incumbent or recently incumbent officers, members of the board of directors or trustees and senior managers of the transacting parties; "incumbent or recently incumbent" means those individuals holding the position at the time the application is submitted and any individual who held a similar position within one year prior to the application's acceptance;

(10) Copies of all documents related to: (i) Identification of all current charitable assets; (ii) Accounting of all charitable assets for the past three (3) years; and (iii) Distribution of charitable assets for the past three (3) years including, but not limited to, endowments, restricted, unrestricted and specific purpose funds as each relates to the proposed conversion;

(11) A description of the plan as to how the affiliated hospitals will provide consolidated healthcare services during the first three (3) years following the conversion;

(12) Copies of plans for all hospital departments and services that will be eliminated or significantly reduced during the first three (3) years following the conversion; and

(13) Copies of plans relative to staffing levels for all categories of employees during the first three (3) years following the conversion.

(c) In reviewing an application under an expedited review process, the department shall consider the criteria in § 23-17.14-11.

(d) Within twenty (20) working days of receipt by the department of an application satisfying the requirements of subsection (b) above, the department will notify and afford the public an opportunity to comment on the application.

(e) The decision of the department shall be rendered within ninety (90) days of acceptance of the application under this section.

(f) Costs payable by the transacting parties under § 23-17.14-13 in connection with an expedited review by the department under this section shall not exceed twenty-five thousand dollars ($25,000) per one hundred million dollars ($100,000,000) of total net patient service revenue of the acquiree and acquiror in the most recent fiscal year for which audited financial statements are available.

(g) Following a conversion, the new hospital shall provide on or before March 1 of each calendar year a report in a form acceptable to the director containing all updated financial information required to be disclosed pursuant to subdivision 23-17.14-12.1(b)(7).

(h) If an expedited review is performed by the department pursuant to this section, the department of attorney general shall perform a review of the proposed transaction as it deems necessary, including, at a minimum, its impact upon the charitable assets of the transacting parties. The attorney general's review shall be done concurrently with the department of health review and shall not extend the length of the review process. For this review, the department of attorney general shall be entitled to costs in accordance with § 23-17.14-13 and subsection 23-17.14-12.1(f).

History of Section.
(P.L. 2012, ch. 258, § 2; P.L. 2012, ch. 259, § 2.)



Chapter 23-17.14-13 - Reports, use of experts, costs.

§ 23-17.14-13 Reports, use of experts, costs.  The department of health or the department of attorney general may in effectuating the purposes of this chapter engage experts or consultants including, but not limited to, actuaries, investment bankers, accountants, attorneys, or industry analysts. All copies of reports prepared by experts and consultants, and costs associated with the reports, shall be made available to the transacting parties and to the public. All costs incurred under this provision shall be the responsibility of one or more transacting parties in an amount to be determined by the attorney general or the director as they deem appropriate and consistent with § 23-17.14-12.1, if applicable. No application for a conversion made pursuant to the requirements of this chapter shall be considered complete unless an agreement has been executed with the attorney general or the director for the payment of costs in accordance with this section.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-14 - Investigations  Notice to attend  Court order to appear  Contempt.

§ 23-17.14-14 Investigations  Notice to attend  Court order to appear  Contempt.  (a) The director or the attorney general may conduct investigations in discharging the duties required under this chapter. For purposes of this investigation the director or the attorney general may require any person, agent, trustee, fiduciary, consultant, institution, association, or corporation directly related to the proposed conversion to appear at any time and place that the director or the attorney general may designate, then and there under oath to produce for the use of the director and/or the attorney general any and all documents and any other information relating directly to the proposed conversion that the director or the attorney general may require.

(b) Whenever the director or the attorney general may require the attendance of any person as provided in subsection (a), the director and/or the attorney general shall issue a notice setting the time and place when the attendance is required and shall cause the notice to be delivered or sent by registered or certified mail to the person at least fourteen (14) days before the date fixed in the notice for the attendance.

(c) If any person receiving notice pursuant to this provision neglects to attend or remain in attendance so long as may be necessary for the purposes which the notice was issued, or refuses to produce information requested, any justice of the superior court for the county within which the inquiry is carried on or within which the person resides or transacts business, upon application by the director, the attorney general, or any transacting party shall have jurisdiction to hear and consider on an expedited basis the request, and if appropriate and relevant to the consideration of proposed conversion, may issue to the person an order requiring the person to appear before the director or the attorney general there to produce for the use of the director or the attorney general evidence in accordance with the terms of the order of the court, and any failure to obey the order of the superior court may be punished by the court as contempt of court.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-15 - Charity care requirements.

§ 23-17.14-15 Charity care requirements.  (a) All licensed hospitals shall, as a condition of initial and/or continued licensure:

(1) Meet the statewide community needs for the provision of charitable care;

(2) Meet standards for assurance of the continuance of uncompensated case and community benefits;

(3) Not discourage persons who cannot afford to pay from seeking essential medical services; and

(4) Not encourage persons who cannot afford to pay to seek essential medical services from other providers.

(b) The director shall on an annual basis review each licensed hospital's level of performance in providing charity care and uncompensated care.

(c) The director shall consider the appropriate amount of charity and uncompensated care necessary to provide safe and adequate treatment, appropriate access and balanced health care delivery to the residents of the state.

(d) Each licensed hospital shall provide on or before March 1st of each calendar year a report in a form acceptable to the director, a detailed description with supporting documentation, evidence of compliance of this section including, but not limited to (1) cost of charity care, (2) bad debt, (3) contracted Medicaid shortfalls, and (4) any additional information demonstrating compliance with this section.

(e) If the department receives sufficient information indicating that a licensed hospital is not in compliance with this section, the director shall hold a hearing upon ten (10) days notice to the licensed hospital and shall issue, in writing, findings and appropriate penalties as set forth in § 23-17.14-30.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-16 - Gag rules prohibited.

§ 23-17.14-16 Gag rules prohibited.  A hospital shall not refuse to contract with or compensate for covered services with an otherwise eligible provider solely because that provider has in good faith communicated with one or more of his or her patients regarding the provisions, terms, or requirements for services of the hospital's products as they relate to the needs of that provider's patients.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-17 - Perjury.

§ 23-17.14-17 Perjury.  Any person who is found to have testified falsely under oath before the legislature, the department of health, or the attorney general pursuant to this chapter shall be subject to prosecution for perjury and be subject to the penalties set forth in § 23-17.14-30.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-18 - Prior approval  Closings or significant reduction of medical services.

§ 23-17.14-18 Prior approval  Closings or significant reduction of medical services.  (a) No hospital emergency department or primary care services which existed for at least one year and which significantly serve uninsured or underinsured individuals shall be eliminated or significantly reduced without the prior approval of the director in accordance with this section.

(b) Prior to the elimination or significant reduction of an emergency department or primary care services which existed for at least one year and which significantly serve uninsured or underinsured individuals, the hospital shall provide a written plan to the director which shall describe the impact of the proposal on:

(1) Access to healthcare services for traditionally underserved populations;

(2) The delivery of healthcare services on the affected community; and

(3) Other licensed hospitals or healthcare providers in the affected community or in the state.

(c) Notwithstanding any other provision in the general laws, the director shall have the sole authority to review all plans submitted under this section and the director shall issue a decision within ninety (90) days or the request shall be deemed approved. The director may if deemed appropriate, issue public notice and allow a written comment period within sixty (60) days of receipt of the proposal.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-19 - Limits to acquisitions  Community benefits requirements  Filings prohibited.

§ 23-17.14-19 Limits to acquisitions  Community benefits requirements  Filings prohibited.  (a) Notwithstanding any other provisions in this chapter, nothing herein shall be construed to prohibit a for-profit hospital, its subsidiaries or affiliates, from applying for and receiving approval of a conversion of more than one hospital in the same year, or any subsequent year, and each such application shall require review and approval from the attorney general and the department of health in accordance with the provisions of this chapter.

(b) In the event that a for-profit corporation applies for conversion of an additional hospital, all provisions of this chapter must be met. In addition to the review process and criteria set forth in this chapter, the department shall have the sole authority and discretion to determine:

(1) Whether the for-profit corporation provided community benefits as required or promised in connection with obtaining and holding a license or interest therein during the previous license period;

(2) Whether all terms and conditions of the prior license have been met, including but not limited to, the conditions in sections 23-17.14-19(b) and § 23-17.14-15;

(3) Whether all federal, state and local laws, ordinances and regulations have been complied with relative to any prior license;

(4) Whether the for-profit corporation planned, implemented, monitored and reviewed a community benefit program during the prior license period;

(5) Whether the for-profit corporation maintained, enhanced or disrupted the essential medical services in the affected community or the state;

(6) Whether the for-profit corporation provided an appropriate amount of charity care necessary to maintain or enhance a safe and accessible healthcare delivery system in the affected community and the state; and

(7) Whether the for-profit corporation demonstrated a substantial linkage between the hospital and the affected community by providing one or more of the following benefits; uncompensated care, charity care, cash or in kind donations to community programs, education and training of professionals in community health issues, relevant research initiatives or essential but unprofitable medical services if needed in the affected community.

(c) The director may hold a public hearing to solicit input to assess the performance of a for-profit corporation or its affiliates or subsidiaries in providing community benefits in the affected community or the state.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-20 - Licensing fees.

§ 23-17.14-20 Licensing fees.  Nothing contained in this chapter shall be deemed to affect the licensing fees set forth in § 23-17-38.1.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-21 - No derogation of attorney general.

§ 23-17.14-21 No derogation of attorney general.  (a) No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable trusts for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes thereof.

(b) No provision of this chapter shall be construed as a limitation on the application of the doctrine of cy pres or any other legal doctrine applicable to charitable assets and/or charitable trusts.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-22 - Distribution of proceeds from acquisition  Selection and establishment of an independent foundation.

§ 23-17.14-22 Distribution of proceeds from acquisition  Selection and establishment of an independent foundation.  (a) In the event of the approval of a hospital conversion involving a not-for-profit corporation and a for-profit corporation results in a new entity as provided for in § 23-17.14-7(c)(25)(i), it shall be required that the proceeds from the sale and any endowments, restricted, unrestricted and specific purpose funds shall be transferred to a charitable foundation operated by a board of directors.

(b) The presiding justice of the superior court shall have the authority to:

(1) Appoint the initial board of directors.

(2) Approve, modify, or reject proposed bylaws and/or articles of incorporation provided by the transacting parties and/or the initial board of directors.

(c) The board of directors shall consist of at least seven (7) members and the executive director, who shall serve ex officio. The board members may include one or more members with experience in matters including financial, legal, business, labor, investments, community purpose, grant-making, health care and members who represent diverse populations of the affected community and not more than three (3) members of the board may be prior board members of the existing hospital.

(d) The membership terms shall be staggered and shall be four (4) years in duration. The board shall annually elect a chairperson from among its members and other officers it deems necessary for the performance of its duties and board members shall not receive compensation.

(e) Control of the distribution of the proceeds of the fund is vested solely in the board; provided, however, the investment responsibility of the proceeds shall be through the Rhode Island Foundation.

(f) Vacancies occurring on the board may be filled by a majority vote of the remaining board members.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2008, ch. 475, § 52.)



Chapter 23-17.14-23 - Powers and duties of the board.

§ 23-17.14-23 Powers and duties of the board.  The board is vested with full power, authority, and jurisdiction over the foundation and may perform all acts necessary or convenient in the exercise of any power, authority, or jurisdiction over the foundation.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-24 - Personal liability excluded.

§ 23-17.14-24 Personal liability excluded.  The members of the board and officers or employees of the foundation are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the foundation unless that conduct is deemed to be gross misconduct or reckless.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-25 - Implementation.

§ 23-17.14-25 Implementation.  (a) The presiding justice may take all steps necessary to effectuate the purposes of this chapter and the board shall be appointed no more than sixty (60) days after the completion of the conversion. The board shall act promptly to appoint an executive director, hire staff as necessary, acquire necessary facilities and supplies to begin the operation of the foundation;

(b) The board shall conduct a public hearing to solicit comments on the proposed mission statement, program agenda, corporate structure, and strategic planning. The board shall hold a public hearing within one hundred eighty (180) days of establishment of the board and on an annual basis thereafter.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-26 - Annual report.

§ 23-17.14-26 Annual report.  The board shall submit an annual report and a copy of Form 990 as required by the Internal Revenue Service to the presiding justice, the governor, the attorney general and the legislature.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-27 - General powers and limitations.

§ 23-17.14-27 General powers and limitations.  For the purposes of exercising the specific powers granted in this chapter and effectuating the other purposes of this chapter, the foundation:

(1) May be sued and sue;

(2) May have a seal and alter it at will;

(3) May make, amend, and repeal rules relating to the conduct of the business of the foundation;

(4) May enter into contracts relating to the administration of the foundation;

(5) May rent, lease, buy or sell property in its own name and may construct or repair buildings necessary to provide space for its operations;

(6) May hire personnel, consultants and experts and set salaries; and

(7) May perform all other functions and exercise all other powers that are necessary, appropriate or convenient to administer the foundation.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-28 - Concurrent approval  License.

§ 23-17.14-28 Concurrent approval  License.  (a) The director may consider the requirement of this chapter and the requirements of §§ 23-17-1  23-17-45 together upon completion of the initial application. The director may approve, approve with conditions, or disapprove one or both requests filed pursuant to this chapter, including expedited review under section 12.1, and §§ 23-17-1  23-17-45. The approvals of the director required by this chapter shall be subject to chapter 35 of title 42. For any conversion subject to this chapter, the director may combine any hearings required by this chapter with any hearings on similar or related matters required by §§ 23-17-1  23-17-45 and shall consider issues of market share especially as they affect quality, access, and affordability of services.

(b) Any approval of a conversion involving a for-profit corporation as an acquiror shall be subject to any conditions as determined by the director of health, provided those conditions relate to the purpose of this chapter. Said conditions may include, but not be limited to, the conditions contained in this subsection. In the event the director determines that one or more of the conditions contained in this subsection are not appropriate or desirable in a particular conversion, the director shall include the rationale for not including such condition(s) in any approval.

(1) Maintain a governing body for each converted hospital whose membership shall include uncompensated, independent individuals who reside in Rhode Island;

(2) Make a financially reasonable contribution to support the state's coordinated health planning process;

(3) Adhere to reasonable restrictions on financial incentives to patient or health plan enrollees to receive hospital services outside of the state of Rhode Island;

(4) Keep the new hospital open and operational for a reasonable minimum period of time;

(5) Make a reasonable minimum investment to support primary care in the Rhode Island communities served by the new hospital;

(6) Not enter into any contract or other service or purchasing arrangements with an affiliated legal entity except for contracts or arrangements to provide services or products that are reasonably necessary to accomplish the health care purposes of the relevant hospital and for compensation that is consistent with fair market value for the services actually rendered, or the products actually provided;

(7) Report to the director on annual distributions of profit to owners; and

(8) Require that any corporate allocation, or equivalent charge, to any affiliated organization(s) in any hospital fiscal year not exceed reasonable fair market value for the services rendered or the assets purchased or leased from such affiliate.

(c) Any approval of a conversion involving a for-profit corporation as an acquiror shall be subject to any conditions as determined by the attorney general, provided those conditions relate to the purpose of this chapter. Said conditions may include, but not be limited to, the acquiror's adherence to a minimum investment to protect the assets, financial health, and well-being of the new hospital and for community benefit. In the event the attorney general determines that the conditions contained in this subsection are not appropriate or desirable in a particular conversion, the attorney general shall include the rationale for not including such condition(s) in any approval.

(d) For a period of three (3) years following the effective date of the conversion, when approval of a conversion involves a for-profit corporation as an acquiror:

(1) The acquiror shall file reports with the department and the attorney general on or before March 1st of each calendar year detailing compliance with the conditions in subsection (b) and any other conditions on the conversion approval or license of the new hospital. Failure to comply with any of such conditions or the charity care requirements contained in § 23-17.14-15 shall be cause for penalties to be applied in accordance with § 23-17.14-30;

(2) The department of health and the department of attorney general shall monitor, assess and evaluate the acquiror's compliance with all of the conditions of approval, as well as annually review the impact of the conversion on health care costs and services within the communities served; and

(3) The acquiror shall pay for the costs of the department of health and the department of attorney general in performing such monitoring, evaluation and assessment in an amount to be determined by the attorney general or the director as they deem appropriate, which should be placed in escrow during the term of the monitoring period. No application for a conversion made pursuant to the requirements of this chapter shall be approved unless an agreement has been executed with the attorney general and the director for the payment of reasonable costs in accordance with this section.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-29 - Whistleblower protections.

§ 23-17.14-29 Whistleblower protections.  (a) Prohibition against discrimination. No person subject to the provisions of this chapter, may discharge, demote, threaten or otherwise discriminate against any person or employee with respect to compensation, terms, conditions, or privileges of employment as a reprisal because the person or employee (or any person acting pursuant to the request of the employee) provided or attempted to provide information to the director or his or her designee or to the attorney general or his or her designee regarding possible violation of this chapter.

(b) Enforcement. Any person or employee or former employee subject to the provisions of this chapter who believes that he or she has been discharged or discriminated against in violation of subsection (a) may file a civil action within three (3) years of the date of discharge or discrimination.

(c) Remedies. If the court determines that a violation has occurred, the court may order the person who committed the violation to:

(1) Reinstate the employee to the employee's former position;

(2) Pay compensatory damages, costs of litigation and attorneys' fees; and/or

(3) Take other appropriate actions to remedy any past discrimination.

(d) Limitation. The protections of this section shall not apply to any person or employee who:

(1) Deliberately causes or participates in the alleged violation of law or regulation; or

(2) Knowingly or recklessly provides substantially false information to the director or his or her designee.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-30 - Failure to comply  Penalties.

§ 23-17.14-30 Failure to comply  Penalties.  If any person knowingly violates or fails to comply with any provision of this chapter or willingly or knowingly gives false or incorrect information:

(1) The director or attorney general may, after notice and opportunity for a prompt and fair hearing to the applicant or licensee, deny, suspend, or revoke a license, or in lieu of suspension or revocation of the license, may order the licensee to admit no additional persons to the facility, to provide health services to no additional persons through the facility, or to take corrective action necessary to secure compliance under this chapter; or

(2) The superior court may, after notice and opportunity for a prompt and fair hearing, may impose a fine of not more than one million dollars ($1,000,000) or impose a prison term of not more than five (5) years.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-31 - Powers of the department of health.

§ 23-17.14-31 Powers of the department of health.  The department may adopt rules, including measurable standards, as may be necessary to accomplish the purpose of this chapter. In doing so, the department shall review other departmental regulations that may have duplicative requirements, including change of effective control regulations and processes, determination of need requirements and application requirements under § 23-17.14-18, if applicable, and may streamline the process by eliminating duplicative requirements and providing for concurrent regulatory review and combined hearings to the maximum extent possible to promote efficiency and avoid duplication of effort and resources.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)



Chapter 23-17.14-32 - Powers of the attorney general.

§ 23-17.14-32 Powers of the attorney general.  (a) The attorney general has the power to decide whether any information required by this chapter of an applicant is confidential and/or proprietary. The decisions by the attorney general shall be made prior to any public notice of an initial application or any public review of any information and shall be binding on the attorney general, the department of health, and all experts or consultants engaged by the attorney general or the department of health.

(b) The department of attorney general shall adopt rules and regulations to accomplish the purpose of this chapter.

History of Section.
(P.L. 1997, ch. 372, § 1; P.L. 2000, ch. 325, § 1.)



Chapter 23-17.14-33 - Severability.

§ 23-17.14-33 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or applicable, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1997, ch. 372, § 1.)



Chapter 23-17.14-34 - Judicial review.

§ 23-17.14-34 Judicial review.  (a) Notwithstanding any other provision of the general laws, any transacting party aggrieved by a final order of the department of health or the attorney general under this chapter may seek judicial review by original action filed in the superior court. Any preliminary, procedural, or intermediate agency act or ruling with respect to the filing of an application for conversion, including the completeness of the application, confidentiality of any information or documents produced in connection with a conversion, approval or disapproval of a conversion and conditions or restrictions proposed or determined with the respect to the approval of a proposed conversion, is immediately reviewable.

(b) Any action brought under this section shall be given priority by the superior court.

(c) In performing such review the superior court shall consider and balance the reasonable interests of the transacting parties and the reasonable interest of the citizens of the state in a safe, accessible, and affordable healthcare system.

(d) The court may affirm the decision of the agency or remand the case for further proceedings, or it may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) Unreasonable;

(2) In violation of constitutional or statutory provisions;

(3) In excess of the statutory authority of the agency;

(4) Made upon unlawful procedure;

(5) Affected by other error or law;

(6) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(7) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

History of Section.
(P.L. 2000, ch. 325, § 2; P.L. 2012, ch. 258, § 1; P.L. 2012, ch. 259, § 1.)






Chapter 23-17.15 - Long-Term Health Care Goals And Values

Chapter 23-17.15-1 - Legislative findings.

§ 23-17.15-1 Legislative findings.  It is found and declared as follows:

(1) Rhode Island has a very high percentage of elderly persons, and the percentage of elderly persons is expected to increase.

(2) Rhode Island elderly and disabled persons desire access to the complete range of long-term care services.

(3) Coordination among existing long-term care programs needs continued improvement.

(4) Rhode Island needs to adopt goals and values for public policy regarding long-term care such as those stated in the "Long-Term Care Plan for Rhode Island 1995-2000" as prepared by the long-term care coordinating council, pursuant to chapter 20 of title 40.

(5) The citizens of Rhode Island deserve a long-term care system that:

(i) Is consumer-driven and includes consumers in long-term care policy development; and

(ii) Is seamless, with coordinated funding and administration; and

(iii) Encourages consumer rights, information, choice, quality of care, safety, and quality of life; and

(iv) Accommodates the preferences of consumers, most of whom choose to remain independent and in their own homes and the community for as long as possible; and

(v) Offers a balanced array of services that are cost-effective and meet consumers' needs.

History of Section.
(P.L. 1998, ch. 53, § 1; P.L. 1998, ch. 321, § 1.)



Chapter 23-17.15-2 - Long-term care goals and values.

§ 23-17.15-2 Long-term care goals and values.  All long-term care programs and services provided by any department or agency of the state shall be designed to promote independence and care in the least restrictive environment, to enhance the quality of life for consumers, and be consistent with and inclusive of the following values that reflect consumers' preferences and needs:

(1) Consumers are treated with dignity and respect.

(2) Consumers actively participate in all decisions concerning their care.

(3) Consumers must be able to make informed choices about long-term care.

(4) Consumers have access to a range of services organized to meet their needs.

(5) The long-term care financing system is equitable, balancing personal and public responsibility.

(6) The long-term care system is accountable to the public.

(7) The long-term care system supports family and other informal caregivers.

(8) The long-term care system offers appropriate choices of services and providers.

(9) The long-term care system controls costs for consumers and the public.

(10) The long-term care system offers quality care in all service settings.

(11) The long-term care system coordinates with either medical, housing, transportation, health and/or other important services necessary to the consumer.

History of Section.
(P.L. 1998, ch. 53, § 1; P.L. 1998, ch. 321, § 1.)






Chapter 23-17.16 - Home Care Patient Rights

Chapter 23-17.16-1 - Legislative findings.

§ 23-17.16-1 Legislative findings.  The general assembly finds:

(1) Home health care is an important part of the quality of health care;

(2) Home health care permits patients to receive medical care and treatment in the community; and

(3) Home health care is cost efficient health care.

History of Section.
(P.L. 2012, ch. 447, § 2.)



Chapter 23-17.16-2 - Definitions.

§ 23-17.16-2 Definitions.  As used in this chapter:

(1) "Health care provider" means a person who is licensed, certified, or otherwise authorized by the laws of this state to administer health care in the ordinary course of business or practice of a profession.

(2) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, government, governmental subdivision or agency, or any other legal entity.

History of Section.
(P.L. 2012, ch. 447, § 2.)



Chapter 23-17.16-3 - Purpose.

§ 23-17.16-3 Purpose.  The purpose of home health care is:

(1) To avoid institutionalization;

(2) To shorten hospital stays;

(3) To speed recovery;

(4) To bridge care from health care facilities and primary care providers and specialty providers; and

(5) To allow patients to remain in the community.

History of Section.
(P.L. 2012, ch. 447, § 2.)



Chapter 23-17.16-4 - Written notice of rights of home care patients/clients.

§ 23-17.16-4 Written notice of rights of home care patients/clients.  Each patient/client of a home nursing care provider or home care provider agency has the right to be informed of his or her rights under this chapter and the home nursing care provider or home care provider agency must protect and promote the exercise of these rights. The home nursing care provider or home care provider agency must provide the patient/client with a written notice of the patient/client rights in § 23-17.16-2 in advance of furnishing care to the patient/client or during the initial evaluation visit before the initiation of treatment. A copy of the written notice of rights signed by the patient/client will be maintained in the patient/client record by the home nursing care provider or home care provider agency and in the patient/client's home. The home nursing care provider or home care provider agency must maintain documentation showing that it has complied with the requirements of this section. The provisions of this chapter shall not apply to nursing services or home health services conducted by and for those who rely exclusively upon spiritual means through prayer alone in accordance with the creed or tenets of a well recognized church or religious denomination.

History of Section.
(P.L. 1998, ch. 426, § 1; P.L. 1998, ch. 452, § 1; P.L. 2012, ch. 447, § 1.)



Chapter 23-17.16-5 - Rights of home care patients/clients.

§ 23-17.16-5 Rights of home care patients/clients.  Each home care patient/client has the following rights:

(1) To receive services without regard to race, creed, color, gender, sexual orientation, age, disability, or source of payment.

(2) To receive safe, appropriate and high quality care and services in a timely manner with consideration, dignity, respect and privacy.

(3) To accept or refuse care and to be informed of the consequences of that action.

(4) To be free from mental or physical abuse, physical punishment, neglect, damage to or theft of property, or exploitation of any kind.

(5) To have his or her property treated with respect.

(6) To exercise his or her rights as a patient/client of the home nursing care provider or home care provider agency. When the patient/client is unable to exercise his or her rights, an agent or legal guardian may exercise the patient's/client's rights.

(7) To be informed, in advance, about the care to be furnished (and not to be furnished), the plan of care, and of any changes in the care to be furnished before the change is made.

(8) To help plan the care and services received or to help change the care and services.

(9) To be advised in advance of the disciplines that will furnish care, the frequency of visits proposed to be furnished, and the names and qualifications of all individuals providing care.

(10) To receive information necessary to make decisions about care (or to have a family member receive that information, as appropriate) and to have access to their records.

(11) To receive information and counseling about advanced directives such as the living will and durable power of attorney for health care, to formulate advanced directives, and to receive written information about the policy of the home nursing care provider or home care provider agency on client advanced directives and state COMFORT ONE protocol.

(12) To have his or her personal and clinical records treated and maintained in a confidential manner and to be advised by the agency of its policies and procedures regarding disclosure of clinical records.

(13) To be advised, before care is initiated, if the provider is a full participating provider in the patient's/client's health care plan, the cost of services, the extent to which payment for the home nursing care provider or home care provider agency services may be expected from insurance, government and other sources, and the extent to which payment may be required from the patient/client and the charges they will be required to pay.

(14) To be informed of the home nursing care provider or home care provider agency's billing procedures and the patient/client payment responsibilities.

(15) To be informed of the home nursing care provider or home care provider agency's ownership and control.

(16) To be informed of any experimental research or investigational activities and the right to refuse them.

(17) To voice grievances (or to have the patient's/client's family or guardian voice grievances on the patient's/client's behalf if the patient/client is unable to do so) regarding treatment or care that is (or fails to be) furnished, or regarding the lack of respect for property by anyone who is furnishing services on behalf of the home nursing care provider or home care provider agency; to be advised on how to voice grievances; and not to be subjected to discrimination or reprisal for doing so.

(18) To have the patient's/client's complaints investigated, or complaints made by the patient's/client's family or guardian, regarding treatment or care that is (or fails to be) furnished, or regarding the lack of respect for the patient/client or the patient's/client's property by anyone furnishing services on behalf of the home nursing care provider or home care provider agency, and the home nursing care provider or home care provider agency must document both the existence of the complaint and the resolution of the complaint.

(19) To be informed, in writing, of his or her rights to appeal a determination or decision made by the home nursing care provider or home care provider agency with regard to eligibility for service, the types or levels of service in the care plan, a termination or change in service, or if the patient/client feels that his or her rights under this chapter have been violated.

(20) To be advised, in writing, of the names, addresses, and telephone numbers of the state ombudsperson, the attorney general's Medicaid fraud control unit, the state licensing agency and the availability of the state toll-free home health hotline, the hours of its operation, and that the purpose of the hotline is to receive complaints or questions about local home nursing care providers or home care providers.

(21) The patient/client shall have the right to receive information concerning hospice care, including the benefits of hospice care, the cost, and how to enroll in hospice care.

History of Section.
(P.L. 1998, ch. 426, § 1; P.L. 1998, ch. 452, § 1; P.L. 2001, ch. 236, § 1; P.L. 2001, ch. 381, § 1; P.L. 2003, ch. 238, § 3; P.L. 2003, ch. 306, § 3; P.L. 2012, ch. 447, § 1.)






Chapter 23-17.17 - Health Care Quality Program

Chapter 23-17.17-1 - Purpose.

§ 23-17.17-1 Purpose.  The legislature finds that:

(1) The health care service system is under transition;

(2) The growth of managed care and utilization review, the merger of facilities and regionalization of care systems, and increased competition and conversions from nonprofit to for-profit status, are evidence of this transition;

(3) The changes have created strong public interest in issues relating to quality of care and access to health services, and require careful monitoring of quality of care issues and new and improved public sector approaches to measuring, evaluating and improving quality;

(4) It is an important public health function to promote quality in the state's health care system by developing a health care quality performance measures and reporting program to guide quality improvement initiatives.

History of Section.
(P.L. 1998, ch. 92, § 1.)



Chapter 23-17.17-2 - Definitions.

§ 23-17.17-2 Definitions.  (a) "Clinical outcomes" means information about the results of patient care and treatment.

(b) "Director" means the director of the department of health or his or her duly authorized agent.

(c) "Health care facility" has the same meaning as contained in the regulations promulgated by the director of health pursuant to chapter 17 of this title.

(d) "Health care provider" means any physician, or other licensed practitioners with responsibility for the care, treatment, and services rendered to a patient.

(e) "Hospital-acquired infection" means a localized or systemic condition: (1) that results from adverse reaction to the presence of an infectious agent(s) or its toxin(s); and (2) may include infections not present or exhibiting signs and symptoms at the time of admission to the hospital as determined by the department with recommendations from the health care quality steering committee with advice from the hospital acquired infections and prevention advisory committee.

(f) "Insurer" means any entity subject to the insurance laws and regulations of this state, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including, without limitation, an insurance company offering accident and sickness insurance, a health maintenance organization, as defined by § 27-41-1, a nonprofit hospital or medical service corporation, as defined by chapters 27-19 and 27-20, or any other entity providing a plan of health insurance or health benefits.

(g) "Patient satisfaction" means the degree to which the facility or provider meets or exceeds the patients' expectations as perceived by the patient by focusing on those aspects of care that the patient can judge.

(h) "Performance measure" means a quantitative tool that provides an indication of an organization's performance in relation to a specified process or outcome.

(i) "Quality of care" means the result or outcome of health care efforts.

(j) "Reporting program" means an objective feedback mechanism regarding individual or facility performance that can be used internally to support performance improvement activities and externally to demonstrate accountability to the public and other purchasers, payers, and stakeholders.

(k) "Risk-adjusted" means the use of statistically valid techniques to account for patient variables that may include, but need not to be limited to, age, chronic disease history, and physiologic data.

(l) "Consumer information" means, but is not limited to, providing written recommendations to every individual before and during their hospitalization for the purpose of preventing hospital acquired infections. In emergency hospitalizations, written guidelines shall be given within a reasonable period of time.

History of Section.
(P.L. 1998, ch. 92, § 1; P.L. 2006, ch. 248, § 2; P.L. 2006, ch. 274, § 2; P.L. 2008, ch. 97, § 1; P.L. 2008, ch. 154, § 1; P.L. 2008, ch. 475, § 53; P.L. 2010, ch. 164, § 1; P.L. 2010, ch. 168, § 1.)



Chapter 23-17.17-3 - Establishment of health care quality performance measurement and reporting program.

§ 23-17.17-3 Establishment of health care quality performance measurement and reporting program.  The director of health is authorized and directed to develop a state health care quality performance measurement and reporting program. The health care quality performance measurement and reporting program shall include quality performance measures and reporting for health care facilities licensed in Rhode Island. The program shall be phased in over a multi-year period and shall begin with the establishment of a program of quality performance measurement and reporting for hospitals. In subsequent years, quality performance measurement and reporting requirements will be established for other types of health care facilities such as nursing facilities, home nursing care providers, other licensed facilities, and licensed health care providers as determined by the director of health. Prior to developing and implementing a quality performance measurement and reporting program for hospitals or any other health care facility or health care provider, the director shall seek public comment regarding the type of performance measures to be used and the methods and format for collecting the data.

History of Section.
(P.L. 1998, ch. 92, § 1; P.L. 2006, ch. 248, § 2; P.L. 2006, ch. 274, § 2.)



Chapter 23-17.17-4 - Program requirements  Adoption of rules and regulations.

§ 23-17.17-4 Program requirements  Adoption of rules and regulations.  (a) The quality performance measurement and reporting program established under this chapter shall, at a minimum, incorporate the following:

(1) A standardized data set of clinical performance measures, risk-adjusted for patient variables, that shall be collected and reported periodically to the department, and

(2) Comparable, statistically valid patient satisfaction measures that shall be conducted periodically by facilities and/or health care providers and reported to the department.

(b) In accordance with the provisions of § 42-35-3, the director is authorized to adopt, promulgate, and enforce rules and regulations designed to implement the provisions of this chapter including the details and format for the periodic reporting requirements.

History of Section.
(P.L. 1998, ch. 92, § 1; P.L. 2006, ch. 248, § 2; P.L. 2006, ch. 274, § 2.)



Chapter 23-17.17-5 - Annual report.

§ 23-17.17-5 Annual report.  (a) The director shall prepare and submit by January fifteenth (15th) of each year an annual report to the general assembly and governor on the status of the health care quality performance measurement and reporting program. The annual report shall include information on trends in health care quality performance measures, identify areas for quality improvement initiatives, and program plans and objectives for future years. The first annual report shall include:

(1) Progress to date in implementing the health care quality performance measurement and reporting program for hospitals,

(2) A proposed timetable for adding additional types of licensed facilities to the health care quality performance measurement and reporting program, and

(3) A study of a cost-sharing mechanism for the operational costs of the health care quality performance measurement and reporting program.

(b) The director shall also prepare a statewide quality performance measurement report using the data collected from the quality performance measurement and reporting program. The report, based on risk-adjusted, scientifically valid, data-driven mechanisms, shall be made available to the public to show how individual facilities compare and to help identify both exemplary performance and best practices to facilitate the provision of bench marking services to health care organizations.

History of Section.
(P.L. 1998, ch. 92, § 1.)



Chapter 23-17.17-6 - Health care quality steering committee.

§ 23-17.17-6 Health care quality steering committee.  (a) The director shall establish and serve as chairperson of a health care quality steering committee of no more than nineteen (19) members to advise in the following matters:

(1) Determination of the comparable performance measures to be reported on;

(2) Assessment of factors, including, but not limited to, factors related to incidents and events reported to the department pursuant to § 23-17-40, contributing to the provision of quality health care and patient safety;

(3) Selection of the patient satisfaction survey measures and instrument;

(4) Methods and format for data collection;

(5) Program expansion and quality improvement initiatives;

(6) Format for the public quality performance measurement report;

(7) Consideration of nursing-sensitive performance measures to be reported on;

(8) Consideration of the relationship between human resources and quality, beginning with measurement and reporting for nursing staff;

(9) Consideration of measures associated with hospital-acquired infections with consultation of infections control experts and with the hospital-acquired infections and prevention advisory committee as established herein:

(i) Hospital-acquired infections and prevention advisory committee:

(a) The director of the department of health as the chairperson of the steering committee shall appoint a permanent subcommittee called the hospital-acquired infections and prevention advisory committee. Membership shall include representatives from public and private hospitals, infection control professionals, director care nursing staff, physicians, epidemiologists with expertise in hospital-acquired infections, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor, and purchasers of health insurance, such as employers. The advisory committee shall have a majority of members representing the infection control community.

(b) The director of the department of health shall conduct a national and state specific public reporting format scan of hospital acquired infection public reporting to be completed and transmitted to the steering committee and referred to the advisory committee by October 1, 2008.

(c) The advisory committee shall assist and advise the steering committee and the department in the development of all aspects of the department's methodology for collecting, analyzing, and disclosing the information collected under this act, including collection methods, formatting, and methods and means for release and dissemination.

(d) In developing the methodology for collecting and analyzing the hospital infection data, the department, steering committee and advisory committee shall consider existing methodologies and systems for data collection, such as the centers for disease control's national healthcare safety network, or its successor; provided, however, the department's discretion to adopt a methodology shall not be limited or restricted to any existing methodology or system. The data collection and analysis methodology shall be disclosed with the public report at the time of release.

(e) The department, steering committee and the advisory committee shall evaluate, on a regular basis, the quality and accuracy of hospital information reported under this act and the data collection, analysis, and dissemination methodologies.

(ii) Hospital reports:

(a) Individual hospitals shall collect data on hospital-acquired infections for the specific clinical procedures determined by the department by regulation, which may include the following general categories as further defined by the advisory committee:

(I) Surgical site infections;

(II) Ventilator-associated pneumonia;

(III) Central line-related bloodstream infections;

(IV) Urinary tract infections;

(V) Process of care measures, such as compliance with the surgical infection prevention/surgical care improvement program (SIP/SCIP) parameters, prevention bundles for central line-associated bloodstream infections, prevention bundles for catheter-associated urinary tract infections, hand hygiene compliance, compliance with isolation precautions; and

(VI) Other categories as recommended by the advisory committee.

(b) Beginning on or before April 1, 2009, hospitals shall submit quarterly reports on their hospital-acquired infection rates to the department. Quarterly reports shall be submitted, in a format set forth in regulations adopted by the department. Data in quarterly reports must cover a period ending not earlier than one month prior to submission of the report. Annual reports shall be made available to the public at each hospital and through the department. The first annual report shall be due no later than October 2010.

(c) The advisory committee shall recommend standardized criteria for reporting surgical site infection outcome data for quality improvement recommendations. This will include standards for post discharge surveillance. The information shall be included in hospital's quality improvement and safety plan to reduce surgical site infection. The advisory committee shall recommend written guidelines to be given to every individual before and if necessary during their hospitalization for the purpose of preventing hospital-acquired infections. In emergency hospitalizations, written guidelines shall be given within a reasonable period of time.

(d) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the quarterly report shall be for the specific division or subsidiary and not the other entity.

(iii) Department reports:

(a) The department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be submitted and published no later than December 2010. Following the initial report, the department shall update the public information on a yearly basis after it has been reviewed by the steering committee with advice from the hospital-acquired infections and prevention advisory committee.

(b) All reports of outcome measures issued by the department may be risk-adjusted using NHSN methodology or other nationally accepted methodology, to adjust for the differences among hospitals as reviewed and recommended by the hospital-acquired infections and prevention advisory committee.

(c) The annual report shall compare hospital-acquired infection data as recommended by the advisory committee, collected under subsection (9)(b), for each individual hospital in the state. The department, in consultation with the advisory committee, shall make this comparison as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include, but not be limited to, a discussion of findings, conclusions, and trends concerning the overall state of hospital-acquired infections in the state, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The department shall publicize the report and its availability as widely as practical to interested parties, including, but not limited to, hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups, and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report of department disclosure may contain information identifying a patient, employee, or licensed health care professional in connection with a specific infection incident.

(10) Consideration of pressure ulcer occurrence; and

(11) Other related issues as requested by the director.

(b) The members of the health care quality performance steering committee shall include one member of the house of representatives, to be appointed by the speaker; one member of the senate, to be appointed by the president of the senate; the director or director's designee of the department of human services; the director or the director's designee of the department of mental health, retardation, and hospitals; the director or the director's designee of the department of elderly affairs; and thirteen (13) members to be appointed by the director of the department of health to include persons representing Rhode Island licensed hospitals and other licensed facilities/providers, the medical and nursing professions, the business community, organized labor, consumers, and health insurers and health plans and other parties committed to health care quality.

History of Section.
(P.L. 1998, ch. 92, § 1; P.L. 2000, ch. 151, § 1; P.L. 2000, ch. 375, § 1; P.L. 2000, ch. 498, § 1; P.L. 2001, ch. 180, § 46; P.L. 2002, ch. 389, § 2; P.L. 2006, ch. 539, § 1; P.L. 2008, ch. 24, § 1; P.L. 2008, ch. 29, § 1; P.L. 2008, ch. 97, § 1; P.L. 2008, ch. 154, § 1; P.L. 2010, ch. 164, § 1; P.L. 2010, ch. 168, § 1.)



Chapter 23-17.17-8 - Annual hospital staffing report.

§ 23-17.17-8 Annual hospital staffing report.  (a) Annually in the month of January, every licensed hospital shall submit to the Rhode Island department of health, its core-staffing plan. Such plan shall specify for each patient care unit and each shift, the number of registered nurses, licensed practical nurses and/or certified nursing assistants who shall ordinarily be assigned to provide direct patient care and the average number of patients upon which such staffing levels are based.

(b) For the purposes of this section:

(1) "Core-staffing plan" shall mean the projected complement of nonmanagerial nursing staff that shall be assigned on each shift to a specified patient care unit.

(2) "Nonmanagerial nursing staff" shall mean registered nurses, licensed practical nurses and/or certified nursing assistants who perform nonmanagerial direct patient care functions for more than fifty percent (50%) of their scheduled hours on a given patient care unit.

(3) "Patient care unit" shall mean a designated area for assigning patients and staff for which discrete budget and staffing plans exist.

History of Section.
(P.L. 2005, ch. 45, § 1; P.L. 2005, ch. 60, § 1; P.L. 2008, ch. 475, § 53.)



Chapter 23-17.17-9 - Health care quality and value database.

§ 23-17.17-9 Health care quality and value database.  (a) The director shall establish and maintain a unified health care quality and value database to:

(1) Determine the capacity and distribution of existing resources;

(2) Identify health care needs and inform health care policy;

(3) Evaluate the effectiveness of intervention programs on improving patient outcomes;

(4) Compare costs between various treatment settings and approaches;

(5) Provide information to consumers and purchasers of health care;

(6) Improve the quality and affordability of patient health care and health care coverage;

(7) Strengthen primary care infrastructure;

(8) Strengthen chronic disease management;

(9) Encourage evidence-based practices in health care.

(b) The program authorized by this section shall include a consumer health care quality and value information system designed to make available to consumers transparent health care price information, quality information and such other information as the director determines is necessary to empower individuals, including uninsured individuals, to make economically sound and medically appropriate decisions.

(c) The health care quality steering committee shall serve as the working group to advise the director on the development and implementation of the consumer health care quality and value information system.

(d) The director, in collaboration with the health insurance commissioner, may require an insurer covering at least five percent (5%) of the lives covered in the insured market in this state to file with the director a consumer health care price and quality information plan in accordance with regulations adopted by the director pursuant to this section.

(e) The director shall adopt such regulations as are necessary to carry out the purposes of this section and this chapter. The regulations may permit the gradual implementation of the consumer health care quality and value information system over time, beginning with health care price and quality information that the director determines is most needed by consumers or that can be most practically provided to the consumer in an understandable manner. The regulations shall permit insurers to use security measures designed to allow subscribers access to price and other information without disclosing trade secrets to individuals and entities who are not subscribers. The regulations shall avoid unnecessary duplication of efforts relating to price and quality reporting by insurers, health care providers, health care facilities, and others, including activities undertaken by hospitals pursuant to their reporting obligations under this chapter and other chapters of the general laws.

(f) Requirements for reporting to the health care quality database enumerated in this section and subsequent sections of this chapter shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; or

(9) Other limited benefit policies.

History of Section.
(P.L. 2008, ch. 114, § 1; P.L. 2008, ch. 207, § 1.)



Chapter 23-17.17-10 - Reporting requirements for the health care database.

§ 23-17.17-10 Reporting requirements for the health care database.  (a) Insurers, health care providers, health care facilities and governmental agencies shall file reports, data, schedules, statistics or other information determined by the director to be necessary to carry out the purposes of this chapter. The reports required by this chapter shall be accepted by the director in any certification commission for health care information technology ("CCHIT") certified form. Such information may include:

(1) health insurance claims and enrollment information used by health insurers;

(2) information relating to hospital finance; and

(3) any other information relating to health care costs, prices, quality, utilization, or resources required to be filed by the director.

(b) The comprehensive health care information system shall not collect any data that contains direct personal identifiers. For the purposes of this section "direct personal identifiers" includes information relating to an individual that contains primary or obvious identifiers, such as the individual's name, street address, e-mail address, telephone number and social security number. All data submitted to the director pursuant to this chapter shall be protected by the removal of all personal identifiers and the assignment by the insurer to each subscriber record of a unique identifier not linked to any personally identifiable information.

History of Section.
(P.L. 2008, ch. 114, § 1; P.L. 2008, ch. 207, § 1.)



Chapter 23-17.17-11 - Data collection and information sharing for the health care database.

§ 23-17.17-11 Data collection and information sharing for the health care database.  (a) All insurers shall electronically provide to the director in accordance with standards and procedures adopted by the director in regulation:

(1) their health insurance claims data;

(2) cross-matched claims data on requested members, subscribers or policyholders; and

(3) member, subscriber or policyholder information necessary to determine third-party liability for benefits provided.

(b) For purposes of all data collection and public reporting of data under this chapter the collection, storage and release of health care data and statistical information that is subject to the federal requirements of the Health Insurance Portability and Accountability Act ("HIPAA") shall be governed by the rules adopted in 45 C.F.R. Parts 160 and 164 and other applicable law.

(c) All insurers that collect the health employer data and information set (HEDIS) shall annually submit the HEDIS information and such other relevant industry quality standard measures as the director requires to the director in a form and in a manner prescribed by the director.

(d) The director shall collaborate with the insurance commissioner within the department of business regulation and all health and human service agencies in the development of a comprehensive health care information system and shall make all data collected pursuant to this chapter available to the insurance commissioner and all relevant government agencies in furtherance of the goals of the database set forth herein. The collaboration is intended to address the formulation of a description of the data sets that will be included in the comprehensive health care information system, the criteria and procedures for the development of limited use data sets, the criteria and procedures to ensure the HIPAA compliant limited use data sets are accessible, and a proposed time frame for the creation of a comprehensive health care information system.

(e) To the extent allowed by HIPAA and other applicable law, the data shall be available as a resource for insurers, employers, providers, purchasers of health care, and state agencies to continuously review health care utilization, expenditures and performance in Rhode Island and to enhance the ability of Rhode Island consumers and employers to make informed and cost-effective health care choices. In presenting data for public access, comparative considerations shall be made regarding geography, demographics, general economic factors and institutional size.

(f) The health care quality steering committee shall advise the director as to the most effective means to make the database accessible to the public for purposes of improving the quality of health care services in Rhode Island.

(g) The director shall adopt regulations to carry out the provisions of this chapter, including standards and procedures and criteria for the required filing of such claims data, eligibility data, provider files and other information as the director determines to be necessary to carry out the purposes of this section and this chapter.

History of Section.
(P.L. 2008, ch. 114, § 1; P.L. 2008, ch. 207, § 1.)






Chapter 23-17.18 - Health Plan Modification Act

Chapter 23-17.18-1 - Modification of health plans.

§ 23-17.18-1 Modification of health plans.  (a) A health plan may materially modify the terms of a participating agreement it maintains with a physician only if the plan disseminates in writing by mail to the physician the contents of the proposed modification and an explanation, in nontechnical terms, of the modification's impact.

(b) The health plan shall provide the physician an opportunity to amend or terminate the physician contract with the health plan within sixty (60) days of receipt of the notice of modification. Any termination of a physician contract made pursuant to this section shall be effective fifteen (15) calendar days from the mailing of the notice of termination in writing by mail to the health plan. The termination shall not affect the method of payment or reduce the amount of reimbursement to the physician by the health plan for any patient in active treatment for an acute medical condition at the time the patient's physician terminates his, her, or its physician contract with the health plan until the active treatment is concluded or, if earlier, one year after the termination; and, with respect to the patient, during the active treatment period the physician shall be subject to all the terms and conditions of the terminated physician contract, including but not limited to, all reimbursement provisions which limit the patient's liability.

(c) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policies.

History of Section.
(P.L. 1999, ch. 477, § 1.)






Chapter 23-17.19 - Immunization In Long Term Care Facilities

Chapter 23-17.19-1 - Short title.

§ 23-17.19-1 Short title.  This chapter shall be known and may be cited as the "Long-Term Care Resident and Employee Immunization Act".

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-2 - Definitions.

§ 23-17.19-2 Definitions.  The following words and phrases when used in this chapter have the meanings given to them in this section unless the content clearly indicates otherwise:

(1) "Department" means the department of health;

(2) "Employee" means an individual employed, whether directly, by the contract with another entity or as an independent contractor, by a long-term care nursing facility on a part-time or full-time basis;

(3) "Long-term care facility or facility" means a health care facility as defined in chapter 17 of this title, which provides long-term health care.

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-3 - Long-term care resident and employee immunization.

§ 23-17.19-3 Long-term care resident and employee immunization.  Except as provided in § 23-17.19-6, every facility in this state shall request that residents and employees be immunized for influenza virus and pneumococcal disease in accordance with this chapter.

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-4 - Resident immunization.

§ 23-17.19-4 Resident immunization.  (a) Notice to resident. Upon admission, the facility shall notify the resident and legal guardian of the immunization requirements of this chapter and request that the resident agree to be immunized against influenza virus and pneumococcal disease.

(b) Records and immunizations. Every facility shall document the annual immunization against influenza virus and immunization against pneumococcal disease for each resident which includes written evidence from a health care provider indicating the date and location the vaccine was administered. Upon finding that a resident is lacking the immunization or the facility or individual is unable to provide documentation that the individual has received the appropriate immunization, the facility shall make available the immunization. Immunization and the documentation of the immunization shall take place no later than November 30 of each year.

(c) Other immunizations. An individual who becomes a resident after November 30 and prior to April 1 of the following year shall have his or her status for influenza and pneumococcal immunization determined by the facility, and, if found to be deficient, the facility shall make available the necessary immunizations.

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-5 - Employee immunization.

§ 23-17.19-5 Employee immunization.  (a) Notice to employees. Every facility shall notify every employee of the immunization requirements of this chapter and request that the employee agree to be immunized against influenza virus.

(b) Records and immunizations. The facility shall require documentation of annual immunization against influenza virus for each employee, which includes written evidence from a health care provider indicating the date and location the vaccine was administered. Upon finding that an employee is lacking the immunization or the facility or individual is unable to provide documentation that the individual has received the appropriate immunization, the facility shall make available the immunization. Immunization and the documentation of the immunization shall take place no later than November 30 of each year.

(c) Other immunizations. An individual who is newly employed as an employee and after November 30 and prior to April 1 shall have his status for influenza determined by the facility, and, if found to be deficient, the facility shall make available the necessary immunization.

(d) Immunization authorized. Nothing in this section shall prohibit the immunization against pneumococcal disease to employees.

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-6 - Exceptions.

§ 23-17.19-6 Exceptions.  No resident or employee shall be required to receive either the influenza or pneumococcal vaccine if any of the following apply:

(1) The vaccine is contraindicated;

(2) It is against his or her religious beliefs; or

(3) The resident or the resident's legal guardian refuses the vaccine after being fully informed of the health risks of that action.

History of Section.
(P.L. 2000, ch. 263, § 1.)



Chapter 23-17.19-7 - Regulations.

§ 23-17.19-7 Regulations.  (a) Promulgation by department. The department shall promulgate regulation relating to the immunization requirements of this chapter, taking into consideration the recommendations of the Advisory Committee on Immunization Practices (ACIP) of the Centers for Disease Control and Prevention.

(b) Educational materials. The department, in conjunction with the department of elderly affairs, shall make available educational and informational materials to all facilities with respect to vaccination against influenza virus and pneumococcal disease.

(c) Report to general assembly. Three (3) years from July 13, 2000, the department shall report to the general assembly on the number of outbreaks in facilities each year due to influenza virus and pneumococcal disease. The number of hospitalizations of facility residents each year due to influenza virus, pneumococcal disease, and complications of those must be reported as well.

History of Section.
(P.L. 2000, ch. 263, § 1.)






Chapter 23-17.20 - Health Care Facilities Staffing

Chapter 23-17.20-1 - Purpose.

§ 23-17.20-1 Purpose.  It is declared to be the public policy of this state to establish a maximum workday for certain hourly wage employees as defined herein, beyond which the employees cannot be required to perform overtime work, in order to safeguard their health, efficiency, and general well-being, as well as the health and general well-being of the persons to whom these employees provide services.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1.)



Chapter 23-17.20-2 - Definitions.

§ 23-17.20-2 Definitions.  As used in this chapter:

(1) "Employee" means a nurse licensed pursuant to chapter 5-34, and a certified nurse assistant registered pursuant to chapter 23-17.9, provided further, that such term shall not include certified registered nurse anesthetists or resident physicians; and provided further, that for purposes of this chapter, said nurse and/or nursing assistant shall be paid on the basis of an hourly wage. As used in this chapter, the term "employee" shall not include a person who is paid an annual salary, and shall not include employees who are working pre-scheduled "on-call time" in the surgical department of a health care facility.

(2) "Employer" means a person, partnership, association, corporation or group of persons acting directly or indirectly in the interest of a health care facility;

(3) "Health care facility" means any private, public or state hospital;

(4) "On-call time" means time spent by an employee who is not working on the premises of the place of employment but who is compensated for availability or who, as a condition of employment, has agreed to be available to return to the premises of the place of employment on short notice if the need arises;

(5) "Reasonable efforts" means that the employer shall:

(i) Seek persons who volunteer to work extra time from all available qualified staff who are working at the time of the unforeseeable emergent circumstance;

(ii) Contact all qualified employees who have made themselves available to work extra time; and

(iii) Seek the use of per diem staff;

(6) "Regular hourly wage" means the amount that an employee is regularly paid for each hour of work as determined by dividing the total hours of work during the week into the employee's total earnings for the week, exclusive of pay for overtime work;

(7) "Unforeseeable emergent circumstance" means an unpredictable occurrence relating to health care delivery that requires immediate action, and which shall include a major power outage, a public health emergency, an irregular increase in patient census, or an irregular increase in the number of employees not reporting for predetermined scheduled work shifts.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1; P.L. 2008, ch. 475, § 54.)



Chapter 23-17.20-3 - Overtime requirement.

§ 23-17.20-3 Overtime requirement.  (a) No health care facility as defined above shall require an employee to accept work in excess of an agreed to, predetermined scheduled work shift of eight (8), ten (10), or twelve (12) hours.

(b) No health care facility shall require an employee to work overtime in excess of an agreed to, predetermined scheduled work shift of eight (8), ten (10), or twelve (12) hours, except in an unforeseeable emergent circumstance. In no case shall a health care facility require an employee to work in excess of twelve (12) consecutive hours. The refusal of any employee to accept such overtime work shall not be grounds for discrimination, dismissal, discharge, or any other penalty or employment decision adverse to the employee.

(c) Nothing in this chapter shall be construed to limit voluntary overtime in excess of an agreed to, predetermined scheduled work shift of eight (8), ten (10), or twelve (12) hours.

(d) The provisions of this section shall not apply in the case of an unforeseeable emergent circumstance when: (1) the overtime is required only as a last resort and is not used to fill vacancies resulting from chronic short staffing; and (2) the employer has exhausted reasonable efforts to obtain staffing.

(e) The requirement that the employer shall exhaust reasonable efforts to obtain staffing shall not apply in the event of any declared national, state or municipal emergency or a disaster or other catastrophic event which substantially affects or increases the need for health care services.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1.)



Chapter 23-17.20-4 - Penalty for violations.

§ 23-17.20-4 Penalty for violations.  Any employer who violates or fails to comply with any of the provisions of this chapter shall be subject to a fine of three hundred dollars ($300) for each violation of this chapter, which shall be paid to the center for health professions, as established in § 23-17.20.2. Until such time as the center for health professions is operating, the fines shall be payable to the general fund. The department of labor and training shall determine if a violation of this chapter occurs, and shall levy the appropriate fine.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1.)



Chapter 23-17.20-5 - Collective bargaining agreements.

§ 23-17.20-5 Collective bargaining agreements.  The provisions of this chapter shall not negate any employee rights or benefits existing under collective bargaining agreements.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1.)



Chapter 23-17.20-6 - Severability.

§ 23-17.20-6 Severability.  If any provision of this chapter, or the application of any provision to any person or circumstance, is held invalid, the remainder of the chapter and the application of the provision to other persons or circumstances are not affected by the invalidity.

History of Section.
(P.L. 2007, ch. 496, § 1; P.L. 2007, ch. 515, § 1.)






Chapter 23-17.21 - The Rhode Island Patient Safety Act of 2008

Chapter 23-17.21-1 - Title.

§ 23-17.21-1 Title.  This act shall be known and may be cited as "The Rhode Island Patient Safety Act of 2008."

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-2 - Legislative findings.

§ 23-17.21-2 Legislative findings.  The general assembly finds:

(a) There are an unacceptable high number of preventable patient safety events in the health care system;

(b) Current solutions that focus on reporting, discipline and retraining of individuals have proven inadequate alone to address this systemic problem.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-3 - Legislative purpose and intent.

§ 23-17.21-3 Legislative purpose and intent.  The general assembly proposes a Rhode Island patient safety organization that:

(a) Works with hospitals, nursing facilities, and freestanding ambulatory surgical centers for both the reporting of patient safety events including situations in which a patient safety event was averted (near misses) and evaluating the root causes of the patient safety event;

(b) Recommends to health care providers changes to improve their patient safety through investigating system causes related to the patient safety events and, on at least an annual basis, to the department for statewide changes and policies that will advance patient safety and quality improvement;

(c) Facilitates the creation and maintenance of a non-identifiable patient safety database. The database shall have the capacity to accept, aggregate, and analyze non-identifiable patient safety work product and data reported by entities and provide this to the national network of patient safety databases.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-4 - Definitions.

§ 23-17.21-4 Definitions.  For the purposes of this chapter, the following terms shall have the following meanings:

(a) "Department" means the Rhode Island department of health.

(b) "Director" means the director of the Rhode Island department of health.

(c) "Health care facility" means any corporation, limited liability company, facility, or institution licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his or her employment.

(d) "Near misses" means circumstances in which a patient safety event is narrowly averted.

(e) "Patient safety activities" means: (1) efforts to improve patient safety and the quality of health care delivery; (2) the collection and analysis of patient safety work product; (3) the development and dissemination of information with respect to improving patient safety, such as recommendations, protocols, or information regarding best practices; (4) the utilization of patient safety work product for the purposes of encouraging a culture of safety and of providing feedback and assistance to effectively minimize patient risk; (5) the maintenance of procedures to preserve confidentiality with respect to patient safety work product; and (6) the provision of appropriate security measures with respect to patient safety work product.

(f) "Patient safety event" means those events as defined by the national quality forum, institute of medicine, center for Medicare and Medicaid Services (CMS), and as further defined by the quality of care advisory committee, as established herein, and shall include near misses.

(g) "Patient safety organization (PSO)" means any public or private organization certified by the director, or component of any such organization, whose activity is to improve patient safety and the quality of health care delivery for patients receiving care through the collection, aggregation, analysis, investigation, and/or processing of medical or health care related information submitted to it by reporting entities. A PSO shall not mean any agency or public body as defined in subsection 38-2-2(i).

(h) "Patient safety work product" means all reports, records, memoranda, analyses, statements, root cause analyses, or written or oral statements, that: (1) a health care facility or provider prepares for the purpose of disclosing a patient safety event, or is disclosed, to a patient safety organization; (2) is received from a reporting entity, or is created or analyzed by a patient safety organization; or (3) directly or indirectly contains deliberations, analytical process, recommendations, conclusions, or other communications of a patient safety organization or between a patient safety organization and health care providers or facilities.

(i) "Identifiable patient safety work product" means patient safety work product that: (1) is presented in a form and manner that allows the identification of any provider or reporting entity that is a subject of the work product, or any providers or reporting entities that participate in activities that are a subject of the work product; (2) constitutes individually identifiable health information as that term is defined in the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations (45 C.F.R. Parts 160-164); or (3) is presented in a form and manner that allows the identification of an individual.

(j) "Nonidentifiable patient safety work product" means patient safety work product that is not identifiable patient safety work product as defined in subsection (h) herein.

(k) "Reporting entities" means all hospitals, nursing facilities, and freestanding ambulatory surgical centers licensed under chapter 23-17.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-5 - Powers and duties of the department.

§ 23-17.21-5 Powers and duties of the department.  The powers necessary to carry out the duties of this chapter shall be vested in the director and are as follows:

(a) The director shall certify a patient safety organization that has met the following criteria:

(1) has a mission statement with one of its purposes to conduct activities to improve patient safety;

(2) has qualified staff and professionals capable of reviewing and producing patient safety work product and recommendations for system changes;

(3) is not a component of a health insurer or other entity that provides health insurance to individuals or group health plans; and

(4) has a mission that does not create a conflict of interest with the health care providers who will submit patient safety work product to it.

(b) The director shall establish a quality of care advisory committee that shall advise the department on PSO related issues. The advisory committee shall consist of fourteen (14) members who are appointed by the director and shall include no less than three (3) representatives of the hospital community; three (3) representatives of the nursing facility/long term care community; three (3) members of the freestanding ambulatory surgical center community; and five (5) others from the community as determined by the director. The term of office shall be for three (3) years. No member shall serve more than two (2) consecutive terms. The committee shall advise the department on effective methods for sharing with health care providers the quality improvement information learned from the department's review of reports and corrective action plans, including quality improvement practices, patient safety issues, and preventative strategies.

(c) The director may promulgate rules and regulations in order to carry out the provisions of this chapter.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-6 - Requirements for reporting entities.

§ 23-17.21-6 Requirements for reporting entities.  (a) Each reporting entity may enter into a written contract with a certified PSO in accordance with the requirements of this chapter.

(b) Beginning January 1, 2009, a reporting entity may enter into a written contract with a patient safety organization to which it sends patient safety work product. Each contract shall require the reporting entity to maintain a document log itemizing the types of documents submitted to the PSO without indicating the content of such documents. Such document log shall be accessible to the department for the sole purpose of allowing the department to verify the type of information submitted to PSOs. The department shall not have access to patient safety work product. Such document log shall not be subject to a disclosure to, or use by, any person or entity, other than the PSO and the reporting entity with which it has contracted, and by the department for the sole purpose provided in this subsection.

(c) Reporting entities shall not be exempt from the requirements of § 23-17-40 or § 5-37-9.

(d) Patient safety work product (whether identifiable of nonidentifiable) and any document log submitted to the director under subsection (a) shall not be a public record for the purposes of chapter 38-2. Reporting entities shall not be considered a public body or agency for the purposes of chapter 38-2.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-7 - Requirements for patient safety organizations.

§ 23-17.21-7 Requirements for patient safety organizations.  (a) PSO shall be certified by the department before entering into a contract with a reporting entity.

(b) A PSO shall provide guidance to reporting entities on reporting matters, and shall maintain all reports and associated documents as confidential and privileged, including any reports or information with identifiable information.

(c) A PSO shall, as appropriate, disseminate to health care providers and facilities, the department, the quality of care advisory committee, and the public, information or recommendations, including suggested policies, procedures or protocols, on best medical practices or potential system changes designed to improve patient safety and the overall quality of care. Notwithstanding the foregoing, the PSO shall not disclose identifiable patient safety work product to the department, the quality of care advisory committee, or the public.

(d) A PSO shall have in place appropriate safeguards and security measures to ensure the technical integrity, physical safety, and confidentiality of any patient safety work product. As provided for in § 23-17.21-8, patient safety work product shall be confidential, and shall not be subject to any discovery, access or use by any person or entity other than the PSO and the reporting entity with which the PSO has contracted. Nothing in this chapter shall be construed to prohibit a PSO from choosing to disclose patient safety work product, or portions of patient safety work product solely to a reporting entity, in conformity with the PSO's mission and within its contractual obligations to the reporting entity submitted the information. No patient safety organization may release protected health information or patient identifying information without meeting the requirements of state laws and the federal Health Insurance Portability and Accountability Act of 1996 as amended from time to time.

(e) The PSO shall adopt appropriate physical, technical and procedural safeguards to ensure the privacy and security of the patient safety work product. Such safeguards shall comply with the state and federal confidentiality laws including, without limitation, the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations (45 C.F.R. Parts 160-164).

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-8 - Privilege and confidentiality protections.

§ 23-17.21-8 Privilege and confidentiality protections.  (a) Privilege. Notwithstanding any other provision of federal, state, or local law to the contrary, and subject to subsection (c) herein, patient safety work product and a document log shall be privileged and shall not be: (1) subject to a federal, state, or local civil, criminal, or administrative subpoena or order, including in a federal, state, or local civil or administrative disciplinary proceeding against a provider; (2) subject to discovery in connection with a federal, state, or local civil, criminal, or administrative proceeding, including in a federal, state, or local civil or administrative disciplinary proceeding against a provider; (3) subject to disclosure pursuant to § 552 of title 5, United States Code (commonly known as the Freedom of Information Act), Title 38, chapter 2 of the general laws (commonly known as the Access to Public Records Law), or any other similar federal, state, or local law; (4) admitted as evidence in any federal, state, or local governmental civil proceeding, criminal proceeding, administrative rulemaking proceeding, or administrative adjudicatory proceeding, including any such proceeding against a provider; or (5) admitted in a professional disciplinary proceeding of a professional disciplinary body established or specifically authorized under state law.

(b) Confidentiality of patient safety  work product and document log  notwithstanding any other provision of federal, state or local law to the contrary, and subject to subsection (c) herein, the patient safety work product and document log shall be confidential and shall not be disclosed.

(1) Exceptions from privilege and confidentiality. Subsections (a) and (b) herein shall not apply to, and shall not be construed to prohibit, one or more of the following disclosures:

(A) Disclosure of relevant patient safety work product and document log for use in a criminal proceeding, but only after a court makes an in camera determination that such patient safety work product and document log contains evidence of a criminal act and that such patient safety work product and document log is material to the proceeding and not reasonably available from any other source; or

(B) Disclosure of identifiable patient safety work product and document log if authorized by each provider or reporting entity identified in such work product.

(2) Exceptions from confidentiality  subsection (b) herein shall not apply to, and shall not be construed to prohibit one or more of the following voluntary disclosures:

(A) Disclosure of patient safety work product and document log to a reporting entity to carry out patient safety activities;

(B) Disclosure of patient safety work product and document log to grantees, contractors, or other entities carrying out research, evaluation, or demonstration projects authorized, funded, certified, or otherwise sanctioned by rule or other means by the director, for the purpose of conducting research to the extent that disclosure of protected health information would be allowed for such purpose under the Health Insurance Portability and Accountability Act of 1996, and its implementing regulations (45 C.F.R. Parts 160-164);

(C) Disclosure by a provider to the Food and Drug Administration with respect to a product or activity regulated by the Food and Drug Administration;

(D) Voluntary disclosure of patient safety work product and document log by a provider to an accrediting body that accredits that provider; or

(E) Disclosure of patient safety work product and document log to law enforcement authorities relating to the commission of a crime, or to an event reasonably believed to be a crime, if the person making the disclosure believes, reasonably under the circumstances, that the patient safety work product and document log that is disclosed is necessary for criminal law enforcement purposes.

(1) In general. Patient safety work product and/or document log that is disclosed under subsection (c) herein shall continue to be privileged and confidential as provided for in subsections (a) and (b) herein, and such disclosure shall not be treated as a waiver of privilege or confidentiality, and the privileged and confidential nature of such work product and/or document log shall also apply to such work product and/or document log in the possession or control of a person to whom such work product and log was disclosed.

(2) Exception. Notwithstanding subsection (1) herein and subject to subsection (3) herein, if patient safety work product and/or document log is admitted into evidence in a criminal proceeding, the confidentiality protections provided for in subsection (b) herein shall no longer apply to the work product and/or log so disclosed; and

(3) Construction. Subsection (2) herein shall not be construed as terminating or limiting the privilege or confidentiality protections provided for in subsections (a) or (b) herein with respect to patient safety work product and document log other than the specific patient safety work product and document log disclosed as provided for in subsection (c) herein.

(A) Patient safety organizations.

(i) In general. A patient safety organization shall not be compelled to disclose information collected or developed under this part whether or not such information is patient safety work product and/or a document log unless such information is identified, it is not patient safety work product and/or a document log, and it is not reasonably available from another source.

(ii) Nonapplication. The limitation contained in clause (i) herein shall not apply in an action against a patient safety organization or with respect to disclosures pursuant to subsection (c)(1) herein.

(B) Providers. An accrediting body shall not take an accrediting action against a provider based on the good faith participation of the provider in the collection, development, reporting, or maintenance of patient safety work product and a document log in accordance with this part. An accrediting body may not require a provider or reporting entity to reveal its communications with any patient safety organization established in accordance with this part.

(1) In general. A provider may not take any adverse employment action, as described in subsection (2) herein, against an individual based upon the fact that the individual, in good faith, reported the information:

(A) To the provider with the intention of having the information reported to a patient safety organization; or

(B) Directly to a patient safety organization.

(2) Adverse employment action. For the purposes of this subsection, an adverse employment action includes:

(A) Loss of employment, the failure to promote an individual, or the failure to provide any other employment related benefit for which the individual would otherwise be eligible; or

(B) An adverse evaluation or decision made in relation to accreditation, certification, credentialing, or licensing of the individual.

(1) Civil monetary penalty. Subject to subsection (3) herein, a person who discloses identifiable patient safety work product and/or document log in a knowing or reckless violation of subsection (b) herein shall be subject to a civil monetary penalty of not more than ten thousand dollars ($10,000) for each act constituting such violation.

(2) Relation to Health Insurance Portability and Accountability Act of 1996. Penalties shall not be imposed both under this subsection and under the regulations issued pursuant to § 264(c)(1) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d-2 note) for a single act or omission.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)



Chapter 23-17.21-9 - Severability.

§ 23-17.21-9 Severability.  If any provision of this chapter, or the application thereof to any person or circumstances shall be held invalid, any invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 2008, ch. 157, § 1; P.L. 2008, ch. 175, § 1.)






Chapter 23-17.22 - Healthy Rhode Island Reform Act of 2008

Chapter 23-17.22-1 - Short title.

§ 23-17.22-1 Short title.  This chapter shall be known and may be cited as the "Healthy Rhode Island Reform Act of 2008."

History of Section.
(P.L. 2008, ch. 113, § 1; P.L. 2008, ch. 248, § 1.)



Chapter 23-17.22-2 - Establishment of the healthy Rhode Island strategic plan.

§ 23-17.22-2 Establishment of the healthy Rhode Island strategic plan.  (a) The director of health in consultation with the health care planning and accountability advisory council established pursuant to chapter 81 of title 23, shall be responsible for the development and implementation of a five (5) year strategic plan that charts the course for a healthy Rhode Island.

(b) The director and the health care planning and accountability advisory council shall engage a broad range of health care providers, health insurance plans, professional organizations, community and nonprofit groups, consumers, businesses, school districts, and state and local government in developing and implementing the healthy Rhode Island five (5) year strategic plan.

(c) The healthy Rhode Island strategic plan shall include:

(i) A description of the course charted to a healthy Rhode Island (the healthy Rhode Island model), which includes patient self-management, emphasis on primary care, community initiatives, and health system and information technology reform, to be used uniformly statewide by private insurers, third party administrators, and public programs;

(ii) A description of prevention programs and how these programs are integrated into communities, with chronic care management, and the healthy Rhode Island model;

(iii) A plan to develop and implement reimbursement systems aligned with the goal of managing the care for individuals with or at risk for conditions in order to improve outcomes and the quality of care;

(iv) The involvement of public and private groups, health care professionals, insurers, third party administrators, associations, and firms to facilitate and assure the sustainability of a new system of care;

(v) The involvement of community and consumer groups to facilitate and assure the sustainability of health services supporting healthy behaviors and good patient self-management for the prevention and management of chronic conditions;

(vi) Alignment of any information technology needs with other health care information technology initiatives;

(vii) The use and development of outcome measures and reporting requirements, aligned with outcome measures established by the director under this section, to assess and evaluate the healthy Rhode Island model system of chronic care management;

(viii) Target timelines for inclusion of specific chronic conditions to be included in the chronic care infrastructure and for statewide implementation of the healthy Rhode Island model;

(ix) Identification of resource needs for implementation and sustaining the healthy Rhode Island model and strategies to meet the identified needs; and

(x) A strategy for ensuring statewide participation no later than January 1, 2010 by all health insurers, third-party administrators, health care professionals, health care facilities as defined in § 23-17-2 of the Rhode Island general laws, and consumers in the healthy Rhode Island chronic care management plan, including common outcome measures, best practices and protocols, data reporting requirements, payment methodologies, and other standards.

(2) The strategic plan shall be reviewed biennially and amended as necessary to reflect changes in priorities. Amendments to the plan shall be reported to the general assembly in the report established under subsection (d) of this section.

(d) The director shall report to the general assembly annually on the status of implementation of the Rhode Island blueprint for health. The report shall include the number of participating insurers, health care facilities, health care professionals and patients; the progress for achieving statewide participation in the chronic care management plan, including the measures established under subsection (c) of this section; the expenditures and savings for the period; the results of health care professional and patient satisfaction surveys; the progress toward creation and implementation of privacy and security protocols; and other information as requested by the committees. The surveys shall be developed in collaboration with the health care planning and accountability advisory council.

(2) If statewide participation in the healthy Rhode Island model for health is not achieved by January 1, 2010, the director shall evaluate the healthy Rhode Island model for health and recommend to the general assembly changes necessary to create alternative measures to ensure statewide participation by all health insurers, third-party administrators, health care facilities, and health care professionals.

History of Section.
(P.L. 2008, ch. 113, § 1; P.L. 2008, ch. 248, § 1.)



Chapter 23-17.22-3 - Healthy Rhode Island chronic care management program.

§ 23-17.22-3 Healthy Rhode Island chronic care management program.  (a) The director shall create criteria for the healthy Rhode Island chronic care management program as provided for in this section.

(b) The director shall include a broad range of chronic conditions in the healthy Rhode Island chronic care management program.

(c) The healthy Rhode Island chronic care management program shall be designed to include:

(1) A method involving the health care professional in identifying eligible patients, including the use of a chronic care information system established pursuant to this section, an enrollment process which provides incentives and strategies for maximum patient participation, and a standard statewide health risk assessment for each individual;

(2) The process for coordinating care among health care professionals, including a process for ensuring that each patient has a designated primary care physician;

(3) The methods of increasing communications among health care professionals and patients, including patient education, self-management, and follow-up plans;

(4) The educational, wellness, and clinical management protocols and tools used by the care management organization, including management guideline materials for health care professionals to assist in patient-specific recommendations;

(5) Process and outcome measures to provide performance feedback for health care professionals and information on the quality of care, including patient satisfaction and health status outcomes;

(6) Payment methodologies to align reimbursements and create financial incentives and rewards for health care professionals to establish management systems for chronic conditions, to improve health outcomes, and to improve the quality of care, including case management fees, pay for performance, payment for technical support and data entry associated with patient registries, the cost of staff coordination within a medical practice, and any reduction in a health care professional's productivity;

(7) Payment methodologies to any care management organization implementing a chronic care management program which would put the care management organization's fee at risk if the management is not successful in reducing costs; and

(8) A requirement that the data on enrollees in any chronic care management program implemented pursuant to this section be shared, to the extent allowable under federal law, and in a format that does not provide any patient-identifiable information, with the director in order to inform the health care reform initiatives.

(d) No later than January 1, 2009 the secretary of health and human services shall ensure access to a healthy Rhode Island chronic care management program consistent with the program criteria developed by the director under this section for appropriate persons receiving any type of medical assistance benefits through the department of human services, the department of mental health, retardation and hospitals, the department of children, youth and families, or the department of elderly affairs with such chronic care management program to be available to all such persons by July 1, 2009. Any contract to provide medical assistance benefits may allow the entity to subcontract some chronic care management services to other entities if it is cost-effective, efficient, or in the best interests of the individuals enrolled in the program.

(e) No later than January 1, 2009 the director of administration shall ensure access to a healthy Rhode Island chronic care management program, consistent with program criteria developed by the director under this section, for appropriate state employees and their dependents who receive medical coverage through the health benefit plan for state employees.

(f) No later than January 1, 2010 the director, in collaboration with the health insurance commissioner, shall require statewide participation by all health insurers, third-party administrators, health care professionals, health care facilities and other professionals, in the healthy Rhode Island chronic care management plan, including common outcome measures, best practices and protocols, data reporting requirements, payment methodologies, and other standards.

(g) The director shall ensure that the healthy Rhode Island chronic care management program is modified over time to comply with the healthy Rhode Island strategic plan established under this chapter.

History of Section.
(P.L. 2008, ch. 113, § 1; P.L. 2008, ch. 248, § 1.)






Chapter 23-17.23 - Center for Health Professions

Chapter 23-17.23-1 - Legislative findings.

§ 23-17.23-1 Legislative findings.  The general assembly finds and declares that:

(1) There is a growing shortage of qualified nurses and healthcare professionals available to meet the needs of patients in healthcare facilities in Rhode Island as documented in the report "Help wanted: The growing crisis in Rhode Island's nursing workforce" prepared by Rhode Island shape foundation;

(2) Healthcare facilities serving the citizens of the state are experiencing increasing difficulty in attracting nurses to administer to their patients;

(3) Quality healthcare depends, in part, on the availability of nurses and healthcare professionals;

(4) It is in the public interest and essential to the welfare and well-being of the inhabitants of the state that there be a sufficient number of nurses and healthcare workers in the state to serve the healthcare needs of patients; and

(5) It is vital to the welfare of the state's citizenry that incentives be provided to attract and retain nurses and healthcare professionals to provide service in healthcare facilities throughout the state.

History of Section.
(P.L. 2009, ch. 45, § 1; P.L. 2009, ch. 81, § 1.)



Chapter 23-17.23-2 - Center for health professions established.

§ 23-17.23-2 Center for health professions established.  There is hereby created a center for health professions under the auspices of the health partnership council of Rhode Island for the purpose of developing a sufficient, diverse, and well trained healthcare workforce to ensure the citizens of Rhode Island continue to have access to high quality healthcare.

History of Section.
(P.L. 2009, ch. 45, § 1; P.L. 2009, ch. 81, § 1.)



Chapter 23-17.23-3 - Responsibilities of the center for health professions.

§ 23-17.23-3 Responsibilities of the center for health professions.  (a) The center for health professions will coordinate, facilitate and communicate statewide efforts to meet supply and demand needs for Rhode Island's healthcare workforce. The initial focus for the center shall include nursing which is experiencing the greatest workforce shortages.

(b) The center shall further focus on:

(1) Data collection to support strategic decisions and policy recommendations to measure and evaluate efforts over time and to certify on an ongoing basis:

(i) Current health care professions supply and demand;

(ii) Future supply and demand; and

(iii) Gap analysis.

(2) Education and training to ensure Rhode Island's current education and training systems have the resources to adequately support workforce demand and establish the centralized clinical placement registry to move students through the postsecondary education pipeline in an efficient manner.

(3) Recruitment to increase the level of awareness and diversity of the healthcare workforce.

(4) Research, design and implement creative retention initiatives which will assist the state of Rhode Island retain its healthcare professionals.

(c) The center for health professions shall serve as a repository for healthcare workforce data and provide professional development opportunities and research best practices with the goal of streamlining both public and private resources and eliminating duplication of effort.

(d) The center may accept funding that includes, but is not limited to, monetary contributions, contractual arrangements, in-kind services, federal and state workforce development appropriated funds, private and public foundation grants and fees for service products.

History of Section.
(P.L. 2009, ch. 45, § 1; P.L. 2009, ch. 81, § 1.)






Chapter 23-17.24 - The Adult Supportive Care Residence Act

Chapter 23-17.24-1 - Definitions.

§ 23-17.24-1 Definitions.  As used in this chapter:

(1) "Manager" means any person who has responsibility for day-to-day administration or operation of an adult supportive care home. A manager must be a licensed health care professional designated by the licensee and approved by the department.

(2) "Adult supportive care home" means: (i) A publicly or privately operated residence that provides, directly or indirectly, by means of contracts or arrangements, personal assistance to meet the resident's changing needs and preferences, lodging, and meals to two (2), but not more than five (5), adults who are unrelated to the licensee or manager, excluding, however, any privately operated establishment or facility licensed pursuant to chapter 17 of this title, and those facilities licensed by or under the jurisdiction of the department of mental health, retardation, and hospitals, the department of children, youth, and families, or any other state agency; and (ii) Shall be a duly licensed home nursing care provider or nursing facility licensed pursuant to the provisions of chapter 23-17, an assisted living residence provider licensed pursuant to chapter 23-17.4 or a licensed adult day services provider licensed pursuant to chapter 23-1.

(3) "Capable of self-preservation" means the physical mobility and judgmental ability of the individual to take appropriate action in emergency situations. Residents not capable of self- preservation are limited to facilities that meet more stringent life safety code requirements as provided under subdivision 23-17.4-6(b)(3).

(4) "Director" means the director of the Rhode Island department of health.

(5) "Personal assistance" means the provision of one or more of the following services, as required by the resident or as reasonably requested by the resident, on a scheduled or unscheduled basis, including: (i) Assisting the resident with personal needs including activities of daily living, defined as bathing, dressing, grooming, eating, toileting, mobility and transfer; (ii) Assisting the resident with self-administration of medication or administration of medications by appropriately licensed staff; (iii) Providing or assisting the resident in arranging for health and supportive services as may be reasonably required; (iv) Monitoring the activities of the resident while on the premises of the residence to ensure his or her health, safety, and well-being; and (v) Reasonable recreational, social and personal services.

(6) "Resident" means an individual not requiring acute medical or skilled nursing care as provided in a health care facility but who, as a result of choice and/or physical or mental limitation, requires personal assistance, lodging and meals and may require the administration of medication. A resident must be capable of self-preservation in emergency situations, unless the facility meets a more stringent life safety code as required under subdivision 23-17.4-6(b)(3). Persons needing medical or skilled nursing care, including daily professional observation and evaluation, as provided in a health care facility, and/or persons who are bed bound or in need of the assistance of more than one person for ambulation are not appropriate to reside in adult supportive care homes. However, an established resident may receive daily skilled nursing care or therapy from a licensed health care provider for a condition that results from a temporary illness or injury for up to forty-five (45) days subject to an extension of additional days as approved by the department, or if the resident is under the care of a licensed hospice agency provided the adult supportive care home assumes responsibility for ensuring that the care is received. For purposes of this statute, "resident" shall also mean the resident's agent as designated in writing or legal guardian.

History of Section.
(P.L. 2009, ch. 189, § 1; P.L. 2009, ch. 290, § 1.)



Chapter 23-17.24-2 - Licensure requirements.

§ 23-17.24-2 Licensure requirements.  (a) No person shall operate an adult supportive care home without first obtaining a license from the Rhode Island department of health.

(b) The director is authorized to promulgate regulations for the departmental licensure of adult supportive care homes including, but not limited to, minimum requirements for managers, staffing, staff training, assessments, service plan development, services to include food service and housekeeping/laundry, physical and environment standards for the home, resident rights, resident records, resident capacity for self-preservation, residency agreement/contracts and quality assurance.

(c) The department may adopt regulations for special care requirements beyond the personal assistance required in subdivision 23-17.23-1(5) for adult supportive care homes serving persons with dementia and/or behavioral health diagnoses.

(d) Criminal background checks of persons seeking employment at adult supportive care homes shall be conducted in accordance with the standards and procedures contained in §§ 23-17.4-27, 23-17.4-28 and 23-17.4-30.

(e) An adult supportive care home shall provide a qualified on-duty staff person over the age of eighteen (18) on the premises at all times that any supportive care residents are on the premises of the home.

History of Section.
(P.L. 2009, ch. 189, § 1; P.L. 2009, ch. 290, § 1.)



Chapter 23-17.24-3 - Inspections  Corrections of violations  Immediate suspension of license  Penalties.

§ 23-17.24-3 Inspections  Corrections of violations  Immediate suspension of license  Penalties.  (a) An adult supportive care home license shall remain valid unless voluntarily surrendered, suspended, or revoked in accordance with this chapter.

(b) Adult supportive care homes applying for a license shall be inspected at the time of licensure and at least every eighteen (18) months thereafter. The department may make an unannounced inspection of an adult supportive care home at any time to assure that the home and licensee are in compliance with this chapter and the rules adopted under this chapter.

(c) If the department finds that the home is not in compliance with this chapter or rules adopted under the authority of this chapter it shall require the home to correct any violations. The department has the authority to:

(1) Order the home to admit no additional persons or to transfer residents to alternate settings, as corrective actions to secure regulatory compliance.

(2) Immediately suspend a license if it finds that conditions in the home constitute an imminent danger to residents.

(d) Every person or corporation who shall willfully and continually violate the provisions of this chapter will be subject to a fine or not less than three hundred dollars ($300) nor more than three thousand dollars ($3,000) for each violation of this section.

History of Section.
(P.L. 2009, ch. 189, § 1; P.L. 2009, ch. 290, § 1.)






Chapter 23-17.25 - Distressed Essential Community Hospitals

Chapter 23-17.25-1 - Legislative findings.

§ 23-17.25-1 Legislative findings.  (1) Certain community hospitals act as the sole source of immediate access to hospital care for residents of the areas they serve and are essential to the maintenance of public health and safety;

(2) The diversity of services provided by theses essential community hospitals are necessary for the overall health and safety of the community, but result in financial distress for the hospitals that must serve large uninsured or governmentally insured populations;

(3) The distressed essential community hospitals generally report a loss from operations and are in such a position that their liabilities exceed their assets;

(4) Because of the important medical services provided by such hospitals, restoring and ensuring the continued financial viability of these distressed essential community hospitals is necessary for the public health and safety;

(5) Landmark Medical Center, located in Woonsocket, Rhode Island, is a distressed essential community hospital, currently under the supervision of the Rhode Island superior court pursuant to a special mastership;

(6) In fiscal year 2009, Landmark Medical Center provided care for nearly forty thousand (40,000) emergency room patients, seven thousand (7,000) inpatient cases and seventy-five thousand (75,000) outpatient visits, proving that the financial viability of Landmark Medical Center is vital to the public health and safety of the community it serves;

(7) Ensuring the financial viability of Landmark Medical Center will preserve one thousand three hundred (1,300) jobs and benefit the State of Rhode Island;

(8) Landmark Medical Center, or its successor-in-interest, if any, must be permitted a sufficient amount of time to use any funds allocated to it for the purposes of financial assistance to restore its financial viability and ensure its stability in the future; and

(9) To preserve the viability of an essential community hospital, it may be necessary for purposes of certain Medicare classifications to designate such a hospital as a rural hospital.

History of Section.
(P.L. 2010, ch. 154, § 1; P.L. 2010, ch. 155, § 1.)



Chapter 23-17.25-2 - Distressed essential community hospital sales and use tax exemption.

§ 23-17.25-2 Distressed essential community hospital sales and use tax exemption.  (a) Notwithstanding any provision of title 44 of the Rhode Island general laws to the contrary, in recognition of Landmark Medical Center's status as a distressed essential community hospital neither Landmark Medical Center or any entity owned or controlled by Landmark Medical Center (hereinafter defined collectively as "LMC"), nor any success-in-interest to LMC (regardless of whether any such successor operates for profit or is subject to federal or state taxation), shall be required to pay or otherwise be financially responsible for any Rhode Island sales and use taxes that might otherwise be due in connection with any purchases, capital improvements, or any other activities conducted by LMC (or its successors-in-interest) pursuant to the health facility licenses maintained by LMC (or its successors-in-interest).

(b) Notwithstanding subsection (a) herein, this "distressed essential community hospital sales and use tax exemption" shall not apply to Northern Rhode Island Rehab Management Associates, L.P. d/b/a Rehab Hospital of Rhode Island ("RHRI") nor any successor-in-interest to Northern Rhode Island Rehab Management Associates, L.P. d/b/a Rehab Hospital of Rhode Island ("RHRI").

(c) This sales and use tax exemption shall be effective as of the effective date of LMC's conversion to a for-profit entity, in accordance with the provisions of chapter 23-17.14 (Hospital Conversions Act) and shall continue for a period of twelve (12) years.

History of Section.
(P.L. 2010, ch. 154, § 1; P.L. 2010, ch. 155, § 1.)



Chapter 23-17.25-3 - Rural hospital designation.

§ 23-17.25-3 Rural hospital designation.  The State of Rhode Island designates Landmark Medical Center as a rural hospital for purposes of satisfying special payment designations under the Medicare program, if Landmark Medical Center or its successor-in-interest, if any, should choose to seek such special designations.

History of Section.
(P.L. 2010, ch. 154, § 1; P.L. 2010, ch. 155, § 1.)






Chapter 23-17.26 - Comprehensive Discharge Planning

Chapter 23-17.26-1 - Findings.

§ 23-17.26-1 Findings.  The general assembly hereby finds and declares that:

(1) According to data provided by the department of health; in 2009, over 1 in five (5) adults discharged from acute care hospitals in Rhode Island were readmitted within thirty (30) days;

(2) During that same period, the readmission rate for adults over the age of sixty-five (65) rose to almost thirty percent (30%);

(3) The issue of hospital readmissions has emerged nationally as a critical focal point for improving quality, ensuring patient safety, and controlling excessive costs;

(4) Locally, high hospital readmission rates are often due to: missing or incorrect information regarding patients; ill-timed information transfer; medication errors or poor compliance; lack of outpatient follow-up; or lack of follow-up by patients when their symptoms worsen;

(5) Evidence-based interventions can improve communications systems and patient activation, thus addressing the root causes of hospital readmissions and reducing rates;

(6) Encouraging best practices in patient discharge and transitions out of hospitals offers significant potential for improving patient care and containing healthcare costs in Rhode Island; and,

(7) The State of Rhode Island, with the cooperation of the state's hospitals, has already made significant gains in fostering care coordination and improving quality of care.

History of Section.
(P.L. 2011, ch. 114, § 1; P.L. 2011, ch. 119, § 1.)



Chapter 23-17.26-2 - Definitions.

§ 23-17.26-2 Definitions.  As used in this chapter:

(1) "Director" means the director of department of health.

(2) "Department" means the department of health.

(3) "Hospital" means a person or governmental entity licensed in accordance with chapter 17 of this title to establish, maintain and operate a hospital.

History of Section.
(P.L. 2011, ch. 114, § 1; P.L. 2011, ch. 119, § 1.)



Chapter 23-17.26-3 - Comprehensive discharge planning.

§ 23-17.26-3 Comprehensive discharge planning.  (a) On or before July 1, 2015, each hospital operating in the State of Rhode Island shall submit to the director:

(1) Evidence of participation in a high-quality comprehensive discharge planning and transitions improvement project operated by a nonprofit organization in this state; or

(2) A plan for the provision of comprehensive discharge planning and information to be shared with patients transitioning from the hospitals care. Such plan shall contain the adoption of evidence-based practices including, but not limited to:

(i) Providing in-hospital education prior to discharge;

(ii) Ensuring patient involvement such that, at discharge, patients, and caregivers understand the patient's conditions and medications and have a point of contact for follow-up questions;

(iii) Attempting to identify patients' primary care providers and assisting with scheduling post-hospital follow-up appointments prior to patient discharge;

(iv) Expanding the transmission of the department of health's continuity of care form, or successor program, to include primary care providers' receipt of information at patient discharge when the primary care provider is identified by the patient; and

(v) Coordinating and improving communication with outpatient providers.

History of Section.
(P.L. 2011, ch. 114, § 1; P.L. 2011, ch. 119, § 1.)



Chapter 23-17.26-4 - Severability.

§ 23-17.26-4 Severability.  If any provision of this chapter, or the application thereof to any person or circumstances shall be held invalid, any invalidity shall not affect the provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 2011, ch. 114, § 1; P.L. 2011, ch. 119, § 1.)






Chapter 23-18 - Cemeteries

Chapter 23-18-1 - Definitions.

§ 23-18-1 Definitions.  The following terms used in this chapter, unless the context indicates otherwise, have the following meanings:

(1) "Agencies" mean town cemeteries, religious or ecclesiastical society cemeteries, cemetery associations, or any person, firm, corporation, or unincorporated association previously or hereafter engaged in the business of conducting a cemetery or operating a community mausoleum or columbarium.

(2) "Columbarium" means a structure or room, or other space in a building or structure of durable or lasting fireproof construction, containing niches, used, or intended to be used, to contain cremated human remains.

(3) "Community mausoleum" means a structure or building of durable or lasting construction, used or intended to be used, for the permanent disposition in crypts or spaces therein of the remains of deceased persons, provided the crypts or spaces and their use are available to or may be obtained by individuals for a price in money or other form of security.

(4) "Crypt" means the chamber in a mausoleum of sufficient size to contain the remains of a deceased person.

(5) "Historic cemetery" means any tract of land which has been for more than one hundred (100) years used as a burial place, whether or not marked with an historic marker, including but not limited to, ancient burial places known or suspected to contain the remains of one or more American Indians.

(6) "Niche" means a recess in a columbarium or other structure, used, or intended to be used, for the permanent disposition of the cremated remains of one or more deceased persons.

History of Section.
(P.L. 1939, ch. 721, § 1; G.L. 1956, § 23-18-1; P.L. 1992, ch. 478, § 1.)



Chapter 23-18-2 - Location of mausoleums and columbaria.

§ 23-18-2 Location of mausoleums and columbaria.  Every community mausoleum, other than structures containing crypts erected or controlled by churches and religious societies, and every columbarium, or other similar structure intended to hold or contain the bodies or remains of the dead, the spaces, crypts, or niches of which are available to the public, shall be located only within the confines of an established cemetery.

History of Section.
(P.L. 1939, ch. 721, § 2; G.L. 1956, § 23-18-2.)



Chapter 23-18-2.1 - Cremated human remains.

§ 23-18-2.1 Cremated human remains.  (a) If a cemetery has rules or regulations in effect regarding the disposition of cremated human remains on or in cemetery property, those rules and regulations, if not contrary to law, shall be binding on all interested parties.

(b) The scattering of cremated human remains within a cemetery shall be prohibited except within a specific area designated for that purpose. Violation of this subsection shall be punishable by a fine of not to exceed five hundred dollars ($500).

(c) Nothing in this section shall be construed to require a cemetery to authorize the scattering of ashes when that practice is contrary to the religious beliefs associated with the cemetery.

History of Section.
(P.L. 1998, ch. 349, § 1.)



Chapter 23-18-3 - Approval of construction plans  Supervisory control.

§ 23-18-3 Approval of construction plans  Supervisory control.  Before commencing the building, construction, or erection of any community mausoleum or columbarium, the agency constructing the structure shall make and file plans and specifications of the structure with the city or town clerk of the city or town where the structure is to be erected, and secure the approval of the city or town to erect the community mausoleum or columbarium. Before the approval shall be granted, the city or town wherein the structure is located shall satisfy itself that the proposed new structure or any alterations or additions to an old structure for that purpose, shall be built in accordance with the standards set forth in ordinances adopted by the city or town wherein the structure is located under its supervision, and shall comply with any further requirements as to perpetual care and maintenance that shall then be or later prescribed by the city or town. The city or town wherein the structure is located shall have supervisory control over the construction of the structure and it shall be the duty of the cities and towns to adopt suitable ordinances concerning the structures.

History of Section.
(P.L. 1939, ch. 721, § 3; G.L. 1956, § 23-18-3; P.L. 1993, ch. 45, § 1.)



Chapter 23-18-4 - Completion of structure and maintenance provisions required before interments.

§ 23-18-4 Completion of structure and maintenance provisions required before interments.  No structure shall be used for the purpose of depositing therein human remains until the structure is finally completed, nor until provision for maintenance of the structure has been provided in accordance with the requirements as provided by the city or town wherein the structure is located.

History of Section.
(P.L. 1939, ch. 721, § 4; G.L. 1956, § 23-18-4; P.L. 1993, ch. 45, § 1.)



Chapter 23-18-5 - Sales before completion of structure  Bond.

§ 23-18-5 Sales before completion of structure  Bond.  No crypt, room, or space in the structure shall be sold or offered for sale before the structure is entirely completed, unless and until the agency selling the crypt or niches, enters into an agreement whereby it agrees to refund to each and every purchaser all sums of money paid by each, together with legal interest on all sums of money, in the event it fails to complete the structure within the time which shall have been limited by the city or town wherein the structure is located, which agreement shall be entered into with some bank or trust company or other organization as trustee for the persons as directed by the city or town, nor until the agency shall also have made, executed and delivered to the trustee, its bond, with adequate security, if required, conditioned upon paying to the trustee a sum of money sufficient to provide for the refund previously provided and to provide for the repair, maintenance, and replacement of the structure, or shall have paid or delivered to the trustee a sum of money or other property sufficient for these purposes, the amount of the bond, payment, or delivery of property and the security on the bonds, if any shall be required, to be fixed and determined by the city or town wherein the structure is located.

History of Section.
(P.L. 1939, ch. 721, § 5; G.L. 1956, § 23-18-5; P.L. 1993, ch. 45, § 1.)



Chapter 23-18-6 - Proceeds of sales.

§ 23-18-6 Proceeds of sales.  The proceeds from the sales of crypts, niches, or any space in the structure, shall be used for the repayment of loans for the purpose of construction thereof with reasonable interest on the loans and for the construction, maintenance, and perpetual care of the structure, and may not be divided among any persons as profits.

History of Section.
(P.L. 1939, ch. 721, § 6; G.L. 1956, § 23-18-6.)



Chapter 23-18-7 - Re-interment of bodies in structure becoming health menace.

§ 23-18-7 Re-interment of bodies in structure becoming health menace.  Whenever a mausoleum, vault, crypt, or similar structure previously or hereafter erected and containing one or more deceased human bodies, shall, in the opinion of the city or town where the structure is located, become a menace to public health, and the owner or owners of the structure fail to repair or remove the structure to the satisfaction of the city or town, any court of competent jurisdiction may order the person, association, or other agency owning the structure to remove the body or bodies for interment in some suitable cemetery at the expense of the person, association, or other agency owning the mausoleum, vault, crypt, or similar structure. When no person, association, or any representative of any agency can be found in the county where the mausoleum, vault, crypt, or similar structure is located, then the removal and interment shall be at the expense of the cemetery or other agency where the mausoleum, vault, crypt, or similar structure may be located.

History of Section.
(P.L. 1939, ch. 721, § 7; G.L. 1956, § 23-18-7; P.L. 1993, ch. 45, § 1.)



Chapter 23-18-8 - Speculative sales prohibited.

§ 23-18-8 Speculative sales prohibited.  The sale of cemetery lots or plots, or the sale of crypts or niches in a community mausoleum, or niches in a columbarium, crematory, or any other similar structure, for speculative purposes, or upon the promise, representation, or inducement to the purchaser that the structure may be resold at a financial profit, is prohibited. Any person or individual who shall make, or attempt to make, either on his or her own behalf or on behalf of another, a sale or conveyance contrary to the provisions of this chapter, shall be punished as provided in § 23-18-9.

History of Section.
(P.L. 1939, ch. 721, § 8; G.L. 1956, § 23-18-8; P.L. 2001, ch. 86, § 72.)



Chapter 23-18-8.1 - Perpetual care funds.

§ 23-18-8.1 Perpetual care funds.  (a) All funds paid to or held by an agency for the purpose of funding the perpetual care of cemetery lots, crypts, or niches shall be maintained in a separate perpetual care fund, and shall not be commingled with any other funds of the agency; and

(b) Not less than twenty percent (20%) of the sale price of a cemetery lot, crypt, or niche sold with perpetual care shall be deposited by the agency in the perpetual care fund.

History of Section.
(P.L. 1993, ch. 473, § 1.)



Chapter 23-18-8.2 - Additional deposits.

§ 23-18-8.2 Additional deposits.  If at any time after a cemetery lot, crypt, or niche has been sold an agency receives additional funds from any source for perpetual care of the lot, crypt, or niche, all of the funds shall be deposited in the perpetual care fund.

History of Section.
(P.L. 1993, ch. 473, § 1.)



Chapter 23-18-8.3 - Maintenance of perpetual care funds.

§ 23-18-8.3 Maintenance of perpetual care funds.  The corpus or principal of perpetual care funds shall be maintained intact, and shall not be expended to pay for perpetual care or any other expenses, but the income and other earnings on the corpus or principal of perpetual care funds may be so expended.

History of Section.
(P.L. 1993, ch. 473, § 1.)



Chapter 23-18-9 - Penalty for violations.

§ 23-18-9 Penalty for violations.  Any person, member of a firm, or any officer or director of a corporation, failing to comply with any of the provisions of this chapter, upon each and every conviction of any of the provisions of this chapter, shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment for not less than sixty (60) days nor more than six (6) months, or by both fine and imprisonment.

History of Section.
(P.L. 1939, ch. 721, § 9; G.L. 1956, § 23-18-9.)



Chapter 23-18-10 - City and town regulation of burial grounds.

§ 23-18-10 City and town regulation of burial grounds.  (a) The city or town council of any city or town may prohibit burials in the compact or thickly-populated parts of the city or town, and may make any bylaws and ordinances relating to burials and the use of grounds for burials in the city or town that it may think necessary for preserving the health of the city or town, and as necessary to carry out the provisions of this chapter, and may enforce the ordinances in the manner provided in chapter 18 of this title.

(b) The town councils of the towns of East Greenwich and Smithfield and the city councils of the cities of East Providence, Warwick, Cranston, and Woonsocket, after having prevented further burials in those parts of their towns or cities as provided in subsection (a), may order, in accordance with this chapter, the owner of the burial ground so prohibited, and in the interest of public welfare, to cause to be removed the cadavers or remains of any persons buried in the burial ground, and transferred to and interred in some other cemetery within the state, the removal and interment to be under the direction of a qualified funeral director and with the approval of the nearest of kin of the deceased and at the expense of the owner of the land.

(c) No cadaver or remains shall be removed unless the owner of the land shall give notice by certified mail to the nearest of kin known to him or her, and by advertising in one or more daily newspapers having circulation within the town or city at least once a week for three (3) successive weeks. In the event there shall be no nearest of kin known to the owner or that the nearest of kin shall neglect or refuse to approve the removal and interment, the city or town shall cause the cadavers or remains to be removed, transferred, and interred in any other cemetery in accordance with the laws, rules, and regulations of the religious denomination, if any shall be known or ascertained, to which the deceased subscribed.

History of Section.
(G.L. 1896, ch. 91, § 18; G.L. 1909, ch. 107, § 18; G.L. 1923, ch. 119, § 18; G.L. 1938, ch. 601, § 17; G.L. 1956, § 23-18-10; R.P.L. 1957, ch. 147, § 1; P.L. 1958, ch. 96, § 1; P.L. 1958, ch. 107, § 1; P.L. 1959, ch. 182, § 1; P.L. 1966, ch. 38, § 1; P.L. 1968, ch. 252, § 1; P.L. 1989, ch. 542, § 48; P.L. 1993, ch. 45, § 1; P.L. 2001, ch. 86, § 72.)



Chapter 23-18-10.1 - Registering historical cemeteries.

§ 23-18-10.1 Registering historical cemeteries.  In addition to the records and indexes now required to be maintained by every recorder of deeds in all cities and towns, the recorder of deeds in every city and town shall maintain a register of all historical cemeteries located within the city or town. The tax assessor of each city or town shall note the location of each historical cemetery so registered on the appropriate tax assessor's map with a symbol consisting of the letters "CEM" inside a rectangle.

History of Section.
(P.L. 1979, ch. 383, § 1; P.L. 2011, ch. 117, § 1; P.L. 2011, ch. 126, § 1.)



Chapter 23-18-10.2 - Exemption from liability.

§ 23-18-10.2 Exemption from liability.  (a) A city, town, or public body shall not be held civilly liable for any breach of duty resulting in injury to the person or damage to the property or any person who voluntarily and without compensation, undertakes to maintain or to repair any designated historical cemetery pursuant to § 23-18-10.1, provided that nothing in this section shall eliminate or limit the liability of a city, town, or public body:

(1) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(2) For any malicious, willful, or wanton act.

(b) A private landowner permitting access over his or her property to a historical cemetery for the purpose of voluntary maintenance or repair of the cemetery shall not be held civilly liable for any breach of duty resulting in injury to the person or damage to the property of those seeking to repair or maintain the cemetery.

History of Section.
(P.L. 1992, ch. 416, § 1.)



Chapter 23-18-11 - Regulation of excavation around cemeteries.

§ 23-18-11 Regulation of excavation around cemeteries.  (a) The city or town council of any municipality may by ordinance prescribe standards regulating any construction or excavation in the city or town, when those standards are reasonably necessary to prevent deterioration of or damage to any cemetery or burial ground, or to any structures or gravesites located in any cemetery or burial ground. The rules and regulations shall not apply to the ordinary installation of gravesites or of monuments, markers, or mausoleums.

(b) No city or town shall permit construction, excavation or other ground disturbing activity within twenty-five feet (25') of a recorded historic cemetery except in compliance with the following provisions:

(1) The boundaries of the cemetery are adequately documented and there is no reason to believe additional graves exist outside the recorded cemetery and the proposed construction or excavation activity will not damage or destructively alter the historic cemetery through erosion, flooding, filling, or encroachment; or

(2) The proposed construction or excavation activity has been reviewed and approved by the city or town in accordance with § 23-18-11.1.

(c) Whenever an unmarked cemetery or human skeletal material is inadvertently located during any construction, excavation, or other ground disturbing activity, including archaeological excavation, the building official of the city or town where the unmarked cemetery or human skeletal material is located shall be immediately notified. The building official shall, in turn, notify the state medical examiner and the Rhode Island historical preservation and heritage commission if the grave, cemetery, or skeletal material appears to be historic. Prior to the continuation of any further construction, excavation, or other ground disturbing activity, and unless the provisions of § 23-18-7 shall apply, the property owner shall undertake an archaeological investigation to determine the boundaries of the unmarked cemetery and shall so inform the building official. In the event that the cemetery meets the criteria for a historic cemetery, the building official shall so advise the recorder of deeds of the city or town who shall record and register the cemetery in accordance with the provisions of § 23-18-10.1.

History of Section.
(P.L. 1980, ch. 31, § 1; P.L. 1992, ch. 478, § 1.)



Chapter 23-18-11.1 - Permit required to alter or remove historic cemetery  Powers of city or town council  Appeal.

§ 23-18-11.1 Permit required to alter or remove historic cemetery  Powers of city or town council  Appeal.  (a) Before an agency or a property owner may authorize or commence alteration or removal of any historic cemetery, the agency or owner must apply to the city or town council where the historic cemetery is located for a permit to alter or remove. The city or town council shall prescribe by ordinance standards to regulate the alteration or removal of any historic cemetery within its municipal limits, but shall at a minimum provide that:

(1) The applicant examine all alternatives, and demonstrate that no prudent or feasible alternative to the proposed alteration is possible;

(2) The city or town provide for notification and participation in the permitting process of parties which may be interested in the proposed alteration or removal by virtue of their status as a governmental health or historic preservation authority, or as a private or nonprofit historical, genealogical or civic organization, or, in the case of American Indian cemeteries and burial grounds, the appropriate tribal organization; and

(3) The city or town provide for due consideration of the rights of descendants in any application to substantially alter or remove a historic cemetery.

(b) When an application for alteration or removal of a historic cemetery has been made and the boundary is unknown or in doubt, the city or town may require that the applicant, at its own expense, conduct an archaeological investigation to determine the actual size of the cemetery prior to final consideration by the city or town of the application to alter or remove.

(c) After due consideration, the city or town council may grant the application to alter or remove the historic cemetery in whole or in part, under the supervision of an archaeologist and with any restrictions and stipulations that it deems necessary to effectuate the purposes of this section, or deny the application in its entirety. Any person or persons aggrieved by a decision of the city or town council shall have the right of appeal concerning the decision to the superior court and from the superior court to the supreme court by writ of certiorari.

(d) Nothing in this section shall be deemed to contravene the authority of municipal bodies under § 45-5-12 to hold, manage, repair, or maintain any neglected burial ground.

History of Section.
(P.L. 1992, ch. 478, § 2; P.L. 1993, ch. 422, § 6; P.L. 1994, ch. 14, § 6; P.L. 2008, ch. 475, § 55.)



Chapter 23-18-11.2 - Regulation of excavation  Removal and transfer of graves and cemeteries  Penalties.

§ 23-18-11.2 Regulation of excavation  Removal and transfer of graves and cemeteries  Penalties.  (a) The city or town council of any municipality may by ordinance prescribe standards, in addition to those required by § 23-18-10, regulating the excavation, removal, and transfer of any graves, grave sites, and cemeteries in the municipality so as to provide an accurate record of any activity and to insure that any remains removed are properly re-interred and the location of the new interment is recorded. In the absence of a local ordinance establishing standards, regulations adopted by the historical preservation and heritage commission shall govern. A report of any grave removal and relocation from one cemetery or burial ground to another shall be filed in the clerk's office for each municipality and shall, to the extent permitted by law, be available for public inspection. In instances where there is a headstone or other burial marker identifying the original grave, the headstone or burial marker shall be erected on the site to which any remains are transferred.

(b) To the extent not promulgated pursuant to § 23-3-5.1, the state registrar of vital records shall promulgate regulations to establish a system of record-keeping to allow descendants to locate their ancestors' graves in Rhode Island.

(c) Any person convicted of violating this section shall be subject to a fine of not more than one thousand dollars ($1,000) and such fine shall be deemed civil in nature and not a criminal penalty.

(d) The provisions of this section shall be considered to be in addition to any other penalties provided for desecration or vandalism to cemeteries.

History of Section.
(P.L. 1996, ch. 148, § 1; P.L. 2011, ch. 117, § 1; P.L. 2011, ch. 126, § 1.)



Chapter 23-18-12 - Vandalism in cemetery  Civil penalties.

§ 23-18-12 Vandalism in cemetery  Civil penalties.  Any person who shall be convicted of vandalism of cemetery property shall, in addition to any fine or penalty imposed by the court, pay treble damages to the agency whose cemetery sustained the damage. In the event the convicted offender is a minor, the family court may, if it determines that the juvenile is unable to pay treble damages, require the offender to perform specified work at the cemetery site where the damage was sustained for a period of time that in the court's opinion will equal treble the damages inflicted at the cemetery.

History of Section.
(P.L. 1981, ch. 247, § 1.)



Chapter 23-18-13 - Notification of historical preservation and heritage commission.

§ 23-18-13 Notification of historical preservation and heritage commission.  The historical preservation and heritage commission shall be notified whenever an ancient burial place contains or is suspected to contain the remains of one or more persons.

History of Section.
(P.L. 1992, ch. 478, § 2; P.L. 2011, ch. 117, § 1; P.L. 2011, ch. 126, § 1.)



Chapter 23-18-14 - Records of disposition.

§ 23-18-14 Records of disposition.  (a) "Agencies", as defined in § 23-18-1, are responsible for the proper maintenance of all records of disposition of human remains, and all burials shall be accompanied with appropriate records or combination of records giving location and name of deceased, date of burial, record of property owner, and a geographic schematic indicating the specific location of final disposition. The agencies have the ability to cross reference this material as the agencies deem necessary as long as the records insure the accuracy and quality control of the location and name of the deceased.

(b) The agencies shall supply this information to the general public upon reasonable request.

History of Section.
(P.L. 1999, ch. 435, § 1.)



Chapter 23-18-15 - Installation of veteran's plaque.

§ 23-18-15 Installation of veteran's plaque.  Any cemetery which accepts the remains of a military veteran for burial shall install, for a maximum charge of seventy-five dollars ($75.00), the plaque issued by the Veterans' Administration to the deceased veteran, on the veteran's gravesite.

History of Section.
(P.L. 2009, ch. 231, § 1.)






Chapter 23-18.1 - Disposition of Bodies to be Buried with Public Funds

Chapter 23-18.1-1 - Public expense burials.

§ 23-18.1-1 Public expense burials.  Unless the office of the state medical examiners has established its jurisdiction over the body of a deceased person in accordance with chapter 4 of this title, whoever has custody of the body of a deceased person required to be buried at public expense shall use reasonable efforts to ascertain if the deceased person has any relative or friend who will assume responsibility for burial at his or her expense. If no such person is found within twenty-four (24) hours after death, the person having custody of the dead body shall notify the director of the department of human services or his or her designee who shall arrange for the removal of the unclaimed body. If the body is not claimed at or before the expiration of thirty (30) hours thereafter, the director of the department of human services or his or her designee shall give public notice of its finding and a description of the unclaimed body, and within a reasonable time thereafter cause the body to be decently buried; and if the director certifies that he or she has made careful inquiry and that to the best of his or her knowledge and belief the person found dead is a stranger having no settlement in any city or town of the state, the actual expense of burial shall be paid from the general treasury upon proper vouchers for the burial approved by the director of human services in accordance with provisions of this section. To the extent that the department of human services makes payment of the burial expenses, it shall have the right to recover the burial expenses from the estate of the deceased person.

History of Section.
(P.L. 1976, ch. 263, § 2; G.L. 1956, § 23-42-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.1-1; P.L. 2004, ch. 201, § 1; P.L. 2004, ch. 350, § 1.)






Chapter 23-18.2 - Preservation and Care of Burial Places and Memorials For the Dead

Chapter 23-18.2-1 - Definitions.

§ 23-18.2-1 Definitions.  As used in this chapter:

(1) "Burial ground authority" means the municipality, ecclesiastical society, or cemetery association, as the case may be.

(2) "Burial place" means any tract of land within any municipality that is used or has been used or has been in existence as a burial ground.

History of Section.
(P.L. 1990, ch. 204, § 1.)



Chapter 23-18.2-2 - Burial places to be preserved.

§ 23-18.2-2 Burial places to be preserved.  No municipality shall alienate or appropriate any burial place to any use other than that of a burial ground. No portion of any burial place shall be taken for public use without the approval of the general assembly. If any burial place is appropriated for any other use and the bodies buried in it or the monuments, gravestones, or other memorials marking the burial place are removed, the burial ground authority shall preserve a record of the removal indicating the date of the removal and the site or place to which the removal was made.

History of Section.
(P.L. 1990, ch. 204, § 1.)



Chapter 23-18.2-3 - Removal of gravestones and memorials.

§ 23-18.2-3 Removal of gravestones and memorials.  No fence, tomb, monument, or gravestone or fragment of a gravestone within any cemetery or burial place shall be destroyed or injured or shall be removed except in accordance with the provisions of this section. Any gravestone or other memorial for the dead may be removed for the purpose of repair or replacement, reproduction, or preservation and display in an accredited museum upon:

(1) The consent of the owner of the burial lot in which the gravestone or memorial is placed or the consent of a lineal descendant of the deceased or, if the owner or lineal descendant is unknown, with the consent of the burial ground authority, and

(2) The order of the superior court for the county in which the burial lot is located. Upon written application of a consenting owner, lineal descendant, or burial ground authority, the court may, after a hearing, with notice of the hearing having been given to interested parties and otherwise as the court deems appropriate, order the removal of the gravestone or memorial, if it finds that removal is necessary or desirable for the protection and preservation of the gravestone or memorial.

History of Section.
(P.L. 1990, ch. 204, § 1.)



Chapter 23-18.2-4 - Unlawful possession or sale of gravestones.

§ 23-18.2-4 Unlawful possession or sale of gravestones.  A person is guilty of the unlawful possession or sale of gravestones when he or she possesses or sells, offers for sale or attempts to sell or transfers or disposes of any monument, gravestone, or other structure placed or designed for a memorial of the dead, or any portion or fragment of a memorial of the dead, knowing that it has been unlawfully removed from a cemetery or burial ground.

History of Section.
(P.L. 1990, ch. 204, § 1.)



Chapter 23-18.2-5 - Penalty for violations.

§ 23-18.2-5 Penalty for violations.  (a) Whoever violates the provisions of § 23-18.2-4 shall, upon conviction, be punished by imprisonment for not more than one year or by a fine of not more than five thousand dollars ($5,000).

(b) In addition to any other penalties imposed for a violation of the provisions of this chapter or chapter 20 of title 11, any person who topples or damages any marker, gravestone, crypt, or columbarium or who violates the provisions of § 23-18.2-4, shall be required to perform four (4) hours of public community restitution for each marker, gravestone, crypt, or columbarium toppled or damaged or obtained or sold in violation of § 23-18.2-4, at the location of the cemetery, mortuary or other facility where the desecration or other violation occurred and the public community restitution shall not be suspended.

History of Section.
(P.L. 1990, ch. 204, § 1; P.L. 1991, ch. 34, § 1.)



Chapter 23-18.2-6 - Civil penalties.

§ 23-18.2-6 Civil penalties.  (a) Any person convicted under the provisions of § 23-18.2-5 or chapter 20 of title 11, shall, in addition to any fine or penalty imposed, pay treble damages to the burial ground authority, religious organization, cemetery corporation, or persons having charge of the burial ground where the damage has been sustained.

(b) If the convicted offender is a minor, the court may, if it determines that the offender is unable to pay treble damages, require the offender to perform a specified work program at the site where the damage occurred for a period of time that will in the opinion of the court equal treble the amount of the damages sustained.

History of Section.
(P.L. 1990, ch. 204, § 1.)



Chapter 23-18.2-7 - Community restitution.

§ 23-18.2-7 Community restitution.  The general assembly declares that the words "public community service" which appear throughout this chapter shall now be substituted with and referred to as "public community restitution".

History of Section.
(P.L. 1998, ch. 454, § 4.)






Chapter 23-18.3 - Advisory Commission on Historical Cemeteries

Chapter 23-18.3-1 - Establishment  Purpose  Membership  Compensation.

§ 23-18.3-1 Establishment  Purpose  Membership  Compensation.  (a) There is created a permanent advisory commission to study the location, condition, and inventory of historical cemeteries in Rhode Island and to make recommendations relative to historical cemeteries in Rhode Island.

(b) The commission shall consist of eighteen (18) members, all of whom shall be citizens and residents of this state. One shall be the director of veterans' cemeteries or his or her designee. One shall be the executive director of the historical preservation and heritage commission or his or her designee. One shall be the director of the Rhode Island Historical Society or his or her designee. One shall be a representative of the Rhode Island League of Cities and Towns to be appointed by the governor, who shall serve for one year.

One shall be the state registrar of vital records, or his or her designee. The governor, in consultation with and upon the recommendation of local historical or preservation societies within each county, shall appoint thirteen (13) members of the general public consisting of two (2) representatives from Kent County, two (2) representatives from Bristol County, two (2) representatives from Newport County, three (3) representatives from Washington County, and four (4) representatives from Providence County.

(c) Beginning on September 1, 2011, one representative from Bristol County, one representative from Newport County, one representative from Washington County, and one representative from Providence County shall be appointed to serve one year terms to expire August 31, 2012, one representative from Kent County, one representative from Washington County, and two (2) representatives from Providence County shall be appointed to serve two (2) year terms to expire August 31, 2013, and one representative from Bristol County, one representative from Kent County, one representative from Newport County, one representative from Washington County, and one representative from Providence County shall be appointed to serve three (3) year terms to expire August 31, 2014. Thereafter, each county representative shall be appointed for a three (3) year term. County representatives shall serve until their successors are appointed. Vacancies shall be filled by the authority making the original appointment.

(d) The members shall annually elect a chairperson, a vice chairperson, and a secretary of the commission. The secretary need not be a member of the commission.

(e) Members of the commission shall serve without compensation.

History of Section.
(P.L. 1991, ch. 386, § 1; P.L. 2001, ch. 180, § 47; P.L. 2006, ch. 29, § 2; P.L. 2011, ch. 117, § 2; P.L. 2011, ch. 126, § 2.)



Chapter 23-18.3-2 - Quorum.

§ 23-18.3-2 Quorum.  A simple majority of the commission shall constitute a quorum for the transaction of any business. Meetings may be called upon reasonable notice by the chairperson.

History of Section.
(P.L. 1991, ch. 386, § 1; P.L. 2011, ch. 117, § 2; P.L. 2011, ch. 126, § 2.)



Chapter 23-18.3-3 - Rules and regulations.

§ 23-18.3-3 Rules and regulations.  The commission shall adopt reasonable rules and regulations in compliance with the open meetings law to govern the conduct of its meetings and the accomplishment of its purposes under this chapter.

History of Section.
(P.L. 1991, ch. 386, § 1; P.L. 2011, ch. 117, § 2; P.L. 2011, ch. 126, § 2.)



Chapter 23-18.3-4 - Commission report.

§ 23-18.3-4 Commission report.  Annually, the commission shall report its findings and recommendations to the general assembly, to the governor, and to the historical preservation and heritage commission.

History of Section.
(P.L. 1991, ch. 386, § 1; P.L. 2011, ch. 117, § 2; P.L. 2011, ch. 126, § 2.)






Chapter 23-18.5 - Anatomical Gifts



Chapter 23-18.6 - Uniform Anatomical Gift Act



Chapter 23-18.6.1 - Revised Uniform Anatomical Gift Act

Chapter 23-18.6.1-1 - Short title.

§ 23-18.6.1-1 Short title.  This chapter shall be known and may be cited as "The Maureen A. Sebastianelli and Daniel B. Miller Uniform Anatomical Gift Act."

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-2 - Definitions.

§ 23-18.6.1-2 Definitions.  For purposes of this chapter, unless the context otherwise requires:

(1) "Adult" means an individual who is at least eighteen (18) years of age.

(2) "Agent" means an individual:

(i) Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(ii) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this chapter, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under § 23-18.6.1-11.

(6) "Document of gift" means inclusion in a donor registry, a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license or identification card.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means the Rhode Island Donor Registry established under § 31-10-26.1 as well as any other electronic database that identifies donors and complies with § 23-18.6.1-20.

(9) "Driver's license" means a motor vehicle or chauffeurs license or permit issued by the department of motor vehicles, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card issued by the department of motor vehicles.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen (18) years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal that is known by the procurement organization.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under § 23-18.6.1-7 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(i) To execute or adopt a tangible symbol; or

(ii) To attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-3 - Applicability.

§ 23-18.6.1-3 Applicability.  This chapter applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-4 - Who may make anatomical gift before donor's death.

§ 23-18.6.1-4 Who may make anatomical gift before donor's death.  Subject to the provisions of this chapter, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(i) Emancipated; or

(ii) Authorized under state law to apply for a driver's license because the donor is at least sixteen (16) years of age;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-5 - Manner of making anatomical gift before donor's death.

§ 23-18.6.1-5 Manner of making anatomical gift before donor's death.  (a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two (2) adults, at least one of whom is a disinterested witness; or

(4) As provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under this chapter may make a gift by authorizing inclusion of the donor on a donor registry, a donor card or other record signed by the donor or other person making the gift. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) Be witnessed by at least two (2) adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-6 - Amending or revoking anatomical gift before donor's death.

§ 23-18.6.1-6 Amending or revoking anatomical gift before donor's death.  (a) Subject to the provisions of this chapter, a donor or other person authorized to make an anatomical gift may amend or revoke an anatomical gift by:

(1) A record signed by:

(i) The donor;

(ii) The other person so authorized; or

(iii) Subject to subsection (b), another individual acting at the direction of the donor or the other person so authorized if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to paragraph (a)(1)(iii) must:

(1) Be witnessed by at least two (2) adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1).

(c) Subject to the provisions of this chapter, a donor or other person authorized to make an anatomical gift may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two (2) adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in this chapter.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-7 - Refusal to make anatomical gift  Effect of refusal.

§ 23-18.6.1-7 Refusal to make anatomical gift  Effect of refusal.  (a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(i) The individual; or

(ii) Subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two (2) adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to paragraph (a)(1)(ii) must:

(1) Be witnessed by at least two (2) adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) for making a refusal;

(2) By subsequently making an anatomical gift pursuant to the provisions of this chapter that is inconsistent with the refusal; or

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in this chapter, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-8 - Preclusive effect of anatomical gift, amendment or revocation.

§ 23-18.6.1-8 Preclusive effect of anatomical gift, amendment or revocation.  (a) Except as otherwise provided in this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part in accordance with the provisions of this chapter.

(b) A donor's revocation of an anatomical gift of the donor's body or part shall not be a refusal and does not bar another authorized person specified in this chapter from making an anatomical gift of the donor's body or part.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part, or an amendment to an anatomical gift of the donor's body or part, another person may not make, amend, or revoke the gift of the donor's body or part under the provisions of this chapter.

(d) A revocation of an anatomical gift of a donor's body or part by a person other than the donor does not bar another person from making an anatomical gift of the body or part under the provisions of this chapter.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift in accordance with this chapter, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift in accordance with this chapter, an anatomical gift of a part for one or more of the purposes set forth in § 23-18.6.1-4 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under the provisions of this chapter.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-9 - Who may make anatomical gift of decedent's body or part.

§ 23-18.6.1-9 Who may make anatomical gift of decedent's body or part.  (a) Subject to subsections (b) and (c) and unless barred by this chapter, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift pursuant to this chapter immediately before the decedent's death;

(2) The spouse of the decedent or the certified domestic partner of the decedent as defined in subsections 36-12-1(3) and 45-19-4.3(b) or any other provision of state law;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) An adult who exhibited special care and concern for the decedent, who is familiar with the decedent's personal values, and who had maintained regular contact with the decedent prior to his or her death; provided, however, it shall not include any medical personnel caring for the decedent at the time of or immediately leading up to the decedent's death; and

(9) The persons who were acting as the guardians of the person of the decedent at the time of death.

(b) If there is more than one member of a class listed in the previous subsection which is entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under the provisions of this chapter knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-10 - Manner of making, amending or revoking anatomical gift of decedent's body or part.

§ 23-18.6.1-10 Manner of making, amending or revoking anatomical gift of decedent's body or part.  (a) A person authorized to make an anatomical gift under § 23-18.6.1-9 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under § 23-18.6.1-9 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under § 23-18.6.1-9 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-11 - Persons that may receive anatomical gift  Purpose of anatomical gift.

§ 23-18.6.1-11 Persons that may receive anatomical gift  Purpose of anatomical gift.  (a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) Subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under subdivision (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of a known, express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift passes in accordance with subsection (g) and must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift passes in accordance with subsection (g) and must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(g) For purposes of subsections (b), (e), and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made in accordance with this chapter or if the person knows that the decedent made a refusal in accordance with this chapter that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subdivision (a)(2), nothing in this chapter affects the allocation of organs for transplantation or therapy.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-12 - Search and notification.

§ 23-18.6.1-12 Search and notification.  (a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subdivision (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-13 - Delivery of document of gift not required  Right to examine.

§ 23-18.6.1-13 Delivery of document of gift not required  Right to examine.  (a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass pursuant to the provisions of this chapter.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-14 - Rights and duties of procurement organization and others.

§ 23-18.6.1-14 Rights and duties of procurement organization and others.  (a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the department of motor vehicles and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the Rhode Island Donor Registry to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to assess the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to maintain the potential medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless otherwise prohibited, at any time after a donor's death, the person to which a part passes under this chapter may conduct any reasonable examination necessary to assess the medical suitability of the body or part for its intended purpose.

(e) Unless otherwise prohibited, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in § 23-18.6.1-9 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to the provisions of this chapter, the rights of the person to which a part passes under § 23-18.6.1-11 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift as specified in this chapter, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under § 23-18.6.1-11, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-15 - Coordination of procurement and use.

§ 23-18.6.1-15 Coordination of procurement and use.  Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-16 - Sale or purchase of parts prohibited.

§ 23-18.6.1-16 Sale or purchase of parts prohibited.  (a) Except as otherwise provided in subsection (b), a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a felony and upon conviction is subject to a fine not exceeding fifty thousand dollars ($50,000) or imprisonment not exceeding five (five) years, or both.

(b) Subject to subsection (c), a person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

(c) No physician, hospital or other health care provider may charge the donor's estate or family for any cost incurred in testing or removing a donor's part, and such charge shall be void and unenforceable.

History of Section.
(P.L. 2007, ch. 476, § 2; P.L. 2009, ch. 235, § 1; P.L. 2009, ch. 236, § 1.)



Chapter 23-18.6.1-17 - Other prohibited acts.

§ 23-18.6.1-17 Other prohibited acts.  A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and upon conviction is subject to a fine not exceeding fifty thousand dollars ($50,000) or imprisonment not exceeding five (5) years, or both.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-18 - Immunity.

§ 23-18.6.1-18 Immunity.  (a) A person that acts in accordance with this chapter or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked pursuant to this chapter, a person may rely upon representations of an individual listed in § 23-18.6.1-9 relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-19 - Law governing validity  Choice of law as to execution of document of gift  Presumption of validity.

§ 23-18.6.1-19 Law governing validity  Choice of law as to execution of document of gift  Presumption of validity.  (a) A document of gift is valid if executed in accordance with:

(1) This chapter;

(2) The laws of the state where it was executed; or

(3) The laws of the state where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-20 - Donor registry.

§ 23-18.6.1-20 Donor registry.  (a) A donor registry must:

(1) Allow a donor or other person authorized pursuant to this chapter to include an individual on the donor registry who has made an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made an anatomical gift; and

(3) Be accessible for purposes of subdivisions (1) and (2) seven (7) days a week on a twenty-four (24) hour basis.

(b) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made an anatomical gift.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-22 - Cooperation between medical examiner and procurement organization.

§ 23-18.6.1-22 Cooperation between medical examiner and procurement organization.  A medical examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-23 - Facilitation of anatomical gift from decedent whose body is under jurisdiction of medical examiner.

§ 23-18.6.1-23 Facilitation of anatomical gift from decedent whose body is under jurisdiction of medical examiner.  (a) The medical examiner or his or her designee shall provide the federally designated organ procurement organization and other nonprofit federally registered eye and tissue banks, in a timely manner, all information necessary to facilitate organ and tissue donation including, but not limited to, names and available contact information of individuals whose deaths have been reported to the medical examiner's office and jurisdiction accepted.

(b) The medical examiner may release and permit the removal of a part from a body within that official's custody, for transplantation or therapy, if:

(1) The official has received a request for the part from a hospital, physician, surgeon, or procurement organization;

(2) A donation has been authorized in accordance with §§ 23-18.6.1-5 or 23-18.6.1-9;

(3) The official does not know of a refusal or contrary indication by the decedent or objection by a person having authority to act as listed in § 23-18.6.1-9;

(4) The removal will be by a physician, surgeon, or technician; but in the case of eyes, by one of them or by an enucleator;

(5) The removal will not interfere with any autopsy, investigation, procedure, or other additional activity as deemed necessary by the medical examiner required to arrive at a reasonable cause and manner of death;

(6) The removal will be in accordance with accepted medical standards; and

(7) Cosmetic restoration will be done, if appropriate.

(c) The medical examiner, or his or her designee, may permit the removal of the anatomical gift to occur at the medical examiner's office.

(d) A permanent record of the names of the decedent, the person making the request, the date and purpose of the request, the part requested, and the person to whom it was released should be made by the hospital/physician/technician (enucleator) and forwarded to the medical examiner for his or her records.

(e) The medical examiner, or his or her designee, shall be present during the removal of the anatomical gift if in his or her judgment such attendance would, in the opinion of the medical examiner or his or her designee, facilitate a donation that would otherwise be denied.

(f) The medical examiner, or his or her designee, may only deny removal of the anatomical gift after explaining in writing or verbally with subsequent written documentation to the federally designated organ procurement organization and other nonprofit federally registered eye and tissue banks, reasons for determining that those tissues or organs may be involved in the cause of death.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-24 - Uniformity of application and construction.

§ 23-18.6.1-24 Uniformity of application and construction.  In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History of Section.
(P.L. 2007, ch. 476, § 2.)



Chapter 23-18.6.1-25 - Relation to Electronic Signatures in Global and National Commerce Act.

§ 23-18.6.1-25 Relation to Electronic Signatures in Global and National Commerce Act.  This act modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede § 101(a) of that act, 15 U.S.C. § 7001, or authorize electronic delivery of any of the notices described in § 103(b) of that act, 15 U.S.C. § 7003(b).

History of Section.
(P.L. 2007, ch. 476, § 2.)






Chapter 23-18.7 - Bone Marrow Donation

Chapter 23-18.7-1 - Preamble.

§ 23-18.7-1 Preamble.  The department of health and the Roger Williams Cancer Center shall facilitate, foster and assist in the education of residents of the state regarding bone marrow donors and shall further assist and promote annual, bone marrow donor drives. The director and the Roger Williams Cancer Center shall also assist in the dissemination of information regarding the need for bone marrow donor drives including special efforts to educate and encourage minority populations to volunteer as potential bone marrow donors. Means of communication may include use of press, radio, and television, and placement of educational materials in appropriate health care facilities, blood banks, and state and local agencies. The director, and the Roger Williams Cancer Center in conjunction with the administrator of the division of motor vehicles, shall make educational materials available at all places where drivers' licenses are issued or renewed.

History of Section.
(P.L. 1994, ch. 184, § 1.)



Chapter 23-18.7-2 - Bone marrow drives  State employees.

§ 23-18.7-2 Bone marrow drives  State employees.  The director of health shall encourage state employees to volunteer to be potential bone marrow donors. The director of health shall declare and designate the last week of April as the "Rhode Island Bone Marrow Awareness Week".

History of Section.
(P.L. 1994, ch. 184, § 1.)






Chapter 23-18.8 - Waste Recycling

Chapter 23-18.8-1 - Short title.

§ 23-18.8-1 Short title.  This chapter shall be cited as the "Rhode Island Recycling Act".

History of Section.
(P.L. 1986, ch. 522, § 4.)



Chapter 23-18.8-2 - Legislative findings.

§ 23-18.8-2 Legislative findings.  The general assembly recognizes and declares that:

(1) Any environmentally and economically sound solid waste management system must incorporate recycling;

(2) A sound recycling program will be best achieved by cooperation of the Rhode Island resource recovery corporation, the department of administration, the department of environmental management and the cities and towns of the state;

(3) All solid waste capable of being recycled should be recycled, as a target, no less than thirty-five percent (35%) of the solid waste generated in the state should be disposed of through recycling; every effort should be made to exceed this target;

(4) A recycling facility should be operational at the central landfill;

(5) Upon full implementation of the recycling program, all solid waste management, both from cities and towns, and from commercial establishments, will be separated into recyclable and nonrecyclable components;

(6) Recycling operations should begin at resource recovery plants upon initiation of plant operations;

(7) In order to develop a workable implementation schedule the department of environmental management should develop schedules for the entry of cities and towns into the source separation system;

(8) Private contractor arrangements for recovery of recyclables at the point of origin or at the municipal level should be encouraged and not interfered with;

(9) Recyclable materials recovered at recycling facilities are to be made available to private industry in the first instance, and where cost effective, operation of recycling facilities should be by the private sector;

(10) The corporation should provide, for a period of three (3) years, the reasonable additional allowable costs for implementing this program for the cities and towns;

(11) The definition of recyclable materials should be the responsibility of the department of environmental management; provided, that the definition shall include, but not be limited to, plastic materials that contain the plastic resins used to produce labeled (1) through (7) with the numbers clearly marked on the product and contained in a triangle formed by chasing arrows. The products shall be generated as part of daily, municipal, non-municipal residential, or commercial activities. The corporation shall accept plastic materials labeled (3) through (7) for recycling no later than June 30, 2013. Plastic resin by-products, or products produced for industrial use, shall not be required to be accepted at the recycling facility, unless deemed appropriate for processing by the corporation. The definition should be changed from time to time depending upon new technologies, economic conditions, waste stream characteristics, environmental effects, or other factors;

(12) Telephone directories, five hundred thousand (500,000) of which, at an average weight of five and one-quarter (5.25) pounds, are distributed yearly in the state, contribute significantly to the solid waste stream, which would be greatly reduced if directories were printed on recyclable paper and bound with a binder which will not interfere with recyclability.

(13) Any person who generates commercial solid waste and employs fifty (50) or more employees, shall contract for recycling services as part of any agreement between a private waste hauler and the commercial establishment for the disposal of solid waste. A commercial establishment of any size may work with the city or town where it is located to consider options that would allow the city or town to collect the commercial recyclables generated by the commercial establishment.

History of Section.
(P.L. 1986, ch. 522, § 4; P.L. 1990, ch. 518, § 1; P.L. 2008, ch. 93, § 1; P.L. 2008, ch. 122, § 1; P.L. 2008, ch. 260, § 2; P.L. 2008, ch. 420, § 2; P.L. 2010, ch. 23, art. 10, § 1.)



Chapter 23-18.8-2.1 - Definitions.

§ 23-18.8-2.1 Definitions.  As used in this chapter:

(1) "Corporation" means the Rhode Island resource recovery corporation;

(2) "Department" means the department of environmental management;

(3) "Director" means the director of the department of environmental management;

(4) "Post-consumer waste" has the meaning given "post-consumer content" in § 37-2-76.1(2).

(5) "Telephone directory" means a soft cover listing of telephone numbers and addresses by telephone listing territories commonly listed alphabetically or by occupation and distributed to households and businesses on behalf of telecommunications utilities or private advertisers; and

(6) "Telephone directory distributor" means any party which distributes telephone directories within the state, and shall include the principal of the party if the party is an agent and the principal is located or doing business in the state.

History of Section.
(P.L. 1990, ch. 518, § 2; P.L. 1996, ch. 404, § 30; P.L. 2001, ch. 86, § 73.)



Chapter 23-18.8-4 - Ash use in construction of roads.

§ 23-18.8-4 Ash use in construction of roads.  The director of the department of transportation shall, where possible, utilize as fill in the construction of roads and highways, ash from resource recovery facilities owned and operated by the Rhode Island resource recovery corporation, so long as the ash conforms with all applicable environmental laws, rules, and regulations.

History of Section.
(P.L. 1988, ch. 363, § 1.)



Chapter 23-18.8-5 - Telephone directory disposal.

§ 23-18.8-5 Telephone directory disposal.  (a) No person shall dispose of any telephone directory within the state except through established systems of recycling.

(b) Any telephone directory produced for distribution in the state shall be bound with a binder which will not interfere with recyclability.

History of Section.
(P.L. 1990, ch. 518, § 2; P.L. 1995, ch. 183, § 1; P.L. 1995, ch. 213, § 1.)






Chapter 23-18.9 - Refuse Disposal

Chapter 23-18.9-1 - Responsibility for refuse disposal.

§ 23-18.9-1 Responsibility for refuse disposal.  (a) Each city and town is required to make provision for the safe and sanitary disposal of all refuse which is generated within its boundaries, including refuse from commercial and industrial sources, but excluding refuse from sources owned or operated by the state or federal governments, hazardous waste as defined in chapter 19.1 of this title and any refuse which is not acceptable at a facility provided by the Rhode Island resource recovery corporation under chapter 19 of this title. The disposal facilities used to meet this responsibility may be located within or outside the municipality, may be publicly or privately owned, and may include facilities used only by the owner. Each city and town will be required to separate solid waste into recyclable and non-recyclable components before the material is disposed of in any state owned facility. Implementation of the program of separation by any city or town may be by separation at the source of generation or by separation at collection points or transfer stations. Cities and towns may allow private and volunteer collection of recyclables. The department of environmental management shall adopt and promulgate regulations to define recyclable materials, and shall from time to time determine an implementation schedule for the recyclable separation programs of the cities and towns. The implementation schedule shall be determined and adopted by the department of environmental management after consultation and cooperation with the cities and towns. The department shall adopt and promulgate an implementation schedule and rules and regulations which require that commercial solid waste be separated into recyclable and non-recyclable components before the material may be disposed of at any state owned solid waste disposal facility. The department shall adopt and promulgate an implementation schedule and rules and regulations which require that the solid waste generated at state facilities be separated into recyclable and non-recyclable components before the material may be disposed of in any state owned solid waste disposal facility.

(2) During the first three (3) years after a city or town enters the recycling program, a city or town shall be deemed to have achieved compliance with the requirement of separation if that city or town shall have achieved at least the same percentage of separation as achieved by similar communities with compulsory programs of separation of recyclables.

(3) Beginning July 1, 2012 every city or town that enters into a contract with the Rhode Island resource recovery corporation to dispose of solid waste shall be required to recycle a minimum of thirty-five percent (35%) of its solid waste and to divert a minimum of fifty percent (50%) of its solid waste. The recycling and diversion rate shall be achieved as prescribed in the addendum required in subdivision 23-19-13(e)(3). For purposes of this section "diversion rate" means the total amount (reflected as a percentage) of material, diverted from disposal through waste prevention, recycling or re-use.

(b) The governing body of each city and town shall discharge its responsibility set forth in subsection (a) by:

(1) Adopting reasonable rules and regulations governing the licensing of all qualified persons engaged in the business of collection and hauling of refuse and operation of transfer stations with respect to all refuse within its boundaries. All persons engaged in the business of collection or hauling of refuse and operation of transfer stations within the boundaries of a municipality, shall be issued a license upon application. No municipality shall unreasonably deny a license to any reasonably qualified person.

(2) Contracting with the Rhode Island resource recovery corporation or a person approved by the Rhode Island resource recovery corporation for the disposal of municipal refuse, unless a municipality is operating its own landfill on December 1, 1986 or is disposing of its municipal refuse under a contract approved by the corporation which was in effect on March 1, 1985, in which case the municipality shall be free to continue to use the landfill until its closure, or to continue to dispose of its municipal refuse under the contract until the expiration of the original term of the contract or the expiration of any extension of the contract approved by the corporation or sooner termination.

(3) In the case of cities and towns where municipal waste collection is provided by private contract between the generator of the waste and the hauler, adopting rules and regulations for the fair allocation of the municipal rate provided under the provisions of § 23-19-13(g) among those haulers licensed to collect and haul refuse within the cities and towns.

(4) Adopting rules and regulations that govern the separation of solid waste into recyclable and non-recyclable components. Regulations adopted under this chapter may not be inconsistent with any rules, regulations, standards, and criteria adopted by the department of environmental management or the Rhode Island resource recovery corporation. Each city and town is empowered to adopt the regulations and to contract with the Rhode Island resource recovery corporation for the enforcement of the licensing provisions thereof, including compliance with the provisions of a license designating a final disposal site for all refuse collected or hauled by the licensee within the municipality's boundaries and requiring the separation of recyclable materials from municipal, non-municipal, residential and commercial sources.

(c) To assist each city and town in carrying out these responsibilities, the Rhode Island resource recovery corporation shall:

(1) Administer any financial assistance granted by the state to localities, as provided in this chapter, and establish and publish rules and regulations concerning eligibility, disbursement, and use of financial assistance.

(2) Provide technical assistance to cities and towns concerning their refuse problems.

History of Section.
(P.L. 1968, ch. 192, § 2; P.L. 1974, ch. 176, § 12; G.L. 1956, § 23-46-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-1; P.L. 1986, ch. 522, § 1; P.L. 2008, ch. 93, § 2; P.L. 2008, ch. 122, § 2.)



Chapter 23-18.9-3 - Grants-in-aid.

§ 23-18.9-3 Grants-in-aid.  (a) Funds annually appropriated by the general assembly for the purposes of this chapter shall not exceed forty cents ($.40) per capita as determined from the latest available federal census of population for the state.

(b) Sixty-two and one-half percent (62.5%) of the total shall be apportioned to each community in the state, eighty percent (80%) on the basis of the ratio of the population of each community to the total population of the state, as determined by the latest available federal census of population, and twenty percent (20%) on the basis of the ratio of the number of employees located in each community to the total number of persons employed in the state, as reported for the month of December each year by the department of employment and training; provided, however, that Block Island is reported for the month of July. To be eligible to receive these funds, a community must first meet the requirements of § 23-18.9-1.

(c) The remaining thirty-seven and one-half percent (37.5%) of the funds shall be apportioned by the same formula as the sixty-two and one-half percent (62.5%) of the funds described in subsection (b), and shall be distributed to each community which is a part of a duly authorized arrangement involving more than one community, which satisfies any rules and regulations which may be reasonably established by the department of environmental management concerning inter-local refuse disposal activities or which is a part of any refuse disposal district created by the general assembly.

History of Section.
(P.L. 1968, ch. 192, § 2; G.L. 1956, § 23-46-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-3; P.L. 1980, ch. 71, § 1; P.L. 1982, ch. 188, art. 5, § 1; P.L. 2001, ch. 86, § 74.)



Chapter 23-18.9-4 - Restricted use of state financial assistance by local communities.

§ 23-18.9-4 Restricted use of state financial assistance by local communities.  (a) Any state financial assistance granted to a local community under the terms of this chapter shall be used solely in the design, construction, maintenance, and operation of refuse disposal facilities; provided, that the funds are used for the maintenance and operation of only those refuse disposal facilities which meet all rules and regulations promulgated by the department of environmental management.

(b) Any state financial assistance granted to any local community under the terms of §§ 23-1-18, 23-18.9-1, 23-18.9-3 or this section must, at a minimum, be equally matched by local monies appropriated annually by the city or town for the design, construction, maintenance, and operation of refuse disposal facilities.

History of Section.
(P.L. 1968, ch. 192, § 2; G.L. 1956, § 23-46-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-4.)



Chapter 23-18.9-5 - Disposal of refuse at other than a licensed facility.

§ 23-18.9-5 Disposal of refuse at other than a licensed facility.  (a) No person shall dispose of solid waste at other than a solid waste management facility licensed by the director, except as otherwise provided in this chapter.

(b) The phrase "dispose of solid waste", as prohibited in this section, refers to the depositing, casting, throwing, leaving or abandoning of a quantity greater than three (3) cubic yards of solid waste. Used asphalt, concrete, Portland concrete cement, and solid waste temporarily in a vehicle or proper receptacle at a licensed place of business of a licensed solid waste hauler for a period not to exceed seventy-two (72) hours shall not be considered solid waste for purposes of this chapter.

History of Section.
(P.L. 1987, ch. 543, § 1; P.L. 1995, ch. 391, § 1; P.L. 2005, ch. 258, § 1; P.L. 2005, ch. 263, § 1; P.L. 2006, ch. 60, § 1; P.L. 2006, ch. 64, § 1.)



Chapter 23-18.9-7 - Definitions.

§ 23-18.9-7 Definitions.  As used in this chapter, the following terms shall, where the context permits, be construed as follows:

(1) "Beneficial reuse material" means a processed, nonhazardous, solid waste not already defined as recyclable material by this chapter and by regulations of the Rhode Island department of environmental management that the director has determined can be reused in an environmentally beneficial manner without creating potential threats to public health, safety, welfare or the environment or creating potential nuisance conditions.

(2) "Beneficial use determination" (BUD) means the case-by-case process by which the director evaluates a proposal to use a specific solid waste as a beneficial reuse material for a specific purpose at a specific location within the host municipality.

(3) "Cocktailing" means the adding, combining or mixing of hazardous waste as defined in § 23-19.1-4 with construction debris and demolition debris.

(4) "Construction and demolition (C&D) debris" means non-hazardous solid waste resulting from the construction, remodeling, repair, and demolition of utilities and structures; and uncontaminated solid waste resulting from land clearing. This waste includes, but is not limited to, wood (including painted, treated and coated wood and wood products), land clearing debris, wall coverings, plaster, drywall, plumbing fixtures, non-asbestos insulation, roofing shingles and other roof coverings, glass, plastics that are not sealed in a manner that conceals other wastes, empty buckets ten (10) gallons or less in size and having no more than one inch of residue remaining on the bottom, electrical wiring and components containing no hazardous liquids, and pipe and metals that are incidental to any of the previously described waste. Solid waste that is not C&D debris (even if resulting from the construction, remodeling, repair, and demolition of utilities, structures and roads and land clearing) includes, but is not limited to, asbestos, waste, garbage, corrugated container board, electrical fixtures containing hazardous liquids such as fluorescent light ballasts or transformers, fluorescent lights, carpeting, furniture, appliances, tires, drums, containers greater than ten (10) gallons in size, any containers having more than one inch of residue remaining on the bottom and fuel tanks. Specifically excluded from the definition of construction and demolition debris is solid waste (including what otherwise would be construction and demolition debris) resulting from any processing technique, other than that employed at a department-approved C&D debris processing facility, that renders individual waste components unrecognizable, such as pulverizing or shredding.

(5) "Construction and demolition debris processing facility" means a solid waste management facility that receives and processes construction and demolition debris of more than fifty (50) tons per day. These facilities must demonstrate, through records maintained at the facility and provided to the department, that seventy-five percent (75%) of all material received by the facility is processed and removed from the site within six (6) weeks of receipt on a continuous basis, and that in no case stores material on site for over three (3) months; provided, however, these facilities do not include municipal compost facilities.

(6) "Construction and demolition debris separation facility" means a facility that receives, separates and or screens construction and demolition debris into its components for subsequent resale or processing which includes, but is not limited to, grinding, shredding, crushing, or landfilling at another location separate and apart from the location on which the separation occurs.

(7) "Director" means the director of the department of environmental management or any subordinate or subordinates to whom the director has delegated the powers and duties vested in him or her by this chapter.

(8) "Expansion" means any increase in volume, size, or scope, either vertically, horizontally, or otherwise; provided, however, that this section does not apply to the vertical expansion of the Charlestown Municipal landfill until the closure date of July 1, 2000.

(9) "Person" includes an individual, firm, partnership, association, and private or municipal corporation.

(10) "Recyclable materials" means those materials separated from solid waste for reuse. The director of the department of environmental management through regulations shall specify those materials that are to be included within the definition of recyclables. The materials to be included may change from time to time depending upon new technologies, economic conditions, waste stream characteristics, environmental effects, or other factors.

(11) "Segregated solid waste" means material separated from other solid waste for reuse.

(12) "Solid waste" means garbage, refuse, tree waste as defined by subsection 14 of this section and other discarded solid materials generated by residential, institutional, commercial, industrial, and agricultural sources, but does not include solids or dissolved material in domestic sewage or sewage sludge or dredge material as defined in chapter 6.1 of title 46, nor does it include hazardous waste as defined in chapter 19.1 of this title, nor does it include used asphalt, concrete, or Portland concrete cement.

(13) "Solid waste management facility" means any plant, structure, equipment, real and personal property, except mobile equipment or incinerators with a capacity of less than one thousand pounds (1,000 lbs.) per hour, operated for the purpose of processing, treating, or disposing of solid waste but not segregated solid waste. Any solid waste management facility that stores waste materials containing gypsum on site over three (3) months must install and maintain an active gas collection system approved by the department of environment management.

(14) "Tree Waste" means all parts of a tree including stumps, branches and logs which shall be considered solid waste for purposes of this chapter unless the tree waste meets the following criteria:

(1) The tree waste remains on the property where it was generated; or

(2) The tree waste remains in the possession of the person who generated it and is stored above the ground surface, on property that the same person controls, for purposes of recycling and reuse; or

(3) The tree waste, whether generated on or off-site, is being actively managed as a usable wood product such as landscape mulch, wood chips, firewood, or mulch.

(b) The application of the criteria set forth in this section shall not be deemed to abrogate, diminish, or impair the enforcement of the requirements established pursuant to chapter 28.1 of this title or the authority of the state and/or a city or town to protect the public health, safety or welfare from a public nuisance resulting from the storage and handling of tree waste.

History of Section.
(P.L. 1974, ch. 176, § 4; G.L. 1956, § 23-46-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18-9-7; P.L. 1986, ch. 522, § 1; P.L. 1994, ch. 212, § 1; P.L. 1997, ch. 172, § 1; P.L. 1999, ch. 438, § 1; P.L. 1999, ch. 460, § 1; P.L. 2000, ch. 68, § 1; P.L. 2001, ch. 144, § 7; P.L. 2001, ch. 163, § 7; P.L. 2005, ch. 258, § 1; P.L. 2005, ch. 263, § 1; P.L. 2006, ch. 60, § 1; P.L. 2006, ch. 64, § 1; P.L. 2006, ch. 229, § 1; P.L. 2006, ch. 233, § 1.)



Chapter 23-18.9-8 - Licenses.

§ 23-18.9-8 Licenses.  (a) No person shall operate any solid waste management facility or construction and demolition (C&D) debris processing facility or expand an existing facility unless a license is obtained from the director except as authorized by § 23-18.9-8. The director shall have full power to make all rules and regulations establishing standards to be met for the issuance of the licenses.

(2) The director shall promulgate rules and regulations governing the uses and content of materials accepted and generated by a construction and demolition debris processing facility. Any costs associated with testing these materials by the facility or by the department to verify the results of the facility's tests shall be borne by the facility. Each facility shall be required to establish a fund with the department to cover the cost of these tests.

(b) Any person who desires to construct a solid waste management facility or install any equipment in a solid waste management facility must first submit to the director for approval plans and specifications and other related data required by the director.

(c) Processing facilities that accept less than one hundred and fifty (150) tons per day of construction and demolition debris (C&D) are exempt from the requirement of obtaining a solid waste management facility license; however, they are not exempt from complying with all other applicable requirements for the construction and operation of a construction and demolition debris processing facility and are subject to the rules and regulations for these facilities promulgated in accordance with this section.

(d) No construction and demolition debris processing facility shall be issued a license or be able to operate unless it has:

(1) Received a letter of compliance from the host municipality that all applicable zoning requirements and local ordinances of the host municipality have been complied with.

(2) Submitted a fire protection plan which has been approved by the local fire chief, or his or her designee in which the facility is located; and

(3) For the purposes of this subsection, the letter of compliance from the host municipality shall issue from either:

(i) The town or city manager with town or city council approval in a municipality with a managerial form of government; or

(ii) The elected mayor with town or city council approval in a municipal with a non- managerial from of government.

(4) If, after thirty (30) days of receipt of a written request to the city or town by the applicant for a license requesting a letter of compliance, the letter of compliance is not issued because the host municipality finds that the requirements of the applicable zoning requirements or other ordinances have not been met, a letter of non-compliance must be issued setting forth the particular requirements that have not been met. If after a license is issued, the host community finds that all applicable zoning or other applicable ordinances are no longer complied with they are authorized to issue a non-compliance letter.

(5) Upon issuance of a letter of non-compliance the applicant for a license shall have all rights of appeal under the provisions of chapter 24 of title 45 as to zoning issues and any other rights to appeal that may be applicable as to the determination of non-compliance with other ordinances.

(i) In the case of an application or renewal of an existing license for an increase in the acceptance and processing of the amount of (C&D) debris per day the letter of non-compliance shall stay the issuance of the license allowing said increase until the appeal process provided for herein is final.

(ii) In the case of an application or renewal of an existing license that does not request an increase in the acceptance and/or processing of the amount of (C&D) debris per day where the applicant for renewal has timely filed an appeal as contained herein the letter of non-compliance shall not be used as grounds for denial of the approval of the renewable license; however, upon final determination by a zoning board or court of competent jurisdiction upon appeal, it is found that the facility is in non-compliance said license shall be revoked by the director.

(e) The local fire chief or his or her designee is authorized to conduct random, unannounced inspections of facilities licensed under this section to insure continued compliance with the approved fire protection plan. If any facility at the time of inspection is found not to be in compliance with the approved plan that facility shall immediately cease operation until the time that they correct any deficiency and the local fire chief or his or her designee finds the facility is in compliance with the approved fire protection plan.

(f) Any facility that is found to be in violation of the fire protection plan under this section on three (3) separate inspections, within any three (3) year time period, shall have its license to operate under this section revoked.

(g) A municipality that desires to evaluate available technologies, equipment, or methodologies for managing solid waste, may request approval from the director to perform a limited demonstration pilot project prior to submission of an application for a license. Demonstration projects shall not exceed fifty (50) tons per day maximum capacity. The municipality must first submit to the director, for approval, plans and specifications including fire protection plans and other related data as required by the director. The municipality shall also give public notice of the request and allow a thirty (30) day period for the director to receive public comment on the proposed project. After the close of the public comment period, the director is authorized to approve or deny the request. Approval for a demonstration pilot project shall be granted for a period not exceeding six (6) months.

(h) Any facility that is licensed or registered by the department under this chapter as of July 1, 2006 that accepts greater than three (3) cubic yards of tree waste as defined by subsection 23-18.9-7(14) shall be considered an existing tree waste management facility. Existing tree waste management facilities shall notify the department and the local fire chief of the existence and scope of their tree waste management activities in writing no later than August 30, 2006, and shall incorporate their tree waste management activities in a revised operating plan as part of the next renewal of their license or registration.

(i) Any construction and demolition (C&D) debris processing facility under this section that is within a one thousand feet (1000') radius of a residential zone district shall not be allowed to accept and/or process in excess of one hundred fifty (150) tons per day of construction and demolition (C&D) debris where the owner or owners of the greater part of the land within a one thousand foot (1,000') radius of the property boundary lines of the facility files an objection to the granting of a license permitting the acceptance and/or processing in excess of one hundred fifty (150) tons per day of construction and demolition debris.

History of Section.
(P.L. 1974, ch. 176, § 4; G.L. 1956, § 23-46-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-8; P.L. 1994, ch. 212, § 1; P.L. 1997, ch. 172, § 1; P.L. 2000, ch. 231, § 1; P.L. 2003, ch. 175, § 1; P.L. 2003, ch. 180, § 1; P.L. 2006, ch. 60, § 1; P.L. 2006, ch. 64, § 1; P.L. 2011, ch. 193, § 1; P.L. 2011, ch. 210, § 1.)



Chapter 23-18.9-8.1 - Criteria for public and private licenses.

§ 23-18.9-8.1 Criteria for public and private licenses.  (a) The director shall grant licenses only to those public facilities which the director determines meet all relevant criteria by regulation to protect human health and the environment and which are reasonably required to dispose of wastes generated within this state. All public projects shall meet the criteria for need established in § 23-19-4(b) and the director shall require no further demonstration of need.

(b) The director shall grant licenses only to those private facilities which he or she determines meet all relevant criteria established by regulation to protect human health and the environment.

History of Section.
(P.L. 1980, ch. 255, § 2; P.L. 1989, ch. 508, § 4.)



Chapter 23-18.9-9 - Application, approval and fees for licenses.

§ 23-18.9-9 Application, approval and fees for licenses.  (a) Any person who desires to construct and/or operate a solid waste management facility or expand an existing facility shall apply to the director for all licenses and/or permits to do so; provided, however, that the application shall state all licenses and/or permits for which application is made. Any person who desires to construct and/or operate a private solid waste disposal facility shall submit to the director simultaneously with the application a certificate of final determination from the municipality in which it is proposed to site the facility that the site conforms with all applicable local land use and control ordinances or on appeal a final judgment of a court that the proposed site for the facility conforms with all applicable land use and control ordinances of the municipality. The applicant shall also submit simultaneously with the application a certificate of approval of the proposed site issued by the state planning council, except for statutorily mandated facilities. The council shall only approve a site after evaluation of alternative sites and assessment of comparative environmental impact at the sites in accordance with law and state planning council rules, and in the absence of these, the council shall promulgate rules for the evaluation and/or assessment, and distribution of location of sites for waste facilities among the regions of this state. The council shall not issue its certificate prior to the publication of public notice and the expiration of the public comment period regarding the proposed site. The director shall review and decide all applications.

(2) Notwithstanding the provisions of § 42-35-14 to the contrary, the director shall immediately review the application and shall give public notice of the intention to issue a draft license or the intention to deny the application.

(ii) The draft license and/or tentative denial, including all supporting documentation, shall be made available for public comment.

(3) Within fifteen (15) days of the date of the public notice to issue the draft license, the director shall hold an informational workshop. The purpose of the informational workshop shall be to discuss the type of facility or activity which is the subject of the draft license; the type and quantity of wastes, which are proposed to be managed, processed and/or disposed; a brief summary for the basis for the draft license; conditions, including references to applicable statutory or regulatory provisions; reasons why any requested variances or alternatives to required standards do or do not appear justified; a description of the procedures for reaching a final decision on the draft license, which shall include the beginning and ending dates for the comment period hereafter, the address where comments will be received, procedures for requesting a hearing and the nature of that hearing, any other procedures by which the public may participate in the final decision; and the name and telephone number of a person to contact for further information.

(4) No earlier than sixty (60) days nor later than seventy-five (75) days following the initial public notice of the issuance of the draft license or tentative denial, a hearing shall be held for public comment. Comments from the applicant and/or any interested persons shall be recorded at the public hearing. Written comments, which shall be considered part of the record, may be submitted for thirty (30) days following the close of the public comment hearing.

(5) Within ninety (90) days of the close of the public comment period, the director shall issue the license or the final denial. The license or the final denial shall be in writing and shall include a response to each substantive public comment. In the event that the director shall fail to issue the license or final denial within the ninety (90) day period, then the applicant may petition the superior court to issue its writ of mandamus ordering the director or some suitable person to immediately issue the license or denial. Any person refusing to obey the writ of mandamus shall be subject to penalties for contempt of court. The writ of mandamus shall be the exclusive remedy for failure of the director to comply under this section.

(6) The applicant and/or any person who provided substantive comment at any time during the public comment period may appeal the decision of the director; provided, however, any person who shall demonstrate good cause for failure to so participate and demonstrate that his or her interests shall be substantially impacted if prohibited from appearance in the appeal, may in the discretion of the hearing officer be permitted to participate in the appeal process.

(7) The appeal shall be limited to those issues raised by the parties; provided, however, that upon good cause shown, the director shall allow additional issues to be raised.

(8) All appeals shall be pursuant to the rules and regulations established by the director and the rules and regulations established by the administrative adjudication division of the department of environmental management; provided, however, that all appeals shall contain precise statements of the issues presented on appeal and the specific part or parts of the decision of the director that are challenged.

(9) All appeals shall be heard before administrative adjudication hearing officers. All hearings shall be evidentiary hearings. All witnesses shall testify under oath and shall be subject to cross-examination.

(10) The hearing officer shall determine and apportion to the applicant the actual costs of the appeal process, exclusive of attorneys' fees. These costs shall not be considered administrative penalties.

(b) The director shall publish a schedule of fees to be paid to file an application for a license. These fees shall be reasonable and shall account for the size and complexity of the proposed project and any other criteria as the director may determine; provided, however, that no application fee shall exceed one hundred thousand dollars ($100,000).

(c) Licenses shall expire three (3) years from the date of issuance unless sooner suspended or revoked. The provisions in this section for issuance of a license shall not apply to the renewal of a license and any facility shall be relicensed if it meets the criteria in effect when the facility was licensed; provided, however, that any renewal application which substantially deviates from the use or purpose of the license shall be subject to the provisions of this chapter and further provided that any facility shall be relicensed if it meets the criteria in effect when the facility was licensed. The director is authorized to promulgate by regulation procedures for license renewals. The director shall publish a schedule of fees to be paid to renew a license. These fees shall be reasonable and shall account for the size and complexity of the project, and costs incurred to monitor the project, and any other criteria that the director may determine; provided, however, that no renewal license fees shall exceed one hundred thousand dollars ($100,000). All licensed solid waste disposal facilities shall be deemed to comply with all local ordinances.

(d) All application fees and license fees shall be directed to the department of environmental management and shall be held in a separate account and appropriated for review of applications, renewals of, and compliance with, licenses.

(e) Notwithstanding the provisions of this section or any other provision of law to the contrary, cities and towns which own and operate landfills shall be exempt from any application fees relative to applications it files to expand its existing landfill.

History of Section.
(P.L. 1974, ch. 176, § 4; G.L. 1956, § 23-46-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-9; P.L. 1989, ch. 508, § 4; P.L. 1989, ch. 514, § 7; P.L. 1992, ch. 293, § 1; P.L. 1997, ch. 172, § 1; P.L. 2001, ch. 86, § 74.)



Chapter 23-18.9-9.1 - Disposal of solid waste over drinking water sources.

§ 23-18.9-9.1 Disposal of solid waste over drinking water sources.  (a) The general assembly recognizes and declares that disposal of solid waste on or in the ground overlying underground drinking water sources is not an environmentally sound solid waste management practice, and that such disposal could threaten the public health with contamination of existing and future municipal drinking water supplies.

(b) Solid waste landfill facilities shall be prohibited in the following areas:

(1) Watersheds of existing surface drinking water supplies;

(2) Watersheds of the proposed Big River Reservoir;

(3) Groundwater recharge areas designated by the director as GAA pursuant to chapter 13.1 of title 46,and ground water protection areas designated by duly adopted zoning ordinances, pursuant to § 45-24-33(a)(7) and/or § 45-24-33(a)(20) and approved by the water resources board;

(4) One hundred (100) year flood plains;

(5) Areas within two hundred feet (200') of the coast and/or coastal high hazard areas;

(6) Areas designated by the National Oceanic and Atmospheric Administration of the United States Department of Commerce as a national estuarine sanctuary;

(7) Coastal barriers;

(8) Wellhead protection areas as designated by the director.

(9) Notwithstanding all of the preceding, any landfill site must include the acquisition and maintenance of a heavily vegetated buffer zone of at least 600 feet (600') between any working face or excavated area and adjacent property. Further, the outer limit of any landfill site must be located at least twelve hundred feet (1,200') from the center line of fresh water rivers as determined by the state planning council which shall include but not be limited to the following: Ashaway River, Beaver River, Blackstone River, Chepachet River, Clear River, Falls River, Flat River, Hunt River, Moshassuck River, Moosup River, Narrow River, Pawcatuck River, (also known as the Charles River) and its tributaries, Pascoag River, Pawtuxet River and Wood River.

(c) Incinerators and resource recovery facilities shall be prohibited in the following areas:

(1) Coastal high hazard areas;

(2) Wellhead protection areas as designated by the director;

(3) Areas designated by the National Oceanic and Atmospheric Administration of the United States Department of Commerce as a national estuarine sanctuary;

(4) Coastal barriers.

(d) The state planning council may, except for statutorily mandated sites, designate other areas where solid waste landfills, incinerators, and resource recovery facilities are prohibited.

(e) Where an existing solid waste management facility-landfill overlies the groundwater reservoir or groundwater recharge area designated by the municipality in accordance with subsection (b), the director is authorized to order cessation of solid waste disposal operations and closure of the landfill under the following conditions:

(1) The municipality has, after notice and public hearing, by resolution to the director, requested the director to determine whether the continued operation of any solid waste management facility-landfill on or over the reservoir or recharge area presents a hazard to the public drinking water source; and

(2) The director after investigation, notice, and hearing to the landfill, determines that the existing solid waste management facility-landfill does present a hazard to the public drinking water source.

(f) Any party aggrieved by a decision of the director under this section may obtain judicial review of the decision in accordance with the provisions of §§ 42-35-15 and 42-35-16 of the Administrative Procedures Act. In addition, the owner of an existing solid waste management facility-landfill, may bring a civil action in the superior court in which the solid waste management facility-landfill is located that the decision by the director of environmental management constitutes a taking under chapter 6 of title 37, as amended, and shall be entitled to petition the superior court to recover just compensation.

History of Section.
(P.L. 1982, ch. 33, § 1; G.L. 1956, § 23-18.9-8.2; P.L. 1989, ch. 508, § 7; P.L. 1989, ch. 514, §§ 7, 9; P.L. 2004, ch. 577, § 1.)



Chapter 23-18.9-9.2 - Further requirements for landfills.

§ 23-18.9-9.2 Further requirements for landfills.  In addition to any other requirements imposed by § 23-18.9-9, no license to operate a solid waste management facility which is a commercial landfill shall be issued and/or renewed by the director unless the applicant provides evidence of either: (1) bonding; and/or (2) a catastrophe fund, both to be in an amount and for a length of time as the director shall determine to be necessary to protect the general public's health and welfare from any potential complication arising from the landfill. The director's determination as to the amount and length of time for the bond and/or catastrophe fund shall be final. The applicant's evidence of the bonding and/or catastrophe fund shall be available for public inspection at the department.

History of Section.
(P.L. 1998, ch. 310, § 2.)



Chapter 23-18.9-10 - Penalties.

§ 23-18.9-10 Penalties.  (a) Criminal penalties. (1) Any person who constructs a solid waste management facility or construction and demolition (C&D) debris processing facility or installs equipment in the facility or expands the facility without first obtaining approval of the plans and specifications for the facility, or any person who operates the facility without obtaining a license to do so from the director or who violates any of the provisions of this chapter or any rules, regulations, permits, licenses, and orders adopted pursuant to this chapter, in the operation of a licensed facility shall be punished by a fine of not more than twenty-five thousand dollars ($25,000) or by imprisonment for not more than five (5) years, or both fine and imprisonment, and every person is guilty of a separate and distinct offense for each day during which the violation is repeated or continued.

(2) Any person who disposes of solid waste at other than a licensed solid waste facility shall be punished by a fine of not more than five thousand dollars ($5,000) for each day during which the violation is repeated or continued and all costs incurred in the removal of the solid waste or by imprisonment for not more than five (5) years, or both.

(3) Any person who cocktails hazardous waste as defined by § 23-19.1-4(4) with construction and demolition debris prior to or contemporaneously with the transfer of that waste to a construction and demolition debris processing facility or a construction and demolition debris facility or who generates solid waste which is not disposed of in accordance with the general laws is absolutely liable for the cost of containment, cleanup, restoration and removal of the hazardous wastes and for all damages, losses or injuries, including environmental, which result directly or indirectly from the combination, mixing or addition of the hazardous waste with the construction and demolition debris and is guilty of a felony and shall be punished by imprisonment for not more than five (5) years or by a fine of not more than ten thousand dollars ($10,000), or both. In any case of a continuing violation, each day's continuance is deemed to be a separate and distinct offense.

(b) Civil penalty for violations. Any person who violates the provisions of this chapter, or of any rule, regulation, or order issued pursuant to this chapter, shall be subject to a civil penalty, of not more than twenty-five thousand dollars ($25,000). In the case of a continuing violation, each day's continuance of the violation is deemed to be a separate and distinct offense.

History of Section.
(P.L. 1974, ch. 176, § 4; G.L. 1956, § 23-46-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-10; P.L. 1985, ch. 33, § 1; P.L. 1987, ch. 543, § 2; P.L. 1989, ch. 535, § 3; P.L. 1989, ch. 543, § 1; P.L. 1994, ch. 212, § 1; P.L. 1997, ch. 172, § 1; P.L. 2000, ch. 288, § 2.)



Chapter 23-18.9-11 - Prosecution of violations  Relief in equity or by prerogative writ.

§ 23-18.9-11 Prosecution of violations  Relief in equity or by prerogative writ.  (a) All prosecutions for the violation of any provision of this chapter, or any rule or regulation made by the director in conformance with this chapter, shall be by indictment or information. The director, without being required to enter into any recognizance or to give surety for cost, or the attorney general of his or her own motion, may institute the proceedings in the name of the state. It shall be the duty of the attorney general to conduct the prosecution of all the proceedings brought by the director.

(b) The director may obtain relief in equity or by prerogative writ whenever relief shall be necessary for the proper performance of his or her duties under this chapter. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rule or regulation made by the director under this chapter. Proceedings under this section shall follow the course of equity and shall be instituted and prosecuted in the name of the director by the attorney general, but only upon the request of the director.

History of Section.
(P.L. 1974, ch. 176, § 4; G.L. 1956, § 23-46-11; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-18.9-11; P.L. 1991, ch. 52, § 1.)



Chapter 23-18.9-12 - Records required.

§ 23-18.9-12 Records required.  (a) Every private landfill operator shall keep a written record of the vehicles which unload cargo at the landfill. The record shall contain the date, the time, and the registration of the vehicle. The landfill operator shall upon request make the written record available for inspection by the department of environmental management.

(b) The director of the department of environmental management shall promulgate rules and regulations for the purpose of enforcing and complying with the provisions of this section.

(c) Every person who shall violate the provisions of this section shall be punishable by a fine not to exceed five thousand dollars ($5,000) for each offense.

History of Section.
(P.L. 1984, ch. 293, § 1.)



Chapter 23-18.9-13 - Notice of solid waste disposal.

§ 23-18.9-13 Notice of solid waste disposal.  Whenever the director issues a notice of violation and order pursuant to this chapter that disposal of solid waste has occurred onto or into real property or in any landfill not permitted under the provisions of this chapter, the director shall cause the notice or a summary of the substance of the notice to be filed in the land evidence records of the city or town wherein the real property or landfill is located with respect to the real property or landfill, stating the substance and findings of the director's determination. When the notice of violation and order has been complied with or vacated, the director shall, within twenty (20) days, file a notice rescinding the notice of violation and order in the land evidence records with respect to the real property or landfill.

History of Section.
(P.L. 1988, ch. 226, § 1.)



Chapter 23-18.9-14 - Testing and analysis of air and water  Environmental management district.

§ 23-18.9-14 Testing and analysis of air and water  Environmental management district.  (a) Applicability. This section applies to all solid waste management facilities/activities regulated pursuant to this chapter that are undertaken within and in the vicinity of an area known as the environmental management district, located in the town of Johnston and the city of Cranston; the district is bounded by Plainfield Pike on the south; Peck Hill Road on the west; Central Avenue on the north; and I-295 on the east.

(1) The director of the department of environmental management (DEM), in consultation with the director of the department of health (DOH), is authorized to promulgate any rules and regulations that are necessary to require the development and implementation of onsite ambient air and water monitoring plans for all facilities/activities covered by this section. The regulations shall be promulgated no later than December 31, 2000, and shall be subject to the Administrative Procedures Act, chapter 35 of title 42. These regulations shall, at a minimum, provide for the following:

(i) Define the minimum criteria that shall require the development and implementation of an onsite ambient air and water monitoring plan;

(ii) Establish the time period that a facility/activity shall have to initially prepare an onsite ambient air and water monitoring plan and submit it to DEM for review;

(iii) Define the minimum content that shall be included in an onsite ambient air and water monitoring plan;

(iv) Establish the criteria that DEM shall use for review and approval of an onsite ambient air and water monitoring plan;

(v) Establish the criteria that DEM shall use for determining how long an approved onsite ambient air and water monitoring plan must remain in effect and the criteria for termination of an approved onsite ambient air and water monitoring plan; and

(vi) Define the process for public involvement in the development and review of onsite ambient air and water monitoring plans.

(2) The facility shall implement the outside ambient air and water monitoring plan within thirty (30) days of DEM approval. Data collected under onsite ambient air and water monitoring plans shall be evaluated by both DEM and DOH. DOH shall provide a written evaluation of this data to the host community(s), the facility(s), any oversight council or organization that focuses on the environmental management district, and any members of the public who request the evaluation.

(3) Should a facility not abide by the newly promulgated rules and regulations requiring a party to conduct an onsite ambient air and water monitoring plan, the director shall take enforcement action to compel those activities. The director may, at his or her discretion, prepare and implement an onsite ambient air and water monitoring plan for facilities that do not comply with the order. The facility shall be responsible to reimburse DEM for all costs, including interest, incurred in developing and implementing a plan.

(c) Offsite monitoring. (1) If, upon the evaluation of data provided pursuant to subsection (b), the DEM and DOH directors jointly determine that any facility/activity is causing emissions of air or water pollutants at levels that could cause adverse health impacts, create objectionable or nuisance odors, or otherwise adversely impact human health or the environment, either individually or in conjunction with other sources in the surrounding community(s), the DEM director, in consultation with the DOH director, is authorized to require the facility(s)/activity(s) to develop and implement offsite ambient air and/or water monitoring plans within the environmental management district. Regulations governing the development and implementation of these offsite plans shall be promulgated in conjunction with, and subject to the same provisions as those authorized under subsection (b).

(2) Any facility subject to the offsite monitoring requirement shall implement the offsite ambient air and/or water monitoring plan within thirty (30) days of DEM approval. Data collected under offsite ambient air and/or water monitoring plans shall be evaluated by both DEM and DOH. DOH shall provide a written evaluation of this data to the host community(s), the facility(s), any oversight council or organization that focuses on the environmental management district, and any members of the public who request the evaluation.

(3) Should a facility not abide by the newly promulgated rules and regulations requiring a party to conduct an offsite ambient air and/or water monitoring plan, the director shall take enforcement action to compel those activities. The director may, at his or her discretion, prepare and implement an offsite ambient air and/or water monitoring plan for facilities that do not comply with the order. That facility shall be responsible to reimburse DEM for all costs, including interest, incurred in developing and implementing a plan.

(d) Ambient monitoring. In addition to any off-site monitoring required pursuant to subsection (c) above, Rhode Island Resource Recovery Corporation shall establish and operate an off-site ambient air monitoring network consisting of not less than six (6) monitoring locations, four (4) of which shall be located in Johnston and two (2) of which shall be located in Cranston. The objective of the monitoring network shall be to continuously monitor ambient air for the presence of odorous contaminants from landfill gas. Wind speed and wind direction shall also be recorded continuously at the monitoring locations. The locations of said monitors shall be determined by the department of environmental management, in consultation with the host community of the subject monitor. The contaminants of concern to be monitored and the methodology of monitoring shall be determined by the department of environmental management, in consultation with the department of health. Results from monitoring shall be submitted to the department of environmental management, the department of health, the town of Johnston, the city of Cranston, and posted on a publicly accessible page on the Rhode Island Resource Recovery Corporation website for reference by the public. All costs of purchasing, installing, and operating the monitoring network shall be paid by Rhode Island Resource Recovery Corporation.

History of Section.
(P.L. 2000, ch. 288, § 1; P.L. 2012, ch. 271, § 1; P.L. 2012, ch. 279, § 1.)



Chapter 23-18.9-15 - Town of Richmond  Refuse disposal.

§ 23-18.9-15 Town of Richmond  Refuse disposal.  The town of Richmond shall be empowered to promulgate reasonable rules and regulations governing tree stump disposal in the town of Richmond.

History of Section.
(P.L. 2003, ch. 242, § 1.)



Chapter 23-18.9-16 - Beneficial reuse of solid waste.

§ 23-18.9-16 Beneficial reuse of solid waste.  (a) The director may approve proposals for the environmentally beneficial reuse of solid waste in a municipality in order to save natural resources by providing alternative materials for projects that would otherwise use new materials and preserve landfill space by removing materials from the waste stream that would otherwise be landfilled. In determining whether a solid waste can be safely used as a beneficial reuse material, the director may consider factors such as the physical and chemical characteristics of the solid waste in question, the proposed use of the waste, and the location where the waste is proposed to be used according to criteria established by rule or policy as the director deems appropriate. All proposals to use a solid waste as a beneficial reuse material shall be made in writing to the director in the form of an application for a beneficial use determination or BUD. No person may process, store, transport, dispose or otherwise use any solid waste for beneficial reuse unless they have first obtained the written approval of the director in the form of a BUD, unless specifically provided for elsewhere in this chapter.

All beneficial reuse material proposals approved by the director shall include the following:

(1) Public notice in a newspaper of general circulation;

(2) A notice to the manager or mayor and council of the municipality in question;

(3) A hearing to be held in the municipality affected.

(b) All persons applying for a BUD that proposes the reuse of more than three (3) cubic yards of solid waste in one location shall forward a copy of their application to the municipality where the beneficial reuse material will be used.

(c) The director may require any person involved in the storage, handling, processing or use of solid waste for beneficial reuse to provide financial assurance that:

(1) The project approved in the BUD will be completed; and/or

(2) Any unused solid waste/beneficial reuse material will be properly removed and disposed of either upon completion of the project or if project operations cease for any reason.

History of Section.
(P.L. 2005, ch. 258, § 2; P.L. 2005, ch. 263, § 2; P.L. 2006, ch. 229, § 1; P.L. 2006, ch. 233, § 1.)






Chapter 23-18.10 - Prohibition of Products Containing Chlorofluorocarbons Products

Chapter 23-18.10-1 - Findings.

§ 23-18.10-1 Findings.  The general assembly has found and declares that:

(1) Available scientific evidence indicates a strong probability that the family of substances known as chlorofluorocarbons, when discharged into the atmosphere, degrade the earth's protective layer of ozone, allowing increased amounts of ultraviolet radiation to penetrate the atmosphere, posing an acute and immediate danger to human health, life, and the environment. Available scientific evidence indicates the strong possibility that the resulting increase in human exposure to ultraviolet radiation may already have caused an increase in the incidence of skin cancers and other serious illnesses.

(2) There are substitutes for products containing chlorofluorocarbons currently available which do not use chlorofluorocarbons in their manufacture.

(3) The people of the state support international, federal, and state bans on all uses of chlorofluorocarbons not deemed absolutely essential.

(4) It is the intent of the general assembly to reduce the amount of CFC-processed products purchased and used by the people of Rhode Island, and thereby to reduce the health hazards created by the manufacture of these products.

History of Section.
(P.L. 1988, ch. 365, § 1.)



Chapter 23-18.10-2 - Definitions.

§ 23-18.10-2 Definitions.  (a) "CFC 11 and CFC 12" are two (2) members of fully halogenated chlorofluorocarbons, which are substances containing carbon, fluorine, and chlorine, having no hydrogen atoms and no double bonds.

(b) "Director" means the director of the department of environmental management.

(c) "Person" or "anyone" means any natural person, firm, corporation, partnership, or other organization or group however organized.

History of Section.
(P.L. 1988, ch. 365, § 1.)



Chapter 23-18.10-3 - Prohibited use.

§ 23-18.10-3 Prohibited use.  No person shall purchase, obtain, or manufacture any CFC-11 and/or CFC-12 processed product, except as provided in §§ 23-18.10-4 and 23-18.10-5.

History of Section.
(P.L. 1988, ch. 365, § 1; P.L. 1990, ch. 81, § 1.)



Chapter 23-18.10-4 - Exemptions.

§ 23-18.10-4 Exemptions.  The director shall exempt an item or product from the requirements of this chapter, upon a showing that the item or product has no acceptable non-CFC-processed equivalent and that imposing the requirements on that time or product would cause undue hardship.

History of Section.
(P.L. 1988, ch. 365, § 1.)



Chapter 23-18.10-5 - Existing contracts exempted.

§ 23-18.10-5 Existing contracts exempted.  Any product required to be purchased under a contract entered into prior to April 30, 1988 shall be exempt from the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 365, § 1.)



Chapter 23-18.10-6 - Penalties and enforcement.

§ 23-18.10-6 Penalties and enforcement.  (a) Anyone violating or failing to comply with any of the requirements of this chapter shall be punished by a fine not to exceed five thousand dollars ($5,000).

(b) The director may seek legal, injunctive, or other equitable relief to enforce this chapter.

(c) The remedies and penalties provided in this section are cumulative and not exclusive.

History of Section.
(P.L. 1988, ch. 365, § 1.)



Chapter 23-18.10-8 - Severability.

§ 23-18.10-8 Severability.  If any part or provision of this chapter or the application of any part or provision to any person or circumstance is held invalid, the remainder of the chapter, including the application of that part or provision to other persons or circumstances, shall not be affected thereby and shall continue in full force and effect. To this end, provisions of this chapter are severable.

History of Section.
(P.L. 1988, ch. 365, § 1.)






Chapter 23-18.11 - Promotion of Paper Bag Usage

Chapter 23-18.11-1 - Paper bag incentive.

§ 23-18.11-1 Paper bag incentive.  (a) The general assembly finds that discarded packaging constitutes a significant category of waste within the state's waste system and is, therefore, a necessary focus of any effort to preserve the capacity of the central landfill, as well as to reduce economic and environmental costs of waste management for the citizens of this state.

(b) In furtherance of state source reduction and recycling policies, it is the intent of this legislation to promote the use of paper bags as a preferred alternative to plastic bags. Paper bags are frequently made from recycled paper fiber, are recyclable and degradable, and minimize the use of non-renewable resources, including natural gas and petroleum.

(c) The general assembly has determined that certain retail establishments within the state are points of origin for a substantial volume of plastic bags and, therefore, are particularly susceptible to actions which have significant potential for simplifying the chemical composition of this portion of the state's waste stream, thereby improving solid waste management within this state.

History of Section.
(P.L. 1988, ch. 424, § 1.)



Chapter 23-18.11-2 - Definitions.

§ 23-18.11-2 Definitions.  (a) "Goods" means all personal chattels, other than things in action or money, sold by a retail establishment for other than a commercial or business use or for purposes of resale, including clothes that have been cleaned or pressed or otherwise serviced at a retailing laundry and cleaning establishment.

(b) "Paper bags" means bags made from recycled paper fiber or from renewable resources, which bags are recyclable and biodegradable.

(c) "Plastic bags" means bags or coverings made from plastic resins or derived from non-renewable, petroleum-based feedstocks, including coverings for clothes that have been cleaned or pressed or otherwise serviced at laundry and cleaning establishments.

(d) "Retail establishments" means all sales outlets, stores, shops, or other places of business located within the state, which operate primarily to sell or convey goods, foods, or goods which have been the subject matter of the rendering of personal services thereon, directly to the ultimate consumer which are predominantly contained, wrapped, or held in or on packaging.

History of Section.
(P.L. 1988, ch. 424, § 1.)



Chapter 23-18.11-3 - Prohibited practices.

§ 23-18.11-3 Prohibited practices.  No retail establishment located and doing business within the state shall sell or convey goods, food, or goods which have been the subject matter of the rendering of personal services thereon, directly to the ultimate consumers within the state in plastic bags, unless the retailer makes available to each consumer a paper bag as an option at no greater charge than the plastic bag. The retailer must advertise clearly the availability of this option. Any retailer who chooses to transfer purchases in paper bags only, need not make other optional bags available.

History of Section.
(P.L. 1988, ch. 424, § 1.)



Chapter 23-18.11-3.1 - Recycling containers for plastic bags.

§ 23-18.11-3.1 Recycling containers for plastic bags.  Every retail establishment that sells or conveys goods or food directly to the ultimate consumer within the state, shall provide within the retail establishment, at a location convenient for its customers, receptacles in which customers may place any used clean and dry plastic film bags for recycling as defined in § 23-18.11-2, which includes, but shall not be limited to plastic film grocery sacks, plastic film shopping bags, dry cleaner film, fresh produce bags, and newspaper sleeves; provided that this provision shall apply only to those retail establishments where the aggregate conveyance of goods or food is in excess of eight million dollars ($8,000,000) annually at locations within Rhode Island, or where the retail establishment has over ten thousand (10,000 sq. ft.) square feet of retail or wholesale space at one location within Rhode Island. The retail establishment, at its own expense, shall be responsible for the cost, maintenance, and emptying of these receptacles and the delivery of the bags collected to a suitable recycling facility, or to an intermediary company or vendor whose business includes the recycling of plastics. Every retail establishment shall maintain records indicating where the plastic bags that are collected by such retail establishments are transported for recycling and report such information to the Rhode Island resource recovery corporation no later than January 31, 2009 and no later than every January 31 thereafter.

History of Section.
(P.L. 1993, ch. 223, § 1; P.L. 2007, ch. 314, § 1; P.L. 2007, ch. 444, § 1; P.L. 2008, ch. 214, § 1; P.L. 2008, ch. 239, § 1.)



Chapter 23-18.11-4 - Regulations.

§ 23-18.11-4 Regulations.  The Rhode Island resource recovery corporation shall promulgate rules and regulations as may be necessary to implement and carry out the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 424, § 1.)



Chapter 23-18.11-5 - Penalties.

§ 23-18.11-5 Penalties.  Willful failure to comply with § 23-18.11-3 shall constitute a violation punishable by a fine not to exceed five hundred dollars ($500) for each occurrence.

History of Section.
(P.L. 1988, ch. 424, § 1.)



Chapter 23-18.11-6 - Severability.

§ 23-18.11-6 Severability.  If any part or provision of this chapter, or the application of any part or provision to any person, entity, or circumstances is adjudged invalid by any court of competent jurisdiction, the judgment shall be confined in its operation to the part of or provision of or application directly involved in the controversy in which the judgment shall have been rendered, and shall not affect or impair the validity of the remainder of this law or the application to other persons, entities, or circumstances.

History of Section.
(P.L. 1988, ch. 424, § 1.)






Chapter 23-18.12 - Beverage Container Recyclability

Chapter 23-18.12-1 - Legislative purpose.

§ 23-18.12-1 Legislative purpose.  The general assembly has determined that the packaging of beverages in non-recyclable containers is a significant source of waste within the state and is, therefore, a necessary concern of the effort to reduce the filling of the state central landfill as well as to reduce the economic and environmental costs of waste management for the citizens of the state.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-2 - Definitions.

§ 23-18.12-2 Definitions.  (a) "Beverage container" means any sealable bottle, can, jar, or carton which contains a beverage.

(b) "Beverage retailer" means any person who engages in the sale of a beverage container to a consumer within the state, or any operator of a vending machine.

(c) "Beverage wholesaler" means any person who engages in the sale of beverage containers to beverage retailers in this state, including any brewer, manufacturer, or bottler who engages in the sales.

(d) "Beverages" include milk, juices, carbonated soft drinks, soda water, mineral water, beer, and other malt beverages, wine and wine coolers, and all other packaged liquors and liquid mixes.

(e) "Corporation" means the Rhode Island resource recovery corporation.

(f) "Department" means the department of environmental management.

(g) "Distributor establishments" means all sales outlets, stores, and shops located in this state that sell beverages to consumers, except merchants who sell prepared food or drink for consumption on the premises.

(h) "Recyclable" means recovered resources able to be reused in manufacturing, agriculture, power production, or other processes.

(i) "Recycling rate" means the percentage by weight of a particular beverage container that is recovered from municipal and/or commercial collection programs for recycling. The recycling rate shall apply only to those beverages included in the state mandatory recycling program.

(j) "Reusable" means able to be refilled after proper processing on an economically feasible basis as a beverage container.

History of Section.
(P.L. 1989, ch. 515, § 1; P.L. 1994, ch. 152, § 1.)



Chapter 23-18.12-3 - Beverage container recyclability requirements.

§ 23-18.12-3 Beverage container recyclability requirements.  (a) Every beverage distributor located and/or doing business in the state shall sell or convey beverages only in containers for beverages which:

(1) Shall have obtained a fifty percent (50%) recycling rate by 1992, as determined by the department pursuant to provisions of this chapter; and

(2) Are free of any design components which make it less recyclable than a container of the same volume, whose body is composed of the same material; and

(3) Are free of design components added to or substituted for existing recyclable containers, which would adversely affect the recyclability of the recyclable containers.

(b) To determine if a container meets the standards of recyclability of this chapter the department shall monitor the recycling rate, costs, and technical efficiency and feasibility of collecting and recycling all containers.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-4 - Reporting  Determination of noncompliance  Orders  Appeals.

§ 23-18.12-4 Reporting  Determination of noncompliance  Orders  Appeals.  (a) The department shall report to the governor, the general assembly and the corporation all findings of containers which are not in compliance with the requirements of this chapter, together with appropriate recommendations for adjustments in the containers.

(b) Within one hundred (100) days of a written determination that any container does not comply with the provisions of this chapter, the corporation may issue an order barring the container from use within the state. A person adversely affected or aggrieved by the issuance of an order under the provisions of this section may seek judicial review of the order in the superior court.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-5 - Violations  Sanctions  Injunctive relief.

§ 23-18.12-5 Violations  Sanctions  Injunctive relief.  The attorney general shall have the power to bring an action in the name of the state of Rhode Island, and the department through its legal counsel shall have the power to bring an action in the name of the department in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violations of this chapter, or for specific performance of the obligations of any person under this chapter. Proceedings under this chapter shall be instituted and prosecuted in the name of the department, (1) by the attorney general but only upon the request of the department, or (2) by the department through its legal counsel. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rules or regulations of the department promulgated under this chapter.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-6 - Regulations.

§ 23-18.12-6 Regulations.  The department shall promulgate rules and regulations as may be necessary to implement and carry out the provisions of this chapter.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-7 - Demonstration projects.

§ 23-18.12-7 Demonstration projects.  With approval of the department, a distributor of beverage containers will have the opportunity to undertake recycling projects or other projects as necessary, to demonstrate a container's recyclability or enhanced recyclability. After a determination of noncompliance under § 23-18.12-4(a) the approval of the project by the department shall stay the time period for any action under § 23-18.12-4(b). Any project must meet criteria agreeable to both the distributor and the department and is open to monitoring by the department, its employees, agents, or consultants.

History of Section.
(P.L. 1989, ch. 515, § 1.)



Chapter 23-18.12-7.1 - Demonstration projects excluded.

§ 23-18.12-7.1 Demonstration projects excluded.  The aseptic packaging council shall submit a demonstration project for the purposes of recycling aseptic packages in accordance with § 23-18.12-7.

History of Section.
(P.L. 1990, ch. 76, § 1; P.L. 2001, ch. 86, § 76.)



Chapter 23-18.12-8 - Severability.

§ 23-18.12-8 Severability.  If any part or provision of this chapter or the application of any part or provision to any person, entity, or circumstances is judged invalid by any court of competent jurisdiction, the judgment shall be confined in its operation to the part of or provision of or application directly involved in the controversy in which the judgment has been rendered and shall not affect or impair the validity of the remainder of this law or its application to other persons, entities, or circumstances.

History of Section.
(P.L. 1989, ch. 515, § 1.)






Chapter 23-18.13 - Toxic Packaging Reduction Act

Chapter 23-18.13-1 - Short title.

§ 23-18.13-1 Short title.  This chapter shall be known as the "Toxic Packaging Reduction Act".

History of Section.
(P.L. 1990, ch. 149, § 1.)



Chapter 23-18.13-2 - Findings.

§ 23-18.13-2 Findings.  The general assembly has found and declares that:

(1) The management of solid waste can pose a wide range of hazards to public health and safety and to the environment;

(2) Packaging comprises a significant percentage of the overall solid waste stream;

(3) The presence of heavy metals in packaging is a part of the total concern in light of their likely presence in emissions or ash when packaging is incinerated, or in leachate when packaging is landfilled;

(4) Lead, mercury, cadmium, and hexavalent chromium, on the basis of available scientific and medical evidence, are of particular concern;

(5) It is desirable as a first step in reducing the toxicity of packaging waste to eliminate the addition of these heavy metals to packaging; and

(6) The intent of this chapter is to achieve this reduction in toxicity without impeding or discouraging the expanded use of post-consumer materials in the production of packaging and its components.

History of Section.
(P.L. 1990, ch. 149, § 1.)



Chapter 23-18.13-3 - Definitions.

§ 23-18.13-3 Definitions.  (a) "Department" means the department of environmental management.

(b) "Distribution" means the practice of taking title to a package(s) or packaging component(s) for promotional purposes or resale. Persons involved solely in delivering a package(s) or packaging component(s) on behalf of third parties are not considered distributors.

(c) "Distributor" means any person, firm or corporation who takes title to goods purchased for resale.

(d) "Incidental presence" means the presence of a regulated metal as an unintended or undesired ingredient of a package or packaging component.

(e) "Intentional introduction" means the act of deliberately utilizing a regulated metal in the formation of a package or packaging component where its continued presence is desired in the final package or packaging component to provide a specific characteristic, appearance, or quality.

(2) The use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, whereupon the incidental retention of a residue of a regulated metal in the final package or packaging component is neither desired nor deliberate, is not considered intentional introduction for the purposes of this act where the final package or packaging component is in compliance with § 23-18.13-4(c) of this chapter.

(3) The use of recycled materials as feedstock for the manufacture of new packaging materials where some portion of the recycled materials may contain amounts of the regulated metals is not considered intentional introduction for the purposes of this chapter where the new package or packaging component is in compliance with § 23-18.13-4(c).

(f) "Manufacturer" means any person, firm, association, partnership, or corporation who sells, offers for sale, or offers for promotional purposes packages or packaging components which shall be used by any other person, firm, association, partnership, or corporation to package a product(s).

(g) "Manufacturing" means physical or chemical modification of a material(s) to produce packaging or packaging components.

(h) "Package" means a container providing a means of marketing, protecting or handling a product and shall include a unit package, an intermediate package and a shipping container as defined in ASTM D996. "Package" also means and includes such unsealed receptacles as carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags, and tubs.

(i) "Packaging component" means any individual assembled part of a package including, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coatings, closures, inks and labels. Tin-plated steel that meets the American Society for Testing and Materials (ASTM) specification A-623 is considered a single package component. Electro-galvanized coated steel and hot-dipped coated galvanized steel that meets the ASTM specifications A-525 and A-879 shall be treated in the same manner as tin-plated steel.

History of Section.
(P.L. 1990, ch. 149, § 1; P.L. 1995, ch. 115, § 1.)



Chapter 23-18.13-4 - Prohibition/Schedule for removal of incidental amounts.

§ 23-18.13-4 Prohibition/Schedule for removal of incidental amounts.  (a) No package or packaging component shall be offered for sale or for promotional purposes by its manufacturer or distributor in the state, which includes, in the package itself or in any packaging component, inks, dyes, pigments, adhesives, stabilizers, or any other additives, any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution as opposed to the incidental presence of any of these elements.

(b) No product shall be offered for sale or for promotional purposes by its manufacturer or distributor in the state in a package which includes, in the package itself or in any of its packaging components, inks, dyes, pigments, adhesives, stabilizers, or any other additives, any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution as opposed to the incidental presence of any of these elements.

(c) The sum on the concentration levels of lead, cadmium, mercury and hexavalent chromium present in any package or packaging component shall not exceed 100 parts per million by weight (0.01%).

History of Section.
(P.L. 1990, ch. 149, § 1; P.L. 2001, ch. 86, § 77.)



Chapter 23-18.13-5 - Exemptions.

§ 23-18.13-5 Exemptions.  (a) All packages and packaging components shall be subject to this chapter except the following:

(1) Those packages or packaging components with a code indicating date of manufacture that were manufactured prior to July 5, 1990; or

(2) Those packages or packaging components to which lead, cadmium, mercury, or hexavalent chromium have been added in the manufacturing, forming, printing or distribution process in order to comply with health or safety requirements of federal law provided that the manufacturer of a package or packaging component must petition the department of environmental management for any exemption from the provisions of this subdivision for a particular package or packaging component based upon either criterion; and provided further that the department of environmental management may grant a two (2) year exemption if warranted by the circumstances; and provided further that this exemption may, upon meeting either criterion of this subdivision, be renewed at two (2) year intervals; or

(3) Packages and packaging components incidental to any alcoholic beverage, as defined in § 3-1-1, which was bottled prior to October 1, 1992; or

(4) Those packages or packaging components to which lead, cadmium, mercury, or hexavalent chromium have been added in the manufacturing, forming, printing, or distribution process for which there is no feasible alternative, provided that the manufacturer of a package or packaging component must petition the department for any exception from the provisions of this subdivision for a particular package or packaging component based upon the criterion; and provided further that the department may grant an exemption for up to two (2) years if warranted by the circumstances; and provided further that this exemption may, upon meeting either criterion of this subdivision, be renewed at two (2) year intervals. For purposes of this subdivision, a use for which there is no feasible alternative is one in which the regulated substance is essential to the protection, safe handling, or function of the package's contents.

(b) Standards. A plan, to be proposed by the manufacturer seeking the exemption of his or her designee, shall include each of the following elements:

(1) A means of identifying in a permanent and visible manner those reusable entities containing regulated metals for which an exemption is sought;

(2) A method of regulatory and financial accountability so that a specified percentage of reusable entities manufactured and distributed to other persons is not discarded by those persons after use, but is returned to the manufacturer or his or her designee;

(3) A system of inventory and record maintenance to account for reusable entities placed in, and removed from, service;

(4) A means of transforming returned entities, that are no longer reusable, into recycled materials for manufacturing or into manufacturing wastes which are subject to existing federal and/or state laws or regulations governing manufacturing wastes to ensure that these wastes do not enter the commercial or municipal waste stream; and

(5) A system of annually reporting to the department changes to the system and changes in designees.

History of Section.
(P.L. 1990, ch. 149, § 1; P.L. 1995, ch. 115, § 1; P.L. 2001, ch. 86, § 77.)



Chapter 23-18.13-6 - Certificate of compliance.

§ 23-18.13-6 Certificate of compliance.  (a) A certificate of compliance stating that a package or packaging component is in compliance with the requirements of this chapter shall be furnished by its manufacturer or supplier to its purchaser; provided, however, where compliance is achieved under the exemption(s) provided in § 23-18.13-5(a)(2) and (3), the certificate shall state the specific basis upon which the exemption is claimed. The certificate of compliance shall be signed by an authorized official of the manufacturing or supplying company. The purchaser shall retain the certificate of compliance for as long as the package or packaging component is in use. A copy of the certificate of compliance shall be kept on file by the manufacturer or supplier of the package or packaging component. Certificates of compliance, or copies, shall be furnished to the department of environmental management upon its request and to members of the public in accordance with § 23-18.13-9.

(b) If the manufacturer or supplier of the package or packaging component reformulates or creates a new package or packaging component, the manufacturer or supplier shall provide an amended or new certificate of compliance for the reformulated or new package or packaging component.

History of Section.
(P.L. 1990, ch. 149, § 1.)



Chapter 23-18.13-7 - Violations  Sanctions  Injunctive relief.

§ 23-18.13-7 Violations  Sanctions  Injunctive relief.  The attorney general of the state shall have the power to bring an action in the name of the state and the department through its legal counsel shall have the power to bring an action in the name of the department in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violations of this chapter, or for specific performance of the obligations of any person under this chapter. Proceedings under this chapter shall be instituted and prosecuted in the name of the department, (1) by the attorney general but only upon the request of the department, or (2) by the department through its legal counsel. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rules or regulations of the department pursuant to this chapter. Nothing in this section shall constitute a limitation on any powers or duties conferred upon the director of the department of environmental management under any other law, rule, or regulations.

History of Section.
(P.L. 1990, ch. 149, § 1.)



Chapter 23-18.13-9 - Regulations.

§ 23-18.13-9 Regulations.  The department shall promulgate rules and regulations as may be necessary to implement and carry out the provisions of this chapter. The rules and regulations shall require manufacturers or distributors to pay a fee rationally related to the costs of enforcement of this program. Any fee paid shall be paid to the environmental response fund in § 23-19.1-23 and appropriated for enforcement of this program.

History of Section.
(P.L. 1990, ch. 149, § 1.)



Chapter 23-18.13-10 - Public access.

§ 23-18.13-10 Public access.  Any request from a member of the public for any certificate of compliance from the manufacturer or supplier of a package or packaging component shall be:

(1) Made in writing with a copy provided to the department;

(2) Made specific as to package or packaging component information requested; and

(3) Responded to by the manufacturer or supplier within sixty (60) days.

History of Section.
(P.L. 1995, ch. 115, § 2.)



Chapter 23-18.13-11 - Effective date.

§ 23-18.13-11 Effective date.  This chapter shall become effective immediately upon adoption.

History of Section.
(P.L. 1995, ch. 115, § 2.)



Chapter 23-18.13-12 - Severability and construction.

§ 23-18.13-12 Severability and construction.  The provisions of this chapter shall be severable, and if any court declares any phrase, clause, sentence, or provision of this chapter to be invalid, or its applicability to any government, agency, person, or circumstance is declared invalid, the remainder of the chapter and its relevant applicability shall not be affected. The provisions of this chapter shall be liberally construed to give effect to the purposes of this chapter.

History of Section.
(P.L. 1995, ch. 115, § 2.)






Chapter 23-18.14 - Degradable Plastics and Packaging



Chapter 23-18.15 - Plastic Bottle and Container Labeling Act

Chapter 23-18.15-1 - Definitions.

§ 23-18.15-1 Definitions.  As used in this chapter:

(1) "Label" means a molded imprint or raised symbol on the bottom of a plastic product, unless the manufacturer demonstrates the reasonable necessity for an alternate location, in which case it shall be near the product bottom.

(2) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(3) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container, accepts a screw type, snap cap, or other closure and has a capacity of sixteen (16) fluid ounces or more, but less than five (5) gallons.

(4) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin and having a relatively inflexible finite shape or form with a capacity of eight (8) ounces or more but less than five (5) gallons.

History of Section.
(P.L. 1990, ch. 270, § 1.)



Chapter 23-18.15-2 - Labeling requirements.

§ 23-18.15-2 Labeling requirements.  No person shall distribute, sell or offer for sale any plastic bottle or rigid plastic container, or any product in a plastic bottle or container, unless the product bottle or container is labeled with a code indicating the plastic resin used to produce the bottle or container. Plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall consist of a number placed within a triangle of arrows and letters placed below the triangle of arrows. The triangle shall be equilateral, formed by three (3) arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three (3) arrows curved at their midpoints shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

(1) "1"  PETE (polyethylene terephthalate);

(2) "2"  HDPE (high density polyethylene);

(3) "3"  V (vinyl);

(4) "4"  LDPE (low density polyethylene);

(5) "5"  PP (polypropylene);

(6) "6"  PS (polystyrene);

(7) "7"  OTHER.

History of Section.
(P.L. 1990, ch. 270, § 1.)



Chapter 23-18.15-3 - Regulations.

§ 23-18.15-3 Regulations.  The director of the department of environmental management shall determine through rules and regulations which plastic bottles and rigid plastic containers may be exempt from the labeling requirements of § 23-18.15-2 including, but not limited to, the following:

(1) Readily identifiable plastic bottles and rigid plastic containers;

(2) Plastic bottles and rigid plastic containers for which there is no technological capacity for recycling, reclamation or reuse; and

(3) Plastic bottles and rigid plastic containers for which recycling, reclamation or reuse is not economically feasible.

History of Section.
(P.L. 1990, ch. 270, § 1.)



Chapter 23-18.15-4 - Rhode Island resource recovery plan.

§ 23-18.15-4 Rhode Island resource recovery plan.  (a) The Rhode Island resource recovery corporation shall create a plan that quantifies and details the impacts of a beverage container deposit of $.05 on beverage containers sold in the state of Rhode Island. The plan shall include but not be limited to:

(1) Defining the beverage containers that should be included in a deposit system including the maximum size allowable for redemption and the types of containers that should be exempt from the deposit system;

(2) Quantifying any taxes and deposits that are already charged on beverage containers, as defined in subsection (1) above, in the state and compare those charges with beverage container charges in the commonwealth of Massachusetts and the state of Connecticut;

(3) Determining the appropriate labeling requirements for beverage containers subject to the deposit, provided that a Rhode Island state specific bar code not be a requirement;

(4) Identifying the appropriate entities to collect, redeem and transfer beverage containers and deposits;

(5) Defining the redemption methods that could be used and identifying appropriate locations for redemption centers including centers operated by the corporation as well as by businesses;

(6) Identifying the costs to the corporation and any other entities identified in the study for providing redemption services;

(7) Recommending how unclaimed deposits could be used;

(8) Analyzing possible impacts to municipal recycling programs; and

(9) Recommending possible alternatives to a beverage container deposit system that would yield significantly increased recycling rates statewide.

(b) The corporation shall report the findings, recommendations and a timeline for implementation of the plan to the general assembly and the governor no later than January 1, 2009.

History of Section.
(P.L. 2008, ch. 260, § 1; P.L. 2008, ch. 420, § 1.)






Chapter 23-18.16 - Newspaper Recyclability

Chapter 23-18.16-1 - Legislative purpose.

§ 23-18.16-1 Legislative purpose.  It is the finding of the general assembly that publications in the form of newspapers, magazines, journals; or printed newsletters make up an inordinately large portion of the waste stream and that the state has a successful recycling program which has the ability to collect and process this material. In order to assure the continued viability of the recycling program and to divert material from the state landfills or incinerators, a strong market must exist. Since these publications make up a large portion of the waste stream, they will be required to use post consumer material in the production of their product.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-2 - Definitions.

§ 23-18.16-2 Definitions.  (a) "Annual rate" means the percentage of post consumer material over total paper purchased by any person, from January 1 to December 31 of each year.

(b) "Department" means the department of environmental management.

(c) "Director" means the director of the department of environmental management.

(d) "Person" means any person, firm, partnership, association, corporation, or organization of any kind whatsoever.

(e) "Post consumer material" shall be defined in rules and regulations adopted by the department of environmental management and after review of guidelines established by the federal environmental protection agency.

(f) "Publication" means any newspaper printed, published, or produced in Rhode Island.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-3 - Minimum required purchase.

§ 23-18.16-3 Minimum required purchase.  All publications must purchase a minimum of forty percent (40%) post-consumer material calculated on an annual rate.

History of Section.
(P.L. 1991, ch. 36, § 1; P.L. 2001, ch. 86, § 79.)



Chapter 23-18.16-4 - Reporting  Determination of compliance  Orders  Appeals.

§ 23-18.16-4 Reporting  Determination of compliance  Orders  Appeals.  (a) The department shall annually report to the governor and the general assembly, all findings regarding publications both in compliance and not in compliance with the requirements of this chapter.

(b) The department must by July 1 of each year produce a written determination on any publication that does not comply with the provision of this chapter.

(c) All publications will report on an annual basis their annual rate of purchase of post consumer materials to the department of environmental management. A person adversely affected or aggrieved by the issuance of an order under the provisions of this section may seek judicial review of an order in the superior courts.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-5 - Rules and regulations.

§ 23-18.16-5 Rules and regulations.  The director shall promulgate rules and regulations necessary to implement this chapter.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-6 - Exemption.

§ 23-18.16-6 Exemption.  The director may exempt a person from the requirements of this chapter, upon a showing that no acceptable equivalent is available and that imposing the requirements would cause an undue hardship.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-7 - Penalties.

§ 23-18.16-7 Penalties.  Any person who violates any provision of this chapter will be subject to administrative penalties as authorized by chapter 17.6 of title 42.

History of Section.
(P.L. 1991, ch. 36, § 1.)



Chapter 23-18.16-8 - Severability.

§ 23-18.16-8 Severability.  If any clause, sentence, paragraph, or part of this chapter or its application to any person or circumstance shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1991, ch. 36, § 1.)






Chapter 23-18.17 - Used Cooking Oil Recycling

Chapter 23-18.17-1 - Purpose.

§ 23-18.17-1 Purpose.  The purposes of this act are:

(1) To establish a safe and environmentally sound used cooking oil collection initiative in Rhode Island that covers all commercial facilities that generate used cooking oil in the state;

(2) To promote the recycling of used cooking oil;

(3) To develop a strategy for waste reduction in the state with the participation of procedures, processors and consumers;

(4) To eliminate the dumping of used cooking oil in landfills and down sewer drains in order to minimize sewer damage and maintenance costs and extend the capacity of landfills; and

(5) To promote the creation of green jobs.

History of Section.
(P.L. 2011, ch. 335, § 1; P.L. 2011, ch. 371, § 1.)



Chapter 23-18.17-2 - Findings.

§ 23-18.17-2 Findings.  The general assembly hereby finds and declares:

(1) Used cooking oil clogs septic and municipal sewer systems, leading to overflowing manholes and high maintenance fees;

(2) Sewer overspill causes environmental pollution and leads to disease in humans and animals;

(3) In order to address these real threats to public health and the environment, efforts should be made to help minimize costs of sewer maintenance as well as prevention of sewer blockages.

History of Section.
(P.L. 2011, ch. 335, § 1; P.L. 2011, ch. 371, § 1.)



Chapter 23-18.17-3 - Definitions.

§ 23-18.17-3 Definitions.  For the purposes of this chapter, the following words shall have the following meanings:

(1) "Used Cooking Oil" means grease generated from using vegetable oil or animal fat for cooking;

(2) "Receptacle" means a container that holds, contains, or receives liquids (grease);

(3) "Used Cooking Oil Generation" means the creation of used cooking oil as a byproduct of cooking, etc. by commercial facilities.

History of Section.
(P.L. 2011, ch. 335, § 1; P.L. 2011, ch. 371, § 1.)



Chapter 23-18.17-4 - Environmentally sound recycling.

§ 23-18.17-4 Environmentally sound recycling.  Used cooking oil generators shall maintain receptacles for the collection of used cooking oil and deposit all used cooking oil into said receptacles for recycling purposes.

History of Section.
(P.L. 2011, ch. 335, § 1; P.L. 2011, ch. 371, § 1.)



Chapter 23-18.17-5 - Disposal ban.

§ 23-18.17-5 Disposal ban.  After the effective date of this act, no used cooking oil generator shall dispose of used cooking oil in a manner other than by recycling.

History of Section.
(P.L. 2011, ch. 335, § 1; P.L. 2011, ch. 371, § 1.)






Chapter 23-19 - Rhode Island Resource Recovery Corporation

Chapter 23-19-1 - Short title.

§ 23-19-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Resource Recovery Corporation Act".

History of Section.
(P.L. 1974, ch. 176, § 1; G.L. 1956, § 23-46.1-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-1; P.L. 1996, ch. 303, § 2.)



Chapter 23-19-1.1 - Mission statement.

§ 23-19-1.1 Mission statement.  The Rhode Island Resource Recovery Corporation shall provide the utmost in protection of public health and the environment while working towards having no impacts on the quality of life in the surrounding neighborhoods. The corporation shall set an example of being a good neighbor by minimizing the impacts of its operations on the surrounding community while setting high industry standards for recycling and waste disposal. The corporation shall seek the best mix of public and private processing, recycling and disposal systems, programs, and facilities for both commercial and municipal waste to meet Rhode Island's needs.

History of Section.
(P.L. 2004, ch. 366, § 1.)



Chapter 23-19-2 - Legislative findings.

§ 23-19-2 Legislative findings.  The general assembly recognizes and declares that:

(1) The people of the state desire to promote a clean and wholesome environment;

(2) Many municipalities have serious solid waste management problems and face difficulty in providing adequate services at reasonable costs;

(3) Inefficient practices and poor management techniques result in pollution problems and environmental deterioration and result in a waste of land and other valuable resources;

(4) Solid waste management problems are statewide in scope and necessitate state action through technical assistance and leadership in the application of new and improved methods and processes to reduce the amount of solid waste that must be disposed of, and to promote environmentally acceptable and economically sound solid waste management;

(5) The continuing technological processes and improvements in the methods of manufacture, packaging, and marketing of consumer products, has resulted in an increased volume, and in a change in the characteristics, of material being discharged;

(6) The economic and population growth of the state and the improvements in the standards of living enjoyed by the people of the state have required increased industrial production together with related commercial operations to meet these needs, all of which has resulted in an increasing volume of discharged materials;

(7) The failure or inability to economically recover and recycle materials and energy resources from solid waste results in the unnecessary waste and depletion of natural resources;

(8) Provision for necessary, cost efficient, and environmentally sound systems, facilities, technology, and services for solid waste management and resource recovery is a matter of important public interest and concern, and action taken in this regard will be for a public purpose and will benefit the public welfare;

(9) The landfill disposal of solid waste, even under the most ideal conditions, creates a long-term potential for pollution and environmental degradation;

(10) Recycling facilities must be integrated into the development of all solid waste disposal facilities under the jurisdiction of the Rhode Island resource recovery corporation;

(11) The central landfill is a public resource of limited and finite capacity which the state, as guardian and trustee for its people, has the right and the obligation to preserve for the use of its people; and

(12) The state, by creating the Rhode Island resource recovery corporation and through it operating the central landfill, is a participant in the landfill services market and has entered that market for the purpose of serving the citizens, residents, and municipalities of this state.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 1; G.L. 1956, § 23-46.1-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-2; P.L. 1980, ch. 255, § 3; P.L. 1986, ch. 522, § 2; P.L. 1987, ch. 592, § 2.)



Chapter 23-19-3 - Declaration of policy.

§ 23-19-3 Declaration of policy.  The following are declared to be policies of the state:

(1) That the ultimate solid waste management objective of the state is to maximize recycling and reuse of solid waste;

(2) That solid waste management facilities and projects are to be implemented either by the state or under state auspices, in furtherance of these goals;

(3) That appropriate governmental structure, processes, and support must be provided so that an effective and integrated statewide network of solid waste management facilities may be planned, financed, developed and operated for the benefit of the people and municipalities of the state;

(4) That solid waste management activities be conducted in an environmentally sound manner;

(5) That private industry be encouraged to continue playing a key role in the state's solid waste management programs;

(6) That solid waste management facilities and services be provided for municipalities, institutions, and persons in the state at reasonable costs, by state solid waste management systems and facilities, where the services and facilities are considered necessary and desirable; the facilities and services shall be used by all persons and municipalities within the state under terms and conditions that the Rhode Island resource recovery corporation shall reasonably fix and establish; provided, however, that municipalities operating their own landfills on December 1, 1986 shall be free to continue to use the landfills until the closure of the landfills; and provided, further, that this subdivision shall not be construed to affect or impair any valid contract for disposal of municipal waste which was in effect on March 1, 1985 until the expiration of the original term of the contract, or the expiration of any extension approved by the corporation, or sooner termination of the contract; after the closure of the landfill or expiration or earlier termination of the contracts, the municipalities shall be required to use the facilities and services as the corporation shall direct;

(7) That provision shall be made for planning, research, and development, and appropriate innovation in the design, management, and operation of the state's system for solid waste management, in order to permit continuing improvement and provide adequate incentives and processes for lowering operating and other costs;

(8) That the Rhode Island resource recovery corporation established pursuant to this chapter shall plan and implement solid waste management facilities where necessary and desirable throughout the state, in accordance with the general laws and with applicable state regulations, including, without limitation, regulations of the department of health and the department of environmental management;

(9) The creation, licensing, and operation of landfill solid waste disposal facilities should be limited to what is reasonably required to service the needs of the inhabitants and businesses of this state, having regard for alternative technologies for waste disposal;

(10) That the Rhode Island resource recovery corporation will provide, either by contract with a private concern or directly by the corporation, a recycling facility as defined by the department of environmental management at, or within a convenient distance of, all solid waste disposal facilities under its jurisdiction. These recycling facilities will provide cities and towns with a place to deposit their recyclable materials at no tipping cost to the municipalities; provided, however, that tipping fees may be charged in accordance with this chapter when the solid waste processing facility is designed to process nonsource separated or partially source separated solid waste for recycling at least seventy percent (70%) of the municipal solid waste stream.

(11) An integrated approach shall be adopted with respect to solid waste management planning and implementation activities that shall be based on the following priorities to the extent economically feasible:

(i) Reduction of the amount of source waste generated;

(ii) Source separation and recycling;

(iii) Waste processing such as recycling based technology to reduce the volume of waste necessary for land disposal;

(iv) Land disposal;

(12) That the central landfill should be reserved for the disposal of solid waste generated within the state; and

(13) That the resource recovery corporation will operate the central landfill in a manner designed to afford to the environment and to the citizens of the state who reside near the landfill the maximum protection which is available for the land disposal of rubbish and minimize or eliminate land disposal of solid waste.

(14) That due to the myriad of over four hundred (400) toxic pollutants including lead, mercury, dioxins, and acid gasses known to be emitted by solid waste incinerators, the known and unknown threats posed by solid waste incinerators to the health and safety of Rhode Islanders, particularly children, along with the known and unknown threats to the environment are unacceptable.

(15) That despite the use of state of the art landfill liner systems and leachate collection systems, landfills, and particularly incinerator ash landfills, release toxic leachate into ground and surface waters which poses an unacceptable threat to public health, the environment, and the state's limited ground and surface water resources.

(16) That incineration of solid waste is the most costly method of waste disposal with known and unknown escalating costs that would place substantial and unreasonable burdens on both state and municipal budgets to the point of seriously jeopardizing the public's interest.

(17) That the highest and best use of leaf and yard debris is for use in the composting process and the resulting compost material is a valuable soil amendment for agricultural and landscaping operations. The corporation shall accept segregated leaf and yard debris collected from municipalities as part of a municipal leaf and yard waste diversion program. Municipalities shall have a .025 ton per person cap on the amount of leaf and yard debris they deliver to the corporation's facility annually beginning on July 1, 2009. The corporation shall establish a municipal leaf and yard debris borrowing program that allows municipalities to share portions of their choosing of their unutilized cap tonnage with municipalities that are in excess of their cap tonnage. This program shall not allow an individual municipality to borrow more than one-half (1/2) of its established tonnage cap. This material shall be accepted at no charge to municipalities, provided that the corporation may charge twenty-five dollars ($25.00) per ton for every ton that exceeds the per person cap not including any tonnage that a municipality utilized from the leaf and yard debris borrowing program established for the municipality. This material shall be composted at the corporation's facility. The resulting compost shall be used by the corporation for operational and construction needs, may be marketed by the corporation to help offset processing costs and may be periodically available to municipalities and state agencies at no charge. The corporation shall quantify the amount of leaf and yard debris it requires on an annual basis to create compost for landfill and construction operation purposes. The corporation shall report this amount to the general assembly no later than September 1, 2008.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 2; G.L. 1956, § 23-46.1-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-3; P.L. 1980, ch. 255, § 3; P.L. 1986, ch. 522, § 2; P.L. 1987, ch. 572, § 1; P.L. 1987, ch. 592, § 2; P.L. 1992, ch. 133, art. 111, § 1; P.L. 2008, ch. 163, § 1; P.L. 2008, ch. 185, § 1; P.L. 2009, ch. 328, § 1; P.L. 2009, ch. 330, § 1.)



Chapter 23-19-4 - Legislative purposes of Rhode Island Resource Recovery Corporation.

§ 23-19-4 Legislative purposes of Rhode Island Resource Recovery Corporation.  (a) In furtherance of these policies, it is the intent of this legislation to create a solid waste management corporation, as defined in this chapter.

(b) The corporation will prepare and implement a plan for an integrated statewide system of solid waste management facilities which plan shall define the state's disposal needs and define the manner to meet the needs in accordance with the requirements of this chapter. Capacity, maximizing the use of source reduction, reuse, and recycling at public and private facilities shall be considered when assessing state need. No public facility shall be constructed unless need is established pursuant to the plan. The plan shall be reviewed and adopted as an element of the state guide plan by the state planning council.

(c) The facilities and services of the corporation shall be used by persons and municipalities within the state, and the corporation may require all persons and municipalities therein to use the services and facilities of the corporation under terms and conditions that the corporation shall reasonably fix and establish. This section shall not be construed, however, to affect or impair any valid contract for disposal of municipal waste in effect on March 1, 1985, until expiration at the end of the original term of the contract or any extension approved by the corporation or sooner termination of the contract, or the right of any municipality to continue the operation of its own landfill facility which is in use on December 1, 1986.

(d) The corporation will make its waste management facilities available under contract to any municipality, institution, or person at reasonable fees established by the corporation.

(e) Any revenues received by the corporation through the fees it charges for the use of facilities and services, from state subsidies, or through the sale of the material and energy resources recovered from the wastes it processes in the solid waste facilities within its jurisdiction, shall be used by the corporation to finance its administrative costs, its contractual costs, and other costs imposed by law, and to discharge its indebtedness and other obligations and to otherwise provide the financial support that is required for the corporation to maintain financial solvency.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 3; G.L. 1956, § 23-46.1-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-4; P.L. 1986, ch. 522, § 2; P.L. 1989, ch. 163, § 1; P.L. 1989, ch. 292, § 1; P.L. 1989, ch. 508, § 5; P.L. 1992, ch. 133, art. 111, § 1; P.L. 1996, ch. 301, § 1; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1.)



Chapter 23-19-5 - Definitions.

§ 23-19-5 Definitions.  The following words and phrases have the meanings ascribed to them in this section unless the context clearly indicates otherwise:

(1) "Bonds and notes" means bonds, including without limitation refunding bonds, notes, including without limitation renewal notes and bond anticipation notes, and other obligations or evidences of indebtedness of the corporation issued pursuant to the provisions of this chapter and the resolutions of the corporation.

(2) "Central landfill" means the central landfill located in Johnston.

(3) "Corporation" means the Rhode Island resource recovery corporation created and established pursuant to this chapter.

(4) "Landfill revenues" means the surplus, if any, of all tipping fees and other revenues received at the central landfill over the annual costs of the landfill, and a pro-rata share of the corporation's administrative expenses.

(5) "Municipal solid waste" means that solid waste generated by the residents of a municipality in the course of their daily living, the disposal of which the governing body of that municipality has undertaken in the discharge of its duties to protect the health of the municipality. Municipal solid waste does not include solid waste generated by residents of a municipality in the course of their employment or that generated by any manufacturing or commercial enterprise.

(6) "Municipal solid waste disposal arrangements" means those arrangements entered into by a municipality which provide for the final disposal of wastes in a manner approved by the department of health, the department of environmental management, and the corporation; provided, however, that the disposal of wastes in transfer stations or facilities for interim storage shall not constitute final disposal of the wastes.

(7) "Municipality" means any town or city within the state.

(8) "Person" means any individual, firm, institution, partnership, association or corporation, public, or private, organized or existing under the laws of the state or other states including federal corporations, but excluding municipalities.

(9) "Project" means the design, acquisition, ownership, operation, construction, rehabilitation, improvement, development, sale, lease, or other disposition of, or the provision of financing for, any solid waste management facility or the industrial and/or business parks in the town of Johnston authorized by § 23-19-9(a)(7) and the highway access authorized by § 23-19-10.3.

(10) "Recyclable materials" means those materials separated from solid waste for reuse. The director of the department of environmental management through regulations shall specify those materials that are to be included within the definition of recyclables. The materials to be included may change from time to time depending upon new technologies, economic conditions, characteristics of the waste stream, environmental effects, or other factors.

(11) "Recycling" means the reuse of recovered resources in manufacturing, agriculture, power production, or other processes.

(12) "Resource recovery" means the processing of solid wastes in such a way as to produce materials or energy that may be used in manufacturing, agriculture, and other processes.

(13) "Resource recovery system" means the corporation's integrated system of resource recovery consisting of a series of waste processing facilities designed to process a minimum of seventy percent (70%) of the municipal and commercial solid waste streams by employing an on-site waste separation technology for the purpose of recycling and/or reusing a minimum of seventy percent (70%) of the solid waste stream, and minimal use of landfills for the purpose of providing temporary backup or bypass landfill capacity and residue disposal from waste processing facilities and any other related facilities and services.

(14) "Resource recovery system costs" means all operating costs of the system; debt service and other financing costs related to the resource recovery system; the costs of recycling grants-in-aid and similar obligations of the corporation; allocations for extraordinary and unexpected costs; and a pro-rata share of the corporation's administrative expenses.

(15) "Resource recovery system revenues" means all amounts received by the corporation as municipal tipping fees, non-municipal tipping fees, energy revenues, revenues from the sale of recyclable materials, and all other revenues received with respect to the resource recovery system, but shall not include any landfill revenues and any amounts received as a state subsidy.

(16) "Revenues" means monies or income received by the corporation in whatever form, including but not limited to fees, charges, lease payments, interest payments on investments, payments due and owing on account of an instrument, contract, or agreement between the corporation, any municipality, or person, gifts, grants, or any other monies or payments to which the corporation is entitled under the provisions of this chapter or any other law, or of any agreement, contract, or indenture.

(17) "Segregated solid waste" means material which has been separated from the waste stream at the generation source for the purpose of recovering and recycling the materials.

(18) "Solid waste" means garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded materials, including solid, liquid, semisolid, or contained gaseous material generated by residential, institutional, commercial, industrial, and agricultural sources but does not include solids or dissolved materials in domestic sewage.

(19) "Solid waste management facility" means any plant, structure, equipment, and other property, real, personal, or mixed, or the modification or replacement of any of the foregoing, for the receipt, storage, treatment, utilization, processing, transporting, or final disposition of or recovery of resources from solid waste other than segregated solid waste, or any facility which disposes of solid waste by reconstituting, converting, or otherwise recycling it into material which is not waste; or any property or system to be used in whole or in part for any of the previously mentioned purposes, whether or not another purpose is also served by it; or any other property or system incidental to, or which has to do with, or the end purpose of which, is any of the foregoing; or any combination of two (2) or more of the foregoing.

(20) "Statewide resource recovery system development plan" means that plan which will specify the location, size, and type of solid waste management facilities that may be required to develop an integrated statewide resource recovery system for the effective management of solid waste in Rhode Island. It will also specify a proposed schedule by which the component facilities will be phased into the statewide system, and it will provide for the administrative and financial requirements for implementing the plan.

(21) "Waste management" means actions taken to effectuate the receipt, storage, transportation, and processing for resource recovery and recycling, or for the ultimate disposal, of solid waste.

(22) "Waste processing facility" means a solid waste facility employing recycling based technology employing an on-site waste separation technology designed to process both nonsource separated and source separated solid waste for the purpose of recycling, and/or composting, and/or reusing a minimum of seventy percent (70%) of the municipal and commercial solid waste streams.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 4; G.L. 1956, § 23-46.1-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-5; P.L. 1986, ch. 522, § 2; P.L. 1992, ch. 133, art. 111, § 1; P.L. 1996, ch. 300, § 1; P.L. 1998, ch. 350, § 1.)



Chapter 23-19-6 - Creation, membership, and terms of the Rhode Island Resource Recovery Corporation.

§ 23-19-6 Creation, membership, and terms of the Rhode Island Resource Recovery Corporation.  (a) There is authorized, created, and established a public corporation of the state, having a distinct legal existence from the state and not constituting a department of the state government, with the politic and corporate powers set forth in this chapter, to be known as the Rhode Island resource recovery corporation, ("the corporation") to carry out the provisions of this chapter. The corporation is constituted a public instrumentality and agency exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this chapter shall be deemed and held to be the performance of an essential governmental function of the state.

(b) It is the intent of the general assembly by the passage of this chapter to create and establish a public corporation and instrumentality and agency of the state for the purpose of the activities authorized by this chapter, and to vest the corporation with all powers, authority, rights, privileges, and titles that may be necessary to enable it to accomplish those purposes. This chapter shall be liberally construed in conformance with the purpose expressed in this section.

(c) The powers of the corporation shall be vested in eight (8) commissioners, consisting of the director of administration, or the director's designee, who shall be a subordinate within the department of administration, who shall serve as a nonvoting ex-officio member, and seven (7) public members to be appointed by the governor with advice and consent of the senate, at least two (2) of whom shall be a resident of the town of Johnston. In making these appointments, the governor shall give due consideration to recommendations from the mayor of the town of Johnston and from the League of Cities and Towns. The governor shall also give due consideration to recommendations from representatives of the commercial waste haulers, and environmental advocacy organizations, and shall consider persons experienced in the field of recycling. Those members of the corporation as of May 4, 2006 who were appointed to the corporation by members of the general assembly shall cease to be members of the corporation on May 4, 2006, and the governor shall thereupon nominate one new member who shall serve the balance of the unexpired term of his or her predecessor. Those members of the corporation as of May 4, 2006 who were appointed to the corporation by the governor shall continue to serve the balance of their current terms. Thereafter, the appointments shall be made by the governor with advice and consent of the senate as prescribed in this section.

(d) All public members shall serve staggered three (3) year terms except as otherwise provided in subsection (c) of this section. In the month of June each year thereafter, the governor shall appoint the successor(s) to the commissioners the governor has appointed whose terms expire that year, to serve for a term of three (3) years commencing on the day they are qualified. All public members shall serve until their respective successors are appointed and qualified. The members of the corporation shall be eligible to succeed themselves.

(e) Any vacancy occurring in the office of a member by death, resignation, or otherwise shall be filled by the governor with advice and consent of the senate in the same manner as the original appointment for the balance of the unexpired term of the former member as prescribed in subsection 23-19-6(c).

(f) Members of the corporation shall be removable by the governor pursuant to § 36-1-7 of the Rhode Island general laws, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(g) The commissioners shall annually elect from among their number a chair, vice chair and a treasurer, and any other officers that they may determine. Meetings shall be held at the call of the chair or whenever two (2) commissioners so request. Four (4) commissioners shall constitute a quorum, and any action taken by the corporation under the provisions of this chapter may be authorized by resolution approved by a majority of the commissioners present and voting at any regular or special meeting. No vacancy in the membership of the corporation's board of commissioners shall impair the right of a quorum to exercise all the rights and perform all the duties of the corporation.

(h) Commissioners shall receive no compensation for the performance of their duties, but the commissioner shall be reimbursed for his or her reasonable expenses incurred in carrying out the duties under this chapter.

(i) The commissioners of the corporation shall at regular intervals at least eight (8) times a year conduct business meetings for the purpose of carrying out its general business. The meetings shall be open to the public and all records and minutes will be a matter of public record. The corporation shall be considered a "public body" and shall be subject to the provisions of the Open Meetings Law, chapter 42-46 and to the provisions of title 38 concerning public records.

(j) The corporation shall continue until its existence is terminated by law. At that time its holdings and assets shall pass to and become vested in the state.

(k) The state shall indemnify and hold harmless every past, present, or future commissioner, officer, or employee of the corporation who is made a party to or is required to testify in any action, investigation, or other proceeding in connection with or arising out of the performance or alleged lack of performance of that person's duties on behalf of the corporation. These persons shall be indemnified and held harmless, whether they are sued individually or in their capacities as commissioners, officers, or employees of the corporation, for all expenses, legal fees and/or costs incurred by them during or resulting from the proceedings, and for any award or judgment arising out of their service to the corporation that is not paid by the corporation and is sought to be enforced against a person individually, as expenses, legal fees, costs, awards or judgments occur. Provided, however, that neither the state nor the corporation shall indemnify any commissioner, officer, or employee:

(1) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(2) For any transaction from which the member derived an improper personal benefit; or

(3) For any malicious act.

(l) No one shall be eligible for appointment unless he or she is a resident of the state.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1975, ch. 272, § 1; P.L. 1978, ch. 305, § 5; G.L. 1956, § 23-46.1-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-6; P.L. 1985, ch. 420, § 1; P.L. 1986, ch. 522, § 2; P.L. 1992, ch. 12, § 1; P.L. 1992, ch. 133, art. 111, § 1; P.L. 1996, ch. 91, § 1; P.L. 1996, ch. 302, § 1; P.L. 2001, ch. 86, § 80; P.L. 2001, ch. 180, § 48; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1; P.L. 2008, ch. 475, § 56.)



Chapter 23-19-7 - Commissioners  Oath of office  Conflict of interest.

§ 23-19-7 Commissioners  Oath of office  Conflict of interest.  (a) Each member of the corporation's board of commissioners, before entering upon his or her duties, shall take an oath to administer the duties of his or her office faithfully and impartially, and the oath will be filed in the office of the secretary of state.

(b) The commissioners shall be subject at all times to the provisions of chapter 14 of title 36.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 6: G.L. 1956, § 23-46.1-7; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-19-7; P.L. 1982, ch. 262, § 5.)



Chapter 23-19-8 - Employment of executive director and support services  Books and records.

§ 23-19-8 Employment of executive director and support services  Books and records.  (a) The commissioners shall employ an executive director who shall administer, manage, and direct the offices and business of the corporation, subject to the policies, control, and direction of the commissioners. The commissioners may employ technical experts and other officers, agents, and staff, and fix their qualifications, duties, and compensation. The executive director and the technical experts, officers, agents, and staff and attorneys so employed shall not be subject to the provisions of the classified service. The board of commissioners may delegate to one or more of its agents or employees those administrative duties that it may deem proper to accomplish its purposes. The corporation may request that the director of the department of environmental management provide within the department of environmental management facilities, administrative support, staff services, and any other services that shall be necessary for the proper performance of the powers and duties of the corporation.

(b) The executive director shall also be the secretary and shall keep a record of the proceedings of the corporation and shall be custodian of all books, documents, and papers filed with the corporation and of its minutes, books, and seal. The executive director shall have the authority to cause to be made copies of all minutes and other records and documents of the corporation, and to give certificate under the seal of the corporation that the copies are true copies and all persons dealing with the corporation may rely upon the certificate, except in the case where a secretary's certificate is required to attest to an action of the executive director, in which instance the deputy executive director shall have the authority to give certificate under the seal of the corporation as secretary.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1977, ch. 182, § 6; P.L. 1978, ch. 305, § 7: G.L. 1956, § 23-46.1-8; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-19-8; P.L. 1998, ch. 277, § 1; P.L. 1998, ch. 341, § 1.)



Chapter 23-19-9 - Purposes of the corporation.

§ 23-19-9 Purposes of the corporation.  (a) The purposes of the corporation shall be:

(1) The planning, design, construction, financing, management, ownership, operation, and maintenance of transfer stations, waste processing facilities, resource recovery facilities, and all other solid waste management facilities deemed necessary by the corporation as being desirable, convenient, or appropriate to carry out the provisions of this chapter;

(2) The provision of solid waste management services to municipalities and persons within the state by receiving solid wastes at the corporation facilities, pursuant to contracts between the corporation and the municipalities, and persons, the recovery of resources and resource values from the solid wastes, and the production from the services and resource recovery operations, of revenues sufficient to provide for the support of the corporation and its operations on a self-sustaining basis with due regard to the provision of the services at a reasonable cost to the clients it has contracted with;

(3) The fullest feasible utilization, through contractual arrangements, of private industry for implementation of the corporation's plans and programs, and for any other activities that may be considered necessary, desirable, or convenient by the corporation;

(4) Assistance with and coordination of efforts directed towards source separation of solid wastes for recycling purposes;

(5) Assistance in the development of industries and commercial enterprises within the state based upon resource recovery, recycling, and reuse;

(6) Provided, either by contract with a private concern or directly by the corporation, or a recycling facility at, or within a convenient distance of, all solid waste management facilities under the jurisdiction of the Rhode Island resource recovery corporation; and

(7) Develop an industrial/business park in the town of Johnston for points south of Central Pike, west of Old Pocasset Road, to the intersection of Old Pocasset Road and Scituate Avenue, then west of route 295, bounded to the south by the northern shore (mean high water line) of the Upper Simmons Reservoir and the Lower Simmons Reservoir, through the exercise of the eminent domain power and through contractual arrangements.

(b) These purposes shall be considered to be operating responsibilities of the corporation, in accordance with the statewide solid waste management plan, and are to be considered public purposes. It is the intention of this chapter that the corporation shall be granted all powers necessary to fulfill these purposes and to carry out its assigned responsibilities, and that the provisions of this chapter are to be construed liberally in furtherance of this intention.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 8; G.L. 1956, § 23-46.1-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-9; P.L. 1986, ch. 522, § 2; P.L. 1997, ch. 222, § 2; P.L. 1997, ch. 310, § 2; P.L. 1998, ch. 350, § 1; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-10 - General powers and duties.

§ 23-19-10 General powers and duties.  The corporation shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including but without limiting the generality of the foregoing, the power to:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession;

(4) Maintain an office at a place or places within the state as it may designate;

(5) Adopt and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this chapter and in a manner substantially similar to procedures set forth in the Administrative Procedures Act as specified in chapter 35 of title 42, as amended, to carry into effect the powers and purposes of the corporation and the conduct of its business; and the bylaws, rules, and regulations may contain provisions indemnifying any person who is or was a commissioner, officer, employee, or agent of the corporation, in the manner and to the extent provided in § 7-1.2-814 of the Business Corporation Act;

(6) Elect or appoint officers and employ a staff and fix their duties, qualifications, and compensation;

(7) Engage the services of consultants for rendering professional and technical assistance and advice, and employ architects, engineers, attorneys, accountants, construction, and financial experts and any other advisors, consultants, and agents that may be necessary in its judgment, and to fix their compensation;

(8) Conduct any hearings, examinations, and investigations that may be necessary and appropriate to the conduct of its business and purposes;

(9) Obtain access to public records;

(10) Charge reasonable fees for the services it performs and provides;

(11) Purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with, any project, including real or personal property, or any interest therein, wherever situated;

(12) Sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets for consideration and upon terms and conditions that the corporation shall determine;

(13) Make contracts and guarantees and incur liabilities, and borrow money at rates of interest that the corporation may find feasible;

(14) Make and execute agreements of lease, conditional sales contracts, installment sales contracts, loan agreements, mortgages, construction contracts, operation contracts, and other contracts and instruments necessary or convenient in the exercise of the powers and functions of the corporation granted by this chapter, which contracts may include provisions for arbitration of disputes;

(15) Lend money for its purposes, invest and reinvest its funds, and at its option take and hold real and personal property as security for the payment of funds so loaned or invested;

(16) Acquire or contract to acquire, from any person, firm, corporation, municipality, the federal government, or the state, or any agency of either the federal government or the state, by grant, purchase, lease, gift, or otherwise, or obtain options for the acquisition of any property, real or personal, improved or unimproved, and interests in land less than the fee thereof; and own, hold, clear, improve, develop, and rehabilitate, and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same for the purposes of carrying out the provisions and intent of this chapter, for consideration that the corporation shall determine;

(17) Sell, mortgage, lease, exchange, transfer, or otherwise dispose of or encumber any of its projects, (or in the case of a sale to accept a purchase money mortgage in connection with the project) or grant options for any purposes with respect to any real or personal property or interest therein, all of the foregoing for the consideration that the corporation shall determine. Any lease by the corporation to another party may be for that part of the corporation's property, real or personal, for a period, upon terms or conditions, with or without an option on the part of the lessee to purchase any or all of the leased property for consideration, at or after the retirement of all indebtedness incurred by the corporation on account thereof, as the corporation shall determine;

(ii) Without limiting the generality of the foregoing, the corporation is expressly empowered to lease or sell any part of the real or personal property owned or controlled by the corporation to the state, or any department of the state or to any municipality. The provisions of this section or of any other laws of this state (other than this chapter) restricting the power of the state, its departments or any municipality, to lease or sell property, or requiring or prescribing publication of notice of the intention to lease or sell, that would in any manner interfere with the purpose of this section, which is to provide for the mutual cooperation by and between the corporation and the state, its departments, or any municipality, to the fullest extent possible, are not applicable to leases and sales made pursuant to this section;

(18) Manage any project, whether then owned or leased by the corporation, and enter into agreement with the state or any municipality or any person, firm, partnership, or corporation, either public or private, for the purpose of causing any project to be managed;

(19) Make plans, surveys, studies, and investigations necessary or desirable, in conformity with applicable provisions of the state guide plan as promulgated and provided for by the state planning agency, with the participation of the state planning council with due consideration to local plans and other state plans;

(20) Design or provide for the design of the solid waste management facilities that the corporation will construct or cause to be constructed, as well as designs for the alteration, reconstruction, improvement, enlargement, or extension of the facilities;

(21) Construct or to cause to be constructed solid waste transfer station facilities, processing facilities, resource recovery facilities, and ultimate disposal facilities and any other solid waste management facilities that may be required by the corporation for the conduct of its activities as herein provided;

(22) Construct, acquire, repair, develop, own, operate, maintain, extend, improve, rehabilitate, renovate, equip, and furnish one or more of its projects and make provision for their management, and pay all or any part of the cost of one or more of its projects from the proceeds of the bonds and notes of the corporation or from any contribution, gift, donation, or any other funds made available to the corporation;

(23) Enter upon lands and waters, upon giving due notice as may be necessary, to make surveys, soundings, borings, and any other examinations or tests as may be necessary to accomplish the purposes of this chapter;

(24) Enter into agreements or other transactions with and accept grants and the cooperation of the federal government or any instrumentality of the federal government in furtherance of the purposes of this chapter, including, but not limited to, the development, maintenance, operation, and financing of any project, and to do any and all things necessary in order to avail itself of aid and cooperation;

(25) Receive and accept bids or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants and contributions may be made, including, but not limited to, gifts or grants from any governmental agency or instrumentality of the United States or the state, for any purpose consistent with this chapter;

(26) Prepare or cause to be prepared plans, specifications, designs, and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration, or repair of any of its projects, and from time to time to modify the plans, specifications, designs or estimates;

(27) Provide advisory, consultative, training, and educational services, technical assistance and advice to any person, firm, partnership, corporation, or municipality, whether they are public or private, in order to carry out the purposes of this chapter;

(28) Review all municipal plans and proposals for the construction, or installation of solid waste management facilities;

(29) Undertake and promote the conduct of research into source separation and source reduction techniques, facilities, and systems and into other solid waste management areas for any purpose consistent with this chapter; the corporation shall consistent with regulations of the department of environmental management adopt a statewide plan for separation of solid waste at the source of generation, at collection points or transfer stations and the corporation and the department of environmental management shall cooperate on the implementation of a statewide plan. The corporation, with the assistance of the department of environmental management, will submit an annual report on the status of separation of solid waste in the state;

(30) Produce materials, fuels, energy, and by-products in any form from the processing of solid wastes by the system, facilities, and equipment under its jurisdiction, and to receive funds or revenues from their sale, and to deposit the funds or revenues in a bank or banks;

(31) Borrow money and issue revenue bonds and notes and provide for the rights of the holders, for any of its purposes, including, without limitation, the purpose of providing funds to pay all or any part of the cost of any project and all costs incident to any project, or for the purpose of refunding any bonds or notes issued;

(32) Subject to the provisions of any contract with noteholders or bondholders, consent to the modification, with respect to rate of interest, time of payments or any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract, or agreement of any kind to which the corporation is a party;

(33) In connection with the property on which it has made a mortgage loan, foreclose on the property or commence an action to protect or enforce any right conferred upon it by law, mortgage, contract, or other agreement, and bid for and purchase the property at any foreclosure or any other sale, or acquire or take possession of the property; and in that event the corporation may complete, administer, pay the principal of or interest on any obligations incurred in connection with the property, dispose of and otherwise deal with the property in a manner that may be necessary or desirable to protect the interest of the corporation;

(34) As security for the payment of principal and interest on any bonds or notes or any agreements made in connection therewith, mortgage and pledge any or all of its projects and property, whether then owned or thereafter acquired, and pledge the revenues and receipts from all or part thereof, and assign and pledge the leases, sales contracts, or loan agreements or other agreements on any portion or all of its projects and property, and assign or pledge the income received by virtue of the lease, sales contracts, loan agreements, or other agreements;

(35) Invest any funds of the corporation including funds held in reserve or sinking funds, or any money not required for immediate use or disbursement at the discretion of the corporation;

(36) Contract with the federal government, other states, state agencies, and regional authorities, as the corporation shall deem necessary or convenient in carrying out the purposes of this chapter;

(37) Be a promoter, partner, member, associate, or manager of any partnership, enterprise, or venture;

(38) Have and exercise all powers necessary or convenient to effect its purposes;

(39) Insofar as the provisions of this chapter are inconsistent with the common law or the provisions of any other laws of this state, general or special, restricting the power of any public agency to enter into long term contracts which exceed the term of the governing body of the agency or its members, the provisions of this chapter are controlling and the corporation shall be deemed to have the power to enter into long term contracts which extend beyond the terms of the commissioners as may be considered necessary, desirable, or convenient by the corporation; provided, however, that prior to the execution of the contract, the contract has been reviewed by the auditor general;

(40) Control the transportation, storage, and final disposal of all solid waste in the state other than from sources owned or operated by the federal government, including the final disposal of solid waste in facilities owned, operated, controlled, financed, or otherwise designated by the corporation; provided, however, that the corporation shall not be empowered to engage in the transportation, transfer, or storage of solid waste, other than at recycling facilities, except in temporary situations where a municipality has defaulted in its obligation under this act or in conjunction with its activities at its disposal sites; provided, however, that the corporation shall not be empowered to take any action that would adversely affect or impair the validity of rights and obligations under any valid contract for the disposal of municipal waste, which was in effect on March 1, 1985, or any extension of the contract if extension was approved by the corporation, or the right of any municipality to continue the operation of its own landfill until closure if the landfill was in use by the municipality on December 1, 1986;

(41) Undertake and promote continuing efforts to reduce the waste stream to the extent practicable and economically feasible;

(42) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use, sell, convey, and otherwise deal in and with real or personal property, wherever situated; and

(43) Conduct a training course for newly appointed and qualified members and new designees within six (6) months of their qualification or designation. The course shall be developed by the executive director of the corporation, approved by the corporation, and conducted by the executive director of the corporation. The corporation may approve the use of any corporation or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 23-19, 42-46, 36-14, and 38-2; and the corporation's rules and regulations.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1977, ch. 182, § 6; P.L. 1978, ch. 305, § 9; G.L. 1956, § 23-46.1-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-10; P.L. 1982, ch. 262, § 1; P.L. 1986, ch. 102, § 1; P.L. 1986, ch. 522, § 2; P.L. 1987, ch. 221, § 1; P.L. 1987, ch. 572, § 1; P.L. 1992, ch. 133, art. 111, § 1; P.L. 1997, ch. 222, § 2; P.L. 1997, ch. 310, § 2; P.L. 2001, ch. 86, § 80; P.L. 2005, ch. 36, § 19; P.L. 2005, ch. 72, § 19; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1; P.L. 2009, ch. 310, § 3.)



Chapter 23-19-10.1 - Construction of gas pipelines.

§ 23-19-10.1 Construction of gas pipelines.  The corporation shall have the same rights and liabilities as public utilities when installing gas pipelines along or under interstate highways in the state including those rights and liabilities outlined in chapters 8 and 12 of title 24 and § 39-1-2.

History of Section.
(P.L. 1984, ch. 373, § 1.)



Chapter 23-19-10.2 - Solid waste disposal facilities  Sites  Eminent domain.

§ 23-19-10.2 Solid waste disposal facilities  Sites  Eminent domain.  (a) The Rhode Island resource recovery corporation shall operate only those public solid waste disposal facilities that shall comply with § 23-18.9-9.1. Sites shall be selected after demonstration of maximizing the use of source reduction, reuse, recycling, flow control techniques, evaluation of alternative sites, and assessment of comparative environmental impact at the proposed sites in accordance with law and state planning council regulations and in their absence, the state planning council shall promulgate regulations for the evaluation and/or assessment, and distribution of location of sites for waste facilities among the regions of the state. All proposed sites shall be submitted to the state planning council which shall certify that each proposed site conforms with the state guide plan; provided, however, that certification shall not be granted prior to the publication of public notice and expiration of the public comment period regarding the proposed site, and, provided, further, that no municipality shall cause any act to be done after December 31, 1988 which shall prohibit a solid waste disposal facility site within the municipality.

(b) There shall be established a solid waste facilities siting board which shall be part of the department of administration whose members shall be designated by the governor as follows: the governor's legal counsel; the director of the department of administration; a business or industry representative; a member of the league of cities and towns; and environmental advocate.

(2) The corporation shall submit to the board a written report that shall detail the need to acquire the land or an interest in the land by purchase or by the exercise of the power of eminent domain. The board shall convene in a public forum following public notice and shall accept public comment. No later than thirty (30) days thereafter, the board shall submit to the governor a transcript of the public comment and an advisory opinion on the need to acquire the land or the interest in the land and, as applicable, on the need to acquire the land or interest in the land by the exercise of the power of eminent domain. The governor, in his or her discretion, may authorize the corporation to acquire the land or the interest in the land by purchase or, as applicable, by the exercise of the power of eminent domain; provided, however, that the corporation is prohibited from acquiring land or an interest in land by purchase or by condemnation for the operation of a solid waste disposal facility without the prior written authorization of the governor.

(3) The director of the department of administration shall provide suitable staff, clerical assistance, and office space to the board.

(c) Subject to the provisions in subsections (a) and (b), the Rhode Island resource recovery corporation shall have the right to acquire any land, or any interest therein, by the exercise of the power of eminent domain, whenever it shall be determined by the corporation that the acquisition of the land, or interest, is necessary for the construction or the operation of any solid waste management facility. No municipal ordinance shall be enacted or applied so as to prohibit the siting or the operation of a public solid waste disposal facility within the municipality. Provided, however, the corporation shall not be entitled to acquire by eminent domain any existing sanitary landfill regardless of whether it is owned by a municipality or privately owned. Notwithstanding the provisions of title 23, the corporation shall not be empowered to order a municipality which owns a sanitary landfill to accept solid waste from any other person or municipality nor shall the corporation be empowered to order a municipality which owns and operates an existing sanitary landfill to dispose of its solid waste at any other solid waste disposal facility.

(2) The necessity for the acquisition shall be conclusively presumed upon the adoption by the corporation of a resolution declaring that the acquisition of the land, or interest in the land, described in the resolution is necessary for construction or operation. Within six (6) months thereafter the corporation shall cause to be filed in the land evidence records of the city or town in which the land is located a copy of the resolution of the corporation, together with a description of the plat of the land or interest in the land, and a statement, signed by the chairperson of the corporation, that the land, or interest in the land, is taken pursuant to the provisions of this chapter. Thereupon the corporation may file its application for licensure with the director.

(3) The corporation shall file in the superior court in and for the county in which the land or interest in the land lies, a statement of the sum of money estimated by the corporation to be just compensation for the land taken. Upon the filing of the copy of the resolution, plat, and statement in the land evidence records of the city or town, the filing in the superior court of the statement, and the depositing in the superior court to the use of the persons entitled to it of the sum that the court shall determine to be amply sufficient to satisfy the claims of all persons interested in the land (and the court may, in its discretion, take evidence on the question to determine the sum to be deposited), title to the land, or interest in the land, shall vest in the corporation in fee simple absolute and the corporation thereupon may take possession of the land or interest in the land.

(4) No sum so paid into the court shall be charged with clerk's fees of any nature. After the filing of the copy, plat, and statement, notice of the taking of the land, or interest therein, shall be served upon the owners of and persons having an estate in and interested in the land by the sheriff or his or her deputies of the county in which the land, or interest therein, lies leaving a true and attested copy of the description and statement with each of those persons personally, or at their last and usual place of abode in this state with some person living there, and in case any of those persons are absent from this state and have no last and usual place of abode therein occupied by any person, the copy shall be left with the persons, if any, in charge of or having possession of the land, or interest in the land, taken of the absent persons if they are known to the officer; and after the filing of the resolution, plat, and statement, the chairperson of the corporation shall cause a copy of the resolution and statement to be published in some newspaper published or having general circulation in the county where the land, or interest in the land, may be located, at least once a week for three (3) successive weeks. If any person shall agree with the corporation for the price of the land, or interest in the land, so taken, the court upon the application of the parties in interest, may order that the sum agreed upon be paid immediately from the money deposited, as the just compensation to be awarded in the proceeding.

(5) Any owner of or persons entitled to any estate in or interested in any part of the land, or interest in the land, so taken, who cannot agree with the corporation for the price of the land, or interest in the land, so taken in which he or she is interested, may within three (3) months after personal notice of the taking, or, if he or she have no personal notice, may within one year from the first publication of the copy of the resolution and statement, apply by petition to the superior court in and for the county in which the land, or interest in the land, lies, setting forth the taking of his or her land or interest in the land, and praying for an assessment of damages by a jury. Upon filing of the petition the court shall cause twenty (20) days' notice of the pendency of the petition to be given to the corporation by serving the chairperson of the corporation with a certified copy, and may proceed after the notice to the trial of the petition; and the trial shall determine all questions of fact relating to the value of the land, or interest in the land, and the amount, and judgment shall be entered upon the verdict of the jury and execution of judgment shall be issued against the money so deposited in court and in default against any other property of the corporation. In case two (2) or more conflicting petitioners make claim to the same land, or to any interests in the land, or to different interest in the same parcel of land, the court upon motion shall consolidate their several petitions for trial at the same time by the same jury, and may frame all necessary issues for the trial; and all proceedings taken pursuant to the provisions of this chapter shall take precedence over all other civil matters then pending before the court, or if the superior court in and for the county in which the land, or interest in the land, lies, is not in session in the county, then the petitions may be heard in the superior court for the counties of Providence and Bristol.

(6) If any land, or interest in the land, in which any minor or other person not capable in law to act in his or her own behalf is interested, are taken by the corporation, the superior court, upon the filing of a petition by or in behalf of the minor or other person, may appoint a guardian ad litem for the minor or other person, and the guardian may appear and be heard in behalf of the minor or other person; and the guardian may also with the advice and consent of the superior court and upon terms that the superior court may prescribe release to the corporation all claims for damages for the lands of the minor or other person or for any interests in the lands. Any lawfully appointed, qualified, and acting guardian or other fiduciary of the estate of the minor or other person, with the approval of the court of probate within this state having jurisdiction to authorize the sale of lands and properties within this state of the minor or other person, may, before the filing of the petition, agree with the corporation upon the amount of damages suffered by the minor or other person by any taking of his or her lands or of his or her interests in any lands, and may, upon receiving that amount, release to the corporation all claims of damages of the minor or other person for the taking.

(7) Whenever, from time to time the corporation has satisfied the court that the amount deposited with the court is greater than is amply sufficient to satisfy the claims of all persons interested in the land, the court may order that the amount of the excess including any interest or increment on any sums so deposited shall be repaid to the corporation. Whenever the corporation has satisfied the court that the claims of all persons interested in the land taken have been satisfied, the unexpended balance including any interest of increment on any sums so deposited shall be paid immediately to the corporation.

(8) In any proceedings for the assessment of compensation and damages for land or interest in the land taken or to be taken by eminent domain by the corporation the following provisions shall be applicable:

(i) At any time during the pendency of the action or proceeding, the corporation or an owner may apply to the court for an order directing an owner or the corporation, as the case may be, to show cause why further proceedings should not be expedited, and the court may upon the application make an order requiring that the hearings proceed and that any other steps be taken with all possible expedition.

(ii) If any of the land, or interest in the land, is devoted to a public use, except as provided in subsection (c)(1) it may nevertheless be acquired, and the taking shall be effective provided that no land, or interest in the land, belonging to a public utility corporation may be acquired without the approval of the public utilities administrator or other officer or tribunal having regulatory power over the corporation. Any land or interest in the land already acquired by the corporation may nevertheless be included within the taking for the purpose of acquiring any outstanding interests in the land.

(9) In addition to all of the proceedings and requirements provided by this section, the corporation shall further be required to follow the same statutory proceedings for the taking of land as required of state agencies when those agencies take land under the authority granted by chapter 6 of this title.

(10) The corporation is expressly prohibited from exercising its powers of eminent domain as provided in this section for the purpose of acquiring land to site additional landfills:

(i) In an attempt to circumvent the intent of any court orders or consent agreements to which it is a party; and

(ii) Until such times as it develops a comprehensive plan for and enters into a binding agreement to establish a waste processing facility(ies), as defined in § 23-19-5(22).

History of Section.
(P.L. 1989, ch. 508, § 6; P.L. 1989, ch. 514, § 8; P.L. 1992, ch. 133, art. 111, § 1.)



Chapter 23-19-10.3 - Highway construction  Eminent domain.

§ 23-19-10.3 Highway construction  Eminent domain.  Subject to the limitations set forth in § 23-19-10.2(b)(2), the corporation shall have the right to acquire any land, or any interest in the land, by the exercise of the power of eminent domain, whenever it shall be determined by the corporation that the acquisition of the land, or interest, is necessary for development and construction of highway access from route 295 to Scituate Avenue, or the development of an industrial/business park pursuant to § 23-19-35.1(c), such exercise of the power of eminent domain to be in accordance with the procedures set forth in § 23-19-10.2(c).

History of Section.
(P.L. 1997, ch. 222, § 1; P.L. 1997, ch. 310, § 1; P.L. 1998, ch. 350, § 1; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-11 - Planning requirements.

§ 23-19-11 Planning requirements.  Planning responsibilities of the corporation shall include, but not be limited to:

(1) The preparation of a statewide resource recovery system development plan which will indicate the location, type, and size of solid waste management facilities, including without limitation, transfer stations, waste processing facilities, and ultimate disposal facilities which may be required to serve the future needs of the state and its municipalities through the development of an integrated statewide resource recovery system for the effective management of solid waste;

(2) The plan shall be in conformity with the applicable provisions of the state guide plan;

(3) The plan will be subject to amendment;

(4) In developing the plan, the corporation will assure that:

(i) The orderly extension of future solid waste facilities and management systems are provided for in a manner consistent with the needs and plans of the whole area, and in a manner consistent with the state departments of health and environmental management rules and regulations for locating and operating solid waste facilities;

(ii) All aspects of planning, zoning, population estimates, engineering, and economics are taken into consideration to delineate with all practical precision those portions of the area which may reasonably be expected to be served by a given time frame, as determined by the corporation;

(iii) Appropriate time schedules are set for the phasing in of the required component parts of the system.

(iv) Future solid waste disposal facilities shall be regional in size and emphasize the geographic and political nature of the surrounding area.

(5) In the interim prior to the completion of the statewide plan, the corporation is authorized to develop component facilities as may be required to carry out the purposes of this chapter; provided, however, upon completion of the plan, all projects of the corporation undertaken thereafter shall be in conformity with the plan; and

(6) The corporation shall cooperate with the department of environmental management and other state and local agencies in the development of a comprehensive statewide solid waste management plan, of which the corporation's statewide resource recovery system development plan shall be a component part. Nothing in this chapter shall be interpreted as limiting the authority of the department of environmental management to prepare a statewide, comprehensive, solid waste management plan, including, but not limited to, any plan required by any federal law, rules, or regulations to meet federal requirements that may be conditions precedent to receiving federal assistance.

(7) The plan shall not include incineration of solid waste.

(8) The plan shall limit the use of landfills to providing temporary backup or bypass disposal capacity and residue disposals from waste processing facilities. The plan shall also seek to minimize landfilling of any type of waste and phase out the use of landfills for waste disposal.

(9) The plan shall include composting of yard waste and other appropriate organic wastes.

(10) The plan shall consider the financial feasibility of modifying, curtailing, or supplanting the provisions of chapter 19.1 of this title in light of the requirements for waste processing facilities.

(11) The plan shall primarily rely on a system of waste processing facilities.

(12) The plan shall provide that the corporation actively pursue research and develop new uses for materials recovered from solid waste to maximize revenue from recycled materials.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 10; G.L. 1956, § 23-46.1-11; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-11; P.L. 1989, ch. 508, § 5; P.L. 1992, ch. 133, art. 111, § 1.)



Chapter 23-19-11.1 - Initial resource recovery system development plan.

§ 23-19-11.1 Initial resource recovery system development plan.  Notwithstanding the provisions of § 23-19-11, in view of current solid waste disposal needs in the state, the corporation shall implement a solid waste processing system as soon as possible conforming to the following criteria:

(1) The system shall consist of a waste processing facility that may be either publicly or privately owned with a nameplate capacity not to exceed one thousand (1,000) tons per day.

(2) The facilities shall be located at the central landfill in Johnston.

(3) Any energy revenues which may be generated by the facilities may inure to the benefit of either the corporation or the vendor or both.

(4) The corporation shall select through competitive bidding, vendors to construct, operate, maintain, and/or own these facilities.

(5) The state auditor general shall review and evaluate the reasonableness and fairness of all contracts and agreements related to the construction, operation, and maintenance of the facilities. The corporation shall test residue of facilities at least semi-annually.

(6) In choosing vendors for the facilities, preference shall be given to vendors who:

(i) Provide private financing and privately own the facilities with minimal or no financial risk to the corporation or state;

(ii) Provide a waste processing facility technology that on-site separates, recovers for recycling and composting the highest percentage of the waste stream and lowest amount of residue;

(iii) Demonstrate the highest number of primary and secondary markets for materials recovered from the waste stream and alternative material uses in the event a material market fails or becomes economically infeasible;

(iv) Can provide the greatest degree of flexibility in the type of materials outputted from the facility in order to adjust to changing markets for recovered materials; and

(v) Guarantee a fixed rate tipping fee and/or fixed escalation rate of tipping fees for the longest time periods.

(7) In an effort to reduce energy costs and resulting tipping fees at the facilities, the corporation may consider the use of a natural gas cogeneration unit as an integral part of the facility provided that the maximum output of the cogeneration unit does not exceed twenty-five (25) megawatts. The inclusion or addition of a gas cogeneration component shall not delay the permitting, construction and operation of the facilities and the gas cogeneration components may be added to the facilities after construction or operation of the facilities begins.

(8) In addition to any source separation programs for household hazardous waste, the facilities shall have the capacity to separate household hazardous wastes and hazardous wastes from the waste stream and it shall be the responsibility of the corporation to provide for proper disposal of those hazardous wastes at a licensed facility. The corporation may enter an agreement with the facility vendor to provide for proper disposal.

History of Section.
(P.L. 1986, ch. 522, § 3; P.L. 1989, ch. 126, art. 54, § 1; P.L. 1992, ch. 133, art. 111, § 1; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1.)



Chapter 23-19-11.2 - Improvements of the central landfill.

§ 23-19-11.2 Improvements of the central landfill.  (a) Under the initial resource recovery system set forth in § 23-19-11.1, it will be necessary to continue to use the central landfill in Johnston for a significant portion of the state's solid waste. In order to minimize the impact on the community of the use of the central landfill, the state and the corporation shall implement a central landfill improvement plan as soon as possible.

(b) The central landfill improvement plan shall include, but shall not be limited to, the following projects:

(1) The installation of city water in certain parts of the west of Johnston adjoining the landfill or which are impacted by its operation.

(2) Reconstruction of Green Hill Road from Plainfield Pike to Shun Pike.

(3) Minimization of visual impact of the central landfill to the extent possible by the use of fencing, grading, seeding, or the planting of vegetation and the development of an industrial/business park pursuant to § 23-19-35.1(c).

(c) The director of the department of administration is authorized and empowered to make advances from the general fund of the state to the corporation to fund the improvements set forth in subsection (b). The advances shall be returned to the general fund at the time or times that the director shall have specified and that the total amount of the advances shall be returned to the general fund at the time or times that the director shall have specified, and that the total amount of the outstanding and unreturned advances at any one time shall not exceed four million dollars ($4,000,000); and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the advances upon receipt by him or her of proper vouchers signed by the director of administration; and the corporation shall repay the advances with proceeds of the bonds or notes issued by the corporation to permanently fund the improvements or from other corporation funds.

History of Section.
(P.L. 1986, ch. 522, § 3; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-11.3 - Central landfill  Water quality and public health.

§ 23-19-11.3 Central landfill  Water quality and public health.  (a) The corporation shall be committed to completion of appropriate studies of the ground and surface water under and adjacent to the central landfill to determine whether and to what extent contamination from the central landfill may affect water quality or public health, and to what extent any contamination has a significant impact on human health or the environment. This requirement may be satisfied in part or in full by studies already underway and in compliance with the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C., § 9601 et seq. ("CERCLA") or other applicable federal or state environmental statutes.

(b) If the studies determine that there is in fact an impact by the landfill on water quality or public health, which is not remediated by the installation of public water, then the corporation shall be responsible to take additional remedial action required to further protect public health or to preserve important environmental qualities which are determined to be threatened. As in the case of studies, this requirement may be satisfied in whole or in part by remedial actions required under CERCLA or other applicable federal or state environmental statutes.

History of Section.
(P.L. 1986, ch. 522, § 3.)



Chapter 23-19-11.4 - Initial resource recovery facilities.

§ 23-19-11.4 Initial resource recovery facilities.  In view of the criticality of the solid waste disposal problem in the state, the procurement of the statutorily mandated Central Falls resource recovery facilities included in the initial resource recovery system shall not be subject to the provisions of chapter 2 of title 37.

History of Section.
(P.L. 1990, ch. 461, § 13.)



Chapter 23-19-12 - Powers of the department of health and the department of environmental management.

§ 23-19-12 Powers of the department of health and the department of environmental management.  Nothing else contained in this chapter shall be construed to affect the powers granted to the department of health and the department of environmental management pursuant to chapters 1 and 18.9 of this title as amended. Further, any solid waste facilities under the jurisdiction of the corporation shall be subject to the regulatory and enforcement activities of the department of environmental management.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1977, ch. 182, § 6; P.L. 1978, ch. 131, § 3; G.L. 1956, § 23-46.1-12; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-12; P.L. 1989, ch. 542, § 49.)



Chapter 23-19-13 - Municipal participation in state program.

§ 23-19-13 Municipal participation in state program.  (a) Any person or municipality which intends to transfer, treat, or dispose of solid waste originating or collected within the state, or which intends to make arrangements to do so, shall utilize, exclusively, a system or facility designated by the corporation as provided under this chapter. All transfer stations in existence as of December 1, 1986 are empowered so long as they maintain the appropriate license to continue their operations, and the corporation shall not exercise its powers under this chapter to compete with their operation and activity. No municipality shall have power to engage in, grant any license, or permit for or enter into any contract for the collection, treatment, transportation, storage, or disposal of solid waste, and no municipality or any person shall engage in any activities within the state, including disposal of solid waste, which would impair the ability of the corporation to meet its contractual obligations to its bondholders and others, or which would be in competition with the purposes of the corporation as provided in this chapter. The corporation shall not be empowered to engage in the transportation, transfer, or storage of solid waste, except in temporary situations where a municipality has defaulted in its obligation under this section, or in conjunction with its activities at its disposal sites. Provided, however, that municipal contracts which were in existence on March 1, 1985, are excepted from this requirement until expiration of the original term of the contract or the expiration of any extension approved by the corporation, or sooner termination of the contracts, and provided, further, that municipalities operating their own landfills on December 1, 1986 shall be free to continue to use the landfills until closure of the landfills. Without limiting the generality of the preceding, municipalities and persons are expressly empowered to contract with the corporation and/or, subject to the approval of the corporation, with a duly licensed private disposal facility for the disposal of solid wastes. The approval shall be conditioned upon a finding by the board of commissioners of the corporation that any proposed contract with a Rhode Island municipality or person is in conformity with the statewide resource recovery system development plan and this chapter, and that the proposed contract will not impair the ability of the corporation to meet its contractual obligations to its bondholders and others. The contracts may have a maximum total term, including all renewals, of up to fifty (50) years.

(2) The corporation shall charge fees for its solid waste management services that, together with other revenues available to the corporation, will, at a minimum, be sufficient to provide for the support of the corporation and its operations on a self-sustaining basis, including debt service on its bonds and other obligations.

(b) Insofar as the provisions of this chapter are inconsistent with the provisions of any other laws of this state, general, special, or local, restricting the power of any municipality to enter into long term contracts with the corporation, the provisions of this chapter shall be controlling. The corporation shall provide suitable and appropriate assistance to communities under these circumstances. Notwithstanding the preceding, if the corporation deems it desirable, it may from time to time permit municipalities to contract among themselves for the disposal of their wastes.

(c) Municipalities, along with private producers of waste which contract with the corporation for disposal of their wastes, shall continue to be free to make their own arrangements for collection of wastes at the source and/or the hauling of wastes to the designated processing and/or transfer stations, so long as those arrangements are in compliance with the provisions of chapter 18.9 of this title and with this chapter, and any municipal license relating thereto.

(d) All municipalities and state agencies which are participants in the state waste disposal program shall initiate a separation and recycling program within one year after the date on which the resource recovery facility utilized by that municipality or agency is operational and accepting waste for incineration.

(e) The corporation and any municipality may enter into a contract or contracts providing for or relating to the disposal of solid waste originating in the municipality and the cost and expense of the disposal.

(2) The contract may be made with or without consideration and for a specified or unspecified time not to exceed fifty (50) years, and on any terms and conditions which may be approved by the municipality and which may be agreed to by the corporation in conformity with its contracts with the holders of any bonds or other obligations. Subject to the contracts with the holders of bonds, the municipality is authorized and directed to do and perform any and all acts or things necessary, convenient, or desirable to carry out and perform the contract and to provide for the payment or discharge of any obligation under the contract in the same manner as other obligations of the municipality.

(3) All municipalities that contract with the corporation for the disposal of solid waste shall prepare as an addendum to its fiscal year 2010 contract with the corporation and any contracts with the corporation for the subsequent years a plan that includes a description of the process by which thirty-five percent (35%) of its solid waste will be recycled and fifty percent (50%) of its solid waste will be diverted beginning July 1, 2012. This addendum shall include a residential and municipal waste stream evaluation, a plan for the reduction of solid waste and recyclables generated and the process by which recyclable materials are to be segregated. The corporation shall have the right to execute or deny execution of the municipal solid waste and recycling services contract pending approval of the addendum. Once the corporation approves this addendum, the municipality must implement the plan and report on the results annually to the corporation. The corporation shall enforce the provisions of this section pursuant to subdivision 23-19-13(g)(3).

(4) The corporation shall notify every city or town that it contracts with as to the addendum requirements that must be included in contracts to recycle thirty-five percent (35%) and divert fifty percent (50%) of solid waste beginning July 1, 2012.

(f) The municipalities and the state have shared responsibility for the payment of the cost of municipal solid waste disposal. The state will pay its share of the cost of the solid waste disposal services to be provided by the corporation to the municipalities at its solid waste management facilities and its central landfill in the town of Johnston, and at any back-up facility which the corporation is required to provide, by providing solid waste disposal operating subsidies as provided in subsections (i) and (j).

(g) The corporation shall charge each municipality with which it has a long-term contract for solid waste disposal services a tipping fee per ton of source separated solid waste excluding separated recyclable materials, sludge, and demolition debris delivered to any corporation facility computed in accordance with this subsection. For purposes of this chapter, "fiscal year" shall mean the twelve-month period, July 1 to June 30. The municipal tipping fee shall be equal to one hundred seven and one-half percent (107.5%) of the prior fiscal year's municipal tipping fee through the end of the 2009 fiscal year. One dollar and ten cents ($1.10) per ton on all garbage, including recycled garbage, collected by the corporation as tipping fee shall be paid to the town of Johnston. In addition to any other fees the corporation shall also charge a three dollar ($3.00) tipping fee per vehicle. Any vehicle carrying municipal solid waste shall be exempt from this three dollar ($3.00) tipping fee. All fees collected shall be paid to the town of Johnston on a biannual basis. No tipping fee shall be charged for recyclable materials delivered to a recycling facility provided by or through the corporation.

(2) Notwithstanding the provisions of subdivision (g)(1), the municipal tipping fee may be increased, if, due to the commencement of operation of a new resource recovery facility during the previous fiscal year, the state subsidy as calculated pursuant to subsection (i), not considering landfill revenues and losses, is projected to be greater than the state subsidy projected by the corporation and the department of administration when the projections were officially accepted by the corporation on the basis of contracts entered into for the initial resource recovery facility. The amount by which the projected state subsidy exceeds the original projections will be apportioned between the state and the municipalities in the same ratio as the state subsidy for the previous year divided by the number of tons of municipal solid waste processed by the corporation bears to the municipal tipping fee for that year. The increased municipal tipping fee herein provided shall be subject to the same escalation factor as the municipal tipping fee set forth above.

(3) The corporation shall establish in the contract, the maximum amount of municipal solid waste that each municipality will be entitled to deliver to the corporation at the municipal tipping fee. Solid waste in excess of the contract amount will be charged to the municipality at the non-municipal rate. In determining the maximum amount of municipal solid waste which will qualify for the municipal tipping fee, the corporation shall consider the municipality's solid waste per capita average, the statewide solid waste per capita average, and any other factors that it shall deem appropriate.

(4) Seaweed collected and removed by a municipality shall be deemed "yard waste" for purposes of this chapter and any rules, regulations and/or plans promulgated by the corporation pursuant to this chapter, and shall be accepted by the corporation at the same rate and cost as all other municipal yard waste.

(h) The corporation, after the initial resource recovery facility becomes operational, shall charge each non-municipal user of its facilities a fee per ton equal to the projected annual resource recovery system cost less energy revenues and interest earnings on bond reserve funds, if any, divided by the projected tons to be processed by the corporation at its resource facilities for the year. Landfill costs shall not be considered in the calculation unless landfill costs exceed revenues generated at the landfills; in those cases, excess landfill costs will be added to the system costs.

(i) The annual state subsidy for the cost of disposal of municipal solid waste shall be calculated for each fiscal year or portion of each fiscal year according to the following formula: The annual state subsidy shall equal the total projected annual resource recovery system costs (minus costs associated with the central landfill) for the next fiscal year less the sum of the following: (1) projected resource recovery system revenues for the year; and (2) projected landfill revenues; provided, however, that in the event that the landfill is projected to operate at a loss, the amount of the loss shall be added to the subsidy.

(j) On or before October 1 of each year, the corporation shall submit a budget to the director of administration for the succeeding fiscal year using actual resource recovery system revenues and costs, and the audit of the preceding fiscal year prepared by the corporation's independent auditors and accepted by the auditor general. On or before December 1 of each year, the director of administration, in consultation with the corporation, shall review the budget of the corporation and shall determine and certify the annual state subsidy for the succeeding fiscal year to the governor who shall submit to the general assembly printed copies of a budget which shall include the state subsidy as previously determined in this subsection. The state subsidy appropriation shall be on a system basis but shall contain specific appropriations for each resource recovery facility. If the amount appropriated exceeds the amount needed for a specific facility, the corporation, with the approval of the director of administration, may reallocate the appropriated but unadvanced funds to other corporation facilities or costs. If the audit prepared by the corporation's independent auditors indicates that the amounts appropriated and disbursed to the corporation as a subsidy were in excess of the amounts which would have been required for the year if actual resource recovery system revenues and costs had been used in the calculation of the subsidy, the excess shall be credited against the current fiscal year's subsidy.

(2) At any time, if the corporation determines that the state subsidy will be insufficient to discharge the corporation's obligations for the current fiscal year, it shall request, in writing, to the director of administration for a supplemental appropriation. After review, the director of administration will recommend to the governor additional funding for the corporation, and the governor after further review, shall submit a supplemental appropriation bill request for the funds to the general assembly.

(3) From the appropriations made by the general assembly, the state controller is authorized and directed to draw his or her orders upon the general treasurer every month for the payment of those sums that may be required upon receipt by him or her of properly authenticated vouchers.

(k) If, in any fiscal year, the appropriation for the state subsidy is not made and if the corporation has insufficient other funds to discharge its obligations to holders of its bonds and notes as certified by the state auditor general, the corporation shall be empowered to charge both municipal and non-municipal users whatever fees are necessary to discharge its obligations to holders of its bonds and notes, and the municipal tipping fee set forth in subsection (g) shall not be applicable for the fiscal year.

(l) On or after the date established for separation of recyclable solid waste in the statewide plan for separation of recyclables by the department of environmental management, only segregated solid waste shall be accepted at the corporation's facilities.

(m) Costs associated with participation in the state program shall not constitute state mandated costs under § 45-13-7.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1975, ch. 272, § 1; P.L. 1978, ch. 305, § 11; G.L. 1956, § 23-46.1-13; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-13; P.L. 1980, ch. 384, § 1; P.L. 1983, ch. 39, § 1; P.L. 1986, ch. 522, § 2; P.L. 1989, ch. 365, § 1; P.L. 2001, ch. 86, § 80; P.L. 2005, ch. 192, § 1; P.L. 2005, ch. 199, § 1; P.L. 2005, ch. 283, § 1; P.L. 2008, ch. 93, § 3; P.L. 2008, ch. 122, § 3; P.L. 2011, ch. 151, art. 3, § 1.)



Chapter 23-19-13.1 - Disposal of solid waste originating outside the state prohibited  Rules and regulations.

§ 23-19-13.1 Disposal of solid waste originating outside the state prohibited  Rules and regulations.  (a) No person, firm, corporation, transfer station, or any other commercial entity engaged in the business of collecting, disposing, sorting, separating, recycling, processing, manufacturing, or remanufacturing of solid waste shall deposit or cause to be deposited solid waste that is generated or collected outside the territorial limits of this state at the central landfill, except as provided in this section. Each deposit in violation of the provisions of this section shall be punishable by imprisonment for up to three (3) years and/or a fine not to exceed fifty thousand dollars ($50,000).

(b) Recyclable materials originating out-of-state that can be segregated into saleable commodities shall be allowed to be brought to the Rhode Island resource recovery corporation's recycling facilities for the purpose of further separation and/or sale, the profit of which shall be distributed as follows:

(i) Twenty-five percent (25%) to the town of Johnston. Such funds shall be held in a restricted account entitled "High Hazard Dam and Storm Water Mitigation fund" and be used exclusively for the repair and reconstruction of the OakSwamp Reservoir dam, including gate house and the Lower Simmons Reservoir Dam. Any remaining or future funds will be used for maintenance of the aforementioned dams and other storm water mitigation projects in the town of Johnston.

(ii) Twenty-five percent (25%) to the corporation.

(iii) Fifty percent (50%) to the remaining thirty-eight (38) municipalities to be distributed on a pro rata basis in accordance with the corporation's distribution of in-state recyclable profits to municipalities. The town of Johnston shall continue to receive its pro rata share of state recyclable profits.

(2) Nothing contained in this subsection shall allow the corporation to accept out-of-state construction and demolition debris materials.

(c) The Rhode Island resource recovery corporation shall promulgate any rules and regulations that may be necessary to ensure that solid waste that is generated or collected outside the territorial limits of this state is not deposited at the central landfill.

The rules and regulations shall provide that any commercial entity engaged in the business of collecting, disposing, sorting, separating, recycling, processing, manufacturing or remanufacturing solid waste, which deposits or causes to be deposited solid waste at the central landfill shall provide a certification to the corporation, via United States mail, that the waste was not generated or collected outside the territorial limits of this state. The certification shall be required to be made not less than every thirty (30) days, setting forth the date and time of each deposit within the thirty (30) day period and shall be under oath, stating that the oath is made under the pains and penalties of perjury.

(d) Any fine collected pursuant to the provisions of this section shall be remitted to the environmental response fund established pursuant to § 23-19.1-23. The town of Johnston and the department of attorney general shall be reimbursed from the environmental response fund for reasonable costs associated with the enforcement and prosecution of any violation of § 23-19-13.1; provided, however, that the amounts reimbursed shall not exceed the amount of fine monies collected for that violation pursuant to this section. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of that sum, or as much of that sum as may be deemed necessary, from time to time, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 1980, ch. 255, § 1; P.L. 1987, ch. 592, § 2; P.L. 2000, ch. 217, § 1; P.L. 2009, ch. 314, § 1; P.L. 2009, ch. 315, § 1; P.L. 2011, ch. 248, § 1; P.L. 2011, ch. 254, § 1.)



Chapter 23-19-13.2 - Disposal of infectious and pathological waste.

§ 23-19-13.2 Disposal of infectious and pathological waste.  (a) No resource recovery system or facility made available by the corporation shall accept or burn any infectious or human or animal pathological waste from any hospital, clinic, medical laboratory, nursing home, medical examiner, or teaching hospital. Any facility violating this provision shall be fined not less than two thousand five hundred dollars ($2,500) nor more than five thousand dollars ($5,000). The fine shall be paid to the city or town in which the facility is located.

(b) Any person who shall knowingly and willfully perform any act or shall conspire with any person, hospital, clinic, medical laboratory, medical examiner, or teaching hospital to perform any act in violation of the provisions of this section shall be fined not less than two thousand five hundred dollars ($2,500) nor more than five thousand dollars ($5,000).

History of Section.
(P.L. 1985, ch. 453, § 1; P.L. 1988, ch. 587, § 1; P.L. 1989, ch. 241, § 1; P.L. 1989, ch. 244, § 1.)



Chapter 23-19-13.3 - Prohibiting business due to conviction of certain acts.

§ 23-19-13.3 Prohibiting business due to conviction of certain acts.  Any person, firm, or corporation engaged in the business of collecting and/or disposing of solid waste, which has been convicted of violating any statute relating to bribery, fraud, or bid-rigging in this state or in any other state in this country, shall for a period of three (3) years from the date of conviction, be prohibited from doing business in this state.

History of Section.
(P.L. 1989, ch. 506, § 1.)



Chapter 23-19-13.4 - Host community assessment committee  Definition  Funding  Powers and duties.

§ 23-19-13.4 Host community assessment committee  Definition  Funding  Powers and duties.  (a) All applicants shall within seven (7) days from the date of the filing for a solid waste disposal license, notify the chief elected official or the chief executive officer of the municipality in which the facility is proposed to be sited of the filing for a solid waste disposal license. Within thirty (30) days of the date of the notice, the municipality may submit to the director a request for an amount not to exceed seventy-five thousand dollars ($75,000) for the establishment of a local host community assessment committee which shall negotiate with the applicant a host community agreement that includes a host community benefit package. The host community agreement may address, but shall not be limited to, traffic concerns, hours of operation, highway improvements and litter control. The agreements may be over-ridden in the case of emergency by the director. The host community agreement may provide for benefits to the municipality, either monetary or nonmonetary which are in addition to the payments required by subsection (b). The request shall be in writing and shall state reasons for the requested amount. Within twenty (20) days of the receipt of the written request of the municipality, the director shall determine the amount payable by the applicant for establishment of the local host community assessment committee based upon the reasons stated in the request. The director shall notify the applicant and the municipality of the determination and the terms and conditions of payment. The failure of the applicant to comply shall be considered a withdrawal of the application.

(b) All public solid waste landfill and waste to energy facilities shall be required to pay to the municipality at minimum a per annum fee of one dollar ($1.00) per ton of solid waste disposed at the site or seven hundred fifty thousand dollars ($750,000), whichever is greater. The director may, by regulation, determine and impose disposal fees for other solid waste facilities.

History of Section.
(P.L. 1989, ch. 508, § 6, P.L. 1989, ch. 514, § 8.)



Chapter 23-19-13.5 - Interim rates.

§ 23-19-13.5 Interim rates.  The municipal tipping fee charged by the resource recovery corporation shall be as follows:

(1) Thirty-two dollars ($32.00) per ton from July 1, 2011 to June 30, 2014, for any municipality that recycles between zero percent (0%) and twenty-four and ninety-nine hundredths percent (24.99%) of its solid waste at the Corporation's material recycling facility ("MRF") in Johnston.

(2) Thirty-one dollars ($31.00) per ton from July 1, 2011 to June 30, 2014, for any municipality that recycles between twenty-five percent (25%) and twenty-nine and ninety-nine hundredths percent (29.99%) of its solid waste at the Corporation's ("MRF") in Johnston.

(3) Thirty dollars ($30.00) per ton from July 1, 2011 to June 30, 2014, for any municipality that recycles between thirty percent (30%) and thirty-four and ninety-nine hundredths percent (34.99%) of its solid waste at the Corporation's ("MRF") in Johnston.

(4) Twenty-nine dollars ($29.00) per ton from July 1, 2011 to June 30, 2014, for any municipality that recycles thirty-five percent (35%) or more of its solid waste at the Corporation's ("MRF") in Johnston.

(5) The Corporation shall issue a rebate not later than September 1 of each year to those municipalities qualifying for a year-end tipping fee adjustment according to the municipality's actual recorded tonnage delivered to the MRF in Johnston, and in accordance with the provisions of the municipality's current-year signed solid waste and recycling services agreement with the corporation.

History of Section.
(P.L. 2010, ch. 23, art. 10, § 4; P.L. 2011, ch. 151, art. 3, § 2.)



Chapter 23-19-13.6 - Cover materials not permitted.

§ 23-19-13.6 Cover materials not permitted.  (a) No resource recovery system or facility made available by the corporation shall use the following as material to cover compacted solid waste at a sanitary landfill:

(1) Construction and demolition debris, whole, shredded, or pulverized, including, wood (including painted, treated and coated wood and wood products), land clearing debris, wall coverings, plaster, drywall, plumbing fixtures, non-asbestos insulation, roofing shingles and other roof coverings, and glass; or

(2) Organic materials, including materials that contain carbon-to-carbon bonds and are bio-degradable, such as paper, wood, food waste, leaves and yard waste. Organic materials may be used only as a final landfill cover with approval of the department of environmental management.

(b) Any facility violating the provisions of this section shall be fined not less than two thousand five hundred dollars ($2,500), nor more than five thousand dollars ($5,000). The fine shall be paid to the city or town in which the facility is located.

History of Section.
(P.L. 2012, ch. 487, § 1.)



Chapter 23-19-14 - Bonds and notes of the corporation.

§ 23-19-14 Bonds and notes of the corporation.  (a) The corporation shall have the power and is authorized to issue from time to time its negotiable bonds and notes in one or more series in principal amounts that in the opinion of the corporation shall be necessary to provide sufficient funds for achieving its purposes, including the payment of interest on bonds and notes of the corporation, the establishment of reserves to secure the bonds and notes (including the reserve funds created pursuant to § 23-19-17), and the making of all other expenditures of the corporation incident to and necessary or convenient to carrying out its purposes and powers.

(b) All bonds and notes issued by the corporation may be secured by the full faith and credit of the corporation, or may be payable solely out of the revenues and receipts derived from the lease, mortgage, or sale by the corporation of its projects or of any part of its projects, from repayment from any loans made by the corporation with regard to any of its projects or any part of its projects, or from other contractual arrangements entered into by the corporation with respect to its projects, all as may be designated in the proceedings of the corporation under which the bonds or notes shall be authorized to be issued. The bonds and notes may be executed and delivered by the corporation at any time from time to time, may be in any form and denominations and of any tenor and maturities, and may be in bearer form or in registered form, as to principal and interest or as to principal alone, all as the corporation may determine.

(c) Bonds and notes may be payable in installments and at times not exceeding fifty (50) years from the date issued as shall be determined by the corporation.

(d) Bonds and notes may be payable at any place, whether within or without the state, may bear interest at a rate or rates payable at the time or times and at any place or places and evidenced in any manner, and may contain any provisions not inconsistent herewith, all as shall be provided in the proceedings of the corporation under which they shall be authorized to be issued.

(e) There may be retained by provision made in the proceedings under which any bonds or notes of the corporation are authorized to be issued, an option to redeem all or any part of the bonds or notes, at prices and upon notice, and on further terms and conditions that shall be set forth on the record of the proceedings and on the face of the bonds or notes.

(f) Any bonds or notes of the corporation may be sold from time to time at the prices, at public or private sale, and in the manner that shall be determined by the corporation, and the corporation shall pay all expenses, premiums, and commissions as it shall deem necessary or advantageous in connection with the issuance and sale of any bonds or notes.

(g) Money of the corporation, including proceeds from the sale of bonds or notes, and revenues, receipts, and income from any of its projects, may be invested and reinvested in obligations, securities, and other investments consistent with the provisions of § 23-19-10(35) as shall be specified in the resolutions under which the bonds or notes are authorized.

(h) Issuance by the corporation of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or any other project, but the proceedings upon which any subsequent bonds or notes may be issued shall recognize and protect a prior pledge or mortgage made for a prior issue of bonds or notes unless in the proceedings authorizing the prior issue, the right is reserved to issue subsequent bonds or notes on a parity with the prior issue.

(i) The corporation is authorized to issue bonds or notes for the purpose of refunding its outstanding bonds or notes, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the bonds or notes, and, if deemed advisable by the corporation, for the additional purpose of paying all or part of the cost of acquiring, constructing, reconstructing, rehabilitating, or improving any project, or the making of loans on any project. The proceeds of bonds or notes issued for the purpose of refunding outstanding bonds or notes may be applied, in the discretion of the corporation, to the purchase, retirement at maturity, or redemption of the outstanding bonds or notes either on the earliest or a subsequent redemption date, and may, pending the application, be placed in escrow. The escrowed proceeds may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit, time deposits, or repurchase agreements secured or guaranteed by the state or the United States, or an instrumentality of either, maturing at a time or times that shall be appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds or notes to be so refunded. The interest, income and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds or notes to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interests, income and profits, if any, earned or realized on the investments, may be returned to the corporation for use by it in furtherance of its purposes. The portion of the proceeds of bonds or notes issued for the additional purpose of paying all or part of the cost of acquiring, constructing, reconstructing, rehabilitating, developing, or improving any project, or the making of loans on any project, may be invested and reinvested in obligations, securities, and other investments consistent herewith as shall be specified in the resolutions under which the bonds or notes are authorized and which shall mature not later than the times when the proceeds will be needed for its purposes. The interest, income, and profits, if any, earned or realized on the investments may be applied to the payment of all parts of the costs, or to the making of the loans, or may be used by the corporation otherwise in furtherance of its purposes. All the bonds or notes shall be issued and secured, and shall be subject to the provisions of this chapter in the same manner and to the same extent as any other bonds or notes issued pursuant to this chapter.

(j) The commissioners, the executive director of the corporation, and other persons executing the bonds or notes shall not be subject to personal liability or accountability by reason of the issuance of bonds or notes.

(k) Bonds or notes may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this chapter and by the provisions of the resolution authorizing the issue of the bonds or notes or the trust agreement securing the bonds.

(l) The corporation, subject to agreements with noteholders or bondholders that may then be in force, shall have the power, out of any available funds, to purchase bonds or notes of the corporation, which shall thereupon be cancelled, at a price not exceeding:

(1) If the bonds or notes are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date; or

(2) If the bonds or notes are not then redeemable, the redemption price applicable on the earliest date that the bonds or notes become subject to redemption, plus the interest that would have accrued to that date.

(m) Whether or not the bonds and notes are of a form and character as to be negotiable instruments under the terms of the uniform commercial code, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, subject only to the provisions of the bonds and notes for registration.

(n) If a commissioner or officer of the corporation whose signature appears on bonds, notes, or coupons shall cease to be a commissioner or officer before the delivery of the bonds or notes, the signature shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioner or officer had remained in office until the delivery.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 12; G.L. 1956, § 23-46.1-14; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-14; P.L. 1982, ch. 262, § 2.)



Chapter 23-19-15 - Short term notes.

§ 23-19-15 Short term notes.  (a) Money borrowed by the corporation for the purpose of providing temporary financing of a project or projects or combination of projects pending the issuance of bonds or other notes shall be evidenced by notes or other obligations.

(b) The principal and interest of all notes or other obligations of the corporation issued under the provisions of this section shall be payable from the following:

(1) From the proceeds of bonds subsequently issued; or

(2) From the proceeds of subsequent borrowings which comply with the provisions of this section; or

(3) From general revenues of the corporation, the lien on which may be equal and proportionate with, but not superior to, that securing outstanding bonds or bonds subsequently issued.

(c) Notwithstanding any other provisions of this chapter, all the notes shall be deemed to be negotiable instruments under the laws of the state subject only to the provisions for registration contained therein.

(d) The notes or other obligations or any issue thereof shall be in a form and contain any other provisions that the corporation may determine, and the notes or resolutions or proceedings authorizing the notes or other obligations or any issue thereof may contain, in addition to any provisions, conditions, covenants, or limitations authorized by this chapter, any provisions, conditions, covenants, or limitations which the corporation is authorized to include in any resolution or resolutions authorizing bonds or notes or in any trust indenture relating bonds or notes.

(e) The corporation may issue notes or other obligations in a manner either publicly or privately on terms that it may determine to be in its best interests.

(f) The notes or other obligations may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, or agency of the state, without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this chapter, and by the provisions and resolutions authorizing the issuance of the notes or obligations.

History of Section.
(P.L. 1978, ch. 305, § 13; G.L. 1956, § 23-46.1-15; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-15; P.L. 1982, ch. 262, § 3.)



Chapter 23-19-16 - Security for bonds or notes.

§ 23-19-16 Security for bonds or notes.  (a) The principal of and interest on any bonds or notes issued by the corporation may be secured by a pledge of any revenues and receipts of the corporation, and may be secured by a mortgage or other instrument covering all or any part of one or more projects, including all or part of any additions, improvements, extensions to, or enlargements of the projects thereafter made.

(b) Bonds or notes issued for the acquisition, construction, reconstruction, rehabilitation, development, or improvement of one or more projects may also be secured by an assignment of leases of, or mortgages on, or contracts of sale or other contracts or loan agreements with regard to the project or projects, and by an assignment of the revenues, receipts, payments, or repayments derived by the corporation from the leases, mortgages, sales agreements, contracts, or loan agreements.

(c) The resolution under which the bonds or notes are authorized to be issued and any mortgage, lease, sales agreement, contract, or loan agreement, or other instrument may contain agreements and provisions respecting the maintenance of the covered projects, the fixing and collection of rents, payments, or repayments or other revenues, including moneys received in repayment of loans, and interest, the creation and maintenance of special funds from rents or other revenues, and the rights and remedies available in the event of default, all as the corporation shall deem advisable.

(d) Each pledge, agreement, mortgage, contract, or other instrument made for the benefits or security of any of the bonds or notes of the corporation shall continue in effect until the principal of and interest on the bonds or notes for the benefit of which the instrument was made shall have been fully paid, or until provision shall have been made for the payment in the manner provided in the resolutions under which the bonds or notes were authorized.

(e) The corporation may provide in any proceedings under which the bonds or notes may be authorized that any project or part of any project may be constructed, reconstructed, rehabilitated, or improved by the corporation or any lessee, vendee, obligor, or any designee of the corporation, and may also provide in the proceedings for the time and manner of and requisitions for disbursements to be made for the cost of the construction, and for all certificates and approvals of construction and disbursements that the corporation shall deem necessary and provide for in the proceedings.

(f) Any resolution under which bonds or notes of the corporation are authorized to be issued (and any trust indenture established thereby) may contain provisions for vesting in a trustee or trustees properties, rights, powers, and duties in trust that the corporation may determine, including any or all of the rights, powers, and duties of the trustee appointed by the holders of any issue of bonds or notes pursuant to § 23-19-19, in which event the provisions of § 23-19-19 authorizing the appointment of a trustee by the holders of bonds or notes shall not apply.

(g) Any pledge made by the corporation shall be valid and binding from the time it is made. The money or property pledged and thereafter received by the corporation shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of the pledge shall be valid and binding against all parties having a claim in tort, contract, or otherwise against the corporation, irrespective of whether the parties have notice of the claim. Neither the resolution nor any instrument by which a pledge is created need be recorded.

History of Section.
(P.L. 1978, ch. 305, § 13; G.L. 1956, § 23-46.1-16; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-16; P.L. 1982, ch. 262, § 4.)



Chapter 23-19-17 - Capital reserve funds and appropriations.

§ 23-19-17 Capital reserve funds and appropriations.  (a) The corporation may create and establish one or more special funds (referred to as "capital reserve funds") and shall pay into each capital reserve fund:

(1) Any money appropriated and made available by the state for the purpose of the fund;

(2) Any proceeds of the sale of notes or bonds to the extent provided in the resolution or resolutions of the corporation authorizing the issuance of notes or bonds; and

(3) Any other money which may be made available to the corporation for the purpose of the fund from any other source or sources.

(b) All money held in any capital reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by the fund or of the sinking fund payments hereinafter mentioned with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity; provided, however, that money in the fund shall not be withdrawn at any time in an amount that would reduce the amount of the fund to less than the minimum capital reserve requirement established for the fund as hereinafter provided except for the purpose of making, with respect to bonds secured in whole or in part by the fund, payment when due, of principal, interest, redemption premiums, and the sinking fund payments hereinafter mentioned for the payment of which other moneys of the corporation are not available. Any income or interest earned by, or incremental to, any capital reserve fund due to the investment thereof, may be transferred by the corporation to other funds or accounts of the corporation to the extent it does not reduce the amount of the capital reserve fund below the minimum capital reserve fund requirement for the fund.

(c) The corporation shall not at any time issue bonds secured in whole or in part by a capital reserve fund, if, upon the issuance of the bonds, the amount in the capital reserve fund will be less than the minimum capital reserve fund requirement for the fund, unless the corporation, at the time of the issuance of the bonds, shall deposit in the fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in the fund, will not be less than the minimum capital reserve fund requirement for the fund.

(2) For the purposes of this section, "minimum capital reserve fund requirement" means an amount of money, as provided in the resolution or resolutions of the corporation authorizing the bonds or notes with respect to which the fund is established, equal to not more than the greatest of the respective amounts, for the current or any future fiscal year of the corporation, of annual debt service on the bonds of the corporation secured in whole or in part by the fund, the annual debt service for any fiscal year being the amount of money equal to the aggregate of:

(i) All interest payable during the fiscal year on all bonds secured in whole or in part by the fund outstanding on the date of computation; plus

(ii) The principal amount of all the bonds outstanding on the date of computation which mature during the fiscal year; plus

(iii) All amounts specified in any resolution of the authority authorizing any of the bonds as payable during the fiscal year as a sinking fund payment with respect to any of the bonds which mature after the fiscal year, all calculated on the assumption that the bonds will after the date of computation cease to be outstanding by reason, but only by reason, of the payment of bonds when due and application in accordance with the resolution authorizing those bonds of all the sinking fund payments payable at or after the date of computation.

(d) In computing the amount of the capital reserve funds for the purpose of this section, securities in which all or a portion of the funds shall be invested shall be valued as provided in the proceedings under which the bonds are authorized, but in no event shall be valued at a value greater than par.

(e) To assure the continued operation and solvency of the corporation for the carrying out of its corporate purposes, provision is made in subsection (a) for the accumulation in each capital reserve fund of an amount equal to the minimum capital reserve fund requirements for the fund. To further assure the maintenance of the capital reserve funds, the chairperson of the corporation shall annually, on or before December 1st, make and deliver to the governor his or her certificate stating the sum, if any, required to restore each capital reserve fund to the minimum capital reserve fund requirement for the fund. During each January session of the general assembly, the governor shall submit to the general assembly printed copies of a budget including the sum, if any, required to restore each capital reserve fund to the minimum capital reserve fund requirement for the fund. All sums appropriated by the general assembly, if any, and paid to the corporation shall be deposited by the corporation in the applicable capital reserve fund.

(f) All amounts paid over to the corporation by the state pursuant to the provisions of this section shall constitute and be accounted for as advances by the state to the corporation and, subject to the rights of the holders of any bonds or notes of the corporation previously or thereafter issued, shall be repaid to the state without interest from all available operating revenues of the corporation in excess of amounts required for the payment of bonds, notes, or other obligations of the corporation, the capital reserve funds and operating expenses.

(g) The corporation shall create and establish any other funds that may be necessary or desirable for its corporate purposes.

(h) The corporation may by resolution permit the issuance of bonds and notes to carry out the purposes of this chapter without establishing a capital reserve fund pursuant to this section and without complying with the limitations set forth in this section. Bonds and notes issued pursuant to this subsection may be secured by any other funds or methods that the corporation may in its discretion determine by resolution.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 14; G.L. 1956, § 23-46.1-17; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-17.)



Chapter 23-19-18 - Trust funds.

§ 23-19-18 Trust funds.  All money received pursuant to the authority of this chapter, whether as provided from the sale of bonds or notes or as revenues, receipts, or income, shall be trust funds to be held and applied solely as provided in the proceedings under which the bonds or notes are authorized. Any officer with whom or any bank or trust company with which moneys shall be deposited as trustee, shall hold and apply the trust funds for the purposes for which the bonds or notes are authorized, subject to the applicable provisions of this chapter, the proceedings authorizing the bonds or notes, and the trust agreement securing the bonds or notes, if any.

History of Section.
(P.L. 1978, ch. 305, § 15; G.L. 1956, § 23-46.1-18; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-18; P.L. 2001, ch. 86, § 80.)



Chapter 23-19-19 - Remedies of bondholders and noteholders.

§ 23-19-19 Remedies of bondholders and noteholders.  (a) In the event that the corporation shall default on the payment of principal of or interest on any bonds or notes issued under this chapter after the bonds or notes shall become due, whether at maturity or upon call for redemption, and the default shall continue for a period of thirty (30) days, or in the event that the corporation shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of an issue of bonds or notes of the corporation, the holders of twenty-five percent (25%) in the aggregate principal amount of the outstanding bonds or notes of the issue, by instrument or instruments filed in the office of the secretary of state and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds or notes for the purposes provided in this section.

(b) The trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of the outstanding bonds or notes shall, in the trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the right to require the corporation to collect rent, interest, repayments, and payments on the leases, mortgages, loan agreements, sales agreements, and other contracts held by it adequate to carry out any agreement as to, or pledge of, rent, interest, repayments, and payments, and to require the corporation to carry out any other agreements with the holders of the bonds or notes, and to perform its duties under this chapter;

(2) Enforce all rights of the bondholders or noteholders, so as to carry out any contract as to, or pledge of revenues, and to require the corporation to carry out and perform the terms of any contract with the holders of the bonds or notes or its duties under this chapter;

(3) Bring suit upon all or any part of the bonds or notes;

(4) By action or suit, require the corporation to account as if it were the trustee of an express trust for the holders of the bonds or notes;

(5) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds or notes;

(6) Declare all the bonds or notes due and payable and, if all defaults shall be made good, then with the consent of the holders of twenty-five percent (25%) of the principal amount of the outstanding bonds or notes, to annul the declaration and its consequences.

(c) The trustee shall, in addition to the provisions of subsections (a) and (b), have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Before declaring the principal of bonds or notes due and payable, the trustee shall first give thirty (30) days' notice in writing to the governor, to the corporation and to the attorney general of the state.

(e) The superior court of Providence County shall have jurisdiction of any suit, action, or proceeding by the trustee on behalf of bondholders or noteholders.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 16; G.L. 1956, § 23-46.1-19; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-19; P.L. 2001, ch. 86, § 80.)



Chapter 23-19-20 - Pledge of the state.

§ 23-19-20 Pledge of the state.  The state does hereby pledge to and agree with the holders of any notes or bonds issued under this chapter and with those parties who may enter into contracts with the corporation, that the state will not limit or alter the rights vested in the corporation to fulfill the terms of any agreements made with the holders of any notes or bonds issued under this chapter or in any way impair the rights and remedies of the holders and other parties until the notes and bonds together with their interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders and other parties, are fully met and discharged and the contracts are fully performed on the part of the corporation. The corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of the notes or bonds or contracts.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 17; G.L. 1956, § 23-46.1-20; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-20; P.L. 2001, ch. 86, § 80.)



Chapter 23-19-21 - Credit of state not pledged.

§ 23-19-21 Credit of state not pledged.  Obligations issued under the provisions of this chapter shall not be deemed to constitute a debt or liability or obligation of the state or of any political subdivision of the state or a pledge of the faith and credit of the state or of any political subdivision, but shall be payable solely from the revenues or assets of the corporation. Each obligation issued under this chapter shall contain on its face a statement to the effect that the corporation shall not be obligated to pay the principal of the obligation nor the interest on it except from the revenues or assets pledged to the payment of the principal of or the interest on the obligation, and that neither the faith and credit nor the taxing power of the state or of any political subdivision is pledged to the payment of the principal of or the interest on the obligation.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-21; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-21; P.L. 2001, ch. 86, § 80.)



Chapter 23-19-22 - Notes and bonds as legal investments.

§ 23-19-22 Notes and bonds as legal investments.  The notes and bonds of the corporation shall be legal investments in which all public officers and public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes and bonds are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations, for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-22; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-22.)



Chapter 23-19-23 - Citizen advisory board.

§ 23-19-23 Citizen advisory board.  The governor shall appoint from among interested citizens of the state eleven (11) members, and the mayor of Johnston shall appoint one member to a citizens solid waste management advisory board consisting of twelve (12) persons. In the month of June each year, the governor shall appoint a successor to the member of the board whose term shall expire in that year, to hold office commencing on the first day of July in the year of appointment and until the first day of July in the third year after their respective appointments and until their respective successors are appointed and qualified. In the month of June upon the expiration of the terms, the mayor of the town of Johnston shall appoint a successor to the member of the board whose term shall expire in that year, to hold office commencing on the first day of July in the year of appointment and until the first day of July in the third year after his or her appointment, and until his or her successor is appointed and qualified. Any vacancy which may occur in the board shall be filled by the governor or the mayor of Johnston in accordance with the original manner of appointment, for the duration of the unexpired term. It shall be the role of the citizens advisory board to give advice to the corporation concerning rules and regulations and legislation affecting solid waste management, resource recovery, and recycling; and to study the effects of existing recovery and recycling programs, and to annually report its findings to the corporation for inclusion in the annual report and to recommend to the corporation, special studies and projects which it feels are needed to further economic solid waste management, resource recovery, and recycling. At least two (2) members of the board shall be designated from time to time to attend all meetings of the solid waste management corporation. The members of the citizen advisory board shall serve without compensation. The board shall, at regular intervals, conduct business meetings for the purpose of carrying out its general business, and the meetings shall be open to the public and all records and minutes will be a matter of public record.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-23; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-23; P.L. 1980, ch. 226, §§ 17, 23; P.L. 1982, ch. 414, § 10; P.L. 1983, ch. 233, § 1; P.L. 1989, ch. 542, § 49; P.L. 2001, ch. 86, § 80; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1.)



Chapter 23-19-24 - Reporting requirements.

§ 23-19-24 Reporting requirements.  (a) The corporation shall, within ninety (90) days after the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor, the speaker of the house of representatives, the president of the senate, the state treasurer, and the secretary of state. The report shall provide: a summary of the corporation's meetings including when the commissioners, solid waste facilities siting board, and citizen advisory board met, subjects addressed, and decisions or recommendations rendered; a summary of the corporation's actions including a listing of transfer stations, waste processing facilities, and resources recovery facilities planned, being constructed or renovated, or owned and operated by the corporation as prescribed in § 23-19-9, rules and regulations promulgated as prescribed in § 23-19-10, hearings held as prescribed in § 23-19-10, fees charged as prescribed in § 23-19-10, property acquired or disposed of as prescribed in § 23-19-10, contracts and agreements entered into as prescribed in § 23-19-10, bonds and notes issued and secured as prescribed in §§ 23-19-14 and 23-19-16, surveys, studies, and investigations conducted as prescribed in § 23-19-10, and administrative penalties imposed as prescribed in § 23-19-28.1; a synopsis of the hearings, complaints, suspensions, or other legal matters related to the authority of the corporation; a consolidated financial statement of all funds received and expended by the corporation including the source of the funds, liabilities incurred or assumed, funds invested, and revenues received from the sale of materials, energy, and other by products of solid waste processing as prescribed in subsection 23-19-10(30); a summary of actions taken to assist in the development of industrial and commercial enterprises within the state based on resource recovery, recycling, and reuse as prescribed in subsection 23-19-9(5); a summary of activities related to the development, amendment, and implementation of a statewide plan for the separation of solid waste as prescribed in subsection 23-19-10(29); a synopsis of the status of source reduction activities including efforts taken to reduce the state's waste stream and develop new uses for materials recovered from solid waste as prescribed in subsections 23-19-10(42) and 23-19-11(12); a summary of any training courses held pursuant to subsection 23-19-10(44); a listing of the staff and/or consultants employed by the corporation as prescribed in § 23-19-10; a summary of activities related to the management of the central landfill in Johnston as prescribed in § 23-19-11.1; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a listing of findings and recommendations derived from corporation activities and the findings of the citizen advisory board as prescribed in § 23-19-23.

(b) The report shall be posted electronically as prescribed in § 42-20-8.2.

(c) The corporation shall cause an audit of its books and accounts to be made at least once each fiscal year.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-24; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-24; P.L. 2006, ch. 26, § 1; P.L. 2006, ch. 52, § 1.)



Chapter 23-19-25 - Authorization to accept appropriated moneys.

§ 23-19-25 Authorization to accept appropriated moneys.  The corporation is authorized to accept any money that may be appropriated from time to time by the general assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation, and the establishment of reserves or contingency funds to be available for the payment of the principal of and the interest of any bonds, notes, or other obligations of the corporation.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-25; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-25.)



Chapter 23-19-26 - Tax exemption.

§ 23-19-26 Tax exemption.  (a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for their well-being and prosperity and for the improvement of their social and economic conditions, and the corporation shall not be required to pay any tax or assessment on any property owned by the corporation under the provisions of this chapter or upon the income from that property; nor shall the corporation be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf; nor shall the corporation be required to pay gasoline and diesel engine fuel taxes for the fuel consumed by its vehicles and equipment and used exclusively in the performance of its on-site duties pursuant to this chapter. The corporation shall pay each municipality in which the corporation sites a facility, as a payment in lieu of taxes, a minimum fee of: (1) Two dollars ($2.00) per ton for each ton of acceptable waste processed at that facility during each operating year of that facility, or (2) five hundred thousand dollars ($500,000) per operating year, whichever sum is greater. Each of the minimum sums shall escalate in accordance with the same escalation formula by which the operation and maintenance fee set forth in the service agreement covering the facility escalates; provided further, however, the corporation may direct payments in lieu of taxes to be paid to a city or town in which other properties or facilities are located. Nothing in this section shall preclude the corporation and a municipality within which a facility has been sited, from negotiating and entering into a host community agreement that provides for benefits to the municipality, either monetary or non-monetary, in addition to the payments in lieu of taxes set forth in this section.

(b) Any bonds, notes, or other obligations issued by the corporation under the provisions of this chapter, the transfer, and the income from the obligations (including any profits made by their sale ), shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state, excepting inheritance, estate, and gift taxes.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-26; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-26; P.L. 1986, ch. 522, § 2; P.L. 1992, ch. 133, art. 111, § 1.)



Chapter 23-19-27 - Severability.

§ 23-19-27 Severability.  The provisions of this chapter are severable and if any provision or part of any provision shall be held invalid or unconstitutional or inapplicable to any person or circumstances, the invalidity, unconstitutionality, or inapplicability shall not affect or impair the remaining provisions of this chapter. All acts or parts of acts inconsistent with this chapter are repealed.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-27; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-27.)



Chapter 23-19-28 - Violations  Sanctions  Injunctive relief.

§ 23-19-28 Violations  Sanctions  Injunctive relief.  The attorney general of the state shall have the power to bring an action in the name of the state, and the corporation through its legal counsel shall have the power to bring an action in the name of the corporation in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violations of this chapter, or for specific performance of the obligations of any person or municipality under this chapter. Proceedings under this chapter shall be instituted and prosecuted in the name of the corporation, (1) by the attorney general or (2) by the corporation through its legal counsel. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rules or regulation of the corporation under the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 176, § 1; P.L. 1978, ch. 305, § 18; G.L. 1956, § 23-46.1-28; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-28; P.L. 1986, ch. 522, § 2; P.L. 2005, ch. 41, § 1; P.L. 2005, ch. 56, § 1.)



Chapter 23-19-28.1 - Procedures to enforcement.

§ 23-19-28.1 Procedures to enforcement.  (a) In any instance wherein there is a violation of its rules and regulations or any order of the corporation, the corporation and the attorney general shall have the power to order the violator to cease and desist, or to remedy the violations, and the corporation may impose administrative penalties. The corporation may impose administrative penalties only in accordance with the notice and hearing provisions of this chapter, and the corporation's enforcement plan, as may be amended from time to time, developed pursuant to the department of environmental management's regulations for reduction and recycling of commercial and non-municipal residential solid waste. Without being required to enter into any recognizance or to give surety for costs, the attorney general and executive director may institute administrative, civil or criminal proceedings in the name of the corporation when there are reasonable grounds to believe that there has been a violation of any provision of this chapter and the corporation's enforcement plan, as may be amended from time to time, developed pursuant to the department of environmental management's regulations for reduction and recycling of commercial and non-municipal residential solid waste. The attorney general may assist the corporation in carrying out any civil or administrative proceedings. It shall be the duty of the attorney general to carry out all criminal proceedings initiated by the executive director.

(b) The superior court shall have jurisdiction to enforce the provisions of this chapter and any rule, regulation, permit or administrative order issued pursuant to this chapter. Proceedings for enforcement may be instituted and prosecuted in the name of the corporation. Proceedings provided in this section shall be in addition to other administrative or judicial proceedings authorized by this chapter.

(c) Any person charged with the violation of the provisions of this chapter shall have a right to a trial by jury on every issue of fact.

History of Section.
(P.L. 1990, ch. 221, § 1; P.L. 1992, ch. 133, art. 111, § 1; P.L. 2005, ch. 41, § 1; P.L. 2005, ch. 56, § 1.)



Chapter 23-19-29 - Liberal construction.

§ 23-19-29 Liberal construction.  This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effectuate its purposes. Neither this chapter nor anything in this chapter is or shall be construed as a restriction or limitation upon any powers that the corporation might otherwise have under any laws of this state, and this chapter is cumulative to any powers conferred by other laws. This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes, and other obligations of the corporation under the provisions of this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds, and other obligations. Contracts for the construction and acquisition of any project undertaken pursuant to this chapter shall comply with the provisions of any other state law applicable to contracts for the construction and acquisition of state owned property. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes and other obligations or any instrument as security for them, except as is provided in this chapter.

History of Section.
(P.L. 1978, ch. 305, § 19; G.L. 1956, § 23-46.1-29; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19-29; P.L. 2001, ch. 86, § 80.)



Chapter 23-19-30 - State central landfill  Annual liquid waste or sludge analysis.

§ 23-19-30 State central landfill  Annual liquid waste or sludge analysis.  (a) The Rhode Island resource recovery corporation shall conduct six (6) random analyses per annum of all liquid waste or sludge matter deposited in the Rhode Island central landfill. The samples shall be drawn at their point of disposal by personnel qualified by the corporation and the department of environmental management.

(b) A split sample of the waste shall be transmitted by the corporation to the federal environmental protection agency for analysis.

(c) Any individual, firm, partnership, or other entity requesting permission to deposit liquid waste or sludge matter in the landfill on a one-time basis, shall permit the resource recovery corporation and the department of environmental management to conduct an analysis of the waste prior to its disposal.

(d) The Rhode Island resource recovery corporation and the department of environmental management shall keep accurate records of all sample analyses, which records shall be made available to any citizen upon request upon payment of a reasonable charge.

History of Section.
(P.L. 1985, ch. 397, § 1.)



Chapter 23-19-31 - Recycling facility at central landfill.

§ 23-19-31 Recycling facility at central landfill.  The Rhode Island resource recovery corporation shall construct a recycling facility at the state's central landfill. This facility will receive separated recyclable waste as defined by the department of environmental management; provided, that the definition shall include, but not be limited to, plastic materials that contain the plastic resins used to produce products labeled (1) through (7) with the numbers clearly marked on the product and contained in a triangle formed by chasing arrows. The products shall be generated as part of daily, municipal, non-municipal residential, or commercial activities. The corporation shall accept plastic materials labeled (3) through (7) for recycling no later than June 30, 2013. Plastic resin by-products, or products produced for industrial use, shall not be required to be accepted at the recycling facility, unless deemed appropriate for processing by the corporation. The corporation shall use its reasonable efforts to market the recyclable materials to local commercial users of the material, including owners/tenants located in any industrial/business park developed pursuant to § 23-19-35.1(c), consistent with receiving optimum prices. The corporation shall also use its reasonable efforts to market finished goods made from recyclable materials to local commercial users of those goods, and shall offer these goods for sale through a quarterly competitive bid process consistent with industry practices. No bid contract shall exceed one calendar year. The corporation shall provide a thirty (30) calendar day prior public notice for any bid contract which would exceed one month. Neither the corporation nor any private concern operating the recycling facility pursuant to §§ 23-19-3(10) and 23-19-9(a)(6) shall purchase recyclable materials from the facility or for processing at that facility. The corporation will provide this service at no tipping cost to the cities and towns for materials delivered to the recycling facility.

History of Section.
(P.L. 1986, ch. 522, § 3; P.L. 1989, ch. 228, § 1; P.L. 1989, ch. 261, § 1; P.L. 1996, ch. 304, § 1; P.L. 2001, ch. 316, § 1; P.L. 2008, ch. 260, § 3; P.L. 2008, ch. 420, § 3; P.L. 2010, ch. 23, art. 10, § 2.)



Chapter 23-19-32 - Grants-in-aid.

§ 23-19-32 Grants-in-aid.  Funds shall be provided by the corporation for a period no longer than three (3) years after a community enters the recycling program to offset reasonable collection and hauling costs required by instituting separation of recyclables, and for the purposes of offsetting reasonable administrative costs of the department of environmental management, as approved by the department of administration. The department of environmental management, in conjunction with the corporation and with the approval of the department of administration, shall determine reasonable costs, and the corporation shall reimburse cities and towns from funds so provided, following the same rules and regulations established by the department of administration under § 45-13-9. The provisions of this section shall be in lieu of those required under §§ 45-13-7  45-13-10 that shall not apply to this program.

History of Section.
(P.L. 1986, ch. 522, § 3.)



Chapter 23-19-33 - Bonus incentive program.

§ 23-19-33 Bonus incentive program.  The corporation shall create and manage a program providing for incentive payments of one hundred dollars ($100) each to anyone who submits a plan or program which is eventually implemented by the Rhode Island resource recovery corporation or by any person, agency, or corporation contributing to the flow of solid waste materials into the system, which would in any manner significantly reduce the flow of solid waste within this state, or provide for more efficient recycling or re-use of any solid waste materials, or in any other manner impact beneficially upon the management and control of solid waste materials.

History of Section.
(P.L. 1987, ch. 245, § 1.)



Chapter 23-19-34 - Central landfill buffer zone.

§ 23-19-34 Central landfill buffer zone.  (a) The corporation shall be required to establish a buffer zone surrounding the operational portion of the central landfill, as identified per site master plan No. 06538, and the area licensed for landfilling, hereinafter referred to as the entire operational portion of the central landfill. In order to create the buffer zone, the corporation shall acquire all real property zoned residential as of July 31, 1988 and remains zoned residential as of October 1, 1989 within one thousand feet (1000') of the entire operational portion of the central landfill. In addition, the corporation shall acquire those residential real properties in the town of Johnston located on Simmons Lake Drive and designated on the town assessor's map, of December 31, 1988, as Plat 31, Lots 013 through 024 and Plat 31, Lots 026 through 034.

(b) To accomplish acquisition, the corporation shall exercise the power of eminent domain as shall be granted by the general assembly. All properties subject to acquisition under this section shall be acquired at fair market value.

(c) The corporation shall not be authorized to make relocation payments of any form to owners whose property is subject to acquisition under this section.

(d) For the purposes of this section, the corporation shall acquire the total acreage and all buildings (if applicable) of any parcel which is encroached upon to any degree by the one thousand foot (1000') mark as measured from the perimeter of the entire operational portion of the central landfill.

(e) Notwithstanding the other provisions of this section, those parcels belonging to the town of Johnston identified on the town assessor's map, at December 31, 1988, as Plat 43, Lot 012 and Plat 43, Lot 013, shall not be subject to the acquisition described in this section unless authorized by the Johnston town council. Notwithstanding any other provision of this chapter, the corporation may utilize any property acquired pursuant to this section or § 23-19-35 for the development of an industrial/business park pursuant to § 23-19-35.1(c) and the development of an industrial/business park is deemed to constitute the establishment of a buffer zone as prescribed in this section.

History of Section.
(P.L. 1989, ch. 277, § 2; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-34.1 - Removal of houses  Buffer zone.

§ 23-19-34.1 Removal of houses  Buffer zone.  (a) The corporation shall oversee the removal of all houses and structures which are acquired per § 23-19-34. These houses and structures may be sold, but only through a public auction process. In any event, the person or persons in whom the title of any house or structure was vested at the time it was acquired by the corporation shall not have a conclusive right to reacquire the property. Further, the cost of removing these houses and structures acquired through the public auction process shall be borne by the purchaser.

(b) As a condition of purchase at the public auction, any house or structure so removed, must be moved to a location or piece of land which is more than two thousand feet (2000') from the perimeter of the entire operational portion of the central landfill and no portion of the location or piece of land shall be encroached upon to any degree by the two thousand foot (2000') mark.

(c) All land acquired per § 23-19-34 which is within one thousand feet (1000') of the entire operational portion of the central landfill shall be designated as a buffer zone.

(d) The corporation shall have the right to sell all land acquired per § 23-19-34, provided the land is sold solely for industrial/business uses and in conformance with § 23-19-35.1(c). In addition, a covenant shall be placed in the deed of any land so sold notifying the purchaser of the presence of the central landfill and protecting the corporation from any legal action by the purchaser with respect to the environmental impact of it.

(e) Notwithstanding any other provision of this chapter, the corporation may utilize any property acquired pursuant to this section and §§ 23-19-34 and 23-19-35 for the development of an industrial/business park pursuant to § 23-19-35.1(c) and this development of an industrial/business park is deemed to constitute the establishment of a buffer zone as prescribed in § 23-19-34.

History of Section.
(P.L. 1989, ch. 277, § 2; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-35 - Central landfill  Adjoining residential property.

§ 23-19-35 Central landfill  Adjoining residential property.  (1) Upon the completion of the acquisition of properties to establish the buffer zone, the corporation shall, at the option of a residential landowner, his or her successors or assigns, whose residential real property is located within one thousand feet and two thousand feet (1000' and 2000') of the entire operational portion of the central landfill, which real property is not subject to acquisition per § 23-19-34, and which real property has been zoned for residential purposes since July 31, 1988, and remains zoned residential as of October 1, 1989, purchase the residential real property with all the buildings and improvements located thereon from the landowner, his or her successors or assigns, at the fair market value of the property. The property of residential landowners who build on land within this one thousand to two thousand foot (1000' to 2000') zone shall not be eligible for acquisition unless their homes were built, or building permits obtained, prior to July 31, 1988.

(2) For the purposes of this section, the corporation shall:

(i) Purchase the total acreage and all buildings (if applicable) of any parcel which is encroached upon to any degree by the two thousand foot (2000') mark as measured from the perimeter of the entire operational portion of the central landfill; and

(ii) Acquire first all the properties of those owners who own parcels with residential units thereon.

(b) A residential landowner's option to sell under this section must be exercised by June 30, 1990.

History of Section.
(P.L. 1989, ch. 277, § 2.)



Chapter 23-19-35.1 - Use of acquired property.

§ 23-19-35.1 Use of acquired property.  (a) In addition to any other permitted use, the houses and structures acquired per §§ 23-19-34 and 23-19-35 may, in accordance with procedures set forth in regulation(s) adopted by the corporation, be:

(i) Sold by the corporation in order to be salvaged or moved to another location;

(ii) Razed or salvaged by the corporation; or

(iii) Moved by the corporation to a location greater than one thousand feet (1000') from the entire operational area of the central landfill.

(b) Notwithstanding any law or regulation to the contrary, in order to return some of the property purchased pursuant to § 23-19-34 or § 23-19-35 to the tax rolls, the corporation may sell, for any use permitted by local zoning, any property acquired pursuant to § 23-19-34 or § 23-19-35 that is located north of Central Avenue in Johnston, and greater than one thousand feet (1000') from the entire operational boundary of the central landfill. In addition, a covenant shall be placed in the deed of any real property so sold notifying the purchaser of the presence of the landfill and protecting the corporation from any legal action by the purchaser with respect to the environmental impact of it.

(c) Notwithstanding any law or regulation to the contrary, in order to return some of the property purchased pursuant to §§ 23-19-34 and 23-19-35 to the tax rolls, the corporation shall in addition to any other permitted use have the right to sell, rent, lease, transfer or otherwise convey or encumber, any and all land acquired per § 23-19-34 or per § 23-19-35, provided the land is used solely for industrial/business uses in conformance with the dimensional requirements of the local zoning ordinance. In addition, a covenant shall be placed in the deed of any real property so sold notifying the purchaser of the presence of the landfill and protecting the corporation from any legal action by the purchaser with respect to the environmental impact of it.

(2) The corporation's development of an industrial/business park pursuant to this chapter shall be in accordance with the following:

(i) The corporation may utilize any and all property acquired pursuant to §§ 23-19-34 and 23-19-35 and/or any property owned by the corporation located south of Central Pike, west of Old Pocasset Road, to the intersection of Old Pocasset Road and Scituate Avenue, then west of Route 295, bounded to the south by the northern shore (mean high water line) of the Upper Simmons Reservoir and the Lower Simmons Reservoir, for the development of the industrial/business park.

(ii) The corporation may retain ownership of the land that comprises the industrial/business park and/or may sell or lease portions of the industrial/business park to other public or private entities.

(iii) The industrial/business park may be utilized for any and all permitted business, manufacturing and/or industrial uses authorized by the town of Johnston zoning ordinance in any zoning district for all zoning districts notwithstanding the underlining zoning district designation of the subject land.

(iv) The corporation may not extend the operational portion of the central landfill into any portion of the industrial/business park.

(v) The corporation's development of the industrial/business park shall be in compliance with the dimensional requirements of the town of Johnston zoning ordinance.

(vi) The corporation shall maintain a one hundred (100) foot wide vegetated buffer between any portion of the industrial/business park and any adjacent property being used for residential purposes.

(vii) The corporation's development of the industrial/business park shall not be effected by any change in the town of Johnston's zoning or subdivision ordinances enacted after December 31, 2000.

(d) Notwithstanding any law or regulation to the contrary, in order to return some of the property purchased pursuant to § 23-19-35 to the tax rolls, the corporation may sell, for any use permitted by local zoning, any property acquired to § 23-19-35 in which the primary structure on the property is located greater than two thousand feet (2000') from the entire operational portion of the central landfill. The corporation may sell all of these parcels and all structures thereon for any use permitted by local zoning. In addition, a covenant shall be placed in the deed of any real property so sold notifying the purchaser of the presence of the landfill and protecting the corporation from any legal action by the purchaser with respect to the environmental impact of it.

History of Section.
(P.L. 1989, ch. 277, § 2; P.L. 1996, ch. 135, § 1; P.L. 2001, ch. 316, § 1; P.L. 2008, ch. 475, § 56.)



Chapter 23-19-36 - Central landfill  Funds for acquisition.

§ 23-19-36 Central landfill  Funds for acquisition.  Funds for acquisition of properties under §§ 23-19-34 and 23-19-35 shall come from revenues generated by use of the central landfill and from other sources that may be available, including proceeds from the sale of houses, structures, and land under §§ 23-19-34.1 and 23-19-35.1.

History of Section.
(P.L. 1989, ch. 277, § 2.)



Chapter 23-19-37 - Financial accountability.

§ 23-19-37 Financial accountability.  The general assembly recognizes that the cost of statewide waste disposal is inherently substantial and, therefore, must be subject to effective cost control. To this end, the general assembly declares that the corporation shall:

(1) Furnish the house fiscal advisor with a copy of its proposed budget on or before October 1 of each year.

(2) Submit to the general assembly a quarterly comparison of actual versus budget for all revenues and expenditures by line item no later than thirty (30) days after the close of each quarter.

(3) To prepare and to report each October 1, a five-year financial projection of anticipated general revenue receipts and expenditures, including detail of principal revenue sources and expenditures by major program areas.

History of Section.
(P.L. 1989, ch. 126, art. 51, § 1.)



Chapter 23-19-38 - Report of the auditor general.

§ 23-19-38 Report of the auditor general.  The auditor general shall annually prepare a report for the joint committee on legislative services on the corporation's financial and administrative activities related to the implementation of §§ 23-19-34 through 23-19-36.

History of Section.
(P.L. 1989, ch. 277, § 2.)



Chapter 23-19-39 - Tipping fees  Municipal rate for city or town collected condominium solid waste.

§ 23-19-39 Tipping fees  Municipal rate for city or town collected condominium solid waste.  The solid waste generated by a residential condominium, when collected and disposed of by a city or town of Rhode Island, shall be charged the same tipping fee per ton as the municipal rate.

History of Section.
(P.L. 1989, ch. 426, § 1.)



Chapter 23-19-40 - Utilization of buffer zone  Restrictions.

§ 23-19-40 Utilization of buffer zone  Restrictions.  (a) Legislative Purpose. (1) A buffer zone is an area between two (2) different land uses. The purpose of this section is to specifically prohibit using certain areas of the central landfill buffer zone for the expansion of any waste operations.

(2) The statutes which created the buffer zone contain no specific prohibitions on its use. This section is intended to add specific restrictions to the portion delineated in subsection (b)(1). It is not intended as authorization for waste operations in other areas of the buffer zone.

(b) Buffer Zone. (1) The Rhode Island resource recovery corporation and/or any successor, transferee, or assignee of the corporation and/or any other governmental entity or agency which conducts a solid waste management disposal business, is prohibited from using any real property situated in that triangular shaped area bounded by Central Avenue on the south and Reservoir Avenue on the east, whether already owned or hereafter acquired, for any extension of the entire operational portion of the central landfill, as defined in § 23-19-34, for any other type of waste operation, or for the opening or operation of any recycling or incineration operations.

(2) Any undeveloped real property in the area delineated in subsection (b)(1), that is presently owned or later acquired by the solid waste management corporation or by any successor, transferee or assignee of the corporation, or by any other governmental entity or agency which conducts a solid waste management or disposal business, shall be converted to and after this maintained as a vegetated area in its natural or in an altered vegetative state; provided, however, that a vegetated area may include public recreational facilities.

History of Section.
(P.L. 1993, ch. 221, § 1; P.L. 2001, ch. 86, § 80; P.L. 2001, ch. 316, § 1.)



Chapter 23-19-41 - Construction of references.

§ 23-19-41 Construction of references.  Whenever in any general or public law the words "Rhode Island solid waste management corporation" shall appear, particularly §§ 35-3-3.1, 23-18.8-2, 23-18.8-2.1, 23-18.8-4, 23-18.11-4, 12-12-17, 23-18.9-1 and 37-2-7, they shall be deemed to refer to and to mean the Rhode Island resource recovery corporation.

History of Section.
(P.L. 1996, ch. 303, § 3.)






Chapter 23-19.1 - Hazardous Waste Management

Chapter 23-19.1-1 - Short title.

§ 23-19.1-1 Short title.  This chapter shall be known and may be cited as the "Hazardous Waste Management Act".

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-1.)



Chapter 23-19.1-2 - Legislative findings.

§ 23-19.1-2 Legislative findings.  The general assembly recognizes and declares that:

(1) Continuing technological progress, increases in the amounts of manufacture, and the abatement of air and water pollution have resulted in ever-increasing quantities of hazardous wastes;

(2) The environment and the public health and safety are threatened where hazardous wastes are not managed in an environmentally sound manner;

(3) Any threat to the environment from the effects of the improper, inadequate, or unsound management of hazardous wastes also poses a threat to the public health and safety, since hazardous wastes that enter the environment may be carried by water, land, or air to human beings;

(4) The long term health effects of hazardous wastes are uncertain; and

(5) The problem of managing hazardous wastes has become a matter of statewide concern, but actions taken up to this time fall short of necessary regulation of hazardous waste management.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-2.)



Chapter 23-19.1-3 - Declaration of purpose.

§ 23-19.1-3 Declaration of purpose.  The purposes of this chapter shall be:

(1) To protect the environment and the public health and safety from the effects of the improper, inadequate, or unsound management of hazardous wastes;

(2) To establish a program of regulation over the storage, transportation, treatment, and disposal of hazardous wastes, without interrupting current regulation of industrial waste disposal;

(3) To encourage the development and utilization of industrial processes which generate smaller amounts of hazardous wastes and to encourage recovery and recycling of wastes; and

(4) To assure the safe and adequate management of hazardous wastes within Rhode Island.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-3.)



Chapter 23-19.1-4 - Definitions.

§ 23-19.1-4 Definitions.  When used in this chapter:

(1) "Department" means the department of environmental management;

(2) "Director" means the director of the department of environmental management or the director's designee;

(3) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, abandoning, or placing of any hazardous waste in, on, into or onto any land, other surface, or building, or into any water, stormwater system, or sewer system;

(4) "Hazardous waste" means any waste or combination of wastes of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration, or physical, chemical, or infectious characteristics may:

(A) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(B) Pose a substantial present or potential hazard to human health or the environment.

(ii) These wastes include, but are not limited to, those which are toxic, corrosive, flammable, irritants, strong sensitizers, substances which are assimilated or concentrated in and are detrimental to tissue, or which generate pressure through decomposition or chemical reaction. In addition, these wastes include "industrial waste" as the term is used elsewhere, unless the context shall clearly indicate otherwise.

(5) "Hazardous waste generation" means the act or process of producing hazardous waste;

(6) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery, and disposal of hazardous wastes;

(7) "Hazardous waste management facility" means a facility, excluding vehicles, for collection, source separation, storage, processing, treatment, recovery, or disposal of hazardous wastes, or a transfer station for hazardous waste, and may include a facility at which such activities occur and where waste has been generated;

(8) "Landfill" means any disposal facility or part of a facility where hazardous waste is placed in or on land;

(9) "Manifest" means the form used for identifying the quantity, composition, and the origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment, or storage;

(10) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, the federal government or any agency or subdivision thereof, a state, municipality, commission, political subdivision of a state, or any interstate body;

(11) "Storage" means the actual or intended containment of hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of the hazardous waste;

(12) "Transfer station" means an intermediate point in the transport of hazardous wastes where the wastes are brought, stored, and transferred to vehicles for movement to other intermediate points or to the point of ultimate storage or disposal;

(13) "Transport" means the movement of wastes from the point of generation to any intermediate points, and finally to the point of ultimate storage or disposal;

(14) "Treatment" means any method, technique, or process, including neutralization or incineration, designed to change the physical, chemical, or biological character or composition of any hazardous waste as to neutralize the waste or so as to render the waste less hazardous, nonhazardous, safer to transport, amenable to storage, or reduced in volume, except any method or technique that may be included as part of the manufacturing process at the point of generation.

History of Section.
(P.L. 1978, ch. 299, § 1; G.L. 1956, § 23-46.2-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-4; P.L. 1981, ch. 154, § 1; P.L. 1984, ch. 330, § 1; P.L. 1986, ch. 153, § 1.)



Chapter 23-19.1-5 - Applicability of chapter.

§ 23-19.1-5 Applicability of chapter.  (a) Nothing in this chapter shall be construed to apply to any discharge which is authorized by a NPDES (national pollutant discharge elimination system) permit under the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., or which is authorized under chapter 12 of title 46.

(b) This chapter shall not apply to any activity or substance which is subject to the Atomic Energy Act of 1954, 42 U.S.C. § 2011 et seq., except to the extent that the application or regulation is consistent with and does not exceed the requirements of the Atomic Energy Act or other federal laws or regulations relating to radioactive materials or substance.

(c) With respect to the appropriate provisions of pertinent federal and state statutes regarding air, land, and water resources, the director shall integrate all provisions of this chapter for purposes of administration and enforcement and shall avoid duplication to the maximum extent practicable. The integration shall be effected only to the extent that it can be done in a manner consistent with the goals and policies expressed in this chapter and in other acts pertaining to air, land, and water resources.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-5.)



Chapter 23-19.1-6 - Powers and duties of the director.

§ 23-19.1-6 Powers and duties of the director.  (a) The director shall adopt any plans, rules, regulations, procedures, and standards as may be necessary to ensure proper, adequate, and sound hazardous waste management and to protect the health and safety of the public, and the environment from the effects of improper hazardous waste management. The plans, rules, regulations, procedures, and standards shall be developed by the director with input and review by the affected persons and agencies including the statewide planning program, the health department, and representative of the generator, transport, and disposal industry as well as an environmental representative. The rules, regulations, procedures, and standards as adopted by the director shall, to the maximum extent practical, be compatible with the rules, regulations, procedures, and standards promulgated by the U.S. environmental protection agency pursuant to §§ 3001-3006 of the Federal Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.

(b) The director is authorized to exercise all powers, direct and incidental, necessary to carry out the purposes of this chapter, assure that the state complies with any federal hazardous waste management act and retains maximum control under it, and receives all desired federal grants, aid, and other benefits.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-6; P.L. 1979, ch. 265, § 1.)



Chapter 23-19.1-7 - Manifest required.

§ 23-19.1-7 Manifest required.  It shall be unlawful for any person to transport hazardous wastes or to receive hazardous wastes from any person within the state without a manifest prepared and maintained in conformity with any requirements that the director by regulation may adopt.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-7.)



Chapter 23-19.1-8 - Records  Reports  Monitoring.

§ 23-19.1-8 Records  Reports  Monitoring.  It shall be unlawful for any person to generate, store, transport, treat, or dispose of hazardous wastes within the state of without complying with any requirements that the director by regulation may prescribe for:

(1) The establishment of records;

(2) The making of reports, the taking of samples, and the performing of tests, or analyses;

(3) The installing, calibrating, using, and maintaining of monitoring equipment, or methods; and

(4) The providing of any other information that may be necessary to achieve the purposes of this chapter.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-8.)



Chapter 23-19.1-9 - Generation of wastes.

§ 23-19.1-9 Generation of wastes.  It shall be unlawful for any person to generate hazardous wastes within the state without complying with any requirements that the director by regulation may prescribe with respect to the manifest system, and for the containerization and labeling of the hazardous wastes.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-9.)



Chapter 23-19.1-10 - Permits  Issuance  Renewal  Revocation  Exempted activities.

§ 23-19.1-10 Permits  Issuance  Renewal  Revocation  Exempted activities.  (a) After the rules and regulations required to be promulgated under this chapter take effect, no person shall construct, substantially alter, or operate any hazardous waste management facility, nor shall any person store, transport, treat, or dispose of any hazardous waste, except as exempted by this section, without first obtaining a permit from the director for the facility or activity, nor shall any person accept or deliver hazardous waste from or to any person who does not possess a permit from the director for hazardous waste management, without the prior approval of the director, provided, that this section shall not be construed to require permits for the generation of hazardous waste.

(b) Permits shall be issued pursuant to § 23-19.1-6. Applications shall be reviewed for compliance with § 23-19.1-6 and the regulations promulgated pursuant to § 23-19.1-6 by the office of waste management. Upon receipt of an application, the office of waste management shall notify both the chief executive officer and the city or town council president of the municipality in which the facility is proposed to be located of the receipt of the application. For any application deemed deficient, it shall be returned to the applicant, without prejudice, together with a concise statement of the deficiencies. The director may deny an application if, in his or her judgment, the applicant does not adequately respond to these identified deficiencies. The applicant may appeal this decision to the office of administrative adjudication. For any application deemed to comply, a draft permit shall be issued by the department's office of waste management.

(2) Within fifteen (15) days following the issuance of a draft permit, the office of waste management shall give notice of an informational workshop and public comment hearing. The notice shall be published in a newspaper of general circulation in the area affected, and the office of waste management shall notify all persons requesting notification in writing and all property owners within five hundred feet (500') of the perimeter of the site of the facility by mail directed to the last known address, and the city or town in which the hazardous waste management facility is located. Within fifteen (15) days of the date of the notice, the informational workshop shall be conducted. The purpose of the informational workshop is to discuss the type of facility or activity which is the subject of the draft permit; the type and quantity of wastes which are proposed to be managed, processed, and/or disposed, a brief summary for the basis for the draft permit, proposed permit conditions, including references to applicable statutory or regulatory provisions, an explanation of why any requested variances or alternatives to required standards do or do not appear justified, a description of the procedures for reaching a final decision on the draft permit, which includes the beginning and ending dates for the comment period, the address where comments will be received, the nature of that hearing, any procedures by which the public may participate in the final decision, and the name and telephone number of a person to contact for further information.

(3) No earlier than sixty (60) days nor later than seventy-five (75) days following the initial public notice of the informational workshop and public comment hearing, a hearing shall be held to take public comment. Comments from the applicant and/or any interested persons shall be recorded at the public hearing. Written comments, which shall be considered part of the record, may be submitted for thirty (30) days following the close of the public comment hearing.

(4) Within ninety (90) days of the close of the public comment period, the director shall issue or deny the permit. The permit or the denial is sent to the applicant, and a copy shall be sent to the municipality in which the proposed facility is to be located. The permit or denial shall be in writing and include a response to each substantive public comment. In the event that the director fails to either issue or deny the permit within the ninety (90) day period, then the applicant may petition the superior court to issue its writ of mandamus ordering the office of waste management or some suitable person to immediately issue the permit or denial. Any person refusing to obey the writ of mandamus is subject to penalties for contempt of court. The writ of mandamus is the exclusive remedy for failure of the director to comply under this section.

(5) The applicant and/or any person who provided substantive comment at any time during the public comment period may appeal the decision of the office of waste management to the department's office of administrative adjudication; provided, that any person who demonstrates good cause for failure to participate and demonstrate that his or her interests are substantially impacted if prohibited from appearance in the appeal may, in the discretion of the hearing officer, be permitted to participate in the appeal process.

(6) No appeal is de novo, and is limited to those substantive issues raised by the appellant during the comment period, or allowed pursuant to subdivision (b)(5).

(7) All appeals shall be pursuant to the rules and regulations established by the director and the rules and regulations established by the office of administrative adjudication; provided, that all appeals shall contain precise statements of the issues presented on appeal and the specific part of parts of the decision of the director, which are challenged.

(8) All appeals shall be heard before administrative adjudication hearing officers.

(c) No permit shall be approved by the director unless he or she finds that the applicant, in any prior performance record in the collection, transportation, treatment, storage, or disposal of hazardous or solid waste, has exhibited sufficient reliability, expertise, and competency to operate the hazardous waste management facility, given the potential for harm to human health and the environment which could result from the irresponsible operation of this hazardous waste management facility, or if no prior record exists, that the applicant is likely to exhibit that reliability, expertise and competence.

(d) No permit shall be approved by the director if any person, shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, has been convicted or has pled nolo contendere and received an actual or suspended sentence with a plan of any of the following crimes under the laws of Rhode Island or the equivalent of these under the laws of any other jurisdiction:

(1) Murder;

(2) Kidnapping;

(3) Gambling;

(4) Robbery;

(5) Bribery;

(6) Extortion;

(7) Criminal usury;

(8) Arson;

(9) Burglary;

(10) Theft and related crimes;

(11) Forgery and fraudulent practices;

(12) Fraud in the offering, sale or purchase of securities;

(13) Alteration of motor vehicle identification numbers;

(14) Unlawful manufacture, purchase, use or transfer of firearms;

(15) Unlawful possession or use of destructive devices or explosives;

(16) Racketeering;

(17) Perjury or false swearing;

(18) Any purposeful knowing, willful, or reckless violation of the criminal provision of any federal or state environmental protection laws, rules, and regulations;

(19) Assault constituting a felony.

(e) For the purpose of establishing whether any person, shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, has been convicted or has pled nolo contendere and received an actual or suspended sentence with a plan for any of the offenses enumerated in subsection (d) under the laws of any other jurisdiction, the applicant shall provide the director, as part of the standard permit application process, a notarized affidavit and BCI criminal record report from each and every state within which the applicant resides and/or conducts business. The notarized affidavits and BCI criminal records reports shall be provided for each and every person shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation.

(f) Notwithstanding the provisions in this section, no applicant shall be denied a permit on the basis of a conviction of any individual shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, for any of the offenses enumerated in this section if the person has affirmatively demonstrated by clear and convincing evidence of his or her rehabilitation. In determining whether an applicant has affirmatively demonstrated rehabilitation, the director shall request a recommendation from the attorney general and shall consider the following factors:

(1) The nature and responsibilities of the position which a convicted individual would hold;

(2) The nature and seriousness of the offense;

(3) The circumstances under which the offense occurred;

(4) The date of the offense;

(5) The age of the individual when the offense was committed;

(6) Whether the offense was an isolated or repeated incident;

(7) Any social conditions which may have contributed to the offense;

(8) Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have or have had the applicant under their supervision.

(g) No permit shall be approved by the director if the attorney general determines that there is a reasonable suspicion to believe that a person shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, does not possess a reputation for good character, honesty and integrity, and that person or the applicant fails by clear and convincing evidence, to establish his or her reputation for good character, honesty, and integrity.

(h) No permit shall be approved by the director with respect to the approval of an initial permit, if there are current prosecutions or pending charges in any jurisdiction against any person shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, for any of the offenses enumerated in this section; provided, that at the request of the applicant or the person charged, the director shall defer decision upon this application during the pendency of this charge.

(i) No permit shall be approved by the director if any person shown to have a beneficial interest in the business of the applicant or the permittee other than an equity interest or debt liability by the investigation, has pursued economic gain in an occupational manner or context which is in violation of the criminal or civil public policies of this state. For the purposes of this section, "occupational manner or context" means the systematic planning, administration, management, or execution of an activity for financial gain.

(j) No permit shall be approved by the director if the applicant in its application or any other materials supplied to the director or the attorney general shall supply information which is untrue or misleading as to a material fact pertaining to the disqualification criteria set out in this section.

(k) Any applicant who is denied an initial permit pursuant to this section shall, upon written request transmitted to the director within thirty (30) days of the denial, be afforded the opportunity for a hearing. Any permittee who receives a notice of intent to revoke or refuse to renew a permit shall have fifteen (15) days from the receipt of the notice to transmit to the director a request for a hearing.

(l) Notwithstanding the disqualification of any applicant or permittee the director may issue or renew a license if the applicant or permittee severs the interest of or affiliation with the person who would cause that disqualification.

(2) Where the disqualifying individual is the owner of an equity interest or interest in the debt liability of the permittee or applicant, he or she must completely divest himself or herself of that interest. Where immediate sale of the interest would work an economic hardship on the individual, the permittee or applicant, the director may, in his or her discretion, allow for divestiture over a period of time not to exceed one year.

(3) Arrangements such as blind trusts will be acceptable only as part of a divestiture arrangement under which the trustee is obliged to sell the disqualifying individual's interest within a period not to exceed two (2) years.

(4) Before the director will issue or renew a permit to an applicant or permittee which has severed a disqualifying individual, the applicant or permittee must submit to the director an affidavit, sworn to by the chief executive officer, attesting to the severance of the disqualifying individual and describing the terms, circumstances and conditions of the severance. Any instruments pertaining to that severance (such as a trust agreement) shall be submitted with the affidavit.

(m) The director will not issue a permit to any person who has had an application denied, or a license revoked, for any of the reasons set forth for a period of five (5) years following this denial or revocation. A person that is a business concern shall be considered as the same person if the management structure of the concern includes the person or persons that were the cause of the original disqualification.

(n) Permits for hazardous waste transporters shall be issued for a period not to exceed one year. Applications for hazardous waste transporter permits shall be reviewed by the office of waste management for compliance with § 23-19.1-6 and the regulations promulgated pursuant to § 23-19.1-6, and the director will issue or deny the permit based on that review. Appeals of this decision shall be to the office of administrative adjudication. The provisions of subsection (b) are not applicable to hazardous waste transporter permit applications. Permits for hazardous waste management facilities shall be issued subject to any terms and conditions that the director may require, and subject to suspension, revocation, modification, or amendment as provided in subsection (p) for a period of five (5) years. The director shall hold a public hearing in accordance with subsection (b) prior to the renewal of any permit. Any changes in permit conditions shall be included in the notification.

(o) In any proceeding for issuance or renewal of a permit required under this section, the burden of proving that the operation of the facility for which a permit is sought complies with the rules and regulations under § 23-19.1-6(a) shall be on the applicant for the permit; provided, that failure or refusal of the applicant to provide requested information may be considered as grounds for denial of the application.

(p) Any permit issued under this section may be suspended, revoked, modified, or amended by the director at any time upon a showing: that the permittee failed in the application or during the permit issuance process to discharge fully all relevant facts, or the permittee's misrepresentation of any relevant facts at anytime, or that there has been a conviction or plea as described in subsection (d), that the permittee has failed to comply with the provisions of this chapter, rules and regulations promulgated by the director pursuant to this chapter, or the terms and conditions of the permit, a change in ownership or operational control of a permitted hazardous waste facility, or upon a showing that the continued operation of the permitted facility constitutes a threat to the health and safety of the public or to the environment. In any administrative proceeding for revocation of a permit under the provisions of this section the permittee has the burden of demonstrating compliance with all lawful requirements and regulations for the retention of the permit and that continued operation under the permit will not constitute a threat to public health, safety, or the environment. In any proceeding for revocation, suspension, modification, or amendment of a permit pursuant to this subsection, the director will provide the affected party with the opportunity for an adequate hearing and with written notice of the intent of the director to revoke the permit and the reasons for the revocation.

(2) The following are causes for modification but not revocation and reissuance of permits, but the following may be causes for revocation and reissuance as well as modification when the permittee requests or agrees:

(i) There are material and substantial alterations or additions to the permitted facility or activity which occurred after the permit issuance which justify the application of permit conditions that are different or absent in the existing permit;

(ii) Permits may be modified during their terms only if the director has received information that was not available at the time of permit issuance and would have justified the application of different permit conditions at the time of issuance. This shall include any information indicating the cumulative effects on the environment are unacceptable;

(iii) The rules or regulations on which the permit was based have been changed by promulgation of amended rules or regulations or by judicial decision after the permit was issued.

(iv) The director determines good cause exists for modification of a compliance schedule, such as an act of God, strike, flood, or materials shortage or other events over which the permittee has little or no control and for which there is no reasonably available remedy.

(3) In addition to any other cause set forth in this chapter, any permit may be revoked by the director for any of the following causes:

(i) Fraud, deceit, or misrepresentation in securing the permit, or in the conduct of the permitted activity;

(ii) Offering, conferring, or agreeing to confer any benefit to induce any other person to violate the provisions of the Rhode Island "Hazardous Management Act" or of any other law relating to the collection, transportation, treatment, storage, or disposal of solid waste or hazardous waste, or of any rule or regulation adopted pursuant to it;

(iii) Coercion of a customer by violence or economic reprisal or the threat to utilize the services of any permittee;

(iv) Preventing, without authorization of the director, any permittee from disposing of solid waste or hazardous waste at a licensed treatment, storage or disposal facility. In any proceeding for revocation, suspension, modification, or amendment of a permit pursuant to this subsection, the director will provide the affected party with the opportunity for an adequate hearing and with written notice of the intent of the director to revoke the permit and the reasons for the revocation.

(q) The following activities do not require a permit under this chapter, but are subject to the portions of this chapter and rules and regulations adopted under this chapter that do not apply to permits:

(1) Storage, treatment, or disposal of those quantities of certain hazardous wastes that the director determines by regulation do not pose a threat to the public health, safety, and environment;

(2) Transport of any hazardous waste on the premises where it is generated or onto contiguous property owned by its generator; and

(3) Temporary storage or resource recovery, including regeneration or reclamation of material or energy, of hazardous wastes at the site of generation, which temporary storage or resource recovery is conducted by its generator.

(r) In addition to any other requirements imposed by this section, no permit or renewal of a permit for a facility that is a commercial landfill shall be approved by the director unless the applicant provides evidence of either (1) bonding; and/or (2) a catastrophe fund, both to be in an amount and for a length of time as the director shall determine to be necessary to protect the general public's health and welfare from any potential complications arising from the landfill. The director's determination as to the amount and length of time for this bond and/or catastrophe fund shall be final. The applicant's evidence of the bonding and/or catastrophe fund shall be available for public inspection at the department.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-10; P.L. 1982, ch. 197, § 2; P.L. 1986, ch. 505, § 1; P.L. 1990, ch. 148, § 1; P.L. 1998, ch. 310, § 1; P.L. 1999, ch. 463, § 1.)



Chapter 23-19.1-10.1 - Criteria for permits.

§ 23-19.1-10.1 Criteria for permits.  The director shall only grant permits to hazardous waste management facilities upon a showing that the facilities are required to manage hazardous waste generated in the state.

History of Section.
(P.L. 1982, ch. 197, § 3.)



Chapter 23-19.1-10.2 - Criteria for licenses.

§ 23-19.1-10.2 Criteria for licenses.  The director shall only grant permits to hazardous waste management facilities upon a showing that the facilities are required to manage hazardous waste generated in the state.

History of Section.
(P.L. 1982, ch. 197, § 3.)



Chapter 23-19.1-10.3 - Emergency and temporary permits.

§ 23-19.1-10.3 Emergency and temporary permits.  (a) The director is authorized to issue emergency permits for the storage, transportation, treatment, or disposal of hazardous waste when the director finds that a situation, if not immediately remediated, presents an imminent hazard to the public health or safety, or to the environment.

(b) The director is authorized to issue temporary permits for the storage, treatment, or disposal of hazardous wastes for the purpose of expeditiously remediating an existing site of hazardous waste contamination. Temporary permits shall explicitly prohibit the acceptance of hazardous waste from off-site for treatment or disposal and shall be valid only for the period specified by the director.

(c) Permits issued under this section shall meet the substantive standards delineated in the rules and regulations promulgated under the authority of § 23-19.1-6 insofar as is practicable.

History of Section.
(P.L. 1987, ch. 443, § 1; P.L. 1993, ch. 150, § 1; P.L. 2001, ch. 86, § 81.)



Chapter 23-19.1-11 - Permits  Variances.

§ 23-19.1-11 Permits  Variances.  (a) Where the application for or compliance with any permit required under this chapter would, in the judgment of the director, and upon presentation by the applicant of adequate proof, cause undue or unreasonable hardship to any person, and that a variance would not be contrary to the public health and safety, or to the environment, the director may issue a variance from the requirements of § 23-19.1-10. The issuance or denial of a variance shall be preceded by public notice and notice to the applicant and to property owners of record within five hundred feet (500') of the perimeter of the site of the facility and hearing. In no case shall the duration of the variance exceed one year. Renewals or extensions may be given only after opportunity for public comment on the renewal or extension.

(b) The director may require the filing of a bond as a condition for the issuance of a variance in an amount determined by the director to be sufficient to insure compliance with the terms and conditions of variance. The director may require that the bond shall remain in effect until the terms and conditions of the variance are met and the provisions of this chapter and rules and regulations promulgated under this chapter are complied with.

(c) Upon failure to comply with the terms and conditions of any bond or of any variance as specified by the director, the variance may be revoked or modified or the bond may be revoked or both, by the director after a hearing held upon not less than thirty (30) days written notice. The notice shall be served upon all persons who will be subjected to greater restrictions if the variance is revoked or modified or who have filed with the director a written request for notification.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-11; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-11.)



Chapter 23-19.1-11.1 - Ground water resources.

§ 23-19.1-11.1 Ground water resources.  No hazardous waste, including septic waste, shall be disposed of in an area overlying an actual, planned, or potential underground drinking water source as described on the ground water maps of the U.S. geological survey and the Rhode Island water resources board, providing the underground drinking water source has been designated, on the basis of hydrogeologic data, as a future or potential municipal water source by the city or town in which the underground water source is located and, furthermore, providing there is a local ordinance relating to groundwater aquifer zones.

History of Section.
(P.L. 1979, ch. 237, § 1.)



Chapter 23-19.1-12 - Inspections  Penalty for hindering entry.

§ 23-19.1-12 Inspections  Penalty for hindering entry.  (a) For the purposes of enforcing this chapter or any rule or regulation issued pursuant to this chapter, the director may:

(1) Enter any hazardous waste management facility or any place that the director has reason to believe hazardous wastes are generated, stored, treated, or disposed of;

(2) Inspect vehicles which the director has reasonable ground to believe are being used for the transportation of hazardous wastes;

(3) Inspect and obtain samples of any waste or other substance, labels, containers of waste or other substance, or samples from any vehicle in which hazardous wastes are transported or in which the director has reason to believe hazardous wastes are transported; and

(4) Inspect and copy records, reports, information, or test results kept or maintained at a hazardous waste management facility.

(b) Any person obstructing or hindering, or in any way causing to be obstructed or hindered, the director from the performance of his or her duties, or who shall refuse to permit the director entrance to any premises, building, vehicle, plant, or equipment, in the performance of the director's duties, shall be guilty of a misdemeanor and fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-12; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-12.)



Chapter 23-19.1-13 - Employment of experts and consultants to investigate permit applications.

§ 23-19.1-13 Employment of experts and consultants to investigate permit applications.  For the purpose of investigating and hearing any application for a permit or renewal of a permit required under this chapter, or in connection with proceedings under § 23-19.1-10(e), the director may employ official stenographers, engineers, chemists, accountants, legal counsel, or experts, and may designate persons free from bias, prejudice and pecuniary interest in the matter concerned, to examine and testify regarding the matters involved and all collateral issues at all hearings and in any appeal procedures until a final determination in law has been effected.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-13; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-13.)



Chapter 23-19.1-14 - Permit fees  Expenses of investigation and hearing.

§ 23-19.1-14 Permit fees  Expenses of investigation and hearing.  (a) The director may establish reasonable application and renewal fees for permits issued under this chapter to be not less than one hundred dollars ($100) for any vehicle, or to be not less than one thousand dollars ($1,000) for any hazardous waste management facility.

(b) Any person who applies for a permit under this chapter, or who seeks renewal of a permit issued under this chapter, or whose permit is suspended or revoked under § 23-19.1-10(e), shall be charged with and shall pay the expenses reasonably incurred by the department for the purchase of materials, and for the employment of official stenographers, engineers, chemists, accountants, legal counsel, or experts, and for travel and other necessary outlays, in connection with its investigation, processing, hearing, and deciding the application for a permit or permit renewal, or the suspension or revocation of a permit. The director shall ascertain the amount of the expenses incurred and to be paid by the person applying for the permit or renewal, and shall render a bill for it to the person at the conclusion of the investigation and hearing, or during its progress. The amount of the bill rendered shall be paid by the person to the department within thirty (30) days of its rendition unless within this time period, the person billed shall request an opportunity to be heard by the director as to its amount. An application for a permit or a permit renewal shall not be granted until all charges are paid in full. The director shall comply with the request and issue a written determination on it. The burden of proving the unreasonableness of the amount billed shall be on the person billed. Any amount of the bill not paid within thirty (30) days from the date of rendition of the bill, shall draw interest at the rate of seven percent (7%) per annum; provided, that if, after a hearing, a portion of the amount of the bill shall be found to be unreasonable, no interest shall be computed on that portion of the bill. The total amount which may be assessed under this subsection against any person with respect to the renewal of a permit under this chapter in any calendar year shall not exceed ten thousand dollars ($10,000); the total amount which may be assessed against any person with respect to an application for a new permit under this chapter in any calendar year shall not exceed one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-14; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-14; P.L. 1988, ch. 625, § 1.)



Chapter 23-19.1-15 - Proceedings for enforcement.

§ 23-19.1-15 Proceedings for enforcement.  The superior court for Providence county shall have jurisdiction to enforce the provisions of this chapter and any rule, regulation, or order issued pursuant to this chapter. Proceedings for enforcement may be instituted and prosecuted in the name of the director, and in any proceeding in which injunctive relief is sought, it shall not be necessary for the director to show that, without this relief, the injury which will result will be irreparable, or that the remedy at law is inadequate.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-15; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-15.)



Chapter 23-19.1-16 - Emergency powers.

§ 23-19.1-16 Emergency powers.  Notwithstanding any other provision of this chapter, the director, upon finding that the storage, transportation, treatment, or disposal of any hazardous waste, or any other activity with respect to the wastes, presents an imminent hazard to the public health and safety, or to the environment, may, without prior notice or hearing, take any action as the director deems necessary to protect the public health and safety, or the environment. The action may include, but shall not be limited to, the following:

(1) Issuing orders directing the hazardous waste generator or transporter or operator of the hazardous waste management facility, or any other person who is the custodian of the waste, which constitutes the hazard, to take any steps as the director shall deem necessary to prevent the act or to eliminate the condition which constitutes the hazard. The action may include, with respect to a facility or site, temporary cessation of operation, and/or an order for the removal of the hazardous substance from the site. Any order issued under this section without notice and prior hearing shall be effective no longer than forty-five (45) days, provided, that for good cause shown the order may be extended one additional period of up to forty-five (45) days; and/or

(2) Obtaining injunction relief or other order from superior court.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-16; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-16; P.L. 1979, ch. 265, § 1.)



Chapter 23-19.1-17 - Civil penalty for violations.

§ 23-19.1-17 Civil penalty for violations.  Any person who shall violate the provisions of this chapter, or of any rule, regulation, or order issued pursuant to this chapter, shall be subject to a civil penalty, of not more than twenty-five thousand dollars ($25,000). In the case of a continuing violation, each day's continuance of the violation shall be and be deemed to be a separate and distinct offense.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-17; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-17; P.L. 1979, ch. 265, § 1; P.L. 1981, ch. 154, § 1; P.L. 2007, ch. 187, § 1; P.L. 2007, ch. 213, § 1.)



Chapter 23-19.1-17.1 - Seizure and forfeiture of property used to violate chapter.

§ 23-19.1-17.1 Seizure and forfeiture of property used to violate chapter.  (a) It shall be unlawful to willfully, knowingly, and intentionally use, or possess with the intention to so use, any aircraft, vehicle, vessel, draft animal, or other property to transport or dispose hazardous waste in violation of this chapter. Any property used this way may be seized, and shall be forfeited to the state.

(b) Any property subject to forfeiture may be seized by the director before forfeiture proceedings are instituted. Property seized shall remain in the care and custody and under the control of the director, pending disposition as provided in this section.

(c) The superior court for Providence County shall have jurisdiction to enforce forfeiture. Proceedings for forfeiture may be instituted and prosecuted in the name of the director.

(d) In the event that bond as provided in this section shall have been executed and the property returned before forfeiture proceedings have been instituted in the superior court, all parties executing the bond shall be given notice of the pendency of the proceedings, by personal service or publication, in any manner and form as the court may direct. Notice of the pendency of the proceedings shall be given to any persons and in any manner and form as the court may direct.

(e) When, in the opinion of the director, any seized property is liable to perish or become greatly reduced in price or value by keeping, or when it cannot be kept without great expense, the director shall appraise the property; and then:

(1) The owner shall have the property returned to him, her, or it, upon giving bond in an amount equal to the appraised value to abide the final order, decree, or judgment of the court in forfeiture proceedings under this section, and to pay the amount of the appraised value to the director, or as may be ordered and directed by the court; or

(2) If the owner shall neglect or refuse to give the bond, the director shall as soon as possible make public sale of the property. The proceeds of the sale, after deducting the reasonable costs of the seizure and sale, shall be paid to the court to abide its final order, decree, or judgment.

(f) Whenever any person interested in any property seized under this section files with the court before its final order, decree, or judgment a petition in any manner and form as the court may direct, for the mitigation of the forfeiture, the court may mitigate this forfeiture upon any terms and conditions as it deems just and reasonable, or may order discontinuance of the forfeiture proceedings, if the court finds any mitigating circumstances to justify the mitigation or discontinuance.

(g) After final order, decree or judgment granting forfeiture, the director may:

(1) Make public sale of the property. In this case the proceeds of the sale, after deducting the reasonable costs of the seizure and sale, shall be used by the director in furtherance of the enforcement of this chapter; or

(2) Use the property in furtherance of the enforcement of this chapter.

(h) The court may order and direct the director to deliver seized property to any interested party before a final order, decree, or judgment in a forfeiture proceeding, if the interested party shall give bond in the amount of the appraised value of the property to abide the final order, decree, or judgment of the court, and to pay the amount of the appraised value to the director, or as may be ordered and directed by the court. The value of the property shall be appraised in any manner as the court may order and direct, and the cost of the appraisal shall be paid by the interested party.

(i) Forfeiture of property under this section shall be in addition to any other penalty provided by law.

History of Section.
(P.L. 1984, ch. 75, § 1.)



Chapter 23-19.1-17.2 - Sampling and disposition of hazardous waste.

§ 23-19.1-17.2 Sampling and disposition of hazardous waste.  Hazardous waste which has been seized or which is in the possession of law enforcement authorities and which may be used in a criminal prosecution may be destroyed or disposed of as provided in this section:

(1) There shall be kept a full and complete record of all hazardous waste received or seized showing the exact kinds, quantities, and forms of the waste, the person(s) from whom received or seized and/or place(s) from which taken or seized, and the person(s) to whom delivered; pursuant to what authority received, seized, delivered, or disposed and the dates of all these occurrences; which record shall be open to inspection by all federal or state officers charged with enforcement of this title or with federal laws applicable to hazardous waste.

(2) Prior to disposal or destruction of the hazardous waste, the department shall take and properly store representative samples of the waste, whenever practicable and safe, until the time as the criminal case is resolved.

History of Section.
(P.L. 1986, ch. 153, § 2; P.L. 1993, ch. 150, § 2.)



Chapter 23-19.1-18 - Criminal penalties  Payment of restoration costs.

§ 23-19.1-18 Criminal penalties  Payment of restoration costs.  (a) Unless otherwise specified, any person who shall refuse to obey or who shall knowingly violate, or reasonably should know that he or she is violating, the provisions of an order issued by the director under the provisions of this chapter or any rules or regulations promulgated pursuant to this chapter, or who shall cause the refusal or violation, shall be guilty of a felony.

(b) Any person who shall tamper with, destroy, or in any other way detrimentally affect a well which has been installed by any person pursuant to an order or rules and regulations issued by the department of environmental management or any other state agency, for the purpose of testing ground water contamination, shall be guilty of a felony.

(c) Disposal of hazardous wastes at landfills which cannot be located, designed, constructed, or operated to prevent the endangerment of all underground drinking water sources beyond the facility boundary; or the endangerment of an aquifer which has been designated by any federal or Rhode Island state agency as a sole source aquifer; or contamination by discharge by any surface or subsurface means causing a violation of any rule or regulation or standard of any federal or Rhode Island agency; or disposal of hazardous wastes at facilities other than hazardous waste disposal facilities permitted by the department of environmental management is prohibited, and any person who knowingly disposes, or who reasonably should know that he or she is disposing or causing the disposal of, hazardous wastes in Rhode Island at other than hazardous waste disposal facilities holding valid permits issued by the department of environmental management shall be deemed guilty of a felony.

(d) Operation of a hazardous waste disposal facility in Rhode Island without a valid permit issued by the department of environmental management is prohibited, and any person who knowingly operates a hazardous waste disposal facility in Rhode Island, or who reasonably should know that he or she is operating or causing the operation of this facility without a valid permit shall be guilty of a felony.

(e) Transportation of hazardous wastes in Rhode Island without a valid permit issued by the department of environmental management is prohibited, and any person who knowingly transports hazardous wastes in Rhode Island without a valid permit issued by the department of environmental management, or who reasonably should know that he or she is transporting or causing to be transported hazardous wastes without a permit, shall be guilty of a felony.

(f) Treatment of hazardous wastes in Rhode Island without a valid permit issued by the department of environmental management, or storage of hazardous wastes in Rhode Island without a valid permit issued by the department of environmental management is prohibited and any person who knowingly stores or treats hazardous wastes in Rhode Island without a valid permit issued by the department of environmental management, or other authorization of the department of environmental management, or who reasonably should know that he or she is storing or treating or causing to be treated or stored without a permit, shall be guilty of a felony.

(g) The transporting, causing to be transported, or accepting of hazardous waste for treatment, storage, or disposal from a transporter without a manifest required by the department of environmental management and completed in accordance with department of environmental management regulations is prohibited. Any person who transports, causes to be transported, or accepts hazardous waste for treatment, storage, or disposal and fails to prepare a manifest for the hazardous waste or knowingly alters or falsifies the information on the manifest shall be deemed guilty of a felony.

(h) Any person who knowingly makes a false statement, representation, or certification in any application, record, report, plan, permit, or other document filed, maintained, and used for the purposes of program compliance under this chapter shall be deemed guilty of a felony.

(i) Any person who violates any provision of this section shall be punished by imprisonment for not more than five (5) years or by a fine of not more than twenty-five thousand dollars ($25,000) or both. In the case of a continuing violation, each day's continuance of the violation shall be a separate and distinct offense.

(j) In addition to the provisions of this section, after a judgment of conviction and hearing in accordance with § 23-19.1-18.1, the court may order the defendant to pay the cost of restoring to its original state the area where hazardous wastes were unlawfully stored, treated, or disposed.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-18; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-18; P.L. 1979, ch. 265, § 1; P.L. 1980, ch. 255, § 4; P.L. 1982, ch. 337, § 1; P.L. 1983, ch. 69, § 1; P.L. 1984, ch. 283, § 1; P.L. 1984, ch. 330, § 1; P.L. 1985, ch. 298, § 1; P.L. 1989, ch. 542, § 50; P.L. 2007, ch. 187, § 1; P.L. 2007, ch. 213, § 1.)



Chapter 23-19.1-18.1 - Determination of restoration costs  Judgment  Other relief not precluded.

§ 23-19.1-18.1 Determination of restoration costs  Judgment  Other relief not precluded.  (a) In any case where the court is of the opinion that the sentence should consist of or include the amount of the cost of restoring to its original state the area where hazardous wastes were stored, treated, or disposed of in violation of the provisions of this chapter, the court shall order a hearing to determine the amount of the cost of the restoration. For the purposes of this section, the "original state of the area" means the reasonably ascertainable condition of the property immediately prior to the unlawful storage, treatment, or disposal, or, if impracticable to determine the condition, then it shall be the reasonable environmentally sound condition of the property. The order must be filed with the clerk of the court and must specify a date for the hearing not less than ten (10) days after the filing of the order.

(b) Upon receipt of the order, the clerk of the court must send a notice of the hearing to the defendant, the defendant's legal counsel, and the attorney general. The notice must specify the time and place of the hearing and the fact that the purpose of the hearing is to determine the amount of the cost of restoring to its original state the area where hazardous wastes were stored, treated, or disposed unlawfully.

(c) When the defendant appears for the hearing, the court must ask the defendant whether he or she wishes to make any statement or offer any evidence with respect to the amount of the cost of restoring to its original state the area where hazardous wastes were stored, treated, or disposed unlawfully.

(d) At any hearing held pursuant to this section, the burden of proof rests upon the state, which shall be represented by the attorney general. A finding as to the amount of the cost of restoring to its original state the area where hazardous wastes were stored, treated, or disposed unlawfully must be based upon a preponderance of the evidence. The defendant shall be permitted to rebut any evidence offered by the state.

(e) In all cases, the court shall enter its findings and judgment upon the record at the conclusion of the hearing.

(f) The judgment may require the defendant to pay an amount for the restoration of the property or to perform duties of restoration or both. Where the cost of restoration cannot be wholly determined by the evidence, the court may order the defendant to pay an amount that reasonably approximates the total cost of restoration or may require the defendant to finance the restoration without a determination as to amount.

(2) When the court orders the defendant to pay an amount for the restoration of the property, the amount shall be paid to the department of environmental management and shall be used exclusively by the department of environmental management for the restoration of the property.

(3) Where the court orders the defendant to perform duties of restoration to the property, the court may authorize the department of environmental management to supervise and report to it on the conduct of the duties.

(4) In order to most likely assure the restoration of the property, where there are two or more defendants, the court may apportion the costs or assign the performance of duties of restoration, or both, between or among the defendants as the interests of justice may appear to the court.

(5) Defendants may be ordered by the court to reimburse the state for any administrative costs incurred by the state or its agents in conjunction with restoration work.

(g) The provisions of this section shall not preclude the state or attorney general or the department of environmental management from seeking any other relief authorized by other statute or common law.

History of Section.
(P.L. 1982, ch. 337, § 2; P.L. 1984, ch. 403, § 1.)



Chapter 23-19.1-18.2 - Limitation of prosecutions.

§ 23-19.1-18.2 Limitation of prosecutions.  No person shall be convicted of any offense for any violation of this chapter or any rule or regulation of the department, unless the complaint or warrant for the violation shall have been issued within seven (7) years from the time that the facts constituting the offense or violation shall have become known to the department or law enforcement authorities.

History of Section.
(P.L. 1986, ch. 153, § 2; P.L. 1989, ch. 535, § 4.)



Chapter 23-19.1-18.3 - Prohibiting business due to conviction of certain acts.

§ 23-19.1-18.3 Prohibiting business due to conviction of certain acts.  Any person, firm, or corporation engaged in the business of collecting and/or disposing of hazardous waste, which has been convicted of violating any statute relating to bribery, fraud, or bid-rigging in this state or in any other state in this country, shall for a period of three (3) years from the date of conviction, be prohibited from doing business in this state.

History of Section.
(P.L. 1989, ch. 506, § 2.)



Chapter 23-19.1-19 - Interstate cooperation.

§ 23-19.1-19 Interstate cooperation.  The Rhode Island general assembly encourages cooperative activities by the department with other states for the improved management of hazardous wastes; for improved, and so far as is practicable, uniform state laws relating to hazardous waste management; and compacts between this and other states for the improved management of hazardous wastes.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-19; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-19.)



Chapter 23-19.1-20 - Liberal construction  Severability.

§ 23-19.1-20 Liberal construction  Severability.  The provisions of this chapter shall be interpreted and construed liberally in aid of its declared purpose. If any provision of this chapter, or of any rule or regulation issued under this chapter, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule or regulation shall not be affected by the invalidity. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1978, ch. 229, § 1; G.L. 1956, § 23-46.2-20; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-20.)



Chapter 23-19.1-21 - Applicability of chapter  No effect on public utilities and carriers.

§ 23-19.1-21 Applicability of chapter  No effect on public utilities and carriers.  Nothing in this chapter shall be construed as affecting or in any way invalidating any existing regulatory jurisdiction and authority pursuant to title 39, as amended, of the public utilities commission and the division of public utilities and carriers over motor vehicles, railroads, or other modes of transportation, or over the use, storage, and transportation of liquefied natural gas, as the term is defined in § 39-1-2, or any other existing regulatory jurisdiction and authority as set forth in any other statute of the general laws of the state.

History of Section.
(P.L. 1978, ch. 229, § 7; G.L. 1956, § 23-46.2-21; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.1-21; P.L. 2008, ch. 475, § 57.)



Chapter 23-19.1-22 - Liability for unauthorized transportation, storage, or disposal.

§ 23-19.1-22 Liability for unauthorized transportation, storage, or disposal.  (a) Any person who shall violate the provisions of this chapter through the transportation, storage, or disposal of hazardous wastes in a manner or location not authorized by this chapter or the rules and regulations promulgated pursuant to this chapter, or who shall have caused the unauthorized transportation, storage, or disposal of hazardous wastes shall be absolutely liable for the cost of containment, cleanup, restoration, and removal of the hazardous wastes, and for all damages, losses, or injuries, including environmental, which result directly or indirectly from the discharge.

(b) Proceedings brought pursuant to this section shall be instituted by filing a complaint in the superior court.

(c) The state, by and through the department of environmental management, is the trustee of the air, water, fish, and wildlife of the state. An action brought pursuant to the provisions of this chapter with respect to environmental damage may be brought by the attorney general or the director of the department of environmental management in the name of the state as trustee for those natural resources.

(d) The court may award treble the amount of the costs, damages, losses, or injuries whenever it finds that a person has stored, disposed, or transported hazardous wastes in violation of this chapter or the rules and regulations promulgated pursuant to this chapter in a willful and knowing manner.

History of Section.
(P.L. 1979, ch. 265, § 2; P.L. 1984, ch. 403, § 1.)



Chapter 23-19.1-23 - Environmental response fund.

§ 23-19.1-23 Environmental response fund.  There is established a separate fund within the general fund to be called the environmental response fund which shall be administered by the general treasurer in accordance with the same laws and fiscal procedures as the general funds of the state. The fund shall consist of any sums as the state may appropriate, or sums recovered by any action brought under the authority of this chapter or chapter 18.9 and are appropriated to the director for the following purposes:

(1) Initial response activities. These activities shall include, but not be limited to, record analysis, site visits, and producing remedial and investigatory reports.

(2) Site evaluation activities. These activities shall include, but not be limited to, site mapping, installation of wells and equipment, collection, monitoring, and analysis of samples of air, soil, and/or water, production of reports and implementation and maintenance of necessary technology, and equipment for complete remedial action.

(3) Emergency response action. These activities shall include, but not be limited to, waste disposal or spill response, analysis, containment, and cleanup, temporary resident relocation during the emergency response activities.

(4) State remedial response action. These activities shall include, but not be limited to, removal of contamination or waste installation of a temporary water supply ground water treatment and site closure.

(5) Additional activities. These activities shall include, but not be limited to, professional training for employees, public information, and education.

(6) Enforcement and personnel activities. These funds may also be used to support activities related to enforcement of the provisions of this chapter, legal activities to enforce the provisions of this chapter and secure contributions from culpable parties, and ancillary services, personnel, or equipment to support the activities enumerated in this section.

History of Section.
(P.L. 1984, ch. 403, § 2; P.L. 1985, ch. 298, § 1; P.L. 1990, ch. 148, § 2.)



Chapter 23-19.1-24 - Administration of the fund.

§ 23-19.1-24 Administration of the fund.  The department of environmental management shall prepare and adopt rules and regulations and establish procedures consistent with the purposes of § 23-19.1-23.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-25 - Bonds authorized  Maturity  Certification and execution.

§ 23-19.1-25 Bonds authorized  Maturity  Certification and execution.  (a) The general treasurer is authorized and empowered, with the approval of the governor and in accordance with the provisions of this chapter, to issue bonds in the name and behalf of the state and in any amounts as may be specified in an amount not to exceed five million dollars ($5,000,000) by the governor to be designated as "environmental response fund of 1984." The bonds shall be in denominations of one thousand dollars ($1,000) each or multiples of this amount, and shall be payable in any coin or currency of the United States which, at the time of payment, shall be legal tender for public or private debts. The bonds shall bear any date or dates, mature at any time or times not exceeding twenty (20) years from their respective date of issue, bear interest payable semiannually at any rate or different varying rates, be payable at any time or times, at any place or places, be subject to any terms of recall or redemption, with or without premium, be in any form with or without interest coupons attached carrying any registration, conversion, reconversion, transfer, debt requirement, acceleration, and other provisions as may be fixed by the general treasurer, with the approval of the governor, upon each issue of these bonds at the time of each issue.

(b) Whenever the governor shall approve the issuance of the bonds, the governor shall certify his or her approval to the secretary of state; the general treasurer shall countersign the bonds and affix the seal of the state. The approval of the governor shall be endorsed on each bond approved with a facsimile of the governor's signature.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-26 - Depositing bond proceeds in environmental response fund.

§ 23-19.1-26 Depositing bond proceeds in environmental response fund.  The general treasurer is directed to deposit the proceeds of the sale of the bonds, including any premium or premiums and any accrued interest which may be received from the sale of these, in one or more of the depositories in which the funds of the state may be lawfully kept, in the account to be known as "environmental response fund" to be used for the purposes of § 23-19.1-23.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-27 - Temporary notes.

§ 23-19.1-27 Temporary notes.  (a) The general treasurer is authorized and empowered, with the approval of the governor, and in accordance with the provisions of this chapter, to borrow upon temporary notes issued in anticipation of the issuance of the bonds in the name and behalf of the state, sums of money for the purposes set forth in § 23-19.1-23.

(b) The notes shall be signed by the general treasurer and countersigned by the secretary of state and shall be issued at any time or times, in any amounts, at any rates of interest, with any provisions of repayment, with or without premium, acceleration, and other terms as may be fixed by the general treasurer, with the approval of the governor.

(c) The notes may be issued for periods not exceeding two (2) years and may be refunded or renewed by the issue of other notes for periods not exceeding two (2) years, but the notes, including all refundings and renewals of these, shall bear maturity dates not later than five (5) years from the date of each original issue. The total sum of the terms of the notes plus the term of the bonds, which the issuance of the notes anticipate, shall not exceed twenty-five (25) years in duration.

(d) The proceeds of the sale of the notes, inclusive of any premiums and any accrued interest which may be received from the sale of these, shall be applied to the purposes for which the notes are issued, and shall be deposited by the general treasurer in the account described in § 23-19.1-26.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-28 - Advances from general fund in anticipation of the issue of notes or bonds.

§ 23-19.1-28 Advances from general fund in anticipation of the issue of notes or bonds.  The general treasurer is authorized, with the approval of the governor, in the anticipation of the issue of notes or bonds under the authority of this chapter, to advance to the fund, to be used for the purposes specified in § 23-19.1-23, any funds of the state not specifically held for any purpose; provided, that all the advances shall be returned to the general fund forthwith upon the receipt by the fund of proceeds from the issue of notes or bonds.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-29 - Bonds and notes tax exempt general obligation of state.

§ 23-19.1-29 Bonds and notes tax exempt general obligation of state.  All bonds and notes issued under the authority of this chapter shall be exempt from taxation in the state and shall be general obligations of the state, and the full faith and credit of the state is pledged for the due payment of the principal and the interest on the bonds and notes as the bonds and notes become due.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-30 - Terms and conditions of sales  Applications of premiums and accrued interest  Validity not affected by change in office.

§ 23-19.1-30 Terms and conditions of sales  Applications of premiums and accrued interest  Validity not affected by change in office.  (a) Any bond or note issued under the authority of this chapter shall be sold at not less than the principal amount of these bonds on any terms and conditions as the general treasurer, with the approval of the governor, shall be deemed to be for the best interest of the state. The purchaser of the bonds or notes shall pay accrued interest to the date of delivery of the bonds or notes.

(b) These premiums or accrued interest which may be received as the result of the sale of the bonds or notes shall be applied to the payment of debt service costs.

(c) Any bonds or notes issued under the provisions of this chapter and coupons on any bonds, if properly executed by the manual or facsimile signature of officers of the state in office on the date of execution, shall be valid and binding according to their tenor, notwithstanding that before their delivery and payment for them, any or all the officers shall for any reason have ceased to hold office.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-31 - Investment of receipts pending expenditures.

§ 23-19.1-31 Investment of receipts pending expenditures.  All moneys in the fund not immediately required for payment pursuant to the provisions of this chapter may be invested by the state investment commission, as established by chapter 10 of title 35, pursuant to the provisions of chapter 10 of title 35; provided, that the securities in which the fund is invested shall remain a part of the funds as shall other securities for which these may from time to time, pursuant to the chapter, be exchanged and; provided, that the income from the investment shall become part of the fund, and shall be used to the extent possible to pay debt service costs.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-32 - Amortization.

§ 23-19.1-32 Amortization.  For the purpose of paying any expenses incurred by the general treasurer in the issuance of the bonds or notes under the authority of this chapter and any interest and any principal becoming payable on the bonds or notes issued under the authority of this chapter and then outstanding, the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the expenses, interest, and principal out of the fund. In the event that the amount available in the fund is not sufficient for this purpose, a sum sufficient is annually appropriated out of any money in the treasury not otherwise appropriated for the payment of the expenses, interest, and principal.

History of Section.
(P.L. 1984, ch. 403, § 2.)



Chapter 23-19.1-33 - Notice of hazardous waste disposal violation.

§ 23-19.1-33 Notice of hazardous waste disposal violation.  Whenever the director issues a notice of violation and order pursuant to this chapter that disposal of hazardous waste has occurred onto or into real property or in any landfill not permitted under the provisions of this chapter, the director shall cause the notice or a summary of the substance of the notice to be sent to the chief executive officer of the city or town and president of the city or town council and to be filed in the land evidence records of the city or town where the real property or landfill is located with respect to the real property or landfill, stating the substance and findings of the director's determination. When the notice of violation and order has been complied with or vacated, the director shall file a notice rescinding the notice of violation and order in the land evidence records with respect to the real property or landfill.

History of Section.
(P.L. 1986, ch. 165, § 1; P.L. 1991, ch. 215, § 1.)



Chapter 23-19.1-34 - Hazardous waste haulers  Drivers license and certificate required.

§ 23-19.1-34 Hazardous waste haulers  Drivers license and certificate required.  No driver shall operate a vehicle hauling hazardous waste as defined in this chapter, unless the driver possesses a valid license of the appropriate class and a hazardous waste driver's certificate issued by the department of environmental management. Applicants for the certificate shall present evidence to the department of environmental management that they have successfully completed the hazardous waste material hauler driver training course developed by the department of environmental management and conducted by the employer, holder of the transporter's permit pursuant to § 23-19.1-10. The course shall specifically include training in transfer, handling, and spillage of hazardous waste materials, before a certificate may be issued. Certificates shall be issued only to applicants qualified by examinations prescribed and conducted by the employer or holders of the transporter's permits. The employer or holder of the transporter's permit shall certify to the director of the department of environmental management that the driver/applicant has successfully completed the course and test.

History of Section.
(P.L. 1987, ch. 602, § 1.)



Chapter 23-19.1-35 - Denial or revocation of hazardous waste material driver's certificate.

§ 23-19.1-35 Denial or revocation of hazardous waste material driver's certificate.  (a) The department of environmental management shall deny any application for the issuance of a hazardous waste materials driver's certificate made by an applicant who has been convicted, within the last three (3) years preceding the applicant's application for the certificate, of any violation involving driving while under the influence of intoxicating liquor or drugs, or both, or reckless driving, or the applicant's driving privilege is, or has been, under suspension, revocation, or probation by the division for a cause involving unsafe operation of a motor vehicle.

(b) The department of environmental management shall revoke the hazardous waste materials drivers' certificate of any holder, who, after issuance of the certificate, is convicted of any violation of driving under the influence of intoxicating liquor, or drugs, or both, or reckless driving, or who has had the driving privilege suspended or revoked by the division of motor vehicles for a cause involving the unsafe operation of a motor vehicle, or is found by the division to be a negligent operator.

(c) The department of environmental management may revoke the hazardous waste materials driver's certificate of any holder for any cause, whether existing before or after the issuance of the certificate, which would either authorize or require the department of environmental management to refuse to issue a certificate.

(d) The division of motor vehicles shall provide records to the department of environmental management pursuant to the requirements of this chapter.

History of Section.
(P.L. 1987, ch. 602, § 1.)



Chapter 23-19.1-36 - Suspension of transporters permit upon violation of § 23-19.1-33.

§ 23-19.1-36 Suspension of transporters permit upon violation of § 23-19.1-33.  Violation of § 23-19.1-33 shall cause the suspension of the transporters permit issued pursuant to § 23-19.1-10, until the time as the employer or holder of the transporters permit shall provide the department of environmental management with evidence of certification of the driver/applicant.

History of Section.
(P.L. 1987, ch. 602, § 1.)






Chapter 23-19.2 - Local Health Regulations

Chapter 23-19.2-1 - General regulations of cities and towns.

§ 23-19.2-1 General regulations of cities and towns.  The councils of the several cities and towns may make any rules and regulations that they shall deem necessary to regulate and control the construction, location, and maintenance of all places for keeping animals, may provide for the summary removal or reconstruction of these places that shall be deemed by them detrimental to the public convenience and welfare, and may make rules and regulations prescribing the time and manner of removing manure from them and for the driving of animals through the highways; and every person violating any ordinance, rule, or regulation made pursuant to this section, shall be fined fifty dollars ($50.00), to be recovered upon complaint and warrant before any district court to the use of the city or town where the violation shall occur.

History of Section.
(G.L. 1896, ch. 91, § 20; G.L. 1909, ch. 107, § 20; G.L. 1923, ch. 119, § 20; G.L. 1938, ch. 601, § 19; G.L. 1956, § 23-19-1; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-1.)



Chapter 23-19.2-2 - Regulation of removal of night soil and cleaning of cesspools and septic tanks.

§ 23-19.2-2 Regulation of removal of night soil and cleaning of cesspools and septic tanks.  The council of any city or town is authorized and empowered to make regulations for the removal and disposal of night soil and the contents of cesspools and septic tanks and the storing of stable manure in the city or town, may issue licenses to any person or persons for conducting the business of removing night soil and the contents of cesspools and septic tanks, may revoke or suspend the licenses issued for this purpose, and may fix the fee for these licenses; provided, that no license shall be issued by any city or town until the proposed location and means of disposal of these materials shall first have been approved in writing by the state director of health.

History of Section.
(G.L. 1896, ch. 91, § 21; G.L. 1909, ch. 107, § 21; G.L. 1923, ch. 119, § 21; G.L. 1938, ch. 601, § 20; G.L. 1956, § 23-19-2; P.L. 1966, ch. 51, § 1; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-2.)



Chapter 23-19.2-3 - Violation of regulations.

§ 23-19.2-3 Violation of regulations.  Any person violating any of the regulations or orders made by any city or town council under the provisions of § 23-19.2-2 shall be fined not to exceed one hundred dollars ($100), or be imprisoned for a term not to exceed thirty (30) days, to be enforced on complaint and warrant in the district court.

History of Section.
(G.L. 1896, ch. 91, § 22; G.L. 1909, ch. 107, § 22; G.L. 1923, ch. 119, § 22; G.L. 1938, ch. 601, § 21; G.L. 1956, § 23-19-3; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-3.)



Chapter 23-19.2-4 - Order for removal of refuse, solid waste, filth, or nuisance  Penalty for failure to comply.

§ 23-19.2-4 Order for removal of refuse, solid waste, filth, or nuisance  Penalty for failure to comply.  Any city or town council may order the owner or occupant of any premises in the city or town to remove at his or her own expense any nuisance, refuse, solid waste, source of filth, or filth, found on these premises, within twenty-four (24) hours, or any other time as the council may deem reasonable, after the service of the notice as prescribed in § 23-19.2-5; and if the owner or occupant neglects so to do, he or she shall be fined not exceeding fifty dollars ($50.00) for every day during which he or she knowingly permits the nuisance, refuse, solid waste, source of filth, or filth, to remain after the time prescribed for its removal, to be recovered to and for the use of the city or town.

History of Section.
(G.L. 1896, ch. 91, § 1; G.L. 1909, ch. 107, § 1; G.L. 1923, ch. 119, § 1; G.L. 1938, ch. 601, § 1; G.L. 1956, § 23-19-4; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-4; P.L. 1985, ch. 57, § 1.)



Chapter 23-19.2-5 - Service of notice to remove refuse, solid waste, overgrowth or filth.

§ 23-19.2-5 Service of notice to remove refuse, solid waste, overgrowth or filth.  (a) The notice shall be in writing signed by the city or town clerk or designee and served upon the owner or occupant in accordance with subdivision (1) or (2) as follows:

(1) The notice shall be served upon:

(i) An individual by delivering a copy of the notice to him or her personally or by leaving copies of the notice at his or her dwelling house or usual place of abode with some person of suitable age and discretion residing there or by delivering a copy of the notice to an agent authorized by appointment or by law to receive this notice;

(ii) Upon a person for whom a guardian or conservator has been appointed by serving copies of the notice upon this guardian or conservator;

(iii) Upon a public or private corporation, domestic or foreign, by delivering a copy of the notice to an officer, a managing or general agent, or by leaving a copy of the notice at the office of the corporation with a person employed there, or by delivering a copy of the notice to an agent authorized by appointment or by law to receive service of process.

(2) Notice shall be served by mailing a copy of the notice to the individual or corporation by regular and registered or certified mail, return receipt requested, or by any other method ordered by the court to give this individual or corporation notice of the action and sufficient time to prepare any defense.

(b) If two (2) notices of violation are unanswered, then the municipal court judge has discretion to hold the violator in default for any fine imposed.

History of Section.
(G.L. 1896, ch. 91, § 2; G.L. 1909, ch. 107, § 2; G.L. 1923, ch. 119, § 2; G.L. 1938, ch. 601, § 2; G.L. 1956, § 23-19-5; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-5; P.L. 1985, ch. 57, § 1; P.L. 1997, ch. 232, § 1.)



Chapter 23-19.2-6 - Removal of refuse, solid waste, or filth.

§ 23-19.2-6 Removal of refuse, solid waste, or filth.  If the owner or occupant fails to comply with the order, the city or town council may cause the nuisance, source of filth, refuse, solid waste, or filth to be removed; and all expenses incurred by the city or town shall be paid by the owner, occupant, or other person who caused or permitted the refuse, solid waste, or filth to be recovered in an action brought in the name of the city or town. Any expenses not paid within thirty (30) days after notice is served in accordance with § 23-19.2-5 shall be a lien against the real property. The lien shall be recorded with the records of land evidence of the municipality, and the lien shall incur legal interest from the date of recording. The cost incurred by the city or town, plus the interest shall be added to the amount of taxes due on said real estate, if any. The tax collector of the city or town shall have the same powers and shall be subject to the same duties with respect to this claim as in the case of the annual taxes upon real estate, and the provisions of law relative to the collection of any annual taxes, the sale or taking of land for the nonpayment of these taxes and the redemption of this sold and taken land shall apply to this claim.

History of Section.
(G.L. 1896, ch. 91, § 3; G.L. 1909, ch. 107, § 3; G.L. 1923, ch. 119, § 3; G.L. 1938, ch. 601, § 3; G.L. 1956, § 23-19-6; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-6; P.L. 1985, ch. 57, § 1; P.L. 1997, ch. 321, § 1.)



Chapter 23-19.2-7 - Ordinances for abatement of nuisances.

§ 23-19.2-7 Ordinances for abatement of nuisances.  The city or town councils of the several cities and towns may pass any ordinances, not inconsistent with chapter 1 of title 10, as they may deem most effectual for the prevention, suppression, or abatement of any nuisance as is described in §§ 11-30-1 or 11-30-2, or the councils may remove or cause to be removed the nuisance, in the manner provided by law for the removal of other nuisances.

History of Section.
(G.L. 1896, ch. 92, § 6; G.L. 1909, ch. 108, § 6; G.L. 1923, ch. 120, § 6; G.L. 1938, ch. 601, § 23; G.L. 1956, § 23-19-7; P.L. 1967, ch. 116, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-7.)



Chapter 23-19.2-8 - Notice to vacate unfit dwellings  Penalties for disobedience.

§ 23-19.2-8 Notice to vacate unfit dwellings  Penalties for disobedience.  The city and town councils of the several cities and towns when satisfied upon examination that any cellar, rooms, tenement, or building in its city or town, occupied as a dwelling place, has become, by reason of the number of occupants or want of cleanliness or other cause, unfit for occupation as a dwelling place or a cause of nuisance to the occupants or the public, may issue a notice in writing to the occupants or any of them, requiring the premises to be put in proper condition as to cleanliness, or, may require the occupants to remove or quit the premises, within any time as the council may deem reasonable. If these notified persons, or any of them, neglect or refuse to comply with the terms of the notice, the council may cause the premises to be properly cleansed at the expense of the owners, or may remove the occupants forcibly and close up the premises; and the premises shall not be occupied as a dwelling place without the consent and permission of the council. If the owner after this occupies, or knowingly permits the premises to be occupied, without permission and consent, the owner shall be fined not exceeding fifty dollars ($50.00) for each day of occupation, or permission to occupy the premises, to be recovered to and for the use of the city or town.

History of Section.
(G.L. 1896, ch. 91, § 4; G.L. 1909, ch. 107, § 4; G.L. 1923, ch. 119, § 4; G.L. 1938, ch. 601, § 4; G.L. 1956, § 23-19-9; P.L. 1967, ch. 116, § 1; G.L. 1956, § 23-19-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-8.)



Chapter 23-19.2-9 - Local regulations as to cattle.

§ 23-19.2-9 Local regulations as to cattle.  The town council of any town, or the city council of any city, may establish any regulations as they may deem proper in reference to cattle or other animals coming from outside this state by railroad, for the health and safety of the cattle and other animals, for preventing the obstruction of the public highways by them, for the safety of the people who may have occasion to use the highways, and with reference to the slaughtering or selling of the cattle or other animals, or the flesh of these, for human food, within the limits of their town or city.

History of Section.
(G.L. 1896, ch. 40, § 13; G.L. 1909, ch. 50, § 13; G.L. 1923, ch. 51, § 13; G.L. 1938, ch. 333, § 13; G.L. 1956, § 23-2-2; P.L. 1968, ch. 142, § 1; G.L. 1956, § 23-19-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-29.2-9.)



Chapter 23-19.2-10 - Penalties for breach of regulations.

§ 23-19.2-10 Penalties for breach of regulations.  The city and town councils shall affix penalties for the breach of the rules and regulations made by them, not exceeding three hundred dollars ($300) fine, or six (6) months imprisonment, for any one offense, unless provided by law, the fine to inure one-half ( 1/2) of this amount to the use of the complainant, and one-half ( 1/2) of this amount to the use of the city or town.

History of Section.
(G.L. 1896, ch. 40, § 14; G.L. 1909, ch. 50, § 14; G.L. 1923, ch. 51, § 14; G.L. 1938, ch. 333, § 14; G.L. 1956, § 23-2-3; P.L. 1968, ch. 142, § 1; G.L. 1956, § 23-19-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-10.)



Chapter 23-19.2-11 - Percolation tests and ground water determinations.

§ 23-19.2-11 Percolation tests and ground water determinations.  Whenever a percolation test and/or ground water determination is required on any property within this state, the registered professional engineer or registered surveyor conducting the tests shall notify the city or town engineering department where the tests are to be taken, in writing, of the date and location of the tests, at least seven (7) days prior to the taking of the tests.

History of Section.
(P.L. 1926, ch. 85, § 1; G.L. 1923, § 23-19-11; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.2-11.)






Chapter 23-19.3 - Sanitarians

Chapter 23-19.3-1 - Definitions.

§ 23-19.3-1 Definitions.  The following words as used in this chapter shall, unless the context requires otherwise, have the following meanings:

(1) "Division" means the division of professional regulation in the department of health.

(2) "Sanitarian" means a person with broad basic education experience in the field of environmental health sciences and technology, and who is qualified to carry out instructional and surveillance duties and enforce the laws in the field of environmental health.

History of Section.
(P.L. 1970, ch. 62, § 1; G.L. 1956, § 23-48-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.3-2; P.L. 1981, ch. 210, § 1; G.L. 1956, § 23-19.3-1.)



Chapter 23-19.3-2 - Division of professional regulation  Powers and duties.

§ 23-19.3-2 Division of professional regulation  Powers and duties.  The division of professional regulation shall have the following powers and duties:

(1) To prepare and establish regulations governing registration of sanitarians.

(2) To appoint persons to prepare and administer examinations to applicants for registration as sanitarian.

History of Section.
(P.L. 1970, ch. 62, § 1; G.L. 1956, § 23-48-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.3-3; P.L. 1981, ch. 210, § 1; G.L. 1956, § 23-19.3-2.)



Chapter 23-19.3-3 - Qualification for registration.

§ 23-19.3-3 Qualification for registration.  The division of professional regulation shall establish the minimum educational and experience qualifications which applicants must possess before being allowed to take the examinations for registration as sanitarians and may, in a similar manner, provide for the issuance of certificates of registration without examination to persons holding certificates of registration or licenses as sanitarians under the laws of another state, where the requirements are substantially equivalent or exceed the requirements of this state.

History of Section.
(P.L. 1970, ch. 62, § 1; G.L. 1956, § 23-48-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.3-4; P.L. 1981, ch. 210, § 1; G.L. 1956, § 23-19.3-3.)



Chapter 23-19.3-4 - Ad hoc committee.

§ 23-19.3-4 Ad hoc committee.  The director of health may establish, as the director deems necessary, an ad hoc committee of three professional environmental health scientists who are registered sanitarians with 10 or more years' experience in the field of environmental health services to assist the division of professional regulation in establishing any standards deemed necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 210, § 1.)



Chapter 23-19.3-5 - Application for registration  Examination  Issuance of certificate.

§ 23-19.3-5 Application for registration  Examination  Issuance of certificate.  (a) A person who desires to be registered as a sanitarian shall file with the division of professional regulation an application upon a form to be prescribed and furnished by the division of professional regulation. He or she shall include in the application, under oath, his or her qualifications as a sanitarian. The application shall be accompanied by a registration fee as set forth in § 23-1-54.

(b) If the division of professional regulation deems the education qualifications of the applicant are satisfactory and if he or she passes an examination, both written and oral, satisfactory to the division of professional regulation, the division shall issue him or her a certificate of registration. The certificate of registration shall expire at the end of the calendar year, and may be renewed on or before January fifteenth (15th) of the following year. The fee for renewal of a certificate of registration shall be as set forth in § 23-1-54.

History of Section.
(P.L. 1970, ch. 62, § 1; G.L. 1956, § 23-48-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.3-5; P.L. 1979, ch. 351, § 8; P.L. 1986, ch. 388, § 1; P.L. 2001, ch. 77, art. 14, § 31; P.L. 2007, ch. 73, art. 39, § 18; P.L. 2012, ch. 241, art. 9, § 43.)



Chapter 23-19.3-6 - Designation of registered sanitarian.

§ 23-19.3-6 Designation of registered sanitarian.  Any person to whom a certificate of registration as a sanitarian has been issued shall have the right to use after his name the title "registered sanitarian" or the letters "R.S." No other person shall assume the title or use the letters or any other words, letters, or writing to indicate that he or she is a registered sanitarian.

History of Section.
(P.L. 1970, ch. 62, § 1; G.L. 1956, § 23-48-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.3-6.)



Chapter 23-19.3-7 - Restricted receipts.

§ 23-19.3-7 Restricted receipts.  From the proceeds of any fees collected pursuant to the provisions of this chapter, there is created a restricted receipts account which shall be used for the general purposes of the division of professional regulation within the Rhode Island department of health.

(a) No person, firm, corporation, partnership, or association shall engage in the business of pumping, cleaning, and/or transporting septage, industrial wastes, or oil waste unless a license is obtained from the department of environmental management.

(b) Any person, firm, corporation, partnership or association who desires to engage in this business shall submit in writing in any form as is required by the department, an application for a license to engage in this business.

History of Section.
(P.L. 1989, ch. 126, art. 26, § 19.)






Chapter 23-19.3.1 - Residential Sanitary Sewer Connections

Chapter 23-19.3.1-1 - Purpose.

§ 23-19.3.1-1 Purpose.  The purpose of this chapter is: (1) to prevent the backflow of untreated sewage into residences which can cause damage to property, render the residence temporarily unfit for habitation and increase the risks to public health; and (2) to require new residential construction or substantially altered sewer connections to have check valves installed at the time of construction or alteration as a reasonable means of protecting public health and safety.

History of Section.
(P.L. 2006, ch. 580, § 1.)



Chapter 23-19.3.1-2 - Definitions.

§ 23-19.3.1-2 Definitions.  As used in this chapter:

(a) "Check valve" means a mechanical valve that permits gases and liquids to flow in only one direction, preventing process flow from reversing.

(b) "Dwelling unit" means a structure or portion of a structure providing complete, independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation, and containing a separate means of ingress and egress as defined in subsection 45-24-31(24) of the Rhode Island general laws.

(c) "New residential construction" means new buildings or portions thereof to be occupied as dwelling units or buildings and portions thereof changed for residential occupancy.

(d) "Substantially altered sewer connections" means any existing sewer connection that is replaced or expanded for use by a dwelling unit.

History of Section.
(P.L. 2006, ch. 580, § 1.)



Chapter 23-19.3.1-3 - Mandatory installation of check valves.

§ 23-19.3.1-3 Mandatory installation of check valves.  All new residential construction that will connect to a sanitary sewer system and any residential construction where the existing sewer connection will be substantially altered shall have a check valve installed, that is automatically activated, on the main building sewer line for purposes of protecting residents from the possible backflow of, and exposure to, untreated sewage.

History of Section.
(P.L. 2006, ch. 580, § 1.)



Chapter 23-19.3.1-4 - Enforcement.

§ 23-19.3.1-4 Enforcement.  The local building official is authorized to enforce the provisions of this chapter pursuant to those enforcement duties in § 23-17.3-108.1 and shall approve the connection to the sanitary sewer system only if a check valve has been installed. Such approval shall be consistent with the rules and regulations promulgated by the state building code standards committee in accordance with § 23-19.3.1-5.

History of Section.
(P.L. 2006, ch. 580, § 1.)



Chapter 23-19.3.1-5 - Rules and regulations.

§ 23-19.3.1-5 Rules and regulations.  The state building code standards committee shall adopt rules and regulations that will incorporate the standards in §§ 23-19.3.1-3 and 23-19.3.1-4 into the state building code as established in chapter 23-27.3 of the Rhode Island general laws.

History of Section.
(P.L. 2006, ch. 580, § 1; P.L. 2008, ch. 475, § 58.)






Chapter 23-19.4 - Septage, Industrial Wastes and Waste Oil Pumping, Cleaning and Transportation

Chapter 23-19.4-1 - Licenses  Applications.

§ 23-19.4-1 Licenses  Applications.  (a) No person, firm, corporation, partnership, or association shall engage in the business of pumping, cleaning, and/or transporting septage, industrial wastes, or oil waste unless a license is obtained from the department of environmental management.

(b) Any person, firm, corporation, partnership or association who desires to engage in such a business shall submit in writing in such form as is required by the department, an application for a license to engage therein.

History of Section.
(P.L. 1970, ch. 238, § 1; P.L. 1978, ch. 131, § 4; G.L. 1956, § 23-49-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.4-1.)



Chapter 23-19.4-2 - License fee  Expiration.

§ 23-19.4-2 License fee  Expiration.  Upon an application being approved, the department of environmental management shall issue a license to the applicant for a reasonable fee to cover the costs of administration. All licenses shall expire on June 30 of each year unless sooner suspended or revoked, and shall be renewable at a reasonable annual fee to cover the costs of administration.

History of Section.
(P.L. 1970, ch. 238, § 1; P.L. 1978, ch. 131, § 4; G.L. 1956, § 23-49-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.4-2.)



Chapter 23-19.4-3 - Rules and regulations.

§ 23-19.4-3 Rules and regulations.  The director of the department of environmental management shall have full power to make orders regulating the methods and equipment employed in the cleaning operations, the disposal of waste, and for the enforcement of this chapter.

History of Section.
(P.L. 1970, ch. 238, § 1; P.L. 1978, ch. 131, § 4; G.L. 1956, § 23-49-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.4-3.)



Chapter 23-19.4-4 - Penalty.

§ 23-19.4-4 Penalty.  Any person who willfully fails to comply with the provisions of this chapter shall, upon conviction, be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than thirty (30) days or both.

History of Section.
(P.L. 1970, ch. 238, § 1; P.L. 1978, ch. 131, § 4; G.L. 1956, § 23-49-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.4-4.)



Chapter 23-19.4-5 - Orders  Hearings  Appeals.

§ 23-19.4-5 Orders  Hearings  Appeals.  All compliance orders of the director of the department of environmental management and their enforcement, and all hearings and appeals by a person aggrieved by an order of the director, including his or her failure to issue a license authorized by this chapter, shall be in accordance with the provisions of § 42-17.1-2 and chapter 35 of title 42.

History of Section.
(P.L. 1970, ch. 238, § 1; P.L. 1978, ch. 131, § 4; G.L. 1956, § 23-49-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.4-5.)






Chapter 23-19.5 - Percolation Tests and Water Table Elevation Determinations

Chapter 23-19.5-1 - When test and determination and/or data required  Filing of results.

§ 23-19.5-1 When test and determination and/or data required  Filing of results.  (a) No parcel of real property that is not readily accessible to a public sewer system shall be advertised or represented as being for sale or other transfer or conveyance as a "buildable", or "developable" property, so called, unless the seller shall first apply for and receive from the department of environmental management either a valid certification of the property's suitability for development as part of a subdivision or a valid approval for the installation of an individual sewage disposal system(s) on the property.

(b) A public sewer shall be presumed to be readily accessible to a parcel of property if it is located within two hundred (200) feet of any property line of the parcel of property.

(c) Nothing in this section shall prohibit a person from selling a parcel of property as "raw land", so called, without making any representations as to its ability to be developed. In this case, the seller shall, at the first available opportunity, expressly advise any prospective buyer that the property has not been certified for development as part of a subdivision or approved by the department of environmental management as being suitable for the on-site disposal of sanitary sewage or other liquid waste. When conveying property in this manner, a seller shall not accept any offer, sign any purchase and sale agreement, complete any closing or enter into any other agreement for transfer or conveyance of property without requiring the buyer to acknowledge, in writing, that the property has not been approved by the department of environmental management as being suitable for the on-site disposal of sanitary sewage or other liquid waste.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-1; P.L. 1992, ch. 266, § 1.)



Chapter 23-19.5-2 - Certification by department of environmental management.

§ 23-19.5-2 Certification by department of environmental management.  (a) Prior to advertising or representing any parcel of property as being for sale or other transfer or conveyance as a "buildable" or "developable" property, so called, the seller shall cause a registered professional engineer or registered professional land surveyor to submit and receive approval of any applications, plans, specifications, fees, percolation tests, groundwater table elevation determinations and other compilations of information as may be required by the department of environmental management in order to certify the property's suitability for development as a subdivision or to approve or renew an approval for the installation of an individual sewage disposal system on the property. No building shall be erected on the property after this unless an approval for the installation of an individual sewage disposal system has been issued and remains valid in accordance with the rules and regulations of the department of environmental management.

(b) No subdivision certification or approval or renewal for the installation of an individual sewage disposal system shall be issued by the department unless the application for this certification, approval or renewal is accompanied by valid tests, determinations, and/or data in accordance with this chapter.

(c) All tests, determinations and/or data necessary for the design and installation of an individual sewage disposal system, compiled by a registered professional engineer or registered professional land surveyor after January 1, 1992 and certified in accordance with subsection (a) shall be considered valid, provided that at the time of application to install, construct or alter a system using these tests, determination, and/or data, that a registered professional engineer or registered professional land surveyor shall present to the department of environmental management an affidavit, in a form satisfactory to the department, stating that the tests, determinations and/or data are still valid and that there have been no significant changes to the property and/or surrounding properties that would adversely affect the validity of the tests, determinations, and/or data previously obtained and/or submitted.

(2) All tests, determinations and/or data necessary for the design and installation of an individual sewage disposal system, compiled by a registered professional engineer or registered professional land surveyor between July 21, 1987 and January 1, 1992 certified in accordance with subsection (a) shall be considered valid provided that at the time of application to install, construct, alter, or repair a system using the tests, determinations, and/or data, that a registered professional engineer or registered professional land surveyor shall present an affidavit, in form satisfactory to the department of environmental management, stating that the tests, determination and/or data are still valid and that there have been no significant changes to the property and/or surrounding properties that would adversely affect the validity of the tests, determinations, and/or data previously obtained and/or submitted; provided, however, that the director of the department of environmental management reserves the right to require additional tests, determinations and/or data for the design and installation upon the finding of good cause.

(d) When a person seeks to both renew tests, determinations, or data that have been relied upon by the department of environmental management in approving an application and seeks also to renew the approval, the application for renewal of the approval and tests, determinations and/or data shall be accompanied by the affidavit of a registered professional engineer or registered professional land surveyor, as described in subsection (c) of this section, and new or revised plans and specifications for the previously approved sewage disposal system that meet the department's current regulatory requirements.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-2; P.L. 1992, ch. 266, § 1; P.L. 1995, ch. 78, § 1.)



Chapter 23-19.5-3 - Costs of tests and determinations.

§ 23-19.5-3 Costs of tests and determinations.  Except as agreed to between the parties to a sale, the cost of the tests and determinations shall be borne by the buyer in the event that the sale is consummated. If the sale is not consummated for the reason that the department can make no certification, the cost of the tests and determinations shall be borne by the seller.

History of Section.
(P.L. 1976, ch. 269, § 1; G.L. 1956, § 23-55-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-3.)



Chapter 23-19.5-4 - Keeping of records  Regulations.

§ 23-19.5-4 Keeping of records  Regulations.  The department of environmental management shall keep the records of all percolation tests, ground water table elevation determinations performed, and also a record of all other required information for a period of at least fifteen (15) years. The director of environmental management may promulgate any rules and regulations as the director may deem necessary for the proper implementation of the provisions of this chapter. The director may authorize licensed designers of individual sewage disposal systems to make submittals under this chapter.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-4; P.L. 1996, ch. 273, § 3; P.L. 1996, ch. 291, § 3.)



Chapter 23-19.5-5 - Exclusion of certain property.

§ 23-19.5-5 Exclusion of certain property.  The requirements of this chapter shall not apply to any conveyance if the deed contains an express condition that the parties to it covenant that no building will be erected on this land during ownership by the grantee which will require sanitary sewage disposal, and a statement to that effect is filed with the department of environmental management. These requirements shall not apply to that portion of any tract of land in the conveyance upon which no building is to be erected.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-5; P.L. 2001, ch. 86, § 88.)



Chapter 23-19.5-6 - Waiver.

§ 23-19.5-6 Waiver.  All of the requirements of this chapter may be expressly waived in writing by all parties to a conveyance, provided the written waiver is executed by all parties to the sale and the waiver is filed with the department of environmental management prior to the transfer of the property.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-6.)



Chapter 23-19.5-7 - Violation  Penalty.

§ 23-19.5-7 Violation  Penalty.  Anyone found guilty of falsifying data or presenting misleading information to the department of environmental management shall be guilty of a misdemeanor.

History of Section.
(P.L. 1976, ch. 269, § 1; P.L. 1977, ch. 182, § 10; G.L. 1956, § 23-55-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-19.5-7.)



Chapter 23-19.5-8 - Violation  Rescission of real estate sale.

§ 23-19.5-8 Violation  Rescission of real estate sale.  Any person aggrieved or injured by the purchase of real property based on tests or data which are false or misleading, shall have the right to bring a court action within two (2) years after the fact becomes known to him or her, to rescind the sale and to be reimbursed the purchase price and costs directly incurred as a result of the false or misleading data.

History of Section.
(P.L. 1976, ch. 269, § 1; G.L. 1956, § 23-55-8; P.L. 1979, ch. 39, § 1: G.L. 1956, § 23-19.5-8.)



Chapter 23-19.5-9 - Applicability of 1992 amendments.

§ 23-19.5-9 Applicability of 1992 amendments.  On July 21, 1992, this section shall affect existing approvals, renewals, tests, determinations, and/or data as follows:

(1) All persons possessing valid, existing approvals that are based upon tests, determinations and/or data which will be more than five (5) years old at the time of the expiration of this approval may renew their tests, determinations and/or data for one five (5) year term by submitting to the department of environmental management a timely application for renewal, along with:

(i) An affidavit by a registered professional engineer or registered professional land surveyor, in a form satisfactory to the department, stating that the tests, determinations and/or data are still valid and that there have been no significant changes to the property and/or surrounding properties that would adversely affect the validity of the tests and data previously submitted; and

(ii) New or revised plans and specifications for the previously approved sewage disposal system that meet the department's current regulatory requirements.

(2) All tests, determinations and/or data that were compiled more than five (5) years prior to July 21, 1992 but subsequent to January 1, 1985, shall be considered valid to support a new application for approval of an individual sewage disposal system if the application is accompanied by the affidavit of a registered professional engineer or registered professional land surveyor, as described in subdivision (1)(i), and received by the department of environmental management within one hundred fifty (150) days of July 21, 1992. All tests, determinations and/or data qualifying for this exception shall be valid for five (5) years from the date of the approval of this application and shall not be subject to renewal.

History of Section.
(P.L. 1992, ch. 266, § 2.)



Chapter 23-19.5-9.1 - Applicability of the 1995 amendments.

§ 23-19.5-9.1 Applicability of the 1995 amendments.  Upon June 20, 1995, this section shall be applicable to all existing and future approvals of individual sewage disposal system applications, renewals, tests, determinations and/or data. Tests, determinations and/or data shall be considered valid for a period of five (5) years from the time of initial certification of this data by the department of environmental management or five (5) years from the date of initial approval by the department of environmental management of any individual sewage disposal system application design or individual sewage disposal system subdivision suitability where the tests, determinations and/or data were used, whichever occurred most recently. At any time after the initial five (5) year period all persons may renew their tests, determinations and/or data by submitting to the department of environmental management:

(1) An affidavit by a registered professional engineer or registered land surveyor in accordance with subsection (c) of § 23-19.5-2; and

(2) New or revised plans and applications for the proposed sewage disposal system that meet the department's current regulatory requirements.

History of Section.
(P.L. 1995, ch. 78, § 2.)






Chapter 23-19.6 - Used Oil Recycling

Chapter 23-19.6-1 - Title.

§ 23-19.6-1 Title.  This chapter shall be known and may be cited as the "Used Oil Recycling Act".

History of Section.
(P.L. 1980, ch. 22, § 1.)



Chapter 23-19.6-2 - Legislative findings.

§ 23-19.6-2 Legislative findings.  The legislature finds that over two million gallons (2,000,000 gals.) of used oil are generated each year in the state, less than half of which is presently reclaimed; that used oil is an increasingly valuable and scarce resource that can and should be recycled; and that legislation is needed to prevent the wasteful disposal of oil which causes economic loss and, when improperly disposed of, pollution of air, land, and water which endangers the public health and welfare.

History of Section.
(P.L. 1980, ch. 22, § 1.)



Chapter 23-19.6-3 - Policy.

§ 23-19.6-3 Policy.  It shall be the policy of the state to encourage the collection and recycling of oil to the maximum extent possible, by means which are economically feasible and environmentally sound, in order to conserve irreplaceable petroleum resources, preserve, and enhance the quality of human and natural environments, and protect public health and welfare.

History of Section.
(P.L. 1980, ch. 22, § 1.)



Chapter 23-19.6-4 - Definitions.

§ 23-19.6-4 Definitions.  As used in this chapter:

(1) "Director" means the director of the department of environmental management;

(2) "Person" means any individual, private or public corporation, partnership, cooperative, association, estate, municipality, political or jurisdictional subdivision, or government agency or instrumentality;

(3) "Recycle" means to prepare used oil for reuse as a petroleum product by refining, re-refining, reclaiming, reprocessing, or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil; provided, that the preparation or use is operationally safe, environmentally sound, and complies with all laws and regulations;

(4) "Used oil" means a petroleum based oil which, after sale to a consumer, through use, storage, or handling has become unsuitable for its original purpose and is suitable for recycling, and furthermore, is regulated under the Hazardous Waste Management Act of 1978, chapter 19.1 of this title, and the regulations promulgated pursuant to that act.

History of Section.
(P.L. 1980, ch. 22, § 1; P.L. 2000, ch. 268, § 1.)



Chapter 23-19.6-5 - Prohibited conduct.

§ 23-19.6-5 Prohibited conduct.  No person shall collect, transport, transfer, store, recycle, use, or dispose of used oil by discharge to sewers, drainage systems, surface or ground water, watercourses, or marine waters, or by incineration or deposit on land, unless in accordance with the Hazardous Waste Management Act, chapter 19.1 of this title, the Water Pollution Law, chapter 12 of title 46, and the Clean Air Act, chapter 23 of this title, and any regulation promulgated pursuant to them.

History of Section.
(P.L. 1980, ch. 22, § 1; P.L. 2008, ch. 475, § 59.)



Chapter 23-19.6-6 - Public education program.

§ 23-19.6-6 Public education program.  The director shall conduct a public education program to inform the public of the need for and the benefits of collecting and recycling used oil in order to conserve resources and preserve the environment. As part of this program, the director shall:

(1) Require persons regularly engaged in the business of selling lubricating or other oil in containers for use off the premises to post and maintain, at or near the point of display or sale, durable and legible signs informing the public of the illegality of improper disposal of used oil, and how and where used oil may be properly disposed of, including, whenever feasible, locations and hours of operation of conveniently located collection facilities;

(2) Establish, maintain, and publicize a used oil information center that will explain local, state, and federal laws and regulations governing used oil, and will inform holders of quantities of used oil on how and where and in what manner used oil may be properly disposed of;

(3) Encourage the use of labeling for oil containers and/or distribution of informational material with oil as it is sold, to inform the user of the importance of proper collection and disposal of used oil.

History of Section.
(P.L. 1980, ch. 22, § 1.)



Chapter 23-19.6-7 - Collection facilities.

§ 23-19.6-7 Collection facilities.  The director shall designate Rhode Island state motor vehicle inspection facilities and any other facilities it deems appropriate which are safe and conveniently located and which agree to serve as collection facilities for the deposit of used oil, at no cost to a person making the deposit. Each designated facility shall post and maintain a durable and legible sign readily visible in an appropriate place which indicates the facility is designated as a used oil disposal location. The designated facility shall install and maintain on the premises used oil collection containers, properly sheltered and protected to prevent spillage, seepage, or discharge of the used oil, and of sufficient size to handle returns of used oil and used oil containers. Each designated facility regularly shall remove and dispose or have removed and disposed by used oil collectors, the accumulated oil in a manner as required by law.

History of Section.
(P.L. 1980, ch. 22, § 1.)



Chapter 23-19.6-8 - Sale of recycled oil products.

§ 23-19.6-8 Sale of recycled oil products.  A person may represent any product made in whole or in part from used oil to be substantially equivalent to a product made from new oil for a particular end use, if substantial equivalency has been determined in accordance with rules prescribed by the federal trade commission under the federal Energy Policy and Conservation Act, 42 U.S.C. § 6201 et seq., or if the product conforms fully with the specifications applicable to that product made from new oil.

History of Section.
(P.L. 1980, ch. 22, § 1; P.L. 2008, ch. 475, § 59.)



Chapter 23-19.6-9 - State procurement of recycled oil products.

§ 23-19.6-9 State procurement of recycled oil products.  All officials of this state shall encourage the purchase of recycled oil products represented as substantially equivalent to products made from new oil in accordance with § 23-19.6-8 of this chapter.

History of Section.
(P.L. 1980, ch. 22, § 1.)






Chapter 23-19.7 - Hazardous Waste Management Facilities

Chapter 23-19.7-1 - Short title.

§ 23-19.7-1 Short title.  This chapter shall be known as and may be cited as the "Hazardous Waste Management Facilities Act".

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-2 - Legislative findings, policy, and intent.

§ 23-19.7-2 Legislative findings, policy, and intent.  The general assembly recognizes and declares that the people of the state desire to promote high standards of human health and a clean and wholesome environment; that industries within the state generate hazardous wastes in the course of their operations and have difficulty in obtaining appropriate hazardous waste management services at reasonable costs; that a shortage of environmentally acceptable and reasonably available hazardous waste management facilities threatens to undermine the high standards of human health, the clean and wholesome environment, and the continued economic growth which the people of the state desire to promote; that the technology and management practices presently exists to manage hazardous wastes without unacceptable risk to public health or the environment; and that it is necessary that a hazardous waste management facility siting process be established which protects the interests of all the state's citizens.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-3 - Definitions.

§ 23-19.7-3 Definitions.  The following words and phrases have the meanings ascribed to them in this section unless the context clearly indicates otherwise:

(1) "Chief elected official" means the mayor, elected city or town administrator or, in the absence of these officials, the city or town council president.

(2) "Chief executive officer" means the mayor, elected city or town administrator, appointed city or town manager or administrator, or, in the absence of these officials, the city or town council president.

(3) "Compensation," in the context of a siting or impact agreement, means any money, thing of value or economic benefit conferred by the developer on any city, town, or person under the terms and conditions specified in the siting or impact agreement established pursuant to this chapter.

(4) "Developer" means any person who proposes to site, construct, substantially alter, or operate a hazardous waste management facility as defined in this section.

(5) "Generator" means any hazardous waste generator as the term is defined for the purposes of the Hazardous Waste Management Act, chapter 19.1 of this title.

(6) "Hazardous waste" means hazardous waste as the term is defined for purposes of the Hazardous Waste Management Act, chapter 19.1 of this title.

(7) "Hazardous waste management facility" means hazardous waste management facility as that term is defined for purposes of the Hazardous Waste Management Act, chapter 19.1 of this title.

(8) "Host community" means a city or town of the state in which a developer proposes to site, construct, substantially alter, or operate a hazardous waste management facility.

(9) "Impact agreement" means a contract negotiated between, binding upon, and enforceable against a developer and a neighboring community as defined in this section. This agreement may address mitigation of or compensation for impacts likely to be experienced by a neighboring community as a consequence of the siting, construction, operation, or alteration of a hazardous waste management facility.

(10) "Local assessment committee" means a body established by a host or neighboring community for the specific purpose of negotiating a siting or impact agreement with a hazardous waste management facility developer.

(11) "Local governing body" means any town or city council, commission or other elective governing body now or after this vested by state statute, charter, or other law, with jurisdiction to initiate and adopt local ordinances.

(12) "Neighboring community" means a city or town which shares a common border with a host community as defined in this section, or which, absent a common border, lies in whole or in part within a one-mile radius of the lot or lots on which a developer proposes to site, construct, substantially alter, or operate a hazardous waste management facility.

(13) "On-site" means conducted at facilities which are located on property contiguous to or divided only by a public or private way from the source of generation, and which are solely owned and operated by the source and operated exclusively for the management of hazardous waste generated by the source.

(14) "Person" means an individual, trust, firm, joint stock company, or corporation (including a government or public corporation, political subdivision of a state, local government body, any interstate body or any local, state, or federal agency).

(15) "Public drinking water supply aquifer" means a groundwater reservoir and recharge area or areas which supplies or has been shown by competent hydrologic and water quality analysis to be capable of supplying water to any public water supply system as defined by the department of health under § 46-13-2.

(16) "Public drinking water supply reservoir" means a surface water body and related watershed area which supply water to any public water supply system as defined by the department of health under § 46-13-2.

(17) "Siting agreement" means a contract negotiated between, binding upon, and enforceable against a developer and a host community. This agreement may address any of a variety of issues of mutual concern including, but not limited to, the mitigation of or compensation for impacts likely to be experienced by the host community as a consequence of the siting, construction, operation, or alteration of a hazardous waste management facility.

(18) "State" means the state of Rhode Island and Providence Plantations.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-4 - Permitted use in areas zoned for process manufacturing  Regulation of uses in certain other areas.

§ 23-19.7-4 Permitted use in areas zoned for process manufacturing  Regulation of uses in certain other areas.  (a) Hazardous waste management facilities, other than landfills and underground injection wells, shall be a permitted use on any locus zoned for industrial use involving manufacturing processes.

(b) Cities and towns shall not change the zoning designation of any locus zoned for industrial use involving manufacturing processes, after an application for a hazardous waste management facility permit pursuant to the Hazardous Waste Management Act, chapter 19.1 of this title, has been submitted. Cities and towns may change the zoning designation of a locus zoned for industrial use involving manufacturing processes, after an application for a hazardous waste management facility pursuant to the Hazardous Waste Management Act, chapter 19.1 of this title, has been withdrawn or denied and avenues of appeal have been exhausted or waived.

(c) Cities and towns may by ordinance prohibit or regulate or restrict the use of landfills or underground injection wells as a means for hazardous waste disposal or management.

(d) Cities and towns may, prior to a developer applying for a permit under the Hazardous Waste Management Act, chapter 19.1 of this title, and on the basis of competent hydrologic and water quality analysis, prohibit, or regulate by ordinance the siting of hazardous waste management facilities subject to the provisions of this chapter in the watershed of a public drinking water supply reservoir or in the recharge area of a groundwater acquifer which supplies or has been shown to be capable of supplying a public drinking water system.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-5 - Siting and impact agreement required  Exceptions.

§ 23-19.7-5 Siting and impact agreement required  Exceptions.  (a) No hazardous waste management facility shall be located or operated in any community nor shall any local permit for construction or substantial alteration of the facility be issued unless there is in force a siting agreement between the host community and the developer and, if required under this chapter, an impact agreement between a neighboring community and the developer.

(2) No hazardous waste management facility shall be located or operated in any community on property owned or leased by the state or any agency, corporation, or commission of the state, unless there is in force a siting agreement between the host community and the developer and, if required under this chapter, an impact agreement between a neighboring community and the developer.

(b) No siting and/or impact agreement shall be required of facilities for the management of hazardous waste which are generated on site as the term is defined under § 23-19.7-3(13), except under the following circumstances:

(1) Where the generator imports and employs hazardous wastes generated in another place as a feedstock; or

(2) Where changes in the management of hazardous waste generated on site require a new permit or amendment to an existing permit issued under the Hazardous Waste Management Act of 1978, chapter 19.1 of this title, and where, as a result, there is a significant increase in the risks to the public health and safety or to the environment beyond that associated with the generator's normal activities. Findings of significantly increased risk from any changes in the management of hazardous waste generated on site may be made by mutual agreement between the hazardous waste generator and the host community or by declaratory judgment obtained in superior court by either party.

(c) Nothing in this section shall be deemed to require a siting or impact agreement for a hazardous waste management facility in existence at the time of passage of this chapter which complies with the requirements and provisions of the Hazardous Waste Management Act of 1978, as amended, and which complies with all local requirements; provided, that any modification of hazardous waste management practices which requires a new permit or amendment to an existing permit issued under the Hazardous Waste Management Act of 1978, as amended, shall be subject to the provisions of this chapter.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-6 - Local assessment committees  Constitution, powers, and duties.

§ 23-19.7-6 Local assessment committees  Constitution, powers, and duties.  (a) For purposes of negotiating siting and impact agreements, local assessment committees shall be constituted by host and any neighboring communities no later than forty-five (45) days after the issuance of necessary state permits for construction or substantial alteration of a hazardous waste management facility under the provisions of the Hazardous Waste Management Act, chapter 19.1 of this title. The committee shall consist of no less than five (5) nor more than nine (9) members, including the chief executive officer, the city or town council president, or if either the council president is the chief executive officer or chooses not to serve on the local assessment committee, another member of the council chosen by the council, the chairperson of the planning commissions, and not less than two (2) public members appointed by the chief elected official, at least one of whom shall be knowledgeable in environmental matters by reason of training or experience.

(b) The local assessment committee shall have the following powers and duties:

(1) To establish any rules and procedures that may be necessary to carry out its function and perform its duties;

(2) To represent generally the best interest of the community in all negotiations with the developer of a proposed hazardous waste facility;

(3) To negotiate with the developer the detailed terms, provisions, and conditions of a siting or impact agreement to protect the public health, the public safety, and the environment of the community, and to promote the fiscal welfare of the community through special benefits and compensation;

(4) To conduct a public hearing or hearings for the purpose of soliciting public comments on any proposed siting or impact agreement prior to entering into this agreement on behalf of the community;

(5) To enter into a contract subject to ratification of the local legislative body where required by ordinance, charter, or the public laws, binding upon the community, and enforceable against the developer and the community in any court of competent jurisdiction notwithstanding any charter provision or public law, the town council of any town or the city council of any city may require by ordinance that any siting or impact agreement contract negotiated with a developer shall be subject to council ratification;

(6) To expend funds received from the developer, any federal or state grants, and any other funds as the host community may appropriate to pay costs incurred by the committee for participation in the hazardous waste management facility siting process established by this chapter.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-7 - Developer to compensate host community for reasonable costs.

§ 23-19.7-7 Developer to compensate host community for reasonable costs.  (a) Reasonable costs incurred by the host community for the purpose of discharging its powers and duties under this chapter including, but not limited to, conducting studies or assessments, hiring expert witnesses, conducting negotiations, and participating in arbitration, shall be chargeable to the developer of a proposed hazardous waste management facility as follows:

(1) An amount not less than ten thousand dollars ($10,000) nor more than one percent (1%) of the gross and inclusive development cost of the proposed facility up to a maximum of one hundred thousand dollars ($100,000) shall be paid to an account for disbursement by the local assessment committee within five (5) working days of its establishment.

(2) In negotiating a siting agreement with the hazardous waste facility developer, the host community may request reimbursement for reasonable costs incurred by the local assessment committee in excess of those compensated for by the initial payment required in subsection (a)(1); provided, that the amount of the reimbursement shall be subject to binding arbitration under § 23-19.7-10(b)(7).

(b) The host community shall return to the developer any unexpended funds plus interest earned received under subsection (a)(1) within a reasonable period of time after a siting agreement is concluded or binding arbitration completed.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-8 - Siting agreements.

§ 23-19.7-8 Siting agreements.  (a) The local siting agreement shall specify the terms, conditions, and provisions under which a hazardous waste management facility shall be sited, constructed, operated, maintained and/or altered, including, but not limited to, the following terms, conditions, and provisions:

(1) Facility construction, maintenance, closure, and post-closure procedures;

(2) Operating procedures and practices, the design of the facility and its associated activities;

(3) Monitoring procedures and practices necessary to assure and continue to demonstrate that the facility will be operated safely;

(4) The services to be provided the developer by the host community;

(5) The compensation, services, and special benefits that will be provided to the host community by the developer, and the timing and conditions of their provision;

(6) Any provisions for tax prepayments or accelerated payments, or for payments in lieu of taxes;

(7) Provisions for renegotiation of any of the terms, conditions, or provisions of the siting agreement subject to the provisions of this chapter;

(8) Provisions for resolving any disagreements in the construction and interpretation of the siting agreement that may arise between the parties;

(9) Provisions for direct monetary payments from the developer to the host community in addition to payments for taxes and special services and compensation for demonstrable adverse impacts;

(10) Provisions to assure the health, safety, comfort, convenience, and social and economic security of the host community and its citizens;

(11) Provisions to assure the continuing economic viability of the project;

(12) Provisions to assure the protection of the environment and natural resources including existing and potential drinking water sources; and

(13) Provisions for reimbursement by the developer to the host community of reasonable costs associated with assessment, negotiation, and arbitration of a siting agreement.

(b) The local siting agreement shall specify the terms, conditions, and provisions, if any, under which it may be assigned to a party other than the signatory developer.

(c) The duration of a siting agreement shall be negotiable, but in no case may it exceed twenty (20) years, at which time it shall be open to renegotiation at the initiative of either party.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-9 - Impact agreements.

§ 23-19.7-9 Impact agreements.  (a) A neighboring community, as defined in § 23-19.7-3(12), may, upon a showing of probable and significant adverse impact, in accordance with the standards procedures enumerated under subsections (c) and (d), enter into an impact agreement with a hazardous waste management facility developer as provided for under this section, and may establish a local assessment committee as provided for under § 23-19.7-6 for this purpose.

(2) The impact agreement may as a matter of right address in its terms, conditions, and provisions the mitigation of or compensation for those adverse health, safety, environmental, and fiscal impacts which are shown by the neighboring community to be likely and significant.

(3) The impact agreement shall specify the terms, conditions, and provisions, if any, under which it may be assigned to a party other than the signatory developer.

(4) A neighboring community shall notify the developer that it anticipates significant adverse impacts within forty-five (45) days after the issuance of necessary state permits for construction or substantial alteration of a hazardous waste management facility under the provisions of the Hazardous Waste Management Act, chapter 19.1 of this title. This requirement may be waived by mutual agreement of the developer and the neighboring community.

(b) No hazardous waste management facility shall be sited, constructed, operated, substantially altered, or maintained unless an impact agreement shall first have been established by the developer and any neighboring community which makes the required showing of probable and significant adverse impact.

(c) A showing of probable and significant adverse impact shall require that the neighboring community:

(1) Identify and describe the type, nature, and extent of adverse impacts anticipated and the reason why; and

(2) Identify and describe the alleged relationship of the proposed hazardous waste management facility, its construction, alteration, or operation, to the anticipated adverse impacts.

(d) The neighboring community and the hazardous waste management facility developer may by mutual agreement find that significant adverse impacts are probable as the result of siting, constructing, operation, or alteration of the proposed facility. In this case, arbitration such as that provided for under this section, shall not be necessary, and the parties may proceed directly to the negotiation of an impact agreement.

(2) Where the mutual agreement is not forthcoming, an arbitration panel shall be established within thirty (30) days after the neighboring community notifies the developer that it anticipates significant adverse impacts as a result of the developer's proposal. This panel shall have the sole responsibility for determining whether and on what issues a showing of probable and significant adverse impact has been successfully made.

(3) The panel shall be comprised of three (3) members; one selected by the developer, one selected by the neighboring community, and a third, who shall act as chairperson, selected jointly by the developer and the neighboring community.

(4) If there is no agreement on a third arbitrator within thirty (30) days after the two (2) parties have appointed their respective arbitrators, or if they choose by mutual agreement, either party may file a demand for arbitration and appointment of the third arbitrator by the American arbitration association.

(5) The arbitration panel shall, within forty-five (45) days after establishment and based on evidence presented to it, determine whether a significant adverse impact is probable, and whether that impact is related to or caused by the siting, construction, operation, or alteration of the hazardous waste management facility.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-10 - Siting and impact agreements  Arbitration  Appeals.

§ 23-19.7-10 Siting and impact agreements  Arbitration  Appeals.  (a) If on or after ninety (90) days following the establishment of a local assessment committee or issuance of state permits required under the Hazardous Waste Management Act, chapter 19.1 of this title, whichever is later, the developer or the chief elected official of the host or neighboring community finds that an impasse exists in the negotiation or ratification of a siting or impact agreement, either party to the impasse may invoke the binding arbitration provisions of this section; provided, that the developer or the host community may defer arbitration until the completion of negotiations or arbitration between the developer and a neighboring community. The arbitration shall be limited to only those issues remaining in dispute between the host or neighboring community and the developer, and shall not affect conditions or limitations attached to state permits issued under the Hazardous Waste Management Act, chapter 19.1 of this title.

(b) Within thirty (30) days after binding arbitration is invoked by either party to a negotiating impasse, an arbitration panel shall be established. This panel shall be comprised of three (3) arbitrators, one selected by the developer, one selected by the local assessment committee, and a third, who shall act as chairperson selected jointly by the developer and the community.

(2) If there is no agreement on a third arbitrator within thirty (30) days after the two (2) parties have appointed their respective arbitrators, or if they choose by mutual agreement, either party may file a demand for arbitration and appointment of the third arbitrator by the American arbitration association.

(3) The arbitration panel shall, within forty-five (45) days after establishment, resolve the issues in dispute between the community and the developer. By mutual agreement, the parties to the negotiating impasse may extend the time permitted for the conduct of arbitration.

(4) In the event that the parties mutually resolve each of the issues in dispute and agree to be bound, they may at any time prior to the final decision of the arbitration panel request that the arbitration proceedings be terminated or that the settlement be incorporated into the arbitration award. The panel acting through its chairperson shall then terminate the proceedings.

(5) No siting or impact agreement submitted to arbitration shall be awarded unless and until the arbitrator(s) find by a preponderance of evidence that:

(i) The developer has the financial capacity to undertake the project, including the ability to properly build and operate the proposed facility and obtain performance bonds or liability insurance, as may be required;

(ii) No burden will be imposed upon the municipality with respect to the provision of additional public services, including equipment, facilities, personnel or skills, except to the extent that these are compensated for by the developer;

(iii) The design of the facility complies with applicable community standards for the site for which the facility is proposed;

(iv) The facility poses no significantly greater danger to the public health or safety due to fire, explosion, pollution, discharge of hazardous substances, or other construction or operational factors than is presented by the operation of other state-of-the-art industrial and commercial enterprises utilizing similar processes, but not engaged in the treatment, processing, or disposal of hazardous waste.

(6) The siting or impact agreement shall consist of all terms and conditions agreed to by the developer and the host or neighboring community and any additional terms or conditions imposed by the arbitrators on the basis of the findings described in this section.

(7) The arbitrators shall award reasonable costs to the host community incurred for assessments, negotiations, and arbitration conducted pursuant to this chapter.

(8) The arbitrator's award and any terms or conditions attached to the award shall be final and binding on all parties to it.

(c) Either party to an arbitrator's decision may within thirty (30) days appeal the decision to the superior court.

(2) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the arbitrator, not shown in the record, proof on it may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(3) The court shall not substitute its judgment for that of the arbitrator as to the weight of the evidence on questions of fact. The court may affirm the decision of the arbitrator or remand the case for further proceedings, or it may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(i) In violation of constitutional or statutory provisions;

(ii) In excess of the statutory authority of the arbitrator;

(iii) Made upon unlawful procedure;

(iv) Affected by other error of law;

(v) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(vi) Arbitrary or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-11 - Provisions of Hazardous Waste Management Act applicable.

§ 23-19.7-11 Provisions of Hazardous Waste Management Act applicable.  Insofar as the terms and conditions of a siting or impact agreement address mitigation of impacts also subject to the provisions of the Hazardous Waste Management Act, chapter 19.1 of this title, these terms and conditions shall become attached to and enforceable as conditions of any state permit issued pursuant to that chapter.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-12 - Public access to records.

§ 23-19.7-12 Public access to records.  Siting and impact agreements in their entirety and all documents and records related to these agreements shall be open to public inspection at a convenient location during normal business hours, and shall be subject to other provisions of chapter 2 of title 38.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-13 - Relation of compensation under siting and impact agreements to state aid.

§ 23-19.7-13 Relation of compensation under siting and impact agreements to state aid.  No compensation or financial benefits, other than taxes on real or personal property, received by a host or neighboring community under a siting or impact agreement, shall be included in the calculation of any state aid or assistance to the community.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-14 - Inconsistent provisions.

§ 23-19.7-14 Inconsistent provisions.  If the provisions of this chapter are inconsistent with the provisions of any other law or ordinance, general, special or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1982, ch. 197, § 1.)



Chapter 23-19.7-15 - Liberal construction  Severability.

§ 23-19.7-15 Liberal construction  Severability.  (a) The provisions of this chapter shall be interpreted and construed liberally in aid of its declared purpose. If any provisions of this chapter, or of any rule or regulation issued under this chapter, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation issued under this chapter, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, or regulation shall not be affected by the invalidity.

(b) The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1982, ch. 197, § 1.)






Chapter 23-19.8 - Hazardous Waste Cleanup

Chapter 23-19.8-1 - Short title.

§ 23-19.8-1 Short title.  This chapter may be cited as the "Hazardous Waste Cleanup Good Samaritan Act".

History of Section.
(P.L. 1984, ch. 148, § 1.)



Chapter 23-19.8-2 - Definitions.

§ 23-19.8-2 Definitions.  As used in this chapter:

(1) "Discharge" includes, but is not limited to, any emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying or dumping.

(2) "Hazardous materials" include all materials and substances which are now or hereafter designated as hazardous by any state or federal law or by the regulations of any state or federal government agency.

(3) "Person" includes an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, the federal government or any agency or subdivision thereof, a state, municipality, commission, political subdivision of a state, or any interstate body.

(4) "Oil" means oil of any kind and in any form, whether crude, refined, or a petroleum by product, including, but not limited to, petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oil refuse, oil mixed with other wastes, crude oils, liquified natural gas, propane, butane, or other liquid hydrocarbons regardless of specific gravity.

History of Section.
(P.L. 1984, ch. 148, § 1; P.L. 2011, ch. 118, § 1; P.L. 2011, ch. 127, § 1.)



Chapter 23-19.8-3 - Exemption from liability.

§ 23-19.8-3 Exemption from liability.  (a) Notwithstanding any provision of law to the contrary, no qualified or trained person who provides assistance or advice in mitigating the effects of an accidental or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of the discharge, shall be subject to civil liabilities or penalties of any type when responding voluntarily and at the request of:

(1) A governmental agency;

(2) The person responsible for any discharge;

(3) The person responsible for preventing, cleaning up, or disposing of any discharge; or

(4) The agent or authorized representative of any federal and/or state agency or person.

(b) The exemption set forth in this section shall apply to oil spill pollution prevention activities and/or activities dedicated to the containment, clean up or abatement of hazardous materials.

(c) The exemptions to liabilities set forth in this section shall apply to any city or town fire department, fire district, volunteer fire association or their hazardous materials and/or decontamination teams or representatives from the Rhode Island department of environmental management.

(d) The exemptions from liability provided by this subsection shall not apply if the person is grossly negligent or engages in willful misconduct as further defined in § 23-19.8-6.

History of Section.
(P.L. 1984, ch. 148, § 1; P.L. 2011, ch. 118, § 1; P.L. 2011, ch. 127, § 1.)



Chapter 23-19.8-4 - Exemptions to immunities.

§ 23-19.8-4 Exemptions to immunities.  The immunities provided in 23-19.8-3 shall not apply to the responsible party or to any vendor of a responsible party. For the purpose of this section, "vendor" means any individual, trust, firm, corporation, partnership, or association that offers oil mitigation services, containment services, clean up activities or oil spill pollution prevention programs for sale to the public.

History of Section.
(P.L. 1984, ch. 148, § 1; P.L. 2011, ch. 118, § 1; P.L. 2011, ch. 127, § 1.)



Chapter 23-19.8-5 - Common carriers.

§ 23-19.8-5 Common carriers.  Nothing in § 23-19.8-3 shall affect the liability of any person who is legally obligated to render assistance. A common carrier shall not be deemed to be legally obligated under the meaning of the preceding sentence if prior to rendering assistance that carrier was under no legal duty with respect to the discharge.

History of Section.
(P.L. 1984, ch. 148, § 1.)



Chapter 23-19.8-6 - Gross negligence and reckless misconduct.

§ 23-19.8-6 Gross negligence and reckless misconduct.  Nothing in § 23-19.8-3 shall be construed to limit or otherwise affect the liability of any person for damages resulting from the person's gross negligence or from the person's reckless, wanton, or intentional misconduct.

History of Section.
(P.L. 1984, ch. 148, § 1.)






Chapter 23-19.9 - Low-Level Radioactive Waste Compact

Chapter 23-19.9-1 - Policy and purpose.

§ 23-19.9-1 Policy and purpose.  There is created the Rhode Island-Massachusetts Interstate Low-Level Radioactive Waste Management Compact. The party states recognize that the Congress has declared that each state is responsible for providing for the availability of capacity, either within or outside its borders, for disposal of low-level waste generated within its borders, except for waste which remains a federal responsibility, including waste generated as a result of atomic energy defense activities of the federal government, as defined in the Low-Level Radioactive Waste Policy Act, 42 U.S.C. § 2021b et seq., or federal research and development activities. The party states further recognize that the Congress of the United States has provided for, and encouraged the development of, regional low-level waste compacts to manage low-level waste. The party states recognize that the long-term, safe and efficient management of low-level waste generated within the region requires that sufficient capacity to manage low-level waste is properly provided.

In order to promote public health and safety in the region, it is the policy of the party states to: enter into a regional low-level waste management compact as a means of facilitating an interstate cooperative effort; promote safe transportation of low-level waste generated in the region; minimize the number of facilities required to effectively and efficiently manage the low-level waste generated in the region; assist in the reduction of both the volume of low-level waste generated in the region and the volume of low-level waste that must be disposed in the region, to the extent consistent with protection of public health, safety, and the environment; distribute the costs, benefits, and obligations of proper low-level waste management equitably among the party states; and promote the environmentally sound and economical management of low-level waste throughout the packaging, transportation, storage, disposal, closure, post-closure observation and maintenance and institutional control periods of waste-related activity.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-2 - Definitions.

§ 23-19.9-2 Definitions.  As used in this compact, unless the context clearly requires a different construction:

(1) "Adjudicatory proceeding" means the Commission process of formulating an order;

(2) "Closure" means the permanent termination of waste acceptance at a facility, including closure prior to its scheduled closing date, and the implementation of a closure plan;

(3) "Commission" means the Rhode Island-Massachusetts Interstate Low-Level Radioactive Waste Management Commission established in § 23-19.9-5;

(4) "Commission action" means the whole or a part of a Commission rule, order, sanction, relief of the equivalent or denial thereof, or failure to act;

(5) "Custodial agency" means the agency of the state or federal government designated to act on behalf of the government owner of a regional facility during the facility's institutional control period;

(6) "Disposal" means the isolation of low-level waste from the biosphere inhabited by human beings and their food chains;

(7) "Executive session" means any meeting or part of a meeting of the Commission or a committee of the Commission that is closed to certain persons for deliberation on certain matters;

(8) "Facility" means a parcel of land, together with the structures, equipment and improvement on the parcel of land or appurtenant to it, which is being developed, is used, or has been used for the treatment, storage or disposal of low-level waste;

(9) "Generator" means a person who produces or treats low-level waste in the region, but does not include persons who only provide a service by arranging for the collection, transportation, treatment, storage or disposal of low-level waste generated outside the region;

(10) "High-level waste" means:

(i) The highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from liquid waste that contains fission products in sufficient concentration; and

(ii) Any other highly radioactive material determined by the federal government as requiring permanent isolation;

(11) "Host state" means a party state in which a regional facility is located or being developed;

(12) "Institutional control" means the continued observation, monitoring, and care of a regional facility following transfer of the facility's license from the operator to the custodial agency;

(13) "Interim storage" means the temporary storage of low-level waste in the event that no licensed facility is available for its treatment or disposal in the region during any time this compact is in effect;

(14) "Intervenor to an adjudicatory proceeding" means any party state or agency or political subdivision of any party state or agency, or not less than 50 other persons residing within the region, who petition for status as a party to an adjudicatory proceeding in which damage to the environment, the public's health or safety or economic damage, injury or financial integrity might be an issue;

(15) "Low-level waste" means radioactive waste that:

(i) Is neither high-level waste nor transuranic waste, nor spent nuclear fuel, nor by-product material as defined in § 11(e)(2) of the Atomic Energy Act of 1954, 42 U.S.C. § 2014(e); and

(ii) Is classified by the federal government as low-level waste, consistent with existing law; but does not include waste which remains a federal responsibility, including waste generated as a result of atomic energy defense activities of the federal government, as defined in the Policy Act, or federal research and development activities;

(16) "Management" means the generation, storage, packaging, treatment, transportation, and disposal, where applicable, of low-level waste;

(17) "Order" means a Commission action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of one or more specific states or persons. The term includes, but is not limited to, the following Commission actions:

(i) Determination of whether or not a state is eligible for admission to the Compact;

(ii) Determination of compliance of a party state with the conditions and requirements of the Compact;

(iii) Designation of host states;

(iv) Revocation of a party state's membership in the Compact; and

(v) Imposition of sanctions against a party state;

(18) "Party state" means any state that is a signatory party in good standing to this compact;

(19) "Party to an adjudicatory proceeding" means:

(i) Any person whose rights, duties or privileges are to be determined through formulation of an order;

(ii) Any other person who, as a matter of right or by any provision of this compact, is entitled to fully participate in the proceeding and who, upon notice as required in subsection (l) of § 23-19.9-5 makes appearance; and

(iii) Any intervenor to the adjudicatory proceeding;

(20) "Person" means an individual, corporation, business enterprise, unincorporated association or other legal entity, either public or private, and its legal successors; and any party state or agency or political subdivision of any party state or agency;

(21) "Policy Act" means the Low-Level Radioactive Waste Policy Act, 42 U.S.C. § 2021b et seq.;

(22) "Post-closure observation and maintenance" means the active monitoring and maintenance of a facility which has been closed in accordance with its license site closure plan, and in compliance with other applicable regulatory requirements in preparation for transfer of the facility's license from the operator to the custodial agency;

(23) "Public document" means a document which shall be available for inspection by any person during normal business hours at the office of the Commission or by other mutually agreed arrangement;

(24) "Region" means the entire geographic area of the party states;

(25) "Regional facility" means a facility that is being or has been developed pursuant to § 23-19.9-6;

(26) "Rule" means each Commission statement of general applicability that implements, interprets, or prescribes law or policy, or describes the organization, procedure, or practice requirements of the Commission. The term includes the amendment or repeal of a prior rule, but does not include:

(i) Statements concerning only the internal management of the Commission and not affecting private rights or procedures available to the public; or

(ii) Intra-Commission memoranda;

(27) "Source reduction" means reducing the volume or radioactivity of low-level waste by:

(i) Avoiding unnecessary contamination of items during the use of radioactive materials;

(ii) Carefully segregating radioactive waste from non-radioactive trash; or

(iii) Substituting non-radioactive isotopes or radioisotopes with shorter half-lives in certain procedures;

(28) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territory subject to the laws of the United States;

(29) "Storage" means the holding of low-level waste for treatment or disposal;

(30) "Storage for decay" means a procedure in which certain low-level wastes with relatively short half-lives are held for natural radioactive decay in compliance with applicable federal and state regulations;

(31) "Substantial evidence" means any evidence that a reasonable mind might accept as adequate to support a conclusion;

(32) "Temporary closure" means the nonpermanent termination of low-level waste acceptance at a facility prior to its scheduled closing date;

(33) "Transuranic waste" means waste material containing radionuclides with an atomic number greater than ninety-two (92) that are excluded from near surface disposal as determined by the federal government;

(34) "Treatment" means any method, technique, or process, including storage for decay, designed to change the physical, radioactive, chemical or biological characteristics or composition of low-level waste in order to render low-level waste safer for management, amenable for recovery, convertible to another usable material or reduced in volume;

(35) "Volume reduction" means treatment of low-level waste in order to reduce the physical dimensions of the waste and the space required for disposal.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-3 - Rights and obligations of party states.

§ 23-19.9-3 Rights and obligations of party states.  (a) Pursuant to the procedure established in § 23-19.9-6, there shall be provided within the region one or more regional facilities which, together with any other facilities that may be made available to the region, will provide sufficient capacity to accept all low-level waste generated within the region, which are delivered to these facilities for management.

(b) Each party state shall have the right to have all low-level waste generated within its borders managed at a regional facility or at a facility made available to the regions through agreements entered into by the commission pursuant to paragraph (j)(4) of § 23-19.9-5; provided, however, that a generator shall have the right of access to all of these facilities for so long as it adheres to applicable host state and federal laws and regulations, the provisions of this compact and any requirements adopted pursuant to it.

(c) Each party state shall have the legal capability to host a regional facility in a timely manner and to ensure the proper operation, temporary closure, closure, post-closure observation and maintenance, and institutional control of any regional facility within its borders.

(d) To the extent not prohibited by federal law, each party state shall require shipments of low-level waste generated within, or passing through, its borders to conform to federal packaging and transportation regulations and applicable host state regulations. Upon notification by a party state or a federal agency that a generator, shipper or carrier is in violation of federal or state management regulations, the party state in which the violation occurred shall take appropriate actions to ensure that these violations are not repeated. Each party state acknowledges that the shipment to a host state of low-level waste packaged or transported in violation of applicable laws and regulations can result in the imposition of sanctions by the host state. These sanctions may include, but are not limited to, suspension or revocation of the violator's right of access to the regional facility.

(e) Each party state may impose reasonable fees upon generators, shippers or carriers pursuant to the provision of § 23-19.9-10(a).

(f) Each party state shall encourage and assist generators within its borders to reduce the sources and volumes of low-level waste requiring disposal to the extent consistent with protection of public health, safety and the environment.

(g) Each party state shall provide to the Commission and host state any intrastate data and information necessary for the implementation of the Commission's or host state's responsibilities, and shall establish the capability to obtain any intrastate data and information.

(h) Each party state has the right to rely on the good faith performance by every other party state of the obligations created by this compact.

(i) The rights granted to the party states by this compact are additional to the rights enjoyed by sovereign states.

History of Section.
(P.L. 1986, ch. 300, § 1; P.L. 1989, ch. 542, § 52.)



Chapter 23-19.9-4 - Rights and obligations of host states.

§ 23-19.9-4 Rights and obligations of host states.  (a) To the extent not prohibited by federal law, a host state is responsible for protecting the health, safety, and welfare of its citizens.

(b) To the extent not prohibited by federal law, a host state shall assure:

(1) The timely development, reasonable availability and safe operation, closure, post-closure observation and maintenance, and institutional control of any regional facility situated within its borders; and

(2) The environmental and financial integrity of any regional facility.

(c) Each host state in which an operating regional facility is located shall annually submit to the Commission a report concerning each operating regional facility situated within its borders, which shall contain projections of the anticipated future capacity and availability of the regional facility to meet future needs; a financial audit and analysis of fees collected to demonstrate the financial integrity of its operation; and accounting of any and all occupational or public health and safety incidents at the facility including their resolution; a summary of procedures and findings used to monitor the facility to assure continued isolation of the low-level waste from the biosphere; and any other information required by the Commission. Each host state in which a closed regional facility is located shall submit to the Commission an annual report containing any information required by the Commission, including information on the financial and environmental integrity of any closed regional facility. Any report submitted pursuant to this section shall be a public document.

(d) A host state intending to close a regional facility situated within its borders shall notify the Commission, in writing, of its intention and the reasons for closure. This notification may be part of its annual report.

(1) Except in the event that temporary or permanent closure of a regional facility is necessitated by a threat to public health, safety, or the environment, notification shall be given to the Commission at least five (5) years prior to the scheduled date of closure.

(2) A host state may close or temporarily close a regional facility situated within its borders prior to its scheduled closing date for any reason justifying temporary or permanent closure. A host state shall notify the Commission, in writing, within three (3) days of its action; and shall, within thirty (30) working days, explain the need for the closure. A facility that is closed or temporarily closed shall remain closed as long as necessary for remedial action and, in any event, throughout any period of facility clean-up and stabilization.

(e) A host state may impose reasonable fees and surcharges pursuant to the provisions of § 23-19.9-10(b).

(f) To the extent not prohibited by federal law, a host state shall establish regulations for the operation of any regional facility situated within its borders.

(g) To the extent not prohibited by federal law, a host state shall require the operator of a regional facility situated within its borders to submit an initial Facility Closure Plan and annual update of the plan for host state approval. Consistent with applicable regulations, the facility closure plan and its updates shall include, but not be limited to, the following:

(1) Any geologic, hydrologic, or other facility site data pertinent to the long-term containment of low-level waste.

(2) The results of any tests, experiments, or other analysis relating to closure and sealing, waste migration, or any other tests, experiments, or analysis pertinent to the long-term containment of low-level waste within the facility.

(3) Plans for decontamination and dismantlement of facility structures and stabilization of the facility to assure long-term protection of public health, safety, and the environment.

(4) Any significant new information regarding the environmental impact of closure activities and long-term performance of the facility site.

(5) On-site contingency plans in the event of a temporary closure of the facility. The Facility Closure Plan and its updates shall be public documents. The party states and the Commission shall be afforded reasonable opportunity to review and comment on the Facility Closure Plan and its annual update.

(h) A host state shall, after consultation with the Commission, develop guidelines to be used by party states to encourage generators to implement volume and source reduction practices.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-5 - The commission.

§ 23-19.9-5 The commission.  (a) There is created the Rhode Island  Massachusetts Interstate Low-Level Radioactive Waste Management Commission. The Commission shall consist of members from each party state to be appointed according to the procedures of each party state, except that a host state shall have more members during the period that it has an operating regional facility. The Governor of each party state shall notify the Commission, in writing, of the identities of the member or members from that state, and of one alternate for each member, who may act on behalf of the member only in the member's absence.

(b) Each Commission member shall be entitled to one vote; except that, when a host state that has a closed regional facility is represented by only one member, that member shall be entitled to two (2) votes, when the Commission is taking action affecting that facility. Except as otherwise provided in this compact, Commission action shall require a majority of the eligible votes of Commission members. A roll call vote shall be required upon request of any member.

(c) The Commission shall annually elect, from among its members, a presiding officer and any other officers that it deems appropriate. The Commission may also establish any committees that it deems necessary to carry out its duties and functions.

(d) The Commission shall meet at least once a year and shall also meet upon the call of any member. Except as provided in this section, all meetings of the Commission and its committees shall be open to the public. No majority of the members of the Commission, or its committees shall meet in private for the purpose of acting on, or deliberating toward action on, any matter, except as provided in this section. No meeting of the Commission or its committees shall be closed to the public for the purpose of holding an executive session until the Commission or committee has first convened in an open session for which public notice has been given, a majority of the members have voted to go into executive session, a vote of each member has been recorded on a roll call vote and entered into the minutes, and the presiding officer has announced the purpose of the executive session and has stated whether the Commission or committee will reconvene in public after the executive session. An executive session may be held only for the consideration of:

(1) Sensitive personnel matters;

(2) Sensitive litigation matters, the public disclosure of which would adversely affect the Commission's position relative to sensitive litigation; or

(3) Other legal matters where preservation of the attorney-client privilege is essential.

Failure to comply with the provisions of this section shall invalidate any actions, hearings or proceedings of the Commission or its committees during that meeting.

(e) For each meeting of the Commission or its committees, other than a meeting called in response to a public health, safety or environmental emergency, the Commission shall make a public announcement, at least one week before the meeting, of the time, place, and subject matter of the meeting; whether it is anticipated that any agenda item will require discussion in executive session; and the name and phone number of the official designated by the Commission to respond to requests for information about the meeting.

(f) The Commission and its committees shall maintain accurate records of their meetings, recording the date, time, place, members present or absent, and action taken at each meeting. These records shall become public documents; provided, that the record of any executive session may remain secret as long as its publication may defeat the lawful purposes of the executive session, but no longer. Commission and committee meetings, except those held in executive session, may be recorded by any person in attendance by means of a tape recorder or other sonic reproduction device, which does not interfere with the conduct of the meeting.

(g) The Commission may appoint, contract for, compensate, or otherwise provide for a limited staff that it determines necessary to carry out its duties and functions. The staff shall serve at the Commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission.

(h) At its annual meeting, the Commission shall adopt an annual line item budget for its operations. The Commission's budget shall be a public document.

(i) The Commission established by this section is a body corporate and public, separate and distinct from party states and shall be liable for its own actions on the same basis as the United States may be liable under the Federal Tort Claims Act (28 U.S.C. § 2674). Liabilities of the Commission shall not be deemed liabilities of the party states. Nor shall members of the Commission be personally liable for action taken by them in their official capacity.

(j) The Commission shall have the following duties and powers:

(1) The Commission shall receive, and act upon, in an adjudicatory proceeding, the application of a non-party state to become an eligible state pursuant to § 23-19.9-8(e).

(2) The Commission shall submit an annual report to, and otherwise communicate with, the governor and the presiding officer of each house of the legislature of each party state regarding the activities of the Commission.

(3) Upon request of any party state, the Commission shall mediate disputes that arise among the party states regarding the compact.

(4) The Commission shall, after consultation with host states, adopt by rule, maintain and implement a regional low-level waste management plan, in accordance with § 23-19.9-6(a). No regional facility shall be developed prior to the completion of a regional low-level waste management plan.

(5) The commission shall establish by rule procedures that are necessary to ensure efficient operation and performance of its duties and functions, the orderly gathering and dissemination of information and the protection of the rights of due process of affected persons.

(6) In accordance with the procedures and criteria set forth in § 23-19.9-6, the Commission shall act on a party state's application to assume responsibility to host a regional facility within its borders.

(7) In accordance with the procedures and criteria stated in § 23-19.9-6, the Commission may select, by a two-thirds ( 2/3) majority of the eligible votes of Commission members, host states for the establishment of needed regional facilities.

(8) After December 31, 1986, no person shall deliver low-level waste generated outside the region to a regional facility for management, and no regional facility shall accept low-level waste generated outside the regions, unless the delivery and acceptance are approved by a two-thirds ( 2/3) majority of the eligible votes of Commission members and by the Commission members representing the host state in which the regional facility is located. This approval shall be granted only after the host state and the Commission have made an assessment of the affected facility's capabilities to accept low-level wastes and of relevant environmental, economic, and public health factors.

(9) Unless otherwise provided by the Commission, all low-level waste generated within the regions shall be treated, stored for decay, or delivered to a regional facility or other facility licensed to accept low-level waste as of the effective date of this compact. No low-level waste generated within the region shall be exported to any facility outside the region unless the export is approved by a two-thirds ( 2/3) majority of the eligible votes of Commission members and by the Commission members representing each host state in which a regional facility is available to accept low-level waste.

(10) The Commission may appear as an intervenor or party in interest before any court of law, federal, state or local agency, board or commission that has jurisdiction over the management of low-level waste. The authority to intervene or otherwise appear shall be exercised only upon the vote of a two-thirds ( 2/3) majority of the eligible votes of Commission members. In order to present its views, the Commission may arrange for legal representation, expert testimony, reports, evidence, or other participation, as it deems necessary.

(11) The Commission may impose sanctions, including but not limited to, fines, suspension of privileges or revocation of party state status, in accordance with the procedures established in § 23-19.9-8(g).

(12) The Commission shall review and comment on fees and surcharges proposed by a site operator or host state, and on any Facility Closure Plan prepared pursuant to § 23-19.9-4(g). The Commission shall hold a public hearing prior to issuing its comments pursuant to this paragraph.

(13) The Commission shall review the compact legislation every five (5) years, prior to federal congressional review provided for in the Policy Act, and may recommend legislative action.

(14) The Commission shall establish a Commission operating account. The Commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of the Commission operating account and funds, and submit an audit report to the Commission. The audit reports shall be made a part of the annual report of the Commission.

(15) The Commission may accept, receive, utilize and dispose, for any of its purposes and functions, any and all donations, loans, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or agency or political subdivision of any state or the United States, or interstate agency, or from any other person. The nature, amount and condition, if any, attendant upon any donation, loan, or grant accepted pursuant to this paragraph, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the Commission. The Commission shall by rule establish guidelines for the acceptance of donations, loans, grants of money, equipment, supplies, materials, and services. No donor, grantor, or lender shall derive any advantage in any proceeding before the Commission.

(k) The Commission shall conduct adjudicatory proceedings as the process for formulating an order, unless the order is a decision to:

(1) Issue or not to issue a complaint, summons, or similar accusation; or

(2) Initiate or not to initiate an investigation, prosecution, or other proceeding before the Commission, another commission or agency, or a court.

(l) The Commission shall conduct adjudicatory proceedings in accordance with this section. All parties to an adjudicatory proceeding shall be granted the opportunity for a Commission hearing after reasonable notice.

(1) The notice shall include:

(i) A statement of the time, place, and nature of the proceeding;

(ii) A statement of the legal authority and jurisdiction under which the proceeding is to be held;

(iii) A reference to the particular sections of statutes, rules and provisions of this compact involved;

(iv) A short and plain statement of the matters at issue.

(2) Reasonable opportunity shall be granted all parties to the adjudicatory proceeding to present, and respond to, evidence and arguments on all factual and legal questions presented in the proceeding.

(3) Oral proceedings or any part of oral proceedings shall be transcribed on request of any party.

(4) No ex parte communications, or communications for the benefit of one side only, relevant to the merits of the adjudicatory proceeding shall be made or knowingly caused to be made to any member of the Commission, hearing officer, or other employee who is or may reasonably be expected to be involved in the decision process of the proceeding.

(5) Findings of fact shall be based exclusively on the record, which shall include:

(i) All pleadings, motions, and intermediate rulings;

(ii) All evidence received or considered;

(iii) A statement of matters officially noticed;

(iv) Questions and offers of proof, objections, and rulings thereon;

(v) Proposed findings and exceptions;

(vi) Any decision, opinion, or report by the officer presiding at the hearing;

(vii) All staff memoranda or data submitted to the members of the Commission in connection with their consideration of the case.

(6) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

(m) Any party state or agency or political subdivision of any party state or agency, or not less than twenty-five (25) other persons residing within the region may petition the commission requesting the promulgation, amendment, suspension, or repeal of a rule. The Commission shall prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition. Within thirty (30) days after submission of a petition, the Commission shall, in writing, affirm or deny the petition, stating the reasons for its action, and may initiate rulemaking proceedings in accordance with this section.

(1) Except as provided in subdivision (2) of this section, the Commission shall, prior to the adoption, amendment or repeal of any rule:

(i) Give at least thirty (30) days' notice of its intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time, place, and manner in which interested persons may present their views thereon. The notice shall be mailed to all persons who have made a timely request of the Commission for advance notice of its rulemaking proceedings and shall be published in the Secretary of State's Office for each party state, and in at least the two (2) newspapers with the largest circulation in each party state.

(ii) Grant all interested persons reasonable opportunity to submit data, views or arguments, orally or in writing. In case of substantive rules, opportunity of oral hearing must be granted if requested by any party state or agency or political subdivision of any party state or agency, or by not less than twenty-five (25) other persons residing within the region. The Commission shall fully consider all written and oral submissions respecting the proposed rule. Upon request made by an interested person within thirty (30) days after adoption of a rule, the Commission shall issue a concise statement of the principal arguments for and against its adoption, incorporating in that statement its reasons for overruling the arguments urged against its adoption.

(2) If the Commission finds that an imminent peril to the public health, safety and welfare requires adoption of a rule upon fewer than thirty (30) days notice, and states, in writing, its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency rule. The rule may be effective for a period of not longer than one hundred twenty (120) days, but the adoption of an identical rule under this section is not precluded.

(n) A person suffering legal wrong because of Commission action, or adversely affected or aggrieved by Commission action, may seek judicial review of that action.

(1) When the Commission finds that justice so requires, it may postpone the effective date of action taken by it, pending judicial review. On conditions that may be required and to the extent necessary to prevent irreparable injury, the reviewing court, including the court to which a case may be taken on appeal from or on application of certiorari or other writ to a reviewing court, may issue all necessary and appropriate process to postpone the effective date of a Commission action or to preserve status or rights pending conclusion of the review proceedings.

(2) A petition for judicial review under this subsection may be heard in a court of competent jurisdiction.

(3) The reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of a Commission action when presented to the court and to the extent necessary for a decision. The reviewing court shall:

(i) Compel the Commission action unlawfully withheld or unreasonably delayed; and

(ii) Hold unlawful and set aside Commission action, findings, and conclusions found, in accordance with the standards of the federal Administrative Procedure Act, 5 U.S.C. § 706(2), to be:

(A) Arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

(B) Contrary to constitutional right, power, privilege, or immunity;

(C) In excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

(D) Without observance of procedure required by law;

(E) Unsupported by substantial evidence in a case of review of an adjudicatory decision;

(F) Unwarranted by the facts to the extent that the facts are subject to trial de novo by the reviewing court. In making the previous determinations, the court shall review the whole record to those parts of it cited by a party, and due account shall be taken of the rule of prejudicial error. The court shall not substitute its judgment for that of the Commission as to decisions of policy or weight of the evidence or questions of fact.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-6 - Host state selection and development of regional facilities.

§ 23-19.9-6 Host state selection and development of regional facilities.  (a) The Commission shall, after consultation with host states adopt by rule, maintain, and implement a regional low-level waste management plan to provide for safe and efficient management with the region. The plan shall be annually reviewed and revised by rule, as necessary, every five (5) years. The Commission may retain consultants to assist in developing the plan and shall gather necessary data in cooperation with appropriate agencies in each party state. The primary consideration guiding the development of the plan shall be the protection of public health, safety, and the environment. The plan shall include, but not be limited to:

(1) A classification system for all low-level wastes based on characteristics including, but not limited to, radiological half-life, radiological toxicity, chemical toxicity, and physical form of the waste;

(2) An inventory of all generators within the region, including information on: the location of the generator; its products, services, clinical procedures, teaching or research activities; the number of full-time-equivalent employees involved in these activities; current and projected low-level waste volume, characteristics and curies; current and projected management activities including on-site storage and storage for decay capabilities; and packaging and transportation practices;

(3) An inventory of all regional facilities, including information on the size, capacity, location, and projected operating life of each facility, and the waste being handled at each facility;

(4) Consistent with considerations for the protection of public health, safety, and the environment, a determination of the type and capacity of regional facilities that are necessary or projected to be necessary to accept the low-level waste generated within the region for management;

(5) A review and analysis of current, developing and projected regional management technologies and practices;

(6) A review and analysis of fees charged generators to ensure the safe, environmentally sound operation of each regional facility, to ensure that the licensee has sufficient insurance protection against personal injury and property damage, including third party liability insurance throughout the operation, closure, post-closure observation and maintenance, and institutional control periods; and to ensure the availability of funds for surveillance, cleanup and restoration of the surrounding area.

(7) A review and analysis of party state efforts to encourage source and volume reduction pursuant to the guidelines established by the host state or states.

(b) The Commission shall adopt by rule both interim and emergency storage plans to go into effect in the event that no regional facility is operational at any time after December 31, 1986. The plans may include contractual agreements with facilities located outside the region.

(1) If the Commission determines, in accordance with the provisions of this section, that an interim storage facility must be developed within the regions, the interim storage facility must have the consent of the state in which it is located, and shall not remain in operation longer than five (5) years without the consent of that state.

(2) In the event that a regional facility closes prior to its scheduled closing date, the Commission shall:

(i) Implement the interim storage and disposal plans adopted pursuant to this section; and

(ii) Inform the governor of the party state scheduled to host the next regional facility to bring that facility into operation.

(c) The Commission shall adopt by rule criteria and procedures for approving, in an adjudicatory proceeding, a party state's application to assume responsibility to host a regional facility within its borders. These criteria shall include, but not be limited to: the capability of the party state to host a regional facility in a timely manner and to ensure its operation for a twenty (20) year period, temporary closure, closure, post-closure observation and maintenance, and institutional control in a manner consistent with protecting the public health and safety and the environment; and the anticipated economic feasibility of the proposed regional facility.

(d) Upon notification that an existing regional facility will be closed, or whenever the Commission has made a determination, pursuant to subdivision (4) of section (a), that additional regional facility capacity is necessary or projected to be necessary, and a party state submits to the Commission, in accordance with the procedures established pursuant to subsection (c), an application to assume responsibility for hosting a regional facility, the Commission shall conduct an adjudicatory proceeding to consider the application. Consistent with the criteria established pursuant to subsection (c), the Commission shall act upon the vote of a two-thirds ( 2/3) majority of the eligible votes of Commission members, either to approve or deny the application, or to make recommendations that will allow the state to receive later approval.

(1) Upon approval of a party state's application pursuant to this section, the state shall become a host state on the date specified in the approval.

(2) The Commission may approve an application, in which a party state assumes the responsibility to host a regional facility upon the closure of another regional facility, currently in development or operation, but the Commission shall not approve more than one such successor state.

(e) Upon notification that an existing facility will be closed, or whenever the Commission has made a determination pursuant to subdivision (4) of subsection (a), that additional regional facility capacity is necessary or projected to be necessary, and no application submitted pursuant to subsections (c) and (d) is pending before the Commission which, if approved, would result in the development of additional capacity adequate to accept the low-level waste generated within the region for management, the Commission shall initiate the process stated in this section to select a state to host a regional facility in a timely manner and to ensure its operation for a twenty (20) year period. The primary criterion guiding this process shall be the protection of public health, safety and the environment. However, no state shall be required to host two (2) successive regional facilities.

(1) The Commission shall notify all party states, other than the host state in which the most recently developed regional facility is located, that they are potential host states for the purpose of undertaking the macroscreening review established in subdivision (2) of this subsection. The notification shall be made to the governor and the presiding officer of each house of the legislature of each party state, and shall describe the process to be used to select a host state.

(2) The Commission shall, after consultation with appropriate licensing and regulatory authorities, adopt by rule exclusionary criteria to identify all geographic areas that are unsuitable as regional facility sites. That criteria shall exclude, at least, all geographic areas:

(i) Containing exploitable natural resources;

(ii) Within a five hundred (500) year floodplain or coastal high-hazard area;

(iii) Subject to frequent flooding or ponding or which are generally not well drained;

(iv) Within coastal or freshwater wetlands or on a barrier beach;

(v) Within which is located an existing or projected public drinking water supply;

(vi) Within the watershed of surface waters classified as class "A", pursuant to the U.S. Clean Water Act [33 U.S.C. § 1251 et seq.];

(vii) Over an aquifer designated as a sole source aquifer pursuant to the U.S. Safe Drinking Water Act [42 U.S.C. § 300f et seq.];

(viii) Restricted by a party state because of their critical environmental nature;

(ix) In a lower drainage basin where the amount of runoff could erode or inundate a facility site;

(x) Where the water table is of sufficient height to allow perennial or other ground water intrusion to contact the waste;

(xi) Where ground water is discharged to the surface;

(xii) Where tectonic processes such as faulting, folding, seismic activity, or vulcanism may preclude defensible modeling and prediction of long-term impacts;

(xiii) Where surface geologic processes such as mass wasting, erosion, slumping, landsliding, or weathering may indicate instability;

(xiv) Where ground water intrusion, perennial or otherwise, could impact the facility's ability to isolate the waste;

(xv) Critical to the habitat of endangered or threatened species of plants or animals;

(xvi) Of historical or architectural significance. The application of this exclusionary criteria shall not be subject to waiver by the consultant or the Commission.

(3) The Commission shall retain the services of an independent consultant to map and macroscreen each potential host state in the region in accordance with the criteria adopted pursuant to subdivision (2) of this subsection. The independent consultant shall consider recommendations and comments from any person and shall hold public meetings in each potential host state to accept recommendations and comments. Notice of public meetings shall be made at least fourteen (14) days in advance and shall be published in the Secretary of State's office for the state in which the meeting is to be held and in at least the two (2) newspapers with the largest circulations in that state. In addition, notice shall be mailed to all persons who make timely request of the Commission for an opportunity to comment and to the governor and the presiding officer of each house of the legislature of each potential host state.

(4) Upon acceptance by the Commission of the independent consultant's report, the Commission shall transmit a copy of the report to the governor of each party state. Within ninety (90) days of receipt of the report, the governor of each potential host state shall submit to the Commission a written response to the report.

(5) If the entire land area of any potential host state has been identified in the independent consultant's report as unsuitable as a regional facility site, that state shall be excluded from further consideration for hosting a regional facility. Any party state that disputes the results contained in the independent consultant's report and believes that its entire land area is unsuitable as a regional facility site shall have the opportunity to present its objections in an adjudicatory proceeding before the Commission. This proceeding shall follow the procedures established in § 23-19.9-5 except that:

(i) The hearing shall be conducted within the borders of the party state disputing the report's results; and

(ii) A two-thirds ( 2/3) majority of the eligible votes of Commission members shall be required to exclude the party state from further consideration for hosting a regional facility. The Commission shall commence the adjudicatory proceeding no sooner than ninety (90) days and no later than one hundred twenty (120) days after receipt of a state's claim that it should be excluded from further consideration for hosting a regional facility.

(6) Upon expiration of the time for party states to respond to the independent consultant's report or upon the completion of the adjudicatory proceeding provided for in this section, the Commission shall issue a list of states to be excluded from further consideration for hosting a regional facility. That list shall include both any state identified in the report as unsuitable as a regional facility site and any state which the Commission has voted to exclude from further consideration in accordance with this section. The Commission shall notify all party states not excluded by the process stated in this section that they are potential host states. The notification shall indicate that the state has within its boundaries a geographic area or areas that meet the environmental criteria established pursuant to subdivision (2) of this subsection.

(7) Party states which generate less than twenty-five percent (25%) of the volume or curies of low-level waste generated by Massachusetts based on a comparison of averages over the years 1982-1984 shall be exempt from initial host state responsibility. These states shall continue to be exempt as long as they generate less than the twenty-five percent (25%) threshold over a successive three (3) year period. Once a state generates an average of twenty-five percent (25%) or more of the volume or curies generated by Massachusetts over a successive three (3) year period, it shall be designated as a "Host State" having a thirty (30) year period by the Commission and shall immediately initial development of a regional facility to be operational within five (5) years. The host state shall be prepared to accept its regional facility low-level waste at least equal to that generated in the state. With Commission approval, any party state may volunteer to host a regional facility. The percentage of waste from each state shall be determined by either a cubic foot volume or total curie content, whichever is greater.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-7 - Other laws and regulations.

§ 23-19.9-7 Other laws and regulations.  (a) Nothing in this compact shall be construed to abrogate or limit the regulatory responsibility or authority of the U.S. Nuclear Regulatory Commission, the U.S. Department of Transportation, the U.S. Department of Energy, any other federal agency, or any Agreement State under Section 274 of the Atomic Energy Act of 1954, as amended, 42 U.S.C. § 2021.

(b) Except as otherwise specifically provided in this compact, the laws or portions of those laws of party states shall remain in full force.

(c) Nothing in this compact shall be construed to preempt, in whole or in part, any provision of the Constitution of any party state.

(d) Nothing in this compact shall make unlawful the continued development or operation of any facility already licensed for development or operation on the date this compact becomes effective.

(e) No judicial or administrative proceeding pending on the effective date of this compact shall be affected by it. Any legal right, obligation, violation, or penalty arising prior to the effective date of this compact, or not in conflict with it, shall not be affected by this compact.

(f) Except as provided in § 23-19.9-3(d), no law or regulation of a party state or an agency or political subdivision of a party state may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the host state.

(g) The generation, treatment, storage, transportation, or disposal of waste which remains a federal responsibility, including waste generated by the atomic energy defense activities of the federal government, as defined in the Policy Act or federal research and development activities are not affected by this compact.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-8 - Conditions of membership.

§ 23-19.9-8 Conditions of membership.  (a) The states initially eligible to become parties to this compact shall include Rhode Island. Initial eligibility shall expire December 31, 1986.

(b) Each state eligible to become a party state to this compact shall be a party state upon enactment of this compact into law by that state, and upon payment of the fees required by § 23-19.9-10. An eligible state may become a party to this compact by an executive order issued by the governor of the state and upon payment of the fees required by § 23-19.9-10. However, any state which becomes a party state by executive order shall cease to be a party state upon the final adjournment of the next general or regular session of its legislature, unless this compact has by then been enacted as a statute by that state.

(c) This compact shall become effective in a party state when it has been enacted by that state and consent has been given to this compact by the Congress.

(d) The first two (2) states to become party states to this compact shall immediately appoint Commission members who shall constitute the Rhode Island  Massachusetts Interstate Low-Level Radioactive Waste Commission in accordance with § 23-19.9-5. These party states shall cause legislation to be introduced in the Congress whereby the consent of the Congress to this compact will be granted, and shall do those things necessary to organize the Commission and implement the provisions of this compact.

(e) Any state not expressly declared eligible to become a party state to this compact in subsection (a) of this section may petition the Commission to be declared eligible. The Commission may by rule establish conditions that it deems necessary and appropriate to be met by a state requesting eligibility as a party state to this compact pursuant to the provisions of this section and shall conduct an adjudicatory proceeding on the application. Upon satisfying the conditions established by the Commission and upon the affirmative vote of a two-thirds ( 2/3) majority of the eligible votes of Commission members and the affirmative vote of the members representing the host states in which any affected regional facility is located, the petitioning state shall become eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible in subsection (a) of this section.

(f) No state holding membership in any other regional compact for the management of low-level waste may become a party state to this compact.

(g) Any party state which fails to comply with the provisions of this compact or to fulfill its obligations may, upon the vote of a two-thirds ( 2/3) majority of the eligible votes of Commission members, in an adjudicatory proceeding, have fines imposed, have its access conditioned, its privileges suspended or its status as a party state to this compact revoked. Any revocation of a party state's status shall take effect one year from the date on which the state receives written notice from the Commission of that action. The rights of access to regional facilities enjoyed by generators in the affected party state shall cease upon the effective date of the revocation. No legal obligations of that party state, arising prior to the revocation, shall cease until they have been fulfilled. As soon as practicable after a Commission action suspending or revoking party state status, the Commission shall provide written notice of the action and a copy of the resolution to the governor and the presiding officer of each house of the legislature of each party state, and the Congress.

(h) Any party state may withdraw from this compact by repealing its authorizing legislation, and the rights of access to regional facilities enjoyed by generators in that party state shall thereby terminate. However, no withdrawal shall take effect until five (5) years after the governor of the withdrawing state has given notice, in writing, of that withdrawal to the Commission and to the governor of each party state. No withdrawal shall affect any liability already incurred by, or chargeable to, a party state prior to that time.

(1) Upon receipt of the notification, the Commission shall, as soon as practicable, provide copies to the governor and the presiding officer of each house of the legislature of each party state, and to the Congress.

(2) A regional facility located in a withdrawing state shall remain available to the region for five (5) years after the date the Commission receives written notification of the state's intent to withdraw, or until the prescheduled date of closure, whichever occurs first.

(i) This compact may be terminated only by the affirmative compact in each party state. The Congress may by law withdraw its consent every five (5) years after the compact takes effect.

(1) The consent given to this compact by the Congress shall extend to any future admittance of new party states under subsection (b) of this Article.

(2) The withdrawal of a party state from this compact under subsection (h) or the revocation of party state status under subsection (g) of this Article shall not affect the applicability of the compact to the remaining party states.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-9 - Enforcement.

§ 23-19.9-9 Enforcement.  Primary responsibility for enforcing the provisions of this compact shall rest with the affected state or states. Each party state, consistent with federal and host state regulations and laws, shall adopt and enforce laws imposing penalties on any person, not acting as an official of a party state, for violation of this compact. The Commission, upon a two-thirds ( 2/3) majority of the eligible votes of its members, may bring action to seek enforcement or appropriate remedies against party states which violate the laws or regulations adopted pursuant to this compact.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-10 - Fees, compensation and liability.

§ 23-19.9-10 Fees, compensation and liability.  (a) Each party state may establish reasonable fees which shall be imposed upon generators, shippers, or carriers to recover the cost of inspections and other administrative actions taken under this compact.

(b) A host state may establish reasonable fees and surcharges which shall be imposed upon users of a regional facility. No distinction in fees or surcharges shall be made among persons of the several party states to this compact.

(1) A host state shall approve and periodically review operational fee schedules to be imposed on all users of the regional facility situated within its borders. One fee schedule shall be established by the operator of the regional facility, under applicable state and federal regulations, and shall be reasonable and sufficient to cover all costs related to the development, operation, closure and post-closure observation and maintenance of the regional facility. The host state shall also establish a schedule for contributions to an institutional control fund. The party states and the Commission shall be afforded a reasonable opportunity to review and comment on all proposed fee schedules.

(2) A host state may establish an additional administrative surcharge per unit of waste received at any regional facility situated within its borders. The surcharge shall be sufficient to cover all reasonable costs associated with administrative oversight and regulation of the facility. A host state may also impose reasonable surcharges for purposes of host community compensation and development incentives. The Commission shall be afforded a reasonable opportunity to review and comment on any proposed host state surcharge.

(c) The Commission is authorized to expend monies from the operating account established in § 23-19.9-5 for the expenses of any staff and consultants retained pursuant to this compact and for official Commission business. Financial support for the operating account shall be provided as follows:

(1) In accordance with the provisions of § 23-19.9-8(b), each eligible state, upon becoming a party state, shall pay an entry fee to the Commission, which shall be used for administrative costs of the Commission.

(2) The Commission shall impose a "Commission surcharge" per unit of waste received at any regional facility. The size of the surcharge shall be calculated by the Commission in its annual budget preparation process after a public hearing pursuant to subsection (h) of § 23-19.9-5. This surcharge shall be collected for the Commission by the host state.

(3) Until such time as at least one regional facility is in operation and accepting waste for management, or to the extent that revenues under subdivisions (1) and (2) of this subsection are unavailable or insufficient to cover the approved annual budget of the Commission, each party shall pay an apportioned amount of the difference between the funds available and the total budget in accordance with the following formula:

(i) Twenty percent (20%) in equal shares;

(ii) Thirty percent (30%) in the proportion that the population of the party state bears to the total population of all party states, according to the most recent U.S. census;

(iii) Fifty percent (50%) in the proportion that the low-level waste originating in each party state bears to the total waste generated in the region for the most recent calendar year in which reliable data are available, as determined by the Commission.

(d) It shall be the responsibility of each regional facility's operator or custodial agency to take all necessary steps to clean up, stabilize and restore the facility and surrounding areas whenever there has been damage to the facility or surrounding areas which may cause or contribute to a hazard to the public health or the environment. Any person who carries on an abnormally dangerous activity involving the management of low-level waste shall be subject to strict liability for harm to the person, land or property of another resulting from the activity. This strict liability shall be limited to the kind of harm, the possibility of which makes the activity abnormally dangerous.

(e) During a regional facility's operational, closure and post-closure periods, the host state shall ensure the availability of funds and procedures for the facility operator to satisfy its responsibilities and liabilities under subsection (d), and for the compensation of injured facility employees. The state may satisfy this obligation by requiring bonds, insurance or compensation funds of the facility operator, or by providing bonds, insurance or compensation funds itself, or by any other means or combination of means. The funds available to satisfy third party liability claims shall be equal to the maximum amount available from the nuclear insurance pools or other commercial insurers.

(f) During a regional facility's institutional control period, the custodial agency shall administer the institutional control funds collected pursuant to subdivision (1) of subsection (b), for surveillance and all required maintenance of the regional facility, including any clean-up, stabilization or restoration required by subsection (d). The custodial agency shall ensure that funds equal to the maximum amount available from the nuclear insurance pools or other commercial insurers are available to satisfy third party liability claims.

(g) If all other sources of funds, including federal assistance, have been exhausted, all party states shall be responsible for the reasonable costs of clean-up, stabilization and restoration of a regional facility in the proportion that the low-level waste disposed of at the facility which originated in each party state bears to the total low-level waste disposed of at the facility. If the clean-up, stabilization or restoration of the facility has become necessary as the result of gross negligence by the host state in its regulatory oversight of the regional facility, each party state shall be entitled to indemnification by the host state of the funds contributed pursuant to this section.

(h) The Commission shall provide a means of compensation for third party injuries to persons, land or property, which shall be available only if no other funds, insurance, tort compensation or other means of satisfying a damage judgment or settlement resulting from the management of low-level waste are available from the host state or other entities.

(1) This responsibility shall be met by a special fund, insurance, or other means. The same fund for compensation shall provide liability coverage for all subsequent and concurrent regional facilities. The Commission is authorized to take any measures that may be necessary to implement this section, including the use of a portion of the fees collected pursuant to subdivision (2) of subsection (c) to establish an independent insurance entity. Subject to host state approval, an independent insurance entity shall be exempt from state insurance regulations.

(2) The existence of a special fund or other means of compensation shall not imply any liability by the Commission, by the party states, or by any of their officials and staff. Claims or suits for compensation shall be directed against the fund, the insurance entity or other responsible entity.

(3) The liability of the special fund, insurance entity, or other entity shall be limited to the amount contained therein at the time a final judgment or settlement awarding damages is executed.

History of Section.
(P.L. 1986, ch. 300, § 1.)



Chapter 23-19.9-11 - Severability and construction.

§ 23-19.9-11 Severability and construction.  (a) The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any other government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as well as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purposes thereof.

(b) Nothing in this compact shall be construed to authorize the Commission or any party state to waive the provisions of the compact or the requirements adopted pursuant to it.

History of Section.
(P.L. 1986, ch. 300, § 1.)






Chapter 23-19.10 - Hazardous Waste Reduction, Recycling, and Treatment Research and Demonstration Act of 1986

Chapter 23-19.10-1 - Short title.

§ 23-19.10-1 Short title.  This chapter shall be known and may be cited as the "Hazardous Waste Reduction, Recycling, and Treatment Research and Demonstration Act".

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-2 - Legislative findings, policy, and intent.

§ 23-19.10-2 Legislative findings, policy, and intent.  It is found and declared that:

(1) Whenever possible, the generation of hazardous waste is to be reduced or eliminated as expeditiously as possible, and that waste that is generated should be recycled, treated, or disposed of in a manner that minimizes any present or future threats to human health or the environment;

(2) There exist many promising, but as yet unproved, technologies for the reduced generation of hazardous waste and for recycling and treating hazardous waste;

(3) Financial commitments by public agencies and private industry for the expeditious development and dispersion of hazardous waste reduction, recycling, and treatment technologies depends upon further research as well as credible and timely demonstrations of the feasibility, environmental acceptability, and reliability of this technology;

(4) It is the intent of the general assembly, in enacting this chapter, to promote the research, development, and expeditious demonstration of technologies that have the potential to reduce, recycle, and treat hazardous waste. It is further the intent of the general assembly to encourage private sector participation in this program to the greatest extent possible.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-3 - Definitions.

§ 23-19.10-3 Definitions.  For purposes of this chapter:

(1) "Department" means the department of environmental management.

(2) "Hazardous waste reduction, recycling, and treatment technologies" mean technologies and techniques that have, as their primary purpose, the reduced generation of hazardous waste, the recycling of hazardous waste, or the conversion of hazardous waste into a less hazardous form. "Hazardous waste reduction, recycling, and treatment technologies" do not include solidification or treatment occurring directly in, or on, the land, such as techniques using evaporation, surface impoundments, or land farming.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-5 - Reporting requirements.

§ 23-19.10-5 Reporting requirements.  Every generator of hazardous waste shall submit a report to the department, at least once every two (2) years, reporting the changes in volume and toxicity of waste achieved through waste reduction during the period for which the report is issued.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-6 - Demonstration program.

§ 23-19.10-6 Demonstration program.  The department shall establish a hazardous waste technology, research, development, and demonstration program, which would consist of both of the following elements:

(1) Contracting with, and providing grants to, universities, governmental agencies, and private organizations for the research and development of hazardous waste reduction, recycling, or treatment technologies pursuant to § 23-19.10-8.

(2) Providing grants, under specified conditions, to cities, towns, and private organizations for the commercial demonstration of hazardous waste reduction, recycling, or treatment technologies pursuant to § 23-19.10-7.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-7 - Criteria for demonstration projects.

§ 23-19.10-7 Criteria for demonstration projects.  The department shall do all of the following:

(1) Implement a program to research, develop, and demonstrate hazardous waste reduction, recycling, and treatment technologies at appropriate locations throughout the state.

(2) In consultation with industry and interested parties, adopt criteria for selecting projects that would receive grants to pay for the construction of equipment which would be used to demonstrate hazardous waste reduction, recycling, or treatment technologies. The criteria shall include provisions which require that, in assessing each project, the department consider the feasibility of the project's particular technology, the research and technical spin-offs likely to be generated by the project, the degree to which the findings of the projects can be disseminated and evaluated for replication elsewhere, and the consistency of, and contributions of, the project to the state's hazardous waste management program.

(3) Using the criteria adopted pursuant to subsection (b), select projects to receive grants to construct equipment that would be used to demonstrate hazardous waste reduction, recycling, or treatment technologies. The department shall select projects that also meet at least one of the following requirements:

(i) The project has on-site, as well as off-site potential, for the reduction, recycling, or treatment of hazardous waste.

(ii) The project has the potential to benefit, or be utilized by, small businesses.

(iii) The project is applicable to a range of industries.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-8 - Department contracts for services  Construction grant program.

§ 23-19.10-8 Department contracts for services  Construction grant program.  The department may:

(1) Contract for services to be performed to carry out this chapter, including, but not limited to, environmental control assessment, feasibility analysis, the review of project design, field management responsibilities, and project scheduling and control.

(2) Grant funding for equipment construction needed for demonstration of hazardous waste reduction, recycling, and treatment technologies shall be provided to projects selected pursuant to § 23-19.10-7 in four (4) consecutive steps:

(i) Step I grants shall be made to study the feasibility of a proposed project. Ninety percent (90%) of the costs of the feasibility study shall be eligible for grant funding up to a maximum of forty thousand dollars ($40,000) per grant. In activities funded by a Step I grant, the applicant shall develop information needed to select the waste reduction, recycling, or treatment alternative, which would be most cost effective.

(ii) Step II grants shall be made for project design. Seventy percent (70%) of the costs of the design of the project shall be eligible for grant funding, except that a small business may be eligible for ninety percent (90%) of those costs up to a maximum of seventy-five thousand dollars ($75,000) per grant. In activities funded by a Step II grant, the applicant shall prepare detailed plans and specifications for the selected facilities, establish schedules for implementation, and obtain necessary permits.

(iii) Step III grants shall be made for the construction of the facilities. Fifty percent (50%) of the costs of constructing the project shall be eligible for grant funding, except that a small business may be eligible for ninety percent (90%) of those costs, up to a maximum of two hundred fifty thousand dollars ($250,000) per grant. As a condition of receiving a Step III grant, the grantee shall allow the results of the project to be evaluated and the information disseminated to other parties. In activities funded by a Step III grant, the applicant shall construct the facilities as designed under a Step II grant, procure needed equipment, and obtain necessary permits to operate the facility.

(iv) Step IV grants shall be made to evaluate the effectiveness of grant-funded facilities, develop information on compliance with regulatory permits, and assess applicability of the selected approach to other generators of similar hazardous wastes. Ninety percent (90%) of the costs of those activities shall be eligible for grant funding, except that a small business may be eligible for one hundred percent (100%) of those costs, up to a maximum of fifty thousand dollars ($50,000) per grant.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-9 - Evaluation of projects.

§ 23-19.10-9 Evaluation of projects.  The department shall compile the results of all evaluations of projects funded by Step IV grants, or the evaluations of any other projects which are available to the department, and shall make them available to interested parties as expeditiously as possible. The department shall notify any interested party of the availability of project evaluations.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-10 - Research grants.

§ 23-19.10-10 Research grants.  (a) The department may issue grants to, and enter into contracts with, universities, governmental agencies, and private organizations to research and develop hazardous waste reduction, recycling, or treatment technology.

(b) These grants may be applied to personnel, equipment, and administrative costs and shall, to the extent possible, be used to augment other sources of research and development funding, including federal and private funds.

History of Section.
(P.L. 1986, ch. 399, § 1.)



Chapter 23-19.10-11 - Report to the governor and the general assembly.

§ 23-19.10-11 Report to the governor and the general assembly.  (a) The department shall annually report to the governor and the general assembly on the status, funding, and results of all demonstration and research projects awarded grants.

(b) This report shall include recommendations for legislation and shall identify those state and federal economic and financial incentives which can best accelerate and maximize the research, development, and demonstration of hazardous waste reduction, recycling, and treatment technologies.

History of Section.
(P.L. 1986, ch. 399, § 1.)






Chapter 23-19.11 - Low-Level Radioactive Waste Disposal

Chapter 23-19.11-1 - Policy and purpose.

§ 23-19.11-1 Policy and purpose.  The state recognizes that the congress has declared that each state is responsible for providing for the availability of capacity either within or outside its borders, for the disposal of low-level radioactive waste generated within its borders, except for those wastes which remain a federal responsibility as defined in the Low-Level Radioactive Waste Policy Act, 42 U.S.C. § 2021(b) et seq., or federal research and development activities. The state recognizes that the long term safe and effective management of low-level radioactive waste generated within the state requires that sufficient capacity to manage low-level radioactive waste be provided. In order to promote public health and safety in the state, it is the policy of the state to enter into a contract with a compact commission of a region in which a regional disposal facility is located to provide for the disposal of all low-level radioactive waste generated in the state, as provided under 42 U.S.C. § 2021(e)(1)(f). The state is required to compensate the compact commission of a region in which a regional disposal facility is located that will provide for the disposal of all low-level radioactive waste generated within the state. Therefore, Rhode Island as a service to its low-level radioactive waste generators, will provide access to a disposal facility with sufficient capacity for their needs and the generators of low-level radioactive waste will reimburse the state for providing this service as long as an agreement exists and is in compliance as defined by the Low-Level Radiation Waste Policy Act.

History of Section.
(P.L. 1988, ch. 453, § 1.)



Chapter 23-19.11-2 - "Generators" defined.

§ 23-19.11-2 "Generators" defined.  "Generators" means persons who produce or treat low-level radioactive waste in the state, but do not include persons who only provide a service arranging for collection, transportation, treatment, storage, or disposal of low-level radioactive waste generated outside the region.

History of Section.
(P.L. 1988, ch. 453, § 1.)



Chapter 23-19.11-4 - Fees.

§ 23-19.11-4 Fees.  All generators of low level radioactive waste will deposit as general revenues a fee equivalent to that which has been stated in the compact agreement of the state of Rhode Island and a compact commission of a region in which a regional disposal facility is located to provide for Rhode Island's low-level radioactive waste generated. This fee will be no more than the penalty surcharge as specified in the Low-Level Radioactive Waste Policy Act of 1988, 42 U.S.C. § 2021(b), and will be based on the cubic feet of low-level radioactive waste deposited in an approved low level radioactive waste disposal facility. Fees will be paid within thirty (30) days of shipment of any low level radioactive waste materials for disposal of in a low level radioactive waste disposal facility.

History of Section.
(P.L. 1988, ch. 453, § 1; P.L. 1995, ch. 370, art. 40, § 66.)






Chapter 23-19.12 - Generation  Transportation  Storage  Treatment  Management and Disposal of Regulated Medical Waste

Chapter 23-19.12-1 - Legislative findings.

§ 23-19.12-1 Legislative findings.  (a) The general assembly finds and declares that the health and welfare of the citizens of the state require regulation of persons and legal entities engaged in the generation, transportation, storage, treatment and disposal of regulated medical waste.

(b) The general assembly finds that the public is concerned over human health risks, environmental problems at Rhode Island shoreline areas, and economic losses caused by improper management and disposal of medical waste and that the public perceives these situations to be unacceptable. Therefore, the general assembly finds there is a need to more closely regulate medical waste and to provide additional enforcement vehicles as well as greater penalties for the improper handling of medical waste.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-2 - Declaration of purpose.

§ 23-19.12-2 Declaration of purpose.  The purpose of this chapter is to ensure the public health and quality of the environment of the state by vesting in the department of environmental management the power necessary to regulate and license persons and other legal entities engaged in the generation, transportation, storage, treatment, management, and disposal of regulated medical waste.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-3 - Definitions.

§ 23-19.12-3 Definitions.  The following words and phrases have the following meanings ascribed to them in this chapter unless the context clearly indicates otherwise:

(1) "Body fluids" means liquids emanating or derived from humans and limited to blood; cerebrospinal, synovial, pleural, peritoneal and pericardial fluids; dialysate and amniotic fluids; and semen and vaginal secretions but excluding feces, urine, nasal secretions, sputum, sweat, tears, vomitus, saliva, and breast milk, unless any excluded substance contains visible blood or is isolation waste.

(2) "Director" means the director of the department of environmental management or his or her designee. The designee may be any employee of the department of environmental management or from the department of health.

(3) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, abandoning, or placing of any regulated medical waste in, on, into, or onto any land, other surface, or building or vehicle, or trailer, or other containment structure, or into any water, watercourse, stormwater system, or sewer system.

(4) "Generator" means any person whose act or process produces regulated medical waste or whose act first causes a regulated medical waste to become subject to regulation. In the case where more than one person (e.g. doctors with separate medical practices) is located in the same building, each individual business entity is a separate generator. The universe of medical waste generators includes, but is not limited to, hospitals, physician's offices, dental offices, veterinary practices, funeral homes, research laboratories that perform health related analysis or services, nursing homes, and hospices.

(5) "Medical waste tracking form" means the form used for identifying the quantity, composition, and the origin, routing, and destination of regulated medical waste during its transportation from the facility of generation to the point of transfer, disposal, treatment, destruction, or storage.

(6) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, or any department, agency, or instrumentality of the United States.

(7) "Regulated medical waste" means a special category of solid waste that includes specific types of medical waste subject to the handling and tracking requirements. Regulated medical wastes mixed with nonhazardous solid wastes are considered regulated medical wastes for the purposes of this chapter.

(ii) A regulated medical waste is any waste, as defined in this subdivision (7), generated in the diagnosis (including testing and laboratory analysis), treatment, (e.g., provision of medical services), or immunization of human beings or animals, in research pertaining thereto, or in the preparation of human remains for burial or cremation, or in the production or testing of biologicals, or in the development of pharmaceuticals, that is listed in this section but is not excluded or exempted in subdivision (7)(iv) of this section. Regulated medical waste becomes subject to the regulations in this chapter at the time and in the location that the materials become waste.

(iii) The following categories of medical wastes are regulated medical waste:

(A) Cultures and stocks. Cultures and stocks of infectious agents and associated biologicals, including: cultures from medical and pathological laboratories; cultures and stocks of infectious agents from research and industrial laboratories; wastes from the production of biologicals; discarded live and attenuated vaccines; and culture dishes and devices used to transfer, inoculate, and mix cultures.

(B) Pathological wastes. Human pathological wastes, including tissues, organs, and body parts that are removed during surgery or autopsy, or other medical procedures.

(C) Human blood, blood products and body fluids. (I) Liquid waste human blood or body fluids;

(II) Products of blood;

(III) Items saturated and/or dripping with human blood;

(IV) Items that were saturated and/or dripping with human blood that are caked with dried human blood; including, but not limited to, serum, plasma, and other blood components and their containers; or

(V) Specimens of body fluids and their containers.

(D) Sharps. Sharps that have been used in animal or human patient care or treatment (including sharps generated from the preparation of human and animal remains for burial or cremation), or in medical, research, or industrial laboratories, including, but not limited to, hypodermic needles, syringes (with or without the attached needle), pasteur pipettes, scalpel blades, blood vials, needles with attached tubing, glass carpules, and glass culture dishes (regardless of presence of infectious agents). Also included are other types of broken or unbroken glassware that has been used in animal or human patient care or treatment, such as used slides and cover slips.

(E) Animal waste. Contaminated animal carcasses, body parts, and bedding of animals that were known to have been exposed to infectious agents during research, (including research in veterinary hospitals), production of biologicals, or testing of pharmaceuticals.

(F) Isolation wastes. Biological waste and discarded materials contaminated with blood, excretion, exudates, or secretions from humans who are isolated to protect others from certain highly communicable diseases, or isolated animals known to be infected with highly communicable diseases. These diseases include:

SEE THE BOOK FOR THE PROPER TABLE.

(G) Any other diseases identified as Biosafety Level 4 etiologic agents by the Center for Disease Control.

(H) The following diseases are included in the list of "highly communicable diseases" associated with animals. Unless otherwise noted by an asterisk, these diseases are part of the National Notifiable Disease Surveillances System list:

Anthrax

Botulism

Brucellosis

Eastern Equine Encephalitis

Leptospirosis

Lyme Disease

Plague

Psittacosis (Chlamydiosis)

Rabies

Salmonellosis

Trichinosis

Tuberculosis

Tularemia

*Cat-Scratch Fever Disease

*Ebola Virus

*Ehrlichia canis

*Encephalomyocarditis

*Monkey B-Virus

*Monkey Marburg Virus

*Poxvirus

*"Q" Fever

*Rocky Mountain Spotted Fever

*Vesicular Stomatitis

(I) Unused sharps. Unused discarded sharps, including hypodermic needles, suture needles, syringes, and scalpel blades.

(J) Spill/cleanup material. Any material collected during or resulting from the cleanup of a spill of regulated medical waste.

(K) Mixtures. Any waste which is a mixture of regulated medical waste and some other type of waste which is neither radioactive nor a hazardous waste of a type other than regulated medical waste.

(iv) Exclusions and exemptions. The following categories of medical waste are specifically excluded from the definition of regulated medical waste:

(A) Hazardous waste identified or listed under DEM hazardous waste regulations promulgated under § 23-19.1-6. Regulated medical waste that is mixed with hazardous waste shall be defined as hazardous waste and shall be regulated in accordance with DEM hazardous waste regulations.

(B) Household medical waste, limited to medical waste generated by individuals on the premises of a single-family home or single-family dwelling unit or by members of households residing in single and multiple residences, hotels, and motels which serve as a residence for individuals, provided the dwelling is not serving as a commercial or professional office where individuals who are not members of the family residing at the dwelling are receiving medical care by a health care professional.

(C) This exemption includes the wastes generated by health care providers in private homes where medical services are provided to individuals who reside there.

(D) Medical waste generated and disposed of with residential solid wastes from a single family residential premise or single-family dwelling unit shall be exempt from these regulations except where regulated medical waste is generated from commercial or professional offices.

(E) Incinerator ash and treatment/destruction residue. Regulated medical waste that has been both treated and destroyed is no longer regulated medical waste; this includes ash from the incineration of regulated medical waste (provided the ash meets the definition for treated regulated medical waste and destroyed regulated medical waste) and residues from wastes that have been both treated and destroyed (e.g., waste that has been subjected to decontamination and grinding, or chemical disinfection followed by grinding, or stream sterilization followed by shredding).

(F) Human remains, e.g., corpses and anatomical parts that are stored, transported, or otherwise managed for purposes of interment or cremation. However, regulated medical waste attached to, or within, a corpse is not exempt and must be removed and then managed as regulated medical waste.

(G) Etiologic agents that are being transported intrastate and/or interstate between facilities pursuant to regulations set by the U.S. department of transportation, the U.S. department of health and human services, and all other applicable shipping requirements.

(H) Enforcement samples, including samples of regulated medical waste obtained during enforcement procedures by authorized U.S. environmental protection agency personnel and the state of Rhode Island.

(8) "Storage" means the temporary holding of regulated medical wastes at a designated accumulation area before treatment, destruction, disposal, or transport to another location.

(9) "Transport" means the movement of regulated medical waste from the facility of generation to any intermediate points, and finally to the point of ultimate storage or disposal.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-4 - Powers and duties of the director.

§ 23-19.12-4 Powers and duties of the director.  The director shall under the provisions of this chapter have all powers necessary to promulgate any rules, regulations, procedures, and standards that may be necessary to ensure proper, adequate, and sound management of regulated medical waste and to protect the public health and the environment from the effects of improper management of regulated medical waste.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-5 - Medical waste tracking form.

§ 23-19.12-5 Medical waste tracking form.  (a) It shall be unlawful for any person or legal entity to transport regulated medical waste from any person or legal entity within the state without a medical waste tracking form prepared and maintained in conformity with any requirements that the director by regulation may adopt. Generators of small quantities of regulated medical waste are exempt from the requirement to use medical waste tracking forms if they generate less than fifty (50) pounds of regulated medical waste in a calendar month and:

(1) The regulated medical waste is transported to a health care facility, an intermediate handler, or a destination facility with which the generator has a written agreement to accept the regulated medical waste; or the generator is transporting the regulated medical waste from the original generation point to the generator's place of business. Small quantity generators who transport regulated medical waste between satellite facilities must apply for a variance from the department of environmental management, division of air and hazardous materials, as per the rules and regulations for solid waste management facilities. Small quantity generators in the same building may share a common storage facility within the building (before the waste is transported off-site), without applying for a variance; and

(2) The regulated medical waste is transported by the generator, or an authorized employee, in a vehicle owned by the generator or authorized employee (NOTE: Owned vehicle means a vehicle which is owned by or registered to the generator or employee or is under lease by the generator or authorized employee for a minimum of thirty (30) days); and

(3) The generator shall compile a shipment log and maintain records as required in § 23-19.12-6.

(4) The generator submits semiannual reports to the director.

These reports shall include:

(A) Name of generator (company name);

(B) Address of generator;

(C) Contact person;

(D) Telephone number;

(E) Generator type (hospital, laboratory, clinic, physician, veterinarian, long-term or residential health care facility, blood bank, mortician, other (specify type));

(F) Quantity (by weight) of treated and untreated regulated medical waste transported off-site, during the reporting period, for which a medical waste tracking form was not used;

(G) Name and address of facility to which medical waste was transported.

(ii) These reports shall be submitted to the director for the periods of January 1 to June 30 and July 1 to December 31 of each year.

(iii) These reports must be received by the director within forty-five (45) days of the end of the reporting period.

(b) Any generators transporting between satellite facilities are exempt from using the medical waste tracking form provided they meet all of the following conditions:

(1) The regulated medical waste is transported by the generator, or the generator's authorized employee, in a vehicle owned by the generator or the employee; (NOTE: Owned vehicle means a vehicle which is owned by or registered to the generator or employee or is under lease by the generator or authorized employee for a minimum of thirty (30) days); and

(2) The regulated medical waste is brought to a central collection point or treatment facility owned or operated by the generator. Other generators (those who generate and transport or offer for transportation more than fifty (50) pounds of regulated medical waste in a calendar month) with multiple locations must apply for a license or variance from DEM, division of air and hazardous materials, as per and any applicable sections of the rules and regulations for solid waste management facilities; and

(3) The original generation point and the central collection point or treatment facility are located in the state of Rhode Island; and

(4) The generator compiles and maintains a shipment log at each generation point and each central collection and each central collection point as required by § 23-19.12-6.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-6 - Records.

§ 23-19.12-6 Records.  (a) It shall be unlawful for any person or legal entity to generate, store, transport, treat, destroy, or dispose of regulated medical waste within the state without complying with any record keeping requirements of regulations established by the director in accordance with the provisions of this chapter.

(2) Except as provided in subsection (b) of this section, each generator shall keep a copy of each medical waste tracking form for at least three (3) years from the date the waste was accepted by the initial transporter.

(b) Generators that are exempt from using the medical waste tracking form as specified in § 23-19.12-5 shall meet the following requirements:

(1) A shipment log shall be maintained at the original generation point for a period of three (3) years from the date the waste was shipped. The log shall contain the following information:

(i) Date of shipment;

(ii) Quantity (by weight) of regulated medical waste transported, by waste category (i.e., untreated and treated);

(iii) Address or location of central collection point;

(iv) Signature of generator's employee who is transporting the waste, to signify delivery has been completed.

(2) A shipment log shall be maintained at each central collection point for a period of three (3) years from the date that regulated medical waste was accepted from each original generation point and shall contain the following information:

(i) Date of receipt;

(ii) Quantity (by weight) of regulated medical waste accepted, by waste category (i.e., untreated and treated);

(iii) Address or location of original generation point; and

(iv) Signature of generator or generator's representative who operates the central collection point, to signify acceptance of the waste.

(c) Generators that are exempt from using the medical waste tracking form in § 23-19.12-5 and do not voluntarily comply with the use of the tracking form are subject to the following record keeping requirements:

(1) Generators that use a transporter that hold a valid Rhode Island medical waste transporter's permit shall maintain a log for a period of three (3) years from the date of shipment that contains the following information for each shipment or pickup;

(i) Transporter's name and address;

(ii) Transporter's state permit;

(iii) Quantity (by weight) of regulated medical waste transported, by waste category (i.e., untreated and treated);

(iv) Date of shipment; and

(v) The signature of the transporter's representative accepting the regulated medical waste for transport.

(2) Generators that transport their own regulated medical waste to a health care facility or to a treatment, destruction, or disposal facility as specified in § 23-19.12-5 shall compile and maintain a log for a period of three (3) years from the date of the last shipment entered into the log. The log shall contain the following information:

(i) Name and address of the intermediate handler, destination facility, or health care facility to which the generator has transported the shipment of regulated medical waste;

(ii) Quantity (by weight) of regulated medical waste transported, by waste category (i.e., untreated and treated);

(iii) Date of shipment; and

(iv) Signature of the generator or his authorized representative who transported the waste.

(3) Generators that transport regulated medical waste by the U.S. postal service or other courier service approved for the transport of regulated medical waste by appropriate federal and state agencies shall retain the original U.S. postal service receipt or courier service receipt and the return mail receipt and maintain a shipment log for a period of three (3) years from the date of shipment. The log shall contain the following information:

(i) Quantity (by weight) of regulated medical waste transported, by waste category (i.e., untreated and treated);

(ii) Date of shipment; and

(iii) Name and address of each intermediate handler or destination facility to which the generator has transported the regulated medical waste by the U.S. postal service or courier service.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-7 - Inspections.

§ 23-19.12-7 Inspections.  In order to carry out the purposes of this chapter the director is authorized to conduct any inspections of facilities that he or she deems necessary or desirable, where regulated medical waste is generated, stored, treated, destroyed, transferred, or otherwise managed. The director is also authorized to conduct inspections of any vehicles used to transport regulated medical waste and any records required pursuant to the authority granted through this chapter.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-8 - Permits.

§ 23-19.12-8 Permits.  No person or legal entity shall engage in the transportation of regulated medical waste unless that person or legal entity has received a permit issued by the director of the department of environmental management. Exempt from this section are generators that transport regulated medical waste but are exempt under § 23-19.12-5 from the requirement of initiating a medical waste tracking form.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-9 - Application for permit.

§ 23-19.12-9 Application for permit.  Application for a permit shall be made to the director of the department of environmental management upon a form prescribed by the director. Upon approval of the application by the director, a permit shall be issued. Permits shall expire three (3) years from the date of issue, unless sooner if suspended or revoked. The director of the department of environmental management is empowered to charge an annual application fee for a medical waste transporters permit.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-10 - License.

§ 23-19.12-10 License.  (a) No person or legal entity shall engage in the storage, treatment and/or destruction of regulated medical waste unless that person or legal entity has received a license issued by the director of the department of environmental management. This license is a special category of license issued to solid waste management facilities.

(b) However, storage by a generator before regulated medical waste is treated and/or destroyed on-site, or offered for transport does not constitute a practice requiring licensure under this section. Nor does the treatment and/or destruction of regulated medical waste by the generator of that waste constitute a practice requiring licensure under this section if the treatment and/or destruction is carried out at a generating facility owned and operated by the generator of the medical waste and if the treatment and/or destruction process does not include waste generated by any other person or legal entity.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-11 - Application for license.

§ 23-19.12-11 Application for license.  Application for a license shall be made to the director of the department of environmental management upon a form prescribed by the director. Upon approval of the application by the director, a license shall be issued. Licenses shall expire three (3) years from the date of issue, unless sooner if suspended or revoked. The director of the department of environmental management is empowered to charge an annual application fee consistent with the fees charged for other solid waste licenses under the authority of § 23-18.9-9.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-12 - Registration for generators.

§ 23-19.12-12 Registration for generators.  (a) No person or legal entity shall engage in the generation of regulated medical waste unless that person or legal entity has registered with the director of the department of environmental management upon a form prescribed by the director. The director of the department of environmental management is empowered to charge an annual registration fee according to the following fee schedule. For the purpose of these registration requirements, a person is considered to be a single generator, even if it utilizes more than one site in the course of its operation.

SEE THE BOOK FOR THE PROPER TABLE.

(b) The director will provide generators with registration applications upon request.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-13 - Denial or revoking of licenses.

§ 23-19.12-13 Denial or revoking of licenses.  The director of the department of environmental management may deny an application for a license, or suspend or revoke a license after it has been granted, or refuse to renew a license for any of the following reasons:

(1) Proof of unfitness of the applicant or licensee to engage in the business;

(2) A material misstatement by the applicant or licensee in his or her application for a license or renewal;

(3) Failure of the applicant or licensee to comply with the provisions of this chapter or with any rule or regulation promulgated pursuant to this chapter;

(4) A history of noncompliance with environmental regulations or standards, or conviction of any environmental crime or other crimes involving moral turpitude. This subdivision applies to: the applicant, and officers, major stock holders, or principals of the business for which the application is submitted or to which an existing license has been issued.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-14 - Funding of the medical waste management program.

§ 23-19.12-14 Funding of the medical waste management program.  All money collected under §§ 23-19.12-12 and 23-19.12-15 shall be deposited as general revenues. The program will be funded by a general revenue appropriation. The director shall submit to the general assembly by January 15 of each year a detailed report of the amount of funds obtained from fines and fees and the uses made of the funds.

History of Section.
(P.L. 1992, ch. 497, § 1; P.L. 1995, ch. 370, art. 40, § 67.)



Chapter 23-19.12-15 - Civil or administrative penalties.

§ 23-19.12-15 Civil or administrative penalties.  (a) Failure to comply with the provisions of this chapter or the rules, regulations, standards and procedures promulgated under the authority of this chapter shall be punishable by a civil or administrative penalty for an amount not to exceed five thousand dollars ($5,000). In the event of a continuing violation of the provisions of this chapter or the rules, regulations, procedures, or standards promulgated under the provisions of this chapter, each and every day of violation shall constitute a separate and distinct violation. Administrative penalties shall be assessed in conformance with and under the provisions of the administrative penalties for environmental violations § 42-17.6 et seq. Civil penalties may be sought in any court of competent jurisdiction.

(b) Willful failure to comply with the provisions of this chapter or the rules, regulations, standards, and procedures promulgated under the authority of this chapter shall be punishable by a civil or administrative penalty for an amount not to exceed twenty-five thousand dollars ($25,000). In the event of a continuing violation of the provisions of this chapter or the rules, regulations, procedures, or standards promulgated under the provisions of this chapter, each and every day of violation shall constitute a separate and distinct violation. Administrative penalties shall be assessed in conformance with and under the provisions of the administrative penalties for environmental violations § 42-17.6 et seq. Civil penalties may be sought in any court of competent jurisdiction.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-16 - Financial liability relating to the generation, transportation, treatment, storage and disposal of regulated medical waste.

§ 23-19.12-16 Financial liability relating to the generation, transportation, treatment, storage and disposal of regulated medical waste.  As a result of a violation of the rules, regulations, standards, and procedures promulgated under the provisions of this chapter, the generator, transporter, treatment, storage, and disposal facility operator and owner shall be responsible for the disposal of regulated medical waste and any response costs incurred by the department in the investigation and/or remediation incurred, regardless of the provisions of this chapter or any other chapter relating to medical waste.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-17 - Supersedes existing infectious waste regulations.

§ 23-19.12-17 Supersedes existing infectious waste regulations.  The regulations promulgated to this chapter shall supersede the rules and regulations governing the management of infectious waste in health care facilities (R23-17-INF, R23-16.2INF) promulgated by the Rhode Island department of health.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-18 - Delegation of authority to conduct inspections.

§ 23-19.12-18 Delegation of authority to conduct inspections.  The department of environmental management may enter into a cooperative agreement with the department of health for the department of health to conduct inspections of facilities where regulated medical waste is generated. The department of environmental management shall adequately compensate the department of health for conducting these inspections and for undertaking the administrative tasks associated with conducting these inspections.

History of Section.
(P.L. 1992, ch. 497, § 1.)



Chapter 23-19.12-19 - Severability.

§ 23-19.12-19 Severability.  The provisions of this chapter are severable and if any provisions or part of any provision shall be held invalid or unconstitutional or inapplicable to any person or circumstances, that invalidity, unconstitutionality, or inapplicability shall not affect or impair the remaining provisions of this chapter.

History of Section.
(P.L. 1992, ch. 497, § 1.)






Chapter 23-19.13 - Gull Control Program

Chapter 23-19.13-1 - Gull control  Required.

§ 23-19.13-1 Gull control  Required.  (a) Any person, firm, corporation or government entity engaging in waste operations shall adopt and implement a comprehensive Gull Control Program at each waste facility which they operate. However, the provisions of this section shall not apply to any waste facility that solely accepts waste that is non-edible for gulls. In order to achieve the most effective results the programs may utilize one or more of the following methods of control:

(1) Use of shellcrackers and other pyrotechnic devices;

(2) Use of plastic polymer line and/or nets;

(3) Use of visual and auditory devices; and

(4) Use of a non-toxic and biodegradable gull repellent.

(b) The program shall be submitted to and shall meet all standards as required by the department of environmental management, divisions of air and hazardous waste, solid waste, and water quality and with the advice and consent of the division of fish, wildlife and estuarine resources and shall be in compliance with the standards of the United States department of fish and wildlife service law enforcement division and with the advice and recommendations of the U.S. department of agriculture animal and plant health inspection service, animal damage control to develop a customized gull control management program.

(c) In order to obtain optimum results with respect to each program which shall be adopted and implemented pursuant to this section, the director of the department of environmental management, or his or her designee, is directed to perform an evaluation review of each waste facility at intervals not to exceed six (6) months from the date of the adoption and implementation of the program. To allow for this determination, each waste facility must provide the director of the department of environmental management with all relevant data required by the director that was accumulated within the six (6) month period.

History of Section.
(P.L. 1994, ch. 155, § 1.)






Chapter 23-19.14 - Industrial Property Remediation and Reuse Act

Chapter 23-19.14-1 - Legislative findings.

§ 23-19.14-1 Legislative findings.  It is recognized and acknowledged by the general assembly that:

(1) In Rhode Island, there are hundreds of sites that have varying degrees of contamination from hazardous materials;

(2) The contamination is often an obstacle to redevelopment due to the liability relating to the sites;

(3) Clean up standards and objectives must be consistent with a site's current and reasonably expected future use;

(4) Financial institutions are often cautious or unwilling to lend to businesses that wish to expand at or relocate to sites that have or are feared to be contaminated;

(5) Rhode Island's urban corridor contains many sites that have been found by federal or state programs to be contaminated;

(6) The following cities and towns have numerous known sites: Cranston, East Providence, Johnston, North Smithfield, Pawtucket, Providence, Warwick, West Warwick, Woonsocket, and Central Falls. There are also many potential sites in these and other municipalities that may have been contaminated by historical industrial activities;

(7) [Deleted by P.L. 2002, ch. 186, § 1.]

(8) Proper redevelopment and reuse of these properties would not only benefit the state's economy and the employment of those who live in the urban corridor, but would also benefit the state's environment; and

(9) The redevelopment and reuse of these impacted sites will control and remove the existing contamination and will reduce the artificial economic incentive to develop previously undisturbed natural resources.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2002, ch. 186, § 1.)



Chapter 23-19.14-2 - Declaration of policy.

§ 23-19.14-2 Declaration of policy.  It shall be the policy of this state to assure that:

(1) Activities are taken to control and eliminate contamination at industrial properties that are fair, consistent, and compatible with the current and reasonably foreseeable future use of the property;

(2) Environmental barriers to economic redevelopment and beneficial reuse of contaminated properties are removed;

(3) Opportunities are available for businesses to realistically manage their environmental liabilities;

(4) Voluntary and cooperative clean-up actions are encouraged to the greatest extent possible; and

(5) Processes for environmental clean-up and liability relief are effective and efficient and minimize transaction costs to the extent reasonably feasible in order to facilitate appropriate reuse of contaminated properties.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-3 - Definitions.

§ 23-19.14-3 Definitions.  (a) "40 CFR" means that section or subsection of the code of federal regulations, title 40, protection of environment, chapter 1, environmental protection agency. References to the administrator, appearing therein, shall be interpreted as referring to the director of the department of environmental management.

(b) "Bona fide prospective purchaser" means a person who intends to purchase a contaminated property, who has documented the intent to purchase the property in writing, and who has offered to pay fair market value for the property in the contaminated state. For purposes of this chapter, any former owner, former operator, or other person who is otherwise a responsible party or any person who had more than ten percent (10%) equitable or other legal interest in the site or any of the operations related to the contamination cannot be considered as a bona fide prospective purchaser. Once a purchaser has certified their status as a bona fide prospective purchaser to the department and the department has acknowledged receipt of such certification, a purchaser may maintain that status for up to one year following purchase of the property, unless it is subsequently found that the purchaser did not meet the criteria for a bona fide prospective purchaser as outlined in this section. If the department finds that substantial progress has been made in investigating conditions of the site and/or meeting the requirements for a remedial decision letter, such status may be renewed by the department for a specified period of time not to exceed one year for each renewal.

(c) "Hazardous materials" means any material or combination or mixture of materials containing any hazardous substance in an amount and concentration such that when released into the environment, that material can be shown to present a significant potential to cause an acute or chronic adverse effect on human health or the environment. Hazardous material shall also include any material that contains a hazardous waste. Hazardous material does not include petroleum for the purposes of this chapter.

(d) "Hazardous substances" means any substance designated as hazardous pursuant to 40 CFR 300.5, as is or as amended. Hazardous substance shall not include, for the purposes of this chapter, asbestos or radioactive materials.

(e) "Hazardous wastes" means any material defined as hazardous waste pursuant to chapter 19.1 of this title, and the regulations promulgated under chapter 19.1 of this title.

(f) "Operator" means the person responsible for the operation of the activities at the site.

(g) "Owner" means the person who owns the site or part of the site.

(2) In the case of a receiver, the superior court supervising the receiver shall have jurisdiction to determine the nature and extent of the receiver's obligations to comply with the provisions of this chapter. Any obligation to comply with the provisions of this chapter shall be binding on a receiver solely in his or her fiduciary capacity.

(h) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, the federal government or any agency or subdivision of the federal government, a state, municipality, commission, political subdivision of a state, or any interstate body.

(i) "Petroleum" means any virgin petroleum product including the following products:

(1) Unused distillate and residual oil, including but not limited to gasoline, aviation fuels, kerosene, diesel, and heating oils.

(2) Unused crankcase oil, lubricants, hydraulic oils, penetrant oils, tramp oils, quench oils, and other industrial oils.

(j) "Release" shall be defined by 40 CFR 300.5 for purposes of this chapter, but shall also exclude any release from a process, activity, or source area allowed under a permit, license, or approval issued after January 1, 1987 by any regulatory process or legal authority or any release of hazardous materials solely derived from common household materials and occurring at the household.

(2) For purposes of this chapter, release also includes an actual or potential threat of release.

(k) "Remedial or response action" means those actions taken to rectify the effects of a release of hazardous material, and/or petroleum so that it does not cause a substantial danger to present or future public health or welfare, or the environment.

(l) "Remediation" means the act of implementing, operating, and maintaining, a remedy, remedial action or response action.

(m) "Responsible party" has the meaning attributed to it by the provisions of § 23-19.14-6 or 23-19.14-6.1.

(n) "Site" means all contiguous land, structures, and other appurtenances and improvements on the land contaminated by the use, storage, release, or disposal of hazardous material including the extent of contamination and all suitable areas in very close proximity to the contamination where it will be necessary to implement or conduct any required investigation or remedial action.

(o) "All appropriate inquiries" means an environmental due diligence process for assessing a property for presence or potential presence of contamination, in accordance with requirements established by the department of environmental management that are not inconsistent with the provisions of 40 CFR 312 establishing federal standards for all appropriate inquiries.

(p) "Letter of Compliance" means a formal, written communication from the department signifying that the remedial action has been satisfactorily completed and the objectives of environmental clean-up, pursuant to § 23-19.14-4 have been met.

(q) "Remedial Decision Letter" means a formal, written communication from the department that approves a site investigation, identifies the preferred remedial alternative and authorizes the development of a remedial action work plan in order to achieve the objectives of environmental clean-up.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 1997, ch. 41, § 1; P.L. 1997, ch. 60, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-4 - Objectives of environmental clean-up.

§ 23-19.14-4 Objectives of environmental clean-up.  (a) The department of environmental management will develop, maintain and publish numerical objectives for the most commonly found hazardous substances. These objectives will be applicable for the clean-up of contaminated properties to levels which are protective of human health and the environment based on current and reasonably foreseeable future use of a property and the surrounding natural resources.

(b) The construction of any new school building; or

(2) Construction of an addition to any existing school building; or

(3) Leasing of any portion of an existing building to serve as a school shall be prohibited on any portion of a parcel of property for which, upon occupancy, there exists an ongoing potential for hazardous materials and/or petroleum to migrate as vapors or gases into the building from the subsurface of the parcel of property, including any potential failure of engineered remedies to address said vapors or gases.

(c) The construction of any school building, or construction of an addition to any existing school building, or leasing of any portion of an existing building to serve as a school on any portion of a parcel of property formerly used for industrial, manufacturing or landfill purposes that is contaminated by hazardous materials, other than on a parcel of property described in subsection (b) of this section, shall be prohibited unless at least thirty (30) days prior to selecting the location for construction or leasing the building the project sponsor undertakes all of the following measures with ten (10) days prior written notice to the public of each measure undertaken:

(1) Prepares and posts on the sponsor's website a written report that: (i) Projects the costs to acquire or lease the property, and to cleanup and maintain the property in accordance with the department of environmental management's Rules and Regulations for the Investigation and Remediation of Hazardous Material Releases (the Remediation Regulations); (ii) Projects the time period required to complete a cleanup of the property for school purposes prior to occupancy by obtaining either a Letter of Compliance from the department of environmental management or a determination by said department that the property is not jurisdictional under the Remediation Regulations; (iii) Discusses the rationale for selecting the property for use as school purposes and an explanation of any alternatives to selecting said property considered by the project sponsor;

(2) Solicits written comments on the report prepared pursuant to subdivision (1) of this subsection for a period of at least thirty (30) days after posting said report on the sponsors website and conducts a public hearing during said thirty (30) day period at which public comment is taken on said report; and

(3) Prepares a second written report that summarizes and responds to the public comments received during the public comment period and at the public hearing and posts said second report on the sponsor's website.

(d) The sponsor of any school project subject to the provisions of subsection (c) of this section shall consider the results and findings contained in the reports required by subsection (c) when selecting the location of said project.

(e) As used in this section.

(1) The term "school" means any residential or non-residential school building, public, private or charter, of any city or town or community educational system regulated, directly or secondarily, by the board of regents for elementary and secondary education or the department of elementary and secondary education or any other state education board or local city or town school board or school committee or other legal educational subdivision acting under it. As used in this chapter, the term "school or schools" includes, but is not limited to, school playgrounds, school administration buildings, indoor school athletic facilities, school gymnasiums, school locker rooms, and similar school buildings. A school shall not include any institutions for education of adults (e.g. colleges, universities, graduate schools, trade schools) or child-care facilities as regulated by the department of children, youth and families.

(2) The term "landfill" means for the purposes of this section, any portion of a parcel of property that was used as a landfill as defined in § 23-19.1-4 or a sanitary landfill, dump or other disposal area where more than thirty (30) cubic yards of solid waste was disposed.

(3) The term "hazardous materials" means any materials defined as hazardous materials pursuant to § 23-19.14-3.

(4) The term "solid waste" means any materials defined as solid waste pursuant to § 23-18.9-7.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 1997, ch. 41, § 1; P.L. 1997, ch. 60, § 1; P.L. 2012, ch. 163, § 1; P.L. 2012, ch. 179, § 1.)



Chapter 23-19.14-5 - Environmental equity and public participation.

§ 23-19.14-5 Environmental equity and public participation.  (a) The department of environmental management shall consider the effects that clean-ups would have on the populations surrounding each site and shall consider the issues of environmental equity for low income and racial minority populations. The department of environmental management will develop and implement a process to ensure community involvement throughout the investigation and remediation of contaminated sites. That process shall include, but not be limited to, the following components:

(1) Notification to abutting residents when a work plan for a site investigation is proposed;

(2) Adequate availability of all public records concerning the investigation and clean-up of the site, including, where necessary, the establishment of informational repositories in the impacted community; and

(3) Notification to abutting residents, and other interested parties, when the investigation of the site is deemed complete by the department of environmental management.

(4) Whenever a site that is known to be contaminated or is suspected of being contaminated based upon its past use is considered for possible reuse as the location of a school, child-care facility, or as a recreational facility for public use, the person proposing such reuse shall, prior to the establishment of a final scope of investigation for the site and after the completion of all appropriate inquiries, hold a public meeting for the purposes of obtaining information about conditions at the site and the environmental history at the site that may be useful in establishing the scope of the investigation of the site and/or establishing the objectives for the environmental clean-up of the site. The public meeting shall be held in a city or town in which the site is located; public notice shall be given of the meeting at least ten (10) business days prior to the meeting; and following the meeting, the record of the meeting shall be open for a period of not less than ten (10) and not more than twenty (20) business days for the receipt of public comment. The results of all appropriate inquiries, analysis and the public meeting, including the comment period, shall be documented in a written report submitted to the department.

(ii) No work (remediation or construction), shall be permitted at the property until the public meeting and comment period regarding the site's proposed reuse has closed except where the director determines that such work is necessary to mitigate or prevent:

(A) an imminent threat to human health, public safety or the environment; or

(B) off-site migration of known or suspected contamination.

(iii) The public notice, meeting and comment required by this section shall be in addition to any other requirements for public notice and comment relating to the investigation or remedy of the site and may be made part of another meeting pertaining to the site provided that the minimum standards established by this section for notice and comment are met. Any investigation or remediation undertaken prior to the completion of the public comment period shall be limited to measures necessary to define and/or mitigate the imminent threat and/or off-site migration.

(iv) The director shall establish, by regulation, standards and practice, which are consistent with federal practices, for purposes of satisfying the requirement to carry out all appropriate inquiries for the purposes of this chapter, the standard for the reporting of the results of those inquiries, and the process for notification to the public of the public meeting, the standards and practices for conducting the public meeting, and reporting on public comment.

(b) Effective until January 1, 2007, the community involvement process may be coordinated, as appropriate, with the public notice and comment opportunity provided in § 23-19.14-11.

(c) The department of environmental management will develop and implement a process by which a person that is or may be affected by a release or threatened release of a hazardous material at a site located in the community in which the person works or resides may request the conduct of a site assessment; and a decision process, with objective criteria, specifying how the department will consider and appropriately respond to such requests.

(d) The department of environmental management will maintain, update not less than annually, and make available to the public a record of sites, by name and location, at which remedial actions have been completed in the previous year and are planned to be addressed under the state site remediation and Brownfields program in the upcoming year. The public record shall identify whether or not the site, on completion of the remedial action, will be suitable for unrestricted use and, if not, shall identify the institutional controls relied on in the remedy.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2002, ch. 186, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-5.1 - Brownfields program and continuous improvement.

§ 23-19.14-5.1 Brownfields program and continuous improvement.  The department of environmental management shall provide for the coordination of the brownfield program, including consolidation of applications and hearing procedures for brownfield properties internally and across state agencies, the creation and maintenance of a consolidated application for brownfield projects which shall include all required department of environmental management application information and information required by other state agencies or bodies for purposes of redeveloping or financing the redevelopment of brownfield properties, and any other coordinating functions which will aid in the quick and efficient redevelopment of brownfield properties.

History of Section.
(P.L. 2002, ch. 186, § 2; P.L. 2004, ch. 553, § 1.)



Chapter 23-19.14-5.2 - Entry of registered professional engineers onto certain property.

§ 23-19.14-5.2 Entry of registered professional engineers onto certain property.  Any registered professional engineer who is employed, retained and/or otherwise acting on behalf of a municipality of this state may enter, examine or survey, at any reasonable time, such places and real property which is either owned by a municipality or real property in which the municipality has a legal interest arising from a real property tax lien, on which property owner has made no payments for a period of at least two (2) years, for the purpose of performing an environmental site assessment or investigation. An environmental site assessment or investigation under this section shall be conducted in accordance with and shall be subject to the same guidelines and limitations provided for an administrative inspection or, where appropriate, a criminal investigation, pursuant to the provisions of § 42-17.1-2(20).

History of Section.
(P.L. 2004, ch. 553, § 2; P.L. 2008, ch. 475, § 60.)



Chapter 23-19.14-6 - Liability for releases of hazardous materials.

§ 23-19.14-6 Liability for releases of hazardous materials.  (a) Notwithstanding any other provision or rule of law, and subject only to the defenses presented in § 23-19.14-7, the state reaffirms the applicable provisions of 19.1 of this title, § 42-17.1-2, chapter 12 and chapter 13.1 of title 46 and defines the following parties as responsible parties which are strictly, jointly and severally liable for the actual or threatened release of any hazardous material at a site:

(1) The owner or operator of the site;

(2) Any person who at the time of disposal of any hazardous material owned or operated the site;

(3) Any person who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport for disposal or treatment of hazardous materials owned or possessed by that person, at any site owned or operated by another party or entity and containing hazardous materials; and

(4) Any person who accepts or accepted any hazardous materials for transport to disposal or treatment facilities or sites selected by that person, from which there is a release or a threatened release of a hazardous material which causes the incurrence of response costs.

(b) Responsible parties as defined in this section shall be liable for:

(1) All removal or remedial actions necessary to rectify the effects of a release of hazardous material so that it does not cause a substantial danger to present or future public health or welfare or the environment;

(2) All costs of removal or remedial action incurred by the state including direct costs, indirect costs and the costs of overseeing response actions conducted by private parties;

(3) Any other necessary costs of removal or remedial action incurred by any other person; and

(4) Damages for injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing the injury, destruction, or loss resulting from a release of hazardous material.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 1997, ch. 41, § 1; P.L. 1997, ch. 60, § 1.)



Chapter 23-19.14-6.1 - Liability for releases of petroleum.

§ 23-19.14-6.1 Liability for releases of petroleum.  Responsible parties for releases of petroleum are defined as all parties who are otherwise liable for an actual or threatened release of petroleum under any other applicable statute, rule, or common law. This section shall neither be construed as establishing new liabilities or obligations for parties responsible for releases of petroleum that do not otherwise exist under statute, rule, or common law, nor as diminishing any liabilities or obligations that may be established by those provisions. Accordingly, the obligations of the responsible parties for releases of petroleum shall be the same as those provided for under any other application, provisions or rules of law.

History of Section.
(P.L. 1997, ch. 41, § 2; P.L. 1997, ch. 60, § 2.)



Chapter 23-19.14-7 - Exemptions to liability.

§ 23-19.14-7 Exemptions to liability.  The following parties are not responsible parties and shall not be held liable for costs or damages associated with a release of hazardous material and/or petroleum:

(1) Persons otherwise liable who can establish by a preponderance of the evidence that the release or threat of release of a hazardous substance and the damages resulting from that release or threat of release were caused solely by an act of God or an act of war;

(2) Bona fide prospective purchasers who have received:

(i) A remedial decision letter and are actively engaged in implementing the remedial action approved therein; provided, that the remedial action is being diligently pursued to completion in accordance with approved work schedules; or

(ii) A letter of compliance confirming successful completion of a remedial action approved by the department; or

(iii) An enforceable settlement agreement under § 23-19.14-10.

(3) Persons who maintain an indicia of ownership solely to protect a secured interest in land and are not operators;

(4) Persons who are not operators and who act solely as custodial receivers or who can establish by a preponderance of evidence that they are an innocent landowner and the release or threat of release were caused solely by an act or omission of a third party other than an employer or agent of the defendant, or whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant if the defendant establishes:

(i) He or she exercised due diligence in the acquisition of the site at the time of purchase and exercised due care with respect to the hazardous material and/or petroleum concerned, taking into consideration the characteristics of the hazardous material, in light of the facts and circumstances; and

(ii) He or she took precautions against foreseeable acts, or omissions of any third party and the consequences that could foreseeably result from those acts or omissions;

(5) A unit of state or local government which acquired ownership or control involuntarily through bankruptcy, tax delinquency, abandonment or other circumstances in which the government involuntarily acquires title by virtue of its function as sovereign; provided, however, that the unit of state or local government did not cause or contribute to the release or threatened release of a hazardous material at the site; and

(6) A person that owns real property that is contiguous to or otherwise similarly situated with respect to, and that is or may be contaminated by a release or threatened release of a hazardous material from, real property that is not owned by that person shall not be considered to be a responsible party for the site solely by reason of the contamination if:

(A) The person did not cause, contribute, or consent to the release or threatened release;

(B) The person is not:

(I) Potentially liable, or affiliated with any other person that is potentially liable, for response costs at the site through any direct or indirect familial relationship or any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by a contract for the sale of goods or services); or

(II) The result of a reorganization of a business entity that was potentially liable;

(C) The person takes reasonable steps to:

(I) Stop any continuing release;

(II) Prevent any threatened future release; and

(III) Prevent or limit human, environmental, or natural resource exposure to any hazardous substance released on or from property owned by that person;

(D) The person provides full cooperation, assistance, and access to persons that are authorized to conduct response actions or natural resource restoration at the site from which there has been a release or threatened release (including the cooperation and access necessary for the installation, integrity, operation, and maintenance of any complete or partial response action or natural resource restoration at the site);

(E) The person:

(I) Is in compliance with any land use restrictions established or relied on in connection with the response action at the site; and

(II) Does not impede the effectiveness or integrity of any institutional control employed in connection with a response action; and

(F) The person provides all legally required notices with respect to the discovery or release of any hazardous substances at the facility.

(ii) To qualify as a person described in this subdivision, a person must establish by a preponderance of the evidence that the conditions in subparagraphs (i)(A) through (i)(F) of this subdivision have been met.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 1997, ch. 41, § 1; P.L. 1997, ch. 60, § 1; P.L. 2002, ch. 186, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-7.1 - Remedial agreements.

§ 23-19.14-7.1 Remedial agreements.  In addition to exemption from liability provided for in § 23-19.14-7, the state and a person who has received a remedial decision letter may enter into a remedial agreement that includes a covenant not to sue and contribution protection and which describes the agreed remedial actions and shall be assignable as therein provided. Whenever the state has entered into a remedial agreement under this section, the liability to the state under this chapter of each party to the agreement including any future liability to the state, arising from the release or threatened release that is the subject of the agreement shall be limited as provided in the agreement pursuant to a covenant not to sue. The final covenant not to sue may, at the discretion of the state, be transferred to successors or assigns that are not otherwise found to be a responsible party under § 23-19.14-6. The covenant not to sue may provide that future liability to the state of a person who is under the remedial agreement may be limited to the same proportion as that established in the original agreement. A remedial agreement shall be distinct from a letter of compliance, and the absence of a remedial agreement shall not affect or compromise exemption to liability provided for in § 23-19.14-7.

History of Section.
(P.L. 2006, ch. 250, § 2; P.L. 2006, ch. 275, § 2.)



Chapter 23-19.14-8 - Voluntary investigations and remedial actions.

§ 23-19.14-8 Voluntary investigations and remedial actions.  (a) A person who is not otherwise defined as a responsible party under § 23-19.14-6 and/or § 23-19.14-6.1 will not become a responsible party if that person voluntarily undertakes and completes response actions under a remedial action plan approved by the department of environmental management. Nothing in this section shall be construed to relieve a person from liability for failure to complete a remedial response action or failure to exercise due care in performing remedial response actions.

(b) A person who is not otherwise defined as a responsible party under § 23-19.14-6 and/or § 23-19.14-6.1 will not become associated with a release or threat of release as a result of their performing investigations of the presence, nature, and extent of hazardous materials and/or petroleum at any site; provided, however, that the investigations do not aggravate or contribute to a release at the site, and that the persons provide the results of those investigations to the department of environmental management.

(c) A person who is defined as a responsible party under § 23-19.14-6 and/or § 23-19.14-6.1 may defer their clean-up obligations for up to three (3) years if they conduct, or allow another party to conduct, an investigation of the site to determine the presence, nature, and extent of hazardous materials and/or petroleum; provided, however, that:

(1) The site has not been subject to previous notification to the department for a release of hazardous materials or petroleum which has not been addressed in accordance with the requirements of the department;

(2) Any contamination found that presents an imminent threat to human health, public safety or the environment, as determined by the department, shall be remediated in a timely and effective manner; and

(3) Any contamination, which requires removal or remediation pursuant to the applicable requirements of the department, found that is migrating off-site, or presents a threat to migrate off-site within one year as determined by the department, shall be mitigated in a timely manner that effectively prevents off-site migration of contaminants.

A responsible party may only defer clean-up obligations when at the discretion of the director, the delay will not aggravate or contribute to a release at the site and the results of those investigations are submitted to the department of environmental management in a timely manner.

(d) After meeting all notification and investigation requirements set by the department in regulation, a person who is defined as a responsible party under §§ 23-19.14-6 and/or 23-19.14-6.1 will have resolved their liability for contamination identified through such investigation after either:

(1) Receiving a remedial decision letter and remaining actively engaged in implementing the remedial action approved therein; provided, that the remedial action is being diligently pursued to completion in accordance with approved work schedule; or

(2) Receiving a letter of compliance confirming successful completion of a remedial action approved by the department; or

(3) Entering into an enforceable settlement agreement under § 23-19.14-10.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 1997, ch. 41, § 1; P.L. 1997, ch. 60, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-9 - Priority sites for economic development.

§ 23-19.14-9 Priority sites for economic development.  Upon application, the executive director of the Rhode Island economic development corporation may certify Brownfield sites as properties of critical economic concern, as defined by § 42-117-3(3). These properties of critical economic concern shall be entitled to the benefits of chapter 117 of title 42 including, but not limited to, expedited investigation of these properties, expedited design of appropriate remedial actions for these properties and, to the greatest extent possible, expedited implementation of remedial actions at these properties.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2002, ch. 186, § 1.)



Chapter 23-19.14-10 - Settlement authorities.

§ 23-19.14-10 Settlement authorities.  (a) The state may, through June 30, 2007, enter into an agreement with any person to perform any response action if the state determines that that action will be done properly by the person. Whenever practicable and in the public interest as determined by the state, the state shall act to facilitate agreements under this section that are in the public interest and consistent with applicable laws and regulations in order to expedite effective remedial action and minimize litigation. The department of environmental management must be a party to any settlement agreement entered under the authority of the chapter. The department of environmental management shall not accept new proposals for settlement agreements after December 31, 2006; provided, however, that an amendment to a settlement agreement that was proposed prior to December 31, 2006, will not be considered a new settlement agreement.

(b) Whenever the state has entered into an agreement under this section, the liability to the state under this chapter of each party to the agreement including any future liability to the state, arising from the release or threatened release that is the subject of the agreement shall be limited as provided in the agreement pursuant to a covenant not to sue. The final covenant not to sue may, at the discretion of the state, be transferred to successors or assigns that are not otherwise found to be a responsible party under § 23-19.14-6. The covenant not to sue may provide that future liability to the state of a settling party under the agreement may be limited to the same proportion as that established in the original settlement agreement.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-11 - Filing and public comment on settlement agreements.

§ 23-19.14-11 Filing and public comment on settlement agreements.  (a) The state shall provide, for settlement agreements that may be put into effect prior to July 1, 2007, an opportunity to persons who are not named as parties to the action to comment on the proposed agreement before its entry as a final judgment. Persons not named as parties to the action will have fourteen (14) days after the date of the notice of the proposed agreement to submit written comments. The state shall consider any written comments, views or allegations relating to the proposed agreement. The state may withdraw or withhold its consent to the proposed settlement if the comments, views, or allegations concerning the judgment disclose facts or considerations that indicate that the proposed judgment is inappropriate, improper or inadequate.

(b) The proposed agreement shall be considered final when all substantive public comments have been addressed.

(c) No later than thirty (30) days after a settlement agreement is deemed final, the agreement shall be filed with the administrative adjudication division of the department of environmental management and shall be deemed a final order of the director.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-12 - Protection from contribution actions.

§ 23-19.14-12 Protection from contribution actions.  A party who is exempt from liability under §§ 23-19.14-7, 23-19.14-8 or 23-19.14-10 of this chapter shall not be liable for claims for contribution regarding matters addressed in the letter of compliance or the settlement agreement or the remedied agreement.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2006, ch. 250, § 1; P.L. 2006, ch. 275, § 1.)



Chapter 23-19.14-13 - Authority to recover costs.

§ 23-19.14-13 Authority to recover costs.  (a) The head of any department or state agency with authority to undertake a response action under this chapter may consider, compromise, and settle a claim for costs incurred by their department or agency.

(b) Cost recovery actions may include, upon recommendation by the economic development corporation, surrender of title to the site to the state to facilitate economic redevelopment and future beneficial re-use of the property.

(c) If a responsible party fails to pay a claim that has been settled under this subsection, the department or agency head may request the attorney general to bring a civil action or may sue in his or her own name to recover the amount of a claim, plus costs, attorneys' fees, and interest from the date of the settlement. In the action, the terms of the settlement shall not be subject to review.

History of Section.
(P.L. 1995, ch. 187, § 1.)



Chapter 23-19.14-14 - Windfall liens.

§ 23-19.14-14 Windfall liens.  (a) At any site where there are unrecovered response cost and/or additional remedial actions required, the state may place a lien upon the site for the unrecovered costs or outstanding actions. The maximum amount of the windfall lien may not exceed the total of the unrecovered response costs incurred by the state plus interest calculated at the prime rate based on three (3) chartered financial institutions in Rhode Island at the time of the completion of construction of a remedial action. The liens:

(1) Shall not exceed the increase in fair market value for the site attributable to the response action or redevelopment activities, at the time of subsequent sale or other disposition of the site; and

(2) Shall continue until the satisfaction of the lien by recovery of all response costs incurred at the site and completion of construction of all outstanding remedial actions.

(b) The lien shall continue until the liability for the costs (or a judgment against the person arising out of the liability) is satisfied, or becomes unenforceable through operation of the statute of limitations.

(c) The state may, at its discretion, in lieu of the lien provided by this section, negotiate a stipulated judgment or other judicially enforceable consent decree and judgment for costs and damages for which any responsible party is liable to the state under this chapter.

History of Section.
(P.L. 1995, ch. 187, § 1.)



Chapter 23-19.14-15 - Notice and validity of liens.

§ 23-19.14-15 Notice and validity of liens.  (a) Any lien imposed under the authority of this chapter shall be subject to the rights of any purchaser, holder of a security interest, or judgment lien creditor whose interest is perfected under applicable state law before notice of the lien has been filed in the appropriate office within the state or county or other governmental subdivision, as designated by any provision of law.

(b) Any purchaser, holder of a security interest, or judgment lien creditor shall be afforded the same protection against the lien imposed by this subsection as is afforded under state law against a judgment lien which arises out of a secured obligation, and which arises as of the time of the filing of the notice of the lien imposed by this chapter.

History of Section.
(P.L. 1995, ch. 187, § 1.)



Chapter 23-19.14-16 - Penalties for noncompliance.

§ 23-19.14-16 Penalties for noncompliance.  (a) Any responsible party who fails, without sufficient cause, to properly provide for removal or remedial action pursuant to a final order of the director of the department of environmental management may be liable to the state for punitive damages in an amount at least equal to, and not more than, three (3) times the amount of any costs incurred by the state as a result of the failure to take proper action, in addition to liability for any response costs incurred by the state as a result of the failure to take action. The state is authorized to commence a civil action against any person who fails to take proper action to recover the punitive damages, which shall be in addition to any costs recovered from that person.

(b) Any money received by the state pursuant to this chapter shall be deposited in the environmental response fund established pursuant to chapter 19.1 of this title.

(c) In addition to being liable for punitive damages and response costs as set forth in subsection (a) above, any responsible party or person who fails to assess, to properly assess, to remediate, to properly remediate, to take any other action that may be required by the director pursuant to this chapter, or to comply with any provision of this chapter, or any rule, regulation or order issued pursuant to this chapter shall also be subject to a civil penalty of not more than twenty-five thousand dollars ($25,000). In a case of a continuing violation, each day's continuance of the violation shall be a separate and distinct offense.

(2) All penalties assessed pursuant to this subsection shall be assessed in accordance with chapter 42-17.6 and the rules and regulations of the department for the assessment of administrative penalties.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2009, ch. 64, § 1; P.L. 2009, ch. 66, § 1.)



Chapter 23-19.14-17 - Subrogation of authorities.

§ 23-19.14-17 Subrogation of authorities.  Nothing in this chapter shall be construed to prevent the state from subrogating its authority to pursue cost recovery or assess punitive damages as part of a settlement action.

History of Section.
(P.L. 1995, ch. 187, § 1.)



Chapter 23-19.14-18 - Powers and duties of the director.

§ 23-19.14-18 Powers and duties of the director.  (a) The director of the department of environmental management is authorized to exercise all powers, direct and incidental, necessary to carry out the purposes of this chapter. The director of the department of environmental management may adopt any plans, rules, regulations, fees, procedures, and standards that may be necessary to meet the declared policies and requirements of this chapter and receives all desired federal grants, aid, and other benefits.

(b) Any rules or policies promulgated pursuant to this chapter shall, to the maximum extent practical, be compatible with the rules, regulations, procedures, and standards promulgated by the U.S. environmental protection agency pursuant to the comprehensive environmental response, compensation and liability act of 1980, 42 U.S.C. § 9601 et seq. ("CERCLA" or Superfund) or other applicable federal or state statutes.

(c) The director may institute administrative or civil proceedings, or may request the attorney general to do the same, to enforce any provision of this chapter or any rule, regulation or order issued pursuant to this chapter.

History of Section.
(P.L. 1995, ch. 187, § 1; P.L. 2009, ch. 64, § 1; P.L. 2009, ch. 66, § 1.)



Chapter 23-19.14-19 - Liberal construction  Severability.

§ 23-19.14-19 Liberal construction  Severability.  The provisions of this chapter shall be construed liberally to effectuate its purposes. If any provision of this chapter or of any rule, regulation, or determination made under this chapter, or the application thereof to any person, agency, or circumstances, is held invalid by a court of competent jurisdiction, the remainder of the chapter, rule, regulation, or determination and the application of the provisions to other persons, agencies or circumstances shall not be affected thereby. The invalidity of any section or sections or parts of any section or sections of this chapter shall not affect the validity of the remainder of the chapter.

History of Section.
(P.L. 1995, ch. 187, § 1.)






Chapter 23-19.15 - The Rhode Island Cesspool Act of 2007

Chapter 23-19.15-1 - Short title.

§ 23-19.15-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Cesspool Act of 2007."

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)



Chapter 23-19.15-2 - Legislative findings.

§ 23-19.15-2 Legislative findings.  The general assembly hereby recognizes and declares that:

(1) There exists within certain portions of the state the need to abate pollution and threats to public health caused by cesspools, particularly high-risk cesspools that pose direct threats to public health and the environment.

(2) It is estimated that there are more than fifty thousand (50,000) cesspools within the state as of 2006.

(3) Cesspools are a substandard and often inadequate means of sewage treatment and disposal.

(4) Many cesspools contribute directly to groundwater and surface water contamination.

(5) Wastewater disposed from cesspools contains bacteria, viruses, ammonium and other pollutants with high biochemical oxygen demand, and may also include phosphates, chlorides, grease, and chemicals used to clean cesspools.

(6) Wastewater disposed from cesspools frequently exceeds drinking water health standards for certain contaminants.

(7) Wastewater disposed from cesspools can pose significant health threats to people who come into contact with, or consume, contaminated surface waters or groundwaters.

(8) Appropriate treatment of sewage disposed into the ground is essential to the protection of public health and the environment, particularly in relation to Narragansett Bay and the rest of the state's coastal region, and public drinking water resources.

(9) Replacement of cesspools with modern ISDS technology reduces risks to public health and the environment.

(10) In sewered areas, sewer tie-ins offer a readily available, low-cost means of mitigating problems and threats caused by cesspools.

(11) A fund exists to assist homeowners with the costs of removing cesspools and inadequate septic systems and replacing them with an approved ISDS if the community in which the homeowner resides has created a wastewater management district in accordance with chapter 24.5 of title 45.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)



Chapter 23-19.15-3 - Declaration of purpose.

§ 23-19.15-3 Declaration of purpose.  The purpose of this chapter is to phase-out use of cesspools that present the highest risk to public health and/or the environment  namely, cesspools located in close proximity to tidal water areas and public drinking waters. Additionally, this chapter is intended to allow for the identification and assessment of cesspools on all properties throughout the state that are subject to sale, and to phase-out any such cesspools that are found to be failed.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)



Chapter 23-19.15-4 - Definitions.

§ 23-19.15-4 Definitions.  For the purposes of this chapter the following terms shall mean:

(1) "Cesspool" means any buried chamber other than an individual sewage disposal system, including, but not limited to, any metal tank, perforated concrete vault or covered hollow or excavation, which receives discharges of sanitary sewage from a building for the purpose of collecting solids and discharging liquids to the surrounding soil.

(2) "Department" means the department of environmental management as established in chapter 17.1 of title 42.

(3) "Director" means the director of the department of environmental management or his or her designee.

(4) "Failed cesspool" means a cesspool where one or more of the following conditions exist: (i) the cesspool fails to accept or dispose of sewage, as evidenced by sewage at the ground surface above or adjacent to the cesspool, or in the building served; (ii) the liquid depth in a cesspool is less than six (6) inches from the inlet pipe invert; (iii) pumping is required more than two (2) times a year; (iv) the cesspool is shown to have contaminated a drinking water well or watercourse; or (v) there is shown to be direct contact between the bottom of the cesspool and the groundwater table.

(5) "Individual sewage disposal system" or "ISDS" means any system of piping, tanks, disposal areas, alternative toilets or other facilities designed to function as a unit to convey, store, treat and/or dispose of sanitary sewage, by means other than discharge into a public sewer system.

(6) "System inspector" means a person approved by the department as capable of properly assessing the condition of an ISDS.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)



Chapter 23-19.15-5 - Inspection.

§ 23-19.15-5 Inspection.  (a) Unless exempted under subsection 23-19.15-8(a), the owner of property served by a cesspool in the following areas shall cause an inspection to be performed on said cesspool by a system inspector in accordance with a schedule established by the department, but no later than January 1, 2012:

(1) Which cesspool is within two hundred feet (200') of the inland edge of a shoreline feature bordering a tidal water area [corresponding to the jurisdiction of the RI Coastal Resources Management Council];

(2) Which cesspool is within two hundred feet (200') of a public drinking water well; and

(3) Which cesspool is within two hundred feet (200') of a surface drinking water supply, specifically the impoundment from which water is drawn via the intake.

The inspection shall be conducted and reported in accordance with procedures required by the department, and the results shall be recorded on forms prescribed by the department.

(b) Pursuant to § 5-20.8-13, every contract for the purchase and sale of real estate which is or may be served by a private cesspool, shall provide that potential purchasers be permitted a ten (10) day period, unless the parties mutually agree upon a different period of time, to conduct an inspection of the property's on-site sewage system in accordance with procedures required by the department in subsection 23-19.15-5(a), before becoming obligated under the contract to purchase.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1; P.L. 2008, ch. 475, § 61.)



Chapter 23-19.15-6 - Cesspool removal and replacement.

§ 23-19.15-6 Cesspool removal and replacement.  (a) Any cesspool required to be abandoned pursuant to this chapter shall be replaced with an approved ISDS, or the building served by the cesspool shall be connected to a public sewer, prior to the applicable deadlines contained in subsection 23-19.15-6(b).

(b) Cesspools found to be located within the areas identified in subsection 23-19.15-5(a) above shall cease to be used for sewage disposal and shall be properly abandoned in accordance with the following schedule:

(1) Tier 1. Any cesspool deemed by the department or a system inspector to be failed in accordance with this chapter shall be properly abandoned within one year of discovery unless an immediate public health hazard is identified, in which case the director may require a shorter period of time.

(2) Tier 2. Any cesspool located on a property which has a sewer stub enabling connection to a public sewer shall be properly abandoned, and the building served by the cesspool shall be connected into the sewer system of such premises with such sewer and fill up and destroy any cesspool, privy vault, drain or other arrangement on such land for the reception of sewage, excluding any Rhode Island department of environmental management ISDS approved system, prior to January 1, 2014.

(3) Tier 3. Any cesspool within two hundred feet (200') of a public drinking water well, or within two hundred feet (200') of the inland edge of a shoreline feature bordering a tidal water area [corresponding to the jurisdiction of the RI Coastal Resources Management Council], or within two hundred feet (200) of a surface drinking water supply [specifically, the impoundment from which water is drawn via the intake], shall be properly abandoned by January 1, 2014.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1; P.L. 2011, ch. 285, § 1; P.L. 2011, ch. 380, § 1.)



Chapter 23-19.15-7 - Waiver.

§ 23-19.15-7 Waiver.  The director may grant a waiver, to the extent necessary, from applicable provisions listed in subsection 23-19.15-6(b) provided the homeowner demonstrates undue hardship and the cesspool is not a failed system as defined herein. No waiver shall exceed five (5) years from the dates specified in subsection 23-19.15-6(b). Any waiver granted shall expire upon transfer or sale of the land or easement upon which the cesspool is located.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1; P.L. 2011, ch. 285, § 1; P.L. 2011, ch. 380, § 1.)



Chapter 23-19.15-8 - Exemption.

§ 23-19.15-8 Exemption.  (a) The provisions of § 23-19.15-5 and subsection 23-19.15-6(a) shall not apply to any cesspool located in an area of a community covered by municipal on-site wastewater management ordinance that requires the risk-based phase-out of cesspools on an alternative schedule that meets the purposes of this act.

(b) The provisions of subdivision 23-19.15-6(b)(2) shall not apply to any cesspool located on a property that is properly designated to be sewered no later than six (6) years after the applicable deadlines provided in subdivision 23-19.15-6(b)(2) provided: (1) The sewering project is identified in the city, town or sewer district's wastewater facilities plan as approved by DEM prior to January 1, 2013; (2) The municipality, acting through its city or town council, states in writing to the director of the department of environmental management by January 1, 2013 that the municipality will complete construction of the sewering project on or before January 1, 2020; and (3) The property owner certifies, in writing, that the dwelling/building will be connected to the sewer system within six (6) months of receipt of the notification to connect to the sewer system and that no increase in the design sewage flow or number of bedrooms in the building will occur until the connection is made.

(c) In addition to subdivision 23-19.15-8(b)(2), above, the municipality must demonstrate by December 31, 2014 that is has bond authorization or some other dedicated financial surety for expansion of sewers to the area of the building served by the cesspool. If the municipality fails to demonstrate such surety, this exemption shall terminate and the cesspool shall be replaced by June 30, 2015.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1; P.L. 2008, ch. 475, § 61; P.L. 2011, ch. 285, § 1; P.L. 2011, ch. 380, § 1.)



Chapter 23-19.15-9 - Notice to remove and replace cesspools.

§ 23-19.15-9 Notice to remove and replace cesspools.  (a) The owner of any cesspool who has not complied with the requirements pursuant to this chapter shall be in violation of this chapter and subject to enforcement action by the department in accordance with chapters 17.1 and 17.6 of title 42 of the general laws.

(b) Notwithstanding the above provisions, the director may require the abandonment and replacement of any cesspool with an approved ISDS prior to the dates specified in subsection 23-19.15-6(a) if the cesspool is a large capacity cesspool as defined pursuant to applicable federal regulations governing underground injection control (UIC) facilities.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1; P.L. 2008, ch. 475, § 61.)



Chapter 23-19.15-10 - Regulations.

§ 23-19.15-10 Regulations.  The department shall promulgate rules and regulations as may be necessary to implement and carry out the provisions of this chapter.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)



Chapter 23-19.15-11 - Severability and construction.

§ 23-19.15-11 Severability and construction.  The provisions of this chapter shall be severable, and if any court declares any phrase, clause, sentence, or provision of this chapter to be invalid, or its applicability to any government, agency, person, or circumstance is declared invalid, the remainder of the chapter and its relevant applicability shall not be affected. The provisions of this chapter shall be liberally construed to give effect to the purposes thereof.

History of Section.
(P.L. 2007, ch. 136, § 1; P.L. 2007, ch. 233, § 1.)






Chapter 23-20 - Sanitation in Hotels and Boarding Houses



Chapter 23-20.5 - Choke-Saving

Chapter 23-20.5-1 - Definitions.

§ 23-20.5-1 Definitions.  When used in this chapter, the following words shall have the following meanings:

(1) "Director" means the director of health or his or her duly appointed agents.

(2) "Food-service establishment" means any fixed or mobile restaurant; coffee shop; cafeteria; short-order cafe; luncheonette; grill; tearoom; sandwich shop; soda fountain; tavern; bar; cocktail lounge; night club; roadside stand; industrial feeding establishment; private, public or nonprofit organization or institution routinely serving food; catering kitchen; commissary or similar place in which food or drink is prepared for sale or for service on the premises or elsewhere; and any other eating or drinking establishment or operation where food is served or provided for the public with or without charge.

History of Section.
(P.L. 1975, ch. 257, § 1; G.L. 1956, § 23-54-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.5-1.)



Chapter 23-20.5-2 - Choke-saving techniques  Obligation and liability of choke-savers.

§ 23-20.5-2 Choke-saving techniques  Obligation and liability of choke-savers.  (a) The director shall require food-service establishments to post in conspicuous locations diagrams and illustrations that demonstrate non-instrumental choke-saving techniques.

(b) Choke-saving and cardiopulmonary resuscitation (CPR) masks and gloves to protect rescuers shall be available in an accessible area of each food service establishment to ensure patrons and/or staff can access them for use with a victim within three (3) minutes from the identification of a choking incident. Patrons must be notified in a clear and conspicuous manner that said resuscitation equipment is available and its location.

(c) Except as otherwise provided by law, no person shall be obligated to remove, assist in removing, or attempt to remove, food which may become stuck in a person's throat, nor shall any person who negligently under the circumstances removes or attempts to remove such food in an emergency be liable for any civil damages as a result of any acts or omissions by the person in rendering the emergency assistance.

History of Section.
(P.L. 1975, ch. 257, § 1; G.L. 1956, § 23-54-2; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.5-2; P.L. 1979, ch. 7, § 1; P.L. 2006, ch. 611, § 1.)



Chapter 23-20.5-3 - Penalty for violations.

§ 23-20.5-3 Penalty for violations.  Any person violating the provisions of § 23-20.5-2 shall be guilty of a misdemeanor and for each offense shall be fined not more than fifty dollars ($50.00).

History of Section.
(P.L. 1975, ch. 257, § 1; G.L. 1956, § 23-54-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.5-3.)






Chapter 23-20.6 - Smoking in Public Places



Chapter 23-20.7 - Workplace Smoking Pollution Control Act



Chapter 23-20.7.1 - Off-Duty Rights to Privacy by Employees



Chapter 23-20.8 - Licensing of Massage Therapy Establishments

Chapter 23-20.8-1 - Definitions.

§ 23-20.8-1 Definitions.  As used in this chapter:

(1) "Massage therapist" means a person engaged in the practice of massage who has completed a program in or is certified by a school or institution of learning which is approved by the American massage and therapy association or equivalent academic and training program approved by the director of health, other than a correspondence course, which school or institution has for its purpose the teaching of the theory, practice, method, profession, or work of massage, including at least anatomy, physiology, hygiene, and professional ethics;

(2) "Physical fitness facility" means any bona fide health club which offers or provides facilities for any instruction in controlled exercise, weight lifting, and calisthenics and its gross income from massages is less than ten percent (10%) of the total gross business income derived from all physical fitness sales contracts at any one location;

(3) "Practice of massage" means engaging in applying a scientific system of activity to the muscular structure of the human body by means of stroking, kneading, tapping, and vibrating with the hands or vibrators for the purpose of improving muscle tone and circulation.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-1; P.L. 1982, ch. 407, § 1; P.L. 1998, ch. 273, § 2; P.L. 2008, ch. 100, art. 6, § 1.)



Chapter 23-20.8-3 - Practice of massage  Use of titles limited  Qualifications for licenses  Fees.

§ 23-20.8-3 Practice of massage  Use of titles limited  Qualifications for licenses  Fees.  (a) Only a person licensed under this chapter shall practice massage.

(b) Only a person licensed under this chapter as a massage therapist may use the title "massage therapist." Only a person licensed under this chapter may use the title "masseur" or "masseuse."

(c) No person, firm, partnership, or corporation shall describe its services under the title "massage" or "massage therapy" unless these services, as defined in § 23-20.8-1, are performed by a person licensed to practice massage under this chapter, and, if described as "massage therapy," by a massage therapist.

(d) Application for licenses as a masseur or masseuse, or as a massage therapist, shall be issued by the department of health. Except for persons licensed as massage therapists, the department shall establish minimum educational and training requirements for the persons to be licensed under this chapter and shall have the authority to take disciplinary action against a licensee for knowingly placing the health of a client at serious risk without maintaining the proper precautions.

(e) The fee for original application for licensure as a massage therapist and for annual license renewal shall be as set forth in § 23-1-54. Fees for all other licenses under this chapter shall be fixed in an amount necessary to cover the cost of administering this chapter.

(f) Any person applying for a license under this chapter shall undergo a criminal background check. Such persons shall apply to the bureau of criminal identification of the state police or local police department for a nationwide criminal records check. Fingerprinting shall be required. Upon the discovery of any disqualifying information as defined in § 23-20.8-5, the bureau of criminal identification of the state police or the local police department shall inform the applicant, in writing, of the nature of the disqualifying information. The applicant shall be responsible for payment of the costs of the criminal records check.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-3; P.L. 1982, ch. 407, § 1; P.L. 1993, ch. 138, art. 71, § 9; P.L. 2001, ch. 77, art. 14, § 32; P.L. 2004, ch. 467, § 4; P.L. 2005, ch. 411, § 1; P.L. 2007, ch. 73, art. 39, § 32; P.L. 2012, ch. 241, art. 9, § 44.)



Chapter 23-20.8-4 - Establishment of rules and regulations  Hearings.

§ 23-20.8-4 Establishment of rules and regulations  Hearings.  (a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the director of health.

(b) Hearings authorized or required under this chapter shall be conducted by the director of health or any officer, agent, or employee as the director of health may designate for this purpose.

(c) Before promulgating any regulation, the director of health shall give appropriate public notice of its proposal and the time and place for a public hearing on this regulation. The regulation promulgated shall be filed with the office of the secretary of state and shall become effective on a date fixed by the director of health (which date shall not be prior to thirty (30) days after its promulgation). The regulation may be amended or repealed in the same manner as is provided for in its adoption.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-4; P.L. 2001, ch. 86, § 5.)



Chapter 23-20.8-5 - Issuance or denial of license  Minimum qualifications.

§ 23-20.8-5 Issuance or denial of license  Minimum qualifications.  The director shall, within thirty (30) days from the time any application for a license is received, grant the application and issue a license to practice massage for a year from that date, if the director shall be satisfied that the applicant complies with the rules and regulations promulgated in accordance with §§ 23-20.8-3 and 23-20.8-4, establishing standards for the qualifications of these personnel. The standards for qualification of persons practicing massage shall include provisions for minimum standards of professional education or experience, as determined by the director. The director may provide for the examination of these applicants to determine their qualifications. An applicant, whose criminal records check reveals a conviction for any sexual offense, including, but not limited to, those offenses defined in chapters 34 and 37 of title 11, shall be denied a license under this chapter.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-5; P.L. 1998, ch. 273, § 2; P.L. 2005, ch. 411, § 1; P.L. 2008, ch. 100, art. 6, § 1.)



Chapter 23-20.8-6 - Suspension and revocation of licenses.

§ 23-20.8-6 Suspension and revocation of licenses.  Whenever the director shall have reason to believe or that any person licensed under this chapter to practice massage therapy has been convicted of any sexual offense, or that any person is practicing massage in violation of this chapter or regulations promulgated under this chapter, the director may, pending an investigation and hearing, suspend for a period not exceeding thirty (30) days any license issued under authority of this chapter and may, after due notice and hearing, revoke the license if he or she finds that the person practicing massage is in violation of those rules and regulations or any provision of this chapter. The holder of a license shall upon its revocation promptly surrender it to the director.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-6; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-6; P.L. 1998, ch. 273, § 2; P.L. 2005, ch. 411, § 1; P.L. 2008, ch. 100, art. 6, § 1.)



Chapter 23-20.8-7 - Judicial review of license action.

§ 23-20.8-7 Judicial review of license action.  Any person aggrieved by a decision of the director refusing to grant an application for a license under this chapter or suspending or revoking any license already issued may, within thirty (30) days, exclusive of Sundays and holidays, after receiving notice of that decision, appeal to the superior court for the counties of Providence and Bristol, by filing in the court his or her reasons of appeal, and the court shall, as soon as possible after any notice to the director as the court may prescribe, hear and determine the appeal, following the course of equity.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-7.)



Chapter 23-20.8-8 - Access and inspection powers.

§ 23-20.8-8 Access and inspection powers.  For the purpose of this chapter, the director or his or her duly authorized agents or employees shall at all reasonable times have authority to enter upon any and all parts of the premises on which any massage therapy establishment is located and of the premises appurtenant to these premises to make any examination or investigation for the purpose of determining whether the provisions of this chapter and any rules or regulations of the department are being violated.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-8; P.L. 1998, ch. 273, § 2.)



Chapter 23-20.8-9 - Persons exempt.

§ 23-20.8-9 Persons exempt.  Nothing contained in this chapter shall prohibit:

(1) The practice of massage by any person who is authorized to practice medicine, nursing, osteopathy, physiotherapy, chiropractic, or podiatry in this state.

(2) The practice of that massage which is customarily given in barber shops or beauty parlors for the purpose of beautification by any licensed barber, hairdresser, or cosmetician.

(3) The practice of massage by any person employed in a medical institution licensed or chartered by the state or enrolled in a program of a school or institute of massage approved by the board of regents.

(4) The practice of massage by any person duly employed as a trainer by a professional athletic association, club, or team, or as a member of the physical education department of an accredited university, college, or high school.

(5) The practice of massage by any person in a physical fitness facility operated by a corporation or association organized exclusively for the moral or mental improvement of men, women, or children.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-9; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-9; P.L. 1982, ch. 407, § 1.)



Chapter 23-20.8-10 - Enforcement.

§ 23-20.8-10 Enforcement.  Except for the provisions of § 23-20.8-11 this chapter shall be enforced by the director of health.

History of Section.
(P.L. 1978, ch. 230, § 1; G.L. 1956, § 23-58-10; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-20.8-10; P.L. 1998, ch. 273, § 2.)



Chapter 23-20.8-11 - Penalties.

§ 23-20.8-11 Penalties.  (a) Any person who practices massage or acts in any capacity where a license is required by this chapter, without a license provided for in this chapter, shall be guilty of a misdemeanor and subject to a fine of up to one thousand dollars ($1,000) or thirty (30) days in jail.

(b) Any owner, operator, manager, or licensee in charge of or in control of a massage therapy establishment who knowingly employs a person who is not licensed as a massage therapist, or who allows an unlicensed person to perform, operate, or practice massage is guilty of a misdemeanor and subject to a fine of up to one thousand dollars ($1,000) and thirty (30) days in jail.

(c) The practice of massage by a person without a license issued under this chapter is declared to be a danger to the public health and welfare. In addition to any other civil, criminal, or disciplinary remedy, the attorney general or prosecuting attorney of any municipality where the person is practicing, or purporting to practice, may maintain an action to enjoin that person from practicing massage until this person secures a valid license.

(d) [Deleted by P.L. 2008, ch. 100, art. 6, § 1].

History of Section.
(P.L. 1998, ch. 273, § 3; P.L. 2008, ch. 100, art. 6, § 1.)






Chapter 23-20.9 - Smoking in Schools

Chapter 23-20.9-1 - Short title.

§ 23-20.9-1 Short title.  This chapter shall be known as the "Smoking Restrictions in Schools Act".

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-2 - Legislative findings.

§ 23-20.9-2 Legislative findings.  (a) It has been determined that smoking is the leading cause of preventable death and disease in this country. More people die from cigarette smoking and related illnesses each year than die from alcohol, traffic accidents, cocaine and heroin, AIDS, murder, and suicide combined. Second hand tobacco smoke alone causes up to fifty-three thousand (53,000) deaths per year in non-smokers. As reported by the center for disease control, second hand smoke is the third leading cause of death in the United States today. Ninety percent (90%) of the people who smoke start by age nineteen (19), the average age being thirteen (13). Children exposed to tobacco smoke are at nearly twice the risk of being in poor or fair health as compared to children who are never exposed to tobacco smoke. Children exposed to tobacco smoke have an increased frequency of respiratory infections and decreased lung function. In Rhode Island, where the legal age to purchase tobacco products is eighteen (18), in 1988 the department of health reported the following smoking rates for Rhode Island students:

SEE THE BOOK FOR THE PROPER TABLE.

(b) The tobacco industry sells one billion packs of cigarettes to underage children every year. Nationwide, three thousand (3,000) underage children take up smoking every day with more than half addicted by age fourteen (14). Schools and the state of Rhode Island have a moral responsibility to protect the health and welfare of children from the health hazards of tobacco.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-3 - Legislative intent  Purpose.

§ 23-20.9-3 Legislative intent  Purpose.  As tobacco now kills over four hundred and thirty-four thousand (434,000) people in the United States each year, it is the intent of this health legislation to eliminate the exposure of children attending school, and other persons working in schools, to the school-site health hazard of tobacco smoke and other tobacco product usage. It is the intent of this health legislation to protect the health and welfare of children in school by eliminating the exposure of children in school to the significant, life-threatening health hazard of tobacco smoke. It is the intent of this health legislation to create a tobacco-free school environment in Rhode Island.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-4 - Definitions.

§ 23-20.9-4 Definitions.  As used in this chapter:

(1) "Person" means any person or persons including but not limited to contract or other workers on school property, school students, school administrators, school employees, school faculty, and school visitors.

(2) "School or schools" means any non-residential school building, public or private, of any city or town or community educational system regulated, directly or secondarily, by the board of regents for elementary and secondary education or the department of elementary and secondary education or any other state education board or local city or town school board or school committee or other legal educational subdivision acting under it. As used in this chapter, the term "school or schools" includes but is not limited to school playgrounds, school administration buildings, indoor school athletic facilities, school gymnasiums, school locker rooms, school buses, other school vehicles, other school buildings whose use is not primarily residential, and outside areas within twenty-five (25) feet of any school building.

(3) "Governing body" means the body, board, committee or individual, or its designated agent(s) or designee(s), responsible for, or which has control over, the administration of any elementary or secondary school, public or private, in the state.

(4) "Tobacco product usage" means the smoking or use of any substance or item which contains tobacco, including but not limited to cigarettes, cigars, pipes, or other smoking tobacco, or the use of snuff or smokeless tobacco, or having in one's possession a lighted cigarette, cigar, pipe, or other substance or item containing tobacco.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-5 - Regulation of smoking in schools.

§ 23-20.9-5 Regulation of smoking in schools.  (a) The governing body of each school in Rhode Island shall be responsible for the development of enforcement procedures to prohibit tobacco product usage by any person utilizing school facilities. All facilities used by a school, whether owned, leased or rented, shall be subject to the provisions of this chapter. Enforcement procedures shall be promulgated and conspicuously posted in each building.

(b) This chapter shall not modify, or be used as a basis for modifying school policies or regulations in effect prior to the passage of this chapter if the existing policies or regulations prohibit tobacco product usage in the school.

(c) All school areas where tobacco product usage is prohibited shall be clearly marked with "nonsmoking area" signs with bold block lettering at least three inches (3") high stating "Tobacco-Free School  Tobacco Use Prohibited". There shall be at least one "nonsmoking area" sign, in conformance with the above, at every building entrance and in other areas as designated by the governing body. Signs shall also be posted in every school bus and every school vehicle. Signs as detailed above shall be provided, without charge, by the department of health.

History of Section.
(P.L. 1992, ch. 230, § 1; P.L. 2001, ch. 86, § 6.)



Chapter 23-20.9-7 - Non-smoking program  Employees.

§ 23-20.9-7 Non-smoking program  Employees.  The governing body of each school in Rhode Island shall devise and implement a plan to provide smoking cessation programs for all employees who smoke and work with its jurisdiction. The programs shall be implemented at a central location within the geographic area under the jurisdiction of the governing body. Information on the programs shall be delineated and conspicuously posted in each building in the school. Any fees for smoking cessation programs may be borne on a shared cost basis by the employee, the employer, and where applicable, the employee's union. The responsibility of the governing body of each school to implement smoking cessation programs shall end on September 1, 1994.

History of Section.
(P.L. 1992, ch. 230, § 1; P.L. 2001, ch. 86, § 6.)



Chapter 23-20.9-8 - Penalties and enforcement.

§ 23-20.9-8 Penalties and enforcement.  (a) The Rhode Island department of health, having received a written and signed letter of complaint from a person, whose identity shall remain confidential, citing a school's violation of this chapter, shall enforce this entire chapter against violations by the following actions:

(1) Serving written notice to comply to the governing body of the school, with a copy of the notice to the complaining citizens, requiring the governing body of the school to correct within ten (10) days any violation of any section of this chapter.

(2) Upon receiving a second complaint at the department of health for the same or continued violation in the same school, the complaint shall be resolved by calling upon the attorney general for the state to maintain within forty-five (45) days an action for injunction to enforce the provisions of this chapter to cause the correction of this violation, and for assessment and recovery of a civil penalty for this violation.

(b) The governing body of a school who violates or allows the violation of this chapter shall be liable for a civil penalty, not less than fifty dollars ($50.00) nor to exceed five hundred dollars ($500). This penalty shall be assessed and recovered in a civil action brought by the attorney general in any court of competent jurisdiction. Each day the violation is committed or permitted to continue by a governing body shall constitute a separate offense and shall be punishable as-such. Any penalty assessed and recovered in an action brought pursuant to this paragraph shall be paid to the general treasurer and added to the general fund.

(c) In undertaking the enforcement of this chapter, the state is assuming an undertaking only to promote the general health and welfare. It is not assuming, nor is it imposing on its officers and employees, an obligation for breach of which it is liable in money damages to any person who claims that a breach proximately caused injury.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-9 - Clinical use of tobacco products.

§ 23-20.9-9 Clinical use of tobacco products.  The prohibitions of this chapter shall not apply to the use of a tobacco product if used as part of a limited classroom demonstration to show the health hazards of tobacco.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-10 - Severability.

§ 23-20.9-10 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid in a court test, this invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1992, ch. 230, § 1.)



Chapter 23-20.9-11 - Preemption.

§ 23-20.9-11 Preemption.  Nothing contained in this chapter shall be construed to restrict the power or authority of any Rhode Island city, town or other legal subdivision to adopt and enforce additional local laws, ordinances, or regulations that comply with at least the minimal applicable standards to establish smoke free schools as set forth in this chapter.

History of Section.
(P.L. 1992, ch. 230, § 1.)






Chapter 23-20.10 - Public Health and Workplace Safety Act

Chapter 23-20.10-1 - Short title.

§ 23-20.10-1 Short title.  This chapter shall be known as the "Public Health and Workplace Safety Act."

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-2 - Definitions.

§ 23-20.10-2 Definitions.  The following words and phrases, whenever used in this chapter, shall be construed as defined in this section:

(1) "Assisted living residence" means a residence that provides personal assistance, and meals to adults in accordance with chapter 17.4 of this title.

(2) "Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages, including, but not limited to, taverns, nightclubs, cocktail lounges and cabarets.

(3) "Business" means a sole proprietorship, partnership, joint venture, corporation, or other business entity formed for profit-making purposes, including retail establishments where goods or services are sold as well as professional corporations and other entities where legal, medial, dental, engineering, architectural or other professional services are delivered.

(4) "Employee" means a person who is employed by an employer in consideration for direct or indirect monetary wages or profit, and a person who volunteers his or her services for a nonprofit entity.

(5) "Employer" means a person, business, partnership, association, corporation, including a municipal corporation, trust or nonprofit entity that employs the services of one or more individual persons.

(6) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows (exclusive of doorways), which extend from the floor to the ceiling.

(7) "Health care facility" means an office or institution providing care or treatment of diseases, whether physical, mental, emotional, or other medical, physiological or psychological conditions, including, but not limited to, hospitals, rehabilitation hospitals or other clinics, including weight control clinics, nursing homes, homes for the aging or chronically ill, laboratories, and offices of surgeons, chiropractors, physical therapists, physicians, dentists, and all specialists within these professions. This definition shall include all waiting rooms, hallways, private rooms, semi-private rooms and wards within health care facilities.

(8) "Place of employment" means an area under the control of a public or private employer that employees normally frequent during the course of employment, including, but not limited to, work areas, employees lounges, restrooms, conference rooms, meeting rooms, classrooms, employee cafeterias, and hallways. Vehicles owned by a public or private employer are covered under this definition provided that the vehicle is used by more than one person. A private residence is not a "place of employment" unless it is used as a child care, adult day care or health care facility.

(9) "Public place" means an enclosed area to which the public is invited or in which the public is permitted, including, but not limited to, banks, bars, educational facilities, health care facilities, laundromats, public transportation facilities, reception areas, restaurants, retail food production and marketing establishments, retail service establishments, retail stores, shopping malls, sports arenas, the state house, theaters and waiting rooms. A private residence is not a "public place" unless it is used as a child care, adult day care or health care facility.

(10) "Restaurant" means an eating establishment, including, but not limited to, coffee shops, cafeterias, and private and public school cafeterias, which gives or offers for sale food to the public, guests or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere. The term "restaurant" shall include a bar area within the restaurant.

(11) "Retail tobacco store" means a retail store utilized primarily for the sale of tobacco products and accessories in which the total annual revenues generated by the sale of other products are no greater than twenty-five percent (25%) of the total revenue for the establishment. The division of taxation shall be responsible for the determination under this section and shall promulgate any rules or forms necessary for the implementation of this section.

(12) "Service line" means an indoor line in which one or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money.

(13) "Shopping mall" means an enclosed public walkway or hall area that serves to connect retail or professional establishments.

(14) "Smoking" means inhaling, exhaling, burning or carrying any lighted cigar, cigarette, pipe, weed, plant, or other combustible substance in any manner or in any form; provided, however, that smoking shall not include burning during a religious ceremony.

(15) "Smoking bar" means an establishment whose business is primarily devoted to the serving of tobacco products for consumption on the premises, in which the annual revenues generated by tobacco sales are greater than fifty percent (50%) of the total revenue for the establishment and the serving of food or alcohol is only incidental to the consumption of such tobacco products. The establishment must annually demonstrate that revenue generated from the serving of tobacco products is greater than the total combined revenue generated by the serving of beverages and food. The division of taxation in the department of administration shall be responsible for the determination under this section and shall promulgate any rules or forms necessary for the implementation of this section.

(b) Smoking bars shall only allow consumption of food and beverages sold by the establishment on the premises and the establishment shall have public access only from the street.

(c) Any smoking bar as defined herein, is required to provide a proper ventilation system which will prevent the migration of smoke into the street.

(16) "Sports arena" means sports pavilions, stadiums, (indoor or outdoor) organized sports fields, gymnasiums, health spas, boxing arenas, swimming pools, roller and ice rinks, bowling alleys and other similar places where members of the general public assemble to engage in physical exercise, participate in athletic competition or witness sports or other events.

(17) "Legislature" means the general assembly of the state of Rhode Island.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-3 - Prohibition of smoking in public places.

§ 23-20.10-3 Prohibition of smoking in public places.  Smoking shall be prohibited in all enclosed public places within the state of Rhode Island, including, but not limited to, the following places:

(1) Aquariums, galleries, libraries and museums;

(2) Areas available to and customarily used by the general public in businesses and nonprofit entities patronized by the public, including, but not limited to, professional offices, banks, laundromats, hotels and motels.

(3) Bars;

(4) Bingo facilities when a bingo game is in progress;

(5) Convention facilities;

(6) Elevators;

(7) Facilities primarily used for exhibiting a motion picture, stage, drama, lecture, musical, recital or other similar performance;

(8) Health care facilities;

(9) Licensed child care and adult day care facilities;

(10) Lobbies, hallways and other common areas in apartment buildings, condominiums, trailer parks, retirement facilities, nursing homes and other multiple unit residential facilities with more than four (4) units;

(11) Polling places;

(12) Public transportation facilities, including buses and taxicabs, under the authority of the state of Rhode Island, and ticket, boarding and waiting areas of public transit depots;

(13) Restaurants;

(14) Restrooms, lobbies, reception areas, hallways and other common use areas;

(15) Retail stores;

(16) Rooms, chambers, places of meeting or public assembly, including school buildings, under the control of an agency, board, commission, committee or council of the state of Rhode Island or a political subdivision of the state when a public meeting is in progress, to the extent the place is subject to the jurisdiction of the state of Rhode Island;

(17) Schools; including, primary, secondary and post-secondary education facilities;

(18) Service lines;

(19) Shopping malls;

(20) Sports arenas, including outdoor arenas.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-4 - Prohibition of smoking in places of employment.

§ 23-20.10-4 Prohibition of smoking in places of employment.  Smoking shall be prohibited in all enclosed facilities within places of employment without exception. This includes common work areas, auditoriums, classrooms, conference and meeting rooms, private offices, elevators, hallways, medical facilities, cafeterias, employee lounges, stairs, restrooms, vehicles, and all other enclosed facilities.

This prohibition on smoking shall be communicated to all existing employees by the effective date of this chapter and to all prospective employees upon their application for employment.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-5 - Outdoor smoking space.

§ 23-20.10-5 Outdoor smoking space.  Nothing in this chapter shall prohibit an employer from providing an outdoor smoking space for their employees. Provided, however, that any employer who provides an outdoor area for its employees to smoke must provide an area which is physically separated from the enclosed workplace so as to prevent the migration of smoke into the workplace.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-6 - Where smoking not regulated.

§ 23-20.10-6 Where smoking not regulated.  (a) Notwithstanding any other provision of this chapter to the contrary, the following areas shall be exempt from the provisions of this chapter:

(1) Private residences, except when used as a licensed child care, adult day care or health care facility;

(2) Hotel and motel rooms that are rented to guests and are designated as smoking rooms; provided, however, that not more than fifty percent (50%) of rooms rented to guests in a hotel or motel may be so designated;

(3) Retail tobacco stores; provided that smoke from these places does not infiltrate into areas where smoking is prohibited under the provisions of this chapter;

(4) Private and semi-private rooms or designated areas in assisted living residences and nursing facilities as allowed by regulation of the department of health under chapters 17.4 and 17 of this title;

(5) Outdoor areas of places of employment, except those covered by the provisions of § 23-20.10-5;

(6) Any smoking bar as defined in § 23-20.10-2(15);

(7) [Deleted by P.L. 2005, ch. 22, § 1 and P.L. 2005, ch. 23, § 1].

(8) [Deleted by P.L. 2005, ch. 22, § 1 and P.L. 2005, ch. 23, § 1].

(b) The provisions of this chapter shall not apply to any stage performance provided that smoking is part of a theatrical production.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2; P.L. 2005, ch. 22, § 1; P.L. 2005, ch. 23, § 1; P.L. 2008, ch. 475, § 62.)



Chapter 23-20.10-6.1 - Pari mutual facilities.

§ 23-20.10-6.1 Pari mutual facilities.  (a) Any pari mutual facility established under chapter 3.1 or 7 of title 41 or any pari mutual licensee under chapter 61.2 of title 42 shall provide designated smoking and nonsmoking gaming areas in their facilities.

(b) The designated nonsmoking gaming area shall be physically separated from any smoking area and shall be required to have separate and distinct ventilation systems so as to prohibit the migration of smoke into the nonsmoking area.

(c) Except as provided for in paragraph (d), any bar or restaurant located in a pari mutual facility shall be nonsmoking and be physically separate from any smoking area and shall have a separate ventilation system so as to prohibit the migration of smoke into the restaurant.

(d) The prohibitions of this chapter shall not apply to any bar which is presently in existence, located in, and not physically separated from a designated smoking area.

(e) Any licensee of a pari mutual facility shall promulgate rules and regulations to allow their employees the right to work in a smoke free environment. These rules shall include, but not be limited to, provisions on the right to opt out of working in a smoking area and a provision that no adverse impact or action could take place against the employee if they request to opt out of a smoking area. The rules promulgated by the licensee shall be filed with the lottery commission with copies to the general assembly and the department of health no later than March 1, 2005.

(f) Commencing January 1, 2005, any pari mutual licensee shall file an annual report with the lottery commission with copies to the general assembly and department of health detailing smoke mitigation efforts undertaken by the licensee during the previous year and plans for the upcoming year. The licensee shall be required to monitor air quality with current appropriate technology. A professional HVAC engineer (or other appropriate professional) shall certify the monitoring process and results. The results of the monitoring process shall be included in the annual report.

(g) Any enactment relating to the provisions of this section on pari mutual facilities or licensees shall be by statute as enacted by the general assembly, provided however that the general assembly may by statute delegate such authority to the cities and towns.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-7 - Posting of signs.

§ 23-20.10-7 Posting of signs.  (a) "No smoking" signs or the international "No smoking" symbol (consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it) shall be clearly and conspicuously posted in every public place and place of employment where smoking is prohibited by this chapter, by the owner, operator, manager or other person in control of that place. Signs required by this chapter may be provided by the state department of health at cost.

(b) Every public place and place of employment where smoking is prohibited by this chapter shall have posted at every entrance a conspicuous sign clearly stating that smoking is prohibited.

(c) All signs necessary to comply with this section shall be attached at eye level and shall contain the following words "IT IS ILLEGAL TO SMOKE IN THIS ESTABLISHMENT". To report a violation call " ."

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-8 - Nonretaliation.

§ 23-20.10-8 Nonretaliation.  No person or employer shall discharge, refuse to hire or in any manner retaliate against an employee, applicant for employment or customer because that employee, applicant or customer exercises any rights afforded by this chapter or reports or attempts to prosecute a violation of this chapter.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-9 - Enforcement.

§ 23-20.10-9 Enforcement.  (a) The director of health shall promulgate such rules and regulations including the complaint forms, as are necessary to carry out the mandates of this chapter within one hundred eighty (180) days of passage [June 29, 2004].

(b) Notice of the provisions of this chapter shall be given to all applicants for a business license in the state of Rhode Island, to all law enforcement agencies, and to any business required to be registered with the secretary of state's office.

(c) Any citizen who desires to register a complaint under this chapter may initiate such a complaint with the department of health.

(d) The department of health, having received a written and signed letter of complaint citing a violation of this chapter, shall enforce this entire chapter against violations by either of the following actions:

(1) Serving written notice to comply to an employer, with a copy of the notice to the complaining individual, requiring the employer to correct immediately any violation or section of this chapter.

(2) Upon receiving a second complaint at the department of health for the same or continued violation by the same employer, the complaint shall be resolved by notifying the city or town solicitor, having jurisdiction over the licensed holder, to initiate, without delay, an action for injunction to enforce the provisions of this chapter, to cause the correction of such violation or section, and for assessment and recovery of a civil penalty for such violation.

(e) The department of health, local fire department, or their designees shall, while an establishment is undergoing otherwise mandated inspections, inspect for compliance with this chapter.

(f) An owner, manager, operator, or employee of an establishment regulated by this chapter shall inform persons violating this chapter of the appropriate provisions thereof.

(g) In addition to the remedies provided by the provisions of this section, the department of health, aggrieved by the failure of the owner, operator, manager or other person in control of a public place or place of employment to comply with the provisions of this chapter, may apply for injunctive relief to enforce those provisions in any court of competent jurisdiction.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2; P.L. 2008, ch. 475, § 62.)



Chapter 23-20.10-10 - Violations and penalties.

§ 23-20.10-10 Violations and penalties.  (a) An employer who violates this chapter shall be liable for a civil penalty as follows:

(1) A penalty of two hundred fifty dollars ($250) for the first violation;

(2) A penalty of five hundred dollars ($500) for the second violation;

(3) A penalty of one thousand dollars ($1,000) for the third and subsequent violations;

which shall be assessed and recovered in a civil action brought by the city or town solicitor, having jurisdiction over the licensed holder, in the city or town municipal court or any court of competent jurisdiction. Each day the violation is committed or permitted to continue shall constitute a separate offense and shall be punishable as a separate offense. One-half (1/2) of any penalty assessed and recovered in an action brought pursuant to this subsection shall be transferred to the municipality in which the civil action originated and the other one-half (1/2) of any penalty assessed and recovered shall be transferred to the general fund.

(b) Any fines owed under this chapter shall be paid within thirty (30) days of judgment entered. Failure to pay within thirty (30) days will result in the doubling of the penalty.

(c) In undertaking the enforcement of this chapter, the state is assuming an undertaking only to promote the general welfare. It is not assuming, nor is it imposing on its officers and employees, an obligation for breach of which it is liable in money damages to any person who claims that this breach proximately caused injury.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-11 - Public education.

§ 23-20.10-11 Public education.  The department of health shall engage in a continuing program to explain and clarify the purposes and requirements of this chapter to citizens affected by it, and to guide owners, operators and managers in their compliance with it. The program may include publication of a brochure for affected businesses and individuals explaining the provisions of this ordinance.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-12 - Governmental agency cooperation.

§ 23-20.10-12 Governmental agency cooperation.  The state of Rhode Island and its designees shall annually request other governmental and educational agencies having facilities within the state to establish local operating procedures in cooperation and compliance of this chapter. This includes urging all federal, state, municipal and school district agencies to update their existing smoking control regulations to be consistent with the current health findings regarding secondhand smoke.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-13 - Other applicable laws.

§ 23-20.10-13 Other applicable laws.  This chapter shall not be interpreted or construed to permit smoking where it is otherwise restricted by other applicable laws.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-14 - Prohibited condition of employment  Smoking by employees outside course of employment.

§ 23-20.10-14 Prohibited condition of employment  Smoking by employees outside course of employment.  (a) No employer or agent of any employer shall require, as a condition of employment, that any employee or prospective employee refrain from smoking or using tobacco products outside the course of his or her employment, or otherwise discriminate against any individual with respect to his or her compensation, terms, conditions or privileges of employment for smoking or using tobacco products outside the course of his or her employment. Provided, however, that the following employers shall be exempt from the provisions of this section: Any employer that is a nonprofit organization which as one of its primary purposes or objectives discourages the use of tobacco products by the general public.

(b) In any civil action alleging a violation of this section, the court may:

(1) Award up to three (3) times the actual damages to a prevailing employee or prospective employee;

(2) Award court costs to a prevailing employee or prospective employee;

(3) Afford injunctive relief against any employer who commits or proposes to commit a violation of this chapter.

(c) Nothing contained in this chapter shall be construed to affect any other provisions of this title.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)



Chapter 23-20.10-16 - Severability.

§ 23-20.10-16 Severability.  If any section, subsection, sentence, clause, phrase or portion of this chapter is for any reason held invalid or unconstitutional by any court of competent jurisdiction, that portion shall be deemed a separate, distinct and independent provision and this holding shall not affect the validity of the remaining portions of this chapter.

History of Section.
(P.L. 2004, ch. 198, § 2; P.L. 2004, ch. 209, § 2.)






Chapter 23-20.11 - Reduced Cigarette Ignition Propensity and Firefighter Protection

Chapter 23-20.11-1 - Short title.

§ 23-20.11-1 Short title.  This act shall be known and may be cited as the "Reduced Cigarette Ignition Propensity and Firefighter Protection Act."

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-2 - Legislative findings.

§ 23-20.11-2 Legislative findings.  It is hereby found and declared as follows:

(1) The general assembly finds that cigarettes are one of the leading causes of fire deaths in this state and in the nation. Each year 700-900 people are killed in the United States due to cigarette fires; 3,000 are injured in fires ignited by cigarettes. A high proportion of the victims of cigarette fires are nonsmokers, including senior citizens and young children. Cigarette-caused fires result in billions of dollars of property losses and damage in the United States and millions of dollars in this state. Cigarette fires unnecessarily jeopardize firefighters and result in avoidable emergency response costs for municipalities.

(2) The general assembly further finds that the state of New York has enacted a cigarette fire safety regulation effective June 28, 2004 that requires that cigarettes sold in that state meet the fire safety performance standards. In 2005, the states of Vermont and California signed into law cigarette fire safety acts that directly incorporate New York's regulation into statute; and in 2006, the states of Illinois, New Hampshire, and Massachusetts did the same. Canada implemented the New York State fire safety standard as of October 2005, becoming the first nation to have a cigarette fire safety standard.

(3) The general assembly finds that New York State's cigarette fire safety standard is based upon decades of research by the National Institute of Standards and Technology, Congressional research groups and private industry.

(4) It is the general assembly's intent that the state of Rhode Island adopt the cigarette fire safety standard that is in effect in New York State, and the other states listed above, to reduce the likelihood that cigarettes will cause fires and result in deaths, injuries and property damage. It is further the legislature's intent to adopt such a cigarette fire safety standard with a minimum of cost to the state and with minimum burden to cigarette manufacturers, distributors and retail sellers as set forth herein.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1; P.L. 2008, ch. 475, § 64.)



Chapter 23-20.11-3 - Definitions.

§ 23-20.11-3 Definitions.  The following terms shall have the following meanings as used in this chapter:

(1) "Agent" shall mean any person authorized by the state to purchase and affix tax stamps on packages of cigarettes.

(2) "Cigarette" shall mean any roll for smoking whether made wholly or in part of tobacco or any other substance, irrespective of size or shape and whether or not such tobacco or substance is flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco, and that because of its size, appearance, the type of tobacco used in its filler, or its packaging or labeling, is likely to be offered to, or purchased by, consumers as a cigarette or cigarette equivalent.

(3) "Director" shall mean the director of the Rhode Island department of health.

(4) "Manufacturer" shall mean:

(i) Any entity which manufacturers or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer; or

(ii) The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(iii) Any entity that becomes a successor of an entity described in paragraph (a) or (b) of this subdivision.

(5) "Repeatability" shall mean the range of values within which the repeat results of cigarette test trails from a single laboratory will fall ninety-five percent (95%) of the time.

(6) "Retail dealer" shall mean any person other than a manufacturer or wholesale dealer engaged in selling cigarettes or tobacco products.

(7) "Sale" shall mean any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts, and the exchanging of cigarettes for any consideration other than money are considered sales.

(8) "Sell" shall mean to sell, or to offer or agree to do the same.

(9) "Quality control and quality assurance program" shall mean the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. This program ensures that the testing repeatability remains within the required repeatability values stated in subsection 23-20.11-4(a) of this act for all test trials used to certify cigarettes in accordance with this law.

(10) "Wholesale dealer" shall mean any person who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates or maintains one or more cigarette or tobacco product vending machines in, at or upon premises owned or occupied by any other person.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1; P.L. 2008, ch. 475, § 64.)



Chapter 23-20.11-4 - Standards for cigarette fire safety.

§ 23-20.11-4 Standards for cigarette fire safety.  (a) No cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless such cigarettes have been tested in accordance with the test method and meet the performance standard specified in this subsection; and a written certification has been filed by the manufacturer with the director in accordance with § 23-20.11-5 of this act; and the cigarettes have been marked in accordance with § 23-20.11-6 of this act.

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials ("ASTM") standard E2187-04 "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing shall be conducted on ten (10) layers of filter paper.

(3) No more than twenty-five percent (25%) of the cigarettes tested in a test trial in accordance with this subsection shall exhibit full-length burns. Forty (40) replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this subsection shall only be applied to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to Standard ISO/IEC 17025 of the International Organization for Standardization ("ISO"), or other comparable accreditation standard required by the director.

(6) Laboratories conducting testing in accordance with this subsection shall implement a quality control and quality assurance program that includes a procedure to determine the repeatability of the testing results. The repeatability value shall be no greater than nineteen hundredths (0.19).

(7) This section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.

(8) Testing performed or sponsored by the director to determine a cigarette's compliance with the performance standard required by this section shall be conducted in accordance with this section.

(b) Each cigarette listed in a certification submitted pursuant to § 23-20.11-5 of this act that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two (2) nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen (15) millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two (2) bands fully located at least fifteen (15) millimeters from the lighting end and ten (10) millimeters from the filter end of the tobacco column, or ten (10) millimeters from the labeled end of the tobacco column for a nonfiltered cigarette.

(c) The manufacturer or manufacturers of a cigarette that the director determines cannot be tested in accordance with the test method prescribed in subsection 23-20.11-4(a) shall propose a test method and performance standard for such cigarette to the director. Upon approval of the proposed test method and a determination by the director that the performance standard proposed by the manufacturer or manufacturers is equivalent to the performance standard prescribed in subsection 23-20.11-4(a), the manufacturer or manufacturers may employ such test method and performance standard to certify such cigarette pursuant to § 23-20.11-5 of this act. If the director determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this section, and the director finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of that state's law or regulation under a legal provision comparable to this subsection, then the director shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the director demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this section shall apply to such manufacturer or manufacturers.

(d) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three (3) years, and shall make copies of these reports available to the director and the attorney general upon written request. Any manufacturer who fails to make copies of these reports available within sixty (60) days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixtieth (60th) day that the manufacturer does not make such copies available.

(e) The director may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard prescribed in subsection 23-20.11-4(a).

(f) As of January 1, 2010, and at least every three (3) years thereafter, the director shall review of the effectiveness of this section and report to the legislature the director's finding's and, if appropriate, recommendations for legislation to improve the effectiveness of this section. The report and legislative recommendations shall be submitted no later than January 1 of each three (3) year period.

(g) This chapter shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-5 - Certification of compliance by manufacturers.

§ 23-20.11-5 Certification of compliance by manufacturers.  (a) Each manufacturer shall submit to the director a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with § 23-20.11-4 of this act;

(2) Each cigarette listed in the certification meets the performance standard set forth under § 23-20.11-4 of this act.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand (i.e., the trade name on the package);

(2) Style (e.g., light, ultra light);

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor (e.g., menthol, chocolate), if applicable;

(6) Filter or non-filter;

(7) Package description (e.g., soft pack, box);

(8) The marking approved in accordance with § 23-20.11-6 of this act;

(9) The name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10) The date that the testing occurred.

(c) Such certifications shall be made available to the attorney general and the department of taxation for the purposes of ensuring compliance with this section. Each cigarette certified under this section shall be recertified every three (3) years.

(d) For each certification a manufacturer shall pay to the director a two hundred and fifty dollar ($250) fee. The director shall have the power to adjust this fee to an amount sufficient only to provide for processing, testing, enforcement and oversight activities related to this chapter.

(e) There is hereby established in the custody of the state comptroller a special fund to be known as the "Reduced Cigarette Ignition Propensity and Firefighter Protection Act Enforcement Fund". Such fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other monies made available for such purpose, be available to the department of health and shall be used solely to support state processing, testing, enforcement and oversight activities related to this chapter. All payments from the Reduced Cigarette Ignition Propensity and Firefighter Protection Act Enforcement Fund shall be made on the audit and warrant of the state treasurer on vouchers certified and submitted by the director.

(f) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards mandated by this chapter, then before such cigarette may be sold or offered for sale in this state such manufacturer shall retest such cigarette in accordance with the testing standards prescribed in § 23-20.11-4 of this act and maintain records of such retesting as required in § 23-20.11-4 of this act. Any such altered cigarette which does not meet the performance standard set forth in § 23-20.11-4 of this act may not be sold in the state.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-6 - Package markings.

§ 23-20.11-6 Package markings.  (a) Cigarettes that are certified by a manufacturer in accordance with § 23-20.11-5 shall be marked to indicate compliance with the requirements of § 23-20.11-4. Such marking shall be in eight (8) point font type or larger and consist of:

(1) Modification of the product UPC Code to indicate a visible mark printed at or around the area of the UPC Code. Such mark may consist of alphanumeric or symbolic character(s) permanently stamped, engraved, embossed or printed in conjunction with the UPC; or

(2) Any visible combination of alphanumeric or symbolic character(s) permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3) Printed, stamped, engraved or embossed text that indicates that the cigarettes meet the standards of this section.

(b) A manufacturer must use only one marking, and must apply this marking uniformly for all packages (including, but not limited to, packs, cartons, and cases) and brands marketed by that manufacturer.

(c) The director must be notified as to the marking that is selected.

(d) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the director for approval. Upon receipt of the request, the director shall approve or disapprove the marking offered, except that the director shall approve any marking in use and approved for sale in this state pursuant to the New York Fire Safety Standards for Cigarettes. Proposed markings shall be deemed approved if the director fails to act with ten (10) business days of receiving a request for approval.

(e) No manufacturer shall modify its approved marking unless the modification has been approved by the director in accordance with this section.

(f) Manufacturers certifying cigarettes in accordance with § 23-20.11-5 shall provide a copy of such certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the director, the department of taxation, the attorney general, their employees, or other law enforcement personnel, to inspect markings of cigarette packaging marked in accordance with this section.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-7 - Enforcement and penalties.

§ 23-20.11-7 Enforcement and penalties.  (a) Any manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of § 23-20.11-4 shall, for first offense be subject to a civil penalty not to exceed ten thousand dollars ($10,000) per each such sale of such cigarettes, and for a subsequent offense be subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) per each such sale of cigarettes, provided that in no case shall the penalty against any such person or entity exceed one hundred thousand dollars ($100,000) for sales or offers to sell during a thirty (30) day period. Any retail dealer who knowingly sells or offers to sell cigarettes in violation of § 23-20.11-4 shall be subject to the following: (1) for a first offense be subject to a civil penalty not to exceed five hundred dollars ($500), and for a subsequent offense be subject to a civil penalty not to exceed two thousand dollars ($2,000), per each such sale or offer for sale of cigarettes; provided, that the total number of cigarettes sold or offered for sale in such sale does not exceed one thousand (1,000) cigarettes; (2) for a first offense be subject to a civil penalty not to exceed one thousand dollars ($1,000), and for a subsequent offense be subject to a civil penalty not to exceed five thousand dollars ($5,000) per each such sale or offer for sale of such cigarettes; provided, that the total number of cigarettes sold or offered for sale in such sale exceeds one thousand (1,000) cigarettes, provided that this penalty against any retail dealer shall not exceed twenty-five thousand dollars ($25,000) during a thirty (30) day period. In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacturer of cigarettes that knowingly makes a false certification pursuant to § 23-20.11-5 shall, for a first offense be subject to a civil penalty not to exceed ten thousand dollars ($10,000) and for a subsequent offense a civil penalty not to exceed twenty-five thousand dollars ($25,000), for each such false certification. Any person violating any other provision in this section shall be subject to a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars ($5,000) for each such violation. Any cigarettes that have been sold or offered for sale that do not comply with the safety standard required by § 23-20.11-4 shall be subject to forfeiture an disposal by the state; provided, however, that prior to the destruction of any cigarette forfeited pursuant to these provision, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect such cigarette.

(b) The director is authorized to enforce this legislation and to promulgate regulations as necessary to effectuate the purposes of this law.

(c) The director of the division of taxation, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, may inspect cigarettes to determine if the cigarettes are marked as required by § 23-20.11-6 of this act. If the cigarettes are not marked as required, the director of the division of taxation shall notify the director.

(d) In addition to any other remedy provided by law, the attorney general may file an action in state court for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the state government because of a violation of this section, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this section or of rules adopted under this section constitutes a separate civil violation for which the attorney general may obtain relief.

(e) To enforce the provisions of this act, the attorney general and the director are hereby authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes in any such premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, sold or offered for sale, is hereby directed and required to give the attorney general and the director the means, facilities and opportunity for the examinations authorized by this section.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-8 - Fire prevention and public safety fund.

§ 23-20.11-8 Fire prevention and public safety fund.  There is hereby established in the custody of the state comptroller a special fund to be known as the "Fire Prevention and Public Safety Fund." The fund shall consist of all monies recovered as penalties hereunder. Monies shall be deposited to the credit of the fund and shall, in addition to any other monies made available for such purpose, be available to the director to support fire safety and prevention programs. All payments from the fund shall be made on the audit and warrant of the state treasurer on vouchers certified and submitted by the director.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-9 - Effect of federal regulation.

§ 23-20.11-9 Effect of federal regulation.  This chapter shall be repealed if a federal reduced cigarette ignition propensity standard that preempts this chapter is adopted and becomes effective.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)



Chapter 23-20.11-10 - Local regulation.

§ 23-20.11-10 Local regulation.  Notwithstanding any other provision of law, the local governmental units of this state may neither enact nor enforce any ordinance or other local law or regulation conflicting with, or preempted by, any provision of this act or with any policy of this state expressed by this act, whether that policy be expressed by inclusion of a provision in the act or by exclusion of that subject from the act.

History of Section.
(P.L. 2007, ch. 245, § 1; P.L. 2007, ch. 333, § 1.)






Chapter 23-20.12 - Food Allergy Awareness in Food-Service Establishments

Chapter 23-20.12-1 - Definitions.

§ 23-20.12-1 Definitions.  When used in this chapter, the following words shall have the following meanings:

(1) "Director" means the director of health or his or her duly appointed agents.

(2) "Food service establishment" shall have the meaning set forth in Rhode Island general laws subsection 21-27-1(9).

(3) "Quick Service Restaurant" means any food service establishment that delivers food through a drive-thru window.

History of Section.
(P.L. 2012, ch. 408, § 1; P.L. 2012, ch. 414, § 1.)



Chapter 23-20.12-2 - Department of Health  Establishment of Food Allergy Awareness Program.

§ 23-20.12-2 Department of Health  Establishment of Food Allergy Awareness Program.  The director of health shall establish a food allergy awareness program which shall require that every food-service establishment shall: (1) Have prominently displayed a poster approved by the director relative to food allergy awareness in the staff area. The poster shall provide, but not be limited to, information regarding the risk of an allergic reaction and shall be developed by the department of health in consultation with the Rhode Island hospitality association, the food allergy and anaphylaxis-network and at least one representative from a quick service restaurant; (2) Include on all menus a notice to customers of the customer's obligation to inform the server about any food allergies. The director shall develop and approve the language of the notice in consultation with the Rhode Island hospitality association, the food allergy and anaphylaxis-network and at least one representative from a quick service restaurant; and (3) Designate a manager who shall be knowledgeable with regard to the relevant issues concerning food allergies as they relate to food preparation. The director shall prepare and provide both written and video materials for mandatory review by persons designated as managers of any food- service establishment, or the persons designated as managers shall be certified by a food protection manager certification program that is evaluated and listed by a conference for food protection-recognized accrediting agency as conforming to the conference for food protection standards for accreditation of food protection manager certification programs. The department of health shall include knowledge of food allergy issues as part of the certification procedure for managers in food safety pursuant to chapter 21-27 of the Rhode Island general laws.

History of Section.
(P.L. 2012, ch. 408, § 1; P.L. 2012, ch. 414, § 1.)



Chapter 23-20.12-3 - Rules and regulations.

§ 23-20.12-3 Rules and regulations.  The director shall adopt rules and regulations relating to the administration and enforcement of this chapter.

History of Section.
(P.L. 2012, ch. 408, § 1; P.L. 2012, ch. 414, § 1.)



Chapter 23-20.12-4 - "Food Allergy Friendly" designation.

§ 23-20.12-4 "Food Allergy Friendly" designation.  The director shall develop a program for food-service establishments to be designated as "Food Allergy Friendly" and shall maintain a listing of food-service establishments receiving such designation on the department of health's website. Participation in the program shall be voluntary and the director shall, in consultation with the Rhode Island hospitality association and the food allergy and anaphylaxis- network, issue guidelines and requirements for food-service establishments to receive such designation, provided that such requirements shall include, but not be limited to, maintaining on the premises, and making available to the public, a master list of all the ingredients used in the preparation of each food item available for consumption.

History of Section.
(P.L. 2012, ch. 408, § 1; P.L. 2012, ch. 414, § 1.)



Chapter 23-20.12-5 - Enforcement.

§ 23-20.12-5 Enforcement.  The director of health, or the director's authorized agents, shall enforce the provisions of this chapter.

History of Section.
(P.L. 2012, ch. 408, § 1; P.L. 2012, ch. 414, § 1.)






Chapter 23-21 - Licensing of Recreational Facilities

Chapter 23-21-1 - Definitions.

§ 23-21-1 Definitions.  As used in this chapter, the following terms shall, where the context permits, be construed as follows:

(1) "Department" means the department of health.

(2) "Director" means the director of health or his or her duly appointed agents.

(3) "Person" means any individual, firm, copartnership, association, or private or municipal corporation.

(4) "Recreation facility or use" includes, but is not limited to, hotels, motels, motor courts or inns, tourist cabin establishments, camping areas, amusement places, bathing beaches, mobile recreational vehicle facilities, and parks.

History of Section.
(P.L. 1931, ch. 1749, § 2; G.L. 1938, ch. 266, § 2; G.L. 1938, ch. 266, § 1; P.L. 1950, ch. 2543, § 1; P.L. 1952, ch. 3016, § 1; G.L. 1956, § 23-21-1; P.L. 1962, ch. 95, § 1; P.L. 1978, ch. 348, § 1; P.L. 1982, ch. 81, § 1.)



Chapter 23-21-2 - License required  Issuance and expiration of license.

§ 23-21-2 License required  Issuance and expiration of license.  No person shall maintain within this state any recreation facility or use until that person shall have obtained a license for a facility or use from the department. The director, upon receipt of an application for a recreation facility or use shall cause the facility or use to be inspected and, if the facility or use is found to comply with the provisions of this chapter and the regulations adopted in accordance with the provisions of this chapter, shall issue a license upon receipt of a fee as set forth in § 23-1-54. In order to set the license renewal dates so that all activities for each establishment can be combined on one license instead of on several licenses, the license renewal date shall be set by the department of health. The license period shall be for twelve (12) months, commencing on the license renewal date, unless sooner suspended or revoked for violation of the provisions of this chapter or the regulations adopted in accordance with this chapter, and the license fee shall be at the full annual rate regardless of the date of application or the date of issuance of license. If the license renewal date is changed, the department may make an adjustment to the fees of licensed establishments, not to exceed the annual license fee, in order to implement the change in license renewal date.

History of Section.
(P.L. 1931, ch. 1749, § 3; G.L. 1938, ch. 266, § 3; G.L. 1938, ch. 266, § 2; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-2; P.L. 1960, ch. 76, § 22; P.L. 1978, ch. 348, § 1; P.L. 1990, ch. 65, art. 71, § 1; P.L. 1993, ch. 94, § 1; P.L. 2001, ch. 77, art. 15, § 8; P.L. 2007, ch. 73, art. 39, § 42; P.L. 2012, ch. 241, art. 9, § 45.)



Chapter 23-21-3 - Suspension or revocation of license.

§ 23-21-3 Suspension or revocation of license.  The director may suspend or revoke any license for violation of the provisions of this chapter or the regulations pursuant to this chapter. All action pursuant to this section shall be in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1931, ch. 1749, § 4; G.L. 1938, ch. 266, § 4; G.L. 1938, ch. 266, § 3; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-3; P.L. 1978, ch. 348, § 1; P.L. 1982, ch. 81, § 1.)



Chapter 23-21-4 - Regulations.

§ 23-21-4 Regulations.  The director may adopt any regulations relating to environmental sanitation and food service in recreational facilities or uses as he or she may deem necessary; provided, that in the case of all recreational facilities or uses subject to this chapter, the department's authority shall be limited to environmental sanitation and food service.

History of Section.
(G.L. 1938, ch. 266, § 4; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-4; P.L. 1978, ch. 348, § 1; P.L. 1982, ch. 81, § 1.)



Chapter 23-21-4.1 - Provisions for water.

§ 23-21-4.1 Provisions for water.  The director shall require quality water and adequate water pressure to each mobile home located on a mobile home site and to each trailer located at a trailer park in the state; however, the provisions of this section shall not apply to campgrounds or wilderness that are used on a seasonal basis only.

History of Section.
(P.L. 1984, ch. 192, § 1.)



Chapter 23-21-5 - Enforcement.

§ 23-21-5 Enforcement.  It shall be the duty of the director to enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and to prosecute all persons guilty of violation of this chapter or regulations adopted in accordance with it and/or suspend and/or revoke their licenses. In all these prosecutions, the director shall not be required to enter into any recognizances or to give surety for costs.

History of Section.
(P.L. 1935, ch. 2250, § 110; G.L. 1938, ch. 266, § 7; G.L. 1938, ch. 266, § 5; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-5; P.L. 1978, ch. 348, § 1.)



Chapter 23-21-6 - Obstruction of access to premises.

§ 23-21-6 Obstruction of access to premises.  No person shall interfere with or obstruct the entrance of the director to any structure, vessel, vehicle, or other premises or use in the discharge of the director's official duties in connection with the enforcement of this chapter or the regulations adopted in accordance with this chapter.

History of Section.
(P.L. 1931, ch. 1749, § 4; G.L. 1938, ch. 266, § 4; G.L. 1938, ch. 266, § 6; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-6; P.L. 1978, ch. 348, § 1.)



Chapter 23-21-7 - Places exempt from chapter.

§ 23-21-7 Places exempt from chapter.  The provisions of this chapter shall not apply to any recreation facility and/or use maintained by an individual for the sole use of the individual's immediate family and private guests, or to any campground used by any of the military forces of the state or of the United States, or to any swimming pool licensed under the authority of chapter 22 of this title. No license fee shall be required by the department of health for any facility, owned and operated by the state, by any municipality, or by any nonprofit organization.

History of Section.
(P.L. 1931, ch. 1749, § 5; G.L. 1938, ch. 266, § 5; G.L. 1938, ch. 266, § 7; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-7; P.L. 1978, ch. 348, § 1.)



Chapter 23-21-8 - Penalties for violations.

§ 23-21-8 Penalties for violations.  Any person who shall be guilty of violating any of the provisions of this chapter or the regulations adopted in accordance with this chapter may for the first offense be punished by a fine not exceeding one hundred dollars ($100) or be imprisoned for a term not exceeding three (3) months; for the second offense may be punished by a fine not exceeding two hundred dollars ($200) or be imprisoned for a term not exceeding six (6) months; and for a third or subsequent offense may be punished by a fine not exceeding five hundred dollars ($500) or be imprisoned for a term not exceeding one year or by both this fine and imprisonment, or have its license suspended or revoked.

History of Section.
(P.L. 1931, ch. 1749, § 4; G.L. 1938, ch. 266, § 4; G.L. 1938, ch. 266, § 8; P.L. 1950, ch. 2543, § 1; G.L. 1956, § 23-21-8; P.L. 1978, ch. 348, § 1.)






Chapter 23-21.1 - Sanitation Standards for Bathing Beaches

Chapter 23-21.1-1 - Definitions.

§ 23-21.1-1 Definitions.  For the purposes of this chapter, the following definitions apply:

(1) "Bathing beach" shall mean any area or tract of land, which is used in connection with swimming and/or bathing in any waters of the state except that land contiguous to the Atlantic Ocean provided:

(i) It is open to the public with or without permit and/or payment of a fee;

(ii) It is maintained as a private club or association requiring membership fees or dues; or

(iii) It is maintained with or without charge for the recreation of groups of ten (10) or more children.

(2) "Bathing water" shall mean fresh, salt, or estuarine water adjacent to any bathing beach within the state, except the Atlantic Ocean.

(3) "Department" shall mean the Rhode Island Department of Health.

(4) "Director" shall mean the director of health or his or her duly appointed agents.

History of Section.
(P.L. 2004, ch. 352, § 1; P.L. 2008, ch. 475, § 65.)



Chapter 23-21.1-2 - Licensing.

§ 23-21.1-2 Licensing.  No person shall maintain within this state any bathing beach until that person shall have obtained a license therefore from the department to operate a recreational facility consistent with chapter 21 of this title.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-3 - Enforcement.

§ 23-21.1-3 Enforcement.  The department shall enforce the provisions of this chapter and the regulations adopted in accordance with this chapter and prosecute all persons guilty of violation of this chapter or regulations adopted in accordance with it and/or suspend and/or revoke their licenses. In all these prosecutions, the director, shall not be required to enter into any recognizances or to give surety for costs.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-4 - Obstruction of access to premises.

§ 23-21.1-4 Obstruction of access to premises.  No person shall interfere with or obstruct the entrance of the director to any structure, vessel, vehicle, or other premises or use in the discharge of the director's official duties in connection with the enforcement of this chapter or the regulations adopted in accordance therewith.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-5 - Rules and regulations.

§ 23-21.1-5 Rules and regulations.  The department is hereby authorized and empowered to adopt and prescribe rules and regulations and from time to time amend, change, and/or repeal such rules and regulations and make such orders and perform such actions as are necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-6 - Standards.

§ 23-21.1-6 Standards.  (a) The department shall adopt minimum sanitation standards for pathogens and/or pathogen indicators present in the bathing water, consistent with §§ 23-1-17 and 23-1-18, in order to protect the public from illnesses associated with swimming in contaminated bathing waters. This may include standards for:

(b) Pathogens and/or pathogen indicators including, but not limited to, total coliform, fecal coliform, and enterococci.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-7 - Bathing water monitoring/management.

§ 23-21.1-7 Bathing water monitoring/management.  To minimize the human health risk associated with swimming in contaminated bathing waters; the department shall require all bathing beach operators to test bathing waters adjacent to their bathing beach for pathogens and/or pathogen indicators established under this chapter and authorized regulations, to ensure those waters meet minimum sanitation standards for water quality at bathing beaches. Furthermore, the department shall incorporate the following minimum provisions:

(1) The owner of a bathing beach shall be required to pay for the costs of sampling, analysis and monitoring of bathing waters adjacent to such facilities at a laboratory approved by the department. Said laboratory shall immediately notify by fax or email the department and the beach owner of all bathing water sample results.

(2) The department shall determine at which sites to conduct testing and the number of samples required to be taken at bathing beaches. The bathing beach sampler shall record site conditions at the time of sampling, as required by the department, such as number of bathers and waterfowl and other conditions that may affect bathing water quality. The department shall consider, but shall not be limited to, the following factors in determining at which site to conduct testing and monitoring of bathing water:

(i) Prior testing results for such bathing waters;

(ii) The length of coastline to be tested and monitored;

(iii) The number of people who use the bathing beach annually; and

(iv) Whether the beach is located adjacent to a storm water drain; sewage, industrial, commercial or agricultural wastewater discharge; or other source of contamination such as marinas or waterfowl.

(3) The department shall determine at what frequency to conduct sampling, analysis, and monitoring of bathing waters. Sampling, analysis, and monitoring shall begin two (2) weeks prior to the bathing season for each bathing beach and continue until the bathing beach closes for the season. Sampling, analysis, and monitoring shall be conducted on a minimum weekly basis during the bathing season, and at such times and under such conditions as shall be sufficient to protect public health and safety. The department may grant a variance from the weekly testing requirement for a bathing beach only where there is a documented history of satisfactory sample results and no known sources of pollution that may jeopardize public health.

(4) Each bathing beach operator shall be responsible for operating the beach in a manner designed to protect public health and safety. Feeding of waterfowl at the beach shall be prohibited and the beach shall be left clean at night in order to not attract waterfowl and other animals.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-8 - Beach closings/openings.

§ 23-21.1-8 Beach closings/openings.  The department shall order closed, any bathing beach where it is established that the following or other conditions pose an imminent threat to public health. The bathing beach shall remain closed until the department determines the bathing water no longer poses an unacceptable risk to public health or safety. A bathing beach may be closed for, but not limited to, the following:

(1) A violation of minimum water quality standards at a designated bathing beach;

(2) The presence of sewage sludge deposits or solid refuse;

(3) Floating solid, grease or scum wastes; or

(4) Oil or other hazardous material.

History of Section.
(P.L. 2004, ch. 352, § 1.)



Chapter 23-21.1-9 - Exemptions.

§ 23-21.1-9 Exemptions.  Beaches that do not meet standards for licensure are exempt from the requirements of this chapter. Exempt beaches include rights of way, public access points, and beaches for which there is no charge for use with a daily user population of fewer than fifty (50) bathers. Beaches currently licensed are not exempt from these requirements.

History of Section.
(P.L. 2004, ch. 352, § 1.)






Chapter 23-22 - Licensing of Swimming Pools

Chapter 23-22-1 - Definitions.

§ 23-22-1 Definitions.  (a) "Person" as used in this chapter includes any partnership, association, corporation, city, or town.

(b) "Swimming pool," as used in this chapter, includes all swimming pools, wading pools, and therapeutic pools owned or maintained by any person, partnership, association, corporation, city, or town, or the state, except swimming pools maintained by an individual for the sole use of the individual's household and guests without charge for admission and not for the purpose of profit or in connection with any business operated for the purpose of profit, and except also swimming pools owned or maintained by the United States. The term "swimming pools" wherever the context requires shall be construed to include the apparatus, structure, and equipment pertaining to the swimming pool, the premises on which the swimming pool is located, and the premises appurtenant to this.

History of Section.
(P.L. 1928, ch. 1198, § 1; G.L. 1938, ch. 267, § 1; G.L. 1956, § 23-22-1; P.L. 1962, ch. 11, § 1; P.L. 1986, ch. 161, § 1; P.L. 2008, ch. 475, § 66.)



Chapter 23-22-2 - Rules and regulations.

§ 23-22-2 Rules and regulations.  The department of health shall make any rules and regulations, not inconsistent with this chapter, that it may deem advisable with reference to the design, equipment, condition, and maintenance of swimming pools for the purpose of insuring the health and safety of its users, and with reference to the submission of samples of water to the department for the purpose of the analysis as required in this chapter. The department may also make any rules and regulations, not inconsistent with this chapter, as it may deem advisable, requiring and regulating the display of the licenses provided for in § 23-22-7, and as to any and all matters pertaining to the administration of this chapter, and may from time to time rescind, modify, and amend the rules and regulations made by it pursuant to this section. The department shall upon request furnish to any person owning or maintaining a swimming pool or applying for a license to maintain a swimming pool a copy of the rules and regulations made by it pursuant to this section.

History of Section.
(P.L. 1928, ch. 1198, § 2; G.L. 1938, ch. 267, § 2; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-2; P.L. 1962, ch. 11, § 1; P.L. 1982, ch. 80, § 1; P.L. 1986, ch. 161, § 1.)



Chapter 23-22-3 - Periodic inspection of pools.

§ 23-22-3 Periodic inspection of pools.  The department of health shall at least once each year, and at shorter intervals as it may deem advisable, cause inspections to be made to ascertain whether each swimming pool is being maintained in compliance with the rules and regulations of the department of health. First inspections of swimming pools open for use shall be made within thirty (30) days after the receipt of an application for a license for that swimming pool.

History of Section.
(P.L. 1928, ch. 1198, § 3; G.L. 1938, ch. 267, § 3; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-3; P.L. 2001, ch. 86, § 8.)



Chapter 23-22-4 - Chemical and bacteriological analyses of water.

§ 23-22-4 Chemical and bacteriological analyses of water.  The department of health shall cause to be made chemical and bacteriological analyses of samples of water from each swimming pool and shall report its findings to the person maintaining that swimming pool and shall state in that report whether or not the condition of the water is detrimental to the health and safety of the users of the swimming pool. The first analyses of samples of water from a newly opened swimming pool shall be made within thirty (30) days after the receipt of an application for a license for that swimming pool.

History of Section.
(P.L. 1928, ch. 1198, § 4; G.L. 1938, ch. 267, § 4; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-4; P.L. 1962, ch. 11, § 1; P.L. 1982, ch. 80, § 1; P.L. 1986, ch. 161, § 1.)



Chapter 23-22-5 - Advice as to sanitary methods.

§ 23-22-5 Advice as to sanitary methods.  The department of health shall from time to time advise each person maintaining a swimming pool as to the best methods for maintaining the proper sanitary conditions in the swimming pool.

History of Section.
(P.L. 1928, ch. 1198, § 5; G.L. 1938, ch. 267, § 5; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-5.)



Chapter 23-22-6 - License required  Term of license  Application  Fee.

§ 23-22-6 License required  Term of license  Application  Fee.  (a) No person shall maintain within this state a swimming pool until that person shall have obtained the appropriate license from the department. Licenses shall be of two (2) types, year-round or seasonal. The director, upon receipt of an application for a license to operate a swimming pool, shall cause that swimming pool to be inspected and if the swimming pool is found to comply with the provisions of this chapter and the regulations adopted in accordance with this chapter, shall issue a license upon receipt of a fee for a year-round license, for the first pool at one location and an additional fee for each additional pool at the same location. The director shall issue a license upon receipt of a fee for a seasonal license for the first pool at one location and an additional fee for each additional pool at the same location. Seasonal licenses shall begin no sooner than June 1, and expire on September 30 of the year issued and year-round licenses shall expire on December 31 of the year issued, unless sooner revoked for violation of the provisions of this chapter or of the regulations adopted in accordance with this chapter. Provided, however, every organization which provides recreational facilities for persons under the age of eighteen (18) years and which is exempt from income taxes pursuant to the provisions of 26 U.S.C. § 501(c)(3), and which maintains a swimming pool shall pay a fee for a year-round license. All fees required by this section shall be as set forth in § 23-1-54. The provisions of this chapter shall not apply to any swimming pool maintained by the state.

(b) No lifeguard shall be required for any pool licensed in this chapter; provided, a lifeguard shall be on duty if the pool is used by a swim club or a group of unsupervised children who may have access to the pool. Operators of pools shall, when no lifeguard is on duty:

(1) Require an attendant and/or a mechanical system to limit access to guests and members only;

(2) Require a person trained in first aid to be physically located in close proximity to the pool in question;

(3) Require the following signs to be posted in a conspicuous place:

(i) NO LIFEGUARD ON DUTY  SWIM AT YOUR OWN RISK (minimum 4" letters in RED)

(ii) NO ONE UNDER 18 PERMITTED UNLESS ACCOMPANIED BY AN ADULT

(iii) ADULTS SHOULD NOT SWIM ALONE

(iv) A SCHEDULE OF POOL HOURS

(v) NO GLASS IN POOL AREA

(vi) NO RUNNING OR ROUGH HOUSING

(vii) NO DIVING

(viii) NO ANIMALS OR PETS

(4) Require, in the case of outdoor pools, in addition to the above requirements, a fence with a lockable gate or door, a minimum of not less than six feet (6') in height, which completely surrounds the pool area.

History of Section.
(P.L. 1928, ch. 1198, § 6; G.L. 1938, ch. 267, § 6; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-6; P.L. 1960, ch. 76, § 23; P.L. 1962, ch. 11, § 2; P.L. 1990, ch. 65, art. 56, § 1; P.L. 1991, ch. 91, § 1; P.L. 1992, ch. 395, § 1; P.L. 2012, ch. 241, art. 9, § 46.)



Chapter 23-22-7 - Issuance or denial of license.

§ 23-22-7 Issuance or denial of license.  Upon the application for a license to maintain a swimming pool, the department of health shall, within thirty (30) days from the time that the application is made, grant the application and issue a license to maintain a swimming pool if the department shall be satisfied that its rules and regulations relating to the condition, maintenance, and water of a swimming pool are complied with by the applicant, and the condition and method of maintaining the swimming pool will not be detrimental to the health and safety of its users, otherwise the department shall decline to issue a license until it is satisfied with the condition, maintenance, and water of the swimming pool. In case the department shall decline to issue a license, it shall, upon the written request of the applicant, make a further inspection of the swimming pool maintained by the applicant and upon the applicant's written request shall also make a further analysis of the water of the swimming pool. If after further inspection and further analysis the department shall determine that the applicant is still not entitled to a license, it shall, before finally refusing to issue the license, give the applicant an opportunity to be heard in support of the application.

History of Section.
(P.L. 1928, ch. 1198, § 7; G.L. 1938, ch. 267, § 7; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-7; P.L. 1962, ch. 11, § 3; P.L. 1982, ch. 80, § 1; P.L. 1986, ch. 161, § 1.)



Chapter 23-22-8 - Suspension and revocation of license.

§ 23-22-8 Suspension and revocation of license.  Whenever the department of health shall have reason to believe that any swimming pool, licensed as provided in § 23-22-7, is being maintained in violation of the rules and regulations of the department, or whenever the department has reason to believe that the condition and method of maintenance of any such swimming pool will be detrimental to the health and safety of its users, the department may, pending an investigation and hearing, suspend for a period not exceeding thirty (30) days any license issued under authority of this chapter and the department may, after due notice and hearing, revoke any license if it finds that the swimming pool is being maintained in violation of the rules and regulations of the department, or if the department shall be satisfied that the condition and method of maintenance of the pool will be detrimental to the health and safety of its users. The holder of a license shall upon its revocation promptly surrender it to the department.

History of Section.
(P.L. 1928, ch. 1198, § 8; G.L. 1938, ch. 267, § 8; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-8; P.L. 1962, ch. 11, § 3; P.L. 1982, ch. 80, § 1; P.L. 1986, ch. 161, § 1.)



Chapter 23-22-9 - Judicial review of license action.

§ 23-22-9 Judicial review of license action.  Any person aggrieved by a decision of the department of health refusing to grant an application for a license to maintain a swimming pool, or suspending or revoking a license already issued may, within thirty (30) days, exclusive of Sundays and holidays, after receiving notice of the decision, appeal the decision to the superior court for the counties of Providence and Bristol, by filing in the court his or her reasons of appeal, and the court shall, as soon as possible after notice to the department as the court may prescribe, hear and determine the appeal, following the course of equity.

History of Section.
(P.L. 1928, § 9; G.L. 1938, ch 267, § 9; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-9.)



Chapter 23-22-10 - Duplicate license  Displaying license after suspension or revocation.

§ 23-22-10 Duplicate license  Displaying license after suspension or revocation.  Whenever a license while still effective may become defaced or destroyed, the department of health shall, upon application, issue a duplicate license upon payment of a fee as set forth in § 23-1-54 to the department. It shall be unlawful for any person to display or to keep displayed any license after the person has received notice of the suspension or revocation of the license.

History of Section.
(P.L. 1928, ch. 1198, § 10; G.L. 1938, ch. 267, § 10; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-10; P.L. 1982, ch. 80, § 1; P.L. 2012, ch. 241, art. 9, § 46.)



Chapter 23-22-11 - Access and inspection powers.

§ 23-22-11 Access and inspection powers.  For the purpose of this chapter the director of health or his or her duly authorized agents or employees shall at all reasonable times have authority to enter upon any and all parts of the premises on which any swimming pool is located and of the premises appurtenant to it to make the inspection or to obtain samples of water for the analyses provided for in this chapter, or to make any examination or investigation for the purpose of determining whether the provisions of this chapter and any rules or regulations of the department are being violated or whether the condition and method of maintenance of any swimming pool will be detrimental to the health and safety of its users.

History of Section.
(P.L. 1928, ch. 1198, § 11; G.L. 1938, ch. 267, § 11; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-11; P.L. 1962, ch. 11, § 3; P.L. 1982, ch. 80, § 1; P.L. 1986, ch. 161, § 1.)



Chapter 23-22-12 - Penalty for violations.

§ 23-22-12 Penalty for violations.  Any person, other than a city or town, whether as principal, agent, employer, or employee, who violates any of the provisions of this chapter, or any of the rules and regulations made by the department of health pursuant to this chapter, shall be punished by a fine of not more than fifty dollars ($50.00) for each offense, and each day that any violation occurs shall constitute a separate and distinct offense.

History of Section.
(P.L. 1928, ch. 1198, § 12; G.L. 1938, ch. 267, § 12; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-22-12.)



Chapter 23-22-13 - Appropriations and disbursements.

§ 23-22-13 Appropriations and disbursements.  The general assembly shall annually appropriate any sums that it may deem necessary, to be expended by the department of health for the purposes of this chapter, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of these sums upon receipt by him or her of proper vouchers approved by the director of health.

History of Section.
(P.L. 1928, ch. 1198, § 13; G.L. 1938, ch. 267, § 13; impl. am. P.L. 1939, ch. 660, §§ 65, 180; G.L. 1956, § 23-22-13.)



Chapter 23-22-14 - Enforcement.

§ 23-22-14 Enforcement.  In order to enforce the provisions of this chapter, the director of health shall have the power to obtain relief in equity or by prerogative writ.

History of Section.
(P.L. 1962, ch. 11, § 4.)



Chapter 23-22-15 - Condominium pools  Life guards.

§ 23-22-15 Condominium pools  Life guards.  Notwithstanding any general or public law to the contrary, condominium projects with forty-five (45) units or less are not required to have a life guard on duty at any swimming pool located on the premises. Provided, that where there is no life guard required to be on the premises, no minor shall be permitted access to any swimming pool on the premises unless accompanied by a parent or other responsible adult.

History of Section.
(P.L. 1982, ch. 440, § 1.)






Chapter 23-22.5 - Drowning Prevention and Lifesaving

Chapter 23-22.5-1 - Rules, regulations, and orders  Facilities to which applicable.

§ 23-22.5-1 Rules, regulations, and orders  Facilities to which applicable.  (a) The department of environmental management is authorized and empowered to adopt and prescribe rules of procedure and regulations and to amend, change, and/or repeal these rules and regulations and make any orders and perform any actions that it may deem necessary to the proper administration and supervision of drowning prevention, lifesaving, first aid and safety personnel and equipment of all camps, camp grounds, bathhouses, bathing resorts, beachside motels or boarding houses, beachside parking areas, swimming pools, other beach and swimming areas, surfing areas, amusement parks, and skiing areas which serve all and/or any part of the general public by fee, membership, or invitation. The provisions of this chapter shall not apply to facilities maintained by a person without charge or assessment to the general public and which are for the sole use of his or her family, private guests, or tenants.

(b) The department shall charge an annual fee of ten dollars ($10.00) for lifeguard certification required by the rules and regulations. The funds shall be appropriated to the "user fees at state beaches, parks and recreation areas  development fund" established under § 42-17.1-29.

History of Section.
(P.L. 1939, ch. 660, § 111; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-1; P.L. 1967, ch. 166, § 1; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-22.5-1; P.L. 1983, ch. 303, § 1; P.L. 1992, ch. 133, art. 18, § 1.)



Chapter 23-22.5-2 - Enforcement.

§ 23-22.5-2 Enforcement.  It shall be the duty of the director of environmental management to enforce the provisions of this chapter and the regulations and orders adopted in accordance with this chapter to prosecute all persons guilty of any violation of this chapter.

History of Section.
(P.L. 1939, ch. 660, § 112; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-3 - Obstruction of entrance to premises.

§ 23-22.5-3 Obstruction of entrance to premises.  No person shall interfere with or obstruct the entrance of the director of environmental management or his or her designated representative to any structure or any premise in the discharge of his or her official duties in connection with the enforcement of this chapter or the regulations and orders adopted in accordance with this chapter.

History of Section.
(P.L. 1939, ch. 660, § 113; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-3; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-4 - Penalty for violations.

§ 23-22.5-4 Penalty for violations.  Any person who violates any rule, regulation, or order of the department of environmental management relating to drowning prevention, lifesaving, first aid and safety personnel and equipment at any camp, camp ground, bathhouse, bathing resort, beachside hotel or boarding house, beachside parking area, swimming pool, other beach and swimming area, surfing areas, amusement park, and skiing area serving the general public by fee, membership, or invitation shall be guilty of a misdemeanor and for each offense shall be punished by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1939, ch. 660, § 114; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-4; P.L. 1967, ch. 166, § 1; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-5 - Orders to cease operating  Relief in equity.

§ 23-22.5-5 Orders to cease operating  Relief in equity.  (a) When the director of environmental management or any of his or her duly authorized agents deems it necessary in the interest of public safety to cause any of the facilities mentioned in § 23-22.5-4 to cease operating, he or she may do so by serving written notice upon the owner or manager of these facilities; provided, that before that notice is given, the owner or manager shall have been given an opportunity to show cause why the business should not cease operating. Written notice to cease operating the business shall remain in effect until the director of environmental management or any of his or her duly authorized agents serves further notice permitting the resumption of operation of that business. The director of environmental management may obtain relief in a court of equity whenever that relief shall be necessary in the proper performance of his or her duty under this chapter.

(b) Notwithstanding any situation referred to in subsection (a), whenever the director or any of his or her duly authorized agents determines that an emergency situation exists which poses an imminent threat to public health or safety, he or she may issue an order mandating the immediate closure of the facility. The owner or manager of the facility shall be afforded an opportunity to be heard within ten (10) days of the order to show cause why the facility should be allowed to reopen.

(c) The director may obtain relief in a court of equity when that relief shall be necessary in the proper performance of his or her duty under this chapter.

History of Section.
(P.L. 1939, ch. 660, § 115; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-5; P.L. 1979, ch. 39, § 1; P.L. 1980, ch. 68, § 1; P.L. 2001, ch. 86, § 83.)



Chapter 23-22.5-6 - Recreational safety council  Appeals  Composition of council.

§ 23-22.5-6 Recreational safety council  Appeals  Composition of council.  Any party aggrieved as a result of any rule, regulation, or order of the department of environmental management shall have the right of appeal to the recreational safety council created in this section. The council shall consist of five (5) members, one of whom shall be the director of the state department of environmental management, ex officio, who shall serve as chairperson; one of whom shall be the director of the state department of health or his or her designated representative, ex officio; and three (3) of whom shall be appointed by the governor, of whom one shall be manager of a public beach, camp, or amusement park other than a state operated beach, camp, or amusement park; one of whom shall be an owner or manager of a privately operated beach, camp, or amusement park and one of whom shall be a representative of the general public.

History of Section.
(P.L. 1939, ch. 660, § 116; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-7 - Appointment of council members.

§ 23-22.5-7 Appointment of council members.  In the month of February of each year, the governor shall appoint a member or members of the recreational safety council other than the representatives of the state to hold office until the first day of March in the third year after that appointment and until his, her, or their respective successor or successors are appointed and qualified to succeed the member or members whose term shall next expire.

History of Section.
(P.L. 1939, ch. 660, § 116; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-8 - Filling of vacancies  Functions of council.

§ 23-22.5-8 Filling of vacancies  Functions of council.  Any vacancy which may occur in the recreational safety council shall be filled in the same manner by appointment by the governor for the remainder of the unexpired term. The council shall make suggestions to and shall advise the director of environmental management concerning the drowning prevention and lifesaving policies, rules, regulations, and orders of the department; provided, that the council shall have no administrative powers except in case of an appeal by an aggrieved party when its decision shall be final.

History of Section.
(P.L. 1939, ch. 660, § 116; P.L. 1954, ch. 3343, § 1; G.L. 1956, § 23-23-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-9 - Swimming in breachways prohibited.

§ 23-22.5-9 Swimming in breachways prohibited.  No person shall swim in the breachway of the Charlestown Pond, or in the breachway of Quonochontaug Pond, or in the breachway of Weekapaug Pond. Any person violating any of the provisions of this section shall be guilty of a civil violation and be subject to a fine, not to exceed fifty dollars ($50.00) for each offense. Jurisdiction over violations of this section shall be with the traffic tribunal. In accordance with chapter 17.10 of title 42, any person charged with violating any of the provisions of this section may elect to dispose of the charge without personally appearing before the traffic tribunal by mailing or delivering the form and summons to the traffic tribunal with a check or money order in the amount of fifty dollars ($50.00).

History of Section.
(P.L. 1962, ch. 68, § 1; G.L. 1956, § 23-23-9; P.L. 1979, ch. 39, § 1; P.L. 2007, ch. 253, § 6; P.L. 2007, ch. 294, § 6.)



Chapter 23-22.5-10 - Control of surfboard activities.

§ 23-22.5-10 Control of surfboard activities.  The director of the department of environmental management or a person designated by him or her and acting in his or her behalf is authorized to designate certain water areas within the state where surfboarding shall be prohibited and to make any rules and regulations that shall be necessary to control surfing and surfboard activities within the territorial water areas of this state. Any person violating any of the rules or regulations made by the director of the department of environmental management pursuant to the authority granted in this section shall, upon conviction, be fined not more than one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1967, ch. 194, § 1; G.L. 1956, § 23-23-10; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-11 - City and town responsibility for bathing areas.

§ 23-22.5-11 City and town responsibility for bathing areas.  All cities and towns that own or maintain public beaches and swimming areas shall be fully responsible for the upkeep and maintenance of that beach or swimming area, and for the upkeep and maintenance of all toilet facilities at these areas, and are required to furnish qualified personnel to serve as lifeguards during the swimming season. The department of environmental management shall have jurisdiction to enforce the provisions of this section and to order those cities and towns to comply with any department directive regarding those facilities.

History of Section.
(P.L. 1970, ch. 178, § 1; G.L. 1956, § 23-23-11; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-12 - Lifesaving buoy required in police vehicles.

§ 23-22.5-12 Lifesaving buoy required in police vehicles.  All state and local police vehicles at all times shall maintain in the trunk area of those vehicles a lifesaving buoy and a minimum of one hundred fifty feet (150') of rope.

History of Section.
(P.L. 1972, ch. 53, § 1; G.L. 1956, § 23-23-12; P.L. 1979, ch. 39, § 1.)



Chapter 23-22.5-13 - Lifeguards  Sun protection.

§ 23-22.5-13 Lifeguards  Sun protection.  Any facility subject to the provisions of this chapter which employs a lifeguard shall maintain and provide an area which is not exposed to sunlight and shall provide sunscreen or other physical protection to insure against overexposure to the sun.

History of Section.
(P.L. 1992, ch. 495, § 1.)



Chapter 23-22.5-14 - Lifesaving equipment required at all lakes and ponds.

§ 23-22.5-14 Lifesaving equipment required at all lakes and ponds.  (1) All cities and towns shall supply and maintain one hundred and fifty feet (150') of rope and a lifesaving buoy at ponds and lakes located within their respective boundaries during the designated periods of time which swimming, boating or other recreational activities are authorized by the city or town to take place.

(2) The chief of the municipal fire department or his or her designee of the city or town where the lake or pond is located shall be responsible for determining the sites where the safety equipment is needed.

(3) The provisions of this section shall not apply to any public beaches or swimming areas owned and/or maintained by the state.

History of Section.
(P.L. 1997, ch. 259, § 1.)






Chapter 23-23 - Air Pollution

Chapter 23-23-1 - Short title.

§ 23-23-1 Short title.  This chapter shall be known and may be cited as the "Clean Air Act".

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-2 - Declaration of policy.

§ 23-23-2 Declaration of policy.  It is declared to be the public policy in the state of Rhode Island to preserve, protect, and improve the air resources of the state to promote the public health, welfare, and safety, to prevent injury or detriment to human, plant, and animal life, physical property and other resources, and to foster the comfort and convenience of the state's inhabitants. The director is authorized to exercise all powers, direct or incidental, necessary to carry out the purposes of this chapter to assure that the state of Rhode Island complies with the federal Clean Air Act, 42 U.S.C. § 7401 et seq., and retains maximum control under this chapter, and receives all desired federal grants, aid, and other benefits.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-2; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-3 - Definitions.

§ 23-23-3 Definitions.  As used in this chapter, the following terms shall, where the context permits, be construed as follows:

(1) "Air contaminant" means soot, cinders, ashes, any dust, fumes, gas, mist, smoke, vapor, odor, toxic or radioactive material, particulate matter, or any combination of these.

(2) "Air pollution" means presence in the outdoor atmosphere of one or more air contaminants in sufficient quantities, which either alone or in connection with other emissions, by reason of their concentration and duration may be injurious to human, plant, or animal life or cause damage to property or which unreasonably interfere with the enjoyment of life and property.

(3) "Director" means the director of environmental management or any subordinate or subordinates to whom he or she has delegated the powers and duties vested in him or her by this chapter.

(4) "Extremely toxic air contaminant" means any air contaminant which has been classified as a potential carcinogen by the International Agency for Research on Cancer (IARC), Environmental Protection Agency (EPA), Occupational Safety and Health Administration (OSHA), National Institute of Occupational Safety and Health (NIOSH), American Conference of Governmental Industrial Hygienists (ACGIH), or the National Toxicology Program (NTP); or any air contaminant which induces mutagenic or teratogenic effects; or any air contaminant which, when inhaled, has caused significant chronic adverse effects in test animals; or any air contaminant having an acute toxicity of:

(i) LD50 (oral) less than 500mg/kg;

(ii) LD50 (inhalation) less than 2000ppm; or

(iii) LD50 (dermal) less than 1000mg/kg;

and/or has been adopted by the director pursuant to the provisions of chapter 35 of title 42. In addition to the above, it may also include any hazardous air pollutant as defined in § 112(b) of the federal Clean Air Act, 42 U.S.C. § 7412(b).

(5) "Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, except vehicles moved exclusively by human power and motorized wheelchairs.

(6) "Open fire" means any fire from which the products of combustion are emitted directly into the open air without passing through a stack or chimney.

(7) "Person" means an individual, trust, firm, joint stock company, corporation (including a quasi-governmental corporation), partnership, association, syndicate, municipality, municipal or state agency, fire district, club, non-profit agency or any subdivision, commission, department, bureau, agency, or department of state or federal government (including quasi-government corporation), or of any interstate body.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1977, ch. 24, § 1; G.L. 1956, § 23-25-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-23-3; P.L. 1980, ch. 24, § 1; P.L. 1985, ch. 502, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-4 - Administration  Agency for federal acts.

§ 23-23-4 Administration  Agency for federal acts.  (a) It shall be the responsibility of the director of environmental management to administer this chapter. Within the department of environmental management, the director may employ personnel who shall come within the classified service in accordance with the laws of this state for the purposes of this chapter, and may delegate to a subordinate or subordinates any or all the powers and duties vested in him or her under this chapter. The general assembly shall annually appropriate any sums that it may deem necessary for the expenses of administering this chapter.

(b) The department of environmental management is designated as the state air pollution control agency for this state for all purposes of any federal air pollution control laws, acts, or programs, and is authorized to take all action necessary or appropriate to secure to this state the benefit of those laws, acts, or programs.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1971, ch. 103, § 3; G.L. 1956, § 23-25-4; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-23-4; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-5 - Powers and duties of the director.

§ 23-23-5 Powers and duties of the director.  In addition to the other powers and duties granted in this chapter, the director shall have and may exercise the following powers and duties:

(1) To exercise general supervision of the administration and enforcement of this chapter and all rules and regulations and orders promulgated under this chapter;

(2) To develop comprehensive programs, for the prevention, control, and abatement of new or existing pollution of the air resources of this state on the basis of air quality standards adopted by the environmental standards board;

(3) To advise, consult, and cooperate with the cities and towns and other agencies of the state, federal government, and other states and interstate agencies, and with effective groups in industries in furthering the purposes of this chapter;

(4) To promulgate standards of air quality adopted by the environmental standards board;

(5) To hold hearings, to issue notices of hearings and subpoenas requiring the attendance of witnesses and the production of evidence, and to administer oaths and to take testimony as he or she may deem necessary;

(6) To encourage and conduct studies and research on air pollution and to collect and disseminate this information;

(7) To enter at all reasonable times in or upon any private or public property, except private residences, and to detain and inspect any motor vehicle for the purpose of inspecting or investigating any condition which the director shall believe to be either an air pollution source or in violation of any of the rules or regulations or orders promulgated under this chapter;

(8) To issue, modify, amend, or revoke any orders prohibiting or abating air pollution in accordance with the purposes of this chapter and the rules and regulations promulgated under this chapter. In making the orders authorized by this chapter, the director shall consider all relevant factors including, but not limited to, population density, air pollution levels, and the character and degree of injury to health or physical property;

(9) To accept, receive, and administer grants or other funds or gifts for the purpose of carrying out any of the functions of this chapter including any moneys given under any federal law to the state for air pollution control activities, surveys, or programs;

(10) To require the prior submission and approval of plans, specifications, and other data relative to the construction, installation, and modification of air pollution control systems, devices, or any of its parts, and to inspect the installations and modifications to insure compliance with the approved plans and to require approval to operate the system;

(11) To require the prior submission and approval of plans, specifications, and other data relative to the construction, installation, or modification of any machine, equipment, device, article, or facility capable of becoming a source of air pollution, subject to the promulgation of rules and regulations under this chapter defining the classes and types of machines, equipment, devices, articles, or facilities subject to this approval;

(12) To make, issue, and amend rules and regulations consistent with this chapter for the prevention, control, abatement, and limitation of air pollution, and the enforcement of orders issued under this chapter. Those rules and regulations for the control of pollution need not be uniform throughout the state. The director may prohibit emissions, discharges and/or releases and may require specific control technology. In addition, the director may regulate the emission characteristics of all fuels used by stationary and mobile sources of air contaminants, provided, the specific control technology and emission characteristics of fuels shall not be more stringent than the mandatory standards established by federal law or regulation, unless it can be shown that the control technology and emission characteristics of fuels are needed for the attainment or maintenance of air quality standards. Variations of the standards may be based on considerations of population density, meteorological conditions, contaminant emissions, air quality, land development plans, and any other factors that may be relevant to the protection of the air resources of the state;

(13) To consult the board on the policies and plans for the control and prevention of air pollution;

(14) To exercise all incidental powers necessary to carry out the purposes of this chapter;

(15) To require that an approval to operate be obtained for any machine, equipment, device, article, or facility, or any source which is emitting any extremely toxic air contaminant, subject to the promulgation of rules and regulations under this chapter defining the categories and capacities of machines, equipment, devices, articles, or facilities subject to this permission. Any approval issued may set forth inspection, monitoring, compliance certification and reporting requirements to assure compliance with approval terms and conditions;

(16) To require any person who owns or operates any machine, equipment, device, article, or facility which has the potential to emit any air contaminant, or which is emitting any extremely toxic air contaminant, to install, maintain, and use air pollution emission monitoring devices and to submit periodic reports on the nature and amounts of air contaminant emission from the machine, equipment, device, article, or facility;

(17) To require, as a condition, to the grant of any approval, license, or permit required by this chapter, that the person applying for an approval, license, or permit, first pay to the director a reasonable fee based on the costs of reviewing and acting upon the application and based on the costs of implementing and enforcing the terms of the approval, license, or permit;

(18) In addition, the director shall collect an annual operating fee from sources subject to the requirements of an approval to operate under this chapter and subject to the requirements of title V of the Clean Air Amendments of 1990, 42 U.S.C. § 7661 et seq. The fee shall be calculated by the director on a weight basis for pollutants actually emitted, after controls. This operating fee shall be determined by regulation and shall be consistent with the fee required under 42 U.S.C. § 7661a(b)(3)(B). The operating fees collected shall not be in excess of the amount needed to cover all reasonable (direct and indirect) costs required to develop and administer an operating permit program pursuant to the requirements of title V, of the Clean Air Act amendments of 1990;

(19) No person shall operate any machine, facility, or device which is subject to approval or permit by the department without an approval or permit of the department. No source may operate after an approval or permit has been denied. Any approval or permit issued under this section may be suspended, revoked or amended by the director at any time upon a showing, after notice and hearing, that the permittee has failed to comply with the provisions of this chapter, rules and regulations promulgated by the director pursuant to this chapter, or the terms and conditions of the approval or permit, or upon a showing, after notice and hearing, that the continued operation of the approved or permitted source constitutes a threat to the health and safety of the public or to the environment. In any proceeding for revocation, suspension, or amendment of an approval or permit pursuant to this subsection, the director will provide the affected party with the opportunity for an adequate hearing. No revocation, annulment, or withdrawal of any approval or permit is lawful unless, the agency sent notice by mail to the permittee or possessor of an approval of the facts or conduct or violation which warrant the action, and the permittee or possessor of an approval is given an opportunity at hearing to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of approval or permit may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined;

(20) No approval or permit required under this chapter shall be issued by the director if the approval or permit contains provisions that are determined by the administrator of the Environmental Protection Agency not to be in compliance with the requirements of the federal Clean Air Act (42 U.S.C § 7401 et seq.). The administrator of the EPA shall provide a statement of the reasons for the objection to the director. A copy of the objection and statement shall be provided to the applicant. The director shall withhold the issuance of the approval or permit until the applicant has successfully satisfied the concerns of the administrator of EPA or his or her designee;

(21) The department may establish a small business stationary source technical and environmental compliance assistance program. The department may use general revenue funding to cover the cost of administering this program. The department shall have the power to give grants, and conduct educational and/or outreach programs;

(22) To promulgate regulations to apply at the earliest to the 1993 model year and beyond, relating to emission standards for new motor vehicles and new motor vehicle engines, warranties for motor vehicles and motor vehicle parts, recall of motor vehicles, accreditation of motor vehicle parts, and any other matters relating to the enforcement of these regulations, provided, the regulations so promulgated shall not be more stringent than the mandatory standards established by federal law or regulation, unless the regulations are needed for the attainment or maintenance of air quality standards;

(23) Nothing in this section shall allow the department to administer an inspection and maintenance program for automobiles without approval of the general assembly;

(24) In addition to the powers and duties enumerated in this section, the director shall have all appropriate power to adopt rules, regulations, procedures, programs, and standards as mandated by the authorization of the federal Clean Air Act, 42 U.S.C. § 7401 et seq.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1977, ch. 182, § 9; G.L. 1956, § 23-25-5; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-23-5; P.L. 1980, ch. 24, § 1; P.L. 1985, ch. 502, § 1; P.L. 1992, ch. 361, § 1; P.L. 1994, ch. 395, § 1; P.L. 1995, ch. 370, art. 40, § 69.)



Chapter 23-23-5.1 - Funds created.

§ 23-23-5.1 Funds created.  (a) There is established a general revenue reserve account within the general fund to finance the state clean air program. The sums the director collects pursuant to the civil penalties, administrative penalties, criminal penalties, and all sums and fees collected pursuant to all aspects of the air pollution program except operating fees collected pursuant to § 23-23-5(18) shall be deposited as general revenue. The money appropriated to the program shall be used to cover all direct and indirect costs associated with administering the air pollution program under the provisions of this chapter.

(b) There is established a general revenue account within the general fund to fund the clean air operating permit fee program. The operating fees the director collects pursuant to § 23-23-5(18) of this chapter shall be deposited as general revenues. The money appropriated to the program shall be used to cover all reasonable (direct and indirect) costs required to develop and administer an operating permit program pursuant to the requirements of title V, of the Clean Air Act amendments of 1990, 42 U.S.C. § 7661 et seq.

History of Section.
(P.L. 1992, ch. 361, § 3; P.L. 1994, ch. 395, § 1; P.L. 1995, ch. 370, art. 40, § 69.)



Chapter 23-23-5.2 - Mandamus.

§ 23-23-5.2 Mandamus.  In the event that the director shall fail to issue the permit or deny the license then the applicant or other interested person may petition the superior court to issue its writ of mandamus ordering the director or some suitable person to immediately issue the license or denial.

History of Section.
(P.L. 1992, ch. 361, § 3.)



Chapter 23-23-5.3 - Advisory commission created.

§ 23-23-5.3 Advisory commission created.  (a) There is created an operating permits advisory commission. The advisory commission shall consist of the director of the department of environmental management, or his or her designee, and six (6) additional members who shall be appointed as follows: three (3) members by the governor, two (2) of whom shall be members of the regulated community, and one of whom shall be a member of an environmental citizens group registered as a nonbusiness corporation in the state; one by the speaker of the house; one by the president of the senate; and one jointly by the house minority leader and the senate minority leader, who shall be a member of the minority party. A chairperson and vice chairperson shall be elected by the members of the commission. The director of the department of environmental management shall be the secretary of the advisory commission.

(b) The duties of the operating permits advisory commission shall be to review, advise, and evaluate the collection of operating fees pursuant to § 23-23-5(18) and the development and administration of the operating permit program. The commission shall conduct or commission an annual program review. The annual program review shall, at a minimum, examine staffing and resource needs, permit program efficiency, and cost requirements. The cost of conducting the activities of the advisory commission, including the cost of the annual program review, shall be paid from the clean air operating permit fee fund. The commission shall meet quarterly. The advisory commission shall have the authority to request and obtain all information from the department necessary to perform its responsibilities.

History of Section.
(P.L. 1994, ch. 395, § 2; P.L. 2001, ch. 180, § 49.)



Chapter 23-23-6 - Investigation and hearing of complaint of pollution  Public disclosure.

§ 23-23-6 Investigation and hearing of complaint of pollution  Public disclosure.  (a) If the director shall have cause to believe that any person is violating any provision of this chapter or rule or regulation or any order made under this chapter, it shall be the duty of the director to cause the matter to be investigated. Except as provided in § 23-23-16, before making any finding that a violation has occurred, that person shall be granted a hearing. At all hearings, the director shall receive evidence and hear witnesses in behalf of the person believed to be causing air pollution.

(b) The director shall maintain records concerning all investigations undertaken and findings made pursuant to this section. Those records shall be made available for public inspection and shall include the following information:

(1) The names and addresses of persons investigated;

(2) The date or dates of any hearing or hearings conducted with respect to those persons and the time and place of the hearings;

(3) Any findings made by the director after the conclusion of the hearings.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1970, ch. 289, § 1; G.L. 1956, § 23-25-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-7 - Subpoena of witnesses  Enforcement.

§ 23-23-7 Subpoena of witnesses  Enforcement.  All subpoenas shall be served as subpoenas in civil cases in the superior court, and witnesses subpoenaed shall be entitled to the same fees for attendance and travel as are provided witnesses in civil cases in the superior court. In cases of contumacy or refusal to obey the command of the subpoena issued, the superior court shall have jurisdiction upon application of the director, with proof by affidavit of the fact, to issue a rule or order returnable in not less than two (2) nor more than five (5) days, directing this person to show cause why he or she should not be adjudged in contempt. Upon return of the order, the justice, before whom the matter is brought for hearing, shall examine under oath that person and that person shall be given an opportunity to be heard, and if the justice shall determine that the person has refused without reasonable cause or legal excuse, to be examined or to answer a legal or pertinent question, the justice may impose a fine upon the offender or immediately commit the offender to the adult correctional institutions to remain there until he or she submits to do the act which he or she was required to do, or is discharged according to law.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-8 - Investigations  Orders.

§ 23-23-8 Investigations  Orders.  (a) If any person is causing air pollution and if after investigation and hearing the director shall so find, he or she may enter an order directing that person to adopt or to use, or to operate properly, some practicable and reasonably available control system or device or means to prevent the pollution, having due regard for the rights and interests of all persons concerned. The order may specify the particular control systems, device, or means to be adopted, used, or operated; provided, that where there is more than one practical and reasonably available system or means, the order shall give to the person complained of the right to adopt or use one of the systems or means as he or she may choose. The order shall specify the time within which the system or means shall be adopted or used or the operation of the system shall be commenced. The time may be extended by the director in his or her discretion upon application being made by the person, and the order may, upon application be modified in any other particular. No order or modification of the order may be entered by the director deferring compliance with a requirement of this chapter or the rules and regulations promulgated under this chapter, unless the deferral is consistent with provisions and procedures of the federal Clean Air Act, 42 U.S.C. § 7401 et seq.

(b) Where any order of the director does not specify the system or means to be adopted, the person against whom the order is entered shall, before proceeding to install any system, submit to the director a plan or statement describing the system or means which he or she proposes to adopt. In the case where the person subsequently desires to make any substantial change in the system or means adopted, he or she shall, before proceeding to do so, file with the director a plan or statement describing the change. The director may upon the application of any person at any time enter an order approving the system or means which he or she has adopted or may desire to adopt. A copy of each order entered by the director shall be sent to the person or persons affected by either certified or registered mail, return receipt requested.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-8; P.L. 1979, ch. 39, § 1; P.L. 1980, ch. 24, § 1.)



Chapter 23-23-9 - Operation of approved system as sufficient compliance.

§ 23-23-9 Operation of approved system as sufficient compliance.  Any person who shall adopt or use and who shall properly operate a system or means to prevent air pollution in compliance with an order of the director shall, as long as the approval or order remains unrevoked or unmodified, be deemed to have complied with all orders and determinations of the director issued during that period under the authority conferred upon him or her by this chapter.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-10 - Prosecution of violations  Relief in equity or by prerogative writ.

§ 23-23-10 Prosecution of violations  Relief in equity or by prerogative writ.  (a) All prosecutions for criminal violations of any of the provisions of this chapter or any of the rules and regulations shall be by information or indictment and shall be commenced in the superior courts of the state. The director, without being required to enter into any recognizance or to give surety for cost, shall institute those proceedings in the name of the state. It shall be the duty of the attorney general to conduct the prosecution of all the proceedings brought by the director.

(b) The director may obtain relief in equity or by prerogative writ whenever that relief shall be necessary for the proper performance of his or her duties under this chapter. The superior court shall have the jurisdiction in equity to enforce the provisions of this chapter and any rule or regulation or order made by the director in conformity with this chapter. Proceedings under this section shall follow the course of equity and shall be instituted and prosecuted in the name of the director by the director or the attorney general, but only upon the request of the director.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1974, ch. 274, § 3; P.L. 1977, ch. 182, § 9; G.L. 1956, § 23-25-10; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-11 - Violation required for criminal conviction.

§ 23-23-11 Violation required for criminal conviction.  No person shall be convicted or found liable in any criminal prosecution or at any other proceeding brought by or in behalf of the state, the director or the public to enjoin, suppress, prohibit, or punish air pollution unless he or she knowingly violated a rule or regulation or order of the director, issued under the authority conferred upon him or her by this chapter; provided, that nothing in this section shall be held to affect any civil right action or remedy of any person at law or in equity.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-11; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-12 - Tests.

§ 23-23-12 Tests.  Whenever the director has reason to believe that emission is occurring in excess of that permitted under any rule, regulation, or order made under this chapter, the director may, without hearing, conduct tests to determine the emission of air contaminants from premises, buildings, or other places belonging to or controlled by any person, or to require the person to provide any information as he or she may request regarding this emission. The person owning or controlling the premises, building, or other place to be tested shall provide the director or his or her representatives or consultants access during working hours. The director, his or her representatives, or consultants shall be empowered to erect scaffolding and to provide necessary holes and stack or duct work or other sampling and test facilities. The director may specify the testing method to be used by qualified personnel in accordance with good professional practice, and should that test show that a violation of a rule or regulation made under this chapter any order of the director was occurring, the person shall pay in addition to any other regulatory, civil, and/or criminal penalties the entire cost of the test or tests and an additional administrative fine of up to one hundred percent (100%) of the cost of the test or tests. Those costs and fines shall be deposited as general revenues.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-12; P.L. 1979, ch. 39, § 1; P.L. 1985, ch. 214, § 1.)



Chapter 23-23-13 - Plans and records.

§ 23-23-13 Plans and records.  Upon request of the director, any person owning or operating a source of air pollution which has the potential to emit any air contaminant, or any person owning or operating a source of air pollution which the director has reason to believe is emitting any extremely toxic air contaminant, that meets the definition in § 23-23-3 but may not have been adopted by the director, or any person owning or operating any air pollution control system shall keep accurate records of operation as may be specified by the director and shall submit these records of operation and a plan and statement or true copies of them, describing all the systems or sources owned or controlled by him or her. Those statements, records, plans and descriptions shall be signed by the person or his or her agent and may be submitted to the department as trade secret or proprietary information to the extent that protection is available under the public records act of title 38.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-13; P.L. 1979, ch. 39, § 1; P.L. 1980, ch. 24, § 1; P.L. 1985, ch. 502, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-14 - Penalties.

§ 23-23-14 Penalties.  (a) Any person who shall violate an order of the director or any rule, regulation, or other program requirement, or permit, or approval, or any of the prohibitions of this chapter shall be punished by an administrative or civil penalty of not more than ten thousand dollars ($10,000) and every person shall be deemed guilty of a separate and distinct offense for each day during which the violation shall be repeated or continued.

(b) The director or any agent or employee of the director or any person or his or her agent who shall, except in the enforcement of this chapter or in the performance of official duties under this chapter, disclose any information relating to secret processes or methods of manufacture or production obtained in the course of inspecting or investigating any source or alleged source of air pollution, or who shall violate § 23-23-13 shall be guilty of a misdemeanor and shall be punished by a fine not exceeding five hundred dollars ($500).

(c) Any person obstructing, hindering, or in any way causing to be obstructed or hindered, the director or any agent or employee of the director in the performance of their duties or who shall refuse to permit the director or any of his or her agents entrance into any premises, buildings, or other places belonging to or controlled by that person in the performance of his or her duties, or who shall refuse to furnish the information requested or to make a test provided for in this chapter shall be guilty of a misdemeanor and shall be fined not more than five hundred dollars ($500).

(d) Any person convicted under the provisions of § 23-23-11 shall be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment of one year, or both fine and imprisonment, and every person shall be deemed guilty of a separate and distinct offense for each day during which the violation shall be repeated or continued.

(e) Any person who knowingly makes a false statement, representation, or certification in any application, record, report, plan, permit, or document filed, maintained and used for purposes under this chapter shall be guilty of a felony, and shall be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment of one year or both fine and imprisonment, and every person shall be guilty of a separate and distinct offense for each day during which the violation shall be repeated or continued.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-14; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 361, § 1.)



Chapter 23-23-15 - Variances.

§ 23-23-15 Variances.  (a) Upon application and after a hearing, the director may suspend the enforcement of the whole or any part of this chapter or of any rule or regulation promulgated under this chapter in the case of any person who shall show that the enforcement of this chapter would constitute undue hardship on that person without a corresponding benefit or advantage obtained by it; provided, that no suspension shall be entered deferring compliance with a requirement of this chapter or the rules and regulations promulgated under this chapter, unless that deferral is consistent with the provisions and procedures of the federal Clean Air Act, 42 U.S.C. § 7401 et seq.

(b) In determining under what conditions and to what extent the variance may be granted, the director shall give due recognition to the progress which the person requesting the variance shall have made in eliminating or preventing air pollution. In this case, the director shall consider the reasonableness of granting a variance conditioned on the person's effecting a partial abatement of the pollution or a progressive abatement of the pollution or any other circumstances that the director may deem reasonable. No variance shall be granted to any person applying for it who is causing air pollution which creates a danger to public health or safety.

(c) Any variance granted under this chapter shall be granted for any period of time, not exceeding one year, as the director shall specify, but any variance may be continued from year to year. No variance shall be construed as to relieve the person receiving it from any liability imposed by law for the commission or maintenance of a nuisance nor shall there be any appeal from a denial of a variance.

(d) Notwithstanding the limitations of this section, the director may, upon application, defer compliance with the whole or any part of this chapter or of any rule or regulation promulgated under this chapter where compliance is not possible because of breakdowns or malfunctions of equipment, acts of God, or other unavoidable casualties; provided, that this order shall not defer compliance for more than three (3) months.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-15; P.L. 1979, ch. 39, § 1; P.L. 1980, ch. 24, § 1.)



Chapter 23-23-16 - Emergencies.

§ 23-23-16 Emergencies.  Notwithstanding the provisions of this chapter or any other provisions of this law, if the director of environmental management finds or has cause to believe or is notified by the director of health that any person is violating any provision of this chapter or any rule or regulation or any order made under this chapter and that violation or alleged violation is an immediate danger to public health or safety, he or she may order that person to cease the violation or alleged violation. Within twenty-four (24) hours after issuing the order or any longer time as the alleged violator may designate, the director shall grant the person a hearing. Not more than twenty-four (24) hours after the conclusion of the hearing, the director shall affirm, modify, or set aside the order.

History of Section.
(P.L. 1966, ch. 256, § 1; P.L. 1977, ch. 182, § 9; G.L. 1956, § 23-25-16; P.L. 1979, ch. 39, § 1; P.L. 1980, ch. 24, § 1.)



Chapter 23-23-17 - Promulgation of rules.

§ 23-23-17 Promulgation of rules.  Except as provided in this chapter, in establishing any rule or regulation in the conduct of proceedings and in the taking of appeals from any order of the director, the provisions of chapter 35 of title 42 shall apply.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-17; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-18 - Regulation of burning in open fires.

§ 23-23-18 Regulation of burning in open fires.  (a) The director may, by rule or regulation, prohibit the burning of any material in an open fire by any person on premises operated as a public or semi-public refuse disposal facility or at other central refuse disposal sites. The director may also prohibit the burning of any material in an open fire by any person in connection with any salvage, industrial, commercial, or institutional operation.

(b) Nothing in this chapter shall interfere with the right and responsibility of cities and towns to adopt and enforce laws, ordinances, rules, or regulations prohibiting open fires, except as provided in subsection (a).

(c) It is the policy of the state that open fires shall be eliminated to the maximum extent possible. It is also the policy of the state that regulation of open fires shall be the responsibility of political subdivisions of the state. All cities and towns are empowered to prohibit open fires by ordinances or regulations except those open fires as described in subsection (a).

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-18; P.L. 1971, ch. 116, § 1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-22 - Severability.

§ 23-23-22 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1966, ch. 256, § 1; G.L. 1956, § 23-25-22; P.L. 1979, ch. 39, § 1.)



Chapter 23-23-23 - Temporary pay reductions prohibited.

§ 23-23-23 Temporary pay reductions prohibited.  No owner or operator of any source which uses a supplemental or intermittent air pollution control system or device for the purpose of meeting the requirements of an order entered by the director pursuant to § 23-23-8 or 23-23-15 of this chapter, shall, temporarily, reduce the pay of any employee by reason of the use of that supplemental or intermittent or other dispersion dependent air pollution control system or device.

History of Section.
(P.L. 1980, ch. 24, § 2.)



Chapter 23-23-28 - Auxiliary monitors.

§ 23-23-28 Auxiliary monitors.  Any town or city may appoint an air pollution auxiliary monitor from among its full time employees provided that the employee must possess the education and experience required of the state, division of personnel class title "environmental quality technician". The auxiliary monitor shall not be entitled to any additional compensation from the state. The auxiliary monitor may have other duties as the town or city deems necessary. Upon appointment, the auxiliary monitor shall be trained by the department of environmental management in recognizing, analyzing, and describing air pollution. Upon satisfactory completion of a required course of study, the auxiliary monitor shall be empowered to investigate complaints of air pollution within his or her town or city on behalf of the town or city and to present testimony or evidence regarding them to the department of environmental management in support of regulatory actions authorized under this chapter. That testimony or evidence shall be considered expert by the department of environmental management.

History of Section.
(P.L. 1985, ch. 489, § 2.)



Chapter 23-23-29.1 - Findings of fact.

§ 23-23-29.1 Findings of fact.  The general assembly hereby finds as follows:

(1) Motor vehicle exhaust is the largest source of air pollution in Rhode Island, and idling vehicles emit higher concentrations of harmful pollutants than moving vehicles;

(2) Vehicle exhaust is hazardous to human health. Studies have linked pollution from vehicles to increased rates of cancer, lung and heart disease, asthma and allergies, urban smog and climate change;

(3) Fine particulate matter in diesel exhaust is particularly harmful to children and seniors. Tiny particles can lodge deep within human lungs, where they can trigger asthma attacks and stunt lung growth in children, and contribute to chronic obstructive pulmonary disorder and heart attacks in seniors;

(4) Asthma is reaching epidemic proportions in Rhode Island. More than one hundred thousand (100,000) people in Rhode Island have been diagnosed with asthma, including one out of every ten (10) children. Asthma is the most common chronic disease in children and responsible for the most school absences in Rhode Island;

(5) Vehicle idling waste money. On average, an idling truck burns one gallon of fuel per hour. A locomotive or other heavy duty engine may burn anywhere from three (3) to eleven (11) gallons per hour;

(6) Excessive idling creates the need for more frequent oil and oil filter changes, and speeds engine wear, reducing the amount of time before an engine needs to be rebuilt;

(7) Even on the coldest winter days, modern engines need no more than five (5) minutes to warm up; and

(8) To date, other states including Connecticut and Massachusetts have passed laws that limit the amount of time vehicles are permitted to idle.

History of Section.
(P.L. 2006, ch. 557, § 1; P.L. 2008, ch. 475, § 67.)



Chapter 23-23-29.2 - Diesel motor vehicle engine idling.

§ 23-23-29.2 Diesel motor vehicle engine idling.  On or before July 1, 2007, the department shall adopt rules governing diesel engine idling to restrict the unnecessary operation of diesel motor vehicle engines. The rules shall be generally consistent with similar restrictions established by law or regulation in Massachusetts and Connecticut and shall provide that no person shall cause, allow or permit the unnecessary operation of the engine of a diesel motor vehicle while said vehicle is stopped for a period of time in excess of five (5) consecutive minutes in any sixty (60) minute period. Unnecessary operation of a diesel motor vehicle shall not include such periods and circumstances as the department, may determine as reasonably requiring that the engine remain idling, which periods may include, but not be limited to, periods when it is necessary for a vehicle to remain motionless due to traffic conditions or at the direction of a law enforcement official; when it is necessary to operate defrosting, heating, or cooling equipment to ensure the health or safety of the driver or passengers or to operate auxiliary equipment; when it is necessary to bring the engine to the manufacturer's recommended operating temperature or when the engine is undergoing maintenance or inspection. The requirements of this section shall not apply to police, fire, rescue, ambulance and other public safety vehicles, military vehicles, armored vehicles that are being loaded or unloaded or are waiting to be loaded or unloaded, non-road vehicles, including farm vehicles, locomotives, aircraft, marine vessels, stationary diesel engines or auxiliary power units, or vehicles making deliveries of fuel or energy products.

History of Section.
(P.L. 2006, ch. 557, § 1.)



Chapter 23-23-29.3 - Non-road diesel engine idling.

§ 23-23-29.3 Non-road diesel engine idling.  On or before July 1, 2007, the department shall adopt rules governing diesel engine idling to restrict the unnecessary operation of non-road diesel engines. So far as is reasonably feasible, the rules shall provide that no entity shall cause, suffer, allow or permit the unnecessary idling of a non-road diesel engine. Non-road diesel engines to be considered in this rulemaking shall include, but may not be limited to, construction engines, airport ground support equipment, commercial and industrial equipment. Unnecessary idling shall not include such periods and circumstances as the department may determine as reasonably requiring that the engine remain idling, which periods may include, but not be limited to, when airfield maintenance vehicles are being used on a state-owned or operated airport. This provision shall not extend to any diesel powered engine and/or vehicle that must continuously operate while stationary in order to function properly, a vehicle making deliveries of fuel or energy products, or to insure workplace safety.

History of Section.
(P.L. 2006, ch. 557, § 1.)



Chapter 23-23-29.4 - Sources of diesel pollution.

§ 23-23-29.4 Sources of diesel pollution.  On or before January 1, 2007, the department shall identify sources of diesel pollution in Rhode Island and strategies for reducing pollution from identified sources and report the findings to the governor and general assembly.

History of Section.
(P.L. 2006, ch. 557, § 1.)



Chapter 23-23-29.5 - Enforcement.

§ 23-23-29.5 Enforcement.  The responsibility and jurisdiction for enforcement of §§ 23-23-29.1  23-23-29.4 shall be with state and local law enforcement authorities, including, but not limited to, state and local police and parking enforcement personnel, the Rhode Island department of environmental management and the Rhode Island division of motor vehicles.

History of Section.
(P.L. 2006, ch. 557, § 1; P.L. 2009, ch. 310, § 4.)



Chapter 23-23-30 - Stage II vapor recovery systems.

§ 23-23-30 Stage II vapor recovery systems.  (a) For the purposes of this section, "stage II vapor collection and control system" means a system which collects gasoline vapors displaced from motor vehicle gasoline tanks during refueling and which routes the vapors to a stationary storage tank.

(b) Notwithstanding the provisions of § 23-23-5:

(1) A motor vehicle fuel dispensing facility shall be exempt from the department's stage II system requirements if it begins operation after the effective date of this section; and

(2) Upon department verification and approval, a motor vehicle fuel dispensing facility shall be exempt from the department's stage II system requirements if excavation of one or more underground gasoline storage tanks is required in order to install or repair a below-ground component of the stage II vapor collection and control system or the facility replaces fifty percent (50%) or more of its gasoline dispensers after the effective date of this subsection.

History of Section.
(P.L. 2012, ch. 160, § 1; P.L. 2012, ch. 246, § 1.)






Chapter 23-23.1 - Air Pollution Episode Control

Chapter 23-23.1-1 - Short title.

§ 23-23.1-1 Short title.  This chapter shall be known and may be cited as the "Air Pollution Episode Control Act".

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-2 - Declaration of policy.

§ 23-23.1-2 Declaration of policy.  The legislature finds and declares that air pollution may, at certain times and in certain places, so seriously affect the health, safety, and welfare of the people and resources of this state and so directly threaten the lives of large portions of the population as to warrant the provision of emergency powers as provided for in this chapter to prevent or minimize disasters of unforeseeable proportions.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-3 - Definitions.

§ 23-23.1-3 Definitions.  As used in this chapter, the following terms shall, where context permits, be construed as follows:

(1) "Air contaminant" means soot, cinders, ashes, any dust, fumes, gas, mist, smoke, vapor, odor, toxic, or radioactive material, particulate matter, or any combination of these.

(2) "Air pollution" means presence in the outdoor atmosphere of one or more air contaminants in sufficient quantities, which either alone or in connection with other emissions, by reason of their concentration and duration may be injurious to human, plant or animal life, or cause damage to property or which unreasonably interfere with the enjoyment of life and property.

(3) "Air pollution episode" means the condition of an air pollution alert, an air pollution warning, or an air pollution emergency, and these conditions shall be deemed to exist whenever the director of environmental management determines that the accumulation of air contaminants in any area or place in the state is attaining or has attained levels which could, if those levels are sustained or exceeded, lead to a threat to the health of the public.

(4) "Area" means not only that portion or portions of the state as shall be described in the air pollution episode declaration of the governor, but also to any other portion or portions of the state where activities are carried on which contribute or may contribute to the air pollution episode in the portion or portions of the state described in the governor's declaration.

(5) "Director" means the director of environmental management or any subordinate or subordinates to whom the director has delegated the powers and duties vested in him or her by this chapter.

(6) "Person" means any individual, trust, firm, joint stock company, corporation (including a quasi-governmental corporation), partnership, association, syndicate, municipality, municipal or state agency, fire district, club, non-profit agency, or any subdivision, commission, department, bureau, agency, or department of state or federal government (including quasi-government corporation), or any interstate body.

History of Section.
(P.L. 1971, ch. 137, § 1; G.L. 1956, § 23-25.1-3; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-23.1-3; P.L. 1980, ch. 24, § 3.)



Chapter 23-23.1-4 - Powers and duties of the director.

§ 23-23.1-4 Powers and duties of the director.  In addition to the other powers and duties granted in this chapter, the director shall have and may exercise the following powers and duties:

(1) To make, issue, and amend rules and regulations consistent with the provisions of this chapter.

(2) To require prior submission and approval of standby plans from persons responsible for the operation of a source of air contaminants. The standby plans shall be consistent with good industrial practice and safe operating procedure for reducing or eliminating emissions of air contaminants into the outdoor atmosphere and shall be put into effect upon the issuance of the appropriate order by the governor.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-4; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-5 - Proclamation of episode and issuance of orders.

§ 23-23.1-5 Proclamation of episode and issuance of orders.  If the director determines at any time that air pollution, in any place or area in the state, constitutes an unreasonable and emergency risk to the health of those present within that area of the state, that determination shall be communicated in writing, with the factual findings on which the determination is based, to the governor. Upon being so advised, the governor may by proclamation declare, as to all or any part of the area mentioned in the determination, that an air pollution episode exists, and upon making the declaration the governor shall have the following powers which he or she may exercise in whole or in part by the issuance of an order or orders:

(1) To prohibit, restrict, or condition motor vehicle travel of every kind, including trucks and buses, in the area;

(2) To prohibit, restrict, or condition the operation of retail, commercial, manufacturing, industrial, or similar activity in the area;

(3) To prohibit, restrict, or condition operation of incinerators in the area;

(4) To prohibit, restrict, or condition the burning or other consumption of any type of fuel in the area;

(5) To prohibit, restrict, or condition the burning of any materials in open fires in the area;

(6) To prohibit, restrict, or condition any and all other activity in the area which contributes or may contribute to the air pollution emergency.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-5; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-6 - Publication of proclamation.

§ 23-23.1-6 Publication of proclamation.  The declaration by proclamation of the governor of an air pollution episode and any order issued by the governor pursuant to that declaration shall be given maximum publicity throughout the state.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-7 - Amendment of orders.

§ 23-23.1-7 Amendment of orders.  Any gubernatorial order may be amended or modified by further gubernatorial orders. That order or orders shall not require any judicial or other order or confirmation of any type in order to become immediately effective as the legal obligation of all persons, firms, corporations, and other entities within the state. The order shall remain in effect for the duration of time set forth in it, and if no time limit is specified in the order, it shall remain in effect until the governor declares by further proclamation that the emergency has terminated.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-8 - Enforcement of orders.

§ 23-23.1-8 Enforcement of orders.  (a) The orders of the governor shall be enforced by the department of environmental management, the state council of defense, state and local police, and air pollution enforcement personnel forces. Those enforcing any governor's order shall require no further authority or warrant in executing it than the issuance of the order itself. Those authorized to enforce those orders may use such reasonable force that is required in the enforcement of those orders, and may take such reasonable steps that are required to assure compliance with those orders including, but without limiting the generality of the previous statement, the following:

(1) Entering any property or establishment, commercial, industrial, or residential, believed to be violating the order (excepting single or double family homes or any dwelling unit within a multiple dwelling unit larger than a double family home) and, if a request does not produce compliance, causing compliance with the order;

(2) Stopping, detouring, rerouting, and prohibiting motor vehicle travel and traffic;

(3) Disconnecting incinerator or other types of combustion facilities;

(4) Terminating all burning activities;

(5) Closing down or restricting the use of any business, commercial, retail, manufacturing, industrial, or other establishment.

(b) Where any person authorized to enforce this order believes or suspects it is being violated in a single or double family residence or within the dwelling portion of a larger multiple dwelling unit, the residence or dwelling portion may be entered only upon obtaining a search warrant from any judge having power to issue one.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-9 - Penalty for violations.

§ 23-23.1-9 Penalty for violations.  Any person who violates any order of the governor or knowingly fails to comply with the directions of those authorized to enforce this chapter or knowingly interferes with the enforcement of the order or directions shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than ninety (90) days or by both fine and imprisonment, and every person shall be guilty of a separate and distinct offense for each day during which the violation shall be repeated or continued.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-10 - Hearings.

§ 23-23.1-10 Hearings.  Any aggrieved person, firm, or corporation or other entity upon application to the director shall be granted a public hearing on the question of whether or not the continuance of any order in whole or in part is unreasonable in the light of the then prevailing conditions of air pollution, the contribution to the air pollution of any particular activity, and the purposes of this chapter. The public hearing shall be conducted as quickly as possible by the director who shall give public notice of it. The director shall have the power to compel attendance, testimony, and the production of documents by the use of subpoena powers. The number of witnesses and the extent of testimony shall be within his or her control. If the director, upon conclusion of the hearing, determines that the order should be terminated, or modified in any way, he or she shall report the findings and recommendations to the governor for any action that he or she deems appropriate.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-10; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.1-11 - Promulgation of standby orders.

§ 23-23.1-11 Promulgation of standby orders.  The director shall promulgate a set of proposed standby orders which might be appropriate for use by the governor upon declaration of the episode contemplated by this chapter. The standby control proposals, when approved by the governor, shall be distributed to the appropriate agencies and to all commercial and industrial concerns throughout this state concerned with enforcement or impact of this chapter and notice of their contents shall be given to the public. The director shall promulgate arrangements for the enforcement of the standby orders and, upon approval by the governor, notice of the arrangements shall also be distributed to the authorities, commercial and industrial concerns, and to the general public. The proposed standby orders and arrangements shall not, however, become operative except when directed by the governor in any order issued by him or her pursuant to a declaration of episode under this chapter.

History of Section.
(P.L. 1971, ch. 137, § 1: G.L. 1956, § 23-25.1-11; P.L. 1979, ch. 39, § 1.)






Chapter 23-23.5 - Noxious Trades

Chapter 23-23.5-1 - Prohibition in cities and towns.

§ 23-23.5-1 Prohibition in cities and towns.  When any building or premises in any city or town in this state is or are occupied or used for carrying on the business of slaughtering cattle, sheep, or other animals, or for a melting or rendering establishment, or for other noxious or offensive trades, occupations, or employments, the city or town council, after appointing a time and place for a hearing, and after giving notice of the hearing to all persons interested, by public advertisement or otherwise, and after the notice and hearing, if in its judgment the public welfare and convenience so require, may prohibit by its order or decree the exercise of the trade, occupation, or employment in that building and on those premises, indefinitely, or for any period of time that it shall find that the public welfare and convenience shall require.

History of Section.
(G.L. 1896, ch. 93, § 1; G.L. 1909, ch. 109, § 1; G.L. 1923, ch. 122, § 1; G.L. 1938, ch. 600, § 1; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-24-1; P.L. 1967, ch. 59, § 1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-2 - Enforcement of order of prohibition.

§ 23-23.5-2 Enforcement of order of prohibition.  A copy of the order or decree of prohibition under § 23-23.5-1 shall be served by the city or town sergeant upon the occupant or person having charge of that building and premises where the trade, employment, or occupation is exercised. If the party upon whom the order is served, for twenty-four (24) hours after that service, refuses or neglects to obey the order or decree, the city or town council may take all necessary measures to prevent this exercise, and any person continuing to occupy or use the building and premises shall forfeit the sum of two hundred dollars ($200) for every month of the occupancy and use, and in the same proportion for a longer or shorter time, to be recovered by the city or town treasurer in an action of the case.

History of Section.
(G.L. 1896, ch. 93, § 2; G.L. 1909, ch. 109, § 2; G.L. 1923, ch. 122, § 2; G.L. 1938, ch. 600, § 2; G.L. 1956, § 23-24-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-3 - Appeal from order of prohibition  Jury trial.

§ 23-23.5-3 Appeal from order of prohibition  Jury trial.  Any person aggrieved by the order or decree of the city or town council under § 23-23.5-1 may, within three (3) days from the service upon him or her, appeal to the superior court for the county where the city or town is situated, by filing his or her reasons of appeal, together with an attested copy of the whole proceedings appealed from, in the clerk's office of that court, and the court shall immediately hear the appeal; and either party to the proceedings may have a trial by jury of all questions of fact, by filing with the clerk of the court a demand for a trial by jury at least two (2) days before the day assigned for the hearing. In case of a jury demand, if the court shall not be in session for the purpose of jury trials, the clerk shall immediately issue a writ of venire facias directed to the sheriff of the county or his or her deputy, requiring him or her to summon twelve (12) jurors, being good and lawful citizens of the county, to try the issue; and if there shall not be a sufficient number of jurors attending in pursuance of the writ from which a jury may be impaneled, the court shall direct the issuing of other writs of venire facias to complete a jury. If any aggrieved person shall, by reason of accident, misfortune, or mistake, fail to appeal from this order or decree, and shall make it appear to the court that the failure was caused by accident or mistake, he or she may at any time within thirty (30) days from the service of the copy of the order or decree upon him or her appeal from the order or decree, and prosecute it with the same effect as if done within three (3) days.

History of Section.
(G.L. 1896, ch. 93, § 3; C.P.A. 1905, § 1115; G.L. 1909, ch. 109, § 3; G.L. 1923, ch. 122, § 3; G.L. 1938, ch. 600, § 3; G.L. 1956, § 23-24-3; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-4 - Discontinuance of trade pending appeal.

§ 23-23.5-4 Discontinuance of trade pending appeal.  During the pendency of the appeal under § 23-23.5-3 the trade, occupation, or employment shall not be exercised contrary to the order or decree; and upon any violation of the order or decree, the appeal shall immediately be dismissed.

History of Section.
(G.L. 1896, ch. 93, § 4; G.L. 1909, ch. 109, § 4; G.L. 1923, ch. 122, § 4; G.L. 1938, ch. 600, § 4; G.L. 1956, § 23-24-4; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-5 - Judgment of court  Costs and damages.

§ 23-23.5-5 Judgment of court  Costs and damages.  The court, upon the trial of an appeal under § 23-23.5-3, shall give judgment, agreeable to law and in accordance with the fact as found, that the order or decree be affirmed or annulled, or the court may alter or modify the order or decree, or upon a jury trial the jury may alter or modify the order or decree, and upon modification the verdict and judgment shall have the authority and effect of an original order from which no appeal had been taken. If the order or decree is affirmed, altered, or modified, the city or town shall recover its costs against the appellant; if it is annulled, damages by reason of obeying the order or decree of the city or town council may be recovered by the appellant against the city or town, in any court of competent jurisdiction, in a civil action.

History of Section.
(G.L. 1896, ch. 93, § 5; C.P.A. 1905, § 1230; G.L. 1909, ch. 109, § 5; G.L. 1923, ch. 122, § 5; G.L. 1938, ch. 600, § 5; G.L. 1956, § 23-24-5; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-6 - City or town designation of place for slaughterhouse.

§ 23-23.5-6 City or town designation of place for slaughterhouse.  The city or town councils of the several cities or towns may designate and establish the place or places where, subject to the provisions of chapter 27 of title 21, the business of slaughtering cattle and other animals shall be carried on, and vest in the occupant or owner a right to use and occupy that place, for the purposes of slaughtering cattle and other animals, until the right is withdrawn or suspended in the manner provided in § 23-23.5-7, or until that use and occupancy is abated as a public nuisance.

History of Section.
(G.L. 1896, ch. 91, § 8; G.L. 1909, ch. 107, § 8; G.L. 1923, ch. 119, § 8; G.L. 1938, ch. 601, § 8; G.L. 1956, § 23-24-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-7 - Withdrawal by city or town of right to slaughter.

§ 23-23.5-7 Withdrawal by city or town of right to slaughter.  Whenever, in the judgment of the city or town council of any city or town, the welfare and convenience of the city or town requires the withdrawal or suspension of the right of slaughtering provided for in § 23-23.5-6, the city or town council may withdraw or suspend that right, first giving to the owner or occupant of the place or places two (2) months notice in writing of its intention to withdraw or suspend that right.

History of Section.
(G.L. 1896, ch. 91, § 9; G.L. 1909, ch. 107, § 9; G.L. 1923, ch. 119, § 9; G.L. 1938, ch. 601, § 9; impl. am. P.L. 1939, ch. 660, § 180; G.L. 1956, § 23-24-7; P.L. 1967, ch. 59, § 1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-8 - Penalty for continuation of business after notice to cease.

§ 23-23.5-8 Penalty for continuation of business after notice to cease.  Every person who shall, after notice given as provided in § 23-23.5-7, commence or continue to carry on the business of slaughtering cattle or other animals in the place or places, shall be fined fifty dollars ($50.00) for every day during which he or she shall continue to carry on that business.

History of Section.
(G.L. 1896, ch. 91, § 10; G.L. 1909, ch. 107, § 10; G.L. 1923, ch. 119, § 10; G.L. 1938, ch. 601, § 10; G.L. 1956, § 23-24-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-9 - Liability of city or town for suspension or withdrawal of right.

§ 23-23.5-9 Liability of city or town for suspension or withdrawal of right.  In case of suspension or withdrawal by any city or town council of the right to slaughter cattle or other animals, the city or town shall be liable to the person to whom the right has been granted for any loss or damage resulting from the suspension or withdrawal, to be recovered by action of the case.

History of Section.
(G.L. 1896, ch. 91, § 11; G.L. 1909, ch. 107, § 11; G.L. 1923, ch. 119, § 11; G.L. 1938, ch. 601, § 11; G.L. 1956, § 23-24-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-10 - Applicability of provisions to trades disturbing public welfare and convenience.

§ 23-23.5-10 Applicability of provisions to trades disturbing public welfare and convenience.  The provisions of §§ 23-23.5-6  23-23.5-9 shall extend to the place of any manufacture of, or of working in, any article or substance the manufacture of which shall disturb the public welfare and convenience; provided, that prior to any action of the city or town council under this section, public notice of the pendency of any petition for that action shall be given in any mode and for any time as the council shall prescribe.

History of Section.
(G.L. 1896, ch. 91, § 19; G.L. 1909, ch. 107, § 19; G.L. 1923, ch. 119, § 19; G.L. 1938, ch. 601, § 18; G.L. 1956, § 23-24-10; P.L. 1967, ch. 59, § 1; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-11 - Penalty for carrying on business in place not authorized.

§ 23-23.5-11 Penalty for carrying on business in place not authorized.  Whenever the city or town council of any city or town shall have designated and established in the city or town a place in which the business of boiling bones, depositing filth, keeping swine, or slaughtering cattle or other animals, may be carried on, as provided in this chapter, every person who shall carry on that business in any other place shall be fined fifty dollars ($50.00) for each day on which he or she shall carry on that business.

History of Section.
(G.L. 1896, ch. 91, § 12; G.L. 1909, ch. 107, § 12; G.L. 1923, ch. 119, § 12; G.L. 1938, ch. 601, § 12; G.L. 1956, § 23-24-11; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-12 - Expressing oil from fish.

§ 23-23.5-12 Expressing oil from fish.  No person shall carry on the business of expressing oil from fish within any city or town, except in a place as shall be designated by the city or town council; provided, that any city or town council may at any time withdraw that designation, and that no city or town shall be held liable for any injury resulting to any person from that business carried on in any place as designated, nor shall any city or town be liable to the person to whom the right has been granted for any loss or damage resulting from the suspension or withdrawal of the right to carry on that business by the city or town at any time. Every person violating the provisions of this section shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History of Section.
(G.L. 1896, ch. 91, §§ 16, 17; G.L. 1909, ch. 107, §§ 16, 17; G.L. 1923, ch. 119, §§ 16, 17; G.L. 1938, ch. 601, §§ 15, 16; G.L. 1956, § 23-24-12; P.L. 1979, ch. 39, § 1.)



Chapter 23-23.5-13 - Suit to restrain unlawful trades.

§ 23-23.5-13 Suit to restrain unlawful trades.  In addition to the remedies existing at common law and under this chapter, the city or town council of any city or town may bring suit to restrain the unauthorized occupancy or use of any building or premises which are occupied or used for any trades or occupation provided for by this chapter.

History of Section.
(G.L. 1896, ch. 91, § 23; P.L. 1908, ch. 1524, § 1; G.L. 1909, ch. 107, § 23; G.L. 1923, ch. 119, § 23; G.L. 1938, ch. 601, § 22; G.L. 1956, § 23-24-13; P.L. 1979, ch. 39, § 1.)






Chapter 23-23.6 - Air Quality in Ice Arenas

Chapter 23-23.6-1 - Findings.

§ 23-23.6-1 Findings.  The general assembly recognizes that carbon monoxide is an odorless, colorless, and tasteless gas that can be harmful or fatal if not properly controlled. Ice resurfacing machines and other equipment with internal combustion engines, such as heaters, emit carbon monoxide. The general assembly recognizes that these emissions can result in ice arena carbon monoxide concentrations which can endanger coaches, children, referees, and other personnel on the ice and can endanger spectators who have underlying heart disease or other conditions that sensitize them to carbon monoxide. The general assembly finds that there is a need to protect human health and prevent exposure to elevated concentrations of carbon monoxide and other harmful gases in ice arenas.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-2 - Definitions.

§ 23-23.6-2 Definitions.  For purposes of this chapter:

(1) "Department" means the department of health.

(2) "Director" means the director of health, or his or her designee.

(3) "Ice arena" means any building with a roof and partially or fully enclosed sides which contains an ice rink.

(4) "Operator" means the person designated by the owner as responsible for the day to day operation of the ice arena.

(5) "Owner" means the person having legal title to property and/or buildings. For purposes of publicly owned property only, the owner shall be defined to be the chief executive officer of the state or municipal agency which owns, leases or controls the use of the property.

(6) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, and other state or political subdivision or agency, and the legal successor, representative, agent, or agency of the foregoing.

(7) "Resurfacing machine" means any internal combustion engine-powered machine used for modifying the ice rink surface.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-3 - Authority of the director.

§ 23-23.6-3 Authority of the director.  The director is authorized to:

(1) Take all measures necessary to implement the provisions of this chapter, including, but not limited to:

(i) Receive and administer funding allocated for indoor air control programs by the state, agencies of the federal government and other appropriate funding sources;

(ii) Require the owner of an ice arena to perform any tests of air quality that he or she may determine to be necessary to characterize the exposure of ice arena occupants to carbon monoxide and other harmful gases;

(iii) Institute a public information program with the purpose of informing the public regarding health effects of carbon monoxide and other harmful gases in ice arenas, the necessity for testing air quality in ice arenas, the recommended practices for reducing elevated levels of carbon monoxide and other harmful gases in ice arenas, and related issues.

(2) Issue any rules and regulations that may be necessary to implement the provisions of this chapter, including, but not limited to:

(i) Establish air quality standards for carbon monoxide and other harmful gases in ice arenas;

(ii) Establish criteria for certification of acceptable air quality in ice arenas;

(iii) Establish criteria for sampling of carbon monoxide and other harmful gases in ice arenas;

(iv) Require owners/operators of ice arenas to conduct appropriate monitoring for carbon monoxide and other harmful gases.

(3) In promulgating standards and regulations authorized by this chapter, the director shall give due consideration to recommendations, standards and definitions of other states and the United States.

(4) The director may assess fees for certificates of acceptable air quality issued in accordance with regulations promulgated pursuant to the authority conferred by this section. The director is authorized to assess fees for air quality inspections of ice arenas in accordance with regulations promulgated pursuant to the authority conferred by this section, provided that these fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-4 - Air quality standard for ice arenas.

§ 23-23.6-4 Air quality standard for ice arenas.  (a) The owner/operator of an ice arena must maintain acceptable air quality conditions. These conditions shall include, as a minimum, a one hour average air concentration of not more than thirty-five (35) parts of carbon monoxide per one million (1,000,000) parts of air by volume (PPM).

(b) A single reading greater than or equal to two hundred (200) PPM of carbon monoxide or a one hour average that is greater than or equal to one hundred (100) PPM of carbon monoxide in the ice arena constitutes a substantial risk to health and shall require the immediate evacuation of all persons from the ice rink surface and adjacent areas. The director shall be immediately notified by telephone of this action and the ice arena may not reopen until authorized by the director.

(c) A one hour average in excess of thirty-five (35) PPM of carbon monoxide and less than one hundred (100) PPM of carbon monoxide in the ice arena shall require immediate corrective action. Corrective action shall not be deemed adequate until subsequent measurements of air quality conditions confirm that carbon monoxide levels in the ice arena are below thirty-five (35) PPM.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-5 - Certificate of acceptable air quality required.

§ 23-23.6-5 Certificate of acceptable air quality required.  (a) No person shall own or operate an ice arena in which a resurfacing machine is used without a certificate of acceptable air quality issued by the director. The certificate must be displayed in a conspicuous place in the ice arena.

(b) For cause, and for violation of the provisions of this chapter, or regulations promulgated pursuant to the authority conferred by this chapter, the director may suspend, modify, or revoke a certificate of acceptable air quality.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-6 - Air quality inspections.

§ 23-23.6-6 Air quality inspections.  The director is authorized to inspect, at a reasonable time and without prior notice, ice arena air quality and/or to respond to a complaint of an elevated level of carbon monoxide or other harmful gas in an ice arena. Any person refusing entry to a designated inspector or obstructing an inspection ordered by the director shall immediately have his or her certificate of acceptable air quality revoked by the director. The ice arena shall remain closed until any time that the director has determined that the facility is in compliance with the provisions of both this chapter and any regulations promulgated pursuant to the authority conferred by this chapter.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-7 - Compliance procedure.

§ 23-23.6-7 Compliance procedure.  Except as otherwise provided in this chapter, the inspection, enforcement, and penalties for violations of the provisions of this chapter, or regulations promulgated pursuant to the authority conferred by this chapter, shall be in accordance with the provisions and procedures set forth in §§ 23-1-19  23-1-25.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-8 - Variances.

§ 23-23.6-8 Variances.  The director may grant any variances from the regulations adopted pursuant to this chapter as he or she may deem appropriate or necessary provided that he or she determines that the granting of the variances will not result in a reduction in the public health or safety.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-9 - Establishment of restricted receipt account.

§ 23-23.6-9 Establishment of restricted receipt account.  All fees collected by the director in accordance with this chapter, or in accordance with regulations promulgated pursuant to the authority conferred by this chapter, shall be placed into a restricted receipt account to support the personnel costs, operating costs and capital expenditure necessary to carry out the provisions of this chapter; provided, however, that any fees charged shall be in addition to and not substituted for funds appropriated for the department by the state or federal government.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-10 - Interpretation and severability.

§ 23-23.6-10 Interpretation and severability.  The provisions of this chapter shall be liberally construed and shall be held to be in addition to, and not in substitution for or a limitation of, the provisions of any other law. If any provisions or part of this chapter or its application to any person or circumstances is held unconstitutional or otherwise invalid, the remainder of the chapter and the application of its provisions to any other persons or circumstances other than those to which it is held invalid shall not be affected by the invalidity.

History of Section.
(P.L. 1992, ch. 312, § 1.)



Chapter 23-23.6-11 - Exemptions.

§ 23-23.6-11 Exemptions.  Any and all fees charged and costs incurred pursuant to the provisions of this chapter shall not be subject to reimbursement to any municipality by operation of any mandate of this chapter and the provisions of §§ 45-13-7  45-13-10 shall not apply to this chapter.

History of Section.
(P.L. 1992, ch. 312, § 1.)






Chapter 23-24 - Hazardous Substances

Chapter 23-24-1 - Short title.

§ 23-24-1 Short title.  This chapter may be cited as the "Hazardous Substances Act".

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-2 - Definitions.

§ 23-24-2 Definitions.  For the purposes of this chapter:

(1) "Banned hazardous substance" means:

(A) Any toy or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in a manner as to be susceptible of access by a child to whom the toy or other article is entrusted; or

(B) Any hazardous substance intended, or packaged in a form suitable, for use in the household, which the council by regulation classifies as a "banned hazardous substance" on the basis of a finding that, notwithstanding any cautionary labeling that is or may be required under this chapter for that substance, the degree or nature of the hazard involved in the presence or use of that substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping that substance when so intended or packaged out of the channels of intrastate commerce; provided, that the council, by regulation:

(I) Shall exempt from subdivision (1)(i)(A) of this section articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved, or necessarily present an electrical, mechanical, or thermal hazard and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed the directions and warnings; and

(II) Shall exempt from subdivision (1)(i)(A) of this section, and provide for the labeling of, common fireworks (including toy paper caps, cone fountains, cylinder fountains, whistles without report, and sparklers) to the extent that he or she determines that those articles can be adequately labeled to protect the purchasers and users of these articles.

(ii) Proceedings for the issuance, amendment, or repeal of regulations pursuant to subdivision (1)(i)(B) of this section shall be governed by the provisions of § 42-35-3 (other than subsection 42-35-3(b)); provided, that if the council finds that the distribution for household use of the hazardous substance involved presents an imminent hazard to the public health, it may, by order published in a daily newspaper with statewide circulation, give notice of that finding, and upon giving notice the substance when intended or offered for household use, or when packaged as to be suitable for that use, shall be deemed to be a "banned hazardous substance" pending the completion of proceedings relating to the issuance of those regulations.

(2) "Corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action, but shall not refer to action on inanimate surfaces.

(3) "Consumer protection unit" means the consumer protection unit of the department of attorney general;

(4) "Director" means the head of the consumer protection unit of the department of attorney general;

(5) "Extremely flammable" applies to any substance which has a flash point at or below twenty degrees Fahrenheit (20° F.) as determined by the tagliabue open cup tester; the term "flammable" applies to any substance which has a flash point of above twenty degrees (20° F.) to and including eighty degrees Fahrenheit (80° F.), as determined by the tagliabue open cup tester; and the term "combustible" applies to any substance which has a flash point above eighty degrees Fahrenheit (80° F.) to and including one hundred and fifty degrees (150° F.) as determined by the tagliabue open cup tester; except that the flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods found by the director to be generally applicable to those materials or containers, respectively, and established by regulations issued by him or her or which regulations shall also define the terms "flammable", "combustible", and "extremely flammable" in accord with those methods.

(6) "Hazardous substance" means:

(i) Any substance or mixture of substances which:

(I) Is toxic;

(II) Is corrosive;

(III) Is an irritant;

(IV) Is a strong sensitizer;

(V) Is flammable or combustible; or

(VI) Generates pressure through decomposition, heat, or other means, if the substances or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

(B) Any substance which the consumer protection unit by regulation finds, pursuant to the provisions of § 23-24-3(a), meet the requirements of subdivision (6)(i)(A) of this section.

(C) Any radioactive substance, if, with respect to this substance as used in a particular class of article or as packaged, the director determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this chapter in order to protect the public health.

(D) Any toy or other article intended for use by children which the consumer protection unit by regulation determines, in accordance with § 23-24-3(a), presents an electrical, mechanical, or thermal hazard.

(ii) "Hazardous substance" does not apply to pesticides subject to the Pesticide Control Act, chapter 25 of this title, nor to foods, drugs, and cosmetics subject to the Food, Drug and Cosmetic Act, chapter 31 of title 21, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house, nor to manufactured goods in process or waste in transit for proper disposal; but the term applies to any article which is not itself an economic poison but which is a hazardous substance within the meaning of subdivision (6)(i) of this section by reason of bearing or containing an economic poison.

(iii) The consumer protection unit shall make no ruling or order that restricts the manufacture or sale of firearms, firearms ammunition, or components of firearms ammunition including black powder or gunpowder for firearms.

(7) "Highly toxic" means any substance which falls within any of the following categories:

(A) Produces death within fourteen (14) days in half or more than half of a group of ten (10) or more laboratory white rats each weighing between two hundred (200) and three hundred (300) grams at a single dose of fifty (50) milligrams or less per kilogram of body weight, when orally administered; or

(B) Produces death within fourteen (14) days in half or more than half of a group of ten (10) or more laboratory white rats each weighing between two hundred (200) and three hundred (300) grams, when inhaled continuously for a period of one hour or less at an atmospheric concentration of two hundred (200) parts per million by volume or less of gas or vapor or two (2) milligrams per liter by volume or less of mist or dust, provided that concentration is likely to be encountered by humans when the substance is used in any reasonably foreseeable manner; or

(C) Produces death within fourteen (14) days in half or more than half of a group of ten (10) or more rabbits tested in a dosage of two hundred (200) milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four (24) hours or less.

(ii) If the director finds that available data on human experience with any substance indicate results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.

(8) "Immediate container" does not include package liners.

(9) "Intrastate commerce" means commerce within the state of Rhode Island.

(10) "Irritant" means any substance not corrosive within the meaning of subdivision (2) which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(11) "Label" means a display of written, printed, or graphic matter upon the immediate container of any substance or, in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of that matter directly upon the article involved or upon a tag or other suitable material affixed to it; and a requirement made by or under authority of this act that any word, statement, or other information that appears on the label shall not be considered to be complied with unless that word, statement, or other information also appears:

(i) On the outside container or wrapper, if there be any, unless it is easily legible through the outside container or wrapper; and

(ii) On all accompanying literature where there are directions for use, written or otherwise.

(12) "Misbranded hazardous substance" means a hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance or which bears or contains a hazardous substance in a manner as to be susceptible of access by a child to whom that toy or other article is entrusted) intended, or packaged in a form suitable, for use in the household or by children, if the packaging or labeling of that substance is in violation of an applicable regulation issued pursuant to § 23-24.1-3 or 23-24.1-4 or if the substance, except as provided by or pursuant to § 23-24-3, fails to bear a label:

(i) Which states conspicuously:

(A) The name and place of business of the manufacturer, packer, distributor, or seller;

(B) The common or usual name, or the chemical name if there is no common or usual name, of the hazardous substance or of each component which contributes substantially to its hazard, unless the director by regulation permits or requires the use of a recognized generic name;

(C) The signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic;

(D) The signal word "WARNING" or "CAUTION" on all other hazardous substances;

(E) An affirmative statement of the principal hazard or hazards, such as "flammable", "combustible", "vapor harmful", "causes burns", "absorbed through skin", or similar wording descriptive of the hazard;

(F) Precautionary measures describing the action to be followed or avoided except when modified by regulation of the consumer protection unit pursuant to § 23-24-3;

(G) Instruction, when necessary or appropriate, for first-aid treatment;

(H) The word "poison" for any hazardous substance which is defined as "highly toxic" by subdivision (7) of this section;

(I) Instructions for handling and storage of packages which require special care in handling or storage; and

(J) The statement:

(I) "Keep out of the reach of children" or its practical equivalent; or

(II) If the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard; and

(ii) On which any statements required under paragraph (i) of this subdivision are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

(iii) "Misbranded hazardous substance" also includes a household substance as defined in § 23-24.1-2(3)(i), if it is a substance described in subdivision (6)(i) of this section and its packaging or labeling is in violation of an applicable regulation issued pursuant to § 23-24.1-3 or 23-24.1-4.

(13) "Person" includes an individual, partnership, corporation, and association.

(14) "Radioactive substance" means a substance which emits ionizing radiation.

(15) "Strong sensitizer" means a substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the director; before designating any substance as a strong sensitizer, the director, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

(16) "Toxic" applies to any substance (other than a radioactive substance) which has the capacity to produce personal injury or illness to humans through ingestion, inhalation, or absorption through any body surface.

(17) An article may be determined to present an electrical hazard if in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock.

(18) An article may be determined to present a mechanical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness:

(i) From fracture, fragmentation, or disassembly of the article;

(ii) From propulsion of the article (or any part or accessory of it);

(iii) From points or other protrusions, surfaces, edges, openings, or closures;

(iv) From moving parts;

(v) From lack or insufficiency of controls to reduce or stop motion;

(vi) As a result of self-adhering characteristics of the article;

(vii) Because the article (or any part or accessory of it) may be aspirated or ingested;

(viii) Because of instability; or

(ix) Because of any other aspect of the article's design or manufacture.

(19) An article may be determined to present a thermal hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances, or surfaces.

History of Section.
(P.L. 1977, ch. 90, § 2: G.L. 1956, § 23-38.1-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-3 - Regulations declaring hazardous substances and establishing variations and exemptions.

§ 23-24-3 Regulations declaring hazardous substances and establishing variations and exemptions.  (a) Whenever in the judgment of the consumer protection unit an action will promote the objectives of this chapter by avoiding or resolving uncertainty as to its application, the consumer protection unit may by regulation declare to be a hazardous substance, for the purposes of this chapter, any substance or mixture of substances which it finds meets the requirements of § 23-24-2(6)(i)(A).

(2) Proceedings for the issuance, amendment, or repeal of regulations under this subsection and the admissibility of the record of those proceedings in other proceedings shall be governed by the provisions of § 42-35-3; except that:

(i) The consumer protection unit's order after public hearing (acting upon objections filed to an order prior to hearing) shall be subject to the requirements of § 42-35-3;

(ii) The scope of judicial review of the order shall be in accordance with §§ 42-35-15 and 42-35-16.

(b) If the consumer protection unit finds that the requirements of § 23-24-2(1)(i) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, it may by regulation establish any reasonable variations or additional label requirements as it finds necessary for the protection of the public health and safety; provided, that the consumer protection unit shall consult with the department of health before adopting those regulations. Any hazardous substance intended, or packaged in a form suitable, for use in the household or by children, which fails to bear a label in accordance with those regulations shall be deemed to be a misbranded hazardous substance.

(c) If the consumer protection unit finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained in the package, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this chapter is impracticable or is not necessary for the adequate protection of the public health and safety, the consumer protection unit shall promulgate regulations exempting that substance from these requirements to the extent it determines to be consistent with adequate protection of the public health and safety.

(d) The consumer protection unit may exempt from the requirements established by or pursuant to this chapter any hazardous substance or container of a hazardous substance with respect to which it finds that adequate requirements satisfying the purposes of this chapter have been established by or pursuant to any other act of the general assembly.

(e) A determination by the consumer protection unit that a toy or other article intended for use by children presents an electrical, mechanical, or thermal hazard shall be made by regulation in accordance with the procedures prescribed by § 42-35-3 (other than subsection 42-35-3(b)).

(2) If, before or during a proceeding pursuant to subdivision (1) of this subsection, the consumer protection unit finds that, because of an electrical, mechanical, or thermal hazard, distribution of the toy or other article involved presents an imminent hazard to the public health, and it by order published in a daily newspaper with statewide circulation give notice of the finding, and that toy or other article shall be deemed to be a banned hazardous substance for purposes of this chapter until the proceeding has been completed. If not yet initiated when the order is published, a proceeding shall be initiated as promptly as possible.

(3) In the case of any toy or other article intended for use by children which is determined by the consumer protection unit, in accordance with § 42-35-3, to present an electrical, mechanical, or thermal hazard, any person who will be adversely affected by that determination may, at any time prior to the sixtieth (60th) day after the regulation making the determination is issued by the consumer protection unit, file a petition with the superior court for the district in which the person resides or has his or her principal place of business, or if the person is a nonresident or has no principal place of business within this state or if the superior court shall not be in session in the counties applicable as provided, then in the superior court of Providence County, for a judicial review of that determination. A copy of the petition shall be immediately transmitted by the clerk of the court to the consumer protection unit. The consumer protection unit shall file in the court the record of the proceedings on which the consumer protection unit based its determination, as provided in § 42-35-15(a);

(ii) If the petitioner applies to the court for leave to adduce additional evidence, and shows to the satisfaction of the court that the additional evidence is material and that there was no opportunity to adduce that evidence in the proceeding before the consumer protection unit, the court may order the additional evidence (and evidence in rebuttal thereof) to be taken before the consumer protection unit in a hearing or in any other manner, and upon the terms and conditions, as to the court may seem proper. The consumer protection unit may modify its findings as to the facts, or make new findings, by reason of the additional evidence so taken and it shall file the modified or new findings, and its recommendation, if any, for the modification or setting aside of its original determination, with the return of the additional evidence;

(iii) Upon the filing of the petition under this paragraph, the court shall have jurisdiction to review the determination of the consumer protection unit in accordance with § 42-35-15(g)(2).

(iv) If the court ordered additional evidence to be taken under subdivision (3)(ii), the court shall also review the consumer protection unit determination to determine if, on the basis of the entire record before the court pursuant to subdivisions (3)(i) and (3)(ii), it is supported by substantial evidence. If the court finds the determination is not supported, the court may set it aside. With respect to any determination reviewed under this subdivision, the court may grant appropriate relief pending conclusion of the review proceedings, as provided in § 42-35-15(c);

(v) The judgment of the court affirming or setting aside, in whole or in part, any determination of the consumer protection unit shall be final, subject to review by the supreme court upon certiorari or certification, as provided in § 42-35-16.

History of Section.
(P.L. 1977, ch. 90, § 2: G.L. 1956, § 23-38.1-3; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-4 - Prohibited acts.

§ 23-24-4 Prohibited acts.  The following acts and the causing of the acts are prohibited:

(1) The introduction or delivery for introduction into intrastate commerce of any misbranded hazardous substance or banned hazardous substance;

(2) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance, if that act is done while the substance is in intrastate commerce or while the substance is held for sale (whether or not the first sale) in the state, and results in the hazardous substance being a misbranded hazardous substance or banned hazardous substance;

(3) The receipt in intrastate commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery of them for pay or otherwise;

(4) The giving of a guarantee or undertaking referred to in § 23-24-5(b)(2) which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the state from whom he or she received in good faith the hazardous substance;

(5) The failure to permit entry or inspection as authorized by § 23-24-11(b) or to permit access to and copying of any record as authorized by § 23-24-12;

(6) The introduction or delivery for introduction into intrastate commerce, or the receipt in intrastate commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug, or cosmetic container, or in a container which, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification. The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being a misbranded hazardous substance. As used in this subdivision, the terms "food", "drug", and "cosmetic", shall have the same meaning as in the Food, Drug, and Cosmetic Act, chapter 31 of title 21;

(7) The use by any person to his or her own advantage, or revealing other than to the consumer protection unit or employees of the consumer protection unit or to the courts when relevant in any judicial proceeding under this chapter of any information acquired under authority of § 23-24-11 concerning any method or process which as a trade secret is entitled to protection.

History of Section.
(P.L. 1977, ch. 90, § 2: G.L. 1956, § 23-38.1-4; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-5 - Penalties.

§ 23-24-5 Penalties.  (a) Any person who violates any of the provisions of § 23-24-4 shall be guilty of a misdemeanor and shall on conviction be subject to a fine of not more than five hundred dollars ($500) or to imprisonment for not more than ninety (90) days, or both; but for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than three thousand dollars ($3,000), or both.

(b) No person shall be subject to the penalties of subsection (a) of this section:

(1) For having violated § 23-24-4(3) if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless he or she refuses to furnish on request of an officer or employee duly designated by the consumer protection unit, the name and address of the person from whom he or she purchased or received the hazardous substance, and copies of all documents, if there are any, pertaining to the delivery of the hazardous substance to him or her; or

(2) For having violated § 23-24-4(2) if he or she establishes a guarantee or undertaking, signed by and containing the name and address of the person residing in the state of Rhode Island from whom he or she received in good faith the hazardous substance, to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in this chapter.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-5; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-6 - Embargoed articles  Condemnation and destruction.

§ 23-24-6 Embargoed articles  Condemnation and destruction.  (a) Whenever the director of the consumer protection unit of the department of attorney general finds or has probable cause to believe that any article is a misbranded hazardous substance or a banned hazardous substance or that it presents an electrical, mechanical, or thermal hazard within the meaning of this chapter, the director shall order to be affixed to the article a tag or other appropriate marking, giving notice that the article is or is suspected of being misbranded or banned, or an electrical, mechanical, or thermal hazard and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the director or the court. It shall be unlawful for any person to remove or dispose of any detained or embargoed article by sale or otherwise without permission.

(b) When an article detained or embargoed under subsection (a) has been been found by the director to be misbranded or banned or an electrical, mechanical, or thermal hazard, the director shall petition the proper judge of the court in whose jurisdiction the article is detained or embargoed for a libel condemnation of the article; when the director has found that an article detained or embargoed is not misbranded, banned, or an electrical, mechanical, or thermal hazard, the director shall order the removal of the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded, banned, or an electrical, mechanical, or thermal hazard, the article shall, after entry of the decree, be destroyed at the expense of the claimant, under the supervision of the director or his or her designee, and all court costs, fees and storage and other proper expenses, shall be taxed against the claimant of the article or his or her agent; provided, that when the misbranding or the electrical, mechanical, or thermal hazard can be corrected, the court, after entry of the decree and after any costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article has been properly corrected, has been executed, may by order direct that the article be delivered to the claimant for the correction under the supervision of an agent of the director of the consumer protection unit or his or her designee. The expense of that supervision shall be paid by the claimant. The article shall be returned to the claimant of the article on representation to the court by the director of the consumer protection unit that the article is no longer in violation of this chapter and that the expenses of supervision have been paid.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-7 - Hearing before report of criminal violation.

§ 23-24-7 Hearing before report of criminal violation.  Before any violation of this chapter is reported by the consumer protection unit to the attorney general for institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present his or her view either orally or in writing with regard to the contemplated proceeding.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-8 - Injunctive relief.

§ 23-24-8 Injunctive relief.  (a) The superior court shall have jurisdiction, for cause shown and subject to the provisions of rule 65(a) and (b) of the Superior Court Rules of Civil Procedure, to restrain violations of this chapter.

(b) In any proceeding for criminal contempt for violation of an injunction or restraining order issued under this section, which violation also constitutes a violation of this chapter, trial shall be by the court or, upon demand of the accused, by a jury. The trial shall be conducted in accordance with the practice and procedure applicable in the case of proceedings subject to the provisions of rule 42(b) of the Superior Court Rules of Criminal Procedure.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-9 - Style of enforcement procedures  Subpoenas.

§ 23-24-9 Style of enforcement procedures  Subpoenas.  All criminal proceedings and all libel or injunction proceedings for the enforcement, or to restrain violations, of this chapter shall be by and in the name of the state. Subpoenas for witnesses who are required to attend a court of the state in any district or county may run into any other district or county in any proceeding.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-10 - Regulations.

§ 23-24-10 Regulations.  The authority to promulgate regulations for the efficient enforcement of this chapter, except as otherwise provided in this chapter, is vested in the consumer protection unit.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-10; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-11 - Examinations and investigations.

§ 23-24-11 Examinations and investigations.  (a) The consumer protection unit is authorized to conduct examinations, inspections, and investigations for the purposes of this chapter through its officers and employees or through any health officer or employee of the state duly commissioned by the consumer protection unit as an officer of the consumer protection unit.

(b) For purposes of enforcement of this chapter, officers or employees duly designated by the consumer protection unit, upon presenting appropriate credentials and a written notice to the owner, operator, or agent in charge, are authorized:

(1) To enter, at reasonable times, any factory, warehouse, or establishment in which the hazardous substances are manufactured, processed, packed, or held for introduction into intrastate commerce or are held after that introduction or to enter any vehicle being used to transport or hold the hazardous substances in intrastate commerce;

(2) To inspect, at reasonable times and within reasonable limits and in a reasonable manner, the factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling; and

(3) To obtain samples of the materials or packages, or of the labeling.

(ii) A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness.

(c) If the officer or employee obtains any sample, prior to leaving the premises, he or she shall give to the owner, operator, or agent in charge a receipt describing the samples obtained. If an analysis is made of that sample, a copy of the results of the analysis shall be furnished promptly to the owner, operator, or agent in charge.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-11; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-12 - Records of intrastate shipment.

§ 23-24-12 Records of intrastate shipment.  For the purpose of enforcing the provisions of this chapter, carriers engaged in intrastate commerce and persons receiving hazardous substances in intrastate commerce or holding hazardous substances that have been received shall, upon the request of an officer or employee duly designated by the consumer protection unit, permit that officer or employee, at reasonable times, to have access to and to copy all records showing the movement in intrastate commerce of any hazardous substance, or the holding of the substance during or after this movement, and the quantity, shipper, and consignee of the substances; and it shall be unlawful for that carrier or person to fail to permit access to and copying of any record requested when the request is accompanied by a statement in writing specifying the nature or kind of hazardous substance to which the request relates; provided, that evidence obtained under this section, or any evidence which is directly or indirectly derived from that evidence, shall not be used in a criminal prosecution of the person from whom obtained; provided, further, that carriers shall not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-12; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-13 - Publicity.

§ 23-24-13 Publicity.  (a) The consumer protection unit of the department of attorney general may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under this chapter, including the nature of the charge and the its disposition.

(b) The consumer protection unit may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the consumer protection unit, imminent danger to health. Nothing in this section shall be construed to prohibit the consumer protection unit from collecting, reporting, and illustrating the results of its investigations.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-13; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-14 - Repurchase of banned hazardous substances.

§ 23-24-14 Repurchase of banned hazardous substances.  (a) In the case of any article or substance sold by its manufacturer, distributor, or dealer which is a banned hazardous substance (whether or not it was a banned hazardous substance at the time of its sale), the article or substance shall, in accordance with regulations of the consumer protection unit, be repurchased as follows:

(1) The manufacturer of the article or substance shall repurchase it from the person to whom he or she sold it, and shall:

(i) Refund to that person the purchase price paid for the article or substance;

(ii) If that person has repurchased the article or substance pursuant to subdivision (2) or (3), reimburse him or her for any amounts paid in accordance with that subdivision for the return of the article or substance in connection with its repurchase; and

(iii) If the manufacturer requires the return of the article or substance in connection with his or her purchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the manufacturer.

(2) The distributor of the article or substance shall repurchase it from the person to whom he or she sold it and shall:

(i) Refund to that person the purchase price paid for the article or substance;

(ii) If that person has repurchased the article or substance pursuant to subdivision (3), reimburse him or her for any amount paid in accordance with that subdivision for the return of the article or substance in connection with its repurchase; and

(iii) If the distributor requires the return of the article or substance in connection with his or her repurchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the distributor.

(3) In the case of any article or substance sold at retail by a dealer, if the person who purchased it from the dealer returns it to him or her, the dealer shall refund the purchaser the purchase price paid for it and reimburse him or her for any reasonable and necessary transportation charges incurred in its return.

(b) For the purposes of this section:

(1) "Manufacturer" includes an importer for resale; and

(2) A dealer who sells at wholesale an article or substance shall with respect to that sale be considered the distributor of that article or substance.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-14; P.L. 1979, ch. 39, § 1.)



Chapter 23-24-15 - Interpretation and severability.

§ 23-24-15 Interpretation and severability.  The provisions of this chapter shall be held to be in addition to, and not in substitution for a limitation of, the provisions of any other law. If any provision of this chapter or its application to any person or circumstances is held invalid, the remainder of the chapter and the application of those provisions to any other person or circumstances shall not be affected by this invalidity.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.1-15; P.L. 1979, ch. 39, § 1.)






Chapter 23-24.1 - Poison Prevention Packaging

Chapter 23-24.1-1 - Short title.

§ 23-24.1-1 Short title.  This chapter may be cited as the "Poison Prevention Packaging Act".

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.2-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.1-2 - Definitions.

§ 23-24.1-2 Definitions.  For the purpose of this chapter:

(1) "Director" means the director of health.

(2) "Federal act" means the Poison Prevention Packaging Act of 1970, 15 U.S.C. § 1471 et seq., and its subsequent amendments.

(3) "Household substance" means any substance which is customarily produced or distributed for sale for consumption or use, or customarily stored, by individuals in or about the household and which is:

(i) A hazardous substance as that term is defined in § 23-24-2(6);

(ii) A pesticide as that term is defined in § 23-25-4(29);

(iii) A food, drug, device or cosmetic as those terms are defined in § 21-31-2;

(iv) A substance intended for use as fuel when stored in a portable container and used in the heating, cooking, or refrigeration system of a house.

(4) "Labeling" means all labels and other written, printed, or graphic matter:

(i) Upon any household substance or its package; or

(ii) Accompanying such substance.

(5) "Package" means the immediate container or wrapping in which any household substance is contained for consumption, use, or storage by individuals in or about the household, and, for purposes of § 23-24.1-4(a)(2), also means any outer container or wrapping used in the retail display of that substance to consumers. The term does not include:

(i) Any shipping container or wrapping used solely for the transportation of any household substance in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors of this household substance; or

(ii) Any shipping container or outer wrapping used by retailers to ship or deliver any household substance to consumers unless it is the only container or wrapping.

(6) "Special packaging" means packaging that is designed or constructed to be significantly difficult for children under five (5) years of age to open or obtain a toxic or harmful amount of the substance contained in it within a reasonable time and not difficult for normal adults to use properly, but does not mean packaging which these children cannot open or obtain a toxic or harmful amount within a reasonable time.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.2-2; P.L. 1979, ch. 39, § 1; P.L. 1981, ch. 72, § 1; P.L. 1989, ch. 542, § 53.)



Chapter 23-24.1-3 - Technical advisory committee  Packaging regulations.

§ 23-24.1-3 Technical advisory committee  Packaging regulations.  (a) The director may establish, as he or she deems necessary, an ad hoc technical advisory committee to assist and advise him or her in establishing any standards deemed necessary to carry out the provisions of this chapter.

(b) All regulations prescribing standards for the special packaging of household substances now or hereafter adopted under the authority of the federal act are the regulatory standards for special packaging of household substances in this state. The director may by regulation provide for modification or deviation from these regulations when he or she deems it necessary and advisable, whether or not the modifications or deviations are in accordance with the regulations adopted pursuant to the federal act.

(2) A federal regulation automatically adopted pursuant to this chapter takes effect in this state on the date it becomes effective as a federal regulation. No publication or hearing is required; provided, that the director shall publish all of the regulations in a newspaper having general circulation throughout the state. A person who may be adversely affected by a regulation may, within 30 days after a federal regulation is automatically adopted, file with the director, in writing, objections and a request for a hearing. The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the regulation.

(3) If no substantial objections are received and no hearing is requested within thirty (30) days after publication of a proposed regulation, it shall take effect as of the date it was adopted by the federal government.

(4) If timely substantial objections are made to a federal regulation within thirty (30) days after it is automatically adopted, the director, after notice, shall conduct a public hearing in accordance with the provisions of chapter 35 of title 42.

(5) The director is authorized to promulgate any rules and regulations necessary to carry into effect the provisions of this chapter.

(c) All regulations prescribing standards for the special packaging of household substances now or hereafter adopted under the authority of the federal act are the regulatory standards for special packaging of household substances in this state.

(d) Compliance with federal regulations prescribing standards issued pursuant to the federal act shall be deemed in compliance with this chapter.

(e) Nothing in this chapter shall authorize the director to prescribe specific packaging designs, product content, package quantity, or with the exception of authority granted in § 23-24.1-4(a)(2), labeling. In the case of a household substance for which special packaging is required pursuant to a regulation under this section, the director may in the regulation prohibit the packaging of the substance in packages which he or she determines are unnecessarily attractive to children.

History of Section.
(P.L. 1977, ch. 90 § 2; G.L. 1956, § 23-38.2-3; P.L. 1979, ch. 39, § 1; P.L. 1981, ch. 72, § 1.)



Chapter 23-24.1-4 - Exceptions.

§ 23-24.1-4 Exceptions.  (a) For the purpose of making any household substance which is subject to a standard established under § 23-24.1-3 readily available to persons who are elderly or disabled who are unable to use the substance when packaged in compliance with the standard, the manufacturer or packer may package any household substance, subject to a standard, in packaging of a single size which does not comply with the standard if:

(1) The manufacturer or packer also supplies the substances in packages which comply with the standard; and

(2) The packages of the substance which do not meet the standard bear conspicuous labeling stating: "This package for households without young children"; except that the director may by regulation prescribe a substitute statement to the same effect for packaging too small to accommodate that labeling.

(b) In the case of a household substance which is subject to a standard and which is dispensed pursuant to an order of a physician, dentist, or other licensed medical practitioner authorized to prescribe, that substance may be dispensed in non-complying packages only when directed in that order or when requested by the purchaser.

(c) In the case of a household substance subject to a standard which is packaged under subsection (a) in a non-complying package, if the director determines that the substance is not also being supplied by a manufacturer or packer in popular size packages which comply with that standard, he or she may, after giving the manufacturer or packer an opportunity to comply with the purposes of this chapter, by order require the substance to be packaged by the manufacturer or packer exclusively in special packaging complying with the standard if he or she finds, after opportunity for hearing, that exclusive use of special packaging is necessary to accomplish the purposes of this chapter.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.2-4; P.L. 1979, ch. 39, § 1; P.L. 1999, ch. 83, § 52; P.L. 1999, ch. 130, § 52.)



Chapter 23-24.1-5 - Inspection, enforcement, and penalties.

§ 23-24.1-5 Inspection, enforcement, and penalties.  The inspection, enforcement, and penalties for violations of the provisions of this chapter shall be in accordance with the provisions and procedures provided by §§ 23-1-19  23-1-25.

History of Section.
(P.L. 1981, ch. 72, § 1.)



Chapter 23-24.1-6 - Compliance required.

§ 23-24.1-6 Compliance required.  Whenever a standard established by the director under this chapter applicable to a household substance is in effect, it shall be in compliance with any federal regulation of it, and no political subdivision of the state shall have any authority either to establish or continue in effect, concerning that household substance, any standard for special packaging (and any exemption from it and requirement related to it) which is not identical to the standard established under § 23-24-3 (and any exemptions from it and requirement related to it).

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.2-7; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-24.1-7; P.L. 1981, ch. 72, § 1.)



Chapter 23-24.1-7 - Effective dates of regulations.

§ 23-24.1-7 Effective dates of regulations.  Except for the standards under the federal act which come in effect under the provisions of § 23-24.1-3, each regulation establishing a special packaging standard shall specify the date the standard is to take effect, which date shall not be sooner than one hundred and eighty (180) days or later than one year from the date the regulation is final, unless the director, for good cause found, determines that an earlier effective date is in the public interest and publishes in a publication with statewide circulation his or her reason for that finding, in which case the earlier date shall apply. No standard shall be effective as to household substances subject to this chapter packaged prior to the effective date of the final regulation.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.2-8; P.L. 1979, ch. 39, § 1; G.L. 1956, § 23-24.1-8; P.L. 1981, ch. 72, § 1.)






Chapter 23-24.2 - Flammable Fabrics

Chapter 23-24.2-1 - Short title.

§ 23-24.2-1 Short title.  This chapter may be cited as the "Flammable Fabrics Act".

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-2 - Definitions.

§ 23-24.2-2 Definitions.  As used in this chapter:

(1) "Article of wearing apparel" means any costume or article of clothing worn or intended to be worn by individuals.

(2) "Attorney general" means the attorney general of the state.

(3) "Commerce" means the advertising, offering for sale, sale, or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of the state.

(4) "Deceptive Trade Practices Act" means chapter 13.1 of title 6.

(5) "Fabric" means any material (except fiber, filament, or yarn from other than retail sale) woven, knitted, felted, or produced from or in combination with any natural or synthetic fiber, film, or substitute for it which is intended for use or which may reasonably be expected to be used in any product as defined in subdivision (8).

(6) "Interior furnishing" means any type of furnishing made in whole or in part of fabric or related material and intended for use or which may reasonably be expected to be used in homes, offices, or other places of assembly or accommodation.

(7) "Person" means an individual, partnership, corporation, association, or any other form of business enterprise.

(8) "Product" means any article of wearing apparel or interior furnishing.

(9) "Related material" means paper, plastic, rubber, synthetic film, or synthetic foam which is intended for use or which may reasonably be expected to be used in any product as defined in subdivision (8).

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-3 - Prohibited transactions.

§ 23-24.2-3 Prohibited transactions.  (a) The manufacture for sale, the sale, or the offering for sale, in commerce, or the introduction, delivery for introduction, transportation or causing to be transported, in commerce, or the sale or delivery after a sale or shipment, of any product, fabric, or related material which fails to conform to an applicable standard or regulation issued or amended under the provisions of § 23-24.2-4, shall be unlawful and shall be an unfair method of competition and unfair and deceptive act or practice in commerce under the Deceptive Trade Practices Act, chapter 13.1 of title 6.

(b) The manufacture for sale, the sale, or the offering for sale of any product made of fabric or related material which fails to conform to an applicable standard or regulation issued or amended under § 23-24.2-4 and which has been shipped or received in commerce shall be unlawful and shall be an unfair method of competition and an unfair and deceptive act or practice in commerce under the Deceptive Trade Practices Act, chapter 13.1 of title 6.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-3; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-4 - Regulation of flammable fabrics.

§ 23-24.2-4 Regulation of flammable fabrics.  (a) Whenever the director finds on the basis of the investigations or research conducted pursuant to § 23-24.2-11 that a new or amended flammability standard or other regulation, including labeling, for a fabric, related material, or product may be needed to protect the public against unreasonable risk of the occurrence of fire leading to death or personal injury, or significant property damage, he or she shall institute proceedings for the determination of an appropriate flammability standard (including conditions and manner of testing) or other regulation or amendment to it for the fabric, related material, or product, so that state standards on those products are in conformity with or more stringent than federal regulations.

(b) Each standard, regulation, or amendment to it promulgated pursuant to this section shall be based on findings that the standard, regulation, or amendment to it is needed to adequately protect the public against unreasonable risk of the occurrence of fire leading to death, injury, or significant property damage, is reasonable, technologically practicable, and appropriate, is limited to those fabrics, related materials, or products which have been determined to present unreasonable risks, is in conformity with any federal regulations on those products, and shall be stated in objective terms. Each standard, regulation, or amendment to it, shall become effective twelve (12) months from the date on which the standard, regulation, or amendment is promulgated, unless the director finds for good cause shown that an earlier or later effective date is in the public interest and publishes the reason for that finding. Each standard or regulation or amendment to it shall exempt fabrics, related materials, or products in inventory or with the trade as of the date on which the standard, regulation, or amendment to it, becomes effective; except that, if the director finds that this fabric, related material, or product is so highly flammable as to be dangerous when used by consumers for the purpose for which it is intended, he or she may under any conditions as the director may prescribe, withdraw or limit the exemption for the fabric, related material, or product.

(c) The director may obtain from any person by regulation or subpoena issued pursuant to it any information in the form of testimony, books, records, or other writings as is pertinent to the findings or determinations which he or she is required or authorized to make pursuant to this chapter. All information reported to or obtained by the director or his or her representative pursuant to this subsection, which information contains or is related to trade secrets, processes, operations, style of work, or apparatus, or to identity, confidential statistical data, amount or source of income, profits, losses or expenditures of any person, shall be considered confidential; except that the information may be disclosed to other officers or employees concerned with carrying out this chapter or when relevant in any proceeding under this chapter. Nothing in this section shall authorize the withholding of information by the director or any officer or employee under his or her control, from the duly authorized committees of the general assembly.

(d) The provisions of chapter 35 of title 42 shall apply to the issuance of all standards or regulations or amendments to it under this section.

(e) Any person, who will be adversely affected by any standard or regulation or amendment to it when it is effective, may, at any time prior to the sixtieth (60th) day after the standard or regulation or amendment to it is issued, file a petition with the Rhode Island superior court for the county where that person resides or transacts business or, if that person is a nonresident or has no principal place of business within this state or if the superior court shall not be in session in the counties applicable as provided, may be brought in the superior court of Providence County for a judicial review of it. A copy of the petition shall be immediately transmitted by the clerk of the court to the director or other office designated by him or her for that purpose. The director then shall file in the court the record of the proceedings on which the director based the standard or regulation, as provided in § 42-35-15(a).

(2) If the petitioner applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce that evidence in the proceeding before the director, the court may order that additional evidence (and evidence in rebuttal of it) to be taken before the director and to be adduced upon the hearing, in any manner and upon any terms and conditions as to the court may deem proper. The director may modify his or her findings, or make new findings, by reason of the additional evidence taken, and he or she shall file these modified or new findings, and his or her recommendations, if any, for the modification or setting aside of his or her original standard or regulation or amendment to it with the return of that additional evidence.

(3) Upon the filing of the petition referred to in subdivision (1) of this subsection, the court shall have jurisdiction to review the standard or regulation in accordance with § 42-35-15 and to grant appropriate relief as provided in this chapter.

(4) The judgment of the court affirming or setting aside, in whole or in part, this standard or regulation of the director shall be final, subject to review by the supreme court of the state of Rhode Island upon certiorari or certification as provided in § 42-35-16.

(5) Any action instituted under this subsection shall survive, notwithstanding any change in the person occupying the office of director or any vacancy in that office.

(6) The remedies provided for in this subsection shall be in addition to and not in substitution for any other remedies provided by law.

(f) A certified copy of the transcript of the record and proceedings under subsection (c) shall be furnished by the director to any interested party at his or her request, and payment of the costs of this transcript, and shall be admissible in any criminal or other proceeding arising under or in respect of this chapter, whether proceedings concerning the standard or regulation or amendment to these have previously been initiated or become final under subsection (e).

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-4; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-5 - Administration and enforcement.

§ 23-24.2-5 Administration and enforcement.  (a) Except as otherwise specifically provided, §§ 23-24.2-3, 23-24.2-6, 23-24.2-8(b) and this section shall be enforced by the attorney general of Rhode Island under rules, regulations, and procedures provided for in the Deceptive Trade Practices Act, chapter 13.1 of title 6.

(b) The attorney general is authorized and directed to prevent any person from violating the provisions of § 23-24.2-3, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Deceptive Trade Practices Act were incorporated into and made a part of this chapter; and any person violating any provision of § 23-24.2-3 shall be subject to the penalties and entitled to the privileges and immunities provided in the Deceptive Trade Practices Act as though the applicable terms and provisions of the Deceptive Trade Practices Act were incorporated into and made a part of this chapter.

(c) The director is authorized and directed to prescribe any rules and regulations, including provisions for maintenance of records relating to fabrics, related materials, and products, that may be necessary and proper for administration and enforcement of this chapter. The violation of those rules and regulations shall be unlawful and shall be an unfair method of competition and an unfair and deceptive act or practice in commerce under the Deceptive Trade Practices Act.

(d) The director is authorized to:

(1) Cause inspections, analyses, tests, and examinations to be made of any product, fabric, or related material which the director has reason to believe falls within the prohibitions of this chapter; and

(2) Cooperate on matters related to the purposes of this chapter with any department or agency of federal and Rhode Island state government, or with any department, agency, or political subdivision of these, or with any person.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-5; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-6 - Embargoed articles  Condemnation and destruction.

§ 23-24.2-6 Embargoed articles  Condemnation and destruction.  (a) Whenever the consumer protection unit of the department of attorney general finds or has probable cause to believe that any product, fabric, or related material fails to conform to an applicable standard under the provisions of § 23-24.2-4, the consumer protection unit of the department of attorney general shall affix to that article a tag or other appropriate marking, giving notice that the article is or is suspected of being not in conformity with applicable standards promulgated under the provisions of § 23-24.2-4 and has been detained or embargoed, and warning all persons not to remove or dispose of that article by sale or otherwise until permission for removal or disposal is given by the consumer protection unit of the department of attorney general under the court. It shall be unlawful for any person to remove or dispose of any detained or embargoed article by sale or otherwise without that permission.

(b) When an article detained or embargoed under subsection (a) has been found by the consumer protection unit of the department of attorney general to be not in conformity with standards under the provisions of § 23-24.2-4, the consumer protection unit of the department of attorney general shall petition the proper judge of the court in whose jurisdiction the article is detained or embargoed for libel condemnation of the article. When the consumer protection unit of the department of attorney general has found that this detained or embargoed article is in conformity with standards under the provisions of § 23-24.2-4, the consumer protection unit of the department of attorney general shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is not in conformity with standards under the provisions of § 23-24.2-4, the article shall, after entry of the decree, be destroyed at the expense of its claimant, under the supervision of the consumer protection unit of the department of attorney general, and all court costs, fees, and storage and other proper expenses, shall be taxed against the claimant of the article or his or her agent; provided, that when the article not in conformity with standards under the provisions of § 23-24.2-4 can be corrected, the court, after entry of the decree and after the costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article has been properly corrected, has been executed, may, by order, direct that the article be delivered to its claimant for correction under the supervision of the consumer protection unit of the department of attorney general. The expense of the supervision shall be paid by the claimant. The article shall be returned to the claimant of the article on representation to the court by the consumer protection unit of the department of attorney general that the article is no longer in violation of this chapter and that the expenses of supervision have been paid.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-6; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-7 - Penalties.

§ 23-24.2-7 Penalties.  Any person who violates § 23-24.2-3 or 23-24.2-8(b) of this chapter shall be guilty of a misdemeanor, and upon conviction shall be fined not more than five thousand dollars ($5,000) or be imprisoned not more than one year or both in the discretion of the court; provided, that nothing in this section shall limit other provisions of this chapter.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-8 - Guaranty.

§ 23-24.2-8 Guaranty.  (a) No person shall be subject to prosecution under § 23-24.2-7 for a violation of § 23-24.2-3 if that person:

(i) Establishes a guaranty received in good faith, signed by and containing the name and address of the person by whom the product, fabric, or related material guaranteed was manufactured or from whom it was received, to the effect that reasonable and representative tests made in accordance with standards issued or amended under the provisions of § 23-24.2-4 show that the fabric or related material covered by the guaranty, or used in the product covered by the guaranty, conforms with applicable flammability standards issued or amended under the provisions of § 23-24.2-4; and

(ii) Has not, by further processing, affected the flammability of the fabric, related material, or product covered by the guaranty which he or she received.

(2) The guaranty shall be either:

(i) A separate guaranty specifically designating the product, fabric, or related material guaranteed, in which case it may be on the invoice or other paper relating to that product, fabric, or related material;

(ii) A continuing guaranty given by the seller to the buyer applicable to any product, fabric, or related material sold or to be sold to the buyer by the seller in a form as the consumer protection unit of the department of attorney general by rules and regulations may prescribe; or

(iii) A continuing guaranty filed with the consumer protection unit of the department of attorney general applicable to any product, fabric, or related material handled by a guarantor, in any form as the consumer protection unit of the department of attorney general by rules or regulations may prescribe.

(b) It shall be unlawful for any person to furnish, with respect to any product, fabric, or related material, a false guaranty (except a person relying upon a guaranty to the same effect received in good faith signed by and containing the name and address of the person by whom the product, fabric or related material guaranteed was manufactured or from whom it was received) with reason to believe the product, fabric, or related material falsely guaranteed may be introduced, sold, or transported in commerce, and any person who violates the provisions of this subsection is guilty of an unfair method of competition and an unfair or deceptive act or practice in commerce within the meaning of the Deceptive Trade Practices Act, chapter 13.1 of title 6.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-9 - Interpretation and severability.

§ 23-24.2-9 Interpretation and severability.  The provisions of this chapter shall be held to be in addition to, and not in substitution for or limitation of, the provisions of any other law. If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the remainder of the chapter and the application of those provisions to any other person or circumstances shall not be affected by this chapter.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-10 - Exclusions.

§ 23-24.2-10 Exclusions.  The provisions of this chapter shall not apply:

(1) To any common carrier, contract carrier, or freight forwarder in transporting a product, fabric, or related material shipped or delivered for shipment into commerce in the ordinary course of its business;

(2) To any converter, processor, or finisher in performing a contract or commission service for the account of a person subject to the provisions of this chapter; provided, that the converter, processor, or finisher does not cause any product, fabric, or related material to become subject to this chapter contrary to the terms of the contract or commission service; or

(3) To any product, fabric, or related material shipped or delivered for shipment into commerce for the purpose of finishing or processing that product, fabric, or related material so that it conforms with applicable flammability standards issued or amended under the provisions of § 23-24.2-4.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-10; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-11 - Investigations.

§ 23-24.2-11 Investigations.  (a) The consumer protection unit of the department of attorney general shall conduct a continuing study and investigation of the deaths, injuries, and economic losses resulting from the accidental burning of products, fabrics, or related materials. The consumer protection unit of the department of attorney general shall submit annually a report to the governor and to the general assembly the results of the study and investigation.

(b) In cooperation with appropriate public and private agencies, the consumer protection unit of the department of attorney general is authorized to:

(1) Conduct research into the flammability of products, fabrics, and materials;

(2) Conduct feasibility studies on reduction of flammability of products, fabrics, and materials;

(3) Develop flammability test methods and testing devices; and

(4) Offer appropriate training in the use of flammability test methods and testing devices.

(c) The consumer protection unit of the department of attorney general shall annually report the results of these activities to the general assembly.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-11; P.L. 1979, ch. 39, § 1.)



Chapter 23-24.2-12 - Advisory committee for flammable fabrics.

§ 23-24.2-12 Advisory committee for flammable fabrics.  (a) The consumer protection unit of the department of attorney general shall appoint a state advisory committee for the Flammable Fabrics Act, composed of not less than nine (9) members who are fairly representative of manufacturers, distributors, and the consuming public. Each member appointed by the consumer protection unit of the department of attorney general shall hold office for not more than two (2) years, except that any member may be reappointed.

(b) No compensation shall be given to the members of the advisory committee for their services.

(c) The consumer protection unit of the department of attorney general shall consult with the advisory committee before prescribing flammability standards or other regulations established under this chapter.

History of Section.
(P.L. 1977, ch. 90, § 2; G.L. 1956, § 23-38.3-12; P.L. 1979, ch. 39, § 1.)






Chapter 23-24.3 - Substances or Compounds Used as Sewerage System Cleaners

Chapter 23-24.3-1 - Legislative findings.

§ 23-24.3-1 Legislative findings.  Some chemical solvents containing toxic chemicals including halogenated hydrocarbons and aromatic hydrocarbons are sold as sewerage system cleaners and degreasers. These chemicals are toxic, generally nonbiodegradable, and are a significant and unnecessary source of water pollution and groundwater contamination. When used to unblock or deodorize sewerage systems, they are introduced into the groundwater where they have adverse effects on the environment and health of the citizens of this state. It is the policy of this state to eliminate the introduction of these chemicals into the groundwaters of this state.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-2 - Definitions.

§ 23-24.3-2 Definitions.  (a) "Director" means the director of environmental management or his or her designee.

(b) "Groundwater" means water collected and stored in the saturated zone beneath the ground surface.

(c) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, or political subdivision of a state.

(d) "Restricted chemical material" means any solid or liquid material or combination thereof, which contains concentrations in excess of one part per hundred by weight of:

(1) A halogenated hydrocarbon chemical (aliphatic or aromatic) including, but not limited to, trichloroethane, tetrachloroethylene, methylene chloride, halogenated benzenes, carbon tetrachloride, trichloroethylene, or

(2) Any aromatic hydrocarbon chemical including, but not limited to, benzene, toluene, naphthalene, or

(3) Any phenol derivative in which a hydroxy group and two (2) or more halogen atoms are bonded directly to a six (6) carbon aromatic ring including, but not limited to, trichlorophenol, pentachlorophenol, or

(4) Acrolein, acrylonitrile, or benzidine or any solid or liquid material or combination thereof which is designated a "restricted chemical material" by the director pursuant to § 23-24.3-4.

(e) "Sewerage system" means any part of a wastewater disposal system including, but not limited to, toilets, piping, drains, sewers, septic tanks, distribution boxes, absorption or leaching fields, seepage pits, cesspools, and drywells.

(f) "Sewerage system cleaner" means any solid or liquid material or combination of these intended to be used or used primarily for the purpose of cleaning, treating, degreasing, unclogging, disinfecting, deodorizing, or enhancing the functioning of any part of a sewerage system. Excluded from this definition are liquid and solid products intended or used primarily for cleaning, scouring, treating, deodorizing, disinfecting, sanitizing, or sterilizing the surfaces of sinks and toilets and similar common plumbing fixtures.

History of Section.
(P.L. 1982, ch. 358, § 1; P.L. 1983, ch. 293, § 1; P.L. 1985, ch. 58, § 1.)



Chapter 23-24.3-3 - Distribution and use prohibited.

§ 23-24.3-3 Distribution and use prohibited.  (a) No person shall sell, distribute, or offer for sale in any manner any restricted chemical material for use as a sewerage system cleaner in this state.

(b) No person shall use, introduce, or apply or cause any other person to use, introduce, or apply any restricted chemical material in any sewerage system in this state.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-4 - Powers and duties of the director.

§ 23-24.3-4 Powers and duties of the director.  (a) The director shall have the authority to designate any sewerage system cleaner a restricted chemical material if he or she shall after investigation determine that its usage as a sewerage system cleaner may render groundwater unusable for drinking water purposes without physical, chemical, or biological treatment or may have a dangerous, deleterious, or injurious effect on the environment or health and welfare of the citizens of this state.

(b) Prior to designating a sewerage system cleaner a restricted chemical material, the director shall:

(1) Provide written notification to the manufacturer or manufacturers of the sewerage system cleaners of the director's intent to make that designation;

(2) Hold a public hearing at which the manufacturer or manufacturers of the sewerage system cleaner, the state of Rhode Island, and any other interested persons shall be given the right to be heard and present evidence, if within twenty (20) days after receipt of the written notification a manufacturer requests in writing a hearing; and

(3) Issue findings of fact based on the evidence presented at the hearing or his or her investigation.

(c) The director shall have the authority to require manufacturers, distributors, or retailers of sewerage system cleaners sold or offered for sale in this state to furnish to the director information regarding the chemical composition of that sewerage system cleaner and the nature and extent of investigations and research performed by the manufacturer concerning the effects of that sewerage system cleaner or groundwater systems. A manufacturer, distributor, or retailer may comply with these requirements of the director by furnishing to the director copies of the information which are applicable to the director's requirements and which have previously been submitted to federal or state agencies. The director shall keep confidential any information obtained pursuant to this section when requested by a manufacturer that shows that the information, if made public, would divulge competitive business information, methods, or processes entitled to protection as trade secrets.

(d) The director shall have the authority to issue orders to all persons engaged in the manufacture, distribution, or sale of sewerage system cleaners to carry out the provisions of this chapter including, but not limited to, ordering the recall of sewerage system cleaners being offered for sale in this state.

(e) The director shall have the authority to promulgate regulations to enforce the provisions of this chapter.

History of Section.
(P.L. 1982, ch. 358, § 1; P.L. 1983, ch. 293, § 1.)



Chapter 23-24.3-5 - Enforcement proceedings.

§ 23-24.3-5 Enforcement proceedings.  The superior court for Providence County shall have jurisdiction to enforce the provisions of this chapter and any rule, regulation, or order issued pursuant to this chapter. Proceedings for enforcement may be instituted and prosecuted in the name of the director or state of Rhode Island and in any proceeding in which injunctive relief is sought it shall not be necessary for the director or state of Rhode Island to post a bond or show that without this relief the injury which will result will be irreparable or that the remedy at law is inadequate.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-6 - Civil penalties.

§ 23-24.3-6 Civil penalties.  Any person who violates the provisions of this chapter, or of any rule, regulation, or order issued pursuant to this chapter shall be subject to a civil penalty to be assessed by the court or the director not exceeding one thousand dollars ($1000). In the case of a continuing violation, each day's continuance shall constitute a separate and distinct offense.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-7 - Criminal penalties  Recall order.

§ 23-24.3-7 Criminal penalties  Recall order.  (a) In addition to the civil sanctions provided for in § 23-24.3-6, any person who knowingly violates any provision of this chapter or an order of the director shall, for the first offense, be guilty of a violation punishable by a fine of not more than five hundred dollars ($500). For a second and each subsequent offense, he or she shall be guilty of a misdemeanor punishable by a fine of not more than five hundred dollars ($500) or a term of imprisonment of not more than six (6) months, or both. In the case of a continuing violation, each day's continuance shall constitute a separate and distinct offense.

(b) In addition to, or instead of, the penalties in subsection (a), the district or superior court may order a defendant, as part of his or her sentence, to recall any sewerage system cleaner offered for sale or distributed in violation of this chapter. The court shall set a reasonable time to accomplish the recall.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-8 - Duties of attorney general.

§ 23-24.3-8 Duties of attorney general.  The attorney general shall prosecute all actions to enforce the provisions of this chapter and the regulations and orders issued pursuant to this chapter.

History of Section.
(P.L. 1982, ch. 358, § 1.)



Chapter 23-24.3-9 - Liberal construction  Severability.

§ 23-24.3-9 Liberal construction  Severability.  This chapter shall be liberally construed in order to achieve the purposes of this chapter. If any provision of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, the remainder of the statute shall not be affected.

History of Section.
(P.L. 1982, ch. 358, § 1.)






Chapter 23-24.4 - Hazardous Substances Community Right to Know Act

Chapter 23-24.4-1 - Short title.

§ 23-24.4-1 Short title.  This chapter may be cited as the "Hazardous Substances Community Right To Know Act".

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-2 - Purpose and findings.

§ 23-24.4-2 Purpose and findings.  (a) It is found that the health and safety of the people of the state are threatened by the proliferation of hazardous substances and that the people can begin to control exposure to these substances and to remediate the effects of that exposure only by knowledge of what hazardous substances are being produced, used, stored, emitted, discharged, or transported within the state. It is further found that, while the department of environmental management is taking steps to make known to residents all available information on hazardous discharges or emissions within the state, residents of the state have no established means of access to employers' lists of hazardous substances and material safety data sheets and that residents should have access to those lists and sheets.

(b) It is declared in the public interest and the policy of the state that residents of the state have access to those lists and safety sheets.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-3 - Definitions.

§ 23-24.4-3 Definitions.  For the purpose of this chapter:

(1) "Department" means the department of labor and training.

(2) "Designated substance" means any material designated as hazardous or toxic under the provisions of chapter 21 of title 28;

(3) "Employer" includes an individual, partnership, association, corporation, business trust or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee as defined under the provisions of chapter 21 of title 28;

(4) "Material safety data sheet" means the written document conforming to the Occupational Safety and Health Administration form 20 as maintained by employers under the provisions of chapter 21 of title 28;

(5) "Resident" means any person whose principal domicile is located in the state.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-4 - Community access.

§ 23-24.4-4 Community access.  (a) Any resident of the state shall have the right to make a reasonable request from the department for copies of lists of designated substances and material safety data sheets as defined in this chapter. These requests may be made in person during normal business hours or by mail.

(b) The department shall obtain the requested material as provided for in § 23-24.4-5 and provide the resident making the request with the information within five (5) working days of obtaining the information from the employer; provided, however, that the director of labor and training shall have the right to refuse unreasonable requests.

(c) The department is empowered to impose a fee on the resident for each employer request, not to exceed ten dollars ($10.00) per employer request together with the submitted employer's cost of photocopying the duplicate lists requested. Photocopying costs collected shall be reimbursed to the employer.

(d) The compliance with any subsequent request of a particular employer shall be the responsibility of the department.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-5 - Employers' responsibility.

§ 23-24.4-5 Employers' responsibility.  (a) All employers in the state shall, upon request by the department and in accordance with the provisions of chapter 21 of title 28 and any amendments to this chapter, submit, in duplicate, copies of those lists of designated substances and material safety data sheets to the department within thirty (30) working days of receipt of the written request; one copy of which shall be delivered to the resident making the request subject to § 23-24.4-4 and the other copy to be placed on file with the department.

(b) When the copies are not received by the department within forty (40) days of the department's making a request, the department shall have all enforcement rights available, in accordance with chapter 21 of title 28, to obtain them.

(c) Prior to reimbursement, the employer shall submit a statement of the cost incurred in photocopying the lists of designated substances and associated material safety data sheets.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-6 - Trade secrets  Exemptions.

§ 23-24.4-6 Trade secrets  Exemptions.  An employer is not required to submit information to the department of labor and training if that information has been exempted under the trade secret exemption provided for in chapter 21 of title 28.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-7 - Penalties.

§ 23-24.4-7 Penalties.  Any employer who willfully, knowingly, and intentionally violates the requirements of this chapter shall be subject to a fine imposed by the department of labor and training of not more than one hundred dollars ($100) for every day the violation exists. The department may impose those fines and enforce the collection thereof by means of civil action against the employer and the responsible officers or agents of the employer.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-8 - Right of action.

§ 23-24.4-8 Right of action.  Any resident who makes a reasonable request for material covered by this chapter and does not receive that material within ninety (90) days of making the request will have the right to take civil action against the employer or employers in question and the department of labor and training in order to receive that material and any relevant compensatory damages.

History of Section.
(P.L. 1984, ch. 151, § 1.)



Chapter 23-24.4-9 - Severability.

§ 23-24.4-9 Severability.  If any provisions or parts of this chapter or application of this chapter to any person or circumstance is held unconstitutional or invalid, the remaining provisions of this chapter and the application of those provisions to other persons or circumstances other than those to which it is held invalid shall not be affected by it.

History of Section.
(P.L. 1984, ch. 151, § 1.)






Chapter 23-24.5 - Asbestos Abatement

Chapter 23-24.5-1 - Short title.

§ 23-24.5-1 Short title.  This chapter may be cited as the "Asbestos Abatement Act".

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-2 - Definitions.

§ 23-24.5-2 Definitions.  For the purpose of this chapter:

(1) "Abatement" means the repair, enclosure, encapsulation, or removal of friable asbestos in significant quantities as determined by the director by regulation. The term shall not apply to those spot repairs of limited areas of asbestos as determined by the director or his or her designee through regulation to be of low risk exposure.

(2) "Abatement process" means the series of events leading to the abatement of a friable asbestos hazard. The process includes the inspection, identification, and ranking of the hazard, the drawing of abatement plans, the monitoring of the abatement, the eventual clean-up, and the issuance of a reoccupancy permit.

(3) "Action criteria" refers to the asbestos assessment factors detailed in the Decision Protocol, Appendix D, of The New Jersey Asbestos Policy Commission's Report to the Governor, March 1985, except that the criteria shall not include air sampling standards contained in that report.

(4) "Asbestiform materials" means those naturally occurring fibers of similar shape, size, strength, surface, and characteristics of asbestos fibers as are otherwise described in the publication entitled "Non-Occupational Health Risks of Asbestiform Fibers", Committee on Non-Occupational Health Risks of Asbestiform Fibers, Board on Toxicology and Health Hazards of the Commission on Life Science of the National Research Council; U.S. Environmental Protection Agency and National Academy of Sciences, National Academy Press, Washington, D.C. 1984, E.P.A. 68-01-4655.

(5) "Asbestos" means that unique group of naturally occurring minerals that separate into fibers of high tensile strength, resistant to heat, wear, and chemicals, described as the following types: chrysotile, amosite, crocidolite, tremolite, anthophyllite, and actinolite, and every product containing any of these minerals that have been chemically treated and/or altered which, after manufacture, are used for these products and end uses as insulation, textiles, paper, cement sheets, floor tile, wall covering, decorations, coating, sealants, cement pipe, and reinforced plastics and other compounds.

(6) "Asbestos containing material (ACM)" means any material or product which contains more than one percent (1%) asbestos.

(7) "Asbestos contractor" means any person or entity engaged in asbestos abatement as a business. Each employee of any entity directly engaged or intending to engage directly in abatement as a business shall be considered a contractor for the purposes of training and licensure requirements of this title.

(8) "Competent person" means a public or private employee designated, trained, and certified to conduct basic asbestos inspection and abatement process evaluation within the jurisdiction of the agency, municipality, or building(s) in which the person is employed.

(9) "Department" means the state department of health.

(10) "Director" means the director of health.

(11) "Friable" means that condition of crumbled, pulverized, powdered, crushed, or exposed asbestiform or asbestos fibers which are capable of being released into the air by hand pressure.

(12) "Friable asbestos material" means:

(i) Asbestos containing material (ACM) that, when dry, can be crumbled, pulverized or reduced to power by hand pressure; or

(ii) Non-friable ACM, including but not limited to regulated asbestos containing material (RACM) as defined by the U.S. Environmental Protection Agency pursuant to 40 CFR 61, Subpart M, that will be or has been subjected to sanding, grinding, cutting, and abrading; or by the forces expected to act on the ACM during renovation and/or demolition activities.

(13) "High priority group building" refers to those public or private buildings or portions of these that are child inhabited or child frequented structures and shall include, but not be limited to: public and parochial schools (grades pre-K to 12), day care centers, nurseries, acute or chronic children's hospitals or wardrooms of these as defined by the state building code use groups (I-2). Private residences used for these purposes and housing occupied by ten (10) children or less are excluded from this group.

(14) "Intermediate priority group building" refers to those public or private buildings or portions of these other than those in the high and low priority groups which are designated within the state building code use groups as follows: places of public assembly (group A); buildings occupied by adult inmates (group I-3), hospital patients (group I-2), or institutional care facility clients (group I-1); and auditoriums (group A). "Intermediate priority group buildings" also includes those buildings which are: colleges (ordinarily group B); banks (group B); and other business, industrial, educational, and mercantile buildings (groups B, E, F, H and M) including, but not limited to, hotels and motels (group R-1), multifamily dwellings (group R-2), and places of employment with more than ten (10) employees.

(15) "Low priority group building" refers to public or private buildings or portions of them not in the other groups which are infrequently used (group U), closed, abandoned, or scheduled for abandonment in the immediate future and those buildings which are private residences (groups R-3 and R-4).

(16) "Owner" means the person or entity having legal title to property and/or buildings; the term includes owners and consignees of asbestos material to be sold, installed, fabricated, or manufactured in Rhode Island. For purposes of publicly owned property only, the owner is defined as the chief executive officer of the state agency or municipal agency which owns, leases, or controls the use of the property.

(17) "Private building" refers to any structure open to the public which is not a public building, and includes but is not limited to: private schools, nurseries, colleges, hospitals, warehouses, banks, retail stores, automobile repair shops, and places of employment.

(18) "Private residence" refers to any building with either one or two (2) separate dwelling units used solely as a private domicile of a person or persons where those persons normally sleep, eat, and maintain living quarters and which is designated within the state building code use group R-4.

(19) "Public building" refers to any structure owned, managed, leased, furnished, or occupied by a state or municipal agency, commission, or public school.

(20) "Regulated asbestos containing material (RACM)" as defined by the U.S. Environmental Protection Agency pursuant to 40 CFR 61, Subpart M, means:

(i) Friable asbestos material;

(ii) Category I non-friable ACM (packings, gaskets, resilient floor covering, and asphalt roofing products) that has become friable;

(iii) Category I non-friable ACM that will be or has been subjected to sanding, grinding, cutting, or abrading; or

(iv) Category II non-friable ACM (excluding category I non-friable ACM) that has a high probability of becoming or has become crumbled, pulverized, or reduced to powder by the forces expected to act on the material in the course of demolition or renovation operations.

(21) "State building code" refers to chapter 27.3 of this title.

(22) "State inspector" means a person trained in industrial hygiene who is either a state employee or a designee of the health department whose duty, among others, is to conduct state asbestos inspections.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 1996, ch. 237, § 1.)



Chapter 23-24.5-3 - Purpose.

§ 23-24.5-3 Purpose.  The purpose of this chapter is to protect the public health and public interest by prohibiting, limiting, and regulating the use of and to require the abatement of asbestos and asbestiform materials that are a danger to the public health. The removal of asbestos and asbestiform materials that are a danger to the public health from all public buildings is declared to be the goal of the state of Rhode Island.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-4 - Legislative findings.

§ 23-24.5-4 Legislative findings.  The general assembly finds, upon the reports, hearings, and records of its legislative commission to study asbestos exposure, and of its own committees, and those of other states, and of the United States Environmental Protection Agency, that asbestos materials and asbestiform materials are hazardous substances in a friable condition, and that they are a danger to the public health, a respiratory hazard, a potential carcinogenic, and a known cause of lung cancer, mesothelioma, and asbestosis. It further finds that asbestos materials in buildings and products within the state in a friable condition are a potential health hazard and that there is no known minimal level of exposure to friable asbestos which will guarantee the full protection of the public health.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-5 - Asbestos exposure standards.

§ 23-24.5-5 Asbestos exposure standards.  (a) No owner of a structure with friable asbestos or with friable asbestiform materials or any person or entity owning or controlling asbestos or asbestiform products in a friable state shall allow any person to be exposed to asbestos or asbestiform materials in a friable condition when the exposed condition is a violation of a provision this chapter, of a regulation issued pursuant to the authority of this chapter, or of an abatement plan approved by the director.

(b) Prior to the effective date of an air exposure standard established by the director, the indoor non-occupational air exposure standard for asbestos exposure shall be 0.01 fibers longer than five (5) micro meters per cubic centimeter (f/cc) (or three hundred (300) nanograms per cubic meter) as measured by OSHA-NIOSH phase-contrast optical microscopic methods and calculated as an eight (8) hour time weighted average.

(c) The director is authorized to issue regulations for the following purposes:

(1) To limit the sale and use of asbestos and asbestiform materials which the director deems to be a potential danger to the public health;

(2) To establish indoor environmental non-occupational air exposure standards, stated as a given number of fibers per cubic centimeter (f/cc) and calculated as an eight (8) hour time weighted average;

(3) To establish asbestos inspection and evaluation criteria;

(4) To establish criteria including air monitoring useful in ranking the severity of the asbestos problem in a particular building in order to determine the need by the owner for the submission of an abatement plan to the director;

(5) To establish criteria for the submission of an abatement plan by the owner of a public building or a building in the high and intermediate priority groups;

(6) To establish public occupancy standards for buildings containing friable asbestos;

(7) To establish criteria for the registration, licensure, and certification of persons involved in asbestos abatement; and

(8) To develop educational material informing persons of asbestos hazards in their residences.

(d) In acting on issuing the regulations pursuant to subsection (c), the director shall take into consideration the following guidelines:

(1) The director shall give due consideration to uniform rules and definitions with those of other states and the United States without endangering the public health and without lessening standards established by this chapter;

(2) Except for their asbestos air exposure standards, the director shall give due consideration to the standards contained in the U.S. Environmental Protection Agency documents, Asbestos Containing Materials in School Buildings, a Guidance Document, Part 2 (Sawyer, R.M., Spooner, D.M.) and EPA Report no. 560/5-83-002, Guidance for Controlling Friable Asbestos Containing Materials in Buildings; and the New Jersey Asbestos Policy Commission's Report to the Governor, March 1985;

(3) The director shall seek to minimize the risk of possible injury or death from the use and/or sale of asbestos or asbestiform materials as that risk is weighted against commercial necessity and practicality in considering whether or not to ban or limit the future use and/or sale of these materials;

(4) Indoor environmental non-occupational air exposure standards established shall only allow human exposure to friable asbestos at a level lower than or equal to the standard established by this chapter.

(e) The director shall issue regulations regarding asbestos exposure and abatement.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 2001, ch. 86, § 9.)



Chapter 23-24.5-6 - Asbestos abatement plans.

§ 23-24.5-6 Asbestos abatement plans.  (a) The owner of any public or private building containing friable asbestos material in violation of this chapter, who shall within one hundred twenty (120) days of notice of the violation, file an abatement plan with the director shall be relieved of liability for the violation during the abatement process. For buildings in the high and immediate priority group found by the director or the director's agents to require abatement after inspection, the director shall notify in writing in the case of public buildings the appropriate public agency or elected, appointed, or employed official with jurisdiction over the building; or in the case of a private building the owner or manager of the building.

(b) That person or agency shall within one hundred twenty (120) days of the notice file an asbestos abatement plan with the director. This plan shall describe in detail the results of any asbestos detection tests performed, a blueprint of the structure involved and a program designed to:

(i) Monitor the physical conditions of asbestos containing materials,

(ii) Educate the building staff and occupants regarding the presence of asbestos,

(iii) Minimize the likelihood of fiber release, and

(iv) Minimize the potential of human exposure to asbestos.

(2) The plan should include a description of the remedies proposed, including but not limited to repair, enclosure or encapsulation, and/or removal, the process of selection and criteria for hiring licensed contractors, a time schedule for completion, disposal location, and the level of compliance with exposure and action criteria expected to be achieved.

(3) The requirement for filing an asbestos abatement plan with the director prior to the removal of any friable asbestos material shall be waived whenever a public building, private building, or residence has been ordered demolished by a municipal building official in accordance with § 23-27.3-125.5; provided that all friable asbestos material is removed from the building prior to demolition by a licensed asbestos contractor following an asbestos abatement plan previously approved by the director specifically for the demolition of unsafe structures. The director may require the filing of any documentation deemed necessary to insure that compliance with the act has been met.

(c) The director shall within ninety (90) days of submission of a plan either approve, amend, or reject the plan of abatement.

(d) The director shall issue regulations establishing criteria for the inspection of buildings, identification and evaluation of asbestos hazard, the ranking of asbestos abatement, and the development of abatement plans.

(e) The owner of any building failing to comply with an order of abatement issued by the director after hearing shall be fined by the director an amount not exceeding two thousand five hundred dollars ($2,500) a day and/or having the area in violation subject to closure. No fine shall apply if access to the area is limited to individuals designated as competent persons for the area or certified as consultants in accordance with rules or regulations promulgated pursuant to the authority conferred by this chapter.

(f) The director may assess fees for review of asbestos abatement plans submitted in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

(g) Any approval of an asbestos abatement plan issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section shall become invalid unless the work authorized by that approval shall have been commenced within six (6) months after its issuance; provided that, for cause, an extension of time for a period not exceeding ninety (90) days has not been granted. All extensions must be in writing and signed by the director or his or her designee. For the purposes of this section, any approval issued shall not be considered invalid if the suspension or abandonment is due to a court order prohibiting that work as authorized by that approval.

(h) Notwithstanding any approval issued by the director in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, all abatement activity performed in conjunction with an approved asbestos abatement plan must be in compliance with the most current revision of all applicable federal, state, and local regulations, unless that approval already requires compliance with a more restrictive standard.

(i) The director may revoke any approval issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section in the event that the granting of the approval was based upon statements which prove to be false or based on misrepresentation of fact. Any aggrieved party shall have the right to a hearing on this revocation. The request for a hearing shall be in writing and shall be made within ten (10) days of the decision.

(j) Except as otherwise provided in paragraph (b)(1)(iv), all renovation and/or demolition activities involving asbestos containing material (ACM) shall be assumed to produce friable ACM and shall require department approval of an asbestos abatement plan prior to undertaking this renovation and/or demolition activity.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 283, § 1; P.L. 1987, ch. 541, § 1; P.L. 1987, ch. 565, § 1; P.L. 1996, ch. 237, § 1; P.L. 2001, ch. 86, § 9.)



Chapter 23-24.5-7 - Health department inspections.

§ 23-24.5-7 Health department inspections.  (a) The director, or his or her designee, or any inspector employed by the department of health or the department of labor and training designated by the director of health is authorized to inspect at a reasonable time without prior notice as part of an overall plan of periodic inspection, or to respond to a complaint of the existence of friable asbestos material, any building, except private residences, in which a person may become exposed to friable asbestos or asbestiform material. Any person refusing entry to a designated public health inspector or obstructing an inspection ordered by the director shall be fined by the director a sum not exceeding two thousand five hundred dollars ($2,500) for each violation.

(b) State inspectors shall conduct inspections of the following types of buildings on an equal basis: public and private high priority buildings, initial inspections of public intermediate priority buildings, and inspections prompted by the complaint process.

(c) The director shall not be precluded from requiring abatement of a friable asbestos hazard in the event an air monitoring test does not establish that the indoor non-occupational air exposure standard has been exceeded.

(d) The director may assess fees for inspections conducted in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that the fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 1996, ch. 237, § 1; P.L. 2001, ch. 86, § 9.)



Chapter 23-24.5-8 - Posting and labeling.

§ 23-24.5-8 Posting and labeling.  (a) On any building accessible to the public where there is friable asbestos either in violation of the air sample exposure standard or action criteria standard as determined by the director or where there is demolition or repair of asbestos material taking place or abatement process underway a warning sign issued in conformance to standards issued by the director shall be posted at all entrances and conspicuous places.

(b) The director is further authorized to issue regulations requiring the posting of warnings in public buildings where there may be a public health danger of exposure to friable asbestos and for the marking of asbestos material in public buildings.

(c) The director shall file in the land evidence records of the city or town in which a nonconforming building is located a notice of violation of any structure that is not in compliance with an order of the director regarding asbestos abatement in the same manner as is provided for housing code violations in the general laws.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-9 - Building closing.

§ 23-24.5-9 Building closing.  (a) The director may close public access to any building or portion of a building in which the director after notice and hearing has found to contain friable asbestos in any condition or amount that there exists a public health danger.

(b) No portion of any building containing friable asbestos in quantities the director finds to be a danger to the public health shall be reoccupied until the director issues a re- occupancy permit. No re-occupancy permits for any high or intermediate priority building or portion of this building shall be issued by the director if air levels for asbestos and asbestiform materials are not below the air exposure standard.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-10 - Product sale or use.

§ 23-24.5-10 Product sale or use.  (a) The director may limit or ban the use or sale of an asbestos or asbestiform product after notice and hearing when that product is found to be a likely risk of or a potential cause of injury or death from the normal and intended use of the product.

(b) Any person or entity selling or manufacturing asbestos or asbestiform material shall be strictly liable for any injury, death, or damages related to the exposure to, or use of, these products.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-11 - Complaint process.

§ 23-24.5-11 Complaint process.  (a) An occupant of any building or the parent or guardian of any minor who is an occupant of a building or an employee working in a building or that employee's representative may request the director to undertake an inspection of that building for the purpose of detecting friable asbestos, of demanding enforcement of an abatement plan, and/or to request copies of inspections previously undertaken of any asbestos abatement plan related to the occupant's building by notifying the director in writing of the request by identifying the building location and address and by setting forth any reason for suspecting the existence of friable asbestos in the building.

(b) The director shall within forty-five (45) days of receipt of that request answer the request in writing setting forth the results of any inspection undertaken, the reason for not undertaking an inspection, or for either not abating or for abating the asbestos condition of the building.

(c) Any occupant not receiving an answer within forty-five (45) days or not satisfied with the response of the director may request an order for the relief requested through the Administrative Procedures Act, chapter 35 of title 42, from the department's hearing officer and appeal as an aggrieved party.

(d) The name of the complainant shall remain confidential.

(e) No public employee or beneficiary of public funds making a request or complaint to the director shall, as a result of a request or complaint, be subject to any retaliatory action, discriminatory act, job dismissal, suspension, or discipline by any person. Any employee or beneficiary subjected to this action shall be entitled to all the rights and remedies set forth in the Rhode Island Whistleblowers Act, chapter 50 of title 28.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 1989, ch. 542, § 54.)



Chapter 23-24.5-12 - Licensure of asbestos contractors.

§ 23-24.5-12 Licensure of asbestos contractors.  (a) No person or entity shall undertake an asbestos abatement project or dispose of friable asbestos materials in or from any building or demolition of any portion of a structure containing friable asbestos or asbestiform material unless the director has licensed that person or entity as qualified for those purposes. Any building owner who causes an asbestos abatement project or disposal of friable asbestos materials to be undertaken in violation of either this section or any rules or regulations promulgated pursuant to the authority conferred by this section shall also be subject to the enforcement provisions of this section.

(b) Notwithstanding any other law or regulation, no building permit or demolition permit involving asbestos abatement shall be issued by any municipal or state official unless the application for the permit includes a certified copy of an approved abatement plan and a certified copy of the license of the asbestos contractor who shall undertake the work.

(c) No asbestos abatement projects shall be undertaken unless the contractor involved is licensed by the director and its asbestos abatement plan is approved by the director.

(d) The director shall establish procedures and issue regulations for the licensure of asbestos contractors and their supervisors and for the training of the employers of asbestos employees. The director is authorized to establish procedures and regulations for the licensure of asbestos workers. The director may assess fees for asbestos worker licenses issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

(e) The director shall in establishing licensure criteria for asbestos contractors, consider the following factors:

(1) The contractor's experience,

(2) Financial qualifications to abate asbestos properly,

(3) A company's history of safe and proper abatement,

(4) A history of compliance with department regulations, and

(5) Proof of completion of training programs approved by the director.

(f) Each person licensed by the director shall be issued by the director a photograph identification card containing the license which that person must keep in his or her possession at each work site.

(g) The director may assess fees for asbestos contractor and site supervisory personnel licenses issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that such fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

(h) For cause and for violation of the regulations of the director, the director or his or her designee may suspend or revoke a license issued pursuant to this section.

(i) The director shall maintain a public list of licensed contractors and shall annually publish that list in a state newspaper of general circulation.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 1989, ch. 533, § 1; P.L. 1990, ch. 65, art. 48, § 1; P.L. 1996, ch. 237, § 1; P.L. 2001, ch. 86, § 9.)



Chapter 23-24.5-13 - Competent persons.

§ 23-24.5-13 Competent persons.  (a) The "owner" (or supervisor) of a publicly owned building or administrator of a group of public buildings or the owner of a private building, excluding a private residence, shall appoint from his or her employees sufficient persons competent in the basic aspects of asbestos inspection and abatement to fulfill the responsibilities of this section within an eighteen (18) month period.

(b) The "competent person" shall have, but not be limited to, the following responsibilities:

(1) To make periodic visual inspection of known asbestos containing areas;

(2) To review past maintenance records;

(3) To work with the department of health to ascertain and identify asbestos hazards;

(4) To maintain records of inspections;

(5) To join with the contractor in working up the specifications of abatement projects;

(6) To make periodic inspection of abatement procedures and have the right to call in a state inspector if, in the view of the competent person, any provision of this chapter is being violated;

(7) To alert building occupants and maintenance staff of ongoing abatement project; and

(8) To review outside contracting work if that work shall affect enclosed or encapsulated asbestos materials.

(c) Any parent of an occupant of a building or teacher representative may voluntarily become certified as a "competent person."

(d) This parent or teacher representative may accompany "competent persons" in their inspection and have full access to their records regarding asbestos.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1.)



Chapter 23-24.5-14 - Training, curricula, and certification.

§ 23-24.5-14 Training, curricula, and certification.  (a) The director shall establish procedures and regulations for the following procedures:

(i) For the certification of a competent person, of designated public maintenance employees, of designated teacher and parent representatives, of laboratories performing analysis of asbestos in air or building materials, and of private consultants or inspectors;

(ii) Establish standards and specifications for training courses based upon, but not limited to, those included in this chapter and to certify that training;

(iii) To train directly or by contract maintenance personnel or competent persons;

(iv) To certify and train designated public maintenance personnel and workers in the private sector, including but not limited to electricians, contractors, plumbers, in safe techniques of spot asbestos repair.

(2) Each trained and certified person shall be issued an "asbestos certified" photo identity card, and only those carded persons shall be permitted to do spot repairs on asbestos in the buildings of their jurisdiction. Any person certified for spot repair but not as an asbestos "contractor" shall not undertake any asbestos abatement project larger than the size limits of a spot repair as defined by the director and shall follow all safe work practices for spot repair work as required by the director. Those employees in violation of these provisions and/or their employer shall be subject to a fine of no more than five hundred dollars ($500) per violation.

(b) As a guideline for approval of a certified training program for asbestos contractors, the director shall give due consideration to a course of thirty-two (32) hours of instruction covering the following topics:

(1) The nature of asbestos hazards and a review of improper abatement procedures such as dry removal, lack of protective barriers, and poor respirator fit problems;

(2) The medical effects of asbestos exposure, the mechanics of human respiration, the nature of asbestos disease conditions, their diagnosis and evaluation, and medical asbestos surveillance methods in exposed populations;

(3) Federal and state asbestos regulations including OSHA and EPA regulations, Right-to-Know laws, and this chapter;

(4) Current protection standards, including the role of respirators, appropriate housekeeping procedures, appropriate hygiene, the synergism effects of asbestos with smoking, and the importance of decontamination procedures;

(5) The proper preparation of the work area including, but not limited to, the proper repair and removal abatement techniques, sealing and isolation methods in the work environment, the use of negative pressure air filtration barriers, the avoidance of power tools, the need for wetting down of asbestos materials, bagging and labeling of asbestos materials, proper waste storage, and removal of material;

(6) Identifying asbestos containing materials, study of decision protocol for evaluation and prioritizing of abatement, air sampling and other monitoring techniques, negative air pressure filtration system and high efficiency particulate air (HEPA) filter systems.

(c) The director may assess fees for certifications issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

(d) Notwithstanding the requirements contained in subsections (a) and (b) of this section, the director may also establish procedures or regulations for reciprocal recognition of training courses and/or certification programs for asbestos contractors, site supervisory personnel and/or asbestos abatement workers. The director may assess fees for reciprocal recognition of training courses and/or certification programs for asbestos contractors, site supervisory personnel and/or asbestos abatement workers issued in accordance with rules or regulations promulgated pursuant to the authority conferred by this section, provided that these fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 1989, ch. 533, § 1; P.L. 1996, ch. 237, § 1; P.L. 2001, ch. 86, § 9; P.L. 2003, ch. 59, § 2; P.L. 2003, ch. 72, § 2.)



Chapter 23-24.5-15 - Duties of physicians regarding asbestos related disease.

§ 23-24.5-15 Duties of physicians regarding asbestos related disease.  (a) Any physician or employee of a licensed medical facility making the diagnosis of mesothelioma, asbestosis, or any illness or death suspected as being due to asbestos exposure must be reported to the director of health within six (6) months of the diagnosis.

(b) The physician or licensed medical facility involved shall also inform the patient or patient's next-of-kin in a dated letter by certified mail return receipt requested of the suspected role of asbestos as it relates to the patient's condition.

(c) Notwithstanding any other law to the contrary, the statute of limitations for any personal injury or property damage relating to asbestos or asbestiform materials for any cause of action now pending or which may be pending in the future shall not begin to run until notice to the patient or the patient's next-of-kin is filed as set forth in subsection (b), or in the case of pending matters when a physician in writing had notified the patient or next-of-kin.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-16 - Delegation of authority.

§ 23-24.5-16 Delegation of authority.  Except for the provisions of this chapter relating to rule making, penalties, standards, and appeals, the director may after filing notice with the secretary of state delegate to another state agency any of the chapter's administrative duties, including, but not limited to, inspection, testing, and building permit responsibilities, if the director finds that the delegation would provide for a more effective and efficient administration of the provisions of this chapter. Notwithstanding any other law, pursuant to this delegation the director may allocate money appropriated to the department of health to the delegate agency for the purpose of funding the delegation.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-17 - Compliance procedures.

§ 23-24.5-17 Compliance procedures.  Except as provided in this chapter, the inspection, enforcement, and penalties for violations of the provisions of this chapter shall be in accordance with the provisions and procedures set forth in §§ 23-1-19  23-1-25.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-18 - Hazardous substance.

§ 23-24.5-18 Hazardous substance.  Except as provided in this chapter, asbestos is declared to be a hazardous substance subject to the provisions and limitations of chapter 24 of this title.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-19 - Asbestos abatement fund.

§ 23-24.5-19 Asbestos abatement fund.  (a) There is established within the department of administration an asbestos and dangerous product abatement fund. The purpose of this fund shall be:

(1) To provide funds for the purchase or lease of testing and removal equipment by the department;

(2) To provide grants and low interest loans to qualified persons and entities for the implementation of asbestos abatement plans and abatement of other products found to be a danger to the public health by the director; and

(3) To reimburse the department of health for the training of competent persons, public maintenance personnel, and teacher and parent representatives.

(b) The director of administration or his or her designee may provide grants on the following terms and conditions:

(1) The director of health has found that the asbestos condition which is the subject matter of the grant involves a potential danger to the public health and that the disbursal of loans and grants is in accord with a ranking of buildings provided by the director of health with more dangerous hazards ranked first;

(2) The recipient of the grant is either a nonprofit or a public agency in a high priority group or a public agency in the intermediate group;

(3) No more than eighty percent (80%) of the costs of the abatement plan will be paid for by a grant;

(4) Only licensed or registered contractors shall be utilized. Contractors shall have been selected by bid procedures approved by the director of administration or his or her designee, and the rates of pay and costs of materials utilized by the contractor shall not exceed amounts and rates set by the director of administration;

(5) The recipient of the grant or loan shall assign to the director of administration all right, title, and interest to any claim related to asbestos at that site and authorize the director of administration as attorney-in-fact to litigate and bring any cause of action for the recovery of the costs of abatement that may lie against any other person or entity responsible for the creation of the problem being abated; and

(6) Any rules, criteria, formulas, or methodologies used in the computation of the amounts or percentages of assistance for which any schools (grades pre-kindergarten to twelve (12)) are eligible under this chapter shall be applied uniformly to, and without distinction between or among, all public, private, and parochial schools (grades pre-kindergarten to twelve (12)) located within the geographic boundaries of the same school district.

(c) The director of administration may provide loans at an annual interest rate not to exceed six percent (6%) to any person or entity, including local agencies, state agencies, and nonprofit agencies owning structures in the high or public intermediate priority groups on the conditions set forth in subsection (b) except that the loan may be for one hundred percent (100%) of its cost and on the further condition that adequate security for the repayment of the loan is provided and that the term of repayment does not exceed twenty (20) years.

(d) With the approval of the governor, the director of administration may contract with another public agency or with any licensed financial institution to administer grants and loans provided by this section. For its service, the financial institution or public agency may charge the borrower an administration fee not to exceed an additional one-half percent ( 1/2%) of the grant or loan amount.

(e) Not more than one million dollars ($1,000,000) of the proceeds of the bonds authorized in § 23-24.5-20 shall be utilized for hazardous substances other than asbestos.

(f) Not less than two hundred fifty thousand dollars ($250,000) shall be used for outreach programs and educational materials to provide information to the public on the state's asbestos abatement program.

(g) The director of administration is authorized to issue any rules and regulations as are necessary to implement this section.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 552, § 1.)



Chapter 23-24.5-20 - Bonds authorized.

§ 23-24.5-20 Bonds authorized.  (a) The general treasurer is authorized and empowered with the approval of the governor and in accordance with the provisions of this chapter to issue from time to time bonds in the name and behalf of the state and in any amounts as may be specified by the governor in an aggregate principal amount not to exceed twenty million dollars ($20,000,000) for the purposes of being deposited in the account of the department of administration as set forth in § 23-24.5-19, known as the asbestos and dangerous products abatement fund. The bonds shall be in denominations of one thousand dollars ($1,000) each or multiples of that amount and shall be payable in any coin or currency of the United States which, at the time of payment, shall be legal tender for public or private debts. The bonds shall bear any date or dates, mature at any time or times not exceeding twenty (20) years from their date of issue, bear interest payable semiannually at any rate or different varying rates, be payable at any time or times, at any place or places, be subject to any terms of recall or redemption, with or without premium, and be in any form with or without interest coupons attached carrying any registration, conversion, re -conversion, transfer, debt requirements, acceleration, and other provisions as may be fixed by the general treasurer, with the approval of the governor, upon each issue of the bonds at the time of each issue.

(b) Whenever the governor shall approve the issuance of those bonds he or she shall certify that approval to the secretary of state; the general treasurer shall countersign the bonds and affix the seal of the state. The approval of the governor shall be endorsed on each approved bond with a facsimile of his or her signature.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-21 - Advances from general fund.

§ 23-24.5-21 Advances from general fund.  The general treasurer is authorized from time to time with the approval of the governor in the anticipation of the issue of notes or bonds under the authority of this chapter to advance to the fund money to be used for the purposes specified in this chapter.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1986, ch. 351, § 1.)



Chapter 23-24.5-22 - Interpretation and severability.

§ 23-24.5-22 Interpretation and severability.  The provisions of this chapter shall be liberally construed and shall be held to be in addition to, and not in substitution for a limitation of, the provisions of any other law. If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid the remainder of the chapter and the application of these provisions to any other person or circumstances shall not be affected by this invalidity.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-23 - Asbestos advisory board.

§ 23-24.5-23 Asbestos advisory board.  (a) There is established an asbestos advisory board consisting of eleven (11) members within the department of health.

(b) The purpose of the board shall be as follows:

(1) To monitor the implementation of this chapter, to ensure that the records of all departments and agencies of state government relating to the asbestos abatement program shall be made accessible to the chairperson of the asbestos advisory board upon request, providing that the board has directed the chairperson by a vote of the board as a whole;

(2) To report on or before March 1 of each year to the speaker of the house and the president of the senate of any legislative changes required in this chapter;

(3) To advise the director on the desirability of proposed regulations.

(c) The members of the board shall be electors and shall be appointed as follows:

(1) There shall be three (3) ex officio members: the director of health, the director of administration, and the commissioner of elementary and secondary education or their designees;

(2) There shall be three (3) public representatives, two (2) to be appointed by the speaker and one by the president of the senate, and there shall be five (5) members appointed by the governor, one of whom shall be a physician familiar with asbestos problems, one of whom shall be a qualified environmental health expert, and one of whom shall be an architect or engineer familiar with asbestos problems, one of whom shall be an asbestos contractor, and one of whom shall be a lawyer.

(d) The term of office of each member shall be for a period of three (3) years except that in the case of the initial appointments of public and professional members, one by the speaker and one by the governor shall be for two (2) years and one by the speaker and three (3) by the governor shall be for one year. Each member shall serve until a successor is appointed or designated. In the month of August of each year, the members shall elect from among their members, a chairperson, vice chairperson and secretary. Any member absent for three (3) or more consecutive meetings shall be considered as having vacated the office. Six (6) members shall be considered a quorum, and the board may fulfill any of its duties by a subcommittee of four (4) members present.

(e) The board may engage any experts and secretarial staff as necessary at a rate of pay approved by the unclassified pay board.

(f) The director shall provide any meeting and hearing rooms as the board may require.

History of Section.
(P.L. 1985, ch. 366, § 1; P.L. 1987, ch. 541, § 1; P.L. 2001, ch. 86, § 9; P.L. 2001, ch. 180, § 50.)



Chapter 23-24.5-24 - Exemptions.

§ 23-24.5-24 Exemptions.  Notwithstanding any other law, any and all certification fees charged and costs incurred pursuant to the provisions of this chapter shall not be subject to reimbursement to any municipality by operation of any mandate of this chapter.

History of Section.
(P.L. 1985, ch. 366, § 1.)



Chapter 23-24.5-25 - Misrepresentation of asbestos licensure or certification.

§ 23-24.5-25 Misrepresentation of asbestos licensure or certification.  (a) No person or entity shall make oral or written representations of licensure as an asbestos contractor or asbestos abatement site supervisor or asbestos abatement worker unless they possess a currently valid license for the activity which has been issued by the director pursuant to either § 23-24.5-12 or any rules or regulations promulgated pursuant to the authority conferred by this chapter.

(b) No person or entity shall make oral or written representation of certification as an asbestos analytical laboratory, asbestos consultant or asbestos abatement project monitor unless they possess a currently valid certificate for the activity which has been issued by the director pursuant to either §§ 23-24.5-6(j) or 23-24.5-14(a) or any rules or regulations promulgated pursuant to the authority conferred by this chapter.

(c) No person or entity certified pursuant to either §§ 23-24.5-6(j) or 23-24.5-14(a) or any rules or regulations promulgated pursuant to the authority conferred by this chapter shall make oral or written representations of certification to perform any service which is not specifically identified on their currently valid certificate.

History of Section.
(P.L. 1996, ch. 237, § 2.)



Chapter 23-24.5-26 - Penalties.

§ 23-24.5-26 Penalties.  (a) Except as specified in this chapter, any person or entity acting in violation of either this chapter or any rules or regulations promulgated pursuant to the authority conferred by this chapter shall be fined by the director in an amount not to exceed twenty-five thousand dollars ($25,000) for each violation provided that fines are not imposed until the director has afforded that person or entity an opportunity for a hearing on the matter. Each day during which any portion of a violation continues shall constitute a separate offense.

History of Section.
(P.L. 1996, ch. 237, § 2.)






Chapter 23-24.6 - Lead Poisoning Prevention Act

Chapter 23-24.6-1 - Short title.

§ 23-24.6-1 Short title.  This chapter may be cited as the "Lead Poisoning Prevention Act".

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-2 - Legislative findings.

§ 23-24.6-2 Legislative findings.  The general assembly finds, upon the report of the environmental lead task force and the reports, hearings, and records of its own committees and of federal agencies including the environmental protection agency and centers for disease control, that:

(1) Environmental exposures to even low levels of lead increase a child's risks of developing permanent learning disabilities, reduced concentration and attentiveness and behavior problems, problems which may persist and adversely affect the child's chances for success in school and life.

(2) Childhood lead poisoning is caused by environmental exposure to lead. The most significant sources of environmental lead are lead based paint in older housing and house dust and soil contaminated by this paint.

(3) Childhood lead poisoning is completely preventable.

(4) Rhode Island does not currently have a comprehensive strategy in place for preventing childhood lead poisoning. As a result, tens of thousands of Rhode Island's children are poisoned by lead at levels believed to be harmful with most of these poisoned children going undiagnosed and untreated.

(5) Childhood lead poisoning is dangerous to the public health, safety, and general welfare of the people and necessitates excessive and disproportionate expenditure of public funds for health care and special education, causing a drain upon public revenue.

(6) The enactment and enforcement of this chapter is essential to the public interest. It is intended that the provisions of this chapter be liberally construed to effectuate its purposes.

(7) The magnitude of the childhood lead poisoning in Rhode Island's older homes and urban areas is a result of approved use of lead based materials over an extended period in public buildings and systems and private housing that a comprehensive approach is necessary to alleviate the cause, identify and treat the children, rehabilitate the affected housing where young children reside, and dispose of the hazardous material. Rhode Island presently does not have the public or the private resources to handle the total problem, requiring prioritizing on a need basis.

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-3 - Declaration of purposes.

§ 23-24.6-3 Declaration of purposes.  The purposes of this chapter are: (1) to protect the public health and public interest by establishing a comprehensive program to reduce exposure to environmental lead and prevent childhood lead poisoning, the most severe environmental health problem in Rhode Island; and (2) to establish rigorous, systematic enforcement of requirements for the reduction of lead hazards in properties where children have been lead poisoned; and (3) to define the role of the department of health as the lead state agency charged with: (i) defining lead poisoning, (ii) establishing programs for screening persons, especially children under the age of six (6) years, who are at risk of lead poisoning, (iii) setting standards for eliminating and reducing lead hazards in buildings and premises, including dwellings where a child under the age of six (6) years who has been lead poisoned resides, (iv) providing information to the public and segments thereof about the risks of lead poisoning, and (v) initiating enforcement actions against persons who violate the provisions of this chapter or regulations promulgated pursuant to this chapter. The goal of this chapter is to reduce the incidence of childhood lead poisoning in Rhode Island to the greatest extent feasible.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-4 - Definitions.

§ 23-24.6-4 Definitions.  For the purposes of this chapter:

(1) "Childhood lead poisoning" means a confirmed venous blood lead level, measured in micrograms of lead per deciliter of whole blood, established by rule by the Rhode Island department of health based on the best available information about the effects of elevated blood lead levels.

(2) "Comprehensive environmental lead inspection" means the inspection of any structure or premises for the presence of lead in various media and includes sampling as may be necessary or expedient in order to determine compliance in the structure or premises with standards for being lead safe or lead free.

(3) "Department" means the state department of health.

(4) "Director" means the director of health.

(5) "Dwelling" means any enclosed space which is wholly or partly used or intended to be used for living or sleeping by human occupants.

(6) "Dwelling unit" means any room or group of rooms located within a dwelling and forming a single habitable unit with facilities which are used or intended to be used for living, sleeping, cooking, and eating.

(7) "Environment intervention blood lead level" means a confirmed concentration, in a person under six (6) years of age, of lead in whole blood of greater than or equal to twenty (20) micrograms per deciliter for a single test or for fifteen (15) to nineteen (19) micrograms per deciliter for two (2) tests taken at least three (3) months apart or as defined by the department consistent with regulations adopted by the U.S. Department of Housing and Urban Development.

(8) "Environmental lead hazard reduction" means activities undertaken by or on behalf of a property owner in order to achieve lead free or lead safe status pursuant to the requirements of this chapter.

(9) "Inspection" means the inspection, other than a comprehensive environmental lead inspection, of any structure or premises undertaken to determine compliance with the requirements of this chapter or with orders issued pursuant to this chapter.

(10) "Insurer" means every medical service corporation, hospital service corporation, health maintenance organization, or other insurance company offering and/or insuring health services; the term includes any entity defined as an insurer under § 42-62-4.

(11) "Lead contractor" means any person or entity engaged in lead hazard reduction as a business and includes consultants who design, perform, oversee, or evaluate lead hazard reduction projects undertaken pursuant to the requirements of this chapter.

(12) "Lead exposure hazard" means a condition that presents a clear and significant health risk to occupants of the dwelling, dwelling unit, or premises, particularly where there are children under the age of six (6) years.

(13) "Lead free" means that a dwelling, dwelling unit, or premises either contains no lead or contains lead in amounts less than the maximum acceptable environmental lead levels established by department of health regulations.

(14) "Lead hazard reduction" means any action or actions designed to reduce exposure to toxic levels of lead which impose an unacceptable risk of exposure in any dwelling or dwelling unit, where a child under the age of six (6) years, with environmental intervention blood lead level or greater resides, or on any premises and may include, but is not limited to: repair, enclosure, encapsulation, or removal of lead based paint and/or lead contaminated dust, soil or drinking water; relocation of occupants; and cleanup measures or ongoing maintenance measures, which may include activities and/or measures that do not present an undue risk to children under age six (6) and can be performed by, or on behalf of, the property owner, without the person performing such activities being licensed or certified.

(15) "Lead safe" means that a dwelling, dwelling unit, or premises has undergone sufficient lead hazard reduction to ensure that no significant environmental lead hazard is present and includes but is not limited to covering and encapsulation.

(16) "Occupant" means any person who legally resides in, or regularly uses, a dwelling, dwelling unit, or structure; provided, however, that a guest of any age shall not be considered an occupant for the purposes of this chapter.

(17) "Owner" means any person who, alone or jointly or severally with others:

(i) Shall have legal title to any dwelling or dwelling unit with or without accompanying actual possession of it, or

(ii) Shall have charge, care, or control of any dwelling or dwelling unit as owner or agent of the owner, or an executor, administrator, trustee, or guardian of the estate of the owner. Any person representing the actual owner shall be bound to comply with the provisions of this chapter and with rules and regulations adopted pursuant to this chapter to the same extent as if that person were the owner. An agent of the owner excludes real estate and property management functions where the agent is only responsible for the property management and does not have authority to fund capital and/or major property rehabilitation on behalf of the owner.

(iii) For purposes of publicly owned property only, the owner shall be defined to be the chief executive officer of the municipal or state agency which owns, leases, or controls the use of the property.

(18) "Person" means any individual, firm, corporation, association, or partnership and includes municipal and state agencies.

(19) "Premises" means a platted lot or part thereof or unplatted lot or parcel of land, or plot of land, occupied by a dwelling or structure and includes any building, accessory structure, or other structure thereon which is or will be frequently used by children under the age of six (6) years.

(20) "Program" means the comprehensive environmental lead program established by this chapter.

(21) "State inspector" means the director, his or her designee, or any inspector employed by the department of health who is authorized by the director to conduct comprehensive environmental lead inspections and/or other inspections for the department.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2; P.L. 2005, ch. 142, § 1; P.L. 2005, ch. 143, § 1.)



Chapter 23-24.6-5 - Environmental lead program.

§ 23-24.6-5 Environmental lead program.  (a) There is established within the department of health an environmental lead program which shall be responsible for creating a coordinated and comprehensive program for lead poisoning prevention, including screening and detection, education, lead hazard reduction, and enforcement. The program shall exercise any and all authorities of the department which may be necessary and appropriate, including but not limited to promulgating and enforcing regulations, which regulations shall set forth a general framework for actions to be taken in response to childhood lead poisoning at different blood lead levels.

(b) The department shall develop an educational program regarding environmental lead exposures and lead poisoning.

(c) The department shall promulgate regulations for acceptable environmental lead levels in dwellings, where a child under the age of six (6) years with environmental intervention blood lead level or greater resides, and in buildings or properties frequently used by children under the age of six (6) years, including standards for lead on painted surfaces and surface coatings, drinking water, household dusts, and soil.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-6 - Interagency coordinating council on environmental lead.

§ 23-24.6-6 Interagency coordinating council on environmental lead.  (a) There is established an interagency coordinating council on environmental lead within the department of health consisting of six (6) members.

(b) The purpose of the council shall be as follows:

(1) To coordinate the activities of its member agencies with respect to: (i) environmental lead policy; (ii) the development of educational materials; (iii) drafting regulations which have as their purpose reducing or preventing lead poisoning; and (iv) enforcement of laws, regulations, and ordinances pertaining to lead poisoning and lead poisoning prevention.

(2) To recommend the adoption of policies with regard to the detection and elimination of the hazards to the public posed by exposure to lead in the environment;

(3) To recommend the adoption of policies with regard to the screening and treatment of individuals suffering from elevated exposures to environmental lead; and

(4) To report on or before March 1 of each year to the governor, speaker of the house and the president of the senate on both the progress of the comprehensive environmental lead program and recommendations for any needed changes in legislation, which report shall at a minimum: (i) provide by city and town, the incidence and levels of lead poisoning; (ii) describe educational programs; (iii) summarize regulations adopted pursuant to the provisions of this chapter and chapter 128.1 of title 42, and state the number of enforcement actions pursuant to this chapter initiated, the number completed or closed due to successful remediation of lead hazards, the number completed or closed for other reasons (which reasons shall be explained), and the number that remain open (including information on how long such actions have been open and the reasons they have not been completed).

(c) The members of the council shall be as follows:

(1) There shall be five (5) ex officio members: the director, the director of environmental management, the director of human services, the attorney general, and the executive director of the housing resources commission or their designees.

(2) There shall be one local government official, who shall have knowledge of lead hazard reduction programs at the local level, appointed by the president of the Rhode Island League of Cities and Towns.

(3) [Deleted by P.L. 2002, ch. 187, § 2 and by P.L. 2002, ch. 188, § 2.]

(d) The members shall elect from among their members a chairperson, a vice chairperson, and secretary.

(e) The council shall meet at the call of the chairperson, but not less than quarterly. The director shall provide any meeting and hearing rooms and secretarial staff that the council may require.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 180, § 51; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-7 - Screening by health care providers.

§ 23-24.6-7 Screening by health care providers.  (a) The department shall promulgate regulations establishing the means by which and the intervals at which children under six (6) years of age shall be screened for lead poisoning. The department is also authorized to require screening for lead poisoning in other high risk groups.

(b) Each physician registered or licensed by Rhode Island or any agency of Rhode Island shall screen children under six (6) years of age for lead poisoning at the intervals and using the methods specified in the regulations adopted pursuant to subsection (a). Each licensed, registered or approved health care facility serving children under six (6) years of age, including but not limited to hospitals, clinics, and health maintenance organizations, shall take appropriate steps to ensure that their patients receive screening for lead poisoning at the intervals and using the methods specified in these regulations.

(c) All health care programs funded in whole or in part with state money and having child health components shall include, require, and/or provide for screening children under six (6) years of age for lead poisoning at the intervals and using the methods specified in the regulations promulgated under this section.

(d) The provisions of this section shall not apply if the parents of the child object to the child undergoing blood lead screening on the grounds that the screening conflicts with their religious tenets and practices.

(e) All blood samples taken by physicians or other health care providers licensed in Rhode Island or by licensed, registered, or approved health care facilities in Rhode Island from children under the age of six (6) years for the purpose of screening for blood lead level shall be sent to the state laboratory in the department of health for laboratory analysis.

(f) The department shall, at least annually, analyze and summarize all of the lead screening information provided by physicians, health care facilities, and laboratories and provide this information to all other local and state agencies involved with case management and lead hazard reduction. An analysis and summary of the data shall also be made available, at least annually, to the health care community, to the general assembly, and the general public in a format that is easily understandable to non-technical readers.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-8 - Screening prior to child care or school enrollment.

§ 23-24.6-8 Screening prior to child care or school enrollment.  (a) Each child care provider licensed, certified, or approved by any Rhode Island state agency shall obtain from a parent or guardian of each child in care under the age of six (6) years, but not less than nine (9) months of age, evidence that the child has been screened for lead poisoning or a certificate signed by the parent or guardian stating that blood testing is contrary to that person's beliefs.

(b) Each public and private nursery school and kindergarten shall, prior to initial enrollment of a child, obtain from a parent or guardian of the child evidence that the child has been screened for lead poisoning according to guidelines established under § 23-24.6-7, or a certificate signed by the parent or guardian stating that blood testing is contrary to that person's beliefs.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-9 - Reimbursement by third party payers.

§ 23-24.6-9 Reimbursement by third party payers.  Screening for lead poisoning and lead screening related services for children under six (6) years of age as required by department regulations and diagnostic evaluations for lead poisoning for children under six (6) years of age, including but not limited to confirmatory blood lead testing, shall be a covered health benefit and be reimbursable under any general or blanket policy of accident or health insurance offered by an insurer except for supplemental policies which only provide coverage for specific diseases, hospital indemnity Medicare supplements, or other supplemental policies. The department of human services shall pay for the lead screening and lead screening related and diagnostic evaluation services where the patient is eligible for medical assistance under the provisions of chapter 8 of title 40. The department of health shall pay for the lead screening and lead screening related and diagnostic evaluation services where the patient is not covered by any health insurance. All companies which are self insured for health care services will be encouraged by the department to participate as other insurers.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-10 - Lead screening restricted receipt account.

§ 23-24.6-10 Lead screening restricted receipt account.  The director shall establish procedures for lead screening, laboratory testing, and reimbursement. The state laboratory services shall be billed to and reimbursed by insurers. Fees shall be set based upon the rates paid by the insurers to private laboratories for blood lead analysis. All reimbursement fees paid to the department shall be deposited into the general fund. General revenue appropriations for the lead screening program shall be used for:

(1) Administration of the comprehensive environmental lead program, including performance of environmental lead inspections by state inspectors for enforcement purposes, and development, administration, and coordination of a comprehensive educational program on environmental lead exposures and lead poisoning;

(2) Provision of comprehensive environmental lead inspections and technical assistance on appropriate environmental lead hazard reduction to families of significantly lead poisoned Rhode Island children and to families of uninsured and underinsured lead poisoned Rhode Island children on a priority basis by blood lead level; regulations clearly identifying the blood lead level corresponding to significant lead poisoning and the mechanism for prioritizing by blood lead level shall be promulgated;

(3) Provision of comprehensive environmental lead inspections and technical assistance on appropriate environmental lead hazard reduction to preschools, day care facilities, nursery schools, public and private elementary schools, and foster homes and shelters serving children under the age of six (6) years;

(4) Provision of funds to the department of environmental management for enforcement of fugitive dust regulations designed to reduce or eliminate the hazards caused by removal of leaded paint from the exterior of structures;

(5) Administration of a childhood blood lead testing program by the department's division of laboratories, including processing, analyzing, and reporting childhood blood lead samples;

(6) Provision of the necessary blood lead screening and follow up blood lead testing for uninsured and underinsured preschool children in Rhode Island; and

(7) Development of a data management system which can be used to track cases of lead poisoning to ensure that they receive timely and appropriate medical treatment, to monitor homes for environmental lead inspections and lead hazard reduction, and to investigate the extent of childhood lead poisoning in Rhode Island.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 1995, ch. 370, art. 40, § 70; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-11 - Reporting of cases of lead poisoning.

§ 23-24.6-11 Reporting of cases of lead poisoning.  Any physician registered or licensed by Rhode Island or any agency of Rhode Island or any employee of a licensed, registered, or approved health care facility making the diagnosis of childhood lead poisoning shall report that diagnosis to the director within ten (10) business days of the diagnosis.

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-12 - Comprehensive environmental lead inspections.

§ 23-24.6-12 Comprehensive environmental lead inspections.  The department shall develop and promulgate regulations for:

(1) Conducting comprehensive environmental lead inspections, which regulations shall, at a minimum, include procedures for:

(i) Inspecting, testing, and/or sampling of drinking water, household dust, painted surfaces, soil, and/or other appropriate fixed surfaces that may contain lead;

(ii) Notification of owners, occupants, and mortgagees and lienholders and/or the posting of warnings when unacceptable environmental lead levels are identified during an inspection; and

(iii) Notifying the department of the results of inspections;

(2) For other inspections necessary to accomplish the purposes of this chapter; and

(3) Collection of environmental media samples, including, but not limited to, dust, soil, paint, pewter, pottery, and water, and field analysis of their lead content.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2; P.L. 2003, ch. 59, § 3; P.L. 2003, ch. 72, § 3.)



Chapter 23-24.6-13 - State inspectors.

§ 23-24.6-13 State inspectors.  (a) The director, or his or her designee, or any state inspector is authorized to inspect during business hours, or by appointment at another time agreed to by the inspector and the owner, occupant, or other person in charge of a dwelling, dwelling unit, or premises:

(1) Any dwelling, dwelling unit, or premises for the purpose of conducting a comprehensive environmental lead inspection, or other inspection, as part of the treatment and follow up for a child identified as being lead poisoned;

(2) Any structure or premises that is used as a preschool, day care facility, nursery school, public or private elementary school or schoolyard, public playground, or foster home or shelter serving children under the age of six (6) years for the purpose of conducting a comprehensive environmental lead inspection, or other inspection;

(3) Any dwelling, dwelling unit, or premises for the purpose of conducting a comprehensive environmental lead inspection, or other inspection, in response to any complaint to the department by an occupant or the parent or guardian of any minor who is an occupant renting or leasing the dwelling, dwelling unit, or premises of the existence of a lead exposure hazard for a child under the age of six (6) years residing in that dwelling, dwelling unit, or premises; or

(4) Any dwelling, dwelling unit, structure, or premises identified in subsection (a)(1), (2), or (3) of this section which is undergoing a lead hazard reduction or a regulated renovation or rehabilitation at a reasonable time, without prior notice, as part of an enforcement inspection.

(b) The owner, occupant, or other person in charge of a dwelling, dwelling unit, or premises shall, upon presentation of proper identification by the state inspector, for the limited purpose of inspection for lead, grant the inspector entry and free access to every part of the dwelling, dwelling unit, or premises where lead may pose a hazard to the health and safety of children under the age of six (6) years. If any owner, occupant, or other person in charge of a dwelling, dwelling unit, or premises fails or refuses to permit this access and entry to the structure or premises under his or her control or any part of it, the state inspector may, upon a showing that probable cause exists for the inspection and for the issuance of a court order directing compliance with the inspection requirements of this section, petition and obtain an order from a court of competent jurisdiction. Any person refusing to comply with an order issued pursuant to this section shall be subject to any penalties as may be authorized by law for violation of a court order.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-14 - Inspection of child care facilities.

§ 23-24.6-14 Inspection of child care facilities.  (a) The director shall promulgate regulations requiring that as a condition of licensure all preschools, day care facilities, nursery schools, public and private elementary schools and schoolyards, public playgrounds, and shelters and foster homes serving children under the age of six (6) years in Rhode Island:

(1) Receive comprehensive environmental lead inspections at specified intervals; and

(2) Demonstrate that they are either lead free or lead safe.

(b) The director, shall, using state inspectors, conduct comprehensive environmental lead inspections for all these facilities at the specified intervals.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-15 - Inspections of rental property.

§ 23-24.6-15 Inspections of rental property.  (a) The director shall, in conjunction with the housing resources commission, promulgate regulations permitting state inspectors to conduct such lead inspections as may be appropriate in response to any complaint to the department or the housing resources commission, by an occupant or the parent or guardian of any child under the age of six (6) years who is an occupant renting or leasing a dwelling, dwelling unit, or premises of the existence of a lead exposure hazard for a child under the age of six (6) years in that dwelling, dwelling unit, or premises. These regulations will allow for response to the complaints to be prioritized based upon the age of the structure and the nature and degree of hazard present.

(b) Whenever a comprehensive environmental lead inspection has been performed either pursuant to a complaint or otherwise, the owner and/or any real estate agent or property manager involved in renting or leasing the dwelling, dwelling unit, or premises shall provide the results of the inspection to occupants pursuant to regulations promulgated by the department, as follows:

(1) Those persons occupying the dwelling, dwelling unit, or premises at the time the inspection is performed shall be notified of the results within five (5) business days after the owner receives the results;

(2) All persons who are prospective occupants shall be notified of the inspection results if a significant lead hazard exists, before any lease is signed or before occupancy begins in cases where no lease is signed;

(3) This notice provision terminates with the performance of the necessary lead reduction actions required to reach at least the "lead safe" level. The department shall provide the owner with a certification of lead reduction for the dwelling.

(c) Failure to provide inspection results and/or educational materials pursuant to this chapter shall subject the lessor or his or her agent to a civil penalty of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each violation.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 1994, ch. 389, § 3; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-16 - Notice prior to residential property transfer.

§ 23-24.6-16 Notice prior to residential property transfer.  (a) The department shall issue regulations for the disclosure of lead exposure hazards and potential lead exposure hazards in a residential dwelling, dwelling unit, or premise that is offered for sale or lease. These regulations, at the minimum, shall incorporate the requirements of § 1018 of the federal Residential Lead-Based Paint Hazard Reduction Act of 1992 (PL 102-550), 42 U.S.C. § 4852d, shall not be inconsistent with the requirements for lead hazard mitigation established pursuant to the provisions of chapter 128.1 of title 42, and shall additionally require an owner of a residential dwelling, dwelling unit, or premise offered for sale or lease to provide copies of any outstanding notice of violation and of results of any lead inspection performed in the dwelling, dwelling unit, or premise and copies of educational materials developed by the department, including information about the requirements of this section and programs that provide financial assistance for comprehensive environmental lead inspections or lead hazard reduction.

(b) The department shall prepare written materials concerning environmental lead exposures and lead hazards which shall be made available to real estate brokers and agents. The materials shall also be made available to the general public by the department.

(c) The duties required under this section are not exclusive and do not replace or alter any duty imposed upon the owner to perform lead hazard reduction as required by this chapter.

(d) In no instance shall the receipt of the disclosures required by this section operate as or be construed as a bar to relief or in any manner be used as an affirmative defense for an owner, operator, or real estate agent in any statutory or common law action.

(e) The department shall establish and maintain a registry of real estate for which a comprehensive environmental lead inspection has been performed. The registry shall be cross-indexed by the owners' name, street address, as well as the assessor's lot and plat number for the applicable city or town.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 1992, ch. 425, § 6; P.L. 1994, ch. 389, § 1; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-17 - Lead hazard reduction.

§ 23-24.6-17 Lead hazard reduction.  (a) The director shall promulgate lead hazard reduction regulations. These regulations shall:

(1) Specify the circumstances under which owners of dwellings, dwelling units, or premises must undertake lead hazard reduction in order to remedy conditions that present a clear and significant health risk to occupants of the dwelling, dwelling unit, or premises;

(2) Define lead hazard reduction with respect to both the sources of lead that must be treated and acceptable and unacceptable treatment methods;

(3) Require owners to make all reasonable efforts to ensure that occupants are not present during the lead hazard reduction; variances may be granted according to regulations; provided, that the owners are not responsible for providing alternative housing. If the occupants refuse to vacate the premises after all reasonable efforts by the owner to ensure compliance within this section, then the owners are exempt from any liability arising out of the occupants' noncompliance. If the occupants are required to vacate the premises for a three (3) day period or longer, there shall be a pro-rata adjustment or abatement of the rent during the period of lead hazard reduction;

(4) Specify containment and clean up measures to be taken as part of lead hazard reduction activities;

(5) Contain measures to protect the occupational safety and health of lead inspectors, contractors, supervisors, workers, and other persons who perform lead hazard reduction which may be more, but not less, stringent than applicable federal standards; and

(6) Specify the circumstances under which owners of dwellings, dwelling units, or premises must undertake lead hazard reduction to at least the lead safe level of protect occupants and neighbors.

(b) Until November 1, 2005, the owner of any dwelling, dwelling unit, or premises shall be considered as an "innocent owner", and liability as to lead poisoning is limited to the reduction of any lead hazard as determined by a comprehensive environmental lead inspection within the requirements of the Housing Maintenance and Occupancy Code, chapter 24.3 of title 45. The "innocent owner" provision will cease upon the owner's unreasonable failure to correct any lead paint violation within ninety (90) days of notice as provided in that chapter. Provided, any owner who has received notices on three (3) or more properties shall be presumed to be an unreasonable failure to correct.

(2) "Innocent owner" status, and the limits on liability set forth in this subsection, shall not apply to any incident of childhood lead poisoning reported to the department on or after November 1, 2005, and liability for lead poisonings after November 1, 2005, but shall include such correction of lead hazards as may be required by this chapter.

(c) The owner of any dwelling, dwelling unit, or premises who fails to provide for lead hazard reduction as required by department regulations shall be issued a notice of violation by the director in the manner provided by the Housing Maintenance and Occupancy Code, chapter 24.3 of title 45. In addition to any other enforcement authority granted under this chapter, the department shall have the authority to utilize pertinent provisions of that code in enforcing this section in the same manner as an enforcing officer under the code, including but not limited to the provisions of §§ 45-24.3-17  45-24.3-21, except that the director or his or her designee may provide a reasonable time up to ninety (90) days for the correction of any violation alleged and, except where there exists a hardship as to financing the lead hazard reduction, or where material, personnel, or weather delays the reduction completion. Except as herein provided, if after ninety (90) days following the date of issuance of a notice of violation by the department, the owner has failed to correct the lead hazards, the department shall issue a second notice of violation.

(d) One or more lead paint waste depositories shall be established and be in operation by January 1, 1993. The department of environmental management shall work with the solid waste management corporation to promulgate regulations governing these lead paint waste depositories.

(2) Each lead paint waste depository may set fees to cover the costs of lead paint waste storage, reduction, consolidation, incineration, and/or out of state disposal.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2; P.L. 2004, ch. 221, § 1; P.L. 2004, ch. 223, § 1; P.L. 2005, ch. 142, § 1; P.L. 2005, ch. 143, § 1.)



Chapter 23-24.6-18 - Revisions to Housing Maintenance and Occupancy Code.

§ 23-24.6-18 Revisions to Housing Maintenance and Occupancy Code.  Nothing in this chapter shall alter the responsibilities of owners and occupants, or the authority of enforcing officers, under the Housing Maintenance and Occupancy Code, chapter 24.3 of title 45.

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-19 - Fugitive dust.

§ 23-24.6-19 Fugitive dust.  (a) The department of environmental management shall revise its air pollution control regulation number 5 relating to "fugitive dust", developed under authority conferred by the Clean Air Act, chapter 23 of title 23, so as to prevent the uncontrolled dispersal of lead bearing dust into the air and soil. The revised regulations shall control all sandblasting and powered sanding of exterior surfaces with lead containing paint or surface coatings under conditions specified by the department of environmental management.

(b) In addition to any other authority currently held, the department of environmental management shall have the authority to conduct soil sampling and other appropriate environmental lead sampling in enforcing the air pollution control regulation number 5 relating to "fugitive dust".

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10.)



Chapter 23-24.6-19.1 - Sale of abrasive materials for removal of paint.

§ 23-24.6-19.1 Sale of abrasive materials for removal of paint.  Every hardware store and retail store which sells abrasive materials which may be used to remove paint shall post a conspicuous sign, provided by the department of health, of sufficient size with large enough lettering to be easily seen and read, in each area of the store where abrasive materials are displayed for sale which contains the following:

=hd6 WARNING

Use of abrasive material (sandpaper, steel wool, drill disks and pads, etc.) in your home to remove paint may increase the risk of childhood lead poisoning. For more information please contact the Rhode Island department of health.

History of Section.
(P.L. 2000, ch. 255, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-20 - Licensure or certification of environmental lead inspectors and lead contractors, supervisors, and workers.

§ 23-24.6-20 Licensure or certification of environmental lead inspectors and lead contractors, supervisors, and workers.  (a) The department shall provide for the certification of training programs for environmental lead inspectors and for lead contractors, supervisors, workers, and other persons engaged in environmental lead hazard reduction pursuant to the provisions of this chapter. The department shall establish standards and specifications for training courses including, at a minimum, the required length of different training programs, mandatory topics of instruction, and required qualifications for training programs and instructors. Hands on instruction shall be a component of the required training.

(b) The department shall establish procedures and issue regulations requiring the certification of environmental lead inspectors and the licensure or certification, as appropriate, of all lead contractors, supervisors, workers, and other persons engaged in environmental lead hazard reduction pursuant to the provisions of this chapter. These regulations:

(1) Shall prescribe the requirements for licensure and certification and the conditions and restrictions governing the renewal, revocation, and suspension of licenses and certificates; requirements for licensure and for renewal of licensure shall include, but not be limited to, the following:

(i) Compliance with the lead hazard reduction regulations in § 23-24.6-17; and

(ii) Required training of environmental lead inspectors and of lead contractors, supervisors, workers, and other persons engaged in environmental lead hazard reduction in subjects including but not limited to safe work practices, instruction in health risks, precautionary measures, protective equipment, and other practices including practices to prevent contamination of the residential premises, ambient discharges and ground contamination, respiratory protection, new lead hazard reduction techniques and technologies, applicable federal and state regulation, and hands on instruction for equipment and techniques to be used; a minimum of twenty (20) hours of training shall be required as a condition of licensure for workers; additional hours of training shall be required for supervisors and contractors; annual refresher training shall also be required;

(2) May provide for Rhode Island to reciprocally certify and/or license persons certified and/or licensed by other states with comparable requirements.

(c) No person shall enter into, engage in, or conduct comprehensive environmental lead inspections or environmental lead hazard reduction activities covered by department regulations once those regulations have been promulgated as specified in § 23-24.6-12 without having successfully completed a certified training program and without having been certified or licensed, as appropriate, by the department. Each trained and certified or licensed person shall be issued a photo identity card.

(d) The department shall, in conjunction with the housing resources commission, develop and periodically update lists of all licensed and certified inspectors, contractors, supervisors, workers' and other persons who perform environmental lead hazard reduction in Rhode Island and make those lists available to interested parties and the public.

(e) The department shall enforce the provisions of this section as appropriate and shall have all necessary powers for enforcement.

(2) The department may revoke, suspend, cancel, or deny any certification or any license, at any time, in accordance with chapter 35 of title 42 if it believes that the terms or conditions of these are being violated or that the holder of, or applicant for, the certification or license has violated any regulation of the department or any other state law or regulation. Any person aggrieved by a determination by the department to issue, deny, revoke or suspend any certification or license may request an adjudicatory hearing.

(3) When any person violates the terms or conditions of any certification or license issued under this section or any state law or regulation, the director shall have the power by written notice to order the violator to cease and desist immediately. The department may file a written complaint with the district court in the jurisdiction in which the violation occurred. Punishment by fine not to exceed one thousand dollars ($1,000) under this section may be in addition to the suspension of any license or certification.

(4) Any state inspector may issue an immediate cease work order to any person who violates the terms or conditions of any license or certification issued under this section or any provision of this chapter or any regulation or order issued under this chapter if the violation will endanger or materially impair the health or well being of any occupant, any environmental lead inspector, or any contractor, supervisor, worker, or other person engaged in environmental lead hazard reduction.

(f) Nothing in this section shall be construed to limit the authority of the department of health, the department of labor and training, or the department of environmental management under the provisions of any other law.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-21 - Laboratory testing and reporting requirement certification.

§ 23-24.6-21 Laboratory testing and reporting requirement certification.  (a) Laboratory analyses of all clinical and environmental media samples collected to demonstrate compliance with this chapter or with regulations promulgated pursuant to this chapter shall only be conducted by a laboratory which has been licensed or certified (as appropriate) by the director pursuant to chapter 16.2 of this title entitled "Laboratories."

(b) All laboratories performing blood lead analyses on samples taken from children under six (6) years of age shall report the results of such analyses to the department in accordance with regulations promulgated by the department.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2001, ch. 86, § 10; P.L. 2003, ch. 59, § 3; P.L. 2003, ch. 72, § 3; P.L. 2009, ch. 310, § 5.)



Chapter 23-24.6-22 - Licensure and certification  Receipts.

§ 23-24.6-22 Licensure and certification  Receipts.  The director shall assess fees for certifications and licenses issued in accordance with rules and regulations promulgated pursuant to the authority conferred by this chapter, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed. All fees shall be deposited into the general fund as general revenue.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 1995, ch. 370, art. 40, § 70.)



Chapter 23-24.6-23 - Compliance and enforcement.

§ 23-24.6-23 Compliance and enforcement.  (a) Except as provided in this chapter, the inspection, enforcement, and penalties for violations of the provisions of this chapter shall be in accordance with the provisions and procedures set forth in §§ 23-1-19  23-1-25. In addition to the provisions for enforcement of this section found elsewhere in this chapter, there shall be the following powers of enforcement, which shall be in addition to other provisions of the general laws pertaining to enforcement of the laws of this state and shall not be deemed to limit or replace such other provisions. The provisions of this section shall be liberally construed and shall be considered an essential responsibility of the state to protect public health and welfare.

(b) The department shall establish a comprehensive integrated enforcement program, which shall be designed: (1) to assure that enforcement is certain, predictable, and effective as a means of reducing the incidence of childhood lead poisoning; (2) to direct enforcement efforts to places, areas, and types of structures where there is a high incidence of childhood lead poisoning; and (3) to identify and give priority to addresses where there are multiple instances of childhood lead poisoning and to identify and as consistent with law to provide for the prosecution of persons at whose properties there have been multiple instances of childhood lead poisoning and lead hazards have not been corrected. In order to effectuate the provisions of this subsection, the department of health: (i) shall maintain a list as a public document of the addresses of properties that are not lead safe and in which more than three (3) children lived at the time their blood was tested for lead concentration and at least two (2) of these children were lead poisoned, (ii) shall maintain a database with the names and addresses of owners of rental housing at the time any child residing in the rental housing was tested positive for lead poisoning for which a second notice of violation has been issued and lead hazards have not been corrected as required pursuant to the provisions of this chapter, which database shall be public and provided to government and nonprofit agencies that are attempting to prevent lead poisoning or to enforce lead poisoning regulations, and (iii) shall notify the attorney general of all second notices of violation, issued pursuant to the provisions of § 23-24.6-17, to which there has not been a response meeting the requirements of law within thirty (30) days after the notice.

(c) The attorney general shall maintain an office of lead advocate, which office shall have, in addition to any other powers that the attorney general may assign to it, the power:

(1) To investigate any alleged failures to comply with the lead hazard reduction, to initiate either a civil or criminal cause of action, or both, to compel compliance via injunctive relief and/or impose penalties and fines, as appropriate;

(2) To bring any actions that may be necessary or appropriate to secure the performance by state agencies and political subdivisions the duties assigned to them by this section;

(3) To notify in writing on behalf of the attorney general any person, who has received a second notice of violation issued by the department of health and has not responded consistent with the requirements of law within thirty (30) days, of the person's obligations under law and the potential penalties for continued violations; and

(4) To establish guidelines to prevent retaliatory actions by property owners against tenants on the basis of complaints or notices of violations arising from this chapter and chapter 128.1 of title 42, or based on the presence of a pregnant woman or child under age six (6) who in any manner seeks to enforce their right to housing in which lead hazards have been corrected in accordance with this chapter or chapter 128.1 of title 42. These guidelines shall define retaliatory actions, including, but not limited to, arbitrary termination of tenancy or other form of constructive eviction, arbitrary refusal to renew a lease, or arbitrary and unreasonable increase in rent or decrease in services to which the tenant is entitled, for all tenants, whether or not they have leases or are tenants at will. It shall be unlawful to take retaliatory actions against tenants arising from enforcement of the provisions of this chapter or chapter 128.1 of title 42; this prohibition against retaliatory actions applies whether or not the tenant has a lease. Damages and remedies for retaliatory actions under this paragraph shall be as provided for in chapter 18 of title 34.

(5) No provision of this chapter shall derogate the common law or any statutory authority of the attorney general, nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general.

(d) Receivership of properties not meeting standards. Following the second notice of violation, issued by the department of health pursuant to the provisions of § 45-24.3-17(e) for failure to meet the applicable lead hazard reduction for rental dwellings occupied by a pregnant woman or a child under the age of six (6) years unless the violations alleged to exist are corrected or a plan for correction has been approved by the department, the unit may be considered abandoned and a public nuisance, which is a menace to public health, as the term "abandon" or "abandonment" and "public nuisance" defined by § 34-44-2. In those instances the department of health, the attorney general, a nonprofit corporation as provided for in § 34-44-3, or the city or town in which the unit is located shall have the specific power to request the court to appoint a receiver for the property, the court in such instances may specifically authorize the receiver to apply for loans, grants and other forms of funding necessary to correct lead hazards and meet lead hazard mitigation standards, and to hold the property for any period of time that the funding source may require to assure that the purposes of the funding have been met.

(e) High risk premises and dwellings. (1) The department of health shall notify the property owner where both the following conditions have been met: (i) there have been three (3) or more at risk children under the age of six (6) years with at least environmental intervention blood levels and (ii) fifty percent (50%) of children under the age of six (6) years from the premises who have been tested have had at least environmental intervention blood lead levels, that the premises present a high risk of lead poisoning.

(2) A property owner who receives notice that the premises are high risk: (i) shall have thirty (30) days in which to conduct a comprehensive lead inspection that shows that lead hazards have been corrected to the lead safe standard, or (ii) shall present a compliance schedule to the department of health to meet the lead safe standard, which compliance schedule shall be subject to approval by the department of health and shall provide for achieving the lead hazard reduction within ninety (90) days. The requirements of the compliance schedule shall be deemed to have been met if a comprehensive lead inspection shows that the lead safe standard has been met at the premises.

(3) A property owner who fails to meet the requirements of subdivision (2) of this subsection shall be notified that the premises are declared unsafe for habitation by children under six (6). A list of property owners so notified and of addresses of premises for which the notice has been given shall be a public record.

(4) A copy of this notice shall be sent to the town clerk or recorder of deeds in the city or town where the property is located, to be recorded pursuant to the provisions of chapter 13 of title 34. The property owner, so notified, shall post and maintain a warning at the primary entrance to the premises and to each dwelling unit therein declaring that the unit is unsafe for children under six (6) years of age. If the property owner shall fail to make or maintain the posting herein required, the department of health shall post the premises as provided for in § 23-24.6-12(2).

(5) Any property owner who receives notice that a dwelling unit is high risk and who fails to abate lead hazards in accordance with a compliance schedule as provided in subdivision (2) of this subsection and there is a subsequent instance of an at risk occupant with an environmental intervention blood lead level, which is attributable in whole or in part to conditions in the dwelling unit, shall be deemed to have committed a criminal offense and may be punished by imprisonment for not more than five (5) years and/or by a fine of not more than twenty thousand dollars ($20,000).

(6) Any property owner who receives notice that a dwelling unit is high risk and who has substantially completed the required remediation as determined by the department may become reclassified from "high risk" to "abatement in progress" contingent upon adherence to the approved compliance schedule for the remaining remediation efforts.

(f) Nothing in this section shall be deemed to limit or impair the existing rights of parties to take action to compel property owners to improve or maintain property under common law or pursuant to any of the general laws of the state of Rhode Island.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2; P.L. 2005, ch. 142, § 1; P.L. 2005, ch. 143, § 1.)



Chapter 23-24.6-24 - Exemptions.

§ 23-24.6-24 Exemptions.  Notwithstanding any other law, any and all certification and licensure fees charged and costs incurred pursuant to the provisions of this chapter shall not be subject to reimbursement to any municipality by operation of any mandate of this chapter.

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-25 - Interpretation and severability.

§ 23-24.6-25 Interpretation and severability.  The provisions of this chapter shall be liberally construed and shall be held to be in addition to, and not in substitution for or a limitation of, the provisions of any other law. If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the remainder of the chapter and the application of the provisions to any other person or circumstances shall not be affected by this invalidity.

History of Section.
(P.L. 1991, ch. 355, § 1.)



Chapter 23-24.6-26 - Rules and regulations.

§ 23-24.6-26 Rules and regulations.  The director is authorized to adopt, modify, or repeal and promulgate rules and regulations as are in accord with the purposes of §§ 23-24.6-1  23-24.6-27, and shall be subject to the Administrative Procedures Act, chapter 35 of title 42. All rules and regulations promulgated by the director shall provide for the use of "lead safe" reduction as the preferred method where possible to meet the requirements of this chapter. The rules shall provide for notification, pursuant to the provisions of § 23-24.6-12, to occupants of a premise, of lead hazards following a comprehensive environmental lead inspection at the premises when there is a reasonable likelihood that given the age, type, and condition of the premises that significant lead hazards are present in other dwelling units.

History of Section.
(P.L. 1991, ch. 355, § 1; P.L. 2002, ch. 187, § 2; P.L. 2002, ch. 188, § 2.)



Chapter 23-24.6-27 - Administrative fines.

§ 23-24.6-27 Administrative fines.  (a) In addition to any other enforcement authority granted under this chapter, whenever on the basis of any information, the department determines that a person has violated or is in violation of § 23-24.6-12, 23-24.6-13, 23-24.6-14 or 23-24.6-15 regarding inspections, § 23-24.6-17 regarding lead hazard reduction, or § 23-24.6-20 regarding licensure or certification, any rule or regulation promulgated pursuant to any of these sections, or any orders issued under any of these sections, rules or regulations, the director may issue an order civilly fining the person one hundred dollars ($100) per day for any current or past violation, requiring compliance immediately or within a specified time period, or both. Each day of continued violation may be considered a separate violation. Each violation in any premises may be considered a separate violation.

(b) Within thirty (30) days after any order issued pursuant to this section is served, the order shall become final unless the person or persons named in the order request a hearing. Upon that request, the director shall conduct a hearing as soon as reasonably possible.

(c) In connection with any proceeding under this section the director may issue subpoenas for attendance and testimony of witnesses and the production of papers, books, documents, and other materials.

(d) If any person liable to pay any civil fine neglects or refuses to pay after demand, the amount together with interest and any other costs that may accrue shall be a lien in favor of the state upon only the real property of the person which is subject to the order only after the lien has been entered and recorded in the city/town in which the property is situated.

(e) In determining the amount of any civil fine pursuant to this section, the director shall consider the willfulness of the violation, the ability of the violator to comply, damage or injury to public health and welfare, the costs incurred by the state, and any other relevant factors.

(f) The director shall issue regulations to implement this section. At a minimum, the regulations shall set forth how long after receiving any order from the director or any other notice of a violation a person has to comply with the law before civil fines will be assessed, the circumstances in which no grace period will apply, the circumstances in which any grace period may be extended, and the procedure and times frames to request an extension.

(g) Any fines levied pursuant to this section shall be done in lieu of any civil penalties issued pursuant to § 45-24.3-18(a), and no housing authority shall issue any civil penalty for the same violation.

History of Section.
(P.L. 1994, ch. 54, § 1; P.L. 2001, ch. 86, § 10.)






Chapter 23-24.7 - Occupational Health  Lead Protection

Chapter 23-24.7-1 - Short title.

§ 23-24.7-1 Short title.  This chapter may be cited as the "Occupational Health Lead Protection Act".

History of Section.
(P.L. 1992, ch. 217, § 1.)



Chapter 23-24.7-2 - State funding.

§ 23-24.7-2 State funding.  (a) No state funding shall be used to finance any portion of a construction, renovation, or demolition project involving disturbance of lead based paint or lead based surface coating material unless and until the contract for the project specifies that:

(1) The contractor shall be responsible for compliance with, and training of all site supervisors and workers in, the applicable requirements established by the Occupational Safety and Health Administration (OSHA) of the U.S. Department of Labor in the general industry standard for lead (29 CFR 1910.1025), the respiratory protection standard (29 CFR 1910.134), the construction industry standard (29 CFR 1926), the most current edition of OSHA publication 3126 "Working with Lead in the Construction Industry", NIOSH publication 91-116 "Request for Assistance in Preventing Lead Poisoning in Construction Workers" (August 1991), as well as other applicable policies, rules, and regulations promulgated by cognizant state agencies;

(2) The contractor shall comply with all environmental lead regulations promulgated by the department of health, department of environmental management, and other cognizant state or federal agencies with jurisdiction in these areas.

(3) The contractor shall pay for all medical monitoring of employees that is required by law.

(b) For the purpose of this chapter, state funds shall specifically include but not be limited to, direct state appropriations, restricted receipt accounts, federal grants administered by state agencies, proceeds of bonds issued by state agencies, categorical or block grants to municipalities, and money designated for state revenues sharing with municipalities.

(c) To the extent that authority has not been vested in the director of health pursuant to § 23-24.6-26, the director of health is authorized to adopt any rules and regulations necessary to implement the provisions of this chapter. Notwithstanding the foregoing, the director of health shall not adopt any rules or regulations until the procedures in chapter 35 of title 42, the Administrative Procedures Act, have been followed.

History of Section.
(P.L. 1992, ch. 217, § 1.)






Chapter 23-24.8 - Mercury Fever Thermometers

Chapter 23-24.8-1 - Prohibition against sale of mercury fever thermometers.

§ 23-24.8-1 Prohibition against sale of mercury fever thermometers.  (a) No mercury fever thermometer may be distributed, sold or offered for sale in this state on or after January 1, 2002, except by prescription. As used in this section, the term "mercury fever thermometer" includes any device containing mercury in which the mercury is used to measure the internal body temperature of a person.

(b) The ban shall not apply to digital thermometers utilizing mercury-added button cell batteries.

(c) The manufacturers of mercury fever thermometers distributed, sold or offered for sale in this state on or after January 1, 2002 shall supply clear instructions on the careful handling of the thermometer to avoid breakage and information on the potential health risks associated with exposure to mercury from a damaged or broken thermometer.

History of Section.
(P.L. 2001, ch. 207, § 1.)






Chapter 23-24.9 - Mercury Reduction and Education Act

Chapter 23-24.9-1 - Short title.

§ 23-24.9-1 Short title.  This chapter shall be known as the "Mercury Reduction and Education Act."

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-2 - Findings.

§ 23-24.9-2 Findings.  The general assembly has found and hereby declares that:

(1) Mercury is a persistent and toxic pollutant that bioaccumulates in the environment;

(2) Mercury deposition has proven to be a significant problem in the northeastern United States;

(3) Consumption of mercury-contaminated freshwater fish poses a significant public health threat to the residents of Rhode Island;

(4) In order to address these real threats to public health and the environment, the state has been and should continue to actively cooperate with other states in the region to help minimize harm resulting from mercury in food, soil, air and water;

(5) According to a 2004 study by the U.S. environmental protection agency titled "International mercury market study and the role and impact of U.S. environmental policy," more than ten percent (10%) of the estimated mercury reservoir in the United States is in thermostats;

(6) In 1998, thermostat manufacturers, General Electric, Honeywell, and White Rodgers established the thermostat recycling corporation "(TRC)", a non-profit corporation to facilitate recycling of mercury thermostats nationwide. The TRC originally operated solely through wholesalers but has since expanded to enable collection by contractors, household hazardous waste facilities, and retailers. The TRC is a voluntary program in all states, but several states require wholesalers to act as collection points for waste mercury thermostats. Participation in the TRC is likely the simplest, least-cost means of complying.

(7) The manufacturers of mercury-containing thermostats, with the cooperation of the department, should be encouraged to submit a single unified plan for the collection of mercury- containing thermostats, the cost of which should be appropriately apportioned between participating manufacturer; and

(8) The intent of this chapter is to achieve significant reductions in environmental mercury by encouraging the establishment of effective waste reduction, recycling, management and education programs.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2010, ch. 131, § 1; P.L. 2010, ch. 145, § 1.)



Chapter 23-24.9-2.1 - Oversight and systems planning.

§ 23-24.9-2.1 Oversight and systems planning.  (a) The general assembly further finds:

(1) That reduction and elimination of health and environmental threats from mercury is a highly complex undertaking requiring cooperation among policy makers, public health and environmental officials and advocates, private businesses from diverse industries and sectors, consumers, and the general public within Rhode Island and depending on actions in other states and at the federal level;

(2) That systems planning is critical to the smooth, effective, and efficient implementation of programs to reduce and eliminate health and environmental threats from mercury in Rhode Island;

(3) That the implementation of the provisions of this chapter between July 2001 and July 2003 has been incomplete and partial and has given rise to unintended consequences; and

(4) That additional time is required to study how to make the provisions of this chapter more efficient and effective and to provide for needed systems planning.

(b) There is hereby created a fourteen (14) member commission on oversight and planning for mercury hazard reduction and elimination with the following membership: nine (9) members to be appointed by the governor; four (4) representatives of private business; one of whom shall be an engineer with expertise in manufacturing processes and pollution prevention; one of whom shall be an expert on the effects of mercury on public health and/or the environment; one of whom shall be a representative of consumer interests, and two (2) of whom shall be representatives of advocacy organizations, and five (5) of whom shall be ex officio, voting members: the director of the department of environmental management, the director of the department of health, the executive of the Rhode Island economic development corporation, the executive director of the Rhode Island resource recovery corporation, and the executive director of the Rhode Island League of Cities and Towns. The ex-officio members may designate an alternate in writing who shall have voting privileges. The members of the commission shall not receive compensation services. From the membership of the commission, the governor shall designate a chairperson.

(2) The purposes of the commission shall be to study the system for reducing and eliminating mercury hazards in Rhode Island, including, but not limited to:

(A) Identifying current and projected sources of mercury hazards;

(B) Evaluating programs and efforts to reduce the sources in a cost-effective and efficient manner that does not place Rhode Island at a disadvantage with other states;

(C) Building on effective efforts in other states and achieving a consistency with other states in terms of approach and timing of implementation; and

(D) Determining the availability and effectiveness to consumers and the public of programs, facilities for disposal and recycling mercury-added products, and education about mercury-added products and mercury hazards. On or before March 1, 2004, and on or before September 1, 2004, the commission shall present to the governor, the speaker of the house of representatives, and the president of the senate an interim progress report informing them of the scope and progress of the commission's work, to date. The commission shall report its findings and recommendations to the governor, the speaker of the house, and the president of the senate by January 1, 2005, which recommendation shall include such proposals as the commission deems necessary or appropriate for amendments to this chapter.

(3) The commission shall meet at the call of the chair, and shall have the power to adopt bylaws for its organization and appoint such officers and committees as it deems appropriate.

(4) All departments and agencies of the state shall furnish such advice and information, documentary or otherwise, and such support and assistance as the commission deems necessary or desirable. The director of administration shall arrange meeting space for and organizational support to the commission.

(5) The commission shall terminate effective July 1, 2005.

(c) In order to provide time for the commission to complete its work, for planning and implementing such changes to programs as may be proposed, and for enacting such changes as may be desirable, that effective dates for implementing the provisions of this chapter pertaining to phase-outs and exemptions (§ 23-24.9-7), labeling (§ 23-24.9-8), disposal bans (§ 23-24.9-9), collection of mercury-added products (§ 23-24.9-10), disclosure (§ 23-24.9-11), and violations (§ 23-24.9-16) shall be July 1, 2005, unless a later date is provided for in the section, and no actions to enforce said provisions may be undertaken until July 1, 2005, or after, provided, however that voluntary use of the provisions shall be facilitated and allowed.

History of Section.
(P.L. 2003, ch. 235, § 2; P.L. 2003, ch. 328, § 2.)



Chapter 23-24.9-3 - Definitions.

§ 23-24.9-3 Definitions.  For the purpose of this chapter:

(1) "Component" means a mercury-added product which is incorporated into another product to form a fabricated mercury-added product, including, but not limited to, electrical switches and lamps.

(2) "Department" means the department of environmental management.

(3) "Director" means the director of the department of environmental management or any subordinate or subordinates to whom the director has delegated the powers and duties vested in him or her by this chapter.

(4) "Fabricated mercury-added product" means a product that consists of a combination of individual components that combine to make a single unit, including, but not limited to, mercury-added measuring devices, lamps and switches to which mercury or a mercury compound is intentionally added in order to provide a specific characteristic, appearance, or quality, or to perform a specific function or for any other reason.

(5) "Formulated mercury-added product" means a product that includes, but is not limited to, laboratory chemicals, cleaning products, cosmetics, pharmaceuticals and coating materials that are sold as a consistent mixture of chemicals to which mercury or a mercury compound is intentionally added in order to provide a specific characteristic, appearance, or quality, or to perform a specific function or for any other reason.

(6) "Healthcare facility" means any hospital, nursing home, extended care facility, long-term care facility, clinical or medical laboratory, state or private health or mental institution, clinic, physician's office or health maintenance organization.

(7) "Manufacturer" means any person, firm, association, partnership, corporation, governmental entity, organization, combination or joint venture that produces a mercury-added product or an importer or domestic distributor of a mercury-added product produced in a foreign country. In the case of a multi-component mercury-added product, the manufacturer is the last manufacturer to produce or assemble the product. If the multi-component product is produced in a foreign country, the manufacturer is the importer or domestic distributor. In the case of mercury-containing thermostats, the manufacturer is the original equipment manufacturer who sells or sold a mercury-containing thermostat under a brand or label it owns, or is or was licensed to use a mercury-containing thermostat produced by other suppliers.

(8) "Mercury-added button cell battery" means a button cell battery to which the manufacturer intentionally introduces mercury for the operation of the battery.

(9) "Mercury-added novelty" means a mercury-added product intended mainly for personal or household enjoyment or adornment. Mercury-added novelties include, but are not limited to, items intended for use as figurines, adornments, toys, games, cards, ornaments, yard statues and figures, candles, jewelry, holiday decorations, items of apparel (including footwear), or similar products.

(10) "Mercury-added product" means a product, commodity, chemical or a product with a component that contains mercury or a mercury compound intentionally added to the product, commodity, chemical or component in order to provide a specific characteristic, appearance, or quality, or to perform a specific function or for any other reason. These products include formulated mercury-added products and fabricated mercury-added products.

(11) "Mercury fever thermometer" means a mercury-added product that is used for measuring body temperature.

(12) "Mercury-containing thermostat" means a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating, or air-conditions equipment. "Mercury-containing thermostat" includes thermostats used to sense and control room temperature in residential, commercial, industrial, and other buildings, but does not include a thermostat used to sense and control temperature as part of a manufacturing process.

(13) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, the federal government or any agency or subdivision thereof, a state, municipality, commission, political subdivision of a state, or any interstate body.

(14) "Thermostat retailer" means a person who sells thermostats of any kind directly to homeowners or other nonprofessionals through any selling or distribution mechanism, including, but not limited to, sales using the internet or catalogues. A retailer may also be a wholesaler if it meets the definition of wholesaler.

(15) "Thermostat wholesaler" means a person that is engaged in the distribution and wholesale sale of thermostats and other heating, ventilation, and air-conditioning components to contractors who install heating, ventilation, and air-conditioning components.

(16) "Contractor" means a person engaged in the business of installation, service, or removal of heating, ventilation, and air-conditioning components.

(17) "Qualified contractor" means a person engaged in the business of installation, service, or removal of heating, ventilation, and air-conditioning components who employs seven (7) or more service technicians or installers or who is located in an area outside of an urban area, as defined by the United States bureau of the census.

(18) "Local government collections" means collections completed by household hazardous waste facilities, solid waste management agencies, environmental management agencies, or the department of health.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2010, ch. 131, § 1; P.L. 2010, ch. 145, § 1.)



Chapter 23-24.9-4 - Interstate clearinghouse.

§ 23-24.9-4 Interstate clearinghouse.  The department is authorized to participate in the establishment and implementation of a regional, multi-state clearinghouse to assist in carrying out the requirements of this chapter and to help coordinate reviews of the manufacturers' notifications regarding mercury-added products, applications for phase-out exemptions, the collection system plans, the disclosures of mercury content for products defined in § 23-24.9-3, applications for alternative labeling/notification systems, education and outreach activities, and any other related functions. The clearinghouse may also maintain a list of all mercury added products; a file on all exemptions granted by the state; a file of all the manufacturers' reports on the effectiveness of their collection systems; and a file of the certificates of analysis for mercury-added products used by healthcare facilities as defined in § 23-24.9-11.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-5 - Notification.

§ 23-24.9-5 Notification.  (a) No later than January 1, 2002, no mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Rhode Island without prior notification in writing by the manufacturer of the product, or its industry trade group, to the director in accordance with the requirements of this section. Such notification shall at a minimum include: (1) a brief description of the product to be offered for sale, use, or distribution; (2) the amount of and purpose for mercury in each unit of the product; (3) the total amount of mercury contained in all products manufactured by the manufacturer; and (4) the name and address of the manufacturer, and the name, address and phone number of a contact.

(b) Any mercury-added product for which federal law governs notice in a manner that preempts state authority shall be exempt from the requirements of this section.

(c) With the approval of the director, the manufacturer may supply the information required in subsection (a) of this section for a product category rather than an individual product. The manufacturer shall update and revise the information in the notification whenever there is significant change in the information or when requested by the director. The director may define and adopt specific requirements for the content and submission of the required notification.

(d) A fabricated mercury-added product manufacturer is not required to provide mercury content information on its mercury-added component if the component manufacturer has provided the information to the department and if the fabricated mercury-added product manufacturer notifies the department of the specific components used in the fabricated mercury-added product.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-6 - Restrictions on the sale of certain mercury-added products.

§ 23-24.9-6 Restrictions on the sale of certain mercury-added products.  (a) No later than January 1, 2003, no mercury-added novelty shall be offered for final sale or use or distributed for promotional purposes in Rhode Island. Manufacturers that produce and sell mercury-added novelties must notify retailers about the provisions of this product ban and how to dispose of the remaining inventory properly. The requirements of this section shall apply to all mercury-added novelties irrespective of whether or not the product is exempt from the phase-out requirements of § 23-24.9-11.

(b) No mercury fever thermometer may be distributed, sold or offered for sale in this state on or after January 1, 2002, except by prescription. As used in this section, the term "mercury fever thermometer" includes any device containing mercury in which the mercury is used to measure the internal body temperature of a person. This restriction shall not apply to digital thermometers utilizing mercury-added button cell batteries. The manufacturers of mercury fever thermometers shall supply clear instructions on the careful handling of the thermometer to avoid breakage and proper cleanup should a breakage occur with all mercury fever thermometers sold through prescription. Mercury fever thermometers manufacturers must also comply with §§ 23-24.9-5 and 23-24.9-7  23-24.9-10.

(c) After January 1, 2003, no school in Rhode Island may use or purchase for use in a primary or secondary classroom, bulk elemental or chemical mercury, or mercury compounds. Manufacturers that produce and sell such materials must notify retailers about the provisions of this ban and how to dispose of the remaining inventory properly. Other mercury-added products that are used by schools are not subject to this prohibition.

(d) Button cell batteries. After June 30, 2011 a person may not sell or offer to sell or distribute for promotional purposes a mercury-added cell battery for consumer use or a product for consumer use that contains a mercury-added button cell battery, except Hg-silver oxide batteries may be offered for sale or distributed for promotional purposes until January 1, 2012.

(e) Commencing February 1, 2011, the following sales prohibitions shall apply to manufacturers, thermostat wholesalers, and thermostat retailers:

(1) A manufacturer not in compliance with § 23-24.9-10.2, is prohibited from offering any thermostat for final sale in the state, selling any thermostat at final sale in the state or distributing any thermostat in the state.

(2) A thermostat wholesaler or contractor shall not offer for final sale, sell at final sale or distribute any thermostat unless the wholesaler or contractor acts as a collection site for thermostats that contain mercury:

(i) A wholesaler or contractor may meet the requirements of this subsection by participating as a collection site in a manufacturer's collection program as described under § 23-24.9-10.2, or by collecting thermostats that contain mercury and managing the collected thermostats in accordance with applicable federal and state universal waste rules.

(ii) A wholesaler or retailer acting as a collection site shall provide visible signage at the site about the collection and recycling of mercury thermostats.

(3) A thermostat wholesaler or thermostat retailer shall not offer for final sale, sell at a final sale, or distribute in this state any thermostat of a manufacturer that is not in compliance with § 23-24.9-10.2.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1; P.L. 2007, ch. 387, § 1; P.L. 2010, ch. 131, § 1; P.L. 2010, ch. 145, § 1; P.L. 2011, ch. 249, § 1; P.L. 2011, ch. 264, § 1.)



Chapter 23-24.9-7 - Phase-out and exemptions.

§ 23-24.9-7 Phase-out and exemptions.  (a) No mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Rhode Island if the mercury content of the product exceeds:

(1) One gram (1000 milligrams) for mercury-added fabricated products or two hundred fifty (250) parts per million (ppm) for mercury-added formulated products, effective January 1, 2006;

(2) One hundred (100) milligrams for mercury-added fabricated products or fifty (50) parts per million (ppm) for mercury-added formulated products, effective July 1, 2007; and

(3) Ten (10) milligrams for mercury-added fabricated products or ten (10) parts per million (ppm) for mercury-added formulated products, effective July 1, 2009.

(b) For a product that contains one or more mercury-added products as a component, this section is applicable to each component part or parts and not to the entire product. For example, if an iron has a mercury switch, the phase-out applies to the switch and not the entire iron.

(c) For a product that contains more than one mercury-added product as a component, the phase-out limits specified in subsection (a) of this section apply to each component and not the sum of the mercury in all of the components. For example, for a car that contains mercury-added switches and lighting, the phase-out limits would apply to each component separately, and not the combined total of mercury in all of the components.

(d) Fluorescent lamps, cold cathode low pressure mercury discharge lamps/neon lamps and high intensity discharge (HID) lamps, including metal halide, high pressure sodium, and mercury vapor types, shall be exempt from the requirements of subsection (a) of this section. As of January 1, 2010, the mercury content of fluorescent bulbs, cold cathode low pressure mercury discharge lamps/neon lamps shall either not exceed one hundred (100) milligrams or the manufacturer shall comply with the exemption requirements pursuant to subsection (f) of this section. The department may issue rules requiring more stringent mercury content limits for such bulbs or tubes, consistent with limits issued by other states and the European Union.

(2) Specialized lighting used in the entertainment industry, such as metal halide lights, shall be exempted from the requirements of § 23-24.9-7(a).

(3) Mercury added button cell batteries and products containing mercury added button cell batteries shall be exempted from the phase-out limits specified in subsection 23-24.9-7(a).

(e) A mercury-added product shall be exempt from the limits on total mercury content set forth in subsection (f) of this section if the level of mercury or mercury compounds contained in the product are required in order to comply with federal or state health or safety requirements. In order to claim exemption under this section, the manufacturer must notify the department, in writing, and provide the legal justification for the claim of exemption. In addition, laboratory chemical standards shall be exempted from the requirements of subsection (a) of this section.

(f) Manufacturers of a mercury-added product may apply to the director for an exemption for no more than five (5) years from the limits on total mercury content set forth in subsection (a) of this section for a product or category of products. Applications for exemptions must: (1) document the basis for the requested exemption or renewal of exemption; (2) describe how the manufacturer will ensure that a system exists for the proper collection, transportation and processing of the product(s) at the end of their useful life; and (3) document the readiness of all necessary parties to perform as intended in the planned system.

(g) The director may grant, with modifications or conditions, an exemption for a product or category of products if he or she finds: (i) a system exists for the proper collection, transportation and processing of the mercury-added product, including direct return of a waste product to the manufacturer, an industry or trade group supported collection and recycling system, or other similar private or public sector efforts; and (ii) he or she finds the following criteria are met:

(1) Use of the product is beneficial to the environment or protective of public health or protective of public safety; and/or

(2) There is no technically feasible alternative to the use of mercury in the product; and

(3) There is no comparable non-mercury-added product available at reasonable cost.

Prior to issuing an exemption, the director shall consult with neighboring states and provinces and regional organizations to promote consistency. The state shall avoid, to the extent feasible, inconsistencies in the implementation of this section. Upon reapplication by the manufacturer and findings by the director of continued eligibility under the criteria of this subsection and of compliance by the manufacturer with the conditions of the director's original approval, an exemption may be renewed one or more times and each renewal may be for a period of no longer than five (5) years.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1; P.L. 2005, ch. 266, § 1; P.L. 2005, ch. 268, § 1; P.L. 2007, ch. 387, § 1; P.L. 2010, ch. 306, § 1.)



Chapter 23-24.9-8 - Labeling required for certain products.

§ 23-24.9-8 Labeling required for certain products.  (a) Mercury-added products. (1) Effective January 1, 2006, a manufacturer may not sell at retail in this state or to a retailer in this state, and a retailer may not knowingly sell, a mercury-added product unless the item is labeled pursuant to this subsection. The label must clearly inform the purchaser or consumer that mercury is present in the item and that the item may not be disposed of or placed in waste stream destined for disposal until the mercury is removed or reused, recycled or otherwise managed to ensure that it does not become part of solid waste or wastewater. Manufacturers shall affix to mercury-added products labels that conform to the requirements of this subsection.

(2) The department shall adopt rules to establish standards for affixing labels to the product and product package. The rules shall be consistent with labeling programs in other states and provide for approval of alternative compliance plans by the department. The manufacturer of a mercury-added product is in compliance with the requirements of this subsection if the manufacturer is in compliance with the labeling requirements of another state. This subsection does not apply to mercury-added button cell batteries and products whose only mercury component is a mercury button cell battery or a mercury added lamp.

(b) Mercury-added lamps: large use applications. (1) A person who sells mercury-added lamps to the owner or manager of an industrial, commercial or office building or to any person who replaces or removes from service outdoor lamps that contain mercury shall clearly inform the purchaser in writing on the invoice for the lamps or in a separate document that the lamps contain mercury, a hazardous substance that is regulated by federal and state law, and that they may not be placed in solid waste destined for disposal. Retail establishments that incidentally sell mercury-added lamps to the specified purchasers are exempt from the requirements of this subsection.

(2) A person who contracts with the owner or manager of an industrial, commercial or office building or with a person responsible for outdoor lighting to remove from service mercury-added lamps shall clearly inform in writing the person for whom the work is being done that the lamps being removed from service contain mercury and what the contractor's arrangements are for the management of the mercury in the removed lamps.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1; P.L. 2005, ch. 266, § 1; P.L. 2005, ch. 268, § 1.)



Chapter 23-24.9-9 - Disposal ban.

§ 23-24.9-9 Disposal ban.  (a) Except as otherwise provided for in this chapter, after July 1, 2006, no person shall dispose of mercury-added products in a manner other than by recycling or disposal as hazardous waste. Mercury from mercury-added products may not be discharged to water, wastewater treatment, and wastewater disposal systems except when it is done in compliance with local, state, and federal applicable requirements.

(b) If a formulated mercury-added product is a cosmetic or pharmaceutical product subject to the regulatory requirements relating to mercury of the federal Food and Drug Administration, then the product is exempt from the requirements of this section.

(c) This section shall not apply to: (1) anyone who disposes of a mercury-added button cell battery; or (2) mercury-added components as contained in motor vehicles except as provided in subdivision 23-24.9-10(b)(2) and in accordance with such regulations as may be adopted by the department in order to achieve the purposes of subdivision 23-24.9-10(b)(2); and (3) households disposing of lamps and products containing lamps.

(d) The restrictions on the disposal of mercury-added components in motor vehicles shall be as set forth in subsection (a) of this section effective January 1, 2006, and shall be implemented as provided for in subdivision (c)(2) of this section and subdivision 23-24.9-10(b)(2).

(e) The restrictions on amalgam waste recycling and disposal shall be implemented as provided for in § 23-24.9-9.3.

(f) Any contractor who replaces a mercury-containing thermostat from a building shall recycle the thermostat using its own collection container provided by thermostat manufacturers, or deliver the mercury-containing thermostat to an appropriate wholesaler, retailer or local government collection for recycling.

(g) Any contractor who demolishes a building shall remove any mercury-containing thermostats from the building prior to demolition and shall deliver the mercury-containing thermostats to an appropriate wholesaler, retailer or collection location for recycling.

(h) Any person who replaces a mercury-containing thermostat from any location in the state that is participating in an energy efficiency and/or weatherization program supported or administered in whole or in part by any department, agency, instrumentality, or political subdivision of the state or conducted as a result of any statutory requirement, including but not limited to, demand-side management pursuant to § 39-2-1.2, or least-cost procurement pursuant to § 39-1-27.7, shall deliver the mercury-containing thermostats to an appropriate wholesaler, retailer or collection location for recycling.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1; P.L. 2005, ch. 70, § 1; P.L. 2005, ch. 81, § 1; P.L. 2005, ch. 266, § 1; P.L. 2005, ch. 268, § 1; P.L. 2006, ch. 556, § 2; P.L. 2010, ch. 131, § 1; P.L. 2010, ch. 145, § 1.)



Chapter 23-24.9-9.1 - Legislative findings.

§ 23-24.9-9.1 Legislative findings.  (a) The general assembly further finds:

(1) In 1998, the Conference of New England Governors and Eastern Canadian Premiers (NEG/ECP) established a landmark goal to "virtually eliminate" mercury emissions in the region.

(2) The Governors' Mercury Task Force has set a goal of having seventy-five percent (75%) of dentists in the region install dental amalgam separators by the end of 2007 and ninety-five percent (95%) of dentists have them in place by the end of 2010.

(3) The Rhode Island Dental Association, the professional association representing the majority of the State's dentists has been pro-active in adopting best management practices in handling disposal of dental amalgam.

(4) On Earth Day 2003 the United States Environmental Protection Agency awarded to the Rhode Island Dental Association the New England Region Environmental Merit Award for its mercury reduction efforts.

(5) In 2004 the Rhode Island Dental Association in cooperation with the Narragansett Bay Commission began a pilot program to adopt dental office best management practices.

(6) In 2004 the Narragansett Bay Commission awarded to the Rhode Island Dental Association its Environmental Merit Award for Pollution Prevention.

(7) By the end of 2005, all Rhode Island dental offices within the Narragansett Bay Commission's jurisdiction had adopted Best Management Practices to prevent wastewater pollution.

(8) The department of environmental management is concerned about the contribution of mercury to the environment from amalgam waste disposed of into all wastewater discharges, including septic systems.

(9) Beginning in 2005, the Rhode Island Dental Association, working with the wastewater treatment facility operators in the Pawtuxet River basin have begun to adopt a uniform set of Best Management Practices to include all dental offices within the jurisdiction of those facilities.

History of Section.
(P.L. 2006, ch. 556, § 1.)



Chapter 23-24.9-9.2 - Best management practices.

§ 23-24.9-9.2 Best management practices.  Rhode Island dental offices and vocational dental education programs shall use and instruct on the use of best management practices to minimize the presence of elemental mercury, unused amalgam, and waste amalgam in their wastewater discharge and in their solid waste. The department shall develop best management practices that include a requirement for an amalgam removal efficiency of at least ninety-nine percent (99%). The department shall define the required best management practices by January 1, 2007. DEM shall consult with the Narragansett Bay Commission, the Rhode Island Dental Association and other interested parties during the development of the best management practices. Dental offices shall comply with the best management practices.

History of Section.
(P.L. 2006, ch. 556, § 1.)



Chapter 23-24.9-9.3 - Amalgam separators.

§ 23-24.9-9.3 Amalgam separators.  No later than July 1, 2008, a dental office that, in the course of treating its patients, places or removes dental amalgam must install an amalgam separator system in the wastewater discharge line. For the purposes of this section, "an amalgam separator system" means a device that removes dental amalgam from the waste stream prior to discharge into either the local public wastewater system or a private septic system located at the dental facility and that has been certified as conforming to the standards of ISO 11143, Dental Equipment  Amalgam Separators. A dental office must demonstrate proper installation, operation, maintenance, and amalgam waste recycling or disposal in accordance with the manufacturer's recommendations by maintaining and submitting as necessary annual records on waste shipment and maintenance of the system and any other reporting required in this section. Records of the previous three (3) years shall be maintained at all times. Methods or technologies other than amalgam separators that achieve equivalent or greater dental amalgam discharge reductions and that are approved by the agency shall be deemed to comply with the requirements of this subsection.

History of Section.
(P.L. 2006, ch. 556, § 1.)



Chapter 23-24.9-9.4 - Exemptions.

§ 23-24.9-9.4 Exemptions.  The following categories of dental offices are exempt from the requirement to install an amalgam separator; provided, that they do not place or remove amalgam:

(a) Orthodontists;

(b) Periodontists;

(c) Endodontists;

(d) Oral and maxillofacial surgeons; and

(e) A dental office that is scheduled to no longer be used as a dental office after January 1, 2008.

History of Section.
(P.L. 2006, ch. 556, § 2.)



Chapter 23-24.9-10 - Collection of mercury-added products.

§ 23-24.9-10 Collection of mercury-added products.  (a) After January 1, 2006, no mercury-added product shall be offered for final sale or use or distribution for promotional purposes in Rhode Island unless the manufacturer, either on its own or in concert with other persons, has implemented a system, after review and approval of the director, for the convenient and accessible collection of such products when the consumer is finished with them. Where a mercury-added product is a component of another product, the collection system must provide for removal and collection of the mercury-added component or collection of both the mercury-added component and the product containing it. Mercury-added components in motor vehicles shall be collected and recycled as provided for in subdivision (b)(2) of this section. Mercury-containing thermostats shall be collected and recycled as provided for in § 23-24.9-10.2.

(b) This section shall not apply to the collection of mercury-added button cell batteries or mercury-added lamps or products where the only mercury contained in the product comes from a mercury-added button cell battery or a mercury-added lamp; and

(2) Mercury-added components in motor vehicles at end-of-life shall be collected and recycled as provided in this subsection. Significant, willful failure to comply with rules and/or regulations to implement the provisions of this section shall constitute, as may be determined by the department, a violation of the ban established in § 23-24.9-9. No scrap recycling facility or other person that receives a flattened, crushed or baled end-of-life vehicle shall be deemed to be in violation of subdivision 23-24.9-10(b)(2) and rules and regulations pursuant thereto or § 23-24.9-9 if a mercury switch is found in the vehicle after its acquisition.

For the purposes of subdivision 23-24.9-10(b)(2) the following terms shall have the following meanings: (i) "Capture rate" means the annual removal, collection, and recovery of mercury switches, as a percentage of the total number of mercury switches available for removal from end-of-life vehicles as determined by the department of environmental management. Capture rate shall not include mercury switches that are inaccessible due to significant damage to the motor vehicle in the area where the mercury switch is located; (ii) "Mercury added component" or "Mercury switch" means a mercury-added convenience light switch assembly or capsule from an end-of-life motor vehicle; (iii) "Scrap recycling facility" means a fixed location where machinery and equipment are utilized for processing and manufacturing scrap metal into prepared grades and whose principal product is scrap iron, scrap steal, or nonferrous metallic scrap for sale for remelting purposes; and (iv) "Vehicle recycler" means and individual or entity licensed under the provisions of § 42-14.2-3 that engages in the business of acquiring, dismantling, parts recycling from, or destroying six (6) or more end-of-life vehicles in a calendar year.

(A) Manufacturers of motor vehicles sold in Rhode Island that contain mercury switches shall, individually or collectively, establish and implement a collection program for mercury switches to achieve a capture rate of not less than fifty percent (50%) for calendar year 2006, and not less than seventy percent (70%) for calendar year 2007 and each calendar year thereafter through calendar year 2017.

(B) The department shall develop, issue, administer and enforce regulation compelling the manufacturers of motor vehicles sold in Rhode Island that contain mercury switches to undertake a collection program as set forth in this subparagraph, 23-24.9-10(b)(2)(B). The department shall determine that the capture rate in each year of the program and shall access whether any failure to achieve the capture rate was the result of a force-majeure. The department shall report publicly on or before March 31, each year its findings with regard to the capture rate during the prior year. The manufacturer or manufacturers shall pay the total cost of the removal, replacement, collection and recovery system for mercury switches, under this subparagraph, 23-24.9-10(b)(2)(B), to the vehicle recycler or scrap recycling facility that removed the switch. The total cost shall include, but not be limited to a minimum of five dollars ($5.00) for each mercury switch removed by a vehicle recycler or by a scrap recycling facility, as partial compensation for the labor and other costs incurred in the removal of the mercury switch.

(3) The provisions of subdivision 23-24.9-10(b)(2) shall satisfy collection programs and disposal requirements for mercury switches for all motor vehicles sold in the state.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1; P.L. 2005, ch. 70, § 1; P.L. 2005, ch. 81, § 1; P.L. 2005, ch. 266, § 1; P.L. 2005, ch. 268, § 1; P.L. 2006, ch. 318, § 1; P.L. 2006, ch. 507, § 1; P.L. 2010, ch. 131, § 1; P.L. 2010, ch. 145, § 1.)



Chapter 23-24.9-10.1 - Resource recovery corporation option.

§ 23-24.9-10.1 Resource recovery corporation option.  The department and the Rhode Island resource recovery corporation shall establish a statewide network for the collection of mercury-added products when the household consumer is finished with them. Manufacturers, except motor vehicle manufacturers subject to the provisions of subdivision 23-24.9(10)(b)(2) of mercury-added products may satisfy their obligations, as set forth in subsection 23-24.9-10(a), by entering into a written agreement with those agencies to support the statewide program including, but not limited to, advertisement, education and/or funding through a system established in regulation.

History of Section.
(P.L. 2005, ch. 266, § 2; P.L. 2005, ch. 268, § 2.)



Chapter 23-24.9-10.2 - Mercury-containing thermostats.

§ 23-24.9-10.2 Mercury-containing thermostats.  (a) Manufacturer responsibility. Each thermostat manufacturer that has offered for final sale, sold at final sale, or has distributed mercury-containing thermostats in Rhode Island shall, individually or collectively:

(1) No later than November 1, 2010, submit a detailed description of a collection program for mercury thermostats that meets the requirements of this section to the department. The department shall have thirty (30) days from the date of submittal to review and provide comment on the program. The final program description shall be submitted to the department no later than December 31, 2010.

(2) On or after January 1, 2011, make collection containers available to all qualified contractors, thermostat wholesalers, thermostat retailers, and local government collections in this state that request a container. Each thermostat manufacturer shall with each container include information regarding the proper management of mercury containing thermostats as universal waste in accordance with the collection program and the department's rules.

(3) Establish a system to collect, transport, and properly manage out-of-service mercury thermostats from all collection sites established under this section.

(4) Not include any fees or other charges to persons participating in the program, except that each thermostat wholesaler, qualified contractor, local government collection, or thermostat retailer that is provided with one or more collection containers may be charged a one-time program administration fee not to exceed seventy-five dollars ($75.00) per collection container.

(5) From January 1, 2011, through December 31, 2014 conduct education and outreach efforts including, but not limited to: (i) Promoting the availability of collection containers to qualified contractors, wholesalers, thermostat retailers, and units of local government in this state: (ii) Educating contractors, homeowners and other interested persons on the importance of properly managing out-of-service mercury thermostats and opportunities for the collection of those thermostats and the availability of manufacturer supported program(s): (iii) Providing signage to participating collection locations that can be prominently displayed to promote the collection and recycling of out-of-service mercury thermostats to contractors and consumers; and (iv) Written materials or templates of materials for reproduction by participating wholesalers and thermostat retailers to be provided to customers at the time of purchase or delivery of a thermostat. These materials shall include, but not limited to, information on the importance of properly managing out-of-service mercury thermostats and opportunities for the collection of those thermostats.

(6) For calendar year 2011, collect at least two thousand (2000) mercury thermostats taken out-of-service in the state during the calendar year. For calendar year 2012, the goal shall be to collect at least two thousand two hundred fifty (2,250) mercury thermostats. For calendar year 2013 and 2014, the goal shall be to collect at least two thousand five hundred (2,500) mercury thermostats taken out-of-service in the state during each calendar year.

(7) Beginning in 2012, submit an annual report to the department by March 1, of each year that includes, at a minimum, all of the following:

(i) The number of mercury-containing thermostats collected and recycled by that manufacturer pursuant to this section during the previous calendar year;

(ii) The estimated total amount of mercury contained in the thermostat components collected by that manufacturer pursuant to this section in the previous calendar year;

(iii) An elevation of the effectiveness of the manufacturer's collection program;

(iv) An accounting of the administrative costs incurred in the course of administering the collection and recycling program; and

(v) A list of locations that participate as collection sites.

(1) Collection points. The department shall maintain and post on their website a list of units of local government, thermostat retailers and any other locations that are collection points for mercury thermostats.

(2) Education outreach. In conjunction with the educational and outreach programs implemented by manufacturers, the department shall conduct an education and outreach program directed toward wholesalers, retailers, contractors, and homeowners to promote the collection of out-of-service mercury-containing thermostats.

(3) Rate of collection. For calendar year 2015 through 2020, the collection goals shall be established by the department. The department shall establish collection goals no later than November 1, 2014. In developing collection goals, the department shall take into account, at a minimum: (i) The effectiveness of collection programs for out-of-service mercury thermostats in the state and other states; (ii) Collection requirements in other states; (iii) Any reports or studies on the number of out-of-service mercury thermostats that are available for collection in this state, other states, and nationally; and (iv) Other factors. Prior to establishing the collection goals, the department shall consult with stakeholder groups that include, at minimum, representatives of thermostat manufacturers, environmental groups, thermostat wholesalers, contractors, and thermostat retailers.

(4) Modifications to collection programs. Modifications required by the department may include, but not be limited to, improvements to outreach and education conducted under the collection program, expansion of the number of collections sites established under the program, and modification of the roles of participants. Modifications that may include a five dollar ($5) incentive in the form of either cash or a coupon offered by the manufacturer to contractors and consumers for each out-of-service mercury thermostat returned to a collection site may not be considered prior to January 1, 2014. In the event that the department determines that a program shall be modified, the department shall consult with thermostat manufacturers, thermostat wholesalers, thermostat retailers, service contractors, environmental groups and municipalities to develop the revisions to the program. If the program is modified to include a financial incentive, the department may exempt local government collections from the financial incentive provision. Any modifications made to the collection program shall be subject to the provisions of chapter 42-35, ("The Administrative Procedures Act").

History of Section.
(P.L. 2010, ch. 131, § 2; P.L. 2010, ch. 145, § 2.)



Chapter 23-24.9-10.3 - Sunset provisions.

§ 23-24.9-10.3 Sunset provisions.  The department shall review the provisions of § 23-24.9-10.2 no later than September 1, 2019 to determine if the provisions of said section shall sunset and the appropriate date for such action or if the approved rates of collection should be revised. The department shall make such a determination based on the best available data pertaining to the remaining number of out-of-service mercury-containing thermostats and the collection rates achieved under the provisions. The department shall report to the general assembly no later than January 1, 2020 as to the determination made by the department. If the department determines that the provisions of § 23-24.9-10.2 shall continue then the department shall subsequently review the provisions of said section no later than September 1, 2022 and every two (2) years thereafter until such provisions are no longer required and the department shall report such findings to the general assembly for purposes of repealing the section.

History of Section.
(P.L. 2010, ch. 131, § 2; P.L. 2010, ch. 145, § 2.)



Chapter 23-24.9-11 - Disclosure for mercury-added formulated products  Healthcare facilities.

§ 23-24.9-11 Disclosure for mercury-added formulated products  Healthcare facilities.  (a) By July 1, 2005, the manufacturers of formulated mercury-added products offered for sale or use to a health care facility in Rhode Island must provide both the director and the recipient healthcare facility a certificate of analysis documenting the mercury content of the product, down to a one part per billion level. Such formulated mercury-added products include, but are not limited to: acids; alkalis; bleach (sodium hypochlorite); materials used for cleaning, in maintenance, or for disinfection; stains; reagents; preservatives; fixatives; buffers; and dyes.

(b) The certificate of analysis must report the result of an analysis performed for mercury on the specific batch or lot of that product offered for sale. The batch or lot number of the product shall be clearly identified on the product and on the certificate of analysis.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1.)



Chapter 23-24.9-12 - Limitations on the use of elemental mercury.

§ 23-24.9-12 Limitations on the use of elemental mercury.  After January 1, 2003, no person may sell or provide elemental mercury to another person in Rhode Island, except for manufacturing or recycling or disposal purposes, without providing a material safety data sheet, as defined in the United States Code, title 42, section 11049 [42 U.S.C. § 11049], and requiring the purchaser or recipient to sign a statement that the purchaser: (1) will use the mercury only for medical, dental amalgam dispose-caps, research, or manufacturing purposes; (2) understands that mercury is toxic and that the purchaser will store and use it appropriately so that no person is exposed to the mercury; and (3) will not place or allow anyone under the purchaser's control to place or cause to be placed the mercury in solid waste for disposal or in a wastewater treatment and disposal system.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-13 - Existing inventories.

§ 23-24.9-13 Existing inventories.  Those mercury-added products with a code or date of manufacture indicating they were manufactured prior to July 13, 2001 are exempt from § 23-24.9-6  23-24.9-8 and §§ 23-24.9-10 and 23-24.9-11. If the mercury-added product has a date of manufacture or the manufacturer can provide documentation that the product in question was manufactured prior to July 13, 2001, it is exempt from the above listed sections. Situations that are beyond the control of the manufacturer, such as old stock being held by retailers, should be addressed on a case-by-case basis.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-14 - Public education and outreach.

§ 23-24.9-14 Public education and outreach.  (a) The director shall coordinate the development of a public education, outreach, and assistance program for households, hazardous waste generators, local and regional solid waste management agencies, small businesses, health care facilities, scrap metal facilities, dismantlers, institutions, schools, and other interested groups in concert with other relevant state agencies. This public education, outreach, and assistance program should focus on the hazards of mercury; the requirements and obligations of individuals, manufacturers, and agencies under this law; and voluntary efforts that individuals, institutions, and businesses can undertake to help further reduce mercury in the environment.

(b) The director shall cooperate with the neighboring states and provinces and regional organizations in the northeastern U.S. and Canada on developing outreach, assistance, and education programs, where appropriate.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-15 - State procurement preferences for low or nonmercury-added products.

§ 23-24.9-15 State procurement preferences for low or nonmercury-added products.  (a) Notwithstanding other policies and guidelines for the procurement of equipment, supplies, and other products, the Rhode Island department of administration shall by January 1, 2003, revise its policies, rules and procedures to implement the purposes of this chapter.

(b) The Rhode Island department of administration shall give priority and preference to the purchase of equipment, supplies, and other products that do not contain mercury-added compounds or components, unless there is no economically feasible nonmercury-added alternative that performs a similar function. In circumstances where a nonmercury-added product is not available, preference shall be given to the purchase of products that contain the least amount of mercury-added to the product necessary for the required performance.

(c) State dental insurance contracts negotiated after January 1, 2003, shall provide coverage for non-mercury fillings at no additional expense to the state employee.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-16 - Violations.

§ 23-24.9-16 Violations.  Effective July 1, 2005, a violation of any of the provisions of this law or any rule or regulation promulgated pursuant thereto shall be punishable, in the case of a first violation, by a civil penalty not to exceed one thousand dollars ($1,000). In the case of a second and any further violations, the liability shall be for a civil penalty not to exceed five thousand dollars ($5,000) for each violation.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1.)



Chapter 23-24.9-17 - State review.

§ 23-24.9-17 State review.  The department shall, in consultation with the conference of New England Governors/Eastern Canadian Premiers Environment Committee and/or an interstate mercury clearinghouse should one be developed, coordinate a review of the effectiveness of this chapter no later than January 1, 2006, and shall provide a report based upon that review to the governor and general assembly. The report shall review the effectiveness of the programs as established under the chapter and contain recommendations for improving them. As part of this review, the department shall evaluate the effectiveness of the collection systems established under this chapter and determine whether additional state authority or targeted capture rates are needed to improve those systems. In addition to this review process, the department shall evaluate the need for additional incentives for manufacturers of mercury-added products that are below ten (10) milligrams to reduce the amount of mercury in those products.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-18 - Application to products regulated by the Food and Drug Administration (FDA).

§ 23-24.9-18 Application to products regulated by the Food and Drug Administration (FDA).  Nothing in this chapter shall apply to prescription drugs regulated by the Food and Drug Administration under the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et. seq., to biological products regulated by the Food and Drug Administration under the Public Health Service Act, 42 U.S.C. § 262 et. seq., or to any substance that may be lawfully sold over the counter without a prescription under the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et. seq.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-19 - Mercury advisory working group.

§ 23-24.9-19 Mercury advisory working group.  The department of environmental management shall be authorized to coordinate the development of a mercury reduction and education advisory working group to advise the department with regard to the development of regulations and programs for the implementation of the provisions of this chapter and with regard to public education pertaining to the continued elimination of mercury-added products in the State of Rhode Island. This advisory working group may include, but not be limited to, designees from the following: the general assembly, department of environmental management, department of health, the attorney general's office, state and/or national organizations interested in mercury reduction and education, consumer and children's advocacy groups, local chambers of commerce, and those industries that manufacture consumer products which contain mercury.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1; P.L. 2003, ch. 235, § 1; P.L. 2003, ch. 328, § 1.)



Chapter 23-24.9-20 - Regulations.

§ 23-24.9-20 Regulations.  The department shall promulgate rules and regulations as may be necessary to implement and carry out the provisions of this chapter.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)



Chapter 23-24.9-20.1 - Effective dates for implementation.

§ 23-24.9-20.1 Effective dates for implementation.  Notwithstanding the effective date of January 1, 2006, set forth in subsections 23-24.9-7(a)(1), 23-24.9-8(a), and 23-24.9-10(a), the initial deadline for complying with the requirements of these subsections shall be January 1, 2006, or ninety (90) days after the effective date of regulations adopted by the department in order to effectuate the purposes of the subsections, whichever date is the later.

History of Section.
(P.L. 2005, ch. 266, § 2; P.L. 2005, ch. 268, § 2.)



Chapter 23-24.9-21 - Severability and construction.

§ 23-24.9-21 Severability and construction.  The provisions of this chapter shall be severable, and if any court declares any phrase, clause, sentence, or provision of this chapter to be invalid, or its applicability of any government, agency, person, or circumstance is declared invalid, the remainder of the chapter and its relevant applicability shall not be affected. The provisions of this chapter shall be liberally construed to give effect to the purposes thereof.

History of Section.
(P.L. 2001, ch. 234, § 1; P.L. 2001, ch. 318, § 1.)






Chapter 23-24.10 - Electronic Waste Prevention, Reuse and Recycling Act

Chapter 23-24.10-1 - Purpose.

§ 23-24.10-1 Purpose.  The purposes of this act are:

(1) To establish a manufacturer financed system for the collection, recycling, and reuse program for covered electronic products in Rhode Island;

(2) To develop a comprehensive strategy, with the participation of state agencies, producers, processors and consumers, for waste prevention and reduction of covered electronic products in the state, which addresses the collection, recycling and reuse of covered electronic products from all covered electronic product generators in the state and that ensures the safe and environmentally sound handling, reuse and recycling of covered electronic products;

(3) To promote the development of state infrastructure for the reuse and recycling of used electronics;

(4) To eliminate waste generated in the state from covered electronic products from landfill and incinerator disposal; and

(5) To encourage the design of covered electronic products that are less toxic, more durable and more recyclable.

History of Section.
(P.L. 2006, ch. 365, § 1; P.L. 2006, ch. 447, § 1; P.L. 2008, ch. 105, § 1; P.L. 2008, ch. 126, § 1.)



Chapter 23-24.10-2 - Findings.

§ 23-24.10-2 Findings.  (a) The general assembly finds televisions, computers and other electronics are omnipresent in modern society, and the number of obsolete, worn-out or otherwise used televisions, computers and other electronic products are increasing;

(b) Used televisions and computers contain lead, mercury and other hazardous substances that pose a threat to human health and the environment if improperly disposed of at the end of their useful life;

(c) Cathode ray tubes are estimated to be the largest current source of lead in the state's municipal solid waste stream;

(d) Many flat-panel-display televisions, computer monitors and laptop computers contain a mercury-containing lamp for backlighting purposes;

(e) The reuse, repair and recycling of televisions and computers protect public health and the environment by reducing the potential for the release of heavy metals and mercury from landfills and municipal waste combustors into the environment, provide jobs and business opportunities for state residents, recover valuable components and materials, reduce energy consumption, air and water pollution and greenhouse gas emissions, and conserve valuable landfill space;

(f) The state of Rhode Island has an interest in resource conservation, waste minimization, landfill capacity management, pollution prevention, job creation and recycling;

(g) The Rhode Island mercury reduction and education commission recommended that electronic waste be banned from disposal as solid waste, be managed through recycling or as hazardous waste, and be handled in a manner consistent with products covered by the Mercury Reduction and Education Act;

(h) The commission also recommended that a system of producer responsibility for the collection and recycling of covered electronic devices is the most effective and equitable means of keeping this toxic waste out of landfills, alleviating the full financial and physical burden placed on the state and municipal governments for handling e-waste, while also providing a powerful incentive for manufacturers to reduce toxins and redesign products for recycling; and

(i) The general assembly finds that the establishment of a comprehensive system to provide for the collection, reuse and recycling of electronic products in this state is consistent with its duty to protect the health, safety and welfare of its citizens, enhance and maintain the quality of the environment, conserve natural resources, prevent air, water and land pollution and stimulate economic growth.

History of Section.
(P.L. 2006, ch. 365, § 1; P.L. 2006, ch. 447, § 1.)



Chapter 23-24.10-3 - Definitions.

§ 23-24.10-3 Definitions.  For the purposes of this chapter:

(1) "Department" means the department of environmental management.

(2) "Covered electronic products" means:

(i) Computers (including central processing unit or CPU) as defined herein

(ii) Computer monitors, including CRT monitors and flat panel monitors;

(iii) Combination units (CPUs with monitors);

(iv) Televisions including CRT-based and non-CRT-based televisions, plasma and LCD, or any similar video display device with a screen greater than nine (9) inches diagonally and that contains a circuit board; and

(v) "Covered electronic products" does not mean a computer, television or video display device that is: (a) a part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle; or (b) functionally or physically a part of, connected to or integrated within a larger piece of equipment designed and intended for use in an industrial, governmental, commercial, research and development, or medical setting, (including diagnostic, monitoring, or other medical products as that term is defined under the Federal Food, Drug, and Cosmetic Act) or equipment used for security, sensing, monitoring, or anti-terrorism purposes; or (c) contained within a home appliance, clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier; or (d) a handheld device used to access commercial mobile radio service, as such service is defined in 47 CFR 20.3, or (e) a printer as defined in subsection (ii) herein.

(3) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, the federal government or any agency or subdivision thereof, a state, municipality, commission, political subdivision of a state, or any interstate body.

(4) "Computer" often referred to as a "personal computer" or "PC", means a desktop or notebook computer as further defined below, but does not mean an automated typewriter, electronic printer, mobile telephone, portable hand-held calculator, portable digital assistant (PDA), MP3 player, or other similar device. "Computer" does not include computer peripherals, commonly known as cables, mouse, or keyboard; computer servers marketed to professional users; or retail store terminals or cash registers, used at customer checkout in the retail industry. "Computer" is further defined to include:

(i) "Desktop Computer" means an electronic, magnetic, optical, electrochemical, or other high speed data processing device performing logical, arithmetic, or storage functions for general purpose needs which are met through interaction with a number of software programs contained therein, and which is not designed to exclusively perform a specific type of logical, arithmetic or storage function or other limited or specialized application. Human interface with a desktop computer is achieved through a standalone keyboard, standalone monitor or other display unit, and a standalone mouse or other pointing device, and is designed for a single user. A desktop computer has a main unit that is intended to be persistently located in a single location, often on a desk or on the floor. A desktop computer is not designed for portability and generally utilizes an external monitor, keyboard, and mouse with an external or internal power supply for a power source. Desktop computer does not include an automated typewriter or typesetter; or

(ii) "Notebook computer" means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs which are met through interaction with a number of software programs contained therein, and which is not designed to exclusively perform a specific type of logical, arithmetic or storage function or other limited or specialized application. Human interface with a notebook computer is achieved through a keyboard, video display greater than nine inches (9") in size, and mouse or other pointing device, all of which are contained within the construction of the unit which comprises the notebook computer; supplemental standalone interface devices typically can also be attached to the notebook computer. Notebook computers can use external, internal, or batteries for a power source. Notebook computer does not include a portable handheld calculator, or a portable digital assistant or similar specialized device. A notebook computer has an incorporated video display greater than nine inches (9") in size and can be carried as one unit by an individual. A notebook computer is sometimes referred to as a laptop computer.

(5) "Corporation" means the Rhode Island resource recovery corporation created and established pursuant to chapter 23-19 of the Rhode Island general laws.

(6) "Manufacturer" means a person or entity who:

(i) Has a physical presence and legal assets in the United States of America; and

(A) Manufactures or manufactured a covered electronic product under a brand it owns; or is or was licensed to use;

(B) Sells or sold under a brand or label it owns or is or was licensed to use a covered electronic product produced by other suppliers; or

(C) Assumes the financial responsibility of manufacturer collection, transportation or recycling as further defined herein; or

(D) Imports or imported a covered electronic product into the United States that is manufactured by a person without a presence in the United States; or

(E) Sells at retail a covered electronic product acquired from an importer that is the manufacturer as described in subsection (b) herein, and elects to register in lieu of the importer.

(7) "Market share" means a television manufacturers' national sales of televisions expressed as a percentage of the total of all television manufacturers' national sales based on the best available public data.

(8) "Monitor" means a video display device without a tuner that can display pictures and sound and is used with a computer.

(9) "Orphan waste" means a covered electronic product, except a television, for which no manufacturer can be identified or the manufacturer is no longer a business and no successor business can be identified.

(10) "Premium service" means services such as at-location system upgrade services and at-home pickup services, including curbside pickup service.

(11) "Printer" means desktop printers, multifunction printer copiers, and printer ax combinations taken out of service that are designed to reside on a work surface, and include various print technologies, including without limitation laser and LED (electrographic), ink jet, dot matrix, thermal, and digital sublimation, and "multi-function" or "all-in-one" devices that perform different tasks, including without limitation copying, scanning, faxing, and printing. Printers do not include floor-standing printers, printers with optional floor stand, point of sale (POS) receipt printers, household printers such as a calculator with printing capabilities or label makers, or non-standalone printers that are embedded into products that are not covered electronic products.

(12) "Retailer" means a person or entity who sells a covered electronic product in the state to a consumer, "Retailer" includes, but is not limited to, a manufacturer of a covered electronic product who sells directly to a consumer through any means, including, but not limited to, transactions conducted through sales outlets, catalogs or the Internet, or any similar electronic means, but not including leasing, commercial financing or wholesale transactions with a distributor or other retailer.

(13) "Return share" means the minimum percentage of covered electronic products, except televisions, that an individual manufacturer is responsible for collecting, transporting and recycling.

(14) "Return share by weight" means the minimum total weight of covered electronic products, except televisions, that an individual manufacturer is responsible for collecting, transporting and recycling.

(15) "Television" means any telecommunication system device that can broadcast or receive moving pictures and sound over a distance and includes a television tuner or a display device peripheral to a computer that contains a television tuner.

(16) "Video display devices" means and includes units capable of presenting images electronically on a screen, with a viewable area greater than nine inches (9") when measured diagonally, viewed by the user and may include cathode ray tubes, flat panel computer monitors, plasma displays, liquid crystal displays, rear and front enclosed projection devices, and other similar displays that exist or may be developed.

(17) "State program" means a statewide program for collecting, transporting and recycling covered electronic products that is provided by the resource recovery corporation for manufacturers who pay a recycling fee.

(18) "Manufacturer program" means a statewide program for collecting, transporting, and recycling covered electronic products that is provided by the manufacturer.

(19) "Program Year" means January 1 through December 31, also referred to as "calendar year".

(20) "Collector" means a public or private entity that receives covered electronic devices and arranges for the delivery of the devices to a recycler.

(21) "Recycler" means a public or private individual or entity who accepts covered electronic devices directly from the public or from collectors for the purpose of recycling. A manufacturer who takes products solely for refurbishment or repair is not a recycler. A recycler may also be a collector if it meets the definition of a collector.

History of Section.
(P.L. 2006, ch. 365, § 1; P.L. 2006, ch. 447, § 1; P.L. 2008, ch. 105, § 1; P.L. 2008, ch. 126, § 1; P.L. 2010, ch. 122, § 1.)



Chapter 23-24.10-4 - Scope of products covered.

§ 23-24.10-4 Scope of products covered.  The scope of products is the same as "covered electronic products" and includes products from covered electronic product generators. The department is hereby authorized to modify the scope of products through regulations.

History of Section.
(P.L. 2006, ch. 365, § 1; P.L. 2006, ch. 447, § 1.)



Chapter 23-24.10-5 - Disposal ban.

§ 23-24.10-5 Disposal ban.  (1) After January 31, 2009, no person shall dispose of any of the covered electronic products in a manner other than by recycling or disposal as hazardous waste.

(2) This ban on disposal shall apply to whole units of covered electronic products, as well as to the constituent subunits and materials from which the units are made.

(3) No solid waste landfill or transfer station regulated pursuant to chapter 23-18.9 shall accept any covered electronic products for the purposes of disposal after January 31, 2009. All solid waste landfills and transfer stations regulated pursuant to chapter 23-18.9 shall establish procedures to promote segregation of covered electronic products from the waste stream, shall document those procedures in the facility operating plan, and shall implement those procedures as part of the operation of the facility.

History of Section.
(P.L. 2006, ch. 365, § 1; P.L. 2006, ch. 447, § 1; P.L. 2008, ch. 187, § 1; P.L. 2008, ch. 475, § 68.)



Chapter 23-24.10-6 - Manufacturer individual financial responsibility.

§ 23-24.10-6 Manufacturer individual financial responsibility.  (a) On the effective date of this section, for covered electronic products other than televisions, manufacturers have individual financial responsibility for the collection, transportation and recycling of their covered electronic products and orphan waste which have been discarded by households or public and private elementary and secondary schools in Rhode Island, including their return share of orphan waste.

(b) On the effective date of this section, for televisions, each television manufacturer has financial responsibility for the collection, transportation and recycling of televisions, which have been discarded by households or public and private elementary and secondary schools in Rhode Island, based on the television manufacturer's market share.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-7 - Sales and labor prohibitions.

§ 23-24.10-7 Sales and labor prohibitions.  (a) A manufacturer not in compliance with all financial and other requirements of this chapter is prohibited from offering a covered electronic product for sale in this state.

(b) It shall be unlawful for any retailer and/or manufacturer to offer for sale in this state a new covered electronic product from a manufacturer that is not in full compliance with the requirements of this chapter. The department shall maintain a list of all manufacturers in compliance with the requirements of this chapter and post the list on an Internet website. Retailers of products in or into the state shall consult the list prior to selling covered electronic products in this state. A retailer shall be considered to have complied with this responsibility if, on the date that the product was ordered from the manufacturer or its agent, the manufacturer was listed as being in compliance on the aforementioned website. All manufacturers will be considered in compliance with the purposes of this section until the department publishes the first requirements of this chapter for the listing.

(c) It shall be unlawful for facilities that recycle covered electronic products, including all downstream recycling operations, to use prison labor to recycle covered electronic products.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-8 - Labeling and registration requirements.

§ 23-24.10-8 Labeling and registration requirements.  (a) On and after the effective date of this section, a manufacturer or retailer may not sell or offer for sale a covered electronic product in the state unless it is labeled with the manufacturer's brand, and the label is permanently affixed and readily visible.

(b) Registration. Before January 1 of each year, a manufacturer of covered electronic products sold or offered for sale in this state shall register with the department for a period to cover the upcoming calendar year, on a form provided by the department. The registration shall include:

(1) A list of all the brands manufactured, sold or imported by the manufacturer, including those brands being offered for sale in this state by the manufacturer;

(2) A statement of whether the manufacturer will be implementing a manufacturer program or utilizing the state program for recycling covered electronic products; and

(3) Any other information required by the department to implement this chapter.

(c) By January 1, 2009, each manufacturer of new covered electronic products offered for sale for delivery in this state shall register with the department and pay to the department a registration fee of five thousand dollars ($5,000). Thereafter, if a manufacturer has not previously filed a registration, the manufacturer shall file a registration with the department prior to any offer for sale for delivery in this state of the manufacturer's new covered electronic products and shall pay to the department a registration fee of five thousand dollars ($5,000). Any manufacturer to whom the department provides notification of a return share, return share in weight or market share pursuant to subsections 23-24.10-12(d) and (e) and who has not previously filed a registration shall, within thirty (30) days of receiving such notification, file a registration with the department and shall pay to the department a registration fee of five thousand dollars ($5,000).

(1) Each registered manufacturer shall submit an annual renewal of its registration to the department and pay to the department a registration fee of five thousand dollars ($5,000) by December 15 prior to the start of each program year.

(2) The registration and each annual renewal shall include a list of all of the manufacturer's brands of covered electronic products and shall be effective upon receipt by the department.

(3) All registration fees collected by the department shall be deposited in the environmental response fund established pursuant to Rhode Island general laws § 23-19.1-23.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3; P.L. 2010, ch. 122, § 1.)



Chapter 23-24.10-9 - Manufacturer responsibility.

§ 23-24.10-9 Manufacturer responsibility.  (a) A manufacturer choosing to implement a manufacturer program shall submit a plan to the department at the time of payment of the annual registration fee required under subsection 23-24.10-8(c).

(b) The manufacturer's plan must describe how the manufacturer will:

(1) Finance, manage and conduct a statewide program to collect covered electronic products from households and public and private elementary and secondary schools in this state;

(2) Provide for environmentally sound management practices to collect, transport and recycle covered electronic products;

(3) Provide for advertising and promotion of collection opportunities statewide and on a regular basis; and

(4) Include convenient service statewide. Collection sites shall be staffed and open to the public at a frequency adequate to meet the needs of the area being served. A program may provide collection service jointly with another program and may include, but not be limited to, mail back programs and collection events.

(c) The plan shall include a statement disclosing whether: (1) any video display devices sold in Rhode Island exceed the maximum concentration values established for lead, mercury, cadmium, hexavalent chromium, polybrominated diphenyls (PBBs), and polybrominated diphenyl ethers (PBDEs) under the RoHS (restricting the use of certain hazardous substances in electrical and electronic equipment) directive 2002/95/EC of the European parliament and council and any amendments there to enacted as of the date; or (2) the manufacturer has received an exemption from one or more of those maximum concentration values under the RoHS directive that has been approved and published by the European commission.

(d) A manufacturer choosing to implement a manufacturer program shall:

(1) Provide for collection, transportation and recycling of covered electronic products from households and public and private elementary and secondary schools free of charge and a manufacturer that provides premium service for a person may charge for the additional cost of that premium service.

(2) Implement the plan and provide a report to the department no later than February 1 of each year that details how the plan required under this section was implemented during the previous calendar year.

(3) Conduct a statistically significant sampling or actual count of the covered electronic products collected and recycled by the manufacturer each calendar year using a methodology approved by the department. The manufacturer shall report the results of the sampling or count to the department no later than January 1 of the following calendar year. For all manufacturers, excluding televisions manufactured, the report must include:

(i) A list of all brands identified during the sampling or count by the manufacturer;

(ii) The weight of covered electronic products identified for each brand during the sampling or count; and

(iii) The total weight of covered electronic products, including orphan waste if applicable, collected from households and public and private elementary and secondary schools in the state by the manufacturer during the previous calendar year.

(e) A group of manufacturers, except television manufacturers, may choose to implement a manufacturer program as one entity, if in doing so the manufacturers meet the sum of their individual return shares by weight under subsection 23-24.10-12(d) and that sum is at least five percent (5%). A group of television manufacturers may choose to implement a manufacturer program as one entity, if in doing so the manufacturers meet the sum of their individual market shares under subsection 23-24.10-12(d).

(f) By February 1 of each year, a manufacturer that does not meet its share for the previous calendar year shall pay the corporation for the amount not achieved at a rate determined by the department to be equivalent to the amount the manufacturer would have paid as defined under subsection 23-24.10-11(d) plus ten percent (10%) to be paid to the department, and which shall be the per ton fee for the prior year multiplied by the manufacturer's return share as established prior to the start of the program year.

(g) A manufacturer, except a television manufacturer, with less than a five percent (5%) return share is required to participate in the state program under § 23-24.10-11. A television manufacturer that does not have an approved manufacturer's plan shall participate in the state program under § 23-24.10-11.

(h) A manufacturer participating in the state program under § 23-24.10-11 shall notify the department at the time of its registration each year.

(i) By February 1 of each year, a manufacturer that participates in the state program shall pay a recycling fee to the corporation in an amount adopted by the department under § 23-24.10-12 to cover the costs of collecting, transporting and recycling the manufacturer's annual share of covered electronic products for the following year.

(j) A manufacturer program, the state program or a collector participating in a manufacturer program or the state program may not charge a fee to households or public and private elementary and secondary schools for the collection, transportation or recycling of those covered electronic products.

(2) A collector that provides a premium service to a person may charge for the additional cost of providing the premium service.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3; P.L. 2010, ch. 122, § 1.)



Chapter 23-24.10-10 - Retailer responsibility.

§ 23-24.10-10 Retailer responsibility.  (a) A retailer may not sell or offer for sale any covered electronic product in or for delivery into this state unless:

(1) The covered electronic product is labeled with a brand and the label is permanently affixed and readily visible;

(2) The brand is included on the list posted by the department; and

(3) The list posted by the department specifies that the manufacturer is in compliance with the requirements of this chapter. All manufacturers will be considered in compliance with the requirements of this chapter for the purposes of this section until the department publishes the first listing.

(b) A retailer shall provide to a consumer at the time of the sale of a covered electronic product information from the department's website that provides details about where and how a consumer can recycle covered electronic products in Rhode Island. Information shall also be made available in printable form for Internet sales and other sales where the Internet is involved.

(c) On or after January 1, 2009, a retailer who sells or offers for sale a new covered electronic product must, before the initial offer for sale, review the department's website to determine that all new covered electronic products that the retailer is offering for sale are labeled with the manufacturer's brands that are registered with the department.

(d) A retailer is not responsible for an unlawful sale under this subdivision if the manufacturer's registration expired or was revoked and the retailer took possession of the covered electronic product prior to the expiration or revocation of the manufacturer's registration and the unlawful sale occurred within three (3) months after the expiration or revocation.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-10.1 - Collector and recycler responsibility.

§ 23-24.10-10.1 Collector and recycler responsibility.  (a) Collector's registration. After July 31, 2010, no person or entity may operate as a collector of covered electronic devices unless that person or entity has submitted a registration with the department on a form prescribed by the director. Registration information must include the name, address, telephone number, and location of the business, and a certification that the collector has complied and will continue to comply with the requirements of this chapter and with all program rules and regulations promulgated by the department and the corporation. A registration is effective upon receipt by the department and is valid until December 31 of each year. Collectors must register annually with the department.

(b) Recycler's registration. After July 31, 2010, no person or entity may recycle covered electronic devices unless that person has submitted a registration with the department on a form prescribed by the director. Registration information must include the name, address, telephone number, and location of all recycling facilities under the direct control of the recycler that may receive covered electronic devices, and a certification that the recycler has complied and will continue to comply with the requirements of this chapter and with all program rules and regulations promulgated by the department and the corporation. A registered recycler may conduct recycling activities that are consistent with this chapter. A registration is effective upon receipt by the agency and is valid until December 31 of each year. Recyclers must register annually with the department.

(c) Nothing in this section shall be deemed to circumvent the department's existing authority under Rhode Island general laws chapter 23-19.1 or regulations promulgated thereto.

History of Section.
(P.L. 2010, ch. 122, § 2.)



Chapter 23-24.10-11 - Rhode Island resource recovery corporation responsibility.

§ 23-24.10-11 Rhode Island resource recovery corporation responsibility.  (a) The corporation shall establish a state program for the collection, transportation and recycling of covered electronic products from households and public and private elementary and secondary schools in this state. The state program shall be fully funded through the recycling fees as defined in subsection (d) herein. The corporation shall submit a plan to the department for review and approval that will:

(1) To the extent practicable, use existing local collection, transportation and recycling infrastructure;

(2) Use environmentally sound management practices as defined under subsection 23-24.10-12(i) to collect, transport and recycle covered electronic products;

(3) Provide for households and public and private elementary and secondary schools convenient and available collection services and sites for covered electronic products in each county of this state and collection services shall be free of charge for households and public and private elementary and secondary schools;

(4) Advertise and promote collection opportunities statewide and on a regular basis; and

(5) Conduct a statistically significant sampling or actual count of the covered electronic products collected and recycled by the state program during each calendar year using a methodology approved by the department and prepare a report no later than March 1 of the following calendar year that includes but is not limited to:

(i) A list of all brands identified during the count;

(ii) The weight of covered electronic products, except televisions, identified for each brand during the count; and

(iii) The total weight of covered electronic products, including orphan waste if applicable, collected from households and public and private elementary and secondary schools in the state by the state program during the previous calendar year.

(6) Maintain on its website information on collection opportunities for covered electronic products, including collection site locations and hours. The information must be made available in a printable format for retailers.

(b) Covered electronic products account fund. The corporation shall create the covered electronic products account fund ("the fund"). Interest earned by the account shall be credited to the account. Fees collected by the corporation under subsection (c) below shall be deposited in the covered electronic products account fund. Moneys in the account are to be used only to pay the costs of implementing this chapter and enforcing the disposal ban in § 23-24.10-5. The corporation shall audit the fund each year, and surpluses are to be credited on a pro rata basis to those manufacturers paying fees into and for the program year in which a surplus is generated, while deficits in the fund shall be applied to the adjusted recycling fee in the second program year following the audited program year.

(c) The corporation shall determine the return share and return share by weight for each calendar year for each manufacturer, except television manufacturers. The return share shall be determined by dividing the total weight of covered electronic products of that manufacturer's brands by the total weight of covered electronic products for all manufacturers' brands. The return share by weight shall be determined by multiplying the return share for each such manufacturer by the total weight in pounds of covered electronic products, including orphan waste, collected from households and public and private elementary and secondary schools the previous calendar year.

(1) For 2009 and 2010, determine the return share and return share by weight for each manufacturer, except television manufacturers, based on the best available public return share data and public weight data from within the United States for covered electronic products from households and public and private elementary and secondary schools. For subsequent years, the return share of covered electronic products for each manufacturer shall be based on the most recent annual sampling or count of covered electronic products. For subsequent years, the total weight in pounds of covered electronic products shall be based on the total weight of covered electronic products, including orphan waste, determined by the department.

(2) Determine the market share for each television manufacturer in accordance with subsection 23-24.10-3(7).

(3) The corporation shall present the proposed return or market shares for each manufacturer to the department for review and approval on an annual basis by November 1 of each year.

(d) Determine the recycling fee to be paid by each manufacturer that participates in the state program established pursuant to this section. The corporation shall determine the recycling fees as follows:

(1) For each manufacturer, except television manufacturers, the corporation shall determine the recycling fee based on the manufacturer's annual return share and return share by weight as determined under subsection (c) of this section. The fee shall be calculated on a per pound basis and shall not exceed fifty cents ($.50) per pound.

(2) By November 1 of each year, the corporation shall set the cost per pound for collection, transportation, and recycling of covered electronic products, except televisions, in order to reasonably approximate market costs for these services, which cost per pound is used to calculate the fee. The corporation may adjust such cost per pound in order to reasonably approximate market costs for the collection, transportation, and recycling of covered electronic products. Any deficits generated by the state program shall be applied to the recycling fee calculation for and in the second program year following the audited program year.

(3) By November 1 of each year, for each television manufacturer that participates in the state program the corporation shall determine, by regulation, the recycling fee based on a television manufacturer's market share.

(4) The corporation shall present the proposed recycling fees and any adjusted recycling fees for each manufacturer to the department for review and approval.

(e) Regulatory authority. The corporation may adopt such regulations as shall be necessary to implement the provisions of this chapter.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3; P.L. 2010, ch. 122, § 1.)



Chapter 23-24.10-12 - Department responsibility.

§ 23-24.10-12 Department responsibility.  The department shall:

(a) By January 1, 2009, maintain and make available on its website the following lists, which must be updated by the first day of each month:

(1) A list of registered manufacturers and their brands;

(2) A list of brands for which no manufacturer has registered; and

(3) A list that identifies which manufacturers are in compliance with this chapter.

(b) Review and approve manufacturer plans that comply with this chapter and are submitted annually by manufacturers choosing to implement a manufacturer program for recycling covered electronic products.

(c) Review and approve the corporation's plan as established by § 23-24.10-11.

(d) Review and adopt the return share and return share by weight for all manufacturers, except television manufacturers, for the following year as determined by the corporation pursuant to § 23-24.10-11. The department shall review and adopt the market share for all television manufacturers for the following year as determined by the corporation pursuant to § 23-24.10-11.

(e) By January 1 of each year, notify each manufacturer that had a return share determined under § 23-24.10-11 its return share and its return share by weight for the following year. By January 1 of each year, notify each television manufacturer that had a market share determined under § 23-24.10-11 its market share for the following year.

(f) Review and adopt the recycling fee for all manufacturers as determined by the corporation pursuant to § 23-24.10-11.

(g) By November 1 prior to the program year for which a revised cost per pound is to be used in accordance with the provisions of § 23-24.10-11 the department shall notify all registered manufacturers of the revised cost per pound.

(h) Report biennially to the general assembly on the operation of the statewide system for collection, transportation and recycling of covered electronic products.

(i) Environmentally sound recycling and reuse. The department shall develop and adopt regulations no later than January 30, 2009 to define environmentally sound recycling and reuse practices for the manufacturers' plans and the state program. These regulations will apply to collectors, transporters, and processors, and should ensure that all their downstream vendors comply with all local, state, and federal regulations, and must not violate laws in importing and transit countries when exporting environmentally sensitive materials throughout final disposition.

(j) Regulatory authority. The department may adopt such regulations as shall be necessary to implement the provisions of this chapter and may include exemptions from provisions of this chapter as deemed appropriate by the department.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3; P.L. 2010, ch. 122, § 1.)



Chapter 23-24.10-13 - State procurement.

§ 23-24.10-13 State procurement.  (a) No later than January 1, 2009, all state agencies shall meet at least ninety-five percent (95%) of their annual purchasing requirements with electronic products registered to the Electronic Product Environmental Assessment Tool (EPEAT) unless there is no EPEAT standard for such product.

(b) All vendors of electronic products to the state shall provide take-back and management services for their products at the end of life of those products and must be in compliance with all the requirements of this section. Vendors shall provide assurances that all take-back and management services will operate in compliance with all applicable environmental laws. Purchasing preference must be given to electronic products that incorporate design for the preservation of the environment.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-14 - Multistate implementation.

§ 23-24.10-14 Multistate implementation.  The department and the corporation are authorized to participate in the establishment of a regional multistate organization or compact to assist in carrying out the requirements of this chapter.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-15 - Limitations.

§ 23-24.10-15 Limitations.  If a federal law or combination of federal laws take effect that is applicable to all covered electronic products sold in the United States and establishes a program for the collection and recycling or reuse of covered electronic products, the department shall evaluate whether such laws provide a solution that is equal to or better than the program created by this act. The department shall report its findings back to the legislature.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-16 - Violations.

§ 23-24.10-16 Violations.  A violation of any of the provisions of this law or any rule or regulation promulgated pursuant thereto shall be punishable, in the case of a first violation, by a civil penalty not to exceed one thousand dollars ($1,000). In the case of a second and any further violation, the liability shall be for a civil penalty not to exceed five thousand dollars ($5,000) for each violation.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)



Chapter 23-24.10-17 - Severability.

§ 23-24.10-17 Severability.  The provisions of this chapter shall be severable, and if any part of this chapter is declared to be invalid or void by a court of competent jurisdiction, the remaining portion shall not be affected but shall remain in full force and effect and shall be construed to be the entire chapter.

History of Section.
(P.L. 2008, ch. 105, § 3; P.L. 2008, ch. 126, § 3.)






Chapter 23-24.11 - Comprehensive Children's Jewelry Safety Act

Chapter 23-24.11-1 - Short title.

§ 23-24.11-1 Short title.  This act shall be known and may be cited as the "Comprehensive Children's Jewelry Safety Act."

History of Section.
(P.L. 2012, ch. 377, § 1; P.L. 2012, ch. 393, § 1.)



Chapter 23-24.11-2 - Definitions.

§ 23-24.11-2 Definitions.  (a) "Children's jewelry" means jewelry designed or intended primarily for use by children twelve (12) years of age or younger to be worn as an item of personal ornamentation, and does not include:

(1) Toys or other products intended for use when a child plays;

(2) Accessories;

(3) Apparel;

(4) Footwear; or

(5) Any other product whose purpose is primarily functional and not ornamental.

(b) "ASTM F 2923-11" means the ASTM (American Society for Testing and Materials) International Standard Specification for Consumer Product Safety for Children's Jewelry in effect on January 1, 2012.

History of Section.
(P.L. 2012, ch. 377, § 1; P.L. 2012, ch. 393, § 1.)



Chapter 23-24.11-3 - Requirements.

§ 23-24.11-3 Requirements.  All children's jewelry manufactured one hundred eighty (180) days after the effective date of this act shall meet the requirements of ASTM F 2923-11.

History of Section.
(P.L. 2012, ch. 377, § 1; P.L. 2012, ch. 393, § 1.)



Chapter 23-24.11-4 - Duration.

§ 23-24.11-4 Duration.  The provisions of this chapter shall remain in effect until a superseding federal standard for children's jewelry takes effect.

History of Section.
(P.L. 2012, ch. 377, § 1; P.L. 2012, ch. 393, § 1.)






Chapter 23-24.12 - Proper Management of Unused Paint

Chapter 23-24.12-1 - Purpose.

§ 23-24.12-1 Purpose.  (a) To establish a cost-effective, convenient, statewide system for the collection, recycling and reuse of post-consumer paint.

(b) To develop a comprehensive strategy, with the cooperation of state entities, producers, and retailers, for the proper management of post-consumer paint in a safe and environmentally sound manner.

(c) To provide fiscal and regulatory consistency for all producers of paint that participate in the collection system authorized in this chapter.

(d) To establish effective collection, recycling, management and education programs resulting in collection of amounts of unused paint consistent with the goals and targets established pursuant to this chapter.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)



Chapter 23-24.12-2 - Management of unused architectural paint  Definitions.

§ 23-24.12-2 Management of unused architectural paint  Definitions.  (1) "Architectural paint" means interior and exterior architectural coatings sold in containers of five (5) gallons or less. Architectural paint does not include industrial, original equipment or specialty coatings.

(2) "Department" means the department of environmental management.

(3) "Director" means the director of the department of environmental management.

(4) "Distributor" means a company that has a contractual relationship with one or more producers to market and sell architectural paint to retailers in this state.

(5) "Environmentally sound management practices" means procedures for the collection, storage, transportation, reuse, recycling and disposal of architectural paint, to be implemented by the representative organization or such representative organization's contracted partners to ensure compliance with all applicable federal, state and local laws, regulations and ordinances and the protection of human health and the environment. Environmentally sound management practices include, but are not limited to, record keeping, the tracking and documenting of the use and disposition of post- consumer paint in and outside of this state, and environmental liability coverage for professional services and for the operations of the contractors working on behalf of the representative organization.

(6) "Paint stewardship assessment" means the amount added to the purchase price of architectural paint sold in this state that is necessary to cover the cost of collecting, transporting and processing post-consumer paint by the representative organization pursuant to the paint stewardship program.

(7) "Post-consumer paint" means architectural paint that is not used and that is no longer wanted by a purchaser of architectural paint.

(8) "Producer" means a manufacturer of architectural paint who sells, offers for sale, distributes or contracts to distribute architectural paint in this state.

(9) "Recycling" means any process by which discarded products, components and by- products are transformed into new, usable or marketable materials in a manner in which the original products may lose their identity.

(10) "Representative organization" means the nonprofit organization created by producers to implement the paint stewardship program described in § 23-24.11-3.

(11) "Retailer" means any person who offers architectural paint for sale at retail in this state.

(12) "Reuse" means the return of a product into the economic stream for use in the same kind of application as the product was originally intended to be used, without a change in the product's identity.

(13) "Sell" or "sale" means any transfer of title for consideration including, but not limited to, remote sales conducted through sales outlets, catalogues, the Internet or any other similar electronic means.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)



Chapter 23-24.12-3 - Establishment of paint stewardship program.

§ 23-24.12-3 Establishment of paint stewardship program.  (a) On or before March 1, 2014, each producer shall join the representative organization and such representative organization shall submit a plan for the establishment of a paint stewardship program to the department for approval. The program shall minimize the public sector involvement in the management of post-consumer paint by reducing the generation of post-consumer paint, negotiating agreements to collect, transport, reuse, recycle, and/or burn for energy recovery at an appropriately licensed facility post-consumer paint using environmentally sound management practices.

(b) The program shall also provide for convenient and available state-wide collection of post-consumer paint that, at a minimum, provides for collection rates and convenience greater than the collection programs available to consumers prior to such paint stewardship program; propose a paint stewardship assessment; include a funding mechanism that requires each producer who participates in the representative organization to remit to the representative organization payment of the paint stewardship assessment for each container of architectural paint sold within the state; include an education and outreach program to help ensure the success of the program; and, work with the department and Rhode Island economic development corporation to identify ways in which the state can motivate local infrastructure investment, business development and job creation related to the collection, transportation and processing of post-consumer paint.

(c) The plan submitted to the department pursuant to this section shall:

(1) Identify each producer participating in the paint stewardship program and the brands of architectural paint sold in this state covered by the program;

(2) Identify how the representative organization will provide convenient, statewide accessibility to the program;

(3) Set forth the process by which an independent auditor will be selected and identify the criteria used by the representative organization in selecting independent auditor;

(4) Identify, in detail, the educational and outreach program that will be implemented to inform consumers and retailers of the program and how to participate;

(5) Identify the methods and procedures under which the paint stewardship program will be coordinated with the Rhode Island resource recovery corporation;

(6) Identify, in detail, the operational plans for interacting with retailers on the proper handling and management of post-consumer paint;

(7) Include the proposed, audited paint assessment as identified in this section;

(8) Include the targeted annual collection rate;

(9) Include a description of the intended treatment, storage, transportation and disposal options and methods for the collected post-consumer paint; and

(10) Be accompanied by a fee in the amount of two thousand five hundred dollars ($2,500) to be deposited into the environmental response fund to cover the review of said plan by the department.

(d) Not later than sixty (60) days after submission of a plan pursuant to this section, the department shall make a determination whether to:

(1) Approve the plan as submitted;

(2) Approve the plan with conditions; or

(3) Deny the plan.

(e) Not later than three (3) months after the date the plan is approved, the representative organization shall implement the paint stewardship program.

(f) On or before March 1, 2014, the representative organization shall propose a uniform paint stewardship assessment for all architectural paint sold in this state. Such proposed paint stewardship assessment shall be reviewed by an independent auditor to assure that such assessment is consistent with the budget of the paint stewardship program described in this section and such independent auditor shall recommend an amount for such paint stewardship assessment to the department. The department shall be responsible for the approval of such paint stewardship assessment based upon the independent auditor's recommendation. If the paint stewardship assessment previously approved by the department pursuant to this section is proposed to be changed, the representative organization shall submit the new, adjusted uniform paint stewardship assessment to an independent auditor for review. After such review has been completed, the representative organization shall submit the results of said auditor's review and a proposal to amend the paint stewardship assessment to the department for review. The department shall review and approve, in writing, the adjusted paint stewardship assessment before the new assessment can be implemented. Any proposed changes to the paint stewardship assessment shall be submitted to the department no later than sixty (60) days prior to the date the representative organization anticipates the adjusted assessment to take effect.

(g) On and after the date of implementation of the paint stewardship program pursuant to this section, the paint stewardship assessment shall be added to the cost of all architectural paint sold to retailers and distributors in this state by each producer. On and after such implementation date, each retailer or distributor, as applicable, shall add the amount of such paint stewardship assessment to the purchase price of all architectural paint sold in this state.

(h) Any retailer may participate, on a voluntary basis, as a paint collection point pursuant to such paint stewardship program and in accordance with any applicable provision of law or regulation.

(i) Each producer and the representative organization shall be immune from liability for any claim of a violation of antitrust law or unfair trade practice if such conduct is a violation of antitrust law, to the extent such producer or representative organization is exercising authority pursuant to the provisions of this section.

(j) Not later than the implementation date of the paint stewardship program, the department shall list the names of participating producers the brands of architectural paint covered by such paint stewardship program and the cost of the approved paint stewardship assessment on its website.

(k) On and after the implementation date of the paint stewardship program, no producer, distributor or retailer shall sell or offer for sale architectural paint to any person in this state if the producer of such architectural paint is not a member of the representative organization.

(2) No retailer or distributor shall be found to be in violation of the provisions of this section if, on the date the architectural paint was ordered from the producer or its agent, the producer or the subject brand of architectural paint was listed on the department's website in accordance with the provisions of this section.

(l) Producers or the representative organization shall provide retailers with educational materials regarding the paint stewardship assessment and paint stewardship program to be distributed at the point of sale to the consumer. Such materials shall include, but not be limited to, information regarding available end-of-life management options for architectural paint offered through the paint stewardship program and information that notifies consumers that a charge for the operation of such paint stewardship program is included in the purchase price of all architectural paint sold in this state.

(m) On or before October 15, 2015, and annually thereafter, the representative organization shall submit a report to the director of the department of environmental management that details the paint stewardship program. Said report shall include a copy of the independent audit detailed in subdivision (4) below. Such annual report shall include, but not be limited to:

(1) A detailed description of the methods used to collect, transport and process post- consumer paint in this state;

(2) The overall volume of post-consumer paint collected in this state;

(3) The volume and type of post-consumer paint collected in this state by method of disposition, including reuse, recycling and other methods of processing or disposal;

(4) The total cost of implementing the program, as determined by an independent financial audit, as performed by an independent auditor;

(5) An evaluation of the adequacy of the program's funding mechanism;

(6) Samples of all educational materials provided to consumers of architectural paint and participating retailers; and

(7) A detailed list of efforts undertaken and an evaluation of the methods used to disseminate such materials including recommendations, if any, for how the educational component of the program can be improved.

(n) The representative organization shall update the plan, as needed, when there are changes proposed to the current program. A new plan or amendment will be required to be submitted to the department for approval when:

(1) There is a change to the amount of the assessment; or

(2) There is an addition to the products covered under the program; or

(3) There is a revision of the product stewardship organization's goals: or

(4) Every four (4) years, if requested, in writing, by the department the representative organization shall notify the department annually, in writing, if there are no changes proposed to the program and the representative organization intends to continue implementation of the program as previously approved by the department.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)



Chapter 23-24.12-4 - Regulations.

§ 23-24.12-4 Regulations.  The department shall promulgate regulations recognizing conditionally exempt small quantity generators of hazardous waste consistent with federal Environmental Protection Agency standards. The department is hereby authorized to promulgate additional rules and regulations as necessary to implement and carry out the provisions of this chapter.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)



Chapter 23-24.12-5 - Violations.

§ 23-24.12-5 Violations.  A violation of any of the provisions of this chapter or any rule or regulation promulgated pursuant to § 23-24.11-4 shall be punishable by a civil penalty not to exceed one thousand dollars ($1,000). In the case of a second and any subsequent violation, the civil penalty shall not exceed five thousand dollars ($5,000) for each violation.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)



Chapter 23-24.12-6 - Reporting to the general assembly.

§ 23-24.12-6 Reporting to the general assembly.  Not later than January 15, 2016 and biennially thereafter, the director shall submit a report to the general assembly that describes the results and activities of the paint stewardship program as enacted pursuant to this chapter including any recommendations to improve the functioning and efficiency of the paint collection program, as necessary.

History of Section.
(P.L. 2012, ch. 442, § 1; P.L. 2012, ch. 484, § 1.)






Chapter 23-25 - Pesticide Control

Chapter 23-25-1 - Short title.

§ 23-25-1 Short title.  This chapter shall be known as the "Pesticide Control Act".

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-1; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-2 - Enforcing official.

§ 23-25-2 Enforcing official.  The provisions of this chapter shall be administered by the director of environmental management of the state, referred to as the director.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-2; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-3 - Declaration of purpose.

§ 23-25-3 Declaration of purpose.  The purpose of this chapter is to regulate, in the public interest, the labeling, distribution, sale, storage, transportation, use and application, and disposal of pesticides as defined in this chapter. The general assembly finds that pesticides are valuable to our state's agricultural production and to the protection of human life and the environment from insects, rodents, weeds, and other forms of life which may be pests; but it is essential to the public health and welfare that they be regulated to prevent adverse effects on human life and the environment. New pesticides are continually being discovered, synthesized, or developed which are valuable for the control of pests and for use as defoliants, desiccants, and plant regulators. Those pesticides may be ineffective, may cause injury to man, or may cause unreasonable adverse effects on the environment if not properly used. Pesticides may injure human life or animals, either by direct poisoning or by gradual accumulation of pesticide residues in the tissue. Crops or other plants may also be injured by their improper use. The drifting or washing of pesticides into streams, lakes, or other bodies of water may cause appreciable damage to aquatic life. A pesticide applied for the purpose of killing pests in a crop which is not itself injured by the pesticide, may drift and injure other crops or non-target organisms with which it comes in contact. It is deemed necessary to provide for regulation of pesticides.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-3; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-4 - Definitions.

§ 23-25-4 Definitions.  As used in this chapter:

(1) "Active ingredient" means any ingredient which will prevent, destroy, repel, control, or mitigate pests, or which will act as a plant regulator, defoliant, or desiccant.

(2) "Adulterated" applies to any pesticide if its strength or purity falls below the professed standards of quality as expressed on its labeling under which it is sold, or if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent of the pesticide has been wholly or in part abstracted.

(3) "Agricultural commodity" means any plant, or part of plant, or animal, or animal product, produced by a person (including farmers, ranchers, vineyardists, plant propagators, Christmas tree growers, aquaculturists, floriculturists, orchardists, foresters, or other comparable persons) primarily for sale, consumption, propagation, or other use by humans or animals.

(4) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish, and shellfish.

(5) "Beneficial insects" means those insects which, during their life cycle, are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial.

(6) "Board" means the pesticide advisory board as provided for under § 23-25.2-3.

(7) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant with or without causing abscission.

(8) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(9) "Device" means any instrument or contrivance (other than a firearm) which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life (other than humans and other than bacteria, virus, or other micro-organism on or in living humans or other living animals) but not including equipment used for the application of pesticides when sold separately from it.

(10) "Director" means the director of environmental management.

(11) "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment, or receive and (having so received) deliver or offer to deliver pesticides in this state.

(12) "Environment" includes water, air, land, and all plants and humans and other living animals in it, and the interrelationships which exist among these.

(13) "EPA" means the United States Environmental Protection Agency.

(14) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., and other legislation supplementary to it and amendatory of it.

(15) "Fungi" means all nonchlorophyll-bearing thallophytes (that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts) as, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those in or on living humans or other living animals, and except those in or on processed food, beverages, or pharmaceuticals.

(16) "Highly toxic pesticide" means any pesticide determined to be a highly toxic pesticide under the authority of § 25(c)(2) of FIFRA, 7 U.S.C. § 136w(c)(2), or by the director under § 23-25-9(a)(2).

(17) "Imminent hazard" means a situation which exists when the continued use of a pesticide during the time required for cancellation proceedings pursuant to § 23-25-8 would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the secretary of the interior under 16 U.S.C. § 1531 et seq.

(18) "Inert ingredient" means an ingredient which is not an active ingredient.

(19) "Ingredient statement" means:

(i) Statement of the name and percentage of each active ingredient together with the total percentage of the inert ingredients in the pesticide; and

(ii) When the pesticide contains arsenic in any form, the ingredient statement shall also include percentages of total and water soluble arsenic, each calculated as elemental arsenic.

(20) "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six (6) legged, usually winged forms, as for example, moths, beetles, bugs, bees, flies, and their immature stages, and to other allied classes of anthropods whose members are wingless and usually have more than six (6) legs, as for example, spiders, mites, ticks, centipedes, and wood lice.

(21) "Integrated Pest Management (IPM)" refers to a method of pest control that uses a systems approach to reduce pest damage to tolerable levels through a variety of techniques, including natural predators and parasites, genetically resistant hosts, environmental modifications and, when necessary and appropriate, chemical pesticides. IPM strategies rely upon nonchemical defenses first and chemical pesticides second.

(22) "Label" means the written, printed, or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers.

(23) "Labeling" means the label and all other written, printed, or graphic matter:

(i) Accompanying the pesticide or device at any time; or

(ii) To which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of EPA, the United States Departments of Agriculture and Interior, and the department of health and human services; state experiment stations; state agricultural colleges; and other federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(24) "Land" means all land and water areas, including airspace, all plants, animals, structures, buildings, contrivances, and machinery appurtenant to it or situated on it, fixed or mobile, including any used for transportation.

(25) "Nematode" means invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts; may also be called nemas or eelworms.

(26) "Plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for altering the behavior of plants or the produce of these but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments. Also, the term "plant regulator" is not required to include any of those nutrient mixtures or soil amendments as are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health, and propagation of plants, are not for pest destruction and are nontoxic and nonpoisonous in the undiluted packaged concentration.

(27) "Permit" means a written certificate, issued by the director, authorizing the purchase, possession, and/or use of certain pesticides or pesticide uses defined in subdivisions (34) and (35) of this section.

(28) "Person" means any individual, partnership, association, fiduciary, corporation, governmental entity, or any organized group of persons whether incorporated or not.

(29) "Pest" means:

(i) Any insect, rodent, nematode, fungus, or weed; and

(ii) Any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other micro-organism (except viruses, bacteria, or other micro-organisms on or in living humans or other living animals) which the director declares to be a pest under § 23-25-9(a)(1).

(30) "Pesticide" means:

(i) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; and

(ii) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(31) "Pesticide dealer" means any person who distributes within the state any pesticide product classified for restricted use by EPA or limited use by the director.

(32) "Private applicator" means any person who uses or supervises the use of any pesticide for purposes of producing any agricultural commodity on land owned or rented by him or her or his or her employer or (if applied without compensation other than trading of personal services between producers of agricultural commodities) on land of another person.

(ii) "Certified private applicator" means any private applicator who is certified under § 23-25-14 as authorized to purchase, acquire, apply, or supervise the application of any pesticide classified for restricted use by EPA or limited use by the director.

(iii) "Commercial applicator" means any person (whether or not that person is a private applicator with respect to some uses), including employees of any federal, state, county or municipal agency, department, office, division, section, bureau, board, or commission, who applies or supervises the application of any pesticide for any purpose or on any property other than as provided by the definition of "private applicator".

(iv) "Certified commercial applicator" means any commercial applicator who is certified under § 23-25-13 as authorized to purchase, acquire, apply, or supervise the application of a pesticide classified for restricted use by EPA or limited use by the director.

(v) "Licensed commercial applicator" means any commercial applicator who is licensed under § 23-25-12 as authorized to use or supervise the use of any pesticide not classified for restricted use by EPA or limited use by the director on land not owned or rented by him or her.

(33) "Protect health and the environment" means protection against any unreasonable adverse effects on the environment.

(34) "Registrant" means a person who has registered any pesticide pursuant to the provisions of this chapter.

(35) "Restricted use pesticide" means a pesticide or pesticide use that is classified for restricted use by the administrator of EPA, or under § 23-25-6(h).

(36) "State limited use pesticide" means any pesticide or pesticide use which, when used as directed or in accordance with a widespread and commonly recognized practice, the director determines, subsequent to a hearing, requires additional restrictions to prevent unreasonable adverse effects on the environment including humans, land, beneficial insects, animals, crops, and wildlife, other than pests.

(37) "Under the direct supervision" means that on-site supervision of any pesticide application by an appropriately certified or licensed applicator who is responsible for the application and is capable of dealing with emergency situations which might occur.

(38) "Unreasonable adverse effects on the environment" means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

(39) "Weed" means any plant which grows where not wanted.

(40) "Wildlife" means all living things that are neither human nor, as defined in this chapter, pests, including but not limited to mammals, birds, and aquatic life.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.4-4; P.L. 1979, ch. 39, § 1; P.L. 1986, ch. 347, § 1; P.L. 1988, ch. 84, § 22; P.L. 2002, ch. 418, § 1.)



Chapter 23-25-5 - Misbranded.

§ 23-25-5 Misbranded.  The term "misbranded" applies:

(1) To any pesticide or device designated under § 23-25-9(b)(4):

(i) If its labeling bears any statement, design, or graphic representation relative to it or to its ingredients which is false or misleading in any particular;

(ii) If it is an imitation of or is distributed under the name of another pesticide;

(iii) If any word, statement, or other information required to appear on the label or labeling is not prominently placed on it with any conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in any terms as to render it unlikely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(2) To any pesticide:

(i) If the labeling does not contain a statement of the EPA use classification under which the product is registered;

(ii) If the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and, if complied with, together with any requirements imposed under § 3(d) of FIFRA, 7 U.S.C. § 136a(d), are not adequate to protect health and the environment;

(iii) If the label does not bear:

(A) Name, brand, or trademark under which the pesticide is distributed;

(B) An ingredient statement on that part of the immediate container (and on the outside container and wrapper of the retail package, if there is one, through which the ingredient statement on the immediate container cannot be clearly read) which is presented or displayed under customary conditions of purchase; provided, that the ingredient statement may appear prominently on another part of the container, as permitted pursuant to § 2(q)(2)(A) of FIFRA, 7 U.S.C. § 136(q)(2)(A), if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(C) A warning or caution statement which may be necessary and which, if complied with together with any requirements imposed under § 3(d) of FIFRA, 7 U.S.C. § 136a(d), would be inadequate to protect the health and environment;

(D) The net weight or measure of the content;

(E) The name and address of the manufacturer, registrant, or person for whom manufactured; and

(F) The EPA registration number assigned to each establishment in which it was produced and the EPA registration number assigned to the pesticide, if required by regulations under FIFRA.

(iv) If the pesticide contains any substance or substances in quantities highly toxic to humans, unless the label bears, in addition to other label requirements:

(A) The skull and crossbones;

(B) The word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(C) A statement of a practical treatment (first aid or otherwise) in case of poisoning by the pesticide.

(v) If the pesticide container does not bear a registered label.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-5; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-6 - Registration.

§ 23-25-6 Registration.  (a) Every pesticide which is distributed in the state shall be registered with the director subject to the provisions of this chapter and shall be categorized for registration purposes. These categories shall be: "consumer protection and health benefits products" which means all disinfectants, sanitizers, germicides, biocides and other pesticides labeled for use directly on humans or pets or in or around household premises and "agricultural and other pesticides," which means restricted-use pesticides and other pesticides that are not consumer protection and health benefits products. That registration shall be renewed annually prior to January 31; provided, that registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and used solely at the plant or warehouse as a constituent part to make a pesticide which is registered under the provisions of this chapter or if the pesticide is distributed under the provisions of an experimental use permit issued under § 23-25-7 or an experimental use permit issued by EPA.

(b) The applicant for registration shall file a statement with the director which shall include:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, other than the applicant's;

(2) The name of the pesticide;

(3) Other necessary information required for completion of the department of environmental management's application for registration form;

(4) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided for in FIFRA.

(c) The director, when he or she deems it necessary in the administration of this chapter, may require the submission of the complete formula of any pesticide, including the active and inert ingredients.

(d) The director may require a full description of the tests made and the results of the tests upon which the claims are based on any pesticide not registered pursuant to § 3 of FIFRA, 7 U.S.C. § 136a, or on any pesticide on which restrictions are being considered. In the case of renewal of registration, a statement shall be required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered.

(e) The director may prescribe other necessary information by regulation.

(f) The applicant desiring to register a pesticide shall pay an annual registration fee of fifty dollars ($50.00) to the general treasurer for each pesticide registered for the applicant which shall be credited by the general treasurer to the pesticide relief fund. Annually on November 1 the general treasurer shall notify the director of the amount of funds contained in the pesticide relief fund. If the pesticide relief fund shall exceed one million dollars ($1,000,000) on that date, the annual registration fee for the next following year commencing December 1 shall be twenty-five dollars ($25.00) which shall become part of the general fund. All registrations shall expire on November 30, of any one year, unless sooner cancelled; provided, that a registration for a special local need pursuant to this section which is disapproved by the administrator, EPA, shall expire on the effective date of the administrator's disapproval.

(g) Any registration approved by the director and in effect on the 31st day of January, for which a renewal application has been made and the proper fee paid, shall continue in full force and effect until any time that the director notifies the applicant that the registration has been renewed, or denied, in accord with the provisions of § 23-25-8. Forms for re-registration shall be mailed to registrants at least thirty (30) days prior to the due date.

(h) Provided the state of Rhode Island is certified by the administrator of EPA to register pesticides pursuant to § 24(c) of FIFRA, 7 U.S.C. § 136v(c), the director shall require the information set forth under subsections (b), (c), (d), and (e) and shall, subject to the terms and conditions of the EPA certification, register the pesticide if he or she determines that:

(i) Its composition is such as to warrant the proposed claims for it;

(ii) Its labeling and other material required to be submitted comply with the requirements of this chapter;

(iii) It will perform its intended function without unreasonable adverse effects on the environment;

(iv) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects on the environment; and

(v) A special local need for the pesticide exists.

(2) Prior to registering a pesticide for a special local need, the director shall classify the use of the pesticide for general or restricted use in conformity with § 3(d), 7 U.S.C. § 136a(d), of FIFRA; provided, that the director shall not make any lack of essentiality a criterion for denying registration of any pesticide. Where two (2) pesticides meet the requirements of this subdivision, one should not be registered in preference to the other.

(3) The director may develop and promulgate any other requirements by regulation that are necessary for the state plan to receive certification from EPA.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-6; P.L. 1979, ch. 39, § 1; P.L. 1985, ch. 260, § 2; P.L. 1998, ch. 147, § 2; P.L. 2001, ch. 86, § 11.)



Chapter 23-25-6.1 - Registration fee  Surcharge.

§ 23-25-6.1 Registration fee  Surcharge.  In addition to the annual registration fee of fifty dollars ($50.00) as required by § 23-25-6, an additional one hundred fifty dollar ($150) registration surcharge fee shall be imposed upon each pesticide to be sold or used within the state. The registration surcharge fee shall be deposited as general revenues.

History of Section.
(P.L. 1992, ch. 419, § 2; P.L. 1993, ch. 439, § 1; P.L. 1995, ch. 370, art. 40, § 71; P.L. 2001, ch. 139, § 2; P.L. 2004, ch. 595, art. 33, § 6; P.L. 2007, ch. 73, art. 38, § 1.)



Chapter 23-25-7 - Experimental use permits.

§ 23-25-7 Experimental use permits.  (a) Provided the state is authorized by the administrator of EPA to issue experimental use permits, the director may:

(1) Issue an experimental use permit to any person applying for an experimental use permit, if he or she determines that the applicant needs the permit in order to accumulate information necessary to register a pesticide under § 23-25-6(h). An application for an experimental use permit may be filed at the time of or before or after an application for registration is filed.

(2) Refuse to issue an experimental use permit, if he or she determines that issuance of the permit is not warranted or that the pesticide applications to be made under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

(3) Prescribe terms, conditions, and period of time for the experimental use permit, which shall be under the supervision of the director.

(4) Revoke or modify any experimental use permit, at any time, if he or she finds that its terms or conditions are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

(b) The director may develop and promulgate any other requirements by regulation that are necessary for the state plan to receive that authorization from EPA.

(c) The director may limit or prohibit the use of any pesticide for which an experimental use permit has been issued by EPA, pursuant to § 5(a) of FIFRA, 7 U.S.C. § 136c(a), and which the director finds may cause unreasonable adverse effects on the environment.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-7; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-8 - Refusal to register  Cancellation  Suspension  Legal recourse.

§ 23-25-8 Refusal to register  Cancellation  Suspension  Legal recourse.  (a) Provided the state is certified by the administrator of EPA to register pesticides formulated to meet special local needs, the director shall consider the following for refusal to register, for cancellation, for suspension, or for legal recourse for those pesticides:

(1) If it appears to the director that an application for registration cannot be granted pursuant to § 23-25-6(h) and any regulations issued under this section, he or she shall notify the applicant of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of this chapter or any regulations under this section so as to afford the applicant an opportunity to make the necessary corrections. If, upon receipt of the notice, the applicant does not make the required changes, the director may refuse to register the pesticide. The applicant may request a hearing as provided for in the Administrative Procedures Act, chapter 35 of title 42.

(2) When the director determines that a pesticide or its labeling does not comply with the provisions of this chapter or the regulations adopted under this chapter or when necessary to prevent unreasonable adverse effects on the environment, he or she may cancel the registration of a pesticide or change the classification of a pesticide after a hearing in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(3) When the director determines that there is an imminent hazard, he or she may, on his or her own motion, suspend the registration of a pesticide in conformance with the provisions of the Administrative Procedures Act, chapter 35 of title 42. Hearings shall be held with the utmost possible expedition.

(4) Any person who will be adversely affected by the order in this section may obtain judicial review of this order by filing in the superior court, within sixty (60) days after entry of the order, a petition praying that the order be set aside in whole or in part. A copy of the petition shall be immediately transmitted by the clerk of the court to the director and then the director shall file in the court the record of the proceedings on which he or she based his or her order. The court shall have jurisdiction to affirm or set aside the order complained of in whole or in part. The findings of the director with respect to questions of fact shall be sustained if supported by substantial evidence when considered on the record as a whole. Upon application, the court may remand the matter to the director to take further testimony if there are reasonable grounds for the failure to adduce that evidence in the prior hearing. The director may modify his or her findings and his or her order by reason of the additional evidence taken and shall file the additional record and any modification of the findings or order with the clerk of the court.

(b) If the director determines that any federally registered pesticide with respect to the use of the pesticide within the state:

(1) Does not warrant the claims for it; or

(2) Might cause unreasonable adverse effects on the environment; he or she may refuse to register the pesticide as required in § 23-25-6, or if the pesticide is registered under § 23-25-6, the registration may be cancelled or suspended as provided in subsection (a) of this section. If the director believes the pesticide does not comply with the provisions of FIFRA or the regulations adopted under it, he or she shall advise EPA of the manner in which the pesticide labeling or other material required to be submitted fails to comply with the provisions of FIFRA and suggest necessary corrections.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-8; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-9 - Authority of director  Determinations  Rules and regulations  Restricted use and limited use of pesticides and uniformity.

§ 23-25-9 Authority of director  Determinations  Rules and regulations  Restricted use and limited use of pesticides and uniformity.  (a) The director is authorized after due notice and an opportunity for a hearing:

(1) To declare as a pest any form of plant or animal life (other than humans and other than bacteria, viruses, and other micro-organisms on or in living humans or other living animals) which is injurious to health or the environment;

(2) To determine whether pesticides registered under the authority of § 24(c) of FIFRA, 7 U.S.C. § 136v(c), are highly toxic to humans. The definition of highly toxic, as defined in title 40, Code of Federal Regulations 162.8, as issued or amended, shall govern the director's determination; and

(3) To determine pesticides and quantities of substances contained in pesticides which are injurious to the environment. The director shall be guided by EPA regulations in this determination.

(b) The director is authorized after due notice and a public hearing as provided for in the Administrative Procedures Act, chapter 35 of title 42, to make appropriate regulations where those regulations are necessary for the enforcement and administration of this chapter, including but not limited to regulations providing for:

(1) The collection, examination, and reporting of samples of pesticides or devices pursuant to § 23-25-19;

(2) The safe handling, transportation, storage, display, distribution, and disposal of pesticides and their containers;

(3) Labeling requirements of all pesticides required to be registered under provisions of this chapter; provided, that the regulations shall not impose any requirements for federally registered labels in addition to or different from those required pursuant to FIFRA;

(4) Specifying classes of devices which shall be subject to the provisions of § 23-25-5(1);

(5) Prescribing methods to be used in the application of pesticides where the director finds that these regulations are necessary to carry out the purpose and intent of this chapter. The regulations may relate to the time, place, manner, methods, materials, and amounts and concentrations in connection with the application of the pesticide, may restrict or prohibit use of pesticides in designated areas during specified periods of time, and shall encompass all reasonable factors which the director deems necessary to prevent damage or injury by drift or misapplication to: plants, including forage plants, on adjacent or nearby lands; wildlife in the adjoining or nearby areas; fish and other aquatic life in waters in reasonable proximity to the area to be treated; and humans, animals, or beneficial insects.

(6) In issuing the regulations referred to in subdivision (5) of this subsection, the director shall give consideration to pertinent research findings and recommendations of other agencies of the state, the federal government, or other reliable sources. The director may by regulation require that notice of a proposed application of a pesticide be given to the public, if he or she finds that the notice is necessary to carry out the purpose of this chapter.

(7) Prescribing regulations requiring any pesticide registered for special local needs to be colored or discolored if he or she determines that the requirement is feasible and is necessary for the protection of health and the environment. The regulations promulgated by EPA pursuant to § 25(c)(5) of FIFRA, 7 U.S.C. § 136w(c)(5), shall govern this determination.

(8) Prescribing regulations establishing standards for the packages, containers, and wrappings of pesticides registered for local needs. The regulations shall be consistent with the regulations promulgated by EPA pursuant to § 25(c)(3) of FIFRA, 7 U.S.C. § 136w(c)(3).

(c) For the purpose of uniformity and in order to enter into cooperative agreements, the director may:

(1) In addition to those "restricted use pesticides" classified by the administrator of EPA, the director may also, by regulation, after a public hearing following due notice, classify a pesticide as a "state limited use pesticide" for the state of Rhode Island. If the director determines that the pesticide (when applied in accordance with its directions for use, warnings, and cautions, and for uses for which it is registered) may cause without additional restrictions, unreasonable adverse effects on the environment, including injury to the applicator or other persons because of acute dermal or inhalation toxicity of the pesticide, the pesticide shall be applied only by or under the direct supervision of a certified applicator, or be subject to any other restrictions as the director may determine. These other restrictions may include, but are not limited to, the conditions of use as provided in subdivision (b)(5) of this section for "state limited use pesticides", may require a permit for the purchase, possession, and application of pesticides labeled as "state limited use pesticides", and may further require that application of that pesticide be only under the direct supervision of the director.

(2) Adopt regulations in conformity with the primary pesticide standards, particularly as to labeling and registration requirements, as established by EPA or other federal or state agencies.

(d) Regulations adopted under this chapter shall not permit any pesticide use which is prohibited by FIFRA and regulations or orders issued under it.

(e) Regulations adopted under this chapter as to certified applicators of "restricted use pesticides" as designated under FIFRA and regulations adopted as to experimental use permits as authorized by FIFRA shall not be inconsistent with the requirements of FIFRA and regulations promulgated under it.

(f) In order to comply with § 4 of FIFRA, 7 U.S.C. § 136b, the director is authorized to make any reports to the EPA in any form and containing any information that the agency may from time to time require.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-9; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-10 - Applicator categories for certification  Standards.

§ 23-25-10 Applicator categories for certification  Standards.  (a) The director shall adopt applicator categories established by EPA by regulation and may establish additional categories and subcategories for certification necessary for the administration and enforcement of this chapter. Separate subcategories may be specified as to ground, aerial, or manual methods used to apply pesticides or to the use of pesticides to control insects, plant diseases, rodents, or weeds. Each category or subcategory shall be subject to separate testing procedures and requirements; provided, that no person shall be required to pay an additional fee if that person desires to be certified in more than one category or subcategory.

(b) The director, in promulgating regulations under this chapter, shall adopt or prescribe standards of competency for the certification of applicators which are at least equal to those established by EPA. Those standards may relate to the use and handling of pesticides or to the use and handling of the pesticide or class of pesticides covered by the individual's certification and shall be relative to the hazards involved. In determining standards, the director shall consider the characteristics of the pesticide formulation such as: the acute dermal and inhalation toxicity; the persistence, mobility, and susceptibility to biological concentration; the use experience which may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information; the relative hazards of patterns of use such as granular soil applications, ultra low volume of dust aerial applications, or air blast sprayer applications; and the extent of the intended use.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-10; P.L. 1979, ch. 39, § 1; P.L. 2001, ch. 86, § 11.)



Chapter 23-25-11 - Prohibitions for applicators.

§ 23-25-11 Prohibitions for applicators.  (a) No person shall use or supervise the use of any "restricted use pesticide" which is restricted to use by certified applicators pursuant to § 23-25-9 without first complying with the certification requirements pursuant to § 23-25-13 and any other restrictions as determined by the director as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use; provided, that a competent person may make an application under the direct supervision of a certified applicator.

(b) No person shall use or supervise the use of any "state limited use pesticide" which is restricted to use by certified applicators pursuant to § 23-25-9 without first complying with the certification requirements pursuant to § 23-25-13 or 23-25-14 and any other restrictions as determined by the director as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use; provided, that a competent person may make an application under the direct supervision of a certified applicator.

(c) No commercial applicator shall use or supervise the use of any pesticide on land without first becoming a licensed commercial applicator under § 23-25-12 or a certified applicator under § 23-25-13 and regulations adopted under these sections, unless he or she is making the application under the direct supervision of a licensed commercial applicator or a certified commercial applicator; provided, that a commercial applicator applying or supervising the application of a pesticide, not classified as a restricted use pesticide or state limited use pesticide, on land owned or rented by him or her or his or her employer need not comply with the requirements under § 23-25-12 or 23-25-13.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-11; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-12 - Licenses for commercial applicators  Rules and regulations.

§ 23-25-12 Licenses for commercial applicators  Rules and regulations.  (a) No commercial applicator shall apply any pesticide classified for general use by EPA or the director unless that application is by or under the direct supervision of a person certified under § 23-25-13 or licensed under this section; provided, that the application may be made without compliance with § 23-25-13 or this section on land owned or rented by the applicator or his or her employer.

(b) The director is authorized to adopt rules and regulations, including but not limited to regulations:

(1) Establishing procedures for filing a license application, applicant qualifications, license classifications if necessary, standards, and the scope and types of examinations necessary to carry out the intent of this chapter;

(2) Establishing license fees not to exceed thirty dollars ($30.00);

(3) Establishing the term during which a license remains valid (unless suspended or revoked for cause), expiration dates, credentials, and requirements for renewal (which may include reexamination if deemed necessary);

(4) Enabling the transfer of existing licenses to classifications established under this section with or without re-examination;

(5) Establishing limits of liability covering the applicant's spraying operations;

(6) Requiring the display of a decal, indicating that the applicant has met the requirements of this chapter, in a prominent place on any vehicle used in the applicant's spraying operations;

(7) Prescribing exceptions for utility and other employees who are not normally involved in pesticide applications but who may find it necessary when performing their normal tasks to use a general use pesticide to protect themselves from attacks by wasps, hornets, or other biting or stinging insects.

(c) If the director does not qualify an applicant for a license or renewal or suspends or revokes a license for any violation under this chapter, the director shall inform the applicant in writing of the reasons for revocation and, if requested, provide opportunity for a hearing before the director.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-12; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 133, art. 22, § 3.)



Chapter 23-25-13 - Certification of commercial applicators  Renewal  Regulations.

§ 23-25-13 Certification of commercial applicators  Renewal  Regulations.  (a) No commercial applicator shall purchase, acquire, possess, apply, or supervise the application of any pesticide classified for use only by or under the direct supervision of a certified applicator by EPA or by the director without first becoming certified under this section and regulations adopted under this section, except that the pesticide purchase, acquisition, possession, or application may be made without certification if done under the direct supervision of a certified applicator.

(b) The director is authorized to adopt regulations, including but not limited to regulations:

(1) Establishing procedures for filing an application for certification and determining prior experience and qualifications of applicants, their proposed operations, categories, and subcategories, or special pesticide uses for which the applicant wishes to qualify for certification, and setting annual expiration dates and type of documentation verifying certification if qualified;

(2) Requiring written examinations and, as necessary, other types of examinations designed to enable the applicant to demonstrate his or her knowledge, in accordance with the standards established under § 23-25-10, of pesticides and their effects, and his or her competency to handle and use the restricted use and/or limited use pesticides he or she may apply under the categories, subcategories, or special uses for which he or she is being examined;

(3) Establishing an annual certification fee not to exceed forty-five dollars ($45.00) and requiring certified commercial applicators to keep records of their purchase and use of restricted use and/or limited use pesticides;

(4) Establishing limits of liability covering the applicant's spraying operations;

(5) Requiring the display of a decal, indicating that the applicant has met the requirements of this chapter, in a prominent place on any vehicle used in the applicant's spraying operations.

(c) If the director finds the applicant qualified to apply pesticides in the categories, subcategories, or special uses he or she has applied for, the director shall issue a certified commercial applicator's certificate limited to the categories for which he or she is qualified which shall expire on an annual expiration date as determined by regulation unless it has been revoked or suspended prior to the expiration by the director for cause. The director may limit the certificate to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a certificate or renewal is not granted as applied for, the director shall inform the applicant in writing of the reasons for not granting it and, if requested, provide opportunity for a hearing before the director.

(d) The director shall send a renewal application to each certified commercial applicator at least thirty (30) days prior to the expiration date, and the director may renew any applicant's certification under the classification(s) for which the applicant is certified subject to reexamination or other requirements imposed by the director by regulation to ensure that the applicator continues to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(e) Certified commercial applicators who in any year fail to file a renewal application, even though they did not receive a mailed renewal application, prior to an expiration date established by regulation shall lose their certification as of sixty (60) days later and prior to that date shall be notified in writing. Those applicators may regain certification under this section by reexamination.

(f) Any commercial applicator certified under this section shall not be required to obtain a commercial applicator's license under § 23-25-12 as long as his or her certification remains in effect.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-13; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 133, art. 22, § 3.)



Chapter 23-25-14 - Certification of private applicators  Renewal  Regulations.

§ 23-25-14 Certification of private applicators  Renewal  Regulations.  (a) No private applicator shall purchase, acquire, possess, apply, or supervise the application of any pesticide classified for use only by or under the direct supervision of a certified applicator by EPA or by the director without first becoming certified under this section and regulations adopted under this section, except that the pesticide purchase, acquisition, possession, or application may be made without certification if done under the direct supervision of a certified applicator.

(b) The director is authorized to adopt regulations, including but not limited to regulations:

(1) Establishing procedures for filing an application for certification and determining prior experience and qualifications of applicants, the location and nature of their operations, and setting annual expiration dates and type of credentials verifying certification;

(2) Requiring written or oral and, as necessary, other types of examinations designed to enable the applicant to demonstrate his or her knowledge, in accordance with the standards established under § 23-25-10, of pesticides and their effects and his or her competency to handle and use the restricted use and/or limited use pesticides he or she may apply in his or her normal operations or for any special uses for which he or she is being examined;

(3) Establishing an annual certification fee not to exceed twenty-five dollars ($25.00) and requiring certified private applicators to keep records of their purchase and use of restricted use and/or limited use pesticides.

(c) If the director finds the applicant qualified, the director shall issue to him or her a certified private applicator's certificate limited to the types of operations or special uses for which he or she was examined, which shall expire one year from the date of issue or otherwise as determined by regulation, unless it has been suspended or revoked prior to the expiration by the director for cause. The director may limit the applicant to the use of certain pesticides or certain uses if deemed necessary to protect the applicant, other persons, or the environment. If a certificate or renewal is not granted as applied for, the director shall inform the applicant, in writing, of the reason for not granting it and, if requested, provide opportunity for a hearing before the director.

(d) The director shall send a renewal application to each certified private applicator at least thirty (30) days prior to the expiration date, and the director may renew any applicant's certification under the classification(s) for which the applicant is certified subject to re-examination or other requirements imposed by the director by regulation to ensure that the applicator continues to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(e) Certified private applicators who, in any year, fail to file a renewal application even though they did not receive a mailed renewal application prior to an expiration date established by regulation shall lose their certification as of sixty (60) days later and prior to that date shall be notified in writing. Those applicators may regain certification under this section by re-examination.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-14; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 133, art. 22, § 3.)



Chapter 23-25-15 - Licenses for dealers of restricted and limited use pesticides  Renewal  Regulations authorized  Responsibility for acts of employees.

§ 23-25-15 Licenses for dealers of restricted and limited use pesticides  Renewal  Regulations authorized  Responsibility for acts of employees.  (a) It shall be unlawful for any person to act as a pesticide dealer, or advertise as, or assume or act as a pesticide dealer at any time without first becoming licensed under this section and regulations adopted under this section. A license shall be required for each location or outlet located within the state from which the pesticides are distributed; provided, that any out-of-state manufacturer, registrant, or distributor who distributes the pesticides only through or to a licensed pesticide dealer is not required to obtain a license.

(b) Credentials verifying licensing shall be plainly exhibited at each location or distribution center situated within the state from which "restricted use" or "state limited use" pesticides are distributed. A manufacturer, registrant, or distributor of those pesticides who has no fixed distribution center within the state but who distributes those pesticides directly to certified applicators within the state shall obtain a license for his or her principal out-of-state location or distribution center and for each of his or her representatives who distribute those pesticides within the state.

(c) The director is authorized to adopt regulations, including but not limited to regulations:

(1) Establishing procedures for filing applications for licensing which shall provide names and full addresses of individuals who are distributors, members of principals, officers of firms, partnerships, associations, corporations or organized groups who are distributors, and the full address of each distribution center or outlet, and the name and full address of a person domiciled within the state authorized to receive and accept service of summons or legal notices of all kinds for the applicant, and other information found necessary by the director;

(2) Establishing license expiration dates and procedures for maintaining and submitting records of restricted use pesticide distribution as required under § 23-25-23;

(3) Requiring, if deemed necessary, any out-of-state distributor to obtain a permit to ship any "restricted use" or "state limited use" pesticide to any location within the state. Information required to obtain the permit shall include the full name and address of the shipper, the expected delivery date, the brand name, EPA registration number, the quantity of pesticide, the full name and address of the person receiving the shipment, and any other information found necessary by the director. No fee shall be required for the permit;

(4) Requiring a written examination designed to enable the applicant to demonstrate his or her knowledge of the types of information to be found on a pesticide label and that he or she is familiar with state and federal laws governing his or her sale, storage, and distribution of "state limited use" and "restricted use" pesticides;

(5) Establishing annual license fees of not more than thirty dollars ($30.00) for each license issued.

(d) Provisions of this section shall not apply to a certified commercial applicator who sells pesticides only as an integral part of his or her pesticide application service when the pesticides are dispensed only through equipment used for the pesticide application or any federal, state, county, or municipal agency which provides pesticides only for its own programs.

(e) The director shall send a renewal application to each licensed pesticide dealer at least thirty (30) days prior to the expiration date and the director may renew any applicant's license subject to further examination by the director if necessary to show additional knowledge that may be required to distribute pesticides classified for "restricted use" or "state limited use".

(f) Licensed pesticide dealers who, in any year, fail to file a renewal application even though they did not receive a mailed renewal application prior to an expiration date established by regulation shall lose their dealer's license as of sixty (60) days later and prior to that date shall be notified in writing. Those dealers may regain licensing under this section by re-examination.

(g) Each licensed pesticide dealer shall be responsible for the acts of each person employed by him or her in the solicitation and sale of pesticides and all claims and recommendations for use of pesticides. The dealer's license shall be subject to denial, suspension, or revocation after a hearing before the director for any violation of this chapter whether committed by the dealer or by the dealer's officer, agent, or employee.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-15; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 133, art. 22, § 3.)



Chapter 23-25-16 - Monitoring of environment.

§ 23-25-16 Monitoring of environment.  (a) As part of his or her responsibility in administering this chapter, the director will carry out a program of monitoring the amounts of pesticides throughout the environment in the state. Portions of the environment to be monitored will include but will not be limited to: fresh and salt waters of the state; soils; crops intended for human or animal consumption; places where food is served commercially or in institutions and where food for human or animal consumption is handled, stored, transported, prepared, or processed; and wildlife.

(b) Results of the monitoring program will be reviewed at least annually by the pesticide relief advisory board.

(c) In carrying out the provisions of this section, the director may enter into agreements with public or private agencies to secure any technical assistance it deems necessary.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-16; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-18 - Unlawful acts and/or grounds for denial, suspension, or revocation of a license, permit, or certification.

§ 23-25-18 Unlawful acts and/or grounds for denial, suspension, or revocation of a license, permit, or certification.  (a) The director may suspend pending inquiry for not longer than ten (10) days, and after opportunity for a hearing, deny, further suspend, revoke, or modify any provision on any license, permit, or certificate issued under this chapter if he or she finds that the applicant or holder of a license, permit, or certificate has committed any of the following acts, each of which except subdivision (15) of this subsection, is declared to be a violation of this chapter; provided, that this person shall also be subject to the penalties provided by § 23-25-28:

(1) Made false or fraudulent claims through any medium misrepresenting the effect of pesticides or methods to be utilized;

(2) Made a pesticide recommendation or use inconsistent with the labeling (except as allowed by rulings, interpretations, regulations, or guidelines published by EPA or, in the case of a pesticide registered under § 23-25-6(h) by the director), with the EPA or state registration for that pesticide, or in violation of the EPA or state restrictions on the use of that pesticide;

(3) Applied known ineffective or improper pesticides;

(4) Operated faulty or unsafe equipment;

(5) Operated in a faulty, careless, or negligent manner;

(6) Neglected or, after notice, refused to comply with the provisions of this chapter, the rules and regulations adopted under this chapter, or of any lawful order of the director;

(7) Refused or neglected to keep and maintain the records required by this chapter or to make reports when and as required;

(8) Made false or fraudulent records, invoices, or reports;

(9) Used or supervised the use of a pesticide which is restricted to use by certified applicators without having qualified as a certified applicator or without having been under the direct supervision of a certified applicator;

(10) Used fraud or misrepresentation in making an application for or renewal of, a license, permit, or certification;

(11) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license, permit, or certification;

(12) Aided or abetted a licensed or certified or an unlicensed or non-certified, person to evade the provisions of this chapter, conspired with that person to evade the provisions of this chapter, or allowed one's license, permit, or certification to be used by another person;

(13) Made false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

(14) Impersonated any federal, state, county, or city inspector or official; or

(15) Has been subject to the final imposition of civil or criminal penalties under § 14(a) or (b) of FIFRA, 7 U.S.C. § 136l(a) or (b).

(b) It is unlawful for any person to distribute in the state any of the following:

(1) Any pesticide which is not registered pursuant to the provisions of this chapter;

(2) Any pesticide if any of the claims made for it or any of the directions for its use or other labeling differs from the representations made in connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration; provided, that a change in the labeling or formulation of a pesticide may be made within a registration period without requiring reregistration of the product if the registration is amended to reflect the change and if that change will not violate any provision of FIFRA or this chapter;

(3) Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to that container and to the outside container or wrapper of the retail package if there is one through which the required information on the immediate container cannot be clearly read a label bearing the information required in this chapter and the regulations adopted under this chapter;

(4) Any pesticide which has not been colored or discolored pursuant to the provisions of § 23-25-9(b)(7) or of § 25(c)(5) of FIFRA, 7 U.S.C. § 136w(c)(5);

(5) Any pesticide which is adulterated or misbranded or any device which is misbranded;

(6) Any pesticide in containers which are unsafe due to damage.

(c) It shall be unlawful:

(1) To distribute any pesticide labeled for "restricted use" by EPA or for "state limited use" by the director to any person who is required by this chapter or regulations promulgated under this chapter to be certified to acquire, purchase, possess, or use this pesticide unless the person has a valid permit or is certified to acquire, purchase, possess, or use the kind and quantity of this pesticide or unless distribution is made to his or her agent; provided, that subject to conditions established by the director, the permit may be obtained immediately prior to distribution from any agent designated by the director;

(2) For any person to detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for in this chapter or regulations adopted under this chapter, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this chapter or the regulations adopted under this chapter;

(3) For any person to use for his or her own advantage or to reveal, other than to the director or properly designated state or federal officials, or employees of the state or federal executive agencies, or to the courts of the state or of the United States in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of § 23-25-6 or any information judged by the director as containing or relating to trade secrets or commercial or financial information obtained by authority of this chapter and marked as privileged or confidential by the registrant;

(4) For any person to handle, transport, store, display, or distribute pesticides in such a manner as to endanger humans and the environment or to endanger food, feed, or any other products that may be transported, stored, displayed, or distributed with those pesticides;

(5) For any person to dispose of, discard, or store any pesticide or pesticide containers in such manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any water supply, waterway, or water body;

(6) For any person to refuse or otherwise fail to comply with the provisions of this chapter, the regulations adopted under this chapter, or of any lawful order of the director.

(d) The penalties provided for violations of subdivisions (1) to (5) of subsection (b) of this section shall not apply to:

(1) Any carrier while lawfully engaged in transporting a pesticide within the state if the carrier shall, upon request, permit the director to copy all records showing the transactions in and movement of the pesticides or devices;

(2) Employees of the state or the federal government while engaged in the performance of their official duties in administering Rhode Island or federal pesticide laws or regulations;

(3) The manufacturer, shipper, or other distributor of a pesticide for experimental use only; provided, that the person holds or is covered by a valid experimental use permit as provided for by § 23-25-7 or issued by EPA; provided further, that the permit covers the conduct in question.

(4) Any person who ships a substance or mixture of substances being put through tests in which the purpose is only to determine its value for pesticide purposes or to determine its toxicity or other properties and from which the user does not expect to receive any benefit in pest control from its use.

(e) No pesticide or device shall be deemed in violation of this chapter when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser. If not exported, all provisions of this chapter shall apply.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-18; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-19 - Storing and disposal of pesticides and pesticide containers.

§ 23-25-19 Storing and disposal of pesticides and pesticide containers.  No person shall transport, store, or dispose of any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any waterway or water body in a way harmful to any wildlife in the waterway or waterbody. The director shall promulgate rules and regulations governing the storing and disposal of those pesticides or pesticide containers. These standards shall be consistent with any regulations promulgated pursuant to § 19 of FIFRA, 7 U.S.C. § 136q, or any acts cited therein.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-19; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-20 - Enforcement.

§ 23-25-20 Enforcement.  (a) The sampling and examination of pesticides or devices shall be made under the direction of the director for the purpose of determining whether they comply with the requirements of this chapter. The director, or his or her designated agent, is authorized, upon presentation of proper identification, to enter any distributor's premises, including any vehicle of transport, at all reasonable times in order to have access to pesticides or devices packaged and labeled for distribution and to samples of any containers or labeling for those pesticides and devices. If the director or his or her agent obtains any samples, prior to leaving the premises, he or she shall give to the owner or person in charge a receipt describing the samples obtained and, if requested, a portion of each sample equal in volume or weight to the portion retained. If an analysis is made of those samples, a copy of the results of the analysis shall be furnished promptly to the owner or person in charge. If it appears from the examinations that a pesticide or device fails to comply with the provisions of this chapter or regulations adopted under this chapter and the director contemplates instituting criminal proceedings against any person, the director shall cause appropriate notice to be given to that person. Any person notified shall be given an opportunity within a reasonable time to present his or her views, either orally or in writing, with regard to the contemplated proceedings. If after this, in the opinion of the director, it appears that the provisions of the chapter or regulations adopted under this chapter have been violated by that person, the director shall refer a copy of the results of the analysis or the examination of the pesticide or device to the prosecuting attorney for the county in which the violation occurred.

(b) For the purpose of carrying out the provisions of this chapter, the director or his or her designated agent may enter upon any public or private premises at reasonable times in order to:

(1) Have access for the purpose of inspecting any equipment used in applying pesticides;

(2) Inspect and take samples from lands actually or reported to be exposed to pesticides;

(3) Inspect storage or disposal areas;

(4) Inspect or investigate complaints of injury to humans or land;

(5) Sample pesticides being applied or to be applied;

(6) Observe the use and application of any pesticide; and

(7) Administer to or take from any person an oath, affirmation, or affidavit whenever that oath, affirmation, or affidavit is for use in any prosecution or proceeding under or in the enforcement of this chapter. That document, when certified by the party taking the statement, shall then be admissible in any administrative proceeding without further proof of the identity or authority of the agent.

(c) Should the director be denied access to any land where the access was sought for the purposes set forth in this chapter, he or she may apply to any court of competent jurisdiction for a search warrant authorizing access to the land for those purposes. The court may, upon application, issue the search warrant for the purpose requested.

(d) The director, with or without the aid and advice of the county or district attorney, is charged with the duty of enforcing the requirements of this chapter and any rules or regulations issued under this chapter. In the event a county or district attorney refuses to act on behalf of the director, the attorney general may act.

(e) The director may bring an action to enjoin the violation or threatened violation of any provision of this chapter or any regulations made pursuant to this chapter in a court of competent jurisdiction of the county in which the violation occurs or is about to occur.

(f) Nothing in this chapter shall be construed as requiring the director to report minor violations of this chapter for prosecution or for the institution of condemnation proceedings when the director believes that the public interest will be served best by a suitable notice of warning in writing.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-20; P.L. 1979, ch. 39, § 1; P.L. 1981, ch. 248, § 1.)



Chapter 23-25-21 - "Stop sale, use, or removal" order.

§ 23-25-21 "Stop sale, use, or removal" order.  When the director has reasonable cause to believe a pesticide or device is being distributed, stored, transported, or used in violation of any of the provisions of this chapter, or of any prescribed regulations under this chapter, the director may issue and serve a written "stop sale, use, or removal" order upon the owner or custodian of this pesticide or device. If the owner or custodian is not available for service of the order upon him or her, the director may attach the order to the pesticide or device and notify the owner or custodian and the registrant. The pesticide or device shall not be sold, used, or removed until the provisions of this chapter have been complied with and the pesticide or device has been released in writing under conditions specified by the director or the violation has been otherwise disposed of as provided in this chapter by a court of competent jurisdiction.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-21; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-22 - Judicial action after "stop sale, use, or removal" order.

§ 23-25-22 Judicial action after "stop sale, use, or removal" order.  (a) After service of a "stop sale, use, or removal" order is made upon any person, either that person, the registrant, or the director may file an action in a superior court in the county in which a violation of this chapter or regulations adopted under this chapter is alleged to have occurred for an adjudication of the alleged violation. The court in that action may issue temporary or permanent injunctions, mandatory or restraining, and any intermediate orders as it deems necessary or advisable. The court may order condemnation of any pesticide or device which does not meet the requirements of this chapter or regulations adopted under this chapter.

(b) If the pesticide or device is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court directs and if the pesticide or device is sold, the proceeds, less costs including legal cost, shall be paid to the general treasury as provided in § 23-25-32; provided, that the pesticide or device shall not be sold contrary to the provisions of this chapter or regulations adopted under this chapter. Upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide or device shall not be disposed of unlawfully, the court may direct that the pesticide or device be delivered to the its owner for relabeling, reprocessing, removal from the state, or otherwise bringing the product into compliance.

(c) When a decree of condemnation is entered against the pesticide or device, court costs, fees, storage, and other proper expenses shall be awarded against the person, if any, appearing as claimant of the pesticide.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-22; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-23 - Records.

§ 23-25-23 Records.  (a) Any person issued a pesticide dealer's license under the provisions of this chapter shall be required by the director to keep accurate records containing the following information:

(1) The delivery, movement, or holding of any restricted use or state limited use pesticide, including the quantity;

(2) The date of shipment and receipt;

(3) The name of consignor and name and certification number of the consignee; and

(4) Any other information necessary for the enforcement of this chapter as prescribed in regulations adopted by the director.

(b) The director or his or her agent shall have access to the records at any reasonable time to copy or make copies of the records for the purpose of carrying out the provisions of this chapter. Unless required for the enforcement of this chapter, that information shall be confidential and, if summarized, shall not identify an individual person.

(c) The director shall require certified applicators to maintain records with respect to applications of "restricted use" and "state limited use" pesticides and may require those records on all pesticides. Any relevant information that the director may deem necessary may be specified by regulation. The records shall be kept for a period of at least two (2) years from the date of the application to which the records refer, and the director shall, upon a request in writing, immediately be furnished with a copy of the records by the certified applicator.

(d) The director may require licensed commercial applicators to maintain records with respect to applications of all pesticides. Any relevant information that the director may deem necessary may be specified by regulation. The records shall be kept for a period of two (2) years from the date of the application to which the records refer, and the director shall, upon a request in writing, immediately be furnished with a copy of the records by the licensed commercial applicator.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-23; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-24 - Cooperation with other agencies.

§ 23-25-24 Cooperation with other agencies.  The director may cooperate, receive grants-in-aid, and enter into cooperative agreements or contracts with any agency of the federal government, of this state and its subdivisions, or with any agency of another state, in order to:

(1) Secure uniformity of regulations;

(2) Enter into cooperative agreements with the EPA to register pesticides under the authority of this chapter and FIFRA;

(3) Cooperate in the enforcement of the federal pesticide control laws through the use of state and/or federal personnel and facilities to implement cooperative enforcement programs, including, but not limited to, the registration and inspection of establishments;

(4) Develop and administer state plans for training and for certification of applicators consistent with federal standards;

(5) Contract for training with other agencies for the purpose of training applicators to be certified or licensed;

(6) Contract for monitoring pesticides for the national plan;

(7) Prepare, submit, and maintain state plans to meet federal certification standards, as provided for in § 4 of FIFRA, 7 U.S.C. § 136i(a) to (c); and

(8) Regulate certified and licensed applicators.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-24; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-25 - Publication of information.

§ 23-25-25 Publication of information.  The director may publish, at least annually, and in any form that he or she may deem proper, results of analyses based on official samples as compared with the analyses guaranteed and information concerning the distribution of pesticides; provided, that individual distribution information shall not be a public record. The director, in cooperation with the land grant universities or other educational institutions, may publish information and conduct short courses of instruction in the areas of knowledge required in this chapter.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-25; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-26 - Reports of pesticide accidents or incidents.

§ 23-25-26 Reports of pesticide accidents or incidents.  The director may by regulation require the reporting of significant accidents or incidents to a designated state agency and/or the EPA.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-26; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-27 - Subpoenas.

§ 23-25-27 Subpoenas.  The director may issue subpoenas to compel the attendance of witnesses and/or production of books, documents, and records in the state in any hearing affecting the authority or privilege granted by license, registration, certification, or permit issued under the provisions of this chapter.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-27; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-28 - Penalties.

§ 23-25-28 Penalties.  (a) Civil penalties. (1) Any person who violates any provision of this chapter may be assessed a civil penalty of not more than ten thousand dollars ($10,000) for each offense. In addition to any civil penalty assessed in this subsection, the director may ban businesses or commercial applicators from providing pest control services to the state for a period of up to five (5) years when the director finds the business or commercial applicator has violated a provision of this chapter or the rules or regulations promulgated under this chapter with regard to the mixing or application of pesticides.

(2) No penalty shall be assessed unless the person charged shall have been notified and given opportunity for a hearing before the director on the charge. In making the assessment, the director shall consider the size of the business, the ability of the person charged to continue in business, and the gravity of the violation.

(b) Criminal penalties. (1) Any person who knowingly violates any provision of this chapter shall be guilty of a misdemeanor and shall, on conviction, be fined not more than twenty-five thousand dollars ($25,000) or imprisoned for not more than sixty (60) days, or both.

(2) Any person who, with intent to defraud, uses or reveals information relative to formulas of products acquired under authority of § 23-25-6 shall be fined not more than ten thousand dollars ($10,000), or imprisoned for not more than three (3) years, or both.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-28; P.L. 1979, ch. 39, § 1; P.L. 1986, ch. 321, § 1.)



Chapter 23-25-29 - Protection of trade secrets and other information.

§ 23-25-29 Protection of trade secrets and other information.  (a) In submitting data required by this chapter, the applicant may:

(1) Clearly mark any portion of it which in his or her opinion are trade secrets or commercial or financial information; and

(2) Submit that marked material separately from other material required to be submitted under this chapter.

(b) Notwithstanding any other provision of this chapter, the director shall not make public information which in his or her judgment contains or relates to trade secrets or commercial or financial information obtained from a person as privileged or confidential, except that, when necessary to carry out the provisions of this chapter, information relating to formulas of products acquired by authorization of this chapter may be revealed to any state or federal agency consulted, or as required by law, and may be revealed at a public hearing or in findings of fact issued by the director.

(c) If the director proposes to release for inspection information which the applicant or registrant believes to be protected from disclosure under subsection (b) of this section, he or she shall notify the applicant or registrant in writing by certified mail. The director shall not after this make available for inspection that data until thirty (30) days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under subsection (b) of this section.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-29; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-30 - Delegation of director's duties.

§ 23-25-30 Delegation of director's duties.  The functions vested in the director may be delegated by the director to any employees of the department of environmental management as may be found desirable or necessary from time to time to carry out the responsibilities of this chapter.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-30; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-31 - Reciprocal agreements.

§ 23-25-31 Reciprocal agreements.  (a) The director may waive all or part of the examination requirements prescribed in §§ 23-25-12, 23-25-13 and 23-25-14 on a reciprocal basis with any other state which has substantially the same examination requirements and standards of competency, and for federal employees qualified under substantially the same examination requirements and standards of competency.

(b) The director is authorized to adopt regulations, including, but not limited to, regulations establishing procedures for establishing and implementing reciprocal agreements, providing verifying credentials to out-of-state applicators, and assuring compliance.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-31; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-32 - Budget  Receipt and disposition of funds.

§ 23-25-32 Budget  Receipt and disposition of funds.  (a) The director shall include in the annual budget sums of money necessary: to carry out the pesticide control program as required by this chapter and the EPA approved plan for certifying applicators, for the registration of pesticides, for office and other expenses including travel necessary for inspection and enforcement, and to employ sufficient employees to effectively carry out the provisions of this chapter.

(b) All money received by the director under the provisions of this chapter, 23-25-12(b)(2), 23-25-13(b)(3), 23-25-14(b)(3), and 23-25-15(c)(5) shall be deposited into the general treasury as general revenues.

(c) All money received by the director as federal grants-in-aid, contracts, and the like, to assist the state in carrying out a certification program shall be deposited into the general treasury to the credit of a special fund to be used only for carrying out the provisions of this chapter.

(d) All money appropriated for the pesticide enforcement and certification program shall be made available immediately and are specifically appropriated to the director for the following purposes:

(1) To support the pesticide enforcement and certification program;

(2) For payment of ancillary services, personnel, and equipment incurred to carry out the purposes of pesticide enforcement and certification.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-32; P.L. 1979, ch. 39, § 1; P.L. 1992, ch. 133, art. 22, § 3; P.L. 1995, ch. 370, art. 40, § 71.)



Chapter 23-25-33 - Severability.

§ 23-25-33 Severability.  If any provisions of this chapter are declared unconstitutional or the applicability of these provisions to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and applicability of this chapter to other persons and circumstances shall not be affected by this invalidity.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-33; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-34 - Prior liability.

§ 23-25-34 Prior liability.  The enactment of this chapter shall not have the effect of terminating, or in any way modifying, any liability, civil or criminal, which shall already be in existence on May 28, 1976.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-34; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-35 - Repeal of inconsistent acts.

§ 23-25-35 Repeal of inconsistent acts.  Jurisdiction in all matters pertaining to the registration, sale, distribution, transportation, storage, use and application, disposal of pesticides and devices, and licensing and certification of applicators is, by this chapter, vested exclusively in the director, and all acts and parts of acts inconsistent with this chapter are expressly repealed.

History of Section.
(P.L. 1976, ch. 191, § 2; G.L. 1956, § 23-41.1-35; P.L. 1979, ch. 39, § 1.)



Chapter 23-25-36 - Protective clothing and equipment.

§ 23-25-36 Protective clothing and equipment.  The director may promulgate rules and regulations requiring the use of protective clothing and equipment by any person operating equipment for the application of any pesticide, insecticide, fungicide, herbicide, and rodenticide.

History of Section.
(P.L. 1986, ch. 339, § 1.)



Chapter 23-25-37 - Pesticide applications and notification of pesticide applications at schools.

§ 23-25-37 Pesticide applications and notification of pesticide applications at schools.  (a) The department of environmental management and the department of health shall develop regulations as follows: (1) to restrict the use of hazardous pesticides in schools, pre-schools and child care centers in Rhode Island; (2) for the promotion and implementation of integrated pest management (IPM) as defined in § 23-25.2-2; (3) to cover situations where an emergency application of pesticide must be conducted to eliminate an immediate threat to human health, and establish reporting requirements for these emergency applications.

(b) On and after July 1, 2001, no person other than a licensed or certified commercial applicator as defined in § 23-25-4, shall apply pesticide within any building or on the grounds of any school. This section shall not apply in the case of an emergency application of pesticide to eliminate an immediate threat to human health, where it is impractical to obtain the services of any such applicator; provided the emergency application does not involve a restricted use or state limited use pesticide. For purposes of this section, "emergency" means a sudden need to mitigate or eliminate a pest which threatens the health or safety of a student or staff member.

(c) On and after July 1, 2002, at the beginning of each school year, each local school authority shall provide the staff of each school and the parents or guardians of each child enrolled in each school with a written statement of the committee's policy on pesticide application on school property and a description of any pesticide applications made at the school during the previous school year.

(2) The statement and description shall be provided to the parents or guardians of any child who transfers to a school during the school year. The statement shall: (i) indicate that the staff, parents, or guardians may register for prior notice of pesticide applications at the school; and (ii) describe the emergency notification procedures provided for in this section. Notice of any modification to the pesticide application policy shall be sent to any person who registers for notice under this section.

(d) On and after July 1, 2002, parents or guardians of children in any school and school staff may register for prior notice of pesticide application at their school. Each school shall maintain a registry of persons requesting the notice. Prior to providing for any application of pesticide within any building or on the grounds of any school, the local school authority shall provide for the distribution of notice to parents and guardians who have registered for prior notice under this section, such that the notice is received no later than twenty-four (24) hours prior to the application. Notice shall be given by any means practicable to school staff who have registered for the notice. Notice under this subsection shall include: (1) the common or trade name and the name of the active ingredient; (2) the EPA registration number as listed on the pesticide label; (3) the target pest; (4) the exact location of the application on the school property; (5) the date of the application; and (6) the name of the school administrator, or a designee, who may be contacted for further information.

(e) On and after July 1, 2003, no application of pesticide may be made in any building or on the grounds of any school during regular school hours or during planned activities at any school. No child shall enter an area where the application has been made until it is safe to do so according to the provisions on the pesticide label. This section shall not apply to the use of germicides, disinfectants, sanitizers, deodorizers, antimicrobal agents, insecticidal gels, non-volatile insect or rodent bait in a tamper resistant container, insect repellants or the application of a pesticide classified by the United States Environmental Protection Agency as an exempt material under 40 CFR 152.25.

(f) On and after July 1, 2002, a local school authority may make an emergency application of pesticide without prior notice under this section in the event of an immediate threat to human health, provided the board provides for notice, by any means practicable, on or before the day that the application is to take place, to any person who has requested prior notice under this section.

(g) On and after July 1, 2002, notice of any pesticide application at a school shall be given, by any means practicable, to the parents or guardians of any child enrolled at the school and to the staff of the school not later than one week after the application. The notice shall include: (1) the common or trade name and the name of the active ingredient; (2) the EPA registration number as listed on the pesticide label; (3) the target pest; (4) the exact location of the application on the school property; (5) the date of the application; and (6) the name of the school administrator, or a designee, who may be contacted for further information. A copy of the record of each pesticide application at a school shall be maintained at the school for a period of five (5) years.

(h) Not later than July 1, 2002, the department of environmental management and the department of health shall jointly establish a task force which shall specifically address methods to promote public education and professional training about pesticides, their potential health effects and IPM least toxic alternatives, and for evaluation and analysis of current pest control practices at school and child care facilities.

History of Section.
(P.L. 2001, ch. 293, § 1; P.L. 2002, ch. 418, § 1; P.L. 2008, ch. 475, § 69.)



Chapter 23-25-38 - Pesticide applications and notification of pesticide applications at pre-schools and child care centers.

§ 23-25-38 Pesticide applications and notification of pesticide applications at pre-schools and child care centers.  (a) On and after July 1, 2003, no application of pesticide may be made by any person other than a certified or licensed commercial applicator as defined in § 23-25-4 in any building or on the grounds of any pre-school, child day care center, group amily day care home or family day care home, during regular business hours. No child enrolled at such center or home may enter an area where pesticides have been applied until it is safe to do so according to the provisions on the pesticide label. For purposes of this section, emergency shall mean a sudden need to mitigate or eliminate a pest which threatens the health or safety of a student or staff member. This section shall not apply to the use of germicides, disinfectants, sanitizers, deodorizers, antimicrobal agents, insecticidal gels, non-volatile insect or rodent bait in a tamper resistant container, insect repellants, insecticidal disks, or the application of a pesticide classified by the United States Environmental Protection Agency as an exempt material under 40 CFR part 152.25.

(b) On and after July 1, 2002, notice of any pesticide application at any such center or home shall be given, by any means practicable, to the parents or guardians of any child enrolled at the center or home not later than twenty-four (24) hours before the application. The notice shall include: (1) the common or trade name and the name of the active ingredient; (2) the EPA registration number as listed on the pesticide label; (3) the target pest; (4) the exact location of the application on the property; (5) the date of the application; and (6) the name of the pre-school or child care center owner/operator or their designee.

History of Section.
(P.L. 2001, ch. 293, § 1; P.L. 2002, ch. 418, § 1.)



Chapter 23-25-39 - Report on lawn care pesticide use.

§ 23-25-39 Report on lawn care pesticide use.  (a) The department of environmental management shall report to the governor, the speaker of the house and the president of the senate on or before November 1, 2007, with regard to:

(1) Health risks, especially in children, associated with lawn care pesticides, as such risks have been established in the literature, based on the best available scientific information and health data studies;

(2) Currently recognized best practices for the use and/or control of lawn care pesticides at schools and child daycare facilities;

(3) How other jurisdictions have managed lawn care pesticides used at school facilities, including school facilities that have two (2) or more of the following functions at the same location, child daycare facilities, preschools, elementary and secondary schools;

(4) What Rhode Island schools are currently doing to manage, decrease or eliminate the use of lawn care pesticides on school grounds and to implement alternative methods of pest management in lawn care;

(5) A recommended lawn care pesticide use and control program for public and private child daycare centers, preschools and elementary schools located in Rhode Island; and

(6) The enforcement activities required to implement the lawn care use and control program and the fiscal impact this program may have on state agencies and school departments.

(b) The department of environmental management shall establish a working group, including, but not limited to: the department of health, the department of elementary and secondary education and the association of school committees, to assist with the report required in subsection (a). The department of health and the department of elementary and secondary education are hereby authorized and directed to cooperate with the department of environmental management in the preparation of the report required by this section.

History of Section.
(P.L. 2007, ch. 421, § 1.)






Chapter 23-25.1 - Hazardous Pesticides, Insecticides, Fungicides, Herbicides, and Rodenticides



Chapter 23-25.2 - Pesticide Relief Fund

Chapter 23-25.2-1 - Legislative findings  Purpose of chapter.

§ 23-25.2-1 Legislative findings  Purpose of chapter.  The general assembly finds: that the public health, safety, and welfare are being jeopardized by the contamination of drinking water by pesticides; that suitable remedies may be beyond the immediate financial resources of the persons affected; and that the public interest would be served by a reduction in the quantity of chemical pesticides used in this state. The purposes of this chapter are: (1) to establish a fund to provide both emergency relief for pesticide contamination and financial support for pest control methods that reduce or eliminate reliance upon chemical pesticides, and (2) to establish a pesticide relief advisory board to make recommendations to the director of the department of environmental management regarding the fund, and to advise the director on pesticides and public health dangers associated with their use in this state.

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-2 - Definitions.

§ 23-25.2-2 Definitions.  For the purposes of this chapter, the following words and terms have the following meanings:

(1) "Board" means the pesticide relief advisory board.

(2) "Contaminated domestic water supply" means the primary source of drinking and household water for a residence when the primary source fails to meet generally accepted drinking water standards due to pesticide contamination or when the department of health has certified it as undrinkable due to pesticide contamination.

(3) "Director" means the director of the department of environmental management.

(4) "Fund" means the pesticide relief fund.

(5) "Integrated pest management" ("IPM") refers to a method of pest control that uses a systems approach to reduce pest damage to tolerable levels through a variety of techniques, including natural predators and parasites, genetically resistant hosts, environmental modifications and, when necessary and appropriate, chemical pesticides. IPM strategies rely upon non-chemical defenses first and chemical pesticides second.

(6) "Multiple contaminated domestic water supply" means a number of contaminated domestic water supplies in close proximity to each other.

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-3 - Pesticide relief advisory board established  Appointment of members.

§ 23-25.2-3 Pesticide relief advisory board established  Appointment of members.  (a) There is created a pesticide relief advisory board consisting of eleven (11) members: one member shall be the chairperson of the joint committee on the environment or his or her designee, ex officio, and is referred to as the legislative member; the other ten (10) members shall be referred to as public members, and shall be appointed as follows: one public member shall be a faculty member in the department of plant pathology and entomology at the University of Rhode Island, to be appointed by the governor; the lieutenant governor, the speaker of the house, and the president of the senate shall each appoint one public member; the lieutenant governor shall appoint a public member who shall be a person engaged in full time vocation as an agricultural farmer; one public member shall be a professional toxicologist or a physician with sufficient experience in public health as it relates to pesticides or toxicology, to be appointed by the governor; one public member shall be a faculty member in environmental studies at a Rhode Island college or university, to be appointed by the governor; and one public member shall be a representative of the urban pest control industry or the chemical or pesticide industry, to be appointed by the governor and two (2) public members shall be representatives of the community at large, to be appointed by the governor.

(b) The terms of office of the members of the board shall be as follows: the legislative member shall serve until the end of his or her legislative term; the governor shall appoint faculty members to succeed faculty members whose terms expire to hold office for a term of two (2) years commencing on the first day of February next following. In the month of January in any year in which a public member's term of office expires, the appointing authority shall appoint a successor to the member whose term shall expire in that year, to hold office for a term of two (2) years commencing on the first day of February next following. All members shall serve until their successors are appointed and qualified. Any vacancy other than by expiration shall be filled in like manner as the original appointment, but only for the unexpired portion of the term. All appointments shall be made in a timely manner.

(c) Immediately upon the completion of the initial appointments, the board shall meet at the call of the director and shall elect from among themselves a chairperson.

History of Section.
(P.L. 1985, ch. 260, § 1; P.L. 2001, ch. 86, § 84; P.L. 2001, ch. 180, § 52.)



Chapter 23-25.2-4 - Pesticide relief advisory board  Powers and duties  No compensation  Legal and clerical assistance.

§ 23-25.2-4 Pesticide relief advisory board  Powers and duties  No compensation  Legal and clerical assistance.  The board shall make recommendations to the director concerning emergency responses to pesticide contamination and grants for IPM projects as provided in this chapter. In making these recommendations, the board shall seek the most efficient measure to remedy or ameliorate the effects of pesticide contamination of wells or private water supplies. The board shall also advise the director concerning the policies, plans, and goals to be attained in the administration of this chapter and chapter 25 of this title and shall make annual recommendations to the director; shall make comments and recommendations (prior to a public hearing or before these rules and regulations go into effect) on any rules and regulations relative to chapter 25 of this title and those promulgated by the director; shall review, comment on, and provide additional data to any monitoring program carried out under the provisions of § 23-25-16; shall advise the director on pesticides currently in use which might pose health hazards; shall advise the director regarding the least hazardous means of controlling pests; shall review new pesticide applications and advise the director on possible health hazards posed by the pesticides; shall review any compilations of pesticides currently in use in this state to determine which chemicals and pesticides, if any, should be tested for in the periodic sampling of public water supplies, and to make recommendations to the director to that effect; shall evaluate and make recommendations to the director regarding chemicals and pesticides which require greater control than required by the federal label; shall evaluate and make recommendations to the director regarding chemicals and pesticides which require application setbacks from domestic water wells; and shall perform any other advisory functions as may be assigned to it by the director. The board shall meet at least four (4) times per year. The members shall receive no compensation for their services. The board may request, through the department of environmental management, any clerical, technical, and legal assistance as it may deem necessary to accomplish its purpose.

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-5 - Pesticide relief.

§ 23-25.2-5 Pesticide relief.  (a) All pesticide registration fees paid pursuant to § 23-25-6(f) and recoveries on subrogated claims pursuant to § 23-25.2-7 shall be deposited as general revenues.

(b) All money appropriated for pesticide relief is specifically appropriated to the director for the following purposes:

(1) To provide emergency response activities related to the contamination of land, water, and buildings. Appropriate uses for funds granted under this subdivision shall include testing and monitoring of domestic water supply sources and the purchase of the following supplies and services: carbon filters or other such devices for wells, bottled water, alternate water supplies, or other suitable and cost effective measures to remedy or ameliorate the effects of pesticide contamination.

(2) To monitor the environment including but not limited to the collection of analysis of soil, water, crops, livestock, and wildlife samples. The monitoring and analysis shall be in addition to any provided for by regular appropriations of the state or federal grants made for that purpose;

(3) To make grants to municipalities for up to, but not more than, one-third ( 1/3) of the direct costs incurred in extending public water systems to areas experiencing multiple contaminated domestic water supply. Grants made to municipalities under this subdivision may not be used, either alone or in conjunction with other funds, beyond the area necessary to rectify an established multiple contaminated domestic water supply;

(4) To make grants for IPM research and educational projects. Appropriate grants under this subdivision shall include but not be limited to the following: research grants to Rhode Island institutions of higher learning for IPM research projects in both agricultural and urban pest control; education grants to Rhode Island environmental organizations, Rhode Island institutions of higher learning, and departments or agencies of state government to promote the concept of IPM; program grants to departments or agencies of both state and local government for IPM programs in such areas as mosquito abatement, gypsy moth control, and urban pest management in publicly owned buildings; program grants to private firms and organizations for IPM programs in privately owned buildings that are open to the general public, such as hospitals, museums, malls, and schools; and program grants to farmers for IPM programs on their farms; and

(5) For payment of ancillary services, personnel, and equipment incurred in order to carry out the purposes of this chapter.

(c) Thirty-five percent (35%) of appropriations shall be reserved for grants under subsection (b)(4) of this section. No award of relief to any one household under subsection (b)(1) shall exceed ten thousand dollars ($10,000). No grant to any municipality under subsection (b)(3) shall exceed twenty-five percent (25%) of the amount available in the portion of the fund reserved for these grants at the time the grant is awarded. No grant under subsection (b)(4) shall exceed twenty-five percent (25%) of the amount available in the portion of the fund reserved for these grants at the time the grant is awarded.

(d) The director is empowered, with the approval of the governor, to apply for and receive grants, appropriations, gifts, bequests, donations, or other funds from any public or private source that are intended to provided either emergency relief for pesticide contamination or financial support for IPM projects.

(e) Any recovery on a subrogated claim pursuant to § 23-25.2-7 shall be deposited as general revenues.

History of Section.
(P.L. 1985, ch. 260, § 1; P.L. 1989, ch. 48, § 1; P.L. 1989, ch. 542, § 55; P.L. 1991, ch. 170, § 1; P.L. 1995, ch. 370, art. 40, § 72.)



Chapter 23-25.2-6 - Rules and regulations.

§ 23-25.2-6 Rules and regulations.  (a) The director shall:

(1) Develop by rule and regulation the criteria necessary for defining eligible recipients of emergency relief, eligible IPM projects, and eligible recipients of IPM grants; and

(2) Establish procedures consistent with the purposes of this chapter.

(b) In adopting rules and regulations, the director shall comply with §§ 42-35-3(a), 42-35-3(b), and 42-35-4.

(c) In adopting rules and regulations, the director shall allow for judicial review pursuant to § 42-35-15 upon denials by the director for emergency relief under § 23-25.2-5(b)(1).

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-7 - No waiver or enlargement of rights  Subrogation.

§ 23-25.2-7 No waiver or enlargement of rights  Subrogation.  (a) An award of relief under this chapter to any person shall not constitute a waiver of any common law or statutory claim for damages or other relief that the person may have against any pesticide manufacturer, pesticide applicator, or other responsible party nor shall the award of relief in any way limit the liability of any responsible party. An award of relief under this chapter shall not be construed or found to be an admission of or finding of liability against the responsible party in a subsequent liability suit or in a subrogation claim filed by the director pursuant to subsection (b). This chapter shall not be construed to enlarge, limit, or abrogate existing substantive rights.

(b) The fund shall be subrogated, to the extent of the relief awarded, to the right of the recipient of the relief to recover from the responsible party. The director is empowered to bring suit in superior court in the name of the department of environmental management against the responsible party to enforce its subrogated claim. The director, with the assistance of counsel for the department of environmental management, shall draft appropriate subrogation agreements and shall require applicants for emergency relief to execute the agreements as a condition of receiving relief. The director's action in bringing suit to enforce its subrogated claim shall not deprive the recipient of relief from bringing a separate action or joining in the action of the director.

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-8 - Annual report.

§ 23-25.2-8 Annual report.  The board shall file an annual report on or before January 30th each year with the governor and the general assembly. The report shall include, but need not be limited to, a detailed accounting of the fund's receipts and disbursements during the preceding calendar year. The report shall also include the recommendation of the board as to whether the allocation of the year's receipts provided for in § 23-25.2-5(c), namely, seventy-five percent (75%) for emergency relief and grants to municipalities and twenty-five percent (25%) for IPM grants, should be retained or altered. The director shall provide the board with information required in order that the board may prepare the annual report.

History of Section.
(P.L. 1985, ch. 260, § 1.)



Chapter 23-25.2-9 - Severability.

§ 23-25.2-9 Severability.  If any clause, sentence, paragraph, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, section, or part adjudged invalid.

History of Section.
(P.L. 1985, ch. 260, § 1.)






Chapter 23-25.3 - Marine Tributyltin Antifoulant Paints

Chapter 23-25.3-1 - Definitions.

§ 23-25.3-1 Definitions.  As used in this chapter:

(1) "Acceptable release rate" means a measured release rate not to exceed four (4.0) micrograms per square centimeter per day for weeks three (3) to five (5) and a cumulative release rate of one hundred sixty-eight (168) micrograms per square centimeter for the first fourteen (14) days as determined in accordance with the United States Environmental Protection Agency (EPA) testing procedure as outlined in the EPA data call-in notice of July 29, 1986, on tributyltin in antifoulant paints under the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq. If a lower release rate is determined by the department to be necessary to protect health or the environment, the rate if duly adopted by regulatory action of the department, shall be the acceptable release rate as defined in this section.

(2) "Department" means the department of environmental management.

(3) "Commercial boat yard" means any facility which engages for hire in the construction, storage, maintenance, repair, or refurbishing of vessels (other than seaplanes) or any licensed independent marine maintenance contractor who engages in those activities.

(4) "Marine antifoulant paint" means any compound, coating, paint, or treatment applied or used for the purpose of controlling freshwater or marine fouling organisms on vessels.

(5) "Tributyltin compounds" means any compound having three (3) normal butyl groups attached to a tin atom and with or without an anion such as chloride, fluoride, or oxide.

(6) "Vessel" means every description of watercraft, other than a seaplane, used or capable of being used as a means of transportation on the water, whether self-propelled or otherwise, and includes barges and tugs.

History of Section.
(P.L. 1988, ch. 255, § 1.)



Chapter 23-25.3-2 - Sale and application of tributyltin compounds.

§ 23-25.3-2 Sale and application of tributyltin compounds.  (a) Except as otherwise provided in this chapter, a person may not distribute, possess, sell, or offer for sale, apply, or offer for use or application any marine antifoulant paint containing tributyltin compounds. Authorized personnel of the department of environmental management, department of the attorney general, and state police may seize any antifoulant paint held in violation of this chapter and any seized substances shall be considered forfeited.

(b) A person may distribute or sell a marine antifoulant paint containing tributyltin with an acceptable release rate to the owner or agent of a commercial boat yard. The owner or agent of a commercial boat yard may possess and apply, or purchase for application, an antifoulant paint containing tributyltin with an acceptable release rate and the paint may be applied only within a commercial boat yard and only to vessels which exceed sixty-five feet (65') in length or which have aluminum hulls or to vessels less than sixty-five feet (65') in length if it is applied only to the outboard or lower drive unit of the vessels.

(c) A person may distribute, sell, or apply a marine antifoulant paint containing tributyltin having an acceptable release rate if the paint is distributed or sold in a spray can in a quantity of sixteen (16) ounces avoirdupois or less and is commonly referred to as outboard or lower unit paint.

History of Section.
(P.L. 1988, ch. 255, § 1.)



Chapter 23-25.3-3 - Education programs.

§ 23-25.3-3 Education programs.  Through cooperative programs the department shall begin immediately to develop and implement a program designed to inform interstate and intrastate paint manufacturers and distributors, vessel owners, and commercial boat yards in the state of properties of tributyltin in marine antifoulant paints and the law to restrict its use.

History of Section.
(P.L. 1988, ch. 255, § 1.)



Chapter 23-25.3-4 - Severability.

§ 23-25.3-4 Severability.  If any clause, sentence, paragraph, section, or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder of this chapter but shall be confined in its operation to the clause, sentence, paragraph, section, or part adjudged invalid.

History of Section.
(P.L. 1988, ch. 255, § 1.)



Chapter 23-25.3-5 - Penalty.

§ 23-25.3-5 Penalty.  Any person who violates the provisions of this chapter shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both the fine and imprisonment.

History of Section.
(P.L. 1988, ch. 255, § 1.)



Chapter 23-25.3-6 - Regulations.

§ 23-25.3-6 Regulations.  The provisions of this chapter shall be in compliance with the rules and regulations relating to pesticides promulgated by the department of environmental management under provisions of the Rhode Island Pesticide Control Act, chapter 25 of this title.

History of Section.
(P.L. 1988, ch. 255, § 1.)






Chapter 23-25.4 - Utilization of Unused Prescription Drugs Act

Chapter 23-25.4-1 - Short title.

§ 23-25.4-1 Short title.  This act may be cited as the "Utilization of Unused Prescription Drugs Act."

History of Section.
(P.L. 2005, ch. 179, § 1.)



Chapter 23-25.4-2 - Legislative purpose.

§ 23-25.4-2 Legislative purpose.  The general assembly has determined that the high cost of prescription drugs is a burden on the uninsured who may forego the drugs they need or take only partial doses which can ultimately increase health costs. The general assembly has also determined that many nursing facilities and assisted living residences destroy quantities of unused but viable prescription medications when residents pass away or when medications otherwise are no longer needed by the resident. In an effort to improve the quality, efficiency and utilization of the state's health care system, the general assembly hereby establishes a voluntary statewide pilot program allowing nursing facilities and assisted living residences to transfer from their facilities unused prescription drugs to authorized participating pharmacies for distribution to medically indigent Rhode Island residents.

History of Section.
(P.L. 2005, ch. 179, § 1.)



Chapter 23-25.4-3 - Definitions.

§ 23-25.4-3 Definitions.  For the purposes of this chapter:

(1) "Assisted living residence" has the same meaning as such term is defined in § 23-17.4-2 and the regulations promulgated thereunder.

(2) "Blister packages" means multi-dose containers of a specific medication repackaged by the pharmacy in accordance with section 13.7 of the regulations promulgated under chapter 19.1 of title 5 and intended for a specific patient.

(3) "Cancer drugs" means any of several drugs that control or kill neoplastic cells, commonly referred to as "cancer-fighting chemotherapy" to destroy cancer cells.

(4) "Charitable clinic" means an organized ambulatory care facility licensed pursuant to chapter 17 of title 23 organized as a nonprofit corporation pursuant to § 7-6-2 that:

(i) Holds a valid exemption from federal income taxation issued pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C. § 501(1);

(ii) Has a licensed outpatient pharmacy located at the organized ambulatory care facility or a contract with a retail pharmacy to participate in the program established under this chapter.

(5) "Health care prescriber" means any of the following persons licensed and authorized to prescribe drugs or to provide medical, dental, or other health-related diagnoses, care or treatment within the scope of their professional license:

(i) A physician holding a current license to practice medicine pursuant to chapter 37 of title 5;

(ii) A certified registered nurse practitioner licensed pursuant to chapter 34 of title 5;

(iii) A physician assistant licensed pursuant to chapter 54 of title 5;

(iv) A dentist licensed pursuant to chapter 31.1 of title 5;

(v) An optometrist licensed pursuant to chapter 35 of title 5; and

(vi) A pharmacist licensed pursuant to chapter 19.1 of title 5.

(vii) A nurse  midwife licensed pursuant to chapter 13 of title 23; and

(viii) A psychiatric and mental health clinical nurse specialist licensed pursuant to chapter 34 of title 5.

(6) "Medically indigent" means a person eligible to receive Medicaid or Medicare or a person who has no health insurance and who otherwise lacks reasonable means to purchase prescribed drugs.

(7) "Prescription drug" means a drug that may be dispensed only upon prescription by a health care prescriber authorized by his or her licensing authority and as defined in chapter 5-19.1.

(8) "Unit-dose container" is one that is designed to hold a quantity of a drug intended for use as a single dose and used promptly after the container is opened. The immediate container, and/or the outer container or protective packaging shall be designed to show evidence of any tampering with the contents. Each individual container shall be fully identifiable containing a single dose of a single entity and shall protect the integrity of the dosage form. Labeling shall be in accordance with USP standards compendia and federal and state law and shall include the identity, quantity, and strength of the product, name of the manufacturer, and lot number and expiration date of the article.

History of Section.
(P.L. 2005, ch. 179, § 1; P.L. 2008, ch. 475, § 70.)



Chapter 23-25.4-4 - Program established.

§ 23-25.4-4 Program established.  (a) The department of health and the board of pharmacy shall jointly develop and implement a pilot program consistent with public health and safety through which unused prescription drugs, other than prescription drugs defined as controlled substances in § 21-28-1.02, shall be transferred from nursing facilities, assisted living residences, residential care facilities or community health organizations that centrally store prescription drugs and are licensed at the M1 licensure level by the department of health to charitable clinics for the purpose of re-dispensing the medication to Rhode Island residents who are medically indigent.

(b) The pilot program shall conform to the requirements established in rules promulgated by the state department of health and the board of pharmacy. The pilot program shall remain in effect until January 1, 2012.

(c) The state department of health and the board of pharmacy shall review and evaluate the pilot program and shall submit a report and any recommendations to the governor, the speaker of the house of representatives, and the president of the senate on or before January 1, 2012.

(d) Beginning April 1, 2010, the department of health and the board of pharmacy shall implement statewide a program consistent with public health and safety through which unused prescription drugs, other than prescription drugs defined as controlled substances in § 21-28-1.02, shall be transferred from nursing facilities or assisted living residences to charitable clinics for the purpose of re-dispensing the unused prescription drugs.

(e) The department of health and the board of pharmacy shall promulgate rules and establish procedures necessary to implement the program established pursuant to this chapter.

(f) The board of pharmacy shall provide technical assistance to entities who may wish to participate in the program.

(g) The department of health shall be required to provide written notification to all eligible nursing homes, assisted living facilities, residential care facilities and community health organizations and to post a sign clearly and conspicuously in each facility to notify its residents of the program.

History of Section.
(P.L. 2005, ch. 179, § 1; P.L. 2007, ch. 315, § 1; P.L. 2010, ch. 172, § 1.)



Chapter 23-25.4-5 - Criteria.

§ 23-25.4-5 Criteria.  The following criteria shall be used in soliciting and accepting unused prescription drugs for use pursuant to this chapter:

(1) Nursing facilities and assisted living residences that have entered into an agreement to participate with a charitable clinic shall document residents' participation in the program with a written statement that their excess and otherwise eligible unused prescription drugs shall be donated to a charitable clinic for the purpose of re-dispensing to medically indigent persons. Participation in this program by residents of participating nursing facilities and assisted living residences shall be strictly voluntary.

(2) Only prescription drugs in their original sealed multi-dose blister packages, unit dose containers or perforated blister packages shall be accepted and re-dispensed;

(3) Expired or beyond use date prescription drugs shall not be accepted;

(4) A prescription drug shall not be accepted or re-dispensed if the pharmacist accepting or re-dispensing the drug, in his or her judgment has reason to believe that the drug is adulterated, mislabeled, or has been improperly stored;

(5) No controlled substances shall be accepted; and

(6) Subject to the limitation specified in this section, unused prescription drugs dispensed for purposes of a medical assistance program may be accepted and re-dispensed pursuant to this chapter.

History of Section.
(P.L. 2005, ch. 179, § 1; P.L. 2008, ch. 475, § 70.)



Chapter 23-25.4-6 - Participation.

§ 23-25.4-6 Participation.  (a) Participation in the program established in this chapter by individual residents of any assisted living residence or nursing facility, pharmacies, nursing facilities, assisted living residences, charitable clinics or prescription drug manufacturers shall be voluntary. Nothing in this chapter shall require any resident of any assisted living residence or nursing facility, pharmacy, pharmacists, charitable clinic or prescription drug manufacturer to participate in the program.

(b) A pharmacy operating in conjunction with a charitable clinic may:

(1) Re-dispense prescription drugs donated pursuant to this chapter to persons who are medically indigent residents of Rhode Island.

(c) A pharmacy operating in conjunction with a charitable clinic wherein both meet the eligibility requirements established and authorized by this chapter and that accepts donated prescription drugs shall:

(1) Comply with all applicable federal and state laws relating to the storage, distribution, and dispensing of prescription drugs;

(2) Inspect all prescription drugs prior to re-dispensing the prescription drugs to determine that such drugs are not adulterated; and

(3) Re-dispense prescription drugs only pursuant to a valid prescription issued by a health care prescriber.

(d) Prescription drugs donated pursuant to this chapter shall not be resold.

History of Section.
(P.L. 2005, ch. 179, § 1.)



Chapter 23-25.4-7 - Liability.

§ 23-25.4-7 Liability.  (a) For matters related only to the lawful donation, acceptance, or re-dispensing of prescription drugs under this chapter, the following persons and entities, in compliance with the criteria set forth in this chapter, in the absence of bad faith shall not be subject to criminal or civil liability for injury, death, or loss to person or property, or professional disciplinary action:

(1) The board of pharmacy;

(2) Any resident of a nursing facility or assisted living residence who agrees to donate unused prescription drugs, or his/her next of kin or legal guardian or estate;

(3) The department of mental health, retardation and hospitals;

(4) Any charitable clinic, prescription drug manufacturer, governmental entity, nursing facility, or assisted living residence who participates in the program for the reuse of prescription drugs pursuant to this chapter;

(5) Any prescription drug manufacturer or its representative that directly donates prescription drugs in professional samples to a charitable clinic or a pharmacy pursuant to this chapter;

(6) Any charitable clinic, health care prescriber or pharmacy that accepts or re-dispenses prescription drugs pursuant to this chapter; and

(7) Any pharmacy or pharmacist operating in conjunction with a charitable clinic, or other state-contracted pharmacy that employs a health care professional who accepts or can legally dispense prescription drugs pursuant to this chapter.

(b) For matters related to the donation, acceptance, or dispensing of a prescription drug manufactured by the prescription drug manufacturer that is donated by any entity pursuant to this chapter, a prescription drug manufacturer shall not, in the absence of bad faith be subject to criminal or civil liability for injury, death, or loss to person or property including, but not limited to, liability for failure to transfer or communicate product or consumer information or the expiration date of the donated prescription drug.

History of Section.
(P.L. 2005, ch. 179, § 1.)



Chapter 23-25.4-8 - Rules.

§ 23-25.4-8 Rules.  (a) The board of pharmacy shall promulgate rules by December 1, 2005, to implement the provisions of this chapter. Such rules may include:

(1) Eligibility criteria for pharmacies and charitable clinics authorized to receive and dispense donated prescription drugs pursuant to this chapter;

(2) Establishment of a formulary which shall include all prescription drugs approved by the federal Food and Drug Administration;

(3) Standards and procedures for transfer, acceptance, safe storage, security, and dispensing of donated prescription drugs;

(4) A process for seeking input from the state department of health in establishing provisions which affect nursing homes and assisted living residences;

(5) A process for seeking input form the department of mental health, retardation and hospitals in establishing provisions which affect mental heath and substance abuse clients;

(6) Standards and procedures for inspecting donated prescription drugs to ensure that the drugs are in compliance with the provisions of this chapter and to ensure that, in the professional judgment of the pharmacist, the medications meet all federal and state standards for product integrity;

(7) Procedures for destruction of medications that are donated which are controlled substances;

(8) Procedures for verifying whether the pharmacy and responsible pharmacist participating in the program are licensed and in good standing with the board of pharmacy;

(9) Establishment of standards for acceptance of unused prescription medications from assisted living residences; and

(10) Any other standards and procedures the board of pharmacy deems appropriate or necessary to implement the provisions of this chapter.

(b) In accordance with the rules and procedures of the program established pursuant to this section, a resident of a nursing facility or assisted living residence, or the representative or guardian of a resident may donate unused prescription medications, other than prescription drugs defined as controlled dangerous substances, to charitable clinics for dispensing to medically indigent persons.

History of Section.
(P.L. 2005, ch. 179, § 1.)



Chapter 23-25.4-9 - Establishment of oversight commission on utilization of unused prescription drugs  Membership.

§ 23-25.4-9 Establishment of oversight commission on utilization of unused prescription drugs  Membership.  (a) There is hereby established a commission on the utilization of prescription drugs to oversee the development and implementation of the pilot program for the utilization of unused prescription drugs as established pursuant to this chapter.

(b) The commission shall consist of five (5) members to be appointed by the speaker of the house, not more than three (3) from the same political party. Any vacancy on the commission, occurring for any reason prior to the expiration of the term, shall be filled for the unexpired term by the appointing authority in the same manner as the original appointment.

History of Section.
(P.L. 2007, ch. 315, § 2.)






Chapter 23-26 - Bedding and Upholstered Furniture

Chapter 23-26-1 - Definitions.

§ 23-26-1 Definitions.  The following words, as used in this chapter, unless the context otherwise requires, shall have the following meanings:

(1) "Bedding" or "article of bedding" includes upholstered furniture and filling material or its container (as herein defined) and any mattress, pillow, cushion, quilt, bedpad, comforter, upholstered spring bed, box spring, davenport or day bed, bed spring, metal couch, metal folding bed, metal cot, metal cradle, metal bassinet, and any glider, hammock, or other substantially similar article which is wholly or partly upholstered, when used or intended for use for sleeping or reclining purposes.

(2) "Department" means the department of business regulation.

(3) "Director" means the director of business regulation.

(4) "Filling material" includes any hair, down, feathers, wool, cotton, kapok, or other material used for filling articles of bedding or upholstered furniture.

(5) "Manufacture," "making," "make," or "made" includes altering, repairing, remaking, renovating, finishing, or preparing articles of bedding or upholstered furniture or filling materials for sale or compensation.

(6) "New" means any material or article which has not been previously used for any purpose, except that an article of bedding returned by the purchaser for exchange, alteration, or correction within thirty (30) days from date of delivery after original sale at retail, shall be deemed to be a new article, but thirty (30) days from date of delivery the article shall be deemed to be second-hand.

(7) "Repairer-renovator" means any person who repairs, makes over, re-covers, restores, renovates, or otherwise prepares or tags articles of bedding, directly for the consumer, or for direct sale by the person at retail.

(8) "Sale," "sell," or "sold," includes offering or exposing for sale or exchange or lease or consigning or delivering in consignment for sale, exchange, or lease or holding in possession with like intent. The possession of any article of bedding, as herein defined, by any maker or dealer, or his or her agent or servant in the course of business, shall be presumptive evidence of intent to sell.

(9) "Second-hand" means any material or article of which prior use has been made.

(10) "Supply dealer" means any person who breaks bulk, packages, or repackages, or otherwise prepares or tags any filling material or articles of bedding, for sale other than at retail.

(11) "Upholstered furniture" means any article of household furniture wholly or partly stuffed or filled with soft material, and which is used or intended for use for sitting, reading, or reclining purposes.

History of Section.
(P.L. 1940, ch. 820, § 1; G.L. 1956, § 23-26-1; P.L. 1960, ch. 187, § 1.)



Chapter 23-26-2 - All new materials required for new articles  Tagging.

§ 23-26-2 All new materials required for new articles  Tagging.  No person shall sell as new any article of bedding unless it is made from all new material and is tagged as provided in this chapter.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-2; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-3 - Sale of second-hand material as new.

§ 23-26-3 Sale of second-hand material as new.  No person shall sell, representing it to be new material, any old or second-hand hair, down, feathers, wool, cotton, kapok, or other material used for filling articles of bedding.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-3.)



Chapter 23-26-4 - Sterilization and tagging of second-hand articles or material.

§ 23-26-4 Sterilization and tagging of second-hand articles or material.  No person shall sell any article of bedding, made from old or second-hand material, or piece of second-hand upholstered furniture unless it shall have been sterilized and tagged as provided in this chapter.

History of Section.
(P.L. 1940, ch. 820, § 2; P.L. 1945, ch. 1660, § 1; G.L. 1956, § 23-26-4; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-5 - Presence of second-hand article or material as evidence of sale or use.

§ 23-26-5 Presence of second-hand article or material as evidence of sale or use.  The presence on the premises of any maker or vendor of any old or second-hand material or article shall be presumptive evidence of the sale or use.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-5.)



Chapter 23-26-6 - Sterilization and tagging of material exposed to contagious disease.

§ 23-26-6 Sterilization and tagging of material exposed to contagious disease.  No person shall make or sell any article of bedding, or any material used in the making thereof, which has been used by or about any person having an infectious or contagious disease, unless the article or material shall have been sterilized and is tagged as provided in this chapter.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-6; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-7 - Types of material requiring sterilization.

§ 23-26-7 Types of material requiring sterilization.  No person shall use any material to make any article of bedding for sale that is made from material:

(1) That comes from an animal or fowl;

(2) That contains any bugs, vermin, insects, or filth;

(3) That is unsanitary;

(4) That contains burlap or other material that has been used for baling;

(5) That is second-hand;

unless the material has been thoroughly sterilized by a process approved by the director.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-7.)



Chapter 23-26-7.1 - Sterilization, disinfection and disinfestation of bedding and materials.

§ 23-26-7.1 Sterilization, disinfection and disinfestation of bedding and materials.  (a) No person shall sell, offer for sale or include in a sale any item of secondhand bedding or any item of bedding of any type manufactured in whole or in part from secondhand material, including their component parts or wiping rags, unless such material has been sterilized, disinfected and cleaned, by a method approved by the department of business regulation; provided, further, that any product used for sterilization or disinfection of secondhand bedding must be registered as consumer and health benefit products and labeled for use on bedding and upholstered furniture by the EPA in accordance with § 23-25-6 of this title. The department of business regulation shall promulgate rules and regulations consistent with the provisions of this chapter.

(b) No person shall use in the manufacture, repair and renovation of bedding of any type any material which has been used by a person with an infectious or contagious disease, or which is filthy, oily or harbors loathsome insects or pathogenic bacteria.

(c) No person shall sell, or offer for sale or include in a sale any material or bedding which under the provisions of this chapter or regulations requires treatment unless there is securely attached in accordance with regulations, a yellow tag not less than twelve square inches in size, made of substantial cloth or a material of equal quality. Upon the tag there shall be plainly printed, in black ink, in the English language, a statement showing:

(1) That the item or material has been treated by a method approved by the department of business regulation, and the method of treatment applied.

(2) The lot number and the tag number of the item treated.

(3) The license number of the person applying treatment.

(4) The name and address of the person for whom treated.

(d) The tag required by this section shall be in addition to any other tag required pursuant to the provisions of this chapter. Holders of licenses to apply sterilization, disinfection or disinfestation treatment shall be required to keep an accurate record of all materials which have been subjected to treatment, including the source of material, date of treatment, and the name and address of the receiver of each. Such records shall be available for inspection at any time by authorized representatives of the department.

(e) Violations of this section shall be punishable by a fine not to exceed five hundred dollars ($500).

History of Section.
(P.L. 1998, ch. 147, § 1.)



Chapter 23-26-8 - Inspection stamp required on tags.

§ 23-26-8 Inspection stamp required on tags.  No person shall sell, offer for sale, exchange or lease or deliver or consign for like purpose any article or material required by this chapter to be tagged, unless there is affixed on the tag an inspection stamp as required by this chapter; provided, however, that nothing in this section shall be deemed to require an inspection stamp to be affixed on the tag attached to an article of bedding made in this state for shipment and sale outside of this state.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-8; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-9 - Removal or defacement of tags.

§ 23-26-9 Removal or defacement of tags.  No person other than a purchaser at retail for his or her own use, or except as otherwise provided in this chapter, shall remove, deface, alter, or cause to be removed, defaced, or altered any tag attached to an article of bedding; but immediately after material used for filling has been removed from its container, the tag and inspection stamp thereon shall be removed and destroyed by the person removing the material.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-9; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-10 - Sale of unattached tags.

§ 23-26-10 Sale of unattached tags.  No manufacturer or vendor shall deliver to any person any tags required by this chapter, unless it is affixed or attached to an article as required in this chapter; except that the director may, on application, permit the delivery of unattached tags.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-10; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-11 - Counterfeit stamps and permits.

§ 23-26-11 Counterfeit stamps and permits.  No person shall have in his or her possession or shall make, use, or sell any counterfeit or colorable imitation of the inspection stamp or permit required by this chapter. Each counterfeited or imitated stamp or permit made, used, sold, offered for sale, delivered, or consigned for sale contrary to the provisions of this chapter shall constitute a separate offense.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-11.)



Chapter 23-26-12 - Sterilization permits.

§ 23-26-12 Sterilization permits.  Any sterilization process, before being used in connection with this chapter, must receive the approval of the director. Every person, firm, or corporation desiring to operate the sterilization process shall first obtain a numbered permit from the director and shall not operate the process unless the permit is kept conspicuously posted in the establishment. Fee for original permit shall be eighty-four dollars ($84.00). Application for the permit shall be accompanied by specifications in duplicate, in such form as the director shall require. Each permit shall expire one year from date of issue. Fee for annual renewal of a sterilizing permit shall be one-half (1/2) the original fee.

History of Section.
(P.L. 1940, ch. 820, § 2; G.L. 1956, § 23-26-12; P.L. 1997, ch. 326, § 86; P.L. 2004, ch. 595, art. 30, § 8; P.L. 2009, ch. 68, art. 12, § 9.)



Chapter 23-26-13 - Contents of tag on bedding articles for sale.

§ 23-26-13 Contents of tag on bedding articles for sale.  Every article of bedding made for sale, sold, or offered for sale shall have attached thereto a tag which shall state the name of the material used, that the material used is new, or second-hand and, when required to be sterilized, that the material has been sterilized, and the number of the sterilizing permit. The tag shall also contain the name and address of the maker or the vendor and the registry number of the maker. All tags attached to new articles shall be legibly stamped or marked by the retail vendor with the date of delivery to the customer.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-13.)



Chapter 23-26-14 - Contents of tag on articles renovated for owner.

§ 23-26-14 Contents of tag on articles renovated for owner.  Every remade or renovated article of bedding not for sale, but for return to the owner for his or her own use, shall have attached thereto a tag which, in addition to the statements otherwise required by this chapter, shall state the name and address of the owner, the date of the sterilization, that the article is not for sale, and that the article contains the same material and the name and amount of any material added during remaking.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-14; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-15 - Contents of tag on shipments of filling material.

§ 23-26-15 Contents of tag on shipments of filling material.  Any shipment or delivery, however contained, of material used for filling articles of bedding shall have firmly and conspicuously attached thereto a tag which shall state the name of the maker, preparer or vendor, and the address of the maker, preparer, or vendor, the name of the contents and whether the contents are new or second-hand, and, if sterilized, the number of the sterilizing permit.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-15.)



Chapter 23-26-16 - Misleading tags  Variances allowed  Ordering articles off sale.

§ 23-26-16 Misleading tags  Variances allowed  Ordering articles off sale.  In the description of material used on any tag attached to an article of bedding, no term or designation intended or likely to mislead shall be used; provided, however, that where the article contains more than one material, and rules adopted pursuant to this chapter require the amount of the materials to be stated on the tag, a variance not in excess of ten percent (10%) from the amount stated on the tag shall not be deemed misleading. No variance shall be allowed for material which is described as "all pure one hundred percent (100%)" or terms of similar import. The director may order off sale, and may so tag, any article of bedding or material therefor, which is tagged with a tag bearing a misleading term, description, designation, or statement. Articles or materials placed off sale by the director shall not be sold until the articles or materials are lawfully tagged and the director has removed the "off sale" tag.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-16; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-17 - Sterilization of second-hand "as is" articles  Contents of tag.

§ 23-26-17 Sterilization of second-hand "as is" articles  Contents of tag.  No complete second-hand article of bedding, or piece of second-hand upholstered furniture, which has not been remade or renovated, shall be sold "as is" without first being sterilized by a process approved by the director of business regulation. The original tag shall be removed by the vendor who shall attach a tag stating that the article is "second-hand  contents unknown"; but this requirement shall not apply to articles sold at public auction, to the sale of antique furniture, or to a private sale from the home of the owner (not being a manufacturer or dealer in bedding) direct to the purchaser.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-17.)



Chapter 23-26-18 - Sterilization and tagging of articles exposed to contagious disease.

§ 23-26-18 Sterilization and tagging of articles exposed to contagious disease.  Nothing in this chapter shall authorize the sale of an article of bedding that has been exposed to infectious or contagious disease and which, after the exposure, has not been sterilized and approved for use. If the director shall find any article of bedding or filling material which has been used by or about any person having an infectious or contagious disease, the director shall tag the article of bedding or material with a tag bearing the word "unclean" in conspicuous letters. The tag shall not be removed except by the director.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-18.)



Chapter 23-26-19 - Manner of attaching tags.

§ 23-26-19 Manner of attaching tags.  Tags shall be prominently and securely attached to articles of bedding in such manner as the director may require.

History of Section.
(P.L. 1940, ch. 820, § 3; P.L. 1945, ch. 1660, § 2; G.L. 1956, § 23-26-19.)



Chapter 23-26-20 - Form of tags.

§ 23-26-20 Form of tags.  Whenever a tag is required by this chapter, it shall be approved by the director and shall be made of muslin, linen, or other material of like durability and shall be the same color stock throughout. Paper faced tags shall not be used. For designating all new material, the tag shall be white; for designating second-hand or renovated material or articles the tag shall be yellow; for designating articles or materials placed off sale by the director the tag shall be blue; and for designating articles or materials exposed to infectious or contagious disease and declared "unclean" by the director, the tag shall be red. Statements required on tags shall be legibly printed or stamped on one side only, in the English language and in letters at least one-eighth of an inch (1/8") in height. When the director approves a tag, a registry number shall be assigned, and the registry number shall appear on all tags attached to articles of bedding which do not contain the name and address of the manufacturer. Tags attached to mattresses or pillows shall be at least six square inches (6") in area. The director may permit smaller tags and may require larger tags for other articles. On each tag, there shall be a certification that the article complies with the requirements of law, but the tag also may state that the article complies with the laws of any other state.

History of Section.
(P.L. 1940, ch. 820, § 3; G.L. 1956, § 23-26-20.)



Chapter 23-26-22 - Contents of inspection stamps.

§ 23-26-22 Contents of inspection stamps.  Inspection stamps shall bear the seal of the state of Rhode Island and such other matter as the director may require.

History of Section.
(P.L. 1940, ch. 820, § 4; G.L. 1956, § 23-26-22.)



Chapter 23-26-23 - Acceptance of inspection stamps of other states.

§ 23-26-23 Acceptance of inspection stamps of other states.  Inspection stamps of the same value issued by another state shall be accepted in this state in lieu of the stamps required by this chapter, when attached to an article of bedding, before shipment from the other state, upon satisfactory proof to the director that the requirements in the other state as to quality and inspection of manufactured articles and materials are substantially equal to the requirements of this state; provided, that the stamps of this state are likewise accepted in the other state when attached to articles or materials manufactured in this state.

History of Section.
(P.L. 1940, ch. 820, § 4; G.L. 1956, § 23-26-23.)



Chapter 23-26-24 - Inspection powers  Confiscation.

§ 23-26-24 Inspection powers  Confiscation.  Every place, where articles of bedding are made, remade, or renovated, or materials therefore are prepared or sterilized, or where the articles or materials are sold, shall be subject to inspection by the director who shall have the power to inspect the manufacture and sale or delivery of all articles or materials covered by this chapter, and power to destroy or to seize and hold for evidence any article of bedding, in whole or in part, which is made or sold in violation of this chapter.

History of Section.
(P.L. 1940, ch. 820, § 5; G.L. 1956, § 23-26-24.)



Chapter 23-26-25 - Rules, regulations, and findings  Suspension or revocation of permits.

§ 23-26-25 Rules, regulations, and findings  Suspension or revocation of permits.  The director is hereby authorized and empowered to make general rules and regulations and specific rulings, demands, and findings for the enforcement of this chapter, in addition hereto and not inconsistent herewith. The director may suspend or revoke any permit or registration for violation of any provision of this chapter, or any rule, regulation, ruling, or demand made pursuant to the authority granted by this chapter.

History of Section.
(P.L. 1940, ch. 820, § 5; G.L. 1956, § 23-26-25.)



Chapter 23-26-26 - Appeal of director's decisions.

§ 23-26-26 Appeal of director's decisions.  Any person aggrieved by the action of the director in denying an application for a permit or for registration, or in revoking or suspending any permit or registration, or by any order or decision of the director, shall have the right to appeal to the supreme court and the procedure in case of the appeal shall be the same as that provided in § 42-35-15.

History of Section.
(P.L. 1940, ch. 820, § 5; G.L. 1956, § 23-26-26; P.L. 1997, ch. 326, § 86.)



Chapter 23-26-27 - Penalty for violations.

§ 23-26-27 Penalty for violations.  Any person who:

(1) Makes, remakes, renovates, sterilizes, prepares, sells, or offers for sale, exchange, or lease any article of bedding as defined by § 23-26-1, not properly tagged as required by this chapter; or

(2) Uses in the making, remaking, renovating, or preparing of the article of bedding or in preparing cotton or other material therefor which has been used as a mattress, pillow, or bedding in any public or private hospital, or which has been used by or about any person having an infectious or contagious disease, and which after such use has not been sterilized and approved for use, by the director of business regulation; or

(3) Counterfeits or imitates any stamp or permit issued under this chapter shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months or both.

History of Section.
(P.L. 1940, ch. 820, § 8; G.L. 1956, § 23-26-27.)



Chapter 23-26-28 - Disposition of fees and penalties.

§ 23-26-28 Disposition of fees and penalties.  Notwithstanding the provisions of any other general, local, or special law, all fees, fines, penalties, and other money derived from the operation of this chapter shall be paid to the department of business regulation and deposited as general revenues.

History of Section.
(P.L. 1940, ch. 820, § 7; G.L. 1956, § 23-26-28; P.L. 1983, ch. 167, art. XVI, § 1; P.L. 1995, ch. 370, art. 40, § 73.)



Chapter 23-26-30 - License required  Application  Issuance and term of license.

§ 23-26-30 License required  Application  Issuance and term of license.  No person shall be engaged: (1) as a manufacturer of articles of bedding for sale at wholesale; (2) as a manufacturer of articles of bedding for sale at retail; (3) as a supply dealer; (4) as a repairer-renovator; or (5) as a retailer of second-hand articles of bedding, unless he or she has obtained the appropriate numbered license therefor from the director, who is hereby empowered to issue the license. Application for the license shall be made on forms provided by the director and shall contain such information as the director may deem material and necessary. Based on the information furnished in the application and on any investigation deemed necessary by the director, the applicant's classification shall be determined. Each license issued by the director pursuant to this section shall be conspicuously posted in the establishment of the person to whom issued. The director may withhold the issuance of a license to any person who shall make any false statement in the application for a license under this chapter. The director shall promulgate rules and regulations mandating the term of license for each category of license issued pursuant to this chapter; however, no license shall remain in force for a period in excess of three (3) years. The fee for the initial issuance or renewal of a license shall be determined by multiplying the per annum fee by the number of years in the term of the license. The entire fee must be paid in full for the total number of years of license prior to the issuance of the license.

History of Section.
(P.L. 1960, ch. 187, § 2; P.L. 1987, ch. 184, § 11.)



Chapter 23-26-31 - Fees.

§ 23-26-31 Fees.  (a) The per annum fees imposed for licenses issued pursuant to § 23-26-30 shall be as follows:

(1) Every applicant classified as a manufacturer of articles of bedding for sale at wholesale or retail or as a supply dealer shall pay, prior to the issuance of a general license, a per annum fee of two hundred ten dollars ($210) and the licensee may be engaged in any or all of the following:

(i) Manufacture of articles of bedding for sale at wholesale;

(ii) Manufacture of articles of bedding for sale at retail;

(iii) Supply dealer;

(iv) Repairer-renovator.

(2) Every applicant classified as a repairer-renovator or retailer of second-hand articles of bedding shall pay, prior to the issuance of a limited license, a per annum fee of sixty dollars ($60.00), and the licensee may be engaged in any or all of the following:

(i) Repairer-renovator;

(ii) Retailer of second-hand articles of bedding; provided, however, that if a licensee is reclassified from one category to another which calls for a higher license fee, he or she shall pay a pro rata share of the higher license fee for the unexpired period and shall be issued a new license to expire on the expiration date of the original license.

(b) If, through error, a licensee has been improperly classified as of the date of issue of his or her current license, the proper fee for the entire period shall be payable. Any overpayment shall be refunded to the licensee. No refunds shall be allowed to any licensee who has discontinued business, or whose license has been revoked or suspended or who has been reclassified to a category calling for a greater or lesser license fee, except as provided herein. The fee shall be paid to the director of business regulation. For reissuing a revoked or expired license the fee shall be the same as for an original license.

(c) All payments for registration fees, sterilization process, permits, fines and penalties, and other money received under this chapter shall constitute inspection fees for the purpose of enforcing this chapter.

History of Section.
(P.L. 1960, ch. 187, § 2; P.L. 1976, ch. 331, § 1; P.L. 1983, ch. 167, art. XVI, § 1; P.L. 1987, ch. 184, § 12; P.L. 2004, ch. 595, art. 30, § 8; P.L. 2009, ch. 68, art. 12, § 9.)






Chapter 23-27 - Building Regulation Generally



Chapter 23-27.1 - Safety Glazing



Chapter 23-27.2 - State Building Code



Chapter 23-27.3 - State Building Code

Chapter 23-27.3-100.0 - Scope.

§ 23-27.3-100.0 Scope. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-100.1 - Short title  Applicability.

§ 23-27.3-100.1 Short title  Applicability.  This act shall be known as the "Rhode Island state building code" referred to throughout this chapter as "this code", which includes a rehabilitation building and fire code for existing buildings and structures. In accordance with this chapter, this act controls:

(1) The construction, reconstruction, alteration, repair, demolition, removal, inspection, issuance, and revocation of permits or licenses, installation of equipment, classification, and definition of any building or structure, and use or occupancy of all buildings and structure and parts of them;

(2) The rehabilitation and maintenance of existing buildings;

(3) The standards or requirements for materials to be used in connection with buildings and structures, including but not limited for safety, ingress and egress, energy conservation, and sanitary conditions;

(4) The establishment of reasonable fees for the issuance of licenses and permits in connection with buildings and structures;

Except as those matters are otherwise provided for in the general laws or in the rules and regulations authorized for promulgation under the provisions of this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 164, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-100.1.1 - Chapter title  Applicability.

§ 23-27.3-100.1.1 Chapter title  Applicability.  This chapter shall be known as the Rhode Island State Building Code hereinafter referred to as this code. This chapter shall control:

(1) The construction, reconstruction, alteration, repair, demolition, removal, inspection, issuance, and revocation of permits or licenses, installation of equipment, classification and definition of any building or structure, and use or occupancy of all buildings and structure and parts thereof;

(2) The rehabilitation and maintenance of existing buildings;

(3) The standards or requirements for materials to be used in connection therewith, including, but not limited, for safety, ingress and egress, energy conservation, and sanitary conditions;

(4) The establishment of reasonable fees for the issuance of licenses and permits in connection therewith;

except as such matters are otherwise provided for in the general laws, or in the rules and regulations authorized for promulgation under the provisions of this code.

History of Section.
(P.L. 1981, ch. 236, § 2.)



Chapter 23-27.3-100.1.2 - Purpose.

§ 23-27.3-100.1.2 Purpose.  The general assembly hereby finds and declares that a state building code for Rhode Island is necessary to establish adequate and uniform regulations governing the construction and alteration of buildings and structures within the state. The general assembly further finds and declares that the people of Rhode Island will benefit by the adoption of a modern uniform building code which takes into account current scientific and engineering knowledge and allows for the utilization of modern materials and methods of construction for the regulation of construction within the state of Rhode Island in the interest of the public health, safety, and welfare.

History of Section.
(P.L. 1981, ch. 236, § 2.)



Chapter 23-27.3-100.1.3 - Creation of the state building code standards committee.

§ 23-27.3-100.1.3 Creation of the state building code standards committee.  (a) There is created as an agency of state government a state building code standards committee who shall adopt, promulgate, and administer a state building code for the purpose of regulating the design, construction, and use of buildings or structures previously erected, in accordance with a rehabilitation building and fire code for existing buildings and structures developed pursuant to chapter 29.1 of this title, and to make any amendments to them as they, from time to time, deem necessary or desirable, the building code to include any code, rule, or regulation incorporated in the code by reference.

(b) A standing subcommittee is made part of the state building code standards committee to promulgate and administer a state housing and property maintenance code for the purpose of establishing minimum requirements and standards and to regulate the occupancy and use of existing premises, structures, buildings, equipment, and facilities, and to make amendments to them as deemed necessary.

(c) A joint committee, with membership as set forth in § 23-29.1-2(a) from the state building code standards committee, shall develop and recommend for adoption and promulgation, a rehabilitation building and fire code for existing buildings and structures, which code shall include building code elements to be administered by the state building code standards committee as the authority having jurisdiction over the elements.

History of Section.
(P.L. 1981, ch. 236, § 2; P.L. 1992, ch. 378, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-100.1.4 - Appointment and qualifications of the committee.

§ 23-27.3-100.1.4 Appointment and qualifications of the committee.  (a) The building code standards committee shall be composed of twenty-three (23) members, residents of the state who shall be appointed by the governor with the advice and consent of the senate. Eight (8) members are to be appointed for terms of one year each, seven (7) for a term of two (2) years each, and eight (8) for terms of three (3) years each. Annually, thereafter, the governor, with the advice and consent of the senate, shall appoint members to the committee to succeed those whose terms expired; the members to serve for terms of three (3) years each and until their successors are appointed and qualified. Two (2) members shall be architects registered in the state; three (3) shall be professional engineers registered in the state, one specializing in mechanical, one specializing in structural, and one specializing in electrical engineering; one landscape architect, registered in the state, one full-time certified electrical inspector; two (2) shall be builders or superintendents of building construction; one shall be a public health official; one shall be a qualified fire code official; two (2) shall be from the Rhode Island building trades council; one shall be a holder of Class "A" electrician's license; one shall be a master plumber; two (2) shall be from the general public; three (3) shall be building officials in office, one from a municipality with a population of sixty thousand (60,000) persons or more, one from a municipality with a population of over twenty thousand (20,000) persons but less than sixty thousand (60,000), and one from a municipality with a population of less than twenty thousand (20,000) persons; one shall be a minimum housing official in office from one of the local municipalities; and two (2) residents of the state who shall be persons with disabilities as defined in § 42-87-1.

(b) All members shall have no less than five (5) years practical experience in his or her profession or business. The committee shall elect its own chairperson and may elect from among its members such other officers as it deems necessary. Twelve (12) members of the board shall constitute a quorum and the vote of a majority vote of those present shall be required for action. The committee shall adopt rules and regulations for procedure. The state building commissioner shall serve as the executive secretary to the committee. The committee shall have the power, within the limits of appropriations provided therefor, to employ such assistance as may be necessary to conduct business.

(c) Members of the commission shall be removable by the governor pursuant to § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

(d) The state housing and property maintenance code subcommittee shall be composed of nine (9) members, residents of the state. Five (5) of these members are to be current members of the state building code standards committee and are to be appointed by that committee. The four (4) remaining members are to be appointed by the governor, with the advice and consent of the senate. The four (4) appointed by the governor, with the advice and consent of the senate, shall initially be appointed on a staggered term basis, one for one year, one for two (2) years, and two (2) for three (3) years. Annually thereafter, the building code standards committee, and the governor, with the advice and consent of the senate, shall appoint the subcommittee members, for which they are respectively responsible, to succeed those whose terms have expired; the members to serve for terms of three (3) years each and until their successors are appointed and qualified. Of the members appointed by the committee one shall be a full-time certified electrical inspector; one shall be a master plumber and mechanical equipment expert, one shall be a builder or superintendent of building construction, one member shall be a qualified state fire code official, one shall be a property manager, and one shall be a current minimum housing official from a local municipality. The four (4) members to be appointed by the governor, with the advice and consent of the senate, shall all be current minimum housing officials from local municipalities. One shall be from a municipality with a population of sixty thousand (60,000) persons or more, two (2) from municipalities with a population of over twenty thousand (20,000) persons but less than sixty thousand (60,000), and one from a municipality with a population of less than twenty thousand (20,000) persons.

History of Section.
(P.L. 1981, ch. 236, § 2; P.L. 1983, ch. 41, § 1; P.L. 1987, ch. 178, § 1; P.L. 1988, ch. 65, § 1; P.L. 1992, ch. 377, § 1; P.L. 1992, ch. 378, § 1; P.L. 1997, ch. 150, § 3; P.L. 1999, ch. 164, § 1. P.L. 2001, ch. 180, § 53; P.L. 2006, ch. 103, § 3; P.L. 2006, ch. 144, § 3; P.L. 2009, ch. 96, § 2; P.L. 2009, ch. 97, § 2.)



Chapter 23-27.3-100.1.5 - Building code  Adoption and promulgation by committee. [Effective until January 1, 2013.].

§ 23-27.3-100.1.5 Building code  Adoption and promulgation by committee. [Effective until January 1, 2013.].  The state building standards committee has the authority to adopt, promulgate, and administer a state building code, which shall include: (a) provisions and amendments as necessary to resolve conflicts between fire safety codes and building codes, as provided for in § 23-28.01-6; and (b) a rehabilitation building and fire code for existing buildings and structures. The building code may be promulgated in several sections, with a section applicable to one and two (2) family dwellings, to multiple dwellings and hotels and motels, to general building construction, to plumbing, and to electrical. The building code and the sections thereof shall be reasonably consistent with recognized and accepted standards adopted by national model code organizations and recognized authorities. To the extent that any state or local building codes, statutes, or ordinances are inconsistent with the Americans with Disabilities Act, Title III, Public Accommodations and Services Operated by Private Entities, 42 U.S.C. § 12181 et seq., and its regulations and standards, they are hereby repealed. The state building code standards committee is hereby directed to adopt rules and regulations consistent with the Americans with Disabilities Act, Title II and III (28 CFR 35 and 28 CFR 36, as amended), as soon as possible, but no later than February 15, 2012, to take effect on or before March 15, 2012. The state building code standards committee is hereby authorized and directed to update those rules and regulations consistent with the future revisions of the Americans with Disabilities Act Accessibility Standards.

History of Section.
(P.L. 1981, ch. 236, § 2; P.L. 1991, ch. 48, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2005, ch. 151, § 1; P.L. 2005, ch. 155, § 1; P.L. 2011, ch. 195, § 1; P.L. 2011, ch. 272, § 1.)

§ 23-27.3-100.1.5 Building code  Adoption and promulgation by committee. [Effective January 1, 2013.].  The state building standards committee has the authority to adopt, promulgate, and administer a state building code, which shall include: (a) provisions and amendments as necessary to resolve conflicts between fire safety codes and building codes, as provided for in § 23-28.01-6; and (b) a rehabilitation building and fire code for existing buildings and structures. The building code may be promulgated in several sections, with a section applicable to one and two (2) family dwellings, to multiple dwellings and hotels and motels, to general building construction, to plumbing, and to electrical. The building code shall incorporate minimum standards for the location, design, construction and installation of wells which are appurtenances to a building in applicable sections. For purposes of this chapter, "appurtenance" includes the installation, alteration or repair of wells connected to a structure consistent with chapter 46-13.2. The building code and the sections thereof shall be reasonably consistent with recognized and accepted standards adopted by national model code organizations and recognized authorities. To the extent that any state or local building codes, statutes, or ordinances are inconsistent with the Americans with Disabilities Act, Title III, Public Accommodations and Services Operated by Private Entities, 42 U.S.C. § 12181 et seq., and its regulations and standards, they are hereby repealed. The state building code standards committee is hereby directed to adopt rules and regulations consistent with the Americans with Disabilities Act, Title II and III (28 CFR 35 and 28 CFR 36, as amended), as soon as possible, but no later than February 15, 2012, to take effect on or before March 15, 2012. The state building code standards committee is hereby authorized and directed to update those rules and regulations consistent with the future revisions of the Americans with Disabilities Act Accessibility Standards.

History of Section.
(P.L. 1981, ch. 236, § 2; P.L. 1991, ch. 48, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2005, ch. 151, § 1; P.L. 2005, ch. 155, § 1; P.L. 2011, ch. 195, § 1; P.L. 2011, ch. 272, § 1; P.L. 2012, ch. 241, art. 17, § 5.)



Chapter 23-27.3-100.1.5.1 - Housing and maintenance code  Powers and duties of the building code standards committee.

§ 23-27.3-100.1.5.1 Housing and maintenance code  Powers and duties of the building code standards committee.  (a) The committee shall have the authority to adopt and promulgate a housing and maintenance code which shall be reasonably consistent with recognized and accepted standards and codes promoted by national model code organizations. The code shall be submitted to the legislature for adoption and amendments as required. Once adopted by the legislature, the law shall not be amended by the cities and towns. The committee shall have the singular authority to submit further amendments to the legislature as required. These new provisions shall replace, and/or amend the existing provisions of the Minimum Housing Standards, chapter 24.2 of title 45, and the Housing, Maintenance and Occupancy Code, chapter 24.3 of title 45. Once adopted by the legislature, the laws shall not be amended by the cities and towns without prior approval of the committee and subsequently the legislature. The state housing and property maintenance code subcommittee shall carry out its responsibilities to the building code standards committee by acting as an entity of the committee in administering the code, by recommending needed code amendments, by promulgating the code, and by serving as the board of standards and appeals for the code.

(b) The subcommittee shall also have a recording secretary who shall attend all meetings and direct the conduct of any investigation which may be necessary in the preparation of any hearing. The recording secretary shall be a member of the classified service on the staff of the state building commissioner and shall be compensated as appropriate for the expertise required. The administration and appeals procedures pertaining to these laws shall remain in the prerogatives of the local municipalities and the legislature.

(c) Within ninety (90) days after the end of each fiscal year, the committee shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state, of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, applications considered and their disposition, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the committee; a summary of any training courses held pursuant to this chapter; a briefing on anticipated activities in the upcoming fiscal year, and findings and recommendations for improvements. The report shall be posted electronically on the websites of the general assembly and the secretary of state pursuant to the provisions of § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this section.

(d) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the committee, be approved by the committee, and be conducted by the chair of the committee. The committee may approve the use of any committee and/or staff members and/or individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14 and 38-2; and the committee's rules and regulations. The director of the department of administration shall, within ninety (90) days of June 16, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1987, ch. 178, § 2; P.L. 1992, ch. 378, § 1; P.L. 2006, ch. 103, § 3; P.L. 2006, ch. 144, § 3; P.L. 2012, ch. 415, § 19.)



Chapter 23-27.3-100.1.5.2 - Existing codes.

§ 23-27.3-100.1.5.2 Existing codes.  All existing codes shall remain in effect until the date established by the legislative act which provides for the adoption of the code promulgated by the committee.

History of Section.
(P.L. 1987, ch. 178, § 2.)



Chapter 23-27.3-100.1.5.3 - State rehabilitation building and fire code for existing buildings and structures.

§ 23-27.3-100.1.5.3 State rehabilitation building and fire code for existing buildings and structures.  The state building code standards committee has the authority to adopt, amend, and repeal the building code elements of the rehabilitation building and fire code for existing buildings and structures and to promulgate and administer the building code elements of the rehabilitation building and fire code for existing buildings and structures, which supercedes for existing buildings and structures other codes and regulations adopted by the building code standards committee, unless the provisions of other codes and regulations are not inconsistent with the provisions of the rehabilitation building and fire code for existing buildings and structures.

History of Section.
(P.L. 2000, ch. 185, § 2; P.L. 2000, ch. 290, § 2.)



Chapter 23-27.3-100.1.5.4 - State energy conservation code.

§ 23-27.3-100.1.5.4 State energy conservation code.  (a) The state building code standards committee shall adopt, an energy conservation code, which shall be based on appropriate nationally and internationally recognized models, and shall promulgate and administer the energy conservation code. The energy conservation code shall contain provisions pertaining to, but not limited to, the construction of buildings, the use of renewable energy resources in buildings, the efficient use of energy within buildings, and the orientation of buildings on their sites. The state energy conservation code shall at a minimum:

(1) For residential buildings, meet or exceed the most recently published International Energy Conservation Code (IECC), or achieve equivalent or greater energy savings. The state building code standards committee shall revise the state energy conservation code to comply with this requirement within one year of any update to the International Energy Conservation Code.

(2) For commercial buildings, meet or exceed the ANSI/ASHRAE/IESN A Standard 90.1-2007, or achieve equivalent or greater energy savings.

(b) The state building code standards committee shall develop a plan to achieve compliance with the building code(s) described in subdivisions (1) and (2) no later than February 17, 2017 in at least ninety percent (90%) of new and renovated residential and commercial building space in the state. Such plan shall include active training and enforcement programs and measurement of the rate of compliance each year.

History of Section.
(P.L. 2001, ch. 142, § 1; P.L. 2009, ch. 10, § 1; P.L. 2009, ch. 11, § 1.)



Chapter 23-27.3-100.1.5.5 - Hurricane, storm, and flood standards.

§ 23-27.3-100.1.5.5 Hurricane, storm, and flood standards.  The state building code standards committee has the authority in consultation with the building code commissioner, to adopt, maintain, amend, and repeal code provisions, which shall be reasonably consistent with recognized and accepted standards and codes, including for existing buildings, for storm and flood resistance. Such code provisions shall, to the extent reasonable and feasible, take into account climatic changes and potential climatic changes and sea level rise. Flood velocity zones may incorporate freeboard calculations adopted by the Coastal Resources Management Council pursuant to its power to formulate standards under the provisions of § 46-23-6.

History of Section.
(P.L. 2007, ch. 169, § 2; P.L. 2007, ch. 262, § 2.)



Chapter 23-27.3-100.1.6 - Committee as board of standards and appeals  Powers and duties  Appeals.

§ 23-27.3-100.1.6 Committee as board of standards and appeals  Powers and duties  Appeals.  The building codes standards committee, after the state building code is adopted and promulgated, will serve as a board of standards and appeals. For the purpose of securing for the public the benefits of new developments in the building industry and insuring public health, the board shall make or cause to be made investigations, or may accept authenticated reports from recognized authoritative sources on new materials or modes of construction intended for use in the construction of buildings or structures, and shall promulgate regulations setting forth the conditions under which the materials or modes of construction may be used. The regulations and amendments thereto shall have the same force and effect as the provisions of the code.

History of Section.
(P.L. 1981, ch. 236, § 2.)



Chapter 23-27.3-100.1.7 - Effect of local codes  Repeal of local authority.

§ 23-27.3-100.1.7 Effect of local codes  Repeal of local authority.  The local building codes and ordinances shall remain in effect until the adoption of the state building code, July 1, 1977, and the local cities and towns shall be prohibited from enacting any local building codes and ordinances in the future. Inconsistent local charter provisions pertaining to the adoption of the codes and ordinances shall be restricted within the intent of this section.

History of Section.
(P.L. 1981, ch. 236, § 2.)



Chapter 23-27.3-100.1.8 - Severability.

§ 23-27.3-100.1.8 Severability.  This chapter shall not be construed to limit or restrict the authority of the state or local fire marshals as provided in chapter 28.1 or 28.28 of this title.

History of Section.
(P.L. 1981, ch. 236, § 2.)



Chapter 23-27.3-100.2 - Application of references.

§ 23-27.3-100.2 Application of references.  Unless otherwise specifically provided in this code, all references to article or section numbers shall be construed to refer to an article, section, or provision of this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-100.3 - Construction.

§ 23-27.3-100.3 Construction.  (a) This code shall be construed to secure its expressed intent which is to insure public health, safety, and welfare insofar as they are affected by building construction, through structural strength, adequate egress facilities, sanitary conditions, equipment, light and ventilation, and fire safety; and in general, to secure safety to life, property, and community from all hazards incidental to the design, erection, repair, removal, demolition, or use and occupancy of buildings, structures, or premises.

(b) The intent of this code is also to effect the establishment of uniform standards and requirements for construction and construction materials, compatible with accepted standards of engineering and fire prevention practices and public safety; the adoption of modern technical methods, devices, and improvements which may reduce the cost of construction without affecting the health, safety, and welfare of the occupants or users of buildings; and the elimination of restrictive, obsolete, conflicting, and unnecessary building regulations and requirements which may increase the cost of construction and maintenance over the life of the building, or retard unnecessarily the use of new materials, or which may provide unwarranted preferential treatment of types of classes of materials, products, or methods of construction without affecting the health, safety, and security of the occupants or users of the buildings.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-100.4 - Specialized codes incorporated.

§ 23-27.3-100.4 Specialized codes incorporated.  Specialized codes, rules, or regulations pertaining to building construction, reconstruction, alteration, repair, or demolition promulgated, and as amended from time to time, by the various authorized state agencies shall be incorporated in this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.0 - Matters covered.

§ 23-27.3-101.0 Matters covered.  The provisions of this code shall apply to all buildings and structures and their appurtenant constructions, including vaults, area, and street projections and accessory additions, and shall apply with equal force to municipal and state authorities established by the legislature and private buildings and structures, except where the buildings and structures are otherwise specifically provided for by statute.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.1 - Exemption for ordinary repairs.

§ 23-27.3-101.1 Exemption for ordinary repairs.  No building or structure shall be constructed, extended, repaired, removed, demolished, or altered in violation of these provisions, except for ordinary repairs as defined in § 23-27.3-102.0.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.2 - Matters not covered.

§ 23-27.3-101.2 Matters not covered. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.2.1 - Proposed buildings.

§ 23-27.3-101.2.1 Proposed buildings.  Any requirement essential for structural strength, adequate egress facilities, sanitary conditions, equipment, light and ventilation, and fire safety of a proposed building or structure at the plan review stage, and which is not specifically covered by this code, shall be determined by the state building code standards committee, herein referred to as the committee.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.2.2 - Buildings and structures, existing and under construction.

§ 23-27.3-101.2.2 Buildings and structures, existing and under construction.  The building official as hereinafter defined shall determine any requirement which is not specifically covered by this code and which is essential for structural strength, adequate egress facilities, sanitary conditions, equipment, light and ventilation, and fire safety of existing buildings and structures or buildings and structures under construction. The committee shall be notified in writing within seven (7) working days of any action taken under this section.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-101.3 - Zoning restrictions.

§ 23-27.3-101.3 Zoning restrictions.  When the provisions in this code specified for structural strength, adequate egress facilities, sanitary conditions, equipment, light and ventilation, and fire safety conflict with the local zoning ordinances, this code shall control the erection or alteration of buildings. In respect to location, use and type, permissible area, and height, the local zoning ordinance shall control.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1997, ch. 326, § 85.)



Chapter 23-27.3-102.0 - Ordinary repairs.

§ 23-27.3-102.0 Ordinary repairs.  (a) Ordinary repairs to buildings and structures may be made without application or notice to the building official, but the repairs shall not include:

(1) The installation of any siding;

(2) The cutting away of any wall, partition or portion of the wall;

(3) The removal or cutting away of any structural beam or bearing support;

(4) The removal or change of any required means of egress;

(5) Rearrangement of parts of a structure affecting the exitway requirements;

(6) Alteration of, replacement or relocation of any standard pipe, water supply, sewer, drainage, drain leader, gas, soil, waste, vent or similar piping;

(7) Electric wiring;

(8) Mechanical or other work which affects public health, safety or welfare.

(b) All work not classified as ordinary repair shall comply with the rules and regulations or ordinances of the municipality as to the procurement of a permit for these repairs.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 164, § 1; P.L. 2012, ch. 415, § 19.)



Chapter 23-27.3-103.0 - Installation of service equipment.

§ 23-27.3-103.0 Installation of service equipment.  When the installation, extension, alteration, or repair of an elevator, moving stairway, mechanical equipment, refrigeration, air conditioning or ventilation apparatus, plumbing, gas piping, electric wiring, heating system, or any other equipment is specifically controlled by the provisions of the code or the approved rules and regulations, it shall be unlawful to use the equipment until a certificate of approval has been issued therefore by the building official or other municipal or state agency having jurisdiction.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-104.0 - Maintenance.

§ 23-27.3-104.0 Maintenance.  All buildings and structures and all parts of them shall be maintained in a safe and sanitary condition. All service equipment, means of egress, devices, and safeguards which are required by this code, or by the rehabilitation building and fire code for existing buildings and structures, in a building or structure shall be maintained in good working order. Any requirement necessary for the safety of the occupants of buildings and structures, not specifically covered by this code, shall be determined by the building official.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-104.1 - Owner responsibility.

§ 23-27.3-104.1 Owner responsibility.  The owner, as defined in article 2, or the owner's designated agent, shall be responsible for the safe and sanitary maintenance of the building or structure and its exitway facilities at all times, unless otherwise specifically provided in this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-105.0 - Change in existing use.

§ 23-27.3-105.0 Change in existing use. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-105.1 - Continuation of existing use.

§ 23-27.3-105.1 Continuation of existing use.  The legal use and occupancy of any structure existing on July 1, 1977, or for which it had been heretofore approved, may be continued without change, except as may be specifically covered in this code or as may be deemed necessary by the building official for the general health, safety, and welfare of the occupants and the public. This section shall in no way conflict with local zoning ordinances and local zoning classifications.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-105.2 - Change in use and occupancy.

§ 23-27.3-105.2 Change in use and occupancy.  It is unlawful to make any change in the use or occupancy of any structure or part of it which would subject it to any provision of this code, including the rehabilitation building and fire code for existing buildings and structures, without the approval of the building official and without the issuance of a certificate of occupancy indicating that the structure complies with the provisions of this code, or the rehabilitation building and fire code for existing buildings and structures as appropriate, for proposed new use or occupancy and that the change does not result in any greater hazard to public health, safety, and welfare.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-105.3 - Part change in use.

§ 23-27.3-105.3 Part change in use.  If a portion of a building is changed in occupancy or to a new use group, and that portion is separated from the remainder of the building with the required vertical and horizontal fire division complying with the fire grading as provided by this code, then the construction involved in the change shall be made to conform to the requirements of this code, or the requirements of the rehabilitation building and fire code for existing buildings and structures as applicable for the new use and occupancy, and the existing portion shall be made to comply with the exitway requirements of this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1; P.L. 1997, ch. 326, § 87; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-105.4 - Reestablishment of a prior use.

§ 23-27.3-105.4 Reestablishment of a prior use.  After an approved change of use has been made to a building or parts thereof, the reestablishment of a prior use that is not permitted for a new building, or parts thereof of the same type of construction, is prohibited unless all the applicable provisions of this code have been met.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-106.0 - Existing structures.

§ 23-27.3-106.0 Existing structures.  (a) Except as provided in this section, existing buildings or structures when altered, renovated, reconstructed or repaired or a change of use occurs as specified in this section shall be made to conform to the requirements of the rehabilitation building and fire code for existing buildings and structures. See chapters 2 through 34 of regulation SBC-1 for new buildings.

(2) Except as provided for in the rehabilitation building and fire code for existing buildings and structures, the alternative procedures of SBC-1, chapter 34, entitled Repair, Alteration, Addition to, and Change of Use of Existing Buildings, may be used in lieu of the provisions of this section for all existing buildings in which there is work involving repairs, alterations, additions, or changes of use and occupancy.

(b) Flood resistant construction for buildings or structures in flood hazard areas. In order to determine the percentage between the costs for alterations, renovations, reconstruction and repairs and the physical value of the building or structure, to establish whether a substantial improvement or a substantial damage occurs, the building official shall exclude the alteration, renovation, reconstruction and repair cost of the following item:

All nonpermit items such as painting, decorating, landscaping, fees, and the like.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, §§ 3, 4; P.L. 1989, ch. 178, § 1; P.L. 1992, ch. 379, § 1; P.L. 1997, ch. 326, § 85; P.L. 1999, ch. 164, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2001, ch. 232, § 1; P.L. 2012, ch. 415, § 19.)



Chapter 23-27.3-106.1 - Substantial improvements.

§ 23-27.3-106.1 Substantial improvements.  If substantial improvements are made within any twelve (12) month period costing in excess of fifty percent (50%) of the physical value of the building, this code's requirements for flood resistant construction for new structures shall apply.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2001, ch. 232, § 1.)



Chapter 23-27.3-106.2 - Substantial damages exceeding fifty percent.

§ 23-27.3-106.2 Substantial damages exceeding fifty percent.  If the building is damaged by fire or any other cause to an extent in excess of fifty percent (50%) of the physical value of the building before the damage was incurred, this code's requirements for flood resistant construction for new structures shall apply.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2001, ch. 232, § 1.)



Chapter 23-27.3-106.3 - Improvements and damages between twenty-five and fifty percent of value.

§ 23-27.3-106.3 Improvements and damages between twenty-five and fifty percent of value.  If the cost of alterations or repairs described in this chapter is between twenty-five (25%) and fifty percent (50%) of the physical value of a structure, the building official shall determine to what degree the portions so altered or repaired shall be made to conform to the requirements of the rehabilitation building and fire code for existing buildings.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2001, ch. 232, § 1.)



Chapter 23-27.3-106.4 - Improvements or damages under twenty-five percent of value.

§ 23-27.3-106.4 Improvements or damages under twenty-five percent of value.  If the cost of alterations or repairs described in this chapter is twenty-five percent (25%) or less of the physical value of the building, the building official shall permit, consistent with the requirements of the rehabilitation building and fire code for existing buildings and structures, the restoration of the building to its condition previous to damage or deterioration with materials of equal quality as those of which the building was originally constructed; provided, however, that the construction does not endanger the general health, safety, and welfare.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1; P.L. 2001, ch. 232, § 1.)



Chapter 23-27.3-106.5 - Physical value.

§ 23-27.3-106.5 Physical value.  In applying the provisions of §§ 23-27.3-106.0  23-27.3-106.5, physical value of the building or structure shall be based on the current market value. Market value shall be established by the owner who shall provide the market value of the building or structure prior to alteration, as established by an appraiser, estimator or real estate broker.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, §§ 3, 4; P.L. 1999, ch. 164, § 1; P.L. 2001, ch. 232, § 1.)



Chapter 23-27.3-107.0 - Department of building inspection.

§ 23-27.3-107.0 Department of building inspection. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-107.1 - Local building official  Appointment.

§ 23-27.3-107.1 Local building official  Appointment.  The appropriate local authority shall appoint an officer to administer the code. The officer shall be known as the building official. Two (2) or more communities may combine in the appointment of a building official for the purpose of enforcing the provisions of this chapter, including officials serving in such capacity on January 1, 1977, shall serve at the pleasure of the appointing authority, except that such incumbent officials shall not be required to meet the official provisions for local building officials set forth in this chapter.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1989, ch. 179, § 1.)



Chapter 23-27.3-107.1.1 - Local inspector.

§ 23-27.3-107.1.1 Local inspector.  (a) The appropriate local authority may appoint one or more local full time or part time inspectors to assist the building official in the performance of his or her duties and in the enforcement of this code.

(b) Building Inspectors-1 shall have a minimum of three (3) years experience in general building construction and except for the length of experience required shall possess similar qualifications of a local building official as required by § 23-27.3-107.5, and shall possess an International Code Council (ICC) certification as a Residential Building Inspector. However, ICC certification as a Residential Building Inspector shall not be required in the case of a building inspector holding a current state certification prior to July 1, 2010. A Building Inspector-1 is responsible to enforce the provisions of the State Residential Code SBC-2.

Building Inspectors-2 shall have a minimum of three (3) years experience in general building construction, shall possess ICC certifications as a Residential Building Inspector and Commercial Building Inspector and shall possess similar qualifications of a local Building Official, as required by § 23-27.3-107.5. However, ICC certification as a Residential Building Inspector and a Commercial Building Inspector shall not be required in the case of a building inspector holding a current state certification prior to July 1, 2010. A Building Inspector- 2 is authorized to enforce the provisions of both the State Building Code SBC-1 and the State Residential Code SBC-2.

(2) Electrical inspectors shall have a minimum of five (5) years experience and a Rhode Island Class A or Class B electricians license.

(3) Mechanical inspectors shall have a minimum of five (5) years and a valid Rhode Island master pipe fitters I or journeyperson contractors license.

(4) Plumbing inspectors shall have a minimum of five (5) years experience and a Rhode Island master or journeyperson plumbers license.

(5) Mechanical and plumbing inspectors who have been enforcing either code prior to January 1, 1986, may continue to do so.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1; P.L. 1989, ch. 179, § 1; P.L. 1989, ch. 190, § 1; P.L. 2010, ch. 303, § 1.)



Chapter 23-27.3-107.2 - Alternate local building official.

§ 23-27.3-107.2 Alternate local building official.  The appropriate local authority shall appoint an alternate building official to act on behalf of the building official during any period of disability caused by, but not limited to, illness, absence, or conflict of interest. The alternate building official shall meet the qualifications of § 23-27.3-107.5. The appropriate local authority shall appoint an alternate local building official within ten (10) calendar days or request the commissioner's services as allowed in § 23-27.3-107.3. When the state building commissioner's services are used due to the lack of a local building official, the salary and operating expenses of the commissioner or his or her designee shall be reimbursed to the commissioner's account as allowed by § 23-27.3-108.2(c).

History of Section.
(P.L. 1976, ch. 256, § 1, P.L. 1989, ch. 179, § 1.)



Chapter 23-27.3-107.3 - Appointment of personnel by state building commissioner.

§ 23-27.3-107.3 Appointment of personnel by state building commissioner.  (a) The state building commissioner may appoint such other personnel as shall be necessary for the administration of the code. In the absence of a local building official or an alternate, as detailed in § 23-27.3-107.2, the commissioner shall assume the responsibility of the local building official and inspectors as required by § 23-27.3-107.4 and shall designate one of the following agents to enforce the code:

(1) A member of the commissioner's staff who meets the qualifications of § 23-27.3-107.5 and is certified in accordance with § 23-27.3-107.6.

(2) An architect or engineer contracted by the commissioner through the department of administration.

(3) A building official who is selected from a list of previously certified officials or inspectors.

(b) The salary and operating expenses for services provided in accordance with subsection (a)(1), (2), or (3) shall be reimbursed to the state by the city or town receiving the services and shall be deposited as general revenues. The attorney general shall be informed of any failure of the appropriate local authority to appoint a local building official to enforce the code in accordance with §§ 23-27.3-107.1 or 23-27.3-107.2.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1989, ch. 179, § 1; P.L. 1995, ch. 370, art. 40, § 74.)



Chapter 23-27.3-107.4 - Qualifications and duties of the state building commissioner.

§ 23-27.3-107.4 Qualifications and duties of the state building commissioner.  (a) The state building commissioner shall serve as the executive secretary to the state building code standards committee. In addition to the state building commissioner's other duties as set forth in this chapter, the state building commissioner shall assume the authority for the purpose of enforcing the provisions of the state building code in a municipality where there is no local building official.

(b) The state building commissioner shall be a member of the classified service, and for administrative purposes shall be assigned a position in the department of administration. Qualifications for the position of the state building commissioner shall be established in accordance with provisions of the classified service of the state, and shall include the provision that the qualifications include at least ten (10) years' experience in building or building regulations generally, and that the commissioner be an architect or professional engineer licensed in the state or a certified building official presently or previously employed by a municipality and having at least ten (10) years' experience in the building construction or inspection field.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, §§ 3, 4; P.L. 1985, ch. 181, art. 61, § 9.)



Chapter 23-27.3-107.5 - Local building official  Qualifications  Powers and duties.

§ 23-27.3-107.5 Local building official  Qualifications  Powers and duties.  The building official, to be eligible for appointment, shall have had at least five (5) years experience in construction, design, or supervision. The building official shall be generally informed on the quality and strength of building materials, on the accepted requirements of building construction, on good practice in fire prevention, on the accepted requirements regarding light and ventilation, on the accepted requirements for safe exit facilities, and on other items of equipment essential for the safety, comfort, and convenience of occupants, and shall be certified under the provisions of § 23-27.3-107.6, and shall possess an international code council (ICC) certification as a certified building official (CBO), except that the qualifications outlined in this section shall not be required in the case of a building official holding a current state certification prior to July 1, 2010. The building official shall pass upon any question relative to the mode, manner of construction, or materials to be used in the erection or alteration of buildings or structures. The building official shall require compliance with the provisions of the state building code of all rules lawfully adopted and promulgated thereunder, and of laws relating to construction, alteration, repair, removal, demolition, and integral equipment, and location, use, occupancy, and maintenance of buildings and structures, except as may be otherwise provided for. The building official or his or her assistant shall have the right of entry to buildings or structures, for the proper performance of his or her duties during normal business hours, except that in the case of an emergency the building official shall have the right of entry at any time, if the entry is necessary in the interest of public safety.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, §§ 3, 4; P.L. 1985, ch. 162, § 1; P.L. 2010, ch. 303, § 1.)



Chapter 23-27.3-107.6 - Certification of local building officials  Educational programs.

§ 23-27.3-107.6 Certification of local building officials  Educational programs.  (a) The state building commissioner and building code standards committee and appeals committee shall accept successful completion of programs of training developed by public agencies as proof of qualification pursuant to §§ 23-27.3-107.5 and 23-27.3-107.1.1 to be eligible to be a local building official and inspector.

(b) Upon determination of qualification the state building commissioner shall issue or cause to be issued a certificate to the building official or inspector stating that he or she is so certified. No person after July 1, 1977 shall act as a building official or inspector for any municipality unless the state building commissioner and the building code standards and appeals committee determine that he or she is so qualified, or has been issued a temporary certificate not to exceed twelve (12) months permitting the official or inspector to so qualify. The commissioner and committee may prepare and conduct educational programs designed to train and assist building officials or inspectors in carrying out their responsibilities.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, §§ 3, 4; P.L. 1985, ch. 162, § 1; P.L. 1989, ch. 179, § 1.)



Chapter 23-27.3-107.7 - Recertification and continuing education.

§ 23-27.3-107.7 Recertification and continuing education.  (a) The committee shall offer a continuing educational program designed to assist all state and local building officials and inspectors in executing their responsibilities as defined in this chapter. Regular attendance at these programs shall be required to all building officials and inspectors, and no building official or inspector who attends a course of instruction shall lose any rights relative to compensation or vacation time.

(b) In order to provide for professional administration of the code and maintain the official's and inspector's level of competency, the committee shall develop regulations which will require the officials and inspectors to attend approved continuing education courses to retain their certification. The committee shall develop the program within one year of July 3, 1989. The committee may make use of model code, regional or national education programs as a basis of the acceptable courses for credit in this program.

(c) The financing for this continuing education program will be provided through the registration fee for buildings required by chapter 64 of title 5.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1; P.L. 1989, ch. 179, § 1; P.L. 1997, ch. 326, § 85.)



Chapter 23-27.3-107.8 - Restriction on employees' activities.

§ 23-27.3-107.8 Restriction on employees' activities.  Neither the building commissioner, nor any full-time building officials, or full-time local inspectors, as defined in this code, shall be engaged in, or directly or indirectly connected with, the furnishing of labor, materials, or appliances for the construction, alteration, or maintenance of any building or structure, or the preparation of plans or specifications therefor for the state, in the case of the building commissioner, or within the municipality in which he or she is respectively employed in the case of a building official or local inspector unless the individual is the owner of the building or structure; nor shall any officer or employee associated with the building department of the state or municipality engage in any work which conflicts with his or her official duties or with the interests of the department.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1997, ch. 326, § 85.)



Chapter 23-27.3-107.9 - Relief from personal responsibility.

§ 23-27.3-107.9 Relief from personal responsibility.  The state building commissioner, the members and staff of the building code standards committee and the board of standards and appeals, the building official, officer, or employee charged with the enforcement, administration and/or review of this code, while acting for the state or a municipality, shall not thereby render himself or herself liable personally, and he or she is hereby relieved from all personal liability for any damages that may accrue to persons or property as a result of any act required or permitted in the discharge of his or her official duties. Any suit instituted against any of these officers or employees because of an act performed by him or her in the lawful discharge of his or her duties and under the provisions of this code shall be defended by the legal representative of the state in the case of the members and staff of the building code standards committee and the board of standards and appeals, and the building commissioner or his or her agents or by the legal representative of the municipality, in the case of the building official, officer, or employee, until the final determination of the proceedings. In no case shall members and staff of the building code standards committee and the board of standards and appeals, the state building commissioner, building official, or any of their subordinates be liable for costs or damages in any action, suit, or proceeding that may be instituted pursuant to the provisions of this code and the members and staff of the building code standards committee and the board of standards and appeals, the state building commissioner or his or her agents or an officer of the department of building inspection, acting in good faith and without malice and within the scope of their employment, is free from liability for acts performed under any of its provisions or by reason of any act or omission in the performance of his or her official duties in connection with this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 2.)



Chapter 23-27.3-108.0 - Duties and powers of the building official and the state building commissioner.

§ 23-27.3-108.0 Duties and powers of the building official and the state building commissioner. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1 - Local building official  Enforcement duties.

§ 23-27.3-108.1 Local building official  Enforcement duties.  The building official shall enforce all the provisions of this code and any other applicable state statutes, rules, and regulations, or municipal ordinances and act on any question relative to the mode or manner of construction, and the materials to be used in the construction, reconstruction, alteration, repair, demolition, removal, installation of equipment, and the location, use, occupancy, and maintenance of all buildings and structures, including any building or structure owned by any authority, except as may otherwise be specifically provided for by statutory requirements or as provided in this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.1 - Applications and permits.

§ 23-27.3-108.1.1 Applications and permits.  The building official shall issue all necessary notices or orders to remove illegal or unsafe conditions, to require the necessary safeguards during construction, to require adequate exitway facilities in new and existing buildings and structures, and to insure compliance with all the code requirements for the safety, health, and general welfare of the public. The state building commissioner shall assume the authority for the purpose of enforcing the provisions of this code when not otherwise provided for.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.3 - New materials and methods of construction.

§ 23-27.3-108.1.3 New materials and methods of construction.  The building official shall accept duly authenticated reports from the committee on all new materials and methods of construction proposed for use which are not specifically provided for in this code. Wherever there is insufficient evidence that any material or method of construction conforms to the requirements of this code, or there is insufficient evidence to substantiate claims for alternative materials or construction, the committee may require tests to determine whether the proposal meets the functional requirements of this code, and the tests shall be conducted by a laboratory, agency, and/or personnel approved by the committee. The costs of all the tests or other investigations required under these provisions shall be paid by the applicant.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.3.1 - Test results.

§ 23-27.3-108.1.3.1 Test results.  Copies of the results of all the tests shall be forwarded to the committee after completion of the tests within ten (10) days, and shall be kept on file in the permanent records of the building department.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.3.2 - Retesting.

§ 23-27.3-108.1.3.2 Retesting.  The committee may require tests to be repeated, if at any time there is reason to believe that the material or construction no longer conforms to the requirements on which its approval was based.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.4 - Inspections.

§ 23-27.3-108.1.4 Inspections.  The building official shall make all of the required inspections, or he or she may accept reports of inspections from a qualified registered professional engineer or architect or others certified by the committee and all reports of the inspections shall be in writing, or the building official may engage such experts as he or she may deem necessary to report upon unusual technical issues that may arise.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.6 - Administrative procedures.

§ 23-27.3-108.1.6 Administrative procedures.  The building official shall have the authority to formulate administrative procedures necessary to uniformly administer and enforce this code; provided, that the procedures do not conflict with the rules and regulations promulgated by the committee or pursuant thereto.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.1.7 - Department records.

§ 23-27.3-108.1.7 Department records.  (a) The building official shall keep in a public place and open to public inspection during normal working hours official records of applications received, permits, and certificates issued, fees collected, reports of inspections, variances granted, and notices and orders issued. File copies of all papers, applications, inspection records, notice of violations, and local and state approval reports in connection with the issuance of permits shall be retained in the official records so long as the building or structure to which they relates remains in existence.

(b) Plans and specifications for all R-4, one and two family dwellings shall be retained for one year after the completion of construction.

(c) Plans and specifications for all other use groups shall be retained for five (5) years after the completion of construction.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-108.1.8 - Reports.

§ 23-27.3-108.1.8 Reports.  The building official shall submit the following reports:

(1) To the state building commissioner, a copy of the building permits activity for each month.

(2) To the chief administrative officer of the municipality, a written statement of all permits and certificates issued, fees collected, inspections made, and notices and orders issued for each year.

(3) To the committee, reports on decisions regarding the matters not covered as specified in § 23-27.3-101.2.2.

(4) To the assessors of the municipality, reports on permits issued as specified in § 23-27.3-114.1.1.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 2.)



Chapter 23-27.3-108.2 - State building commissioner's duties.

§ 23-27.3-108.2 State building commissioner's duties.  (a) This code shall be enforced by the state building commissioner as to any structures or buildings or parts thereof that are owned or are temporarily or permanently under the jurisdiction of the state or any of its departments, commissions, agencies, or authorities established by an act of the general assembly, and as to any structures or buildings or parts thereof that are built upon any land owned by or under the jurisdiction of the state.

(b) Permit fees for the projects shall be established by the committee. The fees shall be deposited as general revenues.

(c) The local cities and towns shall charge each permit applicant an additional .1 (.001) percent (levy) of the total construction cost for each permit issued. The levy shall be limited to a maximum of fifty dollars ($50.00) for each of the permits issued for one and two (2) family dwellings. This additional levy shall be transmitted monthly to the building commission at the department of administration, and shall be used to staff and support the purchase or lease and operation of a web-accessible service and/or system to be utilized by the state and municipalities for uniform, statewide electronic plan review, permit management and inspection system and other programs described in this chapter. The fee levy shall be deposited as general revenues.

(2) On or before July 1, 2013, the building commissioner shall develop a standard statewide process for electronic plan review, permit management and inspection.

(3) On or before December 1, 2013, the building commissioner, with the assistance of the office of regulatory reform, shall implement the standard statewide process for electronic plan review, permit management and inspection. In addition, the building commissioner shall develop a technology and implementation plan for a standard web-accessible service and/or system to be utilized by the state and municipalities for uniform, statewide electronic plan review, permit management and inspection.

(d) The building commissioner shall, upon request by any state contractor described in § 37-2-38.1, review, and when all conditions for certification have been met, certify to the state controller that the payment conditions contained in § 37-2-38.1 have been met.

(e) The building commissioner shall coordinate the development and implementation of this section with the state fire marshal to assist with the implementation of § 23-28.2-6.

(f) The building commissioner shall submit, in coordination with the state fire marshal, a report to the governor and general assembly on or before April 1, 2013 and each April 1st thereafter, providing the status of the web-accessible service and/or system implementation and any recommendations for process or system improvement.

History of Section.
(P.L. 1981, ch. 236, § 4; P.L. 1982, ch. 303, § 1; P.L. 1983, ch. 41, § 1; P.L. 1985, ch. 162, § 1; P.L. 1986, ch. 138, § 1; P.L. 1989, ch. 179, § 1; P.L. 1991, ch. 48, § 1; P.L. 1992, ch. 323, § 2; P.L. 1992, ch. 377, § 1; P.L. 1995, ch. 256, § 1; P.L. 1995, ch. 325, § 1; P.L. 1995, ch. 370, art. 40, § 74; P.L. 1997, ch. 326, § 85; P.L. 2012, ch. 241, art. 4, § 19.)



Chapter 23-27.3-108.2.1 - Duties of committee.

§ 23-27.3-108.2.1 Duties of committee.  The committee may review any order or decision of the building official. It shall supervise the enforcement of this code, make periodic reviews of all building inspection practices of the local building department, make recommendations for improvements of the practices, and report in writing its findings to those building officials so reviewed.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-108.2.2 - Compensation of committee members.

§ 23-27.3-108.2.2 Compensation of committee members.  The members of the committee shall not be compensated for their service on the board.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2005, ch. 117, art. 21, § 21.)



Chapter 23-27.3-108.2.3 - Emergency procedures.

§ 23-27.3-108.2.3 Emergency procedures.  In the event of a declaration by the governor of an extreme emergency, the committee may issue special emergency directives, in accordance with the provisions of the Administrative Procedures Act, chapter 35 of title 42, which may temporarily suspend or modify any requirement of the code. Any directives so issued will remain in effect until the general assembly acts thereon. The governor may revoke the directive at any time prior to the commencement of the next legislative session.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-109.1 - Committee's rule making authority  Legislative report  Legislative committee.

§ 23-27.3-109.1 Committee's rule making authority  Legislative report  Legislative committee.  (a) The committee is empowered to adopt codes and standards, subject to approval pursuant to subsection (c), which shall, in general, conform with nationally reorganized model building codes, model 1 and 2 family dwelling codes, model plumbing codes, model mechanical codes, model electrical codes, model energy codes, model property maintenance codes, accessibility for persons with disabilities standards, and other such technical provisions of codes and standards developed to ensure the general public's health, safety, and welfare.

(b) Annually the committee shall submit a report to the general assembly on the codes and standards so adopted and shall provide the following information:

(1) Proposed amendments to the model codes and standards and supporting statement therefor.

(2) A summary of testimony received at public hearings held by the committee, on adoption of the codes and standards.

(ii) The committee, subject to approval pursuant to subsection (c), shall adopt the codes and standards in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(iii) The provisions of the state building code, so adopted, subject to approval pursuant to subsection (c), shall have the force and effect of law upon review and approval of the legislative regulation committee.

(c) There shall be established a legislative regulation committee that shall review, approve, or reject, in total or in part, the state building code regulations proposed by the building code standards committee prior to their being filed with the secretary of state.

(2) The legislative regulation committee shall be comprised of four (4) members of the house of representatives, not more than three (3) from one political party, appointed by the speaker of the house of representatives; and three (3) members of the senate, not more than two (2) from one political party, appointed by the president of the senate.

(3) The committee shall elect from among its members a chairperson and vice chairperson.

(4) Regulations submitted to the committee shall be acted upon within sixty (60) days from the date the regulations are submitted to them by the executive secretary of the building code standards committee.

(5) A majority vote of the committee's members present shall decide all votes. A quorum shall consist of a simple majority.

(6) Members shall retain membership on the committee until replaced by the respective appointing authority or until they are not members of the house from which they were appointed.

(7) The state building commissioner and staff shall assist the committee in its administrative duties and in scheduling meetings. The commissioner shall inform the committee of all proposed regulations prior to submission.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 232, §§ 2, 3. P.L. 2001, ch. 180, § 53; P.L. 2010, ch. 162, § 1; P.L. 2010, ch. 188, § 1.)



Chapter 23-27.3-109.1.1 - Committee  Licensing of laboratories and test personnel.

§ 23-27.3-109.1.1 Committee  Licensing of laboratories and test personnel.  The committee may issue rules and regulations for the licensing of individuals, laboratories, agencies, corporations, and firms responsible for the testing of materials, devices, and methods of construction, as provided in § 23-27.3-129.1.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-109.1.2 - Committee  Regulation of manufactured buildings.

§ 23-27.3-109.1.2 Committee  Regulation of manufactured buildings.  The committee shall issue rules and regulations governing manufactured buildings and building components.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-109.1.3 - Adoption of federal standards for manufactured homes.

§ 23-27.3-109.1.3 Adoption of federal standards for manufactured homes.  The provisions of the National Manufactured Housing Construction and Safety Standards Act, 42 U.S.C. § 5401 et seq., (hereinafter referred to as the federal act), title 6 of the Housing and Community Development Act of 1974, as amended by the Housing and Community Development Acts of 1977 and 1980, and their implementing regulations shall be and is hereby adopted as the state code for the design and construction of all manufactured homes manufactured on or after June 15, 1976.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1.)



Chapter 23-27.3-109.1.3.1 - Inspection of manufactured homes manufacturers.

§ 23-27.3-109.1.3.1 Inspection of manufactured homes manufacturers.  The staff of the commissioner, upon showing proper credentials and in the discharge of their duties pursuant to this section, or the federal act, is authorized at reasonable hours and without advance notice to enter and inspect all factories, warehouses, or establishments in the state in which manufactured homes are manufactured.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1.)



Chapter 23-27.3-109.1.3.2 - Penalties for violation as to manufactured homes.

§ 23-27.3-109.1.3.2 Penalties for violation as to manufactured homes.  Whoever violates any provision of the federal act, including § 610 (42 U.S.C. § 5409), §§ 23-27.3-109.1.3  23-27.3-109.3.4, or any federal or state regulation or final order issued thereunder shall be liable for a civil penalty not to exceed a thousand dollars ($1,000) for each violation. Each violation of a provision of §§ 23-27.3-109.1.3  23-27.3-109.3.4, the federal act or any regulation or order issued thereunder shall constitute a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations, occurring within one year from the date of the first violation. Any individual, or a director, officer, or agent of a corporation who knowingly and willfully violates §§ 23-27.3-109.1.3  23-27.3-109.3.4 or any section of the federal act in a manner which threatens the health or safety of any purchaser shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1.)



Chapter 23-27.3-109.1.3.3 - Monitoring inspection fee.

§ 23-27.3-109.1.3.3 Monitoring inspection fee.  (a) The commissioner may establish a monitoring inspection fee in an amount established by the secretary of housing and urban development (HUD). This monitoring inspection fee shall be an amount paid by each manufactured home manufacturer in that state.

(b) The monitoring inspection fee shall be paid by the manufacturer to the secretary of HUD or the secretary's agent who shall distribute the fees collected from all manufactured home manufacturers among the approved and conditionally-approved states based on the number of new manufactured homes whose homes' first location after leaving the manufacturing plant is on the premises of a distributor, dealer, or purchaser in that state, and the extent of participation of the state in the joint monitoring team program established under the National Manufactured Home Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1.)



Chapter 23-27.3-109.1.3.4 - Reports of manufactured home manufacturers, distributors, and dealers.

§ 23-27.3-109.1.3.4 Reports of manufactured home manufacturers, distributors, and dealers.  Each manufacturer, distributor, and dealer of manufactured homes shall establish and maintain such records, make such reports, and provide such information as the commissioner or the secretary of housing and urban development (HUD) may reasonably require to be able to determine whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this section or the federal act and shall, upon request of a person duly designated by the commissioner or the secretary of HUD, permit the person to inspect appropriate books, papers, records, and documents relevant to determining whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this section or the Federal Act.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1.)



Chapter 23-27.3-109.1.3.5 - Temporary greenhouse defined.

§ 23-27.3-109.1.3.5 Temporary greenhouse defined.  A temporary greenhouse means specialized agricultural equipment having a framework covered with demountable polyurethane materials or materials of polyurethane nature and lacking a permanent and continuous foundation, which is specifically designed, constructed and used for the culture and propagation of horticultural commodities. A temporary greenhouse may include, but is not limited to, the use of heating devices, water and electrical utilities, and supporting poles embedded in non-continuous concrete. A temporary greenhouse by this definition is a temporary structure. A temporary greenhouse shall be exempt from property taxes.

History of Section.
(P.L. 1993, ch. 322, § 1.)



Chapter 23-27.3-109.2 - Accepted engineering practice.

§ 23-27.3-109.2 Accepted engineering practice.  In the absence of provisions not specifically contained in this code or approved rules, the regulations, specifications, and standards listed in the Appendices of the state building code are deemed to represent engineering practice in respect to the material, equipment, system, or method of construction specified in the Appendices.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 2.)



Chapter 23-27.3-109.3 - Proposing amendments to rules and regulations.

§ 23-27.3-109.3 Proposing amendments to rules and regulations.  Any person may propose amendments of the regulations to this code at any time by using the proper forms. Public hearings shall be held or at times and places that the committee may determine to consider petitions for the amendments. Amendments to the regulations adopted by the committee, subject to approval pursuant to § 23-27.3-109.1, shall be binding upon all cities and towns.

History of Section.
(P.L. 1981, ch. 232, § 3; P.L. 1999, ch. 430, § 2.)



Chapter 23-27.3-110.0 - Modifications and variances.

§ 23-27.3-110.0 Modifications and variances.  When there are practical difficulties involved in carrying out the provisions of this code, the state board of appeals or the local board of appeals may allow a variance or a modification from such provisions as applied for by the owner as provided in § 23-27.3-127.0; provided, that the decision of the board shall not conflict with the general objectives of this code and its enabling legislation and; provided further, that no decision shall be considered by any person or agency as a precedent for future decisions.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.0 - New and altered building and structure  Inspections.

§ 23-27.3-111.0 New and altered building and structure  Inspections. 

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-111.1 - Preliminary inspection.

§ 23-27.3-111.1 Preliminary inspection.  Before issuing a permit, the building official may examine or cause to be examined all buildings, structures, and sites for which an application has been filed for a permit to construct, enlarge, alter, repair, remove, demolish, or change the use thereof.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.2 - Inspection.

§ 23-27.3-111.2 Inspection.  The building official shall make all required inspections as specified in the provisions of this code and the building official shall conduct the inspections from time to time during and upon completion of the work for which the building official has issued a permit; and the building official shall maintain a record of all the examinations and inspections and of all violations of this code. In conjunction with specific construction projects, the building official may designate specific inspection points in the course of construction which require the contractor or builder to give the building official twenty-four (24) hours notice prior to the time when the inspections are required to be performed. The building official shall make the inspection within forty-eight (48) hours after the notification.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.3 - Manufacturing buildings.

§ 23-27.3-111.3 Manufacturing buildings. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.3.1 - Plant inspection.

§ 23-27.3-111.3.1 Plant inspection.  Inspection of all manufactured buildings, building components, and manufactured homes at the place of manufacture shall be performed by a third party who shall be certified and approved by the committee and monitored by the commission as specified in the rules and regulations pursuant thereto. Fees collected from the manufacturers and third party firms for the approval of the manufactured buildings, building components, and manufactured homes shall be deposited as general revenues.

History of Section.
(P.L. 1981, ch. 236, § 4; P.L. 1985, ch. 162, § 1; P.L. 1995, ch. 370, art. 40, § 74.)



Chapter 23-27.3-111.3.2 - Installation site inspection.

§ 23-27.3-111.3.2 Installation site inspection.  Inspection of all manufactured buildings, building components, and mobile homes at the installation site shall be made by the building official as specified in the rules and regulations pursuant thereto.

History of Section.
(P.L. 1981, ch. 236, § 4.)



Chapter 23-27.3-111.4 - Existing buildings.

§ 23-27.3-111.4 Existing buildings. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.4.1 - Periodic inspections.

§ 23-27.3-111.4.1 Periodic inspections.  The building official may develop plans for the systematic periodic inspection of all existing buildings and structures within his or her jurisdiction, and may cause the buildings and structures to be periodically or otherwise inspected, as specified in § 23-27.3-121.4, for compliance with this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.5 - Final inspection.

§ 23-27.3-111.5 Final inspection.  The owner or his or her authorized representative shall notify the building official upon the completion of a building or structure or part thereof. Prior to the issuance of the certificate of use and occupancy required in § 23-27.3-120.0, a final inspection shall be made and all violations of the approved plans and permit shall be noted and the holder of the permit shall be notified of the violations. No certificate of use and occupancy shall be issued prior to full compliance with this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-111.6 - Inspection services.

§ 23-27.3-111.6 Inspection services.  The building official may accept the written report of inspections from a professional engineer or registered architect licensed by the state; and the inspection shall designate all violations of the requirements of this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-111.7 - Coordination of inspections.

§ 23-27.3-111.7 Coordination of inspections.  Whenever in the enforcement of this code or another code or ordinance, the responsibility of more than one code official of the jurisdiction is involved, it shall be the duty of the code officials involved to coordinate their inspections and administrative orders as fully as practicable so that the owners and occupants of the structure shall not be subjected to visits by numerous inspectors nor multiple or conflicting orders. Whenever an inspector from any agency or department observes an apparent or actual violation of some provision of some law ordinance or code not within the inspector's authority to enforce, the inspector shall report the findings to the code official having jurisdiction.

History of Section.
(P.L. 1992, ch. 377, § 2.)



Chapter 23-27.3-112.0 - Right of entry.

§ 23-27.3-112.0 Right of entry.  The building official or his or her assistant shall have the right of entry to the buildings or structures for the proper performance of his or her duties during normal business hours, except that in the case of an emergency the building official shall have the right of entry at any time, if the entry is necessary in the interest of public health, safety, and welfare. If any owner, occupant, or other person refuses, impedes, inhibits, interferes with, restricts, or obstructs entry and free access to any part of the structure, operation, or premise where inspection authorized by this code is sought, the building official or state building commissioner when assuming the duties of a building official may:

(1) Seek from any judge of the district court a search warrant in accordance with chapter 5 of title 12.

(2) Revoke or suspend any license, permit, or other permission regulated under this code where inspection of the structures, operation, or premises is sought to determine compliance with this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1.)



Chapter 23-27.3-112.1 - Official identification card.

§ 23-27.3-112.1 Official identification card.  The committee may adopt an identification card and/or badge of office for building officials and their assistants which shall be displayed for the purpose of identification.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-112.2 - Municipal cooperation.

§ 23-27.3-112.2 Municipal cooperation.  The assistance and cooperation of police, fire, and health departments and all other municipal officials shall be available to the building official as required in the performance of his or her duties.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.0 - Application for permit.

§ 23-27.3-113.0 Application for permit. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.1 - When permit is required.

§ 23-27.3-113.1 When permit is required.  It shall be unlawful to construct, enlarge, alter, remove, or demolish a building, or change the occupancy of a building from one use group as defined in this code to another; or to install or alter any equipment for which provision is made or the installation of which is regulated by this code, without first filing an application with the building official in writing and obtaining the required permit therefor; except that ordinary repairs as defined in § 23-27.3-102.0 which do not involve any violation of this code shall be exempt from this provision.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.1.1 - Issuance of permits for siding.

§ 23-27.3-113.1.1 Issuance of permits for siding.  A building official shall issue a permit for the installation of siding only in conjunction with a notice that it is illegal to remove or reattach an electrical meter without an electrician's license and that removal or reattachment of an electrical meter without an electrician's license is a crime, which upon conviction shall be punishable in accordance with the provisions of § 5-6-28.

History of Section.
(P.L. 2001, ch. 366, § 2.)



Chapter 23-27.3-113.2 - Form of application.

§ 23-27.3-113.2 Form of application.  The application for a permit shall be submitted in such form as the building official may prescribe and shall be accomplished by the required fee as prescribed in § 23-27.3-118.0.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.3 - By whom application is made.

§ 23-27.3-113.3 By whom application is made.  Application for a permit shall be made by the owner or lessee of the building or structure, or agent of either, or by the licensed engineer or architect employed in connection with the proposed work. If the application is made by a person other than the owner in fee, it shall be accompanied by a duly verified affidavit by the owner or the qualified person making the application that the proposed work is authorized for the purposes of making the application. The full names and addresses of the owner, lessee, applicant, and of the responsible officers, if the owner or lessee is a corporate body, shall be stated in the application.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.3.1 - Applications for work requiring licensed workers.

§ 23-27.3-113.3.1 Applications for work requiring licensed workers.  (a) Prior to the approval of a permit for which a state law requires licensed persons to be responsible for the plumbing, mechanical, electrical, and fire alarm work, the licensed person(s) shall show the building official a recognized form of identification from the state licensing boards and sign the permit. The local official may verify the work is being done properly in the following manner:

(1) The local official may at any time request the workers on the project to show proof of his or her license to perform the work, or

(2) If the worker is not a licensed person, then the local official may take whatever remedial actions allowed by the code pertaining to the improper work found in violation. The workers found to be doing work without a valid Rhode Island license shall be reported to the appropriate licensing board for sanctions and penalties.

(b) The owner/occupant of a single family dwelling shall be exempt from the requirements of subsection (a), but must obtain a permit, be inspected by the local official in accordance with the provisions of the code, and obtain approval of the work prior to use of the completed alteration. Additionally, in order to be exempt from the licensing requirements of subsection (a), the owner/occupant must undertake the work required to be licensed without the assistance of others.

History of Section.
(P.L. 1989, ch. 176, § 1.)



Chapter 23-27.3-113.3.2 - Applications for work requiring registered workers.

§ 23-27.3-113.3.2 Applications for work requiring registered workers.  (a) Prior to the approval of a permit issued to any contractor for work which state law requires that said contractor be registered, the registered contractor shall show the building official a recognized form of identification from the contractors' registration board and sign the permit. The local official may verify the work is being done properly in the following manner:

If the worker is not a registered person, then the local official may take whatever remedial actions allowed by the code pertaining to the improper work found in violation. The workers found to be doing work without a valid Rhode Island registration shall be reported to the appropriate registration board for sanctions and penalties.

(b) The owner/occupant of single family dwelling shall be exempt from the registration requirements of subsection (a), but must obtain a permit, be inspected by the local official in accordance with the provisions of the code, and obtain approval of the work prior to use of the completed alteration. Additionally, in order to be exempt from the registration requirements of subsection (a), the owner/occupant must undertake the work required to be licensed without the assistance of others who are compensated.

History of Section.
(P.L. 2006, ch. 648, § 3.)



Chapter 23-27.3-113.4 - Description of work.

§ 23-27.3-113.4 Description of work.  The application shall contain a general description of the proposed work, its location, the use and occupancy of all parts of the building or structure and of all portions of the site or lot not covered by the building; and shall state whether fire extinguishing equipment, plumbing, water piping, gasfitting, heating, or electrical work is involved, the estimated cost of the work including the general work, and such additional information as may be required; the facts contained in each application are to be certified by the applicant under oath.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.5 - Plans and specifications.

§ 23-27.3-113.5 Plans and specifications.  The application for the permit shall be accompanied by not less than three (3) copies of specifications and plans drawn to scale, with sufficient clarity and detail dimensions to show the nature and character of the work to be performed. The plans and specifications shall have prior approval in accordance with the Fire Safety Code, chapters 28.1  28.39 of this title. When quality of materials is essential for conformity to this code, specific information shall be given to establish such quality; and in no case shall the code be cited or term "legal" or its equivalent be used as a substitute for specific information. The building official may waive the requirement for filing plans when the work involved is of a minor nature.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1.)



Chapter 23-27.3-113.6 - Plot plan.

§ 23-27.3-113.6 Plot plan.  There shall also be filed a plot plan showing to scale the size and location of all the new construction and all existing structures on the site, distances from lot lines, and the established street grades; and the plan shall be drawn in accordance with an accurate boundary line survey, and, when necessary, by a registered land surveyor if required by the building official. If demolition is to be performed, the plot plan shall show all construction to be demolished, and the location and size of all existing buildings and construction that are to remain on the site or plot. The plot plan shall not be changed except as specified in § 23-27.3-115.4.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.6.1 - Approval of an individual sewage disposal system.

§ 23-27.3-113.6.1 Approval of an individual sewage disposal system.  No person shall install, construct, alter, or repair or cause to be installed, constructed, altered, or repaired any individual sewage disposal system, nor shall he or she begin construction of any improvement to his or her property from which sewage will have to be disposed of by means of an individual sewage disposal system, including additions which will result in increased sewage flow, until he or she has obtained the written approval of the director of the department of environmental management of the plans and specifications for the work. Repairs or alterations shall, insofar as possible, comply in every respect with the standards set forth in subject regulations. A municipality may only grant a building permit pursuant to the State Building Code where the person applying for the building permit presents to the municipality the written approval of the director as required by departmental regulations on the individual sewage disposal systems. Upon completion of the installation, construction, alteration, or repair of the individual sewage disposal system, the owner shall submit a copy of the certificate of conformance from the department of environmental management to the building official prior to the issuance of a certificate of use and occupancy as required by §§ 23-27.3-120.0  23-27.3-120.6.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1989, ch. 176, § 2.)



Chapter 23-27.3-113.7 - Engineering details.

§ 23-27.3-113.7 Engineering details.  The building official may require adequate details of structural, mechanical, and electrical work including computations, stress diagrams, and other essential technical data to be filed. All engineering plans and computations shall bear data to be filed. All engineering plans and computations shall bear the signature of the engineer or architect responsible for the design. Plans for buildings more than two (2) stories in height shall indicate how required structural and if fire-resistance rating integrity will be maintained, and where a penetration will be made for electrical, mechanical, plumbing, and communication conduits, pipes, and systems.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-113.8 - Amendments to application.

§ 23-27.3-113.8 Amendments to application.  Subject to the limitations of § 23-27.3-113.9, no amendments or revisions to a plan or other records accompanying the plan may be made until the proposed changes have been filed with and approved by the building official and fire official; and the approved amendments shall be filed therewith.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1.)



Chapter 23-27.3-113.9 - Time limitation on application.

§ 23-27.3-113.9 Time limitation on application.  An application for a permit for any proposed work shall be deemed to have been abandoned six months after the date of filing, unless the application has been diligently prosecuted or a permit shall have been issued; except that for reasonable cause, the building official may grant one or more extensions for additional periods of time not exceeding ninety (90) days each.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.0 - Permits.

§ 23-27.3-114.0 Permits. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.1 - Action on application.

§ 23-27.3-114.1 Action on application.  (a) The building official shall examine or cause to be examined all applications for permits and amendments thereto within fifteen (15) days after filing. Before a permit is granted for the excavation or for the erection of any building or structure, a written statement shall be furnished by the owner from a town or city engineer as to the established grades. If the application or plans do not conform to the requirements of this code or of all applicable laws, the building official shall reject the application citing the specific sections of this code or applicable law upon which the rejection is based. If the building official is satisfied that the proposed work conforms to the requirements of this code and all laws applicable thereto, he or she shall issue a permit.

(b) In cases where the permit application is for the construction of a new residential dwelling occupied by one, two (2), and/or three (3) families, the building official shall reject the application or issue the permit within forty-five (45) calendar days after the filing of the application. If after forty-five (45) calendar days the application has not been either rejected or a permit issued, the permit fee shall be reduced by fifty percent (50%). The review period shall begin on the date when the application is filed with the building official and shall include any actions on the application required by subsection (a) herein, subsection 23-28.1-2(b)(2) and 23-28.1-6 and actions by any other departments with authority over the issuance of the permit.

(c) In cases where the permit application is for the rehabilitation of an existing residential dwelling occupied by one, two (2), and/or three (3) families and affecting not more than fifty percent (50%) of the square footage of the original dwelling, the building official shall reject the application or issue the permit within fifteen (15) calendar days after the filing of the application. If after fifteen (15) calendar days the application has not been either rejected or a permit issued, the permit fee shall be reduced by fifty percent (50%). The provisions of this subsection shall apply to actions by other departments with authority over the issuance of the permit except in cases where the permit application requires plan review under §§ 23-28.1-2(b)(2) and 23-28.1-6.

(d) In cases where the permit application is for the rehabilitation of an existing residential dwelling occupied by one, two (2), and/or three (3) families and affecting more than fifty percent (50%) of the square footage of the original dwelling, the building official shall reject the application or issue the permit within forty-five (45) calendar days after the filing of the application. If, after forty-five (45) calendar days, the application has not been either rejected or a permit issued, the permit fee shall be reduced by fifty percent (50%). The provisions of this subsection shall apply to actions by other departments with authority over the issuance of the permit except in cases where the permit application requires plan review under sections 23-28.1-2(b)(2) and 23-28.1-6.

(e) In cases where the permit application is for the construction of a new or existing light commercial building affecting not more than fifty thousand square feet (50,000 sq ft), the building official shall reject the application or issue the permit within forty-five (45) calendar days after the filing of the application. If, after forty-five (45) calendar days, the application has not been either rejected or a permit issued, the permit fee shall be reduced by fifty percent (50%). The provisions of this subsection shall apply to actions by other departments with authority over the issuance of the permit except in cases where the permit application requires plan review under sections 23-28.1-2(b)(2) and 23-28.1-6.

(f) If an application requires access by driveway to a state highway or state highway right of way, or the placement or alteration of curbs, or the connecting to, pumping or draining water to, the state highway drainage system, or making any alteration to the state highway system, a physical alteration permit shall first be obtained from the director of the department of transportation pursuant to rules and regulations promulgated under §§ 24-8-9, 24-8-33 and 24-8-34. The issuance of a physical alteration permit shall be a requirement for issuance of a building permit; however, the lack of a physical alteration permit shall not be cause for a building official to delay examination of the building permit application. The director of the department of transportation shall respond within thirty (30) business days; provided, however, the director of the department of transportation may extend the timeline for unusual circumstances or for complex projects.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 401, § 1; P.L. 2007, ch. 159, § 1; P.L. 2007, ch. 275, § 1; P.L. 2008, ch. 301, § 1; P.L. 2008, ch. 425, § 1; P.L. 2008, ch. 475, § 71; P.L. 2011, ch. 174, § 1; P.L. 2011, ch. 323, § 1; P.L. 2012, ch. 220, § 1; P.L. 2012, ch. 229, § 1.)



Chapter 23-27.3-114.1.1 - Reports to assessors.

§ 23-27.3-114.1.1 Reports to assessors.  The building official shall give to the tax assessors of the municipality written notice of the granting of permits for the construction of any buildings, or for the removal or demolition or for any substantial alteration thereto. The notice shall be given within thirty (30) days after the granting of each permit and shall state the name of the person to whom the permit was granted and the location of the building to be constructed, altered, demolished, or removed.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.2 - Expiration of permit.

§ 23-27.3-114.2 Expiration of permit.  Any permit issued shall become invalid unless the work authorized by it shall have been commenced within six (6) months after its issuance, or if the work authorized by the permit is suspended or abandoned, for a period of six (6) months after the time the work is commenced; provided, that, for cause, an extension of time for a period not exceeding ninety (90) days has not been granted. All extensions must be in writing and signed by the building official. For purposes of this section, any permit issued shall not be considered invalid if the suspension or abandonment is due to a court order prohibiting the work as authorized by the permit.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.3 - Previous approvals.

§ 23-27.3-114.3 Previous approvals.  Nothing in this code or the rules and regulations pursuant thereto shall affect any building permit lawfully issued, or construction on any building or structure lawfully begun in conformance with the permit, before July 1, 1977, in any city or town. Provided, that work under the permit is commenced within six (6) months after its issuance, and that the work, whether under the permit or otherwise lawfully begun, proceeds in good faith continuously to completion so far as is reasonably practicable under the circumstances.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.3.1 - Drawings and specifications.

§ 23-27.3-114.3.1 Drawings and specifications.  Within three (3) months after the adoption of any amendment to this code, the owner or the owner's agent shall notify the building official that the drawings and specifications for a project are based upon the provisions of the code in effect prior to the latest amendment. The building official may require submission of the drawings and specifications, although incomplete. The owner shall then be allowed to obtain a permit when the drawings and specifications are completed, based upon the prior code provisions.

History of Section.
(P.L. 1985, ch. 162, § 3.)



Chapter 23-27.3-114.4 - Building official to sign permit.

§ 23-27.3-114.4 Building official to sign permit.  The building official shall affix his or her signature to every permit.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.5 - Approved plans.

§ 23-27.3-114.5 Approved plans.  The building official or state building commissioner shall stamp and endorse in writing the plans submitted in accordance with § 23-27.3-113.5; one set of the stamped and endorsed plans shall be retained and shall not leave from the department except in the sole discretion of the building officials for the purposes of examination by another municipal or state department; one set of plans shall be kept at the building site, open to inspection of the building official, state building commissioner, or their authorized representative, at all reasonable times; one set shall be retained by the owner, architect, or engineer.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.6 - Revocation of permits.

§ 23-27.3-114.6 Revocation of permits.  The building official may revoke any permit or approval issued under the provisions of this code in the event that the granting of the permit or approval was based upon statements which prove to be false or based on misrepresentations of fact. Any aggrieved party shall have the right to appeal any revocations by any building official, and the appeal shall be made within fifteen (15) days of the decision to the local board of appeals as set forth in § 23-27.3-127.2.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.7 - Approval in part.

§ 23-27.3-114.7 Approval in part.  When an application and all documents necessary for the issuance of a permit to erect or add to a building or other structure have been filed, as required in § 23-27.3-113.5, and prior to the issuance of the permit, the building official shall issue a special permit for the erection of the foundation of a building or structure upon the request of the owner, provided satisfactory documentation is provided the building official for that work. The holder of the special permit may proceed at his or her own risk without assurance that a permit for the entire structure will be granted.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-114.8 - Posting of permit.

§ 23-27.3-114.8 Posting of permit.  A copy of the building permit shall be kept in view and protected from the weather at the site of operations, and shall be open to public inspection during the entire time of prosecution of the work and until such time as the certificate of occupancy shall have been issued. The building permit shall serve as an inspection record card to allow the building official to make entries thereon regarding inspection of the work.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-114.9 - Notice of building start.

§ 23-27.3-114.9 Notice of building start.  At least twenty-four (24) hours notice prior to the start of work under a building permit shall be given to the building official.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-115.0 - Conditions of permit.

§ 23-27.3-115.0 Conditions of permit. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-115.1 - Compliance with code.

§ 23-27.3-115.1 Compliance with code.  The permit shall be a license to proceed with the work and shall not be constructed as authority to violate, cancel, or set aside any provisions of this code, except as specifically stipulated by modification or legally granted variation in accordance with §§ 23-27.3-127.1  23-27.3-127.2.6.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-115.2 - Compliance with permit.

§ 23-27.3-115.2 Compliance with permit.  All work shall conform to the stamped or endorsed application and plans for which the permit has been issued and any approved amendments thereto.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-115.3 - Compliance with plot plan.

§ 23-27.3-115.3 Compliance with plot plan.  All new work shall be located strictly in accordance with the approved plot plan.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-115.4 - Change in plot plan.

§ 23-27.3-115.4 Change in plot plan.  No lot or plot shall be changed, increased, or diminished in area from that shown on the official plot plan, as specified in § 23-27.3-113.6, unless a revised plan, not inconsistent with zoning or other municipal ordinances, indicating the changes accompanied by the necessary affidavit of owner or applicant shall have been filed and approved; except that the revised plot plan will not be required if the change is caused by reason of an official street opening, street widening, or other public improvement.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-115.5 - Dismissal of contractor or subcontractor.

§ 23-27.3-115.5 Dismissal of contractor or subcontractor.  Should an owner dismiss either a contractor or subcontractor for any reason:

(1) Upon hiring a new contractor or subcontractor, the owner shall, at no additional fee, file an application for an amended permit which shall include the names, addresses and any licenses or registrations required of the new contractor or subcontractor; as well as any changes needed to complete the work in accordance with the approved plans and specifications or to remedy any outstanding code violations; and

(2) Upon receipt of an application for an amended permit the building officials shall conduct an inspection to determine the extent of the work done to date and whether any corrective work is necessary to complete the project in accordance with the approved plans and specifications or to remedy any code violations.

History of Section.
(P.L. 1992, ch. 376, § 1.)



Chapter 23-27.3-116.0 - Moving, raising, shoring, or demolition of buildings.

§ 23-27.3-116.0 Moving, raising, shoring, or demolition of buildings. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.1 - Service connections.

§ 23-27.3-116.1 Service connections.  Before a building may be demolished, razed, shored, or removed, the owner or the owner's agent shall notify all utilities or agencies having service connections within the building, including, but not limited to, water, electric, gas, sewer, and other connections. A permit to demolish or remove a building shall not be issued until a written release is obtained from all utilities or agencies, stating that their respective service connections and appurtenant equipment, such as meters and regulators, have been removed or sealed and plugged in a safe manner.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.2 - Buildings to be rodent-eradicated prior to demolition.

§ 23-27.3-116.2 Buildings to be rodent-eradicated prior to demolition.  No buildings or structures shall hereafter be razed or demolished unless, and until, provisions are made for the rodent eradication of the buildings or structures.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.3 - Description and inspection of buildings  Travel route.

§ 23-27.3-116.3 Description and inspection of buildings  Travel route.  The application for the permit, as delineated in § 23-27.3-116.1, shall comply with all the applicable requirements of §§ 23-27.3-113.0, 23-27.3-114.0, and 23-27.3-115.0, and shall clearly state the length, width, and height of the building and shall include the type of material comprising the exterior walls and roofs, and if moved, the route by which it is to be so moved, and the time required for moving the building. The building official shall thereupon examine the building, and if the building official finds there is no danger to adjoining property or that the public will not be endangered or unduly inconvenienced if the building is to be transported on or across a public street or highway, the building official shall issue a permit for its removal subject to the prior written approval of other appropriate municipal officials such as the traffic engineer, the director of public works, and the chief of the fire department.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.4 - Agreement condition to moving.

§ 23-27.3-116.4 Agreement condition to moving.  No building shall be moved from one location to another and no permits shall be issued for its removal until the owner or owners of the buildings shall sign an agreement to make the building conform to the requirements of this code for new buildings in its new location.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.5 - Public utilities, wires, poles, trees, and shrubs.

§ 23-27.3-116.5 Public utilities, wires, poles, trees, and shrubs.  During the course of moving, demolishing, or shoring, of any building or structure no electrical light, trolley, telephone, or telegraph wires or poles shall be removed, moved, or disturbed without the written consent of the municipal authority and no tree or shrub shall be cut or disturbed except with the written consent of the owners of the premises upon which the tree or shrub stands, and no tree or shrub located on or over any part of a public street or highway, whether accepted or not shall be cut or disturbed, excepted by written consent of the municipal authority, and of the owners of the premises abutting on the part of the street or highway in which the tree or shrub stands.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.6 - Moving to be continuous.

§ 23-27.3-116.6 Moving to be continuous.  When a building is moved on or across a public street or highway, the work and labor of moving the building shall continue twenty-four (24) hours each day, including Sunday, without interruption, while the building is in or upon the street or highway, unless the person moving the building is specially exempted from so doing by the building official.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.7 - Watchperson and lights during moving.

§ 23-27.3-116.7 Watchperson and lights during moving.  Whenever and as long as a building or part of a building shall remain in or upon a public street or highway, the person moving the building, shall maintain a red light or lights burning at each end of the building during all periods of darkness, and at all times shall keep a watchperson on duty.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.8 - Bonds and liability insurance.

§ 23-27.3-116.8 Bonds and liability insurance.  Prior to the issuance of a permit to move or demolish a building, a certificate of insurance and a one hundred percent (100%) performance bond shall be filed with the local building official or, in the case of a state project, with the state building commissioner. The amount of paid certificate shall be determined by the municipality or the state building commission respectively.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-116.9 - Shoring.

§ 23-27.3-116.9 Shoring.  Every person desiring to shore up a building may be required by the building official to comply with all the pertinent requirements of moving and razing a building as provided in this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-117.0 - Removal of structures.

§ 23-27.3-117.0 Removal of structures. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-117.1 - Lot regulation.

§ 23-27.3-117.1 Lot regulation.  When a building or structure has been demolished or removed and no building operation has been projected or approved, the vacant lot shall be filled with nonorganic fill, graded and maintained in conformity with adjacent grades. The lot shall be maintained free from the accumulation of rubbish and all other unsafe and hazardous conditions which endanger the health, safety, and welfare of the public; provisions shall be made to prevent the accumulation of water or damage to any foundations on the premises or the adjoining property; and necessary retaining walls and fences shall be erected in accordance with the provisions of this chapter.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-118.0 - Fees.

§ 23-27.3-118.0 Fees.  No permit shall be issued for new construction, alteration, removal, demolition, or other building operation until the fees prescribed by municipal ordinance shall have been paid to the city or town collector or other municipal agency authorized to collect the fees.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-118.1 - Special fees.

§ 23-27.3-118.1 Special fees.  The payment of the fee for construction, alteration, removal, or demolition and for all work done in connection with or concurrently with the work contemplated by a building permit shall not relieve the applicant or holder of the permit from the payment of other fees that may be prescribed by law or ordinance for water taps, sewer connections, electrical, and plumbing permits, erection of signs and display structures, marquees, or other appurtenant structures, or fees for inspections, certificates of use and occupancy for other privileges or requirements, both within and without the jurisdiction of the building department.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-118.2 - Ramps for disabled persons.

§ 23-27.3-118.2 Ramps for disabled persons.  No municipality shall require that a fee be paid for the construction or repair of an access ramp for disabled persons to a residential R-4 use group.

History of Section.
(P.L. 1995, ch. 331, § 1.)



Chapter 23-27.3-119.0 - Fee computation.

§ 23-27.3-119.0 Fee computation.  The permit fees shall be computed according to the fee schedule and procedures adopted in each municipality.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-120.0 - Certificate of use and occupancy.

§ 23-27.3-120.0 Certificate of use and occupancy. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-120.1 - New buildings.

§ 23-27.3-120.1 New buildings.  No building or structure hereafter erected shall be used or occupied in whole or in part until a certificate of use and occupancy shall have been issued by the building official. The certificate shall not be issued until all work has been completed in accordance with the provisions of this code, the Fire Safety Code (chapters 28.1  28.39 of this title), of all approved permits, and of all applicable codes for which a permit is required, except as provided in § 23-27.3-120.4. In addition, the certificate shall not be issued for any property serviced by a private well until the property owner has submitted documentation to the building official which demonstrates compliance with the drinking water testing requirements and the drinking water standard for coliform bacteria, fluoride, lead, nitrate and nitrite for private wells established by the director of health. A city or town may require additional testing and compliance with quality standards established pursuant to § 23-1-5.3(6).

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1; P.L. 2002, ch. 161, § 4; P.L. 2002, ch. 162, § 4.)



Chapter 23-27.3-120.2 - Buildings hereafter altered.

§ 23-27.3-120.2 Buildings hereafter altered.  No building or structure subsequently enlarged, extended, or altered to change the use group classification, the fire-grading, the maximum live load capacity, or the occupancy load capacity, in whole or in part, shall be occupied or used until the certificate has been issued by the building official, certifying that the work has been completed in accordance with the provisions of this code, the rehabilitation building and fire code for existing buildings and structures, the fire safety code (chapters 28.1  28.39 of this title) and the approved permits, and all of the applicable codes of all for which a permit is required. Any use or occupancy, which was not discontinued during the alterations, shall be discontinued within thirty (30) days after the completion of the alteration unless the required certificate is issued by the building official.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1; P.L. 1999, ch. 430, § 3; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-120.3 - Existing buildings.

§ 23-27.3-120.3 Existing buildings.  (a) Upon written request from the owner of an existing building, the building official shall issue a certificate of use and occupancy, provided there are no violations of law or orders of the building official or the fire official pending, and it is established after inspection and investigation that the alleged use of the building has heretofore existed. Nothing in this code shall require the removal, alteration, or abandonment of, or prevent the continuance of the use and occupancy of, a lawfully existing building, unless the use is deemed to endanger public safety and welfare. In addition, the written request from the owner of any property serviced by a private well shall be accompanied by documentation which demonstrates compliance with the drinking water testing requirements and the drinking water standard for coliform bacteria, fluoride, lead, nitrate and nitrite for private wells established by the director of health. A city or town may require additional testing and compliance with quality standards established pursuant to subdivision 23-1-5.3(6). Testing results which show that a private well is not in compliance with one or more of these drinking water quality standards shall be sufficient to deem the private well as a danger to public safety and welfare, and shall require corrective action before the certificate of use and occupancy can be issued.

(b) Corrective action will be required within thirty (30) days. The property owner may appeal to the Town Building Code Board of Appeals for a ninety (90) day extension, or give other just cause why the water well should remain in service for an extended period of time.

(c) If a registered engineer or otherwise qualified professional certifies no currently available treatment system will adequately treat the water to meet the potability requirement, the property owner can appeal to the Town Building Code Board of Appeals for an exemption from the private well potability requirement until such time a public water supply becomes available. This exemption will expire after five (5) years, renewable by appeal only.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1; P.L. 2002, ch. 161, § 4; P.L. 2002, ch. 162, § 4; P.L. 2012, ch. 415, § 19.)



Chapter 23-27.3-120.4 - Changes in use and occupancy.

§ 23-27.3-120.4 Changes in use and occupancy.  After a change of use has been made in a building or structure, the reestablishment of a prior use that would not have been legal in a new building of the same type of construction is prohibited unless the building complies with all applicable provisions of this code or the rehabilitation building and fire code for existing buildings and structures as applicable and the Fire Safety Code (chapters 28.1  28.39 of this title). A change from one prohibited use, for which a permit has been granted, to another prohibited use shall be deemed a violation of this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1992, ch. 377, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-120.5 - Temporary occupancy.

§ 23-27.3-120.5 Temporary occupancy.  Upon the request of the holder of a permit, the building official may issue a temporary certificate of occupancy for a building or structure, or part thereof, before the entire work covered by the permit shall have been completed; provided, that the portion or portions may be occupied safely prior to full completion of the building without endangering life or public health, safety, and welfare; and, provided further, that the agencies having jurisdiction over permits issued under other applicable codes are notified of the decision to issue a temporary certificate.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-120.6 - Contents of certificate.

§ 23-27.3-120.6 Contents of certificate.  The certificate shall certify compliance with the provisions of this code and the purpose for which the building or structure may be used in its several parts, and shall be issued by the building official within ten (10) days after final inspection; provided, that the provisions of the approved permits and of the applicable codes for which permits are required have been met. For use groups H, S, M, F, and B, the certificate of use and occupancy shall specify: the use group, in accordance with the provisions of this chapter; the maximum live load on all floors as prescribed in this chapter; the occupancy load in the building and all parts of the building as defined in this chapter; and any special stipulations, and conditions of the building permit.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-121.0 - Posting buildings.

§ 23-27.3-121.0 Posting buildings. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-121.1 - Posted use and occupancy.

§ 23-27.3-121.1 Posted use and occupancy.  A suitably designed placard approved by the committee shall be posted by the owner on all floors of every building and structure and part thereof designed for education, high hazard, storage mercantile, industrial, or business use (use groups, E, H, S, M, F, and B) as defined in Article 2. The placard shall be securely fastened to the building or structure in a readily visible place and shall state: the use group, the fire grading, the live load, and the occupancy load. Placards shall comply with Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) requirements.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1.)



Chapter 23-27.3-121.2 - Posted occupancy load.

§ 23-27.3-121.2 Posted occupancy load.  A suitably designed placard approved by the committee shall be posted by the owner of every building and structure and part thereof designed for use as a place of public assembly or as an institutional building for harboring people for penal, correctional, educational, medical, or other care or treatment, or as residential buildings used for hotels, lodging houses, boarding houses, dormitory buildings, and multiple-family dwellings (use groups A, 1, R-1 and R-2). The placard shall designate the maximum occupancy load.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-121.3 - Furnishing of posted signs.

§ 23-27.3-121.3 Furnishing of posted signs.  All posted signs shall be furnished by the building official, posted by the owner, and shall be of permanent design; they shall not be removed or defaced and, if lost, removed, or defaced, shall be immediately replaced.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-121.4 - Periodic inspection for posting.

§ 23-27.3-121.4 Periodic inspection for posting.  The building official may periodically inspect all existing buildings and structures, except one and two (2) family dwellings, for compliance with this code in respect to posting; or the building official may accept the report of the inspections from a registered professional engineer or architect; and the inspections and reports shall specify any violation of the requirements of this code in respect to the posting of floor load, fire grading, occupancy load, and use group of the building.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1.)



Chapter 23-27.3-122.0 - Violations.

§ 23-27.3-122.0 Violations. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-122.1 - Notice of violation.

§ 23-27.3-122.1 Notice of violation.  The building official shall serve a notice of violation or order on the owner or person responsible for the erection, construction, alteration, extension, repair, removal, demolition, use, or occupancy of a building or structure in violation of the provisions of this code, or in violation of a detail statement or a plan approved thereunder, or in violation of a permit or certificate issued under the provisions of this code; and the order shall direct the discontinuance of the illegal action or condition and the abatement of the violation.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-122.1.2 - Notice or orders  Service and content.

§ 23-27.3-122.1.2 Notice or orders  Service and content.  Every notice or order authorized by this code shall be in writing and shall be served on the owner or the person responsible as defined in Article 2:

(1) By any person authorized to serve civil process within the state, by serving a copy of the order or notice personally upon the owner or person responsible or by leaving a copy of the order or notice at the owner or person responsible's last and usual place of abode; or

(2) By sending the owner or person responsible a copy of the order or notice by regular mail and certified mail, to the last known address of the owner or owners; or

(3) If the last and usual place of abode of the owner or person responsible is unknown, and a due and diligent search fails to locate the individual, by posting a copy of the order or notice in a conspicuous place on or about the premises in violation.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1; P.L. 1989, ch. 177, § 1; P.L. 1989, ch. 542, § 56.)



Chapter 23-27.3-122.2 - Prosecution of violation.

§ 23-27.3-122.2 Prosecution of violation.  If the notice of violation is not answered and corrections scheduled as approved and complied with within thirty (30) days after service, unless otherwise provided in this code, the building official may request legal counsel of the municipality to institute the appropriate proceeding at law or in equity in a court of competent jurisdiction, including municipal housing courts, the municipal court of the town of Westerly, and the municipal court of the town of North Providence now existing or hereafter established by action of the general assembly, to restrain, correct, or abate the violations or to require the removal or termination of the unlawful use of the building or structure in violation of the provisions of this code or of the order or direction made pursuant thereto. The court action shall have precedence on the calendar after court actions commenced pursuant to § 34-18-10, and shall continue to have precedence on the calendar on a day-to-day basis until the matter is heard.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1987, ch. 526, § 1; P.L. 1989, ch. 180, § 1; P.L. 1996, ch. 214, § 3; P.L. 2008, ch. 77, § 1; P.L. 2008, ch. 471, § 1.)



Chapter 23-27.3-122.3 - Penalties.

§ 23-27.3-122.3 Penalties.  Every person who shall violate any provision of this code shall be punished by imprisonment in the adult correctional institution for not more than one year, or by a fine of not more than five hundred dollars ($500), or both, for each violation. Each day during which any portion of a violation continues shall constitute a separate offense.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-122.4 - Abatement of violations.

§ 23-27.3-122.4 Abatement of violations.  The imposition of the penalties prescribed in this code shall not preclude the building official from instituting appropriate action to prevent unlawful construction or to restrain, correct, or abate a violation, or to prevent illegal occupancy of a building, structure, or premises, or to stop an illegal act, conduct business, or use of a building or structure in or about any premises.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1997, ch. 326, § 85.)



Chapter 23-27.3-123.0 - Stop-work order.

§ 23-27.3-123.0 Stop-work order. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-123.1 - Notice to owner.

§ 23-27.3-123.1 Notice to owner.  Upon notice from the building official that any work on a building or structure is being prosecuted contrary to the provisions of this code or in an unsafe or dangerous manner, the work shall be immediately stopped. The stop-work order shall be in writing and shall be served on the owner, as defined in Article 2, or on the person responsible as provided in § 23-27.3-122.1.2; and shall state the conditions under which work may be resumed; provided, however, that in instances where immediate action is deemed necessary for public health, safety, and welfare, or in the public interest, the building official may require that work be stopped upon verbal order.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-123.1.1 - Posting of order.

§ 23-27.3-123.1.1 Posting of order.  A stop-work notice shall be posted in a conspicuous place on the job site and shall be removed only at the direction of the building official.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-123.2 - Unlawful continuance.

§ 23-27.3-123.2 Unlawful continuance.  Any person who shall continue any work in or about the job site after having been served with a stop-work order, except work as he or she is directed to perform to remove a violation or unsafe condition, shall be liable to prosecution as provided in § 23-27.3-122.0.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.0 - Unsafe structures  General provisions.

§ 23-27.3-124.0 Unsafe structures  General provisions.  All buildings, signs, or other structures or any portion thereof shall be kept and maintained in a safe and sound condition at all times by the owner or the owner's authorized agent.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.1 - Unsafe conditions.

§ 23-27.3-124.1 Unsafe conditions.  A building, sign, or structure shall be declared unsafe by the building official if any one of the following conditions exists upon the premises:

(1) The building is vacant, unguarded, and open at doors or windows thereby permitting unauthorized entry; or

(2) There is a hazardous accumulation of dust, debris, or other combustible material therein; or

(3) There is a falling away, hanging loose or loosening of any siding, block, brick, or other building material; or

(4) There is a deterioration of the structure, or structural parts, or a structural weakness exists whereby the continued use and occupancy would endanger the lives of the occupants or those using public or private land in the immediate area; or

(5) The building has been partially destroyed or has been substantially damaged by the elements, acts of God, fire, explosion, or otherwise, and is vacant, regardless of whether or not the building is secured to prevent unauthorized entry; or

(6) The building or structure has been vacant or unused for more than one hundred eighty (180) days, whether or not it has been boarded, guarded, and/or closed at all doors and windows, and has remained in a condition such that the repairs necessary to make the building or structure safe and sanitary for occupancy exceed fifty percent (50%) of the fair market value of the building or structure in its present condition.

(7) The building, sign, or structure constitutes a fire or windstorm hazard or is, in the opinion of the building official, otherwise dangerous to human life or public health, safety, and welfare; or

(8) There is an unusual sagging or leaning out of plumb of the building or any parts of the building, and the effect is caused by deterioration or over-stressing; or

(9) The electrical or mechanical installation or systems create a hazardous condition contrary to the standards of this code or the code in effect at the time of construction; or

(10) An unsanitary condition exists by reason of inadequate or malfunctioning sanitary facilities or waste disposal systems; or

(11) The use or occupancy of the building is illegal or improper because the building does not comply with the allowable areas, height, type of construction, fire resistance, means of egress, liveload, or other features regulated by the code in effect at the time of construction; or

(12) Whenever the building or structure has been so damaged by fire, wind, or flood, or has become so dilapidated or deteriorated as to become an attractive nuisance to children who might play therein to their danger.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1991, ch. 262, § 1.)



Chapter 23-27.3-124.2 - Notice of unsafe condition.

§ 23-27.3-124.2 Notice of unsafe condition.  When the whole or any part of any building, sign, or other structure shall be declared to be in an unsafe condition, the building official shall issue a notice of the unsafe condition to the owner of record describing the building or structure deemed unsafe, and an order either requiring that the building, sign, or structure be made safe or be demolished within a reasonable, stipulated time. All notices and orders shall be in writing and shall be delivered to the owners of the building by the building official or his or her designated agent or shall be sent by registered or certified mail to the last known address of the owner or owners. Orders to demolish any building, a sign, or structure shall also be issued to all mortgagees of record. If any owner or mortgagee cannot be located after due and diligent search, the notice and order shall be posted upon a conspicuous part of the building or structure, and the procedure shall be deemed the equivalent of personal notice. When a building or structure is ordered secured for any reason by the building official, the owner shall board the building or structure in accordance with § 23-27.3-124.6 within seven (7) days, or the building official may cause the necessary work to be done to secure the building or structure. The cost of the work shall be billed to the owner and be a lien against the real property as provided in § 23-27.3-125.7.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.3 - Appeals.

§ 23-27.3-124.3 Appeals.  The owner shall either comply with the order or shall appeal the order to the local board of appeals within thirty (30) days of mailing or posting of the notice and order. There shall be no appeal to the order to board an unsecured or vacant building or structure. The board of appeals shall, if requested by the owner, hold a hearing where it will either confirm, modify, or revoke the notice and order of the building official in accordance with the provisions of § 23-27.3-126.0 as may be deemed just and proper in the interest of public health, safety, and welfare.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.4 - Restoration of unsafe buildings.

§ 23-27.3-124.4 Restoration of unsafe buildings.  A building, sign, or structure declared unsafe by the building official shall be restored to a safe and usable condition in one of the following manners:

(1) When no change in use or occupancy is contemplated or compelled and the reconstruction or restoration is less than fifty percent (50%) of the physical value of the building, sign, or structure as defined in § 23-27.3-106.5, the building, sign, or structure shall be repaired in accordance with the applicable requirements of the rehabilitation building and fire code for existing buildings and structures, or if the rehabilitation code for existing buildings and structures is not applicable, the applicable requirements of § 23-27.3-106.3 or § 23-27.3-106.4; or

(2) When a change in use or occupancy is contemplated or compelled, or reconstruction or restoration is in excess of fifty percent (50%) of the physical value of the building, sign, or structure as defined in § 23-27.3-106.5, exclusive of foundations, the building, sign, or structure shall be made to comply in all respects with the requirements for materials and methods set forth in the rehabilitation building and fire code for existing buildings and structures, or if said code does not apply, the requirements for materials and methods for new buildings, signs, or structures erected under the provisions of this code.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-124.4.1 - Compliance.

§ 23-27.3-124.4.1 Compliance.  The owner of an unsafe building, sign, or other structure shall obtain the necessary permits to perform the restoration or reconstruction work required by the building official within thirty (30) days of the receipt of the notice of an unsafe condition and shall proceed immediately with the work as required in § 23-27.3-114.2 of this code. The work shall continue until the unsafe condition has been abated.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.5 - Disregard of unsafe notice.

§ 23-27.3-124.5 Disregard of unsafe notice.  When an owner or the owner's authorized agent has been served with a notice of an unsafe condition and fails to comply with the order to either make the building, sign, or structure safe or to have it demolished within a stipulated time and has not appealed the order to the local board of appeals within the thirty (30) days required, the legal counsel of the municipality shall be advised and shall institute the appropriation action to compel compliance as provided in § 23-27.3-122.0. If in the opinion of the building official the condition poses an immediate danger to the public health, safety, and welfare, the building official shall cause all the necessary work to be done to either make the building, sign, or structure safe or to have it demolished. The cost of the work shall be billed to the owner and shall be a lien against the real property as provided in § 23-27.3-125.7.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.6 - Boarding.

§ 23-27.3-124.6 Boarding.  (a) Any building or structure which is ordered secure for any reason by the building official shall be boarded in accordance with the following specifications:

(b) All openings (including doors and windows) from cellar to second floor inclusive, and all windows above the second floor leading to fire escapes, porches, or structural appurtenances on all floors must be covered from the exterior with a minimum of one-half inch (1/2") thick exterior grade plywood secured with screws of minimum length 15/8" or 2" (6d) ring shank nails placed 12 inches on center around the perimeter of the opening. Plywood shall be fitted so it rests snugly against the exterior frame butting up to the moulding or siding. All other windows must be secured in a similar manner with 3/8" plywood from either the exterior or interior of the building.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.6.1 - Disconnection of utilities.

§ 23-27.3-124.6.1 Disconnection of utilities.  All gas, electric, water, and other services to a boarded building or structure except sewer lines shall be disconnected.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-124.6.2 - Removal of debris and rubbish.

§ 23-27.3-124.6.2 Removal of debris and rubbish.  Prior to boarding a building or structure, all decomposible debris and rubbish shall be removed from the premises.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.0 - Emergency measures.

§ 23-27.3-125.0 Emergency measures. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.1 - Vacating buildings.

§ 23-27.3-125.1 Vacating buildings.  (a) When, in the opinion of the building official, there is actual and immediate danger of failure or collapse of a building or structure or any part thereof which would endanger life, or when any structure or part of a structure has fallen or collapsed and life is endangered by the occupation of the building, the building official is authorized and empowered to order and require the occupants to vacate the building immediately. The building official shall cause to be posted at each entrance to the building a notice reading as follows:

THIS BUILDING IS UNSAFE AND ITS USE OR OCCUPANCY HAS BEEN PROHIBITED BY THE BUILDING OFFICIAL

(b) It shall be unlawful for any person to enter except for the purpose of making the required repairs or of demolishing the building or structure.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.2 - Temporary safeguards.

§ 23-27.3-125.2 Temporary safeguards.  When, in the opinion of the building official, there is actual and immediate danger of collapse or failure of a building or structure or any part thereof, which would endanger life or property, the building official shall cause all necessary work to be instituted to render the building or structure or part thereof temporarily safe despite the fact that the action may occur prior to the institution of those legal procedures provided for by this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.3 - Closing streets.

§ 23-27.3-125.3 Closing streets.  When necessary for the public health, safety, and welfare, the building official may temporarily close sidewalks, streets, buildings, and structures and areas adjacent to any unsafe buildings, and prohibit the use thereof.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.4 - Emergency repairs.

§ 23-27.3-125.4 Emergency repairs.  For the purpose of §§ 23-27.3-124.5  23-27.3-125.5, the building official shall employ the necessary labor and materials to perform the required work as expeditiously as possible.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1997, ch. 326, § 153.)



Chapter 23-27.3-125.5 - Hazardous buildings.

§ 23-27.3-125.5 Hazardous buildings.  Whenever a building is in such hazardous condition as to create an immediate danger to the public health, safety, and welfare, either because of its potential as a fire hazard or because of the danger from collapse, the building official may board up the building immediately at the owner's expense and may order its immediate demolition. In the event that the owner fails to comply immediately with the order to demolish then the building official may demolish the building at the expense of the owner.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1990, ch. 297, § 1.)



Chapter 23-27.3-125.6 - Costs of emergency repairs.

§ 23-27.3-125.6 Costs of emergency repairs.  Costs incurred in the performance of emergency work shall be paid from the municipal treasury on certificate of the building official; and the legal authority of the municipality shall institute appropriate action against the owner of the unsafe building or structure was located for the recovery of the costs.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-125.7 - Lien for emergency repairs.

§ 23-27.3-125.7 Lien for emergency repairs.  Whenever the owner fails to comply with an order to repair, board, or demolish a building, sign, or structure as required by the building official, and the building official has made repairs, boarded, or demolished the building, sign, or structure, reasonable costs incurred by the building official in the action shall be a lien against the real property. The lien shall be recorded with the records of land evidence of the municipality, and the lien shall incur legal interest from the date of recording. The cost incurred by the building official, plus the interest thereon, in the boarding or demolishing of a building, sign, or structure, shall be added to the amount of taxes due on the real estate where the building, sign, or structure was located. The tax collector of the city or town shall have the same powers and shall be subject to the same duties with respect to such claim as in the case of the annual taxes upon real estate, and the provisions of law relative to the collection of annual taxes, the sale or taking of land for the nonpayment thereof and the redemption of land so sold or taken shall apply to such a claim.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1994, ch. 208, § 1.)



Chapter 23-27.3-126.0 - Appeals from orders in regard to unsafe buildings.

§ 23-27.3-126.0 Appeals from orders in regard to unsafe buildings. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-126.1 - Application for review.

§ 23-27.3-126.1 Application for review.  The owner of a building or other structure or the owner's duly authorized representative who has been served with an order pertaining to an unsafe building or other structure and a notice to make the building or other structure safe, secure, or habitable or to take down and remove the building or other structure, shall have the right, except in cases of emergency, to demand a hearing before the board of appeal if the owner deems such order to be unnecessary, improper, or unreasonable, and the demand shall be in writing with a statement of reasons therefor.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-126.2 - Procedure.

§ 23-27.3-126.2 Procedure.  The powers and duties of the board of appeal under this section shall be:

(1) To inspect the building or other structure and to confirm, modify, or revoke the order of the building officials as may seem just and proper in the interest of public health, safety, and welfare.

(2) To determine the suitable cost of reconstruction, restoration or rehabilitation in the repair of an unsafe building or other structure, in the case of a disagreement or dispute in relation thereto.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-126.3 - Findings.

§ 23-27.3-126.3 Findings.  (a) The board of appeals shall determine its findings and submit a report in writing affirming, modifying, or revoking the order of the building official in whole or in part, and shall determine the remedial steps if any to be taken to render the building or other structure safe.

(b) The findings and determination agreed upon by a majority of the board shall be deemed conclusive, and certified copies of the report shall be filed with the building official and with the owner or the owner's representative, and shall be binding upon the building official and all parties in interest.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-127.0 - State and local boards of appeals.

§ 23-27.3-127.0 State and local boards of appeals. 

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-127.1 - Committee to serve as a board of standards and appeals.

§ 23-27.3-127.1 Committee to serve as a board of standards and appeals.  (a) The building code standards committee, after the state building code is adopted and promulgated, will serve as a board of standards and appeals except for appeals concerning the rehabilitation building and fire code, which appeals shall be heard and decided by the joint committee in accordance with the provisions of § 23-29.1-4. For the purpose of securing for the public the benefits of new developments in the building industry and insuring public health, safety, and welfare, the board shall make or cause to be made investigations, or may accept authenticated reports from recognized authoritative sources on new materials or modes of construction intended for use in the construction of buildings or structures, and shall promulgate the regulations setting forth the conditions under which the materials or modes of constructions may be used. The regulations and amendments thereto shall have the same force and effect as the provisions of the code. The committee shall as a body or as a sub-committee thereof, have the power to sit as a state board of appeals, and in the absence of a local board, to hear appeals from the decision of the local building official. The state building commissioner shall serve as the secretary of the board of appeals.

(b) An aggrieved party, as defined in subsections (b)(2)(i)  (b)(2)(vi) below, may appeal an interpretation, order, requirement, direction, or failure to act by the state building commissioner, charged with the administration or enforcement of this code or any of its rules or regulations, directly to the state building code board of standards and appeals. The appeal shall be filed with the board of appeals within thirty (30) days of the mailing or posting of the interpretation, order, requirement, direction, or failure to act.

(2) An aggrieved party is defined as follows:

(i) An owner of the building or structure which is subject to any interpretation, order, direction, or failure to act by a local building official, state building commissioner, or a local board of appeal's decision or failure to act.

(ii) Property owners within two hundred feet (200') of the property lines of a building or structure which is the subject of any appeal.

(iii) The state building commissioner relative to any interpretation, order, requirement, direction, or failure to act by the local building official.

(iv) Any person, corporation, or other legal entity served with a notice of violation by the building official or the state building commissioner.

(v) Any person who has reasonable grounds for believing that he or she is about to be subject to discrimination in violation of the accessibility for persons with disabilities provisions of this code, or organization chartered for the purpose of safeguarding rights of persons with disabilities, provided that the state building commissioner has certified that the building plans are in violation of this code, the Americans with Disability Act, 42 U.S.C. § 12101 et seq., provisions or the Federal Fair Housing Act, 42 U.S.C. § 3601 et seq.

(vi) Any person who has reasonable grounds for believing that he or she is about to be subject to discrimination, or organization chartered for the purpose of safeguarding rights of persons with disabilities, as a result of an appeal to the code's provisions relating to persons with disabilities.

History of Section.
(P.L. 1981, ch. 236, § 4; P.L. 1987, ch. 526, § 1; P.L. 1991, ch. 48, § 1; P.L. 1997, ch. 150, § 3; P.L. 1998, ch. 144, § 1; P.L. 1999, ch. 430, § 3; P.L. 2000, ch. 185, § 1; P.L. 2000, ch. 290, § 1.)



Chapter 23-27.3-127.1.1 - Stay of proceedings.

§ 23-27.3-127.1.1 Stay of proceedings.  The filing of an appeal by the owner shall stay all actions required by the state building commissioner's interpretation, order, requirement, direction, or failure to act, unless the state building commissioner charged with the administration or enforcement of this code or any of its rules or regulations presents evidence, and the board of standards and appeals finds that upon the evidence presented, a stay would involve imminent peril to public health, safety, and welfare. In such an event, the stay of all proceedings shall be waived or the board may order other action necessary to preserve the public health, safety, and welfare. Before waiving the stay of proceedings, the board shall hold a hearing and give the appellant and state, or local agency claiming that a stay would involve imminent peril to public health, safety, and welfare, notice in writing of the hearing not less than twenty-four (24) hours before the hearing.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1; P.L. 1985, ch. 162, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-127.1.2 - Granting variance.

§ 23-27.3-127.1.2 Granting variance.  The board of standards and appeals may vary the application of any provision of this code to any particular case when in the opinion of the board, the enforcement of this code would do manifest injustice; provided, that the board finds that the decision to grant a variance, or modification will not conflict with the general objectives of this code. The board of standards and appeals may further grant blanket variances from the application of any provision of this code when, in the opinion of the board, these provisions have either been rendered obsolete or impose an unanticipated hardship upon the general public, and the board finds that the decision to grant a blanket variance will not conflict with the general objectives of this code. This blanket variance is effective until the next code adoption process of the committee.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-127.1.3 - Additional powers.

§ 23-27.3-127.1.3 Additional powers.  The board may impose in any decision, limitations both as to time and use, and a continuation of any use permitted may be conditioned upon additional modifications as set forth in the decision.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-127.1.4 - Procedures  Record of variances.

§ 23-27.3-127.1.4 Procedures  Record of variances.  (a) Upon receipt of an appeal, the secretary of the board of standards and appeals shall appoint a panel of not less than nine (9) members of the board to hear the appeal. A majority of the panel constitutes a quorum.

(b) The board shall fix a day for hearing on the appeal and shall give reasonable notice thereof to the aggrieved party and the property owners within two hundred feet (200') of subject property line when, in the board's discretion, it may have an adverse effect on neighboring properties. A properly indexed record of all variations made shall be kept in the office of the state building commissioner and shall be open to public inspection.

(c) An aggrieved party may file an appeal for a variance to the board by certified mail, and a hearing date shall be set by the board within thirty (30) days of filing. A copy of the decision of the board shall be mailed to the aggrieved party and the local board of appeal from which the appeal has been taken not later than thirty (30) days following the date of the hearing. Failure to render a decision within thirty (30) days does not affect the validity of the decision or appeal.

(d) Application for appeal must be accompanied by three (3) copies of the required plans for review by the state building commission and the state board of standards and appeal. When available, a copy of the local board of appeals hearing transcript shall also be filed. When the board of appeals deems it necessary, the aggrieved party shall also provide a radius map indicating the adversely affected neighboring properties and a list of names and addresses of the properties.

(e) The local board of appeals shall submit to the state board of standards and appeals a copy of its decision.

(f) Any aggrieved party affected by any ruling of the state board of standards and appeals may appeal to the sixth division district court within thirty (30) days from the mailing to the local board of appeals and owner.

(g) The appellant and the city or town involved in the original appeal to the board of standards and appeals shall remain as the parties in interest in any appeal to the sixth division district court. In the instance where a town or city does not have a legally constituted board of appeal and the state board is acting in accordance with § 23-27.3-127.1, the parties in interest in any appeal to the sixth division district court shall remain the original appellant. An appeal from a decision of the board of standards and appeals shall be instituted by the aggrieved party's filing a complaint in the sixth division district court in the county where the building or structure is located, and the complaint shall be served upon the opposing party in the manner prescribed by applicable procedural rules. The state board of standards and appeals shall not be a party to the appeal and shall not be served with the complaint.

(2) The filing of the complaint does not itself stay enforcement of the board's decision, but the board may grant, or the reviewing court may order, a stay upon appropriate terms.

(3) Once an appeal has been filed, the sixth division district court shall conduct its judicial review of the appeal in accordance with § 42-35-15(d), (e), (f), and (g), and subsequent review by the supreme court shall be in accordance with § 42-35-16.

(h) Upon the filing of an appeal to the sixth division district court, the appellant shall notify the board of appeal in writing of the appeal, and the board shall within thirty (30) days after the receipt of the notice, transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. Any parties unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record. The cost of transcribing the record shall be paid by the appellant.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1985, ch. 162, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-127.2 - Local board of appeals.

§ 23-27.3-127.2 Local board of appeals.  (a) A board of appeals shall be appointed by each municipality. The board shall consist of the following five (5) members: one shall be an architect; two (2) shall be professional engineers; one shall be a builder or superintendent of construction; and one shall be a member of the general public. A member of a board of appeals of one municipality may also be a member of a board of appeals of another municipality. An aggrieved party as defined in § 23-27.3-127.1(b)(2)(i)  (b)(2)(vi) may appeal an interpretation, order, requirement, direction, or failure to act under this code by a local official of a city or town charged with the administration or enforcement of this code of any of its rules and regulations, to the local board in that city or town.

(b) If there is no local board and an appeal is filed with the state board of appeals in accordance with § 23-27.3-127.1, all stenographic costs of the appeal shall be reimbursed to the budget account of the board by the municipality.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, § 4; P.L. 1985, ch. 162, § 1; P.L. 1987, ch. 526, § 1; P.L. 1989, ch. 542, § 56; P.L. 1991, ch. 48, § 1; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-127.2.1 - Membership and local board.

§ 23-27.3-127.2.1 Membership and local board.  Any building code board of appeals duly established by ordinance or otherwise in a city or town and in existence on July 1, 1977, shall qualify as a local board of appeals under § 23-27.3-127.0, notwithstanding anything to the contrary contained in this section. However, the procedure and rights for appeal for the board of appeals shall be governed by this code. If a city or town has not duly established by ordinance or otherwise a local building code appeals board by July 1, 1977, the city or town shall establish a board of appeals, hereinafter referred to as the local board of appeals, consisting of five (5) members appointed by the chief executive officer of the city or town; one member appointed for five (5) years, one for four (4) years, one for three (3) years, one for two (2) years and one to serve for one year or until his or her successor has been appointed, provided, however that appointments to the building code board of appeals for the city of East Providence shall be made by unanimous vote of the city council of the city of East Providence.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1993, ch. 164, § 1; P.L. 1993, ch. 447, § 1; P.L. 1997, ch. 326, § 85.)



Chapter 23-27.3-127.2.2 - Stay of proceedings.

§ 23-27.3-127.2.2 Stay of proceedings.  Entry of an appeal by the aggrieved party shall stay all proceedings in furtherance of the action or failure to act appealed from, unless the state or local agency or any person charged with the administration or enforcement of this code or any of its rules or regulations presents evidence and the board finds that, upon the evidence presented, a stay would involve imminent peril to public health, safety, and welfare. In such an event, a stay of all proceedings shall be waived or the board may order other action necessary to preserve public health, safety, and welfare. Before waiving the stay of proceedings the board shall hold a hearing and give the appellant, state, or local agency claiming that a stay would involve imminent peril to public health, safety, and welfare, notice in writing of the hearing not less than twenty-four (24) hours before the hearing.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1983, ch. 41, § 1; P.L. 1985, ch. 162, § 1; P.L. 1987, ch. 526, § 1.)



Chapter 23-27.3-127.2.3 - Granting variance.

§ 23-27.3-127.2.3 Granting variance.  The local board of appeals may vary the application of any provision of this code to any particular case when, in the opinion of the board, the enforcement of this code would do manifest injustice; provided, that the board finds that the decision to grant a variance or modification will not conflict with the general objectives of this code.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-127.2.4 - Additional powers.

§ 23-27.3-127.2.4 Additional powers.  The board may impose in any decision, limitations both as to time and use, and a continuation of any use permitted may be conditioned upon modifications as set forth in the decision.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-127.2.5 - Procedures.

§ 23-27.3-127.2.5 Procedures.  (a) When the building official refuses to issue a building permit in whole or in part, or refuses to approve the mode or manner of construction proposed to be followed or the materials to be used in the erection or alteration of a building or structure, or when it is claimed that the provisions of this code do not apply or that an equally good or more desirable form of construction can be employed in a specific case, or when it is claimed that the true intent and meaning of this code and regulations have been misconstrued or wrongly interpreted, within thirty (30) days the owner of the building or structure, whether erected or to be erected, the owner's authorized agent, or other aggrieved party may make an application for an appeal in writing from the decision of the building official to the local board of appeal.

(b) Upon receipt of the application for an appeal, the chairperson or secretary of the board of appeal shall appoint a panel of not less than three (3) members of the board to hear each appeal.

(c) Applications filed at least twenty-five (25) days, including Saturdays, Sundays, and legal holidays, prior to the monthly meeting of the board will be advertised for public hearing at the next scheduled meeting. Appeals affecting the disability regulations of the state building code shall cite the provisions in the advertisements. A copy of the application for appeal to the disability provisions of shall be sent to the state building commissioner. Unless the appeal is continued, a copy of the decision of the board shall be mailed to the owner, the aggrieved party, and to the building official from whom the appeal has been taken not later than ten (10) days following the date of the hearing.

(d) Applications for appeal must be accompanied by two (2) copies of the required plans for review by the building official and the board of appeals.

(e) The building official shall submit to the board of appeals a notice identifying the reason for the refusal to issue a permit and the code provisions being disputed.

(f) Any aggrieved party affected by the decision of the local board may appeal to the state board of standards and appeals within twenty (20) days after the filing of the local decision with the building official and owner. Any determination made by the local board shall be subject to review de novo by the state board of standards and appeals.

History of Section.
(P.L. 1976, ch. 256, § 1; P.L. 1981, ch. 236, § 4; P.L. 1985, ch. 162, § 1; P.L. 1991, ch. 48, § 1; P.L. 1997, ch. 150, § 3; P.L. 1999, ch. 430, § 3.)



Chapter 23-27.3-127.2.6 - Local decision transmitted to state board.

§ 23-27.3-127.2.6 Local decision transmitted to state board.  A copy of any decision by a local board of appeals shall be transmitted to the state building commissioner within ten (10) days after the rendering of the decision.

History of Section.
(P.L. 1976, ch. 256, § 1.)



Chapter 23-27.3-128.0 - Design and construction procedures.

§ 23-27.3-128.0 Design and construction procedures. 

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.1 - Scope.

§ 23-27.3-128.1 Scope.  (a) The provisions of this section shall define the responsibility required of the owner, architect, engineer, contractor, and building official during the design, construction, and testing process for new or renovated buildings or structures.

(b) One and two (2) family dwellings design and construction are exempt from the provisions of this section, unless the building official determines that the dwelling or related structures are of an unusual design and require the use of the provisions.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.1.1 - Owner's responsibilities.

§ 23-27.3-128.1.1 Owner's responsibilities.  (a) The owner shall be responsible for providing the services as required in § 23-27.3-128.3(1)  (3). The contractual rights of the owner shall be preserved in that he or she will still be able to assign the duties for which he or she is responsible to whatever person he or she desires, so long as the person so assigned qualifies to fulfill the requirements of this section of the code.

(b) When the owner retains, or is required by the building official to retain, the services of an architect or engineer, the architect or engineer shall provide the services as required in § 23-27.3-128.2.2.

(c) The building official shall require the owner to certify to the requirements of subsection (a) or (b) prior to the issuance of a permit to the owner or his or her agent.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.2.1 - Drawings and specifications.

§ 23-27.3-128.2.1 Drawings and specifications.  All drawings, specifications, and computations for new construction, alteration, repair, or expansion work involving the practice of professional engineering or architecture as defined by Rhode Island state law, shall be prepared by professional engineers or registered architects as licensed or registered by the state. All the drawings, computations, and specifications required for a building permit application for the work, must be prepared by or under the direct supervision of a professional engineer or registered architect and bear his or her signature and seal in accordance with the Rhode Island statutes and regulations governing the professional licensing or registration of engineers or architects, and shall signify to the best of his or her knowledge that the drawings, computations, and specifications shall meet the applicable provisions of this code and acceptable engineering practices and all applicable laws and ordinances.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.2.2 - Responsibilities.

§ 23-27.3-128.2.2 Responsibilities.  A professional engineering or registered architect on behalf of the owner shall be responsible for the following:

(1) Review of the shop drawings, samples, and other submittals of the contractor as required by the construction contract documents submitted for permit and approval for conformance to the design concept.

(2) All change orders to the contract documents shall be submitted to the building official after approval by the professional engineer or registered architect.

(3) Review and approval of the testing procedures listed in § 23-27.3-128.4 and appendix A. The engineer or architect shall notify the owner, building official, and contractor of the results of all tests and the required corrective measures which need to be taken.

(4) Insure special engineering or architectural inspection of critical construction components requiring controlled materials, or construction specified in the accepted engineering practice standards as listed in appendix A.

(5) The professional engineer or registered architect or his or her representative shall provide the necessary professional services and be present on the construction site on a regular and periodic basis to determine that, generally, the work is proceeding in accordance with the documents approved for the permit.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.2.3 - Reporting.

§ 23-27.3-128.2.3 Reporting.  The professional engineer or registered architect shall submit periodically, in a form at regular construction inspection intervals acceptable to the building official, a progress report together with pertinent comments. At the completion of construction, the engineer or architect shall submit to the building official a report as to the satisfactory completion and the readiness of the project for occupancy (excepting any items not endangering the occupancy or operation and listing pertinent deviations from the approved permit documents).

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.3 - Construction contractor responsibilities.

§ 23-27.3-128.3 Construction contractor responsibilities.  The actual construction of the work shall be the responsibility of the owner or the contractor designated as his or her agent and who shall:

(1) Perform all work in accordance with the construction documents on file with the building official.

(2) Perform specified work in a safe and satisfactory manner and in accordance with all applicable local, state, and federal statutes and regulations.

(3) Upon completion of the construction, shall certify to the best of his or her knowledge and belief that the work has been done in substantial accord with subdivisions (1) and (2) above and with all pertinent deviations.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.4 - Testing required.

§ 23-27.3-128.4 Testing required.  (a) The referenced standards listed in the appendices or the text of this code contain many field or agency tests which are required for the proper installation or erection of any building or structure and its component structural, electrical, mechanical, and plumbing assemblies. It shall be the responsibility of the engineer or architect to specify the tests as required by § 23-27.3-128.2.2 of this code and listed in this code, and its standards; the owner or the contractor shall then secure the necessary professional services to perform the tests. The engineer or the architect shall file the periodic test reports and report any deviations or any corrective measures to be taken as required in § 23-27.3-128.2.2(3).

(b) A list of the building components to be tested and the tests to be performed, shall be on file prior to the phase of the construction beginning. The building official may require additional testing in order to assure compliance with the requirements of this code.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.5 - Building official's responsibilities.

§ 23-27.3-128.5 Building official's responsibilities.  The building official shall be responsible for carrying out the duties and responsibilities as outlined in article I of this code with regard to the issuing of permits, the maintenance of records, the performance of inspections, and any other administrative procedures except as may be specifically exempt herein. Nothing contained in this section shall have the effect of waiving or limiting the building official's authority to enforce this code with respect to examination of the contract documents, including the plans, computations, and specifications, and related field inspections.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.5.1 - Waiver of plan examination.

§ 23-27.3-128.5.1 Waiver of plan examination.  The examination of drawings may be waived when the plans for the erection or alteration of a building are prepared by a professional engineer or architect, and the professional engineer or architect has stated in writing that he or she has supervised the preparation of the architectural, structural, electrical, plumbing, and mechanical design contract documents, and that he or she will review and approve all working drawings for the construction, and that the document shall, to the best of his or her knowledge conform to all provisions of this code and all rules and regulations adopted under its provisions.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.5.2 - Waiver of detailed field inspection.

§ 23-27.3-128.5.2 Waiver of detailed field inspection.  (a) The building official may waive the detailed department field inspection when the professional engineer or architect certifies that the construction work will be built under his or her field observations and in accordance with the approved contract documents, and that he or she will certify to the best of his or her knowledge information and belief that the construction is in substantial accordance with the documents and that he or she will submit a report in compliance with § 23-27.3-128.2.3.

(b) Solely in the case of one and two (2) family dwellings, the building official may waive a detailed department field inspection if a qualified private sector inspector certifies that the construction work will be built under his or her field observations and in accordance with approved contract documents and that he or she will certify to the best of his or her knowledge, information and belief that the construction is in substantial accordance with the documents and that he or she will submit a report in compliance with § 23-27.3-128.2.3.

(c) The building code standards committee shall establish rules and regulations for certification of private sector inspectors.

History of Section.
(P.L. 1988, ch. 222, § 2; P.L. 2006, ch. 107, § 1; P.L. 2006, ch. 134, § 1.)



Chapter 23-27.3-128.5.3 - Inspection waiver  Utilization.

§ 23-27.3-128.5.3 Inspection waiver  Utilization.  The building official may utilize this inspection waiver, in whole or in part, but he or she must cause sufficient plan review and construction inspection by the building official or staff to insure that:

(1) The proposed usage and facilities are in conformance with the municipal zoning ordinances and this code;

(2) The contractor is maintaining the required construction safety;

(3) The professional engineer or registered architect is, in fact, providing the necessary inspections; and

(4) State approvals for septic systems, wetlands, and Fire Safety Code provisions have been submitted to the building official prior to the issuance of a permit.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.5.4 - Building permit issuance or requirements.

§ 23-27.3-128.5.4 Building permit issuance or requirements.  The waiver of the detailed plan examination and/or detailed field inspection shall be determined prior to the issuance of any permits and may be a prerequisite for the permit issuance. Refusal by the owner to provide such service as required by the building official shall result in the denial of the permit. However, the owner may file an appeal as provided in §§ 23-27.3-127.1 or 23-27.3-127.2.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-128.6 - Special technical services.

§ 23-27.3-128.6 Special technical services.  (a) When applications for unusual designs or magnitude of construction are filed, the building official may refer the plans and specifications to the state building commissioner, or he or she may in his or her discretion, retain a professional engineer or architect for advice and recommendations as to the plans and specifications, safety of design, and compliance with this code. The building official may also employ a professional engineer or architect to observe the construction in the field to insure compliance with the approved plans and permit. Upon completion of the work, the architect or engineer employed shall file with the building official a report to the effect that to the best of his or her knowledge and belief, the building has been erected in accordance with accepted engineering practice and in conformity to all the statutory provisions governing building construction for the designated use group classification of the building structure, in respect to use, fire grading, floor, and occupancy loads.

(b) When an owner has plans and specifications for repetitive construction in a community or several communities for proposed one and two (2) family dwellings, the owner shall be permitted to refer the review of such plans and specifications for building code compliance to the office of the state building code commissioner for building code approval. All communities shall be required to accept such approved plans without further review until approval is revoked by the state building code commissioner. Provided, however, that said communities shall incur no liability for any errors or omissions associated with said approval. The building code standards committee may also establish a list of private sector certified plan reviewers to perform this function. The committee shall establish rules and regulations for this certification procedure. The owner of all plans reviewed and approved by the office of the state building code commissioner or a certified plan reviewer will not be charged for the review of such plans and specifications for building code compliance by all and any communities charging a separate fee for such review.

History of Section.
(P.L. 1988, ch. 222, § 2; P.L. 2006, ch. 166, § 1; P.L. 2006, ch. 193, § 1.)



Chapter 23-27.3-128.7 - Fees and costs.

§ 23-27.3-128.7 Fees and costs.  All fees and costs related to the performance of special professional services, testing, inspections, and reporting shall be borne by the owner.

History of Section.
(P.L. 1988, ch. 222, § 2.)



Chapter 23-27.3-200 - Savings clause.

§ 23-27.3-200 Savings clause.  That nothing in these regulations hereby adopted shall be construed to affect any suit or proceeding pending in any court, or any rights acquitted, or liability incurred, or any cause or causes of action acquired or existing under any act or local regulations repealed as prescribed in this chapter.

History of Section.
(P.L. 1981, ch. 232, § 3; P.L. 1981, ch. 236, § 4; G.L. 1956, § 23-27.3-2; P.L. 1997, ch. 326, § 36.)



Chapter 23-27.3-300 - Publication of code.

§ 23-27.3-300 Publication of code.  The administrative provisions of the code as printed in the general laws are numbered to be consistent with the referenced sections of the Model Code and Standards as adopted by the building code standards committee as rules and regulations.

History of Section.
(P.L. 1981, ch. 232, § 3; P.L. 1981, ch. 236, § 4; G.L. 1956, § 23-27.3-3; P.L. 1997, ch. 326, § 36.)



Chapter 23-27.3-400 - Severability.

§ 23-27.3-400 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional or otherwise invalid by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1981, ch. 232, § 3; P.L. 1981, ch. 236, § 4; G.L. 1956, § 23-27.3-4; P.L. 1997, ch. 326, § 36.)



Chapter 23-27.3-401 - Sale of pressure vessel.

§ 23-27.3-401 Sale of pressure vessel.  It is unlawful for any individual to install a boiler or water heater in a residential dwelling without first obtaining a plumbing permit and having the installation inspected by the appropriate municipal inspector.

History of Section.
(P.L. 1999, ch. 347, § 1.)



Chapter 23-27.3-500 - Effective date of code.

§ 23-27.3-500 Effective date of code.  The effective date of this code shall be July 1, 1977.

History of Section.
(P.L. 1976, ch. 256, § 1; G.L. 1956, § 23-27.3-5; P.L. 1997, ch. 326, § 36.)



Chapter 23-27.3-600 - Fresh water wetlands.

§ 23-27.3-600 Fresh water wetlands.  The provisions of § 2-1-18 et seq. relating to fresh water wetlands, and any rules or regulations promulgated thereunder, are hereby adopted by reference into the state code.

History of Section.
(P.L. 1982, ch. 359, § 1; G.L. 1956, § 23-27.3-12; P.L. 1997, ch. 326, § 36.)



Chapter 23-27.3-701 - Baby changing tables.

§ 23-27.3-701 Baby changing tables.  (a) All new construction of state and municipal buildings opened to the public commenced after December 31, 1999, and all renovations, and replacements of a value in excess of fifty percent (50%) of existing public state and municipal buildings open to the public commenced after December 31, 1999, shall provide for baby changing tables in both ladies' and men's rooms.

(b) A municipality may apply to the local building official for a waiver of this provision in the case of unreasonable hardship.

(c) The building codes standard committee shall adopt and promulgate all rules and regulations required to carry out the purpose of this section.

History of Section.
(P.L. 1999, ch. 236, § 1.)






Chapter 23-27.4 - Interstate Compact on Industrialized/ Modular Buildings

Chapter 23-27.4-1 - Compact entered into.

§ 23-27.4-1 Compact entered into.  The Interstate Compact on Industrialized/Modular Buildings is enacted into law and entered into by the State of Rhode Island with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

FINDINGS AND DECLARATIONS OF POLICY

(1) The compacting states find that:

Industrialized/modular buildings are constructed in factories in the various states and are a growing segment of the nation's affordable housing and commercial building stock.

The regulation of industrialized/modular buildings varies from state to state and locality to locality, which creates confusion and burdens state and local building officials and the industrialized/modular building industry. Regulation by multiple jurisdictions imposes additional costs, which are ultimately borne by the owners and users of industrialized/modular buildings, restricts market access and discourages the development and incorporation of new technologies.

(2) It is the policy of each of the compacting states to:

Provide the states which regulate the design and construction of industrialized/modular buildings with a program to coordinate and uniformly adopt and administer the states' rules and regulations for such buildings, all in a manner to assure interstate reciprocity.

Provide to the United States Congress assurances that would preclude the need for a voluntary preemptive federal regulatory system for modular housing, as outlined in Section 572 of the Housing and Community Development Act of 1987, including development of model standards for modular housing construction, such that design and performance will insure quality, durability safety; will be in accordance with life-cycle cost-effective energy conservation standards; all to promote the lowest total construction and operating costs over the life of such housing.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(1) "Commission" means the Interstate Industrialized/Modular Buildings Commission.

(2) "Industrialized/modular building" means any building which is of closed construction, i.e. constructed in such a manner that concealed parts or processes of manufacture cannot be inspected at the site, without disassembly, damage or destruction, and which is made or assembled in manufacturing facilities, off the building site, for installation, or assembly and installation, on the building site. "Industrialized/modular building" includes, but is not limited to, modular housing which is factory-built single-family and multi-family housing (including closed wall panelized housing) and other modular, nonresidential buildings. "Industrialized/modular building" does not include any structure subject to the requirements of the National Manufactured Home Construction and Safety Standards Act of 1974.

(3) "State" means a state of the United States, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(4) "Uniform administrative procedures" means the procedures adopted by the Commission (after consideration of any recommendations from the rules development committee) which state and local officials, and other parties, in one state, will utilize to assure state and local officials, and other parties, in other states, of the substantial compliance of industrialized/modular building construction with the construction standard of requirements of such other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies.

(5) "Model rules and regulations for industrialized/modular buildings" means the construction standards adopted by the Commission (after consideration of any recommendations from the rules development committee) which govern the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The construction standards and any amendments thereof shall conform insofar as practicable to model building codes and referenced standards generally accepted and in use throughout the United States.

(6) "Interim reciprocal agreement" means a formal reciprocal agreement between a noncompacting state wherein the noncompacting state agrees that labels evidencing compliance with the model rules and regulations for industrialized/modular buildings, as authorized in Article VIII, item No. 14, shall be accepted by the state and its subdivisions to permit installation and use of industrialized/modular buildings. Further, the noncompacting state agrees that by legislation or regulation, and appropriate enforcement by uniform administrative procedures, the noncompacting state requires all industrialized/modular building manufacturers within that state to comply with the model rules and regulations for industrialized/modular buildings.

ARTICLE III

CREATION OF COMMISSION

The compacting states hereby create the Interstate Industrialized/Modular Buildings Commission, hereinafter called commission. Said commission shall be a body corporate of each compacting state and an agency thereof. The commission shall have all the powers and duties set forth herein and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states.

ARTICLE IV

SELECTION OF COMMISSIONERS

The commission shall be selected as follows:

As each state becomes a compacting state, one resident shall be appointed as commissioner. The commissioner shall be selected by the governor of the compacting state, being designated from the state agency charged with regulating industrialized/modular buildings or, if such state agency does not exist, being designated from among those building officials with the most appropriate responsibilities in the state. The commissioner may designate another official as an alternate to act on behalf of the commissioner at commission meetings which the commissioner is unable to attend. Each state commissioner shall be appointed, suspended or removed and shall serve subject to and in accordance with the laws of the state which said commissioner represents; and each vacancy occurring shall be filled in accordance with the laws of the state wherein the vacancy exists.

When three state commissioners have been appointed in the manner described, those state commissioners shall select one additional commissioner who shall be a representative of manufacturers industrial or commercial use of industrialized/modular buildings.

When six state commissioners have been appointed, the state commissioners shall select a third additional commissioner who shall be a representative of manufacturers of residential-use industrialized/modular buildings.

With each addition of three state commissioners, the state commissioners shall appoint one additional manufacturing representative commissioner, alternating between a representative of manufacturers of industrial-or commercial-use industrialized/modular buildings and residential-use industrialized/modular buildings. With each addition of twelve state commissioners, the state commissioners shall appoint one additional commissioner, who represents consumers of industrialized/modular buildings.

The subsequent appointment of all representative commissioners shall be in this same manner, maintaining a ratio of manufacturer representatives to consumer representatives of four to one.

In the event states withdraw from the compact or, for any other reason, the number of state commissioners is reduced, the state commissioners shall remove the last added representative commissioner as necessary to maintain a balance of state commissioners to representative commissioners in the same proportion as the appointments outlined herein.

Upon a majority vote of the state commissioners, the state commissioners may remove, fill a vacancy created by or replace any representative commissioner, provided that any replacement is made from the same representative group and a three to one ratio is maintained.

Unless provided otherwise, the representative commissioners have the same authority and responsibility as the state commissioners. In addition, the commission may have as a member one commissioner representing the United States government if federal law authorizes such representation. Such commissioner shall not vote on matters before the commission. Such commissioner shall be appointed by the President of the United States, or in such other manner as may be provided by Congress.

ARTICLE V

VOTING

Each commissioner (except the commissioner representing the United States government) shall be entitled to one vote on the commission. A majority of the commissioners shall constitute a quorum for the transaction of business. Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the quorum present and voting.

ARTICLE VI

ORGANIZATION AND MANAGEMENT

The commission shall elect annually, from among its members, a Chairperson, a Vice Chairperson and a Treasurer. The commission shall also select a Secretariat, which shall provide an individual who shall serve as Secretary of the commission. The commission shall fix and determine the duties and compensation of the Secretariat.

The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

The commission shall adopt a seal.

The commission shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules the regulations.

The commission shall establish and maintain an office at the same location as the office maintained by the Secretariat for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call additional meetings and upon the request of a majority of the commissioners of three or more of the compacting states shall call an additional meeting.

The commission annually shall make the governor and legislature of each compacting state a report covering its activities for the preceding year.

Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission and shall include the nature, amount and conditions, if any, of the donation, gift or services borrowed and the identity of the donor or lender.

The commission may make additional reports as it may deem desirable.

ARTICLE VII

COMMITTEES

The commission will establish such committees as it deems necessary, including, but not limited to, the following:

(1) An executive committee which functions when the full commission is not meeting, as provided in the bylaws of the commission. The executive committee will ensure that proper procedures are followed in implementing the commission's programs and in carrying out the activities of the compact.

The executive committee shall be elected by vote of the commission. It shall be comprised of at least three and no more than nine commissioners, selected from those commissioners who are representatives of the governor of their respective state.

(2) A rules development committee appointed by the commission.

The Committee shall be consensus-based and consist of not less than 7 nor more than 21 members.

Committee members will include state building regulatory officials; manufacturers of industrialized/modular buildings; private, third-party inspection agencies; and consumers. This committee may recommend procedures which state and local officials, and other parties, in one state, may utilize to assure state and local officials, and in other parties, in other states, of the substantial compliance of industrialized/modular building construction with the construction standard requirements of such other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies. This committee may also recommend construction standards for the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The committee will submit its recommendations to the commission, for the commission's consideration in adopting and amending the uniform administrative procedures and the model rules and regulations for industrialized/modular buildings. The committee may also review the regulatory programs of the compacting states to determine whether those programs are consistent with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings and may make recommendations concerning the states' programs to the commission. In carrying out its functions, the rules committee may conduct public hearings and otherwise solicit public input and comment.

(3) Any other advisory, coordinating or technical committees, membership on which may include private persons, public officials, associations or organizations. Such committees may consider any matter of concern to the commission.

(4) Such additional committees as the commission's bylaws may provide.

ARTICLE VIII

POWER AND AUTHORITY

In addition to the powers conferred elsewhere in this compact, the commission shall have power to:

(1) Collect, analyze and disseminate information relating to industrialized/modular buildings.

(2) Undertake studies of existing laws, codes, rules and regulations, and administrative practices of the states relating to industrialized/modular buildings.

(3) Assist and support committees and organizations which promulgate, maintain and update model codes or recommendations for uniform administrative procedures or model rules and regulations for industrialized/modular buildings.

(4) Adopt and amend uniform administrative procedures and model rules and regulations for industrialized/modular buildings.

(5) Make recommendations to compacting states for the purpose of bringing such states' laws, codes, rules and regulations and administrative practices into conformance with the uniform administrative practices into conformance with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings, provided that such recommendations shall be made to the appropriate state agency with due consideration for the desirability of uniformity while also giving appropriate consideration to special circumstances which may justify variations necessary to meet unique local conditions.

(6) Assist and support the compacting states with monitoring of plan review programs and inspection programs, which will assure that the compacting states have the benefit of uniform industrialized/modular building plan review and inspection programs.

(7) Assist and support organizations which train state and local government and other program personnel in the use of uniform industrialized/modular building plan review and inspection programs.

(8) Encourage and promote coordination of state regulatory action relating to manufacturers, public or private inspection programs.

(9) Create and sell labels to be affixed to industrialized/modular building units, constructed in or regulated by compacting states, where such labels will evidence compliance with the model rules and regulations for industrialized/modular buildings, enforced in accordance with the uniform administrative procedures. The commission may use receipts from the sale of labels to help defray the operating expenses of the commission.

(10) Assist and support compacting states' investigations into and resolutions of consumer complaints which relate to industrialized/modular buildings constructed in one compacting state and sited in another compacting state.

(11) Borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, association, person, firm or corporation.

(12) Accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(13) Establish and maintain such facilities as may be necessary for the transacting of its business.

The commission may acquire, hold, and convey real and personal property and any interest therein.

(14) Enter into contracts and agreements, including but not limited to, interim reciprocal agreements with noncompacting states.

ARTICLE IX

FINANCE

The commission shall submit to the governor or designated officer or officers of each compacting state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the compacting states. Said state appropriation shall be paid from fees received from the manufacturers and third party agents and deposited in the state building commissioner's restricted receipt account. The total amount of appropriations requested under any such budget shall be apportioned among the compacting states as follows: one-half in equal shares; one-fourth among the compacting states in accordance with the ratio of their populations to the total population of the compacting states, based on the last decennial federal census; and one-fourth among the compacting states in accordance with the ratio of industrialized/modular building units manufactured in each state to the total of all units manufactured in all of the compacting states.

The commission shall not pledge the credit of any compacting state. The commission may meet any of its obligations in whole or in part with funds available to it by donations, grants, or sale of labels: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner.

Except where the commission makes use of funds available to it by donations, grants or sale of labels, the commission shall not incur any obligation prior to the allotment of funds by the compacting states adequate to meet the same.

The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursement of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the compacting states and any person authorized by the commission. Nothing contained in this Article shall be construed to prevent commission compliance relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE X

ENTRY INTO FORCE AND WITHDRAWAL

This compact shall enter into force when enacted into law by any three states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all compacting states whenever there is a new enactment of the compact.

Any compacting state may withdraw from this compact by enacting a statute repealing the same.

No withdrawal shall affect any liability already incurred by or chargeable to a compacting state prior to the time of such withdrawal.

ARTICLE XI

RECIPROCITY

If the commission determines that the standards for industrialized/modular buildings prescribed by statute, rule or regulation of compacting state are at least equal to the commission's model rules and regulations for industrialized/modular buildings, and that such state standards are enforced by the compacting state in accordance with the uniform administrative procedures, industrialized/modular buildings approved by such a compacting state shall be deemed to have been approved by all the compacting states for placement in those states in accordance with procedures prescribed by the commission.

ARTICLE XII

EFFECT ON OTHER LAWS AND JURISDICTION

Nothing in this compact shall be construed to:

(1) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction pursuant to this compact, is expressly conferred upon another agency or body.

(2) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XIII

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof.

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1990, ch. 449, § 1; P.L. 1992, ch. 375, § 1.)






Chapter 23-28 - Fire Prevention and Investigation



Chapter 23-28.01 - Comprehensive Fire Safety Act

Chapter 23-28.01-1 - Short title.

§ 23-28.01-1 Short title.  This act shall be known and may be cited as "The Comprehensive Fire Safety Act of 2003".

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2.)



Chapter 23-28.01-2 - Legislative findings.

§ 23-28.01-2 Legislative findings.  The general assembly finds and declares that:

(1) Fires are a significant and preventable cause of the loss of life in the state;

(2) Catastrophic fires, while rare, have happened in the state with tragic loss of life;

(3) Fire safety and building codes can provide standards that substantially reduce the risk of death, injury, and property damage caused by fires;

(4) Compliance with codes is critical to their being an effective means for achieving the reduction of both risks and losses;

(5) Codes are more effective when they are comprehensive in their application, up-to-date, and integrated;

(6) Rhode Island has a long history of developing, adopting, and implementing codes as conditions in the state have changed and the means and practice of fire safety have evolved; and

(7) Rhode Island, in 2003, wishes in response to the tragic fire at "The Station" nightclub, in West Warwick, to improve fire safety throughout the state.

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2; P.L. 2012, ch. 415, § 20.)



Chapter 23-28.01-3 - Legislative purpose and intent.

§ 23-28.01-3 Legislative purpose and intent.  The purposes of this act are to make Rhode Island the safest state in the nation in terms of fire safety, to provide for the adoption and implementation of an up-to-date comprehensive system of codes for fire safety and to foster a culture of compliance with standards for fire safety, and to provide for amendments to title 23, chapters 23-28.1, 23-28.2, 23-28.3, 23-28.6, 23-28.11, and 23-28.25, which are made in the subsequent sections of the public law establishing this chapter.

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2.)



Chapter 23-28.01-4 - Powers and duties.

§ 23-28.01-4 Powers and duties.  The powers necessary to implement the provisions of this act shall be vested in the fire marshal, as provided for in chapter 28.2 of this title as amended, who shall have, except as specifically provided otherwise in this title, all of the powers of the authority having jurisdiction as are set forth in the Uniform Fire Code (NFPA 1) and the Life Safety Code (NFPA 101) of the National Fire Protection Association, Inc., 2003 editions, until December 31, 2012, with annexes, as those are updated, amended, altered, or deleted, and by the addition of certain provisions of the fire safety code board of appeal and review, and who may delegate authority as provided by law, and in the Fire Safety Code Board of Appeal and Review, as provided for in chapter 28.3 of this title, which shall provide by rules and regulations for the efficient and reasonable implementation of the provisions of the fire safety code. Effective January 1, 2013, the powers necessary to implement the provisions of this act shall be vested in the fire marshal, as provided for in chapter 28.2 of this title as amended, who shall have, except as specifically provided otherwise in this title, all of the powers of the authority having jurisdiction as are set forth in the Fire Code (NFPA 1) and the Life Safety Code (NFPA 101), 2012 editions, and the National Fire Alarm & Signaling Code (NFPA 72), 2010 edition, of the National Fire Protection Association, Inc., with annexes, except as updated, amended, altered or deleted and by the addition of certain provisions, as indicated in the rules and regulations adopted by the fire safety code board. The Fire Safety Code Board of Appeal & Review is hereby granted the authority to adopt and implement any or all of the above National Fire Protection Association codes, with amendments, prior to January 1, 2013, pursuant to its rulemaking authority. If one or more of the above-referenced NFPA codes is so adopted by the board, prior to January 1, 2013, the state fire marshal shall have the above enforcement power on the effective date of the rules and regulations adopted by the fire safety board.

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2; P.L. 2005, ch. 151, § 2; P.L. 2005, ch. 155, § 2; P.L. 2012, ch. 294, § 1; P.L. 2012, ch. 337, § 1.)



Chapter 23-28.01-5 - Planning and reporting.

§ 23-28.01-5 Planning and reporting.  (a) The system of fire safety codes, compliance, enforcement, and education, shall be regularly reviewed in order to maintain the use of best practices throughout Rhode Island and to plan for and implement professional, comprehensive, efficient and effective fire safety measures in the state.

(b) The fire marshal shall, in conjunction with the fire safety code board of appeal and review, the building code commission, the department of health, the economic development corporation, the department of elementary and secondary education, and representatives of local fire departments, prepare and approve by February 20, 2004, a comprehensive plan setting forth goals and implementation measures for improving fire safety in Rhode Island, which plan shall include recommendations regarding public, fire safety education. The plan may be periodically reviewed and amended and shall be updated at least once every five (5) years. The plan, and any amendments and updates, shall be submitted to the governor, the speaker of the house and the president of the senate. A copy of the plan shall be provided to the secretary of state, and the report shall be posted on the website of the fire marshal.

(c) The fire marshal shall submit a report on or before February 1, 2005, and annually not later than February 1 in each year thereafter, to the governor, the speaker of the house and the president of the senate on fire safety in Rhode Island, summarizing the incidence of fires in Rhode Island, describing the status of fire safety efforts in Rhode Island and progress toward meeting goals set forth in the five (5) year plan, and recommending actions for improving fire safety. A copy of the report shall be provided to the secretary of state, and the report shall be posted on the website of the fire marshal.

(d) In order to increase public information about fire risks in places of assembly, the fire marshal shall make public the repeat and/or uncorrected fire safety code violations of all places of assembly that are classified as nightclubs and provide this information on a website, effective February 20, 2004.

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1; P.L. 2012, ch. 415, § 20.)



Chapter 23-28.01-6 - Coordinated administration of Fire Safety and Building Codes.

§ 23-28.01-6 Coordinated administration of Fire Safety and Building Codes.  (a) The fire marshal and the state building commissioner shall jointly advise by July 1, 2004, the joint committee on the rehabilitation building code for existing buildings and structures, established by chapter 29.1 of this title, with regard to any conflicts between fire safety codes and building codes and the enforcement thereof. The joint committee shall develop comprehensive recommendations by October 1, 2004, for resolving such conflicts, which recommendations shall be submitted to the Fire Safety Code Board of Appeal and Review and the State Building Code Standards Committee, as appropriate, for consideration and for implementation by rule or agreement by July 1, 2006. The Fire Safety Code Board of Appeal and Review and the State Building Code Standards Committee, shall hold a joint hearing or hearings, consistent with the provisions of chapter 35 of title 42 for the purposes of consideration and adoption of such rules, regulations, and agreements as may be necessary to implement the purposes of this paragraph.

(b) The Fire Safety Code Board of Appeal and Review shall report by February 1, 2004, to the general assembly with regard to all provisions of the general and public laws that will be either superseded or made obsolete by the adoption of changes to the Fire Safety Code.

History of Section.
(P.L. 2003, ch. 106, § 2; P.L. 2003, ch. 107, § 2; P.L. 2005, ch. 151, § 2; P.L. 2005, ch. 155, § 2.)






Chapter 23-28.1 - Fire Safety CodeGeneral Provisions

Chapter 23-28.1-1 - Short title.

§ 23-28.1-1 Short title.  Chapters 28.1  28.39 of this title, and all codes referenced therein and adopted thereunder, shall be known and may be cited as the "Fire Safety Code".

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1985, ch. 332, § 2; P.L. 1989, ch. 542, § 57; P.L. 2003, ch. 106, § 3; P.L. 2003, ch. 107, § 3.)



Chapter 23-28.1-2 - Purposes.

§ 23-28.1-2 Purposes.  (a) Effective January 1, 2004 through December 31, 2012, the Uniform Fire Code (NFPA 1) and the Life Safety Code (NFPA 101) of the National Fire Protection Association, Inc., 2003 editions, with annexes, except as updated, amended, altered or deleted and by the addition of certain provisions, as indicated in the rules and regulations adopted by the fire safety code board, is hereby adopted as the "Rhode Island Fire Safety Code". Effective January 1, 2013, the Fire Code (NFPA 1) and the Life Safety Code (NFPA 101) 2012 editions, and the National Fire Alarm & Signaling Code (NFPA 72), 2010 edition of the National Fire Protection Association, Inc., with annexes, except as updated, amended, altered or deleted and by the addition of certain provisions, as indicated in the rules and regulations adopted by the fire safety code board, is hereby adopted as the "Rhode Island Fire Safety Code."

The Fire Safety Code Board of Appeal & Review is hereby granted the authority to adopt and implement any or all of the above National Fire Protection Association codes, with amendments, prior to the January 1, 2013, pursuant to its rulemaking authority.

The Fire Safety Code Board of Appeal and Review shall consider the following when promulgating the aforementioned rules and regulations:

(1) For business, storage, mercantile and industrial occupancies, the board shall consider alternative methods of code compliance, including, but not limited to, the use of vertical and horizontal fire separation when determining the square footage for fire alarm and sprinkler requirements; allowing non-monitored fire alarm systems to be installed in accordance with the methods outlined in NFPA 72, 2010 edition, and shall further consider alternative methods to ensure the consistent enforcement of the code.

(2) For occupancy groups previously granted relief including, but not limited to, existing apartments, places of worship, marinas and the marine trade industry, funeral homes, restaurants and non-residential barns, the board shall consider the appropriateness of the reincorporation of this relief into the 2012 codes.

This code shall be liberally construed and applied to promote its underlying purposes and policies.

(b) The underlying purposes and policies of these chapters are:

(1) To simplify, clarify and modernize the law governing fires and fire prevention;

(2) To specify reasonable minimum requirements for fire safety in new and existing buildings and facilities, except in private dwellings occupied by one, two (2) or three (3) families, in the various cities or towns in this state; provided, however, this code shall provide reasonable standards for the installation of smoke and carbon monoxide detectors in private dwellings occupied by one, two (2), and three (3) families; provided, further, that after July 1, 2008, three (3) family dwellings shall be equipped with hard wired or supervised interconnected UL approved wireless smoke and carbon monoxide detectors, in accordance with standards established by the Fire Safety Code Board of Appeal and Review; provided further that

(ii) The local fire authority that performs smoke detector and carbon monoxide detector plan review and inspection for the installation of smoke detector and/or carbon monoxide detection in any new and existing private dwelling occupied by one, two (2) and three (3) families shall charge no more than a seventy-five dollar ($75.00) fee for a one family unit, a one hundred twenty-five dollar ($125) fee for a two (2) family unit and a one hundred seventy-five dollar ($175) fee for a three (3) family unit for the smoke detector and carbon monoxide detector plan review together with any subsequent detection inspections.

(3) Except as provided in subdivision (b)(5) of this section, to permit the cities and towns to enact ordinances and orders relating to fire safety provided those ordinances and orders impose requirements equal to, additional to, or more stringent than those contained in this code which ordinances and orders shall be effective only upon the approval by rule of the Fire Safety Code Board of Appeal and Review. Any ordinance or order relating to fire safety enacted by any city or town shall be prospective in its application and shall be enacted after public hearing. The city or town shall cause printed notices of the time, place, and subject matter of the hearing to be posted in three (3) public places in the city or town, for three (3) weeks next preceding the time of the hearing, and shall advertise in a newspaper circulated in the city or town, if any there be, at least once a week for the same period of time;

(4) Jurisdiction for the interpretation of any city or town ordinance or order relating to fire safety shall be vested in the Fire Safety Code Board of Appeal and Review; provided, however, that the responsibility for the enforcement of the ordinance or order shall be with the local authorities and petitions for variations from the ordinance or order shall be heard by the state fire safety board of appeal and review in the manner prescribed in chapter 28.3 of this title; and

(5) Notwithstanding anything to the contrary contained herein, no city or town may enact any ordinance or order relating to the requirement for the handling of explosives pursuant to chapter 28.28 of this title or for the installation of, or specifications for, the fire alarm sections of this code, the fire protection systems as prescribed by chapter 28.25 of this title, or for the possession and display of commercial fireworks or pyrotechnics pursuant to chapter 28.11 of this title, which chapter shall exclusively govern the requirements for the installation of, and specification for, fire protection systems, the handling of explosives and possession and display of commercial fireworks or pyrotechnics. All such ordinances or orders relating to the requirements for the installation of and specifications for such fire protection systems, the handling of explosives, or possession and display of commercial fireworks or pyrotechnics heretofore enacted by any city or town are of no force and effect.

(c) In this code, unless the context otherwise requires:

(1) Words in the singular number include the plural, and in the plural include the singular; and

(2) Words of the masculine gender include the feminine and the neuter and, when the sense so indicates words of the neuter gender may refer to any gender.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1968, ch. 2, § 1; P.L. 1975, ch. 165, § 1; P.L. 1981, ch. 229, § 1; P.L. 1982, ch. 269, § 1; P.L. 1994, ch. 354, § 1; P.L. 1994, ch. 425, § 1; P.L. 2003, ch. 106, § 3; P.L. 2003, ch. 107, § 3; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1; P.L. 2007, ch. 255, § 1; P.L. 2007, ch. 291, § 1; P.L. 2012, ch. 294, § 2; P.L. 2012, ch. 337, § 2.)



Chapter 23-28.1-3 - Codification.

§ 23-28.1-3 Codification.  General subjects are regulated under chapters and to further facilitate reference each section of each chapter is titled and in numerical order.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1.)



Chapter 23-28.1-4 - Interpretations.

§ 23-28.1-4 Interpretations.  In this code:

(1) The titles and headings of chapters shall be deemed to be a part of those chapters; provided, however, that the titles and heading of sections shall not be considered a part thereof.

(2) Where in this code such terms as "proper", "adequate", "sufficient", "ample", "suitable", "substantial", "necessary", "dangerous", and the like or derivatives thereof are used, they shall be understood to mean proper, adequate, etc., to the satisfaction or in the opinion of the authority having enforcement jurisdiction; and such terms as "where practicable", "where required", "as far as possible", shall have a like significance.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1968, ch. 2, § 2; P.L. 1975, ch. 165, § 1; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1.)



Chapter 23-28.1-5 - Definitions.

§ 23-28.1-5 Definitions.  The terms used in NFPA 1 (Uniform Fire Code), in NFPA 101 (Life Safety Code) and in such other national codes as are authorized for adoption by the Fire Safety Code Board of Appeal and Review shall be given the definitions established in those codes unless another meaning is provided for in this title and is essential to implementing the purposes of this title, and the Fire Safety Code Board of Appeal and Review shall have authority to resolve any conflicts among definitions in order to achieve the purposes of this title and/or provide for the efficient administration of codes:

(1) Abatement or to abate a condition. Abatement, or to abate a condition, is the reduction, decrease, or diminution of a hazardous condition that presents immediate danger to life. The term "immediate" denotes that action is or must be taken either instantly or without any considerable loss of time. The condition may be singular or may be a set of conditions that in combination present an immediate danger to life. Such conditions shall include improper management or use of flammable and combustible materials, liquids and gasses, pyrotechnics, fireworks or explosives, malfunctioning automatic sprinklers, fire alarms and emergency lighting, malfunctioning heating and electrical systems, blocked or inadequate exits or means of egress, and such other conditions as may be established by the Fire Safety Code Board of Appeal and Review.

(2) Authority having jurisdiction. Unless specifically defined to the contrary in this code, the authority having jurisdiction for the enforcement of this code shall be the state fire marshal, the deputy fire marshals, and assistant deputies.

(3) Code. The term "code" means this Fire Safety Code established under the provisions of § 23-28.1-1.

(4) Compliance order. For the purposes of this Code, a compliance order is defined as a command or direction authoritatively given to a building owner or occupant to provide conformance with the Fire Safety Code. A compliance order takes effect when a building owner or occupant, after proper notice, has exhausted his/her administrative appeals or has failed to avail himself/herself of appropriate administrative appeals within a reasonable period of time after receiving proper notice.

(5) Family day care home. The term "family day care home" means any home other than the child's home in which child day care in lieu of parental care and/or supervision is offered at the same time to at least four (4) but not more than eight (8) children who are not relatives of the care giver, and which is licensed by the state department of children, youth, and families and subject to the department's regulations.

(6) Nightclub. A place of public accommodation, which in general is characterized by all of the following:

(i) Provides entertainment by a live band or recorded music generating above normal sound levels.

(ii) Has as its primary source of revenue, in general, the sale of beverages of any kind for consumption on the premises and/or cover charges. Food, if served, is considered a secondary attraction.

(iii) Has an occupant load in total or in any single area or room of at least 100 patrons.

Nothing in this definition shall be construed to include any place of public accommodation or any event within a place of public accommodation, which is in its nature distinctly private.

(7) "Place of worship" means a building or structure, or an area thereof, the occupancy of which is for the religious rites and services and communal functions of a congregation, and which shall include sanctuaries, gathering halls, meeting rooms and offices and related facilities of the congregation, which may be located in the same, in connected, or in proximate structures.

History of Section.
(P.L. 1976, ch. 271, § 1A; P.L. 1978, ch. 43, § 1; P.L. 1978, ch. 155, § 1; P.L. 1981, ch. 351, § 1; P.L. 1984, ch. 63, § 2; P.L. 1986, ch. 91, § 1; P.L. 1986, ch. 146, § 3; P.L. 1986, ch. 158, § 1; P.L. 1991, ch. 158, § 1; P.L. 2003, ch. 106, § 3; P.L. 2003, ch. 107, § 3; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1; P.L. 2006, ch. 311, § 1; P.L. 2006, ch. 506, § 1.)



Chapter 23-28.1-6 - Applicability to new or existing structures.

§ 23-28.1-6 Applicability to new or existing structures.  (a) All regulations contained in this code apply to all structures unless specifically exempted. Prior to a building permit, other than a foundation permit, being issued, all plans for buildings regulated under this code shall be submitted to the authority having jurisdiction. The authority having jurisdiction shall approve or disapprove the completed set of plans within a reasonable time not to exceed fifteen (15) days for fire alarm, smoke detection and/or carbon monoxide detector plans. The authority having jurisdiction shall further approve or disapprove a completed set of plans, covering any other project, within the specific time lines recommended by the state fire marshal, and established on or before October 15, 2010 within the rules and regulations of the state fire safety code board. In no case shall the authority having jurisdictional review of a completed set of plans exceed ninety (90) days to complete that review without the express written approval of the state fire marshal. The failure of an authority having jurisdiction to comply within the timelines established pursuant to this section, may result in the issuance of a building permit. The above examination of plans may be waived by the authority having jurisdiction when the plans for the erection or alteration of a building are prepared by a professional engineer or architect, licensed and/or registered by the State of Rhode Island, and the professional engineer or architect has stated in a written, signed and stamped document, that he or she has supervised the preparation of the applicable architectural, structural, electrical, mechanical, fire alarm and/or sprinkler design contract documents, and that he or she will review and approve all working drawings for construction, conduct on-site supervision of the construction process throughout the project, and that the project shall, to the best of his or her knowledge conform to all provisions of the fire safety code, and all rules and regulations, formal interpretations and blanket variances adopted under its provisions. When a change of use or type of occupancy is made in an existing building, the building shall conform to the requirements established by the rehabilitation building and fire code for existing buildings and structures, or if the rehabilitation building and fire code for existing structures is not applicable, to the requirements for new structures as related to the proposed use or type of occupancy.

(b) In existing structures, since it is not always practical or efficient to strictly apply all of the provisions of the code, the authority having jurisdiction shall have the power to implement and enforce the provisions of the code as provided for in the Uniform Fire Code (NFPA 1) and the Life Safety Code (NFPA 101) with annexes, as applicable to existing structures, consistent with such rules and regulations as may be adopted and such decisions as may be rendered by the Fire Safety Code Board of Appeal and Review.

(c) Application of the code to new and existing structures shall be consistent with such blanket variances, variances, and rules, as may be approved by the Fire Safety Code Board of Appeal and Review, and such modifications as may be issued in writing by the authority having jurisdiction, in accordance with NFPA 101, with annexes.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1975, ch. 165, § 1; P.L. 1978, ch. 43, § 1; P.L. 2000, ch. 185, § 3; P.L. 2000, ch. 290, § 3; P.L. 2003, ch. 106, § 3; P.L. 2003, ch. 107, § 3; P.L. 2005, ch. 151, § 3; P.L. 2005, ch. 155, § 3; P.L. 2007, ch. 159, § 2; P.L. 2007, ch. 275, § 2; P.L. 2010, ch. 80, § 1; P.L. 2010, ch. 83, § 1.)



Chapter 23-28.1-7 - Conformity required.

§ 23-28.1-7 Conformity required.  (a) No building shall be constructed for, used for, or converted to, any occupancy regulated by the code, and no addition shall be made to a building except in accordance with the applicable provisions of the code or the rehabilitation building and fire code for existing buildings and structures, as applicable.

(b) Any existing structure that is not in conformity with the provisions of this code is governed by the following:

(1) The authority having jurisdiction is authorized to give building owners a reasonable notice of fire safety code violations and establish a timetable for compliance or, in cases of practical difficulty, establish a time by which the owner must petition to the fire safety code board for a variation.

(2) The fire marshal, or his or her designee within the division, or a nonsalaried deputy state fire marshal in accordance with guidelines established by the fire marshal, has the authority to summarily abate any condition which presents immediate danger to life, these conditions shall include improper management or use of flammable and combustible materials, liquids and gasses, pyrotechnics, fireworks or explosives, malfunctioning automatic sprinklers, fire alarms and emergency lighting, malfunctioning heating and electrical systems, and blocked or inadequate exits or means of egress, and such other conditions as may be established by the Fire Safety Code Board of Appeal and Review. A failure to abate a condition that presents a clear and immediate danger to life shall be grounds for the person issuing the order to abate, to require that the premises be vacated, this action shall be either authorized by the fire marshal or a designee of the fire marshal who has been given advanced written authority by the fire marshal to approve such actions.

(3) All new buildings and structures, for which a building permit is issued on or after February 20, 2004, shall be subject to the provisions of the Rhode Island Fire Safety Code addressing the new occupancy. All existing buildings and structures, and those buildings and structures for which a building permit was issued prior to February 20, 2004, shall be subject to the provisions of the Rhode Island Fire Safety Code addressing the existing occupancy. Any existing building or structure, subject to the provisions of the Rehabilitation Building and Fire Code for Existing Buildings and Structures, shall also comply with the existing occupancy provisions of the Rhode Island Fire Safety Code addressing the current or proposed occupancy. All active fire protection systems, including but not limited to sprinklers, fire alarms, emergency lighting, smoke detectors and exit signs, previously required and installed in existing buildings, shall continue to be properly maintained.

(4) Any building and/or structure that is in compliance on December 31, 2012 with the 2003 edition of the NFPA 1 and 101 as adopted and/or amended under the 2003 Comprehensive Fire Safety Act shall be deemed compliant. Such compliant building and/or structure shall not be required to comply with the 2012 edition of the NFPA 1 and 101 as adopted and/or amended pursuant to Rhode Island general laws § 23-28.01-4 that would require additional expenditures until December 31, 2015. The aforementioned compliant buildings and/or structures shall not be further required to comply with the 2010 edition of the NFPA 72 until December 31, 2015.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1973, ch. 9, § 1; P.L. 1973, ch. 176, § 1; P.L. 1974, ch. 124, § 1; P.L. 1975, ch. 165, § 1; P.L. 1976, ch. 271, § 1B; P.L. 1978, ch. 43, § 1; P.L. 2000, ch. 185, § 3; P.L. 2000, ch. 290, § 3; P.L. 2003, ch. 106, § 3; P.L. 2003, ch. 107, § 3; P.L. 2004, ch. 220, § 1; P.L. 2004, ch. 225, § 1; P.L. 2012, ch. 294, § 2; P.L. 2012, ch. 337, § 2.)



Chapter 23-28.1-7.1 - Compliance extension for public school buildings.

§ 23-28.1-7.1 Compliance extension for public school buildings.  Notwithstanding any statute, rule, or regulation to the contrary, any provision of the code applicable to any public school building which requires compliance by a date certain shall be extended to a date no earlier than January 1, 2011.

History of Section.
(P.L. 2009, ch. 337, § 1; P.L. 2009, ch. 338, § 1.)



Chapter 23-28.1-10 - Issuance and validity of certificates.

§ 23-28.1-10 Issuance and validity of certificates.  Notwithstanding any law, regulation or practice to the contrary, smoke detector and carbon monoxide detector certificates issued by any state or local authority shall be valid for such period as the issuing authority may specify, but in no event for less than a period of one hundred twenty (120) days from the date of issuance.

History of Section.
(P.L. 2009, ch. 334, § 1.)






Chapter 23-28.2 - Division of Fire Safety

Chapter 23-28.2-1 - Establishment of division and state fire marshal.

§ 23-28.2-1 Establishment of division and state fire marshal.  There shall be a division of state fire marshal within the department of public safety, the head of which division shall be the state fire marshal. The state fire marshal shall be appointed by the governor with the advice and consent of the senate and shall serve for a period of five (5) years. During the term the state fire marshal may be removed from office by the governor for just cause. All authority, powers, duties and responsibilities previously vested in the division of fire safety are hereby transferred to the division of state fire marshal.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1973, ch. 176, § 2; P.L. 1975, ch. 165, § 3; P.L. 1978, ch. 281, § 1; P.L. 1998, ch. 75, § 1; P.L. 2008, ch. 100, art. 9, § 5.)



Chapter 23-28.2-2 - Qualifications of state fire marshal.

§ 23-28.2-2 Qualifications of state fire marshal.  Minimum qualifications are five (5) years experience in fire prevention, fire investigation, or fire protection, or a degree in fire protection engineering from a credited college plus three (3) years experience in fire prevention, fire investigation, or fire protection.

History of Section.
(P.L. 1975, ch. 165, § 4.)



Chapter 23-28.2-3 - Removal of state fire marshal.

§ 23-28.2-3 Removal of state fire marshal.  The state fire marshal may be removed by the governor only for cause, and after filing of charges, and a notification thereof to the state fire marshal, a hearing thereon before the state personnel appeal board, and the filing of findings by the board.

History of Section.
(P.L. 1975, ch. 165, § 4.)



Chapter 23-28.2-4 - Duties and responsibilities of state fire marshal.

§ 23-28.2-4 Duties and responsibilities of state fire marshal.  The state fire marshal, as the authority having jurisdiction, shall have the authority to enforce and perform the duties required by the Comprehensive Fire Safety Act, chapter 28.01 of this title, by the Fire Safety Code, chapters 28.1  28.39 of this title, and all codes referenced therein are adopted thereunder, and all other provisions of the general laws and public laws insofar as such powers and duties relate to fires, fire prevention, fire protection, fire inspection, and fire investigation. It shall also be the duty of the state fire marshal to enforce all laws of this state in regard to:

(1) The keeping, storage, use, manufacture, sale, handling, transportation, or other disposition of explosives and inflammable materials.

(2) Conducting and supervising fire safety inspections of all buildings regulated by the code within the state.

(3) It shall be the duty of the state fire marshal and his or her deputies to certify to any state or federal agency whether or not any building covered satisfies the requirements of chapters 28.1  28.39 of this title and all codes referenced therein and adopted thereunder.

(4) It shall the duty of the fire marshal to plan for and oversee the comprehensive, professional, and consistent enforcement of the fire safety code.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-3; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-2; P.L. 1975, ch. 165, § 5; P.L. 1976, ch. 271, § 1C; P.L. 1978, ch. 281, § 1; P.L. 2003, ch. 106, § 4; P.L. 2003, ch. 107, § 4; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3; P.L. 2005, ch. 151, § 4; P.L. 2005, ch. 155, § 4.)



Chapter 23-28.2-5 - Bomb disposal unit.

§ 23-28.2-5 Bomb disposal unit.  (a) Within the division, there shall be a bomb disposal unit (bomb squad), accredited by the FBI as a bomb squad, whose duties it will be to handle and dispose of all hazardous devices suspect to be explosive or incendiary in construction which includes any weapons of mass destruction (WMD) that may be explosive or chemical in construction.

(b) The State Fire Marshal shall appoint a bomb technician to supervise the operations of this unit and the technician must be certified by the FBI as a bomb technician. The bomb technician must ensure that all bomb technicians are trained and maintain certification, the bomb squad maintains accreditation, and ensures that all equipment belonging to the bomb squad is maintained and in operating condition at all times. The bomb technician must also provide to cities and towns and local businesses or any other organizations procedures in bomb threats, and procedures where explosive devices or suspect devices are located.

(c) The State Fire Marshal shall appoint from the local communities volunteer assistant deputy state fire marshals, as bomb squad members only, to assist in carrying on the responsibilities of this unit. The volunteers, who must be available for immediate response when called upon, be available to participate in training sessions, shall be approved by their local fire or police chief, and must have their chief sign an agreement (memorandum of understanding) which provides for their release during emergencies and training and assumes liability for any injuries that may occur to them. All bomb squad members shall operate only under the direction of the State Bomb Squad Commander or senior ranking Deputy State Fire Marshal who is certified as a bomb technician. The bomb squad may also request assistance from the local fire and police authorities when handling any explosive or incendiary device, WMD or post incident investigations.

History of Section.
(P.L. 1975, ch. 165, § 6; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3.)



Chapter 23-28.2-6 - Additional powers and duties of fire marshal.

§ 23-28.2-6 Additional powers and duties of fire marshal.  In carrying out the purposes of this chapter, the state fire marshal is authorized and directed:

(1) To procure in his or her discretion as many deputy state fire marshals and assistant deputy state fire marshals as needed, and the temporary or intermittent services of experts or consultants or organizations thereof, by contract, when the services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties;

(2) To enter into agreements for the utilization of the facilities and services of the division of occupational safety, or its successors, to the extent that he or she considers it desirable to effectuate the purposes of this chapter, and to enter into agreements for the utilization of the facilities and services of other departments, agencies, and institutions, public or private;

(3) To accept on behalf of the state and to deposit with the general treasurer any grant, gift, or contribution made to assist in meeting the cost of carrying out the purposes of this code, and to expend the same for such purposes;

(4) To supervise or conduct any fire safety inspections required by any other state or federal agencies;

(5) To formulate, coordinate, implement, or cause implementation of, appropriate education and training programs relating to fire fighting training, fire prevention, fire protection, fire inspection, and fire investigation.

(6) To support, in coordination with the state building commissioner and the office of regulatory reform, the purchase or lease and operation of a web-accessible service and/or system to be utilized by the state and municipalities for a uniform, statewide electronic plan review, permit management and inspection system and other programs described in this chapter.

(7) To coordinate with the state building commissioner on the submission of a report to the governor and general assembly on or before April 1, 2013 and each April 1st thereafter, providing the status of the web-accessible service and/or system implementation and any recommendations for process or system improvement.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-5; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-3; P.L. 1975, ch. 165, § 7; 1981, ch. 269, § 1; P.L. 2012, ch. 241, art. 4, § 20.)



Chapter 23-28.2-7 - Office of state fire marshal.

§ 23-28.2-7 Office of state fire marshal.  The state fire marshal shall be provided adequate offices by the director of administration.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-6; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-4; P.L. 1975, ch. 165, § 7.)



Chapter 23-28.2-8 - Clerical assistance and office supplies.

§ 23-28.2-8 Clerical assistance and office supplies.  The state fire marshal may incur such expenses for deputy state fire marshals, clerical assistance, and office supplies as may be necessary.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-7; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-5; P.L. 1975, ch. 165, § 7.)



Chapter 23-28.2-9 - Nonsalaried assistant deputy state fire marshals.

§ 23-28.2-9 Nonsalaried assistant deputy state fire marshals.  (a) The fire marshal may appoint as many nonsalaried assistant deputy state fire marshals as he or she may deem necessary to carry out the purposes of chapters 28.1  28.39 of this title; the assistant deputy fire marshals shall serve at the pleasure of the state fire marshal. Provided, further, that no person shall be appointed as an assistant deputy state fire marshal unless such person, at the time of the appointment, is a current employee of the state fire marshal's office, and/or is an active member of a fire district, and/or is an active or retired member of a fire department, and/or is an active or retired member of a police department currently serving or having served within this state.

(b) The chief of the fire department of the several cities, towns, and fire districts may be an assistant deputy fire marshal subject to the approval of the state fire marshal, and may continue to serve as an assistant deputy fire marshal as long as he or she is fire chief.

(c) Standardized fire code interpretation through certification of assistant deputy state fire marshals. No individual may serve as an assistant deputy fire marshal without first satisfying minimum qualifications as determined through regulation by the state fire marshal. Such qualifications shall include meeting the NFPA standard for professional qualifications for fire inspector, or such other comparable national standard as determined by the state fire marshal.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-8; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-6; P.L. 1975, ch. 165, § 7; P.L. 1976, ch. 271, § 1C; P.L. 1978, ch. 281, § 1; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3; P.L. 2010, ch. 80, § 2; P.L. 2010, ch. 83, § 2.)



Chapter 23-28.2-10 - Reports of fires.

§ 23-28.2-10 Reports of fires.  (a) Every fire occurring in this state shall be reported in writing to the state fire marshal's office within the first ten (10) days of the month following the month in which the fire occurred by the nonsalaried assistant deputy state fire marshals as may be designated for that purpose. The report shall be in the form prescribed by the state fire marshal and shall contain a statement of all facts relating to the cause and origin of the fire that can be ascertained, the extent of damage caused thereby, and the amount of insurance upon the property, and such other information as the state fire marshal may require.

(b) Every insurance company, adjusting a fire loss wherein the damage exceeds one thousand dollars ($1,000) or where the cause is determined to be or suspected of being incendiary, shall forward immediately to the fire department, providing protection for the area in which the fire occurred, a report of the fire on a form prescribed by the state fire marshal.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-9; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-7; P.L. 1975, ch. 165, § 7; P.L. 1978, ch. 281, § 1; 1981, ch. 213, § 1.)



Chapter 23-28.2-11 - Investigation of fires and attempted fires.

§ 23-28.2-11 Investigation of fires and attempted fires.  (a) The state fire marshal, and/or any of the deputy state fire marshals or assistant state fire marshals, may investigate any fire or apparently attempted fire, and shall investigate the cause, origin, and circumstances of every fire of suspicious origin, by which property has been damaged or destroyed, or apparently attempted fire, and any fire where a fatality occurs as the result of the fire and so far as it is possible determine the cause of the fire. The investigation shall begin immediately after the occurrence of the fire, and local government officials shall cooperate completely and assist the state fire marshal's office in all phases of the investigation.

(b) It shall be the responsibility of the local authority having jurisdiction to notify the state fire marshal's office of any fire of suspicious or incendiary origin or where death may have resulted from the fire. The fire marshal shall adopt notification procedures.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-10; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-8; P.L. 1975, ch. 165, § 7; P.L. 1982, ch. 87, § 1.)



Chapter 23-28.2-12 - Witnesses in investigations.

§ 23-28.2-12 Witnesses in investigations.  For the purpose of the investigation, the state fire marshal and/or the deputy state fire marshals may issue warrants for and compel the attendance of witnesses before them as if the witnesses had been summoned on the part of the state to attend court in criminal cases. The testimony of all witnesses examined in the investigation shall be given under oath and reduced to writing by the fire marshal, or by some other person by direction of the fire marshal, and shall be subscribed by the witnesses. Every person examined in the investigation, who shall willfully swear or affirm falsely in regard to any matter or thing respecting which oath or affirmation is required, shall be guilty of perjury. Upon the presentation of satisfactory proof of due service of the summons upon the witness, and of a failure by the witness to obey the summons, to any justice of a district court or officer authorized to issue warrants under the laws of the state, the justice or officer shall issue a warrant to bring the witness before the fire marshal to testify what the witness may know in relation to the subject matter of inquiry. The warrant may be executed by any officer authorized by law to serve a warrant by arresting and bringing the witness before the state fire marshal or the deputy state fire marshal.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-11; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-9; P.L. 1975, ch. 165, § 7.)



Chapter 23-28.2-13 - Reports of investigations.

§ 23-28.2-13 Reports of investigations.  If upon investigation, the fire marshal believes that the evidence is sufficient to charge any person with the commission of any offense, the fire marshal shall report that belief to the attorney general. The fire marshal shall make a report of the investigation and belief in writing and the report shall be filed in the office of the state fire marshal within ten (10) days after the making thereof.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-12; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-10; P.L. 1975, ch. 165, § 8; P.L. 1997, ch. 326, § 67.)



Chapter 23-28.2-14 - Enforcement.

§ 23-28.2-14 Enforcement.  (a) Within the division, there shall be an enforcement unit responsible for the initiation of criminal prosecution of or civil proceedings against any person(s) in violation of the state Fire Safety Code or failure to comply with an order to abate conditions that constitute a violation of the Fire Safety Code, chapters 28.1  28.39 of this title, and any rules or regulations added thereunder and/or the general public laws of the state as they relate to fires, fire prevention, fire inspections, and fire investigations. This unit will consist of the state fire marshal, chief deputy state fire marshal, chief of technical services, explosive technician, assistant explosive technicians, and the arson investigative staff, each of whom must satisfactorily complete at the Rhode Island state police training academy an appropriate course of training in law enforcement or must have previously completed a comparable course. To fulfill their responsibilities, this unit shall have and may exercise in any part of the state all powers of sheriffs, deputy sheriffs, town sergeants, chiefs of police, police officers, and constables.

(b) The State Fire Marshal shall have the power to implement a system of enforcement to achieve compliance with the fire safety code, which shall include inspections as provided for in § 23-28.2-20, the issuance of formal notices of violation in accordance with § 23-28.2-20.1, and the issuance of citations in a form approved by the State Fire Marshal and the Chief Judge of the District Court. The State Fire Marshal, and his or her designee(s) as outlined in this chapter, may use the above systems of enforcement individually or in any combination to enforce the State Fire Safety Code.

(c) The State Fire Marshal and all persons designated specifically in writing by the State Fire Marshal shall have the power to issue the citations referenced in this chapter.

(d) The following categories of violation of the Fire Safety Code that can be identified through inspection shall be considered criminal violations of the Fire Safety Code and be subject to the above issuance of citations:

(1) Impediments to Egress:

(A) Exit doors locked so as to prevent egress.

(B) Blocked means of egress (other than locking and includes any portion of the exit access, exit or exit discharge).

(C) Marking of exits or the routes to exits has become obstructed and is not clearly visible.

(D) Artificial lighting needed for orderly evacuation is not functioning properly (this section does not include emergency lighting).

(2) Maintenance:

(A) Required devices, equipment, system, condition, arrangement, or other features not continuously maintained.

(B) Equipment requiring periodic testing or operation, to ensure its maintenance, is not being tested or operated.

(C) Owner of building where a fire alarm system is installed has not provided written evidence that there is a testing and maintenance program in force providing for periodic testing of the system.

(D) Twenty-four hour emergency telephone number of building owner or owner's representative is not posted at the fire alarm control unit or the posted number is not current.

(3) Fire Department Access and Water Supply:

(A) The required width or length of a previously approved fire department access road (fire lane) is obstructed by parked vehicles or other impediments.

(B) Fire department access to fire hydrants or other approved water supplies is blocked or impeded.

(4) Fire Protection Systems:

(A) Obstructions are placed or kept near fire department inlet connections or fire protection system control valves preventing them from being either visible or accessible.

(B) The owner, designated agent or occupant of the property has not had required fire extinguishers inspected, maintained or recharged.

(5) Admissions supervised:

(A) Persons responsible for supervising admissions to places of assembly, and/or any sub-classifications thereof, have allowed admissions in excess of the maximum occupancy posted by the State Fire Marshal or his or her designee.

The terms used in the above categories of violation are defined in the definition sections of NFPA 1 and NFPA 101 as adopted pursuant to § 23-28.1-2 of this title.

(e) A building owner, responsible management, designated agent or occupant of the property receiving a citation may elect to plead guilty to the violation(s) and pay the fine(s) through the mail within ten (10) days of issuance, or appear in district court for an arraignment on the citation.

(f) Notwithstanding subsection (e) above, all recipients of third or subsequent citations, within a sixty (60) month period, shall appear in district court for a hearing on the citation. If not paid by mail he, she or it shall appear to be arraigned on the criminal complaint on the date indicated on the citation. If the recipient(s) fails to appear, the district court shall issue a warrant of arrest.

(g) The failure of a recipient to either pay the citation through the mail within ten (10) days, where permitted under this section, or to appear in district court on the date specified shall be cause for the district court to issue a warrant of arrest with the penalty assessed and an additional five hundred dollar ($500) fine.

(h) A building owner, responsible management, designated agent or occupant of the property who receives the citation(s) referenced in this section shall be subject to civil fine(s), which fine(s) shall be used for fire prevention purposes by the jurisdiction that issues the citation(s), as follows:

(1) A fine of two hundred fifty dollars ($250) for the first violation within any sixty (60) month period;

(2) A fine of five hundred dollars ($500) for the second violation within any sixty (60) month period;

(3) A fine of one thousand dollars ($1,000) for the third and any subsequent violation(s) within any sixty (60) month period;

(i) No citation(s) as defined in this section, shall be issued pursuant to a search conducted under an administrative search warrant secured pursuant to § 23-28.2-20(c) of this code. Any citation mistakenly issued in violation of this subsection (i) shall be void and unenforceable.

(j) The District Court shall have full equity power to hear and address these matters.

(k) All violations, listed within subsection (d) above, shall further be corrected within a reasonable period of time established by the State Fire Marshal or his or her designee.

History of Section.
(P.L. 1975, ch. 165, § 9; P.L. 1980, ch. 278, § 1; P.L. 2003, ch. 106, § 4; P.L. 2003, ch. 107, § 4; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3.)



Chapter 23-28.2-15 - Assistance by attorney general  Prosecution of violations.

§ 23-28.2-15 Assistance by attorney general  Prosecution of violations.  The attorney general, upon request of the state fire marshal, shall assist upon any investigation of any fire which, in the opinion of the state fire marshal, is of suspicious origin, and shall institute and conduct all prosecutions of persons charged with arson, burning to defraud, crimes incident to incendiary fires, and violations of the provision of the Fire Safety Code, chapters 28.1 through 28.39 of this title and all codes referenced therein and adopted thereunder.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-14; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-12; P.L. 1975, ch. 165, § 10; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3.)



Chapter 23-28.2-16 - Fire records kept by the state fire marshal.

§ 23-28.2-16 Fire records kept by the state fire marshal.  The state fire marshal shall keep in his or her office a record of all fires investigated by his or her office and of all the facts concerning the investigated fires, and all reports of the investigations as the fire marshal may cause to be made, including statistics as to the extent of the fires and damage caused thereby, and whether the losses were covered by insurance, and, if so, in what amount. The record shall be made from the reports made to the fire marshal by his or her deputies under the provisions of this chapter.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.2-15; P.L. 1973, ch. 176, § 2; G.L. 1956, § 23-28.2-13; P.L. 1975, ch. 165, § 10; P.L. 1978, ch. 281, § 1.)



Chapter 23-28.2-17 - Relief from responsibility.

§ 23-28.2-17 Relief from responsibility.  The state fire marshal, his or her deputies, and assistants, charged with the enforcement of the Fire Safety Code, chapters 28.1 through 28.39 of this title, shall not render themselves liable personally, and they are hereby relieved from all personal liability for any damage that may accrue to persons or property as a result of any act required or permitted in the discharge of their official duties. Any suit instituted against any officer or employee because of an act performed by him or her in the lawful discharge of his or her duties, and under the provisions of the Fire Safety Code, shall be defended by the legal representative of the state until the final termination of the proceedings. In no case shall the fire marshal, his or her deputies, or assistants, be liable for costs in any action, suit, or proceedings that may be instituted in pursuance of the provisions of the Fire Safety Code, and any fire marshal, acting in good faith and without malice, shall be free from liability for acts performed under any of its provisions or by reason of any act or omission in the performance of his or her official duties in connection therewith.

History of Section.
(P.L. 1975, ch. 165, § 12.)



Chapter 23-28.2-18 - Administrative procedures.

§ 23-28.2-18 Administrative procedures.  The state fire marshal shall have the authority to formulate administrative procedures necessary to uniformly administer and enforce this code; provided, that the procedures do not conflict with the rules and regulations promulgated by the fire safety code board.

History of Section.
(P.L. 1975, ch. 165, § 12.)



Chapter 23-28.2-19 - Municipal cooperation.

§ 23-28.2-19 Municipal cooperation.  The assistance and cooperation of police, fire, building inspectors, and all other municipal officials shall be available to the authority having jurisdiction in the performance of its duties.

History of Section.
(P.L. 1975, ch. 165, § 12; P.L. 1978, ch. 281, § 1.)



Chapter 23-28.2-20 - Right of entry.

§ 23-28.2-20 Right of entry.  (a) In the discharge of its duties, the authority having jurisdiction shall have the authority to enter at any reasonable hour, any building, structure, or premises in the state to enforce the provisions of the Fire Safety Code, chapters 28.1  28.39 of this title and all codes referenced therein and adopted thereunder. If any owner, occupant, or other person refuses, impedes, inhibits, interferes with, restricts, or obstructs entry and free access to every part of the structure, operation, or premise where inspection authorized by this code is sought, the authority having jurisdiction may:

(1) Seek in a court of competent jurisdiction a search warrant so as to apprise the owner, occupant, or other person concerning the nature of the inspection and justification for it, and may seek the assistance of police authorities in presenting the warrant;

(2) Revoke or suspend any license, permit, or other permission regulated under this code where inspection of the structures, operation or premises, is sought to determine compliance with this code;

(3) Enter, examine or survey at any reasonable time such places as the fire marshal or his or her designee deems necessary to carry out his or her responsibilities under any provision of law subject to the provisions set forth below. Places of assembly, including nightclubs, shall be visited at least annually and reviewed for operational compliance during actual hours of maximum operation, regardless of the time. Complete inspections of nightclubs, shall be conducted at least annually.

(4) For criminal investigations, the fire marshal and the deputy state fire marshal(s) on his or her full time staff shall, pursuant to chapter 5 of title 12, seek a search warrant from an official of a court authorized to issue warrants, unless a search without a warrant is otherwise allowed or provided by law;

(5) All administrative inspections shall be conducted pursuant to administrative guidelines promulgated pursuant to chapter 42-35, the "Administrative Procedures Act" with chapter 35 of title 42.

(b) A warrant shall not be required for administrative inspections if conducted under the following circumstances, in accordance with the applicable constitutional standards:

(1) For closely regulated industries;

(2) In situations involving open fields or conditions that are in plain view;

(3) In emergency situations;

(4) In situations presenting an imminent threat to the environment or public health, safety or welfare;

(5) If the owner, operator, or agent in charge of the facility, property, site or location consents; or

(6) In other situations in which a warrant is not constitutionally required.

(c) Whenever it shall be constitutionally or otherwise required by law, or whenever the authority having jurisdiction in his or her discretion deems it advisable, an administrative search warrant, or its functional equivalent, may be obtained by the authority having jurisdiction from a judge or magistrate for the purpose of conducting an administrative inspection. The warrant shall be issued in accordance with the applicable constitutional standards for the issuance of administrative search warrants. The administrative standard of probable cause, not the criminal standard of probable cause, shall apply to applications for administrative search warrants.

(1) The need for, or reliance upon, an administrative warrant shall not be construed as requiring the authority having jurisdiction to forfeit the element of surprise in his or her inspection efforts.

(2) An administrative warrant issued pursuant to this subsection must be executed and returned within ten (10) days of its issuance date unless, upon a showing of need for additional time, the court orders otherwise.

(3) An administrative warrant may authorize the review and copying of documents that are relevant to the purpose of the inspection. If documents must be seized for the purpose of copying, and the warrant authorizes such seizure, the person executing the warrant shall prepare an inventory of the documents taken. The time, place and manner regarding the making of the inventory shall be set forth in the terms of the warrant itself, as dictated by the court. A copy of the inventory shall be delivered to the person from whose possession or facility the documents were taken. The seized documents shall be copied as soon as feasible under circumstances preserving their authenticity, then returned to the person from whose possession or facility the documents were taken.

(4) An administrative warrant may authorize the taking of samples of materials that are part of, or are generated, stored or treated at the facility, property, site or location. Upon request, the fire marshal shall make split samples available to the person whose facility, property, site or location is being inspected.

(5) Service of an administrative warrant may be required only to the extent provided for in the terms of the warrant itself by the issuing court.

(d) Penalties. Any willful and unjustified refusal of right of entry and inspection pursuant to an administrative warrant shall constitute a contempt of court and shall subject the refusing party to sanctions, which in the court's discretion may result in up to six (6) months imprisonment and/or a monetary fine of up to ten thousand dollars ($10,000) per refusal.

History of Section.
(P.L. 1975, ch. 165, § 12; P.L. 1978, ch. 281, § 1; P.L. 2003, ch. 106, § 4; P.L. 2003, ch. 107, § 4; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3.)



Chapter 23-28.2-20.1 - Notices of violation.

§ 23-28.2-20.1 Notices of violation.  (a) The fire marshal and persons designated specifically in writing by the fire marshal shall have the power to issue notices of violation as herein provided for, and the powers herein established shall be in addition to other powers of inspection and enforcement of the Fire Safety Code provided for in this title. The fire marshal or authorized designee of the fire marshal shall have the power to give notice of an alleged violation of law to the person responsible therefor whenever the fire marshal or authorized designee determines that there are reasonable grounds to believe that there is a violation of any provision of law within his or her jurisdiction or of any rule or regulation adopted pursuant to authority granted to him or her and/or the Fire Safety Code Board of Appeal and Review, unless other notice and hearing procedure is specifically provided by that law. Nothing in this chapter shall limit the authority of the attorney general to prosecute offenders as required by law.

(b) The notice shall provide for the time the alleged violation shall be remedied, and shall inform the person to whom it is directed that a written request for a hearing on the alleged violation may be filed with the fire safety code board of appeal and review within thirty (30) days after service of the notice. The notice will be deemed properly served upon a person if a copy thereof is served him or her personally, by the authority having jurisdiction or any other person having authority to serve process, or sent by registered or certified mail to his or her last known address, or if he or she is served with notice by any other method of service now or hereafter authorized in a civil action under the laws of this state. If no written request for a hearing is made to the Fire Safety Code Board of Appeal and Review within thirty (30) days of the service of notice, the notice shall automatically become a compliance order. The authority issuing the notice of violation shall have the power to extend in writing the time in which the alleged violation shall be remedied if the authority shall find, to the authority's satisfaction, that a good faith effort is being made to remedy the violation, and that the extension of time to remedy the violation will not result in a significant threat to life safety.

(c) If a person upon whom a notice of violation has been served under the provisions of this section or if a person aggrieved by any such notice of violation requests a hearing before the Fire Safety Code Board of Appeal and Review within thirty (30) days of the service of notice of violation, the Board shall set a time and place for the hearing, and shall give the person requesting that hearing notice as outlined in § 23-28.3-5 of this title. After the hearing, the Board may make findings of fact and shall sustain, modify, or withdraw the notice of violation. If the Board sustains or modifies the notice, that decision shall be deemed a compliance order and shall be served upon the person responsible in any manner provided for the service of the notice in this section.

(d) The compliance order shall state a time within which the violation shall be remedied, and the original time specified in the notice of violation shall be extended to the time set in the order.

(e) Whenever a compliance order has become effective, whether automatically where no hearing has been requested, or upon decision following a hearing, the fire marshal may institute injunction proceedings in the district court of the state for enforcement of the compliance order and for appropriate temporary relief, and in that proceeding the correctness of a compliance order shall be presumed and the person attacking the order shall bear the burden of proving error in the compliance order. The remedy provided for in this section shall be cumulative and not exclusive and shall be in addition to remedies relating to the removal or abatement of nuisances or any other remedies provided by law. The district court shall have full equity power to hear and address these matters.

(f) Any party aggrieved by a final judgment of the district court may, within thirty (30) days from the date of entry of such judgment, petition the supreme court for a writ of certiorari to review any questions of law. The petition shall set forth the errors claimed. Upon the filing of the petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari.

History of Section.
(P.L. 2003, ch. 106, § 5; P.L. 2003, ch. 107, § 5; P.L. 2004, ch. 220, § 3; P.L. 2004, ch. 225, § 3; P.L. 2005, ch. 151, § 4; P.L. 2005, ch. 155, § 4; P.L. 2012, ch. 415, § 21.)



Chapter 23-28.2-21 - National Fire Code.

§ 23-28.2-21 National Fire Code.  Except wherever herein specifically defined or covered in this code, the provisions of the N.F.P.A. Standards included in the National Fire Code, 2003 edition, shall be used by the authority having jurisdiction as the accepted standard with regard to fire safety regarding any unforeseen condition.

History of Section.
(P.L. 1976, ch. 271, § 1D; P.L. 1991, ch. 67, § 1; P.L. 2003, ch. 106, § 4; P.L. 2003, ch. 107, § 4.)



Chapter 23-28.2-22 - Fire education and training unit.

§ 23-28.2-22 Fire education and training unit.  (a) There shall be a fire education and training unit within the division of fire safety headed by a director of fire training. The director of fire training shall be appointed by the fire marshal from a list of names submitted by the fire education and training coordinating board based on recommendations of a screening committee of that board. Other staff and resources, such as part time instructors, shall be requested consistent with the state budget process.

(b) This unit shall be responsible for implementing fire education and training programs developed by the fire education and training coordinating board.

History of Section.
(P.L. 1985, ch. 457, § 1.)



Chapter 23-28.2-23 - Fire education and training coordinating board.

§ 23-28.2-23 Fire education and training coordinating board.  (a) There is hereby created within the division of fire safety a fire education and training coordinating board comprised of thirteen (13) members appointed by the governor with the advice and consent of the senate. In making said appointments, the governor shall give due consideration to including in the board's membership representatives of the following groups:

(1) Chiefs of fire departments with predominately fully paid personnel, defined as departments in which the vast majority of members are full-time, salaried personnel.

(2) Chiefs of fire departments with part paid/combination personnel, defined as departments in which members consist of both full-time salaried personnel and a large percentage of volunteer or call personnel.

(3) Chiefs of fire departments with predominately volunteer personnel, defined as departments in which the vast majority of members respond voluntarily and receive little or no compensation.

(4) Rhode Island firefighters' instructor's association.

(5) Rhode Island department of environmental management.

(6) Rhode Island fire safety association.

(7) Rhode Island state firefighter's league.

(8) Rhode Island association of firefighters.

(9) Regional firefighters leagues.

(b) The state fire marshal and the chief of training and education shall serve as ex-officio members.

(c) Members of the board as of March 29, 2006 shall continue to serve for the balance of their current terms. Thereafter, members shall be appointed to three (3) year terms. No person shall serve more than two (2) consecutive terms, except that service on the board for a term of less than two (2) years resulting from an initial appointment or an appointment for the remainder of an unexpired term shall not constitute a full term.

(d) Members shall hold office until a successor is appointed, and no member shall serve beyond the time he or she ceases to hold office or employment by reason of which he or she was eligible for appointment.

(e) All gubernatorial appointments made after March 29, 2006 shall be subject to the advice and consent of the senate. No person shall be eligible for appointment to the board after March 29, 2006 unless he or she is a resident of this state.

(f) Members shall serve without compensation, but shall receive travel expenses in the same amount per mile approved for state employees.

(g) The board shall meet at the call of the chairperson or upon written petition of a majority of the members, but not less than six (6) times per year.

(h) Staff support to the board will be provided by the state fire marshal.

(i) The board shall:

(1) Establish bylaws to govern operational procedures not addressed by legislation.

(2) Elect a chairperson and vice-chairperson of the board in accordance with bylaws to be established by the board.

(3) Develop and offer training programs for fire fighters and fire officers based on applicable NFPA standards used to produce training and education courses.

(4) Develop and offer state certification programs for instructors based on NFPA standards.

(5) Monitor and evaluate all programs to determine their effectiveness.

(6) Establish a fee structure in an amount necessary to cover costs of implementing the programs.

(7) Within ninety (90) days after the end of each fiscal year, approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearing held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the council; a summary of any training courses held pursuant to the provisions of this section; a briefing on anticipated activities in the upcoming fiscal year and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(8) Conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board, and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the commission's rules and regulations. The state fire marshal shall, within ninety (90) days of March 29, 2006, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

(j) In an effort to prevent potential conflicts of interest, any fire education and training coordinating board member shall not simultaneously serve as a paid instructor and/or administrator within the fire education and training unit.

(k) A quorum for conducting all business before the board, shall be at least seven (7) members.

(l) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1985, ch. 457, § 1; P.L. 1994, ch. 113, § 1; P.L. 1995, ch. 370, art. 40, § 75; P.L. 2001, ch. 180, § 54; P.L. 2006, ch. 14, § 3; P.L. 2006, ch. 16, § 3; P.L. 2008, ch. 100, art. 9, § 5; P.L. 2012, ch. 415, § 21.)



Chapter 23-28.2-24 - Burn injury reporting law.

§ 23-28.2-24 Burn injury reporting law.  (a) Every case of a burn injury or wound, where the victim sustained second or third degree burns to five percent (5%) or more of the body and/or any burns to the upper-respiratory tract or laryngeal edema due to the inhalation of super-heated air, and every case of a burn injury or wound which is likely to or may result in death, shall be reported at once to the office of the state fire marshal. The state fire marshal shall accept the report and notify the proper investigatory agency. A written report shall also be provided to the office of the state fire marshal within ten (10) days after a request from that office. The report shall be made by (1) the physician attending or treating the case; or (2) the manager, superintendent or other person in charge, whenever the case is treated in a hospital, sanitarium, institution, or other medical facility.

(b) Whoever violates any provision of this section shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

History of Section.
(P.L. 1990, ch. 137, § 1.)



Chapter 23-28.2-26 - Plan review fees.

§ 23-28.2-26 Plan review fees.  (a) Every request for plan review, by the state fire marshal's office, under the provisions of the Fire Safety Code shall be accompanied by the fee prescribed in this section. Plan review fees shall be as follows:

NEW BUILDING, ADDITIONS, ALTERATION, STRUCTURES, ETC. General permit fees based on cost of construction

$500 or less $25.00

Over $500 but not over $1,000 $35.00

Over $1,000 but not over $2,000 $45.00

Over $2,000 but not over $500,000 $45.00+

(plus $6.00 per $1,000 or fraction thereof over $2,000)

Over $500,000 $3,033.00+

(plus $4.00 per $1,000 or fraction thereof over $500,000)

(b) All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 1993, ch. 138, art. 48, § 1; P.L. 1995, ch. 370, art 40, § 75.)



Chapter 23-28.2-27 - Inspection fees.

§ 23-28.2-27 Inspection fees.  (a) The state fire marshal's office shall assess an inspection fee of one-hundred dollars ($100.00) per inspection for any inspection performed by that office pursuant to chapter 28.1 of Title 23, or any other provisions of the state fire code, including any rule or regulation promulgated by either the fire safety code board of appeal and review or the state fire marshal. The inspection fee shall be assessed for each required inspection. Initial inspections and any required subsequent re-inspection shall constitute separate visits for which separate inspection fees will be payable.

(b) In the case of an inspection involving residential use, the fee shall be paid by the property owner.

(c) In the case of any inspection involving any assembly, industrial, mercantile, business educational, health care, ambulatory health care, day care or municipal government use, the fee shall be paid by one of the following parties:

(1) The occupant/tenant of the property if the occupant/tenant holds any license issued by the State of Rhode Island that requires fire code compliance; or

(2) The lessee of the property if the lessee is the sole tenant; or

(3) If neither (1) nor (2) apply, the owner of the property will be responsible for payment of the inspection fee.

(d) The fee shall be waived for a specific inspection in the event that no violation of any provision of the state fire code including any rule or regulation is found.

(e) No inspection fee shall be assessed against any municipality or municipal agency or the State of Rhode Island, or any department, board, or commission thereof. No inspection fee shall be assessed for any inspection conducted for the purpose of updating the compliance status of a building in preparation for a hearing before the fire safety code board of appeal and review or before any court.

(f) All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 2007, ch. 73, art. 33, § 1.)



Chapter 23-28.2-28 - Rhode Island state firefighter's league grant account.

§ 23-28.2-28 Rhode Island state firefighter's league grant account.  (a) There is hereby created within the department of public safety a restricted receipt account to be known as the Rhode Island state firefighter's league grant account. Donations received from the Rhode Island state firefighter's league shall be deposited into this account, and shall be used solely to fund education and training programs for firefighters in the state.

(b) All amounts deposited in the Rhode Island state firefighter's league grant account shall be exempt from the indirect cost recovery provisions of § 35-4-27.

History of Section.
(P.L. 2010, ch. 23, art. 8, § 4.)



Chapter 23-28.2-29 - Fire academy training fees restricted receipt account.

§ 23-28.2-29 Fire academy training fees restricted receipt account.  There is hereby created with the department of public safety a restricted receipt account to be known as the fire academy training fees account. All receipts collected pursuant to § 23-28.2-23 shall be deposited in this account and shall be used to fund costs associated with the fire training academy. All amounts deposited into the fire academy training restricted receipt account shall be exempt from the indirect cost recovery provisions of § 35-4-27.

History of Section.
(P.L. 2010, ch. 23, art. 8, § 9.)






Chapter 23-28.3 - Fire Safety Code Board of Appeal and Review

Chapter 23-28.3-1 - Definitions.

§ 23-28.3-1 Definitions.  When used in this chapter:

(1) "Amendment" means any modification or change in the code that shall be formulated, adopted, and issued by the board;

(2) "Blanket variance" means generalized relief from any provision of the fire safety code, including, but not limited to, time deadlines, when, in the opinion of the fire safety code board, these provisions have been rendered obsolete and/or impose an unanticipated, unreasonable hardship upon the general public, and the board finds that the decision to grant a blanket variance will not conflict with the general objectives of the code. All blanket variances shall only be effective until the next code adoption process by the board;

(3) "Board" means the fire safety code board created by this chapter;

(4) "Building" includes new and existing buildings and facilities, except private dwellings occupied by one, two (2), or three (3) families, in the various cities and towns in this state;

(5) "Code" means the minimum standard body of rules for fire safety known as the Fire Safety Code, chapters 28.1  28.39 of this title, or the rehabilitation building and fire code for existing buildings and structures, chapter 29.1 of this title;

(6) "Variation or variance" means a special limited modification or change in the code, including, but not limited to, time deadlines, which is applicable only to a particular type of building, structure, facility, regulated process or hazardous activity upon the petition of the person owning the building, structure, or facility, or maintaining the regulated process or hazardous activity. All variances shall be, to the extent practicable, in keeping with recognized national standards.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1975, ch. 165, § 14; P.L. 2000, ch. 185, § 4; P.L. 2000, ch. 290, § 4; P.L. 2003, ch. 106, § 6; P.L. 2003, ch. 107, § 6; P.L. 2005, ch. 151, § 5; P.L. 2005, ch. 155, § 5; P.L. 2012, ch. 415, § 22.)



Chapter 23-28.3-2 - Fire safety code board of appeal and review  Composition  Appointment, terms, and removal of members.

§ 23-28.3-2 Fire safety code board of appeal and review  Composition  Appointment, terms, and removal of members.  (a) There is hereby created a fire safety code board of appeal and review, consisting of eleven (11) members who shall be appointed by the governor with the advice and consent of the senate. Of the members of the board of appeal and review, one shall be a representative of the permanent fire chief, one shall be a representative of the building inspectors, one shall represent industry, one shall represent labor, one shall be a licensed architect, one shall be a licensed professional engineer, one shall be a representative of the fire protection industry, one shall be a representative of the volunteer fire chiefs, and three (3) shall be representatives of the public; provided, however, that one shall be an officer, partner, or proprietor of a Rhode Island company that is a small business as defined by the United States Small Business Administration. The governor shall designate one member of the board to be chairperson for a two (2) year term. The members of the board shall be chosen and shall hold office for six (6) years, and until their respective successors are appointed and qualified. In the month of February in each year, the governor shall appoint successors to the members of the board whose terms shall expire in that year, to hold office until the first day of March in the sixth year after their appointments, and until their respective successors are appointed and qualified. Any vacancy which may occur in the board shall be filled by appointment for the remainder of the unexpired term in the same manner as the original appointment. The members of the board at their first annual meeting shall elect such other officers as they may deem necessary. A member of the board may be removed by the governor only for cause and after filing of charges, notification thereof to the member, a hearing thereon before the state personnel appeal board, and the filing of findings by the board.

(b) The actions on appeals shall be determined by a majority vote by members present with at least five (5) members in accord on any decision.

(c) The chairperson of the board may appoint such subordinates and clerical and other assistants as may be necessary for the proper performance of its duties, within the limit of available appropriations therefor, all of which appointments shall be in the unclassified service; provided, however, that the chairperson of the board, subject to the provisions of chapter 4 of title 36, shall be the appointing authority for the executive director, who shall be in the classified service.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-4; P.L. 1975, ch. 165, § 16; P.L. 1977, ch. 109, § 1; P.L. 1980, ch. 363, § 1; P.L. 2008, ch. 215, § 1; P.L. 2008, ch. 322, § 1.)



Chapter 23-28.3-3 - Rules and regulations.

§ 23-28.3-3 Rules and regulations.  (a) The state fire safety code board has the power to promulgate, amend, and repeal rules and regulations to safeguard life and property from the hazards of fire and explosives consistent with the provisions of the Fire Safety Code, chapters 28.1 through 28.39 of this title, and consistent with the rehabilitation building and fire code for existing buildings and structures, chapter 29.1 of this title. The regulations, amendments, or repeals shall be in accordance with standard safe practice as embodied in widely recognized standards of good practice for fire prevention and fire protection. The rules and regulations promulgated by the board, which are known as the state Fire Safety Code, are in effect in all the cities, towns, counties, and political subdivisions in the state. Whenever the provisions of any other statute or local regulation are more stringent or impose higher standards than the state fire safety code, that statute or local regulations will govern, unless it is not consistent with the state code or contrary to recognized standards or good engineering practices. The board determines the relative priority of the regulations.

(b) All rules and regulations adopted by the state fire safety code board shall be adopted in accordance with the Administrative Procedures Act (R.I.G.L. 42-35-1 et seq.).

(c) For the purpose of any public hearing under this chapter, the state fire safety code board has the power to summon witnesses and administer oaths for the purpose of giving testimony.

(d) The board shall provide for reasonable interpretation of the provisions of this code, and rule on appeals from decisions of the fire marshal.

History of Section.
(P.L. 1975, ch. 165, § 17; P.L. 2000, ch. 185, § 4; P.L. 2000, ch. 290, § 4; P.L. 2003, ch. 106, § 6; P.L. 2003, ch. 107, § 6.)



Chapter 23-28.3-3.1 - Rules and regulations, rehabilitation of existing buildings and structures.

§ 23-28.3-3.1 Rules and regulations, rehabilitation of existing buildings and structures.  The state fire safety code board has the power to adopt, promulgate, amend, and repeal the fire safety code elements of the rehabilitation building and fire code for existing buildings and structures, which shall be administered as a sub-code of the fire safety code. Any existing building or structure, subject to the provisions of the rehabilitation building and fire code for existing buildings and structures, shall also comply with the existing occupancy provisions of the Rhode Island Fire Safety Code addressing the current or proposed occupancy.

History of Section.
(P.L. 2000, ch. 185, § 5; P.L. 2000, ch. 290, § 5; P.L. 2003, ch. 106, § 6; P.L. 2003, ch. 107, § 6.)



Chapter 23-28.3-4 - Compensation of board members.

§ 23-28.3-4 Compensation of board members.  (a) The members of the board shall not be compensated for their service on the board, but shall be reimbursed for their reasonable expenses.

(b) In no event shall the fire safety code board expend more than fifty-seven thousand five hundred dollars ($57,500) for expenses of board members.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1973, ch. 176, § 3; G.L. 1956, § 23-28.3-5; P.L. 1975, ch. 165, § 18; P.L. 1976, ch. 271, § 1E; P.L. 1978, ch. 343, § 1; P.L. 1979, ch. 386, § 1; P.L. 2005, ch. 117, art. 21, § 22.)



Chapter 23-28.3-5 - Assistance to building owners  Petition for variations.

§ 23-28.3-5 Assistance to building owners  Petition for variations.  (a) Any building owner, and/or the operator of any regulated process or hazardous activity, may consult with the authority having jurisdiction for advice and assistance in complying with the provisions of the fire safety code adopted pursuant to chapters 28.1  28.39 and chapter 29.1 of this title, or any amendments to those codes or any codes adopted under them. In case of practical difficulties, the authority having jurisdiction shall refer all requests for variations from particular provisions of the fire safety code adopted pursuant to chapters 28.1  28.39 of this title or any code adopted under them to the fire safety code board. All requests for variations from the particular provisions of the fire safety code adopted pursuant to chapter 29.1 of this title shall be referred to the joint committee pursuant to the provisions of § 23-29.1-4. The petitioner shall set forth in his or her petition to the board the grounds or reasons for requesting the variations.

(b) The board shall fix a day for hearing on the petition and shall give reasonable notice of the hearing to the petitioner and the property owners within two hundred feet (200') of the petitioner's building or structure when, in the board's discretion, it may have an adverse effect on neighboring properties. A properly indexed record of all variations made shall be kept in the office of the state fire marshal and shall be open to public inspection. Any building owner may file a petition for a variance to the board by registered mail, and a hearing date shall be set by the board within thirty (30) days of filing a completed application including a filing fee, established in accordance with the following fee schedule:

(1) Petitions related to existing covered occupancies, not involving construction, alteration, and/or renovation . . . $100 filing fee.

(2) Petitions related to construction, alteration, renovation, and/or conversion or other buildings and structures:

(i) not more than 8,000 square feet . . . $100 filing fee

(ii) more than 8,000 square feet but not more than 25,000 square feet . . . $300 filing fee

(iii) more than 25,000 square feet but not more than 50,000 square feet . . . $500 filing fee

(iv) more than 50,000 square feet . . . $1,000 filing fee

(3) Petitions related to maintenance or use of buildings or materials and any petition not otherwise provided for above . . . $100 filing fee.

(4) The term "square feet", as used in this chapter, is the total floor space and/or storage capacity of the subject building or structure, as determined and certified by the state fire marshal or his or her designee, subject to review by the board. The board chairperson may delegate a subcommittee of the board to conduct a hearing and take testimony from the petitioner. The subcommittee shall make recommendations to the board as to their findings, and a decision shall be rendered within ten (10) days of the subcommittee's report. If the petitioner is aggrieved by the subcommittee's recommendations, the petitioner has the right of hearing before the entire board within thirty (30) days of the rendered decision.

(c) The application filing fee income shall be deposited as general revenue.

(d) The fire safety code board may grant a blanket variance when, in the opinion of the fire safety code board, any specific provision of the fire safety code has been rendered obsolete and/or imposes an unanticipated, unreasonable hardship upon the general public, and the board finds that the decision to grant a blanket variance will not conflict with the general objectives of the code. All blanket variances shall only be effective until the next code adoption process by the board.

(2) In order to provide for the reasonable and orderly implementation of the fire safety code effective on January 1, 2004, the fire safety code board of appeal and review may, by variance and/or blanket variance, affirm and reestablish any variances, blanket variances, and timetables for compliance as were in effect on December 31, 2003.

(e) Any person who violates a final order of the Board, upon proper written notification, is deemed guilty of a misdemeanor, and, upon conviction, is imprisoned for a term not exceeding one year, or fined not more than one thousand dollars ($1000) for each offense. The district court shall have full equity power to hear and address these matters.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-6; P.L. 1975, ch. 165, § 19; P.L. 1978, ch. 47, § 1; P.L. 1992, ch. 133, art. 38, § 1; P.L. 1993, ch. 138, art. 51, § 1; P.L. 1995, ch. 370, art. 40, § 79; P.L. 2000, ch. 185, § 4; P.L. 2000, ch. 290, § 4; P.L. 2003, ch. 106, § 6; P.L. 2003, ch. 107, § 6; P.L. 2004, ch. 220, § 4; P.L. 2004, ch. 225, § 4; P.L. 2005, ch. 151, § 5; P.L. 2005, ch. 155, § 5.)



Chapter 23-28.3-6 - Review of refusal of variation  Review of final order.

§ 23-28.3-6 Review of refusal of variation  Review of final order.  Any building owner aggrieved by any decision of the board refusing to grant a variation pursuant to the provisions of § 23-28.3-5 may, within thirty (30) days after the decision, commence an action in the sixth division of the district court against the state fire marshal for a review of the decision. The findings of the board shall be conclusive unless clearly erroneous. A party aggrieved by a final order of the court may seek review thereof in the supreme court by petition for writ of certiorari in accordance with the procedures contained in § 42-35-16.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-7; P.L. 1975, ch. 165, § 20; P.L. 1978, ch. 315, § 1.)



Chapter 23-28.3-7 - Judicial review of code provisions.

§ 23-28.3-7 Judicial review of code provisions.  Any person aggrieved by the enforcement against him or her of the Fire Safety Code, chapters 28.1  28.39 of this title, any safety code adopted under this chapter, or any amendments thereof may, after its effective date, commence an action in the district court for the county in which the building involved is located against the state fire marshal to set aside the code or codes or portion or portions thereof on the ground that it is unlawful or unreasonable. The court may set aside the code or codes or portion or portions thereof if, upon all the evidence, it appears to the court that the code or codes or portion thereof is unlawful or unreasonable.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-8; P.L. 1975, ch. 165, § 20; P.L. 2004, ch. 220, § 4; P.L. 2004, ch. 225, § 4.)



Chapter 23-28.3-8 - Notice of judicial review  Civil rules applicable.

§ 23-28.3-8 Notice of judicial review  Civil rules applicable.  In any proceedings under §§ 23-28.3-6 and 23-28.3-7, the court shall order notice to be given to the board and to the state fire marshal in such manner as it shall determine. The proceeding and the pleadings therein shall be governed by the laws and rules of practice applicable to other civil actions in the court.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-9; P.L. 1975, ch. 165, § 20.)



Chapter 23-28.3-9 - Violations of chapter or codes.

§ 23-28.3-9 Violations of chapter or codes.  Unless otherwise specifically specified in this code, any building owner or lessee who violates or fails or refuses to comply with the provisions of this chapter, the Fire Safety Code, chapters 28.1  28.39 of this title, or any code adopted by the board, or any lawful order of the authority having jurisdiction shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars ($500) or shall be imprisoned for not exceeding six (6) months, or both so fined and imprisoned for each offense; and each day the violation, omission, failure, or refusal continues shall be deemed a separate offense; provided, that any person who shall knowingly make, give, or produce any false statements or false evidence, under oath, to the authority having jurisdiction or to the fire safety board, shall be guilty of perjury. It shall be the duty of the authority having jurisdiction to enforce the provisions of this chapter.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.3-10; P.L. 1975, ch. 165, § 20; P.L. 1978, ch. 47, § 1; P.L. 2004, ch. 220, § 4; P.L. 2004, ch. 225, § 4.)



Chapter 23-28.3-10 - Other fire safety laws unimpaired.

§ 23-28.3-10 Other fire safety laws unimpaired.  Nothing in this chapter shall be construed to repeal or limit or restrict in any way any present state law, statute, regulation, or order governing the reasonable minimum requirements for fire safety in new and existing buildings and facilities, except where the state law, statute, regulation, or order is inconsistent with the provisions of this chapter.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1968, ch. 2, § 3; G.L. 1956, § 23-28.3-11; P.L. 1975, ch. 165, § 20.)



Chapter 23-28.3-11 - Relief from responsibility.

§ 23-28.3-11 Relief from responsibility.  The commissioners and employees of the Fire Safety Code board of appeal and review shall not render themselves liable personally, and they are hereby relieved from all personal liability for any damage that may accrue to persons or property as a result of any act required or permitted in the discharge of their official duties. Any suit instituted against any commissioner or employee of the Fire Safety Code board of appeal and review because of an act performed by him or her in the lawful discharge of his or her duties, and under the provisions of the Fire Safety Code, shall be defended by the legal representative of the state until the final termination of the proceedings. In no case shall the commissioners or employees be liable for costs in any action, suit, or proceedings that may be instituted in pursuance of the provisions of the Fire Safety Code, and any commissioner or employee, acting in good faith and without malice, shall be free from liability for acts performed under any of its provisions or by reason of any act or omission in the performance of his or her official duties in connection therewith.

History of Section.
(P.L. 1993, ch. 290, § 1.)






Chapter 23-28.4 - Safety and Health Programs for Fire Departments

Chapter 23-28.4-1 - Definitions.

§ 23-28.4-1 Definitions.  The following terms when used in this chapter shall have the meanings herein ascribed:

(1) Employee means a person involved in performing the duties and responsibilities of a fire department, under the auspices of the organization. A fire department employee may be a full-time, or part-time, or volunteer employee, may occupy any position or rank within the fire department, and may or may not engage in emergency operations.

(2) Employer means any person who has one or more employees, but does not include the United States. A fire district shall be considered an employer.

(3) Fire department means an organization providing rescue, fire suppression, and related activities.

(4) NFPA means national fire protection association.

(5) Provide means to furnish, supply, or to make arrangements for full monetary reimbursement.

History of Section.
(P.L. 1988, ch. 542, § 2; P.L. 1989, ch. 172, § 1.)



Chapter 23-28.4-2 - Scope and purpose.

§ 23-28.4-2 Scope and purpose.  This chapter establishes minimum requirements for a safety and health program for a fire department or any type of organization providing similar services. This chapter is not intended to supersede any more stringent requirements in effect at any fire department in the state. Fire departments are encouraged to provide protection that exceed the minimum requirements specified in this chapter.

History of Section.
(P.L. 1988, ch. 542, § 2.)



Chapter 23-28.4-3 - Applicability.

§ 23-28.4-3 Applicability.  The requirements of this chapter apply to public fire departments, private, or contractual type fire departments primarily performing duties normally performed by public fire departments.

History of Section.
(P.L. 1988, ch. 542, § 2.)



Chapter 23-28.4-4 - General requirements.

§ 23-28.4-4 General requirements.  It is the intent of this chapter to ensure that NFPA 1500: Standard on Fire Department Occupational Safety and Health Program is adopted and adhered to by all applicable fire departments in the state.

History of Section.
(P.L. 1988, ch. 542, § 2.)



Chapter 23-28.4-5 - Implementation plan.

§ 23-28.4-5 Implementation plan.  Each applicable fire department in the state shall formulate a written plan to implement the requirements of NFPA 1500 not more than one hundred twenty days (120) after July 10, 1990 which shall be updated annually and a copy shall be given to the director of labor and training to be kept on file, and a copy shall be given to the bargaining agent representing employees within the fire department. A copy of each applicable fire department's NFPA 1500 implementation plan shall be forwarded by the department of labor and training to the NFPA 1500 Implementation Plan Review Committee, as established pursuant to § 23-28.4-5.1, within thirty (30) days after its receipt by the department of labor and training. The plan shall identify each specific requirement of NFPA 1500 for which the fire department currently complies and each specific requirement for which corrective action must be initiated for compliance. The plan shall include a timetable for corrective action. The written plan shall be made available for review by any fire department employee and/or employee representative. Compliance for each specific requirement of NFPA 1500 shall be accomplished not later than three (3) years after June 9, 1988.

History of Section.
(P.L. 1988, ch. 542, § 2; P.L. 1990, ch. 388, § 1; P.L. 1991, ch. 115, § 1; P.L. 2006, ch. 574, § 1.)



Chapter 23-28.4-5.1 - NFPA 1500 Implementation Plan Review Committee  Creation and membership.

§ 23-28.4-5.1 NFPA 1500 Implementation Plan Review Committee  Creation and membership.  (a) There is hereby created a NFPA 1500 Implementation Plan Review Committee consisting of three (3) members: one of whom shall be appointed by the Rhode Island League of Cities and Towns, one of whom shall be appointed by the Rhode Island State Association of Fire Fighters, and one of whom shall be appointed by the Rhode Island Fire Chiefs' Association. The terms of all members shall be for four (4) years.

(b) The NFPA Implementation Plan Review Committee shall meet at the call of the chairperson, but not less than bi-monthly to review the implementation plans as submitted by the applicable fire departments pursuant to § 23-28.4-5. The Implementation Plan Review Committee, after reviewing each fire department's implementation plan, shall make a report available as to the progress of each applicable department's compliance or noncompliance with NFPA 1500 by January 1, 2007.

History of Section.
(P.L. 2006, ch. 574, § 2; P.L. 2012, ch. 415, § 23.)



Chapter 23-28.4-6 - Exemptions.

§ 23-28.4-6 Exemptions.  (a) This chapter shall not apply to volunteer fire departments.

(b) The following NFPA 1500 chapters and sections shall not apply to this chapter:

(1) Chapter 3, training and educational standards;

(2) Chapter 8-4, fire department physicians;

(3) Chapter 8-5, physical fitness programs.

History of Section.
(P.L. 1988, ch. 542. § 2.)



Chapter 23-28.4-6.1 - Notice of pesticide and asbestos operations.

§ 23-28.4-6.1 Notice of pesticide and asbestos operations.  (a) Every state or local municipal agency and every licensed asbestos contractor under chapter 24.5 of this title, and certified commercial applicator or licensed commercial applicator under chapter 25 of this title, shall notify the local fire fighting authorities of any asbestos abatement activity or pesticide fumigation. This notice shall be in writing and shall include the address where the activity is to take place, the date and time the activity is to be conducted and the materials to be used. Further, any pesticide fumigation involving any building structure which uses any type of gas including, but not limited to, methyl bromide, phosphine, or sulfuryl fluoride shall clearly display either a sign with the word "danger" or a sign with the symbol of a skull and crossbone.

(b) Any violation of asbestos abatement activity under the provisions of this section shall be administered by the director of the department of health in accordance with the provisions provided in chapter 24.5 of this title. Any violation of pesticide fumigation under the provisions of this section shall be administered by the director of the department of environmental management in accordance with the provisions provided in chapter 25 of this title.

History of Section.
(P.L. 1989, ch. 271, § 1.)



Chapter 23-28.4-7 - Responsibility for enforcement.

§ 23-28.4-7 Responsibility for enforcement.  The provisions of this chapter shall be enforced by the director of labor and training.

History of Section.
(P.L. 1988, ch. 542, § 2; P.L. 1989, ch. 172, § 1; P.L. 1989, ch. 288, § 1; P.L. 1991, ch. 116, § 1.)






Chapter 23-28.5 - Inspection of Buildings

Chapter 23-28.5-1 - Inspection of places where combustible materials accumulate.

§ 23-28.5-1 Inspection of places where combustible materials accumulate.  The authority having jurisdiction is hereby authorized and empowered to inspect at any reasonable hour all buildings, structures, or other places, except buildings used wholly as dwelling houses, where any combustible material, that is or may become dangerous as a fire menace to the buildings, structures, or other places, has been allowed to accumulate, or where the authority having jurisdiction has reason to believe that the material of a combustible nature has accumulated, or is liable to accumulate, provided, that any building constructed so as to be occupied as dwellings in more than one apartment, reached by common stairs, hallways, entries, or corridors, or shall be so constructed as to be occupied in part for a dwelling or dwellings, and in part for business purposes, the stairs, hallways, entries and corridors, basement, storage areas, boiler rooms, and laundry rooms thereof used in common, shall be subject to inspection in the daytime as is provided above, and the occupant or occupants thereof shall be subject to the same duties and liabilities as are provided in the Fire Safety Code, and shall likewise be subject to the provisions of § 23-28.5-3.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1975, ch. 165, § 22; P.L. 1978, ch. 48, § 1; P.L. 1997, ch. 326, § 66.)



Chapter 23-28.5-2 - Notice to remove combustible materials.

§ 23-28.5-2 Notice to remove combustible materials.  If the authority having jurisdiction, after any inspection made under the authority of § 23-28.5-1, shall in its discretion deem that the accumulation of a combustible nature increases the danger of fire to the premises where the accumulation has been permitted, or to the property adjacent thereto, the authority having jurisdiction shall give notice in writing to the occupant or occupants or one of them, of the premises where the accumulation has been permitted, to remove or cause to be removed, from the premises the material of a combustible nature, within forty-eight (48) hours after receipt by the occupant or occupants of the notice. In case the material of a combustible nature shall not be removed within forty-eight (48) hours as aforesaid, the authority having jurisdiction may cause the material to be removed from the premises, and thereupon shall cause notice in writing of the cost and expense of the removal to be given to the occupant or occupants, or one of them, and also certify the amount thereof to the city or town clerk of the city or town, and in case the cost and expense shall not be paid to the city or town treasurer within thirty (30) days after the notice, the city or town may recover the cost and expense in a civil action against the occupant or occupants.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1975, ch. 165, § 22; P.L. 1978, ch. 48, § 1.)



Chapter 23-28.5-3 - Penalties for violations.

§ 23-28.5-3 Penalties for violations.  Any person refusing to allow inspections or hindering or obstructing the authority having jurisdiction to make an inspection, shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), or imprisoned for not more than thirty (30) days for each offense. Any persons who shall refuse or neglect to remove the material of a combustible nature at the expiration of the forty-eight (48) hours notice provided for in § 23-28.5-2, shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or imprisoned for not more than sixty (60) days for each offense.

History of Section.
(P.L. 1966, ch. 216, § 1; P.L. 1975, ch. 165, § 22; P.L. 1978, ch. 48, § 1.)



Chapter 23-28.5-4 - Inspection of places where dangerous substances are kept.

§ 23-28.5-4 Inspection of places where dangerous substances are kept.  The authority having jurisdiction is hereby authorized and empowered to inspect from time to time, at any reasonable hour, all places, except dwelling houses and the portion of any building as is occupied for dwelling purposes, where they have reason to believe that articles or substances are manufactured, stored, kept, sold, or used, which are dangerous, or under certain conditions might become dangerous, to the public safety by, through, or in case of combustion, fire, or explosion.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.5-5; P.L. 1975, ch. 165, § 24; P.L. 1978, ch. 48, § 1.)



Chapter 23-28.5-5 - Penalty for hindering inspection.

§ 23-28.5-5 Penalty for hindering inspection.  Any person refusing to allow inspections, or hindering or obstructing the authority having jurisdiction authorized to make an inspection, in the making of the same, shall be fined not less than two hundred fifty dollars ($250.00) nor more than one thousand dollars ($1,000) for the offense.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.5-6; P.L. 1975, ch. 165, § 24; P.L. 1978, ch. 48, § 1; P.L. 2004, ch. 220, § 5; P.L. 2004, ch. 225, § 5.)



Chapter 23-28.5-6 - Appeal to district court.

§ 23-28.5-6 Appeal to district court.  (a) Any person, firm, or corporation aggrieved by the decision or order of any fire official may appeal therefrom to the district court, by filing within thirty (30) days of the order or decision, a sworn petition in the court, which shall set forth the grounds upon which the appeal is taken. Notice of the appeal shall be served on the fire official who rendered the decision or order by a citation issued out of the court following the general course of civil proceedings.

(b) The petition shall be in order for assignment for hearing on the motion day which occurs next after fifteen (15) days from the filing of the petition.

(c) The district court shall proceed to hear de novo all questions of law and fact therein involved as may be presented by any party in interest, and determine the questions involved, and decide the merits of the controversy.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.5-7; P.L. 1975, ch. 165, § 24; P.L. 2004, ch. 220, § 5; P.L. 2004, ch. 225, § 5.)



Chapter 23-28.5-7 - Appeal to supreme court.

§ 23-28.5-7 Appeal to supreme court.  (a) Any person aggrieved by the final decree in the district court may appeal to the supreme court on any question of law or equity decided adversely to the appellant. The appeal shall follow the general procedure prescribed by the Workers' Compensation Act, chapters 29  37 of title 28.

(b) The claim of an appeal shall suspend the operation of any order or decree appealed from, but, in the case of default in taking the procedure required, the suspension shall cease, and the district court upon motion of any party shall proceed as if no claim of appeal has been made, unless it be made to appear to the district court that the default no longer exists.

History of Section.
(P.L. 1966, ch. 216, § 1; G.L. 1956, § 23-28.5-8; P.L. 1975, ch. 165, § 24; P.L. 2004, ch. 220, § 5; P.L. 2004, ch. 225, § 5.)






Chapter 23-28.6 - Places of Assembly

Chapter 23-28.6-5 - Admissions restricted and supervised.

§ 23-28.6-5 Admissions restricted and supervised.  (a) Admissions to all places of assembly shall be supervised by the responsible management or by the person or persons delegated with the responsibility by the management, and the responsible person shall not allow admissions in excess of the maximum occupancy as provided in § 23-28.6-3 [repealed], provided, subsections (c), (d), and (e) below do not apply to churches and places of worship, wherein patrons retain their outer clothing for immediate exit, and where they are confined for a period not exceeding two (2) hours duration. Only those portions of a building used exclusively for religious worship are included in this exception.

(b) The maximum occupancy of all areas shall be conspicuously posted by means of a sign furnished by the state fire marshal's office.

(c) All places of assembly with an occupancy load of greater than one thousand (1,000) people shall have one uniformed fire fighter, and any additional uniformed fire fighters on duty when deemed necessary by the chief of the local fire department or the designee of the state fire marshal in the local fire department except as provided under subsection (f) of this section.

(d) All places of assembly, with an occupancy load of greater than three hundred (300) up to one thousand (1,000) people, of less concentrated use shall have a uniformed fire fighter and any additional uniformed fire fighters on duty when deemed necessary by the chief of the local fire department or the designee of the state fire marshal in the local fire department.

(e) All places of assembly with occupancy loads of fifty (50) up to one thousand (1,000) people of concentrated use shall have one uniformed fire fighter on duty when deemed necessary by the chief of the local fire department or the designee of the state fire marshal in the local fire department.

(f) On an event-by-event basis, in the absence of an unusual hazard, the chief of the local fire department or the designee of the state fire marshal in the local fire department may waive, in writing, the fire fighter on duty requirement of subsections (c) and (e) when the actual occupancy of a building for a specific event is substantially lower than the calculated occupancy of the building.

(g) All places of assembly with occupancy loads of fifty (50) up to one thousand (1,000) people of concentrated or less concentrated use being utilized for activities of unusual hazard shall have one uniformed fire fighter on duty during such activity, and any additional uniformed fire fighters on duty when deemed necessary by the chief of the local fire department or the designee of the state fire marshal in the local fire department unless this requirement is specifically waived in writing for each such event.

(h) The cost of all fire fighters on duty under subsections (c) through (f) of this section shall be borne by the management of the facility.

(i) The above assigned fire fighter(s) shall be equipped with portable communication devices which shall be provided for by the local fire department to allow direct communication to the dispatcher of the local fire department.

(j) Any person violating the provisions of this section shall be fined not exceeding five thousand dollars ($5,000) for each offense.

(k) The provisions of § 23-28.2-17 shall apply to any fire fighter assigned to a place of assembly pursuant to this section.

History of Section.
(P.L. 1976, ch. 271, § 2; P.L. 1978, ch. 345, § 1; P.L. 1985, ch. 505, § 1; P.L. 1990, ch. 421, § 1; P.L. 2003, ch. 106, § 7; P.L. 2003, ch. 107, § 7; P.L. 2004, ch. 220, § 7; P.L. 2004, ch. 225, § 7.)



Chapter 23-28.6-20 - Concerts and musical entertainment  Reserved seating required.

§ 23-28.6-20 Concerts and musical entertainment  Reserved seating required.  Admissions to all indoor places of assembly seating over two thousand (2000) persons wherein musical concerts are to be performed shall be by reserved seating only. No proprietor of any place of assembly, and no managers or other person or persons in charge thereof shall sell or cause to be sold non-reserved seating for the performance. Any person violating the provisions of this section shall be fined not exceeding five thousand dollars ($5,000) for each offense.

History of Section.
(P.L. 1980, ch. 389, § 1.)



Chapter 23-28.6-21 - Sprinklers required.

§ 23-28.6-21 Sprinklers required.  (a) All new and existing places of assembly shall be completely protected by an approved system of automatic sprinklers installed and maintained in accordance with N.F.P.A. Standard 13, 2002 Edition and its related standards pursuant to the schedule outlined in subsection (d) of this section.

(b) The requirements of subsection (a) of this section shall not apply to:

(1) Any place of assembly with an occupancy load of fifty (50) to three hundred (300) people of less concentrated use, exclusively calculated at fifteen (15) square feet per person;

(2) Any place of assembly with an occupancy load of fifty (50) to three hundred (300) people of concentrated use not classified as a "nightclub";

(3) Any place of assembly with an occupancy load of fifty (50) to three hundred (300) people of concentrated use, classified as a "nightclub" with a posted maximum occupancy of less than one hundred fifty (150) people;

(4) Any existing building used primarily as a place of worship that is in compliance with the requirements for places of worship established pursuant to § 23-28.6-24;

(5) The open assembly areas in existing unheated buildings used on a seasonal basis provided the building is protected by a properly maintained total (complete) fire alarm system during all periods of occupancy; and

(6) Student occupied assembly areas, such as auditorium(s), library(s), cafeteria(s) and gymnasium(s), within any existing building, classified as either an educational occupancy, or an institution of higher education such as a community college, a college and/or university, that is protected by a properly maintained total (complete) fire alarm system. In the event the owner or management of such a building plans to use one or more of the above assembly areas, in a manner inconsistent with the traditional educational use, for example a community meeting, a dance or a play, the owner or responsible management must first consult with the state fire marshal's designee, in the local fire department, and develop a plan of action for such use. The proposed event shall only be conducted pursuant to the above plan of action. This exception shall not apply to any such existing higher education assembly area(s) used generally for commercial purposes such as an arena, restaurant, bar or lounge.

(c) Alternatively engineered sprinkler systems, approved by the Fire Safety Code Board of Appeal and Review, shall be allowed in the retrofitting of an existing place of assembly with sprinklers.

(d) All places of assembly with a maximum occupancy of more than three hundred (300) people shall be fully sprinkled in accordance with the above standards on or before July 1, 2005. All "nightclubs" with a posted maximum occupancy of one hundred fifty (150) or more people, and up to three hundred (300) people shall be fully sprinkled in accordance with the above standards on or before July 1, 2006. For good cause shown, the above deadlines may be extended by the Fire Safety Code Board of Appeal & Review.

(e) The occupancy of any place of assembly without a fire alarm system and/or sprinkler system after July 1, 2004, shall have its maximum occupancy adjusted by minus ten percent (10%) for the absence of a fire alarm system and minus twenty percent (20%) for the absence for the sprinklers, when fire alarm systems and/or sprinklers are required by law or regulation. Such downward adjustment in occupancy shall be cumulative and shall cease to apply when the premises are in compliance with requirements for fire alarms systems and sprinklers, and shall not affect any other requirements of the Fire Safety Code Board of Appeal and Review applicable to the premises. The ten percent (10%) and twenty percent (20%) reductions in maximum occupancy, herein set forth, may be waived, in writing, by the state fire marshal, assistant state fire marshal, deputy state fire marshals, the local fire chief of the jurisdiction in which the place of assembly is located, or an assistant deputy state fire marshal as designated by the local fire chief. Provided, however, that the owner or management responsible for the operation of the facility shall be required to operate said facility under an alternative plan of action for fire safety, which plan shall require the approval of the state fire marshal, the assistant state fire marshal, deputy state fire marshals, the local fire chief of the jurisdiction in which the place of assembly is located, or an assistant deputy state fire marshal as designated by the local fire chief, in order to qualify for the waiver provided for herein.

(f) A place of assembly with an occupancy of one hundred fifty (150) or greater and up to three hundred (300) may avoid the above occupancy adjustment by requiring a fire fighter to be on duty during all hours of occupancy. In no event shall the occupancy adjustment to the firefighter requirement alter the July 1, 2006 deadline for the installation of sprinklers.

(g) All places of assembly with an occupancy of less than one hundred fifty (150) shall use fire retardant paints or other coverings, to a standard acceptable to the Fire Safety Code Board of Appeal and Review, unless the building has sprinklers by July 1, 2006.

(h) The provisions of this section, in its entirety, shall not apply to places of worship except as may be required by the Fire Safety Code Board of Appeal and Review pursuant to § 23-28.6-24.

History of Section.
(P.L. 2003, ch. 106, § 8; P.L. 2003, ch. 107, § 8; P.L. 2004, ch. 220, § 7; P.L. 2004, ch. 225, § 7; P.L. 2005, ch. 151, § 6; P.L. 2005, ch. 155, § 6; P.L. 2006, ch. 311, § 2; P.L. 2006, ch. 506, § 2; P.L. 2008, ch. 142, § 1; P.L. 2008, ch. 180, § 1; P.L. 2012, ch. 415, § 24.)



Chapter 23-28.6-22 - Nightclubs.

§ 23-28.6-22 Nightclubs.  Every special amusement building concentrated occupancy place of assembly nightclub as defined in § 23-28.1-5 shall comply with the following requirements, consistent with requirements related thereto established by the Fire Safety Code Board of Appeal and Review and the state fire marshal. All such buildings shall:

(1) Have fire alarms that are municipally connected for occupancies of one hundred fifty (150) or greater and for all Class A and B places of assembly by July 1, 2004. These fire alarm systems shall be tested no less than quarterly.

(2) Have sprinklers in Class C places of assembly of one hundred fifty (150) or greater with an occupancy load of one hundred fifty (150) up to three hundred (300) people by July 1, 2006 and in Class A and B places of assembly with an occupancy load of greater than three hundred (300) people by July 1, 2005; provided, however, that this requirement shall not apply to fully alarmed buildings used exclusively as places of worship.

(3) Have alarm systems sound and upon the actuation of any smoke detector or fire alarm, have emergency lighting or other appropriate lighting activate, and require that any conflicting sounds or visuals cease, by February 20, 2004.

(4) Have two (2) fire extinguishers, which shall be at least twenty (20) pounds or such other size as may be established as appropriate by the Fire Safety Code Board of Appeal and Review, in each stage area, by February 20, 2004.

(5) Have floor proximity exit signs for all occupancies greater than one hundred fifty (150) by February 20, 2005.

(6) Provide an audible announcement of the location of emergency exits prior to each act or set.

(7) Have an emergency plan for the premises, approved by a fire marshal and consistent with rules established by the Fire Safety Code Board of Appeal a person on duty or a crowd manager on duty, who has been trained by the fire marshal with regard to the emergency plan and basic crowd management techniques by October 1, 2004. This requirement shall be in addition to the requirement for a detail fire fighter.

History of Section.
(P.L. 2003, ch. 106, § 8; P.L. 2003, ch. 107, § 8; P.L. 2004, ch. 220, § 7; P.L. 2004, ch. 225, § 7; P.L. 2012, ch. 415, § 24.)



Chapter 23-28.6-23 - Prohibited activities in places of assembly.

§ 23-28.6-23 Prohibited activities in places of assembly.  (a) Pyrotechnics. The storage, handling, use of display of pyrotechnics is prohibited in all places of assembly, except as may be authorized below. Pyrotechnics may be permitted only in places of assembly with an occupancy load of greater than one thousand (1000) people that are fully fire alarmed and sprinklered and in places of assembly with an occupancy load of three hundred (300) up to one thousand (1000) people that are theatres and are fully fire alarmed and sprinklered and have specific advanced approval from the fire marshal, or his designee, for the use of such pyrotechnics in accordance with requirements established by the Fire Safety Code Board of Appeal and Review.

(b) The use of decorative or acoustical materials that are not certified, consistent with NFPA requirements or such other requirements as may be established by the Fire Safety Code Board of Appeal and Review is prohibited. Any person or entity violating the provisions of this section shall be fined in an amount not exceeding five thousand dollars ($5,000) for each offense.

History of Section.
(P.L. 2003, ch. 106, § 8; P.L. 2003, ch. 107, § 8; P.L. 2004, ch. 220, § 7; P.L. 2004, ch. 225, § 7.)



Chapter 23-28.6-24 - Places of worship.

§ 23-28.6-24 Places of worship.  (a) The Fire Safety Code Board of Appeal and Review shall establish and maintain a subcategory of assembly occupancies for places of worship and shall, consistent with the provisions of this section, specify code requirements applicable to the subcategory. Every place of worship as defined in § 23-28.1-5 shall comply with the requirements for places of worship by the Fire Safety Code Board of Appeal and Review and administered by the state fire marshal. In establishing and maintaining this subcategory, the board shall give due consideration to the historic level of use as well as to occupant load and shall provide for separate calculation of occupant loads for sanctuaries and gathering halls and for distinct requirements for the different areas of the place of worship.

(b) Newly constructed places of worship shall comply with the applicable requirements for new occupancies.

(c) Existing places of worship shall comply with requirements established by the Fire Safety Code Board of Appeal and Review, pursuant to this subsection.

(1) The Fire Safety Code Board of Appeal and Review shall adopt reasonable requirements for fire safety in existing places of worship by July 1, 2007, which standards shall allow for the continued occupancy and use of the place of worship without undue hardship, with due consideration for the historic use and operation of the place of worship, unless such continued use and occupancy would constitute a serious threat to life. Such requirements shall provide that the place of worship shall have:

(i) Adequate egress, including exits, exit signs, and emergency lighting;

(ii) Adequate systems for discovery of fire and smoke and for altering occupants promptly and effectively; and

(iii) Adequate fire extinguishers.

(2) Existing places of worship shall not be subject to requirements for places of assembly to install sprinklers in the sanctuary or in other areas unless the state fire marshal, or official in the office of the state fire marshal designated by the state fire marshal in the capacity of the authority having jurisdiction, shall determine: (i) that in the absence of sprinklers, there would be a serious threat to life as a result of conditions specific to those areas in the place of worship; or (ii) that the kitchen of the place of worship is used for cooking food for more than two (2) hours per week as an annual average, in which case a requirement may be imposed for automatic fire suppression system in the kitchen. The code requirements applicable to the place of worship shall be deemed satisfactory purposes of the use of the place of worship or areas thereof by community members and groups and nonprofit organizations; provided, however, that the use of the place of worship or a portion thereof for an occupancy for a commercial purpose or for the regular conduct of an activity or function that requires licensure by the state may be subject to code requirements for that occupancy.

(d) The Fire Safety Code Board of Appeal and Review shall establish a timetable for existing places of worship to comply with the requirements adopted pursuant to subsection (c) of this section, which compliance timetable shall commence not sooner than January 1, 2008 and may extend beyond July 1, 2008.

(e) The Fire Safety Code Board of Appeal and Review and the state fire marshal shall in establishing, interpreting, administering and enforcing code requirements pertaining to this subcategory satisfy reasonable requirements for life safety in a manner that does not cause disproportionate effort or expense and that allows for continued occupancy as places of worship in buildings and structures where worship is a historic use, provided that any condition that represents a serious threat to life is mitigated by application of appropriate safeguards, and in so doing, shall give due consideration in applying the provisions of this paragraph to occupancies that normally are used by gatherings of less than fifty (50) persons.

History of Section.
(P.L. 2006, ch. 311, § 3; P.L. 2006, ch. 506, § 3; P.L. 2012, ch. 415, § 24.)






Chapter 23-28.7 - Hotels and Motels



Chapter 23-28.8 - Fire Escapes  Outside Stairways



Chapter 23-28.9 - Heating and Cooking Facilities



Chapter 23-28.10 - Health Care Facilities



Chapter 23-28.11 - Fireworks and Pyrotechnics

Chapter 23-28.11-3 - Permits for storage, handling, transportation and display of display fireworks, aerial consumer fireworks, and pyrotechnics.

§ 23-28.11-3 Permits for storage, handling, transportation and display of display fireworks, aerial consumer fireworks, and pyrotechnics.  (a) All storage, handling, transportation and display of fireworks shall be in accordance with the National Fire Protection Association (NFPA) Standard 1123 entitled "Code for Fireworks Display" 2006 Edition, and NFPA Standard 1124 entitled "Code for the Manufacture, Transportation, Storage, and Retail Sales of Fireworks and Pyrotechnic Articles" 2006 Edition, and the requirements of this chapter. For purposes of this chapter, §§ 28.11-3  28.11-10 of title 23 shall not apply to the storage, handling, transportation, use and (display) sale of ground-based hand-held devices (non-aerial consumer fireworks), novelties and other items exempted from the definition of display fireworks and aerial consumer fireworks in § 11-13-1 Rhode Island explosive and fireworks code chapter 13 of title 11.

(b) All storage, handling, transportation and display of pyrotechnics shall be in accordance with the National Fire Protection Association (NFPA) Standard 1126 entitled "Standard for the Use of Pyrotechnics before a Proximate Audience" 2006 Edition, and NFPA Standard 1124 entitled "Code for the Manufacture, Transportation, Storage, and Retail Sales of Fireworks and Pyrotechnic Articles" 2006 Edition, and the requirements of this chapter.

(c) Permits to possess and display display fireworks and aerial consumer fireworks or pyrotechnics shall be issued by the local fire authority on forms provided by the state fire marshal. No permit shall be issued until the applicant's certificate of competency and insurance coverage is verified as being current and the applicant has submitted a fifty dollar ($50.00) fee. Verification will be determined by the state fire marshal office.

(d) No permit to possess and display display fireworks and aerial consumer fireworks or pyrotechnics shall be issued by the local fire authority until the applicant has first obtained a valid certificate of competency from the state fire marshal. For the purposes of this chapter, "pyrotechnics" means a chemical mixture, including pyrotech-compositions, intended to produce a visible and/or audible effect by combustion, deflagration or detonation before a proximate audience closer than allowed for outdoor display fireworks and aerial consumer fireworks displays as permitted under this chapter. All pyrotechnics shall be in accordance with the requirements of the National Fire Protection Association Standard 1126, entitled "Use of Pyrotechnics Before A Proximate Audience", 2006 Edition, and the requirements of this chapter. For purposes of this chapter, "display" means to ignite, set-off or otherwise use.

(e) All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2; P.L. 2003, ch. 106, § 9; P.L. 2003, ch. 107, § 9; P.L. 2007, ch. 73, art. 33, § 2; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)



Chapter 23-28.11-4 - Certificate of competency.

§ 23-28.11-4 Certificate of competency.  (a) Every person desiring to obtain a certificate of competency to possess and display display fireworks and aerial consumer fireworks and/or pyrotechnics shall make application to the state fire marshal. A fee of ten dollars ($10.00) shall accompany each application and shall be for processing the application and for examination to be given within ninety (90) days of receipt of application to determine applicant's experience and ability to conduct display fireworks and aerial consumer fireworks and/or pyrotechnics demonstrations. Separate applications, examinations and certificates shall be issued by the state fire marshal for fireworks and pyrotechnics and shall be in such form as the state fire marshal may require. The examinations herein provided for shall require the applicant to demonstrate adequate understanding of applicable NFPA requirements.

(b) Each applicant found to be qualified by examination shall forthwith be issued a certificate of competency upon payment of fifty dollars ($50.00) and submission of certification indicating satisfactory completion of psychiatric examination administered by a qualified physician within the previous year. All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1979, ch. 128, § 1; P.L. 1993, ch. 138, art. 49, § 1; P.L. 1994, ch. 419, § 2; P.L. 1995, ch. 370, art. 40, § 76; P.L. 2003, ch. 106, § 9; P.L. 2003, ch. 107, § 9; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)



Chapter 23-28.11-5 - Duration  Expiration  Renewal  Duplication.

§ 23-28.11-5 Duration  Expiration  Renewal  Duplication.  Every certificate issued shall be valid for one year, and shall be renewable without examination, except as herein provided, on March first after the original date of issue upon payment of fifty dollars ($50.00). Any holder of a certificate whose certificate was lost, misplaced, or stolen may obtain a duplicate certificate from the state fire marshal upon payment of ten dollars ($10.00). No renewal shall be issued after July 1, 2003, unless the applicant for the renewal shall demonstrate adequate familiarity to the satisfaction of the Fire Marshal with applicable NFPA requirements, which demonstration may be made by passing an appropriate examination.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1979, ch. 128, § 1; P.L. 1993, ch. 138, art. 49, § 1; P.L. 1994, ch. 419, § 2; P.L. 2003, ch. 106, § 9; P.L. 2003, ch. 107, § 9.)



Chapter 23-28.11-6 - Right of denial  Suspension or revocation.

§ 23-28.11-6 Right of denial  Suspension or revocation.  The state fire marshal is empowered to deny an examination to any applicant who has been convicted of a common law crime, statutory burning, the violation of any explosive or fireworks or pyrotechnics law or rule or regulation, or who falsely completes an application. The fire marshal is further empowered to immediately suspend or revoke for a minimum period of one year the certificate of any holder found to be in violation of this law or a rule and regulation relating to fireworks, or pyrotechnics or convicted of a crime of common law, or statutory burning.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2.)



Chapter 23-28.11-7 - Financial responsibility.

§ 23-28.11-7 Financial responsibility.  No permit shall be issued to any applicant desiring to possess and display display fireworks and aerial consumer fireworks and/or pyrotechnics until the applicant furnishes to the local fire authority satisfactory proof of financial responsibility in an amount not less than one million dollars ($1,000,000) to satisfy claims for damage to property or persons resulting from the possession or use of display fireworks and aerial consumer fireworks and/or pyrotechnics. The local fire authority may require additional financial responsibility as he or she may deem necessary due to existing conditions.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2; P.L. 2003, ch. 106, § 9; P.L. 2003, ch. 107, § 9; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)



Chapter 23-28.11-8 - Nonresident.

§ 23-28.11-8 Nonresident.  No permit shall be issued under the provisions of this chapter to a nonresident person to conduct a display fireworks and aerial consumer fireworks and/or pyrotechnics display in this state, until that person shall have appointed in writing a member of the Rhode Island bar association to be his or her attorney upon whom all processes in any action or proceeding against the person may be served.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)



Chapter 23-28.11-9 - Violations.

§ 23-28.11-9 Violations.  (a) Any person found to be in violation of the provisions of this chapter relating to possession of display fireworks and aerial consumer fireworks or pyrotechnics shall be fined not less than one hundred ($100) nor more than five hundred dollars ($500) or imprisoned for not more than one year. Any person found to be in violation of the provisions of this chapter relating to use or display of display fireworks and aerial consumer fireworks or pyrotechnics shall be guilty of a felony, and shall be fined not less than one thousand dollars ($1,000), or imprisoned for not more than five (5) years, or both.

(b) The state fire marshal or the fire marshal's deputies or any officer qualified to serve criminal process may arrest without a warrant any person found in violation of this chapter and shall seize immediately any and all of the display fireworks and aerial consumer fireworks and/or pyrotechnics in illegal use, possession, or under that person's control, and the display fireworks and aerial consumer fireworks seized shall upon conviction of the person be forfeited to the state.

(c) Notice of the seizure of the display fireworks and aerial consumer fireworks and/or pyrotechnics shall immediately be sent to the marshal by the officer making the seizure and the fireworks and/or pyrotechnics seized shall be held and securely stored by that department until the marshal or the marshal's authorized explosives technician takes them into his or her possession for disposal.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2; P.L. 2003, ch. 106, § 9; P.L. 2003, ch. 107, § 9; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)



Chapter 23-28.11-10 - Rules and regulations.

§ 23-28.11-10 Rules and regulations.  The state fire marshal is hereby authorized and directed to promulgate reasonable rules and regulations governing the possession, sale wholesale and retail, and use of display fireworks and aerial consumer fireworks and pyrotechnics in the state.

History of Section.
(P.L. 1976, ch. 271, § 7; P.L. 1994, ch. 419, § 2; P.L. 2010, ch. 25, § 2; P.L. 2010, ch. 28, § 2.)






Chapter 23-28.12 - Schools

Chapter 23-28.12-15 - Fire alarm systems.

§ 23-28.12-15 Fire alarm systems.  (a) It shall be the duty of the principal or other person in charge of every public school or private school or educational institution within the state, having more than twenty-five (25) pupils, to instruct and train the pupils by means of drills, so that they may in a sudden emergency be able to leave the school building in the shortest possible time and without confusion or panic. There shall be fifteen (15) such drills or rapid dismissals during the school year, at least eight (8) of which shall be held during the months of September, October, and November. The remaining seven (7) drills or rapid dismissals shall be held at the discretion of the principal or person in charge of the school. At least four (4) drills or rapid dismissals shall be obstructed, which means that one or more exits and stairways in the school building are blocked off or not used, and at least two (2) of these obstructed drills shall be held during the months of September and October.

(b) Neglect by any principal or any person in charge of any public or private school or educational institution to comply with the provisions of this section shall be a misdemeanor punishable by a fine not exceeding fifty dollars ($50.00). Written reports, on forms supplied by the department of elementary and secondary education, of each fire drill shall be completed immediately upon termination of every drill and shall be available for review by the fire marshal, assistant deputy fire marshal, or local fire authority. The fire marshal, assistant deputy fire marshal, or local fire authority may require that a fire drill be conducted in his or her presence.

History of Section.
(P.L. 1976, ch. 271, § 8; P.L. 1983, ch. 245, § 5; P.L. 2004, ch. 220, § 13; P.L. 2004, ch. 225, § 13.)



Chapter 23-28.12-36 - Fire alarm systems  Fire drills  Penalties.

§ 23-28.12-36 Fire alarm systems  Fire drills  Penalties.  (a) It shall be the duty of the principal or other person in charge of every public school or private school or educational institution within the state, having more than twenty-five (25) pupils, to instruct and train the pupils by means of drills, so that they may in a sudden emergency be able to leave the school building in the shortest possible time and without confusion or panic. There shall be fifteen (15) such drills or rapid dismissals during the school year, at least eight (8) of which shall be held during the months of September, October, and November. The remaining seven (7) such drills or rapid dismissals shall be held at the discretion of the principal or person in charge of the school. At least four (4) drills or rapid dismissals shall be obstructed, which means that one or more exits and stairways in the school building are blocked off or not used and at least two (2) of these obstructed drills shall be held during the months of September and October.

(b) Neglect by any principal or any person in charge of any public or private school or education institution to comply with the provisions of this section shall be a misdemeanor punishable by a fine of not exceeding fifty dollars ($50.00).

(c) Written reports, on forms supplied by the department of elementary and secondary education, of each fire drill shall be completed immediately upon termination of every drill and shall be available for review by the fire marshal, assistant deputy fire marshal, or local fire authority. The fire marshal, assistant deputy fire marshal, or local fire authority may require that a fire drill be conducted in his or her presence.

History of Section.
(P.L. 1976, ch. 271, § 8; P.L. 2004, ch. 220, § 13; P.L. 2004, ch. 225, § 13.)






Chapter 23-28.13 - Boarding Homes

Chapter 23-28.13-26.1 - Provisions applicable to boarding homes for children.

§ 23-28.13-26.1 Provisions applicable to boarding homes for children.  Sections 23-28.13-27  23-28.13-33 pertain to homes for the boarding of children and family day care homes licensed by the state department of children, youth, and families.

History of Section.
(P.L. 1976, ch. 271, § 9; P.L. 1986, ch. 146, § 2.)



Chapter 23-28.13-27 - Boarding homes for children  Egress facilities required.

§ 23-28.13-27 Boarding homes for children  Egress facilities required.  (a) Each story of every home used for the boarding of children shall have at least two (2) means of egress. Exits shall be located remotely from each other providing the best practicable means of egress for all occupants in the event fire renders one exit impassable.

(b) Homes not over two (2) stories in height which do not have the required two (2) means of egress from each story will require the installation of fire escapes. Windows will be approved as a means of egress, provided they can be opened to give a clear unobstructed width of not less than two feet six inches (2'6") and a height of not less than three feet (3'). Platforms with a ladder extending to within six feet (6') of the ground will be permitted. In lieu of a second means of egress, a smoke detector of a type approved by the fire marshal's office shall be properly installed and maintained in accordance with the regulations established by the Fire Safety Code Board of Appeal & Review.

(c) Access to fire escapes and outside stairways shall be unobstructed and shall provide safe, adequate, and convenient means of exit.

History of Section.
(P.L. 1976, ch. 271, § 9; P.L. 1991, ch. 67, § 21; P.L. 2004, ch. 220, § 15; P.L. 2004, ch. 225, § 15.)



Chapter 23-28.13-28 - Boarding homes for children  Basements  Heating units.

§ 23-28.13-28 Boarding homes for children  Basements  Heating units.  (a) The use of basements shall not be allowed for sleeping quarters.

(b) Levels below ground, not considered as a basement as defined in this code, and levels on grade with sleeping quarters with a central heating unit contained therein shall be segregated by partitions and doors having a one hour fire resistant rating. Enclosures shall be provided with an air vent to the outside sufficient for proper combustion and exhaust.

History of Section.
(P.L. 1976, ch. 271, § 9; P.L. 1997, ch. 326, § 37; P.L. 2004, ch. 220, § 15; P.L. 2004, ch. 225, § 15.)



Chapter 23-28.13-29 - Boarding homes for children  Maximum occupancy.

§ 23-28.13-29 Boarding homes for children  Maximum occupancy.  The number of children housed in each sleeping room and compartment shall not exceed the rate of fifty square feet (50 sq. ft.) for a child in a junior size bed and/or one infant in a bassinet for each twenty-four square feet (24 sq. ft.). The total occupancy determined in this manner shall be termed maximum occupancy.

History of Section.
(P.L. 1976, ch. 271, § 9.)



Chapter 23-28.13-30 - Boarding homes for children  Electrical wiring.

§ 23-28.13-30 Boarding homes for children  Electrical wiring.  (a) All electrical wiring shall be in accordance with the national electrical code and shall comply in every respect with accepted standards.

(b) The use of electrical extension cords for all appliances shall not be allowed.

History of Section.
(P.L. 1976, ch. 271, § 9.)



Chapter 23-28.13-31 - Boarding homes for children  Heating equipment  Safety devices.

§ 23-28.13-31 Boarding homes for children  Heating equipment  Safety devices.  Oil and gas burners shall be equipped with proper devices for automatic lighting, controls for oil or gas flow temperatures, and other proper safety devices. Oil and gas burners also shall be installed with an auxiliary switch wired to position in location providing operation remote from any fire danger area.

History of Section.
(P.L. 1976, ch. 271, § 9.)



Chapter 23-28.13-32 - Boarding homes for children  Fire stopping.

§ 23-28.13-32 Boarding homes for children  Fire stopping.  (a) Exterior walls of frame construction and interior stud partitions shall be fire-stopped by a two inch (2") thick timber or plate or masonry filling, completely closing any possible vertical opening at the ceiling of the basement.

(b) In existing buildings, exterior walls of frame construction and interior stud partitions shall be completely fire-stopped by a timber of not less than two inches (2") in thickness or other suitable noncombustible material completely closing any possible vertical openings, open joist channels, and stud spaces, at the ceiling of the basement.

History of Section.
(P.L. 1976, ch. 271, § 9.)



Chapter 23-28.13-33 - Boarding homes for children  Housekeeping.

§ 23-28.13-33 Boarding homes for children  Housekeeping.  (a) All homes for the boarding of children and other occupancies within buildings containing homes for boarding children shall be kept clean and in a tidy condition, and free from the accumulation of combustible debris or other waste material.

(b) All corridors, passageways, stairways, and fire escapes shall be kept clear of all storage at all times.

History of Section.
(P.L. 1976, ch. 271, § 9.)



Chapter 23-28.13-34 - Installation of smoke detectors in foster care units and in group care units.

§ 23-28.13-34 Installation of smoke detectors in foster care units and in group care units.  (a) All group care residential units in which a child is placed by the department of children, youth, and families or by any private agency, society, or institution licensed to place children shall be equipped with a hard wire smoke detector system in accordance with the regulations established by the Fire Safety Code Board of Appeal & Review. All of the residential units in which children are placed shall be equipped with a hard wire smoke detector system listed and/or approved by underwriters factory mutual or some other nationally recognized testing laboratory approved by the state fire marshal, except any camp or tourist camp as defined in § 44-18-7(e). Each battery pack or hard wire smoke detector system shall be inspected by the department of children, youth, and families at least once each year. Installation of hard wire smoke detectors shall be completed on or before January 1, 1995, for those group care residential units not currently in compliance with this section.

(b) All foster care units in which a foster child is placed by the department of children, youth, and families or any private agency, society or institution licensed to place children shall be equipped with either a battery pack or hard wire smoke detector system. All other provisions of this section shall otherwise apply to foster homes.

(c) In addition to the locations specified in the regulations established by the Fire Safety Code Board of Appeal & Review, approved smoke detectors required by this section shall be located in all common hallways. Any violation of this section shall be punishable by a fine of not more than one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1987, ch. 562, § 1; P.L. 1994, ch. 382, § 2; P.L. 2004, ch. 220, § 15; P.L. 2004, ch. 225, § 15.)






Chapter 23-28.14 - Rooming Houses



Chapter 23-28.15 - Child Day Care Centers

Chapter 23-28.15-21 - Release of children to proper persons.

§ 23-28.15-21 Release of children to proper persons.  (a) Every operator or employee of a child day care center, prior to releasing physical custody of any child to any person, shall first insure that the person to whom physical custody is released is a proper person for the child's custody.

(b) A proper person for the child's custody shall be a person whose name has been furnished and updated annually to the child day care center by a parent or legal guardian of the child, and whose identity can be verified by a proper identification card bearing his or her photograph.

History of Section.
(P.L. 1992, ch. 311, § 1.)



Chapter 23-28.15-22 - Cardiopulmonary resuscitation training.

§ 23-28.15-22 Cardiopulmonary resuscitation training.  All day care centers shall require that at least fifty percent (50%) of their personnel have current certifications in the life-saving technique, including the children and infant technique, known as cardiopulmonary resuscitation (CPR), in accordance with the criteria submitted by the American Heart Association, Rhode Island Affiliate, Inc., or the American Red Cross Greater Rhode Island Chapter, such as has been submitted to the department of elementary and secondary education pursuant to the provisions of § 23-6.1-3. Provided, further that at least one staff member with a current certification in CPR shall be on duty at all times during regular operating hours of a day care center.

History of Section.
(P.L. 1993, ch. 257, § 1.)



Chapter 23-28.15-23 - Smoking prohibited.

§ 23-28.15-23 Smoking prohibited.  (a) No person shall smoke, chew, or otherwise use tobacco products in the buildings or outdoor play areas of a licensed child day care center, as defined in § 23-28.1-5(21), or in any vehicle used by the center for transporting children or in outside areas on the grounds or premises within twenty-five (25) feet of buildings or outdoor play areas; provided, further, that smoking shall not occur in any area on the gounds or premises within the children's view. The administrator of a child day care center shall post in a conspicuous place in the center a notice stating that smoking is prohibited in the facility and its vehicles and on its grounds.

(b) No person shall smoke, chew, or otherwise use tobacco products within the household or outdoor play areas of a family day care home as defined in § 23-28.1-5(33) or a group family day care home as defined in § 23-28.15-1.2 or in ouside areas on the grounds or premises within twenty-five (25) feet of the home or outdoor play areas; nor shall smoking occur in any area on the grounds or premises within the children's view, during the period of time when individuals receiving day care services are present. Smoking may be permitted during hours in which individuals receiving day care are not present; provided, however, that the day care provider shall notify the parent, custodian, or guardian of each individual receiving day care services that smoking routinely occurs in the home during hours when the home is not in operation.

(c) For purposes of this section, "tobacco product usage" means the smoking or use of any substance or item which contains tobacco, including but not limited to cigarettes, cigars, pipes, or other smoking tobacco, or the use of snuff or smokeless tobacco, or having in one's possession a lit cigarette, cigar, pipe, or other publicly visable substance or item containing tobacco.

(d) Nothing in this section shall be construed to prohibit a city or town from enacting or enforcing an ordinance relating to tobacco use in a facility providing day care services if the ordinance is more stringent than this section.

History of Section.
(P.L. 2000, ch. 218, § 1; P.L. 2000, ch. 222, § 1.)






Chapter 23-28.16 - Apartment Houses



Chapter 23-28.17 - Industrial, Mercantile, Business, and Storage Buildings



Chapter 23-28.18 - Theatres



Chapter 23-28.19 - TentsGrandstandsAir-Supported Structures

Chapter 23-28.19-1 - Tents for which license required  Application and issuance.

§ 23-28.19-1 Tents for which license required  Application and issuance.  No tent exceeding one hundred twenty square feet (120 sq. ft.) in area shall be erected, maintained, operated, or used in any city or town in this state except under a license from the licensing authorities of the city or town. The license shall not be issued for a period exceeding thirty (30) days and shall be revocable for cause. Application shall be made on proper form and, when deemed necessary by the licensing authorities, shall include plans drawn to scale, showing exits, aisles, and seating arrangements and details of the structural support of tent, seats, and platforms, etc. No license shall be issued until the provisions of this chapter have been complied with, and approval has been obtained from the building department, the police department, the fire department, and, when tents are to be used for two hundred (200) or more persons, from each and every department having jurisdiction over places of assembly.

History of Section.
(P.L. 1976, ch. 271, § 15.)



Chapter 23-28.19-11 - Smoking regulations.

§ 23-28.19-11 Smoking regulations.  Signs prohibiting smoking shall be prominently displayed at all entrances and at other locations within any tent used as a place of assembly, so that they may be clearly visible to all occupants. Frequent announcements regarding the prohibition shall be made, preferably over a public address system if available. Suitable non-combustible containers shall be provided at all entrances for the proper disposition of cigar or cigarette butts and pipe dottle, and a uniformed attendant shall be stationed at the locations to advise patrons of the no smoking regulations.

History of Section.
(P.L. 1976, ch. 271, § 15.)



Chapter 23-28.19-13 - Filling of gasoline appliances.

§ 23-28.19-13 Filling of gasoline appliances.  All automobiles, trucks, tractors, lighting equipment, and other equipment using gasoline shall be filled with approved safety cans or by hose from fixed pumps, from wheeled tanks with pumps, or a pump from a tank wagon located not closer than twenty-five feet (25') to any tent.

History of Section.
(P.L. 1976, ch. 271, § 15.)



Chapter 23-28.19-14 - Survey by fire chief  Fire appliances.

§ 23-28.19-14 Survey by fire chief  Fire appliances.  (a) The chief of the fire department shall survey, or cause to be surveyed, each tent for which a permit has been granted, after it is erected, and if it is to be used as a place of assembly, before it is occupied. The chief of the fire department shall require installation of such fire appliances as are deemed necessary, and designate their location. The fire appliances may consist of water tanks, pumps, hose, water buckets, extinguishers, and fireproof blankets.

(b) All fire appliances shall be kept in working condition and all pumps and hose, when used in connection with tank wagons, shall be inspected, and tested, if deemed necessary, prior to the occupancy of the tent. Portable extinguishers and similar appliances shall be properly distributed and readily accessible. It shall be the duty of the owner or manager of each exhibition to properly train sufficient responsible employees in the use of fire equipment so that it can be quickly put in operation; the chief of the fire department may require these employees to prove their fitness.

History of Section.
(P.L. 1976, ch. 271, § 15.)



Chapter 23-28.19-15 - Detail of firefighters.

§ 23-28.19-15 Detail of firefighters.  (a) Uniformed firefighters shall be detailed to all circuses, carnivals, or other exhibitions where large crowds assemble. They shall familiarize themselves with all fire protection facilities and fire prevention features, and with the condition of exits, and shall patrol the entire area of the tent during the time it is occupied. Special police officers or firefighters should see that overcrowding is not permitted, that aisles and exitways are kept open, and that no smoking rules are observed.

(b) All tents with a capacity of one thousand (1000) or more persons shall have a minimum of two (2) uniformed fire fighters and any additional firefighters on duty when deemed necessary by the chief of the local fire department.

(2) All tents with a capacity of three hundred and one (301) to one thousand (1000) persons shall have a minimum of one uniformed firefighter and any additional firefighters on duty when deemed necessary by the chief of the local fire department.

(3) All tents with a capacity of fifty (50) to three hundred (300) persons shall have a minimum of one uniformed firefighter and any additional firefighters on duty when deemed necessary by the chief of the local fire department. This requirement may be waived by the chief of the local fire department.

History of Section.
(P.L. 1976, ch. 271, § 15.)



Chapter 23-28.19-16 - Seating.

§ 23-28.19-16 Seating.  No proprietors of any performance tent, and no managers or other person or persons in charge thereof, shall suffer or permit any person to stand or sit, and no person shall stand or sit, in any aisle or passageway or open space around a ring enclosure in any tent, in which seats are furnished spectators, during the time of any show or performance, or while spectators are present; and no proprietors, managers, or other person or persons shall sell or cause to be sold any greater number of tickets of admission to the tent, for any show or performance therein at a given time, than the number of seats furnished therein, and none of the same shall cause or permit any greater number of persons to enter the tent to attend any show or performance than the number of seats furnished therein; provided, that the provisions hereof shall not apply to police officers, ushers, or other persons employed or having duties to perform therein. Any person violating any provision of this section shall be fined not exceeding five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1976, ch. 271, § 15.)






Chapter 23-28.20 - Storage and Handling of Liquefied Petroleum Gas

Chapter 23-28.20-6 - Registration and permits.

§ 23-28.20-6 Registration and permits.  Registration of and permits for persons, firms, corporations, and partnerships engaged in the business of selling or offering for sale at wholesale or retail liquefied petroleum gas are required.

History of Section.
(P.L. 1985, ch. 53, § 2.)



Chapter 23-28.20-7 - Application and hearings on permits.

§ 23-28.20-7 Application and hearings on permits.  (a) Application for permits under this chapter shall be made pursuant to regulations adopted by the state fire marshal and those regulations may from time to time be amended by the marshal.

(b) The fire marshal shall have the authority to conduct hearings or proceedings concerning the suspension, revocation, or refusal of the issuance or renewal of permit.

History of Section.
(P.L. 1985, ch. 53, § 2; P.L. 1997, ch. 326, § 39.)



Chapter 23-28.20-8 - Application for permit.

§ 23-28.20-8 Application for permit.  (a) The applicant must submit an application to the state fire marshal, on a form provided by the state fire marshal. Upon receipt of the application, the state fire marshal will schedule a fire safety inspection of the facility in accordance with N.F.P.A. 1, 2003 edition, as amended by the Fire Safety Code Board of Appeal & Review.

(b) The permit will be issued provided the applicant is in compliance with applicable codes.

History of Section.
(P.L. 1985, ch. 53, § 2; P.L. 1991, ch. 67, § 36; P.L. 2004, ch. 220, § 23; P.L. 2004, ch. 225, § 23.)



Chapter 23-28.20-9 - Permit fee.

§ 23-28.20-9 Permit fee.  Each application for a permit under this chapter shall be accompanied by the fee prescribed by this section, which fee shall be returned in the event the application is denied. The permit fee shall be seventy-five dollars ($75.00) annually. All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 1985, ch. 53, § 2; P.L. 1993, ch. 138, art. 50, § 1; P.L. 1995, ch. 370, art. 40, § 77; P.L. 1997, ch. 326, § 39.)



Chapter 23-28.20-10 - Expiration of permits.

§ 23-28.20-10 Expiration of permits.  All permits issued under this chapter shall expire on the last day of each calendar year unless sooner designed on the permit or sooner revoked.

History of Section.
(P.L. 1985, ch. 53, § 2.)



Chapter 23-28.20-11 - Severability.

§ 23-28.20-11 Severability.  If any part of this chapter shall be declared unconstitutional or invalid, the unconstitutionality or invalidity shall in no way affect the constitutionality or validity of any other portion thereof which can be given reasonable effect without the part so declared unconstitutional or invalid.

History of Section.
(P.L. 1976, ch. 271, § 16; G.L. 1956, § 23-28.20-5; P.L. 1985, ch. 53, § 2.)



Chapter 23-28.20-12 - Immunity from civil liability  Persons assisting.

§ 23-28.20-12 Immunity from civil liability  Persons assisting.  Notwithstanding any provisions of law to the contrary, no person who without remuneration provides assistance upon request of any police agency, fire company, first aid, rescue, or emergency squad, or other agency or unit of government in the event of an accident or other emergency situation involving the use, handling, transportation, transmission, or storage of liquefied petroleum gas shall be liable in any civil action to respond in damages as a result of his or her acts of commission or omission arising out of and in the course of his or her rendering in good faith any assistance. Nothing herein shall be deemed to grant any immunity to any person who caused the accident or other emergency situation, or to any other person causing damage as a result of his or her willful or wanton act of commission or omission.

History of Section.
(P.L. 1980, ch. 266, § 1; P.L. G.L. 1956, § 23-28.20-6; 1985, ch. 53, § 2.)






Chapter 23-28.21 - Fuel Oil Installations



Chapter 23-28.22 - Flammable and Combustible Liquids

Chapter 23-28.22-2 - Definitions.

§ 23-28.22-2 Definitions.  (a) "Enforcing officer" means the enforcing officer shall be the chief of the fire department or his or her designee of the several cities, towns, and fire districts wherein any violations of the provisions of this chapter may take place.

(b) "Self service stations" means that portion of property where flammable and combustible liquids used as motor fuels are stored, and subsequently dispensed from fixed equipment into the fuel tanks of motor vehicles by persons other than service station attendants, and the operation of the stations shall be subject to the following provisions contained in this chapter.

(c) "The authority having jurisdiction" means the authority having jurisdiction for the purposes of this chapter shall mean the enforcing officer as defined in subsection (a).

History of Section.
(P.L. 1976, ch. 271, § 18; P.L. 1986, ch. 64, § 1.)



Chapter 23-28.22-4 - Storage of flammable liquids other than as provided in this chapter prohibited.

§ 23-28.22-4 Storage of flammable liquids other than as provided in this chapter prohibited.  No person shall store any flammable liquids at a bulk plant or service station except in accordance with regulations in this chapter.

History of Section.
(P.L. 1976, ch. 271, § 18; P.L. 1997, ch. 326, § 65.)



Chapter 23-28.22-6 - "Self-service dispensers" defined.

§ 23-28.22-6 "Self-service dispensers" defined.  A self-service dispenser means a remote controlled dispensing device approved by the authority having jurisdiction. The coin and/or the card operated type are not acceptable.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-7 - Attendant required.

§ 23-28.22-7 Attendant required.  All self-service stations shall have at least one qualified attendant on duty while the station is open to the public. During all times that Class 1 liquids are actually being dispensed, the attendant's primary function shall be to supervise, observe, and control the dispensing of the liquids. It shall be the responsibility of the attendant to prevent the dispensing of Class 1 liquids into portable containers unless the container is constructed of metal or approved plastic or is approved by the authority having jurisdiction, has a tight closure with screwed or spring cover, and is fitted with a spout or so designed that the contents can be poured without spilling. It shall also be the responsibility of the attendant to control sources of ignition, and to immediately handle accidental spills and fire extinguishers, if needed. The attendant or supervisor on duty shall be capable of performing the functions and assuming the responsibilities covered in this section.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-8 - Attendant's control and supervision.

§ 23-28.22-8 Attendant's control and supervision.  At self service stations, the attendant shall be required to remain within the control console area at all times while Class 1 liquids are being dispensed. A "post-payment operation" is advocated to insure the attendant's compliance with the foregoing provision.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-9 - Emergency controls  Extinguisher system.

§ 23-28.22-9 Emergency controls  Extinguisher system.  (a) A main power shut-off switch or switches shall be installed in the remote control location and not more than seventy-five feet (75') from the dispensers.

(b) A fixed fire extinguisher system suitable for the extinguishment of Class B (flammable liquid) fires, acceptable to the authority having jurisdiction and covering the entire gasoline dispensing area, shall be installed at each self-service station. The system shall be capable of being activated, either manually or automatically; however, if it is to be activated manually, the triggering device should be in the remote control location not more than seventy-five feet (75') from the dispensers. Activation of the extinguishing system shall automatically cut off power to pump dispensing devices.

(2) As referred to above, "the entire gasoline dispensing area" is construed to mean that area encompassing the self service island. If, however, an adjacent attended island (normally serviced by a regular attendant dispensing motor fuel) is too close in proximity to the self service island in the opinion of the authority having jurisdiction, then a fixed fire protection system may be required there also. The extinguishing systems described in subsection (a) and (b)(1) shall have a device showing the condition of the system at all times. This system shall be maintained in accordance with standard practices.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-10 - Posting of operating instructions.

§ 23-28.22-10 Posting of operating instructions.  Instructions for the operation of the dispensers shall be conspicuously posted on either the dispenser or the dispenser island.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-11 - Posting of emergency procedures.

§ 23-28.22-11 Posting of emergency procedures.  A list of emergency procedures and instructions shall be conspicuously posted in the immediate vicinity of the attendant's remote control location.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-12 - Unobstructed observation.

§ 23-28.22-12 Unobstructed observation.  The dispensing operation shall at all times be in unobstructed view of the attendant, and the placing or allowing of any obstacle to come between the dispensing operation, and the attendant, so as to obstruct the attendant's view, is prohibited.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-13 - Delivery nozzles.

§ 23-28.22-13 Delivery nozzles.  Hose nozzle valves used at self service islands shall be the approved automatic closing type without a latch-open device.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-14 - Voice communication control.

§ 23-28.22-14 Voice communication control.  A voice communication system, such as, but not limited to, an intercom system, so as to allow direct voice communication at all times between the person dispensing the fuel and the attendant, shall be required by the authority having jurisdiction.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-15 - Posting of warning sign.

§ 23-28.22-15 Posting of warning sign.  On each and every dispenser island shall be conspicuously posted the following words of warning:

"WARNING . . . It is unlawful to dispense gasoline into any portable container unless the container is constructed of metal or is approved by the authority having jurisdiction".

"No Smoking".

"Shut off motor while motor fuel is being dispensed".

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-16 - Fire control devices.

§ 23-28.22-16 Fire control devices.  Suitable fire control devices such as portable extinguishers shall be available within seventy-five feet (75') of every dispenser. No less than two (2) approved fire extinguishers shall be available. Each extinguisher shall be kept in good operating condition at all times and shall be located in accessible places.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-17 - Filling containers.

§ 23-28.22-17 Filling containers.  No container shall be filled with flammable liquid while inside a passenger-carrying vehicle.

History of Section.
(P.L. 1976, ch. 271, § 18.)



Chapter 23-28.22-18 - Minimum age requirement.

§ 23-28.22-18 Minimum age requirement.  No person under the age of sixteen (16) years of age shall operate a gasoline dispensing device at a self service station. No retail dealer of any gasoline or other motor fuel as defined in subdivision 5-55-3(11) shall be prohibited from employing any person who has reached the age sixteen (16) years of age for the purposes of operating any gasoline dispensing device, notwithstanding any other statute, rule or regulation to the contrary.

History of Section.
(P.L. 1976, ch. 271, § 18; P.L. 2010, ch. 226, § 1; P.L. 2010, ch. 227, § 1.)



Chapter 23-28.22-19 - Self-service stations  Assistance for persons with disabilities.

§ 23-28.22-19 Self-service stations  Assistance for persons with disabilities.  All full service stations offering self service at a lesser cost shall require an attendant to dispense gasoline and/or diesel fuel from the self-service portion of the station at the self service prices to any motor vehicle properly displaying a "parking permit" issued pursuant to § 31-28-7, when the person to whom the plate has been issued is the operator of the vehicle and when the service is requested. Signs shall be conspicuously posted at all the pumps attesting to the procedure provided for in this section.

History of Section.
(P.L. 1981, ch. 423, § 1; P.L. 1988, ch. 612, § 1; P.L. 1999, ch. 83, § 55; P.L. 1999, ch. 130, § 55.)



Chapter 23-28.22-20 - Closure of underground tanks.

§ 23-28.22-20 Closure of underground tanks.  All underground tanks having contained flammable, combustible or explosive substances shall be closed and/or removed in accordance with the American Petroleum Institute Recommended Practice  1604, 2nd Edition, as amended.

History of Section.
(P.L. 1994, ch. 41, § 1.)



Chapter 23-28.22-21 - Tank cutting on site prohibited.

§ 23-28.22-21 Tank cutting on site prohibited.  No tank, as covered under this chapter, shall be cut on site. If any tank must be cut on site due to certain conditions, it shall only be done with the final approval of the state fire marshal and shall be done in accordance with § 23-28.22-20.

History of Section.
(P.L. 1994, ch. 41, § 1.)



Chapter 23-28.22-22 - Tanks stored and destroyed at tank yards.

§ 23-28.22-22 Tanks stored and destroyed at tank yards.  All tanks to be removed as provided by this chapter shall only be moved to, stored, and destroyed at tank yards or safe areas approved by the state fire marshal and shall be done in compliance with § 23-28.22-20.

History of Section.
(P.L. 1994, ch. 41, § 1.)



Chapter 23-28.22-23 - Transportation of tanks.

§ 23-28.22-23 Transportation of tanks.  All tanks covered under this chapter shall be transported in accordance with state and federal department of transportation regulations.

History of Section.
(P.L. 1994, ch. 41, § 1.)



Chapter 23-28.22-24 - Rules and regulations.

§ 23-28.22-24 Rules and regulations.  The state fire marshal is hereby authorized to formulate and administer rules and regulations relating to the provisions of this chapter which shall be enforced in accordance with § 23-28.22-2(a).

History of Section.
(P.L. 1994, ch. 41, § 1.)






Chapter 23-28.23 - Exit Signs



Chapter 23-28.24 - Emergency Lighting



Chapter 23-28.25 - Fire Alarm Systems

Chapter 23-28.25-1 - Applicability.

§ 23-28.25-1 Applicability.  All buildings and facilities covered under the Fire Safety Code and all codes adopted pursuant to the Fire Safety Code, shall be equipped with an approved fire alarm system installed and maintained in accordance with this chapter and any updated fire alarm regulations adopted by the Fire Safety Code Board of Appeal & Review. Any building that is not a place of assembly, that is required to be equipped with a fire alarm system pursuant to the Rhode Island Fire Safety Code, shall be so equipped on or before July 1, 2005.

History of Section.
(P.L. 1976, ch. 271, § 21; P.L. 1983, ch. 245, § 1; P.L. 1989, ch. 542, § 60; P.L. 2003, ch. 106, § 10; P.L. 2003, ch. 107, § 10.)






Chapter 23-28.26 - Dip Tanks Containing Flammable or Combustible Liquid



Chapter 23-28.27 - Spray Application Using Flammable or Combustible Material



Chapter 23-28.28 - Explosives

Chapter 23-28.28-1 - Definitions.

§ 23-28.28-1 Definitions.  (a) "Boosters" mean a casing containing several ounces of a high explosive used to increase the intensity of explosion of the detonator of a detonating fuse.

(b) "Dealer" means any person, not a manufacturer, engaged in the business of buying and selling explosives other than empty cartridge shells (primed), percussion caps, small arms ammunition, small arms primers, and smokeless powder for small arms.

(c) "Electric squibs" mean small tubes or blocks containing a small quantity of ignition compound in contact with a wire bridge.

(d) "Explosive bombs" mean any explosive or incendiary material designed and constructed that when dropped, thrown, projected, or placed and initiated in any particular manner, will produce a violent release of high pressure and/or heat.

(e) "Explosive mines" mean metal containers filled with a high explosive and provided with a detonating device.

(f) "Explosive projectiles" mean metal shells loaded with explosives for use in cannon.

(g) "Explosive torpedoes" mean metal devices containing a means of propulsion and a quantity of high explosives.

(h) "Manufacturer" means any person who is engaged in the manufacture of explosives or who otherwise produces any explosives. Persons reloading small arms ammunition shall not be considered as manufacturers.

(i) "Person" means any individual, partnership, association, or corporation.

(j) "Primers," "percussion fuses," "combination fuses," and "time fuses" mean devices used to ignite powder charges of ammunition or the black-powder bursting charges of projectiles.

(k) "Small arm primers" and "percussion caps" mean primers used for small arms ammunition.

(l) "Small arms ammunition" means any cartridge or shell for use in a pistol, rifle, or shotgun, and shall include ball, shot, or blank cartridges or shells.

(m) "State fire marshal" shall mean the state fire marshal or his or her designee.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1984, ch. 54, § 1; P.L. 2004, ch. 220, § 31; P.L. 2004, ch. 225, § 31.)



Chapter 23-28.28-2 - Permit required.

§ 23-28.28-2 Permit required.  No person shall manufacture or deal in explosives, and no person shall possess or have under his or her control explosives other than empty cartridge shells (primed), percussion caps, small arms ammunition, small arm primers, and smokeless powder for small arms or black powder in excess of five (5) pounds unless he or she has obtained a permit therefor pursuant to the provisions of §§ 23-28.28-3  23-28.28-5.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-3 - Manufacturing permit.

§ 23-28.28-3 Manufacturing permit.  (a) Application for a permit to manufacture explosives shall be made to the state fire marshal in such form as the state fire marshal shall prescribe; and shall state, among other things:

(1) The name and address of the applicant;

(2) The reason for desiring to manufacture explosives;

(3) The applicant's citizenship, if the applicant is an individual;

(4) If the applicant is a partnership, the names and addresses of the partners and their citizenship; and

(5) If the applicant is an association or corporation, the names and addresses of the officers and directors thereof and their citizenship.

(b) The state fire marshal shall issue the permit applied for unless he or she finds that either the applicant or the officers, agents, or employees of the applicant has been convicted of a crime involving moral turpitude, or a felony, or is disloyal to the United States, or otherwise does not qualify under rules and regulations as promulgated by the state fire marshal.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-4 - Dealers' permits.

§ 23-28.28-4 Dealers' permits.  (a) Application for permits to engage in the business of dealing in explosives other than empty cartridge shells (primed), percussion caps, small arms ammunition, small arms primers, smokeless powder, and black powder for small arms shall be made to the state fire marshal in such form as the state fire marshal shall prescribe and shall state among other things:

(1) The name and address of the applicant;

(2) The reason for desiring to engage in the business of dealing in explosives;

(3) Citizenship, if an individual application;

(4) If a partnership, the names and addresses of the partners and their citizenship; and

(5) If an association or corporation, the names and addresses of the officers and directors thereof, and their citizenship.

(b) The state fire marshal shall issue the permit applied for only to businesses for use at their place of business unless he or she finds that either the applicant or the officer, agents, or employees of the applicant have been convicted of a felony or crime involving moral turpitude, or are disloyal to the United States, or otherwise do not qualify under rules and regulations as promulgated by the state fire marshal.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-5 - Permit to possess explosives.

§ 23-28.28-5 Permit to possess explosives.  (a) Application for a permit to possess explosives, other than empty cartridge shells (primed), percussion caps, small arms ammunition, small arms primers and smokeless powder for small arms, or black powder in excess of five (5) pounds shall be made in writing to the state fire marshal in such form as the state fire marshal shall prescribe and shall state among other things:

(1) The name and address of the applicant;

(2) The reason for desiring the permit to possess explosives;

(3) The applicant's citizenship, if the applicant is an individual;

(4) If the applicant is a partnership, the names and addresses of the partners and their citizenship; and

(5) If the applicant is a corporation or other business entity, the names and addresses of the officers thereof and their citizenship.

(b) The state fire marshal shall issue the permit applied for unless he or she finds that either the applicant or the officers, agents, or employees of the applicant have been convicted of a felony or a crime involving moral turpitude, or is disloyal to the United States, and, provided, further, that no permit shall be issued to any person under the age of twenty-one (21) years of age.

(c) Provided, however, that if the applicant holds a valid permit from the bureau of alcohol, tobacco, and firearms of the department of treasury, then the state fire marshal may issue a permit to possess explosives.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1989, ch. 542, § 61.)



Chapter 23-28.28-6 - Permit to use explosives.

§ 23-28.28-6 Permit to use explosives.  Permit shall mean the authority granted by the state fire marshal, in writing, to use explosives. A permit for the use of explosives shall not be issued to any individual except those duly licensed and duly qualified to possess explosives by the state fire marshal. The state fire marshal shall retain a copy of each permit issued and shall immediately forward a copy of each permit to the city or town clerk in the city or town where work is to be performed. The city or town clerk shall be responsible for notifying local government officials and/or public safety officials of impending blast.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-7 - Application for use permit  Emergency permit.

§ 23-28.28-7 Application for use permit  Emergency permit.  The applicant must submit application to the state fire marshal, on a form issued by the state fire marshal, at least seventy-two (72) hours prior to the requested blast time. In the case of an emergency (an unforeseen hindrance that impedes the progress of a job that will cause financial hardship to the contractor if the hindrance is not rectified within a relatively short period of time) the applicant may apply for a permit to blast not less than twenty-four (24) hours before requested blast time and the state fire marshal may issue the permit. If the state fire marshal issues the emergency permit then applicant must hand deliver, immediately upon issuance by the state fire marshal, a copy of the emergency permit to the city or town clerk in the city or town in which blasting is to be done. Failure of applicant to deliver a copy of the emergency permit shall result in a fine of five hundred dollars ($500) and suspension of license for sixty (60) days.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-8 - Quarry operations and repeated blasting.

§ 23-28.28-8 Quarry operations and repeated blasting.  The state fire marshal may issue, in the case of quarry or repeated blasting on a specific site or project, a permit to use explosives up to a maximum of one year from the date of issue or the length of the project, whichever sooner expires.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-9 - Standards for use of explosives.

§ 23-28.28-9 Standards for use of explosives.  (a) All licensees under this chapter, when using any explosives, shall not exceed the standards of distance, amount of charge, maximum earth vibration, and maximum air shock as set forth in the United States department of the interior bureau of mines report of investigators number 8507 which is entitled "Structure Response and Damage Produced by Ground Vibration from Surface Mines Blasting", and any amendment and/or modifications thereof, which standards are incorporated herein by reference.

(b) Blasting limits. No licensee shall use an explosive weight in pounds per delay in excess of the formula of the distance to the nearest structure in feet, divided by the factor of seventy (70), multiplied by itself, [W = (D/70) squared], except when seismograph monitoring as set forth in subsection (c).

(c) Seismograph required. Each licensee shall be required to perform a seismograph test at the nearest structure to the blast prior to and during any blasting that would exceed the limits as set forth in subsection (b).

(d) Seismic limits. At the structure nearest to the blast, the peak particle velocity in any direction at frequencies between 2.5 and 10 Hertz shall not exceed 0.5 inches per second, and at each frequency, f, greater than 10 Hertz, the peak particle velocity shall not exceed 0.05f inches per second up to a maximum of 2 inches per second. In addition, at the nearest structure no air-shock (sound) reading shall exceed one hundred and thirty-four (134) decibels using a 0.1-Hz, high-pass system, or exceed one hundred and thirty-three (133) decibels using a 2-Hz high-pass system or exceed one hundred and twenty-nine (129) decibels using a 5-Hz or 6-Hz high-pass system.

(2) If the licensee is blasting within the allowed limits as dictated under subsection (b), but is found in excess of the seismic limits of this subsection, the licensee shall reduce the amount of explosives per delay, or adjust the operation to comply with the limits as dictated by this subsection.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1994, ch. 120, § 1.)



Chapter 23-28.28-10 - Permit fees.

§ 23-28.28-10 Permit fees.  (a) Each application for a license under this chapter shall be accompanied by the fee prescribed in this section, which fee shall be returned in the event the application is denied. The permit fee shall be as follows:

Manufacturer's permit $85.00 annually

Dealer's permit $50.00 annually

Possessor's permit $50.00 annually

User's permit based on estimated project costs $50.00 per $10,000.00

or fraction thereof.

(b) All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1993, ch. 138, art. 47, § 1; P.L. 1995, ch. 370, art. 40, § 78; P.L. 2007, ch. 73, art. 33, § 3.)



Chapter 23-28.28-11 - Expiration of permits.

§ 23-28.28-11 Expiration of permits.  All permits issued under this chapter shall expire on the last day of each calendar year, unless sooner designated on the permit or sooner revoked.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-12 - Revocation of permit.

§ 23-28.28-12 Revocation of permit.  Any permit issued under this chapter may be revoked by the official issuing the permit on any ground specified in this chapter as a ground for denying an application for the permit or for a violation of any rules and regulation of the state fire marshal pertaining to explosives.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-13 - Records of shipments, sales, and purchases.

§ 23-28.28-13 Records of shipments, sales, and purchases.  Manufacturers, dealers, possessors, and users shall keep a record of all Class A and Class B explosives shipped, purchased, sold, or used by them, which records shall include the name and address of each consignee, vendor, or vendee, the date of each shipment, sale, or purchase and the amount and kind of explosives shipped, sold, or purchased. This record shall be open for inspection by duly authorized agents of the state fire marshal and by all federal, state, and local law enforcement officers during normal business hours in such format as the state fire marshal shall prescribe.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-14 - Sale to unlicensed persons prohibited.

§ 23-28.28-14 Sale to unlicensed persons prohibited.  No person shall sell, barter, give, or dispose of Class A or Class B explosives to any person who does not hold a blasting license and a permit to possess or use explosives issued under the provisions of this chapter.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-15 - Military and public agencies exempt.

§ 23-28.28-15 Military and public agencies exempt.  (a) The provisions of this chapter shall not apply to the armed forces of the United States, the national guard, the Rhode Island state guard, the Rhode Island militia, and the Rhode Island independent chartered military commands, or to officers or employees of the United States or this state who are authorized by the United States or the state to handle explosives nor to the police or fire departments of this state provided they are acting within their official capacity and in the proper performance of their duties.

(b) Security devices as used by banks containing explosives may be used with special permission granted by the state fire marshal.

(c) The Rhode Island militia and independent chartered military commands, as defined in title 31, may store explosives with special permission of the state fire marshal. No fee shall be charged by the state fire marshal for this permit.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-17 - Reports.

§ 23-28.28-17 Reports.  All persons manufacturing, keeping, storing, using, selling, handling, transporting, or otherwise dealing in Class B explosives shall make reports to the fire marshal and the local fire and police chiefs so that the quantity and location thereof may be recorded. The reports shall be made in such format as the state fire marshal shall prescribe and shall be filed on the first day of each month or more often when required.

History of Section.
(P.L. 1979, ch. 313, § 2A; P.L. 1989, ch. 542, § 61; P.L. 2004, ch. 220, § 31; P.L. 2004, ch. 225, § 31.)



Chapter 23-28.28-18 - Manufacture of explosives.

§ 23-28.28-18 Manufacture of explosives.  (a) The entire occupied portion of the premises of an explosives manufactory shall be enclosed by a suitable fence to enable the management to have control of all persons entering the premises, and any building in which wet fulminate is stored or dried shall be likewise enclosed within a separate enclosure, the entrance to which shall be kept locked. There shall be sufficient number of notices conspicuously posted on the outside of these enclosures warning of the business conducted therein.

(b) The floor of any room in which fulminate is stored or used shall be covered with rubber matting, and only such an amount of fulminate as is required for immediate use shall be kept on hand. The wearing of shoes with metal nails within such rooms is prohibited.

(c) No naphtha, bitumen, sulphur, charcoal, or any organic substance shall be stored in close proximity to any chlorate or perchlorate.

(d) Persons under the age of eighteen (18) years shall not be employed in an explosive manufactory, and shall not be permitted to enter the manufactory unless accompanied at all times by some responsible person.

(e) Smoking shall be prohibited upon the premises of explosives manufactories, except that smoking may be permitted in such places as may be authorized by the authority which issued the permit. Signs bearing the words "NO SMOKING" shall be conspicuously posted about the premises where smoking is prohibited. Carrying of matches or other flame producing devices upon the premises of explosives manufactories is prohibited except in receptacles especially provided and only when authorized by the person in charge of the manufactory.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-19 - Records of visitors.

§ 23-28.28-19 Records of visitors.  Each person, firm or corporation engaged in the manufacture, dealing, or possessing of explosives, explosive compounds, or fuses shall keep a daily record of each person, other than employees, entering upon their magazine site. The information shall be available in the company's office and shall be open to inspection by the state fire marshal, local government officials, and/or public safety officials.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-22 - Storage and transportation of explosives on water.

§ 23-28.28-22 Storage and transportation of explosives on water.  No person shall store or transport any explosives on the water of this state unless stored and transported in accordance with U.S. coast guard regulations.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 2004, ch. 220, § 31; P.L. 2004, ch. 225, § 31.)



Chapter 23-28.28-26 - Requirement for removal of explosives or providing watchperson.

§ 23-28.28-26 Requirement for removal of explosives or providing watchperson.  The state fire marshal may, at his or her discretion, at any time he or she deems it necessary for the public safety, require the removal of any explosive, or that a watchperson be placed continuously in charge of it with the cost to be borne by the permittee.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-27 - Report of explosion or fire.

§ 23-28.28-27 Report of explosion or fire.  Any explosion or fire occurring in connection with the keeping, storage, manufacture, sale, transportation, or use of explosive causing loss of life or injury or property damage shall be reported immediately to the state fire marshal, giving a detailed account of the same.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-31 - License to conduct blasting operations.

§ 23-28.28-31 License to conduct blasting operations.  (a) No person shall conduct blasting operations unless he or she holds a license issued by the state fire marshal. Any person desiring to obtain a license to conduct blasting operations shall make application to the state fire marshal. A nonreturnable fee of ten dollars ($10.00) shall accompany each application; five dollars ($5.00) of which shall be for processing the application and five dollars ($5.00) for the examination. There shall be a fifty dollar ($50.00) fee for the license if issued. The application shall be in such form and contain such information as the state fire marshal may require. Within three (3) months after the date of receipt of his or her application, the applicant shall be examined as to his or her experience and ability to conduct blasting operations and, if found by the examiner to be qualified, he or she shall forthwith be issued a license. The license shall expire on June 30 of each year and may be renewed after its expiration without examination upon a payment fee of fifty dollars ($50.00). A holder of a license to conduct blasting operations whose license is lost, misplaced, or stolen may obtain a duplicate license from the state fire marshal upon payment of ten dollars ($10.00).

(b) Persons holding a valid out-of-state blasting certificate of competency shall be subject to all the requirements under this chapter.

(c) The state fire marshal is empowered to deny or immediately suspend or revoke the license of any holder found to be in violation of this law or any provision of chapter 28.28 of this title or rule or regulation related to explosives or has been convicted of arson at common law, or statutory burning involving the property of another.

(d) All fees collected pursuant to this section shall be deposited as general revenue.

(e) No person shall be permitted to work with blasting explosives unless he or she possesses a valid blasting license or possesses an apprentice permit and work under direct supervision of a licensed blaster.

(f) An apprentice permittee shall be required to be employed by a licensed blaster for a period of not less than eighteen (18) months prior to eligibility for examination. If the apprentice fails the examination, a re-examination can be given not less than one hundred eighty-three (183) days after the last examination date. A non-refundable fee of twenty-five dollars ($25.00) shall accompany each application for processing and issuance of each apprentice permit.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1989, ch. 181, § 1; P.L. 1993, ch. 138, art. 47, § 1; P.L. 1994, ch. 120, § 1; P.L. 1995, ch. 370, art. 40, § 78.)



Chapter 23-28.28-32 - Bond for blasting operations.

§ 23-28.28-32 Bond for blasting operations.  (a) The applicant for a permit to possess or to use explosives shall file a bond with the state fire marshal in the penal sum of not less than fifty thousand dollars ($50,000), running to the state, with sureties approved by the state fire marshal, and with such conditions as the state fire marshal shall reasonably deem necessary and for such additional penal sums as the state fire marshal shall determine to be necessary to cover the losses, damages, or injuries that might ensue to persons or property by reason thereof.

(b) In addition to the requirement of section (a), prior to the use of explosives for demolition or prior to the issuance of a demolition permit, the local building inspector may require the applicant to file a bond with the locality in such amount, with such sureties and upon such conditions, as the local building inspector may reasonably deem necessary.

(c) Any person may recover on such bonds as described in this section for injury to his or her person or property.

History of Section.
(P.L. 1979, ch. 313, § 2; P.L. 1994, ch. 120, § 1; P.L. 1997, ch. 326, § 91.)



Chapter 23-28.28-33 - Disposal of detonators and explosives prohibited.

§ 23-28.28-33 Disposal of detonators and explosives prohibited.  Detonators or explosives shall not be disposed of except by turning them in to the state fire marshal.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-34 - Penalty for violations  Seizure of explosives.

§ 23-28.28-34 Penalty for violations  Seizure of explosives.  (a) Any person who violates any provision of this chapter shall, upon conviction, be imprisoned for a term of not more than one year, or shall be fined not more than one thousand dollars ($1,000) or both.

(b) The state fire marshal or his or her deputies or any officer qualified to serve criminal process may arrest without a warrant any person found in violation of this chapter and shall seize immediately any and all explosives in illegal possession, use, or under his or her control, and the explosives seized shall upon conviction of that person be forfeited to the state.

(c) Notice of seizure of the explosives under subsection (b) shall immediately be sent to the state fire marshal by the officer making the seizure and the explosives seized shall be turned over to the state fire marshal to be held pending the trial.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-35 - Forfeiture of vehicles, vessels, or aircraft.

§ 23-28.28-35 Forfeiture of vehicles, vessels, or aircraft.  (a) Any vehicle, vessel, or aircraft being used to transport any explosives as defined under this chapter shall be seized and forfeited to the state if that vehicle, vessel, or aircraft is not being used by a person licensed to blast or a permittee to transport or possess explosives; provided, that no vehicle, vessel, or aircraft used by any person shall be forfeited under the provisions of this chapter unless it shall appear that the owner of the vehicle, vessel, or aircraft had knowledge, actual or constructive, and was a consenting party to the alleged illegal act.

(b) Any law enforcement agency whose duty it is to enforce the laws of this state is empowered to authorize designated officers or agents to carry out the seizure provisions of this chapter. It shall be the duty of any officer or agent so authorized, designated, or authorized by law, whenever he or she shall discover any vehicle, vessel, or aircraft which has been or is being used in violation of any provisions of this chapter, or in, upon, or by means of which any violation of this chapter has taken or is taking place, to seize such vehicle, vessel, or aircraft and to place it in the custody of such person as may be authorized or designated for that purpose by the respective law enforcement agency pursuant to these provisions.

(c) The attorney general shall proceed pursuant to §§ 12-21-23  12-21-32 to show cause why the vehicle, vessel, or aircraft shall be forfeited to the use of, or the sale by, the law enforcement agency making the seizure on producing due proof that the vehicle, vessel, or aircraft was being used in violation of the provisions of this chapter. Notice to the owner thereof of the seizure and of the time set for hearing thereon shall not be less than five (5) days nor more than fifteen (15) days after the seizure. When it appears by affidavit that the residence of the owner of a vehicle, vessel, or aircraft is out of the state or is unknown to the attorney general the court shall appoint an attorney to represent the absent owner within ten (10) days after the application. The affidavit may be made by the attorney general or one of his or her assistants. The attorney so appointed may waive service and citation of the petition but shall not waive time or any legal defense. At all times herein notice shall also be given to all recorded lienholders and the use or sale of any vehicle, vessel, or aircraft forfeited under this chapter shall be subject to the rights of those recorded lienholders.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-36 - Severability.

§ 23-28.28-36 Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1979, ch. 313, § 2.)



Chapter 23-28.28-37 - Notice to adjoining landowners.

§ 23-28.28-37 Notice to adjoining landowners.  Prior to the commencement of blasting operations, any person, firm, corporation, or other entity that is regulated pursuant to the provisions of this chapter shall notify the owner or owners of record of any improved real property within five hundred (500') feet, as measured from the nearest borehole to the closest improved real property, of an intended blast or detonation, excluding road, bridge, utility, and public works construction, no less than twenty-four (24) hours prior to the blast or detonation.

History of Section.
(P.L. 1999, ch. 414, § 1.)



Chapter 23-28.28-38 - Transportation of explosives.

§ 23-28.28-38 Transportation of explosives.  (a) All vehicles and associated equipment used for the transportation of Class A or Class B explosives shall be subject to annual inspection by the state fire marshal's office and a permit issued stating that the vehicle and associated equipment meets the requirements of N.F.P.A. 495. There shall be a one hundred dollar ($100) permit fee.

(b) All fees collected pursuant to this section shall be deposited as general revenue.

History of Section.
(P.L. 2007, ch. 73, art. 33, § 4.)






Chapter 23-28.29 - Model Rocket Engines



Chapter 23-28.30 - Community Residences for the Mentally Retarded, Mentally Ill, Drug Abusers, and Alcoholics



Chapter 23-28.31 - Horse Stables



Chapter 23-28.32 - Sales or Leasing and Servicing of Portable Fire Extinguishers and Fixed Fire Extinguishing Systems



Chapter 23-28.33 - Storage and Handling of Liquefied Natural Gas



Chapter 23-28.34 - Fire and Carbon Monoxide Detection Systems



Chapter 23-28.35 - Fire Detectors and Carbon Monoxide Systems in Existing Residential Occupancies



Chapter 23-28.36 - Notification of Fire Fighters, Police Officers and Emergency Medical Technicians After Exposure to Infectious Diseases

Chapter 23-28.36-1 - Legislative findings.

§ 23-28.36-1 Legislative findings.  The general assembly finds and declares that by reason of their employment, fire fighters, police officers, and emergency medical technicians are required to work in the midst of, and are subject to, exposure to infectious diseases, including, but not limited to, human immunodeficiency virus (HIV), hepatitis B virus (HBV), and hepatitis C virus (HCV); that after exposure, fire fighters, police officers, and emergency medical technicians are not informed of the exposures; that fire fighters, police officers, and emergency medical technicians so exposed can potentially and unwittingly expose coworkers, families, and members of the public to infectious diseases. The general assembly further finds and declares that all the aforementioned conditions exist and arise out of or in the course of employment.

History of Section.
(P.L. 1986, ch. 288, § 1; 1988, ch. 382, § 2; P.L. 2001, ch. 390, § 1.)



Chapter 23-28.36-2 - Definitions.

§ 23-28.36-2 Definitions.  The following terms when used in this chapter shall have the following meanings herein ascribed:

(1) "Contagious disease" means an infectious disease.

(2) "Disability" means a condition of physical incapacity to perform any assigned duty or duties in the fire department or emergency medical service.

(3) "Emergency medical technician" means a person licensed pursuant to chapter 4.1 of this title to provide emergency medical services.

(4) "Fire department" means service groups (paid or volunteer) that are organized and trained for the prevention and control of loss of life and property from fire or other emergency.

(5) "Fire fighter" means an individual who is assigned to fire fighting activity and is required to respond to alarms and perform emergency action at the location of a fire, hazardous materials, or other emergency incident.

(6) "Infectious disease" means interruption, cessation, or disorder of body functions, systems, or organs transmissible by association with the sick or their secretions or excretions, excluding the common cold. Infectious disease includes, but is not limited to, human immunodeficiency virus (HIV), hepatitis B virus (HBV), and hepatitis C virus (HCV).

(7) "Licensed facility" means a hospital, nursing home, dialysis center, physician's office operatory, or the like, as may be licensed by the state to provide medical care.

(8) "Police officer" means any permanently employed city or town police officer, state police officer, committing squad member, or other permanent law enforcement officer as defined in § 12-7-21; provided, however, this shall not include the highest ranking officer of any of the departments.

(9) "Strike force member" means any member of the statewide strike force of the department of attorney general.

History of Section.
(P.L. 1986, ch. 288, § 1; P.L. 1988, ch. 382, § 2; P.L. 1991, ch. 315, § 1; P.L. 2001, ch. 390, § 1; P.L. 2006, ch. 599, § 8.)



Chapter 23-28.36-3 - Notification of infectious diseases.

§ 23-28.36-3 Notification of infectious diseases.  (a) Notwithstanding the provisions of §§ 40.1-5-26 (disclosure of confidential information and records under mental health law) and 5-37.3-4 (confidentiality of health care information), if, while treating, investigating, or transporting an ill or injured person to a licensed facility, a fire fighter, police officer, strike force member or emergency medical technician is occupationally exposed (e.g. blood borne exposure) to a person who is subsequently diagnosed as having an infectious disease, and the exposure is sufficient to create the risk of transmission of the disease, the licensed facility receiving that person shall notify the highest ranking officer of the treating, investigating, or transporting individual's department of health of the exposure to that person which officer shall then notify the exposed individual. Further, any city or town police department notified of infectious diseases pursuant to the provisions of this section shall, within forty-eight (48) hours, notify any strike force member who was exposed to the infected person.

(b) The notification shall be made within forty-eight (48) hours, or sooner, of confirmation of the patient's diagnosis.

(c) The notified employee shall contact the licensed health care facility to determine the infectious disease to which he or she has been exposed, and to receive the appropriate medical direction for dealing with the infectious disease.

(d) Notification made pursuant to this section shall be conducted in a manner which will protect the confidentiality of the patient, fire fighter, police officer, or emergency technician.

History of Section.
(P.L. 1986, ch. 288, § 1; P.L. 1988, ch. 382, § 2; P.L. 1988, ch. 503, § 2; P.L. 1991, ch. 315, § 1; P.L. 2006, ch. 599, § 8.)



Chapter 23-28.36-4 - Occupational disability for fire fighters.

§ 23-28.36-4 Occupational disability for fire fighters.  Any active fire fighter or police officer who is unable to perform his or her duties in his or her department by reason of exposure to infectious disease as defined in § 23-28.36-2, which infectious disease develops or manifests itself as a result of the exposure during a period while the fire fighter or police officer is in the service of the department, shall be entitled to receive an occupational disability, and he or she shall be entitled to all of the benefits provided for in chapter 19 of title 45, as applicable.

History of Section.
(P.L. 1986, ch. 288, § 1; P.L. 1988, ch. 382, § 2; P.L. 1989, ch. 542, § 62.)






Chapter 23-28.37 - Vaccination of Firefighters to Prevent Hepatitis B

Chapter 23-28.37-1 - Findings.

§ 23-28.37-1 Findings.  The general assembly finds and declares that, by reason of their employment, firefighters and emergency medical technicians are required to work in the midst of and are subject to exposure to infectious diseases, especially hepatitis B; that the U.S. center for disease control has estimated that two hundred thousand (200,000) persons in the U.S. are infected each year with hepatitis B, and of that number twenty-five percent (25%) become ill, ten thousand (10,000) require hospitalization, and five thousand (5,000) die; that it is estimated that there are from five hundred thousand (500,000) to one million (1,000,000) infectious hepatitis B carriers in the U.S. of which up to eighty percent (80%) of chronic carriers are unaware that they have hepatitis B and are capable of spreading it; that there is no known cure for hepatitis B, and for firefighters, there is no way of knowing who among those being helped at an accident or a fire is a hepatitis B carrier. The general assembly further finds and declares that all the aforementioned conditions exist and arise out of or in the course of employment.

History of Section.
(P.L. 1987, ch. 544, § 1.)



Chapter 23-28.37-2 - Definitions.

§ 23-28.37-2 Definitions.  The following terms, when used in this chapter, shall have the meanings herein described:

(1) "Emergency medical technician" means a person licensed pursuant to chapter 4.1 of this title to provide emergency medical services.

(2) "Fire department" means service groups (paid or volunteer) that are organized and trained for the prevention and control of loss of life and property from fire or other emergency.

(3) "Firefighter" means an individual who is assigned to firefighting activity and is required to respond to alarms and perform emergency action at the location of a fire, hazardous materials, or other emergency incident.

History of Section.
(P.L. 1987, ch. 544, § 1.)



Chapter 23-28.37-3 - Vaccination.

§ 23-28.37-3 Vaccination.  Any active firefighter or emergency medical technician, who may be exposed to hepatitis B during a period while the firefighter or emergency medical technician is in the service of the fire department, shall be vaccinated at the request of the firefighter or emergency medical technician for protection against hepatitis B.

History of Section.
(P.L. 1987, ch. 544, § 1.)



Chapter 23-28.37-4 - Administration of program.

§ 23-28.37-4 Administration of program.  The department of health shall conduct a series of clinics in the various geographic areas of the state for the purpose of administering the vaccination against hepatitis B. The department of health shall coordinate the scheduling and location of the vaccination clinics with the fire departments within the geographic areas.

History of Section.
(P.L. 1987, ch. 544, § 1.)






Chapter 23-28.38 - Detention and Correctional Occupancies



Chapter 23-28.39 - Housing for the ElderlyEmergency Generators Required



Chapter 23-29 - Fire Regulations in Places of Public Assembly



Chapter 23-29.1 - Rehabilitation Building And Fire Code For Existing Buildings And Structures

Chapter 23-29.1-1 - Legislative findings and purpose.

§ 23-29.1-1 Legislative findings and purpose.  The general assembly finds and declares:

(1) That there are throughout Rhode Island existing buildings and structures that are vacant or partially vacant and/or underutilized because rehabilitation of such buildings and structures to conform to the requirements for new structures under building and fire safety codes, is prohibitively expensive or impractical;

(2) That buildings and structures that are vacant or partially vacant constitute a public safety threat because of a lack of occupancy and a lack of investment in modernization and maintenance;

(3) That the presence of vacant and or partially vacant buildings and structures contributes to blight and or to the loss of economic viability of traditional city, town or village centers;

(4) That reinvestment in existing buildings and structures will strengthen local tax bases and provide employment opportunities in construction and building trades;

(5) That it is the purpose of this chapter to provide a code and regulations for repairing, rehabilitating, altering, improving, adding to and changing the use of existing buildings and structures in a manner that assures the health, welfare and safety of occupants and that facilitates designing improvements to existing buildings and structures to the code in an optimum manner with a minimum need to for variances; and

(6) That it is further the purpose of this chapter to provide a single uniform, statewide, harmonious rehabilitation building code with building code and fire safety code elements applicable to existing buildings and structures.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)



Chapter 23-29.1-2 - Joint Committee on the rehabilitation building code for existing buildings and structures.

§ 23-29.1-2 Joint Committee on the rehabilitation building code for existing buildings and structures.  (a) Creation and membership. There is created a joint committee on the rehabilitation building and fire code for existing buildings and structures consisting of eleven (11) members: five (5) of whom shall be the chairperson of the building code standards committee established by § 23-27.3-100.1.3 and four (4) members of the building code standards committee appointed by the building code standards committee; five (5) of whom shall be the chairpersons of the fire safety code board of appeal and review, established by § 23-28.3-2, and four (4) members of the fire safety code board of appeal and review appointed by the fire safety code board of appeal and review, and one of whom shall be the executive director of the fire safety code board of appeal and review, who shall be an ex-officio, nonvoting member of the joint committee, and shall act as the executive secretary of the joint committee. From the voting members of the joint committee, the governor shall appoint one member to serve as chairperson and one member to serve as vice-chairperson. The terms of chairperson and vice-chairperson shall be for three (3) years, or until their successors are appointed.

(b) Powers and duties. The joint committee has the power and duty to:

(1) Approve, with any revisions it may deem necessary, the rehabilitation building code for existing buildings and structures following an affirmative vote by the committee on drafting and to recommend building code element of the rehabilitation building code for adoption by the building code standards committee and to recommend the fire safety code element of the rehabilitation building code for adoption by the fire safety code board of appeal and review;

(2) Draft and develop such amendments and revisions to the building code element and to the fire safety code element of the rehabilitation building code for existing buildings and structures as may be necessary or desirable to recommend of those amendments and revisions to the building code standards committee and the fire safety code board of appeal and review, as appropriate;

(3) Serve as the appeal board to hear and decide requests for variances from the rehabilitation building and fire code for existing buildings and structures; and

(4) Study and make recommendations with regard to coordinated, consistent, efficient, and effective administration of fire safety codes, building codes, and the rehabilitation building and fire code.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6; P.L. 2005, ch. 151, § 7; P.L. 2005, ch. 155, § 7.)



Chapter 23-29.1-3 - Content, adoption, and administration of the rehabilitation building code for existing buildings and structures.

§ 23-29.1-3 Content, adoption, and administration of the rehabilitation building code for existing buildings and structures.  (a) Content. The rehabilitation building and fire code for existing buildings and structures shall have a building code element and a fire safety code element and shall make provisions for the repair, renovation, alteration, reconstruction, and change of use of and additions to existing buildings and structures. The code shall set forth standards for different types of uses; and for mixed-use buildings and structures, each portion of the building or structure shall be separately classified as to use. The standards shall include, but not be limited to, standards for building; for load bearing and structural elements; for plumbing, electrical, and mechanical systems; for fire resistant walls and for fire suppression, fire alarm, and fire detection systems; for accessibility, including accessibility for persons with disabilities, means of egress, elevators, escalators, stairways, doors, ramps, fire alarms, floor surfaces, restrooms and corridors; for vents and ventilation systems; and for historic buildings; provided however that such standards shall not affect minimum standards for habitancy.

(b) Committee on drafting. There shall be a sixteen (16) member committee on drafting the rehabilitation building and fire code for existing buildings and structures which shall have as its members the ten (10) voting members of the joint committee, the state fire marshal, the state building code commissioner, a representative of grow smart RI appointed by the chairperson of grow smart RI, a representative of the Rhode Island builders association appointed by the president of the Rhode Island builders association, a representative of the governor's commission on disabilities, appointed by the chairperson of the governor's commission on disabilities, and an historical preservation architect appointed by the executive director of the Rhode Island historical preservation and heritage commission. The executive secretary of the joint committee shall serve as secretary of the committee on drafting and be a nonvoting member of the committee. It shall be the duty of the joint committee to develop a rehabilitation building and fire code for existing buildings and structures, which shall have an element pertaining to fire safety and an element pertaining to building standards, and to recommend said rehabilitation building and fire code for consideration by the joint committee. The committee on drafting shall terminate upon an affirmative vote of the joint committee to recommend the rehabilitation building and fire code for existing buildings and structures for adoption by the building code standards committee and the fire safety code board of appeal and review.

(c) Adoption. The building code element shall be effective upon adoption by the building code standards committee pursuant to § 23-27.3-100.1.3 and the fire safety code element shall be effective upon adoption by the fire safety code board of appeal and review pursuant to § 23-28.3-3. Public hearings required by chapter 35 of title 42 for the adoption, amendment, or revision of the rehabilitation building and fire code for existing buildings and structures and each of the elements thereof shall be conducted by the joint committee.

(d) Administration. Except as set forth in this chapter, the building code element shall be administered as a building code in accordance with the provisions of chapter 27.3 of this title, the fire safety code element shall be administered as a fire safety code by the division of fire safety in accordance with the provisions of chapter 28.2 of this title.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)



Chapter 23-29.1-4 - Variances and appeals.

§ 23-29.1-4 Variances and appeals.  (1) The joint committee on the rehabilitation building and fire code for existing buildings and structures shall serve as the board of standards and variances for the rehabilitation building and fire code. Any building owner may consult the authority having jurisdiction for advice and assistance in complying with the provisions of the rehabilitation building and fire code. In case of practical difficulties, the authority having jurisdiction shall refer any request for variance to the joint committee. The petitioner for the variance shall set forth to the joint committee in the petition the grounds or reasons for requesting the variance.

(2) The joint committee shall fix a day for hearing on the petition and shall give reasonable notice of the day to the petitioner and the property owners within two hundred (200) feet of the petitioner's building or structure when, in the board's discretion, it may have an adverse effect on neighboring properties. A properly indexed record of all variations made shall be kept in the office of the joint committee and shall be open to public inspection. Any building owner may file a petition for a variance to the board by registered mail, and a hearing date shall be set by the joint committee within thirty (30) days of filing a completed application including a filing fee, established in accordance with the following fee schedule:

(3) Petitions related to construction, alteration, renovation, and/or conversion to other use of buildings and structures:

(i) not more than eight thousand (8,000) square feet . . . one hundred dollars ($100) filing fee;

(ii) more than eight thousand (8,000) square feet but not more than twenty-five thousand (25,000) square feet . . . three hundred dollars ($300) filing fee;

(iii) more than twenty-five thousand (25,000) square feet but not more than fifty thousand (50,000) square feet . . . five hundred dollars ($500) filing fee;

(iv) more than fifty thousand (50,000) square feet . . . one thousand dollars ($1,000) filing fee.

(4) The term "square feet," as used in this chapter, shall be the total floor space and/or storage capacity of the subject building or structure, as determined and certified by the building code commission or his or her designee, subject to review by the board. The joint committee chairperson may delegate a subcommittee of the joint committee to conduct a hearing and take testimony from the petitioner. The subcommittee shall make recommendations to the joint committee as to their findings, and a decision shall be rendered within ten (10) days of the subcommittee's report. If the petitioner is aggrieved by the subcommittee's recommendations, the petitioner shall have the right of hearing before the entire joint committee within thirty (30) days of the rendered decision.

(5) The application filing fee income shall be deposited as general review.

(b) Appeals, Review of refusal of variation  Review of final order. Any building owner aggrieved by any decision of the joint committee refusing to grant a variation pursuant to the provisions of subsection (a) may, within thirty (30) days after the decision, commence an action in district court against the executive secretary of the joint committee, only in his or her official capacity for a review of the decision. The findings of the joint committee shall be conclusive unless clearly erroneous. A party aggrieved by a final order of the court may seek review thereof in the supreme court by petition for writ of certiorari in accordance with the procedures contained in § 42-45-16.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)



Chapter 23-29.1-5 - Technical and staff support.

§ 23-29.1-5 Technical and staff support.  The building code commissioner shall provide staff support and assistance to the joint committee on the building code element of the rehabilitation building and fire code and the state fire marshal shall provide staff support and assistance to the joint committee on the fire safety code element of the rehabilitation building and fire code. Any coordination of staff support as the joint committee deems necessary or desirable shall be provided by the building code commissioner.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)



Chapter 23-29.1-6 - Relief from liability.

§ 23-29.1-6 Relief from liability.  Members and employees of the joint committee who are commissioners or employees of the fire safety code board of appeal and review or have responsibility for the administration or enforcement of the fire safety code shall be relieved from liability as provided for in §§ 23-28.2-17 and 23-28.3-11, and members and employees of the joint committee who are members of the building code standards committee or who are charged with the administration or enforcement of the state building code shall be relieved from liability as provided for in § 23-27.3-107.9.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)



Chapter 23-29.1-7 - Severability.

§ 23-29.1-7 Severability.  The provisions of this chapter are severable, and if any of its provisions are held unconstitutional or otherwise invalid by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 2000, ch. 185, § 6; P.L. 2000, ch. 290, § 6.)






Chapter 23-30 - Fire Escapes And Stairways



Chapter 23-31 - Automatic Sprinkler Systems



Chapter 23-32 - Inspection of Buildings



Chapter 23-33 - Elevators, Escalators, and Dumbwaiters

Chapter 23-33-1 - Definitions.

§ 23-33-1 Definitions.  In this chapter unless the context otherwise requires:

(1) "Authorized inspector" means an inspector of elevators employed by (i) an insurance company, or making inspection for an insurance company, or (ii) any person, firm, or corporation engaged in the business of inspecting elevators, to whom, under the provisions of this chapter, a permit is issued either as a result of an examination or because of experience and fitness, as determined by the chief of the division of occupational safety.

(2) "Building" means any structure existing or hereafter erected in any part of this state except a private dwelling when used as such, and except any building located on a United States government reservation.

(3) "Chief inspector" means the existing position of chief elevator inspector as appointed by the director of labor and training.

(4) "Code of rules" means the standard code of rules formulated and adopted by the code commission for occupational safety and health under the provisions of this chapter and of chapter 20 of title 28.

(5) "Commission" means the code commission for occupational safety and health created under § 28-20-22.

(6) "Compliance inspector" means an industrial safety technician (also known as a safety compliance inspector) who holds a certification as a qualified elevator inspector as required by the American society of mechanical engineers and is appointed by the director of labor and training under the provisions of chapter 20 of title 28.

(7) "Director" shall mean the director of labor and training or his or her duly authorized representative.

(8) "Elevator" means a hoisting and lowering mechanism equipped with a car or platform which moves in guides in a substantially vertical direction. The term "elevator" or other device, whenever used in this chapter shall include but not be limited to dumbwaiters, vertical reciprocating conveyors, wheelchair lifts, and material lifts. The term "elevator" shall also include any lifting and lowering mechanisms moving in fixed guides, erected and used solely during and in aid of the construction, alteration, or demolition of buildings.

(9) "Escalator" means a moving, inclined, continuous stairway or runway used for raising or lowering passengers.

(10) "Full maintenance contract" shall mean a signed contract between a qualified service company and the owner or responsible party of an elevator, escalator, or other device subject to the provisions of this chapter. The contract shall provide that all parts of the elevator or other device shall be maintained in compliance with the rules and regulations promulgated by the commission and shall provide for service inspections by a qualified mechanic within specific periods for the duration of the contract. Code revisions, vandalism, or acts of God are excluded from the contract unless specifically stated within the contract. In addition, the contract shall state the number of nonchargeable service calls per month as well as the rate for emergency or chargeable calls. The contract shall also provide a means of emergency dispatching and reasonable response time.

(11) "Owner" means any person owning, operating, or in charge or control of any elevator or escalator, or other device subject to the provisions of this chapter as defined in this section.

(12) "Qualified mechanic" shall mean a person employed by a qualified service company to whom, due to experience and qualifications, a license to construct, install, maintain, or repair elevators, escalators or other devices subject to the provisions of this chapter has been issued by the administrator of the division of occupational safety.

(13) "Qualified service company" shall mean a firm or corporation engaged in the business of construction, installation, maintenance or repair of elevators, escalators or other devices subject to the provisions of this chapter to which a license to conduct such business has been issued by the administrator of the division of occupational safety.

(14) "Review board" shall mean the occupational safety and health review board created under § 28-20-19.

History of Section.
(P.L. 1947, ch. 1882, § 1; G.L. 1956, § 23-33-1; P.L. 1985, ch. 510, § 1; P.L. 1989, ch. 542, § 63; P.L. 1992, ch. 101, § 1; P.L. 1997, ch. 326, § 43.)



Chapter 23-33-2 - Formulation and adoption of codes.

§ 23-33-2 Formulation and adoption of codes.  The code commission for occupational safety and health created by chapter 20 of title 28 shall, under and pursuant to the provisions of that chapter, formulate and/or adopt a code of rules for the construction, inspection, maintenance, and operation of new elevators, escalators and other devices subject to the provisions of this chapter. The commission shall, likewise, also formulate and/or adopt its own standard code of rules, under and pursuant to the provisions of chapter 20 of title 28, for the construction, inspection, maintenance, and operation of all existing elevators and other devices within this state. These codes shall, in general, conform to nationally accepted safety codes of such engineering bodies as the American standards association, the American society of mechanical engineers, and American society of safety engineers, and other accepted codes. The codes adopted under this section, with any and all other later revisions or editions upon their effective date shall have the force and effect of law.

History of Section.
(P.L. 1947, ch. 1882, § 2; G.L. 1956, § 23-33-2; P.L. 1989, ch. 542, § 63; P.L. 1992, ch. 53, § 1.)



Chapter 23-33-2.1 - Chief inspector.

§ 23-33-2.1 Chief inspector.  The director shall appoint a chief inspector who shall be a citizen of this state to coordinate, implement, administer, and enforce the provisions of the chapter. This existing position shall be responsible to and report to the administrator of the division of occupational safety. The appointee will be in the classified service of the state at a pay grade of not less than 330 and must hold and maintain a national certification as a qualified elevator inspector (QEI-1) as determined by the American society of mechanical engineers.

History of Section.
(P.L. 1992, ch. 53, § 2.)



Chapter 23-33-2.2 - Qualified service company.

§ 23-33-2.2 Qualified service company.  (a) Any firm or corporation engaged in the business of constructing, installing, maintaining, or repairing elevators, escalators, or other devices within the limits of this state, subject to the provisions of this chapter, shall be licensed by the division of occupational safety. The fee and the requirements for this license shall be established by regulation through the code commission.

(b) Failure to comply with any of the requirements shall cause the license to be revoked or refused and the right to conduct such business within the limits of this state shall be prohibited.

History of Section.
(P.L. 1992, ch. 53, § 2.)



Chapter 23-33-2.3 - Qualified mechanic.

§ 23-33-2.3 Qualified mechanic.  No person shall, within the limits of this state, construct or install any elevator, escalator or other device subject to the provisions of this chapter or repair or maintain any parts of the drive machinery, controllers or safety circuits thereof without being licensed by the division of occupational safety. The fee and the requirements for this license shall be established by regulation through the code commission.

History of Section.
(P.L. 1992, ch. 53, § 2.)



Chapter 23-33-3 - Codes and rules available for public inspection.

§ 23-33-3 Codes and rules available for public inspection.  The chief inspector of the division of occupational safety shall have in his or her office, and open during business hours for public inspection, a copy of the codes and rules formulated and/or adopted by the commission, governing new installations of elevators or other devices, and a copy of the code of rules formulated and/or adopted by the commission governing the construction, inspection, maintenance, and operation of existing elevators or other devices.

History of Section.
(P.L. 1947, ch. 1882, § 2; G.L. 1956, § 23-33-3; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-4 - Enforcement by inspectors  Disposition of fees.

§ 23-33-4 Enforcement by inspectors  Disposition of fees.  The provisions of this chapter shall be enforced by the compliance inspectors of the division of occupational safety within the department of labor and training. The proceeds of any fees or fines collected pursuant to this section shall be deposited as general revenues.

History of Section.
(P.L. 1947, ch. 1882, § 3; G.L. 1956, § 23-33-4; P.L. 1992, ch. 81, § 1; P.L. 1992, ch. 133, art. 32, § 1; P.L. 1995, ch. 370, art. 40, § 80.)



Chapter 23-33-5 - Permit to act as authorized inspector.

§ 23-33-5 Permit to act as authorized inspector.  The chief inspector may issue a permit to act as an authorized inspector to any person employed by: (1) an insurance company authorized to insure elevators in this state; or (2) any person, firm, or corporation engaged in the business of inspecting elevators in this state who holds a certificate of competency, having passed a written examination approved by the chief, or in lieu of such an examination, who holds a certificate of competency as an inspector of elevators from a state that has a standard of examination equal to that of this state. A permit to act as an authorized inspector shall empower the authorized inspector to make inspections.

History of Section.
(P.L. 1947, ch. 1882, § 3; G.L. 1956, § 23-33-5; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-6 - Reexamination of applicant for permit after failure to pass.

§ 23-33-6 Reexamination of applicant for permit after failure to pass.  If an applicant for a permit to act as an authorized inspector fails to pass the examination (testing the competency of the applicant to act as an authorized inspector) which examination shall be given by the chief inspector, the applicant may apply again for an examination after three (3) months have elapsed.

History of Section.
(P.L. 1947, ch. 1882, § 3; G.L. 1956, § 23-33-6; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-7 - Compensation of authorized inspectors.

§ 23-33-7 Compensation of authorized inspectors.  An authorized inspector shall be compensated by the company employing him or her, and the fee provided for in § 23-33-12 shall not be collected by any authorized inspector.

History of Section.
(P.L. 1947, ch. 1882, § 3; G.L. 1956, § 23-33-7.)



Chapter 23-33-8 - Revocation of permits.

§ 23-33-8 Revocation of permits.  The chief inspector may at any time revoke any permit issued by him or her to act as an authorized inspector, for cause shown, after a hearing, of which the holder of the permit shall receive five (5) days' notice in writing.

History of Section.
(P.L. 1947, ch. 1882, § 3; G.L. 1956, § 23-33-8; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-9 - Registration of elevators and escalators.

§ 23-33-9 Registration of elevators and escalators.  It shall be the duty of every owner or lessee of every elevator, or other device subject to the provisions of this chapter, to register with the department of labor and training each elevator or device owned and/or operated by that person, giving the type, capacity, name of manufacturer, its location, and the purpose for which it is used (freight, passenger). Registration is to be made on a form furnished by the division of occupational safety.

History of Section.
(P.L. 1947, ch. 1882, § 4; G.L. 1956, § 23-33-9; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-9.1 - Owner's responsibility.

§ 23-33-9.1 Owner's responsibility.  (a) Each owner of an elevator, or other device subject to the provisions of this chapter, shall maintain the elevator or device in such a manner by code requirement to insure the safety of all those who use this mode of transportation.

(b) Each owner shall comply with all safety codes, rules, and regulations promulgated under this chapter.

History of Section.
(P.L. 1992, ch. 50, § 1; P.L. 1997, ch. 326, § 43.)



Chapter 23-33-10 - Inspectors authorized to conduct inspections.

§ 23-33-10 Inspectors authorized to conduct inspections.  Only the chief inspector and/or any of the chief 's compliance inspectors shall inspect new elevators, and other devices subject to the provisions of this chapter in any building within this state, including sidewalk elevators and outside wall elevators. Existing elevators and escalators shall be inspected either by the chief or any of his or her compliance inspectors, or by any authorized inspector.

History of Section.
(P.L. 1947, ch. 1882, § 5; G.L. 1956, § 23-33-10; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-11 - Periodic inspections  Right of access  Consultation with person in charge.

§ 23-33-11 Periodic inspections  Right of access  Consultation with person in charge.  (a) The chief, or any compliance inspector, or any authorized inspector shall make the required inspection of each elevator or other device subject to the provisions of this chapter at least once a year, except that each elevator or other device subject to a full maintenance contract with a qualified service company shall be inspected at least once every two (2) years, and more often if the chief or inspector shall deem it necessary. The owner of any elevator or device subject to inspection under the provisions of this chapter shall allow the compliance inspector free access to the elevator or device at all reasonable times. The compliance inspector shall comply with the convenience and business requirements of the owner as far as he or she reasonably can. The chief, or the compliance inspector, shall consult with the engineer or other person in charge of each elevator or device as to condition and operation thereof, and if he or she shall thereby discover or in any manner learn of any defect or imperfection in that elevator or device, or any dereliction or carelessness on the part of the engineer or other person in charge of the elevator or device relative thereto, or to the operation thereof, the chief or inspector shall, as soon as may be expedient, give notice thereof to the owner of the elevator or device.

(b) Prior to the termination of any elevator or device contract becoming effective, the service company shall be required to provide written notice by certified mail to be sent no less than ten (10) days prior to the date of contract termination to the department of labor and training.

History of Section.
(P.L. 1947, ch. 1882, § 6; G.L. 1956, § 23-33-11; P.L. 1992, ch. 98, § 1; P.L. 1997, ch. 326, § 43.)



Chapter 23-33-12 - Inspection  Reinspection  Examination and Licensee fee  Renewal.

§ 23-33-12 Inspection  Reinspection  Examination and Licensee fee  Renewal.  (a) For every orignal inspection made by the inspectors under the provisions of this chapter, the owner shall pay to the division the required fee which shall include the cost of the certificate. The fee shall be paid in the amount of amounts as set forth as follows:

Inspection of dumbwaiters $ 72.00

Biennial inspection of elevator or escalator 200.00

Inspection of elevator 120.00

Inspection of escalator or moving walk 120.00

Inspection of wheelchair lift 72.00

Inspection of vertical reciprocating conveyors 72.00

Annual renewal of authorized inspection permit 60.00

Authorized inspector's examination fee 60.00

This fee shall include the initial inspection.

Reinspection of elevators and escalators 90.00

Reinspection of all other devices 54.00

Delinquent payment fee 24.00

Duplicate certificate fee 12.00

Company license 240.00

Mechanics/Installers license 78.00

(2) A fee in the amount of one percent (1%) of the contract price shall accompany each application for a permit to install or modernize any device subject to the provisions of this chapter.

(b) The inspection fee shall be paid immediately upon the conclusion of the inspection and before a certificate is issued, provided, however, that no inspection fees shall be paid by any city, town, or fire district, or state agency, or by any religious or charitable society, association, or church.

(c) A delinquent payment fee shall be due and payable on all invoices received more than thirty (30) days past the billing date.

(d) All certificates shall be renewable annually except for those certificates issued to locations with full maintenance contracts. Such locations shall be issued certificates valid for a period of two (2) years, unless the contract becomes null and void, in which case the certificate shall become annually renewable. All certificates shall be valid until revoked.

History of Section.
(P.L. 1947, ch. 1882, § 5; G.L. 1956, § 23-33-12; P.L. 1960, ch. 74, § 11; P.L. 1977, ch. 256, § 1; P.L. 1985, ch. 510, § 1; P.L. 1992, ch. 133, art. 32, § 1; P.L. 1993, ch. 138, art. 84, § 1; P.L. 2002, ch. 65, art. 13, § 5.)



Chapter 23-33-13 - Reports of authorized inspectors  Issuance of certificate  Fee.

§ 23-33-13 Reports of authorized inspectors  Issuance of certificate  Fee.  When any authorized inspector shall inspect an elevator, or any other device subject to the provisions of this chapter, the inspector shall immediately make a report of the inspection to the administrator, and if the elevator or device is adjudged to conform in all respects with the code of rules, the administrator, upon payment of a fee of thirty-five dollars ($35.00), shall issue to the owner of the elevator or device a certificate stating the date of the issue of the certificate, which shall be renewable annually, but shall be valid until revoked.

History of Section.
(P.L. 1947, ch. 1882, § 5; G.L. 1956, § 23-33-13; P.L. 1964, ch. 126, § 1; P.L. 1978, ch. 115, § 1; P.L. 1992, ch. 72, § 1.)



Chapter 23-33-14 - Reports of refusal or cancellation of insurance.

§ 23-33-14 Reports of refusal or cancellation of insurance.  Every authorized inspector holding a permit from the chief shall immediately report to the chief the name of the owner or user and the location of every elevator or escalator on which insurance has been refused, cancelled, or discontinued because of existing dangerous defects, and shall within a reasonable time report all other refusals, cancellations, and discontinuances.

History of Section.
(P.L. 1947, ch. 1882, § 5; G.L. 1956, § 23-33-14.)



Chapter 23-33-15 - Order to cease operation or make repairs.

§ 23-33-15 Order to cease operation or make repairs.  If as a result of inspection, the chief shall determine that any elevator or device is in such a condition as to be unsafe, and that the danger is imminent, the chief shall order the operation of that elevator or device to be stopped immediately, and the certificate revoked, and shall physically render the unit inoperable, and thereupon operation shall be stopped until the elevator or device or the defective part or parts thereof shall be repaired or renewed and put in safe condition, and a new certificate thereof under the provisions of this chapter issued by the chief or compliance inspector. Where there is no immediate danger, the chief or compliance inspector shall notify the owner or the owner agent to remedy the defect or defects within such reasonable time as he or she may prescribe, and if the defect or defects are not remedied within the prescribed time, the use of the elevator or device shall be discontinued at the expiration thereof, and the certificate revoked until the elevator or device is put in a safe condition and a new certificate is issued by the chief or compliance inspector.

History of Section.
(P.L. 1947, ch. 1882, § 6; G.L. 1956, § 23-33-15; P.L. 1985, ch. 510, § 1; P.L. 1992, ch. 53, § 1.)



Chapter 23-33-15.1 - Enforcement procedure.

§ 23-33-15.1 Enforcement procedure.  (a) After the issuance of a compliance order pursuant to § 23-33-15, the director shall, within a reasonable time after the termination of the inspection or investigation, notify the owner by certified mail of the penalty, if any, proposed to be assessed under § 23-33-20 and that the owner has fifteen (15) working days within which to notify the director that he or she wishes to contest the compliance order or proposed assessment of penalty. If within fifteen (15) working days from the receipt of the notice issued by the director, the owner fails to notify the director that he or she intends to contest the compliance order or proposed assessment of penalty, and no notice is filed by any owner or representative of the owner under subsection (c) within such time, the compliance order and the assessment, as proposed, shall be deemed a final order of the review board and not subject to review as to any question of fact by any court or agency.

(b) If the director has reason to believe that an owner has failed to correct a violation for which a compliance order has been issued within the period permitted for its correction, which period shall not begin until the entry of a final order by the review board in the case of any review proceedings under this section initiated by the owner in good faith and not solely for the delay or avoidance of penalties, the director shall notify the owner by certified mail of the failure, and that the owner has fifteen (15) working days within which to notify the director that he or she intends to contest the notification or proposed assessment of penalty. The proposed assessment shall be deemed a final order of the review board and not subject to any review as to any question of fact by any court or agency.

(c) If an owner notifies the director that he or she intends to contest a compliance order issued under subsection (a) or (b) of this section, or if, within fifteen (15) working days of the issuance of a compliance order under § 23-33-15 any owner or representative of the owner files a notice with the director alleging that the period of time fixed in the compliance order for abatement of the violation is unreasonable, the director shall immediately notify in writing the chairperson of the review board of such notification, and the review board shall thereafter issue an order, based on findings of fact, affirming, modifying, or vacating the director's compliance order or proposed penalty, or directing other appropriate relief, and such order shall become final thirty (30) days after its issuance. If the owner shows good faith effort to comply with the abatement requirements of a compliance order, and factors beyond his or her reasonable control prevent compliance, the review board, after an opportunity for a hearing, shall issue an order affirming or modifying the abatement requirement in the compliance order. The rules of procedure prescribed by the review board shall provide the affected owner or representative of the owner an opportunity to participate as parties to hearings under this subsection.

History of Section.
(P.L. 1992, ch. 53, § 2.)



Chapter 23-33-16 - Issuance and posting of certificate.

§ 23-33-16 Issuance and posting of certificate.  Whenever a compliance inspector or an authorized inspector shall have inspected any existing elevator or device and shall have found it safe for operation; or whenever any repairs required by the inspector to be made on any existing elevator or device shall have been completed to his or her satisfaction; or whenever in the case of any elevator or device hereafter installed, the chief shall have satisfied himself or herself, by inspection, or otherwise, that it may be safely operated; or whenever in the case of any elevator or device hereafter erected the chief shall have satisfied himself or herself that the elevator or device complies with the standards and rules set forth in the code of rules, the chief shall, upon payment of the required fee stated in § 23-33-12, issue to the owner of the elevator or device the certificate authorizing the operation of the elevator or device, stating the date of the issue of such certificate, which shall be renewable annually, but shall be valid until revoked. Each certificate shall be conspicuously posted by the owner of the elevator or device in the cars of elevators or in conspicuous places contiguous to other devices.

History of Section.
(P.L. 1947, ch. 1882, § 7; G.L. 1956, § 23-33-16; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-17 - Notice of new installation  Temporary permit for testing.

§ 23-33-17 Notice of new installation  Temporary permit for testing.  No elevator or other device subject to the provisions of this chapter shall be erected in any building within the limits of this state unless it shall be constructed, installed, and equipped in compliance with the rules set forth in the code; and any person erecting or installing any elevator or other device shall immediately notify the division and the chief shall thereupon satisfy himself or herself, either by inspection or by guaranty from the manufacturer of the device, that the elevator or device complies with the requirements of this chapter. Upon being so satisfied, the chief shall furnish to the owner of the elevator or device a permit authorizing the installation of the elevator or device, and the right to operate the elevator or device temporarily for test purposes. The permit shall be conspicuously posted adjacent to the elevator or device being installed. The permit shall not authorize the regular operation of the elevator or device for the usual function of carrying freight or passengers.

History of Section.
(P.L. 1947, ch. 1882, § 8; G.L. 1956, § 23-33-17; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-18 - Assistance to owners  Appeal of decisions to commission.

§ 23-33-18 Assistance to owners  Appeal of decisions to commission.  Any owner of an elevator or device may consult with the director of labor and training or the chief inspector for advice and assistance in complying with the provisions of the code of rules and of this chapter. In case the owner shall be dissatisfied with any decision of the director or chief regarding the operation, inspection, and maintenance under the code of rules, the owner may, within thirty (30) days of the decision, appeal to the occupational safety and health review board for a variation or modification of the decision under the provisions of §§ 28-20-19 and 28-20-29.

History of Section.
(P.L. 1947, ch. 1882, § 9; G.L. 1956, § 23-33-18; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-19 - Appeals to superior court.

§ 23-33-19 Appeals to superior court.  Any owner of any elevator or device aggrieved by any decision of the occupational safety and health review board refusing to grant a variation or modification of the code of rules governing the construction, inspection, maintenance, and operation, may, within thirty (30) days after the decision, commence action in the superior court against the director of labor and training for a review of the decision under the provisions of § 28-20-20.

History of Section.
(P.L. 1947, ch. 1882, § 10; G.L. 1956, § 23-33-19; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-20 - Penalty for violations  Prosecution.

§ 23-33-20 Penalty for violations  Prosecution.  (a) Any owner who willfully or repeatedly violates the requirements of § 23-33-9.1, any code, rule, or order promulgated pursuant to § 28-20-24, or regulations prescribed pursuant to this chapter, may be assessed an initial civil penalty of not more than one thousand dollars ($1,000) for each violation.

(b) Any owner who has received a compliance order for a serious violation of the requirements of § 23-33-9.1 of any code, rule, or order promulgated pursuant to § 28-20-24, or of any other regulations prescribed pursuant to this chapter, shall be assessed an initial civil penalty of up to one thousand dollars ($1,000) for each violation.

(c) Any owner who has received a compliance order for a violation of the requirements of § 23-33-9.1 of any code, rule, or order promulgated pursuant to § 28-20-24, or of other regulations prescribed pursuant to this chapter, and the violation is specifically determined not to be of serious nature, may be assessed a civil penalty of up to five hundred dollars ($500) for each violation. Each day during which any portion of a violation continues shall constitute a separate offense.

(d) Any owner who fails to correct a violation for which a compliance order has been issued under § 23-33-9.1 within the period permitted for its correction, which period shall not begin to run until the date of the final order of the review board in the case of any review proceeding under § 23-33-15.1, initiated by the owner in good faith and not solely for delay or avoidance of penalties, may be assessed a civil penalty of not more than one thousand dollars ($1,000) for each violation. Each day during which any portion of a violation continues shall constitute a separate offense.

(e) Any owner who willfully violates any code, rule or order promulgated pursuant to § 28-20-24, or of any regulations prescribed pursuant to this chapter and that violation causes death to any person, shall upon conviction, be punished by a fine of not less than one thousand dollars ($1,000) or by imprisonment for not more than one year, or by both.

(f) Any person who gives advance notice of any inspection to be conducted under this chapter, without authority from the director, shall upon conviction be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than one year, or by both.

(g) Whoever knowingly makes any false statements, representations, or certifications in any application, record, report, plan or other document filed or required to be maintained pursuant to this chapter shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or by both.

(h) Any person who shall refuse to have inspected any elevator or other device subject to this chapter, or who shall obstruct or otherwise interfere with the director of labor and training or his or her representative while engaged in the performance of their duties, shall be imprisoned for a period not exceeding one year, or be fined a sum not exceeding five hundred dollars ($500).

(2) The preceding provision in no way shall limit the authority of the state to impose such other penalties as may be deemed appropriate for other offenses by any person against any employee or other representative of the division of occupational safety while engaged in the performance of his or her duties.

(i) Any person that shall use or allow to be used any elevator or other device subject to the provisions of this chapter before a certificate of inspection has been issued, or after the certificate has been revoked or after use of the elevator or other device has been prohibited shall be assessed a civil penalty of not more than one thousand dollars ($1,000). Any owner that shall use or allow to be used any elevator or other device and fails to conspicuously post, within the required frame, a valid certificate of operation when issued shall be assessed a penalty of one hundred dollars ($100).

(j) Any person, firm, or corporation who installs or constructs, or attempts to install or construct, any elevator or other device subject to the provisions of this chapter without having first obtained a permit to install or construct and without paying the required fee; or (2) any person, firm, or corporation that shall repair or maintain or attempt to repair or maintain any elevator or other device subject to the provisions of this chapter without being licensed pursuant to § 23-33-2.3, shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and all such work shall be stopped until the required permit or license has been obtained.

(k) The director shall have the authority to propose all civil penalties provided in this section, consideration to the appropriateness of the penalty with respect to the size of the business of the owner being charged, and the history of previous violations. The review board shall have the authority to review or modify proposed assessments of penalty.

(l) For purposes of this section, a serious violation shall be deemed to exist if there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices or processes which have been adopted or are in use, unless the owner could not with the exercise of reasonable diligence know of the presence of the violation.

(m) Civil penalties due under this chapter shall be paid to the director for deposit into the restricted receipt account established for the implementation and enforcement of this chapter.

(n) The director or the chief of the division of occupational safety may make complaint to the justice or clerk of any district court within whose jurisdiction any violation of the provisions of this chapter shall occur, and shall not be required to give surety for costs.

History of Section.
(P.L. 1992, ch. 82, § 2.)



Chapter 23-33-21 - Severability.

§ 23-33-21 Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of the sections, and the application of the provision to other persons or circumstances, shall not be affected thereby.

History of Section.
(P.L. 1947, ch. 1882, § 13; G.L. 1956, § 23-33-21; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-22.1 - Warning signs near elevators in nursing homes.

§ 23-33-22.1 Warning signs near elevators in nursing homes.  A conspicuous warning sign stating "In Case of Fire Do Not Use Elevator" shall be placed next to the places of ingress or egress to every elevator used for conveying persons or goods in any building used primarily as a nursing home or as a home for the elderly and/or people with disabilities.

History of Section.
(P.L. 1981, ch. 38, § 1; P.L. 1999, ch. 83, § 57; P.L. 1999, ch. 130, § 57.)



Chapter 23-33-23 - Safety devices on elevators.

§ 23-33-23 Safety devices on elevators.  All hoistway or elevator openings through floors shall be fully enclosed by two (2) hour fire rated construction with one and one half (11/2) hour fire rated doors. Any passenger elevator which is not constructed so as to allow egress of persons from the elevator in any position in which it might be stopped, by accident or otherwise, shall be constructed or arranged so that the roof or the top of the elevator, or a sufficient portion thereof to allow egress of persons from it, may be conveniently opened from the top of the car; all elevators shall be equipped with an alarm warning device, or other means which shall emit a signal when the elevator is stuck between floors; and no elevator shall be thereafter used or operated which shall not be so constructed or arranged. Every elevator, except plunger elevators, shall be provided with some approved safety arrangement to prevent falling, and every elevator shall be fitted with some suitable device to prevent the elevator car from being started until the door or doors opening into the elevator shaft are closed; and no person under the age of eighteen (18) years shall take charge of or operate any elevator.

History of Section.
(G.L. 1896, ch. 108, § 16; P.L. 1901, ch. 921, § 1; P.L. 1902, ch. 973, § 2; C.P.A. 1905, § 1121; G.L. 1909, ch. 129, § 16; P.L. 1910, ch. 549, § 1; G.L. 1923, ch. 171, § 16; G.L. 1938, ch. 356, § 16; G.L. 1956, § 23-33-23; P.L. 1975, ch. 220, § 1; P.L. 1992, ch. 51, § 1.)



Chapter 23-33-24 - Inspections  Notice of violations.

§ 23-33-24 Inspections  Notice of violations.  It shall be the duty of the compliance inspectors appointed or empowered by law to inspect all elevators and other devices subject to the provisions of this chapter in every building within their jurisdiction in any city or town, and it shall be the duty of the compliance inspectors to notify the lessee and owner, or some one of the owners, of every building in which an elevator or other device shall be used or operated contrary to the provisions of this chapter, of the violation and require the lessee or owner or some one of the owners of the building, within thirty (30) days after the receipt of the notice, to comply with the provisions of those sections, and it shall be the duty of the lessee and owner, or owners, to comply with that requirement.

History of Section.
(G.L. 1896, ch. 108, § 16; P.L. 1902, ch. 973, § 2; C.P.A. 1905, § 1121; G.L. 1909, ch. 129, § 16; P.L. 1910, ch. 549, § 1; G.L. 1923, ch. 171, § 16; G.L. 1938, ch. 356, § 16; G.L. 1956, § 23-33-24; P.L. 1992, ch. 48, § 1.)



Chapter 23-33-25 - Access of owners to leased premises.

§ 23-33-25 Access of owners to leased premises.  The owner or owners of any building or premises under lease, and their servants and agents, may enter upon the leased building or premises for the public welfare, with the purpose of making the building comply with the provisions of this chapter, and may remain thereon during such time as may reasonably be required for the performance of such work as may be necessary to effect that purpose, interfering with the lessee no more than may be necessary.

History of Section.
(G.L. 1896, ch. 108, § 16; P.L. 1902, ch. 973, § 2; C.P.A. 1905, § 1121; G.L. 1909, ch. 129, § 16; P.L. 1910, ch. 549, § 1; G.L. 1923, ch. 171, § 16; G.L. 1938, ch. 356, § 16; G.L. 1956, § 23-33-25; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-26 - Civil liability for injuries resulting from noncompliance.

§ 23-33-26 Civil liability for injuries resulting from noncompliance.  In all cases in which any person shall suffer injury or in which the death of any person shall ensue in consequence of the failure of the lessee or owner or owners of any building to comply with the provisions of this chapter, or in consequence of the failure of the lessee or owner or owners to comply with the written notice and requirement of any compliance inspector, when made in conformity to the provisions of this chapter the lessee and owner or owners shall be jointly and severally liable to any person so injured in an action for damages for the injury; and in case of death the lessee and owner or owners shall be jointly and severally liable in damages for the injury caused by the death of the person, to be recovered by action in the same manner and for the benefit of the same persons as is provided in § 10-7-2; which action, when the lessee and the owner are nonresidents, may be commenced by attachment. It shall be no defense to the action that the person injured, or whose death ensues, had knowledge that any elevator or other device subject to the provisions of this chapter was being operated in the building contrary to the provisions of this chapter, or that the person continued to ride in or on the elevator or device with that knowledge.

History of Section.
(G.L. 1896, ch. 108, § 16; P.L. 1902, ch. 973, § 2; C.P.A. 1905, § 1121; G.L. 1909, ch. 129, § 16; P.L. 1910, ch. 549, § 1; G.L. 1923, ch. 171, § 16; G.L. 1938, ch. 356, § 16; G.L. 1956, § 23-33-26; P.L. 1992, ch. 81, § 1.)



Chapter 23-33-27 - Fine for noncompliance.

§ 23-33-27 Fine for noncompliance.  The lessee or owner or owners of any building, or, in case the lessee or owner, or any of them, be non compos mentis or a minor, the guardian of any such lessee or owner, or in case the lessee or owner, or any of them, be a nonresident, the agent of any such lessee or owner, having charge of the property, who shall neglect or fail to comply with the provisions of this chapter shall be fined in accordance with the provisions of § 22-33-20 for each day that an elevator or other device shall be used or operated in the building contrary to the provisions of this chapter. In case there shall be several such lessees or owners or agents in charge of any building in which an elevator or other device shall be used or operated contrary to the provisions of this chapter proceedings may be had against any or all of them jointly, or against any one of them, for the recovery of the fine.

History of Section.
(G.L. 1896, ch. 108, § 16; P.L. 1901, ch. 921, § 1; P.L. 1902, ch. 973, § 2; C.P.A. 1905, § 1121; G.L. 1909, ch. 129, § 16; P.L. 1910, ch. 549, § 1; G.L. 1923, ch. 171, § 16; G.L. 1938, ch. 356, § 16; G.L. 1956, § 23-33-27; P.L. 1994, ch. 181, § 1.)



Chapter 23-33-28 - Municipal regulation.

§ 23-33-28 Municipal regulation.  No city or town shall have power to make any ordinance, bylaw or resolution concerning elevators, escalators, or other devices subject to the provisions of this chapter regarding the inspection, licensing, construction, installation, maintenance, or repair of any elevator, escalator or other device subject to the provisions of this chapter within the limits of the city or town, and any ordinance, bylaw or resolution heretofore made or passed or concerning any of the matters subject to this chapter, shall be void and of no effect. Any application made to municipalities shall be immediately forwarded for consideration and inspection to the division of occupational safety.

History of Section.
(G.L. 1896, ch. 40, § 26; G.L. 1909, ch. 50, § 27; G.L. 1923, ch. 51, § 27; G.L. 1938, ch. 333, § 28; impl. am. P.L. 1947, ch. 1882, § 5; G.L. 1956, § 23-33-28; P.L. 1992, ch. 47, § 1; P.L. 1997, ch. 326, § 43.)



Chapter 23-33-29 - Relief from personal responsibility.

§ 23-33-29 Relief from personal responsibility.  The director of the department of labor and training, the administrator of the division of occupational safety, the chief elevator inspector and his or her compliance inspectors charged with the enforcement of this code, while acting for the state, shall not thereby render himself or herself liable personally, and he or she is hereby relieved from all personal liability for any damages that may accrue to persons or property as a result of any act required or permitted in the discharge of his or her official duties. Any suit instituted against any officer or employee because of an act performed by him or her in the lawful discharge of duties and under the provisions of this code shall be defended by the legal representative of the state in the case of the director or his or her agents or representatives, until the final determination of the proceedings. In no case shall the director or any of his or her subordinates be liable for costs or damages in any action, suit or proceeding that may be instituted pursuant to the provisions of this code. The director or his or her agents, acting in good faith and without malice and within the scope of their employment shall be free from liability for acts performed under any of its provisions or by reason of any act or omission in the performance of his or her official duties in connection therewith.

History of Section.
(P.L. 1992, ch. 49, § 1.)



Chapter 23-33-30 - Elevators placed out of service.

§ 23-33-30 Elevators placed out of service.  All elevators and other devices subject to the provisions of §§ 23-33-1 to 23-33-29, inclusive, having been out of active service for a period exceeding one year, or said devices to be placed out of service for a period exceeding six (6) months, after July 1, 1997, shall comply with the following: (A) (1) The owner or agent for the owner shall notify the chief inspector in writing, giving the date when the elevator or other device will be placed out of service. (2) If the out of service period is to exceed six (6) months, the car and counterweights where provided shall be lowered to the pit floor, all suspension means removed, all main line fuses removed, and the service switch opened and tagged and sealed. (3) All hoistway entrances shall be bolted securely in the closed position from the hoistway side. (4) Where hoistway gates are in place, the landing openings shall be totally enclosed and strongly reinforced. (5) The lowest landing hoistway door shall be locked from the outside of the hoistway to facilitate repairs for reactivation. (6) Where the elevator or other device is hydraulically operated, the decommissioning shall, in addition to the securing of the hoistway and electrical power as described previously, lower the car into the pit, and have all hydraulic fluid and piping from the cylinder to the pump unit removed from the premises. (7) In addition to the removal of the main line fuses, the supply wiring from the load side of the main line disconnect switch to the controller shall be removed on all devices decommissioned. (8) Any device having been decommissioned as described previously, shall be reactivated when in compliance with the current rules and regulations as promulgated by the code commission. (B) Any device required to be decommissioned shall have this procedure completed by a licensed company as specified in § 23-33-2.2. The said company shall notify the chief inspector when any device is decommissioned. (C) Any elevator or other device subject to the provisions of this chapter, having been placed out of service for code violations or non-use by an inspector or the chief inspector shall be subject to the provisions of this section.

Provided, that nothing in this section shall be interpreted to eliminate any requirement for hoisting engineers that would be required pursuant to the provisions of § 28-26-5 and/or to authorize the promulgation of any rules and/or regulations inconsistent with the provisions of § 28-26-5.

History of Section.
(P.L. 1997, ch. 271, § 1; P.L. 1999, ch. 68, § 2.)






Chapter 23-34 - Amusement Ride Inspection and Insurance Act



Chapter 23-34.1 - Amusement Ride Safety Act

Chapter 23-34.1-1 - Short title.

§ 23-34.1-1 Short title.  This chapter may be cited as the Amusement Ride Safety Act.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-2 - Purpose.

§ 23-34.1-2 Purpose.  The purpose of this chapter is to guard against personal injuries in the assembly, disassembly, and use of amusement devices, amusement attractions, and temporary structures at public fairs and expositions, carnivals, festivals, celebrations, bazaars, and permanent facilities. Such devices, attractions, and structures shall be designed, constructed, assembled or disassembled, maintained, and operated so as to prevent such injuries.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2012, ch. 415, § 25.)



Chapter 23-34.1-3 - Definitions.

§ 23-34.1-3 Definitions.  As used in this chapter:

(1) "Altered ride" means a ride or device that has been altered with the approval of the manufacturer.

(2) "Amusement attraction" means any building or structure around, over, or through which persons may move to walk, without the aid of any moving device integral to the building or structure, which provides amusement, pleasure, thrills, or excitement. Excluded are air structures ("moonwalks"), arenas, stadiums, theatres, nonmechanical amusement structures commonly located in or around day care centers, schools, commercial establishments, malls, fast food restaurants, and convention halls. This does not include enterprises principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts.

(3) "Amusement ride" means any mechanical device which carries, suspends or conveys passengers along, around, or over a fixed or restricted route or course or within a defined area, for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. For the purposes of this act, any dry slide over twenty (20) feet in height is also included. This term shall not include hayrides (whether pulled by motor vehicle or horse), any coin-operated ride that is manually, mechanically or electrically operated and customarily placed in a public location and that does not normally require the supervision or services of an operator or nonmechanical devices with nonmoving parts, including, but not limited to, walk-through amusement attractions, slides, and air structures ("moonwalks").

(4) "Bazaar" means an enterprise principally devoted to the exhibition of products of crafts and art, to which the operation of amusement rides or devices or concession booths is an adjunct.

(5) "Carnival" means a transient enterprise offering amusement or entertainment to the public in, upon or by means of amusement devices, rides or concession booths.

(6) "Certificate to operate" means that document which indicates that the temporary amusement device has undergone the inspection required after setup. It shall show the date of inspection, the location of the inspection, the name of the inspector, and the maximum amount of weight allowed per car or rideable unit.

(7) "Commissioner" means the state building commissioner.

(8) "Department" means the department of administration.

(9) "Director" means the director of the department of administration.

(10) "Fair" means an enterprise principally devoted to the exhibition of products of agriculture or industry, to which the operation of amusement rides or devices or concession booths is an adjunct.

(11) "Home-made ride or device" means a ride or device that was not manufactured by a recognized ride or device manufacturer or any ride or device which has been substantially altered without the approval of the manufacturer.

(12) "Inspection" means the physical examination of an amusement ride or device made by the commissioner, or his authorized representative, prior to operating the amusement device for the purpose of approving the application for a license.

(13) "Kiddie ride" means a device designed primarily to carry a specific number of children in a fixture suitable for conveying children up to forty-two inches (42") in height or ride manufacturer specifications.

(14) "Major alteration" means a change in the type, capacity, structure or mechanism of an amusement device. This includes any change that would require approval of the ride manufacturer or an engineer.

(15) "Major ride" means a device designed to carry a specific maximum number of passengers, adults and children, in a fixture suitable for conveying persons.

(16) "Manager" means a person having possession, custody, or managerial control of an amusement device, amusement attraction, or temporary structure, whether as owner, lessee, or agent or otherwise.

(17) "Owner" means the person or persons holding title to, or having possession or control of the amusement ride or device or concession booth.

(18) "Permanent amusement ride" means an amusement ride which is erected to remain a lasting part of the premises.

(19) "Permit" means that document which signifies that the amusement device or amusement attraction has undergone and passed its annual inspection. The department shall affix a decal which clearly shows the month and year of expiration.

(20) "Qualified licensed engineer" means a licensed mechanical engineer who has at least five (5) years of experience in his or her field and has experience in amusement ride inspection.

(21) "Reinspection" means an inspection which is made at any time after the initial inspection.

(22) "Repair" means to restore an amusement ride to a condition equal to or better than the original design specifications.

(23) "Ride file jacket" means a file concerning an individual amusement ride or device which contains nondestructive test reports on the testing firm's official letterhead; the name of the ride, the manufacturer and date of manufacture; maintenance records; records of any alterations; ride serial number; daily check lists and engineer's reports and proof of insurance. Non-destructive test reports shall not be required on any rides which are nonmechanical and which are not provided by the manufacturer with said amusement ride.

(24) "Ride operator" means the person in charge of an amusement ride or device and who causes the amusement ride or device to operate.

(25) "Serious injury" means an injury requiring a minimum of one overnight stay in a hospital for treatment or observation.

(26) "Stop order" means any order issued by an inspector for the temporary cessation of a ride or device.

(27) "Temporary amusement device" means a device which is used as an amusement device or amusement attraction that is regularly relocated from time to time, with or without disassembly.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-4 - Inspection registration seal.

§ 23-34.1-4 Inspection registration seal.  No amusement ride or device shall be placed in service unless an inspection registration seal of the commissioner is affixed to it by the administrator or his or her agent. The inspection registration seal shall contain:

(1) The name of the owner of the ride;

(2) The serial number of the ride;

(3) The year of manufacture;

(4) The identification number established by the commissioner or his or her designee;

(5) The name of the manufacturer; and

(6) The current yearly inspection sticker.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1; P.L. 2012, ch. 415, § 25.)



Chapter 23-34.1-5 - Operation of amusement ride or device  Permits.

§ 23-34.1-5 Operation of amusement ride or device  Permits.  (a) A permanent amusement device or amusement attraction may not be operated in the state without a permit issued by the department. Temporary amusement devices and amusement attractions must also have a certificate to operate. The permits and certificates are not transferable, and if any permit holder voluntarily discontinues operation of the amusement device or amusement attraction, all rights secured under the permit are terminated.

(2) Before commencement of the operation of a permanent amusement device or amusement attraction, the owner shall make written application to the department for a permit to operate. A permit shall be issued to any owner who presents to the department a certificate issued by a qualified inspector that the amusement attraction or amusement ride has undergone and passed its annual inspection. Permanent amusement rides/devices shall be inspected one time per year by a qualified inspector. The permit shall be valid for a period of one year. In order to perform the above inspection, the ride or device shall be disassembled only to the extent that will make every connection (either welded or bolted), accessible for thorough inspection. The inspection shall at a minimum comply with the requirements of the American Society for Testing and Materials (ASTM Committee F-24 on amusement rides and devices). An affidavit of the annual disassembled ride inspection, must be filed with the department.

(3) A temporary amusement device or amusement attraction, upon first entry into the state, must be inspected by the department for the permit to be issued. Additionally, it must be inspected at least annually by a professional engineer, or other qualified inspector, each of whom must be approved by the department. The inspection shall at a minimum comply with the requirements of the American Society for Testing and Materials (ASTM Committee F-24 on amusement rides and devices). An affidavit of the annual inspection must be filed with the department.

(b) Additional inspections in either a disassembled or assembled configuration shall be conducted if evidence of a dangerous or defective condition is presented to the commissioner.

(c) For the purposes of this chapter, "qualified inspector" has the meaning attributed to an inspector who possesses the qualifications set forth in § 23-34.1-18.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-6 - Amusement ride or device owner  Obligations.

§ 23-34.1-6 Amusement ride or device owner  Obligations.  (a) If an amusement ride or device is materially rebuilt or so modified as to change its original action, it shall be re-identified by a different name and a different serial number.

(b) Repairs will be carried out in accordance with the manufacturer's instructions and shall utilize replacement parts which meet or exceed original equipment specifications.

(c) It shall be the responsibility of the amusement ride or device owner to obtain all safety alert or maintenance bulletins and strictly adhere to the manufacturer's requirements.

(d) The owner must maintain an up-to-date ride file jacket.

(e) All major alterations or other modifications must be submitted in writing to the manufacturer or an approved engineer for review. The manufacturer's or engineer's comments must be kept in the ride file jacket.

(f) The assembly and disassembly of an amusement ride or device shall be done by or under the immediate supervision of a person experienced in the proper performance of such work in respect to the ride or device.

(g) Parts shall be properly aligned and shall not be bent, distorted, cut, omitted or otherwise deformed to force them into place. Parts requiring lubrication shall be relubricated in the course of assembly. Fastening and locking devices such as bolts, cap screws, cotter pins and lock washers shall be installed where required. Nuts and lock nuts shall be firmly set. Welding of parts upon which safe operation depends shall be done by welders certified in accordance with the requirements of the American Welding Society. Any work performed by a welder shall be noted in the ride record and filed in the ride file jacket.

(h) Tools and equipment used in the assembly or disassembly of amusement rides or devices shall be of proper size and design to enable the work to be done safely and properly.

(i) Daily inspection of amusement rides or devices shall be required prior to the ride or device carrying passengers. The inspection shall be made by the owner or his or her agent. The inspection shall include the operation of control devices, speed-limiting devices, brakes and other equipment provided for safety (i.e. pins, bolts, keys, and other fasteners). Prior to carrying passengers, the ride or device shall be operated for a minimum of one complete operating cycle. A record of each inspection shall be filed in the ride file jacket.

(j) All power transmission devices and associated moving parts shall be shielded, enclosed or barricaded to protect the public.

(k) Hydraulic systems shall be checked for leaks, damaged pipes and worn or deteriorated hoses. Only manufacturer approved hydraulic fluid shall be used.

(l) Pressure relief valves or devices, including, but not limited to, compressed air and gas devices, shall be tested on a weekly basis to insure that they operate properly.

(m) All fabrics constituting part of an amusement ride or device shall meet the requirements of the small-scale test contained in NFPA 701, Standard Methods of Fire Tests for Flame-Resistant Textiles and Films.

(n) Storage and use of flammable liquids and gases shall comply with the requirements of the regulations of the division concerning flammable and combustible liquids.

(o) In all locations where vehicles and persons may travel, electrical cables shall be protected with conduit, planks or other approved methods such as matting or trenching.

(p) Each electrically operated amusement ride or device shall be provided with a properly labeled disconnect power switch placed within reach of the operator.

(q) Safe and adequate means of access to and egress from amusement rides or devices shall be provided. All passageways shall be free from debris, obstructions, projections and other hazards. All surfaces shall be such as to prevent slipping and tipping. The width of passageways shall not be less than the width of exit doors or stairs to which they lead.

(r) All amusement rides or devices shall be required to be fenced for the protection of passengers, spectators and workers in compliance with ASTM F-24 Committee guidelines.

(s) Amusement rides and attractions are to be kept fifteen (15) feet away from electrical lines as specified in the National Electric Code, Section 525-12.

(t) The interior and exterior parts of all passenger-carrying amusement devices or amusement attractions with which a passenger may come in contact shall be smooth and rounded and free from sharp, rough, or splintered edges and corners, with no projecting studs, bolts, screws, or other projections which might cause injury. Interior parts upon or against which a passenger may be forcibly thrown by the action of the amusement device or amusement attraction shall be adequately padded.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-7 - Inspection of operations.

§ 23-34.1-7 Inspection of operations.  (a) Each permanent or temporary device shall be inspected and tested by the department each season before operation so as to test the full operation of all control devices, speed-limiting devices, brakes, and other equipment provided for safety before a permit is issued. A copy of the inspection report shall be on file in the office of the manager of the fair or coordinator of the event before the ride is opened to the public.

(b) Each temporary major amusement device or amusement attraction must be inspected upon setup at each location by the department. The temporary major amusement device or amusement attraction shall not be permitted to operate unless the inspection has taken place. The owner or operator of the amusement ride shall be responsible for arranging or requesting the inspection at each location by contacting the department at least fourteen (14) business days prior to the arrival of the amusement ride at the location; provided, however, that if the department does not schedule an inspection within the fourteen (14) day period, the owner shall be allowed to operate the amusement ride pending the inspection, provided that the owner has an inspection scheduled and has a valid permit.

(c) The manager of a temporary major amusement device or amusement attraction must visually inspect the device daily. This inspection shall be recorded daily on a form approved by the American Society of Mechanical Engineers (ASME) and/or the ASTM-F24. The last fourteen (14) daily forms must be kept with the temporary major amusement device or amusement attraction. A copy of the inspection report shall be on file in the office of the manager of the fair or coordinator of the event before the ride is opened to the public.

(d) Upon proper presentation of credentials, an authorized employee of the department may enter unannounced and inspect amusement devices at any time and in a reasonable manner and shall have the right to question any owner, manager, or agent of the owner; to inspect, investigate, photograph, and sample all pertinent places, areas, and devices; and to examine and reproduce all file jackets and proof of insurance for the purpose of enforcing the provisions of this chapter. A fee may not be charged for these unannounced inspections.

(e) An amusement device or an amusement attraction which fails to pass an inspection may not be operated for public use until it has passed a subsequent inspection. If an inspector finds that an amusement ride has been involved in or is likely to become involved in an incident, failure or malfunction which, in his or her judgment, seriously affects the continued operation of the ride or device, in a manner which is unsafe to the public, then he or she shall issue an order prohibiting the operation of said ride or device until the device is made safe for operation in conformity with ASTM committee F-24 standards. Such an order shall only be removed by the commissioner, his or her designee or by court order.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-8 - Electrical equipment, service and permit.

§ 23-34.1-8 Electrical equipment, service and permit.  (a) All electrical equipment, wiring and installation shall comply with State Electric Code, SBC-5.

(b) It shall be the responsibility of the owner or manager of the amusement company to obtain written approval of the electrical service and equipment hookup from the building officials of the city or town in which the amusement is located prior to the licensing inspection. The electrical permit application shall be submitted to the city or town at least fourteen (14) days prior to the scheduled arrival of the amusement device(s) to the location designated for operation within a carnival.

(c) In the event that the building official is unavailable to inspect the electrical service and equipment hookup, the following emergency provisions shall apply:

(1) The building official in the city or town shall contact building officials in neighboring cities or towns to arrange for an inspection.

(2) In the event that an inspection by local government was not possible to arrange, the owner or manager of the amusement company must obtain a certification from a class A electrical contractor that the electrical service and equipment hookup complies with the standards set forth in subsection (a) of this section; and

(3) The certifying electrician shall not be the person or a person, from the same firm, who installed the electrical service or equipment hookup.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-9 - General set up requirements.

§ 23-34.1-9 General set up requirements.  (a) Blocking, when used, must be placed on a sound foundation. Concrete blocks, hollow blocks, hollow boxes or other hollow core items shall not be allowed. Cribbing and crossing of blocks is required, when stacking two (2) or more blocks.

(b) All passenger carrier and safety restraints must be in good, serviceable condition.

(c) All pins, bolts, and other fasteners must be safety locked with snap rings, cotter keys, or other type of locking device to keep the pins bolts, and other fasteners in their proper place. The pins must be in place and of proper size and type, as specified by the manufacturer. No nails, screws, or wire will be allowed.

(d) The rides must be operated within their manufacturer's specifications designated revolutions per minute rating with a balanced load and are not to be overloaded.

(e) Rides using gasoline fueled engines shall not be fueled while the engine is running or passengers are on the ride.

(f) Moving, or hot parts, including but not limited to, belts, chains, gears, shafts, knuckle joints, and exhaust pipes, that may be injurious to the public shall be effectively guarded to prevent contact. All electrical junction boxes must be locked or sealed and properly identified as such and have proper fencing around them.

(g) All rides shall have an approved and operable fire extinguisher within fifteen (15) feet of each ride operator, unless the local fire marshal requires additional extinguishers.

(h) Major rides are to be set up a minimum of twelve (12) feet apart between all moving parts, a minimum of six (6) feet between kiddie rides. The measurements shall be taken from any moving part.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-10 - Ride or device operator.

§ 23-34.1-10 Ride or device operator.  (a) The ride or device operator must be at least eighteen (18) years of age and be familiar with the proper operation of the individual ride, safety precautions for each ride and shut off control procedures, provided however, that the operator of a nonmechanical ride which has no moving parts must be at least sixteen (16) years of age.

(b) The ride or device operator shall not be under the influence of alcohol, drugs, or both, while performing operator duties.

(c) All safety requirements pertaining to the operation of the ride or device outlined by the manufacturer must be followed. The commissioner shall ensure that all requirements are in compliance with the life safety code.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-11 - Reporting of serious injuries or deaths occurring in connection with operation of rides or attractions.

§ 23-34.1-11 Reporting of serious injuries or deaths occurring in connection with operation of rides or attractions.  When any serious injury or any death occurs in connection with the operation of any amusement ride or attraction, the owner of the ride or attraction shall immediately report the serious injury or death to the commissioner or his or her designee. Within twenty-four (24) hours after receipt of any report, the commissioner or his or her designee shall cause an investigation of the occurrence and an inspection of the ride or attraction to determine the cause of the serious injury or death. The commissioner or his or her designee may enter into any place or upon any premises so licensed in furtherance of that investigation and inspection. Unless otherwise authorized by the director, no amusement ride or attraction subject to the provisions of this chapter may be operated or altered nor shall it be removed from the location where the serious injury or death occurred until after completion of the inspection. If the commissioner requires that the ride or attraction remain at the site, he or she shall given written notice to that further investigation is required to the owner of the ride or attraction. Notice shall also be provided to the owner of the site. In the event of death, the state shall secure the accident site and provide continuous security of the site until the commissioner, or his or her designee concludes its investigation.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)



Chapter 23-34.1-12 - Annual registration and operating fees.

§ 23-34.1-12 Annual registration and operating fees.  There shall be an annual registration fee of fifty dollars ($50.00) per ride for which an annual inspection registration seal shall be provided upon certification that such ride meets the safety requirements as determined by a qualified licensed engineer. There is no fee for initial site inspections however, if the inspector is required to return to the site to re-inspect a ride, there shall be an abatement fee of twenty-five dollars ($25.00) per ride. If an inspector is required to remain on site beyond his or her normal business hours, the licensee shall pay any additional costs incurred by the state including overtime wages.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-13 - Insurance.

§ 23-34.1-13 Insurance.  A person may not operate an amusement device or amusement attraction unless at the time of operation there is in existence:

(1) An insurance policy in an amount of not less than one million dollars ($1,000,000) per occurrence insuring the owner or lessee against liability for injury to persons arising out of the use of the amusement device or amusement attraction; or

(2) A bond in a like amount; however, the aggregate liability of the surety under such bond shall not exceed the face amount thereof.

The policy or bond shall be procured from one or more insurers or sureties licensed to transact business in this state or approved as surplus lines insurers. Proof of insurance or bond must be presented to the department in order to obtain a permit.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-14 - Secretary of state to be attorney of nonresident owners of amusements.

§ 23-34.1-14 Secretary of state to be attorney of nonresident owners of amusements.  No certificate to operate or operation permit shall be issued under the provisions of this chapter to any owner not a resident of this state until such owner has appointed, in writing, the secretary of state and his or her successors in office to be his or her attorney, upon whom all process in any action or proceeding against him or her may be served; and in such writing such owner shall agree that any process against him or her which is served on said secretary shall be of the same legal force and validity as if served on the owner, and that such appointment shall continue in force as long as any liability remains outstanding against the owner in this state. Such written appointment shall be acknowledged before some other officer authorized to take acknowledgements of deeds and shall be filed in the office of said secretary, and copies certified by him or her shall be sufficient evidence of such appointment and agreement. Service upon said attorney shall be sufficient service upon the principal, and shall be made by leaving an attested copy of the process with the secretary of the state at his or her office or with any clerk having charge of the corporation department of said office. When legal process against any owner mentioned in this section is served upon the secretary of the state, he or she shall immediately notify such owner thereof by mail and shall, within two (2) days after such service, forward in the same manner a copy of the process served on him or her to such owner or to any person designated in writing by such owner. The plaintiff in the process so served shall pay to the secretary, at the time of the service, a fee of one and one-half dollars ($1.50) for each page, and in no case less than five dollars ($5.00), which shall be recovered by him or her as part of his taxable costs if he or she prevails in such suit. The secretary shall keep a record of all process served upon him or her which shall show the day and hour when such service was made.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-15 - Penalty.

§ 23-34.1-15 Penalty.  (a) Any violation of the provision of this chapter shall result in a revocation of the permit or certificate to operate, or both until all violations are abated.

(b) Any person who willfully violates the provision of this chapter, or any order or regulation made pursuant to the provisions thereof shall be fined not more than five thousand dollars ($5,000) or imprisoned not more than one (1) year or both.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-16 - Exemption  Bazaars, fairs and circuses.

§ 23-34.1-16 Exemption  Bazaars, fairs and circuses.  Bazaars, fairs, and circuses shall not be inspected under these regulations unless, and only to the extent that such bazaars, fairs and circuses have amusement rides or devices associated with them. When a bazaar, fair or circus contains any amusement ride or device, the provisions of this chapter concerning carnivals shall apply.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2012, ch. 415, § 25.)



Chapter 23-34.1-17 - Advisory committee.

§ 23-34.1-17 Advisory committee.  To assist in the adoption of rules and regulations with regard to the operation of amusement rides and devices, there is hereby created an amusement ride advisory committee. The committee shall consist of seven (7) members, one (1) of whom shall be a carnival owner, one (1) of whom shall be a member of the amusement ride industry, one (1) of whom shall be a structural engineer, one (1) of whom shall be the state building commissioner or his or her designee, one (1) of whom shall be a mechanical engineer, one (1) of whom shall be the state fire marshall or his or her designee, and one (1) of whom shall be a citizen of the state of Rhode Island, all members to be appointed by the governor for a three (3) year term, and to meet on a quarterly basis or as needed by the commissioner in furtherance of the provision of this chapter.

History of Section.
(P.L. 1997, ch. 79, § 2.)



Chapter 23-34.1-18 - Appointment of inspectors  Qualifications.

§ 23-34.1-18 Appointment of inspectors  Qualifications.  (a) The advisory committee shall establish procedures for the appointment of authorized inspectors in addition to at least one of the following requirements:

(1) Applicants must have at least ten (10) years of work experience in the field of amusement ride assembly, repair and inspection including proven work experience in the enforcement of the welding and electric codes.

(2) Applicants who present proof of satisfactory evidence of graduation from a school offering a program of study in amusement ride assembly and inspection, must also be certified by the National Association of Amusement Ride Safety Officials (NAARSO), as Level II amusement ride safety inspectors.

(3) Applicants must be registered as licensed mechanical or structural engineers.

(b) All applicants who satisfy at least one of the three (3) requirements of subdivisions (a)(1)  (a)(3) of this section, and who shall pay an annual registration fee of one hundred dollars ($100), shall be placed on a rotating list of qualified inspectors.

History of Section.
(P.L. 1997, ch. 79, § 2; P.L. 2002, ch. 317, § 1.)






Chapter 23-35 - Motion Picture Projectors



Chapter 23-36 - Inspection and Handling of Inflammable Substances



Chapter 23-37 - Powers of Fire Companies

Chapter 23-37-1 - Police authority of fire company officers at fire  Right of entry.

§ 23-37-1 Police authority of fire company officers at fire  Right of entry.  The chief, chief engineer, assistant engineer, captain, lieutenant, or any other executive officer of any volunteer fire company, association, fire district company, or any other organization organized or created for the purpose of extinguishing fires and preventing fire hazards, whether it is incorporated or not, and whether it is a paid department or not, when on duty at a fire in the city or town where the fire headquarters or station of the company, association, or organization is located or in response to an alarm for such a fire shall, in the absence of the chief of police, have the power to suppress any tumult or disorder and to command from the inhabitants of the city or town all needful assistance for the suppression of fires and in the preservation of property exposed to fire; the officers above enumerated shall also have authority to go onto and enter any property or premises and to do whatever may reasonably be necessary in the performance of their duties while engaged in the work of extinguishing any fire or performing any duties incidental thereto.

History of Section.
(P.L. 1929, ch. 1386, § 1; G.L. 1938, ch. 360, § 1; G.L. 1956, § 23-37-1.)



Chapter 23-37-2 - Penalty for disobedience of or interference with firefighters.

§ 23-37-2 Penalty for disobedience of or interference with firefighters.  Any person who shall neglect or refuse to render assistance when lawfully called upon to do so by any of the officers listed in § 23-37-1 at a fire, or who shall refuse to obey any lawful order of those officers, or interfere with any officer or person connected with any fire fighting organization enumerated in § 23-37-1, while on duty at a fire, shall pay for each offense a fine not exceeding twenty dollars ($20.00), or shall be imprisoned for a term of not more than thirty (30) days, either or both, at the discretion of the court.

History of Section.
(P.L. 1929, ch. 1386, § 1; G.L. 1938, ch. 360, § 1; G.L. 1956, § 23-37-2.)



Chapter 23-37-3 - Injuring property of fire company.

§ 23-37-3 Injuring property of fire company.  Any person who shall wantonly or maliciously cut or otherwise injure any hose or apparatus belonging to or used by any fire department, company, association, or other organization organized for the purpose of and engaged in the suppression of fires, whether incorporated or not, shall be subject to a fine of not less than twenty dollars ($20.00) nor more than two hundred dollars ($200), or shall be imprisoned for a term of not more than thirty (30) days, either or both, at the discretion of the court.

History of Section.
(P.L. 1929, ch. 1386, § 2; G.L. 1938, ch. 360, § 2; G.L. 1956, § 23-37-3.)



Chapter 23-37-4 - Unauthorized obstruction of hydrants.

§ 23-37-4 Unauthorized obstruction of hydrants.  Any person who shall obstruct or interfere with the use of any fire hydrant in any town, or city, by piles of lumber, building material, articles of merchandise, the excavation or removal of buildings, dirt or rubbish, or in any other way or manner, unless by permission of the town or city council, shall pay a fine not exceeding twenty dollars ($20.00) for each offense. Every day that the interference or obstruction shall continue shall be regarded as a separate offense; provided, however, that the permission herein required of the town or city council may be lawfully obtained from the commissioner or director of public works or any other officer of any city or town whenever he or she may be so duly authorized by law.

History of Section.
(P.L. 1929, ch. 1386, § 3; G.L. 1938, ch. 360, § 3; G.L. 1956, § 23-37-4.)






Chapter 23-38 - Degradable Connectors and Non-Detachable Metal Openers for Beverage Containers

Chapter 23-38-1 - Definitions.

§ 23-38-1 Definitions.  For the purposes of this chapter, the following terms shall have the following meanings:

(1) "Connector" means a holding device constructed of plastic rings and used to hold several beverage containers together, or other similar plastic device used for the same purpose.

(2) "Degradable material" means material that, upon exposure to natural elements, is broken down by biological, chemical, photochemical, or other physical processes to a particle size and chemical composition that may be assimilated harmlessly and aesthetically into the environment, without leaving a hazardous residue or byproduct.

History of Section.
(P.L. 1986, ch. 365, § 1.)



Chapter 23-38-2 - Connectors for beverage containers required to be degradable.

§ 23-38-2 Connectors for beverage containers required to be degradable.  No person shall sell or offer to sell in this state beverage containers that are held together by connectors, unless the connectors are made of degradable material.

History of Section.
(P.L. 1986, ch. 365, § 1.)



Chapter 23-38-2.1 - Metal beverage container rings or tabs required to be nondetachable.

§ 23-38-2.1 Metal beverage container rings or tabs required to be nondetachable.  No beverage shall be sold, offered for sale, or distributed within the state in a metal container designed and constructed so that the container is opened by detaching a metal ring or tab, except if the tab is made of tape, foil, or other soft material.

History of Section.
(P.L. 1989, ch. 289, § 1.)



Chapter 23-38-2.2 - Readily removable caps, lids, or rings.

§ 23-38-2.2 Readily removable caps, lids, or rings.  (a) No beverage shall be sold, offered for sale, or distributed within the state in a plastic container composed of more than one resin, excluding the cap, lid, or ring for the container. The cap, lid, or ring of the container shall be readily removable from the body of the container.

(b) This section shall not apply to containers that are recycled or can be demonstrated to be recyclable, or if the manufacturer can show that more than one resin is necessary to preserve product integrity.

(c) The department of environmental management shall promulgate rules and regulations pertaining to this section.

History of Section.
(P.L. 1989, ch. 210, § 1.)



Chapter 23-38-3 - Penalty for violation.

§ 23-38-3 Penalty for violation.  A person who violates this chapter shall be deemed guilty of a violation and shall be fined not more than two hundred fifty dollars ($250). Each day that the violation continues or exists shall constitute a separate offense.

History of Section.
(P.L. 1986, ch. 365, § 1; P.L. 1997, ch. 326, § 44.)






Chapter 23-38.1 - Hazardous Substances



Chapter 23-38.2 - Poison Prevention Packaging



Chapter 23-38.3 - Flammable Fabrics



Chapter 23-39 - Respiratory Care Act

Chapter 23-39-1 - Short title.

§ 23-39-1 Short title.  This chapter may be cited as the "Respiratory Care Act".

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-2 - Definitions.

§ 23-39-2 Definitions.  As used in this chapter:

(1) "Board" means the administrative board of respiratory care;

(2) "Department" means the Rhode Island department of health;

(3) "Director" means the director of the Rhode Island health department;

(4) "Division" means the division of professional regulation;

(5) "Respiratory care" (including respiratory therapy and inhalation therapy) means a health professional, under qualified medical direction, employed in the therapy, management, rehabilitation, diagnostic evaluation, and care of patients with deficiencies and abnormalities which affect the cardiopulmonary system and associated aspects of other system function;

(6) "Respiratory care practitioner" means a person who is licensed to practice respiratory care in Rhode Island. The respiratory care practitioner may transcribe and implement a physician's written and verbal orders pertaining to the practice of respiratory care as defined in this chapter; and

(7) "Respiratory care training program" means a program accredited or recognized by the commission on accreditation of allied health education programs in collaboration with the committee on accreditation for respiratory care or any other accrediting agency that may be approved by the board.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 2000, ch. 172, § 1.)



Chapter 23-39-3 - Purpose.

§ 23-39-3 Purpose.  The purpose of this chapter is to safeguard the public health, safety, and welfare by licensing and regulating persons engaged in the practice of respiratory care within the state.

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-4 - License required.

§ 23-39-4 License required.  (a) No person shall practice respiratory care or represent himself or herself to be a respiratory care practictioner unless that person is licensed under this chapter, except as otherwise provided by this chapter.

(b) Nothing in this chapter is intended to limit, preclude, or otherwise interfere with the practices of other persons and health providers licensed by appropriate agencies of Rhode Island, self-care by a patient, or gratuitous care by a friend or family member who does not represent or hold himself or herself out to be a respiratory care practitioner, or respiratory care services in case of an emergency.

(c) This chapter does not prohibit a person enrolled in a respiratory care training program from performing those duties essential for completion of a student's clinical service; provided, that the duties are performed under the supervision or direction of a physician or licensed respiratory care practitioner and the person is identified as a "student respiratory care practitioner."

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-5 - Board created.

§ 23-39-5 Board created.  (a) Within the division of professional regulation of the health department shall be a board of respiratory care consisting of five (5) members as follows:

(1) One physician licensed in the state who is knowledgeable in respiratory care;

(2) Three (3) licensed respiratory care practitioners;

(3) One public member who is a resident of Rhode Island. The public member shall not have been licensed as a respiratory care practitioner nor shall he or she have any financial interest, direct or indirect, in the occupation regulated.

(b) The director of the department of health, with the approval of the governor, within sixty (60) days following November 1, 1986, shall appoint one board member for a term of one year; two (2) for a term of two (2) years; and two (2) for a term of three (3) years. Appointments made thereafter shall be for three-year terms but no person shall be appointed to serve more than two (2) consecutive terms.

(c) The director, in his or her initial appointment, shall appoint as the respiratory care practitioner one of the members of the board or a person currently practicing as respiratory care practitioners in Rhode Island.

(d) The board shall meet during the first month of each calendar year to select a chairperson and for other purposes. At least one additional meeting shall be held before the end of each calendar year. Other meetings may be convened at the call of the chairperson, the administrator of professional regulation, or upon the written request of any two (2) board members.

(e) In the event of a vacancy in one of the positions, the director of the department of health, with the approval of the governor, may appoint a person who shall fill the unexpired term.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 1988, ch. 84, § 23.)



Chapter 23-39-6 - Board duties.

§ 23-39-6 Board duties.  The duties of the board shall be as follows:

(1) To evaluate the qualifications of applicants and review the required examination results administered by a testing agency approved by the board;

(2) To recommend issue of licenses to applicants who meet the requirements of this chapter;

(3) To administer, coordinate, and enforce the provision of this chapter and investigate persons engaging in practices which may violate the provisions of this chapter;

(4) To deny, or revoke licenses to practice respiratory care as provided in this chapter;

(5) To annually review the exam accepted by the board; and

(6) To recommend to the director adoption of rules and regulations.

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-7 - Licensing by training and examination.

§ 23-39-7 Licensing by training and examination.  (a) Any person desiring to become licensed as a respiratory care practitioner shall make application to the board on a written form in the manner that the board prescribes, pay all required application fees, and certify and furnish evidence to the board that the applicant:

(1) Has successfully completed a training program as defined in this chapter;

(2) Has passed the examination approved by the board, as specified by rules and regulations of the department, for respiratory care practitioners administered by a nationally recognized organization for respiratory care; and

(3) Is of good moral character.

(b) Respiratory care providers who are licensed or otherwise regulated to practice under laws of another state or territory or the District of Columbia may, upon receiving an authorization from the division, perform as a respiratory care practitioner under the supervision of a qualified and licensed respiratory care practitioner. If the applicant fails to receive licensure when the board reviews the application, all mentioned privileges shall automatically cease.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 2000, ch. 172, § 1.)



Chapter 23-39-9 - Other licensing provisions.

§ 23-39-9 Other licensing provisions.  (a) Graduate Practice. Every graduate of a board approved respiratory care school who has filed a respiratory care practitioner application may, upon receiving a receipt from the division of professional regulation, perform as a respiratory care practitioner under the supervision of a respiratory care practitioner licensed in this state.

(2) During this period the applicant shall identify himself or herself only as a "graduate respiratory care practitioner."

(3) If the applicant shall fail to take the examination within ninety (90) days from effective date of graduate status, without due cause or fail to pass the examination and receive a license, all privileges described in subsection (a)(1) shall automatically cease.

(b) Unless licensed as a respiratory care practitioner under the respiratory care act, no person shall use any title or abbreviation to indicate that the person is a licensed respiratory care practitioner.

(c) Verification of a valid license issued pursuant to this chapter shall be available at the respiratory care practitioner's place of employment.

(d) Licenses, including initial licenses, shall be issued for a period of two (2) years.

(e) License renewal dates will be set by the division.

(f) Applicants and biennial licensure shall meet the continuing education requirements as prescribed by the director of health.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 1997, ch. 326, § 45; P.L. 2000, ch. 172, § 1.)



Chapter 23-39-10 - Inactive status.

§ 23-39-10 Inactive status.  (a) Upon request, the division shall grant inactive status to a licensee who does not intend to practice his or her profession within this state during the period covered by the inactive status. The person may be reinstated without payment of a penalty fee upon application and presentation of evidence of completion of these requirements. The person must pay the current license renewal fee.

(b) Upon reinstatement to active status, a licensee must show proof of having completed continuing education during the two (2) years immediately preceding reinstatement in such amount as may be prescribed by rules and regulations.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 2000, ch. 172, § 1.)



Chapter 23-39-11 - Fees.

§ 23-39-11 Fees.  (a) The director, in consultation with the board, shall establish a schedule of reasonable fees for licenses, and for renewal of licenses for respiratory care practitioners.

(b) The initial application fee shall be as set forth in § 23-1-54.

(c) A biennial license renewal fee shall be established in an amount as set forth in § 23-1-54.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 2001, ch. 77, art. 14, § 33; P.L. 2007, ch. 73, art. 39, § 34; P.L. 2012, ch. 241, art. 9, § 47.)



Chapter 23-39-12 - Denial, suspension, revocation, and reinstatement of licenses.

§ 23-39-12 Denial, suspension, revocation, and reinstatement of licenses.  The board may refuse to issue or may suspend or revoke any license in accordance with the procedures set forth in the Administrative Procedures Act, chapter 35 of title 42, for any of the following causes:

(1) Fraud in the procurement of any license under this chapter;

(2) Imposition of any disciplinary action upon a person by any agency of another state which regulates respiratory care but not to exceed the period or extent of that action;

(3) Conviction of a crime which substantially relates to the qualifications, functions or duties of a respiratory care practitioner. The record of conviction or a certified copy thereof shall be conclusive evidence of the conviction;

(4) Impersonating or acting as a proxy for an applicant in any examination given under this chapter;

(5) Habitual or excessive use of intoxicants or drugs;

(6) Gross negligence in his or her practice as a respiratory care practitioner;

(7) Violating any of the provisions of this chapter or any rules or regulations duly adopted under this chapter or aiding or abetting any person to violate the provisions of or any rules or regulations adopted under this chapter;

(8) Engaging in acts of unprofessional conduct as defined by rule and regulation; or

(9) Committing any fraudulent, dishonest or corrupt act which is substantially related to the qualifications, functions, or duties of a respiratory care practitioner.

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-13 - Receipts.

§ 23-39-13 Receipts.  The proceeds of any fees collected pursuant to the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1986, ch. 428, § 1; P.L. 1995, ch. 370, art. 40, § 81.)



Chapter 23-39-14 - Penalties  Action to enforce chapter.

§ 23-39-14 Penalties  Action to enforce chapter.  (a) A violation of any provision of this chapter shall be deemed a misdemeanor.

(b) The department may bring a civil action in any district court to enforce any provision of this chapter.

History of Section.
(P.L. 1986, ch. 428, § 1.)



Chapter 23-39-15 - Severability.

§ 23-39-15 Severability.  If a part of this chapter is held unconstitutional or invalid, all valid parts that are severable from the invalid or unconstitutional part shall remain in effect. If a part of this chapter is held unconstitutional or invalid in one or more of its applications, the part shall remain in effect in all constitutional and valid applications that are severable from the invalid applications.

History of Section.
(P.L. 1986, ch. 428, § 1.)






Chapter 23-40 - New England Health Services and Facilities Compact



Chapter 23-41 - Hazardous Pesticides, Insecticides, Fungicides, Herbicides and Rodenticides



Chapter 23-41.1 - Pesticide Control



Chapter 23-42 - Disposition of Bodies to be Buried with Public Funds



Chapter 23-43 - Office of Mental Retardation



Chapter 23-43.1 - Retardation Law



Chapter 23-43.2 - Parental SuccessionRetarded Persons



Chapter 23-43.3 - Licensing of Facilities and Programs for the Alcoholic, Drug Abuser, Mentally Ill and the Mentally Retarded



Chapter 23-44 - New England Compact on Radiological Health Protection



Chapter 23-45 - Rodent Control and Eradication



Chapter 23-46 - Refuse Disposal



Chapter 23-46.1 - Solid Waste Management Corporation



Chapter 23-46.2 - Hazardous Waste Management



Chapter 23-47 - Anatomical Gifts



Chapter 23-48 - Sanitarians



Chapter 23-49 - Septage, Industrial Wastes and Waste Oil Pumping, Cleaning and Transportation



Chapter 23-50 - Blood Bank Services



Chapter 23-51 - Consent to Medical and Surgical Care



Chapter 23-52 - Emergency Medical Transportation Services



Chapter 23-53 - Special Packaging of Poisonous Substances



Chapter 23-54 - Choke-Saving Devices



Chapter 23-55 - Percolation Tests and Water Table Elevation Determinations



Chapter 23-56 - Smoking in Public Places



Chapter 23-57 - Commission on the Deaf and Hearing Impaired



Chapter 23-58 - Massage Parlors



Chapter 23-59 - Continuing Care Provider Registration and Disclosure

Chapter 23-59-1 - Definitions.

§ 23-59-1 Definitions.  As used in this chapter:

(1) "Continuing care" means providing or committing to provide board, lodging, and nursing services to an individual, other than an individual related by blood or marriage: (i) pursuant to an agreement effective for the life of the individual or for a period in excess of one year, including mutually terminable contracts, and (ii) in consideration of the payment of an entrance fee and/or periodic charges. A contract shall be deemed to be one offering nursing services, irrespective of whether such services are provided under the contract, if nursing services are offered to the resident entering the contract either at the facility in question or pursuant to arrangement specifically offered to residents of the facility.

(2) "Department" means the Rhode Island state department of health.

(3) "Entrance fee" means an initial or deferred transfer to a provider of a sum of money or other property made or promised to be made in advance or at some future time as full or partial consideration for acceptance of a specified individual as a resident in a facility. A fee which is less than the sum of the regular periodic charges for one year of residency shall not be considered to be an entrance fee.

(4) "Facility" means the place or places in which a person undertakes to provide continuing care to an individual.

(5) "Provider" means any person, corporation, partnership, or other entity that provides or offers to provide continuing care to any individual in an existing or proposed facility in this state. Two or more related individuals, corporations, partnerships, or other entities may be treated as a single provider if they cooperate in offering services to the residents of a facility.

(6) "Resident" means an individual entitled to receive continuing care in a facility.

(7) "Solicit" means all actions of a provider or the provider's agent in seeking to have individuals enter into continuing care agreement by any means such as, but not limited to, personal, telephone, or mail communication or any other communication directed to and received by an individual, and any advertisements in any media distributed or communicated by any means to individuals.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-2 - Registration.

§ 23-59-2 Registration.  (a) Except as provided in § 23-59-13, no provider shall engage in the business of providing or offering to provide continuing care at a facility in this state unless the provider has registered with the department with respect to the facility.

(b) A registration statement shall be filed with the department by the provider on forms prescribed by the department and shall include:

(1) All information required by the department pursuant to its enforcement of this chapter; and

(2) The initial disclosure statement required by § 23-59-3.

(c) Registration shall be deemed complete if the department has not notified the provider of incompleteness within ninety (90) days of the filing.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-3 - Disclosure statement.

§ 23-59-3 Disclosure statement.  (a) The disclosure statement of each facility shall contain all of the following information unless the information is contained in the continuing care contract and a copy of that contract is attached to and made a part of the initial disclosure statement:

(1) The name and business address of the provider and a statement of whether the provider is a partnership, foundation, association, corporation, or other type of business or legal entity.

(2) Full information regarding ownership of the property on which the facility is or will be operated and of the buildings in which it is or will be operated.

(3) The names and business addresses of the officers, directors, trustees, managing or general partners, and any person having a ten percent (10%) or greater equity or beneficial interest in the provider, and a description of that person's interest in or occupation with the provider.

(4) For the provider, any person named in response to subsection (a)(3), or the proposed management, if the facility will be managed on a day-to-day basis by a person other than an individual directly employed by the provider:

(i) A description of any business experience in the operation or management of similar facilities.

(ii) The name and address of any professional service, firm, association, foundation, trust, partnership, or corporation or any other business or legal entity in which the person has, or which has in the person, a ten percent (10%) or greater interest and which it is presently intended will or may provide goods, leases, or services to the provider of a value of five hundred dollars ($500) or more, within any year, including:

(A) A description of the goods, leases, or services and the probable or anticipated cost thereof to the provider;

(B) The process by which the contract was awarded;

(C) Any additional offers that were received; and

(D) Any additional information requested by the department detailing how and why a contract was awarded.

(iii) A description of any matter in which the person:

(A) Has been convicted of a felony or pleaded nolo contendere to a felony charge, or been held liable or enjoined in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property; or

(B) Is subject to an injunctive order of a court of record, or within the past five (5) years had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including without limitation actions affecting a license to operate a foster care facility, nursing home, retirement home, home for the aged, or facility registered under this chapter or similar laws in another state; or

(C) Is currently the subject of any state or federal prosecution or administrative investigation involving allegations of fraud, embezzlement, fraudulent conversion, or misappropriation of property.

(5) A statement as to:

(i) Whether the provider is or ever has been affiliated with a religious, charitable, or other nonprofit organization, the nature of any such affiliation, and the extent to which the affiliate organization is or will be responsible for the financial and contractual obligations of the provider; and

(ii) Any provision of the federal Internal Revenue Code, 26 U.S.C. § 1 et seq., under which the provider is exempt from the payment of income tax.

(6) The location and description of the real property of the facility, existing or proposed, and to the extent proposed, the estimated completion date or dates of improvements, whether or not construction has begun and the contingencies under which construction may be deferred.

(7) The services provided or proposed to be provided under continuing care contracts, including the extent to which medical care is furnished or is available pursuant to any arrangement. The disclosure statement shall clearly state which services are included in basic continuing care contracts and which services are made available by the provider at extra charge.

(8) A description of all fees required of residents, including any entrance fees and periodic charges. The description shall include: (i) a description of all proposed uses of any funds or property required to be transferred to the provider or any other person prior to the resident's occupancy of the facility and of any entrance fee, (ii) whether provisions exist for the escrowing and return of any such funds, property, or entrance fee and the manner and any conditions of return, and (iii) the manner by which the provider may adjust periodic charges or other recurring fees and any limitations on such adjustments. If the facility is already in operation, or if the provider operates one or more similar facilities within this state, there shall be included tables showing the frequency and average dollar amount of each increase in periodic rates at each facility for the previous five (5) years or such shorter period that the facility has been operated by the provider.

(9) Any provisions that have been made or will be made to provide reserve funding or security to enable the provider to fully perform its obligations under continuing care contracts, including the establishment of escrow accounts, trusts, or reserve funds, together with the manner in which such funds will be invested and the names and experience of persons who will make the investment decisions.

(10) Certified financial statements of the provider, including: (i) a balance sheet as of the end of the two (2) most recent fiscal years and (ii) income statements of the provider for the two (2) most recent fiscal years or such shorter period that the provider has been in existence.

(11) A pro forma income statement for the current fiscal year.

(12) If the operation of the facility has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including:

(i) An estimate of the cost of purchasing or constructing and equipping the facility including such related costs as financing expense, legal expense, land costs, occupancy development costs, and all other similar costs that the provider expects to incur or become obligated for prior to the commencement of operations.

(ii) A description of any mortgage loan or other long-term financing intended to be used for any purpose in the financing of the facility and of the anticipated terms and costs of the financing, including without limitation all payments of the proceeds of the financing to the provider, management, or any related person.

(iii) An estimate of the percentage of entrance fees that will be used or pledged for the construction or purchase of the facility, as security for long-term financing or for any other use in connection with the commencement of operation of the facility.

(iv) An estimate of the total entrance fees to be received from or on behalf of residents at or prior to commencement of operation of the facility.

(v) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under continuing care contracts.

(vi) A projection of estimated income from fees and charges other than entrance fees, showing individual rates presently anticipated to be charged and including a description of the assumptions used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of any government subsidies for health care services to be provided pursuant to the continuing care contracts.

(vii) A projection of estimated operating expenses of the facility, including (i) a description of the assumptions used in calculating any expenses and separate allowances for the replacement of equipment and furnishings and anticipated major structural repairs or additions and (ii) an estimate of the percentage of occupancy required for continued operation of the facility.

(viii) Identification of any assets pledged as collateral for any purpose.

(ix) An estimate of annual payments of principal and interest required by the mortgage loan or other long-term financing.

(13) A description of the provider's criteria for admission of new residents.

(14) A description of the provider's policies regarding access to the facility and its services for nonresidents.

(15) Any other material information concerning the facility or the provider that may be required by the department or included by the provider.

(b) The disclosure statement shall state on its cover that the filing of the disclosure statement with the department does not constitute approval, recommendation, or endorsement of the facility by the department.

(c) A copy of the standard form or forms for continuing care contracts used by the provider shall be attached as an exhibit to each disclosure statement.

(d) If the department determines that the disclosure statement does not comply with the provisions of this chapter, it shall have the right to take action pursuant to § 23-59-16.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-4 - Availability of disclosure statement to prospective residents.

§ 23-59-4 Availability of disclosure statement to prospective residents.  At least three (3) days prior to the execution of a continuing care contract or the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever first occurs, the provider shall deliver to the person with whom the contract is to be entered into a copy of a disclosure statement with respect to the facility in question meeting all requirements of this chapter as of the date of its delivery.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-5 - Annual disclosure statements.

§ 23-59-5 Annual disclosure statements.  (a) Within four (4) months following the end of the provider's fiscal year, each provider shall file with the department and make available by written notice to each resident at no cost an annual disclosure statement which shall contain the information required for the initial disclosure statement set forth in § 23-59-3.

(b) The annual disclosure statement shall also be accompanied by a narrative describing any material differences between:

(1) The prior fiscal year's pro forma income statement, and

(2) The actual results of operations during that fiscal year.

(c) The annual disclosure statement shall describe the disposition of any real property acquired by the provider from residents of the facility.

(d) In addition to filing the annual disclosure statement, the provider shall amend its currently filed disclosure statement at any other time if, in the opinion of the provider, an amendment is necessary to prevent the disclosure statement from containing any material misstatement of fact or failing to state any material fact required to be stated therein. Any amendment or amended disclosure statement shall be filed with the department before it is delivered to any resident or prospective resident and is subject to all the requirements of this chapter and the provider shall notify each resident of the existence of the amendment or amended disclosure statement.

(e) If the department determines that the disclosure statement does not comply with the provisions of this chapter, it shall have the right to take action pursuant to § 23-59-16.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-6 - Resident's contract.

§ 23-59-6 Resident's contract.  (a) In addition to other provisions considered proper to effect the purpose of any continuing care contract, each contract executed on or after June 18, 1987 shall:

(1) Provide for the continuing care of only one resident, or for two (2) or more persons occupying space designed for multiple occupancy, under appropriate rules established by the provider.

(2) Show the value of all property transferred, including donations, subscriptions, fees, and any other amounts paid or payable by, or on behalf of, the resident or residents.

(3) Specify all services which are to be provided by the provider to each resident including, in detail, all items that each resident will receive and whether the items will be provided for a designated time period or for life and the estimated current monthly cost to the provider for providing the care. Such items may include, but are not limited to, food, shelter, nursing care, drugs, burial, and incidentals.

(4) Describe the physical and mental health and financial conditions, if any, upon which the provider may require the resident to relinquish his or her space in the designated facility.

(5) Describe the physical and mental health and financial conditions required for a person to continue as a resident.

(6) Describe the circumstances under which the resident will be permitted to remain in the facility in the event of financial difficulties of the resident.

(7) State:

(i) The current fees that would be charged if the resident marries while at the designated facility;

(ii) The terms concerning the entry of a spouse to the facility; and

(iii) The consequences if the spouse does not meet the requirements for entry.

(8) Provide that the provider shall not cancel any continuing care contract with any resident without good cause. Good cause shall be limited to:

(i) Proof that the resident is a danger to himself, herself, or others;

(ii) Nonpayment by the resident of a monthly or periodic fee;

(iii) Repeated conduct by the resident that interferes with other residents' quiet enjoyment of the facility; or

(iv) Persistent refusal to comply with reasonable written rules and regulations of the facility. If a provider seeks to cancel a contract and terminate a resident's occupancy, the provider shall give the resident written notice of, and a reasonable opportunity to cure within a reasonable period, whatever conduct is alleged to warrant the cancellation of the agreement. Nothing herein shall operate to relieve the provider from duties under chapter 18 of title 34 when seeking to terminate a resident's occupancy.

(9) Provide in clear and understandable language, in print no smaller than the largest type used in the body of the contract, the terms governing the refund of any portion of the entrance fee and the terms under which entrance fees can be used by the provider.

(10) State the terms under which a contract is cancelled by the death of the resident. The contract may contain a provision to the effect that, upon the death of the resident, the money paid for the continuing care of the deceased resident shall be considered earned and become the property of the provider. When more than one individual shares a residential unit, the contract shall set forth the effect that the death of one resident will have on the agreement between the other resident or residents and the provider.

(11) Provide for at least thirty (30) days' advance notice to the resident, before any change in fees, charges, or the scope of care or services may be effective, except for changes required by state or federal assistance programs.

(12) Provide that charges for care paid in one lump sum shall not be increased or changed during the duration of the agreed upon care, except for changes required by state or federal assistance programs.

(b) A resident shall have the right to rescind a continuing care contract, without penalty or forfeiture, within seven (7) days after making an initial deposit or executing the contract. A resident shall not be required to move into the facility designated in the contract before the expiration of that seven (7) day period.

(c) If a resident dies before occupying the facility, or is precluded through illness, injury, or incapacity from becoming a resident under the terms of the continuing care contract, the contract is automatically rescinded, and the resident or his or her legal representative shall receive a full refund of all money paid to the provider, except those costs specifically incurred by the provider at the request of the resident and set forth in writing in a separate addendum, signed by both parties to the contract.

(d) No standard continuing care contract form shall be used in this state until it has been submitted to the department. If the department determines that the contract does not comply with the provisions of this chapter, it shall have the right to take action pursuant to § 23-59-16 to prevent its use. The failure of the department to object to or disapprove of any contract shall not be evidence that the contract does or does not comply with the provisions of this chapter. However, individualized amendments to any standard form need not be filed with the department.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-7 - Sale or transfer of ownership or change in management.

§ 23-59-7 Sale or transfer of ownership or change in management.  (a) No provider and no person or entity owning a provider shall sell or transfer, directly or indirectly, more than fifty percent (50%) of the ownership of the provider or of a continuing care facility without giving the department written notice of the intended sale or transfer at least thirty (30) days prior to the consummation of the sale or transfer. A series of sales or transfers to one person or entity, or one or more entities controlled by one person or entity, consummated within a six (6) month period that constitutes, in the aggregate, a sale or transfer of more than fifty percent (50%) of the ownership of a provider or of a continuing care facility shall be subject to the foregoing notice provisions.

(b) A provider or continuing care facility that shall change its chief executive officer, or its management firm if managed under a contract with a third party, shall promptly notify the department and the residents of each change of chief executive officer or management firm.

History of Section.
(P.L. 1987, ch. 101, § 1; P.L. 1997, ch. 326, § 92.)



Chapter 23-59-8 - Financial instability.

§ 23-59-8 Financial instability.  The department may act as authorized by § 23-59-16 to protect residents or prospective residents when the department determines that:

(1) A provider has been or will be unable, in such a manner as may endanger the ability of the provider to fully perform its obligations pursuant to its continuing care contracts, to meet the pro forma income or cash flow projections previously filed by the provider; or

(2) A provider is bankrupt, insolvent, under reorganization pursuant to federal bankruptcy laws, or in imminent danger of becoming bankrupt or insolvent.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-9 - Waivers.

§ 23-59-9 Waivers.  No act, agreement, or statement of any resident or by an individual purchasing care for a resident under any agreement to furnish care to the resident shall constitute a valid waiver of any provision of this chapter intended for the benefit or protection of the resident or the individual purchasing care for the resident.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-10 - Untrue, deceptive, or misleading advertising.

§ 23-59-10 Untrue, deceptive, or misleading advertising.  The provisions of chapter 13.1 of title 6 shall apply to all providers.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-11 - Right of residents to organize  Meetings.

§ 23-59-11 Right of residents to organize  Meetings.  (a) Residents shall have the right of self-organization. No retaliatory conduct shall be permitted against any resident for membership or participation in a residents' organization. The provider shall be required to provide to the organization a copy of all submissions to the department.

(b) The board of directors, its designated representative, or other such governing body of a continuing care facility shall hold meetings at least quarterly with the residents or representatives elected by the residents of the continuing care facility for the purpose of free discussion of issues relating to the facility. Such issues may include income, expenditures, and financial matters as they apply to the facility and proposed changes in policies, programs, facilities, and services. Residents shall be entitled to seven (7) days' notice of each meeting.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-12 - Civil liability.

§ 23-59-12 Civil liability.  (a) A person contracting with a provider for continuing care may terminate the continuing care contract, and the provider shall be liable to the person contracting for continuing care for repayment of all fees paid to the provider, facility, or person violating this chapter, together with interest thereon at the legal rate for judgments, court costs, and reasonable attorney's fees, less the reasonable value of care and lodging provided to the resident prior to the termination of the contract and for damages if after June 18, 1987 the provider or a person acting on the provider's behalf, with or without actual knowledge of the violation, entered into a contract with the person:

(1) For continuing care at a facility which has not registered under this chapter;

(2) Without having first provided to the person a disclosure statement meeting the requirements of this chapter and not omitting a material fact required to be stated therein or necessary in order to make the statements made therein not misleading, in light of the circumstances under which they are made; or

(3) If the contract does not meet the requirements of § 23-59-6.

(b) A person who willfully or recklessly aids or abets a provider in any act prohibited by this section shall be liable as set out in subsection (a) of this section.

(c) The department shall have no jurisdiction to adjudicate controversies concerning continuing care contracts. A breach of contract shall not be deemed a violation of this chapter. Termination of a contract pursuant to subsection (a) shall not preclude the resident's seeking any other remedies available under any law.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-13 - Special provisions for existing providers  Rights of residents with certain existing providers.

§ 23-59-13 Special provisions for existing providers  Rights of residents with certain existing providers.  (a) Providers existing prior to June 18, 1987 shall comply with this chapter's provisions within six (6) months of that date. However, the department may extend the period within which an existing facility shall comply with this chapter for an additional six (6) months, for good cause shown.

(b) Continuing care contracts entered into prior to June 18, 1987 or prior to registration of the provider shall be valid and binding upon both parties in accordance with their terms.

History of Section.
(P.L. 1987, ch. 101, § 1; P.L. 1997, ch. 326, § 46.)



Chapter 23-59-14 - Rules and regulations.

§ 23-59-14 Rules and regulations.  (a) The department shall have the authority to adopt, amend, or repeal rules and regulations that are reasonably necessary for the enforcement of the provisions of this chapter. The department may issue regulations setting forth those transactions which shall require the payment of fees by a provider and the fees which shall be charged.

(b) Any provider may be given a reasonable time, not to exceed one hundred twenty (120) days from the date of publication of any applicable rules and regulations or amendments thereto adopted pursuant to this chapter, within which to comply with the rules and standards.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-15 - Investigations and subpoenas.

§ 23-59-15 Investigations and subpoenas.  (a) The department may make public or private investigations within or outside of this state it deems necessary to determine whether any person has violated any provision of this chapter or any rule, regulation, or order promulgated by the department.

(b) For the purpose of any investigation or proceeding under this chapter, the department or any officer designated by it may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the department deems relevant or material to the inquiry.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-16 - Cease and desist orders  Injunctions.

§ 23-59-16 Cease and desist orders  Injunctions.  Whenever it appears to the department that any person has engaged in, or is about to engage in, any act or practice constituting a violation of this chapter or any rule, regulation, or order issued under this chapter, the department may:

(1) Issue an order directed at any such person requiring him or her to cease and desist from engaging in the act or practice; and/or

(2) By application to a court of competent jurisdiction seek a permanent or temporary injunction or a restraining order to enforce compliance with this chapter or any rule, regulation, or order issued under this chapter.

History of Section.
(P.L. 1987, ch. 101, § 1.)



Chapter 23-59-17 - Penalties.

§ 23-59-17 Penalties.  Any person who willfully and knowingly violates any provision of this chapter, or any rule, regulation, or order issued under this chapter, shall be subject to payment of a fine in the sum of one thousand dollars ($1,000).

History of Section.
(P.L. 1987, ch. 101, § 1.)






Chapter 23-60 - Battery Deposit and Control

Chapter 23-60-1 - Legislative findings and policy.

§ 23-60-1 Legislative findings and policy.  The general assembly finds and declares that vehicle batteries are potentially harmful if improperly disposed of, and that it is necessary to adopt a special plan to control disposal and promote recycling of such batteries. This chapter sets forth a comprehensive plan for disposal of vehicle batteries.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1; P.L. 2000, ch. 179, § 1.)



Chapter 23-60-2 - Definitions.

§ 23-60-2 Definitions.  As used in this chapter:

(1) "Consumer" means an individual who purchases a vehicle battery for use, consumption, or any use other than resale;

(2) "Dealer" means every person in this state who engages in the sale of vehicle batteries;

(3) "Director" means the director of the department of environmental management;

(4) "Distributor" means every person who engages in the sale of vehicle batteries to a dealer in this state including any manufacturer who engages in such sales;

(5) "Manufacturer" means a person who manufactures vehicle batteries;

(6) "Person" means any person, firm, partnership, association, corporation, or organization of any kind whatsoever;

(7) "Vehicle" means every vehicle which is self-propelled and designed for carrying persons or property or which is used for the transportation of persons, including, but not limited to, buses, automobiles, truck, boats, motorcycles, farm, lawn and garden equipment, and snowmobiles;

(8) "Vehicle battery" means batteries used in any vehicle, or of a capacity of six (6) volts or more, and of one hundred fifty (150) pounds or less in weight, and like batteries in stationary uses.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1; P.L. 2000, ch. 179, § 1; P.L. 2012, ch. 415, § 26.)



Chapter 23-60-3 - Deposit on vehicle batteries.

§ 23-60-3 Deposit on vehicle batteries.  (a) A dealer shall not refuse to accept from any consumer any used vehicle battery, in reasonably clean and substantially unbroken condition as an exchange with the purchase of a new vehicle battery.

(b) A dealer may add a core charge to the sale of a battery. The core charge shall be waived when a used vehicle battery is delivered to the dealer at the time of purchase. The deposit shall be returned to the consumer when a used vehicle battery is delivered to the dealer by the consumer within seven (7) days of date of purchase of the new battery.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1; P.L. 1995, ch. 370, art. 40, § 82; P.L. 2000, ch. 179, § 1.)



Chapter 23-60-5 - Distributor acceptance  Reimbursement by distributor.

§ 23-60-5 Distributor acceptance  Reimbursement by distributor.  (a) A distributor or manufacturer shall not refuse to accept from any dealer any used vehicle battery in reasonably clean and substantially unbroken condition of the kind, size, and brand sold by the distributor or manufacturer.

(b) Whenever a dealer or group of dealers receives a shipment or consignment of, or in any manner acquires, vehicle batteries outside Rhode Island for sale to consumers in Rhode Island, the dealer or dealers shall comply with this chapter as if they were distributors, as well as dealers.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1; P.L. 2000, ch. 179, § 1; P.L. 2012, ch. 415, § 26.)



Chapter 23-60-6 - Disposal of used vehicle batteries.

§ 23-60-6 Disposal of used vehicle batteries.  (a) No person shall dispose of any vehicle battery within the state except by delivery of the same to a dealer, distributor, or manufacturer or the Rhode Island resource recovery corporation, or to a privately operated recycling facility within the state licensed by the director for that purpose or by delivery for transportation to an out-of-state recycling facility.

(b) When delivered to the resource recovery corporation for disposal, the corporation shall be paid a separate disposal fee at the time of delivery. This fee shall be set from time to time by the corporation to fully cover the cost of storage and transportation out of Rhode Island, or, if it is not feasible to transport out of Rhode Island, then the cost of recycling the materials of the battery and disposing of any residue.

(c) The department of environmental management shall provide a notice concerning the disposal of batteries to all retailers. The notice shall be 8.5 x 11 inches and all notices shall be of the same color, typeface, and type size. The notice shall include all of the following information: (1) it is illegal to dispose of a vehicle battery in a landfill or an incinerator; (2) vehicle batteries should be recycled; and (3) retailers must accept used vehicle batteries in trade. Retailers shall post this notice in a place where it can be readily observed by consumers.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1; P.L. 2000, ch. 179, § 1.)



Chapter 23-60-8 - Penalty.

§ 23-60-8 Penalty.  Any person who violates a provision of this chapter shall be fined not more than one thousand dollars ($1,000). Each day that the violation continues or exists shall constitute a separate offense.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1.)



Chapter 23-60-9 - Rules and regulations.

§ 23-60-9 Rules and regulations.  The director may promulgate rules and regulations necessary to implement this chapter.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1.)



Chapter 23-60-10 - Severability.

§ 23-60-10 Severability.  If any clause, sentence, paragraph, or part of this chapter or the application thereof to any person or circumstance shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1987, ch. 325, § 1; P.L. 1988, ch. 254, § 1.)






Chapter 23-60.1 - Dry Cell Battery Control

Chapter 23-60.1-1 - Legislative findings and policy.

§ 23-60.1-1 Legislative findings and policy.  The general assembly finds and declares that certain types of dry cell batteries contain toxic heavy metals that are harmful in municipal solid waste. Batteries containing cadmium, mercury, and lead are especially harmful, and some of these types are increasing in use.

History of Section.
(P.L. 1992, ch. 359, § 1; P.L. 2000, ch. 179, § 3.)



Chapter 23-60.1-2 - Definitions.

§ 23-60.1-2 Definitions.  As used in this chapter:

(1) "Alkaline-manganese battery" means any dry cell battery containing manganese dioxide and zinc electrodes and an alkaline electrolyte.

(2) "Dry cell battery" means all batteries in which the electrolyte is absorbed, gelled, or solidified such that the electrolyte is not a free-standing body of liquid. Dry cell batteries do not include vehicle batteries as defined by § 23-60-2.

(3) "Lead-acid dry cell battery" means a battery containing a lead-acid system, generally used in rechargeable consumer products, and weighing less than twenty-five (25) pounds.

(4) "Mercuric-oxide battery" means a dry cell battery containing zinc and mercuric oxide electrodes and used both in household and non-household, often medical, applications.

(5) "Nickel-cadmium battery" means any dry cell battery containing cadmium and nickel electrodes and an alkaline electrolyte.

History of Section.
(P.L. 1992, ch. 359, § 1; P.L. 2000, ch. 179, § 3; P.L. 2012, ch. 415, § 27.)



Chapter 23-60.1-3 - Reduction of mercury content in alkaline batteries.

§ 23-60.1-3 Reduction of mercury content in alkaline batteries.  No alkaline-manganese battery manufactured on or after January 1, 1992, shall be distributed, offered for sale, or sold, if it contains more than 0.025 percent (.025%) mercury by weight; provided, however, that for any alkaline-manganese battery resembling a button or coin in size and shape, the limitation shall be twenty-five (25) milligrams of mercury.

History of Section.
(P.L. 1992, ch. 359, § 1.)



Chapter 23-60.1-4 - Prohibition on sale of mercuric-oxide batteries.

§ 23-60.1-4 Prohibition on sale of mercuric-oxide batteries.  No mercuric-oxide button cell battery may be distributed, sold or offered for sale in this state after January 1, 1993.

History of Section.
(P.L. 1992, ch. 359, § 1.)



Chapter 23-60.1-5 - Prohibition on the disposal of nickel-cadmium, mercuric-oxide, and lead-acid batteries.

§ 23-60.1-5 Prohibition on the disposal of nickel-cadmium, mercuric-oxide, and lead-acid batteries.  Effective January 1, 1994, no person shall knowingly place in municipal or commercial solid waste a nickel-cadmium, mercuric-oxide, or lead-acid dry cell battery or a rechargeable consumer product containing a nickel-cadmium or lead-acid dry cell battery.

History of Section.
(P.L. 1992, ch. 359, § 1.)






Chapter 23-61 - Radon Control

Chapter 23-61-1 - Legislative intent.

§ 23-61-1 Legislative intent.  The general assembly recognizes that radon is an odorless, colorless, tasteless, and radioactive gas that occurs naturally in soil and groundwater; that radon enters homes and buildings through openings in foundations, decays to form radon progeny, and unless vented to the atmosphere, accumulates in buildings and becomes hazardous to human health, and prolonged exposure to elevated concentrations of radon decay products has been associated with increases in the risk of lung cancer. The general assembly recognizes that there is a need to protect human health and prevent exposure to elevated concentrations of radon.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-2 - Declaration of purpose.

§ 23-61-2 Declaration of purpose.  The purpose of this chapter is to protect the public health and public interest by establishing a comprehensive program to reduce exposure to radon/radon progeny levels in public and high priority buildings and to ensure that all radon/radon progeny mitigation activity in these buildings is conducted only by appropriately trained and licensed/certified personnel. The goal of this chapter is to reduce the incidence of lung cancer due to radon/radon progeny exposure in Rhode Island to the greatest extent feasible.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-3 - Definitions.

§ 23-61-3 Definitions.  For purposes of this chapter:

(1) "Department" means the state department of health.

(2) "Director" means the director of health.

(3) "High priority building" means any public building or public, private and/or parochial schools (grades pre-K to 12), day care centers, and nurseries.

(4) "New construction" means any erection of a building, structure or part thereof not defined as a renovation for the purposes of this chapter.

(5) "Owner" means the person having legal title to property and/or buildings. For purposes of publicly owned property only, the owner shall be defined to be the chief executive officer of the state or municipal agency which owns, leases or controls the use of the property.

(6) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, and other state or political subdivision or agency thereof, and any legal successor, representative, agent or agency of the foregoing.

(7) "Public building" means any building owned, managed, leased, furnished, or occupied by a state or municipal agency or commission or public school.

(8) "Radon" means the radioactive noble gas radon 222.

(9) "Radon progeny" means the short-lived radionuclides formed as a result of the decay of Radon 222, including Polonium 218, Bismuth 214, lead 214 and Polonium 214.

(10) "Radon/radon progeny mitigation" means any actions or measures taken and any materials or equipment installed, the purpose of which is to reduce levels of radon gas and/or radon progeny in the air or water supply of a building, or to prevent entry of radon or radon progeny into the indoor atmosphere.

(11) "Renovation" means an extension or increase in floor area or height of a building or structure; or a change or rearrangement in the structural parts or in the means of egress; or an enlargement, whether by extending on a side or by increasing in height; or the moving from one location or position to another; or the reconstruction or renewal of any part of an existing building for the purpose of its maintenance. Ordinary repairs, as defined by the state building code, shall be considered as renovations for the purposes of this chapter.

(12) "Residential construction" means any building, structure, or parts thereof in which families or households live, or in which sleeping accommodations are provided (with or without dining facilities), excluding those that are classified as institutional buildings, and which is designated within state building code use groups R-2, R-3 or R-4.

(13) "State building code" means chapter 27.3 of title 23.

(14) "Under roof floor space" means the gross constructed floor area covered by a roof that provides shelter, plus any area adjacent to but outside of the enclosing walls that has a constructed floor and is covered by a sheltering roof contiguous with the building. This shall include the gross floor area of each floor of a multiple story building. Walkways are not included in this definition.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-4 - Authority of the director.

§ 23-61-4 Authority of the director.  The director is authorized to:

(1) Designate a unit within the department to administer the provisions of this chapter and provide that unit with the necessary staff, equipment, and operating funds.

(2) Receive and administer funding allocated for radon control programs by the state, agencies of the federal government and other appropriate funding sources.

(3) Require the owner of any public or high priority building to perform such tests for radon as he or she may determine to be necessary to characterize the exposure of occupants to radon/radon progeny in the air of the building and/or in the building water supply.

(4) Conduct a voluntary radon/radon progeny testing program for residents of owner occupied residential dwellings in the state.

(5) Enter any public or high priority building in the state in accordance with §§ 23-61-7(a)(1) and 23-61-7(b)(4) to perform such tests for radon as he or she may determine to be necessary to evaluate the exposure of occupants to radon/radon progeny in the air of the building and/or in the building water supply.

(6) Institute a public information program to include a telephone information service, written materials, and media advertisements with the purpose of informing the public regarding radon/radon progeny health effects, the necessity for testing of homes and other buildings, the recommended practices for reducing elevated levels of radon and related issues.

(7) Develop and forward for adoption by the state building code commission recommendations for standards of new construction designed to prevent or more easily mitigate elevated radon/radon progeny levels.

(8) Issue regulations for the following purposes:

(i) To establish indoor environmental air exposure standards and guidelines for radon and radon progeny;

(ii) To establish a drinking water standard for radon;

(iii) To establish criteria for air and water sampling, and testing for radon and radon progeny;

(iv) To establish criteria for notification of the department of mitigation activities to reduce radon/radon progeny exposures in high priority buildings and public water supplies;

(v) To establish criteria for licensure and certification of persons involved in radon/radon progeny testing and mitigation services;

(vi) To require radon/radon progeny testing by appropriate school officials of each area within public and private schools occupied by children in pre-kindergarten through 12th grade;

(vii) To establish work practices and procedures for mitigation of radon/radon progeny in buildings;

(viii) To establish procedures for notifications required by § 23-61-6;

(ix) To assess fees for activities authorized by this chapter.

(9) In promulgating standards, guidelines and regulations and in setting fees authorized by this chapter, the director shall:

(i) Give due consideration to recommendations, standards, guidelines and definitions of other states and the United States;

(ii) Shall follow the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-5 - Licensing and certification.

§ 23-61-5 Licensing and certification.  (a) All persons providing or offering to provide the following services must be certified or licensed in accordance with regulations adopted pursuant to the authority conferred by this chapter:

(1) Screening sampling/testing of air for radon/radon progeny;

(2) Diagnostic sampling/testing of air for radon/radon progeny;

(3) Mitigation planning services for radon/radon progeny;

(4) Training courses offered for the purpose of meeting any of the licensing and/or certification requirements mandated by this chapter.

(b) The director may assess fees for licenses and certifications issued in accordance with regulations promulgated pursuant to the authority conferred by this section, provided that those fees are assessed only after procedures in accordance with chapter 35 of title 42 have been followed. The fees collected shall be deposited in a restricted receipt account as provided for under § 23-61-8 of this chapter.

(c) Any person, firm, corporation, or other entity who shall perform or otherwise engage in:

(1) Screening sampling/testing of air for radon/radon progeny;

(2) Diagnostic sampling testing of air for radon/radon progeny;

(3) Mitigation planning services for radon/radon progeny; or

(4) Training courses offered for the purpose of meeting any of the licensing and/or certification requirements mandated by this chapter:

(i) Without a license shall be fined five hundred dollars ($500) for each offense and shall be ordered to forfeit all fees derived from such activity for the first offense and shall be fined one thousand dollars ($1,000) for the second and each subsequent offense and shall be ordered to forfeit all fees derived from such activity on the second and subsequent offenses. The attorney general is authorized to pursue forfeiture actions against all violators and also to apply for and obtain injunctive relief against continuing violations of this section.

(d) All fines and all fees that have been forfeited under this section shall be placed in the state general fund.

(e) The requirements of this section shall not apply to: (a) those individuals testing or mitigating a private residence owned or leased by the individual who is performing the testing or mitigation; or (b) any individual testing their own living area.

History of Section.
(P.L. 1992, ch. 216, § 2; P.L. 2003, ch. 59, § 4; P.L. 2003, ch. 72, § 4; P.L. 2007, ch. 142, § 1; P.L. 2007, ch. 267, § 1.)



Chapter 23-61-6 - Notification to the department.

§ 23-61-6 Notification to the department.  The owner of any public and high priority building who intends to take measures, including but not limited to renovation of the building for the purpose of reducing radon/radon progeny levels and/or installation of recognized radon mitigation systems, must submit formal notification to the department prior to commencing the radon/radon progeny mitigation activities.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-7 - Radon inspections.

§ 23-61-7 Radon inspections.  (a) The director, or his or her designee, is authorized to inspect any public or high priority building, during business hours, or by appointment at another time agreed to by the inspector and the owner, occupant or other person in charge of the building. The owner, occupant or other person in charge of the building shall, upon presentation of proper identification by the state inspector, for the limited purpose of inspection for elevated radon/radon progeny levels, grant the inspector entry and free access to every part of the building where elevated radon/radon progeny levels may pose a hazard. If any owner, occupant or other person in charge of the building fails or refuses to permit such access and entry to the building under his or her control, or any part thereof, the state inspector may, upon showing that probable cause exists for the inspection and for the issuance of a court order directing compliance with the inspection requirements of this section, petition and obtain an order from a court of competent jurisdiction. Any person refusing to comply with an order issued pursuant to this section shall be subject to such penalties as may be authorized by law for violation of a court order.

(b) The director shall establish regulations requiring the evaluation of all public and high priority buildings for elevated levels of radon/radon progeny and/or adequacy of any radon/radon progeny mitigation activities. The regulations shall require that:

(1) Evaluations be performed by a person licensed or certified in accordance with this chapter;

(2) Results of the evaluations be submitted promptly to the director;

(3) The director shall provide written notice to the building owner when an evaluation indicates that indoor radon or radon progeny levels exceed a standard or guideline established by the director and/or any radon/radon progeny mitigation activities appear to be inadequate. The notice shall include the results of the evaluation and shall require that appropriate mitigation measures be taken to reduce radon/radon progeny levels to meet the standard or guideline within a time frame established by the director.

(4) Once written notice has been provided to the building owner, the director or his or her designee shall inspect the building at any reasonable time for the purpose of reviewing the implementation of a radon/radon progeny mitigation activity subject to § 23-61-5.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-8 - Establishment of fees.

§ 23-61-8 Establishment of fees.  A one-time surcharge shall be assessed on new residential construction, excluding renovations, at the rate of two cents ($0.02) per square foot under roof floor space. This surcharge shall be collected by the local building official at the time an application for a building permit is submitted. The local building official shall collect the surcharge and remit the funds collected to the department on a quarterly calendar basis beginning no later than October 31, 2007 for the preceding quarter, and continuing each third month thereafter. The local building official shall also submit, on the same calendar basis, documentation of all building permits for new residential construction issued during the previous calendar quarter. The unit of municipal government issuing the new residential construction building permits may retain five percent (5%) of the surcharge collected to cover costs associated with the collection and remittance of the surcharge. All funds remitted to the department pursuant to this section shall be deposited in the general fund as general revenues.

History of Section.
(P.L. 1992, ch. 216, § 2; P.L. 1995, ch. 370, art. 40, § 84; P.L. 2007, ch. 73, art. 39, § 35.)



Chapter 23-61-9 - Use of the radon control appropriations.

§ 23-61-9 Use of the radon control appropriations.  Funds appropriated shall be used to carry out the provisions of this chapter, including but not limited to, personnel costs, operating costs, and capital expenditures associated with the regulatory and public education mandates placed on the department by this chapter, as well as the development and implementation of the building codes for radon resistant construction. The department is further authorized to enter into contracts for the purpose of: developing building codes for radon resistant buildings; developing construction techniques for mitigation of radon in existing buildings; conducting training relevant to all changes in building codes adopted pursuant to authority conferred by this chapter; and to otherwise carry out the mandates of this chapter.

History of Section.
(P.L. 1992, ch. 216, § 2; P.L. 1995, ch. 370, art. 40, § 84.)



Chapter 23-61-10 - Applicability of §§ 45-13-7  45-13-10.

§ 23-61-10 Applicability of §§ 45-13-7  45-13-10.  The provisions of §§ 45-13-7  45-13-10 shall not apply to this chapter.

History of Section.
(P.L. 1992, ch. 216, § 2; P.L. 1997, ch. 326, § 47.)



Chapter 23-61-11 - Interpretation and severability.

§ 23-61-11 Interpretation and severability.  The provisions of this chapter shall be liberally construed and shall be held to be in addition to, and not in substitution for or a limitation of, the provisions of any other law. If any provision or part thereof of this chapter or application thereof to any person or circumstance is held unconstitutional or otherwise invalid, the remainder of the chapter and the application of such provisions to any other persons or circumstances other than those to which it is held invalid shall not be affected thereby.

History of Section.
(P.L. 1992, ch. 216, § 2.)



Chapter 23-61-12 - Funding and implementation.

§ 23-61-12 Funding and implementation.  Implementation and enforcement of this chapter is contingent upon the availability of resources to fund necessary administrative, personnel, and other related costs.

History of Section.
(P.L. 1992, ch. 216, § 2.)






Chapter 23-62 - Truth in Food Disclosure Law

Chapter 23-62-1 - Disclosure required.

§ 23-62-1 Disclosure required.  All retail preparers of food, including but not limited to bakeries and restaurants, shall make available upon request a list of all preservatives and artificial ingredients added to food prepared on the premises. Excluded from these provisions are preservatives and artificial ingredients which are included in commercially available products such as dressings and other products used in the preparation of food.

History of Section.
(P.L. 1988, ch. 541, § 1.)



Chapter 23-62-2 - Penalties.

§ 23-62-2 Penalties.  Any individual(s), corporation, partnership, or other entity who violates the provisions of this chapter shall be guilty of a misdemeanor and for each violation shall be punished by a fine of not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1988, ch. 541, § 1; P.L. 1990, ch. 78, § 1.)






Chapter 23-63 - Vehicle Tire Storage and Recycling

Chapter 23-63-1 - Legislative findings and policy.

§ 23-63-1 Legislative findings and policy.  The general assembly finds and declares that accumulation of stored used vehicle tires and the disposal of the tires by land filling present an unacceptable risk to the public health and safety, and that it is necessary to control disposal and promote safe recycling or recovery of the tires. The general assembly also recognizes: (1) that the stockpiling of whole vehicle tires poses unacceptable risks to the environment and public health, (2) that the haphazard dumping of vehicle tires in Rhode Island is both unsightly and environmentally unsound, (3) that used vehicle tires represent a form of recyclable waste which should, for the purpose of reuse, be fully segregated from solid waste, and (4) that the state should take every reasonable step to ensure that recycling is pursued as the preferred method of handling waste tires.

History of Section.
(P.L. 1989, ch. 551, § 1; P.L. 1992, ch. 133, art. 85, § 1.)



Chapter 23-63-1.1 - Definitions.

§ 23-63-1.1 Definitions.  As used in this chapter:

(1) "Consumer" means an individual who purchases a vehicle tire for use, consumption, or any use other than resale;

(2) "Corporation" means the Rhode Island economic development corporation created and established pursuant to chapter 64 of title 42.

(3) "Retailer" means every person in this state who is engaged in the sale of vehicle tires to consumers;

(4) "Rhode Island resource recovery corporation" means the Rhode Island resource recovery corporation created and established pursuant to chapter 19 of title 23.

(5) "Vehicle tire" means all tires used on motorized vehicles;

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-2 - Disposal of used vehicle rubber tires  Burning prohibited  Storage restricted.

§ 23-63-2 Disposal of used vehicle rubber tires  Burning prohibited  Storage restricted.  (a) No person shall dispose of any vehicle tire within the state except by delivery of the tire to a facility operated by the Rhode Island resource recovery corporation designated for that purpose, or to a privately operated tire storage or tire recycling or recovery facility licensed by the director of environmental management for that purpose or by delivery for transportation to an out-of-state recycling facility. Prior to the delivery of any vehicle tire for export to any tire-burning facility outside the state, and within thirty (30) miles of the Scituate Reservoir watershed, the department of environmental management shall consult with the appropriate state agency regulating such tire-burning facility and shall receive assurances in writing from the agency that the facility meets all applicable state and federal pollution control standards.

(2) The burning of used tires within the state is prohibited.

(b) No person not licensed under the provisions of § 23-63-4 shall store more than four hundred (400) used vehicle tires at any location within the state. Any person not in compliance with this section on July 11, 1989 shall have one year from that date to effectuate compliance pursuant to the provisions of subsection (a).

History of Section.
(P.L. 1989, ch. 551, § 1; P.L. 1992, ch. 133, art. 85, § 1; P.L. 1996, ch. 404, § 32.)



Chapter 23-63-3 - Environmental impact statement  Necessity  Approval of director.

§ 23-63-3 Environmental impact statement  Necessity  Approval of director.  No export of tires for burning shall be permitted to a facility which has not submitted to the satisfaction of the director, in accordance with reasonable rules and regulations, an environmental impact statement conforming to the United States environmental protection agency standards. Upon the filing of a satisfactory environmental impact statement, the director shall conduct a public hearing seeking public comment prior to granting final approval of the statement and approval of the export of the tires. The environmental impact statement shall be required regardless of whether it is required at the facility site by the United States environmental protection agency regulations.

History of Section.
(P.L. 1989, ch. 551, § 1.)



Chapter 23-63-4 - Licensing of tire recyclers.

§ 23-63-4 Licensing of tire recyclers.  The director shall license any person to engage in the vehicle tire recycling or recovery business if the director finds that the person has the proper equipment and facilities to properly recycle or recover the materials of vehicle tires. The license shall be annually renewable on January 1 of each year upon application by the licensee. The director may revoke the license at any time or refuse to renew the license upon a finding that the licensee has not operated the busienss to safely and properly recycle and recover vehicle tires in a manner causing the lease practicable pollution of the environment. The initial license fee shall be fifty dollars ($50.00) and the fee for annual renewal shall be twenty-five dollars ($25.00). Other than as set forth in this chapter, the license shall be subject to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1989, ch. 551, § 1.)



Chapter 23-63-4.1 - Tire site remediation account.

§ 23-63-4.1 Tire site remediation account.  There is hereby created a separate account to be held by the corporation to be known as the tire site remediation account. All fees, revenues, assessments, fines, forfeitures, and other funds collected or received pursuant to this chapter shall be deposited into the tire site remediation account and used for the purposes specified in § 23-63-4.2. The department of environmental management shall be authorized to spend the funds specified in this section pursuant to § 23-63-4.2.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2; P.L. 1997, ch. 326, § 48.)



Chapter 23-63-4.2 - Allocation of funds.

§ 23-63-4.2 Allocation of funds.  The funds deposited into the tire site remediation account shall be used for the following activities:

(1) No less than ninety percent (90%) of all funds shall be used for the cleanup, recycling and disposal of tires in existing tire piles and for the overall investigation of, and design of remedial actions for properties of economic concern pursuant to chapter 19.14 of title 23;

(2) No more than ten percent (10%) of all funds shall be used to assist cities and towns with the collection and proper disposal of waste tires in their respective communities;

(3) All amounts in the tire site remediation account, fees, and any other revenues, assessments, fines, forfeitures, and other funds collected or received pursuant to this chapter for deposit into the tire site remediation account shall be deemed to be trust funds to be held and applied solely as provided in this chapter and chapter 19.14 of title 23.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2; P.L. 1995, ch. 187, § 2; P.L. 1997, ch. 30, art. 37, § 1; P.L. 1997, ch. 326, § 48.)



Chapter 23-63-4.4 - Penalties on delinquent payments.

§ 23-63-4.4 Penalties on delinquent payments.  Any retailer who fails to pay any fees to the tax administrator, except amounts of determinations made by the tax administrator, under § 23-63-4.6 within the time required shall pay a penalty of ten percent (10%) of the amount of the fees.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-4.5 - Records required.

§ 23-63-4.5 Records required.  Every retailer shall keep such books, including records, receipts, and other pertinent papers, in such form as the tax administrator may require. The records shall be open at all times to the inspection of the tax administrator and his or her agents and, upon summons issued by the tax administrator, shall be produced at such time and place as he or she may designate for inspection by the tax administrator or his or her agents.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-4.6 - Deficiency determination  Determination without return.

§ 23-63-4.6 Deficiency determination  Determination without return.  If any retailer fails to file a return or to keep records described in § 23-63-4.5, or if the tax administrator is not satisfied with the amount of fees paid to him or her, the tax administrator may compute and determine the amount required by this chapter to be paid to him or her upon the basis of the facts contained in the returns which have been filed or upon the basis of any information in the tax administrator's possession or that may come into his or her possession.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-4.7 - Notice of determination.

§ 23-63-4.7 Notice of determination.  The tax administrator shall give written notice of his or her determination to the retailer. Except in the case of fraud or failure to make a return, or noncompliance with § 23-63-4.5, every notice of determination shall be mailed within three (3) years of the date the fees first became due. The amount of this determination shall bear interest at the rate set forth in § 44-1-7 from the date when fees should have been paid to the tax administrator until the date of payment.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-4.8 - Pecuniary penalties for deficiencies.

§ 23-63-4.8 Pecuniary penalties for deficiencies.  If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of the provisions of this chapter, a penalty of ten percent (10%) of the amount of the determination shall be added thereto. If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade the provisions of this chapter, a penalty of fifty percent (50%) of the amount of the determination shall be added thereto.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2.)



Chapter 23-63-4.9 - Tire deposit system.

§ 23-63-4.9 Tire deposit system.  (a) Every retailer shall require of each consumer purchasing tires a five dollar ($5.00) deposit on each vehicle tire purchased. The tire deposit shall be refunded in full within fourteen (14) days from the date the consumer delivers to the retailer a used vehicle tire. A retailer shall not refuse to accept from any consumer any used vehicle tire which is reasonably clean and substantially intact. No retailer shall be required to refund a tire deposit to any consumer who has not purchased a tire from a retailer, nor shall any retailer be required to pay out more tire deposit refunds than the number of tires the consumer purchased from the retailer. Any tire deposits held by a retailer and not reclaimed by the consumer after the fourteen (14) day period shall revert to, and become the property of, the retailer.

(b) All retailers accepting used vehicle tires shall be responsible for disposal of the tires pursuant to § 23-63-2.

(c) A copy of this section of the general laws, or a summary of this section of the general laws as approved by the director of the department of environmental management, shall be posted by all retail sellers in a place which is plainly visible to customers.

History of Section.
(P.L. 1992, ch. 133, art. 85, § 2; P.L. 1993, ch. 225, § 1.)



Chapter 23-63-5 - Penalty.

§ 23-63-5 Penalty.  Any person who violates §§ 23-6-2, 23-63-3 or 23-63-4 and 23-63-4.9(b) of this chapter shall be fined not more than one thousand dollars ($1,000) per occurrence. Fines collected pursuant to this section shall be remitted to the corporation for deposit in the tire site remediation account. Each day that the violation continues or exists shall constitute a separate occurrence. The provisions of this chapter may also be enforced by an action for injunctive or other relief in the superior court for Providence county to be brought by either the department of environmental management or the attorney general.

History of Section.
(P.L. 1989, ch. 551, § 1; P.L. 1992, ch. 133, art. 85, § 1; P.L. 1997, ch. 326, § 48.)



Chapter 23-63-6 - Rules and regulations.

§ 23-63-6 Rules and regulations.  The director may promulgate rules and regulations necessary to implement this chapter.

History of Section.
(P.L. 1989, ch. 551 § 1.)



Chapter 23-63-7 - Severability.

§ 23-63-7 Severability.  If any clause, sentence, paragraph, or part of this chapter or the application thereof to any person or circumstance shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1989, ch. 551, § 1.)






Chapter 23-64 - Minority Health Promotion Act

Chapter 23-64-1 - Short title.

§ 23-64-1 Short title.  This chapter shall be known as "The Minority Populations Health Promotion Act".

History of Section.
(P.L. 1992, ch. 133, art. 102, § 1.)



Chapter 23-64-2 - Purpose and findings.

§ 23-64-2 Purpose and findings.  The general assembly has found and hereby declares that:

(1) Recent health data indicate that minority groups in Rhode Island, as in the United States, face excess rates of preventable disease compared to other nonminority populations.

(2) The mortality rate for minorities from such preventable diseases as heart disease, cancer and stroke is up to fifty (50) percent higher than non-minorities. Minorities also experience excess deaths from injury and excess morbidity due to low birth weight. All these health problems are amenable to reduction through lifestyle change.

(3) Minority populations in Rhode Island frequently encounter barriers to information and services which promote healthy lifestyles and prevent unnecessary disease.

(4) It is the intent of this chapter to establish a minority population health promotion program to provide health information, education and risk reduction activities to reduce the risk of premature death from preventable disease in minority populations.

(5) The minority health promotion program shall be funded by a tax imposed on smokeless tobacco, cigars and pipe tobacco  substances which have been determined by the United States surgeon general to be associated with preventable death and disease, particularly cancer of the mouth, oral cavity, and pharynx.

History of Section.
(P.L. 1992, ch. 133, art. 102, § 1.)






Chapter 23-64.1 - Commission for Health Advocacy and Equity

Chapter 23-64.1-1 - Short title.

§ 23-64.1-1 Short title.  This chapter shall be known and may be cited as the "Commission for Health Advocacy and Equity Act."

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-2 - Definitions.

§ 23-64.1-2 Definitions.  As used in this chapter, the following words and phrases have the following meanings:

(1) "Commission" means the commission of health advocacy and equity; formerly entitled the minority health advisory committee.

(2) "Community-based health agency" means an organization that provides health services or health education, including a hospital, a community health center, a community mental health or substance abuse center, and other health-related organizations.

(3) "Community-based health and wellness organization" means any organization, whether for-profit or not-for-profit that provides services that support the health and well-being of Rhode Islanders.

(4) "Community health worker" means any individual who assists and coordinates services between providers of health services, community services, social agencies for vulnerable populations. Community health workers provide support and assist in navigating the health and social services system.

(5) "Disparities" means the preventable inequalities in health status, including the incidence, prevalence, mortality, and burden of diseases and other adverse health conditions that exist among population groups in Rhode Island. Disparities are impacted by social determinants of health which include, but are not limited to, access to services, quality of services, health behaviors, and environmental exposures.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2; P.L. 2012, ch. 415, § 28.)



Chapter 23-64.1-3 - Renaming and establishment.

§ 23-64.1-3 Renaming and establishment.  (a) The minority health advisory committee established by the Rhode Island department of health pursuant to the goals of chapter 23-64 is hereby renamed the commission for health advocacy and equity. The director of the department of health shall appoint twenty (20) individuals who shall be individuals with working and practical knowledge of social determinants of health, the majority of whom shall be representatives of the racial and ethnic minority population of the State of Rhode Island. Not more than fifteen percent (15%) of the members shall be affiliates with a grantee of the office of minority health of the department of health. Members shall be authorized to appoint a designee. The director may also appoint staff of the department as ex officio members of the committee to serve as a liaison between the committee and their specific departmental programs. Such ex officio members shall not be counted for the purpose of determining a quorum and shall not be eligible to vote.

(b) Commission members shall serve without compensation and shall be appointed for a term of three (3) years. Commission members may be reappointed for an additional three (3) year term provided that no member shall serve more than two (2) consecutive terms, regardless of the total number of years served, or a maximum of six (6) consecutive years, after which an individual shall be ineligible for membership for a period of one year.

(c) The terms of current members of the department's minority health advisory committee, renamed the commission for health advocacy and equity by this section, shall remain in effect upon passage and shall not be impacted by any provision of this section.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-4 - Purpose.

§ 23-64.1-4 Purpose.  (a) The purpose of the commission for health advocacy and equity shall be:

(1) To advocate for the integration of all relevant activities of the state to achieve health equity;

(2) To provide direct advice to the director of health, and indirect advice to the department's senior administrators and planners through the director, regarding issues of racial, ethnic, cultural, or socio-economic health disparities;

(3) To develop and facilitate coordination of the expertise and experience of the state's health and human services systems, housing, transportation, education, environment, community development, and labor systems in developing a comprehensive health equity plan addressing the social determinants of health;

(4) To set goals for health equity and prepare a plan for Rhode Island to achieve health equity in alignment with any other statewide planning activities; and

(5) to educate state agencies in Rhode Island on disparities, including social factors that play a role in creating or maintaining disparities.

(b) In furtherance of this purpose, the commission shall study the range of issues that may impact an individual's, family's or community's health and propose recommendations to address these issues and ensure quality integration and evaluation of any program or policy designed to reduce or eliminate racial or ethnic health disparities. Such recommendations may be developed with input from other agencies and the resulting plan shall be broadly disseminated as advisory to other state agencies.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-5 - Powers and duties.

§ 23-64.1-5 Powers and duties.  (a) The commission shall be empowered to:

(1) Review and comment on any proposed state legislation and regulations that would affect the health of populations in the state experiencing racial, ethnic, cultural, socio-economic or linguistic disparities in health status;

(2) Educate appropriate state agencies on health disparities, including social factors that play a role in creating or maintaining these disparities;

(3) Advise the director of the department of health on issues relating to health disparities and advocate for the integration and coordination of all activities of the state to achieve health equity. In providing such advice, the commission shall carry on a continuous assessment process to:

(i) Determine the current health status among populations experiencing racial, ethnic, cultural, or socio-economic health disparities;

(ii) Recommend strategies for health promotion and disease prevention;

(iii) Identify problems in service delivery to populations experiencing racial, ethnic, cultural, or socio-economic health disparities; and

(iv) Recommend solutions for improving the operation and efficiency of service delivery programs targeting populations experiencing racial, ethnic, cultural, or socio-economic health disparities;

(4) Advise and provide information to the governor and the general assembly on the state's policies concerning the health of populations in the state experiencing racial, ethnic, cultural, socio-economic or linguistic disparities in health status;

(5) Evaluate policies, procedures, activities, and resource allocations to eliminate health status disparities among racial, ethnic and linguistic populations in the state;

(6) Explore other successful programs in other sectors and states that may diminish or contribute to the elimination of health disparities in the state;

(7) Draft and recommend proposed legislation, regulations and other policies designed to address disparities in health status;

(8) Prepare the biennial disparities impact and evaluation report pursuant to § 23-64.1-6; and,

(9) Have the authority to conduct hearings and interviews, and receive testimony regarding matters pertinent to its mission.

(b) All departments and agencies of the state shall furnish such advice and information, documentary and otherwise, to said commission and its agents as is deemed necessary or desirable by the commission to facilitate the purposes of this section.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-6 - Disparities impact and evaluation report.

§ 23-64.1-6 Disparities impact and evaluation report.  (a) Beginning two (2) years after establishment of the commission, and every two (2) years after, the commission shall prepare a disparities impact and evaluation report which shall be posted on the department of health website and the website of the executive office of health and human services, and which shall be delivered to the governor, the speaker of the house, and the president of the senate. The report shall:

(1) Evaluate the likely positive or negative impact of programs, policies and activities established pursuant to § 23-64.1-4 as they relate to eliminating or reducing health disparities, based on quantifiable measures and evaluation benchmarks.

(2) Evaluate the state's progress toward eliminating or reducing racial and ethnic health disparities using the quantifiable measures and benchmarks outlined in subdivision (1).

(b) The commission shall hold public hearings to receive information to assist in the formation of this disparities impact and evaluation report. The hearings shall be held approximately six (6) months before each yearly evaluation.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-7 - Race, ethnicity, social determinants of health and language data collection coordination.

§ 23-64.1-7 Race, ethnicity, social determinants of health and language data collection coordination.  The commission shall, in consultation with the department of health and other appropriate state agencies, make recommendations for data collection, analysis and dissemination activities by all entities involved in the collection of patient and health care professional information. The commission shall make recommendations for the coordination by the department of health, other agencies, organizations and institutions as needed to design and implement a training curriculum for primary data collectors and disseminate best practices for collection of race, ethnicity, social determinants of health and language data.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)



Chapter 23-64.1-8 - Health workforce diversity and development.

§ 23-64.1-8 Health workforce diversity and development.  The commission shall make recommendations for the coordination of state, local and private sector efforts to develop a more racially and ethnically diverse health care workforce. Such recommendations shall include the evaluation and development of the community health workforce. The commission may make recommendations for the recruitment, assignment, training and employment of community health workers by community-based health and wellness organizations, community-based health agencies, and other appropriate organizations. Community health workers are individuals who have direct knowledge of the communities they serve, and of the social determinants of health, and can assess the range of issues that may impact an individual's, a family's or a community's health and may facilitate improved individual and community well-being and should include, but not be limited to:

(1) Linking with services for legal challenges to unsafe housing conditions;

(2) Advocating with various state and local agencies to ensure that the individual amily receives appropriate benefits/services;

(3) Advocating for the individual amily within the health care system. This could be done in multiple settings (community-based organization, health care setting, legal service setting);

(4) Connecting the individual or family with the appropriate services/advocacy support to address those issues such as:

(i) Assisting in the application for public benefits to increase income and access to food and services;

(ii) Working with community-based health agencies and organizations in assisting individuals who are at-risk for or who have chronic diseases to receive better access to high- quality health care services;

(iii) Anticipating, identifying and helping patients to overcome barriers within the health care system to ensure prompt diagnostic and treatment resolution of an abnormal finding; and

(iv) Coordinating with the relevant health programs to provide information to individuals about health coverage, including RItecare and other sources of health coverage;

(5) Assisting the department of health, other agencies, health clinics, healthcare organizations, community clinics and their providers to implement and promote culturally competent care, effective language access policies, practices and disseminate best practices to state agencies;

(6) Training of health care providers to help patients amilies access appropriate services, including social services, legal services and educational services.

(7) Advocating for solutions to the challenges and barriers to health that a community may face.

History of Section.
(P.L. 2011, ch. 155, § 2; P.L. 2011, ch. 172, § 2.)






Chapter 23-65 - Board of Certification of Operators of Public Water Supply Facilities

Chapter 23-65-1 - Definitions.

§ 23-65-1 Definitions.  As used in this chapter:

(1) "Assistant superintendent" means the individual who is an operator who is responsible for the management, operation, and maintenance of a water supply treatment facility or water transmission and distribution system in the absence of the superintendent and who shall have a certificate appropriate to the type and grade of the water treatment facility or water transmission and distribution system. Water system officials not working at the water system treatment facilities or transmission or distribution system, as further defined through the development and establishment of the board's rules and regulations, are not covered by this section.

(2) "Board" means the board of certification established by § 23-65-2.

(3) "Certificate" means a certificate of competency issued by the director to an individual to operate one or more specified classes of public water supply facilities.

(4) "Community water supply" means any public water supply which served at least fifteen (15) service connections used by year-round residents or regularly serves at least twenty-five (25) year-round residents.

(5) "Director" means the director of the department of health or a subordinate to whom the director has assigned his or her functions.

(6) "Groundwater under the direct influence of surface water" means any water beneath the surface of the ground with (i) significant occurrence of insects or other microorganisms, algae, or large diameter pathogens such as Giardia Iamblia, or (ii) significant and relatively rapid shifts in water characteristics such as turbidity, temperature, conductivity, or PH which closely correlate to climatological or surface water conditions.

(7) "Non-community non-transient water system" means a non-community water system that regularly services at least twenty-five (25) of the same persons over six (6) months per year.

(8) "Non-community water system" means a public water system that is not a community water system.

(9) "Operator" means an individual whose routine job duties involve performing operational activities or making decisions regarding the daily operational activities of a public water system, water treatment facility and/or transmission and distribution system, that may directly impact the quality and/or quantity of drinking water. Operator does not apply to an official exercising only general administrative supervision or engineering design duties, such as the city engineer or an elected water commissioner, or clerical or administrative workers involved only in activities such as customer relations, billing, payroll, time keeping, etc.

(10) "Person" means any individual, partnership, firm, association, joint venture, public or private corporation, trust estate, commission, board, public or private institution, utility, cooperative, municipality or any other political subdivision of this state, any interstate body, or any other legal entity.

(11) "Public water supply" means a system for the provisions of the public of piped water for human consumption, if such system has at least fifteen (15) service connections or regularly serves at least twenty-five (25) individuals daily at least sixty (60) days out of the year.

(12) "Superintendent" means the individual who is an operator who is directly responsible for the management, operation, and maintenance of a water supply treatment facility or water transmission and distribution system during all working shifts and who shall hold a certificate appropriate to the type and grade of the water treatment facility or water transmission and distribution system.

(13) "Transmission and distribution system" means a network of pipes that transports, distributes, and delivers water from a water treatment facility or well(s) to water system customers.

(14) "Water supply treatment facility" means an arrangement of devices and structures constructed and/or installed for the purpose of treatment of water supply.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 2000, ch. 286, § 1; P.L. 2012, ch. 415, § 29.)



Chapter 23-65-2 - Board of certification of operators of water supply treatment and distribution facilities.

§ 23-65-2 Board of certification of operators of water supply treatment and distribution facilities.  (a) There is hereby created within the department of health, a board of certification of operators of public water supply treatment and transmission and distribution facilities to insure the proper management, operation and maintenance of water supply treatment and distribution facilities.

(2) The board shall be comprised of seven (7) persons, including the director of the department of health, or his or her designee and six (6) members appointed by the governor. Of the appointed members, one shall be a registered professional engineer engaged in the practice of water supply engineering, one shall be from a list of qualified operators of a publicly owned water supply treatment facility in the state which has been recommended by the executive committee of the Rhode Island water works association, one shall be from a list of qualified directors of a water supply facility who has general supervisory authority for a water supply facility which has been recommended by the executive committee of the Rhode Island water works association, one shall be a representative of a labor union, one shall be a representative of business or industry, and one shall be a residential consumer of water.

(b) Each member of the board shall serve for a term of four (4) years, provided, however, that of the initial members appointed to the board by the governor, two (2) shall be appointed for terms of two (2) years, two (2) shall be appointed for terms of three (3) years, and two (2) shall be appointed for terms of four (4) years. As the term of office of a member of the board expires, his or her successor shall be appointed in like manner for a term of four (4) years provided that a member shall continue to serve until an appointment is made by the governor. Any vacancy shall be filled by the governor for the unexpired term.

(c) Any member of the board may be removed from office by the governor for good cause.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-3 - Powers and duties of the board.

§ 23-65-3 Powers and duties of the board.  The board established in this chapter shall have the following duties and powers:

(1) Adopt and amend such rules and regulations with the approval of the director as they deem necessary to carry out the provisions of this chapter;

(2) Classify all public water supply treatment facilities as to their size and type and establish specifications for certification of operators of each class of public water supply treatment facility and transmission and distribution system;

(3) Determine by examinations, and from the applicant's training and experience, the class and type of certificate, if any, the applicant will be issued;

(4) When taking action with regard to subdivisions (1) and (2), consider generally applicable criteria, regulations and guidelines developed by the association of boards of certification for operating personnel in water utilities;

(5) Direct the director of health to issue certificates to duly qualified applicants;

(6) Investigate complaints and charges of unprofessional conduct against any certified operator;

(7) Direct the director of health to revoke, suspend, or implement other disciplinary action with respect to person issued certifications under this chapter;

(8) Keep records of its proceedings and of all applications for certification;

(9) Encourage all operators to attend classes, seminars, and/or other educational programs periodically to keep abreast of changes and advances in the fields of water supply treatment, operation and management;

(10) Work with the state department of elementary and secondary education to establish various levels of training courses, seminars, and/or other educational programs.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-4 - Director  Powers and duties.

§ 23-65-4 Director  Powers and duties.  The director shall have the following powers and duties:

(1) To issue, pursuant with rules and regulations promulgated by the board and approved by the director, all licenses, certifications, and registrations required by this chapter to duly qualified applicants;

(2) To deny licenses, certifications, and registrations, to revoke, suspend or otherwise discipline licensees in accordance with the provisions of this chapter;

(3) To provide assistance to the board in carrying out the provisions of this chapter by the provision of office space for the meeting of the board, for necessary record-keeping assistance and for clerical and staff assistance;

(4) To exercise all other powers specifically conferred upon him or her by virtue of the provisions of this chapter or other applicable sections of the general laws of the state.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-5 - Certification of public water supply treatment operators.

§ 23-65-5 Certification of public water supply treatment operators.  It is unlawful for any public water supply system using surface water or groundwater under the direct influence of surface water as determined by the director, or any community or non-community non-transient water supply to supply water for human consumption unless the treatment of the water is under the supervision of a superintendent or assistant superintendent who is assigned direct responsibility for the management, operation, and maintenance of the water supply treatment facility during all working shifts at the facility and who shall hold a certificate equal to the grade or classification of the water supply treatment facility, as established by this chapter. In addition, each operator in charge of a shift at a public water supply system using surface water or groundwater under the direct influence of surface water as determined by the director, or any community or non-community non-transient water supply must hold a certificate no less than one grade below the classification of the treatment facility. All persons employed to work as an operator at a water treatment facility must be certified to at least the lowest grade of treatment plant operation certification within a year of hire. Violation of this section is considered a violation of the public drinking water supply under chapter 13 of title 46 and water systems shall be subject to the enforcement and penalty provisions of § 46-13-16.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 2000, ch. 286, § 1.)



Chapter 23-65-6 - Certification of public water supply transmission and distribution system operators.

§ 23-65-6 Certification of public water supply transmission and distribution system operators.  It is unlawful for any community or non-community non-transient public water supply transmission and distribution system to distribute water for human consumption unless the operation of the system is under the supervision of a superintendent or assistant superintendent who is assigned direct responsibility for the management, operation, and maintenance of the transmission and distribution system during all working shifts of the system and who shall hold a certificate, equal to the grade or classification of the transmission and distribution system, as established by the rules and regulations of the board. In addition, each person in responsible charge of any field operations of a public community or non-community non-transient water supply transmission and distribution system must hold a certificate one grade lower than the grade of the transmission and distribution system, as established by this chapter. All persons employed to work as an operator at a transmission and distribution system must be certified to at least the lowest grade of transmission and distribution certification granted by the board within a year of hire. Violation of this section shall be considered a violation of the public drinking water supply under chapter 13 of title 46 and water systems shall be subject to the enforcement and penalty provisions of § 46-13-16.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 2000, ch. 286, § 1.)



Chapter 23-65-7 - Certification process.

§ 23-65-7 Certification process.  A person who desires to be certified as an operator of a water supply treatment facility or a water transmission and distribution system shall file with the board of certification of operators of water supply facilities, established by this chapter, an application upon a form to be furnished by the board. The applicant shall include in the application his or her qualifications under oath. If the qualifications of the applicant meet or exceed the minimum qualifications established by the board for the certification type and grade for which they have applied, the applicant will be allowed to take a certification examination. Examinations shall be held at least twice each year at a time and place designated by the board. If the applicant passes the examination to the satisfaction of the board, the board shall issue the applicant a certification, which shall be in effect for three years from issuance, and may be renewed at that time, provided the operator is in good stead with the board and all conditions outlined in this chapter concerning continuing education are met. The board may establish, through its rules and regulations, provisions for the issuance of temporary emergency or provisional certification to be effective for a period of no longer than one year for good cause shown.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-8 - Applications.

§ 23-65-8 Applications.  (a) Application for certification shall be made on forms supplied by the board.

(b) The board shall review applications and supporting documents, determine the eligibility of the applicant for examination and notify the applicant of the same.

(c) The fee will not be returned upon failure to pass the examination.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-9 - Fees.

§ 23-65-9 Fees.  A fee will be charged to each applicant submitting an application to the board, and shall be of an amount determined by the board to cover the cost of the examination, but not more than fifty dollars ($50.00), and shall be submitted with the application form. This fee shall be refundable if the applicant is deemed by the board not qualified to take the examination but shall otherwise be nonrefundable. A renewal fee shall be charged to each certificate holder at the time of renewal. The board shall be responsible for setting this fee which will cover only the direct cost of renewal certificate issuance.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-10 - Certification.

§ 23-65-10 Certification.  (a) Upon satisfactory fulfillment by an applicant of the provisions of this chapter and the rules and regulations adopted by the board, the board shall issue a suitable certificate designating competency. The certificate issued shall indicate the class and type of public water supply facility for which the operator is qualified. Certification shall expire at the end of a three (3) year period, beginning from the date of issuance, and may be renewed at that time, provided the operator is in good stead with board and all conditions outlined in this chapter concerning continuing education are met.

(b) Certificates may be issued, upon application, without examination, in a comparable classification to any individual who holds a certificate issued by any state, territory or possession of the United States, any country, if in the judgment of the board the requirement for certification of operators under which the individual's certificate was issued are equivalent to the requirements of this chapter. A certificate issued under the provisions of this subsection is valid at any water supply treatment facility of that grade or classification as specified by the board.

(c) Certificates will be issued upon application, without examination, to those public water supply treatment plant and distribution system operators employed as of the date of passage of this chapter. However, these certificates shall be issued within the class and type established by the board for the water supply facility or system employing the operator, and at the class certificate required to perform the job currently held by the operator. The certificates granted under this subsection shall not be transferable to any other public water supply facility, and are subject to the renewal conditions of certificates issued by examination or reciprocity.

(d) Certificates will be issued upon application, without examination, to those public water supply treatment plant and distribution system operators employed, as of July 1, 1999, at any community or non-community non-transient water system not using surface water or groundwater under the direct influence of surface water and which serves less than or equal to five-hundred (500) people. However, these certificates shall be issued within the class and type established by the board for the water supply facility or system employing the operator, and at the class certificate required to perform the job currently held by the operator. The certificates granted under this subsection shall not be transferable to any other public water supply facility, and are subject to the renewal conditions of certificates issued by examination or reciprocity.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 2000, ch. 286, § 1.)



Chapter 23-65-11 - Renewal.

§ 23-65-11 Renewal.  (a) Renewed certifications to individuals with previously issued certificates may be issued by the board at each three (3) year period following the original issuance. Application for renewal of certification shall be made on forms supplied by the department of health prior to the expiration of the three year certification period.

(b) The board shall review the applications and supporting documents, and unless errors, improper documentation or other deficiency is noted, the applicant will be granted renewal certification.

(c) Renewal of certification is dependent on the candidate's good stead with the board during the prior three (3) year period.

(d) Renewal for certification is also dependent on the proper completion of continuing education requirements as established by the board.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-12 - Disciplinary actions.

§ 23-65-12 Disciplinary actions.  The board may revoke, suspend or otherwise discipline the holder of a certificate issued under this chapter when it is found that the individual performed his or her duties in a negligent manner that produced a supply below the standards normal for the particular facility operated; or that he or she has practiced fraud or deception; or that reasonable care, judgment or the application of this knowledge or ability was not used in the performance of his or her duties or that an individual is incompetent or unable to perform his or her duties properly or performed duties in violation of chapter 13 of title 46 or regulations promulgated under chapter 13 of title 46. The board must grant a hearing to any operator prior to deliberations regarding or decision of revocation. Appeal from the decision may be made as provided under chapter 35 of title 42.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 1997, ch. 326, § 49.)



Chapter 23-65-13 - Penalty for violation.

§ 23-65-13 Penalty for violation.  Any person who shall be found guilty of violation of any of the provisions of this chapter or any rules and regulations adopted under this chapter shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than thirty (30) days, or both by fine or imprisonment, and every person shall be deemed guilty of a separate and distinct offense for each day during which the violation is repeated or continued.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1; P.L. 1997, ch. 326, § 49.)



Chapter 23-65-14 - Severability.

§ 23-65-14 Severability.  The provisions of this chapter are severable. If any provisions of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without regard to the invalid provisions or application.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)



Chapter 23-65-15 - Excluding requirement of state mandated cost.

§ 23-65-15 Excluding requirement of state mandated cost.  The provisions of §§ 45-13-7  45-13-10 shall not apply to this chapter.

History of Section.
(P.L. 1995, ch. 190, § 1; P.L. 1995, ch. 201, § 1.)






Chapter 23-66 - Comprehensive Health Risk Assessments

Chapter 23-66-1 - Legislative findings.

§ 23-66-1 Legislative findings.  The general assembly recognizes and declares that:

(1) Proper disposal of sewage sludge is important because contaminated or improperly handled sewage sludge can result in pollutants in the environment;

(2) Improper sewage sludge management could lead to environmental degradation of land and air;

(3) Concern for air quality necessitates proper controls over sewage sludge incineration;

(4) Protection of the public health of the residents of Rhode Island is of paramount importance; and

(5) "Sewage sludge" means solid, semi-solid, or liquid residue generated during the treatment of sewage in a publicly owner treatment works. Sewage sludge includes, but is not limited to, domestic septage; scum or solids removed in primary, secondary, or advanced wastewater treatment processes; and a material derived from sewage sludge. Sewage sludge does not include ash generated during the firing of sewage sludge in a sewage sludge incinerator or grit and screenings generated during preliminary treatment of sewage in a publicly owned treatment works.

(6) "Sewage sludge incineration facility" means any plant, structure, equipment, and other property, real, personal, or mixed, for the incineration of sewage sludge, or any property or system to be used in whole or in part for the incineration of sewage sludge, whether or not another purpose is also served by it.

(7) The general assembly declares that in order to protect the public health and welfare, the construction and operation of new sewage sludge incineration facility must be preceded by a comprehensive health risk assessment (hereinafter called the "assessment").

History of Section.
(P.L. 1995, ch. 200, § 1.)



Chapter 23-66-2 - Assessment.

§ 23-66-2 Assessment.  Any party or parties wishing to construct and operate a new sewage sludge incineration facility (hereinafter called the "proponent") shall complete an assessment. The assessment shall comply with the requirements listed within this chapter as well as any rules, regulations and/or guidance pertaining to the assessment issued by the department of environmental management.

History of Section.
(P.L. 1995, ch. 200, § 1; P.L. 1997, ch. 326, § 50.)



Chapter 23-66-3 - Requirements of the assessment.

§ 23-66-3 Requirements of the assessment.  Each assessment shall include, but not be limited to, the following:

(1) An analysis of ambient air conditions, including but not limited to, levels of lead, mercury, zinc, chromium, arsenic, particulates, nitrogen oxide, and any other pollutants as required by the department of environmental management for major stationary sources.

(2) A complete air quality impact analysis will be performed using meteorological data as provided by the United States Weather Service or comparable weather services of the state for the five (5) years preceding the date the protocol is approved and the protocol for conducting such an analysis must be submitted to the department of environmental management for their approval; the area of analysis to be determined by the department of environmental management, but in no case shall the area of analysis be less than one thousand (1,000) meters in radius from the location of the proposed sewage sludge incineration facility; and identification of communities predominantly down-wind of the proposed sewage sludge incineration facility.

(3) The assessment shall include an estimate of planned and reasonably expected stack emission levels including but not limited to heavy metals and related compounds, particulates, arsenic, beryllium, lead, mercury, and nitrogen oxide.

(4) In the assessment the proponent shall demonstrate that other reasonable or suitable alternate disposal and/or reuse method for the sewage sludge have been examined.

(5) The assessment shall evaluate the potential for the proposed sewage sludge incineration facility to incinerate materials other than sewage sludge. The proponent must provide a quality control plan for materials to be incinerated by the proposed facility including but not limited to: sewage sludge imported from other communities, sewage service districts, states or countries; and any material to be incinerated other than sewage sludge.

(6) The assessment shall propose comprehensive plans for emergency conditions including, but not limited to, catastrophic mechanical failure, breakdown and/or fire and shall propose plans for community notification and evacuation in emergency circumstances.

(7) The assessment shall be prepared by a firm or person with extensive experience in the preparation of environmental and health assessments.

(8) The assessment shall include atmospheric modeling to predict substantive environmental and health impacts on and off site as required by federal Environmental Protection Agency Sewage Sludge Regulation 503 and state department of environmental management air pollution control regulations for acceptable ambient levels.

(9) The assessment shall be a condition precedent to the issuance of any air quality permit by the department of environmental management.

History of Section.
(P.L. 1995, ch. 200, § 1.)



Chapter 23-66-4 - Financing of assessment.

§ 23-66-4 Financing of assessment.  The party or parties proposing to build and/or operate the proposed facility shall pay for the assessment in its entirety. If a government or quasi-government agency is the proposer, then the agency must conduct the procurement process pursuant to chapter 2 of title 37 entitled "state purchases".

History of Section.
(P.L. 1995, ch. 200, § 1.)



Chapter 23-66-5 - Review and approval of assessment.

§ 23-66-5 Review and approval of assessment.  (a) The proponent shall submit the assessment to the directors, or their designees of the state department of health and department of environmental management for joint review. The department of health, in its review, shall consider existing studies and data deemed relevant by the department of health regarding public health within a radius of the proposed facility as designated by the department of environmental management in accordance with § 23-66-3(2). These data and studies shall be considered in the joint review, and the determination made part of the public record. No air permit shall be issued by the department of environmental management until DEM and the department of health concur that health and environmental risks have been reasonably minimized to the extent practicable under all relevant circumstances.

(2) The assessment shall be published by the department of environmental management and accessible to the public.

(b) There shall be a public comment period of not less than sixty (60) days, commencing with notice, both in the form of a legal notice and a press release, in at least one newspaper with a statewide circulation of at least one hundred thousand (100,000), and in local newspapers within the assessment area printed in English and other appropriate languages specific to the assessment area.

(c) There shall be, within seven (7) days of the end of the public comment period, a public hearing conducted by the department of environmental management at a location within a two (2) mile radius of the proposed facility. A representative of the department of health shall be present at the hearing. Notice of the public hearing shall be conducted according to the same terms required of the public comment period, as described in this section.

History of Section.
(P.L. 1995, ch. 200, § 1.)



Chapter 23-66-6 - Expansion of existing sewage sludge incineration facilities  Assessment not required.

§ 23-66-6 Expansion of existing sewage sludge incineration facilities  Assessment not required.  (a) In order to receive state permits, approvals, or financing, the proponent of expansion of an existing sewage sludge incineration facility shall be required to install and/or use the best available control technology, as defined by the federal Clean Air Act, 42 U.S.C. § 7401, et seq. Expansion shall be defined as an increase in design capacity, as registered pursuant to the department of environmental management air pollution control regulations, of ten percent (10%) or more.

(b) The proponent of expansion of an existing sewage sludge incineration facility shall not be required to complete a comprehensive health risk assessment.

(c) Any proponent of expansion of an existing sewage sludge incineration facility shall comply with the requirements of § 23-66-5(b) and (c) with respect to public notice, public comment, and holding a public hearing.

History of Section.
(P.L. 1995, ch. 200, § 1.)






Chapter 23-67 - The Rhode Island Research and Treatment Fund for Uninsured and Underinsured Women Stricken with Cancer

Chapter 23-67-1 - Declaration of intent.

§ 23-67-1 Declaration of intent.  WHEREAS, The state of Rhode Island and Providence Plantations recognizes that many women who are uninsured and underinsured, who are victims of breast and cervical cancer, as well as their families, are forced to bear substantial physical, emotional, social, and financial hardships associated with these cancerous illnesses; and

WHEREAS, The financial costs for treatment and continued health care for women stricken with these types of cancer are often prohibitive, because these women are uninsured or underinsured; and

WHEREAS, Many nonprofit organizations in Rhode Island attempt to ameliorate this distressing situation for the victims of breast and cervical cancer by providing services to help defray the costs associated with the care and treatment of these women not otherwise provided for; and

WHEREAS, As admirable as the efforts of these nonprofit organizations are, it is widely acknowledged that they lack the funding to meet all of the needs of the women in this state stricken with breast and cervical cancer.

It is hereby declared to be the intent of the state to provide a means by which breast and cervical cancer victims, whose needs for research, further diagnostic testing and treatment are not otherwise provided for because they are women, who are uninsured or underinsured, may be financed through a special fund as set forth in § 23-67-2. It is also intended that funds generated by this special fund be supplemental to any funds which would otherwise be available for the above purposes, and that the funds be used only for research, further diagnostic testing, and treatment.

History of Section.
(P.L. 1995, ch. 209, § 1.)



Chapter 23-67-2 - The Rhode Island research and treatment fund for breast and cervical cancer  Uses of the fund.

§ 23-67-2 The Rhode Island research and treatment fund for breast and cervical cancer  Uses of the fund.  (a) There is hereby established a fund to be called the Rhode Island research and treatment fund for breast and cervical cancer which shall be administered by the general treasurer in accordance with the same laws and fiscal procedures as the general funds of the state. The general treasurer is authorized to accept any grant, devise, bequest, donation, gift, services in kind, assignment of money, bonds or other valuable securities for deposit in and credit of the fund. Taxpayer funds shall not be co-mingled as deposited in this fund.

(b) The monies received under this chapter shall be made available by the treasurer annually by September 30 to qualified organizations and shall be distributed equally among all qualified organizations which have been certified by the department of health for the funding year.

(c) Upon distribution to qualified organizations, the monies shall be used exclusively for prevention research and for further diagnostic testing and treatment.

(d) Any eligible organization which seeks qualified organization status for a funding year shall submit an application to the department of health not later than July 15 of the year for which they seek qualified organization status. The application must include:

(1) The specific nature of the services the eligible organization is proposing to provide and which type of cancer said services are proposed to be provided to;

(2) Eligible services that the eligible organization has provided in the past year or is currently providing and the annual cost of the services;

(3) Whether the monies sought under this chapter will be used to fund new or existing programs for eligible services; and

(4) Any other information the department of health deems necessary to facilitate the purposes of this chapter.

(e) Upon receipt of the annual application from eligible organizations as provided in this section, the director of the department of health shall review each application to determine if it complies with the intent and requirements of this chapter. Upon a finding by the director of the department of health that the application so complies, the director of the department of health shall certify that the eligible organization has been designated as a qualified organization for the funding year. The director of the department of health shall provide notice of approval or denial of certification not later than September 15 to each eligible organization which has submitted an annual application.

(f) The director of the department of health is hereby authorized to promulgate any rules or regulations and prescribe forms necessary to facilitate the provisions of this chapter.

History of Section.
(P.L. 1995, ch. 209, § 1.)



Chapter 23-67-3 - Severability.

§ 23-67-3 Severability.  If the provisions of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 209, § 1.)






Chapter 23-68 - Tanning Facility Safety Standards Act

Chapter 23-68-1 - Short title.

§ 23-68-1 Short title.  This chapter may be cited as the "Tanning Facility Safety Standards Act".

History of Section.
(P.L. 1996, ch. 333, § 1.)



Chapter 23-68-2 - Legislative findings.

§ 23-68-2 Legislative findings.  The legislature finds that:

(1) Various physical complications may arise from frequent and unsupervised use of tanning facilities such as exposure to ultraviolet radiation which can cause severe sunburn and eye injury including cataracts and corneal damage; and

(2) Repeated exposure to ultraviolet light in tanning facilities may also cause premature aging of the skin, skin cancers and abnormal skin sensitivity in persons who may be using certain drugs including some tranquilizers, diuretics, antibiotics, high blood pressure medicines and birth control pills.

(3) It is therefore desirable that citizens are protected against any problems which may result from improperly functioning equipment in tanning facilities, and, given the potential for harm that is presented by establishments using artificial suntan sources, it is imperative that effective minimum safety standards in this health area be established.

History of Section.
(P.L. 1996, ch. 333, § 1.)



Chapter 23-68-3 - "Tanning facility" defined.

§ 23-68-3 "Tanning facility" defined.  As used in this chapter, "tanning facility" means any location, place, area, structure, or business that either as a sole service or in conjunction with other services, provides patrons with access to sunlamps, ultraviolet lamps or other equipment intended to induce skin tanning through the irradiation of any part of the human body for cosmetic or nonmedical purposes.

History of Section.
(P.L. 1996, ch. 333, § 1.)



Chapter 23-68-4 - Safety standards established. [Effective until January 1, 2013.].

§ 23-68-4 Safety standards established. [Effective until January 1, 2013.].  The director of the department of health shall, by regulation, establish minimum safety standards for tanning facilities. The standards shall include, but not be limited to:

(1) Establishment of a maximum safe time of exposure to radiation and a maximum safe temperature at which tanning devices may be operated;

(2) A requirement that a timer device be incorporated into each tanning device;

(3) A requirement that a patron at a tanning facility wear protective eye glasses when using tanning equipment and that a patron be supervised as to the length of time the patron uses tanning equipment at the facility;

(4) Requiring that the facility operator post easily legible, permanent warning signs near the tanning equipment which states: "Danger  Ultra-violet radiation. Follow all instructions. Avoid overexposure"; as well as a list, prepared by the director of the department of health, of prescription and non-prescription drugs which may cause photosensitivity in patients using a tanning center; and

(5) Require that the facility have protective shielding for tanning equipment in the facility.

History of Section.
(P.L. 1996, ch. 333, § 1.)

§ 23-68-4 Safety standards established. [Effective January 1, 2013.].  The director of the department of health shall, by regulation, establish minimum safety standards for tanning facilities. The standards shall include, but not be limited to:

(1) Establishment of a maximum safe time of exposure to radiation and a maximum safe temperature at which tanning devices may be operated;

(2) A requirement that a timer device be incorporated into each tanning device;

(3) A requirement that a patron at a tanning facility wear protective eye glasses when using tanning equipment and that a patron be supervised as to the length of time the patron uses tanning equipment at the facility;

(4) Requiring that the facility operator post easily legible, permanent warning signs near the tanning equipment which states: "Danger  Ultra-violet radiation. Follow all instructions. Avoid overexposure"; as well as a list, prepared by the director of the department of health, of prescription and non-prescription drugs which may cause photosensitivity in patients using a tanning center;

(5) Require that the facility have protective shielding for tanning equipment in the facility; and

(6) A prohibition on the use of tanning facilities by a person younger than eighteen (18) years of age, unless:

(a) Such person presents a prescription for receiving ultra-violet radiation treatments written by a physician licensed to practice medicine pursuant to chapter 5-37; or

(b) For every two (2) uses of a tanning facility, the parent or legal guardian of such person signs a written consent form in the presence of a tanning facility staff member. The written consent form shall contain, at a minimum, the following language: "I understand that the world health organization has classified the ultraviolet radiation used in tanning facilities as a Class 1 carcinogen, the same category as tobacco products. By exposing my child to ultraviolet radiation in this tanning facility, the possibility of my child developing melanoma (skin cancer) will increase. I also understand that there are safe alternatives available to achieve the same cosmetic effect as exposing my child's skin to ultraviolet radiation, such as spray tanning or bronzing creams."

History of Section.
(P.L. 1996, ch. 333, § 1; P.L. 2012, ch. 406, § 1; P.L. 2012, ch. 411, § 1.)



Chapter 23-68-5 - Certification of facilities.

§ 23-68-5 Certification of facilities.  The director of the department of health shall certify that a facility is in compliance with the safety standards established pursuant to § 23-68-4 and shall periodically inspect the facility to ensure continued compliance with safety standards enumerated in this chapter.

History of Section.
(P.L. 1996, ch. 333, § 1; P.L. 1997, ch. 326, § 51; P.L. 2008, ch. 100, art. 6, § 3.)



Chapter 23-68-6 - Registration of facilities.

§ 23-68-6 Registration of facilities.  (a) A tanning facility shall register annually with the department of health on forms provided by the department and shall pay to the department an annual registration fee established by the director for a license.

(b) The director of the department of health shall establish a registration fee schedule, by regulation, to cover the costs of implementing the provisions of this chapter, including the costs incurred by the director pursuant to the provisions of § 23-68-5.

History of Section.
(P.L. 1996, ch. 333, § 1; P.L. 1997, ch. 326, § 51.)



Chapter 23-68-7 - Penalties.

§ 23-68-7 Penalties.  Any person, firm or corporation who violates the provisions of this chapter shall be punished by a fine not to exceed five hundred dollars ($500) for the first offense and by a fine of not more than one thousand dollars ($1,000) for each subsequent offense.

History of Section.
(P.L. 1996, ch. 333, § 1.)



Chapter 23-68-8 - Rules and regulations.

§ 23-68-8 Rules and regulations.  The director of the department of health shall promulgate rules and regulations necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1996, ch. 333, § 1.)






Chapter 23-69 - New England Compact on Involuntary Detention for Tuberculosis Control

Chapter 23-69-1 - Short title.

§ 23-69-1 Short title.  This chapter shall be cited as the "New England Compact on Involuntary Detention for Tuberculosis Control".

History of Section.
(P.L. 1997, ch. 46, § 1; P.L. 1997, ch. 146, § 1.)



Chapter 23-69-2 - New England compact on involuntary detention for tuberculosis control.

§ 23-69-2 New England compact on involuntary detention for tuberculosis control.  The New England compact on involuntary detention for tuberculosis control, hereinafter called "the compact", is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

ARTICLE I.

PURPOSE AND POLICY

The purposes of this compact are to:

(1) Promote the communicable disease health protection of the public and individuals within the party states.

(2) Provide mutual aid and assistance in communicable disease matters, specifically tuberculosis control, through the utilization of regional centers for the involuntary detention of persons with tuberculosis who will not accept treatment and therefore pose a threat to the health of the public.

(3) Encourage and facilitate the efficient use of personnel, equipment and physical plants by furthering the orderly acquisition and sharing of resources useful for programs of tuberculosis control.

ARTICLE II.

ENACTMENT

This compact shall become effective when enacted into law by any two (2) or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law.

ARTICLE III.

DUTIES OF STATES

(a) It shall be the duty of each party state to formulate and put into effect an intrastate procedure for the legal detention of persons with tuberculosis refusing treatment which is compatible with the interstate tuberculosis control plan formulated pursuant to this compact.

(b) Whenever the compact administrator of a party state requests aid from the compact administrator of any other party state pursuant to this compact, it shall be the duty of the requested state to render all possible aid which is consonant with the maintenance and protection of its own people. The compact administrator of a party state may delegate any or all of his or her authority to request aid or respond to requests for aid pursuant to this compact to one (1) or more subordinates, in order that requests for aid and responses thereto shall not be impeded by the reason of absence or unavailability of the compact administrator. Any compact administrator making such a delegation shall inform all the other compact administrators thereof, and also shall inform them of the identity of the subordinate or subordinates to whom delegation has been made.

(c) Each party state shall maintain adequate tuberculosis control personnel and infrastructure to meet normal demands for tuberculosis control within its borders.

(d) Each party state shall ensure that any Rhode Island resident treated pursuant to this compact be provided all protections contained in R.I.G.L. 23-10-6.

ARTICLE IV.

LIABILITY

(a) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(b) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(c) All liability that may arise either under the laws of the requesting state or under the laws of the abiding state or under the laws of a third state, on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(d) Any party state rendering aid to provide involuntary detention for tuberculosis control shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation and maintenance of employees and equipment incurred in connection with such request; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from donating such services to the receiving party state without charge or cost.

(e) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased employees in case employees sustain injuries, contract disease or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury, disease or death were sustained within the state for or in which the employee was regularly employed.

ARTICLE V.

FACILITIES, EQUIPMENT AND PERSONNEL

(a) In recognition of the mutual benefits, in addition to those resulting from Article IV, accruing to the party states from the existence and flexible use of professional or technical personnel having special skills or training related to tuberculosis control, such personnel may be made available to a party state by appropriate departments of other party states: provided that the borrower reimburses such party state regularly employing the personnel in question for any cost of making such personnel available, including a prorated share of the salary or other compensation of the personnel involved.

(b) Nothing in this article shall be construed to limit or modify in any way the provisions of article IV of this compact.

ARTICLE VI.

COMPACT ADMINISTRATORS

Each party state shall have a compact administrator who shall be the head of the state agency responsible for tuberculosis control, and who:

(1) Shall coordinate activities pursuant to this compact in and on behalf of his or her state.

(2) Serving jointly with the compact administrators of the other party states, shall develop and keep current an interstate tuberculosis control involuntary detention plan; consider such other matters as may be appropriate in connection with programs of cooperation in the field of tuberculosis control and allied areas of common interest; and formulate procedures for claims and reimbursement under the provisions of article IV.

ARTICLE VII.

OTHER RESPONSIBILITIES AND ACTIVITIES

Nothing in this compact shall be construed to:

(1) Authorize or permit any party state to curtail or diminish its tuberculosis control program, equipment, services or facilities.

(2) Limit or restrict the powers of any state ratifying the same to provide tuberculosis control to protect the health of the public and individuals, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to provide such tuberculosis control.

(3) Affect any existing or future cooperative relationship or arrangement between federal, state or local governments and a party state or states.

ARTICLE VIII.

WITHDRAWAL

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of the other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX.

CONSTRUCTION AND SEVERABILITY

It is the legislative intent that the provisions of this compact be reasonably and liberally construed. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person or circumstance shall not be affected thereby.

History of Section.
(P.L. 1997, ch. 46, § 1; P.L. 1997, ch. 146, § 1.)



Chapter 23-69-3 - Formulation of plan.

§ 23-69-3 Formulation of plan.  The director of health shall formulate and keep current a tuberculosis control involuntary detention plan for this state, in accordance with the duty assumed in § 23-10-6.

History of Section.
(P.L. 1997, ch. 46, § 1; P.L. 1997, ch. 146, § 1.)



Chapter 23-69-4 - Compact administrator.

§ 23-69-4 Compact administrator.  The compact administrator for this state as required by article VI of this compact shall be the director of health.

History of Section.
(P.L. 1997, ch. 46, § 1; P.L. 1997, ch. 146, § 1.)






Chapter 23-70 - Osteoporosis

Chapter 23-70-1 - Purpose of chapter.

§ 23-70-1 Purpose of chapter.  The legislature finds that:

(1) Osteoporosis, a bone-thinning disease, is a major public health problem that, in many cases remains undiagnosed, resulting in fractures, pain, disability and immobility;

(2) Early detection and prevention are critical health care strategies for those at risk of osteoporosis; and

(3) It is in the public interest of this state to promote public awareness of the benefits and value of the early detection, prevention and appropriate treatment of osteoporosis.

History of Section.
(P.L. 1997, ch. 265, § 1.)



Chapter 23-70-2 - Osteoporosis program.

§ 23-70-2 Osteoporosis program.  Using existing resources, the department shall educate the public on the causes of osteoporosis and the personal risk factors associated with the development of osteoporosis, publicize the value of early detection and prevention, and identify the most cost-effective options available for treatment.

History of Section.
(P.L. 1997, ch. 265, § 1.)



Chapter 23-70-3 - Task force.

§ 23-70-3 Task force.  (a) In developing the program created by § 23-69-2, the director of the department of health may appoint a task force to make recommendations on strategies for educating the public on the health benefits of early detection and prevention of osteoporosis.

(b) Members of the task force are not entitled to compensation, a per diem, or expense reimbursement for their service on the task force.

History of Section.
(P.L. 1997, ch. 265, § 1.)






Chapter 23-71 - Tobacco Product Manufacturers' Escrow Funds

Chapter 23-71-1 - Legislative findings and purpose.

§ 23-71-1 Legislative findings and purpose.  (a) Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The surgeon general has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive the medical assistance.

(c) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that those manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described in the settlement agreement, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f) It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into a settlement could use a resulting cost advantage to derive large, short term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that the manufacturers establish a reserve fund to guarantee a source of compensation and to prevent the manufacturers from deriving large, short term profits and then becoming judgment proof before liability may arise.

History of Section.
(P.L. 1999, ch. 178, § 1.)



Chapter 23-71-2 - Definitions.

§ 23-71-2 Definitions.  (a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned", and "ownership" mean ownership of an equity interest or the equivalent of an equity interest of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(c) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains: (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; (2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by, consumers as a cigarette described in clause (1) of this definition. The term "cigarette" includes "roll your own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll your own" tobacco constitutes one individual "cigarette."

(e) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where the arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with § 23-71-3.

(g) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco product manufacturer" means an entity that after the date of enactment of this chapter directly (and not exclusively through any affiliate):

(i) Manufactures cigarettes anywhere that the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer, except where the importer is an original participating manufacturer as that term is defined in the Master Settlement Agreement that will be responsible for the payments under the Master Settlement Agreement with respect to the cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of the cigarettes does not market or advertise the cigarettes in the United States;

(ii) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(iii) Becomes a successor of an entity described in subdivision (i) or (ii).

(2) The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within any of (a)(1)(i)  (iii).

(j) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the state on packs (or "roll your own" tobacco containers) bearing the excise tax stamp of the state or unstamped roll your own containers. The division of taxation shall promulgate any regulations that are necessary to ascertain the amount of state excise tax paid on the cigarettes of the tobacco product manufacturer for each year.

History of Section.
(P.L. 1999, ch. 178, § 1; P.L. 2001, ch. 10, § 1; P.L. 2004, ch. 382, § 1; P.L. 2004, ch. 461, § 1.)



Chapter 23-71-3 - Requirements.

§ 23-71-3 Requirements.  Any tobacco product manufacturer selling cigarettes to consumers within the state (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the date of enactment of this chapter shall do one of the following:

(1) Become a participating manufacturer (as that term is defined in section II (jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as those amounts are adjusted for inflation):

1999: $.0094241 per unit sold after the date of enactment of this chapter [June 29, 1999];

2000: $.0104712 per unit sold;

For each of 2001 and 2002: $.0136125 per unit sold;

For each 2003 through 2006: $.0167539 per unit sold;

For each of 2007 and each year thereafter: $.0188482 per unit sold.

(ii) A tobacco product manufacturer that places funds into escrow pursuant to subdivision (i) shall receive the interest or other appreciation on the funds as earned. The funds themselves shall be released from escrow only under the following circumstances:

(A) To pay a judgment or settlement on any released claim brought against the tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subparagraph: (I) in the order in which they were placed into escrow, and (II) only to the extent and at the time necessary to make payments required under the judgment or settlement.

(B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to the tobacco product manufacturer; or

(C) To the extent not released from escrow under subparagraphs (A) or (B), funds shall be released from escrow and revert back to the tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

(iii) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the attorney general that it is in compliance with this subsection. The attorney general may bring a civil action on behalf of the estate against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section:

(A) Is required within fifteen (15) days to place any funds into escrow that will bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed five percent (5%) percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

(B) In the case of a knowing violation, is required within fifteen (15) days to place any funds into escrow that will bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow;

(C) In the case of a second knowing violation, is prohibited from selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two (2) years; and

(D) Will be ordered to pay the costs and attorney's fees of the state in a civil action in which the court finds that a violation of this section has occurred.

(3) Each failure to make an annual deposit required under this section shall constitute a separate violation.

History of Section.
(P.L. 1999, ch. 178, § 1; P.L. 2001, ch. 10, § 1; P.L. 2004, ch. 382, § 1; P.L. 2004, ch. 461, § 1.)






Chapter 23-72 - Mercury In Fish Products

Chapter 23-72-1 - Legislative findings.

§ 23-72-1 Legislative findings.  The general assembly finds and declares:

(1) Mercury from trash incinerators, coal fired power plants, municipal solid waste, hazardous waste sites, and other human made sources has been identified in virtually every body of water in New England, as well as the oceans.

(2) Nearly all fish contain at least trace amounts of methyl mercury, which is formed by the action of bacteria on elemental mercury.

(3) Many types of freshwater fish caught in Rhode Island and some saltwater fish sold in Rhode Island may be contaminated with mercury, a toxic element that causes neurological damage.

(4) According to the US Food and Drug Administration, certain species of tuna, shark and swordfish can have mercury levels over 1.0 parts per million, the FDA limit for human consumption.

(5) The FDA advises pregnant women of childbearing age to limit their consumption of shark and swordfish to no more than once a month. Other persons are advised to limit their consumption of shark and swordfish to no more than seven (7) ounces per week.

(6) However, this health advisory information, which is necessary to protect public health, is not widely known nor widely disseminated by the state or federal government, potentially threatening many Rhode Island residents who may unknowingly ingest harmful amounts of mercury from fish.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)



Chapter 23-72-2 - Definitions.

§ 23-72-2 Definitions.  "Department" means the department of health.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)



Chapter 23-72-3 - Consumer mercury alert notice.

§ 23-72-3 Consumer mercury alert notice.  (a) The department, in consultation with the department of environmental management, shall prepare a consumer's mercury alert notice that the department shall provide for free, to professional medical offices that provide gynecological, obstetrical or pediatric care and in the patient or client areas of all maternal and child health and nutrition programs, who shall post the notice in all patient areas.

(b) The department shall establish a toll free telephone number service for interested persons to call for further information about the health advisories concerning the consumption of mercury in freshwater and saltwater fish.

(c) The notice shall explain the danger to women who expect to become pregnant, women who are pregnant or breast feeding their children, and young children of eating mercury contaminated fish. The notice shall summarize most current mercury health advisories prepared by the state and the federal government concerning fish consumption, the toll free number, which may be called for further information, and shall contain such other information as the department deems appropriate. The notice shall be printed in large type in English, Spanish and other languages in which persons commonly doing business with such offices can understand. The department shall update the notice as necessary, and shall make additional copies of the notice available to health care providers upon request.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)



Chapter 23-72-4 - Mercury consumer's guide.

§ 23-72-4 Mercury consumer's guide.  (a) The department of health shall prepare a consumer's guide to mercury and other health advisories. The department of health shall make copies available to the department of environmental management, division of fish and wildlife, at no charge, for distribution to private and public entities designated to issue fishing licenses.

(b) The department shall update the consumer's guide as necessary, and shall make copies of the guide available to other members of the public upon request. The guide shall be printed in large type in English, Spanish and other languages used in the state. The guide shall also list the telephone number that consumers may call for further information about the health advisories.

(c) The department of environmental management shall require that a copy of the consumer's guide be distributed to all applicants for a fishing license at the time the license is issued. The department of environmental management shall include on each fishing license issued in Rhode Island one hundred eighty (180) days after the effective date of this act [July 13, 2001] the telephone number established that residents may call for further information about the health advisories.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)



Chapter 23-72-5 - Penalties.

§ 23-72-5 Penalties.  Whoever violates these sections inclusive or any order, rule or regulation promulgated or adopted thereto shall be punished by a fine of not less than one thousand dollars ($1,000). This section shall be enforced by the department and may be enforced by the board of health. The superior court shall have jurisdiction in equity to enforce such rules and regulations and may restrain by injunction any violation thereof.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)



Chapter 23-72-6 - Severability.

§ 23-72-6 Severability.  If any clause, sentence, paragraph or part of this chapter or the application thereof to any person or circumstance shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 2001, ch. 252, § 1; P.L. 2001, ch. 375, § 1.)






Chapter 23-73 - Latex Gloves Safety Act

Chapter 23-73-1 - Findings.

§ 23-73-1 Findings.  (a) The legislature finds that latex allergies are increasingly becoming a problem for people who are exposed to disposable nonsterile and sterile latex gloves, such as health care workers, patients, food service workers, manufacturers, hair dressers, child care workers, and children.

(b) There are three (3) categories of latex allergies:

(1) Irritant dermatitis;

(2) Allergic contact dermatitis (delayed hypersensitivity); and

(3) Immediate hypersensitivity latex allergy.

(c) Reaction to latex may manifest through skin rashes, hives, itching, swollen skin, swollen lips and tongue, shortness of breath, dizziness, fainting, eyes or sinus symptoms, asthma and difficulty breathing, coughing spells, wheezing, and shock.

(d) In 1997, the National Institute for Occupational Safety and Health issued an alert concerning the danger of exposure to latex products and requested assistance preventing allergic reactions to natural rubber latex among workers who use gloves and other products containing latex.

(e) On April 12, 1999, the Occupational Safety and Health Administration, United States Department of Labor, issued the Technical Bulletin concerning the potential harm to workers from natural rubber latex gloves and other natural rubber products, such as gloves, airway masks, medication vial caps, anesthesia bags, catheters, intravenous supplies, dental dams, balloons, and other products.

(f) Latex gloves are the major contributor for latex allergies.

(g) The United States Food and Drug Administration requires medical devices containing latex to carry a warning about potential allergic reaction.

(h) In 1995, the American College of Allergy, Asthma, and Immunology concluded that the single greatest product causing adverse reaction to latex rubber are latex gloves.

(i) The National Institute of Safety and Health concluded that latex allergies can be prevented if employers establish policies that protect workers and the public from unnecessary latex exposure.

History of Section.
(P.L. 2001, ch. 383, § 1.)



Chapter 23-73-2 - Use of latex gloves.

§ 23-73-2 Use of latex gloves.  (a) The use of disposable, nonsterile and sterile natural rubber latex gloves shall be prohibited by any person, firm, or corporation, registered pursuant to §§ 21-27-10 and 21-27-11.

(b) Any firm, business, or corporation, regulated by the state of Rhode Island which uses latex gloves shall post a notice informing employees and the public:

(1) That natural rubber latex gloves are used by the regulated entity;

(2) That exposure to latex may result in the development of an allergy;

(3) That allergic reactions to natural rubber latex can manifest by skin rash, hives, nasal and eye irritation, asthma, and shock; and

(4) That should you or your family experience allergic reaction symptoms, then you should contact your health care provider.

(c) The notice shall include letters which are at least three-eighths (3/8) of an inch high and be posted in conspicuous areas throughout the firm, business or corporation.

(d) The notice shall be posted in English, Spanish, and other languages served by the business, corporation, entity, or facility.

History of Section.
(P.L. 2001, ch. 383, § 1.)



Chapter 23-73-3 - Rules and regulations.

§ 23-73-3 Rules and regulations.  (a) Health care workers shall be provided with initial and periodic education pertaining to latex safety.

(b) Health care facilities shall ensure that direct care workers are represented on latex allergy or safety committees.

(c) Any state agency which has regulatory authority for persons, firms, or corporations in which natural rubber latex gloves are used shall promulgate rules and regulations:

(1) To warn employees of potential risk of latex allergies;

(2) To warn the public of potential risk of latex allergies;

(3) To minimize exposure consistent with maintaining safety in regulated industries whose workers are exposed to blood borne pathogens.

History of Section.
(P.L. 2001, ch. 383, § 1.)



Chapter 23-73-4 - Enforcement.

§ 23-73-4 Enforcement.  It shall be the duty of the director of the department of health to enforce the provisions of this chapter and to prosecute all persons who violate this chapter. In all such enforcements and prosecutions, the director shall not be required to enter into any recognizance or give surety for costs.

History of Section.
(P.L. 2001, ch. 383, § 1.)



Chapter 23-73-5 - Penalty.

§ 23-73-5 Penalty.  Any person, firm, or corporation, which is regulated by Rhode Island general laws, which violates any of the provisions of this chapter shall be subject to a fine of five hundred dollars ($500), and may be subject to any and all penalties provided for in Rhode Island general laws which regulate the violator's industry, including revocation of licenses.

History of Section.
(P.L. 2001, ch. 383, § 1.)






Chapter 23-74 - Unlicensed Health Care Practices

Chapter 23-74-1 - Definitions and applicability.

§ 23-74-1 Definitions and applicability.  (a) As used in this chapter, the following terms have the following meanings:

(1) "Director" or "director of health" means the director of the department of health or the director's designee;

(2) "Unlicensed health care client" means an individual who receives services from an unlicensed health care practitioner;

(3) "Unlicensed health care practices" means the broad domain of unlicensed healing methods and treatments, including, but not limited to: (i) acupressure; (ii) Alexander technique; (iii) aroma therapy; (iv) ayurveda; (v) cranial sacral therapy; (vi) crystal therapy; (vii) detoxification practices and therapies; (viii) energetic healing; (ix) rolfing; (x) Gerson therapy and colostrum therapy; (xi) therapeutic touch; (xii) herbology or herbalism; (xiii) polarity therapy; (xiv) homeopathy; (xv) nondiagnostic iridology; (xvi) body work; (xvii) reiki; (xviii) mind-body healing practices; (ixx) naturopathy; and (xx) Qi Gong energy healing. "Unlicensed health care practices" do not include surgery, x-ray radiation, prescribing, administering, or dispensing legend drugs and controlled substances, practices that invade the human body by puncture of the skin, setting fractures, any practice included in the practice of dentistry, the manipulation or adjustment of articulations of joints, or the spine, also known as chiropractic medicine as defined in chapter 30 of title 5, the healing art of acupuncture as defined in chapter 37.2 of title 5, or practices that are permitted under § 5-37-15 or § 5-34-31(6).

(4) "Unlicensed health care practitioner" means a person who:

(i) Is not licensed by a health-related licensing board or the director of health; or holds a license issued by a health-related licensing board or the department of health in this state, but does not hold oneself out to the public as being licensed or registered by the director or a health-related licensing board when engaging in unlicensed health care;

(ii) Has not had a license issued by a health-related licensing board or the director of health revoked or suspended without reinstatement unless the right to engage in unlicensed health care practices has been established by order of the director of health;

(iii) Is engaging in unlicensed health care practices; and

(iv) Is providing unlicensed health care services for remuneration or is holding oneself out to the public as a practitioner of unlicensed health care practices.

(b) This chapter does not apply to, control, prevent, or restrict the practice, service, or activity of lawfully marketing or distributing food products, including dietary supplements as defined in the federal Dietary Supplement Health and Education Act [see 21 U.S.C. § 321(ff)], educating customers about those products, or explaining the uses of those products. Under Rhode Island law, an unlicensed health care practitioner may not provide a medical diagnosis.

(c) A health care practitioner, licensed or registered by the director or a health-related licensing board, who engages in unlicensed health care while practicing under the practitioner's license or registration, shall be regulated by and be under the jurisdiction of the applicable health-related licensing board with regard to the unlicensed health care practices.

(d) Subject to the provisions of this chapter, persons in Rhode Island are authorized to practice as unlicensed health care practitioners and receive remuneration for their services.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-2 - Maltreatment of minors prohibited.

§ 23-74-2 Maltreatment of minors prohibited.  Nothing in this chapter shall restrict the ability of a local law enforcement agency or the director of the department of children, youth and families to take action regarding the maltreatment of minors. A parent who obtains unlicensed health care for the parent's minor child is not relieved of the duty to seek necessary medical care consistent with the requirements of the general laws. A complementary or alternative health care practitioner who is providing services to a child shall be subject to the reporting provisions of chapter 11 of title 40, entitled "Abused and Neglected Children."

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-3 - Professional accountability.

§ 23-74-3 Professional accountability.  The department shall maintain and keep current a file containing the reports and complaints filed against unlicensed health care practitioners within the director's jurisdiction. Each complaint filed with the department must be investigated.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-4 - Prohibited conduct.

§ 23-74-4 Prohibited conduct.  The director may impose disciplinary action as described in this chapter against any unlicensed health care practitioner. The following conduct is prohibited and is grounds for disciplinary action:

(1) Conviction of a crime, including a finding or verdict of guilt, and admission of guilt, or a no contest plea, in any court in Rhode Island or any other jurisdiction in the United States, reasonably related to engaging in health care practices. Conviction, as used in this subdivision, includes a conviction of an offense which, if committed in this state, would be deemed a felony or misdemeanor, without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilty is made or returned, but the adjudication of guilt is either withheld or not entered.

(2) Engaging in sexual contact with an unlicensed health care client, engaging in contact that may be reasonably interpreted by a client as sexual or engaging in sexual exploitation of a client.

(3) Advertising that is false, fraudulent, deceptive, or misleading.

(4) Conduct likely to deceive, defraud, or harm the public or demonstrating a willful or careless disregard for the health or safety of an unlicensed health care client in which case, proof of actual injury need not be established.

(5) Adjudication as mentally incompetent or as a person who is dangerous to self or adjudicated as any of the following: chemically dependent, mentally ill, mentally retarded, mentally ill and dangerous to the public, or as a sexual psychopathic personality or sexually dangerous person.

(6) Inability to engage in unlicensed health care practices with reasonable safety to unlicensed health care clients.

(7) Dependence upon controlled substances, habitual drunkenness or engaging in unlicensed health care practices while intoxicated or incapacitated by the use of drugs.

(8) Revealing a communication from, or relating to, an unlicensed health care client except when otherwise required or permitted by law.

(9) Failure to comply with an unlicensed health care client's request to furnish a unlicensed health care client record or report required by law.

(10) Splitting fees or promising to pay a portion of a fee to any other professional other than for services rendered by the other professional to the unlicensed health care client.

(11) Engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws.

(12) Obtaining money, property, or services from an unlicensed health care client, other than reasonable fees for services provided to the client, through the use of undue influence, harassment, duress, deception, or fraud.

(13) Failure to provide an unlicensed health care client with a copy of the client bill of rights or violation of any provision of the client bill of rights.

(14) Violating any order issued by the director.

(15) Failure to comply with any provision of any rules adopted by the director.

(16) Failure to comply with any additional disciplinary grounds established by the director by rule.

(17) Revocation, suspension, restriction, limitation, or other disciplinary action against any health care license, certificate, registration, or right to practice of the unlicensed health care practitioner in this or another state or jurisdiction for offenses that would be subject to disciplinary action in this state or failure to report to the department that charges regarding the practitioner's license, certificate, registration, or right of practice have been brought in this or another state or jurisdiction.

(18) False or misleading use of the title "doctor," "Dr.", "physician" alone or in combination with any other words, letters, or insignia to describe the unlicensed health care practices the practitioner provides.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-5 - Less customary approach.

§ 23-74-5 Less customary approach.  The fact that a health care practice may be a less customary approach to health care shall not constitute the basis of a disciplinary action per se.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-6 - Evidence in actions.

§ 23-74-6 Evidence in actions.  In any disciplinary action alleging a professional violation of the provisions of this chapter, a copy of the judgment or proceeding under the seal of the court administrator or clerk of the administrative agency that entered the judgment or proceeding is admissible into evidence without further authentication and constitutes prima facie evidence of its contents.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-7 - Examination access of medical data.

§ 23-74-7 Examination access of medical data.  The director may require an unlicensed practitioner to undergo a physical or psychiatric examination by a physician acceptable to the director from a list provided to the practitioner if probable cause exists to believe that allegations of misconduct against him or her are caused by an impairment which has directly affected his or her ability to conduct his or her practice professionally. In such circumstances, the director shall also be entitled to obtain confidential health care information of the practitioner without the practitioner's consent. The director may not discriminate on the basis of disability in the administration of this section, nor subject qualified individuals with disabilities to any discrimination on the basis of a disability. All decisions of the director shall be based on the allegation of unprofessional conduct and not due to probable cause of the conduct being related to the disability of the practitioner. An unlicensed health care practitioner affected under this section shall at reasonable intervals be given an opportunity to demonstrate that the practitioner can resume the provision of health care practices with reasonable safety to clients. In any proceeding under this section, neither the record of proceedings nor the orders entered by the director shall be used against an unlicensed health care practitioner in any other proceeding.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-8 - Disciplinary actions.

§ 23-74-8 Disciplinary actions.  Forms of disciplinary action. When the director finds that an unlicensed health care practitioner has violated any provision of this chapter, the director may take one or more of the following actions, only against the individual practitioner:

(1) Revoke the right to practice;

(2) Suspend the right to practice;

(3) Impose limitations or conditions on the practitioner's provision of unlicensed health care practices, impose rehabilitation requirements, or require practice under supervision;

(4) Assess against the practitioner the administrative costs of the proceedings instituted against him or her under this chapter; provided, that this assessment does not exceed ten thousand dollars ($10,000);

(5) Censure or reprimand the practitioner;

(6) Any other action justified by the case.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-9 - Discovery  Subpoenas.

§ 23-74-9 Discovery  Subpoenas.  In all matters relating to the lawful activities of the department, the director may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. Any person failing or refusing to appear or testify regarding any matter about which the person may be lawfully questioned or failing to produce any papers, books, records, documents or other evidentiary materials in the matter to be heard, after having been required by order of the director or by a subpoena of the director to do so may, upon application to the district court in any district, be ordered to comply with the order or subpoena. The director may administer oaths to witnesses or take their affirmation. Depositions may be taken within or without the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process may be served upon a person it names anywhere within the state by any officer authorized to serve subpoenas or other process in civil actions in the same manner as prescribed by law for service of process issued out of the district court of this state.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-10 - Hearings.

§ 23-74-10 Hearings.  (a) If the director proposes to take action against the practitioner as described in this chapter and pursuant to § 23-1-22, the director must first notify the practitioner against whom the action is proposed to be taken and provide the practitioner with an opportunity to request a hearing. If the practitioner does not request a hearing by notifying the director within thirty (30) days after service of the notice of the proposed action, the director may proceed with the action without a hearing. If a hearing is requested, a hearing shall be scheduled by the director as soon as is practicable. The director shall, issue a notice of a hearing of the charges, which shall specify the time and place of the hearing and notify the accused that he or she may file with the director a written response within twenty (20) days of the date of service. The notice shall also notify the accused that a stenographic record of the proceedings will be kept, that he or she will have the opportunity to appear personally and to have counsel present with the right to produce witnesses and evidence in his or her own behalf, to cross examine witnesses, to examine any documentary evidence that may be produced against him or her and to have subpoenas issued by the director.

(b) The director may at the director's discretion reinstate the right to practice and may impose any disciplinary measure listed under this chapter. Provided, the time limits set forth in this chapter shall control over any inconsistent or contrary provisions in § 23-1-22.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-11 - Suspension.

§ 23-74-11 Suspension.  (a) Penalties in suspension. In addition to any other remedy provided by law, the director may, acting through a person to whom the director has delegated this authority and without a hearing, suspend the right of an unlicensed health care practitioner to practice if the director's delegate finds that the practitioner has violated a statute or rule that the director is empowered to enforce and continued practice by the practitioner would create an immediate risk of harm to others. The suspension is in effect upon service of a written order on the practitioner specifying the statute or rule violated. The order remains in effect until the director issues a final order in the matter after a hearing or upon agreement between the director and the practitioner. Service of the order is effective if the order is served on the practitioner or counsel of record personally or by first class mail. Within ten (10) days of service of the order, the director shall hold a hearing. Within five (5) working days after the hearing, the director shall issue an order.

(b) All findings in hearings under this chapter shall be made by clear and convincing evidence.

(c) Any practitioner aggrieved by an order of the director may appeal the order pursuant to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(d) Automatic suspension. The right of an unlicensed health care practitioner to practice is automatically suspended if: (1) a guardian of an unlicensed health care practitioner is appointed by order of a court of competent jurisdiction; or (2) the practitioner is committed by order of a court. The right to practice remains suspended until the practitioner is restored to capacity by a court and upon petition by the practitioner; the director terminates the suspension after a hearing or upon agreement between the director and the practitioner.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-12 - Licensed or regulated practitioners.

§ 23-74-12 Licensed or regulated practitioners.  If a practitioner investigated under this chapter is licensed or registered by the director of health or a health-related licensing board, is subject to the jurisdiction of the director, and the director determines that the practitioner has violated any provision of this chapter, the director in addition to taking disciplinary action under this section:

(1) May, if the practitioner is licensed or regulated in another capacity by the director, take further disciplinary action against the practitioner in that capacity; or

(2) Shall, if the practitioner is licensed or registered in another capacity by a health-related licensing board, report the director's findings under this section, and may make a nonbinding recommendation that the board take further action against the practitioner in that capacity.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-13 - Additional remedies.

§ 23-74-13 Additional remedies.  (a) Cease and desist. (1) The director may issue a cease and desist order to stop a person from violating or threatening to violate a statute, rule, or order which the department has issued or is empowered to enforce. The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under the provisions of both this chapter and chapter 1 of title 23. If, within fifteen (15) days of service of the order, the subject of the order fails to request a hearing in writing, the order is the final order of the director and is not reviewable by a court or agency.

(2) A hearing must be initiated by the department not later than thirty (30) days from the date of the department's receipt of a written hearing request. Within thirty (30) days of the hearing the director shall issue a final order modifying, vacating, or making permanent the cease and desist order, as the facts require. The final order remains in effect until modified or vacated by the director.

(3) When a request for a stay accompanies a timely hearing request, the director may, in the director's discretion, grant the stay. If the director does not grant a requested stay, the director shall refer the request to the superior court within three (3) working days of receipt of the request. Within ten (10) days after receiving the request from the director, a superior court judge shall issue an order to grant or deny the stay.

(4) In the event of noncompliance with a cease and desist order, the director may institute a proceeding in superior court to obtain injunctive relief or other appropriate relief, including a civil penalty payable to the department not exceeding ten thousand dollars ($10,000) for each separate violation.

(b) Injunctive relief. In addition to any other remedy provided by law, including the issuance of a cease and desist order under subsection (a) of this section, the director may in his or her own name, bring an action in superior court for injunctive relief to restrain an unlicensed health care practitioner from a violation or threatened violation of any statute, rule, or order which the director is empowered to regulate, enforce, or issue.

(c) Additional powers. The issuance of a cease and desist order or injunctive relief granted under this section does not relieve a practitioner from criminal prosecution by a competent authority or from disciplinary action by the director.

History of Section.
(P.L. 2002, ch. 133, § 1.)



Chapter 23-74-14 - Unlicensed health care client bill of rights.

§ 23-74-14 Unlicensed health care client bill of rights.  (a) Scope. All unlicensed health care practitioners shall provide to each unlicensed health care client prior to providing treatment a written copy of the unlicensed health care client bill of rights. A copy must also be posted in a prominent location in the office of the unlicensed health care practitioner. Reasonable accommodations shall be made for those clients who cannot read or who have communication impairments and those who do not read or speak English. The unlicensed health care client bill of rights shall include the following:

(1) The name, unlicensed health care title, business address, and telephone number of the unlicensed health care practitioner;

(2) The degrees, training, experience, or other qualifications of the practitioner regarding the unlicensed health care being provided, followed by the following statement in bold print:

"The state of Rhode Island has not adopted any educational and training standards for unlicensed health care practitioners. This statement of credentials is for information purposes only.

Under Rhode Island law, an unlicensed health care practitioner may not provide a medical diagnosis. If a client desires a diagnosis from a licensed physician, chiropractor, or acupuncture practitioner, or services from a physician, chiropractor, nurse, osteopath, physical therapist, dietician, nutritionist, acupuncture practitioner, athletic trainer, or any other type of health care provider, the client may seek such services at any time";

(3) The name, business address, and telephone number of the practitioner's supervisor, if any;

(4) Notice that an unlicensed health care client has the right to file a complaint with the practitioner's supervisor, if any, and the procedure for filing complaints;

(5) The name, address, and telephone number of the department and notice that a client may file complaints with the department;

(6) The practitioner's fees per unit of service, the practitioner's method of billing for the fees, the names of any insurance companies that agreed to reimburse the practitioner, or health maintenance organizations with whom the practitioner contracts to provide service, whether the practitioner accepts Medicare, medical assistance, or general assistance medical care, and whether the practitioner is willing to accept partial payment, or to waive payment, and in what circumstances;

(7) A statement that the client has a right to reasonable notice of changes in services or charges;

(8) A brief summary, in plain language, of the theoretical approach used by the practitioner in providing services to clients;

(9) Notice that the client has a right to complete and current information concerning the practitioner's assessment and recommended service that is to be provided, including the expected duration of the service to be provided;

(10) A statement that clients may expect to be free from verbal, physical, or sexual abuse by the practitioner;

(11) A statement that client records and transactions with the practitioner are confidential, unless release of these records is authorized in writing by the client, or otherwise provided by law;

(12) A statement of the client's right to be allowed access to records and written information from records in accordance with the provisions of this chapter;

(13) A statement that the client has the right to choose freely among available practitioners and to change practitioners after services have begun, within the limits of health insurance, medical assistance, or other health programs;

(14) A statement that the client has a right to a coordinated transfer when there will be a change in the provider of services;

(15) A statement that the client may refuse services or treatment, unless otherwise provided by law; and

(16) A statement that the client may assert the client's rights without retaliation.

(b) Acknowledgement by client. Prior to the provision of any service, an unlicensed health care client must sign a written statement attesting that the client has received the unlicensed health care client bill of rights.

History of Section.
(P.L. 2002, ch. 133, § 1.)






Chapter 23-75 - Children's Product Safety Act

Chapter 23-75-1 - Short title.

§ 23-75-1 Short title.  This chapter may be cited as the "Children's Product Safety Act."

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-2 - Definitions.

§ 23-75-2 Definitions.  In this chapter:

(1) "Children's product" means a product, including, but not limited to, a full-size crib, non-full-size crib, toddler bed, bed, car seat, chair, high chair, booster chair, hook-on chair, bath seat, gate or other enclosure for confining a child, play yard, stationary activity center, carrier, stroller, walker, or infant or baby swing, that meets the following criteria:

(A) The product is designed or intended for the care of, or use by, children under six (6) years of age or is designed or intended for the care of, or use by, both children under six (6) years of age and children six (6) years of age or older; and

(B) The product is designed or intended to come into contact with the child while the product is used.

(ii) Notwithstanding any other provision of this section, a product is not a "children's product" for purposes of this chapter if:

(A) It may be used by or for the care of a child under six (6) years of age, but it is designed or intended for use by the general population or segments of the general population and not solely or primarily for use by or the care of a child; or

(B) It is a medication, drug, or food or is intended to be ingested.

(2) "Commercial user" means any person who deals in children's products or who otherwise by one's occupation holds oneself out as having knowledge or skill peculiar to children's products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce children's products.

(3) "Person" means a natural person, firm, corporation, limited liability company, or association, or an employee or agent of a natural person or an entity included in this definition.

(4) "Infant" means any person less than thirty-five (35) inches tall and less than three (3) years of age.

(5) "Crib" means a bed or containment designed to accommodate an infant.

(6) "Full-size crib" means a full-size crib as defined in 16 CFR 1508.3 regarding the requirements for full-size cribs.

(7) "Non-full-size crib" means a non-full-size crib as defined in 16 CFR 1509.2 regarding the requirements for non-full-size cribs.

(8) "Place in the stream of commerce" means to sell, offer for sale, give away, offer to give away, or allow the use of.

(9) "Child day care center" means any person, firm, corporation, association or agency who, on a regular or irregular basis, receives any child under the age of sixteen (16) years, for the purpose of care and/or supervision, not in a home or residence, apart from his or her parent or guardian for any part of a twenty-four (24) hour day irrespective of compensation or reward. It shall include child care programs that are offered to employees at the worksite. It does not include nursery schools or other programs of educational services subject to approval by the commissioner of education.

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-3 - Unsafe children's products  Prohibition.

§ 23-75-3 Unsafe children's products  Prohibition.  (a) No commercial user may remanufacture, retrofit, sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce, on or after January 1, 2004, a children's product that is unsafe.

(b) A children's product is deemed to be unsafe for purposes of this chapter if it meets any of the following criteria:

(1) It does not conform to all federal laws and regulations setting forth standards for the children's product.

(2) It has been recalled for any reason by an agency of the federal government or the product's manufacturer, distributor, or importer and the recall has not been rescinded.

(3) An agency of the federal government has issued a warning that a specific product's intended use constitutes a safety hazard and the warning has not been rescinded.

(c) A crib is presumed to be unsafe for purposes of this chapter if it does not conform to the standards endorsed or established by the Consumer Product Safety Commission, including, but not limited to, title 16 of the Code of Federal Regulations and the American Society for Testing and Materials, as follows:

(1) 16 CFR Part 1508 and any regulations adopted to amend or supplement the regulations.

(2) 16 CFR Part 1509 and any regulations adopted to amend or supplement the regulations.

(3) 16 CFR Part 1303 and any regulations adopted to amend or supplement the regulations.

(4) The following standards and specifications of the American Society for Testing Materials for corner posts of baby cribs and structural integrity of baby cribs:

(i) ASTM F 966-90 (corner post standard).

(ii) ASTM F 1169-88 (structural integrity of full-size baby cribs).

(iii) ASTM F 1822-97 (non-full-size cribs).

(d) Cribs that are unsafe shall include, but not be limited to, cribs that have any of the following dangerous features or characteristics:

(1) Corner posts that extend more than one-sixteenth (1/16) of an inch.

(2) Spaces between side slats more than 2.375 inches.

(3) Mattress support that can be easily dislodged from any point of the crib. A mattress segment can be easily dislodged if it cannot withstand at least a twenty-five (25) pound upward force from underneath the crib.

(4) Cutout designs on the end panels.

(5) Rail height dimensions that do not conform to both of the following:

(i) The height of the rail and end panel as measured from the top of the rail or panel in its lowest position to the top of the mattress support in its highest position is at least nine (9) inches.

(ii) The height of the rail and end panel as measured from the top of the rail or panel in its highest position to the top of the mattress support in its lowest position is at least twenty-six (26) inches.

(6) Any screws, bolts, or hardware that are loose and not secured.

(7) Sharp edges, points, or rough surfaces, or any wood surfaces that are not smooth and free from splinters, splits, or cracks.

(8) Tears in mesh or fabric sides in a non-full-size crib.

(9) A non-full-size crib that folds in a "V" shape design does not have top rails that automatically lock into place when the crib is fully set up.

(10) The mattress pad in a non-full-size mesh abric crib exceeds one inch (1").

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-4 - List of unsafe children's products.

§ 23-75-4 List of unsafe children's products.  (a) The department of health shall create, maintain, and update a comprehensive list of children's products that have been identified as meeting any of the criteria set forth in § 23-75-3.

(b) The department of health shall make the comprehensive list available to the public at no cost and shall post it on the Internet, and encourage links.

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-5 - Unsafe children's products  Child care.

§ 23-75-5 Unsafe children's products  Child care.  (a) A child day care center may not use or have on the premises, on or after January 1, 2004, an unsafe children's product as described in § 23-75-3. This subsection does not apply to an antique or collectible children's product if it is not used by, or accessible to, any child in the child care facility.

(b) The department of children, youth and families shall notify child day care centers, on an ongoing basis, of the provisions of this section and the "Children's Product Safety Act" and of unsafe children's products, as determined in accordance with this chapter, in plain, non-technical language that will enable each child day care center to effectively inspect children's products and identify unsafe children's products.

(c) The department of children, youth and families shall adopt rules to carry out the purposes of this chapter.

(d) Each child day care center shall, as part of the licensing, licensing renewal, or periodic update process conducted by the department of children, youth and families certify in writing that it has reviewed each of the bulletins and notices issued by the department of health regarding unsafe children's products, and that there are no unsafe products in the facility.

(1) The department of children, youth and families shall prepare a certification form, and shall require each facility to complete the certification form in the process of licensing, renewal, or periodic update.

(2) The department of children, youth and families shall retain the certification form completed by each facility in each respective facility's licensing file.

(e) Each child day care center shall maintain a file containing all bulletins, notices, or both issued by the department of health and/or the department of children, youth and families regarding unsafe children's products, and shall make the file accessible to the facility staff members and to parents of the children who attend the day care center.

(f) The department of children, youth and families may revoke or refuse to renew the license of any child day care center or refuse to issue full license to the holder of a permit should the licensee or holder of a permit not comply with any section of this chapter.

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-6 - Retrofits.

§ 23-75-6 Retrofits.  (a) An unsafe children's product, as determined pursuant to § 23-75-3, may be retrofitted if the retrofit has been approved by the agency of the federal government issuing the recall or warning or the agency responsible for approving the retrofit is different from the agency issuing the recall or warning. A retrofitted children's product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use for a child under six (6) years of age. The commercial user is responsible for ensuring that the notice is present with the retrofitted product at the time of sale. The notice shall include:

(1) A description of the original problem which made the recalled product unsafe;

(2) A description of the retrofit which explains how the original problem was eliminated and declaring that it is now safe to use for a child under six (6) years of age;

(3) The name and address of the commercial user who accomplished the retrofit certifying that the work was done along with the name and model number of the product retrofitted.

(b) A retrofit is exempt from this chapter if:

(1) The retrofit is for a children's product that requires assembly by the consumer, the approved retrofit is provided with the product by the commercial user, and the retrofit is accompanied at the time of sale by instructions explaining how to apply the retrofit; or

(2) The seller of a previously unsold product accomplishes the repair, approved or recommended by an agency of the federal government, prior to sale.

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-7 - Exception.

§ 23-75-7 Exception.  The commercial user shall not be found noncompliant if the specific recalled product sold was not included on the department of health's list on the day before the sale.

History of Section.
(P.L. 2002, ch. 410, § 1.)



Chapter 23-75-8 - Penalty.

§ 23-75-8 Penalty.  A commercial user who willfully and knowingly violates § 23-75-6 is guilty of a misdemeanor.

History of Section.
(P.L. 2002, ch. 410, § 1.)






Chapter 23-76 - Vaccine Shortage Protection Act

Chapter 23-76-1 - "Vaccine" defined.

§ 23-76-1 "Vaccine" defined.  For purposes of this chapter, "vaccine" includes vaccines, immune products and chemoprophylactic medications.

History of Section.
(P.L. 2002, ch. 172, § 1.)



Chapter 23-76-2 - Determination of need.

§ 23-76-2 Determination of need.  Upon a determination by the director of the department of health that there is clear evidence that adverse and avoidable health outcomes from a preventable and acute communicable disease are expected to affect identifiable categories of high-risk individuals throughout Rhode Island and that assistance with the administration of vaccine is warranted due to a vaccine shortage to protect or treat those individuals, the director shall be authorized to implement the provisions contained in this chapter.

History of Section.
(P.L. 2002, ch. 172, § 1.)



Chapter 23-76-3 - Protection of public.

§ 23-76-3 Protection of public.  The director of the department of health shall develop and adopt by rule and regulation a plan to protect the public health during a vaccine shortage by:

(1) Establishing guidelines for physicians, nurses, hospitals, health systems, pharmacies and others that hold vaccines for the distribution and administration of vaccines. The guidelines shall include, but are not limited to, a definition of high-risk groups for priority protection or treatment in the event a vaccine shortage is imminent;

(2) Implementing rules for imposing a civil penalty of five hundred dollars ($500) against persons who knowingly violate the guidelines for each repeat violation of the guidelines;

(3) Mobilizing public and private health resources to assist in vaccine distribution and administration; and

(4) Notifying health professional regulatory boards and licensing authorities of repeated violations of the guidelines by health professionals regulated by the department of health.

History of Section.
(P.L. 2002, ch. 172, § 1.)



Chapter 23-76-4 - Reporting.

§ 23-76-4 Reporting.  The director of the department of health shall report annually to the general assembly on the development, use and implementation of this chapter.

History of Section.
(P.L. 2002, ch. 172, § 1.)






Chapter 23-77 - Healthcare Information Technology and Infrastructure Development Fund

Chapter 23-77-1 - Legislative findings and purpose.

§ 23-77-1 Legislative findings and purpose.  Research shows that the application of information technology such as electronic medical records, computer-based physician order entry and electronic data interchange, has significant potential for improving healthcare quality and safety and obtaining efficiencies in the healthcare delivery system. The healthcare system has been slower than other sectors of the economy to use advances in information technology to achieve improvements in efficiencies and quality. Hospitals and healthcare providers face barriers in accessing the capital needed to make investments in information technology. Government, which pays for about one-third (1/3) of the nation's healthcare cost, has a substantial interest in obtaining cost efficiencies by promoting investment in healthcare information technology and infrastructure. There is a need for coordination and collaboration among healthcare payers, providers, consumers and government in designing and implementing a statewide interoperable healthcare information infrastructure that includes standards for administrative data exchange, clinical support programs, quality performance measures and the maintenance of the security and confidentiality of individual patient data. It is the intent of the legislature to promote the implementation of healthcare information technology and the development of an interoperable statewide healthcare information infrastructure by creating a special fund to be used to supplement any funds which would otherwise be available for these purposes.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)



Chapter 23-77-2 - Establishment of the healthcare information technology and infrastructure development fund.

§ 23-77-2 Establishment of the healthcare information technology and infrastructure development fund.  (a) There is established in the department of health, the healthcare information technology and infrastructure development fund to be administered by the director of the department of health for the purpose of promoting the development and adoption of healthcare information technologies designed to improve the quality, safety and efficiency of healthcare services and the security of individual patient data.

(b) Moneys in the fund shall be used for projects authorized by the director of health and may be expended by contract, loan, or grant, to develop, maintain, expand, and improve the state's healthcare information technology infrastructure and to assist healthcare facilities and health service providers in adopting healthcare information technologies shown to improve healthcare quality, safety or efficiency. Such projects shall incorporate the goal of maintaining the security and confidentiality of individual patient data, and separate projects for that purpose may also be authorized from the fund. The director of health shall develop criteria for the selection of projects to be funded from the fund in consultation with the healthcare information technology and infrastructure advisory committee created in § 23-77-4.

(c) Any moneys provided by loan shall be disbursed for periods not exceeding twenty-five (25) years and at an annual rate of interest not exceeding five percent (5%).

(d) The director of the department of health, in consultation with the state healthcare information technology advisory committee, shall establish criteria for eligible healthcare information technology and infrastructure projects to be funded under this chapter.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)



Chapter 23-77-3 - Funds received from insurers or others.

§ 23-77-3 Funds received from insurers or others.  (a) The director of health is authorized to accept any grant, devise, bequest, donation, gift, services in kind, assignment of money, bonds of other valuable securities, moneys appropriated by the general assembly or received from insurers, for deposit in and credit of the fund.

(b) The director of health is authorized to expend from the healthcare information technology and infrastructure development fund any moneys deposited into the fund for the purposes set forth in § 23-77-2.

(c) Notwithstanding any provision of their articles of incorporation, by-laws, or other enabling documents or laws to the contrary, a health insurer or health plan is authorized to allocate sums of money, derived from the collections of premiums, to the healthcare information technology and infrastructure development fund.

(d) Notwithstanding any provision of their articles of incorporation, by-laws, or other enabling documents or law to the contrary, an insurer is further authorized to expend on an annual basis a sum of moneys equal to not more than five percent (5%) of its previous year's premium income for a project approved by the director of health, with the concurrence of the director of business regulation. The director of health is authorized to approve projects which are in conformance with the purposes of § 23-77-2.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)



Chapter 23-77-4 - Creation of the Rhode Island healthcare information technology advisory committee.

§ 23-77-4 Creation of the Rhode Island healthcare information technology advisory committee.  (a) The director of health shall establish a healthcare information technology and infrastructure advisory committee to advise in the following matters:

(1) Assessment of use of healthcare information technology by the state's licensed healthcare providers and facilities;

(2) Recommendations for implementing a statewide interoperable healthcare information infrastructure to include estimates of necessary resources and for determining standards for administrative data exchange, clinical support programs, and the maintenance of the security and confidentiality of individual patient data;

(3) Criteria for selection of projects to be funded with moneys from the fund;

(4) Other related issues as requested by the director of health.

(b) The members of the healthcare information technology and infrastructure advisory committee shall include the director or director's designees of the departments of health and human services and additional members to be appointed by the director of the department of health to include persons representing Rhode Island licensed hospitals and other licensed facilities/providers, the medical and nursing professions, health insurers and health plans, the state quality improvement organization and other parties, such as consumer advisory organizations, with an interest and expertise in health care information technology. The director may designate an existing state nonprofit organization whose primary purpose is to improve healthcare quality to fulfill the responsibilities of the Rhode Island Healthcare Information Technology Advisory Committee.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)



Chapter 23-77-5 - Annual report.

§ 23-77-5 Annual report.  The director of the department of health shall prepare and issue an annual report not later than January 30th of each year outlining in specific detail the amount of funds spent from the fund in the previous year, a status report on the projects funded, progress to date in implementing a statewide healthcare information infrastructure, and recommendations for future investments and projects.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)



Chapter 23-77-6 - Severability.

§ 23-77-6 Severability.  If the provisions of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are declared to be severable.

History of Section.
(P.L. 2004, ch. 344, § 1; P.L. 2004, ch. 397, § 1.)






Chapter 23-78 - The Stroke Task Force

Chapter 23-78-1 - Rhode Island Comprehensive Stroke Prevention and Treatment Act of 2004  Purpose and declarations.

§ 23-78-1 Rhode Island Comprehensive Stroke Prevention and Treatment Act of 2004  Purpose and declarations.  (a) The Rhode Island general assembly hereby finds, determines, and declares that stroke is a leading cause of death and permanent, long-term disability in Rhode Island and that currently available prevention and treatment strategies could reduce the number of deaths and disabilities caused by strokes.

(b) The Rhode Island general assembly further finds that the establishment of a stroke task force will ensure that state-of-the-art information on stroke education, prevention, and treatment is available to healthcare providers and patients. This task force will serve as a consensus group designed to coordinate efforts in stroke treatment and prevention, including bringing additional monies to the state to fund improvements.

History of Section.
(P.L. 2004, ch. 485, § 1; P.L. 2004, ch. 544, § 1.)



Chapter 23-78-2 - Stroke task force  Membership.

§ 23-78-2 Stroke task force  Membership.  (a) The director of the department of health, with consent of the president of the senate and the speaker of the house, may appoint a stroke task force to serve as a statewide commission designed to coordinate efforts in stroke treatment and prevention. The director may assign staff, upon availability of funds, to assist the task force. Members appointed to the task force may include:

(1) Four (4) physicians actively involved in stroke care, with at least one (1) from each of the following fields:

(i) Neurology;

(ii) Neuroradiology;

(iii) Neurosurgery; and

(iv) Emergency care;

(2) One (1) registered professional nurse or nurse practitioner actively involved in stroke care;

(3) One (1) physician's assistant actively involved in stroke care;

(4) One (1) hospital administrator or designee from each hospital that is designated as a Comprehensive Stroke Treatment Center by the National Joint Commission on Accreditation of Healthcare Organizations;

(5) One (1) representative from the EMS Ambulance Service Advisory Board;

(6) One (1) representative from the public health field actively involved in public health education on stroke appointed by the director;

(7) One (1) representative from a stroke rehabilitation facility appointed by the director;

(8) One (1) stroke survivor or caregiver appointed by the director;

(9) One (1) representative from the American Stroke Association;

(10) One (1) representative from Rhode Island Quality Partners or state-recognized Quality Improvement Organization (QIO); and

(11) One (1) representative from a minority health organization involved in stroke care.

(b) The task force shall advise the Rhode Island general assembly, the governor, and director of the department of health and have the following duties:

(1) Undertake a statistical and qualitative examination of the incidence and causes of stroke deaths and risks, including identification of sub-populations at highest risk for developing stroke and develop a profile of the social and economic burden of stroke in Rhode Island;

(2) Receive and consider reports and testimony from individuals, state department of health, community-based organizations, voluntary health organizations, healthcare providers, and other public and private organizations statewide and of national significance to stroke to learn more about their contributions to stroke prevention and treatment and their ideas for the improvement of stroke care in Rhode Island;

(3) Develop methods to publicize the profile of stroke burden and its preventability in Rhode Island;

(4) Identify research-based strategies that are effective in preventing and controlling risks for stroke based on the science available from the American Stroke Association and related organizations;

(5) Determine the burden that delayed or inappropriate treatment has on the quality of patients' lives and the associated financial burden on them and the state;

(6) Study the economic impact of early stroke treatment with regard to quality of care, reimbursement issues, and rehabilitation;

(7) Research and determine what constitutes high quality for stroke and take action to ensure that the public and healthcare providers are sufficiently informed of the most effective strategies for stroke care;

(8) Evaluate the current system of treatment and develop recommendations to improve all aspects of the stroke chain of survival;

(9) Research and determine the most appropriate method to collect data which shall include a record of the cases of stroke that occur in Rhode Island and such information concerning the cases as it shall deem necessary and appropriate in order to conduct thorough and complete epidemiological surveys of stroke and to apply appropriate preventative and control measures;

(10) Identify best practices on stroke care in other states and at the federal level that will improve stroke care in Rhode Island, including the feasibility and proposed structure of developing a stroke network;

(11) Research and obtain any public or private funding available to improve stroke prevention and/or treatment in Rhode Island;

(12) Complete and maintain a statewide comprehensive stroke prevention and treatment plan to the general public, state and local officials, various public and private organizations and associations, business and industries, agencies, potential funders, and other community resources;

(13) Develop a registry of all Ischemic and Hemorrhagic Strokes that occur within the state to determine genetic and environmental contributors to strokes; and

(14) Identify and facilitate specific commitments to help implement the plan and all task force activities.

(c) The task force shall convene within one hundred and eighty (180) days of passage and shall submit a preliminary report to the department, general assembly and the governor within one (1) year of the first meeting, within two (2) years of the first meeting, and a final report within three (3) years of the first meeting. The reports shall address the plans, actions, and resources needed to achieve its goals and progress in achieving implementation of the plan to reduce the occurrence of and burden from stroke in Rhode Island. The reports shall include an accounting of funds expended, funds received from grants, and anticipated funding needs and related cost savings for full implementation of recommended plans and programs. The task force will continue to submit reports annually thereafter on their progress toward the implementation of the state plan.

(d) Any health care information requested or obtained by the task force pursuant to subsections (b)(9), (b)(13), or otherwise in the performance of its duties, shall be provided in a format that does not contain individually-identifiable information.

History of Section.
(P.L. 2004, ch. 485, § 1; P.L. 2004, ch. 544, § 1.)






Chapter 23-78.1 - Stroke Prevention and Treatment Act of 2009

Chapter 23-78.1-1 - Short title.

§ 23-78.1-1 Short title.  This chapter shall be known and may be cited as the "Stroke Prevention and Treatment Act of 2009."

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-2 - Legislative findings.

§ 23-78.1-2 Legislative findings.  It is hereby found and declared as follows:

(1) The rapid identification, diagnosis, and treatment of stroke can save the lives of stroke victims and in some cases can reverse neurological damage such as paralysis and speech and language impairments, leaving stroke victims with few or no neurological deficits;

(2) Despite significant advances in diagnosis, treatment and prevention, stroke is the third (3rd) leading cause of death and a leading cause of disability; an estimated seven hundred eighty thousand (780,000) new and recurrent strokes occur each year in this country; and with the aging of the population, the number of persons who have strokes is projected to increase;

(3) This year in Rhode Island, more than three thousand (3,000) people will fall victim to a potentially treatable stroke and more than six hundred (600) Rhode Islanders will die from stroke-related complications. This tragic loss of life and viability creates an annual financial burden for the state of over three hundred twelve million dollars ($312,000,000) in medical costs, supportive care, and lost productivity;

(4) Although new treatments are available to improve the clinical outcomes of stroke, some acute care hospitals may lack the necessary staff and equipment to optimally triage and treat stroke patients, including the provision of optimal, safe and effective emergency care for these patients;

(5) An effective system to support stroke survival is needed in our communities in order to treat stroke patients in a timely manner and to improve the overall treatment of stroke patients in order to increase survival and decrease the disabilities associated with stroke. There is a public health need for acute care hospitals in this state to establish primary stoke centers to ensure the rapid triage, diagnostic evaluation and treatment of patients suffering an acute stroke;

(6) Primary stroke centers should be established for the treatment of acute stroke. Primary stroke centers should be established in as many acute care hospitals as possible. These centers would evaluate, stabilize and provide emergency and in patient care to patients with acute stroke; and

(7) That it is in the best interest of the residents of this state to establish a program to facilitate development of stroke treatment capabilities throughout the state. This program will provide specific patient care and support services criteria that stroke centers must meet in order to ensure that stroke patients receive safe and effective care. It is also in the best interest of the people of this state to modify the state's emergency medical response system to assure that acute stroke victims may be quickly identified and transported to and treated in facilities that have appropriate programs for providing timely and effective treatment for stroke victims.

(8) For the purposes of pre-hospital transfer and triage clarification, an "acute stroke" is defined as any new-persistent focal neurological deficit determined to be less than six (6) hours since last seen normal.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-3 - Designation of Rhode Island primary stroke centers.

§ 23-78.1-3 Designation of Rhode Island primary stroke centers.  (a) The director of the department of health shall establish a process to recognize primary stroke centers in Rhode Island. A hospital shall be designated as a "Rhode Island primary stroke center" if it has received a certificate of distinction for primary stroke centers issued by the joint commission on accreditation of healthcare organizations (joint commission);

(b) The department of health shall recognize as many hospitals as Rhode Island primary stroke centers as apply and are awarded certification by the joint commission (or other nationally recognized certification body, if a formal process is developed in the future);

(c) The director of the department of health may suspend or revoke a hospital's state designation as a Rhode Island primary stroke center, after notice and hearing, if the department of health determines that the hospital is not in compliance with the requirements of this chapter.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-4 - Acute care hospitals.

§ 23-78.1-4 Acute care hospitals.  (a) All acute care hospitals shall maintain readiness to treat stroke patients. This shall include:

(1) Adherence with American Heart Association/American Stroke Association guidelines;

(2) Establishment of written care protocols for the treatment of ischemic and hemorrhagic stroke patients, including transfer of acute stroke patients to a primary stroke center as appropriate and medically indicated;

(3) Participation in Get With The Guidelines/Stroke to collect nationally recognized stroke measures and ensure continuous quality improvement;

(4) Participation in the Rhode Island Stroke Task Force and the Stroke Coordinators Network to provide oversight for the stroke system of care and to share best practices.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-5 - Emergency medical services providers; triage and transportation of stroke patients.

§ 23-78.1-5 Emergency medical services providers; triage and transportation of stroke patients.  (a) The department of health, division of EMS and the ambulance service advisory board shall adopt and distribute a nationally recognized standardized assessment took for stroke. The division of EMS shall post this stroke assessment tool on its website and provide a copy of the assessment tool to each licensed emergency medical services provider no later than January 1, 2010. Each licensed emergency medical services provider must use the stroke-triage assessment tool provided by the department of health, division of EMS;

(b) The department of health, division of EMS and the ambulance service advisory board shall establish pre-hospital care protocols related to the assessment, treatment, and transport of stroke patients by licensed emergency medical services providers in this state. Such protocols may include plans for the triage and transport of acute stroke patients to the closest primary stroke center as appropriate and within a specified timeframe of onset of symptoms;

(c) By June 1 of each year, the department of health, division of emergency medical services (EMS), shall send the list of primary stroke centers to each licensed emergency medical services agency in this state and shall post a list of primary stroke centers on the division of EMS website. For the purposes of this chapter, the division of EMS may include primary stroke centers in Massachusetts and Connecticut that are certified by the joint commission, or are otherwise designated by that state's department of public health as meeting the criteria for primary stroke centers as established by the brain attack coalition;

(d) Each emergency medical services provider must comply with all sections of this chapter by June 1, 2010.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-6 - Continuous improvement of quality of care for individuals with stroke.

§ 23-78.1-6 Continuous improvement of quality of care for individuals with stroke.  (a) The department of health shall establish and implement a plan for achieving continuous quality improvement in the quality of care provided under the statewide system for stroke response and treatment. In implementing this plan, the department of health shall undertake the following activities:

(1) Develop incentives and provide assistance for sharing information and data among health care providers on ways to improve the quality of care;

(2) Facilitate the communication and analysis of health information and data among the health care professionals providing care for individuals with stroke;

(3) Require the application of evidence-based treatment guidelines regarding the transitioning of patients to community-based follow-up care in hospital outpatient, physician office and ambulatory clinic settings for ongoing care after hospital discharge following acute treatment for a stroke;

(4) Require primary stroke center hospitals and emergency medical services agencies to report data consistent with nationally recognized guidelines on the treatment of individuals with confirmed stroke within the statewide system for stroke response and treatment;

(5) Analyze data generated by the statewide system on stroke response and treatment; and

(6) The department of health shall maintain a statewide stroke database that compiles information and statistics on stroke care that align with the stroke consensus metrics developed and approved by the American Heart Association/American Stroke Association, Centers for Disease Control and Prevention and The Joint Commission. The department of health shall utilize Get With The Guidelines Stroke as the stroke registry data platform or another nationally recognized data set platform with confidentiality standards no less secure. To every extent possible, the department of health shall coordinate with national voluntary health organizations involved in stroke quality improvement to avoid duplication and redundancy.

(b) Except to the extent necessary to address continuity of care issues, health care information shall not be provided in a format that contains individually-identifiable information about a patient. The sharing of health care information containing individually-identifiable information about patients shall be limited to that information necessary to address continuity of care issues, and shall otherwise be released in accordance with chapter 37.3 of title 5 and subject to the confidentiality provisions required by that chapter and by other relevant state and federal law.

(c) Annual reports. On June 1 after enactment of this chapter and annually thereafter, the department of health and the Rhode Island stroke task force shall report to the general assembly on statewide progress toward improving quality of care and patient outcomes under the statewide system for stroke response and treatment.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-7 - Patient treatment.

§ 23-78.1-7 Patient treatment.  This chapter is not a medical practice guideline and may not be used to restrict the authority of a hospital to provide services for which it has received a license under state law. The general assembly intends that all patients be treated individually based on each patient's needs and circumstances.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)



Chapter 23-78.1-8 - Regulatory authority.

§ 23-78.1-8 Regulatory authority.  The department of health shall have the authority to adopt rules to carry out the purposes of this chapter.

History of Section.
(P.L. 2009, ch. 88, § 1; P.L. 2009, ch. 89, § 1.)






Chapter 23-79 - The Rhode Island Autism Spectrum Disorder Evaluation and Treatment Act



Chapter 23-80 - Safe Patient Handling Act of 2006

Chapter 23-80-1 - Short title.

§ 23-80-1 Short title.  This chapter shall be known and may be cited as the "Safe Patient Handling Act of 2006."

History of Section.
(P.L. 2006, ch. 353, § 1; P.L. 2006, ch. 463, § 1.)



Chapter 23-80-2 - Legislative findings.

§ 23-80-2 Legislative findings.  (a) Patients are at greater risk of injury, including skin tears, falls, and musculoskeletal injuries, when being lifted, transferred, or repositioned manually.

(b) Safe patient handling can reduce skin tears suffered by patients by threefold, and can significantly reduce other injuries to patients as well.

(c) Health care workers lead the nation in work-related musculoskeletal disorders. Between thirty-eight percent (38%) and fifty percent (50%) of nurses and other health care workers will suffer a work-related back injury during their career. Forty-four percent (44%) of these workers will be unable to return to their pre-injury position.

(d) Research indicates that nurses lift an estimated 1.8 tons per shift. Eighty-three percent (83%) of nurses work in spite of back pain, and sixty percent (60%) of nurses fear a disabling back injury. Twelve percent (12%) to thirty-nine percent (39%) of nurses not yet disabled are considering leaving nursing due to back pain and injuries.

(e) Safe patient handling reduces injuries and costs. In nine (9) case studies evaluating the impact of lifting equipment, injuries decreased sixty percent (60%) to ninety-five percent (95%), Workers' Compensation costs dropped by ninety-five percent (95%), and absenteeism due to lifting and handling was reduced by ninety-eight percent (98%).

History of Section.
(P.L. 2006, ch. 353, § 1; P.L. 2006, ch. 463, § 1.)






Chapter 23-81 - Rhode Island Coordinated Health Planning Act of 2006

Chapter 23-81-1 - Short title.

§ 23-81-1 Short title.  This chapter shall be known as the "Rhode Island Coordinated Health Planning Act of 2006."

History of Section.
(P.L. 2006, ch. 354, § 1; P.L. 2006, ch. 462, § 1.)



Chapter 23-81-2 - Legislative findings.

§ 23-81-2 Legislative findings.  It is hereby found and declared:

(a) The vast majority of Rhode Islanders believe that quality, affordable health care should be available to all in our state;

(b) Our current health care crisis affects all facets of Rhode Island's economy, with a particular burden on small business owners, young people, and those approaching retirement;

(c) A majority of Rhode Islanders believe that the state government has a significant role to play in solving this health care crisis;

(d) The current state health care infrastructure is fragmented with an array of state departments and offices carrying out health care planning, along with a myriad of private efforts, all with a lack of coordination;

(e) Because an essential component of health planning is resource allocation, there is a need to professionalize the health services council and revitalize the certificate of need process;

(f) Recognizing that many departments of state government are involved in the collection of data and information related to health care, health care outcomes, health care insurance, consumer behavior and trends, and that accurate and accessible, collection and housing of this information is necessary for the general assembly to enact useful health care policy;

(g) Rhode Island's small size makes us the perfect laboratory to create a unified health care system, planned and coordinated with a functioning public/private partnership, with broad representation of all of the health care stakeholders;

(h) The general assembly finds that the people of this state have a fundamental interest in the establishment of a comprehensive strategic health care planning process and the preparation, maintenance, and implementation of plans to improve the quality, accessibility, portability, and affordability of health care in Rhode Island; that the continued growth, viability and development of the health care infrastructure by the private and public sectors requires effective planning by the state; and that state and local plans and programs must be properly coordinated with the planning requirements and programs of the federal government; and

(i) The coordinated health planning process should create usable and dynamic guidance that helps design a health care system and improves the health of Rhode Islanders.

History of Section.
(P.L. 2006, ch. 354, § 1; P.L. 2006, ch. 462, § 1; P.L. 2007, ch. 500, § 1; P.L. 2007, ch. 512, § 1.)



Chapter 23-81-3.1 - Establishment of health care planning and accountability advisory council.

§ 23-81-3.1 Establishment of health care planning and accountability advisory council.  Contingent upon funding:

(a) The health care planning and accountability advisory council shall be appointed by the secretary of the executive office of health and human services and the health insurance commissioner, no later than September 30, 2011, to develop and promote recommendations on the health care system in the form of health planning documents described in subsection 23-81-4(a).

(b) The secretary of the executive office of health and human services and the health insurance commissioner shall serve as co-chairs of the health care planning council.

(c) The department of health, in coordination with the executive office of health and human services and the office of the health insurance commissioner, shall be the principal staff agency of the council to develop analysis of the health care system for use by the council, including, but not limited to, health planning studies and health plan documents; making recommendations for the council to consider for adoption, modification and promotion; and ensuring the continuous and efficient functioning of the health care planning council.

(d) The health care planning council shall consist of, but not be limited to, the following:

(1) Five (5) consumer representatives. A consumer is defined as someone who does not directly or through a spouse or partner receive any of his/her livelihood from the health care system. Consumers may be nominated from the labor unions in Rhode Island; the health care consumer advocacy organizations in Rhode Island, the business community; and organizations representing the minority community who have an understanding of the linguistic and cultural barriers to accessing health care in Rhode Island;

(2) One hospital CEO nominated from among the hospitals in Rhode Island;

(3) One physician nominated from among the primary care specialty societies in Rhode Island;

(4) One physician nominated from among the specialty physician organizations in Rhode Island;

(5) One nurse or allied health professional nominated from among their state trade organizations in Rhode Island;

(6) One practicing nursing home administrator, nominated by a long-term care provider organization in Rhode Island;

(7) One provider from among the community mental health centers in Rhode Island;

(8) One representative from among the community health centers of Rhode Island;

(9) One person from a health professional learning institution located in Rhode Island;

(10) Director of the Department of Health;

(11) Director of the department of human services or designee;

(12) CEOs of each health insurance company that administers the health insurance of ten percent (10%) or more of insured Rhode Islanders;

(13) The speaker of the house or designee;

(14) The house minority leader or designee;

(15) The president of the senate or designee;

(16) The senate minority leader or designee; and

(17) The health care advocate of the department of the attorney general.

History of Section.
(P.L. 2007, ch. 500, § 3; P.L. 2007, ch. 512, § 3; P.L. 2011, ch. 151, art. 15, § 2.)



Chapter 23-81-4 - Powers of the health care planning and accountability advisory council.

§ 23-81-4 Powers of the health care planning and accountability advisory council.  Powers of the council shall include, but not be limited to the following:

(a) The authority to develop and promote studies, advisory opinions and to recommend a unified health plan on the state's health care delivery and financing system, including but not limited to:

(1) Ongoing assessments of the state's health care needs and health care system capacity that are used to determine the most appropriate capacity of and allocation of health care providers, services, including transportation services, and equipment and other resources, to meet Rhode Island's health care needs efficiently and affordably. These assessments shall be used to advise the "determination of need for new health care equipment and new institutional health services" or "certificate of need" process through the health services council;

(2) The establishment of Rhode Island's long range health care goals and values, and the recommendation of innovative models of health care delivery, that should be encouraged in Rhode Island;

(3) Health care payment models that reward improved health outcomes;

(4) Measurements of quality and appropriate use of health care services that are designed to evaluate the impact of the health planning process;

(5) Plans for promoting the appropriate role of technology in improving the availability of health information across the health care system, while promoting practices that ensure the confidentiality and security of health records; and

(6) Recommendations of legislation and other actions that achieve accountability and adherence in the health care community to the council's plans and recommendations.

(b) Convene meetings of the council no less than every sixty (60) days, which shall be subject to the open meetings laws and public records laws of the state, and shall include a process for the public to place items on the council's agenda.

(c) Appoint advisory committees as needed for technical assistance throughout the process.

(d) Modify recommendations in order to reflect changing health care systems needs.

(e) Promote responsiveness to recommendations among all state agencies that provide health service programs, not limited to the five (5) state agencies coordinated by the executive office of the health and human services.

(f) Coordinate the review of existing data sources from state agencies and the private sector that are useful to developing a unified health plan.

(g) Formulating, testing, and selecting policies and standards that will achieve desired objectives.

(h) Provide an annual report each July, after the convening of the council, to the governor and general assembly on implementation of the plan adopted by the council. This annual report shall:

(1) Present the strategic recommendations, updated annually;

(2) Assess the implementation of strategic recommendations in the health care market;

(3) Compare and analyze the difference between the guidance and the reality;

(4) Recommend to the governor and general assembly legislative or regulatory revisions necessary to achieve the long-term goals and values adopted by the council as part of its strategic recommendations, and assess the powers needed by the council or governmental entities of the state deemed necessary and appropriate to carry out the responsibilities of the council. The initial priority of the council shall be an assessment of the needs of the state with regard to hospital services and to present recommendations, if any, for modifications to the Hospital Conversion Act and the Certificate of Need Program to execute the strategic recommendations of the council. The council shall provide an initial report and recommendations to the governor and general assembly on or before March 1, 2013.

(5) Include the request for a hearing before the appropriate committees of the general assembly.

(6) Include a response letter from each state agency that is affected by the state health plan describing the actions taken and planned to implement the plans recommendations.

History of Section.
(P.L. 2007, ch. 500, § 3; P.L. 2007, ch. 512, § 3; P.L. 2011, ch. 151, art. 15, § 2; P.L. 2012, ch. 258, § 3; P.L. 2012, ch. 259, § 3.)



Chapter 23-81-5 - Implementation of the council recommendations.

§ 23-81-5 Implementation of the council recommendations.  In order to promote effective implementation of the unified health plan, the council shall recommend to the governor, the general assembly, and other state agencies actions that may be taken to promote and ensure implementation of the council's policy and program guidance. The secretary of the executive office of health and human services and the health insurance commissioner, as co-chairs, of the council, shall use the powers of their offices to implement the recommendations adopted by the council, as deemed appropriate, or as required by the governor or general assembly. The secretary shall coordinate the implementation of the recommended actions by the state agencies within the executive office of health and human services.

History of Section.
(P.L. 2007, ch. 500, § 3; P.L. 2007, ch. 512, § 3; P.L. 2011, ch. 151, art. 15, § 2.)



Chapter 23-81-6 - Funding.

§ 23-81-6 Funding.  The executive office of health and human services may provide funding to carry out the requirements of this chapter.

History of Section.
(P.L. 2007, ch. 500, § 3; P.L. 2007, ch. 512, § 3; P.L. 2008, ch. 475, § 18; P.L. 2011, ch. 151, art. 15, § 2.)






Chapter 23-82 - Implementation of the Regional Greenhouse Gas Initiative Act

Chapter 23-82-1 - Short title.

§ 23-82-1 Short title.  This chapter shall be known and may be cited as the "Implementation of the Regional Greenhouse Gas Initiative Act."

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1.)



Chapter 23-82-2 - Legislative findings.

§ 23-82-2 Legislative findings.  It is hereby found and declared by the general assembly as follows:

(1) Scientific findings indicate that the increase in greenhouse gas emissions, including carbon dioxide, is accelerating the natural greenhouse effect resulting in changes in the Earth's climate;

(2) Climate changes pose serious health risks to humans, as well as danger to ecosystems worldwide;

(3) This act creates a strong incentive for the creation, development, and deployment of more efficient technologies and processes, energy efficiency and renewable energy supplies which will lead to less dependence on the import of fossil fuels.

(4) Rhode Island's implementation of the Regional Greenhouse Gas Initiative, (hereinafter referred to as "RGGI"), should be managed to maximize the state's contribution to lowering carbon emissions while minimizing impacts on electric system reliability and costs to Rhode Island power consumers over the long term. Adoption and use of cost-effective energy-efficient products and programs and the strategic use of low and zero carbon generation are the best means to achieve these goals.

(5) It is the intent of the general assembly in enacting this chapter that the state of Rhode Island shall fulfill the mutual understandings and commitments of the regional greenhouse gas initiative so that the state may fully participate in that initiative and all sales or auctions and other proceedings as may be established under that initiative.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1.)



Chapter 23-82-3 - Definitions.

§ 23-82-3 Definitions.  As used in this chapter:

(1) "Allowance" means an authorization to emit a fixed amount of carbon dioxide;

(2) "Board" means the renewable energy coordinating board established pursuant to chapter 42-140.3.

(3) "Council" means the energy efficiency and resources management council;

(4) "Department" means department of environmental management;

(5) "Office" means the office of energy resources; and

(6) "Regional greenhouse gas initiative" or "RGGI" means the memorandum of understanding (MOU) dated December 20, 2005, as may be amended, and corresponding model rule, as may be amended, that establishes an electric power sector carbon emissions cap and trade program.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1; P.L. 2012, ch. 241, art. 4, § 12; P.L. 2012, ch. 415, § 30.)



Chapter 23-82-4 - Regional greenhouse gas initiative implementation.

§ 23-82-4 Regional greenhouse gas initiative implementation.  (a) The department shall, in consultation with the public utilities commission, the office, council, and board, through rules and regulations, establish the state's rules for participation in RGGI.

(b) The department's rules and regulations for participation in a carbon cap and trade program shall be designed to meet the mutual understandings and commitments for participation in RGGI, and permit the holders of carbon allowances to trade them in a regional market to be established through the RGGI.

(c) The responsibilities created by implementing RGGI shall be in addition to all other responsibilities imposed by any other general or special law or rule or regulation and shall not diminish or reduce any power or authority of the department, including the authority to adopt standards and regulations necessary for the state to join and fully participate in any multi-state program, at any stage in the development and implementation of such a program, intended to control emissions of carbon dioxide and/or other substances that are determined by the department to be damaging and/or altering the climate.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1; P.L. 2012, ch. 241, art. 4, § 12.)



Chapter 23-82-5 - Sale of allowances.

§ 23-82-5 Sale of allowances.  (a) The department shall provide in its regulations that one hundred percent (100%) of all allowances issued under the program in the state of Rhode Island shall be sold. A de minimus portion of allowances may be set aside to support the voluntary renewable energy provisions of the regional greenhouse gas initiative model rule.

(b) The department's regulations shall specify the mechanism for sale of allowances, including authorizing the state to make use of any voluntary regional organizations, structures or mechanisms available to states implementing a program of this type, provided that any sale of allowances must be public, competitive and open to all who wish to participate.

(c) The department may engage an independent contractor, consumer trustee or other entity experienced in sale or auction design and management, including a regional entity engaged by multiple states to conduct regional sales or auctions, who is determined by the department, in consultation with the office, to be qualified to conduct auctions or sales in a manner that assures the efficiency of the auctions or sales. The selection of any independent contractor, consumer trustee or other entity shall be done in accordance with applicable procedures of the division of purchases.

(d) The department shall annually convey one hundred percent (100%) of all carbon allowances established pursuant to this section to the selected independent contractor, consumer trustee or other entity who shall be authorized to receive, hold and sell allowances for the long-term benefit of consumers. The selected independent contractor, consumer trustee or other entity shall conduct the auction or sale, collect the auction proceeds and shall upon receipt, transfer to the office the proceeds of the auction or sale to be distributed in accordance with § 23-82-6, under the oversight of the department.

(e) The department shall require an annual report from the independent contractor, consumer trustee or other entity conducting the auction or sale describing the auction or sale and its results. The report shall be made public and shall also be submitted to the general assembly.

(f) All proceeds collected from the auction or sale of allowances pursuant to this section shall be deposited as restricted receipts.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1; P.L. 2008, ch. 100, art. 28, § 5.)



Chapter 23-82-6 - Use of auction or sale proceeds.

§ 23-82-6 Use of auction or sale proceeds.  (a) The proceeds from the auction or sale of the allowances shall be used for the benefit of energy consumers through investment in the most cost-effective available projects that can reduce long-term consumer energy demands and costs. Such proceeds may be used only for the following purposes, in a proportion to be determined annually by the office in consultation with the council and the board:

(1) Promotion of cost-effective energy efficiency and conservation in order to achieve the purposes of § 39-1-27.7;

(2) Promotion of cost-effective renewable non-carbon emitting energy technologies in Rhode Island as defined in § 39-26-5 and to achieve the purposes of chapter 39-26 entitled "Renewable Energy Standard";

(3) Cost-effective direct rate relief for consumers;

(4) Direct rate relief for low-income consumers;

(5) Reasonable compensation to an entity selected to administer the auction or sale; and

(6) Reasonable costs of the department and office in administering this program, which shall not in any year exceed three hundred thousand dollars ($300,000) or five percent (5%) of the proceeds from sale or auction of the allowances, whichever is less. Administrative funds not expended in any fiscal year shall remain in the administrative account to be used as needed in subsequent years. The office of energy resources shall have the ability to apply administrative funds not used in a fiscal year to achieve the purpose of this section. The funds deposited into the administrative funds account shall be exempt from the indirect cost recovery provisions of § 35-4-27.

(b) Any interest earned on the funds so generated must be credited to the fund. Funds not spent in any fiscal year shall remain in the fund to be used for future energy efficiency and carbon reduction programs.

(c) Annually, the office, in consultation with council and board, shall prepare a draft proposal on how the proceeds from the allowances shall be allocated. The draft proposal shall be designed to augment and coordinate with existing energy efficiency and renewable energy programs, and shall not propose use of auction proceeds for projects already funded under other programs. The proposal for allocation of proceeds in subsections 23-82-6(1), (2) and (3) shall be one that best achieves the purposes of the law, namely, lowering carbon emissions and minimizing costs to consumers over the long term. The office shall hold a public hearing and accept public comment on the draft proposal in accordance with chapter 42-35 (the "Administrative Procedure Act"). Once the proposal is final, the office shall authorize the disbursement of funds in accordance with the final plan.

(d) The office shall prepare, in consultation with council and board, a report by April 15th of each year describing the implementation and operation of RGGI, the revenues collected and the expenditures, including funds that were allocated to the energy efficiency and renewable energy programs, and the individuals, businesses and vendors that received funding, made under this section, the statewide energy efficiency and carbon reduction programs, and any recommendations for changes to law relating to the state's energy conservation or carbon reduction efforts. The report shall be made public and be posted electronically on the website of the office of energy resources and shall also be submitted to the general assembly.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1; P.L. 2012, ch. 241, art. 4, § 12.)



Chapter 23-82-7 - Exemption from taxation.

§ 23-82-7 Exemption from taxation.  Notwithstanding any provisions of the general or public laws or regulation to the contrary, the division of taxation shall grant a permanent exemption from any and all applicable charges or assessments made against the proceeds from the auction of allowances pursuant to this chapter.

History of Section.
(P.L. 2007, ch. 119, § 1; P.L. 2007, ch. 206, § 1.)






Chapter 23-83 - The Umbilical Cord Blood Donation Notification Act

Chapter 23-83-1 - Short title.

§ 23-83-1 Short title.  This chapter shall be known and may be cited as "The Umbilical Cord Blood Donation Notification Act."

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1.)



Chapter 23-83-2 - Definitions.

§ 23-83-2 Definitions.  As used in this chapter, the following terms are defined as follows:

(1) "Mixed bank" is a bank that maintains a supply of unrelated cord blood units philanthropically donated by transplantation or research purposes to unrelated recipients and also for a fee stores cord blood for autologous use and use by family members.

(2) "Obstetrical professional or facility" is licensed health care providers, including, but not limited to, hospitals, birthing centers, health clinics, midwives, obstetricians and other physicians who provide obstetrical services.

(3) "Private cord blood bank" is a bank that for a fee stores cord blood units for autologous or family use.

(4) "Public cord blood bank" is a bank that maintains a supply of unrelated cord blood units that are philanthropically donated for transplantation or research purposes. This bank may also store a limited number of units for autologous or family use when a disease that is treatable by cord blood transplantation is known to exist within the donor's family.

(5) "Umbilical cord blood" is the blood that remains in the umbilical cord and placenta after the birth of a newborn child.

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1; P.L. 2012, ch. 415, § 31.)



Chapter 23-83-3 - Notification of option to donate umbilical cord blood.

§ 23-83-3 Notification of option to donate umbilical cord blood.  (a) At a time determined to be appropriated by the treating clinician, in consultation with the patient, after the first trimester of pregnancy, and as soon as reasonably feasible, every obstetrical professional or facility in the state shall inform the pregnant woman once during her pregnancy of the following options relating to stem cells that are contained in her umbilical cord blood after the delivery of her child:

(1) Donate the stem cells to a public umbilical cord blood bank;

(2) Store the stem cells at the patient's expense in a family umbilical cord blood bank for use by the immediate family and extended family members;

(3) Store the stem cells for family use through a family or sibling donor banking program that provides free collection, processing and storage where there is a medical need; or

(4) Discard the stem cells.

(b) A person who acts in good faith pursuant to this section is not subject to civil or criminal liability or professional discipline for those acts.

(c) Any obstetrical professional or facility receiving financial remuneration for the collection, processing, or transport of umbilical cord blood shall provide written disclosure of this information to the pregnant woman at the time that the notification of options for umbilical cord blood collection and donation is made pursuant to § 23-83-3.

(d) Nothing in this chapter shall be construed to require a patient to donate her umbilical cord blood.

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1.)



Chapter 23-83-4 - No fees for donation.

§ 23-83-4 No fees for donation.  A person who agrees to donate her umbilical cord blood to a public cord blood bank or a mixed bank for use by the cord blood bank shall not be charged any fee for the costs of collecting, processing, transporting or storing the cord blood.

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1.)



Chapter 23-83-5 - Collection not required if health of mother or newborn impacted.

§ 23-83-5 Collection not required if health of mother or newborn impacted.  An obstetrical professional or facility is not required to collect cord blood or cooperate in the collection of cord blood if in the professional judgment of a licensed obstetrical professional the collection of the cord blood would threaten the health of the mother or the newborn child.

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1.)



Chapter 23-83-6 - Hospitals required to facilitate donations.

§ 23-83-6 Hospitals required to facilitate donations.  Unless it is medically inadvisable, each hospital or other obstetrical facility in the state shall cooperate with the collection staff of a cord blood bank designated by a patient to facilitate the donation of the blood extracted from the umbilical cord of the patient's newborn child to a cord blood bank.

History of Section.
(P.L. 2008, ch. 101, § 1; P.L. 2008, ch. 153, § 1.)






Chapter 23-84 - The Rhode Island Climate Risk Reduction Act of 2010

Chapter 23-84-1 - Short title.

§ 23-84-1 Short title.  This chapter shall be known and may be cited as "The Rhode Island Climate Risk Reduction Act of 2010."

History of Section.
(P.L. 2010, ch. 119, § 1; P.L. 2010, ch. 304, § 1.)



Chapter 23-84-2 - Legislative findings.

§ 23-84-2 Legislative findings.  It is hereby found and declared by the general assembly as follows:

(1) Climate change impacts have already arrived in Rhode Island. Average temperatures in the state have increased by one point five degrees Fahrenheit (1.5° F) since 1970 and mean winter temperatures in the state are up by four degrees Fahrenheit (4° F). The annual mean surface temperature of Narragansett Bay has increased two point seven degrees Fahrenheit (2.7° F) since the 1960s. Droughts are becoming longer and more frequent, storms cause worse flooding, and the sea level is measurably rising over eight inches (8") since 1930 at an accelerated rate. Gases released by the consumption of fossil fuels explain most of these trends very well; since these gases stay in the atmosphere and trap heat for decades, the residents of Rhode Island are being locked into serious disruptions in their way of life.

(2) If emissions continue at the current high rate, the annual number of days over ninety degrees Fahrenheit (90° F) is expected to grow sharply from about five (5) per year today to about fifty (50) to sixty (60) per year at the end of the century. Rhode Island is expected to experience roughly twenty-five (25) days over one hundred degrees Fahrenheit (100° F) every summer if we continue on a high emissions pathway. Under these scenarios, Rhode Island's summer heat index in 2100 will resemble Georgia's current summers. Such scenarios could see Rhode Island seas rise three (3) to five (5) feet by 2100. Increased flooding and droughts are widely recognized in climate models to dominate Rhode Island's expected weather patterns as the potential for more intense storms increases.

(3) Rhode Island's residents and the ecosystems that sustain us face three (3) main types of increasing risks: (i) Rising temperatures (which put stress on human health and ecosystems); (ii) More extreme weather (bringing more frequent heavy thunderstorms and flooding, heat waves and more intense coastal storms and hurricanes); and (iii) Flooding and damage to homes, businesses, public infrastructure and coastal habitats along the state's over four hundred (400) miles of coastline by storm surges and rising sea levels.

(4) While Rhode Island has taken leadership in developing and adopting a sea level rise policy and draft guidelines, identifying climate issues within the state's coastal program and its special area management plans and compiling existing research on various trends associated with climate change, there is no comprehensive state-wide assessment of projected impacts of climate change to human health and safety, economic and natural resources of the state. Many states in the region have begun to develop commission and statewide strategies for climate change.

(5) Communities around the United States and the world are beginning to address these increased risks by adjusting their building codes, improving and updating their emergency plans, identifying their greatest vulnerabilities and prioritizing actions to address them and incorporating climate change projections in planning for long-term infrastructure investments. Rhode Island can learn from and build upon these efforts. Some communities are even discovering opportunities in this crisis to address longstanding vulnerabilities, and the potential to develop new industries to supply adaptation technology and advice to communities.

(6) Natural ecosystems and habitats, both coastal and upland, provide critical ecosystem services including, fisheries habitat, drinking water, and flood protection. These resources play an important role in minimizing risks and hazard exposure to climate change impacts such as coastal and riverline flooding. Forested watersheds provide increased protection from the impacts of both flooding and droughts, absorbing water during storm events, and releasing it slowly over time.

(7) Tree canopy cover is a cost-effective adaptation to climate change, particularly in the urban environment. In particular, increasing urban tree canopy cover has been found to reduce summer high temperatures, reduce energy consumption, have a positive impact on stormwater management and air quality, and improve groundwater quality. Increasing tree canopy cover will also help the state achieve its goal of mitigating carbon dioxide emissions by enhancing biotic sequestration and reducing energy consumption.

(8) An October 2008 study by the National Research Council found that some of the benefits of green infrastructure include a reduction of stormwater runoff, surface water discharge, stormwater pollution and stormwater flows.

(9) While increasing the urban tree canopy is critical to reducing the urban heat island effect, strategies incorporating other forms of green infrastructure, including green roofs and walls, hold significant cooling potential; a 2007 study in Bioscience revealed that if the city of Toronto greened fifty percent (50%) of its roof space, the temperature of the entire city would drop by two degrees Fahrenheit (2° F), and because there is more wall space than roof space, green facades and living walls are ideal supplements.

(10) Existing federal programs and potential federal climate change legislation may provide significant funding and other resources to help states and localities begin planning and taking adaptation actions. To receive these funds, state governments may be required to complete climate change response plans; this chapter seeks to assist the state in beginning the process of preparing such a plan.

(11) This chapter seeks to protect the historic culture, heritage, economy, public infrastructure, natural resources and the current and future well-being of the population of the State of Rhode Island while helping move the state to an active response to climate change impacts by identifying some of the most critical issues that will have to be addressed, and by investigating and implementing cost-effective solutions and/or adaptation strategies for the state and its municipalities.

History of Section.
(P.L. 2010, ch. 119, § 1; P.L. 2010, ch. 304, § 1.)



Chapter 23-84-3 - Creation of The Rhode Island Climate Change Commission.

§ 23-84-3 Creation of The Rhode Island Climate Change Commission.  (a) There is hereby created an independent commission known as "The Rhode Island Climate Change Commission" consisting of twenty-eight (28) members as follows: three (3) of whom shall be members of the senate, to be appointed by the senate president, not more than two (2) from the same political party; three (3) of whom shall be members of the house of representatives, to be appointed by the speaker of the house not more than two (2) from the same political party; one of whom shall be the director of the department of environmental management, or his or her designee; one of whom shall be the executive director of the coastal resources management council, or his or her designee; one of whom shall be the director of the department of transportation, or his or her designee; one of whom shall be the chair of the Rhode Island bays, rivers, and watersheds coordination team; one of whom shall be the director of the Rhode Island department of health, or his or her designee; one of whom shall be the chief of staff of the water resources board, or his or her designee; one of whom shall be the director of the division of planning, or his or her designee; one of whom shall be the state building commissioner, or his or her designee; one of whom shall be the director of the Rhode Island emergency management agency, or his or her designee; two (2) of whom shall represent municipal governments of coastal municipalities one appointed by the senate president and one appointed by the speaker of the house; two (2) of whom shall be representatives of environmental non-profit organizations, appointed by the environment council of Rhode Island; two (2) of whom shall be representatives of business, one designated by the greater Providence chamber of commerce and one designated by the Rhode Island chamber of commerce coalition; two (2) of whom shall be representatives of higher education institutions, one appointed by the board of governors for higher education and one appointed by the association of independent colleges and universities of Rhode Island; one of whom shall be a representative of a utility distribution company having greater than one hundred thousand (100,000) customers to be appointed by the senate president; one of whom shall be the executive director of the Rhode Island realtors association, or his or her designee; one of whom shall be the executive director of the Rhode Island builders association, or his or her designee; one of whom shall be the executive director of the American institute of architects of Rhode Island, or his or her designee; and one of whom shall represent the medical profession, including, but not limited to, a doctor or nurse, to be appointed by the speaker of the house.

(b) The purposes of the commission shall be to study the projected impacts of climate change on Rhode Island, to identify and report methods of adapting to these climate change impacts in order to reduce likely harm and increase economic and ecosystem sustainability, and to identify potential mechanisms to mainstream climate adaptation into existing state and municipal programs including, but not limited to, policies plans, infrastructure development and maintenance.

(c) The commission shall support its purposes by undertaking the following duties including but not limited to:

(1) Recommending how to mainstream climate change, using a climate "lens", into existing state and local programs, policies and standards, and identify potential options to incorporate adaptation strategies.

(2) Compiling existing studies, research and programs relevant to climate change trends and potential impacts in Rhode Island and identifying gaps in the research available.

(3) Conducting a comprehensive overview of the risks Rhode Island may face as a result of rising air and water temperatures and sea level, increased storminess, and more intense droughts and rainfall events.

(4) Investigating the vulnerability of critical roads, bridges, protection infrastructure such as hurricane barriers, dams, and revetments, and public facilities such as hospitals, schools, sewage treatment plants, parks and beaches and other critical utilities to sea level rise, increased flooding and extended extreme summer heat.

(5) Exploring potential changes to floodplains and ways to notify homeowners, renters and commercial property owners of not only a property's flooding history but also its expected risk under projected levels of climate change and sea level rise.

(6) Assessing ecosystem impacts such as salt marshes, forests, and urban tree canopy and researching tree and plant species that will be most resilient to climate change expected in Rhode Island, as well as ways to secure additional funding to support the expansion of urban tree canopy to thirty percent (30%).

(7) Identifying potential ecosystem based adaptation options where conservation or restoration of natural ecosystems can provide key ecosystems services by minimizing risks and hazards from flooding and drought cycles.

(8) Identifying ways to increase Rhode Islanders' access to critical community health services that are expected to become more important as a result of projected climate impacts.

(9) Investigating potential impacts from non-point source pollution due to hydrological changes including stormwater runoff options for the Phase 2 Narragansett Bay Commission's Combined Sewer Overflow project, and implementing small-scale projects such as increasing the percentage of pervious surfaces in residential areas such as yards and gardens.

(10) Exploring possibilities to make funds or low interest loans available for governmental entities, non-profit entities and businesses to implement adaptation strategies, including green infrastructure projects on their properties, including green roofs, walls, and bioretention areas.

(11) Investigating possibilities to expand energy efficiency and weatherization programs as an adaptation option.

(12) Reviewing, among other things, existing local ordinances, provisions adopted by associations, deed restrictions, covenants, declarations or similar binding agreements, which prohibit or have the effect of prohibiting the installation of solar collectors, clotheslines, weatherization improvements, gardens or other energy devices based on renewable resources and proposing alternatives that would eliminate said prohibitions and authorize these types of uses as climate change mitigation and adaptation strategies for local implementation.

(13) Reviewing possibilities to amend regulations to allow street parking to reduce impervious surfaces in urban areas and runoff.

(14) Investigating how to support local agriculture including urban community gardens, and encouraging municipalities to foster neighborhood gardens in empty lots and parks.

(15) Developing a plan to expand access to cooling and relief centers by extending hours at libraries, community centers and opening pools to the public.

(16) Identifying examples and options for outreach and communication on climate change and adaptation options and recommending opportunities for coordinated outreach programs within Rhode Island.

(d) One senator and one representative appointed to the commission shall serve as co- chairs and shall call the first meeting of the commission. Vacancies shall be filled in like manner as the original appointment. The membership of the commission shall receive no compensation for their services. All departments and agencies of the state shall furnish such advice and information, documentary and otherwise, to the commission and its agents as is deemed necessary or desirable by the commission to facilitate the purposes of this chapter. The joint committee on legislative services is hereby authorized and directed to provide suitable quarters for the commission.

(e) The commission shall provide a report of its findings and recommendations to the governor and the general assembly no later than March 1, 2011, and every March 1 thereafter.

History of Section.
(P.L. 2010, ch. 119, § 1; P.L. 2010, ch. 304, § 1.)






Chapter 23-85 - Green Economy Roundtable

Chapter 23-85-1 - Expired.

§ 23-85-1 Expired. 

History of Section.
(P.L. 2010, ch. 203, § 1.)



Chapter 23-85-2 - Expired.

§ 23-85-2 Expired. 

History of Section.
(P.L. 2010, ch. 203, § 1.)



Chapter 23-85-3 - Expired.

§ 23-85-3 Expired. 

History of Section.
(P.L. 2010, ch. 203, § 1.)



Chapter 23-85-4 - Expired.

§ 23-85-4 Expired. 

History of Section.
(P.L. 2010, ch. 203, § 1.)



Chapter 23-85-5 - Expired.

§ 23-85-5 Expired. 

History of Section.
(P.L. 2010, ch. 203, § 1.)






Chapter 23-86 - Women's Cardiovascular Screening and Risk Reduction Pilot Program

Chapter 23-86-1 - Women's cardiovascular screening and risk reduction pilot program.

§ 23-86-1 Women's cardiovascular screening and risk reduction pilot program.  (a) The department of health (hereinafter, "the department") shall develop a cardiovascular disease screening and lifestyle intervention pilot program at one site in one of Rhode Island's six (6) core cities for low-income, underinsured and uninsured women between forty (40) and sixty-four (64) years of age, inclusive, at risk for heart disease, diabetes and stroke, namely Pawtucket, Providence, Woonsocket, Newport, West Warwick or Central Falls.

(b) The department shall develop the program based on the federal WISEWOMEN program administered by the Centers for Disease Control and Prevention. The pilot program shall employ specified measures to gauge the impact and outcome of the program. These measures may include the number of women served, the number who receive lifestyle interventions, the number of follow-up visits per woman, an evaluation of the use of progress markers to reduce risk factors, and a research and evaluation component.

(c) The department shall prepare an annual report and submit it to the legislature by January 31 of each year summarizing the scope and reach of the pilot program. The final report shall include a fiscal analysis and a recommendation outlining the benefits and costs of expanding the pilot program throughout the state after the program has been in existence for three (3) years. The pilot program shall expire July 1, 2014.

(d) Implementation of the Women's Cardiovascular screening and risk reduction pilot program shall be subject to appropriation.

History of Section.
(P.L. 2011, ch. 206, § 1; P.L. 2011, ch. 232, § 1.)






Chapter 23-87 - The Rhode Island Lupus Education and Awareness Plan

Chapter 23-87-1 - Short title.

§ 23-87-1 Short title.  This chapter shall be known and maybe cited as the "Rhode Island Lupus Education and Awareness Plan Act of 2012."

History of Section.
(P.L. 2012, ch. 491, § 1.)



Chapter 23-87-2 - Legislative findings.

§ 23-87-2 Legislative findings.  It is hereby found and declared as follows:

(1) Lupus is an urgent national health issue. Lupus is the result of an immune system that is unbalanced which can become destructive to any organ or tissue in the body. Lupus is unpredictable and potentially fatal, yet no satisfactory treatment exists. Its health consequences include heart attacks, strokes, seizures, and organ failure.

(2) The Lupus Foundation of America, Inc. estimates that more than 1.5 million Americans live with some form of lupus, including an estimated five thousand two hundred (5,200) people with lupus in Rhode Island.

History of Section.
(P.L. 2012, ch. 491, § 1.)



Chapter 23-87-3 - Purpose.

§ 23-87-3 Purpose.  The purpose of this chapter is to create a study commission which will develop a multi-pronged, statewide plan to educate healthcare professionals and persons affected with lupus about the diagnosis, management, and treatment of lupus.

History of Section.
(P.L. 2012, ch. 491, § 1.)



Chapter 23-87-4 - Establishment of the lupus study commission.

§ 23-87-4 Establishment of the lupus study commission.  (a) The director of the department of health shall establish and coordinate a study commission on lupus consisting of nine (9) members, all of whom shall be appointed by the director of the department of health. The first chairperson shall be a representative of the Lupus Foundation of America, Inc. and shall serve for a two (2) year term. Subsequent chairpersons shall be elected by the membership of the study commission from among its members.

(b) The commission shall be composed of:

(1) Two (2) individuals with lupus;

(2) One scientist with experience in lupus and who participates in various fields of scientific endeavor, including, but not limited to, biomedical research, social, translational, behavioral or epidemiological research recommended by the medical and scientific council of the Lupus Foundation of America, Inc;

(3) Two (2) physicians with experience in treating people with lupus and recommended by the Rhode Island medical society;

(4) One nurse practitioner with experience in treating people with lupus and recommended by the Rhode Island nurse practitioners' council;

(5) One local representative from the Lupus Foundation of America, Inc.;

(6) One representative recommended by the department of health's minority health advisory committee; and

(7) One representative recommended by the women's health council of Rhode Island.

(c) All appointments to the study commission shall be made not later than sixty (60) days after the effective date of this chapter. Members of the commission shall serve terms of two (2) years. A member may be appointed to serve not more than two (2) terms, whether or not consecutive.

(d) The commission shall meet at the call of the chair and no less than on a quarterly basis each year.

(e) Five (5) members of the study commission shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the study commission.

History of Section.
(P.L. 2012, ch. 491, § 1.)



Chapter 23-87-5 - Establishment of the lupus education and awareness plan (LEAP).

§ 23-87-5 Establishment of the lupus education and awareness plan (LEAP).  (a) The study commission established in this chapter shall:

(1) Analyze the current state of education on lupus in the state;

(2) Evaluate materials and resources currently available from government agencies, hospitals, lupus advocacy organizations; and

(3) Identify gaps in the current lupus education modalities in the state through a needs assessment or similar mechanism.

(b) Upon completing the needs assessment described in subsection (a), the study commission shall report on the results of its assessment to the department of health and to the general assembly. Utilizing the results of such assessment, and with input from the committees of the general assembly, having cognizance of matters relating to public heath and the department of health, the study commission shall develop a comprehensive lupus education and awareness plan.

(c) The study commission shall develop a comprehensive plan to improve education and awareness surrounding lupus for healthcare practitioners, public health personnel, patients, and persons who may have lupus. The plan shall include the recommendations on how to best:

(1) Distribute medically-sound health information produced by the Lupus Foundation of America, Inc., the Lupus Foundation of New England and/or government agencies, including, but not limited to, the National Institutes of Health, the Centers for Disease Control and Prevention, and the Social Security Administration, through local health departments, schools, agencies on aging, employer wellness programs, physicians and other health professionals, hospitals, health plans and health maintenance organizations, women's health, and nonprofit and community-based organizations;

(2) Utilize volunteers in the community to distribute brochures and other materials that promote lupus education and awareness;

(3) Develop educational materials for health professionals that identify the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(4) Work to increase knowledge among physicians, nurses, and health and human services professionals about the importance of lupus diagnosis, treatment, and rehabilitation;

(5) Support continuing medical education plans in the state's leading academic institutions by providing them the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(6) Conduct statewide workshops and seminars for extensive professional development regarding the care and management of patients with lupus in an effort to bring the latest information on clinical advances to care providers; and

(7) Develop and maintain a directory of lupus-related healthcare services, that includes a listing of healthcare providers with specialization in services to diagnose and treat lupus and that can be disseminated, within available appropriations, by the department of health to individuals with lupus, family members of those with lupus, representatives from voluntary organizations, healthcare professionals, health plans, local health agencies and authorities and to other agencies of the state.

(d) The study commission shall report its findings and recommendations to the Rhode Island department of health and to both chambers of the general assembly annually on or before December 1, commencing in 2014. The study commission may make periodic revisions to the plan that are consistent with the purposes of this section.

History of Section.
(P.L. 2012, ch. 491, § 1.)









Title 24 - Highways

Chapter 24-1 - Laying Out and Taking by Cities and Towns

Chapter 24-1-1 - Authorization of condemnation.

§ 24-1-1 Authorization of condemnation.  Whenever the city council of any city or the town council of any town shall determine that the public interest and convenience makes necessary or advantageous the acquisition of land or other real property, or any interest, estate, or right therein for the establishing, laying out, widening, extending or relocating, regrading, straightening, or improving any public highway, street, parkway, or driftway, or to secure more suitable lines, grades or safety, it may proceed to acquire the same by the exercise of eminent domain in the manner prescribed in this chapter, provided that no real property or interest, estate, or right therein belonging to the state shall be acquired without its consent and no real property or interest, estate, or right therein belonging to or used by a public utility shall be acquired without the consent of the division of public utilities and carriers.

History of Section.
(P.L. 1962, ch. 216, § 1; P.L. 1989, ch. 542, § 67.)



Chapter 24-1-2 - Filing of plat and declaration.

§ 24-1-2 Filing of plat and declaration.  Within one year after its passage, the city or town council shall cause to be filed in the land evidence records a copy of its resolution declaring that the public interest and convenience makes necessary or advantageous the acquisition of real property in the manner prescribed by this chapter and also a description of the land or other real property indicating the nature and extent of the estate or interest therein taken as provided in this chapter and a plat thereof, and a copy of the resolution, description and plat shall be certified by the city or town clerk.

History of Section.
(P.L. 1962, ch. 216, § 1; P.L. 1997, ch. 326, § 97.)



Chapter 24-1-3 - Deposit of compensation for property taken.

§ 24-1-3 Deposit of compensation for property taken.  Immediately after the taking of property, the city or town council shall cause to be filed in the superior court in and for the county in which the real property lies a statement of the sum of money estimated to be just compensation for the property taken, and shall deposit in the superior court to the use of the persons entitled thereto the sum set forth in the statement. The city or town council shall satisfy the court that the amount so deposited with the court is sufficient to satisfy the just claims of all persons having an estate or interest in the real property. Whenever the city or town council satisfies the court that the claims of all persons interested in the real property taken have been satisfied, the unexpended balance shall be ordered repaid immediately to the city or town.

History of Section.
(P.L. 1962, ch. 216, § 1; P.L. 1997, ch. 326, § 97.)



Chapter 24-1-4 - Vesting of title to property taken.

§ 24-1-4 Vesting of title to property taken.  Upon the filing of the copy of the resolution, description and plat in the land evidence records and upon the making of the deposit in accordance with the order of the superior court, title to the real property in fee simple absolute or such lesser estate or interest therein specified in the resolution shall vest in the city or town, and the real property shall be deemed to be condemned and taken for the use of the city or town, and the right to just compensation for the real property shall vest in the persons entitled thereto.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-5 - Service of notice of condemnation.

§ 24-1-5 Service of notice of condemnation.  After the filing of the copy of the resolution, description and plat, notice of the taking of land or other real property shall be served upon the owners of or persons having any estate or interest in the real property by the city or town sergeant or any constable of the city or town by leaving a copy of the resolution, description and plat attested by the city or town clerk with each of such persons personally, or at the last and usual place of abode in this state with some person living there, and in case any of such persons are absent from this state and have no last and usual place of abode therein occupied by any person, a copy shall be left with the person or persons, if any, in charge of, or having possession of the land or other real property taken of the absent persons, and another copy thereof shall be mailed to the address of the person, if the address is known to the officer serving the notice.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-6 - Publication of notice.

§ 24-1-6 Publication of notice.  After the filing of a resolution, description and plat, the city or town council shall cause a copy of the resolution to be published in some newspaper having general circulation in the city or town at least once a week for three (3) successive weeks. The newspaper notice containing the full resolution, description, and plat shall be inserted once in its entirety and thereafter a weekly formal legal notice shall be inserted stating that there was a taking by the city or town with a brief description of the real property and a reference to the original advertisement which contained the full resolution, description, and plat.

History of Section.
(P.L. 1962, ch. 216, § 1; P.L. 1976, ch. 117, § 1.)



Chapter 24-1-7 - Payment of agreed price.

§ 24-1-7 Payment of agreed price.  If any party shall agree with the city or town council upon the price to be paid for the value of the land or other real property so taken and of appurtenant damage to any remainder or for the value of the party's estate, right or interest therein, the court, upon application of the parties in interest, may order that the sum agreed upon be paid forthwith from the money deposited, as the just compensation to be awarded in the proceedings; provided, however, that no payment shall be made to any official or employee of the city or town for any property or interest therein acquired from an official or employee unless the amount of the payment is determined by the court to constitute just compensation to be awarded in the proceedings.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-8 - Assessment of damages by court.

§ 24-1-8 Assessment of damages by court.  Any owner of, or person entitled to any estate or right in, or interested in any part of the real property so taken, who cannot agree with the city or town council upon the price to be paid for his or her estate, right or interest in such real property so taken and the appurtenant damage to the remainder, may, within one year from the time the sum of money estimated to be just compensation is deposited in the superior court to the use of the persons entitled thereto, apply by petition to the superior court for the county in which the real property is situated, setting forth the taking of his or her land or estate or interest therein and praying for an assessment of damages by the court or by a jury. Upon the filing of a petition the court shall cause twenty (20) days' notice of the pendency thereof to be given to the city or town by serving the city or town clerk with a certified copy of the petition.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-9 - Conduct of trial on damages.

§ 24-1-9 Conduct of trial on damages.  After the service of a notice of condemnation the court may proceed to a trial. The trial shall be conducted as other civil actions at law are tried. The trial shall determine all questions of fact relating to the value of the real property, and any estate or interest therein, and the amount thereof, and the appurtenant damage to any remainder and the amount thereof, and the trial and decision or verdict of the jury shall be subject to all rights to except to rulings, to move for new trial, and to appeal, as are provided by law. Upon the entry of judgment in the proceedings, execution shall be issued against the money deposited in court and in default thereof against any other property of the city or town.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-10 - Consolidation of petitions.

§ 24-1-10 Consolidation of petitions.  In case two (2) or more petitioners make claim to the same real property, or to any estate or interest therein, or to different estates or interests in the same real property, the court shall, upon motion, consolidate their several petitions for trial at the same time, and may frame all necessary issues for the trial thereof.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-11 - Representation of infants and incompetents.

§ 24-1-11 Representation of infants and incompetents.  If any real property or any estate or interest therein, in which any infant or other person not capable in law to act in his or her own behalf is interested, is taken under the provisions of this chapter, the superior court, upon the filing therein of a petition by or in behalf of the infant or person or by the city or town council, may appoint a guardian ad litem for the infant or other person. Guardians may, with the advice and consent of the superior court, and upon such terms as the superior court may prescribe, release to the city or town all claims for damages for the land of the infant or other person or for any estate or interest therein. Any lawfully appointed, qualified and acting guardian or other fiduciary of the estate of the infant or other person, with the approval of the court of probate within this state having jurisdiction to authorize the sale of lands and properties within this state of the infant or other person, may before the filing of a petition, agree with the city or town council upon the amount of damages suffered by the infant or other person for any taking of his or her real property or of his or her interest or estate therein, and may, upon receiving such amount, release to the city or town all claims for damages for the infant or other person for the taking.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-12 - Late filing of petition.

§ 24-1-12 Late filing of petition.  In case any owner of or any person having an estate or interest in real property shall fail to file his or her petition as provided in § 24-1-8, the superior court for the county in which the real property is situated, in its discretion, may permit the filing of the petition within one year subsequent to the year following the time of the deposit in the superior court of the sum of money estimated to be just compensation for the property taken; provided, the person shall have had no actual knowledge of the taking of the land in season to file the petition; and provided, no other person or persons claiming to own the real property or estate or interest therein shall have been paid the value thereof; and provided, no judgment has been rendered against the city or town for the payment of the value to any other person or persons claiming to own the real estate.

History of Section.
(P.L. 1962, ch. 216, § 1; P.L. 1997, ch. 326, § 52.)



Chapter 24-1-13 - Unknown owners.

§ 24-1-13 Unknown owners.  If any real property or any estate or interest therein is unclaimed or held by a person or persons whose whereabouts are unknown, after making inquiry satisfactory to the superior court for the county in which the real property lies, the city or town council, after the expiration of two (2) years from the first publication of the copy of the resolution and description and plat, may petition the court that the value of the estate or interest of the unknown person or persons be determined. After such notice by publication to the person or persons as the court in its discretion may order, and after a hearing on the petition, the court shall fix the value of the estate or interest and shall order a sum to be deposited in the registry of the court in a special account to accumulate for the benefit of the person or persons, if any, entitled thereto. The receipt of the clerk of the superior court therefor shall constitute a discharge of the city or town from all liability in connection with the taking. When the person entitled to the money deposited shall have satisfied the superior court of his or her right to receive the same, the court shall cause it to be paid over to the person, with all accumulations thereon.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-14 - Orders as to charges on lands.

§ 24-1-14 Orders as to charges on lands.  The superior court shall have power to make such orders with respect to encumbrances, liens, taxes, and other charges on the land, if any, as shall be just and equitable.

History of Section.
(P.L. 1962, ch. 216, § 1.)



Chapter 24-1-15 - Exchange of property.

§ 24-1-15 Exchange of property.  Whenever in the opinion of the city or town council a substantial saving in the cost of acquiring title can be effected by conveying other real property, title to which is in the city or town, to the person or persons from whom the estate or interest in real property is being purchased or taken, or by the construction or improvement by the city or town of any work or facility upon the remaining real property of the person or persons from whom the estate or interest in real property is being purchased or taken, the city or town council shall be and hereby is authorized to convey such other real property of the city or town to the person or persons from whom the estate or interest in real property is being purchased or taken and to construct or improve any work or facility upon the remaining land of the person or persons.

History of Section.
(P.L. 1962, ch. 216, § 1.)






Chapter 24-2 - Highways by Grant or Use

Chapter 24-2-1 - Creation of public highways by use.

§ 24-2-1 Creation of public highways by use.  All lands which have been or shall be quietly, peaceably, and actually used and improved and considered as public highways for the space of twenty (20) years, and which shall be declared by the town council of the town wherein they lie to be public highways, shall be taken and considered as public highways to all intents and purposes as fully and effectually as if the lands had been regularly laid out, recorded and opened by the town council of the town where the lands may lie.

History of Section.
(G.L. 1896, ch. 71, § 18; G.L. 1909, ch. 82, § 18; G.L. 1923, ch. 95, § 18; G.L. 1938, ch. 72, § 18; G.L. 1956, § 24-2-1.)



Chapter 24-2-2 - Notice of intent to declare highway public.

§ 24-2-2 Notice of intent to declare highway public.  Every town council, before they proceed to act under the provisions of § 24-2-1, shall give personal notice of their intention to all persons interested, or who may have any claim to the land over which a highway passes, as described in § 24-2-1, if known to reside in this state, and if not known, or if known to reside without the state, then in the manner prescribed by § 24-1-6.

History of Section.
(G.L. 1896, ch. 71, § 19; G.L. 1909, ch. 82, § 19; G.L. 1923, ch. 95, § 19; G.L. 1938, ch. 72, § 19; G.L. 1956, § 24-2-2.)



Chapter 24-2-3 - Appeal of declaration.

§ 24-2-3 Appeal of declaration.  Every person aggrieved by the proceedings described in § 24-2-2 may appeal therefrom to the superior court.

History of Section.
(G.L. 1896, ch. 71, § 20; C.P.A. 1905, § 1223; G.L. 1909, ch. 82, § 20; G.L. 1923, ch. 95, § 20; G.L. 1938, ch. 72, § 20; G.L. 1956, § 24-2-3; P.L. 1997, ch. 326, § 53.)



Chapter 24-2-4 - Platting of highway.

§ 24-2-4 Platting of highway.  In declaring lands which have been quietly, peaceably and actually used and improved and considered as public highways and streets for the space of twenty (20) years, to be public highways as provided in § 24-2-1, the town council of the town in which the lands lie shall determine, mark out, plat, or cause to be marked out and platted, the lands, in width as well as length, by use and improvement appropriated as public highways, and declared as such, and shall cause the plats to be recorded; but nothing contained in this section shall be so construed as to affect the requirements or provisions of § 24-2-3.

History of Section.
(G.L. 1896, ch. 71, § 21; G.L. 1909, ch. 82, § 21; G.L. 1923, ch. 95, § 21; G.L. 1938, ch. 72, § 21; G.L. 1956, § 24-2-4; P.L. 1997, ch. 326, § 53.)



Chapter 24-2-5 - Platting of highways previously declared.

§ 24-2-5 Platting of highways previously declared.  In case any lands have previously been declared to be a public highway under § 24-2-1, and no such plat was made and recorded as provided in § 24-2-4, the town council may cause the lands, appropriated by such declaration as a public highway, to be marked out, platted, and recorded as provided in § 24-2-4; in which case they shall give the notice and their proceedings shall be subject to the appeal provided in § 24-2-3.

History of Section.
(G.L. 1896, ch. 71, § 23; G.L. 1909, ch. 82, § 23; G.L. 1923, ch. 95, § 23; G.L. 1938, ch. 72, § 22; G.L. 1956, § 24-2-5; P.L. 1989, ch. 542, § 68; P.L. 1997, ch. 326, § 53.)



Chapter 24-2-6 - Widening of highways.

§ 24-2-6 Widening of highways.  If any lands used and improved for twenty (20) years and upwards as a public highway or street, shall not in the judgment of the town council be wide enough for the necessities or convenience of the public, the town council may proceed to widen the highway in whole or in part, pursuing, as to the portions so widened, the steps required by law for laying out new highways.

History of Section.
(G.L. 1896, ch. 71, § 22; G.L. 1909, ch. 82, § 22; G.L. 1923, ch. 95, § 22; G.L. 1938, ch. 72, § 22; G.L. 1956, § 24-2-6.)



Chapter 24-2-7 - Proceedings and plats as evidence of highway.

§ 24-2-7 Proceedings and plats as evidence of highway.  The proceedings before the town council under §§ 24-2-1  24-2-6, insofar as the proceedings shall not have been set aside on appeal as provided in § 24-2-3, with the accompanying plat or duly certified copies thereof, shall forever thereafter be conclusive evidence upon the town and all parties notified, and their privies, as to the existence of the highway in width and length as platted, and prima facie evidence thereof as to all others.

History of Section.
(G.L. 1896, ch. 71, § 24; G.L. 1909, ch. 82, § 24; G.L. 1923, ch. 95, § 24; G.L. 1938, ch. 72, § 24; G.L. 1956, § 24-2-7; P.L. 1997, ch. 326, § 53.)



Chapter 24-2-8 - Acceptance and opening of highway on land specially granted.

§ 24-2-8 Acceptance and opening of highway on land specially granted.  Except as otherwise provided by special act concerning particular cities and towns, whenever the owner of any land shall make a deed thereof to the town in which the land lies, for the especial purpose of being used and improved as a public highway, and the deed shall have been duly acknowledged and recorded, the land shall be thenceforward a public highway to all intents and purposes, and be liable to be opened by the town council of the town where the land shall lie, in the same manner as highways which are laid out by the town council; but no town shall be liable to repair a highway, until the town council thereof shall decree and order that the highway shall be repaired at the expense of the town.

History of Section.
(G.L. 1896, ch. 71, § 25; G.L. 1909, ch. 82, § 25; G.L. 1923, ch. 95, § 25; G.L. 1938, ch. 72, § 25; G.L. 1956, § 24-2-8.)



Chapter 24-2-8.1 - Acceptance and upgrading of access into highway system in town of Charlestown.

§ 24-2-8.1 Acceptance and upgrading of access into highway system in town of Charlestown.  (a) The town of Charlestown shall be permitted to utilize the below listed procedure to provide for the acceptance and upgrading of highways not yet accepted into the town's highway system:

(1) Owners of land fronting on an existing means of ingress and egress to their property which has not been accepted into the town highway system may make application to the town council for acceptance by the town of the access into the town's highway system.

(2) The application must be signed by seventy-five percent (75%) of the owners of land with frontage on the access presented for acceptance.

(3) The access presented for acceptance must be connectable to an accepted town highway or a highway maintained by the state.

(4) Upon receipt of application, the town will obtain an estimate of cost to create from the access a highway to be accepted by the town into the town highway system.

(ii) The town shall provide the applicants with a copy of the estimate.

(5) To have the access improved or a road constructed by the town the applicants shall agree by written contract to the following:

(i) To repay the town for the cost of construction or improvement as outlined in the estimate provided them. Repayment to the town shall not exceed fifteen (15) years and shall be repaid with interest not to exceed the "prime rate" at the date of contract.

(ii) The percentage of repayment of the total estimate for each landowner shall be based on the frontage owned by the landowner divided by the total frontage on both sides of the access.

(iii) The repayment agreement shall be binding on the landowner's heirs and assigns, shall be recorded on the land records of the town, shall create a tax lien against the land until fully repaid and shall be collectable on nonpayment under the provisions of chapter 9 of title 44.

(iv) The landowner shall deed to the town the land necessary for construction or improvement as the town shall designate.

(v) Upon completion of the obligations of the applicants and the recording of the repayment contract the town shall contract for the construction or improvements outlined in the estimate and shall accept the improved highway into the town highway system and shall be liable for the mending and repairing of the highway.

(vi) The town shall be entitled during construction or improvement of the access into an acceptable town highway to use those portions of the applying landowner's property as needed to construct or improve the highway without payment of compensation to the landowner.

(b) This section shall not be construed to limit the town from exercising any of its rights under law and is intended only to provide a mechanism to provide landowners with a means of upgrading access to their property and repaying the town over an agreed period of time at an agreed interest rate.

History of Section.
(P.L. 1985, ch. 180, § 1.)



Chapter 24-2-8.3 - Acceptance and upgrading of access into highway system in town of Richmond.

§ 24-2-8.3 Acceptance and upgrading of access into highway system in town of Richmond.  (a) The town of Richmond shall be permitted to utilize the below listed procedure to provide for the acceptance and upgrading of highways not yet accepted into the town's highway system:

(1) Owners of land fronting on an existing means of ingress and egress to their property which has not been accepted into the town highway system may make application to the town council for acceptance by the town of the access into the town's highway system.

(2) The application must be signed by sixty-six and two-thirds percent (662/3%) of the owners of land with frontage on the access presented for acceptance.

(3) The access presented for acceptance must be connectable to an accepted town highway or a highway maintained by the state.

(4) Upon receipt of application, the town will obtain an estimate of cost to create from the access a highway to be accepted by the town into the town highway system.

(ii) The town shall provide the applicants with a copy of the estimate.

(5) To have the access improved or a road constructed by the town the applicants shall agree by written contract to the following:

(i) To repay the town for the cost of construction or improvement as outlined in the estimate provided them. Repayment to the town shall not exceed fifteen (15) years and shall be repaid with interest not to exceed the "prime rate" at the date of contract.

(ii) The percentage of repayment of the total estimate for each landowner shall be based on the frontage owned by the landowner divided by the total frontage on both sides of the access.

(iii) The repayment agreement shall be binding on the landowner's heirs and assigns, shall be recorded on the land records of the town, shall create a tax lien against the land until fully repaid and shall be collectable on nonpayment under the provisions of chapter 9 of title 44.

(iv) The landowner shall deed to the town the land necessary for construction or improvement as the town shall designate.

(v) Upon completion of the obligations of the applicants and the recording of the repayment contract the town shall contract for the construction or improvements outlined in the estimate and shall accept the improved highway into the town highway system and shall be liable for the mending and repairing of the highway.

(vi) The town shall be entitled during construction or improvement of the access into an acceptable town highway to use those portions of the applying landowner's property as needed to construct or improve the highway without payment of compensation to the landowner.

(b) This section shall not be construed to limit the town from exercising any of its rights under law and is intended only to provide a mechanism to provide landowners with a means of upgrading access to their property and repaying the town over an agreed period of time at an agreed interest rate.

History of Section.
(P.L. 1986, ch. 124, § 1; P.L. 1988, ch. 485, § 1.)



Chapter 24-2-8.4 - Acceptance and upgrading of access into highway system in town of Burrillville.

§ 24-2-8.4 Acceptance and upgrading of access into highway system in town of Burrillville.  (a) The town of Burrillville shall be permitted to utilize the below listed procedure to provide for the acceptance and upgrading of highways not yet accepted into the town's highway system:

(1) Owners of land fronting on an existing means of ingress and egress to their property which has not been accepted into the town highway system may make application to the town council for acceptance by the town of the access into the town's highway system.

(2) The application must be signed by sixty-six and two thirds percent (66 2/3%) of the owners of land with frontage on the access presented for acceptance.

(3) The access presented for acceptance must be connectable to an accepted town highway or a highway maintained by the state. For good cause shown this provision may be waived by the town council.

(4) Whenever the council shall determine to consider the acceptance and upgrading of highways into the town's highway and defray the cost and expense thereof, or any part thereof by special assessment, the council may cause the town manager or his or her designee to make an investigation of the proposed public improvement and report his or her findings to the council. The report shall include an analysis of the following:

(A) The estimated cost of the proposed public improvement; and

(B) Plans and specifications for the public improvement.

(ii) There shall also be included recommendations as to the following:

(A) The portion of the cost to be borne by a special assessment and the portion, if any, to be borne by the town at large;

(B) The extent of the improvement and boundaries of the highways to be accepted into the town's highway system;

(C) The number of installments in which assessments may be paid; and

(D) Any other facts or recommendations which will aid the council in determining whether the improvements shall be made and how the same shall be financed.

(5) No expenditure, except for the necessary procedures of the council and for the preparing of necessary profiles, plans, specifications and estimates of cost, shall be made for any public improvements, the cost of which is to be paid by special assessment upon the property especially benefitted thereby, until the council has passed a resolution determining to proceed with the public improvement.

(6) Upon receipt of the report of the town manager, if the council shall determine to proceed with the improvement, it shall, by resolution, order the report prepared by the town manager filed with the town clerk. In addition, by the resolution, the council shall tentatively determine to proceed with the public improvement, tentatively determine the necessity thereof and set forth the nature thereof, tentatively designate the limits of the special assessment to be affected and describe the lands to be assessed, tentatively determine the part or proportion of the cost of the public improvement to be paid by the lands specially benefitted thereby and the part or proportion, if any to be paid by the town at large for benefit to the town at large, and shall direct the assessor to make a special assessment roll of the part or proportion of the cost to be borne by the lands specially benefitted according to the benefits received and to report the same to the council. The assessment shall be made on all land abutting the road constructed at a uniform rate for each front foot of the land upon the road or any other method or combination of methods which the town council shall determine to be equitable and fair; provided, however, that no parcel of land shall be assessed for an amount in excess of the benefit conferred thereon as determined by the town council.

(7) When the special assessment roll shall have been reported to the council, it shall order the roll filed in the office of the town clerk for public examination along with the report of the town manager required to be made pursuant to subsection (a)(4), and shall fix a date, time and place when the council shall meet to finally determine the necessity of the improvement, limits of the special assessment district and to review the roll and to hear complaints. The town manager's report and the assessment roll shall be open to public inspection for a period of seven (7) days before the hearing required by this section. The town clerk shall give notice of the hearing by the council to determine the necessity for the improvement, composition of the district and review of the special assessment roll, and to hear objections by publication at least once in a newspaper printed and circulated in the town at least ten (10) days prior to the time of the meetings, and shall further cause notice of the meeting to be mailed by first-class mail to each property owner in the special assessment district as shown by the current assessment rolls on file with the tax assessor.

(8) The council shall meet and hear objections to the public improvement to the special assessment district, and the special assessment roll therefor at the time and place appointed or at an adjourned meeting thereof and shall consider any objections thereto. The council may revise, correct or amend the plans, estimates of cost, special assessment district and special assessment roll. If any changes shall be made which result in additions to the special assessment district or increases in the special assessment roll, then a second hearing shall be held with respect to the changes and notice of the hearing shall be given in the same manner as required for the first hearing. After the hearing, or second hearing if required, the council may, by resolution, determine to proceed with the public improvement, determine the necessity thereof and set forth the nature thereof, designate the limits of the special assessment district to be affected and describe the lands to be assessed, finally determine the part or proportion of the cost of the public improvement to be paid by the lands specially benefitted thereby and the part or portion, if any, to be paid by the town at large for benefit to the town at large. The council may also confirm the special assessment roll with the corrections as it may have made, if any, or may refer it back to the assessor for revision, or may annul it or any proceedings in connection therewith. The assessor shall endorse the date of confirmation upon each special assessment roll.

(9) Upon completion of the construction of the road, the town shall accept the road into the town's highway system and maintain it in the same manner as other town accepted roads.

(10) If during or prior to the hearing by the council, the owners of more than one-half (1/2) of the property to be assessed shall object in writing to the improvement, the assessment shall not be made and the improvement shall not take place.

(11) All special assessments contained in any special assessment roll, including any part thereof to be paid in installments, shall, from the date of confirmation of such roll, constitute a lien upon the respective lots or parcels of land assessed and until paid shall be a charge against the respective owners of the several lots and parcels of land and a debt to the town from the persons to whom they are assessed. The lien shall be of the same character and effect as the lien created by the statute for real property taxes, and shall include accrued interest and fees. No judgment or decree nor act of the council vacating a special assessment shall destroy or impair the lien of the town upon the premises assessed for such amount of the assessment as may be equitably charged against the same, or as by a regular mode of proceeding might be lawfully assessed thereon. All special assessments shall become due upon confirmation of the special assessment roll or in annual installments, not to exceed fifteen (15) in number, as the council may determine at the time of confirmation, and, if annual installments, the council may determine the first installment to be due upon confirmation or upon any other date the council may prescribe, and the subsequent installments annually thereafter. Deferred installments shall bear interest at such rate as the council may prescribe which shall not exceed seven percent (7%) per annum.

(12) Whenever any special assessment roll shall be confirmed and be payable, the council shall direct the roll to the tax collector for collection. The tax collector shall mail statements of the several assessments to the respective owners of the several lots and parcels of land assessed, as indicated by the records of the assessor, stating the amount of the assessment and the manner in which it may be paid, provided, however, that failure to mail any statement shall not invalidate the assessment or entitle the owner to an extension of time during which to pay the assessment.

(13) The whole or any part of any such assessment may be paid in full at any time after the date of confirmation of the special assessment roll until the time as the council shall prescribe without interest or penalty.

(14) Each special assessment shall be collected by the tax collector with the same rights and remedies as provided by law for the collection of taxes, except as otherwise provided herein.

(15) After the expiration of the period set forth in subsection (a)(13) for payment without interest or fees, any installment may be discharged by paying the face amount thereof, together with fees and interest thereon from the date of confirmation to the date of payment.

(16) Upon completion of the improvement, the financing and the payment of the cost thereof, the treasurer shall certify to the council the total cost of the improvement together with the amount of the original roll for the improvement.

(17) Should the assessments on any special assessment roll, including the amount assessed to the town at large, prove insufficient for which they were made, then the council may make additional pro rata assessments to supply the deficiency against the town and the several lots and parcels of land in the same ratio as the original assessments, but the total amount assessed against any lot or parcel of land shall not exceed the value of the benefits received from the improvement.

(18) Should the special assessment or the proceeds of sale of any special assessment bonds prove larger than necessary to meet the costs of the improvement or to meet the principal and interest requirements of any special assessment bonds and expenses incidental thereof, the excess shall be placed in the town treasury. If more than five percent (5%), the excess shall be returned pro rata according to assessments; except as otherwise provided in this section. No refunds may be made which contravene the provisions of any evidence of indebtedness secured in whole or in part by such special assessment.

(19) Should any lots or lands be divided after a special assessment thereon has been confirmed and divided into installments, the assessor shall apportion the uncollected amounts upon the several lots and lands so divided, and shall enter the several amounts as amendments upon the special assessment roll. The tax collector, shall, within ten (10) days after such apportionment, send notice of such action to all interested persons at their last known address by first-class mail. The apportionment shall be final and conclusive on all parties unless protest in writing is received by the tax collector within twenty (20) days of the mailing of the notice.

(20) Whenever the council deems any special assessment invalid or defective, or whenever a court adjudges an assessment to be illegal in whole or in part, the council may cause a new assessment to be levied for the same purpose, whether or not the improvement or any part thereof has been completed, or any part of the special assessment collected. All proceedings on the reassessment and for the collection thereof shall be conducted in the same manner as provided for in the original assessment. If any portion of the original special assessment is collected and not refunded, it shall be applied upon the reassessment, and the reassessment shall, to that extent, be deemed satisfied. If more than the amount reassessed is collected, the balance shall be refunded to the person making such payment.

(21) If, in any action, it shall appear that by reason of any irregularities or informalities, the assessment has not been properly made against the person assessed or upon the lot or premises sought to be charged, the court may, nevertheless, upon satisfactory proof that expense has been incurred by the town which is a proper charge against the person assessed or the lot or premises in question, render judgment for the amount properly chargeable against such person or upon such lot or premises.

(22) In any case where the provisions of this section may prove to be insufficient to carry into full effect the making of any improvement or the special assessment therefor, the council shall provide any additional steps or procedure required to effect the improvement by special assessment in the resolution declaring the determination of the council to make such improvement in the first instance.

(b) This section shall not be construed to limit the town from exercising any of its rights under law and is intended only to provide a mechanism to provide landowners with a means of upgrading access to their property and repaying the town over an agreed period of time at an agreed interest rate.

History of Section.
(P.L. 1992, ch. 474, § 1.)



Chapter 24-2-8.5 - Acceptance and upgrading of access into highway system in town of West Warwick.

§ 24-2-8.5 Acceptance and upgrading of access into highway system in town of West Warwick.  (a) The town of West Warwick is permitted to utilize the below listed procedure to provide for the acceptance and upgrading of highways not yet accepted into the town's highway system:

(1) Owners of land fronting on an existing means of ingress and egress to their property which has not been accepted into the town highway system may make application to the town council for acceptance by the town of the access into the town's highway system.

(2) The application must be signed by sixty-six and two-thirds percent (66 2/3%) of the owners of land with frontage on the access presented for acceptance.

(3) The access presented for acceptance must be connectable to an accepted town highway or a highway maintained by the state.

(4) Upon receipt of application, the town will obtain an estimate of cost to create from the access a highway to be accepted by the town into the town highway system.

(ii) The town shall provide the applicants with a copy of the estimate.

(5) To have the access improved or a road constructed by the town the applicants shall agree by written contract to the following:

(i) To repay the town for the cost of construction or improvement as outlined in the estimate provided them. Repayment to the town shall not exceed fifteen (15) years and shall be repaid with interest not to exceed the "prime rate" at the date of contract.

(ii) The percentage of repayment of the total estimate for each landowner shall be based on the frontage owned by the landowner divided by the total frontage on both sides of the access.

(iii) The repayment agreement shall be binding on the landowner's heirs and assigns, shall be recorded on the land records of the town, shall create a tax lien against the land until fully repaid and shall be collectable on nonpayment under the provisions of chapter 9 of title 44.

(iv) The landowner shall deed to the town the land necessary for construction or improvement as the town shall designate.

(v) Upon completion of the obligations of the applicants and the recording of the repayment contract the town shall contract for the construction or improvements outlined in the estimate and shall accept the improved highway into the town highway system and shall be liable for the mending and repairing of the highway.

(vi) The town is entitled during construction or improvement of the access into an acceptable town highway to use those portions of the applying landowner's property as needed to construct or improve the highway without payment of compensation to the landowner.

(b) This section shall not be construed to limit the town from exercising any of its rights under law and is intended only to provide a mechanism to provide landowners with a means of upgrading access to their property and repaying the town over an agreed period of time at an agreed interest rate.

History of Section.
(P.L. 2000, ch. 400, § 1.)



Chapter 24-2-9 - Common law rights and remedies preserved.

§ 24-2-9 Common law rights and remedies preserved.  Nothing contained in this chapter shall be so construed as to hinder or prevent the public from acquiring, by dedication or user, lands or any interests in lands for highways or other public uses, according to the course of the common law, or to take away or abridge any legal or equitable remedy by the common or the general law provided in cases of injuries to, or obstructions to, the enjoyment of lands, or in any interest in lands thus or otherwise by law acquired by the public, or devoted to public uses.

History of Section.
(G.L. 1896, ch. 71, § 26; G.L. 1909, ch. 82, § 26; G.L. 1923, ch. 95, § 26; G.L. 1938, ch. 72, § 26; G.L. 1956, § 24-2-9.)



Chapter 24-2-10 - Liability of town for maintenance of highways.

§ 24-2-10 Liability of town for maintenance of highways.  Nothing contained in § 24-2-9 shall be so construed as to render any town liable for the mending and repairing of any highway, unless the highway shall have been declared to be a public highway by the town council of the town wherein it lies.

History of Section.
(G.L. 1896, ch. 71, § 27; G.L. 1909, ch. 82, § 27; G.L. 1923, ch. 95, § 27; G.L. 1938, ch. 72, § 27; G.L. 1956, § 24-2-10.)






Chapter 24-3 - Improvement and Grading by Towns

Chapter 24-3-1 - Power to mark out, widen or relocate municipal roads.

§ 24-3-1 Power to mark out, widen or relocate municipal roads.  Town councils may mark out, relay, widen, straighten, or change the location of the whole of or any part of any municipal road, whether laid out by the state or otherwise, except the highways on both sides of the Woonasquatucket River directed to be laid out by chapter 362 of the Public Laws, passed at the January session of the general assembly in the year 1861; and thereupon like proceedings shall be had in all respects, so far as the same are applicable, including appeals, as are provided in this chapter in case of taking land and ascertaining damages to the owners of lands taken in laying out or in case of the abandonment of highways.

History of Section.
(G.L. 1896, ch. 71, § 28; P.L. 1903, ch. 1106, § 1; G.L. 1909, ch. 82, § 28; G.L. 1923, ch. 95, § 28; G.L. 1938, ch. 72, § 28; G.L. 1956, § 24-3-1; P.L. 1988, ch. 633, § 1.)



Chapter 24-3-3 - Hearing on enlargement or relocation in towns  Commissioners of estimate and assessment.

§ 24-3-3 Hearing on enlargement or relocation in towns  Commissioners of estimate and assessment.  Whenever the town council of any town named in § 24-3-17, shall adjudge it to be necessary to lay out, enlarge, straighten, improve, or alter any street or highway, or any part thereof, in the town, the council may cause the same to be done in the manner following: Whenever any lands shall be required for the purpose aforesaid, and the town council shall be of the opinion that any estates will be specially benefited thereby, the council shall, after notice to all persons interested, which notice shall specify the time and place of the meetings of the council and the nature and extent of the intended improvement, and after hearing all persons who desire to be heard in the matter, appoint not less than three (3) nor more than five (5) discreet and disinterested persons as commissioners of estimate and assessment, who may be residents and taxpayers in the town; and the council may at the same time determine that a portion of the damage occasioned by taking any real estate for the aforesaid purpose, not exceeding three-fourths (3/4) thereof, shall be assessed upon the owners of estates which the commissioners shall find will be specially benefited by making the proposed improvement, whether any part of the estates are taken for the improvement or not; provided, that the owners shall not be assessed in any case beyond the amount that the commissioners shall consider their estates to be specially benefited thereby. The commissioners, before entering upon the duties of their office, shall be severally engaged to the faithful discharge of the trust and duties required of them.

History of Section.
(G.L. 1896, ch. 71, § 32; G.L. 1909, ch. 82, § 35; G.L. 1923, ch. 95, § 35; G.L. 1938, ch. 72, § 35; G.L. 1956, § 24-3-3; P.L. 1997, ch. 326, § 54.)



Chapter 24-3-4 - Assessment of benefits and damages in cities.

§ 24-3-4 Assessment of benefits and damages in cities.  Whenever the city council of any city shall adjudge it to be necessary to lay out, enlarge, straighten, improve or alter any street or highway, or any part thereof, in the city, and any lands shall be required for the purpose aforesaid, and the city council shall be of the opinion that any estates will be specially benefited thereby, and the city council shall determine what portion of the damage occasioned by taking any real estate for the aforesaid purpose, not exceeding three-fourths (3/4) thereof, shall be assessed upon the owners of estates which the commissioners appointed under this chapter shall find to be specially benefited by making the proposed improvement, whether any part of the estates are taken for the improvement or not (provided, that the owners shall not be assessed in any case beyond the amount that the commissioners shall consider their estates to be specially benefited thereby), the city council of the city shall thereupon proceed in the same manner and with the same powers and authority as is given to town councils in § 24-3-3.

History of Section.
(G.L. 1896, ch. 71, § 33; G.L. 1909, ch. 82, § 36; G.L. 1923, ch. 95, § 36; G.L. 1938, ch. 72, § 36; G.L. 1956, § 24-3-4.)



Chapter 24-3-5 - Commissioners' estimate and report.

§ 24-3-5 Commissioners' estimate and report.  The commissioners shall cause a survey and plat of the proposed alteration to be made; and shall cause notice to be given to all persons interested in the lands to be taken or in the improvement to be made, and to all persons who are owners of lands which, in the opinion of the commissioners, will be benefited by the proposed alterations, of the time and place of making an estimate of the value of the property so required to be taken, and of the special benefits to be conferred by making the alterations; and at the time and place appointed in the notice, the commissioners shall proceed to make a just estimate of the amount of the damage occasioned to the respective owners, lessees, parties, or persons entitled to or interested in the lands taken for the alteration, and also a just estimate of the value of the special benefits, if any, caused thereby, to the several owners of lands not required for the proposed improvements, but which will, in the opinion of the commissioners, be benefited thereby; and the commissioners shall report thereon to the town council or city council without unnecessary delay. The commissioners shall set forth in the report the names of the owners of, and persons in any way interested in, any of the land taken for the proposed improvement, so far as the names can be ascertained, and a description or designation of the several parcels thereof, with the damage and benefit to each respectively. The commissioners shall further apportion and assess a portion of the damage and cost of improvements as the town or city council may have directed, ascertained as provided, upon the owners of the estate so specially benefited, in proportion to the special benefits conferred; provided, that the amount of the assessment shall not exceed the amount of the special benefits, ascertained as provided.

History of Section.
(G.L. 1896, ch. 71, § 34; G.L. 1909, ch. 82, § 37; G.L. 1923, ch. 95, § 37; G.L. 1938, ch. 72, § 37; G.L. 1956, § 24-3-5.)



Chapter 24-3-6 - Filing and notice of report.

§ 24-3-6 Filing and notice of report.  The town council or city council shall, within fourteen (14) days after the making of a report, cause personal notice to be served upon all persons named in the report, residing in the state, and shall also cause a copy of the notice to be published, as provided in § 24-3-7, to the effect that the report has been filed in the clerk's office, and that any person aggrieved by the report must file, with the clerk of the superior court for the county where the town or city is situated, a notice in writing of his or her intention to claim a jury trial as provided in § 24-3-8; and he or she shall also cause a copy of the report to be filed with the clerk of the superior court.

History of Section.
(G.L. 1896, ch. 71, § 35; C.P.A. 1905, § 1216; G.L. 1909, ch. 82, § 38; G.L. 1923, ch. 95, § 38; G.L. 1938, ch. 72, § 38; G.L. 1956, § 24-3-6; P.L. 1997, ch. 326, § 54.)



Chapter 24-3-7 - Publication and posting of notices.

§ 24-3-7 Publication and posting of notices.  The notice required by §§ 24-3-3  24-3-6 in addition to the personal notice, shall be given by publishing the notice once a week for two (2) succeeding weeks in at least two (2) newspapers such as the town council or city council may order; and they shall also cause three (3) or more copies of the notice to be posted in conspicuous public places on or near the place where the proposed improvements are to be made; provided, however, that the first publication of the notice required by § 24-3-6 shall be made within fourteen (14) days after the filing of the report.

History of Section.
(G.L. 1896, ch. 71, § 43; G.L. 1909, ch. 82, § 46; G.L. 1923, ch. 95, § 46; G.L. 1938, ch. 72, § 46; G.L. 1956, § 24-3-7.)



Chapter 24-3-8 - Jury trial on report.

§ 24-3-8 Jury trial on report.  Every person aggrieved by the report of the commissioners shall, within sixty (60) days after the first publication of the notice of the filing of the report named in § 24-3-6, file with the clerk of the superior court a notice in writing of his or her intention to claim a jury trial; and in case the aggrieved person fails to file such notice, he or she shall not be entitled to a jury trial. Any person filing a notice may have a trial by jury before the superior court, to determine the amount of damage and benefit to him or her to be apportioned, upon issues to be for that purpose framed under the direction of the court; and if the person applying for a jury trial shall fail to obtain an increase of damages, or a diminution of the amount of benefit, assessed by the commissioners, the person shall pay all costs arising after the application for a jury and the court shall enter judgment and issue execution therefor; and in other cases the costs shall be paid by the town or city.

History of Section.
(G.L. 1896, ch. 71, § 36; C.P.A. 1905, § 1216; G.L. 1909, ch. 82, § 39; G.L. 1923, ch. 95, § 39; G.L. 1938, ch. 72, § 39; G.L. 1956, § 24-3-8.)



Chapter 24-3-9 - Election by council to make or discontinue improvements.

§ 24-3-9 Election by council to make or discontinue improvements.  The town or city council shall, within one hundred twenty (120) days after the first publication of notice required by § 24-3-8, elect whether or not they will make improvements, and the town or city council may, at any time before election, discontinue all further proceedings relative thereto, but the town or city, upon the discontinuance, shall be liable for all costs, fees and expenses which shall have accrued; and the court may enter judgment and issue execution therefor as to the costs accrued on an appeal.

History of Section.
(G.L. 1896, ch. 71, § 37; G.L. 1909, ch. 82, § 40; G.L. 1923, ch. 95, § 40; G.L. 1938, ch. 72, § 40; G.L. 1956, § 24-3-9.)



Chapter 24-3-10 - Taking of possession by town  Removal of crops and improvements.

§ 24-3-10 Taking of possession by town  Removal of crops and improvements.  The town or city, after electing by the town or city council to make the improvements as provided in § 24-3-9, shall become seized of all the land in the report mentioned that shall be required for making the improvements, in trust for use as a public highway. And the town or city may, by the person and at such time as the town council or city council shall order, take possession of the land or any part thereof, without any process of law, and remove all buildings and other impediments as the town council or city council shall order and direct; provided, that the owner of the land shall have the right, within thirty (30) days after the town or city council shall have elected to make the improvements, or within such further time as the town council or city council may grant, to remove all crops, trees, buildings or other improvements thereon, for his or her own use and benefit.

History of Section.
(G.L. 1896, ch. 71, § 38; G.L. 1909, ch. 82, § 41; G.L. 1923, ch. 95, § 41; G.L. 1938, ch. 72, § 41; G.L. 1956, § 24-3-10; P.L. 1997, ch. 326, § 55.)



Chapter 24-3-11 - Confirmation of reports.

§ 24-3-11 Confirmation of reports.  The town council or city council, after the election to make improvements, as provided in § 24-3-9, shall confirm the report of the commissioners to all persons who have not given notice of their intention to claim a jury trial as provided in § 24-3-8, and shall finally confirm the report, as to those persons who shall have claimed a trial by jury, in accordance with the verdicts rendered, or in accordance with such other disposition as shall have been made of the claims for a jury trial; and the report, so confirmed, shall be final and conclusive upon the parties.

History of Section.
(G.L. 1896, ch. 71, § 39; G.L. 1909, ch. 82, § 42; G.L. 1923, ch. 95, § 42; G.L. 1938, ch. 72, § 42; G.L. 1956, § 24-3-11; P.L. 1997, ch. 326, § 55.)



Chapter 24-3-12 - Termination of leases and contracts on land taken.

§ 24-3-12 Termination of leases and contracts on land taken.  Whenever the whole of any lot or parcel of land, or any building under lease or other contract, shall be taken as provided in § 24-3-10, for any of the purposes as provided in this chapter, upon the election of the town or city council, as provided in § 24-3-9, to make improvements, the lease or contract shall immediately cease and determine and be absolutely discharged. In case only part of any parcel of real estate so under lease or other contract shall be taken, all contracts and engagements respecting the parcel shall, from the time of the election, cease and determine, and be absolutely discharged as to the part so taken, but shall remain valid as to the residue, and the rents, considerations, and payments, reserved or payable and to be paid for or in respect of the time, shall be apportioned so that the just proportional part thereof shall be demanded or paid or recoverable for or in respect of the rents, considerations, and payments.

History of Section.
(G.L. 1896, ch. 71, § 40; G.L. 1909, ch. 82, § 43; G.L. 1923, ch. 95, § 43; G.L. 1938, ch. 72, § 43; G.L. 1956, § 24-3-12; P.L. 1997, ch. 326, § 55.)



Chapter 24-3-13 - Payment of damages awarded  Action against town.

§ 24-3-13 Payment of damages awarded  Action against town.  The town or city shall, within four (4) months after the confirmation of the report of the commissioners, pay to the person entitled thereto the amount of damage finally awarded upon the report. In the case of a default of the payment, the person entitled to the payment, after application to the town or city council for payment thereof, may sue the town or city for and recover the payment, with interest. In the suit it shall be sufficient to declare generally for so much money due the plaintiff, by virtue of this chapter, for premises taken for the purpose herein mentioned; and the plaintiff may give any special matter in evidence under a general declaration, with proof of the right of the plaintiff to the sum demanded.

History of Section.
(G.L. 1896, ch. 71, § 41; G.L. 1909, ch. 82, § 44; G.L. 1923, ch. 95, § 44; G.L. 1938, ch. 72, § 44; G.L. 1956, § 24-3-13.)



Chapter 24-3-14 - Collection of assessments for benefits  Lien.

§ 24-3-14 Collection of assessments for benefits  Lien.  The amount of benefit apportioned and assessed to the owners of real estate by the commissioners in their report, confirmed as aforesaid, and required by the report to be paid by the respective owners, shall be added to the taxes assessed against the real estate and the owners thereof by the assessors of taxes at the next or any subsequent annual assessment of taxes after the confirmation of the report, and shall be and remain a lien upon the real estates from and after the confirmation until it is paid, and shall be collected at the same time and in the same manner as the other taxes assessed against the real estate and the owners thereof; except in cases where the estates are owned by nonresidents in the state, or minors, in which case one year in addition shall be allowed.

History of Section.
(G.L. 1896, ch. 71, § 42; G.L. 1909, ch. 82, § 45; G.L. 1923, ch. 95, § 45; G.L. 1938, ch. 72, § 45; G.L. 1956, § 24-3-14.)



Chapter 24-3-15 - Compensation and expenses of commissioners.

§ 24-3-15 Compensation and expenses of commissioners.  The commissioners shall be entitled to receive for their services a reasonable compensation, to be allowed by the town council or city council; and all sums reasonably expended for maps, plats, and clerk hire and other necessary expenses, shall be paid by the town.

History of Section.
(G.L. 1896, ch. 71, § 44; G.L. 1909, ch. 82, § 47; G.L. 1923, ch. 95, § 47; G.L. 1938, ch. 72, § 47; G.L. 1956, § 24-3-15.)



Chapter 24-3-16 - Declaration of opening of highway.

§ 24-3-16 Declaration of opening of highway.  Whenever all buildings and impediments have been removed, by order of the town council or city council, from the street or portion thereof taken, and the street shall be open for public use, the town council or city council shall declare the opening, and it shall be a public highway.

History of Section.
(G.L. 1896, ch. 71, § 45; G.L. 1909, ch. 82, § 48; G.L. 1923, ch. 95, § 48; G.L. 1938, ch. 72, § 48; G.L. 1956, § 24-3-16.)



Chapter 24-3-17 - Cities and towns affected.

§ 24-3-17 Cities and towns affected.  Sections 24-3-3  24-3-16 shall apply only to the cities of Newport, Pawtucket, Woonsocket, Central Falls, Cranston, Warwick, and the towns of Lincoln, Johnston, Warren, Bristol, Middletown, East Greenwich, East Providence, New Shoreham, Little Compton, West Warwick, Cumberland, Barrington, Jamestown, North Providence, Westerly, South Kingstown, Narragansett, and Glocester.

History of Section.
(G.L. 1896, ch. 71, § 46; P.L. 1897, ch. 503, § 1; G.L. 1909, ch. 82, § 49; G.L. 1923, ch. 95, § 49; G.L. 1938, ch. 72, § 49; G.L. 1956, § 24-3-17; P.L. 1990, ch. 296, § 1.)



Chapter 24-3-18 - Commissioners to define grade.

§ 24-3-18 Commissioners to define grade.  Whenever in any town any person or persons owning land abutting on any platted street or way, which is not a public highway, the plat of which is recorded in the office of the clerk of the town in which the land is situated, shall petition the town council of the town to cause the grade of any street or way to be defined, the town council shall appoint three (3) discreet and disinterested persons, residents and taxpayers of the town, as commissioners to define the grade of the street or way; which commissioners, before entering upon the duties of their office, shall be engaged to the faithful discharge of the trust.

History of Section.
(G.L. 1896, ch. 72, § 37; G.L. 1909, ch. 83, § 37; G.L. 1923, ch. 96, § 36; G.L. 1938, ch. 73, § 36; G.L. 1956, § 24-3-18.)



Chapter 24-3-19 - Notice of report on definition of grade.

§ 24-3-19 Notice of report on definition of grade.  The town council thereupon shall cause such notice as the council may deem best to be given to all the owners of land abutting on the street or way, to appear before the council at the time named in the notice, if they shall see fit, and be heard for or against receiving the report.

History of Section.
(G.L. 1896, ch. 72, § 38; G.L. 1909, ch. 83, § 38; G.L. 1923, ch. 96, § 37; G.L. 1938, ch. 73, § 37; G.L. 1956, § 24-3-19.)



Chapter 24-3-20 - Council action on commissioners' report  Recording.

§ 24-3-20 Council action on commissioners' report  Recording.  The town council shall, after hearing the persons appearing to be heard, proceed to reject, confirm, or recommit the report of the commissioners in whole or in part, to the same or new commissioners, to be appointed by the town council for that purpose, who shall revise the report and make a return thereof without delay to the town council; whereupon the town council shall reject or confirm, or again recommit the report in the manner as provided in § 24-3-11, as right and justice shall require. And if the report shall be confirmed, the town council shall cause the report, together with the profile plat accompanying the report, to be recorded.

History of Section.
(G.L. 1896, ch. 72, § 39; G.L. 1909, ch. 83, § 39; G.L. 1923, ch. 96, § 38; G.L. 1938, ch. 73, § 38; G.L. 1956, § 24-3-20.)



Chapter 24-3-21 - Effect of definition of grade.

§ 24-3-21 Effect of definition of grade.  Whenever any street or way shall be received and established as a public highway, the defined grade shall be the established grade of the street or highway; but no action relating to the grade of any street or highway shall be so construed as to be a receiving or establishing of any street or way as a public highway.

History of Section.
(G.L. 1896, ch. 72, § 40; G.L. 1909, ch. 83, § 40; G.L. 1923, ch. 96, § 39; G.L. 1938, ch. 73, § 39; G.L. 1956, § 24-3-21.)



Chapter 24-3-22 - Compensation and expenses of commissioners  Collection from petitioners.

§ 24-3-22 Compensation and expenses of commissioners  Collection from petitioners.  The commissioners shall be entitled to a reasonable compensation for their services, and for all sums of money expended for the plat and other necessary disbursements, to be allowed by the town council, whether the report is rejected, confirmed, or recommitted, to be paid by the petitioners, the amount of which shall be equally apportioned and assessed to the petitioners by the assessors of taxes; and unless paid forthwith by the petitioners, shall be added to the taxes assessed against the real estate abutting on the platted street or way belonging to the petitioners and the petitioners owning the property at the next annual assessment of taxes; and shall be and remain a lien upon the real estate until it is paid, and shall be collected at the same time and in the same manner as the other taxes assessed against the petitioners, except in cases where the petitioners are nonresidents of this state or of the United States, in which cases one year in addition shall be allowed for the payment of the assessment.

History of Section.
(G.L. 1896, ch. 72, § 41; G.L. 1909, ch. 83, § 41; G.L. 1923, ch. 96, § 40; G.L. 1938, ch. 73, § 40; G.L. 1956, § 24-3-22.)



Chapter 24-3-23 - Grading or change of grade  Notice and hearing.

§ 24-3-23 Grading or change of grade  Notice and hearing.  Town councils may order highways or parts of highways to be graded within their respective towns, and whenever a grade for any highway shall be established the grade shall not be changed without the consent of the town council of the town in which it is located, nor without notice to the proprietors of lands abutting on the highway, which notice, if the proprietor resides within this state, shall be served five (5) days before the passing of an order for the grade or change of grade, and if any of the proprietors reside without the state, notice shall be served upon them as provided by § 24-1-6. At the time and place named in the notice, the town council shall proceed to hear the parties, and to pass an order in reference to the grade, or change of grade, as they may think proper.

History of Section.
(G.L. 1896, ch. 72, § 28; G.L. 1909, ch. 83, § 28; G.L. 1923, ch. 96, § 27; G.L. 1938, ch. 73, § 27; G.L. 1956, § 24-3-23.)



Chapter 24-3-24 - Establishment and curbing of sidewalks.

§ 24-3-24 Establishment and curbing of sidewalks.  Whenever any highway is graded, or the grade thereof is changed, the town council may order sidewalks therein to be established, and the sidewalks to be curbed, upon like notice to the abutting proprietors of lands as provided in § 24-3-23.

History of Section.
(G.L. 1896, ch. 72, § 29; G.L. 1909, ch. 83, § 29; G.L. 1923, ch. 96, § 28; G.L. 1938, ch. 73, § 28; G.L. 1956, § 24-3-24.)



Chapter 24-3-25 - Liability for cost of curbs.

§ 24-3-25 Liability for cost of curbs.  Whenever any highway shall be graded, and sidewalks established therein, and the sidewalks shall be ordered to be curbed as provided in § 24-3-24, the owners of land abutting on the sidewalks shall pay the cost of the curbstones to be set against their respective lands.

History of Section.
(G.L. 1896, ch. 72, § 30; G.L. 1909, ch. 83, § 30; G.L. 1923, ch. 96, § 29; G.L. 1938, ch. 73, § 29; G.L. 1956, § 24-3-25; P.L. 1997, ch. 326, § 54.)



Chapter 24-3-26 - Collection of curb costs.

§ 24-3-26 Collection of curb costs.  The costs of the curbstones shall be ascertained by the surveyor of highways, and be by the surveyor submitted to and be approved by the town council, and then the surveyor of highways shall demand the costs of the abutting owner, and if the owner shall neglect or refuse to pay the costs, the surveyor of highways shall certify the costs so ascertained and approved, to the assessors of taxes for the town, and the assessors shall include the costs of the curbstones, which sum shall be included in the next assessment of taxes for the town against the land or the owner thereof.

History of Section.
(G.L. 1896, ch. 72, § 31; G.L. 1909, ch. 83, § 31; G.L. 1923, ch. 96, § 30; G.L. 1938, ch. 73, § 30; G.L. 1956, § 24-3-26.)



Chapter 24-3-27 - Settlement or appraisal of damages from change of grade.

§ 24-3-27 Settlement or appraisal of damages from change of grade.  Whenever any abutting owner shall deem himself or herself to be injured by any change in the grade of a highway, and the owner shall make a claim for compensation for the injury to the town council within forty (40) days after the change of grade shall have been completed, the town council shall appoint three (3) suitable and indifferent persons, not interested in the lands bordering on the highway the grade of which has been changed, who shall be engaged to the faithful discharge of their duties, and who shall go upon the highway when the grade thereof has been changed, and examine the highway, and the estate alleged to have been injured by changing the grade of the highway, and endeavor to agree with the owner of the estate as to the amount of damage sustained by the owner by means of the change of grade, and if they agree with the owner, they shall reduce the agreement to writing and report the agreement to the town council, which report shall be binding upon the owner and upon the town; but if they fail to agree with the owner as to the damage, they shall report the failure to the town council, whereupon the council, after notice to the owner and offering him or her an opportunity to be heard, shall proceed to appraise the damage done to the owner by means of the change of grade.

History of Section.
(G.L. 1896, ch. 72, § 32; G.L. 1909, ch. 83, § 32; G.L. 1923, ch. 96, § 31; G.L. 1938, ch. 73, § 31; G.L. 1956, § 24-3-27.)



Chapter 24-3-28 - Appeal of appraisals and assessments.

§ 24-3-28 Appeal of appraisals and assessments.  Every person having been notified as provided in § 24-3-23, and having objected in writing to the action of the town council, on or before the day specified in the notice, who shall be aggrieved by any appraisal of damages made by any town council under the provisions of § 24-3-27, or who shall be aggrieved by the assessment of any curbstone tax ordered as is provided in § 24-3-25, may appeal therefrom according to the provisions of law with reference to appeals from town councils.

History of Section.
(G.L. 1896, ch. 72, § 33; C.P.A. 1905, § 1105; G.L. 1909, ch. 83, § 33; G.L. 1923, ch. 96, § 32; G.L. 1938, ch. 73, § 32; G.L. 1956, § 24-3-28; P.L. 1997, ch. 326, § 54.)



Chapter 24-3-29 - Judgment on appeal.

§ 24-3-29 Judgment on appeal.  If the person appealing from any appraisal of damages made by the town council shall fail to have the damages increased on the appeal, the person shall pay the costs, and shall have judgment for the amount of damages awarded him or her, but if the damages are increased on the appeal, then the person shall have judgment for the damages and costs awarded to him or her, and execution may issue therefor; and every person appealing from any assessment of taxes for curbstones who shall fail to have the taxes reduced on appeal shall be adjudged to pay the costs of suit, and the collector of taxes may proceed to collect the taxes as if the appeal had not been taken, but if the appellant shall succeed in having the tax reduced, the appellant shall recover the costs, and the collector of taxes shall collect from the appellant only so much of the tax as shall have been found on appeal to be due from the appellant.

History of Section.
(G.L. 1896, ch. 72, § 34; G.L. 1909, ch. 83, § 34; G.L. 1923, ch. 96, § 33; G.L. 1938, ch. 73, § 33; G.L. 1956, § 24-3-29.)



Chapter 24-3-30 - Payment of damages  Action for recovery.

§ 24-3-30 Payment of damages  Action for recovery.  The town in which the change of grade of a street or highway shall be made shall be liable to any abutting proprietor whose estate therein shall be injured thereby, and the damages therefor, whether agreed on, or appraised, by the town council or by the court, shall be paid by the town treasurer of the town, against whom, if he or she refuse or neglect to pay the damages, an action may be had and maintained for the money by the person to whom the damages is due and payable.

History of Section.
(G.L. 1896, ch. 72, § 35; G.L. 1909, ch. 83, § 35; G.L. 1923, ch. 96, § 34; G.L. 1938, ch. 73, § 34; G.L. 1956, § 24-3-30.)



Chapter 24-3-31 - Islands exempt from provisions.

§ 24-3-31 Islands exempt from provisions.  Hope, Patience, and Hog Islands are exempted from the operation of §§ 24-3-23  24-3-30 and §§ 24-5-1  24-5-27.

History of Section.
(G.L. 1896, ch. 72, § 36; G.L. 1909, ch. 83, § 36; G.L. 1923, ch. 96, § 35; G.L. 1938, ch. 73, § 35; G.L. 1956, § 24-3-31.)






Chapter 24-4 - Federal Aid to Towns

Chapter 24-4-1 - Proposal to construct or reconstruct highway as federal aid project.

§ 24-4-1 Proposal to construct or reconstruct highway as federal aid project.  Any city or town, by resolution of its city or town council, may propose the construction or reconstruction of an appropriate street or highway within its municipal boundaries as a project eligible for participation in the benefits conferred by the Federal Aid Highway Act, 23 U.S.C. § 101 et seq., approved August 27, 1958, and all acts supplemental thereto and in amendment thereof, and may make appropriations therefor.

History of Section.
(P.L. 1947, ch. 1929, § 1; G.L. 1956, § 24-4-1.)



Chapter 24-4-2 - Contents of resolution.

§ 24-4-2 Contents of resolution.  (a) The resolution shall specifically describe the location of the proposed highway to be constructed or reconstructed; the total estimated costs of the project, and the type of the project.

(b) The resolution shall further contain notice that necessary funds have been lawfully appropriated by the city or town in an amount equal to its share of the total estimated cost of the proposed project, and that the appropriation is available for the purposes set forth in the resolution.

History of Section.
(P.L. 1947, ch. 1929, § 1; G.L. 1956, § 24-4-2.)



Chapter 24-4-3 - Forwarding resolution to director  Jurisdiction of negotiations.

§ 24-4-3 Forwarding resolution to director  Jurisdiction of negotiations.  A certified copy of the resolution shall be forwarded by the city or town clerk to the state director of transportation, under whose jurisdiction all negotiations between the federal government, the state and the city or town shall be completed.

History of Section.
(P.L. 1947, ch. 1929, § 1; G.L. 1956, § 24-4-3.)



Chapter 24-4-4 - Preparation and forwarding of federal forms.

§ 24-4-4 Preparation and forwarding of federal forms.  Whenever the director of transportation shall give his or her approval to any proposed project, the director shall forthwith cause to be prepared the appropriate forms in a manner satisfactory to the federal highway administration. The forms when so prepared shall be forwarded to the federal highway administrator for disposition as provided by law.

History of Section.
(P.L. 1947, ch. 1929, § 2; G.L. 1956, § 24-4-4.)



Chapter 24-4-5 - Federal aid highway matching account.

§ 24-4-5 Federal aid highway matching account.  (a) The general treasurer shall maintain as hereinafter provided, a special account to be known as the federal aid highway matching account, which shall be a part of the state highway construction funds.

(b) Into the account shall be entered all money paid by any city or town on any project initiated and approved as herein provided for the purpose of matching federal grants and any state contribution to the projects.

(c) From the account shall be paid all debts, claims, and other obligations legally incurred in the performance of the projects, and all the payments shall be authorized by vouchers approved and signed by the director of transportation or his or her authorized agent.

History of Section.
(P.L. 1947, ch. 1929, § 3; G.L. 1956, § 24-4-5; P.L. 1963, ch. 103, § 1.)



Chapter 24-4-7 - Refund of surplus contributions to cities and towns.

§ 24-4-7 Refund of surplus contributions to cities and towns.  In the event the actual cost on any project is less than the estimated cost as provided in the project agreement, the general treasurer shall refund to any city or town any money remaining from the actual contribution of the city or town.

History of Section.
(P.L. 1947, ch. 1929, § 4; G.L. 1956, § 24-4-7.)






Chapter 24-5 - Maintenance of Town Highways

Chapter 24-5-1 - Duty of town to maintain highways.

§ 24-5-1 Duty of town to maintain highways.  (a) All highways, causeways, and bridges, except as provided by this chapter, lying and being within the bounds of any town, shall be kept in repair and amended, from time to time, so that the highways, causeways, and bridges may be safe and convenient for travelers with their teams, carts, and carriages at all seasons of the year, at the proper charge and expense of the town, under the care and direction of the town council of the town, provided that the state shall be responsible for the annual cleaning of all sidewalks on all state highways, causeways, and bridges.

(b) In addition, the surfaces of all highways and causeways shall be maintained in such a state of repair as to make them safe for bicycles.

History of Section.
(G.L. 1896, ch. 72, § 1; G.L. 1909, ch. 83, § 1; G.L. 1923, ch. 96, § 1; G.L. 1938, ch. 73, § 1; G.L. 1956, § 24-5-1; P.L. 1975, ch. 300, § 1; P.L. 1986, ch. 307, § 1; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-1.1 - Alteration of roadways.

§ 24-5-1.1 Alteration of roadways.  Any person, firm, or corporation including utilities and contractors who alter a roadway that is subject to the provisions of this chapter shall restore that portion of the roadway which was altered to the same or better condition that existed prior to alteration.

History of Section.
(P.L. 1992, ch. 335, § 1.)



Chapter 24-5-2 - Division of towns into districts  Election and terms of surveyors.

§ 24-5-2 Division of towns into districts  Election and terms of surveyors.  The town council of each town shall divide the town into highway districts not exceeding four (4) in number, or shall constitute the entire town one highway district, and shall annually elect one surveyor of highways for each highway district, and fix his or her compensation; provided, however, that in the town of South Kingstown the powers and duties of surveyors of highways shall vest in the town council and the town shall not be required to elect surveyors of highways, and provided further that in the town of Smithfield there shall be one highway district which shall constitute the entire town, and one highway commissioner who shall be elected and be compensated and hold office as provided in Public Laws 1930, chapter 1675; the highway commissioner to perform the duties of highway surveyor in the town and have all the power and authority and be subject to all the duties now pertaining to the office of highway surveyors elected by the town councils under the laws of the state. Surveyors of highways so elected shall hold their offices until the next annual financial town meeting of the town and thereafter until their successors are elected. Vacancies occurring from any cause may be filled by the town council, and the town council may remove from office any surveyor of highways elected by them at their pleasure.

History of Section.
(G.L. 1896, ch. 72, § 2; G.L. 1909, ch. 83, § 2; G.L. 1923, ch. 96, § 2; P.L. 1929, ch. 1365, § 1; P.L. 1930, ch. 1675, § 1; G.L. 1938, ch. 73, § 2; G.L. 1956, § 24-5-2.)



Chapter 24-5-3 - Annual town appropriation.

§ 24-5-3 Annual town appropriation.  Each town, at some regularly called meeting of the electors thereof who are entitled to vote upon any proposition to impose a tax, shall annually appropriate such sum of money as the electors shall deem necessary for the maintenance and repair of its highways and bridges, and the sum so appropriated shall be included in the sum to be raised by the annual tax levied and assessed by the town for town purposes. In case any town shall fail to make an appropriation, the town council thereof shall make such expenditure upon the highways and bridges of the town as may be necessary to comply with the provisions of § 24-5-1.

History of Section.
(G.L. 1896, ch. 72, § 3; G.L. 1909, ch. 83, § 3; P.L. 1910, ch. 594, § 1; G.L. 1923, ch. 96, § 3; G.L. 1938, ch. 73, § 3; G.L. 1956, § 24-5-3.)



Chapter 24-5-4 - Appropriations expended under department of transportation  State aid.

§ 24-5-4 Appropriations expended under department of transportation  State aid.  Whenever any town shall make an annual appropriation equal to or in addition to the sum of twenty cents ($.20) on each one hundred dollars ($100) of the ratable property of such town, and whenever the electors at the meeting shall direct that the appropriation be expended under the care and direction of the department of transportation, the town shall be entitled to state aid in the care and maintenance of its public highways, causeways, and bridges, other than state highways, in the following amount: A sum of money not exceeding one-fifth ( 1/5) of the money appropriated as aforesaid by any town, out of any money specifically appropriated by the general assembly to be used and expended by the department of transportation for the repair, care, and maintenance of public highways, causeways, and bridges in the respective towns; and the state controller is hereby authorized and directed to draw his or her order upon the general treasurer for the money so appropriated, upon proper vouchers signed by the director of transportation. Whenever the electors at the meeting shall direct the appropriation as aforesaid to be expended under the direction of the department of transportation, the town treasurer of the town shall pay such highway bills for highway expenditures in the town as are properly audited by the director of transportation, not exceeding the amount of the town's appropriation.

History of Section.
(G.L. 1909, ch. 83, § 3, as enacted by P.L. 1910, ch. 594, § 1; G.L. 1923, ch. 96, § 3; G.L. 1938, ch. 73, § 3; impl. am. P.L. 1939, ch. 660, §§ 65, 100; G.L. 1956, § 24-5-4.)



Chapter 24-5-5 - Allotments to highway districts  Supervision of expenditures  Rates of compensation.

§ 24-5-5 Allotments to highway districts  Supervision of expenditures  Rates of compensation.  Town councils shall determine and allot the proportion of the annual appropriation for the maintenance and repair of highways and bridges, which shall be expended within the limits of each highway district in their respective towns, and so much of the appropriation as shall be expended under their care and direction, or under the care and direction of a committee or committees of their own members appointed by them for that purpose. They shall also fix the rate of compensation to be paid for personnel, teams, road making machinery, and materials to be employed or used in their respective towns.

History of Section.
(G.L. 1896, ch. 72, § 4; G.L. 1909, ch. 83, § 4; G.L. 1923, ch. 96, § 4; G.L. 1938, ch. 73, § 4; G.L. 1956, § 24-5-5.)



Chapter 24-5-6 - Expenditures by contract  Unexpended funds.

§ 24-5-6 Expenditures by contract  Unexpended funds.  Whenever any town council shall be of the opinion that it is preferable to do so, they may provide for the expenditure by contract of a portion or all of the money allotted to be expended in any one or more highway districts; and if the work so done by contract shall extend into two (2) or more highway districts, they may determine what proportion of the cost thereof shall be paid from the money allotted to each of the highway districts. All money so allotted and not expended by contract shall, when expended, be expended by the surveyor of highways of the district to which it was allotted.

History of Section.
(G.L. 1896, ch. 72, § 5; G.L. 1909, ch. 83, § 5; G.L. 1923, ch. 96, § 5; G.L. 1938, ch. 73, § 5; G.L. 1956, § 24-5-6.)



Chapter 24-5-7 - Special appropriations for particular projects.

§ 24-5-7 Special appropriations for particular projects.  Whenever any town shall make, in addition to its annual appropriation for the maintenance and repair of its highways and bridges, a special appropriation for the building or repair of any particular highway or bridge or other highway work, and shall not provide that the appropriation be expended by contract, the town council of the town shall determine whether the appropriation shall be so expended; and if not expended by contract, it shall be expended by the surveyor of highways of the district within which the work is to be done.

History of Section.
(G.L. 1896, ch. 72, § 6; G.L. 1909, ch. 83, § 6; G.L. 1923, ch. 96, § 6; G.L. 1938, ch. 73, § 6; G.L. 1956, § 24-5-7.)



Chapter 24-5-8 - General duties of surveyors of highways.

§ 24-5-8 General duties of surveyors of highways.  Every surveyor of highways shall execute the directions given to the surveyor by the town council or the committee thereof as provided for in this chapter, and shall purchase and use such materials and employ such personnel, teams, and road making apparatus as may be necessary therefor at the rates of compensation fixed by the town council. The surveyor shall keep himself or herself informed as to the condition of all the highways in the surveyor's district, taking particular care to do so immediately after all storms and freshets, and shall seasonably communicate such information to the town council or to the committee thereof having care of his or her district; and it shall be the surveyor's duty, in case of sudden and unforeseen damage to any highway or bridge, to immediately repair the damage at the expense of the town so that it will be safe and passable, without instruction or direction from the town council or committee.

History of Section.
(G.L. 1896, ch. 72, § 7; G.L. 1909, ch. 83, § 7; G.L. 1923, ch. 96, § 7; G.L. 1938, ch. 73, § 7; G.L. 1956, § 24-5-8; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-9 - Removal of obstructions by surveyors.

§ 24-5-9 Removal of obstructions by surveyors.  Surveyors of highways may cut down, lop off, dig up, and remove all sorts of trees, bushes, stones, fences, rails, gates, bars, enclosures, or other matter or thing that shall in any manner straighten, obstruct, or incommode any highway; provided, that nothing herein contained shall be so construed as to authorize any surveyor, except under the direction of the town council, to cut down or destroy, or other than in a reasonable and proper manner, to lop off or trim up any shade or ornamental tree so planted or maintained by any adjacent owner or occupant upon or near the side of any highways as not to incommode the traveled path.

History of Section.
(G.L. 1896, ch. 72, § 8; G.L. 1909, ch. 83, § 8; G.L. 1923, ch. 96, § 8; G.L. 1938, ch. 73, § 8; G.L. 1956, § 24-5-9.)



Chapter 24-5-10 - Taking of road materials from adjoining land.

§ 24-5-10 Taking of road materials from adjoining land.  Any surveyor of highways may, with the consent of the town council or committee thereof having care and direction of his or her district, for the purpose of obtaining materials for repairing any highway, enter upon and dig for stone, gravel, clay, marl, sand, or earth in any adjoining land not forming a part of the messuage connected with any dwelling house, or not used as a cemetery or burial ground or otherwise appropriated to the burial of the dead; and may remove the material thus dug up to a place or places in the highways for the repair and amendment thereof as the surveyor shall deem necessary; provided, that land which is platted in house lots, and the plat thereof recorded in the land records of the town where it lies, shall not be so entered upon.

History of Section.
(G.L. 1896, ch. 72, § 9; G.L. 1909, ch. 83, § 9; G.L. 1923, ch. 96, § 9; G.L. 1938, ch. 73, § 9; G.L. 1956, § 24-5-10.)



Chapter 24-5-11 - Damage in removing obstructions or materials.

§ 24-5-11 Damage in removing obstructions or materials.  All claims for damages for any acts done or materials taken under §§ 24-5-9 and 24-5-10 shall be claims against the town under which the surveyor of highways acted.

History of Section.
(G.L. 1896, ch. 72, § 10; G.L. 1909, ch. 83, § 10; G.L. 1923, ch. 96, § 10; G.L. 1938, ch. 73, § 10; G.L. 1956, § 24-5-11.)



Chapter 24-5-12 - Fine for neglect to keep highways in repair.

§ 24-5-12 Fine for neglect to keep highways in repair.  Every town which shall neglect to keep in good repair its highways and bridges shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), and execution shall issue therefor against the town.

History of Section.
(G.L. 1896, ch. 72, § 11; G.L. 1909, ch. 83, § 11; G.L. 1923, ch. 96, § 11; G.L. 1938, ch. 73, § 11; G.L. 1956, § 24-5-12.)



Chapter 24-5-13 - Liability of cities and towns for injuries from defective roads.

§ 24-5-13 Liability of cities and towns for injuries from defective roads.  (a) The cities and towns shall also be liable to all persons who may in any way suffer injury to their persons or property by reason of any neglect, to be recovered in a civil action except as provided in subsection (b).

(b) If any person shall incur damage to his or her motor vehicle by reason of a pothole on any municipal highway, causeway, street or bridge which damage would not have occurred without the existence of the pothole, he or she may recover from the municipality the amount of damages sustained up to and not more than the sum of three hundred dollars ($300). Provided, however, that the municipality had reasonable notice of the pothole, or may have had notice thereof by the exercise of proper care and diligence on its part, and a reasonable opportunity to repair the pothole. All claims shall be made within a period of seven (7) days from the date on which the damage was sustained by filing a written report in a manner prescribed by the municipality. In no instance, however, shall any claim for damage so caused to a motor vehicle registered in a foreign state be considered unless that state has a similar statute affording similar protection to persons owning motor vehicles registered in this state.

History of Section.
(G.L. 1896, ch. 72, § 12; G.L. 1909, ch. 83, § 12; G.L. 1923, ch. 96, § 12; G.L. 1938, ch. 73, § 12; G.L. 1956, § 24-5-13; P.L. 1994, ch. 104, § 1.)



Chapter 24-5-14 - Snow and ice removal.

§ 24-5-14 Snow and ice removal.  The several towns shall provide by ordinance in a manner and under such penalties as they may deem expedient, for removing snow from the public highways so as to render the public highways passable with teams, sleds, and sleighs; but nothing contained in this chapter shall be so construed as to render any town or city liable for any injury to person or property caused by snow or ice obstructing any or any part of the highways therein, unless notice in writing of the existence of the particular obstruction shall have been given to the surveyor of highways within whose district the obstruction exists, at least twenty-four (24) hours before the injury was caused, and the town or surveyor shall not thereupon within twenty-four (24) hours of notification have commenced the removal of the obstruction, or caused any sidewalk which may have been obstructed by ice to be rendered passable, by spreading ashes or other like substances thereon. Whenever any highway is blocked up or encumbered with snow, the surveyor shall cause so much thereof to be removed or trod down as to render the highway passable.

History of Section.
(G.L. 1896, ch. 72, § 13; G.L. 1909, ch. 83, § 13; G.L. 1923, ch. 96, § 13; G.L. 1938, ch. 73, § 13; G.L. 1956, § 24-5-14.)



Chapter 24-5-15 - Penalty for failure to remove snow.

§ 24-5-15 Penalty for failure to remove snow.  If the snow is allowed to remain in any public highway in any town so as to obstruct any person in passing along the highway with his or her team, sled, or sleigh, for twenty-four (24) hours after the highway shall become obstructed, the town shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100); but nothing herein contained shall be so construed as to subject any town to the fine provided for in this section if the surveyor of highways, or some other person duly authorized for that purpose by the town, with the power vested in him or her by the laws of the state, shall have commenced the removal of the obstructions within the time provided for in this section, and shall within three (3) days remove the obstructions.

History of Section.
(G.L. 1896, ch. 72, § 14; G.L. 1909, ch. 83, § 14; G.L. 1923, ch. 96, § 14; G.L. 1938, ch. 73, § 14; G.L. 1956, § 24-5-15; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-16 - Diversion of water to damage of individuals prohibited.

§ 24-5-16 Diversion of water to damage of individuals prohibited.  No surveyor of highways shall cause any watercourse in any highway to be so conveyed as to incommode any person's land, house, store, shop or other building, or to obstruct any person in the prosecution of his or her business or occupation, without the consent or approbation of the town council of the town, signified in writing to the surveyor.

History of Section.
(G.L. 1896, ch. 72, § 15; G.L. 1909, ch. 83, § 15; G.L. 1923, ch. 96, § 15; G.L. 1938, ch. 73, § 15; G.L. 1956, § 24-5-16.)



Chapter 24-5-17 - Complaint and alteration of watercourse.

§ 24-5-17 Complaint and alteration of watercourse.  Any person who may consider himself or herself aggrieved by a watercourse may complain to the town council; and the council on receiving his or her complaint and examining into the circumstances of the complaint, shall, if they think reasonable, direct the surveyor to alter the watercourse in such manner as they shall think proper.

History of Section.
(G.L. 1896, ch. 72, § 16; G.L. 1909, ch. 83, § 16; G.L. 1923, ch. 96, § 16; G.L. 1938, ch. 73, § 16; G.L. 1956, § 24-5-17.)



Chapter 24-5-18 - Bridges and fences on artificial watercourses along preexisting highways.

§ 24-5-18 Bridges and fences on artificial watercourses along preexisting highways.  Whenever any artificial watercourse has been or shall be made under, through or by the side of any highway previously existing, the proprietors or occupants of the watercourse shall make and maintain all necessary bridges over the watercourse and all fences which may be necessary along the side of the watercourse.

History of Section.
(G.L. 1896, ch. 72, § 17; G.L. 1909, ch. 83, § 17; G.L. 1923, ch. 96, § 17; G.L. 1938, ch. 73, § 17; G.L. 1956, § 24-5-18.)



Chapter 24-5-19 - Bridges and fences along preexisting watercourses.

§ 24-5-19 Bridges and fences along preexisting watercourses.  Whenever any highway has been or shall be laid out, over, or by the side of any artificial watercourse made previously to the laying out of the highway, the town laying out the highway shall make and maintain the necessary bridges over the watercourse and the fences along the side of the watercourse as may be needed for the safety of travelers.

History of Section.
(G.L. 1896, ch. 72, § 18; G.L. 1909, ch. 83, § 18; G.L. 1923, ch. 96, § 18; G.L. 1938, ch. 73, § 18; G.L. 1956, § 24-5-19.)



Chapter 24-5-20 - Bridges on boundary lines.

§ 24-5-20 Bridges on boundary lines.  All public bridges, except such as are part of the state highway system, on the dividing lines between towns shall be established and kept in repair at the expense of the towns adjoining the bridges; and every public bridge except such as are part of the state highway system on the dividing line between this state and the adjoining states shall be established and kept in repair, on the part of this state, at the expense of the town adjoining the bridge.

History of Section.
(G.L. 1896, ch. 72, § 19; G.L. 1909, ch. 83, § 19; G.L. 1923, ch. 96, § 19; G.L. 1938, ch. 73, § 19; G.L. 1956, § 24-5-20.)



Chapter 24-5-21 - Penalty for neglect of boundary line bridge.

§ 24-5-21 Penalty for neglect of boundary line bridge.  If any town adjoining any boundary line bridge shall refuse or neglect to keep in good repair the part of the bridge within and next adjoining the line of the town, the town so neglecting or refusing shall be fined not less than twenty dollars ($20.00) nor more than one thousand dollars ($1,000), and execution shall issue for the amount of the fine and costs against the town; but nothing contained in this section shall be so construed as to impair any agreement made between any towns relative to the supporting and repairing of bridges.

History of Section.
(G.L. 1896, ch. 72, § 20; G.L. 1909, ch. 83, § 20; G.L. 1923, ch. 96, § 20; G.L. 1938, ch. 73, § 20; G.L. 1956, § 24-5-21; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-22 - New highway using existing bridge.

§ 24-5-22 New highway using existing bridge.  Whenever any highway has been or shall be laid out over any tract or parcel of land used at the time of the laying out as a highway, the laying out shall not be deemed or construed to affect or in any way alter the rights or duties of the town, or any individual, as to the maintenance of bridges over any part of the new highway, which so nearly coincides with the old highway as not to require the removal of the bridges or the building of them in a different place from where they previously stood.

History of Section.
(G.L. 1896, ch. 72, § 22; G.L. 1909, ch. 83, § 22; G.L. 1923, ch. 96, § 21; G.L. 1938, ch. 73, § 21; G.L. 1956, § 24-5-22.)



Chapter 24-5-23 - Bridges and culverts built by adjoining landowners.

§ 24-5-23 Bridges and culverts built by adjoining landowners.  Any person owning land adjoining any public highway may build such bridges or culverts over the ditches, which may be made in the highway for the passage of water, as may be necessary to render the passage from the land to the highway safe and convenient; and no bridge or culvert shall be altered, removed, or disturbed by any person, except under the direction of the town council of the town where the bridge or culvert may be situated, or of some person by them appointed for that purpose.

History of Section.
(G.L. 1896, ch. 72, § 23; G.L. 1909, ch. 83, § 23; G.L. 1923, ch. 96, § 22; G.L. 1938, ch. 73, § 22; G.L. 1956, § 24-5-23.)



Chapter 24-5-24 - Undermining of walls and fences.

§ 24-5-24 Undermining of walls and fences.  No surveyor of highways shall remove the earth so near to any wall or fence erected upon or without the limits of a highway as to undermine or overthrow the wall or fence, unless the undermining or overthrowing shall be absolutely necessary for the security or convenience of the public; and, in that case, the repairs shall be made under the supervision of the town council, or of some person appointed by them; and the town shall be at the expense of repairing or resetting the wall or fence removed.

History of Section.
(G.L. 1896, ch. 72, § 24; G.L. 1909, ch. 83, § 24; G.L. 1923, ch. 96, § 23; G.L. 1938, ch. 73, § 23; G.L. 1956, § 24-5-24.)



Chapter 24-5-25 - Compensation of surveyors.

§ 24-5-25 Compensation of surveyors.  Surveyors of highways shall be paid out of the town treasury at the rate of two dollars ($2.00) per day for all the time necessarily spent in the discharge of the duties of their office, whenever no other mode or amount of compensation shall have been provided by any town or town council.

History of Section.
(G.L. 1896, ch. 72, § 25; G.L. 1909, ch. 83, § 25; G.L. 1923, ch. 96, § 24; G.L. 1938, ch. 73, § 24; G.L. 1956, § 24-5-25.)



Chapter 24-5-26 - Penalty for neglect by surveyors.

§ 24-5-26 Penalty for neglect by surveyors.  Every surveyor of highways who shall neglect the duties of his or her trust shall forfeit twenty dollars ($20.00) for every neglect, to be recovered in the name of the town treasurer to the use of the town.

History of Section.
(G.L. 1896, ch. 72, § 26; G.L. 1909, ch. 83, § 26; G.L. 1923, ch. 96, § 25; G.L. 1938, ch. 73, § 25; G.L. 1956, § 24-5-26.)



Chapter 24-5-27 - Rights of cities unimpaired.

§ 24-5-27 Rights of cities unimpaired.  Nothing herein contained shall be construed to affect the right of any city to maintain and repair its highways in the manner now provided by law for that city.

History of Section.
(G.L. 1896, ch. 72, § 27; G.L. 1909, ch. 83, § 27; G.L. 1923, ch. 96, § 26; G.L. 1938, ch. 73, § 26; G.L. 1956, § 24-5-27.)



Chapter 24-5-28 - Determination of places where guideposts necessary.

§ 24-5-28 Determination of places where guideposts necessary.  The several town councils shall, at their meeting held next after the first day of October in each year, determine the corners and angles of all roads within their respective towns at which it shall be necessary to erect and maintain guideposts, and shall keep a record of their decision among the records of their proceedings.

History of Section.
(G.L. 1896, ch. 74, § 7; P.L. 1897, ch. 449, § 1; G.L. 1909, ch. 87, § 7; G.L. 1923, ch. 99, § 7; G.L. 1938, ch. 83, § 1; G.L. 1956, § 24-5-28.)



Chapter 24-5-29 - Failure to determine places for guideposts.

§ 24-5-29 Failure to determine places for guideposts.  Every town council which shall, at their meeting held next after the first day of October in any year, neglect or refuse to determine upon proper places at which guideposts shall be erected and maintained, shall be fined five dollars ($5.00) for every month they shall so neglect or refuse.

History of Section.
(G.L. 1896, ch. 74, § 11; P.L. 1897, ch. 449, § 2; G.L. 1909, ch. 87, § 11; G.L. 1923, ch. 99, § 11; G.L. 1938, ch. 83, § 5; G.L. 1956, § 24-5-29.)



Chapter 24-5-30 - Erection of guideposts  Specifications.

§ 24-5-30 Erection of guideposts  Specifications.  The town councils shall cause to be erected and maintained, at the several corners and angles as determined pursuant to § 24-5-28, substantial posts not less than eight feet (8') high, upon the upper end of which shall be placed a board upon which shall be plainly and legibly painted the name of the next town, with the other noted town or place as may be judged most expedient for the direction of travelers, to which each of the roads may lead, together with the number of miles to the next town; and also the figure of a hand, with the forefinger thereof pointing toward the town or place to which the road may lead.

History of Section.
(G.L. 1896, ch. 74, § 8; G.L. 1909, ch. 87, § 8; G.L. 1923, ch. 99, § 8; G.L. 1938, ch. 83, § 2; G.L. 1956, § 24-5-30; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-31 - Substitutes for guideposts.

§ 24-5-31 Substitutes for guideposts.  The inhabitants of any town may agree upon some suitable substitute for the guideposts, and appoint any proper person to superintend the erection and support of the guideposts.

History of Section.
(G.L. 1896, ch. 74, § 9; G.L. 1909, ch. 87, § 9; G.L. 1923, ch. 99, § 9; G.L. 1938, ch. 83, § 3; G.L. 1956, § 24-5-31.)



Chapter 24-5-32 - Penalty for failure to maintain guideposts.

§ 24-5-32 Penalty for failure to maintain guideposts.  Every town which shall neglect or refuse to keep, at all times, guideposts erected and maintained at the places and in the manner above prescribed, shall be fined three dollars ($3.00) for every month it shall so neglect or refuse.

History of Section.
(G.L. 1896, ch. 74, § 10; G.L. 1909, ch. 87, § 10; G.L. 1923, ch. 99, § 10; G.L. 1938, ch. 83, § 4; G.L. 1956, § 24-5-32.)



Chapter 24-5-33 - Injury to guideposts.

§ 24-5-33 Injury to guideposts.  Every person who shall injure, mar or deface any guidepost or its substitute, agreed upon as provided in § 24-5-31, or board which shall be set up as is provided by this chapter, shall be fined not exceeding twenty dollars ($20.00) nor less than five dollars ($5.00) to the use of the town.

History of Section.
(G.L. 1896, ch. 74, § 12; G.L. 1909, ch. 87, § 12; G.L. 1923, ch. 99, § 12; G.L. 1938, ch. 83, § 6; G.L. 1956, § 24-5-33; P.L. 1997, ch. 326, § 56.)



Chapter 24-5-34 - Jamestown and New Shoreham exempt.

§ 24-5-34 Jamestown and New Shoreham exempt.  The provisions of §§ 24-5-28  24-5-33 shall not apply to the towns of Jamestown and New Shoreham.

History of Section.
(G.L. 1896, ch. 74, § 13; G.L. 1909, ch. 87, § 13; G.L. 1923, ch. 99, § 13; G.L. 1938, ch. 83, § 7; G.L. 1956, § 24-5-34.)






Chapter 24-6 - Abandonment By Towns

Chapter 24-6-1 - Order of abandonment  Reversion of title  Notice.

§ 24-6-1 Order of abandonment  Reversion of title  Notice.  (a) Whenever, by the judgment of the town council of any town, a highway or driftway in the town, or any part of either, has ceased to be useful to the public the town council of the town is authorized so to declare it by an order or decree which shall be final and conclusive; and thereupon the title of the land upon which the highway or driftway or part thereof existed shall revert to its owner, and the town shall be no longer liable to repair the highway or driftway; provided, however, that the town council shall cause a sign to be placed at each end of the highway or driftway, having thereon the words "Not a public highway", and after the entry of the order or decree shall also cause a notice thereof to be published in a newspaper of general circulation, printed in English at least once each week for three (3) successive weeks in a newspaper circulated within the city or town and a further and personal notice shall be served upon every owner of land abutting upon that part of the highway or driftway which has been abandoned who is known to reside within this state but nothing contained in this chapter shall in any manner affect any private right-of-way over the land so adjudged to be useless as a highway or driftway, if the right had been acquired before the taking of the land for a highway or driftway. Provided, however, that the town of Coventry and any community with a population of not less than one hundred thousand (100,000), receiving a request for the abandonment of a highway or driftway from an abutting property owner, may sell the highway or driftway to the abutting owner at fair market value; and provided, further, that the town of North Providence, upon receiving a request for the abandonment of a highway or driftway from an abutting property owner may sell the highway or driftway to the abutting owner at fair market value; and provided further, that the town of New Shoreham, upon receiving a request for the abandonment of a highway or driftway from an abutting property owner may sell the highway or driftway to the abutting owner at fair market value; and provided, further, that the city of Cranston, upon receipt of a request for abandonment of a highway or driftway within the city of Cranston, where the sale of the highway or driftway to an abutting owner would result in the creation of a new lot which would be in compliance with the minimum area requirement for construction of a building which is a permitted use, may sell the highway or driftway to the abutting owner at fair market value; and provided, further, that the city of Warwick, upon receiving a request for the abandonment of a highway or driftway from an abutting property owner may sell the highway or driftway to the abutting owner at fair market value.

(b) Provided further that nothing in this section shall apply to private ways regardless of their use or maintenance thereof by any municipal corporation.

History of Section.
(G.L. 1896, ch. 71, § 30; P.L. 1903, ch. 1106, § 2; G.L. 1909, ch. 82, § 30; G.L. 1923, ch. 95, § 30; G.L. 1938, ch. 72, § 30; G.L. 1956, § 24-6-1; P.L. 1967, ch. 214, § 1; P.L. 1975, ch. 74, § 1; P.L. 1988, ch. 667, § 1; P.L. 1992, ch. 55, § 1; P.L. 1992, ch. 298, § 1; P.L. 1996, ch. 210, § 1; P.L. 1997, ch. 326, § 57; P.L. 2007, ch. 260, § 1; P.L. 2007, ch. 366, § 1; P.L. 2009, ch. 33, § 1; P.L. 2009, ch. 73, § 1.)



Chapter 24-6-2 - Notice to abutting landowners of proposed abandonment.

§ 24-6-2 Notice to abutting landowners of proposed abandonment.  Every town council, before proceeding to abandon any highway or driftway or any part thereof, shall give notice to the owners of the lands abutting upon any part of the highway or driftway within the town to appear, if they see fit, and be heard for or against the abandonment, and as to the damage, if any, which they will sustain thereby. Notice shall be given by advertisement once a week for three (3) successive weeks next prior to the meeting of the town council at which the abandonment is to be first considered, in some newspaper of general circulation within the city or town printed in English and a further and personal notice shall be served upon every person known to reside within this state who is an owner of land, abutting upon that part of the highway or driftway which it is proposed to abandon.

History of Section.
(P.L. 1903, ch. 1106, § 4; G.L. 1909, ch. 82, § 32; G.L. 1923, ch. 95, § 32; G.L. 1938, ch. 72, § 32; G.L. 1956, § 24-6-2; P.L. 1967, ch. 214, § 2; P.L. 1975, ch. 74, § 1.)



Chapter 24-6-3 - Damages payable to abutting landowners.

§ 24-6-3 Damages payable to abutting landowners.  The owners of land abutting upon a highway or driftway in any town shall be entitled, upon the abandonment of the highway or driftway, either wholly or in part, to receive compensation from the town for the damages, if any, sustained by them by reason of the abandonment; and the town council, whenever it abandons the whole or any part of a public highway or driftway, shall at the same time appraise and award the damages.

History of Section.
(P.L. 1903, ch. 1106, § 3; G.L. 1909, ch. 82, § 31; G.L. 1923, ch. 95, § 31; G.L. 1938, ch. 72, § 31; G.L. 1956, § 24-6-3.)



Chapter 24-6-4 - Jury trial on damages.

§ 24-6-4 Jury trial on damages.  Any person aggrieved by the order or decree of a town council awarding damages on the abandoning of a highway or driftway, or any part thereof, may within one year after the making of the award apply by petition to the superior court for the county in which the land lies, setting forth the action of the town council and praying for an assessment of his or her damages against the town by a jury. Upon the filing of the petition, the court shall cause twenty (20) days' notice of the pendency thereof to be given to the town treasurer of the town by serving him or her with a certified copy thereof, and may proceed after the notice to the trial thereof, and the trial shall determine all questions of fact relating to the damages sustained by the petitioner, and the amount thereof, and judgment shall be entered upon the verdict of the jury, and thereupon the petitioner shall be entitled to all the remedies conferred in and by §§ 45-15-6 and 45-15-7.

History of Section.
(P.L. 1903, ch. 1106, § 5; C.P.A. 1905, § 1222; G.L. 1909, ch. 82, § 33; G.L. 1923, ch. 95, § 33; G.L. 1938, ch. 72, § 33; G.L. 1956, § 24-6-4.)



Chapter 24-6-5 - Abandonment by non-use.

§ 24-6-5 Abandonment by non-use.  Notwithstanding the foregoing provisions of this chapter, when a public way of any kind in the town of Glocester has ceased to be used by the public and maintained by the town of Glocester for a period of twenty (20) years or more it shall be deemed abandoned and the abutting landowners shall not be entitled to recover damages against the city or town. Upon such abandonment the abutting landowners shall have a private right of access to their land along the abandoned way.

History of Section.
(P.L. 1990, ch. 511, § 1.)






Chapter 24-7 - Sidewalks

Chapter 24-7-1 - Power of towns to establish and regulate sidewalks.

§ 24-7-1 Power of towns to establish and regulate sidewalks.  (a) The town council of any town shall have the power to order sidewalks, including curbing of stone or other material, made and laid in and upon the streets and highways of the town, and may make ordinances and regulations relative to the altering or repairing thereof, to the use, maintenance, care, and cleaning of the sidewalks, to removing ice and snow therefrom, to the removal of posts, steps, and other obstructions therein, and to the maintenance and removal of awnings, signs, and other structures projecting over the sidewalks; provided, that the ordinances and regulations shall not be contrary to the laws of this state.

(b) The construction of sidewalks and curbs to be owned by all cities and towns and the maintenance of all sidewalks and curbs owned by all cities and towns, shall be in compliance with all state regulations promulgated by the director of transportation pursuant to subsection 42-13-1(b).

History of Section.
(P.L. 1928, ch. 1224, § 1; G.L. 1938, ch. 348, § 1; G.L. 1956, § 24-7-1; P.L. 2010, ch. 206, § 1; P.L. 2010, ch. 213, § 1.)



Chapter 24-7-2 - Order to lay sidewalk  Notice and hearing.

§ 24-7-2 Order to lay sidewalk  Notice and hearing.  Whenever the town council shall determine by its vote that a sidewalk shall be made and laid in and upon any street or highway in the town, they may order the sidewalk to be made and laid upon like notice to the abutting landowner, as is provided in § 24-3-23. At the same time and place named in the notice, the town council shall proceed to hear all the parties and to make and pass an order in reference to the making and laying of the sidewalk as they may think proper.

History of Section.
(P.L. 1928, ch. 1224, § 2; G.L. 1938, ch. 348, § 2; G.L. 1956, § 24-7-2.)



Chapter 24-7-3 - Division of costs between town and landowners.

§ 24-7-3 Division of costs between town and landowners.  Whenever any sidewalk in and upon any street or highway shall be ordered made and laid as provided in § 24-7-2, the owners of the land abutting on the sidewalk shall pay one-half (1/2) the costs thereof to be set against their respective lands, and the town shall pay the balance of the costs thereof.

History of Section.
(P.L. 1928, ch. 1224, § 3; G.L. 1938, ch. 348, § 3; G.L. 1956, § 24-7-3; P.L. 1997, ch. 326, § 58.)



Chapter 24-7-4 - Collection of costs from landowners.

§ 24-7-4 Collection of costs from landowners.  Costs of the sidewalk shall be ascertained by the commissioner of highways for the town and shall be submitted by the commissioner to, and be approved by, the town council, and thereafter the commissioner of highways shall demand the costs from the abutting landowner, and if the owner shall neglect and refuse to pay the costs, the commissioner of highways shall certify the costs so ascertained and approved to the assessors of taxes for the town, and the assessors shall include the cost of making and laying the sidewalk in the next assessment of taxes for the town against the land or the owner thereof.

History of Section.
(P.L. 1928, ch. 1224, § 4; G.L. 1938, ch. 348, § 4; G.L. 1956, § 24-7-4.)



Chapter 24-7-5 - Appeal of assessment.

§ 24-7-5 Appeal of assessment.  Whenever any abutting landowner shall deem himself or herself aggrieved by the assessment of any tax for the making and laying of any sidewalk, as provided in § 24-7-4, the landowner may appeal therefrom, according to provisions of law with reference to appeals from town councils.

History of Section.
(P.L. 1928, ch. 1224, § 5; G.L. 1938, ch. 348, § 5; G.L. 1956, § 24-7-5; P.L. 1997, ch. 326, § 58.)



Chapter 24-7-6 - Judgment and costs on appeal.

§ 24-7-6 Judgment and costs on appeal.  If the person appealing from any assessment of taxes for the making and laying of any sidewalk shall fail to have the taxes reduced on appeal, he or she shall be adjudged to pay the costs of suit, and the collector of taxes in the town may proceed to collect the taxes as if the appeal had not been taken, but if the appellant shall succeed in having the tax reduced, the appellant shall recover costs, and the collector of taxes shall collect from the appellant only so much of the tax as shall have been found on appeal to be due from the appellant.

History of Section.
(P.L. 1928, ch. 1224, § 6; G.L. 1938, ch. 348, § 6; G.L. 1956, § 24-7-6.)



Chapter 24-7-7 - Penalties for violation of regulations.

§ 24-7-7 Penalties for violation of regulations.  The town council may prescribe and impose penalties for the violation of the ordinances and regulations herein provided for not exceeding an amount of twenty dollars ($20.00).

History of Section.
(P.L. 1928, ch. 1224, § 7; G.L. 1938, ch. 348, § 7; G.L. 1956, § 24-7-7.)



Chapter 24-7-8 - Sidewalks along state highways.

§ 24-7-8 Sidewalks along state highways.  Nothing in this chapter shall be held to oust the state of jurisdiction over any such sidewalks and curbing as may be made, laid, or constructed upon state highways within a town, but no sidewalks or curbing on state highways shall be made, laid, or constructed without the approval of the director of transportation first being had and obtained as to the feasibility, location, type, and time of construction.

History of Section.
(P.L. 1928, ch. 1224, § 8; G.L. 1938, ch. 348, § 8; impl. am. P.L. 1939, ch. 660, § 100; G.L. 1956, § 24-7-8; P.L. 1997, ch. 326, § 58.)



Chapter 24-7-9 - Permits for telephone booths and equipment  Exception.

§ 24-7-9 Permits for telephone booths and equipment  Exception.  In addition to all powers heretofore granted each city and town by charter or by the public laws of the state with respect to the maintenance and use of the sidewalks and the public highways and streets within the cities and towns, the city council of any city and the town council of any town is hereby empowered by ordinance to authorize the placing and maintenance of telephone booths, telephones, and their appurtenances within the limits of any sidewalk or public highway or street within the bounds of the city or town, and to designate a city or town official from time to time to issue permits therefor; and provided, further, that this section shall not apply to the placing and maintenance of the poles, wires, conduits, and other equipment of any telephone company within the limits of any sidewalk or public highway.

History of Section.
(P.L. 1961, ch. 125, § 1.)



Chapter 24-7-10 - Westerly exempt.

§ 24-7-10 Westerly exempt.  The provisions of this chapter shall not apply to the town of Westerly.

History of Section.
(P.L. 1928, ch. 1224, § 10; P.L. 1930, ch. 1611, § 1; G.L. 1938, ch. 348, § 9; P.L. 1950, ch. 2427, § 1; G.L. 1956, § 24-7-9; P.L. 1961, ch. 125, § 1.)



Chapter 24-7-11 - William J. George Steps.

§ 24-7-11 William J. George Steps.  The Ocean Road steps at Matunuck Point in the town of South Kingstown shall be named and known as the "William J. George Steps".

History of Section.
(P.L. 1991, ch. 389, § 1.)






Chapter 24-8 - Construction and Maintenance of State Roads

Chapter 24-8-1 - Annual report and recommendations  Roads on which expenditures made  Contracts.

§ 24-8-1 Annual report and recommendations  Roads on which expenditures made  Contracts.  The director of transportation shall annually make a report to the general assembly, during the month of January, setting forth in detail all its transactions during the preceding year and making such recommendations for improving the main highways of the state as the director shall deem necessary for the best interests of the entire state, having regard also to the connection of the main highways with the main highways of the adjoining states. No work, other than preliminary surveys, shall be done upon any of the main highways previous to the time that the main highways are made a part of the state highway system and money appropriated for their improvement. The director shall direct and control, according to law, the expenditure of all appropriations and upon the director's request the department of administration is hereby authorized to make all contracts necessary for that purpose.

History of Section.
(P.L. 1902, ch. 982, § 3; G.L. 1909, ch. 84, § 3; P.L. 1920, ch. 1877, § 1; G.L. 1923, ch. 97, § 3; P.L. 1931, ch. 1772, § 1; G.L. 1938, ch. 74, § 3; impl. am. P.L. 1951, ch. 2727, art. 1, § 2; G.L. 1956, § 24-8-1; P.L. 1989, ch. 542, § 69.)



Chapter 24-8-1.1 - Rhode Island highway system  Purpose.

§ 24-8-1.1 Rhode Island highway system  Purpose.  The purpose of §§ 24-8-1.1  24-8-1.7 is to establish a pavement management program to better maintain the state's highways in a safe and serviceable condition. In order to fairly distribute funds for a pavement management program, an equitable system to determine jurisdiction on highways is needed. The principles of highway functional classification, or the importance of roads in terms of the type of travel service provided, shall be used to determine jurisdiction. Roads serving longer-distance travel, connecting city and town centers and major traffic generators shall be the state's responsibility. Roads serving local travel shall be under city or town jurisdiction.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-1.2 - Rhode Island highway system  Establishment.

§ 24-8-1.2 Rhode Island highway system  Establishment.  There is hereby established a Rhode Island highway system which shall include state roads and municipal roads. The determination of those roads designated as state roads and those designated as municipal roads shall be based upon a functional classification system, as established by the state planning council.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-1.3 - Definitions.

§ 24-8-1.3 Definitions.  (a) "Arterial" means a public road that provides a high level of travel services for a long, uninterrupted distance.

(b) "Major collector" means a public road that provides a service to built up areas of towns and traffic generators of regional importance and not directly served by arterials.

(c) "Municipal roads" means any public road not designated as a state road either under the statute or under the functional classification guidelines.

(d) "Pavement management program" includes resurfacing, striping and signing; minor drainage improvements, minor guardrail improvements, crack sealing, chip sealing, retaining wall repair, sidewalk and curb repair. The program shall also include educational activities, training programs, research grants, and such technical assistance as can be provided by maximizing the use of state education resources.

(e) "Rhode Island highway system" means all public roads including both state roads and municipal roads.

(f) "Rural" means an area not included in the boundary of an urban area.

(g) "State roads" means all public roads classified as arterials and major collectors, except urban minor arterials located in the eight (8) cities of Central Falls, Cranston, East Providence, Newport, Pawtucket, Providence, Warwick, and Woonsocket.

(h) "Urban" means an area so designated for purposes of highway functional classification, based on criteria as established by the U.S. Bureau of the Census.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-1.4 - Annual report and recommendations  Roads on which expenditures made  Contracts.

§ 24-8-1.4 Annual report and recommendations  Roads on which expenditures made  Contracts.  (a) The director of transportation shall annually make a report to the general assembly, during the month of January, setting forth in detail all the department's transactions during the preceding year, and making such recommendations for improving the Rhode Island highway system, as the director shall deem necessary, in the best interest of the state, having regard also for the connection of the system with the main highways of the adjoining states.

(b) The director of transportation shall direct and control, according to law, the expenditure of all appropriations for improvement and upon the director's request, the department of administration is hereby authorized to make all contracts necessary for that purpose. Any work in reference to state roads must be approved by the director of transportation.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-1.5 - Turnback implementation plan.

§ 24-8-1.5 Turnback implementation plan.  The director of transportation shall prepare and carry out a plan regarding an implementation schedule for all roads changing jurisdiction as a result of this section. Any road that changes jurisdiction and becomes a municipal road, under the enactment of this section, that such shall be repaired and improved, as may be deemed necessary, by the department of transportation to a safe and usable condition before the road is returned to the jurisdiction of the municipality; provided, however that no road shall be returned to the jurisdiction of a municipality without its consent if the jurisdiction does not have a full-time highway department; and provided further that in the town of Portsmouth to preserve the coastal right-of-way for highway purposes, Park Avenue, Point Road, and Hummock Avenue including the "Cove Bridge" shall not be returned to the jurisdiction of the town of Portsmouth and shall remain the responsibility of the state.

History of Section.
(P.L. 1988, ch. 633, § 4; P.L. 1989, ch. 459, § 1.)



Chapter 24-8-1.6 - Review.

§ 24-8-1.6 Review.  The initial review of the functional classification system for jurisdictional purposes shall be completed by May 15, 1988. A review of this functional classification system shall take place every ten (10) years. The review shall come under the supervision and authority of the state planning council. Any amendment made to the functional classification system within the ten (10) year period, shall not change the jurisdictional responsibilities for maintenance of those roads affected by the modification.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-1.7 - Rules and regulations.

§ 24-8-1.7 Rules and regulations.  The director of transportation is hereby authorized to adopt and enforce such rules and regulations as may be necessary to carry out the provisions of this chapter and § 43-3-17, to establish and adopt a pavement management program, and to enforce the provisions thereof.

History of Section.
(P.L. 1988, ch. 633, § 4.)



Chapter 24-8-4 - Improvement, reconstruction, or widening of roads  Widening at town expense.

§ 24-8-4 Improvement, reconstruction, or widening of roads  Widening at town expense.  The director of transportation shall have the power and authority to improve, rebuild, and reconstruct any existing state highway in accordance with this section, if the improvement, rebuilding, and reconstruction will facilitate the free and easy movement of vehicle traffic and help to increase the safety of the state highways. The director of transportation in carrying out all the construction and improvement shall avoid as far as possible the creation of sharp angles, turns or grades. Any city or town desiring to have a highway constructed or improved to a greater width than the width determined upon by the director of transportation may agree in writing with the director of transportation for such additional width as the city or town may desire; provided, the entire expense of the additional width shall be paid by the city or town to the general treasurer, and be credited to the amount available for use by the director of transportation for the purpose of this chapter.

History of Section.
(P.L. 1902, ch. 982, § 4; G.L. 1909, ch. 84, § 4; P.L. 1912, ch. 799, § 1; G.L. 1923, ch. 97, § 4; P.L. 1927, ch. 987, § 1; P.L. 1935, ch. 2269, § 1; G.L. 1938, ch. 74, §§ 4, 28; G.L. 1956, § 24-8-4; P.L. 1989, ch. 542, § 69.)



Chapter 24-8-4.1 - Highway workers.

§ 24-8-4.1 Highway workers.  All persons working on any public way in this state shall be required to wear distinctly visible clothing of a type approved by the director of the department of transportation.

History of Section.
(P.L. 1971, ch. 68, § 1.)



Chapter 24-8-4.2 - Use of truck mounted attenuator.

§ 24-8-4.2 Use of truck mounted attenuator.  (a) At any and all times during which construction and/or maintenance work is being undertaken on any state highway and/or interstate connector, under the terms of either the highway or bridge contract in which an attenuator truck is required under federal and/or Rhode Island department of transportation guidelines, no attenuator truck shall be left unattended while work is actively being performed. Further, at all times while that work is actively being performed, an attenuator truck shall be deployed on the worksite. A minimum of one attenuator truck shall be equipped with a first-aid kit and two (2) fire extinguishers. The operator of the attenuator truck shall have completed appropriate training and be certified in both first aid and cardiopulmonary resuscitation (CPR). A copy of both first aid and CPR certifications shall be kept with the truck driver.

(b) The penalty for failure to comply with this section shall be as set forth in § 31-27-22.

History of Section.
(P.L. 2000, ch. 355, § 1; P.L. 2000, ch. 457, § 1; P.L. 2007, ch. 343, § 1; P.L. 2007, ch. 472, § 1.)



Chapter 24-8-6 - Authority for sidewalks and curbs.

§ 24-8-6 Authority for sidewalks and curbs.  The director of transportation shall have the power and authority to make, lay in and upon, and construct sidewalks, including curbs, adjacent to and along either or any one side or both sides of any state road, now constructed, in the process of construction, or to be constructed, which in his or her opinion and judgment require sidewalks and curbs for pedestrian travel.

History of Section.
(G.L. 1923, ch. 97, § 27; P.L. 1935, ch. 2269, § 2; G.L. 1938, ch. 74, § 24; G.L. 1956, § 24-8-6; P.L. 1988, ch. 633, § 6.)



Chapter 24-8-7 - Specifications for curbs and sidewalks.

§ 24-8-7 Specifications for curbs and sidewalks.  Whenever and wherever the director of transportation shall order and cause the building and construction of curbs and sidewalks as provided in this chapter, the curb shall be made and constructed of a suitable and hard material. The curb shall be set and shall not project above the edge of the highway more than twelve inches (12") nor less than four inches (4"). The width of the curb at the top shall not be more than twelve inches (12") and not less than four inches (4"). The sidewalk shall be made and constructed of a suitable and hard material with a smooth hard finished surface or face. Whenever and wherever feasible and practical, the surface or face of the sidewalk shall be set and laid flush with the top of the curb and shall not be less than four feet (4') wide from the inside top edge of the curb.

History of Section.
(G.L. 1923, ch. 97, § 28; P.L. 1935, ch. 2269, § 2; G.L. 1938, ch. 74, § 25; G.L. 1956, § 24-8-7; P.L. 1997, ch. 326, § 59.)



Chapter 24-8-8 - Space between curb and traveled highway.

§ 24-8-8 Space between curb and traveled highway.  The director of transportation whenever and wherever laying out the plans and drawing up the specifications for the building and construction of curbs and sidewalks, as provided in this chapter, shall, whenever and wherever feasible and practical, cause and order the curb to be placed and set back from the outside paved or metal edge of the state road not less than eight feet (8'). The intervening part of the road between the outside paved or metal edge of the road and the curb shall be brought up to the proper grade and line of the road and shall have a continuous smooth surface so that the road shall have a continuous smooth surface from the center line of the road to the face of the curb. Whenever and wherever the director of transportation decides that in his or her opinion and judgment on certain roads and portions of certain roads it is not feasible and practical to build and construct the curb placed and set back not less than eight feet (8') from the outside paved or metal edge of the roads as provided in this chapter, the director of transportation shall cause and order the curb placed and set against the outside paved or metal edge of the roads; provided, the adjacent outside lane of vehicle travel of the paved or metal portion of the road is not less than twelve feet (12') in width where feasible and practicable.

History of Section.
(G.L. 1923, ch. 97, § 29; P.L. 1935, ch. 2269, § 2; G.L. 1938, ch. 74, § 26; G.L. 1956, § 24-8-8; P.L. 1988, ch. 633, § 6; P.L. 1997, ch. 326, § 59.)



Chapter 24-8-9 - Regulations of sidewalks and curbs.

§ 24-8-9 Regulations of sidewalks and curbs.  The director of transportation shall have the power and authority to alter, to maintain, to keep in good condition, to remove ice and snow therefrom, to remove posts, steps and any other obstructions therein, to regulate the placement, structure, and alteration of curbs constructed adjacent to state roads, to regulate the height, size, and shape of awnings, signs, and any other structures which project over all curbs and all sidewalks now constructed, in the process of construction or to be constructed on state roads; except, on portion or portions of state roads in cities or towns where the territory contiguous thereto is closely built up.

History of Section.
(G.L. 1923, ch. 97, § 30; P.L. 1935, ch. 2269, § 2; G.L. 1938, ch. 74, § 27; G.L. 1956, § 24-8-9; P.L. 1983, ch. 80, § 1; P.L. 1988, ch. 633, § 6.)



Chapter 24-8-10 - Improvement or reconstruction of railroad crossings.

§ 24-8-10 Improvement or reconstruction of railroad crossings.  The director of transportation shall have the power and authority to improve with automatic protection devices or by relocating or rebuilding existing highway-railroad crossings at grade, or by reconstructing existing railroad and highway separation structures, if the improvements, rebuilding, or reconstruction will increase the safety of the crossings and highway, or may eliminate the crossings at grade by the adjustment of track and highway levels and by the construction of separation structures and connecting roadways suitably located to serve all affected properties, and by closing the highways at existing crossings so served, subject to approval of the railroad authorities and the public utilities and carriers administration as provided in chapters 1  9 of title 39. For railroad-highway crossings not on the state highway system, the improvements, construction, reconstruction, or closing shall also be subject to the approval of the town or city in which the work is to be performed.

History of Section.
(G.L. 1938, ch. 74, § 29; P.L. 1949, ch. 2340, § 2; G.L. 1956, § 24-8-10.)



Chapter 24-8-11 - Beautification.

§ 24-8-11 Beautification.  The department of transportation is hereby authorized and empowered to plant trees, shrubs and otherwise beautify the area within the limits of a road in a manner and at locations as the department may deem advisable, and the cost of the work shall be paid from moneys, appropriated for highway purposes, not otherwise needed for the construction, reconstruction and maintenance of state roads and bridges; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of such sums as may from time to time be required, upon receipt by him or her of proper vouchers approved by the director of transportation.

History of Section.
(P.L. 1930, ch. 1557, § 1; G.L. 1938, ch. 78, § 1; impl. am. P.L. 1939, ch. 660, §§ 65, 100; G.L. 1956, § 24-8-11; P.L. 1988, ch. 633, § 6.)



Chapter 24-8-12 - Contracts  Advertising for bids.

§ 24-8-12 Contracts  Advertising for bids.  All road construction or improvements made by the director of transportation shall be, and all repairs may be, performed by written contract, made by the department of administration in behalf of the state, and after advertisement, by order of the department of administration has been published at least once in a newspaper of statewide circulation and at least five (5) calendar days before the final date of submitting bids, inviting sealed proposals for the road construction or improvement, to be made under the supervision and subject to the approval of the department of administration, and in accordance with the plans and specifications of the department of transportation; and the advertisement shall state the time and place the plans and specifications may be examined, and when the proposals made in answer to the advertisement will be opened, and shall reserve the right of the department of administration to reject any and all proposals.

History of Section.
(P.L. 1902, ch. 982, § 5; G.L. 1909, ch. 84, § 5; P.L. 1913, ch. 925, § 1; G.L. 1923, ch. 97, § 5; G.L. 1938, ch. 74, § 5; impl. am. P.L. 1939, ch. 660, § 100; impl. am. P.L. 1951, ch. 2727, art. 1, § 2; G.L. 1956, § 24-8-12; P.L. 1988, ch. 633, § 6.)



Chapter 24-8-13 - Contractors' bond  Forfeiture.

§ 24-8-13 Contractors' bond  Forfeiture.  The person whose proposal or bid is accepted by the department of administration, shall be required to give bond, in a sum not less than fifty percent (50%) of the contract price, to indemnify the town or city where the road lies against damage while the road is being constructed or improved, and the state shall not be liable for any damage occasioned thereby; and every contract made for the construction or improvement shall provide for a forfeiture of such sum or sums as the department may deem proper, for failure to complete, according to contract, the road construction or improvement within the specified time.

History of Section.
(P.L. 1902, ch. 982, § 6; G.L. 1909, ch. 84, § 6; P.L. 1920, ch. 1877, § 2; G.L. 1923, ch. 97, § 6; G.L. 1938, ch. 74, § 6; impl. am. P.L. 1951, ch. 2727, art. 1, § 2; G.L. 1956, § 24-8-13.)



Chapter 24-8-15 - Snow and ice removal  Notice of defects.

§ 24-8-15 Snow and ice removal  Notice of defects.  (a) Every town or city shall at its own expense keep state roads within its limits, respectively, sufficiently clear of snow and ice so the roads shall be reasonably safe for travel as now required by law, and shall at once notify in writing the director of transportation or his or her employees of any defect or want of repair of state roads within its limits.

(b) All storage piles or areas where road de-icing agents are stored within the Scituate watershed shall be adequately covered and stored on an impervious base to mitigate runoff impacts to ground and surface waters. The director of the department of transportation shall ensure where funds allow, that all drivers, loaders and handlers of de-icing agents within any watershed participate in training sessions in the proper application and control of road de-icing agents; that de-icing vehicles, wherever feasible, operating within the Scituate watershed area equipped with sensor devices to control the spread rate of de-icing materials in relation to the speed of the vehicle.

(2) For purposes of this section the "Scituate watershed" shall mean the total drainage area into the Scituate Reservoir  an area of some 92.8 square miles in the towns of Scituate, Johnston, Foster, Glocester, and Smithfield  which because of its topography, soil type, and drainage patterns acts as a collector of rain waters which replenish or regorge existing public drinking water supplies in the Scituate Reservoir.

History of Section.
(P.L. 1902, ch. 982, § 6; G.L. 1909, ch. 84, § 6; P.L. 1920, ch. 1877, § 2; G.L. 1923, ch. 97, § 6; G.L. 1938, ch. 74, § 6; G.L. 1956, § 24-8-15; P.L. 1990, ch. 472, § 1; P.L. 1997, ch. 326, § 59; P.L. 2005, ch. 195, § 1; P.L. 2005, ch. 200, § 1; P.L. 2012, ch. 415, § 32.)



Chapter 24-8-17 - Determination and payment of appropriations to the state, cities, and towns.

§ 24-8-17 Determination and payment of appropriations to the state, cities, and towns.  The amounts which the state, cities, and towns shall receive from the appropriations provided for in this chapter, shall annually be determined by the state controller upon filing by the director of transportation of a report setting forth the number of miles of roads within the state and within each city and town which are functionally classified as: principal arterials, minor arterials, major collectors, minor collectors, and urban collectors, and within each city and town of the total number of motor vehicle registrations. The state controller is hereby authorized and directed, upon receipt by him or her of the report as provided in this section, to draw his or her orders upon the general treasurer in favor of the respective state budget officer for the payment of such sums, as may from time to time be required, or become due to the respective state, city, or town under the provisions of this chapter. Nothing in this section shall affect the federal aid transportation program.

History of Section.
(P.L. 1920, ch. 1904, § 4; G.L. 1923, ch. 97, § 12; G.L. 1938, ch. 74, § 11; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 24-8-17; P.L. 1988, ch. 633, § 6; P.L. 1997, ch. 326, § 59.)



Chapter 24-8-18 - Use of sums appropriated  Annual report.

§ 24-8-18 Use of sums appropriated  Annual report.  The sums paid to the state, cities, or towns under the provisions of this chapter shall be used exclusively within the state, and within the cities and towns for those roads listed under § 24-8-17. The sums shall only be spent for maintenance and repair. Except up to twenty-five percent (25%) of each city or town's allotment is eligible for expenditure on any highway pavement management need. Each and every year after the initial year of this program, in order to obtain payment under this title, the state and each city or town must first receive approval for the expenditures by the director of transportation. The city or town treasurer, or state budget officer shall on or before May 30th of each year, certify in writing to the director of transportation how the sums have been expended.

History of Section.
(P.L. 1920, ch. 1904, § 2; G.L. 1923, ch. 97, § 10; P.L. 1923, ch. 474, § 1; G.L. 1938, ch. 74, § 10; impl. am. P.L. 1939, ch. 660, § 100; G.L. 1956, § 24-8-18; P.L. 1988, ch. 633, § 6; P.L. 1989, ch. 542, § 69.)



Chapter 24-8-19 - Designation and maintenance of detours.

§ 24-8-19 Designation and maintenance of detours.  (a) Whenever it is necessary for the purpose of constructing, reconstructing, or repairing state roads to close such roads to the traveling public, the department of transportation shall provide suitable detours, and when roads other than state roads are designated by the department of transportation as detours, then the other roads shall be maintained in reasonably good condition by the department of transportation during their use as detours, and for the purpose of providing and maintaining the detours, may expend in the aggregate from appropriations available for the construction, reconstruction or repair, a sum not exceeding thirty thousand dollars ($30,000) annually and the state controller is hereby directed to draw his or her orders upon the general treasurer for the payment of so much thereof as may be from time to time required upon receipt of properly authenticated vouchers.

(b) The designation and use as a detour of any road other than a state road, and the maintenance of another road so used shall in no way be construed as acceptance as a state road, and the other road shall not come under the supervision of the department of transportation except for use as a detour as provided in this section.

History of Section.
(G.L. 1909, ch. 84, § 10; P.L. 1919, ch. 1777, § 1; G.L. 1923, ch. 97, § 8; P.L. 1928, ch. 1147, § 1; G.L. 1938, ch. 74, § 8; impl. am. P.L. 1939, ch. 660, §§ 65, 100; G.L. 1956, § 24-8-19.)



Chapter 24-8-20 - Location of fuel pumps adjacent to highway.

§ 24-8-20 Location of fuel pumps adjacent to highway.  No owner or other persons shall hereafter locate a pump as defined in § 31-36-1, or a pump to be used to distribute lubricating oils or any attachments thereof within ten feet (10') of the boundary line of a state road without first obtaining the permission of the department of transportation. The department shall determine applications for permission upon the basis of public safety and may impose upon permits granted reasonable conditions to insure public safety.

History of Section.
(P.L. 1925, ch. 679, § 15; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 74, § 30; impl. am. P.L. 1939, ch. 660, § 100; redesignated § 31 by P.L. 1949, ch. 2340, § 1; G.L. 1956, § 24-8-20; P.L. 1988, ch. 633, § 6.)



Chapter 24-8-21 - Jurisdiction of bridges on state highways.

§ 24-8-21 Jurisdiction of bridges on state highways.  All bridges lying in any highway or highways which have been constructed by or upon which work has been done by the state under the supervision of the state board of public roads shall hereafter come under the supervision of the director of transportation.

History of Section.
(P.L. 1912, ch. 846, § 1; G.L. 1923, ch. 97, § 13; G.L. 1938, ch. 74, § 12; G.L. 1956, § 24-8-21.)



Chapter 24-8-22 - Examination and repair or construction of bridges.

§ 24-8-22 Examination and repair or construction of bridges.  The director of transportation shall make an examination of all state bridges, and shall determine which of the bridges shall be constructed, repaired or reconstructed, and contracts shall be placed in the manner prescribed by § 24-8-12 for the construction, reparation or reconstruction of the bridges; and the expense of the construction, reparation or reconstruction shall be paid by the state from funds available for this purpose.

History of Section.
(P.L. 1912, ch. 846, § 2; P.L. 1919, ch. 1765, § 1; G.L. 1923, ch. 97, § 14; G.L. 1938, ch. 74, § 13; impl. am. P.L. 1939, ch. 660, § 261; G.L. 1956, § 24-8-22.)



Chapter 24-8-23 - Cost of construction or repair of bridges used by public utilities.

§ 24-8-23 Cost of construction or repair of bridges used by public utilities.  (a) Upon the completion of the construction, reparation or reconstruction of any of the bridges, used by any public utility, the director of transportation shall file a full and detailed statement setting forth the amount expended in the construction, reparation or reconstruction of each bridge used by any public utility, with the public utility administrator, and a copy of the statement shall be filed in the treasurer's office of the public utility. The public utility administrator, shall immediately set a time for hearing and shall, after notice of the hearing to the public utility and to the department of transportation, determine what amount, if any, of the expense of the construction, reparation or reconstruction of the bridge or bridges shall be paid by the public utility upon the basis and in the manner provided in § 39-2-6.

(b) If any payment, determined to be due from any public utility shall not be paid to the state within one year from the date of the determination by the public utility administrator of the amount due from any public utility, the state shall be entitled to recover the amount due in an action of debt, together with interest from six (6) months from the date of the determination by the public utility administrator, at the rate of ten percent (10%) per annum, and upon securing judgment against any public utility, execution shall issue against the property of the public utility.

History of Section.
(P.L. 1912, ch. 846, § 3; P.L. 1919, ch. 1765, § 2; G.L. 1923, ch. 97, § 15; G.L. 1938, ch. 74, § 14; impl. am. P.L. 1939, ch. 660, § 123; G.L. 1956, § 24-8-23.)



Chapter 24-8-24 - Bridges incorporated into state system  Responsibility for maintenance.

§ 24-8-24 Bridges incorporated into state system  Responsibility for maintenance.  All bridges so repaired, constructed, or reconstructed pursuant to the provisions set forth in this chapter shall, upon the completion of the construction, reparation or reconstruction, be and become a part of the state highway system, and shall henceforth be repaired, maintained, and reconstructed by the state under the supervision of the director of transportation, except that where any of the bridges are used by any public utility, then the public utility shall pay in the manner provided by § 24-8-23 toward the maintenance, reparation, and reconstruction of the bridge.

History of Section.
(P.L. 1912, ch. 846, § 6; G.L. 1923, ch. 97, § 18; G.L. 1938, ch. 74, § 15; G.L. 1956, § 24-8-24; P.L. 1997, ch. 326, § 59.)



Chapter 24-8-25 - Bringing new bridges into state system.

§ 24-8-25 Bringing new bridges into state system.  Any bridge lying in any highway or highways which have been constructed by or upon which work has been done by the state under the supervision of the director of transportation, which shall not be constructed, repaired, or reconstructed by the director of transportation before the making of the director's next annual report, may be included in the director's next or any subsequent annual report and recommended for construction, reparation, or reconstruction, and the general assembly may appropriate money for the construction, reparation, or reconstruction. And whenever hereafter the director of transportation shall recommend the relocating, regrading, or improving of any highway which shall include any bridge, the bridge shall come under the supervision of the director of transportation, and the legislature shall, upon appropriating money for the relocating, regrading, or improving of the highway, also make a specific appropriation for the construction, reparation, or reconstruction of the bridge according to the recommendations of the director of transportation, except that each public utility using any of the bridges shall repay to the state the portion of the cost of construction, reparation, or reconstruction of the bridges to be determined in such manner as is provided by § 24-8-23. The bridges when so constructed, repaired, or reconstructed shall thereupon become a part of the state highway system, and shall henceforth be maintained by the state, except those bridges which are used by any public utility which shall pay a part of the cost of maintenance of the bridges in the manner provided by § 24-8-23.

History of Section.
(P.L. 1912, ch. 846, § 7; P.L. 1919, ch. 1765, § 5; G.L. 1923, ch. 97, § 19; G.L. 1938, ch. 74, § 16; G.L. 1956, § 24-8-25.)



Chapter 24-8-26 - Removal of snow and ice from bridges  Notice of defects.

§ 24-8-26 Removal of snow and ice from bridges  Notice of defects.  (a) Every town or city in which any bridge is located, which shall be maintained by the state under the provisions of this chapter, shall at its own expense keep the bridge within its limits sufficiently clear of snow and ice so that the bridge shall be reasonably safe for traveling, and shall at once notify in writing the director of transportation or the director's employees of any defect or want of repair in the bridge. The director of transportation shall upon the receipt of the information notify any public utility using the bridge of the defect or want of repair.

(b) All storage piles or areas where road de-icing agents are stored within the Scituate watershed shall be adequately covered and stored on an impervious base to mitigate runoff impacts to ground and surface waters. The director of the department of transportation shall ensure where funds allow, that all drivers, loaders, and handlers of de-icing agents within any watershed participate in training sessions in the proper application and control of road de-icing agents; that de-icing vehicles, wherever feasible, operating within the Scituate watershed area equipped with sensor devices to control the spread rate of de-icing materials in relation to the speed of the vehicle.

(c) For purposes of this section the "Scituate watershed" shall mean the total drainage area into the Scituate Reservoir  an area of some 92.8 square miles in the towns of Scituate, Johnston, Foster, Glocester, and Smithfield  which because of its topography, soil type, and drainage patterns acts as a collector of rain waters which replenish or regorge existing public drinking water supplies in the Scituate Reservoir.

History of Section.
(P.L. 1912, ch. 846, § 8; G.L. 1923, ch. 97, § 20; G.L. 1938, ch. 74, § 17; G.L. 1956, § 24-8-26; P.L. 1990, ch. 472, § 1; P.L. 2005, ch. 195, § 1; P.L. 2005, ch. 200, § 1; P.L. 2012, ch. 415, § 32.)



Chapter 24-8-27 - "Bridge" defined  Responsibility for smaller structures.

§ 24-8-27 "Bridge" defined  Responsibility for smaller structures.  The word "bridge" as used in this chapter shall be any structure not less than five feet (5') in width. Any structure less than five feet (5') in width lying in any highway now being or hereafter becoming a part of the state highway system shall be constructed, repaired or reconstructed at the expense of the state.

History of Section.
(P.L. 1912, ch. 846, § 9; G.L. 1923, ch. 97, § 21; G.L. 1938, ch. 74, § 18; G.L. 1956, § 24-8-27.)



Chapter 24-8-29 - Succession of director to stone bridge commissioner.

§ 24-8-29 Succession of director to stone bridge commissioner.  Whenever the words "commissioner of the Rhode Island stone bridge" occur in any general law, public law, or resolution of the general assembly or are used in any document, record, instrument, or proceeding authorized by any such law or resolution relating to the commissioner of the Rhode Island stone bridge, the words shall be construed to mean the director of the department of transportation.

History of Section.
(P.L. 1926, ch. 786, § 2; G.L. 1938, ch. 74, § 22; G.L. 1956, § 24-8-29.)



Chapter 24-8-30 - Red Bridge exempt.

§ 24-8-30 Red Bridge exempt.  Red Bridge, lying between Providence and East Providence, is excluded from the provisions of this chapter.

History of Section.
(P.L. 1912, ch. 846, § 10; G.L. 1923, ch. 97, § 22; P.L. 1926, ch. 786, § 3; G.L. 1938, ch. 74, § 19; G.L. 1956, § 24-8-30.)



Chapter 24-8-31 - Federal aid rights preserved.

§ 24-8-31 Federal aid rights preserved.  The provisions of this chapter shall not be used or construed in any manner or in any way so as to prevent the state from receiving any kind or type of government or federal aid for the roads and bridges of the state from the United States government.

History of Section.
(G.L. 1923, ch. 97, § 32; P.L. 1935, ch. 2269, § 2; G.L. 1938, ch. 74, § 29; redesignated § 30 by P.L. 1949, ch. 2340, § 1; G.L. 1956, § 24-8-31.)



Chapter 24-8-32 - Drainage of surface water.

§ 24-8-32 Drainage of surface water.  Whenever any culvert, drain, or watercourse has been placed and maintained or has existed under or within a state highway for the purpose of disposing of surface water drainage, it shall be unlawful for any person, firm, or corporation to obstruct, block, or close any intake or outlet from the culvert, drain, or watercourse without first obtaining permission from the state department of transportation, which may grant the permits under the terms and conditions as are warranted.

History of Section.
(P.L. 1958, ch. 204, § 1.)



Chapter 24-8-33 - Connection into drainage system.

§ 24-8-33 Connection into drainage system.  It shall be unlawful for any person, firm or corporation to make any connection into a state road drainage system, or to drain or pump water onto the travelled surface of a state highway without first obtaining written permission from the director of the state department of transportation. The director of the department of transportation is empowered to make and file rules and regulations which prescribe the conditions under which the permission shall be granted. The director shall render a decision within ninety (90) days of receipt of the request for permission. Any person, firm, or corporation convicted of violating this section shall be fined one hundred dollars ($100).

History of Section.
(P.L. 1958, ch. 204, § 1; P.L. 1983, ch. 80, § 1; P.L. 1992, ch. 401, § 2; P.L. 1994, ch. 200, § 1.)



Chapter 24-8-34 - Regulation of access.

§ 24-8-34 Regulation of access.  (a) The legislature recognizes the need for the director of the department of transportation to establish and maintain the safe condition and integrity of state roads. Accordingly, the director is authorized to regulate direct vehicle access to state roads in situations whereby access may reasonably tend to affect the safe condition and integrity of state roads. This includes the authority to regulate the type, location, and width of roadways and driveways at their intersection with state highways and the authority to regulate construction within state highway right-of-ways.

(b) Requests for access must be made in writing to the director, the local planning board and the chief elected or appointed official in a city or town at the same time and in a manner prescribed by the director. The director shall promulgate rules and regulations which prescribe the conditions under which requests will be granted. These rules and regulations shall apply prospectively and shall be based on accepted engineering and construction standards.

(c) The director may provide written notice and comments on the proposed access or alterations to the planning board and the chief elected or appointed official of the city or town in which the state highway is located for all commercial and residential physical alteration permit applications filed with the department and shall afford the planning board and the chief elected or appointed official of the city or town with the ability to provide written comments on the request.

History of Section.
(P.L. 1958, ch. 204, § 1; P.L. 1983, ch. 80, § 1; P.L. 1994, ch. 300, § 1; P.L. 1999, ch. 478, § 1.)



Chapter 24-8-35 - Damage caused by potholes  Claims against the state.

§ 24-8-35 Damage caused by potholes  Claims against the state.  If any person shall incur damage to his or her motor vehicle by reason of a pothole on any state highway, causeway, or bridge which damage would not have occurred without the existence of the pothole, he or she may recover from the state the amount of damages sustained up to and not more than the sum of three hundred dollars ($300). All claims shall be made within a period of seven (7) days from the date on which the damage was sustained by filing a written report in a manner prescribed by the director of the department of transportation who shall in all instances make the final determination as to the merits of any claim so submitted. All claims approved by the director shall be paid in full within forty-five (45) days of the final approval. In no instance, however, shall any claim for damage so caused to a motor vehicle registered in a foreign state be considered unless that state has a similar statute affording similar protection to persons owning motor vehicles registered in this state.

History of Section.
(P.L. 1979, ch. 16, § 1; P.L. 1994, ch. 70, art. 7, § 1.)



Chapter 24-8-36 - Right to administrative appeal.

§ 24-8-36 Right to administrative appeal.  Any person, firm, or corporation aggrieved by a decision of the director pursuant to this chapter has the right to an appeal in accordance with the procedures contained within chapter 35 of title 42.

History of Section.
(P.L. 1983, ch. 80, § 2.)



Chapter 24-8-37 - Penalties.

§ 24-8-37 Penalties.  Any person, firm, corporation, or municipality who violates any of the provisions of §§ 24-8-32  24-8-34 may be enjoined upon a complaint filed by the director in superior court.

History of Section.
(P.L. 1983, ch. 80, § 2.)



Chapter 24-8-38 - Bristol road striping.

§ 24-8-38 Bristol road striping.  The state shall on or before the twenty-seventh day of June of each year cause the center yellow lines in the town of Bristol to be painted red, white, and blue beginning on Hope Street at the intersection of Chestnut Street continuing south on Hope Street to the intersection of High Street and then continuing north on High Street to the intersection of State Street at which point the line shall end.

History of Section.
(P.L. 1984, ch. 165, § 1.)



Chapter 24-8-39 - Exit ramp control devices for divided highways.

§ 24-8-39 Exit ramp control devices for divided highways.  The department of transportation shall install bidirectional control devices on all new or upgraded ramps exiting from any divided highway within this state. These devices shall be placed at the end of each ramp and shall conform with § 2E-41 of the manual for uniform traffic control devices. The device shall have red and white raised pavement markers that show red to drivers travelling the wrong way and white to drivers travelling the right way.

History of Section.
(P.L. 1986, ch. 54 § 1.)



Chapter 24-8-40 - Woonsocket Lincoln Industrial Highway.

§ 24-8-40 Woonsocket Lincoln Industrial Highway.  State highway ninety-nine (99) within the town of Lincoln shall henceforth be known as the "Woonsocket Lincoln Industrial Highway."

History of Section.
(P.L. 1988, ch. 206, § 1; P.L. 1988, ch. 312, § 1.)



Chapter 24-8-41 - David Spicer Bridge.

§ 24-8-41 David Spicer Bridge.  That part of Route 95 within the city of Providence presently known only as the Route 95 Viaduct shall henceforth be known as the David Spicer Bridge.

History of Section.
(P.L. 1989, ch. 550, § 1.)



Chapter 24-8-42 - Emergency management  Lane clearance.

§ 24-8-42 Emergency management  Lane clearance.  (a) Whenever any public safety agency through the legitimate exercise of its police powers determines that an emergency is caused by the immobilization of any vehicle(s) on the interstate system or limited access highway, as defined in § 31-1-23(e), resulting in lane blockage and posing a threat to public safety, public safety agencies and those acting at their direction or request shall have emergency authority to move the immobilized vehicle(s).

(b) There shall be no liability incurred by any state or local public safety department or agents directed by them whether those agents are public safety personnel or not for damages incurred to the immobilized vehicle(s), its contents or surrounding area caused by the emergency measures employed through the legitimate exercise of the police powers vested in that agency to move the vehicle(s) for the purpose of clearing the lane(s) to remove any threat to public safety.

History of Section.
(P.L. 1992, ch. 202, § 1; P.L. 2006, ch. 216, § 5.)



Chapter 24-8-43 - Alteration of roadways.

§ 24-8-43 Alteration of roadways.  (a) Any person, firm or corporation including utilities and contractors who alter a roadway that is subject to the provisions of this chapter shall restore that portion of the roadway which was altered to the same or better condition that existed prior to alteration.

(b) Any alteration of roadways which creates a public safety concern, as determined by the public safety official of that community, including the need to move utility poles, shall be corrected, by the contractor and/or utility, within thirty (30) days of being notified in writing of such public safety concern by the director of the department of transportation.

(c) Where the alteration involves the installation or upgrading of a traffic signal(s), such signal(s) shall not be activated until the alteration has been substantially completed, as determined by the director of the department of transportation.

History of Section.
(P.L. 1992, ch. 335, § 2; P.L. 2005, ch. 308, § 1.)



Chapter 24-8-44 - Gainer Dam bridge and roadway.

§ 24-8-44 Gainer Dam bridge and roadway.  The department of transportation shall have full charge and control of the maintenance of the Gainer Dam bridge and roadway, a section of route 12 crossing the Gainer Dam and Scituate Reservoir, and the bridge and roadway are hereby made part of the state highway system. The department of transportation shall appoint such attendants and other employees as may be required for the care and maintenance of the bridge and roadway, and exercise full authority. All appropriations for the care, maintenance, and repair of the bridge and roadway shall be expended under the direction of the department of transportation.

History of Section.
(P.L. 1995, ch. 87, § 1; P.L. 1995, ch. 172, § 1.)






Chapter 24-8.1 - Relocation of Utility Services

Chapter 24-8.1-1 - Declaration of policy.

§ 24-8.1-1 Declaration of policy.  The general assembly hereby finds and declares that the services rendered by utilities owned by private corporations, private companies, municipalities, political subdivisions, authorities, or agencies of the state are necessary to the public health, welfare, and safety and that any payments made to such utilities for the costs of state initiated relocation thereof incident to the construction of highway projects on the federal aid primary or secondary systems or on the national system of interstate and defense highways, including extensions thereof, are for a public purpose.

History of Section.
(P.L. 1967, ch. 50, § 1; P.L. 1976, ch. 148, § 1.)



Chapter 24-8.1-2 - Relocation of utility facilities necessitated by highway construction.

§ 24-8.1-2 Relocation of utility facilities necessitated by highway construction.  Notwithstanding any provision of law or of any charter or statute, general or special, to the contrary, whenever state initiated relocation of utility facilities in the state, owned by private corporations, private companies, municipalities, political subdivisions, authorities, or agencies of the state, whether within or without the limits of public ways, shall become necessary in connection with a highway project on the federal aid primary or secondary systems or on the national system of interstate and defense highways, including extensions thereof, for which the state shall be entitled under any law of the United States to reimbursement from federal funds for any portion of the cost of the project, then the state may order the relocation of the utility facilities, and the private corporation, private company, municipality, political subdivision, agencies of the state, or authority owning or operating the facilities shall promptly relocate the facilities in accordance with the order and the state shall pay the cost of the relocation to the utility as part of the cost of the federally aided highway project. The state shall pay a reasonable amount to private corporations and private companies for the relocation of utilities commencing with highway projects that are authorized for construction after March 1, 1976.

History of Section.
(P.L. 1967, ch. 50, § 1; P.L. 1976, ch. 148, § 1.)



Chapter 24-8.1-2.1 - Relocation necessitated by sewer construction.

§ 24-8.1-2.1 Relocation necessitated by sewer construction.  Notwithstanding any provision of law or of any charter or statute, general or special, to the contrary, whenever the relocation of utility facilities in the state, owned by private corporations, private companies, municipalities, political subdivisions, authorities, or agencies of the state, whether within or without the limits of public ways, shall become necessary in connection with a sewer construction project, for which the state shall be entitled under any law of the United States to reimbursement from federal funds for any portion of the cost of the project, then the municipality or sewerage district commission undertaking the project may require the relocation of the utility facilities, and the private corporation, private company, municipality, political subdivision, agencies of the state, or authority owning or operating such facilities shall promptly relocate the facilities and the state shall pay the state and federal share, if eligible, of the cost of the relocation to the utility as part of the cost of the federally aided sewer construction project.

History of Section.
(P.L. 1982, ch. 346, § 1.)



Chapter 24-8.1-3 - "Utility facilities" defined.

§ 24-8.1-3 "Utility facilities" defined.  For the purposes of this chapter, the term "utility facilities" includes the systems owned by private corporations, private companies, municipalities, political subdivisions, authorities or agencies of the state furnishing water, sewage disposal, telephone, telegraph, or other communication, electric, or gas services within this state and all plant and equipment comprised therein without regard to whether or not the furnishing of such services is subject to regulation under the provisions of title 39, provided further that all private corporations and private companies coming within the scope of this chapter shall be regulated by title 39.

History of Section.
(P.L. 1967, ch. 50, § 1; P.L. 1976, ch. 148, § 1.)



Chapter 24-8.1-3.1 - "As built" plans required.

§ 24-8.1-3.1 "As built" plans required.  Each utility shall submit to the department of transportation a complete set of "as-built" plans, within sixty (60) days of the installation of new utility facilities, or within sixty (60) days of the relocation of existing utility facilities that affect state roads.

History of Section.
(P.L. 1999, ch. 378, § 1.)



Chapter 24-8.1-4 - "Costs of relocation" defined.

§ 24-8.1-4 "Costs of relocation" defined.  For the purposes of this chapter, the term "cost of relocation" includes the entire amount paid by the private corporations, private companies, municipality, authorities or agency of the state, or authority, properly and reasonably attributable to relocation, after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility. The amount of reimbursement for the cost of relocation shall not be reduced by any expired service life of the old facility.

History of Section.
(P.L. 1967, ch. 50, § 1; P.L. 1976, ch. 148, § 1; P.L. 1986, ch. 49, § 1.)



Chapter 24-8.1-5 - Public utility and other acts unaffected.

§ 24-8.1-5 Public utility and other acts unaffected.  Nothing contained in this chapter shall be deemed to repeal, abridge, or modify the provisions of the Public Utilities Act, compiled in title 39, or any related acts now in force.

History of Section.
(P.L. 1967, ch. 50, § 1; P.L. 1997, ch. 326, § 60.)






Chapter 24-9 - Storm Emergency Account

Chapter 24-9-1 - Purpose of chapter.

§ 24-9-1 Purpose of chapter.  While appropriations adequate to meet the normal average needs of the department of transportation in the performance of its duties relating to maintenance of roads and related matters are annually made in legislation appropriating funds for each fiscal year, the general assembly recognizes the necessity for anticipating and making advance provision to care for the unusual and extraordinary burdens imposed on the department by reason of extreme climatic phenomena and other emergencies. For these purposes, it is the intention of the general assembly to forearm the department, vesting it with adequate power and authority within the limitation of available funds in the storm emergency account to meet any such emergency.

History of Section.
(P.L. 1945, ch. 1644, § 1; G.L. 1956, § 24-9-1.)



Chapter 24-9-2 - Emergency account established.

§ 24-9-2 Emergency account established.  There is hereby established a special account to be known as the storm emergency account. The governor may from time to time in the event of any emergency, within the purview of this chapter, allocate funds to the account, which shall be available for expenditure in accordance with the provisions of this chapter.

History of Section.
(P.L. 1945, ch. 1644, § 2; G.L. 1956, § 24-9-2.)



Chapter 24-9-3 - Emergency expenditures.

§ 24-9-3 Emergency expenditures.  Whenever any extreme climatic phenomena or other unpredictable emergency shall in the considered judgment of the director of transportation, impose upon the department of transportation extraordinary duties relating to maintenance of roads or related matters, not foreseeable by the director at the time of submitting budget estimates for the department, the director may meet such emergencies by employing for the duration of the emergencies additional personnel, and by hiring or otherwise acquiring all necessary appliances and equipment.

History of Section.
(P.L. 1945, ch. 1644, § 3; G.L. 1956, § 24-9-3.)



Chapter 24-9-4 - Payments from emergency account.

§ 24-9-4 Payments from emergency account.  All obligations and expenses incurred by the director in the exercise of the powers and duties vested in the director by the foregoing provisions of this chapter shall be paid by the general treasurer out of available funds in the storm emergency account; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much thereof as may be required, upon receipt by the state controller of proper vouchers duly approved by the director of transportation.

History of Section.
(P.L. 1945, ch. 1644, § 4; G.L. 1956, § 24-9-4.)



Chapter 24-9-5 - Liberal construction  Powers additional.

§ 24-9-5 Liberal construction  Powers additional.  The provisions of this chapter shall be liberally construed in order to accomplish the purposes hereof and to permit the director to adequately cope with any emergency which may arise, as provided in this chapter; and the powers herein vested in the director of transportation shall be construed as being in addition to all other powers presently vested in him or her, and not in derogation of any existing powers.

History of Section.
(P.L. 1945, ch. 1644, § 5; G.L. 1956, § 24-9-5; P.L. 1997, ch. 326, § 61.)






Chapter 24-10 - Freeways

Chapter 24-10-1 - "Freeway" defined.

§ 24-10-1 "Freeway" defined.  A "freeway" is a way especially designed for through traffic over which abutters have no easement or right of light, air, or access by reason of the fact that their property abuts upon the way.

History of Section.
(P.L. 1937, ch. 2537, § 1; G.L. 1938, ch. 75, § 1; G.L. 1956, § 24-10-1.)



Chapter 24-10-2 - Jurisdiction over freeways.

§ 24-10-2 Jurisdiction over freeways.  The director of transportation shall have full power and authority to lay out, establish, acquire, open, construct, improve, maintain, discontinue, and regulate the use of freeways within this state in the same manner or manners in which the director may now lay out, establish, acquire, open, construct, improve, maintain, discontinue, and regulate the use of highways within this state. The director shall also have any and all other additional authority and power relative to such freeways as he or she now possesses relative to highways, including the authority and power to acquire or accept title to the lands or rights-of-way needed for freeways.

History of Section.
(P.L. 1937, ch. 2537, § 2; G.L. 1938, ch. 75, § 2; impl. am. P.L. 1939, ch. 660, § 100; G.L. 1956, § 24-10-2.)



Chapter 24-10-3 - Extinguishment of easements  Regulation of access.

§ 24-10-3 Extinguishment of easements  Regulation of access.  Where an existing highway has been designated as or included within a freeway by the director, existing easements of access, light or air may be extinguished by purchase or by taking under eminent domain, in accordance with any existing method now exercised by the director in purchasing or taking land for highway purposes. Access to the freeway from any existing highway, road or street may be regulated and restricted by the director. Access to the freeway from any new highway, road or street shall be subject to the consent and approval of the director.

History of Section.
(P.L. 1937, ch. 2537, § 3; G.L. 1938, ch. 75, § 3; impl. am. P.L. 1939, ch. 660, § 100; G.L. 1956, § 24-10-3.)



Chapter 24-10-4 - Commercial enterprises prohibited.

§ 24-10-4 Commercial enterprises prohibited.  No commercial enterprise involving the sale or distribution of any commodity or product used in, or for the servicing of, any motor vehicle shall be authorized or conducted by the director of transportation or by any agency or officer of the state, within or on the property acquired for or designated as a freeway, as defined in this chapter.

History of Section.
(G.L. 1938, ch. 75, § 4; P.L. 1949, ch. 2392, § 1; G.L. 1956, § 24-10-4.)



Chapter 24-10-5 - Fuel and service facilities adjacent to freeways.

§ 24-10-5 Fuel and service facilities adjacent to freeways.  (a) In order to permit the establishment of adequate fuel and other service facilities by private owners or their lessees for the users of a freeway, the director of transportation shall provide for access roads within the state's right-of-way of any freeway established or designated as provided in this chapter, at points which in his or her opinion, will best serve the public interest.

(b) The location of fuel and other service facilities may be indicated to the users of the freeway by appropriate sign, the size, style, and specifications of which shall be determined by the director of transportation.

History of Section.
(G.L. 1938, ch. 75, § 4; P.L. 1949, ch. 2392, § 1; G.L. 1956, § 24-10-5.)



Chapter 24-10-6 - Chapter supplemental.

§ 24-10-6 Chapter supplemental.  This chapter shall be considered supplementary and in addition to any and all other powers now exercised by the director of transportation.

History of Section.
(P.L. 1937, ch. 2537, § 4; G.L. 1938, ch. 75, § 4; impl. am. P.L. 1939, ch. 660, § 100; redesignated § 5 by P.L. 1949, ch. 2392, § 1; G.L. 1956, § 24-10-6.)



Chapter 24-10-17 - Soliciting rides in motor vehicles.

§ 24-10-17 Soliciting rides in motor vehicles.  (a) Any person who endeavors by words, gestures, or otherwise to beg, invite, or secure transportation in any motor vehicle on any freeway within the state, except in the case of a bona fide emergency or in the case of sickness, shall be guilty of a misdemeanor. Violations of this section are subject to fines enumerated in § 31-41.1-4.

(b) Any person who endeavors to solicit a ride in a motor vehicle in the manner described in this section on the traveled portion of any other public highway in this state shall be guilty of a misdemeanor. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1966, ch. 69, § 1; P.L. 2002, ch. 58, § 1; P.L. 2002, ch. 292, § 102; P.L. 2008, ch. 100, art. 12, § 4.)



Chapter 24-10-18 - Backing up prohibited.

§ 24-10-18 Backing up prohibited.  Any person who backs up a motor vehicle on a roadway or shoulder of any freeway within the state, shall be guilty of a misdemeanor. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1970, ch. 115, § 1; P.L. 2006, ch. 216, § 63; P.L. 2008, ch. 100, art. 12, § 4.)



Chapter 24-10-19 - Advertising motor vehicles for sale on state highways.

§ 24-10-19 Advertising motor vehicles for sale on state highways.  Any person who parks a motor vehicle in a designated parking area provided by the state for a period in excess of twelve (12) hours, for the purpose of advertising the vehicle for sale shall be punished by a fine of not more than one hundred dollars ($100).

History of Section.
(P.L. 1993, ch. 279, § 1.)



Chapter 24-10-20 - Park and ride lots.

§ 24-10-20 Park and ride lots.  Park and ride lots, also known as fringe and transportation corridor parking facilities, are facilities which are intended to be used for the temporary parking of passenger vehicles and which are located and designed so as to facilitate the safe and convenient transfer of persons traveling in passenger vehicles to and from high occupancy vehicles and/or public mass transportation systems including rail. Any other vehicle parked and/or property, including but not limited to, boats or commercial type trailer boxes, stored at those lots will be fined and towed at owner's expense. State and local law enforcement officials have authority to ticket and tow any vehicles under this statute. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 2000, ch. 223, § 1; P.L. 2006, ch. 216, § 63; P.L. 2008, ch. 100, art. 12, § 4.)






Chapter 24-10.1 - Outdoor Advertising

Chapter 24-10.1-1 - Declaration of policy.

§ 24-10.1-1 Declaration of policy.  In order to prevent unreasonable distraction of operators of motor vehicles, to prevent confusion with respect to compliance with traffic lights, signs, signals and regulations, to promote the safety, convenience, and enjoyment of travel upon highways within this state and to protect the public investment therein, to preserve and enhance the natural scenic beauty or aesthetic features of the highways and adjacent areas, and in the general welfare of the people of this state, the general assembly declares it to be the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the rights-of-way of the interstate, primary, secondary road systems within this state shall be regulated in accordance with the terms of this chapter and the regulations promulgated by the director of transportation pursuant thereto and finds that all outdoor advertising which does not conform to the requirements of this chapter is a public nuisance. It is the intention of the general assembly in this chapter to provide a statutory basis for regulation of outdoor advertising consistent with the public policy relating to areas adjacent to the interstate and primary highway systems as declared by congress in title 23 of the United States Code, Highways. Further, the general assembly declares the policy also to regulate other roads within the state.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1989, ch. 542, § 70; P.L. 1990, ch. 305, § 1.)



Chapter 24-10.1-2 - Definitions.

§ 24-10.1-2 Definitions.  As used in this chapter:

(1) "Information center" means an area or site established and maintained as safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the director of transportation may consider desirable.

(2) "Interstate system" means that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the director of transportation, and approved pursuant to the provisions of title 23, United States Code, Highways.

(3) "Maintenance" means the normal repair of outdoor advertising due to wear and tear. Maintenance shall not include the relocation nor the increase of advertisement size nor height. Maintenance shall not permit any alterations such as the addition of face lighting nor lit panels, moving parts, sparkling surfaces, cutouts nor temporary extensions of advertising space.

(ii) Maintenance shall permit the change in the advertisement copy by means of trivision technology or other equivalent technology approved by the department of transportation and, if necessary, the federal highway administration; provided, however, for each sign using such technology two (2) valid permits for signs of equivalent size shall be required. Provided, further, however, that in the event that a person, firm or corporation does not hold more than one permit, only one permit for signs of equivalent size shall be required.

(4) "Outdoor advertising" means an outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard, structure, or other thing which is designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any place on the main-traveled way of the interstate, primary, or secondary systems.

(5) "Primary systems" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the director of transportation, pursuant to the provisions of title 23, United States Code, Highways.

(6) "Safety rest area" means an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public.

(7) "Secondary systems" means that portion of state maintained roads that are neither interstate nor primary roads.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1990, ch. 305, § 1; P.L. 1992, ch. 440, § 1.)



Chapter 24-10.1-3 - Limitations of outdoor advertising devices.

§ 24-10.1-3 Limitations of outdoor advertising devices.  No outdoor advertising shall be erected in this state except the following:

(1) Directional and other official signs and notices erected, maintained, or authorized by a public agency or body, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders and scenic and historic attractions, as authorized or required by law.

(2) Signs, displays, and devices advertising the sale or lease of property upon which they are located, subject, however, to the national standards as promulgated pursuant to the federal Highway Beautification Act of 1965.

(3) Signs, displays, and devices advertising activities conducted on the property upon which they are located, subject, however, to the national standards as promulgated pursuant to the federal Highway Beautification Act of 1965 including spacing requirements of the Rhode Island department of transportation rules and regulations governing outdoor advertising, except for signs that are allowed to be relocated as permitted in subsection (5).

(4) Bus shelters erected under the authority of the state department of transportation or Rhode Island public transit authority which shall be permitted no more than one two (2) sided sign. Each sign face shall be no more than twenty-four (24) square feet in size.

(5) Lawfully permitted signs, displays, and devices already in existence may be relocated to other permitted locations with the approval of the appropriate governmental agency(s), provided that the relocated outdoor advertising remains the same or smaller in size, and that such outdoor advertising conforms and is consistent with the municipal comprehensive plan and related zoning requirements.

(6) This chapter shall not preclude the maintenance of existing outdoor advertising.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1968, ch. 268, § 1; P.L. 1990, ch. 305, § 1.)



Chapter 24-10.1-4 - Regulation of advertising.

§ 24-10.1-4 Regulation of advertising.  The director of transportation is hereby authorized to promulgate regulations governing the issuance of permits for the erection and maintenance of outdoor advertising coming within the exceptions contained in subsections (1), (4) and (5) of § 24-10.1-3 consistent with the safety and welfare of the traveling public, and as may be necessary to carry out the policy of the state declared in this chapter, and consistent with the national standards promulgated by the secretary of commerce pursuant to title 23, United States Code. All permit fees collected pursuant to regulations promulgated under this section shall be deposited in the intermodal surface transportation fund.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 2002, ch. 65, art. 13, § 2.)



Chapter 24-10.1-5 - Removal of nonconforming advertising.

§ 24-10.1-5 Removal of nonconforming advertising.  Any sign, display, or device lawfully in existence along the interstate system or the primary system on May 6, 1966 and which is not in conformity with the provisions contained in this chapter shall not be required to be removed until July 1, 1970. Any other sign, display, or device lawfully erected which does not conform to this chapter shall not be required to be removed until the end of the fifth year after it becomes nonconforming.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1997, ch. 326, § 62.)



Chapter 24-10.1-6 - Compensation for removal of advertising.

§ 24-10.1-6 Compensation for removal of advertising.  (a) Any person, firm, association, or corporation having any property interest either in any real property upon which is located any prohibited advertising sign, display, or device, or having any property interest in any prohibited advertising sign, display, or device, or having any property interest in both, shall be justly compensated by the director of transportation for any damages sustained by reason of the removal of the following prohibited advertising signs, displays, and devices:

(1) Those lawfully in existence as of May 6, 1966.

(2) Those lawfully on any highway made a part of the interstate or primary system on or after May 6, 1966 and before January 1, 1968.

(3) Those lawfully erected on or after January 1, 1968.

(b) Compensation is authorized to be paid only for the following:

(1) The taking, by virtue of the enactment of this chapter, from the owner of a prohibited sign, display or device of all right, title, leasehold, and interest in the sign, display or device; and

(2) The taking, by virtue of the enactment of this chapter, from the owner of the real property on which the prohibited sign, display, or device is located, of the right to erect and maintain such signs, displays, and devices thereon.

(c) Any person or party so entitled to compensation who cannot agree with the director of transportation as to the amount of just compensation to which he or she is so entitled, by virtue of the enactment of this chapter, may within one year from the time that the removal of such advertising is required apply for the damages to the superior court in accordance with the procedures of §§ 37-6-18 through 37-6-23.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1968, ch. 268, § 2.)



Chapter 24-10.1-7 - Unlawful advertising.

§ 24-10.1-7 Unlawful advertising.  Any advertising device which violates the provisions of this chapter is hereby declared to be a public nuisance. The director of transportation shall give thirty (30) days' notice, by certified mail, postage prepaid, to the owner of the land on which the advertising device is located to remove the device if it is a prohibited device or cause it to conform to regulations if it is an authorized device. If the owner of the property fails to act within thirty (30) days as required in the notice, the director of transportation, or any of the director's authorized subordinates, may enter upon the real property where the outdoor advertising is located and abate and remove it.

History of Section.
(P.L. 1966, ch. 117, § 1.)



Chapter 24-10.1-8 - Penalty.

§ 24-10.1-8 Penalty.  Any person, firm, corporation, or association who shall violate any of the provisions of this chapter shall, upon conviction, be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1966, ch. 117, § 1.)



Chapter 24-10.1-9 - Interpretation.

§ 24-10.1-9 Interpretation.  (a) Nothing in this chapter shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation or resolution, which are more restrictive than the provisions of this chapter.

(b) Notwithstanding any other provisions of this chapter or the general or public laws to the contrary, the director of the department of transportation shall not regulate any on-premise or off-premise non-commercial protected speech contained within any advertising display authorized by this chapter.

History of Section.
(P.L. 1966, ch. 117, § 1; P.L. 1990, ch. 305, § 1; P.L. 2010, ch. 202, § 1; P.L. 2010, ch. 234, § 1.)



Chapter 24-10.1-10 - Advertising in safety rest areas.

§ 24-10.1-10 Advertising in safety rest areas.  In order to provide information in the specific interest of the traveling public, the director of transportation is hereby authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at safety rest areas, and to establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as may be considered desirable.

History of Section.
(P.L. 1966, ch. 117, § 1.)



Chapter 24-10.1-11 - Agreements with the United States authorized.

§ 24-10.1-11 Agreements with the United States authorized.  The director of transportation is hereby authorized to enter into agreements with the United States secretary of commerce as provided by title 23, United States Code, relating to the control of outdoor advertising in areas adjacent to the interstate and primary systems, including the establishment of information centers at safety rest areas, and to take action in the name of the state to comply with the terms of such an agreement.

History of Section.
(P.L. 1966, ch. 117, § 1.)



Chapter 24-10.1-12 - Severability.

§ 24-10.1-12 Severability.  If any section, clause, or provision of this chapter shall be held either unconstitutional or ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid and effective and no other section, clause or provision shall on account thereof be termed invalid or ineffective.

History of Section.
(P.L. 1966, ch. 117, § 1.)






Chapter 24-11 - Jamestown Ferry



Chapter 24-12 - Rhode Island Turnpike and Bridge Authority

Chapter 24-12-1 - Definitions.

§ 24-12-1 Definitions.  As used in this chapter, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning:

(1) "Additional facility" means any bridge, approach or feeder road, highway, road, freeway, tunnel, overpass, underpass, parking facility or toll facility, in the state, equipment or signal and information system, which the authority is authorized by this chapter or any other law to construct, reconstruct, renovate, acquire, maintain, repair, operate, or manage after May 3, 1954 or any portion thereof.

(2) "Annual period" means the one-year fiscal period of the state commencing on the first day of July of any year and ending the last day of June of the following year.

(3) "Authority" means the Rhode Island turnpike and bridge authority created by § 24-12-2, or, if the authority shall be abolished, the board, body, or commission succeeding to the principal functions thereof or upon whom the powers given by the chapter to the authority shall be given by law.

(4) "Cost" as applied to any project to be constructed, reconstructed, renovated, maintained, acquired, leased, repaired, operated or managed by the authority shall embrace the cost of construction, reconstruction, renovation, maintenance, repair, operation or management, the cost of the acquisition of all land, rights-of-way, property, rights, easements, and interests acquired by the authority for the construction, reconstruction, renovation, maintenance, repair, operation or management, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to and during construction, reconstruction, renovation, maintenance, repair, operation or management, and for one year after completion of construction, reconstruction, renovation, maintenance, repair, operation or management, cost of traffic estimates and of engineering and legal services, plans, specifications, surveys, estimates of cost and of revenues, other expenses necessary or incident to determining the feasibility or practicability of construction, reconstruction, renovation, maintenance, repair, operation or management, administrative expenses, and such other expenses as may be necessary or incident to the construction, reconstruction, renovation, maintenance, repair, operation or management, the financing of the construction, and the placing of the project in operation, and in connection with the Newport Bridge shall include the purchase price of the ferry franchise. The word "cost" as applied to any project which the authority may be authorized to acquire means the amount of the purchase price, lease payments, debt service payments, or the amount of any condemnation award in connection with the acquisition of the project, and shall include the cost of acquiring all the capital stock of the corporation owning the project, if such be the case, and the amount to be paid to discharge all of the obligations of the corporation in order to vest title to the project in the authority, the cost of improvements to the project which may be determined by the authority to be necessary prior to the financing thereof, interest during the period of construction of the improvements and for one year thereafter, the cost of all lands, properties, rights, easements, franchises, and permits acquired, the cost of engineering and legal services, plans, specifications, surveys, estimates of cost and of revenues, other expenses necessary or incident to determining the feasibility or practicability of the acquisition or improvement, administrative expenses, and such other expenses as may be necessary or incident to the financing of the acquisition or improvement and the placing of the project in operation by the authority.

(ii) "Cost" as applied to the Mount Hope Bridge means such amount, if any, as the authority may deem necessary, following the acquisition of a bridge under the provisions of § 24-12-40A, to place the bridge in safe and efficient condition for its operation. And as applied to any project constructed or acquired by the authority under the provisions of the chapter, the word "cost" shall also include such amounts as the authority may deem necessary for working capital and to create a debt service reserve.

(iii) "Cost" as applied to the Sakonnet River Bridge includes such amount, if any, as the authority may deem necessary, following the acquisition of the Sakonnet River Bridge under the provisions of subsection 24-12-40F, to place the bridge in safe and efficient condition for its operation. As applied to any project constructed or acquired by the authority under the provisions of the chapter, the word "cost" shall also include such amounts as the authority may deem necessary for capitalized interest, working capital and to create a debt service reserve.

(iv) "Cost" as applied to the Jamestown Verrazzano Bridge includes such amount, if any, as the authority may deem necessary, following the acquisition of the Jamestown Verrazzano Bridge under the provisions of subsection 24-12-40G, to place the bridge in safe and efficient condition for its operation. As applied to any project constructed or acquired by the authority under the provisions of the chapter, the word "cost" shall also include such amounts as the authority may deem necessary for capitalized interest, working capital and to create a debt service reserve.

(5) "Department" means the department of transportation, or, if the department shall be abolished, the board, body, or commission succeeding to the principal functions thereof or upon whom the powers given by chapter 5 of title 37 to the department shall be given by law.

(6) "Ferry franchise" means the existing franchises and rights to operate ferries belonging to the Jamestown and Newport ferry company, but not including any other intangible personal property or real estate or tangible personal property of the corporation which shall remain the property of the corporation.

(7) "Jamestown Bridge" means the former bridge over the west passage of Narragansett Bay between the towns of Jamestown and North Kingstown constructed by the Jamestown Bridge commission under the provisions of chapter 2536 of the Public Laws, 1937 and the approaches thereto, and shall embrace all tollhouses, administration, and other buildings and structures used in connection therewith, together with all property, rights, easements, and interests acquired by the Jamestown Bridge commission in connection with the construction and operation of the bridge.

(8) "Jamestown Verrazzano Bridge" means the bridge constructed in replacement of the Jamestown Bridge, as defined in subdivision (7) and the approaches thereto, and shall embrace all tollhouses, administration, and other buildings and structures used in connection therewith, together with all property, rights, easements, and interests acquired by the authority in connection with the construction and operation of such bridge.

(9) "Mount Hope Bridge" means the existing bridge between the towns of Bristol and Portsmouth and the approaches thereto, which was constructed by the Mount Hope Bridge corporation and which was acquired and is now owned and operated by the Mount Hope Bridge authority under the provisions of chapter 13 of this title, and shall embrace all tollhouses, administration, and other buildings and structures used in connection therewith, together with all property, rights, easements, and interests acquired by the Mount Hope Bridge corporation or the Mount Hope Bridge authority in connection with the construction and operation of the bridge.

(10) "Newport Bridge" means the bridge or tunnel or combination of bridge and tunnel constructed or to be constructed under the provisions of this chapter over or under the waters of Narragansett Bay between Conanicut Island and Aquidneck Island, shall embrace the substructure and the superstructure thereof and the approaches thereto and the entrance plazas, interchanges, overpasses, underpasses, tollhouses, administration, storage, and other buildings, and highways connecting the bridge or tunnel with the Jamestown Verrazzano Bridge (defined in subdivision (8)) and with state highways as the authority may determine to construct from time to time in connection therewith, together with all property, rights, easements, and interests acquired by the authority for the construction and operation of the bridge or tunnel or combination of bridge and tunnel.

(11) "Owner" means and include all individuals, incorporated companies, partnerships, societies, or associations, and also municipalities, political subdivisions, and all public agencies and instrumentalities, having any title or interest in any property, rights, easements, or franchises authorized to be acquired under the provisions of this chapter.

(12) "Project" means the "Newport Bridge," "Mount Hope Bridge," "Sakonnet River Bridge," "Jamestown Verrazzano Bridge", the "turnpike" or any "additional facility," as the case may be, or any portion thereof which may be financed, acquired or leased under the provisions of this chapter.

(13) "Turnpike" means the controlled access highway or any portion thereof to be constructed or acquired, from time to time, under the provisions of this chapter from a point at or near the Connecticut-Rhode Island border through the county of Washington and the county of Newport to a point at or near the Massachusetts-Rhode Island border in the town of Tiverton (excluding the Jamestown Verrazzano Bridge, the Mount Hope Bridge, the Newport Bridge, and the Sakonnet River Bridge), together with all bridges (except those mentioned above), overpasses, underpasses, interchanges, entrance plazas, approaches, approach roads, tollhouses, service stations, and administration, storage, and other buildings and facilities which the authority may deem necessary for the operation of the turnpike, together with all property, rights, easements, and interests which may be acquired by the authority for the construction or the operation of the turnpike.

(14) "Sakonnet River Bridge" means the replacement Sakonnet River bridge constructed or to be constructed under the provisions of Article 36 of Chapter 376 of the Public Laws of 2003 between the towns of Tiverton and Portsmouth and shall embrace the substructure and the superstructure thereof and the approaches thereto and the toll structures, interchanges, overpasses, underpasses, tollhouses, administration, storage, and other buildings, and highways connecting the bridge with state highways, as the authority may determine to construct or acquire from time to time in connection therewith, together with all property, rights, easements, and interests acquired by the authority for the construction and operation of the bridge.

History of Section.
(P.L. 1954, ch. 3390, § 2; G.L. 1956, § 24-12-1; P.L. 1960, ch. 219, §§ 1-4; P.L. 1963, ch. 165, §§ 2-4; P.L. 1987, ch. 397, § 1; P.L. 1989, ch. 542, § 71; P.L. 1997, ch. 30, art. 36, § 1; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-2 - Authority created  Composition.

§ 24-12-2 Authority created  Composition.  There is hereby created a body corporate and politic to be known as the "Rhode Island turnpike and bridge authority." The authority shall consist of five (5) members, including the director of transportation, who shall be a member ex officio, and four (4) members appointed by the governor.

History of Section.
(P.L. 1954, ch. 3390, § 1; G.L. 1956, § 24-12-2.)



Chapter 24-12-3 - Appointment of authority members  Oath of office.

§ 24-12-3 Appointment of authority members  Oath of office.  (a) During the month of March in each year, the successor of any member whose term is about to expire shall be appointed by the governor for a term of four (4) years commencing the first day of April then next ensuing, but any person appointed to fill a vacancy shall serve only for the unexpired term. Any member of the authority shall be eligible for reappointment.

(b) Each appointed member of the authority before entering upon his or her duties shall take an oath to administer the duties of his or her office faithfully and impartially, and the oath shall be filed in the office of the secretary of state.

History of Section.
(P.L. 1954, ch. 3390, § 1; G.L. 1956, § 24-12-3.)



Chapter 24-12-4 - Officers of authority  Quorum  Reimbursement of expenses of members.

§ 24-12-4 Officers of authority  Quorum  Reimbursement of expenses of members.  (a) The authority shall elect one of its members as chairperson and another as vice-chairperson and shall also elect a secretary and a treasurer who may or may not be members of the authority. Three (3) members of the authority shall constitute a quorum and the vote of three (3) members shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. The members of the authority shall receive no salary for their services as authority members but shall be paid their necessary expenses while engaged in the performance of their duties, and the appointed members of the authority shall be paid the sum of forty dollars ($40.00) for each day or portion thereof in which they are engaged in the performance of their duties.

(b) The secretary and the treasurer shall receive such salaries as shall be fixed by the authority from time to time.

History of Section.
(P.L. 1954, ch. 3390, § 1; G.L. 1956, § 24-14-4; P.L. 1960, ch. 219, §§ 1, 5; P.L. 1963, ch. 165, § 5.)



Chapter 24-12-5 - Power to construct, reconstruct, renovate, acquire, maintain, repair, operate or manage projects or additional facilities and to issue bonds.

§ 24-12-5 Power to construct, reconstruct, renovate, acquire, maintain, repair, operate or manage projects or additional facilities and to issue bonds.  In order to facilitate vehicular traffic, remove many of the present handicaps and hazards on the congested highways in the state, alleviate the barriers caused by large bodies of water, and promote the agricultural and industrial development of the state, the Rhode Island turnpike and bridge authority is hereby authorized and empowered: to construct the Newport Bridge, the turnpike, any portion thereof or any additional facility hereafter authorized to be constructed; to acquire the Mount Hope Bridge, to acquire the Sakonnet River Bridge, to acquire the Jamestown Verrazzano Bridge and any additional facility hereafter authorized to be acquired; to maintain, construct, reconstruct, renovate, acquire, repair, operate or manage any project or projects; and to issue bonds of the authority as provided in this chapter to finance any project or projects; provided, however, that the Mount Hope Bridge shall only be acquired as provided for by § 24-12-40A.

History of Section.
(P.L. 1954, ch. 3390, § 3; G.L. 1956, § 24-12-5; P.L. 1960, ch. 219, §§ 1, 6; P.L. 1963, ch. 165, § 6; P.L. 1989, ch. 542, § 71; P.L. 1997, ch. 30, art. 36, § 1; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-6 - Grants or leases of state or municipal lands.

§ 24-12-6 Grants or leases of state or municipal lands.  All towns, cities, and other political subdivisions and all public agencies and commissions of the state, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant, or convey to the authority at its request, upon such terms and conditions as the proper authorities of the towns, cities, other political subdivisions or public agencies and commissions may deem reasonable and fair and without the necessity for any advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the authority, including public roads and other real property already devoted to public use, and subject to the above provisions, the state hereby consents to the use of all lands owned by it, including lands lying under water, which are deemed by the authority to be necessary for the construction or operation of any project.

History of Section.
(P.L. 1954, ch. 3390, § 3; G.L. 1956, § 24-12-6; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-7 - Revenue bonds not a debt of the state.

§ 24-12-7 Revenue bonds not a debt of the state.  Revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision, but shall be payable solely from the funds provided therefor under the provisions of this chapter. All revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the authority shall be obligated to pay the same or the interest thereon except from the funds provided therefor under the provisions of this chapter, and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds; provided, however, that any bonds issued under the provisions of § 24-12-40B of this chapter shall contain on the face thereof the statement required by § 24-12-40B.

History of Section.
(P.L. 1954, ch. 3390, § 4; G.L. 1956, § 24-12-7; P.L. 1960, ch. 219, §§ 1, 7; P.L. 1963, ch. 165, § 7.)



Chapter 24-12-8 - Expenses limited to funds provided.

§ 24-12-8 Expenses limited to funds provided.  All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the provisions of this chapter and no liability or obligation shall be incurred by the authority under this chapter beyond the extent to which moneys shall have been provided under the provisions of this chapter.

History of Section.
(P.L. 1954, ch. 3390, § 4; G.L. 1956, § 24-12-8; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-9 - Powers of authority.

§ 24-12-9 Powers of authority.  (a) The authority is hereby authorized and empowered:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter it at pleasure;

(3) To maintain an office at such place or places within the state as it may designate;

(4) To sue and be sued in its own name, plead and be impleaded; provided, however, that any and all actions at law or in equity against the authority shall be brought only in the county in which the principal office of the authority shall be located;

(5) To determine, subject to the approval of the director of transportation, the location and the design standards of the Newport Bridge, the turnpike and any additional new facility to be constructed;

(6) To issue bonds of the authority for any of its purposes and to refund its bonds, all as provided in this chapter;

(7) To combine for financing purposes the Newport Bridge, the Mount Hope Bridge, the Sakonnet River Bridge, the Jamestown Verrazzano Bridge, the turnpike and any additional facility or facilities, or any two (2) or more of such projects;

(8) To borrow money in anticipation of the issuance of bonds for any of its purposes and to issue notes, certificates, or other evidences of borrowing in form as may be authorized by resolution of the authority, the notes, certificates, or other evidence of borrowing to be payable in the first instance from the proceeds of any bonds issued under the provisions of this chapter and to contain on their face a statement to the effect that neither the state, the authority nor any municipality or other political subdivision of the state shall be obligated to pay the same or the interest thereon except from the proceeds of bonds in anticipation of the issuance of which the notes, certificates, or other evidences of borrowing shall have been issued, or from revenues;

(9) To fix and revise from time to time, subject to the provisions of this chapter, and to charge and collect tolls for transit over the turnpike and the several parts or sections thereof, and for the use of the Newport Bridge, the Mount Hope Bridge, the Sakonnet River Bridge, the Jamestown Verrazzano Bridge and any additional facility acquired, financed or leased under the provisions of this chapter;

(10) To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties;

(11) To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the rights of condemnation in the manner as provided by this chapter, public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements and interests as it may deem necessary for carrying out the provisions of this chapter; provided, however, that all public property damaged in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable;

(12) To designate the locations, with the approval of the director of transportation, and establish, limit and control the points of ingress to and egress from the turnpike and any additional facility as may be necessary or desirable in the judgment of the authority to insure the proper operation and maintenance thereof, and to prohibit entrance to and exit from any point or points not so designated;

(13) To employ, in its discretion, consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(14) To apply for, receive and accept from any federal agency aid and/or grants for or in aid of the repair, maintenance and/or construction of the turnpike, the Newport Bridge, the Sakonnet River Bridge, the Mount Hope Bridge, the Jamestown Verrazzano Bridge or any additional facility, and to receive and accept from the state, from any municipality, or other political subdivision thereof and from any other source aid or contributions of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which the grants and contributions may be made;

(15) To construct grade separations at intersections of the turnpike, the approaches and highway connections of the Newport Bridge, the Sakonnet River Bridge, the Mount Hope Bridge, the Jamestown Verrazzano Bridge and any additional facility with public highways, streets, or other public ways or places, and to change and adjust the lines and grades thereof so as to accommodate the same to the design of the grade separation; the cost of the grade separations and any damage incurred in changing and adjusting the lines and grades of the highways, streets, ways, and places shall be ascertained and paid by the authority as a part of the cost of the project;

(16) To vacate or change the location of any portion of any public highway, street, or other public way or place, sewer, pipe, main, conduit, cable, wire, tower, pole, and other equipment and appliance of the state or of any municipality or other political subdivision of the state and to reconstruct the same at such new location as the authority shall deem most favorable for the project and of substantially the same type and in as good condition as the original highway, street, way, place, sewer, pipe, main, conduit, cable, wire, tower, pole, equipment, or appliance, and the cost of the reconstruction and any damage incurred in vacating or changing the location thereof shall be ascertained and paid by the authority as a part of the cost of the project; any public highway, street or other public way or place vacated or relocated by the authority shall be vacated or relocated in the manner provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of the project;

(17) The authority shall also have the power to make reasonable regulations, subject to the approval of the public utility administrator, for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances (herein called "public utility facilities") of any public utility as defined in § 39-1-2, in, on, along, over or under any project. Whenever the authority shall determine that it is necessary that any public facilities which now are, or hereafter may be, located in, on, along, over, or under any project should be relocated in the project, or should be removed from the project, the public utility owning or operating the facilities shall relocate or remove the facilities in accordance with the order of the authority; provided, however, that the cost and expenses of the relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights or interests in lands of any other rights of the public utility paid to the public utility in connection with the relocation or removal of the property, shall be ascertained and paid by the authority as a part of the cost of the project. In case of any relocation or removal of facilities the public utility owning or operating the facilities, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations;

(18) To make reasonable regulations and to grant easements for the installation, construction, maintenance, repair, renewal, relocation, and removal of pipelines, other equipment, and appliances of any corporation or person owning or operating pipelines in, on, along, over, or under the turnpike, whenever the authority shall determine that it is necessary that any facilities which now are, or hereafter may be located in, on, along, over or under the turnpike should be relocated in the turnpike, or should be removed from the turnpike, the corporation or person owning or operating the facilities shall relocate or remove the facilities in accordance with the order of the authority; provided, however, that the cost and expense of the relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of any corporation or person paid to any corporation or person in connection with the relocation or removal of the property, shall be ascertained and paid by the authority as a part of the cost of the project. In case of any relocation or removal of facilities the corporation or person owning or operating the facilities, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations;

(19) To enter upon any lands, waters, and premises for the purpose of making such surveys, soundings, borings, and examinations as the authority may deem necessary or convenient for its purposes, and the entry shall not be deemed a trespass, nor shall an entry for such purposes be deemed an entry under any condemnation proceedings; provided, however, the authority shall pay any actual damage resulting to the lands, water, and premises as a result of the entry and activities as a part of the cost of the project;

(20) To enter into contracts or agreements with any board, commission, public instrumentality of another state or the federal government or with any political subdivision of another state relating to the connection or connections to be established between the turnpike or any additional facility with any public highway or turnpike now in existence or hereafter to be constructed in another state, and with respect to the construction, maintenance and operation of interstate turnpikes or expressways;

(21) To enter into contracts with the department of transportation with respect to the construction, reconstruction, renovation, acquisition, maintenance, repair, operation or management of any project and with the Rhode Island state police with respect to the policing of any project;

(22) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and

(23) To do all other acts and things necessary or convenient to carry out the powers expressly granted in this chapter.

(24) To grant and/or contract through the transfer of funds of the authority to the department of transportation for the construction, reconstruction, acquisition, maintenance, repair, operation or management by the department of transportation of any project or projects authorized by this chapter, and the department of transportation is authorized to accept any such grant or transfer of funds.

(b) Provided, the authority in carrying out the provisions of this section shall hold public hearings prior to the finalization of any specifications or the awarding of any contracts for any project.

History of Section.
(P.L. 1954, ch. 3390, § 5; G.L. 1956, § 24-12-9; P.L 1960, ch. 219, §§ 1, 8-10; P.L. 1963, ch. 165, §§ 8-10; P.L. 1986, ch. 139 § 1; P.L. 1997, ch. 30, art. 36, § 1; P.L. 1997, ch. 326, § 154; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-10 - Eminent domain power.

§ 24-12-10 Eminent domain power.  The authority shall have the right to acquire any land, or any interest therein, by the exercise of the power of eminent domain, whenever it shall be determined by the authority that the acquisition of the land, or interest, is necessary for the construction or the operation of any project.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-10.)



Chapter 24-12-11 - Filing of eminent domain resolution, plat, and statement of amount offered.

§ 24-12-11 Filing of eminent domain resolution, plat, and statement of amount offered.  The necessity for acquisition shall be conclusively presumed upon the adoption by the authority of a resolution declaring that the acquisition of the land, or interest therein, described in the resolution is necessary for the construction or operation. Within six (6) months thereafter the authority shall cause to be filed in the land evidence records of the city or town in which the land is located a copy of the resolution of the authority, together with a plat of the land, or interest therein described, and a statement, signed by the chairperson of the authority, that the lands, or interests therein, are taken pursuant to the provisions of this chapter. Thereupon the authority shall file in the superior court in and for the county in which the land, or interest therein, lies, a statement of the sum of money estimated by the authority to be just compensation for the land taken.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-11.)



Chapter 24-12-12 - Taking of possession of lands.

§ 24-12-12 Taking of possession of lands.  Upon the filing of the copy of the resolution, plat, and statement in the land evidence records of the city or town, the filing in the superior court, of the statement, and the depositing in the superior court, to the use of the persons entitled thereto, of such sum as the court shall determine to be amply sufficient to satisfy the claims of all persons interested in the land (and the court may, in its discretion, take evidence on the question to determine the sum to be deposited), title to the land, or interest therein, shall vest in the authority in fee simple absolute and the authority thereupon may take possession of the land, or interest therein.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-12.)



Chapter 24-12-13 - Deposits in court on eminent domain  Notice to owners  Agreement as to price.

§ 24-12-13 Deposits in court on eminent domain  Notice to owners  Agreement as to price.  No sum paid into the court as provided in § 24-12-12 shall be charged with clerk's fees of any nature. After the filing of the copy, plat, and statement, notice of the taking of the land, or interest therein, shall be served upon the owners of and persons having an estate in and interested in the land by a member of the division of sheriffs, leaving a true and attested copy of the description and statement with each of the persons personally, or at their last and usual place of abode in this state with some person living there, and in case any of the persons are absent from this state and have no last and usual place of abode therein occupied by any person, the copy shall be left with the persons, if any, in charge of or having possession of the land, or interest therein, taken of the absent persons if the same are known to the officer; and after the filing of the resolution, plat and statement, the secretary of the authority shall cause a copy of the resolution and statement to be published in some newspaper published in the county where the land, or interest therein, may be located, at least once a week for three (3) successive weeks. If any person shall agree with the authority for the price of the land, or interest therein, so taken, the court upon the application of the parties in interest, may order that the sum agreed upon be paid immediately from the money deposited, as the just compensation to be awarded in the proceeding.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-13; P.L. 1997, ch. 326, § 154; P.L. 2012, ch. 324, § 53.)



Chapter 24-12-14 - Jury trial on price of land.

§ 24-12-14 Jury trial on price of land.  Any owner of or persons entitled to any estate in or interested in any part of the land, or interest therein, so taken, who cannot agree with the authority for the price of the land, or interest therein, so taken in which he or she is interested may, within three (3) months after personal notice of the taking, or, if he or she have no personal notice, may within one year from the first publication of the copy of the resolution and statement, apply by petition to the superior court in and for the county in which the land, or interest therein, lies, setting forth the taking of his or her land or interest therein, and praying for an assessment of damages by a jury. Upon filing of the petition the court shall cause twenty (20) days' notice of the pendency thereof to be given to the authority by serving the chairperson or vice chairperson of the authority with a certified copy thereof, and may proceed after notice to the trial thereof; and the trial shall determine all questions of fact relating to the value of the land, or interest therein, and the amount thereof, and judgment shall be entered upon the verdict of the jury and execution shall be issued therefor against the money so deposited in court and in default thereof against any other property of the authority. In case two (2) or more conflicting petitioners make claim to the same land, or to any interests therein, or to different interests in the same parcel of land, the court upon motion shall consolidate their several petitions for trial at the same time by the same jury, and may frame all necessary issues for the trial thereof; and all proceedings taken pursuant to the provisions of this chapter shall take precedence over all other civil matters then pending before the court, or if the superior court in and for the county in which the land, or interest therein, lies, is not in session in the county, then the matter may be heard in the superior court for the counties of Providence and Bristol.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-14.)



Chapter 24-12-15 - Representation of incompetent landowners.

§ 24-12-15 Representation of incompetent landowners.  If any lands, or interests therein, in which any infant or other person not capable in law to act in his or her own behalf is interested, are taken by the authority under the provisions of this chapter, the superior court, upon the filing therein of any petition by or in behalf of an infant or other person, may appoint a guardian ad litem for the infant or other person, and the guardian may appear and be heard in behalf of the infant or other person; and the guardian may also with the advice and consent of the superior court and upon such terms as the superior court may prescribe, release to the authority all claims for damages for the lands of the infant or other person or for any interests therein. Any lawfully appointed, qualified, and acting guardian or other fiduciary of the estate of any infant or other person, with the approval of the court of probate within this state having jurisdiction to authorize the sale of lands and properties within this state of any infant or other person, may, before the filing of any petition, agree with the authority upon the amount of damages suffered by the infant or other person by any taking of his or her lands or of his or her interests in any lands, and may, upon receiving the amount, release to the authority all claims of damages of the infant or other person for the taking.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-15.)



Chapter 24-12-16 - Repayment of excess deposits.

§ 24-12-16 Repayment of excess deposits.  Whenever from time to time the authority has satisfied the court that the amount deposited with the court is greater than is amply sufficient to satisfy the claims of all persons interested in the land, the court may order that the amount of any excess including any interest or increment on any sums so deposited shall be repaid to the authority. Whenever the authority has satisfied the court that the claims of all persons interested in the land taken have been satisfied, the unexpended balance including any interest or increment on any sums so deposited shall be paid immediately to the authority.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-16.)



Chapter 24-12-17 - Expediting proceedings  Land devoted to public use  Outstanding interests.

§ 24-12-17 Expediting proceedings  Land devoted to public use  Outstanding interests.  In any proceedings for the assessment of compensation and damages for land or interest therein taken or to be taken by eminent domain by the authority the following provisions shall be applicable:

(1) At any time during the pendency of an action or proceeding, the authority or an owner may apply to the court for an order directing an owner or the authority, as the case may be, to show cause why further proceedings should not be expedited, and the court may upon the application make an order requiring that the hearings proceed and that any other steps be taken with all possible expedition.

(2) If any of the land, or interest therein, is devoted to a public use, it may nevertheless be acquired, and the taking shall be effective provided that no land or interest therein, belonging to a public utility corporation may be acquired without the approval of the administrator of public utilities or other officer or tribunal having regulatory power over the corporation. Any land, or interest therein, already acquired by the authority may nevertheless be included within the taking for the purpose of acquiring any outstanding interests in the land.

History of Section.
(P.L. 1954, ch. 3390, § 6; G.L. 1956, § 24-12-17.)



Chapter 24-12-18 - Bonds.

§ 24-12-18 Bonds.  (a) Issuance and sale of revenue bonds. The authority is hereby authorized to provide by resolution for the issuance, at one time or in series from time to time, of revenue bonds of the authority for the purpose of paying all or a part of the cost of any one or more projects, the construction, reconstruction, renovation, acquisition, maintenance, repair, operation or management of which is authorized by this chapter, and making provision for working capital and a debt service reserve. The principal of and the interest on the bonds shall be payable solely from the funds herein provided for the payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates per annum, shall mature at such time or times not exceeding fifty (50) years from their date or dates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine to be for the best interests of the authority.

(b) Form and execution of all bonds. The authority shall determine the form and the manner of execution of all bonds issued under the provisions of this chapter, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery, and any bond may bear the facsimile signature of, or may be signed by, the persons as at the actual time of the execution of the bond shall be the proper officers to sign the bond although at the date of the bond the persons may not have been the officers. The bonds may be issued in coupon or in registered form, and in certificated or book entry only form as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-18; P.L. 1960, ch. 219, §§ 1, 11; P.L. 1963, ch. 165, § 11; P.L. 1997, ch. 30, art. 36, § 1; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-19 - Use of bond proceeds  Supplementary issues  Surplus proceeds.

§ 24-12-19 Use of bond proceeds  Supplementary issues  Surplus proceeds.  The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project or projects for which the bonds shall have been issued, and shall be disbursed in the manner and under the restrictions, if any, as the authority may provide in the resolution authorizing the issuance of the bonds or in the trust agreement hereinafter mentioned securing the bonds; provided, however, that the amount of the proceeds of the revenue bonds of the first series as may be determined by the authority prior to the issuance of the bonds may be applied to the payment of engineering, financing, and legal services in connection with the financing and the construction of the Newport Bridge or the turnpike or both. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than the cost, additional bonds may in like manner be issued to provide the amount of the deficit, and, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference of priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed the cost, the surplus shall be deposited to the credit of the sinking fund for the bonds or, if so authorized by the authority, may be applied to the payment of the cost of any project thereafter financed under the provisions of this chapter.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956; § 24-12-19; P.L. 1960, ch. 219, §§ 1, 12.)



Chapter 24-12-20 - Interim receipts or temporary bonds  Replacement of lost or mutilated bonds  Proceedings required by chapter exclusive.

§ 24-12-20 Interim receipts or temporary bonds  Replacement of lost or mutilated bonds  Proceedings required by chapter exclusive.  Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau, or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-20.)



Chapter 24-12-21 - Retirement of outstanding bridge revenue refunding bonds of Jamestown Bridge commission.

§ 24-12-21 Retirement of outstanding bridge revenue refunding bonds of Jamestown Bridge commission.  Within three (3) months prior to the estimated date of opening for traffic of the Newport Bridge, but not earlier than December 31, 1965, and in case provision shall not theretofore have been made for the redemption of the outstanding bridge revenue refunding bonds of the Jamestown Bridge commission through the operation of the sinking fund for the bonds, the authority may issue its revenue bonds in an amount sufficient, with other funds available for such purposes, to provide for the redemption of all of the outstanding bonds on their earliest redemption date, including the principal amount of the bonds, the premium required to be paid upon the principal amount on the redemption date and the interest to accrue on the principal amount to the redemption date, and upon there being deposited with the trustee under the trust indenture securing the outstanding bridge revenue refunding bonds an amount sufficient, with other funds available for the purpose, to provide for the redemption, all other money then held by the trustee under the trust indenture shall be transferred to the appropriate funds created under the provisions of the resolution of trust agreement securing the revenue bonds of the authority.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-21; P.L. 1960, ch. 219, §§ 1, 13; P.L. 1963, ch. 165, § 12; P.L. 1965, ch. 43, § 5.)



Chapter 24-12-22 - Purchase of Jamestown-Newport ferry franchise.

§ 24-12-22 Purchase of Jamestown-Newport ferry franchise.  In the event revenue bonds shall be issued in an amount estimated to be sufficient with any other available funds to pay the cost of constructing the Newport Bridge and opening the bridge for traffic, there shall be deposited with a bank or banks in the city of Newport or in the city of Providence for the credit of a special account in the name of the town of Jamestown, the sum of two hundred fifty thousand dollars ($250,000) as the cost of the ferry franchise, and the money so deposited shall be held by the bank or banks in the name of the town of Jamestown for the benefit of the town until such time as the Newport Bridge shall be open for traffic. Upon the opening, the ferry franchise shall be transferred to the authority, and thereafter in consideration of the transfer of the ferry franchise, the money so deposited shall be applied, to the extent necessary, to the retirement of the outstanding bonded indebtedness of the town of Jamestown incurred on account of ferry operations conducted by the Jamestown and Newport ferry company and any balance of the amount so deposited shall be paid to the treasurer of the town of Jamestown.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-22; P.L. 1960, ch. 219, §§ 1, 14; P.L. 1963, ch. 165, § 13.)



Chapter 24-12-23 - Maintenance of Jamestown-Newport ferry service.

§ 24-12-23 Maintenance of Jamestown-Newport ferry service.  Until the Newport Bridge shall be opened for traffic, ferry service between the town of Jamestown and the city of Newport shall be maintained by the director of transportation and upon the opening of the Newport Bridge for traffic the ferry service shall be discontinued except that the director of transportation may provide ferry service for pedestrians only. The director of transportation is hereby authorized and empowered, after the transfer of the franchise to the authority, to provide ferry service for pedestrians only as provided in this section.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-23; P.L. 1960, ch. 219, §§ 1, 15; P.L. 1989, ch. 542, § 71.)



Chapter 24-12-24 - Pension fund for ferry company employees.

§ 24-12-24 Pension fund for ferry company employees.  The town of Jamestown, by vote of the qualified electors of the town at any special or annual financial town meeting, is hereby authorized and empowered to use all or any part of any balance of the two hundred fifty thousand dollars ($250,000) paid to the town together with the proceeds realized from the sale or lease of any of the other assets of the Jamestown and Newport ferry company for the establishment of a pension fund for the care of retired employees of the Jamestown and Newport ferry company.

History of Section.
(P.L. 1954, ch. 3390, § 7; G.L. 1956, § 24-12-24.)



Chapter 24-12-25 - Trust agreement.

§ 24-12-25 Trust agreement.  In the discretion of the authority any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the tolls and other revenues to be received, but shall not convey or mortgage any project or any part thereof. The trust agreement or resolution providing for the issuance of the bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation, and insurance of the project or projects in connection with which the bonds shall have been authorized, the rates of toll to be charged, the custody, safeguarding and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depositary of the proceeds of bonds or of revenues to furnish the indemnifying bonds or to pledge such securities as may be required by the authority. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the authority's cost of operation and maintenance.

History of Section.
(P.L. 1954, ch. 3390, § 8; G.L. 1956, § 24-12-25.)



Chapter 24-12-26 - Power to collect tolls and charges  Gasoline and service concessions.

§ 24-12-26 Power to collect tolls and charges  Gasoline and service concessions.  (a) The authority is hereby authorized, subject to the provisions of this chapter, to fix, revise, charge and collect tolls for the use of the Newport Bridge, the Mount Hope Bridge, the Sakonnet River Bridge (subject to federal regulations and approvals), the turnpike and the different parts or sections thereof, and for the use of any additional facility and the different parts or sections thereof, and to contract with any person, partnership, association or corporation for placing on any project telephone, telegraph, electric light or power lines, gas stations, garages, and restaurants if deemed necessary by the authority in connection with the project, or for the use of any project or part thereof, including the right-of-way adjoining the paved portion of the turnpike or of any additional facility or for any other purposes and to fix the terms, conditions, rents and rates of charges for such use; provided, that the authority shall construct any gasoline service facilities which it may determine are needed on the project, and provided, further, that, to afford users of the project a reasonable choice of motor fuels of different brands, each gasoline service station shall be separately offered for lease upon sealed bids and, after notice of the offer has been published once a week in three (3) consecutive weeks in a newspaper having general circulation in the state, and, in the event an acceptable bid shall be received in the judgment of the authority, each lease shall be awarded to the highest responsible bidder therefor, but no person shall be awarded or have the use of, nor shall motor fuel identified by the trade-marks, trade names, or brands of any one supplier, distributor, or retailer of such fuel be sold at more than one service station if they would constitute more than twenty-five percent (25%) of the service stations on the project. Notwithstanding the provisions of this section, members of the town of Jamestown police and fire department and ambulance service personnel of the town of Jamestown and Jamestown school department who, in the course of their duty, are required to pay a toll for use of the Newport Bridge, shall, upon the presentment of receipts for the payment of the toll to the town of Jamestown, be reimbursed for all charges on an annual basis by the town of Jamestown who in turn shall be reimbursed for all payments made by the state. Notwithstanding the provisions of this section, members of the city of Newport police and fire department and rescue personnel who, in the course of their duty, are required to pay a toll for use of the Newport Bridge, shall, upon the presentment of receipts for the payment of the toll to the city of Newport, be reimbursed for all charges on an annual basis by the city of Newport who in turn shall be reimbursed for all payments made by the state.

(b) Notwithstanding the provisions of this section, members of the police and fire department and rescue personnel of any city or town in this state who, in the course of their duty, are required to pay a toll for use of the Mount Hope Bridge or the Sakonnet River Bridge, shall, upon the presentment of receipts for the payment of the toll to their town or city, be reimbursed for all such charges on an annual basis by the town or city, who in turn shall be reimbursed for all payments made by the state.

History of Section.
(P.L. 1954, ch. 3390, § 9; G.L. 1956, § 24-12-26; P.L. 1960, ch. 219, §§ 1, 16; P.L. 1963, ch. 165, § 14; P.L. 1985, ch. 200, § 1; P.L. 1985, ch. 312, § 1; P.L. 1988, ch. 500, § 1; P.L. 2005, ch. 332, § 1; P.L. 2005, ch. 413, § 1; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-27 - Amount of tolls.

§ 24-12-27 Amount of tolls.  Tolls shall be so fixed and adjusted in respect of the aggregate of tolls from the project or projects or the portion or portions thereof in connection with which bonds shall have been issued under the provisions of this chapter as to provide a fund sufficient with other revenues, if any, to pay (1) the cost of maintaining, repairing, and operating the project or projects or portion or portions thereof and (2) the principal of and the interest on the bonds as the prinicipal and interest shall become due and payable, and to create reserves for such purposes; provided, however, that the authority shall establish commutation rates for traffic over the Mount Hope Bridge by all vehicles, which rates shall not be in excess of the commutation rates in effect for vehicles on January 1, 1960. Tolls shall not be subject to supervision or regulation by any commission, board, bureau or agency of the state or of any municipality or other political subdivision of the state.

History of Section.
(P.L. 1954, ch. 3390, § 9; G.L. 1956, § 24-12-27; P.L. 1960, ch. 219, §§ 1, 17; P.L. 1963, ch. 165, § 15.)



Chapter 24-12-28 - Revenues pledged to sinking fund.

§ 24-12-28 Revenues pledged to sinking fund.  To the extent provided in the resolution authorizing the issuance of bonds or finance lease or in the trust agreement securing the same, the tolls and all other revenues received by the authority, shall be set aside at such regular intervals as may be provided in the resolution or the trust agreement in a sinking fund or funds which shall be pledged to, and charged with, the payment of the lease payments and/or of the principal of and the interest on the bonds as the bonds shall become due, and the redemption price or the purchase price of bonds or other obligations retired by call or purchase as provided in the resolution or trust agreement. The pledge shall be valid and binding from the time when the pledge is made; the tolls and other revenues or other money so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of money to the credit of each sinking fund shall be subject to the provisions of the resolution authorizing the issuance of the lease, the bonds or of the trust agreement. Notwithstanding any provision(s) of Section 3 of Article 6 of Chapter 23 of the Public Laws of 2010, the provisions of this section shall apply to all bonds issued or to be issued by the authority.

History of Section.
(P.L. 1954, ch. 3390, § 9; G.L. 1956, § 24-12-28; P.L. 1960, ch. 219, §§ 1, 18; P.L. 1997, ch. 30, art. 36, § 1; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-29 - Trust funds  Trustee.

§ 24-12-29 Trust funds  Trustee.  All money received pursuant to the provisions of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The authority shall, in the resolution authorizing the bonds or in the trust agreement securing the bonds, provide for the payment of the proceeds of the sale of the bonds and the revenues to be received to a trustee, which shall be any trust company or bank having the powers of a trust company within or without the state, who shall act as trustee of the funds, and hold and apply the bonds to the purposes of this chapter, subject to the regulations as this chapter and the resolution or trust agreement may provide.

History of Section.
(P.L. 1954, ch. 3390, § 10; G.L. 1956, § 24-12-29.)



Chapter 24-12-30 - Remedies of bondholders.

§ 24-12-30 Remedies of bondholders.  Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under the trust agreement, except to the extent the rights herein given may be restricted by the trust agreement, may, either at law or in equity, by civil action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this chapter or under the trust agreement or the resolution authorizing the issuance of the bonds, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by the authority or by any officer thereof, including the fixing, charging, and collecting of tolls.

History of Section.
(P.L. 1954, ch. 3390, § 11; G.L. 1956, § 24-12-30; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-31 - Tax exemption.

§ 24-12-31 Tax exemption.  The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions, and as the acquisition, construction, operation, and maintenance by the authority of the projects as defined in this chapter as will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon the projects or upon any property acquired or used by the authority under the provisions of this chapter or upon the income from the projects, and the bonds issued under the provisions of this chapter, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.

History of Section.
(P.L. 1954, ch. 3390, § 12; G.L. 1956, § 24-12-31; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-32 - Eligibility of bonds for investment.

§ 24-12-32 Eligibility of bonds for investment.  Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

History of Section.
(P.L. 1954, ch. 3390, § 13; G.L. 1956, § 24-12-32.)



Chapter 24-12-33 - Negotiability of bonds.

§ 24-12-33 Negotiability of bonds.  Notwithstanding any of the foregoing provisions of this chapter or any recitals in any bonds issued under the provisions of this chapter, all bonds shall be deemed to be negotiable instruments under the laws of this state.

History of Section.
(P.L. 1954, ch. 3390, § 14; G.L. 1956, § 24-12-33.)



Chapter 24-12-34 - Refunding bonds.

§ 24-12-34 Refunding bonds.  The authority is hereby authorized to provide for the issuance of revenue refunding bonds of the authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon or any interest accrued or to accrue to the date of redemption of the bonds, the cost of issuing the refunding bonds and, if deemed advisable by the authority, for the additional purpose of constructing improvements, extensions or enlargements of the project in connection with which the bonds to be refunded shall have been issued. The authority is further authorized to provide by resolution for the issuance of its revenue bonds for the combined purpose of (1) refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued on or to accrue to the date of redemption of the bonds, and (2) paying all or any part of the cost of any additional project, and, if deemed advisable by the authority, the cost of any improvements, extensions, or enlargements. Pending the application of the proceeds of the revenue refunding bonds, with any other available funds, to the payment of the principal, accrued interest and premium of the bonds being refunded and, if so provided or permitted in the resolution authorizing the issuance of the revenue refunding bonds or in the trust agreement securing the bonds, to the payment of any interest on the refunding bonds, the authority may invest the proceeds in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature, or which shall be subject to redemption by the holder thereof at the option of the holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended or, in lieu of the investments, the authority may place all or part of the proceeds in interest bearing time deposits or make other similar arrangements with regard thereto which will assure that the proceeds, together with the interest accruing thereon, will be available when required for the purposes intended. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect of the bonds shall be governed by the provisions of this chapter insofar as this chapter may be applicable.

History of Section.
(P.L. 1954, ch. 3390, § 15; G.L. 1956, § 24-12-34; P.L. 1960, ch. 219, §§ 1, 19; P.L. 1963, ch. 165, § 16; P.L. 1997, ch. 30, art. 36, § 1.)



Chapter 24-12-35 - Resolutions of authority.

§ 24-12-35 Resolutions of authority.  Any action taken by the authority under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each resolution shall take effect immediately and need not be published or posted.

History of Section.
(P.L. 1954, ch. 3390, § 16; G.L. 1956, § 24-12-35.)



Chapter 24-12-36 - Annual report and audit.

§ 24-12-36 Annual report and audit.  Within the first ninety (90) days of each fiscal year of the authority, the authority shall make an annual report to the governor of its activities for the preceding fiscal year. Each report shall set forth a complete operating and financial statement covering its operations during the year. The state director of administration shall cause an annual audit of the books, records, and accounts of the authority to be made and the costs thereof shall be treated as a part of the cost of operation.

History of Section.
(P.L. 1954, ch. 3390, § 16; G.L. 1956, § 24-12-36.)



Chapter 24-12-37 - Penalty for nonpayment of toll  Toll Violators.

§ 24-12-37 Penalty for nonpayment of toll  Toll Violators.  (a) Any person who fails or refuses to pay or prepay the required toll shall be required to pay the toll amount and an administrative fee of six dollars ($6.00) within thirty (30) days of issuance of the notice of violation.

(b) Any person who fails to pay the due toll amount and the administrative fee within thirty (30) days of the issuance of the notice of the violation shall be punished by a fine of eighty-five dollars ($85.00) and may have his or her drivers license suspended pursuant to § 31-41.1-6 for a period not to exceed thirty (30) days for the violation. Toll violators, who fail to pay the due toll amount and the administrative fee within thirty (30) days of the issuance of the notice of the violation shall receive a traffic violation summons which shall be subject to the jurisdiction of the Traffic Tribunal. The toll amount, and administrative fee due under this subsection shall be remitted to the Rhode Island Turnpike and Bridge Authority.

(c) "Toll Violator" means, for the purposes of this section, any person who uses any project and fails to pay the required toll and accepts an Unpaid Toll Invoice from the Authority.

(1) The authority shall promulgate appropriate rules and regulations to ensure the proper administration of the provisions of this section.

(2) For the purposes of this section only, "person" means the registered owner, driver, rentee or lessee of a motor vehicle.

(3) It is unlawful for any person or business, other than an authorized representative of the authority: (i) to sell, offer for sale or attempt to sell tokens, tickets, passes or other evidences of payment issued for passage on any project of the authority, including but not limited to, the Claiborne Pell Bridge, if originally issued by the authority pursuant to any program of the authority providing for a reduced rate of toll based upon frequency of use of the project, volume of tokens, passes or other evidences of payment purchased, or method of payment for the toll; or (ii) to sell, offer for sale, or attempt to sell tokens, passes or other evidences of payment issued for passage on any project of the authority, including but not limited to, the Claiborne Pell Bridge for a profit. Any person or business who is found in violation of this subsection shall be punished, for each offense, by a fine of not more than five hundred dollars ($500).

History of Section.
(P.L. 1954, ch. 3390, § 16; G.L. 1956, § 24-12-37; P.L. 1999, ch. 371, § 1; P.L. 2007, ch. 307, § 1; P.L. 2007, ch. 414, § 1; P.L. 2010, ch. 193, § 1; P.L. 2011, ch. 383, § 1; P.L. 2011, ch. 405, § 1; P.L. 2012, ch. 415, § 33.)



Chapter 24-12-37.1 - Additional penalties  Toll evaders.

§ 24-12-37.1 Additional penalties  Toll evaders.  (a) Any toll evader who fails or refuses to pay or prepay the required toll, and such violation may be evidenced by video or photograph, shall be required to pay a fine not exceeding five hundred dollars ($500) and shall pay the toll amount due and an administrative fee of six dollars ($6.00) or may have his or her driver's license suspended for up to six (6) months for the violation, or both. A toll evader under this subsection shall receive a traffic violation summons which shall be subject to the jurisdiction of the Traffic Tribunal. The administrative fee and toll amount due under this subsection shall be remitted to the Rhode Island Turnpike and Bridge Authority.

(b) "Toll Evader" means, for the purposes of this section, any person who: (1) Uses any project and fails or refuses to pay the required toll; (2) Does not accept an unpaid toll invoice from the authority upon entering the toll plaza area or uses the project without obtaining an unpaid toll invoice prior to using the project; and (3) Whose actions can be reasonably construed as a deliberate attempt to avoid paying the toll.

History of Section.
(P.L. 2011, ch. 383, § 2; P.L. 2011, ch. 405, § 2.)



Chapter 24-12-37.2 - Driver/registered owner liability.

§ 24-12-37.2 Driver/registered owner liability.  (a) The registered owner of the motor vehicle shall be primarily responsible in all prosecutions brought pursuant to the provisions of §§ 24-12-37 and 24-12-37.1.

(b) In all prosecutions of nonpayment of toll violations, there is a rebuttable presumption that the registered owner of the vehicle was the operator of the vehicle and may be liable for the violation. The registered owner of the vehicle may assume liability for the violation by paying the fine; or by defending the violation.

History of Section.
(P.L. 2011, ch. 383, § 2; P.L. 2011, ch. 405, § 2.)



Chapter 24-12-38 - Covenant against competition.

§ 24-12-38 Covenant against competition.  The state covenants and agrees with the holders of any bonds or obligations of the authority that the state will not authorize or permit the construction, operation, and maintenance of any additional facility for the transportation of passenger vehicles by any person or body other than the authority within a distance of ten (10) miles in either direction from any project financed by the authority under the provisions of this chapter.

History of Section.
(P.L. 1960, ch. 219, §§ 1, 20.)



Chapter 24-12-39 - Transfer of projects to state  Dissolution of authority.

§ 24-12-39 Transfer of projects to state  Dissolution of authority.  When all bonds issued under the provisions of this chapter and the interest thereon shall have been paid or a sufficient amount for the payment of all the bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, all projects financed under the provisions of this chapter may be transferred to the state in good condition and repair, and thereupon the authority shall be dissolved and all funds of the authority not required for the payment of bonds shall be paid to the general treasurer for the use of the state and all machinery, equipment and other property belonging to the authority shall be vested in the state and delivered to the department of transportation.

History of Section.
(P.L. 1954, ch. 3390, § 17; G.L. 1956, § 24-12-39; P.L. 1960, ch. 219, §§ 1, 21; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-40 - Dissolution of Jamestown Bridge commission  Bridge to become toll free portion of state highway system  Covenants with bondholders.

§ 24-12-40 Dissolution of Jamestown Bridge commission  Bridge to become toll free portion of state highway system  Covenants with bondholders.  (a) In case provision shall be made for the redemption of the outstanding bridge revenue refunding bonds of the Jamestown Bridge commission through the operation of the sinking fund for the bonds before the issuance of revenue bonds under the provisions of § 24-12-21, or in case the outstanding bridge revenue refunding bonds are retired from the proceeds of revenue bonds issued under the provisions of § 24-12-21, and in either event, the Jamestown Bridge commission shall thereupon be dissolved and all powers, control, and jurisdiction over and title to the Jamestown Bridge shall vest immediately in the state, which shall thereafter maintain, repair, and operate the bridge and the bridge shall thereafter constitute a toll free portion of the state highway system.

(b) In recognition of engineering studies which show that the charging and collecting of tolls for the use of the Jamestown Bridge or a failure of the state to maintain, repair, and operate the bridge would decrease traffic over the Newport Bridge and diminish the toll revenues to be received on account of the operation of the Newport Bridge, the state covenants and agrees with the holders of any bonds or obligations of the authority issued to pay the cost of the Newport Bridge, that during any period when the bonds or obligations shall be outstanding and unpaid, the laws of Rhode Island shall not be amended to authorize or permit the charging and collecting of tolls on the Jamestown Bridge and the state shall maintain, repair, and operate the Jamestown Bridge as a portion of the state highway system.

History of Section.
(P.L. 1954, ch. 3390, § 17; G.L. 1956, § 24-12-40; P.L. 1959, ch. 176, § 2; P.L. 1960, ch. 219, §§ 1, 22; P.L. 1963, ch. 165, § 17.)



Chapter 24-12-40.A - Title to Mount Hope Bridge vested in Rhode Island turnpike and bridge authority  Continuation of tolls.

§ 24-12-40.A Title to Mount Hope Bridge vested in Rhode Island turnpike and bridge authority  Continuation of tolls.  All powers, control, and jurisdiction of and title to the Mount Hope Bridge is hereby affirmed as having vested in the Rhode Island turnpike and bridge authority as of June 1, 1964, and the transfer of funds to the authority by the trustee under the trust indenture securing the Mount Hope Bridge revenue bonds is hereby ratified and affirmed. The authority shall continue to charge and collect tolls for the use of the Mount Hope Bridge to provide funds sufficient with any other monies available therefor for paying the costs of maintaining, repairing, and operating the bridge, and in any event tolls for the use of the Mount Hope Bridge shall continue until a fund shall be provided for the payment of engineering, financing, and legal services in connection with the financing and construction of the Newport Bridge. The power and right of the authority to collect and to use tolls collected for the use of the Mount Hope Bridge subsequent to June 1, 1964 for the purpose of payment of engineering, financial, and legal services in connection with the financing and construction of the Newport Bridge in an amount heretofore expended not in excess of six hundred thousand dollars ($600,000) is hereby ratified and affirmed.

History of Section.
(P.L. 1963, ch. 165, § 19; P.L. 1965, § 19; P.L. 1965, ch. 43, § 1.)



Chapter 24-12-40.B - Certain bonds guaranteed by state.

§ 24-12-40.B Certain bonds guaranteed by state.  (a) The authority is hereby authorized to provide by resolution for the issuance at one time or from time to time of bonds of the authority in an aggregate principal amount not exceeding seventeen million five hundred thousand dollars ($17,500,000) for paying a part of the cost of the Newport Bridge; the bonds shall be designated "Newport Bridge bonds  Guaranteed by the state," and shall mature in such annual instalments, the first of which shall be made payable not earlier than five (5) years after the date of the bonds and the last of which shall be made payable not later than fifty (50) years after the date of the bonds, as may be determined by the authority with the approval of the general treasurer. The bonds shall be dated, shall bear interest at such rate or rates not exceeding six percent (6%) per annum and shall be made redeemable before maturity, at the option of the authority, at the price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The principal of and the interest on the bonds shall be payable at the office of the general treasurer, or at the option of the holder, at any bank or trust company within or without the state. The bonds shall be sold by the authority at public sale upon a call for sealed bids to be received at the office of the general treasurer in the city of Providence; the authority shall cause a notice of the sale to be published at least once at least fourteen (14) days before the date fixed for the receipt of bids in a daily newspaper of general circulation published in the city of Providence and in a daily newspaper of a general circulation or a financial journal published in New York City and devoted primarily to the subject of state, county, and municipal bonds; but no sale shall be made at less than par and accrued interest. The proceeds of the bonds shall be deposited to the credit of a special construction fund and applied by the authority to the payment of the cost of the Newport Bridge. The authority is further authorized, subject to the approval of the general treasurer, to provide by resolution for the issuance of bonds of the authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this paragraph. The issuance of the bonds and the maturities and other details thereof shall be governed by the foregoing provisions of this subsection insofar as this chapter may be applicable. The state hereby guarantees the payment of the principal of and interest on all bonds issued under the provisions of this subsection as the bonds respectively become due and payable and the full faith and credit of the state are hereby pledged for the payment, and a statement to that effect shall be endorsed on the bonds by the general treasurer.

(b) The revenue bonds issued under the provisions of this chapter for paying the balance of the cost of the Newport Bridge, which revenue bonds, together with the bonds issued under the provisions of subsection (a) and other revenue bonds, if any, issued under the provisions of § 24-12-21 shall not exceed an aggregate principal amount of forty-seven million five hundred thousand dollars ($47,500,000) and shall mature at such time or times, not exceeding fifty (50) years from their date, as may be determined by the authority. Prior to the issuance of the bonds authorized to be issued under the provisions of the first subsection of this section, or the revenue bonds, if any, issued under the provisions of § 24-12-21, or the revenue bonds issued for paying the balance of the cost of the Newport Bridge, the authority shall determine the respective amounts which are to be deposited in each fiscal year to the credit of a special fund for the payment of the interest on and the principal of the bonds and to create a reserve for such purpose, and also to provide a fund for accelerating the maturity or maturities of the bonds (the amounts being hereinafter collectively called the "Principal and interest requirements for the bonds").

(c) Notwithstanding any of the foregoing provisions of this chapter, the authority is hereby authorized and directed to combine the Newport Bridge and the Mount Hope Bridge for financing purposes and to fix, revise, charge and collect tolls for the use of the Newport Bridge and the Mount Hope Bridge, which tolls and all other revenues derived from the Mount Hope Bridge and the Newport Bridge, except such part thereof as may be necessary to pay the cost of maintenance, repair, and operation and to provide the reserves therefor as may be provided for in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds, shall be set aside at such regular intervals as may be provided in the resolution or the trust agreement and deposited to the credit of the following funds in the following order, until the bonds shall have been paid or adequate provisions shall have been made for their payment:

(1) To the credit of a special fund for paying the interest on and the principal of the revenue bonds issued under the provisions of subsection (a) of § 24-12-18 and the revenue bonds, if any, issued under the provisions of § 24-12-21, such amount as may be required to make the amount deposited in the then current fiscal year to the credit of the fund equal to the principal and interest requirements of such bonds in such fiscal year;

(2) To the credit of a special fund for the payment of the interest on and the principal of the bonds issued under the provisions of subsection (a), the amount as may be required to make the amount deposited in the then current fiscal year to the credit of the fund equal to the total amount of the principal of and the interest on the bonds which is payable in the fiscal year; and

(3) To the credit of the special fund referred to in subsection (c)(1), the balance, if any, of the revenues; provided, however, that if the amount so deposited to the credit of the special fund referred to in subsection (c)(1) or to the credit of the special fund referred to in subsection (c)(2), in any fiscal year shall be less than the required amount, the requirement therefor shall nevertheless be cumulative and the amount of any deficiency in any fiscal year shall be added to the amount otherwise required to be deposited in each fiscal year thereafter until such time as all deficiencies shall have been made up.

History of Section.
(P.L. 1965, ch. 43, § 3; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-40.C - Additional state guaranteed and revenue bonds for Newport Bridge.

§ 24-12-40.C Additional state guaranteed and revenue bonds for Newport Bridge.  Notwithstanding any of the foregoing provisions of this chapter, the authority is hereby authorized to provide by resolution for the issuance at one time or from time to time for completion of the Newport Bridge seven million dollars ($7,000,000) aggregate principal amount of bonds of the authority consisting of (1) state guaranteed bonds of the authority in the aggregate principal amount of not exceeding three million five hundred thousand dollars ($3,500,000) and designated "Newport Bridge bonds  Guaranteed by the state," and (2) with the approval of the governor, revenue bonds of the authority in the aggregate principal amount of not exceeding three million five hundred thousand dollars ($3,500,000) and designated "Newport Bridge revenue bonds." The state guaranteed bonds and revenue bonds shall be in addition to the bonds of the authority authorized pursuant to the foregoing provisions of this chapter, and the issuance thereof and the maturities and other details thereof (including the approval of the maturities of the state guaranteed bonds by the general treasurer) shall be governed by the provisions of § 24-12-40B insofar as § 24-12-40B may be applicable and consistent with the provisions of this section. The state guaranteed bonds and revenue bonds shall be treated, respectively, as state guaranteed bonds and revenue bonds issued pursuant to § 24-12-40B for the purposes of deposits to the credit of and payments from the special funds established pursuant thereto; provided, however that the proceeds of the additional state guaranteed bonds shall be deposited to the credit of a special bond reserve fund to be held by the general treasurer and applied (together with any investment income therefrom), first, to the reimbursement of the state for all payments theretofore made by the state for interest due on outstanding "Newport Bridge bonds  Guaranteed by the state" of the authority pursuant to the guaranty of the state endorsed on the bonds, and second, to the payment, pursuant to the guaranty, of interest becoming due on "Newport Bridge bonds  Guaranteed by the state" of the authority, including the additional state guaranteed bonds issued under the provisions of this section. The authority is further authorized, subject to the approval of the general treasurer, to provide by resolution for the issuance of bonds of the authority for the purpose of refunding any of the additional state guaranteed bonds. The state hereby guarantees the payment of the principal of and the interest on all the additional state guaranteed bonds, including any bonds issued to refund the bonds, issued under the provisions of this section as the bonds respectively become due and payable, and the full faith and credit of the state is hereby pledged for the payment, and a statement to that effect shall be endorsed on the bonds by the general treasurer.

History of Section.
(P.L. 1966, ch. 228, § 1.)



Chapter 24-12-40.D - Additional state guaranteed bonds for Newport Bridge.

§ 24-12-40.D Additional state guaranteed bonds for Newport Bridge.  Notwithstanding any of the foregoing provisions of this chapter, the authority is hereby authorized to provide by resolution for the issuance at one time or from time to time for completion of the Newport Bridge ten million dollars ($10,000,000) aggregate principal amount of bonds of the authority designated "Newport Bridge bonds  Guaranteed by the state." The state guaranteed bonds shall be in addition to the bonds of the authority authorized pursuant to the foregoing provisions of this chapter, (except that the three million five hundred thousand dollars ($3,500,000) revenue bonds payable solely from toll revenues of the Newport Bridge and the Mount Hope Bridge authorized by § 24-12-40C but unissued by the authority to pay for a part of the cost of completion of the Newport Bridge shall not be issued) and the issuance thereof and the maturities and other details thereof (including the approval of the maturities of the state guaranteed bonds by the general treasurer) shall be governed by the provisions of § 24-12-40B insofar as § 24-12-40B may be applicable and consistent with the provisions of this section. The state guaranteed bonds shall be treated as state guaranteed bonds issued pursuant to § 24-12-40B for the purposes of deposits to the credit of and payments from the special funds established pursuant thereto; provided, however, that a portion of the proceeds of the additional state guaranteed bonds may be deposited to the credit of a special bond reserve fund to be held by the general treasurer and applied (together with any interest income therefrom) to the payment of interest becoming due on the additional state guaranteed bonds issued under the provisions of this section. The authority is further authorized subject to the approval of the general treasurer to provide by resolution for the issuance of bonds of the authority for the purpose of refunding any of the additional state guaranteed bonds. The state hereby guarantees the payment of the principal of and the interest on all the additional state guaranteed bonds, including any bonds issued to refund the bonds, issued under the provisions of this section as the bonds respectively become due and payable, and the full faith and credit of the state is hereby pledged for the payment, and a statement to that effect shall be endorsed on the bonds by the general treasurer.

History of Section.
(P.L. 1967, ch. 183, § 1.)



Chapter 24-12-40.E - State guaranteed bonds  General provision.

§ 24-12-40.E State guaranteed bonds  General provision.  All payments made by the authority to the general fund for amounts loaned to the authority for payments on bond interest paid on state guaranteed bonds, shall, if requested in writing by the director of administration, be deposited by the state controller to a restricted receipt account. The moneys and interest or income earned from their investment shall be used for the payment of debt service cost (principal and interest) for state general obligation bonds.

History of Section.
(P.L. 1983, ch. 167, art. XIV, § 1.)



Chapter 24-12-40.F - Title to Sakonnet River Bridge vested in Rhode Island turnpike and bridge authority  Institution of tolls.

§ 24-12-40.F Title to Sakonnet River Bridge vested in Rhode Island turnpike and bridge authority  Institution of tolls.  All powers, control, and jurisdiction of and title to the Sakonnet River Bridge is authorized to be transferred to the Rhode Island turnpike and bridge authority. The authority may charge and collect tolls for the use of the Sakonnet River Bridge to provide funds sufficient with any other monies available therefor for paying the costs of acquiring, leasing, maintaining, repairing and operating, the Jamestown Verrazzano Bridge, the Mount Hope Bridge, the Newport Bridge, and the Sakonnet River Bridge, the turnpike and additional facilities.

History of Section.
(P.L. 2012, ch. 241, art. 20, § 4.)



Chapter 24-12-40.G - Title to Jamestown Verrazzano Bridge vested in Rhode Island turnpike and bridge authority.

§ 24-12-40.G Title to Jamestown Verrazzano Bridge vested in Rhode Island turnpike and bridge authority.  All powers, control, and jurisdiction of and title to the Jamestown Verrazzano Bridge is authorized to be transferred to the Rhode Island turnpike and bridge authority.

History of Section.
(P.L. 2012, ch. 241, art. 20, § 4.)



Chapter 24-12-41 - Severability.

§ 24-12-41 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of that court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1954, ch. 3390, § 19; G.L. 1956, § 24-12-41.)



Chapter 24-12-42 - Narragansett Bay Bridge authority obligations.

§ 24-12-42 Narragansett Bay Bridge authority obligations.  All obligations of the Narragansett Bay Bridge authority created by chapter 2152 of the public laws of 1948 to repay any advances made to it by the Jamestown Bridge commission before January 1, 1954 shall be relinquished.

History of Section.
(P.L. 1954, ch. 3390, § 20; G.L. 1956, § 24-12-42.)



Chapter 24-12-44 - Construction of connecting highways.

§ 24-12-44 Construction of connecting highways.  As the construction of a highway from a point at or near the Kingston interchange on state route 3 (the same being interstate route 95) to a point at or near the Jamestown Bridge is necessary to effectuate the powers granted by this chapter, the general assembly shall appropriate the sum or sums as it may deem necessary to provide for the construction of the highway before the opening for traffic of the Newport Bridge.

History of Section.
(P.L. 1960, ch. 219, § 25.)



Chapter 24-12-45 - Liberal construction.

§ 24-12-45 Liberal construction.  This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

History of Section.
(P.L. 1960, ch. 219, § 28.)



Chapter 24-12-46 - Severability.

§ 24-12-46 Severability.  The provisions of this chapter are severable and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions of this chapter. It is hereby declared to be the legislative intent that this chapter would have been adopted had the unconstitutional provisions not been included therein.

History of Section.
(P.L. 1960, ch. 219, § 29.)



Chapter 24-12-47 - Inconsistent laws inapplicable.

§ 24-12-47 Inconsistent laws inapplicable.  All other general or special laws inconsistent with any provision of this chapter are hereby declared to be inapplicable to the provisions of this chapter.

History of Section.
(P.L. 1960, ch. 219, § 30.)



Chapter 24-12-48 - Provision for severance benefits.

§ 24-12-48 Provision for severance benefits.  In the event revenue bonds shall be issued in an amount estimated to be sufficient with any other available funds to pay the cost of constructing the Newport Bridge and opening the bridge for traffic, the authority shall cause a sufficient amount of the proceeds of the bonds as may be required to make the severance benefit payments hereinafter set forth, which amount shall in no event exceed the sum of two hundred fifty thousand dollars ($250,000), and which amount is hereby declared to be a part of the cost of the project or projects to be applied as follows:

(1) The sufficient amount of the proceeds shall be deposited in a bank in the state in the name of the Jamestown and Newport ferry company thereby creating a "severance benefit" account to be used by the Jamestown and Newport ferry company as a checking account for the purpose of paying upon the opening of the Newport Bridge to traffic the severance benefits hereinafter set forth; namely,

(i) To employees of the department of transportation employed in the operation of the ferry from Jamestown to Newport at the time of the opening of the Newport Bridge to traffic.

(ii) To employees of the department of transportation employed in the operation of the ferry from Jamestown to Newport, whose employment is terminated involuntarily including termination occasioned by accident or illness between the time of the initial issuance of revenue bonds under the provisions of this chapter and the time of the opening of the Newport Bridge to traffic, who have been regularly employed by the department of transportation and its predecessors in the operation of such ferry, including the Jamestown and Newport ferry company and the Jamestown ferry authority for twenty-four (24) months or longer, and who are separated from such employment, severance benefits as follows:

(A) For service of twenty-four (24) months  five (5) weeks additional pay at their respective rates of pay in effect at the time of the termination of their employment for regular work week exclusive of overtime.

(B) For service beyond twenty-four (24) months  five (5) weeks pay plus thirty (30) days pay for each additional year or major fraction thereof beyond twenty-four (24) months at their respective rates of pay in effect at the time of the termination of their employment for a regular work week exclusive of overtime.

(C) One day's pay at their respective rates of pay for regular work day exclusive of overtime in effect at the time of the termination of their employment for each day of authorized accumulated sick leave remaining to their credit on the date of termination of their employment.

(2) In event the severance benefits computed as provided in subdivision (1) shall in the aggregate exceed the sum of two hundred fifty thousand dollars ($250,000), the amount of the benefit payable to each of the persons specified above shall be proportionately reduced and the sum of two hundred fifty thousand dollars ($250,000) shall be prorated among such persons.

(3) All sums remaining in the checking account after completion of the payments herein provided shall be paid to the Rhode Island turnpike authority.

History of Section.
(P.L. 1962, ch. 210, § 1; P.L. 1963, ch. 165, § 22; P.L. 1997, ch. 326, § 154.)



Chapter 24-12-49 - Declaration of policy  Preventing economic harm to the town of Jamestown.

§ 24-12-49 Declaration of policy  Preventing economic harm to the town of Jamestown.  It is hereby declared to be the policy of the state to prevent the economic harm to the town of Jamestown which will occur upon the opening of the Newport Bridge to traffic through loss of employment opportunities on the Jamestown and Newport ferries and the resultant dislocation of the residence of the Jamestown and Newport ferries employees, therefore:

(1) The authority shall, in the operation and maintenance of the Newport Bridge, engage employees of the department of transportation who were employed in connection with the operation of the ferries from Jamestown to Newport and whose employment is terminated voluntarily or involuntarily by reason of the opening of the Newport Bridge to traffic, before it shall engage any other employees.

(2) The several departments of the state government including the personnel department are hereby charged with the responsibility of providing employment opportunities within the state classified service and within reasonable commuting distance of their residences, for employees of the department of transportation who were employed in connection with the operation of ferries from Jamestown to Newport and whose employment has been terminated by reason of the opening of the Newport Bridge to traffic.

(3) During the period of the operation of the Newport Bridge as contemplated in this chapter, preference shall continue to be given to employees of the department of transportation employed in connection with the operation of the ferry from Jamestown to Newport and whose employment has been terminated by reason of the opening of the Newport Bridge to traffic in filling vacancies which may occur from time to time.

History of Section.
(P.L. 1962, ch. 210, § 1.)



Chapter 24-12-50 - Relationship to department of transportation.

§ 24-12-50 Relationship to department of transportation.  (a) The department of transportation is hereby constituted as the agency for the authority in carrying out all of the powers to construct, acquire, operate, and maintain turnpikes and bridges as conferred by the general laws upon the authority.

(b) Nothing in chapter 13 of title 42 or in this amendment to chapter 12 of title 24 shall limit the discretions, powers, and authorities of the Rhode Island turnpike and bridge authority necessary or desirable for it to execute and carry out the covenants, agreements, duties, and liabilities assumed by it in the trust agreement by and between the authority and the then serving trustee under indenture dated as of April 1, 2010, as supplemented from time to time, nor shall these chapters be construed in any way to affect the rights, privileges, powers, and remedies of any trustee and its successors, or of the holders of the bonds issued under the indenture, or under any resolutions of the authority.

History of Section.
(P.L. 1970, ch. 111, § 3; P.L. 2012, ch. 241, art. 20, § 3.)



Chapter 24-12-51 - The Jamestown Verrazzano Bridge.

§ 24-12-51 The Jamestown Verrazzano Bridge.  Any bridge constructed in replacement of the Jamestown Bridge, as defined in § 24-12-1(7), shall be named and known as the "Jamestown Verrazzano Bridge".

History of Section.
(P.L. 1987, ch. 397, § 2.)



Chapter 24-12-51.1 - Former Jamestown Verrazano Bridge  Public fishing area.

§ 24-12-51.1 Former Jamestown Verrazano Bridge  Public fishing area.  (a) The directors of the department of transportation and department of environmental management are hereby authorized and directed to retain the state-owned land adjacent to the former Jamestown Bridge on the North Kingstown side of the former bridge for use as a public parking area and public shore access site. The land so retained shall be open to the general public at no charge, and shall be made accessible to persons with disabilities, and shall provide the public with free and unfettered access to the shore and/or to any structure built over the water, in accordance with subsection (b) below.

(b) The directors of the department of transportation and department of environmental management are hereby authorized and directed to give due consideration to further development of the public shore access site provided for in this section, particularly with regard to recreational fishing opportunities. Such consideration shall include, but not be limited to, the potential establishment of a public fishing pier, boat access, and/or park. In pursuing further development of the site, the directors shall seek to maximize public use and enjoyment of the site, particularly with regard to fishing access. Any structures or facilities so developed shall be open to the general public at no charge and shall be made accessible to persons with disabilities.

(c) Notwithstanding any provision to the contrary contained in any general or public law, rule or regulation, the state of Rhode Island shall be responsible for maintenance and security of the site described in this section.

(d) Notwithstanding the aforementioned, the directors of the department of transportation and the department of environmental management are hereby authorized to limit public access to the site described in this section, between sunset and sunrise.

History of Section.
(P.L. 1987, ch. 348, § 1; P.L. 1999, ch. 83, § 58; P.L. 1999, ch. 130, § 58; P.L. 2008, ch. 143, § 1; P.L. 2008, ch. 196, § 1.)



Chapter 24-12-52 - Succotash Road Bridge.

§ 24-12-52 Succotash Road Bridge.  The Succotash Road Bridge in the town of South Kingstown shall be named and known as the "Norman Lavallee Bridge".

History of Section.
(P.L. 1989, ch. 460, § 1.)



Chapter 24-12-53 - William E. Powers Memorial Bridge.

§ 24-12-53 William E. Powers Memorial Bridge.  The bridge on Board Street (route 114) in the town of Cumberland shall be named and known as the "William E. Powers Memorial Bridge".

History of Section.
(P.L. 1989, ch. 463, § 1.)



Chapter 24-12-54 - Alfred U. Menard Memorial Bridge.

§ 24-12-54 Alfred U. Menard Memorial Bridge.  The route 99 Sayles Hill Road overpass in the town of Lincoln shall be named and known as the "Alfred U. Menard Memorial Bridge".

History of Section.
(P.L. 1991, ch. 22, § 1.)



Chapter 24-12-55 - The Claiborne Pell Bridge.

§ 24-12-55 The Claiborne Pell Bridge.  The Newport Bridge shall hereafter be named and known as the "Claiborne Pell Bridge".

History of Section.
(P.L. 1992, ch. 458, § 1.)



Chapter 24-12-56 - Honorable John F. Conley Bridge.

§ 24-12-56 Honorable John F. Conley Bridge.  The Greenwood Avenue bridge in the city of East Providence shall hereafter be known as the "Honorable John F. Conley Bridge".

History of Section.
(P.L. 1993, ch. 15, § 1.)



Chapter 24-12-57 - General George S. Greene Memorial Bridge.

§ 24-12-57 General George S. Greene Memorial Bridge.  The bridge known as Bridge No. 5 on Post Road in the Apponaug section of the city of Warwick shall hereafter be known as the "General George S. Greene Memorial Bridge".

History of Section.
(P.L. 1995, ch. 69, § 1.)



Chapter 24-12-58 - Robert E. Rowan, P.E. Bridge.

§ 24-12-58 Robert E. Rowan, P.E. Bridge.  The Crawford Street Bridge shall hereafter be named and known as the "Robert E. Rowan, P.E. Bridge".

History of Section.
(P.L. 2000, ch. 464, § 1.)






Chapter 24-13 - Mount Hope Bridge Authority



Chapter 24-14 - Junkyard Control Act

Chapter 24-14-1 - Short title.

§ 24-14-1 Short title.  This act may be cited as the "Junkyard Control Act."

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-2 - Declaration of policy.

§ 24-14-2 Declaration of policy.  For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junkyards in areas adjacent to the interstate and primary highways systems within this state. The general assembly hereby finds and declares that junkyards which do not conform to the requirements of this chapter are public nuisances.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-3 - Definitions.

§ 24-14-3 Definitions.  (a) "Automobile junkyard" means any establishment or place where one or more unserviceable, discarded, worn out or junked automobiles or bodies, engines, tires, parts or accessories are gathered together.

(b) "Interstate system" means that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the director of transportation, and approved by the secretary of commerce, pursuant to the provisions of title 23, United States Code, Highways.

(c) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(d) "Junkyard" means an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile junkyard and the term shall include garbage dumps and sanitary fills.

(e) "Primary system" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the director of transportation, and approved by the secretary of commerce, pursuant to the provisions of title 23, United States Code, Highways.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-4 - Junkyards prohibited.

§ 24-14-4 Junkyards prohibited.  No person, firm, corporation or association shall establish, operate or maintain a junkyard, any portion of which is within one thousand feet (1000') of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the system, or otherwise removed from sight.

(2) Those located within areas which are zoned for industrial use under authority of law.

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the director of transportation.

(4) Those which are not visible from the main traveled way of the system.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-5 - Junkyards lawfully in existence.

§ 24-14-5 Junkyards lawfully in existence.  Any junkyard lawfully in existence on May 6, 1966, or which is or may be lawfully established along any highway which is hereafter made a part of the interstate or primary systems and which has been so established before the inclusion of the highway within the interstate or primary systems and which is within one thousand feet (1000') of the nearest edge of the right-of-way and visible from the main traveled way of any highway on the interstate or primary system, shall be screened, if feasible, by the director of transportation at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to be visible from the main traveled way of the highways; provided, however, that nothing contained herein shall be construed to relieve the owners or operators of automobile junkyards from the provisions of chapter 21 of title 5 relating to the screening thereof.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-6 - Requirement as to screening.

§ 24-14-6 Requirement as to screening.  The director of transportation shall have the authority to promulgate rules and regulations governing the location, planting, construction, and maintenance, including the materials used in screening or fencing required by this chapter.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-7 - Authority to acquire interest in land for removal and screening of junkyards.

§ 24-14-7 Authority to acquire interest in land for removal and screening of junkyards.  When the director of transportation determines that the topography of the land adjoining the highway will not permit adequate screening of the junkyards or the screening of the junkyards would not be economically feasible, the director of transportation shall have the authority to acquire by gift, purchase, or condemnation, such interests in lands as may be necessary to secure the relocation, removal, or disposal of the junkyards; and to pay for the costs of relocation, removal, or disposal, thereof. When the director of transportation determines that it is in the best interest of the state, the director may acquire such lands, or interests in lands, as may be necessary to provide adequate screening of the junkyards by gift, purchase or condemnation. The acquisition of lands or interests in lands under this section shall be made in accordance with the provisions of chapter 6 of title 37.

History of Section.
(P.L. 1966, ch. 118, § 1; P.L. 1989, ch. 542, § 72; P.L. 1997, ch. 326, § 156.)



Chapter 24-14-8 - Injunction.

§ 24-14-8 Injunction.  The director of transportation may make application to the superior court in the county in which junkyards established or maintained in violation of this chapter may be located, for an injunction to abate the nuisances.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-9 - Penalties.

§ 24-14-9 Penalties.  (a) It shall be a misdemeanor to operate or maintain a junkyard in violation of this chapter except those junkyards lawfully in existence on May 6, 1966.

(b) It shall be the duty of the state police and the police of the cities and towns to enforce this chapter, and any persons, firm, corporation or association violating this section shall, upon conviction of the first offense, be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), or by imprisonment for not less than ten (10) days nor more than thirty (30) days, or both the fine and imprisonment, and shall for a second or subsequent conviction be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both the fine and imprisonment; provided, however, that any automobile junkyard violating this section and chapter 21 of title 5, shall be prosecuted in accordance with chapter 21 of title 5, and upon conviction be subject to the penalties provided in that chapter.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-10 - Interpretation.

§ 24-14-10 Interpretation.  Nothing in this chapter shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution, which is more restrictive than the provisions of this chapter.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-11 - Agreements with the United States authorized.

§ 24-14-11 Agreements with the United States authorized.  The director of transportation is hereby authorized to enter into agreements with the United States secretary of commerce as provided by title 23, United States Code, relating to the control of junkyards in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of the agreement.

History of Section.
(P.L. 1966, ch. 118, § 1.)



Chapter 24-14-12 - Severability.

§ 24-14-12 Severability.  If any section, clause or provision of this chapter shall be held either unconstitutional or ineffective in whole or in part to the extent that it is not unconstitutional or ineffective, it shall be valid and effective and no other section, clause or provision shall on account of the invalidity be termed invalid or ineffective.

History of Section.
(P.L. 1966, ch. 118, § 1; P.L. 1997, ch. 326, § 156.)






Chapter 24-15 - Scenic Highways

Chapter 24-15-1 - Purpose.

§ 24-15-1 Purpose.  In order to create and preserve rustic and scenic highways for vehicular, bicycle, and pedestrian travel in unhurried, quiet, and leisurely enjoyment; to protect and preserve recreational driving, culture, beauty, trees, vegetation, shoreline, and wildlife by establishing protective standards of scenic highway design, speed, maintenance, and identification, which will promote a continuous system of scenic highways and scenic easements for the public health and welfare; a state system of scenic highways is created.

History of Section.
(P.L. 1985, ch. 398, § 1.)



Chapter 24-15-2 - Definitions.

§ 24-15-2 Definitions.  As used in this chapter:

(1) "Board" means the scenic roadways board.

(2) "Director" means the director of the department of transportation.

(3) "Municipality" means a city or town.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1995, ch. 233, § 1; P.L. 1997, ch. 326, § 157; P.L. 2005, ch. 228, § 1; P.L. 2005, ch. 315, § 1; P.L. 2012, ch. 415, § 34.)



Chapter 24-15-3 - Designation as a scenic highway.

§ 24-15-3 Designation as a scenic highway.  The director, or the governing body of any municipality as to any highway (including a state highway) within its borders, may apply to the board for the designation of a highway as a scenic highway. A municipality making application for a state highway shall notify the director of the Rhode Island department of transportation. The director shall have thirty (30) days to comment on the application. After holding a public hearing, the board shall approve or deny the application for designation of a highway as a scenic highway submitted under this section. Provided, however, that prior to any approval or denial of any application, the applicant shall notify the owners of the properties fronting the application area that an application has been filed and the board shall provide the fronting property owners with an opportunity to attend a public hearing in the municipality subject to the application, and in the Town of Westerly no application for designation of a highway or road, or portion of a highway or road, shall be approved unless the owners of a majority of the lineal lot frontage abutting the highway or road agree to the designation by filing with the director or governing municipal body, within sixty (60) days immediately following the application, a written statement or statements agreeing to the designation.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1997, ch. 354, § 1; P.L. 1997, ch. 369, § 1; P.L. 1998, ch. 55, § 1; P.L. 1998, ch. 363, § 1; P.L. 1999, ch. 422, § 1.)



Chapter 24-15-4 - Withdrawal of highways from scenic highways system.

§ 24-15-4 Withdrawal of highways from scenic highways system.  After holding a public hearing, the director, or the governing body of any municipality as to any scenic highway (including a state highway) within its borders, may apply to the board for, and the board itself may propose, the removal of a highway from the scenic highway system. The board shall thereupon approve or deny the removal of the highway from its designation as a scenic highway. Provided, however, that no application for removal of a highway or road, or portion thereof, from the scenic highways system, shall be approved unless the owners of a majority of the lineal lot frontage abutting the highway or road agree to the removal by filing an application with the director or governing municipal body, within the sixty (60) days immediately preceding the application, a written statement or statements agreeing to the removal.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1997, ch. 354, § 1; P.L. 1997, ch. 369, § 1.)



Chapter 24-15-5 - Joint jurisdiction of highways.

§ 24-15-5 Joint jurisdiction of highways.  Highways under the joint jurisdiction of two (2) or more municipalities may not be designated scenic highways or be withdrawn from the scenic highway system until after approval by the governing bodies of all affected municipalities and the board.

History of Section.
(P.L. 1985, ch. 398, § 1.)



Chapter 24-15-6 - Local authority.

§ 24-15-6 Local authority.  The director and the municipalities and all other authorities shall have the same authority over scenic highways as they possess over other highways under their jurisdiction except as otherwise provided in this chapter.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1997, ch. 326, § 157.)



Chapter 24-15-7 - Funding.

§ 24-15-7 Funding.  State aid for scenic highways shall be determined in accordance with the local transportation funding as provided in these general laws.

History of Section.
(P.L. 1985, ch. 398, § 1.)



Chapter 24-15-8 - Scenic highways marking signs  State payment.

§ 24-15-8 Scenic highways marking signs  State payment.  The department of transportation shall pay the cost of furnishing and installing scenic highway marking signs on officially designated scenic highways.

History of Section.
(P.L. 1985, ch. 398, § 1.)



Chapter 24-15-9 - Rules and standards.

§ 24-15-9 Rules and standards.  The board shall promulgate rules and establish standards for the maintenance, identification, construction, use, and preservation of the scenic highways system. The board may establish rules and standards for regulating and limiting the construction or establishment of a highway which is inconsistent with the purpose of this chapter. No rule or regulation may be adopted or promulgated which affects any provision of the general laws of the state or any federal statutory provision without the prior approval of the general assembly.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1991, ch. 187, § 3.)



Chapter 24-15-10 - Creation of board.

§ 24-15-10 Creation of board.  There is hereby authorized, created and established within the executive department a scenic roadways board consisting of eleven (11) members as follows: one member shall be the director of the department of transportation or his or her designee who shall be a subordinate within the department of transportation; one member shall be the director of the department of environmental management or his or her designee who shall be a subordinate within the department of environmental management; one member shall be the chair of the historic preservation commission; one member shall be appointed by the governor with the advice and consent of the senate giving due consideration to the recommendation of Grow Smart Rhode Island; one member shall be appointed by the governor with the advice and consent of the senate giving due consideration to the recommendation of the Rhode Island builders association; six (6) members shall be appointed by the governor from the general public with the advice and consent of the senate, in making these appointments, the governor shall take into consideration the impact on the local communities. The governor shall give due consideration to members of local land trusts, chamber of commerce recommendations and shall also consider the need for individuals with expertise in landscape architecture, community planning, and/or transportation engineers with experience with traffic calming and flexible design policies. The members shall be chosen as far as is reasonably practicable to represent geographical diversity and communities where designated scenic roadways exist. During the month of January, in each year the governor shall appoint a member to succeed the departing member. The newly appointed member shall serve for a term of three (3) years or until their respective successors are appointed and qualified. The members of the board shall be eligible to succeed themselves. Any vacancy of a public member which may occur in the board shall be filled by appointment by the governor for the remainder of the unexpired term in the same manner as the member's predecessor as prescribed in this section. The membership of the board shall receive no compensation for their services, and shall not be reimbursed for any expenses. Those members of the board as of the effective date of this act [July 9, 2005] who were appointed to the board by members of the general assembly shall cease to be members of the board on the effective date of this act, and the governor shall thereupon appoint the four (4) new members as prescribed in this section. Those members of the board as of the effective date of this act [July 9, 2005] who were appointed to the board by the governor shall continue to serve the balance of their current terms. Upon the expiration of the term of the member representing the Audubon Society of Rhode Island, the governor shall appoint a new member, and shall give due consideration to the recommendation of Grow Smart Rhode Island. Thereafter, the appointments shall be made by the governor as prescribed in this section. No one shall be eligible for appointment unless he or she is a resident of this state. The director of the department of transportation shall direct staff to support the board within the constraints of available resources.

History of Section.
(P.L. 1985, ch. 398, § 1; P.L. 1995, ch. 233, § 1; P.L. 2001, ch. 180, § 55; P.L. 2005, ch. 228, § 1; P.L. 2005, ch. 315, § 1.)



Chapter 24-15-10.1 - Chair, quorum and removal for cause.

§ 24-15-10.1 Chair, quorum and removal for cause.  (a) Upon the passage of this act and the appointment and qualification of the four (4) new members prescribed in § 24-15-10, the board shall meet at the call of the director of transportation and shall elect from among the members a chair and a vice-chair. Thereafter, the board shall annually elect in February a chair and a vice-chair from among the members. The board may elect from among its members such other officers as it deems necessary.

(b) Six (6) members of the board shall constitute a quorum, and a majority vote of those present and voting shall be required for action.

(c) Members of the board shall be removable by the governor pursuant to § 36-1-7 and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 2005, ch. 228, § 2; P.L. 2005, ch. 315, § 2.)



Chapter 24-15-10.2 - Powers and duties.

§ 24-15-10.2 Powers and duties.  In addition to the duties and powers conferred upon the board by this chapter, it has the following additional duties and powers:

(1) To conduct a training course for newly appointed and qualified members and new designees of ex-officio members within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board, and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. It shall include instruction in the following areas: the provisions of chapters 25-15, 42-46, 36-14 and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act, prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

(2) To approve and submit, an annual report within ninety (90) days after the end of each fiscal year to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, applications considered and their disposition, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of any legal matters related to the authority of the board; a summary of any training courses held pursuant to this section; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of this provision.

History of Section.
(P.L. 2005, ch. 228, § 2; P.L. 2005, ch. 315, § 2.)






Chapter 24-16 - Safe Access to Public Roads

Chapter 24-16-1 - Legislative findings.

§ 24-16-1 Legislative findings.  It is hereby found and declared as follows:

(1) To achieve a cleaner, greener transportation system the transportation plans of Rhode Island should consider the needs of all users of our roadways including pedestrians, bicyclists, public transportation riders, motorists and citizens of all ages and abilities, including children, the elderly and the disabled. By encouraging good planning, more citizens will achieve the health benefits associated with active forms of transportation while traffic congestion and automobile related air pollution will be reduced. Therefore, it shall be the policy of the state to consider people of all ages and abilities and all appropriate forms of transportation when planning roadway projects.

(2) For all state and local transportation projects that are eligible for both federal and state funding and are subject to department of transportation oversight, Rhode Island must provide for the consideration of safe travel by all users of the road network, including motorists, pedestrians, bicyclists, and public transportation users, regardless of age or ability, through the use of complete street design features for safe travel in the planning, design, and construction of new or reconstructed facilities, but not including, resurfacing, or other maintenance  level projects.

History of Section.
(P.L. 2012, ch. 315, § 1; P.L. 2012, ch. 355, § 1.)



Chapter 24-16-2 - Complete street design.

§ 24-16-2 Complete street design.  (a) When the state of Rhode Island constructs or modifies roads and highways, the relevant department must consider complete street design features that facilitate safe travel by all users that expands upon currently accepted state and federal design requirements to accommodate all users, including current and projected users, particularly pedestrians, bicyclists and individuals of all ages and mobility capabilities. These features of complete street design shall include, but not be limited to, sidewalks, paved shoulders suitable for use by bicyclists, lane striping, bicycle lanes, share the road signage, "road diets," roundabouts, crosswalks, pedestrian control signalization, bus pull outs, curb cuts, raised crosswalks and ramps and traffic calming measures.

(b) Exceptions to subsection (a) of this section shall be permissible only after the agency with jurisdiction over the project, fully demonstrates with supporting documentation which shall be available to the public, that one of the following exists:

(1) Use by bicyclists and pedestrians is prohibited by law, such as within interstate highway corridors; or

(2) The cost would be disproportionate to the need as determined by factors including, but not limited to, the following: (i) Land use context; (ii) Current and projected traffic volumes including non-motorized traffic; and (iii) population density; or

(3) Demonstrated lack of need as determined by factors, including, but not limited to: (i) Land use; (ii) Current and projected traffic volumes including non-motorized traffic; and (iii) population density.

History of Section.
(P.L. 2012, ch. 315, § 1; P.L. 2012, ch. 355, § 1.)



Chapter 24-16-3 - Reports.

§ 24-16-3 Reports.  (a) No later than two (2) years after the effective date of this chapter, the department of transportation shall publish a report showing how the department of transportation has complied with this section of highway law and changed their procedures to institutionalize complete streets design features into planning, project scoping, design and implementation of highway and road projects. The report shall include, but not be limited to, a discussion of the review of and revisions to various guidance documents regarding lane width, design speed, average daily traffic thresholds, level of service and roadway classification. The report shall also show any best practices that the transportation agency utilized in complying with § 24-16-2 of the highway law.

(b) In establishing such best practices, consideration shall be given to the procedures for identifying the needs of the mix of users, including primary and secondary users and the identification of barriers, and summary of the documentation required by subsection 24-16-2(b) of the highway law regarding why the transportation agency could not comply with subsection (a).

History of Section.
(P.L. 2012, ch. 315, § 1; P.L. 2012, ch. 355, § 1.)



Chapter 24-16-4 - Department of transportation consultation.

§ 24-16-4 Department of transportation consultation.  In the project development process the department of transportation shall consult with transportation, land-use and environmental officials, including representatives from:

(1) Cities and towns;

(2) Metropolitan planning organizations;

(3) Public transit operators;

(4) Relevant state agencies; and

(5) Other relevant stakeholders, including, but not limited to, representatives from disability rights groups, aging groups, bicycle and pedestrian advocates, and developers.

History of Section.
(P.L. 2012, ch. 315, § 1; P.L. 2012, ch. 355, § 1.)






Chapter 24-17 - East Bay Bridge System Act of 2012

Chapter 24-17-1 - Short title.

§ 24-17-1 Short title.  This chapter shall be known and may be cited as the "East Bay Bridge System Act of 2012".

History of Section.
(P.L. 2012, ch. 241, art. 20, § 1.)



Chapter 24-17-2 - Legislative findings.

§ 24-17-2 Legislative findings.  The general assembly finds that:

(1) The State of Rhode Island, through the Rhode Island Department of Transportation ("RIDOT"), funds the repair, replacement, and maintenance of bridges in Rhode Island, except the Newport Bridge and the Mount Hope Bridge.

(2) Rhode Island depends on three primary sources for funding all transportation infrastructure construction, maintenance, and operations. These sources are Federal funds, State bond funds, and motor fuel tax revenue. Of these sources, two (Federal funds and motor fuel tax revenue) are mutable.

(3) The 2008 Governor's Blue Ribbon Panel on Transportation Funding and the 2011 Senate Special Commission on Sustainable Transportation funding determined that there is insufficient revenue available from all existing sources to fund the maintenance and improvement of Rhode Island transportation infrastructure.

(4) In 2011, the Rhode Island general assembly adopted a component of the recommended systemic change to transportation funding by creating the Rhode Island Highway Maintenance Trust Fund, to be funded by an increase in license and registration fees and contributions from the Rhode Island Capital Plan (RICAP) fund, beginning in FY2014.

(5) Although the State is shifting from long-term borrowing to annual revenues to fund transportation infrastructure, there is still a funding gap between the revenue needed to maintain all roads and bridges in good condition and the annual amounts generated by current revenue sources.

(6) The State has sufficient financial resources to complete the construction of the new Sakonnet River Bridge and to demolish the existing Sakonnet River Bridge, but does not have sufficient financial resources to assure the future maintenance and operation of the Sakonnet River Bridge.

(7) There is limited access to and from Rhode Island's East Bay, consisting of Bristol and Newport Counties, and this access is restricted both by geography and infrastructure. The most critical infrastructure includes the four bridges that comprise the access to Aquidneck Island and Conanicut Island. These four bridges make up less than half a percent of the total bridges in the state, but comprise approximately twenty percent of the deck area of all Rhode Island bridges.

(8) Two of the four bridges, the Sakonnet River Bridge and the Jamestown Verrazzano Bridge, are owned and maintained by RIDOT. The Rhode Island Turnpike and Bridge Authority ("RITBA") currently owns and maintains the other two bridges: the Newport Bridge and the Mount Hope Bridge.

(9) In the current economic and political climate, cooperation between State departments and/or quasi-public agencies provides the best opportunity to maximize financial and knowledge- based resources.

(10) RITBA currently assesses a toll for passage over the Newport Bridge, and this toll serves as the sole source of revenue for RITBA to maintain both the Newport Bridge and the Mount Hope Bridge and related appurtenances.

(11) The Federal Highway Administration allows for the placement of tolls on certain transportation infrastructure in order to assure the improvement and proper operation and maintenance of the structure and associated roadways.

(12) The current toll structure places undue burden on the residents, businesses, and visitors who must use the Newport Bridge to access work, schools, shopping, and other essential services. It is crucial to establish a comprehensive strategy to fund and maintain the bridges connecting the East Bay.

(13) The transfer of the Sakonnet River Bridge and its appurtenances and the Jamestown Verrazzano Bridge and its appurtenances to the Rhode Island Turnpike and Bridge Authority would be in the best interests of the State of Rhode Island and its residents, particularly those living and working in the East Bay.

(14) The placement of a toll on the Sakonnet River Bridge, under the direction of RITBA, would serve to create a more viable means of funding future maintenance and repairs of the East Bay bridges and would allow for the establishment of a more equitable toll structure, along with a fund for capital transportation projects and preventive maintenance in the East Bay.

History of Section.
(P.L. 2012, ch. 241, art. 20, § 1.)



Chapter 24-17-3 - East Bay Infrastructure fund established.

§ 24-17-3 East Bay Infrastructure fund established.  (a) There is hereby created a special account in the general fund to be known as the East Bay Infrastructure (EBI) fund.

(b) The fund shall consist of all those moneys which the Rhode Island Turnpike and Bridge Authority may and the state may, from time to time, direct to the fund, including, but not necessarily limited to, funds in excess of those required to (i) pay debt service payments, (ii) operate and maintain the bridges; and (iii) maintain required or adequate reserves.

(c) All funds collected pursuant to this section shall be deposited in the EBI fund and shall be used only in Bristol and Newport Counties, and only for the purposes set forth in this chapter.

(d) Unexpended balances and any earnings thereon shall not revert to the general fund but shall remain in the EBI fund. There shall be no requirement that moneys received into the EBI fund during any given calendar year or fiscal year be expended during the same calendar year or fiscal year.

(e) The EBI fund shall be administered by the director, who shall allocate and spend moneys from the fund only in accordance with the purposes and procedures set forth in this chapter.

History of Section.
(P.L. 2012, ch. 241, art. 20, § 1.)









Title 25 - Holidays and Days of Special Observance

Chapter 25-1 - Holidays

Chapter 25-1-1 - General holidays enumerated.

§ 25-1-1 General holidays enumerated.  The first day of January or, in the event that day is a Saturday or Sunday, then state employees will celebrate the holiday on the following Monday (as New Year's Day), the third Monday of January (as Dr. Martin Luther King, Jr.'s Birthday), the third Monday of February (as Washington's Birthday), the fourth day of May (as Rhode Island Independence Day), the last Monday of May (as Memorial Day), the fourth day of July or, in the event that day is a Saturday or Sunday, then state employees will celebrate the holiday on the following Monday (as Independence Day), the second Monday of August (as Victory Day), the first Monday of September (as Labor Day), the second Monday of October (as Columbus Day), the eleventh day of November or, in the event that day is a Saturday or Sunday, then state employees will celebrate the holiday on the following Monday (as Veterans' Day), the twenty-fifth day of December, or in the event that day is a Saturday or Sunday, then state employees will celebrate the holiday on the following Monday (as Christmas Day), and each of the above days in every year, or when either of the above days falls on the first day of the week, then the day following it, the Tuesday next after the first Monday in November in each year in which a general election of state officers is held (as election day), the first day of every week (commonly called Sunday), and any other days as the governor or general assembly of this state or the president or the congress of the United States shall appoint as holidays for any purpose, days of thanksgiving, or days of solemn fast, shall be holidays.

History of Section.
(G.L. 1896, ch. 166, § 8; P.L. 1896, ch. 334, § 1; P.L. 1901, ch. 809, § 36; G.L. 1909, ch. 201, § 5; P.L. 1910, ch. 528, § 1; P.L. 1914, ch. 1053, § 1; P.L. 1921, ch. 2099, § 1; G.L. 1923, ch. 228, § 5; P.L. 1936, ch. 2282, § 1; G.L. 1938, ch. 458, § 1; P.L. 1948, ch. 1995, § 1; G.L. 1956, § 25-1-1; P.L. 1966, ch. 156, § 1; P.L. 1969, ch. 31, § 1; P.L. 1976, ch. 62, § 1; P.L. 1984, ch. 329, § 1; P.L. 1987, ch. 319, § 1; P.L. 1989, ch. 248, § 1; P.L. 1989, ch. 542, § 73; P.L. 1994, ch. 70, art. 26, § 1.)



Chapter 25-1-1.1 - Display of the POW-MIA flag at State House.

§ 25-1-1.1 Display of the POW-MIA flag at State House.  On each and every day of the year, the governor shall cause a display of the POW-MIA flag under the national flag at the State House from sunrise to sunset.

History of Section.
(P.L. 1987, ch. 74, § 1; P.L. 1990, ch. 502, § 1.)



Chapter 25-1-1.2 - Display of POW-MIA flag in cities and towns.

§ 25-1-1.2 Display of POW-MIA flag in cities and towns.  Every city and town is authorized to display the prisoner of war and missing in action (POW-MIA) flag on one or more of the existing flagpoles in the city or town.

History of Section.
(P.L. 1989, ch. 250, § 1.)



Chapter 25-1-1.3 - Victory Day  Prohibition against use of other name for holiday.

§ 25-1-1.3 Victory Day  Prohibition against use of other name for holiday.  No state or municipal governmental department or agency shall refer to the second Monday of August, "Victory Day" by any other name in an advertisement paid for by the department or agency.

History of Section.
(P.L. 1999, ch. 365, § 1.)



Chapter 25-1-2 - Thanksgiving Day.

§ 25-1-2 Thanksgiving Day.  The governor shall annually appoint a day of public thanksgiving, and shall announce the day by proclamation to the people of the state.

History of Section.
(G.L. 1896, ch. 15, § 4; G.L. 1909, ch. 21, § 4; G.L. 1923, ch. 20, § 4; G.L. 1938, ch. 6, § 4; G.L. 1956, § 25-1-2.)



Chapter 25-1-3 - Saturday bank closing  Filing of resolution.

§ 25-1-3 Saturday bank closing  Filing of resolution.  Any bank, savings bank, trust company, safe deposit company, building-loan association, national banking association, or federal savings and loan association doing business within the state of Rhode Island, or any branch or office of the institution, may remain closed on any Saturday or Saturdays upon the adoption of a resolution to close by the board of directors or their board of trustees and upon filing a copy of the resolution as required in this section. The resolution is deemed effective for the purposes of this section and § 25-1-4 only when a copy certified by the proper officer of the institution is filed in the office of the director of business regulation, and the resolution remains in full force and effect until a copy of a later resolution, certified in the same manner, terminating the prior resolution, is filed in the office of the director of business regulation.

History of Section.
(G.L. 1938, ch. 458, § 2; P.L. 1947, ch. 1817, § 1; G.L. 1956, § 25-1-3.)



Chapter 25-1-4 - Effect of Saturday closing on rights and obligations.

§ 25-1-4 Effect of Saturday closing on rights and obligations.  Any Saturday upon which any bank, savings bank, trust company, safe deposit company, building-loan association, national banking association, or federal savings and loan association, or any branch or office of the institution shall remain closed pursuant to the provisions of § 25-1-3 and this section shall, with respect to the closed institution, branch, or office, be a holiday for the purpose of chapter 3 of title 6A. If any bank, savings bank, trust company, safe deposit company, building-loan association, national banking association, or federal savings and loan association, or any branch or office of the institution shall close on any Saturday pursuant to the provisions of § 25-1-3, any act which would be required to be performed on any Saturday at or by the institution, or any branch or office of the institution, if the institution, branch, or office of the institution were not closed, shall be performed on the next succeeding business day, and any act which would be authorized or permitted to be performed on any Saturday at or by the institution, or any branch or office of the institution, if the institution, branch, or office of the institution were not closed, may be performed on the next succeeding business day. No liability or loss of rights of any kind shall result from the failure to perform any of those acts while closed on any Saturday.

History of Section.
(G.L. 1938, ch. 458, § 2; P.L. 1947, ch. 1817, § 1; G.L. 1956, § 25-1-4.)



Chapter 25-1-5 - Saturday closing of public offices.

§ 25-1-5 Saturday closing of public offices.  The several administrative offices of state and municipal governments may remain closed on any Saturday or Saturdays by executive order of the governor in the case of state administrative government and in the case of a municipal government by the adoption of a resolution by the municipal council. Any Saturday when the several administrative offices of state, city, and town governments, or any branch, division, or independent agency of the state or municipality shall remain closed pursuant to the provisions of this section shall, with respect to the closed administrative office, branch, division, or independent agency of the state or municipality be a holiday for the purpose of chapter 3 of title 6A. If any state or municipal administrative offices, or any branch, division, or independent agency of the state or municipality shall close on any Saturday pursuant to the provisions of this section, any act which would be required to be performed on any Saturday at or by the administrative office, or any branch, division, or independent agency, of the state or municipality, if the administrative office, branch, division, or independent agency of the state or municipality were not closed, shall be performed on the next succeeding business day, and any act which would be authorized or permitted to be performed on any Saturday at or by the administrative office, or any branch, division, or independent agency of the state or municipality if the administrative office, branch, division, or independent agency were not closed, may be performed on the next succeeding business day. No liability or loss of rights of any kind shall result from the failure to perform any of those acts while closed on any Saturday.

History of Section.
(G.L. 1938, ch. 458, § 3; P.L. 1953, ch. 3075, § 1; G.L. 1956, § 25-1-5.)



Chapter 25-1-9 - City and town appropriations for public celebrations.

§ 25-1-9 City and town appropriations for public celebrations.  The several cities and towns may annually appropriate and expend money for the celebration of public occasions.

History of Section.
(G.L. 1896, ch. 36, § 8; P.L. 1899, ch. 660, § 1; G.L. 1909, ch. 46, § 8; P.L. 1910, ch. 641, § 1; P.L. 1911, ch. 658, § 1; G.L. 1923, ch. 47, § 8; G.L. 1938, ch. 329, § 8; G.L. 1956, § 25-1-9; P.L. 1974, ch. 140, § 1.)






Chapter 25-2 - Days of Special Observance

Chapter 25-2-1 - Rhode Island Independence Day.

§ 25-2-1 Rhode Island Independence Day.  The fourth day of May in each and every year is established, in this state, as a day for celebration of Rhode Island independence, being a just tribute to the memory of the members of our general assembly, who, on the fourth day of May, 1776, in the State House at Providence, passed an act renouncing allegiance of the colony to the British crown and by the provisions of that act declared Rhode Island sovereign and independent, the first official act of its kind by any of the thirteen (13) American colonies.

History of Section.
(P.L. 1908, ch. 1591, § 1; G.L. 1909, ch. 64, § 8; G.L. 1923, ch. 66, § 13; G.L. 1938, ch. 21, § 1; G.L. 1956, § 25-2-1.)



Chapter 25-2-2 - Artillery salute and display of flags on Independence Day.

§ 25-2-2 Artillery salute and display of flags on Independence Day.  On each and every fourth day of May, except when the day falls on the first day of the week (commonly called Sunday), then on the day following, the governor shall cause salutes of thirteen (13) guns to be fired, at 12 o'clock, noon, by detachments of the state artillery at all places in the state where stationed, and shall cause a display of state and national flags on all armories and other state buildings from sunrise to sunset, in celebration of Rhode Island independence.

History of Section.
(P.L. 1908, ch. 1591, § 2; G.L. 1909, ch. 64, § 9; G.L. 1923, ch. 66, § 14; G.L. 1938, ch. 21, § 2; G.L. 1956, § 25-2-2.)



Chapter 25-2-3 - School observance of Rhode Island Independence Day.

§ 25-2-3 School observance of Rhode Island Independence Day.  The teachers of the public schools shall annually prepare a program of patriotic exercises for the proper observance of Rhode Island independence in the schools.

History of Section.
(P.L. 1908, ch. 1591, § 4; G.L. 1909, ch. 64, § 11; G.L. 1923, ch. 66, § 16; G.L. 1938, ch. 21, § 3; P.L. 1939, ch. 689, § 2; G.L. 1956, § 25-2-3.)



Chapter 25-2-4 - Narragansett Indian Day.

§ 25-2-4 Narragansett Indian Day.  The last Saturday before the second Sunday in August shall annually be set apart as a day to be known as the "Rhode Island Indian Day of the Narragansett tribe of Indians." The day is to be observed by the people of this state with appropriate exercises in public places and otherwise commemorative of the Narragansett tribe of Indians.

History of Section.
(G.L. 1923, ch. 294, § 2; P.L. 1936, ch. 2331, § 1; G.L. 1938, ch. 646, § 2; P.L. 1945, ch. 1557, § 1; G.L. 1956, § 25-2-4.)



Chapter 25-2-5 - Old Home Week designated.

§ 25-2-5 Old Home Week designated.  The calendar week beginning with the first Sunday of July in each year, or any subsequent week during the months of July, August, or September in each year, is designated as "Old Home Week," and is set apart as a season during which cities and towns may conduct appropriate celebrations in honor of returning sons and daughters of the state and other invited guests and may hold exercises of historical interest.

History of Section.
(P.L. 1907, ch. 1469, § 1; G.L. 1909, ch. 54, § 1; G.L. 1923, ch. 55, § 1; G.L. 1938, ch. 340, § 1; G.L. 1956, § 25-2-5.)



Chapter 25-2-6 - Town appropriations for Old Home Week.

§ 25-2-6 Town appropriations for Old Home Week.  Cities by their city councils, and towns at legal town meetings, may appropriate money for the observance of "Old Home Week."

History of Section.
(P.L. 1907, ch. 1469, § 2; G.L. 1909, ch. 54, § 2; G.L. 1923, ch. 55, § 2; G.L. 1938, ch. 340, § 2; G.L. 1956, § 25-2-6.)



Chapter 25-2-7 - Veteran Firefighters' Muster Day.

§ 25-2-7 Veteran Firefighters' Muster Day.  The governor shall issue an annual proclamation calling for proper observance of "Veteran Firefighters' Muster Day."

History of Section.
(P.L. 1956, ch. 3700, § 1; G.L. 1956, § 25-2-7.)



Chapter 25-2-8 - Disabled American Veterans Day.

§ 25-2-8 Disabled American Veterans Day.  The thirty-first day of July shall annually be set apart as a day to be known as "Disabled American Veterans Day" or "D.A.V. Day." The day is to be observed by the people of this state with appropriate exercises in public places and otherwise commemorating the disabled American veterans.

History of Section.
(P.L. 1960, ch. 167, § 1; P.L. 1995, ch. 195, § 1.)



Chapter 25-2-9 - VFW Loyalty Day.

§ 25-2-9 VFW Loyalty Day.  The governor shall issue an annual proclamation calling for proper observance of the first day of May in each and every year as "V.F.W. Loyalty Day."

History of Section.
(P.L. 1960, ch. 174, § 1; G.L. 1956, § 25-2-7.)



Chapter 25-2-10 - Italian-American Veterans Daisy Day.

§ 25-2-10 Italian-American Veterans Daisy Day.  The first Saturday of June in each and every year shall be set apart as the "Italian- American War Veterans of the United States, Incorporated Field Daisy Day." The day is to be known as "ITAM-Vets Daisy Day," and is to be observed by the people of this state with appropriate exercises.

History of Section.
(P.L. 1962, ch. 140, § 1.)



Chapter 25-2-11 - Founders Day of Italian-American War Veterans of the United States, Inc. Incorporated.

§ 25-2-11 Founders Day of Italian-American War Veterans of the United States, Inc. Incorporated.  The fifteenth day of February in each and every year shall be set apart as a day to be known as "Founders Day of the Italian-American War Veterans of the United States, Incorporated." The day is to be observed by the people of this state with appropriate exercises in public places and commemorating the founding of the organization and its members.

History of Section.
(P.L. 1963, ch. 195, § 1.)



Chapter 25-2-12 - National Police Memorial Day and National Police Week.

§ 25-2-12 National Police Memorial Day and National Police Week.  (a) The fifteenth day of May in each and every year is established as a day for celebration of "National Police Memorial Day" to commemorate state and local police officers who have died in the line of duty.

(b) The calendar week containing May fifteenth in each year is designated as "National Police Week," and is set apart as a period during which the state and its cities and towns may conduct appropriate exercises in honor of those men and women who have given their lives in the war against crime while protecting the lives and property of our citizens.

History of Section.
(P.L. 1966, ch. 273, § 1; P.L. 1985, ch. 28, § 1.)



Chapter 25-2-13 - White Cane Safety Day  Declaration of policy.

§ 25-2-13 White Cane Safety Day  Declaration of policy.  It is the policy of this state:

(1) To encourage and enable persons with vision impairments to participate fully in the social and economic life of the state and to engage in remunerative employment;

(2) To be employed in the state service, the service of the political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able bodied, unless it is shown that the particular disability prevents the performance of the work involved;

(3) To have the same right as the able bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places; and

(4) To be entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats, or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

History of Section.
(P.L. 1971, ch. 31, § 1; P.L. 1999, ch. 83, § 59; P.L. 1999, ch. 130, § 59.)



Chapter 25-2-14 - White Cane Safety Day  Proclamation.

§ 25-2-14 White Cane Safety Day  Proclamation.  Each year the governor shall take suitable public notice of October 15 as "White Cane Safety Day." The governor shall issue a proclamation in which he or she:

(1) Comments upon the significance of the white cane;

(2) Calls upon the citizens of the state to observe the provisions of the white cane law and to take precautions necessary to the safety of the people who are disabled;

(3) Reminds the citizens of the state of the policies with respect to people who are disabled as declared in § 25-2-13 and urges the citizens to cooperate in giving effect to them; and

(4) Emphasizes the need of the citizens to be aware of the presence of people who are disabled in the community and to keep safe and functional for people who are disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement, and resort, and other places to which the public is invited, and to offer assistance to people who are disabled upon appropriate occasions.

History of Section.
(P.L. 1971, ch. 31, § 2; P.L. 1999, ch. 83, § 59; P.L. 1999, ch. 130, § 59; P.L. 2002, ch. 292, § 3.)



Chapter 25-2-15 - General Casimir Pulaski Day.

§ 25-2-15 General Casimir Pulaski Day.  The eleventh day of October shall be set apart as a day to be known as "General Casimir Pulaski Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1973, ch. 40, § 1.)



Chapter 25-2-16 - American History Month.

§ 25-2-16 American History Month.  The month of February in each year is designated as "American History Month."

History of Section.
(P.L. 1974, ch. 19, § 1.)



Chapter 25-2-17 - Dauphine Day.

§ 25-2-17 Dauphine Day.  The twenty-first day of April shall be set apart as a day to be known as "Dauphine Day" in honor of the arrival of the "Dauphine" to Rhode Island in 1524. The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1975, ch. 15, § 1.)



Chapter 25-2-18 - Martin Luther King, Jr. Day  Proclamation  Observance.

§ 25-2-18 Martin Luther King, Jr. Day  Proclamation  Observance.  Each year the governor shall take suitable public notice of January 15 as "Martin Luther King, Jr. Day" and shall issue a proclamation at a public memorial ceremony in the State House or at any other suitable location within the state of Rhode Island as the Martin Luther King, Jr. State Holiday Commission deems necessary and proper. The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1975, ch. 58, § 1; P.L. 2001, ch. 52, § 1; P.L. 2001, ch. 212, § 1.)



Chapter 25-2-18.1 - Martin Luther King, Jr. State Holiday Commission.

§ 25-2-18.1 Martin Luther King, Jr. State Holiday Commission.  (a) There is created a permanent commission to be known as the Martin Luther King, Jr. State Holiday Commission to consist of thirteen (13) members, three (3) of whom shall be from the house of representatives, not more than two (2) from the same political party, to be appointed by the speaker; three (3) of whom shall be from the senate, not more than two (2) from the same political party to be appointed by the president of the senate; three (3) of whom shall be representatives of the general public, to be appointed by the speaker; two (2) of whom shall be representatives of the general public to be appointed by the president of the senate; one of whom shall be a representative of the governor's office, to be appointed by the governor; and one of whom shall be the lieutenant governor, all of the foregoing to be known as commission members. The commission shall appoint not more than sixteen (16) representatives from organizations and groups generally identified with and thought to epitomize the ideals of Dr. Martin Luther King, Jr., all of whom shall be known as non-voting affiliate members, to serve for two (2) year terms.

(b) The purpose of the commission shall be to plan, supervise and administer, in conjunction with the federal Martin Luther King Day Commission and the Martin Luther King Center for Non-Violent Social Change, an appropriate celebration to commemorate the birthday of Dr. Martin Luther King, Jr., and the annual observance of Dr. Martin Luther King Day, which will be observed on the third Monday in January each year. The commission shall not limit its activities to the annual celebration, but shall endeavor to promote educational efforts throughout the year, as well as to promote seminar events during the annual celebration that will be of informative value to all segments of the Rhode Island community.

(c) The members of the commission shall, in February of each odd-numbered year, elect from among themselves a chairperson, who shall be a legislator, and a vice-chairperson, who shall not be a government official or employee. Vacancies in the commission shall be filled in like manner as the original appointment.

(d) The commission is empowered to appoint committees to study specialized areas of concern and to report their findings and recommendations to the commission; provided, however, that one of these committees shall be an education committee.

(e) The commission is empowered to establish a Martin Luther King Scholarship Fund and to award scholarships from the fund. Decisions concerning scholarship awards shall be made by the education committee of the commission in conjunction with the higher education assistance authority.

(f) The commission is empowered to apply for and receive grants, appropriations, or gifts from any federal, state, or local agency, from any public or private foundation, and from any person, firm, or corporation in order to carry out the purposes of this chapter. The allocation of any funds received shall be decided by a majority vote of voting members in attendance at a meeting duly convened for the conduct of business by the commission.

(g) Seven (7) members of the commission shall constitute a quorum.

(h) The commission shall meet at least four (4) times per year.

(i) The commission shall adopt policies concerning the responsibilities of its voting members and non-voting affiliate members, including attendance at commission meetings.

(j) All departments and agencies of the state shall furnish advice and information, documentary and otherwise, to the commission and its agents as may be necessary or desirable to facilitate the purposes of this chapter.

(k) The speaker is authorized and directed to provide suitable quarters for the commission.

(l) The commission shall file a report with the general assembly outlining its plans for the celebration on or before December 15th each year prior to the celebration.

History of Section.
(P.L. 1995, ch. 18, § 1; P.L. 1996, ch. 369, § 1; P.L. 2001, ch. 180, § 56; P.L. 2002, ch. 292, § 3.)



Chapter 25-2-19 - Rhode Island School Bus Safety Week.

§ 25-2-19 Rhode Island School Bus Safety Week.  The second week of March in each year is designated as "Rhode Island School Bus Safety Week." The week is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1976, ch. 5, § 1.)



Chapter 25-2-20 - Viet Nam Veterans' Day.

§ 25-2-20 Viet Nam Veterans' Day.  The fifteenth day of May shall annually be set aside as a day to be known as "Viet Nam Veterans' Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1981, ch. 228, § 1; P.L. 1998, ch. 325, § 1.)



Chapter 25-2-21 - Puerto Rican Recognition Week.

§ 25-2-21 Puerto Rican Recognition Week.  That period from July 23 through July 29 in each year is designated as "Rhode Island Puerto Rican Recognition Week." The week is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1984, ch. 20, § 1.)



Chapter 25-2-22 - Motorcycle Safety Awareness Week.

§ 25-2-22 Motorcycle Safety Awareness Week.  The fourth week of April in each year is designated as "Motorcycle Safety Awareness Week."

History of Section.
(P.L. 1984, ch. 146, § 1.)



Chapter 25-2-23 - Cape Verdian Recognition Week.

§ 25-2-23 Cape Verdian Recognition Week.  That period from July 2 through July 9 in each year is designated as "Rhode Island Cape Verdian Recognition Week." The week is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1984, ch. 159, § 1; P.L. 1984, ch. 181, § 1.)



Chapter 25-2-24 - Nurses' Day.

§ 25-2-24 Nurses' Day.  The first Monday of May shall annually be set aside as a day to be known as "Nurses' Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1985, ch. 69, § 1.)



Chapter 25-2-25 - National Women's History Week.

§ 25-2-25 National Women's History Week.  The calendar week containing March eighth, "International Women's Day," in each year is designated as "National Women's History Week." The governor shall issue an annual proclamation inviting and urging the people of the state to observe the week in schools and other suitable places with appropriate exercises and study with an emphasis on the historical accomplishments of Rhode Island women. The department of elementary and secondary education, and the Rhode Island commission on women shall make appropriate information regarding the observance available to the people of the state and to schools within the limits of their budgets.

History of Section.
(P.L. 1986, ch. 7, § 1; P.L. 2002, ch. 292, § 3.)



Chapter 25-2-26 - Retired Teachers' Day.

§ 25-2-26 Retired Teachers' Day.  The first Wednesday of April shall annually be set aside as a day to be known as "Retired Teachers' Day." The day is to be observed by the people of this state with appropriate exercises, and the governor may issue an annual proclamation calling upon public schools and citizens of the state to observe the occasion and to take the opportunity to honor the retired teachers of this state.

History of Section.
(P.L. 1986, ch. 26, § 1; P.L. 1998, ch. 286, § 1.)



Chapter 25-2-27 - Friendship Day.

§ 25-2-27 Friendship Day.  The second Friday of May in each year is designated as "Friendship Day." The day may be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1986, ch. 143, § 1.)



Chapter 25-2-28 - Lithuanian Independence Day.

§ 25-2-28 Lithuanian Independence Day.  The sixteenth day of February shall annually be set aside as a day to be known as "Lithuanian Independence Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1987, ch. 9, § 1.)



Chapter 25-2-29 - Saint Jean-Baptiste Day.

§ 25-2-29 Saint Jean-Baptiste Day.  The twenty-fourth day of June shall annually be set aside as a day to be known as "Saint Jean-Baptiste Day" and the governor shall issue an annual proclamation inviting and urging the people of the state to observe this day in suitable places with appropriate ceremonies. Saint Jean-Baptiste Day shall commemorate the feast of Saint Jean-Baptiste as an important observance and show of appreciation for the significant cultural, economic, and civic contributions made by Franco-Americans that have served to enrich the culture and lifestyle of this state.

History of Section.
(P.L. 1988, ch. 143, § 1; P.L. 2002, ch. 292, § 3.)



Chapter 25-2-30 - Arbor Day.

§ 25-2-30 Arbor Day.  The last Friday in April shall annually be set aside as a day to be known as "Arbor Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1990, ch. 40, § 1.)



Chapter 25-2-31 - Workers' Memorial Day.

§ 25-2-31 Workers' Memorial Day.  The fourth Friday of April shall annually be set aside to be known as "Workers' Memorial Day" and the governor shall issue an annual proclamation inviting and urging the people of the state to observe this day in suitable places with appropriate ceremonies. Workers' Memorial Day shall be in remembrance of the courage and integrity of American workers and in particular be in remembrance of those workers who have been killed or injured in the course of their employment. Additionally, this observance will call to the attention of the people of our state the importance of workplaces that are healthy and safe for the prevention of workplace illness and injury.

History of Section.
(P.L. 1990, ch. 195, § 1.)



Chapter 25-2-32 - Destroyer Escort Day.

§ 25-2-32 Destroyer Escort Day.  The third Saturday of June in each year shall be set aside as a day to be known as "Destroyer Escort Day" to highlight in the state the role of the destroyer Escort in the naval service. The day may be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1991, ch. 31, § 1.)



Chapter 25-2-33 - Peter Francisco Day.

§ 25-2-33 Peter Francisco Day.  The fifteenth day of March shall annually be set aside to be known as "Peter Francisco Day" and the governor shall issue an annual proclamation inviting and urging people of the state to observe this day in suitable places with appropriate ceremonies. Peter Francisco Day shall be in remembrance of the feats of valor and courage during our nation's war for independence of Peter Francisco, who was found without family or home at the age of five in Virginia, apparently separated from his Portuguese immigrant parents. This observance will call to the attention of the people of our state the heroism in our nation's many wars of American soldiers of Portuguese ancestry.

History of Section.
(P.L. 1991, ch. 60, § 1.)



Chapter 25-2-34 - Social Workers' Day.

§ 25-2-34 Social Workers' Day.  The second Wednesday of March shall annually be set aside as a day to be known as "Social Workers' Day." The day may be observed by the people of the state with appropriate exercises and the governor may issue an annual proclamation calling upon the citizens of the state to observe the occasion and to take the opportunity to honor the social workers of this state.

History of Section.
(P.L. 1991, ch. 381, § 1.)



Chapter 25-2-35 - POW-MIA's Day.

§ 25-2-35 POW-MIA's Day.  The third Friday of September shall annually be set aside as a day to be known as "POW-MIA's Day." The day may be observed by the people of the state with appropriate exercises and the governor may issue an annual proclamation calling upon the citizens of the state to observe the occasion and to take the opportunity to honor persons from this state and the nation who are prisoners-of-war or missing in action.

History of Section.
(P.L. 1992, ch. 108, § 1.)



Chapter 25-2-36 - Rhode Island Speech-Language-Hearing Awareness Week.

§ 25-2-36 Rhode Island Speech-Language-Hearing Awareness Week.  The first week of May in each year is designated as "Rhode Island Speech-Language-Hearing Awareness Week." The week is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1995, ch. 1, § 1.)



Chapter 25-2-37 - American Indian Heritage Day.

§ 25-2-37 American Indian Heritage Day.  The twenty-fourth day of September shall annually be set apart as a day to be known as "American Indian Heritage Day." The day is to be observed by the people of this state with appropriate exercises in public places and commemorative of the American Indians.

History of Section.
(P.L. 1995, ch. 193, § 1.)



Chapter 25-2-38 - Gaspee Days.

§ 25-2-38 Gaspee Days.  The second Saturday and the following Sunday of June in each and every year shall be set aside as days to be known as "Gaspee Days" to commemorate the 1772 burning of the British schooner HMS Gaspee. The days are to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1995, ch. 208, § 1.)



Chapter 25-2-39 - Dr. George Washington Carver Recognition Day.

§ 25-2-39 Dr. George Washington Carver Recognition Day.  The fifth day of January shall annually be set apart as a day to be known as "Dr. George Washington Carver Recognition Day". The day is to be observed by the people of this state with appropriate exercises in public places and otherwise commemorative of Dr. George Washington Carver.

History of Section.
(P.L. 1998, ch. 298, § 1.)



Chapter 25-2-40 - Korean War Veterans Memorial Day.

§ 25-2-40 Korean War Veterans Memorial Day.  The twenty-seventh day of July shall annually be set apart as a day to be known as "Korean War Veterans Memorial Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 1998, ch. 316, § 1.)



Chapter 25-2-41 - Neighbor Day  Observance.

§ 25-2-41 Neighbor Day  Observance.  Each year the governor shall take suitable public notice of the Sunday prior to Memorial Day weekend as "Neighbor Day". The day is to be observed by the people of this state with appropriate exercises in public places in perpetuity.

History of Section.
(P.L. 1999, ch. 14, § 1.)



Chapter 25-2-42 - Rhode Island Hero's Day.

§ 25-2-42 Rhode Island Hero's Day.  The second Thursday in May shall annually be set apart as a day to be known as "Rhode Island Hero's Day." The day is to be observed by the general assembly in recognition of a Rhode Island resident who has saved a human life and/or performed an act of heroism which merits any recognition determined by joint resolution of the general assembly.

History of Section.
(P.L. 1999, ch. 427, § 1.)



Chapter 25-2-43 - Combat Veterans' Day.

§ 25-2-43 Combat Veterans' Day.  The third Saturday of April shall annually be set apart as a day to be known as "Combat Veterans' Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 2000, ch. 15, § 1.)



Chapter 25-2-44 - Cesar Chavez Day.

§ 25-2-44 Cesar Chavez Day.  The thirty-first day of March shall annually be set aside to be known as "Cesar Chavez Day" and the governor shall issue an annual proclamation inviting and urging people of the state to observe this day in suitable places with appropriate ceremonies. "Cesar Chavez Day" shall be remembrance of the accomplishments of Cesar Chavez on behalf of our nation's farm workers. The United Farm Workers of America, AFL-CIO under his leadership was, and is, a force for economic and social justice for farm workers. He shall also be remembered for conducting this struggle utilizing the principles of nonviolence.

History of Section.
(P.L. 2000, ch. 372, § 1.)



Chapter 25-2-45 - Italian-American Heritage Month.

§ 25-2-45 Italian-American Heritage Month.  The month of October shall annually be set apart as a month to be known as "Italian-American Heritage Month." The month shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the many contributions Italian-Americans have made to our state.

History of Section.
(P.L. 2006, ch. 61, § 1; P.L. 2006, ch. 65, § 1.)



Chapter 25-2-46 - Gold Star Parents Day.

§ 25-2-46 Gold Star Parents Day.  The third Sunday in October in each and every year shall be set aside as a day to be known as "Rhode Island Gold Star Parents Day." This nation and state owe an enormous debt to those grieving parents who have lost children in war. The day is to be observed by the people of this state with appropriate exercises in public places, and shall cause a display of the state and American flags to be flown at half-staff over the Rhode Island State House to commemorate this day of remembrance to honor their memory.

History of Section.
(P.L. 2006, ch. 249, § 1; P.L. 2006, ch. 285, § 1; P.L. 2011, ch. 346, § 1; P.L. 2011, ch. 367, § 1.)



Chapter 25-2-47 - Lung Cancer Awareness Month.

§ 25-2-47 Lung Cancer Awareness Month.  The month of November shall annually be set aside to be known as "Lung Cancer Awareness Month." The department of health shall hold an annual community forum on Lung Cancer each year during this month.

History of Section.
(P.L. 2006, ch. 609, § 1.)



Chapter 25-2-48 - Firefighters' and Police Officers' Appreciation Day.

§ 25-2-48 Firefighters' and Police Officers' Appreciation Day.  The eleventh day of September shall annually be set apart as a day to be known as "Firefighters' and Police Officers' Appreciation Day." This day shall be observed by the people of this state with appropriate ceremonies and activities that honor and commemorate all the dedicated men and women who have lost their lives in the line of duty as Firefighters and Police Officers in our state.

History of Section.
(P.L. 2007, ch. 227, § 1.)



Chapter 25-2-49 - Rhythm & Blues Heritage Month.

§ 25-2-49 Rhythm & Blues Heritage Month.  The month of August shall annually be set apart as a month to be known as "Rhythm & Blues Heritage Month." The month shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the heritage of rhythm and blues music in our state.

History of Section.
(P.L. 2007, ch. 280, § 1.)



Chapter 25-2-50 - Dominican Republic Independence Day.

§ 25-2-50 Dominican Republic Independence Day.  February 27th in each and every year shall be set apart as "Dominican Republic Independence Day." The day is to be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 2007, ch. 281, § 1; P.L. 2007, ch. 285, § 1.)



Chapter 25-2-51 - John Clarke Day.

§ 25-2-51 John Clarke Day.  The first Monday in the month of October shall annually be set apart as a day to be known as "John Clarke Day". The day shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the many contributions John Clarke made to our state.

History of Section.
(P.L. 2008, ch. 140, § 1; P.L. 2008, ch. 168, § 1.)



Chapter 25-2-52 - Rhode Island Seabees Day.

§ 25-2-52 Rhode Island Seabees Day.  The fifth (5th) day of March annually shall be set apart as a day to be known as "Rhode Island Seabees Day." The day shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the many contributions of the Navy Seabees.

History of Section.
(P.L. 2009, ch. 4, § 1.)



Chapter 25-2-53 - Ben Mondor Day.

§ 25-2-53 Ben Mondor Day.  Opening Day of the Pawtucket Red Sox shall annually be set apart as a day to be known as "Ben Mondor Day." The day shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the many contributions Ben Mondor made.

History of Section.
(P.L. 2011, ch. 7, § 1; P.L. 2011, ch. 8, § 1.)



Chapter 25-2-54 - Military nurses day.

§ 25-2-54 Military nurses day.  The first Monday of June shall annually be set apart as a day dedicated to Rhode Island military nurses who served their country in all wars, campaigns, and engagements throughout the world. This day may be observed by the people of this state with appropriate exercises in public places.

History of Section.
(P.L. 2012, ch. 142, § 1; P.L. 2012, ch. 143, § 1.)



Chapter 25-2-55 - Amateur Radio Week.

§ 25-2-55 Amateur Radio Week.  The week ending in the fourth full weekend in the month of June shall annually be set apart as a week to be known as "Amateur Radio Week." The week shall be observed by the people of this state with appropriate ceremonies and activities that celebrate the many contributions amateur radio operators have and continue to make in our state.

History of Section.
(P.L. 2012, ch. 459, § 1; P.L. 2012, ch. 461, § 1.)






Chapter 25-3 - Work on Holidays and Sundays

Chapter 25-3-1 - Definitions.

§ 25-3-1 Definitions.  As used in this chapter:

(1) "Director" means the director of the department of labor and training;

(2) "Economic necessity" means and refers to any case where the director determines that:

(i) Both the economics and technology of manufacture of the product or a component of the product requires continuous conversion or processing of raw materials, intermediates, or components without interruption to avoid disproportionate loss of production capacity;

(ii) The economics and technology of data processing requires the continuous operation of data processing equipment to avoid deterioration of equipment or a disproportionate loss of computer capacity or where customer requirements are that data processing equipment must be available for input or output on a continuous basis;

(iii) Because prevailing industry practice in the manufacturing or processing of the product or in the provision of banking or financial services is to operate facilities within that industry seven (7) days per week, the failure to operate on one or more Sundays or holidays will subject the employer to a competitive hardship within the industry in which the employer competes;

(iv) Maintenance or improvement of plant or equipment cannot practically or efficiently be performed while production is in process;

(v) The scheduling of production on Sundays or holidays is necessitated by interrupted or allocated energy supplies, or shortages of raw materials or component parts;

(vi) An employer has been deprived of its normal production schedule by fire, flood, power failure, or other circumstances beyond its control; or

(vii) Circumstances, temporary in nature, are that undue economic hardship would result from the inability to operate on one or more Sundays or holidays;

(3) "Employee" means any individual employed by an employer, but shall not include:

(i) Any individual employed in agriculture or maritime trades, including commercial fishing or boat repairs;

(ii) Any physician, dentist, attorney at law, or accountant;

(iii) Any individual engaged in the provision of health care or maintenance;

(iv) Any individual employed in a restaurant, hotel, motel, summer camp, resort, or other recreational facility (except health clubs);

(v) Any individual employed in the business of offshore petroleum or gas exploration or extraction, or in the business of servicing or supplying persons engaged in exploration or extraction;

(vi) Supervisory employees as defined in 29 U.S.C. § 213(a)(1) and regulations issued pursuant to that section;

(vii) Any individual employed by an employer holding a license issued pursuant to chapter 23 of title 5; or

(viii) Any individual employed as part of a telephonic delivery of customer service, sales operations, and ancillary services related to those services and operations, except for specific employment positions in the telecommunications industry that are part of any collective bargaining agreement or employment contract in effect on July 2, 1998.

(4) "Employer" means any natural person, partnership, firm, corporation, or other enterprise engaged in industry, transportation, communication, or any other commercial occupation involving one or more employees; and

(5) "Holidays" means Sunday, New Year's Day, Memorial Day, July 4th, Victory Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving, and Christmas; provided, that as it pertains to all offices of state and municipal government, the term "holiday" includes in addition to the holidays enumerated in this subdivision, Dr. Martin Luther King, Jr.'s Birthday, as defined in § 25-2-18.

History of Section.
(P.L. 1976, ch. 110, § 2; P.L. 1984, ch. 329, § 2; P.L. 1987, ch. 319, § 2; P.L. 1989, ch. 248, § 2; P.L. 1996, ch. 39, § 1; P.L. 1998, ch. 73, § 1; P.L. 1998, ch. 409, § 1; P.L. 2002, ch. 292, § 4.)



Chapter 25-3-2 - Increased pay required for work on Sundays and holidays.

§ 25-3-2 Increased pay required for work on Sundays and holidays.  Any person, association, or corporation receiving a permit from the division of racing and athletics of the department of business regulation to operate any horse racing, dog racing, or jai alai event under the parimutuel system and any person, association, or corporation doing business under a contractual agreement to provide any services to any horse racing, dog racing, or jai alai event under the parimutuel system shall compensate the necessary persons to conduct the event on Sundays and/or holidays for at least one and one-half (1 1/2) times the normal rate of pay for the work performed, and it shall not be grounds for discharge or other penalty upon an employee for refusing to work at the horse racing, dog racing, or jai alai event upon any of the Sundays and holidays enumerated in this chapter, and nothing contained in this chapter shall prohibit any person from engaging in or being employed in connection with the holding or operation of the licensed event.

History of Section.
(P.L. 1976, ch. 110, § 2; P.L. 1989, ch. 56, § 1; P.L. 1998, ch. 73, § 1; P.L. 1998, ch. 409, § 1.)



Chapter 25-3-3 - Work on Sundays or holidays.

§ 25-3-3 Work on Sundays or holidays.  (a) Work performed by employees on Sundays and holidays must be paid for at least one and one-half (1 1/2) times the normal rate of pay for the work performed; provided: (1) that it is not grounds for discharge or other penalty upon any employee for refusing to work upon any Sunday or holiday enumerated in this chapter; (2) any manufacturer which operates for seven (7) continuous days per week is exempt from the requirement of subdivision (1).

(b) Any manufacturer of wall-covering products which operates for seven (7) continuous days per week, twenty-four (24) hours per day, and has complied with the provisions of subsection (a) is exempt from the requirement that the work be voluntary on Sundays as provided in subsection (a); provided, that the manufacturer increases employment by at least ten percent (10%), within one year of its conversion to continuous operation from non-continuous operation.

(c) Any manufacturer that operates three (3) shifts, or begins its work week on Sundays, may begin the shift or start the work week at 11:00 P.M. on Sunday and not be required to pay its employees one and one-half (1 1/2) times the normal rate of pay during the one hour period between 11:00 P.M. Sunday and 12 midnight.

(d) Any and all employees of a chauffeur driven limousine or taxi cab company that operates seven (7) continuous days per week, twenty-four (24) hours per day are exempt from the provisions of subsection (a) hereof.

(e) Any car rental company which operates a car rental agency at T.F. Green Airport and is required pursuant to its lease agreement with the Rhode Island Airport Corporation to operate on Sundays and/or holidays is exempt from the provisions of subsection (a) hereof with respect to work performed at its T.F. Green Airport location.

History of Section.
(P.L. 1976, ch. 110, § 2; P.L. 1995, ch. 207, § 1; P.L. 1996, ch. 307, § 1; P.L. 1998, ch. 73, § 1; P.L. 1998, ch. 409, § 1; P.L. 2000, ch. 141, § 1; P.L. 2000, ch. 369, § 1; P.L. 2002, ch. 292, § 4; P.L. 2007, ch. 52, § 1; P.L. 2007, ch. 63, § 1; P.L. 2007, ch. 369, § 1; P.L. 2007, ch. 494, § 1.)



Chapter 25-3-5 - Appeal from director's decision.

§ 25-3-5 Appeal from director's decision.  All notices given and hearings conducted by the director, and all appeals from any order or determination of the director, shall be governed by the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-6 - Powers of director.

§ 25-3-6 Powers of director.  The director may promulgate any regulations as shall be necessary for the full and proper implementation of this chapter. The regulations shall be adopted only in accordance with the procedures established by chapter 35 of title 42. The director shall also be empowered to enforce and administer the provisions of this chapter and to prosecute violations of any of the provisions of this chapter.

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-7 - Exemptions.

§ 25-3-7 Exemptions.  Whenever in the opinion of the director any class of employers, either because of the nature of their operations or their size, should be exempted from the provisions of this chapter, the director may do so by regulations adopted in accordance with the provisions of § 25-3-6.

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-8 - Penalty for violations.

§ 25-3-8 Penalty for violations.  Any employer convicted of violating the provisions of § 25-3-2 shall be punished by a fine of twenty-five dollars ($25.00) for each employee involved and each separate offense committed, but in no event shall the fine be less than two hundred dollars ($200).

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-9 - Employee's remedies.

§ 25-3-9 Employee's remedies.  Every employee who is discharged, disciplined, or discriminated against by any employer in violation of the provisions of this chapter shall be entitled to maintain a civil action in a court of competent jurisdiction. If judgment is rendered in the employee's favor, he or she shall be entitled to reinstatement and double the amount of back pay and allowances lost as a result of the discharge, discipline, or discrimination, together with interest on the amount at the rate provided by law, attorneys fees, and costs and expenses of the action.

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-10 - Severability.

§ 25-3-10 Severability.  If any provisions of this chapter or the application of it to any employer or employee is held invalid, the remainder of this chapter and the application of those provisions to other employers or employees shall not be affected by that invalidity.

History of Section.
(P.L. 1976, ch. 110, § 2.)



Chapter 25-3-11 - Violations by cities or towns.

§ 25-3-11 Violations by cities or towns.  Any city or town that violates the provisions of this chapter as it relates to the observance of holidays shall be punished by a penalty not to exceed the sum of one hundred dollars ($100) for each violation. The penalty shall be paid into the general fund of the state of Rhode Island.

History of Section.
(P.L. 1990, ch. 150, § 1.)









Title 26 - Insane and Mentally Deficient Persons

Chapter 26-1 - Co-operation with Federal Government



Chapter 26-2 - Commitment of Insane Persons



Chapter 26-3 - Care and Treatment



Chapter 26-4 - Incompetency to Stand Trial and Criminally Insane Persons



Chapter 26-5 - Doctor Joseph H. Ladd Center



Chapter 26-6 - Interstate Compact on Mental Health



Chapter 26-7 - Community Mental Health Services



Chapter 26-8 - Interstate Compact on the Mentally Disordered Offender






Title 27 - Insurance

Chapter 27-1 - Domestic Insurance Companies

Chapter 27-1-1 - Site of principal office and records.

§ 27-1-1 Site of principal office and records.  (a) Every insurance company organized after May 3, 1956, under the laws of this state shall have its principal office and maintain all of its records, or duplicates of those records, in this state; provided, that the director of business regulation may, after a public hearing, allow any insurance company, upon application, to locate its principal office and maintain certain original records outside of this state if it is determined that it is not inconsistent with the public interest of the people of the state of Rhode Island. In determining what is not inconsistent with the public interest of the people of the state of Rhode Island, the director shall make findings of fact, reduced to writing and filed with the secretary of state, which findings shall include, but are not limited to the following:

(1) The number of full time employees currently located within the state, and the number of full time employees anticipated to be located within the state if the petition is granted;

(2) That no detriment nor prejudice will inure to any current or anticipated future policyholders of the company by granting the application;

(3) That the granting of the application is not inimical to the ability of policyholders to file claims with and against the company, and, in furtherance of this finding, may require that the company maintain a toll free number for registering claims, and may require a claims office to be located within the state, staffed by a person authorized to issue payment on behalf of the company on approved claims; and

(4) That a review of the financial records of the company and the records relied upon by the director in making the determination have satisfied the director that the company is able to meet its obligations to current policyholders. In the event that there is any risk associated with the granting the application the director may deny the application or may, in furtherance of the application, require the posting of bonds and/or securities with the general treasurer, in an amount to be determined by the director, sufficient to protect the interest of the policyholders within the state.

(b) The director is authorized to promulgate regulations as provided for by the Administrative Procedures Act, chapter 35 of title 42, not inconsistent with this section, in furtherance of the authority granted in this section.

History of Section.
(G.L. 1938, ch. 150, § 41; P.L. 1956, ch. 3793, § 1; G.L. 1956, § 27-1-1; P.L. 1966, ch. 254, § 1; P.L. 1976, ch. 280, § 1; P.L. 1999, ch. 253, § 1; P.L. 2002, ch. 292, § 5.)



Chapter 27-1-1.1 - Telephone number  Toll free or collect.

§ 27-1-1.1 Telephone number  Toll free or collect.  Every third party health insurer doing business within this state shall have a toll free telephone number or provide collect charge telephone service for use by the general public when calling the insurer from any location within the state.

History of Section.
(P.L. 1987, ch. 229, § 1.)



Chapter 27-1-2 - Special stockholders' meetings  Notice  Quorum.

§ 27-1-2 Special stockholders' meetings  Notice  Quorum.  The board of directors or the president and secretary of any insurance company may call special meetings of the stockholders of the company whenever they may deem it expedient so to do, first giving thirty (30) days' notice of the time, place, and purpose of the meeting in a newspaper published in the county where the company is established, or, if there is no newspaper published in the county, then in a newspaper published in an adjoining county. At all of these special meetings, not less than two-thirds ( 2/3) of the shares shall be represented either in person or by proxy in order to constitute a quorum for doing business. The stockholders of the company, when so assembled, may act on the business for which they were specially called together, and also on any other business as may be transacted by law at any regular meeting of the company.

History of Section.
(G.L. 1896, ch. 181, § 15; G.L. 1909, ch. 219, § 15; G.L. 1923, ch. 255, § 15; G.L. 1938, ch. 150, § 14; G.L. 1956, § 27-1-2.)



Chapter 27-1-2.1 - Corporate governance standards.

§ 27-1-2.1 Corporate governance standards.  (a) The importance of good corporate governance is crucial in promoting integrity in an insurance company's business practices and in maintaining public confidence and policyholder trust. The size and ownership structure of a company often determines the corporate governance standards employed by the company. All Rhode Island domestic insurers, regardless of their size or ownership structure, shall establish the following minimum corporate governance standards:

(1) The board of directors must be comprised of a minimum of five (5) and a maximum of twenty-one (21) members.

(2) The board must meet at least two (2) times per year, however, four (4) times per year is encouraged.

(3) The board must establish a written attendance policy.

(4) The board shall have authority to meet in executive session.

(5) There must be an audit committee established by and amongst the board of directors for the purpose of overseeing the accounting and financial reporting processes of the insurer and audits of the financial statement of the insurer. If no such committee exists, the entire board of directors shall act as the audit committee.

(6) The board must review the minutes of the audit committee.

(7) The audit committee must meet at least two (2) times per year.

(8) There must be a written audit committee charter.

(9) At least one member of the audit committee must have knowledge of statutory accounting principles or generally accepted accounting principles.

(10) The internal audit function should have a direct reporting relationship to the audit committee for critical matters such as the audit plan, resources and budgets.

(11) The audit committee must approve the selection of the independent auditor that performs any audit required by the Rhode Island regulation governing annual audited financial reports.

(12) The audit committee shall require the independent accountant that performs any audit required by Rhode Island regulation governing annual audited financial reports, to timely report to the audit committee in accordance with the requirements of Statement of Auditing Standards No. 61, communications with audit committee, or its replacement, including:

(i) All significant accounting policies and material permitted practices;

(ii) All material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments, and the treatment preferred by the accountant; and

(iii) Other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.

(13) There must be a written code of ethics covering directors and officers that includes the insurer's conflict of interest policy.

(14) There should be a written policy encouraging employees to come forward with observations of improprieties or other malfeasance.

(15) On or after July 1, 2008 no domestic insurer or any affiliate member of its holding company system (as defined in § 27-35-1 et seq.) may extend or maintain credit, arrange for the extension of credit, or renew an extension of credit in the form of a personal loan to or for any director or officer of a domestic insurer. The terms and purpose of any such existing extensions of credit made to any director or officer of a domestic insurer must be disclosed to the director. For purposes of this subsection, benefits that are offered to directors or officers as policyholders of a domestic insurer, or benefits that are offered to the general public in the insurer's normal course of business, shall not be considered a violation of this subsection.

(b) In addition to the standards enumerated in subsection (a) of this section, the following corporate governance standards must be employed by all Rhode Island domestic mutual insurance companies and all domestic insurance companies writing more than one hundred million dollars ($100,000,000) in premium, in any jurisdiction, on a direct and/or assumed basis, as determined at the end of the previous calendar year:

(1) The board must have an independent majority of members.

(2) The audit committee must have an independent majority of members.

(3) The audit committee must approve all related party transactions, which include transaction between the company and its affiliates and those between the company and its officers and directors. The company may establish materiality thresholds, however, they must be clearly stated in its audit committee charter as required by subdivision (a)(8), but in no event shall the materiality thresholds exceed those established in chapter 35 of title 27.

(c) For purposes of this section, an independent board or audit committee member is defined as an individual: (1) who is not being compensated by the domestic insurer or any company within its holding company system ("organization"), other than any reasonable compensation and benefits for services as a director, and has not been compensated within the past twelve (12) months including full-time and part-time compensation as an employee or an independent contractor, except for reasonable compensation as a director; (2) whose own compensation is not determined by individuals who are compensated by the organization, except for reasonable compensation paid to the director; (3) who does not receive material financial benefits; (i.e. service contracts, grants or other payments) from the organization; or (4) who is not related to (as a spouse, sibling, parent, or child) or the domestic partner of an individual compensated by or who receives material financial benefits from the organization. Policyholders of a domestic insurer may be considered independent providing they meet the requirements as defined in this subsection.

(d) Any Rhode Island domestic insurer that does not currently employ one or more of the standards enumerated in subsections (a) and (b) of this section, must submit a plan of corrective action to the director for his or her approval. The director, at his or her discretion, may waive any of the requirements in this section for a period not exceeding thirty-six (36) months. The director's refusal to approve a plan of corrective action after reviewing such plan of corrective action for a period of sixty (60) days shall, constitute a final order for purposes of the Rhode Island administrative procedures act allowing the party to appeal to the superior court.

(e) Nothing contained in the company's by-laws shall conflict with the corporate governance standards set forth in this act. Any amendments to a domestic insurance company's by-laws shall be submitted in writing to the department.

(f) A domestic insurer that is a member of an insurance holding company system as defined in chapter 35 of title 27, is exempt from this section if it can demonstrate that it is, or is controlled by an entity that either is required to be compliant with, or voluntarily is compliant with, all of the following provisions of the Sarbanes-Oxley Act of 2002: (i) the preapproval requirements of § 201 (§ 10A(i) of the Securities Exchange Act of 1934); (ii) the audit committee independence requirements of § 301 (§ 10A(m)(3) of the Securities Exchange Act of 1934); and (iii) the internal control over financial reporting requirements of § 404 (Item 308 of SEC regulation S-K)  ("SOX Compliant Entity"). If the department makes a determination, as a result of its statutory examination or financial analysis, that the domestic insurer is not controlled by a SOX Compliant entity or that the insurer's interests and affairs are not adequately considered and evaluated by the SOX Compliant Entity, the domestic insurer must take steps to comply with this act.

(g) A Rhode Island domestic insurer that is a wholly-owned subsidiary of another Rhode Island domestic insurer that is compliant with the provisions of subsection (a), and if applicable the requirements of subsection (b), shall be exempt from compliance with any other requirements of this act.

(h) The requirements of this section, 27-1-2.1, shall not apply to entities regulated pursuant to chapters 19, 20, 20.1, 20.2, 20.3 and 41 of title 27 and shall not supersede or replace any specific statutory corporate governance standards otherwise applicable to domestic insurance companies.

History of Section.
(P.L. 2007, ch. 240, § 1; P.L. 2008, ch. 240, § 1; P.L. 2008, ch. 310, § 1; P.L. 2008, ch. 475, § 72.)



Chapter 27-1-3 - Stock assessments to meet deficits.

§ 27-1-3 Stock assessments to meet deficits.  Whenever the capital stock of any insurance company is diminished by reason of losses or from any other cause, the stockholders of the company, at any legal meeting called for the purpose, may, after making due allowance from the assets of the company of the amount as may be required to reinsure its outstanding risks, assess on the several stockholders a further sum as may be necessary to fill up the capital stock to its original amount in proportion to the amount of stock owned by each, and the stock of every stockholder shall be pledged and liable for the assessment. In case any stockholder refuses to pay the assessment, the stock standing in the name of the delinquent stockholder may be sold at public auction after thirty (30) days' notice, in a manner as may be provided in the bylaws of the company.

History of Section.
(G.L. 1896, ch. 181, § 14; G.L. 1909, ch. 219, § 14; G.L. 1923, ch. 255, § 14; G.L. 1938, ch. 150, § 13; G.L. 1956, § 27-1-3.)



Chapter 27-1-4 - Power of companies to comply with tax and license laws not held invalid.

§ 27-1-4 Power of companies to comply with tax and license laws not held invalid.  Every domestic insurance company and its officers, directors, agents, and employees shall have power and authority to comply with any statute, ordinance, or other law of any state, territory, or political subdivision of a state or territory, including the District of Columbia, imposing any license, excise, privilege, occupation, premium, or other tax, fee, or deposit requirement and to pay the tax or fee and make the deposit unless prior to payment the statute, ordinance, or other law shall have been expressly held invalid by the Supreme Court of the United States. No company, officer, director, employee, or agent shall be subject to liability by reason of any compliance or payment either previously or subsequently made.

History of Section.
(P.L. 1945, ch. 1622, § 1; G.L. 1956, § 27-1-4.)



Chapter 27-1-5 - Deposits with general treasurer to comply with laws of other states.

§ 27-1-5 Deposits with general treasurer to comply with laws of other states.  In all cases in which the laws of any other state of the United States now require and may subsequently require that the insurance companies incorporated by the laws of other states shall deposit, with some officer of the state in which the insurance company is incorporated, stocks or other securities in trust or for the benefit of policyholders of the companies as a condition for doing business in the other state, the general treasurer, or his or her custodian, shall receive from any insurance company incorporated under the laws of this state stocks or other securities, including mortgages insured and debentures issued by the federal housing administration and obligations of national mortgage associations, in an amount as may be required by the laws of the other state or states, on deposit and in trust for the benefit of the policyholders of the company. In the event the security required under this section is one which is maintained in the federal reserve book entry system or by the depository trust company book entry system or any similar entity, then the insurance company required to make the deposit shall designate the general treasurer as the pledgee of the security and provide written notification to the general treasurer identifying the security.

History of Section.
(G.L. 1896, ch. 181, § 17; P.L. 1908, ch. 1552, § 1; G.L. 1909, ch. 219, § 17; G.L. 1923, ch. 255, § 17; P.L. 1938, ch. 2584, § 1; G.L. 1938, ch. 150, § 16; G.L. 1956, § 27-1-5; P.L. 1990, ch. 73, § 1.)



Chapter 27-1-6 - Holding of deposits  Income  Replacement.

§ 27-1-6 Holding of deposits  Income  Replacement.  The general treasurer shall hold stocks or securities deposited as security for policyholders in the company, but any company depositing stocks or securities shall be permitted to receive and to collect the interest and dividends on its securities deposited, and to withdraw the securities upon depositing with the general treasurer other securities of the same character, the market value of which at the time of the deposit shall equal or exceed the amount required to be deposited.

History of Section.
(G.L. 1896, ch. 181, § 18; P.L. 1908, ch. 1552, § 2; G.L. 1909, ch. 219, § 18; G.L. 1923, ch. 255, § 18; G.L. 1938, ch. 150, § 17; G.L. 1956, § 27-1-6.)



Chapter 27-1-7 - Certificate of deposits.

§ 27-1-7 Certificate of deposits.  Whenever any insurance company has deposited the requisite stocks or other securities in conformity with the laws of the state in which the company is desirous of transacting business, the general treasurer shall furnish the company at its expense a certificate under seal of the deposit for each state which shall require the deposit, which certificate shall embrace the items of security and the amount of each deposited, and shall state that the general treasurer is satisfied that the stocks are of the market value represented, but no stocks or other securities deposited in this manner shall be withdrawn except as provided in § 27-1-6.

History of Section.
(G.L. 1896, ch. 181, § 19; G.L. 1909, ch. 219, § 19; G.L. 1923, ch. 255, § 19; G.L. 1938, ch. 150, § 18; G.L. 1956, § 27-1-7.)



Chapter 27-1-8 - Return of deposit on termination of business.

§ 27-1-8 Return of deposit on termination of business.  Whenever any insurance company which has deposited stocks or other securities with the general treasurer desires to relinquish its business, the general treasurer shall, on application of the company, under the oath of the president or principal officer and secretary, give notice of that intention in two (2) newspapers published in this state, to be inserted at least twice a week for six (6) months. After the publication, the general treasurer, on being satisfied by an examination of the books and of the officers of the company under oath that all of its debts and liabilities are paid or extinguished upon any contract or agreement, shall deliver up to the company from whom the general treasurer received the securities, the stocks or other securities held by the general treasurer belonging to the company.

History of Section.
(G.L. 1896, ch. 181, § 20; G.L. 1909, ch. 219, § 20; G.L. 1923, ch. 255, § 20; G.L. 1938, ch. 150, § 19; G.L. 1956, § 27-1-8.)



Chapter 27-1-9 - Examinations to ascertain market value of securities deposited  Deficiencies.

§ 27-1-9 Examinations to ascertain market value of securities deposited  Deficiencies.  Whenever it becomes necessary, on application of any company, for the general treasurer or any person appointed by the general treasurer to examine and ascertain the value and condition of any stocks or other securities deposited with the general treasurer by any insurance company, the expenses of the examination shall be borne by the company applying, and the general treasurer shall be allowed to charge for his or her time and expense or for the time and expense of the person the general treasurer shall appoint to make the examination; the examination shall be made annually by the general treasurer. In case it appears at any time that the stocks or other securities deposited in this manner amount to less than the sum required for the purposes for which the deposit has been made, the general treasurer shall notify the company, and unless the deficiency is made up within thirty (30) days, the general treasurer shall countermand all of the certificates he or she may have issued and notify the treasurer, comptroller, or other financial officer of the states to which the general treasurer has transmitted his or her certificate, and shall, as soon as possible, publish notice of his or her actions in one newspaper published in the city of Providence for three (3) weeks.

History of Section.
(G.L. 1896, ch. 181, § 21; G.L. 1909, ch. 219, § 21; G.L. 1923, ch. 255, § 21; G.L. 1938, ch. 150, § 20; G.L. 1956, § 27-1-9.)



Chapter 27-1-10 - State not liable for deposits.

§ 27-1-10 State not liable for deposits.  Nothing in this chapter shall be construed to render this state liable for the value of any stocks or other securities deposited by any insurance company according to the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 181, § 22; G.L. 1909, ch. 219, § 22; G.L. 1923, ch. 255, § 22; G.L. 1938, ch. 150, § 21; G.L. 1956, § 27-1-10.)



Chapter 27-1-11 - Visitation and examination of insurance companies.

§ 27-1-11 Visitation and examination of insurance companies.  The insurance commissioner shall, whenever requested by the governor, visit any insurance company incorporated in this state. He or she shall have free access to its vaults and all of its books and papers, and shall, if the insurance commissioner deems it expedient, thoroughly inspect and examine all of the affairs of the company and make all inquiries as may in the commissioner's opinion be necessary to ascertain the condition of the company and its ability to fulfill all of its engagements, and whether it has complied with the provisions of law applicable to its transactions.

History of Section.
(G.L. 1896, ch. 181, § 2; G.L. 1909, ch. 219, § 2; G.L. 1923, ch. 255, § 2; G.L. 1938, ch. 150, § 1; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-1-11.)



Chapter 27-1-12 - Summons of witnesses  Obstruction or refusal to testify.

§ 27-1-12 Summons of witnesses  Obstruction or refusal to testify.  The insurance commissioner, or the commissioner's duly authorized agent, may summon and examine under oath all directors, officers, and other agents of the insurance company and any other witnesses as the commissioner may think proper in relation to the affairs, transactions, and condition of the company. Any director, officer, agent, or other person who refuses without justifiable cause to appear and testify whenever required, or who in any way obstructs the commissioner or the commissioner's agent in the discharge of his or her duties as prescribed in this chapter, shall be fined not exceeding five thousand dollars ($5,000) or be imprisoned not exceeding two (2) years, and if the person refusing or obstructing is a director, officer, or agent of the company, the company may also be proceeded against.

History of Section.
(G.L. 1896, ch. 181, § 3; G.L. 1909, ch. 219, § 3; G.L. 1923, ch. 255, § 3; G.L. 1938, ch. 150, § 2; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-1-12.)



Chapter 27-1-13 - Citation for forfeiture of charter for unsafe practices.

§ 27-1-13 Citation for forfeiture of charter for unsafe practices.  The superior court, upon complaint in writing from the insurance commissioner under oath setting forth that, in the commissioner's opinion, any insurance company has forfeited its charter at law, or is managing its concerns in a manner that the public or those having funds in its custody are in danger of being defrauded, or the continued operation of its business would be hazardous to the public or its policyholders, or has become insolvent, shall issue a citation to the company, directed to and to be served on the president, secretary, or treasurer of the company by leaving an attested copy at the office or usual place of business of the company, commanding the president, secretary, or treasurer personally to appear before the court on a day and in a place to be mentioned in the citation, then and there under oath to show cause, if they have any, why the company should not be enjoined from further exercising the powers and franchises conferred by its charter and why the charter should not be forfeited.

History of Section.
(G.L. 1896, ch. 181, § 4; C.P.A. 1905, § 1220; G.L. 1909, ch. 219, § 4; G.L. 1923, ch. 255, § 4; G.L. 1938, ch. 150, § 3; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-1-13; P.L. 1991, ch. 348, § 5.)



Chapter 27-1-14 - Decree of forfeiture  Receiver.

§ 27-1-14 Decree of forfeiture  Receiver.  If, upon the examination of the president, secretary, or treasurer and of any other witnesses and evidence as may be introduced by the insurance commissioner and defendants, the court is of the opinion that the charter of the company is forfeited at law, or that the company is managed in a manner that the public or those having funds in its custody or who hold policies of insurance issued by it are in danger of being defrauded, or the continued operation of its business would be hazardous to the public or its policyholders, or that the company has become insolvent, the court shall issue an injunction to the president, secretary, or treasurer and other officers of the corporation, enjoining them from proceeding further in transacting the business of the company, and shall appoint a discreet and proper person to be receiver of all the evidences of debt, goods, effects, and property of every description belonging to the corporation. The court may require the receiver to give bond with surety to the satisfaction of the court for the faithful execution of his or her trusts. The person once appointed as the receiver may, subject to the discretion of the court, continue to be receiver for the duration of the receivership proceedings.

History of Section.
(G.L. 1896, ch. 181, § 5; G.L. 1909, ch. 219, § 5; G.L. 1923, ch. 255, § 5; G.L. 1938, ch. 150, § 4; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-1-14; P.L. 1980, ch. 338, § 1; P.L. 1991, ch. 348, § 5.)



Chapter 27-1-15 - Collection and distribution of assets by receiver  Reinsurance.

§ 27-1-15 Collection and distribution of assets by receiver  Reinsurance.  The receiver may take evidence and property into his or her possession and shall collect the debts, dispose of the property, and pay out of the proceeds of the disposition, if the proceeds are sufficient, all of the debts of the corporation, first reserving to himself or herself a reasonable compensation that shall be allowed by the court for his or her services; provided, the receiver may reinsure, upon the written consent of the insurance commissioner and the attorney general, all the policy obligations of the corporation in any solvent corporation authorized to do business in this state, if the assets of the corporation of which he or she is a receiver are sufficient to effect the reinsurance. If the assets are insufficient for that purpose, the receiver, upon the written consent of the insurance commissioner and the attorney general, may reinsure a percentage of each policy obligation of the corporation outstanding to the extent that its assets may be sufficient for that purpose. No contract of reinsurance shall be entered into by the receiver except in pursuance of an order of the court in which the receiver was appointed directing the reinsurance and establishing the general form of the contract for the reinsurance.

History of Section.
(G.L. 1896, ch. 181, § 6; G.L. 1909, ch. 219, § 6; G.L. 1923, ch. 255, § 6; P.L. 1928, ch. 1219, § 1; G.L. 1938, ch. 150, § 5; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-1-15; P.L. 1998, ch. 441, § 18.)



Chapter 27-1-16 - Powers of receiver  Removal and control by court.

§ 27-1-16 Powers of receiver  Removal and control by court.  The receiver shall be clothed with all of the powers and rights, in respect of the collection of debts due to the corporation, which the corporation possessed by virtue of its charter or otherwise before the injunction issued, and may be removed and another may be appointed by the court in his or her stead. The court shall have the same power and authority over the receiver, his or her acts, proceedings, and accounts, as is exercised by courts of equity in similar cases.

History of Section.
(G.L. 1896, ch. 181, § 7; C.P.A. 1905, § 1127; G.L. 1909, ch. 219, § 7; G.L. 1923, ch. 255, § 7; G.L. 1938, ch. 150, § 6; G.L. 1956, § 27-1-16.)



Chapter 27-1-16.1 - Sale by receiver of charter and licenses.

§ 27-1-16.1 Sale by receiver of charter and licenses.  (a) Notwithstanding any decree of forfeiture or finding of insolvency and order of liquidation, the receiver may, subject to court approval, sell or dispose of the charter and/or licenses of the insolvent insurer separate and apart from its outstanding liabilities or remaining assets.

(b) The sale may be made after proper advertisement in a national publication on terms and conditions the court deems appropriate. The order approving the sale shall provide that the proceeds of the sale shall become part of the assets of the liquidation estate, to be distributed in the manner set forth in the pertinent provisions of law governing distribution of the estate and the order shall provide that the charter and licenses shall after this be free and clear from the claims or interests of all claimants, creditors, policyholders, and stockholders of the corporation under liquidation.

(c) Nothing in this section of law shall be deemed a waiver of capitalization or surplus requirements, or any other condition of licensure imposed by this title which is necessary to obtain approval to do insurance business in this state, or which is necessary to obtain approval for the change in control of a foreign or domestic insurer.

(d) This section applies retrospectively and shall be liberally construed to accomplish its purpose to provide a more expeditious and effective procedure for marshalling the assets of the estate in order to realize the maximum amount possible from the sale of those assets and ensure that the purchasers receive clear and marketable titles. It shall not be construed as a limitation upon the receiver, nor shall it exclude in any manner the receiver's right to do other acts not specifically enumerated.

History of Section.
(P.L. 1992, ch. 404, § 1.)



Chapter 27-1-16.2 - Court approved settlements.

§ 27-1-16.2 Court approved settlements.  Notwithstanding any provisions of law to the contrary, a person, corporation, or other entity who has resolved its liability to the receiver in a judicially-approved good faith settlement shall not be liable for claims for contribution or equitable indemnity regarding matters addressed in the settlement. The settlement does not discharge any other joint tortfeasors unless its terms provide for this discharge, but it reduces the potential liability of joint tortfeasors by the amount of the settlement.

History of Section.
(P.L. 1994, ch. 86, § 2.)



Chapter 27-1-17 - Stay of executions and process against company.

§ 27-1-17 Stay of executions and process against company.  As long as the injunction is in force against any corporation, all executions and other final process against the corporation for the collection of debts shall be stayed.

History of Section.
(G.L. 1896, ch. 181, § 8; G.L. 1909, ch. 219; G.L. 1923, ch. 255, § 8; G.L. 1938, ch. 150, § 7; G.L. 1956, § 27-1-17.)



Chapter 27-1-18 - Limited injunction without receivership.

§ 27-1-18 Limited injunction without receivership.  The court may also issue a limited or temporary injunction, staying proceedings in any particulars and for any length of time as in the opinion of the court may be necessary for the safety of the public and the proper management of the affairs of the corporation, without proceeding to the appointment of a receiver.

History of Section.
(G.L. 1896, ch. 181, § 9; G.L. 1909, ch. 219, § 9; G.L. 1923, ch. 255, § 9; G.L. 1938, ch. 150, § 8; G.L. 1956, § 27-1-18.)



Chapter 27-1-19 - Declaration of forfeiture.

§ 27-1-19 Declaration of forfeiture.  The court shall, upon hearing of the parties to the complaint, if it sees cause, declare the charter of the corporation forfeited.

History of Section.
(G.L. 1896, ch. 181, § 10; G.L. 1909, ch. 219, § 10; G.L. 1923, ch. 255, § 10; G.L. 1938, ch. 150, § 9; G.L. 1956, § 27-1-19.)



Chapter 27-1-20 - Temporary injunction.

§ 27-1-20 Temporary injunction.  The citation may also contain a temporary injunction against the corporation and all of its officers, restraining them from proceeding in any business of the corporation, except under the direction of the court, which injunction unless removed shall continue until the complaint is finally disposed of.

History of Section.
(G.L. 1896, ch. 181, § 11; G.L. 1909, ch. 219, § 11; G.L. 1923, ch. 255, § 11; G.L. 1938, ch. 150, § 10; G.L. 1956, § 27-1-20.)



Chapter 27-1-21 - Failure to deliver property or records to receiver.

§ 27-1-21 Failure to deliver property or records to receiver.  If the president, secretary, treasurer, agent, or servant of any insurance company which is enjoined as provided in this chapter, or any other person upon being required, neglects or refuses to deliver to the receiver or receivers of the corporation, who may be appointed by virtue of this chapter, evidences of debt, goods, effects, books, papers, and other evidences of property of every description belonging to the corporation as may be in his or her possession or under his or her control, he or she shall be fined not exceeding ten thousand dollars ($10,000) or be imprisoned not exceeding three (3) years, or be both fined and imprisoned at the discretion of the court.

History of Section.
(G.L. 1896, ch. 181, § 12; G.L. 1909, ch. 219, § 12; G.L. 1923, ch. 255, § 12; G.L. 1938, ch. 150, § 11; G.L. 1956, § 27-1-21.)



Chapter 27-1-22 - Assessments by receiver of mutual company.

§ 27-1-22 Assessments by receiver of mutual company.  The receiver of any mutual insurance company shall, under decree of the superior court, make and assess, pursuant to the provisions of the charter of the company of which he or she shall be a receiver, any further assessments, in addition to those which may have been made by the company, as may be necessary for the payment of the debts of the corporation, with the incidental expense of assessing and collecting the assessments and the cost and expenses of closing up the business of the corporation, including any reasonable compensation of the receiver that may be allowed by the court, and may demand, receive, sue for, and collect the assessments. For the purpose of the assessment and collection, the receiver shall have all the powers and rights in these respects which the corporation possessed by virtue of its charter or otherwise; provided, these provisions shall not apply to policies issued by mutual insurance companies that do not render the holders of the policies liable to assessment.

History of Section.
(G.L. 1896, ch. 181, § 13; C.P.A. 1905, § 1220; G.L. 1909, ch. 219, § 13; G.L. 1923, ch. 255, § 13; G.L. 1938, ch. 150, § 12; P.L. 1953, ch. 3174, § 1; G.L. 1956, § 27-1-22.)



Chapter 27-1-23 - Plan for reorganization of company in receivership  Application for submission of plan to creditors and stockholders.

§ 27-1-23 Plan for reorganization of company in receivership  Application for submission of plan to creditors and stockholders.  Whenever a receiver has been appointed for an insurance company incorporated under the laws of this state, any creditor or creditors or any stockholder or stockholders of the company may propose to the receiver a plan of compromise or arrangement between the company and its creditors or classes of creditors and stockholders or classes of stockholders. If the receiver is satisfied that the adoption of the plan would be more advantageous to the creditors than any other course of procedure available to the receiver under the laws of this state, and if the receiver is further satisfied that the plan is, in other respects, fair and equitable to all creditors or classes of creditors and stockholders or classes of stockholders, the receiver may apply to the superior court having jurisdiction over the receivership proceedings for the entry of an order determining the various classes, if more than one, of creditors and stockholders and calling a meeting of the creditors, or classes of creditors and stockholders, or classes of stockholders, or separate meetings of the creditors or classes of creditors and stockholders or classes of stockholders.

History of Section.
(G.L. 1938, ch. 150, § 38; P.L. 1955, ch. 3586, § 1; G.L. 1956, § 27-1-23.)



Chapter 27-1-24 - Meetings to approve reorganization plan  Filing of approved plan.

§ 27-1-24 Meetings to approve reorganization plan  Filing of approved plan.  On the application by a receiver, the court may enter an order determining, in accordance with the provisions of § 27-1-26, the various classes of creditors and stockholders, and may order a meeting of the creditors or classes of creditors and stockholders or classes of stockholders, or separate meetings of the creditors or classes of creditors and stockholders or classes of stockholders, the meeting or meetings to be summoned in a manner or upon any notice as the court may direct. The receiver shall preside at all meetings of creditors and/or stockholders held pursuant to the order. If the holders of two thirds ( 2/3) in value of the claims held by each class of creditors, acting in person or by proxy, and the holders of a majority in number of shares of each class of stockholders, acting in person or by proxy, agree to the plan or to any amendment and to any reorganization of the company as a consequence of the plan, the receiver shall, within five (5) days after the approval, file the plan as originally submitted or as amended and his or her petition for instructions with reference to the plan with the court. The court shall order the plan as filed or as amended and the petition set down for hearing before it at a time and subject to further notice as may be provided in the order.

History of Section.
(G.L. 1938, ch. 150; § 39, P.L. 1955, ch. 3586, § 1; G.L. 1956, § 27-1-24.)



Chapter 27-1-25 - Decree approving reorganization plan  Binding effect.

§ 27-1-25 Decree approving reorganization plan  Binding effect.  Upon the hearing, the court shall determine the regularity of all proceedings taken under this chapter in connection with the plan as originally submitted or as amended and the fairness and equity of the plan, and may enter an appropriate decree. Upon entry of any decree by the court approving a compromise or arrangement and any reorganization as a consequence of a compromise or arrangement, then the compromise or arrangement and any reorganization as a consequence of the compromise or arrangement shall be binding upon the company, on every other company issuing securities or acquiring property under the reorganization, and on all creditors and stockholders of the company, whether or not the creditors and stockholders are affected by the reorganization or have accepted it or have filed proofs of their claims or interests and whether or not their claims or interests have been scheduled or allowed or are allowable.

History of Section.
(G.L. 1938, ch. 150; § 40, by P.L. 1955, ch. 3586, § 1; G.L. 1956, § 27-1-25; P.L. 1998, ch. 441, § 18.)



Chapter 27-1-26 - Principles for classification of creditors and stockholders.

§ 27-1-26 Principles for classification of creditors and stockholders.  For the purposes of §§ 27-1-23  27-1-25, the following principles shall be applied in determining classes of creditors and stockholders; provided, that as to any situation not covered by the principles, the court may make any further determination of classes, not inconsistent with the principles, that may be fair and equitable:

(1) Creditors. No creditor whose claim is wholly secured shall be included in any class provided for under this chapter, nor have any right to vote at any meeting of creditors as long as the plan does not impair that security. Any creditor whose claim is partially secured shall, unless the creditor releases his or her right to the security, be included in the class of general creditors, but shall be entitled to vote only as to the portion of his or her claim in excess of the value of the security; and

(2) Stockholders. Common or capital stock and preferred stock shall be classified as separate classes of stock. Common or capital stock of the same par value, regardless of series or number of issues, and preferred stock of the same par value, regardless of series or number of issues, shall constitute only one class of common or capital or preferred stock, unless the charter of the company specifically otherwise provides, in which event the provisions of the charter shall be controlling.

History of Section.
(G.L. 1938, ch. 150, § 41; P.L. 1955, ch. 3586, § 1; G.L. 1956, § 27-1-26.)



Chapter 27-1-27 - Severability.

§ 27-1-27 Severability.  If any provision of §§ 27-1-23  27-1-26, or the application of those sections to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of §§ 27-1-23  27-1-26 which can be given effect without the invalid provision or application; to this end the provisions of §§ 27-1-23  27-1-26 are declared to be severable.

History of Section.
(P.L. 1955, ch. 3586, § 2; G.L. 1956, § 27-1-27.)



Chapter 27-1-28 - Proxies, consents, and authorizations in respect to any equity security issued by a domestic insurer.

§ 27-1-28 Proxies, consents, and authorizations in respect to any equity security issued by a domestic insurer.  (a) The commissioner may by regulations prescribe the form, content, and manner of solicitation of any proxy, consent, or authorization in respect of any equity security issued by a domestic insurer, which regulations when and if issued and in force shall substantially conform to those prescribed by the National Association of Insurance Commissioners.

(b) No domestic insurer, or any director, officer, or employee of the insurer or any other person shall solicit or permit the use of his or her name to solicit, by mail or otherwise, any person to give or to refrain from giving any proxy, consent, or authorization in respect of any equity security issued by the insurer in contravention of any regulations the commissioner may prescribe pursuant to this section.

(c) From and after the date of issuance of any regulations by the commissioner, every proxy, consent, or authorization, and every form of written solicitation, announcement or advertisement to be used to obtain the proxy, consent, or authorization, which is intended to be used in respect of any meeting or procedure of equity security holders of a domestic insurer and is not exempted from the operation of the regulations by its terms shall be filed with the commissioner in the manner and at the times provided by the regulations by the person intending to use the written solicitation, announcement, or advertisement. For the purposes of this section, the term "person" means an individual, a corporation, a partnership, an association, a joint stock company, a business trust, or an unincorporated organization.

(d) Failure to comply with any regulation of the commissioner made pursuant to this section shall be unlawful and any proxy, consent, or authorization obtained in violation of this section or in contravention of any regulation issued pursuant to this section shall be void. Any domestic insurer or any person legally entitled to vote or to give his or her consent or authorization with respect to the equity security, or the commissioner, may enforce compliance with the regulations of the commissioner made pursuant to this section by appropriate action at law or in equity; provided, that no action shall be brought more than fifteen (15) days after the date of the meeting at which a vote, consent, or authorization was purported to have been recorded.

History of Section.
(P.L. 1965, ch. 102, § 1.)



Chapter 27-1-29 - Reports of directors, officers, and principal shareholders.

§ 27-1-29 Reports of directors, officers, and principal shareholders.  Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of a domestic stock insurance company, shall file in the office of the commissioner within ten (10) days after he or she becomes the beneficial owner, director, or officer, a statement, in a form as the commissioner may prescribe, of the amount of all equity securities of the company of which he or she is the beneficial owner. Within ten (10) days after the close of each calendar month, if there has been a change in ownership during the month, he or she shall file in the office of the commissioner a statement, in a form as the commissioner may prescribe, indicating his or her ownership at the close of the calendar month and any changes in his or her ownership as have occurred during the calendar month.

History of Section.
(P.L. 1965, ch. 101, § 1; P.L. 2002, ch. 292, § 5.)



Chapter 27-1-30 - Liability of directors, officers, and shareholders.

§ 27-1-30 Liability of directors, officers, and shareholders.  For the purpose of preventing the unfair use of information which may have been obtained by a beneficial owner, director, or officer by reason of his or her relationship to the company, any profit realized by him or her from any purchase and sale, or any sale and purchase, of any equity security of the company within any period of less than six (6) months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of the beneficial owner, director, or officer in entering into a transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. An action to recover profit may be instituted in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and on behalf of the company if the company fails or refuses to bring the action within sixty (60) days after request or fails diligently to prosecute the action, but no action shall be brought more than two (2) years after the date the profit was realized. This section shall not be construed to cover any transaction where the beneficial owner was not the beneficial owner, both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions that the commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-31 - Prohibited sales of securities.

§ 27-1-31 Prohibited sales of securities.  It shall be unlawful for any beneficial owner, director, or officer, directly or indirectly, to sell any equity security of the company if the person selling the security or his or her principal: (1) does not own the security sold, or (2) if owning the security, does not deliver it against the sale within twenty (20) days thereafter, or does not within five (5) days after the sale deposit it in the mails or other usual channels of transportation. No person shall be deemed to have violated this section if he or she proves that notwithstanding the exercise of good faith he or she was unable to make the delivery or deposit within time, or that to do this would cause undue inconvenience or expense.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-32 - Exempted sales of dealers.

§ 27-1-32 Exempted sales of dealers.  The provisions of § 27-1-30 shall not apply to any purchase and sale, or sale and purchase, and the provisions of § 27-1-31 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or previously held by a beneficial owner, director, or officer in an investment account by a dealer in the ordinary course of his or her business, and incident to the establishment or maintenance by the dealer of a primary or secondary market, otherwise than on an exchange referred to in 15 U.S.C. § 78l(d) for the security. The commissioner may, by any rules and regulations that the commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transaction made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-33 - Exempted arbitrage transactions.

§ 27-1-33 Exempted arbitrage transactions.  The provisions of §§ 27-1-30, 27-1-31, 27-1-32, and 27-1-34 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of the rules and regulations that the commissioner may adopt in order to carry out the purposes of §§ 27-1-29  27-1-36.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-34 - Definitions.

§ 27-1-34 Definitions.  When used in §§ 27-1-28  27-1-36:

(1) "Equity security" means any stock or similar security, or any security convertible with or without consideration into a security, or carrying any warrant or right to subscribe to or purchase a security, or any warrant or right; or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by the rules and regulations the commissioner may prescribe in the public interest or for the protection of investors, to treat as an equity security;

(2) "Officer" means a president, vice president, treasurer, actuary, secretary, controller, and any other person who performs for the company functions corresponding to those performed by the foregoing officers.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-35 - Companies not subject to securities regulations.

§ 27-1-35 Companies not subject to securities regulations.  The provisions of §§ 27-1-29  27-1-31 shall not apply to equity securities of a domestic stock insurance company if: (1) the securities shall be registered, pursuant to 15 U.S.C. § 78l, or if (2) the domestic stock insurance company shall not have any class of its equity securities held of record by five hundred (500) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of §§ 27-1-29  27-1-31 except for the provisions of this clause.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-36 - Regulations of "insider trading".

§ 27-1-36 Regulations of "insider trading".  The commissioner shall have the power to make any rules and regulations that may be necessary for the execution of the functions vested in the commissioner by §§ 27-1-29  27-1-35, and may for that purpose classify domestic stock insurance companies, securities, and other persons or matters within the commissioner's jurisdiction. No provision of §§ 27-1-29  27-1-31 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that the rule or regulation may, after the act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

History of Section.
(P.L. 1965, ch. 101, § 1.)



Chapter 27-1-37 - Minimum capital and surplus requirement  Charters.

§ 27-1-37 Minimum capital and surplus requirement  Charters.  (a) No domestic insurance corporation shall commence business and write, issue, or effect any policy of insurance unless the capital stock of the company is at least equal to one million dollars ($1,000,000) and the gross paid in and contributed surplus of the company is at least equal to two million dollars ($2,000,000), or, if a mutual company, its net assets over all liabilities amount to not less than three million dollars ($3,000,000), or, if a mono line business company, has a combined capital and surplus of two million dollars ($2,000,000), and until it has secured from the commissioner of insurance a certificate in compliance with the provisions of its charter and this section. "Commence business" as used in this section means the date of issuance of a certificate in compliance by the insurance commissioner.

(b) The provisions of this section relating to capital and surplus requirements shall also apply to all charters for domestic insurance companies which have not commenced business prior to June 18, 1991. The provisions of this section relating to capital and surplus requirements shall also apply to domestic insurance companies which have undergone a change in control subsequent to August 1, 1995, except that the commissioner of insurance may require lesser capital and surplus, but in no event less than one million dollars ($1,000,000) as he or she deems appropriate for the protection of all policyholders and the general public, based upon his or her review of the transaction resulting in the change in control of the insurer. "Control" as used in this section shall be defined in accordance with § 27-35-1(c).

History of Section.
(P.L. 1974, ch. 144, § 1; P.L. 1977, ch. 186, § 1: P.L. 1978, ch. 349, § 1; P.L. 1991, ch. 348, § 5; P.L. 1996, ch. 188, § 1; P.L. 2001, ch. 122, § 1.)



Chapter 27-1-38 - Acquisition of minority interests in subsidiary insurers.

§ 27-1-38 Acquisition of minority interests in subsidiary insurers.  (a) Any parent corporation directly or indirectly owning at least ninety-five percent (95%) of the aggregate issued and outstanding shares of all classes of voting stock of an insurance company created by special act of the general assembly may, pursuant to a plan for acquisition of minority interests in the insurance company adopted pursuant to this section, acquire all of the remaining issued and outstanding shares of voting stock of the insurance company, by exchange of stock, other securities, cash, other consideration, or any combination of these.

(b) The board of directors, trustees, or other governing body of the parent corporation may adopt a plan for the acquisition of minority interests in a subsidiary insurer. Every plan shall set forth:

(1) The name of the company whose shares are to be acquired;

(2) The total number of issued and outstanding shares of each class of voting stock of the company, the number of its shares owned by the parent corporation and, if either of these is subject to change prior to the effective date of acquisition, the manner in which any change may occur;

(3) The terms and conditions of the plan, including the manner and basis of exchanging the shares to be acquired for shares or other securities of the parent corporation, for cash, other consideration, or any combination of these, the proposed effective date of acquisition, and a statement clearly describing the rights of dissenting shareholders to demand appraisal;

(4) If the parent corporation that has adopted the plan is neither a domestic corporation nor an authorized insurer, its consent to the enforcement against it in this state of the rights of shareholders pursuant to the plan, and a designation of the insurance commissioner as the agent upon whom process may be served against the parent corporation in the same manner as if the parent corporation were a foreign insurance company licensed to do business in this state; and

(5) The other provisions with respect to the plan that the board of directors, trustees or other governing body deems necessary or desirable, or which the director of the department of business regulation may prescribe.

(c) Upon adoption of the plan, it shall be duly executed by the president and attested by the secretary, or the executive officers corresponding to the president and the secretary, under the corporate seal of the parent corporation which has adopted the plan. A certified copy of the plan, together with a certificate of its adoption subscribed by the officers and affirmed by them as true under the penalties of perjury and under the seal of the parent corporation, shall be submitted to the director of business regulation for his or her approval. The director of business regulation shall consider the plan and, if satisfied that it complies with this section, is fair and equitable and not inconsistent with law, the director of business regulation shall approve the plan. The director of business regulation shall approve, modify, or disapprove the plan within sixty (60) days of its submission to him or her. If the director of business regulation modifies or disapproves the plan, notification of his or her modification or disapproval, assigning the reasons for that action, shall be given in writing by him or her to the parent corporation that submitted the plan. No plan shall take effect unless the approval of the director of the department of business regulation has been obtained.

(d) If the director of business regulation approves the plan as submitted or modified, the parent corporation which has adopted the plan shall deliver to each person who as of the date of delivery is a holder of record of stock to be acquired pursuant to the plan a copy of the plan, or a summary of the plan approved by the director of the department of business regulation in person or by depositing a copy or a summary of the plan in the post office, postage prepaid, addressed to the shareholder at the shareholder's address of record. On or before the date of acquisition proposed in the plan, the parent corporation which has adopted the plan shall file with the director of the department of business regulation a certificate, executed by its president and attested by its secretary, or the executive officers corresponding to the president and the secretary, and subscribed by the officers and affirmed by them as true under the penalties of perjury and under the seal of the parent corporation, attesting to compliance with this subsection.

(e) Upon compliance with this section, ownership of the shares to be acquired pursuant to the plan shall vest in the parent corporation which has adopted the plan on the date of acquisition proposed in the plan whether or not the certificates for the shares have been surrendered for exchange. The parent corporation shall be entitled to have new certificates registered in its name. Shareholders whose shares have been acquired in this manner shall after this retain only the right either to receive the consideration to be paid in exchange for their shares pursuant to the plan or to demand appraisal pursuant to subsection (g).

(f) Neither the right granted by this section nor the exercise of that right by a parent corporation shall preclude the exercise by the parent corporation of any other rights it may have under any other applicable law.

(g) Any shareholder of an insurance company whose shares are to be acquired by a parent corporation pursuant to a plan for the acquisition of minority interests adopted under this section shall have the right to dissent from the plan.

(2) A shareholder may not dissent as to less than all of the shares registered in the shareholder's name which are owned beneficially by the shareholder. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of the owner registered in the name of the nominee or fiduciary.

(3) Any shareholder electing to exercise the right of dissent shall file with the parent corporation a written demand for payment of the fair value of the shareholder's shares within fifteen (15) days after the plan shall have been mailed to the shareholder.

(4) Any shareholder failing to make demand within the fifteen (15) day period shall be bound by the terms of the plan. Any shareholder making a demand shall be entitled only to payment as provided in this section and shall not be entitled to vote or to exercise any other rights of a shareholder.

(5) No demand may be withdrawn unless the parent corporation consents. If, the demand shall be withdrawn upon consent, or if the plan shall be abandoned, or if no demand or petition for the determination of fair value by a court shall have been made or filed within the time provided in this section, or if a court of competent jurisdiction shall determine that the shareholder is not entitled to the relief provided by this section, then the right of the shareholder to be paid the fair value of his or her shares shall cease and his or her status as a shareholder shall be restored, without prejudice to any corporate proceedings which may have been taken during the interim.

(6) Within ten (10) days after the effective date of the acquisition under the plan, the parent corporation shall make a written offer to each shareholder who has made demand to pay for the shares at a specified price deemed by the corporation to be fair value of the shares. The notice and offer shall be accompanied by a balance sheet of the insurance company as of the latest available date and not more than twelve (12) months prior to the making of the offer, and a profit and loss statement of the insurance company for the twelve (12) month period ended on the date of the balance sheet.

(7) If within thirty (30) days after the effective date of the acquisition under the plan the fair value of the shares is agreed upon between any dissenting shareholder and the parent corporation, payment for the shares shall be made within ninety (90) days after the effective date of the acquisition under the plan upon surrender of the certificate or certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in the shares.

(8) If within the period of thirty (30) days a dissenting shareholder and the parent corporation do not agree as provided in subdivision (7) of this subsection, then the parent corporation shall file a petition in any court of competent jurisdiction in the county in this state where the insurance company maintains its principal office praying that the fair value of the shares be found and determined; provided, that the parent corporation shall have received a written request for the filing from any dissenting shareholder given within sixty (60) days after the effective date of the acquisition under the plan, and the parent corporation shall file the petition within thirty (30) days after receipt of the request. If no request is made, the parent corporation may at its election file a petition at any time within sixty (60) days after the effective date of the acquisition date of the plan. If the parent corporation shall fail to institute the proceeding, any dissenting shareholder may do so in the name of the parent corporation.

(9) The subsidiary insurance company shall join as a party petitioner in the proceeding, and in the event that the insurance company shall fail to do so, the court upon the motion of any party shall join the insurance company as a party petitioner.

(10) All dissenting shareholders, wherever residing, shall be made parties to the proceeding as an action against their shares quasi in rem. A copy of the petition shall be served on each dissenting shareholder who is a resident of this state and shall be served by registered or certified mail on each dissenting shareholder who is a nonresident. Service on nonresidents shall also be made by publication as provided by law. The jurisdiction of the court shall be plenary and exclusive. All shareholders who are parties to the proceeding shall be entitled to judgment against the parent corporation and the subsidiary insurance company jointly and severally for the amount of the fair value of their shares, and execution shall issue upon the motion of any party respondent against either or both of the parent corporation and the subsidiary insurance company and their respective assets, and any execution so issued against the insurance company shall have priority over the claims of any other shareholder.

(11) The court may, if it elects, appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the power and authority specified in the order of their appointment or an amendment of the order. The judgment shall be payable only upon and concurrently with the surrender to the parent corporation of the certificate or certificates representing the shares. Upon payment of the judgment, the dissenting shareholder shall cease to have any interest in the shares.

(12) The judgment shall include an allowance for interest at a rate that the court may find to be fair and equitable in all the circumstances, from the date of acquisition proposed in the plan to the date of payment.

(13) The costs and expenses of any proceeding shall be determined by the court and shall be assessed against the parent corporation, but all or any part of the costs and expenses may be apportioned and assessed as the court may deem equitable against any or all of the dissenting shareholders who are parties to the proceeding to whom the parent corporation shall have made an offer to pay for the shares, if the court shall find that the action of the shareholders in failing to accept the offer was arbitrary or vexatious or not in good faith. The expenses shall include reasonable compensation for and reasonable expenses of the counsel for any experts employed by any party; but if the fair value of the share as determined materially exceeds the amount which the parent corporation offered to pay, or if no offer was made, the court in its discretion may award to any shareholder who is a party to the proceeding the sum as the court may determine to be reasonable compensation to any expert or experts employed by the shareholder in the proceeding.

(14) Within twenty (20) days after demanding payment for his or her shares, each shareholder demanding payment shall submit the certificate or certificates representing his or her shares to the parent corporation for notation on the certificate or certificates that the demand has been made. The shareholder's failure to do this shall, at the option of the parent corporation, terminate the shareholder's rights under this subsection unless a court of competent jurisdiction, for good and sufficient cause shown, otherwise directs. If shares represented by a certificate on which notation has been made in this manner shall be transferred, each new certificate issued shall bear similar notation, together with the name of the original dissenting holder of the shares, and a transferee of the shares shall acquire by transfer no rights in the insurance company other than those which the original dissenting shareholder had after making demand for payment of the fair value of the shares.

History of Section.
(P.L. 1975, ch. 146, § 1; P.L. 2002, ch. 292, § 5.)



Chapter 27-1-39 - Discrimination in rates prohibited.

§ 27-1-39 Discrimination in rates prohibited.  (a) No insurance company organized to do business within this state shall make any distinction or discrimination as to the premiums or rates charged for policies of casualty, fire, home owners, accident and health, or marine insurance, nor shall the company make or permit the rejection of an individual's application for insurance coverage, and the determination of the rate class for the individual, solely on the basis of a disability unless the disability is relevant to the risk of loss, nor shall any insurance company make or require any rebate, diminution, or discount upon the sum to be paid on any policy based on any disability discrimination, nor insert in the policy any condition nor make any stipulation, where the person insured shall bind himself or herself, his or her heirs, executors, administrators, and assigns, to accept any less sum than the full value or amount of the policy in case of a claim accruing on the policy by reason of the claim of the person insured, other than those stipulations or conditions as are imposed upon all persons in similar cases, and any stipulation or condition made in this manner or inserted shall be void.

(b) No insurance company organized to do business within this state shall make any distinction or discrimination as to the premiums or rates charged for automobile insurance policies, nor shall the company make or permit the rejection of an individual's application for insurance coverage, and the determination of the rate class of the individual, solely on the basis of a disability or the modification of the automobile with specialized equipment that permits an individual with a disability to operate the automobile, unless the disability or modification of the automobile is relevant to the risk or loss, nor shall any insurance company make or require any rebate, diminution, or discount upon the sum to be paid on any policy based on any disability discrimination, nor insert in the policy any condition nor make any stipulation where the person insured shall bind himself or herself, his or her heirs, executors, administrators, and assigns, to accept any less sum than the full value or amount of the policy in case of a claim accruing on the policy by reason of the claim of the person insured, other than those stipulations or conditions as are imposed upon all persons in similar cases, and any stipulation or condition made in this manner or inserted shall be void. The department of business regulation shall enforce the provisions of this section.

History of Section.
(P.L. 1981, ch. 216, § 1; P.L. 1993, ch. 127, § 1; P.L. 1993, ch. 285, § 1; P.L. 1999, ch. 83, § 60; P.L. 1999, ch. 130, § 60.)



Chapter 27-1-40 - Conversion to stock form of organization.

§ 27-1-40 Conversion to stock form of organization.  (a) Any mutual insurance company created under the laws of this state which meets or exceeds all capital and surplus funds required by law for the transaction of business in Rhode Island may convert to and become an insurance company with a capital stock form of organization upon adoption of a plan of conversion by two-thirds ( 2/3) vote of the board of directors or other governing body and approval of the plan by the director of the department of business regulation and the affirmative vote of one half ( 1/2) of its members or policyholders present in person or by proxy at a meeting called by the board of directors or other governing body. Unless otherwise provided in its charter or bylaws or plan of conversion, each member or policyholder shall have one vote, and in the case of any policy or contract of group life or other group insurance, the employer or other person to whom or in whose name the master policy or contract has been issued shall be deemed to be the member or policyholder and shall be entitled to one vote for each policy or contract of group insurance irrespective of the number of individuals insured. The plan of conversion shall provide that the insurance company shall issue and sell the stock issued in connection with the conversion at a price which represents its pro forma market value, as determined by an independent appraisal, and shall offer its stock, initially, in a subscription offering to the members or policyholders, individuals in the insurance company's management, and employee groups of the insurance company on an eligibility record date established by the board of directors, giving the members or policyholders, individuals in the insurance company's management, and employee groups priority rights to purchase the shares over the general public pro rata. The plan of conversion may provide for the establishment of accounts for the benefit of members or policyholders pursuant to which the converting insurance company shall provide for the continued maintenance of its dividend practices required by existing charter, bylaws, or policy provisions relative to its then existing lines of business, but assets in the account will be assets of the converting insurance company, subject to liabilities in the same manner and priority as all other assets of the company. The plan of conversion may provide for restrictions on the amount of stock which any person or entity may purchase in the conversion, or own or control after this, which may also be incorporated into the stock charter or agreement of association of the converted entity.

(b) In connection with the conversion, the insurance company may form a holding company or utilize an existing holding company to hold all the shares of the converted entity, and offer to its members or policyholders and the general public, subject to subscription rights in favor of members or policyholders as stated in subsection (a), all of the stock of the holding company in lieu of the capital stock of the converting insurance company. The converting insurance company may, at the time of the conversion, merge any insurance company subsidiary into the capital stock entity resulting from the conversion, or cause the subsidiary to become a separate subsidiary of a holding company.

(c) The corporate existence of an insurance company converting to the stock form of organization shall not terminate, but the converted institution shall be deemed to be a continuation of entity of the converted insurance company.

(d) The director of the department of business regulation, upon finding that the requirements of this section and applicable regulations have been met, that the terms and conditions of the plan are fair and equitable, and that the conversion has been completed with the sale of all shares offered in the conversion, shall issue a certificate of approval of the conversion to the converted entity. Upon the payment of fifty dollars ($50.00), the certificate of approval shall be filed in the office of the secretary of state, together with the certificate of the general treasurer that the converted entity has paid into the treasury for the use of the state a sum equal to one-tenth of one percent (.1%) of the capital stock, but in no event less than ten thousand dollars ($10,000). Upon the filing of the certificate with the secretary of state and payment of fifty dollars ($50.00), the secretary of state shall immediately record the certificate of approval and stock charter or agreement of association, then the stock charter or agreement of association will become effective.

(e) The director of the department of business regulation may employ staff personnel and professional consultants and other persons to assist in the review of the plan of conversion and may hold public hearings as, in the director's discretion, are desirable prior to granting approval of the plan of conversion. All reasonable costs related to the review of the plan of conversion, including the costs attributable to staff personnel and professional consultants, shall be borne by the insurance company filing a plan of conversion for approval.

(f) The department of business regulation shall issue rules and regulations implementing this section, which shall be administered by the director of the department of business regulation.

(g) To the extent not inconsistent with this section, each insurance company converted into a capital stock insurance company shall have all the powers, privileges, including the right to merge, convert, or otherwise restructure its corporate form upon a two-thirds ( 2/3) vote of its stockholders and subject to any regulatory approval as required by law, and duties and liabilities imposed upon insurance companies generally under the laws of this state, as applicable. Unless otherwise governed by the laws of this state specifically applicable to insurance companies, a capital stock entity converted pursuant to this section shall be subject to the general provisions of the Rhode Island Business Corporation Act, chapter 1.2 of title 7, with respect to its corporate governance.

History of Section.
(P.L. 1987, ch. 357, § 1; P.L. 2002, ch. 292, § 5; P.L. 2005, ch. 36, § 20; P.L. 2005, ch. 72, § 20.)



Chapter 27-1-40.1 - Mutual insurance holding companies.

§ 27-1-40.1 Mutual insurance holding companies.  (a) Any domestic mutual insurance company, upon approval of the commissioner, may reorganize by forming or merging into a mutual insurance holding company based upon a plan of reorganization and continuing the corporate existence of the reorganizing insurance company as a stock insurance company. The commissioner, after a public hearing as provided in Rhode Island general laws subsection 27-35-2(d), if satisfied that the interests of the policyholders are properly protected and that the plan of reorganization is fair and equitable to the policyholders, may approve the proposed plan of reorganization or may require as a condition of approval such modifications of the proposed plan of reorganization as the commissioner finds necessary for the protection of the policyholders' interests. The commissioner may retain consultants as provided in Rhode Island general laws subdivision 27-35-2(d)(5). A reorganization pursuant to this section is subject to Rhode Island general laws §§ 27-35-1, 27-35-1.5, 27-35-2 and 27-35-2.5. The commissioner shall retain jurisdiction over a mutual insurance holding company organized pursuant to this section to assure that policyholder interests are protected.

(2) A plan of reorganization must be approved by two-thirds (2/3) vote of the board of directors or other governing body, the director of the department of business regulation, and the affirmative vote of a majority of those members or policyholders, (subscribers in the case of a health service corporation) constituting a quorum, present in person or by proxy at a meeting called by the board of directors or other governing body.

(3) All of the initial shares of the capital stock of the reorganized insurance company shall be issued to the mutual insurance holding company. The membership interests of the policyholders of the reorganized insurance company shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall at all times own a majority of the voting shares of the capital stock of the reorganized insurance company.

(4) A merger of policyholders' membership interests in a mutual insurance company into a mutual insurance holding company shall be deemed to be a merger of insurance companies pursuant to Rhode Island general laws § 27-35-2 and that chapter is also applicable.

(b) A foreign mutual insurance company or a foreign health service corporation, which if a domestic corporation would be organized under chapters 19, 20, 20.1, 20.2 or 20.3 of title 27, may reorganize upon the approval of the commissioner and in compliance with the requirements of any law or regulation which is applicable to the foreign mutual insurance company or foreign health service corporation by merging its policyholders' or subscribers' membership interests into a domestic mutual insurance holding company in the same manner as under subsection (a) above.

(c) A mutual insurance holding company resulting from the reorganization of a domestic mutual insurance company organized under chapter 1 of title 27 shall be incorporated pursuant to chapter 1 of title 27. The articles of incorporation and any amendments to such articles of the mutual insurance holding company shall be subject to approval of the commissioner in the same manner as those of an insurance company.

(d) A mutual insurance holding company is deemed to be an insurer subject to chapters 14.1, 14.2, 14.3 and 14.4 of title 27 and shall automatically be a party to any proceeding under chapters 14.3 or 14.4 of title 27 involving an insurance company which as a result of a reorganization pursuant to subsection (a) or (b) is a subsidiary of the mutual insurance holding company. In any proceeding under chapters 14.3 or 14.4 of title 27 involving the reorganized insurance company, the assets of the mutual insurance holding company are deemed to be assets of the estate of the reorganized insurance company for purposes of satisfying the claims of the reorganized insurance company's policyholders. A mutual insurance holding company shall not dissolve or liquidate without the approval of the commissioner or as ordered by the superior court pursuant to chapters 14.3 or 14.4 of title 27.

(e) Section 27-1-40 of the general laws is not applicable to a reorganization or merger pursuant to this section.

(f) A membership interest in a domestic mutual insurance holding company shall not constitute a security as defined in chapter 7-11.

(g) The majority of the voting shares of the capital stock of the reorganized insurance company, which is required by this section to be at all times owned by a mutual insurance holding company, shall not be conveyed, transferred, assigned, pledged, subjected to a security interest or lien, encumbered, or otherwise hypothecated or alienated by the mutual insurance holding company or intermediate holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation of, in or on the majority of the voting shares of the reorganized insurance company which is required by this section to be at all times owned by a mutual insurance holding company, is in violation of this section and shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation, as to the shares necessary to constitute a majority of such voting shares. The majority of the voting shares of the capital stock of the reorganized insurance company which is required by this section to be at all times owned by a mutual insurance holding company shall not be subject to execution and levy. The shares of the capital stock of the surviving or new company resulting from a merger or consolidation of two (2) or more reorganized insurance companies or two (2) or more intermediate holding companies which were subsidiaries of the same mutual insurance holding company are subject to the same requirements, restrictions, and limitations as provided in this section to which the shares of the merging or consolidating reorganized insurance companies or intermediate holding companies were subject by this section prior to the merger or consolidation.

As used in this section, "majority of the voting shares of the capital stock of the reorganized insurance company" means shares of the capital stock of the reorganized insurance company which carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of the capital stock of the reorganized insurance company for the election of directors and on all other matters submitted to a vote of the shareholders of the reorganized insurance company. The ownership of a majority of the voting shares of the capital stock of the reorganized insurance company which are required by this section to be at all times owned by a parent mutual insurance holding company includes indirect ownership through one or more intermediate holding companies in a corporate structure approved by the commissioner. However, indirect ownership through one or more intermediate holding companies shall not result in the mutual insurance holding company owning less than the equivalent of a majority of the voting shares of the capital stock of the reorganized insurance company. The commissioner shall have jurisdiction over an intermediate holding company as if it were a mutual insurance holding company. As used in this section, "intermediate holding company" means a holding company which is a subsidiary of a mutual insurance holding company, and which either directly or through a subsidiary intermediate holding company has one or more subsidiary reorganized insurance companies of which a majority of the voting shares of the capital stock would otherwise have been required by this section to be at all times owned by the mutual insurance holding company.

History of Section.
(P.L. 1996, ch. 231, § 1; P.L. 2012, ch. 66, § 2; P.L. 2012, ch. 84, § 2; P.L. 2012, ch. 308, § 1; P.L. 2012, ch. 335, § 1.)



Chapter 27-1-42 - Maximum amount of single risk.

§ 27-1-42 Maximum amount of single risk.  No company organized under the laws of this state, other than a life insurance company, shall incur in any one risk a greater hazard than one-tenth ( 1/10) part of its capital and surplus if a stock company or of its net assets if a mutual company. Any risk incurred on or before June 18, 1991, which is not in compliance with the provisions in this section shall not be subject to the established limitations.

History of Section.
(P.L. 1991, ch. 348, § 2.)



Chapter 27-1-43 - Applicability.

§ 27-1-43 Applicability.  The general provisions of law relating to the duties, obligations, prohibitions, or penalties which appertain to insurance companies incorporated under the authority of this state, and defining the powers and duties of the insurance commissioner in reference to those companies, shall be and are applicable to all corporations, companies and associations incorporated under the authority of this state, and to all partnerships and individuals, doing, as principals or otherwise, in this state, any insurance business of any name, kind or description, including the transaction of reinsurance.

History of Section.
(P.L. 1996, ch. 188, § 2.)



Chapter 27-1-44 - Prohibition on the pledging of stock.

§ 27-1-44 Prohibition on the pledging of stock.  No domestic insurance company, and no holding company as defined in § 27-35-1(d), shall pledge its own stock, or any stock of any domestic insurance company subsidiary, without the prior written consent of the director of business regulation. The provisions of this section shall not apply to any of these pledges in effect prior to August 5, 1996.

History of Section.
(P.L. 1996, ch. 188, § 2; P.L. 1999, ch. 141, § 1.)






Chapter 27-1.1 - Credit for Reinsurance Act

Chapter 27-1.1-1 - Credit allowed a domestic ceding insurer.

§ 27-1.1-1 Credit allowed a domestic ceding insurer.  (a) Credit for reinsurance shall be allowed a domestic insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subsection (b), (c), (d), (e), or (f). If meeting the requirements of subsection (d) or (e), the requirements of subsection (g) of this section must also be met.

(b) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this state.

(c) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is accredited as a reinsurer in this state. An accredited reinsurer is one which:

(i) Files with the commissioner evidence of its submission to this state's jurisdiction;

(ii) Submits to this state's authority to examine its books and records;

(iii) Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state; and

(iv) Annually files with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement, and either:

(A) Maintains a surplus regarding policyholders in an amount which is not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the commissioner within ninety (90) days of its submission; or

(B) Maintains a surplus regarding policyholders in an amount less than twenty million dollars ($20,000,000) and whose accreditation has been approved by the commissioner;

(2) No credit shall be allowed a domestic ceding insurer if the assuming insurers' accreditation has been revoked by the commissioner after notice and hearing.

(d) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this statute, and the assuming insurer or U.S. branch of an alien assuming insurer:

(i) Maintains a surplus regarding policyholders in an amount not less than twenty million dollars ($20,000,000); and

(ii) Submits to the authority of this state to examine its books and records;

(2) Provided, that the requirement of subsection (d)(1)(i) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(e) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in § 27-1.1-3(b), for the payment of the valid claims of its United States policyholders and ceding insurers, and their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trusted account representative of the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusted surplus of not less than twenty million dollars ($20,000,000). In the case of a group including incorporated and/or individual unincorporated underwriters, the trust shall consist of a trusted account representative of the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusted surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants;

(2) In the case of a group of incorporated insurers under common administration which: (i) complies with the filing requirements contained in subsection (e)(1), (ii) has continuously transacted an insurance business outside the United States for at least three (3) years immediately prior to making application for accreditation, (iii) submits to this state's authority to examine its books and records and bears the expenses of the examination, and (iv) has aggregate policyholders surplus of ten billion dollars ($10,000,000,000), the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group; plus the group shall maintain a joint trusted surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any liabilities, and each member of the group shall make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant;

(3) The trust shall be established in a form approved by the commissioner. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, and their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust described in this subsection must remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust;

(4) No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if this is planned, or certify that the trust shall not expire prior to the next following December 31;

(f) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsections (b), (c), (d), or (e), but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction; or

(2) Credit may be allowed, at the discretion of the commissioner, when reinsurance is ceded to a protected cell of a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, in the form of an attribution of assets, insurance liabilities and exposures from the general account of the protected cell company as required by §§ 27-64-4 and 27-64-5.

(g) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by subsections (d) and (e) shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(i) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

(ii) To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company;

(2) This subsection is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if an obligation is created in the agreement.

History of Section.
(P.L. 1991, ch. 257, § 1; P.L. 1991, ch. 348, § 1; P.L. 1993, ch. 180, § 26; P.L. 1994, ch. 404, § 15; P.L. 1999, ch. 22, § 2.)



Chapter 27-1.1-2 - Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

§ 27-1.1-2 Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.  A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of § 27-1.1-1 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations under the contract, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution as defined in § 27-1.1-3(b). This security may be in the form of:

(1) Cash;

(2) Securities listed by the securities valuation office of the National Association of Insurance Commissioners and qualifying as admitted assets;

(3) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States institution as defined in § 27-1.1-3(a), no later than December 31st in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(4) Any other form of security acceptable to the commissioner.

History of Section.
(P.L. 1991, ch. 257, § 1; P.L. 1991, ch. 348, § 1.)



Chapter 27-1.1-3 - Qualified United States financial institutions.

§ 27-1.1-3 Qualified United States financial institutions.  (a) For the purposes of § 27-1.1-2(3), "qualified United States financial institution" means an institution that:

(1) Is organized, or in the case of a U.S. office of a foreign banking organization is licensed, under the laws of the United States or any of its states;

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the commissioner or the securities valuation office of the National Association of Insurance Commissioners to meet those standards of financial condition and that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b) "Qualified United States financial institution" means, for the purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1) Is organized, or in the case of a United States branch or agency office of a foreign banking organization is licensed, under the laws of the United States or any of its states and has been granted authority to operate with fiduciary powers; and

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

History of Section.
(P.L. 1991, ch. 257, § 1; P.L. 1991, ch. 348, § 1.)



Chapter 27-1.1-4 - Rules and regulations.

§ 27-1.1-4 Rules and regulations.  The commissioner may adopt reasonable rules and regulations implementing the provisions of this law.

History of Section.
(P.L. 1991, ch. 257, § 1; P.L. 1991, ch. 348, § 1; P.L. 2002, ch. 292, § 6.)



Chapter 27-1.1-5 - Reinsurance agreements affected.

§ 27-1.1-5 Reinsurance agreements affected.  This chapter shall apply to all cessions after June 18, 1991, under reinsurance agreements that have had an inception, anniversary, or renewal date not less than six (6) months after June 18, 1991.

History of Section.
(P.L. 1991, ch. 257, § 1; P.L. 1991, ch. 348, § 1; P.L. 1993, ch. 180, § 26.)



Chapter 27-1.1-6 - Asset or deduction from liability.

§ 27-1.1-6 Asset or deduction from liability.  No credit shall be allowed as an admitted asset or as a deduction from liability to any ceding company for reinsurance unless the reinsurance is payable by the assuming company on the basis of the liability of the ceding company under the contract or contracts reinsured without diminution because of the insolvency of the ceding company.

History of Section.
(P.L. 1993, ch. 180, § 27.)



Chapter 27-1.1-7 - Payment by assuming company.

§ 27-1.1-7 Payment by assuming company.  (a) No credit shall be allowed for reinsurance unless the reinsurance agreement provides that payments by the assuming company shall be made directly to the ceding company or to its liquidator, receiver, or statutory successor, except where the contract specifically provides another payee of the reinsurance in the event of the insolvency of the ceding company, or where the assuming company, with the consent of the direct insured or insureds, has assumed the policy obligations of the ceding company to the payees under the policies and in substitution for the obligations of the ceding company to the payees.

(b) Except as provided in this section, no assuming company may pay or settle, or agree to pay or settle, any policy claim, or any portion of a claim, directly to or with a policyholder of any ceding company if an order of rehabilitation or liquidation has been entered against the ceding company.

History of Section.
(P.L. 1993, ch. 180, § 27.)






Chapter 27-2 - Foreign Insurance Companies

Chapter 27-2-1 - Compliance by foreign insurance companies required.

§ 27-2-1 Compliance by foreign insurance companies required.  No insurance company, unless incorporated by the general assembly, shall make any insurance on property within this state or contract for insurance with any party resident in this state until the insurance company shall have complied with the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 182, § 1; G.L. 1909, ch. 220, § 1; G.L. 1923, ch. 256, § 1; G.L. 1938, ch. 151, § 1; G.L. 1956, § 27-2-1.)



Chapter 27-2-1.1 - Telephone number  Toll free or collect.

§ 27-2-1.1 Telephone number  Toll free or collect.  Every insurer doing business within this state shall have a toll free telephone number or provide collect charge telephone service for use by the general public when calling the insurer from any location within the state.

History of Section.
(P.L. 1987, ch. 229, § 2; P.L. 1993, ch. 180, § 3.)



Chapter 27-2-2 - Applicability.

§ 27-2-2 Applicability.  The general provisions of law relating to the duties, obligations, prohibitions, or penalties which appertain to insurance companies not incorporated under the authority of this state, and defining the powers and duties of the insurance commissioner in reference to those companies, shall be and are applicable to all corporations, companies, and associations not incorporated under the authority of this state, and to all partnerships and individuals, doing, as principals or otherwise, in this state, any insurance business of any name, kind, or description.

History of Section.
(G.L. 1896, ch. 182, § 2; G.L. 1909, ch. 220, § 2; G.L. 1923, ch. 256, § 2; G.L. 1938, ch. 151, § 2; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-2.)



Chapter 27-2-3 - Reciprocal privileges of nonresident insurance producers.

§ 27-2-3 Reciprocal privileges of nonresident insurance producers.  (a) Any commission received by a Rhode Island licensed resident insurance producer may be shared with another licensed resident insurance producer, or with a licensed nonresident insurance producer; provided, that if the nonresident insurance producer resides in, or is a licensed insurance producer in, a state which requires the retention of a stipulated percentage of the commission on risks placed in the state by nonresident insurance producers, then and in that event the Rhode Island resident insurance producer shall require the same percentage of the commission as would be required if a Rhode Island insurance producer should place similar insurance in the state of the residence of the nonresident insurance producer; provided, that if the nonresident insurance producer resides in a state, county, or municipality which by statute or ordinance prohibits the division of commissions on insurance covering property or risks in the city, county, or state of the nonresident insurance producer, then and in that event, it shall be unlawful for the Rhode Island resident insurance producer to pay the nonresident insurance producer any share or portion of the commission on insurance on property or risks in the state of Rhode Island.

(b) This section shall not apply to bid bonds issued by any admitted surety insurer in connection with any public or private contract.

(c) An insurance producer that has been a licensed nonresident insurance producer prior to June 30, 1989, for twelve (12) years or more but whose company is no longer licensed to do business in a reciprocal state after June 30, 1989, may be licensed in Rhode Island as a special nonresident insurance producer.

History of Section.
(P.L. 1984, ch. 45, § 1; P.L. 1989, ch. 383, § 1; P.L. 1989, ch. 513, § 1; P.L. 1992, ch. 445, § 7.)



Chapter 27-2-4 - Penalty for unlawful business.

§ 27-2-4 Penalty for unlawful business.  Any company, officer, or insurance producer violating any of the provisions of § 27-2-3 shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

History of Section.
(G.L. 1896, ch. 182, § 7; G.L. 1909, ch. 220, § 7; G.L. 1923, ch. 256, § 7; G.L. 1938, ch. 151, § 7; G.L. 1956, § 27-2-4.)



Chapter 27-2-5 - Minimum capital and surplus requirements  Maximum amount of single risk.

§ 27-2-5 Minimum capital and surplus requirements  Maximum amount of single risk.  No insurance company not incorporated under the authority of this state shall make any contract of insurance with any person in this state unless the capital stock of the company is at least equal to one million dollars ($1,000,000) and the gross paid in and contributed surplus of the company is at least equal to two million dollars ($2,000,000) or, if a mutual company, its net assets over all liabilities amount to not less than three million dollars ($3,000,000), nor unless the company, if other than a life insurance company, shall be restricted, by its charter or otherwise, so that it cannot lawfully incur in any one risk a greater hazard than one-tenth ( 1/10) part of its capital and surplus if a stock company or of its net assets if a mutual company; provided, that no fire, marine, or fire and marine insurance company of any foreign country shall make any contract of insurance with any person in this state unless the company has two million dollars ($2,000,000) paid-in capital stock and four million dollars ($4,000,000) surplus, or if a foreign mutual company its net assets over all liabilities amount to not less than six million dollars ($6,000,000) and shall have made a deposit with the insurance commissioner of this state, or with the proper officer of some other state of the United States, of not less than two million dollars ($2,000,000) in securities which shall be at all times at or above par and in trust for the benefit of its policyholders in the United States, or if a mono-line business company as defined in this title, has a combined capital and surplus of two million dollars ($2,000,000). Nothing contained in this section shall be construed to apply to foreign insurance companies licensed prior to May 13, 1977.

History of Section.
(G.L. 1896, ch. 182, § 8; P.L. 1906, ch. 1324, § 1; G.L. 1909, ch. 220, § 8; G.L. 1923, ch. 256, § 8; G.L. 1938, ch. 151, § 8; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-2-5; P.L. 1977, ch. 278, § 1; P.L. 1992, ch. 415, § 1; P.L. 2001, ch. 122, § 2.)



Chapter 27-2-6 - Certificate of deposit for benefit of policyholders.

§ 27-2-6 Certificate of deposit for benefit of policyholders.  No insurance company, association, or society incorporated by or organized under the laws of any other state or government shall make within this state any contract of insurance unless it has deposited securities created by the laws of the United States, or by or under laws of the state in which the company, association, or society is located or in other safe stocks or securities, the market value of which at all times shall be at least one hundred thousand dollars ($100,000) which investments are deposited with the insurance commissioner, auditor, comptroller, or chief financial officer of the state by whose laws the company is incorporated, or where the association or society is located or has its principal office and place of business, and the insurance commissioner of this state is furnished with the certificate of the commissioner, auditor, comptroller, or chief financial officer, under his or her hand and official seal, that he or she, as the commissioner, auditor, comptroller, or chief financial officer of the state holds in trust and on deposit for the benefit of all policyholders of the company, association, or society, voluntary or otherwise, the previously mentioned securities. The certificate shall embrace the items of this security held, and shall state that he or she is satisfied that the securities are worth one hundred thousand dollars ($100,000); provided, that no company of any foreign country shall make any contract of insurance with any person in this state unless the company, if a stock company, has two million dollars ($2,000,000) paid-in capital stock and four million dollars ($4,000,000) surplus, or if a mutual company, it has net assets over all liabilities in the amount of not less than six million dollars ($6,000,000), and one million dollars ($1,000,000) is invested in stocks created by the laws of the United States, or under the laws of some state of the United States, the market value of which at all times shall be at least one million dollars ($1,000,000), and which shall have made a deposit with the insurance commissioner of this state or with the proper officer of some other state of the United States of not less than two million dollars ($2,000,000) in securities which shall at all times have a market value of at least two million dollars ($2,000,000), in trust for the benefit of its policyholders in the United States, and the general treasurer of this state is furnished with the certificate of the commissioner, auditor, comptroller, or chief financial officer, under his or her hand and official seal, if the deposit be made in another state, that he or she as the commissioner, auditor, comptroller, or chief financial officer of the state holds in trust and on deposit for the benefit of all policyholders of the company, association, or society, voluntary or otherwise, in the United States; the previously mentioned securities; the certificate shall embrace the items of this security held, and shall state that he or she is satisfied that the securities are worth two million dollars ($2,000,000). Nothing contained in this section shall be so construed as to apply to foreign insurance companies licensed prior to June 1, 1978.

History of Section.
(G.L. 1896, ch. 182, § 9; G.L. 1909, ch. 220, § 9; P.L. 1915, ch. 1257, § 1; G.L. 1923, ch. 256, § 9; G.L. 1938, ch. 151, § 9; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-2-6; P.L. 1977, ch. 278, § 1; P.L. 1978, ch. 120, § 1.)



Chapter 27-2-6.1 - Special deposit for benefit of policyholders.

§ 27-2-6.1 Special deposit for benefit of policyholders.  (a) The insurance commissioner may require any insurance company, association, or society incorporated by or organized under the laws of any other state or government which seeks to make within this state any contract of insurance to make a special deposit as a condition to licensing. The special deposit shall be held in trust and on deposit for the benefit of all Rhode Island policyholders of the company, association, or society. The special deposit may be in any amount and form acceptable to the insurance commissioner. The special deposit shall be deposited with the insurance commissioner or with the general treasurer of this state.

(b) The special deposit shall be held exclusively for the benefit of the Rhode Island policyholders and claimants of the company, notwithstanding the source of the special deposit, and in any agreement entered pursuant to this section the insurer shall grant to the director an interest in the deposit to secure all present and future obligations of the insurer to the policyholders and claimants of the insurer in the state of Rhode Island. The director's interest shall continue until the insurer's obligations are fully satisfied or until the deposit is released by the director.

History of Section.
(P.L. 1998, ch. 71, § 1.)



Chapter 27-2-7 - Charter to be filed.

§ 27-2-7 Charter to be filed.  Every insurance company not incorporated under the authority of this state shall, before making any contract of insurance with any person in this state, deposit with the insurance commissioner a copy of the charter of the company.

History of Section.
(G.L. 1896, ch. 182, § 11; G.L. 1909, ch. 220, § 11; G.L. 1923, ch. 256, § 11; G.L. 1938, ch. 151, § 11; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-2-7.)



Chapter 27-2-8 - Statement as to type of company, investments, and risks.

§ 27-2-8 Statement as to type of company, investments, and risks.  Every company, before making any contract of insurance, shall deposit with the insurance commissioner a statement, signed and sworn to by the president and secretary of the company, specifying that the company is a fire, marine, or fire and marine, life, health, accident, or other insurance company, stating the amount of its capital and the manner of its investment, designating the amount invested respectively in mortgages, public securities, and in the stock of incorporated companies, stating what companies, and also the amount invested in other securities, particularizing each item of investment, the amount of marine risks not terminated and the premium paid on those risks, the amount of fire risks not terminated and the premium paid on those risks, and the amount of liabilities, specifying the amount of outstanding claims adjusted or unadjusted, due or not due. In case the company is incorporated on the mutual principle, the statement shall set forth, in addition to this information, the amount of risks insured by the company, the amount of premium on the risks, what portion of it has been paid in cash, what security has been taken for the remainder, and what is the largest sum insured in any one risk. The statement required to be made in this section, so far as applicable, shall be made of each class in companies authorized to take risks in classes, and in all cases the returns may be varied by the insurance commissioner to obtain more definite information of the company; provided, that not more than one statement needs to be filed on behalf of the company.

History of Section.
(G.L. 1896, ch. 182, § 12; G.L. 1909, ch. 220, § 12; G.L. 1923, ch. 256, § 12; G.L. 1938, ch. 151, § 12; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-2-8.)



Chapter 27-2-9 - Statement as to capital, assets, and investments.

§ 27-2-9 Statement as to capital, assets, and investments.  Every life insurance company, health insurance company, livestock, or other insurance company, cooperative, or assessment, shall before making any contract of insurance, deposit with the insurance commissioner a statement signed and sworn to by the president and secretary of the company, specifying the amount of its capital and all of its assets and the manner of its investment, designating the amount invested in mortgages, public securities, and in stock of incorporated companies, stating what companies, and also the amount invested in other securities, particularizing each item of investment, the amount insured by existing policies, the amount of liabilities, specifying the amount of outstanding claims, adjusted or unadjusted, due or not due, and the largest sum insured in any one risk; provided, that no more than one statement needs to be filed on behalf of the company.

History of Section.
(G.L. 1896, ch. 182, § 13; G.L. 1909, ch. 220, § 13; G.L. 1923, ch. 256, § 13; G.L. 1938, ch. 151, § 13; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-2-9.)



Chapter 27-2-10 - Filing of accident and health policy forms.

§ 27-2-10 Filing of accident and health policy forms.  Any insurance company authorized to transact an accident and health insurance business within this state in accordance with the provisions of this chapter shall file all policy forms used by it with the insurance commissioner. The commissioner may also require any company to file the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance. Any organization, bureau, or association of which the company is a member may, on behalf of the company, make the filings required by this section. If the commissioner finds from an examination of any of these filed forms that it is contrary to the public interest, the commissioner shall forbid its use.

History of Section.
(G.L. 1938, ch. 151, § 1; P.L. 1948, ch. 2134, § 1; G.L. 1956, § 27-2-10.)



Chapter 27-2-11 - License required  Expiration date.

§ 27-2-11 License required  Expiration date.  No company shall transact any business of insurance in this state until it has obtained from the insurance commissioner of this state a license stating that it has complied with the laws of this state and specifying the kinds of business it is authorized to transact. The insurance commissioner may refuse to issue the license if he or she is of the opinion that the refusal will be in the public interest. Every license shall be continuous unless revoked or suspended as provided in chapter 13 of this title.

History of Section.
(G.L. 1938, ch. 151, § 3; P.L. 1953, ch. 3174, § 3; G.L. 1956, § 27-2-11; P.L. 1987, ch. 289, § 1.)



Chapter 27-2-12 - Review of refusal to issue or renew license.

§ 27-2-12 Review of refusal to issue or renew license.  A company aggrieved by the refusal of the insurance commissioner to issue or renew a license may within ten (10) days from the date of the refusal file a petition in superior court for the county of Providence for a review of the action, which shall be heard and determined in the same manner as is provided under chapter 13 of this title in the case of a petition filed after the revocation or suspension of a license.

History of Section.
(G.L. 1938, ch. 151, § 3; P.L. 1953, ch. 3174, § 3; G.L. 1956, § 27-2-12.)



Chapter 27-2-13 - Commissioner as attorney to receive process.

§ 27-2-13 Commissioner as attorney to receive process.  No insurance company not incorporated under the authority of this state shall directly or indirectly issue policies, take risks, or transact business in this state until it has first appointed, in writing, the insurance commissioner of this state to be the true and lawful attorney of the company in and for this state, upon whom all lawful process in any action or proceeding against the company may be served with the same effect as if the company existed in this state; provided, that if the insurance company shall make no appointment, the issuance or delivery of a policy or contract of insurance to, the taking of a risk for, or the transacting of business with a citizen of this state or a resident of the state or a corporation authorized to do business in this state by the company shall be equivalent to an appointment for the service of all lawful process in any action or proceeding arising out of the policy or contract. The written power of attorney shall stipulate and agree on the part of the company that any lawful process against the company which is served on the attorney shall be of the same legal force and validity as if served on the company, and that the authority shall continue in force so long as any liability remains outstanding against the company in this state. A certificate of the written appointment, duly certified and authenticated, shall be filed in the office of the insurance commissioner, and copies certified by him or her shall be received in evidence in all of the courts in this state. Service upon the attorney shall be deemed sufficient service upon the principal; service of process may also be effectuated in accordance with the procedures set forth in Rule 4 of the Rules of Civil Procedure.

History of Section.
(G.L. 1896, ch. 182, § 3; G.L. 1909, ch. 220, § 3; G.L. 1923, ch. 256, § 3; G.L. 1938, ch. 151, § 3; P.L. 1940, ch. 856, § 1; P.L. 1953, ch. 3174, § 3; G.L. 1956, § 27-2-13; P.L. 1985, ch. 163, § 1.)



Chapter 27-2-14 - Forwarding of process by commissioner.

§ 27-2-14 Forwarding of process by commissioner.  (a) Whenever lawful process against a foreign insurance company shall be served upon the insurance commissioner, the commissioner shall forward a copy of the process served on him or her, by mail, postpaid, and directed to the person appointed by the insurance company to accept service of process on behalf of the company.

(b) Service upon the insurance commissioner shall be accomplished by regular mail or by whatever alternative method is designated by the commissioner.

(c) For each copy of process the insurance commissioner shall collect, for the use of the state, the sum of twenty-five dollars ($25.00), which shall be paid by the plaintiff at the time of the service; the fee is to be recovered by the plaintiff as part of the taxable costs, if he or she prevails in the suit.

History of Section.
(G.L. 1896, ch. 182, § 4; G.L. 1909, ch. 220, § 4; G.L. 1923, ch. 256, § 4; G.L. 1938, ch. 151, § 4; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-14; P.L. 1960, ch. 71, art. 1, § 1; P.L. 2004, ch. 595, art. 30, § 9; P.L. 2009, ch. 303, § 1; P.L. 2009, ch. 304, § 1.)



Chapter 27-2-15 - Provisions against actions in state courts.

§ 27-2-15 Provisions against actions in state courts.  If any foreign insurance company, of any name, kind, or description, authorized to do business in this state shall provide in its charter or bylaws, or in the policies or contracts of insurance issued by it, that no action shall be brought against the company in any court of competent jurisdiction within this state, the insurance commissioner shall revoke all licenses and certificates of authority granted to it or to its insurance producers to do business in this state.

History of Section.
(G.L. 1896, ch. 182, § 5; G.L. 1909, ch. 220, § 5; G.L. 1923, ch. 256, § 5; G.L. 1938, ch. 151, § 5; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-15.)



Chapter 27-2-16 - Filing fees  Certificates of compliance.

§ 27-2-16 Filing fees  Certificates of compliance.  (a) Every insurance company not incorporated in this state applying for admission to transact business in the state shall pay to the insurance commissioner, for the use of the state, for filing a copy of its charter or deed of settlement, the sum of thirty dollars ($30.00), and for filing a statement preliminary to admission, and for filing each annual statement after admission payable prior to April 1 of each year, the sum of one hundred dollars ($100).

(b) A certificate of compliance issued under this chapter shall continue in force as long as the insurer is entitled to it under this chapter and until suspended, revoked, or terminated at the request of the insurer; subject, to continuance of the certificate by the insurer each year by:

(1) Payment prior to April 1 of an annual license fee of one hundred dollars ($100); and

(2) Due filing by the insurer of its annual statement for the preceding calendar year as required under this section.

(c) If not continued in this manner by the insurer, its certificate of compliance shall expire at midnight on June 1 next following the failure of the insurer to continue it in force.

(d) The commissioner may, in his or her discretion, reinstate a certificate of compliance which the insurer has inadvertently permitted to expire, after the insurer has fully cured all its failures which resulted in the expiration, and upon payment by the insurer of the fee in the amount provided in subdivision (b)(1). Otherwise, the insurer shall be granted another certificate of compliance only after filing an application and meeting all other requirements as for an original certificate of compliance in this state.

(e) The commissioner may amend a certificate of compliance at any time to accord with changes in the insurer's charter or insuring powers.

(f) The commissioner may assess a late fee of one hundred dollars ($100) per day for each day the insurer is late in filing its annual statement, and ten dollars ($10.00) per day for each day the insurer is late in remitting its annual license fee, except that the insurer may request and receive an extension of the filing date without penalty.

History of Section.
(G.L. 1896, ch. 182, § 25; G.L. 1909, ch. 220, § 25; G.L. 1923, ch. 256, § 25; G.L. 1938, ch. 151, § 25; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-16; P.L. 1960, ch. 71, art. 1, § 1; P.L. 1971, ch. 283; P.L. 1979, ch. 174, art. 7, § 1; P.L. 1987, ch. 289, § 1; P.L. 1993, ch. 102, § 1; P.L. 1993, ch. 138, art. 62, § 9.)



Chapter 27-2-17 - Reciprocal fees and charges.

§ 27-2-17 Reciprocal fees and charges.  (a) Whenever, by the laws of any other state of the United States, any fees, charges, taxes, deposits of money or of securities, or other obligations or prohibitions are imposed on insurance companies incorporated or organized under the laws of this state or on the insurance producers of the insurance companies, so long as the laws continue in force, the fees, charges, taxes, deposits, and obligations shall be imposed on the insurance companies doing business in this state which are incorporated or organized under the laws of the other state and on their insurance producers.

(b) Whenever, by the laws of any other state of the United States, insurance companies incorporated or organized under the laws of this state are required to provide a countersignature as a precondition to the issuance, delivery, or making of any contract of insurance in the other state, and whenever the insurance producer of the company is required to pay any fee or commission for placing any insurance coverage in the other state, then the same requirements for countersignatures and fee or commission shall be imposed upon the insurance companies doing business in this state which are incorporated and organized under the laws of the other states and/or their insurance producers.

(c) Whenever insurance companies that are authorized to do business in this state issue, deliver, or make any contract of insurance on a person or property in this state, the companies shall place the business through a licensed resident insurance producer or licensed nonresident insurance producer as permitted under § 27-2-3 or any other provision of Rhode Island law; provided, if the insurance to be issued in this state is part of an insurance contract written on a risk whose principal place of business is located in another state, and the insurance contract is placed through an insurance producer of the domiciliary state of the primary insured, it shall be permitted only if that state allows the placement of the business by a licensed nonresident insurance producer of Rhode Island in similar circumstances.

(d) The provisions of this section shall not apply to insurance companies incorporated or organized under the laws of a state or country whose laws do not impose retaliatory taxes or other charges or which grant, on a reciprocal basis, exemptions from those taxes or other charges to insurance companies incorporated or organized under the laws of this state.

History of Section.
(G.L. 1896, ch. 181, § 23; G.L. 1909, ch. 219, § 23; P.L. 1914, ch. 1063, § 1; G.L. 1923, ch. 255, § 23; G.L. 1938, ch. 150, § 22; G.L. 1956, § 27-2-17; P.L. 1983, ch. 170, § 2; P.L. 1984, ch. 346, § 1; P.L. 1988, ch. 131, § 1; P.L. 1994, ch. 432, § 2.)



Chapter 27-2-18 - Life insurance companies' offices.

§ 27-2-18 Life insurance companies' offices.  Every life insurance company doing business in this state, and whose premium income received from the inhabitants of this state in any one year shall exceed twenty-five thousand dollars ($25,000), shall equip and maintain an office in this state, satisfactory to the insurance commissioner, for the transaction of business in this state.

History of Section.
(G.L. 1896, ch. 182, § 22; G.L. 1909, ch. 220, § 22; P.L. 1909, ch. 382, § 1; G.L. 1923, ch. 256, § 22; G.L. 1938, ch. 151, § 22; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-18; P.L. 2006, ch. 84, § 1; P.L. 2006, ch. 93, § 1.)



Chapter 27-2-19 - Inquiries as to financial condition.

§ 27-2-19 Inquiries as to financial condition.  The insurance commissioner may inquire of any life, fire, marine, or fire and marine, or other insurance company, of any name or kind, doing business in this state, or of its secretary, in relation to its financial condition and management, and the inquiry shall be promptly answered.

History of Section.
(G.L. 1896, ch. 182, § 14; G.L. 1909, ch. 220, § 14; G.L. 1923, ch. 256, § 14; G.L. 1938, ch. 151, § 14; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-2-19.)



Chapter 27-2-20 - Validity of contracts of non-complying companies  Penalty on insurance producers  Actions by company.

§ 27-2-20 Validity of contracts of non-complying companies  Penalty on insurance producers  Actions by company.  If any insurance company, cooperative or otherwise, makes insurance without complying with the provisions of this chapter, the contract shall be valid, but every person acting within this state as an insurance producer of the company within the meaning of chapter 2.4 of this title, respecting the effecting of any insurance, shall be fined not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000). No action at law or suit in equity shall be maintained or recovery had by any insurance company, cooperative or otherwise, or by any assignee of the company or by any person claiming under the assignee or the company, except a domestic receiver of the company, on any contract in any of the courts of this state, so long as the company fails to comply with the provisions of this chapter.

History of Section.
(G.L. 1896, ch. 182, § 17; G.L. 1909, ch. 220, § 17; G.L. 1923, ch. 256, § 17; G.L. 1938, ch. 151, § 17; P.L. 1940, ch. 856, § 1; G.L. 1956, § 27-2-20.)



Chapter 27-2-21 - Report and prosecution of violations.

§ 27-2-21 Report and prosecution of violations.  The insurance commissioner shall report to the attorney general any violation of the provisions of this chapter that shall come to his or her knowledge. The attorney general shall institute the proper legal proceedings, in the name of the state, against any person violating any provision.

History of Section.
(G.L. 1896, ch. 182, § 24; G.L. 1909, ch. 220, § 24; G.L. 1923, ch. 256, § 24; G.L. 1938, ch. 151, § 24; impl. am. P.L. 1953, ch. 3174, § 5: G.L. 1956, § 27-2-21.)



Chapter 27-2-22 - Companies owned or controlled in whole or in part by foreign state or government.

§ 27-2-22 Companies owned or controlled in whole or in part by foreign state or government.  No license or certificate of authority to transact any kind of insurance business in this state shall be issued, renewed, or continued in effect to any domestic, foreign, or alien insurance company or other insurance entity which is owned or financially controlled in whole or in part by another state of the United States or by a foreign government or by any political subdivision, instrumentality, or agency of either, or which is an agency or instrumentality of any state government or subdivision, unless the company or entity was owned in this way, controlled, or constituted prior to January 1, 1955, and was authorized to do business in this state on or prior to January 1, 1955.

History of Section.
(R.P.L. 1957, ch. 162, § 1.)



Chapter 27-2-23 - Discrimination in rates prohibited.

§ 27-2-23 Discrimination in rates prohibited.  (a) No foreign insurance company licensed to do or doing business in this state shall make any distinction or discrimination as to the premiums or rates charged for policies of casualty, fire, home owners, accident and health, or marine insurance, nor shall any company make or permit the rejection of an individual's application for insurance coverage, and the determination of the rate class for the individual, solely on the basis of a disability unless the disability is relevant to the risk of loss, nor shall any company make or require any rebate, diminution, or discount upon the sum to be paid on any policy based on any disability discrimination, nor insert in the policy any condition, nor make any stipulation, where the person insured shall bind himself or herself, his or her heirs, executors, administrators, and assigns, to accept any less sum than the full value or amount of the policy in case of a claim accruing on the policy by reason of the claim of the person insured, other than conditions or stipulations as are imposed upon all persons in similar cases, and any stipulation or condition made in this manner or inserted shall be void.

(b) No foreign insurance company licensed to do or doing business in this state shall make any distinction or discrimination as to the premiums or rates charged for automobile insurance policies, nor shall the company make or permit the rejection of an individual's application for insurance coverage, and the determination of the rate class of the individual, solely on the basis of a disability or the modification of the automobile with specialized equipment that permits an individual with a disability to operate the automobile, unless the disability or modification of the automobile is relevant to the risk of loss, nor shall any insurance company make or require any rebate, diminution, or discount upon the sum to be paid on any policy based on any disability discrimination, nor insert in the policy any condition, nor make any stipulation, where the person insured shall bind himself or herself, his or her heirs, executors, administrators, and assigns, to accept any less sum than the full value or amount of the policy in case of a claim accruing on the policy by reason of the claim of the person insured, other than conditions or stipulations as are imposed upon all persons in similar cases, and any stipulation or condition made or inserted shall be void. The department of business regulation shall enforce the provisions of this section.

History of Section.
(P.L. 1981, ch. 216, § 2; P.L. 1993, ch. 127, § 2; P.L. 1993, ch. 285, § 2; P.L. 1999, ch. 83, § 61; P.L. 1999, ch. 130, § 61.)



Chapter 27-2-24 - Revocation or suspension of license of foreign company.

§ 27-2-24 Revocation or suspension of license of foreign company.  Whenever it appears to the insurance commissioner from the statements, or from an examination of the affairs, of any life, fire, marine, fire and marine, casualty, or other insurance company not incorporated under the authority of this state, that the company is insolvent, or is in an unsound financial condition, or that its business policies are unsound or improper, or that its condition or management is such as to render its further transaction of business hazardous to the public or its policyholders, or that the amount of its funds, net cash, or contingent assets is deficient, or that its capital is impaired, or that it is conducting its business fraudulently or refuses or neglects to comply with the laws of the state relating to insurance companies, it shall be the duty of the insurance commissioner, after notice and hearing, to revoke the license issued to the company and the licenses issued to all of its insurance producers, or the commissioner may revoke those licenses or suspend them for a period not exceeding their unexpired terms.

History of Section.
(P.L. 1992, ch. 445, § 3.)



Chapter 27-2-25 - Notice of revocation or suspension of license.

§ 27-2-25 Notice of revocation or suspension of license.  The insurance commissioner shall give written notice to the company specifying the date on which any revocation or suspension shall be effective, the term of any suspension, and the ground for the revocation or suspension; provided, that if the ground for revocation or suspension is that the company has violated any provision of law or has failed to comply with its charter, the effective date of the revocation or suspension shall be not less than ten (10) days from the date of issue of the notice, and the particulars of the violation or failure to comply with its charter shall be specified in the notice. The notice shall be served by registered or certified mail, sent postage prepaid, and addressed to the company at its last home office address, or in the case of a company of a foreign country, sent to its resident manager in the United States or at his last address appearing on the records of the insurance commissioner. An affidavit of the insurance commissioner in any form as the commissioner may prescribe, or of anyone authorized by him or her to give notice, appended to a copy of the notice, that the notice has been mailed as provided in this section shall be prima facie evidence that the notice has been duly given. The insurance commissioner shall also cause notice of the revocation or suspension to be published in any manner, as the commissioner may deem necessary for the protection of the public.

History of Section.
(P.L. 1992, ch. 445, § 3; P.L. 2002, ch. 292, § 8.)



Chapter 27-2-26 - Business prohibited during suspension or revocation.

§ 27-2-26 Business prohibited during suspension or revocation.  Any insurance company or its insurance producers shall not make any contracts or issue any policies of insurance in the state after its revocation or suspension is effective or until its license is restored by the insurance commissioner.

History of Section.
(P.L. 1992, ch. 445, § 3.)



Chapter 27-2-27 - Appeal from revocation or suspension.

§ 27-2-27 Appeal from revocation or suspension.  A company aggrieved by a revocation or suspension of its license may, within thirty (30) days from the effective date of the revocation or suspension, file a petition in the superior court for the county of Providence for a review of that action of the insurance commissioner. The court shall summarily hear and determine the question whether the ground for revocation or suspension specified in the notice of the insurance commissioner exists and may make any appropriate order or decree. If the order or decree is adverse to the petitioning company it may within twenty (20) days from the issuing of the order or decree appeal to the supreme court; in case of an appeal the revocation or suspension of the license of the company shall continue in full force until the final determination of the question by the supreme court, unless vacated by the insurance commissioner during the pendency of the appeal.

History of Section.
(P.L. 1992, ch. 445, § 3.)






Chapter 27-2.1 - Additional Fees for Foreign Insurance Companies

Chapter 27-2.1-1 - New application fee.

§ 27-2.1-1 New application fee.  Any foreign insurance company applying for licensure within the state of Rhode Island to transact insurance business must upon filing of an application submit to the insurance commissioner a non-refundable application fee of one thousand dollars ($1,000). Any foreign insurance company that has previously filed an application for licensure within the state of Rhode Island and whose application is currently pending must also submit a non-refundable filing fee of one thousand two hundred dollars ($1,200) to keep the application current.

History of Section.
(P.L. 1982, ch. 285, § 1; P.L. 2009, ch. 68, art. 12, § 5.)



Chapter 27-2.1-2 - Review of application fee.

§ 27-2.1-2 Review of application fee.  Whenever any foreign insurance company has made application to transact insurance business within the state and the application is to be reviewed by the insurance division, as a condition precedent to the review, the company shall pay to the insurance commissioner a non-refundable fee of one thousand eight hundred dollars ($1,800) to cover the costs of the review by the insurance division.

History of Section.
(P.L. 1982, ch. 285, § 1; P.L. 2009, ch. 68, art. 12, § 5.)



Chapter 27-2.1-4 - Use of fees.

§ 27-2.1-4 Use of fees.  Any and all fees as prescribed by this chapter shall be paid to the general treasurer of the state of Rhode Island.

History of Section.
(P.L. 1982, ch. 285, § 1; P.L. 2002, ch. 292, § 9.)






Chapter 27-2.2 - Domestication/Redomestication of Insurance

Chapter 27-2.2-1 - Domestication of foreign insurer.

§ 27-2.2-1 Domestication of foreign insurer.  Any foreign insurer may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type, and by filing with the insurance commissioner its articles of association, charter, or other organizational document, together with appropriate amendments to them adopted in accordance with the laws of this state bringing the articles of association, charter, or other organizational document into compliance with the laws of this state. The foreign insurer shall be entitled to the necessary or appropriate certificates and licenses to continue its business and to transact business in this state, and shall be subject to the authority and jurisdiction of this state. In connection with any domestication, the commissioner may waive any and all requirements for public hearings. No insurer domesticating into this state need merge, consolidate, transfer assets, or engage in any other reorganization, other than as specified in this section.

History of Section.
(P.L. 1992, ch. 24, § 1.)



Chapter 27-2.2-2 - Effects of domestication.

§ 27-2.2-2 Effects of domestication.  Upon domestication in accordance with § 27-2.2-1, the foreign insurer shall become a domestic insurer organized under the laws of this state and have all the rights, privileges, immunities, and powers, and be subject to all applicable laws, duties, and liabilities, of domestic insurers of the same type. The domestic insurer shall then and after this possess all rights that obtained prior to the domestication to the extent permitted by the laws of this state, and be responsible and liable for all the liabilities and obligations that obtained prior to the domestication. The certificate of authority, insurance producers, appointments and licenses, rates, and other items that the insurance commissioner allows, in his or her discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state or jurisdiction by domestication, shall continue in full force and effect after the transfer if the insurer remains duly qualified to transact the business of insurance in this state. All transferring insurers qualified in this state shall notify the commissioner of the transfer of domicile and shall provide the commissioner any information and documentation that the commissioner may request. All outstanding policies of any transferring insurer shall remain in full force and effect.

History of Section.
(P.L. 1992, ch. 24, § 1.)



Chapter 27-2.2-3 - Fees.

§ 27-2.2-3 Fees.  An insurer becoming a domestic insurer through the domestication procedure specified in § 27-2.2-1 shall pay to the commissioner the fees that would be payable by a similar domestic insurer organizing and becoming licensed, or transacting business, in this state. An insurer becoming a domestic insurer pursuant to § 27-2.2-1 shall pay to the insurance commissioner a filing fee in the amount of one thousand dollars ($1,000) for the filing required.

History of Section.
(P.L. 1992, ch. 24, § 1.)



Chapter 27-2.2-4 - Conversion to foreign insurer.

§ 27-2.2-4 Conversion to foreign insurer.  (a) Any domestic insurer may, upon the approval of, and compliance with any conditions as may be imposed by the insurance commissioner, transfer its domicile, in accordance with the laws of the other state or jurisdiction, to any other state or jurisdiction, and upon the transfer shall cease to be a domestic insurer, and its corporate or other legal existence in this state shall cease upon the filing of proof of the re-domestication with the insurance commissioner and upon payment of a filing fee in the amount of one thousand dollars ($1,000).

(b) The insurer shall be admitted to this state as a foreign insurer if qualified as a foreign insurer, upon compliance with the qualification requirements for foreign insurers pursuant to chapter 2 of this title, to the extent not waived by the commissioner.

History of Section.
(P.L. 1992, ch. 24, § 1.)






Chapter 27-2.3 - Single License Procedure Act



Chapter 27-2.4 - Producer Licensing Act

Chapter 27-2.4-1 - Purpose and scope.

§ 27-2.4-1 Purpose and scope.  (a) This chapter governs the qualifications and procedures for the licensing of insurance producers. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology and reduces costs associated with issuing and renewing insurance licenses. This chapter does not apply to excess and surplus lines agents and brokers licensed pursuant to § 27-3-38 except as provided in §§ 27-2.4-10 and 27-2.4-17.

(b) Whenever the words "agent", "solicitor", or "broker" and their plural construct are used in the context of a licensee pursuant to chapter 3 of this title and occur in this chapter, any general law, public law, act or resolution of the general assembly or department of business regulation, those words mean insurance producer, except for those provisions of law and regulation which govern excess and surplus lines agents or brokers licensed pursuant to § 27-3-38.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-2 - Definitions.

§ 27-2.4-2 Definitions.  The following definitions apply to this chapter:

(1) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity;

(2) "Contracted producer report" means the annual report that all insurers contracting with insurance producers must provide to the department on or by March 1 listing each insurance producer to whom the insurer paid one hundred dollars ($100) or more in commissions for the preceding calendar year of January 1 to December 31. The department shall prescribe the form and manner of reporting.

(3) "Department" means the department of business regulation;

(4) "Home state" means any state or territory of the United States, or the District of Columbia, in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer;

(5) "Insurance" means any of the lines of authority set forth in this title;

(6) "Insurance commissioner" means the director of the department of business regulation or his or her designee;

(7) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance;

(8) "Insurer" means: (i) any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including insurance producers; (ii) notwithstanding §§ 27-19-2, 27-20-2, 27-20.1-2, 27-20.2-2, 27-20.3-2, and 27-41-22, all of whom shall be engaged in the business of insurance for the purpose of this chapter, nonprofit hospital and/or medical service corporation, a nonprofit dental service corporation, a nonprofit optometric service corporation, a nonprofit legal service corporation, a health maintenance organization as defined in chapter 41 of this title or as defined in chapter 62 of title 42, or any other entity providing a plan of health benefits subject to state insurance regulation; and (iii) an organization that for consideration assumes certain risks for an insured. Insurer organizations may include corporations, stock companies, mutual companies, risk retention groups, reciprocals, captives, Lloyds associations, and government residual plans.

(9) "License" means a document issued by this state's insurance commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier;

(10) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (gap) insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the insurance commissioner determines should be designated a form of limited line credit insurance;

(11) "Limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy;

(12) "Limited lines insurance" means those lines of insurance that the insurance commissioner deems necessary to recognize for purposes of complying with subsection 27-2.4-10(e);

(13) "Limited lines producer" means a person authorized by the insurance commissioner to sell, solicit or negotiate limited lines insurance;

(14) "NAIC" means National Association of Insurance Commissioners;

(15) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(16) "Person" means an individual;

(17) "Resident" means a person who either resides in Rhode Island or maintains an office in Rhode Island where the business of producing insurance is transacted and designates Rhode Island as the residence for purposes of licensure;

(18) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(19) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(20) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of an insurance producer's authority to transact insurance;

(21) "Uniform application" means the current version of the NAIC uniform application for resident and nonresident insurance producer licensing.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1; P.L. 2008, ch. 144, § 1; P.L. 2008, ch. 198, § 1; P.L. 2008, ch. 475, § 73.)



Chapter 27-2.4-3 - License required.

§ 27-2.4-3 License required.  A person shall not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this chapter.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-4 - Fees.

§ 27-2.4-4 Fees.  (a) Fees required by this chapter shall be as follows:

(1) Initial insurance producer license: $55.00;

(2) Annual insurance producer renewal: $55.00; and

(3) Annual contracted producer report: $30.00 (per producer).

(b) The insurance commissioner may by rule or regulation specify fees for letters of certification, clearance letters, duplicate licenses, and any other documents as well as fees for services and documents provided by or on behalf of the department that are reasonably determined by the insurance commissioner.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2002, ch. 65, art. 13, § 24; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1; P.L. 2008, ch. 144, § 1; P.L. 2008, ch. 198, § 1.)



Chapter 27-2.4-5 - Exceptions to licensing.

§ 27-2.4-5 Exceptions to licensing.  (a) Nothing in this chapter shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

(b) A license as an insurance producer shall not be required of the following:

(1) An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission or fees on policies written or sold to insure risks residing, located or to be performed in this state; and:

(i) The officer, director or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance; or

(ii) The officer, director or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(2) The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(3) A person who secures and furnishes information: (i) for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or (ii) for the purpose of enrolling individuals under plans, issuing certificates under plans or assisting in administering plans; or (iii) performs administrative services related to mass marketed property and casualty insurance; where no commission or fee is paid to the person for the service;

(4) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(5) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(6) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

(7) A person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that that person is licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insurers risks located in that state;

(8) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission;

(9) A person engaged or employed as an attorney licensed to practice law in Rhode Island and provided those persons do not sell, solicit or negotiate insurance;

(10) An actuary or a certified public accountant engaged or employed in a consulting capacity performing duties incidental to that position and provided those persons do not sell, solicit or negotiate insurance;

(11) A licensed public adjuster acting within the scope of an applicable license and provided those persons do not sell, solicit or negotiate insurance; or

(12) Rental car companies and their employees principally engaged in the rental of motor vehicles and which offer in connection with and incidental to the rental of those motor vehicles various optional insurance coverage during the term of the rental agreement which shall be no more than sixty (60) days.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2003, ch. 411, § 1; P.L. 2008, ch. 371, § 1.)



Chapter 27-2.4-6 - Order to cease unlicensed activities.

§ 27-2.4-6 Order to cease unlicensed activities.  (a) If the department has reason to believe that any person is conducting any activities requiring licensure under this chapter without obtaining a license, or who after the denial, suspension or revocation of a license conducts any activities requiring licensure under this chapter, the department may issue its order to that person commanding them to appear before the department at a hearing after issuance of that order to show cause why the department should not issue an order to that person to cease and desist from the violations of the provisions of this chapter. The order to show cause may be served on any person named in the order in the same manner that summons in a civil action may be served, or by mailing a copy of the order, certified mail, return receipt requested, to that person at any address at which he or she has done business or at which he or she lives. If upon that hearing the department is satisfied that the person is in fact violating any provision of this chapter, then the department may order that person, in writing, to cease and desist from that violation. All hearings shall be governed in accordance with the Administrative Procedures Act, chapter 35 of title 42. If that person fails to comply with an order of the department after being afforded a hearing, the superior court in the county where the insurance transaction took place has jurisdiction upon complaint of the department to restrain and enjoin that person from violating this chapter.

(b) Any person who violates this section by operating without a license shall be guilty of a misdemeanor and fined an amount not exceeding one thousand dollars ($1,000) or imprisoned for a term not exceeding one year, or both. The matter shall be referred to the department of attorney general.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1.)



Chapter 27-2.4-7 - Application for examination.

§ 27-2.4-7 Application for examination.  (a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to § 27-2.4-11. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the insurance commissioner.

(b) The insurance commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting a nonrefundable fee.

(c) Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the department pursuant to rule and regulation.

(d) An individual who fails to appear for the examination as scheduled or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-8 - Application for license.

§ 27-2.4-8 Application for license.  (a) A person applying for a resident insurance producer license shall make application to the insurance commissioner on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the insurance commissioner shall find that the individual:

(1) Is at least eighteen (18) years of age;

(2) Has not committed any act that is a ground for denial, suspension or revocation set forth in § 27-2.4-14;

(3) Has paid the fees set forth in § 27-2.4-4; and

(4) Has successfully passed the examinations for the lines of authority for which the person has applied.

(b) A Rhode Island resident business entity acting as an insurance producer may elect to obtain an insurance producer license. Application shall be made using the uniform business entity application. Prior to approving the application, the commissioner shall find both of the following:

(1) The business entity has paid the appropriate fees.

(2) The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws and rules of this state.

(c) The insurance commissioner may require any documents reasonably necessary to verify the information contained in an application.

(d) Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction that may be approved by the insurance commissioner.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1; P.L. 2008, ch. 144, § 1; P.L. 2008, ch. 198, § 1; P.L. 2011, ch. 18, § 1; P.L. 2011, ch. 25, § 1.)



Chapter 27-2.4-9 - License.

§ 27-2.4-9 License.  (a) Unless denied licensure pursuant to § 27-2.4-14, persons who have met the requirements of §§ 27-2.4-7 and 27-2.4-8 shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) Life insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health or sickness insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

(3) Property insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) Casualty insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(5) Variable life and variable annuity products insurance coverage provided under variable life insurance contracts and variable annuities;

(6) Personal lines-property and casualty insurance coverage sold to individuals and families for primary noncommercial purposes;

(7) Credit-limited line credit insurance;

(8) Any other line of insurance permitted under state laws or regulations.

(b) An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in § 27-2.4-4 is paid and education requirements for resident individual insurance producers are met by the license renewal due date.

(c) An individual insurance producer who allows his or her license to expire may, within twelve (12) months from the due date of the renewal fee, reinstate this license without the necessity of passing a written examination. A penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

(d) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance (e.g., a long-term medical disability) may request a waiver of those procedures. The insurance producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(e) The license shall contain the insurance producer's name, address, license number, license type, lines of authority, and any other information the insurance commissioner deems necessary.

(f) Insurance producers shall inform the insurance commissioner by any means acceptable to the insurance commissioner of a change in legal name or address within thirty (30) days of the change. Failure to timely inform the insurance commissioner of a change in legal name or address may result in a penalty to be determined by the insurance commissioner.

(g) In order to assist in the performance of the insurance commissioner's duties, the insurance commissioner may contract with non-government entities, including the NAIC or any affiliates or subsidiaries which the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to insurance producer licensing that the insurance commissioner and the non-governmental entity may deem appropriate.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2006, ch. 84, § 2; P.L. 2006, ch. 93, § 2.)



Chapter 27-2.4-10 - Nonresident licensing.

§ 27-2.4-10 Nonresident licensing.  (a) Unless denied licensure pursuant to § 27-2.4-14, a nonresident person shall receive a nonresident insurance producer license if:

(1) The person is currently licensed as a resident and in good standing in his or her home state;

(2) The person has submitted the proper request for licensure and has paid the fees required by § 27-2.4-4;

(3) The person has submitted or transmitted to the insurance commissioner the application for licensure that the person submitted to his or her home state, or in lieu of that application, a completed uniform application; and

(4) The person's home state awards nonresident insurance producer licenses to residents of this state on the same basis.

(b) The insurance commissioner may verify the insurance producer's licensing status through the producer database maintained by the NAIC, its affiliates or subsidiaries.

(c) A nonresident insurance producer who moves from one state to another state or a resident insurance producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty (30) days of the change of legal residence. No fee or license application is required.

(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus lines broker in his or her home state shall receive a nonresident surplus lines broker license pursuant to subsection (a) of this section. Except as provided in subsection (a) of this section, nothing in this section amends or supersedes any provision of chapter 3 of this title.

(e) Notwithstanding any other provision of this chapter, a person licensed as a limited line credit insurance or other type of limited lines insurance producer in his or her home state shall receive a nonresident limited lines insurance producer license, pursuant to subsection (a) of this section, granting the same scope of authority as granted under the license issued by the insurance producer's home state. For purposes of this section, "limited line insurance" is any authority granted by the home state which restricts the authority of the insurance producer to less than the total authority prescribed in associated major lines pursuant to § 27-2.4-9(a)(1)  (a)(8).

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-11 - Exemption from examination.

§ 27-2.4-11 Exemption from examination.  (a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any pre-licensing education or examination, but shall be required to certify knowledge of Rhode Island law applicable to insurance producers. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety (90) days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records, maintained by the NAIC, its affiliates or subsidiaries, indicate that the insurance producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall make application within ninety (90) days of establishing legal residence to become a resident insurance producer pursuant to § 27-2.4-8. No pre-licensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the insurance commissioner determines otherwise by regulation.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-12 - Assumed names.

§ 27-2.4-12 Assumed names.  An insurance producer doing business under any name other than the insurance producer's legal name is required to notify the insurance commissioner prior to using the assumed name.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-13 - Temporary licenses.

§ 27-2.4-13 Temporary licenses.  (a) The insurance commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty (180) days without requiring an examination if the insurance commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the insurance producer or for the recovery or return of the insurance producer to the business or to provide for the training and licensing of new personnel to operate the insurance producer's business; or

(2) To a member or employee of a business entity operated by a licensed insurance producer, upon the death or disability of that individual; or

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) In any other circumstance where the insurance commissioner deems that the public interest will best be served by the issuance of this license.

(b) The insurance commissioner may by order limit the authority of any temporary insurance producer in any way deemed necessary to protect the insured and the public. The insurance commissioner may require the temporary insurance producer to have a suitable sponsor who is a licensed insurance producer or insurer and who assumes responsibility for all acts of the temporary insurance producer and may impose other similar requirements designed to protect the insured and the public. The insurance commissioner may by order revoke a temporary license if the interest of the insured or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1.)



Chapter 27-2.4-14 - Licenses  Denial  Nonrenewal  Suspension or revocation.

§ 27-2.4-14 Licenses  Denial  Nonrenewal  Suspension or revocation.  (a) The insurance commissioner may place on probation, suspend, revoke or refuse to issue or renew an insurance producer's license or may levy an administrative penalty in accordance with § 42-14-16 or any combination of actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete or materially untrue information in the license application;

(2) Violating any insurance laws, or violating any regulation, subpoena or order of the insurance commissioner or of another state's insurance commissioner;

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating or converting any monies or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness or financial irresponsibility in this state or in another place;

(9) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory or administrative action under this section;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Cheating on an examination for an insurance license;

(12) Knowingly accepting insurance business from an individual who is not licensed;

(13) Failing to comply with an administrative or court order imposing a child support obligation; or

(14) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b) In the event that the action by the insurance commissioner is to non-renew or to deny an application for a license, the insurance commissioner shall notify the applicant or insurance producer and advise, in writing, the applicant or insurance producer of the reason for the denial or non-renewal of the applicant's or insurance producer's license. The applicant or insurance producer may make written demand upon the insurance commissioner within thirty (30) days for a hearing before the insurance commissioner to determine the reasonableness of the insurance commissioner's action. The hearing shall be conducted pursuant to the Administrative Procedures Act, chapter 35 of title 42.

(c) In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to an administrative fine in accordance with § 42-14-16.

(d) The insurance commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and this title against any person who is under investigation for or charged with a violation of this chapter or this title even if the person's license or registration has been surrendered or has lapsed by operation of the law.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1.)



Chapter 27-2.4-15 - Commissions.

§ 27-2.4-15 Commissions.  (a) No insurer or insurance producer shall pay, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person for services as an insurance producer unless the person performing the service held a valid license regarding the class or classes of insurance as to which the service was rendered at the time the service was performed. No person, other than a person properly licensed in accordance with this chapter at the time the person performs services as an insurance producer, shall accept any commissions, service fee, brokerage, or other valuable consideration for the services. Acceptance of the consideration shall constitute operating without a license. This section shall not prevent payment or receipt of renewal or other deferred commissions to or by any person entitled to the payment or receipt under this chapter.

(b) No person shall accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this chapter and is not licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under this chapter at the time of the sale, solicitation or negotiation and was licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate §§ 27-4-6, 27-6-46, 27-8-7, 27-9-44 and 27-29-4 of the general laws of this state.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2006, ch. 84, § 2; P.L. 2006, ch. 93, § 2.)



Chapter 27-2.4-15.1 - Compensation disclosure.

§ 27-2.4-15.1 Compensation disclosure.  (a) Where any insurance producer or any affiliate of such producer receives any compensation from the customer for the initial placement of insurance, neither that producer nor the affiliate shall accept or receive any compensation from an insurer or other third-party for that placement of insurance unless the producer has, prior to the customer's purchase of insurance:

(1) Obtained the customer's documented acknowledgment that such compensation will be received by the producer or affiliate; and

(2) Provided a description of the method and factors utilized for calculating the compensation to be received from the insurer or other third-party for that placement.

(b) This section shall not apply to:

(1) A person licensed as an insurance producer who acts only as an intermediary between an insurer and the customer's producer, for example: a managing general agent, a sales manager, or wholesale broker;

(2) The placement of insurance in secondary or residual markets; or

(3) A producer whose sole compensation for the placement is derived from commissions, salaries and other remuneration from the insurer.

(i) Notwithstanding this provision, a producer shall, at the time of sale or no later than the delivery of the policy, disclose that they will be paid a commission by the company and may receive other performance based compensation. This does not apply to salaried employees of an insurance company.

(c) For purposes of this section:

(1) "Affiliate" means a person that controls, is controlled by or is under common control with the producer.

(2) "Compensation from an insurer or other third-party" means payments, commissions, fees, awards, overrides, bonuses, contingent commissions, loans, stock options, gifts, prizes or any other form of valuable consideration, whether or not payable pursuant to a written agreement.

(3) "Compensation from the customer" shall not include any fee or similar expense or any fee or amount collected by or paid to the producer that does not exceed an amount established by the commissioner.

(4) "Customer" means the person signing the application or submission for insurance or the authorized representative of the insured actually negotiating the placement of insurance with the producer. A person shall not be considered a "customer" for purposes of this section if the person is:

(i) A participant or beneficiary of an employee benefit plan; or

(ii) Covered by a group or blanket insurance policy or group annuity contract sold, solicited or negotiated by the insurance producer or affiliate.

(5) "Documented acknowledgement" means the customer's acknowledgment obtained prior to the customer's purchase of insurance.

(d) An insurance producer may satisfy any requirements imposed by this section directly or through an affiliate.

History of Section.
(P.L. 2005, ch. 113, § 1; P.L. 2005, ch. 116, § 1.)



Chapter 27-2.4-16 - Notification to insurance commission of termination.

§ 27-2.4-16 Notification to insurance commission of termination.  (a) Termination for cause. An insurer or authorized representative of the insurer that terminates the employment contract or other insurance business relationship with an insurance producer shall notify the insurance commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the insurance commissioner, if the reason for termination is one of the reasons set forth in § 27-2.4-14 or the insurer has knowledge the insurance producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in § 27-2.4-14. Upon the written request of the insurance commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the insurance producer.

(b) Termination without cause. An insurer or authorized representative of the insurer that terminates the employment or contract with an insurance producer for any reason not set forth in § 27-2.4-14 shall notify the insurance commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the insurance commissioner. Upon written request of the insurance commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

(c) Ongoing notification requirement. The insurer or the authorized representative of the insurer shall promptly notify the insurance commissioner in a format acceptable to the insurance commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the insurance commissioner in accordance with subsection (a) of this section had the insurer then known of its existence.

(1) Within fifteen (15) days

(2) Within thirty (30) days after the insurance producer has received the original or additional notification, the insurance producer may file written comments concerning the substance of the notification with the insurance commissioner. The insurance producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the insurance commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the insurance producer as permitted under subsection (f) of this section.

(e) Immunities. (1) In the absence of actual malice, an insurer, the authorized representative of the insurer, an insurance producer, the insurance commissioner, or an organization of which the insurance commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, except as provided in this section, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, except as provided in this section, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the insurance commissioner, from an insurer or insurance producer; or a statement by a terminating insurer or insurance producer to an insurer or insurance producer limited solely and exclusively to whether a termination for cause under subsection (a) of this section was reported to the insurance commissioner, provided that the propriety of any termination for cause under subsection (a) of this section is certified in writing by an officer or authorized representative of the insurer or insurance producer terminating the relationship.

(2) In any action brought against a person that may have immunity under this chapter for making any statement required by this section or providing any information relating to any statement that may be requested by the insurance commissioner, the party bringing the action shall plead specifically in any allegation that subdivision (e)(1) of this section does not apply because the person making the statement or providing the information did so with actual malice.

(3) This chapter shall not abrogate or modify any existing statutory or common law privileges or immunities.

(f) Confidentiality. (1) Any documents, materials or other information in the control or possession of the department that is furnished by an insurer, insurance producer or an employee or agent of the insurer or insurance producer acting on behalf of the insurer or insurance producer, or obtained by the insurance commissioner in an investigation pursuant to this section, shall be confidential by law and privileged, shall not be subject to chapter 2 of title 38, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The insurance commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the insurance commissioner's duties.

(2) Neither the insurance commissioner nor any person who received documents, materials or other information while acting under the authority of the insurance commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to this chapter.

(3) In order to assist in the performance of the insurance commissioner's duties under this chapter, the insurance commissioner:

(i) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to this chapter, with other state, federal, and international regulatory agencies, with the NAIC, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(ii) May receive documents, materials or information, including confidential and privileged documents, materials or information, from the NAIC, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information;

(iii) May enter into agreements governing sharing and use of information consistent with this subsection;

(iv) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in this chapter;

(v) Nothing in this chapter shall prohibit the insurance commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to chapter 2 of title 38 to a database or other clearinghouse service maintained by the NAIC, its affiliates or subsidiaries; and

(vi) If the department releases to an unauthorized third party any documents, materials or other information provided to the department pursuant to this section, then the department shall be subject to a fine not to exceed one thousand dollars ($1,000) after a hearing on this violation brought in the Superior Court.

(g) Penalties for Failing to Report. An insurer, the authorized representative of the insurer, or insurance producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with § 42-14-16.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-17 - Reciprocity.

§ 27-2.4-17 Reciprocity.  (a) The insurance commissioner shall waive any requirements for a nonresident license applicant with a valid license from his or her home state, except the requirements imposed by § 27-2.4-10, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(b) A nonresident insurance producer's satisfaction of his or her home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident insurance producer's home state recognizes the satisfaction of its continuing education requirements imposed upon insurance producers from this state on the same basis.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2003, ch. 80, § 1; P.L. 2003, ch. 81, § 1.)



Chapter 27-2.4-18 - Reporting of actions.

§ 27-2.4-18 Reporting of actions.  (a) An insurance producer shall report to the insurance commissioner any administrative action taken against the insurance producer in another jurisdiction or by another governmental agency in this state within thirty (30) days of the final disposition of the matter. This report shall include a copy of the order, consent to order or other relevant legal documents.

(b) Within thirty (30) days of the initial pre-hearing date, an insurance producer shall report to the insurance commissioner any criminal prosecution of the insurance producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-19 - Fiduciary capacity of insurance producers  Misappropriation as theft.

§ 27-2.4-19 Fiduciary capacity of insurance producers  Misappropriation as theft.  That portion of all premiums or moneys which a licensed insurance producer collects from a policyholder and which is to be paid to an insurance company, its agents, or his or her employer because of the assumption of liability through the issuance of insurance contracts, or which the insurance producer collects from an insurance company or its agents and which is to be paid to a policyholder or claimant under any contract of insurance, shall be held by the insurance producer in a fiduciary capacity and shall not be misappropriated or converted to the insurance producer's own use or illegally withheld by the insurance producer. Any insurance producer who converts or misappropriates these funds shall be held guilty of theft and punishable for theft as provided by law. Nothing contained in this section shall be deemed to require any insurance producer to maintain separate bank accounts or deposits for these funds if and so long as these funds held are reasonably ascertainable from the books of account and records of the insurance producer.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-20 - Revocation or modification of insurance producer's contract  Procedures.

§ 27-2.4-20 Revocation or modification of insurance producer's contract  Procedures.  (a) No company shall cancel the authority of an insurance producer, if the insurance producer is not an employee of the company, and no company shall modify a contract with that insurance producer unless the company gives written notice of its intent to cancel that insurance producer or its intent to modify the contract at least one hundred eighty (180) days before the proposed effective date of any cancellation or at least one hundred eighty (180) days before the proposed effective date of any modification. No company shall allow the license of that insurance producer to expire unless the company gives written notice of its intent to do so at least one hundred eighty (180) days before the proposed effective date of expiration because of cancellation. Except as otherwise provided in this section, any insurance producer receiving notice of cancellation, modification, or expiration may, within sixty (60) days after receipt of the notice, make a written demand for reference to three (3) referees of the question as to whether or not the cancellation, modification, or expiration will affect the renewal, continuation, or replacement of any policies placed with the company through the efforts of the insurance producer, or the services needed by any policyholder doing business with the company as a result of the efforts of the insurance producer, as to justify renewal or continuation of any policies then in effect having been placed with the company by that insurance producer. In the event the referees find that the cancellation, modification, or expiration will affect the renewal, continuation, or replacement of any policies placed with the company through the efforts of the insurance producer, or the services needed by any policyholders doing business with the company as a result of the efforts of the insurance producer, then the referees shall order continuance or renewal of any policies expiring within a period of twelve (12) months of the issuance of the notice, at a rate of compensation to the insurance producer equal to that as provided in the agreement expiring or being cancelled or modified, for one additional policy period equal in length to the most recent policy period of the expiring policy, but in no event for more than one year. The referees shall not order continuance or renewal of any policies if they find that the reason for the cancellation or expiration of the agreement by the company was legitimately based upon one of the following grounds:

(1) The insurance producer was convicted of a dishonest act related to his or her occupation as an insurance agent;

(2) The insurance producer's license to engage as an insurance producer was revoked; or

(3) The company surrendered its license to do business in the state.

(b) An insurance producer making a written demand for a reference shall accompany the written demand with the names and addresses of three (3) persons, where the company shall, within fifteen (15) days, notify the insurance producer of its choice of one of the persons to act as one of the referees and at the same time submit the names and addresses of three (3) persons to the insurance producer, who shall, within fifteen (15) days after receiving these names, notify the company in writing of his her choice of one of the persons to act as a second referee. At the same time the insurance producer shall notify the commissioner, the notice to be on a form prescribed by the commissioner, that both the company and insurance producer have chosen referees. Within ten (10) days of the receipt of this notice the commissioner shall appoint a person to serve as third referee, and shall notify that person, the insurance producer, and the company in writing of this appointment. Each person nominated or appointed as a referee shall be a disinterested person, shall be a resident of the state, and shall be willing to act as a referee. Within ten (10) working days of the appointment of the third referee, who shall serve as chairperson, the three (3) referees shall meet, hear evidence, and reduce their decisions to writing and sign it, and shall deliver a copy of the decision to the insurance producer, to the company, and to the commissioner. In the event any company receiving a written demand for a reference fails to comply with the provisions of this subsection, then the insurance producer shall have the authority to renew or continue any policies placed with that company through the efforts of the insurance producer expiring within a period of thirteen (13) months from the date of the notice of cancellation, modification, or expiration of the agreement, at a rate of compensation to the insurance producer equal to that as provided in the agreement expiring or being cancelled or modified, for one additional policy period equal in length to the most recent policy period of the expiring policy, but in no event for more than one year.

(c) Any insurance company and any insurance producer may by written contract agree to modify the provisions of subsections (a) and (b) of this section other than the requirement of a one hundred eighty (180) day notice in the event of cancellation or a one hundred eighty (180) day notice in the event of modification of a contract or of intent to allow the expiration of a license, by provisions presented to and approved by the commissioner which he or she finds after due hearing and investigation will adequately protect both the right of the policyholder to a continuance of insurance and the services of any insurance producer of his or her own choosing and the right of the insurance producer to fair compensation for the insurance placed with a company as a result of the insurance producer's efforts. The commissioner may make reasonable rules of general application regarding these modified provisions.

(d) The decision of the referees may provide for the renewal or continuance of any or all policies expiring within a period of twelve (12) months of the issuance of any notice, at a rate of compensation to the insurance producer equal to that as provided in the agreement expiring or being cancelled or modified, for one additional policy period equal in length to the most recent policy period of the expiring policy, but in no event for more than one year. The decision of the referees may also provide for the continuance of previous contractual provisions, if the referees, or a majority of them, find that the decision will best protect the right of a policyholder to a continuance of insurance and the services of an insurance producer of his or her own choosing and the right of any insurance producer to compensation for the insurance placed with a company as a result of his or her efforts, giving due consideration to the possibility the affected insurance producer has of obtaining similar coverage for policyholders affected from other companies at reasonable compensation. The decisions rendered in accordance with the provisions of this section providing for reference shall be binding on all companies and insurance producer affected by those decisions. If a decision orders the renewal or continuance of any policies, policyholders and the affected insurance producer shall be entitled in all respects to the same services and practices as were in effect prior to reference insofar as amounts and types of coverage, credit terms, commissions paid to the insurance producer, and insurance producer services are also continued.

(e) All policies expiring within twelve (12) months of the notice may be renewed for the policy periods as provided in subsection (d) of this section, but no insurance producer or company relying on this section shall again refer the same issue to referees. Where other provisions of the general laws require notice to policyholders before non-renewal of any coverage, the company shall, at the request of the insurance producer who is unable to replace any policy which has been renewed for one or more policy periods in accordance with this section, comply with those provisions of law.

(f) An insurance producer initiating reference under this section and the company receiving written demand shall each be liable for the payment of the reasonable charges and expenses of his or her nominee for referee and one-half ( 1/2) of the compensation for the reasonable charges and expenses of the third referee. The third referee shall upon the execution of the decision furnish the insurance producer and the company with a written statement specifying in detail his or her charges for compensation and expenses. The insurance producer or the company, if aggrieved by these charges, may petition the commissioner for review. The petition shall set forth with particularity the specific item or charges in dispute. The commissioner shall, within ten (10) days of receipt of the petition, notify the interested parties of the date established for a hearing on the petition and, after the hearing, the commissioner shall approve or disapprove the charges in whole or in part, his or her findings and decisions shall be final and conclusive.

(g) In the event a property and casualty insurance producer has a contract with and places such insurance with more than one property and casualty company, then said insurance producer and the company that contracts to provide such insurance to the insurance producer, shall not be subject to this section but shall be subject to the provisions of § 27-2.4-20.1. However, any insurance producer who, by contractual agreement, either represents only one company or group of affiliated insurance companies or is required by contract to submit risks to a specified company or group of affiliated insurance companies prior to submitting them to other insurance companies, then those contracts shall remain subject only to § 27-2.4-20.

(h) This section shall not apply to agents of title insurers as defined in chapter 27-2.6, or to insurance producers who are employees of the insurance company.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2002, ch. 292, § 10; P.L. 2012, ch. 211, § 1; P.L. 2012, ch. 243, § 1.)



Chapter 27-2.4-20.1 - Revocation or modification of property and casualty insurance producer's contract  Procedures.

§ 27-2.4-20.1 Revocation or modification of property and casualty insurance producer's contract  Procedures.  (a) No property and casualty insurance company shall cancel the authority of an insurance producer, having a contract with and placing such insurance with more than one property and casualty insurance company, unless the company gives written notice of its intent to cancel that insurance producer at least fourteen (14) months before the proposed effective date of any cancellation. In such case, no company shall allow the license of that insurance producer to expire unless the company gives written notice of its intent to do so at least fourteen (14) months before the proposed effective date of expiration because of cancellation. In addition, no company shall modify a contract with an insurance producer, unless the company gives written notice of its intent to modify the contract of that insurance producer at least one hundred eighty (180) days before the proposed effective date of the modification.

(b) When a property and casualty insurance company cancels the authority of an insurance producer having a contract with and places such insurance with more than one property and casualty insurance company, under the provisions of this section, the company shall continue to renew the expiring policies of the insurance producer who has received notification of cancellation that meets its underwriting guidelines for a period of fourteen (14) months of the issuance of the notice at a rate of compensation to that insurance producer equal to that provided in the expiring contract.

(c) The provisions of subsections (a) and (b) do not apply to a property and casualty insurance producer:

(1) Convicted of a dishonest act related to his or her occupation as an insurance agent; or

(2) Whose license to engage as an insurance producer was revoked; or

(3) Whose company surrendered its license to do business in the state; or

(4) Who is an employee of the insurance company.

History of Section.
(P.L. 2012, ch. 211, § 2; P.L. 2012, ch. 243, § 2.)



Chapter 27-2.4-21 - Regulations.

§ 27-2.4-21 Regulations.  The insurance commissioner may, in accordance with Rhode Island law, promulgate reasonable rules and regulations as are necessary or proper to carry out the purposes of this chapter including, but not limited to, prelicensing requirements for applicants for an insurance producer license.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3; P.L. 2004, ch. 40, § 3; P.L. 2004, ch. 43, § 3.)



Chapter 27-2.4-22 - Severability.

§ 27-2.4-22 Severability.  If any provisions of this chapter, or the application of a provision to any person or circumstances, shall be held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.

History of Section.
(P.L. 2001, ch. 14, § 3; P.L. 2001, ch. 15, § 3.)



Chapter 27-2.4-23 - Errors and omissions insurance required of resident insurance producers.

§ 27-2.4-23 Errors and omissions insurance required of resident insurance producers.  (a) All holders of resident insurance producer licenses issued by the insurance division of the department of business regulation of the state of Rhode Island shall, as a condition for obtaining and retaining such license, carry and maintain errors and omissions insurance covering the business activities contemplated, in an amount not less than two hundred fifty thousand dollars ($250,000) per claim and five hundred thousand dollars ($500,000) annual aggregate limit. Authorized insurance producers of a licensed firm may meet the requirements of this section with a policy in the name of the licensed firm insuring each licensee employed by, or associated with, the firm.

(b) Licensees shall maintain records and keep copies of all errors and omissions policies issued under this subsection.

(c) Failure to carry and maintain errors and omissions insurance may result in the suspension or revocation of the resident insurance producer license.

(d) This section shall not apply to insurance producers that are employed in that capacity directly by insurance companies.

(e) The department of business regulation may grant a written exemption to any producer who shows that he/she is not engaged in the sale, solicitation or negotiation of insurance. Such exemption shall only be valid while the insurance producer is not engaged in the sale, solicitation or negotiation of insurance.

History of Section.
(P.L. 2006, ch. 92, § 1; P.L. 2006, ch. 154, § 1; P.L. 2007, ch. 85, § 1; P.L. 2007, ch. 211, § 1.)






Chapter 27-2.5 - Interstate Compact on Insurance Product Regulations

Chapter 27-2.5-1 - Short title.

§ 27-2.5-1 Short title.  This chapter may be cited as the "Interstate Compact."

History of Section.
(P.L. 2004, ch. 463, § 1.)



Chapter 27-2.5-2 - Compact enacted.

§ 27-2.5-2 Compact enacted.  The interstate compact on insurance product regulation is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Preamble

This act intended to help states join together to establish an interstate compact to regulate designated insurance products.

Pursuant to terms and conditions of this act, the state of Rhode Island seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The Rhode Island Insurance Commissioner is hereby designated to serve as the representative of this state to the commission.

Interstate Insurance Product Regulation Compact

ARTICLE I.

PURPOSES

The purposes of this compact are, through means of joint and cooperative action among the compacting states:

(1) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

(2) To develop uniform standards for insurance products covered under the compact;

(3) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states;

(4) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

(6) To create the Interstate insurance product regulation commission; and

(7) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II.

DEFINITIONS

For purposes of this compact:

(1) "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

(2) "Bylaws" mean those bylaws established by the commission for its governance, or for directing or controlling the commissions' actions or conduct.

(3) "Compacting state" means any state which has enacted this compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

(4) "Commission" means the "Interstate Insurance Product Regulation Commission" established by this compact.

(5) "Commissioner" means the chief insurance regulatory official of a state including, but not limited to, commissioner, superintendent, director or administrator.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

(7) "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this act.

(8) "Member" means the person chosen by a compacting state as its representative to the commission, or his or her designee.

(9) "Noncompacting state" means any state which is not at the time a compacting state.

(10) "Operating procedures" mean procedures promulgated by the commission implementing a rule, uniformed standard or a provision of this compact.

(11) "Product" means the form of a policy or contract, including any application endorsement, or related from which is attached to and made a part of the policy or contract, and any evidence of coverage of certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an insurer is authorized to issue.

(12) "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to Article VII of this compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

(13) "State" means any state, district or territory of the United States of America.

(14) "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

(15) "Uniform standard" means a standard adopted by the commission for a product line, pursuant to Article VII of this compact, and shall include all of the product requirements in aggregate; provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable or against public policy as determined by the commission.

ARTICLE III.

ESTABLISHMENT OF THE COMMISSION AND VENUE

(1) The compacting states hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the commission will have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards; provided, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the state where filed.

(2) The commission is a body corporate and politic, and an instrumentality of the compacting states.

(3) The commission is a not-for-profit entity, separate and distinct from the individual compacting states.

(4) The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

(5) Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

ARTICLE IV.

POWERS OF THE COMMISSION

The commission shall have the following powers:

(1) To promulgate rules, pursuant to Article VII of this compact, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(2) To exercise its rule-making authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission, provided, that a compacting state shall have the right to opt out of such uniform standard pursuant to Article VII, to the extent and in the manner provided in this compact and, provided, further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the uniform standards established by the commission for long-term care insurance products;

(3) To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact;

(4) To receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact;

(5) To exercise its rule-making authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission;

(6) To promulgate operating procedures, pursuant to Article VII of the compact, which shall be binding in the compacting states to the extent and in the manner provided in this compact;

(7) To bring and prosecute legal proceedings or actions in its name as the commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(8) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9) To establish and maintain offices;

(10) To purchase and maintain insurance and bonds;

(11) To borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state;

(12) To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

(13) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize and dispose of the same; provided, that at all times the commission shall strive to avoid any appearance of impropriety;

(14) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided, that at all times the commission shall strive to avoid any appearance of impropriety;

(15) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

(16) To remit filing fees to compacting states as may be set forth in the bylaws, rules or operating procedures;

(17) To enforce compliance by compacting states with rules, uniform standards, operating procedures and bylaws;

(18) To provide for dispute resolution among compacting states;

(19) To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of the compact;

(20) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(21) To establish a budget and make expenditures;

(22) To borrow money;

(23) To appoint committees including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws;

(24) To provide and receive information from, and to cooperate with law enforcement agencies;

(25) To adopt and use a corporate seal; and

(26) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

ARTICLE V.

ORGANIZATION OF THE COMMISSION

(1) Membership, voting and bylaws.

(a) Each compacting state shall have [be] limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

(b) Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds (2/3) of the members vote in favor thereof.

(c) The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including, but not limited to:

(i) Establishing the fiscal year of the commission;

(ii) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

(iii) Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees; and (ii) governing any general or specific delegation of any authority or function of the commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the commission that consists of a majority of commission members, ensuring reasonable advance notice of each such meeting and providing for the rights of citizens to attend such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public: (i) a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed; and (ii) votes taken during such meeting;

(v) Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the commission;

(vi) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(vii) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(viii) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment and/or reserving of all of its debts and obligations.

(d) The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

(2) Management committee, officers and personnel.

(a) A management committee comprising no more than fourteen (14) members shall be established as follows:

(i) One member from each of the six (6) compacting states with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those compacting states with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws, and;

(iii) Four (4) members from those compacting states with less than two percent (2%) of the market, based on the premium volume described above, with one selected form [from] each of the four (4) zone regions of the NAIC as provided in the bylaws.

(b) The management committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

(i) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(ii) Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided, that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds (2/3) of the members of the management committee;

(iii) Overseeing the offices of the commission; and

(iv) planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

(c) The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws.

(d) The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

(3) Legislative and advisory committees.

(a) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided, that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(b) The commission shall establish two (2) advisory committees, one of which shall comprise consume [consumer] representatives independent of the insurance industry, and the other comprising insurance industry representatives.

(c) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

(4) Corporate records of the commission.

The commission shall maintain its corporate books and records in accordance with the bylaws.

(5) Qualified immunity, defense and indemnification.

(a) The members, officers, executive director, employees and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided, further, that the actual or alleged act, error or omission did not result form [from] that person's intentional or willful and wanton misconduct.

(c) The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI.

MEETINGS AND ACTS OF THE COMMISSION

(1) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(2) Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitle [entitled] and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(3) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

ARTICLED VII.

RULES AND OPERATING PROCEDURES: RULEMAKING FUNCTIONS OF THE COMMISSION AND OPTING OUT OF UNIFORM STANDARDS

(1) Rulemaking authority. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

(2) Rulemaking procedure. Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee(s) in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(3) Effective date and opt out of a uniform standard. A uniform standard shall become effective ninety (90) days after its promulgation by the commission or such later date as the commission may determine; provided, however, that a compacting state may opt out of a uniform standard as provided in this Article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure or amendment.

(4) Opt out procedure. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the Compacting State's Administrative Procedure Act. If a compacting state elects to opt out of a uniform standard by regulation, it must: (a) give written notice to the commission no later than ten (10) business days after the uniform standard is promulgated, or at the time the state becomes a compacting state; and (b) find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this act; and (ii) the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state, may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

(5) Effect of opt out. If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

(6) Stay of uniform standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least fifteen (15) days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

(7) Not later than thirty (30) days after a rule or operating procedure is promulgated any person may file a petition for judicial review of the rule or operating procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

ARTICLE VIII.

COMMISSION RECORDS AND ENFORCEMENT

(1) The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies including law enforcement agencies, records and information otherwise exempt from disclosure and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission; provided, that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this act, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

(3) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV.

(4) The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the state following provisions:

(a) With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

(b) Before a commissioner may bring an action for violation of any provision, standard or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the section. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing or disclosure of requests for authorization or records of the commission's action on such requests.

ARTICLE IX.

DISPUTE RESOLUTION

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two (2) or more compacting states, or between compacting states and noncompacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

ARTICLE X.

PRODUCT FILING AND APPROVAL

(1) Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this act shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

(2) The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

(3) Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

ARTICLE XI.

REVIEW OF COMMISSION DECISIONS REGARDING FILINGS

(1) Not later than thirty (30) days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 5.

(2) The commission shall have authority to monitor review and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in section 1 above.

ARTICLE XII.

FINANCE

(1) The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

(2) The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

(3) The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this compact.

(4) The commission shall be exempt from all taxation in and by the compacting states.

(5) The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

(6) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request; provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(7) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

ARTICLE XIII.

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(1) Any state is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states; provided, the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after twenty-six (26) states are compacting states, or, alternatively, by states representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(3) Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

ARTICLE XIV.

WITHDRAWAL, DEFAULT AND TERMINATION

(1) Withdrawal;

(a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in subsection (e) of the this section.

(c) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(d) The commission shall notify the other compacting states of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

(e) The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effect date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

(a) If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(b) Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to paragraph (1) of the article.

(c) Reinstatement following termination of any compacting state requires a reenactment of the compact.

(a) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XV.

SEVERABILITY AND CONSTRUCTION

(1) The provisions of this compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(2) The provisions of this compact shall be liberally construed to effectuate it purposes.

ARTICLE XVI.

BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in paragraph (b) of the article.

(b) For any product approved or certified to the commission, the rules, uniform standards and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual states shall be subject to the laws of those states.

(a) All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

(b) All agreements between the commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History of Section.
(P.L. 2004, ch. 463, § 1; P.L. 2005, ch. 173, § 1.)






Chapter 27-2.6 - Rhode Island Title Insurers Act

Chapter 27-2.6-1 - Title and purpose.

§ 27-2.6-1 Title and purpose.  (a) This chapter shall be known and may be cited as the "Rhode Island Title Insurers Act."

(b) The purpose of this chapter is to provide for the effective regulation and supervision of title insurance and title insurers licensed to write title insurance in this state.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-2 - Application of act and construction with other laws.

§ 27-2.6-2 Application of act and construction with other laws.  (a) This chapter shall apply to all persons engaged in the business of title insurance in this state.

(b) Except where the context otherwise requires, all provisions of the Rhode Island general laws applying to insurance and insurance companies shall apply to title insurance insurers.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-3 - Definitions.

§ 27-2.6-3 Definitions.  As used in this chapter:

(1) "Abstract of title" or "abstract" means a written history, synopsis or summary of the recorded instruments affecting the title to real property.

(2) "Affiliate" means a specific person that directly, or indirectly through one or more intermediaries, controls, or is controlled by or is under common control with the person specified.

(3) "Bona fide employee of the title insurer or title insurance agent" means an individual who devotes substantially all of his or her time to performing services on behalf of a title insurer or title insurance agent and whose compensation for those services is in the form of salary or its equivalent paid by the title insurer or title insurance agent.

(4) "Commissioner" means the director of the department of business regulation, or his or her designee or the commissioner, director or superintendent of insurance in any other state.

(5) "Control" (including the terms "controlling," "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent (10%) or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(6) "Direct operations" means that portion of a title insurer's operations which are attributable to business written by a bona fide employee.

(7) "Escrow" means written instruments, money or other items deposited by one party with a depository, escrow agent or escrowee for delivery to another party upon the performance, of a specified condition or the happening of a certain event.

(8) "Escrow, settlement or closing fee" means the consideration for supervising or handling the actual execution, delivery or recording of transfer and lien documents and for disbursing funds.

(9) "Foreign title insurer" means any title insurer incorporated or organized under the laws of any other state of the United States, the District of Columbia, or any other jurisdiction of the United States.

(10) "Net retained liability" means the total liability retained by a title insurer for a single risk, after taking into account any ceded liability and collateral, acceptable to the commissioner, maintained by the insurer.

(11) "Non-U.S. title insurer" means any title insurer incorporated or organized under the laws of any foreign nation or any province or territory.

(12) "Person" means any natural person, partnership, association, cooperative, corporation, trust or other legal entity.

(13) "Producer" means any person, including any officer, director or owner of five percent (5%) or more of the equity or capital of any person, engaged in this state in the trade, business, occupation or profession of:

(i) Buying or selling interests in real property;

(ii) Making loans secured by interests in real property; or

(iii) Acting as broker, agent, representative or attorney or a person who buys or sells any interest in real property or who lends or borrows money with the interest as security.

(14) "Qualified financial institution" means an institution that is:

(i) Organized or (in the case of a United States branch or agency office of a foreign banking organization) licensed under the laws of the United States or any state and has been granted authority to operate with fiduciary powers;

(ii) Regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies;

(iii) Insured by the appropriate federal entity; and

(iv) Qualified under any additional rules established by the commissioner.

(15) "Security" or "security deposit" means funds or other property received by the title insurer as collateral to secure an indemnitor's obligation under an indemnity agreement pursuant to which the insurer is granted a perfected security interest in the collateral in exchange for agreeing to provide coverage in a title insurance policy for a specific title exception to coverage.

(16) "Subsidiary" means an affiliate controlled by a person directly or indirectly through one or more intermediaries.

(17) "Title insurance agent" or "agent" means an authorized person, other than a bona fide employee of the title insurer who, on behalf of the title insurer, performs the following acts, in conjunction with the issuance of a title insurance report or policy:

(i) Determines insurability and issues title insurance reports or policies, or both, based upon the performance or review of a search or abstract of title; and

(ii) Performs one or more of the following functions:

(A) Collects or disburses premiums, escrow or security deposits or other funds;

(B) Handles escrows, settlements or closings;

(C) Solicits or negotiates title insurance business; or

(D) Records closing documents.

(18) "Title insurance business" or "business of title insurance" means":

(i) Issuing as insurer or offering to issue as insurer, a title insurance policy;

(ii) Transacting or proposing to transact by a title insurer any of the following activities when conducted or performed in contemplation of, or in conjunction with, the issuance of a title insurance policy:

(A) Soliciting or negotiating the issuance of a title insurance policy;

(B) Guaranteeing, warranting or otherwise insuring the correctness of title searches for all instruments affecting titles to real property, any interest in real property, cooperative units and proprietary leases and for all liens or charges affecting the same;

(C) Handling of escrows, settlements or closings;

(D) Executing title insurance policies;

(E) Effecting contracts of reinsurance.

(iii) Guaranteeing, warranting or insuring searches or examination of title to real property or any interest in real property;

(iv) Guaranteeing or warranting the status of title as to ownership of or liens on real property and personal property by any person other than the principals to the transaction; or

(v) Doing or proposing to do any business substantially equivalent to any of the activities listed in this subsection in a manner designed to evade the provisions of this chapter.

(19) "Title insurance policy" or "policy" means a contract insuring or indemnifying owners of, or other persons lawfully interested in, real or personal property or any interest in real property, against loss or damage arising from any or all of the following conditions existing and not excepted or excluded:

(i) Defects in or liens or encumbrances on the insured title;

(ii) Unmarketability of the insured title;

(iii) Invalidity, lack of priority or unenforceability of liens or encumbrances on the stated property;

(iv) Lack of legal right of access to the land; or

(v) Unenforceability of rights in title to the land.

(20) "Title insurer" or "insurer" means a company organized under laws of this state for the purpose of transacting the business of title insurance and any foreign or non-United States title insurer licensed in this state to transact the business of title insurance.

(21) "Title plant" means a set of records consisting of documents, maps, surveys or entries affecting title to real property or any interest in or encumbrance on the property, which have been filed or recorded in the jurisdiction for which the title plant is established or maintained.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-4 - Corporate form required.

§ 27-2.6-4 Corporate form required.  No person other than a domestic, foreign or non-United States title insurer organized on the stock plan licensed under title 27 as a title insurer shall issue a title insurance policy or otherwise transact the business of title insurance in this state.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-5 - Authorized activities of title insurers.

§ 27-2.6-5 Authorized activities of title insurers.  Subject to the exceptions and restrictions contained in this chapter, a title insurer shall have the power to:

(1) Do only title insurance business;

(2) Reinsure title insurance policies; and

(3) Perform ancillary activities, unless prohibited by the commissioner by regulation, including, examining titles to real property and any interest in real property and procuring and furnishing related information and information about relevant personal property, when not in contemplation of, or in conjunction with, the issuance of a title insurance policy.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-6 - Limitations on powers.

§ 27-2.6-6 Limitations on powers.  (a) No insurer that transacts any class, type or kind of business other than title insurance shall be eligible for the issuance or renewal of a license to transact the business of title insurance in this state nor shall title insurance be transacted, underwritten or issued by any insurer transacting or licensed to transact any other class, type or kind of business.

(b) A title insure shall not engage in the business of guaranteeing payment of the principal or the interest of bonds or mortgages.

(c) Notwithstanding subsection (a) of this section, and to the extent such coverage is lawful within this state, a title insurer is expressly authorized to issue closing or settlement protection to a proposed insured upon request if the title insurer or its title agent issues a preliminary report, binder or title insurance policy. Such closing or settlement protection shall conform to the terms of coverage and form of instrument as approved by the commissioner and may indemnify a proposed insured solely against loss of settlement funds only because of the following acts of a title insurer's named title insurance agent:

(i) Theft of settlement funds; and

(ii) Failure to comply with written closing instructions by the proposed insured when agreed to by the title insurance agent relating to title insurance coverage.

(2) A title insurer shall not provide any other coverage which purports to indemnify against improper acts or omissions of a person with regard to escrow, settlement, or closing services, except for an insured closing letter in a form approved by the department.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-7 - Minimum capital and surplus requirements.

§ 27-2.6-7 Minimum capital and surplus requirements.  Before being licensed to do insurance business in this state, a title insurer shall establish and maintain a minimum paid-in capital of not less than five hundred thousand dollars ($500,000) and, in addition, paid-in initial surplus of at least five hundred thousand dollars ($500,000).

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-8 - Admitted asset standards.

§ 27-2.6-8 Admitted asset standards.  In determining the financial condition of a title insurer doing business under this chapter, the investment provisions of chapters 27-11 and 27-11.1 shall apply, except that an investment in a title plant or plants in an amount equal to the actual cost shall be allowed as an admitted asset for title insurers. The aggregate amount of the investment shall not exceed the lesser of twenty percent (20%) of admitted assets or forty percent (40%) of surplus to policyholders, as shown on the most recent annual statement of the title insurer on file with the commissioner.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-9 - Reserves.

§ 27-2.6-9 Reserves.  In determining the financial condition of a title insurer doing business under this chapter, the Rhode Island general laws requiring the establishment of reserves sufficient to cover all known and unknown liabilities including allocated and unallocated loss adjustment expense, shall apply, except that a title insurer shall establish and maintain additional reserves in accordance with regulations promulgated by the insurance commissioner.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-10 - Liquidation, dissolution or insolvency.

§ 27-2.6-10 Liquidation, dissolution or insolvency.  (a) Chapter 27-14.3 shall apply to all title insurers subject to the Title Insurance Act, except as otherwise provided in this section. In applying the provisions of chapter 27-14.3, the court shall consider the unique aspects of title insurance and shall have broad authority to fashion relief that provides for the maximum protection of the title insurance policyholders.

(b) Security and escrow funds held by or on behalf of the title insurer shall not become general assets and shall be administered as secured creditor claims defined in chapter 27-14.3.

(c) Title insurance policies that are in force at the time an order of liquidation is entered shall not be canceled except upon a showing to the court of good cause by the liquidator. The determination of good cause shall be within the discretion of the court. In making this determination, the court shall consider the unique aspects of title insurance and all other relevant circumstances.

(d) The court may set appropriate dates that potential claimants must file their claims with the liquidator. The court may set different dates for claims based upon the title insurance policy than for all other claims. In setting dates, the court shall consider the unique aspects of title insurance and all other relevant circumstances.

(e) As of the date of the order of insolvency or liquidation, all premiums paid, due or to become due under policies of the title insurers, shall be fully earned. It shall be the obligation of agents, insureds or representatives of the title insurer to pay fully earned premium to the liquidator or rehabilitator.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-11 - Diversification requirement.

§ 27-2.6-11 Diversification requirement.  (a) Without the prior written approval of the commissioner, a domestic title insurer shall not accept:

(1) Additional business from a title insurance agent that is not an affiliated company with the insurer if, when added to other business written through the title insurance agent during the same calendar year, that agent's aggregate premiums written on behalf of the title insurer will exceed twenty percent (20%) of the title insurer's gross premiums written during the prior calendar year, as shown on the title insurer's most recent annual statement on file with the commissioner; or

(2) Additional direct operations business from a single source if, when added to other direct operations business from the single source during the same calendar year, the aggregate premiums written on the direct operations business of the single source will exceed twenty percent (20%) of the title insurer's gross premiums written during the prior calendar year as shown on the title insurers most recent annual statement on file with the commissioner. For purposes of this section a "single source" means a person that refers business to the title insurer and any other person that controls, is controlled by, or is under common control with, that person.

(b) In determining whether prior approval may be given, the commissioner shall consider:

(1) The potential that the acceptance of more business from the title agent or source may adversely affect the financial solvency of the title insurer;

(2) The availability of competing title agents or additional sources in the territories in which the title insurer accepts risks;

(3) The number of years the title insurer has been in business;

(4) Reinsurance arrangements mitigating the concentration of business from the agent or source;

(5) The comparative profitability of the agent's or source's book of business;

(6) The degree of oversight of the agent's operations exercised by the title insurer; and

(7) Any other circumstances deemed by the commissioner to be appropriate.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-12 - Policyholder treatment.

§ 27-2.6-12 Policyholder treatment.  (a) When a title insurance report includes an offer to issue an owner's policy covering the resale of owner-occupied residential property, the report shall be furnished to the purchaser-mortgagor or its representative as soon as reasonably possible prior to closing. If the report cannot be delivered prior to the day of closing, the title insurer or agent shall document the reasons for the delay. The report furnished to the purchaser-mortgagor shall incorporate the following statement on the first page in bold type:

"Please read the exemptions and the terms shown or referred to herein carefully. The exemptions are meant to provide you with notice of matters which are not covered under the terms of the title insurance policy and should be carefully considered.

It is important to note that this form is not a written representation as to the condition of title and may not list all liens, defects, and encumbrances affecting title to the land."

(b) A title insurer issuing a lender's title insurance policy in conjunction with a mortgage loan made simultaneously with the purchase of all or part of the real estate securing the loan, where no owner's title insurance policy has been requested, shall give written notice to the purchaser-mortgagor at the time the commitment is prepared. The notice shall explain that a lender's title insurance policy is to be issued protecting the mortgage-lender, and that the policy does not provide title insurance protection to the purchaser-mortgagor as the owner of property being purchased. The notice shall explain what title policy insures against and what possible exposures exist for the purchaser-mortgagor that could be insured against through the purchase of an owner's policy. The notice shall also explain that the purchaser-mortgagor may obtain an owner's title insurance policy protecting the property owner at a specified cost or approximate cost, if the proposed coverages or amount of insurance is not then known. A copy of the notice, signed by the purchaser-mortgagor, shall be retained in the relevant underwriting file at least five (5) years after the effective date of the policy.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-13 - Duties of title insurers utilizing the services of title insurance agents.

§ 27-2.6-13 Duties of title insurers utilizing the services of title insurance agents.  (a) The title insurer shall not accept business from a title insurance agent unless there is in force a written contract between the parties which sets forth the responsibilities of each party and, where both parties share responsibility for a particular function, specifies the division of responsibilities.

(b) The title insurer shall, on at least a biennial basis, conduct an on-site review of the underwriting, claims and escrow practices of the agent which shall include a review of the agent's policy blank inventory and processing operations.

(c) A domestic title insurer shall not appoint to its board of directors an officer, director, employee or controlling shareholder or any title insurance agent who wrote one percent (1%) or more of the title insurer's direct premiums written during the previous calendar year as shown on the tile insurer's most recent annual statement on file with the commissioner. This subsection shall not apply to relationships governed by § 27-35-1 et seq.

(d) The title insurer shall maintain an inventory of all policy forms or policy numbers allocated to each title insurance agent.

(e) The title insurer shall have on file proof that the title insurance agent is licensed by this state.

(f) The title insurer shall establish the underwriting guidelines and, where applicable, limitations on title claims settlement authority to be incorporated into contracts with its title insurance agents.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-14 - Prohibition of rebate and fee splitting.

§ 27-2.6-14 Prohibition of rebate and fee splitting.  A title insurer or other person shall not give or receive, directly or indirectly, any consideration for the referral of title insurance business or escrow or other service provided by a title insurer. This section does not affect a title insurers ability to pay consideration to persons or entities who provide core services, as defined by Real Estate Settlement Procedures Act (RESPA), 12 U.S.C. § 2607, as amended.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-15 - Favored agent of title insurer.

§ 27-2.6-15 Favored agent of title insurer.  A title insurer shall not participate in any transaction in which it has actual knowledge that a producer or other person requires, directly or indirectly, or through any trustee, director, officer, agent, employee or affiliate, as a condition, agreement or understanding to selling or furnishing any other person a loan, or loan extension, credit, sale, property, contract, lease or service, that the other person shall place a title insurance policy of any kind with the title insurer or through a particular title insurance agent.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-16 - Premium rate filings and standards.

§ 27-2.6-16 Premium rate filings and standards.  No title insurer may charge any rates regulated by the state after the effective date of this act, except in accordance with the premium rate schedule and manuals filed with and approved by the commissioner in accordance with the provisions of chapter 27-44.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-17 - Form filing.

§ 27-2.6-17 Form filing.  (a) A title insurer or authorized rate service organization shall not deliver or issue for delivery or permit any of its authorized title insurance agents to deliver in this state, any policy form, in connection with title insurance written, unless it has been filed with and approved by the commissioner.

(b) Forms covered by this section shall include:

(1) Title insurance policies, including standard form endorsements; and

(2) Title insurance commitments issued prior to the issuance of a title insurance policy;

(3) An insurer may use American Land Title Association (ALTA) approved checklists on endorsements.

(c) After notice and opportunity to be heard are given to the insurer or rate service organization which submitted a form for approval, the commissioner may withdraw approval of the form on finding that the use of the form is contrary to the legal requirements applicable at the time of withdrawal. The effective date of withdrawal of approval shall not be less than ninety (90) days after notice of withdrawal is given.

(d) Any term or condition related to an insurance coverage provided by an approved title insurance policy or any exception to the coverage, except those ascertained from a search and examination of records relating to a title or inspection or survey of a property to be insured, may only be included in the policy after the term, condition or exception has been filed with the commissioner and approved.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-18 - Filing by rating bureaus.

§ 27-2.6-18 Filing by rating bureaus.  (a) A title insurer may satisfy its obligation to file premium rates, rating manuals and forms as required by this chapter by becoming a member of, or a subscriber to, a rate service organization, organized and licensed under the provisions of this code, where the organization makes the filing, and by authorizing the commissioner in writing to accept the filings on the insurer's behalf.

(b) Nothing in this chapter shall be construed as requiring a title insurer to become a member of, or a subscriber to, any rate service organization. Nothing in this chapter shall be construed as prohibiting the filing of deviations from rate service organization filings by any member or subscriber.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-19 - Penalties and liabilities.

§ 27-2.6-19 Penalties and liabilities.  (a) If the commissioner determines that the title insurer has violated this chapter, or any regulation or order promulgated thereunder, after notice and opportunity to be heard, the commissioner may order:

(1) A penalty pursuant to § 42-14-16 for each violation; and

(2) Revocation or suspension of the title insurer's license.

(b) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance code.

(c) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and creditors.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-20 - Violations of the Real Estate Settlement Procedures Act (RESPA).

§ 27-2.6-20 Violations of the Real Estate Settlement Procedures Act (RESPA).  The commissioner or attorney general may bring an action in a court of competent jurisdiction to enjoin violations of RESPA, 12 U.S.C. § 2607, as amended.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)



Chapter 27-2.6-21 - Severability.

§ 27-2.6-21 Severability.  If any provision of this chapter, or the application of the provision to any person or circumstances shall be held invalid, the remainder of the chapter and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.

History of Section.
(P.L. 2010, ch. 58, § 1; P.L. 2010, ch. 66, § 1.)






Chapter 27-2.7 - Portable Electronics Insurance

Chapter 27-2.7-1 - Definitions.

§ 27-2.7-1 Definitions.  For purposes of this section, the following terms shall have the following meanings:

(1) "Customer" means a person who purchases portable electronics or services;

(2) "Department" means the department of business regulation;

(3) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued by a vendor of portable electronics;

(4) "Insurance commissioner" means the director of the department of business regulation or his/her designee;

(5) "Location" means any physical location in the state of Rhode Island or any website, call center site or similar location directed to residents of the state of Rhode Island;

(6) "Portable electronics" means electronic devices that are portable in nature, their accessories and services related to the use of the device;

(7) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage or other similar causes of loss.

(ii) "Portable electronics insurance" does not include:

(A) A service contract or extended warranty providing coverage limited to the repair, replacement or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling, power surges, or normal wear and tear;

(B) A policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(C) A homeowner's renter's, private passenger automobile, commercial multi-peril, or similar policy;

(8) "Portable electronics transaction" means:

(i) The sale or lease of portable electronics by a vendor to a customer; or

(ii) The sale of a service related to the use of portable electronics by a vendor to a customer.

(9) "Supervising entity" means a business entity that is a licensed insurer or insurance producer that is authorized by an insurer to supervise the administration of a portable electronics insurance program.

(10) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-2 - Licensure of vendors.

§ 27-2.7-2 Licensure of vendors.  (a) A vendor is required to hold a portable electronics insurance vendor license to sell or offer coverage under a policy of portable electronics insurance.

(b) A portable electronics insurance vendor license issued under this chapter shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the entity engages in portable electronics transactions.

(c) The supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the insurance commissioner and with ten (10) days notice to the supervising entity, the registry shall be open to inspection and examination by the insurance commissioner during regular business hours of the supervising entity.

(d) Notwithstanding any other provision of law, a license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage in those activities that are permitted in this section.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-3 - Requirements for sale of portable electronics insurance.

§ 27-2.7-3 Requirements for sale of portable electronics insurance.  (a) At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy or other source of coverage;

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) Summarize the material terms of the insurance coverage, including:

(i) The identity of the insurer;

(ii) The identity of the supervising entity;

(iii) The amount of any applicable deductible and how it is to be paid;

(iv) Benefits of the coverage; and

(v) Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment.

(4) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(5) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund of any applicable unearned premium.

(b) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-4 - Authority of vendors of portable electronics.

§ 27-2.7-4 Authority of vendors of portable electronics.  (a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this title provided that:

(1) The vendor obtains a portable electronics insurance vendor license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(2) The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program including development of a training program for employees and authorized representatives of the vendors. The training required by this subdivision shall comply with the following:

(i) The training shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance;

(ii) The training may be provided in electronic form. However, if conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity; and

(iii) Each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under § 27-2.7-3.

(3) No employee or authorized representative of a vendor of portable electronics shall advertise, represent or otherwise hold himself or herself out as a licensed insurance producer.

(b) Notwithstanding any other provision of law, employees or authorized representatives of a vendor of portable electronics shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited lines license which is incidental to their overall compensation.

(c) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within sixty (60) days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-5 - Suspension or revocation of license.

§ 27-2.7-5 Suspension or revocation of license.  If a portable electronics insurance vendor or its employee or authorized representative violates any provision of this section, the insurance commissioner may do any of the following:

(1) After notice and hearing, impose fines not to exceed five hundred dollars ($500) per violation or five thousand dollars ($5,000) in the aggregate for such conduct.

(2) After notice and hearing, impose other penalties that the commissioner deems necessary and reasonable to carry out the purposes of this chapter including:

(i) Suspending the privilege of transacting portable electronics insurance pursuant to this section at specific business locations where violations have occurred; and

(ii) Suspending or revoking the ability of individual employees or authorized representatives to act under the license; and

(3) Any other penalties appropriate under § 42-14-16.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-6 - Termination of portable electronics insurance.

§ 27-2.7-6 Termination of portable electronics insurance.  Notwithstanding any other provision of law:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the vendor and its enrolled customers with at least thirty (30) days notice. An insurer may not change the terms and conditions of a policy of portable electronics insurance more than once in any six (6) month period.

(2) If the insurer changes the terms and conditions, then the insurer shall provide the vendor with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes.

(3) Notwithstanding subdivision (1) of this section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen (15) days notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

(4) Notwithstanding subdivision (1) of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(i) For nonpayment of premium;

(ii) If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(iii) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty (30) calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(5) When a portable electronics insurance policy is terminated by a vendor, the vendor shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty (30) days prior to the termination.

(6) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this subdivision. If the notice or correspondence is mailed, it shall be sent to the vendor of portable electronics at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics, as the case may be. For purposes of this subdivision, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice or correspondence was sent.

(7) Notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)



Chapter 27-2.7-7 - Application for license and fees.

§ 27-2.7-7 Application for license and fees.  (a) A sworn application for a license under this chapter shall be made to and filed with the department on forms prescribed and furnished by the department in accordance with the provisions of subdivision 27-2.4-9(a)(8).

(b) The application shall:

(1) Provide the name, residence address, and other information required by the department for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter. However, if the vendor derives more than fifty percent (50%) of its revenue from the sale of portable electronics insurance the information noted above shall be provided for all officers, directors, and shareholder of record having beneficial ownership of ten percent (l0%) or more of any class of securities registered under the federal securities law; and

(2) The location of the applicant's home office.

(c) Any license under this chapter is subject to all applicable provisions of chapter 2.4 of this title, including, but not limited to, notification of change of address, lapse of license, notification of administrative actions, assumed names and basis for suspension or revocation of license; provided however, in the event there is a conflict between the provisions of this chapter and chapter 27-2.4, this chapter shall prevail.

(d) Any vendor engaging in portable electronics insurance transactions on or before the effective date of this chapter must apply for licensure within ninety (90) days of the application being made available by the department. Any applicant commencing operations after the effective date of this chapter must obtain a license prior to offering portable electronics insurance.

(e) Initial licenses issued pursuant to this chapter shall be valid for a period of two (2) calendar years expiring on May 31st of the second (2nd) renewal year. Applicants for an initial license shall pay the full two (2) year fee regardless of the number of months of the initial licensure. Renewal licenses shall be effective for twenty-four (24) months effective and expiring on May 31st.

(f) Each vendor of portable electronics licensed under this chapter shall pay to the department a fee of two hundred dollars ($200) for an initial license and for each renewal thereof. The department is authorized to institute miscellaneous fees for this license type in accordance with § 27-2.4-4.

History of Section.
(P.L. 2012, ch. 136, § 1; P.L. 2012, ch. 247, § 1.)






Chapter 27-3 - Surplus Lines Insurance

Chapter 27-3-38 - Surplus line brokers  License  Affidavit of inability to obtain insurance  Reports and records  Premium tax  Notice to purchasers.

§ 27-3-38 Surplus line brokers  License  Affidavit of inability to obtain insurance  Reports and records  Premium tax  Notice to purchasers.  (a) The insurance commissioner may issue a surplus line broker's license to any person authorizing the licensee to procure, subject to the restrictions provided in this section, policies of insurance, except life and health and accident, from eligible surplus lines insurers. Residents of this state must hold a property and casualty insurance producer license to qualify for a surplus lines broker license. This license may be denied, suspended or revoked by the insurance commissioner whenever, in the commissioner's judgment, any of the bases under § 27-2.4-14 exist. Before any license is issued by the insurance commissioner and before each renewal of a license, there shall be filed in his or her office a written application by the person desiring the license in the form and containing any information, that the insurance commissioner may prescribe. For the purposes of carrying out the provisions of the Nonadmitted and Reinsurance Reform Act of 2010, the commissioner is authorized to utilize the national insurance producer database of the NAIC, or any other equivalent uniform national database, for the licensure of a person as a surplus lines producer and for renewal of such license. For insureds whose home state is this state, a person shall not procure a contract of surplus lines insurance with a nonadmitted insurer unless the person possesses a current surplus lines insurance license issued by the commissioner.

(b) A Rhode Island resident business entity acting as a surplus line broker may elect to obtain a surplus line broker license. Application shall be made using the uniform business entity application. Prior to approving the application, the commissioner shall find both of the following:

(1) The business entity has paid the appropriate fees.

(2) The business entity has designated a licensed surplus line broker responsible for the business entity's compliance with the insurance laws and rules of this state.

(c) When any policy of insurance is procured under the authority of that license, there shall be executed, both by the licensee and by the insured, affidavits setting forth facts showing that the insured or a licensed Rhode Island producer were unable, after diligent effort, to procure from no less than three (3) admitted insurers the full amount of insurance required to protect the property owned or controlled by the insured or the risks insured. Provided, however the aforementioned affidavit shall not be required when insuring the following interest: amusement parks and devices, environmental improvement and/or remediation sites, vacant property or property under renovation, demolition operations, event cancellation due to weather, railroad liability, discontinued products, fireworks and pyrotechnics, warehouseman's legal liability, excess property coverage, and contingent liability. In addition, no such affidavit is required for exempt commercial purchasers as defined by the Nonadmitted and Reinsurance Reform Act of 2010. For purposes of this section, residual market mechanisms shall not be considered authorized insurers. Prior to renewing, continuing, or extending any policy, the licensed surplus line broker must confirm that the insurer is on the insurance commissioner's list of approval surplus line insurers in this state.

(d) The licensee shall keep a complete and separate record of all policies procured from approved surplus lines insurers under the license and these records shall be open to the examination of both the insurance commissioner and tax administrator at all reasonable times, and shall show the exact amount of each kind of insurance permitted under this section which has been procured for each insured, the gross premiums charged by the insurers for each kind of insurance permitted under this section which were returned to each insured, the name of the insurer or insurers which issued each of these policies, the effective dates of these policies, and the terms for which these policies were issued. The licensee shall file a yearly report with the insurance commissioner on a form prescribed by the insurance commissioner showing the business procured under the surplus line license for the preceding calendar year, and the report shall be due annually on or before April 1.

(e) Every person, firm, or corporation licensed pursuant to the provisions of this section shall file with the insurance commissioner, at the time of the insurance producer license renewal, sufficient information as determined by the insurance commissioner whether a licensee or a person acting on the licensee's behalf, has paid to the tax administrator, for all policies procured by the licensee pursuant to the license during the next preceding calendar year, a tax, computed at the rate of four percent (4%) on the gross premiums charged the insured by the insurers, less the amount of premiums returned to the insured.

(f) Every application form for insurance from a surplus lines insurer, every affidavit form executed by the insured, and every policy (on its front and declaration pages) issued by the surplus lines insurer, shall contain in ten (10) point type the following notice:

NOTICE

THIS INSURANCE CONTRACT HAS BEEN PLACED WITH AN INSURER NOT LICENSED TO DO BUSINESS IN THE STATE OF RHODE ISLAND BUT APPROVED AS A SURPLUS LINES INSURER. THE INSURER IS NOT A MEMBER OF THE RHODE ISLAND INSURERS INSOLVENCY FUND. SHOULD THE INSURER BECOME INSOLVENT, THE PROTECTION AND BENEFITS OF THE RHODE ISLAND INSURERS INSOLVENCY FUND ARE NOT AVAILABLE.

History of Section.
(P.L. 1959, ch. 155, § 1; P.L. 1982, ch. 147, § 1; P.L. 1987, ch. 166, § 11; P.L. 1996, ch. 188, § 3; P.L. 2000, ch. 161, § 1; P.L. 2000, ch. 183, § 1; P.L. 2002, ch. 354, § 1; P.L. 2006, ch. 632, § 1; P.L. 2007, ch. 443, § 1; P.L. 2008, ch. 144, § 2; P.L. 2008, ch. 198, § 2; P.L. 2009, ch. 303, § 2; P.L. 2009, ch. 304, § 2; P.L. 2010, ch. 23, art. 9, § 15; P.L. 2011, ch. 14, § 2; P.L. 2011, ch. 22, § 2; P.L. 2012, ch. 415, § 4.)



Chapter 27-3-38.1 - Insurance independently procured  Duty to report and pay tax.

§ 27-3-38.1 Insurance independently procured  Duty to report and pay tax.  (a) Each insured in this state who procures or continues or renews insurance with an insurer not licensed to do an insurance business in this state on properties, risks or exposures located or to be performed in whole or in part in this state, other than insurance procured through a surplus lines licensee, shall, within thirty (30) days after the date the insurance was so procured, continued or renewed, file a written report with the tax administrator, upon forms prescribed by the tax administrator, showing the name and address of the insured or insured's, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged and additional pertinent information reasonably requested by the tax administrator.

(b) Where the insurance covers properties, risks or exposures located or to be performed both in and out of this state, the sum payable shall be computed based on: (1) An amount equal to four percent (4%) on that portion of the gross premiums allocated to this state pursuant to § 27-3-38.3; plus (2) An amount equal to the portion of the premiums allocated to other states or territories on the basis of the tax rates and fees applicable to properties, risks or exposures located or to be performed outside of this state.

(c) Pursuant to applicable sections of the general laws, the commissioner shall participate in a multi-state surplus lines compact or agreement for the purpose of collecting and disbursing to reciprocal states any funds collected pursuant to subdivision (b)(2) of this section applicable to other properties, risks or exposures located or to be performed outside of this state. To the extent that other states where portions of the properties, risks or exposures reside have failed to enter into compact or reciprocal allocation procedure with this state, the net premium tax collected shall be retained by this state.

(d) Gross premiums charged for the insurance, less any return premiums, are subject to a tax at the rate of four percent (4%). At the time of filing the report required in subsection (a) of this section, the insured shall file with the tax administrator, in the form that he or she may prescribe, a return under oath or affirmation containing information that may be deemed necessary for the determination of the tax imposed by this section. The insured shall at the same time pay the tax due to the tax administrator.

(e) If an independently procured policy covers properties, risks or exposures only partially located or to be performed in this state, the tax payable by the insured shall be computed on the portion of the premium properly attributable to the properties, risks or exposures located or to be performed in this state in the manner provided in § 27-3-38.3.

(f) This section does not abrogate or modify chapter 16 of this title (Unauthorized Insurance Business), or any other provision of this title.

History of Section.
(P.L. 2002, ch. 65, art. 16, § 1; P.L. 2011, ch. 14, § 2; P.L. 2011, ch. 22, § 2.)



Chapter 27-3-38.2 - Definitions.

§ 27-3-38.2 Definitions.  As used in this chapter:

(1) "Admitted insurer" means an insurer licensed to do an insurance business in this state.

(2) "Capital" as used in the financial requirements of § 27-3-40, means funds paid in for stock or other evidence of ownership.

(3) "Commissioner" means the insurance commissioner of Rhode Island or his or her designee, deputies or staff, or the commissioner, director or superintendent of insurance in any other state.

(4) "Eligible surplus lines insurer" means a nonadmitted insurer with which a surplus lines licensee may place surplus lines insurance pursuant to § 27-3-38.

(5) "Home State" means,

(i) With respect to an insured:

(A) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(B) If one hundred percent (100%) of the insured risk is located out of the state referred to in subparagraph (i), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(ii) "Principal place of business" means, with respect to determining the home state of the insured.

(A) the state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business activities; or

(B) if the insured's high-level officers direct, control and coordinate the business activities in more than one state, the state in which the greatest percentage of the insured's taxable premium for that insurance contract is allocated; or

(C) if the insured maintains its headquarters or the insured's high-level officers direct, control and coordinate the business activities outside any state, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(iii) "Principal residence" means, with respect to determining the home state of the insured, (i) the state where the insured resides for the greatest number of days during a calendar years; or (ii) if the insured's principal residence is located outside any state, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(iv) Affiliated groups. If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term "home state" means the home state, as determined above, of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(v) Group insurance. When the group policyholder pays one hundred percent (100%) of the premium from its own funds, the term "home state" means the home state, as determined above, of the group policyholder. When the group policyholder does not pay one hundred percent (100%) of the premium from its own funds, the term "home state" means the home state, as determined above, of the group member.

(6) "Insurer" means any person, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, insurance exchange syndicate, fraternal benefit society, and any other legal entity engaged in the business of insurance.

(7) "NAIC" means the National Association of Insurance Commissioners.

(8) "Nonadmitted insurer" means an insurer not licensed to do an insurance business in this state.

(9) "Person" means any natural person or other entity, including, but not limited to, individuals, partnerships, associations, trusts or corporations.

(10) "Surplus" as used in the financial requirements of § 27-3-40, means funds over and above liabilities and capital of the company for the protection of policyholders.

(11) "Surplus lines insurance" means any property and casualty insurance in this state on properties, risks or exposures, located or to be performed in this state, permitted to be placed through a surplus lines licensee with a nonadmitted insurer eligible to accept such insurance, pursuant to § 27-3-40.

(12) "Surplus lines licensee" means an individual, firm or corporation licensed under § 27-3-38 to place insurance on properties, risks or exposures located or to be performed in this state with nonadmitted insurers eligible to accept such insurance.

History of Section.
(P.L. 2011, ch. 14, § 3; P.L. 2011, ch. 22, § 3.)



Chapter 27-3-39 - Surplus line broker's bond.

§ 27-3-39 Surplus line broker's bond.  (a) No license to act as a resident surplus line broker in this state shall be issued until a certificate of the general treasurer is deposited with the insurance commissioner on a blank furnished by the insurance commissioner, stating that the licensee has filed with the general treasurer a bond in the penal sum of twenty-five thousand dollars ($25,000) executed by the licensee as principal and by a surety company authorized to transact business in this state as surety, and conditioned upon the licensee faithfully complying with all of the requirements of § 27-3-38.

(b) Any bond required by this section shall be continuous while the principal is licensed to act as a surplus line broker in this state; provided, that before the bond may be cancelled, the insurance commissioner must have been notified in writing by the surety of the proposed cancellation at least thirty (30) days prior to the date cancellation is to become effective; and, provided, that in the event of cancellation, any license covered by the bond shall be suspended by the insurance commissioner pending the substitution of a similar bond for the cancelled bond. The surety shall be released from further liability under any bond covering a license revoked, terminated, or expired as to any acts committed after the date that license is revoked, terminated, or expired. The aggregate liability of the surety for any and all claims or recoveries that arise under any bond shall in no event exceed the amount of the penal sum of the bond. The commissioner may promulgate standards and procedures for collecting under bonds issued pursuant to this section.

(c) Authorized surplus line agents or brokers of a licensed firm may meet the requirements of this section with a bond in the name of the licensed firm, continuous in form and in the amounts set forth in subsection (a).

History of Section.
(P.L. 1959, ch. 155, § 1; P.L. 1993, ch. 180, § 4; P.L. 1994, ch. 404, § 8; P.L. 2000, ch. 161, § 1; P.L. 2011, ch. 14, § 2; P.L. 2011, ch. 22, § 2.)



Chapter 27-3-40 - Limitations on placing insurance with approved surplus lines insurers.

§ 27-3-40 Limitations on placing insurance with approved surplus lines insurers.  (a) Surplus lines insurance may be placed by a surplus lines broker if each insurer is authorized to write the type of insurance in its domiciliary jurisdiction;

(b) A surplus lines licensee shall not place coverage with a nonadmitted insurer, unless, at the time of placement, the nonadmitted insurer:

(1) Has established satisfactory evidence of good repute and financial integrity; and

(2) Qualifies under one of the following subparagraphs:

(i) Has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(A) The minimum capital and surplus requirements under the law of this state; or

(B) Fifteen million dollars ($15,000,000); or

(ii) For an insurer not domiciled in the United States or its territories, the insurer is listed on the quarterly listing of alien insurers maintained by the NAIC international insurers department or its equivalent

(c) The capital and surplus requirements of paragraph (b)(2)(i) above may be satisfied by an insurer possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when the nonadmitted insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000);

(d) The commissioner is authorized to enter into a multi-state surplus lines agreement to establish additional and alternative nationwide uniform eligibility requirements that shall be applicable to nonadmitted insurers domiciled in another state or territory of the United States.

History of Section.
(P.L. 1959, ch. 155, § 1; P.L. 1996, ch. 188, § 3; P.L. 2005, ch. 287, § 1; P.L. 2011, ch. 14, § 2; P.L. 2011, ch. 22, § 2.)



Chapter 27-3-41 - Service of process.

§ 27-3-41 Service of process.  No person licensed to act as a surplus line broker in the state shall place any risk with any unauthorized insurer unless that insurer has previously, in writing, appointed that broker as an agent for the acceptance of service of process, or unless the unauthorized insurer shall have designated a Rhode Island representative as an agent for the service of process, copies of which shall be filed with the insurance commissioner. The designation of a licensed broker or other representative for the purpose stated shall be cumulative to any other methods which may be provided by law for service of process upon an unauthorized insurer.

History of Section.
(P.L. 1959, ch. 155, § 1.)



Chapter 27-3-42 - Surplus line broker's fee.

§ 27-3-42 Surplus line broker's fee.  No license or renewal of a license to act as a surplus line broker shall be issued under §§ 27-3-38 and 27-3-39 until there has been paid to the insurance commissioner, for the use of the state, a fee of fifty dollars ($50.00).

History of Section.
(P.L. 1959, ch. 155, § 1.)






Chapter 27-3.1 - Mandatory Prelicensing Education Requirements for Life and Health Insurance Producers



Chapter 27-3.2 - Continuing Education Requirements

Chapter 27-3.2-1 - Purpose.

§ 27-3.2-1 Purpose.  The purpose of this chapter is to establish requirements and standards for continuing education programs for natural persons licensed as insurance producers pursuant to this title.

History of Section.
(P.L. 1989, ch. 394, § 1.)



Chapter 27-3.2-2 - Applicability.

§ 27-3.2-2 Applicability.  This chapter applies to resident and nonresident persons licensed to engage in the sale of the following lines of insurance:

(1) All lines of life insurance and health insurance;

(2) All lines of property and casualty insurance; and

(3) All other lines of insurance for which an examination is required for licensing.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 1995, ch. 180, § 1; P.L. 1995, ch. 215, § 1; P.L. 1998, ch. 122, § 2.)



Chapter 27-3.2-3 - Exemptions.

§ 27-3.2-3 Exemptions.  This chapter does not apply to:

(1) Those natural persons holding resident licenses to sell any kind or kinds of insurance for which an examination is not required by the law of this state;

(2) Persons holding a limited or restricted license which is exempted by the insurance commissioner;

(3) Non-resident licensees who must meet continuing education requirements established by the insurance department in their home state if the state of their residence, in the opinion of the insurance commissioner, accords substantially similar treatment to residents of this state; or

(4) Persons holding a license for twenty-five (25) years and who are age fifty-five (55) at the time of renewal. Provided, further, however, that this chapter shall also not apply to any persons who had held a license for at least twenty (20) years and were at least sixty (60) years of age at the time of renewal as of July 3, 2004.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 2004, ch. 298, § 1; P.L. 2005, ch. 44, § 1; P.L. 2005, ch. 89, § 1.)



Chapter 27-3.2-4 - Educational requirements.

§ 27-3.2-4 Educational requirements.  Any person holding a license issued pursuant to this title and not exempt under § 27-3.2-3 shall satisfactorily complete continuing education courses in accordance with regulations promulgated by the director.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 1995, ch. 180, § 1; P.L. 1995, ch. 215, § 1; P.L. 2006, ch. 84, § 3; P.L. 2006, ch. 93, § 3.)



Chapter 27-3.2-5 - Continuing education advisory board.

§ 27-3.2-5 Continuing education advisory board.  There is established the continuing education advisory board. This board shall consist of two (2) representatives of the Rhode Island Life Underwriters Association, three (3) representatives of the Independent Insurance Agents of Rhode Island, two (2) representatives of the Chartered Life Underwriters, and two (2) representatives of the Chartered Property and Casualty Underwriters. The board members shall be appointed by the commissioner and shall serve two (2) year terms. The board shall meet at least once a year and additionally as required. This board shall advise the insurance commissioner on the plans and operations of the continuing education program for any person licensed pursuant to this title and not exempt under § 27-3.2-3.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 1990, ch. 97, § 1; P.L. 1990, ch. 353, § 1; P.L. 1995, ch. 180, § 1; P.L. 1995, ch. 215, § 1; P.L. 1998, ch. 238, § 1; P.L. 2002, ch. 292, § 11.)



Chapter 27-3.2-6 - Compliance.

§ 27-3.2-6 Compliance.  Any person licensed pursuant to this title and not exempt under § 27-3.2-3 shall comply with all of the terms and requirements of this chapter and regulations promulgated hereunder.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 1995, ch. 180, § 1; P.L. 1995, ch. 215, § 1; P.L. 2006, ch. 84, § 3; P.L. 2006, ch. 93, § 3.)



Chapter 27-3.2-7 - Penalty.

§ 27-3.2-7 Penalty.  Any person failing to meet the requirements of this chapter and who has not been granted an extension of time within which to comply pursuant to § 27-3.2-6(c), or who has submitted a false or fraudulent certificate of compliance, shall, after a hearing, which hearing may be waived by that person, be subjected to the suspension of all licenses issued for any kinds of insurance, and no further license shall be issued to that person for any kind or kinds of insurance until the time as that person shall have demonstrated to the satisfaction of the commissioner that he or she has complied with all of the requirements of this chapter and all other laws applicable to the license.

History of Section.
(P.L. 1989, ch. 394, § 1.)



Chapter 27-3.2-8 - Rules and regulations.

§ 27-3.2-8 Rules and regulations.  The insurance commissioner may make reasonable rules and regulations necessary to effect the purposes of this chapter.

History of Section.
(P.L. 1989, ch. 394, § 1.)



Chapter 27-3.2-9 - Fees.

§ 27-3.2-9 Fees.  (a) Notwithstanding any provision of the general laws to the contrary, there is established a fee of fifteen dollars ($15.00) per annum for the period commencing July 1, 2002, and ending on June 30, 2003, which shall be paid by all persons licensed pursuant to chapter 2.4 of this title, and shall be deposited as general revenues.

(b) Notwithstanding any provision of the general laws to the contrary, for the period commencing July 1, 2003, the fee shall be five dollars ($5.00) per annum, which shall be paid by all persons licensed pursuant to chapter 2.4 of this title, and shall be deposited as general revenues.

(c) The fee for approval of a course or program to qualify as a course of continuing education shall be sixty dollars ($60.00), which shall be paid at the time of application and shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 394, § 1; P.L. 1995, ch. 180, § 1; P.L. 1995, ch. 215, § 1; P.L. 1995, ch. 370, art. 40, § 85; P.L. 2002, ch. 65, art. 13, § 25; P.L. 2002, ch. 292, § 11; P.L. 2009, ch. 68, art. 12, § 8.)



Chapter 27-3.2-10 - Severability.

§ 27-3.2-10 Severability.  If any section, term, or provision of this chapter shall be adjudged invalid for any reason, that judgment shall not affect, impair, or invalidate any remaining section, term, or provision, which shall remain in full force and effect.

History of Section.
(P.L. 1989, ch. 394, § 1.)






Chapter 27-3.3 - Mandatory Prelicensing Education Requirements for Property and Casualty Insurance Producers



Chapter 27-4 - Life Insurance Policies and Reserves

Chapter 27-4-0.1 - Definitions.

§ 27-4-0.1 Definitions.  (a) "Annuities" means all agreements to make periodic payments for a certain period or where the making or continuance of all or some of a series of the payments, or the amount of any payment, depends on the continuance of human life, except payments made in connection with a life insurance policy. Amounts paid the insured to provide annuities and proceeds applied under optional modes of settlement or under dividend options may be allocated by the insurer to one or more separate accounts pursuant to provisions of the annuity contract.

(b) "Funding agreements" means agreements where an insurer may accept and accumulate funds and make one or more payments at future dates in amounts that are not based on mortality or morbidity contingencies. Funding agreements do not constitute annuities as defined in subsection (a) of this section or life insurance as defined in subsection (c) of this section;

(2) Any insurer authorized to issue annuity contracts in Rhode Island may issue one or more funding agreements, in fixed or variable dollar amounts or in both. The issuance of a funding agreement under this section is deemed to be doing insurance business. Funding agreements may be issued to fund:

(i) Benefits under any employee benefit plan as defined in the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002;

(ii) The activities of any organization exempt from taxation under § 501(c) of the Internal Revenue Code, 26 U.S.C. § 501(c), or any similar organization in any foreign country;

(iii) Any program of the government of the United States, the government of any state or political subdivision of the state, or of a foreign country, or any agency or instrumentality of any foreign government, political subdivision or foreign country;

(iv) agreement providing for periodic payments in satisfaction of a claim; or

(v) Any program of any institution that has assets in excess of twenty-five million dollars ($25,000,000).

(3) A funding agreement shall be for a total amount of not less than one million dollars ($1,000,000). An amount under a funding agreement shall not be guaranteed or credited except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreement of a given class. Funding agreements shall not provide for payments to or by the insurer based on mortality or morbidity contingencies.

(4) Amounts paid to the insurer under funding agreements may be allocated by the insurer to its general account or to one or more separate accounts pursuant to § 27-32-1.

(5) A funding agreement is a Class 3 claim under § 27-14.3-46.

(6) Notwithstanding any provision in this title to the contrary, no funding agreement or portion of it, except to the extent the funding agreement may be considered an unallocated annuity contract, in accordance with the definition found in § 27-34.3-5, and except to the extent the funding agreement or portion of it has been issued to or in connection with a specific employee, union or association of natural persons benefit plan, not protected under the federal Pension Benefit Guaranty Corporation, or a government lottery, and except to the extent the funding agreement or portion of it is not limited or excluded under § 27-34.3-3(b)(2), shall qualify as a policy or contract as to which coverage is provided pursuant to chapter 34.3 of this title.

(7) The commissioner shall have the authority to regulate the sale and issuance of funding agreements and to promulgate regulations governing the sale and issuance of funding agreements.

(c) "Life insurance" means every insurance upon the lives of human beings and every insurance appertaining to that life, including the granting of endowment benefits, additional benefits in the event of death by accident, additional benefits to safeguard the contract from lapse, accelerated payments of part or all of the death benefit, or a special surrender value upon diagnosis of terminal illness, defined as a life expectancy of twelve (12) months or less, or of a medical condition requiring extraordinary medical care or treatment regardless of life expectancy, or a special surrender value upon total and permanent disability of the insured, and optional modes of settlement of proceeds. Amounts paid the insurer for life insurance and proceeds applied under optional modes of settlement or under dividend options may be allocated by the insurer to one or more separate accounts pursuant to provisions contained in the policy.

History of Section.
(P.L. 1993, ch. 180, § 6; P.L. 2001, ch. 247, § 1; P.L. 2001, ch. 367, § 1.)



Chapter 27-4-1 - Discrimination in rates or amounts payable on death.

§ 27-4-1 Discrimination in rates or amounts payable on death.  No life insurance company organized or doing business within this state shall make any distinction or discrimination as to the premiums or rates charged for policies upon the lives of persons insured, except any distinction or discrimination that shall apply to all persons of the same age, sex, general condition of health, and hope of longevity; nor shall any company make or permit the rejection of an individual's application for life insurance coverage, and the determination of the rate class for that individual, on the basis of a disability unless that disability is relevant to the risk of loss, nor shall any company make or require any rebate, diminution, or discount upon the sum to be paid on any policy in case of the death of the person insured; nor insert in the policy any condition, nor make any stipulation, where the person insured shall bind himself or herself, his or her heirs, executors, administrators, and assigns, to accept any less sum than the full value or amount of the policy in case of a claim accruing on it by reason of the death of the person insured, other than the conditions or stipulations that are imposed upon all persons in similar cases. Any stipulation or condition made or inserted in this manner shall be void.

History of Section.
(P.L. 1931, ch. 1757, § 6; G.L. 1938, ch. 153, § 6; G.L. 1956, § 27-4-1; P.L. 1977, ch. 58, § 1.)



Chapter 27-4-2 - Preexisting contracts unaffected by discrimination provisions.

§ 27-4-2 Preexisting contracts unaffected by discrimination provisions.  Sections 27-4-1 and 27-4-4 shall not affect any contracts existing on April 24, 1931.

History of Section.
(P.L. 1931, ch. 1757, § 8; G.L. 1938, ch. 153, § 8; G.L. 1956, § 27-4-2.)



Chapter 27-4-3 - Distinctions by insurance producers as to collections.

§ 27-4-3 Distinctions by insurance producers as to collections.  It shall not be lawful for any insurance producer of any life insurance company to make any distinction as to the time and manner of collecting dues upon policies.

History of Section.
(P.L. 1931, ch. 1757, § 9; G.L. 1938, ch. 153, § 9; G.L. 1956, § 27-4-3.)



Chapter 27-4-4 - Penalty for unlawful discrimination.

§ 27-4-4 Penalty for unlawful discrimination.  Any life insurance company, and any officer or agent of any life insurance company, violating any of the provisions of §§ 27-4-1 and 27-4-3 shall be subject to penalties determined in accordance with § 42-14-16.

History of Section.
(P.L. 1931, ch. 1757, § 7; G.L. 1938, ch. 153, § 7; G.L. 1956, § 27-4-4; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1; P.L. 2008, ch. 475, § 4.)



Chapter 27-4-5 - Misrepresentation as to policies  Penalty  Revocation of license.

§ 27-4-5 Misrepresentation as to policies  Penalty  Revocation of license.  No life insurance corporation doing business in this state, and no officer, director, or agent of that corporation, shall issue or circulate, or cause or permit to be issued or circulated, any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any policy issued by it, or the benefits or advantages promised by it; nor shall any corporation or agent of the corporation orally or in writing make any misrepresentation or incomplete comparisons regarding the cost or terms or conditions or benefits contained in any policy or contract of insurance to any person insured in any other corporation, for the purpose of inducing or tending to induce that person to lapse, forfeit, or surrender his or her insurance in any other corporation. The director of business regulation is empowered to revoke the license of the corporation or insurance producer violating these provisions or access whatever penalty is appropriate in accordance with § 42-14-16 in accordance with the Administrative Procedures Act, chapter 35 of title 42; the license is not to be reinstated until at least three (3) years have elapsed since the date of revocation, but the license may be renewed after a shorter period after revocation, at the discretion of the director of business regulation.

History of Section.
(P.L. 1931, ch. 1757, § 10; P.L. 1936, ch. 2423, § 1; G.L. 1938, ch. 153, § 10; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 27-4-5; P.L. 1979, ch. 140, § 1; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1.)



Chapter 27-4-6 - Terms to be stated in policy  Rebates prohibited.

§ 27-4-6 Terms to be stated in policy  Rebates prohibited.  (a) No life insurance corporation doing business in this state, nor any insurance producer of the corporation, shall permit, offer, or make any contract of insurance or agreement as to any contract other than as plainly expressed in the policy issued on the contract or agreement; nor shall any company or any officer, insurance producer, or representative of the company or producer pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as inducement to any person to insure, or give, sell, or purchase, or offer to give, sell, or purchase as an inducement or in connection with any insurance, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accruing on the securities, or any valuable consideration or inducement of any kind not specified in the policy, nor shall any person knowingly receive as an inducement any rebate of premium, or any special favor or advantage in the dividends or other benefits, or any paid employment or contract for services of any kind, or any valuable consideration or inducement of any kind, not specified in the policy.

(b) Nothing in this section shall be construed to forbid a company transacting industrial insurance on a weekly payment plan from returning to policyholders who have made premium payments for a period of at least one year, directly to the company at its home or district offices, a percentage of the premium which the company would have paid for the weekly collection of the premiums.

History of Section.
(P.L. 1931, ch. 1757, § 11; G.L. 1938, ch. 153, § 11; G.L. 1956, § 27-4-6; P.L. 2002, ch. 292, § 12.)



Chapter 27-4-6.1 - Right to examine and return policy.

§ 27-4-6.1 Right to examine and return policy.  Every individual life insurance policy delivered or issued for delivery in this state after July 1, 1978, and every individual annuity contract delivered in this state after January 1, 1995, shall contain a provision, or in a separate rider attached when delivered, stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within a minimum of ten (10) days of its delivery to that person and to have a refund of the premium paid, if after examination of the policy or contract the purchaser is not satisfied with it for any reason. Every individual life insurance policy and every individual annuity contract delivered in this state after January 1, 2008, shall contain a provision, or in a separate rider attached when delivered, stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within a minimum of twenty (20) days of its delivery to that person and to have a refund of the premium paid, if after examination of the policy or contract the purchaser is not satisfied with it for any reason. The provision shall be set forth in the policy or contract under an appropriate caption and, if not printed on the face page of the policy or contract, adequate notice of the provision shall be printed or stamped conspicuously on the face page. The policy or contract may be returned to the insurer at its home or branch office or to the insurance producer through whom it was applied for, and then shall be void as from the beginning and as if the policy or contract had not been issued.

History of Section.
(P.L. 1977, ch. 206, § 1; P.L. 1994, ch. 404, § 7; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1; P.L. 2008, ch. 240, § 2; P.L. 2008, ch. 310, § 2.)



Chapter 27-4-6.2 - Individual life insurance policy standard provisions.

§ 27-4-6.2 Individual life insurance policy standard provisions.  (a) All individual life insurance policies, except as otherwise stated herein, delivered or issued for delivery in this state on or after January 1, 2008 shall contain in substance the following provisions, or provisions which the director deems to be more favorable to policyholders.

(1) Grace period. A provision that, after payment of the first premium, the policyholder is entitled to a grace period of thirty-one (31) days or of one month following any subsequent premium due date within which to make payment of the premium then due, during which grace period the policy shall continue in full force, and the policy shall further provide that if the death of the insured occurs within the grace period provided in the policy, the insurer may deduct from the policy proceeds the portion of any unpaid premium applicable to the period ending with the last day of the policy month in which such death occurred, and if the death of the insured occurs during a period for which the premium has been paid, the insurer shall add to the policy proceeds a refund of any premium actually paid for any period beyond the end of the policy month in which such death occurred, provided such premium was not waived under any policy provision for waiver of premiums benefit. This subsection shall not apply to single premium or paid-up policies.

(2) Incontestability. A provision that the policy shall be incontestable after being in force during the lifetime of the insured for a period of two (2) years from its date of issue, and that, if the policy provides that the death benefit provided by the policy may be increased, or other policy provisions changed, upon the application of the policyholder and the production of evidence of insurability, the policy with respect to each such increase or change shall be incontestable after two (2) years from the effective date of such increase or change, except in each case for nonpayment of premiums. At the option of the insurer, provisions relating to benefits for total and permanent disability and additional benefits for accidental death may be excepted.

(b) Individual life insurance policies delivered or issued for delivery in this state on or after January 1, 2008 may contain in substance the following provision, or a provision which the director deems to be more favorable to policyholders: Suicide  a provision that excludes death from suicide, sane or insane. The suicide exclusion period for the initial coverage shall not exceed two (2) years from the date of issue of the policy. The policy may allow a separate suicide period, no greater than two (2) years from the date of any increase, for any increase in specified amount that was requested by the owner and subject to evidence of insurability. The suicide limitation shall be limited to the amount of the increase. At a minimum, a refund of all premiums paid, less dividends paid, any indebtedness and any partial withdrawals, shall be paid by the company in the event of death by suicide during the initial suicide exclusion period. For each increase in specified amount, the settlement for suicide shall be the return of all premium paid, reduced as specified above for the initial coverage, applicable to the increased amount.

History of Section.
(P.L. 2007, ch. 134, § 3; P.L. 2007, ch. 210, § 3; P.L. 2008, ch. 240, § 2; P.L. 2008, ch. 310, § 2.)



Chapter 27-4-7 - Privilege against self-incrimination.

§ 27-4-7 Privilege against self-incrimination.  No person shall be excused from attending and testifying or producing any books, papers, or other documents, before any court or magistrate, upon any investigation, proceeding, or trial for a violation of any of the provisions of § 27-4-6, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of that person may tend to convict him or her of a crime or subject him or her to a penalty or forfeiture. No person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which that person may testify or produce evidence, documentary or otherwise, and no testimony given or produced shall be received against him or her upon any criminal investigation or proceeding.

History of Section.
(P.L. 1931, ch. 1757, § 11; G.L. 1938, ch. 153, § 11; G.L. 1956, § 27-4-7.)



Chapter 27-4-9 - Preexisting contracts unaffected by policy terms provisions.

§ 27-4-9 Preexisting contracts unaffected by policy terms provisions.  The provisions of §§ 27-4-6  27-4-8 shall not affect any contract existing on April 24, 1931.

History of Section.
(P.L. 1931, ch. 1757, § 11; G.L. 1938, ch. 153, § 11; G.L. 1956, § 27-4-9.)



Chapter 27-4-10 - Effect of misstatements in application for policy.

§ 27-4-10 Effect of misstatements in application for policy.  No misstatement made in procuring a policy of life insurance shall be deemed material or render the policy void unless this matter represented shall have actually contributed to the contingency or event on which the policy is to become due and payable. Whether this matter represented contributed to that contingency or event shall be a question for the jury.

History of Section.
(P.L. 1931, ch. 1757, § 12; G.L. 1938, ch. 153, § 12; G.L. 1956, § 27-4-10.)



Chapter 27-4-11 - Rights of beneficiaries to proceeds of policy as against creditors  Premiums paid in fraud of creditors.

§ 27-4-11 Rights of beneficiaries to proceeds of policy as against creditors  Premiums paid in fraud of creditors.  If a policy of insurance is effected by any person on that person's own life or on another life in favor of a person other than himself or herself, or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any person, the lawful beneficiary or assignee of the policy, other than the insured or the person effecting that insurance or the executors or administrators of that insured or the person effecting that insurance, shall be entitled to its proceeds and avails against the creditors and representatives of the insured and of the person effecting the insurance, whether or not the right to change the beneficiary is reserved or permitted, and whether or not the policy is made payable to the person whose life is insured if the beneficiary or assignee shall predecease that person; provided, that, subject to the statute of limitations, the amount of any premiums for that insurance paid with intent to defraud creditors, with interest on it, shall inure to their benefit from the proceeds of the policy. The company issuing the policy shall be discharged of all liability on the policy by payment of its proceeds in accordance with its terms, unless before that payment the company shall have written notice, by or in behalf of a creditor, of a claim to recover for a transfer made or premiums paid with intent to defraud creditors, with a specification of the amount claimed.

History of Section.
(P.L. 1931, ch. 1757, § 13; G.L. 1938, ch. 153, § 13; P.L. 1947, ch. 1883, § 1; G.L. 1956, § 27-4-11.)



Chapter 27-4-12 - Provision for exemption from encumbrance, transfer, or claims of creditors.

§ 27-4-12 Provision for exemption from encumbrance, transfer, or claims of creditors.  Any policy of life or endowment insurance or any annuity contract may provide that the proceeds of or payments under it shall not be subject to transfer, anticipation, or commutation or encumbrance by any beneficiary other than the insured or the purchaser of the annuity, and shall not be subject to the claims of a creditor of any beneficiary or any legal process against the beneficiary.

History of Section.
(P.L. 1931, ch. 1757, § 14; G.L. 1938, ch. 153, § 14; G.L. 1956, § 27-4-12.)



Chapter 27-4-13 - Deprivation of court jurisdiction  Limitation of actions.

§ 27-4-13 Deprivation of court jurisdiction  Limitation of actions.  No life insurance company and no officer or insurance producer of the company shall make, issue, or deliver any policy or contract of insurance containing any condition, stipulation, or agreement depriving the courts of the state of jurisdiction of actions against it, nor limiting the time for commencing any action at law or in equity against it to a period of less than three (3) years from the time when the cause of action shall accrue.

History of Section.
(P.L. 1931, ch. 1757, § 15; G.L. 1938, ch. 153, § 15; G.L. 1956, § 27-4-13.)



Chapter 27-4-13.1 - Policy loan interest rates.

§ 27-4-13.1 Policy loan interest rates.  (a) "Published monthly average" means:

(1) Moody's corporate bond yield average  monthly average corporates, as published by Moody's Investors Service, Inc. or any successor; or

(2) In the event that the Moody's corporate bond yield average  monthly average corporates is no longer published, a substantially similar average, established by regulation issued by the commissioner.

(b) Policies issued on or after May 25, 1982, shall provide for policy loan interest rates as follows:

(i) A provision permitting a maximum interest rate of not more than eight percent (8%) per annum; or

(ii) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(2) The rate of interest charged on a policy loan made under paragraph (1)(ii) of this subsection shall not exceed the higher of the following:

(i) The published monthly average for the calendar month ending two (2) months before the date on which the rate is determined; or

(ii) The rate used to compute the cash surrender values under the policy during the applicable period plus one percent (1%) per annum.

(3) If the maximum rate of interest is determined pursuant to paragraph (1)(ii) of this subsection, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(4) The maximum rate for each policy must be determined at regular intervals at least once every twelve (12) months, but not more frequently than once in any three (3) month period. At the intervals specified in the policy:

(i) The rate being charged may be increased when an increase as determined under subdivision (2) of this subsection would increase that rate by one half of one percent (.5%) or more per annum;

(ii) The rate being charged must be reduced when a reduction as determined under subdivision (2) of this subsection would decrease that rate by one half of one percent (.5%) or more per annum.

(5) The life insurer shall:

(i) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(ii) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice does not need to be given to the policyholder when a further premium loan is added, except as provided in paragraph (iii) of this subdivision;

(iii) Send to policyholders with loans reasonable advance notice of any increase in the rate; and

(iv) Include in the notices required in this subdivision the substance of the pertinent provisions of subdivisions (1) and (3) of this subsection.

(6) No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would have terminated if there had been no change during that policy year.

(7) The substance of the pertinent provisions of subdivisions (1) and (3) of this subsection shall be set forth in the policies to which they apply.

(8) For purposes of this section:

(i) The rate of interest on policy loans permitted under this section includes the interest rate charged on the reinstatement of policy loans for the period during and after any lapse of a policy;

(ii) "Policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they became due;

(iii) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and

(iv) "Policy" includes certificates issued by a fraternal benefit society and annuity contracts that provide for policy loans.

(9) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to those rates.

(c) The provisions of this section shall not apply to any insurance contract issued before May 25, 1982, unless the policyholder agrees in writing to the applicability of this section.

History of Section.
(P.L. 1982, ch. 410, § 1; P.L. 2002, ch. 292, § 12.)



Chapter 27-4-16 - Preliminary term policies.

§ 27-4-16 Preliminary term policies.  Policies issued by companies doing business in this state may provide for not more than one year preliminary term insurance; provided, that if the premium charged for term insurance under a limited payment life preliminary term policy providing for the payment of all premiums on the policy in less than twenty (20) years from the date of the policy, or under an endowment preliminary term policy, exceeds that charged for life insurance under whole life preliminary term policies of the same company, then the reserve on the policy at the end of any year, including the first, shall not be less than the reserve on a whole life preliminary term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period equal to the difference between the value at the end of that period of a whole life preliminary term policy and the full level net premium reserve at that time of a limited payment life or endowment policy.

History of Section.
(P.L. 1931, ch. 1757, § 4; G.L. 1938, ch. 153, § 4; G.L. 1956, § 27-4-16.)



Chapter 27-4-17 - Annual valuation of policies and reserves.

§ 27-4-17 Annual valuation of policies and reserves.  (a) The director of business regulation shall make annual valuations of all outstanding policies, additions to policies, unpaid dividends, and all other obligations of every life insurance corporation doing business in this state. All valuations made by the director, or by his or her authority, shall be made upon the net premium basis. The legal minimum standard for valuation of contracts issued before January 1, 1907, shall be the American experience table of mortality with the interest at four percent (4%) per annum, and for contracts issued on or after that date the same table of mortality with interest at three and one-half percent (3 1/2%) per annum. Any company may adopt as a legal minimum standard, for the valuation of life insurance policies issued on or after January 1, 1948, the commissioners reserve valuation method, with interest at three and one-half percent (3 1/2%) per annum, or in the case of policies issued on or after April 17, 1975, four percent (4%) per annum for policies issued prior to April 27, 1979, and four and one-half percent (4 1/2%) per annum for policies issued on or after April 27, 1979, and either the commissioners 1941 standard ordinary mortality table or the commissioners 1958 standard ordinary mortality table for ordinary policies, and either the 1941 standard industrial mortality table or the commissioners 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for industrial policies, for industrial policies in lieu of the legal minimum standard allowed by this section.

(b) The interest rates used in determining the minimum standard for the valuation of all life insurance policies issued in a particular calendar year on or after May 15, 1981, shall be the calendar year statutory valuation interest rates as defined in this section.

(c) The calendar year statutory valuation interest rates shall be determined as follows and the results rounded to the nearer one-quarter of one percent (.25%):

For life insurance:

I = .03 + W (R1 -.03) + W/2 (R1 -.09); where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this section, and W is the weighting factor defined in this section;

(2) If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to subdivision (c)(1) differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent (.5%), the calendar year statutory valuation interest rate for these life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For the purposes of applying the provisions in this subdivision, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 using the reference interest rate defined for 1979 and shall be determined for each subsequent calendar year.

(3) The weighting factors referred to in the formula stated in subdivision (c)(1) are given in the following table:

Weighting Factors for Life Insurance
Guarantee
Duration Weighting
(Years) Factors
10 or less .50
More than 10, but not more than 20 .45
More than 20 .35
For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or non-forfeiture values or both which are guaranteed in the original policy.
(4) The reference interest rate referred to in subdivision (c)(1) shall be defined as follows:
(i) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's corporate bond yield average  monthly average corporates, as published by Moody's Investors Service, Inc., or any successor; or
(ii) In the event that the Moody's corporate bond yield average  monthly average corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Moody's corporate bond yield average  monthly average corporates, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the references interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner, may be substituted.
(d) The mortality table used in determining the minimum standard for the valuation of ordinary life insurance policies issued on or after May 15, 1981, shall be:
(1) The commissioners 1980 standard ordinary mortality table;
(2) At the election of the company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten (10) year select mortality factors; or
(3) Any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for these policies.
(e) Reserves for any category of policies or contracts may be calculated, at the option of the insurer, according to any standard or standards which produce greater aggregate reserves for all policies or contracts than the legal minimum standard or standards.


History of Section.
(P.L. 1931, ch. 1757, § 1; G.L. 1938, ch. 153, § 1; P.L. 1947, ch. 1973, § 1; G.L. 1956, § 27-4-17; P.L. 1959, ch. 36, § 1; P.L. 1963, ch. 36, § 1; P.L. 1975, ch. 25, § 1; P.L. 1979, ch. 54, § 1; P.L. 1981, ch. 209, § 1; P.L. 1994, ch. 134, § 10; P.L. 2002, ch. 292, § 12.)

Guarantee

Duration Weighting

(Years) Factors

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or non-forfeiture values or both which are guaranteed in the original policy.

(4) The reference interest rate referred to in subdivision (c)(1) shall be defined as follows:

(i) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's corporate bond yield average  monthly average corporates, as published by Moody's Investors Service, Inc., or any successor; or

(ii) In the event that the Moody's corporate bond yield average  monthly average corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Moody's corporate bond yield average  monthly average corporates, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the references interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner, may be substituted.

(d) The mortality table used in determining the minimum standard for the valuation of ordinary life insurance policies issued on or after May 15, 1981, shall be:

(1) The commissioners 1980 standard ordinary mortality table;

(2) At the election of the company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten (10) year select mortality factors; or

(3) Any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for these policies.

(e) Reserves for any category of policies or contracts may be calculated, at the option of the insurer, according to any standard or standards which produce greater aggregate reserves for all policies or contracts than the legal minimum standard or standards.

History of Section.
(P.L. 1931, ch. 1757, § 1; G.L. 1938, ch. 153, § 1; P.L. 1947, ch. 1973, § 1; G.L. 1956, § 27-4-17; P.L. 1959, ch. 36, § 1; P.L. 1963, ch. 36, § 1; P.L. 1975, ch. 25, § 1; P.L. 1979, ch. 54, § 1; P.L. 1981, ch. 209, § 1; P.L. 1994, ch. 134, § 10; P.L. 2002, ch. 292, § 12.)



Chapter 27-4-18 - Variance from valuation standards.

§ 27-4-18 Variance from valuation standards.  The director of business regulation may vary the standards of interest and mortality in the case of corporations from foreign countries as to contracts issued by these corporations in countries other than the United States, and in particular cases of invalid lives and other extra hazards, and value policies seriatim or in groups, use approximate averages for fractions of a year and otherwise, and accept the valuation of the department of insurance of any other state or country if made upon the basis of, and according to, standards not lower than required or authorized by §§ 27-4-17  27-4-20, in place of the valuation required by §§ 27-4-17  27-4-20.

History of Section.
(P.L. 1931, ch. 1757, § 1; G.L. 1938, ch. 153, § 1; P.L. 1947, ch. 1973, § 1; G.L. 1956, § 27-4-18; P.L. 2002, ch. 292, § 12.)



Chapter 27-4-19 - Valuation of bonds and fixed obligation investments.

§ 27-4-19 Valuation of bonds and fixed obligation investments.  All bonds or other evidences of debt having a fixed term and rate held by any life insurance company, assessment life association, or fraternal beneficiary association authorized to do business in this state, may, if amply secured and not in default as to principal or interest, be valued as follows: if purchased at par, at the par value; and if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made; provided, that the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase; and provided, that the director of business regulation shall have full discretion in determining the method of calculating values according to this rule.

History of Section.
(P.L. 1931, ch. 1757, § 5; G.L. 1938, ch. 153, § 5; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 27-4-19.)



Chapter 27-4-20 - Employment of actuary to make valuation  Acceptance of valuation by company.

§ 27-4-20 Employment of actuary to make valuation  Acceptance of valuation by company.  For the purpose of making a valuation, the director of business regulation may employ a competent actuary to do the valuation, who shall be paid by the company for which the services are rendered, but nothing in this chapter shall prevent any company from making the valuation contemplated in this section, which may be received by the director upon the proof that he or she may determine. The expense of procuring that proof shall be paid by the company.

History of Section.
(P.L. 1931, ch. 1757, § 2; G.L. 1938, ch. 153, § 2; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 27-4-20.)



Chapter 27-4-21 - Certificate of compliance with reserve requirements.

§ 27-4-21 Certificate of compliance with reserve requirements.  Upon the valuation being made as provided in §§ 27-4-17  27-4-20, the director of business regulation shall issue a certificate setting forth the corporate name of the company, its principal office, that it has fully complied with the provisions of this chapter, stating the amount of the net reserve value of outstanding policies and the table upon which that value is computed, and that it is authorized to transact the business of life insurance in this state.

History of Section.
(P.L. 1931, ch. 1757, § 3; G.L. 1938, ch. 153, § 3; impl. am. P.L. 1939, ch. 660, § 120; G.L. 1956, § 27-4-21.)



Chapter 27-4-22 - Assignment of interest under group life insurance.

§ 27-4-22 Assignment of interest under group life insurance.  Subject to the terms of the policy relating to assignment of incidents of ownership under the policy, a person whose life is insured under a policy of group life insurance may assign any or all incidents of ownership granted that person under the policy, including but not limited to any right to designate a beneficiary, to have an individual policy issued to him or her, and to pay premiums. Any assignment by the insured shall be valid for the purpose of vesting in the assignee, in accordance with any provisions included in the policy as to the time at which it is to be effective, all of the incident of ownership assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue without notice of the assignment.

History of Section.
(P.L. 1970, ch. 210, § 1; P.L. 2002, ch. 292, § 12.)



Chapter 27-4-22.1 - Continuation of group life insurance  Labor disputes  Involuntary layoffs.

§ 27-4-22.1 Continuation of group life insurance  Labor disputes  Involuntary layoffs.  (a) No group life insurance policy shall be issued or delivered in this state where the premium or any part of the premium is paid or is to be paid in whole or in part by an employer pursuant to the terms of a collective bargaining agreement unless the policy provides that in the event of a cessation of work by the employees covered by the policy as the result of a labor dispute or involuntary layoff, the policy, upon timely payment of the premium, shall continue in effect with respect to all employees insured by the policy on the date of the cessation of work who continue to pay their individual contribution and who assume and pay the contribution from the employer, for the period of cessation of work, under the following conditions:

(1) If the policyholder is not a trustee or the trustees of a fund established or maintained in whole or in part by the employer, the policy shall provide that the employee's individual contribution shall be the rate in the policy, on the date cessation of work occurs, applicable to an individual in the class to which the employee belongs as set forth in the policy;

(2) If the policyholder is a trustee or the trustees of a fund established or maintained in whole or in part by the employer, the employee's contribution shall be the amount which he or she and the employer would have been required to contribute to the trust for the employee if (i) the cessation of work had not occurred and (ii) the agreement requiring the employer to make contributions to the trust were in full force;

(3) The policy may provide that the continuation of insurance is contingent upon the collection of individual contributions by the union or unions representing the employees for policies referred to in subdivision (a)(1), and by the policyholder or the policyholder's agent with respect to policies referred to in subdivision (a)(2);

(4) The policy may provide that the continuation of insurance on each employee is contingent upon timely payment of contributions by the individual and timely payment of the premium by the entity responsible for collecting the individual contributions;

(5) The policy may provide that each individual premium rate shall be increased by an amount up to six percent (6%) of the premium rate of that shown in the policy during the cessation of work in order to cover increased administrative costs and increased mortality and morbidity. If the policy does provide for an increase, this shall have the effect of increasing the employee's contribution by a similar percent;

(6) Nothing in this section shall be deemed to limit any right which the insurer may have in accordance with the terms of the policy to increase or decrease the premium rates before, during, or after a cessation of work if, in fact, the insurer would have had the right to increase the premium rate had the cessation of work not occurred. If this premium rate change is made, it shall be effective, notwithstanding any other provisions of this section, on a date the insurer shall determine in accordance with the terms of the policy;

(7) The policy may provide that, if a premium is unpaid at the date of cessation of work and the premium became due prior to the cessation of work, the continuation of insurance is contingent upon payment of the premium prior to the date the next premium becomes due under the terms of the policy; and

(8) Nothing contained in this section shall be deemed to require continuation of any group life insurance policy unless or until the greater of (i) one hundred (100) employees and (ii) at least fifty-one percent (51%) of the employees in the group eligible to continue the coverage under this section satisfy all of the requirements to do so.

(b) No individual employee shall be eligible to continue coverage under this section after he or she becomes employed full time with the same or any other employer.

History of Section.
(P.L. 1992, ch. 167, § 1.)



Chapter 27-4-23 - Rules and regulations.

§ 27-4-23 Rules and regulations.  The insurance commissioner shall make reasonable rules and regulations necessary to effect the purposes of this chapter.

History of Section.
(P.L. 1971, ch. 269.)



Chapter 27-4-24 - Filing of life insurance policy forms.

§ 27-4-24 Filing of life insurance policy forms.  (a) Any insurance company authorized to do a life insurance and/or annuities business within this state in accordance with the provisions of this title shall file all life insurance policy forms and annuity contract forms used by it in the state with the insurance commissioner. The commissioner may also require any company to file the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance or annuities. Any organization, bureau, or association of which the company is a member may, on behalf of the company, make the filings required by this section. If the commissioner finds from an examination of any form filed that it is contrary to the public interest, he or she shall forbid the use of the form, and shall notify the company in writing as provided in § 27-4-24.2.

(b) Alternatively, a carrier may obtain authorization to use a life insurance policy form or annuity contract by obtaining authorization through the Interstate Insurance Product Compact Commission provided in chapter 2.5 of this title, provided that:

(1) The state of Rhode Island has not "opted out" of the compact with regard to the line in question; and

(2) The appropriate filing fee, as set forth in § 42-14-18 and the regulations thereunder, has been paid.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 1994, ch. 404, § 7; P.L. 2005, ch. 173, § 2.)



Chapter 27-4-24.1 - Waiting period  Effective date of filings.

§ 27-4-24.1 Waiting period  Effective date of filings.  (a) Each filing shall be on file for a waiting period of thirty (30) days before it becomes effective, which period may be extended by the commissioner for an additional period not to exceed thirty (30) days if the commissioner gives written notice within the waiting period to the insurer or organization which made the filing that he or she needs additional time for the consideration of the filing. Upon written application by the insurer or organization, the commissioner may authorize a filing that he or she has reviewed to become effective before the expiration of the waiting period or any extension. A filing shall be deemed to meet the requirements of this chapter and to become effective unless disapproved by the commissioner, as provided in this chapter, within the waiting period or any extension.

(b) Section (a) above does not apply to filings made through the Interstate Insurance Product Commission pursuant to chapter 2.5 of this title.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 2005, ch. 173, § 2.)



Chapter 27-4-24.2 - Notice of disapproval.

§ 27-4-24.2 Notice of disapproval.  If within the waiting period or any extension of it as provided in § 27-4-24.1 the commissioner finds that a filing does not meet the requirements of this chapter, the commissioner shall send to the insurer or organization which made that filing written notice of disapproval of that filing specifying in the notice in what respects he or she finds that filing fails to meet the requirements of this chapter and stating that that filing shall not become effective.

History of Section.
(P.L. 1973, ch. 264, § 1.)



Chapter 27-4-24.3 - Suspension or revocation of licenses.

§ 27-4-24.3 Suspension or revocation of licenses.  (a) The commissioner may revoke or suspend the license of any organization or insurer which fails to comply with an order of the commissioner within the time limited by the order, or any extension of it which the commissioner may grant. The commissioner shall not revoke or suspend the license of any organization or insurer for failure to comply with an order until the time prescribed for an appeal has expired or, if an appeal has been taken, until the order has been affirmed.

(b) The commissioner may determine when a suspension of license shall become effective, and it shall remain in effect for the period fixed by the commissioner, unless he or she modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c) No license shall be suspended or revoked except upon a written order of the commissioner, stating the commissioner's findings, made after a hearing held in accordance with § 42-35-9 upon not less than ten (10) days' written notice to the insurer or organization.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1.)



Chapter 27-4-24.4 - Hearing on decisions of commissioner.

§ 27-4-24.4 Hearing on decisions of commissioner.  Any organization or insurer aggrieved by any order or decision of the commissioner, or by any rule or regulation promulgated and adopted by the commissioner, may, within thirty (30) days after notice of the order or decision to the organization or insurer, make written request to the commissioner for a hearing on the order or decision. The commissioner shall provide a hearing and issue a decision in accordance with the Administrative Procedures Act, chapter 42-35.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1; P.L. 2008, ch. 475, § 4.)



Chapter 27-4-24.5 - Judicial review of orders and decisions.

§ 27-4-24.5 Judicial review of orders and decisions.  Any final order or decision of the commissioner, including any order made after a hearing under the provisions of § 27-4-24.3 or 27-4-24.4, shall be subject to review in accordance with the Administrative Procedures Act, chapter 42-35.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1; P.L. 2008, ch. 475, § 4.)



Chapter 27-4-24.6 - Severability.

§ 27-4-24.6 Severability.  If any subsection, subdivision, paragraph, sentence, or clause of this chapter is held invalid or unconstitutional, that decision shall not affect the remaining portions of the section or sections.

History of Section.
(P.L. 1973, ch. 264, § 1; P.L. 2007, ch. 134, § 1; P.L. 2007, ch. 210, § 1.)



Chapter 27-4-25 - Physical exam by insurance company.

§ 27-4-25 Physical exam by insurance company.  Any applicant for life insurance with any company organized or doing business within this state shall be provided, upon request, any and all medical reports by a physician or other medical personnel that were performed at the request or the direction of that company. These reports shall only be provided to a physician of the applicant's choice whether the applicant receives a rating or rejection from a company and the provisions of this section shall also apply to medical examinations performed pursuant to applications for an increase in insurance coverage.

History of Section.
(P.L. 1981, ch. 412, § 1.)



Chapter 27-4-26 - Interest upon proceeds of life insurance policies.

§ 27-4-26 Interest upon proceeds of life insurance policies.  An insurer of a life insurance contract or annuity contract shall pay to the beneficiary or policyholder, respectively, interest on the proceeds at the rate of nine percent (9%) per annum from the date of the death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract and from the date of maturity of an endowment contract to the date of payment and the interest shall be added to and be a part of the total sum paid.

History of Section.
(P.L. 1984, ch. 343, § 1; P.L. 1987, ch. 78, § 15.)



Chapter 27-4-27 - Insurable interest.

§ 27-4-27 Insurable interest.  (a) Any individual of competent legal capacity may procure or effect an insurance contract upon his or her life or body for the benefit of any person. Any life insurance company doing business within the state may issue policies of insurance predicated upon the life or lives of any person or persons with the consent of the insured, payable at maturity to any educational, religious, benevolent, or charitable corporation or association which can legally take and receive testamentary legacies and which are exempt from taxation under 26 U.S.C. § 501(c), irrespective of a financial interest on the part of the corporation in the life of the person or persons insured. No person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under the contract are payable to the individual insured or his or her personal representatives, or to a person having, at the time when the contract was made, an insurable interest in the individual insured.

(b) If the beneficiary, assignee, or other payee under any contract made in violation of this section receives from the insurer any benefits under that contract accruing upon the death, disablement, or injury of the individual insured, the individual insured or his or her executor or administrator may maintain an action to recover the benefits from the person so receiving them.

(c) "Insurable interest" as to personal insurance means that every individual has an insurable interest in the life, body, and health of himself or herself and of other persons as follows:

(1) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection;

(2) In the case of other persons, a lawful and substantial economic interest in having the life, health, or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by the death, disablement, or injury of the individual insured;

(3) In the case of employees of public and private corporations, with respect to whom the corporate employer or an employer-sponsored trust is the beneficiary under the insurance contract, a lawful and substantial economic interest exists in:

(i) Key employees; and

(ii) Employees other than those identified in subdivision (c)(3)(i), and former employees and retirees for the purpose of funding, in the aggregate, all or part of the corporation's cost for pre-retirement and post-retirement benefits; provided, (A) that the amount of insurance coverage on these employees will be limited to an amount commensurate with employer-provided benefits to those employees, (B) that an insurance program used to finance these employee benefits includes former employees, retirees, or a broad class of employees selected by objective standards related to age, service, sex, or category of employment, and (C) that the proceeds created by that insurance program used for the sole purpose of funding the corporation's pre-retirement or post-retirement benefit programs; and

(4) An individual party to a contract or option for the purchase or sale of an interest in business, partnership, or firm or of shares of stock of a corporation or of an interest in the shares, has an insurable interest in the life of each individual party to the contract and for the purposes of the contract only, in addition to any insurable interest which may exist as to the life of that individual.

(d) Insurance effectuated under a group life insurance policy pursuant to the program described in subdivision (c)(3)(ii) need not comply with the provisions of § 27-4-22 to the extent the provisions of that section would be inconsistent or would conflict with the purposes expressed in subdivision (c)(3)(ii).

(e) An insurer shall be entitled to rely upon all statements, declarations, and representations made by an applicant for insurance relative to insurable interest of the applicant in the insured, and no insurer shall incur legal liability except as set forth in the policy by virtue of any untrue statements, declarations, or representations relied upon in good faith by the insurer.

History of Section.
(P.L. 1990, ch. 263, § 1; P.L. 1992, ch. 373, § 1.)



Chapter 27-4-29 - Life insurance database. [Effective January 1, 2013.].

§ 27-4-29 Life insurance database. [Effective January 1, 2013.].  (a) The department of business regulation shall maintain a central database of electronic contact information for each life insurer having policies in force in this state.

(b) On and after January 1, 2013, any member of the immediate family of a decedent searching for life insurance policies covering the decedent may file a request with the department for a search pursuant to this section, provided the decedent was a resident or former resident of this state. Any such request shall include a copy of the subject decedent's death certificate. The right to file a request for a search pursuant to this section may not be assigned.

(c) The department shall transmit any such request to all life insurers having policies in force in this state, along with information necessary for responding directly to the person filing the request. Each such insurer shall examine its books and records to make a determination as to the existence of coverage of the subject decedent, and upon a finding that such coverage does exist, shall directly notify the person filing the request.

(d) The department may adopt such rules and regulations as may be necessary to implement the provisions of this section.

(e) Insurers of credit life insurance are exempt from inclusion in the central database and shall not be subject to the requirements of § 27-4-28.

History of Section.
(P.L. 2012, ch. 296, § 1; P.L. 2012, ch. 326, § 1.)






Chapter 27-4.1 - Legal Services Insurance

Chapter 27-4.1-1 - Prepaid legal services plans unaffected.

§ 27-4.1-1 Prepaid legal services plans unaffected.  Nothing in this chapter shall apply to or affect a nonprofit prepaid legal services plan that operates in this state by a nonprofit prepaid legal services corporation subject to chapter 20.3 of this title.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-2 - Legal services insurance as a form of accident and health insurance  Effect of other laws.

§ 27-4.1-2 Legal services insurance as a form of accident and health insurance  Effect of other laws.  Legal services insurance provides for the mental and emotional welfare of human beings by defraying the costs of legal services; it shall be deemed to be accident and health insurance and shall be classified this way for the purposes of chapters 34.1 and 34.3 of this title. Legal services insurance may only be written pursuant to the provision of this chapter. Except to the extent expressly provided in this chapter, nothing in any other chapter of this title regulating the form, content, or provisions of accident and health insurance policies or the filing and approval of these policies including premium rates shall apply to legal services insurance policies written under and subject to the provisions of this chapter.

History of Section.
(P.L. 1986, ch. 431, § 1; P.L. 1999, ch. 147, § 3.)



Chapter 27-4.1-3 - Authority to transact business.

§ 27-4.1-3 Authority to transact business.  Any insurance company incorporated by or under the laws of this state or any foreign or alien insurance company duly licensed to do business in this state may transact the business of legal services insurance, if that company is authorized to do property and casualty and/or accident and health insurance business in this state.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-4 - "Legal services insurance" defined.

§ 27-4.1-4 "Legal services insurance" defined.  "Legal services insurance" is insurance which involves the assumption of a contractual obligation to reimburse the beneficiary against or pay on behalf of the beneficiary all or a portion of his or her fees, costs, or expenses related to or arising out of services performed by or under the supervision of an attorney who is not an employee of or under the control of the insurer directly or indirectly and who is licensed to practice in the state of Rhode Island or any other state where the attorney provides these services. "Legal services insurance" may also include provisions for basic legal services rendered to the beneficiary, by telephone or mail, by one or more attorneys licensed to practice in the state of Rhode Island or any other state where the attorney provides these basic legal services none of whom are employees of or under the control of the insurer directly or indirectly. "Legal services insurance" does not include the provision of or reimbursement for legal services incidental to other insurance coverage. Beneficiaries of legal services shall not be required to select an attorney other than one of the beneficiary's own choosing except for basic legal advice rendered by telephone or mail as described in this section. Attorneys providing basic legal advice rendered by telephone or mail under legal insurance policies shall refer all beneficiaries to an attorney of the beneficiary's choice for other than basic legal services and shall be prohibited from taking any of these referrals.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-5 - Individual and group legal services insurance.

§ 27-4.1-5 Individual and group legal services insurance.  Any insurance company authorized to write legal services insurance in this state shall have the power to issue individual or group legal services insurance policies or may, by providing for the mental and emotional welfare of individuals and members of his or her family by defraying the costs of legal services, include legal services insurance in and as a part of a group accident and health insurance policy. "Group legal services insurance" is that form of voluntary legal services insurance covering not less than ten (10) employees or members, with or without their eligible dependents, written under a master policy issued to any governmental corporation, unit, agency, or department, or to any employer or association of employers, including the trustee or trustees of a fund established by an employer or association of employers, or to a labor union or other similar employee organization, including the trustees of a fund established by a labor union or employee organization. The terms "employee" and "employees" have the meaning given to each term in the policy.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-6 - Filing of forms and classification of risks and premiums.

§ 27-4.1-6 Filing of forms and classification of risks and premiums.  No policy of legal services insurance shall be issued or delivered to any person in this state, nor shall any application, certificate of group insurance, rider, or endorsement be used in connection with the policy, until a copy of the form and of the classification of risks and premium rates pertaining to the risks have been filed with the insurance commissioner, nor until the expiration of sixty (60) days after this unless the commissioner gives written approval sooner.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-7 - Disapproval of forms.

§ 27-4.1-7 Disapproval of forms.  (a) The commissioner may, within sixty (60) days after the filing of any form, disapprove the form:

(1) If the benefits provided in the form are unreasonable in relation to the premium charged;

(2) If it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the policy, or if it fails to include a provision deemed by the commissioner to be necessary for the protection of the interest of the public; or

(3) If it does not comply with the requirements of the law.

(b) If the commissioner notifies the insurer that has filed any form that it does not comply with the provisions of this chapter, it shall be unlawful for the insurer to issue that form or use it in connection with any policy. In that notice the commissioner shall specify the reasons for his or her disapproval and state that a hearing will be granted within twenty (20) days after a request in writing by the insurer.

(c) The commissioner may for good cause exempt any group insurance policy or class of group insurance policies from the requirements of subsection (a).

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-8 - Hearing and use of disapproved forms.

§ 27-4.1-8 Hearing and use of disapproved forms.  The commissioner may at any time, after a hearing of which not less than twenty (20) days' written notice has been given to the insurer, withdraw approval of any form on any of the grounds stated in this chapter. It shall be unlawful for the insurer to issue that form or use it in connection with any policy after the effective date of the withdrawal of approval. The notice of any hearing called under this section shall specify the matter to be considered at the hearing and any decision affirming disapproval or directing withdrawal of approval under this chapter shall be in writing and shall specify the reasons for the decision.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-9 - Judicial review of actions of commissioner.

§ 27-4.1-9 Judicial review of actions of commissioner.  The action of the commissioner in disapproving any policy form or withdrawing approval of any policy form shall be subject to review by the superior court for Providence and Bristol counties.

History of Section.
(P.L. 1986, ch. 431, § 1.)



Chapter 27-4.1-10 - Rules and regulations.

§ 27-4.1-10 Rules and regulations.  The commissioner may make reasonable rules and regulations necessary to effect the purposes of this chapter.

History of Section.
(P.L. 1986, ch. 431, § 1.)






Chapter 27-4.2 - Life and Health Reinsurance Agreements Act

Chapter 27-4.2-1 - Preamble.

§ 27-4.2-1 Preamble.  (a) The Rhode Island department of business regulation, the insurance division, recognizes that licensed insurers routinely enter into reinsurance agreements that yield legitimate relief to the ceding insurer from strain to surplus.

(b) It is improper for a licensed insurer, in the capacity of ceding insurer, to enter into reinsurance agreements for the principal purpose of producing significant surplus aid for the ceding insurer, typically on a temporary basis, while not transferring all of the significant risks inherent in the business being reinsured. In substance or effect, the expected potential liability to the ceding insurer remains basically unchanged by the reinsurance transaction, notwithstanding certain risk elements in the reinsurance agreement, such as catastrophic mortality or extraordinary survival. The terms of agreements referred to in this section and described in § 27-4.2-3 would violate:

(1) Applicable sections of the general laws relating to financial statements of insurers, resulting in distorted financial statements which do not properly reflect the financial condition of the ceding insurer;

(2) Applicable sections of the general laws relating to reinsurance reserve credits, resulting in a ceding insurer improperly reducing liabilities or establishing assets for reinsurance ceded; and

(3) Applicable sections of the general laws relating to creating a situation that may be hazardous to policyholders and the people of this state.

History of Section.
(P.L. 1995, ch. 111, § 2.)



Chapter 27-4.2-2 - Applicability.

§ 27-4.2-2 Applicability.  This chapter shall apply to all domestic life and accident and health insurers and to all other licensed life and accident and health insurers that are not subject to a substantially similar regulation in their domiciliary state. This chapter shall also similarly apply to licensed property and casualty insurers with respect to their accident and health business. This chapter shall not apply to assumption reinsurance, yearly renewable term reinsurance or certain non-proportional reinsurance such as stop loss or catastrophe reinsurance.

History of Section.
(P.L. 1995, ch. 111, § 2.)



Chapter 27-4.2-3 - Accounting requirements.

§ 27-4.2-3 Accounting requirements.  (a) No insurer subject to this chapter shall, for reinsurance ceded, reduce any liability or establish any asset in any financial statement filed with the department if, by the terms of the reinsurance agreement, in substance or effect, any of the following conditions exist:

(1) Renewal expense allowances provided or to be provided to the ceding insurer by the reinsurer in any accounting period are not sufficient to cover anticipated allocable renewal expenses of the ceding insurer on the portion of the business reinsured, unless a liability is established for the present value of the shortfall (using assumptions equal to the applicable statutory reserve basis on the business reinsured). Those expenses include commissions, premium taxes and direct expenses including, but not limited to, billing, valuation, claims and maintenance expected by the company at the time the business is reinsured;

(2) The ceding insurer can be deprived of surplus or assets at the reinsurer's option or automatically upon the occurrence of some event, such as the insolvency of the ceding insurer, except that termination of the reinsurance agreement by the reinsurer for nonpayment of reinsurance premiums or other amounts due, such as modified coinsurance reserve adjustments, interest and adjustments on funds withheld, and tax reimbursements, shall not be considered to be a deprivation of surplus or assets;

(3) The ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement, except that neither offsetting experience refunds against current and prior years' losses under the agreement nor payment by the ceding insurer of an amount equal to the current and prior years' losses under the agreement upon voluntary termination of in-force reinsurance by the ceding insurer shall be considered a reimbursement to the reinsurer for negative experience. Voluntary termination does not include situations where termination occurs because of unreasonable provisions that allow the reinsurer to reduce its risk under the agreement. An example of this provision is the right of the reinsurer to increase reinsurance premiums or risk and expense charges to excessive levels forcing the ceding company to prematurely terminate the reinsurance treaty;

(4) The ceding insurer must, at specific points in time scheduled in the agreement, terminate or automatically recapture all or part of the reinsurance ceded;

(5) The reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income realized from the reinsured policies. For example, it is improper for a ceding company to pay reinsurance premiums, or other fees or charges to a reinsurer that are greater than the direct premiums collected by the ceding company;

(6) The treaty does not transfer all of the significant risk inherent in the business being reinsured. The risk categories considered shall be morbidity, mortality, lapse, credit quality, reinvestment, and disintermediation. These categories are further defined in the regulation promulgated pursuant to this chapter;

(7) The credit quality, reinvestment, or disintermediation risk is significant for business reinsured and the ceding company does not (other than for the classes of business excepted in subdivision (a)(7)(ii) of this section) either transfer the underlying assets to the reinsurer or legally segregate these assets in a trust or escrow account or establish a mechanism satisfactory to the commissioner which legally segregates, by contract or contract provision, the underlying assets;

(ii) Notwithstanding the requirements of subdivision (a)(7)(i) of this section, the assets supporting the reserves for the following classes of business and any classes of business which do not have a significant credit quality, reinvestment or disintermediation risk may be held by the ceding company without segregation of these assets:

(A) Health insurance  long term care insurance/long term disability insurance;

(B) Traditional non-par permanent;

(C) Traditional par permanent;

(D) Adjustable premium permanent;

(E) Indeterminate premium permanent;

(F) Universal life fixed premium (no dump-in premiums allowed);

(iii) The associated formula for determining the reserve interest rate adjustment must use a formula that reflects the ceding company's investment earnings and incorporates all realized and unrealized gains and losses reflected in the statutory statement. An acceptable formula shall be set forth in regulations promulgated pursuant to this chapter;

(8) Settlements are made less frequently than quarterly or payments due from the reinsurer are not made in cash within ninety (90) days of the settlement date;

(9) The ceding insurer is required to make representations or warranties not reasonably related to the business being reinsured;

(10) The ceding insurer is required to make representations or warranties about future performance of the business being reinsured; and

(11) The reinsurance agreement is entered into for the principal purpose of producing significant surplus aid for the ceding insurer, typically on a temporary basis, while not transferring all of the significant risks inherent in the business reinsured and, in substance or effect, the expected potential liability to the ceding insurer remains basically unchanged.

(b) Notwithstanding subsection (a), an insurer subject to this chapter may, with the prior approval of the commissioner, take a reserve credit or establish any asset the commissioner may deem consistent with chapter 1.1 of this title and regulations promulgated under that chapter, including actuarial interpretations or standards adopted by the insurance division of the department of business regulation.

(c) Agreements entered into after the effective date of this chapter which involve the reinsurance of business issued prior to the effective date of the agreements, along with any subsequent amendments to it, shall be filed by the ceding company with the commissioner within thirty (30) days from its date of execution. Each filing shall include data detailing the financial impact of the transaction. The ceding insurer's actuary who signs the financial statement actuarial opinion with respect to valuation of reserves shall consider this chapter and any applicable actuarial standards of practice when determining the proper credit in financial statements filed with the insurance division of the department of business regulation. The actuary should maintain adequate documentation and be prepared upon request to describe the actuarial work performed for inclusion in the financial statements and to demonstrate that the work conforms to this regulation.

(2) Any increase in surplus net of federal income tax resulting from arrangements described in subsection (c)(1) shall be identified separately on the insurer's statutory financial statement as a surplus item (aggregate write-ins for gains and losses in surplus in the capital and surplus account, of the annual statement) and recognition of the surplus increase as income shall be reflected on a net of tax basis in the annual statement as earnings emerge from the business reinsured.

History of Section.
(P.L. 1995, ch. 111, § 2.)



Chapter 27-4.2-4 - Written agreements.

§ 27-4.2-4 Written agreements.  (a) No reinsurance agreement or amendment to any agreement may be used to reduce any liability or to establish any asset in any financial statement filed with the insurance division of the department of business regulation, unless the agreement, amendment, or a binding letter of intent has been duly executed by both parties no later than the "as of date" of the financial statement.

(b) In the case of a letter of intent, a reinsurance agreement or an amendment to a reinsurance agreement must be executed within a reasonable period of time, not exceeding ninety (90) days from the execution date of the letter of intent, in order for credit to be granted for the reinsurance ceded.

(c) The reinsurance agreement shall contain provisions which provide that:

(1) The agreement shall constitute the entire agreement between the parties with respect to the business being reinsured and that there are no understandings between the parties other than as expressed in the agreement; and

(2) Any change or modification to the agreement shall be null and void unless made by amendment to the agreement and signed by both parties.

History of Section.
(P.L. 1995, ch. 111, § 2.)



Chapter 27-4.2-6 - Rules and regulations.

§ 27-4.2-6 Rules and regulations.  The insurance commissioner shall have the authority to promulgate rules and regulations necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1995, ch. 111, § 2.)



Chapter 27-4.2-7 - Existing agreements.

§ 27-4.2-7 Existing agreements.  Insurers subject to this act shall reduce to zero by December 31, 1997 any reserve credits or assets established with respect to reinsurance agreements entered into prior to the effective date of this act which, under the provisions of this act would not be entitled to recognition of the reserve credits or assets; provided, however, that the reinsurance agreements shall have been in compliance with laws or regulations in existence immediately preceding the effective date of this act.

History of Section.
(P.L. 2011, ch. 18, § 4; P.L. 2011, ch. 25, § 4.)






Chapter 27-4.3 - The Standard Nonforfeiture Law for Life Insurance

Chapter 27-4.3-1 - Short title.

§ 27-4.3-1 Short title.  This chapter shall be known as the "Standard Nonforfeiture Law for Life Insurance Act."

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-2 - Nonforfeiture benefits.

§ 27-4.3-2 Nonforfeiture benefits.  (a) Policies issued on and after January 1, 1994, except as stated in § 27-4.3-9, shall not be delivered or issued for delivery in this state unless they shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner of insurance are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this chapter and are essentially in compliance with § 27-4.3-8:

(1) That in the event of default in any premium payment, the insurance company will grant, upon proper request not later than sixty (60) days after the due date of the premium in default, a paid up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of the amount as specified in this chapter. In lieu of the stipulated paid up nonforfeiture benefit, the insurance company may substitute, upon proper request not later than sixty (60) days after the due date of the premium in default, an actuarially equivalent alternative paid up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) That upon surrender of the policy within sixty (60) days after the due date of any premium payment in default after premiums have been paid for at least three (3) full years in the case of ordinary insurance or five (5) full years in the case of industrial insurance, the insurance company will pay, in lieu of any paid up nonforfeiture benefit, a cash surrender value of an amount as specified in this chapter;

(3) That a specified paid up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make an election elects another available option not later than sixty (60) days after the due date of the premium in default;

(4) That if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurance company will pay, upon surrender of the policy within thirty (30) days after any policy anniversary, a cash surrender value of an amount as specified in this chapter;

(5) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty (20) policy years or during the term of the policy, whichever is shorter; the values and benefits to be calculated upon the assumption that there are no dividends or paid up additions credited to the policy and that there is no indebtedness to the insurance company on the policy; and

(6) A statement that the cash surrender values and the paid up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid up nonforfeiture benefits are altered by the existence of any paid up additions credited to the policy or any indebtedness to the insurance company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated in the policy, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and a paid up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

(b) Any of the provisions of subsection (a) not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(c) The insurance company shall reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand for the payment with surrender of the policy.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-3 - Computation of cash surrender value.

§ 27-4.3-3 Computation of cash surrender value.  (a) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by § 27-4.3-2, shall be an amount not less than the excess, if any, of the present value, on the anniversary, of the future guaranteed benefits which could have been provided for by the policy, including any existing paid up additions, if there had been no default, over the sum of:

(1) The then present value of the adjusted premiums as defined in § 27-4.3-5, corresponding to premiums which would have fallen due on and after the anniversary; and

(2) The amount of any indebtedness to the insurance company on the policy.

(b) For any policy issued on or after January 1, 1994, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in subsection (a) shall be an amount not less than the sum of the cash surrender value as defined in subsection (a) for a similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in subsection (a) for a policy which provides only the benefits provided by the rider or supplemental policy provision.

(c) For any family policy issued on or after January 1, 1994, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's attaining age seventy-one (71), the cash surrender value referred to in subsection (a) of this section shall be an amount not less than the sum of the cash surrender value as defined in subsection (a) for a similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in subsection (a) for a policy which provides only the benefits provided by the term insurance on the life of the spouse.

(d) Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid up nonforfeiture benefit, whether or not required by § 27-4.3-2, shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurance company on the policy.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-4 - Computation of paid-up nonforfeiture benefits.

§ 27-4.3-4 Computation of paid-up nonforfeiture benefits.  Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this chapter in the absence of the condition that the premium shall have been paid for at least a specified period.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-5 - Calculations of adjusted premiums by the nonforfeiture net level premium method.

§ 27-4.3-5 Calculations of adjusted premiums by the nonforfeiture net level premium method.  (a) This section shall apply to all policies issued on or after January 1, 1994. Except as provided in subsection (g) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be a uniform percentage of the premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid up nonforfeiture benefits, so that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of: (1) the then present value of the future guaranteed benefits provided for by the policy; (2) one percent (1%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and (3) one hundred twenty-five percent (125%) of the nonforfeiture net level premium as defined in subsection (b); provided, that in applying the percentage specified in subdivision (a)(3), no nonforfeiture net level premium shall be deemed to exceed four percent (4%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(c) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums, other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as provided in subsection (g), the recalculated future adjusted premiums for any policy shall be a uniform percentage of the future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid up nonforfeiture benefits, so that the present value, at the time of change to the newly defined benefits or premiums, of all future adjusted premiums shall be equal to the excess of: (1) the sum of: (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (2) the then cash surrender value, if any, or present value of any paid up nonforfeiture benefit under this policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (1) one percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten (10) policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (2) one hundred twenty-five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing subdivision (f)(1) by subdivision (f)(2) where:

(1) Equals the sum of:

(i) The nonforfeiture net level premium applicable prior to the change multiplied by the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and

(ii) The present value of the increase in future guaranteed benefits provided for by the policy; and

(2) Equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this section to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as a similar policy issued on the standard basis which provides for a higher uniform amount of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this chapter shall for all policies of ordinary insurance be calculated on the basis of the commissioners 1980 standard ordinary mortality table or, at the election of the insurance company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten (10) year select mortality factors; adjusted premiums and present values shall for all policies of industrial insurance be calculated on the basis of the commissioners 1961 standard industrial mortality table; and adjusted premiums and present values shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section, for policies issued in that calendar year; provided, that:

(1) At the option of the insurance company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year;

(2) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by § 27-4.3-2, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of any paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(3) An insurance company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(4) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners 1961 industrial extended term insurance table for policies of industrial insurance;

(5) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of the tables mentioned in this subsection;

(6) Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner of insurance for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners 1980 standard ordinary mortality table with or without ten (10) year select mortality factors or for the commissioners 1980 extended term insurance table; and

(7) Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner of insurance for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table.

(i) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred and twenty-five percent (125%) of the calendar year statutory valuation interest rate for the policy as defined in chapter 4.5 of this title, rounded to the nearer one-quarter of one percent (.25%).

(j) Notwithstanding any other provision in this title to the contrary, any re-filing of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require re-filing of any other provisions of that policy form.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 2002, ch. 292, § 14.)



Chapter 27-4.3-6 - Nonforfeiture benefits for indeterminate premium plans.

§ 27-4.3-6 Nonforfeiture benefits for indeterminate premium plans.  In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in §§ 27-4.3-2  27-4.3-5, then:

(1) The commissioner of insurance must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insured as the minimum benefits required by §§ 27-4.3-2  27-4.3-5;

(2) The commissioner of insurance must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insured; and

(3) The cash surrender values and paid up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law for life insurance, as determined by regulations promulgated by the commissioner of insurance.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-7 - Proration of values  Net value of paid-up additions.

§ 27-4.3-7 Proration of values  Net value of paid-up additions.  Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in §§ 27-4.3-3  27-4.3-5 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide the additions. Notwithstanding the provisions of § 27-4.3-3, additional benefits payable: (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this chapter would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is twenty-six (26), is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this chapter, and no additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-8 - Consistency of progression of cash surrender values with increasing policy duration.

§ 27-4.3-8 Consistency of progression of cash surrender values with increasing policy duration.  (a) This section, in addition to all other applicable sections of this chapter, shall apply to all policies issued on or after January 1, 1994. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two tenths of one percent (.2%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of: (1) the greater of zero (0) and the basic cash value specified in subsection (b), and (2) the present value of any existing paid up additions less the amount of any indebtedness to the insurance company under the policy.

(b) The basic cash value shall be equal to the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurance company, if there had been no default, less the then present value of the nonforfeiture factors, as defined in this section, corresponding to premiums which would have fallen due on and after the anniversary; provided, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in § 27-4.3-3 or 27-4.3-5, whichever is applicable, shall be the same as are the effects specified in § 27-4.3-3 or 27-4.3-5, whichever is applicable, on the cash surrender values defined in that section.

(c) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in § 27-4.3-5. Except as is required in this section, the percentage:

(1) Must be the same percentage for each policy year between the second policy anniversary and the later of: (i) the fifth policy anniversary, and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of one percent (.2%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(2) Must be such that no percentage after the later of the two policy anniversaries specified in subdivision (c)(1) may apply to fewer than five (5) consecutive policy years.

(d) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in § 27-4.3-5, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(e) All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this chapter. The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

(f) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid up nonforfeiture benefit available under the policy in the event of default in a premium payment, shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in §§ 27-4.3-2  27-4.3-5 and 27-4.3-7. The amounts of any cash surrender values and of any paid up nonforfeiture benefits granted in connection with additional benefits such as those listed subdivisions (1)  (6) of § 27-4.3-7 shall conform with the principles of this section.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 2002, ch. 292, § 14.)



Chapter 27-4.3-9 - Exceptions.

§ 27-4.3-9 Exceptions.  (a) This chapter shall not apply to any of the following:

(1) Reinsurance;

(2) Group insurance;

(3) Pure endowment;

(4) Annuity or reversionary annuity contract;

(5) Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal of the policy, of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy;

(6) Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in § 27-4.3-5, is less than the adjusted premium calculated, on a term policy of uniform amount, or renewal of it, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy;

(7) A policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in §§ 27-4.3-3  27-4.3-5, exceeds two and one-half percent (2.5%) of the amount of insurance at the beginning of the same policy year; nor

(8) A policy which shall be delivered outside this state through an insurance producer or other representative of the insurance company issuing the policy.

(b) For the purposes of determining the applicability of this chapter, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-10 - Severability.

§ 27-4.3-10 Severability.  If any provision of this chapter, or the application of the provision to any person or circumstances, is held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.3-11 - Rules and regulations.

§ 27-4.3-11 Rules and regulations.  The director of the department of business regulation may adopt reasonable rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 1.)






Chapter 27-4.4 - The Standard Nonforfeiture Law for Individual Deferred Annuities

Chapter 27-4.4-1 - Short title.

§ 27-4.4-1 Short title.  This chapter shall be known as the "Standard Nonforfeiture Law for Individual Deferred Annuities Act."

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-2 - Applicability.

§ 27-4.4-2 Applicability.  This chapter shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer including a partnership or sole proprietorship or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under 26 U.S.C. § 408, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an insurance provider or other representative of the company issuing the contract.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-3 - Nonforfeiture requirements.

§ 27-4.4-3 Nonforfeiture requirements.  (a) In the case of contracts issued on or after July 7, 2004, no contract of annuity, except as stated in § 27-4.4-2, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner of insurance are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under contract, or upon written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in §§ 27-4.4-5  27-4.4-8 and 27-4.4-10;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid up annuity benefit a cash surrender benefit of such amount as is specified in §§ 27-4.4-5, 27-4.4-6, 27-4.4-8 and 27-4.4-10. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six (6) months after demand therefore with surrender of the contract after making a written request and receiving written approval of the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to the period would be less than twenty dollars ($20.00) monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 2004, ch. 464, § 1; P.L. 2004, ch. 609, § 1; P.L. 2008, ch. 475, § 74.)



Chapter 27-4.4-4 - Minimum values.

§ 27-4.4-4 Minimum values.  (a) The minimum values as specified in §§ 27-4.4-5  27-4.4-8 and 27-4.4-10 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

(b) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as provided in subsection (d) of this section, the net considerations as defined in this section paid prior to that time, decreased by the sum of:

(1) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as provided in subsection (d) of this section; and

(2) The amount of any indebtedness to the company on the contract, including interest due and accrued;

(3) An annual contract charge of fifty dollars ($50.00), accumulated at rates of interest as provided in subsection (d) of this section; and

(4) Any premium tax paid by the company for the contract, accumulated at rates of interest as provided in subsection (d) of this section.

(c) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87.5%) of the gross considerations credited to the contract during that contract year.

(d) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent (3%) per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(1) The five (5) year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one twentieth of one percent (1/20%), specified in the contract no longer than fifteen (15) months prior to the contract issue date or redetermination date under subdivision (4) of this subsection;

(2) Reduced by one hundred twenty-five (125) basis points;

(3) Where the resulting interest rate is not less than one percent (1%); and

(4) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five (5) year Constant Maturity Treasury Rate to be used at each redetermination date.

(e) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subsection (d)(2) of this section above by up to an additional one hundred (100) basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner of insurance may require a demonstration that the present value of the reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(f) The commissioner of insurance may adopt rules to implement the provisions of subsection (e) of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 2002, ch. 292, § 15; P.L. 2004, ch. 464, § 1; P.L. 2004, ch. 609, § 1.)



Chapter 27-4.4-5 - Computation of present value.

§ 27-4.4-5 Computation of present value.  Any paid up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid up annuity benefits guaranteed in the contract.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-6 - Calculation of cash surrender value.

§ 27-4.4-6 Calculation of cash surrender value.  For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from consideration paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-7 - Calculation of paid-up annuity benefits.

§ 27-4.4-7 Calculation of paid-up annuity benefits.  For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net consideration to determine the maturity value, and increased by any existing additional amount credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. In no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-8 - Maturity date.

§ 27-4.4-8 Maturity date.  For the purpose of determining the benefits calculated under §§ 27-4.4-6 and 27-4.4-7, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth (70th) birthday or the tenth (10th) anniversary of the contract, whichever is later.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-9 - Disclosure of limited death benefits.

§ 27-4.4-9 Disclosure of limited death benefits.  Any contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-10 - Inclusion of lapse of time considerations.

§ 27-4.4-10 Inclusion of lapse of time considerations.  Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-11 - Proration of values  Additional benefits.

§ 27-4.4-11 Proration of values  Additional benefits.  For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross consideration with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of §§ 27-4.4-5  27-4.4-8 and 27-4.4-10, additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits, or (3) as other policy benefits additional to life insurance, endowment, and annuity benefits, and consideration for all additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this chapter. The inclusion of the benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.4-12 - Rules and regulations.

§ 27-4.4-12 Rules and regulations.  The commissioner of insurance may adopt reasonable rules and regulations for the implementation of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 1.)






Chapter 27-4.5 - The Standard Valuation Law

Chapter 27-4.5-1 - Short title.

§ 27-4.5-1 Short title.  This chapter shall be known as the "Standard Valuation Law."

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-2 - Reserve valuation.

§ 27-4.5-2 Reserve valuation.  The commissioner of insurance shall annually value, or cause to be valued, the reserve liabilities, called "reserves" in this chapter, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state, and may certify the amount of any reserves, specifying the mortality table or tables, rate or rates of interest, and methods, net level premium method or other, used in the calculation of the reserves. In calculating the reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required in this chapter of any foreign or alien company, the commissioner may accept any valuation made or caused to be made by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this chapter, and if the official of the other state or jurisdiction accepts as sufficient and for all valid legal purposes the certificate of valuation of the commissioner of insurance when the certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-3 - Actuarial opinion of reserves.

§ 27-4.5-3 Actuarial opinion of reserves.  (a) General. Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner of insurance by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner of insurance by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(b) Actuarial analysis of reserves and assets supporting the reserves. (1) Every life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by subsection (a) an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner of insurance by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2) The commissioner of insurance may provide by regulation for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this section.

(c) Requirement for opinion under subsection (b). Each opinion required by subsection (b) shall be governed by the following provisions:

(1) A memorandum, in form and substance acceptable to the commissioner of insurance as specified by regulation, shall be prepared to support each actuarial opinion; and

(2) If the insurance company fails to provide a supporting memorandum at the request of the commissioner of insurance within a period specified by regulation or the commissioner of insurance determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is unacceptable to the commissioner of insurance, the commissioner of insurance may engage a qualified actuary for the opinion and prepare the supporting memorandum required by the commissioner of insurance.

(d) Requirement for all opinions. Every opinion shall be governed by the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities for each year ending on or after December 31, 1994;

(2) The opinion shall apply to all business in force including individual and group health insurance plans, in a form and substance acceptable to the commissioner of insurance as specified by regulation;

(3) The opinion shall be based on standards adopted by the actuarial standards board and on any additional standards as that commissioner of insurance may by regulation prescribe;

(4) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner of insurance may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner of insurance determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(5) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in the regulations;

(6) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner of insurance, for any act, error, omission, decision, or conduct with respect to the actuary's opinion;

(7) Disciplinary action by the commissioner of insurance against the company or the qualified actuary shall be defined in regulations by the commissioner of insurance; and

(8) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner of insurance in connection with the opinion, shall be kept confidential by the commissioner of insurance and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated under this section; provided, that the memorandum or other material may be released by the commissioner of insurance (i) with the written consent of the company or (ii) to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner of insurance for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 2002, ch. 292, § 16.)



Chapter 27-4.5-4 - Computation of minimum standard.

§ 27-4.5-4 Computation of minimum standard.  (a) Except as provided in this section, § 27-4.5-4.1 and § 27-4.5-10, the valuation of all policies and contracts described in § 27-4.5-2 shall be consistent with the provisions of § 27-4-17.

(b) The valuation of all policies and contracts issued on or after January 1, 2000 shall be subject to §§ 27-4.5-4.1 and 27-4.5-10 and the following tables:

(1) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in those contracts, the Annuity 2000 Mortality Table or any individual annuity mortality table adopted after 2000 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the insurance commissioner for use in determining the minimum standard of valuation for those contracts;

(2) For all annuities and pure endowments purchased under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts, the 1994 Group Annuity Reserving Table, or any group annuity mortality table adopted after 2000 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the insurance commissioner for use in determining the minimum standard of valuation for annuities and pure endowments, or any modification of these tables approved by the insurance commissioner; and

(c) For group life insurance, life insurance issued on the substandard basis and other special benefits and tables approved by the insurance commissioner.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 1999, ch. 137, § 1.)



Chapter 27-4.5-4.1 - Computation of minimum standard by calendar year of issue.

§ 27-4.5-4.1 Computation of minimum standard by calendar year of issue.  (a) Applicability. The interest rates used in determining the minimum standards for the valuation of: (1) all life insurance policies issued on or after January 1, 1994; (2) all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1994; (3) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1994, under group annuity and pure endowment contracts; and (4) the net increase, if any, in a particular calendar year after January 1, 1994, in amounts held under guaranteed interest contracts; shall be the calendar year statutory valuation interest rates as defined in this section.

(1) The calendar year statutory valuation interest rates, "I", shall be determined as follows and the results rounded to the nearer one-quarter of one percent (.25%), where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate as defined in this section, and W is the weighting factor as defined in this section:

(i) For life insurance:

I = .03 + W(R1 -.03) + W/2(R2 -.09);

(ii) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = .03 + W(R1 -.03);

(iii) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issued year basis, except as stated in subdivision (b)(1)(ii), the formula for life insurance stated in subdivision (b)(1)(i) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten (10) years and the formula for single premium immediate annuities stated in subdivision (b)(1)(ii) shall apply to annuities and guaranteed interest contracts with guarantee duration of ten (10) years or less;

(iv) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subdivision (b)(1)(ii) shall apply; and

(v) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subdivision (b)(1)(ii) shall apply; and

(2) If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this subsection differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent (.5%), the calendar year statutory valuation interest rate for those life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.

(c) Weighting factors. (1) The weighting factors referred to in the formulas stated in subdivisions (b)(1)(i) and (ii) are as follows:

SEE THE BOOK FOR THE PROPER TABLE.

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80;

(3) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subdivision (c)(2), shall be as specified in paragraphs (i), (ii) and (iii) in this subdivision, according to the rules and definitions in paragraphs (iv), (v) and (vi) in this subdivision:

(i) For annuities and guaranteed interest contracts valued on an issue year basis:

SEE THE BOOK FOR THE PROPER TABLE.

(ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors show in subdivision (c)(3)(i) increased by:

SEE THE BOOK FOR THE PROPER TABLE.

(iii) For annuities and guaranteed interest contracts valued on an issued year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on consideration received more than twelve (12) months beyond the valuation date, the factors shown in subdivision (c)(3)(i) or derived in subdivision (c)(3)(ii) increased by:

SEE THE BOOK FOR THE PROPER TABLE.

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee durations in excess of twenty (20) years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guaranteed duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

(v) Plan Type as used in the tables in this subdivision is defined as follows:

(A) Plan Type A: At any time the policyholder may withdraw funds only (I) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (II) without an adjustment but installments over five (5) years or more, or (III) as an immediate life annuity, or (IV) no withdrawal permitted;

(B) Plan Type B: Before expiration of the interest rate guarantee, the policyholder may withdraw funds only (I) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (II) without an adjustment but in installments over five (5) years or more, or (III) no withdrawal permitted. At the end of the interest rate guarantee, funds may be withdrawn without the adjustment in a single sum or installments over less than five (5) years; and

(C) Plan Type C: The policyholder may withdraw funds before the expiration of interest rate guarantee in a single sum or installments over less than five (5) years either (I) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (II) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund; and

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, "issue year basis of valuation" refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and "change in fund basis of valuation" refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) Reference interest rate. Reference interest rate referred to in subsection (b) is defined as follows:

(1) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (d)(2), with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (d)(2), with guarantee duration of ten (10) years or less, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.; and

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subdivision (d)(2), the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(e) Alternative method for determining reference interest rates. In the event that the monthly average of the composite yield on seasoned corporate bonds is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner of insurance, may be substituted.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 1994, ch. 404, § 11; P.L. 2002, ch. 292, § 16.)



Chapter 27-4.5-5 - Reserve valuation method  Life insurance and endowment benefits.

§ 27-4.5-5 Reserve valuation method  Life insurance and endowment benefits.  (a) Except as provided in §§ 27-4.5-5.1, 27-4.5-8 and 27-4.5-10, reserves according to the commissioners' reserve valuation method for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by the policies, over the then present value of any future modified net premiums. The modified net premiums for any policy shall be a uniform percentage of the contract premiums for the benefits so that the present value, at the date of issue of the policy, of all modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of (1) over (2), as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due; provided, that the net level annual premium shall not exceed the net level annual premium on the nineteen (19) year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy; and

(2) A net one year term premium for the benefits provided for in the first policy year.

(b) For any life insurance policy issued on or after January 1, 1994 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess, and which provides an endowment benefit or a cash surrender value or a combination of them in an amount greater than the excess premium, the reserve according to the commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, defined as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium, shall, except as provided in § 27-4.5-8, be the greater of the reserve as of the policy anniversary calculated as described in subsection (a) and the reserve as of the policy anniversary calculated as described in subsection (a), but with: (1) the value defined in subdivision (a)(1) being reduced by fifteen percent (15%) of the amount of the excess first year premium, (2) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (3) the policy being assumed to mature on the date as an endowment, and (4) the cash surrender value provided on the date being considered as an endowment benefit. In making the comparison contained in this subsection the mortality and interest basis stated in §§ 27-4.5-4 and 27-4.5-4.1 shall be used.

(c) Reserves according to the commissioner's reserve valuation method for: (1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer including a partnership or sole proprietorship or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under 26 U.S.C. § 408; (3) disability and accidental death benefits in all policies and contracts; and (4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts; shall be calculated by a method consistent with the principles of subsections (a) and (b) of this section.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 1994, ch. 404, § 11; P.L. 2002, ch. 292, § 16.)



Chapter 27-4.5-5.1 - Reserve valuation method  Annuity and pure endowment benefits.

§ 27-4.5-5.1 Reserve valuation method  Annuity and pure endowment benefits.  (a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under 26 U.S.C. § 408.

(b) Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in those contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of each contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the gross considerations applied under the terms of the contracts to determine nonforfeiture values.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-6 - Minimum reserves.

§ 27-4.5-6 Minimum reserves.  (a) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after January 1, 1994, be less than the aggregate reserves calculated in accordance with the methods set forth in §§ 27-4.5-5, 27-4.5-5.1, 27-4.5-8 and 27-4.5-9 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by § 27-4.5-3.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-7 - Optional reserve calculation.

§ 27-4.5-7 Optional reserve calculation.  (a) Reserves for all policies and contracts issued prior to January 1, 1994, may be calculated, at the option of the company, according to any standards consistent with the laws in effect immediately prior to that date.

(b) Reserves for any category of policies, contracts, or benefits as established by the commissioner of insurance, issued on or after the January 1, 1994, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this chapter, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in them.

(c) Any company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this chapter may, with the approval of the commissioner of insurance, adopt any lower standard of valuation, but not lower than the minimum provided in this chapter; provided that, for the purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by § 27-4.5-3 shall not be deemed to be the adoption of a higher standard of valuation.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-8 - Reserve calculation  Valuation net premium exceeding the gross premium charged.

§ 27-4.5-8 Reserve calculation  Valuation net premium exceeding the gross premium charged.  (a) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve on it but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in §§ 27-4.5-4 and 27-4.5-4.1.

(b) For any life insurance policy issued on or after January 1, 1994, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess, and which provides an endowment benefit or a cash surrender value or a combination of them in an amount greater than the excess premium, the provisions of subsection (a) shall be applied as if the method actually used in calculating the reserve for the policy were the method described in § 27-4.5-5, ignoring § 27-4.5-5(b). The minimum reserve at each policy anniversary of the policy shall be the greater of the minimum reserve calculated in accordance with § 27-4.5-5, including § 27-4.5-5(b), and the minimum reserve calculated in accordance with this section.

History of Section.
(P.L. 1993, ch. 180, § 1; P.L. 1994, ch. 404, § 11.)



Chapter 27-4.5-9 - Reserve calculation  Indeterminate premium plans.

§ 27-4.5-9 Reserve calculation  Indeterminate premium plans.  In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on the then estimates of future experience, or in the case of any plan of life insurance or annuity which is of a nature that the minimum reserves cannot be determined by the methods described in §§ 27-4.5-5, 27-4.5-5.1 and 27-4.5-8, the reserves which are held under that plan must:

(1) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2) Be computed by a method that is consistent with the principles of this chapter, as determined by regulations promulgated by the commissioner of insurance.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-10 - Minimum standards for accident and sickness plans.

§ 27-4.5-10 Minimum standards for accident and sickness plans.  The commissioner of insurance shall promulgate a regulation containing the minimum standards applicable to the valuation of accident and sickness plans.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-11 - Rules and regulations.

§ 27-4.5-11 Rules and regulations.  The commissioner of insurance may adopt reasonable rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 1.)



Chapter 27-4.5-12 - Severability.

§ 27-4.5-12 Severability.  If any provision of this chapter, or the application of the provision to any person or circumstances, shall be held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1993, ch. 180, § 1.)






Chapter 27-4.6 - Risk-Based Capital (RBC) for Insurers Act

Chapter 27-4.6-1 - Definitions.

§ 27-4.6-1 Definitions.  As used in this chapter:

(1) "Adjusted RBC report" means an RBC report adjusted by the commissioner in accordance with § 27-4.6-2(e).

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required.

(3) "Domestic insurer" means any insurance company domiciled in this state.

(4) "Foreign insurer" means any insurance company licensed to do business in this state under chapter 2 of this title but is not domiciled in this state.

(5) "Life and/or health insurer" means any insurance company licensed under chapters 1 or 2 of this title and: (i) authorized to transact the business of life insurance or annuities as defined in chapter 4 of this title, or (ii) authorized to write policies of accident and sickness as defined in § 27-18-1, or (iii) a licensed property and casualty insurer writing only accident and health insurance.

(6) "NAIC" means the National Association of Insurance Commissioners.

(7) "Negative trend" means, with respect to a life and/or health insurer, negative trend over a period of time, as determined in accordance with the "trend test calculation" included in the RBC instructions.

(8) "Property and casualty insurer" means all other insurance companies licensed under chapters 1 or 2 of this title but shall not include mono-line mortgage guaranty insurers, financial guaranty insurers and title insurers.

(9) "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC, as the RBC instructions may be amended by the NAIC in accordance with the procedures adopted by the NAIC.

(10) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(i) "Company action level RBC" means, with respect to any insurer, the product of two (2.0) and its authorized control level RBC;

(ii) "Regulatory action level RBC" means the product of one and one-half (1.5) and its authorized control level RBC;

(iii) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions;

(iv) "Mandatory control level RBC" means the product of seven-tenths (.70) and the authorized control level RBC.

(11) "RBC plan" means a comprehensive financial plan containing the elements specified in § 27-4.6-3(b). If the commissioner rejects the RBC plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan."

(12) "RBC report" means the report required in § 27-4.6-2.

(13) "Total adjusted capital" means the sum of:

(i) An insurer's statutory capital and surplus; and

(ii) Those other items, if any, as the RBC instructions may provide.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-2 - RBC reports.

§ 27-4.6-2 RBC reports.  (a) Every domestic insurer shall, on or prior to each March 1 (the "filing date"), prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing any information required by the RBC instructions. In addition, every domestic insurer shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) With the insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of:

(i) Fifteen (15) days from the receipt of notice to file its RBC report with that state; or

(ii) The filing date.

(b) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account (and may adjust for the covariance between): (1) the risk with respect to the insurer's assets; (2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations; (3) the interest rate risk with respect to the insurer's business; and (4) all other business risks and any other relevant risks set forth in the RBC instructions; determined in each case by applying the factors in the manner set forth in the RBC instructions.

(c) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account (and may adjust for the covariance between): (1) asset risk; (2) credit risk; (3) underwriting risk; and (4) all other business risks and any other relevant risks set forth in the RBC Instructions; determined in each case by applying the factors in the manner set forth in the RBC instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this chapter and the formulas, schedules and instructions referenced in this chapter is desirable in the business of insurance. Insurers should seek to maintain capital above the RBC levels required by this chapter. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this chapter.

(e) If a domestic insurer files an RBC report, which in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report adjusted in this manner is referred to as an "adjusted RBC report."

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-3 - Company action level event.

§ 27-4.6-3 Company action level event.  (a) "Company action level event" means any of the following events:

(1) The filing of an RBC report by an insurer that indicates that:

(i) The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(ii) If a life and/or health insurer, the insurer has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 2.5 and has a negative trend; or

(iii) If a property and casualty insurer, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty RBC instructions.

(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates an event in subdivision (a)(1), provided the insurer does not challenge the adjusted RBC report under § 27-4.6-7; or

(3) If, pursuant to § 27-4.6-7, an insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a company action level event, the insurer shall prepare and submit to the commissioner an RBC plan which shall:

(1) Identify the conditions that contribute to the company action level event;

(2) Contain proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3) Provide projections of the insurer's financial results in the current year and at least the four (4) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and/or surplus. (The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense and benefit component);

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance, if any, in each case.

(c) The RBC plan shall be submitted:

(1) Within forty-five (45) days of the company action level event; or

(2) If the insurer challenges an adjusted RBC report pursuant to § 27-4.6-7, within forty-five (45) days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) Within sixty (60) days after the submission by an insurer of an RBC plan to the commissioner, the commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines that the RBC plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised RBC plan to the commissioner:

(1) Within forty-five (45) days after the notification from the commissioner; or

(2) If the insurer challenges the notification from the commissioner under § 27-4.6-7, within forty-five (45) days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(e) In the event of a notification by the commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the insurer's right to a hearing under § 27-4.6-7, specify in the notification that the notification constitutes a regulatory action level event.

(f) Every domestic insurer that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) That state has an RBC provision substantially similar to § 27-4.6-8(a); and

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(i) Fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(ii) The date on which the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.

History of Section.
(P.L. 1996, ch. 187, § 2; P.L. 2010, ch. 49, § 1; P.L. 2010, ch. 65, § 1.)



Chapter 27-4.6-4 - Regulatory action level event.

§ 27-4.6-4 Regulatory action level event.  (a) "Regulatory action level event" means, with respect to any insurer, any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the commissioner to an insurer of an adjusted RBC report that indicates the event in subdivision (a)(1), provided the insurer does not challenge the adjusted RBC report under § 27-4.6-7;

(3) If, pursuant to § 27-4.6-7, the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for that failure which is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the insurer to submit an RBC plan to the commissioner within the time period set forth in § 27-4.6-3(c);

(6) Notification by the commissioner to the insurer that:

(i) The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(ii) The notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under § 27-4.6-7;

(7) If, pursuant to § 27-4.6-7, the insurer challenges a determination by the commissioner under subdivision (a)(6), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected those challenges;

(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if that failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has stated this in the notification, provided the insurer has not challenged the determination under § 27-4.6-7; or

(9) If, pursuant to § 27-4.6-7, the insurer challenges a determination by the commissioner under subdivision (a)(8), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

(b) In the event of a regulatory action level event the commissioner shall:

(1) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform any examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the insurer including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis, issue an order specifying any corrective actions as the commissioner shall determine are required (a "corrective order").

(c) In determining corrective actions, the commissioner may take into account any factors as are deemed relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or Revised RBC plan shall be submitted:

(1) Within forty-five (45) days after the occurrence of the regulatory action level event;

(2) If the insurer challenges an adjusted RBC report pursuant to § 27-4.6-7 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge; or

(3) If the insurer challenges a revised RBC plan pursuant to § 27-4.6-7 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) The commissioner may retain actuaries and investment experts and other consultants necessary in the judgment of the commissioner to review the insurer's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, costs and expenses relating to consultants shall be borne by the affected insurer or any other party as directed by the commissioner.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-5 - Authorized control level event.

§ 27-4.6-5 Authorized control level event.  (a) "Authorized control level event" means any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (a)(1), provided the insurer does not challenge the adjusted RBC report under § 27-4.6-7;

(3) If, pursuant to § 27-4.6-7, the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order (provided the insurer has not challenged the corrective order under § 27-4.6-7); or

(5) If the insurer has challenged a corrective order under § 27-4.6-7 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

(b) In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1) Take any actions as are required under § 27-4.6-4 regarding an insurer with respect to which an regulatory action level event has occurred; or

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take any actions as are necessary to cause the insurer to be placed under regulatory control under chapter 14.3 of this title, the "Insurers' Rehabilitation and Liquidation Act." In the event the commissioner takes actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under chapter 14.3 of this title, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 14.3 of this title. In the event the commissioner takes actions under this subdivision pursuant to an adjusted RBC report, the insurer shall be entitled to any protections as are afforded to insurers under the provisions of chapter 14.3 of this title pertaining to summary proceedings.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-6 - Mandatory control level event.

§ 27-4.6-6 Mandatory control level event.  (a) "Mandatory control level event" means any of the following events:

(1) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its mandatory control level RBC;

(2) Notification by the commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (a)(1), provided the insurer does not challenge the adjusted RBC report under § 27-4.6-7; or

(3) If, pursuant to § 27-4.6-7, the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a mandatory control level event:

(1) Concerning a life insurer, the commissioner shall take any actions as are necessary to place the insurer under regulatory control under chapter 14.3 of this title, the "Insurers' Rehabilitation and Liquidation Act." In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under chapter 14.3 of this title, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 14.3 of this title. If the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of chapter 14.3 of this title pertaining to summary proceedings. Notwithstanding any of these provisions, the commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.

(2) Concerning a property and casualty insurer, the commissioner shall take any actions as are necessary to place the insurer under regulatory control under chapter 14.3 of this title, or, in the case of an insurer which is writing no business and which is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under chapter 14.3 of this title and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 14.3 of this title. If the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of chapter 14.3 of this title pertaining summary proceedings. Notwithstanding any of these provisions, the commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-7 - Hearings.

§ 27-4.6-7 Hearings.  Upon:

(1) Notification to an insurer by the commissioner of an adjusted RBC report; or (2) notification to an insurer by the commissioner that: (i) the insurer's RBC plan or revised RBC plan is unsatisfactory; and (ii) that notification constitutes a regulatory action level event with respect to the insurer; or (3) notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that that failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan; or (4) notification to an insurer by the commissioner of a corrective order with respect to the insurer; the insurer shall have the right to a departmental hearing, on a record, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subdivision (1), (2), (3) or (4). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be within a reasonable amount of time but no less than ten (10) days after the date of the insurer's request.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-8 - Confidentiality  Prohibition on announcements  Prohibition on use in ratemaking.

§ 27-4.6-8 Confidentiality  Prohibition on announcements  Prohibition on use in ratemaking.  (a) All RBC reports (to the extent the information in them is not required to be set forth in a publicly available annual statement schedule) and RBC plans (including the results or report or any examination or analysis of an insurer performed pursuant to this chapter and any corrective order issued by the commissioner pursuant to that examination or analysis) with respect to any domestic insurer or foreign insurer which are filed with the commissioner constitute information that might be damaging to the insurer if made available to its competitors, and shall be kept confidential by the commissioner. This information shall not be made public and/or be subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this chapter or any other provision of the insurance laws of this state. All RBC reports and RBC plans filed with the insurance commissioner shall not be deemed public records and shall not be subject to the Access to Public Records Act, chapter 2 of title 38.

(b) It is the judgment of the legislature that the comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Except as required under the provisions of this chapter, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker or other person engaged in any manner in the insurance business would be misleading and is prohibited; provided, that if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its RBC levels (or any of them) or an inappropriate comparison of any other amount to the insurers' RBC levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of that statement, or the inappropriateness, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c) It is the judgment of the legislature that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-9 - Supplemental provisions  Rules  Exemption.

§ 27-4.6-9 Supplemental provisions  Rules  Exemption.  (a) The provisions of this chapter are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under those laws, including, but not limited to, chapter 14.3 and chapter 14.2 of this title.

(b) The commissioner may adopt reasonable rules and regulations necessary for the implementation of this chapter.

(c) The commissioner may exempt from the application of this chapter any domestic property and casualty insurer which:

(1) Writes direct business only in this state;

(2) Writes direct annual premiums of two million dollars ($2,000,000) or less; and

(3) Assume no reinsurance in excess of five percent (5%) of direct premium written.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-10 - Foreign insurers.

§ 27-4.6-10 Foreign insurers.  (a) Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(i) The date an RBC report would be required to be filed by a domestic insurer under this chapter; or

(ii) Fifteen (15) days after the request is received by the foreign insurer.

(2) Any foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer (or, if no RBC statute is in force in that state, under the provisions of this chapter), if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC statute (or, if no RBC statute is in force in that state, under § 27-4.6-3), the commissioner may require the foreign insurer to file an RBC plan with the commissioner. In that event, the failure of the foreign insurer to file an RBC plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

(c) In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the Superior Court for Providence County permitted under chapter 14.3 of this title with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-11 - Immunity.

§ 27-4.6-11 Immunity.  There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the insurance department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-12 - Notices.

§ 27-4.6-12 Notices.  All notices by the commissioner to an insurer which may result in regulatory action under this chapter shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of the notice.

History of Section.
(P.L. 1996, ch. 187, § 2.)



Chapter 27-4.6-13 - Severability.

§ 27-4.6-13 Severability.  If any provision of this chapter, or the application of it to any person or circumstance, is held invalid, that determination shall not affect the provisions or applications of this chapter which can be given effect without the invalid provision or application, and to that end the provisions of this chapter are severable.

History of Section.
(P.L. 1996, ch. 187, § 2.)






Chapter 27-4.7 - Risk-Based Capital (RBC) For Health Organizations Act

Chapter 27-4.7-1 - Short title.

§ 27-4.7-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Risk-Based Capital (RBC) for Health Organizations Act".

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-2 - Definitions.

§ 27-4.7-2 Definitions.  As used in this chapter:

(1) "Adjusted RBC report" means an RBC report that has been adjusted by the commissioner in accordance with § 27-4.7-3;

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required;

(3) "Commissioner" means the director of the department of business regulation;

(4) "Domestic health organization" means a health organization domiciled in this state;

(5) "Foreign health organization" means a health organization that is licensed or authorized to do business in this state pursuant to this title but is not domiciled in this state;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "Health organization" means a health maintenance organization, limited health service organization, dental or vision plan, hospital, medical, and dental indemnity or service corporation or other managed care organization or any other entity providing a plan of health insurance, health benefits, or health services subject to this title. This definition does not include an organization that is licensed as either a life and health insurer or a property and casualty insurer pursuant to chapter 1 or chapter 2 of this title and that is subject to either the life or property and casualty RBC requirements;

(8) "RBC" means risk-based capital;

(9) "RBC instructions" means the RBC report, including risk-based capital instructions adopted by the NAIC, as these RBC instructions may be amended by the NAIC in accordance with the procedures adopted by the NAIC;

(10) "RBC level" means a health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(i) "Company action level RBC" means, with respect to any health organization, the product of two (2.0) and its authorized control level RBC;

(ii) "Regulatory action level RBC" means the product of one and one-half (1.5) and its authorized control level RBC;

(iii) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions;

(iv) "Mandatory control level RBC" means the product of seven tenths (.70) and the authorized control level RBC.

(11) "RBC plan" means a comprehensive financial plan containing the elements specified in § 27-4.7-4(b). If the commissioner rejects the RBC plan, and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan";

(12) "RBC report" means the report required in § 27-4.7-3;

(13) "Total adjusted capital" means the sum of:

(i) A health organization's statutory capital and surplus (i.e., net worth) as determined in accordance with the statutory accounting applicable to the annual and quarterly financial statements required to be filed by health organizations pursuant to applicable sections of this title; and

(ii) Any other items, if any, that the RBC instructions may provide.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-3 - RBC reports.

§ 27-4.7-3 RBC reports.  (a) A domestic health organization shall, on or prior to each March 1 (the "filing date"), prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing any information that is required by the RBC instructions. In addition, a domestic health organization shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) With the insurance commissioner in any state in which the health organization is authorized to do business, if the insurance commissioner has notified the health organization of its request in writing, in which case the health organization shall file its RBC report not later than the later of:

(i) Fifteen (15) days from the receipt of notice to file its RBC report with that state; or

(ii) The filing date.

(b) A health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take the following into account (and may adjust for the covariance between) determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and any other relevant risks that are set forth in the RBC instructions.

(c) An excess of capital (i.e., net worth) over the amount produced by the risk-based capital requirements contained in this chapter and the formulas, schedules, and instructions referenced in this chapter is desirable in the business of health insurance. Health organizations should seek to maintain capital above the RBC levels required by this chapter. Additional capital is used and useful in the insurance business and helps to secure a health organization against various risks inherent in, or affecting, the business of insurance and not accounted for, or only partially measured by, the risk-based capital requirements contained in this chapter.

(d) If a domestic health organization files an RBC report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report adjusted in this manner is referred to as an "adjusted RBC report."

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-4 - Company action level event.

§ 27-4.7-4 Company action level event.  (a) "Company action level event" means any of the following events:

(1) The filing of an RBC report by a health organization that indicates that the health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(i) If a health organization has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the health RBC instructions;

(2) Notification by the commissioner to the health organization of an adjusted RBC report that indicates an event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 27-4.7-8; or

(3) If, pursuant to § 27-4.7-8, a health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(b) In the event of a company action level event, the health organization shall prepare and submit to the commissioner an RBC plan that shall:

(1) Identify the conditions that contribute to the company action level event;

(2) Contain proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the company action level event;

(3) Provide projections of the health organization's financial results in the current year and at least the two (2) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) Identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the health organization's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) The RBC plan shall be submitted:

(1) Within forty-five (45) days of the company action level event; or

(2) If the health organization challenges an adjusted RBC report pursuant to § 27-4.7-8 within forty-five (45) days after notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(d) Within sixty (60) days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory in the judgment of the commissioner. Upon notification from the commissioner, the health organization shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised RBC plan to the commissioner:

(1) Within forty-five (45) days after the notification from the commissioner; or

(2) If the health organization challenges the notification from the commissioner under § 27-4.7-8, within forty-five (45) days after a notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(e) In the event of a notification by the commissioner to a health organization that the health organization's RBC plan or revised RBC plan is unsatisfactory, the commissioner may, at the commissioner's discretion, subject to the health organization's right to a hearing under § 27-4.7-8, specify in the notification that the notification constitutes a regulatory action level event.

(f) Every domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the health organization is authorized to do business if:

(1) The state has an RBC provision substantially similar to § 27-4.7-9(a); and

(2) The insurance commissioner of that state has notified the health organization of its request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(i) Fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(ii) The date on which the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11; P.L. 2010, ch. 49, § 2; P.L. 2010, ch. 65, § 2.)



Chapter 27-4.7-5 - Regulatory action level event.

§ 27-4.7-5 Regulatory action level event.  (a) "Regulatory action level event" means, with respect to a health organization, any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) Notification by the commissioner to a health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 27-4.7-8;

(3) If, pursuant to § 27-4.7-8, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) The failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the health organization to submit an RBC plan to the commissioner within the time period set forth in § 27-4.7-4(c);

(6) Notification by the commissioner to the health organization that:

(i) The RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(ii) Notification constitutes a regulatory action level event with respect to the health organization, provided the health organization has not challenged the determination under § 27-4.7-8.

(7) If, pursuant to § 27-4.7-8, the health organization challenges a determination by the commissioner under subdivision (6) of this subsection, the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge;

(8) Notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has stated this in the notification, provided the health organization has not challenged the determination under § 27-4.7-8; or

(9) If, pursuant to § 27-4.7-8, the health organization challenges a determination by the commissioner under subdivision (8) of this subsection, the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge.

(b) In the event of a regulatory action level event the commissioner shall:

(1) Require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform any examination or analysis that the commissioner deems necessary of the assets, liabilities and operations of the health organization including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis, issue an order specifying any corrective actions that the commissioner determines are required (a "corrective order").

(c) In determining corrective actions, the commissioner may take into account factors the commissioner deems relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within forty-five (45) days after the occurrence of the regulatory action level event;

(2) If the health organization challenges an adjusted RBC report pursuant to § 27-4.7-8 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge; or

(3) If the health organization challenges a revised RBC plan pursuant to § 27-4.7-8 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(d) The commissioner may retain actuaries and investment experts and other consultants that may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities, and operations (including contractual relationships) of the health organization and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to consultants shall be borne by the affected health organization or any other party as directed by the commissioner.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-6 - Authorized control level event.

§ 27-4.7-6 Authorized control level event.  (a) "Authorized control level event" means any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 27-4.7-8;

(3) If, pursuant to § 27-4.7-8, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) The failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order (provided the health organization has not challenged the corrective order under § 27-4.7-8); or

(5) If the health organization has challenged a corrective order under § 27-4.7-8 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

(b) In the event of an authorized control level event with respect to a health organization, the commissioner shall:

(1) Take any actions that are required under § 27-4.7-5 regarding a health organization with respect to which a regulatory action level event has occurred; or

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, take any actions that are necessary to cause the health organization to be placed under regulatory control pursuant to chapters 14.1, 14.2, and 14.3 of this title. In the event the commissioner takes these actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under chapters 14.1, 14.2, and 14.3 of this title, and the commissioner has the rights, powers, and duties with respect to the health organization that are set forth in chapters 14.1, 14.2, and 14.3 of this title. In the event the commissioner takes actions under this subdivision pursuant to an adjusted RBC report, the health organization is entitled to any protections that are afforded to health organizations under the provisions of chapter 35 of title 42 pertaining to summary proceedings.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-7 - Mandatory control level event.

§ 27-4.7-7 Mandatory control level event.  (a) "Mandatory control level event" means any of the following events:

(1) The filing of an RBC report which indicates that the health organization's total adjusted capital is less than its mandatory control level RBC;

(2) Notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 27-4.7-8; or

(3) If, pursuant to § 27-4.7-8, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(b) In the event of a mandatory control level event, the commissioner shall take any actions that are necessary to place the health organization under regulatory control pursuant to chapters 14.1, 14.2, and 14.3 of this title. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under chapters 14.1, 14.2, and 14.3 of this title, and the commissioner has the rights, powers, and duties with respect to the health organization that are set forth in chapters 14.1, 14.2, and 14.3 of this title. If the commissioner takes actions pursuant to an adjusted RBC report, the health organization is entitled to the protections of chapter 35 of title 42 pertaining to summary proceedings. Notwithstanding any of these provisions, the commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-8 - Hearings.

§ 27-4.7-8 Hearings.  Upon the occurrence of any of the following events the health organization has the right to a confidential department hearing, on the record, at which the health organization may challenge any determination or action by the commissioner. The health organization shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subdivisions (1), (2), (3), or (4) of this section. Upon receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing, which shall be no less than ten (10) days nor more than thirty (30) days after the date of the health organization's request. The events include:

(1) Notification to a health organization by the commissioner of an adjusted RBC report;

(2) Notification to a health organization by the commissioner that:

(i) The health organization's RBC plan or revised RBC plan is unsatisfactory; and

(ii) Notification constitutes a regulatory action level event with respect to the health organization;

(3) Notification to a health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event with respect to the health organization in accordance with its RBC plan or revised RBC plan; or

(4) Notification to a health organization by the commissioner of a corrective order with respect to the health organization.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-9 - Confidentiality  Prohibition on announcements  Prohibition on use in ratemaking.

§ 27-4.7-9 Confidentiality  Prohibition on announcements  Prohibition on use in ratemaking.  (a) All RBC reports (to the extent the information is not required to be set forth in a publicly available annual statement schedule) and RBC plans (including the results or report of any examination or analysis of a health organization performed pursuant to this chapter and any corrective order issued by the commissioner pursuant to examination or analysis) with respect to a domestic health organization or foreign health organization that are filed with the commissioner constitute information that might be damaging to the health organization if made available to its competitors, and shall be kept confidential by the commissioner. This information shall not be made public or be subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this chapter or any other provision of the insurance laws of this state.

(b) It is the judgment of the legislature that the comparison of a health organization's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for corrective action with respect to the health organization, and is not intended as a means to rank health organizations generally. Except as required under the provisions of this chapter, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC levels of any health organization, or of any component derived in the calculation, by any health organization, agent, broker, or other person engaged in any manner in the insurance business, would be misleading and is prohibited; provided, that if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to its RBC levels (or any of them) or an inappropriate comparison of any other amount to the health organization's RBC levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, then the health organization may publish an announcement in a written publication, if the sole purpose of the announcement is to rebut the materially false statement.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-10 - Supplemental provisions  Rules  Exemption.

§ 27-4.7-10 Supplemental provisions  Rules  Exemption.  (a) The provisions of this chapter are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under those laws, including, but not limited to, chapters 41, 19, 20, 20.1, 20.2, 20.3, 14.1, 14.2, and 14.3 of this title. The provisions of this chapter shall supersede any provisions of this title in conflict with this chapter.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this chapter.

(c) The commissioner may exempt from the application of this chapter or modify the requirements of this chapter for:

(1) A domestic health organization that:

(i) Writes direct business only in this state;

(ii) Assumes no reinsurance in excess of five percent (5%) of direct premium written; and

(iii) Writes direct annual premiums for comprehensive medical business of two million dollars ($2,000,000) or less; or

(iv) Is a limited health service organization that covers less than two thousand (2,000) lives; or

(2) A domestic health organization that provides a plan of health insurance, health benefits, or health services to members, eighty-five percent (85%) or greater of which are participants in the RIte Care program administered by the State of Rhode Island, if the health organization has contracts with insurers, hospital or medical service corporations, governments, or other organizations that are sufficient to reasonably assure the performance of its obligations; provided, that in no event shall the net worth or total adjusted capital requirement be less than one hundred thousand dollars ($100,000).

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11; P.L. 2008, ch. 475, § 75.)



Chapter 27-4.7-11 - Foreign health organizations.

§ 27-4.7-11 Foreign health organizations.  (a) A foreign health organization shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(i) The date an RBC report would be required to be filed by a domestic health organization under this chapter;

(ii) Fifteen (15) days after the request is received by the foreign health organization.

(2) A foreign health organization shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization (or, if no RBC statute is in force in that state, under the provisions of this chapter), if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the manner specified under that state's RBC statute (or, if no RBC statute is in force in that state, under § 27-4.7-4), the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In that event, the failure of the foreign health organization to file an RBC plan with the commissioner is grounds to order the health organization to cease and desist from writing new insurance business in this state.

(c) In the event of a mandatory control level event with respect to a foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health organization, the commissioner may make application to the superior court of the county of Providence permitted under chapter 14.3 of this title with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11; P.L. 2008, ch. 475, § 75.)



Chapter 27-4.7-12 - Immunity.

§ 27-4.7-12 Immunity.  There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the insurance department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-13 - Severability.

§ 27-4.7-13 Severability.  If any provision of this chapter, or its application to any person or circumstance, is held invalid, that determination shall not affect the provisions or applications of this chapter that can be given effect without the invalid provision or application, and to that end the provisions of this chapter are severable.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-14 - Notices.

§ 27-4.7-14 Notices.  All notices by the commissioner to a health organization that may result in regulatory action under this chapter shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the health organization's receipt of notice.

History of Section.
(P.L. 2000, ch. 178, § 1; P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)



Chapter 27-4.7-16 - Prior notification of discontinuance of health insurance coverage.

§ 27-4.7-16 Prior notification of discontinuance of health insurance coverage.  (a) At any time that a health organization elects to discontinue providing all health benefit plans to either individual or group policyholders in this state, the health organization shall provide written notice of this decision to the director of health and the director of the department of business regulation and to all affected health benefit plan group and individual policyholders at least one hundred eighty (180) days prior to the planned date of discontinuation of all health benefit plans by the health organization. Notice to the director of health and the director of the department of business regulation shall be provided at least five (5) working days prior to the notice to affected enrollees.

(b) Any health organization in violation of this notification requirement is subject to an administrative penalty in an amount not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000).

History of Section.
(P.L. 2000, ch. 200, § 11; P.L. 2000, ch. 229, § 11.)






Chapter 27-4.8 - Group Life Insurance

Chapter 27-4.8-1 - Group life insurance definitions.

§ 27-4.8-1 Group life insurance definitions.  Except as provided in 27-4.8-2, no policy of group life insurance shall be delivered in this state unless it conforms to one of the following descriptions:

(1) A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(i) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" may include retired employees, former employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(ii) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in paragraph (iii), a policy on which no part of the premium is to be derived from funds contributed by the insured employees shall insure all eligible employees, except those who reject the coverage in writing.

(iii) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(2) A policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two (2) or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors subject to the following requirements:

(i) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" shall include:

(A) Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a credit transaction;

(B) The debtors of one or more subsidiary corporations; and

(C) The debtors of one or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships or partnerships is under common control.

(ii) The premium for the policy shall be paid either from the creditor's finds, or from charges collected from the insured debtors, or from both. Except as provided in paragraph (3), a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance shall insure all eligible debtors.

(iii) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.

(iv) The amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor, except that insurance written in connection with open-end credit having a credit limit exceeding ten-thousand dollars ($10,000) may be in an amount not exceeding the credit limit.

(v) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and any excess of the insurance shall be payable to the estate of the insured.

(vi) Notwithstanding the provisions of the above subsections, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a non-decreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

(3) A policy issued to a labor union, or similar employee organization, which shall be deemed to be the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

(i) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof.

(ii) The premium for the policy shall be paid either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in paragraph (iii), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, except those who reject the coverage in writing.

(iii) An insurer may exclude or limit the coverage on any persons to whom evidence of individual insurability is not satisfactory to the insurer.

(4) A policy issued to a trust or to the trustees of a fund established or adopted by two (2) or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of person other than the employers or the unions or organizations, subject to the following requirements:

(i) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with the trusteeship.

(ii) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employers or unions or similar employee organizations. Except as provided in paragraph (iii), a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance shall insure all eligible persons, except those who reject the coverage in writing.

(iii) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(5) A policy issued to an association or to a trust or to the trustees of a fund established, created, or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of one hundred (100) persons; shall have been organized and maintained in good faith for purposes other than that obtaining insurance; shall have been in active existence for at least two (2) years; and shall have a constitution and by-laws which provides that:

(i) The association or associations hold regular meetings not less than annually to further purposes of the members,

(ii) Except for credit unions, the association or associations, collect dues or solicit contributions from members, and

(iii) The members have voting privileges and representation on the governing board and committees. The policy shall be subject to the following requirements:

(A) The policy may insure members of the association or associations, employees thereof or employees of members, or one or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employee's employer.

(B) The premium for the policy shall be paid from funds contributed by the association or associations, or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations, or employer members.

(C) Except as provided in paragraph (D), a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance shall insure all eligible persons, except those who reject the coverage in writing.

(D) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(6) A policy issued to a credit union or to a trustee or trustees or agent designated by two (2) or more credit unions, which credit union, trustee, trustees, or agent shall be deemed policyholder, to insure members of the credit union or credit unions for the benefit of persons other than the credit union or credit unions, trustee or trustees, or agent or any of their officials, subject to the following requirements:

(i) The members eligible for insurance shall be all of the members of the credit union or credit unions, or all of any class or classes thereof.

(ii) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in paragraph (iii), shall insure all eligible members.

(iii) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1.)



Chapter 27-4.8-2 - Limits of group life insurance.

§ 27-4.8-2 Limits of group life insurance.  Group life insurance offered to a resident of this state under a group life insurance policy issued to a group other than one described in section 27-4.8-1 shall be subject to the following requirements:

(1) A group life insurance policy shall not be delivered in this state unless the commissioner finds that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged.

(2) A group life insurance coverage may not be offered in this state by an insurer under a policy issued in another state unless this state or another state having requirements substantially similar to those contained in subdivisions (i), (ii), and (iii) has made a determination that the requirements have been met.

(3) The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both.

(4) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1.)



Chapter 27-4.8-3 - Notice of compensation.

§ 27-4.8-3 Notice of compensation.  (a) With respect to a program of insurance which, if issued on a group basis, would not qualify under section 27-4.8-1 of this act, the insurer shall cause to be distributed to prospective insureds a written notice that compensation will or may be paid, if compensation of any kind will or may be paid to:

(1) A policyholder or sponsoring or endorsing entity in the case of a group policy; or

(2) A sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation.

(b) The notice shall be distributed:

(1) Whether compensation is direct or indirect; and

(2) Whether the compensation is paid to or retained by the policyholder or sponsoring or endorsing entity, or paid to or retained by a third-party at the direction of the policyholder or sponsoring or endorsing entity, or an entity affiliated therewith by way of ownership, contract or employment.

(c) The notice required by this section shall be placed on or accompany an application or enrollment form provided to prospective insureds.

(d) The following terms shall have the meanings indicated:

(1) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mails, telephone or other mass communications media;

(2) "Sponsoring or endorsing entity" means an organization that has arranged for the offering of a program of insurance in a manner that communicates that eligibility for participation in the program is dependent upon affiliation with the organization or that it encourages participation in the program.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1.)



Chapter 27-4.8-4 - Dependent group life insurance.

§ 27-4.8-4 Dependent group life insurance.  Except for a policy issued under subdivision 27-4.8-1(2), a group life insurance policy may be extended to insure the employees or members against loss due to the death of their spouses and dependent children, or any class or classes thereof, subject to the following:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued, or from funds contributed by the covered persons, or from both. Except as provided in subdivision (2), a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by the covered persons shall insure all eligible employees or members with respect to their spouses and dependent children, or any class or classes thereof.

(2) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.

(3) The amounts of insurance for any covered spouse or dependent child under the policy may not exceed the amount of insurance for which the employee or member is insured.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1.)



Chapter 27-4.8-5 - Group life insurance standard provision.

§ 27-4.8-5 Group life insurance standard provision.  (a) No policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the commissioner are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, however:

(1) Subsections (f) to (k) inclusive shall not apply to policies insuring the lives of debtors;

(2) The standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and

(3) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which, in the opinion of the commissioner, is or are equitable to the insured persons and to the policyholder. Nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

(b) The policy shall contain a provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder gives the insurer written notice of discontinuance in advance of the date of discontinuous and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.

(c) The policy shall contain a provision that the validity of the policy shall not be contested except for nonpayment of premiums after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to his or her insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two (2) years during the person's lifetime nor unless it is contained in a written instrument signed by him or her. This provision shall not preclude the assertion at any time of defenses based upon provisions in the policy that relate to eligibility for coverage.

(d) The policy shall contain a provision that a copy of the application, if any, of the policy holder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or, in the event of death or incapacity of the insured person, to his or her beneficiary or personal representative.

(e) The policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(f) The policy shall contain a provision specifying an equitable adjustment of premiums or benefits, or both, to be made in the event the age of a person insured has been misstated. The provision to contain a clear statement of the method of adjustment to be made.

(g) The policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that, where the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding two thousand dollars ($2000) to any person appearing to the insurer to be equitably entitled to it by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

(h) The policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which he or she is entitled, to whom the insurance benefits are payable, a statement as to any dependent's coverage included in the certificate, and the rights and conditions set forth in subsections (h), (i), (j) and (k) following.

(i) The policy shall contain a provision that, if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered, ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, the person shall be entitled to have issued to him or her by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after termination and provided further that:

(1) The individual policy shall, at the option of the person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(2) The individual policy shall be in an amount not in excess of the amount of life insurance that ceases because of termination, less the amount of any life insurance for which the person becomes eligible under the same or any other group policy within thirty-one (31) days after termination, provided that any amount of insurance that shall have matured on or before the date of termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount that is considered to cease because of termination; and

(3) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to the individual age attained on the effective date of the individual policy. Subject to the same conditions set forth above, the conversion privilege shall be available:

(i) To a surviving dependent, if any, at the death of an employee or member, with respect to the coverage under the group policy that terminates by reason of the death; and

(ii) To the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy.

(j) The policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five (5) years prior to the termination date shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by subsection (h) above, except that the group policy may provide that the amount of the individual policy shall not exceed the smaller of:

(1) The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under a group policy issued or reinstated by the same or another insurer within thirty-one (31) days after termination; or

(2) Ten-thousand dollars ($10,000).

(k) The policy shall contain a provision that, if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued in accordance with subsection (h) or (i) above and before the individual policy shall have become effective, the amount of life insurance which he or she would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefore has been made.

(l) Where active employment is a condition of insurance, the policy shall contain a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of six (6) months from the date on which the total disability started, but not beyond the earlier of:

(i) Approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain; or

(ii) The discontinuance of the group insurance policy.

(m) In the case of a policy insuring the lives of debtors, the policy shall contain a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1; P.L. 2011, ch. 157, § 3; P.L. 2011, ch. 275, § 3.)



Chapter 27-4.8-6 - Supplementary bill relating to conversion privileges.

§ 27-4.8-6 Supplementary bill relating to conversion privileges.  If an individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of the right at least fifteen (15) days prior to the expiration date of the period, then in that event the individual shall have an additional period within which to exercise the right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in the policy. This additional period shall expire fifteen (15) days next after the individual is given notice but in no event shall the additional period extend beyond sixty (60) days after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policy holder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this paragraph.

History of Section.
(P.L. 2009, ch. 299, § 1; P.L. 2009, ch. 300, § 1.)






Chapter 27-4.9 - Beneficiaries' Bill of Rights

Chapter 27-4.9-1 - Short title.

§ 27-4.9-1 Short title.  This chapter shall be known and may be cited as the "Beneficiaries' Bill of Rights Act of 2011."

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-2 - Purpose.

§ 27-4.9-2 Purpose.  The purpose of this chapter is to require complete and proper disclosure, transparency, and accountability relating to any method of payment for life insurance death benefits and require that beneficiaries are fully informed in bold type and in layman's language of their options.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-3 - Definitions.

§ 27-4.9-3 Definitions.  As used in this section:

(1) "Policy" means any policy or certificate of life insurance that provides a death benefit.

(2) "Retained Asset Account" means any mechanism whereby the settlement of proceeds payable under a life insurance policy, including, but not limited to, the payment of cash surrender value, is accomplished by the insurer or an entity acting on behalf of the insurer depositing the proceeds into an account, where those proceeds are retained by the insurer, pursuant to a supplementary contract not involving annuity benefits.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-4 - General requirements.

§ 27-4.9-4 General requirements.  (a) An insurer may not use a retained asset account as the mode of settlement unless the insurer discloses such option to the beneficiary or the beneficiary's legal representative prior to the transfer of the death benefit to a retained asset account.

(b) A beneficiary shall be informed of his or her rights to receive a lump-sum payment of life insurance proceeds in the form of a bank check or other form of immediate full payment of benefits.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-5 - Disclosure requirements.

§ 27-4.9-5 Disclosure requirements.  (a) A complete listing and clear explanation of all of the life insurance proceeds payment options available to the beneficiary in written or electronic format shall accompany the tender of other than a lump sum payment of a life insurance death benefit.

(b) The use of a retained asset account shall require in the description and explanation pursuant to subsection (a) herein the following:

(1) The recommendation to consult a tax, investment, or other financial advisor regarding tax liability and investment options;

(2) The initial interest rate, when and how interest rates may change, and any dividends and other gains that may be paid or distributed to the account holder;

(3) The custodian of the funds or assets of the account;

(4) The coverage guaranteed by the Federal Deposit Insurance Corporation (FDIC), if any, and the amount of such coverage;

(5) The limitations, if any, on the numbers and amounts of withdrawals of funds from the account, including any minimum or maximum benefit payment amounts;

(6) The delays, if any, that the account holder may encounter in completing authorized transactions and the anticipated duration of such delays;

(7) The services provided for a fee, including a list of the fees or the method of their calculation;

(8) The nature and frequency of statements of account;

(9) The payment of some or all of the proceeds of the death benefit may be by the delivery of checks, drafts, or other instruments to access the available funds;

(10) The entire proceeds are available to the account holder by the use of one such check, draft, or other instrument;

(11) The insurer or a related party may derive income, in addition to any fees charged on the account, from the total gains received on the investment of the balance of funds in the account;

(12) The telephone number, address, and other contact information, including website address, to obtain additional information regarding the account; and

(13) The following statement: "For further information, please contact the department of business regulation."

(c) The writings produced to satisfy the requirements of this section shall be in easy-to- understand language and bold or at least twelve (12) point type.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-6 - Insurer reporting.

§ 27-4.9-6 Insurer reporting.  (a) Insurers shall, on an annual basis, report the following information to the insurance commissioner within the department of business regulation:

(1) The number and dollar balance of retained asset accounts in force at the beginning of the year;

(2) The number and dollar amount of retained asset accounts issued/added during the year;

(3) The number and dollar amount of retained asset accounts closed out/withdrawn during the year;

(4) The number and dollar balance of retained asset accounts in force at the end of the year;

(5) The investment earnings or interest credited to retained asset accounts;

(6) Fees and other charges assessed during the year;

(7) A narrative description of how the accounts are structured. The description shall include:

(i) All of the different interest rates paid to retained asset account holders during the reporting year and the number of times changes were made during the reporting year;

(ii) A list of all applicable fees charged by the reporting entity directly or indirectly associated with the retained asset accounts; and

(iii) Whether the retained asset accounts were the default method for satisfying life insurance claims;

(8) The number and balance of retained asset accounts in force at the end of the current year and prior year segregated within "aging categories" of "up to twelve (12) months," "thirteen (13) to twenty-four (24) months," "twenty-five (25) to thirty-six (36) months," "thirty-seven (37) to forty-eight (48) months," "forty-nine (49) to sixty (60) months," and over sixty (60) months;"

(9) The identity of any entity or financial institution that administers retained asset accounts on the insurer's behalf;

(10) The number and amounts of retained asset accounts that are transferred annually to the state unclaimed property funds under abandoned property laws; and

(11) Any other information relating to retained asset accounts as prescribed by the department of business regulation.

(b) An insurer shall immediately return any remaining balance held in a retained asset account to the beneficiary when the account becomes inactive. A retained asset account shall become inactive for purposes of this subsection if no funds are withdrawn from the account, and if no affirmative directive has been provided to the insurer by the beneficiary, during any continuous three (3) year period.

(c) All marketing materials, disclosure statements, and supplemental contract forms utilized in connection with retained asset accounts shall be filed with the state insurance department prior to their use. The commissioner shall disapprove any materials, statements, or forms submitted under this section that are inconsistent with § 27-4.9-5 or are otherwise untrue, deceptive, or misleading.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)



Chapter 27-4.9-7 - Effective date.

§ 27-4.9-7 Effective date.  This chapter shall apply to claims for a death benefit under any policy or certificate of life insurance subject to the insurance laws of the state where the beneficiary resides submitted on or after September 1, 2011.

History of Section.
(P.L. 2011, ch. 339, § 1; P.L. 2011, ch. 370, § 1.)






Chapter 27-5 - Fire Insurance Policies and Reserves

Chapter 27-5-1 - Standard fire insurance policy.

§ 27-5-1 Standard fire insurance policy.  The printed form of a policy of fire insurance, as set forth in § 27-5-3, shall be known and designated as the "standard fire insurance policy of the state of Rhode Island."

History of Section.
(G.L. 1896, ch. 183, § 4; G.L. 1909, ch. 222, § 4; G.L. 1923, ch. 258, § 4; G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-1.)



Chapter 27-5-2 - Compliance with standard policy required.

§ 27-5-2 Compliance with standard policy required.  Except as provided in § 27-5-9.1 and subsection 27-65-1(e), no policy or contract of fire insurance shall be made, issued, or delivered by any insurer or by any insurance producer or representative of an insurance producer on any property in this state, unless it shall conform, as to all provisions, stipulations, agreements, and conditions, with the standard form of policy.

History of Section.
(G.L. 1896, ch. 183, § 4; G.L. 1909, ch. 222, § 4; G.L. 1923, ch. 258, § 4; G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-2; 1979, ch. 48, § 1; P.L. 2004, ch. 91, § 2; P.L. 2004, ch. 320, § 2; P.L. 2011, ch. 18, § 2; P.L. 2011, ch. 25, § 2.)



Chapter 27-5-3 - Form of standard policy.

§ 27-5-3 Form of standard policy.  The form of the standard fire insurance policy of the state of Rhode Island, with permission to substitute for the word "company" or "companies" a more accurate descriptive term for the type of insurer, shall be as follows:

Space for insertion of name of company or companies issuing the policy and other matter permitted to be stated at the head of the policy.

Space for listing amounts of insurance, rates, and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached.

In consideration of the provisions and stipulations herein or added hereto and of . . . . . . . . . . . . . . . dollars premium this company, for the term of . . . . . . . . . . . . .

from the . . . . . . day of, 20 . . . .

to the . . . . . . day of, 20 . . . .

at 12:01 a.m. standard time at

location of property involved,

to an amount not exceeding . . . . . . . . . . . . . . . . . . . . . . dollars, does insure, . . . . . . . . . . . . . . . . . . . . . . . . . . and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after a loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all direct loss by fire and lightning, and by removal from the premises endangered by the perils insured against in this policy, except as hereinafter provided, to the property described hereinafter while located or contained as described in this policy, or pro rata for five (5) days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of this company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations, and agreements as may be added hereto, as provided in this policy.

IN WITNESS WHEREOF, this company has executed and attested these presents;

at

. . . . . . . . . . . . . . . . . . .

Secretary President

In the event the domicile state of the company issuing the policy requires a Rhode Island company to have a countersignature affixed by a licensed resident agent to a policy issued in that state then in accordance with the provisions of § 27-2-17, the form of the standard fire insurance policy shall in lieu of the foregoing execution and attestation clause contain the following execution and attestation clause: IN WITNESS WHEREOF, this company has executed and attested these presents; but this policy shall not be valid unless countersigned by the duly authorized agent of this company at

)

. . . . . . . . . . . . . . . . . . .

Secretary President

Countersigned this . . . . . day of 20 . . . .

Agent

1 Concealment, This entire policy shall be void if, whether

2 fraud. before or after a loss, the insured will-

3 fully concealed or misrepresented any material

4 fact or circumstance concerning this insurance or the subject

5 thereof, or the interest of the insured therein, or in the case of

6 any fraud or false swearing by the insured relating thereto.

7 Uninsurable This policy shall not cover accounts, bills,

8 and excepted currency, deeds, evidences of debt, money, or

9 property. securities; nor, unless specifically named here-

10 on in writing, bullion or manuscripts.

11 Perils not This company shall not be liable for loss by

12 included. fire or other perils insured against in this

13 policy caused, directly or indirectly, by: (a)

14 enemy attack by armed forces, including action taken by mili-

15 tary, naval, or air forces in resisting an actual or an immedi-

ately

16 impending enemy attack; (b) invasion; (c) insurrection; (d)

17 rebellion; (e) revolution; (f) civil war; (g) usurped power; (h)

18 order of any civil authority except acts of destruction at the time

19 of and for the purpose of preventing the spread of fire, provided

20 that this fire did not originate from any of the perils excluded

21 by this policy; (i) neglect of the insured to use all reasonable

22 means to save and preserve the property at and after a loss, or

23 when the property is endangered by fire in neighboring prem-

24 ises; (j) loss by theft.

25 Other Insurance. Other insurance may be prohibited or the

26 amount of insurance may be limited by an

27 endorsement attached hereto.

28 Conditions suspending or restricting insurance. Unless

29 otherwise provided in writing and added hereto this company

or companies shall not

30 be liable for loss occurring:

31 (a) While the hazard is increased by any means within the con-

32 trol or knowledge of the insured; or

33 (b) While a described building, whether intended for occupancy

34 by owner or tenant, is vacant or unoccupied beyond a period

of

35 sixty (60) consecutive days or

35A thirty (30) consecutive days subsequent to the date on which an

35B order is issued by the local building inspector pursuant to § 23-27.3-124.2,

35C whichever first occurs; or

36 (c) As a result of explosion or riot, unless fire ensues, and in

37 that event for loss by fire only.

38 Other perils Any other peril to be insured against or sub-

39 or subjects. ject of insurance to be covered in this policy

40 shall be by endorsement in writing hereon or

41 added hereto.

42 Added provisions. The extent of the application of insurance

43 under this policy and of the contribution to

44 be made by this company in case of loss, and any other pro-

45 vision or agreement not inconsistent with the provisions of this

46 policy, may be provided for in writing and added hereto, but no

47 provision may be waived except such as by the terms of this

48 policy is subject to change.

49 Waiver No permission affecting this insurance shall

50 provisions. exist, or waiver of any provision is valid,

51 unless granted herein or expressed in writing

52 and added hereto. No provision, stipulation, or forfeiture shall

53 be held to be waived by any requirement or proceeding on the

54 part of this company relating to appraisal or to any examina-

55 tion provided for herein.

56 Cancellation This policy shall be cancelled at any time

57 of policy. at the request of the insured, in which case

58 this company shall, upon demand and sur-

59 render of this policy, refund the excess of the paid premium

above

60 the customary short rates for the expired time. This pol-

61 icy may be cancelled at any time by this company by giving

62 to the insured a thirty (30) days' written notice of cancellation except that when cancellation is for nonpayment of premium, a ten (10) days' written notice shall be required with

63 or without tender of the excess of the paid premium above the

pro

64 rata premium for the expired time.

65 Notice of cancellation shall

66 state that the excess premium (if not tendered) will be promptly

67 re-funded.

68 Mortgagee If loss hereunder is made payable, in whole

69 interests and or in part, to a designated mortgagee not

70 obligations. named herein as the insured, that interest in

71 this policy may be cancelled by giving to that

72 mortgagee a ten (10) days' written notice of

73 cancellation.

74 If the insured fails to render proof of loss the mortgagee, upon

75 notice, shall render proof of loss in the form herein specified

76 within sixty (60) days thereafter and shall be subject to the pro-

77 visions hereof relating to appraisal and time of payment and of

78 bringing suit. If this company shall claim that no liability ex-

79 isted as to the mortgagor or owner, it shall, to the extent of the

pay-

80 ment of loss to the mortgagee, be subrogated to all the mort-

81 gagee's rights of recovery, but without impairing the mort-

gagee's

82 right to sue; or it may pay off the mortgage debt and require

83 an assignment thereof and of the mortgage. Other provisions

84 relating to the interests and obligations of the mortgagee may

85 be added hereto by agreement in writing.

86 Pro rata liability. This company shall not be liable for a

87 greater proportion of any loss than the

88 amount hereby insured shall bear to the whole insurance cover-

89 ing the property against the peril involved, whether collectible

or not.

90 Requirements in The insured shall give immediate written

91 case loss occurs. notice to this company of any loss, protect

92 the property from further damage, forth

with

93 separate the damaged and undamaged personal property, put

94 it in the best possible order, furnish a complete inventory of

95 the destroyed, damaged, and undamaged property, showing in

96 detail quantities, costs, actual cash value and amount of loss

97 claimed; and within sixty (60) days after the loss, unless such

98 time is extended in writing by this company, the insured shall

99 render to this company a proof of loss, signed and sworn to by

100 the insured, stating the knowledge and belief of the insured as

to

101 the following: the time and origin of the loss, the interest of the

102 insured and of all others in the property, the actual cash value

of

103 each item thereof and the amount of loss thereto, all encum-

104 brances thereon, all other contracts of insurance, whether valid

105 or not, covering any of the property, any changes in the title,

106 use, occupation, location, possession, or exposures of the prop-

107 erty since the issuing of this policy, and by whom and for what

108 purpose any building herein described and the several parts

109 thereof were occupied at the time of loss and whether or not it

110 then stood on leased ground, and shall furnish a copy of all the

111 descriptions and schedules in all policies and, if required, veri-

112 fied plans and specifications of any building, fixtures, or

machin-

113 ery destroyed or damaged. The insured, as often as may be

114 reasonably required, shall exhibit to any person designated by

115 this company all that remains of any property herein described,

116 and submit to examinations under oath by any person named by

117 this company, and subscribe the same; and, as often as may be

118 reasonably required, shall produce for examination all books of

119 account, bills, invoices, and other vouchers, or certified copies

120 thereof if the originals are lost, at such reasonable time and

place as

121 may be designated by this company or its representative, and

122 shall permit extracts and copies thereof to be made.

123 Appraisal. In case the insured and this company shall

124 fail to agree as to the actual cash value or

125 the amount of loss, then, on the written demand of either, each

126 shall select a competent and disinterested appraiser and notify

127 the other of the appraiser selected within twenty (20) days of

128 that demand. The appraisers shall first select a competent and

129 disinterested umpire; and failing for fifteen (15) days to agree

130 upon the umpire, then, on request of the insured or this com-

131 pany, the umpire shall be selected by a judge of a court of

132 record in the state in which the property covered is located. The

133 appraisers shall then appraise the loss, stating separately ac-

tual

134 cash value and loss to each item; and, failing to agree, shall

135 submit their differences, only, to the umpire. An award in writ-

136 ing, so itemized, of any two (2) when filed with this company

shall

137 determine the amount of actual cash value and loss. Each

138 appraiser shall be paid by the party selecting him or her and

139 the expenses of appraisal and the umpire shall be paid by

140 the parties equally.

141 Company's It shall be optional with this company to

142 options. take all, or any part, of the property at the

143 agreed or appraised value, and also to re-

144 pair, rebuild, or replace the property destroyed or damaged with

145 another of like kind and quality within a reasonable time, on

146 giving notice of its intention so to do within thirty (30) days

147 after the receipt of the proof of the loss herein required.

148 Abandonment. There can be no abandonment to this com-

149 pany of any property.

150 When loss The amount of loss for which this company

151 payable may be liable shall be payable sixty (60)

152 days after proof of loss, as herein provided,

153 is received by this company and ascertainment of the loss is

154 made either by agreement between the insured and this com-

155 pany expressed in writing or by the filing with this company

156 of an award as herein provided.

157 Suit. No suit or action on this policy for the recov-

158 ery of any claim shall be sustainable in any

159 court of law or equity unless all the requirements of this policy

160 shall have been complied with, and unless commenced within

161 twenty-four (24) months next after inception of the loss.

162 Subrogation. This company may require from the insured

163 an assignment of all rights of recovery.

164 against any party for loss to the extent that payment therefor

165 is made by this company.

Standard Fire Insurance Policy of the State of

Expires

Property

Assured

No. . . . . . . . . . . . . . . . . . . . . . . . . . . .

(COMPANY)

SEE THE BOOK FOR THE PROPER TABLE.

History of Section.
(G.L. 1896, ch. 183, § 5; G.L. 1909, ch. 222, § 5; G.L. 1923, ch. 258, § 5; P.L. 1929, ch. 1359, § 2; P.L. 1938, ch. 2631, § 1; G.L. 1938, ch. 154, §§ 1, 2; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-3; P.L. 1978, ch. 331, § 1; P.L. 1979, ch. 47, § 1; P.L. 1994, ch. 53, § 1; P.L. 2004, ch. 138, § 1; P.L. 2004, ch. 140, § 1.)



Chapter 27-5-3.1 - Exclusion  Nuclear damage.

§ 27-5-3.1 Exclusion  Nuclear damage.  Insurers issuing the standard fire insurance policy of the state of Rhode Island pursuant to § 27-5-3 are authorized to affix to the policy or include in it a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination resulting from an insured peril under the policy; provided, that nothing contained in this section shall be construed to prohibit the attachment to any policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

History of Section.
(P.L. 1961, ch. 23, § 1.)



Chapter 27-5-3.2 - Property insurance.

§ 27-5-3.2 Property insurance.  (a) No lending institution, as defined in § 19-9-1, doing business in this state, its affiliates or subsidiaries, or a bank holding company, as defined in 12 U.S.C. § 1841, its affiliates or subsidiaries, shall, as a condition of the mortgage or as a term of the mortgage deed, require that the mortgagor carry property insurance on the property which is the subject of the mortgage in excess of the replacement cost of any buildings or appurtenances subject to the mortgage; provided, when in the course of selling, transferring, conveying or assigning a mortgage, the servicing rights of the mortgage are similarly transferred, conveyed or assigned, then and in that event it shall be the responsibility of the holder of the mortgage to notify the insurance producer issuing the property insurance policy and the insurer in writing of that sale, transfer, conveyance, or assignment. This notice shall be made in writing and shall be sent to the insurance producer and the insurer within thirty (30) days of the sale, transfer, conveyance, or assignment by mail. In the event that the holder of a mortgage shall fail to notify the insurance producer and the insurer who issued the property insurance policy that is in force, in writing, of that sale, transfer, conveyance, or assignment within thirty (30) days, the holder shall indemnify and hold the insurance producer harmless.

(b) Notwithstanding any provision in this title to the contrary, no such holder of a mortgage shall be entitled to payment of a claim under a property insurance policy for a loss to a covered building which equals less than three thousand five hundred dollars ($3,500), and for which such holder of a mortgage is otherwise entitled to payment, unless no liability exists as to the mortgagor.

History of Section.
(P.L. 1986, ch. 166, § 1; P.L. 1988, ch. 63, § 1; P.L. 2002, ch. 112, § 1; P.L. 2003, ch. 102, § 1; P.L. 2003, ch. 105, § 1.)



Chapter 27-5-3.3 - Resident agent  Banks.

§ 27-5-3.3 Resident agent  Banks.  All banks and lending institutions doing business in this state, whether acting under state or federal authority, which include, but are not limited to: (1) a bank, savings bank, or trust company, as defined in this title, its affiliates or subsidiaries, (2) a bank holding company, as defined in 12 U.S.C. § 1841, its affiliates or subsidiaries, (3) mortgage companies, and (4) any other individual, corporation, partnership, or association authorized to take deposits and/or to make loans of money under the provisions of title 19, shall maintain a resident agent in this state who shall have authority to endorse insurance claim checks on behalf of those banks and lending institutions.

History of Section.
(P.L. 1988, ch. 74, § 1.)



Chapter 27-5-3.4 - Cancellation or nonrenewal of standard fire insurance policy.

§ 27-5-3.4 Cancellation or nonrenewal of standard fire insurance policy.  (a) A company issuing any policy of insurance which is subject to cancellation or nonrenewal by the company shall effect cancellation or nonrenewal by serving the notice of it provided by the policy. That notice shall be delivered in hand to the named insured, or be left at his or her last address as shown by the company's records, or, if its records contain no last address, at his or her last business, residence, or other address known to the company, or be forwarded to that address by first class mail and maintain proof of mailing of the notice to the insured by United States Postal Service certificate of mailing in the ordinary course of the insurer's business, and this proof of mailing shall be sufficient proof of notice.

(b) If a policy is made payable to a mortgagee or any person other than the named insured, notice shall be given as provided in subsection (a) of this section to the payee and to the named insured.

(c) Policies subject to cancellation by the named insured upon giving notice to the company may be cancelled by serving notice in the manner provided in subsection (a) of this section upon the company or upon its insurance producer who issued the policy.

History of Section.
(P.L. 1989, ch. 483, § 1; P.L. 1996, ch. 188, § 4; P.L. 2001, ch. 122, § 4; P.L. 2002, ch. 292, § 22; P.L. 2003, ch. 101, § 1; P.L. 2003, ch. 104, § 1.)



Chapter 27-5-3.5 - Earthquake coverage endorsement for property insurance.

§ 27-5-3.5 Earthquake coverage endorsement for property insurance.  Notwithstanding any general or special law to the contrary, all insurance companies authorized to provide condominium unit owner's, tenant's, or homeowner's insurance on owner-occupied, one to four (4) unit dwellings in this state shall, in connection with that insurance, make available to any insured purchasing a policy, at the insured's option, earthquake coverage. The premium amount and deductible amount for the earthquake coverage shall be shown separately on the declarations page of the policy.

History of Section.
(P.L. 1990, ch. 126, § 1.)



Chapter 27-5-3.6 - Notice concerning flood insurance.

§ 27-5-3.6 Notice concerning flood insurance.  Upon issuance and each renewal of insurance policies covering standard fire insurance as defined in §§ 27-5-3 and 27-5-9.1, insurers shall provide written notice advising the policy holder that the insurance policy may not cover damages resulting from the flood, that flood insurance may be available through the Federal Emergency Management Agency (FEMA) National Flood Insurance Program, and to contact their insurer or producer for assistance. The notice shall be clear and conspicuous to the policyholder.

History of Section.
(P.L. 2005, ch. 172, § 1.)



Chapter 27-5-3.8 - Rhode Island commission on hurricane loss projection methodology.

§ 27-5-3.8 Rhode Island commission on hurricane loss projection methodology.  (1) Reliable projections of hurricane losses are necessary in order to assure that rates for residential property insurance meet the statutory requirement that rates be neither excessive nor inadequate.

(2) The general assembly recognizes the need for expert evaluation of computer models and other recently developed or improved actuarial methodologies for projecting hurricane losses, in order to resolve conflicts among actuarial professionals, and in order to provide both immediate and continuing improvement in the sophistication of actuarial methods used to set rates charged to consumers.

(3) It is the intent of the general assembly to create the Rhode Island commission on hurricane loss projection methodology as a panel of experts to provide the most actuarially sophisticated guidelines and standards for projection of hurricane losses possible, given the current state of actuarial science.

(1) There is created the Rhode Island commission on hurricane loss projection methodology. For the purposes of this section, the term "commission" means the Rhode Island commission on hurricane loss projection methodology. The commission shall be administratively housed within the department of administration, but it shall independently exercise the powers and duties specified in this section.

(2) The commission shall consist of the following eight (8) members:

(i) The director of business regulation, acting as the administrator of insurance, or designee;

(ii) The adjutant general of the Rhode Island emergency management agency;

(iii) A member of the board of directors of the Rhode Island Joint reinsurance Association appointed by the governor;

(iv) Five (5) members directly appointed by the governor, as follows:

(A) An actuary who is employed full-time by a property and casualty insurer which was responsible for at least one percent of the aggregate statewide direct written premium for homeowner's insurance in the calendar year preceding the member's appointment to the commission;

(B) An expert in insurance finance who has a background in actuarial science;

(C) An expert in statistics who has a background in insurance;

(D) An expert in computer system design.

(E) An expert in meteorology who specializes in hurricanes.

(3) Members designated under subparagraphs (b)(2)(i)-(iii) shall serve on the commission as long as they maintain the respective offices designated in subparagraphs (b)(2)(i)-(iii). Members under subparagraph (b)(2)(iv)(A)-(E) shall serve for a term of three (3) years, and may be reappointed to the commission. All members may be removed by the governor prior to the expiration of their term, for cause. Vacancies on the commission shall be filled in the same manner as the original appointment.

(4) The governor shall annually appoint one of the members of the commission to serve as chair.

(5) Members of the commission shall serve without compensation, but shall be reimbursed for per diem and travel expenses.

(6) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member of the commission for any action taken in the performance of their duties under this section. In addition, the commission may, in writing, waive any potential cause of action for negligence of a consultant, contractor, or contract employee engaged to assist the commission.

(1) The commission shall consider any actuarial methods, principles, standards, models, or output ranges that have the potential for improving the accuracy of or reliability of the hurricane loss projections used in residential property insurance rate filings. The commission shall, from time to time, adopt findings as to the accuracy or reliability of particular methods, principles, standards, models, or output ranges.

(2) The commission shall adopt revisions to previously adopted actuarial methods, principles, standards, models, or output ranges at least annually.

(3) A trade secret that is used in designing and constructing a hurricane loss model and that is provided pursuant to this section, by a private company, to the commission, is confidential and shall not be deemed a public record pursuant to the provisions of chapter 2 of title 38.

(ii) That portion of a meeting of the commission or of a rate proceeding on an insurer's rate filing at which a trade secret made confidential and exempt by this paragraph is discussed shall be deemed confidential and not open to disclosure pursuant to the open meetings act, but may be discussed at a closed meeting as provided for in chapter 46 of title 42.

(d) The Rhode Island commission is hereby authorized to form a multi-state commission with the states of Massachusetts, Connecticut and any other interested state in furtherance of the goals of this act.

History of Section.
(P.L. 2007, ch. 131, § 1; P.L. 2008, ch. 475, § 76.)



Chapter 27-5-4 - Items shown at head of policy.

§ 27-5-4 Items shown at head of policy.  There shall be printed at the head of a fire insurance policy the name of the insurer or insurers issuing the policy, the location of the home office of the insurer or insurers, and a statement whether the insurer or insurers are stock or mutual corporations; and there may be added to the policy any device or devices that the insurer or insurers issuing the policy shall desire; provided, that any company organized under special charter provisions may indicate this upon its policy and may add a statement of the plan under which it operates in this state.

History of Section.
(G.L. 1896, ch. 183, § 4; G.L. 1909, ch. 222, § 4; G.L. 1923, ch. 258, § 4; G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-4.)



Chapter 27-5-5 - Inclusion of regulations of mutual insurer.

§ 27-5-5 Inclusion of regulations of mutual insurer.  If the policy is issued by a mutual insurer having special regulations with respect to the payment by the policyholder of assessments, those regulations shall be printed upon the policy, and any mutual insurer may print upon the policy any regulations that may be appropriate to or required by its form of organization.

History of Section.
(G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-5.)



Chapter 27-5-6 - Binders and temporary insurance.

§ 27-5-6 Binders and temporary insurance.  Binders or other contracts for temporary insurance may be made, orally or in writing, for a period which shall not exceed thirty (30) days, and shall be deemed to include all of the terms of the standard fire insurance policy and all applicable endorsements, approved by the director of business regulation, as may be designated in the contract of temporary insurance; except that the cancellation clause of the standard fire insurance policy, and the clause specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of the contract of temporary insurance; provided, that all banks and lending institutions doing business in this state, whether acting under state or federal authority, which include, but are not limited to: (1) a bank, savings bank, or trust company, as defined in this title, its affiliates or subsidiaries, (2) a bank holding company as defined in 12 U.S.C. § 1841, its affiliates or subsidiaries, (3) mortgage companies, and (4), any other individual, corporation, partnership, or association authorized to take deposits and/or to make loans of money under the provisions of title 19, shall be required to accept an insurance binder as evidence of insurance from any duly licensed insurance producer or insurance company; provided, that the binders are in writing and in a form acceptable to the mortgagee and indicating that the mortgagee will be listed as a loss payee on the binder or temporary contract and that the mortgagee will be notified by registered or certified mail in the event the binder or temporary insurance is cancelled. If a binder is utilized, a policy shall, at the request of the mortgagee, be produced within thirty (30) days after the real estate closing has been consummated. Any subsequent holder of the mortgage, as a result of the sale, transfer, conveyance, or assignment of the mortgage, shall have its interest automatically protected and covered in accordance with the notice requirements in § 27-5-3.2.

History of Section.
(G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-6; P.L. 1985, ch. 295, § 1; P.L. 1989, ch. 340, § 1.)



Chapter 27-5-6.1 - Notice concerning single interest hazard insurance.

§ 27-5-6.1 Notice concerning single interest hazard insurance.  No bank or lending institution doing business in this state, whether acting under state or federal authority, which includes, but is not limited to: (1) a bank, savings bank, or trust company, as defined in title 19, its affiliates or subsidiaries, (2) a bank holding company, as defined in 12 U.S.C. § 1841, its affiliates or subsidiaries, (3) mortgage companies and mortgage services, and (4) any other individual, corporation, partnership, or association authorized to take deposits and/or to make loans of money under the provisions of title 19, shall, in connection with a loan secured by residential property situated in the state of Rhode Island of four (4) or fewer units and occupied or to be occupied in whole or in part by the mortgagor, obtain a single interest hazard insurance policy for the property and impose the cost on the mortgagor unless the bank or lending institution shall give the mortgagor written notice of its intent to obtain that coverage and ten (10) days shall have elapsed after the date on which notice is given; provided, that nothing in this section shall require the giving of notice or preclude the bank or lending institution from obtaining that coverage and imposing the cost on the mortgagor where the bank or lending institution has received notice of the nonrenewal or cancellation of the hazard insurance on the property.

History of Section.
(P.L. 1987, ch. 167, § 1.)



Chapter 27-5-6.2 - Escrow accounts for insurance premiums.

§ 27-5-6.2 Escrow accounts for insurance premiums.  All banks and lending institutions doing business in this state, whether acting under state or federal authority, which include, but are not limited to: (1) a bank, savings bank, or trust company, as defined in title 19, its affiliates or subsidiaries, (2) a bank holding company, as defined in 12 U.S.C. § 1841, its affiliates or subsidiaries, (3) mortgage companies and mortgage services, and (4) any other individual, corporation, partnership, or association authorized to take deposits and/or to makes loans of money under the provisions of title 19, that in connection with a loan secured by residential property situated in the state of Rhode Island of four (4) or fewer units and occupied or to be occupied in whole or in part by the mortgagor, require the mortgagor to escrow for hazard insurance premiums, shall pay the annual premium to the insurance company on or before the last to occur of the following dates: (A) ten (10) days after receipt of the annual insurance premium bill, approved in writing by the mortgagor if required by the bank or lending institution provided the bank or lending institution has notified the mortgagor in writing that the mortgagor's approval is required, or (B) seven (7) days before the effective date of the hazard insurance policy; provided, that no payment shall be required unless the mortgagor has sufficient funds escrowed for payment of the annual premium.

History of Section.
(P.L. 1987, ch. 167, § 1.)



Chapter 27-5-7 - Combination standard form.

§ 27-5-7 Combination standard form.  Two (2) or more insurers authorized to do the business of fire insurance in this state may, with the approval of the director of business regulation, issue a combination standard form of fire insurance policy which shall contain the following provisions:

(1) A provision substantially to the effect that the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts of loss or damage, aggregating the full amount of the insurance under the policy; and

(2) A provision substantially to the effect that service of process, or of any notice or proof of loss required by the policy, upon any of the insurers executing the policy, shall be deemed to be service upon all of the insurers.

History of Section.
(G.L. 1923, ch. 258, § 4; P.L. 1929, ch. 1359, § 1; G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-7.)



Chapter 27-5-8 - Supplemental contract forms.

§ 27-5-8 Supplemental contract forms.  Appropriate forms of supplemental contracts or extended coverage endorsements where the interest in the property described in a fire insurance policy shall be insured against one or more of the perils which the insurer is empowered to assume, in addition to the peril covered by the standard fire insurance policy, may be approved by the director of business regulation, and their use in connection with a standard fire insurance policy may be authorized by him or her. The first page of the policy may, in a form approved by the director of business regulation, be rearranged to provide space for the listing of amounts of insurance, rates, and premiums for the basic coverages insured under the standard form of policy, and for additional coverages or perils insured under endorsements attached, and any other data that may be conveniently included for duplication on daily reports for office records.

History of Section.
(G.L. 1923, ch. 258, § 4; P.L. 1934, ch. 2112, § 1; G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-8.)



Chapter 27-5-9 - Standard form not required for reinsurance.

§ 27-5-9 Standard form not required for reinsurance.  The standard fire insurance policy provided for in this chapter need not be used for effecting reinsurance between insurers.

History of Section.
(G.L. 1938, ch. 154, § 1; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-9.)



Chapter 27-5-9.1 - Simplified comprehensive policies of insurance.

§ 27-5-9.1 Simplified comprehensive policies of insurance.  Simplified policies of insurance providing broad coverage of all or various combinations of risks may be approved by the director of business regulation and issued by insurers notwithstanding those provisions of any other law which specify the contents of insurance policies; provided, that those policies contain provisions assuring to policyholders and claimants protection not less favorable than they would be entitled to under § 27-5-3 or a substantially similar policy which is not subject to this section.

History of Section.
(P.L. 1979, ch. 48, § 2.)



Chapter 27-5-10 - Penalty for nonconforming policy  Validity.

§ 27-5-10 Penalty for nonconforming policy  Validity.  Any insurance company or insurance producer who shall make, issue, or deliver a policy of fire insurance in willful violation of §§ 27-5-1  27-5-9, or any part of those sections, shall forfeit for each offense not less than fifty dollars ($50.00) nor more than two hundred dollars ($200); but the policy shall be binding upon the company issuing it.

History of Section.
(G.L. 1896, ch. 183, § 6; G.L. 1909, ch. 222, § 6; G.L. 1923, ch. 258, § 6; G.L. 1938, ch. 154, § 3; G.L. 1938, ch. 154, § 2; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-10.)



Chapter 27-5-11 - Enforcement of standard policy requirements.

§ 27-5-11 Enforcement of standard policy requirements.  The director of business regulation shall enforce the provisions of §§ 27-5-1  27-5-10.

History of Section.
(P.L. 1935, ch. 2250, § 73; G.L. 1938, ch. 154, § 4; G.L. 1938, ch. 154, § 3; P.L. 1945, ch. 1623, § 1; G.L. 1956, § 27-5-11.)



Chapter 27-5-12 - Declination of premium notes by mutual companies  Provision as to liability.

§ 27-5-12 Declination of premium notes by mutual companies  Provision as to liability.  Every mutual fire insurance company organized under the laws of this state may decline to take premium notes in partial payment for insurance; provided, there is inserted in the body of the policy issued a provision making the assured, his or her or their executors, administrators, or assigns, liable for any assessments provided in the policy, and as shall become necessary in order to pay all losses and expenses not exceeding twenty (20) times the amount of the cash premium paid.

History of Section.
(G.L. 1896, ch. 181, § 16; G.L. 1909, ch. 219, § 16; G.L. 1923, ch. 255, § 16; G.L. 1938, ch. 150, § 15; P.L. 1944, ch. 1524, § 1; P.L. 1953, ch. 3174, § 2; G.L. 1956, § 27-5-12.)



Chapter 27-5-13 - Mutual membership not acquired by reinsurance.

§ 27-5-13 Mutual membership not acquired by reinsurance.  Any mutual company of this or any other state ceding reinsurance to a similar company shall not, unless the contract of reinsurance provides, become a member of the company accepting the reinsurance, or be entitled to any dividend or expiration return of premium or of unabsorbed premium deposit, or be subject to liability to assessment.

History of Section.
(G.L. 1938, ch. 150, § 15; P.L. 1944, ch. 1524, § 1; P.L. 1953, ch. 3174, § 2; G.L. 1956, § 27-5-13.)



Chapter 27-5-14 - Reinsurance by mutual insurers  Agreements with policyholders.

§ 27-5-14 Reinsurance by mutual insurers  Agreements with policyholders.  (a) Whenever any mutual company of this or any other state shall reinsure in a similar company the whole or any portion of a risk covered by its policy or policies of insurance, it may do so either:

(1) By existing methods of reinsurance; or

(2) By agreement with its policyholder or policyholders attached to and made a part of its policy or policies.

(b) This agreement shall contain a schedule giving:

(1) The name and location of each reinsuring company; and

(2) The portion of the risk reinsured in each company.

(c) This agreement shall also provide that the dividend or return of the premium or premium deposit to be paid or credited upon termination of the policy or policies shall be the sum of:

(1) The dividend or return of the premium or premium deposit to be paid or credited upon that portion of the premium or premium deposit retained by the company issuing the policy or policies; and

(2) The aggregate amount of the dividends or returns of the premium or premium deposit paid or credited upon all portions of the premium or premium deposit ceded to all the reinsuring companies.

History of Section.
(G.L. 1938, ch. 150, § 15; P.L. 1953, ch. 3174, § 2; G.L. 1956, § 27-5-14.)



Chapter 27-5-15 - Power to create guaranty surplus and special reserve funds.

§ 27-5-15 Power to create guaranty surplus and special reserve funds.  Any insurance company organized under the laws of this state authorized to transact a fire insurance business may create the funds provided for in §§ 27-5-16  27-5-31, to be known and designated as the guaranty surplus fund and the special reserve fund, and may avail itself of the provisions of this section and §§ 27-5-16  27-5-31, upon complying with the requirements of those sections.

History of Section.
(P.L. 1907, ch. 1438, § 1; G.L. 1909, ch. 219, § 26; G.L. 1923, ch. 255, § 26; G.L. 1938, ch. 150, § 25; G.L. 1956, § 27-5-15; P.L. 2002, ch. 292, § 22.)



Chapter 27-5-16 - Resolution to establish surplus and reserve funds  Certification of funds.

§ 27-5-16 Resolution to establish surplus and reserve funds  Certification of funds.  Any state fire insurance company desiring to create guaranty surplus and special reserve funds may do so upon the adoption of a resolution by its board of directors, at a regular meeting of its board of directors, to that effect, and filing with the insurance commissioner a copy declaring the intention of the company to create those funds and to do business under the provisions of this chapter. As soon after the filing of a copy of the resolution as is convenient, the insurance commissioner shall make, or cause to be made, an examination of the company, and the commissioner shall make a certificate of the result which shall particularly set forth the amount of surplus funds held by the company at the date of the examination, the whole or any part of which under the provisions of this chapter may be equally divided between and set apart to constitute guaranty surplus and special reserve funds, which certificate shall be recorded in the office of the insurance commissioner.

History of Section.
(P.L. 1907, ch. 1438, § 2; G.L. 1909, ch. 219, § 27; G.L. 1923, ch. 255, § 27; G.L. 1938, ch. 150, § 27; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-16.)



Chapter 27-5-17 - Restrictions on dividends  Payments into surplus and reserve funds.

§ 27-5-17 Restrictions on dividends  Payments into surplus and reserve funds.  After the date of filing the resolution referred to in § 27-5-16 with the insurance commissioner, the company shall not make or declare or pay in any form any dividend upon its capital stock exceeding eight percent (8%) per annum and six percent (6%) per annum upon the surplus funds to be formed under this chapter until after its guaranty surplus fund and its special reserve fund shall have together accumulated to an amount equal to its capital stock. Any part of the surplus profits of the company above its annual dividend may be equally divided between and set apart to constitute the guaranty surplus fund and the special reserve fund, which funds shall be held and used as provided in this chapter and not otherwise. Any company doing business under this chapter that shall declare or pay any dividend contrary to the provisions contained in this section shall forfeit its charter and be liable to be proceeded against by the attorney general for its dissolution.

History of Section.
(P.L. 1907, ch. 1438, § 3; G.L. 1909, ch. 219, § 28; G.L. 1923, ch. 255, § 28; G.L. 1938, ch. 150, § 27; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-17.)



Chapter 27-5-18 - Computation of profits.

§ 27-5-18 Computation of profits.  (a) In estimating the profit of any company for the purpose of making a division between its guaranty surplus fund and its special reserve fund, until those funds shall together amount to a sum equal to the capital stock of the company, there shall be deducted from the gross assets of the company, including for this purpose the amount of the special reserve fund, the sum of the following items:

(1) The amount of all outstanding claims;

(2) An amount sufficient to meet the liability of the company for the unearned premiums upon its unexpired policies, which amount shall at least equal one half ( 1/2) of the premiums received on policies having less than one year to run from the date of the policy, and a pro rata proportion of the premiums received on the policies having more than one year to run from the date of the policy, and shall be known as the reinsurance liability;

(3) The amount of its guaranty surplus fund and of its special reserve fund;

(4) The amount of the capital of the company; and

(5) Interest at the rate of eight percent (8%) per annum upon the amount of the capital and six percent (6%) per annum upon the amount of the funds for whatever time shall have elapsed since the last preceding cash dividend.

(b) The balance shall constitute the net surplus of the company, any portion of which is subject to an equal division between the funds as provided in this section.

History of Section.
(P.L. 1907, ch. 1438, § 7; G.L. 1909, ch. 219, § 32; G.L. 1923, ch. 255, § 32; G.L. 1938, ch. 150, § 31; P.L. 1939, ch. 659, § 2; G.L. 1956, § 27-5-18.)



Chapter 27-5-19 - Certification that funds equal capital stock  Subsequent additions.

§ 27-5-19 Certification that funds equal capital stock  Subsequent additions.  Whenever any company notifies the insurance commissioner that it has fulfilled the requirements already expressed in this chapter, and that its guaranty surplus fund and its special reserve fund taken together equal its capital stock, the commissioner shall make an examination of the company and make a certificate of the result and file the certificate in his or her office. If the commissioner finds that the combined funds equal the capital stock of the company, after this the company may continue, out of any subsequent profits of its business, to add to those funds; provided, that whenever any addition is made to the special reserve fund, an equal sum shall be carried to the guaranty surplus fund.

History of Section.
(P.L. 1907, ch. 1438, § 4; G.L. 1909, ch. 219, § 29; G.L. 1923, ch. 255, § 29; G.L. 1938, ch. 150, § 28; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-19.)



Chapter 27-5-20 - Investment of guaranty surplus fund  Liability to payment of losses.

§ 27-5-20 Investment of guaranty surplus fund  Liability to payment of losses.  The guaranty surplus fund shall be held and be invested by a state fire insurance company in the same manner as its capital stock and surplus accumulation may be held and be invested, and shall be liable and applicable in the same manner as the capital stock is to the payment generally of the losses of the company.

History of Section.
(P.L. 1907, ch. 1438, § 5; G.L. 1909, ch. 219, § 30; G.L. 1923, ch. 255, § 30; G.L. 1938, ch. 150, § 29; G.L. 1956, § 27-5-20.)



Chapter 27-5-21 - Deposit of special reserve fund.

§ 27-5-21 Deposit of special reserve fund.  The special reserve fund shall be invested according to existing laws relating to investments of capital by fire insurance companies, and shall be deposited as the fund shall accumulate and be invested, with the insurance commissioner of the state, who shall permit the company depositing the fund to change deposits by substituting for those withdrawn others of equal amount and value, and to collect and receive the interest or dividends upon those securities as the interest or dividends may accrue. The fund shall not be regarded as any part of the assets in possession of the company, so as to be or render the company liable for any claim for loss by fire or except as provided in this chapter.

History of Section.
(P.L. 1907, ch. 1438, § 6; G.L. 1909, ch. 219, § 31; G.L. 1923, ch. 255, § 31; G.L. 1938, ch. 150, § 30; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-21.)



Chapter 27-5-22 - Application of special reserve fund to protection of policyholders.

§ 27-5-22 Application of special reserve fund to protection of policyholders.  Whenever the claims upon a fire insurance company shall exceed the amount of its capital stock and of the guaranty surplus fund provided for by this chapter, the company shall notify the insurance commissioner of the fact, who shall then make or cause to be made an examination of the company, and shall issue his or her certificate of the result, showing the amounts of capital, of guaranty surplus fund, of special reserve fund, of reinsurance liability, and of other assets. Upon the issuing of that certificate in duplicate, one copy to be given to the company and one to be recorded in the office of the insurance commissioner, the special reserve fund shall be immediately held to protect all policyholders of the company other than those that are claimants upon it at the date of the certificate, and the special reserve fund together with other assets, certified by the insurance commissioner as equal in value to the amount of the unearned premiums of the company, to be ascertained as provided in this chapter, shall constitute the capital and assets of the company for the protection of policyholders other than the claimants and for the further conduct of its business, and any official certificate of the insurance commissioner shall be binding and conclusive upon all parties interested in the company, whether as stockholders, creditors, or policyholders. Upon the payment to the claimants, who are claimants at the date of the certificate, of the full sum of the capital of the company and of its guaranty surplus fund and of its assets at that date, excepting only the special reserve fund and an amount of its assets equal to the liability of the company for unearned premiums, as certified in this manner by the insurance commissioner, the company shall be forever discharged from any and all further liability to the claimants and to each of them, and the insurance commissioner shall, after issuing his or her certificate, upon the demand of the company, transfer to it all securities that have been deposited with the commissioner by the company as the special reserve fund, and if the amount of the special reserve fund is less than fifty percent (50%) of the full amount of the capital of the company, a requisition shall be issued by the insurance commissioner upon the stockholders to make up the capital to that proportion of its full amount; provided, that any capital impaired in this manner shall be made up at least to the sum of two hundred thousand dollars ($200,000), and in case the company, after the requisition, shall fail to make up its capital at least to the sum of two hundred thousand dollars ($200,000), the special reserve fund shall still be held as security and liable for any and all losses occurring upon policies of the company.

History of Section.
(P.L. 1907, ch. 1438, § 8; G.L. 1909, ch. 219, § 33; G.L. 1923, ch. 255, § 33; G.L. 1938, ch. 150, § 32; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-22.)



Chapter 27-5-23 - Annual statement of amounts of funds.

§ 27-5-23 Annual statement of amounts of funds.  A fire insurance company shall, in its annual statement to the insurance commissioner, set forth the amount of its special reserve fund and of its guaranty surplus fund.

History of Section.
(P.L. 1907, ch. 1438, § 8; G.L. 1909, ch. 219, § 33; G.L. 1923, ch. 255, § 33; G.L. 1938, ch. 150, § 32; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-23.)



Chapter 27-5-24 - Maintenance of surplus fund equal to reserve fund.

§ 27-5-24 Maintenance of surplus fund equal to reserve fund.  If, in consequence of the payment of losses by fires, or of the expenses of the business, or of the interest or dividends payable under the provisions of this chapter to stockholders, or from any cause, the guaranty surplus fund shall be reduced in amount below the amount of the special reserve fund, the directors of the corporation shall make no additions to the special reserve fund until the guaranty surplus fund is equal to the special reserve fund.

History of Section.
(P.L. 1907, ch. 1438, § 8; G.L. 1909, ch. 219, § 33; G.L. 1923, ch. 255, § 33; G.L. 1938, ch. 150, § 32; G.L. 1956, § 27-5-24.)



Chapter 27-5-25 - Use of special reserve fund to replace capital stock.

§ 27-5-25 Use of special reserve fund to replace capital stock.  If any amount greater than a sum equal to one half ( 1/2) of its capital stock shall have been deposited with the commissioner by a fire insurance company under the provisions of this chapter, the commissioner shall retain of those securities an amount equal to one half ( 1/2) of what amount he or she shall hold in excess of a sum equal to one half ( 1/2) of the capital stock, and the commissioner shall transfer the balance to the company, and the amount transferred to the company shall from the time of the transfer, provided the amount shall not be less than two hundred thousand dollars ($200,000), constitute the capital stock of the company for the further conduct of its business, and the retained securities shall be regarded as the special reserve fund of the company, to which additions may be made, and shall be held in the same manner, and for the same purpose, and under the same conditions as the original special reserve fund of the company was held.

History of Section.
(P.L. 1907, ch. 1438, § 8; G.L. 1909, ch. 219, § 33; G.L. 1923, ch. 255, § 33; G.L. 1938, ch. 150, § 32; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-25.)



Chapter 27-5-26 - Physical assets for protection of policyholders.

§ 27-5-26 Physical assets for protection of policyholders.  The policy registers, insurance maps, books of record, and other books in use by a fire insurance company in its business, and its policy and other blanks, office furniture, fixtures, and supplies, are not to be considered as assets, but shall be held by the company for its use in the protection of its policyholders.

History of Section.
(P.L. 1907, ch. 1438, § 8; G.L. 1909, ch. 219, § 33; G.L. 1923, ch. 255, § 33; G.L. 1938, ch. 150, § 32; G.L. 1956, § 27-5-26.)



Chapter 27-5-27 - Making up of impairments of capital.

§ 27-5-27 Making up of impairments of capital.  If, at any time after a special reserve fund has been accumulated by any company, the directors of the company shall present evidence satisfactory to the insurance commissioner that the capital of the company has become impaired, the commissioner shall order the directors to call upon the stockholders to make up that impairment, and the board of directors may then require the necessary payment by the stockholders to make good the whole of that impairment, or they may apply for that purpose the whole or any part of the special reserve fund and require of the stockholders payment of any amount as may be necessary to make up the balance of that impairment not made up out of the special reserve fund. The stock of every stockholder shall be pledged and liable for the amount assessed upon the stockholder to make up that impairment either in whole or in part, and in case any stockholder refuses to pay that assessment the stock standing in his or her name may be sold at public auction after thirty (30) days' notice in any manner as the directors may provide. If the board of directors elects to make good that impairment or any part of the impairment out of the special reserve fund, the insurance commissioner shall, upon request of the board, transfer to the company so much of the special reserve fund as is necessary for the purpose.

History of Section.
(P.L. 1907, ch. 1438, § 9; G.L. 1909, ch. 219, § 34; P.L. 1919, ch. 1783, § 1; G.L. 1923, ch. 255, § 34; G.L. 1938, ch. 150, § 33; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-27.)



Chapter 27-5-28 - Maximum single risk insured.

§ 27-5-28 Maximum single risk insured.  No company doing business under §§ 27-5-15  27-5-31 shall insure any larger amount upon any single risk than is permitted by law to a company possessing the same amount of capital irrespective of the fund provided for in this chapter.

History of Section.
(P.L. 1907, ch. 1438, § 9; G.L. 1909, ch. 219, § 34; P.L. 1919, ch. 1783, § 1; G.L. 1923, ch. 255, § 34; G.L. 1938, ch. 150, § 33; G.L. 1956, § 27-5-28.)



Chapter 27-5-29 - Statement on policy as to surplus and reserve funds.

§ 27-5-29 Statement on policy as to surplus and reserve funds.  Every policy issued by a company which has constituted and set apart a guaranty surplus and special reserve fund under §§ 27-5-15  27-5-31, or any prior law of this state, shall have printed on the policy by the company a statement that the policy is issued under and in pursuance of the laws of the state of Rhode Island relating to guaranty surplus and special reserve funds, and every policy shall be deemed to have been issued and received subject to the provisions of this chapter.

History of Section.
(P.L. 1907, ch. 1438, § 10; G.L. 1909, ch. 219, § 35; G.L. 1923, ch. 255, § 35; G.L. 1938, ch. 150, § 34; G.L. 1956, § 27-5-29.)



Chapter 27-5-30 - Funds established under prior law.

§ 27-5-30 Funds established under prior law.  The action of any company organized under the laws of this state authorized to do a fire insurance business in constituting and setting apart guaranty surplus and special reserve funds under the provisions of §§ 26 to 33 of chapter 181 of the General Laws of 1896, or of chapter 307 of the Public Laws of 1896, or under any prior act of the general assembly, is hereby confirmed and approved and those companies may continue to hold and maintain the funds so constituted and set apart, subject to the terms and provisions of §§ 27-5-15  27-5-31; and provided, that as to all policies issued prior to July 1, 1907, and which by their terms are made subject to §§ 26 to 33 of chapter 181 of the General Laws of 1896 and chapter 307 of the Public Laws of 1896, those sections and acts shall remain in full force and effect.

History of Section.
(P.L. 1907, ch. 1438, § 11; G.L. 1909, ch. 219, § 36; G.L. 1923, ch. 255, § 36; G.L. 1938, ch. 150, § 35; G.L. 1956, § 27-5-30.)



Chapter 27-5-31 - Termination of surplus and reserve fund method  Return of special reserve fund.

§ 27-5-31 Termination of surplus and reserve fund method  Return of special reserve fund.  Any company which has established a guaranty surplus fund and special reserve fund may, at a regular meeting of its board of directors, or at a special meeting called for that purpose, adopt a resolution declaring its desire and intention to discontinue those funds and to cease to do business under and in pursuance of the provisions of law relating to those funds, and file a certified copy of that resolution with the insurance commissioner. Upon the adoption and filing of that resolution, all rights of the company to withhold a special reserve fund from its general creditors shall be terminated and the company shall discontinue printing upon its policies or renewals the notice provided for in § 27-5-29, and after this the provisions of this chapter so far as they relate to those funds shall cease to apply to the company; provided, that the special reserve fund of the company shall continue at the amount prescribed by the provisions of this chapter at the date of the making and filing of the resolution and the guaranty surplus fund may continue at a like amount, but those funds need not be increased on account of any increase in capital of the company or otherwise after the adoption and filing of the resolution and shall be held and invested as provided in §§ 27-5-15  27-5-31, but only for the purpose of assuring to the holders of policies at the time the resolution is filed with the insurance commissioner any rights and privileges as may inure to them under §§ 27-5-15  27-5-31. At the expiration of five (5) years after the adoption and filing of the resolution by the company, the special reserve fund shall be reduced to an amount equal to the unearned premium upon and all losses incurred and unpaid under any remaining policies which were outstanding at the time of the adoption and filing of the resolution. The excess of the special reserve fund above that amount shall be returned by the insurance commissioner to the company, and when all policies which were outstanding at the time of the adoption and filing of the resolution shall have terminated by expiration or by cancellation, the entire balance of the special reserve fund shall be returned to the company.

History of Section.
(G.L. 1909, cn. 219, § 34; P.L. 1919, ch. 1783, § 1; G.L. 1923, ch. 255, § 34; G.L. 1938, ch. 150, § 33; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-5-31.)






Chapter 27-6 - Fire and Marine Insurance Rating

Chapter 27-6-1 - Purpose.

§ 27-6-1 Purpose.  The purpose of this chapter is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory, and to authorize and regulate cooperative action among insurers in rate making and in other matters within the scope of this chapter. Nothing in this chapter is intended to prohibit or discourage reasonable competition, or to prohibit or encourage, except to the extent necessary to accomplish the purpose of this section, uniformity in insurance rates, rating systems, or rating plans or practices. This chapter shall be liberally interpreted to carry into effect the provisions of this section.

History of Section.
(P.L. 1948, ch. 2088, § 1; G.L. 1956, § 27-6-1.)



Chapter 27-6-2 - Applicability.

§ 27-6-2 Applicability.  (a) This chapter applies to fire, marine, and inland marine insurance on risks located in this state. Inland marine insurance shall include insurance now or defined by statute, or by interpretation of a statute, or if not defined or interpreted by statute, by ruling of the insurance commissioner, referred to throughout this chapter as "commissioner", or as established by general custom of the business, as inland marine insurance.

(b) This chapter shall not apply:

(1) To reinsurance, other than joint reinsurance to the extent stated in §§ 27-6-37 and 27-6-38;

(2) To insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(3) To insurance of hulls of aircraft, including their accessories and equipment, or against liability arising out of the ownership, maintenance, or use of aircraft; or

(4) To motor vehicle insurance, or to insurance against liability arising out of the ownership, maintenance, or use of motor vehicles.

History of Section.
(P.L. 1948, ch. 2088, § 2; G.L. 1956, § 27-6-2.)



Chapter 27-6-3 - Insurers to which chapter applicable  Election between applicable laws.

§ 27-6-3 Insurers to which chapter applicable  Election between applicable laws.  This chapter applies to all insurers that, under any provision of the laws of this state, write any of the kinds of insurance to which this chapter applies. If any kind of insurance, or subdivision or combination of it, or type of coverage, subject to this chapter, is also subject to regulation by another rate regulatory act of this state, an insurer to which both acts are applicable shall file with the commissioner a designation as to which rate regulatory act shall be applicable to it with respect to that kind of insurance, or subdivision or combination of it, or type of coverage.

History of Section.
(P.L. 1948, ch. 2088, § 2; G.L. 1956, § 27-6-3.)



Chapter 27-6-4 - Considerations in rate making.

§ 27-6-4 Considerations in rate making.  Rates shall be made in accordance with the following provisions:

(1) Manual, minimum, or class rates, rating schedules, or rating plans shall be made and adopted, except in the case of specific inland marine rates, on risks specially rated;

(2) Rates shall not be excessive, inadequate, or unfairly discriminatory; and

(3) Due consideration shall be given to past and prospective loss experience within and outside of this state, to the conflagration and catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to dividends savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers, to past and prospective expenses both country-wide and those specially applicable to this state, and to all other relevant factors within and outside of this state. In the case of fire insurance rates consideration shall be given to the experience of the fire insurance business during a period of not less than the most recent five (5) year period for which that experience is available.

History of Section.
(P.L. 1948, ch. 2088, § 3; G.L. 1956, § 27-6-4.)



Chapter 27-6-5 - Uniformity of rates.

§ 27-6-5 Uniformity of rates.  Except to the extent necessary to meet the provisions of § 27-6-4(2), uniformity among insurers in any matters within the scope of § 27-6-4 is neither required or prohibited.

History of Section.
(P.L. 1948, ch. 2088, § 3; G.L. 1956, § 27-6-5.)



Chapter 27-6-6 - Contracts as to commissions or compensation.

§ 27-6-6 Contracts as to commissions or compensation.  Nothing in this chapter shall abridge or restrict the freedom of contract between insurers and insurance producers with respect to commissions or between insurers and their employees or other persons with respect to compensation for goods or services.

History of Section.
(P.L. 1948, ch. 2088, § 3; G.L. 1956, § 27-6-6.)



Chapter 27-6-6.1 - Approval of policies.

§ 27-6-6.1 Approval of policies.  (a) Every insurance company and every rating/advisory organization issuing policies covering fire and marine insurance provided for in this chapter shall file with the director a copy of the form of the policies proposing to use. A policy may not be issued until the director has approved the form.

(b) Any policy form, subject to this chapter and filed by an insurer or rating/advisory organization on behalf of its members or subscribers with the director, shall be deemed public information at the time of filing.

History of Section.
(P.L. 2002, ch. 175, § 1.)



Chapter 27-6-7 - Use of rates.

§ 27-6-7 Use of rates.  Rates made in accordance with §§ 27-6-4  27-6-6 may be used subject to the provisions of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 3; G.L. 1956, § 27-6-7.)



Chapter 27-6-8 - Filing of rate schedules and plans.

§ 27-6-8 Filing of rate schedules and plans.  (a) Every insurer shall file with the commissioner, except as to inland marine risks which by general custom of the business are not written according to manual rates or rating plans, every manual, minimum, or class rate, rating schedule or rating plan, and every other rating rule, and every modification of any of these which it proposes to use; provided, that rates other than class rates determined by the application of any rating schedule or rating plan may be modified without additional filing to produce rates for individual risks which are lower than those filed and which evaluate variations in physical or moral hazards, individual risk experience, or expense provisions and which are not inadequate or unfairly discriminatory. Every filing shall state the proposed effective date, and shall indicate the character and extent of the coverage contemplated.

(b) When a filing is not accompanied by the information upon which the insurer supports that filing, and the commissioner does not have sufficient information to determine whether that filing meets the requirements of the chapter, the commissioner shall require the insurer to furnish the information upon which it supports that filing. The information furnished in support of a filing may include: (1) the experience or judgment of the insurer or rating organization making the filing, (2) its interpretation of any statistical data it relies upon, (3) the experience of other insurers or rating organizations, or (4) any other relevant factors. A filing and any supporting information shall be open to public inspection. Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the commissioner.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-8; P.L. 1968, ch. 286, § 1.)



Chapter 27-6-8.1 - Rating for nonbusiness policies.

§ 27-6-8.1 Rating for nonbusiness policies.  (a) Notwithstanding the requirements of § 27-6-8, a filing made by an insurer under this section that provides for an overall statewide rate increase or decrease of no more than five percent (5%) in the aggregate for all coverages that are subject to the filing may take effect the date it is filed. The five percent (5%) limitation does not apply on an individual insured basis. No more than one rate filing may be made by an insurer pursuant to the expedited process provided in this subsection during any twelve (12) month period, unless a rate filing, when combined with any other rate filing or filings made by an insurer within the preceding twelve (12) months, does not result in an overall statewide increase or decrease of more than five percent (5%) in the aggregate for all coverages that are subject to the filing.

(b) Rate filings falling outside of the limitation provided for in subsection (a) of this section shall be subject to § 27-6-11, unless those filings are other exempt from those provisions pursuant to another section of the insurance code.

(c) A filing submitted pursuant to subsection (a) of this section is considered to comply with state law. However, if the commissioner of insurance determines that the filing is inadequate or unfairly discriminatory, he/she shall issue a written order specifying in detail the provisions of the insurance code the insurer has violated and the reasons the filing is inadequate or unfairly discriminatory and stating a reasonable future date on which the filing is to be considered no longer effective. An order by the commissioner pursuant to this subsection that is issued more than thirty (30) days from the date on which the commissioner received the rate filing is prospective only and does not affect any contract issued or made before the effective date of the order. For purposes of this act, "unfairly discriminatory" means a rate for a risk that is classified in whole or in part on the basis of race, color, creed or national origin.

(d) No rate increase within the limitation specified in subsection (a) of this section may be implemented with regard to an individual existing policy, unless the increase is applied at the time of a renewal or conditional renewal of an existing policy and the insurer, at least thirty (30) days in advance of the end of the insured's policy period, mails or delivers to the named insured, at the address shown in the policy, a written notice that clearly and conspicuously discloses its intention to change the rate. A notice of renewal or conditional renewal that clearly and conspicuously discloses the renewal premium applicable to the policy shall be deemed to be in compliance with this subsection.

History of Section.
(P.L. 2004, ch. 481, § 2.)



Chapter 27-6-8.2 - Premium reduction for fire code safety prevention.

§ 27-6-8.2 Premium reduction for fire code safety prevention.  Every schedule of rates, rating plan, or rating system for commercial property insurance filed with the commissioner shall provide for a reduction of, or credit in premium for insureds that install and maintain fire prevention and suppression equipment and/or other equipment that has been demonstrated to minimize or lessens an insured loss from fire including, but not limited to, sprinkler system, alarms, and any other equipment required or recommended by the state of Rhode Island for fire safety and/or prevention. Insurers shall also provide for a reduction of, or credit in premium for the use of building materials and/or building techniques that have been demonstrated to minimize or lessen an insured loss from fire. Any reduction of, or credit in premium required by this section must be actuarially supported and information sufficient to document such support must be included in the filing to the department.

History of Section.
(P.L. 2008, ch. 391, § 1.)



Chapter 27-6-9 - Filings by rating organizations.

§ 27-6-9 Filings by rating organizations.  An insurer may satisfy its obligation to make the filings referred to in § 27-6-8 by becoming a member of, or subscriber to, a licensed rating organization which makes those filings, and by authorizing the commissioner to accept those filings on its behalf; provided, that nothing contained in this chapter shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-9.)



Chapter 27-6-10 - Review of filings.

§ 27-6-10 Review of filings.  The commissioner shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-10.)



Chapter 27-6-11 - Waiting period  Effective date of filings.

§ 27-6-11 Waiting period  Effective date of filings.  Subject to the exception specified in § 27-6-10, each filing shall be on file for a waiting period of thirty (30) days before it becomes effective, which period may be extended by the commissioner for an additional period not to exceed thirty (30) days if the commissioner gives written notice within that waiting period to the insurer or rating organization which made the filing that he or she needs that additional time for the consideration of the filing. Upon written application by the insurer or rating organization, the commissioner may authorize a filing that he or she has reviewed to become effective before the expiration of the waiting period or any extension. A filing shall be deemed to meet the requirements of this chapter and to become effective unless disapproved by the commissioner within the waiting period or any extension; provided, that if the commissioner gives written notice to the insurer or rating organization within the waiting period or any extension that he or she will hold a hearing on the filing, the filing shall not become effective before or until the commissioner issues his or her decision. Upon giving that notice the commissioner shall also give public notice of the hearing by causing a notice to be published in a newspaper of general circulation in the state at least ten (10) days prior to the hearing stating the name of the insurer or rating organization which has made the filing and including a general description of the subject matter and sending a copy of that notice to the consumer protection unit of the department of attorney general. The commissioner shall hold a hearing on major filings. The hearing shall be held and a decision issued by the commissioner as soon as reasonably possible.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-11; P.L. 1968, ch. 286, § 2; P.L. 1971, ch. 191.)



Chapter 27-6-11.1 - Costs.

§ 27-6-11.1 Costs.  For the purpose of determining whether the filing meets the requirements of this chapter, the director may employ staff personnel and outside consultants, including, but not limited to, those authorized pursuant to § 27-9-52. The reasonable costs related to the review of rate filings, including the conduct of the hearing, shall be borne by the rating organizations or insurers making the filing.

History of Section.
(P.L. 2005, ch. 174, § 1.)



Chapter 27-6-12 - Effective date of inland marine rates.

§ 27-6-12 Effective date of inland marine rates.  Specific inland marine rates on risks specially rated by a rating organization shall become effective when filed and shall be deemed to meet the requirements of this chapter until such time as the commissioner reviews the filing and so long after this as the filing remains in effect.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-12.)



Chapter 27-6-13 - Suspension or modification of requirements  Examinations as to fairness.

§ 27-6-13 Suspension or modification of requirements  Examinations as to fairness.  Under the rules and regulations that he or she shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance, or subdivision or combination of it, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Those orders, rules, and regulations shall be made known to insurers and rating organizations affected by them. The commissioner may make an examination as he or she may deem advisable to ascertain whether any rates affected by an order meet the standards set forth in § 27-6-4(2).

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-13.)



Chapter 27-6-14 - Rates on specific risks exceeding filed rates.

§ 27-6-14 Rates on specific risks exceeding filed rates.  Upon the written consent of the insured, stating the insured's reasons, filed with and approved by the commissioner, a rate in excess of that provided by an applicable filing may be used on any specific risk.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-14.)



Chapter 27-6-15 - Compliance with rate filings required.

§ 27-6-15 Compliance with rate filings required.  No insurer shall make or issue a contract or policy at a rate or premium in excess of filings that are in effect for that insurer as provided in this chapter or in accordance with § 27-6-13 or § 27-6-14. This section shall not apply to contracts or policies for inland marine risks as to which filings are not required.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-15.)



Chapter 27-6-16 - Review of rates not provided for by filings.

§ 27-6-16 Review of rates not provided for by filings.  Within ten (10) days after any insurer has made or issued a contract or policy at a rate or premium other than as provided for by any filing made with the commissioner by or in its behalf, the insurer shall notify the commissioner in writing of that action in any form the commissioner may require. The commissioner shall review the notice as soon as reasonably possible after it has been received, in order to determine whether the contract or policy has been written at a rate or premium that meets the requirements of this chapter. When the notice is not accompanied by the information upon which the insurer supports the rate or premium, and the commissioner does not have sufficient information to determine whether the rate or premium meets the requirements of the chapter, the commissioner shall require the insurer to furnish within ten (10) days after receipt of the notice of that requirement, the information upon which it supports the rate or premium. Unless, within thirty (30) days after receipt of the notice or supporting information, the commissioner shall issue an order following a hearing, as provided in § 27-6-19, the rate or premium charged for the contract or policy shall be deemed to meet the requirements of this chapter; provided, that all contract and policies issued under the provisions of this section shall state that the rate or premium charged has not been reviewed by the commissioner and that it is subject to disapproval or modification as of the effective date of the contracts or policies.

History of Section.
(P.L. 1948, ch. 2088, § 4; G.L. 1956, § 27-6-16.)



Chapter 27-6-17 - Notice of disapproval within waiting period.

§ 27-6-17 Notice of disapproval within waiting period.  If, within the waiting period or any extension, as provided in § 27-6-11, the commissioner finds that a filing does not meet the requirements of this chapter, the commissioner shall send to the insurer or rating organization which made that filing written notice of disapproval of that filing specifying in what respects he or she finds that filing fails to meet the requirements of this chapter and stating that that filing shall not become effective.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-17.)



Chapter 27-6-18 - Disapproval of specific inland marine rates.

§ 27-6-18 Disapproval of specific inland marine rates.  If, within thirty (30) days after a specific inland marine rate on a risk specially rated by a rating organization, subject to § 27-6-12, has become effective, the commissioner finds that the filing does not meet the requirements of this chapter, the commissioner shall send to the rating organization which made the filing written notice of disapproval of the filing specifying in what respects he or she finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period after this, the filing shall be deemed no longer effective. This disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in the notice.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-18.)



Chapter 27-6-19 - Suspension of rates or filings after review period  Removal of discriminatory applications of rates.

§ 27-6-19 Suspension of rates or filings after review period  Removal of discriminatory applications of rates.  If, at any time subsequent to the applicable review period provided for in § 27-6-17 or 27-6-18, the commissioner finds that a rate or filing does not meet the requirements of this chapter, the commissioner shall, after a hearing held upon not less than ten (10) days written notice, specifying the matters to be considered at the hearing, to every insurer and rating organization which used the rate or made the filing, issue an order specifying in what respects he or she finds that the rate or filing fails to meet the requirements of this chapter, and stating when, within a reasonable period after this, the rate shall no longer be used or the filing shall be deemed no longer effective. This order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order. If the commissioner finds that an unfair discrimination exists in the application of a rate or filing to an individual risk the commissioner may, after a hearing held on like notice to the insurer affected and to any rating organization which made the filing, issue an order that the unfair discrimination be removed. Copies of any order issued under this section shall be sent to every affected insurer and rating organization.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-19.)



Chapter 27-6-20 - Hearings on application by persons aggrieved by filings  Order terminating filing  Removal of discrimination.

§ 27-6-20 Hearings on application by persons aggrieved by filings  Order terminating filing  Removal of discrimination.  (a) Any person or organization aggrieved with respect to any rate or filing which is in effect may make written application to the commissioner for a hearing; provided, that the insurer or rating organization that uses the rate or made the filing shall not be authorized to proceed under this section. This application shall specify the grounds to be relied upon by the applicant. If the commissioner shall find that the application is made in good faith, that the applicant would be aggrieved if his or her grounds are established, and that these grounds justify holding a hearing, the commissioner shall, within thirty (30) days after receipt of the application, hold a hearing upon not less than ten (10) days written notice to the applicant and to every insurer and rating organization which uses the rate or made the filing; provided, if a public hearing had been held concerning the rate or filing before it became effective, no hearing shall be held pursuant to this section unless the commissioner shall find that there has been a substantial change of circumstances since that hearing.

(b) If, after the hearing, the commissioner finds that the rate or filing does not meet the requirements of this chapter, the commissioner shall issue an order specifying in what respects he or she finds that the rate or filing fails to meet the requirements of this chapter, and stating when, within a reasonable period after this, the rate shall no longer be used or the filing shall be deemed no longer effective. This order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order. If the commissioner finds that an unfair discrimination exists in the application of a rate or filing to an individual risk the commissioner may, after a hearing held on like notice to the insurer affected and to any rating organization which made the filing, issue an order that the unfair discrimination be removed. Copies of any order issued under this section shall be sent to every affected insurer and rating organization.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-20; P.L. 1968, ch. 286, § 3.)



Chapter 27-6-21 - Competitive rates as evidence of fairness  Profit as evidence of adequacy.

§ 27-6-21 Competitive rates as evidence of fairness  Profit as evidence of adequacy.  If the insurer making or issuing a contract or policy at a rate or premium less than that provided by any filing, at any hearing held pursuant to §§ 27-6-17  27-6-22, or pursuant to § 27-6-16, shows to the satisfaction of the commissioner that the rate or premium was used in good faith to meet an equally low or lower net cost to the insured of a competitor, that showing shall be prima facie evidence that the rate or premium used is not unfairly discriminatory, and if the insurer using the rate or premium shall show to the satisfaction of the commissioner that it is writing that kind or class of insurance at a profit, that showing shall be prima facie evidence that the rate or premium used is not inadequate.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-21.)



Chapter 27-6-22 - Filed schedules and plans not to be disapproved if rates meet requirements.

§ 27-6-22 Filed schedules and plans not to be disapproved if rates meet requirements.  No manual, minimum, or class rate, rating schedule, rating plan, rating rule, or any modification of any of these which has been filed pursuant to the requirements of §§ 27-6-8  27-6-16 shall be disapproved if the rates produced meet the requirements of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 5; G.L. 1956, § 27-6-22.)



Chapter 27-6-23 - Licensing of rating organizations.

§ 27-6-23 Licensing of rating organizations.  (a) A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make an application to the commissioner for a license as a rating organization for those kinds of insurance, or a subdivision or a class of risk or a part or combination of it as are specified in its application and shall file with the application:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the rating organization may be served; and

(4) A statement of its qualification as a rating organization.

(b) If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, its articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the kinds of insurance, or a subdivision or a class or a risk or part or combination of it, for which the applicant is authorized to act as a rating organization. Every application shall be granted or denied in whole or in part by the commissioner within sixty (60) days of the date of its filing with him or her. Licenses issued pursuant to this section shall remain in effect for three (3) years unless suspended or revoked by the commissioner. The fee for the license shall be three hundred dollars ($300). All in force licenses shall be transitioned into a three (3) year licensing cycle beginning June 1, 2006, to expire every three (3) years thereafter. License fees may be prorated for the initial renewal period as deemed appropriate by the director.

(c) Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section. Every rating organization shall notify the commissioner promptly of every change in:

(1) Its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;

(2) Its list of members and subscribers; and

(3) The name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting the rating organization may be served.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-23; P.L. 1960, ch. 71, art. 1, § 3; P.L. 2005, ch. 174, § 2.)



Chapter 27-6-24 - Admission of and services to subscribers.

§ 27-6-24 Admission of and services to subscribers.  Subject to rules and regulations which have been approved by the commissioner as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance, or subdivision or class of risk or a part or combination of it, for which it is authorized to act as a rating organization. Notice of proposed changes in the rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any affected insurer, be reviewed by the commissioner at a hearing held upon at least ten (10) days written notice to the rating organization and to the subscriber or insurer. If the commissioner finds that the rule or regulation is unreasonable in its application to subscribers, the commissioner shall order that the rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty (30) days after it was made, the insurer may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall order the rating organization to admit the insurer as a subscriber. If the commissioner finds that the action of the rating organization was justified, he or she shall make an order affirming its action.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-24.)



Chapter 27-6-25 - Regulation by rating organizations of payments by insurers to policyholders or members.

§ 27-6-25 Regulation by rating organizations of payments by insurers to policyholders or members.  No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-25.)



Chapter 27-6-26 - Cooperation among rating organizations and insurers  Review of cooperative practices.

§ 27-6-26 Cooperation among rating organizations and insurers  Review of cooperative practices.  Cooperation among rating organizations or among rating organizations and insurers and concert of action among insurers under the same general management or control, in rate making or in other matters within the scope of this chapter, are authorized, provided the filings resulting are subject to all the provisions of this chapter which are applicable to filings generally. The commissioner may review those cooperative activities and practices and if, after a hearing, the commissioner finds that any activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, he or she may issue a written order specifying in what respects that activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter and requiring the discontinuance of that activity or practice.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-26.)



Chapter 27-6-27 - Examination of policies and records by rating organizations.

§ 27-6-27 Examination of policies and records by rating organizations.  Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation of insurance, and may make reasonable rules governing their submission. Those rules shall contain a provision that in the event any insurer does not within sixty (60) days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the commissioner. All information submitted for examination shall be confidential.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-27.)



Chapter 27-6-28 - Actuarial and technical services furnished by rating organizations.

§ 27-6-28 Actuarial and technical services furnished by rating organizations.  Any rating organization may subscribe for or purchase actuarial, technical, or other services, and those services shall be available to all members and subscribers without discrimination.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-28.)



Chapter 27-6-29 - Adherence to rating organization filings  Deviation filings.

§ 27-6-29 Adherence to rating organization filings  Deviation filings.  Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by the organization; except that any insurer which is a member or subscriber may file with the commissioner a deviation from the class rates, schedules, rating plans, or rules respecting any kind of insurance or class of risk within a kind of insurance or combination of it. The deviation filing shall specify the basis for the modification and a copy shall also be sent simultaneously to the rating organization. Any deviation filing shall be on file for a waiting period of thirty (30) days before it becomes effective unless the commissioner reviews and authorizes the filing to become effective before the expiration of that period and shall be subject to the provisions of §§ 27-6-17  27-6-22. Each deviation shall be effective for a period of not less than one year from the date the deviation is filed unless terminated with the approval of the commissioner or in accordance with the provisions of §§ 27-6-17  27-6-22.

History of Section.
(P.L. 1948, ch. 2088, § 6; G.L. 1956, § 27-6-29.)



Chapter 27-6-30 - Appeals from action of rating organization on changes in filings.

§ 27-6-30 Appeals from action of rating organization on changes in filings.  (a) Any member of or subscriber to a rating organization may appeal to the commissioner from any action or decision of the rating organization in approving or rejecting any proposed change in or addition to the filings of the rating organization, and the commissioner shall, after a hearing held upon not less than ten (10) days written notice to the appellant and to the rating organization, issue an order approving the action or decision of the rating organization or directing it to give further consideration to the proposal and to take action or make a decision upon it within thirty (30) days, or if the appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the commissioner may, in the event he or she finds that the action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with his or her findings, within a reasonable time after the issuance of the order; provided, if the appeal is from the action of the rating organization with regard to a rate on a proposed change in or addition to its filings relating to the character and extent of coverage, the commissioner shall approve the rate applied by the rating organization or the rate suggested by the appellant if either rate is in accordance with this chapter.

(b) The failure of a rating organization to take action or make a decision within thirty (30) days after submission to it of a proposal under this section shall constitute a rejection of that proposal within the meaning of this section.

History of Section.
(P.L. 1948, ch. 2088, § 7; G.L. 1956, § 27-6-30.)



Chapter 27-6-31 - Rate information furnished to insured.

§ 27-6-31 Rate information furnished to insured.  Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request for it and upon payment of any reasonable charge it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of that insured, all pertinent information as to that rate.

History of Section.
(P.L. 1948, ch. 2088, § 8; G.L. 1956, § 27-6-31.)



Chapter 27-6-32 - Review of application of rating system to insured.

§ 27-6-32 Review of application of rating system to insured.  Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means where any person aggrieved by the application of its rating system may be heard, in person or by his or her authorized representative, on his or her written request to review the manner in which the rating system has been applied in connection with the insurance afforded that person. If the rating organization or insurer fails to grant or reject that request within thirty (30) days after it is made, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of the rating organization or insurer on his or her request may, within thirty (30) days after written notice of the action, appeal to the commissioner, who, after a hearing held upon not less than ten (10) days written notice to the appellant and to the rating organization or insurer, may affirm or reverse the action.

History of Section.
(P.L. 1948, ch. 2088, § 8; G.L. 1956, § 27-6-32.)



Chapter 27-6-33 - "Advisory organization" defined.

§ 27-6-33 "Advisory organization" defined.  Every group, association, or other organization of insurers, whether located within or outside of this state, which assists insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this chapter, shall be known as an "advisory organization."

History of Section.
(P.L. 1948, ch. 2088, § 9; G.L. 1956, § 27-6-33.)



Chapter 27-6-34 - Documents filed by advisory organizations.

§ 27-6-34 Documents filed by advisory organizations.  Every advisory organization shall file with the commissioner:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at the commissioner's direction may be served; and

(4) An agreement that the commissioner may examine that advisory organization in accordance with the provisions of §§ 27-6-39 and 27-6-40.

History of Section.
(P.L. 1948, ch. 2088, § 9; G.L. 1956, § 27-6-34.)



Chapter 27-6-35 - Unlawful practices of advisory organizations.

§ 27-6-35 Unlawful practices of advisory organizations.  If, after a hearing, the commissioner finds that the furnishing of any information or assistance by a rating organization involves any act or practice which is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects that act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of that act or practice.

History of Section.
(P.L. 1948, ch. 2088, § 9; G.L. 1956, § 27-6-36.)



Chapter 27-6-36 - Use of information from noncomplying advisory organization.

§ 27-6-36 Use of information from noncomplying advisory organization.  No insurer which makes its own filings or any rating organization shall support its filings by statistics, or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with §§ 27-6-33  27-6-35, or with an order of the commissioner involving those statistics or recommendations issued under § 27-6-35. If the commissioner finds any insurer or rating organization to be in violation of this section the commissioner may issue an order requiring the discontinuance of that violation.

History of Section.
(P.L. 1948, ch. 2088, § 9; G.L. 1956, § 27-6-36.)



Chapter 27-6-37 - Provisions applicable to joint underwriting and reinsurance.

§ 27-6-37 Provisions applicable to joint underwriting and reinsurance.  Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect to it as provided in § 27-6-38, subject, with respect to joint underwriting, to all other provisions of this chapter and, with respect to joint reinsurance, to §§ 27-6-39, 27-6-40, and 27-6-46  27-6-52.

History of Section.
(P.L. 1948, ch. 2088, § 10; G.L. 1956, § 27-6-37.)



Chapter 27-6-38 - Unlawful practices of joint underwriters or reinsurers.

§ 27-6-38 Unlawful practices of joint underwriters or reinsurers.  If, after a hearing, the commissioner finds that any activity or practice of any group, association, or other organization of joint underwriters or insurers is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects that activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, and requiring the discontinuance of that activity or practice.

History of Section.
(P.L. 1948, ch. 2088, § 10; G.L. 1956, § 27-6-38.)



Chapter 27-6-39 - Examination of rating and advisory organizations and underwriting and reinsurance groups.

§ 27-6-39 Examination of rating and advisory organizations and underwriting and reinsurance groups.  The commissioner shall, at least once in five (5) years, make or cause to be made an examination of each rating organization licensed in this state as provided in § 27-6-23 and the commissioner may, as often as he or she may deem it expedient, make or cause to be made an examination of each advisory organization referred to in § 27-6-33 and of each group, association, or other organization referred to in § 27-6-37. The total cost of those examinations shall be borne by the examined organization and shall be one hundred fifty percent (150%) of the total salaries paid to the examining personnel of the banking and insurance division engaged in those examinations less any salary reimbursements and shall be paid to the insurance commissioner to and for the use of the state. This assessment shall be in addition to any taxes and fees payable to the state. The officers, manager, agents, and employees of the rating organization, advisory organization, or group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of that state.

History of Section.
(P.L. 1948, ch. 2088, § 11; G.L. 1956, § 27-6-39; P.L. 1960, ch. 71, art. 1, § 3; P.L. 2008, ch. 371, § 2.)



Chapter 27-6-40 - Reports on examinations  Hearing and filing.

§ 27-6-40 Reports on examinations  Hearing and filing.  The commissioner shall prepare a report of any examination held pursuant to § 27-6-39 and shall, within a reasonable time following completion of that report, furnish each rating organization, group, association, or other organization examined with a copy of it. Any rating organization, advisory organization, group, association, or other organization may, within thirty (30) days after the receipt of a copy of the report, request the commissioner for a hearing on the report, which shall be held by the commissioner upon ten (10) days written notice to the rating organization, advisory organization, group, association, or other organization. Following that hearing the commissioner may affirm, modify, or withdraw the report. Any report or modification of the report shall be filed in the office of the commissioner as a public record, or if no hearing is requested within the period of thirty (30) days, the report shall be filed at the expiration of that period.

History of Section.
(P.L. 1948, ch. 2088, § 11; G.L. 1956, § 27-6-40.)



Chapter 27-6-41 - Collection and compilation of experience statistics.

§ 27-6-41 Collection and compilation of experience statistics.  The commissioner shall promulgate reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with the commissioner, which may be modified and which shall be used by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in the form and detail necessary to aid him or her in determining whether rating systems comply with the standards set forth in §§ 27-6-4  27-6-7. Those rules and plans may also provide for the recording and reporting of expense experience items that are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating those rules and plans, the commissioner shall give due consideration to the rating systems on file with the commissioner and, in order that those rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for the rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The commissioner may designate one or more rating organizations or other agencies to assist him or her in gathering that experience and making compilations of the experience, and those compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

History of Section.
(P.L. 1948, ch. 2088, § 12; G.L. 1956, § 27-6-41.)



Chapter 27-6-42 - Interchange of rating plan data.

§ 27-6-42 Interchange of rating plan data.  Reasonable rules and plans may be promulgated by the commissioner for the interchange of data necessary for the application of rating plans.

History of Section.
(P.L. 1948, ch. 2088, § 12; G.L. 1956, § 27-6-42.)



Chapter 27-6-43 - Cooperation with other states.

§ 27-6-43 Cooperation with other states.  In order to further uniform administration of rate regulatory laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

History of Section.
(P.L. 1948, ch. 2088, § 12; G.L. 1956, § 27-6-43.)



Chapter 27-6-44 - Rules and regulations.

§ 27-6-44 Rules and regulations.  The commissioner may make reasonable rules and regulations necessary to effect the purposes of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 12; G.L. 1956, § 27-6-44.)



Chapter 27-6-45 - False or misleading information.

§ 27-6-45 False or misleading information.  No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this chapter. A violation of this section shall subject the one guilty of that violation to the penalties provided in §§ 27-6-47 and 27-6-48.

History of Section.
(P.L. 1948, ch. 2088, § 13; G.L. 1956, § 27-6-45.)



Chapter 27-6-46 - Terms to be stated in policy  Rebates prohibited.

§ 27-6-46 Terms to be stated in policy  Rebates prohibited.  No insurer, or any officer, insurance producer, or representative of an insurer, shall make any contract for insurance, on property on risks located within this state, or against any liability, casualty, accident, or hazard that may arise or occur in this state, or any agreement as to that contract, other than as plainly expressed in the policy issued or to be issued on the agreement or contract; or shall any insurer, or officer, insurance producer, or representative of an insurer, directly or indirectly, in any manner, pay or allow or offer to pay or allow to the insured named in the policy or to any employee of the insured as an inducement to that insurance, or after the insurance shall have been effected, any rebate from the premium which is specified in the policy or any special favor or advantage in the dividends or other benefit to accrue on the policy; or any valuable consideration or inducement not specified in the policy or contract of insurance, or give, sell, or purchase, as an inducement to that insurance, or in connection with that insurance, any stock, bonds, or other securities of any insurance or other corporation or association, or any dividends or profits accrued on the securities, or anything of value not specified in the policy, or shall any insurance producer or his or her representatives, or any other person, directly or indirectly, either by sharing commissions or in any manner pay or allow or offer to pay or allow to the insured named in the policy, or to any employee of the insured, as an inducement to that insurance, or after the insurance shall have been effected, any rebate from the premium which is specified in the policy, or shall any insured, or party, or applicant for insurance, his or her or its employee, agent, or representative knowingly receive or accept, or agree to accept, or agree to receive or accept, directly or indirectly, any rebate of premium or any part of the premium or all or any part of any commission on the premium, or any favor or advantage, or share in any benefit to accrue under any contract of insurance, or any valuable consideration or inducement, other than what is specified in the policy; provided, that nothing in this section shall prevent any insurer from the distribution of surplus, dividends, savings, or the unused or unabsorbed portion of premiums and premium deposits to participating policyholders, or shall this section prevent any insurer, or its insurance producer, from paying commissions to a licensed insurance producer who shall have negotiated for the insurance, or shall it prevent any licensed insurance producer from sharing or dividing a commission earned or received by the insurance producer with any other licensed insurance producers who shall have aided the insurance producer in respect to the insurance for the negotiation of which that commission shall have been earned or paid; but no insurer or agent, or broker shall pay or allow commissions or brokerage to any person acting as an insurance producer in this state who is required by law to be licensed but is not licensed. Sections 27-8-7  27-8-10 shall not apply to the kinds of insurance subject to the provisions of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 14; G.L. 1956, § 27-6-46.)



Chapter 27-6-47 - Penalty for violations.

§ 27-6-47 Penalty for violations.  Any person or organization willfully violating any provision of this chapter shall, upon conviction, be fined not less than one hundred dollars ($100) and not more than five hundred dollars ($500) for each violation. That penalty may be in addition to any other penalty provided by law.

History of Section.
(P.L. 1948, ch. 2088, § 15; G.L. 1956, § 27-6-47.)



Chapter 27-6-48 - Suspension or revocation of licenses.

§ 27-6-48 Suspension or revocation of licenses.  (a) The commissioner may suspend the license of any rating organization or insurer which fails to comply with an order of the commissioner within the time limited by the order, or any extension which the commissioner may grant. The commissioner shall not suspend the license of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal has expired or, if an appeal has been taken, until the order has been affirmed.

(b) The commissioner may determine when a suspension of a license shall become effective, and it shall remain in effect for the period fixed by the commissioner, unless he or she modifies or rescinds that suspension, or until the order upon which that suspension is based is modified, rescinded, or reversed.

(c) No license shall be suspended or revoked except upon a written order of the commissioner, stating the commissioner's findings made after a hearing held upon not less than ten (10) days' written notice to the person or organization specifying the alleged violation.

History of Section.
(P.L. 1948, ch. 2088, § 15; G.L. 1956, § 27-6-48.)



Chapter 27-6-49 - Hearings on decisions of commissioner.

§ 27-6-49 Hearings on decisions of commissioner.  Any insurer or rating organization aggrieved by any order or decision of the commissioner or by any rule or regulation adopted and promulgated by the commissioner may within thirty (30) days after notice to the insurer or organization make a written request to the commissioner for a hearing, except that a hearing provided for by §§ 27-6-17  27-6-22 shall be held as provided in those sections. Within twenty (20) days after receipt of that written request, the commissioner shall hear the party or parties and shall give not less than ten (10) days written notice of the time and place of the hearing. Within fifteen (15) days after the hearing, the commissioner shall affirm, reverse, or modify his or her previous action, specifying his or her reasons. Pending the hearing and decision, the commissioner may suspend or postpone the effective date of his or her previous action.

History of Section.
(P.L. 1948, ch. 2088, § 16; G.L. 1956, § 27-6-49.)



Chapter 27-6-50 - Pleadings and evidence at hearings.

§ 27-6-50 Pleadings and evidence at hearings.  At any hearing before the commissioner, observance of formal rules of pleading or evidence shall not be required.

History of Section.
(P.L. 1948, ch. 2088, § 16; G.L. 1956, § 27-6-50.)



Chapter 27-6-51 - Judicial review of orders and decisions.

§ 27-6-51 Judicial review of orders and decisions.  (a) Any final order or decision of the commissioner, including any order made after a hearing under the provisions of §§ 27-6-17  27-6-22 or § 27-6-49, shall be subject to review by a petition filed within twenty (20) days after notice of it at the instance of any party in interest in the superior court for the counties of Providence and Bristol, and the matter shall be heard de novo in the superior court and decisions on issues of fact shall be in accordance with the preponderance of the evidence presented there.

(b) The court shall determine whether the order or decision of the commissioner shall be stayed pending review. The court may, in disposing of the issue before it, modify, affirm, or reverse the order or decision of the commissioner in whole or in part.

(c) An appeal may be taken from the decision of the superior court to the supreme court, and that appeal shall follow the course of equity.

History of Section.
(P.L. 1948, ch. 2088, § 16; G.L. 1956, § 27-6-51.)



Chapter 27-6-52 - Severability.

§ 27-6-52 Severability.  If any section, subsection, subdivision, paragraph, sentence, or clause of this chapter is held invalid or unconstitutional, that decision shall not affect the remaining portions of this chapter.

History of Section.
(P.L. 1948, ch. 2088, § 18; G.L. 1956, § 27-6-52.)



Chapter 27-6-53 - Use of credit rating.

§ 27-6-53 Use of credit rating.  (a) An insurer may use insurance scoring for rating and underwriting of homeowners' insurance only under the following conditions:

(1) The insurer demonstrates the predictive nature of their insurance score to the insurance division.

(2) An insurer shall, once every two (2) years if requested by an existing customer, obtain an updated insurance score for the customer. If, after obtaining the insurance score, the customer has improved his, her or its credit rating, the user of the information shall afford the customer any decrease in rates that are available due to the improved rating. The user may not increase the rate of an existing customer based solely on a worsening in the customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(3) An insurer shall not decline insurance for a new customer based solely on an insurance score, or absence of an insurance score; and an insurer shall not cancel, nonrenew or increase the rate of an existing customer based solely on a worsening in a customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(4) No insurer is obligated to obtain a current credit report or insurance score for an insured if: the insured is in the most favorably-priced tier of the insurer, within a group of affiliated insures; or credit was not used for the insured when the policy was initially written. However, the insurer shall have the discretion to use credit for the insured upon renewal, if consistent with its underwriting guidelines. The user may not increase the rate of an existing customer based solely on a worsening in the customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(5) If a credit bureau determines that disputed information is inaccurate or incorrect and that information was used in determining an insurance score which resulted in a denial, cancellation or nonrenewal of or higher premiums or less favorable policy terms for a consumer, the insurer shall, within thirty (30) days of receiving notice of correction, reissue or re-rate the policy by refunding the amount of the overpayment of premium based on the corrected insurance score retroactive to the shorter of the last twelve (12) months of coverage or the actual period of coverage. An "insurance score" as used in this section shall be defined as a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit history.

(b) Agents shall be held harmless by insurers for all acts, efforts and disclosures in obtaining an insurance score on the insurer's behalf. The commissioner is authorized and empowered to establish rules and regulations to carry out the provisions of this section and to fulfill the goals of this section.

(c) Notwithstanding the above, an insurer authorized to do business in Rhode Island that uses credit information to underwrite or rate risks, shall not use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(1) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information;

(2) Inquiries relating to insurance coverage, if so identified on a consumer's credit report;

(3) Collection accounts with a medical industry code, if so identified on the consumer's credit report;

(4) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty (30) days of one another, unless only one inquiry is considered;

(5) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty (30) days of one another, unless only one inquiry is considered.

(d) No consumer reporting agency shall provide or sell data or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes, but is not limited to, the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

(e) The restrictions provided in subsection (d) of this section do not apply to data or lists the consumer reporting agency supplies to the insurance [agent/producer] from whom information was received, the insurer on who's behalf such [agent/producer] acted, or such insurer's affiliates or holding companies.

(f) Nothing in this section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.

History of Section.
(P.L. 2002, ch. 303, § 2; P.L. 2003, ch. 316, § 1; P.L. 2003, ch. 370, § 1.)






Chapter 27-7 - Liability Insurance

Chapter 27-7-1 - Direct liability of insurer to person injured.

§ 27-7-1 Direct liability of insurer to person injured.  Every policy written insuring against liability for property damage or personal injuries or both, and every policy written indemnifying any person by reason of that liability, other than the payment of compensation under chapters 29  38 of title 28, shall contain provisions to the effect that the insurer shall be directly liable to the injured party and, in the event of that party's death, to the party entitled to sue for that death, to pay that party the amount of damages for which the insured is liable.

History of Section.
(P.L. 1921, ch. 2094, § 1; G.L. 1923, ch. 258, § 7; P.L. 1936, ch. 2422, § 1; G.L. 1938, ch. 155, § 1; G.L. 1956, § 27-7-1.)



Chapter 27-7-2 - Remedies of injured party against insurer.

§ 27-7-2 Remedies of injured party against insurer.  An injured party, or, in the event of that party's death, the party entitled to sue for that death, in his or her suit against the insured, shall not join the insurer as a defendant. If the officer serving any process against the insured shall return that process "non est inventus", or where before suit has been brought and probate proceedings have not been initiated the insured has died, or where a suit is pending against an insured in his or her own name and the insured died prior to judgment, or where a nonresident had been involved in an automobile accident in Rhode Island as an operator or owner and died before suit has been brought, the injured party, and, in the event of that party's death, the party entitled to sue for that death, may proceed directly against the insurer. The injured party, or, in the event of that party's death, the party entitled to sue for that death, after having obtained judgment against the insured alone, may proceed on that judgment in a separate action against the insurer; provided, the payment in whole or in part of the liability by either the insured or the insurer shall, to the extent of the payment, be a bar to recovery against the other of the amount paid. The time limitations for filing such actions shall be governed by the provisions of § 9-1-14 as appropriate, including, but not limited to, any extension of the statute of limitations for injuries to the person provided by subsection 9-1-14(c).

History of Section.
(P.L. 1921, ch. 2094, § 1; G.L. 1923, ch. 258, § 7; P.L. 1936, ch. 2422, § 1; G.L. 1938, ch. 155, § 1; G.L. 1956, § 27-7-2; P.L. 1972, ch. 188, § 1; P.L. 1973, ch. 205, § 1; P.L. 2009, ch. 123, § 2; P.L. 2009, ch. 142, § 2.)



Chapter 27-7-2.1 - Uninsured motorist coverage.

§ 27-7-2.1 Uninsured motorist coverage.  (a) No policy insuring against loss resulting from liability imposed by law for property damage caused by collision, bodily injury, or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided in or supplemental to the policy, for bodily injury or death in limits set forth in each policy, but in no instance less than the limits set forth in § 31-31-7 under provisions approved by the insurance commissioner, for the protection of persons insured under the policy who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles because of property damage, bodily injury, sickness, or disease, including death, resulting from that injury, sickness or disease. The insurer shall provide uninsured motorist coverage in an amount equal to the insured's bodily injury liability limits. The named insured shall have the option of selecting a limit in writing less than the bodily injury liability coverage, but in no event less than the limits set forth in § 31-31-7, unless the named insured is purchasing only the minimum coverage required by compulsory insurance provisions of the general laws, in which case the limit can be reduced to zero, but only after signing an advisory notice approved by the director of business regulation concerning the hazard of uninsured and underinsured motorists. That coverage shall also apply in the case of a responsible party whose liability insurance carrier was insolvent at the time of the accident or became insolvent subsequent to the accident.

(b) Notwithstanding the provisions of subsection (a), the named insured shall have the option to reject, in writing, uninsured motorist coverage for loss resulting from damage to property. If the named insured has collision coverage for property damage to his or her vehicle, then no coverage for uninsured motorist property damage shall be required unless the insured at his or her option chooses to purchase that coverage.

(c) For the purposes of this section:

(1) "Policy insuring against loss" means a policy which provides primary coverage for the insured motor vehicle; and

(2) "Property damage" means injury to or destruction of the insured vehicle, including its loss of use and any property, excluding business property, owned by the insured while contained in the insured vehicle.

(d) After the selection of limits by the named insured or the exercise of the right to reject that portion of the coverage which applies to property damage, the insurer or any affiliated insurer shall be required to notify the policyholder, in any renewal, reinstatement, substitute, amended, altered, modified, transfer, or replacement policy, as to the availability of that coverage or optional limits. The insured may, subject to the limitations expressed in this chapter, make a written request for higher limits, newly added coverage, or coverage more extensive than that provided on a prior policy.

(e) Property damage caused by collision shall be subject to a two hundred dollar ($200) deductible per claim unless otherwise agreed. Any claim submitted under the property damage portion of this section must include the name, address, and other means of identification to establish that the at-fault operator is without insurance. The rate for this coverage will be established as a percentage of the existing base collision insurance rate as utilized by the majority of companies, to be determined by the insurance commissioner.

(f) Whenever, through subrogation, an insurance company or its insurance producer collects a casualty loss from a third party, that company or insurance producer shall, from the funds collected, first pay to the insured the deductible portion of the casualty loss less the prorated share of subrogation expense and only after this retain any funds in excess of the deductible portion of the recovery.

(g) For the purposes of this section "uninsured motorist" shall include an underinsured motorist. An "underinsured motorist" is the owner or operator of a motor vehicle who carries automobile liability insurance with coverage in an amount less than the limits or damages that persons insured pursuant to this section are legally entitled to recover because of bodily injury, sickness, or disease, including death, resulting from that injury, sickness or disease.

(h) A person entitled to recover damages pursuant to this section shall not be required to make a claim against or bring an action against the uninsured or underinsured tortfeasor as a prerequisite to recover damages from the insurer providing coverage pursuant to this section. In the event that the person entitled to recover against an underinsured motorist recovers from the insurer providing coverage pursuant to this section, that insurer shall be entitled to subrogation rights against the underinsured motorist and his or her insurance carrier. Release of the tortfeasor with the consent of the company providing the underinsured coverage shall not extinguish or bar the claim of the insured against the underinsurance carrier regardless of whether the claim has been liquidated.

(i) Whenever an insured has paid two (2) or more separate premiums for uninsured motorists' coverage in a single policy of insurance or under several policies with the same insurance company, the insured shall be permitted to collect up to the aggregate amount of coverage for all of the vehicles insured, regardless of any language in the policy to the contrary.

History of Section.
(P.L. 1962, ch. 161, § 1; P.L. 1970, ch. 275, § 1; P.L. 1978, ch. 283, § 1; P.L. 1981, ch. 251, § 2; P.L. 1985, ch. 197, § 1; P.L. 1985, ch. 288, § 1; P.L. 1986, ch. 334, § 1; P.L. 1987, ch. 380, § 1; P.L. 1987, ch. 435, § 1; P.L. 1988, ch. 519, § 1; P.L. 1989, ch. 489, § 1; P.L. 1990, ch. 340, § 1; P.L. 1991, ch. 167, § 4; P.L. 1993, ch. 255, § 2.)



Chapter 27-7-2.2 - Interest on judgment  Payment by insurer.

§ 27-7-2.2 Interest on judgment  Payment by insurer.  In any civil action in which the defendant is covered by liability insurance and in which the plaintiff makes a written offer to the defendant's insurer to settle the action in an amount equal to or less than the coverage limits on the liability policy in force at the time the action accrues, and the offer is rejected by the defendant's insurer, then the defendant's insurer shall be liable for all interest due on the judgment entered by the court even if the payment of the judgment and interest totals a sum in excess of the policy coverage limitation. This written offer shall be presumed to have been rejected if the insurer does not respond in writing within a period of thirty (30) days.

History of Section.
(P.L. 1981, ch. 55, § 1; P.L. 1993, ch. 255, § 2.)



Chapter 27-7-2.3 - Insurance rate adjustment.

§ 27-7-2.3 Insurance rate adjustment.  The insurer shall be responsible for maintaining records of all judgments entered by the court that require the insurer to pay an amount in excess of a policy coverage limitation due to the failure of the insurer to settle a civil action in accordance with the provisions of § 27-7-2.2. No payments made by the insurer in excess of a policy coverage limitation shall be incorporated or used by the insurer in any subsequent rate adjustment on affected liability lines of insurance.

History of Section.
(P.L. 1981, ch. 55, § 1.)



Chapter 27-7-2.4 - Direct action against insurer upon filing for bankruptcy.

§ 27-7-2.4 Direct action against insurer upon filing for bankruptcy.  Any person, having a claim because of damages of any kind caused by the tort of any other person, may file a complaint directly against the liability insurer of the alleged tortfeasor seeking compensation by way of a judgment for money damages whenever the alleged tortfeasor files for bankruptcy, involving a chapter 7 liquidation, a chapter 11 reorganization for the benefit of creditors or a chapter 13 wage earner plan, provided that the complaining party shall not recover an amount in excess of the insurance coverage available for the tort complained of.

History of Section.
(P.L. 1983, ch. 169, § 1; P.L. 1989, ch. 542, § 75; P.L. 1994, ch. 134, § 11; P.L. 1998, ch. 230, § 1.)



Chapter 27-7-2.5 - Minimum coverage  Medical payments.

§ 27-7-2.5 Minimum coverage  Medical payments.  (a) No policy insuring against loss resulting from liability imposed by law, or for injuries caused by a motor vehicle collision or for injuries arising out of the ownership, maintenance, or use of a motor vehicle, shall be delivered or issued in this state unless coverage is provided in the policy for medical payments in an amount of not less than twenty-five hundred dollars ($2,500) for each individual and five thousand dollars ($5,000) aggregate for the protection of persons injured regardless of the fault of the injured person; provided, that the named insured shall have the right to reject that coverage in writing.

(b) The insurer or any affiliated insurer shall be required to notify the policy holder in any renewal policy as to the availability of medical payments coverage. Unless the insured named in the policy requests medical payments coverage in writing, that coverage need not be provided in any subsequent policy issued by the same insurer or any affiliate for motor vehicles owned by the named insured, including, but not limited to, renewal, reinstatement, substitute, amended, modified, transfer, or replacement policies where the named insured has rejected the coverage in connection with the policy previously issued to the insured by the same insurer or an affiliate.

History of Section.
(P.L. 1985, ch. 424, § 1; P.L. 1987, ch. 573, § 1; P.L. 2009, ch. 303, § 3; P.L. 2009, ch. 304, § 3.)



Chapter 27-7-3 - Applicability.

§ 27-7-3 Applicability.  All policies described in this chapter shall be deemed to be made subject to the provisions of this chapter, and all provisions of policies inconsistent with this chapter shall be void.

History of Section.
(P.L. 1921, ch. 2094, § 1; G.L. 1923, ch. 258, § 7; P.L. 1936, ch. 2422, § 1; G.L. 1938, ch. 155, § 1; G.L. 1956, § 27-7-3.)



Chapter 27-7-4 - Information to policyholder.

§ 27-7-4 Information to policyholder.  Whenever an insurer pays a property damage or personal injury claim under the provisions of policies written pursuant to this chapter, the insurer upon the request of the policyholder must notify the policy holder of the amount of the claim paid.

History of Section.
(P.L. 1986, ch. 62, § 1.)



Chapter 27-7-5 - Information to injured party.

§ 27-7-5 Information to injured party.  Any insurance company doing business in this state shall reveal to an injured party making a claim against an insured the amount of the limits of liability coverage upon receiving a request in writing for that information from the injured party or his or her attorney. A reply shall be made within fourteen (14) days of receiving the request.

History of Section.
(P.L. 1989, ch. 215, § 1.)



Chapter 27-7-6 - Rental vehicle coverage.

§ 27-7-6 Rental vehicle coverage.  For liability assumed under a written contract, coverage shall be provided under the property damage liability section of an insured's private passenger automobile insurance policy. Property damage coverage shall extend to a rented motor vehicle, under ten thousand (10,000) lbs, without regard to negligence for a period not to exceed sixty (60) consecutive days.

History of Section.
(P.L. 2004, ch. 54, § 1; P.L. 2004, ch. 59, § 1.)



Chapter 27-7-7 - Written notice to claimants of payment of claim in settlements.

§ 27-7-7 Written notice to claimants of payment of claim in settlements.  Upon payment of five thousand dollars ($5,000) or more in settlement of any liability claim, the insurer shall cause written notice of the payment to be mailed to the claimant, at the same time payment is made by the insurer or its representative, including the insurer's attorney, to the claimant's attorney or other representative of the claimant by draft, check, or otherwise.

History of Section.
(P.L. 2005, ch. 69, § 3; P.L. 2005, ch. 79, § 3.)






Chapter 27-7.1 - Workers' Compensation Insurance

Chapter 27-7.1-1 - Applicability.

§ 27-7.1-1 Applicability.  The provisions set forth in this chapter shall apply to approval of insurance policies and rates by the director of the department of business regulation, referred to in this chapter as "the director."

History of Section.
(P.L. 1985, ch. 365, § 18.)



Chapter 27-7.1-1.1 - Definitions.

§ 27-7.1-1.1 Definitions.  The following definitions shall apply for purposes of this chapter:

(1) "Accepted actuarial standards" means the standards adopted by the casualty actuarial society in its statement of principles regarding property and casualty insurance ratemaking, and the standards of practice adopted by the actuarial standards board.

(2) "Advisory organization" means any entity, including its affiliates or subsidiaries that assists insurers in ratemaking-related activities, and is licensed in accordance with the provisions of § 27-9-22.

(3) "Classification system" means the plan, system, or arrangement for recognizing differences in exposure to hazards among industries, occupations of operations of insurance policyholders.

(4) "Department" means the department of business regulation.

(5) "Developed losses" means losses (including loss adjustment expenses) adjusted using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those which are anticipated to provide actual ultimate loss (including loss adjustment expense) payments.

(6) "Director" means the director of the department of business regulation.

(7) "Expenses" means a workers' compensation insurer's determination of the expenses, other than loss expenses and loss adjustment expenses, associated with writing workers' compensation insurance.

(8) "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss in the same classification to produce a prospective premium credit, debt or unity modification.

(9) "Insurer" means any person writing coverage under the workers' compensation laws of this state.

(10) "Loss trending" means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective, including loss ratio trending.

(11) "Prospective loss costs" means historical aggregate losses and loss adjustment expenses, including all assessments that are loss-based, projected through development to their ultimate value and through trending to a future point in time, ascertained by accepted actuarial standards. Prospective loss costs do not include provisions for profit or expenses other than loss adjustment expenses.

(12) "Pure premium rate" means that portion of the rate that represents the loss cost per unit of exposure including loss adjustment expense.

(13) "Rate or rates" means rate of premium, policy and membership fee, or any other charge made by an insurer for or in connection with a contract or policy of workers' compensation and employer's liability insurance, prior to application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.

(14) "Special assessments" means insurers' insolvency fund assessments, workers' compensation administration fund assessments, capital assessments for the state compensation insurance fund, and other similar assessments. Special assessments shall not be considered as either expenses or losses, but shall be treated as separate costs by insurers' and shall be assessed on their policyholders in accordance with rules set forth by an advisory organization and approved by the director.

(15) "Statistical plan" means the plan, system, or arrangement used in collecting data.

(16) "Supplementary rating information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, underwriting rule, statistical plan and any other similar information needed to determine the applicable premium for an individual insured and not inconsistent with the purposes of this act, as prescribed by the director.

(17) "Supporting information" means (i) the experience and judgment of the filer and the experience or data of other insurers or advisory organizations relied upon by the filer; (ii) the interpretation of any other data relied upon by the filer; and (iii) descriptions of methods used in making the rates, and any other information required by the director to be filed.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-2 - Approval of policies.

§ 27-7.1-2 Approval of policies.  (a) Every insurance company issuing workers' compensation insurance policies covering the payment of compensation and benefits provided for in this chapter shall file with the director:

(1) A copy of the form of the policies. A policy may not be issued until the director has approved the form; and

(2) Its classification of risks and their premium rates and any subsequent proposed classifications and premium rates, which may not take effect until the expiration of sixty (60) days from the date the director has approved them.

(b) Premium rates less than those approved may be used and filed with the director. If the director has reason to believe that the filing produces rates that are inadequate or unfairly discriminatory, the director may disapprove them.

(c) Any policy forms, subject to this chapter and filed by an insurer or rating organization on behalf of its members or subscribers with the director, shall be deemed public information at the time of the filing; and the director shall furnish the policy forms and all pertinent information as to the policy forms, upon written request, to any insured, to any authorized representative of an insured, to any insurance company trade association, or to any trade association of insurance producers.

History of Section.
(P.L. 1985, ch. 365, § 18; P.L. 1990, ch. 500, § 1; P.L. 1992, ch. 267, § 1; P.L. 1998, ch. 148, § 2.)



Chapter 27-7.1-4.1 - Standards for approval of rates.

§ 27-7.1-4.1 Standards for approval of rates.  The director shall apply the following standards in making rates:

(1) Rates shall not be excessive, inadequate, or unfairly discriminatory.

(2) Due consideration shall be given to: (i) past and prospective loss experience within and outside the state; (ii) a reasonable margin for profits and contingencies; (iii) dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; (iv) past and prospective expenses both countrywide and those specifically applicable to this state; (v) provisions for special assessments; and (vi) all other relevant factors within and outside this state. In determining the reasonableness of the profit, consideration shall be given to investment income.

(3) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans that establish standards for measuring variations in hazards or expense provisions, or both. These standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-5.1 - Rate filings.

§ 27-7.1-5.1 Rate filings.  (a) Every insurer shall file with the director every manual, minimum premium, class rate, rating schedule, or rating plan and every other rating rule, and every modification of any of the foregoing which it proposes to use. An insurer may file its rates either by filing its final rates or by filing a multiplier to be applied to prospective loss costs that have been filed by an advisory organization on behalf of an insurer as permitted by § 27-9-8.1. Every filing shall state the proposed effective date of the filing.

(2) Every insurer shall file or incorporate by reference material which has been approved by the director, at the same time as the filing of the rate, and all supplementary rating and supporting information to be used in support of or in conjunction with a rate. The information furnished for support of a filing may include or consist of a reference to: (i) the experience or judgment of the insurer or information filed by the advisory organization on behalf of the insurer as permitted by § 27-9-8.1; (ii) the interpretation of the insurer or advisory organization of any statistical data it relies upon; (iii) the experience of other insurers or advisory organizations; or (iv) any other relevant factors. A filing and any supporting information shall be open to public inspection upon receipt of the filing.

(3) When a filing is not accompanied by the information upon which the insurer supports the filing, the director may require the insurer to furnish the information upon which it supports the filing and, in that event, the waiting period shall commence as of the date the information is furnished. Until the requested information is provided, the filing shall not be deemed complete. If the requested information is not filed within a reasonable time, the filing may be returned to the insurer as not filed and not available for use.

(4) After reviewing an insurer's filing, the director may require that the insurer's rates be based upon the insurer's own loss, special assessment, and expense information. If the insurer's loss or allocated loss adjustment expense information is not actuarially credible, as determined by the director, the insurer may use or supplement its experience with information filed with the director by an advisory organization.

(5) Insurers utilizing the services of an advisory organization must provide with their rate filing, at the request of the director, a description of the rationale for that use, including its own information and method of utilization of the advisory organization's information.

(b) The director shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

(c) Subject to the exception specified in § 27-7.1-6.2, each filing shall be on file for a waiting period of thirty (30) days before it becomes effective, which period may be extended by the director for an additional period not to exceed thirty (30) days if written notice is given within the waiting period to the insurer or advisory organization which made the filing that additional time is needed for the consideration of the filing. Upon written application by the insurer, the director may authorize a filing that has been reviewed to become effective before the expiration of the waiting period or any extension of the waiting period. A filing shall be deemed to meet the requirements of this chapter unless disapproved by the director within the waiting period or any extension of the waiting period.

(d) No insurer shall make or issue a contract or policy except in accordance with the filings which have been approved and are in effect for that insurer as provided in this chapter or in accordance with subsection (c) of this section.

(e) Nothing contained in this section shall prevent the director from holding a hearing on a rate filing pursuant to the provisions of chapter 35 of title 42 and regulations adopted by the department.

History of Section.
(P.L. 1998, ch. 148, § 3; P.L. 1999, ch. 46, § 1.)



Chapter 27-7.1-6.1 - Disapproval of rates.

§ 27-7.1-6.1 Disapproval of rates.  (a) If within the waiting period or any extension of the waiting period as provided in § 27-7.1-5.1(c) the director finds that a filing does not meet the requirements of this chapter, a written order of disapproval shall be sent to the insurer or advisory organization, specifying in the order the reasons the filing fails to meet the requirements of this chapter and stating that the filing shall not become effective. If a filing is disapproved by the director, the insurer or advisory organization may request a hearing on the disapproval within thirty (30) days of the date of the order of disapproval and the director shall schedule the hearing within thirty (30) days of the receipt of the request. The insurer bears the burden of proving compliance with the standards established by this chapter.

(b) If at any time after a rate has been approved, the director finds that the rate no longer meets the requirements of this chapter, the director may order the discontinuance of use of that rate. The order of discontinuance may be issued after a hearing with at least thirty (30) days prior notice to all insurers affected by the order. The order must be in writing and state the grounds for the order. The order shall also specify when, within a reasonable time after this, the filing will be deemed no longer effective. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order. The director's order may include a provision for a premium adjustment for contracts or policies made or issued after the effective date of the order.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-6.2 - Consent to rate.

§ 27-7.1-6.2 Consent to rate.  Notwithstanding any other provision of this chapter, upon the written consent of the insured, filed with the director, a rate in excess of the rate determined in accordance with the other provisions of this chapter may be used on any specific risk.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-7.1 - Information to be furnished insureds.

§ 27-7.1-7.1 Information to be furnished insureds.  Every advisory organization and every insurer shall, within a reasonable time after receiving a written request, furnish to any insured affected by a rate made by the insurer, or the authorized representative of the insured, all pertinent information as to that rate.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-8.1 - Services of advisory organizations.

§ 27-7.1-8.1 Services of advisory organizations.  (a) No advisory organization shall provide any service relating to the rates subject to this chapter, and no insurer shall utilize the services of that organization for those purposes, unless the organization has obtained a license pursuant to § 27-9-22.

(b) No advisory organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-9.1 - Membership in rating organization.

§ 27-7.1-9.1 Membership in rating organization.  (a) The director shall appoint one or more advisory organizations licensed in accordance with § 27-9-22 to assist the director in gathering, compiling, and reporting relevant statistical information. Every workers' compensation insurer shall record and report its workers' compensation experience to the advisory organization as set forth in the uniform statistical plans submitted by the advisory organization to the director.

(b) Except for corporations organized under chapter 7.2 of this title, each workers' compensation insurer shall be a member of an advisory organization. Each workers' compensation insurer may adhere to the policy terms filed by the advisory organization.

(c) Every workers' compensation insurer shall adhere to the uniform classification system and uniform experience rating plan as submitted to the director and which is presently in effect. The experience rating plan shall be the exclusive means of providing prospective premium adjustments based upon measurement of the loss-producing characteristics of an individual insured.

(d) Subject to the approval of the director, the advisory organization shall develop and file rules reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan, and the uniform classification system.

(e) The advisory organization shall not adopt any rule that would prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers. A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders is not considered a rating plan or system.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-10.1 - Procedural rules  Rate administration  Consultation with other states.

§ 27-7.1-10.1 Procedural rules  Rate administration  Consultation with other states.  (a) Subject to the applicable requirements of the Administrative Procedures Act, chapter 35 of title 42, the director may adopt rules and regulations for:

(1) The administration of this chapter, including, but not limited to, procedures governing submission of petitions for intervenor status, prefiling of testimony and exhibits, information requests, subpoenas, prehearing conferences, and the conduct of hearings;

(2) Use by insurers to record and report to the director their rates;

(3) Use by insurers in the recording and reporting of loss and expense experience, in order that the experience of all insurers may be made available at least annually in the form and detail necessary to aid in determining whether rating systems comply with the standards set forth in § 27-7.1-4. The director may designate an advisory organization or other entity to assist in gathering that experience and making compilations of it, and the compilations shall be public records;

(4) The interchange of data necessary for the application of rating plans;

(b) In order to further the administration of this chapter, the director and every insurer and advisory organization may exchange information and experience data with insurance supervisor officials, insurers, and advisory organizations in other states and may consult with them with respect to the application of rating systems.

(c) Cooperation among advisory organizations or among advisory organizations and insurers in ratemaking or in other matters within the scope of this chapter is authorized, but the filings resulting from that cooperation are subject to all the provisions of this chapter. The director may review these cooperative activities and practices and if, after a hearing, any activity or practice is found to violate the provisions of this chapter, a written order may be issued specifying that the activity or practice violates the provisions of this chapter and requiring the discontinuance of the activity.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-11.1 - Challenge and review of application of rating system.

§ 27-7.1-11.1 Challenge and review of application of rating system.  (a) An advisory organization and every insurer subject to this chapter which makes its own rate shall provide within this state reasonable means where any person aggrieved by the application of its rating system may upon that person's written request be heard in person or by the person's authorized representative to review the manner in which the rating system has been applied in connection with the insurance afforded the aggrieved person.

(b) Any party affected by the action of an advisory organization or the insurer may, within thirty (30) days after written notice of that action, make application, in writing, for an appeal to the director, setting forth the basis for the appeal and the grounds to be relied upon by the applicant. If the advisory organization or insurer fails to grant or reject the request within thirty (30) days after it is made, the applicant may proceed in the same manner as if the application has been rejected.

(c) The director shall review the application and, if the director finds that the application is made in good faith and that it sets forth on its face grounds which reasonably justify holding a hearing, the director shall conduct a hearing held not less than ten (10) days after written notice to the applicant and to an advisory organization or insurer. The director, after a hearing, shall affirm or reverse the action of an advisory organization or insurer.

(d) If, after a hearing held under this section, it is determined that the rates charged by an insurer are in excess of the appropriate rate, the overcharge shall be refunded to the insured.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-12.1 - Acts reducing competition prohibited.

§ 27-7.1-12.1 Acts reducing competition prohibited.  (a) In this section, "insurer" includes two (2) or more affiliated insurers: (1) under common management; or (2) under common controlling ownership or under common effective legal control and in fact engaged in joint or cooperative underwriting, investment management, marketing, servicing, or administration of their business and affairs as insurers.

(b) Neither the advisory organization nor any insurer may:

(1) Monopolize, attempt to monopolize, or combine or conspire with any other person or persons to monopolize the business of insurance of any kind, subdivision, or class;

(2) Agree with any other insurer or the advisory organization to charge or adhere to any rate or rating plan other than the uniform experience rating plan or rating rule except as needed to comply with the requirements of § 27-7.1-10 [Repealed];

(3) Make an agreement with any other insurer, the advisory organization, or other person to unreasonably restrain trade or substantially lessen competition in the business of insurance of any kind, subdivision, or class; or

(4) Make any agreement with any other insurer or the advisory organization to refuse to deal with any person in connection with the sale of insurance.

(c) The fact that two (2) or more insurers, whether or not members or subscribers to the advisory organization, use consistently or intermittently the same rules rating plans, rating schedules, rating rules, policy forms, rate classification, underwriting rules, surveys, inspections, or similar materials is not sufficient in itself to support a finding that an agreement exists.

(d) The advisory organization and any member or subscriber of it may not interfere with the right of any insurer to make its rates independently of the advisory organization.

(e) Except as required by § 27-7.1-10 [Repealed], the advisory organization may not have or adopt any rule or exact any agreement or formulate or engage in any program which would require any member, subscriber, or other insurer to:

(1) Utilize some or all of its service;

(2) Adhere to its rates, rating plan, rating systems, or underwriting rules; or

(3) Prevent any insurer from acting independently.

History of Section.
(P.L. 1998, ch. 148, § 3; P.L. 2008, ch. 475, § 77.)



Chapter 27-7.1-13 - Costs.

§ 27-7.1-13 Costs.  For the purpose of determining whether the filing meets the requirements of this chapter, the director may employ staff personnel and outside consultants including, but not limited to, those authorized under § 27-9-52. The reasonable costs related to the review of workers' compensation rate filings, including the conduct of the hearing, shall be borne by the rating organizations or insurers making the filing.

History of Section.
(P.L. 1985, ch. 365, § 18.)



Chapter 27-7.1-13.1 - False or misleading information.

§ 27-7.1-13.1 False or misleading information.  No person, firm, corporation, association, or organization shall willfully withhold information that will affect the rates or premiums chargeable under this chapter or knowingly give false or misleading information to the director, any statistical agency or advisory organization designed by the director or any insurer.

History of Section.
(P.L. 1998, ch. 148, § 3.)



Chapter 27-7.1-13.2 - Group workers' compensation insurance.

§ 27-7.1-13.2 Group workers' compensation insurance.  Nothing contained in this title shall be interpreted as preventing insurance companies, authorized to do business within this state, from offering workers' compensation and employers' liability insurance coverage to groups of employer beneficiaries.

History of Section.
(P.L. 2005, ch. 175, § 2.)



Chapter 27-7.1-18 - Examination of rating and advisory organizations and underwriting and reinsurance groups.

§ 27-7.1-18 Examination of rating and advisory organizations and underwriting and reinsurance groups.  (a) The director may, as often as he or she may deem it necessary, make or cause to be made an examination of each rating organization licensed in this state as provided in § 27-9-22 and may also examine every group, association, or other organization of insurers, including any workers' compensation assigned risk servicing carrier or carriers. The officers, managers, agents, and employees of each rating organization, group, association, or other organization of insurers, including workers' compensation assigned risk servicing carrier or carriers, may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any examination, the director may accept the report of any examination made by the insurance supervisory official of another state, pursuant to the laws of that state.

(b) The expenses of examinations under this section shall be assessed against the organization being examined. The total cost of the examination shall be borne by the examined organization and shall be in the same amount as provided for in § 27-13-1 and shall be paid to the director to and for the use of the state. This assessment for expenses shall be in addition to any taxes and fees payable to the state. In instances where the examination is performed by outside accountants, the expenses of the examination shall be borne by the examined organization.

History of Section.
(P.L. 1992, ch. 31, § 25.)



Chapter 27-7.1-19 - Midterm notice of cancellation.

§ 27-7.1-19 Midterm notice of cancellation.  Notwithstanding any general or special law to the contrary, a midterm notice of cancellation of a workers' compensation policy shall be effective only if based on one or more of the following reasons: (1) nonpayment of premium; (2) fraud or material misrepresentation affecting the policy or insured; and/or (3) a substantial increase in the hazard insured against. Nothing in this section shall limit an insurer's right to refuse to renew a workers' compensation policy.

History of Section.
(P.L. 1992, ch. 31, § 25.)



Chapter 27-7.1-20 - Cost control  Insurers.

§ 27-7.1-20 Cost control  Insurers.  The director is authorized, at his or her discretion, to conduct audits and investigations to examine the insurer's utilization of adequate programs to control costs or expenses or to collect the appropriate premium charges. On the basis of information submitted in any filing made pursuant to this chapter, or obtained from the department of labor and training and/or by independent investigation, the director shall make a finding whether or not the insurer or insurers employ cost control programs and techniques that meet the standards of the rating agency, or any other standards as may, after notice and a hearing, be approved by the director, which have had or are expected to have a substantial impact on fraudulent claim costs, unnecessary health care costs, and any other unreasonable costs and expenses, and on the collection of the appropriate premium charges owed to the insurer or insurers. If the director does not find adequate utilization of cost control, the director may impose an appropriate penalty not to exceed five percent (5%) of the insurer's annual premium.

History of Section.
(P.L. 1992, ch. 31, § 25.)



Chapter 27-7.1-21 - Cost control  Insured.

§ 27-7.1-21 Cost control  Insured.  (a) The director shall establish loss control standards for insured that meet criteria designed to identify those insured that would significantly benefit from the adoption of a program to control workers' compensation costs. The criteria shall be established by the director and may include the number of persons employed by the insured, the amount of the insured's annual payroll, the amount of the insured's workers' compensation insurance premium, the experience modifier of the insured, the class code of the insured, the injury and illness lost workday rate of the insured, and any other relevant criteria as the director may determine. The loss control standards may require that an insured, in cooperation with its insurer, establish and maintain a safety committee, prepare and maintain a plan for medical evaluation and treatment, including immediate post-injury offsite care, establish and maintain a written plan for providing reasonable accommodation for injured workers to return to work, and implement other cost control measures acceptable to the director. The director shall have the authority to establish a rating plan to effectuate compliance with the loss control standards established pursuant to this subsection. In establishing any rating plan, the director may create financial incentives to employees of insured to encourage the employees to assist in controlling workers' compensation costs.

(b) The director may promulgate rules and regulations as necessary to carry out the provisions of this section.

History of Section.
(P.L. 1992, ch. 31, § 25.)



Chapter 27-7.1-24 - Transition.

§ 27-7.1-24 Transition.  Insurers and an advisory organization are not required to immediately refile rates previously approved. For five (5) years after July 7, 1998, any member or subscriber of an advisory organization is authorized to continue to use all rates and deviations filed or approved for its use until the insurer makes its own filing to change its rates, either by making an independent filing and adopting an advisory organization's approved prospective loss costs, or modifications of those loss costs. No advisory organization shall file, and the department of business regulation shall not accept a filing by an advisory organization, as to proposed changes in rates previously approved unless the filing shall include relevant data through July 7, 2003.

History of Section.
(P.L. 1998, ch. 148, § 3; P.L. 2001, ch. 18, § 1; P.L. 2001, ch. 34, § 1.)



Chapter 27-7.1-25 - Severability.

§ 27-7.1-25 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1998, ch. 148, § 3.)






Chapter 27-7.2 - Workers' Compensation Insurance Fund



Chapter 27-8 - Casualty Insurance Generally

Chapter 27-8-1 - Types of insurance authorized for domestic fire and marine insurance companies.

§ 27-8-1 Types of insurance authorized for domestic fire and marine insurance companies.  Every insurance company incorporated by or under the laws of this state, and now or after this authorized to transact the business of fire or marine insurance, or both, may, in addition to the business that it is now authorized by the provisions of its act of incorporation to do, make insurance:

(1) On dwelling houses, stores, and all kinds of buildings, and on household furniture and other property, against direct and indirect loss or damage including loss of use or occupancy by fire, heat, smoke and smudge, lightning, windstorm, tornado, cyclone, earthquake, volcanic eruption, hail, frost or snow, weather or climatic conditions including an excess or deficiency of moisture, flood, rain, or drought, the rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, vandalism, malicious mischief, sabotage, sit down and other strikes, acts of destruction by order of any military or civil authority done to prevent the spread of a conflagration, epidemic or catastrophe, or short circuits of electrical current or static electricity or any other electrical disturbance, and by explosion, whether fire ensues or not, except risks pertaining to employer's liability and worker's compensation; also against the legal liability of the insured, and against the loss, damage, or expense, incident to a claim of that liability, arising out of the loss or destruction of, or damage to, the property of any other person; also against loss or damage caused by burglary, robbery, theft, pillage, looting, larceny, or any attempt at this, whether caused or arising at the time of or in connection with fire, windstorm, or any other casualty insured against or otherwise;

(2) Against loss or damage, by water or other fluid or substance, to goods or premises of any kind arising from the breakage or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires, or of other conduits or containers, or by water entering through leaks or openings in buildings, and from the breakage or leakage of water pipes, and against accidental injury to sprinklers, pumps, apparatus, conduits, containers, or water pipes, and against the legal liability of the insured, and against the loss, damage, or expense, incident to a claim of that liability, arising out of the loss or destruction of, or damage to, the property of any other person;

(3) On vessels, boats, craft, aircraft, cars, automobiles and vehicles of every kind, cargoes, goods, merchandise, freights, and other property against loss or damage by all or any of the risks of lake, river, canal, and inland navigation and transportation and all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, chose in action, evidences of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests in them, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting shipment, or during any delays, storage, transshipment, or reshipment, including marine builder's risks and all personal property floater risks;

(4) On persons or to property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including the liability for the loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of that insurance, but not including life insurance; but, except as specified in this section, this shall not mean insurances against loss by reason of bodily injury to the person;

(5) On precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether those stones and metals are in the course of transportation or otherwise;

(6) On automobiles and other vehicles whether operated on rails or otherwise, airplanes, seaplanes, dirigibles, or other aircraft, and elevators and other conveyors, and the breakage of glass in them, whether stationary or being operated under their own power, which shall include all or any part of the hazards of fire, explosion, transportation, collision, and the loss by legal liability for damage to property resulting from the maintenance and use of automobiles and other vehicles, airplanes, seaplanes, dirigibles, and other aircraft, and elevators and other conveyors;

(7) On or against loss or damage to property resulting from the maintenance and use of automobiles and other vehicles whether operated on rails or otherwise, vessels, elevators and other conveyors, and aircraft, and on or against loss by burglary, larceny or theft, vandalism, or malicious mischief, or by the wrongful conversion, disposal, or concealment of automobiles, and other vehicles, whether held under conditional sales contracts or subject to chattel mortgages, or any one or more of those hazards, but shall not include insurance against loss by reason of bodily injury to the person; and

(8) Against loss of or damage to any property resulting from any cause which is a proper subject of insurance; provided, that before any company shall assume risks other than those enumerated in this section it shall first obtain the approval of the insurance commissioner; and

(9) [Deleted by P.L. 2004, ch. 54, § 2, and by P.L. 2004, ch. 59, § 2.]

History of Section.
(P.L. 1901, ch. 837, § 1; G.L. 1909, ch. 219, § 37; P.L. 1917, ch. 1526, § 1; G.L. 1923, ch. 255, § 37; P.L. 1934, ch. 2111, § 1; G.L. 1938, ch. 150, § 36; P.L. 1940, ch. 855, § 1; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-8-1; P.L. 1980, ch. 37, § 1; P.L. 1988, ch. 400, § 1; P.L. 2004, ch. 54, § 2; P.L. 2004, ch. 59, § 2.)



Chapter 27-8-2 - Reinsurance by domestic companies.

§ 27-8-2 Reinsurance by domestic companies.  Domestic fire and marine insurance companies may affect reinsurance of any risks taken by them.

History of Section.
(G.L. 1923, ch. 255, § 37; P.L. 1934, ch. 2111, § 1; G.L. 1938, ch. 150, § 36; P.L. 1940, ch. 855, § 1; G.L. 1956, § 27-8-2.)



Chapter 27-8-3 - Reciprocal powers of foreign companies.

§ 27-8-3 Reciprocal powers of foreign companies.  Any insurance company of another state or country authorized to transact the business of fire or marine insurance, or both, in this state may, if, by the provisions of its charter or act of incorporation or articles of association, it has the power, and if similar companies of this state may transact the classes of insurance enumerated in § 27-8-1 and this section in the state or country of that company's domicile, be authorized by the insurance commissioner to transact in this state the like classes of insurance.

History of Section.
(G.L. 1938, ch. 150, § 36; P.L. 1940, ch. 855, § 1; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-8-3.)



Chapter 27-8-4 - Classification of risks by mutual companies.

§ 27-8-4 Classification of risks by mutual companies.  Any mutual insurance company incorporated by this state and any mutual insurance company incorporated by any other state or country authorized to transact business in this state may classify the property and risks insured in it at the time of issuing policies on the property, and may issue policies upon that property and those risks under different rates of premium or premium deposit, corresponding as nearly as may be to the greater or lesser risk from the causes insured against and the loss which may attach to the several assumed risks, and the directors of any mutual insurance company may, by vote, fix and determine the percentage of dividend or unused or unabsorbed premium or premium deposit return to be paid or credited on expiring policies, which percentages may differ, following the different loss experience of different classes of risks of the same term. But all policies insuring risks in the same classification shall have an equal rate of dividend or return of unused or unabsorbed premium or premium deposit upon expiration, and in case of an assessment, the rate may be different for each different class of risks.

History of Section.
(G.L. 1923, ch. 256, § 32; P.L. 1927, ch. 983, § 1; G.L. 1938, ch. 151, § 27; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-8-4.)



Chapter 27-8-5 - Nonassessable insurance by mutual companies.

§ 27-8-5 Nonassessable insurance by mutual companies.  A mutual company incorporated by this or any other state may also issue policies insuring property and risks in this state without the contingent mutual liability of the policyholders for assessment; provided, that it shall have at all times net assets over all liabilities of not less than one hundred thousand dollars ($100,000) and, if incorporated by this state, shall maintain a deposit with the general treasurer for the benefit and protection of all of its policyholders of at least one hundred thousand dollars ($100,000), or, if incorporated by any other state, it shall maintain that deposit in its home state, which deposit in each case shall be in cash or securities that are legal investments by that company in its home state.

History of Section.
(G.L. 1938, ch. 151, § 27; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-8-5.)



Chapter 27-8-6 - Notice to mutual policyholders of dividend or unused premium.

§ 27-8-6 Notice to mutual policyholders of dividend or unused premium.  Every policyholder of a mutual fire insurance company incorporated by this state, and every policyholder of a mutual fire insurance company incorporated by any other state or country and authorized to transact business in this state, shall be notified at his or her last known address within six (6) months after the expiration of his or her policy of the amount of dividend or unused or unabsorbed premium or premium deposit return declared and payable on it, unless that dividend or unused or unabsorbed premium or premium deposit return has been paid in cash or credited to the policyholder or applied in payment of the premium or premium deposit on the renewal of his or her policy.

History of Section.
(G.L. 1923, ch. 256, § 32; P.L. 1927, ch. 983, § 1; G.L. 1938, ch. 151, § 27; P.L. 1953, ch. 3174, § 4; G.L. 1956, § 27-8-6.)



Chapter 27-8-7 - Terms to be stated in policy  Rebates prohibited.

§ 27-8-7 Terms to be stated in policy  Rebates prohibited.  No insurance corporation authorized to do any insurance business within this state, or any officer, insurance producer, or their representative, shall make any contract for insurance, on property or risks located within this state, or against any liability, casualty, accident, or hazard that may arise or occur in this state, or any agreement as to that contract, other than as plainly expressed in the policy issued or to be issued; nor shall any corporation, or officer, insurance producer, or their representative, directly or indirectly, in any manner, pay or allow or offer to pay or allow to the insured named in the policy or to any employee of the insured as an inducement to the insurance, or after the insurance has been effected, any rebate from the premium which is specified in the policy or any special favor or advantage in the dividends or other benefit to accrue on the policy; or any valuable consideration or inducement, not specified in the policy or contract of insurance, or give, sell, or purchase, as an inducement to the insurance, or in connection with it, any stock, bonds, or other securities of any insurance or other corporation or association, or any dividends or profits accrued on the stock, bonds, or securities, or anything of value, not specified in the policy; nor shall any insurance producer or representative, or any other person, directly or indirectly, either by sharing commissions or in any manner, pay or allow or offer to pay or allow to the insured named in the policy, or to any employee of the insured, as an inducement to the insurance, or after the insurance has been effected, any rebate from the premium which is specified in the policy. Nothing in this chapter shall prevent any corporation lawfully doing insurance business in this state from the distribution of surplus and dividends to policyholders, nor shall this chapter prevent any corporation, or its agent, from paying commissions to a licensed insurance producer who has negotiated for the insurance, nor shall it prevent any licensed insurance producer from sharing or dividing a commission earned or received by the insurance producer with any other licensed insurance producer, who has aided the insurance producer in respect to the insurance for the negotiation of which the commission has been earned or paid.

History of Section.
(P.L. 1927, ch. 1051, § 1; G.L. 1938, ch. 157, § 1; G.L. 1956, § 27-8-7.)



Chapter 27-8-8 - Privilege against self-incrimination.

§ 27-8-8 Privilege against self-incrimination.  No person shall be excused from attending and testifying or producing any books, papers, or other documents before any court upon any investigation, proceeding, or trial for a violation of any of the provisions of § 27-8-7, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of that person may tend to convict him or her of a crime or subject him or her to a penalty of forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which that person may testify or produce evidence, documentary or otherwise, and no given or produced testimony shall be received against that person upon any criminal investigation or proceeding.

History of Section.
(P.L. 1927, ch. 1051, § 2; G.L. 1938, ch. 157, § 2; G.L. 1956, § 27-8-8.)



Chapter 27-8-9 - Penalty for violations.

§ 27-8-9 Penalty for violations.  Any person or corporation violating any provision of §§ 27-8-7 and 27-8-8 shall, upon conviction, be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1927, ch. 1051, § 4; G.L. 1938, ch. 157, § 4; G.L. 1956, § 27-8-9.)



Chapter 27-8-10 - Life insurance and preexisting contracts.

§ 27-8-10 Life insurance and preexisting contracts.  Sections 27-8-7 to 27-8-9 shall not apply to any contract of life insurance nor shall it affect any contract existing on April 22, 1927.

History of Section.
(P.L. 1927, ch. 1051, § 3; G.L. 1938, ch. 157, § 3; G.L. 1956, § 27-8-10.)



Chapter 27-8-11 - Regulations on cancellation and renewal.

§ 27-8-11 Regulations on cancellation and renewal.  (a) In addition to and not in lieu of any other power the commissioner has to issue rules and regulations, the commissioner of insurance may promulgate, in accordance with the procedure established in chapter 35 of title 42, reasonable rules and regulations concerning cancellation and renewal of liability and property damage insurance for automobiles rated as private passenger automobiles. Those regulations may require that the insurer shall furnish to the named insured the reason or reasons for cancellation or nonrenewal. Those regulations shall also require that the insurer furnish, at least thirty (30) days prior to renewal, written notice of material coverage modifications approved by the insurance division with respect to those types of insurance defined in § 27-8-1(1)  (8), issued to non-business insured and bodily injury and property damage liability coverage issued to non-business insured. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner of insurance or any insurer, their authorized representatives, agents, or employees, or any firm, person, or corporation furnishing to the insurer or commissioner information as to the reasons for cancellation or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or in any other communication oral or written specifying the reasons for cancellation or nonrenewal, or for the providing of information pertaining to the cancellation or nonrenewal, or for statements made or evidence submitted at any hearing conducted in connection with the cancellation or nonrenewal.

(b) The commissioner shall promulgate regulations with respect to personal motor vehicle insurance, homeowners insurance, and residential fire insurance, or any components of that insurance requiring notification to policyholders upon renewal of any material changes in policy deductibles, limits, coverage, conditions or definitions, unless the change was requested by the policyholder.

History of Section.
(P.L. 1968, ch. 292, § 1; P.L. 1994, ch. 129, § 1; P.L. 1996, ch. 169, § 1; P.L. 2008, ch. 475, § 78.)



Chapter 27-8-12 - Subrogation  Payment to insured of deductible.

§ 27-8-12 Subrogation  Payment to insured of deductible.  Whenever, through subrogation, an insurance company or its agent collects a casualty loss from a third party, that company or agent shall, from the funds collected, first pay to the insured the deductible portion of the casualty loss less the prorated share of subrogation expenses and only after this retain any funds in excess of the deductible portion of the recovery.

History of Section.
(P.L. 1981, ch. 251, § 1.)



Chapter 27-8-14 - Lost and salvage vehicle reporting.

§ 27-8-14 Lost and salvage vehicle reporting.  All casualty insurers licensed to do business in Rhode Island shall report all vehicle thefts within thirty (30) days of the theft and all salvage declarations to the National Insurance Crime Bureau (NICB), or a similar organization acceptable to the department, that maintains a central database of automobile theft and salvage.

History of Section.
(P.L. 1983, ch. 221, § 11; P.L. 1992, ch. 258, § 1; P.L. 2001, ch. 122, § 6.)



Chapter 27-8-15 - Insurance inspections.

§ 27-8-15 Insurance inspections.  The furnishing of, or failure to furnish, insurance inspections or advisory services in connection with or incidental to the issuance or renewal of a policy of property, casualty or boiler and machinery insurance shall not subject the insurer, whether domestic or foreign, its agents, employees, or service contractors, to liability for damages from injury, death, or loss occurring as a result of any act or omission in the course of those services. This section shall not apply in the event the active negligence of the insurer, its agent, employee, or service contractor, created the condition that was the proximate cause of injury, death or loss.

History of Section.
(P.L. 1988, ch. 68, § 1; P.L. 1988, ch. 300, § 1; P.L. 1996, ch. 391, § 1.)



Chapter 27-8-17 - Payment on claim for fire coverage of motor vehicle  Statement required.

§ 27-8-17 Payment on claim for fire coverage of motor vehicle  Statement required.  No payment shall be made by the insurer of loss or damage to an insured vehicle on a claim for fire coverage as provided in § 27-8-1(6), until the insured has filed a statement in conformity with the provisions of § 27-8.1-2.1, and the insurer has, within a reasonable time, reviewed the statement and determined that no fraud was involved. If the insurer denies the fire coverage claim, then the insurer shall provide appropriate notice within a reasonable period of time of the denial of coverage to all lien holders, if any, of the insured motor vehicle.

History of Section.
(P.L. 1993, ch. 332, § 1.)



Chapter 27-8-18 - Debtor's right to deductible election.

§ 27-8-18 Debtor's right to deductible election.  Any debtor receiving financing for the purchase of a motor vehicle from any institution or person or other entity shall have an absolute election to choose a deductible of up to five hundred ($500) dollars for collision or limited collision coverage, and any and all contrary provisions in an insurance policy or financing agreement shall be null and void.

History of Section.
(P.L. 1994, ch. 189, § 1.)






Chapter 27-8.1 - Information Reporting and Immunity Relating to Fire Losses

Chapter 27-8.1-1 - Short title.

§ 27-8.1-1 Short title.  This chapter shall be known as the "Arson Information Reporting  Immunity Act".

History of Section.
(P.L. 1978, ch. 328, § 1.)



Chapter 27-8.1-2 - Definitions.

§ 27-8.1-2 Definitions.  (a) "Action" includes nonaction, inaction, or failure to take action.

(b) "Authorized agency" means:

(1) The state fire marshal, deputy fire marshal, or assistant deputy fire marshals;

(2) The superintendent of state police, or principal investigating officer of the state police;

(3) The attorney general or assistant attorneys general;

(4) The chief, deputy chief, or principal investigating officer of the police department of the city or town where a fire occurs;

(5) The chief, deputy chief, or principal investigating officer of the fire department of the city or town or fire district where a fire occurs;

(6) The federal bureau of investigation or any comparable federal investigatory agency; or

(7) The United States attorney or assistant district attorneys for the district where a fire occurs.

(c) "Deemed crucial" means determined by an authorized agency acting within its sole discretion to be decisive or critical to an investigation and/or prosecution by that agency.

(d) "Immune" means that neither a civil action nor a criminal prosecution may be maintained or instituted by virtue of any action taken pursuant to § 27-8.1-3, 27-8.1-4, or 27-8.1-5, or any other provision of this chapter, in the absence of actual malice on the part of the insurer, lending institution, party in interest, or authorized agency, against the insured.

(e) "Insurer" means any insurance company incorporated by or under the laws of this state, and any foreign insurance company admitted to do business in this state, which issues fire insurance coverage on real or personal property risks located within the state.

(f) "Lending institution" means any corporation incorporated by or under the law of this state and any foreign corporation admitted to do business in this state which makes any loan which is secured in whole or in part by a mortgage upon any interest in real property located in this state.

(g) "Party in interest" means any person, firm, association, corporation, or other association of persons engaged:

(1) In any phase of the business of fire coverage which is subject to the regulatory authority of the department of business regulation or the appropriate regulatory division of the department; or

(2) In any phase of the business of making loans in association with, on behalf of, or in conjunction with a lending institution.

(h) "Relevant" means having a propensity or tendency to make the existence of any fact, which is of consequence to the investigation or determination of an issue, more probable or less probable than in the absence of that information.

History of Section.
(P.L. 1978, ch. 328, § 1; P.L. 1979, ch. 392, § 1; P.L. 1988, ch. 309, § 2; P.L. 1989, ch. 542, § 77.)



Chapter 27-8.1-2.1 - Statement to fire department concerning burned motor vehicle.

§ 27-8.1-2.1 Statement to fire department concerning burned motor vehicle.  (a) Whenever a motor vehicle as defined in § 31-1-3(o) is burned, the owner of record of the vehicle shall submit to the fire department for the city or town in which the vehicle is located a statement signed under the penalties of perjury containing any information concerning the burning of the vehicle that the state fire marshal or his or her designee shall require.

(b) The state fire marshal or his or her designee is empowered and directed to develop and adopt an appropriate form upon which to enter the owner's statement, which form shall contain the requisite information as provided in § 27-8.1-3.

History of Section.
(P.L. 1993, ch. 332, § 2; P.L. 2004, ch. 6, § 12; P.L. 2005, ch. 410, § 12.)



Chapter 27-8.1-3 - Disclosure of information relating to fire losses.

§ 27-8.1-3 Disclosure of information relating to fire losses.  (a) Whenever any authorized agency empowered to investigate the cause of, or circumstances attendant upon, a fire loss involving real or personal property within this state, and/or empowered to institute prosecution for criminal acts, actions, or missions causing, or related to, a fire loss, has reason to suspect that a fire loss is of incendiary or other suspicious origin, or results from other than accidental cause, that authorized agency may present a request in the manner and form and containing the requisites as provided in this section to an insurer, lending institution, and/or other party in interest for release to that agency of any and/or all relevant information deemed crucial to an investigation and/or prosecution by that agency, which the insurer, lending institution, or party in interest may have in its possession, relating to a fire loss; that relevant information shall include, but not be limited to:

(1) Pertinent insurance policy information relevant to the fire loss under investigation and the application for that policy;

(2) Available policy premium payment records;

(3) The history of previous claims by the insured for fire loss;

(4) Documentary materials relating to the investigation of the loss, including statements of any person, proof of loss, and any other materials or information relevant to the investigation;

(5) Any loan agreement regarding the fire loss under investigation;

(6) The mortgage document regarding the fire loss under investigation;

(7) Documentary materials relating to the names of all persons or entities having any ownership interest in the property involved in the fire loss under investigation;

(8) Documentary materials relating to any interest in other real property held by any of the persons or entities having any ownership interest in the property involved in the fire loss under investigation;

(9) The history of other fire losses regarding any other real property in which any person or entity having an interest in the property involved in the fire loss under investigation has any ownership interest; and

(10) Pertinent insurance policy information regarding any mortgage insurance or title insurance covering the property involved in the fire loss under investigation.

(b) This request shall consist of a written statement, under oath, by the chief administrative officer of the authorized agency, that he or she has reason to believe:

(1) That the fire loss is of suspicious origin;

(2) That a certain insurer, lending institution, and/or party in interest, named in the statement, has relevant information concerning the fire loss; and

(3) That this information is deemed crucial to an investigation and/or prosecution by the agency.

(c) Upon receipt of a request in the manner and form and containing the requisites as provided in subsection (b), the insurer, lending institution, and/or party in interest shall proceed as soon as possible to provide the authorized agency with any relevant information that the insurer or party may have.

(d) When an insurer, lending institution, or party in interest has reason to suspect that a fire loss involving property insured by it, or its principal, is of incendiary or other suspicious origin, or results from other than accidental cause, the insurer or the party in interest shall, in writing to be sent by registered mail, return receipt requested, notify the chief of the fire department of the city, town, or fire district where the fire occurred, and shall forward a copy to the state fire marshal for the purpose of enabling him or her to investigate the loss;

(2) When an insurer, lending institution, or party in interest provides any authorized agency with notice of a fire loss, that notice shall be deemed sufficient for the purpose of this chapter;

(3) Nothing in this subsection shall be construed to abrogate or impair the rights or powers created under subsection (a).

(e) An authorized agency which has secured any information furnished pursuant to subsection (a) may, in furtherance of its own purposes, release or provide that information, or any part of the information, to any other authorized agency, upon request by that agency.

(f) An insurer, lending institution, or party in interest providing information to an authorized agency or agencies pursuant to subsections (a), (b), (c), or (d), shall have the right to request and receive relevant information from that agency on a reciprocal basis. The procedure to be followed in that case shall be in accord with that prescribed in subsections (a), (b), and (c), except to the extent that interchangeability of terminology is necessitated by the circumstances.

(g) Any insurer, lending institution, party in interest, or authorized agency, or any person acting in behalf of or in conjunction with any of these, which or who releases information, whether oral or written, pursuant to a request and order, or otherwise, under subsection (a), (b), (c), (d), (e), or (f), shall be immune from any civil liability, criminal prosecution, or penalty.

History of Section.
(P.L. 1978, ch. 328, § 1; P.L. 1979, ch. 392, § 1; P.L. 1984, ch. 55, § 1; P.L. 1988, ch. 309, § 1; P.L. 1989, ch. 542, § 77.)



Chapter 27-8.1-4 - Confidentiality of evidence  Testimony by agency.

§ 27-8.1-4 Confidentiality of evidence  Testimony by agency.  (a) Any authorized agency, insurer, lending institution, or party in interest, or any person acting on behalf of or in conjunction with any of these, which or who has secured any information furnished or received pursuant to this chapter, shall retain that information in its strict confidence, possession, and custody until release of that information is required pursuant to a criminal or civil proceeding.

(b) Any authorized agency, or the personnel of that agency, may be required to testify in any litigation in which an insurer and/or party in interest is named as a party or parties.

History of Section.
(P.L. 1978, ch. 328, § 1; P.L. 1988, ch. 309, § 1.)



Chapter 27-8.1-5 - Enforcement  Penalty.

§ 27-8.1-5 Enforcement  Penalty.  (a) No insurer, lending institution, party in interest, or authorized agency, or any person acting in behalf of, or in conjunction with, any of these, shall:

(1) Intentionally or knowingly refuse to release any information requested and/or ordered pursuant to § 27-8.1-3(a), (b), (e), or (f);

(2) Intentionally or knowingly refuse to provide authorized relevant information pursuant to § 27-8.1-3(d)(1); and

(3) Fail to hold in strict confidence, possession, and custody, information required to be so held under § 27-8.1-4(a).

(b) Whoever shall violate subsection (a) of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed one hundred dollars ($100).

History of Section.
(P.L. 1978, ch. 328, § 1; P.L. 1988, ch. 309, § 1.)



Chapter 27-8.1-6 - Construction of chapter.

§ 27-8.1-6 Construction of chapter.  With the exception of § 27-8.1-2(a), no provision of this chapter shall be construed to impair any existing statutory or common law rights or powers.

History of Section.
(P.L. 1978, ch. 328, § 1.)






Chapter 27-9 - Casualty Insurance Rating

Chapter 27-9-1 - Purpose of chapter.

§ 27-9-1 Purpose of chapter.  The purpose of this chapter is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory, and to authorize and regulate cooperative action among insurers in rate making and in other matters within the scope of this chapter. Nothing in this chapter is intended to: (1) prohibit or discourage reasonable competition, or (2) prohibit or encourage, except to the extent necessary to accomplish the stated purpose of this chapter, uniformity in insurance rates, rating systems, or rating plans or practices. This chapter shall be liberally interpreted to carry into effect the provisions of this section.

History of Section.
(P.L. 1948, ch. 2089, § 1; G.L. 1956, § 27-9-1.)



Chapter 27-9-2 - Applicability.

§ 27-9-2 Applicability.  This chapter applies to casualty insurance, including fidelity, surety, and guaranty bonds, and to all other forms of motor vehicle insurance, on risks or operations in this state, except:

(1) Reinsurance, other than joint reinsurance to the extent stated in §§ 27-9-34 and 27-9-35;

(2) Accident and health insurance; and

(3) Insurance against loss of or damage to aircraft, or against liability, other than workers' compensation and employers' liability, arising out of the ownership, maintenance, or use of aircraft.

History of Section.
(P.L. 1948, ch. 2089, § 2; G.L. 1956, § 27-9-2.)



Chapter 27-9-3 - Insurers covered  Election between regulatory laws.

§ 27-9-3 Insurers covered  Election between regulatory laws.  This chapter applies to all insurers, which, under any provision of the laws of this state, write any of the kinds of insurance to which this chapter applies. If any kind of insurance, or subdivision or combination of insurance, or type of coverage, subject to this chapter is also subject to regulation by another rate regulatory act of this state, an insurer to which both acts are applicable shall file with the insurance commissioner, referred to in this chapter as "the commissioner," a designation as to which rate regulatory act shall be applicable to it with respect to that kind of insurance, or subdivision or combination of insurance, or type of coverage.

History of Section.
(P.L. 1948, ch. 2089, § 2; G.L. 1956, § 27-9-3.)



Chapter 27-9-4 - Considerations in making of rates  Cancellation of policy.

§ 27-9-4 Considerations in making of rates  Cancellation of policy.  (a) All rates shall be made in accordance with the following provisions:

(1) Due consideration shall be given to past and prospective loss experience within and outside this state, to catastrophe hazards, if any, to a reasonable margin for underwriting profit and contingencies, to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers, to past and prospective expenses both country wide and those specially applicable to this state, and to all other relevant factors within and outside this state; provided, that no consideration shall be given to:

(A) Any loss or incident involving a bus driver, while in the course of his or her employment for the Rhode Island public transit authority or private or municipal school bus companies, in establishing or maintaining that driver's rate respecting the operation of a personal motor vehicle or vehicles;

(B) Any loss or incident involving a law enforcement officer, while in the course of his or her employment for the state, city, town police departments, or federal law enforcement agency, in establishing or maintaining that driver's rate respecting the operation of a personal motor vehicle or vehicles; and

(C) Any loss or incident involving a commercial vehicle driver, while in the course of his or her employment, in establishing or maintaining that driver's rate respecting the operation of a personal motor vehicle(s);

(ii) It shall be the responsibility of a commercial vehicle driver to provide his or her insurance company with proof that the loss or incident took place in the course of employment while operating a commercial vehicle. For the purposes of this section, a "commercial vehicle" shall be a motor vehicle with a gross weight in excess of ten thousand (10,000) pounds or a motor vehicle used for public livery;

(2) The systems of expense provisions included in the rates for use by any insurer or group insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination of insurance for which subdivision or combination separate expense provisions are applicable;

(3) Risks may be grouped by classifications for the establishment of rates and minimum premiums;

(4) Rates shall not be excessive, inadequate, or unfairly discriminatory; and

(5) In establishing or maintaining an insured's rate or classification respecting the operation of a personal motor vehicle, any insured sixty-five (65) years of age or older, who meets the criteria set forth in this section and has not had any chargeable accidents or moving violations within three (3) years preceding the establishment of the rate of insurance or classification, shall not be penalized solely by reason of their age.

(b) No insurance company shall fail to renew a private passenger automobile policy because of a loss of occurrence only, unless a chargeable loss occurrence of one thousand five hundred dollars ($1,500) or more than two (2) nonchargeable loss occurrences, involving the insured, have taken place within the annual policy year.

(c) No insurance company shall fail to renew a private passenger automobile policy solely because the insured has attained the age of sixty-five (65) years or older;

(2) Whenever the commissioner of insurance shall have reason to believe that any insurance company has refused to renew a private passenger automobile policy solely because the applicant has reached the age of sixty-five (65) years or older, the commissioner shall notify the company that it may be in violation of this section and in his or her discretion he or she may require a hearing to determine whether or not the company has actually been engaged in the practice stated in this subsection. Any hearing held under this section shall in all respects comply with the hearing procedure provided in the Administrative Procedures Act, chapter 35 of title 42;

(3) If after the hearing the commissioner shall determine that the company has engaged in the practice of systematically failing to renew private passenger automobile policies because of the advanced age of the insured, he or she shall reduce his or her findings to writing and shall issue and cause to be served upon the company an order to cease and desist from engaging in those practices. After the issuance of the cease and desist order, if the commissioner finds that the company has continued to engage in those practices, he or she shall impose upon the company a fine not to exceed the amount of one thousand dollars ($1,000) for each separate violation.

(4) Any company aggrieved by any order or decision of the commissioner of insurance may appeal the order and decision to the superior court of Providence in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(d) No insurance group, carrier or company in establishing any premium surcharge or penalty relative to a specific motor vehicle policy, shall consider any accident or any claim where any insured covered by that policy is fifty percent (50%) or less at fault.

(e) No insurance group, carrier or company shall assess any premium surcharge against any insured covered by a motor vehicle policy where a property damage claim payment is less than one thousand five hundred dollars ($1,500).

History of Section.
(P.L. 1948, ch. 2089, § 3; G.L. 1956, § 27-9-4; P.L. 1980, ch. 130, § 1; P.L. 1984, ch. 72, § 1; P.L. 1989, ch. 199, § 1; P.L. 1989, ch. 416, § 1; P.L. 1989, ch. 517, § 1; P.L. 1990, ch. 481, § 1; P.L. 1993, ch. 125, § 1; P.L. 1993, ch. 333, § 1; P.L. 1994, ch. 110, § 1; P.L. 1995, ch. 237, § 1; P.L. 1996, ch. 344, § 1; P.L. 1996, ch. 406, § 1; P.L. 2002, ch. 208, § 1; P.L. 2002, ch. 409, § 1; P.L. 2005, ch. 434, § 1; P.L. 2009, ch. 58, § 1; P.L. 2009, ch. 78, § 1.)



Chapter 27-9-4.1 - Automobile insurance territories.

§ 27-9-4.1 Automobile insurance territories.  The director of the department of business regulation shall formulate a plan of automobile insurance territories based upon the most recent available actuarial data.

History of Section.
(P.L. 1982, ch. 369, § 1.)



Chapter 27-9-5 - Uniformity among insurers.

§ 27-9-5 Uniformity among insurers.  Except to the extent necessary to meet the provisions of § 27-9-4(a)(4), uniformity among insurers in any matter within the scope of § 27-9-4 is neither required nor prohibited.

History of Section.
(P.L. 1948, ch. 2089, § 3; G.L. 1956, § 27-9-5.)



Chapter 27-9-5.1 - Uniform safe driver point system.

§ 27-9-5.1 Uniform safe driver point system.  The director of the department of business regulation is authorized and empowered to promulgate rules and regulations regarding a uniform safe driver point system on either a flat dollar rate or on a percentage rate for motor vehicle accidents and/or motor vehicle convictions without regard to age, sex, or the location of the garaging of the motor vehicle. Those rules shall be promulgated in accordance with the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1978, ch. 136, § 1; P.L. 2006, ch. 106, § 1; P.L. 2006, ch. 132, § 1.)



Chapter 27-9-6 - Contracts as to commissions or compensation.

§ 27-9-6 Contracts as to commissions or compensation.  Nothing in §§ 27-9-4 and 27-9-5 or in this chapter shall abridge or restrict the freedom of contract between insurers and insurance producers with respect to commissions or between insurers and their employees or other persons with respect to compensation for goods or services.

History of Section.
(P.L. 1948, ch. 2089, § 3; G.L. 1956, § 27-9-6.)



Chapter 27-9-6.1 - Approval of policies.

§ 27-9-6.1 Approval of policies.  (a) Every insurance company and every rating/advisory organization issuing policies covering casualty insurance provided for in this chapter shall file with the director a copy of the form of the policies proposing to use. A policy may not be issued until the director has approved the form.

(b) Any policy form, subject to this chapter and filed by an insurer or rating/advisory organization on behalf of its members or subscribers with the director, shall be deemed public information at the time of filing.

History of Section.
(P.L. 2002, ch. 175, § 2.)



Chapter 27-9-7 - Filing of rate plans and systems.

§ 27-9-7 Filing of rate plans and systems.  Every insurer shall file with the commissioner every manual of classification, rule, rate, rating plan, rating system, and modification of any of these which it proposes to use; provided, that classification rates may be modified without additional filings to produce rates for individual risks which are lower than those filed and which evaluate variations in physical or moral hazards, individual risk experience, or expense provisions, and which are not inadequate or unfairly discriminatory. Every filing shall state the proposed effective date of the plan or system and shall indicate the character and extent of the coverage contemplated. When a filing is not accompanied by the information upon which the insurer supports that filing, and the commissioner does not have sufficient information to determine whether the filing meets the requirements of the chapter, the commissioner may require the insurer to furnish the information upon which it supports the filing. The information furnished in support of a filing may include: (1) the experience or judgment of the insurer or rating organization making the filing, (2) its interpretation of any statistical data it relies upon, (3) the experience of other insurers or rating organizations, or (4) any other relevant factors. A filing and any supporting information shall be open to public inspection.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-7; P.L. 1968, ch. 286, § 1.)



Chapter 27-9-7.1 - Premium reduction for completing a motor vehicle accident prevention course.

§ 27-9-7.1 Premium reduction for completing a motor vehicle accident prevention course.  (a) Every schedule of rates, rating plan, or rating system for automobile liability and physical damage insurance filed with the commissioner shall provide for a reduction in premium charges for those persons fifty-five (55) years of age and older who successfully complete a motor vehicle accident prevention course approved by the division of motor vehicles. All insurers shall allow a reduction in the premium deemed appropriate by the commissioner to persons successfully completing that course.

(b) Motor vehicle accident prevention courses shall be taught by instructors who may be members of the American Association of Retired Persons, and are certified or approved by the division of motor vehicles. Courses, may be approved which provide for a form of instruction, including, but not limited to, online courses, classroom, or driving instruction for a minimum number of hours determined by the division of motor vehicles. Instructors may or may not receive compensation.

(c) Each person who completes an approved course shall be issued a certificate by the course sponsor, provided that person has no chargeable accidents or convictions within a three (3) year period. Any certificate issued shall be valid for a period of two (2) years from its issuance, provided the holder has had no chargeable accidents or convictions within a three (3) year period. Any person who desires to renew or extend a certificate shall be required to successfully complete another course.

(d) Nothing provided in this section shall preclude an insurer from increasing the premium or charging an insured a surcharge for motor vehicle accidents and/or motor vehicle convictions during the two (2) year period for which a certificate was issued.

(e) This section shall not apply to any group automobile insurance policy under which premiums are broadly averaged for the group rather than determined individually.

History of Section.
(P.L. 1984, ch. 414, § 1; P.L. 2012, ch. 300, § 1; P.L. 2012, ch. 322, § 1.)



Chapter 27-9-7.2 - Premium reduction for antitheft devices.

§ 27-9-7.2 Premium reduction for antitheft devices.  Every schedule of rates, rating plan, or rating system for automobile liability and physical damage insurance filed with the commissioner shall provide for an appropriate reduction in premium charges for vehicles equipped with an antitheft mechanism or device approved by the commissioner. The commissioner is authorized to promulgate rules and regulations to carry out the purpose of this section.

History of Section.
(P.L. 1988, ch. 261, § 1.)



Chapter 27-9-7.3 - Rating for nonbusiness policies.

§ 27-9-7.3 Rating for nonbusiness policies.  (a) Notwithstanding the requirements of § 27-9-7, a filing made by an insurer under this section that provides for an overall statewide rate increase or decrease of no more than five percent (5%) in the aggregate for all coverages that are subject to the filing may take effect the date it is filed. The five percent (5%) limitation does not apply on an individual insured basis. No more than one rate filing may be made by an insurer pursuant to the expedited process provided in this subsection during any twelve (12) month period, unless a rate filing, when combined with any other rate filing or filings made by an insurer within the preceding twelve (12) months, does not result in an overall statewide increase or decrease of more than five percent (5%) in the aggregate for all coverages that are subject to the filing.

(b) Rate filings falling outside of the limitation provided for in subsection (a) of this section shall be subject to § 27-9-9, unless those filings are other exempt from those provisions pursuant to another section of the insurance code.

(c) A filing submitted pursuant to subsection (a) of this section is considered to comply with state law. However, if the commissioner of insurance determines that the filing is inadequate or unfairly discriminatory, he/she shall issue a written order specifying in detail the provisions of the insurance code the insurer has violated and the reasons the filing is inadequate or unfairly discriminatory and stating a reasonable future date on which the filing is to be considered no longer effective. An order by the commissioner pursuant to this subsection that is issued more than thirty (30) days from the date on which the commissioner received the rate filing is prospective only and does not affect any contract issued or made before the effective date of the order. For purposes of this act, "unfairly discriminatory" means a rate for a risk that is classified in whole or in part on the basis of race, color, creed or national origin.

(d) No rate increase within the limitation specified in subsection (a) of this section may be implemented with regard to an individual existing policy, unless the increase is applied at the time of a renewal or conditional renewal of an existing policy and the insurer, at least thirty (30) days in advance of the end of the insured's policy period, mails or delivers to the named insured, at the address shown in the policy, a written notice that clearly and conspicuously discloses its intention to change the rate. A notice of renewal or conditional renewal that clearly and conspicuously discloses the renewal premium applicable to the policy shall be deemed to be in compliance with this subsection.

History of Section.
(P.L. 2004, ch. 481, § 1.)



Chapter 27-9-8 - Filings by advisory organizations.

§ 27-9-8 Filings by advisory organizations.  (a) An insurer may satisfy its obligation to make filings by becoming a member of, or a subscriber to, a licensed advisory organization which makes filings, and by authorizing the director to accept those filings on its behalf; provided, that nothing contained in this chapter shall be construed as requiring any insurer to become a member of, or a subscriber to, any advisory organization.

(b) Every advisory organization shall file with the director for approval all prospective loss costs, provisions for special assessments, and all supplementary rating information and every change or amendment or modification of any of these proposed for use in this state. These filings shall be subject to the provisions of chapter 7.1 of this title, relating to workers' compensation insurance.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-8; P.L. 1982, ch. 32, art. 5, § 1; P.L. 1985, ch. 365, § 19; P.L. 1987, ch. 579, § 1; P.L. 1998, ch. 148, § 4.)



Chapter 27-9-8.1 - Advisory organization  Permitted activity.

§ 27-9-8.1 Advisory organization  Permitted activity.  Any advisory organization, in addition to other activities not prohibited, is authorized, on behalf of its members and subscribers, to:

(1) Develop statistical plans including territorial and class definitions;

(2) Collect statistical data from members, subscribers, or any other source;

(3) Prepare and distribute prospective loss costs which may include provisions for special assessments;

(4) Prepare and distribute factors, calculations, or formulas pertaining to classification, territory, increased limits, and other variables;

(5) Prepare and distribute manuals of rating rules and rating schedules that do not include final rates, expense provisions, profit provisions, or minimum premiums;

(6) Distribute information that is required or directed to be filed with the director;

(7) Conduct research and collect statistics in order to discover, identify, and classify information relating to causes or prevention of losses;

(8) Conduct research and collect information to determine the impact of statutory changes upon prospective loss costs and special assessments;

(9) Prepare policy forms and endorsements and consult with members, subscribers, and others relative to their use and application;

(10) Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

(11) Conduct on-site inspections to determine rating classifications for individual insured;

(12) Establish a committee that may include insurance company representatives to review the determination of the rating classification for individual insured and suggest modifications to the classification system;

(13) Collect, compile, and distribute past and current prices of individual insurers and publish that information;

(14) Collect and compile exposure and loss experience for the purpose of individual risk experience ratings; and

(15) Furnish any other services, as approved by the director, related to those services enumerated in this section.

History of Section.
(P.L. 1998, ch. 148, § 5.)



Chapter 27-9-8.2 - Applicability.

§ 27-9-8.2 Applicability.  Except as expressly provided in this chapter and chapter 7.1 of this title, the provisions of this chapter shall not apply to workers' compensation insurance.

History of Section.
(P.L. 1998, ch. 148, § 5.)



Chapter 27-9-9 - Review of filings.

§ 27-9-9 Review of filings.  The commissioner shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-9.)



Chapter 27-9-10 - Waiting period  Effective date of filings.

§ 27-9-10 Waiting period  Effective date of filings.  Subject to the exception specified in § 27-9-9, each filing shall be on file for a waiting period of thirty (30) days before it becomes effective, which period may be extended by the commissioner for an additional period not to exceed thirty (30) days if the commissioner gives written notice within that waiting period to the insurer or rating organization which made the filing that he or she needs that additional time for the consideration of the filing. Upon written application by the insurer or rating organization, the commissioner may authorize a filing that the commissioner has reviewed to become effective before the expiration of the waiting period or any extension of it. A filing shall be deemed to meet the requirements of this chapter and to become effective unless disapproved as provided in this chapter by the commissioner within the waiting period or any extension of it; provided, that if the commissioner gives written notice to the insurer or rating organization within the waiting period or any extension that he or she will hold a hearing on the filing, the filing shall not become effective before or until the commissioner issues his or her decision. Upon giving that notice the commissioner shall also give public notice of the hearing by causing a notice to be published in a newspaper of general circulation in the state at least ten (10) days prior to the hearing stating the name of the insurer or rating organization which has made the filing and including a general description of the subject matter and sending a copy of that notice to the consumer protection unit of the department of attorney general. The commissioner shall hold a hearing on major filings. The hearing shall be held and a decision issued by the commissioner as soon as reasonably possible.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-10; P.L. 1968, ch. 286, § 2; P.L. 1971, ch. 252; P.L. 1998, ch. 441, § 19.)



Chapter 27-9-10.1 - Costs.

§ 27-9-10.1 Costs.  For the purpose of determining whether the filing meets the requirements of this chapter, the director may employ staff personnel and outside consultants, including, but not limited to, those authorized pursuant to § 27-9-52. The reasonable costs related to the review of rate filings, including the conduct of the hearing, shall be borne by the rating organizations or insurers making the filing.

History of Section.
(P.L. 2005, ch. 174, § 3.)



Chapter 27-9-11 - Special filings as to surety or guaranty bonds.

§ 27-9-11 Special filings as to surety or guaranty bonds.  Any special filing with respect to a surety or guaranty bond required by law, by court or executive order, or by order, rule, or regulation of a public body, not covered by a previous filing, shall become effective when filed and shall be deemed to meet the requirements of this chapter until the commissioner reviews the filing and so long after this as the filing remains in effect.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-11.)



Chapter 27-9-12 - Suspension or modification of filing requirements.

§ 27-9-12 Suspension or modification of filing requirements.  Under rules and regulations the commissioner adopts, the commissioner may, by written order, suspend or modify the requirements of filing as to any kind of insurance, or subdivision or combination of insurance, or as to classes of risks, the rates for which cannot practically be filed before they are used. Those orders, rules, and regulations shall be made known to insurers and rating organizations affected by them. The commissioner may make an examination as the commissioner may deem advisable to ascertain whether any rates affected by an order meet the standards set forth in § 27-9-4(a)(4).

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-12.)



Chapter 27-9-13 - Approval of rates in excess of those filed.

§ 27-9-13 Approval of rates in excess of those filed.  Upon the written consent of the insured, stating his or her reasons, filed with and approved by the commissioner, a rate in excess of that provided by an applicable filing may be used on any specific risk.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-13.)



Chapter 27-9-14 - Compliance with filings required.

§ 27-9-14 Compliance with filings required.  No insurer shall make or issue a contract or policy at a rate or premium in excess of filings which are in effect for that insurer as provided in this chapter, except in accordance with § 27-9-12 or § 27-9-13.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-14.)



Chapter 27-9-15 - Review of rates not covered by filings.

§ 27-9-15 Review of rates not covered by filings.  Within ten (10) days after any insurer has made or issued a contract or policy at a rate or premium other than is provided for by any filing made with the commissioner by or in its behalf, that insurer shall notify the commissioner, in writing, of that action in the form the commissioner may require. The commissioner shall review the notice as soon as reasonably possible after it has been received by him or her, in order to determine whether the contract or policy has been written at a rate or premium which meets the requirements of this chapter. When the notice is not accompanied by the information upon which the insurer supports the rate or premium, and the commissioner does not have sufficient information to determine whether the rate or premium meets the requirements of the chapter, the commissioner shall require the insurer to furnish, within ten (10) days after the receipt of the notice of the requirement, the information upon which it supports the rate or premium. Unless, within thirty (30) days after the receipt of the notice or the supporting information, the commissioner shall issue an order following a hearing, as provided in § 27-9-18, the rate or premium charged for the contract or policy shall be deemed to meet the requirements of this chapter; provided, that all contracts and policies issued under the provisions of this section shall state that the rate or premium charged for the contract or policy has not been reviewed by the commissioner and that it is subject to disapproval or modification as of the effective date of the contracts or policies.

History of Section.
(P.L. 1948, ch. 2089, § 4; G.L. 1956, § 27-9-15.)



Chapter 27-9-16 - Disapproval of filing within waiting period.

§ 27-9-16 Disapproval of filing within waiting period.  If, within the waiting period or any extension of it as provided in § 27-9-10, the commissioner finds that a filing does not meet the requirements of this chapter, the commissioner shall send to the insurer or rating organization which made the filing written notice of disapproval of the filing specifying in the notice in what respects he or she finds the filing fails to meet the requirements of this chapter and stating that the filing shall not become effective.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-16.)



Chapter 27-9-17 - Disapproval of special surety or guaranty filing.

§ 27-9-17 Disapproval of special surety or guaranty filing.  If, within thirty (30) days after a special surety or guaranty filing subject to § 27-9-11 has become effective, the commissioner finds that the filing does not meet the requirements of this chapter, the commissioner shall send to the insurer or rating organization which made the filing written notice of disapproval of the filing specifying in the notice in what respects he or she finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period after this, the filing shall be deemed no longer effective. That disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in the notice.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-17.)



Chapter 27-9-18 - Disapproval of filing after review period  Removal of discrimination  Hearings to determine effect of legislation.

§ 27-9-18 Disapproval of filing after review period  Removal of discrimination  Hearings to determine effect of legislation.  (a) If at any time, subsequent to the applicable review period provided for in § 27-9-16 or § 27-9-17, the commissioner finds that a rate or filing does not meet the requirements of this chapter, he or she shall, after a hearing held upon not less than ten (10) days written notice specifying the matters to be considered at that hearing to every insurer and rating organization which used that rate or made that filing, issue an order specifying on what respects he or she finds that the rate or filing fails to meet the requirements of this chapter, and stating when, within a reasonable period after this, the rate shall no longer be used or the filing shall be deemed no longer effective. That order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order. If the commissioner finds that an unfair discrimination exists in the application of a rate or filing to an individual risk the commissioner may, after a hearing held on similar notice to the insurer affected and to any rating organization which made the filing, issue an order that the discrimination be removed.

(b) Whenever legislation is enacted that restricts or removes common law rights of action in tort and/or statutory rights as to causes of action or damages, within one year after the passage of that restrictive legislation, those insurance companies underwriting affected lines shall request hearings to be held to determine the effect of that legislation on insurance policies, their cost and benefits;

(2) The findings of the hearings with reference to the decrease of frequency in claims shall constitute the basis for an immediate reduction of rates and if excess profits have been obtained, the commissioner shall order a refund of all excess profits, and he or she shall annually review the continued effect of the legislation until it is reasonably ascertained that a proper rate level has been established. Copies of any order issued pursuant to this section shall be sent to every affected insurer and rating organization.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-18; P.L. 1978, ch. 137, § 1.)



Chapter 27-9-19 - Hearings on application by persons aggrieved by filing  Order terminating filing  Removal of discrimination.

§ 27-9-19 Hearings on application by persons aggrieved by filing  Order terminating filing  Removal of discrimination.  (a) Any person or organization aggrieved with respect to any rate or filing which is in effect may make a written application to the commissioner for a hearing; provided, that the insurer or rating organization that uses the rate or made the filing shall not be authorized to proceed under this section. The application shall specify the grounds to be relied upon by the applicant. If the commissioner shall find that the application is made in good faith, that the applicant would be aggrieved if his or her grounds are established, and that his or her grounds justify holding a hearing, the commissioner shall, within thirty (30) days after receipt of the application, hold a hearing upon not less than ten (10) days written notice to the applicant and to every insurer and rating organization which uses the rate or made the filing; provided, if a public hearing had been held concerning the rate or filing before it became effective, no hearing shall be held pursuant to this section unless the commissioner shall find that there has been a substantial change of circumstances since that hearing.

(b) If, after the hearing, the commissioner finds that the rate or filing does not meet the requirements of this chapter, the commissioner shall issue an order specifying in what respects he or she finds that the rate or filing fails to meet the requirements of this chapter, and stating when, within a reasonable period after this, the rate shall no longer be used or the filing shall be deemed no longer effective. That order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order. If the commissioner finds that an unfair discrimination exists in the application of a rate or filing to an individual risk the commissioner may, after a hearing held on similar notice to the insurer affected and to any rating organization which made the filing, issue an order that the discrimination be removed. Copies of any order issued pursuant to this section shall be sent to every affected insurer and rating organization.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-19; P.L. 1968, ch. 286, § 4.)



Chapter 27-9-20 - Competitive rates as evidence of fairness  Profit as evidence of adequacy.

§ 27-9-20 Competitive rates as evidence of fairness  Profit as evidence of adequacy.  If the insurer making or issuing a contract or policy at a rate or premium less than that provided by any filing shall, at any hearing held pursuant to §§ 27-9-16  27-9-21, or pursuant to § 27-9-15, show to the satisfaction of the commissioner that the rate or premium was used in good faith to meet an equally low or lower net cost to the insured of a competitor, that showing shall be prima facie evidence that the rate or premium used is not unfairly discriminatory, and if the insurer using the rate or premium shall show to the satisfaction of the commissioner that it is writing a kind or class of insurance at a profit, that showing shall be prima facie evidence that the rate or premium used is not inadequate.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-20.)



Chapter 27-9-21 - Filed schedules and plans not to be disapproved if rates meet requirements.

§ 27-9-21 Filed schedules and plans not to be disapproved if rates meet requirements.  No manual of classifications, rules, rating plan, or any modification of any of these which establishes standards for measuring variations in hazards or expense provisions, or both, and which has been filed pursuant to the requirements of §§ 27-9-7  27-9-15, shall be disapproved if the rates produced by it meet the requirements of this chapter.

History of Section.
(P.L. 1948, ch. 2089, § 5; G.L. 1956, § 27-9-21.)



Chapter 27-9-22 - Licensing of rating organization.

§ 27-9-22 Licensing of rating organization.  (a) A corporation, an unincorporated association, a partnership, or an individual whether located within or outside this state may make an application to the commissioner for a license as a rating organization for those kinds of insurance or subdivisions of insurance specified in its application and shall file with the application:

(1) A copy of its constitution, articles of agreement or association, or certificate of incorporation, and bylaws, rules, and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the rating organization may be served; and

(4) A statement of its qualifications as a rating organization.

(b) If the commissioner finds that the applicant is competent, trustworthy, and qualified to act as a rating organization and that its constitution, articles of agreement or association, or certificate of incorporation, and bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the kinds of insurance or subdivisions of insurance for which the applicant is authorized to act as a rating organization. Every application shall be granted or denied in whole or in part by the commissioner within sixty (60) days of the date of its filing with him or her. Licenses issued pursuant to this section shall remain in effect for three (3) years unless sooner suspended or revoked by the commissioner. The fee for the license shall be three hundred dollars ($300). All in force licenses shall be transitioned into a three (3) year licensing cycle beginning June 1, 2006, to expire every three (3) years thereafter. License fees may be prorated for the initial renewal period as deemed appropriate by the director.

(c) Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after a hearing upon notice, in the event the rating organization ceases to meet the requirements of this section. Every rating organization shall notify the commissioner promptly of every change in:

(1) Its constitution, articles of agreement or association or certificate of incorporation, and bylaws, rules, and regulations governing the conduct of its business;

(2) Its list of members and subscribers; and

(3) The name or address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting the rating organization may be served.

History of Section.
(P.L. 1948, ch. 2089, § 6; G.L. 1956, § 27-9-22; P.L. 1960, ch. 71, art. 1, § 4; P.L. 1993, ch. 138, art. 62, § 12; P.L. 2005, ch. 174, § 4.)



Chapter 27-9-23 - Admission of and services to subscribers.

§ 27-9-23 Admission of and services to subscribers.  Subject to rules and regulations which have been approved by the commissioner as reasonable, each rating organization shall permit any insurer not a member to be a subscriber to its rating services for any kind of insurance or subdivision of insurance for which it is authorized to act as a rating organization. Notice of proposed changes in those rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any affected insurer, be reviewed by the commissioner at a hearing held upon at least ten (10) days written notice to the rating organization and to the subscriber or insurer. If the commissioner finds that the rule or regulation is unreasonable in its application to subscribers, the commissioner shall order that the rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty (30) days after it was made, the insurer may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall order the rating organization to admit the insurer as a subscriber. If the commissioner finds that the action of the rating organization was justified, the commissioner shall make an order affirming its action.

History of Section.
(P.L. 1948, ch. 2089, § 6; G.L. 1956, § 27-9-23.)



Chapter 27-9-24 - Regulation by rating organization of payments by insurers to policyholders or members.

§ 27-9-24 Regulation by rating organization of payments by insurers to policyholders or members.  No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

History of Section.
(P.L. 1948, ch. 2089, § 6; G.L. 1956, § 27-9-24.)



Chapter 27-9-25 - Cooperation among organizations and insurers  Review of cooperative practices.

§ 27-9-25 Cooperation among organizations and insurers  Review of cooperative practices.  Cooperation among rating organizations or among rating organizations and insurers and concert of action among insurers under the same general management or control in rate making or in other matters within the scope of this chapter are authorized, provided the filings resulting from that cooperation are subject to all of the provisions of this chapter which are applicable to filing generally. The commissioner may review cooperative activities and practices and if, after a hearing, he or she finds that any cooperative activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects that activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, and requiring the discontinuance of that activity or practice.

History of Section.
(P.L. 1948, ch. 2089, § 6; G.L. 1956, § 27-9-25.)



Chapter 27-9-26 - Adherence to rating organization filings  Deviation filings.

§ 27-9-26 Adherence to rating organization filings  Deviation filings.  Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by the organization, except that any affected insurer may file with the commissioner a uniform percentage decrease or increase to be applied to the premiums produced by the rating system filed for a kind of insurance or for a class of insurance which is found by the commissioner to be a proper rating unit for the application of the uniform percentage decrease or increase or for a subdivision of a kind of insurance: (1) comprised of a group of manual classifications which is treated as a separate unit for rate making purposes, or (2) for which separate expense provisions are included in the filings of the rating organization. The deviation filing shall specify the basis for the modification and shall be accompanied by the data upon which the applicant relies. A copy of the filing and data shall be sent simultaneously to the rating organization. Any deviation developing a lower rate than filed by the rating organization may be utilized immediately by the member or subscriber developing the decrease. Any eventual return to the rate level as authorized for the rating organization, from which a lower deviation has been made, shall also be accomplished by submitting simultaneously to the insurance commissioner and the rating organization a copy of the filing and data.

History of Section.
(P.L. 1948, ch. 2089, § 6; G.L. 1956, § 27-9-26; P.L. 1978, ch. 134, § 1.)



Chapter 27-9-27 - Appeals from action of rating organization on changes in filings.

§ 27-9-27 Appeals from action of rating organization on changes in filings.  (a) Any member of or subscriber to a rating organization may appeal to the commissioner from the action or decision of the rating organization in the promulgation of rates or with regard to any proposed change in or addition to the filings of the rating organization, and the commissioner shall after a hearing held upon not less than ten (10) days written notice to the appellant and to the rating organization issue an order approving or disapproving the action or decision of the rating organization. Provided, that if the appeal is from the action of the rating organization with regard to a rate on a proposed change in or addition to its filings, the commissioner shall approve the rate applied by the rating organization or the rate suggested by the appellant if either rate is in accordance with this chapter.

(b) If the appeal is based upon the failure of the rating organization to make a filing on behalf of any member or subscriber which is based on a system of expense provisions which differs in accordance with the right granted in § 27-9-4(a)(2) from the system of expense provisions included in a filing made by the rating organization, the commissioner shall, if he or she grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding the appeal, the commissioner shall apply the standards set forth in §§ 27-9-4  27-9-6.

History of Section.
(P.L. 1948, ch. 2089, § 7; G.L. 1956, § 27-9-27.)



Chapter 27-9-28 - Rate information furnished to insured.

§ 27-9-28 Rate information furnished to insured.  Any rate filings subject to this chapter and filed by an insurer or rating organization on behalf of its members or subscribers with the insurance commissioner shall be deemed public information at the time of the filing; provided, the insurance commissioner shall furnish the rate filings and all pertinent information as to the rate filings, upon written request, to any insured, to any authorized representative of an insured, to any insurance company trade association, or to any trade association of insurance producers.

History of Section.
(P.L. 1948, ch. 2089, § 8; G.L. 1956, § 27-9-28; P.L. 1992, ch. 267, § 2.)



Chapter 27-9-29 - Review of application of rating system to insured.

§ 27-9-29 Review of application of rating system to insured.  Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means by which any person aggrieved by the application of its rating system may be heard, in person or by his or her authorized representative, on his or her written request to review the manner in which the rating system has been applied in connection with the insurance afforded to that person. If the rating organization or insurer fails to grant or reject that request within thirty (30) days after it is made, the applicant may proceed in the same manner as if the applicant's application had been rejected. Any party affected by the action of the rating organization or insurer on that party's request may, within thirty (30) days after written notice of the action, appeal to the commissioner, who, after a hearing held upon not less than ten (10) days written notice to the appellant and to the rating organization or insurer, may affirm or reverse the action.

History of Section.
(P.L. 1948, ch. 2089, § 8; G.L. 1956, § 27-9-29.)



Chapter 27-9-30 - "Advisory organization" defined.

§ 27-9-30 "Advisory organization" defined.  Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this chapter, shall be known as an advisory organization.

History of Section.
(P.L. 1948, ch. 2089, § 9; G.L. 1956, § 27-9-30.)



Chapter 27-9-31 - Documents filed by advisory organizations.

§ 27-9-31 Documents filed by advisory organizations.  Every advisory organization shall file with the commissioner:

(1) A copy of its constitution, articles of agreement or association, or certificate of incorporation, and bylaws, rules, and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at the commissioner's direction may be served; and

(4) An agreement that the commissioner may examine that advisory organization in accordance with the provisions of §§ 27-9-36 and 27-9-37.

History of Section.
(P.L. 1948, ch. 2089, § 9; G.L. 1956, § 27-9-31.)



Chapter 27-9-32 - Unlawful practices of advisory organizations.

§ 27-9-32 Unlawful practices of advisory organizations.  If, after a hearing, the commissioner finds that the furnishing of information or assistance by an advisory organization involves any act or practice which is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects the act or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, and requiring the discontinuance of the act or practice.

History of Section.
(P.L. 1948, ch. 2089, § 9; G.L. 1956, § 27-9-32.)



Chapter 27-9-33 - Use of information from noncomplying advisory organization.

§ 27-9-33 Use of information from noncomplying advisory organization.  No insurer which makes its own filings or any rating organization shall support its filings by statistics, or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with §§ 27-9-30  27-9-32, or with an order of the commissioner involving statistics or recommendations issued under § 27-9-32. If the commissioner finds any insurer or rating organization to be in violation of this section the commissioner may issue an order requiring the discontinuance of that violation.

History of Section.
(P.L. 1948, ch. 2089, § 9; G.L. 1956, § 27-9-33.)



Chapter 27-9-34 - Provisions applicable to joint underwriting and reinsurance.

§ 27-9-34 Provisions applicable to joint underwriting and reinsurance.  Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect to them as provided in § 27-9-35, subject, with respect to joint underwriting, to all other provisions of this chapter and, with respect to joint reinsurance, to §§ 27-9-36, 27-9-37, and 27-9-44  27-9-50.

History of Section.
(P.L. 1948, ch. 2089, § 10; G.L. 1956, § 27-9-34.)



Chapter 27-9-35 - Unlawful joint underwriting or reinsurance practices.

§ 27-9-35 Unlawful joint underwriting or reinsurance practices.  If, after a hearing, the commissioner finds that any activity or practice of any joint underwriting or reinsurance group, association, or other organization is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, and requiring the discontinuance of the activity or practice.

History of Section.
(P.L. 1948, ch. 2089, § 10; G.L. 1956, § 27-9-35.)



Chapter 27-9-36 - Examination of rating and advisory organizations and underwriting and reinsurance groups.

§ 27-9-36 Examination of rating and advisory organizations and underwriting and reinsurance groups.  The commissioner may, as often as he or she may deem it necessary, make or cause to be made an examination of each rating organization licensed in this state as provided in § 27-9-22 and the commissioner may, as often as he or she may deem it expedient, make or cause to be made an examination of each advisory organization referred to in § 27-9-30 and of each group, association, or other organization referred to in § 27-9-34, including any workers' compensation assigned risk servicing carrier or carriers. All such examinations shall be performed in accordance with the requirements of § 27-13.1-1 et seq. The officers, managers, agents, and employees of any rating organization, advisory organization, or group, association, or other organization of insurers, including workers' compensation assigned risk servicing carrier or carriers, may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of that state.

History of Section.
(P.L. 1948, ch. 2089, § 11; G.L. 1956, § 27-9-36; P.L. 1960, ch. 71, art. 1, § 4; P.L. 1992, ch. 31, § 26; P.L. 2008, ch. 371, § 3.)



Chapter 27-9-37 - Reports on examinations  Hearing and filing.

§ 27-9-37 Reports on examinations  Hearing and filing.  The commissioner shall prepare a report of any examination referred to in § 27-9-36 and shall, within a reasonable time following completion of that report, furnish each rating organization, advisory organization, or group, association, or other organization examined with a copy of it. Any rating organization, advisory organization, or group, association, or other organization may, within thirty (30) days after the receipt of a copy of the report, request the commissioner for a hearing, which shall be held by the commissioner upon ten (10) days written notice to the rating organization, advisory organization, group, association, or other organization. Following the hearing the commissioner may affirm, modify, or withdraw his or her report. Any report, or modification of a report, shall be filed following the hearing in the office of the commissioner as a public record, or if no hearing is requested within the period of thirty (30) days, the report shall be filed at the expiration of that period.

History of Section.
(P.L. 1948, ch. 2089, § 11; G.L. 1956, § 27-9-37.)



Chapter 27-9-38 - Collection and compilation of experience data.

§ 27-9-38 Collection and compilation of experience data.  The commissioner shall promulgate reasonable rules and statistical plans reasonably adapted to each of the rating systems on file with the commissioner, which may be modified and which shall be used after this by each insurer in the recording and reporting of its loss and country wide expense experience, in order that the experience of all insurers may be made available at least annually in a form and detail as may be necessary to aid him or her in determining whether rating systems comply with the standards set forth in §§ 27-9-4  27-9-6. Those rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to the state and are not susceptible of determination by a prorating of country wide expense experience. In promulgating those rules and plans, the commissioner shall give due consideration to the rating systems on file with him or her and, in order that those rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for the rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The commissioner may designate one or more rating organizations or other agencies to assist the commissioner in gathering that experience and making compilations of it, and those compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

History of Section.
(P.L. 1948, ch. 2089, § 12; G.L. 1956, § 27-9-38.)



Chapter 27-9-39 - Interchange of rating plan data.

§ 27-9-39 Interchange of rating plan data.  Reasonable rules and plans may be promulgated by the commissioner for the interchange of data necessary for the application of rating plans.

History of Section.
(P.L. 1948, ch. 2089, § 12; G.L. 1956, § 27-9-39.)



Chapter 27-9-40 - Cooperation with other states.

§ 27-9-40 Cooperation with other states.  In order to further the uniform administration of rate regulatory laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult and cooperate with them with respect to rate making and the application of rating systems.

History of Section.
(P.L. 1948, ch. 2089, § 12; G.L. 1956, § 27-9-40.)



Chapter 27-9-41 - Rules and regulations.

§ 27-9-41 Rules and regulations.  The commissioner may make reasonable rules and regulations necessary to effect the purposes of this chapter.

History of Section.
(P.L. 1948, ch. 2089, § 12; G.L. 1956, § 27-9-41.)



Chapter 27-9-42 - False or misleading information.

§ 27-9-42 False or misleading information.  No person or organization shall willfully withhold information from or knowingly give false or misleading information to the commissioner, to any statistical agency designated by the commissioner, to any rating organization, or to any insurer, which will affect the rates or premiums chargeable under this chapter. A violation of this section shall subject the one guilty of that violation to the penalties provided in §§ 27-9-45 and 27-9-46.

History of Section.
(P.L. 1948, ch. 2089, § 13; G.L. 1956, § 27-9-42.)



Chapter 27-9-43 - Assigned risk agreements  Modification of rates.

§ 27-9-43 Assigned risk agreements  Modification of rates.  (a) Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure insurance through ordinary methods, and insurers may agree among themselves on the use of reasonable rate modifications for that insurance, those agreements and rate modifications to be subject to the approval of the commissioner.

(b) All of the manuals of classifications, rules and rates, rating plans, and rating systems, and every modification of these, to be used by insurers pursuant to assigned risk agreements shall be filed with the commissioner pursuant to § 27-9-8 and shall be used by all insurers writing workers' compensation and employers' liability insurance in this state, notwithstanding any provision of § 27-9-8 to the contrary.

History of Section.
(P.L. 1948, ch. 2089, § 14; G.L. 1956, § 27-9-43; P.L. 1982, ch. 32, art. 5, § 1.)



Chapter 27-9-44 - Terms to be stated in policy  Rebates prohibited.

§ 27-9-44 Terms to be stated in policy  Rebates prohibited.  No insurer, or any officer, insurance producer, or their representative, shall make any contract for insurance, on property or risks located within this state, or against any liability, casualty, accident, or hazard that may arise or occur in this state, or any agreements as to any contract, other than as plainly expressed in the policy issued or to be issued on the agreement or contract; nor shall any insurer, or officer, insurance producer, or their representative, directly or indirectly, in any manner, pay or allow or offer to pay or allow to the insured named in the policy or to any employee of the insured as an inducement to the insurance, or after the insurance shall have been effected, any rebate from the premium which is specified in the policy or any special favor or advantage in the dividends or other benefit to accrue on the policy, or any valuable consideration or inducement, not specified in the policy or contract of insurance, or give, sell, or purchase, as an inducement to the insurance, or in connection with the insurance, any stock, bonds, or other securities of any insurance or other corporation or association, or any dividends or profits accrued on the stock, bonds, or securities, or anything of value, not specified in the policy, nor shall any insurance producer or representative, or any other person, directly or indirectly, either by sharing commissions or in any manner, pay or allow or offer to pay or allow to the insured named in the policy, or to any employee of the insured, as an inducement to the insurance, or after the insurance shall have been effected, any rebate from the premium which is specified in the policy, nor shall any insured, or party, or applicant for insurance, his, her or its employee, agent, or representative, knowingly receive or accept, or agree to accept, or agree to receive or accept, directly or indirectly, any rebate of a premium or any part of the premium or all or any part of any commission on the premium, or any favor or advantage, or share in any benefit to accrue under any contract of insurance, or any valuable consideration or inducement, other than what is specified in the policy; provided, that nothing in this section shall prevent any insurer from the distribution of surplus, dividends, savings, or the unused or unabsorbed portion of premiums and premium deposits to participating policyholders, nor shall this section prevent any insurer, or its agent, from paying commissions to a licensed insurance producer who shall have negotiated for the insurance, nor shall it prevent any licensed insurance producer from sharing or dividing a commission earned or received by the insurance producer with any other licensed insurance producer who shall have aided the insurance producer in respect to the insurance for the negotiation of which the commission shall have been earned or paid; but no insurer, or insurance producer shall pay or allow commissions or brokerage to any person acting as an insurance producer in this state who is required by law to be licensed but is not licensed. As used in this section, the word "insurance" includes suretyship and the word "policy" includes bond. Sections 27-8-7  27-8-10 shall not apply to the kinds of insurance subject to the provisions of this chapter.

History of Section.
(P.L. 1948, ch. 2089, § 15; G.L. 1956, § 27-9-44.)



Chapter 27-9-45 - Penalty for violations.

§ 27-9-45 Penalty for violations.  Any person or organization willfully violating any provision of this chapter shall, upon their conviction, be fined not less than one hundred dollars ($100) and not more than five hundred dollars ($500) for each violation. That penalty may be in addition to any other penalty provided by law.

History of Section.
(P.L. 1948, ch. 2089, § 16; G.L. 1956, § 27-9-45.)



Chapter 27-9-46 - Suspension or revocation of licenses.

§ 27-9-46 Suspension or revocation of licenses.  (a) The commissioner may suspend the license of any rating organization or insurer, which fails to comply with an order of the commissioner within the time limited by that order, or any extension of time which the commissioner may grant. The commissioner shall not suspend the license of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal has expired or, if an appeal has been taken, until the order has been affirmed.

(b) The commissioner may determine when a suspension of a license shall become effective and it shall remain in effect for the period fixed by the commissioner, unless he or she modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c) No license shall be suspended or revoked except upon a written order of the commissioner, stating his or her findings, made after a hearing held upon not less than ten (10) days written notice to the person or organization affected specifying the alleged violation.

History of Section.
(P.L. 1948, ch. 2089, § 16; G.L. 1956, § 27-9-46.)



Chapter 27-9-47 - Hearings on rules and decisions of commissioner.

§ 27-9-47 Hearings on rules and decisions of commissioner.  Any insurer or rating organization aggrieved by any order or decision of the commissioner or by any rule or regulation adopted and promulgated by the commissioner may within thirty (30) days after notice to the insurer or organization make a written request to the commissioner for a hearing, except that a hearing provided for by §§ 27-9-16  27-9-21 shall be held as provided in those sections. Within twenty (20) days after the receipt of that written request the commissioner shall hear the party or parties and shall give not less than ten (10) days written notice of the time and place of the hearing. Within fifteen (15) days after the hearing the commissioner shall affirm, reverse, or modify his or her previous action, specifying his or her reasons. Pending the hearing and decision the commissioner may suspend or postpone the effective date of his or her previous action.

History of Section.
(P.L. 1948, ch. 2089, § 17; G.L. 1956, § 27-9-47.)



Chapter 27-9-50 - Severability.

§ 27-9-50 Severability.  If any section, subsection, subdivision, paragraph, sentence, or clause of this chapter is held invalid or unconstitutional, that decision shall not affect the remaining portions of this chapter.

History of Section.
(P.L. 1948, ch. 2089, § 19; G.L. 1956, § 27-9-50.)



Chapter 27-9-51 - Excess profits for workers' compensation and employer's liability insurance prohibited.

§ 27-9-51 Excess profits for workers' compensation and employer's liability insurance prohibited.  (a) Each insurance group shall file with the department prior to July 1 of each year, on a form prescribed by the department, the following data for workers' compensation and employers' liability insurance:

(1) The calendar year earned premium;

(2) Accident year incurred losses and loss adjustment expenses;

(3) The administrative and selling expenses incurred in Rhode Island or allocated to Rhode Island for the calendar year; and

(4) Policyholder dividends applicable to the calendar year.

(b) Excess profit has been realized if the underwriting gain is greater than the anticipated underwriting profit plus five percent (5%) of earned premiums for the three (3) most recent calendar years;

(2) As used in this section with respect to any three (3) year period, "anticipated underwriting profit" means the sum of the dollar amounts obtained by multiplying, for each rate filing of the insurance group in effect during that period, the earned premiums applicable to the rate filing during that period by the percentage factor included in the rate filing for profit and contingencies, the percentage factor having been determined with due recognition to investment income from funds generated by Rhode Island business. Separate calculations need not be made for consecutive rate filings containing the same percentage factor for profits and contingencies.

(c) Each insurance group shall also file a schedule of Rhode Island loss and loss adjustment experience for each of the three (3) most recent accident years. The incurred losses and loss adjustment expenses shall be valued as of December 31 of the accident year, developed to an ultimate basis, and two (2) twelve (12) month intervals after this, each developed to an ultimate basis so that a total of three (3) evaluations will be provided for each accident year. For reporting purposes unrelated to determining excessive profits, the loss and loss adjustment experience of each accident year shall continue to be reported until each accident year has been reported at eight (8) stages of development.

(d) Each insurance group's underwriting gain or loss for each calendar accident year shall be computed as follows: The sum of the accident-year incurred losses and loss adjustment expenses as of December 31 of the year, developed to an ultimate basis, plus the administrative and selling expenses incurred in the calendar year, plus policyholder dividends applicable to the calendar year, shall be subtracted from the calendar year earned premium to determine the underwriting gain or loss.

(e) For the three (3) most recent calendar-accident years, the underwriting gain or loss shall be compared to the anticipated underwriting profit.

(f) If the insurance group has realized an excess profit, the department shall order a return of the excess amounts after affording the insurance group an opportunity for a hearing and complying with the provisions of the Administrative Procedures Act, chapter 35 of title 42. The excess amounts shall be refunded in all instances unless the insurance group affirmatively demonstrates to the department that the refund of the excess amounts will render the insurance group insolvent under the provisions of this title.

(g) Any excess profit of an insurance group offering workers' compensation or employers' liability insurance shall be returned to policyholders in the form of a cash refund or be returned to policyholders in the form of a credit toward the future purchase of insurance. The excess amount shall be refunded on a pro rata basis in relation to the final compilation year earned premiums to the workers' compensation policyholders of record of the insurance group on December 31 of the final compilation year.

(h) Cash refunds to policyholders may be rounded to the nearest dollar;

(2) Data in required reports to the department may be rounded to the nearest dollar;

(3) Rounding, if elected by the insurance group, shall be applied consistently.

(i) Refunds shall be completed in one of the following ways:

(i) If the insurance group elects to make a cash refund, the refund shall be completed within sixty (60) days of the entry of a final order indicating that excess profits have been realized; or

(ii) If the insurance group elects to make refunds in the form of a credit to renewal policies, the credits shall be applied to policy renewal premium notices which are forwarded to insured more than sixty (60) calendar days after the entry of a final order indicating that excess profits have been realized. If an insurance group has made this election, but an insured after this cancels his or her policy or allows his or her policy to terminate, the insurance group shall make a cash refund not later than sixty (60) days after the termination of the coverage;

(2) Upon completion of the renewal credits or refund payments, the insurance group shall immediately certify to the department that the refunds have been made.

(j) Any refund or renewal credit made pursuant to this section, for the purposes of reporting under this section for subsequent years, shall be treated as a policyholder dividend applicable to the year in which it is incurred.

History of Section.
(P.L. 1982, ch. 32, art. 4, § 1; P.L. 2002, ch. 292, § 25.)



Chapter 27-9-52 - Assessment for costs of rate filings, review, and pricing.

§ 27-9-52 Assessment for costs of rate filings, review, and pricing.  The director of the department of business regulation may appoint actuaries and any other required administrative personnel to assist the director in the performance of his or her duties relating to the evaluation of rate filings, reviews, and pricing procedures of insurers; the actuaries and other administrative personnel shall serve under the direction of the director and shall be removable at the director's pleasure. The director is authorized to enter into contracts with consultants for the purpose of studying rate filings, reviews, and pricing procedures of insurers. Insurance companies doing insurance in this state shall be assessed according to a schedule of their direct writings of insurance in this state to pay for the compensation of the actuaries, consultants, and other administrative personnel retained hereunder. This assessment shall comply with the provisions pursuant to chapter 37 of title 28.

History of Section.
(P.L. 1982, ch. 32, art. 5, § 2; P.L. 1989, ch. 126, art. 34, § 1; P.L. 1999, ch. 31, art. 8, § 5; P.L. 1999, ch. 216, § 4; P.L. 1999, ch. 384, § 4; P.L. 2005, ch. 174, § 4.)



Chapter 27-9-53 - Motor vehicle insurance rate increases relating to violations and accidents.

§ 27-9-53 Motor vehicle insurance rate increases relating to violations and accidents.  Any insurance group, carrier, or company, in establishing any rate of insurance or rating system relative to a motor vehicle policy which provides for premium or rate increases based on accidents or moving or other chargeable violations, shall consider and include in those rates or rating system only those accidents or moving or other chargeable violations, which have occurred within three (3) years of the most recent accident or moving or other chargeable violation.

History of Section.
(P.L. 1989, ch. 512, § 1.)



Chapter 27-9-54 - Rules and regulations  Auto insurance buyer's guide.

§ 27-9-54 Rules and regulations  Auto insurance buyer's guide.  (a) The director of the department of business regulation is authorized and empowered to promulgate rules and regulations to compile data regarding automobile insurance premiums. Those rules shall be promulgated in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(b) The director of the department of business regulation shall formulate a plan for the publication of the automobile insurance premiums, including but not limited to, an automobile insurance buyer's guide and rate comparison booklet.

History of Section.
(P.L. 1993, ch. 152, § 1.)



Chapter 27-9-56 - Use of credit rating.

§ 27-9-56 Use of credit rating.  (a) An insurer may use insurance scoring for rating and underwriting policies of personal motor vehicle insurance only under the following conditions:

(1) The insurer demonstrates the predictive nature of their insurance score to the insurance division.

(2) An insurer shall, once every two (2) years if requested by an existing customer, obtain an updated insurance score for the customer. If, after obtaining the insurance score, the customer has improved his, her or its credit rating, the user of the information shall afford the customer any decrease in rates that are available due to the improved rating. The user may not increase the rate of an existing customer based solely on a worsening in the customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(3) An insurer shall not decline insurance for a new customer based solely on an insurance score, or absence of an insurance score; and an insurer shall not cancel, non-renew or increase the rate of an existing customer based solely on a worsening in a customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(4) No insurer is obligated to obtain a current credit report or insurance score for an insured if: the insured is in the most favorably-priced tier of the insurer, within a group of affiliated insurers; or credit was not used for the insured when the policy was initially written. However, the insurer shall have the discretion to use credit for the insured upon renewal, if consistent with its underwriting guidelines. The user may not increase the rate of an existing customer based solely on a worsening in the customer's insurance score unless: (i) the worsening is due to a bankruptcy, tax lien, garnishment, foreclosure or judgment; or (ii) if a subsequent insurance score no sooner than six (6) months later confirms the worsening in score. Should an existing customer's score change as the result of an updated credit report, the decrease or increase in rates must be done at renewal subject to conditions established herein.

(5) If a credit bureau determines that disputed information is inaccurate or incorrect and such information was used in determining an insurance score which resulted in a denial, cancellation or nonrenewal of or higher premiums or less favorable policy terms for a consumer, the insurer shall, within thirty (30) days of receiving notice of correction, reissue or re-rate the policy by refunding the amount of the overpayment of premium based on the corrected insurance score retroactive to the shorter of the last twelve (12) months of coverage or the actual period of coverage. An "insurance score" as used in this section shall be defined as a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit history.

(b) Agents shall be held harmless by insurers for all acts, efforts and disclosures in obtaining an insurance score on the insurer's behalf. The commissioner is authorized and empowered to establish rules and regulations to carry out the provisions of this section and to fulfill the goals of this section.

(c) Notwithstanding the above, an insurer authorized to do business in Rhode Island that uses credit information to underwrite or rate risks, shall not use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(1) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information;

(2) Inquiries relating to insurance coverage, if so identified on a consumer's credit report;

(3) Collection accounts with a medical industry code, if so identified on the consumer's credit report;

(4) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty (30) days of one another, unless only one inquiry is considered;

(5) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty (30) days of one another, unless only one inquiry is considered.

(d) No consumer reporting agency shall provide or sell data or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes, but is not limited to, the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

(e) The restrictions provided in subsection (d) of this section do not apply to data or lists the consumer reporting agency supplies to the insurance [agent/producer] from whom information was received, the insurer on who's behalf such [agent/producer] acted, or such insurer's affiliates or holding companies.

(f) Nothing in this section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.

History of Section.
(P.L. 2002, ch. 303, § 3; P.L. 2003, ch. 316, § 2; P.L. 2003, ch. 370, § 2.)






Chapter 27-9.1 - Unfair Claims Settlement Practices Act

Chapter 27-9.1-1 - Purpose.

§ 27-9.1-1 Purpose.  The purpose of this chapter is to set forth standards for the investigation and disposition of claims arising under policies or certificates of insurance issued to residents of Rhode Island. It is not intended to cover claims involving workers' compensation, fidelity, suretyship or boiler and machinery insurance. Nothing contained in this chapter shall be construed to create or imply a private cause of action for violation of this chapter.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-2 - Definitions.

§ 27-9.1-2 Definitions.  When used in this chapter:

(1) "Director" means the director of business regulation;

(2) "Insured" means the party named on a policy or certificate as the individual with legal rights to the benefits provided by the policy;

(3) "Insurer" means any person, reciprocal exchange, inter-insurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including insurance producers, adjusters and third party administrators. Insurer shall also mean a nonprofit hospital and/or medical service corporation, a nonprofit dental service corporation, a nonprofit optometric service corporation, a nonprofit legal service corporation, a health maintenance organization as defined in chapter 41 of this title or as defined in chapter 62 of title 42, or any other entity providing a plan of health benefits subject to state insurance regulation. Notwithstanding §§ 27-19-2, 27-20-2, 27-20.1-2, 27-20.2-2, 27-20.3-2, and 27-41-22, for purposes of this chapter, these entities shall be deemed to be engaged in the business of insurance;

(4) "Person" means any natural or artificial entity, including, but not limited to, individuals, partnerships, associations, trusts, or corporations; and

(5) "Policy" or "certificate" means any contract of insurance, indemnity, medical, health or hospital service, or annuity issued. "Policy" or "certificate" for the purposes of this chapter shall not mean contracts or workers' compensation, fidelity, suretyship or boiler and machinery insurance.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-3 - Unfair claims settlement practices prohibited.

§ 27-9.1-3 Unfair claims settlement practices prohibited.  It is an improper claims practice for any domestic, foreign, or alien insurer transacting business in this state to commit any act defined in § 27-9.1-4 of this chapter if:

(1) It is committed flagrantly and in conscious disregard of this chapter or any rules promulgated pursuant to this chapter; or

(2) It has been committed with a frequency as to indicate a general business practice to engage in that type of conduct.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-4 - "Unfair claims practices" defined.

§ 27-9.1-4 "Unfair claims practices" defined.  (a) Any of the following acts by an insurer, if committed in violation of § 27-9.1-3, constitutes an unfair claims practice:

(1) Misrepresenting to claimants and insured relevant facts or policy provisions relating to coverage at issue;

(2) Failing to acknowledge and act with reasonable promptness upon pertinent communications with respect to claims arising under its policies;

(3) Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under its policies;

(4) Not attempting in good faith to effectuate prompt, fair, and equitable settlement of claims submitted in which liability has become reasonably clear;

(5) Compelling insured, beneficiaries, or claimants to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them;

(6) Refusing to pay claims without conducting a reasonable investigation;

(7) Failing to affirm or deny coverage of claims within a reasonable time after having completed its investigation related to the claim or claims;

(8) Attempting to settle or settling claims for less than the amount that a reasonable person would believe the insured or beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application;

(9) Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured;

(10) Making claims payments to an insured or beneficiary without indicating the coverage under which each payment is being made;

(11) Unreasonably delaying the investigation or payment of claims by requiring both a formal proof of loss form and subsequent verification that would result in duplication of information and verification appearing in the formal proof of loss form;

(12) Failing in the case of claims denials or offers of compromise settlement to promptly provide a reasonable and accurate explanation of the basis of those actions;

(13) Failing to provide forms necessary to present claims within ten (10) calendar days of a request with reasonable explanations regarding their use;

(14) Failing to adopt and implement reasonable standards to assure that the repairs of a repairer owned by or required to be used by the insurer are performed in a workmanlike manner;

(15) Misleading a claimant as to the applicable statute of limitations;

(16) Failing to respond to a claim within thirty (30) days, unless the insured shall agree to a longer period;

(17) Engaging in any act or practice of intimidation, coercion, threat or misrepresentation of consumers rights, for or against any insured person, claimant, or entity to use a particular rental car company for motor vehicle replacement services or products; provided, however, nothing shall prohibit any insurance company, agent or adjuster from providing to such insured person, claimant or entity the names of a rental car company with which arrangements have been made with respect to motor vehicle replacement services; provided, that the rental car company is licensed pursuant to Rhode Island general laws § 31-5-33; or

(18) Refusing to honor a "direction to pay" executed by an insured, claimant, indicating that the insured or claimant, wishes to have the insurance company directly pay his or her motor vehicle replacement vehicle rental benefit to the rental car company of the consumer's choice; provided, that the rental car company is licensed pursuant to Rhode Island general laws § 31-5-33. Nothing in this section shall be construed to prevent the insurance company's ability to question or challenge the amount charged, in accordance with its policy provisions, and the requirements of the department of business regulation;

(19) Modifying any published manual (i.e. motors, mitchells, or any automated appraisal system) relating to auto body repair without prior agreement between the parties;

(20) Failing to use a manual or system in its entirety in the appraisal of a motor vehicle;

(21) Refusing to compensate an auto body shop for documented charges as identified through industry recognized software programs or systems for paint and refinishing materials in auto body repair claims; and/or

(22) Failing to comply with the requirements of Rhode Island General Laws § 31-47-12.1.

(23) Failure to have an appraisal performed by a licensed appraiser where the motor vehicle has sustained damage estimated to exceed two thousand five hundred dollars ($2,500). Said licensed appraiser referred to herein must be unaffiliated with the repair facility repairing the subject motor vehicle.

(24) Failure to perform a supplemental appraisal inspection of a vehicle within four (4) business days after a request is received from an auto body repair shop.

(b) Nothing contained in subsections 27-9.1-4(a)(19), (20), & (21) of this chapter shall be construed to interfere with an auto body repair facility's contract with an insurance company.

(2) If an insurance company and auto body repair facility have contracted under a direct repair program or any similar program thereto the provisions of subsections 27-9.1-4(a)(19), (20) & (21) shall not apply.

(3) If the insured or claimant elects to have the vehicle repaired at a shop of his or her choice, the insurer shall not limit or discount the reasonable repair costs based upon the charges that would have been incurred had the vehicle been repaired by the insurer's chosen shop(s).

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1; P.L. 2005, ch. 279, § 1; P.L. 2007, ch. 526, § 1; P.L. 2007, ch. 527, § 1; P.L. 2010, ch. 219, § 1.)



Chapter 27-9.1-4.1 - Amounts received in settlement of claims retained for unpaid premiums.

§ 27-9.1-4.1 Amounts received in settlement of claims retained for unpaid premiums.  (a) Any insurance company or insurance producer may retain an amount equal to any unpaid premiums due on the policy under which a claim is being presented when settling any presented claim for an insured; provided, that:

(1) The unpaid premium remains unpaid sixty (60) days after the effective date of the policy or the date of the original billing of the premium, whichever occurs later;

(2) The insurance company shall pay to the insurance producer, upon written documentation submitted by the insurance agent or broker of the unpaid premium due, the amount equal to the unpaid premium due the insurance producer from the amount of the claim being presented and the balance of the claim be paid to the insured and/or loss payee or mortgagee named in the policy.

(b) This section shall not apply to any health insurance policy within the state.

History of Section.
(P.L. 2005, ch. 69, § 4; P.L. 2005, ch. 79, § 4.)



Chapter 27-9.1-5 - Response and statement of charges.

§ 27-9.1-5 Response and statement of charges.  The director shall provide an initial response within two (2) weeks to any written consumer complaint containing specific and credible allegation of an unfair claims settlement practice punishable pursuant to this chapter. Whenever the director has reasonable cause to believe that any insurer doing business in this state is engaging in any unfair claims practice and that a proceeding in respect to the practice would be in the public interest, the director shall issue and serve upon the insurer a statement of the charges in that respect and a notice of hearing, which notice shall set a hearing date not less than thirty (30) days from the date of the notice.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-6 - Cease and desist and penalty orders.

§ 27-9.1-6 Cease and desist and penalty orders.  If, after a hearing, the director finds an insurer has engaged in an unfair claims practice, the director shall reduce the findings to writing and shall issue and cause to be served upon the insurer charged with the violation a copy of the findings and an order requiring the insurer to cease and desist from engaging in the act or practice and the director may, at the director's discretion, order:

(1) Payment of a monetary penalty of not more than ten thousand dollars ($10,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000), unless the violation was committed flagrantly and in conscious disregard of this chapter, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars ($250,000) pursuant to any hearing; and/or

(2) Suspension or revocation of the insurer's license if the insurer knew or reasonably should have known it was in violation of this chapter.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-7 - Penalty for violation of cease and desist orders.

§ 27-9.1-7 Penalty for violation of cease and desist orders.  Any insurer which violates a cease and desist order of the director and, while the order is in effect, may, after notice and hearing and upon order of the director, be subject, at the discretion of the director, to:

(1) A monetary penalty of not more than twenty-five thousand dollars ($25,000) for each and every act or violation not to exceed an aggregate of two hundred fifty thousand dollars ($250,000) pursuant to any hearing; and/or

(2) Suspension or revocation of the insurer's license.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-8 - Regulations.

§ 27-9.1-8 Regulations.  The director may, after notice and a hearing, promulgate reasonable rules, regulations, and orders as are necessary or proper to carry out and effectuate the provisions of this chapter. The regulations shall be subject to review in accordance with § 42-35-7.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)



Chapter 27-9.1-9 - Severability.

§ 27-9.1-9 Severability.  If any provision of this chapter or the application of the provision to any person or circumstances shall be held invalid, the remainder of the chapter and the application of the provision to any person or circumstances other than those as to which it is held invalid shall not be affected by that invalidity.

History of Section.
(P.L. 1993, ch. 37, § 1; P.L. 1993, ch. 227, § 1.)






Chapter 27-9.2 - Independent Medical Examinations

Chapter 27-9.2-1 - Independent medical examinations.

§ 27-9.2-1 Independent medical examinations.  When the medical condition of a person is material to a first or third party automobile insurance claim that has been or may be made for past or future medical payment benefits, the person shall submit to a noninvasive medical examination by physicians. Every automobile insurance policy issued in this state shall include reasonable provisions for an examination of persons claiming medical payment benefits.

History of Section.
(P.L. 1993, ch. 184, § 1.)



Chapter 27-9.2-2 - Appointment of independent medical examiner.

§ 27-9.2-2 Appointment of independent medical examiner.  (a) When a person is required to submit to an independent medical examination pursuant to § 27-9.2-1, the examination will be conducted by an impartial, competent physician approved by the medical advisory board of the workers' compensation court, as defined in § 28-30-22.

(b) The expense of the examination shall be paid by the automobile insurance company making the request for the examination.

History of Section.
(P.L. 1993, ch. 184, § 1.)



Chapter 27-9.2-3 - Reports of independent medical examinations.

§ 27-9.2-3 Reports of independent medical examinations.  If requested by a person examined, a party causing an examination to be made shall deliver to the person a copy of every written report concerning the examination rendered by an examining physician, at least one of which reports shall set out any findings and conclusions in detail. The person shall receive a copy of the findings of the independent medical examination within thirty (30) days of the request.

History of Section.
(P.L. 1993, ch. 184, § 1.)



Chapter 27-9.2-4 - "Physician" defined.

§ 27-9.2-4 "Physician" defined.  "Physician" as used in this chapter means medical doctor, surgeon, dentist, chiropractor, osteopath, podiatrist and optometrist.

History of Section.
(P.L. 1993, ch. 184, § 1.)



Chapter 27-9.2-5 - Rules and regulations.

§ 27-9.2-5 Rules and regulations.  The insurance commissioner may promulgate rules and regulations to carry out the purposes of this chapter.

History of Section.
(P.L. 1993, ch. 184, § 1.)






Chapter 27-9.3 - State Structured Settlement Protection Act

Chapter 27-9.3-1 - Short title.

§ 27-9.3-1 Short title.  This chapter shall be known and referred to as the "Structured Settlement Protection Act."

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-2 - Definitions.

§ 27-9.3-2 Definitions.  For purposes of this chapter:

(1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement;

(2) "Dependents" includes a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

(3) "Discounted present value" means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from the consideration;

(5) "Independent parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the structured settlement;

(6) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

(7) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under § 27-9.3-3(5);

(8) "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights under the settlement;

(9) "Periodic payments" includes both recurring payments and scheduled future lump sum payments;

(10) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, 26 U.S.C. § 130;

(11) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement;

(12) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement;

(13) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(14) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement;

(15) "Structured settlement obligor" means, with respect to any structured settlement, the party has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(i) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state; or

(ii) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(iii) The structured settlement agreement is expressly governed by the laws of this state;

(17) "Terms of the structured settlement" includes, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved the structured settlement;

(18) "Transfer" means any sale, assignment, pledge, hypothecation or another alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to an insured depository institution, or an agent or successor in interest of an insured depository institution, or to enforce the blanket security interest against the structured settlement payment rights;

(19) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights;

(20) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" do not include preexisting obligations of the payee payable for the payee' s account from the proceeds of a transfer;

(21) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-3 - Required disclosures to payee.

§ 27-9.3-3 Required disclosures to payee.  Not less than three (3) days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen (14) points, setting forth:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of these payments;

(3) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities," and the amount of the applicable federal rate used in calculating the discounted present value;

(4) The gross advance amount;

(5) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of the fees and disbursements;

(6) The net advance amount;

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third (3rd) business day after the date the agreement is signed by the payee.

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-4 - Approval of transfers of structured settlement payment rights.

§ 27-9.3-4 Approval of transfers of structured settlement payment rights.  (a) No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance by a final court order of the superior court for the county in which the payee resides finding that:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents; and

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received independent professional advice or knowingly waived the advice in writing; and

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.

(b) The payee shall have the right to cancel the transfer agreement, without penalty or further obligation, not later than the third (3rd) business day after the date the transfer agreement is signed by the payee.

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-5 - Effects of transfer of structured settlement payment rights.

§ 27-9.3-5 Effects of transfer of structured settlement payment rights.  Following a transfer of structured settlement payment rights under this chapter:

(1) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

(2) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(i) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by the parties as a consequence of the transfer; and

(ii) For any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by the parties with the order of the superior court or arising as a consequence of the transferee's failure to comply with this chapter;

(3) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two (2) (or more) transferees or assignees; and

(4) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter.

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-6 - Procedure for approval of transfers.

§ 27-9.3-6 Procedure for approval of transfers.  (a) An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and shall be brought in the superior court for the county in which the payee resides.

(b) Not less than twenty (20) days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under § 27-9.3-4, the transferee shall file with the court and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with the notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 27-9.3-3;

(4) A listing of each of the payee's dependents, together with each dependent's age;

(5) Notification that any interested party is entitled to support, oppose or respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed (which shall be not less than fifteen (15) days after service of the transferee's notice) in order to be considered by the court or responsible administrative authority.

History of Section.
(P.L. 2001, ch. 226, § 1.)



Chapter 27-9.3-7 - General provisions  Construction.

§ 27-9.3-7 General provisions  Construction.  (a) The provisions of this chapter may not be waived by any payee.

(b) Any transfer agreement entered into on or after July 13, 2001 by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for: (1) periodically confirming the payee's survival, and (2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this chapter.

(e) Nothing contained in this chapter shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to July 13, 2001 is valid or invalid.

(f) Compliance with the requirements set forth in § 27-9.3-3 and fulfillment of the conditions set forth in § 27-9.3-4 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions.

History of Section.
(P.L. 2001, ch. 226, § 1.)






Chapter 27-10 - Claim Adjusters

Chapter 27-10-1 - Applicability.

§ 27-10-1 Applicability.  The provisions of this chapter shall apply to insurance claim adjusters. For the purposes of this chapter "insurance claim adjusters" means any person, who or which:

(1) Engages for compensation in negotiating adjustments of insurance claims on behalf of an insurance company, other than life and accident and health insurance claims, under any policies of insurance or who advertises or holds himself or herself out as engaging in that activity or who solicits that activity;

(2) Is known or holds himself, herself, or itself out as a "public adjuster". A public adjuster is any person who, for compensation or any other thing of value on behalf of the insured:

(i) Acts or aids, solely in relation to first party claims arising under insurance contracts, other than automobile, life, accident and health, that insure the real or personal property of the insured, on behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract;

(ii) Advertises for employment as a public adjuster of insurance claims or solicits business or represents himself or herself to the public as a public adjuster of first party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property;

(iii) Directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy, for the insured; or

(3) Advertises or solicits business as an adjuster, or holds himself or herself out to the public as engaging in adjusting as a business.

History of Section.
(P.L. 1956, ch. 3790, § 1; G.L. 1956, § 27-10-1; P.L. 1985, ch. 169, §§ 1, 2; P.L. 2007, ch. 404, § 1; P.L. 2008, ch. 475, § 79.)



Chapter 27-10-2 - Persons exempt.

§ 27-10-2 Persons exempt.  The provisions of this chapter shall not apply to the following:

(1) An attorney at law acting in the usual course of his or her profession;

(2) Either an insurance producer of a domestic insurance company or an insurance producer duly licensed by the insurance commissioner, when the insurance producer adjusts, or assists in the adjustment of, claims arising only under policies of insurance or fidelity or surety bonds negotiated, solicited, or effected by him or her or by the insurance producer, whether the insurance producer is a person, partnership, or corporation, for which he or she acts; or

(3) Any employee or agent of a company, or an insurance producer licensed by the commissioner, who acts in the settlement of claims of two thousand five hundred dollars ($2,500) or less.

History of Section.
(P.L. 1956, ch. 3790, § 1; G.L. 1956, § 27-10-2; P.L. 1978, ch. 123, § 1; P.L. 1982, ch. 182, § 1.)



Chapter 27-10-3 - Issuance of license.

§ 27-10-3 Issuance of license.  (a) The insurance commissioner may, upon the payment of a license fee of one hundred twenty dollars ($120) plus an application fee established by the commissioner, issue to any person a license to act as an insurance claims adjuster once that person satisfies the reasonable requirements for the issuance of the license, as established by the commissioner.

(b) A Rhode Island resident business entity acting as an insurance adjuster may elect to obtain an insurance adjusters license. Application shall be made using the uniform business entity application. Prior to approving the application, the commissioner shall find both of the following:

(1) The business entity has paid the appropriate fees.

(2) The business entity has designated a licensed adjuster responsible for the business entity's compliance with the insurance laws and rules of this state.

History of Section.
(P.L. 1956, ch. 3790, § 2; G.L. 1956, § 27-10-3; P.L. 1977, ch. 220, § 1; P.L. 1979, ch. 174, art. 7, § 3; P.L. 1998, ch. 122, § 3; P.L. 2007, ch. 404, § 1; P.L. 2008, ch. 144, § 3; P.L. 2008, ch. 198, § 3; P.L. 2009, ch. 68, art. 12, § 6.)



Chapter 27-10-4 - Veteran's license.

§ 27-10-4 Veteran's license.  The commissioner shall issue a license as an insurance claim adjuster, other than for life and accident and health insurance, without the payment of a fee, to any honorably discharged soldier, sailor, or marine who has at any time served the United States in time of war, and who shall present proof that he or she is the person who served and provides the certificate of his or her honorable discharge.

History of Section.
(P.L. 1956, ch. 3790, § 4; G.L. 1956, § 27-10-4.)



Chapter 27-10-5 - Application for license  Accompanying papers.

§ 27-10-5 Application for license  Accompanying papers.  An application by a person applying for the first time for a license to act as an insurance claim adjuster, shall be on a form furnished by the insurance commissioner and provide all of the information required by the insurance commissioner for licensing.

History of Section.
(P.L. 1956, ch. 3790, § 3; G.L. 1956, § 27-10-5; P.L. 1993, ch. 180, § 11; P.L. 2007, ch. 404, § 1.)



Chapter 27-10-6 - Minimum percentage of licensed adjusters  Examination of applicants.

§ 27-10-6 Minimum percentage of licensed adjusters  Examination of applicants.  Any person who desires to act as an insurance claim adjuster or who is employed by an insurance company doing business in the state of Rhode Island and desires to act within the state as an insurance adjuster shall make a written application to the insurance commissioner for a license to engage in this type of business. All insurance claims adjusters and those employed by insurance companies in the state of Rhode Island as of January 1, 1976, who hold current and valid licenses including all persons engaged in the business of public adjusting as of June 12, 1985 shall automatically qualify for a license to handle the various lines of business for which they are qualified. Insurance claim adjusters who have less than one year's experience adjusting claims shall be classified as trainees and it will be necessary for them to obtain a license to adjust claims in the state of Rhode Island in accordance with the provisions of this section. No insurance company shall have more than twenty-five percent (25%) of its insurance claim adjusters in a trainee classification where that adjusting force consists of at least ten (10) people; this shall not apply to company training programs to qualify personnel in other jurisdictions. A minimum of seventy-five percent (75%) of the insurance claim adjusters in any claims office shall be licensed insurance claim adjusters in the state of Rhode Island. The commissioner shall subject the applicant to a written examination as to his or her competency to act as an insurance claim adjuster. These examinations shall be conducted at the discretion of the commissioner, but in no event less than quarterly.

History of Section.
(P.L. 1956, ch. 3790, § 3; G.L. 1956, § 27-10-6; P.L. 1960, ch. 71, art. 1, § 5; P.L. 1971, ch. 276; P.L. 1977, ch. 220, § 1; P.L. 1978, ch. 123, § 1; P.L. 1983, ch. 62, § 1; P.L. 1985, ch. 169, § 3; P.L. 1985, ch. 181, art. 15, § 1; P.L. 1987, ch. 166, § 13; P.L. 1988, ch. 350, § 1; P.L. 2004, ch. 595, art. 30, § 11; P.L. 2007, ch. 404, § 1.)



Chapter 27-10-7 - Term of license  Renewal  Suspension or revocation.

§ 27-10-7 Term of license  Renewal  Suspension or revocation.  The insurance commissioner shall promulgate rules and regulations mandating the term of licensure for any claim adjuster license. No license shall remain in force for a period in excess of four (4) years. Nothing in this section shall be construed to limit the authority of the insurance commissioner to sooner suspend or revoke any claim adjuster license. Any action for suspension or revocation of any claim adjuster license shall be in accordance with the Administrative Procedures Act, chapter 35 of title 42, upon proof that the license was obtained by fraud or misrepresentation, or that the interests of the insurer or the interests of the public are not properly served under the license, or for cause. No claim adjuster license shall be issued by the commissioner to a person whose license has been suspended or revoked within three (3) years from the date of that revocation or suspension. Each license shall be renewed upon payment of a fee assessed at an annual rate of sixty dollars ($60.00). The fee for the total term of licensure shall be payable at the time of renewal.

History of Section.
(P.L. 1956, ch. 3790, § 3; G.L. 1956, § 27-10-7; P.L. 1983, ch. 65, § 1; P.L. 1987, ch. 166, § 14; P.L. 2009, ch. 68, art. 12, § 6.)



Chapter 27-10-8 - Emergency licenses.

§ 27-10-8 Emergency licenses.  (a) Notwithstanding any of the provisions of this chapter, the commissioner may permit an experienced adjuster to act as an adjuster in this state without a Rhode Island license if:

(1) The adjuster is either a licensed adjuster in another state which requires a license or regularly adjusts in another state where such licensing is not required and works for an insurance company authorized to do business in Rhode Island;

(2) He or she is engaged in emergency insurance adjustment work during the period of emergency only, as determined by the commissioner.

(b) The experienced adjuster may work in this state either for an employer who is an adjuster licensed by this state, or for a regular employer of one or more adjusters licensed by this state, or for an insurance company authorized to do business in this state; provided, that the employer or insurer shall furnish to the commissioner a notice in writing or electronically promptly after the beginning of any emergency insurance adjustment work. The adjuster may adjust claims from within or outside the state.

Emergency licenses permitted under this section shall not exceed one hundred twenty (120) days, unless extended by the commissioner.

(c) As used in this section, "emergency insurance adjustment work" includes, but is not limited to:

(1) Adjustment of a single loss or losses arising out of an event or catastrophe common to all of those losses; or

(2) Adjustment of losses in any area declared to be a state of disaster by the governor of the state of Rhode Island or by the president of the United States under applicable federal law.

History of Section.
(P.L. 1956, ch. 3790, § 3; G.L. 1956, § 27-10-8; P.L. 1978, ch. 123, § 1; P.L. 2005, ch. 140, § 1; P.L. 2005, ch. 191, § 1; P.L. 2009, ch. 303, § 4; P.L. 2009, ch. 304, § 4.)



Chapter 27-10-9 - Investigative and subpoena powers.

§ 27-10-9 Investigative and subpoena powers.  (a) The insurance commissioner shall have the power to examine and investigate into the affairs of every person engaged in the business of negotiating adjustments of insurance claims and claims under fidelity and surety bonds.

(b) The insurance commissioner, upon a hearing, may administer oaths, examine and cross examine witnesses, and receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which the commissioner deems relevant to the inquiry.

History of Section.
(P.L. 1956, ch. 3790, § 4; G.L. 1956, § 27-10-9.)



Chapter 27-10-10 - Orders for discontinuance of unlawful practices.

§ 27-10-10 Orders for discontinuance of unlawful practices.  If, after a hearing, the commissioner finds that the furnishing of any information or assistance to a claims adjuster involves any act or practice which is unfair or unreasonable or inconsistent with the provisions of this chapter, the commissioner may issue a written order specifying in what respects that act or practice is unfair or unreasonable or inconsistent with the provisions of this chapter, and requiring the discontinuance of that act or practice.

History of Section.
(P.L. 1956, ch. 3790, § 4; G.L. 1956, § 27-10-10.)



Chapter 27-10-11 - Penalty for violations.

§ 27-10-11 Penalty for violations.  Any person who acts as an insurance claim adjuster, other than for life and accident and health insurance, without holding a current valid license as provided in this chapter, or shall act in any manner in the negotiation of any insurance claim agreement in violation of any provision of this chapter, shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than three (3) months, or both, for each offense. In addition, the insurance commissioner shall be empowered to revoke or suspend any license issued under this chapter for the violation of this chapter, as provided in § 27-10-7.

History of Section.
(P.L. 1956, ch. 3790, § 5; G.L. 1956, § 27-10-11; P.L. 1985, ch. 169, § 3.)



Chapter 27-10-12 - Enforcement.

§ 27-10-12 Enforcement.  The insurance commissioner shall enforce the provisions of this chapter and shall have the authority to promulgate all reasonable rules and regulations necessary to effect and to enforce the purposes and provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3790, § 7; G.L. 1956, § 27-10-12; P.L. 1978, ch. 123, § 1; P.L. 1985, ch. 169, § 3.)



Chapter 27-10-13 - Rules and regulations.

§ 27-10-13 Rules and regulations.  The insurance commissioner shall have the authority to promulgate all reasonable rules and regulations necessary to effect and to enforce the purposes and provisions of this chapter.

History of Section.
(P.L. 1978, ch. 123, § 2; P.L. 1985, ch. 169, §§ 4, 5.)



Chapter 27-10-14 - Other conduct prohibited.

§ 27-10-14 Other conduct prohibited.  Nothing in this chapter shall be construed to authorize any conduct prohibited by the provisions of chapter 27 of title 11.

History of Section.
(P.L. 1985, ch. 169, § 5.)






Chapter 27-10.1 - Motor Vehicle Damage Appraisers

Chapter 27-10.1-1 - Purpose of chapter  Issuance of license  Penalties  Renewal  Revocation or suspension.

§ 27-10.1-1 Purpose of chapter  Issuance of license  Penalties  Renewal  Revocation or suspension.  (a) The purpose of this chapter is to subject certain individuals to the jurisdiction of the insurance commissioner. The legislature declares that it is concerned with the business of appraising damaged automobiles and to this end authorizes the insurance commissioner to regulate that business. No person shall act as an appraiser for motor vehicle physical damage claims on behalf of any insurance company or firm or corporation engaged in the adjustment or appraisal of motor vehicle claims unless that person has first secured a license from the insurance commissioner and has paid a license fee of sixty dollars ($60.00) for each fiscal year or fraction of a year. The license shall be issued only upon the successful passage of the examination that shall be administered at the discretion of the insurance commissioner, but in no event less than quarterly. Each person applying for a physical damage appraisers license shall pay an application fee of fifty dollars ($50.00) to and for the use of the state. The commissioner may prescribe reasonable regulations concerning standards for qualifications, suspension, or revocation, and the methods with which licensees conduct their business, in addition to the requirements specifically delineated within this chapter. The commissioner shall submit an annual report on his or her findings and recommendations to the governor and the general assembly on January 30 of each year.

(b) Any person who violates any provision of this chapter shall be fined not more than five hundred dollars ($500) or imprisoned not more than one year, or both.

(c) The insurance commissioner shall promulgate rules and regulations mandating the term of license for each category of license issued pursuant to this chapter; and no license shall remain in force for a period in excess of four (4) years.

(d) Any mandated license fee shall be determined by multiplying the number of years of the license by the fee described in subsection (a). A license shall be renewed upon the payment of the appropriate renewal fee. The fee for the total term of the licensure or renewal shall be paid at the time of initial application or renewal.

(e) Nothing in this section shall be construed to limit the authority of the insurance commissioner to sooner suspend or revoke any license issued pursuant to this chapter. Any action for suspension or revocation of any license shall be in accordance with Administrative Procedures Act, chapter 35 of title 42, upon proof that the license was obtained by fraud or misrepresentation, or that the interests of the insurer or the interests of the public are not properly served under the license, or for cause.

History of Section.
(P.L. 1973, ch. 241, § 1; P.L. 1979, ch. 174, art. 7, § 4; P.L. 1979, ch. 349, § 6; P.L. 1980, ch. 36, § 1; P.L. 1980, ch. 406, § 7; P.L. 1985, ch. 181, art. 14, § 2; 1987, ch. 166, § 15; P.L. 1988, ch. 350, § 2; P.L. 2004, ch. 595, art. 30, § 10; P.L. 2009, ch. 68, art. 12, § 7.)



Chapter 27-10.1-1.1 - Emergency licenses.

§ 27-10.1-1.1 Emergency licenses.  (a) Notwithstanding any of the provisions of this chapter, the commissioner may permit an experienced motor vehicle appraiser to act as a motor vehicle physical damage appraiser in this state without a Rhode Island license if:

(1) The appraiser is either a licensed appraiser in another state which requires a license or regularly appraises motor vehicle damage in another state where such licensing is not required and works for an insurance company authorized to do business in Rhode Island; and

(2) He or she is engaged in emergency insurance appraisal work during the period of emergency only, as determined by the commissioner.

(b) The experienced appraiser may work in this state either for an employer who is an appraiser licensed by this state, or for a regular employer of one or more appraisers licensed by this state, or for an insurance company authorized to do business in this state; provided, that the employer or insurer shall furnish to the commissioner a notice, in writing or electronically, promptly after the beginning of any emergency insurance appraisal work. The appraiser may appraise claims within or outside the state. Emergency licenses permitted under this section shall not exceed one hundred twenty (120) days, unless extended by the commissioner.

(c) As used in this section, "emergency insurance appraisal work" means and includes, but is not limited to, appraisal of motor vehicle damage during the term of an emergency license following an event or catastrophe, as determined by the commissioner, based on consumer need or demand, or a state of disaster declared by the governor of the state of Rhode Island or by the president of the United States under applicable federal law.

History of Section.
(P.L. 2012, ch. 298, § 3; P.L. 2012, ch. 329, § 3.)



Chapter 27-10.1-2 - "Motor vehicle physical damage appraiser" defined.

§ 27-10.1-2 "Motor vehicle physical damage appraiser" defined.  (a) "Motor vehicle physical damage appraiser" means any person that practices as a business the appraising of damages to motor vehicles insured under automobile physical damage policies on or on behalf of third party claimants.

(b) A Rhode Island resident business entity acting as a motor vehicle physical damage appraiser may elect to obtain a motor vehicle physical damage appraiser license. Application shall be made using the uniform business entity application. Prior to approving the application, the commissioner shall find both of the following:

(1) The business entity has paid the appropriate fees.

(2) The business entity has designated a licensed motor vehicle physical damage appraiser responsible for the business entity's compliance with the insurance laws and rules of this state.

History of Section.
(P.L. 1973, ch. 241, § 1; P.L. 2008, ch. 144, § 4; P.L. 2008, ch. 198, § 4; P.L. 2012, ch. 66, § 3; P.L. 2012, ch. 84, § 3.)



Chapter 27-10.1-3 - Independent status required.

§ 27-10.1-3 Independent status required.  All persons, partnerships, corporations, or individuals engaged in the motor vehicle physical damage appraisal business shall operate separate and apart from any body repair shop, or motor vehicle repair shop, of any new or used automobile dealership. Those engaged in this business shall retain a permanent established address affording themselves to the general public during normal business hours.

History of Section.
(P.L. 1973, ch. 241, § 1.)



Chapter 27-10.1-6 - Conduct of motor vehicle damage appraisers.

§ 27-10.1-6 Conduct of motor vehicle damage appraisers.  (a) Each appraiser, while engaged in appraisal duties, shall carry the license issued to that appraiser by the department of business regulation and shall display it, upon request, to an owner whose vehicle is being inspected, to the auto body shop representative involved, or to any authorized representative of the department of business regulation.

(b) The appraiser shall leave a legible copy of his or her appraisal with the auto body shop selected to make the repairs, which appraisal shall contain the name of the insurance company ordering it, if any, the insurance file number, the number of the appraiser's license, and the proper identification number of the vehicle being inspected, and notice in boldface type, reading as follows:

"PURSUANT TO RHODE ISLAND LAW, THE CONSUMER HAS THE RIGHT TO CHOOSE THE REPAIR FACILITY TO COMPLETE REPAIRS TO A MOTOR VEHICLE; AND AN INSURANCE COMPANY MAY NOT INTERFERE WITH THE CONSUMER'S CHOICE OF REPAIRER." All damage unrelated to the incident or accident that occasioned the appraisal of the vehicle, or old damage, shall be clearly indicated in the appraisal.

(c) The appraiser shall not obtain a competitive estimate from another auto body shop unless the owner of that other shop, or his or her authorized agent, has inspected the vehicle. No competitive estimate shall be obtained by the use of photographs, telephone calls, or in any manner other than a personal inspection.

(d) No appraiser shall request that repairs be made in a specified auto body shop.

(e) Every appraiser shall re-inspect damaged vehicles when supplementary allowances are requested by the auto body shops.

(f) No appraiser shall receive directly or indirectly any gratuity or other consideration in connection with his or her appraisal services from any person except his or her employer, or, if self-employed, his or her customers.

(g) No appraiser shall traffic in automobile salvage if it is obtained in any way as a result of appraisal services rendered by the appraiser.

(h) No appraiser shall obtain an estimate from an unlicensed automobile body repair shop nor shall any appraiser agree on a price for repairing a damaged motor vehicle with an unlicensed automobile body repair shop. Nothing contained in this section shall be construed to preclude an appraiser from dealing with any entity not subject to the licensing provisions of § 5-38-4.

History of Section.
(P.L. 1973, ch. 241, § 1; P.L. 1979, ch. 137, § 1; P.L. 1982, ch. 277, § 1; P.L. 2006, ch. 42, § 1.)



Chapter 27-10.1-7 - Violations  Penalties.

§ 27-10.1-7 Violations  Penalties.  Any person licensed under this chapter who violates the provisions of § 27-10.1-6, 27-10.1-8 or 27-10.1-8.1 or any rules and regulations promulgated by the department of business regulation shall be subject to the following sanctions which may be imposed by the director:

(1) Revocation or suspension of his or her license;

(2) Probation for a specified period of time; or

(3) Fines up to five hundred dollars ($500).

History of Section.
(P.L. 1979, ch. 349, § 7; P.L. 1987, ch. 491, § 2; P.L. 2006, ch. 42, § 1.)



Chapter 27-10.1-8 - Drive-in claim centers.

§ 27-10.1-8 Drive-in claim centers.  (a) No insurance company employee or property damage appraiser shall request or advise any motor vehicle owner or operator to operate his or her vehicle on any public thoroughfare for the purpose of obtaining a written estimate of damage at a drive-in claims center, unless it is ascertained that the vehicle meets safety requirements as determined by the department of transportation.

(b) A vehicle shall be deemed unsafe for driving pursuant to the provisions of this section if the vehicle has:

(1) Damage to its unitized body construction;

(2) Damage to its hood catch which would probably result in an unexpected opening;

(3) Damage to the front suspension;

(4) Metal in contact with any tire;

(5) Any door which can't be easily opened or which opens unexpectedly;

(6) Inoperable tail lights;

(7) Broken glass affixed to the vehicle or a cracked windshield; or

(8) Any other condition deemed to be unsafe by the department of transportation pursuant to rules and regulations.

History of Section.
(P.L. 1987, ch. 491, § 1.)



Chapter 27-10.1-8.1 - Notices required to be displayed.

§ 27-10.1-8.1 Notices required to be displayed.  A sign in boldfaced type letters at least two (2) inches high must be displayed in a conspicuous location in every drive-in claim center as defined in § 27-10.1-8, reading as follows:

"PURSUANT TO RHODE ISLAND LAW, THE CONSUMER HAS THE RIGHT TO CHOOSE THE REPAIR FACILITY TO COMPLETE REPAIRS TO A MOTOR VEHICLE; AND AN INSURANCE COMPANY MAY NOT INTERFERE WITH THE CONSUMER'S CHOICE OF REPAIRER."

History of Section.
(P.L. 2006, ch. 42, § 2.)



Chapter 27-10.1-9 - Re-inspection of collision damage.

§ 27-10.1-9 Re-inspection of collision damage.  (a) The director of the department of business regulation is authorized and empowered to promulgate rules and regulations which allow re-inspection of ten percent (10%) of all automobile insurance carrier claims after collision damage is repaired. The required percentage shall be reviewed by the department of business regulation on an annual basis.

(b) All automobile repair facilities shall, upon reasonable request by the insurer or consumer, present proof of authenticity through invoices and/or receipts for all new and used collision repair parts excluding price of the part or parts. Insurance carriers shall obtain from auto body repair facilities proof of purchase of the new or used collision repair parts, either by authenticated invoices and/or receipts excluding price.

(c) Each insurance carrier or its agents assigned to or conducting a re-inspection shall be a licensed motor vehicle physical damage appraiser, and shall conduct the inspection in a professional manner consistent with training required to obtain DBR certification or licensing. If body shop testing equipment is required, a fee to be set by the director of the department of business regulation will be paid by the insurance carrier to the body shop.

History of Section.
(P.L. 1993, ch. 256, § 1; P.L. 1994, ch. 86, § 4; P.L. 2012, ch. 298, § 2; P.L. 2012, ch. 329, § 2.)



Chapter 27-10.1-10 - Inspection at policy inception required.

§ 27-10.1-10 Inspection at policy inception required.  No motor vehicle liability policy or endorsement insuring a private passenger motor vehicle weighing less than ten thousand (10,000) pounds for physical damage coverage, shall be issued in the state of Rhode Island unless the insurer has inspected and photographed the motor vehicle in accordance with rules and regulations set forth by the insurance division of the department of business regulation. This section does not apply to motor vehicles rated or insured under a commercial motor vehicle insurance policy. An insurer may elect to waive inspections and photographs for all motor vehicles upon written notice to the department of business regulation.

History of Section.
(P.L. 1993, ch. 256, § 1; P.L. 1994, ch. 408, § 1; P.L. 2004, ch. 65, § 1; P.L. 2004, ch. 114, § 1.)



Chapter 27-10.1-11 - Emergency licenses.

§ 27-10.1-11 Emergency licenses.  (a) Notwithstanding any of the provisions of this chapter, the commissioner may grant emergency licenses to permit an experienced motor vehicle appraiser to act as a motor vehicle physical damage appraiser in this state without a Rhode Island license if:

(1) The appraiser is either a licensed appraiser in another state which requires a license or regularly appraises motor vehicle damage in another state where such licensing is not required and works for an insurance company authorized to do business in Rhode Island;

(2) He or she is engaged in emergency insurance appraisal work during the period of emergency only, as determined by the commissioner.

(b) The experienced appraiser may work in this state either for an employer who is an appraiser licensed by this state, or for a regular employer of one or more appraisers licensed by this state, or for an insurance company authorized to do business in this state; provided, that the employer or insurer shall furnish to the commissioner a notice in writing or electronically promptly after the beginning of any emergency insurance appraisal work. The appraiser may appraise claims within or outside the state.

Emergency licenses permitted under this section shall not exceed one hundred twenty (120) days, unless extended by the commissioner.

(c) As used in this section, "emergency insurance appraisal work" means and includes, but is not limited to, appraisal of motor vehicle damage during the term of an emergency license following an event or catastrophe as determined by the commissioner, or a state of disaster declared by the governor of the state of Rhode Island or by the president of the United States under applicable federal law.

History of Section.
(P.L. 2012, ch. 321, § 1; P.L. 2012, ch. 330, § 1.)






Chapter 27-10.2 - Motor Vehicle Body Replacement Parts

Chapter 27-10.2-1 - Definitions.

§ 27-10.2-1 Definitions.  As used in this chapter:

(1) "Aftermarket part" means a motor vehicle body replacement part that is not an original equipment manufacturer part; and

(2) "Original equipment manufacturer part" or "OEM part" means a motor vehicle body replacement part manufactured by the manufacturer of the motor vehicle being repaired.

History of Section.
(P.L. 1987, ch. 338, § 1.)



Chapter 27-10.2-2 - Aftermarket parts  Time limit prohibition.

§ 27-10.2-2 Aftermarket parts  Time limit prohibition.  (a) Whenever an insurance company, in adjusting a first party claim for motor vehicle physical damage, intends to specify the use of aftermarket parts, it shall notify the insured in writing. Any auto body repair shop conducting business in the state of Rhode Island shall not use non-original equipment manufactured (OEM) parts, also referred to as aftermarket parts, in the repair of any person's automobile, without that person giving the repairer his or her express written consent.

(b) No insurance company may require the use of aftermarket parts when negotiating repairs with any repairer unless the repairer has written consent from the vehicle owner to install aftermarket parts. The provisions of this section shall apply only to automobiles which are less than thirty (30) months beyond the date of manufacture.

(c) For any automobile which is less than thirty (30) months beyond the date of manufacture, the insurer and the auto body repairs shop must provide a written notice to the vehicle owner that: (i) he or she may require the insurer to pay for and the auto body shop to install "original equipment manufacturer parts" or "OEM parts" in the repair of a motor vehicle body replacement; or (ii) he or she may require the insurer to pay for and the auto body shop to install "non-original equipment manufacturer parts" (non-"OEM parts") in the repair of a motor vehicle body replacement. To comply with this provision, written notice may be provided on the appraisal written on behalf of the insurer and the estimate prepared by the auto body repair shop.

History of Section.
(P.L. 1987, ch. 338, § 1; P.L. 1994, ch. 116, § 1; P.L. 2006, ch. 621, § 1; P.L. 2007, ch. 313, § 1; P.L. 2007, ch. 418, § 1; P.L. 2008, ch. 475, § 6.)



Chapter 27-10.2-3 - Standards for use of aftermarket parts.

§ 27-10.2-3 Standards for use of aftermarket parts.  Whenever aftermarket parts are used for repairs to physically damaged motor vehicles, the following standards shall apply:

(1) The aftermarket parts shall be at least equal in kind and quality to the OEM parts in terms of fit, quality and performance;

(2) To the extent practical, an insurance company shall not require the use of multiple aftermarket parts distributors to provide parts for a single repair;

(3) Insurers specifying the use of aftermarket parts shall make allowances for the reasonable cost of any modifications to the aftermarket parts which may become necessary when making the repair, and for the cost of fitting, removing, and/or handling aftermarket parts which do not result in the vehicle being repaired to its condition prior to the loss;

(4) If the aftermarket part specified by the insurer does not result in the vehicle being repaired to its condition prior to the loss, the insurer shall then specify the use of an OEM part;

(5) The automobile body shop shall promptly notify the appraiser if the aftermarket part specified by the insurer does not result in the vehicle being repaired to its condition prior to the loss and permit the appraiser to reinspect the vehicle and make appropriate supplemental authorizations, if necessary;

(6) The automobile body shop shall provide documentation of aftermarket parts, which do not meet the requirements of this section, as reasonably requested by the insurer. The insurer shall be permitted to exercise any available rights of recovery against the aftermarket parts distributor.

History of Section.
(P.L. 2003, ch. 239, § 1; P.L. 2003, ch. 368, § 2.)






Chapter 27-10.3 - Motor Vehicle Insurance  Mandatory Arbitration Provision

Chapter 27-10.3-1 - Arbitration provision.

§ 27-10.3-1 Arbitration provision.  (a) Every contract of motor vehicle liability insurance, issued in the state by an insurance carrier authorized to do business in the state, shall contain the following provisions:

(1) Any person, referred to in this section as "the plaintiff," suffering a loss, allegedly resulting out of the ownership, maintenance, or use of a motor vehicle by an insured, and allegedly resulting from liability imposed by law for property damage, bodily injury, or death, may, at his or her election, whenever the claim is for twenty-five thousand dollars ($25,000) or less, submit the matter to arbitration pursuant to chapter 3 of title 10;

(2) Selection of arbitrator. After submission to arbitration by the plaintiff, one arbitrator shall be selected from the list of qualified arbitrators of the court annexed arbitration program of the superior court in the same manner as arbitrators are selected in accordance with the rules of that program. Each party shall share the expenses of arbitration in accordance with the rules of the court annexed arbitration program;

(3) Hearings. The arbitrator shall call a hearing and provide seven (7) days notice of the time and place of the hearing to the parties. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence. The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence, relative or pertinent to the issues presented to them for determination. The decision of the arbitrators shall be binding upon the parties unless:

(i) In the event that suit has not been instituted, either party reserves his or her right to a jury trial by giving notice of this reservation of right to the other party or parties and to the arbitrators within sixty (60) days of the arbitrators award by certified mail return receipt requested; or

(ii) In the event that suit has been instituted, either party files a request for a jury trial with the court and with notice to the other party or parties within sixty (60) days of the arbitrator's award. If the case proceeds to trial subsequent to arbitration, the decision of the arbitrators shall not be admissible;

(4) Statute of limitations. Notwithstanding the foregoing, a suit shall be instituted in order to bring the action within any applicable statute of limitations, but the suit will be stayed until an arbitrators award has been made or the case reached for trial;

(5) Agreements to arbitrate. Uninsured motorist contracts shall be governed by the provisions of § 10-3-2.

(b) Every person who maintains motor vehicle liability insurance shall, when making an application for a motor vehicle operator's license, or the renewal of that license, or when registering a motor vehicle, agree in writing on a form provided by the director of the department of transportation to be bound by the provisions of this chapter.

History of Section.
(P.L. 1989, ch. 364, § 1; P.L. 1993, ch. 255, § 3; P.L. 2002, ch. 391, § 1.)






Chapter 27-11 - Investment in Real Estate

Chapter 27-11-1 - Power of life insurance company to acquire and hold property.

§ 27-11-1 Power of life insurance company to acquire and hold property.  Any life insurance company incorporated under a charter granted by the general assembly of this state and any life insurance company incorporated under a charter or the laws of any other state in the United States of America which is empowered to engage in the business of making insurance upon lives, and which has complied with or shall comply with the requirements of chapter 2 of this title to engage in the life insurance business in this state, may and is authorized to invest in, purchase, lease, or acquire by gift or otherwise, and hold without any limitation of time, any real property or any interest in the property, in this state, and may use that property, and any other real property owned, held, or leased by it, for a housing project or projects designed to provide accommodations for ten (10) or more families or for any other investment or income producing purposes.

History of Section.
(P.L. 1947, ch. 1866, § 1; G.L. 1956, § 27-11-1.)



Chapter 27-11-2 - Power to erect, maintain, improve, and rent structures.

§ 27-11-2 Power to erect, maintain, improve, and rent structures.  A life insurance company may use existing structures, may erect or cause to be erected new structures, may use any combination of existing structures and new structures, and may maintain, repair, alter, demolish, and reconstruct those structures. "Structures" as used in this section includes apartment or tenement buildings, dwelling houses, and buildings or accommodations for retail stores, shops, offices, and other community services as the company may deem proper and suitable for the convenience of the tenants and occupants of those structures. The company may collect and receive rents or income from, and may manage, lease, mortgage, sell, and convey, the whole or any part of the property.

History of Section.
(P.L. 1947, ch. 1866, § 1; G.L. 1956, § 27-11-2.)



Chapter 27-11-3 - Maximum investment in real property.

§ 27-11-3 Maximum investment in real property.  No real property shall be purchased, leased, held, or improved under this chapter if the cost or value of the property, or the cost of the improvements on it, or all of them on the date of the purchase, lease, or acquisition, plus the book value on the date of all real property held by the company, exceeds twenty percent (20%) of its assets.

History of Section.
(P.L. 1947, ch. 1866, § 1; G.L. 1956, § 27-11-3.)






Chapter 27-11.1 - Investments by Domestic Insurance Companies

Chapter 27-11.1-1 - Maximum investments in real property.

§ 27-11.1-1 Maximum investments in real property.  No domestic insurance company shall purchase, lease, hold, or improve any real property if the cost or value of the property, or the cost of the improvements on it, or all of them on the date of the purchase, lease, or acquisition, plus the book value on that date of all real property held by the company, exceeds twenty percent (20%) of its admitted assets.

History of Section.
(P.L. 1984, ch. 170, § 1.)



Chapter 27-11.1-2 - Maximum investments in mortgage loans.

§ 27-11.1-2 Maximum investments in mortgage loans.  A domestic insurance company may invest in mortgage loans; provided, that any mortgage loan or loans made or acquired by the domestic insurer on any one or all properties shall not exceed in the aggregate ten percent (10%) of its admitted assets.

History of Section.
(P.L. 1984, ch. 170, § 1.)



Chapter 27-11.1-3 - Maximum investments in investments currently reported in Schedule BA of the annual statement blank.

§ 27-11.1-3 Maximum investments in investments currently reported in Schedule BA of the annual statement blank.  A domestic insurance company may invest in those assets, which are currently reported in Schedule BA of its annual statement; provided, that those investments do not exceed in the aggregate ten percent (10%) of the company's admitted assets. Those investments may include, but are not limited to, the following types of investments:

(1) All loans on or investments in oil and gas production payments;

(2) All transportation equipment;

(3) Timber deeds;

(4) Mineral rights carried as admitted assets;

(5) Motor vehicle trust certificates; and

(6) Any other class of admitted investment not clearly includible in other statement schedules.

History of Section.
(P.L. 1984, ch. 170, § 1.)



Chapter 27-11.1-4 - Maximum investments in affiliated or subsidiary companies.

§ 27-11.1-4 Maximum investments in affiliated or subsidiary companies.  A domestic insurance company may invest in securities of affiliated insurance companies or subsidiary insurance companies; provided, that any investment in securities of affiliated insurance companies or subsidiary insurance companies shall not exceed in the aggregate fifty percent (50%) of the domestic insurance company's surplus. A domestic insurance company may invest in securities of affiliated noninsurance companies or subsidiary noninsurance companies in amounts which do not exceed the lesser of ten percent (10%) of the insurer's assets or fifty percent (50%) of the insurer's surplus as regards policyholders; provided, that after the investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In no event may the aggregate investment in securities of insurance or noninsurance affiliates or subsidiary companies exceed fifty percent (50%) of the domestic insurance company's surplus.

History of Section.
(P.L. 1984, ch. 170, § 1; P.L. 1993, ch. 180, § 32; P.L. 1994, ch. 404, § 9.)



Chapter 27-11.1-5 - Investment in collateral loans.

§ 27-11.1-5 Investment in collateral loans.  A domestic insurance company may invest in collateral loans, provided, that the collateral loans invested in by the company shall not exceed in the aggregate ten percent (10%) of the domestic insurance company's admitted assets.

History of Section.
(P.L. 1984, ch. 170, § 1; P.L. 1991, ch. 348, § 6.)



Chapter 27-11.1-6 - Applicability.

§ 27-11.1-6 Applicability.  This chapter shall apply to all domestic companies issued a certificate of compliance subsequent to May 8, 1984.

History of Section.
(P.L. 1984, ch. 170, § 1; P.L. 2002, ch. 292, § 27.)



Chapter 27-11.1-7 - Rules and regulations.

§ 27-11.1-7 Rules and regulations.  The insurance commissioner may promulgate reasonable rules and regulations to carry out the purposes of this chapter.

History of Section.
(P.L. 1991, ch. 348, § 3.)



Chapter 27-11.1-8 - Investment standards.

§ 27-11.1-8 Investment standards.  (a) All domestic insurance companies and United States branches of alien insurers entered through this state shall protect the interests of insured by promoting insurer solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow insurers to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to insured are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter shall not be considered admitted assets.

History of Section.
(P.L. 1999, ch. 147, § 4.)






Chapter 27-11.2 - Asset Valuation Law

Chapter 27-11.2-1 - Valuation of bonds.

§ 27-11.2-1 Valuation of bonds.  (a) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1) If purchased at par, at the par value;

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of that method, according to an accepted method of valuation as is approved by the department; and

(3) Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage or express charges paid in the acquisition of the securities.

(b) The department shall have full discretion in determining the method of calculating values according to the rules set forth in this section, but no method or valuation shall be inconsistent with any applicable valuation or method used by insurers in general, or any method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-11.2-2 - Valuation of other securities.

§ 27-11.2-2 Valuation of other securities.  (a) Securities, other than those referred to in § 27-11.2-1, held by an insurer shall be valued, in the discretion of the department, at their market value, or at their appraised value, or at prices determined by it as representing their fair market value.

(b) Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the department and in accordance with any method of valuation as it may approve.

(c) Stock of a subsidiary corporation of an insurer shall not be valued at an amount in excess of its net value as based upon those assets only of the subsidiary which would be eligible under any provision of the general laws for investment of the funds of the insurer directly.

(d) No valuations under this section shall be inconsistent with any applicable valuation or method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.

History of Section.
(P.L. 1992, ch. 445, § 1.)






Chapter 27-12 - Annual Reports of Insurance Companies

Chapter 27-12-1 - Time of filing  Contents of report.

§ 27-12-1 Time of filing  Contents of report.  (a) Every insurance company of any name or kind doing business in this state shall annually on the first day of January, or within two (2) months after that date, file with the insurance commissioner an annual National Association of Insurance Commissioners statement convention blank, prepared in accordance with the National Association of Insurance Commissioners annual statement instructions and accounting practices and procedures manuals, examiners' handbook, securities valuation manual, and any other manuals published by the National Association of Insurance Commissioners that may be amended, signed and sworn to by its president and secretary, of its exact condition specifying that the company is a fire, marine, fire and marine, life, health, accident, or other insurance company; stating the amount of its capital and the manner of its investment; designating the amount invested in mortgages, in what companies, particularizing each item of investment; the amount of marine risks not terminated, and the premium paid on those risks; the amount of fire risks not terminated, and the premium paid on those risks; the amount of liabilities, specifying the amount of outstanding claims, adjusted or unadjusted, due or not due; and in case the company is incorporated on the mutual principle, the statement shall set forth, in addition to this information, the amount of risks insured by the company, the amount of premium on the risks, what portion of it has been paid in cash, what security has been taken for the remainder, and what is the largest sum insured in any one risk; and, except in the case of a company writing less than one million dollars ($1,000,000) of total direct plus assumed written premiums during a calendar year or which has fewer than one thousand (1,000) policyholders or certificate holders at the end of a calendar year, a statement of actuarial opinion relating to loss and loss adjustment expense reserves; and, except in the case of a company having direct premiums written of less than one million dollars ($1,000,000) in any calendar year and fewer than one thousand (1,000) policyholders or certificate holders at the end of a calendar year, an audited financial report prepared by an independent certified public accountant; and the statement required to be made in this section, so far as applicable, shall be made of each class in companies authorized to take risks in classes, and in all cases the returns may be varied by the commissioner to obtain more definite information of the company; and shall pay a filing fee of one hundred dollars ($100).

(b) Companies may be required to file quarterly statements upon request by the insurance commissioner, in accordance with the National Association of Insurance Commissioners' guidelines and procedures, due on or before forty-five (45) days after the quarter ending. Annual and quarterly statements shall be available for inspection by the public.

(c) The commissioner may assess a late fee of one hundred dollars ($100) per day for each day the insurer is late in filing its annual or quarterly statement, except that the insurer may request and receive a reasonable extension of the filing date without penalty.

(d) Provisions of this chapter shall apply to corporations organized under chapters 19, 20, 20.1, 20.2, 20.3, and 41 of this title.

(e) With respect to individual and group health benefit contracts, including managed care contracts, written by an insurance company or health organization subject to the requirements of this chapter, when the expected claim payments or incurred costs, claims adjustment expenses, and administration costs exceed the premiums to be collected for the remainder of a contract period, the insurer or health organization shall recognize a premium deficiency reserve by recording an additional liability for the deficiency, with a corresponding charge to operations. The reserve shall be calculated in accordance with regulations promulgated pursuant to this chapter.

(f) In addition to the powers which the commissioner has under other sections of this title relating to the financial statements of health organizations, the commissioner also has the power to require any health organizations subject to this title to file the annual audited financial statements of its controlling affiliate or person whether or not the controlling affiliate or person is licensed or authorized pursuant to this title. Additionally, if the controlling affiliate or person is an insurer or health organization that prepares statutory financial statements for submission to its state of domicile, the annual and/or quarterly statutory financial statements shall be filed with the commissioner. In the event the health organization fails to comply with a request of the commissioner pursuant to this section, the commissioner shall have the power to suspend or revoke the license of the health organization and/or to examine the controlling affiliate or person.

(g) As used in this section, "control" including "controlling" and "affiliate" and "person" have the meanings ascribed to them in § 27-35-1. The term "health organization" has the meaning ascribed to it in § 27-4.7-2.

History of Section.
(G.L. 1896, ch. 181, §§ 24, 25; G.L. 1896, ch. 182, § 15; G.L. 1909, ch. 219, §§ 24, 25; G.L. 1909, ch. 220, § 15; P.L. 1919, ch. 1754, §§ 1, 2; G.L. 1923, ch. 255, §§ 24, 25; G.L. 1923, ch. 256, § 15; G.L. 1938, ch. 150, §§ 23, 24; G.L. 1938, ch. 151, § 15; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-12-1; P.L. 1960, ch. 71, art. 1, § 6; P.L. 1991, ch. 348, § 7; P.L. 1992, ch. 445, § 5; P.L. 1993, ch. 138, art. 62, § 11; P.L. 1994, ch. 404, § 6; P.L. 1996, ch. 188, § 5; P.L. 2000, ch. 178, § 2; P.L. 2000, ch. 200, § 12; P.L. 2000, ch. 229, § 12.)



Chapter 27-12-2 - Publication of abstracts of reports.

§ 27-12-2 Publication of abstracts of reports.  The insurance commissioner shall annually publish for distribution an abstract of the statements filed in the commissioner's office by all insurance companies as required by § 27-12-1. The expense of publishing and distributing those abstracts shall be paid by the insurance companies.

History of Section.
(G.L. 1896, ch. 182, § 16; G.L. 1909, ch. 220, § 16; P.L. 1919, ch. 1754, § 3; G.L. 1923, ch. 256, § 16; G.L. 1938, ch. 151, § 16; P.L. 1947, ch. 1822, § 1; G.L. 1956, § 27-12-2.)



Chapter 27-12-3 - Examination of reports  Requiring additional statements.

§ 27-12-3 Examination of reports  Requiring additional statements.  (a) The insurance commissioner shall annually examine the statements and returns required to be made by the companies and insurance producers, and if, in the commissioner's opinion, any return is obscure, defective, or unsatisfactory he or she shall immediately require answers under oath, from the insurance producer or company by whom that obscure, defective, or unsatisfactory return has been made, to any interrogatories as he or she may deem necessary or proper to be answered in order to explain that return, and exhibit a full and accurate view of the business and resources of the company represented by the insurance producer.

(b) In the event that the insurance commissioner for any reason does not examine the statements and returns required to be made by insurance companies as stated in subsection (a), the examination shall be deemed to have been made for all purposes upon the following conditions:

(1) The examination has not been conducted for a period of two (2) consecutive calendar years;

(2) The company has filed its financial statements for each of the two (2) years which financial statements have been examined by an independent certified public accountant and shall have been prepared in accordance with generally accepted accounting principles applicable to insurance companies for complete financial statements, including balance sheets and related statements of income, changes in surplus, and changes in financial position for each of the previous three (3) years;

(3) The chief executive officer or the chief financial officer of the company shall affirm that the filed financial statements are complete and accurate; and

(4) The insurance commissioner shall not reject any filing within sixty (60) days of the date of the filing as being incomplete, inaccurate, or requiring further information in order to provide a full and accurate review of the business and resources of the company.

History of Section.
(G.L. 1896, ch. 182, § 19; G.L. 1909, ch. 220, § 19; G.L. 1923, ch. 256, § 19; G.L. 1938, ch. 151, § 19; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-12-3; P.L. 1988, ch. 70 § 1.)



Chapter 27-12-4 - Penalty for refusal to answer interrogatories.

§ 27-12-4 Penalty for refusal to answer interrogatories.  Every insurance producer who shall refuse or neglect to answer any interrogatories required under § 27-12-3 for the space of thirty (30) days, and continues to act as an insurance producer, shall be liable to the penalty prescribed in § 27-2.4-14.

History of Section.
(G.L. 1896, ch. 182, § 20; G.L. 1909, ch. 220, § 20; G.L. 1923, ch. 256, § 20; G.L. 1938, ch. 151, § 20; G.L. 1956, § 27-12-4; P.L. 1989, ch. 542, § 78; P.L. 2002, ch. 292, § 28.)



Chapter 27-12-5 - Abstracts printed for general assembly.

§ 27-12-5 Abstracts printed for general assembly.  The insurance commissioner shall prepare an abstract of the statements and returns made by all companies and their insurance producers, which abstracts shall be printed and laid before the general assembly in each year.

History of Section.
(G.L. 1896, ch. 182, § 21; G.L. 1909, ch. 220, § 21; G.L. 1923, ch. 256, § 21; G.L. 1938, ch. 150, § 23; G.L. 1938, ch. 151, § 21; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-12-5.)



Chapter 27-12-6 - Rules and regulations.

§ 27-12-6 Rules and regulations.  The insurance commissioner shall have the authority to promulgate rules and regulations necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1991, ch. 348, § 4.)






Chapter 27-12.1 - National Association of Insurance Commissioners (NAIC) Insurance Regulatory Information System Act

Chapter 27-12.1-1 - Applicability.

§ 27-12.1-1 Applicability.  The provisions of this chapter shall apply to all domestic, foreign, and alien insurers who are authorized to transact business in this state. "Insurer" means any legal entity subject to state insurance regulation.

History of Section.
(P.L. 1991, ch. 257, § 2; P.L. 1994, ch. 404, § 14.)



Chapter 27-12.1-2 - Filing requirements.

§ 27-12.1-2 Filing requirements.  (a) Each domestic, foreign, and alien insurer authorized to transact insurance in this state shall annually, on or before March 1 of each year, file with the National Association of Insurance Commissioners a hard copy of its annual statement convention blank, including diskette, along with any additional filings prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page and the actuarial certification. Quarterly statements on hard copy and on diskette must also be filed with the National Association of Insurance Commissioners due on or before forty-five (45) days after the quarter ending. Any amendments and addendum to the annual or quarterly statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

(b) Foreign insurers domiciled in a state which has a law substantially similar to subsection (a) of this section shall be deemed in compliance with this section.

(c) Provisions of this chapter shall apply to corporations organized under chapters 19, 20, 20.1, 20.2 and 20.3 of this title.

History of Section.
(P.L. 1991, ch. 257, § 2; P.L. 1994, ch. 404, § 14; P.L. 1996, ch. 188, § 6.)



Chapter 27-12.1-3 - Immunity.

§ 27-12.1-3 Immunity.  In the absence of actual malice, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual and quarterly statement convention blanks shall be acting as agents of the commissioner under the authority of this chapter and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required pursuant to this chapter.

History of Section.
(P.L. 1991, ch. 257, § 2; P.L. 1994, ch. 404, § 14.)



Chapter 27-12.1-4 - Confidentiality.

§ 27-12.1-4 Confidentiality.  All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the department of business regulations by the National Association of Insurance Commissioners' insurance regulatory information system are confidential and may not be disclosed by the department.

History of Section.
(P.L. 1991, ch. 257, § 2.)



Chapter 27-12.1-5 - Revocation of certificate of authority.

§ 27-12.1-5 Revocation of certificate of authority.  The commissioner may suspend, revoke, or refuse to renew the certificate of authority of any insurer failing to file its annual or quarterly statement when due or within any extension of time which the commissioner, for good cause, may have granted. The commissioner may exempt diskette filings from domestic insurers that operate only in Rhode Island.

History of Section.
(P.L. 1991, ch. 257, § 2; P.L. 1994, ch. 404, § 14.)






Chapter 27-12.2 - Administrative Supervision Act



Chapter 27-12.3 - Property and Casualty Actuarial Opinion Law

Chapter 27-12.3-1 - Title.

§ 27-12.3-1 Title.  This act shall be known as the "Property and Casualty Actuarial Opinion Law."

History of Section.
(P.L. 2008, ch. 28, § 1; P.L. 2008, ch. 31, § 1.)



Chapter 27-12.3-2 - Actuarial opinion of reserves and supporting documentation.

§ 27-12.3-2 Actuarial opinion of reserves and supporting documentation.  (a) Statement of actuarial opinion. Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." This opinion shall be filed in accordance with the appropriate national association of insurance commissioners property and casualty annual statement instructions.

(1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate national association of insurance commissioner's property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a).

(2) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

(1) An actuarial report and underlying work papers as required by the appropriate national association of insurance commissioners property and casualty annual statement instructions shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting actuarial report and/or work papers at the request of the commissioner or the commissioner determines that the supporting actuarial report or work papers provided by the insurance company is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers.

(d) The appointed actuary shall not be liable for damages to any person (other than the insurance company and the commissioner) for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.

History of Section.
(P.L. 2008, ch. 28, § 1; P.L. 2008, ch. 31, § 1.)



Chapter 27-12.3-3 - Confidentiality.

§ 27-12.3-3 Confidentiality.  (a) The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate national association of insurance commissioners property and casualty annual statement instructions and shall be treated as a public document.

(b) Documents, materials or other information in the possession or control of the department of insurance that are considered an actuarial report, work papers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, work papers or actuarial opinion summary, shall be confidential by law and privileged, shall not be subject to the access to public records act Rhode Island general laws § 38-2-1 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(2) This provision shall not be construed to limit the commissioner's authority to release the documents to the actuarial board for counseling and discipline (ABCD) so long as the material is required for the purpose of professional disciplinary proceedings and that the ABCD establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents, nor shall this section be construed to limit the commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(c) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (b).

(d) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (b) with other state, federal and international regulatory agencies, with the national association of insurance commissioners and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information and has the legal authority to maintain confidentiality:

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (d).

History of Section.
(P.L. 2008, ch. 28, § 1; P.L. 2008, ch. 31, § 1.)






Chapter 27-13 - Revocation and Suspension of License

Chapter 27-13-1 - Examination into affairs of company.

§ 27-13-1 Examination into affairs of company.  The insurance commissioner, either personally or by a committee appointed by him or her consisting of one or more persons not directors, officers, or agents of any life, fire, marine, fire and marine, or casualty insurance company, doing business in this state, may at any time examine into the affairs of any life, fire, marine, fire and marine, casualty, or other insurance company, incorporated by or doing business in this state. The officers or agents of any insurance company shall exhibit its books to the insurance commissioner or committee, and facilitate its examination, and the insurance commissioner or the committee may examine, under oath, the officers and agents of any insurance company in relation to its affairs. The insurance commissioner shall, if he or she deems it advisable, publish the result of the investigation in one or more newspapers published in the state. The total cost of those examinations shall be borne by the examined companies and shall be one hundred fifty percent (150%) of the total salaries paid to the examining personnel of the banking and insurance division engaged in those examinations less any salary reimbursements and shall be paid to the insurance commissioner to and for the use of the state. That assessment shall be in addition to any taxes and fees payable to the state.

History of Section.
(G.L. 1896, ch. 182, § 23; G.L. 1909, ch. 220, § 23; G.L. 1923, ch. 256, § 23; P.L. 1936, ch. 2343, § 1; G.L. 1938, ch. 151, § 23; impl. am. P.L. 1953, ch. 3174, § 5; G.L. 1956, § 27-13-1; P.L. 1960, ch. 71, art. 1, § 7; P.L. 1991, ch. 348, § 8.)






Chapter 27-13.1 - Examinations

Chapter 27-13.1-1 - Purpose.

§ 27-13.1-1 Purpose.  The purpose of this chapter is to provide an effective and efficient system for examining the activities, operations, financial condition, and affairs of all persons transacting the business of insurance in this state and all persons otherwise subject to the jurisdiction of the director. The provisions of this chapter are intended to enable the director to adopt a flexible system of examinations that directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance related laws of this state.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-2 - Definitions.

§ 27-13.1-2 Definitions.  The following terms, as used in this chapter, shall have the respective meanings hereinafter set forth:

(1) "Company" means a person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory or taxing authority of the director;

(2) "Department" means the department of business regulation;

(3) "Director" means the director of the department of business regulation of this state or his or her designee;

(4) "Examiner" means an individual or firm having been authorized by the director to conduct an examination or financial analysis under this chapter;

(5) "Insurer" means any insurance company doing business in this state; and

(6) "Person" means an individual, aggregation of individuals, trust, association, partnership or corporation, or any affiliate thereof.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-3 - Authority, scope, and scheduling of examinations.

§ 27-13.1-3 Authority, scope, and scheduling of examinations.  (a) The director or any of his or her examiners may conduct an examination under this chapter of any company as often as the director in his or her sole discretion deems appropriate, but shall, at a minimum, conduct an examination of every insurer licensed in this state not less frequently than once every five (5) years. In scheduling and determining the nature, scope, and frequency of the examinations, the director shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the Financial Condition Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the director exercises discretion under this section.

(b) For purposes of completing an examination of a company under this chapter, the director may examine or investigate any person, or the business of any person, in so far as the examination or investigation is, in the sole discretion of the director, necessary or material to the examination of the company.

(c) In lieu of an examination under this chapter of a foreign or alien insurer licensed in this state, the director may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port of entry state only if:

(1) The insurance department was at the time of the examination accredited under the National Association of Insurance Commissioners' financial regulation standards and accreditation program; or

(2) The examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2002, ch. 292, § 29; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-3.1 - Authority, scope and scheduling of financial analysis.

§ 27-13.1-3.1 Authority, scope and scheduling of financial analysis.  (a) The director and any of his or her examiners may conduct annual and quarterly financial analysis under this chapter of each company licensed in this state. All authority granted in conducting an examination under this chapter shall apply to the conduct of a financial analysis of a company except that a warrant is not required and the financial analysis will be conducted based on guidelines and procedures set forth in the Financial Analysis Handbook as adopted by the National Association of Insurance Commissioners. The director may also employ any other guidelines or procedures as the director may deem appropriate.

(b) The financial analysis of a company is a continuous process utilized primarily for monitoring the financial strength of a company and therefore a final report is not required, however, where there are significant financial concerns a financial examination under this chapter will be conducted and an examination report will be issued in accordance with § 27-13.1-5.

(c) All correspondence, emails, memorandums and other documentation used in the financial analysis process are considered to be confidential financial analysis workpapers in accordance with subsection 27-13.1-5(f).

(d) The total cost of the financial analysis shall be borne by the company as set forth in § 27-13.1-7.

History of Section.
(P.L. 2009, ch. 301, § 2; P.L. 2009, ch. 302, § 2.)



Chapter 27-13.1-4 - Conduct of examinations.

§ 27-13.1-4 Conduct of examinations.  (a) Upon determining that an examination should be conducted, the director or the director's designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The director may also employ such other guidelines or procedures as the director may deem appropriate.

(b) Every company or person from whom information is sought, its officers, directors, and agents shall provide to the examiners appointed under subsection (a) timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person must facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a company, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the director's jurisdiction. Any such proceedings for suspension, revocation, or refusal of a license or authority shall be conducted pursuant to the Administrative Procedures Act, chapter 35 of title 42. Nothing in this subsection shall preclude the director from initiating action pursuant to chapters 14.1, 14.3, or any other chapter of this title.

(c) The director or any of his or her examiners shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the director may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Failure to obey the court order shall be punishable as contempt of court. Such subpoena may also be enforced pursuant to § 42-14-16.

(d) When making an examination under this chapter, the director may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which shall be borne by the company that is the subject of the examination.

(e) Nothing contained in this chapter shall be construed to limit the director's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to an examination shall be prima facie evidence in any legal or regulatory action.

(f) Nothing contained in this chapter shall be construed to limit the director's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of an examination in the furtherance of any legal or regulatory action that the director may, in his or her sole discretion, deem appropriate.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1996, ch. 188, § 7; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-5 - Examination reports.

§ 27-13.1-5 Examination reports.  (a) General description. An examination report shall be comprised of only facts appearing upon the books, records, or other documents of the company, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(b) Filing of examination report. No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that shall require that the company examined file with the director a written response to all comments and recommendations contained in the examination report within thirty (30) days. The response shall include a written plan of how and when the comments and recommendations contained in the examination report will be corrected and/or implemented. For each comment and recommendation, the response must include an implementation date and a completion date for each corrective action. In lieu of these requirements, the company may submit a rebuttal to any comment or recommendation contained in the examination report.

(c) Adoption of report on examination. Within thirty (30) days of the end of the period allowed for the receipt of written responses or rebuttals, the director shall fully consider and review the report, together with any written responses or rebuttals and any relevant portions of the examiner's workpapers and enter an order:

(1) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the director, the director may order the company to take any action the director considers necessary and appropriate to cure the violation; or

(2) Rejecting the examination report with directions to the examiners to reopen the examination for the purposes of obtaining additional data, documentation, or information, and refiling pursuant to this section; and

(3) Calling for an investigatory hearing with no less than twenty (20) days notice to the company for the purposes of obtaining additional documentation, data, information, and testimony.

(d) Orders and procedures. (1) All orders entered pursuant to this section shall be accompanied by findings and conclusions resulting from the director's consideration and review of the examination report, relevant examiner workpapers, and any written responses or rebuttals. Any order shall be considered a final administrative decision and may be appealed pursuant to the Administrative Procedures Act, chapter 35 of title 42, and shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty (30) days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) Any hearing conducted under this section by the director or authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the director's review of relevant workpapers or by the written response or rebuttal of the company. Within twenty (20) days of the conclusion of any hearing, the director shall enter an order pursuant to this section.

(ii) The director shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner's workpapers that tend to substantiate any assertions set forth in any written response or rebuttal. The director or his or her representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company, or other persons. The documents produced shall be included in the record and testimony taken by the director or his or her representative shall be under oath and preserved for the record.

(iii) Nothing contained in this section shall require the department to disclose any information or records that would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(iv) The hearing shall proceed with the director or his or her representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the director or his or her representatives. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

(e) Publication and use. (1) Upon the adoption of the examination report under this section, the director shall continue to hold the content of the examination report as private and confidential information for a period of thirty (30) days, except to the extent provided in subsection (b). After this, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication;

(2) Nothing contained in this title shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter;

(3) In the event the director determines that regulatory action is appropriate as a result of any examination, he or she may initiate any proceedings or actions as provided by law.

(1) Except as provided in section 5(e) above and in this subsection, documents, materials, or other information, including, but not limited to, all working papers, and copies thereof, created, produced by, obtained by, or disclosed to the director or any other person in the course of an examination made under this chapter, or in the course of analysis by the director of the financial condition or market conduct of a company shall be confidential by law and privileged, shall not be subject to the Access to Public Records Act, chapter 38-2, shall not be subject to subpoena, and shall not be subject to discovery or be admissible in evidence in any private civil action. The director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the director's official duties.

(ii) Documents, materials or other information, including, but not limited to, all working papers, and copies thereof, in the possession or control of the National Association of Insurance Commissioners and its affiliates and subsidiaries shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action if they are:

(A) Created, produced or obtained by or disclosed to the National Association of Insurance Commissioners and its affiliates and subsidiaries in the course of the National Association of Insurance Commissioners and its affiliates and subsidiaries assisting an examination made under this chapter, or assisting a director in the analysis of the financial condition or market conduct of a company; or

(B) Disclosed to the National Association of Insurance Commissioners and its affiliates and subsidiaries under subdivision (3) of this subsection by a director or commissioner.

(iii) For the purposes of paragraph (f)(1)(i), "act" includes the law of another state or jurisdiction that is substantially similar to this act.

(2) Neither the director nor any person who received the documents, material or other information while acting under the authority of the director, including the National Association of Insurance Commissioners and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials or information subject to subdivision (f)(1).

(3) In order to assist in the performance of the director's duties, the director:

(i) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subdivision (f)(1), with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication or other information;

(ii) May receive documents, materials, communications or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) May enter into agreements governing sharing and use of information consistent with this subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the director under this section or as a result of sharing as authorized in subdivision (f)(3).

(5) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(6) In this subsection, the terms "department," "insurance department," "law enforcement agency," "regulatory agency," and the "National Association of Insurance Commissioners" include, but are not limited to, their employees, agents, consultants and contractors.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1996, ch. 188, § 7; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-6 - Conflict of interest.

§ 27-13.1-6 Conflict of interest.  (a) An examiner may not be appointed by the director if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This section shall not be construed to automatically preclude an examiner from being:

(1) A policyholder or claimant under an insurance policy;

(2) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) An investment owner in shares of regulated diversified investment companies; or

(4) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(b) Notwithstanding the requirements of this section, the director may retain from time to time on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2009, ch. 301, § 1; P.L. 2009, ch. 302, § 1.)



Chapter 27-13.1-7 - Cost of examinations.

§ 27-13.1-7 Cost of examinations.  (a) The total cost of the examinations shall be borne by the examined companies and shall include the following expenses:

(1) One hundred fifty percent (150%) of the total salaries and benefits paid to the examining personnel of the banking and insurance division engaged in those examinations less any salary reimbursements;

(2) All reasonable technology costs related to the examination process. Technology costs shall include the actual cost of software and hardware utilized in the examination process and the cost of training examination personnel in the proper use of the software or hardware;

(3) All necessary and reasonable education and training costs incurred by the state to maintain the proficiency and competence of the examining personnel. All these costs shall be incurred in accordance with appropriate state of Rhode Island regulations, guidelines and procedures.

(b) Expenses incurred pursuant to subsections (a)(2) and (a)(3) of this section shall be allocated equally to each company domiciled in Rhode Island no more frequently than annually and shall not exceed an annual average assessment of three thousand five hundred dollars ($3,500) per company for any given three (3) calendar year period. All revenues collected pursuant to this section shall be deposited as general revenues. That assessment shall be in addition to any taxes and fees payable to the state.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1995, ch. 370, art. 40, § 86; P.L. 2001, ch. 122, § 8.)



Chapter 27-13.1-8 - Immunity from liability.

§ 27-13.1-8 Immunity from liability.  (a) No cause of action shall arise nor shall any liability be imposed against the director, the directors authorized representatives or an examiner appointed by the director for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(b) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the director or the director's authorized representative or examiner pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c) This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a) herein.

(d) A person identified in subsection (a) herein shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it has a reasonable basis in law or fact at the time that it was initiated.

History of Section.
(P.L. 2009, ch. 301, § 2; P.L. 2009, ch. 302, § 2.)






Chapter 27-14 - Uniform Insurers Liquidation Act



Chapter 27-14.1 - Administrative Supervision

Chapter 27-14.1-1 - Definitions.

§ 27-14.1-1 Definitions.  As used in this chapter:

(1) "Consent" means agreement to administrative supervision by the insurer;

(2) "Exceeded its powers" means the following conditions:

(i) The insurer has refused to permit examination of its books, papers, accounts, records, or affairs by the commissioner, his or her deputies, employees or duly commissioned examiners;

(ii) A domestic insurer has unlawfully removed from this state books, papers, accounts, or records necessary for an examination of the insurer;

(iii) The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto;

(iv) The insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock or surplus;

(v) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

(vi) The insurer, by contract or otherwise, has unlawfully or has in violation of an order of the commissioner or has without first having obtained written approval of the commissioner if approval is required by law:

(A) Totally reinsured its entire outstanding business; or

(B) Merged or consolidated substantially its entire property or business with another insurer;

(vii) The insurer engaged in any transaction in which it is not authorized to engage under the laws of this state; or

(viii) The insurer refused to comply with a lawful order of the commissioner;

(3) "Insurer" means and includes every person engaged as indemnitor, surety or contractor in the business of entering into contracts of insurance or of annuities as limited to:

(i) Any insurer who is doing an insurer business, or has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future; and

(ii) Any fraternal benefit society which is subject to the provisions of this title; and

(iii) Any insurer writing "mono line business" which means any insurer, which deals exclusively in surety bonding.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 2011, ch. 157, § 1; P.L. 2011, ch. 275, § 1.)



Chapter 27-14.1-2 - Applicability.

§ 27-14.1-2 Applicability.  The provisions of this chapter apply to:

(1) All domestic insurers, including a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, and any of its protected cells established pursuant to that chapter, to the extent not inconsistent with the provisions of that chapter; and

(2) Any other insurer doing business in this state whose state of domicile has asked the commissioner to apply the provisions of this chapter as regards that insurer.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 1999, ch. 22, § 4.)



Chapter 27-14.1-3 - Notice to comply with written requirements of commissioner  Noncompliance  Administrative supervision.

§ 27-14.1-3 Notice to comply with written requirements of commissioner  Noncompliance  Administrative supervision.  (a) An insurer may be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the commissioner's discretion that:

(1) The insurer's condition renders the continuance of its business hazardous to the public or to its insured;

(2) The insurer appears to have exceeded its powers granted under its certificate of authority and applicable law;

(3) The insurer has failed to comply with the applicable provisions of the insurance code;

(4) The business of the insurer is being conducted fraudulently; or

(5) The insurer gives its consent.

(b) If the commissioner determines that the conditions set forth in subsection (a) of this section exist, the commissioner shall:

(1) Notify the insurer of his or her determination;

(2) Furnish to the insurer a written list of the requirements to abate this determination; and

(3) Notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and effectuating the provisions of this chapter. The action by the commissioner shall be subject to review pursuant to the Administrative Procedures Act, chapter 35 of title 42.

(c) If placed under administrative supervision, the insurer shall have sixty (60) days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner subject to the provisions of this chapter.

(d) If it is determined after notice and hearing that the conditions giving rise to the supervision still exist at the end of the supervision period specified in subsection (c) of this section, the commissioner may extend the period.

(e) If it is determined that none of the conditions giving rise to the supervision exist, the commissioner shall release the insurer from supervision.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 2011, ch. 157, § 1; P.L. 2011, ch. 275, § 1.)



Chapter 27-14.1-4 - Confidentiality of certain proceedings and records.

§ 27-14.1-4 Confidentiality of certain proceedings and records.  (a) Notwithstanding any other provision of law and except as set forth in this section, proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the commissioner or the department of business regulation relating to the supervision of any insurer are confidential except as provided by this section.

(b) The personnel of the department of business regulation shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information as permitted by the commissioner.

(c) The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records, or information to a department, agency, or instrumentality of this or another state of the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States.

(d) The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the commissioner deems that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors, or the general public.

(e) This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 2011, ch. 157, § 1; P.L. 2011, ch. 275, § 1.)



Chapter 27-14.1-5 - Prohibited acts during period of supervision.

§ 27-14.1-5 Prohibited acts during period of supervision.  During the period of supervision, the commissioner or his or her designated appointee shall serve as the administrative supervisor. The commissioner may provide that the insurer may not do any of the following acts during the period of supervision without the prior approval of the commissioner or his or her appointed supervisor:

(1) Dispose of, convey, or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation or liability;

(7) Merge or consolidate with another company;

(8) Approve new premiums or renew any policies;

(9) Enter into any new reinsurance contract or treaty;

(10) Terminate, surrender, forfeit, convert, or lapse any insurance policy, certificate, or contract, except for nonpayment of premiums due;

(11) Release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate, or contract;

(12) Make any material change in management; or

(13) Increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends, or other payments deemed preferential.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-14.1-6 - Review and stay of action.

§ 27-14.1-6 Review and stay of action.  During the period of supervision the insurer may contest an action taken or proposed to be taken by the supervisor specifying the manner in which the action being complained of would not result in improving the condition of the insurer. Denial of the insurer's request upon reconsideration entitles the insurer to request a proceeding under the Administrative Procedures Act, chapter 35 of title 42.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 2011, ch. 157, § 1; P.L. 2011, ch. 275, § 1.)



Chapter 27-14.1-7 - Administrative election of proceedings.

§ 27-14.1-7 Administrative election of proceedings.  Nothing contained in this chapter shall preclude the commissioner from initiating judicial proceedings to place an insurer in conservation, rehabilitation, or liquidation proceedings or other delinquency proceedings, however designated under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this chapter against the insurer.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-14.1-8 - Rules.

§ 27-14.1-8 Rules.  The commissioner is empowered to adopt reasonable rules necessary for the implementation of this chapter.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-14.1-9 - Other laws  Conflicts  Meetings between the commissioner and the supervisor.

§ 27-14.1-9 Other laws  Conflicts  Meetings between the commissioner and the supervisor.  Notwithstanding any other provision of law, the commissioner may meet with a supervisor appointed under this chapter and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under the authority of this chapter to carry out the commissioner's duties under this chapter or for the supervisor to carry out his or her duties under this chapter.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-14.1-10 - Immunity.

§ 27-14.1-10 Immunity.  There shall be no liability on the part of, and no cause or action of any nature shall arise against, the insurance commissioner or the department of business regulation or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

History of Section.
(P.L. 1991, ch. 348, § 1.)






Chapter 27-14.2 - Standards and Director's Authority for Companies Deemed to be in Hazardous Financial Condition

Chapter 27-14.2-1 - Purpose.

§ 27-14.2-1 Purpose.  (a) The purpose of this chapter is to set forth the standards which the director of the department of business regulation may use for identifying insurers found to be in a condition as to render the continuance of their business hazardous to the public or to holders of their policies or certificates of insurance.

(b) This chapter shall not be interpreted to limit the powers granted to the director by any laws or parts of laws of this state.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-14.2-2 - Standards.

§ 27-14.2-2 Standards.  (a) The following standards, either singly or a combination of two (2) or more, may be considered by the director to determine whether the continued operation of any insurer transacting an insurance business in this state might be deemed to be hazardous to its policyholders, creditors, or the general public. The director may consider:

(1) Adverse findings reported in financial condition and market conduct examination reports, audit reports, and actuarial opinions, reports or summaries;

(2) The National Association of Insurance Commissioners insurance regulatory information system and its other financial analysis solvency tools and reports;

(3) Whether the insurer has made adequate provisions, according to presently accepted actuarial standards of practice, for the anticipated cash flows required by the contractual obligations and related expenses of the insurer, when considered in light of the assets held by the insurer with respect to such reserves and related actuarial items, including, but not limited to, the investment earnings on such assets, and the considerations anticipated to be received and retained under such policies and contracts;

(4) The ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the insurer's remaining surplus after taking into account the insurer's cash flow and the classes of business written and the financial condition of the assuming reinsurer;

(5) Whether the insurer's operating loss in the last twelve (12) month period or any shorter period of time, including but not limited to net capital gain or loss, change in nonadmitted assets, and cash dividends paid to shareholders, is greater than fifty percent (50%) of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(6) Whether the insurer's operating loss in the last twelve (12) month period or any shorter period of time, excluding net capital gains, is greater than twenty percent (20%) of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(7) Whether a reinsurer, obligor or any entity within the insurer's insurance holding company system, is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligation, and which in the opinion of the director may affect the solvency of the insurer;

(8) Contingent liabilities, pledges, or guaranties that either individually or collectively involve a total amount which in the opinion of the director may affect the solvency of the insurer;

(9) Whether any "controlling person" of an insurer is delinquent in the transmitting to, or payment of, net premiums to the insurer;

(10) The age and collectibility of receivables;

(11) Whether the management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation deemed necessary to serve the insurer in the position;

(12) Whether the management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(13) Whether the insurer has failed to meet financial and holding company filing requirements in the absence of a reason satisfactory to the director;

(14) Whether the management of an insurer either has filed any false or misleading sworn financial statement, or has released a false or misleading financial statement to lending institutions or to the general public, or has made a false or misleading entry, or has omitted an entry of material amount in the books of the insurer;

(15) Whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner; or

(16) Whether the insurer has experienced or will experience in the foreseeable future cash flow and/or liquidity problems.

(17) Whether management has established reserves that do not comply with minimum standards established by state insurance laws, regulations statutory accounting standards, sound actuarial principles and standards of practice;

(18) Whether management persistently engages in material under reserving that results in adverse development;

(19) Whether transactions among affiliates, subsidiaries or controlling persons for which the insurer receives assets or capital gains, or both, do not provide sufficient value, liquidity or diversity to assure the insurer's ability to meet its outstanding obligations as they mature;

(20) Any other finding determined by the director to be hazardous to the insurer's policyholders, creditors or general public.

(b) The standards enumerated in subsection (a) of this section shall not be construed as limiting the director from making a finding that other conditions not specifically enumerated also constitute hazardous conditions.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2010, ch. 57, § 1; P.L. 2010, ch. 68, § 1.)



Chapter 27-14.2-3 - Director's authority.

§ 27-14.2-3 Director's authority.  (a) For the purposes of making a determination of an insurer's financial condition under this chapter, the director may:

(1) Disregard any credit or amount receivable resulting from transactions with a reinsurer which is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2) Make appropriate adjustments, including disallowances to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates consistent with the NAIC Accounting Practices and Procedures Manual, state laws and regulations;

(3) Refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor;

(4) Increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve (12) month period.

(b) If the director determines that the continued operation of the insurer licensed to transact business in this state may be hazardous to its policyholders, creditors or the general public, then the director may, upon his or her determination, issue an order requiring the insurer to:

(1) Reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2) Reduce, suspend, or limit the volume of business being accepted or renewed;

(3) Reduce general insurance and commission expenses by specified methods;

(4) Increase the insurer's capital and surplus;

(5) Suspend or limit the declaration and payment of a dividend by an insurer to its stockholders or to its policyholders;

(6) File reports in a form acceptable to the director concerning the market value of an insurer's assets;

(7) Limit or withdraw from certain investments or discontinue certain investment practices to the extent the director deems necessary;

(8) Document the adequacy of premium rates in relation to the risks insured; or

(9) File, in addition to regular annual statements, interim financial reports on the form adopted by the national association of insurance commissioners or on a format as promulgated by the director;

(10) Correct corporate governance practice deficiencies, and adopt and utilize governance practices acceptable to the director;

(11) Provide a business plan to the director in order to continue to transact business in the state; or

(12) Notwithstanding any other provision of law limiting the frequency or amount of premium rate adjustments, adjust rates for any non-life insurance product written by the insurer that the director considers necessary to improve the financial condition of the insurer.

(c) If the insurer is a foreign insurer, the director's order under subsection (b) of this section may be limited to the extent provided by statute.

(d) Any insurer subject to an order under subsection (b) of this section may request a hearing to review that order. The notice of hearing shall be served upon the insurer pursuant to the Administrative Procedures Act, chapter 35 of title 42. The notice of hearing shall state the time and place of the hearing, and the conduct, condition, or ground upon which the director based the order. Unless mutually agreed between the director and the insurer, the hearing shall occur not less than ten (10) days nor more than thirty (30) days after notice is served and shall be either in Providence County or in some other place of convenience to the parties to be designated by the director. The director shall hold all hearings under this subsection privately, unless the insurer requests a public hearing, in which case the hearing shall be public.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 2010, ch. 57, § 1; P.L. 2010, ch. 68, § 1.)



Chapter 27-14.2-4 - Judicial review.

§ 27-14.2-4 Judicial review.  Any order or decision of the director shall be subject to review in accordance with the Administrative Procedures Act, chapter 35 of title 42, at the instance of any party to the proceedings whose interests are substantially affected.

History of Section.
(P.L. 1992, ch. 445, § 1.)






Chapter 27-14.3 - Insurers' Rehabilitation and Liquidation Act

Chapter 27-14.3-1 - Short title  Construction  Purpose.

§ 27-14.3-1 Short title  Construction  Purpose.  (a) This chapter shall be cited as the "Insurers' Rehabilitation and Liquidation Act."

(b) This chapter shall not be interpreted to limit the powers granted the commissioner by other provisions of the law.

(c) This chapter shall be liberally construed to effect the purpose stated in subsection (d) of this section.

(d) The purpose of this chapter is the protection of the interests of insured, claimants, creditors, and the public generally with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;

(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside of this state;

(6) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business; and

(7) Providing for a comprehensive scheme for the rehabilitation and liquidation of insurance companies and those subject to this chapter as part of the regulation of the business of insurance, insurance industry, and insurers in this state. Proceedings in cases of insurer insolvency and delinquency are deemed an integral aspect of the business of insurance and are of vital public interest and concern.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-2 - Applicability.

§ 27-14.3-2 Applicability.  The proceedings authorized by this chapter may be applied to:

(1) All insurers who are doing, or have done, an insurance business in this state, including a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, and any of its protected cells established pursuant to that chapter, to the extent not inconsistent with the provisions of that chapter, and against whom claims arising from that business may exist now or in the future;

(2) All insurers who purport to do an insurance business in this state, including a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, and any of its protected cells established pursuant to that chapter, to the extent not inconsistent with the provisions of that chapter;

(3) All insurers who have insured resident in this state;

(4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state, including a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, and any of its protected cells established pursuant to that chapter, to the extent not inconsistent with the provisions of that chapter;

(5) All nonprofit service plans and all fraternal benefit societies and beneficial societies;

(6) All title insurance companies;

(7) All prepaid health care delivery plans; and

(8) All nonprofit health service corporations, nonprofit hospital service corporations, nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations, nonprofit legal service corporations, health maintenance organizations, and risk retention groups pursuant to chapters 19, 20, 20.1, 20.2, 20.3, 41, and 46 of this title.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 1999, ch. 22, § 5.)



Chapter 27-14.3-3 - Definitions.

§ 27-14.3-3 Definitions.  For the purposes of this chapter:

(1) "Ancillary state" means any state other than a domiciliary state;

(2) "Commissioner" means the director of the department of business regulation;

(3) "Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent;

(4) "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer, and any summary proceeding under § 27-14.3-10. "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding;

(5) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(i) The issuance or delivery of contracts of insurance to persons resident in this state;

(ii) The solicitation of applications for those contracts, or other negotiations preliminary to the execution of those contracts;

(iii) The collection of premiums, membership fees, assessments, or other consideration for those contracts;

(iv) The transaction of matters subsequent to the execution of those contracts and arising out of them;

(v) Operating under a license, approval, or certificate of authority, as an insurer, issued by the insurance department; or

(vi) Those other acts defined in § 27-16-1.2(b);

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry;

(7) "Fair consideration" is given for property or obligation:

(i) When in exchange for the property or obligation, as a fair equivalent for these, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(ii) When the property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained;

(8) "Foreign country" means any other jurisdiction not in any state of the United States;

(9) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all property or its proceeds in excess of the amount necessary to discharge the sum or sums secured by those assets. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors in more than a single state, shall be treated as general assets;

(10) "Guaranty association" means the Rhode Island insurers' insolvency fund created by the Rhode Island Insurers' Insolvency Fund Act, chapter 34 of this title, and the Rhode Island life and health insurance guaranty association, created by the Rhode Island Life and Health Insurance Guaranty Association Act, chapter 34.1 of this title, and any other similar entity now or after this created by the legislature of this state for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence in or after this created by the legislature of any other state;

(11) "Insolvency" or "insolvent" means:

(i) For an insurer issuing only assessable fire insurance policies:

(A) The inability to pay any obligation within thirty (30) days after it becomes payable; or

(B) If an assessment is made within thirty (30) days after that date, the inability to pay the obligation thirty (30) days following the date specified in the first assessment notice issued after the date of loss;

(ii) For any other insurer, including those referenced in § 27-14.3-2(8), that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

(A) Any capital and surplus required by law for its organization and continued operation; or

(B) The total par or stated value of its authorized and issued capital stock;

(iii) For the purposes of this subdivision, "liabilities" includes, but is not limited to, reserves required by statute or by insurance department general regulations or specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent to admission;

(12) "Insurer" means any person who has done, purports to do, is doing, or is licensed or approved to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, any insurance commissioner. For the purposes of this chapter, any other persons included under § 27-14.3-2 shall be deemed to be insurers and for the purposes of this chapter, guaranty associations shall not be deemed to be doing the business of insurance or the insurer;

(13) "Person" includes any natural person, corporation, association, partnership, trust, or other legal entity;

(14) "Preferred claim" means any claim with respect to which the terms of this chapter accord priority of payment from the general assets of the insurer;

(15) "Receiver" means receiver, liquidator, rehabilitator, or conservator, as the context requires;

(16) "Reciprocal state" means any state other than this state in which in substance and effect §§ 27-14.3-22(a), 27-14.3-56, 27-14.3-57 and 27-14.3-59  27-14.3-61 are in force, and in which provisions are in force requiring that the commissioner or equivalent official is the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers;

(17) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims, which have become liens upon specific assets by reason of judicial process;

(18) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets;

(19) "State" means any state, district, or territory of the United States and the Panama canal zone; and

(20) "Transfer" includes the sale and every other and different mode, direct or indirect, or disposing of or of parting with property or with an interest in property, or with the possession of property or of fixing a lien upon property or upon an interest in it absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2001, ch. 122, § 10.)



Chapter 27-14.3-4 - Jurisdiction and venue.

§ 27-14.3-4 Jurisdiction and venue.  (a) A delinquency proceeding shall be commenced under this chapter by the commissioner and no court shall have jurisdiction to entertain, hear or determine any proceeding commenced by any other person; provided, that a Rhode Island trade association or another similar entity or entities representing nonprofit hospitals in Rhode Island acting by and through its members shall be consulted prior to the commencement of and included as a party to a delinquency proceeding brought against nonprofit hospital service corporations, nonprofit medical service corporations, or nonprofit dental service corporations; and provided, that a trade association or similar entity or entities may request a hearing before the commissioner in order to require the commissioner to commence a delinquency proceeding under this chapter against nonprofit hospital service corporations, nonprofit medical service corporations, or nonprofit dental service corporations, and if the commissioner does not hold the hearing within ten (10) business days of the request or if the request is denied after the hearing, the requesting party may petition the superior court for Providence County for an order directing the commissioner to commence a delinquency proceeding pursuant to this chapter and the court shall hear the petition on an expedited basis. The administrative proceeding before the commissioner and the judicial review of those proceedings, and all records and other documents or papers relating to the proceedings so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance with the proceedings, unless and until the superior court for the county of Providence, after hearing arguments from the parties in chambers, shall order otherwise or unless the nonprofit hospital corporation, nonprofit medical corporation, or nonprofit dental service corporation request that the matter be made public. All papers shall be held in confidential files.

(b) No court of this state shall have jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to those proceedings other than in accordance with this chapter.

(c) In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to Rule 4 of the Superior Court Rules of Civil Procedure or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(1) If the person served is an agent, broker, insurance producer, or other person who has at any time written policies of insurance for or has acted in any manner on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to this relationship with the insurer;

(2) If the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent, insurance producer, or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) If the person served is or has been an officer, director, manager, trustee, organizer, promoter, or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to this relationship with the insurer;

(4) If the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) If the person served is obligated to the insurer in any way, in any action on or incident to the obligation.

(d) If the court on motion of the liquidator finds any action should as a matter of substantial justice be tried in a forum outside of this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(e) All action authorized pursuant to this section shall be brought in the superior court for the county of Providence.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-5 - Injunctions and orders.

§ 27-14.3-5 Injunctions and orders.  (a) Any receiver appointed in a proceeding under this chapter may at any time apply for, and any court of general jurisdiction may grant, restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver or with a proceeding under this chapter;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(8) The levying of execution against the insurer, its assets, or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this chapter.

(b) The receiver may apply to any court outside of the state for the relief described in § 27-14.3-4(a).

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-6 - Cooperation of officers, owners, and employees.

§ 27-14.3-6 Cooperation of officers, owners, and employees.  (a) Any officer, manager, director, trustee, owner, employee, insurance producer, or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this chapter or any investigation preliminary to the proceeding. The term "person" as used in this section includes any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. The term "cooperate" includes, but shall not be limited to, the following:

(1) To reply promptly in writing to any inquiry from the commissioner requesting a reply; and

(2) To make available to the commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his or her possession, custody or control.

(b) No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental to that proceeding.

(c) This section shall not be construed to abridge existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

(d) Any person included within subsection (a) of this section who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceedings or any investigation preliminary or incidental to that proceeding, or who violates any order the commissioner issued validly under this chapter may:

(1) Be sentenced to pay a fine not exceeding ten thousand dollars ($10,000) or to undergo imprisonment for a term of not more than one year, or both; or

(2) After a hearing, be subject to the imposition by the commissioner of a civil penalty not to exceed ten thousand dollars ($10,000) and shall also be subject to the revocation or suspension of any insurance licenses issued by the commissioner.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-8 - Condition on release from delinquency proceedings.

§ 27-14.3-8 Condition on release from delinquency proceedings.  No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall:

(1) Be released from the proceeding, unless the proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(2) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(3) Be returned to the control of its shareholders or private management; or

(4) Have any of its assets returned to the control of its shareholders or private management until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all the payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-9 - Immunity and indemnification of the receiver and employees.

§ 27-14.3-9 Immunity and indemnification of the receiver and employees.  (a) For the purposes of this section, the persons entitled to protection under this section are:

(1) All receivers responsible for the conduct of a delinquency proceeding under this chapter including present and former receivers; and

(2) Their employees, meaning all present and former special deputies and assistant special deputies appointed by the commissioner, and all persons whom the commissioner, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding under this chapter. Attorneys, accountants, auditors, and other professional persons or firms who are retained by the receiver as independent contractors and their employees shall not be considered employees of the receiver for the purposes of this section.

(b) The receiver and his or her employees shall have official immunity and shall be immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property or personal injury or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment; provided, that nothing in this provision shall be construed to hold the receiver or any employee immune from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the receiver or any employee.

(c) If any legal action is commenced against the receiver or any employee, whether against him or her personally or in his or her official capacity, alleging property damage, property loss, personal injury, or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorneys' fees, judgments, settlements, decrees, or amounts due and owing or paid in satisfaction of or incurred in the defense of the legal action unless it is determined upon a final adjudication on the merits that the alleged act, error, or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his or her duties or employment, or was caused by intentional or willful and wanton misconduct.

(2) Attorneys' fees and any and all related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the insurer, as they are incurred, in advance of the final disposition of the action upon receipt of an undertaking by or on behalf of the receiver or employee to repay the attorneys' fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this section;

(3) Any indemnification for expense payments, judgments, settlements, decrees, attorneys' fees, surety bond premiums, or other amounts paid or to be paid from the insurer's assets pursuant to this section shall be an administrative expense of the insurer;

(4) In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds which in the judgment of the commissioner may be needed to provide immunity or indemnity shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until that time as all applicable statutes of limitation shall have run and all actual or threatened actions against the receiver or any employee have been completely and finally resolved, and all obligations of the insurer and the commissioner under this section shall have been satisfied;

(5) In lieu of segregation and reserving of funds, the commissioner may, in his or her discretion, obtain a surety bond or make other arrangements, which will enable the commissioner to fully secure the payment of all obligations under this section.

(d) If any legal action against an employee for which indemnity may be available under this section is settled prior to final adjudication on the merits, the insurer must pay the settlement amount on behalf of the employee, or indemnify the employee for the settlement amount, unless the commissioner determines:

(1) That the claim did not arise out of or by reason of the employee's duties or employment; or

(2) That the claim was caused by the intentional or willful and wanton misconduct of the employee.

(e) In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error, or omission of the receiver shall be subject to the approval of the court before which the delinquency proceeding is pending. The court shall not approve that portion of the settlement if it determines:

(1) That the claim did not arise out of or by reason of the receiver's duties or employment; or

(2) That the claim was caused by the intentional or willful and wanton misconduct of the receiver.

(f) Nothing contained or implied in this section shall operate, or be construed or applied, to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights, or any available defense.

(g) Subsection (b) of this section shall apply to any suit based in whole or in part on any alleged act, error, or omission which takes place on or after July 23, 1993;

(2) Subsections (c), (d), and (e) of this section shall apply to any suit which is pending on or filed after July 23, 1993 without regard to when the alleged act, error, or omission took place.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-10 - Court's seizure order.

§ 27-14.3-10 Court's seizure order.  (a) The commissioner may file in the superior court for the county of Providence a petition alleging, with respect to a domestic insurer:

(1) That there exists any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this chapter;

(2) That the interests of policyholders, creditors, or the public will be endangered by delay; and

(3) The contents of an order deemed necessary by the commissioner.

(b) Upon a filing under subsection (a) of this section, the court may issue ex parte and without a hearing the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business, and until further order of the court enjoin the insurer and its officers, managers, agents and employees from disposition of its property and from the transaction of its business except with the written consent of the commissioner.

(c) The court shall specify in the order what its duration shall be, which shall be that time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On the motion of either party or on its own motion, the court may hold hearings as it deems desirable after providing notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this chapter shall by itself vacate the seizure order.

(d) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of the order for a hearing and review of the order. The court shall hold a hearing and review not more than fifteen (15) days after the request. A hearing under this subsection may be held privately in chambers and it shall be held if the insurer proceeded against requests this.

(f) If, at any time after the issuance of an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-11 - Commencement of formal delinquency proceeding.

§ 27-14.3-11 Commencement of formal delinquency proceeding.  (a) Any formal delinquency proceeding against a person shall be commenced by filing a petition in the name of the commissioner.

(b) The petition shall state the grounds upon which the proceeding is based and the relief requested, and may include a prayer for restraining orders and injunctive relief as described in § 27-14.3-5.

(c) Any petition that prays for a temporary restraining order must be verified by the commissioner or his or her designee, but need not plead or prove irreparable harm or inadequate remedy by law. The commissioner shall provide only that notice as the court may require.

(d) If any temporary restraining order is prayed for:

(1) The court may issue an initial order containing the relief requested;

(2) The order shall state the time and date of its issuance;

(3) The court shall set a time and date for the return of summons, not more than ten (10) days from the time and date of the issuance of the initial order, at which time the person proceeded against may appear before the court for a summary hearing;

(4) The order shall not continue in effect beyond the time and date set for the return of summons, unless the court shall expressly enter one or more orders extending the restraining order; and

(5) The verified petition and the initial order shall be filed with the clerk of the court and maintained as confidential, except for good cause shown, until personal service is made.

(e) If no temporary restraining order is requested, the court shall cause summons to be issued. The summons shall specify a return date not more than thirty (30) days after issuance and that an answer must be filed at or before the return date.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-12 - Return of summons and summary hearing.

§ 27-14.3-12 Return of summons and summary hearing.  (a) The court shall hold a summary hearing at the time and date for the return of summons.

(b) If a person is not served with summons and fails to appear for the summary hearing, the court shall:

(1) Continue the summary hearing not more than ten (10) days;

(2) Provide for alternative service of summons upon the person; and

(3) Extend any restraining order.

(c) Upon a showing of good faith efforts to effect personal service upon a person who has failed to appear for a continued summary hearing, the court shall order notice of the petition to be published. The order and notice shall specify a return date not less than ten (10) nor more than twenty (20) days after the publication and that the restraining order has been extended to the continued hearing date.

(d) If a person fails to appear for a summary hearing after service of summons, the court shall enter a judgment in favor of the commissioner against that person.

(e) A person who appears for the summary hearing shall file its answer at the hearing and the court shall:

(1) Determine whether to extend any temporary restraining orders pending final judgment; and

(2) Set the case for trial on a date not more than ten (10) days from the summary hearing.

(f) The court shall grant no continuance for filing an answer.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-13 - Proceedings for expedited trial  Continuances, discovery, and evidence.

§ 27-14.3-13 Proceedings for expedited trial  Continuances, discovery, and evidence.  (a) The court shall proceed to hear the case at the time and date set forth for trial without a jury and without unnecessary delays. To the extent not inconsistent with other law, the court shall give precedence to the matter over all other matters. To the extent authorized by law, the court may assign the matter to other judges if necessary to comply with the need for expedited proceedings under this chapter.

(b) Continuances for trial shall be granted only in extreme circumstances.

(c) The court shall receive as self-authenticated any of the following when offered by the commissioner:

(1) Certified copies of the financial statements made by the person; and

(2) Certified copies of examination reports of the person made by or on behalf of the commissioner.

(d) The facts contained in any examination report shall be presumed to be true as of the date of the hearing if the examination was made as of a date not more than two hundred seventy (270) days before the petition was filed. The presumption shall be rebuttable and shall shift the burden of production and persuasion.

(e) Discovery shall be limited to grounds alleged in the petition, and shall be concluded on an expedited basis.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-14 - Decision and appeals.

§ 27-14.3-14 Decision and appeals.  (a) The court shall enter judgment within fifteen (15) days after the conclusion of the evidence.

(b) The judgment shall be final when entered. Any appeal shall be prosecuted on an expedited basis and must be taken within five (5) days of entry. No request for reconsideration, review, or appeal, and no posting of a bond, shall dissolve or stay the judgment.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-15 - Confidentiality of hearings.

§ 27-14.3-15 Confidentiality of hearings.  In all proceedings and judicial reviews under § 27-14.3-10, all records of the insurer, other documents, and all insurance department files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance with the proceedings, unless and until the superior court for the county of Providence, after hearing arguments from the parties in chambers, shall order otherwise or unless the insurer requests that the matter be made public. Until that court order, all papers filed with the clerk of the superior court for the county of Providence shall be held by him or her in a confidential file.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-16 - Grounds for rehabilitation.

§ 27-14.3-16 Grounds for rehabilitation.  The commissioner may apply by petition to the superior court for the county of Providence for an order authorizing him or her to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) The insurer is in a condition that the further transaction of business would be hazardous financially to its policyholders, creditors, or the public;

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person if the person has been found after notice and opportunity for a hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business;

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and opportunity for a hearing to be untrustworthy;

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in this state or in another place, and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all of his or her influence on management;

(6) After demand by the commissioner under § 27-1-11 and chapter 13.1 of this title or under this chapter, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(7) Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to chapter 35 or chapter 53 of this title, a material amount of its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure a material amount of its entire property or business in or with the property or businesses of any other person;

(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator or similar fiduciary of the insurer or its property as authorized under the insurance laws of this state, and that appointment has been made or is imminent, and that appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under this chapter;

(9) Within the previous four (4) years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the commissioner;

(10) The insurer has failed to pay within sixty (60) days after due date any obligation to any state or any subdivision of the state or any judgment entered in any state, if the court in which the judgment was entered had jurisdiction over the subject matter, except that the nonpayment shall not be a ground until sixty (60) days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full;

(11) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately; and/or

(12) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities specified in § 27-35-1, request or consent to rehabilitation under this chapter.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-17 - Rehabilitation order.

§ 27-14.3-17 Rehabilitation order.  (a) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and his or her successors in office the rehabilitator, and shall direct the rehabilitator to take possession of the assets of the insurer, and to administer them under the general supervision of the court. The filing or recording of the order with the clerk of the superior court for the county of Providence or recorder of deeds of the city or town in which the principal business of the company is conducted, or the city or town in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this section shall require accountings to the court by the rehabilitator. Accountings shall be at those intervals as the court specifies in its order, but no less frequently than semiannually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under § 27-14.3-18(f) will be prepared by the rehabilitator and the timetable for doing so.

(c) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless the revocation or cancellation is done by the rehabilitator pursuant to § 27-14.3-18.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-18 - Powers and duties of rehabilitator.

§ 27-14.3-18 Powers and duties of rehabilitator.  (a) The commissioner as rehabilitator may appoint one or more special deputies who shall have all of the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ counsel, clerks and assistants as necessary. The compensation of the special deputy, counsel, clerks, and assistants and all of the expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the commissioner, with the approval of the court, and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the commissioner. The commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants, or other creditors including guaranty associations should an advisory committee be deemed necessary; provided, that if a nonprofit hospital service corporation, nonprofit medical service corporation, or nonprofit dental service corporation is subject to an order of rehabilitation, the commissioner shall appoint an advisory committee of creditors to include Rhode Island nonprofit hospitals. The committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or the court in rehabilitation proceedings conducted under this chapter.

(b) In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the incurred costs out of any appropriation for the maintenance of the division of insurance. Any advanced amounts for expenses of administration shall be repaid to the commissioner for the use of the insurance department out of the first available money of the insurer.

(c) The commissioner may reimburse the division of insurance and its agents and consultants at its statutory examination rate and/or reasonable consultants' rate for reasonable costs incurred in the examination and the investigation in anticipation of the rehabilitation of the insurer and in the rehabilitation of the insurer, from the funds or assets of the insurer, those fees to be class one expenses of administration pursuant to § 27-14.3-46.

(d) The rehabilitator may take any action that he or she deems necessary or appropriate to reform and revitalize the insurer. He or she shall have all of the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are delegated by the rehabilitator. He or she shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(e) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, insurance producer, broker, employee, or other person, he or she may pursue all appropriate legal remedies on behalf of the insurer.

(f) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, he or she shall prepare a plan to effect those changes. Upon application of the rehabilitator for approval of the plan, and after any notice and hearings as the court may prescribe, the court may either approve or disapprove the proposed plan, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the proposed plan may include the imposition of liens upon the policies of the company, if all of the rights of the shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies for a period and to an extent as may be necessary.

(g) The rehabilitator shall have the power under §§ 27-14.3-30 and 27-14.3-31 to avoid fraudulent transfers.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-19 - Actions by and against rehabilitator.

§ 27-14.3-19 Actions by and against rehabilitator.  (a) Any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitative order against the insurer is entered shall stay the action or proceeding for ninety (90) days and any additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take any action respecting the pending litigation as he or she deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside of this state and shall petition the courts having jurisdiction over that litigation for injunctions and stays whenever necessary to protect the estate of the insurer.

(b) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty (60) days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one year or other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if the association is or may become liable to act as a result of the rehabilitation.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-20 - Termination of rehabilitation.

§ 27-14.3-20 Termination of rehabilitation.  (a) Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the commissioner may petition the superior court for the county of Providence for an order of liquidation. A petition under this subsection shall have the same effect as a petition under § 27-14.3-21. The superior court for the county of Providence shall permit the directors of the insurer to take any actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of any costs and other expenses of defense as justice may require.

(b) The protection of the interests of the insured, claimants, and the public requires the timely performance of all insurance policy obligations. If the payment of policy obligations is suspended in substantial part for a period of six (6) months at any time after the appointment of the rehabilitator and the rehabilitator has not filed an application for approval of a plan under § 27-14.3-18(f), the rehabilitator shall petition the court for an order of liquidation on the grounds of insolvency.

(c) The rehabilitator may at any time petition the superior court for the county of Providence for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of any costs and other expenses of the petition as justice may require. If the superior court for the county of Providence finds that rehabilitation has been accomplished and that grounds for rehabilitation under § 27-14.3-16 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The superior court for the county of Providence may also make that finding and issue that order at any time upon its own motion.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-21 - Grounds for liquidation.

§ 27-14.3-21 Grounds for liquidation.  The commissioner may petition the superior court for the county of Providence for an order directing him or her to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(1) Of any ground for an order of rehabilitation as specified in § 27-14.3-16, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) That the insurer is insolvent; or

(3) That the insurer is in a condition that would make the further transaction of business hazardous, financially or otherwise, to its policyholders, its creditors, or the public.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-22 - Liquidation orders.

§ 27-14.3-22 Liquidation orders.  (a) An order to liquidate the business of a domestic insurer shall appoint the commissioner and his or her successors in office liquidator, and shall direct the liquidator to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the superior court for the county of Providence and the recorder of deeds of the city or town in which its principal office or place of business is located or, in the case of real estate, with the recorder of deeds of the city or town where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(b) Upon issuance of the order, the rights and liabilities of any insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in §§ 27-14.3-23 and 27-14.3-41.

(c) An order to liquidate the business of an alien insurer domiciled in this state shall be on the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included in the order.

(d) At the time of petitioning for an order of liquidation, or at any time after this, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of insolvency. After providing any notice and hearing that it deems proper, the court may make the declaration.

(e) Any order issued under this section shall require financial reports to the court by the liquidator. Financial reports shall include at a minimum the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually after this.

(f) Within five (5) days after the initiation of an appeal of an order of liquidation, which order has been stayed, the commissioner shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insured under liability insurance policies, during the pendency of an appeal. The plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation, including the ground of insolvency. In the event the defendant company's financial condition will not, in the judgment of the commissioner, support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties and other policyholders and claimants, as the commissioner finds to be fair and equitable considering the relative circumstances of the policyholders and claimants. The court shall examine the plan submitted by the commissioner and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the commissioner or any of his or her deputies, agents, clerks, assistants, or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(g) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty association.

(h) Any appeal pendency plan shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from the assets of the estate, which would be the obligations of any particular guaranty association but for the appeal of the order of liquidation, so that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. In the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection with the proceedings relating to obligations of the company, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment has been made with the consent of all applicable guaranty associations.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-22.1 - Grounds for rehabilitation or liquidation of a domestic company that is a covered financial company under Dodd-Frank Wall Street Reform and Consumer Protection Act.

§ 27-14.3-22.1 Grounds for rehabilitation or liquidation of a domestic company that is a covered financial company under Dodd-Frank Wall Street Reform and Consumer Protection Act.  (a) The provisions of this section apply in accordance with title II of the federal Dodd-Frank Wall Street reform and consumer protection act, P.L. 111203 with respect to an insurance company that is a covered financial company, as that term is defined under 12 U.S.C. § 5381.

(b) The commissioner may file a complaint for an order of rehabilitation or liquidation pursuant to subdivision (4) of this chapter on any of the following grounds:

(1) Upon a determination and notification given by the secretary of the treasury of the United States (in consultation with the President of the United States) that the insurance company is a financial company satisfying the requirements of 12 U.S.C. § 5383(b), and the board of directors (or body performing similar functions) of the insurance company acquiesces or consents to the appointment of a receiver pursuant to 12 U.S.C. § 5382(a)(1)(A)(i) with such consent to be considered as consent to an order of rehabilitation or liquidation;

(2) Upon an order of the United States district court for the District of Columbia under 12 U.S.C. § 5382(a)(1)(A)(iv)(I) granting the petition of the secretary of the treasury of the United States concerning the insurance company under 12 U.S.C. § 5382(a)(1)(A)(i); or

(3) A petition by the secretary of the treasury of the United States concerning the insurance company is granted by operation of law under 12 U.S.C. § 5382(a)(1)(A)(v).

(c) Notwithstanding any other provision of law, after notice to the insurance company, the receivership court may grant an order on the complaint for rehabilitation or liquidation within twenty-(24) hours after the filing of a complaint pursuant to this section.

(d) If the receivership court does not make a determination on a complaint for rehabilitation or liquidation filed by the commissioner pursuant to this section within twenty-four (24) hours after its filing, then it shall be deemed granted by operation of law upon the expiration of the twenty-four (24) hour period. At the time that an order is deemed granted under this section, the provisions of chapter 14.3 of title 27 of this title shall be deemed to be in effect, and the director shall be deemed to be affirmed as receiver and have all of the applicable powers provided by this code, regardless of whether an order has been entered. The receivership court shall expeditiously enter an order of rehabilitation or liquidation that:

(1) Is effective as of the date that it is deemed granted by operation of law; and

(2) Conforms to the provisions for rehabilitation or liquidation contained in this chapter, as applicable.

(e) Any order of rehabilitation or liquidation made pursuant to this section shall not be subject to any stay or injunction pending appeal.

(f) Nothing in this section shall be construed to supersede or impair any other power or authority of the commissioner or the court under this chapter or title 27.

History of Section.
(P.L. 2012, ch. 308, § 2; P.L. 2012, ch. 335, § 2.)



Chapter 27-14.3-23 - Continuance of coverage.

§ 27-14.3-23 Continuance of coverage.  (a) All policies, including bonds and other noncancellable business, other than life or health insurance or annuities, in effect at the time of the issuance of an order of liquidation shall continue in force only for the lesser of:

(1) The greater of a period of thirty (30) days from the date of entry of the liquidation order or a time as coverage is provided for by a responsible guaranty association, if any is applicable;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or terminated the policy;

(4) The liquidator has effected a transfer of the policy obligation pursuant to § 27-14.3-25(a)(10); or

(5) The date proposed by the liquidator and approved by the court to cancel coverage.

(b) An order or liquidation under § 27-14.3-22 shall terminate coverage at the time specified in subsection (a) of this section for the purposes of any other statute.

(c) Policies of life or health insurance or annuities shall continue in force for any period and under any terms as is provided for by any applicable guaranty association or foreign guaranty association.

(d) Policies of life or health insurance or annuities or any period or coverage of those policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections (a) and (b) of this section.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-24 - Dissolution of insurer.

§ 27-14.3-24 Dissolution of insurer.  The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he or she applies for a liquidation order. The court shall order the dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent, but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-25 - Powers of liquidator.

§ 27-14.3-25 Powers of liquidator.  (a) The liquidator shall have the power:

(1) To appoint a special deputy or deputies to act for him or her under this chapter, and to determine his or her reasonable compensation. The special deputy shall have all of the powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator;

(2) To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants, and any other personnel as he or she may deem necessary to assist in the liquidation;

(3) To appoint, with the approval of the court, an advisory committee of policyholders, claimants, or other creditors including guaranty associations should a committee be deemed necessary; provided, that if a nonprofit hospital service corporation, nonprofit medical service corporation, or nonprofit dental service corporation is subject to an order of liquidation, the commissioner shall appoint an advisory committee of creditors to include Rhode Island nonprofit hospitals. The committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or the court in liquidation proceedings conducted under this chapter;

(4) To fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers, and consultants with the approval of the court and may reimburse from the assets of the insurer the division of insurance and its agents and consultants at the statutory examination rate and/or reasonable agents' or consultants' rates for reasonable costs incurred in the examination and investigation in anticipation of liquidation, and in the liquidation of the insurer, those fees are to be Class 1 expenses of administration pursuant to § 27-14.3-46;

(5) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all of the expenses of taking possession of, conserving, conducting, liquidating, disposing of, or dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the incurred costs, the commissioner may advance the incurred costs out of any appropriation for the maintenance of the insurance department. Any advanced amounts for the expenses of administration shall be repaid to the commissioner for the use of the insurance department out of the first available moneys of the insurer;

(6) To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to his or her testimony after it has been correctly reduced to writing, and in connection with this to require the production of any books, papers, records or other documents which he or she deems relevant to the inquiry;

(7) To audit the books and records of all agents or insurance producers of the insurer insofar as those records relate to the business activities of the insurer;

(8) To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(i) To institute timely action in other jurisdictions in order to forestall garnishment and attachment proceedings against the debts;

(ii) To do any other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for the purposes of collection upon any terms and conditions as he or she deems best; and

(iii) To pursue any creditor's remedies available to enforce his or her claims;

(9) To conduct public and private sales of the property of the insurer;

(10) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under § 27-14.3-46;

(11) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or dispose of or deal with any property of the insurer at its market value or upon terms and conditions as are fair and reasonable. He or she shall also have the power to execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation;

(12) To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any funds borrowed may be repaid as an administrative expense and have priority over any other claims in § 27-14.3-46(a)(1), Class 1, under the priority of distribution;

(13) To enter into any contracts as are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party;

(14) To continue to prosecute and to institute in the name of the insurer or in his or her own name any and all suits and other legal proceedings, in this state or another place, and to abandon the prosecution of claims he or she deems unprofitable to pursue further. If the insurer is dissolved under § 27-14.3-24, he or she shall have the power to apply to any court in this state or another place for leave to substitute himself for the insurer as plaintiff;

(15) To prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer or director of the insurer, or any other person;

(16) To remove any or all records and property of the insurer to the offices of the commissioner or to any other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(17) To deposit in one or more banks in this state those sums as are required for meeting current administration expenses and dividend distributions;

(18) To invest all sums not currently needed, unless the court orders otherwise;

(19) To file any necessary documents for record in the office of any recorder of deeds or record office in this state or another place where property of the insurer is located;

(20) To assert all defenses available to the insurer as against third persons, including statutes of limitations, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to that obligation and may defend only in the absence of a defense by the guaranty associations;

(21) To exercise and enforce all of the rights, remedies, and powers of any creditor, shareholder, policyholder, or member including any power to avoid any transfer or lien that may be given by the general laws and that is not included with §§ 27-14.3-30  27-14.3-32;

(22) To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered;

(23) To enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states; and

(24) To exercise all of the powers now held or after this conferred upon receivers by the laws of this state not inconsistent with the provisions of this chapter.

(b) The enumeration in this section of the powers and authority of the liquidator shall not be construed as a limitation upon him or her, nor shall it exclude in any manner his or her right to do any other acts not specifically enumerated or provided for in this section as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(c) Notwithstanding the powers of the liquidator as stated in subsections (a) and (b) of this section, the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2008, ch. 475, § 80.)



Chapter 27-14.3-26 - Notice to creditors and others.

§ 27-14.3-26 Notice to creditors and others.  (a) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) By first class mail and either by facsimile or telegraph to the insurance commissioner of each jurisdiction in which the insurer is doing business;

(2) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first class mail to all insurance agents or insurance producers of the insurer;

(4) By first class mail to all persons known or reasonably expected to have claims against the insurer including all policyholders, at their last known address as indicated by the records of the insurer;

(5) By first class mail to federal, state, and local governmental agencies and instrumentalities as their interests may arise; and

(6) By publication in a newspaper of general circulation in the state in which the insurer has its principal place of business and in those other locations that the liquidator deems appropriate.

(b) Except as established by the liquidator with the approval of the court, notice to potential claimants under subsection (a) of this section shall require claimants to file with the liquidator their claims together with proper proofs of their claims under § 27-14.3-40, on or before a date the liquidator shall specify in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

(c) Notice under subsection (a) of this section to agents or insurance producers of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

(2) The liquidator shall promptly provide to the guaranty associations any information concerning the identities and addresses of the policyholders and their policy coverages as may be within the liquidator's possession or control, and cooperate with guaranty associations to assist them in providing to the policyholders timely notice of the guaranty associations' coverage of policy benefits, including, as applicable, coverage of claims and continuation termination of coverage.

(d) If notice is given in accordance with this section, the distribution of assets of the insurer under this chapter shall be conclusive with respect to all claimants, whether or not they received notice.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-27 - Duties of agents or insurance producers.

§ 27-14.3-27 Duties of agents or insurance producers.  (a) Every person who receives notice in the form prescribed in § 27-14.3-26 that an insurer which he or she represents as an agent or insurance producer is the subject of a liquidation order, shall within thirty (30) days of the notice provide to the liquidator in addition to the information he or she may be required to provide pursuant to § 27-14.3-6, the information in the agent's or insurance producer's records related to any policy issued by the insurer through the agent or insurance producer, and, if the agent or insurance producer is a general agent, the information in the general agent's records related to any policy issued by the insurer through an agent or insurance producer under contract to him or her, including the name and address of the subagent or subproducer. A policy shall be deemed issued through an agent or insurance producer if the agent or insurance producer has a property interest in the expiration of the policy, or if the agent or insurance producer has had in his or her possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.

(b) Any agent or insurance producer failing to provide information to the liquidator as required in subsection (a) of this section may be subject to the payment of a penalty of not more than one thousand dollars ($1,000) and may have his or her licenses suspended, after a hearing held by the commissioner.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-28 - Actions by and against liquidator.

§ 27-14.3-28 Actions by and against liquidator.  (a) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or another place, nor shall any existing actions be maintained or further presented after the issuance of the order. The courts of this state shall give full faith and credit to injunctions against new actions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when the injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside of this state, he or she may intervene in the action. The liquidator may defend any action in which he or she intervenes under this section at the expense of the estate of the insurer.

(b) The liquidator may, upon or after an order for liquidation, within two (2) years or a longer time as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered. When, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or when in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and when in this case the period had not expired at the date of the filing of the petition the liquidator may, for the benefit of the estate, take any action or do any act, required of or permitted to the insurer, within a period of one hundred eighty (180) days subsequent to the entry of an order for liquidation, or within a further period that is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitations or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty (60) days after the petition is denied.

(d) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if the association is or may become liable to act as a result of the liquidation.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-29 - Collection and list of assets.

§ 27-14.3-29 Collection and list of assets.  (a) As soon as practicable after the liquidation order but not later than one hundred twenty (120) days after this, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented as the liquidator may determine. One copy shall be filed in the office of the clerk of the superior court for the county of Providence and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c) A submission to the court for disbursement of assets in accordance with § 27-14.3-38 fulfills the requirements of subsection (a) of this section.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-30 - Fraudulent transfers prior to petition.

§ 27-14.3-30 Fraudulent transfers prior to petition.  (a) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for the transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b) A transfer of property other than real property shall be deemed made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under § 27-14.3-32(c);

(2) A transfer of real property shall be deemed made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee;

(3) A transfer that creates an equitable lien shall not be deemed perfected if there are available means by which a legal lien could be created;

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed made immediately before the filing of the successful petition;

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) of this section if:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(d) Every person receiving any property from the insurer or any benefit of this which is a fraudulent transfer under subsection (a) of this section shall be personally liable for it and shall be bound to account to the liquidator.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-31 - Fraudulent transfer after petition.

§ 27-14.3-31 Fraudulent transfer after petition.  (a) After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid for it, for the amount the transferee shall have a lien on the transferred property. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the city or town where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then valid to the extent of the present consideration actually paid for it, for the amount the transferee shall have a lien on the transferred property;

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part of the property, to the insurer or upon his or her order, with the same effect as if the petition were not pending;

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; and

(4) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c) Every person receiving any property from the insurer or any benefit of the property which is a fraudulent transfer under subsection (a) of this section shall be personally liable for it and shall be bound to account to the liquidator.

(d) Nothing in this chapter shall impair the negotiability of currency or negotiable instruments.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-32 - Voidable preferences and liens.

§ 27-14.3-32 Voidable preferences and liens.  (a) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then the transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two (2) years before the filing of the successful petition for liquidation, whichever time is shorter;

(2) Any preference may be avoided by the liquidator if:

(i) The insurer was insolvent at the time of the transfer;

(ii) The transfer was made within four (4) months before the filing of the petition;

(iii) The creditor receiving it or to be benefited by it or his or her agent acting with reference to it had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(iv) The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he or she held the petition, or any shareholder holding directly or indirectly more than five percent (5%) of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length;

(3) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; provided, that where a bona fide purchaser or lienor has given less than fair equivalent value, he or she shall have a lien upon the property to the extent of the consideration actually given by him or her. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title preserved for the benefit of the estate, in the event the lien or title shall pass to the liquidator.

(b) A transfer of property other than real property shall be deemed made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee;

(2) A transfer of real property shall be deemed made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee;

(3) A transfer which creates an equitable lien shall not be deemed perfected if there are available means by which a legal lien could be created;

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed made immediately before the filing of the successful petition;

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of the proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or a similar process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens that under applicable law are given a special priority over other liens which are prior in time;

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee or a purchaser could obtain rights superior to the rights of a transferee, within the meaning of subsection (b) of this section, if the consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the lienholder or purchaser, with or without the aid of ministerial action by public officials. That lien could not become superior and that purchase could not create superior rights for the purpose of subsection (b) of this section through any acts subsequent to the obtaining of the lien or subsequent to the purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) of this section made or suffered after the transfer because of delay in perfecting it does not by this become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one (21) days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if the loan is actually made, or a transfer, which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien deemed voidable under subdivision (a)(2) of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f) The property affected by any lien deemed voidable under subsections (a) and (e) of this section shall be discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any lien preserved for the benefit of the estate and the court may direct that conveyance executed as may be proper or adequate to evidence the title of the liquidator.

(g) The superior court for the county of Providence shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other similar obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within any reasonable times as the court shall fix.

(h) The liability of the surety under a releasing bond or other similar obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection (g) of this section to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would be recoverable from him or her.

(j) If an insurer, directly or indirectly, within one year before the filing of a successful petition for liquidation under this chapter, or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney at law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate; provided, that where the attorney is in a position of influence in the insurer or an affiliate of the insurer, payment of any money or the transfer of any property to the attorney at law for services rendered or to be rendered shall be governed by the provision of subdivision (a)(2)(iv) of this section.

(k) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he or she has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to believe this if the transfer was made within four (4) months before the date of filing of this successful petition for liquidation;

(2) Every person receiving any property from the insurer or the benefit of the property as a preference voidable under subsection (a) of this section shall be personally liable for it and shall be bound to account to the liquidator;

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-33 - Claims of holders of void or voidable rights.

§ 27-14.3-33 Claims of holders of void or voidable rights.  (a) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this chapter shall be allowed unless he or she surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty (30) days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under § 27-14.3-32(a) by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused last filing under § 27-14.3-39 if filed within thirty (30) days from the date of the avoidance, or within the further time allowed by the court under § 27-14.3-32(a).

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-34 - Setoffs.

§ 27-14.3-34 Setoffs.  (a) Mutual debts or mutual credits, whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under this chapter, shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) of this section and § 27-14.3-37.

(b) No setoff shall be allowed in favor of any person where:

(1) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3) The obligation of the insurer is owed to an affiliate of the person, or any other entity or association other than the person;

(4) The obligation of the person is owed to an affiliate of the insurer, or any other entity or association other than the insurer;

(5) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(6) The obligations between the person and the insurer arise from business where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-35 - Assessments.

§ 27-14.3-35 Assessments.  (a) As soon as practicable but not more than two (2) years from the date of an order of liquidation under § 27-14.3-22 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.

(b) Upon the basis of the report provided in subsection (a) of this section, including any supplements and amendments to the report, the superior court for the county of Providence may levy one or more assessments against all members of the insurer who are subject to assessment;

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c) After levy of assessment under subsection (b) of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment for payment.

(d) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable pursuant to the order mailed to his or her last known address as it appears on the insurer's records, at least twenty (20) days before the return day of the order to show cause.

(e) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (c) of this section, the court shall make an order adjudging the member liable for the amount of the assessment against him or her pursuant to subsection (c) of this section together with costs, and the liquidator shall have a judgment against the member for the amount;

(2) If on or before the return day, the member appears and serves duly verified objection upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make an order as the facts warrant. In the event that the commissioner determines that the objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f) The liquidator may enforce any order or collect any judgment under subsection (e) of this section by any lawful means.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-36 - Reinsurer's liability.

§ 27-14.3-36 Reinsurer's liability.  The amount recoverable by the liquidator from reinsurance shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor shall not diminish the reinsurer's obligation to the insurer's estate except when the reinsurance contract provided for direct coverage of a named insured and the payment was made in discharge of that obligation.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-37 - Recovery of premiums owed.

§ 27-14.3-37 Recovery of premiums owed.  (a) An agent or insurance producer, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium shall be obligated to pay any collected earned premiums and any unearned commissions due the insurer at the time of the declaration of insolvency as shown on the records of the insurer. The agent or insurance producer, broker, solicitor or other person responsible for the payment of a premium shall remit unearned premiums in his or her possession to the insured who paid them, or with the written approval of the insured, purchase new coverage for the insured with a different insurer. Credits or setoffs or both shall not be allowed to an agent or insurance producer, broker or premium finance company for any amounts advanced to the insurer by the agent or insurance producer, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured;

(2) An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(b) Upon satisfactory evidence of a violation of this section, the commissioner may pursue either one or both of the following courses of action:

(1) Suspend or revoke or refuse to renew the licenses of the offending party or parties; and/or

(2) Impose a penalty of not more than one thousand dollars ($1,000) for each and every act in violation of this section by the party or parties.

(c) Before the commissioner shall take any action as set forth in subsection (b) of this section, he or she shall give written notice to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation and fixing a time and place, at least ten (10) days after this, when a hearing on the matter shall be held. After the hearing, or upon the failure of the accused to appear at the hearing, the commissioner, if he or she shall find a violation, shall impose any of the penalties under subsection (b) of this section as he or she deems advisable.

(d) When the commissioner shall take action in any or all of the ways set out in subsection (b) of this section, the party aggrieved may appeal from the action to the superior court for the county of Providence.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-38 - Domiciliary liquidator's proposal to distribute assets.

§ 27-14.3-38 Domiciliary liquidator's proposal to distribute assets.  (a) Within one hundred twenty (120) days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets as those assets become available, to a guaranty association or foreign guaranty association having obligations because of the insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) The proposal shall at least include provisions for:

(1) Reserving amounts for the payment of the expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in § 27-14.3-46, Classes 1 and 2;

(2) Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled to disbursements;

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator any assets, together with income earned on assets previously disbursed, as may be required to pay the claims of secured creditors and claims falling within the priorities established in § 27-14.3-46 in accordance with those priorities. No bond shall be required of the guaranty association; and

(5) A full report to be made by each guaranty association to the liquidator accounting for all assets disbursed in this manner to the guaranty association, all disbursements made from them, any interest earned by the association on the assets, and any other matter as the court may direct.

(c) The liquidator's proposal shall provide for disbursements to the guaranty associations in amounts estimated at least equal to the claim payments made or to be made by them for which the guaranty associations could assert a claim against the liquidator, and shall provide that if the assets available for disbursement do not equal or exceed the amount of the claim payments made or to be made by the guaranty associations then disbursements shall be in the amount of available assets.

(d) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for the disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating the associations.

(e) Notice of the application shall be given to the guaranty association in and to the commissioners of insurance of each of the states. Any notice shall be deemed to have been given when deposited in the United States certified mail, first class postage prepaid, at least thirty (30) days prior to submission of the application to the court. Action on the application may be taken by the court provided this required notice has been given and provided that the liquidator's proposal complies with subdivisions (b)(1) and (b)(2) of this section.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-39 - Filing of claims.

§ 27-14.3-39 Filing of claims.  (a) Proof of all claims shall be filed with the liquidator in the form required by § 27-14.3-40 on or before the last day for filing specified in the notice required under § 27-14.3-26, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires this. Provided, however, only upon the application of the liquidator, the court may allow alternative procedures and requirements for the filing of proofs of claim or for allowing or proving claims. Upon application, if the court dispenses with the requirements of filing a proof of claim by a person, class, or group of persons, a proof of claim for such persons shall be deemed as having been filed for all purposes, including the application of guaranty association or foreign guaranty association laws.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant were not late, to the extent that the payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and that the claimant filed the claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under §§ 27-14.3-30  27-14.3-32, or was voluntarily surrendered under § 27-14.3-33, and that the filing satisfies the conditions of § 27-14.3-33; and

(3) The valuation under § 27-14.3-45 of security held by a secured creditor shows a deficiency, which is filed within thirty (30) days after the valuation.

(c) The liquidator may consider any claim filed late which is not covered by subsection (b) and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claim as is then being paid to claimants of any lower priority. This shall continue until the claim has been paid in full.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2003, ch. 396, § 1.)



Chapter 27-14.3-40 - Proof of claim.

§ 27-14.3-40 Proof of claim.  (a) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimants;

(6) A copy of the written instrument which is the foundation of the claim;

(7) The name and address of the claimant and the attorney who represents the claimant, if any; and

(8) The social security or federal employer identification number of the claimant.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four (4) months before the filing of the petition needs to be considered as evidence of liability or of the quantum of damages.

(e) A guaranty association shall be permitted to file a single omnibus proof of claim for all claims of the association in connection with payment of claims of the insolvent insurer. The omnibus proof of claim may be periodically updated by the association, and the association may be required to submit a reasonable amount of documentation in support of the claim.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2003, ch. 396, § 1.)



Chapter 27-14.3-41 - Special claims.

§ 27-14.3-41 Special claims.  (a) The claim of a third party which is contingent only on his or her first obtaining a judgment against the insured shall be considered and allowed as if there were no contingency.

(b) A claim may be allowed even if contingent if it is filed in accordance with § 27-14.3-39. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(c) Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that the claims may be discounted at the legal rate of interest.

(d) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under § 27-14.3-17 or 27-14.3-22.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-42 - Special provisions for third party claims.

§ 27-14.3-42 Special provisions for third party claims.  (a) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b) Whether or not the third party files a claim, the insured may file a claim on his or her own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty (60) days after the mailing of the notice required by § 27-14.3-26, whichever is later, he or she is an unexcused late filer.

(c) The liquidator shall make his or her recommendations to the court under § 27-14.3-46 for the allowance of an insured's claim under subsection (b) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he or she shall reconsider the claim on the basis of additional information and amend his or her recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of similar property, based on the lesser of: (1) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense, or (2) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of the final distribution and discharge of the liquidator.

(d) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection (c) of this section. If any insured's claim is subsequently reduced under subsection (c) of this section, the freed amount shall be apportioned ratably among the claims which have been reduced under this subsection.

(e) No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-43 - Disputed claims.

§ 27-14.3-43 Disputed claims.  (a) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his or her attorney by first class mail at the address shown in the proof of claim. Within sixty (60) days from the mailing of the notice, the claimant may file his or her objection with the liquidator. If no filing is made, the claimant may not further object to the determination.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter his or her denial of the claim as a result of the objections, the claimant shall petition for relief from any injunction in effect against the insurer and ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the liquidator or his or her attorney and to any other persons directly affected, not less than ten (10) nor more than thirty (30) days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with his or her recommendation.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-44 - Claims of surety.

§ 27-14.3-44 Claims of surety.  Whenever a creditor, whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he or she discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him or her in trust for the other person. The term "other person" as used in this section is not intended to apply to a guaranty association or foreign guaranty association.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-45 - Secured creditor's claims.

§ 27-14.3-45 Secured creditor's claims.  (a) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the security into money according to the terms of the agreement pursuant to which the security was delivered to the creditors; or

(2) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.

(b) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The determined amount shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his or her security to the liquidator, the entire claim shall be allowed as if unsecured.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-46 - Priority of distribution.

§ 27-14.3-46 Priority of distribution.  (a) The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. Once such funds are retained by the liquidator and approved by the court, the insurer's estate shall have no further liability to members of that class except to the extent of the retained funds and any other undistributed funds. No subclasses shall be established within any class except as provided in § 27-14.3-25(a)(12). No claim by a shareholder, policyholder, or other creditor shall be permitted to circumvent the priority classes through the use of equitable remedies. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration expressly approved by the receiver, including, but not limited to, the following:

(i) The actual and necessary costs of preserving or recovering the assets of the insurer;

(ii) Compensation for all authorized services rendered in the conservation, rehabilitation or liquidation;

(iii) Any necessary filing fees;

(iv) The fees and mileage payable to witnesses; and

(v) Authorized reasonable attorney's fees and other professional services rendered in the conservation, rehabilitation or liquidation.

(2) Class 2. The administrative expenses of guaranty associations. For purposes of this section these expenses shall be the reasonable expenses incurred by guaranty associations where the expenses are not payments or expenses which are required to be incurred as direct policy benefits in fulfillment of the terms of the insurance contract or policy, and that are of the type and nature that, but for the activities of the guaranty association otherwise would have been incurred by the receiver, including, but not limited to, evaluations of policy coverage, activities involved in the adjustment and settlement of claims under policies, including those of in-house or outside adjusters, and the reasonable expenses incurred in connection with the arrangements for ongoing coverage through transfer to other insurers, policy exchanges or maintaining policies in force. The receiver may in his or her sole discretion approve as an administrative expense under this section any other reasonable expenses of the guaranty association if the receiver finds:

(i) The expenses are not expenses required to be paid or incurred as direct policy benefits by the terms of the policy; and

(ii) The expenses were incurred in furtherance of activities that provided a material economic benefit to the estate as a whole, irrespective of whether the activities resulted in additional benefits to covered claimants. The court shall approve such expenses unless it finds the receiver abused his or her discretion in approving the expenses.

If the receiver determines that the assets of the estate will be sufficient to pay all Class 1 claims in full, Class 2 claims shall be paid currently, provided that the liquidator shall secure from each of the associations receiving disbursements pursuant to this section and agreement to return to the liquidator such disbursements, together with investment income actually earned on such disbursements, as may be required to pay Class 1 claims. No bond shall be required of any such association.

(i) All claims under policies including claims of the federal or any state or local government for losses incurred, ("loss claims") including third party claims, claims for unearned premiums, and all claims of guaranty association for reasonable expenses other than those included in Class 2. All claims under life and health insurance and annuity policies, whether for death proceeds, health benefits, annuity proceeds, or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to his or her employee shall be treated as a gratuity;

(ii) Notwithstanding the foregoing, the following claims shall be excluded from Class 3 priority:

(A) Obligations of the insolvent insurer arising out of reinsurance contracts;

(B) Obligations incurred after the expiration date of the insurance policy or after the policy has been replaced by the insured or canceled at the insured's request or after the policy has been canceled as provided in this chapter;

(C) Obligations to insurers, insurance pools or underwriting associations and their claims for contribution, indemnity or subrogation, equitable or otherwise;

(D) Any claim which is in excess of any applicable limits provided in the insurance policy issued by the insolvent insurer;

(E) Any amount accrued as punitive or exemplary damages unless expressly covered under the terms of the policy; and

(F) Tort claims of any kind against the insurer, and claims against the insurer for bad faith or wrongful settlement practices.

(4) Class 4. Claims of the federal government other than those claims included in Class 3.

(5) Class 5. Debts due to employees for services, benefits, contractual or otherwise due arising out of such reasonable compensation to employees for services performed to the extent that they do not exceed two (2) months of monetary compensation and represent payment for services performed within six (6) months before the filing of the petition for liquidation or, if rehabilitation preceded liquidation within one year before the filing of the petition for rehabilitation. Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(6) Class 6. Claims of any person, including claims of state or local governments, except those specifically classified elsewhere in this section. Claims of attorneys for fees and expenses owed them by a person for services rendered in opposing a formal delinquency proceeding. In order to prove the claim, the claimant must show that the insurer which is the subject of the delinquency proceeding incurred such fees and expenses based on its best knowledge, information and belief, formed after reasonable inquiry indicating opposition was in the best interests of the person, was well grounded in fact and was warranted by existing law or a good faith argument for the extension, modification or reversal of existing law, and that opposition was not pursued for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of the litigation.

(7) Class 7. Surplus claims of any state or local government for a penalty or forfeiture, but only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subdivision 8.

(8) Class 8. Surplus or contribution notes or similar obligations, premium refunds on assessable policies, interest on claims of Classes 1 through 7 and any other claims specifically subordinated to this class.

(9) Class 9. Claims of shareholders or other owners arising out of their capacity as shareholders or other owners, or any other capacity except as they may be qualified in Class 3 or 6 above.

(b) If any claimant of this state, another state or foreign country shall be entitled to or shall receive a dividend upon his or her claim out of a statutory deposit or the proceeds of any bond or other asset located in another state or foreign country, unless such deposit or proceeds shall have been delivered to the domiciliary liquidator, then the claimants shall not be entitled to any further dividend from the receiver until and unless all other claimants of the same class, irrespective of residence or place of the acts or contracts upon which their claims are based, shall have received an equal dividend upon their claims, and after such equalization, such claimants shall be entitled to share in the distribution of further dividends by the receiver, along with and like all other creditors of the same class, wheresoever residing.

(c) Upon the declaration of a dividend, the receiver shall apply the amount of the dividend against any indebtedness owed to the insurer by the person entitled to the dividend. There shall be no claim allowed for any deductible charged by a guaranty association or entity performing a similar function.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2001, ch. 247, § 2; P.L. 2001, ch. 367, § 2; P.L. 2003, ch. 396, § 1; P.L. 2008, ch. 475, § 80.)



Chapter 27-14.3-46.1 - Insurer assessments.

§ 27-14.3-46.1 Insurer assessments.  Notwithstanding language to the contrary in this or any other title of the general laws, an insurer that is subject to an order of liquidation pursuant to this chapter shall not be subject to any assessment or fee imposed pursuant to any section of the general laws. Notwithstanding this provision, the amount of any assessment or fee may be assumed and redistributed among all other insurers subject to the assessment or fee. This section shall only apply to those assessments and/or fees, which are first billed on or subsequent to the date of any order of liquidation. For purposes of this section the terms "assessment" and "fee" shall not include taxes defined in any title of the general laws.

History of Section.
(P.L. 2001, ch. 122, § 9.)



Chapter 27-14.3-47 - Liquidator's recommendations to the court.

§ 27-14.3-47 Liquidator's recommendations to the court.  (a) The liquidator shall review all claims duly filed in the liquidation and shall make any further investigation as he or she shall deem necessary. He or she may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under § 27-14.3-43. As soon as practicable, he or she shall present to the court a report of the claims against the insurer with his or her recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove, or modify the report on claims by the liquidator. Those reports not modified by the court within a period of sixty (60) days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject after this to later modification or to rulings made by the court pursuant to § 27-14.3-43. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-48 - Distribution of assets.

§ 27-14.3-48 Distribution of assets.  Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-49 - Unclaimed and withheld funds.

§ 27-14.3-49 Unclaimed and withheld funds.  (a) All unclaimed funds subject to distribution in accordance with § 27-14.3-46 remaining in the liquidator's hands when he or she is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the general treasurer, and shall be paid without interest except in accordance with § 27-14.3-46 to the person entitled to the funds or his or her legal representative upon satisfactory proof to the general treasurer of his or her right to the funds. Any amount on deposit not claimed within one year from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited with the general treasurer.

(b) All funds withheld under § 27-14.3-41 and not distributed shall upon discharge of the liquidator be deposited with the general treasurer and paid by him or her in accordance with § 27-14.3-46. Any sums remaining which under § 27-14.3-46 would revert to the undistributed assets of the insurer shall be transferred to the general treasurer and become the property of the state under subsection (a) of this section, unless the commissioner, in his or her discretion, petitions the court to reopen the liquidation under § 27-14.3-51.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-50 - Termination of proceedings.

§ 27-14.3-50 Termination of proceedings.  (a) When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

(b) Any other person may apply to the court at any time for an order under subsection (a) of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-51 - Reopening liquidation.

§ 27-14.3-51 Reopening liquidation.  After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the superior court for the county of Providence to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall order this.

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2009, ch. 310, § 6.)



Chapter 27-14.3-52 - Disposition of records during and after termination of liquidation.

§ 27-14.3-52 Disposition of records during and after termination of liquidation.  Whenever it shall appear to the commissioner that the records of any insurer in the process of liquidation or completely liquidated are no longer useful, he or she may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-53 - External audit of receiver's books.

§ 27-14.3-53 External audit of receiver's books.  The superior court for the county of Providence may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under this chapter, and a report of each audit shall be filed with the commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-54 - Conservation of property of foreign or alien insurers found in this state.

§ 27-14.3-54 Conservation of property of foreign or alien insurers found in this state.  (a) If a domiciliary liquidator has not been appointed, the commissioner may apply to the superior court for the county of Providence by verified petition for an order directing him or her to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in § 27-14.3-16;

(2) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent; and/or

(4) That its certificate of authority to do business in this state has been revoked or that none was ever issued, and

(ii) That there are residents of this state with outstanding claims or outstanding policies.

(b) When an order is sought under subsection (a) of this section the court shall cause the insurer to be given notice and time to respond to it as is reasonable under the circumstances.

(c) The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of superior court for the county of Providence or the recorder of deeds of the city or town in which the principal business of the company is located shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(d) The conservator may at any time petition for, and the court may grant, an order under § 27-14.3-55 to liquidate the assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under § 27-14.3-57, to be appointed ancillary receiver.

(e) The conservator may at any time petition the court for an order terminating the conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of it's business. The court may also make the finding and issue the order at any time upon the motion of any interested party, but if the motion is denied, all costs shall be assessed against the party.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-55 - Liquidation of property of foreign or alien insurers found in this state.

§ 27-14.3-55 Liquidation of property of foreign or alien insurers found in this state.  (a) If no domiciliary receiver has been appointed, the commissioner may apply to the superior court for the county of Providence by verified petition for an order directing him or her to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in § 27-14.3-16 or 27-14.3-21; or

(2) Any of the grounds specified in § 27-14.3-54(a)(2) through (4).

(b) When an order is sought under subsection (a) of this section, the court shall cause the insurer to be given notice and time to respond to it as is reasonable under the circumstances.

(c) If it shall appear to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the superior court for the county of Providence, or the recorder of deeds of the city or town in which the principal business of the company is located or the city or town in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall after this act as ancillary receiver under § 27-14.3-57. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under § 27-14.3-57.

(e) On the same grounds as are specified in subsection (a) of this section, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser of the assets and business that the commissioner deems desirable for the protection of the policyholders and creditors in this state.

(f) The court may order the commissioner, when he or she has liquidated the assets of a foreign or alien insurer under this section, to pay the claims of residents of this state against the insurer under any rules as to the liquidation of insurers under this chapter as are compatible with the provisions of this section.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-56 - Domiciliary liquidators in other states.

§ 27-14.3-56 Domiciliary liquidators in other states.  (a) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under § 27-14.3-57(c), be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, agents' or insurance producers' balances, and all of the books, accounts and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. The date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents or insurance producers and to obtain possession of the books, accounts, and other records of the insurer located in this state. He or she also shall have the right to recover all of the other assets of the insurer located in this state, subject to § 27-14.3-57.

(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts, and right of action, and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with the title in the domicile. The commissioner of this state may petition for a conservation or liquidation order under § 27-14.3-54 or 27-14.3-55, or for an ancillary receivership under § 27-14.3-57, or after approval by the superior court for the county of Providence may transfer the title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-57 - Ancillary formal proceedings.

§ 27-14.3-57 Ancillary formal proceedings.  (a) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner may file a petition with the superior court for the county of Providence requesting appointment as ancillary receiver in this state:

(1) If he or she finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; and

(2) If the protection of creditors or policyholders in this state requires this.

(b) The court may issue an order appointing an ancillary receiver in whatever terms it shall deem appropriate. The filing or recording of the order with the recorders of deeds in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.

(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. He or she shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his or her deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(d) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties, and powers to those provided in subsection (c) of this section for ancillary receivers appointed in this state.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-58 - Ancillary summary proceedings.

§ 27-14.3-58 Ancillary summary proceedings.  The commissioner in his or her sole discretion may institute proceedings under § 27-14.3-10 at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-59 - Claims of nonresidents against insurers domiciled in this state.

§ 27-14.3-59 Claims of nonresidents against insurers domiciled in this state.  (a) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, provided a claim filing procedure is established in the ancillary proceeding, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this chapter, or in ancillary proceedings, if any, in the reciprocal states, provided a claim filing procedure is established in the ancillary proceeding. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in § 27-14.3-60(b) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in the ancillary states, but shall not be conclusive with respect to priorities against general assets under § 27-14.3-46.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-60 - Claims of residents against insurers domiciled in reciprocal states.

§ 27-14.3-60 Claims of residents against insurers domiciled in reciprocal states.  (a) Promptly after the appointment of the commissioner as ancillary receiver for an insurer not domiciled in this state, the commissioner shall determine whether there are claimants residing in this state who are not protected by guaranty funds, and if so, whether the protection of those claimants requires the establishing of a claim filing procedure in the ancillary proceeding. If a claim filing procedure is established, claimants against the insurer who reside within this state may file claims with either the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state, provided a claim filing procedure is established in the ancillary proceeding. If a claimant elects to prove his or her claim in this state, he or she shall file his or her claim with the liquidator in the manner provided in §§ 27-14.3- 39 and 27-14.3-40. The ancillary receiver shall make his or her recommendation to the court as under § 27-14.3-47. He or she shall also arrange a date for a hearing if necessary under § 27-14.3-43 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service, at least forty (40) days prior to the date set for the hearing. If the domiciliary liquidator, within thirty (30) days after the giving of the notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his or her intention to contest the claim, he or she shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(c) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-61 - Attachment, garnishment and levy of execution.

§ 27-14.3-61 Attachment, garnishment and levy of execution.  During the pendency in this or any other state of liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-62 - Interstate priorities.

§ 27-14.3-62 Interstate priorities.  (a) In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where those assets are located.

(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid a percentage of their claims equal to the percentage paid from the special deposit.

(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his or her security and file his or her claim as a general creditor, or the claim may be discharged by resort to the security in accordance with § 27-14.3-45, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer of the same basis as claims of unsecured creditors.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-63 - Subordination of claims for noncooperation.

§ 27-14.3-63 Subordination of claims for noncooperation.  If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his or her control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership other than special deposit claims or secured claims shall be placed in the class of claims under § 27-14.3-46(a)(8).

History of Section.
(P.L. 1993, ch. 248, § 1; P.L. 2008, ch. 475, § 80.)



Chapter 27-14.3-64 - Severability.

§ 27-14.3-64 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance is for any reason held to be invalid, the remainder of the chapter and the application of the provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1993, ch. 248, § 1.)



Chapter 27-14.3-65 - Rules and regulations.

§ 27-14.3-65 Rules and regulations.  The commissioner is empowered to adopt reasonable rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 1993, ch. 248, § 1.)






Chapter 27-14.4 - Uniform Insurers Liquidation Act

Chapter 27-14.4-1 - Short title.

§ 27-14.4-1 Short title.  This chapter may be cited as the "Uniform Insurers Liquidation Act".

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-2 - Definitions.

§ 27-14.4-2 Definitions.  For the purposes of this chapter:

(1) "Ancillary state" means any state other than a domiciliary state;

(2) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer;

(3) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an insurer incorporated or organized in a foreign country, the state in which that insurer, having become authorized to do business in that state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any foreign insurer is deemed to be domiciled in that state;

(4) "Foreign country" means territory not in any state;

(5) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to specifically encumbered property the term includes all property or its proceeds in excess of the amount necessary to discharge the sum or sums secured by that property. Assets held in trust and assets held on deposit for the security or benefit of all policyholders, or all policyholders and creditors in the United States, shall be deemed general assets; provided that general assets shall not mean unearned premiums due or owed the insurer by the policyholder, agent or broker at the time an insolvency or liquidation is declared by a court of competent jurisdiction, nor shall general assets mean unearned premiums held in trust or held on deposit by the agent, broker, or insurer;

(6) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by, the department of business regulation of this state, or the equivalent insurance supervisory official of another state, including a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, and any of its protected cells established to that chapter, to the extent not inconsistent with the provisions of chapter 64 of this title;

(7) "Preferred claim" means any claim with respect to which the law of a state or of the United States accords priority of payment from the general assets of the insurer;

(8) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require;

(9) "Reciprocal state" means any state other than this state in which in substance and effect the provisions of this chapter are in force, including the provisions requiring that the director of business regulation is the receiver of a delinquent insurer;

(10) "Secured claim" means any claim secured by mortgage, trust, deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which more than four (4) months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process;

(11) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets; and

(12) "State" means any state of the United States, and also the District of Columbia and Puerto Rico.

History of Section.
(P.L. 1994, ch. 141, § 2; P.L. 1999, ch. 22, § 6.)



Chapter 27-14.4-3 - Director as domiciliary receiver.

§ 27-14.4-3 Director as domiciliary receiver.  Whenever under this title, including § 27-1-14, a receiver is to be appointed upon the commencement of delinquency proceedings for an insurer domiciled in this state, the superior court shall appoint the director of business regulation as the receiver. The court shall direct the receiver to immediately take possession of the assets of the insurer and to administer them under the orders of the court. The receiver may, subject to the discretion of the court, continue to be the receiver for the duration of the receivership proceedings and shall have all of the powers and duties conferred upon the receivers by law including the powers and duties set forth in chapter 1 of this title.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-4 - Title vested in domiciliary receiver  Official bond.

§ 27-14.4-4 Title vested in domiciliary receiver  Official bond.  The domiciliary receiver and his or her successors shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records, of the insurer wherever located, as of the date of entry of the order directing possession to be taken, and the receiver shall have the right to recover that property and reduce it to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in this chapter for ancillary receivers appointed in this state as to assets located in this state. The filing or recording of the order directing possession to be taken, or a certified copy of it, in the office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded. The domiciliary receiver shall be responsible on his or her official bond for the proper administration of all assets coming into his or her possession or control. The court may at any time require an additional bond from the receiver or his or her deputies if deemed desirable for the protection of the assets.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-5 - Administration of assets by receiver  Employment of deputies and personnel.

§ 27-14.4-5 Administration of assets by receiver  Employment of deputies and personnel.  Upon taking possession of the assets of a delinquent insurer the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take those steps authorized by the laws of this state for the purpose of liquidating, rehabilitating, reorganizing, or conserving the affairs of the insurer. In connection with delinquency proceedings the receiver may appoint one or more special deputies to act for him or her, and may employ any counsel, clerks, and assistants as he or she deems necessary. The compensation of the special deputies, counsel, clerks, or assistants and all of the expenses of taking possession of the delinquent insurer and of conducting the delinquency proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of the duties imposed upon them, special deputies shall possess all of the powers given to, and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to delinquency proceedings.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-6 - Director as ancillary receiver.

§ 27-14.4-6 Director as ancillary receiver.  Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the superior court shall appoint the director of business regulation as the ancillary receiver. The ancillary receiver shall file a petition in the court requesting appointment:

(1) If he or she finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(2) If ten (10) or more persons resident in this state having claims against the insurer file a petition with the director of business regulation requesting the appointment of an ancillary receiver.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-7 - Powers and duties of receivers of foreign companies.

§ 27-14.4-7 Powers and duties of receivers of foreign companies.  The domiciliary receiver of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records, of the insurer located in this state, and the receiver shall have the immediate right to recover all balances due from local agents and to obtain possession of any books and records of the insurer found in this state. The receiver shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover those other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets the ancillary receiver shall promptly transfer to the domiciliary receiver. Subject to these provisions the ancillary receiver and his or her deputies shall have the same powers and be subject to the same duties, with respect to the administration of the insurer's assets, as a receiver of an insurer domiciled in this state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-8 - Filing by claimants in reciprocal states against insurers of this state.

§ 27-14.4-8 Filing by claimants in reciprocal states against insurers of this state.  In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims with either the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All of those claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-9 - Proof of controverted claims of nonresidents.

§ 27-14.4-9 Proof of controverted claims of nonresidents.  Controverted claims belonging to claimants residing in reciprocal states may either: (1) be proved in this state as provided by law, or (2) if ancillary proceedings have been commenced in those reciprocal states, be proved in those proceedings. In the event a claimant elects to prove his or her claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in § 27-14.4-11 with respect to ancillary proceedings in this state, the final allowance of that claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-10 - Filing by claimants in this state against foreign insurer.

§ 27-14.4-10 Filing by claimants in this state against foreign insurer.  In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against that insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All of those claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-11 - Proof of controverted claims of residents.

§ 27-14.4-11 Proof of controverted claims of residents.  Controverted claims belonging to claimants residing in this state may either: (1) be proved in the domiciliary state as provided by the law of that state, or (2) if ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any claimant elects to prove his or her claim in this state, the claimant shall file his or her claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and the claimant shall give notice in writing to the receiver in the domiciliary state, either by registered or certified mail or by personal service at least forty (40) days prior to the date set for the hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within thirty (30) days after the giving of notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of his or her intention to contest the claim, the domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-12 - Preferred ancillary claims against domestic insurers.

§ 27-14.4-12 Preferred ancillary claims against domestic insurers.  In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All claims whether owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where those assets are located.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-13 - Preferred claims in this state against foreign insurers.

§ 27-14.4-13 Preferred claims in this state against foreign insurers.  In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if similar claims are preferred by the laws of that state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-14 - Special deposit claims.

§ 27-14.4-14 Special deposit claims.  The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of special deposits. If there is a deficiency in any special deposit so that the claims secured by the special deposit are not fully discharged, the claimants may share in the general assets, but any sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-15 - Secured claims.

§ 27-14.4-15 Secured claims.  The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his or her security and file his or her claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as the claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, that amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-16 - Attachment, garnishment, and execution.

§ 27-14.4-16 Attachment, garnishment, and execution.  During the pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any action or proceeding in the nature of an attachment, garnishment, or execution within four (4) months prior to the commencement of any delinquency proceeding or at any time after this shall be void as against any rights arising in the delinquency proceeding.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-17 - Suit in this state by domiciliary receiver of foreign insurer.

§ 27-14.4-17 Suit in this state by domiciliary receiver of foreign insurer.  The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of that insurer to which the receiver may be entitled under the laws of this state.

History of Section.
(P.L. 1994, ch. 141, § 2.)



Chapter 27-14.4-18 - Right of receiver to deposits.

§ 27-14.4-18 Right of receiver to deposits.  The provisions of § 27-1-8 shall not apply in any case where the director of business regulation has been appointed and is acting as a receiver, pursuant to the provisions of this chapter.

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-20.)



Chapter 27-14.4-19 - Immediate access to assets.

§ 27-14.4-19 Immediate access to assets.  (a) Within one hundred twenty (120) days of a final determination of insolvency of a company by a court of competent jurisdiction of this state, the receiver shall make an application to the court for the approval of a proposal to disburse assets out of that company's marshaled assets as those assets become available, to the Rhode Island insurers' insolvency fund and to any similar organization in another state. The Rhode Island insurers' insolvency fund and similar organizations in other states shall be referred to throughout this section collectively as "the funds".

(b) The proposal shall at least include provision for:

(1) Reserving amounts for the payment of the expenses of administration and claims falling within the priorities established in § 27-14.4-20(1), (2), and (3).

(2) The disbursement of the assets marshaled to date and subsequent disbursements of assets as they become available.

(3) The equitable allocation of disbursements to each of the funds entitled to the disbursements; and

(4) The securing by the receiver from each of the funds entitled to disbursements pursuant to this section of an agreement to return to the receiver any assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in § 27-14.4-20(1), (2), (3), and (4) in accordance with those priorities. No bond shall be required of any fund.

(c) The receiver's proposal shall provide for disbursements to the funds in amounts at least equal to the payments made or to be made by the funds for which the funds could assert claims against the receiver, and shall provide that if the assets available for disbursement do not equal or exceed the amount of those payments made or to be made by the funds then disbursements shall be in the amount of available assets.

(d) Notice of the application shall be given to the funds in each of the states and to the commissioners of insurance of each of the states. Any notice shall be deemed to have been given when deposited in the United States certified mails, first class postage prepaid, at least thirty (30) days prior to the submission of the application to the court. Action on the application may be taken by the court provided this required notice has been given, and provided that the receiver's proposal complies with subdivisions (b)(1) and (b)(4) of this section.

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-21.)



Chapter 27-14.4-20 - Priority of distribution.

§ 27-14.4-20 Priority of distribution.  The priorities of distribution in a liquidation proceeding shall be in the following order:

(1) The cost and expenses of administration, including the claims handling the expenses of the Rhode Island insurers' insolvency fund and of any similar organization in any other state.

(2) Wages actually owing to employees for services rendered within three (3) months prior to the date of the filing of the delinquency petition, not exceeding three hundred dollars ($300) to each employee.

(3) Federal, state, and local taxes.

(4) Claims by policyholders, beneficiaries, and insured arising from and within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the company, and liability claims against the insured which claims are within the coverage of, and not in excess of, the applicable limits of insurance policies and insurance contracts issued by the company, and claims of the Rhode Island insurers' insolvency fund and any similar organization in another state.

(5) All other claims.

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-22.)



Chapter 27-14.4-21 - Agent's responsibilities.

§ 27-14.4-21 Agent's responsibilities.  In the event of the entry of a decree ordering liquidation of an insurer, the responsibility of the agent to render premiums to the receiver shall be as follows:

(1) Any agent upon receiving notice that a policy of insurance is being cancelled shall as of the date of policy termination immediately remit unearned premiums in the possession of the agent to the insured who paid them, or with the written approval of the insured, purchase new coverage for the insured with a different insurer. The agent shall not owe, or remit to the insurer or to the liquidator-receiver any premiums that are unearned as of the date of commencement of the proceedings. The insurance commissioner shall promulgate rules in accordance with the Administrative Procedures Act, chapter 35 of title 42, establishing guidelines for use by agents to calculate unearned premium.

(2) An agent who places initial insurance coverage, or renewal coverage, with an insurer admitted to do business in this state or with any insurer conducting business in Rhode Island which is an admitted carrier on the date of the coverage placement shall be deemed to have fulfilled his or her duty to the insured regarding the financial condition of the insurer and a claim for monetary damages shall not be brought or maintained against the agent for breach of duty or for any other cause of action resulting from the financial condition of the insurer.

(3) An agent who places initial insurance coverage, or renewal coverage, with an insurer that is not admitted to do business in this state or with any insurer conducting business in Rhode Island which is a non-admitted carrier on the date of the coverage placement, or if the insurer is not rated in the most recent published issue of Best's Key Rating Guide, shall be deemed to have fulfilled his or her duty to the insured regarding the financial condition of the insurer and a claim for monetary damages shall not be brought or maintained against the agent for breach of duty or for any other cause of action resulting from the financial condition of the insurer, but only if the insured voluntarily signs this statement:

(AFFIDAVIT BY INSURED)

(Name of insured of (street, city or town, state), being duly sworn, deposes and says that on (date), he (she) directed his (her) insurance agent or broker to obtain insurance against certain risks covering property as described on the reverse side; that his (her) insurance agent or broker informed him (her) that (only part of) (no part of) the required insurance could be obtained from companies admitted to transact business in the state of Rhode Island, to wit: ($ ); and that he (she) informed me that he (she) made a diligent effort to procure the full amount of insurance from admitted insurers, but was unable to do so.

The following companies or groups and officer(s) or agent(s) of these companies or groups are among those which have declined the offering or accepted a part of it:

I was further informed that the amount of insurance shown below could be obtained from certain insurers not admitted to transact business in the state of Rhode Island. I therefore directed ]]]]]]]]]]]]] a licensed Rhode Island agent (broker) to obtain this insurance from these non-admitted companies through the office of ]]]]]]]]]]]]] a licensed surplus line broker. This insurance was only the excess over the amounts procurable from admitted insurers. ]]]]]]]]]]]]] personally appeared before me ]]]]]]]]]]]] and made oath that the above affidavit signed by him (her) is true to the best of his (her) knowledge and belief.

(Signature of Insured)

]]]]]]]]]]]]]]]]]]]]]]]]

(Notary Public)

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-23.)



Chapter 27-14.4-22 - Severability.

§ 27-14.4-22 Severability.  If any provision of this chapter or the application of any provision to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-18.)



Chapter 27-14.4-23 - Uniformity of construction.

§ 27-14.4-23 Uniformity of construction.  This chapter shall be interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

History of Section.
(P.L. 1994, ch. 141, § 2; G.L. 1956, § 27-14.4-19.)






Chapter 27-14.5 - Voluntary Restructuring of Solvent Insurers

Chapter 27-14.5-1 - Definitions.

§ 27-14.5-1 Definitions.  As used in this chapter:

(1) "Applicant" means a commercial run-off insurer applying under § 27-14.5-4.

(2) "Assessment deficit" means the amount that the assessment for the previous year under § 27-14.5-5 is less than, and "assessment surplus" is the amount that the assessment for the previous year exceeds:

(i) The run-off insurer's proportionate share of regulatory expenditure for the previous year, if the run-off insurer was domiciled in Rhode Island on March 15 of the previous year; or

(ii) The redomestication expenditure for the previous year attributable to the run-off insurer, if the run-off insurer was not domiciled in Rhode Island on March 15 of the previous year.

(3) "Assumption policyholder" means a policyholder whose policy is reinsured under an assumption reinsurance agreement between the applicant and a reinsurer.

(4) "Assumption reinsurance agreement" has the meaning given in § 27-53.1-3(b), subject to the following:

(i) The agreement may be conditioned upon the court's entry of an implementation order.

(ii) If any policy subject to the agreement is protected through a guarantee association, then the assuming insurer must have been and be licensed, and must have been and be a member of the guarantee association, in all states known to the applicant in which either: (A) any property covered under the policy has a permanent situs; or (B) the policyholder resided while the policy was in force.

(5) "Class of creditors" means:

(i) All voting policyholders, including those without known claims;

(ii) Voting creditors, other than policyholders; or

(iii) Any separate class of creditors as the court may in its discretion determine should approve the commutation plan.

(6) "Commercial run-off insurer" means:

(i) A run-off insurer domiciled in Rhode Island whose business, excluding all business subject to an assumption reinsurance agreement, includes only the reinsuring of any line(s) of business other than life and/or the insuring of any line(s) of business other than life, workers' compensation, and personal lines insurance; or

(ii) A Rhode Island domestic insurance company meeting the requirements of subsection (i) hereof and formed or re-activated for the sole purpose of entering into a voluntary restructuring under this chapter and whose liabilities consist of commercial liabilities transferred to said company with the approval of the commissioners and pursuant to the regulations issued by the department under this chapter. The amount of the commercial liabilities transferred must be less than or equal to the amount of assets transferred to the newly formed or re-activated company.

(7) "Commissioner" means the director of the department.

(8) "Commutation plan" means a plan for extinguishing the outstanding liabilities of a commercial run-off insurer.

(9) "Creditor" means:

(i) Any person that has a claim against the applicant; or

(ii) A policyholder other than an assumption policyholder.

(10) "Department" means the department of business regulation.

(11) "Guarantee association" means a guarantee association or foreign guarantee association, as those terms are defined in § 27-14.3-3(10), that is potentially obligated with respect to the applicant's policies.

(12) "Implementation order" means an order under § 27-14.5-4(c).

(13) "Insurer" has the meaning given in § 27-14.3-3(12).

(14) "Person" means an individual, corporation, partnership, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing acting in concert.

(15) "Personal lines insurance" means insurance issued for personal, family, or household purposes.

(16) "Policy" means a contract of insurance or a contract of reinsurance.

(17) "Policyholder" means an insured or a reinsured of the insurer.

(18) "Proportionate share" means, for a particular run-off insurer as of December 31 of the previous year, the ratio of:

(i) The gross assets of that run-off insurer; to

(ii) The gross assets of all run-off insurers, other than those that were not domiciled in Rhode Island on March 15 of that calendar year.

(19) "Redomestication expenditure" means, for any calendar year:

(i) The amount that the department's expenditures attributable to the regulation of run-off insurers increases as a result of any run-off insurer redomiciling to Rhode Island on or after March 15 of that year; less

(ii) Filing fees, examination costs, and any other fees in relation to insurance regulation in this state paid to this state by run-off insurers that redomiciled to Rhode Island on or after March 15 of that year, but excluding any premium taxes.

(20) "Regulatory expenditure" means, for any calendar year:

(i) The amount of the department's expenditures attributable to the regulation of run-off insurers domiciled in Rhode Island on March 15 of that year; less

(ii) Filing fees, examination costs, and any other fees in relation to insurance regulation in this state paid to this state by run-off insurers domiciled in Rhode Island on March 15 of that year, but excluding any premium taxes.

(21) "Run-off insurer" means an insurer that:

(i) Is domiciled in Rhode Island;

(ii) Has liabilities under policies for property and casualty lines of business;

(iii) Has ceased underwriting new business; and

(iv) Is only renewing ongoing business to the extent required by law or by contract.

History of Section.
(P.L. 2002, ch. 381, § 1; P.L. 2007, ch. 156, § 1; P.L. 2007, ch. 269, § 1.)



Chapter 27-14.5-2 - Jurisdiction, venue, and court orders.

§ 27-14.5-2 Jurisdiction, venue, and court orders.  (a) The court considering applications brought under this chapter shall have the same jurisdiction as a court under chapter 14.3 of this title.

(b) Venue for all court proceedings under this chapter shall lie in the superior court for the county of Providence.

(c) The court may issue any order, process, or judgment that is necessary or appropriate to carry out the provisions of this chapter. No provision of this chapter providing for the raising of an issue by a party in interest shall be construed to preclude the court from, on its own motion, taking any action or making any determination necessary or appropriate to enforce or implement court orders or rules, or to prevent an abuse of process.

History of Section.
(P.L. 2002, ch. 381, § 1.)



Chapter 27-14.5-3 - Notice.

§ 27-14.5-3 Notice.  (a) Wherever in this chapter notice is required, the applicant shall, within ten (10) days of the event triggering the requirement, cause transmittal of the notice:

(1) By first class mail and facsimile to the insurance regulator in each jurisdiction in which the applicant is doing business;

(2) By first class mail to all guarantee associations;

(3) Pursuant to the notice provisions of reinsurance agreements or, where an agreement has no provision for notice, by first class mail to all reinsures of the applicant;

(4) By first class mail to all insurance agents or insurance producers of the applicant;

(5) By first class mail to all persons known or reasonably expected to have claims against the applicant including all policyholders, at their last known address as indicated by the records of the applicant;

(6) By first class mail to federal, state, and local government agencies and instrumentalities as their interests may arise; and

(7) By publication in a newspaper of general circulation in the state in which the applicant has its principal place of business and in any other locations that the court overseeing the proceeding deems appropriate.

(b) If notice is given in accordance with this section, any orders under this chapter shall be conclusive with respect to all claimants and policyholders, whether or not they received notice.

(c) Where this chapter requires that the applicant provide notice but the commissioner has been named receiver of the applicant, the commissioner shall provide the required notice.

History of Section.
(P.L. 2002, ch. 381, § 1.)



Chapter 27-14.5-4 - Commutation plans.

§ 27-14.5-4 Commutation plans.  (a) Application. Any commercial run-off insurer may apply to the court for an order implementing a commutation plan.

(1) The applicant shall give notice of the application and proposed commutation plan.

(2) All creditors shall be given the opportunity to vote on the plan.

(3) All creditors, assumption policyholders, reinsurers, and guaranty associations shall be provided with access to the same information relating to the proposed plan and shall be given the opportunity to file comments or objections with the court.

(4) Approval of a commutation plan requires consent of: (i) fifty percent (50%) of each class of creditors; and (ii) the holders of seventy-five percent (75%) in value of the liabilities owed to each class of creditors.

(1) The court shall enter an implementation order if: (i) the plan is approved under subdivision (b)(4) of this section; and (ii) the court determines that implementation of the commutation plan would not materially adversely affect either the interests of objecting creditors or the interests of assumption policyholders.

(2) The implementation order shall:

(i) Order implementation of the commutation plan;

(ii) Subject to any limitations in the commutation plan, enjoin all litigation in all jurisdictions between the applicant and creditors other than with the leave of the court;

(iii) Require all creditors to submit information requested by the bar date specified in the plan;

(iv) Require that upon a noticed application, the applicant obtain court approval before making any payments to creditors other than, to the extent permitted under the commutation plan, payments in the ordinary course of business, this approval to be based upon a showing that the applicant's assets exceed the payments required under the terms of the commutation plan as determined based upon the information submitted by creditors under paragraph (iii) of this subdivision;

(v) Release the applicant of all obligations to its creditors upon payment of the amounts specified in the commutation plan;

(vi) Require quarterly reports from the applicant to the court and commissioner regarding progress in implementing the plan; and

(vii) Be binding upon the applicant and upon all creditors and owners of the applicant, whether or not a particular creditor or owner is affected by the commutation plan or has accepted it or has filed any information on or before the bar date, and whether or not a creditor or owner ultimately receives any payments under the plan.

(3) The applicant shall give notice of entry of the order.

(1) Upon completion of the commutation plan, the applicant shall advise the court.

(2) The court shall then enter an order that:

(i) Is effective upon filing with the court proof that the applicant has provided notice of entry of the order;

(ii) Transfers those liabilities subject to an assumption reinsurance agreement to the assumption reinsurer, thereby notating the original policy by substituting the assumption reinsurer for the applicant and releasing the applicant of any liability relating to the transferred liabilities;

(iii) Assigns each assumption reinsurer the benefit of reinsurance on transferred liabilities, except that the assignment shall only be effective upon the consent of the reinsurer if either:

(A) The reinsurance contract requires that consent; or

(B) The consent would otherwise be required under applicable law; and

(iv) Either:

(A) The applicant be discharged from the proceeding without any liabilities; or

(B) The applicant be dissolved.

(3) The applicant shall provide notice of entry of the order.

(e) Reinsurance. Nothing in this chapter shall be construed as authorizing the applicant, or any other entity, to compel payment from a reinsurer on the basis of estimated incurred but not reported losses or loss expenses, or case reserves for unpaid losses and loss expenses.

(f) Modifications to plan. After provision of notice and an opportunity to object, and upon a showing that some material factor in approving the plan has changed, the court may modify or change a commutation plan, except that upon entry of an order under subdivision (d)(2) of this section, there shall be no recourse against the applicant's owners absent a showing of fraud.

(1) The commissioner and guaranty funds shall have the right to intervene in any and all proceedings under this section; provided, that notwithstanding any provision of title 27, any action taken by a commercial run-off insurer to restructure pursuant to chapter 14.5, including the formation or re-activation of an insurance company for the sole purpose of entering into a voluntary restructuring shall not affect the guaranty fund coverage existing on the business of such commercial run-off insurer prior to the taking of such action.

(2) If, at any time, the conditions for placing an insurer in rehabilitation or liquidation specified in chapter 14.3 of this title exist, the commissioner may request and, upon a proper showing, the court shall order that the commissioner be named statutory receiver of the applicant.

(3) If no implementation order has been entered, then upon being named receiver, the commissioner may request, and if requested, the court shall order, that the proceeding under this chapter be converted to a rehabilitation or liquidation pursuant to chapter 14.3 of this title. If an implementation order has already been entered, then the court may order a conversion upon a showing that some material factor in approving the original order has changed.

(4) The commissioner, any creditor, or the court on its own motion may move to have the commissioner named as receiver. The court may enter such an order only upon finding either that one or more grounds for rehabilitation or liquidation specified in chapter 14.3 of this title exist or that the applicant has materially failed to follow the commutation plan or any other court instructions.

(5) Unless and until the commissioner is named receiver, the board of directors or other controlling body of the applicant shall remain in control of the applicant.

History of Section.
(P.L. 2002, ch. 381, § 1; P.L. 2007, ch. 156, § 1; P.L. 2007, ch. 269, § 1.)



Chapter 27-14.5-5 - Taxes, fees, assessments, pools, and regulatory and supervision fund.

§ 27-14.5-5 Taxes, fees, assessments, pools, and regulatory and supervision fund.  (a) Application fee. Upon application to a court pursuant to § 27-14.5-4, the applicant shall pay a fee to the department in the amount of ten thousand dollars ($10,000).

(1) In connection with the departments' participation in the proceedings undertaken pursuant to § 27-14.5-4, the applicant shall be assessed the following expenses:

(i) One hundred fifty percent (150%) of the total salaries and benefits paid to the personnel of the department of business regulation engaged in the proceedings, including, but not limited to, examiners, actuaries, attorneys, managers, and para-professionals, less any salary reimbursements.

(ii) The department may retain independent attorneys, appraisers, actuaries, certified public accountants, or other professionals and specialists to assist department personnel in connection with the proceedings, the cost of which shall be borne by the applicant.

(1) Every March 15, the commissioner shall assess each run-off insurer an amount equal to the greater of: (i) one thousand dollars ($1,000), or (ii) the sum of that run-off insurer's proportionate share of estimated regulatory expenditure for that calendar year and that run-off insurer's assessment deficit, less its assessment surplus.

(2) The calculation of the assessment surplus or deficit shall reflect the total cost of any examinations, which shall be borne by the companies so examined, and shall include the following expenses:

(i) One hundred fifty percent (150%) of the total salaries and benefits paid to the examining personnel of the department of business regulation engaged in those examinations, including, but not limited to, examiners, actuaries, attorneys, managers, and para-professionals, less any salary reimbursements;

(ii) All reasonable technology costs related to the examination process. Technology costs shall include the actual cost of software and hardware utilized in the examination process and the cost of training examination personnel in the proper use of the software or hardware;

(iii) All necessary and reasonable education and training costs incurred by the state to maintain the proficiency and competence of the examining personnel. All such costs shall be incurred in accordance with appropriate state of Rhode Island regulations, guidelines and procedures.

(3) Each run-off insurer shall pay the assessment to the department on or before the following fifteenth (15th) day of April.

(4) An insurer that redomiciles to Rhode Island after March 15 of any year and that qualifies as a run-off insurer upon redomestication shall pay an assessment equal to the commissioner's estimate of redomestication expenditure attributable to that run-off insurer.

(5) All revenues collected pursuant to this section shall be deposited as general revenues. That assessment shall be in addition to any taxes and fees otherwise payable to the state.

(c) Pools. Except with respect to policy renewals required by law or contract, no run-off insurer shall be subject to any assessment or assignment in connection with any residual market, fair plan, or assigned-risk plan mechanisms in this state.

(d) Scope. This section shall only apply to run-off insurers that cease underwriting new business after January 1, 2002, or that were not domiciled in Rhode Island on January 1, 2002.

History of Section.
(P.L. 2002, ch. 381, § 1; P.L. 2011, ch. 167, § 1; P.L. 2011, ch. 294, § 1.)



Chapter 27-14.5-6 - Rules and regulations.

§ 27-14.5-6 Rules and regulations.  The commissioner shall promulgate rules and regulations that may be necessary to effectuate the purposes of this chapter no later than January 1, 2003. The department shall not accept applications under § 27-14.5-4 until the time that these regulations have been promulgated.

History of Section.
(P.L. 2002, ch. 381, § 1.)






Chapter 27-15 - Assessment Plan Insurance



Chapter 27-16 - Unauthorized Insurance Business

Chapter 27-16-1.1 - Purpose of §§ 27-16-1.1  27-16-2.6  Suits by states.

§ 27-16-1.1 Purpose of §§ 27-16-1.1  27-16-2.6  Suits by states.  The purpose of §§ 27-16-1.1  27-16-2.6 is to subject certain insurers to the jurisdiction of the insurance commissioner and the courts of this state in suits by or on behalf of the state. The legislature declares that it is concerned with the protection of the residents of this state against acts by insurers not authorized to do an insurance business in this state, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers, and by protecting against the evasion of the insurance regulatory laws of this state. In furtherance of this state interest, the legislature provides in these sections methods for substituted service of process upon insurers in any proceeding, suit, or action in any court and substituted service of any notice, order, pleading, or process upon insurers in any proceeding by the commissioner of insurance to enforce or effect full compliance with the insurance laws of this state. In so doing, the state exercises its powers to protect the residents of this state and to define what constitutes transacting an insurance business in this state, and also exercises powers and privileges available to this state by virtue of 15 U.S.C. § 1011 et seq., which declares that the business of insurance and every person engaged in that business shall be subject to the laws of the several states.

History of Section.
(P.L. 1973, ch. 231, § 1; P.L. 1994, ch. 134, § 13.)



Chapter 27-16-1.2 - Certificate of compliance  Exceptions.

§ 27-16-1.2 Certificate of compliance  Exceptions.  (a) It shall be unlawful for any insurer to transact insurance business in this state as set forth in subsection (b) of this section without a certificate of compliance from the commissioner; provided, that this section shall not apply to:

(1) The lawful transaction of surplus lines insurance;

(2) The lawful transaction of reinsurance by insurers;

(3) Transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of the policy;

(4) Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses;

(5) Transactions in this state involving group life and group sickness and accident or blanket sickness and accident insurance or group annuities where the master policy of the groups was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business, to a group organized for purposes other than the procurement of insurance, and where the policyholder is domiciled or has a bona fide situs;

(6) Transactions in this state involving any policy of insurance or annuity contract issued prior to May 15, 1973;

(7) Transactions in this state relative to a policy issued outside of this state involving insurance on vessels, craft, or hulls, cargoes, marine protection, and indemnity or other risk, including strikes and war risks commonly insured under ocean or wet marine forms of policy;

(8) Transactions in this state involving contracts of insurance issued to one or more industrial insured. An industrial insured is defined as an insured:

(i) Which procures the insurance of any risk by the use of the services of a full-time employee acting as insurance manager or buyer or the services of a regularly and continuously retained qualified insurance consultant;

(ii) Whose aggregate annual premiums on all risks excluding workers' compensation and group total at least twenty-five thousand dollars ($25,000); and

(iii) Which has at least twenty-five (25) full-time employees; and

(9) Transactions in this state involving life insurance, health insurance, or annuities provided to educational or religious or charitable institutions organized and operated without profit to any private shareholder or individual for the benefit of the institutions and individuals engaged in the service of the institutions;

(ii) This exemption shall be conditional upon the company complying with the following requirements:

(A) Payment of an annual registration fee of five hundred dollars ($500);

(B) Filing a copy of any policy or contract form, including annuities issued to any Rhode Island residents with the commissioner of insurance. Each policy and contract form, including annuities, shall contain (on its front and declaration page) in at least twelve (12) point type the following notice:

(B) NOTICE TO RHODE ISLAND RESIDENTS

THIS CONTRACT HAS BEEN PLACED WITH AN INSURER NOT LICENSED TO DO BUSINESS IN THE STATE OF RHODE ISLAND BUT ELIGIBLE AS AN UNLICENSED REGISTERED INSURER PURSUANT TO THE UNAUTHORIZED BUSINESS STATUTE. THE INSURER IS NOT A MEMBER OF THE RHODE ISLAND LIFE AND HEALTH GUARANTY ASSOCIATION. SHOULD THE INSURER BECOME INSOLVENT, THE PROTECTION AND BENEFITS OF THE ASSOCIATION ARE NOT AVAILABLE.

(C) Filing a copy of its annual statement, prepared pursuant to the laws of its state of domicile, and any other financial material that may be requested by the commissioner; and

(D) The company agrees to appoint the commissioner of insurance, and his or her successors in office, as its attorney to receive service of legal process issued against it in Rhode Island. The appointment is to be irrevocable and to bind the commissioner, and any successors in interest, and to remain in effect as long as there is in force in this state any contract issued by the company or any obligations arising from a contract.

(10) Rental car companies and their employees principally engaged in the rental of motor vehicles and which offer in connection with and incidental to the rental of motor vehicles various optional insurance coverage during the term of the rental, which shall be no more than sixty (60) days.

(11) Transactions that are insurance securitization or reinsurance transactions entered into by a protected cell of a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, as those terms are defined or utilized in that chapter.

(b) Any of the following acts in this state effected by mail or otherwise, by or on behalf of an insurer, is deemed to constitute the transaction of an insurance business in this state. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect. Unless indicated, "insurer," as used in this section, includes all corporations, associations, partnerships, and individuals engaged as principals in the business of insurance and also includes interinsurance exchanges and mutual benefit societies:

(1) The making or proposing to make, as an insurer an insurance contract;

(2) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

(3) The taking or receiving of any application for insurance;

(4) The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for an insurance or any part of an insurance;

(5) The issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state;

(6) Directly or indirectly acting as an agent or insurance producer for or representing or aiding on behalf of another any person or insurer in the solicitation, negotiation, procurement, or effectuation of insurance or renewals of insurance or in the dissemination of information as to coverage or rates, forwarding of applications, delivery of policies or contracts, inspection of risks, fixing of rates or investigation or adjustment of claims or losses, or in the transaction of matters subsequent to effectuation of the contract and arising out of it, or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance, resident, located, or to be performed in this state. The provisions of this subsection shall not operate to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of the employer;

(7) The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of the statutes relating to insurance; or

(8) The transacting or proposing to transact any insurance business in substance equivalent to any of these in a manner designed to evade the provisions of the statutes.

(c) The failure of an insurer transacting insurance business in this state to obtain a certificate of compliance shall not impair the validity of any act or contract of the insurer and shall not prevent the insurer from defending any action at law or suit in equity in any court of this state, but no insurer transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim, or demand arising out of the transaction of insurance business until the insurer shall have obtained a certificate of authority.

(d) In the event of the failure of any unauthorized insurer to pay any claim or loss within the provisions of the insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of the insurance contract shall be liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of the insurance contract.

History of Section.
(G.L. 1938, ch. 151, § 31; P.L. 1940, ch. 856, § 2; G.L. 1956, § 27-16-1; G.L. 1956, § 27-16-1.2; P.L. 1973, ch. 231, § 1; P.L. 1996, ch. 188, § 8; P.L. 1998, ch. 138, § 2; P.L. 1999, ch. 22, § 7; P.L. 2002, ch. 292, § 31; P.L. 2008, ch. 371, § 4.)



Chapter 27-16-1.3 - Restraining order.

§ 27-16-1.3 Restraining order.  Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any insurer is violating or about to violate the provisions of § 27-16-1.2, the commissioner may, through the attorney general of this state, cause a complaint to be filed in the superior court to enjoin and restrain the insurer from continuing the violation or engaging in it or doing any act in furtherance of it. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding any preliminary or final injunctive relief as in its judgment is proper.

History of Section.
(P.L. 1973, ch. 231, § 1.)



Chapter 27-16-1.4 - Secretary of state as agent for service of process.

§ 27-16-1.4 Secretary of state as agent for service of process.  (a) Any act of transacting an insurance business as set forth in § 27-16-1.2 by any unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by the insurer, binding upon the insurer, his or her executor or administrator, or successor in interest if a corporation, of the secretary of state or the secretary's successor in office, to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the commissioner of insurance or by the state and upon whom may be served any notice, order, pleading, or process in any proceeding before the commissioner of insurance and which arises out of transacting an insurance business in this state by the insurer. Any act of transacting an insurance business in this state by any unauthorized insurer shall be signification of its agreement that any lawful process in a court action, suit, or proceeding and any notice, order, pleading, or process in an administrative proceeding before the commissioner of insurance so served shall be of the same legal force and validity as personal service of process in this state upon the insurer.

(b) Service of process in an action shall be made by delivering to and leaving with the secretary of state, or some person in apparent charge of his or her office, two (2) copies of the process and by payment to the secretary of state of the fee prescribed by law. Service upon the secretary of state as an attorney shall be service upon the principal.

(c) The secretary of state shall immediately forward by certified mail one of the copies of the process or the notice, order, pleading, or process in proceedings before the commissioner to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceedings is addressed or directed at its last known principal place of business and shall keep a record of all process served on him or her which shall show the day and hour of service. The service is sufficient, provided:

(1) Notice of service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within ten (10) days after this by certified mail by the plaintiff or the plaintiff 's attorney in the court proceeding, or by the commissioner of insurance in the administrative proceeding, to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed, at the last known principal place of business of the defendant in the court or administrative proceeding; and

(2) The defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed and an affidavit of the plaintiff or the plaintiff 's attorney in a court proceeding, or of the commissioner of insurance in an administrative proceeding, showing compliance with this section, are filed with the clerk of the court in which an action, suit, or proceeding is pending or with the commissioner in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond, or within any further time as the court or commissioner of insurance may allow.

(d) No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which a court process or notice, order, pleading, or process in proceedings before the commissioner of insurance is served under this section until the expiration of forty-five (45) days from the date of the filing of the affidavit of compliance.

(e) Nothing in this section shall limit or affect the right to serve any process, notice, order, or demand upon any person or insurer in any other manner now or after this permitted by law.

History of Section.
(P.L. 1973, ch. 231, § 1.)



Chapter 27-16-1.5 - Requirements before defensive pleadings.

§ 27-16-1.5 Requirements before defensive pleadings.  (a) Before any unauthorized insurer files or causes to be filed in any pleading in any court action, suit, or proceeding or in any notice, order, pleading, or process in an administrative proceeding before the commissioner instituted against a person or insurer, by service made as provided in § 27-16-1.4, the insurer shall either:

(1) Deposit with the clerk of the court in which the action, suit, or proceeding is pending, or with the commissioner of insurance in administrative proceedings before the commissioner, cash or securities, or file with the clerk or commissioner a bond with good and sufficient sureties, to be approved by the clerk or commissioner in an amount to be fixed by the court or commissioner sufficient to secure the payment of any final judgment which may be rendered in an action or administrative proceeding; or

(2) Procure a certificate of authority to transact the business of insurance in this state. In considering the application of an insurer for a certificate of compliance for the purposes of this subsection, the commissioner need not assert the provisions of § 27-2-17 against an insurer with respect to its application if he or she determines that the company would comply with the requirements for the certificate of compliance.

(b) The commissioner of insurance, in any administrative proceeding in which service is made as provided in § 27-16-1.4, may in his or her discretion, order any postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section and to defend the action.

(c) Nothing in subsection (a) of this section shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service of it made in the manner provided in § 27-16-1.4, on the ground that the unauthorized insurer has not done any of the acts enumerated in § 27-16-1.2.

History of Section.
(P.L. 1973, ch. 231, § 1.)



Chapter 27-16-2.1 - Enforcement of orders.

§ 27-16-2.1 Enforcement of orders.  (a) Enforcement. The attorney general upon request of the commissioner may proceed in the courts of this state or any reciprocal state to enforce an order of decision in any court proceeding or in any administrative proceeding before the commissioner of insurance.

(b) Definitions. In this section:

(1) "Foreign decree" means any decree or order in equity of a court located in a "reciprocal state", including a court of the United States located in the United States, against any insurer incorporated or authorized to do business in this state;

(2) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state; and

(3) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in the state or territory.

(c) List of reciprocal states. The insurance commissioner shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up to date list of those states.

(d) Filing and status of foreign decrees. A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any superior court of this state. The clerk, upon verifying with the insurance commissioner that the decree or order qualifies as a "foreign decree", shall treat the foreign decree in the same manner as a decree of the superior court of this state. A foreign decree filed in this manner has the same effect and shall be deemed as a decree of the superior court of this state, and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a decree of the superior court of this state and may be enforced or satisfied in a similar manner.

(1) At the time of the filing of the foreign decree, the attorney general shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the defendant;

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail a notice of the filing of the foreign decree to the defendant at the address given and to the insurance commissioner of this state and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the insurance commissioner of this state and may file proof of mailing with the clerk. Lack of a mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of the mailing by the attorney general has been filed;

(3) No execution or other process for enforcement of a foreign decree filed under this section shall issue until thirty (30) days after the date the decree is filed.

(1) If the defendant shows the superior court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay the enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered;

(2) If the defendant shows the superior court any ground upon which enforcement of a decree of the superior court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

(g) Fees. Any person filing a foreign decree shall pay to the clerk of court five dollars ($5.00). Fees for docketing, transcription, or other enforcement proceedings shall be as provided for decrees of the superior court.

History of Section.
(P.L. 1973, ch. 231, § 2.)



Chapter 27-16-2.2 - Penalty.

§ 27-16-2.2 Penalty.  Any unauthorized insurer who transacts any unauthorized act of an insurance business as set forth in §§ 27-16-1.1  27-16-2.6 may be fined not more than ten thousand dollars ($10,000).

History of Section.
(G.L. 1938, ch. 151, § 31; P.L. 1940, ch. 856, § 2; G.L. 1956, § 27-16-1; G.L., § 27-16-2.2; P.L. 1973, ch. 231, § 2; P.L. 1994, ch. 134, § 13.)



Chapter 27-16-2.3 - Short title.

§ 27-16-2.3 Short title.  Sections 27-16-1.1  27-16-2.6 may be cited as the "Uniform Unauthorized Insurers Act".

History of Section.
(P.L. 1973, ch. 231, § 2; P.L. 1994, ch. 134, § 13.)



Chapter 27-16-2.4 - Severability.

§ 27-16-2.4 Severability.  If any provision of §§ 27-16-1.1  27-16-2.6 or the application of any of these provisions to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision and to this end the provisions are declared to be severable.

History of Section.
(P.L. 1973, ch. 231, § 2; P.L. 1994, ch. 134, § 13.)



Chapter 27-16-2.5 - Exemption for Automobile club service.

§ 27-16-2.5 Exemption for Automobile club service.  Nothing in §§ 27-16-1.2 and 27-16-2.2 shall be construed to limit or prevent any automobile club or association from paying or agreeing to pay for the services of an attorney as provided in § 11-27-16(a)(8), nor from providing or agreeing to provide or pay for its members' bail, towing, or mechanical road service.

History of Section.
(P.L. 1940, ch. 856, § 2; G.L. 1956, § 27-16-2; G.L. 1956, § 27-16-2.5; P.L. 1973, ch. 231, § 2.)



Chapter 27-16-2.6 - Hospitals affiliated with accredited medical schools  Indemnification of personnel.

§ 27-16-2.6 Hospitals affiliated with accredited medical schools  Indemnification of personnel.  Nothing in §§ 27-16-1.2  27-16-2.2 shall be construed to limit or prevent hospitals affiliated with an accredited medical school from agreeing to indemnify hospital employees, and physicians, including physicians' incorporated or unincorporated practices and employees, and medical, nursing, or allied health students affiliated with the hospital, collectively "covered persons", for the legal liability of those covered persons for loss, damage, or expense incident to claims of bodily injury or death arising out of medical malpractice or professional error or mistake, "malpractice coverage", whether the hospital charges the covered persons for malpractice coverage or not. The hospitals making the agreements shall be required to establish and maintain a reserve fund with which the malpractice coverage will be provided, which may be either part of or separate from a self-insurance fund maintained by or on behalf of the hospital. Any self-insurance fund shall annually provide a certified financial statement with actuarial projections as to the soundness of its reserving to the director of the department of health and the director of the department of business regulation. The malpractice coverage provided by the agreements shall be in amounts which meet the minimum insurance coverage limits required by any regulation promulgated by the director of business regulation pursuant to § 42-14.1-2.

History of Section.
(P.L. 1990, ch. 65, art. 17, § 1.)



Chapter 27-16-3 - Short title.

§ 27-16-3 Short title.  Sections 27-16-3  27-16-14 may be cited as the "Unauthorized Insurers Process Act".

History of Section.
(P.L. 1956, ch. 3725, § 6; G.L. 1956, § 27-16-3.)



Chapter 27-16-4 - Purpose of process provisions.

§ 27-16-4 Purpose of process provisions.  (a) The purpose of §§ 27-16-3  27-16-14 is to subject certain insurers to the jurisdiction of the courts of this state in suits by or on behalf of insured or beneficiaries under insurance contracts.

(b) The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to the residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under the policies. In furtherance of the state interest, the legislature provides in these sections a method of substituted service of process upon the insurers and declares that in doing this that it exercises its power to protect its residents and to define, for the purpose of §§ 27-16-3  27-16-14 what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of 15 U.S.C. § 1011 et seq., which declares that the business of insurance and every person engaged in that business shall be subject to the laws of the several states.

History of Section.
(P.L. 1956, ch. 3725, § 1; G.L. 1956, § 27-16-4.)



Chapter 27-16-5 - Acts constituting appointment of attorney to receive process.

§ 27-16-5 Acts constituting appointment of attorney to receive process.  Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer is equivalent to and shall constitute an appointment by the insurer of the insurance commissioner and the commissioner's successor or successors in office to be the insurer's true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of the contract of insurance, and the act shall be signification of its agreement that service of process is of the same legal force and validity as personal service of process in this state upon the insurer: (1) the issuance or delivery of contracts of insurance or reinsurance to residents of this state or to corporations authorized to do business in this state; (2) the solicitation of applications for the contracts; (3) the collection of premiums, membership fees, assessments or other considerations for the contracts; or (4) any other transaction of insurance business.

History of Section.
(P.L. 1956, ch. 3725, § 2; G.L. 1956, § 27-16-5; P.L. 2002, ch. 292, § 31.)



Chapter 27-16-6 - Service of process on commissioner.

§ 27-16-6 Service of process on commissioner.  (a) Service of process shall be made by delivering to and leaving with the insurance commissioner, or some person in apparent charge of the commissioner's office, two (2) copies of the process and the payment to the commissioner of any fees prescribed by law. The insurance commissioner shall mail by registered mail one of the copies of the process to the defendant at its last known principal place of business, and shall keep a record of all process served upon the defendant.

(b) The service of process is sufficient, provided notice of the service and a copy of the process are sent within ten (10) days thereafter by registered mail by the plaintiff or the plaintiff 's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff 's attorney showing compliance with this section, are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within any further time as the court may allow.

History of Section.
(P.L. 1956, ch. 3725, § 2; G.L. 1956, § 27-16-6.)



Chapter 27-16-7 - Service of process on agent or insurance producer.

§ 27-16-7 Service of process on agent or insurance producer.  Service of process in an action, suit, or proceeding shall, in addition to the manner provided in § 27-16-6, be valid if served upon any person within this state who, in this state on behalf of the insurer, is: (1) soliciting insurance or reinsurance; (2) making, issuing or delivering any contract of insurance or reinsurance; or (3) collecting or receiving any premium, membership fee, assessment, or other consideration for insurance or reinsurance; and a copy of the process is sent within ten (10) days after this by registered mail by the plaintiff or plaintiff 's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff 's attorney showing a compliance with this section, are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within any further time as the court may allow.

History of Section.
(P.L. 1956, ch. 3725, § 2; G.L. 1956, § 27-16-7.)



Chapter 27-16-8 - Time allowed before default judgment.

§ 27-16-8 Time allowed before default judgment.  No plaintiff or complainant shall be entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso under §§ 27-16-6 and 27-16-7 until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.

History of Section.
(P.L. 1956, ch. 3725, § 2; G.L. 1956, § 27-16-8.)



Chapter 27-16-9 - Other methods of service preserved.

§ 27-16-9 Other methods of service preserved.  Nothing contained in §§ 27-16-5  27-16-8 shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or after this permitted by law.

History of Section.
(P.L. 1956, ch. 3725, § 2; G.L. 1956, § 27-16-9.)



Chapter 27-16-10 - Security or certificate required before defensive pleadings.

§ 27-16-10 Security or certificate required before defensive pleadings.  Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, the unauthorized insurer shall deposit with the clerk of the court in which the action, suit, or proceeding is pending, cash or securities, or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in the action, or procure a certificate of authority to transact the business of insurance in this state.

History of Section.
(P.L. 1956, ch. 3725, § 3; G.L. 1956, § 27-16-10.)



Chapter 27-16-11 - Defensive motions as to jurisdiction.

§ 27-16-11 Defensive motions as to jurisdiction.  Nothing in § 27-16-10 is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service of it made in the manner provided in § 27-16-6 or 27-16-7 on the ground either:

(1) That the unauthorized insurer has not done any of the acts enumerated in § 27-16-5; or

(2) That the person on whom service was made pursuant to § 27-16-7 was not doing any of the acts enumerated in that section.

History of Section.
(P.L. 1956, ch. 3725, § 3; G.L. 1956, § 27-16-11.)



Chapter 27-16-12 - Discretionary postponement of proceedings.

§ 27-16-12 Discretionary postponement of proceedings.  The court in any action, suit, or proceeding in which service is made in the manner provided in § 27-16-6 or § 27-16-7 may, in its discretion, order any postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of § 27-16-10 and to defend the action.

History of Section.
(P.L. 1956, ch. 3725, § 3; G.L. 1956, § 27-16-12.)



Chapter 27-16-13 - Attorney fees.

§ 27-16-13 Attorney fees.  In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident of this state or to a corporation authorized to do business in this state, if the insurer has failed for thirty (30) days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that the refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include the fee in any judgment that may be rendered in the action. The fee shall not exceed twelve and one-half percent ( 12.5%) of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall the fee be less than twenty-five dollars ($25.00). Failure of an insurer to defend the action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

History of Section.
(P.L. 1956, ch. 3725, § 4; G.L. 1956, § 27-16-13.)



Chapter 27-16-14 - Severability.

§ 27-16-14 Severability.  If any provision of §§ 27-16-3  27-16-14 or the application of any of these provisions to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of §§ 27-16-3  27-16-14 are declared to be severable.

History of Section.
(P.L. 1956, ch. 3725, § 5; G.L. 1956, § 27-16-14.)






Chapter 27-17 - Reciprocal Exchanges and Interinsurers

Chapter 27-17-1 - Admission of foreign exchanges and interinsurers.

§ 27-17-1 Admission of foreign exchanges and interinsurers.  Any reciprocal exchange or interinsurer formed and doing business under the laws of any state of the United States, other than the state of Rhode Island, for the purpose of transacting any or all of the kinds of insurance which an insurance company may be authorized to transact in this state, other than life or title insurance, may be permitted to transact that business in this state upon complying with the provisions of this chapter.

History of Section.
(P.L. 1952, ch. 3003, § 1; G.L. 1956, § 27-17-1.)



Chapter 27-17-2 - Power of subscribers to exchange reciprocal and interinsurance contracts.

§ 27-17-2 Power of subscribers to exchange reciprocal and interinsurance contracts.  (a) Individuals, partnerships, trustees, and all corporations of this state, designated throughout this chapter as "subscribers", are authorized to exchange reciprocal or interinsurance contracts with each other and with individuals, partnerships, trustees, and corporations of other states.

(b) The right of a corporation to exchange those contracts is declared to be incidental to the purpose for which the corporation is organized and as much granted as the rights and powers expressly conferred. Whenever a trustee acting in a representative capacity insures property held in trust at a reciprocal exchange, the trustee may assume the liability and be entitled to the rights of a subscriber, but in doing this shall not personally or individually be liable under the power of attorney executed on behalf of the trust.

(c) The contracts and the exchange of contracts and the subscribers, their attorneys in fact, and representatives, shall be regulated by this chapter and by no other statute of this state relating to insurance, except as otherwise specifically provided in this chapter.

History of Section.
(P.L. 1952, ch. 3003, § 1; G.L. 1956, § 27-17-2.)



Chapter 27-17-3 - Execution by attorney  Office in state.

§ 27-17-3 Execution by attorney  Office in state.  The contracts shall be executed by an attorney in fact, designated in this chapter as "attorney", duly authorized and acting for the subscribers, and the attorney may be a foreign corporation. An office or offices of the attorney, referred to in this chapter as a reciprocal exchange or interinsurer, acting for subscribers in issuing contracts or policies insuring property or interests in this state, shall be maintained in this state.

History of Section.
(P.L. 1952, ch. 3003, § 2; G.L. 1956, § 27-17-3.)



Chapter 27-17-4 - Declaration filed by attorney  Requirements for admission.

§ 27-17-4 Declaration filed by attorney  Requirements for admission.  The attorney shall file with the insurance commissioner, referred to in this chapter as the "commissioner", a declaration verified by the oath of the attorney, or when the attorney is a corporation, by the oath of its president or oaths of its treasurer and secretary setting forth:

(1) The name of the attorney and the name or designation of the exchange under which the contracts are to be issued, which name or designation shall not be so similar to any other name or designation previously adopted by an attorney or by any insurance organization in this state so as to confuse or mislead;

(2) The kind or kinds of insurance to be effected or exchanged;

(3) A copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged and forms of application for that insurance;

(4) A certified copy of the power of attorney or other authorization of the attorney under or by which the attorney is to effect or exchange the insurance contracts;

(5) The location of the office or offices from which the contracts or agreements are to be issued;

(6) That, except as to the kinds of insurance specifically mentioned in this subdivision, applications have been made for insurance upon at least one hundred (100) separate risks, the liability to the exchange for premiums due on the risks shall aggregate not less than six hundred thousand dollars ($600,000), represented by executed contracts or bona fide applications to become concurrently effective, or, in lieu of this amount, the exchange or interinsurer is possessed of a surplus of not less than three hundred thousand dollars ($300,000). The minimum amount of surplus established as a requirement for the writing of other lines of insurance as specified in this section shall be in addition to that required by the provisions of this subdivision;

(ii) In the case of employers' liability or workers' compensation insurance, applications shall have been made for indemnity upon at least one hundred (100) separate risks having a total annual premium of not less than two million five hundred thousand dollars ($2,500,000), as represented by executed contracts or bona fide applications to become concurrently effective, or, in lieu of this amount, the exchange or interinsurer is possessed of a surplus of not less than one hundred thousand dollars ($100,000);

(iii) In the case of automobile insurance, applications shall have been made for insurance for at least two hundred (200) separate risks, or for insurance the premiums due the exchange on the risks shall aggregate not less than two hundred thousand dollars ($200,000) represented by executed contracts or bona fide applications to become concurrently effective on any or all classes of automobile insurance effected by the subscribers through the attorney, or, in lieu of this amount, the exchange or interinsurer is possessed of a surplus of not less than one hundred thousand dollars ($100,000);

(iv) The surplus as provided in this subdivision shall not be acceptable unless invested in securities of the United States of America, the state of Rhode Island, or any other state of the United States or political subdivision of the state;

(7) That there shall be maintained at the exchange, available for the payment of losses, assets conforming to the requirements of §§ 27-17-7  27-17-12;

(8) A financial statement under oath in the form prescribed by the commissioner;

(9) An instrument authorizing the service of process as provided for in this chapter; and

(10) A certificate from the proper official of the state where the principal office is maintained, that the subscribers and the attorney have complied with all provisions of law and are authorized in that state to transact the classes of business which are sought to be transacted in this state.

History of Section.
(P.L. 1952, ch. 3003, § 3; G.L. 1956, § 27-17-4; P.L. 2002, ch. 292, § 32.)



Chapter 27-17-5 - Service of process.

§ 27-17-5 Service of process.  Concurrently with the filing of the declaration provided for by the terms of § 27-17-4, the attorney shall file with the commissioner an instrument in writing duly executed by the attorney for the subscribers, conditioned that upon the issuance of the certificate of authority provided for in § 27-17-6, an action may be brought in any county in which the cause of action arises or where the claimant resides, and service of process may be had upon the commissioner in all suits in this state arising out of any policies, contracts, or agreements issued, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through the attorney. Three (3) copies of the process shall be served, and the commissioner shall file one copy in his or her office, forward one copy to the attorney, and return one copy with his or her admission of service. Service of process may also be had upon all subscribers by serving the attorney at the office. Service of process shall not be had upon subscribers or any of them in any suit or proceeding in this state, except in the manner provided in this section, and any suit or other proceeding may be begun and prosecuted or defended by them under the name or designation adopted by them. A service fee of five dollars ($5.00) shall accompany each service and be paid to the commissioner.

History of Section.
(P.L. 1952, ch. 3003, § 4; G.L. 1956, § 27-17-5; P.L. 1960, ch. 71, art. 1, § 9.)



Chapter 27-17-6 - Certificate of authority to do business.

§ 27-17-6 Certificate of authority to do business.  If it shall appear upon examination by the commissioner that an exchange or interinsurer has complied with all of the requirements of this chapter and that the persons holding positions of executive and managerial authority are of good repute and will conduct the affairs of the exchange with safety to the public and its policyholders, the commissioner shall issue a certificate stating that the exchange or interinsurer has complied with all of the requirements of this chapter which shall authorize the exchange or interinsurer to transact the kind of business specifically provided in the certificate. The certificate shall expire on the first day of April of the following year, and shall be renewed every year as of the first day of April of that year. The commissioner may, after a hearing, revoke or suspend any certificate of authority issued pursuant to this section, in the case of violation of any of the provisions of this chapter, after reasonable notice of the hearing has been given to the attorney in fact in writing, which notice shall be sufficiently adequate to allow the attorney in fact to appear and show cause why the action should not be taken.

History of Section.
(P.L. 1952, ch. 3003, § 5; G.L. 1956, § 27-17-6.)



Chapter 27-17-7 - Reinsurance reserve.

§ 27-17-7 Reinsurance reserve.  There shall be maintained at all times by the exchange a reinsurance reserve in cash or securities authorized by the laws of the state in which the principal office of the attorney is located for the investment of similar funds of insurance companies doing the same kind of business, in an amount equal to fifty percent (50%) of the net annual premium deposits collected and credited to the accounts of subscribers on policies having one year or less to run and pro rata on those for longer periods or, in lieu of this amount, one hundred percent (100%) of the net unearned premium deposits collected and credited to the accounts of subscribers calculated separately for each policy in force as of any given date.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-7.)



Chapter 27-17-8 - "Net premium deposits" defined.

§ 27-17-8 "Net premium deposits" defined.  "Net premium deposits," as used in this chapter, mean the premium deposits made by subscribers after deduction from them of the amount paid as return premiums upon cancelled contracts and reinsurance in companies or associations licensed to do business in this state.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-8.)



Chapter 27-17-9 - Contingent reserve.

§ 27-17-9 Contingent reserve.  In addition to the reserves provided for in §§ 27-17-7 and 27-17-10, there shall also be maintained at all times by the exchange, as assets, a contingent reserve in cash or securities as stated in § 27-17-7 of not less than the amount of minimum capital required of a stock insurance company incorporated under the law of any other state of the United States to do the kind or kinds of insurance which the exchange is authorized to write under § 27-17-1.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-9.)



Chapter 27-17-10 - Claim or loss reserve.

§ 27-17-10 Claim or loss reserve.  There shall also be maintained at all times in the hands of the attorney, as a claim or loss reserve, in cash or securities as stated in § 27-17-7, assets sufficient to discharge all liabilities on all outstanding or accrued losses arising under policies issued, which are to be calculated in accordance with the laws of this state relating to similar reserves for companies insuring similar risks.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-10.)



Chapter 27-17-11 - Advance of funds for reserves  Maintenance.

§ 27-17-11 Advance of funds for reserves  Maintenance.  If it appears that the amount of funds required in §§ 27-17-7  27-17-10 has not been accumulated or maintained, then the subscribers, or the attorney for them, shall immediately advance any sums needed to comply with the provisions of §§ 27-17-7  27-17-10 and the advanced funds shall not be treated as a liability of the exchange, and the advances shall be repaid only out of the surplus over and above the minimum required by §§ 27-17-7  27-17-10. If the subscribers, or their attorneys for them, shall fail to advance sums necessary for the maintenance of the minimum reserves and surplus within thirty (30) days after receipt of notice from the commissioner, the commissioner may revoke its license to transact business in this state.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-11.)



Chapter 27-17-12 - Deficiencies in reserves.

§ 27-17-12 Deficiencies in reserves.  If at any time the amounts on hand are less than the requirements specified in this chapter, the subscribers, or their attorney for them, shall make up the deficiency.

History of Section.
(P.L. 1952, ch. 3003, § 6; G.L. 1956, § 27-17-12; P.L. 2002, ch. 292, § 32.)



Chapter 27-17-13 - Certificate of deposit by foreign exchange or interinsurer.

§ 27-17-13 Certificate of deposit by foreign exchange or interinsurer.  A foreign reciprocal exchange or interinsurer shall, before being authorized to do business in this state, furnish to the commissioner a certificate issued by a state treasurer or other state financial officer of the state where its principal place of business is located, that there has been deposited with him or her either in cash or securities the sum of one hundred thousand dollars ($100,000) for the benefit of all policyholders.

History of Section.
(P.L. 1952, ch. 3003, § 7; G.L. 1956, § 27-17-13.)



Chapter 27-17-14 - Cash premium deposit and contingent liability of subscriber.

§ 27-17-14 Cash premium deposit and contingent liability of subscriber.  The power of attorney under which any contracts of insurance are exchanged pursuant to this chapter shall provide for a cash premium deposit and a contingent liability of the subscriber during each annual period of the term of each contract of insurance issued to the subscriber to be fixed in the power of attorney, but in an amount not less than one nor more than ten (10) times the amount of the annual portion of the cash premium deposit stated in the contract, except that exchanges which have a required surplus equal to three hundred fifty thousand dollars ($350,000) or to the minimum capital, if any, required of a stock insurance company transacting the same kind or kinds of business, whichever is greater, may issue policies without contingent liability; provided, that the exchange which shall have issued policies without contingent liability after the acquisition of the surplus may continue to do so only so long as it maintains a surplus in the amount required by this section, and no exchange shall issue any non-assessable policies, except during a time as it shall continue to maintain the surplus.

History of Section.
(P.L. 1952, ch. 3003, § 8; G.L. 1956, § 27-17-14; P.L. 2002, ch. 292, § 32.)



Chapter 27-17-15 - Reports and examination of affairs of exchanges.

§ 27-17-15 Reports and examination of affairs of exchanges.  The attorney shall, within the time limited for filing the annual statement by insurance companies transacting the same kind of business, make a report under oath to the commissioner for each calendar year in any form the commissioner may prescribe, showing the financial condition of the affairs at the office where the contracts are issued, and shall at any reasonable time furnish any additional information and reports required by the commissioner. The records, affairs, and financial condition of the exchange shall be subject to examination by the commissioner, and the examination shall be at the expense of the office examined. The commissioner may, in lieu of the examination provided for in this section, accept a certified copy of the report of examination made by the insurance department of the state where the principal office is located.

History of Section.
(P.L. 1952, ch. 3003, § 9; G.L. 1956, § 27-17-15.)



Chapter 27-17-16 - Penalty for doing business without compliance.

§ 27-17-16 Penalty for doing business without compliance.  Any attorney who exchanges any contracts of insurance of the kind and character specified in this chapter, or any attorney or representative of the attorney who solicits or negotiates any applications for the attorney without the attorney first complying with the provisions of this chapter, shall be deemed guilty of a misdemeanor, and upon conviction shall be subjected to a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

History of Section.
(P.L. 1952, ch. 3003, § 10; G.L. 1956, § 27-17-16.)



Chapter 27-17-17 - Permits to solicit powers of attorney and applications.

§ 27-17-17 Permits to solicit powers of attorney and applications.  For the purposes of complying with the requirements of this chapter as set forth in § 27-17-4(6) and upon issuance of a permit by the commissioner and under any conditions as he or she may impose, powers of attorney and applications for the insurance contracts may be solicited without compliance with the provisions of this chapter, but no attorney or other person shall execute or issue the contracts of insurance until all of the provisions of this chapter have been complied with and a certificate of authority issued by the commissioner.

History of Section.
(P.L. 1952, ch. 3003, § 10; G.L. 1956, § 27-17-17.)



Chapter 27-17-18 - Insertion of provisions in standard policies.

§ 27-17-18 Insertion of provisions in standard policies.  The attorney may insert in any form of policy prescribed by the laws of this state or adopted by this state, any provisions or conditions required by the plan of reciprocal or interinsurance; provided, that the provisions or conditions shall not be in conflict with the laws of this state.

History of Section.
(P.L. 1952, ch. 3003, § 11; G.L. 1956, § 27-17-18.)



Chapter 27-17-19 - Fees and taxes.

§ 27-17-19 Fees and taxes.  The exchanges shall be subject to the same fees and taxes provided by the laws of this state, now or after this enacted, applicable to insurance companies organized or admitted to do the same kind or kinds of business under the laws of this state.

History of Section.
(P.L. 1952, ch. 3003, § 12; G.L. 1956, § 27-17-19.)



Chapter 27-17-20 - Applicability of insurance producers' laws.

§ 27-17-20 Applicability of insurance producers' laws.  The provisions of the general insurance laws of this state regarding the appointment, licensing, qualification, and regulation of insurance producers shall not apply to an exchange or its attorney, or to a traveling salaried employee, or to an executive officer or the attorney if a corporation, but shall apply to any other person, partnership, or corporation representing the reciprocal or interinsurance exchange in soliciting, negotiating, or effecting of business in this state.

History of Section.
(P.L. 1952, ch. 3003, § 13; G.L. 1956, § 27-17-20; P.L. 2002, ch. 292, § 32.)



Chapter 27-17-21 - Applicability of rating laws.

§ 27-17-21 Applicability of rating laws.  The provisions of the laws of this state regulating the making and applying of insurance rates and providing for the licensing of rating organizations as set forth in chapters 6 and 9 of this title and §§ 27-2-13, 27-5-1  27-5-11 and 27-8-4  27-8-6 shall apply to reciprocal or interinsurance contracts, but nothing contained in those sections shall be construed to prohibit the return of savings or dividends to subscribers or policyholders.

History of Section.
(P.L. 1952, ch. 3003, § 14; G.L. 1956, § 27-17-21.)



Chapter 27-17-22 - Maximum liability on policy.

§ 27-17-22 Maximum liability on policy.  No reciprocal exchange or interinsurer shall issue or deliver any policy insuring property or interests in this state, the liability on which shall exceed an amount equivalent to ten percent (10%) of its surplus, unless the excess of liability over the ten percent (10%) is reinsured in a company which maintains financial standards at least equal to those required by the laws of this state.

History of Section.
(P.L. 1952, ch. 3003, § 14; G.L. 1956, § 27-17-22.)



Chapter 27-17-23 - Exchange of workers' compensation insurance.

§ 27-17-23 Exchange of workers' compensation insurance.  Employers are expressly authorized to exchange contracts of workers' compensation insurance, at any reciprocal exchange licensed in this state to do that kind of business, but all these exchanges shall be subject to the provisions of the laws of this state relating to the business of workers' compensation insurance.

History of Section.
(P.L. 1952, ch. 3003, § 15; G.L. 1956, § 27-17-23.)



Chapter 27-17-24 - Retaliatory laws.

§ 27-17-24 Retaliatory laws.  The retaliatory laws of this state shall be applicable to reciprocal or interinsurance exchanges.

History of Section.
(P.L. 1952, ch. 3003, § 16; G.L. 1956, § 27-17-24.)



Chapter 27-17-25 - Hearings on rules and decisions of commissioner.

§ 27-17-25 Hearings on rules and decisions of commissioner.  Any party in interest aggrieved by any order or decision of the commissioner or by any rule or regulation adopted and promulgated by the commissioner may, within thirty (30) days after notice of it to other known parties in interest, make written request to the commissioner for a hearing. Within twenty (20) days after receipt of the written request, the commissioner shall hear the party or parties and shall give not less than ten (10) days' written notice of the time and place of the hearing. Within fifteen (15) days after the hearing, the commissioner shall affirm, reverse, or modify his or her previous action, specifying his or her reasons for the action. Pending the hearing and decision on the hearing, the commissioner may suspend or postpone the effective date of his or her previous action. At any hearing before the commissioner, observance of formal rules of pleading or evidence shall not be required.

History of Section.
(P.L. 1952, ch. 3003, § 17; G.L. 1956, § 27-17-25.)



Chapter 27-17-26 - Judicial review of orders and decisions of commissioner.

§ 27-17-26 Judicial review of orders and decisions of commissioner.  Any final order or decision of the commissioner shall be subject to review by petition filed within twenty (20) days after notice of it at the instance of any party in interest in the superior court for the counties of Providence and Bristol, and the matter shall be heard de novo in the superior court and decisions on issues of fact shall be in accordance with the preponderance of the evidence presented there. The court shall determine whether the order or decision of the commissioner shall be stayed pending the review. The court may, in disposing of the issue before it, modify, affirm, or reverse the order or decision of the commissioner in whole or in part. Appeal may be taken from the decision of the superior court to the supreme court, and the appeal shall follow the course of equity.

History of Section.
(P.L. 1952, ch. 3003, § 17; G.L. 1956, § 27-17-26.)



Chapter 27-17-27 - Severability.

§ 27-17-27 Severability.  In the event any section, part, or provisions of this chapter is held to be illegal, that section, part, or provision shall not affect any other section, part, or provision of the chapter, but the remaining sections, parts, and provisions shall be and remain in full force and effect.

History of Section.
(P.L. 1952, ch. 3003, § 19; G.L. 1956, § 27-17-27.)






Chapter 27-18 - Accident and Sickness Insurance Policies

Chapter 27-18-1 - "Policy of accident and sickness insurance" construed.

§ 27-18-1 "Policy of accident and sickness insurance" construed.  "Policy of accident and sickness insurance," as used in this chapter, includes any policy or contract covering against loss resulting from sickness or from bodily injury or death by accident, or both.

History of Section.
(P.L. 1956, ch. 3808, § 1; G.L. 1956, § 27-18-1.)



Chapter 27-18-1.1 - Definitions.

§ 27-18-1.1 Definitions.  As used in this chapter:

(1) "Adverse benefit determination" means any of the following: a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit, including any such denial, reduction, termination, or failure to provide or make payment that is based on a determination of an individual's eligibility to participate in a plan or to receive coverage under a plan, and including, with respect to group health plans, a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit resulting from the application of any utilization review, as well as a failure to cover an item or service for which benefits are otherwise provided because it is determined to be experimental or investigational or not medically necessary or appropriate. The term also includes a rescission of coverage determination.

(2) "Affordable Care Act" means the federal Patient Protection and Affordable Care Act of 2010, as amended by the federal Health Care and Education Reconciliation Act of 2010, and federal regulations adopted thereunder.

(3) "Commissioner" or "health insurance commissioner" means that individual appointed pursuant to § 42-14.5-1 of the general laws.

(4) "Essential health benefits" shall have the meaning set forth in section 1302(b) of the federal Affordable Care Act,

(5) "Grandfathered health plan" means any group health plan or health insurance coverage subject to 42 USC § 18011.

(6) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan.

(7) "Group health plan" means an employee welfare benefit plan, as defined in 29 USC § 1002(1), to the extent that the plan provides health benefits to employees or their dependents directly or through insurance, reimbursement, or otherwise.

(8) "Health benefits" or "covered benefits" means coverage or benefits for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body including coverage or benefits for transportation primarily for and essential thereto, and including medical services as defined in R.I. Gen. Laws § 27-19-17;

(9) "Health care facility" means an institution providing health care services or a health care setting, including, but not limited to, hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings.

(10) "Health care professional" means a physician or other health care practitioner licensed, accredited or certified to perform specified health care services consistent with state law.

(11) "Health care provider" or "provider" means a health care professional or a health care facility.

(12) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease.

(13) "Health insurance carrier" means a person, firm, corporation or other entity subject to the jurisdiction of the commissioner under this chapter. Such term does not include a group health plan.

(14) "Health plan" or "health benefit plan" means health insurance coverage and a group health plan, including coverage provided through an association plan if it covers Rhode Island residents. Except to the extent specifically provided by the federal Affordable Care Act, the term "health plan" shall not include a group health plan to the extent state regulation of the health plan is pre-empted under section 514 of the federal Employee Retirement Income Security Act of 1974. The term also shall not include:

(A) Coverage only for accident, or disability income insurance, or any combination thereof.

(ii) Coverage issued as a supplement to liability insurance.

(iii) Liability insurance, including general liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar insurance.

(v) Automobile medical payment insurance.

(vi) Credit-only insurance.

(vii) Coverage for on-site medical clinics.

(viii) Other similar insurance coverage, specified in federal regulations issued pursuant to Pub. L. No. 104-191, the federal health insurance portability and accountability act of 1996 ("HIPAA"), under which benefits for medical care are secondary or incidental to other insurance benefits.

(B) The following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits.

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(iii) Other excepted benefits specified in federal regulations issued pursuant to federal Pub. L. No. 104-191 ("HIPAA").

(C) The following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness.

(ii) Hospital indemnity or other fixed indemnity insurance.

(D) The following if offered as a separate policy, certificate or contract of insurance:

(i) Medicare supplement health insurance as defined under section 1882(g)(1) of the federal Social Security Act.

(ii) Coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(15) "Office of the health insurance commissioner" means the agency established under § 42-14.5-1 of the General laws.

(16) "Rescission" means a cancellation or discontinuance of coverage that has retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-2 - Form of policy.

§ 27-18-2 Form of policy.  No policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this state unless:

(1) The entire money and other considerations for it are expressed in the policy;

(2) The time at which the insurance takes effect and terminates is expressed in the policy;

(3) It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two (2) or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed nineteen (19) years, and any other person dependent upon the policyholder;

(4) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light faced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lower case unspaced alphabet length not less than one hundred and twenty (120) point; the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions;

(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in §§ 27-18-3  27-18-10 are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS," or "EXCEPTIONS AND REDUCTIONS"; provided, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction shall be included with the benefit provision to which it applies;

(6) Each form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page of the form; and

(7) It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short rate table filed with the insurance commissioner, referred to in this chapter as "the commissioner."

History of Section.
(P.L. 1956, ch. 3808, § 2; G.L. 1956, § 27-18-2.)



Chapter 27-18-2.1 - Uniform explanation of benefits and coverage.

§ 27-18-2.1 Uniform explanation of benefits and coverage.  (a) A health insurance carrier shall provide a summary of benefits and coverage explanation and definitions to policyholders and others required by, and at the times and in the format required, by the federal regulations adopted under section 2715 of the Public Health Service Act, as amended by the federal Affordable Care Act. The forms required by this section shall be made available to the commissioner on request. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

(b) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

(c) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-3 - Required provisions.

§ 27-18-3 Required provisions.  (a) Except as provided in § 27-18-5, each policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this section in the words in which the provisions appear in this section; provided, that the insurer may, at its option, substitute, for one or more of the provisions, corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. The provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the commissioner may approve:

(1) A provision as follows:

"ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless the approval is endorsed on it or attached to it. No agent has authority to change this policy or to waive any of its provisions."

(2) A provision as follows:

"TIME LIMIT ON CERTAIN DEFENSES: (a) After three (3) years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for this policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of that three-year period."

(This policy provision shall not be construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial three (3) year period, nor to limit the application of § 27-18-4(1), (2), (3), (4) and (5) in the event of a misstatement with respect to age or occupation or other insurance.)

(A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium: (i) until at least age fifty (50); or (ii) in the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue, may contain in lieu of this provision the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "INCONTESTABLE":

"After this policy has been in force for a period of three (3) years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.")

"(b) No claim for loss incurred or disability (as defined in the policy) commencing after three (3) years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."

(3) A provision as follows:

"GRACE PERIOD: A grace period of ]]]]]]]]" (insert a number not less than "seven" (7) for weekly premium policies, "ten" (10) for monthly premium policies and "thirty-one" (31) for all other policies) "days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(A policy which contains a cancellation provision may add, at the end of the above provision:

"subject to the right of the insurer to cancel in accordance with the cancellation provision of this policy.")

(A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision:

"Unless not less than ten (10) days prior to the premium due date the insurer has delivered to the insured or has mailed to his or her last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted,")

(4) A provision as follows:

"REINSTATEMENT: If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept this premium, without requiring in connection with it an application for reinstatement, shall reinstate the policy; provided, that if the insurer or the agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of the application by the insurer or, lacking approval, upon the forty-fifth day following the date of the conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of the application. The reinstated policy shall cover only loss resulting from an accidental injury as may be sustained after the date of reinstatement and loss due to a sickness as may begin more than ten (10) days after this date. In all other respects the insured and insurer shall have the same rights under the reinstated policy as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed on it or attached to it in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which the premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement."

(The last sentence of this provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums: (i) until at least age fifty (50); or (ii) in the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue.)

(5) A provision as follows:

"NOTICE OF CLAIM: Written notice of claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, or as soon after this as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ]]]]]]]]]]]]]]]]]]]]]]]]" (insert the location of any office as the insurer may designate for the purpose), "or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

(In a policy providing a loss of time benefit which may be payable for at least two (2) years, an insurer may at its option insert the following between the first and second sentences of this provision:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two (2) years, the insured shall, at least once in every six (6) months after having given notice of claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six (6) months following any filing of proof by the insured or any payment by the insurer on account of the claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of notice shall not impair the insured's right to any indemnity which would have accrued during the period of six (6) months preceding the date on which the notice is actually given.")

(6) A provision as follows:

"CLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant any forms as are usually furnished by it for filing proofs of loss. If the forms are not furnished within fifteen (15) days after the giving of notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made."

(7) A provision as follows:

"PROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its office in the case of a claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable and in the case of a claim for any other loss within ninety (90) days after the date of the loss. Failure to furnish proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within this time, provided the proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is required."

(8) A provision as follows:

"TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of this loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ]]]]]]]]]]]]]]]]]]]]]]]]" (insert period for payments which must not be less frequently than monthly) "and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

(9) A provision as follows:

"PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting the payment which may be prescribed in this policy and effective at the time of payment. If no designation or provision is effective, indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to the beneficiary or to the estate. All other indemnities will be payable to the insured."

(The following provisions, or either of them, may be included with this provision at the option of the insurer:

"If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or not competent to give a valid release, the insurer may pay the indemnity, up to an amount not exceeding $]]]]]]]]]]]]" (insert an amount which shall not exceed one thousand dollars ($1,000)), "to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled to the payment. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of the payment." "Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of the loss, be paid directly to the hospital or person rendering the services; but it is not required that the service be rendered by a particular hospital or person.")

(10) A provision as follows:

"PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim under this policy and to make an autopsy in case of death where it is not forbidden by law."

(11) A provision as follows:

"LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of this policy. No action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished."

(12) A provision as follows:

"CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.)

(13) A provision as follows:

" "Medical services' means those professional services and supplies rendered by or under the direction of persons duly licensed under the laws of this state to practice medicine, surgery, or podiatry as may be specified by any medical service plan. Medical service shall not be construed to include hospital services."

(c) Each policy issued and/or renewed shall contain a minimum home health care benefit as follows:

(i) "Home health care" is defined as a medically necessary program to reduce the length of a hospital stay or to delay or eliminate an otherwise medically necessary hospital admission;

(ii) The home health care program shall be formulated and supervised by the subscriber's physician;

(iii) Minimum home health care coverage shall not exceed six (6) home or office physician's visits per month, and shall not exceed three (3) nursing visits per week, home health aide visits up to twenty (20) hours per week, and the following services as needed: physical or occupational therapy as a rehabilitative service, respiratory service, speech therapy, medical social work, nutrition counseling, prescription drugs and medication, medical and surgical supplies, such as dressings, bandages, and casts, minor equipment such as commodes and walkers, laboratory testing, x-rays and E.E.G. and E.K.G. evaluations; and

(iv) Communicable diseases and/or nervous, emotional and mental illness are excluded from home health care coverage;

(2) The commissioner shall approve the wording in each policy that in each instance shall not be less favorable in any respect to the insured or the beneficiary, as the benefits are outlined in subdivision (1) of this subsection. Any accident and sickness insurance policy whose benefits are limited to income protection or the furnishing of disability income or a limited benefit health coverage are excluded from this subsection. Notwithstanding the provisions of § 27-18-19(3), the minimum home health care benefit shall be included in blanket and/or group policies of accident and sickness insurance;

(3) A "limited benefit policy," for the purposes of this section, is any accident and sickness policy that covers one or more specified risks including, but not limited to, accidental death or injury or specified disease. A policy that broadly covers accident and sickness, but which contains exclusions and limitations with respect to certain risks or services, is not a limited benefit policy;

(4) With respect to blanket and/or group policies, the provisions of this subsection shall apply only to services provided to residents of Rhode Island or employees of Rhode Island employers.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-3; P.L. 1984, ch. 58, § 1; P.L. 1985, ch. 267, § 1; P.L. 1987, ch. 107, § 4; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-3.1 - Alternative coverage by employer.

§ 27-18-3.1 Alternative coverage by employer.  (a) Each employer or other organization which contributes to a group health insurance contract or dental benefit plan covering twenty-five (25) or more persons, which restricts the covered persons in selecting the providers of dental care services to a single dentist or limited number of dentists, shall also offer its employees or eligible dependents at the time a dental benefits plan is offered or renewed at least one alternative cover of comparable benefits which permits covered persons to obtain dental care services from the licensed dentist of their choice if the alternate coverage is proposed to the employer or other organization by either an insurance company licensed to do business in the state of Rhode Island or a hospital, medical, or dental service corporation chartered in the state of Rhode Island. The licensed dentist shall conform to the quality assurance, utilization, and review programs of the party providing alternative coverage.

(b) The employer or other organization shall pay or contribute for the employee or member for the provision of alternative coverage, an amount equal to the lesser of:

(1) The premium or cost which it pays or contributes for the employee or member to the group health insurance contract or dental benefit plan which limits the number of providers of dental services; or

(2) The actual cost or premium of the alternate coverage obtained by the employee or member.

History of Section.
(P.L. 1986, ch. 163, § 1.)



Chapter 27-18-3.2 - Rules and regulations.

§ 27-18-3.2 Rules and regulations.  The department of business regulation shall promulgate rules and regulations necessary to effectuate the purpose of this chapter, including procedures for notice to covered persons, employers, and other organizations of the provisions of this chapter.

History of Section.
(P.L. 1986, ch. 163, § 1.)



Chapter 27-18-3.3 - Penalties.

§ 27-18-3.3 Penalties.  In addition to any other penalty provided by law, any person, firm, or corporation who violates §§ 27-18-3.1  27-18-3.5, after a hearing held in accordance with the provisions of § 42-35-9 by the department of business regulation, shall be fined civilly not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500).

History of Section.
(P.L. 1986, ch. 163, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-3.4 - Judicial review.

§ 27-18-3.4 Judicial review.  Any person, firm, or corporation aggrieved by a decision or order per § 27-18-3.3 shall have a right of appeal pursuant to the provisions of § 42-35-15.

History of Section.
(P.L. 1986, ch. 163, § 1.)



Chapter 27-18-3.5 - Non-applicability.

§ 27-18-3.5 Non-applicability.  Sections 27-18-3.1  27-18-3.5 shall not apply to dental plans offered by any health maintenance organization, its parent, or subsidiary, which as of December 31, 1985, was licensed or had filed an application for a license, under the laws of this state.

History of Section.
(P.L. 1986, ch. 163, § 1.)



Chapter 27-18-4 - Optional provisions.

§ 27-18-4 Optional provisions.  Except as provided in § 27-18-5, no policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth in this section unless the provisions are in the words in which they appear in this section; provided, that the insurer may, at its option, use in lieu of any provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. The provision contained in the policy shall be preceded individually by the appropriate caption appearing in this section or, at the option of the insurer, by any appropriate individual or group captions or subcaptions as the commissioner may approve:

(1) A provision as follows:

"CHANGE OF OCCUPATION: If the insured is injured or contracts sickness after having changed his or her occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation classified as more hazardous, the insurer will pay only that portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for the more hazardous occupation. If the insured changes his or her occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of the change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of the proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer, prior to the occurrence of the loss for which the insurer is liable or prior to the date of proof of change in occupation, with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but, if the filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in the state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

(2) A provision as follows:

"MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

(3) A provision as follows:

"OTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured is in force concurrently with it, making the aggregate indemnity for . . . . . . . . . . ." (insert type of coverage or coverages) "in excess of $. . . . . . . ." (insert maximum limit of indemnity or indemnities) "the excess insurance shall be void and all premiums paid for the excess shall be returned to the insured or to his or her estate," or, in lieu of this:

"Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his or her beneficiary or his or her estate and the insurer will return all premiums paid for all other like policies."

(4) A provision as follows:

"INSURANCE WITH OTHER INSURERS: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for the proportion of the loss as the amount which would have been payable under this policy plus the total of the like amounts under all the other valid coverage for the same loss of which this insurer had notice bears to the total like amounts under all valid coverage for the loss, and for the return of the portion of the premiums paid as shall exceed the pro rata portion for the determined amount. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount' of the other coverage shall be taken as the amount which the services rendered would have cost in the absence of the coverage."

(If this policy provision is included in a policy which also contains the next following policy provision, there shall be added to the caption of this provision the phrase "  EXPENSE INCURRED BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of the definition, the term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying this policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying this policy provision, no third party liability coverage shall be included as "other valid coverage".)

(5) A provision as follows:

"INSURANCE WITH OTHER INSURERS: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for those benefits under this policy shall be for the proportion of the indemnities otherwise provided under this policy for the loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for the loss, and for the return of the portion of the premium paid as shall exceed the pro rata portion for the determined indemnities."

(If this policy provision is included in a policy which also contains the next preceding policy provision, there shall be added to the caption of this provision the phrase "  OTHER BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of the definition, this term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying this policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying this policy provision, no third party liability coverage shall be included as "other valid coverage".)

(6) A provision as follows:

"RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his or her average monthly earnings for the period of two (2) years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for the proportionate amount of the benefits under this policy as the amount of the monthly earnings or the average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all the coverage upon the insured at the time the disability commences, and for the return of the part of the premiums paid during the two (2) years that exceeds the pro rata amount of the premiums for the benefits actually paid under this policy; but this shall not operate to reduce the total monthly amount of benefits payable under all the coverage upon the insured below the sum of two hundred dollars ($200) or the sum of the monthly benefits specified in the coverage, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time." (This policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums: (i) until at least age fifty (50); or (ii) in the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of this coverage. In the absence of a definition, the term shall not include any coverage provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.)

(7) A provision as follows:

"UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted from this payment."

(8) A provision as follows:

"CANCELLATION: The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his or her last address as shown by the records of the insurer, stating when, not less than ten (10) days after this, the cancellation shall be effective; and, after the policy has been continued beyond its original term, the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on a later date as may be specified in the notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation."

(9) A provision as follows:

"CONFORMITY WITH STATE STATUTE: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on that date, is hereby amended to conform to the minimum requirements of those statutes."

(10) A provision as follows:

"ILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

(11) A provision as follows included in any policy that is not a medical expense policy:

"INTOXICANTS AND NARCOTICS: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."

No such provision may be included in a medical expense policy, which, for purposes of this subsection, shall mean an accident and sickness insurance policy that provides hospital, medical or surgical expense coverage.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-4; P.L. 2002, ch. 292, § 44; P.L. 2005, ch. 48, § 1; P.L. 2005, ch. 58, § 1.)



Chapter 27-18-5 - Inapplicable or inconsistent provisions.

§ 27-18-5 Inapplicable or inconsistent provisions.  If any provision of §§ 27-18-3  27-18-10 is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from that policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in a manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-5.)



Chapter 27-18-6 - Sequence of provisions.

§ 27-18-6 Sequence of provisions.  The provisions which are the subject of §§ 27-18-3 and 27-18-4, or any corresponding provisions used in lieu of them in accordance with those sections, shall be printed in the consecutive order of the provisions in the section or, at the option of the insurer, the provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-6.)



Chapter 27-18-7 - Third party ownership.

§ 27-18-7 Third party ownership.  The word "insured", as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under the policy to any indemnities, benefits, and rights provided in the policy.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-7.)



Chapter 27-18-8 - Filing of accident and sickness insurance policy forms.

§ 27-18-8 Filing of accident and sickness insurance policy forms.  (a) Any insurance company authorized to do an accident and sickness business within this state in accordance with the provisions of this title shall file all accident and sickness insurance policy forms and rates used by it in the state with the insurance commissioner, including the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance. No such form shall be used if disapproved by the commissioner under this section, or if the commissioner's approval has been withdrawn under § 27-18-8.3, or until the expiration of the waiting period established under § 27-18-8.3. Such a company shall comply with its filed and approved forms. If the commissioner finds from an examination of any form that it is contrary to the public interest, or the requirements of this code or duly promulgated regulations, he or she shall forbid its use, and shall notify the company in writing as provided in § 27-18-8.2.

(b) Each rate filing shall include a certification by a qualified actuary that to the best of the actuary's knowledge and judgment, the entire rate filing is in compliance with applicable laws and that the benefits offered or proposed to be offered are reasonable in relation to the premium to be charged. A health insurance carrier shall comply with its filed and approved rates and forms.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-8; P.L. 1988, ch. 564, § 1; P.L. 2012, ch. 256, § 3; P.L. 2012, ch. 262, § 3.)



Chapter 27-18-8.1 - Waiting period  Effective date of filings.

§ 27-18-8.1 Waiting period  Effective date of filings.  Each filing shall be on file for a waiting period of sixty (60) days before it becomes effective. The commissioner may authorize a filing that he or she has reviewed to become effective before the expiration of the waiting period or any extension of the waiting period. A filing shall be deemed to meet the requirements of this chapter and become effective unless disapproved by the commissioner within the waiting period.

History of Section.
(P.L. 1988, ch. 564, § 2.)



Chapter 27-18-8.2 - Notice of disapproval.

§ 27-18-8.2 Notice of disapproval.  If within the waiting period the commissioner finds that a filing does not meet the requirements of this chapter, he or she shall send to the insurer which made the filing written notice of disapproval of the filing, specifying in the notice in what respects he or she finds that the filing fails to meet the requirements of this chapter, and stating that the filing is disapproved.

History of Section.
(P.L. 1988, ch. 564, § 2.)



Chapter 27-18-8.3 - Withdrawal of approval.

§ 27-18-8.3 Withdrawal of approval.  After proper notice and a hearing in accordance with chapter 35 of title 42, the commissioner may withdraw his or her approval of any form approved under § 27-18-8.1 if he or she finds that the form does not meet the requirements of this chapter. If approval is withdrawn, the form or rate shall not be used in this state after the date of withdrawal.

History of Section.
(P.L. 1988, ch. 564, § 2.)



Chapter 27-18-8.4 - Rules as to filing.

§ 27-18-8.4 Rules as to filing.  The commissioner may make any reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this chapter as are necessary, proper, or advisable to the administration of this chapter. This provision shall not abridge any other authority granted the commissioner by law.

History of Section.
(P.L. 1988, ch. 564, § 2.)



Chapter 27-18-9 - Policies of foreign insurers.

§ 27-18-9 Policies of foreign insurers.  Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provision of this chapter and which is prescribed or required by the law of the state under which the insurer is organized.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-9.)



Chapter 27-18-10 - Compliance by domestic insurer with laws of other states.

§ 27-18-10 Compliance by domestic insurer with laws of other states.  Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of that other state or country.

History of Section.
(P.L. 1956, ch. 3808, § 3; G.L. 1956, § 27-18-10.)



Chapter 27-18-11 - Application of provisions to policy issued to nonresident.

§ 27-18-11 Application of provisions to policy issued to nonresident.  If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of the other state has advised the commissioner that the policy is not subject to approval or disapproval by the official, the commissioner may by ruling require that the policy meet the standards set forth in §§ 27-18-2  27-18-10.

History of Section.
(P.L. 1956, ch. 3808, § 2; G.L. 1956, § 27-18-11.)



Chapter 27-18-12 - Less favorable provisions prohibited.

§ 27-18-12 Less favorable provisions prohibited.  No policy provision that is not subject to §§ 27-18-3  27-18-10 shall make a policy, or any portion of a policy, less favorable in any respect to the insured or the beneficiary than the provisions of the policy which are subject to this chapter.

History of Section.
(P.L. 1956, ch. 3808, § 4; G.L. 1956, § 27-18-12.)



Chapter 27-18-13 - Effect of policies inconsistent with chapter.

§ 27-18-13 Effect of policies inconsistent with chapter.  A policy delivered or issued for delivery to any person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3808, § 4; G.L. 1956, § 27-18-13.)



Chapter 27-18-14 - Copies of applications.

§ 27-18-14 Copies of applications.  The insured shall not be bound by any statement made in an application for a policy unless a copy of the application is attached to or endorsed on the policy when issued as a part of the policy. If the policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of the policy shall make written request to the insurer for a copy of the application, if any, for the reinstatement or renewal, the insurer shall within fifteen (15) days after the receipt of the request at its home office or any branch office of the insurer, deliver or mail to the person making the request a copy of the application. If the copy shall not be delivered or mailed in this manner, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal.

History of Section.
(P.L. 1956, ch. 3808, § 5; G.L. 1956, § 27-18-14.)



Chapter 27-18-15 - Alteration of application.

§ 27-18-15 Alteration of application.  No alteration of any written application for the policy shall be made by any person other than the applicant without his or her written consent, except that insertions may be made by the insurer, for administrative purposes only, in a manner to indicate clearly that the insertions are not to be ascribed to the applicant.

History of Section.
(P.L. 1956, ch. 3808, § 5; G.L. 1956, § 27-18-15.)



Chapter 27-18-16 - False statements in application.

§ 27-18-16 False statements in application.  The falsity of any statement in the application for any policy covered by this chapter may not bar the right to recovery under the policy unless the false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

History of Section.
(P.L. 1956, ch. 3808, § 5; G.L. 1956, § 27-18-16.)



Chapter 27-18-17 - Acts not constituting waiver of insurer's defenses.

§ 27-18-17 Acts not constituting waiver of insurer's defenses.  The acknowledgment by an insurer of the receipt of notice given under any policy covered by this chapter, the furnishing of forms for filing proofs of loss, or the acceptance of those proofs, or the investigation of any claim under the policy, shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under the policy.

History of Section.
(P.L. 1956, ch. 3808, § 6; G.L. 1956, § 27-18-17.)



Chapter 27-18-18 - Acceptance of premiums after effective period of policy.

§ 27-18-18 Acceptance of premiums after effective period of policy.  If a policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if the date falls within a period for which a premium is accepted by the insurer or if the insurer accepts a premium after the date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which the premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of the premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

History of Section.
(P.L. 1956, ch. 3808, § 7; G.L. 1956, § 27-18-18.)



Chapter 27-18-19 - Insurance exempt from chapter.

§ 27-18-19 Insurance exempt from chapter.  Nothing in the chapter shall apply to or affect:

(1) Any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage in the policy;

(2) Any policy or contract of reinsurance;

(3) Any blanket or group policy of insurance; or

(4) Life insurance, endowment, or annuity contracts, or contracts supplemental to those contracts, which contain only those provisions relating to accident and sickness insurance as: (i) provide additional benefits in case of death or dismemberment or loss of sight by accident, or (ii) operate to safeguard those contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

History of Section.
(P.L. 1956, ch. 3808, § 8; G.L. 1956, § 27-18-19.)



Chapter 27-18-20 - Penalties for violations.

§ 27-18-20 Penalties for violations.  Any person, partnership, or corporation willfully violating any provision of this chapter or order of the commissioner made in accordance with this chapter shall forfeit to the people of the state a sum not to exceed one hundred dollars ($100) for each violation, which may be recovered by a civil action. The commissioner may also suspend or revoke the license of an insurer or insurance producer for any of these willful violations.

History of Section.
(P.L. 1956, ch. 3808, § 9; G.L. 1956, § 27-18-20.)



Chapter 27-18-21 - Appeals from commissioner.

§ 27-18-21 Appeals from commissioner.  Any order or decision of the commissioner under this chapter shall be subject to appeal to the superior court at the instance of any party in interest. The filing of the appeal shall operate as a stay of the order or decision until the court directs otherwise. The court may review all of the facts and, in disposing of the issue before it, may modify, affirm, or reverse the order or decision of the commissioner in whole or in part. Any person aggrieved by the decision or decree of the superior court may appeal to the supreme court on questions of law. The appeal shall follow the course of equity. Pending the determination of the appeal, all orders or decisions or decrees of either the commissioner or the superior court shall be stayed until the supreme court directs otherwise.

History of Section.
(P.L. 1956, ch. 3808, § 10; G.L. 1956, § 27-18-21.)



Chapter 27-18-22 - Effect on other law.

§ 27-18-22 Effect on other law.  Nothing in this chapter shall be construed to repeal the provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1956, ch. 3808, § 12; G.L. 1956, § 27-18-22; P.L. 2002, ch. 292, § 35.)



Chapter 27-18-23 - Severability.

§ 27-18-23 Severability.  If any provision of this chapter, or the application of a provision to any person or circumstances, is held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those as to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1956, ch. 3808, § 11; G.L. 1956, § 27-18-23.)



Chapter 27-18-24 - Immunity of benefits from process.

§ 27-18-24 Immunity of benefits from process.  The proceeds, avails, and benefits to be paid by virtue of any policy of accident and sickness insurance shall not be liable to attachment, garnishment, or other process, or be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of the owner, insured, beneficiary, or any person who may have any right under the policy; provided, that, subject to any statute of limitations, the amount of any premiums for the insurance paid with the intent to defraud creditors, with interest on that amount, shall inure to their benefit from the proceeds of the policy, but the company issuing the policy shall be discharged of all liability on it by payment of its proceeds in accordance with its terms unless, before the payment, the company shall have written notice by or on behalf of a creditor of a claim to recover for premiums paid with intent to defraud creditors with specifications of the amounts claimed.

History of Section.
(P.L. 1962, ch. 179, § 1.)



Chapter 27-18-25 - Unfair discrimination prohibited.

§ 27-18-25 Unfair discrimination prohibited.  Notwithstanding any provision of any policy of insurance, certificate, or service contract issued in this state, whenever the insurance policy, certificate, or service contract provides for reimbursement for any services which may be legally performed by any person licensed under the provisions of chapters 29, 30, 35 and 37 of title 5, reimbursement under the insurance policy, certificate, or service contract shall not be denied because of race, color, or creed, nor shall any insurer make or permit any unfair discrimination against particular individuals or persons licensed under chapters 29, 30, 35 and 37 of title 5.

History of Section.
(P.L. 1968, ch. 98, § 1; P.L. 1989, ch. 542, § 79; P.L. 1991, ch. 62, § 1; P.L. 1992, ch. 452, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-26 - Physical examinations by insurance company.

§ 27-18-26 Physical examinations by insurance company.  Any applicant for accident and/or sickness insurance with any company organized or doing business within this state shall be provided, upon request, any and all medical reports by a physician or other medical personnel which were performed at the request or direction of the company. The reports shall only be provided to a physician of the applicant's choice whether the applicant receives a rating or rejection from a company, and the provisions of this section shall also apply to medical examinations performed pursuant to applications for an increase in insurance coverage.

History of Section.
(P.L. 1981, ch. 412, § 2.)



Chapter 27-18-27 - Adoptive children.

§ 27-18-27 Adoptive children.  Subscribers to any accident and sickness insurance plan who have satisfied the continuous membership requirement of the plan and who adopt children under the guardianship and custody of the director of the department of children, youth, and families shall be afforded coverage under the plan for an adopted child without any waiting period, notwithstanding the fact that the adopted child may have any preexisting medical condition.

History of Section.
(P.L. 1982, ch. 183, § 3.)



Chapter 27-18-28 - Health insurance contracts  Abortion.

§ 27-18-28 Health insurance contracts  Abortion.  (a) No health insurance contract, plan, or policy, delivered or issued for delivery in the state, shall provide coverage for induced abortions, except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy resulted from rape or incest, and except by an optional rider for which there must be paid an additional premium. This section shall be applicable to all contracts, plans, or policies of:

(1) All health insurers subject to this title;

(2) All group and blanket health insurers subject to this title;

(3) All nonprofit hospital, medical, surgical, dental, and health service corporations; and

(4) All health maintenance organizations;

(5) Any provision of medical, hospital, surgical, and funeral benefits, and of coverage against accidental death or injury, when the benefits or coverage are incidental to or part of other insurance authorized by the statutes of this state.

(b) Nothing contained in this section shall be construed to pertain to insurance coverage for complications as the result of an abortion.

History of Section.
(P.L. 1983, ch. 212, § 1.)



Chapter 27-18-29 - Changing coverage.

§ 27-18-29 Changing coverage.  No group health insurer subject to the provisions of this chapter shall change contract provisions as specified in the group plan master contract during the term of that contract without prior written agreement of the employer, except for changes mandated under state or federal legislative enactment and changes resulting from a labor management collective bargaining agreement, or changes necessary to meet insurance regulations promulgated by the department of business regulation.

History of Section.
(P.L 1988, ch. 384, § 1.)



Chapter 27-18-30 - Health insurance contracts  Infertility.

§ 27-18-30 Health insurance contracts  Infertility.  (a) Any health insurance contract, plan, or policy delivered or issued for delivery or renewed in this state, except contracts providing supplemental coverage to Medicare or other governmental programs, which includes pregnancy related benefits, shall provide coverage for medically necessary expenses of diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years. To the extent that a health insurance contract provides reimbursement for a test or procedure used in the diagnosis or treatment of conditions other than infertility, the tests and procedures shall not be excluded from reimbursement when provided attendant to the diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years; provided, that a subscriber co-payment not to exceed twenty percent (20%) may be required for those programs and/or procedures the sole purpose of which is the treatment of infertility.

(b) For the purpose of this section, "infertility" means the condition of an otherwise presumably healthy married individual who is unable to conceive or sustain a pregnancy during a period of one year.

(c) Notwithstanding the provisions of § 27-18-19 or any other provision to the contrary, this section shall apply to blanket or group policies of insurance.

(d) The health insurance contract may limit coverage to a lifetime cap of one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1989, ch. 478, § 1; P.L. 1991, ch. 96, § 1; P.L. 2002, ch. 292, § 33; P.L. 2006, ch. 246, art. 34, § 1; P.L. 2007, ch. 411, § 1.)



Chapter 27-18-31 - Insurance coverage for services of licensed midwives.

§ 27-18-31 Insurance coverage for services of licensed midwives.  (a) For the purposes of this section, "licensed midwives" means any midwife licensed under § 23-13-9.

(b) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for the services of licensed midwives in accordance with each health insurers' respective principles and mechanisms of reimbursement credentialing and contracting if the services are within the licensed midwives' area of professional competence as defined by regulations promulgated pursuant to § 23-13-9, and are currently reimbursed when rendered by any other licensed health care provider. No insurer or hospital or medical service corporation may require supervision, signature, or referral by any other health care provider as a condition of reimbursement, except when those requirements are also applicable to other categories of health care providers. No insurer or hospital or medical service corporation or patient may be required to pay for duplicate services actually rendered by both a licensed midwife and any other health care provider. Direct payment for licensed midwives will be contingent upon services rendered in a licensed health care facility and for services rendered in accordance with rules and regulations promulgated by the department of health; provided, that this provision shall not prohibit payment for services pursuant to § 42-62-26 or for other services reimbursed by third party payors.

History of Section.
(P.L. 1990, ch. 168, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-32 - Discontinuance of coverage  Chronic disabilities.

§ 27-18-32 Discontinuance of coverage  Chronic disabilities.  Notwithstanding the provisions of § 27-18-19, no group health insurer shall discontinue reimbursement or providing services for covered health care services for chronic disabilities, unless the patient has exhausted benefits to which he or she is entitled under the basic subscriber agreement, or unless it is at the end of the open enrollment period provided notice of the discontinuation of the services is sent to subscribers who have been reimbursed for or utilized the services in the past three (3) years. The notice shall be mailed at least sixty (60) days prior to the beginning of the open enrollment period. For the purposes of this section, "chronic disability" means an impairment or illness that is likely to continue indefinitely.

History of Section.
(P.L. 1991, ch. 127, § 1.)



Chapter 27-18-33 - Drug coverage.

§ 27-18-33 Drug coverage.  No group health insurer subject to the provisions of this chapter that provides coverage for prescription drugs under a group plan master contract delivered, issued for delivery, or renewed in this state may require any person covered under the contract to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for the drugs.

History of Section.
(P.L. 1991, ch. 345, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-33.1 - Insurance coverage for post-partum hospital stays.

§ 27-18-33.1 Insurance coverage for post-partum hospital stays.  (a) Every individual or group hospital or medical services plan contract delivered, issued for delivery, as renewed in this state which provides maternity benefits shall provide coverage for a forty-eight (48) hour time period in a hospital after a vaginal birth and ninety-six (96) hours after a Cesarean section for a mother and her newly born child. Any decision to shorten this minimum coverage shall be made by the attending health care provider in consultation with the mother. The decision shall be made in accordance with the standards for guidelines for perinatal care published by the American College of Obstetrics and Gynecology and the American Academy of Pediatrics. The standards shall be relative to early discharge, defined as less than forty-eight (48) hours for a vaginal delivery and ninety-six (96) for a Cesarean delivery. In the case of early discharge, post-delivery care shall include: home visits, parent education, assistance and training in breast or bottle feeding and the performance of any necessary and appropriate clinical tests or any other tests or services consistent with these guidelines.

(b) For the purposes of this section, "attending health care provider" includes the attending obstetrician, pediatrician, family practitioner, general practitioner or certified nurse midwife attending the mother and newly born child.

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

History of Section.
(P.L. 1996, ch. 246, § 2; P.L. 1996, ch. 260, § 2; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-34 - Health insurance contracts  Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.

§ 27-18-34 Health insurance contracts  Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.  (a) Every health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state shall provide coverage for the services of a certified registered nurse practitioner, practicing collaboratively, or in the employ of a physician licensed under chapter 37 of title 5, and psychiatric and mental health nurse clinical specialists, to subscribers if the services are within the certified registered nurse practitioner's or psychiatric and mental health nurse clinical specialist's area of professional competence as established by education and certification, and are currently reimbursed when rendered by any other licensed health care provider. No insurer or hospital, medical service corporation, or health maintenance organization may require the signature, by any other health care provider as a condition of reimbursement. No insurer or hospital, medical service corporation, or health maintenance organization may be required to pay for duplicative services actually rendered by both a certified registered nurse practitioner and any other health care provider.

(b) Nothing in this chapter shall preclude the conducting of managed care reviews and medical necessity reviews by an insurer or hospital or medical service corporation or health maintenance organization.

(c) Every health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state shall provide coverage for certified registered nurse practitioners to provide primary care, intermediate, home, long-term and inpatient care as primary care providers, when said certified registered nurse practitioner is a participating provider, consistent with, and practicing within, the scope of his/her professional license.

(d) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall provide subscribers with an opportunity to select a certified registered nurse practitioner, who is a participating provider, as a primary care provider.

(e) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall insure that all participating primary care provider certified registered nurse practitioners are included on any publicly accessible list of participating providers for the respective organization.

(f) This section shall not apply to insurance coverage providing benefits for; (1) Hospital confinement indemnity; (2) Disability income: (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 1991, ch. 361, § 1; P.L. 1994, ch. 90, § 1; P.L. 2002, ch. 292, § 33; P.L. 2009, ch. 351, § 1; P.L. 2009, ch. 352, § 1.)



Chapter 27-18-35 - Certified counselors in mental health and therapists in marriage and family practice.

§ 27-18-35 Certified counselors in mental health and therapists in marriage and family practice.  Every health insurance contract plan or policy delivered, issued for delivery or renewed in this state, except policies which only provide coverage for specified diseases, fix indemnity, Medicare supplement long term care disability income, or other limited benefit policies, shall provide coverage for the services of counselors in mental health licensed pursuant to § 5-63.2-9 and therapists in marriage and family practice licensed pursuant to § 5-63.2-10 excluding marital and family therapy unless the individual is diagnosed with a mental disorder.

History of Section.
(P.L. 1994, ch. 89, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-38 - Diabetes treatment.

§ 27-18-38 Diabetes treatment.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall include coverage for the following equipment and supplies for the treatment of insulin treated diabetes, non-insulin treated diabetes, and gestational diabetes, if medically appropriate and prescribed by a physician: blood glucose monitors and blood glucose monitors for the legally blind, test strips for glucose monitors and/or visual reading, insulin, injection aids, cartridges for the legally blind, syringes, insulin pumps and appurtenances to the pumps, insulin infusion devices, and oral agents for controlling blood sugar and therapeutic/molded shoes for the prevention of amputation.

(b) Upon the approval of new or improved diabetes equipment and supplies by the Food and Drug Administration, all policies governed by this section shall guarantee coverage of new diabetes equipment and supplies when medically appropriate and prescribed by a physician. These policies shall also include coverage, when medically necessary, for diabetes self-management education to ensure that persons with diabetes are instructed in the self-management and treatment of their diabetes, including information on the nutritional management of diabetes. The coverage for self-management education and education relating to medical nutrition therapy shall be limited to medically necessary visits upon the diagnosis of diabetes, where a physician diagnoses a significant change in the patient's symptoms or conditions which necessitate changes in a patient's self-management, or where reeducation or refresher training is necessary. This education when medically necessary and prescribed by a physician, may be provided only by the physician or, upon his or her referral to an appropriately licensed and certified health care provider and may be conducted in group settings. Coverage for self-management education and education relating to medical nutrition therapy shall also include home visits when medically necessary.

(c) Benefit plans offered by an insurer may impose co-payment and/or deductibles for the benefits mandated by this chapter; however, in no instance shall the co-payment or deductible amount be greater than the co-payment or deductible amount imposed for other supplies, equipment or physician office visits. Benefits for services under this section shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization.

History of Section.
(P.L. 1996, ch. 106, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-39 - Mastectomy treatment.

§ 27-18-39 Mastectomy treatment.  (a) All individual or group health insurance coverage and health benefit plans delivered, issued for delivery or renewed in this state on or after January 1, 2005, which provides medical and surgical benefits with respect to mastectomy excluding supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall provide, in a case of any person covered in the individual market or covered by a group health plan coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and treatment of physical complications, including lymphademas, at all stages of mastectomy; in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions applied to the mastectomy and consistent with those established for other benefits under the plan or coverage. As used in this section, "mastectomy" means the removal of all or part of a breast. Written notice of the availability of such coverage shall be delivered to the participant upon enrollment and annually thereafter.

(b) As used in this section, "prosthetic devices" means and includes the provision of initial and subsequent prosthetic devices pursuant to an order of the patient's physician or surgeon.

(c) Nothing in this section shall be construed to require an individual or group policy to cover the surgical procedure known as mastectomy or to prevent application of deductible or co-payment provisions contained in the policy or plan, nor shall this section be construed to require that coverage under an individual or group policy be extended to any other procedures.

(d) Nothing in this section shall be construed to prevent a group health plan or a health insurance carrier offering health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

(e) Nothing in this section shall preclude the conducting of managed care reviews and medical necessity reviews, by an insurer, hospital or medical service corporation or health maintenance organization.

(f) Notice. A group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the United States Secretary of Health and Human Services. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted as part of any yearly informational packet sent to the participant or beneficiary.

(g) Prohibitions. A group health plan and a health insurance carrier offering group or individual health insurance coverage may not:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; nor

(2) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

History of Section.
(P.L. 1996, ch. 66, § 1; P.L. 2002, ch. 292, § 33; P.L. 2004, ch. 41, § 1; P.L. 2004, ch. 45, § 1.)



Chapter 27-18-40 - Insurance coverage for mastectomy hospital stays.

§ 27-18-40 Insurance coverage for mastectomy hospital stays.  (a) The Rhode Island general assembly recognizes that breast cancer is a unique illness with both a physical and emotional impact on patients. Except as otherwise provided, every individual or group hospital or medical services plan contract delivered, issued for delivery, as renewed in this state shall provide coverage for a minimum forty-eight (48) hour time period in a hospital after the surgical procedures known as a mastectomy, and a minimum twenty-four (24) hours after an axilary node dissection.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both, and (9) other limited benefit policies. Any decision to shorten these minimum coverages shall be made by the attending physician in consultation with and upon agreement by the patient. If the patient participates in an early discharge, defined as in-patient care following a mastectomy that is less than forty-eight (48) hours and in-patient care following an axilary node dissection that is less than twenty-four (24) hours, coverage shall include a minimum of one home visit conducted by a physician or registered nurse.

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

(d) All plans subject to this section shall provide notice to each enrollee:

(1) In the next mass mailing made by the plan to the employee; or

(2) As part of any informational packet sent to the enrollee.

History of Section.
(P.L. 1997 ch. 24, § 1; P.L. 1997, ch. 25, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-41 - Mammograms and pap smears  Coverage mandated.

§ 27-18-41 Mammograms and pap smears  Coverage mandated.  (a) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for mammograms and pap smears, in accordance with guidelines established by the American Cancer Society.

(2) Notwithstanding the provisions of this chapter, every individual or group hospital or medical insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall pay for two (2) screening mammograms per year when recommended by a physician for women who have been treated for breast cancer within the last five (5) years or are at high risk of developing breast cancer due to genetic predisposition (BRCA gene mutation or multiple first degree relatives) or high risk lesion on prior biopsy (lobular carcinoma in situ) or atypical ductal hyperplasia.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 1997, ch. 76, § 1; P.L. 2002, ch. 292, § 33; P.L. 2005, ch. 405, § 1.)



Chapter 27-18-42 - Mammograms  Quality assurance standards.

§ 27-18-42 Mammograms  Quality assurance standards.  A mammogram eligible for reimbursement under § 27-18-41 shall be reimbursed only if the facility in which the mammogram has been taken and processed, and the licensed physician interpreting the mammogram, both meet state approved quality assurance standards for taking, processing, and interpreting mammograms. The director of health shall have the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1997, ch. 76, § 1.)



Chapter 27-18-43 - Pap smears  Quality assurance standards.

§ 27-18-43 Pap smears  Quality assurance standards.  A pap smear eligible for reimbursement under § 27-18-41 shall be reimbursed only if the laboratory in which the pap smear is processed is licensed by the department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is a hospital accredited by the joint commission on accreditation health care organizations or the American Osteopathic Association at the time the pap smear is processed.

History of Section.
(P.L. 1997, ch. 76, § 1.)



Chapter 27-18-44 - Primary and preventive obstetric and gynecological care.

§ 27-18-44 Primary and preventive obstetric and gynecological care.  (a) Any insurer or health plan, nonprofit health medical service plan, or nonprofit hospital service plan that provides coverage for obstetric and gynecological care for issuance or delivery in the state to any group or individual on an expense-incurred basis, including a health plan offered or issued by a health insurance carrier or a health maintenance organization, shall permit a woman to receive an annual visit to an in-network obstetrician/gynecologist for routine gynecological care without requiring the woman to first obtain a referral from a primary care provider.

(b) Any health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization which requires or provides for the designation by a covered person of a participating primary health care professional shall permit each covered person to:

(i) Designate any participating primary care health care professional who is available to accept the covered person; and

(ii) For a child, designate any participating physician who specializes in pediatrics as the child's primary care health care professional and is available to accept the child.

(2) The provisions of subdivision (1) of this subsection shall not be construed to waive any exclusions of coverage under the terms and conditions of the health benefit plan with respect to coverage of pediatric care.

(c) If a health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization, provides coverage for obstetrical or gynecological care and requires the designation by a covered person of a participating primary care health care professional, then it:

(A) Shall not require any person's, including a primary care health care professional's, prior authorization or referral in the case of a female covered person who seeks coverage for obstetrical or gynecological care provided by a participating health care professional who specializes in obstetrics or gynecology; and

(B) Shall treat the provision of obstetrical and gynecological care, and the ordering of related obstetrical and gynecological items and services, pursuant to subdivision (A) of this subdivision (c)(1), by a participating health care professional who specializes in obstetrics or gynecology as the authorization of the primary care health care professional.

(2) A health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization may require the health care professional to agree to otherwise adhere to its policies and procedures, including procedures relating to referrals, obtaining prior authorization, and providing services in accordance with a treatment plan, if any, approved by the plan, carrier or health maintenance organization.

(B) purposes of subdivision (A) of this subdivision (c)(1), a health care professional, who specializes in obstetrics or gynecology, means any individual, including an individual other than a physician, who is authorized under state law to provide obstetrical or gynecological care.

(3) The provisions of subdivision (A) of this subdivision (c)(1) shall not be construed to:

(A) Waive any exclusions of coverage under the terms and conditions of the health benefit plan with respect to coverage of obstetrical or gynecological care; or

(B) Preclude the health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization involved from requiring that the participating health care professional providing obstetrical or gynecological care notify the primary care health care professional or the plan, carrier or health maintenance organization of treatment decisions.

(d) Notice Requirements:

(1) A health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization subject to this section shall provide notice to covered persons of the terms and conditions of the plan related to the designation of a participating health care professional and of a covered person's rights with respect to those provisions.

(2) In the case of group health insurance coverage, the notice described in subdivision (1) of this subsection shall be included whenever the a participant is provided with a summary plan description or other similar description of benefits under the health benefit plan.

(B) In the case of individual health insurance coverage, the notice described in subdivision (1) of this subsection shall be included whenever the primary subscriber is provided with a policy, certificate or contract of health insurance.

(C) A health plan, nonprofit medical service plan or nonprofit hospital service plan, including a health insurance carrier or a health maintenance organization, may use the model language in federal regulation 45 CFR § 147.138(a)(4)(iii) to satisfy the requirements of this subsection.

(e) The requirements of subsections (b), (c), and (d) shall not apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 1997, ch. 166, § 1; P.L. 1997, ch. 174, § 1; P.L. 2012, ch. 256, § 3; P.L. 2012, ch. 262, § 3.)



Chapter 27-18-45 - Whistleblowers protection.

§ 27-18-45 Whistleblowers protection.  No accident and sickness insurer pursuant to this chapter, or any other insurer offering and/or insuring health services on a prepaid basis as defined in § 42-62-4(7), shall engage in any retaliation or retribution, directly or indirectly, or shall terminate or modify the terms of a medical service agreement that it maintains with a physician or other medical services provider, because the physician or other provider reports or is about to report verbally or in writing, to a public body, a regulatory agency, a subscriber or member of the insured, the family or heirs or personal representative of the subscriber or member or to any other person or public or private agency a violation by the insurer of a subscriber or membership agreement, a law, rule or regulation promulgated under the laws of this state.

History of Section.
(P.L. 1997, ch. 167, § 1.)



Chapter 27-18-46 - Penalties and remedies.

§ 27-18-46 Penalties and remedies.  (a) Any person, firm, corporation, association or other legal entity who or which shall violate the provisions of § 27-18-45 shall be guilty of a misdemeanor, and upon conviction, shall be fined in an amount of not more than one thousand dollars ($1,000), imprisonment for up to one year, or by both fine and imprisonment.

(b) In addition to the criminal sanctions set forth in subsection (a) of this section, any person, firm, corporation, association or other legal entity who or which shall willfully or negligently violate any provision of this chapter shall be subject to a civil penalty, to be assessed by the insurance commissioner, in the maximum amount of five thousand dollars ($5,000) for each violation, and each violation shall constitute a separate and distinct offense under this section.

History of Section.
(P.L. 1997, ch. 167, § 1.)



Chapter 27-18-47 - Additional relief and damages  Reinstatement.

§ 27-18-47 Additional relief and damages  Reinstatement.  (a) A physician or other medical provider who alleges a violation of this act may bring a civil action for appropriate injunctive relief, actual and punitive damages and costs including reasonable attorney fees.

(b) An action commenced pursuant to this chapter may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides or the county in which the insurer maintains its principal place of business.

(c) The court rendering a judgment in an action under this act shall order, as the court considers appropriate, reinstatement of the provider agreement.

History of Section.
(P.L. 1997, ch. 167, § 1.)



Chapter 27-18-48 - Third party reimbursement for services of certain health care workers.

§ 27-18-48 Third party reimbursement for services of certain health care workers.  (a) Every individual or group hospital or medical services plan contract delivered, issued or renewed by an insurer or nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a certified registered nurse anesthetist designated as a certified registered nurse anesthetist by the board of nurse registration and nursing education; provided, that the following conditions are met:

(1) The certified registered nurse anesthetist provides certain health care services under the supervision of anesthesiologists, licensed physicians or licensed dentists in accordance with § 5-34.2-2(c), which requires substantial specialized knowledge, judgment and skill related to the administration of anesthesia, including pre-operative and post-operative assessment of patients; administering anesthetics; monitoring patients during anesthesia; management of fluids in intravenous therapy and management of respiratory care;

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The certified registered nurse anesthetist is not a salaried employee of the licensed hospital or facility for which the accident and sickness insurer has an alternative contractual relationship to fund the services of a certified registered nurse anesthetist.

(b) It shall remain within the sole discretion of the health maintenance organization as to which certified registered nurse anesthetists it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the health maintenance organization; provided, that no health maintenance organization may be required to pay for duplicative services actually rendered by a certified registered nurse anesthetist and any other health care provider. Nothing contained in this section shall preclude the health maintenance organization from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1997, ch. 345, § 1; P.L. 1997, ch. 365, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-48.1 - Third party reimbursement for services of registered nurse first assistants.

§ 27-18-48.1 Third party reimbursement for services of registered nurse first assistants.  (a) Every individual or group hospital or medical services plan contract delivered, issued or renewed by an insurer or nonprofit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a registered nurse first assistant designated as a registered nurse first assistant provided, however, that the following conditions are met:

(1) The registered nurse first assistant provides certain health care services under the supervision of a licensed physician; is currently licensed as a registered nurse in Rhode Island; has successfully completed a course in preparing the registered nurse as a first assistant in accordance with the Association of Operating Room Nurses core curriculum guide for the registered nurse first assistant and includes a minimum of one academic year in a college or university with didactic instruction and clinical internship programs; and is certified in perioperative nursing by the Certification Board Perioperative Nursing (minimum of two years perioperative experience);

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The registered nurse first assistant is not a salaried employee of the licensed hospital or facility for which the accident and sickness insurer has an alternative contractual relationship to fund the services of a registered nurse first assistant.

(b) It shall remain within the sole discretion of the accident and sicknesses insurer as to which registered nurse first assistant it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the health maintenance organization; provided, however, that no accident and sicknesses insurer may be required to provide direct reimbursement, or pay for duplicative services actually rendered by a registered nurse first assistant and any other health care provider. Nothing contained in this section shall preclude the health maintenance organization from conducting managed care, medical necessity or utilization review.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 1999, ch. 509, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-49 - Human leukocyte antigen testing.

§ 27-18-49 Human leukocyte antigen testing.  (a) Every individual or group hospital or medical services plan contract delivered or renewed in this state shall include coverage of the cost for human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B, and DR antigens for utilization in bone marrow transplantation. The testing must be performed in a facility that is accredited by the American Association of Blood Banks or its successors, and is licensed under the Clinical Laboratory Improvement Act, 42 U.S.C. § 263a, as it may be from time to time amended. At the time of the testing, the person being tested must complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program. The group hospital or medical services plan contract may limit each subscriber to one of these testings per lifetime.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 1998, ch. 8, § 1; P.L. 1998, ch. 9, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-50 - Drug coverage.

§ 27-18-50 Drug coverage.  (a) Any accident and sickness insurer that utilizes a formulary of medications for which coverage is provided under an individual or group plan master contract shall require any physician or other person authorized by the department of health to prescribe medication to prescribe from the formulary. A physician or other person authorized by the department of health to prescribe medication shall be allowed to prescribe medications previously on, or not on, the accident and sickness insurer's formulary if he or she believes that the prescription of the non-formulary medication is medically necessary. An accident and sickness insurer shall be required to provide coverage for a non-formulary medication only when the non-formulary medication meets the accident and sickness insurer's medical exception criteria for the coverage of that medication.

(b) An accident and sickness insurer's medical exception criteria for the coverage of non-formulary medications shall be developed in accordance with § 23-17.13-3(c)(3).

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

(d) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; or (9) other limited benefit policies.

History of Section.
(P.L. 1998, ch. 290, § 1.)



Chapter 27-18-51 - Restricted annual rate payments prohibited.

§ 27-18-51 Restricted annual rate payments prohibited.  (a) No policy delivered or issued in this state shall contain a provision for compensating any provider of outpatient mental health and/or substance abuse treatment service by using the restricted annual rate method of payment.

(b) The restricted annual rate method of payment is defined as any method of payment that sets, as all or part of its payment scheme, a total payment limit for mental health and/or substance abuse treatment services for each person seeking treatment based on a per person per unit of time criterion that disregards the extent of treatment and/or degree of services rendered.

(c) This prohibition shall not be construed to prohibit or limit capitation or other risk sharing agreements between providers and insurers otherwise permissible by law.

History of Section.
(P.L. 1998, ch. 352, § 1.)



Chapter 27-18-52 - Genetic testing.

§ 27-18-52 Genetic testing.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the Federal Policy for the Protection of Human Research Subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides health insurance medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage excluding disability income, long term care and insurance supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall:

(1) Use a genetic test or request for genetic tests or the results of a genetic test to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or an individual health insurance policy, contract, or plan;

(2) Request or require a genetic test for the purpose of determining whether or not to issue or renew an individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of a genetic test without the prior written authorization of the individual from whom the test was obtained, except in a format whereby individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose this information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure; an exception shall exist for participating in research settings governed by the Federal Policy for the Protection of Human Research Subjects (also known as "The Common Rule").

(4) Request or require information as to whether an individual has ever had a genetic test, or participated in genetic testing of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic testing" is the analysis of an individual's DNA, RNA, chromosomes, proteins and certain metabolites in order to detect heritable disease-related genotypes, mutations, phenotypes or karyotypes for clinical purposes. Those purposes include predicting risk of disease, identifying carriers, establishing prenatal and clinical diagnosis or prognosis. Prenatal, newborn and carrier screening, as well as testing in high risk families may be included provided there is an approved release by a parent or guardian. Tests for metabolites are covered only when they are undertaken with high probability that an excess of deficiency of the metabolite indicates the presence of heritable mutations in single genes. "Genetic testing" does not mean routine physical measurement, a routine chemical, blood, or urine analysis or a test for drugs or for HIV infections.

History of Section.
(P.L. 1998, ch. 380, § 1; P.L. 2001, ch. 38, § 1; P.L. 2001, ch. 54, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-52.1 - Genetic information.

§ 27-18-52.1 Genetic information.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the Federal Policy for the Protection of Human Research Subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state, which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage excluding disability income, long term care and insurance supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall:

(1) Use genetic information or request for genetic information or the results of genetic information or other genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or otherwise affect a group or an individual's health insurance policy, contract, or plan;

(2) Request or require genetic information for the purpose of determining whether or not to issue or renew an individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of genetic information without the prior written authorization of an individual from whom the information was obtained, except in a format where individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure. An exception shall exist for participation in research settings governed by the Federal Policy for the Protection of Human Research Subjects (also known as "The Common Rule");

(4) Request or require information as to whether an individual has genetic information, or participated in genetic information of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic information" is information about genes, gene product, or inherited characteristics that may derive from the individual or a family member.

History of Section.
(P.L. 2001, ch. 38, § 2; P.L. 2001, ch. 54, § 2; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-53 - Magnetic resonance imaging  Quality assurance standards.

§ 27-18-53 Magnetic resonance imaging  Quality assurance standards.  (a) Except as otherwise provided in subsection (b) of this section, a magnetic resonance imaging examination eligible for reimbursement under the provisions of any individual or group health insurance contract, plan or policy delivered in this state shall be reimbursed only if the facility at which the examination has been conducted and processed is accredited by either the American College of Radiology (ACR), the Intersocietal Accreditation Commission (IAC) or an alternate nationally recognized accrediting organization whose accreditation standards are substantially similar and no less stringent than current or subsequent ACR or IAC standards and have been reviewed and deemed adequate by the department of health. All accreditation standards under this section, whether promulgated by the ACR, IAC, or an alternate nationally recognized accrediting organization, shall include, but shall not be limited to, provisions for establishing the qualifications of the physician, standards for quality control and routine performance monitoring by a medical physicist, qualifications of the technologist including minimum standards of supervised clinical experience, personnel and patient safety guidelines, and standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility conducting and processing magnetic resonance imaging examinations which, as of June 30, 2006, is receiving reimbursement for such services by a health insurer, health maintenance organization or health plan, but is not accredited pursuant to subsection (a), shall file its application for accreditation within eighteen (18) months of the effective date of this section. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. A facility which begins conducting and processing, magnetic resonance imaging examinations after June 30, 2006 shall file its application for accreditation within twelve (12) months of the date of initiation of the magnetic resonance imaging examinations. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. After such accreditation is obtained, a facility conducting and processing, magnetic resonance imaging examinations shall, at all times, maintain accreditation with the appropriate accrediting body. Notwithstanding anything herein to the contrary, any facility which has filed for accreditation pursuant to this subsection (b) and has not been refused accreditation or withdrawn its application, will be deemed provisionally accredited for the twelve (12) month period dating from the application filing date. Provided, further, that notwithstanding any provision of the general or public laws to the contrary, any facility conducting and processing magnetic resonance imaging examinations shall conform to the standards of the appropriate accrediting body at all times, including during said accreditation process and shall certify said conformance to any reimbursing health insurer, health maintenance organization, or health plan.

History of Section.
(P.L. 1999, ch. 169, § 2; P.L. 2003, ch. 376, art. 34, § 3; P.L. 2005, ch. 207, § 2; P.L. 2006, ch. 596, § 2; P.L. 2007, ch. 140, § 2; P.L. 2007, ch. 277, § 2.)



Chapter 27-18-54 - Health insurance rates.

§ 27-18-54 Health insurance rates.  No insurance company organized as a stock or mutual corporation which merges or consolidates with, acquires ownership or control or possession of twenty percent (20%) or greater of the operating assets of, or otherwise acquires control of a non-profit hospital service corporation organized under chapter 19 of this title, a non-profit medical service corporation organized under chapter 20 of this title or a health maintenance organization organized under chapter 41 of this title may: (1) file with any state agency for review or approval any proposed rate to be used by the company in the state, or (2) charge to any party in the state any rate or premium, which takes into account or reflects in any manner the value of any contribution, distribution or allocation the company expends or incurs in establishing or funding a charitable foundation organized to maintain or account for the assets of a non-profit hospital service corporation, non-profit medical service corporation or health maintenance organization. For any rate that is to be charged to policy holders, regardless of whether the rate is subject to approval by a state agency under this or another chapter, the company shall at least thirty (30) days before implementing the rate submit under oath to the commissioner of insurance an accounting that documents the cost structure on which the rate is based and demonstrates the company's compliance with this section.

History of Section.
(P.L. 1999, ch. 215, § 2; P.L. 1999, ch. 376, § 2.)



Chapter 27-18-55 - Acupuncture services.

§ 27-18-55 Acupuncture services.  (a) Every group health insurance contract, plan, or group policy delivered, issued for delivery or renewed in this state which provides medical coverage, and every group policy which provides for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition, shall provide, as an optional rider, coverage for the services of a doctor of acupuncture as a provider of acupuncture services; provided, that this section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

(b) For the purposes of this section:

(1) "Doctor of acupuncture" means a practitioner licensed under chapter 37.2 of title 5.

(2) "Coverage for the services of a doctor of acupuncture as a provider of acupuncture services" means coverage for acupuncture as defined in § 5-37.2-2(1).

(c) It shall remain within the sole discretion of the accident and sickness insurer as to which doctor of acupuncture it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer; provided, that no accident and sickness insurer may be required to pay for duplicative services actually rendered by a doctor of acupuncture and any other health care provider. Nothing contained in this section shall preclude the accident and sickness insurer from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 288, § 1.)



Chapter 27-18-56 - Prohibition against dentists being required to indemnify provider.

§ 27-18-56 Prohibition against dentists being required to indemnify provider.  No accident and sickness insurance provider may contract to require that a dentist indemnify or hold harmless the accident and sickness insurance provider for any expenses and liabilities, including, without limitation, judgments, settlements, attorneys' fees, court costs, and any associated charges, incurred in connection with any claim or action brought against the accident and sickness insurance provider based on the accident and sickness insurance provider's management decisions or utilization review provisions for any patient.

History of Section.
(P.L. 1999, ch. 481, § 1.)



Chapter 27-18-57 - F.D.A. approved prescription contraceptive drugs and devices.

§ 27-18-57 F.D.A. approved prescription contraceptive drugs and devices.  (a) Every individual or group health insurance contract, plan, or policy that provides prescription coverage and is delivered, issued for delivery, or renewed in this state shall provide coverage for F.D.A. approved contraceptive drugs and devices requiring a prescription. Provided, that nothing in this subsection shall be deemed to mandate or require coverage for the prescription drug RU 486.

(b) Notwithstanding any other provision of this section, any insurance company may issue to a religious employer an individual or group health insurance contract, plan, or policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer's bona fide religious tenets.

(c) As used in this section, "religious employer" means an employer that is a "church or a qualified church-controlled organization" as defined in 26 U.S.C. § 3121.

(d) This section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified diseased indemnity; (8) sickness of bodily injury or death by accident or both; and (9) other limited benefit policies.

(e) Every religious employer that invokes the exemption provided under this section shall provide written notice to prospective enrollees prior to enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons.

History of Section.
(P.L. 2000, ch. 120, § 1; P.L. 2000, ch. 126, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-58 - Prostate and colorectal examinations  Coverage mandated.

§ 27-18-58 Prostate and colorectal examinations  Coverage mandated.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for prostate and colorectal examinations and laboratory tests for cancer for any nonsymptomatic person covered under that policy or contract, in accordance with the current American Cancer Society guidelines. Provided, this section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specific disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2000, ch. 125, § 1; P.L. 2000, ch. 345, § 1; P.L. 2002, ch. 292, § 33.)



Chapter 27-18-59 - Eligibility for children's benefits.

§ 27-18-59 Eligibility for children's benefits.  (a) Every health benefit plan delivered, issued for delivery, or renewed in this state and every group health insurance contract, plan, or policy delivered, issued for delivery or renewed in this state which provides health benefits coverage for dependents, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall make coverage available for children until attainment of twenty-six (26) years of age, and an unmarried child of any age who is financially dependent upon the parent and medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(2) With respect to a child who has not attained twenty-six (26) years of age, a health insurance carrier shall not define "dependent" for purposes of eligibility for dependent coverage of children other than the terms of a relationship between a child and the plan participant, or subscriber.

(3) A health insurance carrier shall not deny or restrict coverage for a child who has not attained twenty-six (26) years of age based on the presence or absence of the child's financial dependency upon the participant, primary subscriber or any other person, residency with the participant and in the individual market the primary subscriber, or with any other person, marital status, student status, employment or any combination of those factors. A health carrier shall not deny or restrict coverage of a child based on eligibility for other coverage, except as provided in subparagraph (b)(1) of this section.

(4) Nothing in this section shall be construed to require a health insurance carrier to make coverage available for the child of a child receiving dependent coverage, unless the grandparent becomes the legal guardian or adoptive parent of that grandchild.

(5) The terms of coverage in a health benefit plan offered by a health insurance carrier providing dependent coverage of children cannot vary based on age except for children who are twenty-six (26) years of age or older.

(b) For plan years beginning before January 1, 2014, a health insurance carrier providing group health insurance coverage that is a grandfathered health plan and makes available dependent coverage of children may exclude an adult child who has not attained twenty-six (26) years of age from coverage only if the adult child is eligible to enroll in an eligible employer-sponsored health benefit plan, as defined in section 5000A(f)(2) of the federal Internal Revenue Code, other than the group health plan of a parent.

(2) For plan years, beginning on or after January 1, 2014, a health insurance carrier providing group health insurance coverage that is a grandfathered health plan shall comply with the requirements of subsections (a) through (e) of this section.

(c) This section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified diseased indemnity; or (8) sickness or bodily injury or death by accident or both; or (9) other limited benefit policies.

History of Section.
(P.L. 2000, ch. 214, § 1; P.L. 2002, ch. 292, § 33; P.L. 2006, ch. 377, § 2; P.L. 2006, ch. 469, § 2; P.L. 2012, ch. 256, § 3; P.L. 2012, ch. 262, § 3.)



Chapter 27-18-60 - Hearing aids.

§ 27-18-60 Hearing aids.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide coverage for one thousand five hundred dollars ($1,500) per individual hearing aid, per ear, every three (3) years for anyone under the age of nineteen (19) years, and shall provide coverage for seven hundred dollars ($700) per individual hearing aid, per ear, every three (3) years for anyone of the age of nineteen (19) years and older.

(2) Every group health insurance contract or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide, as an optional rider, additional hearing aid coverage. Provided, the provisions of this paragraph shall not apply to contracts, plans, or group policies subject to the small employer health insurance availability act, chapter 50 of this title.

(b) For the purposes of this section:

(1) "Hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices, including, but not limited to FM systems.

(c) It shall remain within the sole discretion of the accident and sickness insurer as to the provider of hearing aids with which they choose to contract. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer. Nothing contained in this section precludes the accident and sickness insurer from conducting managed care, medical necessity, or utilization review.

(d) This section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified diseased indemnity; (8) sickness of bodily injury or death by accident or both; (9) and other limited benefit policies.

History of Section.
(P.L. 2000, ch. 461, § 1; P.L. 2004, ch. 539, § 1; P.L. 2004, ch. 550, § 1; P.L. 2005, ch. 374, § 5; P.L. 2005, ch. 395, § 1; P.L. 2006, ch. 595, § 1; P.L. 2006, ch. 614, § 1.)



Chapter 27-18-61 - Prompt processing of claims.

§ 27-18-61 Prompt processing of claims.  (a) A health care entity or health plan operating in the state shall pay all complete claims for covered health care services submitted to the health care entity or health plan by a health care provider or by a policyholder within forty (40) calendar days following the date of receipt of a complete written claim or within thirty (30) calendar days following the date of receipt of a complete electronic claim. Each health plan shall establish a written standard defining what constitutes a complete claim and shall distribute this standard to all participating providers.

(b) If the health care entity or health plan denies or pends a claim, the health care entity or health plan shall have thirty (30) calendar days from receipt of the claim to notify in writing the health care provider or policyholder of any and all reasons for denying or pending the claim and what, if any, additional information is required to process the claim. No health care entity or health plan may limit the time period in which additional information may be submitted to complete a claim.

(c) Any claim that is resubmitted by a health care provider or policyholder shall be treated by the health care entity or health plan pursuant to the provisions of subsection (a) of this section.

(d) A health care entity or health plan which fails to reimburse the health care provider or policyholder after receipt by the health care entity or health plan of a complete claim within the required timeframes shall pay to the health care provider or the policyholder who submitted the claim, in addition to any reimbursement for health care services provided, interest which shall accrue at the rate of twelve percent (12%) per annum commencing on the thirty-first (31st) day after receipt of a complete electronic claim or on the forty-first (41st) day after receipt of a complete written claim, and ending on the date the payment is issued to the health care provider or the policyholder.

(e) Exceptions to the requirements of this section are as follows:

(1) No health care entity or health plan operating in the state shall be in violation of this section for a claim submitted by a health care provider or policyholder if:

(i) Failure to comply is caused by a directive from a court or federal or state agency;

(ii) The health care entity or health plan is in liquidation or rehabilitation or is operating in compliance with a court-ordered plan of rehabilitation; or

(iii) The health care entity or health plan's compliance is rendered impossible due to matters beyond its control that are not caused by it.

(2) No health care entity or health plan operating in the state shall be in violation of this section for any claim: (i) initially submitted more than ninety (90) days after the service is rendered, or (ii) resubmitted more than ninety (90) days after the date the health care provider received the notice provided for in subsection (b) of this section; provided, this exception shall not apply in the event compliance is rendered impossible due to matters beyond the control of the health care provider and were not caused by the health care provider.

(3) No health care entity or health plan operating in the state shall be in violation of this section while the claim is pending due to a fraud investigation by a state or federal agency.

(4) No health care entity or health plan operating in the state shall be obligated under this section to pay interest to any health care provider or policyholder for any claim if the director of business regulation finds that the entity or plan is in substantial compliance with this section. A health care entity or health plan seeking such a finding from the director shall submit any documentation that the director shall require. A health care entity or health plan which is found to be in substantial compliance with this section shall thereafter submit any documentation that the director may require on an annual basis for the director to assess ongoing compliance with this section.

(5) A health care entity or health plan may petition the director for a waiver of the provision of this section for a period not to exceed ninety (90) days in the event the health care entity or health plan is converting or substantially modifying its claims processing systems.

(f) For purposes of this section, the following definitions apply:

(1) "Claim" means: (i) a bill or invoice for covered services; (ii) a line item of service; or (iii) all services for one patient or subscriber within a bill or invoice.

(2) "Date of receipt" means the date the health care entity or health plan receives the claim whether via electronic submission or as a paper claim.

(3) "Health care entity" means a licensed insurance company or nonprofit hospital or medical or dental service corporation or plan or health maintenance organization, or a contractor as described in § 23-17.13-2(2), which operates a health plan.

(4) "Health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

(5) "Health care services" include, but are not limited to, medical, mental health, substance abuse, dental and any other services covered under the terms of the specific health plan.

(6) "Health plan" means a plan operated by a health care entity that provides for the delivery of health care services to persons enrolled in those plans through:

(i) Arrangements with selected providers to furnish health care services; and/or

(ii) Financial incentive for persons enrolled in the plan to use the participating providers and procedures provided for by the health plan.

(7) "Policyholder" means a person covered under a health plan or a representative designated by that person.

(8) "Substantial compliance" means that the health care entity or health plan is processing and paying ninety-five percent (95%) or more of all claims within the time frame provided for in subsections (a) and (b) of this section.

(g) Any provision in a contract between a health care entity or a health plan and a health care provider which is inconsistent with this section shall be void and of no force and effect.

History of Section.
(P.L. 2001, ch. 119, § 1; P.L. 2001, ch. 380, § 1.)



Chapter 27-18-62 - Mandatory coverage for certain lyme disease treatments.

§ 27-18-62 Mandatory coverage for certain lyme disease treatments.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2004 shall provide coverage for diagnostic testing and long-term antibiotic treatment of chronic lyme disease when determined to be medically necessary and ordered by a physician acting in accordance with chapter 37.5 of title 5 entitled "lyme disease diagnosis and treatment" after making a thorough evaluation of the patient's symptoms, diagnostic test results and response to treatment. Treatment otherwise eligible for benefits pursuant to this section shall not be denied solely because such treatment may be characterized as unproven, experimental, or investigational in nature. Provided, however, this section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2003, ch. 113, § 3; P.L. 2003, ch. 114, § 3; P.L. 2004, ch. 34, § 2; P.L. 2004, ch. 35, § 2.)



Chapter 27-18-63 - Dental insurance assignment of benefits.

§ 27-18-63 Dental insurance assignment of benefits.  Every entity providing a policy of accident and sickness insurance as defined in this chapter shall allow, as a provision in a group or individual policy, contract or health benefit plan for coverage of dental services, any person insured by such entity to direct, in writing, that benefits from a health benefit plan, policy or contract, be paid directly to a dental care provider who has not contracted with the entity to provide dental services to persons covered by the entity but otherwise meets the credentialing criteria of the entity and has not previously been terminated by such entity as a participating provider. If written direction to pay is executed and written notice of the direction to pay is provided to such entity, the insuring entity shall pay the benefits directly to the dental care provider. Any efforts to modify the amount of benefits paid directly to the dental care provider under this section may include a reduction in benefits paid of no more than five percent (5%) less than the benefits paid to participating dentists. The entity paying the dentist, pursuant to a direction to pay duly executed by the subscriber, shall have the right to review the records of the dentist receiving such payment that relate exclusively to that particular subscriber/patient to determine that the service in question was rendered. Provided, however, this section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2004, ch. 268, § 1; P.L. 2004, ch. 386, § 1.)



Chapter 27-18-64 - Coverage for early intervention services.

§ 27-18-64 Coverage for early intervention services.  (a) Every individual or group hospital or medical expense insurance policy or contract providing coverage for dependent children, delivered or renewed in this state on or after July 1, 2004, shall include coverage of early intervention services which coverage shall take effect no later than January 1, 2005. Such coverage shall be limited to a benefit of five thousand dollars ($5,000) per dependent child per policy or calendar year and shall not be subject to deductibles and coinsurance factors. Any amount paid by an insurer under this section for a dependent child shall not be applied to any annual or lifetime maximum benefit contained in the policy or contract. For the purpose of this section, "early intervention services" means, but is not limited to, speech and language therapy, occupational therapy, physical therapy, evaluation, case management, nutrition, service plan development and review, nursing services, and assistive technology services and devices for dependents from birth to age three (3) who are certified by the department of human services as eligible for services under part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.).

(b) Subject to the annual limits provided in this section, insurers shall reimburse certified early intervention providers, who are designated as such by the Department of Human Services, for early intervention services as defined in this section at rates of reimbursement equal to or greater than the prevailing integrated state/Medicaid rate for early intervention services as established by the Department of Human Services.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2004, ch. 595, art. 22, § 1; P.L. 2004, ch. 598, § 2; P.L. 2005, ch. 97, § 1; P.L. 2005, ch. 99, § 1; P.L. 2008, ch. 475, § 81.)



Chapter 27-18-65 - Post-payment audits.

§ 27-18-65 Post-payment audits.  (a) Except as otherwise provided herein, any review, audit or investigation by a health insurer or health plan of a health care provider's claims which results in the recoupment or set-off of funds previously paid to the health care provider in respect to such claims shall be completed no later than two (2) years after the completed claims were initially paid. This section shall not restrict any review, audit or investigation regarding claims that are submitted fraudulently, are subject to a pattern of inappropriate billing, are related to coordination of benefits, or are subject to any federal law or regulation that permits claims review beyond the period provided herein.

(b) No health care provider shall seek reimbursement from a payer for underpayment of a claim later than two (2) years from the date the first payment on the claim was made, except if the claim is the subject of an appeal properly submitted pursuant to the payer's claims appeal policies or the claim is subject to continual claims submission.

(c) For the purposes of this section, "health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

History of Section.
(P.L. 2006, ch. 86, § 1; P.L. 2006, ch. 97, § 1.)



Chapter 27-18-66 - Tobacco cessation programs.

§ 27-18-66 Tobacco cessation programs.  (a) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2010, which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for smoking cessation treatment, provided that if such medical coverage does not include prescription drug coverage, such contract, plan or policy shall not be required to include coverage for FDA approved smoking cessation medications.

(b) As used in this section, smoking cessation treatment includes the use of an over-the-counter (OTC) or prescription US Food and Drug Administration (FDA) approved smoking cessation medication when used in accordance with FDA approval, for not more than two (2) courses of medication of up to fourteen (14) weeks each, annually, when recommended and prescribed by a prescriber who holds prescriptive privileges in the state in which they are licensed, and used in combination with an annual outpatient benefit of sixteen (16) one-half (1/2) hour evidence based smoking cessation counseling sessions provided by a qualified practitioner for each covered individual. Smoking cessation treatment may be redefined through regulation promulgated by the health insurance commissioner, in accordance with the most current clinical practice guidelines sponsored by the United States department of health and human services or its component agencies.

(c) Health insurance contracts, plans, or policies to which this section applies, may impose copayments and/or deductibles for the benefits mandated by this section consistent with the contracts', plans' or policies' copayments and/or deductibles for physician services and medications. Nothing contained in this section shall impact the reimbursement, medical necessity or utilization review, managed care, or case management practices of these health insurance contracts, plans or policies.

(d) This section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2006, ch. 262, § 1; P.L. 2006, ch. 293, § 1; P.L. 2008, ch. 475, § 81; P.L. 2009, ch. 187, § 1; P.L. 2009, ch. 291, § 1.)



Chapter 27-18-67 - Reimbursement for orthotic and prosthetic services.

§ 27-18-67 Reimbursement for orthotic and prosthetic services.  (a) As used in this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding system (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devices as determined by the director of the department of health, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility or locomotion or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(6) "Private insurance company" means any insurance company, or management company hired by an insurance company, who is any of the following:

(i) based in the state of Rhode Island; or

(ii) provides coverage for citizens for the state of Rhode Island; or

(iii) allows subscribing patients to seek prosthetic or orthotic services in the state of Rhode Island.

(b) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2006, which provides medical coverage that includes coverage for physician services in a physician's office and every policy, which provides major medical or similar comprehensive type coverage shall provide coverage for benefits for orthotic and prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. sections 1395K, 13951 and 1395M and 42 CFR 414.202, 414.210, 414.228, and 410.100 as applicable to this section.

(c) A health insurance contract, plan or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor and orthotic or prosthetic services are rendered by a provider who is licensed by the state of Rhode Island to provide orthotics and prosthetics.

(g) This chapter shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2006, ch. 210, § 1; P.L. 2006, ch. 380, § 1.)



Chapter 27-18-68 - Mandatory coverage for scalp hair prosthesis.

§ 27-18-68 Mandatory coverage for scalp hair prosthesis.  (a) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2007, which provides coverage for any other prosthesis, shall provide coverage for expenses for scalp hair prosthesis worn for hair loss suffered as a result of the treatment of any form of cancer or leukemia; provided, however, that such coverage shall be subject to the same limitations and guidelines as other prosthesis, and that coverage shall not exceed an amount of three hundred fifty dollars ($350) per covered member per year, exclusive of any deductible.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2006, ch. 538, § 1.)



Chapter 27-18-69 - Licensed ambulance service.

§ 27-18-69 Licensed ambulance service.  (a) No individual or group health insurance contract, plan or policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009 shall provide for a co-payment for ground ambulance services in excess of fifty dollars ($50.00).

(b) As used in this section, the term "ground ambulance services" shall mean those services provided by an ambulance service licensed to operate in Rhode Island in accordance with § 23-4.1-6. The term excludes air and water ambulance services and ambulance services provided outside of Rhode Island.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 68, § 1; P.L. 2008, ch. 70, § 1.)



Chapter 27-18-70 - Enteral nutrition products.

§ 27-18-70 Enteral nutrition products.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009, shall provide coverage for nonprescription enteral formulas for home use for which a physician has issued a written order and which are medically necessary for the treatment of malabsorption caused by Crohn's disease, ulcerative colitis, gastroesophageal reflux, chronic intestinal pseudo- obstruction, and inherited diseases of amino acids and organic acids. Coverage for inherited diseases of amino acids and organic acids shall include food products modified to be low protein. Provided, however, that coverage shall not exceed an amount of two thousand five hundred dollars ($2,500) per covered member per year.

(b) Benefit plans offered by an insurer may impose a copayment and/or deductibles for the benefits mandated by this section, however, in no instance shall the copayment or deductible amount be greater than the copayment or deductible amount imposed for prescription enteral formulas or nutritional aids. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer. Nothing contained in this section precludes the accident and sickness insurer from conducting managed care, medical necessity, or utilization review.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 253, § 1.)



Chapter 27-18-71 - Prohibition on preexisting condition exclusions.

§ 27-18-71 Prohibition on preexisting condition exclusions.  (a) A health insurance policy, subscriber contract, or health plan offered, issued, issued for delivery, or issued to cover a resident of this state by a health insurance company licensed pursuant to this title and/or chapter:

(1) Shall not limit or exclude coverage for an individual under the age of nineteen (19) by imposing a preexisting condition exclusion on that individual.

(2) For plan or policy years beginning on or after January 1, 2014, shall not limit or exclude coverage for any individual by imposing a preexisting condition exclusion on that individual.

(b) As used in this section:

(1) "Preexisting condition exclusion" means a limitation or exclusion of benefits, including a denial of coverage, based on the fact that the condition (whether physical or mental) was present before the effective date of coverage, or if the coverage is denied, the date of denial, under a health benefit plan whether or not any medical advice, diagnosis, care or treatment was recommended or received before the effective date of coverage.

(2) "Preexisting condition exclusion" means any limitation or exclusion of benefits, including a denial of coverage, applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage, or if the coverage is denied, the date of denial, under the health benefit plan, such as a condition (whether physical or mental) identified as a result of a pre-enrollment questionnaire or physical examination given to the individual, or review of medical records relating to the pre-enrollment period.

(c) This section shall not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-72 - Prohibition on rescission of coverage.

§ 27-18-72 Prohibition on rescission of coverage.  (a) Coverage under a health benefit plan subject to the jurisdiction of the commissioner under this chapter with respect to an individual, including a group to which the individual belongs or family coverage in which the individual is included, shall not be rescinded after the individual is covered under the plan, unless:

(A) The individual or a person seeking coverage on behalf of the individual, performs an act, practice or omission that constitutes fraud; or

(B) The individual makes an intentional misrepresentation of material fact, as prohibited by the terms of the plan or coverage.

(2) For purposes of paragraph (a)(1)(A), a person seeking coverage on behalf of an individual does not include an insurance producer or employee or authorized representative of the health carrier.

(b) At least thirty (30) days advance written notice shall be provided to each health benefit plan enrollee or, for individual health insurance coverage, primary subscriber, who would be affected by the proposed rescission of coverage before coverage under the plan may be rescinded in accordance with subsection (a) regardless of, in the case of group health insurance coverage, whether the rescission applies to the entire group or only to an individual within the group.

(c) For purposes of this section, "to rescind" means to cancel or to discontinue coverage with retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

(d) This section applies to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-73 - Prohibition on annual and lifetime limits.

§ 27-18-73 Prohibition on annual and lifetime limits.  (a) Annual limits.

(1) For plan or policy years beginning prior to January 1, 2014, for any individual, a health insurance carrier and a health benefit plan subject to the jurisdiction of the commissioner under this chapter may establish an annual limit on the dollar amount of benefits that are essential health benefits provided the restricted annual limit is not less than the following:

(A) For a plan or policy year beginning after September 22, 2011, but before September 23, 2012  one million two hundred fifty thousand dollars ($1,250,000); and

(B) For a plan or policy year beginning after September 22, 2012, but before January 1, 2014  two million dollars ($2,000,000).

(2) For plan or policy years beginning on or after January 1, 2014, a health insurance carrier and a health benefit plan shall not establish any annual limit on the dollar amount of essential health benefits for any individual, except:

(A) A health flexible spending arrangement, as defined in Section 106(c)(2)(i) of the Federal Internal Revenue Code, a medical savings account, as defined in section 220 of the federal Internal Revenue Code, and a health savings account, as defined in Section 223 of the federal Internal Revenue Code are not subject to the requirements of subdivisions (1) and (2) of this subsection.

(B) The provisions of this subsection shall not prevent a health insurance carrier and a health benefit plan from placing annual dollar limits for any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal law or the laws and regulations of this state.

(3) In determining whether an individual has received benefits that meet or exceed the allowable limits, as provided in subdivision (1) of this subsection, a health insurance carrier and a health benefit plan shall take into account only essential health benefits.

(b) Lifetime limits.

(1) A health insurance carrier and health benefit plan offering group or individual health insurance coverage shall not establish a lifetime limit on the dollar value of essential health benefits for any individual.

(2) Notwithstanding subdivision (1) above, a health insurance carrier and health benefit plan is not prohibited from placing lifetime dollar limits for any individual on specific covered benefits that are not essential health benefits, in accordance with federal laws and regulations.

(c) The provisions of this section relating to lifetime limits apply to any health insurance carrier providing coverage under an individual or group health plan, including grandfathered health plans.

(2) The provisions of this section relating to annual limits apply to any health insurance carrier providing coverage under a group health plan, including grandfathered health plans, but the prohibition and limits on annual limits do not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to a plan or to policy years prior to January 1, 2014 for which the Secretary of the U.S. Department of Health and Human Services issued a waiver pursuant to 45 C.F.R. § 147.126(d)(3). This section also shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

(e) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this subsection shall be construed to limit the authority of the Commissioner to regulate health insurance under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-74 - Coverage for individuals participating in approved clinical trials.

§ 27-18-74 Coverage for individuals participating in approved clinical trials.  (a) As used in this section,

(1) "Approved clinical trial" means a phase I, phase II, phase III or phase IV clinical trial that is conducted in relation to the prevention, detection or treatment of cancer or a life- threatening disease or condition and is described in any of the following:

(A) The study or investigation is approved or funded, which may include funding through in-kind contributions, by one or more of the following:

(i) The federal National Institutes of Health;

(ii) The federal Centers for Disease Control and Prevention;

(iii) The federal Agency for Health Care Research and Quality;

(iv) The federal Centers for Medicare & Medicaid Services;

(v) A cooperative group or center of any of the entities described in items (i) through (iv) or the U.S. Department of Defense or the U.S. Department of Veteran Affairs;

(vi) A qualified non-governmental research entity identified in the guidelines issued by the federal National Institutes of Health for center support grants; or

(vii) A study or investigation conducted by the U.S. Department of Veteran Affairs, the U.S. Department of Defense, or the U.S. Department of Energy, if the study or investigation has been reviewed and approved through a system of peer review that the Secretary of U.S. Department of Health and Human Services determines:

(I) Is comparable to the system of peer review of studies and investigations used by the federal National Institutes of Health; and

(II) Assures unbiased review of the highest scientific standards by qualified individuals who have no interest in the outcome of the review.

(B) The study or investigation is conducted under an investigational new drug application reviewed by the U.S. Food and Drug Administration; or

(C) The study or investigation is a drug trial that is exempt from having such an investigational new drug application.

(2) "Participant" has the meaning stated in section 3(7) of federal ERISA.

(3) "Participating provider" means a health care provider that, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health carrier.

(4) "Qualified individual" means a participant or beneficiary who meets the following conditions:

(A) The individual is eligible to participate in an approved clinical trial according to the trial protocol with respect to the treatment of cancer or other life-threatening disease or condition; and

(B) The referring health care professional is a participating provider and has concluded that the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3); or

(ii) The participant or beneficiary provides medical and scientific information establishing the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3).

(5) "Life-threatening condition" means any disease or condition from which the likelihood of death is probable unless the course of the disease or condition is interrupted.

(b) If a health insurance carrier offering group or individual health insurance coverage provides coverage to a qualified individual, the health insurance carrier:

(A) Shall not deny the individual participation in an approved clinical trial.

(B) Subject to subdivision (3) of this subsection, shall not deny or limit or impose additional conditions on the coverage of routine patient costs for items and services furnished in connection with participation in the approved clinical trial; and

(C) Shall not discriminate against the individual on the basis of the individual's participation in the approved clinical trial.

(2) Subject to subdivision (B) of this subdivision (2), routine patient costs include all items and services consistent with the coverage typically covered for a qualified individual who is not enrolled in an approved clinical trial.

(B) For purposes of subdivision (B) of this subdivision (2), routine patient costs do not include:

(i) The investigational item, device or service itself;

(ii) Items and services that are provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; or

(iii) A service that is clearly inconsistent with widely accepted and established standards of care for a particular diagnosis.

(3) If one or more participating providers are participating in a clinical trial, nothing in subdivision (1) of this subsection shall be construed as preventing a health carrier from requiring that a qualified individual participate in the trial through such a participating provider if the provider will accept the individual as a participant in the trial.

(4) Notwithstanding subdivision (3) of this subsection, subdivision (1) of this subsection shall apply to a qualified individual participating in an approved clinical trial that is conducted outside this state.

(5) This section shall not be construed to require a health insurance carrier offering group or individual health insurance coverage to provide benefits for routine patient care services provided outside of the coverage's health care provider network unless out-of-network benefits are otherwise provided under the coverage.

(6) Nothing in this section shall be construed to limit a health insurance carrier's coverage with respect to clinical trials.

(c) The requirements of this section shall be in addition to the requirements of Rhode Island general laws §§ 27-18-36  27-18-36.3.

(d) This section shall not apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

(e) This section shall be effective for plan years beginning on or after January 1, 2014.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-75 - Medical loss ratio reporting and rebates.

§ 27-18-75 Medical loss ratio reporting and rebates.  (a) A health insurance carrier offering group or individual health insurance coverage of a health benefit plan, including a grandfathered health plan, shall comply with the provisions of Section 2718 of the Public Health Services Act as amended by the federal Affordable Care Act, in accordance with regulations adopted thereunder.

(b) Health insurance carriers required to report medical loss ratio and rebate calculations and other medical loss ratio and rebate information to the U.S. Department of Health and Human Services shall concurrently file such information with the commissioner.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-76 - Emergency services.

§ 27-18-76 Emergency services.  (a) As used in this section:

(1) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) so that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition: (i) Placing the health of the individual, or with respect to a pregnant woman her unborn child, in serious jeopardy; (ii) Constituting a serious impairment to bodily functions; or (iii) Constituting a serious dysfunction of any bodily organ or part.

(2) "Emergency services" means, with respect to an emergency medical condition:

(A) A medical screening examination (as required under section 1867 of the Social Security Act, 42 U.S.C. § 1395dd) that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition, and

(B) Such further medical examination and treatment, to the extent they are within the capabilities of the staff and facilities available at the hospital, as are required under section 1867 of the Social Security Act (42 U.S.C. § 1395dd) to stabilize the patient.

(3) "Stabilize", with respect to an emergency medical condition has the meaning given in § 1867(e)(3) of the Social Security Act (42 U.S.C. § 1395dd(e)(3)).

(b) If a health insurance carrier offering health insurance coverage provides any benefits with respect to services in an emergency department of a hospital, the carrier must cover emergency services in compliance with this section.

(c) A health insurance carrier shall provide coverage for emergency services in the following manner:

(1) Without the need for any prior authorization determination, even if the emergency services are provided on an out-of-network basis;

(2) Without regard to whether the health care provider furnishing the emergency services is a participating network provider with respect to the services;

(3) If the emergency services are provided out of network, without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from in-network providers;

(4) If the emergency services are provided out of network, by complying with the cost-sharing requirements of subsection (d) of this section; and

(5) Without regard to any other term or condition of the coverage, other than:

(A) The exclusion of or coordination of benefits;

(B) An affiliation or waiting period permitted under part 7 of federal ERISA, part A of title XXVII of the federal PHS Act, or chapter 100 of the federal Internal Revenue Code; or

(C) Applicable cost-sharing.

(d) Any cost-sharing requirement expressed as a copayment amount or coinsurance rate imposed with respect to a participant or beneficiary for out-of-network emergency services cannot exceed the cost-sharing requirement imposed with respect to a participant or beneficiary if the services were provided in-network; provided, however, that a participant or beneficiary may be required to pay, in addition to the in-network cost-sharing, the excess of the amount the out-of-network provider charges over the amount the health insurance carrier is required to pay under subdivision (1) of this subsection. A health insurance carrier complies with the requirements of this subsection if it provides benefits with respect to an emergency service in an amount equal to the greatest of the three amounts specified in subdivisions (A), (B), and (C) of this subdivision (1) (which are adjusted for in-network cost-sharing requirements).

(A) The amount negotiated with in-network providers for the emergency service furnished, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. If there is more than one amount negotiated with in-network providers for the emergency service, the amount described under this subdivision (A) is the median of these amounts, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. In determining the median described in the preceding sentence, the amount negotiated with each in-network provider is treated as a separate amount (even if the same amount is paid to more than one provider). If there is no per-service amount negotiated with in-network providers (such as under a capitation or other similar payment arrangement), the amount under this subdivision (A) is disregarded.

(B) The amount for the emergency service shall be calculated using the same method the plan generally uses to determine payments for out-of-network services (such as the usual, customary, and reasonable amount), excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. The amount in this subdivision (B) is determined without reduction for out-of-network cost-sharing that generally applies under the plan or health insurance coverage with respect to out-of-network services.

(C) The amount that would be paid under Medicare (part A or part B of title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq.) for the emergency service, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary.

(2) Any cost-sharing requirement other than a copayment or coinsurance requirement (such as a deductible or out-of-pocket maximum) may be imposed with respect to emergency services provided out of network if the cost-sharing requirement generally applies to out-of-network benefits. A deductible may be imposed with respect to out-of-network emergency services only as part of a deductible that generally applies to out-of-network benefits. If an out-of-pocket maximum generally applies to out-of-network benefits, that out-of-pocket maximum must apply to out-of-network emergency services.

(e) The provisions of this section apply for plan years beginning on or after September 23, 2010.

(f) This section shall not apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-77 - Internal and external appeal of adverse benefit determinations.

§ 27-18-77 Internal and external appeal of adverse benefit determinations.  (a) The commissioner shall adopt regulations to implement standards and procedures with respect to internal claims and appeals of adverse benefit determinations, and with respect to external appeals of adverse benefit determinations.

(b) The regulations adopted by the commissioner shall apply only to those adverse benefit determinations which are not subject to the jurisdiction of the department of health pursuant to R.I. Gen. Laws § 23-17.12 et seq. (Utilization Review Act).

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies. This section also shall not apply to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 2; P.L. 2012, ch. 262, § 2.)



Chapter 27-18-78 - Primary care provider designation requirement. [Effective January 1, 2013.].

§ 27-18-78 Primary care provider designation requirement. [Effective January 1, 2013.].  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2013, shall require that the subscriber and each dependent designate a participating primary care provider and the insurer shall collect the designation from the insured. Designation of a primary care provider shall not be a condition of enrollment and failure to designate a primary care provider shall not constitute grounds for cancellation of coverage. For purposes of this section, "primary care provider" means the physician, practice or other medical provider considered by the insured to be his or her usual source of medical care.

(b) Requirements for designating a primary care provider enumerated in subsection (a) shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; or

(9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 189, § 3; P.L. 2012, ch. 202, § 3.)






Chapter 27-18.1 - Compliance of Health Benefit Contracts and Medical Assistance Program with Federal Law

Chapter 27-18.1-1 - Purpose.

§ 27-18.1-1 Purpose.  The purpose of this chapter is to assure full federal support of the Rhode Island medical assistance program by providing for full compliance with 42 U.S.C. § 1301 et seq.

History of Section.
(P.L. 1979, ch. 52, § 1.)



Chapter 27-18.1-2 - Definitions.

§ 27-18.1-2 Definitions.  (a) "Blanket or group policy of insurance" means any accident and sickness insurance policy made exempt from the provisions of chapter 18 of this title by the operation of § 27-18-19(3).

(b) "Contract providing a health benefit or benefits" means a policy of accident and health insurance which provides a health benefit or that part of a policy, which provides other benefits in addition to health benefits, which does provide health benefits. It also means a subscriber contract offered by a health maintenance organization or by any nonprofit service corporation, whether or not the contract is described as providing health maintenance organization benefits.

(c) "Health benefit" means benefit or health benefit as defined in § 42-62-4.

(d) "Health maintenance organization" means a "qualified health maintenance organization" as referred to in § 42-62-9.

(e) "Insurance company" means a domestic insurance company incorporated by the general assembly and subject to chapter 1 of this title, or a foreign insurance company licensed to do business in Rhode Island and subject to chapter 2 of this title.

(f) "Nonprofit service corporation" means a nonprofit hospital service corporation as defined in chapter 19 of this title, a nonprofit medical service corporation as defined in chapter 20 of this title, a nonprofit dental service corporation as defined in chapter 20.1 of this title, or a nonprofit optometric service corporation as defined in chapter 20.2 of this title.

(g) "Policy of accident and sickness insurance" means a policy of accident and sickness insurance as defined in chapter 18 of this title, and, in addition, means any blanket or group policy of insurance, as defined in subsection (a) of this section.

History of Section.
(P.L. 1979, ch. 52, § 1.)



Chapter 27-18.1-3 - Exclusions and limitations prohibited.

§ 27-18.1-3 Exclusions and limitations prohibited.  No insurance company, health maintenance organization, or nonprofit corporation may issue, deliver, or renew any contract providing a health benefit or benefits which contains any provisions excluding or limiting its benefits on account of eligibility for or payment of benefits under 42 U.S.C. § 1396 et seq.; provided, that the application of this section shall not increase the personal liability to health care providers of a medical assistance recipient of health services, as those services are defined in § 42-62-4.

History of Section.
(P.L. 1979, ch. 52, § 1; P.L. 2002, ch. 292, § 34.)



Chapter 27-18.1-4 - Rules and regulations.

§ 27-18.1-4 Rules and regulations.  The director of business regulation shall promulgate any rules and regulations as he or she shall deem necessary for the efficient administration of this chapter.

History of Section.
(P.L. 1979, ch. 52, § 1.)



Chapter 27-18.1-5 - Applicability.

§ 27-18.1-5 Applicability.  In keeping with the provisions of §§ 27-19-2, 27-20-2, 27-20.1-2, and 27-20.2-2, it is expressly provided that all corporations subject to chapters 19, 20, 20.1, and 20.2 of this title are subject to this chapter.

History of Section.
(P.L. 1979, ch. 52, § 1.)



Chapter 27-18.1-6 - Severability.

§ 27-18.1-6 Severability.  If any provision of the chapter or the application of a provision to any person or circumstances shall be held invalid, the remainder of the chapter and the application of the provision to persons or circumstances other than those as to which it is held invalid shall not be affected by that invalidity.

History of Section.
(P.L. 1979, ch. 52 § 1.)






Chapter 27-18.2 - Medicare Supplement Insurance Policies

Chapter 27-18.2-1 - Definitions.

§ 27-18.2-1 Definitions.  (a) "Applicant" means:

(1) In the case of an individual Medicare supplement policy, the person who seeks to contract for insurance benefits; and

(2) In the case of a group Medicare supplement policy, the proposed certificate holder.

(b) "Certificate" means, for the purposes of this chapter, any certificate delivered or issued for delivery in this state under a group Medicare supplement policy.

(c) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

(d) "Director" means the director of the department of business regulation.

(e) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state Medicare supplement policies or certificates.

(f) "Medicare" means the "Health Insurance for the Aged Act," 42 U.S.C. § 1395 et seq.

(g) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance, as defined in § 27-18-1, or a subscriber contract of a nonprofit hospital service corporation or of a nonprofit medical service corporation or an evidence of coverage of a health maintenance organization as defined in § 42-62-4(5) or as licensed under chapter 41 of this title, other than a policy issued pursuant to a contract under Section 1876 of the Federal Social Security Act, 42 U.S.C. § 1395mm, or an issued policy under a demonstration project specified in 42 U.S.C. § 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.

(h) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

History of Section.
(P.L. 1984, ch. 49, § 1; P.L. 1988, ch. 631, § 1; P.L. 1989, ch. 428, § 1; P.L. 1992, ch. 445, § 4; P.L. 1993, ch. 180, § 12; P.L. 1996, ch. 190, § 1.)



Chapter 27-18.2-2 - Applicability and scope.

§ 27-18.2-2 Applicability and scope.  (a) Except as otherwise specifically provided, this chapter shall apply to:

(1) All Medicare supplement policies and subscriber contracts delivered or issued for delivery in this state on or after July 1, 1992; and

(2) All certificates issued under group Medicare supplement policies, which certificates have been delivered or issued for delivery in this state.

(b) This chapter shall not apply to a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination of them, for employees or former employees or a combination of them, or for members or former members, or a combination of them, of the labor organizations.

(c) Except as otherwise specifically provided in § 27-18.2-6(d), the provisions of this chapter are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which policies are not marketed or held to be Medicare supplement policies or benefit plans.

History of Section.
(P.L. 1988, ch. 631, § 2; P.L. 1989, ch. 428, § 1; P.L. 1990, ch. 218, § 1; P.L. 1992, ch. 445, § 4; P.L. 1993, ch. 180, § 12; P.L. 1996, ch. 190, § 1.)



Chapter 27-18.2-3 - Standards for policy provisions.

§ 27-18.2-3 Standards for policy provisions.  (a) No Medicare supplement insurance policy or certificate in force in the state shall contain benefits which duplicate benefits provided by Medicare.

(b) Notwithstanding any other provision of law of this state, a Medicare supplement policy or certificate shall not exclude or limit benefits for loss incurred more than six (6) months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six (6) months before the effective date of coverage.

(c) The director shall adopt reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. Those standards shall be in addition to and in accordance with the applicable laws of this state, including but not limited to §§ 27-18-3(a) and 42-62-12 and regulations promulgated pursuant to those sections. No requirement of this title or chapter 62 of title 42 relating to minimum required policy benefits, other than the minimum standards contained in this chapter, shall apply to Medicare supplement policies and certificates. The standards may cover, but not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions, and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(d) The director may adopt reasonable regulations that specify prohibited policy provisions not specifically authorized by statute, if, in the opinion of the director, those provisions are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

(e) The director shall adopt reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, and compensation arrangements and reporting practices for Medicare supplement policies and certificates.

(f) The director may adopt any reasonable regulations necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations promulgated pursuant to federal law, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases which may include the applicant's provision of notice of the proposed premium increase to all subscribers subject to the proposed increase, at least ten (10) days prior to the hearing; and

(6) Establishing standards for Medicare select policies and certificates.

History of Section.
(P.L. 1988, ch. 631, § 2; P.L. 1989, ch. 428, § 1; P.L. 1992, ch. 445, § 4; P.L. 1993, ch. 180, § 12; P.L. 2005, ch. 43, § 1; P.L. 2005, ch. 86, § 1.)



Chapter 27-18.2-4 - Loss ratio standards.

§ 27-18.2-4 Loss ratio standards.  Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The director shall issue reasonable regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

History of Section.
(P.L. 1988, ch. 631, § 2; P.L. 1989, ch. 428, § 1; P.L. 1990, ch. 218, § 1; P.L. 1992, ch. 445, § 4; P.L. 1993, ch. 180, § 12.)



Chapter 27-18.2-6 - Disclosure standards.

§ 27-18.2-6 Disclosure standards.  (a) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

(b) The director shall prescribe the format and content of the outline of coverage required by subsection (a) of this section. For the purposes of this section, "format" means style, arrangements, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums, and a disclosure of the existence of any automatic renewal premium increase based on the policyholder's age; and

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The director may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the director may require by regulation that the information brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the director may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

(d) The director may adopt regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insured that particular insurance coverage is not Medicare supplement coverage, for all accident and sickness insurance policies sold to persons eligible for Medicare other than:

(1) Medicare supplement policies; or

(2) Disability income policies.

(e) The director may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

History of Section.
(P.L. 1988, ch. 631, § 2; P.L. 1989, ch. 428, § 1; P.L. 1992, ch. 445, § 4; P.L. 1993, ch. 180, § 12. P.L. 1996, ch. 190, § 1.)



Chapter 27-18.2-7 - Notice of free examination.

§ 27-18.2-7 Notice of free examination.  Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached to it stating in substance that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid in a timely manner directly to the applicant by the insurer.

History of Section.
(P.L. 1989, ch. 428, § 1.)



Chapter 27-18.2-8 - Filing requirements for advertising.

§ 27-18.2-8 Filing requirements for advertising.  Every issuer of Medicare supplement insurance policies or certificates in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio, or television medium to the director for review or approval by the director to the extent it may be required under state law.

History of Section.
(P.L. 1989, ch. 428, § 1; P.L. 1992, ch. 445, § 4.)



Chapter 27-18.2-9 - Administrative procedures.

§ 27-18.2-9 Administrative procedures.  Regulations adopted pursuant to this chapter shall be subject to the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1989, ch. 428, § 1; P.L. 1992, ch. 445, § 4.)



Chapter 27-18.2-10 - Enforcement and penalties.

§ 27-18.2-10 Enforcement and penalties.  Whenever the director has cause to believe that a violation of this chapter or the regulations promulgated pursuant to this chapter has occurred, the director may, in accordance with the requirements of the Administrative Procedures Act, chapter 35 of title 42, revoke or suspend a license, levy an administrative penalty in an amount not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000), order the violator to cease marketing any Medicare supplement policy or certificate in the state, require the violator to take any actions necessary to comply with the provisions of law, or any combination of these.

History of Section.
(P.L. 1989, ch. 428, § 1.)



Chapter 27-18.2-11 - Severability.

§ 27-18.2-11 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is for any reason held to be invalid, the remainder of the chapter and the application of that provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1989, ch. 428, § 1.)






Chapter 27-18.3 - Low Cost Health Insurance for the Uninsured



Chapter 27-18.4 - Health Insurance  Coordination with Federal Medicaid Program

Chapter 27-18.4-1 - Definitions.

§ 27-18.4-1 Definitions.  (a) "Insurer" means any health insurer (including a group health plan, as defined in § 607(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1167(1)), a health maintenance organization as defined in § 27-41-2, a qualified health maintenance organization as referred to in § 42-62-9, a non-profit hospital service corporation as defined in § 27-19-1, a non-profit medical service corporation as defined in § 27-20-1, a non-profit dental service corporation as defined in § 27-20.1-1, a non-profit optometric service corporation as defined in § 27-20.2-1, self insured plans, pharmacy benefit managers (PBM), and other parties that are by statute, contract, or agreement, legally responsible for payment of a claim for a health care item of service doing business in the state, a domestic insurance company subject to chapter 1 of this title, and a foreign insurance company subject to chapter 2 of this title.

(b) "Medical assistance" and "Medicaid" mean medical assistance provided in whole or in part by the department of human services pursuant to chapter 5.1, 8, 8.4 of title 40 or 12.3 of title 42 and/or title XIX or XXI of the federal Social Security Act, as amended, 42 U.S.C. § 1396 et seq. and 42 U.S.C. § 1397aa et seq., respectively.

History of Section.
(P.L. 1994, ch. 237, § 2; P.L. 2002, ch. 65, art. 35, § 2; P.L. 2007, ch. 73, art. 18, § 5.)



Chapter 27-18.4-2 - Coordination of benefits with Medical Assistance  Acquired rights to payments.

§ 27-18.4-2 Coordination of benefits with Medical Assistance  Acquired rights to payments.  (a) An insurer is prohibited from considering the availability or eligibility for medical assistance in this or any other state when considering eligibility for coverage or making payments under its plan for eligible enrollees, subscribers, policyholders or certificate holders.

(b) To the extent that payment for covered expenses has been made under the state Medicaid program for health care items or services furnished to an individual in any case where a third party, including an insurer, has a legal liability to make payments, the department of human services is considered to have acquired the rights of the individual to payment by any other party, including an insurer, for those health care items or services. These rights are further defined and are enforceable in accordance with §§ 40-6-9 and 40-6-9.1.

History of Section.
(P.L. 1994, ch. 237, § 2; P.L. 2002, ch. 65, art. 35, § 2.)



Chapter 27-18.4-3 - Nondiscrimination in enrollment  Claims submission.

§ 27-18.4-3 Nondiscrimination in enrollment  Claims submission.  (a) An insurer shall not deny enrollment of a child under any health plan of the child's parent on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the parent's federal tax return; or

(3) The child does not reside with the parent or in the insurer's service area.

(b) Where a child has health coverage through an insurer of a noncustodial parent the insurer shall:

(1) Provide any information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) Permit the custodial parent (or the provider, with the custodial parent's approval) to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with subsection (b)(2) of this section directly to the custodial parent, the provider or the department of human services.

(c) Where a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family health coverage, the insurer is required:

(1) To permit the parent to enroll, under the family coverage, a child who is eligible for the coverage without regard to any enrollment season restrictions;

(2) If the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, or the department of human services which administers the Medicaid program and the child support enforcement program under 42 U.S.C. § 651 et seq.; and

(3) Not to disenroll (or eliminate coverage of) the child unless the insurer is provided satisfactory written evidence that:

(i) The court or administrative order is no longer in effect; or

(ii) The child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

(d) An insurer may not impose requirements on the department of human services, which has been assigned the rights of an individual eligible for medical assistance pursuant to § 40-6-9 and covered for health benefits from the insurer, that are different from requirements applicable to an agent or assignee of any other covered individual.

History of Section.
(P.L. 1994, ch. 237, § 2.)



Chapter 27-18.4-4 - Employer obligations.

§ 27-18.4-4 Employer obligations.  Where a parent is required by a court or administrative order to provide health coverage, which is available through an employer doing business in this state, the employer is required:

(1) To permit the parent to enroll under family coverage any child who is eligible for coverage without regard to any enrollment season restrictions;

(2) If the parent is enrolled but fails to make application to obtain coverage of the child, to enroll the child under family coverage upon application by the child's other parent, or by the department of human services acting as the state Medicaid and/or child support enforcement program;

(3) Not to disenroll (or eliminate coverage of) this child unless the employer is provided satisfactory written evidence that:

(i) The court order is no longer in effect;

(ii) The child is or will be enrolled in comparable coverage which will take effect no later than the effective date of disenrollment; or

(iii) The employer has eliminated family health coverage for all of its employees.

(4) To withhold from the employee's compensation the employee's share (if any) of premiums for health coverage and to pay this amount to the insurer.

History of Section.
(P.L. 1994, ch. 237, § 2.)



Chapter 27-18.4-5 - Rules and regulations.

§ 27-18.4-5 Rules and regulations.  The director of business regulation may promulgate any rules and regulations as he or she shall deem necessary for the efficient administration of this chapter.

History of Section.
(P.L. 1994, ch. 237, § 2.)



Chapter 27-18.4-6 - Severability.

§ 27-18.4-6 Severability.  If any provision of the chapter, or the application of a provision to any person or circumstances, is held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those as to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1994, ch. 237, § 2.)






Chapter 27-18.5 - Individual Health Insurance Coverage

Chapter 27-18.5-1 - Purpose.

§ 27-18.5-1 Purpose.  The purpose of this chapter is, among other things, to insure compliance of all policies, contracts, certificates, and agreements of individual health insurance coverage offered or delivered in this state with the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191).

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2006, ch. 273, § 2; P.L. 2006, ch. 297, § 2.)



Chapter 27-18.5-2 - Definitions.

§ 27-18.5-2 Definitions.  The following words and phrases as used in this chapter have the following meanings unless a different meaning is required by the context:

(1) "Bona fide association" means, with respect to health insurance coverage offered in this state, an association which:

(i) Has been actively in existence for at least five (5) years;

(ii) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(iii) Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(iv) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members (or individuals eligible for coverage through a member);

(v) Does not make health insurance coverage offered through the association available other than in connection with a member of the association;

(vi) Is composed of persons having a common interest or calling;

(vii) Has a constitution and bylaws; and

(viii) Meets any additional requirements that the director may prescribe by regulation;

(2) "COBRA continuation provision" means any of the following:

(i) Section 4980(B) of the Internal Revenue Code of 1986, 26 U.S.C. § 4980B, other than subsection (f)(1) of that section insofar as it relates to pediatric vaccines;

(ii) Part 6 of subtitle B of Title I of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1161 et seq., other than Section 609 of that act, 29 U.S.C. § 1169; or

(iii) Title XXII of the United States Public Health Service Act, 42 U.S.C. § 300bb-1 et seq.;

(3) "Creditable coverage" has the same meaning as defined in the United States Public Health Service Act, Section 2701(c), 42 U.S.C. § 300gg(c), as added by P.L. 104-191;

(4) "Director" means the director of the department of business regulation;

(5) "Eligible individual" means an individual:

(i) For whom, as of the date on which the individual seeks coverage under this chapter, the aggregate of the periods of creditable coverage is eighteen (18) or more months and whose most recent prior creditable coverage was under a group health plan, a governmental plan established or maintained for its employees by the government of the United States or by any of its agencies or instrumentalities, or church plan (as defined by the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.);

(ii) Who is not eligible for coverage under a group health plan, part A or part B of title XVIII of the Social Security Act, 42 U.S.C. § 1395c et seq. or 42 U.S.C. § 1395j et seq., or any state plan under title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq. (or any successor program), and does not have other health insurance coverage;

(iii) With respect to whom the most recent coverage within the coverage period was not terminated based on a factor described in § 27-18.5-4(b)(relating to nonpayment of premiums or fraud);

(iv) If the individual had been offered the option of continuation coverage under a COBRA continuation provision, or under chapter 19.1 of this title or under a similar state program of this state or any other state, who elected the coverage; and

(v) Who, if the individual elected COBRA continuation coverage, has exhausted the continuation coverage under the provision or program;

(6) "Group health plan" means an employee welfare benefit plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(1), to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise;

(7) "Health insurance carrier" or "carrier" means any entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including, without limitation, an insurance company offering accident and sickness insurance, a health maintenance organization, a nonprofit hospital, medical or dental service corporation, or any other entity providing a plan of health insurance or health benefits by which health care services are paid or financed for an eligible individual or his or her dependents by such entity on the basis of a periodic premium, paid directly or through an association, trust, or other intermediary, and issued, renewed, or delivered within or without Rhode Island to cover a natural person who is a resident of this state, including a certificate issued to a natural person which evidences coverage under a policy or contract issued to a trust or association;

(8) "Health insurance coverage" means a policy, contract, certificate, or agreement offered by a health insurance carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services.

(ii) "Health insurance coverage" does not include one or more, or any combination of, the following:

(A) Coverage only for accident, or disability income insurance, or any combination of those;

(B) Coverage issued as a supplement to liability insurance;

(C) Liability insurance, including general liability insurance and automobile liability insurance;

(D) Workers' compensation or similar insurance;

(E) Automobile medical payment insurance;

(F) Credit-only insurance;

(G) Coverage for on-site medical clinics;

(H) Other similar insurance coverage, specified in federal regulations issued pursuant to P.L. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits; and

(I) Short term limited duration insurance;

(iii) "Health insurance coverage" does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are not an integral part of the coverage:

(A) Limited scope dental or vision benefits;

(B) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination of these;

(C) Any other similar, limited benefits that are specified in federal regulation issued pursuant to P.L. 104-191;

(iv) "Health insurance coverage" does not include the following benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to the event under any group health plan maintained by the same plan sponsor:

(A) Coverage only for a specified disease or illness; or

(B) Hospital indemnity or other fixed indemnity insurance; and

(v) "Health insurance coverage" does not include the following if it is offered as a separate policy, certificate, or contract of insurance:

(A) Medicare supplemental health insurance as defined under section 1882(g)(1) of the Social Security Act, 42 U.S.C. § 1395ss(g)(1);

(B) Coverage supplemental to the coverage provided under 10 U.S.C. § 1071 et seq.; and

(C) Similar supplemental coverage provided to coverage under a group health plan;

(9) "Health status-related factor" means any of the following factors:

(i) Health status;

(ii) Medical condition, including both physical and mental illnesses;

(iii) Claims experience;

(iv) Receipt of health care;

(v) Medical history;

(vi) Genetic information;

(vii) Evidence of insurability, including conditions arising out of acts of domestic violence; and

(viii) Disability;

(10) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan;

(11) "Network plan" means health insurance coverage offered by a health insurance carrier under which the financing and delivery of medical care including items and services paid for as medical care are provided, in whole or in part, through a defined set of providers under contract with the carrier;

(12) "Preexisting condition" means, with respect to health insurance coverage, a condition (whether physical or mental), regardless of the cause of the condition, that was present before the date of enrollment for the coverage, for which medical advice, diagnosis, care, or treatment was recommended or received within the six (6) month period ending on the enrollment date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to that information; and

(13) "High-risk individuals" means those individuals who do not pass medical underwriting standards, due to high health care needs or risks;

(14) "Wellness health benefit plan" means that health benefit plan offered in the individual market pursuant to § 27-18.5-8; and

(15) "Commissioner" means the health insurance commissioner.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2001, ch. 241, § 1; P.L. 2001, ch. 331, § 1; P.L. 2006, ch. 273, § 3; P.L. 2006, ch. 297, § 3; P.L. 2007, ch. 164, § 2.)



Chapter 27-18.5-3 - Guaranteed availability to certain individuals.

§ 27-18.5-3 Guaranteed availability to certain individuals.  (a) Notwithstanding any of the provisions of this title to the contrary, all health insurance carriers that offer health insurance coverage in the individual market in this state shall provide for the guaranteed availability of coverage to an eligible individual or an individual who has had health insurance coverage, including coverage in the individual market, or coverage under a group health plan or coverage under 5 U.S.C. § 8901 et seq. and had that coverage continuously for at least twelve (12) consecutive months and who applies for coverage in the individual market no later than sixty-three (63) days following termination of the coverage, desiring to enroll in individual health insurance coverage, and who is not eligible for coverage under a group health plan, part A or part B or title XVIII of the Social Security Act, 42 U.S.C. § 1395c et seq. or 42 U.S.C. § 1395j et seq., or any state plan under title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq. (or any successor program) and does not have other health insurance coverage (provided, that eligibility for the other coverage shall not disqualify an individual with twelve (12) months of consecutive coverage if that individual applies for coverage in the individual market for the primary purpose of obtaining coverage for a specific pre-existing condition, and the other available coverage excludes coverage for that pre-existing condition) and may not:

(1) Decline to offer the coverage to, or deny enrollment of, the individual; or

(2) Impose any preexisting condition exclusion with respect to the coverage.

(b) All health insurance carriers that offer health insurance coverage in the individual market in this state shall offer all policy forms of health insurance coverage. Provided, the carrier may elect to limit the coverage offered so long as it offers at least two (2) different policy forms of health insurance coverage (policy forms which have different cost-sharing arrangements or different riders shall be considered to be different policy forms) both of which:

(i) Are designed for, made generally available to, and actively market to, and enroll both eligible and other individuals by the carrier; and

(ii) Meet the requirements of subparagraph (A) or (B) of this paragraph as elected by the carrier:

(A) If the carrier offers the policy forms with the largest, and next to the largest, premium volume of all the policy forms offered by the carrier in this state; or

(B) If the carrier offers a choice of two (2) policy forms with representative coverage, consisting of a lower-level coverage policy form and a higher-level coverage policy form each of which includes benefits substantially similar to other individual health insurance coverage offered by the carrier in this state and each of which is covered under a method that provides for risk adjustment, risk spreading, or financial subsidization.

(2) For the purposes of this subsection, "lower-level coverage" means a policy form for which the actuarial value of the benefits under the coverage is at least eighty-five percent (85%) but not greater than one hundred percent (100%) of the policy form weighted average.

(3) For the purposes of this subsection, "higher-level coverage" means a policy form for which the actuarial value of the benefits under the coverage is at least fifteen percent (15%) greater than the actuarial value of lower-level coverage offered by the carrier in this state, and the actuarial value of the benefits under the coverage is at least one hundred percent (100%) but not greater than one hundred twenty percent (120%) of the policy form weighted average.

(4) For the purposes of this subsection, "policy form weighted average" means the average actuarial value of the benefits provided by all the health insurance coverage issued (as elected by the carrier) either by that carrier or, if the data are available, by all carriers in this state in the individual market during the previous year (not including coverage issued under this subsection), weighted by enrollment for the different coverage. The actuarial value of benefits shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

(5) The carrier elections under this subsection shall apply uniformly to all eligible individuals in this state for that carrier. The election shall be effective for policies offered during a period of not shorter than two (2) years.

(c) A carrier may deny health insurance coverage in the individual market to an eligible individual if the carrier has demonstrated to the director that:

(i) It does not have the financial reserves necessary to underwrite additional coverage; and

(ii) It is applying this subsection uniformly to all individuals in the individual market in this state consistent with applicable state law and without regard to any health status-related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2) A carrier upon denying individual health insurance coverage in this state in accordance with this subsection may not offer that coverage in the individual market in this state for a period of one hundred eighty (180) days after the date the coverage is denied or until the carrier has demonstrated to the director that the carrier has sufficient financial reserves to underwrite additional coverage, whichever is later.

(d) Nothing in this section shall be construed to require that a carrier offering health insurance coverage only in connection with group health plans or through one or more bona fide associations, or both, offer health insurance coverage in the individual market.

(e) A carrier offering health insurance coverage in connection with group health plans under this title shall not be deemed to be a health insurance carrier offering individual health insurance coverage solely because the carrier offers a conversion policy.

(f) Except for any high risk pool rating rules to be established by the Office of the Health Insurance Commissioner (OHIC) as described in this section, nothing in this section shall be construed to create additional restrictions on the amount of premium rates that a carrier may charge an individual for health insurance coverage provided in the individual market; or to prevent a health insurance carrier offering health insurance coverage in the individual market from establishing premium rates or modifying applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

(g) OHIC may pursue federal funding in support of the development of a high risk pool for the individual market, as defined in § 27-18.5-2, contingent upon a thorough assessment of any financial obligation of the state related to the receipt of said federal funding being presented to, and approved by, the general assembly by passage of concurrent general assembly resolution. The components of the high risk pool program, including, but not limited to, rating rules, eligibility requirements and administrative processes, shall be designed in accordance with § 2745 of the Public Health Service Act (42 U.S.C. § 300gg-45) also known as the State High Risk Pool Funding Extension Act of 2006 and defined in regulations promulgated by the office of the health insurance commissioner on or before October 1, 2007.

(h) In the case of a health insurance carrier that offers health insurance coverage in the individual market through a network plan, the carrier may limit the individuals who may be enrolled under that coverage to those who live, reside, or work within the service areas for the network plan; and within the service areas of the plan, deny coverage to individuals if the carrier has demonstrated to the director that:

(i) It will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees; and

(ii) It is applying this subsection uniformly to individuals without regard to any health status-related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2) Upon denying health insurance coverage in any service area in accordance with the terms of this subsection, a carrier may not offer coverage in the individual market within the service area for a period of one hundred eighty (180) days after the coverage is denied.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2001, ch. 241, § 1; P.L. 2001, ch. 331, § 1; P.L. 2006, ch. 271, § 1; P.L. 2006, ch. 283, § 1.)



Chapter 27-18.5-4 - Continuation of coverage  Renewability.

§ 27-18.5-4 Continuation of coverage  Renewability.  (a) A health insurance carrier that provides individual health insurance coverage to an individual in this state shall renew or continue in force that coverage at the option of the individual.

(b) A health insurance carrier may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the carrier has not received timely premium payments;

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The carrier is ceasing to offer coverage in accordance with subsections (c) and (d) of this section;

(4) In the case of a carrier that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area (or in an area for which the carrier is authorized to do business) but only if the coverage is terminated uniformly without regard to any health status-related factor of covered individuals; or

(5) In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association (on the basis of which the coverage is provided) ceases but only if the coverage is terminated uniformly and without regard to any health status-related factor of covered individuals.

(c) In any case in which a carrier decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of that type may be discontinued only if:

(1) The carrier provides notice, to each covered individual provided coverage of this type in the market, of the discontinuation at least ninety (90) days prior to the date of discontinuation of the coverage;

(2) The carrier offers to each individual in the individual market provided coverage of this type, the opportunity to purchase any other individual health insurance coverage currently being offered by the carrier for individuals in the market; and

(3) In exercising this option to discontinue coverage of this type and in offering the option of coverage under subdivision (2) of this subsection, the carrier acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for the coverage.

(d) In any case in which a carrier elects to discontinue offering all health insurance coverage in the individual market in this state, health insurance coverage may be discontinued only if:

(1) The carrier provides notice to the director and to each individual of the discontinuation at least one hundred eighty (180) days prior to the date of the expiration of the coverage; and

(2) All health insurance issued or delivered in this state in the market is discontinued and coverage under this health insurance coverage in the market is not renewed.

(e) In the case of a discontinuation under subsection (d) of this section, the carrier may not provide for the issuance of any health insurance coverage in the individual market in this state during the five (5) year period beginning on the date the carrier filed its notice with the department to withdraw from the individual health insurance market in this state. This five (5) year period may be reduced to a minimum of three (3) years at the discretion of the health insurance commissioner, based on his/her analysis of market conditions and other related factors.

(f) The provisions of subsections (d) and (e) of this section do not apply if, at the time of coverage renewal, a health insurance carrier modifies the health insurance coverage for a policy form offered to individuals in the individual market so long as the modification is consistent with this chapter and other applicable law and effective on a uniform basis among all individuals with that policy form.

(g) In applying this section in the case of health insurance coverage made available by a carrier in the individual market to individuals only through one or more associations, a reference to an "individual" includes a reference to the association (of which the individual is a member).

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2005, ch. 68, § 1; P.L. 2005, ch. 78, § 1.)



Chapter 27-18.5-5 - Enforcement  Limitation on actions.

§ 27-18.5-5 Enforcement  Limitation on actions.  The director has the power to enforce the provisions of this chapter in accordance with § 42-14-16 and all other applicable laws.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.5-6 - Rules and regulations.

§ 27-18.5-6 Rules and regulations.  The director may promulgate rules and regulations necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.5-7 - Severability.

§ 27-18.5-7 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is for any reason held invalid, the remainder of the chapter and the application of that provision to other persons or circumstances shall not be affected by the invalidity.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.5-8 - Wellness health benefit plan.

§ 27-18.5-8 Wellness health benefit plan.  All carriers that offer health insurance in the individual market shall actively market and offer the wellness health direct benefit plan to eligible individuals. The wellness health direct benefit plan shall be determined by regulation promulgated by the office of the health insurance commissioner (OHIC). The OHIC shall develop the criteria for the direct wellness health benefit plan, including, but not limited to, benefit levels, cost sharing levels, exclusions and limitations in accordance with the following:

(1) Form and utilize an advisory committee in accordance with subsection 27-50-10(5).

(2) Set a target for the average annualized individual premium rate for the direct wellness health benefit plan to be less than ten percent (10%) of the average annual statewide wage, dependent upon the availability of reinsurance funds, as reported by the Rhode Island department of labor and training, in their report entitled "Quarterly Census of Rhode Island Employment and Wages." In the event that this report is no longer available, or the OHIC determines that it is no longer appropriate for the determination of maximum annualized premium, an alternative method shall be adopted in regulation by the OHIC. The maximum annualized individual premium rate shall be determined no later than August 1st of each year, to be applied to the subsequent calendar year premiums rates.

(3) Ensure that the direct wellness health benefit plan creates appropriate incentives for employers, providers, health plans and consumers to, among other things:

(i) Focus on primary care, prevention and wellness;

(ii) Actively manage the chronically ill population;

(iii) Use the least cost, most appropriate setting; and

(iv) Use evidence based, quality care.

(4) The plan shall be made available in accordance with title 27, chapter 18.5 as required by regulation on or before May 1, 2007.

History of Section.
(P.L. 2006, ch. 258, § 5; P.L. 2006, ch. 296, § 5; P.L. 2008, ch. 475, § 82.)



Chapter 27-18.5-9 - Affordable health plan reinsurance program for individuals.

§ 27-18.5-9 Affordable health plan reinsurance program for individuals.  (a) The commissioner shall allocate funds from the affordable health plan reinsurance fund for the affordable health reinsurance program.

(b) The affordable health reinsurance program for individuals shall only be available to high-risk individuals as defined in § 27-18.5-2, and who purchase the direct wellness health benefit plan pursuant to the provisions of this section. Eligibility shall be determined based on state and federal income tax filings.

(c) The affordable health plan reinsurance shall be in the form of a carrier cost-sharing arrangement, which encourages carriers to offer a discounted premium rate to participating individuals, and whereby the reinsurance fund subsidizes the carriers' losses within a prescribed corridor of risk as determined by regulation.

(d) The specific structure of the reinsurance arrangement shall be defined by regulations promulgated by the commissioner.

(e) The commissioner shall determine total eligible enrollment under qualifying individual health insurance contracts by dividing the funds available for distribution from the reinsurance fund by the estimated per member annual cost of claims reimbursement from the reinsurance fund.

(f) The commissioner shall suspend the enrollment of new individuals under qualifying individual health insurance contracts if the director determines that the total enrollment reported under such contracts is projected to exceed the total eligible enrollment, thereby resulting in anticipated annual expenditures from the reinsurance fund in excess of ninety-five percent (95%) of the total funds available for distribution from the fund.

(g) The commissioner shall provide the health maintenance organization, health insurers and health plans with notification of any enrollment suspensions as soon as practicable after receipt of all enrollment data.

(h) The premiums of qualifying individual health insurance contracts must be no more than ninety percent (90%) of the actuarially-determined and commissioner approved premium for this health plan without the reinsurance program assistance.

(i) The commissioner shall prepare periodic public reports in order to facilitate evaluation and ensure orderly operation of the funds, including, but not limited to, an annual report of the affairs and operations of the fund, containing an accounting of the administrative expenses charged to the fund. Such reports shall be delivered to the co-chairs of the joint legislative committee on health care oversight by March 1st of each year.

History of Section.
(P.L. 2006, ch. 273, § 4; P.L. 2006, ch. 297, § 4.)



Chapter 27-18.5-10 - Prohibition on preexisting condition exclusions.

§ 27-18.5-10 Prohibition on preexisting condition exclusions.  (a) A health insurance policy, subscriber contract, or health plan offered, issued, issued for delivery, or issued to cover a resident of this state by a health insurance company licensed pursuant to this title and/or chapter:

(1) Shall not limit or exclude coverage for an individual under the age of nineteen (19) by imposing a preexisting condition exclusion on that individual.

(2) For plan or policy years beginning on or after January 1, 2014, shall not limit or exclude coverage for any individual by imposing a preexisting condition exclusion on that individual.

(b) As used in this section:

(1) "Preexisting condition exclusion" means a limitation or exclusion of benefits, including a denial of coverage, based on the fact that the condition (whether physical or mental) was present before the effective date of coverage, or if the coverage is denied, the date of denial, under a health benefit plan whether or not any medical advice, diagnosis, care or treatment was recommended or received before the effective date of coverage.

(2) "Preexisting condition exclusion" means any limitation or exclusion of benefits, including a denial of coverage, applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage, or if the coverage is denied, the date of denial, under the health benefit plan, such as a condition (whether physical or mental) identified as a result of a pre-enrollment questionnaire or physical examination given to the individual, or review of medical records relating to the pre-enrollment period.

(c) This section shall not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 4; P.L. 2012, ch. 262, § 4.)






Chapter 27-18.6 - Large Group Health Insurance Coverage

Chapter 27-18.6-1 - Purpose.

§ 27-18.6-1 Purpose.  The purpose of this chapter is to insure compliance of all policies, contracts, certificates, and agreements of group health insurance coverage offered or delivered in this state with the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191).

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2002, ch. 292, § 36.)



Chapter 27-18.6-2 - Definitions.

§ 27-18.6-2 Definitions.  The following words and phrases as used in this chapter have the following meanings unless a different meaning is required by the context:

(1) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective. The health maintenance organization is not required to provide health care services or benefits during the period and no premium shall be charged to the participant or beneficiary for any coverage during the period;

(2) "Beneficiary" has the meaning given that term under section 3(8) of the Employee Retirement Security Act of 1974, 29 U.S.C. § 1002(8);

(3) "Bona fide association" means, with respect to health insurance coverage in this state, an association which:

(i) Has been actively in existence for at least five (5) years;

(ii) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(iii) Does not condition membership in the association on any health status-relating factor relating to an individual (including an employee of an employer or a dependent of an employee);

(iv) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members (or individuals eligible for coverage through a member);

(v) Does not make health insurance coverage offered through the association available other than in connection with a member of the association;

(vi) Is composed of persons having a common interest or calling;

(vii) Has a constitution and bylaws; and

(viii) Meets any additional requirements that the director may prescribe by regulation;

(4) "COBRA continuation provision" means any of the following:

(i) Section 4980(B) of the Internal Revenue Code of 1986, 26 U.S.C. § 4980B, other than the subsection (f)(1) of that section insofar as it relates to pediatric vaccines;

(ii) Part 6 of subtitle B of title 1 of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1161 et seq., other than section 609 of that act, 29 U.S.C. § 1169; or

(iii) Title XXII of the United States Public Health Service Act, 42 U.S.C. § 300bb-1 et seq.;

(5) "Creditable coverage" has the same meaning as defined in the United States Public Health Service Act, section 2701(c), 42 U.S.C. § 300gg(c), as added by P.L. 104-191;

(6) "Church plan" has the meaning given that term under section 3(33) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(33);

(7) "Director" means the director of the department of business regulation;

(8) "Employee" has the meaning given that term under section 3(6) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(6);

(9) "Employer" has the meaning given that term under section 3(5) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(5), except that the term includes only employers of two (2) or more employees;

(10) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for the enrollment;

(11) "Governmental plan" has the meaning given that term under section 3(32) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(32), and includes any governmental plan established or maintained for its employees by the government of the United States, the government of any state or political subdivision of the state, or by any agency or instrumentality of government;

(12) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with that plan;

(13) "Group health plan" means an employee welfare benefits plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(1), to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise;

(14) "Health insurance carrier" or "carrier" means any entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including, without limitation, an insurance company offering accident and sickness insurance, a health maintenance organization, a nonprofit hospital, medical or dental service corporation, or any other entity providing a plan of health insurance, health benefits, or health services;

(15) "Health insurance coverage" means a policy, contract, certificate, or agreement offered by a health insurance carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. Health insurance coverage does include short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition;

(ii) "Health insurance coverage" does not include one or more, or any combination of, the following "excepted benefits":

(A) Coverage only for accident, or disability income insurance, or any combination of those;

(B) Coverage issued as a supplement to liability insurance;

(C) Liability insurance, including general liability insurance and automobile liability insurance;

(D) Workers' compensation or similar insurance;

(E) Automobile medical payment insurance;

(F) Credit-only insurance;

(G) Coverage for on-site medical clinics; and

(H) Other similar insurance coverage, specified in federal regulations issued pursuant to P.L. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits;

(iii) "Health insurance coverage" does not include the following "limited, excepted benefits" if they are provided under a separate policy, certificate of insurance, or are not an integral part of the plan:

(A) Limited scope dental or vision benefits;

(B) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination of those; and

(C) Any other similar, limited benefits that are specified in federal regulations issued pursuant to P.L. 104-191;

(iv) "Health insurance coverage" does not include the following "noncoordinated, excepted benefits" if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to the event under any group health plan maintained by the same plan sponsor:

(A) Coverage only for a specified disease or illness; and

(B) Hospital indemnity or other fixed indemnity insurance;

(v) "Health insurance coverage" does not include the following "supplemental, excepted benefits" if offered as a separate policy, certificate, or contract of insurance:

(A) Medicare supplemental health insurance as defined under section 1882(g)(1) of the Social Security Act, 42 U.S.C. § 1395ss(g)(1);

(B) Coverage supplemental to the coverage provided under 10 U.S.C. § 1071 et seq.; and

(C) Similar supplemental coverage provided to coverage under a group health plan;

(16) "Health maintenance organization" ("HMO") means a health maintenance organization licensed under chapter 41 of this title;

(17) "Health status-related factor" means any of the following factors:

(i) Health status;

(ii) Medical condition, including both physical and mental illnesses;

(iii) Claims experience;

(iv) Receipt of health care;

(v) Medical history;

(vi) Genetic information;

(vii) Evidence of insurability, including contributions arising out of acts of domestic violence; and

(viii) Disability;

(18) "Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one (51) employees on business days during the preceding calendar year and who employs at least two (2) employees on the first day of the plan year. In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a large employer shall be based on the average number of employees that is reasonably expected the employer will employ on business days in the current calendar year;

(19) "Large group market" means the health insurance market under which individuals obtain health insurance coverage (directly or through any arrangement) on behalf of themselves (and their dependents) through a group health plan maintained by a large employer;

(20) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(i) The first period in which the individual is eligible to enroll under the plan; or

(ii) A special enrollment period;

(21) "Medical care" means amounts paid for:

(i) The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(ii) Amounts paid for transportation primarily for and essential to medical care referred to in paragraph (i) of this subdivision; and

(iii) Amounts paid for insurance covering medical care referred to in paragraphs (i) and (ii) of this subdivision;

(22) "Network plan" means health insurance coverage offered by a health insurance carrier under which the financing and delivery of medical care including items and services paid for as medical care are provided, in whole or in part, through a defined set of providers under contract with the carrier;

(23) "Participant" has the meaning given such term under section 3(7) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(7);

(24) "Placed for adoption" means, in connection with any placement for adoption of a child with any person, the assumption and retention by that person of a legal obligation for total or partial support of the child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of the legal obligation;

(25) "Plan sponsor" has the meaning given that term under section 3(16)(B) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(16)(B). "Plan sponsor" also includes any bona fide association, as defined in this section;

(26) "Preexisting condition exclusion" means, with respect to health insurance coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for the coverage, whether or not any medical advice, diagnosis, care or treatment was recommended or received before the date; and

(27) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2006, ch. 377, § 1; P.L. 2006, ch. 469, § 1.)



Chapter 27-18.6-3 - Limitation on preexisting condition exclusion.

§ 27-18.6-3 Limitation on preexisting condition exclusion.  (a) Notwithstanding any of the provisions of this title to the contrary, a group health plan and a health insurance carrier offering group health insurance coverage shall not deny, exclude, or limit benefits with respect to a participant or beneficiary because of a preexisting condition exclusion except if:

(i) The exclusion relates to a condition (whether physical or mental), regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six (6) month period ending on the enrollment date;

(ii) The exclusion extends for a period of not more than twelve (12) months (or eighteen (18) months in the case of a late enrollee) after the enrollment date; and

(iii) The period of the preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, applicable to the participant or the beneficiary as of the enrollment date.

(2) For purposes of this section, genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to that information.

(b) With respect to paragraph (a)(1)(iii) of this section, a period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after that period and before the enrollment date, there was a sixty-three (63) day period during which the individual was not covered under any creditable coverage.

(c) Any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance or is in an affiliation period shall not be taken into account in determining the continuous period under subsection (b) of this section.

(d) Except as otherwise provided in subsection (e) of this section, for purposes of applying paragraph (a)(1)(iii) of this section, a group health plan and a health insurance carrier offering group health insurance coverage shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(e) A group health plan or a health insurance carrier offering group health insurance may elect to apply paragraph (a)(1)(iii) of this section based on coverage of benefits within each of several classes or categories of benefits. Those classes or categories of benefits are to be determined by the secretary of the United States Department of Health and Human Services pursuant to regulation. The election shall be made on a uniform basis for all participants and beneficiaries. Under the election, a group health plan or carrier shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(2) In the case of an election under this subsection with respect to a group health plan (whether or not health insurance coverage is provided in connection with that plan), the plan shall:

(i) Prominently state in any disclosure statements concerning the plan, and state to each enrollee under the plan, that the plan has made the election; and

(ii) Include in the statements a description of the effect of this election.

(3) In the case of an election under this subsection with respect to health insurance coverage offered by a carrier in the large group market, the carrier shall:

(i) Prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the carrier has made the election; and

(ii) Include in the statements a description of the effect of the election.

(f) A group health plan and a health insurance carrier offering group health insurance coverage may not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the thirty (30) day period beginning with the date of birth, is covered under creditable coverage.

(2) Subdivision (1) of this subsection shall no longer apply to an individual after the end of the first sixty-three (63) day period during all of which the individual was not covered under any creditable coverage. Moreover, any period that an individual is in a waiting period for any coverage under a group health plan (or for group health insurance coverage) or is in an affiliation period shall not be taken into account in determining the continuous period for purposes of determining creditable coverage.

(g) A group health plan and a health insurance carrier offering group health insurance coverage may not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining eighteen (18) years of age and who, as of the last day of the thirty (30) day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. The previous sentence does not apply to coverage before the date of the adoption or placement for adoption.

(2) Subdivision (1) of this subsection shall no longer apply to an individual after the end of the first sixty-three (63) day period during all of which the individual was not covered under any creditable coverage. Any period that an individual is in a waiting period for any coverage under a group health plan (or for group health insurance coverage) or is in an affiliation period shall not be taken into account in determining the continuous period for purposes of determining creditable coverage.

(h) A group health plan and a health insurance carrier offering group health insurance coverage may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition or with regard to an individual who is under nineteen (19) years of age.

(i) Periods of creditable coverage with respect to an individual shall be established through presentation of certifications. A group health plan and a health insurance carrier offering group health insurance coverage shall provide certifications:

(i) At the time an individual ceases to be covered under the plan or becomes covered under a COBRA continuation provision;

(ii) In the case of an individual becoming covered under a continuation provision, at the time the individual ceases to be covered under that provision; and

(iii) On the request of an individual made not later than twenty-four (24) months after the date of cessation of the coverage described in paragraph (i) or (ii) of this subdivision, whichever is later.

(2) The certification under this subsection may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(3) The certification described in this subsection is a written certification of:

(i) The period of creditable coverage of the individual under the plan and the coverage (if any) under the COBRA continuation provision; and

(ii) The waiting period (if any) (and affiliation period, if applicable) imposed with respect to the individual for any coverage under the plan.

(4) To the extent that medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under this subsection if the health insurance carrier offering the coverage provides for the certification in accordance with this subsection.

(5) In the case of an election taken pursuant to subsection (e) of this section by a group health plan or a health insurance carrier, if the plan or carrier enrolls an individual for coverage under the plan and the individual provides a certification of creditable coverage, upon request of the plan or carrier, the entity which issued the certification shall promptly disclose to the requisition plan or carrier information on coverage of classes and categories of health benefits available under that entity's plan or coverage, and the entity may charge the requesting plan or carrier for the reasonable cost of disclosing the information.

(6) Failure of an entity to provide information under this subsection with respect to previous coverage of an individual so as to adversely affect any subsequent coverage of the individual under another group health plan or health insurance coverage, as determined in accordance with rules and regulations established by the secretary of the United States Department of Health and Human Services, is a violation of this chapter.

(j) A group health plan and a health insurance carrier offering group health insurance coverage in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of an employee if the dependent is eligible, but not enrolled, for coverage under the terms) to enroll for coverage under the terms of the plan if each of the following conditions are met:

(1) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent;

(2) The employee stated in writing at the time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or carrier (if applicable) required a statement at the time and provided the employee with notice of that requirement (and the consequences of the requirement) at the time;

(3) The employee's or dependent's coverage described in subsection (j)(1):

(i) Was under a COBRA continuation provision and the coverage under that provision was exhausted; or

(ii) Was not under a continuation provision and either the coverage was terminated as a result of loss of eligibility for the coverage (including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment) or employer contributions towards the coverage were terminated; and

(4) Under the terms of the plan, the employee requests enrollment not later than thirty (30) days after the date of exhaustion of coverage described in paragraph (3)(i) of this subsection or termination of coverage or employer contribution described in paragraph (3)(ii) of this subsection.

(k) If a group health plan makes coverage available with respect to a dependent of an individual, the individual is a participant under the plan (or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period), and a person becomes a dependent of the individual through marriage, birth, or adoption or placement through adoption, the group health plan shall provide for a dependent special enrollment period during which the person (or, if not enrolled, the individual) may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is eligible for coverage.

(2) A dependent special enrollment period shall be a period of not less than thirty (30) days and shall begin on the later of:

(i) The date dependent coverage is made available; or

(ii) The date of the marriage, birth, or adoption or placement for adoption (as the case may be).

(3) If an individual seeks to enroll a dependent during the first thirty (30) days of a dependent special enrollment period, the coverage of the dependent shall become effective:

(i) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(ii) In the case of a dependent's birth, as of the date of the birth; or

(iii) In the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

(l) A health maintenance organization which offers health insurance coverage in connection with a group health plan and which does not impose any preexisting condition exclusion allowed under subsection (a) of this section with respect to any particular coverage option may impose an affiliation period for the coverage option, but only if that period is applied uniformly without regard to any health status-related factors, and the period does not exceed two (2) months (or three (3) months in the case of a late enrollee).

(2) For the purposes of this subsection, an affiliation shall begin on the enrollment date.

(3) An affiliation period under a plan shall run concurrently with any waiting period under the plan.

(4) The director may approve alternative methods from those described under this subsection to address adverse selection.

(m) For the purpose of determining creditable coverage pursuant to this chapter, no period before July 1, 1996, shall be taken into account. Individuals who need to establish creditable coverage for periods before July 1, 1996, and who would have the coverage credited but for the prohibition in the preceding sentence may be given credit for creditable coverage for those periods through the presentation of documents or other means in accordance with any rule or regulation that may be established by the secretary of the United States Department of Health and Human Services.

(n) In the case of an individual who seeks to establish creditable coverage for any period for which certification is not required because it relates to an event occurring before June 30, 1996, the individual may present other credible evidence of coverage in order to establish the period of creditable coverage. The group health plan and a health insurance carrier shall not be subject to any penalty or enforcement action with respect to the plan's or carrier's crediting (or not crediting) the coverage if the plan or carrier has sought to comply in good faith with the applicable requirements of this section.

(o) Notwithstanding the provisions of any general or public law to the contrary, for plan or policy years beginning on and after January 1, 2014, a group health plan and a health insurance carrier offering group health insurance coverage shall not deny, exclude, or limit benefits with respect to a participant or beneficiary because of a preexisting condition exclusion.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2001, ch. 241, § 2; P.L. 2001, ch. 331, § 2; P.L. 2002, ch. 292, § 36; P.L. 2012, ch. 256, § 12; P.L. 2012, ch. 262, § 12.)



Chapter 27-18.6-4 - Discrimination prohibited.

§ 27-18.6-4 Discrimination prohibited.  (a) Notwithstanding any of the provisions of this title to the contrary, a group health plan and a health insurance carrier offering group health insurance in connection with a group health plan may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan based on health status-related factors in relation to the individual or dependent of the individual.

(2) Rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for enrollment.

(b) Subsection (a) of this section shall not be construed:

(1) To require a group health plan or group health insurance coverage to provide particular benefits other than those provided under the terms of the plan or coverage; or

(2) To prevent a plan or coverage from establishing limitations on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the coverage.

(c) A group health plan and a health insurance carrier offering health insurance coverage in connection with a group health plan may not require any individual (as a condition of enrollment or continued enrollment under the plan) to pay a premium or contribution which is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as dependent of the individual.

(2) Nothing contained within this subsection shall be construed to:

(i) Restrict the amount that an employer may be charged for coverage under a group health plan; or

(ii) Prevent a group health plan and a health insurance carrier offering group health insurance coverage from establishing premium discounts or rebates or modifying applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.6-5 - Continuation of coverage  Renewability.

§ 27-18.6-5 Continuation of coverage  Renewability.  (a) Notwithstanding any of the provisions of this title to the contrary, a health insurance carrier that offers health insurance coverage in the large group market in this state in connection with a group health plan shall renew or continue in force that coverage at the option of the plan sponsor of the plan.

(b) A health insurance carrier may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the large group market based only on one or more of the following:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the carrier has not received timely premium payments;

(2) The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted by the director pursuant to rule or regulation;

(4) The carrier is ceasing to offer coverage in accordance with subsections (c) and (d) of this section;

(5) The director finds that the continuation of the coverage would:

(i) Not be in the best interests of the policyholders or certificate holders; or

(ii) Impair the carrier's ability to meet its contractual obligations;

(6) In the case of a health insurance carrier that offers health insurance coverage in the large group market through a network plan, there is no longer any enrollee in connection with that plan who resides, lives, or works in the service area of the carrier (or in an area for which the carrier is authorized to do business); and

(7) In the case of health insurance coverage that is made available in the large group market only through one or more bona fide associations, the membership of an employer in the association (on the basis of which the coverage is provided) ceases, but only if the coverage is terminated under this section uniformly without regard to any health status-related factor relating to any covered individual.

(c) In any case in which a carrier decides to discontinue offering a particular type of group health insurance coverage offered in the large group market, coverage of that type may be discontinued by the carrier only if:

(1) The carrier provides notice of the decision to all affected plan sponsors, participants, and beneficiaries at least ninety (90) days prior to the date of discontinuation of coverage;

(2) The carrier offers to each plan sponsor provided coverage of this type in the large group market the option to purchase any other health insurance coverage currently being offered by the carrier to a group health plan in the market; and

(3) In exercising this option to discontinue coverage of this type and in offering the option of coverage under subdivision (3) of this subsection, the carrier acts uniformly without regard to the claims experience of those plan sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for coverage.

(d) In any case in which a carrier elects to discontinue offering and to nonrenew all of its health insurance coverage in the large group market in this state, the carrier shall:

(1) Provide advance notice to the director, to the insurance commissioner in each state in which the carrier is licensed, and to each plan sponsor (and participants and beneficiaries covered under that coverage and to the insurance commissioner in each state in which an affected insured individual is known to reside) of the decision at least one hundred eighty (180) days prior to the date of the discontinuation of coverage. Notice to the insurance commissioner shall be provided at least three (3) working days prior to the notice to the affected plan sponsors, participants, and beneficiaries; and

(2) Discontinue all health insurance issued or delivered for issuance in this state's large group market and not renew coverage under any health insurance coverage issued to a large employer.

(e) In the case of a discontinuation under subsection (d) of this section, the carrier shall be prohibited from the issuance of any health insurance coverage in the large group market in this state for a period of five (5) years from the date of notice to the director.

(f) At the time of coverage renewal, a health insurance carrier may modify the health insurance coverage for a product offered to a group health plan in the large group market.

(g) In applying this section in the case of health insurance coverage that is made available by a carrier in the large group market to employers only through one or more associations, a reference to a "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to that employer.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2003, ch. 120, § 2; P.L. 2003, ch. 286, § 2.)



Chapter 27-18.6-6 - Applicability  Exclusion of certain plans.

§ 27-18.6-6 Applicability  Exclusion of certain plans.  (a) The requirements of this chapter do not apply to any group health plan (and health insurance coverage offered in connection with a group health plan) for any plan year if, on the first day of the plan year, the plan does not meet the definition of large employer and is subject to the provisions of chapter 50 of this title.

(b) The requirements of this chapter apply with respect to group health plans only:

(i) In the case of a plan that is a nonfederal governmental plan; and

(ii) With respect to group health insurance coverage offered in connection with a group health plan (including a plan that is a church plan or a governmental plan).

(2) If the plan sponsor of a nonfederal governmental plan which is a group health plan to which this chapter otherwise applies makes an election (in the form and manner as the secretary of the United States Department of Health and Human Services may prescribe by regulation), then the requirements of this subsection insofar as they apply directly to group health plans (and not merely to group health insurance coverage) do not apply to those governmental plans for the period except as provided in this section.

(3) An election applies for a single specified plan year (which may be extended through subsequent elections), or in the case of a plan provided pursuant to a collective bargaining agreement, for the term of that agreement.

(4) Under the election in subdivision (3), the plan shall provide for notice to enrollee (on an annual basis and at the time of enrollment under the plan) of the fact and consequences of the election, and certification and disclosure of creditable coverage under the plan with respect to enrollees in accordance with § 27-18.6-3(i).

(c) The requirements of this chapter do not apply to any group health plan (and group health insurance coverage offered in connection with a group health plan) in relation to its provision of limited, excepted benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, or are not an integral part of the plan.

(d) The requirements of this chapter do not apply to any group health plan (and group health insurance coverage offered in connection with a group health plan) in relation to its provision of noncoordinated, excepted benefits if all of the following conditions are met:

(1) The benefits are provided under a separate policy, certificate, or contract of insurance;

(2) There is no coordination between the provision of benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and

(3) The benefits are paid with respect to an event without regard to whether benefits are provided with respect to that event under any group health plan maintained by the same plan sponsor.

(e) The requirements of this chapter do not apply to any group health plan (and group health insurance coverage) in relation to its provision of supplemental, excepted benefits if the benefits are provided under a separate policy, certificate, or contract of insurance.

(f) For purposes of this chapter, any plan, fund, or program which would not be (but for this subsection) an employee welfare benefit plan and which is established or maintained by a partnership, to the extent that the plan, fund, or program provides medical care (including items and services paid as medical care) to present or former partners in the partnership or to their dependents (as defined under the terms of the plan, fund or program), directly or through insurance, reimbursement, or otherwise, shall be treated as an employee welfare benefit plan which is a group health plan.

(2) In the case of a group health plan, the term "employer" also includes the partnership in relation to any partner.

(3) In the case of a group health plan, the term "participant" also includes:

(i) In connection with a group health plan maintained by a partnership, an individual who is a partner in relation to the partnership; or

(ii) In connection with a group health plan maintained by a self-employed individual (under which one or more employees are participants), the self-employed individual, if that individual is, or may become, eligible to receive a benefit under the plan or the individual's beneficiaries may be eligible to receive any benefits.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.6-7 - Collective bargaining agreements.

§ 27-18.6-7 Collective bargaining agreements.  (a) Notwithstanding anything contained in this chapter to the contrary, except as provided in § 27-18.6-3(n), in the case of a group health plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers ratified before July 13, 2000, this chapter does not apply to plan years beginning before the later of:

(1) The date on which the last of the collective bargaining agreements relating to the plan terminates (determined without regard to any extension of the collective bargaining agreement agreed to after July 13, 2000); or

(2) July 1, 1997.

(b) For purposes of subdivision (a)(1) of this section, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement of this chapter shall not be treated as a termination of the collective bargaining agreement.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4; P.L. 2002, ch. 292, § 36.)



Chapter 27-18.6-8 - Enforcement  Limitation on actions.

§ 27-18.6-8 Enforcement  Limitation on actions.  The director has the power to enforce the provisions of this chapter in accordance with § 42-14-16 and all other applicable state law.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.6-9 - Rules and regulations.

§ 27-18.6-9 Rules and regulations.  The director may promulgate rules and regulations necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.6-10 - Severability.

§ 27-18.6-10 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is for any reason held invalid, the remainder of the chapter and the application of that provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 2000, ch. 200, § 4; P.L. 2000, ch. 229, § 4.)



Chapter 27-18.6-11 - Health insurance plan payment and expense reporting.

§ 27-18.6-11 Health insurance plan payment and expense reporting.  A health insurance carrier: (1) providing proposed rate, premium, fee, or other prospective cost information in connection with an offering of health insurance coverage to a large group or large employer setting forth claims cost as an element of cost; or (2) providing information to a large group or large employer (as so defined) regarding claims paid, shall be required to distinguish, set forth and itemize as separate and distinct elements of cost: (i) sums actually payable (or paid) to health care providers; and (ii) sums actually (or proposed to be) retained or paid by the carrier for administration, including, but not limited to, sums relating to claim services, managed care fees, network access fees, and contributions to reserves.

History of Section.
(P.L. 2004, ch. 196, § 1; P.L. 2004, ch. 361, § 1.)



Chapter 27-18.6-12 - Health plan loss information.

§ 27-18.6-12 Health plan loss information.  (a) To ensure maximum competition in the purchase of group health insurance, all employers with at least one hundred (100) employees enrolled in their group health plan shall be entitled to receive their health plan loss information upon request and without charge. No contract between any health insurance carrier, third-party administrator, employer group, or pool of employers shall abridge this right in any manner. For purposes of this section, "health plan loss information" shall mean: (1) aggregate total cost figures for four (4) separate categories of medical claims covered by the employer's group health plan: physician, hospital, prescription drug, and miscellaneous; and (2) that were incurred for the twelve (12) month period paid through the fourteen (14) months which end within the sixty (60) day period prior to the date of the request. "Health plan loss information" shall not include any information: (1) pertaining to specific medical diagnoses, treatments or drugs; or (2) that identifies or reasonably could lead to the identity of any individuals covered under the group health plan; or (3) that is defined as protected or confidential health information under state or federal laws.

(b) Upon written request from any employer with one hundred (100) or more employees enrolled in its group health plan, every health insurance carrier shall provide that employer's health plan loss information within thirty (30) calendar days of receipt of the request. An employer shall not be entitled by this section to more than two (2) health plan loss information requests in any twelve (12) month period, however, nothing shall prohibit a carrier from fulfilling more frequent requests on a mutually agreed upon basis.

(c) If an employer requests health plan loss information from an insurance agent or other authorized representative, the agent or authorized representative shall transmit the request to the health insurance carrier within four (4) working days.

History of Section.
(P.L. 2004, ch. 406, § 1; P.L. 2004, ch. 502, § 1.)






Chapter 27-18.7 - Extended Medical Leave

Chapter 27-18.7-1 - Medical benefits for employees on extended medical leave.

§ 27-18.7-1 Medical benefits for employees on extended medical leave.  Whenever an employee who has been employed on a full-time basis by an employer for at least three (3) months and who is an insured member of a group hospital, surgical, or medical insurance plan is placed on extended medical leave by the employer, the employee may remain on the group hospital, surgical, or medical insurance plan and the benefits of the plan may be continued for no more than eighteen (18) months from the date the employee was placed on extended medical leave.

History of Section.
(P.L. 2010, ch. 180, § 1; P.L. 2010, ch. 187, § 1.)



Chapter 27-18.7-2 - Costs of the plan.

§ 27-18.7-2 Costs of the plan.  An employer may continue to contribute to the cost of the plan benefits for an employee on extended medical leave or may require an employee on extended medical leave to pay up to one hundred percent (100%) of the cost of the plan benefits.

History of Section.
(P.L. 2010, ch. 180, § 1; P.L. 2010, ch. 187, § 1.)



Chapter 27-18.7-3 - Eligibility for medical benefits while on extended medical leave.

§ 27-18.7-3 Eligibility for medical benefits while on extended medical leave.  (a) An employee shall be considered eligible for continuing coverage under the group hospital, surgical, or medical insurance plan as an employee on extended medical leave if an employer provides to the group hospital, surgical, or medical insurance plan a written statement that explains that, due to medical reasons pertaining to the employee or a member of the employee's family (parent, child, step-child, spouse, sibling or a person for whom the employee serves as a legal guardian), the employee can no longer work full-time, the employee and the employer anticipate that the employee will someday return to full-time employment, and the employer has placed the employee on extended medical leave.

(b) Nothing in this statute shall be construed to give an insurance company, a health maintenance organization or a nonprofit hospital and medical service corporation the ability to determine whether an employee is eligible for extended medical leave. The determination of whether an employee is eligible for extended medical leave rests solely with, and in the discretion of, the employer. Nothing in this statute shall be construed to require an employer to offer extended medical leave to its full-time employees.

History of Section.
(P.L. 2010, ch. 180, § 1; P.L. 2010, ch. 187, § 1.)



Chapter 27-18.7-4 - Transition to extended medical benefits.

§ 27-18.7-4 Transition to extended medical benefits.  Once an employee on extended medical leave has remained on a group hospital, surgical, or medical insurance plan for eighteen (18) months and is no longer eligible to participate in that plan, the employee shall be eligible for extended medical benefits under chapter 19.1 of title 27 as if the employee were involuntarily terminated from employment the day he or she is no longer eligible to participate in the plan as an employee on extended medical leave.

History of Section.
(P.L. 2010, ch. 180, § 1; P.L. 2010, ch. 187, § 1.)






Chapter 27-19 - Nonprofit Hospital Service Corporations

Chapter 27-19-1 - Definitions.

§ 27-19-1 Definitions.  As used in this chapter:

(1) "Contracting hospital" means an eligible hospital which has contracted with a nonprofit hospital service corporation to render hospital care to subscribers to the nonprofit hospital service plan operated by the corporation;

(2) "Adverse benefit determination" means any of the following: a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit, including any such denial, reduction, termination, or failure to provide or make payment that is based on a determination of an individual's eligibility to participate in a plan or to receive coverage under a plan, and including, with respect to group health plans, a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit resulting from the application of any utilization review, as well as a failure to cover an item or service for which benefits are otherwise provided because it is determined to be experimental or investigational or not medically necessary or appropriate. The term also includes a rescission of coverage determination.

(3) "Affordable Care Act" means the federal Patient Protection and Affordable Care Act of 2010, as amended by the federal Health Care and Education Reconciliation Act of 2010, and federal regulations adopted thereunder;

(4) "Commissioner" or "health insurance commissioner" means that individual appointed pursuant to § 42-14.5-1 of the General laws;

(5) "Eligible hospital" is one which is maintained either by the state or by any of its political subdivisions or by a corporation organized for hospital purposes under the laws of this state or of any other state or of the United States, which is designated as an eligible hospital by a majority of the directors of the nonprofit hospital service corporation;

(6) "Essential health benefits" shall have the meaning set forth in section 1302(b) of the federal Affordable Care Act.

(7) "Grandfathered health plan" means any group health plan or health insurance coverage subject to 42 USC § 18011;

(8) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan;

(9) "Group health plan" means an employee welfare benefit plan as defined 29 USC § 1002(1), to the extent that the plan provides health benefits to employees or their dependents directly or through insurance, reimbursement, or otherwise;

(10) "Health benefits" or "covered benefits" means coverage or benefits for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body including coverage or benefits for transportation primarily for and essential thereto, and including medical services as defined in R.I. Gen. Laws § 27-19-17;

(11) "Health care facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings;

(12) "Health care professional" means a physician or other health care practitioner licensed, accredited or certified to perform specified health care services consistent with state law;

(13) "Health care provider" or "provider" means a health care professional or a health care facility;

(14) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease;

(15) "Health insurance carrier" means a person, firm, corporation or other entity subject to the jurisdiction of the commissioner under this chapter, and includes nonprofit hospital service corporations. Such term does not include a group health plan. The use of this term shall not be construed to subject a nonprofit hospital service corporation to the insurance laws of this state other than as set forth in R.I. Gen. Laws § 27-19-2;

(16) "Health plan" or "health benefit plan" means health insurance coverage and a group health plan, including coverage provided through an association plan if it covers Rhode Island residents. Except to the extent specifically provided by the federal Affordable Care Act, the term "health plan" shall not include a group health plan to the extent state regulation of the health plan is pre- empted under section 514 of the federal Employee Retirement Income Security Act of 1974. The term also shall not include:

(A) Coverage only for accident, or disability income insurance, or any combination thereof.

(ii) Coverage issued as a supplement to liability insurance.

(iii) Liability insurance, including general liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar insurance.

(v) Automobile medical payment insurance.

(vi) Credit-only insurance.

(vii) Coverage for on-site medical clinics.

(viii) Other similar insurance coverage, specified in federal regulations issued pursuant to federal Pub. L. No. 104-191, the federal health insurance portability and accountability act of 1996 ("HIPAA"), under which benefits for medical care are secondary or incidental to other insurance benefits.

(B) The following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits.

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(iii) Other excepted benefits specified in federal regulations issued pursuant to federal Pub. L. No. 104-191 ("HIPAA").

(C) The following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness.

(ii) Hospital indemnity or other fixed indemnity insurance.

(D) The following if offered as a separate policy, certificate or contract of insurance:

(i) Medicare supplement health insurance as defined under section 1882(g)(1) of the federal Social Security Act.

(ii) Coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(17) "Nonprofit hospital service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining, and operating a nonprofit hospital service plan;

(18) "Nonprofit hospital service plan" means a plan by which specified hospital care is to be provided to subscribers to the plan by a contracting hospital;

(19) "Office of the health insurance commissioner" means the agency established under § 42-14.5-1 of the General Law;

(20) "Rescission" means a cancellation or discontinuance of coverage that has retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage; and

(21) "Subscribers" mean those persons, whether or not residents of this state, who have contracted with a nonprofit hospital service corporation for hospital care pursuant to a nonprofit hospital service plan operated by the corporation.

History of Section.
(P.L. 1939, ch. 719, § 1; G.L. 1956, § 27-19-1; P.L. 2012, ch. 256, § 5; P.L. 2012, ch. 262, § 5.)



Chapter 27-19-2 - Organization as charitable corporation  Insurance laws inapplicable.

§ 27-19-2 Organization as charitable corporation  Insurance laws inapplicable.  Each nonprofit hospital service corporation shall be incorporated as a charitable corporation under the provisions of chapter 6 of title 7, and shall be subject to that chapter and to this chapter. The laws of this state relative to insurance companies or to the business insurance shall not apply to any nonprofit hospital service corporation unless expressly provided in those laws. Each nonprofit hospital service corporation shall be deemed to be an insurer, for the purposes of compliance with chapter 44-17.

History of Section.
(P.L. 1939, ch. 719, § 2; G.L. 1956, § 27-19-2; P.L. 2007, ch. 73, art. 28, § 1.)



Chapter 27-19-2.1 - Investments and holdings in certain corporations authorized.

§ 27-19-2.1 Investments and holdings in certain corporations authorized.  (a) Each nonprofit hospital service corporation shall have, in addition to all other powers granted under this chapter and the laws of this state, the power to invest in or cause to be organized and established one or more corporations, all or any portion of the issued and outstanding capital stock of which shall be subscribed for or held by the nonprofit hospital service corporation.

(b) As used in this section, "corporation" means any organization incorporated under the provisions of the law of this or another state for one or more of the following purposes:

(1) To establish, maintain, and operate hospital service and health insurance plans;

(2) To develop, establish, purchase, maintain, perform, sell, and lease in connection with carrying out its corporate purpose: (i) data processing and computer software programs, systems, and techniques; (ii) data processing, bookkeeping, statistical, or software services; or (iii) other administrative and related services; or

(3) To exercise the powers set forth in § 27-19-5 or to carry out and fulfill any of the purposes of a hospital service corporation incorporated under this chapter.

(c) Any limitation on investments or holdings contained in § 27-19-11 or § 27-19-5.3 or any other law shall not apply with respect to investments or holdings under this section; provided, that the value of any investment shall not exceed twenty percent (20%) of the assets of the hospital service corporation.

History of Section.
(P.L. 1982, ch. 165, § 1; P.L. 2006, ch. 182, § 1; P.L. 2006, ch. 600, § 1.)



Chapter 27-19-4 - Certificate of public convenience and advantage.

§ 27-19-4 Certificate of public convenience and advantage.  No articles of association of a nonprofit hospital service corporation shall be filed in the office of the secretary of state unless and until the insurance commissioner has certified in writing upon those articles that he or she has determined that public convenience and advantage will be promoted by the establishment of the corporation.

History of Section.
(P.L. 1939, ch. 719, § 2; G.L. 1956, § 27-19-4.)



Chapter 27-19-5 - Contracts with subscribers, hospitals, and other eligible entities.

§ 27-19-5 Contracts with subscribers, hospitals, and other eligible entities.  (a) Each nonprofit hospital service corporation may contract with its subscribers and with any eligible hospital for hospital service to be rendered by the contracting hospital to the subscribers and as to the nature and extent of those services. Each corporation may also contract with any of the following: (1) any hospital or medical service corporation incorporated in this or another state for the joint administration of their business and may enter into reciprocal arrangements with those corporations for the mutual benefit of the subscribers of each; (2) corporations paying or organized for payment of medical, dental, optometric, or legal benefits, for the administration of their business including, without limiting the generality of the foregoing, corporations organized under chapters 20, 20.1, 20.2, and 20.3 of this title; (3) the federal government, the state, county, city, town, or other quasi-municipal corporations or their agencies; and (4) employers, associations, and other third-parties for the administration and underwriting of stop loss or catastrophe insurance, for fully and partially self-insured health benefit plans sponsored by such employers, associations and third parties.

(b) Services for which coverage or benefits may be provided to subscribers by any of the corporations referred to in subsection (a)(2) of this section may also be provided for or underwritten by each nonprofit hospital service corporation.

(c) No contract between a nonprofit hospital service corporation and a dentist for the provisions of services to patients may require that the dentist indemnify or hold harmless the nonprofit hospital service corporation for any expenses and liabilities, including without limitation, judgments, settlements, attorneys' fees, court costs, and any associated charges, incurred in connection with any claim or action brought against the nonprofit hospital service corporation based on the nonprofit hospital service corporation's management decision, or utilization review provisions for any patient.

(d) The rates proposed to be charged by any corporation organized under this chapter for stop-loss or catastrophe insurance shall be filed by the corporation at the office of the health insurance commissioner. The health insurance commissioner shall review such rates to determine if they are actuarially sound and may hold a public hearing on such rates upon not less than ten (10) days written notice prior to the hearing. The health insurance commissioner, upon the hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which he or she deems relevant. The director shall issue a decision as soon as is reasonably possible following the completion of the hearing. The decision may approve, disapprove, or modify the rates proposed to be charged by the applicant.

History of Section.
(P.L. 1939, ch. 719, § 3; G.L. 1956, § 27-19-5; P.L. 1978, ch. 64, § 1; P.L. 1999, ch. 481, § 2; P.L. 2005, ch. 121, § 1; P.L. 2005, ch. 129, § 1.)



Chapter 27-19-5.1 - Cancellation of coverage by employers.

§ 27-19-5.1 Cancellation of coverage by employers.  No employer shall cancel any contract of insurance provided for the benefit of his or her employee as provided for in this chapter without first allowing the employee the opportunity to continue the contract of insurance, with the employee paying an amount not to exceed the total contribution required of the employer and employee for the continuation of the protection while the employee is disabled and receiving benefits pursuant to the provision of the Workers' Compensation Act, chapters 29  38 of title 28.

History of Section.
(P.L. 1971, ch. 228, § 1.)



Chapter 27-19-5.2 - Patient responsibility  Administrative requirements.

§ 27-19-5.2 Patient responsibility  Administrative requirements.  For health benefit contracts issued, renewed, or delivered on or after April 1, 2002, the following shall apply:

(1) The amount of copayments for physician office visits and hospital emergency room visits shall be printed on the subscriber identification cards issued to insureds.

(2) A schedule of all applicable copayments, by product or by group, in paper or electronic format, or both, shall be published, updated, and distributed to participating providers.

(3) Notification shall be provided to subscribers on an annual basis regarding their responsibility for copayments and deductibles.

History of Section.
(P.L. 2001, ch. 283, § 1.)



Chapter 27-19-5.3 - Additional powers.

§ 27-19-5.3 Additional powers.  Notwithstanding any other law or section of this chapter which may be inconsistent with this section, each nonprofit hospital service corporation may, through a subsidiary, develop, underwrite and/or offer for sale life insurance, disability insurance, long-term care insurance, employee assistance programs and/or other health related programs; provided, however, prior to underwriting risk under policies of insurance listed above, the nonprofit hospital service corporation must first demonstrate that underwriting such risk is consistent with the statutory mission of the nonprofit hospital service corporation and obtain prior written approval from the health insurance commissioner. Each nonprofit hospital service corporation may also directly, or by contracting with another entity, develop and/or offer for sale the policies or programs described in this section. However, the nonprofit hospital service corporation shall not directly underwrite any risk under a policy of insurance described in this section.

History of Section.
(P.L. 2006, ch. 182, § 2; P.L. 2006, ch. 600, § 2.)



Chapter 27-19-6 - Rates charged subscribers  Reserves.

§ 27-19-6 Rates charged subscribers  Reserves.  (a) Public hearings: The rates proposed to be charged or a rating formula proposed to be used by any corporation organized under this chapter to employers, the state or any political subdivision of the state, or individuals, shall be filed by the corporation at the office of the health insurance commissioner. Within sixty (60) days after receipt of the application, the commissioner, or his or her designee shall hold a hearing on all rates proposed for health insurance coverage offered in the individual market as defined in § 27-18.5-2 upon not less than ten (10) days written notice prior to the hearing. With regard to any other rates subject to the commissioner's jurisdiction the commissioner, or his or her designee, may hold a hearing upon not less than ten (10) days written notice prior to the hearing. The notice shall be published by the commissioner in a newspaper or newspapers having aggregate general circulation throughout the state at least ten (10) days prior to the hearing. The notice shall contain a description of the rates proposed to be charged and a copy of the notice shall be sent to the applicant and to the department of the attorney general. In addition, the applicant shall provide by mail, at least ten (10) days prior to the hearing, notice of the proposed rate increase for health insurance coverage offered in the individual market as defined in § 27-18.5-2 to all subscribers subject to the proposed rate increase.

(b) Filings with the Attorney General's Office: The applicant shall provide a copy of the filing on all rates proposed for health insurance coverage offered in the individual market as defined in § 27-18.5-2 to the Insurance Advocacy Unit of the Attorney General's Office simultaneously with the filing at the office of the health insurance commissioner.

(c) Procedures: At any hearing held under this section, the applicant shall be required to establish that the rates proposed to be charged or the rating formula to be used are consistent with the proper conduct of its business and with the interest of the public.

Rates proposed to be charged by any corporation organized under this chapter shall be sufficient to maintain total reserves in a dollar amount sufficient to pay claims and operating expenses for not less than one month. Those reserves shall be computed as of each December 31st, and a report setting forth the computation shall be submitted to the commissioner together with the corporation's Rhode Island annual statement to the commissioner. Any documents presented in support of a filing of proposed rates under this section shall be made available for inspection by any party entitled to participate in a hearing or admitted as an intervenor in a hearing or such conditions as the commissioner may prescribe provided under this section at a time and at a place as the commissioner may deem reasonable. The commissioner, or his or her designee, upon the hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which he or she deems relevant. The commissioner shall issue a decision as soon as is reasonably possible following the completion of the hearing. The decision may approve, disapprove, or modify the rates proposed to be charged by the applicant. Applicants requesting changes in rates shall underwrite the reasonable expenses of the commissioner in connection with the hearing, including any costs related to advertisements, stenographic reporting, and expert witnesses fees.

(d) The term "designee" as used in this section shall mean a person who is impartial, a member in good standing of the Rhode Island bar and a person who is sufficiently acquainted with the rules of evidence as used in the superior court of the state so as to enable that person to conduct a hearing as designee of the commissioner. The reasonable per diem cost of the designee as appointed by the commissioner shall be paid by the applicant requesting changes in the rates.

History of Section.
(P.L. 1939, ch. 719, § 3; G.L. 1956, § 27-19-6; P.L. 1969, ch. 33, § 2; P.L. 1970, ch. 58, § 1; P.L. 1976, ch. 156, § 1; P.L. 1991, ch. 93, § 1; P.L. 1991, ch. 192, § 1; P.L. 2000, ch. 200, § 20; P.L. 2000, ch. 229, § 20; P.L. 2005, ch. 43, § 2; P.L. 2005, ch. 86, § 2.)



Chapter 27-19-7 - Rates charged by hospitals.

§ 27-19-7 Rates charged by hospitals.  (a) The rates charged by contracting hospitals to any nonprofit hospital service corporation for hospital services rendered by the hospitals to the subscribers of the corporation shall be established from time to time by agreement between the contracting hospitals and the corporation.

(b) Upon completion of its services, each contracting hospital shall, upon request, provide a copy of an itemized bill for each patient; provided, that nothing contained in this subsection shall be construed to apply to any hospital operated by the state of Rhode Island, its departments, or agencies.

History of Section.
(P.L. 1939, ch. 719, § 3; G.L. 1956, § 27-19-7; P.L. 1985, ch. 529, § 1.)



Chapter 27-19-7.1 - Uniform explanation of benefits and coverage.

§ 27-19-7.1 Uniform explanation of benefits and coverage.  (a) A nonprofit hospital service corporation shall provide a summary of benefits and coverage explanation and definitions to policyholders and others required by, and at the times and in the format required, by the federal regulations adopted under section 2715 of the Public Health Service Act, as amended by the federal Affordable Care Act. The forms required by this section shall be made available to the commissioner on request. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

(b) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(c) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-7.2 - Filing of policy forms.

§ 27-19-7.2 Filing of policy forms.  (a) A nonprofit hospital service corporation shall file all policy forms and rates used by it in the state with the commissioner, including the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance. No such form shall be used if disapproved by the commissioner under this section, or if the commissioner's approval has been withdrawn after notice and an opportunity to be heard, or until the expiration of sixty (60) days following the filing of the form. Such a company shall comply with its filed and approved forms. If the commissioner finds from an examination of any form that it is contrary to the public interest, or the requirements of this code or duly promulgated regulations, he or she shall forbid its use, and shall notify the corporation in writing.

(b) Each rate filing shall include a certification by a qualified actuary that to the best of the actuary's knowledge and judgment, the entire rate filing is in compliance with applicable laws and that the benefits offered or proposed to be offered are reasonable in relation to the premium to be charged. A health insurance carrier shall comply with its filed and approved rates and forms.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-8 - Annual and quarterly statements.

§ 27-19-8 Annual and quarterly statements.  (a) Every nonprofit hospital service corporation shall annually, on or before the first day of March in each year, file in the office of the commissioner of insurance a statement, verified by at least two (2) of the principal officers of the corporation, of its condition on the thirty-first day of December then next preceding, which statement shall be in general form and context as approved by the National Association of Insurance Commissioners and contain any matters the commissioner shall prescribe and shall be available for inspection by the public.

(b) Every nonprofit hospital service corporation shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures, and shall be available for inspection by the public.

(c) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1939, ch. 719, § 4; G.L. 1956, § 27-19-8; P.L. 1994, ch. 404, § 1; P.L. 1996, ch. 188, § 9.)



Chapter 27-19-9 - Examination of affairs of corporations.

§ 27-19-9 Examination of affairs of corporations.  It is the duty of the insurance commissioner to make an examination of the financial condition and methods of doing business of every nonprofit hospital service corporation. The examination shall be performed, and the associated costs borne by the company, in accordance with all of the provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1939, ch. 719, § 5; G.L. 1956, § 27-19-9; P.L. 1960, ch. 71, art. 1, § 10; P.L. 1967, ch. 154, § 1; P.L. 1994, ch. 404, § 1; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-10 - Commission plans for solicitors or insurance producers.

§ 27-19-10 Commission plans for solicitors or insurance producers.  No person shall be engaged to solicit subscribers to any nonprofit hospital service plan upon a commission basis or upon any other basis by which the payment of the compensation or expenses of that person shall be conditioned upon the enrollment of subscribers, unless the method of solicitation and rate of compensation shall have had the prior written approval of the insurance commissioner.

History of Section.
(P.L. 1939, ch. 719, § 6; G.L. 1956, § 27-19-10.)



Chapter 27-19-11 - Investment standards.

§ 27-19-11 Investment standards.  (a) All nonprofit hospital service corporations shall protect the interests of subscribers by promoting company solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow the nonprofit hospital service corporation to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to subscribers are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) of this section subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter shall not be considered admitted assets.

History of Section.
(P.L. 1939, ch. 719, § 7; G.L. 1956, § 27-19-11; P.L. 1999, ch. 45, § 1.)



Chapter 27-19-12 - Corporations deemed public charitable institutions.

§ 27-19-12 Corporations deemed public charitable institutions.  Every nonprofit hospital service corporation is declared to be and shall be deemed to be a charitable corporation and an incorporated public charitable institution.

History of Section.
(P.L. 1939, ch. 719, § 8; G.L. 1956, 27-19-12.)



Chapter 27-19-13 - Services rendered in certain institutions.

§ 27-19-13 Services rendered in certain institutions.  No nonprofit hospital service corporation may deny payments for services rendered to its subscribers by hospitals operated by the state or any municipality of the state if the nonprofit hospital service corporation permits payment for similar services rendered by contracting hospitals as provided in this chapter.

History of Section.
(P.L. 1961, ch. 191, § 1.)



Chapter 27-19-14 - Negotiation of hospital cost.

§ 27-19-14 Negotiation of hospital cost.  The state, acting through the budget officer or his or her designated representative, hospitals, and hospital service corporations incorporated under this chapter shall be parties to annual budget negotiations held for the purpose of determining payment rates for hospital costs by the state and those corporations. The parties to the negotiations shall know the total operating expenses for hospitals. The negotiations shall commence no later than one hundred eighty (180) days prior to the beginning of each hospital fiscal year. The negotiations, which shall be considered collective bargaining for the purposes of § 42-46-5(a)(2), shall be held for each hospital fiscal year and individual budget negotiations shall commence not later than ninety (90) days prior to the beginning of each hospital fiscal year. The parties shall employ mediation and arbitration services as an aid to the negotiations. The provisions of this section shall be repealed upon the implementation of amendments and new methodology pursuant to §§ 40-8-13.3 and 40-8-13.4, but in any event no later than March 30, 2010.

History of Section.
(P.L. 1971, ch. 208, § 1; P.L. 1984, ch. 4, § 4; P.L. 1988, ch. 213, § 2; P.L. 1990, ch. 132, § 2; P.L. 1991, ch. 290, § 3; P.L. 1994, ch. 392, § 1; P.L. 2009, ch. 68, art. 23, § 8.)



Chapter 27-19-15 - Agreement on budgets.

§ 27-19-15 Agreement on budgets.  (a) The budgets and/or each hospital's projected expenses and related statistics shall be agreed upon not later than thirty (30) days prior to the beginning of each hospital fiscal year. The agreement shall be prima facie evidence that the budgets and related statistics are:

(1) Consistent with the proper conduct of the business of the corporations and the interest of the public to the extent that the budgets constitute in the aggregate a component of hospital service rates filed for approval in any rate hearing; and

(2) Reasonable as a component of rates paid by the state as a purchaser of hospital services.

(b) Each hospital shall file its proposed budget to the state budget office which shall include projected expenses for the current fiscal year and planned expenses for the next fiscal year. Each hospital will also file with the state budget office a copy of its audited financial statements with rates within thirty (30) days of acceptance by the hospital's board of trustees. The provisions of this section shall not apply and shall be repealed upon the implementation of amendments and new methodology pursuant to §§ 40-8-13.3 and 40-8-13.4, but in any event no later than March 30, 2010.

History of Section.
(P.L. 1971, ch. 208, § 1; P.L. 1984, ch. 4, § 4; P.L. 1989, ch. 542, § 80; P.L. 1994, ch. 392, § 1; P.L. 2009, ch. 68, art. 23, § 8.)



Chapter 27-19-16 - Severability.

§ 27-19-16 Severability.  If a court of competent jurisdiction shall adjudge that the requirement in § 27-19-14 that the state be a party to negotiations in which the United States is a party or otherwise interested is invalid or unconstitutional, that judgment shall not impair or invalidate § 27-19-14 insofar as it requires the state to be a party to negotiations between hospitals and hospital service corporations; and if any other clause, sentence, or section of §§ 27-19-14, 27-19-15, or this section is adjudged invalid or unconstitutional by a court of competent jurisdiction, the remaining provisions of the sections will not be impaired or invalidated by that invalidity, but the effect of the judgment shall be confined to the clause, sentence, or section so adjudged to be invalid or unconstitutional. If the United States or any of its departments or agencies requires that funds supplied by it to the state for the purchase or reimbursement of hospital services be disbursed in a manner inconsistent with any agreement reached by the parties pursuant to §§ 27-19-14 and 27-19-15, that requirement shall not affect any agreement as to other funds to be paid by the state or by hospital service corporations. The provisions of this section shall be repealed upon the implementation of amendments and new methodology pursuant to §§ 40-8-13.3 and 40-8-13.4, but in any event no later than March 30, 2010.

History of Section.
(P.L. 1971, ch. 208, § 1; P.L. 2009, ch. 68, art. 23, § 8.)



Chapter 27-19-17 - Additional benefits.

§ 27-19-17 Additional benefits.  Notwithstanding the provisions of this chapter, any nonprofit hospital service corporation organized under this chapter may contract with any of its subscribers for coverage or benefits for medical services as may from time to time be provided under any plan adopted by the corporation. "Subscribers" as used in this chapter includes, in addition to those set forth in § 27-19-1, persons contracting with the corporation for coverage or benefits for medical services. "Medical services" as used in this chapter means professional services rendered by physicians, dentists, podiatrists, or other providers of health services for any medical, dental, surgical, and other health services as may lawfully be rendered by them to subscribers; the term includes appliances, drugs, medicines, supplies, and nursing care necessary in connection with those services, or the expense indemnity for those services, appliances, drugs, medicines, supplies, and care, as may be specified in any nonprofit medical service plan.

History of Section.
(P.L. 1978, ch. 64, § 2; P.L. 1998, ch. 441, § 20.)



Chapter 27-19-18 - Coverage for adoptive children.

§ 27-19-18 Coverage for adoptive children.  Subscribers to any nonprofit hospital service plan who have satisfied the continuous membership requirements of the plan, and who adopt children under the guardianship and custody of the director of the department of children, youth, and families, shall be afforded coverage under the plan for any adopted child without any waiting period, notwithstanding the fact that the adopted child may have any preexisting medical condition.

History of Section.
(P.L. 1982, ch. 183, § 1.)



Chapter 27-19-19 - Changing coverage.

§ 27-19-19 Changing coverage.  No group health insurer subject to the provisions of this chapter shall change contract provisions as specified in the group plan master contract during the term of that contract without prior written agreement of the employer, except for changes mandated under state or federal legislative enactment and changes resulting from a labor/management collective bargaining agreement, or changes necessary to meet insurance regulations promulgated by the department of business regulation.

History of Section.
(P.L. 1988, ch. 384, § 2.)



Chapter 27-19-20 - Mammograms and pap smears  Coverage mandated.

§ 27-19-20 Mammograms and pap smears  Coverage mandated.  (a) Subscribers to any nonprofit hospital service plan shall be afforded coverage under the plan for mammograms and pap smears, in accordance with guidelines established by the American Cancer Society.

(b) Notwithstanding the provisions of this chapter, subscribers to any nonprofit hospital service plan shall be afforded coverage for two (2) screening mammograms per year when recommended by a physician for women who have been treated for breast cancer within the last five (5) years or who are at high risk of developing breast cancer due to genetic predisposition (BRCA gene mutation or multiple first degree relatives) or high risk lesion on prior biopsy (lobular carcinoma in situ) or atypical ductal hyperplasia.

History of Section.
(P.L. 1988, ch. 532, § 1; P.L. 2005, ch. 405, § 2.)



Chapter 27-19-21 - Mammograms  Quality assurance standards.

§ 27-19-21 Mammograms  Quality assurance standards.  A mammogram eligible for reimbursement under § 27-19-20 shall be reimbursed only if the facility in which the mammogram has been taken and processed, and the licensed physician interpreting the mammogram, both meet state approved quality assurance standards for taking, processing, and interpreting mammograms. The director of health shall have the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1989, ch. 217, § 2.)



Chapter 27-19-22 - Pap smears  Quality assurance standards.

§ 27-19-22 Pap smears  Quality assurance standards.  A pap smear eligible for reimbursement under § 27-19-20 shall be reimbursed only if the laboratory in which the pap smear is processed is licensed by the department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is a hospital accredited by the joint commission on accreditation health care organizations or the American Osteopathic Association at the time the pap smear is processed.

History of Section.
(P.L. 1989, ch. 217, § 9.)



Chapter 27-19-23 - Coverage for infertility.

§ 27-19-23 Coverage for infertility.  (a) Any nonprofit hospital service contract, plan, or insurance policies delivered, issued for delivery, or renewed in this state, except contracts providing supplemental coverage to Medicare or other governmental programs, which includes pregnancy related benefits shall provide coverage for medically necessary expenses of diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years. To the extent that a nonprofit hospital service corporation provides reimbursement for a test or procedure used in the diagnosis or treatment of conditions other than infertility, those tests and procedures shall not be excluded from reimbursement when provided attendant to the diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years; provided, that a subscriber copayment, not to exceed twenty percent (20%), may be required for those programs and/or procedures the sole purpose of which is the treatment of infertility.

(b) For the purposes of this section, "infertility" means the condition of an otherwise presumably healthy married individual who is unable to conceive or sustain a pregnancy during a period of one year.

(c) The health insurance contract may limit coverage to a lifetime cap of one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1989, ch. 478, § 2; P.L. 2002, ch. 292, § 37; P.L. 2006, ch. 246, art. 34, § 2; P.L. 2007, ch. 411, § 2.)



Chapter 27-19-23.1 - Insurance coverage for post-partum hospital stays.

§ 27-19-23.1 Insurance coverage for post-partum hospital stays.  (a) Every individual or group hospital or medical services plan contract delivered, issued for delivery, as renewed in this state shall provide coverage for a forty-eight (48) hour time period in a hospital after a vaginal birth and ninety-six (96) hours for a Cesarean section for a mother and her newly born child. Any decision to shorten these minimum coverages shall be made by the attending health care provider in consultation with the mother. The decision shall be made in accordance with the standards for guidelines for perinatal care published by the American College of Obstetrics and Gynecology and the American Academy of Pediatrics. The standards shall be relative to early discharge, defined as less than forty-eight (48) hours for a vaginal delivery and ninety-six (96) for a cesarean delivery. In the case of early discharge, post-delivery care shall include home visits, parent education, assistance and training in breast or bottle feeding and the performance of any necessary and appropriate clinical tests or any other tests or services consistent with the above guidelines.

(b) For the purposes of this section, "attending health care provider" includes the attending obstetrician, pediatrician, family practitioner, general practitioner, or certified nurse midwife attending the mother and newly born child.

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

History of Section.
(P.L. 1996, ch. 246, § 3; P.L. 1996, ch. 260, § 3; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-24 - Nonprofit hospital service corporations assessment.

§ 27-19-24 Nonprofit hospital service corporations assessment.  (a) Notwithstanding any other provisions of law, each domestic nonprofit hospital service corporation shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) The assessment referred to in subsection (a) of this section shall be calculated in the same manner as set forth in § 27-1-41 [Repealed.].

(c) The minimum assessment charged shall be the greater of the sum determined by subsection (b) of this section or $1,000.

History of Section.
(P.L. 1990, ch. 65, art. 29, § 2; P.L. 1993, ch. 180, § 14.)



Chapter 27-19-25 - Discontinuance of coverage  Chronic disabilities.

§ 27-19-25 Discontinuance of coverage  Chronic disabilities.  No nonprofit hospital service corporation subject to the provisions of this chapter shall discontinue reimbursement for or providing services for covered health care services of chronic disabilities unless the patient has exhausted benefits to which he or she is entitled under the basic subscriber agreement, or unless it is at the end of the open enrollment period provided notice of the discontinuation is sent to subscribers who have been reimbursed for or utilized those services in the past three (3) years. The notice shall be mailed at least sixty (60) days prior to the beginning of the open enrollment period. For the purposes of this section "chronic disability" means an impairment or illness that is likely to continue indefinitely.

History of Section.
(P.L. 1991, ch. 127, § 2.)



Chapter 27-19-26 - Drug coverage.

§ 27-19-26 Drug coverage.  No group health insurer subject to the provisions of this chapter that provides coverage for prescription drugs under a group plan master contract delivered, issued for delivery, or renewed in this state may require any person covered under the contract to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for the drugs.

History of Section.
(P.L. 1991, ch. 345, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-27 - Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.

§ 27-19-27 Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.  (a) Every health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state shall provide coverage for the services of a certified registered nurse practitioner, practicing collaboratively, or in the employ of a physician licensed under chapter 37 of title 5, and psychiatric and mental health nurse clinical specialists, to subscribers if the services are within the certified registered nurse practitioner's or psychiatric and mental health nurse clinical specialist's area of professional competence as established by education and certification, and are currently reimbursed when rendered by any other licensed health care provider. No insurer or hospital or medical service corporation may require signature by any other health care provider as a condition of reimbursement. No insurer or hospital or medical service corporation may be required to pay for duplicative services actually rendered by both a certified nurse practitioner and any other health care provider.

(b) Nothing in this chapter shall preclude the conducting of managed care reviews and medical necessity reviews by an insurer or hospital or medical service corporation or health maintenance organization.

(c) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical service plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for certified registered nurse practitioners to provide primary care, intermediate, home, long-term and inpatient care as primary care providers, when said certified registered nurse practitioner is a participating provider, consistent with, and practicing within, the scope of his/her professional license.

(d) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall provide subscribers with an opportunity to select a certified registered nurse practitioner, who is a participating provider, as a primary care provider.

(e) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall insure that all participating primary care provider certified registered nurse practitioners are included on any publicly accessible list of participating providers for the respective organization.

History of Section.
(P.L. 1991, ch. 361, § 3; P.L. 1994, ch. 90, § 2; P.L. 2002, ch. 292, § 37; P.L. 2009, ch. 351, § 2; P.L. 2009, ch. 352, § 2.)



Chapter 27-19-28 - Rehabilitation, liquidation, or conservation.

§ 27-19-28 Rehabilitation, liquidation, or conservation.  (a) Any rehabilitation, liquidation, administrative supervision, or conservation of a nonprofit hospital service corporation organized under this chapter shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director of business regulation to rehabilitate, liquidate, or conserve a nonprofit hospital service corporation upon any one or more of the following grounds:

(1) That the nonprofit hospital service corporation is insolvent; for the purposes of this section, the term "insolvent" means the inability of the nonprofit hospital service corporation to meet its debts and financial obligations as they become due;

(2) That the nonprofit hospital service corporation fails or refuses to comply with a lawful order of the director of business regulation reasonably designed to correct unsound business policies or practices which, if uncorrected, could reasonably lead to insolvency as defined in subdivision (1) of this subsection; or

(3) That the nonprofit hospital service corporation's financial condition is such as to render its further transaction of business hazardous to the public or its subscribers or members.

(b) A claim by a health care provider shall not be asserted against any subscriber or member of the nonprofit hospital service corporation in the event of the rehabilitation, liquidation, conservation, or administrative supervision of the nonprofit hospital service corporation.

History of Section.
(P.L. 1993, ch. 180, § 15.)



Chapter 27-19-29 - Holding company systems.

§ 27-19-29 Holding company systems.  Except to the extent superseded by chapter 64 of this title, all of the provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter.

History of Section.
(P.L. 1993, ch. 180, § 15; P.L. 1998, ch. 90, § 1; P.L. 2000, ch. 178, § 3; P.L. 2000, ch. 200, § 13; P.L. 2000, ch. 229, § 13.)



Chapter 27-19-29.1 - No derogation of attorney general.

§ 27-19-29.1 No derogation of attorney general.  No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable assets for the purpose of determining and ascertaining whether they are being administered in accordance with law and with its terms and purposes.

History of Section.
(P.L. 1998, ch. 90, § 6.)



Chapter 27-19-30 - Regulations.

§ 27-19-30 Regulations.  The director of the department of business regulation may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 15.)



Chapter 27-19-30.1 - Health insurance rates.

§ 27-19-30.1 Health insurance rates.  No insurance company organized as a stock or mutual corporation which merges or consolidates with, acquires ownership or control or possession of twenty percent (20%) or greater of the operating assets of, or otherwise acquires control of a non-profit hospital service corporation organized under this chapter, a non-profit medical service corporation organized under chapter 20 of this title or a health maintenance organization organized under chapter 41 of this title, may: (1) file with any state agency for review or approval any proposed rate to be used by the company in the state, or (2) charge to any party in the state any rate or premium, which takes into account or reflects in any manner the value of any contribution, distribution or allocation the company expends or incurs in establishing or funding a charitable foundation organized to maintain or otherwise account for the assets of a non-profit hospital service corporation, non-profit medical service corporation or health maintenance organization. For any rate that is to be charged to policy holders, regardless of whether the rate is subject to approval by a state agency under this or another chapter, the company shall at least thirty (30) days before implementing the rate submit under oath to the commissioner of insurance an accounting that documents the cost structure on which the rate is based and demonstrates the company's compliance with this section.

History of Section.
(P.L. 1999, ch. 215, § 3; P.L. 1999, ch. 376, § 3.)



Chapter 27-19-31 - Certified counselors in mental health and therapists in marriage and family practice.

§ 27-19-31 Certified counselors in mental health and therapists in marriage and family practice.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical service plan contract delivered, issued for delivery or renewed in this state will, when deemed medically necessary by the nonprofit hospital service corporation in accordance with its standard medical management protocols and within the nonprofit hospital service corporation's subscriber contractual benefit limits, provide coverage for the services of counselors in mental health licensed pursuant to § 5-63.2-9 and therapists in marriage and family practice licensed pursuant to § 5-63.2-10. In the case of a limited provider network, it shall remain within the sole discretion of the nonprofit hospital service corporation as to which certified counselors in mental health and certified therapists in marriage and family practice with which it shall contract. Nothing contained in this section shall require the nonprofit hospital service corporation to provide coverage other than in conjunction with a related medical illness.

History of Section.
(P.L. 1994, ch. 89, § 2.)



Chapter 27-19-34 - Mastectomy treatment.

§ 27-19-34 Mastectomy treatment.  (a) All individual or group health insurance coverage and health benefit plans delivered, issued for delivery or renewed in this state on or after January 1, 2005, which provides medical and surgical benefits with respect to mastectomy shall provide, in a case of any person covered in the individual market or covered by a group health plan coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and treatment of physical complications, including lymphademas, at all stages of mastectomy; in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions applied to the mastectomy and consistent with those established for other benefits under the plan or coverage. As used in this section, "mastectomy" means the removal of all or part of a breast. Written notice of the availability of such coverage shall be delivered to the participant upon enrollment and annually thereafter.

(b) Notice. A group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the United States Secretary of Health and Human Services. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted as part of any yearly informational packet sent to the participant or beneficiary.

(c) As used in this section, "prosthetic devices" means and includes the provisions of initial and subsequent prosthetic devices pursuant to an order of the patient's physician or surgeon.

(d) Nothing in this section shall be construed to require an individual or group policy to cover the surgical procedure known as mastectomy or to prevent the application of deductible or copayment provisions contained in the policy or plan, nor shall this section be construed to require that coverage under an individual or group policy be extended to any other procedures.

(e) Nothing in this section shall be construed to prevent a group health plan or a health insurance carrier offering health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

(f) Nothing in this section shall preclude the conducting of managed care reviews and medical necessity reviews by an insurer, hospital or medical service corporation or health maintenance organization.

(g) Prohibitions. A group health plan and a health insurance carrier offering group or individual health insurance coverage may not:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; nor

(2) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

History of Section.
(P.L. 1996, ch. 66, § 2; P.L. 2002, ch. 292, § 37; P.L. 2004, ch. 41, § 2; P.L. 2004, ch. 45, § 2.)



Chapter 27-19-34.1 - Insurance coverage for mastectomy hospital stays.

§ 27-19-34.1 Insurance coverage for mastectomy hospital stays.  (a) The Rhode Island General Assembly recognizes that breast cancer is a unique illness with both a physical and emotional impact on patients. Every individual or group hospital or medical services plan contract delivered, issued for delivery, as renewed in this state shall provide coverage for a minimum forty-eight (48) hour time period in a hospital after the surgical procedures known as a mastectomy, and a minimum twenty-four (24) hours after an axilary node dissection. Any decision to shorten these minimum coverages shall be made by the attending physician in consultation with and upon agreement by the patient. If the patient participates in an early discharge, defined as in-patient care following a mastectomy that is less than forty-eight (48) hours and in-patient care following an axilary node dissection that is less than twenty-four (24) hours, coverage shall include a minimum of one home visit conducted by a physician or registered nurse.

(b) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or otherwise penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

(c) All plans subject to this section shall provide notice to each enrollee:

(1) In the next mass mailing made by the plan to the employee; or

(2) As part of any informational packet sent to the enrollee.

History of Section.
(P.L. 1997, ch. 24, § 2; P.L. 1997, ch. 25, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-35 - Diabetes treatment.

§ 27-19-35 Diabetes treatment.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for the following equipment and supplies for the treatment of insulin treated diabetes, non-insulin treated diabetes, and gestational diabetes when medically appropriate and prescribed by a physician: blood glucose monitors and blood glucose monitors for the legally blind, test strips for glucose monitors and/or visual reading, insulin, injection aids, cartridges for the legally blind, syringes, insulin pumps and appurtenances to the pumps, insulin infusion devices, and oral agents for controlling blood sugar and therapeutic/molded shoes for the prevention of amputation. Upon the approval of new or improved diabetes equipment and supplies by the Food and Drug Administration, all policies governed by this chapter shall guarantee coverage of new diabetes equipment and supplies when medically appropriate and prescribed by a physician. The policies shall also include coverage, when medically necessary, for diabetes self-management education to ensure that persons with diabetes are instructed in the self-management and treatment of their diabetes, including information on the nutritional management of diabetes. The coverage for self-management education and education relating to medical nutrition therapy shall be limited to medically necessary visits upon the diagnoses of diabetes, where a physician diagnosis a significant change in the patient's symptoms or conditions which necessitate changes in a patient's self-management, or where reeducation or refresher training is necessary. This education, when medically necessary and prescribed by a physician, may be provided only by the physician or upon his or her referral by an appropriately licensed and certified health care provider and may be conducted in group settings. Coverage for self-management education and education relating to medical nutrition therapy shall also include home visits when medically necessary.

(b) Benefit plans offered by a hospital service corporation may impose copayment and/or deductibles for the benefits mandated by this chapter, however, in no instance shall the copayment or deductible amount be greater than the copayment or deductible amount imposed for other supplies, equipment, or physician office visits. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization.

History of Section.
(P.L. 1996, ch. 106, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-36 - Primary and preventive obstetric and gynecological care.

§ 27-19-36 Primary and preventive obstetric and gynecological care.  Any insurer or nonprofit health service plan that provides obstetric and gynecological care for issuance or delivery in the state to any group or individual on an expense-incurred basis, including a health maintenance organization shall permit a woman to receive an annual visit to an in-network obstetrician/gynecologist for routine gynecological care without requiring the woman to first obtain a referral from a primary care provider.

History of Section.
(P.L. 1997, ch. 166, § 2; P.L. 1997, ch. 174, § 2.)



Chapter 27-19-37 - Whistleblowers protection.

§ 27-19-37 Whistleblowers protection.  No nonprofit hospital service corporation pursuant to this chapter or any other insurer offering and/or insuring health services on a prepaid basis as defined in § 42-62-4(7) shall engage in any retaliation or retribution, directly or indirectly, or shall terminate or modify the terms of a medical service agreement that it maintains with a physician or other medical services provider, because the physician or other provider reports or is about to report verbally or in writing, to a public body, a regulatory agency, a subscriber or member of the insured, the family or heirs or personal representative of the subscriber or member or to any other person or public or private agency a violation by the insurer of a subscriber or membership agreement, a law, rule or regulation promulgated under the laws of this state.

History of Section.
(P.L. 1997, ch. 167, § 2.)



Chapter 27-19-38 - Penalties and remedies.

§ 27-19-38 Penalties and remedies.  (a) Any person, firm, corporation, association or other legal entity who or which shall violate the provisions of § 27-19-37 shall be guilty of a misdemeanor, and upon conviction, shall be fined in an amount of not more than one thousand dollars ($1,000), imprisonment for up to one year, or by both a fine and imprisonment.

(b) In addition to the criminal sanctions set forth in subsection (a) of this section, any person, firm, corporation, association or other legal entity who or which shall willfully or negligently violate any provision of this chapter shall be subject to a civil penalty, to be assessed by the insurance commissioner, in the maximum amount of five thousand dollars ($5,000) for each violation, and each violation shall constitute a separate and distinct offense under this section.

History of Section.
(P.L. 1997, ch. 167, § 2.)



Chapter 27-19-39 - Additional relief and damages  Reinstatement.

§ 27-19-39 Additional relief and damages  Reinstatement.  (a) A physician or other medical provider who alleges a violation of this chapter may bring a civil action for appropriate injunctive relief, actual and punitive damages and costs including reasonable attorney fees.

(b) An action commenced pursuant to this chapter may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides or the county in which the insurer maintains its principal place of business.

(c) The court rendering a judgment in an action under this chapter shall order, as the court considers appropriate, reinstatement of the provider agreement.

History of Section.
(P.L. 1997, ch. 167, § 2.)



Chapter 27-19-40 - Third party reimbursement for services of certain health care workers.

§ 27-19-40 Third party reimbursement for services of certain health care workers.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer or nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a certified registered nurse anesthetist designated as a certified registered nurse anesthetist by the board of nurse registration and nursing education; provided, that the following conditions are met:

(1) The certified registered nurse anesthetist provides certain health care services under the supervision of anesthesiologists, licensed physicians or licensed dentists in accordance with § 5-34.2-2(c), which requires substantial specialized knowledge, judgment and skill related to the administration of anesthesia, including pre-operative and post-operative assessment of patients; administering anesthetics, monitoring patients during anesthesia; management of fluids in intravenous therapy and management of respiratory care;

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The certified registered nurse anesthetist is not a salaried employee of the licensed hospital or facility for which the nonprofit hospital service corporation has an alternative contractual relationship to fund the services of a certified registered nurse anesthetist.

(b) It shall remain within the sole discretion of the nonprofit hospital service corporation as to which certified registered nurse anesthetists it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the nonprofit hospital service corporation; provided, that no nonprofit hospital service corporation may be required to pay for duplicative services actually rendered by a certified registered nurse anesthetist and any other health care provider. Nothing contained in this section shall preclude the nonprofit hospital service corporation from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1997, ch. 345, § 2; P.L. 1997, ch. 365, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-40.1 - Third party reimbursement for services of registered nurse first assistants.

§ 27-19-40.1 Third party reimbursement for services of registered nurse first assistants.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer or nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a registered nurse first assistant designated as a registered nurse first assistant provided, that the following conditions are met:

(1) The registered nurse first assistant provides certain health care services under the supervision of a licensed physician; is currently licensed as a registered nurse in Rhode Island; has successfully completed a course in preparing the registered nurse as a first assistant in accordance with the Association of Operating Room Nurses core curriculum guide for the registered nurse first assistant and includes a minimum of one academic year in a college or university with didactic instruction and clinical internship programs; and is certified in perioperative nursing by the Certification Board Perioperative Nursing (minimum of two (2) years perioperative experience);

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The registered nurse first assistant is not a salaried employee of the licensed hospital or facility for which the nonprofit hospital service corporation has an alternative contractual relationship to fund the services of a registered nurse first assistant.

(b) It shall remain within the sole discretion of the nonprofit hospital service corporation as to which registered nurse first assistant it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the nonprofit hospital service corporation; provided, that no nonprofit hospital service corporation may be required to provide direct reimbursement, or pay for duplicative services actually rendered by a registered nurse first assistant in surgery and any other health care provider. Nothing contained in this section precludes the nonprofit hospital service corporations from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 509, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-41 - Human leukocyte antigen testing.

§ 27-19-41 Human leukocyte antigen testing.  Every individual or group hospital or medical services plan contract delivered or renewed in this state shall include coverage of the cost for human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B and DR antigens for utilization in bone marrow transplantation. The testing must be performed in a facility that is accredited by the American Association of Blood Banks or its successors, and is licensed under the Clinical Laboratory Improvement Act, 42 U.S.C. § 263a. At the time of the testing, the person being tested must complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program. The group hospital or medical services plan contract may limit each subscriber to one of these testings per lifetime.

History of Section.
(P.L. 1998, ch. 8, § 2; P.L. 1998, ch. 9, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-42 - Drug coverage.

§ 27-19-42 Drug coverage.  (a) Any nonprofit hospital service corporation that utilizes a formulary of medications for which coverage is provided under an individual or group plan master contract shall require any physician or other person authorized by the department of health to prescribe medication to prescribe from the formulary. A physician or other person authorized by the department of health to prescribe medication shall be allowed to prescribe medications previously on, or not on, the nonprofit hospital service corporation's formulary if he or she believes that the prescription of the non-formulary medication is medically necessary. A nonprofit hospital service corporation shall be required to provide coverage for a non-formulary medication only when the non-formulary medication meets the nonprofit hospital service corporation's medical exception criteria for the coverage of that medication.

(b) A nonprofit hospital service corporation's medical exception criteria for the coverage of non-formulary medications shall be developed in accordance with § 23-17.13-3(c)(3).

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

History of Section.
(P.L. 1998, ch. 290, § 2.)



Chapter 27-19-43 - Restricted annual rate payments prohibited.

§ 27-19-43 Restricted annual rate payments prohibited.  (a) No corporation organized under this chapter shall compensate any provider of outpatient service by using the restricted annual rate method of payment.

(b) The "restricted annual rate method of payment" is defined as any method of payment that sets, as all or part of its payment scheme, a total payment limit for mental health and/or substance abuse treatment services for each person seeking treatment based on a per person per unit of time criterion that disregards the extent of treatment and/or degree of services rendered.

(c) This prohibition shall not be construed to prohibit or limit capitation or other risk sharing agreements between providers and insurers otherwise permissible by law.

History of Section.
(P.L. 1998, ch. 352, § 2.)



Chapter 27-19-44 - Genetic testing.

§ 27-19-44 Genetic testing.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No nonprofit health service corporation subject to the provisions of this chapter shall:

(1) Use a genetic test or request for a genetic test or the results of a genetic test or other genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or an individual's health insurance policy, contract, or plan;

(2) Request or require a genetic test for the purpose of determining whether or not to issue or renew a group, individual health benefits coverage to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of a genetic test without the prior written authorization of the individual from whom the test was obtained, except in a format by which individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule");

(4) Request or require information as to whether an individual has ever had a genetic test, or participated in genetic testing of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic testing" is the analysis of an individual's DNA, RNA, chromosomes, proteins and certain metabolites in order to detect heritable disease-related genotypes, mutations, phenotypes or karyotypes for clinical purposes. These purposes include predicating risk of disease, identifying carriers, establishing prenatal and clinical diagnosis or prognosis. Prenatal, newborn and carrier screening, as well as testing in high risk families may be included provided there is an approved release by a parent or guardian. Tests for metabolites are covered only when they are undertaken with high probability that an excess of deficiency of the metabolite indicates the presence of heritable mutations in single genes. "Genetic testing" does not mean routine physical measurement, a routine chemical, blood, or urine analysis, or a test for drugs or for HIV infection.

History of Section.
(P.L. 1998, ch. 380, § 2; P.L. 2001, ch. 38, § 3; P.L. 2001, ch. 54, § 3.)



Chapter 27-19-44.1 - Genetic information.

§ 27-19-44.1 Genetic information.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage excluding disability income, long term care and insurance supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall:

(1) Use genetic information or request for genetic information or the results of genetic information or other genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or otherwise affect a group or an individual's health insurance policy, contract, or plan;

(2) Request or require genetic information for the purpose of determining whether or not to issue or renew an individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of genetic information without the prior written authorization of the individual from whom the information was obtained, except in a format by which individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule");

(4) Request or require information as to whether an individual has genetic information, or participated in genetic information of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic information" is information about genes, gene product, or inherited characteristics that may derive from the individual or a family member.

History of Section.
(P.L. 2001, ch. 38, § 4; P.L. 2001, ch. 54, § 4; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-46 - Magnetic resonance imaging  Quality assurance standards.

§ 27-19-46 Magnetic resonance imaging  Quality assurance standards.  (a) Except as otherwise provided in subsection (b) of this section, a magnetic resonance imaging examination eligible for reimbursement under the provisions of any individual or group health insurance contract, plan or policy delivered in this state shall be reimbursed only if the facility at which the examination has been conducted and processed is accredited by either the American College of Radiology (ACR), the Intersocietal Accreditation Commission (IAC) or an alternate nationally recognized accrediting organization whose accreditation standards are substantially similar to and no less stringent than current or subsequent ACR or IAC standards and have been reviewed and deemed adequate by the department of health. All accreditation standards under this section, whether promulgated by the ACR, IAC, or an alternate nationally recognized accrediting organization, shall include, but shall not be limited to, provisions for establishing the qualifications of the physician, standards for quality control and routine performance monitoring by a medical physicist, qualifications of the technologist including minimum standards of supervised clinical experience, personnel and patient safety guidelines, and standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility conducting and processing magnetic resonance imaging examinations which, as of June 30, 2006 is receiving reimbursement for such services by a health insurer, health maintenance organization or health plan, but is not accredited pursuant to subsection (a), shall file its application for accreditation within eighteen (18) months of June 28, 2007. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. A facility which begins conducting and processing, of magnetic resonance imaging examinations after June 30, 2006 shall file its application for accreditation within twelve (12) months of the date of initiation of the magnetic resonance imaging examinations. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. After such accreditation is obtained, a facility conducting and processing, of magnetic resonance imaging examinations shall, at all times, maintain accreditation with the appropriate accrediting body. Notwithstanding anything herein to the contrary, any facility which has filed for accreditation pursuant to this subsection (b) and which has not been refused accreditation or withdrawn its application, will be deemed provisionally accredited for the twelve (12) month period dating from the application filing date. Provided, further, that notwithstanding any provisions of the general or public laws to the contrary, any facility conducting and processing magnetic resonance imaging examinations shall conform to the standards of the appropriate accrediting body at all times, including during the accreditation process and shall certify said conformance to any reimbursing health insurer, health maintenance organization or health plan.

History of Section.
(P.L. 1999, ch. 169, § 3; P.L. 2003, ch. 376, art. 34, § 4; P.L. 2005, ch. 207, § 3; P.L. 2006, ch. 596, § 3; P.L. 2007, ch. 140, § 3; P.L. 2007, ch. 277, § 3; P.L. 2008, ch. 475, § 83.)



Chapter 27-19-47 - Acupuncture services.

§ 27-19-47 Acupuncture services.  (a) Every group health insurance contract, plan, or group policy delivered, issued for delivery or renewed in this state which provides medical coverage, and every group policy which provides for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition, shall provide, as an optional rider, coverage for the services of a doctor of acupuncture as a provider of acupuncture services.

(b) For the purposes of this section:

(1) "Doctor of acupuncture" means a practitioner licensed under chapter 37.2 of title 5.

(2) "Coverage for the services of a doctor of acupuncture as a provider of acupuncture services" means coverage for acupuncture as defined in § 5-37.2-2(1).

(c) It remains within the sole discretion of the non-profit hospital service corporation as to which doctor of acupuncture it shall contract with. Reimbursement is provided according to the respective principles and policies of the non-profit hospital service corporation; provided, that no non-profit hospital service corporation is required to pay for duplicative services actually rendered by a doctor of acupuncture and any other health care provider. Nothing contained in this section precludes the non-profit hospital service corporations from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 288, § 2.)



Chapter 27-19-48 - F.D.A. approved prescription contraceptive drugs and devices.

§ 27-19-48 F.D.A. approved prescription contraceptive drugs and devices.  (a) Every individual or group health insurance contract, plan, or policy that provides prescription coverage and is delivered, issued for delivery, or renewed in this state shall provide coverage for F.D.A. approved contraceptive drugs and devices requiring a prescription. Provided, that nothing in this subsection shall be deemed to mandate or require coverage for the prescription drug RU 486.

(b) Notwithstanding any other provision of this section, any hospital service corporation may issue to a religious employer an individual or group health insurance contract, plan, or policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer's bona fide religious tenets.

(c) As used in this section, "religious employer" means an employer that is a "church or a qualified church-controlled organization" as defined in 26 U.S.C. § 3121.

(d) Every religious employer that invokes the exemption provided under this section shall provide written notice to prospective enrollees prior to enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons.

History of Section.
(P.L. 2000, ch. 120, § 2; P.L. 2000, ch. 126, § 2; P.L. 2002, ch. 292, § 37.)



Chapter 27-19-49 - Prostate and colorectal examinations  Coverage mandated.

§ 27-19-49 Prostate and colorectal examinations  Coverage mandated.  Subscribers to any nonprofit hospital service plan shall be afforded coverage under the plan for prostate and colorectal examinations and laboratory tests for cancer for any nonsymptomatic person covered under the policy or contract, in accordance with the current American Cancer Society guidelines.

History of Section.
(P.L. 2000, ch. 125, § 2; P.L. 2000, ch. 345, § 2.)



Chapter 27-19-50 - Eligibility for children's benefits.

§ 27-19-50 Eligibility for children's benefits.  (a) Every health benefit plan delivered, issued for delivery, or renewed in this state which provides health benefits coverage for dependents, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall make coverage available for children until attainment of twenty-six (26) years of age, and an unmarried child of any age who is financially dependent upon the parent and medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(2) With respect to a child who has not attained twenty-six (26) years of age, a health insurance carrier shall not define "dependent" for purposes of eligibility for dependent coverage of children other than the terms of a relationship between a child and the plan participant or subscriber.

(3) A health insurance carrier shall not deny or restrict coverage for a child who has not attained twenty-six (26) years of age based on the presence or absence of the child's financial dependency upon the participant, primary subscriber or any other person, residency with the participant and in the individual market the primary subscriber, or with any other person, marital status, student status, employment or any combination of those factors. A health carrier shall not deny or restrict coverage of a child based on eligibility for other coverage, except as provided in (b)(1) of this section.

(4) Nothing in this section shall be construed to require a health insurance carrier to make coverage available for the child of a child receiving dependent coverage, unless the grandparent becomes the legal guardian or adoptive parent of that grandchild.

(5) The terms of coverage in a health benefit plan offered by a health insurance carrier providing dependent coverage of children cannot vary based on age except for children who are twenty-six (26) years of age or older.

(b) For plan years beginning before January 1, 2014, a group health plan providing group health insurance coverage that is a grandfathered health plan and makes available dependent coverage of children may exclude an adult child who has not attained twenty-six (26) years of age from coverage only if the adult child is eligible to enroll in an eligible employer-sponsored health benefit plan, as defined in section 5000A(f)(2) of the federal Internal Revenue Code, other than the group health plan of a parent.

(2) For plan years, beginning on or after January 1, 2014, a group health plan providing group health insurance coverage that is a grandfathered health plan shall comply with the requirements of this section.

(c) This section does not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified diseased indemnity; or (8) Other limited benefit policies.

History of Section.
(P.L. 2000, ch. 214, § 2; P.L. 2002, ch. 292, § 37; P.L. 2006, ch. 377, § 3; P.L. 2006, ch. 469, § 3; P.L. 2012, ch. 256, § 5; P.L. 2012, ch. 262, § 5.)



Chapter 27-19-51 - Hearing aids.

§ 27-19-51 Hearing aids.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide coverage for one thousand five hundred dollars ($1,500) per individual hearing aid, per ear, every three (3) years for anyone under the age of nineteen (19) years, and shall provide coverage for seven hundred dollars ($700) per individual hearing aid per ear, every three (3) years for anyone of the age of nineteen (19) years and older.

(2) Every group health insurance contract or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide, as an optional rider, additional hearing aid coverage. Provided, the provisions of this paragraph shall not apply to contracts, plans, or group policies subject to the small employer health insurance availability act, chapter 50 of this title.

(b) For the purposes of this section, "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices, including, but not limited to, FM systems.

(c) It shall remain within the sole discretion of the nonprofit hospital service corporation as to the provider of hearing aids with which they choose to contract. Reimbursement shall be provided according to the respective principles and policies of the nonprofit hospital service corporation. Nothing contained in this section precludes the nonprofit hospital service corporation from conducting managed care, medical necessity, or utilization review.

History of Section.
(P.L. 2000, ch. 461, § 2; P.L. 2004, ch. 539, § 2; P.L. 2004, ch. 550, § 2; P.L. 2005, ch. 374, § 2; P.L. 2005, ch. 395, § 2; P.L. 2006, ch. 595, § 2; P.L. 2006, ch. 614, § 2.)



Chapter 27-19-52 - Prompt processing of claims.

§ 27-19-52 Prompt processing of claims.  (a) A health care entity or health plan operating in the state shall pay all complete claims for covered health care services submitted to the health care entity or health plan by a health care provider or by a policyholder within forty (40) calendar days following the date of receipt of a complete written claim or within thirty (30) calendar days following the date of receipt of a complete electronic claim. Each health plan shall establish a written standard defining what constitutes a complete claim and shall distribute this standard to all participating providers.

(b) If the health care entity or health plan denies or pends a claim, the health care entity or health plan shall have thirty (30) calendar days from receipt of the claim to notify in writing the health care provider or policyholder of any and all reasons for denying or pending the claim and what, if any, additional information is required to process the claim. No health care entity or health plan may limit the time period in which additional information may be submitted to complete a claim.

(c) Any claim that is resubmitted by a health care provider or policyholder shall be treated by the health care entity or health plan pursuant to the provisions of subsection (a) of this section.

(d) A health care entity or health plan which fails to reimburse the health care provider or policyholder after receipt by the health care entity or health plan of a complete claim within the required timeframes shall pay to the health care provider or the policyholder who submitted the claim, in addition to any reimbursement for health care services provided, interest which shall accrue at the rate of twelve percent (12%) per annum commencing on the thirty-first (31st) day after receipt of a complete electronic claim or on the forty-first (41st) day after receipt of a complete written claim, and ending on the date the payment is issued to the health care provider or the policyholder.

(e) Exceptions to the requirements of this section are as follows:

(1) No health care entity or health plan operating in the state shall be in violation of this section for a claim submitted by a health care provider or policyholder if:

(i) Failure to comply is caused by a directive from a court or federal or state agency;

(ii) The health care provider or health plan is in liquidation or rehabilitation or is operating in compliance with a court-ordered plan of rehabilitation; or

(iii) The health care entity or health plan's compliance is rendered impossible due to matters beyond its control that are not caused by it.

(2) No health care entity or health plan operating in the state shall be in violation of this section for any claim: (i) initially submitted more than ninety (90) days after the service is rendered, or (ii) resubmitted more than ninety (90) days after the date the health care provider received the notice provided for in § 27-18-61(b); provided, this exception shall not apply in the event compliance is rendered impossible due to matters beyond the control of the health care provider and were not caused by the health care provider.

(3) No health care entity or health plan operating in the state shall be in violation of this section while the claim is pending due to a fraud investigation by a state or federal agency.

(4) No health care entity or health plan operating in the state shall be obligated under this section to pay interest to any health care provider or policyholder for any claim if the director of the department of business regulation finds that the entity or plan is in substantial compliance with this section. A health care entity or health plan seeking such a finding from the director shall submit any documentation that the director shall require. A health care entity or health plan which is found to be in substantial compliance with this section shall after this submit any documentation that the director may require on an annual basis for the director to assess ongoing compliance with this section.

(5) A health care entity or health plan may petition the director for a waiver of the provision of this section for a period not to exceed ninety (90) days in the event the health care entity or health plan is converting or substantially modifying its claims processing systems.

(f) For purposes of this section, the following definitions apply:

(1) "Claim" means:

(i) A bill or invoice for covered services;

(ii) A line item of service; or

(iii) All services for one patient or subscriber within a bill or invoice.

(2) "Date of receipt" means the date the health care entity or health plan receives the claim whether via electronic submission or has a paper claim.

(3) "Health care entity" means a licensed insurance company or nonprofit hospital or medical or dental service corporation or plan or health maintenance organization, or a contractor as described in § 23-17.13-2(2), that operates a health plan.

(4) "Health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and referred to as a non-institutional provider.

(5) "Health care services" include, but are not limited to, medical, mental health, substance abuse, dental and any other services covered under the terms of the specific health plan.

(6) "Health plan" means a plan operated by a health care entity that provides for the delivery of health care services to persons enrolled in those plans through:

(i) Arrangements with selected providers to furnish health care services; and/or

(ii) Financial incentive for persons enrolled in the plan to use the participating providers and procedures provided for by the health plan.

(7) "Policyholder" means a person covered under a health plan or a representative designated by that person.

(8) "Substantial compliance" means that the health care entity or health plan is processing and paying ninety-five percent (95%) or more of all claims within the time frame provided for in § 27-18-61(a) and (b).

(g) Any provision in a contract between a health care entity or a health plan and a health care provider which is inconsistent with this section shall be void and of no force and effect.

History of Section.
(P.L. 2001, ch. 119, § 2; P.L. 2001, ch. 380, § 2.)



Chapter 27-19-53 - Mandatory coverage for certain lyme disease treatments.

§ 27-19-53 Mandatory coverage for certain lyme disease treatments.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2004 shall provide coverage for diagnostic testing and long term antibiotic treatment of chronic lyme disease when determined to be medically necessary and ordered by a physician acting in accordance with chapter 37.5 of title 5 entitled "lyme disease diagnosis and treatment" after making a thorough evaluation of the patient's symptoms, diagnostic test results and response to treatment. Treatment otherwise eligible for benefits pursuant to this section shall not be denied solely because such treatment may be characterized as unproven, experimental, or investigational in nature.

History of Section.
(P.L. 2003, ch. 113, § 4; P.L. 2003, ch. 114, § 4; P.L. 2004, ch. 34, § 3; P.L. 2004, ch. 35, § 3.)



Chapter 27-19-54 - Dental insurance assignment of benefits.

§ 27-19-54 Dental insurance assignment of benefits.  Every entity providing a contract of insurance subject to this chapter shall allow, as a provision in a group or individual policy, contract or health benefit plan for coverage of dental services, any person insured by such entity to direct, in writing, that benefits from a health benefit plan, policy or contract, be paid directly to a dental care provider who has not contracted with the entity to provide dental services to persons covered by the entity but otherwise meets the credentialing criteria of the entity and has not previously been terminated by such entity as a participating provider. If written direction to pay is executed and written notice of the direction to pay is provided to such entity, the insuring entity shall pay the benefits directly to the dental care provider. Any efforts to modify the amount of benefits paid directly to the dental care provider under this section may include a reduction in benefits paid of no more than five percent (5%) less than the benefits paid to participating dentists. The entity paying the dentist, pursuant to a direction to pay duly executed by the subscriber, shall have the right to review the records of the dentist receiving such payment that relate exclusively to that particular subscriber/patient to determine that the service in question was rendered.

History of Section.
(P.L. 2004, ch. 268, § 2; P.L. 2004, ch. 386, § 2.)



Chapter 27-19-55 - Coverage for early intervention services.

§ 27-19-55 Coverage for early intervention services.  (a) Every individual or group hospital or medical expense insurance policy or contract providing coverage for dependent children, delivered or renewed in this state on or after July 1, 2004, shall include coverage of early intervention services which coverage shall take effect no later than January 1, 2005. Such coverage shall be limited to a benefit of five thousand dollars ($5,000) per dependent child per policy or calendar year and shall not be subject to deductibles and coinsurance factors. Any amount paid by an insurer under this section for a dependent child shall not be applied to any annual or lifetime maximum benefit contained in the policy or contract. For the purpose of this section, "early intervention services" means, but is not limited to, speech and language therapy, occupational therapy, physical therapy, evaluation, case management, nutrition, service plan development and review, nursing services, and assistive technology services and devices for dependents from birth to age three (3) who are certified by the department of human services as eligible for services under part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.).

(b) Subject to the annual limits provided in this section, insurers shall reimburse certified early intervention providers, who are designated as such by the Department of Human Services, for early intervention services as defined in this section at rates of reimbursement equal to or greater than the prevailing integrated state/Medicaid rate for early intervention services as established by the Department of Human Services.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2004, ch. 595, art. 22, § 2; P.L. 2004, ch. 598, § 3; P.L. 2005, ch. 97, § 2; P.L. 2005, ch. 99, § 2; P.L. 2008, ch. 475, § 83.)



Chapter 27-19-56 - Post-payment audits.

§ 27-19-56 Post-payment audits.  (a) Except as otherwise provided herein, any review, audit or investigation by a nonprofit hospital service corporation of a health care provider's claims which results in the recoupment or set-off of funds previously paid to the health care provider in respect to such claims shall be completed no later than two (2) years after the completed claims were initially paid. This section shall not restrict any review, audit or investigation regarding claims that are submitted fraudulently, are subject to a pattern of inappropriate billing, are related to coordination of benefits, or are subject to any federal law or regulation that permits claims review beyond the period provided herein.

(b) No health care provider shall seek reimbursement from a payer for underpayment of a claim later than two (2) years from the date the first payment on the claim was made, except if the claim is the subject of an appeal properly submitted pursuant to the payer's claims appeal policies or the claim is subject to continual claims submission.

(c) For the purposes of this section, "health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

History of Section.
(P.L. 2006, ch. 86, § 2; P.L. 2006, ch. 97, § 2.)



Chapter 27-19-57 - Tobacco cessation programs.

§ 27-19-57 Tobacco cessation programs.  (a) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2010, which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for smoking cessation treatment, provided that if such medical coverage does not include prescription drug coverage, such contract, plan or policy shall not be required to include coverage for FDA approved smoking cessation medications.

(b) As used in this section, smoking cessation treatment includes the use of an over-the-counter (OTC) or prescription US Food and Drug Administration (FDA) approved smoking cessation medication, when used in accordance with FDA approval, for not more than two (2) courses of medication of up to fourteen (14) weeks each, annually, when recommended and prescribed by a prescriber who holds prescriptive privileges in the state in which they are licensed, and used in combination with an annual outpatient benefit of sixteen (16) one-half (1/2) hour evidence based smoking cessation counseling sessions provided by a qualified practitioner for each covered individual. Smoking cessation treatment may be redefined through regulation promulgated by the health insurance commissioner in accordance with the most current clinical practice guidelines sponsored by the United States department of health and human services or its component agencies.

(c) Health insurance contracts, plans, or policies to which this section applies, may impose copayments and/or deductibles for the benefits mandated by this section consistent with the contracts', plans' or policies' copayments and/or deductibles for physician services and medications. Nothing contained in this section shall impact the reimbursement, medical necessity or utilization review, managed care, or case management practices of these health insurance contracts, plans or policies.

(d) This section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2006, ch. 262, § 2; P.L. 2006, ch. 293, § 2; P.L. 2008, ch. 475, § 83; P.L. 2009, ch. 187, § 2; P.L. 2009, ch. 291, § 2.)



Chapter 27-19-58 - Reimbursement for orthotics and prosthetic services.

§ 27-19-58 Reimbursement for orthotics and prosthetic services.  (a) As used in this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding system (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devices as determined by the director of the department of health, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility or locomotion or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(6) "Private insurance company" means any insurance company, or management company hired by an insurance company, who is any of the following:

(i) based in the state of Rhode Island; or

(ii) provides coverage for citizens for the state of Rhode Island; or

(iii) allows subscribing patients to seek prosthetic or orthotic services in the state of Rhode Island.

(b) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2006, which provides medical coverage that includes coverage for physician services in a physician's office and every policy, which provides major medical or similar comprehensive type coverage shall provide coverage for benefits for orthotic and prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. sections 1395K, 13951 and 1395M and 42 CFR 414.202, 414.210, 414.228, and 410.100 as applicable to this section.

(c) A health insurance contract, plan or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor and orthotic or prosthetic services are rendered by a provider who is licensed by the state of Rhode Island to provide orthotics and prosthetics.

History of Section.
(P.L. 2006, ch. 210, § 2; P.L. 2006, ch. 380, § 2.)



Chapter 27-19-59 - Mandatory coverage for scalp hair prosthesis.

§ 27-19-59 Mandatory coverage for scalp hair prosthesis.  (a) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2007, which provides coverage for any other prosthesis, shall provide coverage for expenses for scalp hair prosthesis worn for hair loss suffered as a result of the treatment of any form of cancer or leukemia; provided, however, that such coverage shall be subject to the same limitations and guidelines as other prosthesis, and that coverage shall not exceed an amount of three hundred fifty dollars ($350) per covered member per year, exclusive of any deductible.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2006, ch. 538, § 2.)



Chapter 27-19-60 - Licensed ambulance service.

§ 27-19-60 Licensed ambulance service.  (a) No individual or group health insurance contract, plan or policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009 shall provide for a co-payment for ground ambulance services in excess of fifty dollars ($50.00).

(b) As used in this section, the term "ground ambulance services" shall mean those services provided by an ambulance service licensed to operate in Rhode Island in accordance with § 23-4.1-6. The term excludes air and water ambulance services and ambulance services provided outside of Rhode Island.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 68, § 2; P.L. 2008, ch. 70, § 2.)



Chapter 27-19-61 - Enteral nutrition products.

§ 27-19-61 Enteral nutrition products.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009, shall provide coverage for nonprescription enteral formulas for home use for which a physician has issued a written order and which are medically necessary for the treatment of malabsorption caused by Crohn's disease, ulcerative colitis, gastroespphageal reflux, chronic intestinal pseudo-obstruction, and inherited diseases of amino acids and organic acids. Coverage for inherited diseases of amino acids and organic acids shall include food products modified to be low protein. Provided, however, that coverage shall not exceed an amount of two thousand five hundred dollars ($2,500) per covered member per year.

(b) Benefit plans offered by a hospital service corporation may impose a copayment and/or deductible for the benefits mandated by this section, however, in no instance shall the copayment or deductible amount be greater than the copayment or deductible amount imposed for prescription enteral formulas or nutritional aids. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer. Nothing contained in this section precludes the accident and sickness insurer from conducting managed care, medical necessity, or utilization review.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 253, § 2.)



Chapter 27-19-62 - Prohibition on rescission of coverage.

§ 27-19-62 Prohibition on rescission of coverage.  (a) Coverage under a health plan subject to the jurisdiction of the commissioner under this chapter with respect to an individual, including a group to which the individual belongs or family coverage in which the individual is included, shall not be rescinded after the individual is covered under the plan, unless:

(A) The individual or a person seeking coverage on behalf of the individual, performs an act, practice or omission that constitutes fraud; or

(B) The individual makes an intentional misrepresentation of material fact, as prohibited by the terms of the plan or coverage.

(2) For purposes of paragraph (1)(A), a person seeking coverage on behalf of an individual does not include an insurance producer or employee or authorized representative of the health carrier.

(b) At least thirty (30) days advance written notice shall be provided to each health benefit plan enrollee or, for individual health insurance coverage, primary subscriber, who would be affected by the proposed rescission of coverage before coverage under the plan may be rescinded in accordance with subsection (a) regardless of, in the case of group health insurance coverage, whether the rescission applies to the entire group or only to an individual within the group.

(c) For purposes of this section, "to rescind" means to cancel or to discontinue coverage with retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

(d) This section applies to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-63 - Prohibition on annual and lifetime limits.

§ 27-19-63 Prohibition on annual and lifetime limits.  (a) Annual limits.

(1) For plan or policy years beginning prior to January 1, 2014, for any individual, a health insurance carrier and health benefit plan subject to the jurisdiction of the commissioner under this chapter may establish an annual limit on the dollar amount of benefits that are essential health benefits provided the restricted annual limit is not less than the following:

(A) For a plan or policy year beginning after September 22, 2011, but before September 23, 2012  one million two hundred fifty thousand dollars ($1,250,000); and

(B) For a plan or policy year beginning after September 22, 2012, but before January 1, 2014  two million dollars ($2,000,000).

(2) For plan or policy years beginning on or after January 1, 2014, a health insurance carrier and health benefit plan shall not establish any annual limit on the dollar amount of essential health benefits for any individual, except:

(A) A health flexible spending arrangement, as defined in Section 106(c)(2)(i) of the federal Internal Revenue Code, a medical savings account, as defined in Section 220 of the federal Internal Revenue Code, and a health savings account, as defined in Section 223 of the federal Internal Revenue Code, are not subject to the requirements of subdivisions (1) and (2) of this subsection.

(B) The provisions of this subsection shall not prevent a health insurance carrier and health benefit plan from placing annual dollar limits for any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal law or the laws and regulations of this state.

(3) In determining whether an individual has received benefits that meet or exceed the allowable limits, as provided in subdivision (1) of this subsection, a health insurance carrier and health benefit plan shall take into account only essential health benefits.

(1) A health insurance carrier and health benefit plan offering group or individual health insurance coverage shall not establish a lifetime limit on the dollar value of essential health benefits for any individual.

(2) Notwithstanding subdivision (1) above, a health insurance carrier and health benefit plan is not prohibited from placing lifetime dollar limits for any individual on specific covered benefits that are not essential health benefits in accordance with federal laws and regulations.

(c) The provisions of this section relating to lifetime limits apply to any health insurance carrier providing coverage under an individual or group health plan, including grandfathered health plans.

(2) The provisions of this section relating to annual limits apply to any health insurance carrier providing coverage under a group health plan, including grandfathered health plans, but the prohibition and limits on annual limits do not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to a plan or to policy years prior to January 1, 2014 for which the Secretary of the U.S. Department of Health and Human Services issued a waiver pursuant to 45 C.F.R. § 147.126(d)(3). This section also shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(e) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this subsection shall be construed to limit the authority of the Commissioner to regulate health insurance under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-64 - Coverage for individuals participating in approved clinical trials.

§ 27-19-64 Coverage for individuals participating in approved clinical trials.  (a) As used in this section:

(1) "Approved clinical trial" means a phase I, phase II, phase III or phase IV clinical trial that is conducted in relation to the prevention, detection or treatment of cancer or a life- threatening disease or condition and is described in any of the following:

(A) The study or investigation is approved or funded, which may include funding through in-kind contributions, by one or more of the following:

(i) The federal National Institutes of Health;

(ii) The federal Centers for Disease Control and Prevention;

(iii) The federal Agency for Health Care Research and Quality;

(iv) The federal Centers for Medicare & Medicaid Services;

(v) A cooperative group or center of any of the entities described in items (i) through (iv) or the U.S. Department of Defense or the U.S. Department of Veterans' Affairs;

(vi) A qualified non-governmental research entity identified in the guidelines issued by the federal National Institutes of Health for center support grants; or

(vii) A study or investigation conducted by the U.S. Department of Veterans' Affairs, the U.S. Department of Defense, or the U.S. Department of Energy, if the study or investigation has been reviewed and approved through a system of peer review that the Secretary of U.S. Department of Health and Human Services determines:

(I) Is comparable to the system of peer review of studies and investigations used by the Federal National Institutes of Health; and

(II) Assures unbiased review of the highest scientific standards by qualified individuals who have no interest in the outcome of the review.

(B) The study or investigation is conducted under an investigational new drug application reviewed by the U.S. Food and Drug Administration; or

(C) The study or investigation is a drug trial that is exempt from having such an investigational new drug application.

(2) "Participant" has the meaning stated in section 3(7) of federal ERISA.

(3) "Participating provider" means a health care provider that, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health carrier.

(4) "Qualified individual" means a participant or beneficiary who meets the following conditions:

(A) The individual is eligible to participate in an approved clinical trial according to the trial protocol with respect to the treatment of cancer or other life-threatening disease or condition; and

(B) The referring health care professional is a participating provider and has concluded that the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3); or

(ii) The participant or beneficiary provides medical and scientific information establishing the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3).

(5) "Life-threatening condition" means any disease or condition from which the likelihood of death is probable unless the course of the disease or condition is interrupted.

(b) If a health insurance carrier offering group or individual health insurance coverage provides coverage to a qualified individual, the health carrier:

(A) Shall not deny the individual participation in an approved clinical trial.

(B) Subject to subdivision (3) of this subsection, shall not deny or limit or impose additional conditions on the coverage of routine patient costs for items and services furnished in connection with participation in the approved clinical trial; and

(C) Shall not discriminate against the individual on the basis of the individual's participation in the approved clinical trial.

(2) Subject to subdivision (B) of this subdivision (2), routine patient costs include all items and services consistent with the coverage typically covered for a qualified individual who is not enrolled in an approved clinical trial.

(B) For purposes of subdivision (B) of this subdivision (2), routine patient costs do not include:

(i) The investigational item, device or service itself;

(ii) Items and services that are provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; or

(iii) A service that is clearly inconsistent with widely accepted and established standards of care for a particular diagnosis.

(3) If one or more participating providers are participating in a clinical trial, nothing in subdivision (1) of this subsection shall be construed as preventing a health carrier from requiring that a qualified individual participate in the trial through such a participating provider if the provider will accept the individual as a participant in the trial.

(4) Notwithstanding subdivision (3) of this subsection, subdivision (1) of this subsection shall apply to a qualified individual participating in an approved clinical trial that is conducted outside this state.

(5) This section shall not be construed to require a health carrier offering group or individual health insurance coverage to provide benefits for routine patient care services provided outside of the coverage's health care provider network unless out-of-network benefits are otherwise provided under the coverage.

(6) Nothing in this section shall be construed to limit a health carrier's coverage with respect to clinical trials.

(c) The requirements of this section shall be in addition to the requirements of Rhode Island general laws §§ 27-18-32  27-19-32.2.

(d) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(e) This section shall be effective for plan years beginning on or after January 1, 2014.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-65 - Medical loss ratio reporting and rebates.

§ 27-19-65 Medical loss ratio reporting and rebates.  (a) A nonprofit hospital service corporation offering group or individual health insurance coverage of a health benefit plan, including a grandfathered health plan, shall comply with the provisions of Section 2718 of the Public Health Services Act as amended by the federal Affordable Care Act, in accordance with regulations adopted thereunder.

(b) Health insurance carriers required to report medical loss ratio and rebate calculations and other medical loss ratio and rebate information to the U.S. Department of Health and Human Services shall concurrently file such information with the commissioner.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-66 - Emergency services.

§ 27-19-66 Emergency services.  (a) As used in this section:

(1) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) so that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition: (i) Placing the health of the individual, or with respect to a pregnant woman her unborn child, in serious jeopardy; (ii) Constituting a serious impairment to bodily functions; or (iii) Constituting a serious dysfunction of any bodily organ or part.

(2) "Emergency services" means, with respect to an emergency medical condition:

(A) A medical screening examination (as required under section 1867 of the Social Security Act, 42 U.S.C. § 1395dd) that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition, and

(B) Such further medical examination and treatment, to the extent they are within the capabilities of the staff and facilities available at the hospital, as are required under section 1867 of the Social Security Act (42 U.S.C. § 1395dd) to stabilize the patient.

(3) "Stabilize", with respect to an emergency medical condition has the meaning given in section 1867(e)(3) of the Social Security Act (42 U.S.C. § 1395dd(e)(3)).

(b) If a nonprofit hospital service corporation provides any benefits to subscribers with respect to services in an emergency department of a hospital, the plan must cover emergency services consistent with the rules of this section.

(c) A nonprofit hospital service corporation shall provide coverage for emergency services in the following manner:

(1) Without the need for any prior authorization determination, even if the emergency services are provided on an out-of-network basis;

(2) Without regard to whether the health care provider furnishing the emergency services is a participating network provider with respect to the services;

(3) If the emergency services are provided out of network, without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from in-network providers;

(4) If the emergency services are provided out of network, by complying with the cost-sharing requirements of subsection (d) of this section; and

(5) Without regard to any other term or condition of the coverage, other than:

(A) The exclusion of or coordination of benefits;

(B) An affiliation or waiting period permitted under part 7 of federal ERISA, part A of title XXVII of the federal PHS Act, or chapter 100 of the federal Internal Revenue Code; or

(C) Applicable cost sharing.

(d) Any cost-sharing requirement expressed as a copayment amount or coinsurance rate imposed with respect to a participant or beneficiary for out-of-network emergency services cannot exceed the cost-sharing requirement imposed with respect to a participant or beneficiary if the services were provided in-network. However, a participant or beneficiary may be required to pay, in addition to the in-network cost sharing, the excess of the amount the out-of-network provider charges over the amount the plan or health insurance carrier is required to pay under subdivision (1) of this subsection. A group health plan or health insurance carrier complies with the requirements of this subsection if it provides benefits with respect to an emergency service in an amount equal to the greatest of the three amounts specified in subdivisions (A), (B), and (C) of this subdivision (1) (which are adjusted for in-network cost-sharing requirements).

(A) The amount negotiated with in-network providers for the emergency service furnished, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. If there is more than one amount negotiated with in-network providers for the emergency service, the amount described under this subdivision (A) is the median of these amounts, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. In determining the median described in the preceding sentence, the amount negotiated with each in-network provider is treated as a separate amount (even if the same amount is paid to more than one provider). If there is no per-service amount negotiated with in-network providers (such as under a capitation or other similar payment arrangement), the amount under this subdivision (A) is disregarded.

(B) The amount for the emergency service shall be calculated using the same method the plan generally uses to determine payments for out-of-network services (such as the usual, customary, and reasonable amount), excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. The amount in this subdivision (B) is determined without reduction for out-of-network cost sharing that generally applies under the plan or health insurance coverage with respect to out-of-network services. Thus, for example, if a plan generally pays seventy percent (70%) of the usual, customary, and reasonable amount for out-of-network services, the amount in this subdivision (B) for an emergency service is the total, that is, one hundred percent (100%), of the usual, customary, and reasonable amount for the service, not reduced by the thirty percent (30%) coinsurance that would generally apply to out-of-network services (but reduced by the in-network copayment or coinsurance that the individual would be responsible for if the emergency service had been provided in-network).

(C) The amount that would be paid under Medicare (part A or part B of title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq.) for the emergency service, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary.

(2) Any cost-sharing requirement other than a copayment or coinsurance requirement (such as a deductible or out-of-pocket maximum) may be imposed with respect to emergency services provided out of network if the cost-sharing requirement generally applies to out-of-network benefits. A deductible may be imposed with respect to out-of-network emergency services only as part of a deductible that generally applies to out-of-network benefits. If an out-of-pocket maximum generally applies to out-of-network benefits, that out-of-pocket maximum must apply to out-of-network emergency services.

(e) The provisions of this section apply for plan years beginning on or after September 23, 2010.

(f) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-67 - Internal and external appeal of adverse benefit determinations.

§ 27-19-67 Internal and external appeal of adverse benefit determinations.  (a) The commissioner shall adopt regulations to implement standards and procedures with respect to internal claims and appeals of adverse benefit determinations, and with respect to external appeals of adverse benefit determinations.

(b) The regulations adopted by the commissioner shall apply only to those adverse benefit determinations which are not subject to the jurisdiction of the department of health pursuant to R.I. Gen. Laws § 23-17.12 et seq. (Utilization Review Act).

(c) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies. This section also shall not apply to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-68 - Prohibition on preexisting condition exclusions.

§ 27-19-68 Prohibition on preexisting condition exclusions.  (a) A health insurance policy, subscriber contract, or health plan offered, issued, issued for delivery, or issued to cover a resident of this state by a health insurance company licensed pursuant to this title and/or chapter:

(1) Shall not limit or exclude coverage for an individual under the age of nineteen (19) by imposing a preexisting condition exclusion on that individual.

(2) For plan or policy years beginning on or after January 1, 2014, shall not limit or exclude coverage for any individual by imposing a preexisting condition exclusion on that individual.

(b) As used in this section:

(1) "Preexisting condition exclusion" means a limitation or exclusion of benefits, including a denial of coverage, based on the fact that the condition (whether physical or mental) was present before the effective date of coverage, or if the coverage is denied, the date of denial, under a health benefit plan whether or not any medical advice, diagnosis, care or treatment was recommended or received before the effective date of coverage.

(2) "Preexisting condition exclusion" means any limitation or exclusion of benefits, including a denial of coverage, applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage, or if the coverage is denied, the date of denial, under the health benefit plan, such as a condition (whether physical or mental) identified as a result of a pre-enrollment questionnaire or physical examination given to the individual, or review of medical records relating to the pre-enrollment period.

(c) This section shall not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 6; P.L. 2012, ch. 262, § 6.)



Chapter 27-19-69 - Primary care provider designation requirement. [Effective January 1, 2013.].

§ 27-19-69 Primary care provider designation requirement. [Effective January 1, 2013.].  Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2013, shall require that the subscriber and each dependent designate a participating primary care provider and the insurer shall collect the designation from the insured. Designation of a primary care provider shall not be a condition of enrollment and failure to designate a primary care provider shall not constitute grounds for cancellation of coverage. For purposes of this section, "primary care provider" means the physician, practice or other medical provider considered by the insured to be his or her usual source of medical care.

History of Section.
(P.L. 2012, ch. 189, § 2; P.L. 2012, ch. 202, § 2.)






Chapter 27-19.1 - Extended Medical Benefits

Chapter 27-19.1-1 - Medical benefits for those who lose eligibility to participate.

§ 27-19.1-1 Medical benefits for those who lose eligibility to participate.  (a) Whenever the employment of an insured member of a group hospital, surgical, dental, vision or medical insurance plan is terminated because of involuntary layoff or death, or as a result of the workplace ceasing to exist, or the permanent reduction in size of the workforce, the benefits of the plan may be continued as provided in this section for a period of up to eighteen (18) months from the termination date of the insured member, but in any event not to exceed the shorter of the period which represents the period of continuous employment preceding termination with the employer under whose contract the member is insured or the time from the termination date of the insured member until the member, surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, becomes employed by another group and eligible for benefits under another group plan.

(b) The extended coverage for the period defined in subsection (a) of this section shall be available to the terminated member the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, at the same monthly premium rate or subscription fee for the group in which he or she was previously a member or at a monthly premium rate or subscription fee as may be in effect from time to time for the same group subsequent to his or her qualification under subsection (a) of this section. The terminated member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, shall not be required to pay more than a monthly premium rate or subscription fee per month at one time.

(c) The involuntarily laid off member or other member qualifying under subsection (a) of this section, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, may elect to continue participation in the group plan within thirty (30) days after the member's qualification under subsection (a) of this section. The involuntarily laid off member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan shall be responsible for the payment of monthly premiums rates or subscription fees directly to the carrier of the surgical, hospital, or medical insurance plan, or the group plan's agent or insurance producer, throughout the extended coverage period, if the member had been covered under a group plan consisting of fifty (50) members or less. Those leaving group plans with more than fifty (50) members shall be responsible directly to the employer for the payment of monthly premiums rates or subscription fees, or directly to the carrier if the workplace ceases to exist. The terminated member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, shall not be required to pay more than a monthly premium rate or subscription fee per month at one time.

(d) After timely receipt of the monthly premium rate or subscription fee, as defined in this subsection, from the qualifying member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan, if the employer fails to make payment to the carrier with the result that coverage is terminated, the employer shall be liable for benefits to the same extent as the carrier would have been liable if coverage had not been terminated. "Timely receipt" of the monthly premium payment means the employer's receipt of the monthly premium rate or subscription fee for the extended coverage from the qualifying member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan within the dates or by the date indicated by the employer as a requirement of this chapter at the time of the election of the extended coverage. This subsection shall not apply to an employer whose workplace ceases to exist.

(e) Upon termination of the extended coverage period, the qualifying member, the surviving spouse of a deceased member, and any other dependent(s) of the member who were covered under the plan shall be entitled to exercise any option which is provided in the group plan to elect a converted policy.

(f) All employers who provide their employees a group hospital, surgical, or medical insurance plan shall post a conspicuous notice to the employees of their options under the provisions of this chapter.

(g) "Group hospital, surgical, dental, vision, or medical insurance plan" as used in this section includes any service plan contract of a medical or health service plan corporation. "Carrier" as used in this section means any insurance company which is the insurer of the group hospital, surgical, dental, vision, or medical plan or the medical, dental, optometric, or health service plan corporation which provides the group service plan contract, either of which an employer provides for his or her employees.

(h) This chapter shall not apply to an employee who is employed in the construction industry or his or her employer if the employee, at the time benefits could be selected under this chapter, is a participant in, and the employer is a contributor to, a multi-employer welfare plan as defined in 29 U.S.C. § 1301 et seq., and which the internal revenue service has determined is tax exempt as to contributions received and as to benefits received by its participants.

(i) Notwithstanding any section to the contrary, any member who qualified for the extended coverage as defined in subsection (a) on or after September 1, 2008 but who declined to elect coverage within the timeframe as described within subsection (c) may elect, no later than May 1, 2009, to resume coverage under this section. Coverage elected under this subsection shall commence March 1, 2009 and may be continued as defined in subsection (a).

History of Section.
(P.L. 1977, ch. 266, § 1; P.L. 1988, ch. 79, § 2; P.L. 1988, ch. 570, § 1; P.L. 1989, ch. 542, § 81; P.L. 2003, ch. 244, § 1; P.L. 2003, ch. 285, § 1; P.L. 2009, ch. 6, § 1; P.L. 2009, ch. 7, § 1; P.L. 2010, ch. 53, § 1; P.L. 2010, ch. 72, § 1.)






Chapter 27-19.2 - Nonprofit Hospital and Medical Service Corporations

Chapter 27-19.2-1 - Legislative findings.

§ 27-19.2-1 Legislative findings.  The general assembly finds and declares that it is in the best interests of the residents of Rhode Island:

(1) To strengthen and reform the governance structure of nonprofit hospital service and/or medical service corporations;

(2) To ensure a diverse, independent and publicly accountable board of directors;

(3) To prohibit certain activities which may allow self-interest to compromise undivided loyalty to the public interest mission for which such corporations were established; and

(4) To require adoption of principles and procedures to keep such corporations aligned with their public interest mission.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-2 - Definitions.

§ 27-19.2-2 Definitions.  (a) "Affiliate" means an entity controlled by, controlling, or in common control with, a nonprofit hospital service corporation.

(b) "Health insurer" means an insurer defined in § 27-20.6-1(1).

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-3 - Mission statement contents.

§ 27-19.2-3 Mission statement contents.  All nonprofit hospital and/or medical service corporations and any affiliate or subsidiary of such corporation shall on or before December 31, 2004 have a declared and published mission statement identifying the purposes of said nonprofit as including:

(1) To provide affordable and accessible health insurance to insureds, including those persons insured by an affiliate or subsidiary of said plan;

(2) To assist and support public and private health care initiatives for individuals without health care insurance;

(3) To promote integration, efficiency and coherence of a statewide health care system that meets the needs of all Rhode Island residents;

(4) To contribute through its operations, procedures and investments to the improvement of medical and prevention services delivered in Rhode Island; and

(5) To provide affordable and accessible health insurance to a comprehensive range of consumers, including business owners, employees and unemployed individuals.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-4 - Board of directors  Duties and functions of the board of directors.

§ 27-19.2-4 Board of directors  Duties and functions of the board of directors.  (a) The board of a nonprofit hospital and/or medical service corporation and its individual members are fiduciaries and shall act at all times:

(1) In utmost good faith;

(2) In a manner reasonably believed to be in the best interest of fulfilling the corporation's mission or the mission of affiliates or subsidiaries;

(3) In a manner reflecting undivided loyalty to the furtherance of the corporation's charitable mission;

(4) At the highest standard of fiduciary care and prudence;

(5) In accordance with a conflict of interest policy adopted by the board of directors that will be consistent with guidelines recommended and published by the U.S. Internal Revenue Service for nonprofit entities; and

(6) Physicians who receive compensation from the nonprofit hospital and/or medical service corporation, for services rendered in their professional capacity, directly or indirectly, may serve on board committees that address compensation matters; provided, however, that no such physician member may participate in a vote or deliberate on matters relating to physician compensation.

(b) The proper and principal functions of the board shall include:

(1) Ensuring that the corporation effectively carries out the charitable mission for which it was incorporated under § 27-19-2 of this title;

(2) Selecting corporate management and evaluating its performance in light of the corporation's charitable purpose;

(3) Recognizing that in the event of a conversion as defined in § 27-66-4(3), the reserves and assets with which they are entrusted are charitable assets, and treating them with according stewardship;

(4) Establishing a system of board governance including an annual evaluation of board performance measured against the charitable purpose of the corporation; and

(5) Holding an annual public meeting with proper notice open to providers and subscribers at which comments shall be heard from the floor.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2; P.L. 2005, ch. 39, § 1; P.L. 2005, ch. 73, § 1.)



Chapter 27-19.2-5 - Composition of the board of directors.

§ 27-19.2-5 Composition of the board of directors.  (a) Notwithstanding any public law, rule or regulation to the contrary, six (6) positions on the board of directors of a nonprofit hospital and/or medical service corporation, shall be filled by public appointment for a maximum of three (3) three (3) year terms. Public appointment of two (2) of the directors shall be made by the Governor, two (2) shall be made by the Speaker of the House, and two (2) shall be made by the President of the Senate. Neither state employees nor elected state officials shall serve as public members of the board of directors. Each appointing authority shall make one such appointment on or after July 1, 2004, and the remaining will be made on or after July 1, 2005. Once appointed, public members may only be removed in accordance with the bylaws of the nonprofit hospital and/or medical service corporation. When sufficient public appointments have been made, vacancies shall thereafter be filled for a maximum of three (3) three (3) year terms as the board of directors may determine, and consistent with subsection (2) hereof, except that seats filled by public appointment pursuant to this subsection shall always remain subject to such public appointment, upon the resignation, removal, incapacity or retirement of the incumbent public appointee. Public appointees shall not constitute a majority of the board.

(2) Future vacancies not filled by public appointment pursuant to subsection (1) hereof shall be filled by an open and public process of recruitment and appointment, to be determined by the board and within its discretion, but to include public solicitation of candidates.

(3) At the end of their term, directors shall continue to serve until their successors are appointed and qualified. Nothing herein prevents the reappointment of a board member presently serving.

(4) Public appointees may not:

(i) Be employed by or have a financial interest in:

(A) A nonprofit hospital and/or medical service plan or its affiliates or subsidiaries;

(B) A person regulated under this article; or

(ii) Within three (3) years before appointment, have been employed by, had a financial interest in or have received compensation from:

(A) A nonprofit hospital and/or medical service plan or its affiliates or subsidiaries; or

(B) A person regulated under this article.

(b) An officer or employee of a nonprofit hospital and/or medical service plan or any of its affiliates or subsidiaries may not be appointed or elected to the board.

(c) Each standing committee shall have representation from the public appointee members.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2; P.L. 2006, ch. 616, § 1.)



Chapter 27-19.2-6 - Actions requiring supermajority board approval.

§ 27-19.2-6 Actions requiring supermajority board approval.  Neither a nonprofit hospital service corporation, nor an affiliate (as defined in § 27-19.2-2(a)) that is an insurer (as defined in § 27-20.6-1(1)), may take any of the following actions without the prior approval of at least two-thirds percent (66.67%) of the corporation's entire board of directors:

(1) Authorize a conversion as defined in § 27-66-4(3);

(2) Withdraw a health insurance product previously offered in the individual market; or

(3) Result in the withdrawal from a geographic region.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2; P.L. 2008, ch. 475, § 84.)



Chapter 27-19.2-7 - Compensation of board members.

§ 27-19.2-7 Compensation of board members.  (a) Pending appointment and confirmation of the health insurance commissioner, no compensation shall be paid to the board members by a nonprofit hospital or medical services corporation, excluding reimbursement for ordinary and necessary expenses. After such confirmation, the board must file application with the health insurance commissioner for approval of any proposed board compensation. Childcare, parking, transportation and other reasonable expenses for board members attending meetings shall be compensable.

(b) On or before March 1, 2005, and annually thereafter, a corporation subject to this paragraph shall report to the health insurance commissioner the ordinary and necessary expenses paid to each board member in the preceding calendar year.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-8 - Compensation of officers and executives.

§ 27-19.2-8 Compensation of officers and executives.  (a) There shall be a standing compensation committee of the board that shall develop proposed guidelines, for approval by the board, for compensation, including salary, bonuses, perquisites, and severance agreements, of all officers and executives that is reasonable.

(b) On or before December 31, 2004, the board shall file its proposed guidelines for executive compensation with the health insurance commissioner.

(c) No corporation organized pursuant to this chapter shall extend or maintain credit, arrange for the extension of credit or renew an extension of credit in the form of a personal loan to or for any director or officer, nor shall such corporation allow for or arrange any payments or obligations in violation of § 27-66-7.1.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-9 - Code of ethics.

§ 27-19.2-9 Code of ethics.  Each nonprofit hospital and/or medical services corporation shall adopt a code of ethics for its officers and directors which shall include, but is not limited to: a policy protecting the corporation and the public from conflicts of interest and abuse of position; a policy protecting the confidentiality of individuals' private information the corporation may obtain; procedures for contracts with government agencies; policies on political contributions by board members (with particular attention to offices involved in the appointment process or regulatory oversight); policies for board education, including education in governance and fiduciary duty; and whistleblower protection and document retention policies. Said code of ethics policy shall be filed with the attorney general and the health insurance commissioner. No policy shall be deemed adequate without providing for appropriate distribution, compliance and enforcement of the policy.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-10 - Nonprofit hospital and/or medical service corporations  Responsibilities.

§ 27-19.2-10 Nonprofit hospital and/or medical service corporations  Responsibilities.  In accordance with their nonprofit hospital and/or medical service corporation mission, nonprofit insurers shall be required to:

(1) Offer products in the small group;

(2) Offer products in the individual market, with at least one 30-day open enrollment period every twelve (12) months;

(3) Employ pricing strategies that enhance the affordability of health care coverage; and

(4) Protect the financial condition of the nonprofit hospital and/or medical service plan.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)



Chapter 27-19.2-11 - Application to subsidiary entities.

§ 27-19.2-11 Application to subsidiary entities.  The terms of this act shall apply to any insurer or health maintenance organization, or other entity involved in delivering health insurance, whether or not organized as a nonprofit corporation, that is owned or controlled by a nonprofit hospital and/or medical service plan, unless specifically exempted by law.

History of Section.
(P.L. 2004, ch. 330, § 2; P.L. 2004, ch. 567, § 2.)






Chapter 27-20 - Nonprofit Medical Service Corporations

Chapter 27-20-1 - Definitions.

§ 27-20-1 Definitions.  As used in this chapter:

(1) "Adverse benefit determination" means any of the following: a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit, including any such denial, reduction, termination, or failure to provide or make payment that is based on a determination of a an individual's eligibility to participate in a plan or to receive coverage under a plan, and including, with respect to group health plans, a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit resulting from the application of any utilization review, as well as a failure to cover an item or service for which benefits are otherwise provided because it is determined to be experimental or investigational or not medically necessary or appropriate. The term also includes a rescission of coverage determination.

(2) "Affordable Care Act" means the federal Patient Protection and Affordable Care Act of 2010, as amended by the federal Health Care and Education Reconciliation Act of 2010, and federal regulations adopted thereunder;

(3) "Certified registered nurse practitioners" is an expanded role utilizing independent knowledge of physical assessment and management of health care and illnesses. The practice includes collaboration with other licensed health care professionals including, but not limited to, physicians, pharmacists, podiatrists, dentists, and nurses;

(4) "Commissioner" or "health insurance commissioner" means that individual appointed pursuant to § 42-14.5-1 of the General laws.

(5) "Counselor in mental health" means a person who has been licensed pursuant to § 5-63.2-9.

(6) "Essential health benefits" shall have the meaning set forth in section 1302(b) of the federal Affordable Care Act.

(7) "Grandfathered health plan" means any group health plan or health insurance coverage subject to 42 USC § 18011.

(8) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan.

(9) "Group health plan" means an employee welfare benefit plan as defined in 29 USC § 1002(1) to the extent that the plan provides health benefits to employees or their dependents directly or through insurance, reimbursement, or otherwise.

(10) "Health benefits" or "covered benefits" means coverage or benefits for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body including coverage or benefits for transportation primarily for and essential thereto, and including medical services as defined in R.I. Gen. Laws § 27-19-17;

(11) "Health care facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings.

(12) "Health care professional" means a physician or other health care practitioner licensed, accredited or certified to perform specified health care services consistent with state law.

(13) "Health care provider" or "provider" means a health care professional or a health care facility.

(14) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease.

(15) "Health insurance carrier" means a person, firm, corporation or other entity subject to the jurisdiction of the commissioner under this chapter, and includes a nonprofit medical service corporation. Such term does not include a group health plan.

(16) "Health plan" or "health benefit plan" means health insurance coverage and a group health plan, including coverage provided through an association plan if it covers Rhode Island residents. Except to the extent specifically provided by the federal Affordable Care Act, the term "health plan" shall not include a group health plan to the extent state regulation of the health plan is pre- empted under section 514 of the federal Employee Retirement Income Security Act of 1974. The term also shall not include:

(A) Coverage only for accident, or disability income insurance, or any combination thereof.

(ii) Coverage issued as a supplement to liability insurance.

(iii) Liability insurance, including general liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar insurance.

(v) Automobile medical payment insurance.

(vi) Credit-only insurance.

(vii) Coverage for on-site medical clinics.

(viii) Other similar insurance coverage,

specified in federal regulations issued pursuant to Federal Pub. L. No. 104-191, the federal health insurance portability and accountability act of 1996 ("HIPAA"), under which benefits for medical care are secondary or incidental to other insurance benefits.

(B) The following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits.

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(iii) Other excepted benefits specified in federal regulations issued pursuant to federal Pub. L. No. 104-191 ("HIPAA").

(C) The following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness.

(ii) Hospital indemnity or other fixed indemnity insurance.

(D) The following if offered as a separate policy, certificate or contract of insurance:

(i) Medicare supplement health insurance as defined under section 1882(g)(1) of the federal Social Security Act.

(ii) Coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(17) "Licensed midwife" means any midwife licensed under § 23-13-9;

(18) "Medical services" means those professional services rendered by persons duly licensed under the laws of this state to practice medicine, surgery, chiropractic, podiatry, and other professional services rendered by a licensed midwife, certified registered nurse practitioners, and psychiatric and mental health nurse clinical specialists, and appliances, drugs, medicines, supplies, and nursing care necessary in connection with the services, or the expense indemnity for the services, appliances, drugs, medicines, supplies, and care, as may be specified in any nonprofit medical service plan. Medical service shall not be construed to include hospital services;

(19) "Nonprofit medical service corporation" means any corporation organized pursuant hereto for the purpose of establishing, maintaining, and operating a nonprofit medical service plan;

(20) "Nonprofit medical service plan" means a plan by which specified medical service is provided to subscribers to the plan by a nonprofit medical service corporation;

(21) "Office of the health insurance commissioner" means the agency established under § 42-14.5-1 of the General laws.

(22) "Psychiatric and mental health nurse clinical specialist" is an expanded role utilizing independent knowledge and management of mental health and illnesses. The practice includes collaboration with other licensed health care professionals, including, but not limited to, psychiatrists, psychologists, physicians, pharmacists, and nurses;

(23) "Rescission" means a cancellation or discontinuance of coverage that has retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

(24) "Subscribers" means those persons or groups of persons who contract with a nonprofit medical service corporation for medical service pursuant to a nonprofit medical service plan; and

(25) "Therapist in marriage and family practice" means a person who has been licensed pursuant to § 5-63.2-10.

History of Section.
(P.L. 1945, ch. 1598, § 1; G.L. 1956, § 27-20-1; P.L. 1961, ch. 136, § 1; P.L. 1987, ch. 129, § 1; P.L. 1990, ch. 168, § 2; P.L. 1991, ch. 361, § 5; P.L. 1994, ch. 89, § 4; P.L. 2012, ch. 256, § 7; P.L. 2012, ch. 262, § 7.)



Chapter 27-20-1.1 - Applicability.

§ 27-20-1.1 Applicability.  This chapter shall apply to any nonprofit hospital service corporation which provides coverage or benefits for medical services under the provisions of chapter 19 of this title or otherwise.

History of Section.
(P.L. 1987, ch. 107, § 5.)



Chapter 27-20-2 - Organization as charitable corporation  Insurance laws inapplicable.

§ 27-20-2 Organization as charitable corporation  Insurance laws inapplicable.  Each nonprofit medical service corporation shall be incorporated as a charitable corporation under the provisions of chapter 6 of title 7, and shall be subject to that chapter and to this chapter. The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment or in addition to those laws, shall not apply to any nonprofit medical service corporation unless expressly provided in those laws. Each nonprofit medical service corporation shall be deemed to be an insurer, for the purposes of compliance with chapter 44-17.

History of Section.
(P.L. 1945, ch. 1598, § 2; G.L. 1956, § 27-20-2; P.L. 2007, ch. 73, art. 28, § 2.)



Chapter 27-20-3 - Qualifications of directors.

§ 27-20-3 Qualifications of directors.  A majority of the directors of a nonprofit medical service corporation, other than a corporation organized pursuant to the provisions of chapter 19 of this title, must at all times be doctors of medicine duly licensed to practice under the laws of this state. The directors of any nonprofit medical service corporation formed after January 1, 1964 shall consist of an equal number of representatives of the public, doctors of medicine duly licensed to practice under the laws of this state, and subscribers.

History of Section.
(P.L. 1945, ch. 1598, § 2; G.L. 1956, § 27-20-3; P.L. 1964, ch. 79, § 2.)



Chapter 27-20-4 - Approval of articles of association.

§ 27-20-4 Approval of articles of association.  No articles of association of a nonprofit medical service corporation shall be filed in the office of the secretary of state unless and until the governor shall have certified in writing upon those articles that he or she has determined that public convenience and advantage will be promoted by the establishment of the corporation and that the filing of the articles has the approval of the Rhode Island Medical Society as evidenced by an affidavit of the president and secretary of the society. No articles of association of a nonprofit medical service corporation formed after January 1, 1964 shall be filed in the office of the secretary of state unless and until the governor shall have certified in writing upon the articles that he or she has determined that public convenience and advantage will be promoted by the establishment of the corporation.

History of Section.
(P.L. 1945, ch. 1598, § 2; G.L. 1956, § 27-20-4; P.L. 1964, ch. 79, § 3.)



Chapter 27-20-5 - Contracts with subscribers.

§ 27-20-5 Contracts with subscribers.  Each nonprofit medical service corporation may contract with its subscribers for any medical service as may be provided under any nonprofit medical service plan adopted by the corporation; provided, that:

(1) If any medical service as may be provided for shall include service which may be lawfully performed or rendered by a podiatrist, the contract shall provide for the payment for the service so performed or rendered by a podiatrist;

(2) If any medical service as may be provided for shall include service which may be lawfully performed or rendered by a certified registered nurse practitioner or psychiatric and mental health nurse clinical specialist, the contract will provide for the payment for the service performed or rendered by a certified registered nurse practitioner or psychiatric and mental health nurse clinical specialist to subscribers. No nonprofit medical service corporation may require supervision, signature, or referral by any other health care provider as a condition of reimbursement to a certified registered nurse practitioner; provided, that no nonprofit medical service corporation may be required to pay for duplicative services actually rendered by both a certified registered nurse practitioner and any other health care provider;

(3) If any medical service as may be provided for shall include service which may be lawfully performed or rendered by a licensed midwife, the contract delivered, issued for delivery, or renewed in this state shall provide for the payment for the service performed or rendered by a licensed midwife in accordance with each health insurers' respective principles and mechanisms of reimbursement credentialing and contracting if those services are within the licensed midwives' area of professional competence as defined by regulations promulgated pursuant to § 23-13-9, and are currently reimbursed when rendered by any other licensed health care provider. No nonprofit medical service corporation may require supervision, signature, or referral by any other health care provider as a condition of reimbursement except when the requirements are also applicable to other categories of health care providers; provided, no insurer or hospital or medical service corporation or patient may be required to pay for duplicate services actually rendered by both a licensed midwife and any other health care provider. Direct payment for licensed midwives will be contingent upon services rendered in a licensed health care facility and for services rendered in accordance with rules and regulations promulgated by the department of health; provided, that this provision shall not prohibit payment for services pursuant to § 42-62-26 or for other services reimbursed by third party payors; and

(4) If any medical service which may be provided for shall include service which may be rendered by a counselor in mental health or a therapist in marriage and family practice, excluding marital and family therapy unless there is an individual diagnosed with a mental disorder, the contract shall provide for payment for the service performed or rendered when deemed medically necessary by the nonprofit medical service corporation in accordance with its standard medical management protocols and within the nonprofit medical service corporation's subscriber contractual limits. In the case of a limited provider network, it shall remain within the sole discretion of the nonprofit medical service corporation as to which certified counselors in mental health and certified therapists in marriage and family practice with which it shall contract. Nothing contained in this subdivision shall require the nonprofit medical service corporation to provide coverage other than in conjunction with a related medical illness.

(5) No contract between a nonprofit medical service corporation and a dentist for the provisions of services to patients may require that the dentist indemnify or hold harmless the nonprofit medical service corporation for any expenses and liabilities, including without limitation, judgments, settlements, attorneys' fees, court costs, and any associated charges, incurred in connection with any claim or action brought against the nonprofit medical service corporation based on the nonprofit medical service corporation's management decisions, or utilization review provisions for any patient.

History of Section.
(P.L. 1945, ch. 1598, § 3; G.L. 1956, § 27-20-5; P.L. 1961, ch. 136, § 2; P.L. 1990, ch. 168, § 2; P.L. 1991, ch. 361, § 5; P.L. 1994, ch. 89, § 4; P.L. 1999, ch. 481, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-5.1 - Cancellation of coverage by employers.

§ 27-20-5.1 Cancellation of coverage by employers.  No employer shall cancel any contract of insurance provided for the benefit of his or her employee as provided for in this chapter without first allowing the employee the opportunity to continue the contract of insurance, with the employee paying an amount not to exceed the total contribution required of the employer and employee for the continuation of the protection, while the employee is disabled and receiving benefits pursuant to the provision of the Workers' Compensation Act, chapters 29  38 of title 28.

History of Section.
(P.L. 1971, ch. 228, § 2.)



Chapter 27-20-5.3 - Patient responsibility  Administrative requirements.

§ 27-20-5.3 Patient responsibility  Administrative requirements.  For health benefit contracts issued, renewed, or delivered on or after April 1, 2002, the following shall apply:

(1) The amount of copayments for physician office visits and hospital emergency room visits shall be printed on the subscriber identification cards issued to insureds.

(2) A schedule of all applicable copayments, by product or by group, in paper or electronic format, or both, shall be published, updated, and distributed to participating providers.

(3) On an annual basis, notification shall be provided to subscribers regarding their responsibility for copayments and deductibles.

History of Section.
(P.L. 2001, ch. 283, § 2.)



Chapter 27-20-6 - Rates charged subscribers  Reserves  Hearing by director.

§ 27-20-6 Rates charged subscribers  Reserves  Hearing by director.  (a) Public hearings: The rates proposed to be charged or a rating formula proposed to be used by any corporation organized under this chapter to its subscribers, employers, the state or any political subdivision of the state, or individuals, shall be filed by the corporation at the office of the health insurance commissioner. Within sixty (60) days after receipt of the application, the commissioner, or his or her designee, shall hold a hearing on all rates proposed for health insurance coverage offered in the individual market as defined in § 27-18.5-2 upon not less than ten (10) days written notice prior to the hearing. With regard to any other rates or rating formula subject to the commissioner's jurisdiction the commissioner, or his or her designee, may hold a hearing upon not less than ten (10) days written notice prior to the hearing. The notice shall be published by the commissioner in a newspaper or newspapers having aggregate general circulation throughout the state at least ten (10) days prior to the hearing. The notice shall contain a description of the rates proposed to be charged and a copy of the notice shall be sent to the applicant and to the department of the attorney general. In addition, the applicant shall provide by mail, at least ten (10) days prior to the hearing, notice of the proposed rate increase for health insurance coverage offered in the individual market as defined in § 27-18.5-2 to all subscribers subject to the proposed rate increase.

(b) Filings with the Attorney General's Office: The applicant shall provide a copy of the filing on all rates proposed for health insurance coverage offered in the individual market as defined in § 27-18.5-2 or for a Medicare supplement policy as defined in § 27-18.2-1 to the Insurance Advocacy Unit of the Attorney General's Office simultaneously with the filing at the office of the health insurance commissioner.

(c) Procedures: At any hearing held under this section, the applicant shall be required to establish that the rates proposed to be charged or the rating formula proposed to be used are consistent with the proper conduct of its business and with the interest of the public.

Rates proposed to be charged by any corporation organized under this chapter shall maintain total reserves in a dollar amount sufficient to pay claims and operating expenses for not less than one month. Those reserves shall be computed as of each December 31st, and a report setting forth the computation shall be submitted to the commissioner together with the corporation's Rhode Island annual statement to the insurance commissioner of the state of Rhode Island. Any documents presented in support of a filing of proposed rates under this section shall be made available for inspection by any party entitled to participate in a hearing or admitted as an intervenor in a hearing on such conditions as the commissioner may prescribe provided pursuant to this section at a time and at a place as the commissioner may deem reasonable. The commissioner, or his or her designee, upon the hearing, may administer oaths, examine and cross examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which the director deems relevant. The commissioner shall issue a decision as soon as is reasonably possible following completion of the hearing. The decision may approve, disapprove, or modify the rates proposed to be charged by the applicant. Applicants requesting changes in rates shall underwrite the reasonable expenses of the commissioner in connection with the hearing, including any costs related to advertisements, stenographic reporting, and expert witnesses fees.

(d) The term "designee" as used in this section shall mean a person who is impartial, a member in good standing of the Rhode Island bar and a person who is sufficiently acquainted with the rules of evidence as used in the superior court of the state so as to enable that person to conduct a hearing as designee of the commissioner. The reasonable per diem cost of the designee as appointed by the commissioner shall be paid by the applicant requesting changes in the rates.

History of Section.
(P.L. 1945, ch. 1598, § 3; G.L. 1956, § 27-20-6; P.L. 1969, ch. 33, § 2; P.L. 1970, ch. 53, § 1; P.L. 1976, ch. 156, § 2; P.L. 1991, ch. 93, § 2; P.L. 1991, ch. 192, § 2; P.L. 2000, ch. 200, § 21; P.L. 2000, ch. 229, § 21; P.L. 2005, ch. 43, § 3; P.L. 2005, ch. 86, § 3.)



Chapter 27-20-6.1 - Uniform explanation of benefits and coverage.

§ 27-20-6.1 Uniform explanation of benefits and coverage.  (a) A nonprofit medical service corporation shall provide a summary of benefits and coverage explanation and definitions to policyholders and others required by, and at the times and in the format required, by the federal regulations adopted under section 2715 of the Public Health Service Act, as amended by the federal Affordable Care Act. The forms required by this section shall be made available to the commissioner on request. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

(b) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(c) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-6.2 - Filing of policy forms.

§ 27-20-6.2 Filing of policy forms.  (a) A nonprofit medical service corporation shall file all policy forms and rates used by it in the state with the commissioner, including the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance. No such form shall be used if disapproved by the commissioner under this section, or if the commissioner's approval has been withdrawn after notice and an opportunity to be heard, or until the expiration of sixty (60) days following the filing of the form. Such a company shall comply with its filed and approved forms. If the commissioner finds from an examination of any form that it is contrary to the public interest, or the requirements of this code or duly promulgated regulations, he or she shall forbid its use, and shall notify the corporation in writing.

(b) Each rate filing shall include a certification by a qualified actuary that to the best of the actuary's knowledge and judgment, the entire rate filing is in compliance with applicable laws and that the benefits offered or proposed to be offered are reasonable in relation to the premium to be charged. A health insurance carrier shall comply with its filed and approved rates and forms.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-7 - Relationship of physician and patient  Actions against corporation.

§ 27-20-7 Relationship of physician and patient  Actions against corporation.  Nothing contained in this chapter or in any nonprofit medical service plan shall affect the ordinary professional relationship between the person rendering medical services under the plan and the subscriber to whom the services are rendered; and no action based upon or arising out of a relationship or relating to medical services rendered pursuant to a nonprofit medical service plan shall be maintained against the nonprofit medical service corporation operating the plan.

History of Section.
(P.L. 1945, ch. 1598, § 3; G.L. 1956, § 27-20-7.)



Chapter 27-20-8 - Annual and quarterly statements.

§ 27-20-8 Annual and quarterly statements.  (a) Every nonprofit medical service corporation shall annually, on or before the first day of March in each year, file in the office of the commissioner of insurance a statement, verified by at least two (2) of the principal officers of the corporation, of its condition on the thirty-first day of December then next preceding, which statement shall be in general form and context as approved by the National Association of Insurance Commissioners and contain any matters as the director of business regulation shall prescribe and shall be available for inspection by the public.

(b) Every nonprofit medical service corporation shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures, and shall be available for inspection by the public.

(c) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1945, ch. 1598, § 4; G.L. 1956, § 27-20-8; P.L. 1994, ch. 404, § 2; P.L. 1996, ch. 188, § 10.)



Chapter 27-20-9 - Examination of affairs of corporation.

§ 27-20-9 Examination of affairs of corporation.  It shall be the duty of the director of business regulation to make an examination of the financial condition and methods of doing business of every nonprofit medical service corporation. The examination shall be performed, and the associated costs shall be borne by the company, in accordance with all of the provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1945, ch. 1598, § 5; G.L. 1956, § 27-20-9; P.L. 1960, ch. 71, art. 1, § 11; P.L. 1967, ch. 154, § 2; P.L. 1994, ch. 404, § 2.)



Chapter 27-20-10 - Commission plans for solicitors or insurance producers.

§ 27-20-10 Commission plans for solicitors or insurance producers.  No person shall be engaged to solicit subscribers to any nonprofit medical service plan upon a commission basis or upon any other basis by which the payment of the compensation or expenses of the person shall be conditioned upon the enrollment of subscribers, unless the method of solicitation and rate of compensation shall have had the prior written approval of the director of business regulation.

History of Section.
(P.L. 1945, ch. 1598, § 6; G.L. 1956, § 27-20-10.)



Chapter 27-20-11 - Investment standards.

§ 27-20-11 Investment standards.  (a) All nonprofit medical service corporations shall protect the interests of subscribers by promoting company solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow the nonprofit medical service corporation to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to subscribers are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) of this section subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter are not considered admitted assets.

History of Section.
(P.L. 1945, ch. 1598, § 7; G.L. 1956, § 27-20-11; P.L. 1999, ch. 45, § 2.)



Chapter 27-20-12 - Corporation deemed public charitable institution.

§ 27-20-12 Corporation deemed public charitable institution.  Every nonprofit medical service corporation is declared to be and shall be deemed to be a charitable corporation and an incorporated public charitable institution.

History of Section.
(P.L. 1945, ch. 1598, § 8; G.L. 1956, § 27-20-12.)



Chapter 27-20-13 - Adoption of chapter by hospital service corporation.

§ 27-20-13 Adoption of chapter by hospital service corporation.  Any nonprofit hospital service corporation organized pursuant to the provisions of chapter 19 of this title may, with the consent of the Rhode Island Medical Society evidenced by the affidavit of the president and secretary of the society filed in the office of the secretary of state, amend its articles of association to adopt the provisions of this chapter, and, upon that adoption, the corporation shall have and exercise all of the powers and be subject to all of the duties and responsibilities of a nonprofit medical service corporation to the same extent as though it had been incorporated as a nonprofit medical service corporation.

History of Section.
(P.L. 1945, ch. 1598, § 9; G.L. 1956, § 27-20-13.)



Chapter 27-20-14 - Coverage for adoptive children.

§ 27-20-14 Coverage for adoptive children.  Subscribers to any nonprofit medical service plan who have satisfied the continuous membership requirements of the plan and who adopt children under the guardianship and custody of the director of the department of children, youth, and families shall be afforded coverage under the plan for the adopted child without any waiting period, notwithstanding the fact that the adopted child may have any preexisting medical condition.

History of Section.
(P.L. 1982, ch. 183, § 2.)



Chapter 27-20-15 - Itemized bills for services rendered.

§ 27-20-15 Itemized bills for services rendered.  Upon completion of medical services under the provisions of this chapter, each provider of those services shall upon request provide a copy of an itemized bill to each patient; provided, that nothing contained in this section shall apply to any hospital operated by the state of Rhode Island, its departments, or agencies.

History of Section.
(P.L. 1985, ch. 529, § 2.)



Chapter 27-20-16 - Changing coverage.

§ 27-20-16 Changing coverage.  No group health insurer subject to the provisions of this chapter shall change contract provisions as specified in the group plan master contract during the term of that contract without prior written agreement of the employer, except for changes mandated under state or federal legislative enactment and changes resulting from a labor/management collective bargaining agreement, or changes necessary to meet insurance regulations promulgated by the department of business regulation.

History of Section.
(P.L. 1988, ch. 384, § 3.)



Chapter 27-20-17 - Mammograms and pap smears  Coverage mandated.

§ 27-20-17 Mammograms and pap smears  Coverage mandated.  (a) Subscribers to any nonprofit medical service plan shall be afforded coverage under the plan for mammograms and pap smears, in accordance with guidelines established by the American Cancer Society.

(b) Notwithstanding the provisions of this chapter, subscribers to any nonprofit medical service plan shall be afforded coverage for two (2) paid screening mammograms per year when recommended by a physician for women who have been treated for breast cancer within the last five (5) years or who are at high risk of developing breast cancer due to genetic predisposition (BRCA gene mutation or multiple first degree relatives) or high risk lesion on prior biopsy (lobular carcinoma in situ) or atypical ductal hyperplasia.

History of Section.
(P.L. 1988, ch. 532, § 2; P.L. 2005, ch. 405, § 3.)



Chapter 27-20-17.1 - Insurance coverage for post-partum hospital stays.

§ 27-20-17.1 Insurance coverage for post-partum hospital stays.  (a) Every individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for a forty-eight (48) hour time period in a hospital after a vaginal birth and ninety-six (96) hours after a Cesarean section for a mother and her newly born child. Any decision to shorten these minimum coverages shall be made by the attending health care provider in consultation with the mother. The decision shall be made in accordance with the standards for guidelines for perinatal care published by the American College of Obstetrics and Gynecology and the American Academy of Pediatrics. The standards shall be relative to early discharge, defined as less than forth-eight (48) hours for a vaginal delivery and ninety-six (96) for a Cesarean delivery. In the case of early discharge, post-delivery care shall include home visits, parent education, assistance and training in breast or bottle feeding and the performance of any necessary and appropriate clinical tests or any other tests or services consistent with the guidelines provided in this subsection.

(b) For the purposes of this section, "attending health care provider" includes the attending obstetrician, pediatrician, family practitioner, general practitioner or certified nurse midwife attending the mother and newly born child.

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

History of Section.
(P.L. 1996, ch. 246, § 4; P.L. 1996, ch. 260, § 4; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-18 - Mammograms  Quality assurance standards.

§ 27-20-18 Mammograms  Quality assurance standards.  A mammogram eligible for reimbursement under § 27-20-17 shall be reimbursed only if the facility in which the mammogram has been taken and processed, and the licensed physician interpreting the mammogram, both meet state-approved quality assurance standards for taking, processing, and interpreting mammograms. The director of health shall have the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1989, ch. 217, § 3.)



Chapter 27-20-19 - Pap smears  Quality assurance standards.

§ 27-20-19 Pap smears  Quality assurance standards.  A pap smear eligible for reimbursement under § 27-20-17 shall be reimbursed only if the laboratory in which the pap smear is processed is licensed by the department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is accredited by the joint commission on accreditation of health care organizations or the American Osteopathic Association, at the time the pap smear is processed.

History of Section.
(P.L. 1989, ch. 217, § 10.)



Chapter 27-20-20 - Coverage for infertility.

§ 27-20-20 Coverage for infertility.  (a) Any nonprofit medical service contract, plan, or insurance policies delivered, issued for delivery, or renewed in this state, except contracts providing supplemental coverage to Medicare or other governmental programs, which includes pregnancy related benefits shall provide coverage for the medically necessary expenses of diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years. To the extent that a nonprofit medical service corporation provides reimbursement for a test or procedure used in the diagnosis or treatment of conditions other than infertility, those tests and procedures shall not be excluded from reimbursement when provided attendant to the diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years. Provided, that subscriber copayment, not to exceed twenty percent (20%), may be required for those programs and/or procedures the sole purpose of which is the treatment of infertility.

(b) For the purposes of this section, "infertility" means the condition of an otherwise presumably healthy married individual who is unable to conceive or sustain a pregnancy during a period of one year.

(c) The health insurance contract may limit coverage to a lifetime cap of one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1989, ch. 478, § 3; P.L. 2002, ch. 292, § 39; P.L. 2006, ch. 246, art. 34, § 3; P.L. 2007, ch. 411, § 3.)



Chapter 27-20-21 - Nonprofit medical service corporation assessment.

§ 27-20-21 Nonprofit medical service corporation assessment.  (a) Notwithstanding any other provisions of law, each domestic nonprofit medical service corporation shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulations.

(b) The minimum assessment charged shall be one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 3; P.L. 1993, ch. 180, § 16; P.L. 2002, ch. 292, § 132.)



Chapter 27-20-22 - Discontinuance of coverage  Chronic disabilities.

§ 27-20-22 Discontinuance of coverage  Chronic disabilities.  No nonprofit medical service corporation subject to the provisions of this chapter shall discontinue reimbursement or providing services for the covered health care services of chronic disabilities unless the patient has exhausted benefits to which he or she is entitled under the basic subscriber agreement, or unless it is at the end of the open enrollment period, provided notice of the discontinuation is sent to subscribers who have been reimbursed for or utilized those services in the past three (3) years. The notice shall be mailed at least sixty (60) days prior to the beginning of the open enrollment period. For the purposes of this section, "chronic disability" means an impairment or illness that is likely to continue indefinitely.

History of Section.
(P.L. 1991, ch. 127, § 3.)



Chapter 27-20-23 - Drug coverage.

§ 27-20-23 Drug coverage.  No group health insurer subject to the provisions of this chapter that provides coverage for prescription drugs under a group plan master contract delivered, issued for delivery, or renewed in this state may require any person covered under the contract to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for the drugs.

History of Section.
(P.L. 1991, ch. 345, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-24 - Rehabilitation, liquidation, or conservation.

§ 27-20-24 Rehabilitation, liquidation, or conservation.  (a) Any rehabilitation, liquidation, administrative supervision, or conservation of a nonprofit medical service corporation organized under this chapter shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director of business regulation to rehabilitate, liquidate, or conserve a nonprofit medical service corporation upon any one or more of the following grounds:

(1) That the nonprofit medical service corporation is insolvent; for the purposes of this section, the term "insolvent" means the inability of the nonprofit medical service corporation to meet its debts and financial obligations as they become due;

(2) That the nonprofit medical service corporation fails or refuses to comply with a lawful order of the director of business regulation reasonably designed to correct unsound business policies or practices which, if uncorrected, could reasonably lead to insolvency as defined in subdivision (1); or

(3) That the nonprofit medical service corporation's financial condition is such as to render its further transaction of business hazardous to the public or its subscribers or members.

(b) A claim by a health care provider shall not be asserted against any subscriber or member of the nonprofit medical service corporation in the event of the rehabilitation, liquidation, conservation, or administrative supervision of the nonprofit medical service corporation.

History of Section.
(P.L. 1993, ch. 180, § 17.)



Chapter 27-20-25 - Holding company systems.

§ 27-20-25 Holding company systems.  Except to the extent superseded by chapter 64 of this title, all of the provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter.

History of Section.
(P.L. 1993, ch. 180, § 17; P.L. 1998, ch. 90, § 2; P.L. 2000, ch. 178, § 4; P.L. 2000, ch. 200, § 14; P.L. 2000, ch. 229, § 14.)



Chapter 27-20-25.1 - No derogation of attorney general.

§ 27-20-25.1 No derogation of attorney general.  No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable assets for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of the charity.

History of Section.
(P.L. 1998, ch. 90, § 7.)



Chapter 27-20-25.2 - Health insurance rates.

§ 27-20-25.2 Health insurance rates.  No insurance company organized as a stock or mutual corporation which merges or consolidates with, acquires ownership or control or possession of twenty percent (20%) or greater of the operating assets of, or acquires control of a non-profit hospital service corporation organized under chapter 19 of this title, a non-profit medical service corporation organized under this chapter or a health maintenance organization organized under chapter 41 of this title may: (1) file with any state agency for review or approval any proposed rate to be used by the company in the state, or (2) charge to any party in the state any rate or premium, which takes into account or reflects in any manner the value of any contribution, distribution or allocation the company expends or incurs in establishing or funding a charitable foundation organized to maintain or account for the assets of a non-profit hospital service corporation, non-profit medical service corporation or health maintenance organization. For any rate that is to be charged to policy holders, regardless of whether this rate is subject to approval by a state agency under this or another chapter, the company shall at least thirty (30) days before implementing the rate submit under oath to the commissioner of insurance an accounting that documents the cost structure on which the rate is based and demonstrates the company's compliance with this section.

History of Section.
(P.L. 1999, ch. 215, § 4; P.L. 1999, ch. 376, § 4.)



Chapter 27-20-26 - Regulations.

§ 27-20-26 Regulations.  The director of the department of business regulation may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 17.)



Chapter 27-20-29 - Mastectomy treatment.

§ 27-20-29 Mastectomy treatment.  (a) All individual or group health insurance coverage and health benefit plans delivered, issued for delivery or renewed in this state on or after January 1, 2005, which provides medical and surgical benefits with respect to mastectomy shall provide, in a case of any person covered in the individual market or covered by a group health plan coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and treatment of physical complications, including lymphademas, at all stages of mastectomy; in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions applied to the mastectomy and consistent with those established for other benefits under the plan or coverage. As used in this section, "mastectomy" means the removal of all or part of a breast. Written notice of the availability of such coverage shall be delivered to the participant upon enrollment and annually thereafter.

(b) Notice. A group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the United States Secretary of Health and Human Services. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted as part of any yearly informational packet sent to the participant or beneficiary.

(c) As used in this section, "prosthetic devices" means and includes the provision of initial and subsequent prosthetic devices pursuant to an order of the patient's physician or surgeon.

(d) Nothing in this section shall be construed to require an individual or group policy to cover the surgical procedure known as mastectomy or to prevent the application of deductible or copayment provisions contained in the policy or plan, nor shall this section be construed to require that coverage under an individual or group policy be extended to any other procedures.

(e) Nothing in this section shall be construed to prevent a group health plan or a health insurance carrier offering health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

(f) Nothing in this section shall preclude the conducting of managed care reviews and medical necessity reviews by an insurer, hospital or medical service corporation or health maintenance organization.

(g) Prohibitions. A group health plan and a health insurance carrier offering group or individual health insurance coverage may not:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; nor

(2) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

History of Section.
(P.L. 1996, ch. 66, § 3; P.L. 2002, ch. 292, § 39; P.L. 2004, ch. 41, § 3; P.L. 2004, ch. 45, § 3.)



Chapter 27-20-29.1 - Insurance coverage for mastectomy hospital stays.

§ 27-20-29.1 Insurance coverage for mastectomy hospital stays.  (a) The Rhode Island General Assembly recognizes that breast cancer is a unique illness with both a physical and emotional impact on patients. Every individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for a minimum forty-eight (48) hour time period in a hospital after the surgical procedures known as a mastectomy, and a minimum twenty-four (24) hours after an axilary node dissection. Any decision to shorten this minimum coverage shall be made by the attending physician in consultation with and upon agreement by the patient. If the patient participates in an early discharge, defined as in-patient care following a mastectomy that is less than forty-eight hours and in-patient care following an axilary node dissection that is less than twenty-four (24) hours, coverage shall include a minimum of one home visit conducted by a physician or registered nurse.

(b) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 23 of title 17.12. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

(c) All plans subject to this section shall provide notice to each enrollee:

(1) In the next mass mailing made by the plan to the employee; or

(2) As part of any informational packet sent to the enrollee.

History of Section.
(P.L. 1997, ch. 24, § 3; P.L. 1997, ch. 25, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-30 - Diabetes treatment.

§ 27-20-30 Diabetes treatment.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for the following equipment and supplies for the treatment of insulin treated diabetes, non-insulin treated diabetes, and gestational diabetes when medically appropriate and prescribed by a physician: blood glucose monitors and blood glucose monitors for the legally blind, test strips for glucose monitors and/or visual reading, insulin, injection aids, cartridges for the legally blind, syringes, insulin pumps, and appurtenances to the pumps, insulin infusion devices, and oral agents for controlling blood sugar and therapeutic/molded shoes for the prevention of amputation. Upon the approval of new or improved diabetes equipment and supplies by the Food and Drug Administration, all policies governed by this chapter shall guarantee coverage of new diabetes equipment and supplies when medically appropriate and prescribed by a physician. These policies shall also include coverage, when medically necessary, for diabetes self-management education to ensure that persons with diabetes are instructed in the self-management and treatment of their diabetes, including information on the nutritional management of diabetes. The coverage for self-management education and education relating to medical nutrition therapy shall be limited to medically necessary visits upon the diagnosis of diabetes, where a physician diagnosis a significant change in the patient's symptoms or conditions which necessitate changes in a patient's self-management, or where reeducation or refresher training is necessary. This education, when medically necessary and prescribed by a physician, may be provided only by the physician or, upon his or her referral, to an appropriately licensed and certified health care provider, and may be conducted in group settings. Coverage for self-management education and education relating to medical nutrition therapy shall also include home visits when medically necessary.

(b) Benefit plans offered by a hospital service corporation may impose copayment and/or deductibles for the benefits mandated by this chapter, however, in no instance shall the copayment or deductible amount be greater than the copayment or deductible amount imposed for other supplies, equipment, or physician office visits. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization.

History of Section.
(P.L. 1996, ch. 106, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-31 - Primary and preventive obstetric and gynecological care.

§ 27-20-31 Primary and preventive obstetric and gynecological care.  Any insurer or nonprofit health service plan that provides obstetric and gynecological care for issuance or delivery in the state to any group or individual on an expense-incurred basis, including a health maintenance organization shall permit a woman to receive an annual visit to an in-network obstetrician/gynecologist for routine gynecological care without requiring the woman to first obtain a referral from a primary care provider.

History of Section.
(P.L. 1997, ch. 166, § 3; P.L. 1997, ch. 174, § 3.)



Chapter 27-20-32 - Whistleblowers protection.

§ 27-20-32 Whistleblowers protection.  No nonprofit medical service corporation pursuant to this chapter or any other insurer offering and/or insuring health services on a prepaid basis as defined in § 42-62-4(7) shall engage in any retaliation or retribution, directly or indirectly, or shall terminate or modify the terms of a medical service agreement that it maintains with a physician or other medical services provider, because the physician or other provider reports or is about to report verbally or in writing, to a public body, a regulatory agency, a subscriber or member of the insured, the family or heirs or personal representative of the subscriber or member or to any other person or public or private agency a violation by the insurer of a subscriber or membership agreement, a law, rule or regulation promulgated under the laws of this state.

History of Section.
(P.L. 1997, ch. 167, § 3.)



Chapter 27-20-33 - Penalties and remedies.

§ 27-20-33 Penalties and remedies.  (a) Any person, firm, corporation, association or other legal entity who or which shall violate the provisions of § 27-20-32 shall be guilty of a misdemeanor, and upon conviction, shall be fined in an amount of not more than one thousand dollars ($1,000), imprisonment for up to one year, or by both a fine and imprisonment.

(b) In addition to the criminal sanctions set forth in subsection (a) of this section, any person, firm, corporation, association or other legal entity who or which shall willfully or negligently violate any provision of this chapter shall be subject to a civil penalty, to be assessed by the insurance commissioner, in the maximum amount of five thousand dollars ($5,000) for each violation, and each violation shall constitute a separate and distinct offense under this section.

History of Section.
(P.L. 1997, ch. 167, § 3.)



Chapter 27-20-34 - Additional relief and damages  Reinstatement.

§ 27-20-34 Additional relief and damages  Reinstatement.  (a) A physician or other medical provider who alleges a violation of this chapter may bring a civil action for appropriate injunctive relief, actual and punitive damages and costs including reasonable attorney fees.

(b) An action commenced pursuant to this chapter may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides or the county in which the insurer maintains its principal place of business.

(c) The court rendering a judgment in an action under this chapter shall order, as the court considers appropriate, reinstatement of the provider agreement.

History of Section.
(P.L. 1997, ch. 167, § 3.)



Chapter 27-20-35 - Third party reimbursement for services of certain health care workers.

§ 27-20-35 Third party reimbursement for services of certain health care workers.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer or nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a certified registered nurse anesthetist designated as a certified registered nurse anesthetist by the board of nurse registration and nursing education; provided, that the following conditions are met:

(1) The certified registered nurse anesthetist provides certain health care services under the supervision of anesthesiologists, licensed physicians or licensed dentists in accordance with § 5-34.2-2(c), which requires substantial specialized knowledge, judgment and skill related to the administration of anesthesia, including pre-operative and post-operative assessment of patients; administering anesthetics; monitoring patients during anesthesia; management of fluids in intravenous therapy and management of respiratory care;

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The certified registered nurse anesthetist is not a salaried employee of the licensed hospital or facility for which the nonprofit medical service corporation has an alternative contractual relationship to fund the services of a certified registered nurse anesthetist.

(b) It shall remain within the sole discretion of the nonprofit medical service corporation as to which certified registered nurse anesthetists it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the nonprofit medical service corporation; provided, that no nonprofit medical service corporation may be required to pay for duplicative services actually rendered by a certified registered nurse anesthetist and any other health care provider. Nothing contained in this section shall preclude the nonprofit medical service corporation from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1997, ch. 345, § 3; P.L. 1997, ch. 365, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-35.1 - Third party reimbursement for services of registered nurse first assistants.

§ 27-20-35.1 Third party reimbursement for services of registered nurse first assistants.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer or nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a registered nurse first assistant, provided, that the following conditions are met:

(1) The registered nurse first assistant provides certain health care services under the supervision of a licensed physician; is currently licensed as a registered nurse in Rhode Island; has successfully completed a course in preparing the registered nurse as a first assistant in accordance with the Association of Operating Room Nurses core curriculum guide for the registered nurse first assistant and includes a minimum of one academic year in a college or university with didactic instruction and clinical internship programs; and is certified in perioperative nursing by the Certification Board of Perioperative Nursing (minimum of two years perioperative experience);

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The registered nurse first assistant is not a salaried employee of the licensed hospital or facility for which the nonprofit hospital service corporation has an alternative contractual relationship to fund the services of a registered nurse first assistant.

(b) It remains within the sole discretion of the nonprofit medical service corporation as to which registered nurse first assistant in surgery it contracts with. Reimbursement is provided according to the respective principles and policies of the nonprofit medical service corporation: provided, that no nonprofit medical service corporation is required to provide direct reimbursement, or pay for duplicative services actually rendered by a registered nurse first assistant and any other health care provider. Nothing contained in this section precludes the nonprofit medical service corporations from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 509, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-36 - Human leukocyte antigen testing.

§ 27-20-36 Human leukocyte antigen testing.  Every individual or group hospital or medical services plan contract delivered or renewed in this state shall include coverage of the cost for human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B, and DR antigens for utilization in bone marrow transplantation. The testing must be performed in a facility that is accredited by the American Association of Blood Banks or its successors, and is licensed under the Clinical Laboratory Improvement Act, 42 U.S.C. § 263a. At the time of the testing, the person being tested must complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program. The group hospital or medical services plan contract may limit each subscriber to one of these testings per lifetime.

History of Section.
(P.L. 1998, ch. 8, § 3; P.L. 1998, ch. 9, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-37 - Drug coverage.

§ 27-20-37 Drug coverage.  (a) Any nonprofit medical service corporation that utilizes a formulary of medications for which coverage is provided under an individual or group plan master contract shall require any physician or other person authorized by the department of health to prescribe medication to prescribe from the formulary. A physician or other person authorized by the department of health to prescribe medication shall be allowed to prescribe medications previously on, or not on, the nonprofit medical service corporation's formulary if he or she believes that the prescription of the non-formulary medication is medically necessary. A nonprofit hospital service corporation shall be required to provide coverage for a non-formulary medication only when the non-formulary medication meets the nonprofit medical service corporation's medical exception criteria for the coverage of that medication.

(b) A nonprofit medical service corporation's medical exception criteria for the coverage of non-formulary medications shall be developed in accordance with § 23-17.13-3(c)(3).

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

History of Section.
(P.L. 1998, ch. 290, § 3.)



Chapter 27-20-38 - Restricted annual rate payments prohibited.

§ 27-20-38 Restricted annual rate payments prohibited.  (a) No corporation organized under this chapter shall compensate any provider of outpatient service by using the restricted annual rate method of payment.

(b) The "restricted annual rate method of payment" is defined as any method of payment that sets, as all or part of its payment scheme, a total payment limit for mental health and/or substance abuse treatment services for each person seeking treatment based on a per person per unit of time criterion that disregards the extent of treatment and/or degree of services rendered.

(c) This prohibition shall not be construed to prohibit or limit capitation or other risk sharing agreements between providers and insurers permissible by law.

History of Section.
(P.L. 1998, ch. 352, § 3.)



Chapter 27-20-39 - Genetic testing.

§ 27-20-39 Genetic testing.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No nonprofit health insurer subject to the provisions of this chapter shall:

(1) Use a genetic test or request for a genetic test or the results of a genetic test to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or individual's health insurance policy, contract, or plan;

(2) Request or require a genetic test for the purpose of determining whether or not to issue or renew health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of a genetic test without the prior written authorization of the individual from whom the test was obtained, except in a format by which individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"); or

(4) Request or require information as to whether an individual has ever had a genetic test, or participated in genetic testing of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic testing" is the analysis of an individual's DNA, RNA, chromosomes, proteins and certain metabolites in order to detect heritable disease-related genotypes, mutations, phenotypes or karyotypes for clinical purposes. Those purposes include predicting risk of disease, identifying carriers, establishing prenatal and clinical diagnosis or prognosis. Prenatal, newborn and carrier screening, as well as testing in high risk families may be included provided there is an approved release by a parent or guardian. Tests for metabolites are covered only when they are undertaken with high probability that an excess of deficiency of the metabolite indicates the presence of heritable mutations in single genes. "Genetic testing" does not mean routine physical measurement, a routine chemical, blood, or urine analysis or a test for drugs or for HIV infections.

History of Section.
(P.L. 1998, ch. 380, § 3; P.L. 2001, ch. 38, § 5; P.L. 2001, ch. 54, § 5.)



Chapter 27-20-39.1 - Genetic information.

§ 27-20-39.1 Genetic information.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage excluding disability income, long term care and insurance supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall:

(1) Use genetic information or request for genetic information or the results of genetic information or other genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or an individual's health insurance policy, contract, or plan;

(2) Request or require genetic information for the purpose of determining whether or not to issue or renew a group or individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of genetic information without the prior written authorization of the individual from whom the information was obtained, except in a format by which individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each redisclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule");

(4) Request or require information as to whether an individual has genetic information, or participated in genetic information of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic information" is information about genes, gene product, or inherited characteristics that may derive from the individual or a family member.

History of Section.
(P.L. 2001, ch. 38, § 6; P.L. 2001, ch. 54, § 6; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-41 - Magnetic resonance imaging  Quality assurance standards.

§ 27-20-41 Magnetic resonance imaging  Quality assurance standards.  (a) Except as otherwise provided in subsection (b) of this section, a magnetic resonance imaging examination eligible for reimbursement under the provisions of any individual or group health insurance contract, plan or policy delivered in this state shall be reimbursed only if the facility at which the examination has been conducted and processed is accredited by either the American College of Radiology (ACR), the Intersocietal Accreditation Commission (IAC) or an alternate nationally recognized accrediting organization whose accreditation standards are substantially similar to and no less stringent than current or subsequent ACR or IAC standards and have been reviewed and deemed adequate by the department of health. All accreditation standards under this section, whether promulgated by the ACR, IAC, or an alternate nationally recognized accrediting organization, shall include, but shall not be limited to, provisions for establishing the qualifications of the physician, standards for quality control and routine performance monitoring by a medical physicist, qualifications of the technologist including minimum standards of supervised clinical experience, personnel and patient safety guidelines, and standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility conducting and processing magnetic resonance imaging examinations which, as of June 30, 2006 is receiving reimbursement for such services by a health insurer, health maintenance organization or health plan, but is not accredited pursuant to subsection (a), shall file its application for accreditation within eighteen (18) months of June 28, 2007. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. A facility which begins conducting and processing, of magnetic resonance imaging examinations after June 30, 2006 shall file its application for accreditation within twelve (12) months of the date of initiation of the magnetic resonance imaging examinations. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. After such accreditation is obtained, a facility conducting and processing, magnetic resonance imaging examinations shall, at all times, maintain accreditation with the appropriate accrediting body. Notwithstanding anything herein to the contrary, any facility which has filed for accreditation pursuant to this subsection (b) and which has not been refused accreditation or withdrawn its application, will be deemed provisionally accredited for the twelve (12) month period dating from the application filing date. Provided, further, that notwithstanding any provisions of the general or public laws to the contrary, any facility conducting and processing magnetic resonance imaging examinations shall conform to the standards of the appropriate accrediting body at all times, including during the accreditation process and shall certify said conformance to any reimbursing health insurer, health maintenance organization or health plan.

History of Section.
(P.L. 1999, ch. 169, § 4; P.L. 2005, ch. 207, § 4; P.L. 2006, ch. 596, § 4; P.L. 2007, ch. 140, § 4; P.L. 2007, ch. 277, § 4; P.L. 2008, ch. 475, § 85.)



Chapter 27-20-42 - Acupuncture services.

§ 27-20-42 Acupuncture services.  (a) Every group health insurance contract, plan, or group policy delivered, issued for delivery or renewed in this state which provides medical coverage, and every group policy which provides for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall provide, as an optional rider, coverage for the services of a doctor of acupuncture as a provider of acupuncture services.

(b) For the purposes of this section:

(1) "Doctor of acupuncture" means a practitioner licensed under chapter 37.2 of title 5.

(2) "Coverage for the services of a doctor of acupuncture as a provider of acupuncture services" means coverage for acupuncture as defined in § 5-37.2-2(1).

(c) It remains within the sole discretion of the non-profit medical service corporation as to which doctor of acupuncture it contracts with. Reimbursement is provided according to the respective principles and policies of the non-profit medical service corporation; provided, that no non-profit medical service corporation may be required to pay for duplicative services actually rendered by a doctor of acupuncture and any other health care provider. Nothing contained in this section precludes non-profit medical service corporations from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 288, § 3.)



Chapter 27-20-43 - F.D.A. approved prescription contraceptive drugs and devices.

§ 27-20-43 F.D.A. approved prescription contraceptive drugs and devices.  (a) Every individual or group health insurance contract, plan, or policy that provides prescription coverage and is delivered, issued for delivery, or renewed in this state shall provide coverage for F.D.A. approved contraceptive drugs and devices requiring a prescription. Provided, that nothing in this subsection shall be deemed to mandate or require coverage for the prescription drug RU 486.

(b) Notwithstanding any other provision of this section, any medical service corporation may issue to a religious employer an individual or group health insurance contract, plan, or policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer's bona fide religious tenets.

(c) As used in this section, "religious employer" means an employer that is a "church or a qualified church-controlled organization" as defined in 26 U.S.C. § 3121.

(d) Every religious employer that invokes the exemption provided under this section shall provide written notice to prospective enrollees prior to enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons.

History of Section.
(P.L. 2000, ch. 120, § 3; P.L. 2000, ch. 126, § 3; P.L. 2002, ch. 292, § 39.)



Chapter 27-20-44 - Prostate and colorectal examinations  Coverage mandated.

§ 27-20-44 Prostate and colorectal examinations  Coverage mandated.  Subscribers to any nonprofit medical service plan shall be afforded coverage under the plan for prostate and colorectal examinations and laboratory tests for cancer for any nonsymptomatic person covered under the policy or contract, in accordance with the current American Cancer Society guidelines.

History of Section.
(P.L. 2000, ch. 125, § 3; P.L. 2000, ch. 345, § 3.)



Chapter 27-20-45 - Eligibility for children's benefits.

§ 27-20-45 Eligibility for children's benefits.  (a) Every health benefit plan delivered, issued for delivery, or renewed in this state which provides health benefits coverage for dependents, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall make coverage available for children until attainment of twenty-six (26) years of age, and an unmarried child of any age who is financially dependent upon the parent and medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(2) With respect to a child who has not attained twenty-six (26) years of age, a nonprofit medical service corporation shall not define "dependent" for purposes of eligibility for dependent coverage of children other than the terms of a relationship between a child and the plan participant or subscriber.

(3) A nonprofit medical service corporation shall not deny or restrict coverage for a child who has not attained twenty-six (26) years of age based on the presence or absence of the child's financial dependency upon the participant, primary subscriber or any other person, residency with the participant and in the individual market the primary subscriber, or with any other person, marital status, student status, employment or any combination of those factors. A nonprofit medical service corporation shall not deny or restrict coverage of a child based on eligibility for other coverage, except as provided in (b)(1) of this section.

(4) Nothing in this section shall be construed to require a health insurance carrier to make coverage available for the child of a child receiving dependent coverage, unless the grandparent becomes the legal guardian or adoptive parent of that grandchild.

(5) The terms of coverage in a health benefit plan offered by a nonprofit medical service corporation or providing dependent coverage of children cannot vary based on age except for children who are twenty-six (26) years of age or older.

(b) For plan years beginning before January 1, 2014, a group health plan providing group health insurance coverage that is a grandfathered health plan and makes available dependent coverage of children may exclude an adult child who has not attained twenty-six (26) years of age from coverage only if the adult child is eligible to enroll in an eligible employer-sponsored health benefit plan, as defined in section 5000A(f)(2) of the federal Internal Revenue Code, other than the group health plan of a parent.

(2) For plan years, beginning on or after January 1, 2014, a health insurance carrier providing group health insurance coverage that is a grandfathered health plan shall comply with the requirements of this section.

(c) This section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified diseased indemnity; or (8) other limited benefit policies.

History of Section.
(P.L. 2000, ch. 214, § 3; P.L. 2002, ch. 292, § 39; P.L. 2006, ch. 377, § 4; P.L. 2006, ch. 469, § 4; P.L. 2012, ch. 256, § 7; P.L. 2012, ch. 262, § 7.)



Chapter 27-20-46 - Hearing aids.

§ 27-20-46 Hearing aids.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide coverage for one thousand five hundred dollars ($1,500) per individual hearing aid, per ear, every three (3) years for anyone under the age of nineteen (19) years, and shall provide coverage for seven hundred dollars ($700) per individual hearing aid per ear, every three (3) years for anyone of the age of nineteen (19) years and older.

(2) Every group health insurance contract or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide, as an optional rider, additional hearing aid coverage. Provided, the provisions of this paragraph shall not apply to contracts, plans, or group policies subject to the small employer health insurance availability act, chapter 50 of this title.

(b) For the purposes of this section, "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices, including, but not limited to, FM systems.

(c) It shall remain within the sole discretion of the nonprofit medical service corporation as to the provider of hearing aids with which they choose to contract. Reimbursement shall be provided according to the respective principles and policies of the nonprofit medical service corporation. Nothing contained in this section precludes the nonprofit medical service corporation from conducting managed care, medical necessity, or utilization review.

History of Section.
(P.L. 2000, ch. 461, § 3; P.L. 2004, ch. 539, § 3; P.L. 2004, ch. 550, § 3; P.L. 2005, ch. 374, § 3; P.L. 2005, ch. 395, § 3; P.L. 2006, ch. 595, § 3; P.L. 2006, ch. 614, § 3.)



Chapter 27-20-47 - Prompt processing of claims.

§ 27-20-47 Prompt processing of claims.  (a) A health care entity or health plan operating in the state shall pay all complete claims for covered health care services submitted to the health care entity or health plan by a health care provider or by a policyholder within forty (40) calendar days following the date of receipt of a complete written claim or within thirty (30) calendar days following the date of receipt of a complete electronic claim. Each health plan shall establish a written standard defining what constitutes a complete claim and shall distribute the standard to all participating providers.

(b) If the health care entity or health plan denies or pends a claim, the health care entity or health plan shall have thirty (30) calendar days from receipt of the claim to notify in writing the health care provider or policyholder of any and all reasons for denying or pending the claim and what, if any, additional information is required to process the claim. No health care entity or health plan may limit the time period in which additional information may be submitted to complete a claim.

(c) Any claim that is resubmitted by a health care provider or policyholder shall be treated by the health care entity or health plan pursuant to the provisions of subsection (a) of this section.

(d) A health care entity or health plan which fails to reimburse the health care provider or policyholder after receipt by the health care entity or health plan of a complete claim within the required timeframes shall pay to the health care provider or the policyholder who submitted the claim, in addition to any reimbursement for health care services provided, interest which shall accrue at the rate of twelve percent (12%) per annum commencing on the thirty-first (31st) day after receipt of a complete electronic claim or on the forty-first (41st) day after receipt of a complete written claim, and ending on the date the payment is issued to the health care provider or the policyholder.

(e) Exceptions to the requirements of this section are as follows:

(1) No health care entity or health plan operating in the state shall be in violation of this section for a claim submitted by a health care provider or policyholder if:

(i) Failure to comply is caused by a directive from a court or federal or state agency;

(ii) The health care entity or health plan is in liquidation or rehabilitation or is operating in compliance with a court-ordered plan of rehabilitation; or

(iii) The health care entity or health plan's compliance is rendered impossible due to matters beyond its control that are not caused by it.

(2) No health care entity or health plan operating in the state shall be in violation of this section for any claim: (i) initially submitted more than ninety (90) days after the service is rendered, or (ii) resubmitted more than ninety (90) days after the date the health care provider received the notice provided for in § 27-18-61(b); provided, this exception shall not apply in the event compliance is rendered impossible due to matters beyond the control of the health care provider and were not caused by the health care provider.

(3) No health care entity or health plan operating in the state shall be in violation of this section while the claim is pending due to a fraud investigation by a state or federal agency.

(4) No health care entity or health plan operating in the state shall be obligated under this section to pay interest to any health care provider or policyholder for any claim if the director of the department of business regulation finds that the entity or plan is in substantial compliance with this section. A health care entity or health plan seeking such a finding from the director shall submit any documentation that the director shall require. A health care entity or health plan which is found to be in substantial compliance with this section shall after this submit any documentation that the director may require on an annual basis for the director to assess ongoing compliance with this section.

(5) A health care entity or health plan may petition the director for a waiver of the provision of this section for a period not to exceed ninety (90) days in the event the health care entity or health plan is converting or substantially modifying its claims processing systems.

(f) For purposes of this section, the following definitions apply:

(1) "Claim" means: (i) a bill or invoice for covered services; (ii) a line item of service; or (iii) all services for one patient or subscriber within a bill or invoice.

(2) "Date of receipt" means the date the health care entity or health plan receives the claim whether via electronic submission or has a paper claim.

(3) "Health care entity" means a licensed insurance company or nonprofit hospital or medical or dental service corporation or plan or health maintenance organization, or a contractor as described in § 23-17.13-2(2), that operates a health plan.

(4) "Health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and referred to as a non-institutional provider.

(5) "Health care services" include, but are not limited to, medical, mental health, substance abuse, dental and any other services covered under the terms of the specific health plan.

(6) "Health plan" means a plan operated by a health care entity that provides for the delivery of health care services to persons enrolled in the plan through:

(i) Arrangements with selected providers to furnish health care services; and/or

(ii) Financial incentive for persons enrolled in the plan to use the participating providers and procedures provided for by the health plan.

(7) "Policyholder" means a person covered under a health plan or a representative designated by that person.

(8) "Substantial compliance" means that the health care entity or health plan is processing and paying ninety-five percent (95%) or more of all claims within the time frame provided for in § 27-18-61(a) and (b).

(g) Any provision in a contract between a health care entity or a health plan and a health care provider which is inconsistent with this section shall be void and of no force and effect.

History of Section.
(P.L. 2001, ch. 119, § 3; P.L. 2001, ch. 380, § 3.)



Chapter 27-20-48 - Mandatory coverage for certain lyme disease treatments.

§ 27-20-48 Mandatory coverage for certain lyme disease treatments.  Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2004 shall provide coverage for diagnostic testing and long-term antibiotic treatment of chronic lyme disease when determined to be medically necessary and ordered by a physician acting in accordance with chapter 37.5 of title 5 entitled "lyme disease diagnosis and treatment" after making a thorough evaluation of the patient's symptoms, diagnostic test results and response to treatment. Treatment otherwise eligible for benefits pursuant to this section shall not be denied solely because such treatment may be characterized as unproven, experimental, or investigational in nature.

History of Section.
(P.L. 2003, ch. 113, § 5; P.L. 2003, ch. 114, § 5; P.L. 2004, ch. 34, § 4; P.L. 2004, ch. 35, § 4.)



Chapter 27-20-49 - Dental insurance assignment of benefits.

§ 27-20-49 Dental insurance assignment of benefits.  Every entity providing a contract of insurance as defined in this chapter shall allow, as a provision in a group or individual policy, contract or health benefit plan for coverage of dental services, any person insured by such entity to direct, in writing, that benefits from a health benefit plan, policy or contract, be paid directly to a dental care provider who has not contracted with the entity to provide dental services to persons covered by the entity but otherwise meets the credentialing criteria of the entity and has not previously been terminated by such entity as a participating provider. If written direction to pay is executed and written notice of the direction to pay is provided to such entity, the insuring entity shall pay the benefits directly to the dental care provider. Any efforts to modify the amount of benefits paid directly to the dental care provider under this section may include a reduction in benefits paid of no more than five percent (5%) less than the benefits paid to participating dentists. The entity paying the dentist, pursuant to a direction to pay duly executed by the subscriber, shall have the right to review the records of the dentist receiving such payment that relate exclusively to that particular subscriber/patient to determine that the service in question was rendered.

History of Section.
(P.L. 2004, ch. 268, § 3; P.L. 2004, ch. 386, § 3.)



Chapter 27-20-50 - Coverage for early intervention services.

§ 27-20-50 Coverage for early intervention services.  (a) Every individual or group hospital or medical expense insurance policy or contract providing coverage for dependent children, delivered or renewed in this state on or after July 1, 2004, shall include coverage of early intervention services which coverage shall take effect no later than January 1, 2005. Such coverage shall be limited to a benefit of five thousand dollars ($5,000) per dependent child per policy or calendar year and shall not be subject to deductibles and coinsurance factors. Any amount paid by an insurer under this section for a dependent child shall not be applied to any annual or lifetime maximum benefit contained in the policy or contract. For the purpose of this section, "early intervention services" means, but is not limited to, speech and language therapy, occupational therapy, physical therapy, evaluation, case management, nutrition, service plan development and review, nursing services, and assistive technology services and devices for dependents from birth to age three (3) who are certified by the department of human services as eligible for services under part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.).

(b) Subject to the annual limits provided in this section, insurers shall reimburse certified early intervention providers, who are designated as such by the Department of Human Services, for early intervention services as defined in this section at rates of reimbursement equal to or greater than the prevailing integrated state/Medicaid rate for early intervention services as established by the Department of Human Services.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2004, ch. 595, art. 22, § 3; P.L. 2004, ch. 598, § 4; P.L. 2005, ch. 97, § 3; P.L. 2005, ch. 99, § 3; P.L. 2008, ch. 475, § 85.)



Chapter 27-20-51 - Post-payment audits.

§ 27-20-51 Post-payment audits.  (a) Except as otherwise provided herein, any review, audit or investigation by a nonprofit hospital service corporation of a health care provider's claims which results in the recoupment or set-off of funds previously paid to the health care provider in respect to such claims shall be completed no later than two (2) years after the completed claims were initially paid. This section shall not restrict any review, audit or investigation regarding claims that are submitted fraudulently, are subject to a pattern of inappropriate billing, are related to coordination of benefits, or are subject to any federal law or regulation that permits claims review beyond the period provided herein.

(b) No health care provider shall seek reimbursement from a payer for underpayment of a claim later than two (2) years from the date the first payment on the claim was made, except if the claim is the subject of an appeal properly submitted pursuant to the payer's claims appeal policies or the claim is subject to continual claims submission.

(c) For the purposes of this section, "health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

History of Section.
(P.L. 2006, ch. 86, § 3; P.L. 2006, ch. 97, § 3.)



Chapter 27-20-52 - Reimbursement for orthotics and prosthetic services.

§ 27-20-52 Reimbursement for orthotics and prosthetic services.  (a) As used in this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding system (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devices as determined by the director of the department of health, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility or locomotion or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(6) "Private insurance company" means any insurance company, or management company hired by an insurance company, who is any of the following:

(i) based in the state of Rhode Island; or

(ii) provides coverage for citizens for the state of Rhode Island; or

(iii) allows subscribing patients to seek prosthetic or orthotic services in the state of Rhode Island.

(b) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2006, which provides medical coverage that includes coverage for physician services in a physician's office and every policy, which provides major medical or similar comprehensive type coverage shall provide coverage for benefits for orthotic and prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. sections 1395K, 13951 and 1395M and 42 CFR 414.202, 414.210, 414.228, and 410.100 as applicable to this section.

(c) A health insurance contract, plan or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor and orthotic or prosthetic services are rendered by a provider who is licensed by the state of Rhode Island to provide orthotics and prosthetics.

History of Section.
(P.L. 2006 ch. 210, § 3; P.L. 2006, ch. 380, § 3.)



Chapter 27-20-53 - Tobacco cessation programs.

§ 27-20-53 Tobacco cessation programs.  (a) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2010, which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for smoking cessation treatment, provided that if such medical coverage does not include prescription drug coverage, such contract, plan or policy shall not be required to include coverage for FDA approved smoking cessation medications.

(b) As used in this section, smoking cessation treatment includes the use of an over-the-counter (OTC) or prescription US Food and Drug Administration (FDA) approved smoking cessation medication, when used in accordance with FDA approval, for not more than two (2) courses of medication of up to fourteen (14) weeks each, annually, when recommended and prescribed by a prescriber who holds prescriptive privileges in the state in which they are licensed, and used in combination with an annual outpatient benefit of sixteen (16) one-half (1/2) hour evidence based smoking cessation counseling sessions provided by a qualified practitioner for each covered individual. Smoking cessation treatment may be redefined through regulation promulgated by the health insurance commissioner in accordance with the most current clinical practice guidelines sponsored by the United States department of health and human services or its component agencies.

(c) Health insurance contracts, plans, or policies to which this section applies, may impose copayments and/or deductibles for the benefits mandated by this section consistent with the contracts', plans' or policies' copayments and/or deductibles for physician services and medications. Nothing contained in this section shall impact the reimbursement, medical necessity or utilization review, managed care, or case management practices of these health insurance contracts, plans or policies.

(d) This section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2006, ch. 262, § 3; P.L. 2006, ch. 293, § 3; P.L. 2008, ch. 475, § 85; P.L. 2009, ch. 187, § 3; P.L. 2009, ch. 291, § 3.)



Chapter 27-20-54 - Mandatory coverage for scalp hair prosthesis.

§ 27-20-54 Mandatory coverage for scalp hair prosthesis.  (a) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2007, which provides coverage for any other prosthesis shall provide coverage for expenses for scalp hair prosthesis worn for hair loss suffered as a result of the treatment of any form of cancer or leukemia; provided, however, that such coverage shall be subject to the same limitations and guidelines as other prosthesis, and that coverage shall not exceed an amount of three hundred fifty dollars ($350) per covered member per year, exclusive of any deductible.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2006, ch. 538, § 3.)



Chapter 27-20-55 - Licensed ambulance service.

§ 27-20-55 Licensed ambulance service.  (a) No individual or group health insurance contract, plan or policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009 shall provide for a co-payment for ground ambulance services in excess of fifty dollars ($50.00).

(b) As used in this section, the term "ground ambulance services" shall mean those services provided by an ambulance service licensed to operate in Rhode Island in accordance with § 23-4.1-6. The term excludes air and water ambulance services and ambulance services provided outside of Rhode Island.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 68, § 3; P.L. 2008, ch. 70, § 3.)



Chapter 27-20-56 - Enteral nutrition products.

§ 27-20-56 Enteral nutrition products.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009, shall provide coverage for nonprescription enteral formulas for home use for which a physician has issued a written order and which are medically necessary for the treatment of malabsorption caused by Crohn's disease, ulcerative colitis, gastroespphageal reflux, chronic intestinal pseudo-obstruction, and inherited diseases of amino acids and organic acids. Coverage for inherited diseases of amino acids and organic acids shall include food products modified to be low protein. Provided, however, that coverage shall not exceed an amount of two thousand five hundred dollars ($2,500) per covered member per year.

(b) Benefit plans offered by a medical service corporation may impose a copayment and/or deductible for the benefits mandated by this section, however, in no instance shall the copayment or deductible amount be greater than the copayment of deductible amount imposed for prescription enteral formulas or nutritional aids. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer. Nothing contained in this section precludes the accident and sickness insurer from conducting managed care, medical necessity, or utilization review.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 253, § 3.)



Chapter 27-20-57 - Prohibition on preexisting condition exclusions.

§ 27-20-57 Prohibition on preexisting condition exclusions.  (a) A health insurance policy, subscriber contract, or health plan offered, issued, issued for delivery, or issued to cover a resident of this state by a health insurance company licensed pursuant to this title and/or chapter:

(1) Shall not limit or exclude coverage for an individual under the age of nineteen (19) by imposing a preexisting condition exclusion on that individual.

(2) For plan or policy years beginning on or after January 1, 2014, shall not limit or exclude coverage for any individual by imposing a preexisting condition exclusion on that individual.

(b) As used in this section:

(1) "Preexisting condition exclusion" means a limitation or exclusion of benefits, including a denial of coverage, based on the fact that the condition (whether physical or mental) was present before the effective date of coverage, or if the coverage is denied, the date of denial, under a health benefit plan whether or not any medical advice, diagnosis, care or treatment was recommended or received before the effective date of coverage.

(2) "Preexisting condition exclusion" means any limitation or exclusion of benefits, including a denial of coverage, applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage, or if the coverage is denied, the date of denial, under the health benefit plan, such as a condition (whether physical or mental) identified as a result of a pre-enrollment questionnaire or physical examination given to the individual, or review of medical records relating to the pre-enrollment period.

(c) This section shall not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-58 - Prohibition on rescission of coverage.

§ 27-20-58 Prohibition on rescission of coverage.  (a) Coverage under a health benefit plan subject to the jurisdiction of the commissioner under this chapter with respect to an individual, including a group to which the individual belongs or family coverage in which the individual is included, shall not be subject to rescission after the individual is covered under the plan, unless:

(A) The individual or a person seeking coverage on behalf of the individual, performs an act, practice or omission that constitutes fraud; or

(B) The individual makes an intentional misrepresentation of material fact, as prohibited by the terms of the plan or coverage.

(2) For purposes of paragraph (1)(A), a person seeking coverage on behalf of an individual does not include an insurance producer or employee or authorized representative of the health carrier.

(b) At least thirty (30) days advance written notice shall be provided to each plan enrollee or, for individual health insurance coverage, primary subscriber, who would be affected by the proposed rescission of coverage before coverage under the plan may be rescinded in accordance with subsection (a) regardless of, in the case of group health insurance coverage, whether the rescission applies to the entire group or only to an individual within the group.

(c) This section applies to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-59 - Annual and lifetime limits.

§ 27-20-59 Annual and lifetime limits.  (a) Annual limits.

(1) For plan or policy years beginning prior to January 1, 2014, for any individual, a health insurance carrier and health benefit plan subject to the jurisdiction of the commissioner under this chapter may establish an annual limit on the dollar amount of benefits that are essential health benefits provided the restricted annual limit is not less than the following:

(A) For a plan or policy year beginning after September 22, 2011, but before September 23, 2012  one million two hundred fifty thousand dollars ($1,250,000); and

(B) For a plan or policy year beginning after September 22, 2012, but before January 1, 2014  two million dollars ($2,000,000).

(2) For plan or policy years beginning on or after January 1, 2014, a health insurance carrier and health benefit plan shall not establish any annual limit on the dollar amount of essential health benefits for any individual, except:

(A) A health flexible spending arrangement, as defined in section 106(c)(2)(i) of the federal Internal Revenue Code, a medical savings account, as defined in section 220 of the federal Internal Revenue Code, and a health savings account, as defined in section 223 of the federal Internal Revenue Code are not subject to the requirements of subdivisions (1) and (2) of this subsection.

(B) The provisions of this subsection shall not prevent a health insurance carrier from placing annual dollar limits for any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal law or the laws and regulations of this state.

(3) In determining whether an individual has received benefits that meet or exceed the allowable limits, as provided in subdivision (1) of this subsection, a health insurance carrier shall take into account only essential health benefits.

(1) A health insurance carrier and health benefit plan offering group or individual health insurance coverage shall not establish a lifetime limit on the dollar value of essential health benefits for any individual.

(2) Notwithstanding subdivision (1) above, a health insurance carrier and health benefit plan is not prohibited from placing lifetime dollar limits for any individual on specific covered benefits that are not essential health benefits, as designated pursuant to a state determination and in accordance with federal laws and regulations.

(c) Except as provided in subdivision (2) of this subsection, this section applies to any health insurance carrier providing coverage under an individual or group health plan.

(2) The prohibition on lifetime limits applies to grandfathered health plans.

(B) The prohibition and limits on annual limits apply to grandfathered health plans providing group health insurance coverage, but the prohibition and limits on annual limits do not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to a plan or to policy years prior to January 1, 2014 for which the Secretary of the U.S. Department of Health and Human Services issued a waiver pursuant to 45 C.F.R. §147.126(d)(3). This section also shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(e) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this subsection shall be construed to limit the authority of the Commissioner to regulate health insurance under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-60 - Coverage for individuals participating in approved clinical trials.

§ 27-20-60 Coverage for individuals participating in approved clinical trials.  (a) As used in this section,

(1) "Approved clinical trial" means a phase I, phase II, phase III or phase IV clinical trial that is conducted in relation to the prevention, detection or treatment of cancer or a life- threatening disease or condition and is described in any of the following:

(A) The study or investigation is approved or funded, which may include funding through in-kind contributions, by one or more of the following:

(i) The federal National Institutes of Health;

(ii) The federal Centers for Disease Control and Prevention;

(iii) The federal Agency for Health Care Research and Quality;

(iv) The federal Centers for Medicare & Medicaid Services;

(v) A cooperative group or center of any of the entities described in items (i) through (iv) or the U.S. Department of Defense or the U.S. Department of Veteran Affairs;

(vi) A qualified non-governmental research entity identified in the guidelines issued by the federal National Institutes of Health for center support grants; or

(vii) A study or investigation conducted by the U.S. Department of Veteran Affairs, the U.S. Department of Defense, or the U.S. Department of Energy, if the study or investigation has been reviewed and approved through a system of peer review that the Secretary of U.S. Department of Health and Human Services determines:

(I) Is comparable to the system of peer review of studies and investigations used by the federal National Institutes of Health; and

(II) Assures unbiased review of the highest scientific standards by qualified individuals who have no interest in the outcome of the review.

(B) The study or investigation is conducted under an investigational new drug application reviewed by the U.S. Food and Drug Administration; or

(C) The study or investigation is a drug trial that is exempt from having such an investigational new drug application.

(2) "Participant" has the meaning stated in section 3(7) of federal ERISA.

(3) "Participating provider" means a health care provider that, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health carrier.

(4) "Qualified individual" means a participant or beneficiary who meets the following conditions:

(A) The individual is eligible to participate in an approved clinical trial according to the trial protocol with respect to the treatment of cancer or other life-threatening disease or condition; and

(B) The referring health care professional is a participating provider and has concluded that the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3); or

(ii) The participant or beneficiary provides medical and scientific information establishing the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3).

(5) "Life-threatening condition" means any disease or condition from which the likelihood of death is probable unless the course of the disease or condition is interrupted.

(b) If a health insurance carrier offering group or individual health insurance coverage provides coverage to a qualified individual, the health carrier:

(A) Shall not deny the individual participation in an approved clinical trial.

(B) Subject to subdivision (3) of this subsection, shall not deny or limit or impose additional conditions on the coverage of routine patient costs for items and services furnished in connection with participation in the approved clinical trial; and

(C) Shall not discriminate against the individual on the basis of the individual's participation in the approved clinical trial.

(2) Subject to subdivision (B) of this subdivision (2), routine patient costs include all items and services consistent with the coverage typically covered for a qualified individual who is not enrolled in an approved clinical trial.

(B) For purposes of subdivision (B) of this subdivision (2), routine patient costs do not include:

(i) The investigational item, device or service itself;

(ii) Items and services that are provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; or

(iii) A service that is clearly inconsistent with widely accepted and established standards of care for a particular diagnosis.

(3) If one or more participating providers is participating in a clinical trial, nothing in subdivision (1) of this subsection shall be construed as preventing a health carrier from requiring that a qualified individual participate in the trial through such a participating provider if the provider will accept the individual as a participant in the trial.

(4) Notwithstanding subdivision (3) of this subsection, subdivision (1) of this subsection shall apply to a qualified individual participating in an approved clinical trial that is conducted outside this state.

(5) This section shall not be construed to require a nonprofit medical service corporation offering group or individual health insurance coverage to provide benefits for routine patient care services provided outside of the coverage's health care provider network unless out-of-network benefits are otherwise provided under the coverage.

(6) Nothing in this section shall be construed to limit a health insurance carrier's coverage with respect to clinical trials.

(c) The requirements of this section shall be in addition to the requirements of Rhode Island general laws §§ 27-18-36  27-18-36.3.

(d) This section shall not apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(e) This section shall be effective for plan years beginning on or after January 1, 2014.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-61 - Medical loss ratio reporting and rebates.

§ 27-20-61 Medical loss ratio reporting and rebates.  (a) A nonprofit medical service corporation offering group or individual health insurance coverage of a health benefit plan, including a grandfathered health plan, shall comply with the provisions of Section 2718 of the Public Health Services Act as amended by the federal Affordable Care Act, in accordance with regulations adopted thereunder.

(b) Nonprofit medical service corporations required to report medical loss ratio and rebate calculations and any other medical loss ratio and rebate information to the U.S. Department of Health and Human Services shall concurrently file such information with the commissioner.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-62 - Emergency services.

§ 27-20-62 Emergency services.  (a) As used in this section:

(1) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) so that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition: (i) Placing the health of the individual, or with respect to a pregnant woman her unborn child, in serious jeopardy; (ii) Constituting a serious impairment to bodily functions; or (iii) Constituting a serious dysfunction of any bodily organ or part.

(2) "Emergency services" means, with respect to an emergency medical condition:

(A) A medical screening examination (as required under section 1867 of the Social Security Act, 42 U.S.C. § 1395dd) that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition, and

(B) Such further medical examination and treatment, to the extent they are within the capabilities of the staff and facilities available at the hospital, as are required under section 1867 of the Social Security Act (42 U.S.C. § 1395dd) to stabilize the patient.

(3) "Stabilize", with respect to an emergency medical condition has the meaning given in section 1867(e)(3) of the Social Security Act (42 U.S.C. § 1395dd(e)(3)).

(b) If a nonprofit medical service corporation offering health insurance coverage provides any benefits with respect to services in an emergency department of a hospital, it must cover emergency services consistent with the rules of this section.

(c) A nonprofit medical service corporation shall provide coverage for emergency services in the following manner:

(1) Without the need for any prior authorization determination, even if the emergency services are provided on an out-of-network basis;

(2) Without regard to whether the health care provider furnishing the emergency services is a participating network provider with respect to the services;

(3) If the emergency services are provided out of network, without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from in-network providers;

(4) If the emergency services are provided out of network, by complying with the cost-sharing requirements of subsection (d) of this section; and

(5) Without regard to any other term or condition of the coverage, other than:

(A) The exclusion of or coordination of benefits;

(B) An affiliation or waiting period permitted under part 7 of federal ERISA, part A of title XXVII of the federal PHS Act, or chapter 100 of the federal Internal Revenue Code; or

(C) Applicable cost-sharing.

(d) Any cost-sharing requirement expressed as a copayment amount or coinsurance rate imposed with respect to a participant or beneficiary for out-of-network emergency services cannot exceed the cost-sharing requirement imposed with respect to a participant or beneficiary if the services were provided in-network. However, a participant or beneficiary may be required to pay, in addition to the in-network cost sharing, the excess of the amount the out-of-network provider charges over the amount the plan or health insurance carrier is required to pay under subdivision (1) of this subsection. A group health plan or health insurance carrier complies with the requirements of this subsection if it provides benefits with respect to an emergency service in an amount equal to the greatest of the three amounts specified in subdivisions (A), (B), and (C) of this subdivision (1) (which are adjusted for in-network cost-sharing requirements).

(A) The amount negotiated with in-network providers for the emergency service furnished, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. If there is more than one amount negotiated with in-network providers for the emergency service, the amount described under this subdivision (A) is the median of these amounts, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. In determining the median described in the preceding sentence, the amount negotiated with each in-network provider is treated as a separate amount (even if the same amount is paid to more than one provider). If there is no per-service amount negotiated with in-network providers (such as under a capitation or other similar payment arrangement), the amount under this subdivision (A) is disregarded.

(B) The amount for the emergency service shall be calculated using the same method the plan generally uses to determine payments for out-of-network services (such as the usual, customary, and reasonable amount), excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. The amount in this subdivision (B) is determined without reduction for out-of-network cost-sharing that generally applies under the plan or health insurance coverage with respect to out-of-network services.

(C) The amount that would be paid under Medicare (part A or part B of title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq.) for the emergency service, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary.

(2) Any cost-sharing requirement other than a copayment or coinsurance requirement (such as a deductible or out-of-pocket maximum) may be imposed with respect to emergency services provided out of network if the cost-sharing requirement generally applies to out-of-network benefits. A deductible may be imposed with respect to out-of-network emergency services only as part of a deductible that generally applies to out-of-network benefits. If an out-of-pocket maximum generally applies to out-of-network benefits, that out-of-pocket maximum must apply to out-of-network emergency services.

(f) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-63 - Internal and external appeal of adverse benefit determinations.

§ 27-20-63 Internal and external appeal of adverse benefit determinations.  (a) The commissioner shall adopt regulations to implement standards and procedures with respect to internal claims and appeals of adverse benefit determinations, and with respect to external appeals of adverse benefit determinations.

(b) The regulations adopted by the commissioner shall apply only to those adverse benefit determinations which are not subject to the jurisdiction of the department of health pursuant to R.I. Gen. Laws § 23-17.12 et seq. (Utilization Review Act).

(c) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies. This section also shall not apply to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 8; P.L. 2012, ch. 262, § 8.)



Chapter 27-20-65 - Primary care provider designation requirement. [Effective January 1, 2013.].

§ 27-20-65 Primary care provider designation requirement. [Effective January 1, 2013.].  Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2013, shall require that the subscriber and each dependent designate a participating primary care provider and the insurer shall collect the designation from the insured. Designation of a primary care provider shall not be a condition of enrollment and failure to designate a primary care provider shall not constitute grounds for cancellation of coverage. For purposes of this section, "primary care provider" means the physician, practice or other medical provider considered by the insured to be his or her usual source of medical care.

History of Section.
(P.L. 2012, ch. 189, § 1; P.L. 2012, ch. 202, § 1.)






Chapter 27-20.1 - Nonprofit Dental Service Corporations

Chapter 27-20.1-1 - Definitions.

§ 27-20.1-1 Definitions.  As used in this chapter:

(1) "Dental service" means the professional services rendered by persons duly licensed under the laws of this state to practice dentistry, and prosthetic dentures, bridges, appliances, or other structures to be used and worn as substitutes for natural teeth, prosthetic appliances, orthodontic appliances, precious metal, and ceramic restorations, necessary in connection with the services and supplied by licensed persons, and drugs, medicines, supplies, and nursing care necessary in connection with the services, or expense indemnity for the services, prosthetic dentures, bridges, appliances, or other structures to be used and worn as substitutes for natural teeth, prosthetic appliances, orthodontic appliances, precious metal and ceramic restorations, drugs, medicines, supplies, and care, as may be specified in any nonprofit dental service plan. Dental service shall not be construed to include hospital services;

(2) "Nonprofit dental service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining, and operating a nonprofit dental service plan;

(3) "Nonprofit dental service plan" means a plan by which specified dental service is provided to subscribers to the plan by a nonprofit dental service corporation; and

(4) "Subscribers" means those persons or groups of persons who contract with a nonprofit dental service corporation for dental service pursuant to a nonprofit dental service plan.

History of Section.
(P.L. 1959, ch. 183, § 1.)



Chapter 27-20.1-2 - Organization.

§ 27-20.1-2 Organization.  (a) Five (5) or more dentists duly licensed to practice under the laws of this state who are members of the Rhode Island State Dental Society and who first obtain authorization to do so by the Rhode Island State Dental Society, as evidenced by an affidavit of the president and secretary of the society, may associate themselves by written articles of association for the incorporation of a nonprofit dental service corporation. The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment of or in addition to them, shall not apply to any nonprofit dental service corporation unless expressly so provided in those laws.

(b) The directors of a nonprofit dental service corporation, other than a corporation organized pursuant to chapter 19 of this title, shall consist of a majority of members of the public not associated with the profession of dentistry and a minority of dentists duly licensed to practice under the laws of this state.

(c) Each nonprofit dental service corporation shall have, in addition to all other powers granted under this chapter and the laws of the state, the power directly or through corporations in which the nonprofit dental service corporation invests or causes to be organized and established and subscribes for all of the capital stock of, the power:

(1) To operate as a nonprofit hospital service corporation, subject to all the requirements of chapter 19 of this title and all of regulatory requirements ancillary to it; and specifically the provisions of § 27-19-6; provided, they shall not be subject to §§ 27-19-14 and 27-19-15;

(2) To operate as a nonprofit medical service corporation, subject to all of the requirements of chapter 20 of this title and all of the regulatory requirements ancillary to it; and specifically the provisions of § 27-20-6; and

(3) To provide administrative, data processing, consulting, utilization review, systems review, and related services relating to the administration of health care services and health care insurance programs.

(d) Any limitation on investments or holdings provided in § 27-20.1-7 and any other provisions of the general laws shall not apply with respect to investments or holdings under this section; provided, that the value of any investment shall not exceed twenty percent (20%) of the assets of the dental service corporation, measured at the time the investment is initially made or added to excluding appreciation or such greater percentage as may be approved in writing by the director of the department of business regulation and the attorney general.

(e) To the extent that the combined value of all investments in subsidiary or other affiliated entities exceeds fifty percent (50%) of the total reserves and unassigned funds of the dental service corporation, the amount in excess of fifty percent (50%) shall be deemed a "non admitted asset".

(f) Each nonprofit dental service corporation shall be deemed to be an insurer for the purposes of compliance with chapter 44-17.

History of Section.
(P.L. 1959, ch. 183, § 1; P.L. 1983, ch. 83, § 1; P.L. 1993, ch. 47, § 1; P.L. 1993, ch. 437, § 1; P.L. 2004, ch. 58, § 1; P.L. 2004, ch. 88, § 1; P.L. 2008, ch. 100, art. 32, § 1.)



Chapter 27-20.1-3 - Contracts.

§ 27-20.1-3 Contracts.  (a) Each nonprofit dental service corporation may contract with its subscribers for a dental service as may be provided under any nonprofit dental service plan adopted by the corporation.

(b) The rates charged by the nonprofit dental service corporation to its subscribers shall be consistent with the proper conduct of its business and the interests of the public and shall at all times be subject to the approval of the director of business regulation.

(c) Nothing contained in this chapter or in any nonprofit dental service plan shall affect the ordinary professional relationship between the person rendering dental services under the plan and the subscriber to whom the services are rendered; and no action based upon or arising out of the relationship or relating to dental services rendered pursuant to a nonprofit dental service plan shall be maintained against the nonprofit dental service corporation operating the plan.

(d) No contract between a nonprofit dental service corporation and a dentist for the provisions of services to patients may require that the dentist indemnify or hold harmless the nonprofit dental service corporation for any expenses and liabilities, including without limitation, judgments, settlements, attorneys' fee, court costs, and any associated charges, incurred in connection with any claim or action brought against the nonprofit dental service corporation based on the nonprofit dental service corporation's management decisions, or utilization review provisions for any patient.

History of Section.
(P.L. 1959, ch. 183, § 1; P.L. 1999, ch. 481, § 4.)



Chapter 27-20.1-4 - Annual and quarterly statements.

§ 27-20.1-4 Annual and quarterly statements.  (a) Every nonprofit dental service corporation and any nonprofit dental service plan operated by a nonprofit hospital service corporation shall annually, on or before the first day of March in each year, file in the office of the commissioner of insurance a statement, verified by at least two (2) of the principal officers of the corporation, of the condition of the nonprofit dental service corporation or plan on the 31st day of December then next preceding, which statement shall be in general form and context as approved by the National Association of Insurance Commissioners and contain any matters as the director of business regulation shall prescribe including, but not limited to, premiums earned, claims expense, operating expenses, other income and expenses, net gain or loss, reserves, enrollment and enrollment changes separately for dental business for the corporations and shall be available for inspection by the public.

(b) Every nonprofit dental service corporation shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures and contain any matters as the director of business regulation shall prescribe, including, but not limited to, premiums earned, claims expense, operating expenses, other income and expenses, net gain or loss, reserves, enrollment and enrollment changes separately for dental business for the corporations and shall be available for inspection by the public.

(c) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1959, ch. 183, § 1; P.L. 1994, ch. 396, § 1; P.L. 1994, ch. 404, § 3; P.L. 1996, ch. 188, § 11.)



Chapter 27-20.1-5 - Examination of affairs of corporation.

§ 27-20.1-5 Examination of affairs of corporation.  It is the duty of the director of business regulation at least every five (5) years to make an examination of the financial condition and methods of doing business of every nonprofit dental service corporation. The examination shall be performed, and the associated costs shall be borne by the company, in accordance with all provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1959, ch. 183, § 1; P.L. 1960, ch. 71, art. 3, § 35; P.L. 1994, ch. 404, § 3; P.L. 2009, ch. 303, § 5; P.L. 2009, ch. 304, § 5.)



Chapter 27-20.1-6 - Commission plans for solicitors or insurance producers.

§ 27-20.1-6 Commission plans for solicitors or insurance producers.  No person shall be engaged to solicit subscribers to any nonprofit dental service plan upon a commission basis or upon any other basis by which the payment of the compensation or expenses of that person shall be conditioned upon the enrollment of subscribers, unless the method of solicitation and rate of compensation shall have had the prior written approval of the director of business regulation.

History of Section.
(P.L. 1959, ch. 183, § 1.)



Chapter 27-20.1-7 - Investment standards.

§ 27-20.1-7 Investment standards.  (a) All nonprofit dental service corporations shall protect the interests of subscribers by promoting company solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow the nonprofit medical service corporation to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to subscribers are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) of this section subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter are not considered admitted assets.

History of Section.
(P.L. 1959, ch. 183, § 1; P.L. 1999, ch. 45, § 3.)



Chapter 27-20.1-8 - Corporation deemed public charitable institution.

§ 27-20.1-8 Corporation deemed public charitable institution.  Every nonprofit dental service corporation is declared to be, and shall be deemed to be, a charitable institution and shall be subject to the provisions of chapter 6 of title 7, except as otherwise expressly provided in this chapter, and to this chapter.

History of Section.
(P.L. 1959, ch. 183, § 1.)



Chapter 27-20.1-9 - Adoption of chapter by hospital service corporation.

§ 27-20.1-9 Adoption of chapter by hospital service corporation.  Any nonprofit hospital service corporation organized pursuant to the provisions of chapter 19 of this title, which first obtains authorization to do so by the Rhode Island State Dental Society as evidenced by the affidavit of the president and secretary of the society, may amend its articles of association to adopt the provisions of this chapter, and upon the adoption the corporation shall have and exercise all of the powers and be subject to all of the duties and responsibilities of a nonprofit dental service corporation to the same extent as though it had been incorporated as a nonprofit dental service corporation.

History of Section.
(P.L. 1959, ch. 183, § 1.)



Chapter 27-20.1-10 - Nonprofit dental service corporation assessment.

§ 27-20.1-10 Nonprofit dental service corporation assessment.  (a) Notwithstanding any other provisions of law, each domestic nonprofit dental service corporation shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) The minimum assessment charged shall be one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 4; P.L. 1993, ch. 180, § 18; P.L. 2002, ch. 292, § 133.)



Chapter 27-20.1-11 - Rehabilitation, liquidation, or conservation.

§ 27-20.1-11 Rehabilitation, liquidation, or conservation.  (a) Any rehabilitation, liquidations, administrative supervision or conservation of a nonprofit dental service corporation organized under this chapter shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director of business regulation to rehabilitate, liquidate, or conserve a nonprofit dental service corporation upon any one or more of the following grounds:

(1) That the nonprofit dental service corporation is insolvent; for the purposes of this section, the term "insolvent" means the inability of the nonprofit dental service corporation to meet its debts and financial obligations as they become due;

(2) That the nonprofit dental service corporation fails or refuses to comply with a lawful order of the director of business regulation reasonably designed to correct unsound business policies or practices which, if uncorrected, could reasonably lead to insolvency as defined in subdivision (1) of this subsection; or

(3) That the nonprofit dental service corporation's financial condition is such as to render its further transaction of business hazardous to the public or its subscribers or members.

(b) A claim by a health care provider shall not be asserted against any subscriber or member of the nonprofit dental service corporation in the event of the rehabilitation, liquidation, conservation, or administrative supervision of the nonprofit dental service corporation.

History of Section.
(P.L. 1993, ch. 180, § 19.)



Chapter 27-20.1-12 - Holding company systems.

§ 27-20.1-12 Holding company systems.  All of the provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter. Any approval granted by the director pursuant to chapter 35 of this title do not supersede any other approval under Rhode Island law relative to mergers or other acquisitions of nonprofit dental service corporations in their capacity as Rhode Island charitable nonprofit corporations.

History of Section.
(P.L. 1993, ch. 180, § 19; P.L. 1998, ch. 90, § 3; P.L. 2000, ch. 178, § 5; P.L. 2000, ch. 200, § 15; P.L. 2000, ch. 229, § 15.)



Chapter 27-20.1-12.1 - No derogation of attorney general.

§ 27-20.1-12.1 No derogation of attorney general.  No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable assets for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of the charity.

History of Section.
(P.L. 1998, ch. 90, § 8.)



Chapter 27-20.1-13 - Regulations.

§ 27-20.1-13 Regulations.  The director of the department of business regulation may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 19.)



Chapter 27-20.1-14 - Reserves.

§ 27-20.1-14 Reserves.  Any corporation organized under this title shall maintain total reserves for dental services, separate and distinct from reserves for other health services, in a dollar amount sufficient to pay claims for dental services and operating expenses for not less than one month. Those reserves shall be computed as of each March 31, June 30, September 30 and December 31, and a report setting forth the computation shall be submitted to the director of the department of business regulation together with the corporation's Rhode Island quarterly or annual statement to the insurance commissioner of the state of Rhode Island.

History of Section.
(P.L. 1995, ch. 264, § 1.)



Chapter 27-20.1-15 - Drug coverage.

§ 27-20.1-15 Drug coverage.  (a) Any nonprofit dental service corporation that utilizes a formulary of medications for which coverage is provided under an individual or group plan master contract shall require any physician or other person authorized by the department of health to prescribe medication to prescribe from the formulary. A physician or other person authorized by the department of health to prescribe medication shall be allowed to prescribe medications previously on, or not on, the nonprofit dental service corporation's formulary if he or she believes that the prescription of the non-formulary medication is medically necessary. A nonprofit dental service corporation shall be required to provide coverage for a non-formulary medication only when the non-formulary medication meets the nonprofit dental service corporation's medical exception criteria for the coverage of that medication.

(b) A nonprofit dental service corporation's medical exception criteria for the coverage of non-formulary medications shall be developed in accordance with § 23-17.13-3(c)(3).

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

History of Section.
(P.L. 1998, ch. 290, § 4.)



Chapter 27-20.1-16 - Magnetic resonance imaging  Quality assurance standards.

§ 27-20.1-16 Magnetic resonance imaging  Quality assurance standards.  A magnetic resonance imaging examination eligible for reimbursement by a nonprofit dental services corporation licensed pursuant to this chapter shall be reimbursed only if the provider at which the examination has been conducted and processed, and the licensed physician interpreting the results of the magnetic resonance imaging examination, both meet state approved quality assurance standards for taking, processing, and interpreting magnetic resonance imaging examinations. The director of health has the authority to promulgate rules and regulations necessary to carry out the provisions of this section. The rules and regulations are based upon the most current standards of the American College of Radiology, and approved by the director.

History of Section.
(P.L. 1999, ch. 169, § 5.)



Chapter 27-20.1-17 - Termination of children's benefits.

§ 27-20.1-17 Termination of children's benefits.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall include a provision that policyholders shall receive no less than thirty (30) days notice from the nonprofit dental service corporation that a child covered as a dependent by the policyholder is about to lose his or her coverage as a result of reaching the maximum age for a dependent child and that the child will only continue to be covered upon documentation being provided of current college enrollment, or that the child may purchase a conversion policy if he or she is not a college student.

(b) Nothing in this section prohibits a nonprofit dental service corporation from requiring a policyholder to annually provide proof of a child's current college enrollment in order to maintain the child's coverage. Provided, nothing in this section requires coverage inconsistent with the membership criteria in effect under the policyholder's health benefits coverage.

History of Section.
(P.L. 2000, ch. 214, § 4; P.L. 2002, ch. 292, § 40.)



Chapter 27-20.1-18 - Dental insurance assignment of benefits.

§ 27-20.1-18 Dental insurance assignment of benefits.  Every entity providing nonprofit dental service plan as defined in this chapter shall allow, as a provision in a group or individual policy, contract or health benefit plan for coverage of dental services, any person insured by such entity to direct, in writing, that benefits from a health benefit plan, policy or contract, be paid directly to a dental care provider who has not contracted with the entity to provide dental services to persons covered by the entity but otherwise meets the credentialing criteria of the entity and has not previously been terminated by such entity as a participating provider. If written direction to pay is executed and written notice of the direction to pay is provided to such entity, the insuring entity shall pay the benefits directly to the dental care provider. Any efforts to modify the amount of benefits paid directly to the dental care provider under this section may include a reduction in benefits paid of no more than five percent (5%) less than the benefits paid to participating dentists. The entity paying the dentist, pursuant to a direction to pay duly executed by the subscriber, shall have the right to review the records of the dentist receiving such payment that relate exclusively to that particular subscriber/patient to determine that the service in question was rendered.

History of Section.
(P.L. 2004, ch. 268, § 4; P.L. 2004, ch. 386, § 4.)



Chapter 27-20.1-19 - Post-payment audits.

§ 27-20.1-19 Post-payment audits.  (a) Except as otherwise provided herein, any review, audit or investigation by a nonprofit dental service corporation of a health care provider's claims which results in the recoupment or set-off of funds previously paid to the health care provider in respect to such claims shall be completed no later than two (2) years after the completed claims were initially paid. This section shall not restrict any review, audit or investigation regarding claims that are submitted fraudulently, are subject to a pattern of inappropriate billing, are related to coordination of benefits, or are subject to any federal law or regulation that permits claims review beyond the period provided herein.

(b) No health care provider shall seek reimbursement from a payer for underpayment of a claim later than two (2) years from the date the first payment on the claim was made, except if the claim is the subject of an appeal properly submitted pursuant to the payer's claims appeal policies or the claim is subject to continual claims submission.

(c) For the purposes of this section, "health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

History of Section.
(P.L. 2006, ch. 86, § 4; P.L. 2006, ch. 97, § 4.)



Chapter 27-20.1-20 - Plan change notices.

§ 27-20.1-20 Plan change notices.  Every entity providing a nonprofit dental service plan as defined in this chapter shall notify all dentists providing services under a group or individual policy, contract or health benefit plan for coverage of dental services, in writing, of any changes to its rules and regulations, guidelines, policies or procedures concerning coverage of or payment for dental services. Said notice of changes in terms shall be communicated to the participating dentists by the dental plan in electronic mail format or, in addition, beginning January 1, 2012 and upon the written request of the dentist, received by the nonprofit dental service plan on or before December 31, 2011, by U.S. mail, showing the changes in redline format and shall be provided to the participating dentists no later than fifteen (15) days before the effective date of said changes.

History of Section.
(P.L. 2011, ch. 236, § 1; P.L. 2011, ch. 255, § 1.)






Chapter 27-20.2 - Nonprofit Optometric Service Corporations

Chapter 27-20.2-1 - Definitions.

§ 27-20.2-1 Definitions.  As used in this chapter:

(1) "Nonprofit optometric service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining, and operating a nonprofit optometric service plan;

(2) "Nonprofit optometric service plan" means a plan by which specified optometric service is provided to subscribers to the plan by a nonprofit optometric service corporation;

(3) "Optometric service" means the professional services rendered by persons duly licensed under the laws of this state to practice optometry or the expense indemnity for the services, appliances, supplies, and care as may be specified in any nonprofit optometric service plan. Optometric service shall not be construed to include hospital services; and

(4) "Subscribers" means those persons or groups of persons who contract with a nonprofit optometric service corporation for optometric service pursuant to a nonprofit optometric service plan.

History of Section.
(P.L. 1960, ch. 69, § 1.)



Chapter 27-20.2-2 - Organization.

§ 27-20.2-2 Organization.  (a) Five (5) or more optometrists duly licensed to practice under the laws of this state who are members of the Rhode Island Optometric Association and who first obtain authorization to do so by the Rhode Island Optometric Association, as evidenced by an affidavit of the president and secretary of the association, may associate themselves by written articles of association for the incorporation of a nonprofit optometric service corporation under the provisions of chapter 6 of title 7.

(b) The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment of or in addition to them, shall not apply to any nonprofit optometric service corporation unless expressly so provided in the laws.

(c) A majority of the directors of a nonprofit optometric service corporation, other than a corporation organized pursuant to the provisions of chapter 19 of this title, must at all times be optometrists duly licensed to practice under the laws of this state.

History of Section.
(P.L. 1960, ch. 69, § 1.)



Chapter 27-20.2-3 - Contracts.

§ 27-20.2-3 Contracts.  (a) Each nonprofit optometric service corporation may contract with its subscribers for an optometric service under any nonprofit optometric service plan adopted by the corporation.

(b) The rates charged by the nonprofit optometric service corporation to its subscribers shall be consistent with the proper conduct of its business and the interests of the public, and shall at all times be subject to the approval of the director of business regulation.

(c) Nothing contained in this chapter or in any nonprofit optometric service plan shall affect the ordinary professional relationship between the person rendering optometric services under the plan and the subscriber to whom the services are rendered; and no action based upon or arising out of the relationship or relating to optometric services rendered pursuant to a nonprofit optometric service plan shall be maintained against the nonprofit optometric service corporation operating the plan.

History of Section.
(P.L. 1960, ch. 69, § 1.)



Chapter 27-20.2-4 - Annual and quarterly statements.

§ 27-20.2-4 Annual and quarterly statements.  (a) Every nonprofit optometric service corporation shall annually, on or before the first day of March in each year, file in the office of the commissioner of insurance a statement, verified by at least two (2) of the principal officers of the corporation, of its condition on the 31st day of December then next preceding, which statement shall contain any matters the director of business regulation shall prescribe and shall be available for inspection by the public.

(b) Every nonprofit optometric service corporation shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures, and shall be available for inspection by the public.

(c) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1960, ch. 69, § 1; P.L. 1994, ch. 404, § 4; P.L. 1996, ch. 188, § 12.)



Chapter 27-20.2-5 - Examination of affairs of corporation.

§ 27-20.2-5 Examination of affairs of corporation.  It shall be the duty of the director of business regulation to make an examination of the financial condition and methods of doing business of every nonprofit optometric service corporation. The examination shall be performed, and the associated costs shall be borne by the company, in accordance with all provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1960, ch. 69, § 1; P.L. 1994, ch. 404, § 4.)



Chapter 27-20.2-6 - Commission plans for solicitors or insurance producers.

§ 27-20.2-6 Commission plans for solicitors or insurance producers.  No person shall be engaged to solicit subscribers to any nonprofit optometric service plan upon a commission basis or upon any other basis by which the payment of the compensation or expenses of the person shall be conditioned upon the enrollment of subscribers, unless the method of solicitation and rate of compensation shall have had the prior written approval of the director of business regulation.

History of Section.
(P.L. 1960, ch. 69, § 1.)



Chapter 27-20.2-7 - Investment standards.

§ 27-20.2-7 Investment standards.  (a) All nonprofit optometric service corporations shall protect the interests of subscribers by promoting company solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow the nonprofit optometric service corporation to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to subscribers are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) of this section subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter are not considered admitted assets.

History of Section.
(P.L. 1960, ch. 69, § 1; P.L. 1999, ch. 45, § 4.)



Chapter 27-20.2-8 - Corporation deemed public charitable institution.

§ 27-20.2-8 Corporation deemed public charitable institution.  Every nonprofit optometric service corporation is declared to be, and shall be deemed to be, a charitable institution and an incorporated public charitable institution and shall be subject to the provisions of chapter 6 of title 7, except as otherwise expressly provided in this chapter, and to this chapter.

History of Section.
(P.L. 1960, ch. 69, § 1.)



Chapter 27-20.2-9 - Adoption of chapter by hospital service corporation.

§ 27-20.2-9 Adoption of chapter by hospital service corporation.  Any nonprofit hospital service corporation organized pursuant to the provisions of chapter 19 of this title, which first obtains authorization to do so by the Rhode Island Optometric Association as evidenced by the affidavit of the president and secretary of the association, may amend its articles of association to adopt the provisions of this chapter, and upon that adoption the corporation shall have and exercise all of the powers and be subject to all of the duties and responsibilities of a nonprofit optometric service corporation to the same extent as though it had been incorporated as a nonprofit optometric service corporation.

History of Section.
(P.L. 1960, ch. 69, § 1; P.L. 2002, ch. 292, § 41.)



Chapter 27-20.2-10 - Nonprofit optometric service corporation assessment.

§ 27-20.2-10 Nonprofit optometric service corporation assessment.  (a) Notwithstanding any other provisions of law, each domestic nonprofit optometric service corporation shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) The minimum assessment charged shall be one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 5; P.L. 1993, ch. 180, § 20; P.L. 2002, ch. 292, § 134.)



Chapter 27-20.2-11 - Rehabilitation, liquidation, or conservation.

§ 27-20.2-11 Rehabilitation, liquidation, or conservation.  (a) Any rehabilitation, liquidation, administrative supervision, or conservation of a nonprofit optometric service corporation organized under this chapter shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director of business regulation to rehabilitate, liquidate, or conserve a nonprofit optometric service corporation upon any one or more of the following grounds:

(1) That the nonprofit optometric service corporation is insolvent; for the purposes of this section, the term "insolvent" means the inability of the nonprofit optometric service corporation to meet its debts and financial obligations as they become due;

(2) That the nonprofit optometric service corporation fails or refuses to comply with a lawful order of the director of business regulations reasonably designed to correct unsound business policies or practices which, if uncorrected, could reasonably lead to insolvency as defined in subdivision (1) of this subsection; or

(3) That the nonprofit optometric service corporation's financial condition is such as to render its further transaction of business hazardous to the public or its subscribers or members.

(b) A claim by a health care provider shall not be asserted against any subscriber or member of the nonprofit optometric service corporation in the event of the rehabilitation, liquidation, conservation, or administrative supervision of the nonprofit optometric service corporation.

History of Section.
(P.L. 1993, ch. 180, § 21.)



Chapter 27-20.2-12 - Holding company systems.

§ 27-20.2-12 Holding company systems.  All of the provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter. Any approval granted by the director pursuant to chapter 35 of this title do not supersede any other approval under Rhode Island law relative to mergers or other acquisitions of nonprofit optometric service corporations in their capacity as Rhode Island charitable nonprofit corporations.

History of Section.
(P.L. 1993, ch. 180, § 21; P.L. 1998, ch. 90, § 4; P.L. 2000, ch. 178, § 6; P.L. 2000, ch. 200, § 16; P.L. 2000, ch. 229, § 16.)



Chapter 27-20.2-12.1 - No derogation of attorney general.

§ 27-20.2-12.1 No derogation of attorney general.  No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable assets for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of the charity.

History of Section.
(P.L. 1998, ch. 90, § 9.)



Chapter 27-20.2-13 - Regulations.

§ 27-20.2-13 Regulations.  The director of business regulation may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 21.)



Chapter 27-20.2-14 - Termination of children's benefits.

§ 27-20.2-14 Termination of children's benefits.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall include a provision that policyholders shall receive thirty (30) days notice from the nonprofit optometric service corporation that a child covered as a dependent by the policyholder is about to lose his or her coverage as a result of reaching the maximum age for a dependent child and that the child will only continue to be covered upon documentation being provided of current college enrollment, or that the child may purchase a conversion policy if he or she is not a college student.

(b) Nothing in this section prohibits a nonprofit optometric service corporation from requiring a policyholder to annually provide proof of a child's current college enrollment in order to maintain the child's coverage. Provided further, nothing in this section requires coverage inconsistent with the membership criteria in effect under the policyholder's health benefits coverage.

History of Section.
(P.L. 2000, ch. 214, § 5; P.L. 2002, ch. 292, § 41.)






Chapter 27-20.3 - Nonprofit Legal Service Corporations

Chapter 27-20.3-1 - Definitions.

§ 27-20.3-1 Definitions.  As used in this chapter:

(1) "Legal service" means the professional services rendered by persons duly licensed under the laws of this state to engage in the practice of law who have agreed to perform services as may be specified under any nonprofit prepaid legal service plan, and to accept payment for the services on the basis provided in the plan. The plan shall assure that every subscriber will be able to choose any attorney he or she desires who has agreed to participate as a member of a nonprofit prepaid legal service plan, and if a subscriber has no preference, a fair method shall be available to insure that every attorney who has agreed to participate as a member of a nonprofit prepaid legal service plan is given an equal opportunity to be selected for legal service;

(2) "Nonprofit prepaid legal service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining, and operating a nonprofit prepaid legal services plan;

(3) "Nonprofit prepaid legal services plan" means any plan by which reimbursement for specified legal services is provided to participating attorneys or subscribers to the plan by a nonprofit prepaid legal service corporation, and the plan shall be open for participation to all qualified, practicing members of the Rhode Island Bar Association; and

(4) "Subscribers" means those persons or groups of persons who shall contract with a nonprofit legal service corporation for reimbursement for specified legal services pursuant to a nonprofit legal services plan.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-2 - Organization.

§ 27-20.3-2 Organization.  (a) Five (5) or more lawyers duly licensed to practice under the laws of this state who are members of the Rhode Island Bar Association and who first obtain authorization to do so by the Rhode Island Bar Association, as evidenced by an affidavit of the president and secretary of the association, may associate themselves by written articles of association for the incorporation of a nonprofit prepaid legal service corporation. The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment of or in addition to them, shall not apply to any nonprofit prepaid legal service corporation unless expressly so provided in the laws. Nonprofit prepaid legal service corporations shall have all of the corporate powers of nonbusiness corporations as specified in chapter 6 of title 7.

(b) The directors of any nonprofit prepaid legal service corporation shall consist of an equal number of attorneys duly licensed to practice under the laws of this state and of persons representing the public who are not attorneys.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-3 - Contracts.

§ 27-20.3-3 Contracts.  (a) A nonprofit prepaid legal service corporation may contract with its subscribers for legal services that may be provided under any nonprofit prepaid legal services plan adopted by the corporation.

(b) Every nonprofit prepaid legal service corporation shall, before accepting applications for participation in a nonprofit prepaid legal services plan, establish a reserve fund of not less than ten percent (10%) of the claims and expenses projected by the board of directors of the corporation for its first fiscal year of operation. At the time or times that the corporation shall adjust its rates, it shall include a factor for the protection of its subscribers projected to produce a reserve fund at the end of the rating period applied for of not less than ten percent (10%) of the most recent twelve (12) months of claims and operating expenses available at the time of filing its request for approval of the rates.

(c) The rates charged by the nonprofit prepaid legal service corporation to its subscribers shall be consistent with the proper conduct of its business and the interests of the public, and shall at all times be subject to the approval of the director of business regulation.

(d) Nothing contained in this chapter or in any nonprofit prepaid legal service plan shall affect the ordinary professional relationship between the person rendering legal services under the plan and the subscriber to whom the services are rendered; and no action based upon or arising out of the relationship or relating to legal services rendered pursuant to a nonprofit prepaid legal services plan shall be maintained against the nonprofit prepaid legal service corporation operating the plan.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-4 - Annual and quarterly statements.

§ 27-20.3-4 Annual and quarterly statements.  (a) Every nonprofit prepaid legal service corporation shall annually, on or before the first day of March in each year, file in the office of the commissioner of insurance a statement, verified by at least two (2) of the principal officers of the corporation, of its condition on the thirty-first day of December then next preceding, which statement shall contain any matters relating to its financial operation, financial condition, and reserves as the director of business regulation shall prescribe, and shall be available for inspection by the public.

(b) Every nonprofit prepaid legal service corporation shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures, and shall be available for inspection by the public.

(c) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1976, ch. 179, § 1; P.L. 1994, ch. 404, § 5; P.L. 1996, ch. 188, § 13.)



Chapter 27-20.3-5 - Examination of affairs of corporation.

§ 27-20.3-5 Examination of affairs of corporation.  It shall be the duty of the director of business regulation to make an examination of the financial condition and methods of doing business of every nonprofit prepaid legal service corporation. The examination shall be performed, and the associated costs shall be borne by the company, in accordance with all provisions of chapter 13.1 of this title.

History of Section.
(P.L. 1976, ch. 179, § 1; P.L. 1994, ch. 404, § 5.)



Chapter 27-20.3-6 - Commission plans for solicitors or insurance producers.

§ 27-20.3-6 Commission plans for solicitors or insurance producers.  No person shall be engaged to solicit subscribers to any nonprofit prepaid legal services plan upon a commission basis or upon any other basis by which the payment of the compensation or expenses of the person shall be conditioned upon the enrollment of subscribers, unless the method of solicitation and rate of compensation shall have had the prior written approval of the director of business regulation.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-7 - Investment standards.

§ 27-20.3-7 Investment standards.  (a) All nonprofit prepaid legal service corporations shall protect the interests of subscribers by promoting company solvency and financial strength through the application of investment standards that facilitate a reasonable balance of the following objectives:

(1) To preserve principal;

(2) To assure reasonable diversification as to type of investment, issuer and credit quality; and

(3) To allow the nonprofit prepaid legal service corporation to allocate investments in a manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to subscribers are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

(b) All investments, including, but not limited to, those referred to in this chapter, shall be made and held in accordance with the objectives in subsection (a) of this section subject to the limitations set forth in this chapter and in regulations promulgated pursuant to this chapter. Investments not conforming to this chapter and any regulations promulgated pursuant to this chapter are not considered admitted assets.

History of Section.
(P.L. 1976, ch. 179, § 1; P.L. 1999, ch. 45, § 5.)



Chapter 27-20.3-8 - Corporation deemed public charitable institution.

§ 27-20.3-8 Corporation deemed public charitable institution.  Every nonprofit prepaid service corporation is declared to be, and shall be deemed to be, a charitable institution and shall be subject to the provisions of chapter 6 of title 7, except as otherwise expressly provided in this chapter, and to this chapter.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-9 - Operational agreements.

§ 27-20.3-9 Operational agreements.  (a) Any nonprofit hospital service corporation, organized pursuant to provisions of chapter 19 of this title, is authorized to enter into administrative agreements with nonprofit prepaid legal service corporations organized pursuant to the provisions of this chapter.

(b) Nonprofit prepaid legal service corporations, organized pursuant to the provisions of this chapter, are authorized to enter into administrative agreements with any nonprofit hospital service corporation organized pursuant to the provisions of chapter 19 of this title or commercial insurance companies duly licensed and authorized to conduct business in this state.

(c) In the event a nonprofit prepaid legal service corporation, organized pursuant to the provisions of this chapter, enters into an administrative agreement with a commercial insurance company duly licensed and authorized to conduct business in this state, nothing contained in this chapter shall be construed to exempt the commercial insurance company from the laws of this state regulating insurance companies or the regulations of the director of business regulation applicable to the company.

History of Section.
(P.L. 1976, ch. 179, § 1.)



Chapter 27-20.3-10 - Nonprofit legal service corporation assessment.

§ 27-20.3-10 Nonprofit legal service corporation assessment.  (a) Notwithstanding any other provisions of law, each domestic nonprofit legal service corporation shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) The minimum assessment charged shall be one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 6; P.L. 1993, ch. 180, § 22; P.L. 2002, ch. 292, § 135.)



Chapter 27-20.3-11 - Rehabilitation, liquidation, or conservation.

§ 27-20.3-11 Rehabilitation, liquidation, or conservation.  (a) Any rehabilitation, liquidation, administrative supervision, or conservation of a nonprofit legal service corporation organized under this chapter shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director of business regulation to rehabilitate, liquidate, or conserve a nonprofit legal service corporation upon any one or more of the following grounds:

(1) That the nonprofit legal service corporation is insolvent; for the purposes of this section, the term "insolvent" means the inability of the nonprofit legal service corporation to meet its debts and financial obligations as they become due;

(2) That the nonprofit legal service corporation fails or refuses to comply with a lawful order of the director of business regulation reasonably designed to correct unsound business policies or practices which, if uncorrected, could reasonably lead to insolvency as defined in subdivision (1) of this subsection; or

(3) That the nonprofit legal service corporation's financial condition is such as to render its further transaction of business hazardous to the public or its subscribers or members.

(b) A claim by a health care provider shall not be asserted against any subscriber or member of the nonprofit legal service corporation in the event of the rehabilitation, liquidation, conservation, or administrative supervision of the nonprofit legal service corporation.

History of Section.
(P.L. 1993, ch. 180, § 23.)



Chapter 27-20.3-12 - Holding company systems.

§ 27-20.3-12 Holding company systems.  All provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter. Any approval granted by the director pursuant to chapter 35 of this title shall not supersede any other approval under Rhode Island law relative to mergers or other acquisitions of nonprofit legal service corporations in their capacity as Rhode Island charitable nonprofit corporations.

History of Section.
(P.L. 1993, ch. 180, § 23; P.L. 2000, ch. 178, § 7; P.L. 2000, ch. 200, § 17; P.L. 2000, ch. 229, § 17.)



Chapter 27-20.3-13 - Regulations.

§ 27-20.3-13 Regulations.  The director of business regulation may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 23.)






Chapter 27-20.4 - Insurance Continuation Act

Chapter 27-20.4-1 - Continuation of health plan coverage for former spouse.

§ 27-20.4-1 Continuation of health plan coverage for former spouse.  (a) In the event of a final judgment of divorce, whether absolute or otherwise, where one party to the divorce was at the time of the entry of the judgment for divorce a member of a health plan providing family coverage regulated under chapters 18, 19, 20, or 20.1 of this title and § 42-62-13, or a member of a health maintenance organization as defined in § 42-62-4(5), or any similar health plan whether regulated under these chapters and sections or not, the person who was the spouse of the party prior to the entry of judgment for divorce may remain eligible for continuing benefits under the plan and health maintenance organization without additional premium or examination if the order is included in the judgment when entered. The eligibility shall continue as long as the original member is a participant in the plan or health maintenance organization and until either one of the following shall take place: (1) the remarriage of either party to the divorce, or (2) until a time as provided by the judgment for divorce. If the person who was the spouse of a member of a plan or health maintenance organization as set forth in this subsection becomes eligible to participate in a comparable plan or health maintenance organization through his or her own employment, the continuation of the original plan coverage shall cease. Any final decree continuing family health insurance shall require both the member and the spouse to notify the insurer promptly of any remarriage.

(b) The person who was the spouse and remains eligible for continuing benefits under the provisions of this section or any custodial guardian of an insured minor child of the original member, having paid for covered medical costs subject to reimbursement, shall be reimbursed directly by the insurer upon the filing of the claim. The insurer shall not require that the claim be filed through the insured member, but must allow for direct filing.

History of Section.
(P.L. 1983, ch. 148, § 1; P.L. 1984, ch. 32, § 1; P.L. 1993, ch. 276, § 1.)



Chapter 27-20.4-2 - Effect of remarriage on continuation of plan coverage.

§ 27-20.4-2 Effect of remarriage on continuation of plan coverage.  If a member of a health plan or health maintenance organization as set forth in § 27-20.4-1 shall be excluded from coverage by the remarriage of his or her former spouse, the person excluded shall have the right to purchase within thirty (30) days without evidence of insurability an individual policy from the health plan or health maintenance organization previously insuring that person.

History of Section.
(P.L. 1983, ch. 148, § 1.)



Chapter 27-20.4-3 - Definitions.

§ 27-20.4-3 Definitions.  As used in this chapter, the following terms have the following meaning:

(1) "Director" means the director of the department of business regulation;

(2) "Individual contract" means any health benefit contract that is not a group contract;

(3) "Insurer" means every medical service corporation, hospital service corporation, health maintenance organization licensed under chapter 41 of this title or as defined in § 42-62-4, or insurance company offering and/or insuring health services;

(4) "Late enrollee" means a person who requests enrollment in a group plan following the initial enrollment period provided under the terms of the plan, except that a person is not a late enrollee if:

(i) The request for enrollment is made within thirty (30) days after the termination of coverage under a prior contract or policy and the individual did not request coverage initially under the succeeding contract because that individual was covered under a prior contract and coverage under that contract ceased due to termination of employment, death of a spouse, or divorce; or

(ii) A court has ordered that coverage be provided for a spouse or minor child under a covered employee's plan and the request for coverage is made within thirty (30) days after issuance of the court order;

(5) "Prior contract" means the group or individual health benefit contract or health benefit plan that previously covered the person;

(6) "Replacement contract" means a total group health benefit contract which replaces another total group health benefit contract;

(7) "Succeeding contract" means the group health benefit contract under which the person is seeking coverage or a different health benefit plan under the same group health benefit contract; and

(8) "Total group contract" means a health benefit contract for the coverage of all eligible members of the employer health plan.

History of Section.
(P.L. 1991, ch. 321, § 1; P.L. 1992, ch. 387, § 1.)



Chapter 27-20.4-4 - Continuity on replacement of total group contract.

§ 27-20.4-4 Continuity on replacement of total group contract.  (a) Notwithstanding any other provision of law, this section applies to all health plans providing coverage regulated by chapters 18, 19, 20, 20.1 and 41 of this title and to all total group contracts, except group long term care policies issued by an insurer to contract holders who are obtaining coverage to replace coverage under a different contract or policy issued by any insurer.

(b) This section provides continuity of coverage to eligible persons under the succeeding contract who were covered under a total group contract at any time during the ninety (90) days before the discontinuance of the total group contract, when that contract is replaced by another total group contract.

(c) In a replacement contract subject to this section, an insurer may not, for any person described in subsection (b) of this section:

(1) Request that the person provide or seek to obtain evidence of insurability other than to:

(i) Determine whether the group as a whole is insurable;

(ii) Determine rates for the whole group; and

(iii) Make reinsurance decisions;

(2) Decline to enroll the person on the basis of evidence of insurability if the person is eligible for coverage; or

(3) Impose a period during which benefits are excluded or limited with respect to preexisting conditions on that person, except as provided in this section.

(d) Notwithstanding subsection (c) of this section, any person who was covered under the replaced total group contract for fewer than ninety (90) continuous days may be subject to a preexisting condition exclusion or waiting period in the replacement contract, provided the period is not longer than ninety (90) days and credit is given for satisfaction or partial satisfaction of any preexisting condition exclusions or limitations under the replaced total group contract.

(e) The insurer that issued the replaced contract or policy is liable after the discontinuance of that contract or policy only to the extent of its accrued liability and any extensions of benefits provided in its contract.

History of Section.
(P.L. 1991, ch. 321, § 1; P.L. 1992, ch. 387, § 1; P.L. 1994, ch. 381, § 1.)



Chapter 27-20.4-5 - Continuity of coverage for individual who changes groups, changes insurers within the same group, or changes benefit plans provided by the same insurer.

§ 27-20.4-5 Continuity of coverage for individual who changes groups, changes insurers within the same group, or changes benefit plans provided by the same insurer.  (a) This section applies to all health benefit group contracts issued by an insurer when a member of the group changes from one group to another group due to a change in employment, or when due to the action of the employer or insurer is: (1) forced to change from one benefit plan to another; or (2) forced to change from one insurer to another.

(b) Except as provided in subsection (c) of this section, this section provides continuity of coverage for a person who seeks coverage under a succeeding contract if coverage under the prior contract is terminated within three (3) months before the date the person enrolls or is eligible to enroll in the succeeding contract. No period of ineligibility for any health plan imposed by terms of employment may be considered in determining whether the coverage ended within three (3) months of the date the person enrolls or would be eligible to enroll, and if:

(1) That person was covered under an individual or group contract or policy issued by any insurer and that person's health benefit plan was eliminated by the employer or the insurer; or

(2) That person was covered under an individual or group contract or policy issued by any insurer and that person has terminated employment and at, or following, termination of employment that person is not eligible or is no longer eligible for COBRA continuation coverage under group health plans as provided for in 42 U.S.C. § 300bb-1 et seq., or for extended medical benefits as provided in Chapter 19.1 of this title.

(c) Notwithstanding subsection (b) of this section, this section does not provide continuity of coverage for a late enrollee.

(d) Except as otherwise provided in this section, in a group health benefit contract subject to this section, any insurer covering employees of the employer must, for any person described in subsection (b) of this section, waive any medical underwriting, but only to the extent that the underwriting is used to exclude a specific condition or the person, or waive preexisting conditions exclusion or limitations to the extent that benefits would have been payable under the prior contract if that contract were still in effect. The issuer of the succeeding contract is not required to duplicate any benefits covered by the issuer of the prior contract.

History of Section.
(P.L. 1991, ch. 321, § 1; P.L. 1992, ch. 387, § 1.)



Chapter 27-20.4-6 - Jurisdiction.

§ 27-20.4-6 Jurisdiction.  This chapter shall apply to policies and certificates issued, delivered, or renewed in the state of Rhode Island and certificates of multiple employer trusts located in other states where the employer is located in the state of Rhode Island.

History of Section.
(P.L. 1992, ch. 387, § 2.)



Chapter 27-20.4-7 - Rulemaking authority.

§ 27-20.4-7 Rulemaking authority.  The director shall issue regulations in accordance with chapter 35 of title 42 for the implementation and administration of this chapter.

History of Section.
(P.L. 1992, ch. 387, § 2.)



Chapter 27-20.4-8 - Penalties.

§ 27-20.4-8 Penalties.  Whenever the director shall have cause to believe that a violation of this chapter or the regulations promulgated pursuant to this chapter has occurred, the director may, in accordance with the requirements of the Administrative Procedures Act, chapter 35 of title 42, revoke or suspend a license, levy an administrative penalty in an amount not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), order the violator to cease marketing any health benefit plans in the state, require the violator to take any actions necessary to comply with the provisions of law, or any combination of these actions.

History of Section.
(P.L. 1992, ch. 387, § 2.)



Chapter 27-20.4-9 - Limited benefit policy  Exclusion.

§ 27-20.4-9 Limited benefit policy  Exclusion.  Any long term care insurance policy and any accident and sickness insurance policy whose benefits are limited to income protection or the furnishing of disability income or a limited health benefit coverage are excluded from the provisions of this chapter. A limited benefit policy, for the purposes of this section, is any accident or sickness policy that covers one or more specified risks including, but not limited to, accidental death or injury or specified disease.

History of Section.
(P.L. 1992, ch. 387, § 2.)






Chapter 27-20.5 - Participation of Medical Service Providers

Chapter 27-20.5-1 - Restriction on participation prohibited.

§ 27-20.5-1 Restriction on participation prohibited.  It shall be unlawful for any nonprofit medical service corporation, hospital service corporation, health maintenance organization, or any other insurer offering and/or insuring health services on a prepaid basis as defined in § 42-62-4(7), or any other person, to provide that providers of medical services defined in § 27-20-1 shall render those services exclusively to subscribers of any one particular nonprofit or for-profit medical service corporation, hospital service corporation, health maintenance organization, insurers, or any other person in order for the provider to be a participant in the nonprofit or for-profit medical service corporation, hospital service corporation, health maintenance organization, or any other person; provided, that this section shall not apply to medical service providers who voluntarily agree to render those services on a full-time basis to a health maintenance organization.

History of Section.
(P.L. 1986, ch. 456, § 1.)






Chapter 27-20.6 - Health Care Insurers  Coordination of Benefits

Chapter 27-20.6-1 - Definitions.

§ 27-20.6-1 Definitions.  As used in this chapter, the following terms shall have the following meanings:

(1) "Insurer" means every nonprofit medical service corporation, hospital service corporation, health maintenance organization, or other insurer offering and/or insuring health services; the term shall in addition include any entity defined as an insurer under § 42-62-4; and

(2) "Primary insurer" means the insurer primarily liable in accordance with the anti-duplication provisions established by regulations promulgated by the director of business regulation.

History of Section.
(P.L. 1989, ch. 373, § 1.)



Chapter 27-20.6-2 - Coordination of information.

§ 27-20.6-2 Coordination of information.  Every insurer issuing contracts for health care coverage which contain a provision for the coordination of benefits shall exchange information with respect to those contracts with other insurers as may be necessary to coordinate benefits in order to avoid duplication of payments for the same health care services rendered.

History of Section.
(P.L. 1989, ch. 373, § 1.)



Chapter 27-20.6-3 - Reimbursement.

§ 27-20.6-3 Reimbursement.  Each primary insurer, to the extent of its contractual liability, shall reimburse any other insurer any amounts actually paid by the other insurer for health care services rendered; provided, no insurer shall reimburse for any benefit or coverages in excess of those specified in the contract.

History of Section.
(P.L. 1989, ch. 373, § 1.)



Chapter 27-20.6-4 - Failure to comply.

§ 27-20.6-4 Failure to comply.  The failure of any insurer to comply with a written request for reimbursement within forty-five (45) days of receipt of the request shall result in the imposition of interest upon the amount of money due at the rate of one percent (1%) per month from the date the request for reimbursement was made until the date payment is made.

History of Section.
(P.L. 1989, ch. 373, § 1.)



Chapter 27-20.6-5 - Arbitration.

§ 27-20.6-5 Arbitration.  (a) Whenever there exists a dispute between insurers under the provisions of this chapter, the dispute shall be submitted for resolution to an impartial, independent arbitrator who has no affiliation with either party to the dispute. The arbitrator shall be mutually agreed upon by the parties to the dispute. In the event that no mutual agreement can be reached, the arbitrator shall be appointed by the director of the department of business regulation from the list established under subsection (b) of this section. The fees of the arbitrator shall be paid by the losing party.

(b) The director of the department of business regulation shall establish a list of authorized arbitrators, each of whom shall be a member in good standing of the Rhode Island Bar Association, for use pursuant to the provisions of this section.

History of Section.
(P.L. 1989, ch. 373, § 1.)



Chapter 27-20.6-6 - Rules and regulations.

§ 27-20.6-6 Rules and regulations.  The director of the department of business regulation shall promulgate rules and regulations, using the NAIC coordination of benefits model regulations as a guideline, which shall address: (1) the necessity and/or reasonableness of administrative penalties by entities subject to this chapter; (2) other procedures which may be necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1989, ch. 373, § 1; P.L. 2002, ch. 292, § 42.)






Chapter 27-20.7 - Third Party Health Insurance Administrators

Chapter 27-20.7-1 - Short title.

§ 27-20.7-1 Short title.  This chapter shall be known as "The Third Party Health Insurance Administrators Act."

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-2 - Definitions.

§ 27-20.7-2 Definitions.  As used in this chapter, the following terms have the following meanings:

(1) "Administrator" means a person who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, or residents of another state from offices in this state, in connection with life or health insurance coverage or annuities, except any of the following:

(i) An employer on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of the employer;

(ii) A union on behalf of its members;

(iii) An insurer which is authorized to transact insurance in this state with respect to a policy lawfully issued and delivered in and pursuant to the laws of this state or another state;

(iv) A producer licensed to sell life or health insurance in this state, whose activities are limited exclusively to the sale of insurance;

(v) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(vi) A trust and its trustees, agents and employees acting pursuant to the trust established in conformity with 29 U.S.C. § 186;

(vii) A trust exempt from taxation under § 501(a) of the Internal Revenue Code, 26 U.S.C. § 501(a), its trustees and employees acting pursuant to the trust, or a custodian and the custodian's agents or employees acting pursuant to a custodian account which meets the requirements of § 401(f) of the Internal Revenue Code, 26 U.S.C. § 401(f);

(viii) A credit union or a financial institution which is subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent they collect and remit premiums to licensed insurance producers or authorized insurers in connection with loan payments;

(ix) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized collection if the company does not adjust or settle claims;

(x) A person who adjusts or settles claims in the normal course of that person's practice or employment as an attorney at law and who does not collect charges or premiums in connection with life or health insurance coverage or annuities;

(xi) An adjuster licensed by this state whose activities are limited to adjustment of claims;

(xii) A person who acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. That person shall comply with the requirements of § 27-20.7-12(g); or

(xiii) A person licensed as a managing general agent in this state, whose activities are limited exclusively to the scope of activities conveyed under that license.

(2) "Affiliate" or "affiliated" means an entity or person who directly or indirectly through one or more intermediaries controls or is controlled by, or is under common control with, a specified entity or person.

(3) "Commissioner" means the commissioner of insurance.

(4) "Control" has the same meaning as that term is defined in § 27-35-1(c).

(5) "Insurance" or "insurance coverage" means any coverage offered or provided by an insurer.

(6) "Insurer" includes all persons, firms or corporations offering and/or insuring health services on a prepaid basis, including, but not limited to, policies of accident and sickness insurance as defined by chapter 18 of this title, nonprofit hospital or medical service plans as defined by chapters 19 and 20 of this title, or any other entity whose primary function is to provide diagnostic, therapeutic or preventive services to a defined population on the basis of a periodic premium. It includes all persons, firms or corporations providing health benefits coverage for employees on a self-insurance basis without the intervention of other entities. Insurer does not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

(7) "Underwrites" or "underwriting" means, but is not limited to, the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer; the overall planning and coordinating of an insurance program; and the ability to procure bonds and excess insurance.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-3 - Written agreement.

§ 27-20.7-3 Written agreement.  (a) No administrator shall act as an administrator without a written agreement between the administrator and the insurer, and the written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and for five (5) years after this. The agreement shall contain all provisions required by this section, except insofar as those requirements do not apply to the functions performed by the administrator.

(b) The written agreement shall include a statement of duties which the administrator is expected to perform on behalf of the insurer and the lines, classes or types of insurance for which the administrator is to be authorized to administer. The agreement shall make provisions with respect to underwriting or other standards pertaining to the business underwritten by the insurer.

(c) The insurer or administrator may, with written notice, terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the administrator during the pendency of any dispute regarding the cause for termination of the written agreement. The insurer shall fulfill any lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the administrator.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-4 - Payments to administrator.

§ 27-20.7-4 Payments to administrator.  If an insurer utilizes the services of an administrator, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured party shall be deemed to have been received by the insurer, and the payment of return premiums or claim payments forwarded by the insurer to the administrator shall not be deemed to have been paid to the insured party or claimant until the payments are received by the insured party or claimant. Nothing in this section limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insured parties or claimants.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-5 - Maintenance of records.

§ 27-20.7-5 Maintenance of records.  (a) Every administrator shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance record keeping and must be maintained for a period of not less than five (5) years from the date of their creation.

(b) The commissioner shall have access to books and records maintained by an administrator for the purposes of examination, audit and inspection. Any documents, materials or other information in the possession or control of the department of business regulation that are furnished by a third party administrator, insurer, producer, or an employee or agent acting on behalf of the third party administrator, insurer or producer, or obtained by the commissioner in an investigation, shall be confidential by law and privileged, shall not be subject to chapter 2 of title 38, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is nevertheless authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

(c) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (b) of this section.

(d) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (b) of this section, with other state or federal regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidential and privileged status of the document, material or other information; and

(2) May receive documents, materials or information, including confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, it affiliates or subsidiaries, and from regulatory and law enforcement officials or other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (d) of this section.

(f) Nothing in this chapter shall prohibit the insurance commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to chapter 2 of title 38 to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners.

(g) The insurer shall own the records generated by the administrator pertaining to the insurer. The administrator shall retain the right to continuing access to books and records to permit the administrator to fulfill all of its contractual obligations to insured parties, claimants and the insurer.

(h) In the event the insurer and the administrator cancel their agreement, notwithstanding the provisions of subsection (a) of this section, the administrator may, by written agreement with the insurer, transfer all records to a new administrator rather than retain them for five (5) years. In those cases, the new administrator shall acknowledge, in writing, that it is responsible for retaining the records of the prior administrator as required in subsection (a) of this section.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-6 - Approval of advertising.

§ 27-20.7-6 Approval of advertising.  An administrator may use only advertising pertaining to the business underwritten by an insurer that has been approved in writing by the insurer in advance of its use.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-7 - Responsibilities of the insurer.

§ 27-20.7-7 Responsibilities of the insurer.  (a) If an insurer utilizes the services of an administrator, the insurer shall be responsible for determining the benefits, premium rates, underwriting criteria and claims payment procedures applicable to the coverage and for securing reinsurance, if any. The rules pertaining to these matters must be provided, in writing, by the insurer to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in the written agreement between the administrator and the insurer.

(b) It is the sole responsibility of the insurer to provide for competent administration of its programs.

(c) In cases where an administrator administers benefits for more than one hundred (100) certificate holders on behalf of an insurer, the insurer shall, at least semi-annually, conduct a review of the operations of the administrator. At least one of these reviews shall be an on-site audit of the operations of the administrator.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-8 - Premium collection and payment of claims.

§ 27-20.7-8 Premium collection and payment of claims.  (a) All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and the return of premiums received from that insurer or insurers, shall be held by the administrator in a fiduciary capacity. The funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a federally or state insured financial institution. The written agreement between the administrator and the insurer shall provide for the administrator to periodically render an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer.

(b) If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The administrator shall keep copies of all the records and, upon requests of an insurer, shall furnish the insurer with copies of the records pertaining to the deposits and withdrawals.

(c) The administrator shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited. Withdrawals from the account shall be made as provided in the written agreement between the administrator and the insurer. The written agreement shall address, but not be limited to, the following:

(1) Remittance to an insurer entitled to remittance;

(2) Deposit in an account maintained in the name of the insurer;

(3) Transfer to and deposit in a claims paying account, with claims to be paid as provided for in subsection (d) of this section;

(4) Payment to a group policyholder for remittance to the insurer entitled to the remittance;

(5) Payment to the administrator of its commissions, fees or charges; and

(6) Remittance of return premium to the person or persons entitled to the return premium.

(d) All claims paid by the administrator from funds collected on behalf of or for an insurer shall be paid only on drafts or checks of and as authorized by the insurer.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-9 - Compensation to the administrator.

§ 27-20.7-9 Compensation to the administrator.  (a) An administrator shall not enter into an agreement or understanding with an insurer in which the effect is to make the amount of the administrator's commissions, fees, or charges contingent upon savings effected in the adjustment, settlement and payment of losses covered by the insurer's obligations. This provision shall not prohibit an administrator from receiving performance-based compensation for providing hospital or other auditing services.

(b) This section shall not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-10 - Notice and disclosure of charges and fees.

§ 27-20.7-10 Notice and disclosure of charges and fees.  (a) When the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to covered individuals advising them of the identity of, and relationship among, the administrator, the policyholder and the insurer.

(b) When an administrator collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium. Additional charges may not be made for services to the extent the services have been paid for by the insurer.

(c) The administrator shall disclose to the insurer all charges, fees and commissions received from all services in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-11 - Delivery of materials.

§ 27-20.7-11 Delivery of materials.  Any policies, certificates, booklets, termination notices or other written communications delivered by the insurer to the administrator for delivery to insured parties or covered individuals shall be delivered by the administrator promptly after receipt of instructions from the insurer to deliver them.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-12 - Certificate of authority required.

§ 27-20.7-12 Certificate of authority required.  (a) No person shall act as, or offer to act as, or hold himself or herself out to be an administrator in this state without a valid certificate of authority as an administrator issued by the commissioner.

(b) Applicants to be an administrator shall make an application to the commissioner upon a form to be furnished by the commissioner. The application shall include or be accompanied by the following information and documents:

(1) All basic organizational documents of the administrator, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement and other applicable documents and all amendments to those documents;

(2) The bylaws, rules, regulations or similar documents regulating the internal affairs of the administrator;

(3) The names, addresses, official positions and professional qualifications of the individuals who are responsible for the conduct of affairs of the administrator; including all members of the board of directors, board of trustees, executive committee or other governing board or committee; the principal officers in the case of a corporation or the partners or members in the case of a partnership or association; shareholders holding directly or indirectly ten percent (10%) or more of the voting securities of the administrator; and any other person who exercises control or influence over the affairs of the administrator;

(4) Annual financial statements or reports for the two (2) most recent years which prove that the applicant is solvent and any information that the commissioner may require in order to review the current financial condition of the applicant;

(5) A statement describing the business plan including information on staffing levels and activities proposed in this state and nationwide. The plan must provide details setting forth the administrator's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, record keeping and underwriting;

(6) If the applicant will be managing the solicitation of new or renewal business, proof that it employs or has contracted with an agent licensed by this state for solicitation and taking of applications. An applicant that intends to directly solicit insurance contracts or to act as an insurance producer must provide proof that it has a license as an insurance producer in this state; and

(7) Any other pertinent information that may be required by the commissioner.

(c) The applicant shall make available, for inspection by the commissioner, copies of all contracts with insurers or other persons utilizing the services of the administrator.

(d) The commissioner may refuse to issue a certificate of authority if the commissioner determines that the administrator, or any individual responsible for the conduct of affairs of the administrator as defined in subdivision (b)(3) of this section, is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had an insurance or an administrator license denied or revoked for cause by any state.

(e) A certificate of authority issued under this section shall remain valid, unless surrendered, suspended or revoked by the commissioner, for so long as the administrator continues in business in this state and remains in compliance with this chapter.

(f) An administrator is not required to hold a certificate of authority as an administrator in this state if all of the following conditions are met:

(1) The administrator has its principal place of business in another state;

(2) The administrator is not soliciting business as an administrator in this state;

(3) In the case of any group policy or plan of insurance serviced by the administrator, the lesser of five percent (5%) or one hundred (100) certificate holders reside in this state.

(g) A person is not required to hold a certificate of authority as an administrator in this state if the person exclusively provides services to one or more bona fide employee benefit plans each of which is established by an employer or an employee organization, or both, and for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq. These persons shall register with the commissioner annually, verifying their status as described in this section.

(h) An administrator shall immediately notify the commissioner of any material change in its ownership, control or other fact or circumstance affecting its qualification for a certificate of authority in this state.

(i) No bonding shall be required by the commissioner of any administrator whose business is restricted solely to benefit plans which are either fully insured by an authorized insurer or which are bona fide employee benefit plans established by an employer or any employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-13 - Waiver of application for certification.

§ 27-20.7-13 Waiver of application for certification.  Upon request from an administrator, the commissioner may waive the application requirements of § 27-20.7-12(b) if the administrator has a valid certificate of authority as an administrator issued in a state which has standards for administrators that are at least as stringent as those contained in the model statute for third party administrators of the National Association of Insurance Commissioners.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-14 - Annual report and filing fee.

§ 27-20.7-14 Annual report and filing fee.  (a) Each administrator shall file an annual report for the preceding calendar year with the commissioner on or before March 1 of each year, or within any extension of time for filing as the commissioner for good cause may grant. The report shall be in the form and contain any matters that the commissioner prescribes and shall be verified by at least two (2) officers of the administrator.

(b) The annual report shall include the complete names and addresses of all insurers with which the administrator had an agreement during the preceding fiscal year.

(c) At the time of filing its annual report, the administrator shall pay a filing fee as required by the commissioner.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-15 - Grounds for suspension or revocation of certificate of authority.

§ 27-20.7-15 Grounds for suspension or revocation of certificate of authority.  (a) The certificate of authority of an administrator shall be suspended or revoked if the commissioner finds that the administrator is:

(1) In an unsound financial condition;

(2) Using any methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public; or

(3) Has failed to pay any judgment rendered against it in this state within sixty (60) days after the judgment has become final.

(b) The commissioner may in his or her discretion, suspend or revoke the certificate of authority of an administrator if the commissioner finds that the administrator:

(1) Has violated any lawful rule or order of the commissioner or any provision of the insurance laws of this state;

(2) Has refused to be examined or to produce its accounts, records and files for examination, or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to an examination, when required by the commissioner;

(3) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the administrator to secure full payment or settlement of the claims;

(4) Is affiliated with or under the same general management or interlocking directorate or ownership as another administrator or insurer that unlawfully transacts business in this state without having a certificate of authority;

(5) Has at any time failed to meet any qualification for which issuance of the certificate could have been refused had the failure then existed and been known to the department;

(6) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether adjudication was withheld; or

(7) Is under suspension or revocation in another state.

(c) The commissioner may in his or her discretion and without advance notice or hearing immediately suspend the certificate of an administrator if the commissioner finds that one or more of the following circumstances exist:

(1) The administrator is insolvent or impaired;

(2) A proceeding for receivership, conservatorship, rehabilitation or other delinquency proceeding regarding the administrator has been commenced in any state; or

(3) The financial condition or business practices of the administrator pose an imminent threat to the public health, safety or welfare of the residents of this state.

(d) If the commissioner finds that one or more grounds exist for the suspension or revocation of a certificate of authority issued under this part, the commissioner may, in lieu of suspension or revocation, impose a fine upon the administrator.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)



Chapter 27-20.7-16 - Unauthorized third party administrator business.

§ 27-20.7-16 Unauthorized third party administrator business.  The unauthorized conduct of the business of an administrator shall be treated as unauthorized insurance business and shall be subject to the same penalties as provided in § 27-16-1.3 for violation of § 27-16-1.2.

History of Section.
(P.L. 2001, ch. 83, § 1; P.L. 2001, ch. 242, § 1.)






Chapter 27-20.8 - Prescription Drug Benefits

Chapter 27-20.8-1 - Definitions.

§ 27-20.8-1 Definitions.  For the purposes of this chapter, the following terms shall mean:

(1) "Director" shall mean the director of the department of business regulation.

(2) "Health plan" shall mean an insurance carrier as defined in chapters 18, 19, 20 and 41 of this title.

(3) "Insured" shall mean any person who is entitled to have pharmacy services paid by a health plan pursuant to a policy, certificate, contract or agreement of insurance or coverage including those administered for the health plan under a contract with a third-party administrator that manages pharmacy benefits or pharmacy network contracts.

History of Section.
(P.L. 2004, ch. 370, § 1; P.L. 2004, ch. 442, § 1; P.L. 2008, ch. 475, § 86.)



Chapter 27-20.8-2 - Pharmacy benefit, limits and co-payments.

§ 27-20.8-2 Pharmacy benefit, limits and co-payments.  Any health plan that offers pharmacy benefits shall comply with the following:

(a) When a health plan's pharmacy benefit has a dollar limit, the insured's use of such benefit shall be determined based on the health plan's contracted rate to purchase the drug minus the enrollee's applicable co-payment for covered drugs. The balance will apply towards the enrollee's dollars limit.

(b) When a health plan charges a co-payment for covered prescription drugs that is based on a percent of the drug cost, the health plan shall disclose within the group policy or individual policy benefits description statement whether the co-payment is based on the plan's contracted rate to purchase the drug or some other cost basis such as retail price.

History of Section.
(P.L. 2004, ch. 370, § 1; P.L. 2004, ch. 442, § 1.)






Chapter 27-20.9 - Contract With Health Care Providers

Chapter 27-20.9-1 - Health care contracts  Required provisions  Definitions.

§ 27-20.9-1 Health care contracts  Required provisions  Definitions.  (a) On and after January 1, 2008, a health insurer that contracts with a health care provider shall comply with the provisions of this chapter and shall include the provisions required by this chapter in the health care contract. A contract in existence prior to January 1, 2008, that is renewed or renews by its terms shall comply with the provisions of this chapter no later than December 31, 2008.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Health care contract" means a contract entered into or renewed between a health insurer and a health care provider for the delivery of health care services to others.

(2) "Health care provider" means a person licensed or certified in this state to practice medicine, pharmacy, chiropractic, nursing, physical therapy, podiatry, dentistry, optometry, occupational therapy, or other healing arts.

(3) "Health insurer" means every nonprofit medical service corporation, hospital service corporation, health maintenance organization, or other insurer offering and/or insuring health services; the term shall in addition include any entity defined as an insurer under § 42-62-4 and any third-party administrator when interacting with health care providers and enrollees on behalf of such an insurer.

History of Section.
(P.L. 2007, ch. 86, § 1; P.L. 2007, ch. 215, § 1; P.L. 2008, ch. 475, § 87.)



Chapter 27-20.9-2 - Credentialing  Insurers shall notify providers of initial credentialing within ten business days of approval by the insurer credentialing committee.

§ 27-20.9-2 Credentialing  Insurers shall notify providers of initial credentialing within ten business days of approval by the insurer credentialing committee.  The health insurer shall reimburse the health care provider for covered services rendered by the health care provider to the health insurer's subscribers or members following the first business day after the credentialing committee's approval, provided that the health care provider returns a signed health care contract within fifteen (15) business days of receipt from the health insurer.

History of Section.
(P.L. 2007, ch. 86, § 1; P.L. 2007, ch. 215, § 1.)



Chapter 27-20.9-3 - Pay-for-performance guidelines.

§ 27-20.9-3 Pay-for-performance guidelines.  A health insurer shall not require a physician, as a condition of contracting, to participate in any financial or reimbursement incentive program, commonly referred to as pay-for-performance programs unless such program meets the principles and guidelines for pay-for-performance programs endorsed by the national quality forum and adopted by the AQA Alliance or the hospital quality alliance, or similar principles and guidelines for pay-for-performance programs approved by the office of the health insurance commissioner.

History of Section.
(P.L. 2007, ch. 86, § 1; P.L. 2007, ch. 215, § 1.)






Chapter 27-20.10 - Rental Network Contract Arrangements

Chapter 27-20.10-1 - Definitions.

§ 27-20.10-1 Definitions.  For purposes of this chapter, the following definitions shall apply:

(1) "Contracting entity" means any person or entity that enters into direct contracts with providers for the delivery of health care services in the ordinary course of business.

(2) "Control" and "under common control with" shall mean possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of an entity through the ownership of fifty percent (50%) or more of the voting securities of the entity.

(3) "Covered individual" means an individual who is covered under a health insurance plan.

(4) "Department" means the department of business regulation.

(5) "Direct notification" is a written or electronic communication from a contracting entity to a provider documenting a third-party access to a provider network.

(6) "Health care services" means services for the diagnosis, prevention, treatment or cure of a health condition, illness, injury or disease.

(7) "Health insurance plan" means any hospital and medical expense incurred policy, nonprofit health care service plan contract, health maintenance organization subscriber contract, or any other health care plan or arrangement that pays for or furnishes medical or health care services, whether by insurance or otherwise.

(ii) "Health insurance plan" shall not include one or more, or any combination of, the following: coverage only for accident, or disability income insurance; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; coverage similar to the foregoing as specified in federal regulation issued pursuant to P.L. No. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits; dental or vision benefits; benefits for long-term care, nursing home care, home health care, or community-based care; specified disease or illness coverage, hospital indemnity or other fixed indemnity insurance, or such other similar, limited benefits as are specified in regulations; Medicare supplemental health insurance as defined under § 1882(g)(1) of the Social Security Act; coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code; or other similar limited benefit supplemental coverages.

(8) "Provider" means a physician, a physician organization, or a physician hospital organization that is acting exclusively as an administrator on behalf of a provider to facilitate the provider's participation in health care contracts.

(ii) "Provider" does not include a physician organization or physician hospital organization that leases or rents the physician organization's or physician hospital organization's network to a third-party.

(9) "Provider network contract" means a contract between a contracting entity and a provider specifying the rights and responsibilities of the contracting entity and provider for the delivery of and payment for health care services to covered individuals.

(10) "Third-party" means an organization that enters into a contract with a contracting entity or with another third-party to gain access to a provider network contract.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-2 - Scope.

§ 27-20.10-2 Scope.  (a) This chapter shall apply to health insurance corporations subject to chapter 1 of this title, nonprofit hospital or medical service corporations subject to chapters 19 or 20 of this title, and health maintenance organization incorporated or resident in the state of Rhode Island.

(b) This chapter shall not apply to provider network contracts for services provided to Medicaid, Medicare or state children's health insurance program (SCHIP) beneficiaries.

(c) This chapter shall not apply in circumstances where access to the provider network contract is granted to an entity operating under common control with or under the same brand licensee program as the contracting entity ("affiliate entities"). Contracting entities shall, however, make the list of such affiliate entities available on a website or by other means. The affiliate entities shall have the same rights and responsibilities under the provider network contracts as the contracting entities.

(d) This chapter shall not apply to a contract between a contracting entity and a discount medical plan organization.

(e) This chapter shall not apply to any entity, such as employers, church plans or government plans, receiving administrative services from the contracting entity or an affiliate entity. Such exempt entities shall have the same rights and responsibilities under the provider network contracts as the contracting entities, except the exempt entities shall not grant access to a provider's health care services and contractual discounts to any other entity.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-3 - Registration.

§ 27-20.10-3 Registration.  (a) Any person that commences business as a contracting entity shall register with the department within thirty (30) days of commencing business in the state of Rhode Island unless such person is licensed by the department as an insurer. Upon passage of this chapter, each person not licensed by the department as a contracting entity shall register with the department within ninety (90) days of the effective date of this chapter.

(1) Registration shall consist of the submission of the following information:

(i) The official name of the contracting entity, including and d/b/a designations used in this state;

(ii) The mailing address and main telephone number for the contracting entity's main headquarters; and

(iii) The name and telephone number of the contracting entity's representative who shall serve as the primary contact with the department.

(2) The information required by this section shall be submitted in written or electronic format, as prescribed by the department.

(b) The department may collect a reasonable fee for the purpose of administering the registration process.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-4 - Contracting entity rights and responsibilities.

§ 27-20.10-4 Contracting entity rights and responsibilities.  (a) A contracting entity may not grant access to a provider's health care services and contractual discounts pursuant to a provider network contract unless:

(1) The provider network contract specifically states that the contracting entity may enter into an agreement with a third-party allowing the third-party to obtain the contracting entity's rights and responsibility's under the provider network contract as if the third-party were the contracting entity; and

(2) The third-party accessing the provider network contract is contractually obligated to comply with all applicable terms, limitations and conditions of the provider network contract.

(b) A contracting entity that grants access to a provider's health care services and contractual discounts pursuant to a provider network contract shall:

(1) Identify and provide to the provider, upon request at the time a provider network contract is entered into with a provider, a written or electronic list of all third-parties known at the time of contracting, to which the contracting entity has or will grant access to the provider's health care services and contractual discounts pursuant to a provider network contract;

(2) Maintain an Internet website or other readily available mechanism, such as a toll-free telephone number, through which a provider may obtain a listing, updated at least every ninety (90) days, of the third-parties to which the contracting entity or another third-party has executed contracts to grant access to such provider's health care services and contractual discounts pursuant to a provider network contract;

(3) Provide each third-party who contracts with the contracting entity to gain access to the provider network contract with a summary of the contracting entity's current standard provider contract terms;

(4) Require that the third-party who contracts with the contracting entity to gain access to the provider network contract identify the source of the contractual discount taken by the third- party on each remittance advice (RA) or explanation of payment (EOP) form furnished to a health care provider when such discount is pursuant to the contracting entity's provider network contract;

(5) Notify the third-party who contracts with the contracting entity to gain access to the provider network contract of the termination of the provider network contract no later than ten (10) days after receipt of notice of the termination of the provider network contract;

(ii) Require those that are by contract eligible to claim the right to access a provider's discounted rate to cease claiming entitlement to those rates or other contracted rights or obligations for services rendered after termination of the provider network contract; and

(iii) The notice required under paragraph (i) above can be provided through any reasonable means, including, but not limited to: written notice, electronic communication, or an update to electronic database or other provider listing.

(c) Subject to any applicable continuity of care requirements, agreements, or contractual provisions:

(1) A third-party's right to access a provider's health care services and contractual discounts pursuant to a provider network contract shall terminate on the date the provider network contract is terminated;

(2) Claims for health care services performed after the termination date of the provider network contract are not eligible for processing and payment in accordance with the provider network contract; and

(3) Claims for health care services performed before the termination date of the provider network contract, but processed after the termination date, are eligible for processing and payment in accordance with the provider network contract.

(d) All information made available to provider in accordance with the requirements of this chapter shall be confidential and shall not be disclosed to any person or entity not involved in the provider's practice or the administration thereof without the prior written consent of the contracting entity.

(2) Nothing contained in this chapter shall be construed to prohibit a contracting entity from requiring the provider to execute a reasonable confidentiality agreement to ensure that confidential or proprietary information disclosed by the contracting entity is not used for any purpose other than the provider's director practice management or billing activities.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-5 - Third-party rights and responsibilities.

§ 27-20.10-5 Third-party rights and responsibilities.  (a) A third-party, having itself been granted access to a provider's health care services and contractual discounts pursuant to a provider network contract, that subsequently grants access to another third-party is obligated to comply with the rights and responsibilities imposed on contracting entities under § 27-20.10-4 and 27-20.10-6.

(b) A third-party that enters into a contract with another third-party to access a provider's health care services and contractual discounts pursuant to a provider network contract is obligated to comply with the rights and responsibilities imposed on third-parties under this § 27-20.10-5.

(c) A third-party will provide to the contracting entity the location of a website, or identify another readily available mechanism such as a toll-free telephone number, which the contracting entity will make available to the providers under the provider network contract accessed through the contracting entity. The website or other readily available mechanism will identify the name of the person or entity to which the third-party subsequently grants access to the provider's health care services and contractual discounts pursuant to the provider network contract.

(2) The website will allow the providers under the contracting entity's provider network contract access to the information referenced in (c)(1) above, and will be updated on a routine basis as additional persons or entities are granted access. The website must be updated to reflect all current persons and entities with access every ninety (90) days. Upon request, a contracting entity shall make updated access information available to a provider via telephone or through direct notification.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-6 - Unauthorized access to provider network contracts.

§ 27-20.10-6 Unauthorized access to provider network contracts.  (a) It is an unfair insurance practice for the purposes of chapter 27-29 of the Rhode Island general laws to knowingly access or utilize a provider's contractual discount pursuant to a provider network contract without a contractual relationship with the provider, contracting entity, or third-party, as specified in this chapter;

(b) Contracting entities and third-parties are obligated to comply with subdivisions 27-20.10-4(b)(2) or 27-20.10-5(c)(1) and (2) concerning the services referenced on a remittance advice (RA) or explanation of payment (EOP). A provider may refuse the discount taken on the (RA) or (EOP) if the discount is taken without a contractual basis or in violation of these sections. However, an error in the (RA) or (EOP) may be corrected within thirty (30) days following notice by the provider.

(c) A contracting entity may not lease, rent, or otherwise grant to a third-party, access to a provider network contract unless the third-party accessing the health care contract is:

(1) A payer or third-party administrator or another entity that administers or processes claims on behalf of the payer;

(2) A preferred provider organization or preferred provider network, including a physician organization or physician-hospital organization; or

(3) An entity engaged in the electronic claims transport between the contracting entity and the payer that does not provide access to the provider's services and discount to any other third-party.

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)



Chapter 27-20.10-7 - Enforcement.

§ 27-20.10-7 Enforcement.  Enforcement of this model will follow that of chapter 27-29 of the Rhode Island general laws, "Unfair Competition and Practices."

History of Section.
(P.L. 2009, ch. 190, § 1; P.L. 2009, ch. 209, § 1.)






Chapter 27-20.11 - Autism Spectrum Disorders

Chapter 27-20.11-1 - Mandatory coverage for Autism spectrum disorders.

§ 27-20.11-1 Mandatory coverage for Autism spectrum disorders.  (a) Every group health insurance contract, or every group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state, by any health insurance carrier, on or after January 1, 2012, shall provide coverage for autism spectrum disorders; provided, however, the provisions of this chapter shall not apply to contracts, plans or group policies subject to the Small Employer Health Insurance Availability Act, chapter 50 of this title, Medical Assistance, chapter 40-8, or subject to the Individual Health Insurance Coverage Act, chapter 18.5 of this title.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1; P.L. 2012, ch. 371, § 1; P.L. 2012, ch. 397, § 1.)



Chapter 27-20.11-2 - Definitions.

§ 27-20.11-2 Definitions.  As used in this chapter:

(1) "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvements in human behavior, including the use of direct observation, measurement and functional analysis of the relationship between environment and behavior.

(2) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) published by the American Psychiatric Association.

(3) "Health insurance carrier" or "carrier" means any entity subject to the insurance laws and regulations of this state, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including, without limitation, an insurance company offering accident and sickness insurance, a health maintenance organization, a nonprofit hospital, medical service corporation, or any other entity subject to chapter 18, 19, 20 or 41 of this title, providing a plan of health insurance, health benefits, or health services.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1.)



Chapter 27-20.11-3 - Scope of coverage.

§ 27-20.11-3 Scope of coverage.  (a) Benefits under this section shall include coverage for pharmaceuticals, applied behavior analysis, physical therapy, speech therapy, psychology, psychiatric and occupational therapy services for the treatment of Autism spectrum disorders, as defined in the most recent edition of the DSM. Provided, however:

(1) Coverage for physical therapy, speech therapy and occupational therapy and psychology, psychiatry and pharmaceutical services shall be, to the extent such services are a covered benefit for other diseases and conditions under such policy; and

(2) Applied behavior analysis shall be limited to thirty-two thousand dollars ($32,000) per person per year.

(b) Benefits under this section shall continue until the covered individual reaches age fifteen (15).

(c) The health care benefits outlined in this chapter apply only to services delivered within the State of Rhode Island; provided, that all health insurance carriers shall be required to provide coverage for those benefits mandated by this chapter outside of the State of Rhode Island where it can be established through a pre-authorization process that the required services are not available in the State of Rhode Island from a provider in the health insurance carrier's network.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1; P.L. 2012, ch. 371, § 1; P.L. 2012, ch. 397, § 1.)



Chapter 27-20.11-4 - Medical necessity and appropriateness of treatment.

§ 27-20.11-4 Medical necessity and appropriateness of treatment.  (a) Upon request of the reimbursing health insurance carrier, all providers shall furnish medical records or other necessary data which substantiates that initial or continued treatment is at all times medically necessary and appropriate.

(b) Medical necessity criteria may be based in part on evidence of continued improvement as a result of treatment. When the provider cannot establish the medical necessity and/or appropriateness of the treatment modality being provided, neither the health insurer nor the patient shall be obligated to reimburse for that period or type of care that was not established. The exception to the preceding can only be made if the patient has been informed of the provisions of this subsection and has agreed in writing to continue to receive treatment at his or her own expense.

(c) Any subscriber who is aggrieved by a denial of benefits provided under this chapter may appeal a denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

(d) A health insurance carrier may require submission of a treatment plan, including the frequency and duration of treatment, signed by a child psychiatrist, a behavioral developmental pediatrician, a child neurologist or a licensed psychologist with training in child psychology, that the treatment is medically necessary for the patient and is consistent with nationally recognized treatment standards for the condition such as those set forth by the American Academy of Pediatrics. An insurer may require an updated treatment plan no more frequently than on a quarterly basis.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1.)



Chapter 27-20.11-5 - Limits on cost sharing.

§ 27-20.11-5 Limits on cost sharing.  Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each health insurance carrier. Except as otherwise provided in this section, any policy, contract or certificate that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are no more extensive than coverage provided for other conditions or illnesses. Coverage for autism spectrum disorders is otherwise subject to the same terms and conditions of the policy as any other condition or illness.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1.)



Chapter 27-20.11-6 - Educational and other services provided to children diagnosed with Autism spectrum disorders.

§ 27-20.11-6 Educational and other services provided to children diagnosed with Autism spectrum disorders.  Nothing in this section shall be construed to alter any obligation of a school district or the State of Rhode Island to provide services to an individual under an individualized family service plan or an individualized education program, as required under the federal Individuals with Disabilities Education Act, or the provision of services to an individual under any other federal or state law. A health insurance carrier assessed for services provided under § 42-12-29, children's health account, shall not be required to provide duplicative coverage for the same beneficiary for the same or similar services mandated under this section.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1.)



Chapter 27-20.11-7 - Credentials.

§ 27-20.11-7 Credentials.  (a) Any individual providing or supervising applied behavior analysis treatment under this section shall be:

(1) Individually licensed by the department of health as a licensed applied behavior analyst; or a licensed applied behavior assistant analyst acting under supervision; or

(2) Licensed by the department of health as a psychologist with equivalent experience or a psychologist practicing within their scope of practice.

(b) Nothing in this chapter shall be construed to require a change in the credentialing or contracting practices of health insurers for mental health or substance abuse providers.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1; P.L. 2012, ch. 371, § 1; P.L. 2012, ch. 397, § 1.)



Chapter 27-20.11-8 - Exclusions.

§ 27-20.11-8 Exclusions.  This chapter shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2011, ch. 159, § 1; P.L. 2011, ch. 175, § 1.)






Chapter 27-21 - Foreign Surety Companies



Chapter 27-22 - Domestic Fraternal Benefit Societies



Chapter 27-23 - Foreign Fraternal Benefit Societies



Chapter 27-24 - Insurance by Fraternal Benefit Societies



Chapter 27-25 - Rhode Island Fraternal Code

Chapter 27-25-1 - Fraternal benefit societies.

§ 27-25-1 Fraternal benefit societies.  Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of § 27-25-38(a)(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter, is declared to be a fraternal benefit society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-2 - Lodge system.

§ 27-25-2 Lodge system.  (a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of the children, nor shall they have a voice or vote in the management of the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-3 - Representative form of government.

§ 27-25-3 Representative form of government.  A society has a representative form of government when:

(1) It has a supreme governing body constituted in one of the following ways:

(i) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for the election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds ( 2/3) of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(ii) Direct election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for the election of the board by mail. Each term of a board member may not exceed four (4) years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered an elected member. The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly; and

(4) Each voting member shall have one vote; no vote may be cast by proxy.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-4 - Definitions.

§ 27-25-4 Definitions.  Whenever used in this chapter:

(1) "Benefit contract" means the agreement for provision of benefits authorized by § 27-25-16, as that agreement is described in § 27-25-19(a);

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(3) "Certificate" means the document issued as written evidence of the benefit contract;

(4) "Laws" means the society's articles of incorporation, constitution, and by-laws, however designated;

(5) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation;

(6) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate;

(7) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society; and

(8) "Society" means fraternal benefit society, unless otherwise indicated.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-5 - Purposes and powers.

§ 27-25-5 Purposes and powers.  (a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in § 27-25-16; and

(2) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others;

(ii) These purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliate organizations.

(b) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to, or amend those laws and rules, and shall have any other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-6 - Qualifications for membership.

§ 27-25-6 Qualifications for membership.  (a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership; provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen (15) and not greater than age twenty-one (21);

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class; provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-7 - Location of office and meetings  Communications to members  Grievance procedures.

§ 27-25-7 Location of office and meetings  Communications to members  Grievance procedures.  (a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory in which the society has at least one subordinate lodge, or in any other location determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. The required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two (2) or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(c) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society disclosed in the statement shall be printed and mailed to each benefit member of the society or, in lieu of that, the synopsis may be published in the society's official publication.

(d) A society may provide in its laws or rules for grievance or complaint procedures for members.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-8 - No personal liability.

§ 27-25-8 No personal liability.  (a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, that person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat of those actions, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which he or she served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (i) in relation to any matter in the action, suit, or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society or (ii) in relation to any matter in the action, suit, or proceeding, or threat of an action, suit, or proceeding, which has been made the subject of a compromise settlement; unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interest of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful;

(2) The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subdivision (1) of this subsection may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding, or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to the person, shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The right of indemnification and reimbursement described in this subsection shall not be exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors, and administrators.

(c) A society shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against the person and incurred by him or her in that capacity or arising out of his or her status as a director, officer, employee or agent of the society, whether or not the society would have the power to indemnify the person against the liability under this section.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-9 - Waiver.

§ 27-25-9 Waiver.  The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. That provision shall be binding on the society and every member and beneficiary of a member.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-10 - Organization.

§ 27-25-10 Organization.  A domestic society shall be formed as follows:

(1) Seven (7) or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(i) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(ii) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Those purposes shall not include more liberal powers than are granted by this chapter; and

(iii) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all of the officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of the issuance of the permanent certificate of authority;

(2) The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications for them, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year, shall be filed with the commissioner of insurance, who may require any further information the commissioner deems necessary. The bond with sureties approved by the commissioner of insurance shall be in an amount, not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the commissioner of insurance. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all of the provisions of the law have been complied with, the commissioner of insurance shall certify, retain, and file the articles of incorporation and furnish the incorporators with a preliminary certificate of authority authorizing the society to solicit members;

(3) No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after a further period, not exceeding one year, as may be authorized by the commissioner of insurance upon cause shown, unless the five hundred (500) applicants have been secured and the organization has been completed as provided in this section. The articles of incorporation and all other proceedings under the articles shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business;

(4) Upon receipt of a preliminary certificate of authority from the commissioner of insurance, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(i) Actual bona fide applications for benefits have been secured on not less than five hundred (500) applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(ii) At least ten (10) subordinate lodges have been established into which the five hundred (500) applicants have been admitted;

(iii) There has been submitted to the commissioner of insurance, under oath of the president or secretary or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums for the benefits; and

(iv) It shall have been shown to the commissioner of insurance, by sworn statement of the treasurer or corresponding officer of the society, that at least five hundred (500) applicants have each paid in cash at least one regular monthly premium as provided in this section, which premiums in the aggregate shall amount to at least one hundred and fifty thousand dollars ($150,000). The advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, the premiums shall be returned to the applicant;

(5) The commissioner of insurance may make any examination and require any further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all of the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The commissioner of insurance shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority; and

(6) Any incorporated society authorized to transact business in this state at the time this chapter becomes effective shall not be required to reincorporate.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 2002, ch. 292, § 58.)



Chapter 27-25-11 - Amendments to laws.

§ 27-25-11 Amendments to laws.  (a) A domestic society may amend its laws in accordance with the provisions of those laws, by action of its supreme governing body at any regular or special meeting of that body or, if its laws provide, by referendum. A referendum may be held in accordance with the provisions of the domestic society's laws, by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six (6) months from the date of submission, a majority of the members voting shall have signified their consent to the amendment by one of the methods specified in this section.

(b) No amendment to the laws of any domestic society shall take effect unless approved by the commissioner of insurance who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of the state or with the character, objects, and purposes of the society. Unless the commissioner of insurance shall disapprove an amendment within sixty (60) days after the filing of the amendment, it shall be considered approved. The approval or disapproval of the commissioner of insurance shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons shall be stated in the written notice.

(c) Within ninety (90) days from the approval by the commissioner of insurance, all amendments, or a synopsis of the amendments, shall be furnished to all of the members of the society either by mail or by publication, in full, in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis, stating facts which show that the amendments or a synopsis have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis have been furnished to the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner of insurance a duly certified copy of all amendments of, or additions to, its laws within ninety (90) days after their enactment.

(e) Printed copies of the laws, as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of their legal adoption.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-12 - Institutions.

§ 27-25-12 Institutions.  A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by § 27-25-5(a)(2)(i). Those institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-13 - Reinsurance.

§ 27-25-13 Reinsurance.  (a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make reinsurance and authorized to do business in this state, or, if not so authorized, one which is approved by the commissioner of insurance, but no society may reinsure substantially all of its insurance in force without the written permission of the commissioner of insurance. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, or renewed unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in subsection (a) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner of insurance under § 27-25-14.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 2002, ch. 292, § 58.)



Chapter 27-25-14 - Consolidations and mergers.

§ 27-25-14 Consolidations and mergers.  (a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner of insurance:

(1) A certified copy of the written contract containing, in full, the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition of the society on a date fixed by the commissioner of insurance but not earlier than December thirty-first, next preceding the date of the contract;

(3) A certificate of the officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds ( 2/3) vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of the body, or, if the society's laws so permit, by mail; and

(4) Evidence that at least sixty (60) days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all of the members of each society either by mail or by publication, in full, in the official publication of each society.

(b) If the commissioner of insurance finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to that effect. Upon that approval, the contract shall be in full force and effect unless any society that is a party to the contract is incorporated under the laws of any other state or territory. In that event, the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of that state or territory and a certificate of the approval filed with the commissioner of insurance of this state or, if the laws of that state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of insurance of that state or territory and a certificate of the approval filed with the commissioner of insurance of this state.

(c) Upon the consolidation or merger becoming effective, all of the rights, franchises, and interest of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action belonging to the societies shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyance of real property may be evidenced by proper deeds, and the title to any real estate or interest in real estate, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished to the addressees.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-15 - Conversion of fraternal benefit society into mutual life insurance company.

§ 27-25-15 Conversion of fraternal benefit society into mutual life insurance company.  Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all of the requirements of the general laws relating to the financial requirements of mutual life insurance companies. A plan of conversion shall be prepared, in writing, by the board of directors setting forth, in full, the terms and conditions of conversion. The affirmative vote of two-thirds ( 2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. No conversion shall take effect unless and until approved by the commissioner of insurance, who may give approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-16 - Benefits.

§ 27-25-16 Benefits.  (a) A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical, or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Any other benefits authorized for life insurers and which are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a) of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-17 - Beneficiaries.

§ 27-25-17 Beneficiaries.  (a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting, in writing, that the beneficiary designation is irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of the portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled to payment by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of two thousand dollars ($2,000).

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in subsection (b) of this section, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 1998, ch. 441, § 22.)



Chapter 27-25-18 - Benefits not attachable.

§ 27-25-18 Benefits not attachable.  No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process, or be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right under a debt or liability of a member or beneficiary, either before or after payment by the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-19 - The benefit contract.

§ 27-25-19 The benefit contract.  (a) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided by the contract. The certificate, together with any riders or endorsements attached to it, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall state this. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though those changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of the deficiency as ascertained by its board, and that if the payment is not made either: (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with subdivision (1) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions of the documents.

(f) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner of insurance in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for the payment of premiums of one full month in its certificate. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentations in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for the transfer of control or ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of the certificates and all of the rights, obligations, and liabilities incident to and connected with the certificates. Ownership rights prior to the transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 2002, ch. 292, § 58.)



Chapter 27-25-20 - Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

§ 27-25-20 Nonforfeiture benefits, cash surrender values, certificate loans, and other options.  (a) For certificates issued prior to January 1, 1986, the value of every paid up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1985.

(b) For certificates issued on or after January 1, 1986 for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table, or the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing life benefits based upon those tables.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-21 - Investments.

§ 27-25-21 Investments.  A society shall invest its funds only in those investments authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations on the investments. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-22 - Funds.

§ 27-25-22 Funds.  (a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights in the assets or become entitled to any apportionment on the surrender of any part of them, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing those accounts and issuing those contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued under applicable federal or state laws, the society may:

(1) Adopt special procedures for the conduct of the business and affairs of a separate account,

(2) For persons having beneficial interests in a separate account, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and

(3) Issue contracts on a variable basis to which § 27-25-19(b) and (d) shall not apply.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-23 - Exemptions.

§ 27-25-23 Exemptions.  Except as provided in this chapter, societies shall be governed by this chapter and are exempt from all other insurance law provisions unless they are expressly designated therein, or unless it is specifically made applicable by this chapter.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-24 - Taxation.

§ 27-25-24 Taxation.  Every society organized or licensed under this chapter is declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax, other than taxes on real estate and office equipment.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-25 - Valuation.

§ 27-25-25 Valuation.  (a) Standards of valuation for certificates issued prior to January 1, 1986, shall be those provided by the laws applicable immediately prior to January 1, 1985.

(b) The minimum standards of valuation for certificates issued on or after January 1, 1986 shall be based on the following tables:

(i) For certificates of life insurance, the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table, or any more recent table made applicable to life insurers; and

(ii) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for non-cancelable accident and health benefits, these tables authorized for use by life insurers in this state;

(2) All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) The commissioner of insurance may, in his or her discretion, accept other standards for valuation if the commissioner finds that the reserves produced will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section. The commissioner of insurance may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under the conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required under those conditions, but the contractual rights of any benefit member shall not be affected by the reserves.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-26 - Reports.

§ 27-25-26 Reports.  (a) Reports shall be filed in accordance with the provisions of this section.

(b) Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown the time has been extended by the commissioner of insurance, file with the commissioner of insurance a true statement of its financial condition, transactions, and affairs for the preceding calendar year, and pay a fee of one hundred dollars ($100) for filing. The statement shall be in general form and context as approved by the national association of insurance commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner of insurance.

(c) As part of the annual statement required in this section, each society shall, on or before the first day of March, file with the commissioner of insurance a valuation of its certificates in force on December thirty-first last preceding, provided the commissioner of insurance may, in his or her discretion for cause shown, extend the time for filing the valuation for not more than two (2) calendar months. The valuation shall be done in accordance with the standards specified in § 27-25-25. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(d) A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which the neglect continues, and, upon notice by the commissioner of insurance to that effect, its authority to do business in this state shall cease while the default continues.

(e) A society may be required to file quarterly statements upon request by the insurance commissioner, in accordance with the National Association of Insurance Commissioners guidelines and procedures, due on or before forty-five (45) days after the quarter ending. Annual and quarterly statements shall be available for inspection by the public.

(f) The insurance commissioner shall also require compliance with chapter 12.1 of this title.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 1987, ch. 252, § 1; P.L. 1993, ch. 138, art. 62, § 10; P.L. 1994, ch. 404, § 12.)



Chapter 27-25-27 - Annual license.

§ 27-25-27 Annual license.  (a) The authority of all societies shall be continuous unless sooner revoked or suspended as provided in this chapter. For each license the society shall pay the commissioner of insurance one hundred dollars ($100). The society shall pay a license fee of one hundred dollars ($100) annually prior to April 30 of each year. A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

(b) The commissioner may assess a late fee of ten dollars ($10.00) per day for each day the society is late in remitting its annual license fee.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 1987, ch. 196, § 1; P.L. 1993, ch. 138, art. 62, § 10; P.L. 1994, ch. 134, § 15; P.L. 2002, ch. 292, § 58.)



Chapter 27-25-28 - Examination of societies  No adverse publication.

§ 27-25-28 Examination of societies  No adverse publication.  (a) The commissioner of insurance, or any person he or she may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers.

(b) The expense of each examination and of each valuation, including compensation and the actual expense of examiners, shall be paid by the society examined or whose certificates are valued in accordance with the laws of this state governing the examination of life insurers.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-29 - Foreign or alien society  Admission.

§ 27-25-29 Foreign or alien society  Admission.  No foreign or alien society shall transact business in this state without a license issued by the commissioner of insurance. A society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. A society may be licensed to transact business in this state upon filing with the commissioner of insurance:

(1) A duly certified copy of its articles of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the commissioner of insurance as prescribed in § 27-25-35;

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner of insurance, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of insurance of this state;

(5) Certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business in its home state, territory, province, or country;

(6) Copies of its certificate forms;

(7) A showing that its assets are invested in accordance with the provisions of this chapter; and

(8) Any other information that the commissioner of insurance may deem necessary.

History of Section.
(P.L. 1984, ch. 201, § 2; P.L. 1998, ch. 441, § 22.)



Chapter 27-25-30 - Injunction  Liquidation  Receivership of domestic society.

§ 27-25-30 Injunction  Liquidation  Receivership of domestic society.  (a) When the commissioner of insurance upon investigation finds that a domestic society:

(1) Has exceeded its powers;

(2) Has failed to comply with any provision of this chapter;

(3) Is not fulfilling its contracts in good faith;

(4) Has a membership of less than four hundred (400) after an existence of one year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business; the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the existing deficiency or deficiencies be corrected. After the notice, the society shall have a thirty (30) day period in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a named date why it should not be enjoined from carrying on any business until the violation(s) complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

(b) If on that date the society does not present good and sufficient reasons why it should not be enjoined or why the action should not be commenced, the commissioner of insurance may present the facts relating to the action to the attorney general who shall, if he or she deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall upon commencement of the action notify the officers of the society of a hearing. If after a full hearing it appears that the society should be enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No enjoined society shall have the authority to do business until:

(1) The commissioner of insurance finds that the violation(s) complained of has been corrected;

(2) The costs of the action shall have been paid by the society if the court finds that the society was in default as charged;

(3) The court has dissolved its injunction; and

(4) The commissioner of insurance has reinstated the certificate of authority.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, where the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society and, under the direction of the court, proceed to close the affairs of the society and to distribute its funds to those entitled to the funds.

(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the commissioner of insurance. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner of insurance as the receiver.

(f) The provisions of this section relating to hearing by the commissioner of insurance, action by the attorney general at the request of the commissioner of insurance, hearing by the court, injunction, and receivership shall be applicable to a society that shall voluntarily determine to discontinue business.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-31 - Suspension, revocation, or refusal of license of foreign or alien society.

§ 27-25-31 Suspension, revocation, or refusal of license of foreign or alien society.  (a) When the commissioner of insurance upon investigation finds that a foreign or alien society transacting or applying to transact business in this state: (1) has exceeded its powers; (2) has failed to comply with any of the provisions of this chapter; (3) is not fulfilling its contracts in good faith; or (4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public; the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the existing deficiency or deficiencies be corrected. After the notice the society shall have a thirty (30) day period in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a named date why its license should not be suspended, revoked or refused. If on that date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

(b) Nothing contained in this section shall be taken or construed as preventing the society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business in this state.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-32 - Injunction.

§ 27-25-32 Injunction.  No application or petition for injunction against any domestic, foreign, or alien society, or lodge of a society, shall be recognized in any court of this state unless made by the attorney general upon the request of the commissioner of insurance.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-33 - Licensing of insurance producers.

§ 27-25-33 Licensing of insurance producers.  (a) Insurance producers of societies shall be licensed in accordance with the provisions of the laws regulating the licensing, revocation, suspension, or termination of license of resident and nonresident insurance producers.

(b) No examination or license shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of the contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) Any insurance producer, representative, or member of a society who devotes, or intends to devote, less than fifty percent (50%) of his or her time to the solicitation and procurement of insurance contracts for the society or who was in the service of a society on January 1, 1985, shall be exempt from the requirements of subsection (a) of this section. Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of fifty thousand dollars ($50,000) or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than twenty-five (25) individuals and who has received or will receive a commission or other compensation for those contracts, shall be presumed to be devoting, or intending to devote, fifty percent (50%) of his or her time to the solicitation or procurement of insurance contracts for the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-34 - Unfair methods of competition and unfair and deceptive acts and practices.

§ 27-25-34 Unfair methods of competition and unfair and deceptive acts and practices.  Every society authorized to do business in this state shall be subject to the laws and regulations of the commissioner of insurance prohibiting unfair trade practices, including laws and regulations concerning discrimination, rebating, and misrepresentation; provided, however, that nothing in the provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-35 - Service of process.

§ 27-25-35 Service of process.  (a) Every society authorized to do business in this state shall appoint in writing the commissioner of insurance and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in the writing that any lawful process against it which is served on the attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of the appointment, certified by the commissioner of insurance, shall be deemed sufficient evidence and shall be admitted in evidence with the same force and effect as the original might be admitted.

(b) Service shall only be made upon the commissioner of insurance, or if absent, upon the person in charge of the commissioner's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the commissioner of insurance, the commissioner shall forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No service shall require a society to file its answer, pleading, or defense in less than thirty (30) days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner provided in this section. At the time of serving any process upon the commissioner of insurance, the plaintiff or complainant in the action shall pay to the commissioner of insurance a fee of five dollars ($5.00).

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-36 - Review.

§ 27-25-36 Review.  All decisions and findings of the commissioner of insurance made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-37 - Penalties.

§ 27-25-37 Penalties.  (a) Any person who willfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society, shall upon conviction be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisonment for not less than thirty (30) days nor more than one year, or both.

(b) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties prescribed by law.

(c) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall upon conviction be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200).

(d) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this chapter for which a penalty is not prescribed, shall upon conviction, be subject to a fine not exceeding five hundred dollars ($500).

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-38 - Exemption of certain societies.

§ 27-25-38 Exemption of certain societies.  (a) Nothing contained in this chapter shall be construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to those orders, societies, or associations;

(3) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than fifteen hundred dollars ($1500) or disability benefits of not more than twelve hundred dollars ($1200) to any person in any one year, or both; or

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than fifteen hundred dollars ($1500) or for disability benefits of not more than twelve hundred dollars ($1200) to any one person in any one year, or both.

(b) Any society or association described in subdivision (a)(3) or (a)(4) of this section which provides for death or disability benefits for which benefit certificates are issued, and any society or association included in subdivision (a)(4) of this section which has more than fifteen hundred (1500) members, shall not be exempted from the provisions of this chapter but shall comply with all of its requirements.

(c) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (a)(2) of this section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

(d) Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter except that the provisions of this chapter relating to medical examination, valuations of benefit certificates, and incontestability, shall not apply to the society.

(e) The commissioner of insurance may require from any society or association, by examination or otherwise, any information that will enable the commissioner to determine whether the society or association is exempt from the provisions of this chapter.

(f) Societies exempted under the provisions of this section shall also be exempt from all other provisions of the insurance laws of this state.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-39 - Reciprocal fees and charges.

§ 27-25-39 Reciprocal fees and charges.  Whenever by the laws of any other state of the United States any fees, charges, taxes, deposits of money or of securities, or other obligations or prohibitions are imposed on fraternal benefit societies incorporated or organized under the laws of this state or on the agents or insurance producers of fraternal benefit societies, so long as those laws continue in force, the fees, charges, taxes, deposits, and obligations shall be imposed on the fraternal benefit societies doing business in this state which are incorporated or organized under the laws of the other state and on their agents or insurance producers.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-40 - Payments of commissions to other than agent or insurance producer forbidden.

§ 27-25-40 Payments of commissions to other than agent or insurance producer forbidden.  No society doing business in this state shall pay any commission or other compensation to any person for any services in obtaining in this state any new contract of life, accident, or health insurance, or any new annuity contract, except to a licensed insurance agent or producer of the society and except an agent or insurance producer exempted from licensing by this chapter.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-41 - Payment of benefits other than insurance benefits.

§ 27-25-41 Payment of benefits other than insurance benefits.  (a) A society may pay benefits, other than insurance benefits, to its members from any special account or fund maintained for that purpose; provided, that if the benefits are of a nature that they could constitute benefits within the class of insurance set forth in this chapter, a society making the payments may not:

(1) Make any separate charge for the payments;

(2) Issue any certificate, policy, or other document promising the payments;

(3) Provide in its constitution, laws, or any other document that the payments may be received by the member as a matter of right; or

(4) Advertise the payments as insurance or as payments to which the member has any right.

(b) The society shall maintain a separate accounting of all disbursements made under this section and report them in its annual statement.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-42 - Severability.

§ 27-25-42 Severability.  If any provision of this chapter or the application of a provision to any circumstance is held invalid, the remainder of the chapter or the application of the provision to other circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-43 - Short title.

§ 27-25-43 Short title.  This chapter shall be known and may be cited as the "Rhode Island Fraternal Code".

History of Section.
(P.L. 1984, ch. 201, § 2.)



Chapter 27-25-44 - Fraternal benefit society assessment.

§ 27-25-44 Fraternal benefit society assessment.  (a) Notwithstanding any other provisions of law, each domestic fraternal benefit society shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) Each society's assessment shall be determined in accordance with the following ratio: (1) by dividing the society's total direct premiums, including annuities, less policyholder dividends by total direct premiums, including annuities, less policyholder dividends of all domestic insurance companies plus the total direct premiums of domestic companies licensed or regulated pursuant to chapters 19, 20, 20.1, 20.2, 20.3, 25, and 41 of this title, and chapter 62 of title 42, and then by (2) multiplying the resulting ratio times two hundred thousand dollars ($200,000).

(c) The minimum assessment charged shall be the greater of the sum determined by subsection (b) of this section or one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 7; P.L. 2002, ch. 292, § 58.)






Chapter 27-26 - Funds, Reports, Examination and Dissolution of Fraternal Benefit Societies



Chapter 27-27 - Agents for Fraternal Benefit Societies



Chapter 27-28 - Insurance and Benefits by Fraternal Benefit Societies



Chapter 27-29 - Unfair Competition and Practices

Chapter 27-29-1 - Declaration of purpose.

§ 27-29-1 Declaration of purpose.  The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in 15 U.S.C. § 1011 et seq., by defining, or providing for the determination of, all trade practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices, and by prohibiting the trade practices so defined or determined. Nothing in this chapter shall be construed to create or imply a private cause of action for a violation of this chapter.

History of Section.
(P.L. 1958, ch. 53, § 1; P.L. 1993, ch. 180, § 24; P.L. 2011, ch. 363, § 4.)



Chapter 27-29-2 - Definitions.

§ 27-29-2 Definitions.  When used in this chapter:

(1) "Commissioner" means director of the department of business regulation;

(2) "Consultant" means an individual, partnership, or corporation who, for a fee, holds himself or itself out to the public as engaged in the business of offering any advice, counsel, opinion, or service with respect to the benefits, advantages or disadvantages promised under any policy of insurance that could be issued in this state;

(3) "Insured" means the party named on a policy or certificate as the individuals with legal rights to the benefits provided by the policy;

(4) "Insurer" means any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, insurance producers, adjusters and third party administrators. Notwithstanding any other provision of law, insurer shall also mean a nonprofit hospital and/or medical service corporation, a nonprofit dental service corporation, a nonprofit optometric service corporation, a nonprofit legal service corporation, a health maintenance organization as defined in the general laws, or any other entity providing a plan of health benefits. For the purposes of this act, the entities in this subdivision shall be deemed to be engaged in the business of insurance and subject to this chapter;

(5) "License" means any license, certificate of authority, certificate of compliance, or other formal approval or authorization granted by the department of business regulation, division of insurance;

(6) "Person" means any natural or artificial entity, including but not limited to, an individual, corporation, association, partnership, trust, or any other legal entity; and

(7) "Policy" or "certificate" means any contract of insurance, indemnity, medical, health, or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

History of Section.
(P.L. 1958, ch. 53, § 2; P.L. 1993, ch. 180, § 24.)



Chapter 27-29-3 - Prohibited trade practices.

§ 27-29-3 Prohibited trade practices.  No person shall engage in this state in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

History of Section.
(P.L. 1958, ch. 53, § 3.)



Chapter 27-29-4 - Unfair methods of competition and unfair or deceptive acts or practices defined.

§ 27-29-4 Unfair methods of competition and unfair or deceptive acts or practices defined.  The following are defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of policies or contracts. Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement, sales presentation, omission, or comparison misrepresenting the terms of any policy issued or to be issued or the benefits, conditions, or advantages promised by any policy or the dividends or share of the surplus to be received on any policy, or making any false or misleading statement as to the dividends or share of surplus previously paid on any policy, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature of that policy or class of policies, or making any misrepresentation to any policyholder insured in any company including any intentional misquote of a premium rate, for the purpose of inducing or tending to induce the policyholder to lapse, forfeit, or surrender his or her insurance, or misrepresenting for the purpose of effecting a pledge or assignment of or effecting a loan against any policy, or misrepresenting any policy as being share or stock;

(2) False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his or her insurance business which is untrue, deceptive, or misleading;

(3) Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article of literature which is false or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance;

(4) Boycott, coercion, and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance;

(5) False financial statements. Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating, or delivering to any person, or placing before the public or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public any false material statement of financial condition of an insurer; or

(ii) Knowingly making any false entry of a material fact in any book, report, or statement of any insurer or knowingly omitting to make a true entry of any material fact pertaining to the business of the insurer in any book, report, or statement of the insurer;

(6) Stock operations and advisory board contracts. Issuing or delivering or permitting agents, officers, or employees to issue or deliver agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or securities of any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance;

(7) Unfair discrimination. Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any policy of life insurance or of life annuity or in the dividends or other benefits payable on any such policy or life annuity, or in any other of the terms and conditions of the policy; or

(ii) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable under any policy or contract, or in any of the terms or conditions of that policy, or in any other manner;

(iii) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, canceling, or limiting the amount of insurance coverage on a property or casualty risk because of the geographic location of the risk, unless:

(A) The refusal, cancellation, or limitation is for a business purpose that is not a pretext for unfair discrimination; or

(B) The refusal, cancellation, or limitation is required by law or regulation;

(iv) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, canceling, or limiting the amount of insurance coverage on a residential property risk, or the personal property contained in the residential property risk, because of the age of the residential property, unless:

(A) The refusal, cancellation, or limitation is for a business purpose that is not a pretext for unfair discrimination; or

(B) The refusal, cancellation, or limitation is required by law or regulation;

(v) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because of the sex or marital status of the individual; nothing in this subsection shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits; or

(vi) To terminate, or to modify coverage, or to refuse to issue or refuse to renew any property or casualty policy solely because the applicant or insured or any employee of either is mentally or physically impaired; provided, that this subsection shall not apply to accident and health insurance sold by a casualty insurer and, provided that this subsection shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance or renewal of any insurance policy or contract;

(8) Rebates. Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any policy or agreement as to the policy other than as plainly expressed in the policy issued on it, or paying or allowing or giving or offering to pay, allow, or give, directly or indirectly, as inducement to the policy, any rebate of premiums payable on the policy, or any special favor or advantage in the dividends or other benefits on the policy, or any valuable consideration or inducement not specified in the policy, or giving, selling, or purchasing or offering to give, sell, or purchase as inducement to the policy, or in connection with the policy, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued on the security, or anything of value not specified in the policy;

(ii) Nothing in subdivision (7) of this section or paragraph (i) of this subdivision shall be construed as including within the definition of discrimination or rebates any of the following practices:

(A) In the case of any contract of life insurance policies or life annuity, annuities paying bonuses to policyholders or abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance; provided, that any bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(B) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses; and

(C) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience under it, at the end of the first or any subsequent policy year of insurance under the policy, which may be made retroactive only for the policy year;

(9) Free choice of insurance producer or insurer. When any person, firm, or corporation engaged in the business of lending money on the security of real or personal property, or in the business of negotiating, purchasing, selling, or holding loans on the security of real property, or in the business of building, selling, or financing the sale or purchase of real property, or any trustee, director, officer, agent, or other employee of that person, firm, or corporation, requires that property insurance be procured for the property, the borrower, debtor, or purchaser shall have free choice of insurance producer and insurer through or by which the insurance is to be placed or written, subject only to the right of the builder, creditor, lender, or seller:

(A) To require evidence, to be produced at a reasonable time prior to commencement or renewal of risk, that the insurance providing reasonable coverage has been obtained in an amount equal to the amount required by the builder, creditor, lender, or seller;

(B) To require insurance in an insurer authorized to do business and having a licensed resident insurance producer agent in this state; and

(C) To refuse to accept insurance in a particular insurer on reasonable grounds related to solvency;

(ii) When any contractor or subcontractor is required to procure a surety bond or policy of insurance with respect to any building or construction contract which is about to be, or which has been bid or entered into, the contractor or subcontractor shall have free choice of insurance producer and insurer through or by which the surety bond or insurance is to be written; provided, that the owner or contractor shall have the right: (A) to require evidence, to be produced at a reasonable time prior to commencement or renewal of risk, that the insurance providing reasonable coverage has been obtained in an amount equal to the amount required by the builder, creditor, lender, or seller; (B) to require insurance in an insurer authorized to do business and having a licensed resident insurance producer in this state; and (C) to refuse to accept insurance in a particular insurer on reasonable grounds related to solvency; provided, that the owner or contractor shall have the right to approve the form, sufficiency, or manner of execution of the surety bond or policy or insurance furnished by the insurance company or insurance producer selected by the contractor or subcontractor;

(iii) No person who lends money or extends credit may:

(A) Solicit insurance for the protection of real property after a person indicates interest in securing a first mortgage credit extension until that person has received a commitment in writing from the lender as to a loan or credit extension;

(B) Unreasonably reject a policy furnished by the borrower for the protection of the property securing the creditor lien. A rejection shall not be deemed unreasonable if it is based on reasonable standards, uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer. The standards shall not discriminate against any particular type of insurer, nor shall the standards call for rejection of a policy because it contains coverage in addition to that required in the credit transaction;

(C) Require that any borrower, mortgagor, purchaser, insurer, or insurance producer pay a separate charge, in connection with the handling of any policy required as security for a loan on real estate, or pay a separate charge to substitute the policy of one insurer for that of another. This subsection does not include the interest that may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit document;

(D) Use or disclose, without the prior written consent of the borrower, mortgagor, or purchaser taken at a time other than the making of the loan or extension of credit, information relative to a policy which is required by the credit transaction, for the purpose of replacing the insurance; or

(E) Require any procedures or conditions of duly licensed insurance producers or insurers not customarily required of those insurance producers or insurers affiliated or in any way connected with the person who lends money or extends credit;

(iv) Every person who lends money or extends credit and who solicits insurance on real and personal property subject to paragraph (iii) of this subdivision shall explain to the borrower in writing that the insurance related to the credit extension may be purchased from an insurer or insurance producer of the borrower's choice, subject only to the lender's right to reject a given insurer or insurance producer as provided in paragraph (iii)(B) of this subdivision. Compliance with disclosures as to insurance required by truth in lending laws or comparable state laws shall be compliance with this subsection;

(v) This requirement for a commitment shall not apply in cases where the premium for the required insurance is to be financed as part of the loan or extension of credit involving personal property transactions;

(vi) The commissioner shall have the power to examine and investigate those insurance related activities of any person or insurer that the commissioner believes may be in violation of this section. Any affected person may submit to the commissioner a complaint or material pertinent to the enforcement of this section;

(vii) Nothing in this section shall prevent a person who lends money or extends credit from placing insurance on real or personal property in the event the mortgagor, borrower, or purchaser has failed to provide required insurance in accordance with the terms of the loan or credit document;

(viii) Nothing contained in this section shall apply to credit life or credit accident and health insurance.

(10) Notice of free choice of insurance producer or insurer. Every debtor, borrower, or purchaser of property with respect to which insurance of any kind on the property is required in connection with a debt or loan secured by the property or in connection with the sale of the property, shall be informed in writing by the builder, creditor, lender, or seller, of his or her right of free choice in the selection of the insurance producer and insurer through or by which the insurance is to be placed. There shall be no interference, either directly or indirectly, with the borrower's, debtor's, or purchaser's free choice of an insurance procedure and of an insurer which complies with the requirements of this section, and the builder, creditor, lender, seller, owner, or contractor shall not refuse the policy tendered by the borrower, debtor, purchaser, contractor, or subcontractor. Upon notice of any refusal of the tendered policy, the insurance commissioner shall order the builder, creditor, lender, seller, owner, or contractor to accept the tendered policy, if the commissioner determines that the refusal is not in accordance with the requirements of this section. Failure to comply with an order of the insurance commissioner shall be deemed a violation of this section;

(11) Using insurance information to detriment of another. Whenever the instrument requires that the purchaser, mortgagor, or borrower furnish insurance of any kind on real property being conveyed or is collateral security to a loan, the mortgagee, vendor, or lender shall refrain from disclosing or using any and all insurance information to his or her or its own advantage and to the detriment of either the borrower, purchaser, mortgagor, insurance company, or agency complying with the requirements relating to insurance;

(12) Prohibited group enrollments. No insurer shall offer more than one group policy of insurance through any person unless that person is licensed, at a minimum, as an insurance producer. This prohibition shall not apply to employer-employee relationships, or to any of these enrollments;

(13) Failure to maintain complaint handling procedures. No insurer shall fail to maintain a complete record of all the complaints it received since the date of its last examination pursuant to the general laws providing for examination of insurers. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint. For the purposes of this subsection, "complaint" means any written communication primarily expressing a grievance;

(14) Misrepresentation in insurance applications. Making false or fraudulent statements or representations on or relative to an application for a policy, for the purpose of obtaining a fee, commission, money, or other benefit from any insurers, insurance producer, or individual person; and

(15) Requiring that repairs be made to an automobile at a specified auto body repair shop or interfering with the insured's or claimant's free choice of repair facility. The insured or claimant shall be promptly informed by the insurer of his or her free choice in the selection of an auto body repair shop. Once the insured or claimant has advised the insurer that an auto body repair shop has been selected, the insurer may not recommend that a different auto body repair shop be selected to repair the automobile. An auto body repair shop may file a complaint with the department of business regulation alleging a violation of this subdivision (15). Whenever the department of business regulation has reason to believe that an insurer has violated this subdivision (15), the department shall conduct an investigation and may convene a hearing. A complaint filed by an auto body repair shop must be accompanied by a statement written and signed by the insured or claimant setting forth the factual basis of the complaint, and the insured or claimant must voluntarily appear and testify at any administrative proceedings on the complaint.

History of Section.
(P.L. 1958, ch. 53, § 4; P.L. 1966, ch. 54, § 1; P.L. 1976, ch. 201, § 1; P.L. 1993, ch. 180, § 24; P.L. 1997, ch. 342, § 1; P.L. 2004, ch. 488, § 1.)



Chapter 27-29-4.1 - Cancellation of insurance prohibited.

§ 27-29-4.1 Cancellation of insurance prohibited.  No insurance company authorized to do business in this state shall cancel or refuse to issue any type of insurance coverage for an owner occupied dwelling or personal property of every nature and description solely because of the area in which the property is situated.

History of Section.
(P.L. 1972, ch. 28, § 1.)



Chapter 27-29-4.2 - Penalty.

§ 27-29-4.2 Penalty.  For each violation of § 27-29-4.1, the offending insurance company shall be fined a sum of five hundred dollars ($500) by the department of business regulation.

History of Section.
(P.L. 1972, ch. 28, § 1.)



Chapter 27-29-4.3 - Refusal to issue policy due to nonoccupancy.

§ 27-29-4.3 Refusal to issue policy due to nonoccupancy.  No insurance company authorized to do business in this state shall refuse to issue or charge an increased premium for a standard fire insurance policy for an occupied dwelling solely because of the fact that the building has formerly been unoccupied or vacant.

History of Section.
(P.L. 1978, ch. 331, § 2.)



Chapter 27-29-4.4 - Auto body repair labor rate surveys.

§ 27-29-4.4 Auto body repair labor rate surveys.  (a) Every insurance carrier authorized to sell motor vehicle liability insurance in the state shall conduct an auto body repair labor rate survey, subject to and in accordance with the following provisions:

(1) When used in this section the following definitions shall apply:

(i) "Auto body labor rate survey" is an analysis of information gathered from auto body repair shops regarding the rates of labor that repair shops charge in a certain geographic area.

(ii) "Prevailing auto body labor rate" means the rate determined and set by an insurer as a result of conducting an auto body labor rate survey in a particular geographic area, and used by insurers as a basis for determining the cost to settle automobile property damage claims.

(iii) "Independent auto body repair facility" means any auto body repair facility that does not have a formal agreement and/or written contract with an insurer to provide auto body repair services to insureds and/or claimants.

(iv) "Direct repair program" means any methods through which an insurer refers, suggests, recommends a specific auto body repair facility, with whom the insurer has a formal agreement and/or contract to provide auto body repair services, to insureds and/or claimants.

(v) "Contract rate" means any labor rate to which an auto body repair facility and an insurer have agreed in a formal agreement and/or written contract.

(2) Each insurer must conduct an auto body labor rate survey, in writing, annually to determine a prevailing auto body labor rate for fully licensed auto body repair facilities.

(3) Insurers may not use an auto body labor rate survey, contract rates from auto body repair facilities with which it has a formal agreement or contract to provide auto body repair services to insureds and/or claimants, or rates from a repair facility holding a special use license.

(4) Each auto body labor rate survey shall include the following:

(i) The name and address of each shop surveyed in the labor survey;

(ii) The total number of shops surveyed;

(iii) The prevailing rate established by the insurer; and

(iv) A description of the formula or method used to calculate or determine the specific prevailing rate reported.

(5) Each insurer must report the results of their auto body labor rate survey to the department of business regulation insurance division.

(6) The department of business regulation must promulgate regulations related to auto body labor rate surveys by October 1, 2006 establishing the following:

(i) A questionnaire that must be used by all insurers in their labor rate survey;

(ii) Date of reporting; and

(iii) Number or percentage of shops to be surveyed.

(7) The department of business regulation shall review all surveys submitted for compliance with this section and any rules and regulations promulgated by the department.

History of Section.
(P.L. 2006, ch. 173, § 1.)



Chapter 27-29-4.5 - Penalty.

§ 27-29-4.5 Penalty.  An insurer's failure to comply with any requirement of § 27-29-4.4, or any rule or regulation promulgated by the department of business regulation shall result in a fine in a sum of up to five thousand dollars ($5,000).

History of Section.
(P.L. 2006, ch. 173, § 1.)



Chapter 27-29-4.6 - Reimbursement fee.

§ 27-29-4.6 Reimbursement fee.  The director of the department of business regulation may assess an insurer for reimbursement of the department's actual expenses for the investigation and hearing of significant auto body shop matters relating to insurers. In addition, an assessment may be sought in the event that an insurer does not prevail after a final judicial appeal.

History of Section.
(P.L. 2008, ch. 100, art. 33, § 3.)



Chapter 27-29-4.7 - Additional unfair methods of competition. [Effective January 1, 2013.].

§ 27-29-4.7 Additional unfair methods of competition. [Effective January 1, 2013.].  (a) In addition to those listed in § 27-29-4 the following are also defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1) Twisting. Knowingly making any misleading representations or incomplete or fraudulent comparisons or fraudulent material omissions of or with respect to any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance in another insurer.

(2) Churning. The practice whereby policy values in an existing life insurance policy or annuity contract, including, but not limited to, cash, loan values, or dividend values, and in any riders to that policy or contract, are directly or indirectly used to purchase another insurance policy or annuity contract with that same insurer for the purpose of earning additional premiums, fees, commissions, or other compensation:

(i) Without an objectively reasonable basis for believing that the replacement or extraction will result in an actual and demonstrable benefit to the policyholder; or

(ii) In a fashion that is fraudulent, deceptive, or otherwise misleading or that involves a deceptive omission; or

(iii) When the applicant is not informed that the policy values, including cash values, dividends, and other assets of the existing policy or contract will be reduced, forfeited, or used in the purchase of the replacing or additional policy or contract, if this is the case; or

(iv) Without informing the applicant that the replacing or additional policy or contract will not be a paid-up policy or that additional premiums will be due or that a new contestable period will apply and explaining the impact of these differences, if this is the case.

(b) Each insurer shall comply with paragraphs (iii) and (iv) herein by disclosing to the applicant at the time of the offer if, how, and the extent to which the policy or contract values (including cash value, dividends, and other assets) of a previously issued policy or contract will be used to purchase a replacing or additional policy or contract with the same insurer. The disclosure must include the premium, the death benefit of the proposed replacing or additional policy, and the date on which the policy values of the existing policy or contract will be insufficient to pay the premiums of the replacing or additional policy or contract.

(c) Each insurer shall adopt written procedures sufficient to reasonably avoid twisting and churning of policies or contracts that it has issued, and failure to adopt written procedures sufficient to reasonably avoid twisting and churning shall be an unfair method of competition and an unfair or deceptive act or practice.

History of Section.
(P.L. 2012, ch. 296, § 2; P.L. 2012, ch. 326, § 2.)



Chapter 27-29-5 - Hearings  Witnesses  Appearances  Production of books  Service of process.

§ 27-29-5 Hearings  Witnesses  Appearances  Production of books  Service of process.  (a) Whenever the insurance commissioner shall have reason to believe that any person engaged in the business of insurance in this state has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in this chapter, and that a proceeding by the commissioner in respect to the act or practice would be to the interest of the public, the commissioner shall issue and serve upon the person a statement of the charges in that respect and a notice of a hearing on the charges requiring the person to appear in person at a time and place fixed in the notice which shall not be less than ten (10) days after the date of the service of the notice, and notifying the person of his or her right to be represented by counsel at the hearing.

(b) At the time and place fixed for the hearing, the person shall have an opportunity to be heard in person and by counsel, and to show cause why an order should not be made by the insurance commissioner requiring the person to cease and desist from the acts, methods, or practices so complained of. Upon good cause shown the insurance commissioner shall permit any person to intervene, appear, and be heard at the hearing by counsel or in person.

(c) The insurance commissioner upon the hearing shall cause to be made a stenographic record of all of the evidence and all of the proceedings had at the hearing, and shall, upon request, furnish a copy of it to the person charged upon being reimbursed for the reasonable costs of the record. The insurance commissioner, upon the hearing, may administer oaths, examine and cross examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which are relevant to the inquiry. In case of the refusal of any person to comply with any subpoena issued under this section or of any witness to testify with respect to any matter concerning which he or she may be lawfully interrogated, the superior court of Providence County, on application of the insurance commissioner, may issue an order requiring the person or witness to comply with the subpoena and/or to testify, and any failure to obey the order of the court may be punished by the court as contempt of court; provided, that the person charged shall not be required to testify or produce books, papers, records, correspondence, or other documents, tending to incriminate him or her, and the person's refusal to testify or produce books, papers, records, correspondence, or other documents in the case shall not constitute contempt nor be the basis for an application by the insurance commissioner for an order requiring the person charged to testify or produce books, papers, records, correspondence, or other documents; and provided that a refusal of the person charged to testify or produce books, papers, records, correspondence, or other documents shall be sufficient ground for the suspension or revocation of any license the person has under the insurance laws of this state in the discretion of the insurance commissioner.

(d) Statements of charges, notices, orders, and other processes of the insurance commissioner under this chapter may be served by anyone duly authorized by the insurance commissioner, either in the manner provided by law for service of process in civil actions, or by registering and mailing a copy of it to the person affected by the statement, notice, order, or other process at his or her or its residence or principal office or place of business. The verified return by the person serving the statement, notice, order, or other process setting forth the manner of the service shall be proof of the service, and the return postcard receipt for the statement, notice, order, or other process registered and mailed as stated in this subsection shall be proof of the service of the process.

History of Section.
(P.L. 1958, ch. 53, § 5; P.L. 1993, ch. 180, § 24.)



Chapter 27-29-6 - Cease and desist orders and modifications of those orders.

§ 27-29-6 Cease and desist orders and modifications of those orders.  (a) If after a hearing the insurance commissioner shall determine that the method of competition or the act or practice in question is unfair and that the person complained of has engaged in a method of competition, act, or practice in violation of this chapter, the commissioner shall reduce his or her findings to writing and shall issue and cause to be served upon the person charged with the violation an order requiring the person to cease and desist from engaging in the method of competition, act, or practice. The commissioner may, at the commissioner's discretion order: (1) payment of a monetary penalty of not more than five thousand dollars ($5,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000), unless the violation was committed flagrantly in a conscious disregard of this chapter, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation not to exceed an aggregate penalty of two hundred fifty thousand dollars ($250,000); or (2) suspension or revocation of the insurer's license if the insurer knew or reasonably should have known that it was in violation of this chapter.

(b) Until the expiration of the time allowed under § 27-29-7(a) for filing a petition for review, if no petition has been duly filed within that time, the insurance commissioner may at any time upon the notice and in the manner the commissioner shall deem proper, modify or set aside in whole or in part any order issued by the commissioner under this section.

(c) After the expiration of the time allowed for filing a petition for review, if no petition has been duly filed within that time, the insurance commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by the commissioner under this section whenever in his or her opinion conditions of fact or of law have changed as to require that action or if the public interest shall require.

History of Section.
(P.L. 1958, ch. 53, § 6; P.L. 1993, ch. 180, § 24.)



Chapter 27-29-7 - Judicial review of cease and desist orders.

§ 27-29-7 Judicial review of cease and desist orders.  (a) Any person required by an order of the insurance commissioner under § 27-29-6 to cease and desist from engaging in any unfair method of competition or any unfair or deceptive act or practice may obtain a review of the order by filing in the superior court of Providence County, within twenty (20) days from the date of service of the order, a written petition praying that the order of the insurance commissioner be set aside. A copy of the petition shall be served upon the insurance commissioner, after which the insurance commissioner shall certify and file in the court his or her transcript of the entire record in the proceeding, including all of the evidence taken and the report and order of the insurance commissioner. Upon the filing of the petition and transcript, the court shall have jurisdiction of the proceeding and of the question determined in it, shall determine whether the filing of the petition shall operate as a stay of the order of the insurance commissioner, and shall have the power to make and enter upon the pleadings, evidence, and proceedings set forth in the transcript a decree modifying, affirming, or reversing the order of the insurance commissioner, in whole or in part. The findings of the insurance commissioner as to the facts, if supported by the weight of the evidence, shall be conclusive.

(b) To the extent that the order of the insurance commissioner is affirmed, the court shall issue its own order commanding obedience to the terms of the order of the insurance commissioner. If either party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the proceeding before the insurance commissioner, the court may order the additional evidence to be taken before the insurance commissioner and to be adduced upon the hearing in the manner and upon the terms and conditions as the court may deem proper. The insurance commissioner may modify his or her findings of fact, or make new findings by reason of the additional evidence taken, and the commissioner shall file the modified or new findings which if supported by competent evidence shall be conclusive, and the commissioner's recommendation, if any, for the modification or setting aside of his or her original order, with the return of the additional evidence.

(c) A cease and desist order issued by the insurance commissioner under § 27-29-6 shall become final:

(1) Upon the expiration of the time allowed for filing a petition for review if no petition has been duly filed within that time, except that the insurance commissioner may after this modify or set aside his or her order to the extent provided in § 27-29-6(b); or

(2) Upon the final decision of the court if the court directs that the order of the insurance commissioner be affirmed or the petition for review dismissed.

(d) No order of the insurance commissioner under this chapter or order of a court to enforce the order of the insurance commissioner shall in any way relieve or absolve any person affected by the order from any liability under any other laws of this state.

History of Section.
(P.L. 1958, ch. 53, § 7; P.L. 1993, ch. 180, § 24.)



Chapter 27-29-8 - Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.

§ 27-29-8 Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.  (a) Whenever the insurance commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition or in any act or practice in the conduct of business which is not defined in § 27-29-4, that the method of competition is unfair or that the act or practice is unfair or deceptive and that a proceeding by the commissioner in respect to it would be to the interest of the public, the commissioner may issue and serve upon the person a statement of the charge in that respect and a notice of a hearing on the charge to be held at a time and place fixed in the notice. The hearing shall be conducted in the same manner as the hearings provided for in § 27-29-5. The insurance commissioner shall after the hearings make a report in writing in which the commissioner shall state his or her findings as to the facts, and the commissioner shall serve a copy of it upon the person.

(b) If the report charges a violation of this chapter and if the method of competition, act, or practice has not been discontinued, the insurance commissioner may, through the attorney general of this state, at any time after ten (10) days after the service of the report, cause a petition to be filed in the superior court of this state for the counties of Providence and Bristol to enjoin and restrain the person from engaging in that method, act, or practice. The court shall have jurisdiction of the proceeding and shall have the power to make and enter appropriate orders in connection with the proceedings and to issue any of the writs ancillary to its jurisdiction or necessary in its judgment to prevent injury to the public pendente lite.

(c) A transcript of the proceedings before the insurance commissioner, including all evidence taken and the report and findings, shall be filed with the petition. If either party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that the additional evidence is material and there were reasonable grounds for the failure to adduce the evidence in the proceedings before the insurance commissioner, the court may order the additional evidence to be taken before the insurance commissioner and to be adduced upon the hearing in a manner and upon those terms and conditions the court may deem proper. The insurance commissioner may modify his or her findings of fact or make new findings by reason of the additional evidence taken, and the commissioner shall file the modified or new findings with the return of the additional evidence.

(d) If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the insurance commissioner with respect to it is to the interest of the public, and that the findings of the insurance commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of the method of competition, act, or practice.

History of Section.
(P.L. 1958, ch. 53, § 8.)



Chapter 27-29-9 - Penalty.

§ 27-29-9 Penalty.  (a) Any person who violates a cease and desist order of the insurance commissioner under § 27-29-6 after it has become final, and while the order is in effect, shall, upon proof of the violation to the satisfaction of the court, forfeit and pay to the state a sum not to exceed twenty-five thousand dollars ($25,000), which may be recovered in a civil action, except that, if the violation is found to be willful, the amount of the penalty shall be a sum not to exceed two hundred fifty thousand dollars ($250,000).

(b) Any person who violates a cease and desist order of the insurance commissioner under § 27-29-6 after it has become final, and while the order is in effect, may after notice and hearing and upon order of the commissioner, be subject at the discretion of the commissioner to suspension or revocation of the insurer's license.

History of Section.
(P.L. 1958, ch. 53, § 9; P.L. 1993, ch. 180, § 24.)



Chapter 27-29-10 - Provisions of chapter additional to existing law.

§ 27-29-10 Provisions of chapter additional to existing law.  The powers vested in the insurance commissioner by this chapter shall be additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law with respect to the methods, acts, and practices declared to be unfair or deceptive.

History of Section.
(P.L. 1958, ch. 53, § 10.)



Chapter 27-29-11 - Immunity from prosecution.

§ 27-29-11 Immunity from prosecution.  If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required may tend to incriminate or subject the person to a penalty or forfeiture, and shall notwithstanding be directed to give the testimony or produce the evidence, the person shall nonetheless comply with the direction, but shall not after this be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter, or thing concerning on which the person may testify or produce evidence, and no testimony given or evidence produced shall be received against the person upon any criminal action, investigation, or proceeding. However, no person testifying shall be exempt from prosecution or punishment for any perjury committed while testifying and the testimony or evidence given or produced shall be admissible against the person upon any criminal action, investigation, or proceeding concerning that perjury, nor shall the person be exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state. Any person may execute, acknowledge, and file in the office of the commissioner a statement expressly waiving this immunity or privilege in respect to any transaction, matter, or thing specified in the statement and thereupon the testimony of the person or the evidence in relation to the transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if received or produced the person shall not be entitled to any immunity or privilege on account of any testimony the person may give or evidence produced.

History of Section.
(P.L. 1993, ch. 180, § 25; G.L. 1956, § 27-29-12; P.L. 2002, ch. 292, § 59.)



Chapter 27-29-12 - Regulations.

§ 27-29-12 Regulations.  The commissioner of insurance may adopt reasonable rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 1993, ch. 180, § 25; G.L. 1956, § 27-29-13.)



Chapter 27-29-13 - Payment of premium  Cancellation.

§ 27-29-13 Payment of premium  Cancellation.  Notwithstanding the provisions of chapter 40 of this title, private passenger motor vehicle insurance policyholders on either six (6) month or twelve (12) month policies shall have the option of paying any policy premiums in installment payments; provided that for a twelve (12) month policy the insurer may require a payment of fifteen percent (15%) of the annual premium at time of issuance with the balance to be paid thereafter in nine (9) subsequent and equal monthly installments thereafter for a six (6) month policy, the insurer may require a payment of thirty-five percent (35%) of the premium at time of issuance with the balance to be paid in three (3) subsequent and equal monthly installments thereafter. The insurer may levy a service charge of up to five dollars ($5.00) per installment period against those policyholders who choose the installment option. An insurer may levy and collect a maximum fee or charge of ten dollars ($10.00) for any late payment of premium by a policyholder. A late fee may not be imposed unless payment is received more than five (5) business days following the date payment is due. Policyholders shall be entitled to receive no less than thirty (30) days notice before a cancellation of an automobile insurance policy for any reason except nonpayment of premium, in which instance policyholders shall be entitled to receive no less than ten (10) days notice.

History of Section.
(P.L. 1994, ch. 115, § 1; P.L. 1994, ch. 261, § 1; G.L. 1956, § 27-29-14; P.L. 2003, ch. 315, § 1; P.L. 2003, ch. 334, § 1.)



Chapter 27-29-13.1 - Late payment of premium.

§ 27-29-13.1 Late payment of premium.  An insurer may levy and collect a maximum fee or charge of ten dollars ($10.00) for any late payment of premium by a policyholder for any property, casualty, fire and marine or liability policy of insurance. A late fee may not be imposed unless payment is received more than five (5) business days following the date payment is due.

History of Section.
(P.L. 2005, ch. 69, § 1; P.L. 2005, ch. 79, § 1.)



Chapter 27-29-13.2 - Cancellation provisions for return of unearned premium.

§ 27-29-13.2 Cancellation provisions for return of unearned premium.  Every insurance policy issued and approved for use in Rhode Island shall provide clear language on the method of calculation of the unearned premium portion to be returned to the insured if the policy is cancelled. Insurance policies shall not state "refer to manuals" to determine the amount of unearned premium to be returned. For all cancellations, the actual percentage retained by the insurer shall be discernible in the policy cancellation provisions. If a policy is canceled using a short-rate table, the insurer shall provide the short-rate table within the cancellation provisions of the insurance policy so that an insured can make an informed decision when cancelling a policy midterm. Insurers shall not impose cancellation fees when insurance policies are cancelled using short rate tables.

History of Section.
(P.L. 2005, ch. 69, § 1; P.L. 2005, ch. 79, § 1; P.L. 2009, ch. 303, § 6; P.L. 2009, ch. 304, § 6.)



Chapter 27-29-13.3 - Fraud warning.

§ 27-29-13.3 Fraud warning.  Notwithstanding any similar requirements in title 28, every claim form and application for insurance, regardless of the form of transmission, shall contain the following statement or a substantially similar statement; provided, that this section shall not apply to any claim form for health insurance which is on a form promulgated by the centers for Medicare and Medicaid Services, or in electronic format pursuant to 45 C.F.R. Part 162. "Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison."

History of Section.
(P.L. 2009, ch. 303, § 7; P.L. 2009, ch. 304, § 7.)



Chapter 27-29-14 - Confidentiality of insurance information.

§ 27-29-14 Confidentiality of insurance information.  No insurance company, authorized or licensed to do business in the state of Rhode Island, that obtains insurance information through any residual market (mechanism), including, but not limited to, the assigned risk plans joint underwriting association, including, but not limited to, the name of the insured, the policy expiration date, the amount of insurance coverage, the policy number, the name of the insurance company or the amount of the insurance premium, shall without the permission of the producer of record use that information for marketing or soliciting so as to eliminate the participation of the producer of record and shall be prohibited from selling or transferring that information to any third party for those purposes, without the consent of the producer of record; provided, that nothing contained in this section shall be deemed to prohibit an insurance company from offering voluntary market coverage as provided for in the rules of any automobile insurance residual market mechanism or to prohibit a workers' compensation insurance company from sharing the name of the insured with a nonprofit medical service corporation or a nonprofit hospital service corporation.

History of Section.
(P.L. 1996, ch. 405, § 1; G.L. 1956, § 27-29-15.)



Chapter 27-29-15 - Severability.

§ 27-29-15 Severability.  If any provision of this chapter, or the application of a provision to any person or circumstances shall be held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those as to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1958, ch. 53, § 11; G.L. 1956, § 27-29-11.)



Chapter 27-29-17 - Application.

§ 27-29-17 Application.  Sections 27-29-17  27-29-17.4 shall apply to commercial property insurance policies, commercial liability insurance policies, commercial package policies, commercial excess or umbrella policies and commercial auto policies. These sections shall not apply to reinsurance, aviation insurance, workers' compensation and employer's liability insurance, multi-state location risks, or policies subject to retrospective rating plans.

History of Section.
(P.L. 2003, ch. 231, § 1; P.L. 2003, ch. 251, § 1; P.L. 2011, ch. 103, § 1; P.L. 2011, ch. 153, § 1.)



Chapter 27-29-17.1 - Definitions.

§ 27-29-17.1 Definitions.  For the purpose of §§ 27-29-17  27-29-17.4:

(1) "Commissioner" means the commissioner of insurance.

(2) "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of such policy.

(3) "Nonrenewal" means termination of a policy at its expiration date.

(4) "Renewal" or "to renew" means the issuance of or the offer by an insurer to issue a policy succeeding a policy previously issued and delivered by the same insurer or an insurer within the same group of insurers, or the issuance of a certificate or notice extending the term of an existing policy for a specified period beyond its expiration date.

History of Section.
(P.L. 2003, ch. 231, § 1; P.L. 2003, ch. 251, § 1; P.L. 2008, ch. 475, § 88.)



Chapter 27-29-17.2 - Notice of nonrenewal.

§ 27-29-17.2 Notice of nonrenewal.  (a) An insurer may nonrenew a policy; provided, however, no nonrenewal of any policy of insurance to which this section applies shall be effective unless an insurer shall first give, mail, or deliver to the first named insured at the address shown on the policy, and to the insurance producer of record, written notice that the insurer will not renew the policy. Such notice shall be given, mailed or delivered at least sixty (60) days before the expiration date. If the notice is given, mailed or delivered less than sixty (60) days before the expiration, coverage shall remain in effect until sixty (60) days after notice is given, mailed or delivered. Earned premium for any period of coverage that extends beyond the expiration date shall be considered pro-rata based upon the previous year's rate. For purposes of this section, the transfer of a policyholder between companies within the same insurance group is not a refusal to renew. In addition, changes in deductibles, changes in premium, changes in the amount of insurance, or reductions in policy limits or coverage shall not be deemed to be refusals to renew.

(b) Notice of nonrenewal shall not be required where:

(1) The insurer or a company within the same insurance group has offered to issue a renewal policy; or

(2) The named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

History of Section.
(P.L. 2003, ch. 231, § 1; P.L. 2003, ch. 251, § 1.)



Chapter 27-29-17.3 - Notice of premium or coverage changes.

§ 27-29-17.3 Notice of premium or coverage changes.  (a) An insurer shall provide to the first-named insured at the mailing address shown on the policy, and to the insurance producer of record, written notice of any premium increase in excess of ten percent (10%) and shall also provide the exact renewal premium, at least sixty (60) days prior to the expiration date of the policy unless the premium increase is the result of an audit or the increase is the result of an increase in exposure at the request of the insured. Not less than sixty (60) days written notice, as provided herein, shall be required for any coverage elimination, reduction, diminution or increased deductible not at the request of the insured and in this case the notice shall itemize and describe the coverage changes and shall be separate from the renewal policy. If the insurer fails to provide such notice, the coverage provided to the named insured shall remain in effect until notice is provided or until the effective date of replacement coverage obtained by the named insured, whichever occurs first. For the purposes of this section, notice is considered given sixty (60) days following date of giving of the notice. If the named insured elects not to renew, any earned premium for the period of extension of the terminated policy shall be calculated pro-rata at the lower of the current or previous year's rate. If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective the day following the prior policy's expiration or anniversary date.

(b) This section shall not apply to changes based upon the altered nature or extent of the risk insured.

(c) For the purposes of this section, notice to the insurance producer of record shall not apply to an insurance producer of record who:

(1) Is an employee of the insurer; or

(2) Is a non-employee exclusive agent of the insurer; provided, however, notice, as required by this section, shall in all applicable cases, be provided to the named insured.

History of Section.
(P.L. 2003, ch. 231, § 1; P.L. 2003, ch. 251, § 1; P.L. 2011, ch. 103, § 1; P.L. 2011, ch. 153, § 1.)



Chapter 27-29-17.4 - Proof of notice.

§ 27-29-17.4 Proof of notice.  (a) A company issuing any policy of insurance which is subject to nonrenewal, a premium increase, a change in deductible, reduction in limits or changes in coverage shall effect the same by serving the notice of it as provided by the policy. The notice shall be delivered in hand to the named insured, or be left at his or her last address as shown by the company's records, or, if its records contain no last address, at his or her last business, residence, or other address known to the company. A company may alternatively forward notice to that address by first class mail and maintain proof of mailing of the notice to the insured by the United States Postal Service certificate of mailing in the ordinary course of the insurer's business, and this proof of mailing shall be sufficient proof of notice.

(b) If a policy is made payable to a mortgagee or any person other than the named insured, notice shall be given as provided in subsection (a) of this section to the payee and to the named insured.

(c) The insurance producer of record who insured the policy shall also be given notice of any nonrenewal or any premium increase, a change in deductible, or a change in coverage, in the same manner as provided in subsection (a) of this section.

History of Section.
(P.L. 2003, ch. 231, § 1; P.L. 2003, ch. 251, § 1.)



Chapter 27-29-17.5 - Insured's right to loss information.

§ 27-29-17.5 Insured's right to loss information.  (a) Upon request by the first named insured or such insured's authorized agent or broker, the insurer shall provide the following loss information, for the period of time coverage has been provided by the insurer or for five (5) years whichever is less, within fourteen (14) days of such request:

(1) Information on closed claims, including date and descriptions of occurrence, and payments; and

(2) Information on open claims, including date and description of occurrence, and amounts of any payments and loss reserves.

(b) Nothing in this section shall affect the confidentiality requirements pursuant to chapter 5-37.3 and to insurance regulations 99 (privacy of consumer financial information) and 100 (privacy of consumer health information) as promulgated by the department of business regulation.

(c) This section shall not apply to life, accident, health, personal automobile, homeowner's, dwelling and boat, personal recreational vehicles, personal excess liability, personal umbrella, or reinsurance policies.

(d) Notwithstanding any other provision of this section, loss reserve information for claims subject to a documented coverage dispute between the insurer and the insured need not be provided to the first named insured or such insured's authorized agent or broker.

History of Section.
(P.L. 2011, ch. 103, § 2; P.L. 2011, ch. 153, § 2; P.L. 2012, ch. 191, § 1; P.L. 2012, ch. 198, § 1.)






Chapter 27-29.1 - Pharmacy Freedom of Choice  Fair Competition and Practices

Chapter 27-29.1-1 - Definitions.

§ 27-29.1-1 Definitions.  For purposes of this chapter, the following terms shall mean:

(1) "Director" shall mean the director of the department of business regulation.

(2) "Eligible bidder" shall mean a retail pharmacy, community pharmacy or pharmacy department registered pursuant to chapter 19 of title 5, irrespective of corporate structure or number of locations at which it conducts business, located within the geographical service area of a carrier and willing to bid for participation in a restricted pharmacy network contract.

(3) "Insurer" shall mean an insurance carrier as defined in chapters 18, 19, 20 and 41 of title 27.

(4) "Insured" shall mean any person who is entitled to have pharmacy services paid by an insurer pursuant to a policy, certificate, contract or agreement of insurance or coverage.

(5) "Non-restricted pharmacy network" shall mean a network that permits any pharmacy to participate on substantially uniform terms and conditions established by an insurer or pharmacy benefits manager.

(6) "Pharmacy benefits manager" shall mean any person or entity that is not licensed in Rhode Island as an insurer and that develops or manages pharmacy benefits, pharmacy network contracts, or the pharmacy benefit bid process.

(7) "Restricted pharmacy network" shall mean an arrangement for the provision of pharmaceutical drug services to insureds which under the terms of an insurer's policy, certificate, contract or agreement of insurance or coverage requires an insured or creates a financial incentive for an insured to obtain prescription drug services from one or more participating pharmacies that have entered into a specific contractual relationship with the carrier.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2; P.L. 2008, ch. 475, § 89.)



Chapter 27-29.1-2 - Requirement for availability and accessibility of pharmacy services.

§ 27-29.1-2 Requirement for availability and accessibility of pharmacy services.  In accordance with § 23-17.13-3, an insurer must demonstrate to the director of health the willingness and potential ability to assure that pharmacy services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-3 - Fair competition  Requirements for carriers offering pharmacy networks.

§ 27-29.1-3 Fair competition  Requirements for carriers offering pharmacy networks.  (a) An insurer that offers insureds a restricted pharmacy network shall, in soliciting, arranging, competitively bidding, contracting for, and operating such a network, comply with the following requirements for the purpose of promoting fair and competitive bidding, regardless of when the restricted pharmacy network was established:

(1) Conduct and complete an open bidding process before March 1, 2005 and at least once every three (3) years thereafter;

(2) Provide notice to eligible bidders of the insurer's intent to solicit bids for participation in a restricted pharmacy network;

(3) Inform eligible bidders of the date such bids will be solicited;

(4) Provide eligible bidders with information on an identical, equal and uniform basis, including, but not limited to, bid procedure information, financial and utilization information needed to make an informed competitive bid, criteria to be used in awarding a restricted pharmacy network contract and proposed contractual requirements for the restricted pharmacy network;

(5) Provide eligible bidders with at least thirty (30) days to prepare and submit bids between the bid solicitation date and the bid submission deadline;

(6) Open all bids:

(i) At a previously specified time, which shall not be more than thirty (30) days after the bid submission deadline; and

(ii) In a public manner, provided, that certain, information contained in said bids may be held as confidential from public review consistent with regulations promulgated by the director regarding the disclosure of proprietary data or information submitted by any bidders; and

(7) Select a successful bidder using solely the criteria provided to eligible bidders pursuant to subsection (a)(4) above, applied in a uniform manner.

(b) An insurer shall neither exclude nor favor any individual pharmacy, or group or class of pharmacies, in the design of a competitive bid involving restricted or nonrestricted pharmacy networks in compliance with the requirements of this section. An entity and its affiliates that assists an insurer in the development of the bid, design, bid specifications or the bid process, or assists in the review or evaluation of said bids, shall be prohibited from bidding on such a contract.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-4 - Mandate to offer a nonrestricted pharmacy network.

§ 27-29.1-4 Mandate to offer a nonrestricted pharmacy network.  Every health care insurer that delivers or issues for delivery or renews in this state a contract, plan, or policy that provides coverage for pharmaceuticals delivered on an outpatient basis through a restricted pharmacy network, shall:

(a) Also offer insurance purchasers an optional benefit plan that includes a nonrestricted pharmacy network; and

(b) Subject to a determination by the US Department of Health and Human Services' Centers for Medicare and Medicaid Services on the consistency of this subsection with Medicare law and related regulations, offer only nonrestricted pharmacy networks in any Medicare Supplement or Medicare+Choice Plans.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-5 - Participation of independent community pharmacies.

§ 27-29.1-5 Participation of independent community pharmacies.  (a) Any pharmacies licensed in the state of Rhode Island that are not owned or controlled, directly or indirectly by an entity that owns pharmacies licensed in two (2) or more jurisdictions other than Rhode Island, which are not participating in an insurer's restricted pharmacy network contract shall nevertheless have the right to provide prescription drug services to the insurer's insureds and be paid by the insurer as if the pharmacy were participating in the insurer's restricted pharmacy network, provided that such non-network independent pharmacies agree:

(1) To accept as the insurer's payments in full the price required of pharmacies in the insurer's restricted pharmacy network;

(2) To bill to the insured up to and not in excess of any copayment, coinsurance, deductible, other amount required of an insured by the insurer, or for other uncovered services;

(3) To be reimbursed on the same methodological basis, including, but not limited to, capitation or other risk-sharing methodology, as required of pharmacies, in the insurer's restricted pharmacy network;

(4) To participate in the insurer's utilization review and quality assurance programs, including utilization and drug management reports as required of pharmacies in the carrier's restricted pharmacy network;

(5) To provide computerized online eligibility determinations and claims submissions as required of pharmacies in the insurer's restricted pharmacy network;

(6) To participate in the insurer's satisfaction surveys and complaint resolution programs for its insureds;

(7) To protect the insurer's proprietary information and an insured's confidentiality and privacy;

(8) To abide by the insurer's performance standards with respect to waiting times, fill rates and inventory management, including formulary restrictions;

(9) To comply with the insurer's claims audit provisions; and

(10) To certify, using audit results or accountant statements, the fiscal soundness of the non-network pharmacy.

(b) An insurer may waive any of the aforementioned agreements in arranging for the provision of pharmaceutical drug benefits to insureds through a non-network pharmacy. An insurer shall not impose any agreements, terms or conditions on any non-network independent community pharmacy, or on any association of pharmacies, which are more restrictive than those required of pharmacies in the insurer's restricted pharmacy network. The failure of a non-network pharmacy to abide by the aforementioned agreements may, at the option of the insurer, serve as the basis for cancellation of the non-network pharmacy's participation.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2; P.L. 2008, ch. 475, § 89.)



Chapter 27-29.1-6 - Applicability and allowances.

§ 27-29.1-6 Applicability and allowances.  (a) Nothing in this section shall preclude an insurer from entering into an agreement to allow non-network providers, other than independent community pharmacies, the ability to participate with the insurer's plans under terms and conditions set forth by the insurer.

(b) The provisions of this chapter shall not apply to arrangements for the provision of pharmaceutical drug benefits to insureds between an insurer or a pharmacy benefits manager, and a mail order pharmacy, or a hospital-based pharmacy which is not a retail pharmacy.

(c) Nothing in this section shall be construed to require the provision of pharmacy benefits to insureds through a restricted pharmacy network nor any other arrangement for the provision of prescription drug benefits.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-7 - Regulation of pharmacy benefits managers.

§ 27-29.1-7 Regulation of pharmacy benefits managers.  Pharmacy benefits managers shall be included within the definition of third-party administrator under chapter 20.7 of this title and shall be regulated as such. The annual report filed by third-party administrators with the department of business regulation shall include: contractual language that provides a complete description of the financial arrangements between the third-party administrator and each of the insurers covering benefit contracts delivered in Rhode Island; and if the third-party administrator is owned by or affiliated with another entity or entities, it shall include an organization chart and brief description which shows the relationships among all affiliates within a holding company or otherwise affiliated. Such reporting shall be in a format required by the director and filed with the department as a public record as defined and regulated under chapter 2 of title 38.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-8 - Enforcement.

§ 27-29.1-8 Enforcement.  The department of business regulation shall have authority to enforce the provisions of §§ 27-29.1-3  27-29.1-7, subject to the provisions of chapter 35 of title 42.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-9 - Severability.

§ 27-29.1-9 Severability.  If any provision of §§ 27-29.1-1  27-29.1-8, or the application of those sections to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of §§ 27-29.1-1  27-29.1-8 which can be given effect without the invalid provision or application; to this end the provisions of §§ 27-29.1-1  27-29.1-8 are declared to be severable.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-10 - Costs of enforcement.

§ 27-29.1-10 Costs of enforcement.  The total cost of the enforcement of §§ 27-29.1-3 and 27-29.1-8 shall be borne by the pharmacy benefits manager(s) and/or the insurer(s) against whom the complaint is made on an equal basis and shall include the following expenses:

(1) One hundred fifty percent (150%) of the total salaries and benefits paid to the personnel of the department of business regulation engaged in the enforcement less any salary reimbursement;

(2) All reasonable technology costs related to the enforcement process. Technology costs shall include the actual cost of software and hardware utilized in the enforcement process and the cost of training personnel in the proper use of the software or hardware;

(3) All necessary and reasonable education and training costs incurred by the state to maintain the proficiency and competence of the enforcing personnel. All these costs shall be incurred in accordance with the appropriate state of Rhode Island regulations, guidelines and procedures.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)



Chapter 27-29.1-11 - Evaluation report.

§ 27-29.1-11 Evaluation report.  The health insurance commissioner, pursuant to § 42-14.5-1, shall evaluate the impact of nonrestricted pharmacy networks on health insurance costs in Rhode Island and shall submit report of findings to the joint legislative committee on health care oversight on or before May 1, 2005.

History of Section.
(P.L. 2004, ch. 363, § 2; P.L. 2004, ch. 368, § 2; P.L. 2004, ch. 602, § 2.)






Chapter 27-29.2 - Freedom of Choice for Orthotic or Prosthetic Services

Chapter 27-29.2-1 - Legislative Findings  Freedom of choice.

§ 27-29.2-1 Legislative Findings  Freedom of choice.  The general assembly hereby finds that all patients who are in need of an orthosis or prosthesis in the state of Rhode Island shall have the freedom of choice to select any orthotist or prosthetist licensed by the state to practice orthotics or prosthetics.

History of Section.
(P.L. 2006, ch. 200, § 1; P.L. 2006, ch. 205, § 1.)



Chapter 27-29.2-2 - Definitions.

§ 27-29.2-2 Definitions.  As used in this chapter:

(1) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. "Orthosis" does not include prefabricated or direct-formed orthotic devices, or any of the following assistive technology devices: Commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrists gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devises as determined by the director of the department of business regulation such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(2) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment and consultation with basic observational gait and postural analysis. Orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct deformity or to improve the safety and efficiency of mobility or locomotion, or both. Orthotic practice includes, providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(3) "Prosthesis" means an artificial limb that is alignable or, in lower extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(4) "Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

History of Section.
(P.L. 2006, ch. 200, § 1; P.L. 2006, ch. 205, § 1; P.L. 2008, ch. 475, § 90.)



Chapter 27-29.2-3 - Exclusion.

§ 27-29.2-3 Exclusion.  This chapter shall not apply to the policies and procedures of the Veterans' Affairs Medical Center of Rhode Island or Veterans' Affairs Medical Center Prosthetics and Orthotics Clinics.

History of Section.
(P.L. 2006, ch. 200, § 1; P.L. 2006, ch. 205, § 1.)



Chapter 27-29.2-4 - Application.

§ 27-29.2-4 Application.  This chapter shall apply to every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after July 1, 2007, which provides medical coverage that includes coverage for physician services in a physician's office and every policy which provides major medical or similar comprehensive-type coverage; provided, however, this chapter shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2006, ch. 200, § 1; P.L. 2006, ch. 205, § 1.)






Chapter 27-30 - Consumer Credit Insurance

Chapter 27-30-1 - Purpose.

§ 27-30-1 Purpose.  The purpose of this chapter is to promote the public welfare by regulating consumer credit insurance. Nothing in this chapter is intended to prohibit or discourage reasonable competition. The provisions of this chapter shall be liberally construed.

History of Section.
(P.L. 1959, ch. 91, § 1; P.L. 2009, ch. 292, § 2; P.L. 2009, ch. 293, § 2.)



Chapter 27-30-2 - Scope and definitions.

§ 27-30-2 Scope and definitions.  (a) Citation and scope.

(1) This chapter may be cited as "Consumer Credit Insurance Act."

(2) All consumer credit insurance sold in connection with loans or other credit transactions for personal, family or household purposes shall be subject to the provisions of this chapter except:

(i) Insurance written in connection with a credit transaction that is:

(A) Secured by a first mortgage or deed of trust; and

(B) Made to finance the purchase of real property or the construction of a dwelling thereon, or to refinance a prior credit transaction made for such a purpose;

(ii) Insurance sold as an isolated transaction on the part of the insurer and not related to an agreement or a plan for insuring debtors of the creditor.

(iii) Insurance for which no identifiable charge is made to the debtor.

(iv) Insurance on accounts receivable.

(b) Definitions. For the purpose of this chapter:

(1) "Commissioner" means the director of the department of business regulation or his or designee;

(2) "Compensation" means commissions, dividends, retrospective rate credits, service fees, expense allowances or reimbursements, gifts, furnishing of equipment, facilities, goods or services, or any other form of remuneration resulting directly from the sale of consumer credit insurance;

(3) "Consumer credit insurance" is a general term used in this chapter to refer to any or all credit life insurance, credit accident and health insurance, credit unemployment insurance specifically defined in this chapter;

(4) "Credit accident and health insurance" means insurance on a debtor to provide indemnity for payments or debt becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(5) "Credit life insurance" means insurance on a debtor or debtors, pursuant to or in connection with a specific loan or other credit transaction, to provide for satisfaction of a debt, in whole or in part, upon the death of an insured debtor;

(6) "Credit transaction" means any transaction by the terms of which the repayment of money loaned or loan commitment made, or payment for goods, services or properties sold or leased, is to be made at a future date or dates;

(7) "Credit unemployment insurance" means insurance on a debtor to provide indemnity for payments or debt becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed as defined in the policy;

(8) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction or any successor to the right, title, or interest of any lender, vendor, or lessor, and an affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them;

(9) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction;

(10) "Gross debt" means the sum of the remaining payments owed to the creditor by the debtor;

(11) "Identifiable charge" means a charge for a type of consumer credit insurance that is made to debtors having such insurance and not made to debtors not having such insurance; it includes a charge for insurance that is disclosed in the credit or other instrument furnished to the debtor which sets out the financial elements of the credit transaction and any difference in the finance, interest, service or other similar charge made to debtors who are in like circumstances except for the insured or non-insured status of the debtor or of the property used as security for the credit transaction;

(12) "Net debt" means the amount necessary to liquidate the remaining debt in a single lump-sum payment, excluding all unearned interest and other unearned finance charges;

(13) "Open-end credit" means credit extended by a creditor under an agreement in which:

(i) The creditor reasonably contemplates repeated transactions;

(ii) The creditor imposes a finance charge from time to time on an outstanding unpaid balance; and

(iii) The amount of credit that may be extended to the debtor during the term of the agreement (up to any set limit by the creditor) is generally made available to the extent that any outstanding balance is repaid.

History of Section.
(P.L. 1959, ch. 91, § 2; P.L. 1972, ch. 148, § 1; P.L. 1981, ch. 270, § 1; P.L. 2009, ch. 292, § 2; P.L. 2009, ch. 293, § 2; P.L. 2011, ch. 157, § 2; P.L. 2011, ch. 275, § 2.)



Chapter 27-30-3 - Types of consumer credit insurance.

§ 27-30-3 Types of consumer credit insurance.  The types of consumer credit insurance defined in § 27-30-2 may each be written separately or in combination with other types of consumer credit insurance on an individual policy or group policy basis. The commissioner may by regulation prohibit or limit any combination.

History of Section.
(P.L. 1959, ch. 91, § 3; P.L. 1972, ch. 148, § 2; P.L. 2009, ch. 292, § 2; P.L. 2009, ch. 293, § 2.)



Chapter 27-30-4 - Amount of consumer credit insurance.

§ 27-30-4 Amount of consumer credit insurance.  (a) Credit life insurance.

(1) The amount of credit life insurance shall at no time exceed the greater of the actual net debt or the scheduled net debt.

(2) If the coverage is written on the actual net debt, then the amount payable at the time of loss may not be less than the actual net debt less any payments more than two (2) months overdue.

(3) If the coverage is written on the scheduled net debt, then the amount payable at the time of loss shall be:

(i) If the actual net debt is less than or equal to the scheduled net debt, then the scheduled net debt;

(ii) If the actual net debt is greater than the scheduled net debt but less than or equal to the scheduled net debt plus two (2) months of payments, the actual net debt; or

(iii) If the actual net debt is greater than the scheduled net debt plus two (2) months of payments, then scheduled net debt plus two (2) months of payments.

(4) If a premium is assessed to the debtor on a monthly basis and is based on the actual net debt, then the amount payable at the time of loss shall be the actual net debt on the date of death. When such premium is computed on the basis of a balance which does not include accrued past due interest, then the amount payable at the time of loss shall not be less than the actual net debt less any accrued interest more than two (2) months past due.

(5) Notwithstanding the provisions of subdivision (1) of this subsection, insurance on agricultural loan commitments, not exceeding one year in duration, may be written up to the amount of the loan commitment, on a non-decreasing or level term plan.

(6) Notwithstanding the provisions of subdivision (1) of this subsection, insurance on educational loan commitments may be written for net unpaid indebtedness plus any unused commitment.

(7) Coverage may be written for less than the net debt by the following methods:

(i) The amount of insurance may be the lesser of a stated level amount and the amount determined by subdivision (2) of this subsection;

(ii) The amount of insurance may be the lesser of a stated level amount and the amount determined by subdivision (3) of this subsection;

(iii) The amount of insurance may be a constant percentage of the amount determined by subdivision (2) of this subsection;

(iv) The amount of insurance may be a constant percentage of the amount determined by subdivision (3) of this subsection; or

(v) In the absence of any preexisting condition exclusions, the amount of insurance payable in the event of death due to natural causes may be limited to the balance as it existed six (6) months prior to the date of death if:

(A) There has been one or more increase in the outstanding balance during the six (6) month period, other than those due to the accrual of interest or late charges; and

(B) Evidence of individual insurability has not been required during the six (6) month period.

(8) Other patterns of insurance may be used which are not inconsistent with the rest of this subsection.

(1) The total amount of periodic indemnity payable by credit accident and health insurance or credit unemployment insurance in the event of disability or unemployment, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the gross debt; and the amount of each periodic indemnity payment shall not exceed the original gross debt divided by the number of periodic installments.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, for credit accident and health insurance or credit unemployment insurance written in connection with an open-end credit agreement, the amount of insurance shall not exceed the gross debt which would accrue on that amount using the periodic indemnity. Subject to any policy maximum, the periodic indemnity must not be less than the creditor's minimum repayment schedule.

History of Section.
(P.L. 1959, ch. 91, § 4; P.L. 1961, ch. 38, § 1; P.L. 2009, ch. 292, § 2; P.L. 2009, ch. 293, § 2.)



Chapter 27-30-5 - Term of consumer credit insurance.

§ 27-30-5 Term of consumer credit insurance.  (a) Effective date of coverage.

(1) For consumer credit insurance made available to and elected by the debtor before or contemporaneous with a credit transaction to which the insurance relates, the term of insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, when evidence of individual insurability is required and such evidence is furnished more than thirty (30) days after the date when the debtor becomes obligated to the creditor, the term of the credit insurance may commence on the date on which the insurance company determines the evidence to be satisfactory.

(2) For insurance coverage made available to and elected by the debtor on a date subsequent to the date of the consumer credit transaction to which the insurance relates, the insurance shall, subject to acceptance by the insurer, commence on a date not earlier that the date the election is made by the debtor nor later than thirty (30) days following the date on which the insurance company accepts the risk for coverage, according to an objective method such as one related to a particular date within the billing or repayment cycle or a calendar month.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, when a group policy provides coverage with respect to debts existing on the policy effective date, the insurance relating to the debt shall not commence before the effective date of the group policy.

(4) In no event shall a charge for insurance be made to the debtor and retained by the creditor or insurer for any time prior to commencement of the consumer credit insurance to which the charge is related.

(1) The term of any consumer credit insurance shall not extend beyond the termination date specified in the policy. The termination date of insurance may precede, coincide with or follow the scheduled maturity date of the debt to which it relates, subject to any other requirements and restrictions of this chapter.

(2) The term of any consumer credit insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the debt except when extended without additional cost to the debtor or except when extended pursuant to a written agreement, signed by the debtor, in connection with a variable interest rate credit transaction or a deferral, renewal, refinancing or consolidation of debt.

(3) If the debt is discharged due to renewal, financing or consolidation prior to the scheduled termination date of insurance, any insurance in force shall be terminated before any new insurance may be written in connection with the renewed, refinanced or consolidated debt.

(4) In all cases of termination of insurance prior to the scheduled termination of the insurance, an appropriate refund or credit to the debtor shall be made of any unearned insurance charge paid by the debtor for a term of insurance after the date of the termination, except that no refund is required of a charge made for insurance if the insurance is terminated by performance of the insurer's obligation with respect to insurance.

(5) An insured debtor may terminate consumer credit insurance at any time by providing advance request to the insurer. The individual policy or group certificate may require that the request be in writing or that the debtor surrender the individual policy or group certificate, or both. The debtor's right to terminate coverage may also be subject to the terms of the credit transaction contract.

History of Section.
(P.L. 1959, ch. 91, § 5; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-6 - Disclosure to debtors and provisions of policies and certificates of insurance.

§ 27-30-6 Disclosure to debtors and provisions of policies and certificates of insurance.  (a) Pre-purchase disclosure. Before the debtor elects to purchase consumer credit insurance in connection with a credit transaction, the following shall be disclosed to the debtor in writing:

(1) That the purchase of consumer credit insurance is optional and not a condition of obtaining credit approval;

(2) If more than one kind of consumer credit insurance is being made available to the debtor, whether the debtor can purchase each kind separately or the multiple coverages only as a package;

(3) The conditions of eligibility;

(4) That, if the consumer has another insurance that covers the risk, he or she may not want or need credit insurance;

(5) That within the first thirty (30) days after receiving the individual policy or group certificate, the debtor may cancel the coverage and have all premium paid by the debtor refunded or credited. Thereafter, the debtor may cancel the policy at any time during the term of the loan and receive a refund of any unearned premium. However, only in those instances where insurance is a requirement for the extension of credit, the debtor may be required to offer evidence of alternative insurance acceptable to the creditor at the time of cancellation;

(6) A brief description of the coverage, including a description of the amount, the term, any exception, limitations and exclusions, the insured event, any waiting or elimination period, any deductible, any applicable waiver of premium provision, to whom the benefits would be paid and the premium rate for each coverage or for all coverages in a package;

(7) That if the premium or insurance charge is financed, it will be subject to finance charges at the rate applicable to the credit transaction.

(b) The disclosures required in subsection (a) above shall be provided in the following manner:

(1) In connection with the consumer credit insurance offered contemporaneously with the extension of credit or offered through direct mail advertisements, disclosure shall be made in writing and presented to the consumer in a clear and conspicuous manner;

(2) In conjunction with the offer of credit insurance subsequent to the extension of credit by other than direct mail advertisements, disclosure may be provided orally so long as written disclosures are provided to the debtor no later than the earlier of:

(i) Ten (10) days after the offer; or

(ii) The date any other written material is provided to the debtor.

(c) All consumer credit insurance sold shall be evidenced by an individual policy, or a group certificate of insurance which shall be delivered to the debtor.

(d) The individual policy or group certificate shall, in addition to other requirements of law, set forth the following:

(1) The name and home office address of the insurer;

(2) The name or names of the debtor or debtors, or, in the case of a group certificate, the identity by name or otherwise of the debtor or debtors;

(3) The premium or amount of payment by the debtor separately for each kind of coverage or for all coverages in a package, except that for open-end loans, the premium rate and the basis of premium calculation (e.g. average daily balance, prior monthly balance) shall be specified;

(4) A full description of the coverage or coverages, including the amount and term thereof, and any exceptions, limitations and exclusions;

(5) A statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid debt and, whenever the amount of insurance benefit exceeds the unpaid debt that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor, or to the debtor's estate; and

(6) If the scheduled term of insurance is less than the scheduled term of the credit transaction, a statement to that effect on the face of the individual policy or group certificate in not less than ten (10) point bold face type.

(e) Unless the individual policy or group certificate of insurance is delivered to the debtor at the time the debt is incurred, or at such other time that the debtor elects to purchase coverage, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium rate or amount of payment by the debtor for the insurance and the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time the debt is incurred or the election to purchase coverage is made. The copy of the application for or notice of proposed insurance shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty (30) days of the date upon which the debt is incurred or the election to purchase coverage is made, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in § 27-30-5.

(f) The application, notice of proposed insurance or certificate may be used to fulfill all of the requirements of subsections (a) and (d) if it contains all the information required by those subsections.

(g) The debtor has thirty (30) days from the date that he or she receives either the individual policy or the group certificate to review the coverage purchased. At any time within the thirty (30) day period, the debtor may contact the creditor or insurer issuing the policy or certificate and request that the coverage be cancelled. The individual policy or group certificate may require the request to be in writing or that the policy or certificate be returned to the insurer or both. The debtor shall, within thirty (30) days of the request, receive a full refund or credit of all premiums or insurance charges paid by the debtor.

(h) If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and, if the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund shall be made within thirty (30) days. In no insurer accepts the risk, then all premiums paid shall be refunded or credited within thirty (30) days of application to the person entitled thereto.

(i) For the purpose of subsection (e) of this section, an individual policy or group certificate delivered in conjunction with an open-end consumer credit agreement or any consumer credit insurance requested by the debtor after the date of the debt shall be deemed to be delivered at the time the debt is incurred or election to purchase coverage is made if the delivery occurs within thirty (30) days of the date the insurance is effective.

(j) An individual policy or group certificate delivered in conjunction with an open-end credit agreement shall continue from its effective date through the term of the agreement unless the individual policy or group certificate is terminated in accordance with its terms at an earlier date.

History of Section.
(P.L. 1959, ch. 91, § 6; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-7 - Filing, approval, and withdrawal of forms.

§ 27-30-7 Filing, approval, and withdrawal of forms.  (a) All policies, certificates of insurance, notices of proposed insurance, disclosure notices, applications for insurance, endorsements, and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner before being used.

(b) The commissioner shall, within thirty (30) days after the filing of any such policies, certificates of insurance, notices of proposed insurance, disclosure notices, application for insurance, endorsements, and riders, disapprove any such form if the benefits provided are not reasonable in relation to the premium charged, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the general laws or public laws of this state relating to insurance or of any rule or regulation promulgated thereunder. If the commissioner does not disapprove a filing within thirty (30) days, it may be deemed approved.

(c) If the commissioner notifies the insurer that the form is disapproved, it is unlawful thereafter for the insurer to issue or use the form. In such notice, the commissioner shall specify the reason for disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, disclosure notices, nor any application, endorsement or rider, shall be issued or used until the expiration of thirty (30) days after it has been so filed, unless the commissioner shall give prior written approval.

(d) The commissioner may, at any time after a hearing, held not less than twenty (20) days after written notice to the insurer, withdraw approval of any such form on any ground set forth in subsection (b) of this section. The written notice of the hearing shall state the reasons for the proposed withdrawal.

(e) It is not lawful for the insurer to issue forms or use them after the effective date of the withdrawal.

(f) If a group policy of consumer credit insurance:

(1) Has been delivered in this state before the effective date of this chapter; or

(2) Has been or will be delivered in another state before or after the effective date of this chapter then the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in subsections 27-30-6(c) and (e) and such forms shall be approved by the commissioner if they conform with the requirements specified in these subsections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner; provided, however the premium rate in effect on existing group policies may be continued until the first policy anniversary date following the date this chapter becomes operative as provided in § 27-30-12. However, all other forms specified in subsection 27-30-7(a) shall also be filed as specified in this section unless the group policy has been or is delivered in another state which has adopted statutes, regulations or other provisions similar to this statute. In that event, the forms should be filed for informational purposes. However, the insurer shall be prohibited from using any form filed for informational purposes if the commissioner subsequently determines that the form is not in substantive compliance with the requirements of this statute.

(g) Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review in accordance with chapter 42-35.

History of Section.
(P.L. 1959, ch. 91, § 7; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-8 - Premiums and refunds.

§ 27-30-8 Premiums and refunds.  (a) An insurer may revise its schedules of premium rates from time to time, and shall file the revised schedules with the commissioner. No insurer shall issue any consumer credit insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then on file with the commissioner. The commissioner shall have the authority to promulgate regulations to assure that the premium rates are reasonable in relation to the benefits provided, including the authority to regulate the compensation component of the premium rates. In determining whether the premium rates are reasonable in relation to the benefits provided, the Commissioner shall consider and provide for: actual and expected loss experience, general and administrative expenses, loss settlement and adjustment expenses, reasonable creditor compensation, investment income, the manner in which premiums are charged, and other acquisition costs, reserves, taxes, regulatory license fees and fund assessments, reasonable insurer profit and other relevant data, consistent with generally accepted actuarial standards.

(b) Each individual policy or group certificate shall provide for a refund in the event of termination of the insurance prior to the scheduled maturity date of the insurance and upon notice to the insurer from the debtor with the debtor's contact information. The refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that the commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. Refund formulas which any insurer desires to use must develop refunds which are at least as favorable to the debtor as refunds equal to the premium cost of scheduled benefits subsequent to the date of cancellation or termination, computed at the schedule of premium rates in effect on the date of issue. The formula to be used in computing such refund shall be filed with and approved by the commissioner.

(c) If a creditor requires a debtor to make any payment for consumer credit insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account or issue a refund.

(d) The amount charged to debtor for any consumer credit insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

History of Section.
(P.L. 1959, ch. 91, § 8; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-9 - Issuance of policies.

§ 27-30-9 Issuance of policies.  All policies of consumer credit insurance shall be delivered or issued for delivery in this state only by an insurer authorized to engage in the business of insurance thereto, and shall be issued only through holders of licenses or authorizations issued by the commissioner.

History of Section.
(P.L. 1959, ch. 91, § 9; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-10 - Claims.

§ 27-30-10 Claims.  (a) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b) All claims shall be paid either by draft drawn upon the insurer, by electronic funds transfer, or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

(c) No plan or arrangement shall be used by which any person, firm, or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts, checks or electronic transfers in payment of claims due to the group policyholder subject to audit and review by the insurer.

(d) All claims for consumer credit insurance shall be subject to all applicable chapters of the Rhode Island general laws titles 27 and 42 including chapter 27-9.1.

History of Section.
(P.L. 1959, ch. 91, § 10; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3.)



Chapter 27-30-11 - Existing insurance  Choice of insurer.

§ 27-30-11 Existing insurance  Choice of insurer.  When consumer credit insurance is required as additional security for any indebtedness the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

History of Section.
(P.L. 1959, ch. 91, § 11; P.L. 2009, ch. 292, § 3; P.L. 2009, ch. 293, § 3; P.L. 2010, ch. 239, § 3.)



Chapter 27-30-12 - Enforcement.

§ 27-30-12 Enforcement.  The commissioner may, after notice and hearing, issue rules and regulations as the commissioner deems appropriate for the supervision of this chapter. Whenever the commissioner finds that there has been a violation of this chapter or any rules or regulations issued pursuant to it, after written notice of the violation and hearing given to the insurer or other person authorized or licensed by the commissioner, he or she shall set forth the details of the findings together with an order for compliance by a specified date. The order shall be binding on the insurer and other persons authorized or licensed by the commissioner on the specified date unless sooner withdrawn by the commissioner or a stay from the order has been ordered by a court of competent jurisdiction. The commissioner may set forth by regulation prima facie reasonable premium rates, together with corresponding safe-harbor benefit provisions, which premium rates shall be conclusively presumed reasonable in relation to the benefits provided when used for policies containing such benefit provisions.

History of Section.
(P.L. 1959, ch. 91, § 12; P.L. 2009, ch. 292, § 4; P.L. 2009, ch. 293, § 4.)



Chapter 27-30-13 - Judicial review.

§ 27-30-13 Judicial review.  Any party to the proceeding affected by any order of the commissioner shall be entitled to judicial review pursuant to chapter 42-35.

History of Section.
(P.L. 1959, ch. 91, § 13; P.L. 2009, ch. 292, § 4; P.L. 2009, ch. 293, § 4.)



Chapter 27-30-14 - Penalties.

§ 27-30-14 Penalties.  The commissioner, in his or her discretion, may revoke or suspend the license or certificate of authority or proscribe whatever additional penalty is warranted pursuant to § 42-14-16 for any violation of this chapter. The order for penalties shall provide for notice and hearing, and shall be subject to judicial review as provided in § 42-35-15.

History of Section.
(P.L. 1959, ch. 91, § 14; P.L. 2009, ch. 292, § 4; P.L. 2009, ch. 293, § 4.)



Chapter 27-30-15 - Severability.

§ 27-30-15 Severability.  If any provision of this chapter, or the application of the provision to any person or circumstances, shall be held invalid, the remainder of the chapter, and the application of the provision to any person or circumstances other than those as to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1959, ch. 91, § 15.)



Chapter 27-30-16 - Duties of an insurer.

§ 27-30-16 Duties of an insurer.  Except as otherwise prohibited by law, duties imposed upon an insurer within this chapter may be carried out by a creditor if the creditor is acting as a common law or statutory agent on behalf of the insurer.

History of Section.
(P.L. 1959, ch. 91, § 16; P.L. 2009, ch. 292, § 4; P.L. 2009, ch. 293, § 4.)






Chapter 27-31 - Credit Accident and Health Insurance



Chapter 27-32 - Pension, Profit Sharing or Annuity Plans

Chapter 27-32-1 - Separate accounts authorized.

§ 27-32-1 Separate accounts authorized.  (a) Any domestic life insurance company may establish one or more separate accounts, and may allocate to the account or accounts any amounts paid to it which are to be applied under the terms of an individual or group contract or agreement to provide annuity or life insurance benefits, or under the terms of a funding agreement, which contract or agreement or funding agreement may also provide other benefits incidental thereto, payable in fixed or in variable dollar amounts or in both.

(b) Notwithstanding any other provision of law, any domestic life insurance company which establishes one or more separate accounts as provided in this section may provide to the holders of interests in any separate account voting rights with respect to the management of the separate account and the investment of assets in it, may establish for the separate account a committee, board, or other body, the members of which: (1) may be elected solely by holders having voting rights, and (2) may or may not be affiliated with the life insurance company, and may provide for compliance with any applicable state and federal law in order that contracts assigned to separate accounts may be lawfully sold or offered for sale. If and to the extent provided in the applicable agreement, the assets in a separate account shall not be chargeable with liabilities arising out of any other business of the company.

History of Section.
(P.L. 1966, ch. 161, § 1; P.L. 1968, ch. 253, § 2; P.L. 1975, ch. 84, § 2; P.L. 2001, ch. 247, § 3; P.L. 2001, ch. 367, § 3.)



Chapter 27-32-2 - Investments of accounts.

§ 27-32-2 Investments of accounts.  The amounts allocated to each account and accumulations on the account may be invested and reinvested in any class of investments that may be authorized in the agreement without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-3 - Gains or losses allocated to each account.

§ 27-32-3 Gains or losses allocated to each account.  The income, if any, and gains and losses, realized or unrealized on each account shall be credited to or charged against the amounts allocated to the account in accordance with the agreement, without regard to other income, gains, or losses of the company.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-4 - Valuation of accounts.

§ 27-32-4 Valuation of accounts.  Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the terms of the applicable written agreement; provided, that the portion of the assets of a separate account at least equal to the company's reserve liability with regard to guaranteed benefits and funds, if any, shall be valued in accordance with the rules applicable to the company's assets.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-5 - Benefits on variable basis.

§ 27-32-5 Benefits on variable basis.  If the agreement provides for the payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of the variable benefits. Any agreement and any certificate issued under it shall state that the dollar amount may decrease or increase and shall contain on its first page a statement that the benefits under it are on a variable basis.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-6 - Prerequisites to delivery of contract  Qualification of company.

§ 27-32-6 Prerequisites to delivery of contract  Qualification of company.  No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any agreement providing benefits in variable amounts until the company has satisfied the insurance commissioner that its condition or methods of operation in connection with the issuance of those agreements will not render its operation hazardous to the public or its policyholders in this state. In determining the qualification of a company requesting authority to deliver the contracts within this state, the insurance commissioner shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility, and general fitness of the officers and directors of the company; and

(3) In the case of a company other than a domestic company, whether the regulation provided by the jurisdiction of its incorporation provides a degree of protection to policyholders and the public which is substantially equal to that provided by this chapter and the rules and regulations issued pursuant to this chapter.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-7 - Regulation of issuance and sale of agreements  Rules and regulations.

§ 27-32-7 Regulation of issuance and sale of agreements  Rules and regulations.  Notwithstanding any other provisions of law, the insurance commissioner shall have sole authority to regulate the issuance and sale of the agreements and to issue reasonable rules and regulations necessary to carry out the purposes and provisions of this chapter. Provided, the insurance commissioner shall license any person selling annuities.

History of Section.
(P.L. 1966, ch. 161, § 1; P.L. 1996, ch. 354, § 1.)



Chapter 27-32-8 - Application of insurance laws to separate accounts.

§ 27-32-8 Application of insurance laws to separate accounts.  Except as otherwise provided in this chapter, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and agreements relating to them.

History of Section.
(P.L. 1966, ch. 161, § 1.)



Chapter 27-32-8.1 - Individual variable life insurance.

§ 27-32-8.1 Individual variable life insurance.  Any individual variable life insurance contract delivered or issued for delivery in this state shall contain nonforfeiture provisions appropriate to this type of contract as approved by the director of business regulation.

History of Section.
(P.L. 1977, ch. 75, § 1; P.L. 2002, ch. 292, § 60.)



Chapter 27-32-9 - Severability.

§ 27-32-9 Severability.  If any provision of this chapter or application of it to any person or circumstance is held invalid, this invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable.

History of Section.
(P.L. 1966, ch. 161, § 1.)






Chapter 27-33 - Federal Riot Reinsurance Reimbursement Fund

Chapter 27-33-1 - Purposes.

§ 27-33-1 Purposes.  The purposes of this chapter are: (1) to make basic property insurance available to qualified applicants who have been unable to secure the insurance in the normal market, and (2) to create a fund to discharge the obligations of the state to the secretary of the Department of Housing and Urban Development, referred to in this chapter as "the secretary", under 12 U.S.C. § 1749bbb-9, referred to in this chapter as "the Act," as and when those obligations shall occur, in order that insurers writing property insurance in this state may not for lack of a fund be rendered ineligible for reinsurance as provided under the Act.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-2 - Participation.

§ 27-33-2 Participation.  Each domestic insurer and all insurers licensed to write those classes of insurance listed in §§ 27-8-1 and 27-8-3 in the state, on a direct basis, shall participate in the basic property insurance and placement program established in this state in furtherance of 12 U.S.C. § 1749bbb et seq., commonly known as the FAIR (Fair Access to Insurance Requirements) plan. Failure to comply with this provision may be grounds for revocation, suspension, or nonrenewal of any license.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-3 - Inspection and statements.

§ 27-33-3 Inspection and statements.  There shall be no liability on the part of, and no cause of action of any nature shall arise against insurers, any inspection bureau, placement facility, or underwriting association, or their directors, agents, or employees, or the director of business regulation or his or her authorized representatives, for any inspections undertaken or statements made by any of them concerning the property to be insured, and any reports and communications in connection with any inspections or statements shall not be considered public documents.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-4 - Creation of fund.

§ 27-33-4 Creation of fund.  There is created a fund to be known as the "federal riot reinsurance reimbursement fund," referred to in this chapter as "the fund," which shall be operated under the joint control of the general treasurer and the director of business regulation. The fund shall consist of all of the payments made to the fund by insurers in accordance with the provisions of this chapter. The tax administrator shall have the same power to enforce the collection of the assessments provided under this chapter as any other obligations due the state.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-5 - Reimbursement of the secretary.

§ 27-33-5 Reimbursement of the secretary.  The fund shall reimburse the secretary in an amount up to five percent (5%) of the aggregate property insurance premiums earned in this state during the calendar year immediately preceding the calendar year, with respect to which the secretary paid losses on lines of insurance reinsured by him or her in this state during that year, and for which he or she claims reimbursement from the fund in accordance with the Act.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-6 - Post assessment funding.

§ 27-33-6 Post assessment funding.  Whenever the secretary shall, in accordance with the Act, present to the state a request for reimbursement under the Act, the fund shall immediately assess all insurers that, during the calendar year with respect to which reimbursement is requested by the secretary, were chartered or licensed or engaged in writing those classes of insurance listed in §§ 27-8-1 and 27-8-3. The amount of each insurer's assessment shall be calculated by multiplying the amount of the reimbursement requested by the secretary by a fraction the numerator of which is the insurer's premiums actually written in this state in that calendar year and the denominator of which is the aggregate of the written premiums for all insurers. Insurers may add to the premiums applicable to the lines on which the assessment is levied, an amount to be approved by the insurance commissioner, sufficient to recover within not more than three (3) years any amounts assessed under this section during the preceding calendar year together with the amount of costs and expenses reasonably attributable to the assessments and recovery of them.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-7 - Authorization of payment.

§ 27-33-7 Authorization of payment.  The fund shall reimburse the secretary, up to amounts actually collected by it, upon drafts or vouchers duly authorized by the general treasurer with the approval of the director of business regulation.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-8 - Insolvency.

§ 27-33-8 Insolvency.  In the event any insurer fails, by reason of insolvency, to pay any assessment, the fund shall cause the reimbursement ratios, computed under § 27-33-6, to be immediately recalculated, excluding from them the insolvent insurer, so that its assessment is in effect, assumed and redistributed among the remaining insurers.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-9 - Alternate preassessment funding.

§ 27-33-9 Alternate preassessment funding.  In the event of a determination by the secretary that the provisions of this chapter are not sufficient to meet the requirements of 12 U.S.C. § 1749bbb-9, the fund shall, with respect to the calendar year in which the determination is made and for each calendar year after that, assess premiums written in this state an amount equal to the maximum for which the fund would be liable to the secretary for that calendar year. As soon as practicable after the close of a calendar year, the fund shall, in accordance with the formula provided in § 27-33-6, calculate the actual liability for reimbursement to the secretary for that calendar year. The difference between the actual liability calculated and the amount previously assessed and paid with respect to that calendar year under this section shall be credited by the fund toward any assessment for any subsequent calendar year.

History of Section.
(P.L. 1969, ch. 211, § 1.)



Chapter 27-33-10 - "Basic property insurance" defined.

§ 27-33-10 "Basic property insurance" defined.  "Basic property insurance" for the purposes of this chapter means fire, extended coverage, vandalism, malicious mischief, broad and special form dwelling coverage commonly referred to as DP-2 and DP-3, and sprinkler leakage insurance. It shall also include homeowners package coverages which include dwelling and tenant forms, as well as the general liability coverages for one (1) to four (4) family owner and nonowner occupied dwellings, either by endorsement or as a stand-alone policy. The FAIR Plan shall be authorized to make rate filings using the standard that rates shall not be excessive, inadequate or unfairly discriminatory, giving due consideration to the past and prospective loss and expense experience for basic property insurance, written in this state, trends in the frequency and severity of losses, the investment income of the FAIR Plan, and such other information as the director of business regulation may require. All rates shall be calculated to be self-supporting consistent with sound actuarial principles. Rates for basic property insurance shall be approved by the department of business regulation, notwithstanding any limits on rate approval authority. Nothing in this section shall be deemed to affect the duty of licensed insurers in the state of Rhode Island to participate, as needed, on a direct basis, in the program pursuant to §§ 27-33-2 and 27-33-11 and any rules and regulations promulgated thereunder, and to pay their proportionate share of losses and expenses incurred by the program upon assessment by the program.

History of Section.
(P.L. 1971, ch. 271, § 1; P.L. 1972, ch. 165, § 1; P.L. 1981, ch. 83, § 1; P.L. 2003, ch. 335, § 1; P.L. 2003, ch. 357, § 1; P.L. 2006, ch. 158, § 1; P.L. 2006, ch. 204, § 1.)



Chapter 27-33-11 - Rules and regulations.

§ 27-33-11 Rules and regulations.  The director of business regulation may issue rules, regulations, and orders necessary to carry out the purposes of this chapter. The director is specifically empowered to require that basic property insurance as defined in § 27-33-10 and any other insurance that may be required or suggested by the federal insurance administrator for inclusion be made available under the FAIR plan. Any regulation requiring coverage described in this section, which has been promulgated by the insurance commissioner, is ratified and confirmed.

History of Section.
(P.L. 1971, ch. 271, § 1; P.L. 1998, ch. 441, § 23.)






Chapter 27-34 - Rhode Island Property And Casualty Insurance Guaranty Association

Chapter 27-34-1 - Short title.

§ 27-34-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Property & Casualty Insurance Guaranty Association Act".

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-2 - Purpose.

§ 27-34-2 Purpose.  The purpose of this chapter is to provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to the extent provided in this chapter, minimize financial loss to claimants or policyholders because of the insolvency of an insurer, and to provide an association to assess the cost of such protection among insurers.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-3 - Scope.

§ 27-34-3 Scope.  This chapter shall apply to all kinds of direct insurance, but shall not be applicable to the following:

(1) Life, annuity, health, or disability insurance;

(2) Mortgage guaranty, financial guaranty or other forms of insurance offering protection against investment risks. For purposes of this section "financial guaranty insurance" include any insurance under which loss is payable upon proof of occurrence of any of the following events to the damage of an insured claimant or obligee:

(i) Failure of any obligor or obligors on any debt instrument or other monetary obligation, including common or preferred stock, to pay when due the principal, interest, dividend or purchase price of such instrument or obligation, whether failure is the result of a financial default or insolvency and whether or not the obligation is incurred directly or as a guarantor by, or on behalf of, another obligor which has also defaulted;

(ii) Changes in the level of interest rates whether short-term or long-term, or in the difference between interest rates existing in various markets;

(iii) Changes in the rate of exchange of currency, or from the inconvertibility of one currency into another for any reason;

(iv) Changes in the value of specific assets or commodities, or price levels in general;

(3) Fidelity or surety bonds, or any other bonding obligations;

(4) Credit insurance, vendors' single interest insurance, or collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction. For purposes of this section "credit insurance" means insurance on accounts receivable;

(5) Insurance of warranties or service contracts including insurance that provides for the repair, replacement or service of goods or property, indemnification for repair, replacement or service for the operational or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear, or provides reimbursement for the liability incurred by the issuer of agreements or service contracts that provide such benefits;

(6) Title insurance;

(7) Ocean marine insurance, except that portion of the marine protection and indemnity insurance covering liability of the insured for personal injury, illness, or death to employees and insurance covering pleasure craft;

(8) Any transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk;

(9) Any insurance provided by or guaranteed by government; or

(10) Any transaction or combination of transactions between a protected cell and the general account or another protected cell of a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, as those terms are defined in this chapter.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 1990, ch. 19, § 1; P.L. 1991, ch. 165, § 1; P.L. 1999, ch. 22, § 8; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-4 - Construction.

§ 27-34-4 Construction.  This chapter shall be liberally construed to effect the purpose under § 27-34-2 which will constitute an aid and guide to interpretation.

History of Section.
(P.L. 1988, ch. 407, § 2.)



Chapter 27-34-5 - Definitions.

§ 27-34-5 Definitions.  As used in this chapter:

(1) "Account" means any one of the three (3) accounts created by § 27-34-6;

(2) "Affiliate" means a person, who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer;

(3) "Association" means the Rhode Island insurance guaranty association created under § 27-34-6.

(4) "Association similar to the association" means any guaranty association, security fund or other insolvency mechanism that affords protection similar to that of the association. The term shall also include any property and casualty insolvency mechanism that obtains assessments or other contributions from insurers on a pre-insolvency basis.

(5) "Assumed claims transaction" means the following:

(i) Policy obligations that have been assumed by the insolvent insurer, prior to the entry of a final order of liquidation, through a merger between the insolvent insurer and another entity obligated under the policies, and for which assumption consideration has been paid to the applicable guaranty associations, if the merged entity is a non-member insurer;

(ii) Policy obligations that have been assumed by the insolvent insurer, prior to the entry of a final order of liquidation, pursuant to a plan, approved by the domestic commissioner of the assuming insurer, which:

(A) Transfers the direct policy obligations and future policy renewals from one insurer to another insurer; and

(B) For which assumption consideration has been paid to the applicable guaranty associations, if the assumption is from a non-member insurer.

(C) For purposes of this section the term non-member insurer also includes a self-insurer, non-admitted insurer and risk retention group; or

(iii) An assumption reinsurance transaction in which all of the following has occurred:

(A) The insolvent insurer assumed, prior to the entry of a final order of liquidation, the claim or policy obligations of another insurer or entity obligated under the claims or policies;

(B) The assumption of the claim or policy obligations has been approved, if such approval is required, by the appropriate regulatory authorities; and

(C) As a result of the assumption, the claim or policy obligations became the direct obligations of the insolvent insurer through a novation of the claims or policies.

(6) "Assumption Consideration" shall mean the consideration received by a guaranty association to extend coverage to the policies assumed by a member insurer from a non-member insurer in any assumed claims transaction including liabilities that may have arisen prior to the date of the transaction. The assumption consideration shall be in an amount equal to the amount that would have been paid by the assuming insurer during the three (3) calendar years prior to the effective date of the transaction to the applicable guaranty associations if the business had been written directly by the assuming insurer.

(i) In the event that the amount of the premiums for the three (3) year period cannot be determined, the assumption consideration will be determined by multiplying one hundred thirty percent (130%) against the sum of the unpaid losses, loss adjustment expenses, and incurred but not reported losses, as of the effective date of the assumed claims transaction, and then multiplying such sum times the applicable guaranty association assessment percentage for the calendar year of the transaction.

(ii) The funds paid to a guaranty association shall be allocated in the same manner as any assessments made during the three (3) year period. The guaranty association receiving the assumption consideration shall not be required to recalculate or adjust any assessments levied during the prior three (3) calendar years as a result of receiving the assumption consideration. Assumption consideration paid by an insurer may be recouped in the same manner as other assessments made by a guaranty association.

(7) "Claimant" means any person instituting a covered claim; provided that no person who is an affiliate of the insolvent insurer may be a claimant;

(8) "Commissioner" means the director of the department of business regulation or his or her designee;

(9) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, or corporate office held by, the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact;

(10) "Covered claim" means:

(i) An unpaid claim, including one for unearned premiums, submitted by a claimant, which arises out of and is within the coverage and subject to the applicable limits of an insurance policy to which this chapter applies if the insurer becomes an insolvent insurer after the effective date of this chapter and the policy was either issued by the insurer or assumed by the insurer in an assumed claims transaction, and:

(A) The claimant or insured is a resident of this state at the time of the insured event; provided, that for entities other than an individual, the residence of a claimant, insured or policyholder is the state in which its principal place of business is located at the time of the insured event; or

(B) The claim is a first-party claim for damage to property with a permanent location in this state.

(ii) Except as provided elsewhere in this section, "covered claim" shall not include:

(A) Any amount awarded as punitive or exemplary damages;

(B) Any amount sought as a return of premium under any retrospective rating plan; or

(C) Any amount due any reinsurer, insurer, insurance pool, or underwriting association, health maintenance organization, hospital plan corporation, professional health service corporation or self-insurer as subrogation recoveries, reinsurance recoveries, contribution, indemnification or otherwise. No claim for any amount due any reinsurer, insurer, insurance pool, underwriting association, health maintenance organization, hospital plan corporation, professional health service corporation or self-insurer may be asserted against a person insured under a policy issued by an insolvent insurer other than to the extent the claim exceeds the association obligation limitations set forth in § 27-34-8 of this chapter;

(D) Any claims excluded pursuant to § 27-34-11.5 due to the high net worth of an insured;

(E) Any first party claims by an insured that is an affiliate of the insolvent insurer;

(F) Any fee or other amount relating to goods or services sought by or on behalf of any attorney or other provider of goods or services retained by the insolvent insurer or an insured prior to the date it was determined to be insolvent;

(G) Any fee or other amount sought by or on behalf of any attorney or other provider of goods or services retained by any insured or claimant in connection with the assertion or prosecution of any claim, covered or otherwise, against the association;

(H) Any claims for interest; or

(I) Any claim filed with the association or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses.

(11) "Insolvent insurer" means an insurer licensed to transact insurance in this state either at the time the policy was issued; when the obligation with respect to the covered claim was assumed under an assumed claims transaction; or when the insured event occurred, and against whom a final order of liquidation has been entered after the effective date of this chapter with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile;

(12) "Insured" means any named insured, any additional insured, any vendor, lessor or any other party identified as an insured under the policy.

(13) "Line of credit" means an irrevocable stand-by commitment whereby the association or member insurer and a qualified financial institution or group of qualified financial institutions enter into a formal and binding contract in which the qualified financial institution or group of qualified financial institutions agree to lend a certain amount of money within a stated period of time.

(14) "Member insurer" means any person who:

(i) Writes any kind of insurance to which this chapter applies, under § 27-34-3, including the exchange of reciprocal or interinsurance contracts;

(ii) Is licensed to transact insurance in this state; and

(b) An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this chapter applies, however, the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied prior to the termination or expiration of the insurer's license and assessment levied after the termination or expiration, which relate to any insurer that became an insolvent insurer prior to the termination or expiration of the insurer's license.

(iii) Is not otherwise excepted from membership by statute or regulation.

(15) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this chapter applies, including policy and membership fees, less the following amounts: (i) Return premiums, (ii) Premiums on policies not taken and (iii) Dividends paid or credited to policyholders on that direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers;

(16) "Novation" means that the assumed claim or policy obligations became the direct obligations of the insolvent insurer through consent of the policyholder and that thereafter the ceding insurer or entity initially obligated under the claims or policies is released by the policyholder from performing its claim or policy obligations. Consent may be express or implied based upon the circumstances, notice provided and conduct of the parties.

(17) "Ocean Marine insurance" means any form of insurance, regardless of the name, label or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured against by traditional marine insurance, such as hull and machinery, marine builders risk, and marine protection and indemnity. Perils and risk insured against include without limitation loss, damage, expense or legal liability of the insured for loss, damage or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways for commercial purposes, including liability of the insured for personal injury, injury, illness or death or for loss or damage to the property of the insured or another person.

(18) "Person" means any individual, aggregation of individuals, corporation, partnership, or other entity;

(19) "Qualified financial institution" shall have the same meaning as the term in § 27-1.1-3.

(20) "Receiver" means liquidator, rehabilitator, conservator or ancillary receiver, as the context requires.

(21) "Self-insurer" means a person that covers its liability through a qualified individual or group self-insurance program or any other formal program created for the specific purpose of covering liabilities typically covered by insurance.

(22) "Self-insured retention" means:

(i) Any fund or other arrangement to pay claims other than by an insurance company; or

(ii) Any arrangement under which an insurance company has no obligation to pay claims on behalf of an insured if it is not reimbursed by the insured.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 1990, ch. 19, § 1; P.L. 1991, ch. 165, § 1; P.L. 2002, ch. 292, § 61; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-6 - Creation of the association.

§ 27-34-6 Creation of the association.  There is created a nonprofit unincorporated legal entity to be known as the "Rhode Island Property & Casualty Insurance Guaranty Association", such entity formerly known as the "Rhode Island insurers' insolvency fund". All insurers defined as member insurers in subdivision 27-34-5(12) shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under § 27-34-9 and shall exercise its powers through a board of directors established under § 27-34-7. For the purposes of administration and assessment, there shall be three (3) separate accounts: (1) the workers' compensation insurance account; (2) the automobile insurance account; and (3) the account for all other insurance to which this chapter applies.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-7 - Board of directors.

§ 27-34-7 Board of directors.  (a) The board of directors of the association shall consist of not less than five (5) nor more than eleven (11) persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining insurer members subject to the approval of the commissioner. Two (2) persons, may be public representatives, and may be appointed by the commissioner to the board of directors. Vacancies of positions held by public representatives shall be filled by the commissioner. A public representative may not be an officer, director or employee of an insurance company or any person engaged in the business of insurance. For the purposes of this section, term "director" shall mean an individual serving on behalf of an insurer member of the board of directors or a public representative on the board of directors.

(b) In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

(c) Members of the board of directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

(d) Any board member who is an insurer in receivership shall be terminated as a board member, effective as of the date of the entry of the order of receivership. Any resulting vacancies on the board shall be filled for the remaining period of the term in accordance with the provisions of subsection (a).

(e) In the event that a director shall, because of illness, nonattendance at meetings or any other reason, be deemed unable to satisfactorily perform the designated functions as a director by missing three (3) consecutive board meetings, the board of directors may declare the office vacant and the member or director shall be replaced in accordance with the provisions of subsection (a).

(f) If the commissioner has reasonable cause to believe that a director failed to disclose a known conflict of interest with his or her duties on the board, failed to take appropriate action based on a known conflict or interest with his or her duties on the board, or has been indicted or charged with a felony, or misdemeanor involving moral turpitude, the commissioner may suspend that director pending the outcome of an investigation or hearing by the commissioner or the conclusion of any criminal proceedings. A company elected to the board may replace a suspended director prior to the completion of an investigation, hearing or criminal proceeding. In the event that the allegations are substantiated at the conclusion of an investigation, hearing or criminal proceeding, the office shall be declared vacant and the member or director shall be replaced in accordance with the provisions of subsection (a).

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2002, ch. 292, § 61; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-8 - Powers and duties of the association.

§ 27-34-8 Powers and duties of the association.  (a) The association shall:

(1) Be obligated to pay covered claims existing prior to the order of liquidation; arising within sixty (60) days after the order of liquidation or before the policy expiration date if less than sixty (60) days after the order of liquidation or before the insured replaces the policy or causes its cancellation if the insured does so within sixty (60) days of the order of liquidation. The obligations shall be satisfied by paying to the claimant an amount as follows:

(A) The full amount of a covered claim for benefits under a workers' compensation insurance coverage;

(B) An amount not exceeding ten thousand dollars ($10,000), per policy for a covered claim for the return of unearned premium;

(C) An amount not exceeding five hundred thousand dollars ($500,000), per claimant for all other covered claims for insolvencies occurring on or after January 1, 2008 and an amount not exceeding three hundred thousand dollars ($300,000) per claimant for all other covered claims for insolvencies occurring prior to January 1, 2008.

(ii) In no event shall the association be obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. Notwithstanding any other provision of this chapter, a covered claim shall not include a claim filed with the guaranty association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer. For the purpose of filing a claim under this subsection, notice of claims to the liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of claims shall be periodically submitted to the association or association similar to the association in another state by the liquidator;

(iii) Any obligation of the association to defend an insured shall cease upon the association's payment or tender of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit.

(2) Be deemed the insurer to the extent of its obligation on the covered claims and to that extent, subject to the limitation provided in this chapter, shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent, including, but not limited to, the right to pursue and retain salvage and subrogation recoverable on covered claim obligations to the extent paid by the association. The association shall not be deemed the insolvent insurer for the purpose of conferring jurisdiction;

(3) Allocate claims paid and expenses incurred among the three (3) accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under subdivision (a)(1) of this subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency and other expenses authorized by this chapter. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the calendar year preceding the assessment on the kinds of insurance in the account. Each member insurer shall be notified of the assessment not later than thirty (30) days before it is due.

A member insurer may not be assessed in any one year on any account an amount greater than two percent (2%) of that member insurer's net direct written premiums for the calendar year preceding the assessment on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, each member insurer shall be assessed the additional amount that must be obtained to make all necessary payments of the underfunded account from the other two accounts, subject to the same limitation of two percent (2%) of that member insurer's net direct written premiums for the calendar year preceding the assessment on the kinds of insurance in the account. The additional assessments shall be considered loans by and between the separate accounts. Amounts borrowed under this subsection shall be paid back to the separate accounts from which they were borrowed, out of assets, including, but not limited to, existing and future assessments in the account receiving the loan. An interest charge shall be levied on all amounts borrowed under this subsection based on the average prime rate of interest for each year the money remains unpaid. If the amounts borrowed remain unpaid on the seventh yearly anniversary as a result of the inability of the borrowing account to make repayment, then the amount borrowed and interest which is not repaid, starting with the principal and interest of the first year, shall be considered uncollectible. The funds available shall be prorated and the unpaid portion shall be paid as soon after this as funds become available. The association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. However, during the period of deferment, no dividends shall be paid to shareholders or policyholders. Deferred assessments shall be paid when the payment will not reduce capital or surplus below required minimums. Payments shall be refunded to those companies receiving larger assessments by virtue of the deferment, or, at the election of any company, credited against future assessments.

(4) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims. The association shall pay claims in any order that it may deem reasonable, including the payment of claims as they are received from the claimants or in groups or categories of claims. The association shall have the right to appoint and to direct legal counsel retained under liability insurance policies for the defense of covered claims;

(5) Notify claimants in this state as deemed necessary by the commissioner and upon the commissioner's request, to the extent records are available to the association;

(6) Have the right to review and contest as set forth in this subsection settlements, releases, compromises, waivers and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation. In an action to enforce settlements, releases and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation, the association shall have the right to assert the following defenses, in addition to the defenses available to the insurer:

(A) The association is not bound by a settlement, release, compromise or waiver executed by an insured or the insurer, or any judgment entered against an insured or the insurer by consent or through a failure to exhaust all appeals, if the settlement, release, compromise, waiver or judgment was:

(I) Executed or entered into within one hundred twenty (120) days prior to the entry of an order of liquidation, and the insured or the insurer did not use reasonable care in entering into the settlement, release, compromise, waiver or judgment, or did not pursue all reasonable appeals of an adverse judgment; or

(II) Executed by or taken against an insured or the insurer based on default, fraud, collusion or the insurer's failure to defend.

(B) If a court of competent jurisdiction finds that the association is not bound by a settlement, release, compromise, waiver or judgment for the reasons described in subparagraph (i)(A), the settlement, release, compromise, waiver or judgment shall be set aside, and the association shall be permitted to defend any covered claim on the merits. The settlement, release, compromise, waiver or judgment may not be considered as evidence of liability or damages in connection with any claim brought against the association or any other party under this chapter.

(C) The association shall have the right to assert any statutory defenses or rights of offset against any settlement, release, compromise or waiver executed by an insured or the insurer, or any judgment taken against the insured or the insurer.

(ii) As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend, the association, either on its own behalf or on behalf of an insured may apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that entered the judgment, order, decision, verdict or finding and shall be permitted to defend the claim on the merits.

(7) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but the designation may be declined by a member insurer;

(8) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter;

(9) The association shall obtain a line of credit for the benefit of each account, in an amount not to exceed the applicable maximum to ensure the immediate availability of funds for purposes of future claims and expenses attributable to an insurer insolvency in that account. The line of credit shall be obtained from qualified financial institutions. The line of credit shall provide for a thirty (30) day notice of termination or nonrenewal to the commissioner and the association and shall provide funding to the association within three (3) business days of receipt of written notice from the commissioner of an insolvent insurer in that account. Each member insurer upon receipt of notice from the association shall make immediate payment for its proportionate share of the amount borrowed based on the premium for the preceding calendar year. The maximum line of credit or preinsolvency assessment for each account shall be subject to prior review and approval by the commissioner at the time of origination.

(ii) If the association cannot obtain a line of credit, the association may obtain an irrevocable line of credit agreement from each member insurer in an amount not to exceed the member insurer's maximum assessment pursuant to subdivision (3) of this subsection to ensure the immediate availability of funds for the purposes of future claims and expenses attributable to an insurer insolvency;

Any amount drawn under any line of credit shall be considered a payment toward the member insurer's assessment provided for in subdivision (3) of this subsection;

The member insurer shall provide funding to the association under the line of credit within three (3) business days of receipt of a written request from the association for a draw-down under the line of credit;

The line of credit agreement shall be subject to prior review and approval by the commissioner at the time of origination and any subsequent renewal. It shall include any commercially reasonable provisions the association or the commissioner may deem advisable, including a provision that the line of credit is irrevocable or for a stated period of time and provides for thirty (30) day notice to the association and the commissioner that the line is being terminated or not renewed;

(iii) If a line of credit is not given as provided for in this section, the member insurer shall be responsible for the payment of an assessment of up to the member's proportionate share of the applicable maximum as set forth in this subsection which shall be paid into a pre-insolvency assessment fund in each account.

(10) Submit, not later than ninety (90) days after the end of the association's fiscal year, a financial report for the preceding fiscal year in a form approved by the commissioner.

(b) The association may:

(1) Employ or retain persons as are necessary to handle claims and perform other duties of the association;

(2) Borrow funds necessary to effect the purposes of this chapter in accordance with the plan of operation;

(3) Sue or be sued;

(4) Negotiate and become a party to any contracts necessary to carry out the purpose of this chapter;

(5) Perform any other acts necessary or proper to effectuate the purpose of this chapter; and

(6) Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(c) Suits involving the association:

(1) Except for actions by the receiver, all actions relating to or arising out of this chapter against the association shall be brought in the courts in this state. The courts shall have exclusive jurisdiction over all actions relating to or arising out of this chapter against the association.

(2) The exclusive venue in any action by or against the association is in the Providence county superior court. The association may, at its option, waive this venue as to specific actions.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 1990, ch. 19, § 1; P.L. 1991, ch. 2, § 1; P.L. 1991, ch. 348, § 12; P.L. 1992, ch. 137, § 1; P.L. 1994, ch. 404, § 16; P.L. 1996, ch. 189, § 1; P.L. 2002, ch. 292, § 61; P.L. 2004, ch. 549, § 1; P.L. 2004, ch. 607, § 1; P.L. 2005, ch. 161, § 1; P.L. 2005, ch. 189, § 1; P.L. 2006, ch. 111, § 1; P.L. 2006, ch. 131, § 1; P.L. 2007, ch. 88, § 1; P.L. 2007, ch. 130, § 1; P.L. 2007, ch. 341, § 1; P.L. 2007, ch. 431, § 1; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-9 - Plan of operation.

§ 27-34-9 Plan of operation.  (a) The association shall submit to the commissioner a plan of operation and any amendments to the plan of operation necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and amendments shall become effective upon approval in writing by the commissioner.

(b) If the association fails to submit a suitable plan of operation or suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate any reasonable rules necessary or advisable to effectuate the provisions of this chapter. The rules shall continue in force until modified by the commissioner or superseded by a plan or amendments to it submitted by the association and approved by the commissioner.

(c) All member insurers shall comply with the plan of operation.

(d) The plan of operation shall:

(1) Establish the procedures where all of the powers and duties of the fund under § 27-34-8 will be performed;

(2) Establish the procedures for handling the assets of the association;

(3) Require that written procedures be established for the disposition of liquidating dividends or other monies received from the estate of the insolvent insurer;

(4) Require that written procedures be established to designate the amount and method of reimbursing members of the board of directors under § 27-34-7;

(5) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims.

(6) Establish regular places and times for meetings of the board of directors;

(7) Require that written procedures be established for records to be kept of all financial transactions of the association, its agents and the board of directors;

(8) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty (30) days after the action or decision;

(9) Establish the procedures under which selections for the board of directors will be submitted to the commissioner;

(10) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(e) The plan of operation may provide that any or all powers and duties of the association, except those under §§ 27-34-8(a)(3) and 27-34-8(b)(2), are delegated to a corporation, association, similar to the association or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two or more states. The corporation, association, similar to the association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2002, ch. 292, § 61; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-10 - Duties and powers of the commissioner.

§ 27-34-10 Duties and powers of the commissioner.  (a) The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer not later than three (3) days after he or she receives notice of the determination of the insolvency. The association shall be entitled to a copy of a complaint seeking an order of liquidation with a finding of insolvency against a member company at the same time that the complaint is filed with a court of competent jurisdiction; and

(2) Provide the association with a statement of the net direct written premiums of each member insurer upon request of the board of directors.

(b) The commissioner may:

(1) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on a member insurer that fails to pay an assessment when due. The fine shall not exceed five percent (5%) of the unpaid assessment per month, except that a fine not be less than one hundred dollars ($100) per month;

(2) Revoke the designation of any servicing facility if he or she finds claims are being handled unsatisfactorily; and

(3) Examine, audit, or otherwise regulate the association.

(c) A final action or order of the commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 1996, ch. 188, § 14; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-10.5 - Coordination among guaranty associations.

§ 27-34-10.5 Coordination among guaranty associations.  (a) The association may join one or more organizations of other state associations of similar purposes, to further the purposes and administer the powers and duties of the association. The association may designate one or more of these organizations to act as a liaison for the association and, to the extent the association authorizes, to bind the association in agreements or settlements with receivers of insolvent insurance companies or their designated representatives.

(b) The association, in cooperation with other obligated or potentially obligated guaranty associations, or their designated representatives, shall make all reasonable efforts to coordinate and cooperate with receivers, or their designated representatives, in the most efficient and uniform manner, including the use of uniform data standards as promulgated or approved by the national association of insurance commissioners.

History of Section.
(P.L. 2010, ch. 91, § 3; P.L. 2010, ch. 117, § 3.)



Chapter 27-34-11 - Effect of paid claims.

§ 27-34-11 Effect of paid claims.  (a) Any person recovering under this chapter shall be deemed to have assigned any rights under the policy to the association to the extent of his or her recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as the person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for sums it has paid out except any causes of action as the insolvent insurer would have had if the sums had been paid by the insolvent insurer and except as provided in subsection (b) of this section and § 27-34-11.5. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of the insureds to the receiver, liquidator or statutory successor for unpaid assessments.

(b) The association shall have the right to recover from a person who is an affiliate of the insolvent insurer all amounts paid by the association on behalf of that person pursuant to the chapter, whether for indemnity, defense or otherwise.

(c) The receiver, liquidator, or statutory successor of an insolvent insurer shall be granted the utmost deference with regard to settlements of covered claims by the fund or a similar organization in another state.

(d) The association and any association similar to the association in another state shall be entitled to file a claim in the liquidation of an insolvent insurer for any amounts paid by them on covered claim obligations as determined under this chapter or similar laws in other states and shall receive dividends and other distributions at the priority set forth in § 27-14.3-46.

(e) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 1999, ch. 498, § 1; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-11.5 - Net worth exclusion.

§ 27-34-11.5 Net worth exclusion.  (a) For purposes of this section "high net worth insured" shall mean any insured, excluding state and local governments, whose net worth exceeds fifty million dollars ($50,000,000) on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis.

(b) The association shall not be obligated to pay any first-party claims by a high net worth insured.

(2) The association shall have the right to recover from the high net worth insured all amounts paid by the association to or on behalf of such insured, whether for indemnity, defense or otherwise.

(c) The association shall not be obligated to pay any claim that would otherwise be a covered claim that is an obligation to or on behalf of a person who has a net worth greater than that allowed by the insurance guaranty association law of the state of residence of the claimant at the time specified by that state's applicable law, and which association has denied coverage to that claimant on that basis.

(d) The association shall establish reasonable procedures subject to the approval of the commissioner for requesting financial information from insureds on a confidential basis for purposes of applying this section, provided that the financial information may be shared with any other association similar to the association and the liquidator for the insolvent insurer on the same confidential basis. Any request to an insured seeking financial information must advise the insured of the consequences of failing to provide the financial information. If an insured refuses to provide the requested financial information where it is requested and available, the association may, until such time as the information is provided, provisionally deem the insured to be a high net worth insured for the purpose of denying a claim under subsection (b) of this section.

(e) In any lawsuit contesting the applicability of this section where the insured has refused to provide financial information under the procedure established pursuant to subsection (d) of this section, the insured shall bear the burden of proof concerning its net worth at the relevant time. If the insured fails to prove that its net worth at the relevant time was less than the applicable amount, the court shall award the association its full costs, expenses and reasonable attorney's fees in contesting the claim.

History of Section.
(P.L. 2010, ch. 91, § 3; P.L. 2010, ch. 117, § 3.)



Chapter 27-34-12 - Exhaustion of other coverage.

§ 27-34-12 Exhaustion of other coverage.  (a) Any person having a claim against an insurer, shall be required first to exhaust all coverage provided by any other policy, including the right to a defense under the other policy, if the claim under the other policy arises from the same facts, injury or loss that gave rise to the covered claim against the association. The requirement to exhaust shall apply without regard to whether the other insurance policy is a policy written by a member insurer. However, no person shall be required to exhaust any right under the policy of an insolvent insurer or any right under a life insurance policy.

(2) Any amount payable on a covered claim under this chapter shall be reduced by the full applicable limits stated in the other insurance policy, or by the amount of the recovery under the other insurance policy as provided herein. The association shall receive a full credit for the stated limits, unless the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy. If the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy, or if there are no applicable stated limits under the policy, the association shall receive a full credit for the total recovery.

(i) The credit shall be deducted from the lesser of:

(A) The association's covered claim limit;

(B) The amount of the judgment or settlement of the claim; or

(C) The policy limits of the policy of the insolvent insurer.

(ii) In no case, however, shall the obligation of the association exceed the covered claim limit embodied in § 27-34-8.

(3) Except to the extent that the claimant has a contractual right to claim defense under an insurance policy issued by another insurer, nothing in this section shall relieve the association of the duty to defend under the policy issued by the insolvent insurer. This duty shall, however, be limited by any other limitation on the duty to defend embodied in this chapter.

(4) A claim under a policy providing liability coverage to a person who may be jointly and severally liable as a joint tortfeasor with the person covered under the policy of the insolvent insurer that gives rise to the covered claim shall be considered to be a claim arising from the same facts, injury or loss that gave rise to the covered claim against the association.

(5) For purposes of this section, a claim under an insurance policy other than a life insurance policy shall include, but is not limited to:

(i) A claim against a health maintenance organization, a hospital plan corporation, a nonprofit hospital, medical or dental service corporation or disability insurance policy; and

(ii) Any amount payable by or on behalf of a self-insurer.

(6) The person insured by the insolvent insurer's policy may not be pursued by a third-party claimant for any amount paid to the third-party by which the association's obligation is reduced by the application of this section.

(b) Any person having a claim which may be recovered from more than one insurance guaranty association or its equivalent shall seek recovery first from the association or its equivalent of the place of residence of the insured, except that if it is a first party claim for damage to property with a permanent location the person shall seek recovery first from the association of the location of the property. If it is a workers' compensation claim, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from another insurance guaranty association or its equivalent.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-12.5 - Prevention of insolvencies.

§ 27-34-12.5 Prevention of insolvencies.  To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors may, upon a majority vote, make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency.

(2) At the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, the board of directors may, upon a majority vote, prepare a report on the history and causes of the insolvency, based on the information available to the association and submit the report to the commissioner.

(3) Reports and recommendations provided under this section shall not be considered public documents.

History of Section.
(P.L. 2010, ch. 91, § 3; P.L. 2010, ch. 117, § 3.)



Chapter 27-34-14 - Tax exemption.

§ 27-34-14 Tax exemption.  The association shall be exempt from the payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-15 - Recoupment of assessments.

§ 27-34-15 Recoupment of assessments.  The rates and premiums charged for insurance policies to which this section applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association. Rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-16 - Immunity.

§ 27-34-16 Immunity.  There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the association, or its agents or employees, the board of directors, or any persons serving as an alternate or substitute representative of any director, or the commissioner or his or her representatives for any action taken or any failure to act by them in the performance of their powers and duties under this chapter.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-17 - Stay of proceedings.

§ 27-34-17 Stay of proceedings.  All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall, subject to waiver by the association in specific cases involving covered claims, be stayed for six (6) months and such additional time as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in this state, whichever is later, to permit proper defense by the association of all pending causes of action. The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter shall permit access by the board or its authorized representative to such of the insolvent insurer's records that are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies of the records upon the request by the board and at the expense of the board.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)



Chapter 27-34-19 - Prohibition against advertising of membership in association.

§ 27-34-19 Prohibition against advertising of membership in association.  No person shall make, publish, or circulate, or cause to be made, published, or circulated, any statement that uses the existence of the association for the purposes of sale, solicitation, or inducement to purchase any form of insurance within the scope of this chapter.

History of Section.
(P.L. 1988, ch. 407, § 2; P.L. 2010, ch. 91, § 1; P.L. 2010, ch. 117, § 1.)






Chapter 27-34.1 - Rhode Island Life and Health Insurance Guaranty Association Act



Chapter 27-34.2 - Long Term Care Insurance

Chapter 27-34.2-1 - Purpose.

§ 27-34.2-1 Purpose.  The purpose of this chapter is to promote the public interest, to promote the availability of long term care insurance policies, to protect applicants for long term care insurance, as defined, from unfair or deceptive sales or enrollment practices, to establish standards for long term care insurance, to facilitate public understanding and comparison of long term care insurance policies, and to facilitate flexibility and innovation in the development of long term care insurance coverage.

History of Section.
(P.L. 1988, ch. 201, § 1; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-2 - Scope.

§ 27-34.2-2 Scope.  Long term care insurance is deemed to be accident and health insurance and is classified as such for the purposes of chapter 34.1 of this title, the Rhode Island Life and Health Insurance Guaranty Association Act. The requirements of this chapter apply to policies delivered or issued for delivery in this state, except as provided in § 27-34.2-5. This chapter is not intended to supercede the obligations of entities subject to this chapter to comply with the substance of other applicable insurance laws insofar as they do not conflict with this chapter. The benefits required for long term care insurance shall only be the benefits specified in this chapter and in regulations promulgated under § 27-34.2-16.

History of Section.
(P.L. 1988, ch. 201, § 1; P.L. 1993, ch. 443, § 1; P.L. 1993, ch. 457, § 1; P.L. 2002, ch. 292, § 78; P.L. 2008, ch. 18, § 1; P.L. 2008, ch. 22, § 1.)



Chapter 27-34.2-3 - Short title.

§ 27-34.2-3 Short title.  This chapter may be known and cited as the "Long Term Care Insurance Act".

History of Section.
(P.L. 1988, ch. 201, § 1.)



Chapter 27-34.2-4 - Definitions.

§ 27-34.2-4 Definitions.  Unless the context requires otherwise, the following definitions apply throughout the chapter:

(1) "Applicant" means:

(i) In the case of an individual long term care insurance policy, the person who seeks to contract for benefits; and

(ii) In the case of a group long term care insurance policy, the proposed certificate holder;

(2) "Certificate" means, for the purposes of this chapter, any certificate issued under a group long term care insurance policy, which policy has been delivered or issued for delivery in this state, except as provided for in § 27-34.2-5;

(3) "Director" means the director of business regulation;

(4) "Group long term care insurance" means a long term care insurance policy which is delivered or issued for delivery in this state and issued to:

(i) One or more employers or labor organizations, or to a trust, or to the trustees of a fund established by one or more employers or labor organizations, or a combination of employers and labor organizations, for employees or former employees or a combination of employees and former employees, or for members or former members, or a combination of members and former members, of the labor organizations; or

(ii) Any professional, trade, or occupational association for its members or former or retired members, or combination of members and former members, if that association:

(A) Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(B) Has been maintained in good faith for purposes other than obtaining insurance; or

(iii) An association, a trust, or the trustee(s) of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering that policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the director that the association or associations have at the outset a minimum of one hundred (100) persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance, have been in active existence for at least one year, and have a constitution and bylaws which provide that:

(A) The association or associations hold regular meetings not less than annually to further purposes of the members;

(B) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

(C) The members have voting privileges and representation on the governing board and committees;

(iv) Thirty (30) days after that filing the association or associations will be deemed to satisfy those organizational requirements, unless the director makes a finding that the association or associations do not satisfy those organizational requirements; or

(v) A group other than as described in paragraphs (i), (ii) and (iii) of this subdivision, subject to a finding by the director that:

(A) The issuance of the group policy is not contrary to the best interest of the public;

(B) The issuance of the group policy would result in economies of acquisition or administration; and

(C) The benefits are reasonable in relation to the premiums charged;

(5) "Issuer" means any domestic or foreign insurance company as defined in this title of these general laws or any other entity legally authorized to issue or deliver long term care insurance contracts pursuant to the provisions of this chapter.

(6) "Long term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve (12) consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services provided in a setting other than an acute care unit of a hospital. This term includes group and individual annuities and life insurance policies or riders which provide directly or which supplement long term care insurance. This term also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. Long term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or any similar organization to the extent that they are authorized to issue life or health insurance. Long term care insurance shall not include any insurance policy which was offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. This list of excluded coverages is illustrative and is not intended to be all inclusive;

(ii) With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and which provide the option of a lump sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long term care. Notwithstanding any other provision contained in this chapter, any product advertised, marketed, or offered as long term care insurance shall be subject to the provisions of this chapter;

(7) "Policy" means, for the purposes of this chapter, any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit health, hospital, or medical service corporation, prepaid health plan, health maintenance organization, or any similar organization.

(8) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of § 7702B(b) of the Internal Revenue Code of 1986, as amended, et seq., as follows:

(A) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(B) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act (Medicare), as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this subparagraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(C) The contract is guaranteed renewable, within the meaning of § 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended, et seq.;

(D) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in subdivision 27-34.2-4(8)(i)(E);

(E) All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract; and

(F) The contract meets the consumer protection provisions set forth in § 7702B(g) of the Internal Revenue Code of 1986, as amended, et seq.

(ii) "Qualified long-term care insurance contract" or "federally tax-qualified long term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfied the requirements of § 7702(B)(b) and (e) of the Internal Revenue Code of 1986, as amended, et seq.

History of Section.
(P.L. 1988, ch. 201, § 1; P.L. 1990, ch. 205, § 1; P.L. 1993, ch. 443, § 1; P.L. 1993, ch. 457, § 1; P.L. 1997, ch. 153, § 1; P.L. 1997, ch. 161, § 1; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-5 - Extraterritorial jurisdiction  Group long term care insurance.

§ 27-34.2-5 Extraterritorial jurisdiction  Group long term care insurance.  No group long term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in § 27-34.2-4(4)(v), unless this state or another state having statutory and regulatory long term care insurance requirements substantially similar to those adopted in this state has made a determination that those requirements have been met.

History of Section.
(P.L. 1988, ch. 201, § 1.)



Chapter 27-34.2-6 - Disclosure and performance standards for long-term care insurance.

§ 27-34.2-6 Disclosure and performance standards for long-term care insurance.  (a) The director may adopt regulations that establish:

(1) Standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms; and

(2) Reasonable rules and regulations that are necessary, proper, or advisable to the administration of this chapter including the procedure for the filing or submission of policies subject to this chapter. This provision may not abridge any other authority granted the director by law.

(b) No long term care insurance policy may:

(1) Be cancelled, nonrenewed, or terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only or provide more coverage for skilled care in a facility than coverage for lower levels of care.

(c) A long term care policy must provide:

(1) Home health care benefits that are at least fifty percent (50%) of those provided for care in a nursing facility. The evaluation of the amount of coverage shall be based on aggregate days of care covered for home health care when compared to days of care covered for nursing home care; and

(2) Home health care benefits which meet the National Association of Insurance Commissioners' minimum standards for home health care benefits in long term care insurance policies.

(d) No long term care insurance policy or certificate other than a policy or certificate issued to a group as defined in § 27-34.2-4(4)(i) shall use a definition of "preexisting condition" which is more restrictive than the following: "preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six (6) months preceding the effective date of coverage of an insured person;

(2) No long term care insurance policy or certificate other than a policy or certificate issued to a group as defined in § 27-34.2-4(4)(i) may exclude coverage for a loss or confinement which is the result of a preexisting condition, unless the loss or confinement begins within six (6) months following the effective date of coverage of an insured person;

(3) The director may extend the limitation periods set forth in subdivisions (1) and (2) of this subsection as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public;

(4) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (2) of this subsection expires. No long term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (2) of this subsection, unless the waiver or rider has been specifically approved by the director as set forth in § 27-34.2-8. This shall not permit exclusion or limitation of benefits on the basis of Alzheimer's disease, other dementias, or organic brain disorders.

(e) No long term care insurance policy may be delivered or issued for delivery in this state if the policy:

(i) Conditions eligibility for any benefits on a prior hospitalization or institutionalization requirement; or

(ii) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(iii) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

(2) A long-term care insurance policy containing post-confinement, post-acute care or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.

(ii) A long-term care insurance policy or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty (30) days.

(3) No long-term insurance policy or rider that provides benefits only following institutionalization shall condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty (30) days after discharge from the institution.

(f) The commissioner may adopt regulations establishing loss ratio standards for long term care insurance policies provided that a specific reference to long term care insurance policies is contained in the regulation.

(g) Right to return  Free look. Long term care insurance applicants shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long term care insurance policies and certificates shall have a notice prominently printed on the first page or attached to the policy or certificate stating in substance that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate other than a certificate issued pursuant to a policy issued to a group defined in § 27-34.2-4(4)(i), the applicant is not satisfied for any reason. This subsection shall also apply to denials of applications and any refund must be made within thirty (30) days of the return or denial.

(h) An outline of coverage shall be delivered to a prospective applicant for long term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose;

(2) The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage;

(3) In the case of insurance producer solicitations, an insurance producer must deliver the outline of coverage prior to the presentation of an application or enrollment form;

(4) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form;

(5) In the case of a policy issued to a group defined in subdivision 27-34.2-4(4)(i) of this act, an outline of coverage shall not be required to be delivered, provided that the information described in subdivision 27-34.2-6(6)(i)  subdivision 27-34.2-6(6)(vi) is contained in other materials relating to enrollment. Upon request, these other materials shall be made available to the commissioner.

(6) The outline of coverage shall include:

(i) A description of the principal benefits and coverage provided in the policy;

(ii) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(iii) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premiums. Continuation or conversion provisions of group coverage shall be specifically described;

(iv) A statement that the outline of coverage is only a summary, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(v) A description of the terms under which the policy or certificate may be returned and the premium refunded; and

(vi) A brief description of the relationship of cost of care and benefits.

(vii) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under § 7702B(b) of the Internal Revenue Code of 1986, as amended, et seq.

(i) A certificate issued pursuant to a group long term care insurance policy which policy is delivered or issued for delivery in this state shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provisions.

(4) If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty (30) days after the date of approval.

(j) At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make the delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1) An explanation of how the long term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) An illustration of the amount of benefits, the length of benefits, and the guaranteed lifetime benefits, including a statement that any long-term care inflation projection option required by § 27-34.2-13, is not available under the policy for each covered person;

(3) Any exclusions, reductions, and limitations on benefits of long term care; and

(4) If applicable to the policy type, the summary shall also include:

(i) A disclosure of the effects of exercising other rights under the policy;

(ii) A disclosure of guarantees related to long term care costs of insurance charges; and

(iii) Current and projected maximum lifetime benefits.

(5) The provisions of the policy summary listed above may be incorporated into a basic illustration or into the life insurance policy summary which is required to be delivered in accordance with chapter 4 of this title and the rules and regulations promulgated under § 27-4-23.

(k) Any time a long term benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include:

(1) Any long term care benefits paid out during the month;

(2) An explanation of any changes in the policy, e.g. death benefits or cash values, due to long term care benefits being paid out; and

(3) The amount of long term care benefits existing or remaining.

(l) Any policy or rider advertised, marketed, or offered as long term care or nursing home insurance shall comply with the provisions of this chapter.

(m) If a claim under a long-term care insurance contract is denied, the issuer shall, within sixty (60) days of the date of a written request by the policyholder or certificate holder, or a representative thereof:

(1) Provide a written explanation of the reasons for the denial; and

(2) Make available all information directly related to the denial.

History of Section.
(P.L. 1988, ch. 201, § 1; P.L. 1989, ch. 542, § 82; P.L. 1990, ch. 205, § 1; P.L. 1992, ch. 182, § 1; P.L. 1993, ch. 443, § 1; P.L. 1993, ch. 457, § 1; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-7.1 - Incontestability period.

§ 27-34.2-7.1 Incontestability period.  (a) For a policy or certificate that has been in force for less than six (6) months an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

(b) For a policy or certificate that has been in force for at least six (6) months, but less than two (2) years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

(c) After a policy or certificate has been in force for two (2) years it is not contestable upon the grounds of misrepresentation alone; the policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(d) A long-term care insurance policy or certificate may be field issued if the compensation to the field issuer is not based on the number of policies or certificates issued. For the purposes of this section, "field issued" means a policy or certificate issued by a producer or a third-party administrator pursuant to the underwriting authority granted to the producer or third-party administrator by an insurer and using the insurer's underwriting guidelines.

(e) If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

(f) In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by chapter 4 of this title. In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.

History of Section.
(P.L. 2007, ch. 239, § 2.)



Chapter 27-34.2-8 - Discretionary powers of director.

§ 27-34.2-8 Discretionary powers of director.  The director may upon written request issue an order to modify or suspend a specific provision or provisions of regulations adopted pursuant to this chapter, and may upon written request permit the use of waivers or riders, with respect to a specific long term care insurance policy or certificate upon a written finding that:

(1) The modification or suspension would be in the best interest of the insureds;

(2) The purposes to be achieved could not be effectively or efficiently achieved without the modification or suspension; and

(3) The modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long term care;

(ii) The policy or certificate is to be issued to residents of a life care or continuing care retirement community or some other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of the community; or

(iii) The modification or suspension is necessary to permit long term care insurance to be sold as part of, or in conjunction with, another insurance product.

History of Section.
(P.L. 1988, ch. 201, § 1.)



Chapter 27-34.2-9 - Administrative procedures.

§ 27-34.2-9 Administrative procedures.  Regulations adopted pursuant to this chapter shall be in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1988, ch. 201, § 1.)



Chapter 27-34.2-10 - Enforcement and penalties.

§ 27-34.2-10 Enforcement and penalties.  (a) If the director for any reason has cause to believe that any violation of this chapter has occurred or is threatened, the director may give notice to any persons who appear to be involved in the suspected violation to arrange a conference with the alleged violators or their authorized representatives for the purposes of attempting to ascertain the facts relating to the suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violations;

(2) Proceedings under this subsection are to be governed by chapter 35 of title 42.

(b) The director may issue an order directing any persons to cease and desist from engaging in any act or practice in violation of the provisions of this chapter;

(2) Within thirty (30) days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. The hearings shall be conducted pursuant to §§ 42-35-9  42-35-13 and judicial review shall be available as provided by §§ 42-35-15 and 42-35-16.

(c) The director may, upon a finding that provisions of this chapter have been violated, levy an administrative penalty in an amount not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000), if reasonable notice in writing is given of the intent to levy the penalty and the persons alleged to have violated this chapter have a reasonable time in which to remedy the defect in its operations which gave rise to the penalty citation.

History of Section.
(P.L. 1988, ch. 201, § 1.)



Chapter 27-34.2-12 - Unintentional policy lapse.

§ 27-34.2-12 Unintentional policy lapse.  (a) Each insurer offering long term care insurance shall, as a protection against unintentional lapse comply with the following:

(1) No individual long term care policy or certificate shall be issued until the insurer has received from the applicant either: a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium, or a written waiver dated and signed by the applicant electing not to designate additional persons to receive notice. The applicant has the right to designate at least one person who is to receive the notice of termination, in addition to the insured. Designation shall not constitute acceptance of any liability on the third party for services provided to the insured. The form used for the written designation must provide space clearly designated for listing at least one person. The designation shall include each person's full name and home address. In the case of an applicant who elects not to designate an additional person, the waiver shall state: "Protection against unintended lapse. I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long term care insurance policy for nonpayment of premium. I understand that notice will not be given until thirty (30) days after premium is due and unpaid. I elect NOT to designate any person to receive such notice."

(ii) The insurer shall notify the insured of the right to change this written designation, no less than once every two (2) years;

(2) When the policyholder or certificate holder pays a premium for a long term care insurance policy or certificate through a payroll or pension deduction plan, the requirements continued in subsection (1)(i) need not be met until sixty (60) days after the policyholder or certificate holder is no longer on the payment plan. The application or enrollment form for those policies or certificates shall clearly indicate the payment plan selected by the applicant;

(3) No individual long term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least thirty (30) days before the effective date of the lapse or termination, has given notice to the insured and to those persons designated pursuant to subdivision (1) of this section at the address provided by the insured for purposes of receiving notice of lapse or termination. Notice shall be given by first class United States mail, postage prepaid; and notice may not be given until thirty (30) days after a premium is due and unpaid. Notice shall be deemed to have been given as of five (5) days after the date of mailing.

(b) Reinstatement. In addition to the requirement in subsection (a), a long-term care insurance policy or certificate shall include a provision that provides for reinstatement of coverage, in the event of lapse if the insurer is provided proof that the policyholder or certificate holder was cognitively impaired or had a loss of functional capacity before the grace period contained in the policy expired. This option shall be available to the insured if requested within five (5) months after termination and shall allow for the collection of past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria on cognitive impairment or the loss of functional capacity contained in the policy and certificate.

History of Section.
(P.L. 1993, ch. 443, § 2; P.L. 1993, ch. 457, § 2; G.L. 1956, § 27-34.2-13; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-13 - Requirement to offer inflation protection.

§ 27-34.2-13 Requirement to offer inflation protection.  (a) No insurer may offer a long term care insurance policy unless the insurer also offers to the policyholder in addition to any other inflation protection the option to purchase a policy that provides for benefit levels to increase with benefit maximums or reasonable durations which are meaningful to account for reasonably anticipated increases in the costs of long term care services covered by the policy. Insurers must offer to each policyholder, at the time of purchase, the option to purchase a policy with an inflation protection feature no less favorable than one of the following:

(1) Increase benefit levels annually in a manner so that the increases are compounded annually at a rate not less than five percent (5%);

(2) Guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status so long as the option for the previous period has not been declined. The amount of the additional benefit shall be no less than the benefit compounded annually at a rate of at least five percent (5%) for the first period beginning with the purchase of the existing benefit and extending until the year in which the offer is made; or

(3) Covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount or limit.

(b) Where the policy issued is to a group, the required offer in subsection (a) of this section shall be made to the group policyholder, except, if the policy is issued to a group defined in § 27-34.2-4(4) other than to a continuing care retirement community, the offering shall be made to each proposed certificate holder.

(c) The offer in subsection (a) of this section shall not be required of life insurance policies or riders containing long term care benefits.

(d) Insurers shall include the following information in or with the outline of coverage:

(1) A graphic comparison of the benefit levels of a policy that increases benefits over the policy period with a policy that does not increase benefits. The graphic comparison shall show benefit levels over at least a twenty (20) year period; and

(2) Any expected premium increases or additional premiums to pay for automatic or optional benefit increases;

(ii) An insurer may use a reasonable hypothetical, or a graphic demonstration, for the purposes of this disclosure.

(e) Inflation protection benefit increases under a policy which contains those benefits shall continue without regard to an insured's age, claim status, or claim history, or the length of time the person has been insured under the policy.

(f) An offer of inflation protection which provides for automatic benefit increases shall include an offer of a premium which the insurer expects to remain constant. The offer shall disclose in a conspicuous manner that the premium may change in the future unless the premium is guaranteed to remain constant.

(g) Inflation protection as provided in subdivision (a)(1) of this section shall be included in a long term care insurance policy unless the policyholder chooses another type of inflation protection or the insurer obtains a rejection of inflation protection signed by the policyholder as required in this subsection. The signed rejection may be on the application or a separate form;

(2) The rejection shall be considered a part of the application and shall state:

"I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protection. Specifically, I have reviewed Plans. . . . , and I reject inflation protection."

History of Section.
(P.L. 1993, ch. 443, § 2; P.L. 1993, ch. 457, § 2; G.L. 1956, § 27-34.2-14.)



Chapter 27-34.2-14 - Standards for marketing.

§ 27-34.2-14 Standards for marketing.  (a) Every insurer, health care services plan, or other entity marketing long term care insurance coverage in this state, directly or through its producers, shall:

(1) Establish marketing procedures to assure that any comparison of policies by its agents or other insurance producers and agent training requirements will be fair and accurate;

(2) Establish marketing procedures to assure excessive insurance is not sold or issued;

(3) Display prominently by type, stamp or other appropriate means, on the first page of the outline of coverage and policy the following:

"Notice to buyer: This policy may not cover all of the costs associated with long term care incurred by the buyer during the period of coverage. The buyer is advised to carefully review all policy limitations."

(4) Inquire and make every reasonable effort to identify whether a prospective applicant or enrollee for long term care insurance already has long term care insurance and the types and amounts of any insurance; and

(5) Every insurer or entity marketing long term care insurance shall establish auditable procedures for verifying compliance with this subsection.

(6) If the state in which the policy or certificate is to be delivered or issued for delivery has a senior insurance counseling program approved by the commissioner, the insurer shall, at solicitation, provide written notice to the prospective policyholder and certificateholder that the program is available and the name, address and telephone number of the program.

(7) For long-term care health insurance policies and certificates, use the terms "noncancellable" or "level premium" only when the policy or certificate conforms to § 6A(3) of this regulation.

(8) Provide an explanation of contingent benefit upon lapse and, if applicable, the additional contingent benefit upon lapse provided to policies with fixed or limited premium paying periods.

(b) In addition to the practices prohibited in chapter 29 of this title, the following acts and practices are prohibited:

(1) Twisting. Knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on or convert any insurance policy or to take out a policy of insurance with another insurer;

(2) High pressure tactics. Employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance; and

(3) Cold lead advertising. Making use directly or indirectly of any method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance producer or insurance company.

(4) Misrepresentation of a material fact when selling or offering to sell a long-term care insurance policy.

(c) With respect to the obligations set forth in this section, the primary responsibility of an association as described in § 27-34.2-4(4)(ii), when endorsing or selling long term care insurance shall be to educate its members concerning long term care issued in general so that its members can make informed decisions. Associations shall provide objective information regarding long term care insurance policies or certificates endorsed or sold by those associations to ensure that members of the associations are fully informed of the benefits and limitations in the policies or certificates that are being endorsed or sold.

(d) The insurer shall file with the insurance department the following material:

(1) The policy and certificate;

(2) A corresponding outline of coverage; and

(3) All advertisements requested by the insurance department.

(e) The association shall disclose in any long term care insurance solicitation:

(1) The specific nature and amount of the compensation arrangements, including all fees, commissions, administrative fees and other forms of financial support, that the association receives from endorsement or sale of the policy or certificate to its members; and

(2) A brief description or outline of the process under which the policies and the insurer issuing the policies were selected.

(f) If the association and the insurer have interlocking directories or trustee arrangements, the association shall disclose that fact to its members.

(g) The board of directors of associations selling or endorsing long term care insurance policies or certificates shall review and approve the insurance policies as well as the compensation arrangements made with the insurer.

(h) The association shall also:

(1) At the time of the association's decision to endorse, engage the services of a person with expertise in long term care insurance not affiliated with the insurer to conduct an examination of the policies, including benefits, features, and rates and update the examination thereafter in the event of material change.

(2) Actively monitor the marketing efforts of the insurer and its insurance producers; and

(3) Review and approve all marketing materials or other insurance communications used to promote sales or sent to members regarding the policies or certificates.

(4) Subdivisions (h)(1), (h)(2) and (h)(3) shall not apply to qualified long-term care insurance contracts.

(i) No group long term care insurance policy or certificate may be issued to an association unless the insurer files with the director the information required in this section.

(j) The insurer shall not issue a long term care policy or certificate to an association or continue to market the policy or certificate unless the insurer certifies annually that the association has complied with the requirements set forth in this section.

History of Section.
(P.L. 1993, ch. 443, § 2; P.L. 1993, ch. 457, § 2; G.L. 1956, § 27-34.2-15; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-15 - Requirement to deliver shopper's guide.

§ 27-34.2-15 Requirement to deliver shopper's guide.  (a) A long term care insurance shopper's guide in the format developed by the National Association of Insurance Commissioners, or a guide developed or approved by the director, shall be provided to all prospective applicants of a long term care insurance policy or certificate.

(b) In the case of insurance producer solicitations, an insurance producer must deliver the shopper's guide prior to the presentation of an application or enrollment form.

(c) In the case of direct response solicitations, the shopper's guide must be presented in conjunction with any application or enrollment form.

(d) Life insurance policies or riders containing accelerated long term care benefits are not required to furnish the shopper's guide, but shall furnish the required policy summary.

History of Section.
(P.L. 1993, ch. 443, § 2; P.L. 1993, ch. 457, § 2; G.L. 1956, § 27-34.2-16.)



Chapter 27-34.2-16 - Authority to promulgate regulations.

§ 27-34.2-16 Authority to promulgate regulations.  The director shall issue reasonable regulations to promote premium adequacy and to protect the policymaker in the event of substantial rate increases, and to establish minimum standards for producer education, marketing practices, producer compensation, producer testing, penalties and reporting practices for long-term care insurance.

History of Section.
(P.L. 1993, ch. 443, § 2; P.L. 1993, ch. 457, § 2; G.L. 1956, § 27-34.2-17; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-18 - Pre-certification for Medicaid protection of resources.

§ 27-34.2-18 Pre-certification for Medicaid protection of resources.  The department of business regulation shall pre-certify long term care insurance policies which meet all other applicable requirements imposed by this chapter and which:

(1) Offer the option of home and community based services in addition to nursing home care;

(2) In all home care plans, include case management services which services shall include, but need not be limited to, the development of a comprehensive individualized assessment and care plan and, as needed, the coordination of appropriate services and the monitoring of the delivery of those services;

(3) Provide inflation protection;

(4) Provide for the keeping of records and an explanation of benefit reports on insurance payments which count toward Medicaid resource exclusion; and

(5) Provide the management information and reports necessary to document the extent of Medicaid resources protection offered and to evaluate the Rhode Island partnership for long term care. No policy shall be precertified if it requires prior hospitalization or a prior stay in a nursing home as a condition of providing benefits. The department of business regulation may adopt regulations to carry out the precertification provisions of this section.

History of Section.
(P.L. 1993, ch. 454, § 2; G.L. 1956, § 27-34.2-19.)



Chapter 27-34.2-19 - Nonforfeiture benefits.

§ 27-34.2-19 Nonforfeiture benefits.  (a) Except as provided in subsection (b), a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificateholder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. In the event the policyholder or certificateholder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

(b) When a group long-term care insurance policy is issued, the offer required in subsection (a) shall be made to the group policyholder. However, if the policy is issued as group long-term care insurance as defined in subdivision 27-34.2-4(4)(v), other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificateholder.

(c) The commissioner shall promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection 1.

History of Section.
(P.L. 1997, ch. 153, § 2; P.L. 1997, ch. 161, § 2; G.L. 1956, § 27-34.2-20; P.L. 2007, ch. 239, § 1.)



Chapter 27-34.2-20 - Severability.

§ 27-34.2-20 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is for any reason held to be invalid, the remainder of the chapter and the application of the provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1988, ch. 201, § 1; G.L. 1956, § 27-34.2-11.)



Chapter 27-34.2-21 - Producer training requirements.

§ 27-34.2-21 Producer training requirements.  (a) On or after January 1, 2008, an individual may not sell, solicit or negotiate long-term care insurance unless the individual is licensed as an insurance producer for accident and health or sickness or life and has completed a one-time training course. The training shall meet the requirements set forth in this section.

(b) An individual already licensed and selling, soliciting or negotiating long-term care insurance on July 3, 2007 may not continue to sell, solicit or negotiate long-term care insurance unless the individual has completed a one-time training course as set forth in the section, within one year from July 3, 2007.

(c) In addition to the one-time training course required in this section, an individual who sells, solicits or negotiates long-term care insurance shall complete ongoing training as set forth in this section.

(d) The training requirements of this section may be approved as continuing education courses.

(e) The one-time training required by this section shall be no less than eight (8) hours and the ongoing training required by this section shall be no less than four (4) hours every twenty-four (24) months.

(f) The training required under paragraph (a) shall consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance. Partnership programs, including, but not limited to:

(1) State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term services, including Medicaid;

(2) Available long-term care services and providers;

(3) Changes or improvements in long-term care services or providers;

(4) Alternatives to the purchase of private long-term care insurance;

(5) The effect of inflation on benefits and the importance of inflation protection; and

(6) Consumer suitability standards and guidelines.

(g) The training required by this section shall not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training, other than those required by state or federal law.

(h) Insurers subject to this act shall obtain verification that a producer receives training required by this section before a producer is permitted to sell, solicit or negotiate the insurer's long-term care insurance products, maintain records subject to the state's record retention requirements, and make that verification available to the commissioner upon request.

(i) Insurers subject to this act shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the state insurance department to provide assurance to the state Medicaid agency that producers have received the training contained in this section and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including Medicaid, in this state. These records shall be maintained in accordance with the state's record retention requirements and shall be made available to the commissioner upon request.

(j) The satisfaction of these training requirements in any state shall be deemed to satisfy the training requirements in this state.

History of Section.
(P.L. 2007, ch. 239, § 2; P.L. 2008, ch. 475, § 91.)






Chapter 27-34.3 - Rhode Island Life and Health Insurance Guaranty Association Act

Chapter 27-34.3-1 - Short title.

§ 27-34.3-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Life and Health Insurance Guaranty Association Act."

History of Section.
(P.L. 1995, ch. 114, § 1.)



Chapter 27-34.3-2 - Purpose.

§ 27-34.3-2 Purpose.  (a) The purpose of this chapter is to protect, subject to certain limitations, the persons specified in § 27-34.3-3(a) against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in § 27-34.3-3(b), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited in this chapter, and members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.

(c) In accordance with this purpose, in determining the coverage limits to be applied in § 27-34.3-3 in cases in which there were different statutory limits at the time the insurer was declared impaired and the time the insurer was declared insolvent, the statute with the higher limits shall be applied to the claim.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2012, ch. 296, § 3; P.L. 2012, ch. 326, § 3.)



Chapter 27-34.3-3 - Coverage and limitations.

§ 27-34.3-3 Coverage and limitations.  (a) This chapter shall provide coverage for the policies and contracts specified in subsection (b) of this section:

(1) To persons who, regardless of where they reside (except for nonresident certificate holders under group policies or contracts), are the beneficiaries, assignees or payees of the persons covered under subsection (2); and

(2) To persons who are owners of or certificate holders under the policies or contracts (other than unallocated annuity contracts, and structured settlement annuities) and in each case who:

(i) Are residents; or

(ii) Are not residents, but only under all of the following conditions:

(A) The insurer that issued the policies or contracts is domiciled in this state;

(B) The states in which the persons reside have associations similar to the association created by this chapter; and

(C) The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law.

(3) For unallocated annuity contracts set forth in subsection (b) of this section, paragraphs (1) and (2) of this subsection shall not apply, and this chapter shall (except as provided in paragraphs (5) and (a)(6) of this subsection) provide coverage to:

(i) Persons who are owners of the unallocated annuity contracts if the contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this state; and

(ii) Persons who are owners of unallocated annuity contracts issued to or in connection with government lotteries if the owners are residents.

(4) For structured settlement annuities specified in subsection (b)(1), paragraphs (1) and (2) of this subsection shall not apply, and this chapter shall (except as provided in paragraphs (5) and (6) of this subsection) provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:

(i) Is a resident, regardless of where the contract owner resides; or

(ii) Is not a resident, but only under both of the following conditions:

(A) The contract owner of the structured settlement annuity is a resident; or

(II) The contract owner of the structured settlement annuity is not a resident but the insurer that issued the structured settlement annuity is domiciled in this state; and

The state in which the contract owner resides has an association similar to the association created by this chapter; and

(B) Neither the payee or beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(5) This chapter shall not provide coverage to:

(i) A person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state; or

(ii) A person covered under paragraph (3) of this subsection, if any coverage is provided by the association of another state to the person.

(6) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person shall not be provided coverage under this chapter. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.

(b) This chapter shall provide coverage to the persons specified in subsection (a) of this section for direct, non-group life, health, or annuity policies or contracts and supplemental policies or contracts to any of these, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries and any immediate or deferred annuity contracts.

(2) This chapter shall not provide coverage for:

(i) A portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract owner;

(ii) A policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(iii) A portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(A) Averaged over the period of four (4) years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting two (2) percentage points from Moody's corporate bond yield average averaged for that same four-year (4) period or for such lesser period if the policy or contract was issued less than four (4) years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; and

(B) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three (3) percentage points from Moody's corporate bond yield average as most recently available;

(iv) A portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health or annuity benefits to its employees, members or others to the extent that the plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association or other person under:

(A) A multiple employer welfare arrangement as defined in 29 U.S.C. section 1144;

(B) A minimum premium group insurance plan;

(C) A stop-loss group insurance plan; or

(D) An administrative services only contract;

(v) A portion of a policy or contract to the extent that it provides for:

(A) Dividends or experience rating credits;

(B) Voting rights; or

(C) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract.

(vi) A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(vii) An unallocated annuity contract issued to or in connection with a benefit plan protected under the federal pension benefit guaranty corporation, regardless of whether the federal pension benefit guaranty corporation has yet become liable to make any payments with respect to the benefit plan;

(viii) A portion of unallocated annuity contract that is not issued to or in connection with a specific employee, union or association of natural persons benefit plan or a government lottery;

(ix) A portion of a policy or contract to the extent that the assessments required by § 27-34.3-9 with respect to the policy or contract are preempted by federal or state law; and

(x) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including, without limitation:

(A) Claims based on marketing materials;

(B) Claims based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) Misrepresentations of or regarding policy benefits;

(D) Extracontractual claims; or

(E) A claim for penalties or consequential or incidental damages;

(xi) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(xii) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then, for purposes of determining the values that have been credited and are not subject to forfeiture under this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture;

(xiii) Any transaction or combination of transactions between a protected cell and the general account or another protected cell of a protected cell company organized under chapter 64 of this title; or

(xiv) A policy or contract providing any hospital, medical, prescription drug or other health care benefits pursuant to Part C or Part D of subchapter XVIII, chapter 7 of title 42 of the United States Code (commonly known as Medicare part C & D) or any regulations issued pursuant thereto.

(c) The benefits that the association may become obligated to cover shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) With respect to any one life, regardless of the number of policies or contracts:

(A) Three hundred thousand dollars ($300,000) in life insurance death benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values for life insurance;

(B) In health insurance benefits:

(I) One hundred thousand dollars ($100,000) for coverages not considered as disability insurance or basic hospital, medical and surgical insurance or major medical insurance or long-term care insurance, including any net cash surrender and net cash withdrawal values;

(II) Three hundred thousand dollars ($300,000) for disability insurance and three hundred thousand dollars ($300,000) for long-term care insurance;

(III) Five hundred thousand dollars ($500,000) for basic hospital, medical and surgical insurance; or

(C) Two hundred fifty thousand dollars ($250,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

(ii) With respect to each individual participating in a governmental retirement plan established under § 401, 403(b) or 457 of the U.S. Internal Revenue Code, 26 U.S.C. § 401, 403(b) or 457, covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased, in the aggregate, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, including net cash surrender and net cash withdrawal values;

(iii) With respect to each payee of a structured settlement annuity or beneficiary or beneficiaries, of the payee if deceased, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values if any;

(iv) However in no event shall the association be obligated to cover more than: (A) an aggregate of three hundred thousand dollars ($300,000) in benefits with respect to any one life under this paragraph and paragraphs (i), (ii) and (iii) of this subdivision except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance under subparagraph 2(i)(B) of this subsection, in which case the aggregate liability of the association shall not exceed five hundred thousand dollars ($500,000) with respect to any one individual; or (B) with respect to one owner of multiple non-group policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than five million dollars ($5,000,000) in benefits, regardless of the number of policies and contracts held by the owner;

(v) With respect to either: (A) one contract owner provided coverage under subsection (a)(3)(i); or (B) one plan sponsor whose plans own directly or in trust any one or more unallocated annuity contracts not included in paragraph (ii) of this subdivision, five million dollars ($5,000,000) in benefits, irrespective of the number of contracts with respect to the contract owner or plan sponsor. Provided, however, in the case where one or more unallocated annuity contracts that are covered contracts under this chapter and are owned by a trust or other entity for the benefit of two (2) or more plan sponsors, coverage shall be afforded by the association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this state and in no event shall the association be obligated to cover more than five million dollars ($5,000,000) in benefits with respect to all such unallocated contracts;

(vi) The limitations set forth in this subsection are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

(d) In performing its obligations to provide coverage under § 27-34.3-8, the association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 1999, ch. 22, § 10; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1.)



Chapter 27-34.3-4 - Construction.

§ 27-34.3-4 Construction.  This chapter shall be construed to effect the purpose under § 27-34.3-2.

History of Section.
(P.L. 1995, ch. 141, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)



Chapter 27-34.3-5 - Definitions.

§ 27-34.3-5 Definitions.  As used in this chapter:

(1) "Account" means either of the two accounts created under § 27-34.3-6.

(2) "Association" means the Rhode Island life and health insurance guaranty association created under § 27-34.3-6.

(3) "Authorized assessment" or the term "authorized" when used in the context of assessments means a resolution by the board of directors has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.

(4) "Benefit plan" means a specific employee, union or association of natural persons benefit plan.

(5) "Called assessment" or the term "called" when used in the context of assessments means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

(6) "Commissioner" means the commissioner of insurance within the department of business regulation of this state.

(7) "Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion of a group policy or contract for which coverage is provided under § 27-34.3-3.

(8) "Covered policy" means any policy or contract or portion of a policy or contract for which coverage is provided under § 27-34.3-3.

(9) "Extra-contractual claims" means claims not arising directly out of contract provisions, including, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages or attorneys' fees and costs.

(10) "Impaired insurer" means a member insurer which is not an insolvent insurer, and

(i) Is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(11) "Insolvent insurer" means a member insurer which after January 1, 1996, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(12) "Member insurer" means any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under § 27-34.3-3, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

(i) A hospital or medical service organization, whether profit or nonprofit; or

(ii) A health maintenance organization; or

(iii) A fraternal benefit society; or

(iv) A mandatory state pooling plan; or

(v) A mutual assessment company or other person that operates on an assessment basis; or

(vi) An insurance exchange; or

(vii) An organization that has a certificate or license limited to the issuance of charitable gift annuities; or

(viii) An entity similar to any of the above.

(13) "Moody's corporate bond yield average" means the monthly average corporates as published by Moody's investors service, inc., or any successor to it.

(14) "Owner" of a policy or contract and "policy owner" and "contract owner" means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner and policy owner do not include persons with a mere beneficial interest in a policy or contract.

(15) "Person" means any individual, corporation, limited liability company, partnership, association, governmental body or entity or voluntary organization.

(16) "Plan sponsor" means:

(i) The employer in case of a benefit plan established or maintained by a single employer;

(ii) The employee organization in the case of a benefit plan established or maintained by an employee organization; or

(iii) In the case of a benefit plan established or maintained by two (2) or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

(17) "Premiums" means amounts or considerations (by whatever name called) received on covered policies or contracts less returned premiums, considerations and deposits, and less dividends and experience credits. "Premiums" does not include any amounts or consideration received for any policies or contracts or for the portions of policies or contracts for which coverage is not provided under § 27-34.3-3(b) except that assessable premium shall not be reduced on account of § 27-34.3-3(b)(2)(iii) relating to interest limitations and § 27-34.3-3(c)(2) relating to limitations with respect to one individual, one participant and one owner. "Premiums" shall not include:

(i) Premiums in excess of five million dollars ($5,000,000) on an unallocated annuity contract not issued under a governmental retirement benefit plan (or its trustee) established under § 401, 403(b) or 457 of the United States Internal Revenue Code, 26 U.S.C. § 401, 403(b) or 457.

(ii) With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of five million dollars ($5,000,000) with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

(18) "Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

(A) The state in which the primary executive and administrative headquarters of the entity is located;

(B) The state in which the principal office of the chief executive officer of the entity is located;

(C) The state in which the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(D) The state in which the executive or management committee of the board of directors (or a similar governing person or persons) of the entity, conducts the majority of its meetings;

(E) The state from which the management of the overall operations of the entity is directed; and

(F) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors. However, in the case of a plan sponsor, if more than fifty percent (50%) of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

(ii) The principal place of business of a plan sponsor of a benefit plan described in subsection (16)(iii) of this section shall be deemed to be the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.

(19) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer.

(20) "Resident" means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of court order that determines a member insurer to be an impaired insurer or a court order that determines a member insured to be an insolvent insurer, whichever occurs first. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either: (i) residents of foreign countries; or (ii) residents of United States possessions, territories or protectorates that do not have an association similar to the association created by this chapter, shall be deemed residents of the state of domicile of the insurer that issued the polices or contracts.

(21) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a claimant in payment for or with respect to personal injuries suffered by the claimant.

(22) "State" means a state, the District of Columbia, Puerto Rico, or a United States possession, territory or protectorate.

(23) "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract.

(24) "Unallocated annuity contract" means any annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2002, ch. 292, § 79; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)



Chapter 27-34.3-6 - Creation of the association.

§ 27-34.3-6 Creation of the association.  (a) There is created a nonprofit legal entity to be known as the Rhode Island life and health insurance guaranty association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under § 27-34.3-10, or as previously established and approved under § 27-34.1-11 [Repealed] and shall exercise its powers through a board of directors established under § 27-34.3-7 or as previously established under § 27-34.1-8 [Repealed]. For purposes of administration and assessment, the association shall maintain two (2) accounts:

(1) The life insurance and annuity account which includes the following subaccounts:

(i) Life insurance account;

(ii) Annuity account; which shall include annuity contracts owned by a governmental retirement plan (or its trustee) established under section 401, 403(b) or 457 of the United States Internal Revenue Code, 26 U.S.C. § 401, 403(b) or 457, but shall otherwise exclude unallocated annuities; and

(iii) Unallocated annuity account which shall exclude contracts owned by a governmental retirement benefit plan (or its trustee) established under § 401, 403(b) or 457 of the United States Internal Revenue Code, 26 U.S.C. § 401, 403(b) or 457.

(2) The health insurance account.

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be open to the public upon majority vote of the board of directors. The commissioner or his or her designee shall have full and complete access to all documents received by, created by or otherwise obtained by the association and shall be invited to be present at all association meetings. The disclosure of confidential or privileged association information, documents, or records to the commissioner shall not change the confidential or privileged status of the information, documents or records.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2008, ch. 475, § 92; P.L. 2012, ch. 296, § 3; P.L. 2012, ch. 326, § 3.)



Chapter 27-34.3-7 - Board of directors.

§ 27-34.3-7 Board of directors.  (a) The board of directors of the association shall consist of:

(1) Not less than five (5) nor more than nine (9) member insurers serving terms as established in the plan of operation; and

(2) The commissioner or the commissioner's designee. Only member insurers shall be eligible to vote. The members of the board shall be selected by member insurers subject to the approval of the commissioner. The board of directors, previously established under § 27-34.1-8 [Repealed], shall continue to operate in accordance with the provision of this section. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.

(b) In approving selections to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board shall not be compensated by the association for their services.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2008, ch. 475, § 92; P.L. 2012, ch. 296, § 3; P.L. 2012, ch. 326, § 3.)



Chapter 27-34.3-8 - Powers and duties of the association.

§ 27-34.3-8 Powers and duties of the association.  (a) If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer, and that are approved by the commissioner:

(1) Guarantee, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer;

(2) Provide the monies, pledges, loans, notes, guarantees or other means that are proper to effectuate subdivision (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1) of this subsection.

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) Guaranty, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

(B) Assure payment of the contractual obligations of the insolvent insurer; and

(ii) Provide monies, pledges, loans, notes, guarantees, or other means that are reasonably necessary to discharge the association's duties; or

(2) Provide benefits and coverages in accordance with the following provisions:

(i) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversion and renewability) that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(A) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five (45) days, but in no event less than thirty (30) days after the date on which the association becomes obligated with respect to the policies or contracts;

(B) With respect to nongroup policies, contracts and annuities not later than the earlier of the next renewal date (if any) under the policies or contracts or one year, but in no event less than thirty (30) days from the date on which the association becomes obligated with respect to the policies and contracts;

(ii) Make diligent efforts to provide all known insured or annuitants (for non-group policies and contracts) or group policy owners with respect to group policies or contracts thirty (30) days notice of the termination (pursuant to subparagraph (i) of this paragraph) of the benefits provided;

(iii) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured, or annuitant and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subdivision (iv) of this subsection, if the insureds or annuitants had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(iv) In providing the substitute coverage required under subdivision (iii) of this subsection, the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(B) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(C) The association may reinsure any alternative or reissued policy.

(v) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(B) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(C) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(vi) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court.

(vii) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

(viii) When proceeding under paragraph (b)(2) of this section with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with § 27-34.3-3(b)(2)(iii).

(c) Nonpayment of premiums within thirty-one (31) days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this chapter.

(d) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premium collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(e) The protection provided by this chapter shall not apply where any guaranty protection is provided to residents of this state by laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other then this state.

(f) In carrying out its duties under subsection (b), the association may:

(1) Subject to approval by a court of competent jurisdiction in this state, impose permanent policy or contract liens in connection with any guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest;

(2) Subject to approval by a court of competent jurisdiction in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of such cash values, policy loans or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(g) A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to § 27-14.3-56, shall be promptly paid to the association. The association shall be entitled to retain a portion of any amounts so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this subsection. Any amount so paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to applicable state insurance law dealing with early access disbursements.

(h) If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subsection (b) of this section, the commissioner shall have the powers and duties of the association under this chapter with respect to the insolvent insurers.

(i) The association may render assistance and advice to the commissioner, upon the commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

(j) The association shall have standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this chapter or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the polices or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(k) A person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverage. The association may require an assignment to it of these rights and causes of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this chapter upon the person.

(2) The subrogation rights of the association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to subdivisions (1) and (2) of this subsection, the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee, of a policy or contract with respect to the policy or contracts including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to this chapter, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefore, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under § 130 of the United States Internal Revenue Code, 26 U.S.C. § 130.

(4) If the preceding provisions of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts to which the association has rights as described in the preceding paragraphs of this subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or portions thereof, covered by the association.

(l) In addition to the rights and powers provided in this chapter, the association may:

(1) Enter into any contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under § 27-34.3-9 and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this chapter; any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain persons as are necessary or appropriate to handle the financial transactions of the association, and to perform any other functions as become necessary or proper under this chapter;

(5) Take such legal action that may be necessary or appropriate to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of this chapter and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(7) Organize itself as a corporation or another legal form permitted by the laws of this state;

(8) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request; and

(9) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter.

(m) The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

(n) At any time within one hundred eighty (180) days of the date of the order of liquidation, the association may elect to succeed to the rights and obligations of the ceding member insurer that relate to policies or annuities covered, in whole or in part, by the association, in each case under any one or more reinsurance contracts entered into by the insolvent insurer and its reinsurers and selected by the association. Any such assumption shall be effective as of the date of the order of liquidation. The election shall be effected by the association or the national organization of life and health insurance guaranty associations (NOLHGA) on its behalf sending written notice, return receipt requested to the affected reinsurers.

(b) To facilitate the earliest practicable decision about whether to assume any of the contracts of reinsurance, and in order to protect the financial position of the estate, the receiver and each reinsurer of the ceding member insurer shall make available upon request to the association or to NOLHGA on its behalf as soon as possible after commencement of formal delinquency proceedings: (i) Copies of in-force contracts of reinsurance and all related files and records relevant to the determination of whether such contracts should be assumed, and (ii) Notices of any defaults under the reinsurance contracts or any known event or condition which with the passage of time could become a default under the reinsurance contracts.

(c) The following subparagraphs (i) through (iv) shall apply to reinsurance contracts so assumed by the association.

(i) The association shall be responsible for all unpaid premiums due under the reinsurance contracts for periods both before and after the date of the order of liquidation, and shall be responsible for the performance of all other obligations to be performed after the date of the order of liquidation, in each case which relate to policies and annuities covered, in whole or in part, by the association. The association may charge policies and annuities covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association and shall provide notice and an accounting of these charges to the liquidator;

(ii) The association shall be entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods after the date of the order of liquidation and that relate to policies or annuities covered in whole or in part, by the association provided, that, upon receipt of any such amounts, the association shall be obliged to pay to the beneficiary under the policy or annuity on account of which the amounts were paid a portion of the amount equal to the lesser of:

(A) The amount received by the association; or

(B) The excess of the amount received by the association; over the amount equal to the benefits paid by the association on account of the policy or annuity less the retention of the insurer applicable to the loss or event;

(iii) Within thirty (30) days following the association's election (the "election date"), the association and each reinsurer under contracts assumed by the association shall calculate the net balance due to or from the association under each such reinsurance contract as of the election date with respect to policies or annuities covered, in whole or in part, by the association which calculation shall give, full credit to all items paid by either the insurer or its receiver or the reinsurer prior to the election date. The reinsurer shall pay the receiver any amounts due for losses or events prior to the date of the order of liquidation, subject to any set-off for premiums unpaid for periods prior to the date, and the association or reinsurer shall pay any remaining premiums in each case within five (5) days of the completion of the aforementioned calculation. Any disputes over the amounts due to either the association or the reinsurer shall be resolved by arbitration pursuant to the terms of the affected reinsurance contracts or, if the contract contains no arbitration clause, as otherwise provided by law. If the receiver has received any amounts due the association pursuant to paragraph (ii), the receiver, shall remit the same to the association as promptly as practicable.

(iv) If the association or receiver, on the association's behalf, within sixty (60) days of the election date, pays the unpaid premiums due for periods both before and after the election date, that relate to policies or annuities covered in whole or in part by the association the reinsurer shall not be entitled to terminate the reinsurance contracts for failure to pay premium insofar as the reinsurance contracts relate to policies or annuities covered in whole or in part by the association and shall not be entitled to set off any unpaid amounts due under other contracts, or unpaid amounts due from parties other than the association against amounts due to the association.

(2) During the period from the date of the order of liquidation until the election date (or, if the election date does not occur, until one hundred eighty (180) days after the date of the order of liquidation).

(a) Neither the association nor the reinsurer shall have any rights or obligations under reinsurance contracts that the association has the right to assume under subdivision (n) (1), whether for periods prior to or after the date of the order of liquation; and

(ii) The reinsurer, the receiver and the association shall, to the extent practicable, provide each other data and records reasonably requested;

(b) Provided that once the association has elected to assume a reinsurance contract, the parties' rights and obligations shall be governed by subdivision (n)(1).

(3) If the association does not elect to assume a reinsurance contract by the election date pursuant to subdivision (n)(1), the association shall have no rights or obligations, in each case for periods both before and after the date of the order of liquidation, with respect to the reinsurance contract.

(4) When policies or annuities, or covered obligations with respect thereto, are transferred to an assuming insurer, reinsurance on the policies or annuities may also be transferred by the association, in the case of contracts assumed under subdivision (n)(1), subject to the following:

(a) Unless the reinsurer and the assuming insurer agree otherwise, the reinsurance contract transferred shall not cover any new policies of insurance or annuities in addition to those transferred;

(b) The obligations described in paragraph (n)(1) of this section shall not apply with respect to matters arising after the effective date of the transfer;

(c) Notice shall be given in writing, return receipt requested, by the transferring party to the affected reinsurer not less than thirty (30) days prior to the effective date of the transfer.

(5) The provisions of subsection (n) shall supersede the provisions of any law or of any affected reinsurance contract that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the date of the order of liquidation to the receiver, of the insolvent insurer or any other person. The receiver, shall remain entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods prior to the date of the order of liquidation subject to applicable setoff provisions.

(6) Except as otherwise provided in this section, nothing in this section (n):

Shall alter or modify the terms and conditions of any reinsurance contract.

Nothing in this section shall abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance contract.

Nothing in this section shall give a policy holder or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the reinsurance contract. Nothing in this section shall limit or affect the association's rights as a creditor of the estate against the assets of the estate. Nothing in this section shall apply to reinsurance agreements covering property or casualty risks.

(o) The board of directors of the association shall have discretion and shall exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this chapter in an economical and efficient manner.

(p) Where the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(q) In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under subsection (a) or (b) of this section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(r) Venue in a suit against the association arising under this chapter shall be in Providence County. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for:

(i) A fixed interest rate; or

(ii) Payment of dividends with minimum guarantees; or

(iii) A different method of calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1.)



Chapter 27-34.3-9 - Assessments.

§ 27-34.3-9 Assessments.  (a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty (30) days after prior written notice to the member insurers and shall accrue interest at nine percent (9%) per annum on and after the due date.

(b) There shall be two (2) classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under § 27-34.3-8 with regard to an impaired or an insolvent insurer.

(c) The amount of any Class A assessment shall be determined by the board and may be authorized and called on a pro rata or non-pro rata basis. If pro rata, the board may provide that it be credited against future Class B assessments. The total of all non-pro rata assessment shall not exceed three hundred dollars ($300) per member insurer in any one calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this state by each assessed member insurer or policies or contracts covered by each account for the three (3) most recent calendar years for which information is available preceding the year in which the insurer became insolvent, (or, in the case of an assessment with respect to an impaired insurer, the three (3) most recent calendar years for which information is available preceding the year in which the insurer became impaired) bears to premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the Association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection (b) of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within one hundred eighty (180) days after the assessment is authorized.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions which have caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

(e) Subject to the provisions of subparagraph (ii) of this paragraph, the total of all assessments authorized by the association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health account shall not in any one calendar year exceed three percent (3%) of that member insurer's average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three (3) calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(ii) If two (2) or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in subparagraph (i) of this paragraph shall be equal and limited to the higher of the three (3) year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

(iii) If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon after this as permitted by this chapter.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(3) If the maximum assessment for a subaccount of the life and annuity account in any one year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to subdivision (c)(2) of this section, the board shall assess the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in subdivision (1) of this subsection.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future claims.

(g) It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(h) The association shall issue to each insurer paying an assessment under this chapter, other than Class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

(i) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within sixty (60) days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within thirty (30) days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within sixty (60) days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer the protest to the commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

(j) The association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1.)



Chapter 27-34.3-10 - Plan of operation.

§ 27-34.3-10 Plan of operation.  (a) The plan of operation as previously established and approved under this section shall continue to be effective. The association may amend the plan of operation when necessary or suitable to assure the fair, reasonable and equitable administration of the association. Amendments shall become effective upon the commissioner's written approval.

(2) If at any time the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate any reasonable rules necessary or advisable to effectuate the provisions of this chapter. The rules shall continue in force until modified by the commissioner or superseded by amendments to the plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated in this chapter:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors under § 27-34.3-7;

(3) Establish regular places and times for meetings including telephone conference calls of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish the procedures by which selections for the board of directors will be made and submitted to the commissioner;

(6) Establish any additional procedures for assessments under § 27-34.3-9;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(8) Establish procedures whereby a director may be removed for cause, including in the case where a member insurer director becomes an impaired or insolvent insurer; and

(9) Require the board of directors to establish a policy and procedures for addressing conflicts of interests.

(d) The plan of operation may provide that any or all powers and duties of the association, except those under § 27-34.3-8( l )(3) and § 27-34.3-9, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. This corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1.)



Chapter 27-34.3-11 - Duties and powers of the commissioner.

§ 27-34.3-11 Duties and powers of the commissioner.  In addition to the duties and powers enumerated in this chapter,

(a) The commissioner shall:

(1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with a demand shall not excuse the association from the performance of its powers and duties under this chapter.

(3) [Deleted by P.L. 2009, ch. 158, § 1 and by P.L. 2009, ch. 169, § 1].

(4) Maintain the confidentiality and privileged status of confidential association information provided to the commissioner or department of business regulation.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. The forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month.

(c) A final action of the board of directors or the association may be appealed to the commissioner by any member insurer if the appeal is taken within sixty (60) days of its receipt of notice of the final action being appealed. A final action or order of the commissioner shall be subject to judicial review.

(d) The liquidator, rehabilitator, or conservator of any impaired or insolvent insurer may notify all interested persons of the effect of this chapter.

(e) The commissioner shall not participate in the association's adjudication of a protest by an insurer pursuant to paragraph 27-34.3-9(i).

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1; P.L. 2012, ch. 296, § 3; P.L. 2012, ch. 326, § 3.)



Chapter 27-34.3-12 - Prevention of insolvencies.

§ 27-34.3-12 Prevention of insolvencies.  To aid in the detection and prevention of insurer insolvencies or impairments:

(a) It shall be the duty of the commissioner:

(1) To notify the commissioners of all the other states, territories of the United States and the District of Columbia within thirty (30) days following the action taken or the date the action occurs, when the commissioner takes any of the following actions against a member insurer:

(i) Revocation of license;

(ii) Suspension of license; or

(iii) Makes a formal order that the company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policy owners or creditors.

(2) To report to the board of directors when the commissioner has taken any of the actions set forth in paragraph (1) of this subdivision or has received a report from any other commissioner indicating that this action has been taken in another state. The report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.

(3) To report to the board of directors when the commissioner has reasonable cause to believe from any examination, whether completed or in process, of any member company that the company may be an impaired or insolvent insurer.

(4) To furnish to the board of directors the NAIC insurance regulatory information system (IRIS) ratios and listings of companies not included in the ratios developed by the national association of insurance commissioners, and the board may use the information contained in the ratios and listings in carrying out its duties and responsibilities under this section. The report and the information contained in it shall be kept confidential by the board of directors until the time it is made public by the commissioner or other lawful authority.

(b) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the duties and responsibilities of the commissioner regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(c) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. The reports and recommendations shall not be considered public documents.

(d) The board of directors may, upon majority vote, notify the commissioner of any information indicating a member insurer may be an impaired or insolvent insurer.

(e) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2002, ch. 292, § 79; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)



Chapter 27-34.3-13 - Credits for assessments paid (tax offsets).

§ 27-34.3-13 Credits for assessments paid (tax offsets).  (a) A member insurer may offset against its premium, franchise or income tax liability (or liabilities) to this state an assessment described in § 27-34.3-9(h) to the extent of ten percent (10%) of the amount of the assessment for each of the five (5) calendar years following the year in which the assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium, franchise, or income tax liability (or liabilities) for the year it ceases doing business.

(b) Any sums which are acquired by refund, pursuant to § 27-34.3-9(f), from the association by member insurers, and which have been offset against premium, franchise or income taxes as provided in subsection (a) of this section, shall be paid by the insurers to this state in any manner that the tax authorities may require. The association shall notify the commissioner that refunds have been made.

History of Section.
(P.L. 1995, ch. 114, § 1.)



Chapter 27-34.3-14 - Miscellaneous provisions.

§ 27-34.3-14 Miscellaneous provisions.  (a) This chapter shall not be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties under § 27-34.3-8. The records of the association with respect to an impaired or insolvent insurer shall not be disclosed prior to the termination of a liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under § 27-34.3-15.

(c) For the purpose of carrying out its obligations under this chapter, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to § 27-34.3-8(k). Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. Assets attributable to covered policies, as used in this subsection, are that proportion of the assets which the reserves that should have been established for covered policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d) As a creditor of the impaired or insolvent insurer as established in subsection (c) of this section and consistent with § 27-14.3-38, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshalled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within one hundred twenty (120) days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disperse assets out of marshalled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

(e) Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In that determination, consideration shall be given to the welfare of the policy owners of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest on the claims for funds expended in carrying out its powers and duties under § 27-34.3-8 with respect to the insurer have been fully recovered by the association.

(f) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five (5) years preceding the petition for liquidation or rehabilitation subject to the limitations of subdivisions (2)  (4) of this subsection.

(2) No distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions received. Any person who was an affiliate who controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions which would have been received if they had been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under subdivision (3) of this subsection is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1; P.L. 2007, ch. 442, § 2; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1; P.L. 2009, ch. 303, § 8; P.L. 2009, ch. 304, § 8.)



Chapter 27-34.3-15 - Examination of the association  Annual report.

§ 27-34.3-15 Examination of the association  Annual report.  The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner each year, not later than one hundred twenty (120) days after the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year. Upon the request of a member insurer, the association shall provide the member insurer with a copy of the report.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)



Chapter 27-34.3-16 - Tax exemptions.

§ 27-34.3-16 Tax exemptions.  The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

History of Section.
(P.L. 1995, ch. 114, § 1.)



Chapter 27-34.3-17 - Immunity.

§ 27-34.3-17 Immunity.  There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or the commissioner's representatives, for any action or omission by them in the performance of their powers and duties under this chapter. The immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

History of Section.
(P.L. 1995, ch. 114, § 1.)



Chapter 27-34.3-18 - Stay of proceedings  Reopening default judgments.

§ 27-34.3-18 Stay of proceedings  Reopening default judgments.  All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed one hundred eighty (180) days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict or finding based on default the association may apply to have the judgment set aside by the same court that made the judgment and shall be permitted to defend against the suit on the merits.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2009, ch. 158, § 1; P.L. 2009, ch. 169, § 1.)



Chapter 27-34.3-19 - Prohibited advertisement of insurance guaranty association act in insurance sales  Notice to policy owners.

§ 27-34.3-19 Prohibited advertisement of insurance guaranty association act in insurance sales  Notice to policy owners.  (a) No person, including an insurer, agent, producer, or affiliate of an insurer shall make, publish, disseminate, circulate or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or in the form of e-mail or an electronic website, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by the Rhode Island life and health insurance guaranty association act; provided, that this section shall not apply to the association or any other entity which does not sell or solicit insurance. The use of the protection afforded by this chapter, other than as provided by this section, by any person in the sale, marketing or advertising of insurance constitutes unfair methods of competition and unfair or deceptive acts or practices under chapter 29 of this title and is subject to the sanctions imposed in that chapter.

(b) The association shall prepare a summary document describing the general purposes and current limitations of this chapter in compliance with subsection (c) of this section. This document shall be submitted to the commissioner for approval. At the expiration of the sixty (60) days after the date on which the commissioner approves the document, an insurer may not deliver a policy or contract to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The document shall also be available upon request by a policy owner. The distribution, delivery or contents or interpretation of this document does not guarantee that either the policy or the contract or the owner of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. The summary document shall be revised by the association as amendments to this chapter may require. Failure to receive this document does not give the policy owner, contract owner, certificate holder or insured any greater rights than those stated in this act.

(c) The summary document prepared under subsection (b) of this section shall contain a clear and conspicuous disclaimer on its face. The commissioner shall establish the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the association and the insurance department;

(2) Prominently warn the policy or contract owner that the association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in this state;

(3) State the types of policies for which guaranty funds will provide coverage;

(4) State that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(5) State that the policy or contract owner should not rely on coverage under the association when selecting an insurer;

(6) Explain rights available and procedures for filing a complaint to allege a violation of any provisions of this chapter; and

(7) Provide other information as directed by the commissioner including, but not limited to, sources for information about the financial condition of insurers provided that the information is not proprietary and is subject to disclosure under chapter 2 of title 38.

(d) A member insurer shall retain evidence of compliance with subsection (b) for so long as the policy or contract for which the notice is given remains in effect.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)



Chapter 27-34.3-20 - Prospective application.

§ 27-34.3-20 Prospective application.  This chapter shall not apply to any insurer that is insolvent or unable to fulfill its contractual obligations prior to January 1, 1996, and any such insurer shall be subject to the provisions under chapter 34.1 of this title. Nothing in this chapter shall be construed to require an insurer to recompute its assessment bases for any year prior to January 1, 2005, and any assessment bases computed between January 1, 1966 and December 31, 2004 are hereby acknowledged and recognized as factual on the basis of premium date collected from or reported by member insurers with respect to those years.

History of Section.
(P.L. 1995, ch. 114, § 1; P.L. 2004, ch. 39, § 1; P.L. 2004, ch. 44, § 1.)






Chapter 27-35 - Insurance Holding Company Systems

Chapter 27-35-1 - Definitions.

§ 27-35-1 Definitions.  (a) "Affiliate." An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, the person specified. An "affiliate" does not include a protected cell of a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title.

(b) "Commissioner." The term "commissioner" means the director of the department of business regulation and any assistant to the director designated and authorized by him or her while acting under that designation.

(c) "Control." The term "control" (including the terms "controlling," "controlled by" and "under common control with"), means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by § 27-35-3(k) that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(d) "Insurance holding company system." An "insurance holding company system" consists of two (2) or more affiliated persons, one or more of which is an insurer.

(e) "Insurer." The term "insurer" means any person or persons or corporation, partnership or company authorized by the laws of this state to transact the business of insurance in this state, including entities organized or authorized to transact business in this state pursuant to chapters 19, 20, 20.1, 20.2, 20.3, and 41 of this title, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(f) "Enterprise Risk." "Enterprise Risk" means any activity, circumstance, event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level as set forth in chapters 27-4.6 and 27-4.7 or would cause the insurer to be in a hazardous financial condition as set forth in chapter 27-14.2.

(g) "NAIC." means the national association of insurance commissioners.

(h) "Person." A "person" is an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, or any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing or developing real or tangible personal property.

(i) "Securityholder." A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(j) "Subsidiary." A "subsidiary" of a specified person is an affiliate controlled by such person directly, or indirectly through one or more intermediaries.

(k) "Voting security." The term "voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 1999, ch. 22, § 11; P.L. 2000, ch. 178, § 8; P.L. 2000, ch. 200, § 18; P.L. 2000, ch. 229, § 18; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-1.5 - Subsidiaries of insurer.

§ 27-35-1.5 Subsidiaries of insurer.  (a) Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact they are subsidiaries of a domestic insurer.

(b) Additional Investment Authority. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other sections of this chapter, a domestic insurer may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent (10%) of the insurer's assets or fifty percent (50%) of the insurer's surplus as regards policyholders, provided that after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included:

(i) Total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(ii) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities; and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2) Invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subsection (b)(1) of this section or in chapter 11.1 of title 27 of this chapter applicable to the insurer. For the purpose of this paragraph, "the total investment of the insurer" shall include:

(i) Any direct investment by the insurer in an asset; and

(ii) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary;

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries; provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c) Exemption from Investment Restrictions. Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made pursuant to subsection (b) of this section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this chapter applicable to such investments of insurers.

(d) Qualification of Investment; When Determined. Whether any investment made pursuant to subsection (b) of this section meets the applicable requirements of that subsection is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e) Cessation of Control. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three (3) years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this chapter, and the insurer has so notified the commissioner.

History of Section.
(P.L. 2010, ch. 55, § 2; P.L. 2010, ch. 70, § 2.)



Chapter 27-35-2 - Acquisition of control of or merger with domestic insurer.

§ 27-35-2 Acquisition of control of or merger with domestic insurer.  (1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly (or by conversion or by exercise of any right to acquire) be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, such person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this section and the offer, request, invitation, agreement or acquisition has been approved by the commissioner in the manner prescribed in this chapter;

(2) For purposes of this section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty (30) days prior to the cessation of control. The commissioner shall determine those instances in which the party(ies) seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this section. If the statement referred to in subdivision (a)(1) of this section is otherwise filed, this paragraph shall not apply.

(3) With respect to a transaction subject to this section, the acquiring person must also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in subdivision 27-35-2.5(c)(1). A failure to file the notification may be subject to penalties specified in subdivision 27-35-2.5(e)(3).

(4) For the purposes of this section, a domestic insurer shall include any person controlling a domestic insurer unless the person, as determined by the commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance. For the purposes of this section, "person" shall not include any securities broker holding, in the usual and customary broker's function, less than twenty percent (20%) of the voting securities of an insurance company or of any person which controls an insurance company.

(1) The statement to be filed with the commissioner under this section shall be made under oath or affirmation and shall contain the following:

(i) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) of this section is to be effected, (hereinafter called the "acquiring party"), and:

(A) If the person is an individual, his or her principal occupation and all offices and positions held during the past five (5) years, and any conviction for crimes other than minor traffic violations during the past ten (10) years;

(B) If the person is not an individual, a report of the nature of its business operations during the past five (5) years or for the lesser period as the person and any predecessors shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries, and a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to such positions. The list shall include for each individual the information required by subparagraph (A) of this subdivision;

(ii) The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction where funds were or are to be obtained for any such purpose, (including any pledge of the insurer's stock, or stock of any of its subsidiaries or controlling affiliates), and the identity of persons furnishing the consideration; provided, however, that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests;

(iii) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five (5) fiscal years of each acquiring party (or for such lesser period as the acquiring party and any predecessors shall have been in existence) and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement;

(iv) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(v) The number of shares of any security referred to in subsection (a) of this section which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a) of this section, and a statement as to the method by which the fairness of the proposal was arrived at;

(vi) The amount of each class of any security referred to in subsection (a) of this section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(vii) A full description of any contracts, arrangements, or understanding with respect to any security referred to in subsection (a) of this section in which any acquiring party is involved, including, but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into;

(viii) A description of the purchase of any security referred to in subsection (a) of this section during the twelve (12) calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid;

(ix) A description of any recommendations to purchase any security referred to in subsection (a) of this section made during the twelve (12) calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(x) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a) of this section, and (if distributed) of additional soliciting material relating to them;

(xi) The terms of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) of this section for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard thereto;

(xii) An agreement by the person required to file the statement referred to in subsection (a) of this section that it will provide the annual report, specified in subsection 27-35-3(l), for so long as control exists;

(xiii) An acknowledgement by the person required to file the statement referred to in subsection (a) of this section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer; and

(xiv) Such additional information that the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders and securityholders of the insurer or in the public interest;

(2) If the person required to file the statement referred to in subsection (a) of this section is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by paragraphs (1)(i)  (1)(xiv) of this subsection shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any partner, member, or person is a corporation, or the person required to file the statement referred to in subsection (a) of this section is a corporation, the commissioner may require that the information called for by paragraphs (1)(i)  (1)(xiv) of this subsection shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of the corporation;

(3) If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two (2) business days after the person learns of the change.

(c) Alternative filing materials. If any offer, request, invitation, agreement or acquisition referred to in subsection (a) of this section is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934 or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) of this section may utilize the documents in furnishing the information called for by that statement.

(1) The commissioner shall approve any merger or other acquisition of control referred to in subsection (a) of this section unless, after a public hearing held on the merger or acquisition, at the discretion of the commissioner or upon the request of the acquiring party, the insurer or any other interested party, he or she finds that any of the following conditions exist:

(i) After the change of control the domestic insurer referred to in subsection (a) of this section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(ii) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard in this subparagraph:

(A) The informational requirements of subdivision 27-35-2.5(c)(1) and the standards of subdivision 27-35-2.5(d)(2) shall apply;

(B) The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by subdivision 27-35-2.5(d)(3) exist; and

(C) The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(iii) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(iv) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(v) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(vi) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2) The public hearing referred to in subdivision (1) of this subsection, if required, shall be held within thirty (30) days after the statement required by subsection (a) of this section is filed, and at least twenty (20) days notice of the public hearing shall be given by the commissioner to the person filing the statement. Not less than seven (7) days notice of the public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the commissioner. The commissioner shall make a determination within the sixty (60) day period preceding the effective date of the proposed transaction. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected shall have the right to present evidence, examine and cross examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the superior court of this state. All discovery proceedings shall be concluded not later than three (3) days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in subdivision (2) of this subsection may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (a) of this section. Such person shall file the statement referred to in subsection (a) of this section with the national association of insurance commissioners (NAIC) within five (5) days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within ten (10) days of the receipt of the statement referred to in subsection (a) of this section. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing, in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than sixty (60) days after the date of notification of the change in control submitted pursuant to § 27-35-2(a).

(5) The commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

(e) Exemptions. The provisions of this section shall not apply to any offer, request, invitation, agreement or acquisition which the commissioner by order shall exempt from this section as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or as otherwise not comprehended within the purposes of this section.

(f) Violations. The following shall be violations of this section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to subsection (a) or (b) of this section; or

(2) The effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has given his or her approval.

(g) Jurisdiction; consent to service of process. The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section, and over all actions involving such person arising out of violations of this section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be his true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this section. Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at his or her last known address.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 1992, ch. 445, § 10; P.L. 1993, ch. 180, § 31; P.L. 2002, ch. 240, § 1; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-2.5 - Acquisitions involving insurers not otherwise covered.

§ 27-35-2.5 Acquisitions involving insurers not otherwise covered.  (a) Definitions. The following definitions shall apply for the purposes of this section only:

(1) "Acquisition" means any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers.

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

(1) Except as exempted in paragraph (2) of this subsection, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This section shall not apply to the following:

(a) A purchase of securities solely for investment purposes so long as the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under subsection 27-35-1(c), it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state;

(b) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner in accordance with subdivision 27-35-2.5(c)(1) thirty (30) days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subparagraph of subdivision 27-35-2.5(b)(2);

(c) The acquisition of already affiliated persons;

(d) An acquisition if, as an immediate result of the acquisition,

(i) In no market would the combined market share of the involved insurers exceed five percent (5%) of the total market,

(ii) There would be no increase in any market share, or

(iii) In no market would

(I) The combined market share of the involved insurers exceed twelve percent (12%) of the total market, and

(II) The market share increase by more than two percent (2%) of the total market.

For the purpose of section (2)(d), a market means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(e) An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

(f) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

(c) Pre-acquisition Notification; Waiting Period. An acquisition covered by subsection 27-35-2.5(b) may be subject to an order pursuant to subsection 27-35-2.5(e) unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in § 27-35-6.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the NAIC relating to those markets which, under subdivision 27-35-2.5(b)(2)(d), cause the acquisition not to be exempted from the provisions of this section. The commissioner may require such additional material and information as deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection 27-35-2.5(d). The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt of the commissioner of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of receipt, or termination of the waiting period by the commissioner. Prior to the end of the waiting period, the commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

(1) The commissioner may enter an order under subdivision 27-35-2.5(e)(1) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly or if the insurer fails to file adequate information in compliance with subsection 27-35-2.5(c).

(2) In determining whether a proposed acquisition would violate the competitive standard of paragraph (1) of this subsection, the commissioner shall consider the following:

(a) Any acquisition covered under subsection 27-35-2.5(b) involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standards.

(i) If the market is highly concentrated and the involved insurers possess the following shares of the market:

SEE THE BOOK FOR THE PROPER TABLE.

(ii) Or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

SEE THE BOOK FOR THE PROPER TABLE.

A highly concentrated market is one in which the share of the four (4) largest insurers is seventy-five percent (75%) or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two (2) insurers are involved, exceeding the total of the two columns in the table is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection. For the purpose of this item, the insurer with the largest share of the market shall be deemed to be Insurer A.

(b) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two (2) largest to the eight (8) largest, has increased by seven percent (7%) or more of the market over a period of time extending from any base year five (5) to ten (10) years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection 27-35-2.5(b) involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection if:

(i) There is a significant trend toward increased concentration in the market;

(ii) One of the insurers involved is one of the insurers in a grouping of large insurers showing the requisite increase in the market share; and

(iii) Another involved insurer's market is two percent (2%) or more.

(c) For the purposes of subdivision 27-35-2.5(d)(2):

(i) The term "insurer" includes any company or group of companies under common management, ownership or control;

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the NAIC and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state;

(iii) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(d) Even though an acquisition is not prima facie violative of the competitive standard under paragraphs (2)(a) and (2)(b) of this subsection, the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under sections (2)(a) and (2)(b) of this subsection, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this subparagraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered under subdivision 27-35-2.5(e)(1) if:

(a) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(b) The acquisition will substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits which would arise from not lessening competition.

(1) If an acquisition violates the standards of this section, the commissioner may enter an order:

(i) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(ii) Denying the application of an acquired or acquiring insurer for a license to do business in this state.

(b) Such an order shall not be entered unless:

(i) There is a hearing;

(ii) Notice of the hearing is issued prior to the end of the waiting period and not less than fifteen (15) days prior to the hearing; and

(iii) The hearing is concluded and the order is issued no later than sixty (60) days after the date of the filing of the pre-acquisition notification with the commissioner.

Every order shall be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

(c) An order pursuant to this paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the commissioner under paragraph (1) and while the order is in effect may, after notice and hearing and upon order of the commissioner, be subject to one or more of the penalties set forth in § 42-14-16:

(3) Any insurer or other person who fails to make any filing required by this section, and who also fails to demonstrate a good faith effort to comply with any filing requirement, shall be subject to one or more penalties set forth in § 42-14-16.

(f) Inapplicable Provisions. Subsections 27-35-8(b), 27-35-8(c), and 27-35-10 do not apply to acquisitions covered under subsection 27-35-2.5(b).

History of Section.
(P.L. 2010, ch. 55, § 2; P.L. 2010, ch. 70, § 2; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-3 - Registration of insurers.

§ 27-35-3 Registration of insurers.  (a) Registration. Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in:

(1) this section;

(2) section 27-35-4(a)(1), (b) and (d) and

(3) Either subdivision 27-35-4(a)(2) or a provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen (15) days after the end of the month in which it learns of each change or addition.

Any insurer which is subject to registration under this section shall register fifteen (15) days after it becomes subject to registration, and annually thereafter by March 1 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time. The commissioner may require any insurer authorized to do business in the state which is a member of an insurance holding company system and which is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in subsection (c) of this section or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Information and form required. Every insurer subject to registration shall file a registration statement with the commissioner on a form and in a format prescribed by the NAIC, which shall contain the following current information:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) The identity and relationship of every member of the insurance holding company system;

(3) The following agreements in force and transactions currently outstanding or which have occurred during the last calendar year between the insurer and its affiliates:

(i) Loans, other investments or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(ii) Purchases, sales, or exchanges of assets;

(iii) Transactions not in the ordinary course of business;

(iv) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(v) All management service contracts, service contracts and all cost sharing arrangements;

(vi) Reinsurance agreements;

(vii) Dividends and other distributions to shareholders; and

(viii) Consolidated tax allocation agreements;

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) If requested by the commissioner, the insurer shall include financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include, but are not limited to, annual audited financial statements filed with the U.S. Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this paragraph may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner;

(7) Statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(8) Any other information required by the commissioner by rule or regulation.

(c) Summary of Changes to Registration Statement. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) Materiality. No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if that information is not material for the purposes of this section. Unless the commissioner by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans, or extensions of credit, investments or guarantees involving one-half of one percent (.5%) or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.

(e) Reporting of Dividends to Shareholders. Subject to subsection 27-35-4(b), each registered insurer shall report to the commissioner all dividends and other distributions to shareholders within fifteen (15) business days following the declaration thereof.

(f) Information of Insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this act.

(g) Termination of registration. The commissioner shall terminate the registration of any insurer that demonstrates that it no longer is a member of an insurance holding company system.

(h) Consolidated filing. The commissioner may require or allow two (2) or more affiliated insurers subject to registration to file a consolidated registration statement.

(i) Alternative registration. The commissioner may allow an insurer that is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) and to file all information and material required to be filed under this section.

(j) Exemptions. The provisions of this section shall not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule, regulation, or order shall exempt from the provisions of this section.

(k) Disclaimer. Any person may file with commissioner a disclaimer of affiliation with any authorized insurer or a disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation.

A disclaimer of affiliation shall be deemed to have been granted unless the commissioner, within thirty (30) days following receipt of a complete disclaimer, notifies the filing party that the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of its duty to register under this section if approval of the disclaimer has been granted by the commissioner, or if the disclaimer is deemed to have been approved.

(l) Enterprise Risk Filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the financial analysis handbook adopted by the national association of insurance commissioners.

(m) Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this section within the time specified for the filing shall be a violation of this section.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 1993, ch. 180, § 31; P.L. 1996, ch. 188, § 15; P.L. 1999, ch. 141, § 2; P.L. 2002, ch. 292, § 80; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-4 - Standards and management of an insurer within a holding company system.

§ 27-35-4 Standards and management of an insurer within a holding company system.  (a) Transactions within an Insurance Holding Company System.

(1) Transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(i) The terms shall be fair and reasonable;

(ii) Agreements for cost sharing and management services shall include such provisions as required by rule and regulation issued by the commissioner;

(iii) Charges or fees for services performed shall be reasonable;

(iv) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(v) The books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(vi) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(vii) The charges or fees for services performed shall be reasonable; and

(2) The following transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, which are subject to any materiality standards contained in subparagraphs (A) through (G) of this subsection, may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least thirty (30) days prior, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within thirty (30) days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any.

(A) Sales, purchases, exchanges, loans, extensions of credit, or investments, provided the transactions are equal to or exceed:

(i) With respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders as of the 31st day of December next preceding; or

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets; as of the 31st day of December next preceding;

(B) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans of extensions of credit, provided the transactions are equal to or exceed:

(i) With respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders as of the 31st day of December next preceding;

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets; as of the 31st day of December next preceding;

(C) Reinsurance agreements or modifications thereto, including:

(I) All reinsurance pooling agreements;

(II) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premiums or a change in the insurer's liabilities in any of the next three (3) years, equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of those assets will be transferred to one or more affiliates of the insurer;

(D) All management agreements, service contracts, tax allocation agreements, guarantees and all cost sharing arrangements;

(E) Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this subsection unless it exceeds the lesser of one-half of one percent (.5%) of the insurer's admitted assets or ten percent (10%) of surplus as regards policyholders as of the 31st day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this subsection;

(F) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in such investments, exceeds two and one-half percent (2.5%) of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to § 27-35-1.5 of this chapter (or authorized under any other section of this chapter), or in non-subsidiary insurance affiliates that are subject to the provisions of this act, are exempt from this requirements; and

(G) Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders;

Nothing contained in this paragraph shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that the separate transactions were entered into over any twelve (12) month period for that purpose, he or she may exercise his or her authority under § 27-35-9.

(4) The commissioner, in reviewing transactions pursuant to subdivision (a)(2) of this section shall consider whether the transactions comply with the standards set forth in subdivision (a)(1) of this section and whether they may adversely affect the interests of policyholders.

(5) The commissioner shall be notified within thirty (30) days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent (10%) of the corporation's voting securities.

(b) Adequacy of surplus. For the purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification, and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's investment portfolio;

(8) The surplus as regards policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves; and

(10) The quality and liquidity of investment in affiliates. The commissioner may treat this investment as a disallowed asset for the purposes of determining the adequacy of surplus as regards policyholders whenever in his or her judgment the investment warrants.

(1) No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until thirty (30) days after the commissioner has received notice of the declaration thereof and has not within that period disapproved the payment, or until the commissioner has approved the payment within the thirty (30) day period;

(2) For purposes of this section, an "extraordinary dividend or distribution" includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve (12) months exceeds the lesser of:

(i) ten percent (10%) of the insurer's surplus as regards policyholders as of the 31st day of December next preceding; or

(ii) the net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the twelve (12) month period ending the 31st day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two (2) calendar years that has not already been paid out as dividends. This carry forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years;

(3) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval, and the declaration shall confer no rights upon shareholders until: (i) the commissioner has approved the payment of the dividend or distribution or (ii) the commissioner has not disapproved the payment within the thirty (30) day period referred to in subdivision (1) of this subsection.

(d) Management of Domestic Insurers Subject to Registration. All domestic insurers shall become in compliance and maintain compliance with the provisions of this title addressing good corporate governance standards § 27-1-2.1, unless otherwise exempted in § 27-1-2.1.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 1991, ch. 257, § 4; P.L. 1991, ch. 348, § 10; P.L. 1992, ch. 325, § 1; P.L. 1999, ch. 141, § 2; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-5 - Examination.

§ 27-35-5 Examination.  (a) Power of commissioner. Subject to the limitation contained in this section and in addition to the powers which the commissioner has under other sections of this title relating to the examination of insurers, the commissioner shall have the power to examine any insurer registered under 27-35-3 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

(1) The commissioner may order any insurer registered under § 27-35-3 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this chapter.

(2) To determine compliance with this chapter, the commissioner may order any insurer registered under § 27-35-3 to produce information not in the possession of the insurer if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. Whenever it appears to the commissioner that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer to pay a penalty for each day's delay, or may suspend or revoke the insurer's license.

(c) Use of consultants. The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) of this section. Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(d) Expenses. Each registered insurer producing for examination records, books and papers pursuant to subsection (a) of this section shall be liable for and shall pay the expense of the examination in accordance with applicable laws of this state.

(e) Compelling Production. In the event the insurer fails to comply with an order, the commissioner shall have the power to examine the affiliates to obtain the information. The commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in superior court of this state, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-5.5 - Supervisory colleges.

§ 27-35-5.5 Supervisory colleges.  (a) Power of the Commissioner. With respect to any insurer registered under § 27-35-3, and in accordance with subsection (c) below, the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this chapter. The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college;

(2) Clarifying the membership and participation of other supervisors in the supervisory college;

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) Establishing a crisis management plan.

(b) Expenses. Each registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subsection (c) below, including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

(c) Supervisory College. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with § 27-35-5, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal and international regulatory agencies. The commissioner may enter into agreements in accordance with subsection 27-35-6(c) providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

History of Section.
(P.L. 2011, ch. 15, § 1; P.L. 2011, ch. 26, § 1.)



Chapter 27-35-6 - Confidential treatment.

§ 27-35-6 Confidential treatment.  (a) Documents, materials or other information in the possession or control of the department of business regulation that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to § 27-35-5, and all information reported pursuant to §§ 27-35-2(b)(xii), 27-35-2(b)(viii), 27-35-3, and 27-35-4, shall be confidential by law and privileged, shall not be subject to the access of public records act, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials or other information public, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication thereof, in which event the commissioner may publish all or any part of it in a manner that he or she may deem appropriate.

(b) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this chapter shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a) of this section.

(c) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (a), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in § 27-35-5.5, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material or other information and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding subparagraph (c)(1) above, the commissioner may only share confidential and privileged documents, material, or information reported pursuant to subsection 27-35-3(l) with commissioners of states having statutes or regulations substantially similar to subsection (a) of this section and who have agreed in writing not to disclose such information.

(3) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information.

(4) Shall enter into written agreements with the NAIC governing sharing and use of information provided pursuant to this chapter consistent with this subsection that shall:

(i) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter, including procedures and protocols for sharing by the NAIC with other state, federal or international regulators;

(ii) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter remains with the commissioner and the NAIC's use of the information is subject to the direction of the commissioner;

(iii) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this chapter is subject to a request or subpoena to the NAIC for disclosure or production; and

(iv) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter.

(d) The sharing of information by the commissioner pursuant to this chapter shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution and enforcement of the provisions of this chapter.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (c).

(f) Documents, materials or other information in the possession or control of the NAIC pursuant to this chapter shall be confidential by law and privileged, shall not be subject to § 38-2-3, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-7 - Rules and regulations.

§ 27-35-7 Rules and regulations.  The commissioner may, upon notice and opportunity for all interested persons to be heard, issue rules, regulations and orders that are necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1971, ch. 273, § 1.)



Chapter 27-35-8 - Injunctions  Prohibitions against voting securities  Sequestration of voting securities.

§ 27-35-8 Injunctions  Prohibitions against voting securities  Sequestration of voting securities.  (a) Injunctions. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed or is about to commit a violation of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter, the commissioner may apply to the superior court of Providence County for an order enjoining the insurer or director, officer, employee, or agent thereof from violating or continuing to violate this chapter or any rule, regulation or order, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(b) Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; but no action taken at the meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter the insurer or the commissioner may apply to the superior court for Providence County to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of § 27-35-4 or any rule, regulation, or order issued by the commissioner under that section to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(c) Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule, regulation, or order issued by the commissioner under this chapter, the superior court for Providence County may, on such notice that the court deems appropriate, upon the application of the insurer or the commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue such orders as may be appropriate to effectuate the provisions of this chapter. Notwithstanding any other provisions of law, for the purposes of this chapter, the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1.)



Chapter 27-35-9 - Sanctions.

§ 27-35-9 Sanctions.  (a) Any insurer failing, without just cause, to file any registration statement as required in this chapter shall be required, after notice and hearing, to pay a penalty of five hundred dollars ($500) for each day's delay, to be recovered by the commissioner, and the penalty so recovered shall be paid into the general revenue fund of this state. The maximum penalty under this section is that determined pursuant to § 42-14-16. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted as required by this chapter or which violate this chapter shall pay, in their individual capacity, a civil forfeiture determined pursuant to § 42-14-16, after notice and hearing. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(c) Whenever it appears to the commissioner that any insurer subject to this act or any director, officer, employee, or agent of the insurer has engaged in any transaction or entered into a contract which is subject to § 27-35-4 of this chapter and which would not have been approved had approval been requested, the commissioner may order the insurer to immediately cease and desist any further activity under the transaction or contract. After notice and hearing the commissioner may also order the insurer to void any contracts and restore the status quo if that action is in the best interest of the policyholders, creditors, or the public.

(d) Whenever it appears to the commissioner that any insurer or any director, officer, employee or agent thereof has committed a willful violation of this chapter, that insurer or any director, officer, employee or agent thereof shall be in violation of chapter 54 of title 27.

(e) Whenever it appears to the commissioner that any person has committed a violation of § 27-35-2 of this chapter and which prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with chapter 27-14.1.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 1991, ch. 257, § 5; P.L. 1991, ch. 348, § 10; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-10 - Receivership.

§ 27-35-10 Receivership.  Whenever it appears to the commissioner that any person has committed a violation of this chapter which impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed as provided in chapter 14.3 of this title to take possession of the property of the domestic insurer and to conduct its business.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 2011, ch. 15, § 2; P.L. 2011, ch. 26, § 2.)



Chapter 27-35-10.5 - Recovery.

§ 27-35-10.5 Recovery.  (a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee, where the distribution or payment pursuant to (i) or (ii) is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d) of this section.

(b) No distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) of this section which the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that would have been received if they had been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay claims due from it, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

History of Section.
(P.L. 2010, ch. 55, § 2; P.L. 2010, ch. 70, § 2.)



Chapter 27-35-11 - Revocation, suspension, or nonrenewal of insurer's license.

§ 27-35-11 Revocation, suspension, or nonrenewal of insurer's license.  Whenever it appears to the commissioner that any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for any period that he or she finds is required for the protection of policyholders or the public. That determination shall be accompanied by specific findings of fact and conclusions of law.

History of Section.
(P.L. 1971, ch. 273, § 1.)



Chapter 27-35-12 - Judicial review  Mandamus.

§ 27-35-12 Judicial review  Mandamus.  (a) Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the commissioner pursuant to this chapter may appeal the action to the superior court. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b) The filing of an appeal pursuant to this section shall stay the application of any rule, regulation, order or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors or the public.

(c) Any person aggrieved by any failure of the commissioner to act or make a determination required by this chapter may petition the superior court of Providence County for a writ in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make the determination.

History of Section.
(P.L. 1971, ch. 273, § 1; P.L. 2010, ch. 55, § 1; P.L. 2010, ch. 70, § 1.)



Chapter 27-35-13 - Conflict with other laws.

§ 27-35-13 Conflict with other laws.  All laws and parts of laws of this state inconsistent with this chapter are superseded with respect to matters covered by this chapter.

History of Section.
(P.L. 1971, ch. 273, § 1.)



Chapter 27-35-14 - Severability.

§ 27-35-14 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are severable.

History of Section.
(P.L. 1971, ch. 273, § 1.)






Chapter 27-36 - Consumer Representation at Rate Hearings

Chapter 27-36-1 - Representation.

§ 27-36-1 Representation.  All hearings conducted in accordance with the provisions of this title and chapter 62 of title 42 shall be attended by the attorney general or his or her designee and he or she shall represent, protect, and advocate the rights of the consumers at the hearings; provided, that if the hearings are related to a rate increase request by a health insurer, then the hearings shall be open to the public and shall be held by the department of business regulation. The department shall promulgate rules and regulations to ensure that the general public is given adequate notice. The term "health insurer" as used in this chapter includes all persons, firms, corporations, or other organizations offering and assuring health services on a prepaid or primarily expense incurred basis, including, but not limited to, policies of accident or sickness insurance, as defined by chapter 18 of this title, nonprofit hospital or medical service plans, whether organized under chapter 10 or 20 of this title or under any public law or by special act of the general assembly, health maintenance organizations, and any other entity which insures or reimburses for diagnostic, therapeutic, or preventive services to a defined population on the basis of a periodic premium. It shall also include all organizations providing health benefits coverage for employees on a self-insurance basis without the intervention of other entities.

History of Section.
(P.L. 1977, ch. 219, § 1; P.L. 1987, ch. 569, § 1; P.L. 1990, ch. 335, § 1; P.L. 1996, ch. 355, § 1.)



Chapter 27-36-2 - Annual assessments of insurance companies.

§ 27-36-2 Annual assessments of insurance companies.  (a) The director of the department of business regulation shall make an annual assessment against each insurance company, those corporations and other entities subject to this title and chapter 62 of title 42, hereafter referred to as a "company", for payment of all reasonable expenditures incurred by the attorney general in representation at insurance rate hearings for matters involving insurance regulation. The assessments shall be in amounts annually determined and certified by the attorney general to the director of the department of business regulation as sufficient reimbursement for the general expenditures of the attorney general to fulfill the attorney general's obligations under this chapter. The general expenditures shall be proportionately assessed by the director of the department of business regulation against each company. In addition, actual reasonable costs for experts, such as but not limited to actuaries and economists, and other specific costs incurred by the attorney general related to insurance rate hearings, whether or not a public hearing has been held or the rate review has proceeded through a final decision by the department of business regulation or office of the health insurance commissioner, shall be billed directly by the attorney general to the company that initiated the filing.

(b) The company billed for such specific costs shall make payment to the attorney general by forwarding a check, payable to the service provider, to the chief of the Insurance Advocacy Unit of the attorney general's office within sixty (60) days of the date invoiced. Assessments made pursuant to this section may be credited to the normal operating costs of each company and shall be deposited as general revenue.

History of Section.
(P.L. 1977, ch. 219, § 1; P.L. 1987, ch. 569, § 1; P.L 1995, ch. 370, art. 40, § 87; P.L. 2000, ch. 55, art. 11, § 1; P.L. 2001, ch. 127, § 1; P.L. 2008, ch. 9, art. 15, § 1.)






Chapter 27-37 - Cancellation of Group Insurance

Chapter 27-37-1 - Notice of cancellation.

§ 27-37-1 Notice of cancellation.  No policy of group insurance issued in this state shall be cancelled by the insurer unless written notice of cancellation is mailed to the group contract holder by certified or registered mail at least thirty (30) days prior to the cancellation date in order for the cancellation to be effective.

History of Section.
(P.L. 1979, ch. 215, § 1; P.L. 2002, ch. 292, § 81.)






Chapter 27-38 - Insurance Coverage for Treatment of Substance Abuse



Chapter 27-38.1 - Insurance Coverage for Pediatric Preventive Care

Chapter 27-38.1-1 - Definitions.

§ 27-38.1-1 Definitions.  For the purposes of this chapter, the following words and terms have the following meanings:

(1) "Health insurers" as used in this chapter includes all persons, firms, corporations, or other organizations offering and assuring health services on a prepaid or primarily expense incurred basis, including, but not limited to, policies of accident or sickness insurance, as defined by chapter 18 of this title, except for supplemental policies which only provide coverage for specified diseases, or other supplemental policies, nonprofit hospital or medical service plans, whether organized under chapter 19 or 20 of this title or under any public law or by special act of the general assembly, health maintenance organizations, and any other entity, which insures or reimburses for diagnostic, therapeutic, or preventive services to a determined population on the basis of a periodic premium;

(2) "Pediatric preventive care" means those services recommended by the committee on practice and ambulatory medicine of the American academy of pediatrics when delivered, supervised, prescribed, or recommended by a physician and rendered to a child from birth through age nineteen (19); and

(3) "School policy" means a policy of accident and sickness insurance, as defined in § 27-18-1, providing coverage for a minor child only and issued by or through the school attended by the child.

History of Section.
(P.L. 1988, ch. 488, § 1.)



Chapter 27-38.1-2 - Coverage required for pediatric preventive care.

§ 27-38.1-2 Coverage required for pediatric preventive care.  (a) Every health insurance plan providing coverage for a dependent or minor child, other than school policies, shall include benefits for pediatric preventive care. All benefits shall be reimbursed in accordance with the reimbursement policies and procedure of each health insurer.

(b) Every health insurer shall provide benefits for pediatric preventive care or make that care available to its enrolled participants. Benefits do not need to be provided pursuant to this section for pediatric preventive care services that are paid for or offered free of charge by the state of Rhode Island. Benefits do not need to be provided for the cost of biologicals used for vaccinations.

History of Section.
(P.L. 1988, ch. 488, § 1.)



Chapter 27-38.1-3 - Benefits to be included in basic coverage.

§ 27-38.1-3 Benefits to be included in basic coverage.  The benefits mandated by this chapter shall be included in all benefit plans offered by every health insurer and health maintenance organization. Benefit plans offered by health insurers and health maintenance organizations may impose copayment charges for the benefits mandated by this chapter; in no instance shall the copayment amounts be greater than copayment charges imposed for other physician office visits, nor shall the copayment charges pose a barrier to obtaining pediatric preventive care. Benefits for pediatric services shall be reimbursed in accordance with each health insurer's respective principles and mechanisms of reimbursement. The provisions of this benefit will supersede any deductible requirements.

History of Section.
(P.L. 1988, ch. 488, § 1.)






Chapter 27-38.2 - Insurance Coverage for Mental Illness and Substance Abuse

Chapter 27-38.2-1 - Mental illness coverage.

§ 27-38.2-1 Mental illness coverage.  Every health care insurer that delivers or issues for delivery or renews in this state a contract, plan, or policy except contracts providing supplemental coverage to Medicare or other governmental programs, shall provide coverage for the medical treatment of mental illness and substance abuse under the same terms and conditions as that coverage is provided for other illnesses and diseases. Insurance coverage offered pursuant to this statute must include the same durational limits, amount limits, deductibles, and co-insurance factors for mental illness as for other illnesses and diseases.

History of Section.
(P.L. 1994, ch. 225, § 1; P.L. 1994, ch. 336, § 1; P.L. 2001, ch. 174, § 2; P.L. 2001, ch. 409, § 2; P.L. 2002, ch. 292, § 83.)



Chapter 27-38.2-2 - Definitions.

§ 27-38.2-2 Definitions.  For the purposes of this chapter, the following words and terms have the following meanings:

(1) "Health insurers" means all persons, firms, corporations, or other organizations offering and assuring health services on a prepaid or primarily expense-incurred basis, including but not limited to policies of accident or sickness insurance, as defined by chapter 18 of this title, nonprofit hospital or medical service plans, whether organized under chapter 19 or 20 of this title or under any public law or by special act of the general assembly, health maintenance organizations, or any other entity which insures or reimburses for diagnostic, therapeutic, or preventive services to a determined population on the basis of a periodic premium. Provided, this chapter does not apply to insurance coverage providing benefits for:

(i) Hospital confinement indemnity;

(ii) Disability income;

(iii) Accident only;

(iv) Long-term care;

(v) Medicare supplement;

(vi) Limited benefit health;

(vii) Specific disease indemnity;

(viii) Sickness or bodily injury or death by accident or both; and

(ix) Other limited benefit policies.

(2) "Mental illness" means any mental disorder and substance abuse disorder that is listed in the most recent revised publication or the most updated volume of either the Diagnostic and Statistical Manual of Mental Disorders (DSM) published by the American Psychiatric Association or the International Classification of Disease Manual (ICO) published by the World Health Organization and that substantially limits the life activities of the person with the illness; provided, that tobacco and caffeine are excluded from the definition of "substance" for the purposes of this chapter. "Mental illness" shall not include: (i) mental retardation, (ii) learning disorders, (iii) motor skills disorders, (iv) communication disorders, and (v) mental disorders classified as "V" codes. Nothing shall preclude persons with these conditions from receiving benefits provided under this chapter for any other diagnoses covered by this chapter.

(3) "Mental illness coverage" means inpatient hospitalization, partial hospitalization provided in a hospital or any other licensed facility, intensive out patient services, outpatient services and community residential care services for substance abuse treatment. It shall not include methadone maintenance services or community residential care services for mental illnesses other than substance abuse disorders.

(4) "Outpatient services" means office visits that provide for the treatment of mental illness and substance abuse.

(5) "Community residential care services" mean those facilities as defined and licensed in accordance with chapter 24 of title 40.1.

History of Section.
(P.L. 1994, ch. 225, § 1; P.L. 1994, ch. 336, § 1; P.L. 2001, ch. 174, § 2; P.L. 2001, ch. 409, § 2.)



Chapter 27-38.2-3 - Medical necessity and appropriateness of treatment.

§ 27-38.2-3 Medical necessity and appropriateness of treatment.  (a) Upon request of the reimbursing health insurers, all providers of treatment of mental illness shall furnish medical records or other necessary data which substantiates that initial or continued treatment is at all times medically necessary and appropriate. When the provider cannot establish the medical necessity and/or appropriateness of the treatment modality being provided, neither the health insurer nor the patient shall be obligated to reimburse for that period or type of care that was not established. The exception to the preceding can only be made if the patient has been informed of the provisions of this subsection and has agreed in writing to continue to receive treatment at his or her own expense.

(b) The health insurers, when making the determination of medically necessary and appropriate treatment, must do so in a manner consistent with that used to make the determination for the treatment of other diseases or injuries covered under the health insurance policy or agreement.

(c) Any subscriber who is aggrieved by a denial of benefits provided under this chapter may appeal a denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

History of Section.
(P.L. 1994, ch. 225, § 1; P.L. 1994, ch. 336, § 1; P.L. 1999, ch. 148, § 1; P.L. 2001, ch. 174, § 2; P.L. 2001, ch. 409, § 2; P.L. 2008, ch. 475, § 93.)



Chapter 27-38.2-4 - Limitations of coverage.

§ 27-38.2-4 Limitations of coverage.  (a) The health care benefits outlined in this chapter apply only to services delivered within the state of Rhode Island; provided, that all health insurers shall be required to provide coverage for those benefits mandated by this chapter outside of the state of Rhode Island where it can be established through a pre-authorization process that the required services are not available in the state of Rhode Island from a provider in the health insurer's network.

(b) For the purposes of this chapter, outpatient services, with the exception of outpatient medication visits, shall be provided for up to thirty (30) visits in any calendar year; outpatient services for substance abuse treatment shall be provided for up to thirty (30) hours in any calendar year; community residential care services for substance abuse treatment shall be provided for up to thirty (30) days in any calendar year; and detoxification benefits shall be provided for up to five (5) detoxification occurrences or thirty (30) days in any calendar year, whichever comes first.

History of Section.
(P.L. 1994, ch. 225, § 1; P.L. 1994, ch. 336, § 1; P.L. 2001, ch. 174, § 2; P.L. 2001, ch. 409, § 2.)



Chapter 27-38.2-5 - Credentialing or contracting practices.

§ 27-38.2-5 Credentialing or contracting practices.  Nothing in this chapter shall be construed to require a change in the credentialing or contracting practices of health insurers for mental health or substance abuse providers.

History of Section.
(P.L. 2001, ch. 174, § 3; P.L. 2001, ch. 409, § 3.)






Chapter 27-39 - Second Medical Opinion

Chapter 27-39-1 - Definitions.

§ 27-39-1 Definitions.  As used in this chapter:

(1) "Elective surgical procedure" means any non-emergency surgical procedure that may be scheduled at the convenience of the patient or the surgeon without jeopardizing the patient's life or causing serious impairment to the patient's bodily functions;

(2) "Eligible physician" means a physician licensed to practice medicine and surgery who holds the rank of diplomate of an American board (M.D.) or certified specialist (D.O.) in the surgical or medical specialty for which surgery is proposed; and

(3) "Second surgical opinion" means an opinion of an eligible physician based on that physician's examination of a person for the purpose of evaluating the medical advisability of that person undergoing an elective surgical procedure. The examinations must be performed after another physician licensed to practice medicine and surgery has proposed to perform the surgical procedure on the person but prior to the performance of the surgical procedure.

History of Section.
(P.L. 1983, ch. 143, § 1.)



Chapter 27-39-2 - Insurance benefits for second opinion.

§ 27-39-2 Insurance benefits for second opinion.  (a) Any insurer issuing an individual insurance policy which provides coverage of surgical operations performed on a person while confined in a hospital as an inpatient shall make available under the policy benefits for a second surgical opinion for elective surgical procedures performed in a hospital either on an inpatient or outpatient basis or in a licensed surgical facility.

(b) Benefits for a second surgical opinion shall include payment for the second surgical opinion services of an eligible physician and for essential laboratory and X-ray services incidental to those services, either as a benefit under the individual policy or, at the insurer's option, as an additional benefit offered to the prospective policyholder at issue of a policy. Benefit payments may be limited to second surgical opinion services of eligible physicians who have agreed to participate in an insurer's second surgical opinion program. The benefits shall be equal to amounts payable under the policy for covered in hospital consultations. As a condition of eligibility for a second surgical opinion benefit, the subscriber shall notify the insurer in advance to verify eligibility and compliance with the provisions in this section.

History of Section.
(P.L. 1983, ch. 143, § 1.)



Chapter 27-39-3 - Insurance benefits for third opinion.

§ 27-39-3 Insurance benefits for third opinion.  If a second surgical opinion does not confirm that a proposed elective surgical procedure is medically advisable, benefits must be provided under the policy for a third surgical opinion in the same manner as for the second opinion. As a condition of eligibility for a second surgical opinion benefit, the subscriber shall notify the insured in advance to verify eligibility and compliance with the provisions in this section.

History of Section.
(P.L. 1983, ch. 143, § 1.)



Chapter 27-39-4 - Exclusions.

§ 27-39-4 Exclusions.  (a) The second surgical opinion benefit provisions of a policy may exclude: (1) benefits while the patient is confined in a hospital as an inpatient, (2) any surgical procedures not covered by the policy, and (3) surgical procedures in the following categories: cosmetic surgery, pregnancy related surgery, dental surgery, podiatric surgery, and sterilization.

(b) If an eligible physician who furnishes a second or third surgical opinion also performs the surgical procedure, the policy need not provide payment for the second and third opinion services of that physician.

History of Section.
(P.L. 1983, ch. 143, § 1.)



Chapter 27-39-5 - Severability.

§ 27-39-5 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1983, ch. 143, § 1.)






Chapter 27-40 - Insurance Premium Finance Agreements



Chapter 27-41 - Health Maintenance Organizations

Chapter 27-41-1 - Short title.

§ 27-41-1 Short title.  This chapter may be cited as the "Health Maintenance Organization Act."

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-2 - Definitions.

§ 27-41-2 Definitions.  As used in this chapter:

(a) "Adverse benefit determination" means any of the following: a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit, including any such denial, reduction, termination, or failure to provide or make payment that is based on a determination of a an individual's eligibility to participate in a plan or to receive coverage under a plan, and including, with respect to group health plans, a denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a benefit resulting from the application of any utilization review, as well as a failure to cover an item or service for which benefits are otherwise provided because it is determined to be experimental or investigational or not medically necessary or appropriate. The term also includes a rescission of coverage determination.

(b) "Affordable Care Act" means the federal Patient Protection and Affordable Care act of 2010, as amended by the federal Health Care and Education Reconciliation Act of 2010, and federal regulations adopted thereunder;

(c) "Commissioner" or "health insurance commissioner" means that individual appointed pursuant to § 42-14.5-1 of the general laws.

(d) "Covered health services" means the services that a health maintenance organization contracts with enrollees and enrolled groups to provide or make available to an enrolled participant.

(e) "Director" means the director of the department of business regulation or his or her duly appointed agents.

(f) "Employee" means any person who has entered into the employment of or works under a contract of service or apprenticeship with any employer. It shall not include a person who has been employed for less than thirty (30) days by his or her employer, nor shall it include a person who works less than an average of thirty (30) hours per week. For the purposes of this chapter, the term "employee" means a person employed by an "employer" as defined in subsection (d) of this section. Except as otherwise provided in this chapter the terms "employee" and "employer" are to be defined according to the rules and regulations of the department of labor and training.

(g) "Employer" means any person, partnership, association, trust, estate, or corporation, whether foreign or domestic, or the legal representative, trustee in bankruptcy, receiver, or trustee of a receiver, or the legal representative of a deceased person, including the state of Rhode Island and each city and town in the state, which has in its employ one or more individuals during any calendar year. For the purposes of this section, the term "employer" refers only to an employer with persons employed within the state of Rhode Island.

(h) "Enrollee" means an individual who has been enrolled in a health maintenance organization.

(i) "Essential health benefits" shall have the meaning set forth in section 1302(b) of the federal Affordable Care Act.

(j) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which the enrollee is entitled.

(k) "Grandfathered health plan" means any group health plan or health insurance coverage subject to 42 USC § 18011.

(l) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan.

(m) "Group health plan" means an employee welfare benefit plan as defined in 29 USC § 1002(1), to the extent that the plan provides health benefits to employees or their dependents directly or through insurance, reimbursement, or otherwise.

(n) "Health benefits" or "covered benefits" means coverage or benefits for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body including coverage or benefits for transportation primarily for and essential thereto, and including medical services as defined in R.I. Gen. Laws § 27-19-17;

(o) "Health care facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings.

(p) "Health care professional" means a physician or other health care practitioner licensed, accredited or certified to perform specified health care services consistent with state law.

(q) "Health care provider" or "provider" means a health care professional or a health care facility.

(r) "Health care services" means any services included in the furnishing to any individual of medical, podiatric, or dental care, or hospitalization, or incident to the furnishing of that care or hospitalization, and the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability.

(s) "Health insurance carrier" means a person, firm, corporation or other entity subject to the jurisdiction of the commissioner under this chapter, and includes a health maintenance organization. Such term does not include a group health plan.

(t) "Health maintenance organization" means a single public or private organization which:

(1) Provides or makes available to enrolled participants health care services, including at least the following basic health care services: usual physician services, hospitalization, laboratory, x-ray, emergency, and preventive services, and out of area coverage, and the services of licensed midwives;

(2) Is compensated, except for copayments, for the provision of the basic health care services listed in subdivision (1) of this subsection to enrolled participants on a predetermined periodic rate basis; and

(3) Provides physicians' services primarily:

(A) Directly through physicians who are either employees or partners of the organization; or

(B) Through arrangements with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis;

(ii) "Health maintenance organization" does not include prepaid plans offered by entities regulated under chapter 1, 2, 19, or 20 of this title that do not meet the criteria above and do not purport to be health maintenance organizations;

(4) Provides the services of licensed midwives primarily:

(i) Directly through licensed midwives who are either employees or partners of the organization; or

(ii) Through arrangements with individual licensed midwives or one or more groups of licensed midwives organized on a group practice or individual practice basis.

(u) "Licensed midwife" means any midwife licensed pursuant to § 23-13-9.

(v) "Material modification" means only systemic changes to the information filed under § 27-41-3.

(w) "Net worth", for the purposes of this chapter, means the excess of total admitted assets over total liabilities.

(x) "Office of the health insurance commissioner" means the agency established under § 42-14.5-1 of the general laws.

(y) "Physician" includes podiatrist as defined in chapter 29 of title 5.

(z) "Private organization" means a legal corporation with a policy making and governing body.

(aa) "Provider" means any physician, hospital, licensed midwife, or other person who is licensed or authorized in this state to furnish health care services.

(bb) "Public organization" means an instrumentality of government.

(cc) "Rescission" means a cancellation or discontinuance of coverage that has retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

(dd) "Risk based capital ("RBC') instructions" means the risk based capital report including risk based capital instructions adopted by the National Association of Insurance Commissioners ("NAIC"), as these risk based capital instructions are amended by the NAIC in accordance with the procedures adopted by the NAIC.

(ee) "Total adjusted capital" means the sum of:

(1) A health maintenance organization's statutory capital and surplus (i.e. net worth) as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under § 27-41-9; and

(2) Any other items, if any, that the RBC instructions provide.

(ff) "Uncovered expenditures" means the costs of health care services that are covered by a health maintenance organization, but that are not guaranteed, insured, or assumed by a person or organization other than the health maintenance organization. Expenditures to a provider that agrees not to bill enrollees under any circumstances are excluded from this definition.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1987, ch. 107, § 1; P.L. 1990, ch. 168, § 3; P.L. 1995, ch. 334, § 1; P.L. 1999, ch. 254, § 1; P.L. 2002, ch. 292, § 85; P.L. 2012, ch. 256, § 9; P.L. 2012, ch. 262, § 9.)



Chapter 27-41-3 - Establishment of health maintenance organizations.

§ 27-41-3 Establishment of health maintenance organizations.  (a) Notwithstanding chapter 5.1 of title 7, sections 27-2-22, 27-19-4, 27-20-4, 27-20.1-2, and 27-20.2-2, or any other law of this state to the contrary, any public or private organization may apply to the director of business regulation for and obtain a license to establish and operate a health maintenance organization in compliance with this chapter. No public or private organization shall establish or operate a health maintenance organization in this state without obtaining a license under this chapter. A foreign corporation may qualify under this chapter, subject to its registration to do business in this state as a foreign corporation under § 7-1.2-1401;

(2) Notwithstanding anything to the contrary in § 7-6-4, a non-profit corporation may be organized for the purpose of a health maintenance organization and that corporation shall not be subject to limits in its assets except as provided in this chapter.

(b) Each application for a license shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the director in consultation with the director of health, and shall set forth or be accompanied by the following:

(1) A copy of the organizational documents of the applicant, such as the articles of incorporation;

(2) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers of the corporation;

(4) A copy of any contract made or to be made, including any revisions to the document between any providers or persons listed in subdivision (3) of this subsection and the applicant;

(5) A copy of the form of evidence of coverage to be issued to the enrollees;

(6) A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(7) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the director directs that additional or more recent financial information is required for the proper administration of this chapter;

(8) An examination report prepared by the insurance department of the company's state of domicile or port of entry state. This requirement shall be deemed to be satisfied if the report is less than five (5) years old and: (i) the insurance department at the time of the examination was accredited under the National Association of Insurance Commissioners' financial regulations standards and accreditation program or (ii) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department. In lieu of an examination meeting the requirements set forth in this section, an examination of the company may be performed, prior to licensure, by the Rhode Island insurance division. The examination shall be performed and the associated costs shall be borne by the company in accordance with all the provisions of chapter 13.1 of this title.

(9) A description of the proposed method of marketing the health maintenance organization, a financial plan which includes a projection of the initial operating results anticipated until the organization has had net income for at least one year, and a statement as to the sources of working capital and any other sources of funding;

(10) A power of attorney duly executed by the applicant, if not domiciled in this state, appointing the director and his or her successors in office, and duly authorized deputies, as the true and lawful attorney of the applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(11) A statement reasonably describing the geographic area or areas to be served;

(12) A description of the complaint procedures to be utilized as required under § 27-41-11;

(13) A description of the procedures and programs to be implemented to meet the quality of health care requirements in § 27-41-4(a)(2);

(14) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under § 27-41-6(b);

(15) A description of the provider networks to be utilized to provide health care services to enrollees;

(16) A description of the utilization management mechanisms by which enrollees' access to and use of health services will be controlled; and

(17) Any other information that the director in consultation with the director of health may require to make the determinations required in § 27-41-4.

(c) An applicant or a licensed health maintenance organization shall, unless otherwise provided for in this chapter, file a notice describing any material modification of the operation including, but not limited to, systematic changes in provider networks and mechanisms for the management and control of the use of covered services by enrollees, set out in the information required by subsection (b) of this section. The notice shall be filed with the director and with the director of health prior to the modification. If the director or the director of health does not disapprove within ninety (90) days of the filing, the modification shall be deemed approved.

(d) An applicant or a licensed health maintenance organization shall file all contracts of reinsurance. Any agreement between the organization and an insurer shall be subject to the laws of this state regarding reinsurance. All reinsurance agreements and any modifications to them must be filed and approved. Reinsurance agreements shall remain in full force and effect for at least ninety (90) days following written notice by registered mail of cancellation to the director by either party.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1984, ch. 380, § 4; P.L. 1984, ch. 444, § 1; P.L. 1994, ch. 134, § 16; P.L. 1995, ch. 334, § 1; P.L. 1997, ch. 55, § 1; P.L. 2005, ch. 36, § 21; P.L. 2005, ch. 72, § 21.)



Chapter 27-41-4 - Issuance of license.

§ 27-41-4 Issuance of license.  (a) Upon receipt of an application for issuance of a license, the director shall transmit copies of the application and accompanying documents to the director of health;

(2) The director of health shall determine whether the applicant for a license, with respect to health care services to be furnished:

(i) Has demonstrated that it fulfills the definition of a health maintenance organization delineated in § 27-41-2(h);

(ii) Has demonstrated the willingness and potential ability to assure that health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service;

(iii) Has arrangements, satisfactory to the director of health, for an ongoing quality of health assurance program concerning health care processes and outcomes; and

(iv) Has a procedure, satisfactory to the director of health, to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and any other matters that may be reasonably required by the director of health;

(3) Within a reasonable time following receipt of the application for issuance of a license, the director of health shall certify to the director that the proposed health maintenance organization meets the requirements of subdivision (2) of this section or notify the director that the health maintenance organization does not meet those requirements and specify in what respects it is deficient.

(b) The director shall issue or deny a license to any person filing an application pursuant to § 27-41-3 within a reasonable time of receipt of the certification from the director of health. No license shall be issued until the certification is received from the director of health. Issuance of a license shall be granted if the director is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations;

(2) The director of health certifies, in accordance with subsection (a) of this section, that the health maintenance organization's proposed plan of operation meets the requirements of subdivision (a)(2) of this section;

(3) The health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments;

(4) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. The director shall require health maintenance organizations licensed pursuant to this chapter to maintain protection against insolvency. In making these determinations, the director may consider:

(i) The financial soundness of the health maintenance organization's arrangements for health care services and the schedule of charges used in connection with them;

(ii) The adequacy of working capital;

(iii) Any agreement with an insurance company for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the health maintenance organization;

(iv) Any agreement with providers for the provision of health care services; and

(v) Any deposit of securities submitted in accordance with § 27-41-13 as a guarantee that the obligations will be duly performed;

(5) The enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to § 27-41-6;

(6) Nothing in the proposed method of operation, as shown by the information submitted pursuant to § 27-41-3 or by independent investigation, is contrary to the public interest; and

(7) Certification by the director of health that any deficiencies cited by the director of health have been or will be corrected.

(c) A license shall be denied only after compliance with the requirements of § 27-41-20.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1984, ch. 91, § 1.)



Chapter 27-41-5 - Powers of health maintenance organizations.

§ 27-41-5 Powers of health maintenance organizations.  (a) The powers of a health maintenance organization include, but are not limited to, the following:

(1) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and any property that may reasonably be required for its principal office or for any other purposes that may be necessary in the transaction of the business of the health maintenance organization as defined in § 27-41-2(h);

(2) The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) The furnishing of health care services through providers that are under contract with or employed by the health maintenance organization;

(4) The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration;

(5) The contracting with an insurance company or a hospital or medical service corporation licensed in this state for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) The offering, in addition to basic health care services, of:

(i) Additional health care services;

(ii) Indemnity benefits covering out of area or emergency services; and

(iii) Indemnity benefits, in addition to those relating to out of area and emergency services, provided through insurance companies or hospital or medical service corporations.

(b) A health maintenance organization shall file notice, with adequate supporting information, with the director of business regulation prior to the exercise of any power granted in subdivision (a)(1), (a)(2), or (a)(4) of this section. The director of business regulation shall disapprove any exercise of power only if in the director's opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet is obligations. The director of business regulation shall approve or disapprove any exercise of power within a reasonable time, subject to certification of approval from the director of health and to the requirements of chapter 15 of title 23, the Health Care Certificate of Need Act of Rhode Island.

(c) Investment in real estate may be made only for the purposes set forth in subdivision (a)(1) of this section, except that the health maintenance organization shall not be required to fully comply with the uses described in subdivision (a)(1) of this section until December 31 of the year following the year of purchase. Upon submission to the director of evidence demonstrating that the health maintenance organization is making satisfactory progress toward compliance with this subsection, the director may grant an extension of no more than one year beyond the time provided.

(d) The director of business regulation may promulgate rules and regulations exempting from the filing requirement of subsection (b) of this section those activities having a de minimis effect.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 2001, ch. 248, § 1; P.L. 2001, ch. 330, § 1.)



Chapter 27-41-6 - Governing body.

§ 27-41-6 Governing body.  (a) The governing body of any health maintenance organization may include providers, other individuals, or both.

(b) The governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-7 - Fiduciary responsibilities.

§ 27-41-7 Fiduciary responsibilities.  (a) Any director, officer, or employee of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of the organization shall be responsible for those funds in a fiduciary relationship to the enrollees.

(b) A health maintenance organization shall maintain in force a fidelity bond on employees or officers in an amount not less than one hundred thousand dollars ($100,000) or any greater sum that may be prescribed by the director. All fidelity bonds shall be written with at least a one year discovery period and if written with less than a three (3) year discovery period shall contain a provision that no cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of ninety (90) days after written notice of cancellation or termination has been filed with the director unless an earlier date of cancellation or termination is approved by the director.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-8 - Evidence of coverage and charges for health care services.

§ 27-41-8 Evidence of coverage and charges for health care services.  (a) Every enrollee residing in this state is entitled to evidence of coverage for the payment and for the provision of health care services under a health maintenance organization. The health maintenance organization shall issue that evidence of coverage.

(b) Any evidence of coverage issued by a health maintenance organization licensed under this chapter shall comply with the minimum standards protection of § 42-62-12 and regulations pursuant to that section.

(c) No schedule of charges, rates, or rating formulae for enrollee coverage for health care services, or amendment to any schedule, may be used by any health maintenance organization until a copy of that schedule, rate, or rating formula, or amendment to it, has been filed with and approved by the director under the provisions of § 42-62-13.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-9 - Required reports.

§ 27-41-9 Required reports.  (a) Every health maintenance organization shall annually, on or before the first day of March, file a report verified by at least two (2) principal officers with the director, with a copy to the director of health, covering the preceding calendar year.

(b) The annual report shall be on forms prescribed by the director in consultation with the director of health and shall include:

(1) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent public accountant;

(2) Any material changes in the information submitted pursuant to § 27-41-3(c);

(3) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year;

(4) A summary of information compiled pursuant to § 27-41-4(a)(2)(iv) in the form required by the director of health; and

(5) Any other information relating to the performance of the health maintenance organization as is necessary to enable the director to carry out his or her duties under this chapter.

(c) In addition to the reports required in subsection (a), every health maintenance organization shall on a form prescribed by the director report on or before September 30 of each year a filing that shall set forth the amount of uncovered and covered expenses that are payable and are more than ninety (90) days past due. That report shall cover the period January 1 through July 31 of that year. At the time of the filing of the annual report as required in subsection (a), a report shall be filed setting forth the amount of uncovered and covered expenses that are payable and are more than ninety (90) days past due; that report shall cover the preceding period of August 1 through December 31 of that year.

(d) Every health maintenance organization shall also file quarterly statements with the insurance commissioner, due on or before forty-five (45) days after the quarter ending in accordance with the National Association of Insurance Commissioners' guidelines and procedures, and shall be available for inspection by the public.

(e) The insurance commissioner shall also require compliance with chapters 12 and 12.1 of this title.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1986, ch. 198, § 12; P.L. 1994, ch. 404, § 13; P.L. 1996, ch. 188, § 16; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-10 - Information to enrollees.

§ 27-41-10 Information to enrollees.  Every health maintenance organization shall promptly provide to its enrollees notice of any material change in the operation of the organization that will affect them directly. New enrollees shall receive at least the following information:

(1) The most recent annual statement of financial condition including a balance sheet and summary of receipts and disbursements;

(2) A description of the organizational structure and operation of the health maintenance organization;

(3) A description of services and information as to where and how to secure them; and

(4) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-11 - Complaint system.

§ 27-41-11 Complaint system.  (a) Every health maintenance organization shall establish and maintain a complaint system that has been approved by the director after consultation with the director of health to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning health care services.

(b) The health maintenance organization shall maintain records of written complaints filed with it.

(c) The director of business regulation and/or the director of health may examine any complaint system.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-12 - Investments.

§ 27-41-12 Investments.  With the exception of investments made in accordance with § 27-41-5(a)(1) and (a)(2) and § 27-41-5(b), the investable funds of a health maintenance organization may be invested in the following investments and any other investments that the director authorizes by regulation:

(1) Governmental securities. Obligations of the United States. In bonds, notes, certificates, bills, or other obligations, or any part of the obligation, issued, assumed, insured, or guaranteed in whole or in part by the United States;

(ii) Obligations of agencies and instrumentalities of the United States. In bonds, notes, certificates, bills, or other obligations, or any part of the obligations, issued, assumed, insured, or guaranteed in whole or in part, directly or indirectly, by any agency or instrumentality of the United States, now or after this established, expressly including in this section, without limiting the generality of the foregoing, the following:

(I) Federal national mortgage association;

(II) Public housing association;

(III) Federal land banks;

(IV) Federal home loan banks;

(V) Federal intermediate credit banks; and

(VI) Banks for cooperatives;

(B) As used in this subsection, the phrase "any agency or instrumentality of the United States" shall include any persons, agents, agencies, subagents or subagencies, divisions, banks, corporations, commissioners, commissions, administrators, administrations, bureaus, boards, or other instrumentalities established by, or under the authority of, the President or the Congress of the United States or any agency or instrumentality of the President or the Congress, or to whom the authority to issue, insure, or guarantee stocks, bonds, securities, or other obligations has been delegated by the United States or any agency or instrumentality of the United States;

(2) State and municipal securities. The following securities are permitted investments for a health maintenance organization provided that: (A) These securities on the date of purchase are eligible for amortization in accordance with rules and guidelines of the securities valuation office of the National Association of Insurance Commissioners; (B) These securities, on the date of purchase, have a rating of at least an A as established by Moody's Investors Service, Inc. In the event that the Moody's bond ratings are no longer published by Moody's Investors Service, Inc., or in the event that the director determines that the Moody's bond ratings as published by Moody's Investors Service, Inc., are no longer appropriate for the determination of state and municipal bond investments, then an alternative method for the determination of permissible state and municipal bond investments, which is adopted by regulation promulgated by the director, may be established:

(i) Obligations of the state of Rhode Island. In bonds, notes, certificates, or other obligations issued, assumed, insured, or guaranteed, as to payment of principal and interest, in whole by the state of Rhode Island;

(ii) Obligations of other states and territories. In bonds, notes, certificates, or other obligations issued, assumed, insured, or guaranteed, as to payment of principal and interest in whole by any other state or territory of the United States, including the territory designated as the commonwealth of Puerto Rico;

(iii) Obligations of political subdivisions of the state of Rhode Island. In bonds, notes, certificates, or other obligations issued, assumed or guaranteed, as to payment of principal and interest by any county, city, town, incorporated village, district, department, agency, commission, authority, or other political subdivision of the state of Rhode Island; and

(iv) Obligations of political subdivisions of other states. In bonds, notes, certificates, or other obligations issued, assumed, or guaranteed, as to payment of principal and interest by any county, city, town, incorporated village, district, department, agency, commission, authority, or other political subdivision of any other state of the United States;

(3) Deposits in banks and trust companies. Those deposits must be in insured financial institutions that are members of the federal reserve system or eligible to act as reserve agents as defined in § 19-3-12;

(4) Commercial paper. In commercial paper purchased in the open market maturing in twelve (12) months or less of an individual, firm, or corporation whose business is principally in the United States, provided:

(i) That the paper carries one of the top three (3) ratings of a recognized credit agency satisfactory to the director of business regulation;

(ii) That the paper ninety (90) days prior to maturity would qualify as eligible for rediscount with a federal reserve bank; and

(iii) That a recent statement of assets, liabilities, and operations duly certified by a certified public accountant showing a satisfactory credit position is on file with the health maintenance organization; and

(5) Other bonds. Bonds, except those of a parent, provided that:

(i) Those bonds on the date of purchase are eligible for amortization in accordance with rules and guidelines of the securities valuation office of the National Association of Insurance Commissioners; and

(ii) Those bonds on the date of purchase have a rating of at least an A, as established by Moody's Investors Service, Inc.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1985, ch. 406, § 1; P.L. 1988, ch. 609, § 1; P.L. 1996, ch. 352, § 1.)



Chapter 27-41-13 - Protection against insolvency.

§ 27-41-13 Protection against insolvency.  (a) Unless otherwise provided, each health maintenance organization shall deposit with the general treasurer of the state of Rhode Island securities having a market value at all times of at least the amount set forth in this section, which are to be held for the benefit and protection of all the enrollees of the health maintenance organization.

(b) The amount for an organization that is applying for initial licensure shall be the greater of:

(i) Five percent (5%) of its estimated expenditures for health care services for its first year of operation;

(ii) Twice its estimated average monthly uncovered expenditures for its first year of operation; or

(iii) One hundred thousand dollars ($100,000);

(2) At the beginning of each succeeding year, unless not applicable, that organization shall deposit with the general treasurer securities in an amount equal to four percent (4%) of its estimated annual uncovered expenditures for that year.

(c) An organization that is licensed as a health maintenance organization on May 17, 1983, shall make a deposit equal to the larger of:

(i) One percent (1%) of the preceding twelve (12) months of uncovered expenditures; or

(ii) One hundred thousand dollars ($100,000), within six (6) months of May 17, 1983;

(2) On the first day of the organization's first fiscal year beginning six (6) months or more after May 17, 1983, the organization shall make an additional deposit equal to two percent (2%) of its estimated annual uncovered expenditures. In the second fiscal year, if applicable, the additional deposit shall be equal to three percent (3%) of its estimated annual uncovered expenditures for that year, and in the third fiscal year and subsequent years, if applicable, the additional deposit shall be equal to four percent (4%) of its estimated annual uncovered expenditures for each year. Each year's estimate, after the first year of operation, shall reasonably reflect the prior year's operating experience and delivery arrangements.

(d) The director may waive any of the deposit requirements as set forth in subsections (b) and (c) of this section whenever satisfied that the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability for the next year, or its performance and obligations are guaranteed by an organization with sufficient net worth and an adequate history of generating net income, or the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations.

(e) When an organization has achieved a net worth not including land, buildings, and equipment of at least one million dollars ($1,000,000), or has achieved a net worth including plan related land, buildings, and equipment of at least five million dollars ($5,000,000), the annual deposit requirement shall not apply;

(2) The annual deposit requirement shall not apply to an organization if the total amount of the deposit of securities is equal to twelve percent (12%) of the HMO's estimated annual uncovered expenditures for the next calendar year, or the capital and surplus requirements for the formation and admittance of an accident and health insurer in this state, whichever is less;

(3) If the organization has a guaranteeing organization which has been in operation for at least five (5) years and has a net worth not including land, buildings, and equipment of at least one million dollars ($1,000,000), or which has been in operation for at least ten (10) years and has a net worth including plan related land, buildings, and equipment of at least five million dollars ($5,000,000), the annual deposit requirement shall not apply; provided, that if the guaranteeing organization is sponsoring more than the one organization, the net worth requirement shall be increased by a multiple equal to the number of organizations. This requirement to maintain a deposit in excess of the deposit required of an accident and health insurer shall not apply during any time that the guaranteeing organization maintains a net worth at least equal to the capital and surplus requirements for an accident and health insurer.

(f) All income from the deposit with the general treasurer shall belong to the depositing organization and shall be paid to it as it becomes available. A health maintenance organization that has made a securities deposit with the general treasurer may, at its option, withdraw the securities deposit or any part of the deposit, first having deposited, in lieu of it, a deposit of securities of equal amount and value to that withdrawn.

(g) In any year in which an annual deposit is not required of an organization, at its request, the director shall lower its required deposit by one hundred thousand dollars ($100,000) for each two hundred fifty thousand dollars ($250,000) of net worth not including land, buildings, and equipment, if it, or a guaranteeing organization on its behalf and not for another organization, has in excess of one million dollars ($1,000,000) or in excess of five million dollars ($5,000,000) of net worth, including only health maintenance organization related land, buildings, and equipment contributing to the delivery of health care services; provided, that the reductions never bring the required deposit below one hundred thousand dollars ($100,000). If the net worth of an organization or guaranteeing organization no longer supports a reduction of its required deposit, the organization shall immediately redeposit one hundred thousand dollars ($100,000) for each two hundred fifty thousand dollars ($250,000) of reduction, provided that its total deposit does not exceed the maximum required under this section.

(h) Each health maintenance organization shall maintain written contracts or other arrangements satisfactory to the director with providers of services, insurers, hospital or medical service corporations, governments, or other organizations to satisfy the director that in the event of insolvency enrollees will not be liable for charges for covered health services received before the time of insolvency and those contracts and other arrangements shall assure that:

(1) Benefits, including professional services, for all enrollees who are confined at the time of insolvency in hospitals, skilled nursing facilities, intermediate care facilities, or home health agencies receiving services covered by the health maintenance organization shall continue to be paid without interruption until the earlier of discharge or ninety (90) days, or in the alternative, for federally qualified health maintenance organizations which are licensed pursuant to this chapter, confinement coverage shall be provided which meets federal standards for federally qualified health maintenance organization plans;

(2) All enrollees will be covered without interruption by the lesser of their current coverage or a fully qualified program as defined in § 42-62-10, or its equivalent as approved by the director, for a period of thirty (30) days following the insolvency, unless enrollees are afforded an opportunity to enroll in another insurance plan as defined in subdivision (3) of this subsection without waiting periods or exclusions or limitations based on health status; and

(3) Enrollees and enrolled groups will be afforded the opportunity within thirty (30) days to purchase other health insurance equivalent to the lesser of their current coverage or a fully qualified program as defined in § 42-62-10 on a group basis if they are enrolled in the health maintenance organization on a group basis and on a direct pay basis otherwise, with full credit for all prepaid premiums without waiting periods or exclusions or limitations based on health status. In the event that a contract providing for coverage commensurate with the lesser of current coverage or a fully qualified program as defined in § 42-62-10 is not reasonably available, the health maintenance organization shall maintain the best insolvency conversion insurance reasonably available in the market place. The director, upon application of the health maintenance organization, must be satisfied before approving any alternate coverage that that alternate coverage reasonably protects enrollees and is in the public interest. The term "insurance" as used in this section means an insurance policy or a contract of insurance with an entity acceptable to the director other than the health maintenance organization, which other entity is available to cover the enrollees of the health maintenance organization in the event of its insolvency. If insolvency conversion protection commensurate with the lesser of current coverage or a fully qualified program as defined in § 42-62-10 becomes available, the lesser shall be obtained by the health maintenance organization within a reasonable time.

(i) All insurance contracts, and other arrangements to satisfy the conditions in this section, shall be evidenced by copies of the insurance contracts and arrangements and by a certificate from the insurers and other parties to the contracts or arrangements submitted to the director, which certificate must contain provisions requiring the insurer, and all other parties to the contracts, to notify the director and the health maintenance organization ninety (90) days in advance of any revocation or cancellation or of any significant change in status giving the reason of the action. All insurance contracts shall remain in full force and effect for at least ninety (90) days following written notice by registered mail of cancellation by either party to the director. Each health maintenance organization must present the director with evidence of premium payment in a form and manner acceptable to the director for each premium payment for any insurance arrangement certifying that all premiums are prepaid ninety (90) days in advance and subsequently the health maintenance organization must follow up within a time period acceptable to the director with other evidence of premium payment satisfactory to the director.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1984, ch. 91, § 1; P.L. 1999, ch. 254, § 1; P.L. 2002, ch. 292, § 85; P.L. 2005, ch. 176, § 1.)



Chapter 27-41-13.1 - Initial net worth and capital requirements.

§ 27-41-13.1 Initial net worth and capital requirements.  (a) Before the director issues a certificate of authority in accordance with § 27-41-4 of this act, an applicant seeking to establish or operate a health maintenance organization shall have the greater of:

(1) The amount of capital required for a health organization under chapter 4.7 of this title;

(2) An initial net worth of three million dollars ($3,000,000); or

(3) At the commissioner's discretion, an amount greater than required under subparagraph (1) or (2), as indicated by a business plan and a projected risk-based capital calculation after the first full year of operation based on the most current National Association of Insurance Commissioners Health Annual Statements Bank.

History of Section.
(P.L. 2005, ch. 176, § 2.)



Chapter 27-41-13.2 - Ongoing net worth and capital requirements.

§ 27-41-13.2 Ongoing net worth and capital requirements.  (a) A health maintenance organization shall maintain minimum net worth equal to the greater of two million five hundred thousand dollars ($2,500,000) or the amount necessary to maintain capital required pursuant to chapter 4.7 of this title.

(b) The amount in subsection (a) may be adjusted annually for inflation at the director's discretion.

History of Section.
(P.L. 2005, ch. 176, § 2.)



Chapter 27-41-13.3 - Waiver, surplus notes, and risk based capital requirements.

§ 27-41-13.3 Waiver, surplus notes, and risk based capital requirements.  (a) The director may waive any of the net worth and/or total adjusted capital requirements as set forth in §§ 27-41-13.1 or 27-41-13.2 whenever satisfied that the health maintenance organization has sufficient net worth and/or total adjusted capital and an adequate history of generating net income to assure its financial viability for the next year, or its performance and obligations are guaranteed by an organization with sufficient net worth and an adequate history of generating net income, or the assets of the health maintenance organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations; provided, however, that in no event shall the net worth requirement be less than two million five hundred thousand dollars ($2,500,000).

(1) In determining net worth, no debt is considered fully subordinated unless the subordination clause is in a form acceptable to the director. Any interest obligation relating to the repayment of any subordinated debt must be similarly subordinated.

(2) The interest expenses relating to the repayment of any fully subordinated debt are considered covered expenses.

(3) Any debt incurred by a note meeting the requirements of this section, and otherwise acceptable to the director, are not considered a liability and are recorded as equity.

(c) In addition to the net worth and capital requirements of §§ 27-41-13.1 through 27-41-13.3, all requirements of chapter 4.7 of this title shall apply to health maintenance organizations.

History of Section.
(P.L. 2005, ch. 176, § 2.)



Chapter 27-41-14 - Prohibited practices.

§ 27-41-14 Prohibited practices.  (a) No health maintenance organization, or representative of a health maintenance organization, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For the purposes of this chapter:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect that is or may be significant to an enrollee of, or a person considering enrollment with, a health maintenance organization;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or a person considering enrollment in, a health maintenance organization, if the benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist; and

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography, format and language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health maintenance organizations and evidences of coverage for them, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health maintenance organization issuing the evidence of coverage does not regularly make available for enrollees covered under the evidence of coverage.

(b) Section 42-62-12 and regulations pursuant to that section and chapter 29 of this title, relating to unfair competition and practices, shall be construed to apply to health maintenance organizations and evidences of coverage except to the extent that the director of business regulation determines that the nature of health maintenance organizations, and evidences of coverage, render those sections clearly inappropriate.

(c) An enrollee may not be cancelled or nonrenewed except for reasons stated in the rules of the health maintenance organization applicable to all enrollees, for the failure to pay the charge for coverage, or for the other reasons as may be approved by the director of business regulation.

(d) No health maintenance organization, unless licensed as an insurer, may use in its name, contracts, or literature any of the words "insurance", "casualty", "surety", or "mutual", or any words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this state.

(e) No person, unless in possession of a valid license as a health maintenance organization pursuant to the laws of this state, shall hold himself or herself out as a health maintenance organization or HMO or shall do business as a health maintenance organization or a HMO in the state of Rhode Island, and no person shall do business in this state under a name deceptively similar to the name of any health maintenance organization possessing a valid license pursuant to this chapter.

(f) No health maintenance organization shall fail to contract with any provider who is licensed by this state to provide the services delineated in § 27-41-2(h)(1) solely because that provider is a podiatrist as defined in chapter 29 of title 5.

(g) Except as provided in § 27-41-13(i), no contract between a health maintenance organization and a physician for the provision of services to patients may require that the physician indemnify or hold harmless the health maintenance organization for any expenses and liabilities, including without limitation, judgments, settlements, attorneys' fees, court costs, and any associated charges, incurred in connection with any claim or action brought against the plan based on the health maintenance organization's management decisions or utilization review provisions for any patient.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1985, ch. 170, § 1; P.L. 1987, ch. 107, § 2; P.L. 1996, ch. 309, § 1.)



Chapter 27-41-14.1 - Prohibition against restraint on provider  Patient communications.

§ 27-41-14.1 Prohibition against restraint on provider  Patient communications.  No health maintenance organization shall refuse to contract with or compensate for covered services an otherwise eligible health care provider solely because the provider has in good faith communicated with one or more of his or her current, former or prospective patients regarding the provisions, terms, requirements, restrictions or other treatment options not provided by the health maintenance organization and of the health maintenance organization's products and/or services as they relate to the needs of the provider's patients. By way of illustration only, and without limiting the protections afforded in this section, the communications within this section may involve hospital stays, emergency room use, and referral to specialists. Any provision contained in any contract between a health maintenance organization and a health care provider which violates the provisions of this section shall be null and void, and any attempt by a health maintenance organization to enforce that provision shall subject the health maintenance organization to assessment of a penalty of up to five thousand dollars ($5,000). These penalties shall be enforced by the consumer protection division of the department of the attorney general in the district court.

History of Section.
(P.L. 1997, ch. 352, § 1.)



Chapter 27-41-15 - Powers of insurers and hospital and medical service corporations.

§ 27-41-15 Powers of insurers and hospital and medical service corporations.  An insurance company licensed in this state may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of this chapter. Notwithstanding any other law that may be inconsistent with this section, any two (2) or more state insurance companies, or subsidiaries or affiliates of those companies, may jointly organize and operate a health maintenance organization. A hospital or medical service corporation may own and operate a health maintenance organization. With respect to those corporations, operation of a health maintenance organization shall not be deemed to be participation in the business of insurance. The business of insurance is deemed to include the providing of health care by a health maintenance organization owned or operated by an insurer or a subsidiary of an insurer.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-16 - Examination.

§ 27-41-16 Examination.  (a) The director of business regulation may make an examination of the affairs of any health maintenance organization and the providers with whom the organization has contracts, agreements, or other arrangements pursuant to its health care plan as often as is reasonably necessary for the protection of the interests of the people of this state. The examination shall be performed and the associated costs shall be borne by the company in accordance with all the provisions of § 27-13.1.

(b) The director of health may make an examination concerning the quality of health care services of any health maintenance organization and the providers with whom the organization has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state.

(c) Each health maintenance organization shall establish and maintain on an ongoing basis a quality assurance program which involves the assessment of all quality assurance activities conducted in the provision of its health care services to its subscribers, which shall include no less than:

(1) Assessment of health outcomes;

(2) Ongoing review of health services by physicians and other health professionals; and

(3) Utilization and systematic data collection.

(d) Every health maintenance organization and provider shall submit its books and records to those examinations and in every way facilitate them. For the purpose of examinations, the director of business regulation and the director of health may administer oaths to, and examine, the officers and agents of the health maintenance organization and the principals of their providers concerning their business.

(e) The expenses of examinations under this section shall be assessed against the organization being examined and remitted to the director of the department for whom the examination is being conducted. The total cost of those examinations, whether made by the director of business regulation or by the director of health, shall be borne by the examined health maintenance organizations and shall be in the same amount as provided for in § 27-13-1, and shall be paid to the director of the department conducting the examination for deposit as general revenues. That assessment shall be in addition to any taxes and fees payable to the state. In instances where the examination is performed by outside accountants, the expenses of the examination shall be borne by the examined health maintenance organization.

(f) In lieu of any state examination, the director of business regulation or the director of health may accept the report of an examination made by the director of business regulation or the director of health of another state.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1992, ch. 133, art. 24, § 1; P.L. 1994, ch. 404, § 13; P.L. 1995, ch. 370, art. 40, § 88.)



Chapter 27-41-17 - Suspension or revocation of license.

§ 27-41-17 Suspension or revocation of license.  (a) The director may suspend or revoke any license issued to a health maintenance organization under this chapter if the director finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document, or in a manner contrary to that described in and reasonably inferred from any other information submitted under § 27-41-3, unless amendments to those submissions have been filed with and approved by the director;

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services that do not comply with the requirements of § 27-41-8;

(3) The health maintenance organization does not provide or arrange for basic health care services;

(4) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(5) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under § 27-41-6;

(6) The health maintenance organization has failed to implement the complaint system required by § 27-41-11 in a manner to reasonably resolve valid complaints;

(7) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(8) The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(9) The health maintenance organization has failed to substantially comply with this chapter.

(b) The director of business regulation shall suspend or revoke any license issued to a health maintenance organization upon certification by the director of health to the director of business regulation that:

(1) The health maintenance organization does not meet the requirements of § 27-41-4(a)(2); or

(2) The health maintenance organization is unable to fulfill its obligations to furnish health care services.

(c) A license shall be suspended or revoked only after compliance with the requirements of § 27-41-20.

(d) When the license of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of that suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation.

(e) When the license of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation. The director of business regulation may, by written order, permit any further operation of the organization that the director may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1989, ch. 542, § 85.)



Chapter 27-41-18 - Rehabilitation, liquidation, or conservation of health maintenance organization.

§ 27-41-18 Rehabilitation, liquidation, or conservation of health maintenance organization.  (a) Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the director of business regulation pursuant to chapters 14.1, 14.2, and 14.3 of this title. The director of business regulation may apply for an order from the superior court directing the director to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more of the grounds included in chapter 14.3 of this title or upon any one or more of the following grounds:

(1) That the health maintenance organization is insolvent;

(2) That the health maintenance organization is in an unsound financial condition;

(3) That the health maintenance organization's business policies are unsound or improper;

(4) That the health maintenance organization's condition or management is such as to render its further transaction of business hazardous to the public or its enrollees;

(5) That the health maintenance organization's funds, net cash, or contingent assets are deficient; or

(6) That the health maintenance organization is conducting its business fraudulently or refuses or neglects to comply with the laws of this state.

(b) A claim by a health care provider who agrees not to assert that claim against any enrollee of the health maintenance organization for an uncovered expenditure has priority over other providers of services.

(c) For purposes of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established in chapter 14.3 of this title for policyholders and beneficiaries of insureds of insurance companies. If an enrollee is liable to a provider for services provided pursuant to and covered by the health benefit plan, that liability shall have the status of an enrollee claim for distribution of general assets. A provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a health benefit plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution for priority Class 7 described in § 27-14.3-46.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1991, ch. 370, § 4; P.L. 2005, ch. 176, § 1.)



Chapter 27-41-18.1 - Summary orders and supervision.

§ 27-41-18.1 Summary orders and supervision.  (a) Whenever the director determines that the financial condition of a health maintenance organization is such that its continued operation must be hazardous to its enrollees, creditors, or the general public, or that it has violated any provision of this act, the director may, after notice and hearing, order the health maintenance organization to take action reasonably necessary to rectify the condition or violation, including, but not limited to, one or more of the following:

(1) Reduce the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the director;

(2) Reduce the volume of new business being accepted;

(3) Reduce expenses by specified methods;

(4) Suspend or limit the writing of new business for a period of time;

(5) Increase the health maintenance organization's capital and surplus by contribution;

(6) Initiate administrative supervision proceedings against the health maintenance organization in accordance with chapter 14.1 of this title; or

(7) Take other steps the director may deem appropriate under the circumstances.

(b) For purposes of this section, the violation by a health maintenance organization of any law of this state to which the health maintenance organization is subject shall be deemed a violation of this act.

(c) The director is authorized to adopt regulations to set uniform standards and criteria for early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors, or the general public and to set standards for evaluating the financial condition of any health maintenance organization.

(d) The remedies and measures available to the director under this section shall be in addition to, and not in lieu of, the remedies and measures available to the director under the provisions of chapters 14.1, 14.2 and 14.3 of this title.

History of Section.
(P.L. 2005, ch. 176, § 2.)



Chapter 27-41-19 - Rules and regulations.

§ 27-41-19 Rules and regulations.  The director of business regulation and the director of health shall, after notice and hearing, promulgate reasonable rules and regulations that are necessary or proper to carry out the provisions of this chapter. Those rules and regulations shall be subject to review in accordance with the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1995, ch. 334, § 1; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-20 - Administrative procedures.

§ 27-41-20 Administrative procedures.  (a) When the director of business regulation has cause to believe that grounds for the denial of an application for a license exist, or that grounds for the suspension or revocation of a license exist, the director shall notify the health maintenance organization and the director of health, in writing, specifically stating the grounds for denial, suspension, or revocation and fixing a time for a hearing on the matter.

(b) The director of health, or his or her designated representative, shall be in attendance at the hearing and shall participate in the proceedings. The recommendation and findings of the director of health, with respect to matters relating to the quality of health care services provided by the health maintenance organization in connection with any decision regarding the denial, suspension, or revocation of a license, shall be conclusive and binding upon the director of business regulation. After the hearing, or upon the failure of the health maintenance organization to appear at the hearing, the director of business regulation shall take any action that is deemed advisable on written findings that shall be mailed to the health maintenance organization with a copy to the director of health. The action of the director of business regulation and the recommendation and findings of the director of health shall be subject to review by the superior court for the county of Providence.

(c) The provisions of chapter 35 of title 42 shall apply to proceedings under this section to the extent they are not in conflict with subsections (a) and (b) of this section.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-21 - Penalties and enforcement.

§ 27-41-21 Penalties and enforcement.  (a) The director of business regulation may, in lieu of the suspension or revocation of a license under § 27-41-17, levy an administrative penalty in an amount not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000), if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time in which to remedy the defect in its operations which gave rise to the penalty citation. The director of business regulation may augment this penalty by an amount equal to the sum that the director calculates to be the damages suffered by enrollees or other members of the public.

(b) Any person who violates this chapter shall be guilty of a misdemeanor and may be punished by a fine not to exceed five hundred dollars ($500) or by imprisonment for a period not exceeding one year, or both.

(c) If the director of business regulation or the director of health shall for any reason have cause to believe that any violation of this chapter has occurred or is threatened, the director of business regulation or the director of health may give notice to the health maintenance organization and to their representatives, or other persons who appear to be involved in the suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violation;

(2) Proceedings under this subsection shall be governed by chapter 35 of title 42.

(d) The director of business regulation may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this chapter;

(2) Within thirty (30) days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. Those hearings shall be conducted pursuant to §§ 42-35-9  42-35-13, and judicial review shall be available as provided by §§ 42-35-15 and 42-35-16.

(e) In the case of any violation of the provisions of this chapter, if the director of business regulation elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (d) of this section, the director of business regulation may institute a proceeding to obtain injunctive relief, or seeking other appropriate relief, in the superior court for the county of Providence.

(f) Notwithstanding any other provisions of this act, if a health maintenance organization fails to comply with the net worth, risk based capital or any other requirement of this title related to the solvency of the health maintenance organization, the director is authorized to take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to its enrollees or the public.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1989, ch. 542, § 85; P.L. 2005, ch. 176, § 1.)



Chapter 27-41-22 - Statutory construction and relationship to other laws.

§ 27-41-22 Statutory construction and relationship to other laws.  (a) Except as otherwise provided in this chapter provisions of chapters 19, 20, 20.1, and 20.2 of this title shall not be applicable to any health maintenance organization granted a license under this chapter. This provision shall not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance laws or the hospital or medical service corporation laws of this state except with respect to its health maintenance organization activities authorized and regulated pursuant to this chapter.

(b) Solicitation of enrollees by a health maintenance organization granted a license, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(c) Any health maintenance organization authorized under this chapter shall not be deemed to be practicing a profession, and may employ, or contract with, any licensed health professional to deliver professional services.

(d) No section of chapter 15 of title 23, the Health Care Certificate of Need Act, shall be abridged by this chapter.

(e) All information relating to a subscriber's health care history, diagnosis, condition, treatment, or evaluation shall be considered confidential health care information and shall not be released or transferred except under the safeguards established by chapter 37.3 of title 5, the Confidentiality of Health Care Information Act.

(f) The provisions of chapter 19.1 of this title, relating to extended medical benefits, shall be construed to apply to enrollees of health maintenance organizations.

(g) Any health maintenance organization authorized under this chapter shall be deemed to be an insurer, for the purposes of compliance with chapter 44-17.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 2007, ch. 73, art. 28, § 3.)



Chapter 27-41-23 - Filings and reports as public documents.

§ 27-41-23 Filings and reports as public documents.  The provisions of chapter 2 of title 38, relating to access to public records, shall apply to all applications, filings, and reports required under this chapter. Annual and quarterly financial statements shall be treated as public documents.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1994, ch. 404, § 13.)



Chapter 27-41-24 - Director of health's authority to contract.

§ 27-41-24 Director of health's authority to contract.  The director of health, in carrying out his or her obligations under §§ 27-41-4(a)(2), 27-41-16(b), and 27-41-17(b), may contract with qualified persons to make recommendations concerning the determinations required to be made by the director. Those recommendations may be accepted in full or in part by the director of health.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-25 - Holding company systems.

§ 27-41-25 Holding company systems.  Except to the extent superseded by chapter 64 of this title, all of the provisions of chapter 35 of this title apply to corporations organized or licensed pursuant to this chapter.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1998, ch. 90, § 5; P.L. 2000, ch. 178, § 9; P.L. 2000, ch. 200, § 19; P.L. 2000, ch. 229, § 19.)



Chapter 27-41-26 - Enrollee liability.

§ 27-41-26 Enrollee liability.  No enrollee is liable to any provider for charges for covered health services, except for amounts due for copayments, when provided or made available to enrolled participants by a licensed health maintenance organization during a period in which premiums were paid by or on behalf of the enrollee.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 2003, ch. 341, § 1.)



Chapter 27-41-26.1 - Patient responsibility  Administrative requirements.

§ 27-41-26.1 Patient responsibility  Administrative requirements.  For health benefit contracts issued, renewed, or delivered in this state the following shall apply:

(1) The amount of copayments for physician office visits and hospital emergency room visits shall be printed on the subscriber identification cards issued to the insured.

(2) A schedule of all applicable copayments, by product or by group, in paper or electronic format, or both, shall be published, updated, and distributed to participating providers.

(3) On an annual basis, notification shall be provided to subscribers regarding their responsibility for copayments and deductibles.

History of Section.
(P.L. 2001, ch. 283, § 3; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-27 - Offer of health maintenance organization alternative to employees.

§ 27-41-27 Offer of health maintenance organization alternative to employees.  (a) In accordance with regulations promulgated by the director of the department of business regulation: (i) each employer which during any calendar quarter employed an average number of employees of not less than twenty-five (25), and (ii) the state and each political subdivision of the state which during any calendar quarter employed an average number of employees of not less than twenty-five (25), shall include in any benefits plan, offered to their employees in the calendar year beginning after that calendar quarter, the option of membership in licensed health maintenance organizations (HMOs) which are qualified under the provisions of § 42-62-9 and which are engaged in the provision of basic health services in health maintenance organization (HMO) service areas in which at least twenty-five (25) of those employees reside;

(2) If any of the employees of an employer or the state or political subdivision of the state described in subdivision (1) of this subsection are represented by a collective bargaining representative or other employee representative designated or selected under the law, the offer of a membership in a licensed health maintenance organization (HMO), required by subdivision (1) of this subsection to be made in a health benefits plan offered to those employees:

(i) Shall be first made to that collective bargaining representative or other employee representative; and

(ii) If that offer is accepted by that representative, it shall then be made to each employee.

(b) If there is more than one licensed and qualified health maintenance organization which is engaged in the provision of health services in the area in which the employees of an employer reside and if: (1) one or more of those organizations provides health services through professionals who are employed members of the staff of the organization or through an organized medical group or groups on a contractual basis; and

(2) one or more of those organizations provides those services through an individual practice association or associations; then of the licensed and qualified health maintenance organizations included in a health benefits plan of that employer pursuant to subsection (a) of this section at least one shall be an organization which provides health services as described in subdivision (1) of this subsection and at least one shall be an organization which provides health services as described in subdivision (2) of this subsection.

(c) An employer shall offer the option of membership in additional licensed and qualified health maintenance organizations if the additional licensed and qualified health maintenance organizations demonstrate that their service areas include the residence areas of employees:

(1) Who do not reside in the service area of licensed health maintenance organizations already included in the employer's health benefits plans; or

(2) To whom membership in licensed and qualified health maintenance organizations already included in the health benefits plans is not available because those organizations have closed their enrollment of eligible employees of that employer.

(d) An employer is not required to include in the health benefits plan offered to eligible employees the option of membership in the specific licensed and qualified health maintenance organization which initiated the request for inclusion in the health benefits plan; provided, that the employer selects, in a manner consistent with this section, one or more other licensed and qualified health maintenance organizations that may not have made a request but are willing to be included; provided, that these latter health maintenance organizations are of the same type, i.e., the type described in subdivision (b)(1) of this section or the type described in subdivision (b)(2) of this section, and serve, or will serve at a minimum, the same area in which the employer's or public entity's employees reside individually or collectively as the health maintenance organization which submitted the timely request.

(e) No employer shall be required to pay more for health benefits as a result of the application of this section than would otherwise be required by any prevailing collective bargaining agreement or legally enforceable contract for the provision of health benefits between the employer and its employees; provided, that the annual per employee absolute dollar contribution by the employer for any alternative health maintenance organization coverage shall in no event be required by this section to exceed the employer's per employee absolute dollar contribution to any other health benefits plan offered by the employer. Each employer which provides payroll deductions as a means of paying employees' contributions for health benefits or which provides a health benefits plan, and which is required by subsection (a) to offer his or her employees the option of membership in a licensed and qualified health maintenance organization (HMO), shall, with the consent of an employee who exercises that option, arrange for the employee's contribution for that membership to be paid through payroll deductions.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1985, ch. 406, § 1.)



Chapter 27-41-27.1 - No derogation of attorney general.

§ 27-41-27.1 No derogation of attorney general.  No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable assets for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of the law.

History of Section.
(P.L. 1998, ch. 90, § 10.)



Chapter 27-41-27.2 - Health insurance rates.

§ 27-41-27.2 Health insurance rates.  No insurance company organized as a stock or mutual corporation which merges or consolidates with, acquires ownership or control or possession of twenty percent (20%) or greater of the operating assets of, or acquires control of a non-profit hospital service corporation organized under chapter 19 of this title, a non-profit medical service corporation organized under chapter 20 of this title or a health maintenance organization organized under chapter 41 of this title: (1) may file with any state agency for review or approval any proposed rate to be used by the company in the state, or (2) may charge to any party in the state any rate or premium, which takes into account or reflects in any manner the value of any contribution, distribution or allocation the company expends or incurs in establishing or funding a charitable foundation organized to maintain or account for the assets of a non-profit hospital service corporation, non-profit medical service corporation or health maintenance organization. For any rate that is to be charged to policy holders, regardless of whether this rate is subject to approval by a state agency under this or another chapter, the company shall at least thirty (30) days before implementing the rate submit under oath to the commissioner of insurance an accounting that documents the cost structure on which the rate is based and demonstrates the company's compliance with this section.

History of Section.
(P.L. 1999, ch. 215, § 5; P.L. 1999, ch. 376, § 5.)



Chapter 27-41-28 - Applicability.

§ 27-41-28 Applicability.  Notwithstanding any of the provisions of this chapter, except for §§ 27-41-5, 27-41-26, 27-41-35, and 27-41-37 which shall apply to all licensed health maintenance organizations including health maintenance organizations licensed pursuant to chapter 17 of title 23, nothing contained in this chapter shall apply to those health maintenance organizations licensed pursuant to chapter 17 of title 23 which were actively engaged in the provision of or making available to enrolled participants health care services prior to January 1, 1982; provided, that this exemption shall not under any circumstances have effect beyond July 1, 1994, and that on and after July 1, 1991, § 27-41-18 shall also apply to all licensed health maintenance organizations licensed pursuant to chapter 17 of title 23. Any health maintenance organization which was actively engaged in the provision of or making available to enrolled participants health care services prior to January 1, 1982, including a health maintenance organization which experiences a "change in owner" or "change in operator" as defined in § 23-17-2(3) and (2), respectively, may, at its discretion, continue to be licensed under the requirements and provisions of chapter 17 of title 23 until July 1, 1994, or under the requirements and provisions of this chapter. That health maintenance organization shall be deemed to be licensed under the requirements and the provisions of this chapter upon submission of materials required under § 27-41-3(b)(1), (2), (3), (4) and (11) sufficient and satisfactory to the director. Until July 1, 1998, the directors shall waive, reduce, or alter the requirements of §§ 27-41-4 and 27-41-13 for licensure for this defined class of health maintenance organizations unless after notice and hearing he or she finds that reasonable progress is not being made toward meeting the requirements of those sections. After July 1, 1998 the director may waive, reduce, or alter the requirements of §§ 27-41-4 and 27-41-13 for licensure for this defined class of health maintenance organizations if the licensee demonstrates to the satisfaction of the director that it is making satisfactory progress toward compliance with the requirements of those sections.

History of Section.
(P.L. 1983, ch. 225, § 2; P.L. 1990, ch. 161, § 1; P.L. 1991, ch. 345, § 5; P.L. 1991, ch. 370, § 4.)



Chapter 27-41-29 - Severability.

§ 27-41-29 Severability.  If any section, term, or provision of this chapter shall be adjudged invalid for any reason, that judgment shall not affect, impair, or invalidate any other section, term, or provision of this chapter, but the remaining sections, terms, and provisions shall be and remain in full force and effect.

History of Section.
(P.L. 1983, ch. 225, § 2.)



Chapter 27-41-29.1 - Uniform explanation of benefits and coverage.

§ 27-41-29.1 Uniform explanation of benefits and coverage.  (a) A health maintenance organization shall provide a summary of benefits and coverage explanation and definitions to policyholders and others required by, and at the times and in the format required, by the federal regulations adopted under section 2715 of the Public Health Service Act, as amended by the federal Affordable Care Act. The forms required by this section shall be made available to the commissioner on request. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

(b) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(c) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this section shall be construed to limit the authority of the commissioner under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-29.2 - Filing of policy forms.

§ 27-41-29.2 Filing of policy forms.  (a) A health maintenance organization shall file all policy forms and rates used by it in the state with the commissioner, including the forms of any rider, endorsement, application blank, and other matter generally used or incorporated by reference in its policies or contracts of insurance. No such form shall be used if disapproved by the commissioner under this section, or if the commissioner's approval has been withdrawn after notice and an opportunity to be heard, or until the expiration of sixty (60) days following the filing of the form. Such a company shall comply with its filed and approved forms. If the commissioner finds from an examination of any form that it is contrary to the public interest or the requirements of this code or duly promulgated regulations, he or she shall forbid its use, and shall notify the corporation in writing.

(b) Each rate filing shall include a certification by a qualified actuary that to the best of the actuary's knowledge and judgment, the entire rate filing is in compliance with applicable laws and that the benefits offered or proposed to be offered are reasonable in relation to the premium to be charged. A health insurance carrier shall comply with its filed and approved rates and forms.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-30 - Mammograms and pap smears  Coverage mandated.

§ 27-41-30 Mammograms and pap smears  Coverage mandated.  (a) Subscribers to any health maintenance organization plan shall be afforded coverage under that plan for mammograms and pap smears, in accordance with guidelines established by the American Cancer Society.

(b) Notwithstanding the provisions of this chapter, subscribers to any health maintenance organization plan shall be afforded coverage for two (2) paid screening mammograms per year when recommended by a physician for women who have been treated for breast cancer within the last five (5) years or who are at high risk of developing breast cancer due to genetic predisposition (BRCA gene mutation or multiple first degree relatives) or high risk lesion on prior biopsy (lobular carcinoma in situ) or atypical ductal hyperplasia.

History of Section.
(P.L. 1988, ch. 532, § 3; P.L. 2005, ch. 405, § 4.)



Chapter 27-41-30.1 - Post-partum hospital stays.

§ 27-41-30.1 Post-partum hospital stays.  (a) Every individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for a forty-eight (48) hour time period in a hospital after a vaginal birth, and ninety-six (96) hours after a Cesarean section for a mother and her newly born child. Any decision to shorten these minimum coverages shall be made by the attending health care provider in consultation with the mother. The decision shall be made in accordance with the standards for guidelines for perinatal care published by the American College of Obstetrics and Gynecology and the American Academy of Pediatrics. The standards shall be relative to early discharge, defined as less than forty-eight (48) hours for a vaginal delivery and ninety-six (96) for a Cesarean delivery. In the case of early discharge, post-delivery care shall include home visits, parent education, assistance and training in breast or bottle feeding and the performance of any necessary and appropriate clinical tests or any other tests or services consistent with the guidelines in this subsection.

(b) For the purposes of this section, "attending health care provider" includes the attending obstetrician, pediatrician, family practitioner, general practitioner or certified nurse midwife attending the mother and newly born child.

(c) Any member who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

History of Section.
(P.L. 1996, ch. 246, § 5; P.L. 1996, ch. 260, § 5; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-31 - Mammograms  Quality assurance standards.

§ 27-41-31 Mammograms  Quality assurance standards.  A mammogram eligible for reimbursement under § 27-41-30 shall be reimbursed only if the facility in which the mammogram has been taken and processed, and the licensed physician interpreting the mammogram both meet state approved quality assurance standards for taking, processing, and interpreting mammograms. The director of health shall have the authority to promulgate rules and regulations necessary to carry out the provisions of this section.

History of Section.
(P.L. 1989, ch. 217, § 4.)



Chapter 27-41-32 - Pap smears  Quality assurance standards.

§ 27-41-32 Pap smears  Quality assurance standards.  A pap smear eligible for reimbursement under § 27-41-30 shall be reimbursed only if the laboratory in which the pap smear is processed is licensed by the department of health specifically to perform cervical cytology, or is accredited by the American Society of Cytology, or is accredited by the College of American Pathologists, or is a hospital accredited by the joint commission on accreditation of health care organizations or the American Osteopathic Association at the time the pap smear is processed.

History of Section.
(P.L. 1989, ch. 217, § 11.)



Chapter 27-41-33 - Coverage for infertility.

§ 27-41-33 Coverage for infertility.  (a) Any health maintenance organization service contract plan or policy delivered, issued for delivery, or renewed in this state, except a contract providing supplemental coverage to Medicare or other governmental programs, which includes pregnancy related benefits, shall provide coverage for medically necessary expenses of diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years. To the extent that a health maintenance organization provides reimbursement for a test or procedure used in the diagnosis or treatment of conditions other than infertility, those tests and procedures shall not be excluded from reimbursement when provided attendant to the diagnosis and treatment of infertility for women between the ages of twenty-five (25) and forty-two (42) years; provided, that subscriber copayment, not to exceed twenty percent (20%), may be required for those programs and/or procedures the sole purpose of which is the treatment of infertility.

(b) For the purpose of this section, "infertility" means the condition of an otherwise healthy married individual who is unable to conceive or sustain a pregnancy during a period of one year.

(c) The health insurance contract may limit coverage to a lifetime cap of one hundred thousand dollars ($100,000).

History of Section.
(P.L. 1989, ch. 478, § 4; P.L. 2002, ch. 292, § 85; P.L. 2006, ch. 246, art. 34, § 4; P.L. 2007, ch. 411, § 4.)



Chapter 27-41-34 - Health maintenance organizations' assessment.

§ 27-41-34 Health maintenance organizations' assessment.  (a) Notwithstanding any other provisions of law, each domestic HMO shall be charged an assessment to partially support the activities of the division of insurance in the department of business regulation.

(b) Each domestic HMO assessment shall be determined in accordance with the following ratio: (1) by dividing the HMO total direct premiums by the total direct premiums, including annuities, less policyholder dividends of all domestic insurance companies plus the total direct premiums of domestic companies licensed or regulated pursuant to chapters 19, 20, 20.1, 20.2, 20.3, 25, and 41 of this title, and chapter 62 of title 42; (2) and then by multiplying the resulting ratio times two hundred thousand dollars ($200,000).

(c) The minimum assessment charged shall be the greater of the sum determined by subsection (b) of this section or one thousand dollars ($1,000).

History of Section.
(P.L. 1990, ch. 65, art. 29, § 8; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-35 - Enrollment period in the event of insolvency.

§ 27-41-35 Enrollment period in the event of insolvency.  (a) In the event of an insolvency of a health maintenance organization, upon order of the director, all other carriers that participated in the enrollment process with the insolvent health maintenance organization at a group's last regular enrollment period shall offer the group's enrollees of the insolvent health maintenance organization a thirty (30) day enrollment period commencing upon the date of insolvency. Each carrier shall offer the enrollees of the insolvent health maintenance organization the same coverage and rates that it had offered to the enrollees of the group at its last regular enrollment period;

(b) If no other carrier had been offered to some groups enrolled in the insolvent health maintenance organization, or if the director determines that the other health benefit plan(s) lack(s) sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group enrollees of the insolvent health maintenance organization, then the director shall allocate equitably the insolvent health maintenance organization's group contracts for the groups among all health maintenance organizations which operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each health maintenance organization. If the director determines that no health maintenance organization has sufficient resources to assure that health care services will be available and accessible to some groups enrolled in the insolvent health maintenance organization, then the director shall allocate equitably the insolvent health maintenance organization's contracts for the groups among the other carriers as he or she deems appropriate. Each health maintenance organization, or other carrier, to which a group or groups are so allocated shall offer the group or groups the health maintenance organization's or other carrier's existing coverage which is most similar to each group's coverage with the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's or other carrier's existing rating methodology;

(c) The director shall also allocate equitably the insolvent health maintenance organization's nongroup enrollees that are unable to obtain other coverage among all health maintenance organizations which operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each health maintenance organization. If the director determines that no health maintenance organization has sufficient resources to assure that health care services will be available and accessible to some nongroup enrollees of the insolvent health maintenance organization, then the director shall allocate equitably the insolvent health maintenance organization's contracts for the nongroup enrollees among the other carriers as he or she deems appropriate. Each health maintenance organization or other carrier to which nongroup enrollees are allocated shall offer the nongroup enrollees the health maintenance organization's or other carrier's existing coverage for individual or conversion coverage as determined by his or her type of coverage in the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's or other carrier's existing rating methodology. Successor health maintenance organizations or other carriers that do not offer direct nongroup enrollment may aggregate all of the allocated nongroup enrollees into one group for rating and coverage purposes.

History of Section.
(P.L. 1990, ch. 161, § 2.)



Chapter 27-41-36 - Services of midwives.

§ 27-41-36 Services of midwives.  Every health maintenance organization plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for the services of licensed midwives in accordance with each health maintenance organization's respective principles and mechanisms of reimbursement, credentialing, and contracting if the services are within the licensed midwives' area of professional competence as defined by regulations promulgated pursuant to § 23-13-9 and are currently reimbursed when rendered by any other licensed health care provider. No health maintenance organization may require supervision, signature, or referral by any other health care provider as a condition of reimbursement to a licensed midwife whose services are provided pursuant to § 27-41-5(a)(6)(ii), except when the requirements are also applicable to other categories of health care providers. No health maintenance organization or patient may be required to pay for duplicate services actually rendered by both a licensed midwife and any other health care provider. Direct payment for licensed midwives will be contingent upon services rendered in a licensed health care facility and for services rendered in accordance with rules and regulations promulgated by the department of health; provided, that this provision shall not prohibit payment for services pursuant to § 42-62-26 or for other services reimbursed by third party payors.

History of Section.
(P.L. 1990, ch. 168, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-37 - Discontinuance of coverage  Chronic disabilities.

§ 27-41-37 Discontinuance of coverage  Chronic disabilities.  No health maintenance organization subject to the provisions of this chapter shall discontinue reimbursement for or providing services for covered health care services of chronic disabilities, unless the patient has exhausted benefits to which he or she is entitled under the basic subscriber agreement, or unless it is at the end of the open enrollment period; provided notice of the discontinuation of reimbursement for the services is sent to subscribers who have been reimbursed for or utilized those services in the past three (3) years. The notice shall be mailed at least sixty (60) days prior to the beginning of the open enrollment period. For the purposes of this section "chronic disability" means an impairment or illness that is likely to continue indefinitely.

History of Section.
(P.L. 1991, ch. 127, § 4.)



Chapter 27-41-38 - Drug coverage.

§ 27-41-38 Drug coverage.  No health maintenance organization that provides coverage for prescription drugs under a group plan master contract delivered, issued for delivery, or renewed in this state may require any person covered under the contract to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for the drugs.

History of Section.
(P.L. 1991, ch. 345, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-39 - Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.

§ 27-41-39 Certified registered nurse practitioners and psychiatric and mental health nurse clinical specialists.  (a) Every individual or group policy or contract delivered, issued for delivery, or renewed by a health maintenance organization in this state shall provide coverage for the services of certified registered nurse practitioners, practicing collaboratively and psychiatric and mental health nurse clinical specialists to subscribers, if those services are within the certified registered nurse practitioner's or psychiatric and mental health nurse clinical specialist's area of professional competence as established by education and certification, and are currently reimbursed when rendered by any other health care provider. No health maintenance organization may be required to pay for duplicative services actually rendered by a certified nurse practitioner and any other health care provider.

(b) Nothing in this chapter shall preclude the conducting of managed care reviews and medical necessity reviews by an insurer or hospital or medical service corporation or health maintenance organization.

(c) Every individual or group policy or contract delivered, issued for delivery, or renewed by a health maintenance organization in this state shall provide coverage for certified registered nurse practitioners to provide primary care, intermediate, home, long-term and inpatient care as primary care providers, when said certified registered nurse practitioner is a participating provider, consistent with, and practicing within, the scope of his/her professional license.

(d) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall provide subscribers with an opportunity to select a certified registered nurse practitioner, who is a participating provider, as a primary care provider.

(e) Notwithstanding any law to the contrary, all insurers, nonprofit medical service corporations, nonprofit hospital service corporations and health maintenance organizations shall insure that all participating primary care provider certified registered nurse practitioners are included on any publicly accessible list of participating providers for the respective organization.

History of Section.
(P.L. 1991, ch. 361, § 4; P.L. 1994, ch. 90, § 3; P.L. 2002, ch. 292, § 85; P.L. 2009, ch. 351, § 3; P.L. 2009, ch. 352, § 3.)



Chapter 27-41-40 - Certified counselors in mental health and therapists in marriage and family practice.

§ 27-41-40 Certified counselors in mental health and therapists in marriage and family practice.  (a) Every individual or group policy or contract delivered, issued for delivery or renewed by a health maintenance organization in this state shall, when deemed medically necessary by the health maintenance organization in accordance with its standard medical management protocols as approved by the health department and within the contractual benefit limits, provide coverage for the services of counselors in mental health licensed pursuant to § 5-63.2-9 and therapists in marriage and family practice licensed pursuant to § 5-63.2-10.

(b) It shall remain within the sole discretion of the health maintenance organization as to which certified counselors in mental health and certified therapists in marriage and family practice it shall contract with. Nothing contained in this section shall require the health maintenance organization to provide coverage other than in conjunction with a related medical illness.

History of Section.
(P.L. 1994, ch. 89, § 3; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-43 - Mastectomy treatment.

§ 27-41-43 Mastectomy treatment.  (a) All individual or group health insurance coverage and health benefit plans delivered, issued for delivery or renewed in this state on or after January 1, 2005, which provides medical and surgical benefits with respect to mastectomy shall provide, in a case of any person covered in the individual market or covered by a group health plan coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and treatment of physical complications, including lymphademas, at all stages of mastectomy; in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions applied to the mastectomy and consistent with those established for other benefits under the plan or coverage. As used in this section, "mastectomy" means the removal of all or part of a breast. Written notice of the availability of such coverage shall be delivered to the participant upon enrollment and annually thereafter.

(b) Notice. A group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the United States Secretary of Health and Human Services. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted as part of any yearly informational packet sent to the participant or beneficiary.

(c) As used in this section, "prosthetic devices" means and includes the provision of initial and subsequent prosthetic devices pursuant to an order of the patient's physician or surgeon.

(d) Nothing in this section shall be construed to require an individual or group policy to cover the surgical procedure known as mastectomy or to prevent application of deductible or copayment provisions contained in the policy or plan, nor shall this section be construed to require that coverage under an individual or group policy be extended to any other procedures.

(2) Nothing in this section shall be construed to prevent a group health plan or a health insurance carrier offering health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

(3) Nothing in this section shall preclude the conducting of managed care reviews and medical necessity reviews, by an insurer, hospital or medical service corporation or health maintenance organization.

(4) Prohibitions. A group health plan and a health insurance carrier offering group or individual health insurance coverage may not:

(i) Deny to a patient eligibility, or continued eligibility, to enroll or renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; nor

(ii) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

History of Section.
(P.L. 1996, ch. 66, § 4; P.L. 2002, ch. 292, § 85; P.L. 2004, ch. 41, § 4; P.L. 2004, ch. 45, § 4.)



Chapter 27-41-43.1 - Insurance coverage for mastectomy hospital stays.

§ 27-41-43.1 Insurance coverage for mastectomy hospital stays.  (a) The Rhode Island general assembly recognizes that breast cancer is a unique illness with both a physical and emotional impact on patients. Every individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state shall provide coverage for a minimum forty-eight (48) hour time period in a hospital after the surgical procedures known as a mastectomy, and a minimum twenty-four (24) hours after an axilary node dissection. Any decision to shorten this minimum coverage shall be made by the attending physician in consultation with and upon agreement by the patient. If the patient participates in an early discharge, defined as in-patient care following a mastectomy that is less than forty-eight (48) hours and in-patient care following an axilary node dissection that is less than twenty-four (24) hours, coverage shall include a minimum of one home visit conducted by a physician or registered nurse.

(b) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with regulations of the department of health, which have been promulgated pursuant to chapter 17.12 of title 23. No policy or plan covered under this chapter shall terminate the services, reduce capitation payment, or penalize an attending physician or other health care provider who orders care consistent with the provisions of this section.

(c) Notice. All plans subject to this section shall provide notice to each enrollee:

(1) In the next mass mailing made by the plan to the employee; or

(2) As part of any informational packet sent to the enrollee.

History of Section.
(P.L. 1997, ch. 24, § 4; P.L. 1997, ch. 25, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-44 - Diabetes treatment.

§ 27-41-44 Diabetes treatment.  (a) Every individual or group health insurance contract, plan, or policy delivered, issued for delivery or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office and every policy which provides major medical or similar comprehensive-type coverage shall include coverage for the following equipment and supplies for the treatment of insulin treated diabetes, non-insulin treated diabetes, and gestational diabetes when medically appropriate and prescribed by a physician blood glucose monitors and blood glucose monitors for the legally blind, test strips for glucose monitors and visual reading, insulin, injection aids, cartridges for the legally blind, syringes, insulin pumps and appurtenances to them, insulin infusion devices, oral agents for controlling blood sugar and therapeutic/molded shoes for the prevention of amputation. Upon the approval of new or improved diabetes equipment and supplies by the Food and Drug Administration, all policies governed by this chapter shall guarantee coverage of this new diabetes equipment and supplies when medically appropriate and prescribed by a physician. These policies shall also include coverage, when medically necessary, for diabetes self-management education to ensure that persons with diabetes are instructed in the self-management and treatment of their diabetes, including information on the nutritional management of diabetes. This coverage for self-management education and education relating to medical nutrition therapy shall be limited to medically necessary visits upon the diagnosis of diabetes, where a physician diagnoses a significant change in the patient's symptoms or conditions which necessitate changes in a patient's self-management, or where reeducation or refresher training is necessary. This education, when medically necessary and prescribed by a physician, may be provided only by the physician or, upon his or her referral to an appropriately licensed and certified health care provider and may be conducted in group settings. Coverage for self-management education and education relating to medical nutrition therapy shall also include home visits when medically necessary.

(b) Benefit plans offered by a health maintenance organization may impose copayment and/or deductibles for the benefits mandated by this chapter. However, in no instance shall the copayment or deductible amount be greater than the copayment or deductible amount imposed for other supplies, equipment, or physician office visits. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization.

History of Section.
(P.L. 1996, ch. 106, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-45 - Primary and preventive obstetric and gynecological care.

§ 27-41-45 Primary and preventive obstetric and gynecological care.  Any insurer or nonprofit health service plan that provides obstetric and gynecological care for issuance or delivery in the state to any group or individual on an expense-incurred basis, including a health maintenance organization shall permit a woman to receive an annual visit to an in-network obstetrician/gynecologist for routine gynecological care without requiring the woman to first obtain a referral from a primary care provider.

History of Section.
(P.L. 1997, ch. 166, § 4; P.L. 1997, ch. 174, § 4.)



Chapter 27-41-46 - Whistleblowers protection.

§ 27-41-46 Whistleblowers protection.  No health maintenance organizations pursuant to this chapter or any other insurer offering and/or insuring health services on a prepaid basis as defined in § 42-62-4(7) shall engage in any retaliation or retribution, directly or indirectly, or shall terminate or modify the terms of a medical service agreement that it maintains with a physician or other medical services provider, because the physician or other provider reports or is about to report verbally or in writing, to a public body, a regulatory agency, a subscriber or member of the insured, the family or heirs or personal representative of the subscriber or member or to any other person or public or private agency a violation by the insurer of a subscriber or membership agreement, a law, rule or regulation promulgated under the laws of this state.

History of Section.
(P.L. 1997, ch. 167, § 4.)



Chapter 27-41-47 - Penalties and remedies.

§ 27-41-47 Penalties and remedies.  (a) Any person, firm, corporation, association or other legal entity who or which shall violate the provisions of § 27-41-46 shall be guilty of a misdemeanor, and upon conviction, shall be fined in an amount of not more than one thousand dollars ($1,000), imprisonment for up to one year, or by both a fine and imprisonment.

(b) In addition to the criminal sanctions set forth in subsection (a) of this section, any person, firm, corporation, association or other legal entity who or which shall willfully or negligently violate any provision of this chapter shall be subject to a civil penalty, to be assessed by the insurance commissioner, in the maximum amount of five thousand dollars ($5,000) for each violation, and each violation shall constitute a separate and distinct offense under this section.

History of Section.
(P.L. 1997, ch. 167, § 4.)



Chapter 27-41-48 - Additional relief and damages  Reinstatement.

§ 27-41-48 Additional relief and damages  Reinstatement.  (a) A physician or other medical provider who alleges a violation of this act may bring a civil action for appropriate injunctive relief, actual and punitive damages and costs including reasonable attorney fees.

(b) An action commenced pursuant to this chapter may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides or the county in which the insurer maintains its principal place of business.

(c) The court rendering a judgment in an action under this act shall order, as the court considers appropriate, reinstatement of the provider agreement.

History of Section.
(P.L. 1997, ch. 167, § 4.)



Chapter 27-41-49 - Third party reimbursement for services of certain health care workers.

§ 27-41-49 Third party reimbursement for services of certain health care workers.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer, health maintenance organization, nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a certified registered nurse anesthetist designated as a certified registered nurse anesthetist by the board of nurse registration and nursing education; provided, that the following conditions are met:

(1) The certified registered nurse anesthetist provides certain health care services under the supervision of anesthesiologists, licensed physicians or licensed dentists in accordance with § 5-34.2-2(c), which requires substantial specialized knowledge, judgment and skill related to the administration of anesthesia, including pre-operative and post-operative assessment of patients; administering anesthetics; monitoring patients during anesthesia; management of fluids in intravenous therapy and management of respiratory care;

(2) The policy or contract currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The certified registered nurse anesthetist is not a salaried employee of the licensed hospital or facility for which the health maintenance organization has an alternative contractual relationship to fund the services of a certified registered nurse anesthetist.

(b) It shall remain within the sole discretion of the health maintenance organization as to which certified registered nurse anesthetists it shall contract with. Reimbursement shall be provided according to the respective principles and policies of the health maintenance organization; provided, that no health maintenance organization may be required to pay for duplicative services actually rendered by a certified registered nurse anesthetist and any other health care provider. Nothing contained in this section shall preclude the health maintenance organization from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1997, ch. 345, § 4; P.L. 1997, ch. 365, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-49.1 - Third party reimbursement for services of registered nurse first assistants.

§ 27-41-49.1 Third party reimbursement for services of registered nurse first assistants.  (a) Every individual or group health insurance contract, plan or policy delivered, issued or renewed by an insurer, health maintenance organization, nonprofit or for profit health service corporation which provides benefits to individual subscribers and members within the state, or to all group members having a principal place of employment within the state, shall provide benefits for services rendered by a registered nurse first assistant designed as such; provided, that the following conditions are met:

(1) The registered nurse first assistant provides certain health care services under the supervision of a licensed physician; is currently licensed as a registered nurse in Rhode Island; has successfully completed a course in preparing the registered nurse as a first assistant in accordance with the Association of Operating Room Nurses core curriculum guide for the registered nurse first assistant and includes a minimum of one academic year in a college or university with didactic instruction and clinical internship programs; and is certified in perioperative nursing by the Certification Board of Perioperative Nursing (minimum of two years perioperative experience);

(2) The policy or contract, currently provides benefits for identical services rendered by a provider of health care licensed by the state; and

(3) The registered nurse first assistant is not a salaried employee of the licensed hospital or facility for which the health maintenance organization has an alternative contractual relationship to fund the services of a registered nurse first assistant.

(b) It remains within the sole discretion of the health maintenance organization as to which registered nurse first assistant it contracts with. Reimbursement provided according to the respective principles and policies of the health maintenance organization; provided, that no health maintenance organization is required to provide direct reimbursement, or pay for duplicative services actually rendered by a registered nurse first assistant and any other health care provider. Nothing contained in this section precludes the health maintenance organization from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 509, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-50 - Human leukocyte antigen testing.

§ 27-41-50 Human leukocyte antigen testing.  Every individual or group hospital or medical services plan contract delivered or renewed in this state shall include coverage of the cost for human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B and DR antigens for utilization in bone marrow transplantation. The testing must be performed in a facility that is accredited by the American Association of Blood Banks or its successors, and is licensed under the Clinical Laboratory Improvement Act, 42 U.S.C. § 263a, as it may be amended. At the time of the testing, the person being tested must complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program. The group hospital or medical services plan contract may limit each subscriber to one of these testings per lifetime.

History of Section.
(P.L. 1998, ch. 8, § 4; P.L. 1998, ch. 9, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-51 - Drug coverage.

§ 27-41-51 Drug coverage.  (a) Any health maintenance organization that utilizes a formulary of medications for which coverage is provided under an individual or group plan master contract shall require any physician or other person authorized by the department of health to prescribe medication to prescribe from the formulary. A physician or other person authorized by the department of health to prescribe medication shall be allowed to prescribe medications previously on, or not on, the health maintenance organization's formulary if he or she believes that the prescription of non-formulary medication is medically necessary. A health maintenance organization shall be required to provide coverage for a non-formulary medication only when the non-formulary medication meets the health maintenance organization's medical exception criteria for the coverage of that medication.

(b) A health maintenance organization's medical exception criteria for the coverage of non-formulary medications shall be developed in accordance with § 23-17.13-3(c)(3).

(c) Any subscriber who is aggrieved by a denial of benefits to be provided under this section may appeal the denial in accordance with the rules and regulations promulgated by the department of health pursuant to chapter 17.12 of title 23.

History of Section.
(P.L. 1998, ch. 290, § 5.)



Chapter 27-41-52 - Restricted annual rate payments prohibited.

§ 27-41-52 Restricted annual rate payments prohibited.  (a) No corporation organized under this chapter shall compensate any provider of outpatient service by using the restricted annual rate method of payment.

(b) The restricted annual rate method of payment is defined as any method of payment that sets, as all or part of its payment scheme, a total payment limit for mental health and/or substance abuse treatment services for each person seeking treatment based on a per person per unit of time criterion that disregards the extent of treatment and/or degree of services rendered.

(c) This prohibition shall not be construed to prohibit or limit capitation or other risk sharing agreements between providers and insurers permissible by law.

History of Section.
(P.L. 1998, ch. 352, § 4.)



Chapter 27-41-53 - Genetic testing.

§ 27-41-53 Genetic testing.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No health maintenance organization subject to the provisions of this chapter shall:

(1) Use a genetic test or request for genetic test the results of a genetic test to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or an individual's health insurance policy contract, or plan;

(2) Request or require a genetic test for the purpose of determining whether or not to issue or renew an individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of a genetic test without the prior written authorization of the individual from whom the test was obtained, except in a format where individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each re-disclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"); or

(4) Request or require information as to whether an individual has ever had a genetic test, or participated in genetic testing of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic testing" is the analysis of an individual's DNA, RNA, chromosomes, protein and certain metabolites in order to detect heritable inheritable disease-related genotypes, mutations, phenotypes or karyotypes for clinical purposes. Those purposes include predicting risk of disease, identifying carriers, establishing prenatal and clinical diagnosis or prognosis. Prenatal, newborn and carrier screening, and testing in high risk families may be included provided there is an approved release by a parent or guardian. Tests for metabolites are covered only when they are undertaken with high probability that an excess or deficiency of the metabolite indicates the presence of heritable mutations in single genes. "Genetic testing" does not mean routine physical measurement, a routine chemical, blood, or urine analysis or a test for drugs or for HIV infections.

History of Section.
(P.L. 1998, ch. 380, § 4; P.L. 2001, ch. 38, § 7; P.L. 2001, ch. 54, § 7.)



Chapter 27-41-53.1 - Genetic information.

§ 27-41-53.1 Genetic information.  (a) Except as provided in chapter 37.3 of title 5, insurance administrators, health plans and providers shall be prohibited from releasing genetic information without prior written authorization of the individual. Written authorization shall be required for each disclosure and include to whom the disclosure is being made. An exception shall exist for those participating in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule"). Tests conducted purely for research are excluded from the definition, as are tests for somatic (as opposed to heritable) mutations, and testing for forensic purposes.

(b) No individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage excluding disability income, long term care and insurance supplemental policies which only provide coverage for specified diseases or other supplemental policies, shall:

(1) Use genetic information or request for genetic information or the results of genetic information or other genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms or conditions of, or affect a group or an individual's health insurance policy, contract, or plan;

(2) Request or require genetic information for the purpose of determining whether or not to issue or renew an individual's health benefits coverage, to set reimbursement/co-pay levels or determine covered benefits and services;

(3) Release the results of genetic information without the prior written authorization of the individual from whom the information was obtained, except in a format by which individual identifiers are removed, encrypted, or encoded so that the identity of the individual is not disclosed. A recipient of information pursuant to this section may use or disclose the information solely to carry out the purpose for which the information was disclosed. Authorization shall be required for each re-disclosure. An exception shall exist for participation in research settings governed by the federal policy for the protection of human research subjects (also known as "The Common Rule");

(4) Request or require information as to whether an individual has genetic information, or participated in genetic information of any kind, whether for clinical or research purposes.

(c) For the purposes of this section, "genetic information" is information about genes, gene product, or inherited characteristics that may derive from the individual or a family member.

History of Section.
(P.L. 2001, ch. 38, § 8; P.L. 2001, ch. 54, § 8; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-54 - Disassociation prohibited.

§ 27-41-54 Disassociation prohibited.  Notwithstanding any provision of the general or public laws to the contrary, no individual or group health insurance contract, plan, or policy delivered, issued for delivery, or renewed in this state which provides medical coverage for physician services in a physician's office, and no policy which provides major medical or similar comprehensive-type coverage for specified diseases or other supplemental polices, shall prohibit a medical provider from ceasing an association with and participation in one health maintenance organization and associating and participating with another health maintenance organization doing business in this state.

History of Section.
(P.L. 1998, ch. 460, § 1; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-56 - Magnetic resonance imaging  Quality assurance standards.

§ 27-41-56 Magnetic resonance imaging  Quality assurance standards.  (a) Except as otherwise provided in subsection (b) of this section, a magnetic resonance imaging examination eligible for reimbursement under the provisions of any individual or group health insurance contract, plan or policy delivered in this state shall be reimbursed only if the facility at which the examination has been conducted and processed is accredited by either the American College of Radiology (ACR), the Intersocietal Accreditation Commission (IAC) or an alternate nationally recognized accrediting organization whose accreditation standards are substantially similar to and no less stringent than current or subsequent ACR or IAC standards and have been reviewed and deemed adequate by the department of health. All accreditation standards under this section, whether promulgated by the ACR, IAC, or an alternate nationally recognized accrediting organization, shall include, but shall not be limited to, provisions for establishing the qualifications of the physician, standards for quality control and routine performance monitoring by a medical physicist, qualifications of the technologist including minimum standards of supervised clinical experience, personnel and patient safety guidelines, and standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility conducting and processing magnetic resonance imaging examinations which, as of June 30, 2006 is receiving reimbursement for such services by a health insurer, health maintenance organization or health plan, but is not accredited pursuant to subsection (a), shall file its application for accreditation within eighteen (18) months of June 28, 2007. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. A facility which begins conducting and processing, of magnetic resonance imaging examinations after June 30, 2006 shall file its application for accreditation within twelve (12) months of the date of initiation of the magnetic resonance imaging examinations. Such accreditation shall be obtained not later than twelve (12) months after submission of its application. After such accreditation is obtained, a facility conducting and processing, magnetic resonance imaging examinations shall, at all times, maintain accreditation with the appropriate accrediting body. Notwithstanding anything herein to the contrary, any facility which has filed for accreditation pursuant to this subsection (b) and which has not been refused accreditation or withdrawn its application, will be deemed provisionally accredited for the twelve (12) month period dating from the application filing date. Provided, further, that notwithstanding any provisions of the general or public laws to the contrary, any facility conducting and processing magnetic resonance imaging examinations shall conform to the standards of the appropriate accrediting body at all times, including during the accreditation process and shall certify said conformance to any reimbursing health insurer, health maintenance organization or health plan.

History of Section.
(P.L. 1999, ch. 169, § 6; P.L. 2003, ch. 376, art. 34, § 5; P.L. 2005, ch. 207, § 5; P.L. 2006, ch. 596, § 5; P.L. 2007, ch. 140, § 5; P.L. 2007, ch. 277, § 5; P.L. 2008, ch. 475, § 94.)



Chapter 27-41-57 - Acupuncture services.

§ 27-41-57 Acupuncture services.  (a) Every group health insurance contract, plan, or group policy delivered, issued for delivery or renewed in this state which provides medical coverage, and every group policy which provides for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall provide, as an optional rider, coverage for the services of a doctor of acupuncture as a provider of acupuncture services.

(b) For the purposes of this section:

(1) "Doctor of acupuncture" means a practitioner licensed under chapter 37.2 of title 5.

(2) "Coverage for the services of a doctor of acupuncture as a provider of acupuncture services" means coverage for acupuncture as defined in section 5-37.2-2(1).

(c) It remains within the sole discretion of the health maintenance organization as to which doctor of acupuncture it contracts with. Reimbursement is provided according to the respective principles and policies of the health maintenance organization; provided, that no health maintenance organization is required to pay for duplicative services actually rendered by a doctor of acupuncture and any other health care provider. Nothing contained in this section precludes the health maintenance organization from conducting managed care, medical necessity or utilization review.

History of Section.
(P.L. 1999, ch. 288, § 4.)



Chapter 27-41-58 - Prohibition against requiring indemnification from dentists.

§ 27-41-58 Prohibition against requiring indemnification from dentists.  No contract between a health maintenance organization (H.M.O.) and a dentist containing provisions for the provision of services to patients may require that the dentist indemnify or hold harmless the health maintenance organization for any expenses and liabilities, including without limitation, judgments, settlements, attorneys' fees, court costs, and any associated charges, incurred in connection with any claim or action brought against the H.M.O. based on the H.M.O.'s management decisions, or utilization review provisions for any patient.

History of Section.
(P.L. 1999, ch. 481, § 5.)



Chapter 27-41-59 - F.D.A. approved prescription contraceptive drugs and devices.

§ 27-41-59 F.D.A. approved prescription contraceptive drugs and devices.  (a) Every individual or group health insurance contract, plan, or policy that provides prescription coverage and is delivered, issued for delivery, or renewed in this state shall provide coverage for F.D.A. approved contraceptive drugs and devices requiring a prescription; provided, that nothing in this subsection shall be deemed to mandate or require coverage for the prescription drug RU 486.

(b) Notwithstanding any other provision of this section, any health maintenance corporation may issue to a religious employer an individual or group health insurance contract, plan, or policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer's bona fide religious tenets.

(c) As used in this section, "religious employer" means an employer that is a "church or a qualified church-controlled organization" as defined in 26 U.S.C. § 3121.

(d) Every religious employer that invokes the exemption provided under this section shall provide written notice to prospective enrollees prior to enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons.

History of Section.
(P.L. 2000, ch. 120, § 4; P.L. 2000, ch. 126, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-60 - Prostate and colorectal examinations  Coverage mandated.

§ 27-41-60 Prostate and colorectal examinations  Coverage mandated.  Subscribers to any health maintenance organization plan shall be afforded coverage under that plan for prostate and colorectal examinations and laboratory tests for cancer for any nonsymptomatic person covered under the policy or contract, in accordance with the current American cancer society guidelines.

History of Section.
(P.L. 2000, ch. 125, § 4; P.L. 2000, ch. 345, § 4.)



Chapter 27-41-61 - Eligibility for children's benefits.

§ 27-41-61 Eligibility for children's benefits.  (a) Every health benefit plan delivered, issued for delivery, or renewed in this state which provides health benefits coverage for dependents, except for supplemental policies which only provide coverage for specified diseases and other supplemental policies, shall make coverage available for children until attainment of twenty-six (26) years of age, and an unmarried child of any age who is financially dependent upon the parent and medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(2) With respect to a child who has not attained twenty-six (26) years of age, a health maintenance organization shall not define "dependent" for purposes of eligibility for dependent coverage of children other than the terms of a relationship between a child and the plan participant, or subscriber.

(3) A health maintenance organization shall not deny or restrict coverage for a child who has not attained twenty-six (26) years of age based on the presence or absence of the child's financial dependency upon the participant, primary subscriber or any other person, residency with the participant and in the individual market the primary subscriber, or with any other person, marital status, student status, employment or any combination of those factors. A health carrier shall not deny or restrict coverage of a child based on eligibility for other coverage, except as provided in (b)(1) of this section.

(4) Nothing in this section shall be construed to require a health maintenance organization to make coverage available for the child of a child receiving dependent coverage, unless the grandparent becomes the legal guardian or adoptive parent of that grandchild.

(5) The terms of coverage in a health benefit plan offered by a health maintenance organization providing dependent coverage of children cannot vary based on age except for children who are twenty-six (26) years of age or older.

(b) For plan years beginning before January 1, 2014, a group health plan providing group health insurance coverage that is a grandfathered health plan and makes available dependent coverage of children may exclude an adult child who has not attained twenty-six (26) years of age from coverage only if the adult child is eligible to enroll in an eligible employer-sponsored health benefit plan, as defined in section 5000A(f)(2) of the federal Internal Revenue Code, other than the group health plan of a parent.

(2) For plan years, beginning on or after January 1, 2014, a group health plan providing group health insurance coverage that is a grandfathered health plan shall comply with the requirements of this section

(c) This section does not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long term care; (5) Medicare supplement; (6) limited benefit health; (7) specified diseased indemnity; or (8) other limited benefit policies.

History of Section.
(P.L. 2000, ch. 214, § 6; P.L. 2006, ch. 377, § 5; P.L. 2006, ch. 469, § 5; P.L. 2012, ch. 256, § 9; P.L. 2012, ch. 262, § 9.)



Chapter 27-41-62 - Temporary credentials.

§ 27-41-62 Temporary credentials.  Notwithstanding any requirements of any health maintenance organization accrediting body or organization to the contrary, each health maintenance organization licensed under this chapter may credential a provider on a conditional basis while the health maintenance organization reviews the application submitted by the provider for inclusion in the health maintenance organization network or networks.

History of Section.
(P.L. 2000, ch. 346, § 1.)



Chapter 27-41-63 - Hearing aids.

§ 27-41-63 Hearing aids.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide coverage for one thousand five hundred dollars ($1,500) per individual hearing aid, per ear, every three (3) years for anyone under the age of nineteen (19) years, and shall provide coverage for seven hundred dollars ($700) per individual hearing aid per ear, every three (3) years for anyone of the age of nineteen (19) years and older.

(2) Every group health insurance contract or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2006, shall provide, as an optional rider, additional hearing aid coverage. Provided, the provisions of this paragraph shall not apply to contracts, plans, or group policies subject to the small employer health insurance availability act, chapter 50 of this title.

(b) For the purposes of this section, "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices, including, but not limited to FM systems.

(c) It shall remain within the sole discretion of the health maintenance organizations as to the provider of hearing aids with which they choose to contract. Reimbursement shall be provided according to the respective principles and policies of the health maintenance organizations. Nothing contained in this section precludes the health maintenance organizations from conducting managed care, medical necessity, or utilization review.

History of Section.
(P.L. 2000, ch. 461, § 4; P.L. 2004, ch. 539, § 4; P.L. 2004, ch. 550, § 4; P.L. 2005, ch. 374, § 4; P.L. 2005, ch. 395, § 4; P.L. 2006, ch. 595, § 4; P.L. 2006, ch. 614, § 4.)



Chapter 27-41-64 - Prompt processing of claims.

§ 27-41-64 Prompt processing of claims.  (a) A health care entity or health plan operating in the state shall pay all complete claims for covered health care services submitted to the health care entity or health plan by a health care provider or by a policyholder within forty (40) calendar days following the date of receipt of a complete written claim or within thirty (30) calendar days following the date of receipt of a complete electronic claim. Each health plan shall establish a written standard defining what constitutes a complete claim and shall distribute this standard to all participating providers.

(b) If the health care entity or health plan denies or pends a claim, the health care entity or health plan shall have thirty (30) calendar days from receipt of the claim to notify in writing the health care provider or policyholder of any and all reasons for denying or pending the claim and what, if any, additional information is required to process the claim. No health care entity or health plan may limit the time period in which additional information may be submitted to complete a claim.

(c) Any claim that is resubmitted by a health care provider or policyholder shall be treated by the health care entity or health plan pursuant to the provisions of subsection (a) of this section.

(d) A health care entity or health plan which fails to reimburse the health care provider or policyholder after receipt by the health care entity or health plan of a complete claim within the required timeframes shall pay to the health care provider or the policyholder who submitted the claim, in addition to any reimbursement for health care services provided, interest which shall accrue at the rate of twelve percent (12%) per annum commencing on the thirty-first (31st) day after receipt of a complete electronic claim or on the forty-first (41st) day after receipt of a complete written claim, and ending on the date the payment is issued to the health care provider or the policyholder.

(e) Exceptions to the requirements of this section are as follows:

(1) No health care entity or health plan operating in the state shall be in violation of this section for a claim submitted by a health care provider or policyholder if:

(i) Failure to comply is caused by a directive from a court or federal or state agency;

(ii) The health care entity or health plan is in liquidation or rehabilitation or is operating in compliance with a court-ordered plan of rehabilitation; or

(iii) The health care entity or health plan's compliance is rendered impossible due to matters beyond its control, which are not caused by it.

(2) No health care entity or health plan operating in the state shall be in violation of this section for any claim: (i) initially submitted more than ninety (90) days after the service is rendered, or (ii) resubmitted more than ninety (90) days after the date the health care provider received the notice provided for in § 27-18-61(b); provided, this exception shall not apply in the event compliance is rendered impossible due to matters beyond the control of the health care provider and were not caused by the health care provider.

(3) No health care entity or health plan operating in the state shall be in violation of this section while the claim is pending due to a fraud investigation by a state or federal agency.

(4) No health care entity or health plan operating in the state shall be obligated under this section to pay interest to any health care provider or policyholder for any claim if the director of the department of business regulation finds that the entity or plan is in substantial compliance with this section. A health care entity or health plan seeking that finding from the director shall submit any documentation that the director shall require. A health care entity or health plan which is found to be in substantial compliance with this section shall submit any documentation the director may require on an annual basis for the director to assess ongoing compliance with this section.

(5) A health care entity or health plan may petition the director for a waiver of the provision of this section for a period not to exceed ninety (90) days in the event the health care entity or health plan is converting or substantially modifying its claims processing systems.

(f) For purposes of this section, the following definitions apply:

(1) "Claim" means: (i) a bill or invoice for covered services; (ii) a line item of service; or (iii) all services for one patient or subscriber within a bill or invoice.

(2) "Date of receipt" means the date the health care entity or health plan receives the claim whether via electronic submission or as a paper claim.

(3) "Health care entity" means a licensed insurance company or nonprofit hospital or medical or dental service corporation or plan or health maintenance organization, or a contractor as described in § 23-17.13-2(2) that operates a health plan.

(4) "Health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and is referred to as a non-institutional provider.

(5) "Health care services" include, but are not limited to, medical, mental health, substance abuse, dental and any other services covered under the terms of the specific health plan.

(6) "Health plan" means a plan operated by a health care entity that provides for the delivery of health care services to persons enrolled in the plan through:

(i) Arrangements with selected providers to furnish health care services; and/or

(ii) Financial incentive for persons enrolled in the plan to use the participating providers and procedures provided for by the health plan.

(7) "Policyholder" means a person covered under a health plan or a representative designated by that person.

(8) "Substantial compliance" means that the health care entity or health plan is processing and paying ninety-five percent (95%) or more of all claims within the time frame provided for in § 27-18-61(a) and (b).

(g) Any provision in a contract between a health care entity or a health plan and a health care provider which is inconsistent with this section shall be void and of no force and effect.

History of Section.
(P.L. 2001, ch. 119, § 4; P.L. 2001, ch. 380, § 4; P.L. 2002, ch. 292, § 85.)



Chapter 27-41-65 - Mandatory coverage for certain lyme disease treatments.

§ 27-41-65 Mandatory coverage for certain lyme disease treatments.  Subscribers to any health maintenance organization plan shall be afforded coverage under that plan on or after January 1, 2004 for diagnostic testing and long term antibiotic treatment of chronic lyme disease when determined to be medically necessary and ordered by a physician acting in accordance with chapter 37.5 of title 5 entitled "lyme disease diagnosis and treatment" after making a thorough evaluation of the patient's symptoms, diagnostic test results and response to treatment. Treatment otherwise eligible for benefits pursuant to this section shall not be denied solely because such treatment may be characterized as unproven, experimental, or investigational in nature.

History of Section.
(P.L. 2003, ch. 113, § 6; P.L. 2003, ch. 114, § 6; P.L. 2004, ch. 34, § 5; P.L. 2004, ch. 35, § 5.)



Chapter 27-41-66 - Dental insurance assignment of benefits.

§ 27-41-66 Dental insurance assignment of benefits.  Every entity licensed under this chapter shall allow, as a provision of any evidence of coverage of dental services, any person covered by such entity to direct, in writing, that benefits from a health benefit plan, policy or contract, be paid directly to a dental care provider who has not contracted with the entity to provide dental services to persons covered by the entity but otherwise meets the credentialing criteria of the entity and has not previously been terminated by such entity as a participating provider. If written direction to pay is executed and written notice of the direction to pay is provided to such entity, the insuring entity shall pay the benefits directly to the dental care provider. Any efforts to modify the amount of benefits paid directly to the dental care provider under this section may include a reduction in benefits paid of no more than five percent (5%) less than the benefits paid to participating dentists. The entity paying the dentist, pursuant to a direction to pay duly executed by the subscriber, shall have the right to review the records of the dentist receiving such payment that relate exclusively to that particular subscriber/patient to determine that the service in question was rendered.

History of Section.
(P.L. 2004, ch. 268, § 5; P.L. 2004, ch. 386, § 5.)



Chapter 27-41-67 - Determination of maximum coverage limitation for prescription drug benefits.

§ 27-41-67 Determination of maximum coverage limitation for prescription drug benefits.  The calculation of subscriber maximum coverage limitations for prescription drug coverage shall be based upon the actual cost incurred by the health maintenance organization for the purchase of the covered prescription drug.

History of Section.
(P.L. 2004, ch. 412, § 1.)



Chapter 27-41-68 - Coverage for early intervention services.

§ 27-41-68 Coverage for early intervention services.  (a) Every individual or group hospital or medical expense insurance policy or contract providing coverage for dependent children, delivered or renewed in this state on or after July 1, 2004, shall include coverage of early intervention services which coverage shall take effect no later than January 1, 2005. Such coverage shall be limited to a benefit of five thousand dollars ($5,000) per dependent child per policy or calendar year and shall not be subject to deductibles and coinsurance factors. Any amount paid by an insurer under this section for a dependent child shall not be applied to any annual or lifetime maximum benefit contained in the policy or contract. For the purpose of this section, "early intervention services" means, but is not limited to, speech and language therapy, occupational therapy, physical therapy, evaluation, case management, nutrition, service plan development and review, nursing services, and assistive technology services and devices for dependents from birth to age three (3) who are certified by the department of human services as eligible for services under part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.).

(b) Subject to the annual limits provided in this section, insurers shall reimburse certified early intervention providers, who are designated as such by the Department of Human Services, for early intervention services as defined in this section at rates of reimbursement equal to or greater than the prevailing integrated state/Medicaid rate for early intervention services as established by the Department of Human Services.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2004, ch. 595, art. 22, § 4; P.L. 2004, ch. 598, § 5; P.L. 2005, ch. 97, § 4; P.L. 2005, ch. 99, § 4; P.L. 2008, ch. 475, § 94.)



Chapter 27-41-69 - Post-payment audits.

§ 27-41-69 Post-payment audits.  (a) Except as otherwise provided herein, any review, audit or investigation by a health maintenance organization of a health care provider's claims which results in the recoupment or set-off of funds previously paid to the health care provider in respect to such claims shall be completed no later than two (2) years after the completed claims were initially paid. This section shall not restrict any review, audit or investigation regarding claims that are submitted fraudulently, are subject to a pattern of inappropriate billing, are related to coordination of benefits, or are subject to any federal law or regulation that permits claims review beyond the period provided herein.

(b) No health care provider shall seek reimbursement from a payer for underpayment of a claim later than two (2) years from the date the first payment on the claim was made, except if the claim is the subject of an appeal properly submitted pursuant to the payer's claims appeal policies or the claim is subject to continual claims submission.

(c) For the purposes of this section, "health care provider" means an individual clinician, either in practice independently or in a group, who provides health care services, and otherwise referred to as a non-institutional provider.

History of Section.
(P.L. 2006, ch. 86, § 5; P.L. 2006, ch. 97, § 5.)



Chapter 27-41-70 - Tobacco cessation programs.

§ 27-41-70 Tobacco cessation programs.  (a) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2010, which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive-type coverage, shall include coverage for smoking cessation treatment, provided that if such medical coverage does not include prescription drug coverage, such contract, plan or policy shall not be required to include coverage FDA approved smoking cessation medications.

(b) As used in this section, smoking cessation treatment includes the use of an over-the-counter (OTC) or prescription US Food and Drug Administration (FDA) approved smoking cessation medication, when used in accordance with FDA approval, for not more than two (2) courses of medication of up to fourteen (14) weeks each, annually, when recommended and prescribed by a prescriber who holds prescriptive privileges in the state in which they are licensed, and used in combination with an annual outpatient benefit of sixteen (16) one-half (1/2) hour evidence based smoking cessation counseling sessions provided by a qualified practitioner for each covered individual. Smoking cessation treatment may be redefined through regulation promulgated by the health insurance commissioner in accordance with the most current clinical practice guidelines sponsored by the United States department of health and human services or its component agencies.

(c) Health insurance contracts, plans, or policies to which this section applies, may impose copayments and/or deductibles for the benefits mandated by this section consistent with the contracts', plans' or policies' copayments and/or deductibles for physician services and medications. Nothing contained in this section shall impact the reimbursement, medical necessity or utilization review, managed care, or case management practices of these health insurance contracts, plans or policies.

(d) This section shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2006, ch. 262, § 4; P.L. 2006, ch. 293, § 4; P.L. 2008, ch. 475, § 94; P.L. 2009, ch. 187, § 4; P.L. 2009, ch. 291, § 4.)



Chapter 27-41-71 - Mandatory coverage for scalp hair prosthesis.

§ 27-41-71 Mandatory coverage for scalp hair prosthesis.  (a) Every individual or group hospital or medical expense insurance policy or individual or group hospital or medical services plan contract delivered, issued for delivery, or renewed in this state on or after January 1, 2007, which provides coverage for any other prosthesis shall provide coverage for expenses for scalp hair prosthesis worn for hair loss suffered as a result of the treatment of any form of cancer or leukemia; provided, however, that such coverage shall be subject to the same limitations and guidelines as other prosthesis, and that coverage shall not exceed an amount of three hundred fifty dollars ($350) per covered member per year, exclusive of any deductible.

(b) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2006, ch. 538, § 4.)



Chapter 27-41-72 - Reimbursement for orthotic and prosthetic services.

§ 27-41-72 Reimbursement for orthotic and prosthetic services.  (a) As used in this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding system (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this section, or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and other similar devices as determined by the director of the department of health, such as those commonly carried in stock by a pharmacy, department store, corset shop, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating measuring, designing, fabricating, assembling, fitting, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility or locomotion or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device by periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, osotmy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device by periodic evaluation.

(6) "Private insurance company" means any insurance company, or management company hired by an insurance company, who is any of the following:

(i) Based in the state of Rhode Island; or

(ii) Provides coverage for citizens for the state of Rhode Island; or

(iii) Allows subscribing patients to seek prosthetic or orthotic services in the state of Rhode Island.

(b) Every individual or group health insurance contract, plan or policy delivered, issued for delivery or renewed in this state on or after January 1, 2008, which provides medical coverage that includes coverage for physician services in a physician's office and every policy, which provides major medical or similar comprehensive type coverage shall provide coverage for benefits for orthotic and prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395K, 1395l and 1395M and 42 CFR 414.202, 414.210, 414.228, and 410.100 as applicable to this section.

(c) A health insurance contract, plan or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor and orthotic or prosthetic services are rendered by a provider who is authorized by the state of Rhode Island to provide orthotics and prosthetics.

(g) This chapter shall not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury death by accident or both; and

(9) Other limited benefit policies.

History of Section.
(P.L. 2007, ch. 29, § 1; P.L. 2007, ch. 35, § 1.)



Chapter 27-41-73 - Licensed ambulance service.

§ 27-41-73 Licensed ambulance service.  (a) No individual or group health insurance contract, plan or policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009 shall provide for a co-payment for ground ambulance services in excess of fifty dollars ($50.00).

(b) As used in this section, the term "ground ambulance services" shall mean those services provided by an ambulance service licensed to operate in Rhode Island in accordance with § 23-4.1-6. The term excludes air and water ambulance services and ambulance services provided outside of Rhode Island.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 68, § 4; P.L. 2008, ch. 70, § 4.)



Chapter 27-41-74 - Enteral nutrition products.

§ 27-41-74 Enteral nutrition products.  (a) Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2009, shall provide coverage for nonprescription enteral formulas for home use for which a physician has issued a written order and which are medically necessary for the treatment of malabsorption caused by Crohn's disease, ulcerative colitis, gastroespphageal reflux, chronic intestinal pseudo-obstruction, and inherited diseases of amino acids and organic acids. Coverage for inherited diseases of amino acids and organic acids shall include food products modified to be low protein. Provided, however, that coverage shall not exceed an amount of two thousand five hundred dollars ($2,500) per covered member per year.

(b) Benefit plans offered by a health maintenance organization may impose a copayment and/or deductible for the benefits mandated by this section, however, in no instance shall the copayment or deductible amount be greater than the copayment of deductible amount imposed for prescription enteral formulas or nutritional aids. Benefits for services under this chapter shall be reimbursed in accordance with the respective principles and mechanisms of reimbursement for each insurer, hospital, or medical service corporation, or health maintenance organization. Reimbursement shall be provided according to the respective principles and policies of the accident and sickness insurer. Nothing contained in this section precludes the accident and sickness insurer from conducting managed care, medical necessity, or utilization review.

(c) This section shall not apply to insurance coverage providing benefits for: (1) hospital confinement indemnity; (2) disability income; (3) accident only; (4) long-term care; (5) Medicare supplement; (6) limited benefit health; (7) specified disease indemnity; (8) sickness or bodily injury or death by accident or both; and (9) other limited benefit policies.

History of Section.
(P.L. 2008, ch. 253, § 4.)



Chapter 27-41-75 - Prohibition on rescission of coverage.

§ 27-41-75 Prohibition on rescission of coverage.  (a) Coverage under a health plan subject to the jurisdiction of the commissioner under this chapter with respect to an individual, including a group to which the individual belongs or family coverage in which the individual is included, shall not be rescinded after the individual is covered under the plan, unless:

(A) The individual or a person seeking coverage on behalf of the individual, performs an act, practice or omission that constitutes fraud; or

(B) The individual makes an intentional misrepresentation of material fact, as prohibited by the terms of the plan or coverage.

(2) For purposes of paragraph (1)(A), a person seeking coverage on behalf of an individual does not include an insurance producer or employee or authorized representative of the health maintenance organization.

(b) At least thirty (30) days advance written notice shall be provided to each plan enrollee or, for individual health insurance coverage, primary subscriber, who would be affected by the proposed rescission of coverage before coverage under the plan may be rescinded in accordance with subsection (a) regardless of, in the case of group health insurance coverage, whether the rescission applies to the entire group or only to an individual within the group.

(c) For purposes of this section, "to rescind" means to cancel or to discontinue coverage with retroactive effect for reasons unrelated to timely payment of required premiums or contribution to costs of coverage.

(d) This section applies to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-76 - Prohibition on annual and lifetime limits.

§ 27-41-76 Prohibition on annual and lifetime limits.  (a) Annual limits.

(1) For plan or policy years beginning prior to January 1, 2014, for any individual, a health maintenance organization subject to the jurisdiction of the commissioner under this chapter may establish an annual limit on the dollar amount of benefits that are essential health benefits provided the restricted annual limit is not less than the following:

(A) For a plan or policy year beginning after September 22, 2011, but before September 23, 2012  one million two hundred fifty thousand dollars ($1,250,000); and

(B) For a plan or policy year beginning after September 22, 2012, but before January 1, 2014  two million dollars ($2,000,000).

(2) For plan or policy years beginning on or after January 1, 2014, a health maintenance organization shall not establish any annual limit on the dollar amount of essential health benefits for any individual, except:

(A) A health flexible spending arrangement, as defined in section 106(c)(2)(i) of the federal Internal Revenue Code, a medical savings account, as defined in section 220 of the federal Internal Revenue Code, and a health savings account, as defined in section 223 of the federal Internal Revenue Code are not subject to the requirements of subdivisions (1) and (2) of this subsection.

(B) The provisions of this subsection shall not prevent a health maintenance organization from placing annual dollar limits for any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal law or the laws and regulations of this state.

(3) In determining whether an individual has received benefits that meet or exceed the allowable limits, as provided in subdivision (1) of this subsection, a health maintenance organization shall take into account only essential health benefits.

(1) A health insurance carrier and health benefit plan offering group or individual health insurance coverage shall not establish a lifetime limit on the dollar value of essential health benefits for any individual.

(2) Notwithstanding subdivision (1) above, a health insurance carrier and health benefit plan is not prohibited from placing lifetime dollar limits for any individual on specific covered benefits that are not essential health benefits in accordance with federal laws and regulations.

(c) The provisions of this section relating to lifetime limits apply to any health maintenance organization or health insurance carrier providing coverage under an individual or group health plan, including grandfathered health plans.

(2) The provisions of this section relating to annual limits apply to any health maintenance organization or health insurance carrier providing coverage under a group health plan, including grandfathered health plans, but the prohibition and limits on annual limits do not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to a plan or to policy years prior to January 1, 2014 for which the Secretary of the U.S. Department of Health and Human Services issued a waiver pursuant to 45 C.F.R. § 147.126(d)(3). This section also shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

(e) If the commissioner of the office of the health insurance commissioner determines that the corresponding provision of the federal Patient Protection and Affordable Care Act has been declared invalid by a final judgment of the federal judicial branch or has been repealed by an act of Congress, on the date of the commissioner's determination this section shall have its effectiveness suspended indefinitely, and the commissioner shall take no action to enforce this section. Nothing in this subsection shall be construed to limit the authority of the Commissioner to regulate health insurance under existing state law.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-77 - Coverage for individual participating in approved clinical trials.

§ 27-41-77 Coverage for individual participating in approved clinical trials.  (a) As used in this section.

(1) "Approved clinical trial" means a phase I, phase II, phase III or phase IV clinical trial that is conducted in relation to the prevention, detection or treatment of cancer or a life-threatening disease or condition and is described in any of the following:

(A) The study or investigation is approved or funded, which may include funding through in-kind contributions, by one or more of the following:

(i) The federal National Institutes of Health;

(ii) The federal Centers for Disease Control and Prevention;

(iii) The federal Agency for Health Care Research and Quality;

(iv) The federal Centers for Medicare & Medicaid Services;

(v) A cooperative group or center of any of the entities described in items (i) through (iv) or the U.S. Department of Defense or the U.S. Department of Veteran Affairs;

(vi) A qualified non-governmental research entity identified in the guidelines issued by the federal National Institutes of Health for center support grants; or

(vii) A study or investigation conducted by the U.S. Department of Veteran Affairs, the U.S. Department of Defense, or the U.S. Department of Energy, if the study or investigation has been reviewed and approved through a system of peer review that the Secretary of U.S. Department of Health and Human Services determines:

(I) Is comparable to the system of peer review of studies and investigations used by the federal National Institutes of Health; and

(II) Assures unbiased review of the highest scientific standards by qualified individuals who have no interest in the outcome of the review.

(B) The study or investigation is conducted under an investigational new drug application reviewed by the U.S. Food and Drug Administration; or

(C) The study or investigation is a drug trial that is exempt from having such an investigational new drug application.

(2) "Participant" has the meaning stated in section 3(7) of federal ERISA.

(3) "Participating provider" means a health care provider that, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health carrier.

(4) "Qualified individual" means a participant or beneficiary who meets the following conditions:

(A) The individual is eligible to participate in an approved clinical trial according to the trial protocol with respect to the treatment of cancer or other life-threatening disease or condition; and

(B) The referring health care professional is a participating provider and has concluded that the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3); or

(ii) The participant or beneficiary provides medical and scientific information establishing the individual's participation in such trial would be appropriate based on the individual meeting the conditions described in subdivision (A) of this subdivision (3).

(5) "Life-threatening condition" means any disease or condition from which the likelihood of death is probable unless the course of the disease or condition is interrupted.

(b) If a health maintenance organization offering group or individual health insurance coverage provides coverage to a qualified individual, it:

(A) Shall not deny the individual participation in an approved clinical trial.

(B) Subject to subdivision (3) of this subsection, shall not deny or limit or impose additional conditions on the coverage of routine patient costs for items and services furnished in connection with participation in the approved clinical trial; and

(C) Shall not discriminate against the individual on the basis of the individual's participation in the approved clinical trial.

(2) Subject to subdivision (B) of this subdivision (2), routine patient costs include all items and services consistent with the coverage typically covered for a qualified individual who is not enrolled in an approved clinical trial.

(B) For purposes of subdivision (B) of this subdivision (2), routine patient costs do not include:

(i) The investigational item, device or service itself;

(ii) Items and services that are provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; or

(iii) A service that is clearly inconsistent with widely accepted and established standards of care for a particular diagnosis.

(3) If one or more participating providers is participating in a clinical trial, nothing in subdivision (1) of this subsection shall be construed as preventing a health maintenance organization from requiring that a qualified individual participate in the trial through such a participating provider if the provider will accept the individual as a participant in the trial.

(4) Notwithstanding subdivision (3) of this subsection, subdivision (1) of this subsection shall apply to a qualified individual participating in an approved clinical trial that is conducted outside this state.

(5) This section shall not be construed to require a health maintenance organization offering group or individual health insurance coverage to provide benefits for routine patient care services provided outside of the coverage's health care provider network unless out-of-network benefits are other provided under the coverage.

(6) Nothing in this section shall be construed to limit a health maintenance organization's coverage with respect to clinical trials.

(c) The requirements of this section shall be in addition to the requirements of Rhode Island general laws §§ 27-41-41  27-41-41.3.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-78 - Medical loss ratio reporting and rebates.

§ 27-41-78 Medical loss ratio reporting and rebates.  (a) A health maintenance organization offering group or individual health insurance coverage of a health benefit plan, including a grandfathered health plan, shall comply with the provisions of Section 2718 of the Public Health Services Act as amended by the federal Affordable Care Act, in accordance with regulations adopted thereunder.

(b) Health maintenance organizations required to report medical loss ratio and rebate calculations and any other medical loss ratio or rebate information to the U.S. Department of Health and Human Services shall concurrently file such information with the commissioner.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-79 - Emergency services.

§ 27-41-79 Emergency services.  (a) As used in this section:

(1) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) so that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition: (i) Placing the health of the individual, or with respect to a pregnant woman her unborn child in serious jeopardy; (ii) Constituting a serious impairment to bodily functions; or (iii) Constituting a serious dysfunction of any bodily organ or part.

(2) "Emergency services" means, with respect to an emergency medical condition:

(A) A medical screening examination (as required under section 1867 of the Social Security Act, 42 U.S.C. § 1395dd) that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition, and

(B) Such further medical examination and treatment, to the extent they are within the capabilities of the staff and facilities available at the hospital, as are required under section 1867 of the Social Security Act (42 U.S.C. § 1395dd) to stabilize the patient.

(3) "Stabilize", with respect to an emergency medical condition has the meaning given in section 1867(e)(3) of the Social Security Act (42 U.S.C. § 1395dd(e)(3)).

(b) If a health maintenance organization offering group health insurance coverage provides any benefits with respect to services in an emergency department of a hospital, it must cover emergency services consistent with the rules of this section.

(c) A health maintenance organization shall provide coverage for emergency services in the following manner:

(1) Without the need for any prior authorization determination, even if the emergency services are provided on an out-of-network basis;

(2) Without regard to whether the health care provider furnishing the emergency services is a participating network provider with respect to the services;

(3) If the emergency services are provided out of network, without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from in-network providers;

(4) If the emergency services are provided out of network, by complying with the cost-sharing requirements of subsection (d) of this section; and

(5) Without regard to any other term or condition of the coverage, other than:

(A) The exclusion of or coordination of benefits;

(B) An affiliation or waiting period permitted under part 7 of federal ERISA, part A of title XXVII of the federal PHS Act, or chapter 100 of the federal Internal Revenue Code; or

(C) Applicable cost sharing.

(d) Any cost-sharing requirement expressed as a copayment amount or coinsurance rate imposed with respect to a participant or beneficiary for out-of-network emergency services cannot exceed the cost-sharing requirement imposed with respect to a participant or beneficiary if the services were provided in-network; provided, however, that a participant or beneficiary may be required to pay, in addition to the in-network cost sharing, the excess of the amount the out-of-network provider charges over the amount the plan or health maintenance organization is required to pay under subdivision (1) of this subsection. A health maintenance organization complies with the requirements of this subsection if it provides benefits with respect to an emergency service in an amount equal to the greatest of the three amounts specified in subdivisions (A), (B), and (C) of this subdivision (1) (which are adjusted for in-network cost-sharing requirements).

(A) The amount negotiated with in-network providers for the emergency service furnished, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. If there is more than one amount negotiated with in-network providers for the emergency service, the amount described under this subdivision (A) is the median of these amounts, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. In determining the median described in the preceding sentence, the amount negotiated with each in-network provider is treated as a separate amount (even if the same amount is paid to more than one provider). If there is no per-service amount negotiated with in-network providers (such as under a capitation or other similar payment arrangement), the amount under this subdivision (A) is disregarded.

(B) The amount for the emergency service calculated using the same method the plan generally uses to determine payments for out-of-network services (such as the usual, customary, and reasonable amount), excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary. The amount in this subdivision (B) is determined without reduction for out-of-network cost sharing that generally applies under the plan or health insurance coverage with respect to out-of-network services.

(C) The amount that would be paid under Medicare (part A or part B of title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq.) for the emergency service, excluding any in-network copayment or coinsurance imposed with respect to the participant or beneficiary.

(2) Any cost-sharing requirement other than a copayment or coinsurance requirement (such as a deductible or out-of-pocket maximum) may be imposed with respect to emergency services provided out of network if the cost-sharing requirement generally applies to out-of-network benefits. A deductible may be imposed with respect to out-of-network emergency services only as part of a deductible that generally applies to out-of-network benefits. If an out-of-pocket maximum generally applies to out-of-network benefits, that out-of-pocket maximum must apply to out-of-network emergency services.

(e) The provisions of this section apply for plan years beginning on or after September 23, 2010.

(f) The provisions of this section shall apply to grandfathered health plans. This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-80 - Internal and external appeal of adverse benefit determinations.

§ 27-41-80 Internal and external appeal of adverse benefit determinations.  (a) The commissioner shall adopt regulations to implement standards and procedures with respect to internal claims and appeals of adverse benefit determinations, and with respect to external appeals of adverse benefit determinations.

(b) The regulations adopted by the commissioner shall apply only to those adverse benefit determinations within the jurisdiction of the department of health pursuant to R.I. Gen. Laws § 23-17.12 et seq. (Utilization Review Act).

(c) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies. This section also shall not apply to grandfathered health plans.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-81 - Prohibition on preexisting condition exclusions.

§ 27-41-81 Prohibition on preexisting condition exclusions.  (a) A health insurance policy, subscriber contract, or health plan offered, issued, issued for delivery, or issued to cover a resident of this state by a health insurance company licensed pursuant to this title and/or chapter:

(1) Shall not limit or exclude coverage for an individual under the age of nineteen (19) by imposing a preexisting condition exclusion on that individual.

(2) For plan or policy years beginning on or after January 1, 2014, shall not limit or exclude coverage for any individual by imposing a preexisting condition exclusion on that individual.

(b) As used in this section:

(1) "Preexisting condition exclusion" means a limitation or exclusion of benefits, including a denial of coverage, based on the fact that the condition (whether physical or mental) was present before the effective date of coverage, or if the coverage is denied, the date of denial, under a health benefit plan whether or not any medical advice, diagnosis, care or treatment was recommended or received before the effective date of coverage.

(2) "Preexisting condition exclusion" means any limitation or exclusion of benefits, including a denial of coverage, applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage, or if the coverage is denied, the date of denial, under the health benefit plan, such as a condition (whether physical or mental) identified as a result of a pre-enrollment questionnaire or physical examination given to the individual, or review of medical records relating to the pre-enrollment period.

(c) This section shall not apply to grandfathered health plans providing individual health insurance coverage.

(d) This section shall not apply to insurance coverage providing benefits for: (1) Hospital confinement indemnity; (2) Disability income; (3) Accident only; (4) Long-term care; (5) Medicare supplement; (6) Limited benefit health; (7) Specified disease indemnity; (8) Sickness or bodily injury or death by accident or both; and (9) Other limited benefit policies.

History of Section.
(P.L. 2012, ch. 256, § 10; P.L. 2012, ch. 262, § 10.)



Chapter 27-41-82 - Primary care provider designation requirement. [Effective January 1, 2013.].

§ 27-41-82 Primary care provider designation requirement. [Effective January 1, 2013.].  Every individual or group health insurance contract, or every individual or group hospital or medical expense insurance policy, plan, or group policy delivered, issued for delivery, or renewed in this state on or after January 1, 2013, shall require that the subscriber and each dependent designate a participating primary care provider and the insurer shall collect the designation from the insured. Designation of a primary care provider shall not be a condition of enrollment and failure to designate a primary care provider shall not constitute grounds for cancellation of coverage. For purposes of this section, "primary care provider" means the physician, practice or other medical provider considered by the insured to be his or her usual source of medical care.

History of Section.
(P.L. 2012, ch. 189, § 4; P.L. 2012, ch. 202, § 4.)






Chapter 27-42 - Jurisdiction to Determine Jurisdiction of Providers of Health Care Benefits

Chapter 27-42-1 - Purpose.

§ 27-42-1 Purpose.  The purpose of this chapter is to give this state "jurisdiction to determine jurisdiction" of providers of health care benefits; to indicate how each provider of health care benefits may show under what jurisdiction it falls; to allow for examinations by this state if the provider of health care benefits is unable to show it is subject to another jurisdiction; to make a provider of health care benefits subject to the laws of this state if it cannot show that it is subject to another jurisdiction; and to disclose to purchasers of health care benefits whether or not the plans are fully insured.

History of Section.
(P.L. 1984, ch. 177, § 1.)



Chapter 27-42-2 - Authority and jurisdiction of director of business regulation.

§ 27-42-2 Authority and jurisdiction of director of business regulation.  Notwithstanding any other provision of law, and except as provided in this section and in § 27-16-1.2(a)(5), any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether that coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the director of business regulation, unless the person or other entity shows that while providing the services it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government.

History of Section.
(P.L. 1984, ch. 177, § 1.)



Chapter 27-42-3 - How to show jurisdiction.

§ 27-42-3 How to show jurisdiction.  A person or entity may show that it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government, by providing to the director of business regulation the appropriate certificate, license, or other document issued by the other governmental agency that permits or qualifies it to provide those services.

History of Section.
(P.L. 1984, ch. 177, § 1.)



Chapter 27-42-4 - Examination.

§ 27-42-4 Examination.  Any person or entity which is unable to show that it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government, shall submit to an examination by the director to determine the organization and solvency of the person or the entity, and to determine whether or not the person or entity complies with the applicable provisions of this title and chapter 62 of title 42.

History of Section.
(P.L. 1984, ch. 177, § 1.)



Chapter 27-42-5 - Subject to state laws.

§ 27-42-5 Subject to state laws.  Any person or entity unable to show that it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government, shall be subject to all appropriate provisions of this title and of chapter 62 of title 42, regarding the conduct of its business.

History of Section.
(P.L. 1984, ch. 177, § 1.)



Chapter 27-42-6 - Disclosure.

§ 27-42-6 Disclosure.  Any production agency or administrator including, but not limited to, any insurance producer licensed under chapter 2.4 of this title, which advertises, sells, transacts, or administers the coverage in this state described in § 27-42-2 and which, under § 27-42-4, is unable to show that it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government shall, if that coverage is not fully insured or fully covered by a domestic insurance company incorporated by the general assembly and subject to chapter 1 of this title, or a foreign insurance company licensed to do business in Rhode Island and subject to chapter 2 of this title, non-profit service corporation, as defined in chapters 19, 20, 20.1, or 20.2 of this title, or nonprofit health service corporation incorporated by the general assembly or a health maintenance organization licensed under chapter 41 of title 27, advise every purchaser, prospective purchaser, and covered person of the lack of insurance or other coverage. Any administrator which advertises or administers the coverage in this state described in § 27-42-2 and which, under § 27-42-4, is unable to show that it is subject to the jurisdiction of another department of this state, any subdivision of this state, or the federal government, shall advise any production agency of the elements of the coverage including the amount of "stop loss" insurance in effect.

History of Section.
(P.L. 1984, ch. 177, § 1.)






Chapter 27-43 - Captive Insurance Companies

Chapter 27-43-1 - Definitions.

§ 27-43-1 Definitions.  As used in this chapter, unless the context requires otherwise:

(1) "Affiliated company" means any corporation controlled by or an affiliate of a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management;

(2) "Association" means any association of individuals, corporations, partnerships, or associations that has a separate legal existence, the member organizations of which collectively:

(i) Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurance company; or

(ii) Have complete voting control over an association captive insurance company incorporated as a mutual insurance company;

(3) "Association captive insurance company" means any company that insures risks of the member organizations of the association, and their affiliated companies;

(4) "Captive insurance company" means any subsidiary captive insurance company, association captive insurance company, or industrial insured captive insurance company formed or licensed under the provisions of this chapter, including a captive insurance company that is organized as a protected cell company under the Protected Cell Companies Act, chapter 64 of this title;

(5) "Commissioner" means the director of the department of business regulation;

(6) "Industrial insured" means an insured:

(i) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(ii) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars ($25,000); and

(iii) Who has at least twenty-five (25) full-time employees;

(7) "Industrial insured captive insurance company" means any company that insures risks of the industrial insured that comprise the industrial insured group, and their affiliated companies;

(8) "Industrial insured group" means any group that meets either of the following criteria:

(i) Any group of industrial insured that collectively: (A) own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurance company, or (B) have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurance company; or

(ii) Any group which is created under 15 U.S.C. § 3901 et seq., as a corporation or other limited liability association;

(9) "Member organization" means any individual, corporation, partnership, or association that belongs to an association;

(10) "Parent" means a corporation, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent (50%) of the outstanding voting securities of a subsidiary captive insurance company;

(11) "Personal lines of insurance" means personal motor vehicle, homeowner's insurance coverage, health insurance, life insurance, worker's compensation, residential fire insurance, or any component of them; and

(12) "Subsidiary captive insurance company" means any company that insures risks of its parent and affiliated companies.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1; P.L. 1999, ch. 22, § 12.)



Chapter 27-43-2 - Incorporation of captive insurance companies in this state.

§ 27-43-2 Incorporation of captive insurance companies in this state.  (a) A subsidiary captive insurance company shall be incorporated as a stock insurance company with its capital divided into shares and held by the stockholders.

(b) An association captive insurance company or an industrial insured captive insurance company may be:

(1) Incorporated as a stock insurance company with its capital divided into shares and held by the stockholders; or

(2) Incorporated as a mutual insurance company without capital stock, the governing body of which is elected by the member organizations of its association; or

(3) Organized as a reciprocal insurer in accordance with chapter 17 of this title.

(c) A captive insurance company which is formed as a corporation shall have not less than three (3) incorporators of whom not less than two (2) shall be residents of this state.

(d) In the case of a captive insurance company formed as a corporation, before the articles of association are transmitted to the secretary of state, the incorporators shall petition the commissioner to issue a certificate setting forth his or her finding that the establishment and maintenance of the proposed corporation will promote the general good of the state. In arriving at the finding, the commissioner shall consider:

(i) The character, reputation, financial responsibility, insurance experience, and business qualifications of the incorporators and the proposed officers and directors;

(ii) The sources and availability of its capital; and

(iii) Other financial and business matters that the commissioner deems advisable.

(2) In the case of a captive insurance company formed as a reciprocal insurer, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed association will promote the general good of the state. In arriving at that finding the commissioner shall consider:

(i) The character, reputation, financial responsibility, insurance experience, and business qualifications of the organizers and the attorney in fact;

(ii) The sources and availability of its capital; and

(iii) Other financial and business matters that the commissioner shall deem advisable.

(e) The articles of association, the certificate, and the organization fee shall be transmitted to the secretary of state, who shall then record both the articles of incorporation and the certificate.

(f) The capital stock of a captive insurance company incorporated as a stock insurance company shall be issued at not less than par value, and all capital insurance companies shall have the minimum capital provided in § 27-43-4.

(g) In the case of a captive insurance company formed as a corporation in this state, at least one of the members of the board of directors of a captive insurance company incorporated in this state shall be a resident of this state.

(2) In the case of a captive insurance company formed as a reciprocal insurer in this state, at least one of the members of the subscribers' advisory committee shall be a resident of this state.

(h) Every captive insurance company referenced within this subsection has the powers contained in this chapter, and is subject to the provisions of this chapter, chapter 1 of this title, and chapter 1.2 of title 7; provided, that insofar as the provisions of this chapter are inconsistent with the provisions of chapter 1 of this title or chapter 1.2 of title 7, the provisions of this chapter are controlling.

(i) Captive insurance companies formed as corporations under the provisions of this chapter have the privileges and are subject to the provisions of the general corporation law and the applicable provisions contained in this chapter. In the event of conflict between the provisions of the general corporation law and the provisions of this chapter, this chapter controls.

(j) Captive insurance companies formed as reciprocal insurers under the provisions of this chapter have all the privileges and are subject to all the obligations imposed by chapter 17 of this title in addition to the applicable provisions of this chapter. In the event of a conflict between the provisions of chapter 17 and the provisions of this chapter, this chapter controls. To the extent that chapter 17 also subjects a reciprocal insurer to the other provisions of this title, these other provisions are not applicable to a reciprocal insurer formed under this chapter unless these provisions are expressly made applicable to these captive insurance companies by this chapter.

(k) The articles of incorporation or bylaws of a captive insurance company formed as a corporation may authorize a quorum of a board of directors to consist of no fewer than one third (1/3) of the fixed or a majority of the prescribed number of directors as determined by the charter or the bylaws of the corporation or by § 7-1.2-802.

(l) The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of a subscriber's advisory committee to consist of no less than one third ( 1/3) of the number of its members.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1999, ch. 22, § 12; P.L. 2002, ch. 292, § 87; P.L. 2005, ch. 36, § 22; P.L. 2005, ch. 72, § 22.)



Chapter 27-43-3 - Licensing  Authority.

§ 27-43-3 Licensing  Authority.  (a) Any captive insurance company, when permitted by its articles of association or charter, may apply to the commissioner for a license to do any and all insurance; provided, that:

(1) No subsidiary captive insurance company may insure any risks other than those of its parent and affiliated companies;

(2) No association captive insurance company may insure any risks other than those of the member organizations of its association, and their affiliated companies;

(3) No industrial insured captive insurance company may insure any risks other than those of the industrial insured that comprise the industrial insured group, and their affiliated companies;

(4) No captive insurance company may provide personal lines of insurance, or any component of personal lines insurance; and

(5) No captive insurance company may accept or cede reinsurance, except as provided in § 27-43-7.

(b) No captive insurance company shall do any insurance business in this state unless:

(1) It first obtains from the commissioner a license authorizing it to do insurance business in this state;

(2) Its board of directors holds at least one meeting each year in this state;

(3) It maintains its principal place of business in this state; and

(4) It appoints a resident registered agent to accept service of process and to act on its behalf in this state. Whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the commissioner shall be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

(c) Before receiving a license, a captive insurance company shall file with the commissioner a certified copy of its charter and by-laws, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the commissioner;

(2) In addition to the information required by subdivision (1) of this subsection each applicant captive insurance company shall file with the commissioner evidence of the following:

(i) The amount and liquidity of its assets relative to the risks to be assumed;

(ii) The adequacy of the expertise, experience, and character of the person or persons who will manage it;

(iii) The overall soundness of its plan of operation;

(iv) The adequacy of the loss prevention programs of its parent, member organizations, or industrial insured as applicable; and

(v) Any other factors deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) Information submitted pursuant to this section shall be and remain confidential, and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the company, except that:

(i) The information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a showing by the party seeking to discover the information that:

(A) The information sought is relevant to and necessary for the furtherance of the action or case;

(B) The information sought is unavailable from other nonconfidential sources; and

(C) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner; provided, that the provisions of this subdivision do not apply to any industrial insured captive insurance company insuring the risks of an industrial insured group as defined in § 27-43-1(8)(ii); and

(ii) The commissioner may, in his or her discretion, disclose the information to a public officer having jurisdiction over the regulation of insurance in another state, provided that:

(A) The public official agrees in writing to maintain the confidentiality of the information; and

(B) The laws of the state in which the public official serves requires the information to be and to remain confidential.

(d) The commissioner is authorized to retain legal, financial and examination services from outside the department, the reasonable cost of which may be charged to the applicant. Each captive insurance company shall pay to the commissioner a nonrefundable fee of one thousand dollars ($1,000) for examining, investigating, and processing its application for license. In addition, it shall pay a license fee for the first year of registration and an annual fee for each year after this of five hundred dollars ($500).

(e) If the commissioner is satisfied that the documents and statements that the captive insurance company has filed comply with the provisions of this chapter, the commissioner may grant a license authorizing it to do insurance business in this state in accordance with the provisions of this title.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1; P.L. 2000, ch. 176, § 1; P.L. 2000, ch. 373, § 1.)



Chapter 27-43-4 - Minimum capital.

§ 27-43-4 Minimum capital.  (a) No subsidiary captive insurance company, association captive insurance company incorporated as a stock insurance company, or industrial insured captive insurance company incorporated as a stock insurance company shall be issued a license unless it possesses and after this maintains unimpaired paid in capital of:

(1) In the case of a subsidiary captive insurance company, not less than one hundred thousand dollars ($100,000);

(2) In the case of an association captive insurance company incorporated as a stock insurance company, not less than four hundred thousand dollars ($400,000); and

(3) In the case of an industrial insured captive insurance company incorporated as a stock insurance company, not less than two hundred thousand dollars ($200,000). The capital may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the state of Rhode Island or a member bank of the Federal Reserve System and approved by the commissioner.

(b) The commissioner may prescribe additional capital based upon the type, volume, and nature of insurance business transacted, which capital may be in the form of a irrevocable letter of credit issued by a bank chartered by the state of Rhode Island, or a member bank of the Federal Reserve System.

(c) No captive insurance company may pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in § 27-43-12, without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of the capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the commissioner.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1.)



Chapter 27-43-5 - Minimum surplus.

§ 27-43-5 Minimum surplus.  (a) No captive insurance company shall be issued a license unless it shall possess and after this maintain free surplus of:

(i) In the case of a subsidiary captive insurance company, not less than one hundred fifty thousand dollars ($150,000);

(ii) In the case of an association captive insurance company incorporated as a stock insurance company, not less than three hundred fifty thousand dollars ($350,000);

(iii) In the case of an industrial insured captive insurance company incorporated as a stock insurance company, not less than three hundred thousand dollars ($300,000);

(iv) In the case of an association captive insurance company incorporated as a mutual insurance company, not less than seven hundred fifty thousand dollars ($750,000); and

(v) In the case of an industrial insured captive insurance company incorporated as a mutual insurance company, not less than five hundred thousand dollars ($500,000).

(2) The surplus may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the state of Rhode Island or a member bank of the Federal Reserve System and approved by the commissioner.

(b) The commissioner may prescribe additional surplus based upon the type, volume, and nature of insurance business transacted, which surplus may be in the form of a irrevocable letter of credit issued by a bank chartered by the state of Rhode Island, or a member bank of the Federal Reserve System.

(c) No captive insurance company may pay a dividend out of, or other distribution with respect to, surplus, in excess of the limitations set forth in § 27-43-12, without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of the capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the commissioner.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1.)



Chapter 27-43-6 - Reports, statements, examinations, and investigations.

§ 27-43-6 Reports, statements, examinations, and investigations.  (a) Captive insurance companies shall annually file a statement of condition as provided in § 27-12-1; provided, that the commissioner may by regulation modify the required filing and content of the statements of captive insurance companies. Captive insurance companies are also subject to the further provisions of chapter 12 of this title; provided, that statements filed pursuant to this section, except for those reports filed by industrial insured captive insurance companies insuring the risks of industrial insured groups as defined in § 27-43-1(8)(ii), are not subject to the public inspection provisions of § 27-12-1(b).

(b) The commissioner, either personally or by a committee appointed by him or her, consisting of one or more persons not directors or officers of any captive insurance company doing business in this state, may, at any time, examine the affairs of any captive insurance company incorporated by or doing business in this state. The officers of the company shall exhibit its books to the commissioner or committee, and facilitate the examination, and the commissioner or the committee may examine, under oath, the officers of the company in relation to its affairs, and the commissioner shall, if he or she deems it advisable, publish the result of the investigation in one or more newspapers published in the state. The total cost of the examinations shall be borne by the examined companies and shall be one hundred fifty percent (150%) of the total salaries paid to the examining personnel of the insurance division engaged in the examinations, less any salary reimbursements, and shall be paid to the commissioner to and for the use of the insurance division. The assessment shall be in addition to any taxes and fees payable to the state.

(c) Whenever it shall appear to the commissioner, from the statements, or from an examination of the affairs of any captive insurance company, that the company is insolvent, or is in an unsound financial condition, or that its business policies are unsound or improper, or that its condition or management is such as to render its further transaction of business hazardous to the public or its policyholders, or that the amount of its funds, net cash or contingent assets is deficient, or that its capital is impaired, or that it is conducting its business fraudulently or refuses or neglects to comply with the laws of the state relating to captive insurance companies, it shall be the duty of the commissioner, after notice and hearing, to revoke the license issued to the company and the licenses issued to all of its insurance producers, or he or she may revoke the licenses or suspend them for a period not exceeding the unexpired terms of the licenses.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1991, ch. 348, § 9; P.L. 2000, ch. 176, § 1; P.L. 2000, ch. 373, § 1.)



Chapter 27-43-7 - Reinsurance.

§ 27-43-7 Reinsurance.  (a) Any captive insurance company may provide reinsurance on risks ceded by any other insurer, provided, that the captive insurance company and the insurer comply with the requirements established by regulations promulgated pursuant to this chapter.

(b) Any captive insurance company may reinsure its risks and take credit for reserves on risk or on portions of risk ceded to reinsurers as provided in chapter 1.1 of this title. Subsidiary captive insurance companies may take credit for reserves on risks or portions of risk ceded to reinsurers not complying with chapter 1.1 of this title only after obtaining the prior approval of the director. The director may require any other documents, financial information or other evidence that the reinsurer will be able to provide adequate security for its financial obligations. The commissioner may deny authorization or impose any limitations on the activities of a reinsurer that, in his or her judgment, are necessary and proper to provide adequate security for the ceding captive insurance company and for the protection and consequent benefit of the public at large.

(c) For the purposes of this chapter, the insurance by a captive insurance company of any workers' compensation qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1; P.L. 2001, ch. 122, § 12; P.L. 2004, ch. 6, § 13.)



Chapter 27-43-8 - Exemption from chapter 34 of this title.

§ 27-43-8 Exemption from chapter 34 of this title.  No captive insurance company shall be required to join or to contribute financially to any plan, pool, association, or guaranty or insolvency fund in this state including, but not limited to, the fund established by chapter 34 of this title, nor shall any captive insurance company, or its insured, or its parent or any affiliated company, or any member organization of its association, receive any benefit from the plan, pool, association, or guaranty or insolvency funds for claims arising out of the operations of the captive insurance company.

History of Section.
(P.L. 1988, ch. 76, § 1.)



Chapter 27-43-9 - Tax on premiums collected.

§ 27-43-9 Tax on premiums collected.  (a) Each captive insurance company shall pay to the division of taxation, on or before the first day of March of each year, a tax at the rate of two tenths of one percent (0.2%) on the first twenty million dollars ($20,000,000), and fifteen one hundredths of one percent (0.15%) on the next twenty million dollars ($20,000,000), and one tenth of one percent (0.1%) on the next twenty million dollars ($20,000,000), and thirty-seven and one-half thousandths of one percent (0.0375%) on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders.

(b) Each captive insurance company shall pay to the division of taxation on or before the first day of March of each year a tax at the rate of one hundred and twelve and one-half thousandths of one percent (0.1125%) on the first twenty million dollars ($20,000,000) of assumed reinsurance premium, and seventy-five thousandths of one percent (0.075%) on the next twenty million dollars ($20,000,000), and twenty-five thousandths of one percent (0.025%) on the next twenty million dollars ($20,000,000), and twelve and one-half thousandths of one percent (0.0125%) of each dollar thereafter. No reinsurance tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection (a) of this section. No reinsurance premium tax is payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if this transaction is part of a plan to discontinue the operations of the other insurer, and if the intent of the parties to this transaction is to renew or maintain this business with the captive insurance company.

(c) If the aggregate taxes to be paid by a captive insurance company calculated under subsections (a) and (b) of this section amount to less than twenty-five hundred dollars ($2,500) in any year, this captive insurance company pays a tax of twenty-five hundred dollars ($2,500) for this year.

(d) Two (2) or more captive insurance companies under common ownership and control are taxed as though they were a single captive insurance company.

(e) For the purposes of this section, common ownership and control means:

(1) In the case of stock corporations, the direct or indirect ownership of eighty percent (80%) or more of the outstanding voting stock of two (2) or more corporations by the same shareholder or shareholders; and

(2) In the case of mutual corporations, the direct or indirect ownership of eighty percent (80%) or more of the surplus and the voting power of two (2) or more corporations by the same member or members.

(f) A captive insurance company is not subject to the gross premium tax imposed under chapter 17 of title 44.

History of Section.
(P.L. 1988, ch. 76, § 1; P.L. 1999, ch. 4, § 1.)



Chapter 27-43-10 - Rules and regulations.

§ 27-43-10 Rules and regulations.  The commissioner may establish and amend the rules relating to captive insurance companies that are necessary to enable the commissioner to carry out the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 76, § 1.)



Chapter 27-43-11 - Laws applicable.

§ 27-43-11 Laws applicable.  No provisions of this title, other than those contained in this chapter or contained in specific references contained in this chapter, shall apply to captive insurance companies. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1988, ch. 76, § 1.)



Chapter 27-43-12 - Limitations on dividends.

§ 27-43-12 Limitations on dividends.  (a) An "extraordinary dividend or distribution" is defined as cash or other property, whose fair market value together with other dividends or distributions made within the preceding twelve (12) months exceeds the lesser of: (1) ten percent (10%) of the captive insurance company's surplus as of the preceding December 31st; or (2) net income, not including realized capital gains for the twelve (12) months ending the preceding December 31st, excluding pro rata distribution of any class of the captive insurance company's own securities.

(b) Each captive insurance company may carry forward the net income from the preceding two (2) years (as calculated in subsection (a) of this section for each year) less any dividends paid in the two (2) preceding years in determining whether the dividend or distribution is extraordinary.

History of Section.
(P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1.)



Chapter 27-43-13 - Captive insurance regulatory and supervision fund.

§ 27-43-13 Captive insurance regulatory and supervision fund.  (a) There is created a fund to be known as the captive insurance regulatory and supervision fund for the purpose of providing the financial means for the commissioner to administrate this chapter and for reasonable expenses incurred in promoting the captive insurance industry in Rhode Island. An appropriation of ten percent (10%) of the premiums taxed under § 27-43-9, and all fees and assessments received by the department pursuant to the administration of this chapter with regards to the captive insurance industry shall be credited to this fund. Of this amount, not more than two percent (2%) of the premium tax under § 27-43-9 may be transferred to the Rhode Island economic development corporation, with approval of the director of administration, for promotional expenses.

(2) All payments from the captive insurance regulatory and supervision fund for the maintenance of staff and associated expenses including contractual services as necessary, shall be disbursed from the state treasury only upon written request issued by the commissioner, after receipt of proper documentation regarding services rendered and expenses incurred.

(b) At the end of each fiscal year, that portion of the balance in the captive insurance regulatory and supervision fund which exceeds one hundred thousand dollars ($100,000), shall be transferred to the general fund.

(c) The commissioner may anticipate receipts for the captive insurance regulatory and supervision fund and issue a written request for payments based on it.

History of Section.
(P.L. 1996, ch. 232, § 1; P.L. 1996, ch. 256, § 1.)






Chapter 27-44 - Casualty, Liability and Fire and Marine Insurance Rating

Chapter 27-44-1 - Purposes.

§ 27-44-1 Purposes.  The purposes of this chapter are:

(1) To prohibit price fixing agreements and other anticompetitive behavior by insurers;

(2) To protect policy holders and the public against the adverse effects of excessive, inadequate, or unfairly discriminatory rates;

(3) To promote price competition among insurers to provide rates that are responsive to competitive market conditions;

(4) To provide regulatory assurance that price competition exists;

(5) To improve availability, fairness and reliability of insurance;

(6) To authorize essential cooperative action among insurers in the ratemaking process and to regulate that activity to prevent practices that tend to substantially lessen competition or create a monopoly;

(7) To encourage the most efficient and economic marketing practices; and

(8) To foster competitive insurance markets.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-2 - Definitions.

§ 27-44-2 Definitions.  (a) "Advisory organization" means any person or organization other than a rating organization which assists insurers in the authorized activities enumerated in § 27-44-11, except no advisory organization may make any filings on behalf of insurers.

(b) "Competitive market" means a market that has not been found to be noncompetitive pursuant to § 27-44-4.

(c) "Director" means the director of department of business regulation.

(d) "Market" means the interaction between buyers and sellers consisting of a product market component. A product market component consists of identical or readily substitutable products including, but not limited to, consideration of coverage, policy terms, rate classifications, and underwriting. A geographic market component is a geographical area in which buyers have a reasonable degree of access to the insurance product through sales outlets and other marketing mechanisms. Determination of a geographic market component shall consider existing marketing patterns.

(e) "Noncompetitive market" means a market for which there is a ruling in effect pursuant to § 27-44-4 that a reasonable degree of competition does not exist.

(f) "Pool" means a voluntary arrangement, established on an on-going basis, pursuant to which two (2) or more insurers participate in the sharing of risks on a predetermined basis. The pool may operate through an association, syndicate, or other pooling agreement.

(g) "Rating organization" means any entity which either has two (2) or more member insurers or is controlled either directly or indirectly by two (2) or more insurers and which assists insurers in ratemaking. Two (2) or more insurers having a common ownership or operating in this state under common management or control constitute a single insurer for the purpose of this definition.

(h) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods.

(i) "Supplementary rate information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, and any other similar information needed to determine the applicable rate in effect or to be in effect.

(j) "Supporting information" means: (1) the experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer; (2) the interpretation of any statistical data relied upon by the filer; and (3) description of methods used in making the rates, and other similar information required by the director to be filed.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-3 - Scope of application.

§ 27-44-3 Scope of application.  (a) This chapter applies to all kinds of insurance written on risks in this state by any insurers authorized to do business in this state, except:

(1) Life insurance;

(2) Annuities;

(3) Accident and health insurance;

(4) Ocean marine insurance;

(5) Reinsurance;

(6) Medical malpractice insurance;

(7) Workers' compensation insurance; and

(8) Insurance through residual market mechanisms.

(b) The classes of insurance described in subsection (a) of this section shall be subject to all applicable provisions of law governing rates, including, but not limited to chapters 6, 7.1, 9, 19, and 20 of this title, and chapter 62 of title 42.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-4 - Competitive market.

§ 27-44-4 Competitive market.  (a) A competitive market is presumed to exist unless the director, after a hearing, determines that a reasonable degree of competition does not exist in the market and issues a ruling to that effect. The ruling shall remain in effect until the time the director deems that a competitive market exists, and issues a ruling to that effect. The director may, without a hearing, make a ruling that a competitive market exists based upon a departmental analysis of the market. Notwithstanding the foregoing, any insurer may request a hearing before the director to present evidence that competition exists in the affected market after a ruling of noncompetition has been in effect for at least one year.

(b) In determining whether a reasonable degree of competition exists, the director shall consider relevant tests of workable competition pertaining to market structure, market performance, and market conduct, and the practical opportunities available to consumers in the market to acquire pricing and other consumer information and to compare and obtain insurance from competing insurers. The tests may include, but are not limited to, the following: size and number of firms actively engaged in the market; market shares and changes in the market shares of firms; ease of entry and latent competition of insurers capable of easy entry and exit from a given market; underwriting restrictions; whether profitability for companies generally in the market is unreasonably high; availability of consumer information concerning the product and sales outlets or other sales mechanisms; existence of a degree of rate differential within a class of business; and efforts of insurers to provide consumer information. The determination of competition involves the interaction of the various tests, and the weight given to specific tests depends upon the particular situation and pattern of tests results.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-4.1 - Approval of policies.

§ 27-44-4.1 Approval of policies.  (a) Every insurance company and every rating/advisory organization issuing policies covering casualty, liability and fire and marine insurance provided for in this chapter shall file with the director a copy of the form of the policies proposing to use. A policy may not be issued until the director has approved the form.

(b) Any policy form, subject to this chapter and filed by an insurer or rating/advisory organization on behalf of its members or subscribers with the director, shall be deemed public information at the time of filing.

History of Section.
(P.L. 2002, ch. 175, § 3.)



Chapter 27-44-5 - Rate standards.

§ 27-44-5 Rate standards.  (a) Requirements. Rates shall not be excessive, inadequate, or unfairly discriminatory.

(b) Excessiveness. A rate is excessive if it is likely to produce an underwriting profit that is unreasonably high for the class of business or if expenses are unreasonably high in relation to services rendered. Evidence that a reasonable degree of competition exists with respect to the classification to which a rate is applicable shall be considered as material evidence that a rate is not excessive.

(c) Inadequacy. A rate is not inadequate unless the rate is clearly insufficient to sustain projected losses and expenses in the class of business to which it applies and the use of the rate has or, if continued, will have the effect of substantially lessening competition or the tendency to create monopoly in any market.

(d) Unfair discrimination. Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. A rate is not unfairly discriminatory if it is averaged broadly among persons insured under a group, franchise, or blanket policy or a mass marketed plan. As used in this subsection, a "mass marketed plan" means a method of selling property liability insurance in which: (1) the insurance is offered to employees of particular employers or to members of particular associations or organizations, or to persons grouped in other ways, except groupings formed principally for the purpose of obtaining the insurance; and (2) the employer, association or other organization, if any, has agreed to, or affiliated itself with, the sale of the insurance to its employees or members.

(e) Rating methods. In determining whether rates comply with the rating standards, the following criteria shall apply:

(1) Basic factors in rates. Due consideration shall be given to past and prospective loss and expense experience within and outside of this state, to catastrophic hazards and contingencies, to events or trends within and outside of this state, to loadings for leveling premium rates over time or for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors, including judgment;

(2) Classification. Risks may be classified in any reasonable way for the establishment of rates except that no risks may be grouped by classifications based in whole or in part on race, color, creed, or national origin of the risk. Rates may be modified for individual risks in accordance with rating plans or schedules that provide for recognition of probable variations in hazards, expenses, or both;

(3) Expenses. The expense provisions included in the rates to be used by an insurer shall reflect the operating methods of the insurer and, so far as it is credible, its own actual and anticipated expense experience;

(4) Profits. The rates may contain provision for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of the profit allowance, consideration should be given to all investment income attributable to premiums and the reserves associated with those premiums.

(f) Premiums. (1) No insurer subject to this chapter shall issue a policy of insurance with a premium developed in a manner inconsistent with the provisions of this section;

(2) No insurer may make any adjustment to the full manual premium developed for any risk without adequate justification for that adjustment. An adjustment will be presumed to be adequately justified if:

(i) It is applied in a manner consistent with the insurance company's filed rates and supplementary rate information; and

(ii) The insurance company's files contain adequate documentation of the facts supporting the adjustment;

(3) A misclassification of a risk shall be considered an adjustment without adequate justification;

(4) Each insurance company shall maintain reasonable records of the information collected or used by it in developing the premium charged for any risk so that the records will be available to enable the director to verify compliance with this section;

(5) If the director, after a hearing, finds that an insurer has violated the provisions of this subsection, he or she shall, in addition to any other penalties provided by law, impose upon the insurer a civil penalty equal to the difference between the premiums charged and those which would have been charged without the application of inadequately justified adjustments. If a finding has been made, after a hearing, that the insurer knowingly, or with such frequency as to indicate a general business practice, violated the provisions of this subsection, the director may also suspend the insurance company's authority to do business in the class in which the provisions of this subsection have been violated.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-6 - Filing of rates and other rating information.

§ 27-44-6 Filing of rates and other rating information.  (a) Filings as to competitive markets; file and use. In a competitive market, every insurer shall file with the director all rates and supplementary rate information to be used in this state. At the time the rates are filed, the filing shall state the specific model(s) used (catastrophic risk planning), and explain the manner in which each model was used to determine the filed rate. The rates and supplementary rate information shall be filed at least thirty (30) days prior to the proposed effective date. At the end of that time, the rates may be used if no disapproval order or request for supporting information has been issued by the director. If the director finds that an insurer's rates require closer review because of an insurer's financial condition, or upon any other grounds as the director may consider harmful to the public interest including, but not limited to, excessiveness, inadequacy, or unfair discrimination, the director may request supporting information as needed. If the director requests the further information, the rates may not be made effective until thirty (30) days after the information has been received by the director.

(b) Filings as to noncompetitive markets. Nothing contained in this chapter shall be construed to abrogate or supersede any statute or regulation governing either classes of business identified in § 27-44-3, or deemed noncompetitive pursuant to the provisions of this chapter. Those classes of business and noncompetitive markets shall have rates established pursuant to the standards and procedures applicable under chapters 6, 7.1, 9, 19, and 20 of this title, and chapter 62 of title 42.

(c) Requirement of director. Rates shall be filed in the form and manner prescribed by the director.

(d) Rating organization. Any insurer may discharge its obligation under this section by giving notice to the director that it uses rates and supplementary rate information prepared and filed by a designated rating organization of which it is a member or subscriber. The insurer's rates and supplementary rate information shall be those filed by the rating organization, including any amendments, subject to modifications filed by the insurer.

(e) Consent to rate. Upon the written consent of the insured, stating the reasons for consent and filed with the director, a rate in excess of that provided by an otherwise applicable filing may be used on any specific risk. A rate greater than that applicable to the insured under a residual market mechanism may not be used unless approved by the director.

(f) Filings open to inspection. All rates, supplementary rate information, and any supporting information for rates filed under this act shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge.

History of Section.
(P.L. 1988, ch. 635, § 1; P.L. 2007, ch. 363, § 1; P.L. 2009, ch. 310, § 7.)



Chapter 27-44-6.1 - Costs.

§ 27-44-6.1 Costs.  For the purpose of determining whether the filing meets the requirements of this chapter, the director may employ staff personnel and outside consultants, including, but not limited to, those authorized pursuant to § 27-9-52. The reasonable costs related to the review of rate filings, including the conduct of the hearing, shall be borne by the rating organizations or insurers making the filing.

History of Section.
(P.L. 2005, ch. 174, § 5.)



Chapter 27-44-7 - Disapproval of rates.

§ 27-44-7 Disapproval of rates.  (a) Timing of disapproval. A rate in a competitive market may be disapproved any time prior to the proposed effective date or, if supporting information is required pursuant to § 27-44-6(a), at any time within thirty (30) days after receipt of the information. An existing rate may be disapproved only after a hearing to determine continued compliance with the rate standards of this chapter.

(b) Basis of disapproval. The director shall disapprove a rate for use in a competitive market if the director finds that the rate is excessive, inadequate, or unfairly discriminatory, or violates the standards of § 27-44-5. The director's order shall specify in what respects the rate fails to meet the rate standards.

(c) Disapproval procedures; order. If the director determines that a reasonable degree of competition does not exist in a market in accordance with § 27-44-4, he or she may review and suspend existing rates in accordance with the procedures established in the other provisions of law that govern rates, including, but not limited to, chapters 6 and 9 of this title;

(2) If the director disapproves an existing rate in a competitive market, the director shall issue an order specifying in what respects it fails to meet the rate standards and stating when, within a reasonable period after this, the rate shall be discontinued for any policy issued or renewed after a date specified in the order. The order shall be issued within thirty (30) days after the close of the hearing or within any reasonable time extension the director may fix. The order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on that date.

(d) Review of ratings. Every insurer or rating organization shall provide within this state reasonable means by which any person aggrieved by the application of its rating system may upon written request review the manner in which the rating system has been applied in connection with the insurance afforded or offered. If the insurer or rating organization fails to grant or reject the request within thirty (30) days, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of an insurer or rating organization on the request may, within thirty (30) days after written notice of the action, appeal to the director, who, after a hearing held upon not less than ten (10) days written notice to the appellant and to the insurer or rate service organization, may affirm, modify, or reverse the action.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-8 - Licensing of rating organizations.

§ 27-44-8 Licensing of rating organizations.  (a) License required. No rating organization shall provide any service relating to the rates of any insurance subject to this chapter, and no insurer shall utilize the services of the organization for these purposes unless the organization has obtained a license under subsection (c) of this section.

(b) Availability of services. No rating organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

(1) Application. A rating organization applying for a license shall include with its application:

(i) A copy of its constitution, charter, articles of organization, agreement, association, or incorporation, and a copy of its bylaws, plan of operation, and any other rules or regulations governing the conduct of its business;

(ii) A list of its members and subscribers;

(iii) The name and address of one or more residents of this state upon whom notices, process affecting it, or orders of the director may be served;

(iv) A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(v) Any other relevant information and documents that the director may require;

(2) Change of circumstances. Every organization that has applied for a license shall notify the director of every material change in the facts or in the documents on which its application was based. Any amendment to a document filed under this section shall be filed with the director not less than thirty (30) days after it becomes effective;

(3) Granting of license; fee. If the director finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed, and that all requirements of the law are met, he or she shall issue a license specifying the authorized activity of the applicant. The fee for the license shall be three hundred dollars ($300). The director shall not issue a license if the proposed activity would tend to create a monopoly or to substantially lessen the competition in any market;

(4) Duration. Licenses issued pursuant to this section shall remain in effect for three (3) years unless sooner suspended or revoked. All in force licenses shall be transitioned into a three (3) year licensing cycle beginning June 1, 2006, to expire every three (3) years thereafter. License fees may be prorated for the initial renewal period as deemed appropriate by the director. The director may, at any time, after a hearing, revoke or suspend the license of a rating organization that does not comply with the requirements and standards of this chapter.

History of Section.
(P.L. 1988, ch. 635, § 1; P.L. 2001, ch. 122, § 13; P.L. 2005, ch. 174, § 6.)



Chapter 27-44-9 - Licensing of advisory organizations.

§ 27-44-9 Licensing of advisory organizations.  (a) License required. No advisory organization shall provide any service relating to the rates of any insurer subject to this chapter, and no insurer shall utilize the services of the organization for those purposes unless the organization has become licensed under subsection (d) of this section.

(b) Authorized activities. A licensed advisory organization may perform any of the authorized activities enumerated in § 27-44-11 except no advisory organization may make any filings on behalf of any insurer.

(c) Availability of services. No advisory organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

(d) License. An advisory organization shall submit at the time of application:

(1) A copy of its constitution, articles of association or incorporation, and the bylaws, plan of operation, or other rules and regulations governing its activities;

(2) A list of its members and subscribers;

(3) The name and address of one or more residents of this state upon whom notices, process affecting it, or orders of the director may be served; and

(4) Any other relevant information and documents that the director may require.

(e) Change of circumstances. Every registered advisory organization shall promptly notify the director of every material change in the facts or in the documents upon which its registration was based.

(f) License; fee. If the director finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed, and that all requirements of law are met, he or she shall issue a license specifying the authorized activity of the applicant. The annual fee for the license shall be one hundred dollars ($100). The director shall not issue a license if the proposed activity would tend to create a monopoly or to substantially lessen competition.

(g) Duration. Licenses issued pursuant to this section shall remain in effect for three (3) years unless sooner suspended or revoked. All in force licenses shall be transitioned into a three (3) year licensing cycle beginning June 1, 2006, to expire every three (3) years thereafter, license fees may be prorated for the initial renewal period as deemed appropriate by the director. The director, after a hearing, may revoke or suspend the license of an advisory organization that does not comply with the requirements and standards of this chapter.

History of Section.
(P.L. 1988, ch. 635, § 1; P.L. 2001, ch. 122, § 13; P.L. 2008, ch. 371, § 5.)



Chapter 27-44-10 - Insurers and rating and advisory organizations  Prohibited activity.

§ 27-44-10 Insurers and rating and advisory organizations  Prohibited activity.  (a) No insurer or rating or advisory organization shall attempt to monopolize or combine or conspire with any other person to monopolize an insurance market.

(b) No insurer shall agree with any other insurer or with any rating or advisory organization to adhere to or to use any rate, rating plan, rating schedule, rating rule, policy or bond forms, rate classifications, rate territories, underwriting rules, surveys, inspections, or similar materials, except as needed to develop statistical plans permitted by this chapter. Notwithstanding the foregoing, nothing contained in this chapter shall apply to any pools;

(2) The fact that two (2) or more insurers, whether or not members or subscribers of a rating organization, use consistently or intermittently, the same rates, rating plans, rating schedules, rating rules, policy or bond forms, rate classifications, rate territories, underwriting rules, surveys or inspections, or similar materials is not sufficient in itself to support a finding that an agreement exists, and may be used only for the purpose of supplementing or explaining other evidence of the existence of an agreement;

(3) Two (2) or more insurers having a common ownership or operating in this state under common management or control may act in concert between or among themselves with respect to any matters pertaining to those activities authorized in this chapter as if they constituted a single insurer.

(c) No insurer or rating or advisory organization shall make any arrangement with any other insurer, rating or advisory organization, or other person which has the purpose or effect of restraining trade unreasonably or of substantially lessening competition in the business of insurance.

(d) No advisory organization shall engage in any unfair or unreasonable practice. If after a hearing the director finds that any activity or practice of an advisory organization is unfair, unreasonable, or inconsistent with the requirements of this chapter, the director shall specify the finding in an order requiring the discontinuance of the activity or practice.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-11 - Rating organizations  Permitted activity.

§ 27-44-11 Rating organizations  Permitted activity.  Any rating organization, in addition to other activities not prohibited, is authorized to:

(1) Develop statistical plans including territorial and class definitions;

(2) Collect statistical data from members, subscribers, or any other source;

(3) Prepare, distribute, and file rates and supplementary rate information;

(4) Distribute information that is filed with the director and open to public inspection;

(5) Conduct research and on site inspections in order to prepare classifications of public fire defenses;

(6) Consult with public officials regarding public fire protection as it would affect members, subscribers, and others;

(7) Conduct research and collect statistics in order to discover, identify, and classify information relating to causes or prevention of losses;

(8) Prepare and file policy forms and endorsements and consult with members, subscribers, and others relative to their use and application;

(9) Conduct research and on site inspections for the purpose of providing risk information relating to individual structures;

(10) Collect, compile, and distribute past and current prices of individual insurers if that information is made available to the general public; and

(11) Furnish any other services related to those enumerated in this section.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-12 - Rating organization  Public information.

§ 27-44-12 Rating organization  Public information.  Every rating organization shall file any amendment or modification made to supplementary rate information with the director within fifteen (15) days after it is distributed to members, subscribers, or others.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-13 - Records and reports.

§ 27-44-13 Records and reports.  The director may adopt reasonable rules for use by companies to record and report to the director their loss and expense experience and any other information determined by the director to be necessary or appropriate for the administration of this chapter and the effectuation of its purposes. No insurer shall be required to record or report its experience on a classification basis inconsistent with its own rating system. The director may designate one or more rating or advisory organizations to assist him or her in gathering, compiling, and reporting the information.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-14 - Examination.

§ 27-44-14 Examination.  (a) The director may examine any insurer, pool, rating organization, or advisory organization as he or she deems necessary to ascertain compliance with this chapter.

(b) Every insurer, pool, rating organization, and advisory organization shall maintain reasonable records of the type and kind reasonably adapted to its method of operation containing its experience or the experience of its members including the data, statistics, or information collected or used by it in its activities. These records shall be available at all reasonable times to enable the director to determine compliance with the provisions of this chapter.

(c) The total cost of an examination made pursuant to this section shall be paid by the examined party, and shall be one hundred-fifty percent (150%) of the total salaries paid for the examining personnel of the insurance division engaged in the examinations less any salary reimbursements, and shall be paid to the director to and for the use of the state. The assessment shall be in addition to any taxes and fees otherwise payable to the state. The officers, managers, agents, and employees of the rating organization, advisory organization, or group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation.

(d) In lieu of the examination the director may accept the report of an examination made by the insurance supervisory official of another state pursuant to the laws of the state.

(e) Reports on examinations  Hearing and filing. The director shall prepare a report on the examination and shall, within a reasonable time following completion of the report, furnish each rating organization with a copy of this report. The rating organization shall, within thirty (30) days after receipt of a copy of the report, request the director for a hearing on the report, which shall be held by the commissioner upon ten (10) days written notice to the rating organization. Following the hearing the director may affirm, modify, or withdraw the report. The report, or modification of it, shall then be filed in the office of the director as a public record, or if no hearing is requested within the period of thirty (30) days, the report shall be filed at the expiration of that period.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-15 - Exemptions.

§ 27-44-15 Exemptions.  The director may, by his or her own initiative or upon request of any person, by rule, exempt any market from any or all of the provisions of this chapter, if and to the extent that the director finds an exemption necessary to achieve the purpose of this chapter.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-16 - Assessment for review pursuant to title 42, chapter 14.

§ 27-44-16 Assessment for review pursuant to title 42, chapter 14.  The director may appoint an actuary to assist the director in the performance of his or her duties pursuant to this chapter. The actuary shall serve under the direction of the director and shall be removable at the pleasure of the director. Insurance companies doing business in this state under the provisions of this chapter shall be assessed pursuant to § 42-14-10.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-17 - Noncompetitive markets  Nonapplicability of chapter.

§ 27-44-17 Noncompetitive markets  Nonapplicability of chapter.  Any market deemed to be a noncompetitive market, and any market described in § 27-44-3, shall have rates established for it pursuant to the standards and procedures as applicable in chapters 6, 7.1, 9, 19, and 20 of this title, and the other sections of law govern the rates of different classes of insurance. Nothing contained in this section shall be construed to limit the applicability of any other relevant section of law.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-18 - Penalties.

§ 27-44-18 Penalties.  (a) The director may, if he or she finds that any person or organization has violated any provision of this chapter, impose a penalty of not more than one thousand dollars ($1,000) for each violation, but if the director finds the violation to be willful, he or she may impose a penalty of not more than fifty thousand dollars ($50,000) for each violation. The penalties may be in addition to any other penalty provided by law.

(b) For the purposes of this section, any insurer using a rate for which the insurer has failed to file the rate, supplementary rate information, or supporting information, as required by this chapter or by any rules and regulations that the director may promulgate, has committed a separate violation for each day that failure continues.

(c) The director may suspend or revoke the license of any rating organization or insurer which fails to comply with an order of the director within the time limited by the order, or any extension of the order which the director may grant.

(d) The director may determine when a suspension of license shall become effective and it shall remain in effect for the period fixed by him or her, unless he or she modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(e) No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the director, stating his or her findings, made after a hearing.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-19 - Regulations.

§ 27-44-19 Regulations.  The director may promulgate any reasonable regulations that are necessary and proper to enforce this chapter and to require any information that the director finds necessary.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-20 - Hearings.

§ 27-44-20 Hearings.  Any hearing conducted pursuant to this chapter shall be held in accordance with the Administrative Procedures Act, chapter 35 of title 42, to the extent that the APA does not conflict with any provision of law contained in this chapter.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-21 - Judicial review.

§ 27-44-21 Judicial review.  (a) Any order, regulation, or decision of the director made after a hearing shall be subject to judicial review in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(b) Upon the request of any insurer or organization to which the director has directed an order made without a hearing, the director shall grant a hearing within thirty (30) days of the request. Within thirty (30) days after the hearing, the director shall affirm, reverse, or modify the previous action, specifying the reasons for it.

History of Section.
(P.L. 1988, ch. 635, § 1.)



Chapter 27-44-22 - Severability.

§ 27-44-22 Severability.  If any provisions of this chapter, or the application of the provisions to any person or circumstances, are held invalid, the remainder of the chapter, and the application of the provisions to persons or circumstances other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1988, ch. 635, § 1.)






Chapter 27-45 - Participation In The National Association Of Insurance Commissioners (NAIC) Insurance Regulatory Information System (IRIS)



Chapter 27-46 - Risk Retention Act

Chapter 27-46-1 - Purpose.

§ 27-46-1 Purpose.  The purpose of this chapter is to regulate the formation and/or operation of risk retention groups and purchasing groups in this state formed pursuant to the provisions of 15 U.S.C. § 3901 et seq., to the extent permitted by that law.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-2 - Definitions.

§ 27-46-2 Definitions.  As used in this chapter:

(1) "Commissioner" means the director of the department of business regulation or the commissioner, director, or superintendent of insurance in any other state;

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(i) Any person who performs that work; or

(ii) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(3) "Domicile", for the purposes of determining the state in which a purchasing group is domiciled, means:

(i) For a corporation, the state in which the purchasing group is incorporated; and

(ii) For an unincorporated entity, the state of its principal place of business;

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

(i) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(ii) To pay other obligations in the normal course of business;

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk, which is determined to be insurance under the laws of this state;

(6) "Liability":

(i) Means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to other persons resulting from or arising out of:

(A) Any business whether profit or nonprofit, trade, product, services including professional services, premises, or operations; or

(B) Any activity of any state or local government, or any agency or political subdivision of any state or local government; and

(ii) Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under 45 U.S.C. § 51 et seq.;

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (6) of this section;

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(i) Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises or operations;

(ii) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(iii) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(iv) Pro forma financial statements and projections;

(v) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(vi) Identification of management, underwriting, and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(vii) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state; and

(viii) Any other matters that may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacturer, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred;

(10) "Purchasing group" means any group which:

(i) Has as one of its purposes the purchase of liability insurance on a group basis;

(ii) Purchases the insurance only for its group members and only to cover their similar or related liability exposure, as described in subdivision (10)(iii);

(iii) Is composed of members whose business or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises or operations; and

(iv) Is domiciled in any state;

(11) "Risk retention group" means any corporation or other limited liability association:

(i) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(ii) Which is organized for the primary purpose of conducting the activity described under paragraph (i) of this subdivision;

(iii) Which:

(A) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(B) Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of that state, except that the group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as the terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986, 15 U.S.C. § 3901 et seq.;

(iv) That does not exclude any person from membership in the group solely to provide for members of the group a competitive advantage over the person;

(v) Which:

(A) Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group; or

(B) Has as its sole owner an organization which has as:

(I) Its members only persons who comprise the membership of the risk retention group; and

(II) Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group;

(vi) Whose members are engaged in businesses or activities similar or related with respect to the liability of which the members are exposed by virtue of any related, similar, or common business trade, product, services, premises or operations;

(vii) Whose activities do not include the provision of insurance other than:

(A) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(B) Reinsurance with respect to the liability of any other risk retention group or any members of the other group which is engaged in business or activities so that the group or member meets the requirement described in subdivision (vi) from membership in the risk retention group which provides the reinsurance; and

(viii) The name of which includes the phrase "risk retention group"; and

(12) "State" means any state of the United States or the District of Columbia.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-3 - Risk retention groups chartered in this state.

§ 27-46-3 Risk retention groups chartered in this state.  (a) A risk retention group shall be, pursuant to the provisions of this title, chartered and licensed to write only liability insurance pursuant to this chapter and, except as provided in this chapter, must comply with all of the laws, rules, regulations, and requirements applicable to the insurers chartered and licensed in this state and with § 27-46-4 to the extent those requirements are not a limitation on laws, rules, regulations, or requirements of this state.

(b) Before it may offer insurance in any state, each risk retention group shall also submit for approval to the insurance commissioner of this state a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten (10) days of any change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner.

(c) At the time of filing its application for a charter, the risk retention group shall provide to the commissioner in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or influence or control the activities of the group, the amount and nature of initial capitalization, the coverage to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the commissioner shall forward the information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of § 27-46-4 or any other sections of this chapter.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-4 - Risk retention groups not chartered in this state.

§ 27-46-4 Risk retention groups not chartered in this state.  Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state shall comply with the laws of this state as follows:

(i) Before offering insurance in this state, a risk retention group shall submit to the commissioner:

(A) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and any other information, including information on its membership, that the commissioner of this state may require to verify that the risk retention group is qualified under § 27-46-2(11);

(B) A copy of its plan of operations or feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which:

(I) Was defined in § 15 U.S.C. 3901 et seq. before October 27, 1986; and

(II) Was offered before that date by any risk retention group that had been chartered and operating for not less than three (3) years before that date;

(ii) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by § 27-46-3(b) at the same time that the revisions is submitted to the commissioner of its chartering state; and

(iii) The risk retention group shall submit a statement of registration that designates the commissioner as its agent for the purpose of receiving service of legal documents or process;

(2) Financial condition. Any risk retention group doing business in this state shall submit to the commissioner:

(i) A copy of the group's financial statement submitted annually to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist, under criteria established by the National Association of Insurance Commissioners;

(ii) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(iii) Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(iv) Any information that may be required to verify its continuing qualification as a risk retention group under § 27-46-2(11);

(i) Each risk retention group shall be liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this state, and shall report to the commissioner the net premiums written for risks resident or located within this state. The risk retention group shall be subject to taxation, and any applicable fines and penalties related to taxation, on the same basis as a foreign admitted insurer;

(ii) To the extent licensed agents or brokers or insurance producers are utilized pursuant to § 27-46-12, they shall report to the commissioner the premiums for direct business for risks resident or located within this state which those licensees have placed with or on behalf of a risk retention group not chartered in this state;

(iii) To the extent that insurance agents or brokers or producers are utilized pursuant to § 27-46-12, the agent or broker or insurance producers shall keep a complete and separate record of all policies procured from each risk retention group, which record shall be open to examination by the commissioner. The total cost of the examinations shall be paid for in the same manner as set forth in § 27-13-1. These records shall, for each policy and each kind of insurance provided under them, include the following:

(A) The limit of liability;

(B) The time period covered;

(C) The effective date;

(D) The name of the risk retention group which issued the policy;

(E) The gross premium charged; and

(F) The amount of return premiums, if any;

(4) Adherence to fair claims settlement practices. Any risk retention group, its agents, and representatives shall comply with any law or regulations regarding claims settlement practices;

(5) Deceptive, false, or fraudulent practices. Any risk retention group shall comply with and be subject to the laws of this state regarding deceptive, false, or fraudulent acts or practices;

(6) Examination regarding financial condition. Any risk retention group must submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty (60) days after a request by the commissioner of this state. Any examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious matter and in accordance with the NAIC's examiner handbook. The total cost of the examination shall be paid for in the same manner as set forth in § 27-13-1;

(7) Notice of purchasers. Every application form for insurance from a risk retention group, and every policy, on its front and declaration pages, issued by a risk retention group, shall contain in ten (10) point type the following notice:

NOTICE

THIS POLICY IS ISSUED BY YOUR RISK RETENTION GROUP. YOUR RISK RETENTION GROUP MAY NOT BE SUBJECT TO ALL OF THE INSURANCE LAWS AND REGULATIONS OF YOUR STATE. STATE INSURANCE INSOLVENCY GUARANTY FUNDS ARE NOT AVAILABLE FOR YOUR RISK RETENTION GROUP.

(8) Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are prohibited:

(i) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group; and

(ii) The solicitation or sale of insurance, by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired;

(9) Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies;

(10) Prohibited coverage. The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this state or declared unlawful by the highest court of this state whose law applies to the policy;

(11) Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency or liquidation proceeding commenced by the state insurance commissioner if there has been a finding of financial impairment after an examination under subdivision (6) of this section; and

(12) Penalties. A risk retention group that violates any provision of this chapter will be subject to fines and penalties including revocation of its right to do business in this state, applicable to licensed insurers generally.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 1993, ch. 180, § 29; P.L. 1996, ch. 188, § 17; P.L. 2002, ch. 292, § 88.)



Chapter 27-46-5 - Compulsory associations.

§ 27-46-5 Compulsory associations.  (a) No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency fund, or similar mechanism, in this state, nor shall any risk retention group, or its insured or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by the risk retention group.

(b) When a purchasing group obtains insurance covering its members' risks from an insurer not authorized or licensed in this state or a risk retention group, none of these risks, wherever resident or located, shall be covered by an insurance insolvency fund or similar mechanism in this state.

(c) When a purchasing group obtains insurance covering its members' risks from a member insurer of the Rhode Island insurance insolvency fund only those risks as are subject to the insolvency fund shall be covered by the insolvency fund.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-6 - Countersignatures not required.

§ 27-46-6 Countersignatures not required.  A policy of insurance issued to a risk retention group or any member of that group shall not be required to be countersigned as otherwise provided in this title.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-7 - Purchasing groups  Exemption from certain laws.

§ 27-46-7 Purchasing groups  Exemption from certain laws.  A purchasing group and its insurer or insurers shall be subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers shall be exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverage or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (2) of this section;

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) Require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) Discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker or producer residing in this state.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-8 - Notice and registration requirements of purchasing groups.

§ 27-46-8 Notice and registration requirements of purchasing groups.  (a) A purchasing group which intends to do business in this state shall, prior to doing business, furnish notice to the commissioner which shall:

(1) Identify the state in which the group is domiciled;

(2) Identify all other states in which the group intends to do business;

(3) Specify the lines and classifications of liability insurance that the purchasing group intends to purchase;

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of the company;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) Identify the principal place of business of the group; and

(7) Provide any other information that may be required by the commissioner to verify that the purchasing group is qualified under § 27-46-2(10).

(b) A purchasing group shall, within ten (10) days, notify the commissioner of any changes in any of the items set forth in subsection (a) of this section.

(c) The purchasing group shall register with and designate the commissioner as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be determined by the commissioner, except that these requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the federal Products Liability Risk Retention Act of 1981, 15 U.S.C. § 3901 et seq., and:

(1) Which in any state of the United States:

(i) Was domiciled before April 1, 1986; and

(ii) Is domiciled on and after October 27, 1986;

(2) Which:

(i) Before October 27, 1986 purchased insurance from an insurance carrier licensed in any state; and

(ii) Since October 27, 1986 purchased its insurance from an insurance carrier licensed in any state; or

(3) Which was a purchasing group under the requirements of 15 U.S.C. § 3901 et seq. before October 27, 1986.

(d) Each purchasing group that is required to give notice pursuant to subsection (a) shall also furnish the information that may be required by the commissioner to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.

History of Section.
(P.L. 1991, ch. 348, § 1; P.L. 2002, ch. 292, § 88.)



Chapter 27-46-9 - Restrictions on insurance purchased by purchasing groups.

§ 27-46-9 Restrictions on insurance purchased by purchasing groups.  (a) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker or insurance producer acting pursuant to the surplus lines laws and regulations of that state.

(b) A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or the insurer may not be subject to all insurance laws and regulations of this state.

(c) No purchasing group may purchase insurance providing for a deductible or self insured retention applicable to the group as a whole; coverage may provide for a deductible or self insured retention applicable to individual members.

(d) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-10 - Purchasing group taxation.

§ 27-46-10 Purchasing group taxation.  Premium taxes and taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing groups shall be:

(1) Imposed at the same rate and subject to the same interest, fines, and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insured; and

(2) Paid first by the insurance source, and if not by the source by the agent or broker or producer for the purchasing group, and if not by the agent or broker or producer then by the purchasing group, and if not by the purchasing group then by each of its members.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-11 - Administrative and procedural authority regarding risk retention groups and purchasing groups.

§ 27-46-11 Administrative and procedural authority regarding risk retention groups and purchasing groups.  The commissioner is authorized to make use of any of the powers established under this title and any other pertinent section of law to enforce the laws of this state not specifically preempted by 15 U.S.C. § 3901 et seq., including the commissioner's administrative authority to investigate, issue subpoena, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to any investigation, administrative proceedings, or litigation, the commissioner can rely on the procedural laws of this state. Any injunctive authority of the commissioner, in regard to risk retention groups, shall be restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-12 - Duty of agents or brokers or insurance producers to obtain license.

§ 27-46-12 Duty of agents or brokers or insurance producers to obtain license.  (a) Risk retention groups. No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless that person, firm, association, or corporation is licensed as an insurance agent or broker or producer in accordance with applicable provisions of law.

(b) Purchasing groups. (1) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless that person, firm, association, or corporation is licensed as an insurance agent or broker or producer in accordance with applicable provisions of law;

(2) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless that person, firm, association, or corporation is licensed as an insurance agent or broker or producer in accordance with applicable provisions of law;

(3) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless that person, firm, association, or corporation is licensed as a surplus lines agent or excess line broker in accordance with applicable provisions of law.

(c) Residency. For the purposes of acting as an agent or broker or insurance producer for a risk retention group or purchasing group pursuant to subsections (a) and (b) of this section, the requirement of residence in this state shall not apply.

(d) Notice requirements. Every person, firm, association, or corporation licensed pursuant to the provisions of law relating to agents or brokers or insurance producers shall inform each prospective insured on business placed with risk retention groups or written through a purchasing group of the provisions of the notice required by § 27-46-4(7) in the case of a risk retention group and § 27-46-9(c) in the case of a purchasing group.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-13 - Binding effect of orders issued in U.S. district court.

§ 27-46-13 Binding effect of orders issued in U.S. district court.  An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that the group is in hazardous financial or financially impaired condition, shall be enforceable in the courts of the state.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-14 - Rules and regulations.

§ 27-46-14 Rules and regulations.  The commissioner may establish and amend any rules and/or regulations relating to risk retention groups as may be necessary or desirable to carry out the provisions of this chapter.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-46-15 - Severability.

§ 27-46-15 Severability.  If any clause, sentence, paragraph, section, or part of this chapter or the application of this chapter to any person or circumstances shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter, and the application of the chapter to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, section, or part of it directly involved in the controversy in which the judgment shall have been rendered and to the person or circumstances involved.

History of Section.
(P.L. 1991, ch. 348, § 1.)






Chapter 27-47 - Criminal Sanctions for Failure to Report Impairment

Chapter 27-47-1 - Definitions.

§ 27-47-1 Definitions.  (a) "Chief executive officer" is the person, irrespective of his or her title, designated by the board of directors or trustees of an insurer as the person charged with the responsibility of administering and implementing the insurer's polices and procedures.

(b) "Commissioner" means the commissioner of insurance or the commissioner's equivalent of the state of domicile of any insurer.

(c) "Impaired" is a financial situation in which the assets of an insurer are less than the sum of the insurer's minimum required capital, minimum required surplus and all liabilities as determined in accordance with the requirements for the preparation and filing of the annual statement of an insurer under chapter 12 of this title.

(d) "Insurer" means any insurance company or other insurer licensed to do business in this state.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-47-2 - Duty to notify.

§ 27-47-2 Duty to notify.  (a) Whenever a chief executive officer of an insurer knows or has reason to know that an insurer is impaired, he or she shall notify the commissioner, in writing, of the impairment as soon as reasonably possible, but in no event later than fifteen (15) days after the chief executive officer knows or has reason to know of the impairment, and shall also notify, in writing, all of the board of directors or trustees of the insurer within the same time period.

(b) Any officer, director, or trustee of an insurer shall notify the person serving as chief executive officer of the impairment of the insurer in the event the officer, director, or trustee knows or has reason to know that the insurer is impaired.

History of Section.
(P.L. 1991, ch. 348, § 1.)



Chapter 27-47-3 - Penalty.

§ 27-47-3 Penalty.  (a) Any person who violates § 27-47-2 shall, upon conviction, be fined not more than fifty thousand dollars ($50,000) or be imprisoned for not more than one year, or both.

(b) Any person who does any of the following:

(1) Conceals any property belonging to an insurer;

(2) Transfers or conceals in contemplation of a state insolvency proceeding his own property or property belonging to an insurer;

(3) Conceals, destroys, mutilates, alters, or makes a false entry in any document which affects or related to the property of an insurer or withholds any document from a receiver, trustee, or other officer of a court entitled to its possession; or

(4) Gives, obtains, or receives a thing of value for acting or forbearing to act in any court proceedings, and that act or acts results in or contributes to an insurer becoming impaired or insolvent, then that person shall be guilty of a felony and, upon conviction, be punished by imprisonment for not more than five (5) years.

History of Section.
(P.L. 1991, ch. 348, § 1.)






Chapter 27-48 - Business Transacted with Producer Controlled Property/Casualty Insurer Act

Chapter 27-48-1 - Short title.

§ 27-48-1 Short title.  This chapter may be known as the "Business Transacted with Producer Controlled Insurer Act".

History of Section.
(P.L. 1992, ch. 445, § 9.)



Chapter 27-48-2 - Definitions.

§ 27-48-2 Definitions.  As used in this chapter:

(1) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners (NAIC);

(2) "Control" or "controlled" has the meaning ascribed in § 27-35-1(c);

(3) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer;

(4) "Controlling producer" means a producer who, directly or indirectly, controls an insurer;

(5) "Director" means the director of the department of business regulation, or his or her designee;

(6) "Licensed insurer" or "insurer" means any person, firm, association, or corporation duly licensed to transact a property or casualty insurance business in this state. The following, inter alia, are not licensed insurers for the purposes of this chapter:

(i) All risk retention groups as defined in the Risk Retention Act, 15 U.S.C. § 3901 et seq., and chapter 46 of this title;

(ii) All residual market pools and joint underwriting authorities or associations; and

(iii) All captive insurers; for the purposes of this chapter, "captive insurers" means insurance companies which are owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insured whose exclusive purpose is to insure risks to member organizations and/or group members and their affiliates; and

(7) "Producer" means an insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, that person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.

History of Section.
(P.L. 1992, ch. 445, § 9.)



Chapter 27-48-3 - Applicability.

§ 27-48-3 Applicability.  This chapter shall apply to licensed insurers as defined in § 27-48-2, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of chapter 35 of this title to the extent they are not superseded by this chapter shall continue to apply to all parties within holding company systems subject to this chapter.

History of Section.
(P.L. 1992, ch. 445, § 9.)



Chapter 27-48-4 - Minimum standards.

§ 27-48-4 Minimum standards.  (a) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurers' quarterly statement filed as of September 30 of the prior year;

(2) Notwithstanding subdivision (1) of this subsection, the provisions of this section shall not apply if:

(i) The controlling producer:

(A) Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with the insurance; and

(B) Accepts insurance placements only from nonaffiliated subproducers, and not directly from the insured; and

(ii) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(b) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that collected premiums or installments shall be remitted no later than ninety (90) days after the effective date of any policy placed with the controlled insurer under this contract;

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. Funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) The rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For the purposes of this subsection and subdivision (7) of this subsection, examples of "comparable business" shall include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) If the contract provides that the controlling producer on insurance business placed with the insurer is to be compensated contingent upon the insurer's profits on that business, then the compensation shall not be determined and paid until at least five (5) years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subdivision (d)(1) of this section;

(10) There shall be a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules.

(c) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

(d) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the director an opinion of an independent casualty actuary, or any other independent loss reserve specialist acceptable to the director, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end including incurred but not reported on business placed by the producer; and

(2) The controlled insurer shall annually report to the director the amount of commissions paid to the producer, the percentage that amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

History of Section.
(P.L. 1992, ch. 445, § 9; P.L. 1993, ch. 180, § 28.)



Chapter 27-48-5 - Disclosure.

§ 27-48-5 Disclosure.  The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his or her records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has notified or will notify the insured.

History of Section.
(P.L. 1992, ch. 445, § 9.)



Chapter 27-48-6 - Penalties.

§ 27-48-6 Penalties.  (a) If the director believes that the controlling producer or any other person has not materially complied with this chapter, or any regulation or order promulgated pursuant to this chapter, after notice and opportunity to be heard, the director may order the controlling producer to cease placing business with the controlled insurer; and

(2) If it was found that because of the material noncompliance that the controlled insurer or any policyholder of the insurer has suffered any loss or damage, the director may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to chapter 14.3 of this title, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this chapter, or any regulation or order promulgated pursuant to this chapter, and the insurer suffered any loss or damage from the noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the director to impose any other penalties provided for in the insurance law.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

History of Section.
(P.L. 1992, ch. 445, § 9.)






Chapter 27-49 - Motor Vehicle Theft and Motor Vehicle Insurance Fraud Reporting  Immunity Act

Chapter 27-49-1 - Purpose.

§ 27-49-1 Purpose.  The purpose of this chapter is to allow for the sharing of information as to motor vehicle theft and/or motor vehicle insurance fraud between automobile insurers and certain governmental agencies. This chapter allows the governmental agencies to request and receive from the insurers information relating to motor vehicle theft or motor vehicle insurance fraud losses; provide for insurers to notify these agencies of motor vehicle theft and insurance fraud; and to provide for immunity to the insurers providing this information, and protecting the confidentiality of the information exchanged or released pursuant to this chapter.

History of Section.
(P.L. 1992, ch. 274, § 1; P.L. 1998, ch. 441, § 24.)



Chapter 27-49-2 - Definitions.

§ 27-49-2 Definitions.  (a) "Authorized governmental agency" includes:

(1) The office of the attorney general;

(2) The state police;

(3) Any police or fire department of a municipality;

(4) The U.S. Attorney's office for the state of Rhode Island;

(5) Any duly constituted criminal investigative department or agency, including the Federal Bureau of Investigation of the United States;

(6) Any solicitor or prosecuting attorney for a municipality;

(7) The director of the insurance division;

(8) The administrator of the division of motor vehicles; and

(9) The office of automobile theft and insurance fraud established by § 31-50-1.

(b) "Insured" means a person, corporation, or other entity for which automobile insurance coverage is provided by an insurer.

(c) "Insurer" means any domestic insurer or foreign insurer, licensed to provide automobile insurance coverage pursuant to the provisions of this title, or otherwise liable for any loss due to motor vehicle theft or motor vehicle insurance fraud.

(d) "Relevant" means having a tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the information.

History of Section.
(P.L. 1992, ch. 274, § 1; P.L. 1993, ch. 228, § 1; P.L. 1994, ch. 86, § 5.)



Chapter 27-49-3 - Disclosure of information.

§ 27-49-3 Disclosure of information.  (a) Upon written request to an insurer by an authorized governmental agency, an insurer or agent authorized by an insurer to act on its behalf shall release to the requesting authorized governmental agency any or all relevant information, which is deemed important to the authorized governmental agency and which the insurer may possess relating to any specific motor vehicle theft or motor vehicle insurance fraud. Relevant information may include, but is not limited to:

(1) Insurance policy information relevant to the motor vehicle theft or motor vehicle insurance fraud under investigation, including any application for the policy;

(2) Policy premium payment records, which are available;

(3) History of previous claims made by the insured; and

(4) Information relating to the investigation of the motor vehicle theft or motor vehicle insurance fraud, including statements of any person, proofs of loss, and notice of loss.

(b) When an insurer knows the identity of a person, or possesses information tending to establish the identity of a person, whom it has reason to believe committed a criminal or fraudulent act relating to a motor vehicle theft or motor vehicle insurance claim, or has knowledge of a criminal or fraudulent act which is reasonably believed not to have been reported to an authorized governmental agency, then for the purpose of notification and investigation, the insurer or an agent authorized by an insurer to act on its behalf shall notify an authorized governmental agency of the knowledge or information and provide any additional information in accordance with subsection (a). For the purpose of this chapter, when an insurer provides any of the authorized governmental agencies with notice pursuant to this section it shall be deemed sufficient notice to all authorized governmental agencies. Nothing in this subsection shall abrogate or impair the rights or powers created under subsection (a) of this section.

(c) The authorized governmental agency provided with information pursuant to subsection (a) or (b) of this section may release or provide the information to any other authorized governmental agencies.

(d) Any insurer providing information to an authorized governmental agency pursuant to this section shall have the right to request and receive relevant information from the authorized governmental agency, and receive within a reasonable time, not to exceed thirty (30) days, the requested information.

History of Section.
(P.L. 1992, ch. 274, § 1.)



Chapter 27-49-3.1 - Disclosure of personal information obtained in connection with motor vehicle records.

§ 27-49-3.1 Disclosure of personal information obtained in connection with motor vehicle records.  (a) Purpose. The purpose of this section is to implement the federal Driver's Privacy Protection Act of 1994 ("DPPA"), 18 U.S.C. § 2721 et seq.

(b) Definitions. As defined in 18 U.S.C. § 2725, the following definitions apply to this section:

(1) "Motor vehicle record" means any record that pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle registration, or identification card issued by the department of motor vehicles;

(2) "Person" means an individual, organization, or entity, but does not include a state or agency of a state; and

(3) "Personal information" means information that identifies an individual, including an individual's photograph, social security number, driver identification number, name, address (but not the 5 digit zip code), telephone number, and medical or disability information, but does not include information on vehicular accidents, driving violations, and driver's status.

(1) In general. Except as provided in subdivision (2) of this section, the division of motor vehicles, and any officer, employee, or contractor of the division, shall not knowingly disclose or make available to any person or entity personal information about any individual obtained by the division in connection with a motor vehicle record.

(2) Permissible uses. Personal information referred to in subdivision (1) of this section shall be disclosed for use in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls, or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal of nonowner records from the original owner records of motor vehicles manufacturers to carry out the purposes of the Automobile Information Disclosure Act, 15 U.S.C. § 1231 et seq., the Motor Vehicle Information and Cost Saving Act (see now 49 U.S.C. § 32101 et seq.), the National Traffic and Motor Vehicle Safety Act of 1966 (see now 49 U.S.C. § 30101 et seq.), and Anti-Car Theft Act of 1992 (see now 49 U.S.C. § 32101 et seq.), and the Clean Air Act, 42 U.S.C. § 7401 et seq., and may be disclosed as follows:

(i) For use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, state, or local agency in carrying out its functions.

(ii) For use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls or advisories; performance monitoring of motor vehicles, motor vehicle parts and dealers; motor vehicle market research activities, including survey research; and removal of nonowner records from the original owner records of motor vehicle manufacturers.

(iii) For use in the normal course of business by a legitimate business or its agents, employees, or contractors, but only:

(A) To verify the accuracy of personal information submitted by the individual to the business of its agents, employees, or contractors, and

(B) If the information as submitted is not correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by pursuing legal remedies against, or recovering on a debt or security interest against, the individual.

(iv) For use in connection with any civil, criminal, administrative, or arbitral proceeding in any federal, state, or local agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state, or local court.

(v) For use in research activities, and for use in producing statistical reports, so long as the personal information is not published, redisclosed, or used to contact the individuals.

(vi) For use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors in connection with claims investigation activities, anti-fraud activities, rating or underwriting.

(vii) For use in providing notice to the owners of towed or impounded vehicles.

(viii) For use by any licensed private investigative agency or licensed security service for any purpose permitted under this subsection.

(ix) For use by an employer or its agent or insurer to obtain or verify information relating to a holder of a commercial driver's license that is required under the Commercial Motor Vehicle Safety Act of 1986 (see now 49 U.S.C. § 31301 et seq.).

(x) For use in connection with the operation of private toll transportation facilities.

(xi) For any other use in response to a request for individual motor vehicle records, unless that use is prohibited by the individual.

(xii) For bulk distribution for surveys, marketing or solicitations, provided that the information will be used, rented or sold solely for bulk distribution for surveys, marketing, and solicitations and that surveys, marketing, and solicitations will not be directed at those individuals who have requested in a timely fashion that they not be directed at them.

(3) Notice. The division of motor vehicles shall provide in a clear and conspicuous manner on forms for issuance or renewal of operators permits, titles, registrations or identification cards, notice that personal information collected by the division may be disclosed to any business or person and provide in a clear and conspicuous manner on the forms an opportunity to prohibit the disclosures; provided, that social security numbers and medical or disability information shall not be subject to disclosure under this chapter.

History of Section.
(P.L. 1997, ch. 26, § 1; P.L. 2002, ch. 292, § 89; P.L. 2008, ch. 475, § 95; P.L. 2009, ch. 310, § 8.)



Chapter 27-49-4 - Evidence and confidentiality.

§ 27-49-4 Evidence and confidentiality.  Any information furnished pursuant to this chapter shall be privileged and not a part of any public record. Except as otherwise provided by law, any authorized governmental agency, insurer, or an agent authorized by an insurer to act on its behalf which receives any information furnished pursuant to this chapter, shall not release the information to public inspection. The evidence or information shall not be subject to subpoena duces tecum in a civil or criminal proceeding, unless, after reasonable notice to any insurer, agent authorized by an insurer to act on its behalf, and authorized governmental agency which has an interest in the information and a subsequent hearing, the court determines that the public interest and any ongoing investigation by the authorized governmental agency, insurer, or an agent authorized by an insurer to act on its behalf will not be jeopardized by compliance with the subpoena or subpoena duces tecum.

History of Section.
(P.L. 1992, ch. 274, § 1.)



Chapter 27-49-5 - Immunity.

§ 27-49-5 Immunity.  No insurer, or agent authorized by an insurer to act on its behalf, authorized governmental agency or its respective employees shall be subject to any civil or criminal liability in a cause of action of any kind for releasing or receiving any factually accurate information pursuant to § 27-49-3 or § 27-49-4. Nothing in this chapter is intended to or does in any way or manner abrogate or lessen the common and statutory law, privileges and immunities of an insurer, agent authorized by an insurer to act on its behalf, or authorized governmental agency or any of their respective employees.

History of Section.
(P.L. 1992, ch. 274, § 1.)



Chapter 27-49-5.1 - Insurer disclosure  Qualified immunity.

§ 27-49-5.1 Insurer disclosure  Qualified immunity.  (a) An insurer and an agent authorized to act on its behalf, upon written request, may provide to another insurer or insurance industry related organization whose purpose it is to investigate or assist in the prosecution of motor vehicle insurance fraud any and all relevant factually accurate information which the insurer may possess as to any motor vehicle claim or other information which may relate to whether a motor vehicle theft or motor vehicle insurance fraud has occurred.

(b) No insurer, organization or agent authorized to act under subsection (a) of this section shall be subjected to any civil or criminal liability in any cause of action of any kind for releasing or receiving any relevant factually accurate information pursuant to subsection (a) of this section if it acts in good faith and with due care solely for the purpose of facilitating the discovery and prosecution of the theft or fraud.

History of Section.
(P.L. 1993, ch. 228, § 2.)



Chapter 27-49-6 - Severability.

§ 27-49-6 Severability.  If any clause, sentence, paragraph, section, or part of this chapter or its application to any person or circumstances, shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter, and the application of this chapter to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, section, or part of it directly involved in the controversy in which the judgment shall have been rendered and to the person or circumstances involved.

History of Section.
(P.L. 1992, ch. 274, § 1.)






Chapter 27-50 - Small Employer Health Insurance Availability Act

Chapter 27-50-1 - Short title.

§ 27-50-1 Short title.  This chapter shall be known and may be cited as the "Small Employer Health Insurance Availability Act".

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-2 - Purpose.

§ 27-50-2 Purpose.  (a) The purpose and intent of this chapter are to enhance the availability of health insurance coverage to small employers regardless of their health status or claims experience, to prevent abusive rating practices, to prevent segmentation of the health insurance market based upon health risk, to spread health insurance risk more broadly, to require disclosure of rating practices to purchasers, to establish rules regarding renewability of coverage, to limit the use of preexisting condition exclusions, to provide for development of "economy", "standard" and "basic" health benefit plans to be offered to all small employers, and to improve the overall fairness and efficiency of the small group health insurance market.

(b) This chapter is not intended to provide a comprehensive solution to the problem of affordability of health care or health insurance.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-3 - Definitions. [Effective until December 31, 2010.].

§ 27-50-3 Definitions. [Effective until December 31, 2010.].  (a) "Actuarial certification" means a written statement signed by a member of the American Academy of Actuaries or other individual acceptable to the director that a small employer carrier is in compliance with the provisions of § 27-50-5, based upon the person's examination and including a review of the appropriate records and the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(b) "Adjusted community rating" means a method used to develop a carrier's premium which spreads financial risk across the carrier's entire small group population in accordance with the requirements in § 27-50-5.

(c) "Affiliate" or "affiliated" means any entity or person who directly or indirectly through one or more intermediaries controls or is controlled by, or is under common control with, a specified entity or person.

(d) "Affiliation period" means a period of time that must expire before health insurance coverage provided by a carrier becomes effective, and during which the carrier is not required to provide benefits.

(e) "Bona fide association" means, with respect to health benefit plans offered in this state, an association which:

(1) Has been actively in existence for at least five (5) years;

(2) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3) Does not condition membership in the association on any health-status related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(4) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to those members (or individuals eligible for coverage through a member);

(5) Does not make health insurance coverage offered through the association available other than in connection with a member of the association;

(6) Is composed of persons having a common interest or calling;

(7) Has a constitution and bylaws; and

(8) Meets any additional requirements that the director may prescribe by regulation.

(f) "Carrier" or "small employer carrier" means all entities licensed, or required to be licensed, in this state that offer health benefit plans covering eligible employees of one or more small employers pursuant to this chapter. For the purposes of this chapter, carrier includes an insurance company, a nonprofit hospital or medical service corporation, a fraternal benefit society, a health maintenance organization as defined in chapter 41 of this title or as defined in chapter 62 of title 42, or any other entity subject to state insurance regulation that provides medical care as defined in subsection (y) that is paid or financed for a small employer by such entity on the basis of a periodic premium, paid directly or through an association, trust, or other intermediary, and issued, renewed, or delivered within or without Rhode Island to a small employer pursuant to the laws of this or any other jurisdiction, including a certificate issued to an eligible employee which evidences coverage under a policy or contract issued to a trust or association.

(g) "Church plan" has the meaning given this term under § 3(33) of the Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1002(33)].

(h) "Control" is defined in the same manner as in chapter 35 of this title.

(i) "Creditable coverage" means, with respect to an individual, health benefits or coverage provided under any of the following:

(i) A group health plan;

(ii) A health benefit plan;

(iii) Part A or part B of Title XVIII of the Social Security Act, 42 U.S.C. § 1395c et seq., or 42 U.S.C. § 1395j et seq., (Medicare);

(iv) Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., (Medicaid), other than coverage consisting solely of benefits under 42 U.S.C. § 1396s (the program for distribution of pediatric vaccines);

(v) 10 U.S.C. § 1071 et seq., (medical and dental care for members and certain former members of the uniformed services, and for their dependents)(Civilian Health and Medical Program of the Uniformed Services)(CHAMPUS). For purposes of 10 U.S.C. § 1071 et seq., "uniformed services" means the armed forces and the commissioned corps of the National Oceanic and Atmospheric Administration and of the Public Health Service;

(vi) A medical care program of the Indian Health Service or of a tribal organization;

(vii) A state health benefits risk pool;

(viii) A health plan offered under 5 U.S.C. § 8901 et seq., (Federal Employees Health Benefits Program (FEHBP));

(ix) A public health plan, which for purposes of this chapter, means a plan established or maintained by a state, county, or other political subdivision of a state that provides health insurance coverage to individuals enrolled in the plan; or

(x) A health benefit plan under § 5(e) of the Peace Corps Act (22 U.S.C. § 2504(e)).

(2) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after the period and before the enrollment date, the individual experiences a significant break in coverage.

(j) "Dependent" means a spouse, an unmarried child under the age of nineteen (19) years, an unmarried child who is a student under the age of twenty-five (25) years, and an unmarried child of any age who is financially dependent upon, the parent and is medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(k) "Director" means the director of the department of business regulation.

(l) [Deleted by P.L. 2006, ch. 258, § 2, and P.L. 2006, ch. 296, § 2.]

(m) "Eligible employee" means an employee who works on a full-time basis with a normal work week of thirty (30) or more hours, except that at the employer's sole discretion, the term shall also include an employee who works on a full-time basis with a normal work week of anywhere between at least seventeen and one-half (17.5) and thirty (30) hours, so long as this eligibility criterion is applied uniformly among all of the employer's employees and without regard to any health status-related factor. The term includes a self-employed individual, a sole proprietor, a partner of a partnership, and may include an independent contractor, if the self-employed individual, sole proprietor, partner, or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include an employee who works on a temporary or substitute basis or who works less than seventeen and one-half (17.5) hours per week. Any retiree under contract with any independently incorporated fire district is also included in the definition of eligible employee. Persons covered under a health benefit plan pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 shall not be considered "eligible employees" for purposes of minimum participation requirements pursuant to § 27-50-7(d)(9).

(n) "Enrollment date" means the first day of coverage or, if there is a waiting period, the first day of the waiting period, whichever is earlier.

(o) "Established geographic service area" means a geographic area, as approved by the director and based on the carrier's certificate of authority to transact insurance in this state, within which the carrier is authorized to provide coverage.

(p) "Family composition" means:

(1) Enrollee;

(2) Enrollee, spouse and children;

(3) Enrollee and spouse; or

(4) Enrollee and children.

(q) "Genetic information" means information about genes, gene products, and inherited characteristics that may derive from the individual or a family member. This includes information regarding carrier status and information derived from laboratory tests that identify mutations in specific genes or chromosomes, physical medical examinations, family histories, and direct analysis of genes or chromosomes.

(r) "Governmental plan" has the meaning given the term under § 3(32) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(32), and any federal governmental plan.

(s) "Group health plan" means an employee welfare benefit plan as defined in § 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(1), to the extent that the plan provides medical care, as defined in subsection (y) of this section, and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement, or otherwise.

(2) For purposes of this chapter:

(i) Any plan, fund, or program that would not be, but for PHSA Section 2721(e), 42 U.S.C. § 300gg(e), as added by P.L. 104-191, an employee welfare benefit plan and that is established or maintained by a partnership, to the extent that the plan, fund or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership, or to their dependents, as defined under the terms of the plan, fund or program, directly or through insurance, reimbursement or otherwise, shall be treated, subject to paragraph (ii) of this subdivision, as an employee welfare benefit plan that is a group health plan;

(ii) In the case of a group health plan, the term "employer" also includes the partnership in relation to any partner; and

(iii) In the case of a group health plan, the term "participant" also includes an individual who is, or may become, eligible to receive a benefit under the plan, or the individual's beneficiary who is, or may become, eligible to receive a benefit under the plan, if:

(A) In connection with a group health plan maintained by a partnership, the individual is a partner in relation to the partnership; or

(B) In connection with a group health plan maintained by a self-employed individual, under which one or more employees are participants, the individual is the self-employed individual.

(t) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service corporation subscriber contract, or health maintenance organization subscriber contract. Health benefit plan includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

(2) "Health benefit plan" does not include one or more, or any combination of, the following:

(i) Coverage only for accident or disability income insurance, or any combination of those;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit-only insurance;

(vii) Coverage for on-site medical clinics; and

(viii) Other similar insurance coverage, specified in federal regulations issued pursuant to Pub. L. No. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits.

(3) "Health benefit plan" does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination of those; or

(iii) Other similar, limited benefits specified in federal regulations issued pursuant to Pub. L. No. 104-191.

(4) "Health benefit plan" does not include the following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness; or

(ii) Hospital indemnity or other fixed indemnity insurance.

(5) "Health benefit plan" does not include the following if offered as a separate policy, certificate, or contract of insurance:

(i) Medicare supplemental health insurance as defined under § 1882(g)(1) of the Social Security Act, 42 U.S.C. § 1395ss(g)(1);

(ii) Coverage supplemental to the coverage provided under 10 U.S.C. § 1071 et seq.; or

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(6) A carrier offering policies or certificates of specified disease, hospital confinement indemnity, or limited benefit health insurance shall comply with the following:

(i) The carrier files on or before March 1 of each year a certification with the director that contains the statement and information described in paragraph (ii) of this subdivision;

(ii) The certification required in paragraph (i) of this subdivision shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance; and

(B) A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age or other factors) charged for those policies and certificates in this state; and

(iii) In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this state on or after July 13, 2000, the carrier shall file with the director the information and statement required in paragraph (ii) of this subdivision at least thirty (30) days prior to the date the policy or certificate is issued or delivered in this state.

(u) "Health maintenance organization" or "HMO" means a health maintenance organization licensed under chapter 41 of this title.

(v) "Health status-related factor" means any of the following factors:

(1) Health status;

(2) Medical condition, including both physical and mental illnesses;

(3) Claims experience;

(4) Receipt of health care;

(5) Medical history;

(6) Genetic information;

(7) Evidence of insurability, including conditions arising out of acts of domestic violence; or

(8) Disability.

(w) "Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period during which the individual is entitled to enroll under the terms of the health benefit plan, provided that the initial enrollment period is a period of at least thirty (30) days.

(2) "Late enrollee" does not mean an eligible employee or dependent:

(i) Who meets each of the following provisions:

(A) The individual was covered under creditable coverage at the time of the initial enrollment;

(B) The individual lost creditable coverage as a result of cessation of employer contribution, termination of employment or eligibility, reduction in the number of hours of employment, involuntary termination of creditable coverage, or death of a spouse, divorce or legal separation, or the individual and/or dependents are determined to be eligible for RIteCare under chapter 5.1 of title 40 or chapter 12.3 of title 42 or for RIteShare under chapter 8.4 of title 40; and

(C) The individual requests enrollment within thirty (30) days after termination of the creditable coverage or the change in conditions that gave rise to the termination of coverage;

(ii) If, where provided for in contract or where otherwise provided in state law, the individual enrolls during the specified bona fide open enrollment period;

(iii) If the individual is employed by an employer which offers multiple health benefit plans and the individual elects a different plan during an open enrollment period;

(iv) If a court has ordered coverage be provided for a spouse or minor or dependent child under a covered employee's health benefit plan and a request for enrollment is made within thirty (30) days after issuance of the court order;

(v) If the individual changes status from not being an eligible employee to becoming an eligible employee and requests enrollment within thirty (30) days after the change in status;

(vi) If the individual had coverage under a COBRA continuation provision and the coverage under that provision has been exhausted; or

(vii) Who meets the requirements for special enrollment pursuant to § 27-50-7 or 27-50-8.

(x) "Limited benefit health insurance" means that form of coverage that pays stated predetermined amounts for specific services or treatments or pays a stated predetermined amount per day or confinement for one or more named conditions, named diseases or accidental injury.

(y) "Medical care" means amounts paid for:

(1) The diagnosis, care, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(2) Transportation primarily for and essential to medical care referred to in subdivision (1); and

(3) Insurance covering medical care referred to in subdivisions (1) and (2) of this subsection.

(z) "Network plan" means a health benefit plan issued by a carrier under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(aa) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing.

(bb) "Plan sponsor" has the meaning given this term under § 3(16)(B) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(16)(B).

(cc) "Preexisting condition" means a condition, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received during the six (6) months immediately preceding the enrollment date of the coverage.

(2) "Preexisting condition" does not mean a condition for which medical advice, diagnosis, care, or treatment was recommended or received for the first time while the covered person held creditable coverage and that was a covered benefit under the health benefit plan, provided that the prior creditable coverage was continuous to a date not more than ninety (90) days prior to the enrollment date of the new coverage.

(3) Genetic information shall not be treated as a condition under subdivision (1) of this subsection for which a preexisting condition exclusion may be imposed in the absence of a diagnosis of the condition related to the information.

(dd) "Premium" means all moneys paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.

(ee) "Producer" means any insurance producer licensed under chapter 2.4 of this title.

(ff) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect.

(gg) "Restricted network provision" means any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier pursuant to provide health care services to covered individuals.

(hh) "Risk adjustment mechanism" means the mechanism established pursuant to § 27-50-16.

(ii) "Self-employed individual" means an individual or sole proprietor who derives a substantial portion of his or her income from a trade or business through which the individual or sole proprietor has attempted to earn taxable income and for which he or she has filed the appropriate Internal Revenue Service Form 1040, Schedule C or F, for the previous taxable year.

(jj) "Significant break in coverage" means a period of ninety (90) consecutive days during all of which the individual does not have any creditable coverage, except that neither a waiting period nor an affiliation period is taken into account in determining a significant break in coverage.

(kk) "Small employer" means, except for its use in § 27-50-7, any person, firm, corporation, partnership, association, political subdivision, or self-employed individual that is actively engaged in business including, but not limited to, a business or a corporation organized under the Rhode Island Non-Profit Corporation Act, chapter 6 of title 7, or a similar act of another state that, on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed no more than fifty (50) eligible employees, with a normal work week of thirty (30) or more hours, the majority of whom were employed within this state, and is not formed primarily for purposes of buying health insurance and in which a bona fide employer-employee relationship exists. In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of taxation by this state, shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer and for the purpose of determining continued eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, provisions of this chapter that apply to a small employer shall continue to apply at least until the plan anniversary following the date the small employer no longer meets the requirements of this definition. The term small employer includes a self-employed individual.

(ll) "Waiting period" means, with respect to a group health plan and an individual who is a potential enrollee in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan. For purposes of calculating periods of creditable coverage pursuant to subsection (j)(2) of this section, a waiting period shall not be considered a gap in coverage.

(mm) "Wellness health benefit plan" means a plan developed pursuant to § 27-50-10.

(nn) "Health insurance commissioner" or "commissioner" means that individual appointed pursuant to § 42-14.5-1 of the general laws and afforded those powers and duties as set forth in §§ 42-14.5-2 and 42-14.5-3 of title 42.

(oo) "Low-wage firm" means those with average wages that fall within the bottom quartile of all Rhode Island employers.

(pp) "Wellness health benefit plan" means the health benefit plan offered by each small employer carrier pursuant to § 27-50-7.

(qq) "Commissioner" means the health insurance commissioner.

(rr) "Basic benefit health plan" means a lower cost health benefit plan developed pursuant to § 27-50-10.1.

(ss) "Uninsured small employer" means a small employer as defined in subsection 27-50-3(kk) that has not provided health insurance coverage to its employees within the last twelve (12) months. A small employer shall be considered to have provided health insurance coverage if the small employer has both arranged for such coverage and contributed toward health insurance coverage.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2002, ch. 292, § 90; P.L. 2003, ch. 119, § 1; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2003, ch. 375, § 1; P.L. 2004, ch. 269, § 1; P.L. 2006, ch. 258, § 2; P.L. 2006, ch. 273, § 5; P.L. 2006, ch. 296, § 2; P.L. 2006, ch. 297, § 5; P.L. 2006, ch. 377, § 6; P.L. 2006, ch. 469, § 6; P.L. 2007, ch. 164, § 1; P.L. 2007, ch. 221, § 1.)

§ 27-50-3 Definitions. [Effective December 31, 2010.].  (a) "Actuarial certification" means a written statement signed by a member of the American Academy of Actuaries or other individual acceptable to the director that a small employer carrier is in compliance with the provisions of § 27-50-5, based upon the person's examination and including a review of the appropriate records and the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(b) "Adjusted community rating" means a method used to develop a carrier's premium which spreads financial risk across the carrier's entire small group population in accordance with the requirements in § 27-50-5.

(c) "Affiliate" or "affiliated" means any entity or person who directly or indirectly through one or more intermediaries controls or is controlled by, or is under common control with, a specified entity or person.

(d) "Affiliation period" means a period of time that must expire before health insurance coverage provided by a carrier becomes effective, and during which the carrier is not required to provide benefits.

(e) "Bona fide association" means, with respect to health benefit plans offered in this state, an association which:

(1) Has been actively in existence for at least five (5) years;

(2) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3) Does not condition membership in the association on any health-status related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(4) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to those members (or individuals eligible for coverage through a member);

(5) Does not make health insurance coverage offered through the association available other than in connection with a member of the association;

(6) Is composed of persons having a common interest or calling;

(7) Has a constitution and bylaws; and

(8) Meets any additional requirements that the director may prescribe by regulation.

(f) "Carrier" or "small employer carrier" means all entities licensed, or required to be licensed, in this state that offer health benefit plans covering eligible employees of one or more small employers pursuant to this chapter. For the purposes of this chapter, carrier includes an insurance company, a nonprofit hospital or medical service corporation, a fraternal benefit society, a health maintenance organization as defined in chapter 41 of this title or as defined in chapter 62 of title 42, or any other entity subject to state insurance regulation that provides medical care as defined in subsection (y) that is paid or financed for a small employer by such entity on the basis of a periodic premium, paid directly or through an association, trust, or other intermediary, and issued, renewed, or delivered within or without Rhode Island to a small employer pursuant to the laws of this or any other jurisdiction, including a certificate issued to an eligible employee which evidences coverage under a policy or contract issued to a trust or association.

(g) "Church plan" has the meaning given this term under § 3(33) of the Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1002(33)].

(h) "Control" is defined in the same manner as in chapter 35 of this title.

(i) "Creditable coverage" means, with respect to an individual, health benefits or coverage provided under any of the following:

(i) A group health plan;

(ii) A health benefit plan;

(iii) Part A or part B of Title XVIII of the Social Security Act, 42 U.S.C. § 1395c et seq., or 42 U.S.C. § 1395j et seq., (Medicare);

(iv) Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., (Medicaid), other than coverage consisting solely of benefits under 42 U.S.C. § 1396s (the program for distribution of pediatric vaccines);

(v) 10 U.S.C. § 1071 et seq., (medical and dental care for members and certain former members of the uniformed services, and for their dependents)(Civilian Health and Medical Program of the Uniformed Services)(CHAMPUS). For purposes of 10 U.S.C. § 1071 et seq., "uniformed services" means the armed forces and the commissioned corps of the National Oceanic and Atmospheric Administration and of the Public Health Service;

(vi) A medical care program of the Indian Health Service or of a tribal organization;

(vii) A state health benefits risk pool;

(viii) A health plan offered under 5 U.S.C. § 8901 et seq., (Federal Employees Health Benefits Program (FEHBP));

(ix) A public health plan, which for purposes of this chapter, means a plan established or maintained by a state, county, or other political subdivision of a state that provides health insurance coverage to individuals enrolled in the plan; or

(x) A health benefit plan under § 5(e) of the Peace Corps Act (22 U.S.C. § 2504(e)).

(2) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after the period and before the enrollment date, the individual experiences a significant break in coverage.

(j) "Dependent" means a spouse, child under the age twenty-six (26) years, and an unmarried child of any age who is financially dependent upon, the parent and is medically determined to have a physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(k) "Director" means the director of the department of business regulation.

(l) [Deleted by P.L. 2006, ch. 258, § 2, and P.L. 2006, ch. 296, § 2.]

(m) "Eligible employee" means an employee who works on a full-time basis with a normal work week of thirty (30) or more hours, except that at the employer's sole discretion, the term shall also include an employee who works on a full-time basis with a normal work week of anywhere between at least seventeen and one-half (17.5) and thirty (30) hours, so long as this eligibility criterion is applied uniformly among all of the employer's employees and without regard to any health status-related factor. The term includes a self-employed individual, a sole proprietor, a partner of a partnership, and may include an independent contractor, if the self-employed individual, sole proprietor, partner, or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include an employee who works on a temporary or substitute basis or who works less than seventeen and one-half (17.5) hours per week. Any retiree under contract with any independently incorporated fire district is also included in the definition of eligible employee, as well as any former employee of an employer who retired before normal retirement age, as defined by 42 U.S.C. 18002(a)(2)(c) while the employer participates in the early retiree reinsurance program defined by that chapter. Persons covered under a health benefit plan pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 shall not be considered "eligible employees" for purposes of minimum participation requirements pursuant to § 27-50-7(d)(9).

(n) "Enrollment date" means the first day of coverage or, if there is a waiting period, the first day of the waiting period, whichever is earlier.

(o) "Established geographic service area" means a geographic area, as approved by the director and based on the carrier's certificate of authority to transact insurance in this state, within which the carrier is authorized to provide coverage.

(p) "Family composition" means:

(1) Enrollee;

(2) Enrollee, spouse and children;

(3) Enrollee and spouse; or

(4) Enrollee and children.

(q) "Genetic information" means information about genes, gene products, and inherited characteristics that may derive from the individual or a family member. This includes information regarding carrier status and information derived from laboratory tests that identify mutations in specific genes or chromosomes, physical medical examinations, family histories, and direct analysis of genes or chromosomes.

(r) "Governmental plan" has the meaning given the term under § 3(32) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(32), and any federal governmental plan.

(s) "Group health plan" means an employee welfare benefit plan as defined in § 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(1), to the extent that the plan provides medical care, as defined in subsection (y) of this section, and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement, or otherwise.

(2) For purposes of this chapter:

(i) Any plan, fund, or program that would not be, but for PHSA Section 2721(e), 42 U.S.C. § 300gg(e), as added by P.L. 104-191, an employee welfare benefit plan and that is established or maintained by a partnership, to the extent that the plan, fund or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership, or to their dependents, as defined under the terms of the plan, fund or program, directly or through insurance, reimbursement or otherwise, shall be treated, subject to paragraph (ii) of this subdivision, as an employee welfare benefit plan that is a group health plan;

(ii) In the case of a group health plan, the term "employer" also includes the partnership in relation to any partner; and

(iii) In the case of a group health plan, the term "participant" also includes an individual who is, or may become, eligible to receive a benefit under the plan, or the individual's beneficiary who is, or may become, eligible to receive a benefit under the plan, if:

(A) In connection with a group health plan maintained by a partnership, the individual is a partner in relation to the partnership; or

(B) In connection with a group health plan maintained by a self-employed individual, under which one or more employees are participants, the individual is the self-employed individual.

(t) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service corporation subscriber contract, or health maintenance organization subscriber contract. Health benefit plan includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

(2) "Health benefit plan" does not include one or more, or any combination of, the following:

(i) Coverage only for accident or disability income insurance, or any combination of those;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit-only insurance;

(vii) Coverage for on-site medical clinics; and

(viii) Other similar insurance coverage, specified in federal regulations issued pursuant to Pub. L. No. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits.

(3) "Health benefit plan" does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination of those; or

(iii) Other similar, limited benefits specified in federal regulations issued pursuant to Pub. L. No. 104-191.

(4) "Health benefit plan" does not include the following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness; or

(ii) Hospital indemnity or other fixed indemnity insurance.

(5) "Health benefit plan" does not include the following if offered as a separate policy, certificate, or contract of insurance:

(i) Medicare supplemental health insurance as defined under § 1882(g)(1) of the Social Security Act, 42 U.S.C. § 1395ss(g)(1);

(ii) Coverage supplemental to the coverage provided under 10 U.S.C. § 1071 et seq.; or

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(6) A carrier offering policies or certificates of specified disease, hospital confinement indemnity, or limited benefit health insurance shall comply with the following:

(i) The carrier files on or before March 1 of each year a certification with the director that contains the statement and information described in paragraph (ii) of this subdivision;

(ii) The certification required in paragraph (i) of this subdivision shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance; and

(B) A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age or other factors) charged for those policies and certificates in this state; and

(iii) In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this state on or after July 13, 2000, the carrier shall file with the director the information and statement required in paragraph (ii) of this subdivision at least thirty (30) days prior to the date the policy or certificate is issued or delivered in this state.

(u) "Health maintenance organization" or "HMO" means a health maintenance organization licensed under chapter 41 of this title.

(v) "Health status-related factor" means any of the following factors:

(1) Health status;

(2) Medical condition, including both physical and mental illnesses;

(3) Claims experience;

(4) Receipt of health care;

(5) Medical history;

(6) Genetic information;

(7) Evidence of insurability, including conditions arising out of acts of domestic violence; or

(8) Disability.

(w) "Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period during which the individual is entitled to enroll under the terms of the health benefit plan, provided that the initial enrollment period is a period of at least thirty (30) days.

(2) "Late enrollee" does not mean an eligible employee or dependent:

(i) Who meets each of the following provisions:

(A) The individual was covered under creditable coverage at the time of the initial enrollment;

(B) The individual lost creditable coverage as a result of cessation of employer contribution, termination of employment or eligibility, reduction in the number of hours of employment, involuntary termination of creditable coverage, or death of a spouse, divorce or legal separation, or the individual and/or dependents are determined to be eligible for RIteCare under chapter 5.1 of title 40 or chapter 12.3 of title 42 or for RIteShare under chapter 8.4 of title 40; and

(C) The individual requests enrollment within thirty (30) days after termination of the creditable coverage or the change in conditions that gave rise to the termination of coverage;

(ii) If, where provided for in contract or where otherwise provided in state law, the individual enrolls during the specified bona fide open enrollment period;

(iii) If the individual is employed by an employer which offers multiple health benefit plans and the individual elects a different plan during an open enrollment period;

(iv) If a court has ordered coverage be provided for a spouse or minor or dependent child under a covered employee's health benefit plan and a request for enrollment is made within thirty (30) days after issuance of the court order;

(v) If the individual changes status from not being an eligible employee to becoming an eligible employee and requests enrollment within thirty (30) days after the change in status;

(vi) If the individual had coverage under a COBRA continuation provision and the coverage under that provision has been exhausted; or

(vii) Who meets the requirements for special enrollment pursuant to § 27-50-7 or 27-50-8.

(x) "Limited benefit health insurance" means that form of coverage that pays stated predetermined amounts for specific services or treatments or pays a stated predetermined amount per day or confinement for one or more named conditions, named diseases or accidental injury.

(y) "Medical care" means amounts paid for:

(1) The diagnosis, care, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(2) Transportation primarily for and essential to medical care referred to in subdivision (1); and

(3) Insurance covering medical care referred to in subdivisions (1) and (2) of this subsection.

(z) "Network plan" means a health benefit plan issued by a carrier under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(aa) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing.

(bb) "Plan sponsor" has the meaning given this term under § 3(16)(B) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(16)(B).

(cc) "Preexisting condition" means a condition, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received during the six (6) months immediately preceding the enrollment date of the coverage.

(2) "Preexisting condition" does not mean a condition for which medical advice, diagnosis, care, or treatment was recommended or received for the first time while the covered person held creditable coverage and that was a covered benefit under the health benefit plan, provided that the prior creditable coverage was continuous to a date not more than ninety (90) days prior to the enrollment date of the new coverage.

(3) Genetic information shall not be treated as a condition under subdivision (1) of this subsection for which a preexisting condition exclusion may be imposed in the absence of a diagnosis of the condition related to the information.

(dd) "Premium" means all moneys paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.

(ee) "Producer" means any insurance producer licensed under chapter 2.4 of this title.

(ff) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect.

(gg) "Restricted network provision" means any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier pursuant to provide health care services to covered individuals.

(hh) "Risk adjustment mechanism" means the mechanism established pursuant to § 27-50-16.

(ii) "Self-employed individual" means an individual or sole proprietor who derives a substantial portion of his or her income from a trade or business through which the individual or sole proprietor has attempted to earn taxable income and for which he or she has filed the appropriate Internal Revenue Service Form 1040, Schedule C or F, for the previous taxable year.

(jj) "Significant break in coverage" means a period of ninety (90) consecutive days during all of which the individual does not have any creditable coverage, except that neither a waiting period nor an affiliation period is taken into account in determining a significant break in coverage.

(kk) "Small employer" means, except for its use in § 27-50-7, any person, firm, corporation, partnership, association, political subdivision, or self-employed individual that is actively engaged in business including, but not limited to, a business or a corporation organized under the Rhode Island Non-Profit Corporation Act, chapter 6 of title 7, or a similar act of another state that, on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed no more than fifty (50) eligible employees, with a normal work week of thirty (30) or more hours, the majority of whom were employed within this state, and is not formed primarily for purposes of buying health insurance and in which a bona fide employer-employee relationship exists. In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of taxation by this state, shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer and for the purpose of determining continued eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, provisions of this chapter that apply to a small employer shall continue to apply at least until the plan anniversary following the date the small employer no longer meets the requirements of this definition. The term small employer includes a self-employed individual.

(ll ) "Waiting period" means, with respect to a group health plan and an individual who is a potential enrollee in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan. For purposes of calculating periods of creditable coverage pursuant to subsection (j)(2) of this section, a waiting period shall not be considered a gap in coverage.

(mm) "Wellness health benefit plan" means a plan developed pursuant to § 27-50-10.

(nn) "Health insurance commissioner" or "commissioner" means that individual appointed pursuant to § 42-14.5-1 of the general laws and afforded those powers and duties as set forth in §§ 42-14.5-2 and 42-14.5-3 of title 42.

(oo) "Low-wage firm" means those with average wages that fall within the bottom quartile of all Rhode Island employers.

(pp) "Wellness health benefit plan" means the health benefit plan offered by each small employer carrier pursuant to § 27-50-7.

(qq) "Commissioner" means the health insurance commissioner.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2002, ch. 292, § 90; P.L. 2003, ch. 119, § 1; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2003, ch. 375, § 1; P.L. 2004, ch. 269, § 1; P.L. 2006, ch. 258, § 2; P.L. 2006, ch. 273, § 5; P.L. 2006, ch. 296, § 2; P.L. 2006, ch. 297, § 5; P.L. 2006, ch. 377, § 6; P.L. 2006, ch. 469, § 6; P.L. 2007, ch. 164, § 1; P.L. 2007, ch. 221, § 1; P.L. 2011, ch. 131, § 1; P.L. 2011, ch. 146, § 1; P.L. 2012, ch. 256, § 11; P.L. 2012, ch. 262, § 11.)



Chapter 27-50-4 - Applicability and scope.

§ 27-50-4 Applicability and scope.  (a) This chapter applies to any health benefit plan that provides coverage to the employees of a small employer in this state, whether issued directly by a carrier or through a trust, association, or other intermediary, and regardless of issuance or delivery of the policy, if any of the following conditions are met:

(1) Any portion of the premium or benefits is paid by or on behalf of the small employer;

(2) An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of the small employer for any portion of the premium;

(3) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of Section 162, Section 125, or Section 106 of the United States Internal Revenue Code, 26 U.S.C. § 162, 125, or 106; or

(4) The health benefit plan is marketed to individual employees through an employer.

(b) Except as provided in subdivision (2) of this subsection, for the purposes of this chapter, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by this chapter shall apply as if all health benefit plans delivered or issued for delivery to small employers in this state by the affiliated carriers were issued by one carrier.

(2) An affiliated carrier that is a health maintenance organization having a license under chapter 41 of this title or a health maintenance organization as defined in chapter 62 of title 42 may be considered to be a separate carrier for the purposes of this chapter.

(3) Unless otherwise authorized by the director, a small employer carrier shall not enter into one or more ceding arrangements with respect to health benefit plans delivered or issued for delivery to small employers in this state if those arrangements would result in less than fifty percent (50%) of the insurance obligation or risk for the health benefit plans being retained by the ceding carrier. The department of business regulation's statutory provisions under this title shall apply if a small employer carrier cedes or assumes all of the insurance obligation or risk with respect to one or more health benefit plans delivered or issued for delivery to small employers in this state.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2007, ch. 164, § 1.)



Chapter 27-50-5 - Restrictions relating to premium rates.

§ 27-50-5 Restrictions relating to premium rates.  (a) Premium rates for health benefit plans subject to this chapter are subject to the following provisions:

(1) Subject to subdivision (2) of this subsection, a small employer carrier shall develop its rates based on an adjusted community rate and may only vary the adjusted community rate for:

(i) Age;

(ii) Gender; and

(iii) Family composition;

(2) The adjustment for age in paragraph (1)(i) of this subsection may not use age brackets smaller than five (5) year increments and these shall begin with age thirty (30) and end with age sixty-five (65).

(3) The small employer carriers are permitted to develop separate rates for individuals age sixty-five (65) or older for coverage for which Medicare is the primary payer and coverage for which Medicare is not the primary payer. Both rates are subject to the requirements of this subsection.

(4) For each health benefit plan offered by a carrier, the highest premium rate for each family composition type shall not exceed four (4) times the premium rate that could be charged to a small employer with the lowest premium rate for that family composition.

(5) Premium rates for bona fide associations except for the Rhode Island Builders' Association whose membership is limited to those who are actively involved in supporting the construction industry in Rhode Island shall comply with the requirements of § 27-50-5.

(6) For a small employer group renewing its health insurance with the same small employer carrier which provided it small employer health insurance in the prior year, the combined adjustment factor for age and gender for that small employer group will not exceed one hundred twenty percent (120%) of the combined adjustment factor for age and gender for that small employer group in the prior rate year.

(b) The premium charged for a health benefit plan may not be adjusted more frequently than annually except that the rates may be changed to reflect:

(1) Changes to the enrollment of the small employer;

(2) Changes to the family composition of the employee; or

(3) Changes to the health benefit plan requested by the small employer.

(c) Premium rates for health benefit plans shall comply with the requirements of this section.

(d) Small employer carriers shall apply rating factors consistently with respect to all small employers. Rating factors shall produce premiums for identical groups that differ only by the amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health benefit plans. Two groups that are otherwise identical, but which have different prior year rate factors may, however, have rating factors that produce premiums that differ because of the requirements of subdivision 27-50-5(a)(6). Nothing in this section shall be construed to prevent a group health plan and a health insurance carrier offering health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention, including those included in affordable health benefit plans, provided that the resulting rates comply with the other requirements of this section, including subdivision (a)(5) of this section.

The calculation of premium discounts, rebates, or modifications to otherwise applicable copayments or deductibles for affordable health benefit plans shall be made in a manner consistent with accepted actuarial standards and based on actual or reasonably anticipated small employer claims experience. As used in the preceding sentence, "accepted actuarial standards" includes actuarially appropriate use of relevant data from outside the claims experience of small employers covered by affordable health plans, including, but not limited to, experience derived from the large group market, as this term is defined in § 27-18.6-2(19).

(e) For the purposes of this section, a health benefit plan that contains a restricted network provision shall not be considered similar coverage to a health benefit plan that does not contain such a provision, provided that the restriction of benefits to network providers results in substantial differences in claim costs.

(f) The health insurance commissioner may establish regulations to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of this chapter, including regulations that assure that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design or coverage (not including differences due to the nature of the groups assumed to select particular health benefit plans or separate claim experience for individual health benefit plans) and to ensure that small employer groups with one eligible subscriber are notified of rates for health benefit plans in the individual market.

(g) In connection with the offering for sale of any health benefit plan to a small employer, a small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

(1) The provisions of the health benefit plan concerning the small employer carrier's right to change premium rates and the factors, other than claim experience, that affect changes in premium rates;

(2) The provisions relating to renewability of policies and contracts;

(3) The provisions relating to any preexisting condition provision; and

(4) A listing of and descriptive information, including benefits and premiums, about all benefit plans for which the small employer is qualified.

(h) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(2) Each small employer carrier shall file with the commissioner annually on or before March 15 an actuarial certification certifying that the carrier is in compliance with this chapter and that the rating methods of the small employer carrier are actuarially sound. The certification shall be in a form and manner, and shall contain the information, specified by the commissioner. A copy of the certification shall be retained by the small employer carrier at its principal place of business.

(3) A small employer carrier shall make the information and documentation described in subdivision (1) of this subsection available to the commissioner upon request. Except in cases of violations of this chapter, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the director to persons outside of the department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

(4) For the wellness health benefit plan described in § 27-50-10, the rates proposed to be charged and the plan design to be offered by any carrier shall be filed by the carrier at the office of the commissioner no less than thirty (30) days prior to their proposed date of use. The carrier shall be required to establish that the rates proposed to be charged and the plan design to be offered are consistent with the proper conduct of its business and with the interest of the public. The commissioner may approve, disapprove, or modify the rates and/or approve or disapprove the plan design proposed to be offered by the carrier. Any disapproval by the commissioner of a plan design proposed to be offered shall be based upon a determination that the plan design is not consistent with the criteria established pursuant to subsection 27-50-10(b).

(i) The requirements of this section apply to all health benefit plans issued or renewed on or after October 1, 2000.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch 229, § 10; P.L. 2002, ch. 41, § 1; P.L. 2002, ch. 124, § 1; P.L. 2002, ch. 292, § 90; P.L. 2002, ch. 306, § 1; P.L. 2002, ch. 366, § 1; P.L. 2003, ch. 119, § 1; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2003, ch. 375, § 1; P.L. 2004, ch. 406, § 2; P.L. 2004, ch. 502, § 2; P.L. 2006, ch. 258, § 2; P.L. 2006, ch. 296, § 2; P.L. 2008, ch. 95, § 1; P.L. 2008, ch. 290, § 1; P.L. 2008, ch. 475, § 96; P.L. 2009, ch. 48, § 1; P.L. 2009, ch. 77, § 1.)



Chapter 27-50-6 - Renewability of coverage.

§ 27-50-6 Renewability of coverage.  (a) A health benefit plan subject to this chapter is renewable with respect to all eligible employees or dependents, at the option of the small employer, except in any of the following cases:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health benefit plan or the carrier has not received timely premium payments;

(2) The plan sponsor or, with respect to coverage of individual insured under the health benefit plan, the insured or the insured's representative has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of coverage;

(3) Noncompliance with the carrier's minimum participation requirements;

(4) Noncompliance with the carrier's employer contribution requirements;

(5) The small employer carrier elects to discontinue offering all of its health benefit plans delivered or issued for delivery to small employers in this state if the carrier:

(i) Provides advance notice of its decision under this paragraph to the commissioner in each state in which it is licensed; and

(ii) Provides notice of the decision to:

(A) All affected small employers and enrollees and their dependents; and

(B) The insurance commissioner in each state in which an affected insured individual is known to reside at least one hundred and eighty (180) days prior to the nonrenewal of any health benefit plans by the carrier, provided the notice to the commissioner under this subparagraph is sent at least three (3) working days prior to the date the notice is sent to the affected small employers and enrollees and their dependents;

(6) The director:

(i) Finds that the continuation of the coverage would not be in the best interests of the policyholders or certificate holders or would impair the carrier's ability to meet its contractual obligations; and

(ii) Assists affected small employers in finding replacement coverage;

(7) The small employer carrier decides to discontinue offering a particular type of health benefit plan in the state's small employer market if the carrier:

(i) Provides notice of the decision not to renew coverage at least ninety (90) days prior to the nonrenewal of any health benefit plans to all affected small employers and enrollees and their dependents;

(ii) Offers to each small employer issued a particular type of health benefit plan the option to purchase all other health benefit plans currently being offered by the carrier to small employers in the state; and

(iii) In exercising this option to discontinue a particular type of health benefit plan and in offering the option of coverage pursuant to paragraph (7)(ii) of this subsection acts uniformly without regard to the claims experience of those small employers or any health status-related factor relating to any enrollee or dependent of an enrollee or enrollees and their dependents covered or new enrollees and their dependents who may become eligible for coverage;

(8) In the case of health benefit plans that are made available in the small group market through a network plan, there is no longer an employee of the small employer living, working or residing within the carrier's established geographic service area and the carrier would deny enrollment in the plan pursuant to § 27-50-7(e)(1)(ii); or

(9) In the case of a health benefit plan that is made available in the small employer market only through one or more bona fide associations, the membership of an employer in the bona fide association, on the basis of which the coverage is provided, ceases, but only if the coverage is terminated under this paragraph uniformly without regard to any health status-related factor relating to any covered individual.

(b) A small employer carrier that elects not to renew health benefit plan coverage pursuant to subdivision (a)(2) of this section because of the small employer's fraud or intentional misrepresentation of material fact under the terms of coverage may choose not to issue a health benefit plan to that small employer for one year after the date of nonrenewal.

(2) This subsection shall not be construed to affect the requirements of § 27-50-7 as to the obligations of other small employer carriers to issue any health benefit plan to the small employer.

(c) A small employer carrier that elects to discontinue offering health benefit plans under subdivision (a)(5) of this section is prohibited from writing new business in the small employer market in this state for a period of five (5) years beginning on the date the carrier ceased offering new coverage in this state.

(2) In the case of a small employer carrier that ceases offering new coverage in this state pursuant to subdivision (a)(5) of this section, the small employer carrier, as determined by the director, may renew its existing business in the small employer market in the state or may be required to nonrenew all of its existing business in the small employer market in the state.

(d) A small employer carrier offering coverage through a network plan is not required to offer coverage or accept applications pursuant to subsection (a) or (b) of this section in the case of the following:

(1) To an eligible person who no longer resides, lives, or works in the service area, or in an area for which the carrier is authorized to do business, but only if coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals; or

(2) To a small employer that no longer has any enrollee in connection with the plan who lives, resides, or works in the service area of the carrier, or the area for which the carrier is authorized to do business.

(e) At the time of coverage renewal, a small employer carrier may modify the health insurance coverage for a product offered to a group health plan if, for coverage that is available in the small group market other than only through one or more bona fide associations, such modification is consistent with otherwise applicable law and effective on a uniform basis among group health plans with that product.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2003, ch. 119, § 1; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2003, ch. 375, § 1.)



Chapter 27-50-7 - Availability of coverage.

§ 27-50-7 Availability of coverage.  (a) Until October 1, 2004, for purposes of this section, "small employer" includes any person, firm, corporation, partnership, association, or political subdivision that is actively engaged in business that on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed a combination of no more than fifty (50) and no less than two (2) eligible employees and part-time employees, the majority of whom were employed within this state, and is not formed primarily for purposes of buying health insurance and in which a bona fide employer-employee relationship exists. After October 1, 2004, for the purposes of this section, "small employer" has the meaning used in § 27-50-3(kk).

(b) Every small employer carrier shall, as a condition of transacting business in this state with small employers, actively offer to small employers all health benefit plans it actively markets to small employers in this state including a wellness health benefit plan. A small employer carrier shall be considered to be actively marketing a health benefit plan if it offers that plan to any small employer not currently receiving a health benefit plan from the small employer carrier.

(2) Subject to subdivision (1) of this subsection, a small employer carrier shall issue any health benefit plan to any eligible small employer that applies for that plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health benefit plan not inconsistent with this chapter. However, no carrier is required to issue a health benefit plan to any self-employed individual who is covered by, or is eligible for coverage under, a health benefit plan offered by an employer.

(c) A small employer carrier shall file with the director, in a format and manner prescribed by the director, the health benefit plans to be used by the carrier. A health benefit plan filed pursuant to this subdivision may be used by a small employer carrier beginning thirty (30) days after it is filed unless the director disapproves its use.

(2) The director may at any time may, after providing notice and an opportunity for a hearing to the small employer carrier, disapprove the continued use by a small employer carrier of a health benefit plan on the grounds that the plan does not meet the requirements of this chapter.

(d) Health benefit plans covering small employers shall comply with the following provisions:

(1) A health benefit plan shall not deny, exclude, or limit benefits for a covered individual for losses incurred more than six (6) months following the enrollment date of the individual's coverage due to a preexisting condition, or the first date of the waiting period for enrollment if that date is earlier than the enrollment date. A health benefit plan shall not define a preexisting condition more restrictively than as defined in § 27-50-3.

(2) Except as provided in subdivision (3) of this subsection, a small employer carrier shall reduce the period of any preexisting condition exclusion by the aggregate of the periods of creditable coverage without regard to the specific benefits covered during the period of creditable coverage, provided that the last period of creditable coverage ended on a date not more than ninety (90) days prior to the enrollment date of new coverage.

(ii) The aggregate period of creditable coverage does not include any waiting period or affiliation period for the effective date of the new coverage applied by the employer or the carrier, or for the normal application and enrollment process following employment or other triggering event for eligibility.

(iii) A carrier that does not use preexisting condition limitations in any of its health benefit plans may impose an affiliation period that:

(A) Does not exceed sixty (60) days for new entrants and not to exceed ninety (90) days for late enrollees;

(B) During which the carrier charges no premiums and the coverage issued is not effective; and

(C) Is applied uniformly, without regard to any health status-related factor.

(iv) This section does not preclude application of any waiting period applicable to all new enrollees under the health benefit plan, provided that any carrier-imposed waiting period is no longer than sixty (60) days.

(3) Instead of as provided in paragraph (2)(i) of this subsection, a small employer carrier may elect to reduce the period of any preexisting condition exclusion based on coverage of benefits within each of several classes or categories of benefits specified in federal regulations.

(ii) A small employer electing to reduce the period of any preexisting condition exclusion using the alternative method described in paragraph (i) of this subdivision shall:

(A) Make the election on a uniform basis for all enrollees; and

(B) Count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(iii) A small employer carrier electing to reduce the period of any preexisting condition exclusion using the alternative method described under paragraph (i) of this subdivision shall:

(A) Prominently state that the election has been made in any disclosure statements concerning coverage under the health benefit plan to each enrollee at the time of enrollment under the plan and to each small employer at the time of the offer or sale of the coverage; and

(B) Include in the disclosure statements the effect of the election.

(4) A health benefit plan shall accept late enrollees, but may exclude coverage for late enrollees for preexisting conditions for a period not to exceed twelve (12) months.

(ii) A small employer carrier shall reduce the period of any preexisting condition exclusion pursuant to subdivision (2) or (3) of this subsection.

(5) A small employer carrier shall not impose a preexisting condition exclusion:

(i) Relating to pregnancy as a preexisting condition; or

(ii) With regard to a child who is covered under any creditable coverage within thirty (30) days of birth, adoption, or placement for adoption, provided that the child does not experience a significant break in coverage, and provided that the child was adopted or placed for adoption before attaining eighteen (18) years of age.

(6) A small employer carrier shall not impose a preexisting condition exclusion in the case of a condition for which medical advice, diagnosis, care or treatment was recommended or received for the first time while the covered person held creditable coverage, and the medical advice, diagnosis, care or treatment was a covered benefit under the plan, provided that the creditable coverage was continuous to a date not more than ninety (90) days prior to the enrollment date of the new coverage.

(7) A small employer carrier shall permit an employee or a dependent of the employee, who is eligible, but not enrolled, to enroll for coverage under the terms of the group health plan of the small employer during a special enrollment period if:

(A) The employee or dependent was covered under a group health plan or had coverage under a health benefit plan at the time coverage was previously offered to the employee or dependent;

(B) The employee stated in writing at the time coverage was previously offered that coverage under a group health plan or other health benefit plan was the reason for declining enrollment, but only if the plan sponsor or carrier, if applicable, required that statement at the time coverage was previously offered and provided notice to the employee of the requirement and the consequences of the requirement at that time;

(C) The employee's or dependent's coverage described under subparagraph (A) of this paragraph:

(I) Was under a COBRA continuation provision and the coverage under this provision has been exhausted; or

(II) Was not under a COBRA continuation provision and that other coverage has been terminated as a result of loss of eligibility for coverage, including as a result of a legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment or employer contributions towards that other coverage have been terminated; and

(D) Under terms of the group health plan, the employee requests enrollment not later than thirty (30) days after the date of exhaustion of coverage described in item (C)(I) of this paragraph or termination of coverage or employer contribution described in item (C)(II) of this paragraph.

(ii) If an employee requests enrollment pursuant to subparagraph (i)(D) of this subdivision, the enrollment is effective not later than the first day of the first calendar month beginning after the date the completed request for enrollment is received.

(8) A small employer carrier that makes coverage available under a group health plan with respect to a dependent of an individual shall provide for a dependent special enrollment period described in paragraph (ii) of this subdivision during which the person or, if not enrolled, the individual may be enrolled under the group health plan as a dependent of the individual and, in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is eligible for coverage if:

(A) The individual is a participant under the health benefit plan or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan, but for a failure to enroll during a previous enrollment period; and

(B) A person becomes a dependent of the individual through marriage, birth, or adoption or placement for adoption.

(ii) The special enrollment period for individuals that meet the provisions of paragraph (i) of this subdivision is a period of not less than thirty (30) days and begins on the later of:

(A) The date dependent coverage is made available; or

(B) The date of the marriage, birth, or adoption or placement for adoption described in subparagraph (i)(B) of this subdivision.

(iii) If an individual seeks to enroll a dependent during the first thirty (30) days of the dependent special enrollment period described under paragraph (ii) of this subdivision, the coverage of the dependent is effective:

(A) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(B) In the case of a dependent's birth, as of the date of birth; and

(C) In the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

(9) Except as provided in this subdivision, requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employers applying for coverage or receiving coverage from the small employer carrier.

(ii) For health benefit plans issued or renewed on or after October 1, 2000, a small employer carrier shall not require a minimum participation level greater than seventy-five percent (75%) of eligible employees.

(iii) In applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who have creditable coverage in determining whether the applicable percentage of participation is met.

(iv) A small employer carrier shall not increase any requirement for minimum employee participation or modify any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage.

(10) If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all of the eligible employees of a small employer and their dependents who apply for enrollment during the period in which the employee first becomes eligible to enroll under the terms of the plan. A small employer carrier shall not offer coverage to only certain individuals or dependents in a small employer group or to only part of the group.

(ii) A small employer carrier shall not place any restriction in regard to any health status-related factor on an eligible employee or dependent with respect to enrollment or plan participation.

(iii) Except as permitted under subdivisions (1) and (4) of this subsection, a small employer carrier shall not modify a health benefit plan with respect to a small employer or any eligible employee or dependent, through riders, endorsements, or otherwise, to restrict or exclude coverage or benefits for specific diseases, medical conditions, or services covered by the plan.

(e) Subject to subdivision (3) of this subsection, a small employer carrier is not required to offer coverage or accept applications pursuant to subsection (b) of this section in the case of the following:

(i) To a small employer, where the small employer does not have eligible individuals who live, work, or reside in the established geographic service area for the network plan;

(ii) To an employee, when the employee does not live, work, or reside within the carrier's established geographic service area; or

(iii) Within an area where the small employer carrier reasonably anticipates, and demonstrates to the satisfaction of the director, that it will not have the capacity within its established geographic service area to deliver services adequately to enrollees of any additional groups because of its obligations to existing group policyholders and enrollees.

(2) A small employer carrier that cannot offer coverage pursuant to paragraph (1)(iii) of this subsection may not offer coverage in the applicable area to new cases of employer groups until the later of one hundred and eighty (180) days following each refusal or the date on which the carrier notifies the director that it has regained capacity to deliver services to new employer groups.

(3) A small employer carrier shall apply the provisions of this subsection uniformly to all small employers without regard to the claims experience of a small employer and its employees and their dependents or any health status-related factor relating to the employees and their dependents.

(f) A small employer carrier is not required to provide coverage to small employers pursuant to subsection (b) of this section if:

(i) For any period of time the director determines the small employer carrier does not have the financial reserves necessary to underwrite additional coverage; and

(ii) The small employer carrier is applying this subsection uniformly to all small employers in the small group market in this state consistent with applicable state law and without regard to the claims experience of a small employer and its employees and their dependents or any health status-related factor relating to the employees and their dependents.

(2) A small employer carrier that denies coverage in accordance with subdivision (1) of this subsection may not offer coverage in the small group market for the later of:

(i) A period of one hundred and eighty (180) days after the date the coverage is denied; or

(ii) Until the small employer has demonstrated to the director that it has sufficient financial reserves to underwrite additional coverage.

(g) A small employer carrier is not required to provide coverage to small employers pursuant to subsection (b) of this section if the small employer carrier elects not to offer new coverage to small employers in this state.

(2) A small employer carrier that elects not to offer new coverage to small employers under this subsection may be allowed, as determined by the director, to maintain its existing policies in this state.

(3) A small employer carrier that elects not to offer new coverage to small employers under subdivision (g)(1) shall provide at least one hundred and twenty (120) days notice of its election to the director and is prohibited from writing new business in the small employer market in this state for a period of five (5) years beginning on the date the carrier ceased offering new coverage in this state.

(h) No small group carrier may impose a pre-existing condition exclusion pursuant to the provisions of subdivisions 27-50-7(d)(1), 27-50-7(d)(2), 27-50-7(d)(3), 27-50-7(d)(4), 27-50-7(d)(5) and 27-50-7(d)(6) with regard to an individual that is less than nineteen (19) years of age. With respect to health benefit plans issued on and after January 1, 2014 a small employer carrier shall offer and issue coverage to small employers and eligible individuals notwithstanding any pre-existing condition of an employee, member, or individual, or their dependents.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2002, ch. 41, § 1; P.L. 2002, ch. 292, § 90; P.L. 2002, ch. 366, § 1; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2004, ch. 406, § 2; P.L. 2004, ch. 502, § 2; P.L. 2006, ch. 258, § 2; P.L. 2006, ch. 296, § 2; P.L. 2012, ch. 256, § 11; P.L. 2012, ch. 262, § 11.)



Chapter 27-50-8 - Certification of creditable coverage.

§ 27-50-8 Certification of creditable coverage.  (a) Small employer carriers shall provide written certification of creditable coverage to individuals in accordance with subsection (b) of this section.

(b) The certification of creditable coverage shall be provided:

(1) At the time an individual ceases to be covered under the health benefit plan or otherwise becomes covered under a COBRA continuation provision;

(2) In the case of an individual who becomes covered under a COBRA continuation provision, at the time the individual ceases to be covered under that provision; and

(3) At the time a request is made on behalf of an individual if the request is made not later than twenty-four (24) months after the date of cessation of coverage described in subdivision (1) or (2) of this subsection, whichever is later.

(c) Small employer carriers may provide the certification of creditable coverage required under subdivision (b)(1) of this section at a time consistent with notices required under any applicable COBRA continuation provision.

(d) The certificate of creditable coverage required to be provided pursuant to subsection (a) shall contain:

(1) Written certification of the period of creditable coverage of the individual under the health benefit plan and the coverage, if any, under the applicable COBRA continuation provision; and

(2) The waiting period, if any, and, if applicable, affiliation period imposed with respect to the individual for any coverage under the health benefit plan.

(e) To the extent medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under subsection (a) of this section if the carrier offering the coverage provides for certification in accordance with subsection (b) of this section.

(f) If an individual enrolls in a group health plan that uses the alternative method of counting creditable coverage pursuant to § 27-50-7(c)(3) of this act and the individual provides a certificate of coverage that was provided to the individual pursuant to subsection (b) of this section, on request of the group health plan, the entity that issued the certification to the individual promptly shall disclose to the group health plan information on the classes and categories of health benefits available under the entity's health benefit plan.

(2) The entity providing the information pursuant to subdivision (1) of this subsection may charge the requesting group health plan the reasonable cost of disclosing the information.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-9 - Periodic market evaluation.

§ 27-50-9 Periodic market evaluation.  Within three (3) months after March 31, 2002, and every thirty-six (36) months after this, the director shall obtain an independent actuarial study and report. The director shall assess a fee to the health plans to commission the report. The report shall analyze the effectiveness of the chapter in promoting rate stability, product availability, and coverage affordability. The report may contain recommendations for actions to improve the overall effectiveness, efficiency, and fairness of the small group health insurance marketplace. The report shall address whether carriers and producers are fairly actively marketing or issuing health benefit plans to small employers in fulfillment of the purposes of the chapter. The report may contain recommendations for market conduct or other regulatory standards or action.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1.)



Chapter 27-50-10 - Wellness health benefit plan.

§ 27-50-10 Wellness health benefit plan.  (a) No provision contained in this chapter prohibits the sale of health benefit plans which differ from the wellness health benefit plans provided for in this section.

(b) The wellness health benefit plan shall be determined by regulations promulgated by the office of health insurance commissioner (OHIC). The OHIC shall develop the criteria for the wellness health benefit plan, including, but not limited to, benefit levels, cost-sharing levels, exclusions, and limitations, in accordance with the following:

(1) The OHIC shall form an advisory committee to include representatives of employers, health insurance brokers, local chambers of commerce, and consumers who pay directly for individual health insurance coverage.

(ii) The advisory committee shall make recommendations to the OHIC concerning the following:

(A) The wellness health benefit plan requirements document. This document shall be disseminated to all Rhode Island small group and individual market health plans for responses, and shall include, at a minimum, the benefit limitations and maximum cost sharing levels for the wellness health benefit plan. If the wellness health benefit product requirements document is not created by November 1, 2006, it will be determined by regulations promulgated by the OHIC.

(B) The wellness health benefit plan design. The health plans shall bring proposed wellness health plan designs to the advisory committee for review on or before January 1, 2007. The advisory committee shall review these proposed designs and provide recommendations to the health plans and the commissioner regarding the final wellness plan design to be approved by the commissioner in accordance with subsection 27-50-5(h)(4), and as specified in regulations promulgated by the commissioner on or before March 1, 2007.

(2) Set a target for the average annualized individual premium rate for the wellness health benefit plan to be less than ten percent (10%) of the average annual statewide wage, as reported by the Rhode Island department of labor and training, in their report entitled "Quarterly Census of Rhode Island Employment and Wages." In the event that this report is no longer available, or the OHIC determines that it is no longer appropriate for the determination of maximum annualized premium, an alternative method shall be adopted in regulation by the OHIC. The maximum annualized individual premium rate shall be determined no later than August 1st of each year, to be applied to the subsequent calendar year premium rates.

(3) Ensure that the wellness health benefit plan creates appropriate incentives for employers, providers, health plans and consumers to, among other things:

(i) Focus on primary care, prevention and wellness;

(ii) Actively manage the chronically ill population;

(iii) Use the least cost, most appropriate setting; and

(iv) Use evidence based, quality care.

(4) To the extent possible, the health plans may be permitted to utilize existing products to meet the objectives of this section.

(5) The plan shall be made available in accordance with title 27, chapter 50 as required by regulation on or before May 1, 2007.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10; P.L. 2003, ch. 120, § 1; P.L. 2003, ch. 286, § 1; P.L. 2006, ch. 258, § 2; P.L. 2006, ch. 296, § 2.)



Chapter 27-50-10.1 - Basic benefit health plan. [Expires December 31, 2010.].

§ 27-50-10.1 Basic benefit health plan. [Expires December 31, 2010.].  (a) Small employer carriers are hereby authorized to actively market and sell basic benefit health plans developed pursuant to this section on and after July 1, 2007. Basic benefit health plans authorized under this section shall be exempt from any law requiring the coverage of a health care service or benefit or requiring the reimbursement, utilization, or inclusion of a specific category of licensed health care practitioner; provided, however, coverage for the medical treatment of mental illness and substance abuse shall be provided in accordance with chapter 38.2 of this title;

(b) Basic benefits health plans shall provide affordable health care coverage through flexible products that provide access to basic health services. Basic benefits health plans shall provide limited, flexible coverage for the following services:

(i) Inpatient hospitalization;

(ii) Outpatient surgery and diagnostics;

(iii) Outpatient physician coverage, including preventative office visits;

(iv) Accidental injury and emergency coverage;

(v) Prescription drug coverage.

(c) Small employer carriers may utilize cost containment mechanisms to control the cost of such services including, but not limited to, the following;

(i) Primary care gatekeepers;

(ii) Preadmission certification;

(iii) Mandatory second opinion prior to elective surgery;

(iv) Preauthorization for specified services;

(v) Concurrent utilization review and management;

(vi) Discharge planning for hospital care;

(vii) Deductibles and copayments;

(viii) Less costly alternatives to inpatient care;

(ix) Annual limits or maximums for each category of service; and

(x) Restricted networks with limited coverage for out-of-network services.

(d) The annual deductible shall not exceed two thousand dollars ($2,000) per individual and four thousand dollars ($4,000) per family.

(e) Basic benefit health plans shall be available only to uninsured small employers, provided, however, that once a small employer enrolls in a basic benefit health plan such small employer shall be guaranteed renewability of such basic benefit health plan coverage.

(f) The average annualized individual premium rate for a basic benefit health plan shall be less than seven and one-half percent (7.5%) of the average annual statewide wage, as reported by the Rhode Island department of labor and training, in their report entitled "Quarterly Census of Rhode Island Employment and Wages." In the event that this report is no longer available or the office of the health insurance commissioner ("OHIC") determines that it is no longer appropriate for the determination of maximum annualized premium, an alternative method shall be adopted in regulation by the OHIC. The maximum annualized individual premium rate shall be determined no later than August 1st of each year, to be applied to the subsequent calendar year premium rates.

(g) The health insurance commissioner shall issue a report to the general assembly as to the status and market impact of the basic benefit health plan program and shall make recommendation to the general assembly regarding the expansion, continuation or termination of the program on or before March 1, 2010.

(h) The authority provided to small employer carriers to sell basic benefit health plans pursuant to this section shall take effect on July 1, 2007.

History of Section.
(P.L. 2007, ch. 221, § 2.)



Chapter 27-50-11 - Administrative procedures.

§ 27-50-11 Administrative procedures.  The director shall issue regulations in accordance with chapter 35 of this title for the implementation and administration of the Small Employer Health Insurance Availability Act.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-12 - Standards to assure fair marketing.

§ 27-50-12 Standards to assure fair marketing.  (a) Each small employer carrier shall actively market and offer all health benefit plans sold by the carrier to eligible small employers in the state.

(b) Except as provided in subdivision (2) of this subsection, no small employer carrier or producer shall, directly or indirectly, engage in the following activities:

(i) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of any health status-related factor, age, gender, industry, occupation, or geographic location of the small employer; or

(ii) Encouraging or directing small employers to seek coverage from another carrier because of any health status-related factor, age, gender, industry, occupation, or geographic location of the small employer.

(2) The provisions of subdivision (1) of this subsection do not apply with respect to information provided by a small employer carrier or producer to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

(c) Except as provided in subdivision (2) of this subsection, no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with a producer that provides for or results in the compensation paid to a producer for the sale of a health benefit plan to be varied because of any initial or renewal, industry, occupation, or geographic location of the small employer.

(2) Subdivision (1) of this subsection does not apply with respect to a compensation arrangement that provides compensation to a producer on the basis of percentage of premium, provided that the percentage shall not vary because of any health status-related factor, industry, occupation, or geographic area of the small employer.

(d) A small employer carrier shall provide reasonable compensation, as provided under the plan of operation of the program, to a producer, if any, for the sale of any health benefit plan subject to § 27-50-10.

(e) No small employer carrier may terminate, fail to renew, or limit its contract or agreement of representation with a producer for any reason related to health status-related factor, occupation, or geographic location of the small employers placed by the producer with the small employer carrier.

(f) No small employer carrier or producer shall induce or encourage a small employer to separate or exclude an employee or dependent from health coverage or benefits provided in connection with the employee's employment.

(g) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(h) The director may establish regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

(i) A violation of this section by a small employer carrier or a producer is an unfair trade practice under chapter 13 of title 6.

(2) If a small employer carrier enters into a contract, agreement, or other arrangement with a third-party administrator to provide administrative, marketing, or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator is subject to this section as if it were a small employer carrier.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-12.1 - Renewal rating.

§ 27-50-12.1 Renewal rating.  To ensure ease of understanding of renewal rate calculation and related information, the health insurance commissioner may, by regulation, prescribe the presentation formats for delivery of renewal rates to small employers.

History of Section.
(P.L. 2006, ch. 258, § 3; P.L. 2006, ch. 296, § 3.)



Chapter 27-50-14 - Severability.

§ 27-50-14 Severability.  If any provision of this chapter or the application of any provision to any person or circumstances is for any reason held invalid, the remainder of the chapter and the application of its provisions to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-15 - Restoration of terminated coverage.

§ 27-50-15 Restoration of terminated coverage.  The director may promulgate regulations to require small employer carriers, as a condition of transacting business with small employers in this state after July 13, 2000, to reissue a health benefit plan to any small employer whose health benefit plan has been terminated or not renewed by the carrier on or after July 1, 2000. The director may prescribe any terms for the reissue of coverage that the director finds are reasonable and necessary to provide continuity of coverage to small employers.

History of Section.
(P.L. 1992, ch. 437, § 1.)



Chapter 27-50-16 - Risk adjustment mechanism.

§ 27-50-16 Risk adjustment mechanism.  The director may establish a payment mechanism to adjust for the amount of risk covered by each small employer carrier. The director may appoint an advisory committee composed of individuals that have risk adjustment and actuarial expertise to help establish the risk adjusters.

History of Section.
(P.L. 2000, ch. 200, § 9; P.L. 2000, ch. 229, § 10.)



Chapter 27-50-17 - Affordable health plan reinsurance program for small businesses.

§ 27-50-17 Affordable health plan reinsurance program for small businesses.  (a) The commissioner shall allocate funds from the affordable health plan reinsurance fund for the affordable health reinsurance program.

(b) The affordable health reinsurance program for small businesses shall only be available to low wage firms, as defined in § 27-50-3, who pay a minimum of fifty percent (50%), as defined in § 27-50-3, of single coverage premiums for their eligible employees, and who purchase the wellness health benefit plan pursuant to § 27-50-10. Eligibility shall be determined based on state and federal corporate tax filings. All eligible employees, as defined in § 27-50-3, employed by low wage firms as defined in § 27-50-3-(oo) shall be eligible for the reinsurance program if at least one low wage eligible employee as defined in regulation is enrolled in the employer's wellness health benefit plan.

(c) The affordable health plan reinsurance shall be in the firms of a carrier cost-sharing arrangement, which encourages carriers to offer a discounted premium rate to participating individuals, and whereby the reinsurance fund subsidizes the carriers' losses within a prescribed corridor of risk as determined by regulation.

(d) The specific structure of the reinsurance arrangement shall be defined by regulations promulgated by the commissioner.

(e) All carriers who participate in the Rhode Island RIte Care program as defined in § 42-12.3-4 and the procurement process for the Rhode Island state employee account, as described in chapter 36-12, must participate in the affordable health plan reinsurance program.

(f) The commissioner shall determine total eligible enrollment under qualifying small group health insurance contracts by dividing the funds available for distribution from the reinsurance fund by the estimated per member annual cost of claims reimbursement from the reinsurance fund.

(g) The commissioner shall suspend the enrollment of new employers under qualifying small group health insurance contracts if the director determines that the total enrollment reported under such contracts is projected to exceed the total eligible enrollment, thereby resulting in anticipated annual expenditures from the reinsurance fund in excess of ninety-five percent (95%) of the total funds available for distribution from the fund.

(h) In the event the available funds in the affordable health reinsurance fund as created in § 42-14.5-3 are insufficient to satisfy all claims submitted to the fund in any calendar year, those claims in excess of the available funds shall be due and payable in the succeeding calendar year, or when sufficient funds become available whichever shall first occur. Unpaid claims from any prior year shall take precedence over new claims submitted in any one year.

(i) The commissioner shall provide the health maintenance organization, health insurers and health plans with notification of any enrollment suspensions as soon as practicable after receipt of all enrollment data. However, the suspension of issuance of qualifying small group health insurance contracts shall not preclude the addition of new employees of an employer already covered under such a contract or new dependents of employees already covered under such contracts.

(j) The premiums of qualifying small group health insurance contracts must be no more than ninety percent (90%) of the actuarially-determined and commissioner approved premium for this health plan without the reinsurance program assistance.

(k) The commissioner shall prepare periodic public reports in order to facilitate evaluation and ensure orderly operation of the funds, including, but not limited to, an annual report of the affairs and operations of the fund, containing an accounting of the administrative expenses charged to the fund. Such reports shall be delivered to the co-chairs of the joint legislative committee on health care oversight by March 1st of each year.

History of Section.
(P.L. 2006, ch. 273, § 6; P.L. 2006, ch. 297, § 6; P.L. 2008, ch. 475, § 96.)






Chapter 27-51 - Managing General Agents Act

Chapter 27-51-1 - Short title.

§ 27-51-1 Short title.  This chapter may be known as the "Managing General Agents Act".

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1996, ch. 188, § 19; P.L. 2002, ch. 292, § 91.)



Chapter 27-51-2 - Definitions.

§ 27-51-2 Definitions.  As used in this chapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

(2) "Insurer" means any person, firm, association, or corporation duly licensed in this state as an insurance company pursuant to this title;

(3) "Managing general agent" (MGA) means any person, firm, association, or corporation who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent (5%) of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following: (A) adjusts or pays claims in excess of an amount determined by the insurance commissioner or (B) negotiates reinsurance on behalf of the insurer;

(ii) Notwithstanding paragraph (i) of this subdivision, the following persons shall not be considered as MGAs for the purposes of this chapter:

(A) An employee of the insurer;

(B) A U.S. manager of the United States branch of an alien insurer;

(C) An underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act, and whose compensation is not based on the volume of premiums written without regard to the profitability of the business written; and

(D) An attorney in fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney,

(4) "Producer" means insurance producer as defined in chapter 2.4 of this title; and

(5) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-3 - Licensure.

§ 27-51-3 Licensure.  (a) No person, firm, association, or corporation shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless that person is a licensed producer in this state.

(b) No person, firm, association, or corporation shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless that person is licensed as a producer in this state. The license may be a nonresident license pursuant to the provisions of this chapter.

(c) The commissioner may require a bond in an amount acceptable to him or her for the protection of the insurer.

(d) The commissioner may require the MGA to maintain an errors and omissions policy.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-4 - Required contract provisions.

§ 27-51-4 Required contract provisions.  No person, firm, association, or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of the responsibilities, and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination;

(2) The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the MGA will be maintained. The insurer shall have access and the right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner;

(5) The contract may not be assigned in whole or part by the MGA;

(6) Appropriate underwriting guidelines including:

(A) The maximum annual premium volume;

(B) The basis of the rates to be charged;

(C) The types of risks which may be written;

(D) Maximum limits of liability;

(E) Applicable exclusions;

(F) Territorial limitations;

(G) Policy cancellation provisions; and

(H) The maximum policy period;

(ii) The insurer shall have the right to cancel or not to renew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.

(7) If the contract permits the MGA to settle claims on behalf of the insurer:

(i) All claims must be reported to the company in a timely manner;

(ii) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(B) Involves a coverage dispute;

(C) May exceed the MGA's claims settlement authority;

(D) Is open for more than six (6) months; or

(E) Is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less;

(iii) All claim files will be the joint property of the insurer and MGA. Upon an order of liquidation of the insurer the files shall become the sole property of the insurer or its estate; the MGA shall have reasonable access to and the right to copy the files on a timely basis;

(iv) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(8) Where electronic claims files are in existence, the contract must address the timely transmission of the data;

(9) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA until one year after they are earned for property insurance business and five (5) years after they are earned on casualty business and not until the profits have been verified pursuant to § 27-51-5; and

(10) The MGA shall not:

(i) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules;

(ii) Commit the insurer to participate in insurance or reinsurance syndicates;

(iii) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he or she is appointed;

(iv) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount net of reinsurance, which shall not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(v) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(vi) Permit its subproducer to serve on the insurer's board of directors;

(vii) Jointly employ an individual who is employed with the insurer; or

(viii) Appoint a sub-MGA.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-5 - Duties of insurers.

§ 27-51-5 Duties of insurers.  (a) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically, at least semiannually, conduct an onsite review of the underwriting and claims processing operations of the MGA.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(e) Within thirty (30) days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(f) An insurer shall review its books and records each quarter to determine if any producer has become an MGA by virtue of the provisions of this chapter. If the insurer determines that a producer has become a MGA pursuant to the provisions of this chapter, the insurer shall promptly notify the producer and the commissioner of the determination and the insurer and producer must fully comply with the provisions of this chapter within thirty (30) days.

(g) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer, or controlling shareholder of its MGAs. This subsection shall not apply to relationships governed by chapter 35 of this title, or, if applicable, the Broker Controlled Insurer Act.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-6 - Examination authority.

§ 27-51-6 Examination authority.  The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it was the insurer and cost of examination will be borne by the insurer pursuant to § 27-13-1.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-7 - Penalties and liabilities.

§ 27-51-7 Penalties and liabilities.  (a) If the commissioner finds after a hearing conducted in accordance with the Administrative Procedures Act, chapter 35 of title 42, that any person has violated any provision(s) of this chapter, the commissioner may order:

(1) For each separate violation, a penalty in an amount not exceeding one thousand dollars ($1,000);

(2) Revocation or suspension of the producer's license. If it was found that because of material noncompliance the insurer has suffered any loss or damage, the commissioner may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.

(b) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to applicable Rhode Island law and the receiver appointed under that order determines that the MGA or any other person has not materially complied with this chapter, or any regulation or order promulgated pursuant to this chapter, and the insurer suffered any loss or damage from the noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance law.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1996, ch. 188, § 19.)



Chapter 27-51-8 - Rules and regulations.

§ 27-51-8 Rules and regulations.  The commissioner of insurance may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-51-9 - Utilization of services.

§ 27-51-9 Utilization of services.  No insurer may continue to utilize the services of an MGA on and after December 31, 1992, unless that utilization is in compliance with this chapter.

History of Section.
(P.L. 1992, ch. 445, § 1.)






Chapter 27-52 - Reinsurance Intermediaries

Chapter 27-52-1 - Short title.

§ 27-52-1 Short title.  This chapter may be cited as the "Reinsurance Intermediary Act".

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-2 - Definitions.

§ 27-52-2 Definitions.  As used in this chapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

(2) "Controlling person" means any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary;

(3) "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer;

(4) "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provisions of this title.

(5) "Qualified U.S. financial institutions", for the purposes of this chapter, means an institution that:

(i) Is organized or in the case of a U.S. office of a foreign banking organization licensed, under the laws of the United States or any state of the United States;

(ii) Is regulated, supervised, and examined by U.S. federal or state authorities having regulatory authority over banks and trust companies; and

(iii) Has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners, to meet the standards of financial condition and standing that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner;

(6) "Reinsurance intermediary" means a reinsurance intermediary broker or a reinsurance intermediary manager as these terms are defined in subdivisions (7) and (8) of this section, but shall not mean an intermediary in an insurance securitization or reinsurance transaction with a protected cell established by a protected cell company organized under the Protected Cell Companies Act, chapter 64 of this title, as those terms are defined or utilized in that Act;

(7) "Reinsurance intermediary broker" (RB) means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer;

(8) "Reinsurance intermediary manager" (RM) means any person, firm, association, or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the reinsurer which is known as a RM, manager, or other similar term. Notwithstanding this definition, the following persons shall not be considered a RM, with respect to the reinsurer, for the purposes of this chapter:

(i) Any employee of the reinsurer;

(ii) A U.S. manager of the United States branch of an alien reinsurer;

(iii) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Insurance Holding Company Systems Act, chapter 35 of this title, and whose compensation is not based on the volume of premiums written;

(iv) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located;

(9) "Reinsurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of this title as an insurer with the authority to assume reinsurance; and

(10) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 445, § 1; P.L. 1999, ch. 22, § 13; P.L. 2002, ch. 292, § 92.)



Chapter 27-52-3 - Licensure.

§ 27-52-3 Licensure.  (a) No person, firm, association, or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(1) In this state, unless the RB is a licensed producer in this state; or

(2) In another state, unless the RB is a licensed producer in this state or another state having a law substantially similar to this law or the RB is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association, or corporation shall act as an RM:

(1) For a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;

(2) In this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an office, director, or employee of a corporation in this state, unless the RM is a licensed producer in this state;

(3) In another state for a nondomestic insurer, unless the RM is a licensed producer in this state or another state having a law substantially similar to this law or the person is licensed in this state as a nonresident reinsurance intermediary.

(c) The commissioner may require a RM subject to subsection (b) of this section to:

(1) File a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(2) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this chapter. Any license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all these persons shall be named in the application and any supplements to the application. Any license issued to a corporation shall authorize all of the officers, and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation, and all these persons shall be named in the application and any supplements to the application;

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter for designation of service of process upon unauthorized insurers, and also shall furnish the commission with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served. The licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and the change shall not become effective until acknowledged by the commissioner;

(3) The commissioner shall promulgate rules and regulations mandating the term of license for each category of license issued pursuant to this chapter and no license shall remain in force for a period in excess of four (4) years. The fee for initial issuance of the license or for renewal of the license shall be one hundred dollars ($100) per annum for each year of the term of the license.

(e) The commissioner may refuse to issue a reinsurance intermediary license if, in his or her judgment, the applicant, any one named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license. Upon written request, the commissioner will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the Access to Public Records Act, chapter 2 of title 38.

(f) Licensed attorneys of this state when acting in their professional capacity as attorneys shall be exempt from this section.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-4 - Required contract provisions  Reinsurance intermediary  Brokers.

§ 27-52-4 Required contract provisions  Reinsurance intermediary  Brokers.  Transactions between a RB and the insurer it represents in that capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the RB's authority at any time;

(2) The RB will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing, to the RB, and remit all funds due to the insurer within thirty (30) days of receipt;

(3) All funds collected for the insurer's account will be held by the RB in a fiduciary capacity in a bank that is a qualified U.S. financial institution as defined in this chapter;

(4) The RB will comply with § 27-52-5;

(5) The RB will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) The RB will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-5 - Books and records  Reinsurance intermediary brokers.

§ 27-52-5 Books and records  Reinsurance intermediary brokers.  (a) For at least ten (10) years after the expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes, or risks and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(3) Reporting and settlement requirements of balances;

(4) Rate used to compute the reinsurance premium;

(5) Names and addresses of assuming reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the RB including the identity of retrocessionaries and percentage of each contract assumed or ceded;

(10) Financial records including, but not limited to, premium and loss accounts; and

(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer will have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-6 - Duties of insurers utilizing the services of a reinsurance intermediary  Broker.

§ 27-52-6 Duties of insurers utilizing the services of a reinsurance intermediary  Broker.  (a) An insurer shall not engage the services of any person, firm, association, or corporation to act as a RB on its behalf unless that person is licensed as required by this chapter.

(b) An insurer may not employ an individual who is employed by a RB with which it transacts business, unless that RB is under common control with the insurer and subject to the Insurance Holding Company Systems Act, chapter 35 of this title.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-7 - Required contract provisions  Reinsurance intermediary  Managers.

§ 27-52-7 Required contract provisions  Reinsurance intermediary  Managers.  Transactions between a RM and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least thirty (30) days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may immediately suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The RM will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank that is a qualified U.S. financial institution as defined in this chapter. The RM may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least ten (10) years after the expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transaction showing:

(i) The type of contract, limits, underwriting restrictions, classes, or risks and territory;

(ii) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(iii) Reporting and settlement requirements of balances;

(iv) Rate used to compute the reinsurance premium;

(v) Names and addresses of reinsurers;

(vi) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(vii) Related correspondence and memoranda;

(viii) Proof of placement;

(ix) Details regarding retrocessions handled by the RM, as the provision of this chapter, including the identity of retrocessionaries and percentage of each contract assumed or ceded;

(x) Financial records including, but not limited to, premium and loss accounts; and

(xi) When the RM places a reinsurance contract on behalf of a ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative;

(5) The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the RM;

(7) The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

(8) Sets forth the rates, terms, and purposes of commissions, charges, and other fees that RM may levy against the reinsurer;

(9) If the contract permits the RM to settle claims on behalf of the reinsurer:

(i) All claims will be reported to the reinsurer in a timely manner;

(ii) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(B) Involves a coverage dispute;

(C) May exceed the RM's claims settlement authority;

(D) Is open for more than six (6) months; or

(E) Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(iii) All claim files will be the joint property of the reinsurer and RM. Upon an order of liquidation of the reinsurer the files shall become the sole property of the reinsurer or its estate; the RM shall have reasonable access to and the right to copy the files on a timely basis;

(iv) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10) If the contract provides for a sharing of interim profits by the RM, the interim profits will not be paid until one year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to the provisions of this chapter;

(11) The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(12) The reinsurer shall periodically, at least semiannually, conduct an onsite review of the underwriting and claims processing operations of the RM;

(13) The RM will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to this contract; and

(14) Within the scope of its actual or apparent authority, the acts of the RM are deemed to be the acts of the reinsurer on whose behalf it is acting.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-8 - Prohibited acts.

§ 27-52-8 Prohibited acts.  The RM shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the RM may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines shall include a list of reinsurers with which the automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he or she is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent (1%) of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer unless the RM is under common control with the reinsurer subject to chapter 35 of this title; and

(7) Appoint a sub-RM.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-9 - Duties of reinsurers utilizing the services of a reinsurance intermediary  Manager.

§ 27-52-9 Duties of reinsurers utilizing the services of a reinsurance intermediary  Manager.  (a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a RM on its behalf unless that person is licensed as required by the provisions of this chapter.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

(e) Within thirty (30) days of the termination of a contract with a RM, the reinsurer shall provide written notification of the termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its RM. This subsection shall not apply to relationships governed by the Insurance Holding Systems Act, chapter 35 of this title.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-10 - Examination authority.

§ 27-52-10 Examination authority.  (a) A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner. The cost of the examination shall be paid by the insurer in the same manner as the cost of examination of an insurer pursuant to chapter 13 of this title.

(b) A RM may be examined as if it were the reinsurer.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-11 - Penalties and liabilities.

§ 27-52-11 Penalties and liabilities.  (a) A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with the Administrative Procedures Act, chapter 35 of title 42, to be in violation of any provision(s) of this chapter, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars ($5,000);

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator for the net losses incurred by the insurer or reinsurer attributable to the violation.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to the Administrative Procedures Act, chapter 35 of title 42.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in the insurance law.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.

History of Section.
(P.L. 1992, ch. 445, § 1.)



Chapter 27-52-12 - Rules and regulations.

§ 27-52-12 Rules and regulations.  The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.

History of Section.
(P.L. 1992, ch. 445, § 1.)






Chapter 27-53 - Assumption Reinsurance



Chapter 27-53.1 - Assumption Reinsurance

Chapter 27-53.1-1 - Purpose.

§ 27-53.1-1 Purpose.  This chapter provides for the regulation of the transfer and novation of contracts of insurance by way of assumption reinsurance. It defines assumption reinsurance and establishes notice and disclosure requirements which protect and define the rights and obligations of policyholders, regulators, and the parties to assumption reinsurance agreements.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-2 - Scope.

§ 27-53.1-2 Scope.  (a) This chapter applies to any insurer authorized in this state which either assumes or transfers the obligations and/or risks on contracts of insurance pursuant to an assumption reinsurance agreement.

(b) This chapter does not apply to:

(1) Any reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations and/or risks under the contracts of insurance subject to the reinsurance agreement;

(2) The substitution of one insurer for another upon the expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new contract of insurance by another insurer;

(3) The transfer of contracts of insurance pursuant to mergers or consolidations of two (2) or more insurers to the extent that those transactions are regulated by statute;

(4) Any insurer subject to a judicial order of liquidation or rehabilitation;

(5) Any reinsurance agreement or transaction to which a state insurance guaranty association is a party, provided that policyholders do not lose any rights or claims afforded under their original policies pursuant to chapters 34, 34.1 and 34.3 of this title;

(6) The transfer of liabilities from one insurer to another under a single group policy upon the request of the group policyholder; or

(7) The transfer of liabilities from one insurer to another under chapter 14.5 of this title.

History of Section.
(P.L. 1996, ch. 188, § 21; P.L. 2002, ch. 381, § 2.)



Chapter 27-53.1-3 - Definitions.

§ 27-53.1-3 Definitions.  (a) "Assuming insurer" means the insurer which acquires an insurance obligation and/or risk from the transferring insurer pursuant to an assumption reinsurance agreement.

(b) "Assumption reinsurance agreement" means any contract which both:

(1) Transfers insurance obligations and/or risks of existing or in-force contracts of insurance from a transferring insurer to an assuming insurer; and

(2) Is intended to effect a novation of the transferred contract of insurance with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations and/or risks under the contracts are extinguished.

(c) "Contract of insurance" means any written agreement between an insurer and policyholder pursuant to which the insurer, in exchange for premium or other consideration, agrees to assume an obligation and/or risk of the policyholder or to make payments on behalf of, or to, the policyholder or its beneficiaries; it shall include all property, casualty, life, health, accident, surety, title insurance transacted by insurers not domiciled in Rhode Island and annuity business authorized to be written pursuant to the insurance laws of this state.

(d) "Home service business" means insurance business on which premiums are collected on a weekly or monthly basis by an agent of the insurer.

(e) "Notice of transfer" means the written notice to policyholders required by § 27-53.1-4(a).

(f) "Policyholder" means any individual or entity that has the right to terminate or otherwise alter the terms of a contract of insurance. It includes any certificate holder whose certificate is in force on the proposed effective date on the assumption, if the certificate holder has the right to keep the certificate in force without change in benefit following termination of the group policy. The right to keep the certificate in force referred to in this section shall not include the right to elect individual coverage under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), 42 U.S.C. § 403 et seq., or Section 601 et seq., of the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1161 et seq.

(g) "Transferring insurer" means the insurer that transfers an insurance obligation and/or risk to an assuming insurer pursuant to an assumption reinsurance agreement.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-4 - Notice requirements.

§ 27-53.1-4 Notice requirements.  (1) The transferring insurer shall provide or cause to be provided to each policyholder a notice of transfer by first-class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent or, with respect to home service business, by personal delivery with acknowledged receipt. A notice of transfer shall also be sent to the transferring insurer's agents or brokers of record on the affected policies.

(2) The notice of transfer shall state or provide:

(i) The date the transfer and novation of the policyholder's contract of insurance is proposed to take place;

(ii) The name, address and telephone number of the assuming and transferring insurer;

(iii) That the policyholder has the right to either consent to or reject the transfer and novation;

(iv) The procedures and time limit for consenting to or rejecting the transfer and novation;

(v) A summary of any effect that consenting to or rejecting the transfer and novation will have on the policyholder's rights;

(vi) A statement that the assuming insurer is licensed to write the type of business being assumed in the state where the policyholder resides, or is authorized, as provided in this section, to assume that business;

(vii) The name and address of the person at the transferring insurer to whom the policyholder should send its written statement of acceptance or rejection of the transfer and novation; and

(viii) The address and phone number of the insurance department where the policyholder resides so that the policyholder may write or call the insurance department for further information regarding the financial condition of the assuming insurer;

(ix) The following financial data for both companies:

(A) Ratings for the last five (5) years, if available, or for any lesser period as is available from two (2) nationally recognized insurance rating services acceptable to the commissioner including the rating service's explanation of the meaning of the ratings. If ratings are unavailable for any year of the five (5) year period, this shall also be disclosed;

(B) A balance sheet as of December 31 for the previous three (3) years, if available, or for any lesser period as is available and as of the date of the most recent quarterly statement;

(C) A copy of the management's discussion and analysis that was filed as a supplement to the previous year's annual statement; and

(D) An explanation of the reason for the transfer.

(3) Notice in a form identical or substantially similar to § 27-53.1-8 shall be deemed to comply with the requirements of subdivision (a)(2).

(4) The notice of transfer shall include a pre-addressed, postage-paid response card, which a policyholder may return as its written statement of acceptance or rejection of the transfer and novation.

(5) The notice of transfer shall be filed as part of the prior approval requirement set forth in subdivision (b)(1).

(1) Prior approval by the commissioner is required for any transaction where an insurer domiciled in this state assumes or transfers obligations and/or risks on contracts of insurance under an assumption reinsurance agreement. No insurer licensed in this state shall transfer obligations and/or risks on contracts of insurance issued to or owned by residents of this state to any insurer that is not licensed in this state. An insurer domiciled in this state shall not assume obligations and/or risks on contracts of insurance issued to or owned by policyholders residing in any other state unless it is licensed in the other state, or the insurance regulatory of that state has approved the assumption.

(2) Any licensed foreign insurer that enters into an assumption reinsurance agreement which transfers the obligations and/or risks on contracts of insurance issued to or owned by residents of this state, shall file or cause to be filed with the commissioner of insurance of this state the assumption certificate, a copy of the notice of transfer and an affidavit that the transaction is subject to substantially similar requirements in the state of domicile of both the transferring and assuming insurer. If no such requirements exist in the domicile of either the transferring or assuming insurers, then the requirements of subdivision (b)(3) shall apply.

(3) Any licensed foreign insurer that enters into an assumption reinsurance agreement which transfers the obligations and/or risks on contracts of insurance issued to or owned by residents of this state, shall obtain prior approval of the commissioner of insurance of this state and be subject to all other requirements of this chapter with respect to residents of this state, unless the transferring and assuming insurers are subject to assumption reinsurance requirements adopted by statute or regulation in the jurisdiction of their domicile which are substantially similar to those contained in this section.

(4) The following factors, along with any other factors that the commissioner deems appropriate under the circumstances, shall be considered by the commissioner in reviewing a request for approval:

(i) The financial condition of the transferring and assuming insurers and the effect the transaction will have on the financial condition of each company;

(ii) The competence, experience and integrity of those persons who control the operation of the assuming insurer;

(iii) The plans or proposals the assuming party has with respect to the administration of the policies subject to the proposed transfer;

(iv) Whether the transfer is fair and reasonable to the policy-holders of both companies; and

(v) Whether the notice of transfer to be provided by the insurer is fair, adequate and not misleading.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-5 - Policyholder rights.

§ 27-53.1-5 Policyholder rights.  (a) Policyholders shall have the right to reject the transfer and novation of their contracts of insurance. Policyholders electing to reject the assumption transaction shall return to the transferring insurer the pre-addressed, postage-paid response card or other written notice and indicate on it that the assumption is rejected (collectively referred to as the "Response Card").

(b) Payment of any premium to the assuming company during the twenty-four (24) month period after notice is received shall be deemed to indicate the policyholder's acceptance of the transfer to the assuming insurer and a novation shall be deemed to have been effected, provided that the premium notice clearly states that payment of the premium to the assuming insurer shall constitute acceptance of the transfer. The premium notice shall also provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. With respect to any home service business or any other business not using premium notices, the disclosures and procedural requirements of this subsection are to be set forth in the notice of transfer required by § 27-53.1-4 and in the assumption certificate.

(c) After no fewer than twenty-four (24) months from the mailing of the initial notice of transfer required under § 27-53.1-4(a), if positive consent to, or rejection of, the transfer and assumption has not been received or consent has not been deemed to have occurred under subsection (b), the transferring company shall send to the policyholder a second and final notice of transfer as specified in § 27-53.1-4(a). If the policyholder does not accept or reject the transfer during the one month period immediately following the date on which the transferring insurer mails the second and final notice of transfer, the policyholder's consent will be deemed to have occurred and novation of the contract will be effected. With respect to the home service business, or any other business not using premium notices, the twenty-four (24) and one month periods shall be measured from the date of delivery of the notice of transfer pursuant to § 27-53.1-4(a)(1).

(d) The transferring insurer will be deemed to have received the response card on the date it is postmarked. A policyholder may also send its response card by facsimile or other electronic transmission or by registered mail, express delivery or courier service, in which case the response card shall be deemed to have been received by the assuming insurer on the date of actual receipt by the transferring insurer.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-6 - Effect of consent.

§ 27-53.1-6 Effect of consent.  If a policyholder consents to the transfer pursuant to § 27-53.1-5, or if the transfer is effected under § 27-53.1-7, there shall be a novation of the contract of insurance subject to the assumption reinsurance agreement with the result that the transferring insurer shall be relieved of all insurance obligations and/or risks transferred under the assumption reinsurance agreement, and the assuming insurer shall become directly and solely liable to the policyholder for those insurance obligations and/or risks.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-7 - Commissioner's discretion.

§ 27-53.1-7 Commissioner's discretion.  If an insurer domiciled in this state or in a jurisdiction having a substantially similar law is deemed by the domiciliary commissioner to be in hazardous financial condition or an administrative proceeding has been instituted against it for the purpose of reorganizing or conserving the insurer, and the transfer of the obligations and/or risks on contracts of insurance issued to or owned by residents of this state is in their best interest as determined by the Rhode Island commissioner, a transfer and novation may be effected notwithstanding the provisions of this chapter. This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the commissioner.

History of Section.
(P.L. 1996, ch. 188, § 21.)



Chapter 27-53.1-8 - Notice of transfer.

§ 27-53.1-8 Notice of transfer. 

NOTICE OF TRANSFER

IMPORTANT: THIS NOTICE AFFECTS YOUR CONTRACT RIGHTS. PLEASE READ IT CAREFULLY.

Transfer of Policy

The [ABC Insurance Company] has agreed to replace us as your insurer under [insert policy/certificate name and number] effective [insert date]. The [ABC Insurance Company's] principal place of business is [insert address] and certain financial information concerning both companies is attached, including (1) ratings for the last five years, if available, or for any lesser period as is available from two nationally recognized insurance rating services; (2) balance sheets for the previous three (3) years, if available, or for any lesser period as is available and as of the date of the most recent quarterly statement; (3) a copy of the management's discussion and analysis that was filed as a supplement to the previous year's annual statement; and (4) an explanation of the reason for the transfer. You may obtain additional information concerning [ABC Insurance Company] from reference materials in your local library or by contacting your insurance Commissioner at [insert address and phone number].

The [ABC Insurance company] is licensed to write this coverage in your state. The Commissioner of Insurance in your state has reviewed the potential effect of the proposed transaction, and has approved the transaction.

Your Rights

You may choose to consent to or reject the transfer of your policy to [ABC Insurance Company]. If you want your policy transferred, you may notify us in writing by signing and returning the enclosed pre-addressed, postage-paid card or by writing to us at:

[Insert name, address and facsimile number of contact person.]

Payment of your premium to the assuming company will also constitute acceptance of the transaction. However, a method will be provided to allow you to pay the premium while reserving the right to reject the transfer.

If you reject the transfer, you may keep your policy with us or exercise any option under your policy. If we do not receive a written rejection you will, as a matter of law, have consented to the transfer. However, before this consent is final you will be provided a second notice of the transfer twenty-four (24) months from now. After the second notice is provided, you will have one month to reply. If you have paid your premium to the [ABC Insurance Company], without reserving your right to reject the transfer, you will not receive a second notice.

Effect of Transfer.

If you accept this transfer, [ABC Insurance Company] will be your insurer. It will have direct responsibility to you for the payment of all claims, benefits and for all other policy obligations. We will no longer have any obligations to you.

If you accept this transfer, you should make all premium payments and claims submissions to [ABC Insurance Company] and direct all questions to [ABC Insurance Company].

If you have any further questions about this agreement, you may contact [XYZ Insurance] or [ABC Insurance].

Sincerely,

XYZ Insurance Company ABC Insurance Company

111 No Street 222 No Street

Smithville, USA Jonesville, USA

555/555-5555 333/333-3333

For your convenience, we have enclosed a pre-addressed postage-paid response card. Please take time now to read the enclosed notice and complete and return the response card to us.

[Notice Date]

RESPONSE CARD

]]]]]]]] Yes, I accept the transfer of my policy from [name of transferring company] to [name of assuming company].

]]]]]]]] No. I reject the proposed transfer of my policy from [name of transferring company] to [name of assuming company] and wish to retain my policy with [name of transferring company].

]]]]]]]]]]]]]]]]]]

DATE SIGNATURE

Name:

Street Address:

City, State, Zip:

History of Section.
(P.L. 1996, ch. 188, § 21.)






Chapter 27-54 - Insurance Fraud Prevention Act

Chapter 27-54-1 - Crimes by or affecting persons engaged in the business of insurance.

§ 27-54-1 Crimes by or affecting persons engaged in the business of insurance.  (a) Any person who knowingly and with intent to deceive the director of business regulation (referred to in this section as "director") about the financial condition of an insurance company, makes any false statement, representation or report to the director concerning an insurance company; or who knowingly and with intent to deceive the director about the financial condition of the company testifies or affirms falsely under oath or affirmation to any material fact relative to an insurance company in any matter which would materially affect the financial condition of the company; or who knowingly and with intent to deceive the director about the financial condition of the company makes any false entry or memorandum upon any book, paper, report or statement of any insurance company; or, who, knowingly and with intent to deceive the director or his or her designee or any agent appointed to examine the affairs of an insurance company, or knowingly and with intent to deceive, defraud or injure the stockholders, policyholders or any officer or director of an insurance company about the financial condition of the company makes a statement, representation or report to the director or the director's designee which the individual knows materially overvalues any asset, property or security of an insurance company; or who knowingly and with intent to deceive the director about the financial condition of the company fails to disclose material information, and any person who, with like intent, aids or abets another in any violation of any provision of this section, shall upon conviction, be fined not exceeding fifty thousand dollars ($50,000) or imprisoned not exceeding twenty (20) years, or both.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-2 - Civil penalties.

§ 27-54-2 Civil penalties.  In addition to the criminal penalties set forth in § 27-54-1, the attorney general or the director or his or her designee may bring a civil action against any person who engages in conduct constituting an offense under this chapter and, upon proof of that conduct by a preponderance of the evidence, the person shall be subject, for each violation, to a civil penalty not exceeding fifty thousand dollars ($50,000) or the amount of damages caused by that conduct, whichever is greater. If the insurance company is placed in conservation, rehabilitation, or liquidation, the conservator or receiver shall also be entitled to bring a civil action, and the penalty shall be paid to the conservator or receiver for the benefit of the policyholders, claimants, and creditors of the insurer. The imposition of a civil penalty under this subsection does not preclude any other criminal or civil statutory, common law, or administrative remedy, which is available by law to the state of Rhode Island or any other person.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-3 - Investigations.

§ 27-54-3 Investigations.  (a) Pursuant to chapter 13.1 of this title, the director or the director's designee may conduct investigations as he or she deems necessary in order to ascertain whether any person has violated or is violating any provision of this chapter.

(b) Whenever the director or the director's designee has reason to believe that a provision of this chapter has been violated, he or she may report the violation of law to the attorney general who may bring an action in the court of appropriate jurisdiction. Within one hundred twenty (120) days of receipt of the director's report, the attorney general shall inform the director or the director's designee as to the status of the reported violations. Where the affected insurer has become the subject of a court order for conservation, rehabilitation or liquidation, the director or the director's designee may also refer the matter to the receiver for action under § 27-54-2.

History of Section.
(P.L. 1994, ch. 86, § 1; P.L. 2002, ch. 292, § 93; P.L. 2009, ch. 310, § 9.)



Chapter 27-54-4 - Duty to notify.

§ 27-54-4 Duty to notify.  (a) Whenever an officer or director of an insurance company knows that a material false statement or representation has been made to the director or the director's designee, or that false testimony has been given, or that a material false entry has been made in the books of the insurance company, or that the assets, property or securities of an insurance company have been materially overvalued, or that material information has been withheld from the director or the director's designee, in violation of § 27-54-1 of this chapter, he or she shall notify the director or the director's designee of those matters as soon as reasonably possible but in no event later than ten (10) days after the officer or director knows or has reasons to know of those matters. Failure to report as such will subject the violator to a fine of up to one thousand dollars ($1000) and imprisonment of up to one year, or both.

(b) The director or the director's designee shall review each report and undertake any further investigations he or she deems necessary and proper to determine the validity of the allegations.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-5 - Disqualification of officer and directors.

§ 27-54-5 Disqualification of officer and directors.  No person may serve as a director, officer or senior management official of an insurance company who has been convicted of a felony involving fraud, dishonesty, or a breach of trust.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-6 - Injunctions.

§ 27-54-6 Injunctions.  If the attorney general or the director or his or her designee has reason to believe that a person is engaged in conduct prohibited by this chapter, he or she may petition an appropriate court for an order prohibiting that person from further engaging in that conduct. The filing of a petition under this section does not preclude any other remedy that is available by law.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-7 - Whistleblower protections.

§ 27-54-7 Whistleblower protections.  (a) Prohibition against discrimination. No person subject to the provisions of this chapter may discharge, demote, threaten or otherwise discriminate against any person or employee with respect to compensation, terms, conditions, or privileges of employment as a reprisal because the person or employee (or any person acting pursuant to the request of the employee) provided or attempted to provide information to the director or his or her designee regarding possible violation of this chapter.

(b) Enforcement. Any person or employee or former employee subject to the provisions of this chapter who believes that he or she has been discharged or discriminated against in violation of subsection (a) of this section may file a civil action within three (3) years of the date of the discharge or discrimination.

(c) Remedies. If the court determines that a violation has occurred, the court may order the person who committed the violation to:

(1) Reinstate the employee to the employee's former position;

(2) Pay compensatory damages, costs of litigation and attorneys' fees; and/or

(3) Take other appropriate actions to remedy any past discrimination.

(d) Limitation. The protections of this section shall not apply to any person or employee who:

(1) Deliberately causes or participates in the alleged violation of law or regulation; or

(2) Knowingly or recklessly provides substantially false information to the director or his or her designee.

History of Section.
(P.L. 1994, ch. 86, § 1.)



Chapter 27-54-8 - Disclosure of arson conviction.

§ 27-54-8 Disclosure of arson conviction.  (a) Every insurance provider doing business within this state shall require applicants for property insurance, real or personal, to disclose whether or not the applicant or applicants have been convicted of any degree of the crime of arson as described in chapter 4 of title 11 within ten (10) years of the application date.

(b) An insurance provider may use the existence of an arson conviction within ten (10) years as a reason to deny coverage.

(c) Failure to disclose the existence of an arson conviction when requested upon an insurance application shall be a misdemeanor punishable by a sentence of not more than one year imprisonment.

(d) The insurance application form shall indicate the existence of a criminal penalty for failure to disclose a conviction for arson.

(e) For the purpose of this section, "applicant" means a natural person, trust, partnership, association, corporation or other form of business organization; provided, that if the applicant is a trust, the beneficiaries of the trust shall be included, and if the applicant is a partnership, association, corporation or other form of business organization, each member, director, shareholder owning more than twenty percent (20%) of the common stock issued by the corporation, and the principal officer of the corporation shall be included.

(f) The provisions of this section do not apply to any policy with respect to highly protected risks. A "highly protected risk" means a fire resistive building that meets the highest standards of fire safety according to insurance company underwriting requirements.

History of Section.
(P.L. 1995, ch. 63, § 2; P.L. 1997, ch. 226, § 1; G.L. 1956, § 27-54-11; P.L. 2005, ch. 175, § 3; P.L. 2005, ch. 410, § 13.)



Chapter 27-54-9 - Other law enforcement authority, powers and duties not affected or impaired.

§ 27-54-9 Other law enforcement authority, powers and duties not affected or impaired.  This chapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement agencies to investigate and prosecute suspected violations of the law.

(2) Limit any of the powers granted elsewhere in this title or other laws granting authority to the director or his or her designee to investigate possible violations of this chapter and take appropriate action against wrongdoers.

History of Section.
(P.L. 1994, ch. 86, § 1; G.L. 1956, § 27-54-8.)



Chapter 27-54-10 - Limitation on actions.

§ 27-54-10 Limitation on actions.  The statute of limitations for offenses under this chapter shall be ten (10) years.

History of Section.
(P.L. 1994, ch. 86, § 1; G.L. 1956, § 27-54-9.)



Chapter 27-54-11 - Severability.

§ 27-54-11 Severability.  If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this chapter which can be given effect without the invalid or unconstitutional provision or application, and to this end, the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1994, ch. 86, § 1; G.L. 1956, § 27-54-10.)






Chapter 27-54.1 - Anti-Fraud Act

Chapter 27-54.1-1 - Definitions.

§ 27-54.1-1 Definitions.  As used in this chapter:

(1) "Business of insurance" means the writing of insurance or the reinsuring of risks by an insurer, including acts necessary or incidental to writing insurance or reinsuring risks and the activities of persons who act as or are officers, directors, agents or employees of insurers, or who are other persons authorized to act on their behalf.

(2) "Commissioner" means the director of the department of business regulation or his or her designee or the division of insurance.

(3) "Fraudulent insurance act" means an act or omission committed by a person who, knowingly and with intent to defraud, commits, or conceals any material information concerning, one or more of the following:

(i) Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by an insurer, a reinsurer, broker or its agent, false information as part of, in support of or concerning a fact material to one or more of the following:

(A) An application for the issuance or renewal of an insurance policy or reinsurance contract;

(B) The rating of an insurance policy or reinsurance contract;

(C) A claim for payment or benefit pursuant to an insurance policy or reinsurance contract;

(D) Premiums paid on an insurance policy or reinsurance contract;

(E) Payments made in accordance with the terms of an insurance policy or reinsurance contract;

(F) A document filed with the commissioner or the chief insurance regulatory official of another jurisdiction;

(G) The financial condition of an insurer or reinsurer;

(H) The formation, acquisition, merger, reconsolidation, dissolution or withdrawal from one or more lines of insurance or reinsurance in all or part of this state by an insurer or reinsurer;

(I) The issuance of written evidence of insurance; or

(J) The reinstatement of an insurance policy;

(ii) Solicitation of acceptance of new or renewal insurance risks on behalf of an insurer, reinsurer or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction;

(iii) Removal, concealment, alteration or destruction of the assets or records of an insurer, reinsurer or other person engaged in the business of insurance;

(iv) Willful embezzlement, abstracting, purloining, or conversion of monies, funds, premiums, credits or other property of an insurer, reinsurer or person engaged in the business of insurance;

(v) Transaction of the business of insurance in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of insurance; or

(vi) Attempt to commit, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this subsection.

(4) "Insurance" means a contract or arrangement in which one undertakes to:

(i) Pay or indemnify another as to loss from certain contingencies called "risks," including through reinsurance;

(ii) Pay or grant a specified amount or determinable benefit to another in connection with ascertainable risk contingencies;

(iii) Pay an annuity to another; or

(iv) Act as surety.

(5) "Insurer" means a person entering into arrangements or contracts of insurance or reinsurance and who agrees to perform any of the acts set forth in subdivision (4) of this section or fraternal benefit societies, medical and hospital service corporations, dental service corporations and/or health maintenance organizations. A person is an insurer regardless of whether the person is acting in violation of laws requiring a certificate of authority or regardless of whether the person denies being an insurer.

(6) "NAIC" means the National Association of Insurance Commissioners.

(7) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, or any similar entity or any combination of the foregoing.

(8) "Policy" means an individual or group policy, group certificate, contract or arrangement of insurance or reinsurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(9) "Reinsurance" means a contract, binder of coverage (including placement slip) or arrangement under which an insurer procures insurance for itself in another insurer as to all or part of an insurance risk of the originating insurer.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)



Chapter 27-54.1-2 - Fraudulent insurance acts, interference and participation of convicted felons prohibited.

§ 27-54.1-2 Fraudulent insurance acts, interference and participation of convicted felons prohibited.  (a) A person shall not commit a fraudulent insurance act.

(b) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter.

(c) A person convicted of a felony involving dishonesty or breach of trust shall not participate in the business of insurance without the written consent of the commissioner.

(2) A person in the business of insurance shall not knowingly or intentionally permit a person convicted of a felony involving dishonesty or breach of trust to participate in the business of insurance without the written consent of the commissioner.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)



Chapter 27-54.1-3 - Fraud warning required.

§ 27-54.1-3 Fraud warning required.  (a) Notwithstanding any similar requirements in title 28, every claim form and application for insurance, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison."

(b) The lack of a statement as required in subsection (a) of this section does not constitute a defense in any prosecution for a fraudulent insurance act.

(c) The requirements of this section shall not apply to reinsurance claims forms or reinsurance applications.

(d) The requirements of this section shall not apply to any claim form for health insurance which is on a form promulgated by the centers for Medicare and Medicaid services or in electronic format pursuant to 45 CFR Part 162.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)



Chapter 27-54.1-4 - Other law enforcement or regulatory authority.

§ 27-54.1-4 Other law enforcement or regulatory authority.  This chapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2) Prevent or prohibit a person from disclosing voluntarily information concerning insurance fraud to a law enforcement or regulatory agency; or

(3) Limit the powers granted elsewhere by the laws of this state to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)



Chapter 27-54.1-5 - Insurer antifraud initiatives.

§ 27-54.1-5 Insurer antifraud initiatives.  (a) Insurers shall have antifraud initiatives reasonably calculated to detect, report, prosecute and prevent fraudulent insurance acts, antifraud initiatives may include:

(1) Fraud investigators, who may be insurer employees or independent contractors; or

(2) An antifraud plan.

(b) A person engaged in the business of insurance having knowledge or a reasonable belief that a fraudulent insurance act is being, will be or has been committed shall provide such information to the governmental unit responsible for investigation of such act, or if no such unit exists to the commissioner.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)



Chapter 27-54.1-6 - Penalties.

§ 27-54.1-6 Penalties.  A person who violates this chapter is subject to suspension or revocation of license or certificate of authority or administrative penalties per Rhode Island general laws § 42-14-16 or both. Suspension or revocation of license or certificate of authority and imposition of administrative penalties shall be pursuant to an order of the commissioner issued under Rhode Island general laws § 42-35-9 and/or 42-35-12. The commissioner's order may require a person found to be in violation of this chapter to make restitution to persons aggrieved by violations of this chapter.

History of Section.
(P.L. 2010, ch. 54, § 1; P.L. 2010, ch. 71, § 1.)






Chapter 27-55 - Off-label Uses of Prescription Drugs

Chapter 27-55-1 - Definitions.

§ 27-55-1 Definitions.  For the purpose of this chapter, the following words and terms have the following meanings:

(1) "FDA" means the Federal Food and Drug Administration;

(2) "Health insurer" means all persons, firms, corporations or other organizations offering and assuring health services on a prepaid or primarily expense incurred basis including, but not limited to, policies of accident or sickness insurance, as defined in chapter 18 of this title, nonprofit hospital or medical service plans, whether organized under chapter 19 or 20 of this title or under any public law or by special act of the general assembly, health maintenance organizations, and any other entity, which insures or reimburses for diagnostic, therapeutic or preventive services to a determined population on the basis of a periodic premium;

(3) "Medical literature" means published scientific studies published in at least two (2) articles from major peer reviewed medical journals that present data supporting the proposed off-label use or uses as generally safe and effective unless there is clear and convincing contradictory evidence presented in a major peer reviewed medical journal;

(4) "Standard reference compendia" means: (i) the United States Pharmacopoeia drug information, (ii) the American Medical Association drug evaluations, or (iii) the American Hospital Formulary Service drug information;

(5) "Drug" means the primary anti-cancer or antineoplastic agent or agents.

History of Section.
(P.L. 1994, ch. 339, § 1.)



Chapter 27-55-2 - Prescription drug coverage.

§ 27-55-2 Prescription drug coverage.  (a) No health insurer issuing a policy which provides coverage for prescription drugs shall exclude coverage of any drug used for the treatment of cancer on the grounds that the drug has not been approved by the FDA for that indication, provided that the drug is recognized for treatment of that indication in one of the standard reference compendia, or in the medical literature. It is the responsibility of the prescribing physician to submit to the insurer documentation supporting the proposed off-label use or uses, if requested by the issuer.

(b) Any coverage of a drug which serves as the primary treatment required by this chapter shall also include medically necessary services associated with the administration of the drug.

(c) No coverage is required under this chapter: (1) for any drug which has not been fully licensed or approved by the FDA, (2) for the use of any drug when the FDA has determined that use to be contraindicated, or (3) for any experimental drug not approved for any indication by the FDA. The provisions of this section apply to drugs used in the treatment for cancer only and nothing in this section is construed to create, impair, alter, limit, modify, enlarge, abrogate or prohibit reimbursement for medications used in the treatment of any other disease or condition.

(d) Nothing in this section is construed to prevent the application of contractual deductibles or co-payment provisions or managed care review.

History of Section.
(P.L. 1994, ch. 339, § 1.)



Chapter 27-55-3 - Advisory panel on off-label uses of prescription drugs.

§ 27-55-3 Advisory panel on off-label uses of prescription drugs.  The director of the department of health shall appoint an advisory panel of seven (7) medical experts. The purpose of the advisory panel is to make recommendations to the director regarding whether a particular off-label use is medically appropriate, whenever a particular dispute about payment for this off-label use is referred to the director of the department of health. Parties seeking to refer a dispute to the director shall do so in writing within thirty (30) days of the denial of coverage of the drug. The members of the panel shall include seven (7) licensed Rhode Island physicians, including: (1) a physician appointed by a hospital and medical services corporation; (2) a physician appointed by the Rhode Island Medical Society; (3) three (3) medical oncologists appointed by the society of Rhode Island Clinical Oncologists; (4) a physician appointed by the Rhode Island Association of Health Maintenance Organizations from a member plan; and (5) a Rhode Island physician appointed by the Health Insurance Association of America. The members of the advisory panel shall serve at the pleasure of the director of the department of health and shall receive no compensation for their service on this advisory panel.

History of Section.
(P.L. 1994, ch. 339, § 1.)






Chapter 27-56 - Disclosure of Material Transactions Act

Chapter 27-56-1 - Report.

§ 27-56-1 Report.  (a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of the insurance code, laws, regulations, or other requirements.

(b) The report required in subsection (a) of this section is due within fifteen (15) days after the end of the calendar month in which any of the foregoing transactions occur.

(c) One complete copy of the report, including any exhibits or other attachments, shall be filed with:

(1) The insurance department of the insurer's state of domicile; and

(2) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this chapter shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer who would be affected notice and an opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by publication, in which event the commissioner may publish all or any part in the manner the commissioner may deem appropriate.

History of Section.
(P.L. 1995, ch. 113, § 1.)



Chapter 27-56-2 - Acquisitions and dispositions of assets.

§ 27-56-2 Acquisitions and dispositions of assets.  (a) Materiality. No acquisitions or dispositions of assets need to be reported pursuant to § 27-56-1 if the acquisitions or dispositions are not material. For the purposes of this chapter, a material acquisition (or the aggregate of any series of related acquisitions during any thirty-day period) or disposition (or the aggregate of any series of related dispositions during any thirty-day period) is one that is non-recurring and not in the ordinary course of business and involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(1) Asset acquisitions subject to this chapter include every purchase, lease, exchange, merger, consolidation, succession or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for that purpose.

(2) Asset dispositions subject to this chapter include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction or other disposition.

(1) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(i) Date of the transaction;

(ii) Manner of acquisition or disposition;

(iii) Description of the assets involved;

(iv) Nature and amount of the consideration given or received;

(v) Purpose of, or reason for, the transaction;

(vi) Manner by which the amount of consideration was determined;

(vii) Gain or loss recognized or realized as a result of the transaction; and

(viii) Name(s) of the person(s) from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a non-consolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement, and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.

History of Section.
(P.L. 1995, ch. 113, § 1.)



Chapter 27-56-3 - Nonrenewals, cancellations or revisions of ceded reinsurance agreements.

§ 27-56-3 Nonrenewals, cancellations or revisions of ceded reinsurance agreements.  (1) No nonrenewals, cancellations or revisions of ceded reinsurance agreements need to be reported pursuant to § 27-56-1 if the nonrenewals, cancellations or revisions are not material. For the purposes of this chapter, a material nonrenewal, cancellation or revision is one that affects:

(i) As respects property and casualty business, including accident and health business written by a property and casualty insurer:

(A) More than fifty percent (50%) of the insurer's total ceded written premium; or

(B) More than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves.

(ii) As respects life, annuity, and accident and health business: more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement.

(iii) As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision that must be reported:

(A) An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one or more unauthorized reinsurers; or

(B) Previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.

(2) No filing shall be required if:

(i) As respects property and casualty business, including accident and health business written by a property and casualty insurer: the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of its total written premium for direct and assumed business, or

(ii) As respects life, annuity, and accident and health business: the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement prior to any cession.

(1) The following information is required to be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

(i) Effective date of the nonrenewal, cancellation or revision;

(ii) The description of the transaction with an identification of the initiator of it;

(iii) Purpose of, or reason for, the transaction; and

(iv) If applicable, the identity of the replacement reinsurers.

(2) Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a non-consolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.

History of Section.
(P.L. 1995, ch. 113, § 1.)






Chapter 27-57 - Child Support Intercept Act

Chapter 27-57-1 - Interception of insurance payments.

§ 27-57-1 Interception of insurance payments.  (a) Every domestic insurer or insurance company authorized to issue policies of liability insurance pursuant to this title, and also any workers' compensation insurer, shall, within thirty (30) days prior to the making of any payment equal to or in excess of five hundred dollars ($500) to any claimant who is a resident of the state of Rhode Island or to any claimant who has an accident or loss that occurred in the state of Rhode Island, for third party for personal injury or workers' compensation benefits under a contract of insurance, review information provided by the department of human service, office of child support services, child support enforcement pursuant to § 27-57-4 indicating whether the claimant owes past-due child support.

(b) If the insurer determines from the information provided by the department pursuant to § 27-57-4 that the claimant or payee does not owe past-due support, the insurer may make the payment to the claimant in accordance with the contract of the insurance.

(c) If the insurer determines from the information provided by the department pursuant to § 27-57-4 that the claimant or payee owes past-due child support, the insurer shall, except to the extent payments are subject to liens, written notices, or interests described in § 27-57-3, withhold from payment the amount of past-due support and pay that amount to the family court which shall credit the person's child support obligation account for the amount so paid, and the insurer shall pay the balance to the claimant or other person entitled to it. The insurer or insurance company shall provide written notice to the claimant and his or her attorney, if any, and notice by e-mail or other electronic means, to the department of the payment to the family court. The payment shall be deposited in the registry of the family court for a period of forty-five (45) days, or if an application for review has been filed pursuant to subsection (d), until further order of the court. The notice shall reflect the date, name, social security number, case number, and amount of the payment. Any insurer or insurance company, its directors, agents, and employees and central reporting organizations and their respective employees, authorized by an insurer to act on its behalf, who release information in accordance with the provisions of this chapter, or who withhold amounts from payment based upon the latest information supplied by the department pursuant to § 27-57-4 and makes disbursements in accordance with § 27-57-3, shall be in compliance and shall be immune from any liability to the claimant, payee lienholder, payee who provided written notice, or security interest holder for taking that action.

(d) Any claimant aggrieved by any action taken under this section may within thirty (30) days of the making of the notice to the claimant in subsection (c) of this section, seek judicial review in the family court, which may in its discretion, issue a temporary order prohibiting the disbursement of funds under this section, pending final adjudication.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 7; P.L. 1995, ch. 374, § 7; P.L. 1997, ch. 170, § 20; P.L. 1998, ch. 370, § 5; P.L. 2000, ch. 378, § 1; P.L. 2012, ch. 241, art. 11, § 2.)



Chapter 27-57-2 - Notice provided to obligors of interception of insurance settlements.

§ 27-57-2 Notice provided to obligors of interception of insurance settlements.  In any case where the department of human services, office of child support services, child support enforcement unit has intercepted an insurance payment, the department shall notify the obligor parent of this action upon crediting the obligor's account.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch, 370, art. 29, § 7; P.L. 1995, ch. 374, § 7; P.L. 1997, ch. 170, § 20; P.L. 2012, ch. 241, art. 11, § 2.)



Chapter 27-57-3 - Certain liens not affected.

§ 27-57-3 Certain liens not affected.  Nothing in this chapter affects the validity or priority of liens or written notices of health care providers, attorney fees, holders of security interests, or the assignment of rights under § 40-6-9 which may exist. Funds subject to liens, written notices, or security interests shall be paid to the lien or interest holder.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 7; P.L. 1995, ch. 374, § 7; P.L. 2000, ch. 378, § 1.)



Chapter 27-57-4 - Information to be provided by the department of human services, office of child support services, child support enforcement.

§ 27-57-4 Information to be provided by the department of human services, office of child support services, child support enforcement.  (a) The department shall periodically within each year furnish the insurance companies and insurers subject to this section with a list or compilation of names of individuals, with last known addresses, who as of the date of the list or compilation owe past due support in excess of five hundred dollars ($500) as shown on the Rhode Island family court/department of human services, office of child support services, child support enforcement computer system ("CSE system"). For the purposes of this section, the terms used in this section have the meaning and definitions specified in § 15-16-2.

(b) In order to facilitate the efficient and prompt reporting of those arrearages in one centralized location, it is the duty and responsibility of the insurance companies doing business in the state to utilize one centralized database to which the department shall report and administer.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 7; P.L. 1995, ch. 374, § 7; P.L. 1997, ch. 170, § 20; P.L. 1998, ch. 370, § 5; P.L. 2012, ch. 241, art. 11, § 2.)






Chapter 27-57.1 - Medical Assistance Intercept Act

Chapter 27-57.1-1 - Interception of insurance payments.

§ 27-57.1-1 Interception of insurance payments.  (a) Every domestic insurer or insurance company authorized to issue policies of liability insurance pursuant to this title, and also any workers' compensation insurer, within thirty (30) days prior to the making of any payment equal to or in excess of five hundred dollars ($500) to any claimant, for third party for personal injury or workers' compensation benefits under a contract of insurance, shall review information provided by the executive office of health and human services pursuant to § 27-57.1-4, indicating whether the claimant has received medical assistance in accordance with chapter 40-8.

(b) If the insurer determines from the information provided by the executive office of health and human services pursuant to § 27-57.1-4 that the claimant or payee has not received medical assistance, the insurer may make the payment to the claimant in accordance with the contract of the insurance.

(c) If the insurer determines from the information provided by the executive office of health and human services pursuant to § 27-57.1-4 that the claimant or payee has received medical assistance, the insurer shall, except to the extent payments are subject to liens, written notices, or interests described in § 27-57.1-3, withhold from payment the amount to the extent of the distribution for medical assistance as a result of the accident or loss, dating back to the date of the incident, pay that amount to the executive office of health and human services and pay the balance to the claimant or other persons entitled to it. The executive office of health and human services shall provide written notice to the claimant and his or her attorney, if any. The notice shall reflect the date, name, social security number, case number, amount of the payment being withheld to reimburse the state, reason for payment and opportunity to request a hearing as provided for in subsection 27-57.1-1(e). Any insurer or insurance company, its directors, agents, and employees and central reporting organizations and their respective employees authorized by an insurer to act on its behalf that releases information in accordance with the provisions of this chapter, or who withholds an amount from payment based upon the latest information supplied by the executive office of health and human services pursuant to § 27-57.1-4 and disburses in accordance with § 27-57.1-3, shall be immune from any liability to the claimant, payee lien holder, payee who provided written notice, or security interest holder. Any withholding from payments in accordance with this chapter and payment made to the executive office of health and human services is further subject to the provisions of § 40-6-9, regarding rights of assignment and subrogation by medical assistance recipients. Said payments to the executive office of health and human services shall be for reimbursement of distributed medical assistance incurred as a result of the accident or loss, dating back to the date of the incident.

(d) Workers' compensation claimants who receive medical assistance, provided in accordance with chapter 40-8, shall be subject to the provisions of this chapter. However, the workers' compensation reimbursement payments made to the executive office of health and human services in accordance with this chapter shall be limited to that set forth in chapter 28-33 and § 40-6-10.

(e) Any claimant aggrieved by any action taken under this section may within thirty (30) days of the mailing of the notice to the claimant in subsection (c) of this section, request a hearing from the executive office of health and human services. Any payments made by an insurer pursuant to this chapter shall be made to the executive office of health and human services, should there be no request for a hearing within thirty (30) days of receipt of notice, or within ten (10) business days of a decision after a hearing and in accordance with the decision of any hearing that takes place as provided for in this subsection.

History of Section.
(P.L. 2012, ch. 241, art. 11, § 1.)



Chapter 27-57.1-2 - Notice of interception of insurance settlements.

§ 27-57.1-2 Notice of interception of insurance settlements.  In any case where the executive office of health and human services has intercepted an insurance payment, that office shall notify the recipient.

History of Section.
(P.L. 2012, ch. 241, art. 11, § 1.)



Chapter 27-57.1-3 - Certain liens not affected.

§ 27-57.1-3 Certain liens not affected.  Nothing in this chapter affects the validity or priority of liens or written notices of health care providers, attorney fees, holders of security interests, or the assignment of rights under § 40-6-9 or § 40-6-10. Funds subject to liens, written notices, or security interests shall be paid to the lien or interest holder. Funds available to be paid pursuant to chapter 27-57 for the payment of child support shall supersede any payment made pursuant to this chapter.

History of Section.
(P.L. 2012, ch. 241, art. 11, § 1.)



Chapter 27-57.1-4 - Information to be provided by the executive office of health and human services.

§ 27-57.1-4 Information to be provided by the executive office of health and human services.  (a) The executive office of health and human services shall periodically within each year furnish the insurance companies and insurers subject to this section with a list or compilation of claimants, who have received medical assistance, as a result of the accident or loss which is the basis of the claim and who have been identified and matched through the centralized database provided for in this chapter. The information provided to the insurance companies and insurers shall be the names of individuals, with last known addresses, who as of the date of the list or compilation have received medical assistance in excess of five hundred dollars ($500).

(b) In order to facilitate the efficient and prompt reporting of those medical assistance recipients in one centralized location, it is the duty and responsibility of the insurance companies doing business in the state to utilize one centralized database, to which the executive office of health and human services shall report and administer. Any insurer receiving information identifying an individual as a medical assistance recipient shall maintain the confidentiality of that information. Minimal data elements shall be shared with an agency contracted by the executive office of health and human services which maintains a centralized database of insurance claims. The contracted centralized database is required to keep confidential any personal and personnel information; records sufficient to identify an applicant for or recipient of medical assistance; preliminary drafts, notes, impressions, memoranda, working papers, and work products; as well as any other records, reports, opinions, information, and statements deemed confidential pursuant to state or federal law or regulation, or rule of court. That data shall not be disclosed to the insurer. Matched results are returned to the executive office of health and human services through its contracted agency. Proper quality assurance shall be performed by the contracted agency to insure the claim is open and collect additional information from the insurer including but not limited to contact information.

History of Section.
(P.L. 2012, ch. 241, art. 11, § 1.)






Chapter 27-58 - The Banking And Insurance Consumer Protection Act

Chapter 27-58-1 - Short title.

§ 27-58-1 Short title.  This act may be cited as the "Financial Institution Insurance Sales Act."

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-2 - Purpose.

§ 27-58-2 Purpose.  The purpose of this chapter is to regulate financial institutions in the conduct of the business of insurance in this state.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-3 - Definitions.

§ 27-58-3 Definitions.  (a) For the purposes of this chapter, "financial institution" includes:

(1) A bank, savings bank, or trust company, as defined in title 19, its affiliates or subsidiaries, or any of its officers, agents, representatives, or employees, or any bank, savings bank, or savings and loan association chartered pursuant to federal law and located in Rhode Island, its affiliates or subsidiaries, or any of its officers, agents, representatives, or employees;

(2) A bank holding company as defined in 12 U.S.C. § 1841, except any bank holding company that is exempt as provided in 12 U.S.C. § 1843(d), its affiliates or subsidiaries, or any of its officers, agents, representatives, or employees; or

(3) Any other individual, corporation, partnership, or association authorized to take deposits and to make loans of money under the provisions of chapters 5, 14, 14.1, and 14.2 of title 19 or any of its officers, agents, representatives, or employees.

(b) "Insurance" includes all products defined or regulated as insurance by the department of business regulation except:

(1) Credit life, credit accident and health, credit involuntary unemployment insurance; group credit insurance, forced, placed or voluntary credit personal property insurance; group mortgage cancellation life insurance, or group mortgage accident and health insurance and annuities;

(2) Insurance placed by a financial institution in connection with collateral pledged as security for a loan when the debtor breaches the contractual obligation to provide that insurance; and

(3) Private mortgage insurance.

History of Section.
(P.L. 1996, ch. 325, § 1; P.L. 1997, ch. 114, § 1; P.L. 1997, ch. 197, § 2.)



Chapter 27-58-4 - Authorization for implementing regulations.

§ 27-58-4 Authorization for implementing regulations.  The commissioner may promulgate administrative regulations to effectuate the purposes of this chapter and to ensure the safety and soundness of the banking and insurance businesses.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-5 - Licensure requirement.

§ 27-58-5 Licensure requirement.  Any insurance transaction conducted by a financial institution shall be conducted only by a Rhode Island licensed insurance producer representing a Rhode Island authorized insurer or representing a Rhode Island eligible surplus lines insurer.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-6 - Anti-tying provisions.

§ 27-58-6 Anti-tying provisions.  (a) No financial institution may offer a banking product or service, or fix or vary the conditions of this offer, on a condition or requirement that the customer obtains insurance from the financial institution, or any particular insurance producer.

(b) No person shall require or imply that the purchase of an insurance product from a financial institution by a customer or prospective customer of the institution is required as a condition of, or is in any way related to, the lending of money or extension of credit, the establishment or maintenance of a trust account, the establishment or maintenance of a checking or savings account or other deposit account, or the provision of services related to any of these activities.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-7 - Disclosures.

§ 27-58-7 Disclosures.  (a) A financial institution shall prominently disclose in writing, in clear and concise language, to the institution's customers, including in any advertisement or promotional material, pursuant to regulations prescribed by the commissioner, that insurance offered, recommended, sponsored, or sold by the financial institution:

(1) Is not a deposit;

(2) Is not insured by the Federal Deposit Insurance Corporation; and

(3) Is not guaranteed by the financial institution or an affiliated insured depository institution; and

(4) Where appropriate, involves investment risk, including potential loss of principal.

(b) A financial institution, for any loan for which insurance is required shall disclose in writing to the institution's customers, in clear and concise language prior to the signing of a loan or mortgage application, that by law the purchase of insurance from that financial institution cannot be required as a condition of loan or mortgage approval.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-8 - Sales force.

§ 27-58-8 Sales force.  Solicitation for the purchase or sale of insurance by a financial institution shall be conducted only by persons whose responsibilities do not include loan transactions or other transactions involving the extension of credit, or the taking of deposits. For the purposes of this section solicitation does not include signage on the premises.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-9 - No discrimination against non-affiliated agents.

§ 27-58-9 No discrimination against non-affiliated agents.  No financial institution may:

(1) Require as a condition of providing any product or service to any customer, or any renewal of any contract for providing the product or service, that the customer acquire, finance, or negotiate any policy or contract of insurance through a particular insurer, or insurance producer;

(2) In connection with a loan or extension of credit that requires a borrower to obtain insurance, reject an insurance policy because that policy has been issued or underwritten by any person who is not associated with that institution;

(3) Impose any requirement on any insurance producer who is not associated with the financial institution that is not imposed on any insurance producer who is associated with that institution; or

(4) Unless otherwise authorized by any applicable federal or state law, require any debtor, insurer, or producer to pay a separate charge in connection with the handling of insurance that is required under a contract.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-10 - Confidential customer information.

§ 27-58-10 Confidential customer information.  (a) As used in this section, unless the context requires otherwise:

(1) "Customer" means a person with an investment, security, deposit, trust, or credit relationship with a financial institution; and

(2) "Nonpublic customer information" means information regarding a person that has been derived from a record of a financial institution, including information concerning the terms and conditions of insurance coverage, insurance expirations, insurance claims, or insurance history of an individual. Nonpublic customer information does not include customer names, addresses or telephone numbers.

(b) No financial institution shall use any nonpublic customer information for the purpose of selling or soliciting the purchase of insurance or provide the nonpublic customer information to a third party for the purpose of another's sale or solicitation of the purchase of insurance.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-11 - Insurance in connection with a loan.

§ 27-58-11 Insurance in connection with a loan.  (a) If insurance is required as a condition of obtaining a loan, the credit and insurance transactions shall be completed independently and through separate documents.

(b) A loan for premiums on required insurance shall not be included in the primary credit without the written consent of the customer.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-12 - Physical location of insurance activities.

§ 27-58-12 Physical location of insurance activities.  The place of solicitation or sale of insurance by any financial institution shall be from an office physically separated from the banking activities of the institution. Physical separation shall not be defined as a separate building. The commissioner shall have the authority to promulgate rules and regulations to implement this section pursuant to § 27-58-4.

History of Section.
(P.L. 1996, ch. 325, § 1.)



Chapter 27-58-13 - Penalties.

§ 27-58-13 Penalties.  Any person who violates the provisions of this chapter, or who fails to perform any duties imposed by this chapter, or who violates any administrative regulation promulgated pursuant to this chapter shall be liable for a civil penalty not to exceed the sum of one hundred dollars ($100) for each day which the violation continues, and in addition, may be concurrently enjoined from any further violations by the superior court upon petition of the insurance commissioner.

History of Section.
(P.L. 1996, ch. 325, § 1.)






Chapter 27-59 - Alien Insurance Companies

Chapter 27-59-1 - Definitions.

§ 27-59-1 Definitions.  As used in this chapter, unless the context requires otherwise:

(1) "Alien insurance company" means any insurance company incorporated or organized under the laws of any country other than the United States.

(2) "Commissioner" means the director of the department of business regulation.

History of Section.
(P.L. 1997, ch. 67, § 1.)



Chapter 27-59-2 - Licensing authority.

§ 27-59-2 Licensing authority.  Any alien insurance company, with the approval of the commissioner, may be treated, in whole or in part, as a domestic insurer of this state; provided, that:

(1) The alien insurance company appoints a resident registered agent to accept service of process and to act on its behalf in this state. Whenever the registered agent cannot with reasonable diligence be found at the registered office of the alien insurance company, the commissioner shall be an agent of the alien insurance company on which any process, notice, or demand may be served; and

(2) The alien insurance company obtains from the commissioner a license authorizing it to do insurance business in the state.

History of Section.
(P.L. 1997, ch. 67, § 1.)



Chapter 27-59-3 - Approval of the commissioner.

§ 27-59-3 Approval of the commissioner.  The commissioner in determining whether to approve an alien insurance company may consider:

(1) Maintenance of an appropriate trust account, surplus account, or other financial mechanisms in this state;

(2) Maintenance of all books and records of the United States operations in this state;

(3) Maintenance of a separate financial reporting system for its United States operations; and

(4) Any other provisions deemed necessary by the insurance commissioner.

History of Section.
(P.L. 1997, ch. 67, § 1.)



Chapter 27-59-4 - Deposits of security  Amounts.

§ 27-59-4 Deposits of security  Amounts.  (a) Every alien insurance company authorized to transact business in this state shall at all times maintain a deposit with the general treasurer of the state of Rhode Island in cash or in securities in which insurance companies are authorized to invest, a sum equal to the greater of total United States liabilities or one million dollars ($1,000,000). The securities shall be approved, and the amount of the deposit shall be determined, by the commissioner. The commissioner, in the commissioner's discretion, may permit the withdrawal of interest earnings.

(b) In lieu of the deposits provided in this section, an alien insurance company may file with the commissioner a bond of equal amount executed by a licensed United States surety company so conditioned for the protection of Rhode Island creditors and policyholders.

(c) An alien insurance company shall not be granted a certificate of authority to transact business in this state, or renewal of the certificate, until the deposit is made, and the commissioner may revoke the certificate of authority of an alien insurance company which fails to make the deposit in a reasonable period of time.

History of Section.
(P.L. 1997, ch. 67, § 1.)



Chapter 27-59-5 - Laws applicable.

§ 27-59-5 Laws applicable.  All provisions of this title shall apply to alien insurance companies as if they were domestic insurance companies. If the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1997, ch. 67, § 1.)



Chapter 27-59-6 - Regulations.

§ 27-59-6 Regulations.  The commissioner shall promulgate any rules and regulations required to implement this chapter.

History of Section.
(P.L. 1997, ch. 67, § 1.)






Chapter 27-60 - Unfair Discrimination Against Subjects of Abuse in Health Benefit Plans Act

Chapter 27-60-1 - Short title.

§ 27-60-1 Short title.  This chapter may be cited as the "Unfair Discrimination Against Subjects of Abuse in Health Benefit Plans Act."

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-2 - Definitions.

§ 27-60-2 Definitions.  For the purpose of this chapter:

(1) "Abuse" means the occurrence of one or more of the following acts:

(i) Attempting to cause or intentionally, knowingly or recklessly causing another person, including a minor child, bodily injury, physical harm, severe emotional distress, psychological trauma, rape, sexual assault or involuntary sexual intercourse;

(ii) Knowingly engaging in a course of conduct or repeatedly committing acts toward another person, including a minor child, including following the person or minor child without proper authority, under circumstances that place the person or minor child in reasonable fear of bodily injury or physical harm;

(iii) Subjecting another person, including a minor child, to false imprisonment; or

(iv) Attempting to cause or intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another person, including a minor child.

(2) "Abuse-related medical condition" means a medical condition sustained by a subject of abuse which arises in whole or part out of an act or pattern of abuse.

(3) "Abuse status" means the fact or perception that a person is, has been, or may be a subject of abuse, irrespective of whether the person has sustained abuse-related medical conditions.

(4) "Commissioner" means the director of the department of business regulation.

(5) "Health benefit plan" or "plan" means a policy, contract, certificate or agreement offered by a carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services. Health benefit plan includes accident only, credit health, dental, vision, Medicare supplement or long-term care insurance, coverage issued as a supplement to liability insurance, short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis. Health benefit plan does not include workers' compensation or similar insurance.

(6) "Health carrier" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation or any other entity providing a plan of health insurance, health benefits or health services.

(7) "Insured" means a party named on a health benefit plan as the person with legal rights to the benefits provided by the health benefit plan. For group plans, "insured" includes a person who is a beneficiary covered by a group health benefit plan.

(8) "Subject of abuse" means a person to whom a family member, or a current or former household member, intimate partner, or caretaker, or a perpetrator of sexual assault, a stalker or a sex offender has directed an act defined in subdivision (1) of this section; who has current or prior injuries, illnesses or disorders that resulted from abuse; or who seeks, may have sought or had reason to seek medical or psychological treatment for abuse or protection, court-ordered protection or shelter from abuse.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-3 - Unfair discrimination against subjects of abuse prohibited.

§ 27-60-3 Unfair discrimination against subjects of abuse prohibited.  A health carrier shall not engage, directly or indirectly, in an unfairly discriminatory act or practice against a subject of abuse.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-4 - Unfairly discriminatory acts relating to health benefit plans.

§ 27-60-4 Unfairly discriminatory acts relating to health benefit plans.  The following acts are prohibited as unfairly discriminatory:

(1) Denying, refusing to issue, renew or reissue, canceling or terminating a health benefit plan, or restricting or excluding health benefit plan coverage or adding a premium differential to any health benefit plan on the basis of the applicant's or insured's abuse status;

(2) Excluding or limiting coverage for losses or denying a claim incurred by an insured as a result of abuse on the basis of the insured's abuse status;

(3) Terminating group coverage for a subject of abuse because coverage was originally issued in the name of the abuser and the abuser has divorced, separated from, or lost custody of the subject of abuse, or the abuser's coverage has terminated voluntarily or involuntarily. Nothing in this subsection prohibits the health carrier from requiring the subject of abuse to pay the full premium for coverage under the health plan or from requiring as a condition of coverage that the subject of abuse reside or work within its service area, if the requirements are applied to all insured of the health carrier. The health carrier may terminate group coverage after the continuation coverage required by this subsection has been in force for eighteen (18) months, and the health carrier shall offer conversion to an equivalent individual plan providing the conversion plan already exists and is offered to all the insured of the health carrier. The continuation coverage required by this section shall be satisfied by coverage required under P.L. 99-272, the Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985, provided to a subject of abuse and is not intended to be in addition to coverage provided under COBRA; or

(4) Disclosure or transfer by a person employed by or contracting with a health carrier of any information relating to a person's abuse status, a person's medical condition which the health carrier knows or has reason to know is abuse-related or a person's family, household, social or employment relationship with a subject of abuse, except to the extent necessary for the direct provision of health care services, compliance with abuse reporting laws or compliance with an order of the commissioner or a court of competent jurisdiction. This subsection shall not preclude a subject of abuse from obtaining his or her own medical records. This subsection shall not be construed to prohibit a health carrier from asking an applicant or insured about a medical condition, even if the condition is abuse-related, or using information obtained for the purpose of acts or practices permitted by this chapter. A subject of abuse may provide evidence of abuse to a health carrier for the limited purpose of facilitating treatment of an abuse-related condition or demonstrating that a medical condition is abuse-related, and this section shall not be construed as authorizing the health carrier to disregard that information.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-5 - Justification of adverse insurance decisions.

§ 27-60-5 Justification of adverse insurance decisions.  A health carrier that takes an action that adversely affects a subject of abuse on the basis of a medical condition that the health carrier knows or has reason to know is abuse-related shall explain the reason for its action to the applicant or insured, in writing, and shall be able to demonstrate that its action, and any applicable plan provision:

(1) Does not have the purpose or effect of treating abuse status as a medical condition or underwriting criterion;

(2) Is not based upon any actual or perceived correlation between a medical condition and abuse;

(3) Is permissible by law and applies in the same manner and to the same extent to all applicants and the insured with a similar medical condition without regard to whether the condition or claim is abuse-related; and

(4) Is based on a determination, made in conformance with sound actuarial principles and supported by reasonable statistical evidence, that there is a correlation between the medical condition and a material increase in insurance risk.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-6 - Insurance protocols for subjects of abuse.

§ 27-60-6 Insurance protocols for subjects of abuse.  Health carriers shall develop, file with the commissioner and adhere to protocols specifying how health carrier employees, contractors, agents and brokers will pursue an insurance action, including claims investigation and subrogation, that may impact the safety of a subject of abuse involved with that action.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-60-7 - Enforcement.

§ 27-60-7 Enforcement.  Violations of this chapter are subject to the provisions of §§ 27-29-8 and 27-29-9 and may include injunctive relief and/or a requirement for restitution. The powers and duties set forth in this section are in addition to all other authority of the commissioner.

History of Section.
(P.L. 1997, ch. 163, § 1.)






Chapter 27-61 - Unfair Discrimination Against Subjects of Abuse in Life Insurance Act

Chapter 27-61-1 - Short title.

§ 27-61-1 Short title.  This chapter may be cited as the "Unfair Discrimination Against Subjects of Abuse in Life Insurance Act."

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-2 - Definitions.

§ 27-61-2 Definitions.  For the purposes of this chapter:

(1) "Abuse" means the occurrence of one or more of the following acts by a current or former family member, household member, intimate partner, or caretaker:

(i) Attempting to cause or intentionally, knowingly or recklessly causing another person bodily injury, physical harm, severe emotional distress, psychological trauma, rape, sexual assault or involuntary sexual intercourse;

(ii) Knowingly engaging in a course of conduct or repeatedly committing acts toward another person including following the person or minor child without proper authority, under circumstances that place the person or minor child in reasonable fear of bodily injury or physical harm;

(iii) Subjecting another person to false imprisonment; or

(iv) Attempting to cause or intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another person.

(2) "Abuse-related medical condition" means a medical condition sustained by a subject of abuse that arises in whole or part out of an act or pattern of abuse.

(3) "Abuse status" means the fact or perception that a person is, has been, or may be a subject of abuse, irrespective of whether the person has sustained abuse-related medical conditions.

(4) "Commissioner" means the director of the department of business regulation.

(5) "Insured" means the person whose life is covered under an insurance policy.

(6) "Insurer" means a person or other legal entity engaged in the business of insurance in this state, including agents, brokers, adjusters or third party administrators.

(7) "Policy" or "certificate" means a contract of insurance or annuity issued, proposed for issuance, or intended for issuance by an insurer, including endorsements or riders.

(8) "Subject of abuse" means a person against whom an act of abuse has been directed; who has current or prior injuries, illnesses or disorders that resulted from abuse; or who seeks, may have sought, or had reason to seek medical or psychological treatment for abuse; or protection, court-ordered protection or shelter from abuse.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-3 - Unfair discrimination against subjects of abuse prohibited.

§ 27-61-3 Unfair discrimination against subjects of abuse prohibited.  No insurer issuing or renewing a policy of life insurance in this state shall engage in an unfairly discriminatory act or practice against a subject of abuse, and that act or practice is deemed to be an unfair or deceptive act or practice under chapter 29 of this title.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-4 - Unfair discriminatory acts relating to life insurance.

§ 27-61-4 Unfair discriminatory acts relating to life insurance.  (a) The following acts are prohibited as unfairly discriminatory:

(1) Denying, refusing to issue, renew or reissue, canceling or otherwise terminating, restricting or excluding insurance coverage on or adding a premium differential to a life insurance policy for an applicant or insured on the basis of the applicant's or insured's abuse status;

(2) Excluding, limiting or denying benefits on a life insurance policy on the basis of an insured's abuse status except as permitted or required by the laws of this state relating to acts of abuse committed by a life insurance beneficiary;

(3) When the insurer has information in its possession that clearly indicates that the insured or applicant is a subject of abuse, disclosure or transfer by a person employed by or contracting with an insurer of confidential abuse information, which is information about acts of abuse or abuse status of a subject of abuse, the address and telephone number (home and work) of a subject of abuse, or the status of an applicant or insured as a family member, employer or associate of, or a person in a relationship with, a subject of abuse, for any purpose or to any person, except:

(A) To a subject of abuse or an individual specifically designated in writing by the subject of abuse;

(B) To a health care provider for the direct provision of health care services;

(C) To a licensed physician identified and designated by the subject of abuse;

(D) When ordered by the commissioner or a court of competent jurisdiction or required by law;

(E) When necessary for a valid business purpose to transfer information that includes confidential abuse information that cannot reasonably be segregated, confidential abuse information may be disclosed only to the following persons:

(I) A reinsurer that seeks to indemnify or indemnifies all or any part of a policy covering a subject of abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without that disclosure;

(II) A party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurer;

(III) Medical or claims personnel contracting with the insurer, only where necessary to process an application or perform the insurer's duties under the policy or to protect the safety or privacy of a subject of abuse (also includes parent or affiliate companies of the insurer that have service agreements with the insurer); or

(IV) With respect to address and telephone number, to entities with whom the insurer transacts business when the business cannot be transacted without the address and telephone number;

(F) An attorney who needs the information to represent the insurer effectively, provided the insurer notifies the attorney of its obligations under this chapter and requests that the attorney exercise due diligence to protect the confidential abuse information consistent with the attorney's obligation to represent the insurer;

(G) To the policyowner or assignee, in the course of delivery of the policy, if the policy contains information about abuse status; and

(H) To any other entities deemed appropriate by the commissioner.

(ii) This subsection does not preclude a subject of abuse from obtaining his or her insurance records.

(4) Requesting information about abuse status, or making use of this information, however obtained.

(b) This section does not prohibit a life insurer from declining to issue a life insurance policy if:

(1) The applicant or prospective owner of the policy lacks an insurable interest in the insured;

(2) The applicant or prospective owner of the policy is known, on the basis of medical, police or court records, to have committed an act of abuse against the proposed insured; or

(3) The insured or prospective insured is a subject of abuse, and that person, or a person who has assumed the care of that person if a minor or incapacitated, has objected to the issuance of the policy on the ground that the policy would be issued to or for the direct or indirect benefit of the abuser.

(c) This section does not prohibit a life insurer from asking about a medical condition or from using medical information to underwrite or to carry out its duties under the policy, even if the medical information is related to a medical condition that the insurer knows or has reason to know is abuse-related, to the extent otherwise permitted under this chapter and other applicable law.

(d) A life insurer shall not be held civilly or criminally liable for the death of or injury to an insured resulting from any action taken in a good faith effort to comply with the requirements of this chapter. This subsection does not prevent an action to investigate or enforce a violation of this chapter or to assert any other claims authorized by law.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-5 - Justification of adverse insurance decisions.

§ 27-61-5 Justification of adverse insurance decisions.  An insurer of an individual or group policy that takes an underwriting action that adversely affects a subject of abuse on the basis of a medical condition that the insurer knows is abuse-related shall explain the reason for its action to the applicant or insured in writing and shall be able to demonstrate that its action:

(1) Does not treat abuse status as a medical condition;

(2) Is permissible by law and applies in the same manner and to the same extent to all applicants and the insured with a similar medical condition without regard to whether the condition or claims abuse-related; and

(3) Is based on a determination, made in conformance with sound actuarial principles or related actual or reasonably anticipated experience, that there is a correlation between the medical condition and a material increase in insurance risk.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-6 - Insurance protocols for subjects of abuse.

§ 27-61-6 Insurance protocols for subjects of abuse.  Insurers shall develop and adhere to written policies specifying procedures to be followed by employees, contractors, producers, agents and brokers for the purpose of protecting the safety and privacy of a subject of abuse and implement the provisions of this chapter when taking an application, investigating a claim, pursuing subrogation or taking any other action relating to a policy or claim involving a subject of abuse.

History of Section.
(P.L. 1997, ch. 163, § 1.)



Chapter 27-61-7 - Enforcement.

§ 27-61-7 Enforcement.  Violations of this chapter are subject to the provisions of §§ 27-29-8 and 27-29-9 and may include injunctive relief and/or a requirement for restitution. The powers and duties set forth in this section are in addition to all other authority of the commissioner.

History of Section.
(P.L. 1997, ch. 163, § 1.)






Chapter 27-62 - Life Insurance Policy Illustration

Chapter 27-62-1 - Purpose.

§ 27-62-1 Purpose.  The purpose of this chapter is to provide rules for life insurance policy illustrations that will protect consumers and foster consumer education. The chapter provides illustration formats, prescribes standards to be followed when illustrations are used, and specifies the disclosures that are required in connection with illustrations. The goals of this chapter are to ensure that illustrations do not mislead purchasers of life insurance and to make illustrations more understandable. Insurers will, as far as possible, eliminate the use of footnotes and caveats and define terms used in the illustration in language that would be understood by a typical person within the segment of the public to which the illustration is directed.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-2 - Applicability and scope.

§ 27-62-2 Applicability and scope.  This chapter applies to all group and individual life insurance policies and certificates except:

(1) Variable life insurance;

(2) Individual and group annuity contracts;

(3) Credit life insurance; and

(4) Life insurance policies with no illustrated death benefits on any individual exceeding ten thousand dollars ($10,000).

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-3 - Definitions.

§ 27-62-3 Definitions.  (a) "Actuarial standards board" means the board established by the American Academy of Actuaries to develop and promulgate standards of actuarial practice.

(b) "Contract premium" means the gross premium that is required to be paid under a fixed premium policy, including the premium for a rider for which benefits are shown in the illustration.

(c) "Currently payable scale" means a scale of non-guaranteed elements in effect for a policy form as of the preparation date of the illustration or declared to become effective within the next ninety-five (95) days.

(d) "Disciplined current scale" means a scale of non-guaranteed elements constituting a limit on illustrations currently being illustrated by an insurer that is reasonably based on actual recent historical experience, as certified annually by an illustration actuary designated by the insurer. Further guidance in determining the disciplined current scale as contained in standards established by the Actuarial Standards Board may be relied upon if the standards:

(1) Are consistent with all provisions of this chapter;

(2) Limit a disciplined current scale to reflect only actions that have already been taken or events that have already occurred;

(3) Do not permit a disciplined current scale to include any projected trends of improvements in experience or any assumed improvements in experience beyond the illustration date; and

(4) Do not permit assumed expenses to be less than minimum assumed expenses.

(e) "Generic name" means a short title descriptive of the policy being illustrated such as "whole life", "term life", or "flexible premium adjustable life".

(f) "Guaranteed elements" and "non-guaranteed elements":

(1) "Guaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are guaranteed and determined at issue.

(2) "Non-guaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are not guaranteed or not determined at issue.

(g) "Illustrated scale" means a scale of non-guaranteed elements currently being illustrated that is not more favorable to the policy owner than the lesser of:

(1) The disciplined current scale; or

(2) The currently payable scale.

(h) "Illustration" means a presentation or depiction that includes non-guaranteed elements of a policy of life insurance over a period of years and that is one of the three (3) types defined in subdivisions (h)(1-3):

(1) "Basic illustration" means a ledger or proposal used in the sale of a life insurance policy that shows both guaranteed and non-guaranteed elements.

(2) "Supplemental illustration" means an illustration furnished in addition to a basic illustration that meets the applicable requirements of this chapter, and that may be presented in a format differing from the basic illustration, but may only depict a scale of non-guaranteed elements that is permitted in a basic illustration.

(3) "In force illustration" means an illustration furnished at any time after the policy that it depicts has been in force for one year or more.

(i) "Illustration actuary" means an actuary meeting the requirements of § 27-62-10 who certifies to illustrations based on the standard of practice promulgated by the Actuarial Standards Board.

(j) "Lapse-supported illustration" means an illustration of a policy form failing the test of self-supporting as defined in this chapter, under a modified persistency rate assumption using persistency rates underlying the disciplined current scale for the first five (5) years and one hundred percent (100%) policy persistency thereafter.

(k) "Minimum assumed expenses" means the minimum expenses that may be used in the calculation of the disciplined current scale for a policy form. The insurer may choose to designate each year the method of determining assumed expenses for all policy forms from the following:

(i) Fully allocated expenses;

(ii) Marginal expenses; and

(iii) A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

(2) Marginal expenses may be used only if greater than a generally recognized expense table. If no generally recognized expense table is approved, fully allocated expenses must be used.

(l) "Non-term group life" means a group policy or individual policies of life insurance issued to members of an employer group or other permitted group where:

(1) Every plan of coverage was selected by the employer or other group representative;

(2) Some portion of the premium is paid by the group or through payroll deduction; and

(3) Group underwriting or simplified underwriting is used.

(m) "Policy owner" means the owner named in the policy or the certificate holder in the case of a group policy.

(n) "Premium outlay" means the amount of premium assumed to be paid by the policy owner or other premium payer out-of-pocket.

(o) "Self-supporting illustration" means an illustration of a policy form for which it can be demonstrated that, when using experience assumptions underlying the disciplined current scale, for all illustrated points in time on or after the fifteenth (15th) policy anniversary or the twentieth (20th) policy anniversary for second-or-later-to-die policies (or upon policy expiration if sooner), the accumulated value of all policy cash flows equals or exceeds the total policy owner value available. For this purpose, policy owner value will include cash surrender values and any other illustrated benefit amounts available at the policy owner's election.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-4 - Policies to be illustrated.

§ 27-62-4 Policies to be illustrated.  (a) Each insurer marketing policies to which this chapter is applicable shall notify the commissioner whether a policy form is to be marketed with or without an illustration. For all policy forms being actively marketed on January 1, 1999, the insurer shall identify in writing those forms and whether or not an illustration will be used with them. For policy forms filed after January 1, 1999, the identification shall be made at the time of filing. Any previous identification may be changed by notice to the commissioner.

(b) If the insurer identifies a policy form as one to be marketed without an illustration, any use of an illustration for any policy using that form prior to the first policy anniversary is prohibited.

(c) If a policy form is identified by the insurer as one to be marketed with an illustration, a basic illustration prepared and delivered in accordance with this chapter is required, except that a basic illustration need not be provided to individual members of a group or to individuals insured under multiple lives coverage issued to a single applicant unless the coverage is marketed to these individuals. The illustration furnished an applicant for a group life insurance policy or policies issued to a single applicant on multiple lives may be either an individual or composite illustration representative of the coverage on the lives of members of the group or the multiple lives covered.

(d) Potential enrollees of non-term group life subject to this chapter shall be furnished a quotation with the enrollment materials. The quotation shall show potential policy values for sample ages and policy years on a guaranteed and non-guaranteed basis appropriate to the group and the coverage. This quotation shall not be considered an illustration for purposes of this chapter, but all information provided shall be consistent with the illustrated scale. A basic illustration shall be provided at delivery of the certificate to enrollees for non-term group life who enroll for more than the minimum premium necessary to provide pure death benefit protection. In addition, the insurer shall make a basic illustration available to any non-term group life enrollee who requests it.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-5 - General rules and prohibitions.

§ 27-62-5 General rules and prohibitions.  (a) An illustration used in the sale of a life insurance policy shall satisfy the applicable requirements of this chapter, be clearly labeled "life insurance illustration" and contain the following basic information:

(1) Name of insurer;

(2) Name and business address of producer or insurer's authorized representative, if any;

(3) Name, age and sex of proposed insured, except where a composite illustration is permitted under this chapter;

(4) Underwriting or rating classification upon which the illustration is based;

(5) Generic name of policy, the company product name, if different, and form number;

(6) Initial death benefit; and

(7) Dividend option election or application of non-guaranteed elements, if applicable.

(b) When using an illustration in the sale of life insurance policy, an insurer or its producers or other authorized representative shall not:

(1) Represent the policy as anything other than a life insurance policy;

(2) Use or describe non-guaranteed elements in a manner that is misleading or has the capacity or tendency to mislead;

(3) State or imply that the payment or amount of non-guaranteed elements is guaranteed;

(4) Use an illustration that does not comply with the requirements of this chapter;

(5) Use an illustration that at any policy duration depicts policy performance more favorable to the policy owner than that produced by the illustrated scale of the insurer whose policy is being illustrated;

(6) Provide an applicant with an incomplete illustration;

(7) Represent in any way that premium payments will not be required for each year of the policy in order to maintain the illustrated death benefits, unless that is the fact;

(8) Use the term "vanish" or "vanishing premium," or a similar term that implies the policy becomes paid up, to describe a plan for using non-guaranteed elements to pay a portion of future premiums;

(9) Except for policies that can never develop nonforfeiture values, use an illustration that is "lapse supported"; or

(10) Use an illustration that is not "self-supporting."

(c) If an interest rate used to determine the illustrated non-guaranteed elements is shown, it shall not be greater than the earned interest rate underlying the disciplined current scale.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-6 - Standards for basic illustrations.

§ 27-62-6 Standards for basic illustrations.  (a) Format. A basic illustration shall conform to the following requirements:

(1) The illustration shall be labeled with the date on which it was prepared.

(2) Each page, including any explanatory notes or pages, shall be numbered and show its relationship to the total number of pages in the illustration (e.g., the fourth page of a seven (7) page illustration shall be labeled "page 4 of 7 pages").

(3) The assumed dates of payment receipt and benefit pay-out within a policy year shall be clearly identified.

(4) If the age of the proposed insured is shown as a component of the tabular detail, it shall be issue age plus the numbers of years the policy is assumed to have been in force.

(5) The assumed payments on which the illustrated benefits and values are based shall be identified as premium outlay or contract premium, as applicable. For policies that do not require a specific contract premium, the illustrated payments shall be identified as premium outlay.

(6) Guaranteed death benefits and values available upon surrender, if any, for the illustrated premium outlay or contract premium shall be shown and clearly labeled guaranteed.

(7) If the illustration shows any non-guaranteed elements, they cannot be based on a scale more favorable to the policy owner than the insurer's illustrated scale at any duration. These elements shall be clearly labeled non-guaranteed.

(8) The guaranteed elements, if any, shall be shown before corresponding non-guaranteed elements and shall be specifically referred to on any page of an illustration that shows or described only the non-guaranteed elements (e.g., "see page one for guaranteed elements.")

(9) The account or accumulation value of a policy, if shown, shall be identified by the name this value is given in the policy being illustrated and shown in close proximity to the corresponding value available upon surrender.

(10) The value available upon surrender shall be identified by the name this value is given in the policy being illustrated and shall be the amount available to the policy owner in a lump sum after deduction of surrender charges, policy loans and policy loan interest, as applicable.

(11) Illustrations may show policy benefits and values in graphic or chart form in addition to the tabular form.

(12) Any illustration of non-guaranteed elements shall be accompanied by a statement indicating that:

(i) The benefits and values are not guaranteed;

(ii) The assumptions on which they are based are subject to change by the insurer; and

(iii) Actual results may be more or less favorable.

(13) If the illustration shows that the premium payer may have the option to allow policy charges to be paid using non-guaranteed values, the illustration must clearly disclose that a charge continues to be required and that, depending on actual results, the premium payer may need to continue or resume premium outlays. Similar disclosure shall be made for premium outlay of lesser amounts or shorter durations than the contract premium. If a contract premium is due, the premium outlay display shall not be left blank or show zero unless accompanied by an asterisk or similar mark to draw attention to the fact that the policy is not paid up.

(14) If the applicant plans to use dividends or policy values, guaranteed or non-guaranteed, to pay all or a portion of the contract premium or policy charges, or for any other purpose, the illustration may reflect those plans and the impact on future policy benefits and values.

(b) Narrative Summary. A basic illustration shall include the following:

(1) A brief description of the policy being illustrated, including a statement that it is a life insurance policy;

(2) A brief description of the premium outlay or contract premium, as applicable, for the policy. For a policy that does not require payment of a specific contract premium, the illustration shall show the premium outlay that must be paid to guarantee coverage for the term of the contract, subject to maximum premiums allowable to qualify as a life insurance policy under the applicable provisions of the Internal Revenue Code, Title 26 of the U.S. Code;

(3) A brief description of any policy features, riders or options, guaranteed or non-guaranteed, shown in the basic illustration and the impact they may have on the benefits and values of the policy;

(4) Identification and a brief definition of column headings and key terms used in the illustration; and

(5) A statement containing in substance the following: "This illustration assumes that the currently illustrated non-guarantee elements will continue unchanged for all years shown. This is not likely to occur, and actual results may be more or less favorable than those shown."

(1) Following the narrative summary, a basic illustration shall include a numeric summary of the death benefits and values and the premium outlay and contract premium, as applicable. For a policy that provides for a contract premium, the guaranteed death benefits and values shall be based on the contract premium. This summary shall be shown for at least policy years five (5), ten (10) and twenty (20) and at age seventy (70), if applicable, on the three (3) bases shown below. For multiple life policies the summary shall show policy years five (5), ten (10), twenty (20) and thirty (30).

(i) Policy guarantees;

(ii) Insurer's illustrated scale;

(iii) Insurer's illustrated scale used but with the non-guaranteed elements reduced as follows:

(A) Dividends at fifty percent (50%) of the dividends contained in the illustrated scale used;

(B) Non-guaranteed credited interest at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used; and

(C) All non-guaranteed charges, including, but not limited to, term insurance charges, mortality and expense charges, at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used.

(2) In addition, if coverage would cease prior to policy maturity or age one hundred (100), the year in which coverage ceases shall be identified for each of the three (3) bases.

(d) Statements. Statements substantially similar to the following shall be included on the same page as the numeric summary and signed by the applicant, or the policy owner in the case of an illustration provided at time of delivery, as required in this chapter.

(1) A statement to be signed and dated by the applicant or policy owner reading as follows: "I have received a copy of this illustration and understand that any non-guaranteed elements illustrated are subject to change and could be either higher or lower. The agent has told me they are not guaranteed."

(2) A statement to be signed and dated by the insurance producer or other authorized representative of the insurer reading as follows: "I certify that this illustration has been presented to the applicant and that I have explained that any non-guaranteed elements illustrated are subject to change. I have made no statements that are inconsistent with the illustration."

(1) A basic illustration shall include the following for at least each policy year from one to ten (10) and for every fifth policy year thereafter ending at age one hundred (100), policy maturity or final expiration; and except for term insurance beyond the 20th year, for any year in which the premium outlay and contract premium, if applicable, is to change:

(i) The premium outlay and mode the applicant plans to pay and the contract premium, as applicable;

(ii) The corresponding guaranteed death benefit, as provided in the policy; and

(iii) The corresponding guaranteed value available upon surrender, as provided in the policy.

(2) For a policy that provides for a contract premium, the guaranteed death benefit and value available upon surrender shall correspond to the contract premium.

(3) Non-guaranteed elements may be shown if described in the contract. In the case of an illustration for a policy on which the insurer intends to credit terminal dividends, they may be shown if the insurer's current practice is to pay terminal dividends. If any non-guaranteed elements are shown they must be shown at the same durations as the corresponding guaranteed elements, if any. If no guaranteed benefit or value is available at any duration for which a non-guaranteed benefit or value is shown, a zero shall be displayed in the guaranteed column.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-7 - Standards for supplemental illustrations.

§ 27-62-7 Standards for supplemental illustrations.  (a) A supplemental illustration may be provided so long as:

(1) It is appended to, accompanied by, or preceded by a basic illustration that complies with this chapter;

(2) The non-guaranteed elements shown are not more favorable to the policy owner than the corresponding elements based on the scale used in the basic illustration;

(3) It contains the same statement required of a basic illustration that non-guaranteed elements are not guaranteed; and

(4) For a policy that has a contract premium, the contract premium underlying the supplemental illustration is equal to the contract premium shown in the basic illustration. For policies that do not require a contract premium, the premium outlay underlying the supplemental illustration shall be equal to the premium outlay shown in the basic illustration.

(b) The supplemental illustration shall include a notice referring to the basic illustration for guaranteed elements and other important information.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-8 - Delivery of illustration and record retention.

§ 27-62-8 Delivery of illustration and record retention.  (a) If a basic illustration is used by an insurance producer or other authorized representative of the insurer in the sale of a life insurance policy and the policy is applied for as illustrated, a copy of that illustration, signed in accordance with this chapter, shall be submitted to the insurer at the time of policy application. A copy also shall be provided to the applicant.

(2) If the policy is issued other than as applied for, a revised basic illustration conforming to the policy as issued shall be sent with the policy. The revised illustration shall conform to the requirements of this regulation, shall be labeled "Revised Illustration" and shall be signed and dated by the applicant or policy owner and producer or other authorized representative of the insurer no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

(b) If no illustration is used by an insurance producer or other authorized representative in the sale of a life insurance policy or if the policy is applied for other than as illustrated, the producer or representative shall certify to that effect in writing on a form provided by the insurer. On the same form the applicant shall acknowledge that no illustration conforming to the policy applied for was provided, and shall further acknowledge an understanding that an illustration conforming to the policy as issued will be provided no later than at the time of policy delivery. This form shall be submitted to the insurer at the time of policy application.

(2) If the policy is issued, a basic illustration conforming to the policy as issued shall be sent with the policy and signed no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

(c) If the basic illustration or revised illustration is sent to the applicant or policy owner by mail from the insurer, it shall include instructions for the applicant or policy owner to sign the duplicate copy of the numeric summary page of the illustration for the policy issued and return the signed copy to the insurer. The insurer's obligation under this subsection shall be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the numeric summary page. The requirement to make a diligent effort shall be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed numeric summary page.

(d) A copy of the basic illustration and a revised basic illustration, if any, signed as applicable, along with any certification that either no illustration was used or that the policy was applied for other than as illustrated, shall be retained by the insurer until three (3) years after the policy is no longer in force. A copy need not be retained if no policy is issued.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-9 - Annual report  Notice to policy owners.

§ 27-62-9 Annual report  Notice to policy owners.  (a) In the case of a policy designated as one for which illustrations will be used, the insurer shall provide each policy owner with an annual report on the status of the policy that shall contain at least the following information:

(1) For universal life policies, the report shall include the following:

(i) The beginning and end date of the current report period;

(ii) The policy value at the end of the previous report period and at the end of the current report period;

(iii) The total amounts that have been credited or debited to the policy value during the current report period, identifying each by type (e.g., interest, mortality, expense and riders);

(iv) The current death benefit at the end of the current report period on each life covered by the policy;

(v) The net cash surrender value of the policy as of the end of the current report period;

(vi) The amount of outstanding loans, if any, as of the end of the current report period; and

(vii) For fixed premium policies: if, assuming guaranteed interest, mortality and expense loads and continued scheduled premium payments, the policy's net cash surrender value is such that it would not maintain insurance in force until the end of the next reporting period, a notice to this effect shall be included in the report; or

(viii) For flexible premium policies: if, assuming guaranteed interest, mortality and expense loads, the policy's net cash surrender value will not maintain insurance in force until the end of the next reporting period unless further premium payments are made, a notice to this effect shall be included in the report.

(2) For all other policies, where applicable:

(i) Current death benefit;

(ii) Annual contract premium;

(iii) Current cash surrender value;

(iv) Current dividend;

(v) Application of current dividend; and

(vi) Amount of outstanding loan.

(3) Insurers writing life insurance policies that do not build nonforfeiture values shall only be required to provide an annual report with respect to these policies for those years when a change has been made to non-guaranteed policy elements by the insurer.

(b) If the annual report does not include an in force illustration, it shall contain the following notice displayed prominently: "IMPORTANT POLICY OWNER NOTICE: You should consider requesting more detailed information about your policy to understand how it may perform in the future. You should not consider replacement of your policy or make changes in your coverage without requesting a current illustration. You may annually request, without charge, a current illustration by calling [insurer's phone number], writing to [insurer's name] at [insurer's address] or contacting your agent. If you do not receive a current illustration of your policy within thirty (30) days from your request, you should contact your state insurance department." The insurer may vary the sequential order of the methods for obtaining an in force illustration.

(c) Upon the request of the policy owner, the insurer shall furnish an in force illustration of current and future benefits and values based on the insurer's present illustrated scale. This illustration shall comply with the requirements of §§ 27-62-5 and 27-62-6. No signature or other acknowledgment of receipt of this illustration shall be required.

(d) If an adverse change in non-guaranteed elements that could affect the policy has been made by the insurer since the last annual report, the annual report shall contain a notice of that fact and the nature of the change prominently displayed.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-10 - Annual certifications.

§ 27-62-10 Annual certifications.  (a) The board of directors of each insurer shall appoint one or more illustration actuaries.

(b) The illustration actuary shall certify that the disciplined current scale used in illustration is in conformity with the actuarial standard of practice of compliance with the NAIC model regulation on life insurance illustration promulgated by the actuarial standards board, and that the illustrated scales used in insurer-authorized illustrations meet the requirements of this regulation.

(c) The illustration actuary shall:

(1) Be a member in good standing of the American Academy of Actuaries;

(2) Be familiar with the standard of practice regarding life insurance policy illustrations;

(3) Not have been found by the director of the department of business regulation, following appropriate notice and hearing, to have:

(i) Violated any provision of, or any obligation imposed by, the insurance law or other law in the course of his or her dealings as an illustration actuary;

(ii) Been found guilty of fraudulent or dishonest practices;

(iii) Demonstrated incompetence, lack of cooperation, or untrustworthiness to act as an illustration actuary; or

(iv) Resigned or been removed as an illustration actuary within the past five (5) years as a result of acts or omissions indicated in any adverse report on examination or as a result of a failure to adhere to generally acceptable actuarial standards;

(4) Not fail to notify the insurance division of the department of business regulation of any action taken by another state similar to that under subdivision (3) of this subsection;

(5) Disclose in the annual certification whether, since the last certification, a currently payable scale applicable for business issued within the previous five (5) years and within the scope of the certification has been reduced for reasons other than changes in the experience factors underlying the disciplined current scale. If non-guaranteed elements illustrated for new policies are not consistent with those illustrated for similar in force policies, this must be disclosed in the annual certification. If non-guaranteed elements illustrated for both new and in force policies are not consistent with the non-guaranteed elements actually being paid, charged or credited to the same or similar forms, this must be disclosed in the annual certification; and

(6) Disclose in the annual certification the method used to allocate overhead expenses for all illustrations:

(i) Fully allocated expenses;

(ii) Marginal expenses; or

(iii) A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

(d) The illustration actuary shall file a certification with the board and with the insurance division of the department of business regulation:

(i) Annually for all policy forms for which illustrations are used; and

(ii) Before a new policy form is illustrated.

(2) If an error in a previous certification is discovered, the illustration actuary shall promptly notify the board of directors of the insurer and the insurance division of the department of business regulation.

(e) If an illustration actuary is unable to certify the scale for any policy form illustration the insurer intends to use, the actuary shall notify the board of directors of the insurer and the commissioner promptly of his or her inability to certify.

(f) A responsible officer of the insurer, other than the illustration actuary, shall annually certify :

(1) That the illustration formats meet the requirements of this regulation and that the scales used in insurer-authorized illustrations are those scales certified by the illustration actuary; and

(2) That the company has provided its agents with information about the expense allocation method used by the company in its illustration and disclosed as required in subdivision (c)(6) of this section.

(g) The annual certifications shall be provided to the insurance division of the department of business regulation by a date determined by the insurer.

(h) If an insurer changes the illustration actuary responsible for all or a portion of the company's policy forms, the insurer shall promptly notify the insurance division of the department of business regulation of that fact and disclose the reason for the change.

History of Section.
(P.L. 1998, ch. 56, § 1.)



Chapter 27-62-11 - Violations.

§ 27-62-11 Violations.  Any violation of this chapter shall be sanctioned in accordance with the provisions of chapter 13.1 of title 6, the Deceptive Trade Practices Act.

History of Section.
(P.L. 1998, ch. 56, § 1.)






Chapter 27-63 - Health Care Fraud Reporting Immunity

Chapter 27-63-1 - Immunity for reporting health care fraud.

§ 27-63-1 Immunity for reporting health care fraud.  (a) No insurer, agent authorized by the insurer to act on its behalf, or other person shall be subject to any civil or criminal liability in any cause of action for releasing or providing in good faith to a law enforcement agency factually accurate information relating to suspected or discovered health insurance fraud.

(b) No employer shall discharge, or in any manner discriminate or retaliate against any person who, in good faith, makes a report to law enforcement, testifies, or is about to testify in any proceeding about the health care fraud.

(c) Nothing contained in this chapter shall be construed to limit the rights and remedies available to a person pursuant to chapter 33 of title 9 or chapter 50 of title 28.

History of Section.
(P.L. 1998, ch. 59, § 1.)






Chapter 27-64 - The Protected Cell Companies Act

Chapter 27-64-1 - Short title.

§ 27-64-1 Short title.  This chapter may be cited as the "Protected Cell Companies Act."

History of Section.
(P.L. 1999, ch. 22, § 1.)



Chapter 27-64-2 - Purpose.

§ 27-64-2 Purpose.  This act is adopted to provide a basis for the creation of protected cells by a domestic insurer as one means of accessing alternative sources of capital and achieving the benefits of insurance securitization. Investors in fully funded insurance securitization transactions provide funds that are available to pay the insurer's insurance obligations or to repay the investors or both. The creation of protected cells is intended to be a means to achieve more efficiencies in conducting insurance securitizations.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-3 - Definitions.

§ 27-64-3 Definitions.  As used in this chapter:

(1) "Commissioner" means the director of the department of business regulation.

(2) "Domestic insurer" means an insurance or reinsurance company domiciled in the state or a captive insurance or reinsurance company domiciled in the state.

(3) "Fair value" of an asset (or liability) means the amount at which that asset (or liability) could be bought (or incurred) or sold (or settled) in a current transaction between willing parties, that is, other than in a forced or liquidation sale. Quoted market prices in active markets are the best evidence of fair value and shall be used as the basis for the measurement, if available. If a quoted market price is available, the fair value is the product of the number of trading units times market price. If quoted market prices are not available, the estimate of fair value shall be based on the best information available. The estimate of fair value shall consider prices for similar assets and liabilities and the results of valuation techniques to the extent available in the circumstances. Examples of valuation techniques include the present value of estimated expected future cash flows using a discount rate commensurate with the risks involved, option-pricing models, matrix pricing, option-adjusted spread models, and fundamental analysis. Valuation techniques for measuring financial assets and liabilities and servicing assets and liabilities shall be consistent with the objective of measuring fair value. Those techniques shall incorporate assumptions that market participants would use in their estimates of values, future revenues, and future expenses, including assumptions about interest rates, default, prepayment, and volatility. In measuring financial liabilities and servicing liabilities at fair value by discounting estimated future cash flows, an objective is to use discount rates at which those liabilities could be settled in an arm's-length transaction. Estimates of expected future cash flows, if used to estimate fair value, shall be the best estimate based on reasonable and supportable assumptions and projections. All available evidence shall be considered in developing estimates of expected future cash flows. The weight given to the evidence shall be commensurate with the extent to which the evidence can be verified objectively. If a range is estimated for either the amount or timing of possible cash flows, the likelihood of possible outcomes shall be considered in determining the best estimate of future cash flows.

(4) "Fully funded" means that, with respect to any exposure attributed to a protected cell, the fair value of the protected cell assets, on the date on which the insurance securitization is effected, equals or exceeds the maximum possible exposure attributable to the protected cell with respect to those exposures.

(5) "General account" means the assets and liabilities of a protected cell company other than protected cell assets and protected cell liabilities.

(6) "Indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered by its incurring a specified level of losses under its insurance or reinsurance contracts.

(7) "Non-indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered solely by some event or condition other than the individual protected cell company incurring a specified level of losses under its insurance or reinsurance contracts.

(8) "Protected cell" means an identified pool of assets and liabilities of a protected cell company segregated and insulated by means of this Act from the remainder of the protected cell company's assets and liabilities.

(9) "Protected cell account" means a specifically identified bank or custodial account established by a protected cell company for the purpose of segregating the protected cell assets of one protected cell from the protected cell assets of other protected cells and from the assets of the protected cell company's general account.

(10) "Protected cell assets" means all assets, contract rights, and general intangibles, identified with and attributable to a specific protected cell of a protected cell company.

(11) "Protected cell company" means a domestic insurer that has one or more protected cells.

(12) "Protected cell company insurance securitization" means the issuance of debt instruments, the proceeds from which support the exposures attributed to the protected cell, by a protected cell company, where repayment of principal and/or interest to investors pursuant to the transaction terms is contingent upon the occurrence or nonoccurrence of an event with respect to which the protected cell company is exposed to loss under insurance or reinsurance contracts it has issued.

(13) "Protected cell liabilities" means all liabilities and other obligations identified with and attributable to a specific protected cell of a protected cell company.

(14) "Receiver" means the commissioner, where the commissioner is acting as a rehabilitator, liquidator, or administrative supervisor of a company, or any person appointed to carry out an order of rehabilitation or liquidation of a company.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-4 - Establishment of protected cells.

§ 27-64-4 Establishment of protected cells.  (a) A protected cell company may establish one or more protected cells, with the prior written approval of the commissioner of a plan of operation or amendments to it submitted by the protected cell company with respect to each protected cell. Upon the written approval of the commissioner of the plan of operation, which shall include, but not be limited to, the specific business objectives and investment guidelines of the protected cell, the protected cell company may, in accordance with the approved plan of operations attribute to the protected cell amounts both reflective of insurance obligations with respect to its insurance business and obligations relating to the insurance securitization and assets to fund the obligations. Each protected cell of a protected cell company shall have its own distinct name or designation, which shall include the words "protected cell." The protected cell company shall transfer all assets attributable to each protected cell to one or more separately established and identified protected cell accounts, bearing the name or designation of that protected cell. Protected cell assets shall be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell.

(b) All attributions of assets and liabilities between a protected cell and the general account shall be in accordance with the plan of operation approved by the commissioner or shall be otherwise approved by the commissioner. Unless otherwise approved by the commissioner, no other attribution of assets or liabilities may be made by a protected cell company between the protected cell company's general account and one or more of its protected cells. Any attribution of assets and liabilities between the general account and a protected cell, or from investors in the form of principal on a debt instrument issued by a protected cell company in connection with a protected cell company securitization shall be in cash or readily marketable securities with established market values unless otherwise approved in advance in writing by the commissioner.

(c) The creation of a protected cell does not create, in respect of that protected cell, a legal person separate from the protected cell company. Amounts attributed to a protected cell under this chapter, including assets transferred to a protected cell account, are owned by the protected cell company and the protected cell company may not be, nor hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account. Notwithstanding the foregoing, the protected cell company may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell and otherwise allowed under applicable law.

(d) Nothing in this chapter shall be construed to prohibit the protected cell company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell, provided that all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the protected cell assets of that protected cell and not from the protected cell assets of other protected cells or the assets of the protected cell company's general account. The contract shall clearly reference the protected cell or cells for which the contract has been arranged and shall contain a non-recourse provision in favor of the company that prohibits the contracting party from seeking recourse against, or attaching, the assets of the general account, or the assets of another protected cell, to satisfy the obligations of any one or more protected cells which are the subject of the contract.

(e) A protected cell company shall establish any administrative and accounting procedures that are necessary to properly identify the one or more protected cells of the protected cell company and the protected cell assets and protected cell liabilities attributable to the protected cells. It shall be the duty of the directors of a protected cell company to: (1) keep protected cell assets and protected cell liabilities separate and separately identifiable from the assets and liabilities of the protected cell company's general account, and (2) to keep protected cell assets and protected cell liabilities attributable to one protected cell separated and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells. Notwithstanding the foregoing, and subject to the provisions of § 27-64-10, if this section is violated, the remedy of tracing shall be applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell company's general account. The remedy of tracing shall not be construed as an exclusive remedy.

(f) Unless otherwise approved by the commissioner, the protected cell company shall, when establishing a protected cell, attribute to the protected cell assets with a value at least equal to the reserves and other insurance liabilities attributed to that protected cell.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-5 - Use and operation of protected cells.

§ 27-64-5 Use and operation of protected cells.  (a) The protected cell assets of any protected cell may not be charged with liabilities arising out of any other business the protected cell company may conduct. All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities.

(b) Unless otherwise approved by the commissioner, assets attributed to a protected cell shall be valued at their fair value on the date of valuation.

(c) The income, gains and losses, realized or unrealized, from protected cell assets and protected cell liabilities shall be credited to or charged against the protected cell without regard to other income, gains, or losses of the protected cell company, including income, gains, or losses of other protected cells. Amounts attributed to any protected cell and accumulations on the attributed amounts may be invested and reinvested without regard to any requirements or limitations imposed on investments of insurance companies domiciled in this state and the investments in any protected cell or cells may not be taken into account in applying the investment limitations otherwise applicable to the investments of the protected cell company, subject to any restrictions that may be imposed by the commissioner in accordance with § 27-64-12.

(d) As permitted by the commissioner, a protected cell company may, in respect of any of its protected cells, engage in fully funded indemnity triggered and/or fully funded non-indemnity triggered insurance securitization to support in full the protected cell exposures attributable to that protected cell. A protected cell company insurance securitization that is non-indemnity triggered shall qualify as an insurance securitization under the terms of this chapter only after the commissioner, in accordance with the authority granted under § 27-64-12, adopts regulations addressing the methods of funding of the portion of the risk that is not indemnity based, accounting, disclosure, risk based capital treatment, and assessing risks associated with those securitizations. A protected cell company insurance securitization that is not fully funded, whether indemnity triggered or nonindemnity triggered is prohibited. Protected cell assets may be used to pay interest or other consideration on any outstanding debt or other obligation attributable to that protected cell, and nothing in this section shall be construed or interpreted to prevent a protected cell company from entering into a swap agreement or other transaction for the account of the protected cell that has the effect of guaranteeing that interest or other consideration.

(e) In all protected cell company insurance securitizations, the contracts or other documentation effecting the transaction shall contain provisions identifying the protected cell to which the transaction will be attributed. In addition, the contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding the foregoing, and subject to the provisions of this chapter and any other applicable law, rule or regulation, the failure to include that language in the contracts or other documentation shall not be used as the sole basis by creditors, reinsurers or other claimants to circumvent the provisions of this chapter.

(f) At the cessation of business of a protected cell, and in absence of any placement under administrative supervision or order of conservation, rehabilitation or liquidation attributable to that protected cell or the protected cell company, the protected cell company shall voluntarily close out the protected cell account in accordance with a plan approved by the commissioner.

(g) A protected cell company shall only be authorized to attribute to a protected cell account the insurance obligations relating to the protected cell company's general account. Under no circumstances shall a protected cell be authorized to issue insurance or reinsurance contracts directly to policyholders or reinsureds or have any obligation to the policyholders or reinsureds of the protected cell company's general account.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-6 - Reach of creditors and other claimants.

§ 27-64-6 Reach of creditors and other claimants.  (a) Protected cell assets shall only be available to the creditors of the protected cell company that are creditors in respect to that protected cell and shall be entitled, in conformity with the provisions of this chapter, to have recourse to the protected cell assets attributable to that protected cell, and shall be absolutely protected from the creditors of the protected cell company that are not creditors in respect of that protected cell and, who accordingly, shall not be entitled to have recourse to the protected cell assets attributable to that protected cell. Creditors with respect to a protected cell shall not be entitled to have recourse against the protected cell assets of other protected cells or the assets of the protected cell company's general account.

(2) Protected cell assets shall only be available to creditors of a protected cell company after all protected cell liabilities have been extinguished or provided for in accordance with the plan of operation relating to that protected cell.

(b) When an obligation of a protected cell company to a person arises from a transaction, or is imposed, in respect of a protected cell: (1) that obligation of the protected cell company shall extend only to the protected cell assets attributable to that protected cell, and the person shall, with respect to that obligation, be entitled to have recourse only to the protected cell assets attributable to that protected cell, and (2) that obligation of the company shall not extend to the protected cell assets of any other protected cell or the assets of the protected cell company's general account, and that person shall not, with respect to that obligation, be entitled to have recourse to the protected cell assets of any other protected cell or the assets of the protected cell company's general account.

(c) When an obligation of a protected cell company relates solely to the general account, the obligation of the protected cell company shall extend only to, and that creditor shall, with respect to that obligation, be entitled to have recourse only to the assets of the protected cell company's general account.

(d) The activities, assets, and obligations relating to a protected cell are not subject to the provisions of chapters 34, 34.1 and 34.3 of this title and neither a protected cell nor a protected cell company shall be assessed by or be required to contribute to any guaranty fund or guaranty association in this state with respect to the activities, assets or obligations of a protected cell. Nothing in this section shall affect the activities or obligations of an insurer's general account.

(e) In no event shall the establishment of one or more protected cells alone constitute or be deemed to be a fraudulent conveyance, an intent by the protected cell company to defraud creditors or the carrying out of business by the protected cell company for any other fraudulent purpose.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1; P.L. 2008, ch. 475, § 97.)



Chapter 27-64-7 - Conservation, rehabilitation and liquidation of protected cell companies.

§ 27-64-7 Conservation, rehabilitation and liquidation of protected cell companies.  (a) Notwithstanding any contrary provision in the insurance code of this state, the rules and regulations promulgated under the insurance code, or any other applicable law or regulation, upon placement under administrative supervision or upon any order of conservation, rehabilitation or liquidation of a protected cell company, the receiver shall be bound to deal with the protected cell company's assets and liabilities including protected cell assets and protected cell liabilities in accordance with the requirements set forth in this chapter.

(b) With respect to amounts recoverable under a protected cell company insurance securitization, the amount recoverable by the receiver shall not be reduced or diminished as a result of the placement under administrative supervision or entry of an order of conservation, rehabilitation or liquidation with respect to the protected cell company or any of its protected cells, notwithstanding any provisions to the contrary in the contracts or other documentation governing the protected cell company insurance securitization.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-8 - Rehabilitation and liquidation of protected cells.

§ 27-64-8 Rehabilitation and liquidation of protected cells.  (a) If in relation to one or more protected cells of a protected cell company, the commissioner is satisfied that the protected cell assets attributable to that protected cell are insufficient to discharge the claims of creditors or other claimants with respect to that protected cell, the commissioner may place under administrative supervision or apply for an order of conservation, rehabilitation or liquidation with respect to that protected cell. In carrying out the administrative supervision, conservation, rehabilitation, or liquidation of a protected cell, the receiver shall follow generally the provisions of chapters 1, 12.2 and 14.1  14.4 of this title, as applicable, and any rules and regulations promulgated under those chapters, except that at all times the receiver shall be bound to deal with the protected cell assets and protected cell liabilities in accordance with the requirements of this chapter.

(b) An order of rehabilitation or conservation may not be requested or made with respect to any protected cell of a protected cell company if a receiver has been appointed to act in respect of a protected cell company and the commissioner may still apply for an order of liquidation with respect to that protected cell. Any prior order of rehabilitation or conservation with respect to a protected cell shall cease to be of effect upon an order of rehabilitation with respect to the protected cell company, without prejudice to the prior acts of the receiver or its agents.

(c) An order of rehabilitation, conservation or liquidation may not be requested or made with respect to any protected cell of a protected cell company if a liquidator has been appointed to act in respect of the protected cell company. Any prior order of rehabilitation, conservation or liquidation with respect to a protected cell shall cease to be of effect upon an order of liquidation with respect to the protected cell company, without prejudice to the prior acts of the receiver or its agent.

(d) During any period of conservation or rehabilitation, or upon an order of liquidation, with respect to a protected cell, the directors of the protected cell company shall cease in respect of the business of, and the protected cell assets and protected cell liabilities attributable to the protected cell, which is the subject of the rehabilitation, conservation or liquidation.

(e) In the event that a petition for an order of rehabilitation, conservation or liquidation of a protected cell is challenged, prior to the entry or denial of the order, the directors of the protected cell company shall cease in respect of the business of, and the protected cell assets and protected cell liabilities attributable to, the protected cell which is the subject of the petition and the commissioner shall carry out the business of the protected cell until the order has been entered or denied. In the event the order is denied, the commissioner shall immediately return possession and control of the protected cell to the directors of the protected cell company.

(f) No resolution for the voluntary winding up of a protected cell company with any protected cell which has been placed under administrative supervision or is the subject of an order of rehabilitation, conservation or liquidation shall be effective without permission of the commissioner and, in the case of rehabilitation, conservation or liquidation, the court supervising the rehabilitation, conservation or liquidation.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-9 - Remuneration of receivers.

§ 27-64-9 Remuneration of receivers.  (a) With respect to orders of rehabilitation, conservation or liquidation directed at a protected cell company, the remuneration, expenses, and other compensation of the receiver shall be payable from the assets of the company's general account, in accordance with the priority of distribution set forth in §§ 27-14.3-46 and 27-14.4-22.

(b) With respect to orders of rehabilitation, conservation or liquidation directed at a protected cell, the remuneration, expenses, and other compensation of the receiver shall be payable from the protected cell assets attributable to that protected cell. In the case where more than one protected cell is the subject of the order, the receiver shall account for remuneration, expenses, and other compensation separately for each protected cell in accordance with actual time and expenses attributable to the rehabilitation, conservation or liquidation of each respective protected cell.

(c) With respect to orders of rehabilitation, conservation or liquidation directed at a protected cell company during a pending rehabilitation, conservation or liquidation of one or more protected cells, the remuneration, expenses, and other compensation of the receiver of the protected cells shall be satisfied from the protected cell assets of the protected cell or cells in accordance with the provisions of subsection (b) of this section, and the remuneration, expenses, and other compensation of the receiver of the protected cell company shall be satisfied from the assets of the company's general account.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-10 - Penalties.

§ 27-64-10 Penalties.  Any person violating the provisions of this chapter shall be subject to any and all enforcement procedures either currently employed or subsequently promulgated by the commissioner including, but not limited to, the imposition of fines, sanctions, or civil penalties, or an order to cease and desist from the establishment of additional protected cells. In no event shall the commissioner have the authority to cease the business of an existing protected cell, except by placement under administrative supervision or by order of rehabilitation, conservation or liquidation in accordance with the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-11 - No transaction of insurance business.

§ 27-64-11 No transaction of insurance business.  A protected cell company insurance securitization shall not be deemed to be an insurance or reinsurance contract. An investor in a protected cell company insurance securitization shall not, by sole means of this investment, be deemed to be transacting an insurance business in this state. The underwriters or selling agents (and their partners, directors, officers, members, managers, employees, agents, representatives and advisors) involved in a protected cell company insurance securitization shall not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory or consulting business by virtue of their activities in connection with those businesses.

History of Section.
(P.L. 1999, ch. 22, § 1; P.L. 2001, ch. 156, § 1.)



Chapter 27-64-12 - Rules.

§ 27-64-12 Rules.  The commissioner may promulgate reasonable rules and regulations as may be necessary to effectuate the purposes of this chapter.

History of Section.
(P.L. 1999, ch. 22, § 1.)






Chapter 27-65 - Commercial Special Risks

Chapter 27-65-1 - Commercial special risks.

§ 27-65-1 Commercial special risks.  (a) Commercial special risks. Notwithstanding any other provisions of this title to the contrary and except as limited in subsection (b) of this section, insurers shall not be required to file with, nor to receive approval from, the insurance division of the department of business regulation for policy forms or rates used in the insurance of commercial special risks located in this state. Commercial special risks are defined as:

(1) Risks written as commercial lines insurance, defined as insurance issued for purposes other than for personal, family or household, and which are written on an excess or umbrella basis;

(2) Those risks, or portions of them, written as commercial lines insurance, defined as insurance issued for purposes other than for personal, family or household, and which are not rated according to manuals, rating plans, or schedules including "A" rates;

(3) Risks written as commercial lines insurance that employ or retain the services of a "risk manager" and which also meet any one of the following criteria:

(i) Net worth over ten million dollars ($10,000,000);

(ii) Net revenue/sales of over five million dollars ($5,000,000);

(iii) More than twenty-five (25) employees per individual company or fifty (50) employees per holding company in the aggregate;

(iv) Aggregates premiums of over thirty thousand dollars ($30,000) excluding group life, group health, workers' compensation and professional liability (including but not limited to errors and omissions and directors and officers liability);

(v) Is a not for profit, or public entity with an annual budget or assets of at least twenty-five million dollars ($25,000,000); or

(vi) Is a municipality with a population of over twenty thousand (20,000);

(4) Specifically designated commercial special risks including:

(i) All risks classified as highly protected risks.

"Highly protected risk" means a fire resistive building that meets the highest standards of fire safety according to insurance company underwriting requirements;

(ii) All commercial insurance aviation risks;

(iii) All credit property insurance risks which are defined as "insurance of personal property of a commercial debtor against loss, with the creditor as sole beneficiary" or "insurance of personal property of a commercial debtor, with the creditor as primary beneficiary and the debtor as beneficiary of proceeds not paid to the creditor". For the purposes of this definition, "personal property" means furniture, fixtures, furnishings, appliances and equipment designed for use in a business trade or profession and not used by a debtor for personal or household use;

(iv) All boiler and machinery risks;

(v) All inland marine risks written as commercial lines insurance defined as insurance issued for purposes other than for personal, family or household; and

(vi) All fidelity and surety risks; and

(vii) All crime and burglary and theft risks.

(b) Notwithstanding subsection (a) of this section, the following lines of business shall remain subject to all filing and approval requirements contained in this title even if written for risks which qualify as commercial special risks:

(1) Life insurance;

(2) Annuities;

(3) Accident and health insurance;

(4) Automobile insurance which is mandated by statute;

(5) Workers' compensation and employers' liability insurance; and

(6) Issuance through residual market mechanisms.

(c) Any insurer which provides coverage to a commercial special risk shall disclose to the insured that forms used and rates charges are exempt from filing and approval requirements by this subsection. Records of all such disclosures shall be maintained by the insurer.

(d) Brokers for exempt commercial policyholders as defined in subdivision (a)(3) of this section shall be exempt from the due diligence requirements of § 27-3-38(b).

(e) Notwithstanding any other provisions of this title, the requirements of § 27-5-2 shall not apply to any policy insuring one or more commercial special risks located in this state.

History of Section.
(P.L. 1999, ch. 47, § 1; P.L. 2002, ch. 292, § 94; P.L. 2004, ch. 52, § 2; P.L. 2004, ch. 60, § 2; P.L. 2004, ch. 91, § 1; P.L. 2004, ch. 320, § 1; P.L. 2006, ch. 108, § 1; P.L. 2006, ch. 138, § 1; P.L. 2011, ch. 18, § 3; P.L. 2011, ch. 25, § 3.)



Chapter 27-65-2 - "Risk manager" defined.

§ 27-65-2 "Risk manager" defined.  As used in this chapter, "risk manager" means a full-time employee of, or a person certified and licensed and retained by, an exempt commercial policyholder who is qualified through: (1) education and experience; or (2) training and experience; to assess an exempt commercial policyholder's insurance needs and analyze and negotiate a policy of insurance and having primary responsibility or oversight of the risk management activities unction of an exempt commercial policyholder. A risk manager shall not receive commission, fees, or other consideration from the insurer in connection with the purchase of a commercial policy of insurance by the exempt commercial policyholder.

History of Section.
(P.L. 1999, ch. 47, § 1.)






Chapter 27-66 - The Health Insurance Conversions Act

Chapter 27-66-1 - Short title.

§ 27-66-1 Short title.  This chapter shall be known and may be cited as "The Health Insurance Conversions Act".

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-2 - Findings.

§ 27-66-2 Findings.  The general assembly finds and declares that:

(1) Rhode Island has a proud history of health insurance companies including health insurance corporations, health maintenance organizations, non-profit hospital service corporations, and non-profit medical service corporations doing business in this state;

(2) Nationally and regionally private investment is being made that results in the conversion of not-for-profit into for-profit health insurance corporations, health maintenance organizations, hospital service corporations and medical service corporations;

(3) These health insurance organizations and corporations provide an important health insurance product in the community. There are concerns that for profit health insurance organizations and corporations may engage in practices that affect the quality of the insurance coverage in the community as a whole and for more vulnerable members of society in particular;

(4) In order to protect public health and welfare, it is necessary to establish standards and procedures for health insurance organizations and corporation conversions.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-3 - Applicability.

§ 27-66-3 Applicability.  This chapter shall apply to health insurance corporations subject to chapter 1 of this title, nonprofit hospital or medical service corporations subject to chapters 19 or 20 of this title, and health maintenance organizations incorporated or resident in the state of Rhode Island.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-4 - Definitions.

§ 27-66-4 Definitions.  For purposes of this chapter:

(1) "Acquiree" means the person or persons which lose(s) any ownership or control in a health insurance corporation, health maintenance organization, non-profit hospital service corporations and non-profit medical service corporations;

(2) "Acquiror" means the person or persons which gain(s) an ownership or control in a health insurance corporation, health maintenance organization, non-profit hospital service corporation and non-profit medical service corporation;

(3) "Conversion" means any transfer by a person or persons of an ownership or membership interest or authority in a health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or the assets of these corporations, whether by purchase, merger, consolidation, lease, gift, joint venture, sale, or other disposition which results in a change of ownership or control or possession of twenty percent (20%) or greater of the members or voting rights or interests of the health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or of the assets of the health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or pursuant to which, by virtue of the transfer, a person, together with all persons affiliated with that person, holds or owns, in the aggregate, twenty percent (20%) or greater of the membership or voting rights or interests of the health insurance corporations, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or of the assets of the health insurance organization, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or the removal, addition or substitution of a partner which results in a new partner gaining or acquiring a controlling interest in the health insurance organization, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation or any change in membership which results in a new person gaining or acquiring a controlling vote in the health insurance corporation, health maintenance organization non-profit hospital service corporation, or non-profit medical service corporation;

(4) "Department" means the department of business regulation;

(5) "Director" means the director of the department of business regulation;

(6) "Existing health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation" means the health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation as it exists prior to the acquisition;

(7) "For profit corporation" means a legal entity formed for the purpose of transacting business which has as any one of its purposes pecuniary profit;

(8) "Health insurance corporation" means any insurance company subject to chapter 1 of this title of the general laws that offers health insurance in Rhode Island except that "health insurance corporation" shall not include companies whose health insurance policies only cover one or more of the following: disability income, long term care, legal services, hospital confinement indemnity, specified disease indemnity, sickness or bodily injury by accident or other limited health benefits.

(9) "Mutual insurance company" means a corporation in which shares are held exclusively by members to whom profits are distributed as dividends and members are both the insurer and the insured.

(10) "New health insurance corporations, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation" means the health insurance corporations, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation as it exists after the completion of a conversion;

(11) "Not-for-profit corporation" means a corporation subject to chapter 6 of title 7, including any corporation organized under special provisions of the general laws or under a private act which is declared to be a "charitable corporation".

(12) "Person" means any individual, trust or estate, partnership, joint venture, corporation, whether for profit or not for profit, (including associations, mutual insurance companies, joint stock companies and insurance companies);

(13) "Subscriber" means those persons or groups of persons who shall contract with a health insurance corporation, health maintenance organization, nonprofit hospital service corporation or nonprofit medical service corporation for health insurance.

(14) "Transacting parties" means any person or persons who seeks either to transfer or acquire ownership or a controlling interest or controlling authority in a health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation which would result in a change of ownership, control or authority of twenty percent (20%) or greater.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-5 - Prior approval required  Department of business regulation.

§ 27-66-5 Prior approval required  Department of business regulation.  A conversion shall require review and approval from the department of business regulation, after a public hearing, in accordance with the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-6 - Initial application  Conversions.

§ 27-66-6 Initial application  Conversions.  (a) No person shall engage in a conversion involving the establishment, maintenance, or operation of a health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation, without prior approval of the department of business regulation. The transacting parties shall file an initial application in accordance with subsection (b) of this section which shall, at a minimum, include the following information with respect to each transacting party and to the proposed new health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation:

(1) A detailed summary of the proposed conversion;

(2) Names, addresses and phone numbers of the transacting parties;

(3) Name, address, phone number and occupation of all officers, members of the board of directors, trustees, executive and senior level management including for each position, current persons and persons holding position during the past three (3) years;

(4) Articles of incorporation and certificate of incorporation;

(5) Bylaws and organizational charts;

(6) Organizational structure for existing transacting parties and each partner, affiliate, parent, subsidiary or related corporate entity in which the acquiror has a twenty percent (20%) or greater ownership interest;

(7) Conflict of interest statements, policies and procedures;

(8) Names, addresses and phone numbers of professional consultants engaged in connection with the proposed conversion;

(9) Copies of audited income statements, balance sheets, and other financial statements for the past three (3) years and to the extent they have been made public, audited interim financial statements and income statements together with detailed description of the financing structure of the proposed conversion including equity contribution, debt restructuring, stock issuance, partnership interests, stock offerings and the like;

(10) A detailed description as each relates to the proposed transaction for equipment leases, insurance, regulatory compliance, tax status, pending litigation or pending regulatory citations, pension plan descriptions and employee benefits, assessments and organizational goals;

(11) Copies of reports analyzing the proposed conversion during the past three (3) years including, but not limited to, reports by appraisers, accountants, investment bankers, actuaries and other experts;

(12) A description of the manner in which the price was determined including which methods of valuation and what data were used, and the names and addresses of persons preparing these documents, and this information is deemed to be proprietary;

(13) The name and mailing address of all facilities in which the acquiror maintains an ownership interest or controlling interest or operating authority;

(14) A list of pending or adjudicated citations, violations or charges against the facilities listed in subsection (13) brought by any governmental agency within the past three (3) years and the status or disposition of each matter with regard to its operation;

(15) The names of persons currently holding a position as an officer, director, or senior level management who will or will not maintain any position with the new health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation and whether this person will receive any salary, severance stock offering or any financial gain, current or deferred, as a result of or in relation to the proposed conversion;

(16) Current, signed original conflict of interest forms from all officers, directors, trustees, senior management, chairpersons or department chairpersons on a form acceptable to the attorney general;

(17) Any other material that the department of business regulation deems relevant to its investigation;

(18) A detailed description of real estate owned or leased including title reports for land owned and lease agreements concerning the proposed conversion;

(19) Copies of all documents related to: (i) identification of all charitable assets; (ii) accounting of all charitable assets for the past three (3) years; and (iii) distribution of the charitable assets including, but not limited to, endowments, restricted, unrestricted and specific purpose funds as each relates to the proposed transaction;

(20) A description of the plan as to how the new health insurance corporation, health maintenance organization, nonprofit hospital service corporation or nonprofit medical service corporation will provide community benefits and continued access to health insurance during the first three (3) years of operation;

(21) Copies of documents or description of any proposed plan for any entity to be created for charitable assets, including but not limited to, endowments, restricted, unrestricted and specific purpose funds, the proposed articles of incorporation, bylaws, mission statement, program agenda, method of appointment of board members, qualifications of board members, duties of board members, and conflict of interest policies;

(22) The application shall also include a complete statement of performance during the preceding one year with regard to the terms and conditions of approval of conversion and each projection, plan, or description submitted as part of the application for any conversion completed under any application.

(23) Copies of all NCQA (National Council on Quality Assurance) reports and profiles and all NAIC (National Association of Insurance Commissioners) reports issued during the past five (5) years;

(b) Two (2) copies of the initial application shall be provided to the department of business regulation and the department of attorney general simultaneously by United States mail, certified, return receipt requested.

(c) Except for information determined by the department of business regulation in accordance with § 27-66-23 to be confidential and/or proprietary, the initial application, supporting documentation, and the attorney general's report shall be considered public records and shall be available for inspection upon request.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-7 - Review process and review criteria by department of attorney general  Conversions.

§ 27-66-7 Review process and review criteria by department of attorney general  Conversions.  (a) The department of attorney general shall review all conversions involving a health insurance corporation, health maintenance organization non-profit hospital service corporation or non-profit medical service corporation.

(b) The department of attorney general shall, within twenty (20) days of its receipt of an initial application, inform the department of business regulation and/or the applicant of any additional information necessary to its ability to prepare the detailed report required under subsections (d) and (e) of this section.

(c) Upon receipt by the department of attorney general of the additional information requested in § 27-66-7(b), the application shall be deemed complete.

(d) The department of attorney general shall transmit, within sixty (60) days of the receipt of the completed application, a detailed report of its findings to the department of business regulation.

(e) The report of the department of the attorney general shall address each of the following criteria:

(1) Whether any conflict of interest exists concerning the proposed conversion relative to the officers, directors, senior management, experts or consultants engaged in connection with the proposed conversion including, but not limited to attorneys, accountants, investment bankers, actuaries, health care experts, or industry analysts;

(2) Whether individuals described in subdivision (1) of this subsection were provided with contracts or consulting agreements or arrangements that included pecuniary rewards based in whole, or in part on the contingency of the completion of the conversion;

(3) Whether any members of the board of directors will retain any authority in the new health insurance corporation, health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation;

(4) Whether individual officers, directors, or senior management engaged legal counsel to consider their individual rights or duties in acting in their capacity as a fiduciary in connection with the proposed conversion;

(5) Whether the conversion is proper under the Rhode Island Nonprofit Corporation Act, chapter 6 of title 7;

(6) Whether the conversion is proper under applicable state tax code provisions;

(7) Whether the individuals who represented the existing health maintenance organization, non-profit hospital service corporation or non-profit medical service corporation in negotiations avoided conflicts of interest;

(8) Whether the proposed conversion results in an abandonment of the original purposes of the acquiree or whether a resulting entity will depart from the traditional purposes and mission of the acquiree such that a cy pres proceeding would be necessary; (9) Whether the proposed conversion jeopardizes the tax status of the acquiree;

(10) Whether the transacting parties are in compliance with the Charitable Trust Act, chapter 9 of title 18;

(11) Whether the proposed conversion will harm the public's interest in trust property given, devised, or bequeathed to the acquiree for charitable, educational or religious purposes located or administered in this state;

(12) Whether a trustee or trustees of any charitable trust located or administered in this state will be deemed to have exercised reasonable care, diligence, and prudence in performing as a fiduciary in connection with the proposed conversion; and

(13) Whether the proposed conversion appropriately provides for the disposition of proceeds of the conversion, which may include, but not be limited to:

(i) Whether an existing entity or a new entity will receive the proceeds;

(ii) Whether appropriate tax status implications of the entity receiving the proceeds have been considered;

(iii) Whether the mission statement and program agenda will be or should be closely related with the purposes of the mission of the acquiree;

(iv) Whether any conflicts of interest arise in the proposed handling of the conversion's proceeds;

(v) Whether the bylaws and articles of incorporation have been prepared for the new entity;

(vi) Whether the board of any continuing entity will be independent from the new entity;

(vii) Whether the method for selecting board members, staff, and consultants is appropriate;

(viii)Whether the board will comprise an appropriate number of individuals with experience in pertinent areas such as foundations, health care, business, labor, community programs, financial management, legal, accounting, grant making and public members representing diverse ethnic populations of the affected community; and

(ix) Whether the size of the board and proposed length of board terms are sufficient.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-7.1 - Certain financial incentives prohibited.

§ 27-66-7.1 Certain financial incentives prohibited.  It being generally contrary to the public interest to lose local control of a nonprofit health insurer providing the majority of private health insurance coverage within the state, and such payments as are herein forbidden providing inducements to do so for personal gain, no officer, director or senior management employee of a nonprofit hospital and/or medical service corporation or of any subsidiary of such corporation shall solicit, accept, receive or maintain claim of right to any financial incentive, including any pecuniary reward, based in whole or in part on the contingency of, or as a result of, the completion of a conversion. For purposes of this section, "pecuniary award" includes, but is not limited to, bonuses, cash payouts, deferred payments, stock options and enhanced retirement packages. Nothing in this section shall be deemed to prohibit the employment of such an officer, director or employee by a successor corporation or entity following the completion of a conversion, nor to prohibit reasonable severance payments where no conversion is involved.

History of Section.
(P.L. 2004, ch. 330, § 3; P.L. 2004, ch. 567, § 3.)



Chapter 27-66-8 - Review process and review criteria by department of business regulation for conversions.

§ 27-66-8 Review process and review criteria by department of business regulation for conversions.  (a) The department shall review all proposed conversions involving a health insurance corporation, health maintenance organization, non-profit hospital service corporation or a non-profit medical service corporation.

(b) In reviewing proposed conversions in accordance with subsection (a) of this section the department shall adhere to the following process:

(1) Within ten (10) working days after receipt of two (2) copies of an initial application pursuant to § 27-66-6, the department shall publish notice of the application in a newspaper of general circulation in the state and shall notify by United States mail any person who has requested notice of the filing of the application. The notice shall state: (i) that an initial application has been received, (ii) the names of the transacting parties, (iii) the date by which a person may submit written comments to the department, and (iv) shall provide notice of the date, time and place of a public hearing;

(2) Within thirty (30) days after receipt of an initial application, the department shall advise the applicant in writing whether the application is complete, and, if not, shall specify what additional information is required;

(3) The department shall, upon receipt of information requested in subdivision (2) of this subsection, notify the applicant in writing of the date of completion of the application;

(4) The department shall approve, approve with conditions directly related to the proposed conversion, or disapprove the application within ninety (90) days of the date of completion of the application;

(c) In reviewing an application for a conversion involving health insurance corporations, health maintenance organizations, non-profit hospital service corporations, or non-profit medical service corporations the department shall consider the following criteria:

(1) Whether the proposed conversion provides reasonable assurance that the entity surviving after the conversion will be financially viable and competently managed;

(2) Whether the character, commitment, competence, and standing in the community, or any other communities served by the proposed transacting parties, are satisfactory;

(3) Whether the transacting parties have made a commitment to assure the continuation of collective bargaining rights, if applicable, and retention of the workforce;

(4) Whether the transacting parties have appropriately accounted for employment needs at the facility and addressed workforce retraining needed as a consequence of any proposed restructuring;

(5) Whether the acquiror has demonstrated that it has satisfactorily met the terms and conditions of approval for any previous conversion pursuant to an application submitted under § 27-66-5.

(6) Whether the acquiree established appropriate criteria in deciding to pursue a conversion in relation to carrying out its mission and purposes;

(7) Whether the acquiree formulated and issued appropriate requests for proposals in pursuing a conversion;

(8) Whether the acquiree considered the proposed conversion as the only alternative or as the best alternative in carrying out its mission and purposes;

(9) Whether the acquiree exercised due care in engaging consultants with the appropriate level of independence, education, and experience in similar conversions;

(10) Whether the acquiree exercised due care in accepting assumptions and conclusions provided by consultants engaged to assist in the proposed conversion;

(11) Whether the acquiree accepted fair consideration and value for any management contracts made part of the proposed conversion;

(12) Whether the proposed conversion contemplates the appropriate and reasonable fair market value;

(13) Whether the proposed conversion was based upon appropriate valuation methods including, but not limited to, market approach, third party report or fairness opinion;

(14) Whether officers, directors, or senior management deliberately acted or failed to act in a manner that impacted negatively on the value or purchase price;

(15) Whether the board exposed an inappropriate amount of assets by accepting in exchange for the proposed conversion future or contingent value based upon success of the new health insurance corporations, health maintenance organizations, nonprofit hospital service corporations, and nonprofit medical service corporations;

(16) Whether the formula used in determining the value of the acquiree was appropriate and reasonable which may include, but not be limited to, factors such as: the multiple factor applied to the "EBITDA": earnings before interest, taxes, depreciation, and amortization; the time period of the evaluation; price/earnings multiples; the projected efficiency differences between the acquiree and the new entity and the historic value of any tax exemptions granted to the acquiree;

(17) Whether the transacting parties have made a commitment: (i) to honor existing contracts with subscribers, businesses and providers, and (ii) to satisfy outstanding liabilities to providers through a formal account reconciliation process;

(18) Whether a right of first refusal to repurchase the assets has been retained;

(19) Whether a control premium is an appropriate component of the proposed conversion;

(20) Whether the value of assets factored in the conversion is based on past performance or future potential performance;

(21) Whether the board exercised due care in assigning a value to the acquiree and its charitable assets in proceeding to negotiate the proposed conversion;

(22) Any criteria delineated in § 27-35-2(d)(1) which the department deems applicable and appropriate.

(23) The detailed report submitted to the department of business regulation, by the department of the attorney general; and

(24) Any other criteria the department deems relevant to its investigation;

(25) Whether the transacting parties have made a commitment to assure access to care for insured, underinsured and uninsured members of the community;

(26) Whether the proposed conversion negatively impacts on the quality and reliability of health services.

(d) In considering the criteria in subsection (c), the department shall assign any weight and importance that it deems necessary and appropriate under the circumstances to carry out the purposes of this chapter.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-9 - Reports, use of experts, costs.

§ 27-66-9 Reports, use of experts, costs.  The department of business regulation and/or the department of the attorney general may, in effectuating the purposes of this chapter engage experts or consultants including, but not limited to, actuaries, investment bankers, accountants, attorneys, or industry analysts. All copies of reports prepared by experts and consultants, and costs associated with them, shall be made available to the transacting parties and to the public. All costs incurred under this provision shall be the responsibility of one or more transacting parties in an amount to be determined by the director as he or she deems appropriate. No application for a conversion made pursuant to the requirements of this chapter shall be considered complete unless an agreement has been executed with the director for the payment of costs in accordance with this section.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-10 - Investigation  Notice to attend  Court order to appear  Contempt.

§ 27-66-10 Investigation  Notice to attend  Court order to appear  Contempt.  (a) The director and/or the department of the attorney general may conduct investigations in discharging the duties required under this chapter. For purposes of this investigation the director or the attorney general may require any person, agent, trustee, fiduciary, consultant, institution, association, or corporation directly related to the proposed conversion to appear at any time and place that the director or the attorney general may designate, then and there under oath to produce for the use of the director or the attorney general any and all documents and other information.

(b) Whenever the director or the attorney general may require the attendance of any person as provided in subsection (a) of this section, the director or the attorney general shall issue a notice setting the time and place when the attendance is required and shall cause the notice to be delivered or sent by registered or certified mail to the person at least fourteen (14) days before the date fixed in the notice for the attendance.

(c) If any person receiving notice pursuant to this provision neglects to attend or remain in attendance so long as may be necessary for the purposes for which the notice was issued, or refuses to produce information requested, any justice of the superior court for the county within which the inquiry is carried on or within which the person resides or transacts business, upon application by the director or the attorney general, or any transacting party shall have jurisdiction to hear and consider on an expedited basis the request, and if appropriate and relevant to the consideration of proposed conversion, may issue to the person an order requiring the person to appear before the director or the attorney general there to produce for the use of the director or the attorney general evidence in accordance with the terms of the order of the court, and any failure to obey the order of the superior court may be punished by the court as contempt of court.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-11 - Perjury.

§ 27-66-11 Perjury.  Any person who is found to have testified falsely under oath before the general assembly, department of business regulation or department of attorney general, pursuant to this chapter shall be subject to prosecution for perjury and be subject to the penalties set forth in § 11-33-1.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-12 - Licensing fees.

§ 27-66-12 Licensing fees.  Nothing contained in this chapter shall be deemed to affect the licensing fees set forth in chapters 19, 20 and 41 of this title.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-13 - Concurrent approval  License.

§ 27-66-13 Concurrent approval  License.  A decision of the director required by this chapter shall be subject to chapter 35 of title 42. For any conversion subject to this chapter, the director may combine any hearings required by this chapter with any hearings on similar or related matters required by chapters 19, 20 and 41 of this title and shall consider issues of market share especially as they affect quality, access, and affordability of service.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-14 - No derogation of attorney general.

§ 27-66-14 No derogation of attorney general.  (a) No provision of this chapter shall derogate from the common law or statutory authority of the attorney general nor shall any provision be construed as a limitation on the common law or statutory authority of the attorney general, including the authority to investigate at any time charitable trusts for the purpose of determining and ascertaining whether they are being administered in accordance with law and with the terms and purposes of those trusts.

(b) No provision of this chapter shall be construed as a limitation on the application of the doctrine of cy pres or any other legal doctrine applicable to charitable assets and/or charitable trusts.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-15 - Distribution of proceeds from acquisition  Selection and establishment of an independent foundation.

§ 27-66-15 Distribution of proceeds from acquisition  Selection and establishment of an independent foundation.  (a) In the event of the approval of a conversion involving a not for profit corporation, as an acquiree, it may be required that the proceeds from the sale and any endowments, restricted, unrestricted and specific purpose funds may be transferred to a charitable foundation established in this section.

(b) The determination whether the proceeds of the conversion shall be transferred to the foundation established in this section shall be made pursuant to the common law doctrine of cy pres and chapter 4 of title 18.

(c) The board of directors shall consist of an executive director, who shall serve ex-officio, and nine (9) members, all of whom shall be citizens and residents of this state and none of whom shall be members of the general assembly, and three (3) of whom shall be appointed by the governor, three (3) of whom shall be appointed by the speaker of the house and three (3) of whom shall be appointed by the president of the senate. The board members may include one or more members with experience in matters including financial, legal, business, labor, health care delivery, investments, community purpose, grant-making, health insurance and members who represent diverse populations of the affected community and not more than three (3) members of the board may be prior board members of the acquiree.

(d) The members shall be appointed for terms of three (3) years except for the three (3) members originally appointed by each of the appointing authorities; one shall be appointed for a term of one year, one shall be appointed for a term of two (2) years and one for a term of three (3) years. The board shall annually elect a chairperson from among its members and other officers it deems necessary for the performance of its duties and board members shall not receive compensation.

(e) Control of the distribution of the proceeds of the fund is vested solely in the board provided, the investment responsibility shall be through the "Rhode Island Foundation", or similar foundation.

(f) Vacancies occurring on the board may be filled by a majority vote of the remaining board members.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1; P.L. 2001, ch. 180, § 58.)



Chapter 27-66-16 - Powers and duties of the board.

§ 27-66-16 Powers and duties of the board.  The board is vested with full power, authority, and jurisdiction over the foundation and may perform all acts necessary or convenient in the exercise of any power, authority, or jurisdiction over the foundation; including the power to intervene in any cy pres proceeding involving the transfer of proceeds from health care conversion in order to seek their transfer to the foundation, or as an amicus curiae.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-17 - Personal liability excluded.

§ 27-66-17 Personal liability excluded.  The members of the board and officers or employees of the foundation are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the foundation unless that conduct is deemed to be gross misconduct or reckless.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-18 - Implementation.

§ 27-66-18 Implementation.  (a) The attorney general may take all steps necessary to effectuate the purposes of § 27-66-15 and the board shall be appointed no more than sixty (60) days after the completion of the conversion. The board shall act promptly to appoint an executive director, hire any staff as necessary, and acquire necessary facilities and supplies to begin the operation of the foundation;

(b) The board shall conduct a public hearing to solicit comments on the proposed mission statement, program agenda, corporate structure, and strategic planning. The board shall hold a public hearing within one hundred eighty (180) days of establishment of the board and on an annual basis after this.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-19 - Annual report.

§ 27-66-19 Annual report.  The board shall submit an annual report and a copy of Form 990 as required by the Internal Revenue Service to the governor, the attorney general and the legislature.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-20 - General powers and limitations.

§ 27-66-20 General powers and limitations.  For the purposes of exercising the specific powers granted in this chapter and effectuating the other purposes of this chapter, the foundation:

(1) May be sued and sue;

(2) May have a seal and alter it at will;

(3) May make, amend, and repeal rules relating to the conduct of the business of the foundation;

(4) May enter into contracts relating to the administration of the foundation;

(5) May rent, lease, buy or sell property in its own name and may construct or repair buildings necessary to provide space for its operations;

(6) May hire personnel, consultants and experts and set salaries; and

(7) May perform all other functions and exercise all other powers that are necessary, appropriate or convenient to administer the foundation.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-21 - Failure to comply  Penalties.

§ 27-66-21 Failure to comply  Penalties.  If any person knowingly violates or fails to comply with any provision of this chapter or willingly or knowingly gives false or incorrect information:

(1) The director may, after notice and opportunity for a prompt and fair hearing to the applicant or licensee, deny, suspend or revoke a license, or to take corrective action necessary to secure compliance under this chapter; or

(2) The superior court, after notice and opportunity for a prompt and fair hearing, may impose a fine of not more than one hundred thousand dollars ($100,000) or impose a prison term of not more than five (5) years.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1; P.L. 2009, ch. 310, § 10.)



Chapter 27-66-22 - Powers of the department of business regulation.

§ 27-66-22 Powers of the department of business regulation.  The department may adopt rules, including measurable standards, as may be necessary to accomplish the purpose of this chapter.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-23 - Determination of confidentiality by the department of business regulation.

§ 27-66-23 Determination of confidentiality by the department of business regulation.  The director shall have the power to decide whether any information required by this chapter of an applicant is confidential and/or proprietary. The decisions by the department of business regulation shall be made prior to any public notice of an initial application or any public review of the information.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-24 - Exceptions  Rehabilitation, liquidation or conservation.

§ 27-66-24 Exceptions  Rehabilitation, liquidation or conservation.  No proposed conversion shall be subject to this chapter in the event that the health insurance corporation, health maintenance corporation, a nonprofit hospital service corporation, nonprofit medical service corporation or affiliate or subsidiary of them is subject to an order from the superior court directing the director to rehabilitate, liquidate or conserve, as provided in §§ 27-19-28, 27-20-24, 27-41-18, or chapter 14.1, 14.2,14.3 or 14.4 of this title.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1; P.L. 2002, ch. 292, § 95.)



Chapter 27-66-25 - Applicability.

§ 27-66-25 Applicability.  The acquirors shall be subject to the provisions of chapters 17.12 and 17.13 of title 23.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-26 - Conflict of law.

§ 27-66-26 Conflict of law.  The provisions of this chapter shall supersede the provisions of chapters 19, 20, and 41 of this title in conflict with this chapter. Except as expressly provided in this chapter, this chapter shall supersede chapter 35 of this title with respect to conversions subject to this chapter, except for conversions involving domestic insurance companies subject to chapter 1 of this title, which conversion shall be subject to chapter 35 of this title.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)



Chapter 27-66-27 - Severability.

§ 27-66-27 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1999, ch. 215, § 1; P.L. 1999, ch. 376, § 1.)






Chapter 27-67 - The Health Insurance Market Expansion Act

Chapter 27-67-1 - Short title.

§ 27-67-1 Short title.  This chapter shall be known and may be cited as "The Health Insurance Market Expansion Act."

History of Section.
(P.L. 2004, ch. 383, § 1.)



Chapter 27-67-2 - Findings.

§ 27-67-2 Findings.  The general assembly finds and declares that:

(1) Rhode Island has a proud history of health insurance companies including health insurance corporations, health maintenance organizations, nonprofit hospital service corporations, and nonprofit medical service corporations doing business in this state;

(2) Nationally and regionally, insurance corporations, health maintenance organizations, hospital service corporations and medical service corporations, are being consolidated or are departing from some state insurance markets. Rhode Island is one of twelve (12) states with three (3) or fewer health insurers active in the group insurance market;

(3) One reason cited for the departure of health insurers from the state of Rhode Island is the size of our population. States with larger populations offer a greater opportunity for competition and profit; and

(4) A regional approach to health insurance that joins Rhode Island's health insurance market with those of the other New England states may expand the opportunities for regional insurers to offer insurance in Rhode Island.

History of Section.
(P.L. 2004, ch. 383, § 1; P.L. 2008, ch. 99, § 1; P.L. 2008, ch. 160, § 1.)



Chapter 27-67-3 - Definitions.

§ 27-67-3 Definitions.  (1) "Department" means the department of business regulation;

(2) "Health insurer" means the health insurance corporation, health maintenance organization, nonprofit hospital service corporation or nonprofit medical service corporation as defined in chapters 1, 18, 19 and 20 of this title.

History of Section.
(P.L. 2004, ch. 383, § 1; P.L. 2008, ch. 99, § 1; P.L. 2008, ch. 160, § 1.)



Chapter 27-67-4 - Establishment of a regional health insurance market.

§ 27-67-4 Establishment of a regional health insurance market.  The health insurance commissioner shall undertake a review of the existing laws and regulations pertaining to the business of health insurance in this state, and in other New England states. On or before March 1, 2009, the health insurance commissioner shall submit a report to the general assembly on what changes would be necessary to the laws and/or regulations of Rhode Island in order to meet the goal of enabling health insurers licensed in other New England states to do business in Rhode Island without a separate application for licensure in Rhode Island. The report shall address the policy implications of implementing the identified changes in law and regulations, and the potential advantages and disadvantages of creating a regional health insurance market.

The report shall further address the extent to which licensure is a barrier to bringing other health insurers into the Rhode Island market. The report shall further address the manner in which licensure can be automatically granted to those insurers licensed in other New England states while still requiring that such insurers otherwise remain bound by the non-licensure related laws and regulations governing the administration of health insurance benefit plans in Rhode Island. The report shall include an analysis of barriers to the creation of a regional health insurance market and a proposed timeline for implementing all changes that would be needed to establish a regional health insurance market.

History of Section.
(P.L. 2004, ch. 383, § 1; P.L. 2008, ch. 99, § 1; P.L. 2008, ch. 160, § 1.)






Chapter 27-68 - Pilot Primary Care Program for the Uninsured

Chapter 27-68-1 - Legislative findings.

§ 27-68-1 Legislative findings.  The general assembly hereby finds and declares that:

(1) Although Rhode Island has one of the highest rates of health insurance coverage in the nation, gaps in coverage remain and the rate of coverage dropped significantly during the past year.

(2) From 2001 to 2002, the state's uninsured rate for working age adults went from eight percent (8%) to eleven percent (11%), one of eighteen (18) states in the country with a significant increase.

(3) Significant health insurance premium rate increases over the past two (2) years especially for small businesses and the self-insured are contributing to an increase in the rate of the uninsured.

(4) The largest segment of uninsured Rhode Island residents are adults with low incomes, many of whom are employed.

(5) Individuals without health coverage often resort to expensive emergency room care that ultimately drives up the overall cost of care for everyone and adds to the state's uncompensated care burden.

(6) Rhode Island residents use of emergency room services is greater than that of the nation.

(7) The institute of medicine defines primary care as the provision of integrated, accessible health care services by clinicians who are accountable for addressing a large majority of personal health care needs, developing a sustained partnership with patients, and practicing in the context of family and community.

(8) Access to primary health care should be available to every resident of the state regardless of income and whether or not they have access to health insurance.

History of Section.
(P.L. 2004, ch. 611, § 1.)



Chapter 27-68-2 - Pilot primary care program established.

§ 27-68-2 Pilot primary care program established.  To increase access to primary care for those state residents who do not have access to health insurance coverage or who are unable to afford health insurance coverage, the director of the state department of human services in collaboration with the director of the department of health shall develop a plan for a pilot primary care program for uninsured residents of the state. The pilot program may include enrollee premiums and co-insurance payments that are income-based with premiums and/or co-insurance subsidized by the state. The pilot program may also include catastrophic or reinsurance coverage provided under the auspices of the state. In designing the pilot program, the director may consider a variety of service delivery and financing models including capitation payments to private physicians, a buy-in program under RIte Care and coverage arrangements purchased from qualified community health centers. In developing the pilot program the director may seek available federal grant monies, including medicaid, and private foundation grants. The director shall submit the plan for the pilot primary care program to the governor, the speaker of the house, the president of the senate, the majority leaders of the house and senate and the chairpersons of the house and senate finance committees by January 15, 2005. The plan shall include eligibility criteria for participation in the pilot program, the scope of services to be offered, the geographic area and population to be served, and cost estimates to implement the program.

History of Section.
(P.L. 2004, ch. 611, § 1.)






Chapter 27-69 - Mandated Benefits

Chapter 27-69-1 - Purpose.

§ 27-69-1 Purpose.  The purpose of this chapter is to provide for the availability of health plans that qualify as high deductible health plans which may be purchased for use with a health savings account and all similar plans that may be tax-favored under title 26 of the United States Code, as amended from time to time, and under those laws of this state that provide for taxation. This chapter shall be liberally construed to allow employers, employees and individuals to receive maximum tax benefits provided in federal or state law through use of high deductibles and other cost-sharing by a beneficiary.

History of Section.
(P.L. 2005, ch. 97, § 5; P.L. 2005, ch. 99, § 5.)



Chapter 27-69-2 - Definitions.

§ 27-69-2 Definitions.  (a) "Commissioner" shall mean the director of the department of business regulation or the health insurance commissioner, as appropriate.

(b) "Health plan" shall mean "health insurance coverage" as defined in subsections 27-18.5-2(8)(i) and 27-18.6-2(16)(i) or "health benefit plan" as defined in § 27-50-3.

(c) "High deductible health plan" shall have the same meaning as defined in 26 U.S.C. 223.

(d) "Mandated benefit law" shall mean any law of this state that requires provision of health insurance coverage for a specified service or payment to a specified type of health care provider, including, but not limited to, the benefits or services mandated in §§ 27-18-48.1, 27-18-60, 27-18-62, 27-18-64, similar provisions in title 27, chapters 19, 20 and 41, and §§ 27-18-3(c), 27-38.2-1 et seq., and all mandated benefit laws passed subsequent to the effective date of this chapter unless applicability of this chapter is specifically excluded in such law.

History of Section.
(P.L. 2005, ch. 97, § 5; P.L. 2005, ch. 99, § 5.)



Chapter 27-69-3 - Deductibles and other cost-sharing.

§ 27-69-3 Deductibles and other cost-sharing.  Notwithstanding anything to the contrary in any mandated benefit law, no mandated benefit law shall be construed to forbid inclusion in any health plan of a provision for any deductible and/or other cost-sharing provisions suitable to qualify a health plan, which may be purchased for use with health savings accounts for a tax preference, as a high deductible health plan or any other similar federal or state tax preference available now or in the future; provided, however, that this section shall not exempt high deductible health plans from any other provision of applicable mandated benefit laws. The commissioner shall retain jurisdiction to approve policies, rates and forms for all high deductible health plans pursuant to the provisions of this title and title 42 of the general laws.

History of Section.
(P.L. 2005, ch. 97, § 5; P.L. 2005, ch. 99, § 5.)



Chapter 27-69-4 - Rules and regulations.

§ 27-69-4 Rules and regulations.  The commissioner shall promulgate any rules or regulations as he or she shall deem necessary for the efficient administration of this chapter.

History of Section.
(P.L. 2005, ch. 97, § 5; P.L. 2005, ch. 99, § 5.)



Chapter 27-69-5 - Severability.

§ 27-69-5 Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are severable.

History of Section.
(P.L. 2005, ch. 97, § 5; P.L. 2005, ch. 99, § 5.)






Chapter 27-70 - Health Insurance Tax Incentive

Chapter 27-70-1 - Short title.

§ 27-70-1 Short title.  This chapter shall be known and may be cited as "The Health Insurance Tax Incentive".

History of Section.
(P.L. 2007, ch. 125, § 1; P.L. 2007, ch. 231, § 1.)



Chapter 27-70-2 - Definitions.

§ 27-70-2 Definitions.  As used in this chapter:

(1) "Employee" has the meaning set forth in subsection 28-42-3(14).

(2) "Employer" has the meaning set forth in subsection 28-42-3(15).

History of Section.
(P.L. 2007, ch. 125, § 1; P.L. 2007, ch. 231, § 1.)



Chapter 27-70-3 - Cafeteria plans.

§ 27-70-3 Cafeteria plans.  On or before July 1, 2009, each employer with annual average employment of more than twenty-five (25) employees for six (6) consecutive months of the year in the state of Rhode Island shall adopt and maintain for its employees a cafeteria plan that satisfies the Internal Revenue Code 26 U.S.C. § 125 and the rules and regulations promulgated by the office of the health insurance commissioner and through which the employees and their dependents may purchase health insurance. Nothing in this section shall be construed to require an employer covered by this section to pay for, or otherwise contribute to, the cost of any health insurance purchased through the cafeteria plan.

History of Section.
(P.L. 2007, ch. 125, § 1; P.L. 2007, ch. 231, § 1.)



Chapter 27-70-4 - Regulatory oversight.

§ 27-70-4 Regulatory oversight.  The director of the department of labor and training shall have the authority to promulgate rules and regulations for the implementation and administration of this chapter.

History of Section.
(P.L. 2007, ch. 125, § 1; P.L. 2007, ch. 231, § 1.)






Chapter 27-71 - Market Conduct Surveillance Act

Chapter 27-71-1 - Short title.

§ 27-71-1 Short title.  This chapter shall be known and may be cited as the "Market Conduct Surveillance Act".

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-2 - Purpose  Legislative intent.

§ 27-71-2 Purpose  Legislative intent.  (a) The purpose of this chapter is to establish a framework for insurance market conduct actions, including:

(1) Processes and systems for identifying, assessing and prioritizing market conduct problems that have an adverse impact on consumers, policyholders and claimants;

(2) Market conduct actions by a commissioner to substantiate such market conduct problems and a means to remedy market conduct problems; and

(3) Procedures to communicate and coordinate market conduct actions among states to foster the most efficient and effective use of resources.

(b) This chapter does not apply to entities regulated by the office of health insurance commissioner under chapter 42-14.5 ("The Rhode Island Healthcare Reform Act of 2004  Health Insurance Oversight") or any insurer licensed only in the state of Rhode Island.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-3 - Definitions.

§ 27-71-3 Definitions.  (a) "Commissioner" means the "director of the department of business regulation" or his or her designee.

(b) "Complaint" means a written or documented oral communication to the commissioner primarily expressing a grievance, meaning an expression of dissatisfaction. For healthcare companies, a grievance is a written complaint submitted by or on behalf of a covered person.

(c) "Comprehensive market conduct examination" means a review of one or more lines of business of an insurer domiciled in this state that is not conducted for cause. The term includes a review of rating, tier classification, underwriting, policyholder service, claims, marketing and sales, producer licensing, complaint handling practices, or compliance procedures and policies.

(d) "Market conduct action" means any of the full range of activities that the commissioner may initiate to assess the market and practices of individual insurers, beginning with market analysis and extending to targeted examinations. The commissioner's activities to resolve an individual consumer complaint or other reports of a specific instance of misconduct are not market conduct actions for purposes of this chapter.

(e) "Market analysis" means a process whereby market conduct surveillance personnel collect and analyze information from filed schedules, surveys, required reports and other sources in order to develop a baseline and to identify patterns or practices of insurers licensed to do business in this state that deviate significantly from the norm or that may pose a potential risk to the insurance consumer.

(f) "Market conduct examination" means the examination of the insurance operations of an insurer licensed to do business in this state in order to evaluate compliance with the applicable laws and regulations of this state. A market conduct examination may be either a comprehensive examination or a targeted examination. A market conduct examination is separate and distinct from a financial examination of an insurer performed pursuant to the Rhode Island general laws, but may be conducted at the same time.

(g) "Market conduct surveillance personnel" means those individuals employed or contracted by the commissioner to collect, analyze, review or act on information on the insurance marketplace, which identifies patterns or practices of insurers.

(h) "National Association of Insurance Commissioners" (NAIC) means the organization of insurance regulators from the fifty (50) states, the District of Columbia, and the four U.S. territories.

(i) "NAIC" market regulation handbook" means a handbook, developed and adopted by the NAIC, or successor product, which:

(A) outlines elements and objectives of market analysis and the process by which states can establish and implement market analysis programs; and

(B) sets up guidelines that document established practices to be used by market conduct surveillance personnel in developing and executing an examination.

(j) "NAIC market conduct uniform examination procedures" means the set of guidelines developed and adopted by the NAIC designed to be used by market conduct surveillance personnel in conducting an examination.

(k) "NAIC" standard data request" means the set of field names and descriptions developed and adopted by the NAIC for use by market conduct surveillance personnel in an examination.

(l) "Qualified contract examiner" means a person under contract to the commissioner, who is qualified by education, experience and, where applicable, professional designations, to perform market conduct actions.

(m) "Targeted examination" means a focused exam conducted for cause, based on the results of market analysis indicating the need to review either a specific line of business or specific business practices, including but not limited to, underwriting and rating, marketing and sales, complaint handling operations/management, advertising materials, licensing, policyholder services, non-forfeitures, claims handling, or policy forms and filings. A targeted examination may be conducted by desk examination of by an on-site examination:

(1) "Desk examination" means a targeted examination that is conducted by an examiner at a location other than the insurer's premises. A desk examination is usually performed at the department of business regulation's offices with the insurer providing requested documents by hard copy, microfiche, discs, or other electronic media, for review; and

(2) "On-site examination" means a targeted examination conducted at the insurer's home office or the location where the records under review are stored.

(n) "Third-party model or product" means a model or product provided by an entity separate from and not under directed or indirect corporate control of the insurer using the model or product.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-4 - Domestic responsibility and deference to other states.

§ 27-71-4 Domestic responsibility and deference to other states.  (a) The commissioner is authorized to conduct market conduct examinations as deemed necessary by the commissioner for Rhode Island policyholder protection, which shall be accomplished by comprehensive or targeted examinations of domestic insurers and targeted examinations of foreign insurers, based on the results of market analysis. The commissioner may delegate responsibility for conducting an examination of a domestic insurer, foreign insurer, or an affiliate of an insurer to the insurance commissioner of another state if that insurance commissioner agrees to accept the delegated responsibility for the examination.

(b) The commissioner may delegate such responsibility to a commissioner of a state in which the domestic insurer, foreign insurer, or affiliate has a significant number of policies or significant premium volume.

(c) If the commissioner elected to delegate responsibility for examining an insurer, the commissioner shall accept a report of the examination prepared by the commissioner to whom the responsibility has been delegated.

(d) In lieu of conducting a market conduct examination of an insurer, the commissioner shall accept a report of a market conduct examination on such insurer prepared by the insurance commissioner of the insurer's state of domicile or another state, unless:

(1) The laws of that state applicable to the subject of the examination are not deemed by the commissioner to be substantially similar to those of this state;

(2) The examining state does not have market conduct surveillance system that the commissioner deems comparable to the market conducted surveillance system required under this chapter; or

(3) The examination from the other state's commissioner has not be conducted within the past three (3) years.

(e) If the insurance commissioner or the designee to whom the examination responsibility was delegated pursuant to paragraph (a) of this section or the report of a market conduct examination prepared by the insurance commissioner of another state pursuant to paragraph (d) of this section, did not evaluate the specific area or issue of concern to the commissioner or a specific requirement of Rhode Island law, the commissioner may pursue a targeted examination or market analysis of the unexamined area pursuant to this statute.

(f) The commissioner's determination under subsection (d) is discretionary with the commissioner and is not subject to appeal.

(g) Subject to a determination under subsection (d), if a market conduct examination conducted by another state results in a finding that an insurer should modify a specific practice or procedure, the commissioner shall accept documentation that the insurer has made a similar modification in the state, in lieu of initiating a market conduct action or examination related to that practice or procedure. The commissioner may require other or additional practice or procedure modifications as are necessary to achieve compliance with specific state laws or regulations, which differ substantially from those of the state that conducted the examination.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-5 - Market analysis procedures.

§ 27-71-5 Market analysis procedures.  (a) The commissioner shall gather information as deemed necessary from data currently available, as well as surveys and required reporting requirements, information collected by the NAIC and a variety of other objective sources in both the public and private sectors including law enforcement inquires.

(2) Such information, when collected, shall be analyzed in order to develop a baseline understanding of the marketplace and to identify for further review insurers and/or practices that deviate significantly from the norm or that may pose a potential risk to the insurance consumer. The commissioner shall use the NAIC Market Regulation Handbook as one resource in performing this analysis (or procedures, adopted by regulation, that are substantially similar to the foregoing NAIC product).

(3) The commissioner shall perform the analysis described under this section by:

(i) Identifying key lines of business for systematic review;

(ii) Identifying companies for further analysis based on available information.

(b) If the analysis compels the commissioner to inquire further into a particular insurer or practice, the following continuum of market conduct actions may be considered prior to conducting a targeted, on-site market conduct examination. The action selected shall be made known to the insurer in writing if the action involves insurer participation or response. These actions may include, but are not limited to:

(1) Correspondence with insurer;

(2) Insurer interviews;

(3) Information gathering;

(4) Policy and procedure reviews;

(5) Interrogatories;

(6) Review of insurer self-evaluation (if not subject to a privilege of confidentiality) and compliance programs, including membership in a best-practice organization; and

(7) Desk examinations.

(c) The commissioner shall select a market conduct action that is efficient for the department of business regulation and the insurer, while still protecting the insurance consumer.

(d) The commissioner shall take those steps reasonably necessary to eliminate requests for information that duplicate information provided as part of an insurer's annual financial statement, the annual market conduct statement of the National Association of Insurance Commissioners, or other required schedules, surveys, or reports that are regularly submitted to the commissioner, or with data requests made by other states if that information is available to the commissioner, unless the information is state specific, and coordinate market conduct actions and findings with other states.

(e) Causes or conditions, if identified through market analysis, that may trigger a target examination, included but are not limited to:

(1) Information obtained from a market conduct annual statement, market survey or report of financial examination indicating potential fraud, that the insurer is conducting the business of insurance without a license or is engaged in a potential pattern of violation of the general laws or law enforcement inquiry.

(2) A number of complaints against the insurer or a complaint ratio sufficient to indicate potential fraud, conducting the business of insurance without a license, or a potential pattern of unfair trade practice in violation of the general laws. For the purposes of this section, a complaint ratio shall be determined for each line of business.

(3) Information obtained from other objective sources, such as published advertising materials indicating potential fraud, conducting the business of insurance without a license, or evidencing a potential pattern of unfair trade practice in violation of the general laws.

(4) Patterns of violations of the general laws and administrative regulations promulgated thereunder that cause consumer harm.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-6 - Protocols for market conduct actions.

§ 27-71-6 Protocols for market conduct actions.  (a) Market conduct actions taken as a result of a market analysis shall focus on the general business practices and compliance activities of insurers, rather than identifying infrequent or unintentional random errors that do not cause consumer harm.

(b) The commissioner is authorized to determine the frequency and timing of such market conduct actions. The timing shall depend upon the specific market conducted action to be initiated, unless extraordinary circumstances indicating a risk to consumers require immediate action.

(2) If the commissioner has information that more than one insurer is engaged in common practices that may violate statute or regulations, he or she may schedule and coordinate multiple examinations simultaneously.

(c) The insurer shall be given an opportunity to resolve such matters that arise as a result of market analysis to the satisfaction of the commissioner before any additional market conduct actions are taken against the insurer. If the insurer has modified such practice or procedure as a result of a market conduct action taken by the commissioner of another state, the commissioner shall accept appropriate documentation that the insurer has satisfactorily modified the practice or procedure and made similar modification to such practice or procedure in this state. The commissioner may require other or additional practice or procedure modifications as are necessary to achieve compliance with specific state laws or regulations, which differ substantially from those of the state conducted examination.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-7 - Protocols for targeted market conduct examinations.

§ 27-71-7 Protocols for targeted market conduct examinations.  (a) When the commissioner identifies through market analysis a pattern of conduct or practice by an insurer which requires further investigation, and less intrusive market conduct actions identified in subsection 27-71-5(b) are not appropriate, the commissioner has the discretion to conduct targeted, market conduct examinations in accordance with the NAIC Market Conduct Uniform Examination Procedures and the Market Regulation Handbook (or procedures, adopted by regulation, that are substantially similar to the foregoing NAIC products).

(b) If the insurer to be examined is not a domestic insurer, the commissioner may communicate with and may coordinate the examination with the insurance commissioner of the state in which the insurer is organized.

(c) Concomitant with the notification requirements established in subsection (e) of this section, the commissioner shall post notification on the NAIC Examination Tracking System, or comparable NAIC product as determined by the commissioner, that a market conduct examination has been scheduled.

(d) The commissioner may not conduct a comprehensive market conduct examination more frequently than once every three (3) years. The commissioner may decide not to conduct a comprehensive market conduct examination based on market analysis.

(e) Prior to commencement of a targeted on-site market conducted examination, market conduct surveillance personnel shall prepare a work plan and proposed budget. Such proposed budget, which shall be reasonable for the scope of the examination, and work plan shall be provided to the company under examination.

(2) Market conduct examinations shall, to the extent feasible, utilize desk examinations and data requests prior to a targeted on-site examination.

(3) Market conduct examinations shall be conducted in accordance with the provisions set forth the in the NAIC Market Regulation Handbook and the NAIC Market Conduct Uniform Examinations Procedures (or procedures, adopted by regulation, that are substantially similar to the foregoing NAIC products).

(4) Prior to the conclusion of a market conduct examination, the individual among the market conduct surveillance personnel who is designated as the examiner-in-charge shall schedule an exit conference with the insurer.

(f) Announcement of the examination shall be sent to the insurer and posted on the NAIC's Examination Tracking System (or comparable NAIC product, as determined by the commissioner) as soon as possible but in no case later than sixty (60) days before the estimated commencement of the examination, unless extraordinary circumstances indicating a risk to consumers requires immediate action. Such announcement to the insurer shall contain:

(1) The name and address of the insurer(s) being examined;

(2) The name and contact information of the examiner-in-charge;

(3) The reason(s) for and the scope of the targeted examination;

(4) The date the examination is scheduled to begin;

(5) Identification of any non-insurance department personnel who will assist in the examination, if known at the time the notice is prepared;

(6) A time estimate for the examination;

(7) A budget and work plan for the examination and identification of reasonable and necessary costs and fees that will be included in the bill, if the cost of the examination is billed to the company; and

(8) A request for the insurer to name its examination coordinator.

(g) If a targeted examination is expanded beyond the reasons provided to the insurer in the notice of the examination required under this section, the commissioner shall provide written notice to the insurer, explaining the extent of the expansion and the reasons for the expansion. The department shall provide a revised work plan to the insurer before the beginning of any significantly expanded examination, unless extraordinary circumstances indicating a risk to consumers require immediate action.

(h) The commissioner shall conduct a pre-examination conference with the insurer examination coordinator and key personnel to clarify expectations thirty (30) days prior to commencement of the examination.

(i) The department shall use the NAIC Standard Data Request (or comparable product, adopted by regulation, that is substantially similar to the foregoing NAIC product).

(1) A company responding to a commissioner's request to produce information shall produce it as it is kept in the usual course of business or shall organize and label it to correspond with the categories in the demand.

(2) If a commissioner's request does not specify the form or forms for producing electronically stored information, a company responding to the request must produce the information in a form or forms in which the company ordinarily maintains it or in a form or forms that are reasonably usable.

(3) A company responding to an information request need not produce the same electronically stored information in more than one form.

(j) The commissioner shall adhere to the following timeline, unless a mutual agreement is reached with the insurer to modify the timeline:

(a) The commissioner shall deliver the draft report to the insurer within sixty (60) days of the completion of the examination. Completion of the examination shall be defined as the date the commissioner confirms in writing that the examination is completed.

(b) The insurer must respond with written comments within thirty (30) days of receipt of the draft report.

(c) The department shall make a good faith effort to resolve issues and prepare a final report within thirty (30) days of receipt of the insurer's written comments, unless a mutual agreement is reached to extend the deadline. The commissioner may make corrections and other changes, as appropriate.

(d) The insurer shall, within thirty (30) days, of receipt of the final report, file a written response to all comments and recommendations contained in the report. The response shall include a written plan of how and when the comments and recommendations contained in the examination report will be corrected and/or implemented. For each comment and recommendation, the response must include an implementation date and a completion date for each corrective action. In lieu of these requirements, the company may submit a rebuttal to any comment or recommendation contained in the examination report. An additional thirty (30) days shall be allowed if agreed to by the commissioner and the insurer.

(2) The final written and electronic publicly available market conduct report shall include the insurer's written response and any agreed-to corrections or changes. The response may be included either as an appendix or in text of the examination reports. References to specific individuals by name shall be limited to an acknowledgement of their involvement in the conduct of the examination.

(k) Upon adoption of the examination report pursuant to subsections 27-13.1-5(c)  (f), the commissioner shall continue to hold the content of the examination report as private and confidential for a period of thirty (30) days, except to the extent provided in the paragraph (k)(2) of this subsection herein. During this time, the report shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private action. Thereafter, the commissioner shall open the report for public inspection, provided no court of competent jurisdiction has stayed its publication. This section may not be construed to limit the commissioner's authority to use any final or preliminary market conduct examination report, and examiner or company work papers or other documents, or any other information discovered or developed during the course of an examination in the furtherance of any legal or regulatory action that the commissioner, in the commissioner's sole discretion may deem appropriate.

(2) Nothing contained in this chapter shall prevent or be construed as preventing the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or agency of the federal government at any time, provided the agency or office receiving the report or matters relating thereto agrees to hold it confidential and in a manner consistent with this chapter.

(l) The insurer may appeal the order adopting the examination report in accordance with the procedures set forth in subsection 27-13.1-5(d) and the administrative procedures act, title 42, chapter 35.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-8 - Confidentiality requirements.

§ 27-71-8 Confidentiality requirements.  (a) Except as otherwise provided by law, market conduct surveillance personnel shall have free and full access to all books and records, employees, officers and directors, as practicable, of the insurer during regular business hours. An insurer utilizing a third-party model or product for any of the activities under examination shall cause, upon the request of market conduct surveillance personnel, the details of such models or products to be made available to such personnel. All documents, whether from a third-party or an insurer, including, but not limited to, working papers, third-party models or products, complaint logs, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of any market conduct actions made pursuant to this chapter, or in the course of market analysis by the commissioner of the market conditions of an insurer, or obtained by the NAIC as a result of any of the provisions of this chapter, shall be confidential by law and privileged, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner will work with an insurer to assure that the insurer's privacy and information security procedures are not compromised as a result of or in connection with an examination.

(b) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section.

(c) Market conduct surveillance personnel shall be vested with the power to issue subpoenas and examine insurance company personnel under oath when such action is ordered by the commissioner.

(d) Notwithstanding the provisions of paragraph (a) of this subsection, in order to assist in the performance of the commissioner's duties, the commissioner may:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials or information subject to paragraph (a), with other state, federal and international regulatory agencies and law enforcement authorities and the NAIC and its affiliates and subsidiaries, provided that the recipient agrees to and has the legal authority to maintain the confidentiality and privileged status of the document, material, communication or other information;

(2) Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any documents, materials or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information;

(3) Enter into agreements governing the sharing and use of information consistent with this subsection; and

(4) Notwithstanding the provisions of this section, no insurer shall be compelled to waive any statutory or common law privilege, but may voluntarily disclose such document to the commissioner in response to any market analysis, market conduct action or examination as provided in this chapter.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-9 - Market conduct surveillance personnel.

§ 27-71-9 Market conduct surveillance personnel.  (a) Market conduct surveillance personnel shall be qualified by education, experience and, where applicable, professional designations. The commissioner may supplement the in-house market conduct surveillance staff with qualified outside professional assistance if he or she determines that such assistance is necessary.

(b) Market conduct surveillance personnel have a conflict of interest, either directly or indirectly, if they are affiliated with the management, have been employed by, or own a pecuniary interest in the insurer subject to any examination under this chapter within the most recent five (5) years prior to the use of the personnel. This section shall not be construed to automatically preclude an individual from being:

(1) A policyholder or claimant under an insurance policy;

(2) A grantee of a mortgage or similar instrument on the individual's residence from a regulated entity if done under customary terms and in the ordinary course of business;

(3) An investment owner in shares of regulated diversified investment companies; or

(4) A settlor or beneficiary of a "blind trust" into which any otherwise permissible holdings have been placed.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-10 - Immunity for market conduct surveillance personnel.

§ 27-71-10 Immunity for market conduct surveillance personnel.  (a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or an examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(b) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c) A person identified in subsection(a) shall be entitled to an award of attorneys' fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(d) This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a).

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-11 - Fines and penalties.

§ 27-71-11 Fines and penalties.  (a) Fines and penalties levied pursuant to this chapter or other provisions of the general laws shall be consistent, reasonable and justified.

(b) The commissioner shall take into consideration actions taken by insurers that maintain membership in best-practice organizations that exist to promote high ethical standards of conduct in the marketplace, and insurers that self-assess, self-report and remediate problems detected to mitigate fines levied pursuant to this chapter.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-12 - Data collection and participation in national market conduct databases.

§ 27-71-12 Data collection and participation in national market conduct databases.  The commissioner shall collect and report market data to the NAIC's market information systems, including the complaint database system, the examination tracking system, and the regulatory information retrieval system, or other comparable successor NAIC products as determined by the commissioner. In addition to complaint data, the accuracy of insurer-specific information reported to the NAIC to be used for market analysis purposes or as the basis for market conduct actions shall be reviewed be appropriate personnel in the department of business regulation and by the insurer.

(a) Information collected and maintained by the department of business regulation shall be compiled in a manner that meets the requirements of the NAIC.

(b) After completion of any level of market analysis, prior to further market conduct action, the state shall contact the insurer to review the analysis.

(c) A company responding to a commissioner's request to produce information shall produce it as it is kept in the usual course of business or shall organize and label it to correspond with the categories in the demand.

(2) If a commissioner's request does not specify the form or forms for producing electronically stored information, a company responding to the request must produce the information in a form or forms in which the company ordinarily maintains it or in a form or forms that are reasonably usable.

(3) A company responding to an information request need not produce the same electronically stored information in more than one form.

(d) Whether through market analysis, market conduct action, or in response to another regulatory request, any information provided in response to a data call from the commissioner shall be treated as confidential and privileged. It shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action. No waiver of privilege or confidentiality shall occur as a result of responding to such data call.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-13 - Coordination with other states through the NAIC.

§ 27-71-13 Coordination with other states through the NAIC.  The commissioner shall share information and coordinate the department of business regulation's market analysis and examination efforts with other states through the NAIC.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-14 - Additional duties of the commissioner.

§ 27-71-14 Additional duties of the commissioner.  (a) At least once per year, or more frequently if deemed necessary, the commissioner shall make available in an appropriate manner to insurers and other entities subject to the scope of this chapter information on new laws and regulations, and other information the commissioner deems pertinent to ensure compliance with market conduct requirements. The failure of the commissioner to provide information shall not be a defense for an insurer that fails to comply with any insurance laws of this state.

(b) Insurers who wish to receive the information indicated in (a) above shall provide to the commissioner, in a form specified by the commissioner, contact information. The insurer is responsible for keeping that contact information up to date and informing the commissioner of any changes.

(c) The commissioner shall designate a specific person or persons whose responsibilities shall include the receipt of information from employees of insurers and licensed entities concerning violations of laws, rules or regulations by employers, as defined in this section. Such person or persons shall be provided with proper training on the handling of such information, which shall be deemed a confidential communication for the purposes of this section.

(d) For any change made by the commissioner to procedures, guidelines, handbooks or other work products of the NAIC referenced in this chapter, which materially changes the way in which market analysis, market conducted actions, or market conduct examinations are conducted, the commissioner shall give notice and provide parties with an opportunity for a public hearing pursuant to the Administrative Procedures Act, chapter 42-35.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)



Chapter 27-71-15 - Cost of market analysis and examination.

§ 27-71-15 Cost of market analysis and examination.  (a) The total cost of market analysis and examinations performed pursuant to this chapter shall be borne by the companies analyzed and/or examined, including the total cost of all persons contracted by the commissioner pursuant to this chapter to supplement in-house staff, in accordance with the provisions of subdivision 27-13.1-7(a)(1) or in subsection 27-13.1-4(d) as applicable.

(b) The commissioner shall maintain active management and oversight of examination costs and fees, including costs and fees associated with the use of department personnel and examiners and with retaining qualified contract examiners necessary to perform an examination. To the extent the commissioner retains outside assistance, the commissioner must have in writing protocols that:

(1) Clearly identify the types of functions to be subject to outsourcing;

(2) Provide specific timelines for completion of the outsourced review;

(3) Require disclosure of contract examiners' recommendations;

(4) Establish and utilize a dispute resolution or arbitration mechanism to resolve conflicts with insurers regarding examination costs and fees; and

(5) Require disclosure of the terms of the contracts with the outside consultants that will be used specifically the costs and fees and/or hourly rates that can be charged.

(c) The commissioner shall review and affirmatively endorse detailed billings from the qualified contract examiner before summary billings are sent to the insurer.

(d) The commissioner may contract for such qualified contract examiners as the commissioner deems necessary, provided that the compensation and per diem allowances paid to such contract persons shall not exceed one hundred twenty-five percent (125%) of the compensation and per diem allowances for examiners set forth in the guidelines adopted by the National Association of Insurance Commissioners, unless the commissioner demonstrates that one hundred twenty-five percent (125%) is inadequate under the circumstances of the examination. The commissioners may make an exception to this requirement for compensation paid to contracted persons with unique expertise, however, such compensation shall be reasonable and based on market conditions.

History of Section.
(P.L. 2008, ch. 72, § 1; P.L. 2008, ch. 233, § 1.)






Chapter 27-72 - Life Settlements Act

Chapter 27-72-1 - Title.

§ 27-72-1 Title.  This chapter may be cited and shall be known as the "Life Settlements Act."

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-2 - Definitions.

§ 27-72-2 Definitions.  As used in this chapter:

(1) "Advertisement" means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet or similar communications media, including film strips, motion pictures and videos, published, disseminated, circulated or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest or transfer the death benefit or ownership of a life insurance policy or an interest in a life insurance policy pursuant to a life settlement contract.

(2) "Broker" means a person who, on behalf of an owner and for a fee, commission or other valuable consideration, offers or attempts to negotiate life settlement contracts between an owner and provider. A broker represents only the owner and owes a fiduciary duty to the owner to act according to the owner's instructions, and in the best interest of the owner, notwithstanding the manner in which the broker is compensated. A broker does not include an attorney, certified public accountant or financial planner retained in the type of practice customarily performed in their professional capacity to represent the owner whose compensation is not paid directly or indirectly by the provider or any other person, except the owner.

(3) "Business of life settlements" means an activity involved in, but not limited to, offering to enter into, soliciting, negotiating, procuring, effectuating, monitoring, or tracking, of life settlement contracts.

(4) "Chronically ill" means:

(i) Being unable to perform at least two (2) activities of daily living (i.e., eating, toileting, transferring, bathing, dressing or continence);

(ii) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(iii) Having a level of disability similar to that described in subdivision (i) as determined by the United States Secretary of Health and Human Services.

(5) "Commissioner" means the director of the department of business regulation or his or her designee.

(6) "Federally regulated entity" means a national bank, thrift, credit union, or any entity registered or exempt from registration under 15 U.S.C. § 80a-1 et. seq., 15 U.S.C. § 80b-1 et. seq., 15 U.S.C. § 77a et. seq., and 15 U.S.C. § 78a et. seq., or any affiliate thereof.

(7) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a life settlement contract, but:

(i) Whose principal activity related to the transaction is providing funds to effect the life settlement contract or purchase of one or more policies; and

(ii) Who has an agreement in writing with one or more providers to finance the acquisition of life settlement contracts.

"Financing entity" does not include a non-accredited investor or purchaser.

(8) "Financing transaction" means a transaction in which a licensed provider obtains financing from a financing entity including, without limitation, any secured or unsecured financing, any securitization transaction, or any securities offering which either is registered or exempt from registration under federal and state securities law.

(9) "Fraudulent life settlement act" includes:

(i) Acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or its agents to engage in acts including, but not limited to:

(A) Presenting, causing to be presented or preparing with knowledge and belief that it will be presented to or by a provider, premium finance lender, broker, insurer, insurance producer or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

(I) An application for the issuance of a life settlement contract or insurance policy;

(II) The underwriting of a life settlement contract or insurance policy;

(III) A claim for payment or benefit pursuant to a life settlement contract or insurance policy;

(IV) Premiums paid on an insurance policy;

(V) Payments and changes in ownership or beneficiary made in accordance with the terms of a life settlement contract or insurance policy;

(VI) The reinstatement or conversion of an insurance policy;

(VII) In the solicitation, offer to enter into, or effectuation of a life settlement contract, or insurance policy;

(VIII) The issuance of written evidence of life settlement contract or insurance;

(IX) Any application for or the existence of or any payments related to a loan secured directly or indirectly by any interest in a life insurance policy; or

(X) Enter into any practice or plan which involves stranger originated life insurance (STOLI).

(B) Failing to disclose to the insurer where the request for such disclosure has been asked for by the insurer that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the issuance of the policy.

(C) Employing any device, scheme, or artifice to defraud in the business of life settlements.

(D) In the solicitation, application or issuance of a life insurance policy, employing any device, scheme or artifice in violation of state insurable interest laws.

(ii) In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(A) Remove, conceal, alter, destroy or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of life settlements;

(B) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(C) Transact the business of life settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of life settlements;

(D) File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the commissioner;

(E) Engage in embezzlement, theft, misappropriation or conversion of monies, funds, premiums, credits or other property of a provider, insurer, insured, owner, insurance, policy owner or any other person engaged in the business of life settlements or insurance;

(F) Knowingly and with intent to defraud, enter into, broker, or otherwise deal in a life settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the owner or the owner's agent intended to defraud the policy's issuer;

(G) Attempt to commit, assist, aid or abet in the commission of, or conspiracy to commit the acts or omissions specified in this subsection; or

(H) Misrepresent the state of residence of an owner to be a state or jurisdiction that does not have a law substantially similar to this chapter for the purpose of evading or avoiding the provisions of this chapter.

(10) "Insured" means the person covered under the policy being considered for sale in a life settlement contract.

(11) "Life expectancy" means the arithmetic mean of the number of months the insured under the life insurance policy to be settled can be expected to live as determined by a life expectancy company provider, broker, or financing entity considering medical records and appropriate experiential data.

(12) "Life insurance producer" means any person licensed in this state as a resident or nonresident insurance producer who has received qualification or authority for life insurance coverage or a life line of coverage pursuant to chapter 27-2.4.

(13) "Life settlement contract" means a written agreement entered into between a provider and an owner, establishing the terms under which compensation or any thing of value will be paid, which compensation or thing of value is less than the expected death benefit of the insurance policy or certificate, in return for the owner's assignment, transfer, sale, devise or bequest of the death benefit or any portion of an insurance policy or certificate of insurance for compensation; provided, however, that the minimum value for a life settlement contract shall be greater than a cash surrender value or accelerated death benefit available at the time of an application for a life settlement contract. "Life settlement contract" also includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this state.

(i) "Life settlement contract" also includes a premium finance loan made for a policy on or before the date of issuance where:

(A) The loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing; or

(B) The owner receives on the date of the premium finance loan a guarantee of the future life settlement value of the policy; or

(C) The owner agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(ii) "Life Settlement Contract" does not include:

(A) A policy loan by a life insurance company pursuant to the terms of the life insurance policy or accelerated death provisions contained in the life insurance policy, whether issued with the original policy or as a rider;

(B) A premium finance loan, as defined herein, or any loan made to an insured, a trust established by an insured, or an entity established by the insured by a bank, federally regulated entity, or other licensed financial institution or any transfer, foreclosure, option to transfer, sale of any interest in collateral of such loan subsequent thereto for the purpose of evading regulation under this chapter;

(C) A collateral assignment of a life insurance policy by an owner;

(D) A loan made by a lender that does not violate Rhode Island general laws chapter 19-14.6, provided such loan is not described in subdivision (i) above, and is not otherwise within the definition of life settlement contract;

(E) An agreement where all the parties:

(I) are closely related to the insured by blood or law; or

(II) have a lawful substantial economic interest in the continued life, heath and bodily safety of the person insured, or are trusts established primarily for the benefit of such parties;

(F) Any designation, consent or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(G) A bona fide business succession planning arrangement:

(I) Between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trust established by its shareholders;

(II) Between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trust established by its partners; or

(III) Between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trust established by its members;

(H) An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(I) Any other contract, transaction or arrangement from the definition of life settlement contract that the commissioner determines is not of the type intended to be regulated by this chapter.

(14) "Net death benefit" means the amount of the life insurance policy or certificate to be settled less any outstanding debts or liens.

(15) "Owner" means the owner of a life insurance policy or a certificate holder under a group policy, with or without a terminal illness, who enters or seeks to enter into a life settlement contract. For the purposes of this article, an owner shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy that insures the life of an individual with a terminal or chronic illness or condition except where specifically addressed. The term "owner" does not include:

(i) Any provider or other licensee under this chapter;

(ii) A qualified institutional buyer as defined in Rule 144A of the Federal Securities Act of 1933, as amended;

(iii) A financing entity;

(iv) A special purpose entity; or

(v) A related provider trust.

(16) "Patient identifying information" means an insured's address, telephone number, facsimile number, electronic mail address, photograph or likeness, employer, employment status, social security number, or any other information that is likely to lead to the identification of the insured.

(17) "Policy" means an individual or group policy, group certificate, contract or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state.

(18) "Premium finance loan" is a loan made primarily for the purposes of making premium payments on a life insurance policy, which loan is secured by an interest in such life insurance policy.

(19) "Person" means any natural person or legal entity including, but not limited to, a partnership, limited liability company, association, trust or corporation.

(20) "Provider" means a person, other than an owner, who enters into or effectuates a life settlement contract with an owner, a provider does not include:

(i) Any bank, savings bank, savings and loan association, credit union;

(ii) A licensed lending institution or creditor or secured party pursuant to a premium finance loan agreement which takes an assignment of a life insurance policy or certificate issued pursuant to a group life insurance policy as collateral for a loan;

(iii) The insurer of a life insurance policy or rider to the extent of providing accelerated death benefits or riders or cash surrender value;

(iv) Any natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of a life insurance policy or certificate issued pursuant to a group life insurance policy, for compensation or anything of value less than the expected death benefit payable under the policy;

(v) A purchaser;

(vi) Any authorized or eligible insurer that provides stop loss coverage to a provider; purchaser, financing entity, special purpose entity, or related provider trust;

(vii) A financing entity;

(viii) A special purpose entity;

(ix) A related provider trust;

(x) A broker; or

(xi) An accredited investor or qualified institutional buyer as defined; respectively, in regulation D, rule 501 or rule 144A of the Federal Securities Act of 1933, as amended, who purchases a life settlement policy from a provider.

(21) "Purchased policy" means a policy or group certificate that has been acquired by a provider pursuant to a life settlement contract.

(22) "Purchaser" means a person who pays compensation or anything of value as consideration for a beneficial interest in a trust which is vested with, or for the assignment, transfer or sale of, an ownership or other interest in a life insurance policy or a certificate issued pursuant to a group life insurance policy which has been the subject of a life settlement contract.

(23) "Related provider trust' means a titling trust or other trust established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. In order to qualify as a related provider trust, the trust must have a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to life settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed provider.

(24) "Settled policy" means a life insurance policy or certificate that has been acquired by a provider pursuant to a life settlement contract.

(25) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other legal entity formed solely to provide either directly or indirectly access to institutional capital markets:

(i) For a financing entity or provider; or

(ii) In connection with a transaction in which the securities in the special purpose entity are acquired by the owner or by a "qualified institutional buyer" as defined in Rule 144 promulgated under the Federal Securities Act of 1933, as amended; or

(iii) The securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

(26) "Stranger-originated life insurance" or "STOLI" is a practice or plan to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. STOLI practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person, or entity, who, at the time of policy inception, could not lawfully initiate the policy himself/herself or itself, and where, at the time of inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy and/or the policy benefits to a third party. Trusts, that are created to give the appearance of insurable interest, and are used to initiate policies for investors, violate insurable interest laws and the prohibition against wagering on life. STOLI arrangements do not include those practices set forth in this chapter.

(27) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four (24) months or less.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-3 - Licensing requirements.

§ 27-72-3 Licensing requirements.  (a) No person, wherever located, shall act as a provider or broker with an owner or multiple owners who is a resident of this state, without first having obtained a license from the commissioner. If there is more than one owner on a single policy and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all owners.

(b) Application for a provider, or broker, license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and the application shall be accompanied by a fee reasonable in an amount established by the commissioner.

(c) A life insurance producer who has been duly licensed as a resident insurance producer with a life line of authority in this state or his or her home state for at least one year and is licensed as a nonresident producer in this state shall be deemed to meet the licensing requirements of this section and shall be permitted to operate as a broker.

(d) Not later than thirty (30) days from the first day of operating as a broker, the life insurance producer shall notify the commissioner that he or she is acting as a broker on a form prescribed by the commissioner, and shall pay any applicable fee to be determined by the commissioner. Notification shall include an acknowledgement by the life insurance producer that he or she will operate as a broker in accordance with this chapter.

(e) The insurer that issued the policy that is the subject of a life settlement contract shall not be responsible for any act or omission of a broker or provider or purchaser arising out of or in connection with the life settlement transaction, unless the insurer receives compensation for the placement of a life settlement contract from the provider or purchaser or broker in connection with the life settlement contract.

(f) A person licensed as an attorney, certified public accountant or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the owner, whose compensation is not paid directly or indirectly by the provider or purchaser, may negotiate life settlement contracts on behalf of the owner without having to obtain a license as a broker.

(g) Broker licenses may be renewed on a schedule prescribed by the commissioner and upon payment of the reasonable renewal fee as prescribed by the commissioner. Failure to pay the fee within the terms prescribed shall result in the automatic revocation of the license requiring periodic renewal.

(h) The term of a provider license shall be perpetual; provided, that the provider files the annual report and pays the fee as prescribed by the commissioner. Failure to file the annual report or pay the fees on or before the due date shall result in immediate suspension of the license.

(i) The applicant shall provide such information as the commissioner may require on forms prepared by the commissioner. The commissioner shall have authority, at any time, to require such applicant to fully disclose the identity of its stockholders (except stockholders owning fewer than ten percent (10%) of the shares of an applicant whose shares are publicly traded), partners, officers and employees, and the commissioner may, in the exercise of the commissioner's sole discretion, refuse to issue such a license in the name of any person if not satisfied that any officer, employee, stockholder or partner thereof who may materially influence the applicant's conduct meets the standards set forth in this chapter.

(j) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and may issue a license if the commissioner finds that the applicant:

(1) If a provider, has provided a detailed plan of operation;

(2) Is competent and trustworthy and intends to transact its business in good faith;

(3) Has a good business reputation and has had experience, training or education so as to be qualified in the business for which the license is applied;

(4) If the provider applicant is a legal entity, is formed or organized pursuant to the laws of this state or is a foreign legal entity authorized to transact business in this state, or provides a certificate of good standing from the state of its domicile; and

(5) Has provided to the commissioner an anti-fraud plan that meets the requirements of this chapter and includes:

(i) A description of the procedures for detecting and investigating possible fraudulent acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(ii) A description of the procedures for reporting fraudulent insurance acts to the commissioner;

(iii) A description of the plan for anti-fraud education and training of its underwriters and other personnel; and

(iv) A written description or chart outlining the arrangement of the anti-fraud personnel who are responsible for the investigation and reporting of possible fraudulent insurance acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(k) The commissioner shall not issue any license to any nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(l) Each licensee shall file with the commissioner on or before the first day of March of each year an annual statement containing such information as the commissioner by rule may prescribe. The department may have this annual statement renewed and analyzed by outside consultant(s) and the total cost of that review shall be borne by, billed directly to and paid by the provider filing the annual statement.

(m) A provider may not use any person to perform the functions of a broker as defined in this chapter unless the person holds a current, valid license as a broker, and as provided in this section.

(n) A broker may not use any person to perform the functions of a provider as defined in this chapter unless such person holds a current, valid license as a provider, and as provided in this section.

(o) A provider, or broker shall provide to the commissioner new or revised information about officers, ten percent (10%) or more stockholders, partners, directors, members or designated employees within thirty (30) days of the change.

(p) An individual licensed as a broker shall complete, on a biennial basis, fifteen (15) hours of training related to life settlements and life settlement transactions, as required by the commissioner; provided, however, that a life insurance producer who is operating as a broker pursuant to this section shall not be subject to the requirements of this subsection. Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the commissioner.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-4 - License suspension, revocation or refusal to renew.

§ 27-72-4 License suspension, revocation or refusal to renew.  (a) The commissioner may suspend, revoke or refuse to renew the license of any licensee if the commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member or director has been guilty of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3) The provider demonstrates a pattern of unreasonably withholding payments to policy owners;

(4) The licensee no longer meets the requirements for initial licensure;

(5) The licensee or any officer, partner, member or director has been convicted of a felony, or of any misdemeanor of which criminal fraud is an element; or the licensee has pleaded guilty or nolocontendere with respect to any felony or any misdemeanor of which criminal fraud or moral turpitude is an element, regardless whether a judgment of conviction has been entered by the court;

(6) The provider has entered into any life settlement contract using a form that has been approved pursuant to this chapter;

(7) The provider has failed to honor contractual obligations set out in a life settlement contract;

(8) The provider has assigned, transferred or pledged a settled policy to a person other than a provider licensed in this state, a purchaser, an accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, financing entity, special purpose entity, or related provider trust; or

(9) The licensee or any officer, partner, member or key management personnel has violated any of the provisions of this chapter.

(b) Before the commissioner denies a license application or suspends, revokes or refuses to renew the license of any licensee under this chapter, the commissioner shall conduct a hearing in accordance with this state's laws governing administrative hearings.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-5 - Contract requirements.

§ 27-72-5 Contract requirements.  (a) No person may use any form of life settlement contract in this state unless it has been filed with and approved, if required, by the commissioner in a manner that conforms with the filing procedures and any time restrictions or deeming provisions, if any, for life insurance forms, policies and contracts. The commissioner is authorized to contract with outside consultants to review life settlement forms and the total cost of that review shall be borne by, billed directly to, and paid by the provider filing the form(s).

(b) No insurer may, as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy pursuant to a life settlement contract, require that the owner, insured, provider or broker sign any form, disclosure, consent, waiver or acknowledgment that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this state.

(c) A person shall not use a life settlement contract form or provide to an owner a disclosure statement form in this state unless first filed with and approved by the commissioner. The commissioner shall disapprove a life settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained therein fail to meet the requirements of this chapter or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the owner. At the commissioner's discretion, the commissioner may require the submission of advertising material. The commissioner is authorized to contract with outside consultants to review life settlement forms and/or advertising and the total cost of that review shall be borne by, billed directly to, and paid by the provider filing the form(s).

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-6 - Reporting requirements and privacy.

§ 27-72-6 Reporting requirements and privacy.  (a) For any policy settled within five (5) years of policy issuance, each provider shall file with the commissioner on or before March 1 of each year an annual statement containing such information as the commissioner may prescribe by regulation. In addition to any other requirements, the annual statement shall specify the total number, aggregate face amount and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year. The annual statement shall also include the names of the insurance companies whose policies have been settled and the brokers that have settled said policies.

(1) Such information shall be limited to only those transactions where the insured is a resident of this state and shall not include individual transaction data regarding the business of life settlements or information that there is a reasonable basis to believe could be used to identify the owner or the insured.

(2) Every provider that willfully fails to file an annual statement as required in this section, or willfully fails to reply within thirty (30) days to a written inquiry by the commissioner in connection therewith, shall, in addition to other penalties provided by this chapter, be subject, upon due notice and opportunity to be heard, to a penalty of up to two hundred fifty dollars ($250) per day of delay, not to exceed twenty-five thousand dollars ($25,000) in the aggregate, for each such failure.

(3) The department may have this annual report reviewed and analyzed by outside consultant(s) and the total cost of that review shall be borne by, billed directly to, and paid by the provider filing the annual statement.

(b) Except as otherwise allowed or required by law, a provider, broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity, shall not disclose the identity of an insured or information that there is a reasonable basis to believe could be used to identify the insured or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a life settlement contract between the owner and a provider and the owner and insured have provided prior written consent to the disclosure;

(2) Is necessary to effectuate the sale of life settlement contracts, or interests therein, as investments, provided the sale is conducted in accordance with applicable state and federal securities law and provided further that the owner and the insured have both provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of this chapter;

(4) Is a term or condition to the transfer of a policy by one provider to another provider, in which case the receiving provider shall be required to comply with the confidentiality requirements of this chapter;

(5) Is necessary to allow the provider or its authorized representatives to make contacts for the purpose of determining health status. For the purposes of this section, the term "authorized representative " shall not include any person who has or may have any financial interest in the settlement contract other than a provider, licensed broker, financing entity, related provider trust or special purpose entity; further, a provider or broker shall require its authorized representative to agree in writing to adhere to the privacy provisions of this chapter; or

(6) Is required to purchase stop loss coverage.

(c) Non-public personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to the provisions applicable to financial institutions under the federal Gramm Leach Bliley Act, P.L. 106-102 (1999), and all other state and federal laws relating to confidentiality of non-public personal information.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-7 - Examination.

§ 27-72-7 Examination.  (a) The commissioner may, when the commissioner deems it reasonably necessary to protect the interests of the public, examine the business and affairs of any licensee or applicant for a license. The commissioner may order any licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether such licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(b) In lieu of an examination under this chapter of any foreign or alien licensee licensed in this state, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port- of-entry state.

(c) Names of and individual identification data, or for all owners and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner unless required by law.

(d) Records of all consummated transactions and life settlement contracts shall be maintained by the provider for three (3) years after the death of the insured and shall be available to the commissioner for inspection during reasonable business hours.

(e) Conduct of examinations.

(1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall use methods common to the examination of any life settlement licensee and should use those guidelines and procedures set forth in an examiners' handbook adopted by a national organization.

(2) Every licensee or person from whom information is sought, its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the licensee to engage in the life settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to § 42-35-1 et seq.

(3) The commissioner shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.

(4) When making an examination under this chapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this chapter shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in this chapter shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her sole discretion, deem appropriate.

(f) Examination reports.

(1) Examination reports shall be comprised of only facts appearing upon the books, from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report and which shall become part of the report or to request a hearing on any matter in dispute.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(g) Confidentiality of examination information.

(1) Names and individual identification data for all owners, purchasers, and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner, unless the disclosure is to another regulator or is required by law.

(2) Except as otherwise provided in this chapter, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this chapter, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to open records, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties. The licensee being examined may have access to all documents used to make the report.

(h) Conflict of interest.

(1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This section shall not be construed to automatically preclude an examiner from being:

(i) An owner;

(ii) An insured in a life settlement contract or insurance policy; or

(iii) A beneficiary in an insurance policy that is proposed for a life settlement contract.

(2) Notwithstanding the requirements of this clause, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

(i) Immunity from liability.

(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(2) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (1).

(3) A person identified in subdivision (1) or (2) shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(j) Investigative authority of the commissioner.

(1) The commissioner may investigate suspected fraudulent life settlement acts and persons engaged in the business of life settlements.

(k) Cost of examinations.

(1) The total cost of examinations performed pursuant to this chapter shall be borne by the provider(s) or broker(s) examined companies in accordance with the provision of paragraph 27-13.1-7. The commissioner is authorized to retain contract examiners and consultants to perform the examinations. The commissioner shall review and affirmatively endorse detailed billings from the qualified contract examiner before summary billings are sent to the insurer.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-8 - Advertising.

§ 27-72-8 Advertising.  (a) A broker, or provider licensed pursuant to this chapter may conduct or participate in advertisements within this state. Such advertisements shall comply with all Rhode Island advertising and marketing laws or rules and regulations promulgated by the commissioner that are applicable to life insurers or to brokers, and providers licensed pursuant to this chapter.

(b) Advertisements shall be accurate, truthful and not misleading in fact or by implication.

(c) No person or trust shall:

(1) Directly or indirectly, market, advertise, solicit or otherwise promote the purchase of a policy for the sole purpose of or with an emphasis on settling the policy; or

(2) Use the words "free", "no cost" or words of similar import in the marketing, advertising, soliciting or otherwise promoting of the purchase of a policy.

(d) The commissioner is authorized to contract with outside consultants to review advertisements and the total cost of that review shall be borne by, billed directly to, and paid by the provider utilizing or proposing to utilize the advertisement.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-9 - Disclosures to owners.

§ 27-72-9 Disclosures to owners.  (a) The provider or broker shall provide in writing, in a separate document that is signed by the owner, the following information to the owner no later than the date of application for a life settlement contract:

(1) The fact that possible alternatives to life settlement contracts exist, including, but not limited to, accelerated benefits offered by the issuer of the life insurance policy;

(2) The fact that some or all of the proceeds of a life settlement contract may be taxable and that assistance should be sought from a professional tax advisor;

(3) The fact that the proceeds from a life settlement contract could be subject to the claims of creditors;

(4) The fact that receipt of proceeds from a life settlement contract may adversely affect the recipients' eligibility for public assistance or other government benefits or entitlements and that advice should be obtained from the appropriate agencies;

(5) The fact that the owner has a right to terminate a life settlement contract within fifteen (15) days of the date it is executed by all parties and the owner has received the disclosures contained herein. Rescission, if exercised by the owner, is effective only if both notice of the rescission is given, and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider;

(6) The fact that proceeds will be sent to the owner within three (3) business days after the provider has received the insurer or group administrator's acknowledgement that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated in accordance with the terms of the life settlement contract;

(7) The fact that entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate of a group policy to be forfeited by the owner and that assistance should be sought from a professional financial advisor;

(8) The date by which the funds will be available to the owner and the transmitter of the funds;

(9) The fact that the commissioner shall require delivery of a buyer's guide or a similar consumer advisory package in the form prescribed by the commissioner to owners during the solicitation process;

(10) The disclosure document shall contain the following language: "all medical, financial or personal information solicited or obtained by a provider or broker about an insured, including the insured's identity or the identity of family members, a spouse or a significant other, may be disclosed as necessary to effect the life settlement contract between the owner and provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two (2) years";

(11) The fact that the commissioner shall require providers and brokers to print separate signed fraud warnings on their applications and on their life settlement contracts is as follows:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(12) The fact that the insured may be contacted by either the provider or its authorized representative for the purpose of determining the insured's health status or to verify the insured's address. This contact is limited to once every three (3) months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less;

(13) The affiliation, if any, between the provider and the issuer of the insurance policy to be settled;

(14) That a broker represents exclusively the owner, and not the insurer or the provider or any other person, and owes a fiduciary duty to the owner, including a duty to act according to the owner's instructions and in the best interest of the owner;

(15) The document shall include the name, address and telephone number of the provider;

(16) The name, business address, and telephone number of the independent third-party escrow agent, and the fact that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents;

(17) The fact that a change of ownership could in the future limit the insured's ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

(b) The written disclosures shall be conspicuously displayed in any life settlement contract furnished to the owner by a provider including any affiliations or contractual arrangements between the provider and the broker.

(c) A broker shall provide the owner and the provider with at least the following disclosures no later than the date the life settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the life settlement contract or in a separate document signed by the owner and provide the following information:

(1) The name, business address and telephone number of the broker;

(2) A full, complete and accurate description of all the offers, counter-offers, acceptances and rejections relating to the proposed life settlement contract;

(3) A written disclosure of any affiliations or contractual arrangements between the broker and any person making an offer in connection with the proposed life settlement contracts;

(4) The name of each broker who receives compensation and the amount of compensation received by that broker, which compensation includes anything of value paid or given to the broker in connection with the life settlement contract;

(5) A complete reconciliation of the gross offer or bid by the provider to the net amount of proceeds or value to be received by the owner. For the purpose of this section, gross offer or bid shall mean the total amount or value offered by the provider for the purchase of one or more life insurance policies, inclusive of commissions and fees; and

(6) The failure to provide the disclosures or rights described in this section shall be deemed an unfair trade practice pursuant to § 27-72-17.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-10 - Disclosure to insurer.

§ 27-72-10 Disclosure to insurer.  (a) Without limiting the ability of an insurer from assessing the insurability of a policy applicant and determining whether or not to issue the policy, and in addition to other questions an insurance carrier may lawfully pose to a life insurance applicant, insurance carriers may inquire in the application for insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(1) If, as described in this chapter, the loan provides funds which can be used for a purpose other than paying for the premiums, costs, and expenses associated with obtaining and maintaining the life insurance policy and loan, the application shall be rejected as a violation of the prohibited practices in § 27-72-13.

(2) If the financing does not violate § 27-72-13, the insurance carrier:

(i) May make disclosures, including but not limited to such as the following, to the applicant and the insured, either on the application or an amendment to the application to be completed no later than the delivery of the policy:

"If you have entered into a loan arrangement where the policy is used as collateral, and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true:

(A) A change of ownership could lead to a stranger owning an interest in the insured's life;

(B) A change of ownership could in the future limit your ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

(C) Should there be a change of ownership and you wish to obtain more insurance coverage on the insured's life in the future, the insured's higher issue age, a change in health status, and/or other factors may reduce the ability to obtain coverage and/or may result in significantly higher premiums;

(D) You should consult a professional advisor, since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan;" and

(b) May require certifications, such as the following, from the applicant and/or the insured:

(1) "I have not entered into any agreement or arrangement providing for the future sale of this life insurance policy";

(2) "My loan arrangement for this policy provides funds sufficient to pay for some or all of the premiums, costs, and expenses associated with obtaining and maintaining my life insurance policy, but I have not entered into any agreement by which I am to receive consideration in exchange for procuring this policy"; and

(3) "The borrower has an insurable interest in the insured."

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-11 - General rules.

§ 27-72-11 General rules.  (a) A provider entering into a life settlement contract with any owner of a policy, wherein the insured is terminally or chronically ill, shall first obtain:

(1) If the owner is the insured, a written statement from a licensed attending physician that the owner is of sound mind and under no constraint or undue influence to enter into a settlement contract; and

(2) A document in which the insured consents to the release of his/her medical records to a provider, settlement broker, or insurance producer and, if the policy was issued less than two (2) years from the date of application for a settlement contract, to the insurance company that issued the policy.

(b) The insurer shall respond to a request for verification of coverage submitted by a provider, settlement broker, or life insurance producer not later than thirty (30) calendar days from the date the request is received. The request for verification of coverage must be made on a form approved by the commissioner. The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond. In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(c) Before or at the time of execution of the settlement contract, the provider shall obtain a witnessed document in which the owner consents to the settlement contract, represents that the owner has a full and complete understanding of the settlement contract, that the owner has a full and complete understanding of the benefits of the policy, acknowledges that the owner is entering into the settlement contract freely and voluntarily, and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the policy was issued.

(d) The insurer shall not unreasonably delay effecting change of ownership or beneficiary with any life settlement contract lawfully entered into in this state or with a resident of this state.

(e) If a settlement broker or life insurance producer performs any of these activities required of the provider, the provider is deemed to have fulfilled the requirements of this chapter.

(f) If a broker performs those verification of coverage activities required of the provider, the provider is deemed to have fulfilled the requirements of § 27-72-9.

(g) Within twenty (20) days after an owner executes the life settlement contract, the provider shall give written notice to the insurer that issued that insurance policy that the policy has become subject to a life settlement contract. The notice shall be accompanied by the documents required by subdivision 27-72-10(a)(2).

(h) All medical information solicited or obtained by any licensee shall be subject to the applicable provision of state law relating to confidentiality of medical information, if not otherwise provided in this chapter.

(i) All life settlement contracts entered into in this state shall provide that the owner may rescind the contract on or before fifteen (15) days after the date it is executed by all parties thereto. Rescission, if exercised by the owner, is effective only if both notice of the rescission is given, and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider.

(j) Within three (3) business days after receipt from the owner of documents to effect the transfer of the insurance policy, the provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a state or federally chartered financial institution pending acknowledgement of the transfer by the issuer of the policy. The trustee or escrow agent shall be required to transfer the proceeds due to the owner within three (3) business days of acknowledgement of the transfer from the insurer.

(k) Failure to tender the life settlement contract proceeds to the owner by the date disclosed to the owner renders the contract voidable by the owner for lack of consideration until the time the proceeds are tendered to and accepted by the owner. A failure to give written notice of the right of rescission hereunder shall toll the right of rescission until thirty (30) days after the written notice of the right of rescission has been given.

(l) Any fee paid by a provider, party, individual, or an owner to a broker in exchange for services provided to the owner pertaining to a life settlement contract shall be computed as a percentage of the offer obtained, not the face value of the policy. Nothing in this section shall be construed as prohibiting a broker from reducing such broker's fee below this percentage if the broker so chooses.

(m) The broker shall disclose to the owner anything of value paid or given to a broker, which relates to a life settlement contract.

(n) No person at any time prior to, or at the time of, the application for, or issuance of, a policy, or during a two (2) year period commencing with the date of issuance of the policy, shall enter into a life settlement regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest or surrender of the policy is to occur. This prohibition shall not apply if the owner certifies to the provider that:

(1) The policy was issued upon the owner's exercise of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least twenty-four (24) months. The time covered under a group policy must be calculated without regard to a change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship; or

(2) The owner submits independent evidence to the provider that one or more of the following conditions have been met within the two (2) year period:

(i) The owner or insured is terminally or chronically ill;

(ii) The owner or insured disposes of his/her ownership interests in a closely held corporation, pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued;

(iii) The owner's spouse dies;

(iv) The owner divorces his or her spouse;

(v) The owner retires from full-time employment;

(vi) The owner becomes physically or mentally disabled and a physician determines that the disability prevents the owner from maintaining full-time employment; or

(vii) A final order, judgment or decree is entered by a court of competent jurisdiction, on the application of a creditor of the owner, adjudicating the owner bankrupt or insolvent, or approving a petition seeking reorganization of the owner or appointing a receiver, trustee or liquidator to all or a substantial part of the owner's assets;

(3) Copies of the independent evidence required by subdivision 27-72-11(n)(2) shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider. Nothing in this section shall prohibit an insurer from exercising its right to contest the validity of any policy;

(4) If the provider submits to the insurer a copy of independent evidence provided for in subdivision 27-72-11(n)(2) when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy is deemed to establish that the settlement contract satisfies the requirements of this section.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-12 - Authority to promulgate regulations  Conflict of laws.

§ 27-72-12 Authority to promulgate regulations  Conflict of laws.  (a) The Commissioner may:

(1) Promulgate regulations implementing this chapter and regulating the activities and relationships of providers, brokers, insurers and their agents, subject to statutory limitations on administrative rule making.

(2) Provide by regulation that the commissioner is authorized and may in his or her discretion recover the reasonable cost of legal services incurred by the department in enforcement actions under this chapter either from the licensee against whom the action is taken or by way of an assessment of all providers licensed pursuant to subsection 27-72-3(a). The assessment formula shall be set by regulation based upon information provided in the prior years annual statement filed pursuant to subsection 27-72-3(l).

(b) Conflict of laws.

(1) If there is more than one owner on a single policy, and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all of the owners. The law of the state of the insured shall govern in the event that equal owners fail to agree in writing upon a state of residence for jurisdictional purposes.

(2) A provider from this state who enters into a life settlement contract with an owner who is a resident of another state that has enacted statutes or adopted regulations governing life settlement contracts, shall be governed in the effectuation of that life settlement contract by the statutes and regulations of the owner's state of residence. If the state in which the owner is a resident has not enacted statutes or regulations governing life settlement contracts, the provider shall give the owner notice that neither state regulates the transaction upon which he or she is entering. For transactions in those states, however, the provider is to maintain all records required as if the transactions were executed in the state of residence. The forms used in those states need not be approved by the department.

(3) If there is a conflict in the laws that apply to an owner and a purchaser in any individual transaction, the laws of the state that apply to the owner shall take precedence and the provider shall comply with those laws.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-13 - Prohibited practices.

§ 27-72-13 Prohibited practices.  (a) It is unlawful for any person to:

(1) Enter into a life settlement contract if such person knows or reasonably should have known that the life insurance policy was obtained by means of a false, deceptive or misleading application for such policy;

(2) Engage in any transaction, practice or course of business if such person knows or reasonably should have known that the intent was to avoid the notice requirements of this chapter;

(3) Engage in any fraudulent act or practice in connection with any transaction relating to any settlement involving an owner who is a resident of this state;

(4) Issue, solicit, market or otherwise promote the purchase of an insurance policy for the purpose of or with an emphasis on settling the policy;

(5) Enter into a premium finance agreement with any person or agency, or any person affiliated with such person or agency, pursuant to which such person shall receive any proceeds, fees or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any settlement contract or other transaction related to such policy that are in addition to the amounts required to pay the principal, interest and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of such agreement; provided, further, that any payments, charges, fees or other amounts in addition to the amounts required to pay the principal, interest and service charges related to policy premiums paid under the premium finance agreement shall be remitted to the original owner of the policy or to his or her estate if he or she is not living at the time of the determination of the overpayment;

(6) With respect to any settlement contract or insurance policy and a broker, knowingly solicit an offer from, effectuate a life settlement contract with or make a sale to any provider, financing entity or related provider trust that is controlling, controlled by, or under common control with such broker unless such relationship has been disclosed to the owner;

(7) With respect to any life settlement contract or insurance policy and a provider, knowingly enter into a life settlement contract with an owner, if, in connection with such life settlement contract, anything of value will be paid to a broker that is controlling, controlled by, or under common control with such provider or the financing entity or related provider trust that is involved in such settlement contract unless such relationship has been disclosed to the owner;

(8) With respect to a provider, enter into a life settlement contract unless the life settlement promotional, advertising and marketing materials, as may be prescribed by regulation, have been filed with the commissioner. In no event shall any marketing materials expressly reference that the insurance is "free" for any period of time. The inclusion of any reference in the marketing materials that would cause an owner to reasonably believe that the insurance is free for any period of time shall be considered a violation of this chapter; or

(9) With respect to any life insurance producer, insurance company, broker, or provider make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.

(b) A violation of this section shall be deemed a fraudulent life settlement act.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-14 - Fraud prevention and control.

§ 27-72-14 Fraud prevention and control.  (a) Fraudulent life settlement acts, interference and participation of convicted felons prohibited.

(1) A person shall not commit a fraudulent life settlement act.

(2) A person shall not knowingly and intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter.

(3) A person in the business of life settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

(b) Fraud warning required.

(1) Life settlement contracts and applications for life settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(2) The lack of a statement as required in subdivision (1) of this subsection does not constitute a defense in any prosecution for a fraudulent life settlement act.

(c) Mandatory reporting of fraudulent life settlement acts.

(1) Any person engaged in the business of life settlements having knowledge or a reasonable belief that a fraudulent life settlement acts is being, will be or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(d) Immunity from liability.

(1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated or completed fraudulent life settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(i) The commissioner or the commissioner's employees, agents or representatives;

(ii) Federal, state or local law enforcement or regulatory officials or their employees, agents or representatives;

(iii) A person involved in the prevention and detection of fraudulent life settlement acts or that person's agents, employees or representatives;

(iv) Any regulatory body or their employees, agents or representatives, overseeing life insurance, life settlements, securities or investment fraud;

(v) The life insurer that issued the life insurance policy covering the life of the insured; or

(vi) The licensee and any agents, employees or representatives.

(2) Subdivision (1) of this subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subdivision (1) does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in subdivision (1) shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subdivision (1).

(e) Confidentiality.

(1) The documents and evidence provided pursuant to subsection (d) of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent life settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Subdivision (1) of this subsection does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent life settlement acts:

(i) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(ii) To federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent life settlement acts or to the NAIC; or

(iii) At the discretion of the commissioner, to a person in the business of life settlements that is aggrieved by a fraudulent life settlement act.

(3) Release of documents and evidence under subdivision (2) of this subsection does not abrogate or modify the privilege granted in subdivision (1).

(f) Other law enforcement or regulatory authority. This chapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2) Preempt, supersede, or limit any provision of any state securities law or any rule, order, or notice issued thereunder;

(3) Prevent or prohibit a person from voluntarily disclosing information concerning life settlement fraud to a law enforcement or regulatory agency other than the insurance department; or

(4) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(g) Life settlement antifraud initiatives.

(1) Providers and brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent life settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section. Antifraud initiatives shall include:

(i) Fraud investigators, who may be provider or broker employees or independent contractors; and

(ii) An antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include, but not be limited to:

(A) A description of the procedures for detecting and investigating possible fraudulent life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) A description of the procedures for reporting possible fraudulent life settlement acts to the commissioner;

(C) A description of the plan for antifraud education and training of underwriters and other personnel; and

(D) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(2) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-15 - Injunctions  Civil remedies  Cease and desist.

§ 27-72-15 Injunctions  Civil remedies  Cease and desist.  (a) In addition to the penalties and other enforcement provisions of this chapter, if any person violates this chapter or any rule implementing this chapter, the commissioner may seek an injunction in a court of competent jurisdiction in this state and may apply for temporary and permanent orders that the commissioner determines necessary to restrain the person from further committing the violation.

(b) Any person damaged by the acts of another person in violation of this chapter or any rule or regulation implementing this chapter, may bring a civil action for damages against the person committing the violation in a court of competent jurisdiction.

(c) The commissioner may issue a cease and desist order upon a person who violates any provision of this part, any rule or order adopted by the commissioner, or any written agreement entered into with the commissioner, in accordance with the chapter governing administrative procedures, § 42-35-1 et seq.

(d) When the commissioner finds that such an action presents an immediate danger to the public and requires an immediate final order, he may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety (90) days. If the department begins non-emergency cease and desist proceedings under subsection (a), the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to § 42-35-1 et seq. In the event of a willful violation of this chapter, the superior court may award statutory damages in addition to actual damages in an additional amount up to three (3) times the actual damage award. The provisions of this chapter may not be waived by agreement. No choice of law provision may be utilized to prevent the application of this chapter to any settlement in which a party to the settlement is a resident of this state.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-16 - Penalties.

§ 27-72-16 Penalties.  (a) It is a violation of this chapter for any person, provider, broker, or any other party related to the business of life settlements, to commit a fraudulent life settlement act.

(b) For criminal liability purposes, a person that commits a fraudulent life settlement act is guilty of committing insurance fraud and shall be subject to additional penalties under § 27-54-1 et seq.

(c) The commissioner shall be empowered to levy a civil penalty not exceeding one thousand dollars ($1,000) and the amount of the claim for each violation upon any person, including those persons and their employees licensed pursuant to this chapter, who is found to have committed a fraudulent life settlement act or violated any other provision of this chapter.

(d) The license of a person licensed under this chapter that commits a fraudulent life settlement act shall be revoked.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-17 - Unfair trade practices.

§ 27-72-17 Unfair trade practices.  A violation of this chapter shall be considered an unfair trade practice pursuant to state law and subject to the penalties provided by state law.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)



Chapter 27-72-18 - Effective Date.

§ 27-72-18 Effective Date.  (a) A provider lawfully transacting business in this state prior to the effective date of this act may continue to do so pending approval or disapproval of that person's application for a license as long as the application is filed with the commissioner not later than thirty (30) days after publication by the commissioner of an application form and instructions for licensure of providers. If the publication of the application form and instructions is prior to the effective date of this act, then the filing of the application shall not be later than thirty (30) days after the effective date of this act. During the time that such an application is pending with the commissioner, the applicant may use any form of life settlement contract that has been filed with the commissioner pending approval thereof, provided that such form is otherwise in compliance with the provisions of this chapter. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this chapter.

(b) A person who has lawfully negotiated life settlement contracts between any owner residing in this state and one or more providers for at least one year immediately prior to the effective date of this act may continue to do so pending approval or disapproval of that person's application for a license as long as the application is filed with the commissioner not later than thirty (30) days after publication by the commissioner of an application form and instructions for licensure of brokers. If the publication of the application form and instructions is prior to the effective date of this chapter, then the filing of the application shall not be later than thirty (30) days after the effective date of this act. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this chapter.

History of Section.
(P.L. 2009, ch. 195, § 1; P.L. 2009, ch. 262, § 1.)






Chapter 27-73 - Rhode Island Public School Employee Uniform Benefit Act

Chapter 27-73-1 - Title and purpose.

§ 27-73-1 Title and purpose.  (a) This chapter shall be known and may be cited as the "Rhode Island Public School Employee Uniform Benefit Act."

(b) The purpose of this chapter is to create uniform medical and prescription drug benefit plan designs for Rhode Island school district and charter school employees.

History of Section.
(P.L. 2009, ch. 374, § 3; P.L. 2009, ch. 383, § 3.)



Chapter 27-73-2 - Program implementation.

§ 27-73-2 Program implementation.  (a) Upon recommendation of the uniform health care benefit plan designs or at such other time as specified herein or as specified in §§ 28-9.3-2 and 28-9.4-3, all public school districts and charter schools may implement one or more benefit plan design(s) including, but not limited to, those recommended in accordance with this chapter.

(b) Upon expiration of collective bargaining agreements, recommended benefit plan designs recommended by the board in accordance with this chapter may be specified in future collective bargaining agreements.

(c) Choice of benefit plan designs from those recommended in accordance with § 27-73-4, medical insurance cost-sharing, payment for waiving medical insurance, eligibility for receiving benefits, and providing benefits for retirees shall continue to be negotiated pursuant to §§ 28-9-3 and 28-9-4.

(d) Each municipality, district or charter school, may, at its discretion, contract for and manage benefit plans under this chapter, either directly or indirectly, through municipal, district or charter arrangements with insurance purchasing collaboratives or joint purchasing groups.

History of Section.
(P.L. 2009, ch. 374, § 3; P.L. 2009, ch. 383, § 3; P.L. 2011, ch. 124, § 1; P.L. 2011, ch. 133, § 1.)



Chapter 27-73-3 - Board of directors established.

§ 27-73-3 Board of directors established.  (a) There is established the board of directors of the Rhode Island uniform public school employees' health care benefits program ("board").

(b) The board shall consist of twelve (12) members, as follows:

(1) Two (2) members shall be appointed by the president of the Rhode Island Federation of Teachers and Health Professionals and may be active or retired teachers or officials from the union;

(2) Two (2) members shall be appointed by the president of the National Education Association of Rhode Island, and may be active or retired teachers or officials from the union;

(3) One member shall be appointed by the president of RI Council 94 of the American Federation of State, County and Municipal Employees;

(4) One member shall be appointed by the president of the Laborers International Union of North America;

(5) Two (2) members shall be appointed by the president of the Rhode Island Association of School Committees;

(6) Two (2) members shall be appointed by the Rhode Island School Superintendents' Association;

(7) Two (2) members shall be appointed by the president of the Rhode Island Association of School Business Managers; and

(c) Each appointing authority may remove or replace any member appointed by that appointing authority at any time.

(d) Members of the board shall serve without compensation.

(e) The board shall be initially convened by the Rhode Island department of education on or before September 15, 2009.

(f) A technical advisory committee to the board shall be created concurrently with the board. The advisory committee shall receive adequate notice to be in attendance and to provide a report at each of the board meetings. The advisory committee shall be composed of one representative of each of the following: the department of elementary and secondary education, the department of administration, the League of Charter Schools and each of the municipal insurance purchasing collaboratives. The department of administration representative shall serve as chair and convener of the advisory committee.

History of Section.
(P.L. 2009, ch. 374, § 3; P.L. 2009, ch. 383, § 3.)



Chapter 27-73-4 - Powers, duties, and functions of the board.

§ 27-73-4 Powers, duties, and functions of the board.  (a) The board shall have the following powers, duties and functions relative to active full-time certified employees pursuant to § 28-9.3-2, and active full-time school district employees pursuant to § 28-9.4-3:

(1) To design and recommend, with input and recommendations from the technical advisory committee, medical benefits plan designs and prescription drug coverage plan designs in accordance with the following:

(i) To design at least six (6) uniform benefit plan designs for all Rhode Island public school employees.

(ii) Benefit plan designs shall include at least one managed care option, at least four (4) preferred provider organization (PPO) options, and at least one health savings account (HSA) compatible high deductible health plan (HDHP) option.

(iii) The actuarial value of any of the approved benefit plan designs may not be greater than the actuarial value of the state employee health plan in effect as of the date the plan designs are approved.

(iv) The PPO options shall reflect four (4) different levels of plan design, with a minimum actuarial difference between each of the plan designs of seven and one-half percent (7.5%).

(v) The actuarial value of the lowest board-recommended benefit plan design shall not be greater than the actuarial value of the public school employee benefit plan design with the lowest actuarial value in effect in the state on January 1, 2011.

(b) To monitor the implementation of the uniform benefit plan designs and to recommend modifications to such benefit plan designs as appropriate.

(c) To report to the governor and general assembly on or before January 1, 2012, with recommendations on the means, feasibility and benefits of developing a statewide health benefit purchasing arrangement for public school employees.

History of Section.
(P.L. 2009, ch. 374, § 3; P.L. 2009, ch. 383, § 3; P.L. 2010, ch. 301, § 1; P.L. 2011, ch. 124, § 1; P.L. 2011, ch. 133, § 1.)



Chapter 27-73-5 - Officers, quorum, meetings.

§ 27-73-5 Officers, quorum, meetings.  (a) The board shall elect from its own membership such officers as it sees fit;

(b) Seven (7) members of the board in office shall constitute a quorum;

(c) Decisions of the board shall be made by a majority vote of the members present;

(d) Meetings may be called by the chair, or at the written request of four (4) members;

(e) The board shall hold regular meetings at least once every month, and those meetings shall be open to the public in accordance with chapter 42-46 ("Open Meetings").

History of Section.
(P.L. 2009, ch. 374, § 3; P.L. 2009, ch. 383, § 3.)






Chapter 27-74 - Discount Medical Plan Organization Act

Chapter 27-74-1 - Short title.

§ 27-74-1 Short title.  This chapter shall be known as the "Discount Medical Plan Organization Act."

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-2 - Purpose.

§ 27-74-2 Purpose.  The purpose of this chapter is to promote the public interest by establishing standards for discount medical plan organizations, protect consumers from unfair or deceptive marketing, sales or enrollment practices, and facilitate consumer understanding of the role and function of discount medical plan organizations in providing access to medical or ancillary services.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-3 - Definitions.

§ 27-74-3 Definitions.  As used in this chapter:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(2) "Ancillary services" includes, but is not limited to, audiology, dental, vision, mental health, substance abuse, chiropractic, and podiatry services.

(3) "Commissioner" means the health insurance commissioner.

(4) "Control" or "controlled by" or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by subdivision 27-35-3(i) that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(5) "Discount medical plan" means a business arrangement or contract in which a person, in exchange for fees, dues, charges or other consideration, offers access for its members to providers of medical or ancillary services and the right to receive discounts on medical or ancillary services provided under the discount medical plan from those providers.

(6) "Discount medical plan" does not include a plan that does not charge a membership or other fee to use the plan's discount medical card.

(7) "Discount medical plan organization" means an entity that, in exchange for fees, dues, charges or other consideration, provides access for discount medical plan members to providers of medical or ancillary services and the right to receive medical or ancillary services from those providers at a discount. It is the organization that contracts with providers, provider networks or other discount medical plan organizations to offer access to medical or ancillary services at a discount and determines the charge to discount medical plan members.

(8) "Facility" means an institution providing medical or ancillary services or a health care setting.

(9) "Facility" includes, but is not limited to:

(i) A hospital or other licensed inpatient center;

(ii) An ambulatory surgical or treatment center;

(iii) A skilled nursing center;

(iv) A residential treatment center;

(v) A rehabilitation center; and

(vi) A diagnostic, laboratory or imaging center.

(10) "Health care professional" means a physician or other health care practitioner who is licensed, accredited or certified to perform specified medical or ancillary services within the scope of his or her license, accreditation, certification or other appropriate authority and consistent with state law.

(11) "Health carrier" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and medical service corporation, or any other entity providing a plan of health insurance, health benefits or medical or ancillary services.

(12) "Marketer" means a person or entity that markets, promotes, sells or distributes a discount medical plan, including a private label entity that places its name on and markets or distributes a discount medical plan pursuant to a marketing agreement with a discount medical plan organization.

(13) "Medical services" means any maintenance care of, or preventive care for, the human body or care, service or treatment of an illness or dysfunction of, or injury to, the human body.

(14) "Medical services" includes, but is not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, laboratory services and medical equipment and supplies.

(15) "Medical services" does not include pharmacy services or ancillary services.

(16) "Member" means any individual who pays fees, dues, charges or other consideration for the right to receive the benefits of a discount medical plan.

(17) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing.

(18) "Provider" means any health care professional or facility that has contracted, directly or indirectly, with a discount medical plan organization to provide medical or ancillary services to members.

(19) "Provider network" means an entity that negotiates directly or indirectly with a discount medical plan organization on behalf of more than one provider to provide medical or ancillary services to members.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-4 - Applicability and scope.

§ 27-74-4 Applicability and scope.  (a) This chapter applies to all discount medical plan organizations doing business in or from this state.

(b) A discount medical plan organization that is a licensed health insurer or health maintenance organization or a nonprofit hospital and medical service corporation is not required to obtain a certificate of registration under § 27-73-5, except that any of its affiliates that operate as a discount medical plan organization in this state shall obtain a certificate of registration under § 27-73-5 and comply with all other provisions of this act; but such health insurer, health maintenance organization or nonprofit hospital and medical service corporation is required to comply with §§ 27-73-8, 27-73-9, 27-73-10, and 27-73-11 and report, in the form and manner as the commissioner may require, any of the information described in § 27-73-13 that is not otherwise already reported.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-5 - Registration requirements.

§ 27-74-5 Registration requirements.  (a) Before doing business in or from this state as a discount medical plan organization, a person shall obtain a certificate of registration from the commissioner to operate as a discount medical plan organization.

(b) Each application for a certificate of registration to operate as a discount medical plan organization:

(1) Shall be in a form prescribed by the commissioner and verified by an officer or authorized representative of the applicant;

(2) Shall be accompanied by a fee of two hundred fifty dollars ($250) payable to the State of Rhode Island;

(3) Shall include information on whether:

(i) A previous application for a certificate of registration, license or permit to operate as a medical discount plan has been denied, revoked, suspended or terminated for cause in any jurisdiction (including Rhode Island); and

(ii) The applicant is under investigation for or the subject of any pending action or has been found in violation of a statue or regulation in any jurisdiction (including Rhode Island) within the previous five (5) years;

(4) Shall include information, as the commissioner may require, that permits the commissioner, after reviewing all of the information submitted pursuant to this subsection, to make a determination that the applicant:

(i) Is financially responsible;

(ii) Has adequate expertise or experience to operate a discount medical plan organization; and

(iii) Is of good character.

(c) After the receipt of an application filed pursuant to this section, the commissioner shall review the application and notify the applicant of any deficiencies in the application.

(d) Within ninety (90) days after the date of receipt of a completed application, the commissioner shall:

(1) Issue a certificate of registration if the commissioner is satisfied that the applicant has met the requirements of this chapter and any regulations promulgated thereunder or

(2) Disapprove the application and state the ground(s) for disapproval. The commissioner shall notify the applicant in writing specifically stating the ground(s) for the disapproval. Upon such notification, the applicant may, within thirty (30) days, request a hearing on the matter to be conducted in accordance with the "Administrative Procedures act," chapter 35 of title 42.

(e) Prior to issuance of a certificate of registration by the commissioner, each discount medical plan organization shall establish an Internet website in order to conform to the requirements of subsection 27-73-9(f).

(f) A registration is effective for two (2) years, unless prior to its expiration it is renewed in accordance with this section or suspended or revoked. At least ninety (90) days before a certificate of registration expires, the discount medical plan organization shall submit a renewal application form and the renewal fee. The commissioner shall renew the certificate of registration of each holder that meets the requirements of this chapter and any regulations promulgated thereunder and pays the renewal fee. The renewal application shall be substantially the same as an original application and the renewal fee shall be two hundred fifty dollars ($250) payable to the State of Rhode Island.

(g) The commissioner may suspend the authority of a discount medical plan organization to enroll new members or refuse to renew or revoke a discount medical plan organization's certificate of registration if the commissioner finds that any of the following conditions exist:

(1) The discount medical plan organization is not operating in compliance with this chapter and any regulations promulgated thereunder;

(2) The discount medical plan organization has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising;

(3) The discount medical plan organization is not fulfilling its obligations as a discount medical plan organization; or

(4) The continued operation of the discount medical plan organization would be hazardous to its members.

(h) If the commissioner has cause to believe that grounds for the non-renewal, suspension or revocation of a certificate of registration exists, the commissioner shall notify the discount medical plan organization in writing specifically stating the ground(s) for the refusal to renew or suspension or revocation. Upon such notification, the discount medical plan may, within thirty (30) days, request a hearing on the matter to be conducted in accordance with the "Administrative Procedures act," chapter 35 of title 42.

(i) When the certificate of registration of a discount medical plan organization is non-renewed, surrendered or revoked, the discount medical plan organization shall proceed, immediately following the effective date of the order of revocation or, in the case of a non-renewal, the date of expiration of the certificate of registration, to wind up its affairs transacted under the certificate of registration. The discount medical plan organization shall not engage in any further advertising, solicitation, collecting of fees or renewal of contracts. The commissioner may, in his sole discretion and upon a showing of good cause, in the case of a registration of a discount medical plan organization that has been revoked or non-renewed by the commissioner, allow the discount medical plan organization to continue to operate under any conditions and restrictions established by the commissioner, pending the outcome of a hearing requested pursuant to subsection (h) of this section.

(j) The commissioner shall, in an order suspending the authority of the discount medical plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met by the discount medical plan organization prior to reinstatement of its certificate of registration to enroll members. The commissioner may rescind or modify the order of suspension prior to the expiration of the suspension period. The certificate of registration of a discount medical plan organization shall not be reinstated unless requested by the discount medical plan organization. The commissioner shall not grant the request for reinstatement if the commissioner finds that the circumstances for which the suspension occurred still exist or are likely to recur.

(k) In lieu of suspending or revoking a discount medical plan organization's certificate of registration, whenever the discount medical plan organization has been found to have violated any provision of this chapter, the commissioner may:

(1) Issue and cause to be served upon the organization charged with the violation a copy of the findings and an order requiring the organization to immediately cease and desist from engaging in the act or practice that constitutes the violation; and

(2) Impose any penalty provided for under § 42-14-16.

(l) Each registered discount medical plan organization shall notify the commissioner immediately whenever the discount medical plan organization's certificate of registration, or other form of authority, to operate as a discount medical plan organization in another jurisdiction is suspended, revoked or non-renewed in that state.

(m) A provider who provides discounts to his or her own patients without any cost or fee of any kind to the patient is not required to obtain and maintain a certificate of registration under this chapter as a discount medical plan organization.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-6 - Surety bond or deposit requirements.

§ 27-74-6 Surety bond or deposit requirements.  (a) Each registered discount medical plan organization shall maintain in force a surety bond in its own name in an amount not less than fifty thousand dollars ($50,000) to be used in the discretion of the commissioner to protect the financial interest of members, including, but not limited to, making refunds of fees and costs to consumers if the registered discount medical plan organization's registration is revoked. The bond shall be issued by an insurance company licensed to do business in this state.

(b) In lieu of the bond specified in this section, a registered discount medical plan organization may deposit and maintain deposited with the commissioner, or at the discretion of the commissioner, with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities or any combination of these or other measures that are acceptable to the commissioner with at all times have a market value of not less than fifty thousand dollars ($50,000).

(c) All income from a deposit made under section shall be an asset of the discount medical plan organization.

(d) Except for the commissioner, the assets or securities held in this state as a deposit under this section shall not be subject to levy by a judgment creditor or other claimant of the discount medical plan organization.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-7 - Examinations and investigations.

§ 27-74-7 Examinations and investigations.  (a) The commissioner may examine or investigate the business and affairs of any discount medical plan organization to protect the interests of the residents of this state based on the following reasons, including, but not limited to, complaint indices, recent complaints, information from other states, or as the commissioner deems necessary.

(b) An examination or investigation conducted as provided this section shall be performed in accordance with the provisions of chapter 13.1 of title 27 of the general laws.

(c) In additional to the examination powers provided for in subsection (b) of this section, the commissioner may:

(1) Order any discount medical plan organization or applicant that operates a discount medical plan organization to produce any records, books, files, advertising and solicitation materials or other information; and

(2) Take statements under oath to determine whether the discount medical plan organization or applicant is in violation of the law or is acting contrary to the public interest.

(d) The discount medical plan organization or applicant that is the subject of the examination or investigation shall pay the expenses incurred in conducting the examination or investigation, including but not limited to the expenses of attorneys, consultants and other experts. Failure by the discount medical plan organization or applicant to promptly pay the expenses is grounds for denial of a certificate of registration to operate as a discount medical plan organization or revocation of a certificate of registration to operate as a discount medical plan organization. Such expenses, if not paid, may be recovered through a civil action filed in the superior court.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-8 - Charges and fees  Refund requirements  Bundling of services.

§ 27-74-8 Charges and fees  Refund requirements  Bundling of services.  (a) A discount medical plan organization may charge a periodic charge as well as a reasonable one-time processing fee for a discount medical plan.

(b) If a member cancels his or her membership in the discount medical plan organization within the first thirty (30) days after the date of receipt of the written document for the discount medical plan described in subsection 27-73-11(e), the member shall receive a reimbursement of all periodic charges and the amount of any one-time processing fee that exceeds twenty dollars ($20.00) upon return of the discount medical plan card to the discount medical plan organization.

(c) Cancellation occurs when notice of cancellation is given to the discount medical plan organization. Notice of cancellation is deemed given when delivered by hand or deposited in a mailbox, properly addressed and postage prepaid to the mailing address of the discount medical plan organization or emailed to the email address of the discount medical plan organization.

(d) A discount medical plan organization shall return any periodic charge charged or collected after the member has returned the discount medical plan card or given the discount medical plan organization notice of cancellation.

(e) If the discount medical plan organization cancels a membership for any reason other than nonpayment of charges by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

(f) When a marketer or discount medical plan organization sells a discount medical plan in conjunction with any other products, the marketer or discount medical plan organization shall:

(1) Provide the charges for each discount medical plan in writing to the member; or

(2) Reimburse the member for all periodic charges for the discount medical plan and all periodic charges for any other product if the member cancels his or her membership in accordance with this section.

(g) Any discount medical plan organization that is a health carrier that provides a discount medical plan product that is incidental to the insured product is not subject to this section.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-9 - Provider agreements  Provider listing requirements.

§ 27-74-9 Provider agreements  Provider listing requirements.  (a) A discount medical plan organization shall have a written provider agreement with all providers offering medical or ancillary services to its members. The written provider agreement may be entered into directly with the provider or indirectly with a provider network to which the provider belongs.

(b) A provider agreement between a discount medical plan organization and a provider shall provide the following:

(1) A list of the medical or ancillary services and products to be provided at a discount;

(2) The amount or amounts of the discounts or, alternatively, a fee schedule that reflects the provider's discounted rates; and

(3) That the provider will not charge members more than the discounted rates.

(c) A provider agreement between a discount medical plan organization and a provider network shall require that the provider network have written agreements with its providers that:

(1) Contain the provisions described in subsection (b) of this section;

(2) Authorize the provider network to contract with the discount medical plan organization on behalf of the provider; and

(3) Require the provider network to maintain an up-to-date list of its contracted providers and to provide the list on a monthly basis to the discount medical plan organization.

(d) A provider agreement between a discount medical plan organization and an entity that contracts with a provider network shall require that the entity, in its contract with the provider network, require the provider network to have written agreements with its providers that comply with subsection (c) of this section.

(e) The discount medical plan organization shall maintain a copy of each active provider agreement into which it has entered.

(f) Each discount medical plan organization shall maintain on an Internet website page an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. The Internet website address shall be prominently displayed on all of its advertisements, marketing materials, brochures and discount medical plan cards.

(g) This subsection applies to those providers with which the discount medical plan organization has contracted with directly as well as those providers that are members of a provider network with which the discount medical plan organization has contracted.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-10 - Marketing requirements.

§ 27-74-10 Marketing requirements.  (a) A discount medical plan organization may market directly or contract with other marketers for the distribution of its product.

(b) The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer's marketing, promoting, selling or distributing the discount medical plan. The agreement between the discount medical plan organization and the marketer shall prohibit the marketer from using advertising, marketing materials, brochures and discount medical plan cards without the discount medical plan organization's approval in writing.

(c) The discount medical plan organization shall be bound by and responsible for the activities of a marketer that are within the scope of the marketer's agency relationship with the organization.

(d) A discount medical plan organization shall approve in writing all advertisements, marketing materials, brochures and discount cards used by marketers to market, promote, sell or distribute the discount medical plan prior to their use.

(e) Upon request, a discount medical plan organization shall submit to the commissioner all advertising, marketing materials and brochures regarding a discount medical plan.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-11 - Marketing restrictions and disclosure requirements.

§ 27-74-11 Marketing restrictions and disclosure requirements.  (a) All advertisements, marketing materials, brochures, discount medical plan cards and any other communications of a discount medical plan organization provided to prospective members and members shall be truthful and not misleading in fact or in implication. An advertisement, any marketing material, brochure, discount medical plan card or other communication is misleading in fact or in implication if it has a capacity or tendency to mislead or deceive based on the overall impression that it is reasonably expected to create within the segment of the public to which it is directed.

(b) A discount medical plan organization shall not:

(1) Except as otherwise provided in this chapter or as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use in its advertisements, marketing material, brochures and discount medical plan cards the term "insurance";

(2) Except as otherwise provided in state law, describe or characterize the discount medical plan as being insurance whenever a discount medical plan is bundled with an insured product and the insurance benefits are incidental to the discount medical plan benefits;

(3) Use in its advertisements, marketing material, brochures and discount medical plan cards the terms "health plan," "coverage," "copay," "copayments," "deductible," "preexisting conditions," "guaranteed issue," "premium," "PPO," "preferred provider organization," or other terms in a manner that could reasonably mislead an individual into believing that the discount medical plan is health insurance;

(4) Use language in its advertisements, marketing material, brochures and discount medical plan cards with respect to being "registered" by the health insurance commissioner in a manner that could reasonably mislead an individual into believing that the discount medical plan is insurance or has been endorsed by the state;

(5) Make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card;

(6) Have restrictions on access to discount medical plan providers, including, except for hospital services, waiting periods and notification periods; or

(7) Pay providers any fees for medical or ancillary services or collect or accept money from a member to pay a provider for medical or ancillary services provided under the discount medical plan, unless the discount medical plan organization has an active certificate of authority to act as a third party administrator in accordance with chapter 20.7 of title 27 of the general laws.

(c) Each discount medical plan organization shall make the following general disclosures:

(1) In writing in not less than twelve-point font and in a manner that is clear and conspicuous and achieves a grade level score of no higher than eighth (8th) grade on the Flesch-Kincaid readability test;

(2) On the first content page of any advertisements, marketing materials or brochures made available to the public relating to a discount medical plan; and

(3) Along with any enrollment forms given to a prospective member:

(i) That the plan is a discount plan and is not insurance coverage;

(ii) That the range of discounts for medical or ancillary services provided under the plan will vary depending on the type of provider and medical or ancillary service received;

(iii) Unless the discount medical plan organization has an active certificate of authority to act as a third party administrator, that the plan does not make payments to providers for the medical or ancillary services received under the discount medical plan;

(iv) That the plan member is obligated to pay for all medical or ancillary services, but will receive a discount from those providers that have contracted with the discount medical plan organization; and

(v) The toll-free telephone number and Internet website address for the registered discount medical plan organization for prospective members and members to obtain additional information about and assistance on the discount medical plan and up-to-date lists of providers participating in the discount medical plan.

(d) If the initial contact with a prospective member is by telephone, the disclosures required under subsection (c) of this section shall be made orally and shall be included in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

(e) In addition to the general disclosures required under this section, each discount medical plan organization shall provide to:

(1) Each prospective member, at the time of enrollment, information in writing in not less than twelve (12) point font and in a manner that is clear and conspicuous and achieves a grade level score of no higher than eighth (8th) grade on the Flesch-Kincaid readability test that describes the terms and conditions of the discount medical plan, including any limitations or restrictions on the refund of any processing fees or periodic charges associated with the discount medical plan;

(2) Each new member a document in writing in not less than twelve (12) point font and written in a manner that is clear and conspicuous and achieves a grade level score of no higher than eighth (8th) grade on the Flesch-Kincaid readability test that contains the terms and conditions of the discount medical plan and includes information on:

(i) The name of the member;

(ii) The benefits to be provided under the discount medical plan;

(iii) Any processing fees and periodic charges associated with the discount medical plan, including any limitations or restrictions on the refund of any processing fees and periodic charges;

(iv) The mode of payment of any processing fees and periodic charges, such as monthly, quarterly, etc., and procedures for changing the mode of payment;

(v) Any limitations, exclusions or exceptions regarding the receipt of discount medical plan benefits;

(vi) Any waiting periods for certain medical or ancillary services under the discount medical plan;

(vii) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to make an appointment with a provider on the member's behalf;

(viii) Cancellation procedures, including information on the member's thirty (30) day cancellation rights and refund requirements and procedures for obtaining refunds;

(ix) Renewal, termination and cancellation terms and conditions;

(x) Procedures for adding new members to a family discount medical plan, if applicable;

(xi) Procedures for filing complaints under the discount medical plan organization's complaint system and information that, if the member remains dissatisfied after completing the organization's complaint system, the plan member may contact his or her local state insurance department; and

(xii) The name and mailing address of the registered discount medical plan organization or other entity where the member can make inquiries about the plan, send cancellation notices and file complaints.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-12 - Notice of change in name or address.

§ 27-74-12 Notice of change in name or address.  Each discount medical plan organization shall provide the commissioner at least thirty (30) day's advance notice of any change in the discount medical plan organization's name, address, principal business address or mailing address or Internet website address.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-13 - Annual reports.

§ 27-74-13 Annual reports.  (a) If the information required in subsection (b) of this section is not provided at the time of renewal of a certificate of registration under § 27-73-5, a discount medical plan organization shall file an annual report with the commissioner in the form prescribed by the commissioner, within three (3) months after the end of each fiscal year.

(b) The report shall include:

(1) If different from the initial application for a certificate of registration or at the time of renewal of a certificate of registration or the last annual report, as appropriate, a list of the names and residence addresses of all persons responsible for the conduct of the organization's affairs, together with a disclosure of the extent and nature of any contracts or arrangements with these persons and the discount medical plan organization, including any possible conflicts of interest;

(2) The number of discount medical plan members in the state; and

(3) Any other information relating to the performance of the discount medical plan organization that may be required by the commissioner.

(c) Any discount medical plan organization that fails to file an annual report in the form and within the time required by this section shall:

(1) Forfeit:

(i) Up to five hundred dollars ($500) each day for the first ten (10) days during which the violation continues; and

(ii) Up to one thousand dollars ($1,000) each day after the first ten (10) days during which the violation continues; and

(2) Upon notice by the commissioner, lose its authority to enroll new members or to do business in this state while the violation continues.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-14 - Penalties.

§ 27-74-14 Penalties.  (a) In addition to the penalties and other enforcement provisions of this chapter or under pursuant to § 42-14-16, any person who willfully violates this chapter is subject to civil penalties of up to ten thousand dollars ($10,000) per violation.

(b) A person that willfully operates as or aids and abets another operating as a discount medical plan organization in violation of this chapter shall, upon conviction, be fined not more than fifty thousand dollars ($50,000) or be imprisoned for not more than one year, or both.

(c) A person that collects fees for purported membership in a discount medical plan, but purposefully fails to provide the promised benefits shall be deemed guilty of larceny and upon conviction is subject to penalties provided for in § 11-41-5. In addition, upon conviction, the person shall be ordered to pay restitution to persons aggrieved by the violation of this chapter. Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-15 - Injunctions.

§ 27-74-15 Injunctions.  (a) In addition to the penalties and other enforcement provisions of this act, the commissioner or the department of the attorney general may seek both temporary and permanent injunctive relief when:

(1) A discount medical plan is being operated by a person or entity that is not registered pursuant to this chapter; or

(2) Any person, entity or discount medical plan organization has engaged in any activity prohibited by this chapter or any regulation adopted pursuant to this chapter.

(b) The superior court shall have jurisdiction over any proceeding brought pursuant to this section.

(c) The authority to seek injunctive relief is not conditioned on the commissioner having conducted any proceeding pursuant to the provisions of the "Administrative Procedures act," chapter 35 of title 42.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-16 - Regulations.

§ 27-74-16 Regulations.  The commissioner shall adopt regulations to carry out the provisions of this chapter, including standards for readability of advertisements, marketing materials, brochures, discount medical plan cards and any other communications by discount medical plan organizations to members and prospective members.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-17 - Severability.

§ 27-74-17 Severability.  If any provision of this act, or the application of the provision to any person or circumstance shall be held invalid, the remainder of the act, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)



Chapter 27-74-18 - Effective date.

§ 27-74-18 Effective date.  Any discount medical plan organization doing business in or from this state on or after March 1, 2011 shall comply with the requirements of this chapter.

History of Section.
(P.L. 2010, ch. 156, § 1; P.L. 2010, ch. 158, § 1.)






Chapter 27-75 - Surplus Lines Insurance Multi-State Compliance Compact

Chapter 27-75-1 - Short title.

§ 27-75-1 Short title.  This chapter shall be known and cited as the "Surplus Lines Insurance Multi-State Compliance Compact."

History of Section.
(P.L. 2011, ch. 20, § 1; P.L. 2011, ch. 29, § 1.)



Chapter 27-75-2 - Preamble.

§ 27-75-2 Preamble.  WHEREAS, with regard to non-admitted insurance policies with risk exposures located in multiple states, the 111th United States Congress, has stipulated in Title V, Subtitle B the non-Admitted and Reinsurance Reform Act of 2010, of the Dodd-Frank Wall Street Reform and Consumer Protection Act, hereafter, the NRRA, that:

(1) The placement of non-admitted insurance shall be subject to the statutory and regulatory requirements solely of the insured's home state, and

(2) Any law, regulation, provision, or action of any state that applies or purports to apply to non-admitted insurance sold to, solicited by, or negotiated with an insured whose home state is another state shall be preempted with respect to such application; except that any state law, rule, or regulation that restricts the placement of workers' compensation insurance or excess insurance for self-funded workers' compensation plans with a non-admitted insurer shall not be preempted; and

WHEREAS, in compliance with NRRA, no state other than the home state of an insured may require any premium tax payment for non-admitted insurance; and no state other than an insured's home state may require a surplus lines broker to be licensed in order to sell, solicit, or negotiate non-admitted insurance with respect to such insured; and

WHEREAS, the NRRA intends that the states may enter into a compact or otherwise establish procedures to allocate among the states the premium taxes paid to an insured's home state; and that each state adopt nationwide uniform requirements, forms, and procedures, such as an interstate compact, that provide for the reporting, payment, collection, and allocation of premium taxes for non-admitted insurance; and

WHEREAS, after the expiration of the two-year period beginning on the date of the enactment of the NRRA, a state may not collect any fees relating to licensing of an individual or entity as a surplus lines licensee in the state unless the state has in effect at such time laws or regulations that provide for participation by the state in the national insurance producer database of the NAIC, or any other equivalent uniform national database, for the licensure of surplus lines licensees and the renewal of such licenses; and

WHEREAS, a need exists for a system of regulation that will provide for surplus lines insurance to be placed with reputable and financially sound non-admitted insurers, and that will permit orderly access to surplus lines insurance in this state and encourage insurers to make new and innovative types of insurance available to consumers in this state; and

WHEREAS, protecting the revenue of this state and other compacting states may be accomplished by facilitating the payment and collection of premium tax on non-admitted insurance and providing for allocation of premium tax for non-admitted insurance of multi-state risks among the states in accordance with uniform allocation formulas; and

WHEREAS, the efficiency of the surplus lines market may be improved by eliminating duplicative and inconsistent tax and regulatory requirements among the states, and by promoting and protecting the interests of surplus lines licensees who assist such insureds and non-admitted insurers, thereby ensuring the continued availability of non-admitted insurance to consumers; and

WHEREAS, regulatory compliance with respect to non-admitted insurance placements may be streamlined by providing for exclusive single-state regulatory compliance for non- admitted insurance of multi-state risks, thereby providing certainty regarding such compliance to all persons who have an interest in such transactions, including, but not limited to, insureds, regulators, surplus lines licensees, other insurance producers, and surplus lines insurers; and

WHEREAS, coordination of regulatory resources and expertise between state insurance departments and other state agencies, as well as state surplus lines stamping offices, with respect to non-admitted insurance will be improved; and

NOW, THEREFORE, in consideration of the foregoing, it is enacted by the general assembly as follows:

History of Section.
(P.L. 2011, ch. 20, § 1; P.L. 2011, ch. 29, § 1.)



Chapter 27-75-3 - Enactment of compact.

§ 27-75-3 Enactment of compact.  The surplus lines insurance multi-state compliance compact is enacted into law and entered into by this state with all other states legally joining this compact in the form substantially as follows:

ARTICLE I PURPOSES

The purposes of this compact are:

(1) To implement the express provisions of the Non-Admitted and Reinsurance Reform Act (NRRA).

(2) To protect the premium tax revenues of the compacting states through facilitating the payment and collection of premium tax on non-admitted insurance; and to protect the interests of the compacting states by supporting the continued availability of such insurance to consumers; and to provide for allocation of premium tax for non-admitted insurance of multi-state risks among the states in accordance with uniform allocation formulas to be developed, adopted, and implemented by the commission.

(3) To streamline and improve the efficiency of the surplus lines market by eliminating duplicative and inconsistent tax and regulatory requirements among the states; and promote and protect the interest of surplus lines licensees who assist such insureds and surplus lines insurers, thereby ensuring the continued availability of surplus lines insurance to consumers.

(4) To streamline regulatory compliance with respect to non-admitted insurance placements by providing for exclusive single-state regulatory compliance for non-admitted insurance of multi-state risks, in accordance with rules to be adopted by the commission, thereby providing certainty regarding such compliance to all persons who have an interest in such transactions, including, but not limited to, insureds, regulators, surplus lines licensees, other insurance producers, and surplus lines insurers.

(5) To establish a clearinghouse for receipt and dissemination of premium tax and clearinghouse transaction data related to non-admitted insurance of multi-state risks, in accordance with rules to be adopted by the commission.

(6) To improve coordination of regulatory resources and expertise between state insurance departments and other state agencies, as well as State surplus lines stamping offices, with respect to non-admitted insurance.

(7) To adopt uniform rules to provide for premium tax payment, reporting, allocation, data collection and dissemination for non-admitted insurance of multi-state risks and single-state risks, in accordance with rules to be adopted by the commission, thereby promoting the overall efficiency of the non-admitted insurance market.

(8) To adopt uniform mandatory rules with respect to regulatory compliance requirements for:

(i) Foreign insurer eligibility requirements;

(ii) Surplus lines policyholder notices;

(9) To establish the surplus lines insurance multi-state compliance compact commission.

(10) To coordinate reporting of clearinghouse transaction data on non-admitted insurance of multi-state risks among compacting states and contracting states.

(11) To perform these and such other related functions as may be consistent with the purposes of the surplus lines insurance multi-state compliance compact.

ARTICLE II DEFINITIONS

For purposes of this Compact the following definitions shall apply:

(1) "Admitted insurer" means an insurer that is licensed, or authorized, to transact the business of insurance under the law of the home state; for purposes of this compact "admitted insurer" shall not include a domestic surplus lines insurer as may be defined by applicable state law.

(2) "Affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured.

(3) "Allocation formula" means the uniform methods promulgated by the commission by which insured risk exposures will be apportioned to each state for the purpose of calculating premium taxes due.

(4) "Bylaws" means those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct.

(5) "Clearinghouse" means the commission's operations involving the acceptance, processing, and dissemination, among the compacting states, contracting states, surplus lines licensees, insureds and other persons, of premium tax and clearinghouse transaction data for Non- admitted insurance of multi-state risks, in accordance with this compact and rules to be adopted by the commission.

(6) "Clearinghouse transaction data" means the information regarding non-admitted insurance of multi-state risks required to be reported, accepted, collected, processed, and disseminated by surplus lines licensees for surplus lines insurance and insureds for independently procured insurance under this compact and rules to be adopted by the commission. Clearinghouse transaction data includes information related to single-state risks if a state elects to have the clearinghouse collect taxes on single-state risks for such state.

(7) "Compacting State" means any state which has enacted this compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

(8) "Commission" means the "surplus lines insurance multi-state compliance compact commission" established by this compact.

(9) "Commissioner" means the chief insurance regulatory official of a state including, but not limited to commissioner, superintendent, director or administrator or their designee(s).

(10) "Contracting state" means any state which has not enacted this compact legislation but has entered into a written contract with the commission to utilize the services of and fully participate in the clearinghouse.

(11) "Control" An entity has "control" over another entity if:

(i) The entity directly or indirectly or acting through one or more other persons own, controls, or has the power to vote twenty-five percent (25%) or more of any class of voting securities of the other entity; or

(ii) The entity controls, in any manner, the election of a majority of the directors or trustees of the other entity.

(12) "Home state"

(i) In general. Except as provided in subparagraph (ii), the term "home state" means, with respect to an insured:

(A) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(B) If one hundred percent (100%) of the insured risk is located out of the state referred to in subparagraph (i)(A), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(ii) Affiliated groups. If more than one insured from an affiliated group are named insureds on a single non-admitted insurance contract, the term "home state" means the home state, as determined pursuant to subparagraph (i), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(13) "Independently procured insurance" means insurance procured by an insured directly from a surplus lines insurer or other non-admitted insurer as permitted by the laws of the home state.

(14) "Insurer eligibility requirements" means the criteria, forms and procedures established to qualify as a surplus lines insurer under the law of the home state provided that such criteria, forms and procedures are consistent with the express provisions of the NRRA on and after July 21, 2011.

(15) "Member" means the person or persons chosen by a compacting state as its representative or representatives to the commission provided that each compacting state shall be limited to one vote.

(16) "Multi-state risk" means a risk with insured exposures in more than one state.

(17) "Non-compacting state" means any state which has not adopted this compact.

(18) "Non-admitted insurance" means surplus lines insurance and independently procured insurance.

(19) "Non-admitted insurer" means an insurer that is not authorized or admitted to transact the business of insurance under the law of the home state.

(20) "NRRA" means the non-admitted and reinsurance reform act which is Title V, Subtitle B of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

(21) "Policyholder notice" means the disclosure notice or stamp that is required to be furnished to the applicant or policyholder in connection with a surplus lines insurance placement.

(22) "Premium tax" means with respect to non-admitted insurance, any tax, fee, assessment, or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for such insurance, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance.

(23) "Principal place of business" means with respect to determining the home state of the insured, the state where the insured maintains its headquarters and where the insured's high- level officers direct, control and coordinate the business activities of the insured.

(24) "Purchasing group" means any group formed pursuant to the liability risk retention act which has as one of its purposes the purchase of liability insurance on a group basis, purchases such insurance only for its group members and only to cover their similar or related liability exposure and is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations and is domiciled in any state.

(25) "Rule" means a statement of general or particular applicability and future effect promulgated by the commission designed to implement, interpret, or prescribe law or policy or describing the organization, procedure or practice requirements of the commission which shall have the force and effect of law in the compacting states.

(26) "Single-state risk" means a risk with insured exposures in only one state.

(27) "State" means any state, district or territory of the United States of America.

(28) "State transaction documentation" means the information required under the laws of the home state to be filed by surplus lines licensees in order to report surplus lines insurance and verify compliance with surplus lines laws, and by insureds in order to report independently procured insurance.

(29) "Surplus lines insurance" means insurance procured by a surplus lines licensee from a surplus lines insurer or other non-admitted insurer as permitted under the law of the home state; for purposes of this compact "surplus lines insurance" shall also mean excess lines insurance as may be defined by applicable state law.

(30) "Surplus lines insurer" means a non-admitted insurer eligible under the law of the home state to accept business from a surplus lines licensee; for purposes of this compact "surplus lines insurer" shall also mean an insurer which is permitted to write surplus lines insurance under the laws of the state where such insurer is domiciled.

(31) "Surplus lines licensee" means an individual, firm or corporation licensed under the law of the home state to place surplus lines insurance.

ARTICLE III ESTABLISHMENT OF THE COMMISSION AND VENUE

(a) The compacting states hereby create and establish a joint public agency known as the "surplus lines insurance multi-state compliance compact commission."

(b) Pursuant to Article IV, the commission shall have the power to adopt mandatory rules which establish exclusive home state authority regarding non-admitted insurance of multi- state risks, allocation formulas, clearinghouse transaction data, a clearinghouse for receipt and distribution of allocated premium tax and clearinghouse transaction data, and uniform rulemaking procedures and rules for the purpose of financing, administering, operating and enforcing compliance with the provisions of this compact, its bylaws and rules.

(c) Pursuant to Article IV, the commission shall have the power to adopt mandatory rules establishing foreign insurer eligibility requirements and a concise and objective policyholder notice regarding the nature of a surplus lines placement.

(d) The commission is a body corporate and politic, and an instrumentality of the compacting states.

(e) The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

(f) Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

ARTICLE IV AUTHORITY TO ESTABLISH MANDATORY RULES

The commission shall adopt mandatory rules which establish:

(1) Allocation formulas for each type of non-admitted insurance coverage, which allocation formulas must be used by each compacting state and contracting state in acquiring premium tax and clearinghouse transaction data from surplus lines licensees and insureds for reporting to the clearinghouse created by the compact commission. Such allocation formulas shall be established with input from surplus lines licensees and be based upon readily available data with simplicity and uniformity for the surplus line licensee as a material consideration.

(2) Uniform clearinghouse transaction data reporting requirements for all information reported to the clearinghouse.

(3) Methods by which compacting states and contracting states require surplus lines licensees and insureds to pay premium tax and to report clearinghouse transaction data to the clearinghouse, including, but not limited to, processing clearinghouse transaction data through state stamping and service offices, state insurance departments, or other state designated agencies or entities.

(4) That non-admitted insurance of multi-state risks shall be subject to all of the regulatory compliance requirements of the home state exclusively. Home state regulatory compliance requirements applicable to surplus lines insurance shall include, but not be limited to: (i) Person(s) required to be licensed to sell, solicit, or negotiate surplus lines insurance; (ii) Insurer eligibility requirements or other approved non-admitted insurer requirements; (iii) Diligent search; (iv) State transaction documentation and clearinghouse transaction data regarding the payment of premium tax as set forth in this compact and rules to be adopted by the commission. Home state regulatory compliance requirements applicable to independently procured insurance placements shall include, but not be limited to, providing state transaction documentation and clearinghouse transaction data regarding the payment of premium tax as set forth in this compact and rules to be adopted by the commission.

(5) That each compacting state and contracting state may charge its own rate of taxation on the premium allocated to such state based on the applicable allocation formula provided that the state establishes one single rate of taxation applicable to all non-admitted insurance transactions and no other tax, fee assessment or other charge by any governmental or quasi- governmental agency be permitted. Notwithstanding the foregoing, stamping office fees may be charged as a separate, additional cost unless such fees are incorporated into a state's single rate of taxation.

(6) That any change in the rate of taxation by any compacting state or contracting state be restricted to changes made prospectively on not less than ninety (90) days advance notice to the compact commission.

(7) That each compacting state and contracting state shall require premium tax payments either annually, semi-annually, or quarterly utilizing one or more of the following dates only: March 1, June 1, September 1, and December 1.

(8) That each compacting state and contracting state prohibit any other state agency or political subdivision from requiring surplus lines licensees to provide clearinghouse transaction data and state transaction documentation other than to the insurance department or tax officials of the home state or one single designated agent thereof.

(9) The obligation of the home state by itself, through a designated agent, surplus lines stamping or service office, to collect clearinghouse transaction data from surplus line licensees and from insureds for independently procured insurance, where applicable, for reporting to the clearinghouse.

(10) A method for the clearinghouse to periodically report to compacting states, contracting states, surplus lines and insureds who independently procure insurance, all premium taxes owed to each of the compacting states and contracting states, the dates upon which payment of such premium taxes are due and a method to pay them through the clearinghouse.

(11) That each surplus line licensee is required to be licensed only in the home state of each insured for whom surplus lines insurance has been procured.

(12) That a policy considered to be surplus lines insurance in the insured's home state shall be considered surplus lines insurance in all compacting states and contracting states, and taxed as a surplus lines transaction in all states to which a portion of the risk is allocated. Each compacting state and contracting state shall require each surplus lines licensee to pay to every other compacting state and contracting state premium taxes on each multi-state risk through the clearinghouse at such tax rate charged on surplus lines transactions in such other compacting states and contracting states on the portion of the risk in each such compacting state and contracting state as determined by the applicable uniform allocation formula adopted by the commission. A policy considered to be independently procured insurance in the insured's home state shall be considered independently procured insurance in all compacting states and contracting states. Each compacting state and contracting state shall require the insured to pay every other compacting state and contracting state the independently procured insurance premium tax on each multi-state risk through the clearinghouse pursuant to the uniform allocation formula adopted by the commission.

(13) Uniform foreign insurer eligibility requirements as authorized by the NRRA.

(14) A uniform policyholder notice.

(15) Uniform treatment of purchasing group surplus lines insurance placements.

ARTICLE V POWERS OF THE COMMISSION

The commission shall have the following powers:

(1) To promulgate rules and operating procedures, pursuant to Article VIII of this compact, which shall have the force and effect of law and shall be binding in the compacting States to the extent and in the manner provided in this compact;

(2) To bring and prosecute legal proceedings or actions in the name of the commission, provided that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(3) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence, provided however, the commission is not empowered to demand or subpoena records or data from non-admitted insurers;

(4) To establish and maintain offices including the creation of a clearinghouse for the receipt of premium tax and clearinghouse transaction data regarding non-admitted insurance of multi-state risks, single-state risks for states which elect to require surplus lines licensees to pay premium tax on single state risks through the clearinghouse and tax reporting forms;

(5) To purchase and maintain insurance and bonds;

(6) To borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state or stamping office, pursuant to an open, transparent, objective competitive process and procedure adopted by the commission;

(7) To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications, pursuant to an open, transparent, objective competitive process and procedure adopted by the commission; and to establish the commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel, and other related personnel matters;

(8) To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the commission shall avoid any appearance of impropriety and/or conflict of interest;

(9) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that, at all times the commission shall avoid any appearance of impropriety and/or conflict of interest;

(10) To sell convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property real, personal or mixed;

(11) To provide for tax audit rules and procedures for the compacting states with respect to the allocation of premium taxes including:

(i) Minimum audit standards, including sampling methods;

(ii) Review of internal controls;

(iii) Cooperation and sharing of audit responsibilities between compacting states;

(iv) Handling of refunds or credits due to overpayments or improper allocation of premium taxes;

(v) Taxpayer records to be reviewed including a minimum retention period;

(vi) Authority of compacting states to review, challenge, or re-audit taxpayer records.

(12) To enforce compliance by compacting states and contracting states with rules and bylaws pursuant to the authority set forth in Article XIV;

(13) To provide for dispute resolution among compacting states and contracting states;

(14) To advise compacting states and contracting states on tax-related issues relating to insurers, insureds, surplus lines licensees, agents or brokers domiciled or doing business in non- compacting states, consistent with the purposes of this compact;

(15) To make available advice and training to those personnel in state stamping offices, state insurance departments or other state departments for record keeping, tax compliance, and tax allocations; and to be a resource for state insurance departments and other state departments;

(16) To establish a budget and make expenditures;

(17) To borrow money;

(18) To appoint and oversee committees, including advisory committees comprised of members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in this compact and the bylaws;

(19) To establish an executive committee of not less than seven (7) nor more than fifteen (15) representatives, which shall include officers elected by the commission and such other representatives as provided for herein and determined by the bylaws. Representatives of the executive committee shall serve a one-year term. Representatives of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the commission, with the exception of rulemaking, during periods when the commission is not in session. The executive committee shall oversee the day to day activities of the administration of the compact, including the activities of the operations committee created under this Article and compliance and enforcement of the provisions of the compact, its bylaws, and rules, and such other duties as provided herein and as deemed necessary.

(20) To establish an operations committee of not less than seven (7) and not more than fifteen (15) representatives to provide analysis, advice, determinations and recommendations regarding technology, software, and systems integration to be acquired by the commission and to provide analysis, advice, determinations and recommendations regarding the establishment of mandatory rules to be adopted to be by the commission.

(21) To enter into contracts with contracting states so that contracting states can utilize the services of and fully participate in the clearinghouse subject to the terms and conditions set forth in such contracts;

(22) To adopt and use a corporate seal; and

(23) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

ARTICLE VI ORGANIZATION OF THE COMMISSION

(1) Membership, Voting and Bylaws

(i) Each compacting state shall have and be limited to one member. Each state shall determine the qualifications and the method by which it selects a member and set forth the selection process in the enabling provision of the legislation which enacts this compact. In the absence of such a provision the member shall be appointed by the governor of such compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists.

(ii) Each member shall be entitled to one vote and shall otherwise have an opportunity to participate in the governance of the commission in accordance with the bylaws.

(iii) The commission shall, by a majority vote of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the compact including, but not limited to:

(A) Establishing the fiscal year of the commission;

(B) Providing reasonable procedures for holding meetings of the commission, the executive committee, and the operations committee;

(C) Providing reasonable standards and procedures: (I) For the establishment and meetings of committees, and (II) Governing any general or specific delegation of any authority or function of the commission;

(D) Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' and surplus lines licensees' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting in total or in part. As soon as practicable, the commission must make public: (I) A copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and (II) Votes taken during such meeting;

(E) Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the commission;

(F) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(G) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees;

(H) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(iv) The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

(2) Executive committee, personnel and chairperson

(i) An executive committee of the commission ("executive committee") shall be established. All actions of the executive committee, including compliance and enforcement are subject to the review and ratification of the commission as provided in the bylaws. The executive committee shall have no more than fifteen (15) representatives, or one for each state if there are less than fifteen (15) compacting states, who shall serve for a term and be established in accordance with the bylaws.

(ii) The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

(A) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(B) Establishing and overseeing an organizational structure within, and appropriate procedures for the commission to provide for the creation of rules and operating procedures;

(C) Overseeing the offices of the commission; and

(D) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

(iii) The commission shall annually elect officers from the executive committee, with each having such authority and duties, as may be specified in the bylaws.

(iv) The executive committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other persons as may be authorized by the commission.

(3) Operations Committee

(i) An operations committee shall be established. All actions of the operations committee are subject to the review and oversight of the commission and the executive committee and must be approved by the commission. The executive committee will accept the determinations and recommendations of the operations committee unless good cause is shown why such determinations and recommendations should not be approved. Any disputes as to whether good cause exists to reject any determination or recommendation of the operations committee shall be resolved by the majority vote of the commission.

The operations committee shall have no more than fifteen (15) representatives or one for each state if there are less than fifteen (15) compacting states, who shall serve for a term and shall be established as set forth in the bylaws.

The operations committee shall have responsibility for:

(A) Evaluating technology requirements for the clearinghouse, assessing existing systems used by state regulatory agencies and state stamping offices to maximize the efficiency and successful integration of the clearinghouse technology systems with state and state stamping office technology platforms and to minimize costs to the states, state stamping offices and the clearinghouse.

(B) Making recommendations to the executive committee based on its analysis and determination of the clearinghouse technology requirements and compatibility with existing state and state stamping office systems,

(C) Evaluating the most suitable proposals for adoption as mandatory rules, assessing such proposals for ease of integration by states, and likelihood of successful implementation and to report to the executive committee its determinations and recommendations.

(D) Such other duties and responsibilities as are delegated to it by the bylaws, the executive committee or the commission.

(ii) All representatives of the operations committee shall be individuals who have extensive experience and/or employment in the surplus lines insurance business including, but not limited to, executives and attorneys employed by surplus line insurers, surplus line licensees, law firms, state insurance departments and/or state stamping offices. Operations committee representatives from compacting states which utilize the services of a state stamping office must appoint the chief operating officer or a senior manager of the state stamping office to the operations committee.

(4) Legislative and Advisory Committees

(i) A legislative committee comprised of state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the executive committee; provided, that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the executive committee shall consult with and report to the legislative committee.

(ii) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

(5) Corporate records of the commission

The commission shall maintain its corporate books and records in accordance with the bylaws.

(6) Qualified immunity, defense and indemnification

(i) The members, officers, executive director, employees and representatives of the commission, the executive committee and any other committee of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful or wanton misconduct of that person.

(ii) The commission shall defend any member, officer, executive director, employee or representative of the commission, the executive committee or any other committee of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful or wanton misconduct.

(iii) The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission, executive committee or any other committee of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from the intentional or willful or wanton misconduct of that person.

ARTICLE VII MEETINGS AND ACTS OF THE COMMISSION

(a) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(b) Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(c) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

(d) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or otherwise provided in the compact.

(e) The commission shall promulgate rules concerning its meetings consistent with the principles contained in the "Government in the Sunshine Act," 5 U.S.C., Section 552b, as may be amended.

(f) The commission and its committees may close a meeting, or portion thereof, where it determines by majority vote that an open meeting would be likely to:

(1) Relate solely to the commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Specifically relate to the commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(g) For a meeting, or portion of a meeting, closed pursuant to this provision, the commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptive provision. The commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the commission.

ARTICLE VIII RULES AND OPERATING PROCEDURES: RULEMAKING

Rulemaking Functions of the Commission:

1. Rulemaking Authority. The commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this chapter, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force or effect.

2. Rulemaking Procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Commission.

3. Effective Date. All rules and amendments, thereto, shall become effective as of the date specified in each rule, operating procedure or amendment.

4. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the commission's authority.

ARTICLE IX COMMISSION RECORDS AND ENFORCEMENT

(a) The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals, insurers, insureds or surplus lines licensee trade secrets. State transaction documentation and clearinghouse transaction data collected by the clearinghouse shall be used for only those purposes expressed in or reasonably implied under the provisions of this compact and the commission shall afford this data the broadest protections as permitted by any applicable law for proprietary information, trade secrets or personal data. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(b) Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state member of the duty to disclose any relevant records, data or information to the commission; provided that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement, and further provided that, except as otherwise expressly provided in this chapter, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any member, and the commission shall maintain the confidentiality of any information provided by a member that is confidential under that member's state law.

(c) The commission shall monitor compacting states for compliance with duly adopted bylaws and rules. The commission shall notify any non-complying compacting state in writing of its noncompliance with commission bylaws or rules. If a non-complying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV.

ARTICLE X DISPUTE RESOLUTION

(a) Before a member may bring an action in a court of competent jurisdiction for violation of any provision, standard or requirement of the compact, the commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two (2) or more compacting states, contracting states or non-compacting states, and the commission shall promulgate a rule providing alternative dispute resolution procedures for such disputes.

(b) The commission shall also provide alternative dispute resolution procedures to resolve any disputes between insureds or surplus lines licensees concerning a tax calculation or allocation or related issues which are the subject of this compact.

(c) Any alternative dispute resolution procedures shall be utilized in circumstances where a dispute arises as to which state constitutes the home state.

ARTICLE XI REVIEW OF COMMISSION DECISIONS

Regarding Commission decisions:

(1) Except as necessary for promulgating Rules to fulfill the purposes of this compact, the commission shall not have authority to otherwise regulate insurance in the compacting states.

(2) Not later than thirty (30) days after the commission has given notice of any Rule or allocation formula, any third-party filer or compacting state may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in making compliance or tax determinations acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, subsection (f).

(3) The commission shall have authority to monitor, review and reconsider commission decisions upon a finding that the determinations or allocations do not meet the relevant rule. Where appropriate, the commission may withdraw or modify its determination or allocation after proper notice and hearing, subject to the appeal process in subsection (2) above.

ARTICLE XII FINANCE

(a) The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations the commission may accept contributions, grants, and other forms of funding from the state stamping offices, compacting states and other sources.

(b) The commission shall collect a fee payable by the insured directly or through a surplus lines licensee on each transaction processed through the compact clearinghouse, to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

(c) The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VIII of this compact.

(d) The commission shall be regarded as performing essential governmental functions in exercising such powers and functions and in carrying out the provisions of this compact and of any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied by any state or political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange.

(e) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements for all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but not less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner, the controller, or the stamping office of any compacting state upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals, and licensees' and insurers' proprietary information, including trade secrets, shall remain confidential.

(f) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

(g) The commission shall not make any political contributions to candidates for elected office, elected officials, political parties nor political action committees. The commission shall not engage in lobbying except with respect to changes to this compact.

ARTICLE XIII COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by two (2) compacting states, provided the commission shall become effective for purposes of adopting rules, and creating the clearinghouse when there are a total of ten (10) compacting states and contracting states or, alternatively, when there are compacting states and contracting states representing greater than forty percent (40%) of the surplus lines insurance premium volume based on records of the percentage of surplus lines insurance premium based on records of the National Association of Insurance Commissioners for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. Notwithstanding the foregoing, the clearinghouse operations and the duty to report clearinghouse transaction data shall begin on the first January 1st or July 1st following the first anniversary of the commission's effective date. For states which join the compact subsequent to the effective date, a start date for reporting clearinghouse transaction data shall be set by the commission provided Surplus Lines Licensees and all other interested parties receive not less than ninety (90) days advance notice.

(c) Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

(d) If this commission does not take effect as set forth in subsection (b) or becomes ineffective, the superintendent of insurance has the authority to enter into a different multi-state agreement or contracts to implement the requirements of the "Nonadmitted and Reinsurance Reform Act of 2010," 124 Stat. 1589, 15 U.S.C. 8201 et seq., or any successor or replacement law.

(2) The superintendent of insurance shall not enter into a multi-state agreement or contract under subdivision (d)(1) unless the division of insurance has done all of the following:

(i) Completed a fiscal analysis of the impact of the agreement or contract that examines the expected effects on Rhode Island's gross receipt of premium tax;

(ii) Reviewed whether the contract will create additional administrative burdens on the State of Rhode Island or surplus lines licensee;

(iii) Concluded, after conducting a public hearing, that entering into the agreement or contract:

(A) Is in Rhode Island's financial best interest; and

(B) Is consistent with the requirements of the NRRA.

ARTICLE XIV WITHDRAWAL, DEFAULT AND TERMINATION

(a) Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any tax or compliance determinations approved on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the commission.

(3) The member of the withdrawing state shall immediately notify the executive committee of the commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(4) The commission shall notify the other compacting states of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

(5) The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal. To the extent those obligations may have been released or relinquished by mutual agreement of the commission and the Withdrawing State, the commission's determinations prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the commission.

(6) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

(b) Default

(1) If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules then after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Decisions of the commission that are issued on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection (a) of this Article.

(3) Reinstatement following termination of any compacting state requires a reenactment of the compact.

(c) Dissolution of compact

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall have no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the rules and bylaws.

ARTICLE XV SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

(c) Throughout this compact the use of the singular shall include the plural and vice-versa.

(d) The headings and captions of articles, sections and sub-sections used in this compact are for convenience only and shall be ignored in construing the substantive provisions of this compact.

ARTICLE XVI BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Other laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state except as provided in subdivision (2) of this section.

(2) Decisions of the commission, and any rules, and any other requirements of the commission shall constitute the exclusive rule, or determination applicable to the compacting states. Any law or regulation regarding non-admitted insurance of multi-state risks that is contrary to rules of the commission is preempted with respect to the following:

(i) Clearinghouse transaction data reporting requirements;

(ii) Allocation formula;

(iii) Clearinghouse transaction data collection requirements;

(iv) Premium tax payment time frames and rules concerning dissemination of data among the compacting states for non-admitted insurance of multi-state risks and single-state risks;

(v) Exclusive compliance with surplus lines law of the home state of the insured;

(vi) Rules for reporting to a clearinghouse for receipt and distribution of clearinghouse transaction data related to non-admitted insurance of multi-state risks;

(vii) Uniform foreign insurers eligibility requirements;

(viii) Uniform policyholder notice; and

(ix) Uniform treatment of purchasing groups procuring non-admitted insurance.

(3) Except as stated in subdivision (2), any rule, uniform standard or other requirement of the commission shall constitute the exclusive provision that a commissioner may apply to compliance or tax determinations. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict: (i) The access of any person to state courts; (ii) The availability of alternative dispute resolution under Article X of this compact (iii) Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to compliance or tax determinations; (iv) State law relating to the construction of insurance contracts; or (v) The authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

(b) Binding effect of this compact

(1) All lawful actions of the commission, including all Rules promulgated by the commission, are binding upon the compacting states, except as provided herein.

(2) All agreements between the commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute. This provision may be implemented by rule at the discretion of the commission.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that state and those obligations duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History of Section.
(P.L. 2011, ch. 20, § 1; P.L. 2011, ch. 29, § 1.)






Chapter 27-76 - Weather Related Losses

Chapter 27-76-1 - Applicability.

§ 27-76-1 Applicability.  The provisions of this chapter shall be applicable only to personal lines residential property insurance on dwelling houses.

History of Section.
(P.L. 2012, ch. 64, § 2; P.L. 2012, ch. 83, § 2.)



Chapter 27-76-2 - Hurricane deductibles, triggers and policyholder notice.

§ 27-76-2 Hurricane deductibles, triggers and policyholder notice.  (a) The provisions of this section shall be applicable to policies issuing or renewing on or after July 1, 2008.

(b) In all instances where an insurance company licensed to do business in this state offers or includes any deductible and/or mitigation measure related to such deductible for any type of personal lines residential property insurance on dwelling houses, the insurance company shall provide prominent and clear notice to insureds that shall be included in the policy issuance or renewal package and shall fully disclose all details pertaining to any such deductible and/or mitigation measure.

(c) The insurer may apply a deductible specific to windstorm coverage where:

(1) The deductible is specifically approved by the director and shall not exceed five percent (5%) of the insured value.

(2) The deductible shall be applicable to losses due to a hurricane during the period commencing with the issuance of a hurricane-warning bulletin for any part of the state by the National Hurricane Center and concluding twenty-four (24) hours after the termination of the last hurricane warning bulletin for any part of the state.

(3) The deductible, whether it is a flat dollar deductible or a percentage deductible shall be presented by at least two (2) examples that illustrate the application of the deductible to the insured. Nothing herein shall prohibit the insurer from providing any additional information to the insured to assist in the insured's understanding of the deductible to be applied to the insured's policy.

(4) The deductible set forth above shall not be applied to any insured, if the insured has installed approved mitigation measures to protect against windstorm damage and the insurer has either inspected the property or the insured has submitted satisfactory proof of installation of the approved mitigation measures. The insurance commissioner, in consultation with the state building code commissioner, shall adopt and may amend or revise a list of mitigation measures, based so far as reasonably feasible on national standards for such measures and practices in other comparable states. The list of mitigation measures adopted by the insurance commissioner shall be considered approved mitigation measures for purposes of this subdivision.

(5) For the application of the hurricane deductible on Block Island, losses are due to a hurricane when a hurricane results in hurricane force sustained winds as reported by the national weather service for Block Island. For the application of the hurricane deductible in the remainder of the state, losses are due to a hurricane when a hurricane results in hurricane force sustained winds as reported by the national weather service for any other location in the state. All terms are as defined by the national weather service.

(d) Premium credits shall be applied to policies with deductibles as set forth in subsection 27-76-2(c).

(e) An insurer may require mitigation measures to protect against windstorm damage only after specific approval of the substance of such mitigation measures by the director;

(2) Mitigation measures to be taken by an insured are clearly explained, including a complete illustration of the dollar impact upon the premiums to be charged to insureds if the requested mitigation activities are undertaken;

(3) No mandatory deductible for windstorm damage shall be included in the policy;

(4) An insurer shall write the requested coverage at the premium rate that includes the premium credit to be realized with the completion of the mitigation efforts;

(5) The insurer shall affirmatively state the length of time during which discount given for the mitigation efforts will apply; and

(6) No insurer shall subsequently non-renew an insured who has taken the mitigation steps requested by the insurer for reasons of the insurers exposure to catastrophe loss, unless for non-payment of premium, fraud, breach by the insured of a provision of the policy, reversal or a lack of maintenance of the mitigation steps, or insurer solvency concerns or adverse loss history.

(f) Penalties for failure to comply with the provisions of this section shall be administered by the director in accordance with the provisions of § 42-14-16.

(g) The department of business regulation shall have authority to adopt such rules, including emergency rules, as may be necessary or desirable to effectuate the purposes of this section.

History of Section.
(P.L. 2012, ch. 64, § 2; P.L. 2012, ch. 83, § 2.)



Chapter 27-76-3 - Residential property insurance hurricane deductible application. [Effective January 1, 2013.].

§ 27-76-3 Residential property insurance hurricane deductible application. [Effective January 1, 2013.].  (a) For all deductibles as provided for in § 27-76-2, such deductible may only be applied once to all hurricane losses that are subject to the hurricane deductible during the calendar year.

(b) If an insured incurs a hurricane loss from more than one hurricane during a calendar year that are subject to the separate deductible referred to in subsection (a), the insurer may apply the deductible to the succeeding hurricane that is equal to the remaining amount of the separate deductible or the amount of the deductible that applies to all perils other than a hurricane, whichever is greater. Insurers may require policyholders to produce receipts or other records of such losses in order to apply such losses to subsequent hurricane claims.

History of Section.
(P.L. 2012, ch. 64, § 3; P.L. 2012, ch. 83, § 3.)



Chapter 27-76-4 - Notice of property loss. [Effective January 1, 2013.].

§ 27-76-4 Notice of property loss. [Effective January 1, 2013.].  No insurance policy or contract covering damages to personal lines residential property may be cancelled or nonrenewed, nor may the premium for such a policy be increased solely as a result of inquiries or claims made under the policy which resulted in no loss payout or resulted in a loss payout of less than five hundred dollars ($500). The provisions of this section shall not apply where more than one non-catastrophic claim is made under the policy in a three (3) year period which resulted in any loss payout.

History of Section.
(P.L. 2012, ch. 64, § 3; P.L. 2012, ch. 83, § 3.)



Chapter 27-76-5 - Hurricane mediation.

§ 27-76-5 Hurricane mediation.  The department of business regulation is hereby authorized to establish by regulation a non-adversarial non-binding alternative dispute resolution procedure for the effective, fair, and timely handling of personal lines insurance claims arising out of damages to residential property caused by hurricanes. The provisions of this section shall not apply to disputes of coverage under the insurance policy.

History of Section.
(P.L. 2012, ch. 64, § 2; P.L. 2012, ch. 83, § 2.)



Chapter 27-76-6 - State of emergency; effect upon insurance policies; rules.

§ 27-76-6 State of emergency; effect upon insurance policies; rules.  The department of business regulation may promulgate regulations to take effect upon the declaration of a catastrophe, as declared by a nationally recognized catastrophe loss index provider, that address any of the following or other matters related to the catastrophe for insurance policies issued in this state:

(1) Reporting requirements for claims related to the emergency;

(2) Grace periods for payment of insurance premiums and performance of other duties by insureds (other than the duty to mitigate); and/or

(3) Temporary postponement of cancellations and nonrenewals of insurance policies.

History of Section.
(P.L. 2012, ch. 64, § 2; P.L. 2012, ch. 83, § 2.)



Chapter 27-76-7 - Use of prior claim experience of insured property. [Effective January 1, 2013.].

§ 27-76-7 Use of prior claim experience of insured property. [Effective January 1, 2013.].  No insurer may refuse to insure, cancel, nonrenew or surcharge an insurance policy covering damages to personal lines residential property based solely upon prior claim experience for property damage claims at the insured property while under the ownership of someone other than the current insured unless the risk from which the claim originated has not been mitigated.

History of Section.
(P.L. 2012, ch. 64, § 3; P.L. 2012, ch. 83, § 3.)



Chapter 27-76-8 - Use of claim experience resulting from catastrophic events. [Effective January 1, 2013.].

§ 27-76-8 Use of claim experience resulting from catastrophic events. [Effective January 1, 2013.].  No insurer may refuse to insure, cancel, nonrenew or surcharge a policy or contract covering damages to personal lines residential property solely as a result of damages sustained in a catastrophic event.

History of Section.
(P.L. 2012, ch. 64, § 3; P.L. 2012, ch. 83, § 3.)



Chapter 27-76-9 - Severability.

§ 27-76-9 Severability.  If a court holds any section or portion of a section of this chapter or the applicability thereof to any person or circumstance invalid, the remainder of the chapter shall not be affected thereby.

History of Section.
(P.L. 2012, ch. 64, § 2; P.L. 2012, ch. 83, § 2.)









Title 28 - Labor and Labor Relations

Chapter 28-1 - Department of Labor and Training

Chapter 28-1-1 - Annual report of director to general assembly.

§ 28-1-1 Annual report of director to general assembly.  The director of labor and training shall collect, arrange, tabulate, and publish, in a report by him or her to be made to the general assembly annually in January, the facts and statistical details in relation to the condition of labor and business in all mechanical, manufacturing, commercial, and other industrial business of the state, and especially in relation to the social, educational, and sanitary condition of the laboring classes, with any suggestions that he or she deems to be proper for the improvement of their condition and the bettering of their advantages for intellectual and moral instruction, together with any other information that he or she deems to be useful to the general assembly in the proper performance of its legislative duties regarding the subjects that he or she is required to report.

History of Section.
(G.L. 1896, ch. 70, § 1; P.L. 1901, ch. 809, § 13; G.L. 1909, ch. 80, § 1; G.L. 1923, ch. 87, § 1; G.L. 1938, ch. 281, § 1; G.L. 1956, § 28-1-1.)



Chapter 28-1-2 - Duty to give information to director.

§ 28-1-2 Duty to give information to director.  Every employer of labor, and every person engaged in any industrial pursuit, shall give the director of labor and training all proper and necessary information to enable him or her to perform the duties required of him or her by law, and in default of that, upon reasonable demand, shall be fined twenty dollars ($20.00).

History of Section.
(G.L. 1896, ch. 70, § 2; G.L. 1909, ch. 80, § 2; G.L. 1923, ch. 87, § 2; G.L. 1938, ch. 281, § 2; G.L. 1956, § 28-1-2.)



Chapter 28-1-3 - Administrative assistant to director.

§ 28-1-3 Administrative assistant to director.  The director of labor and training shall, with the approval of the governor, appoint an administrative assistant, who shall perform those duties that may be prescribed by the director and shall serve at his or her pleasure. The administrative assistant shall be deemed to be employed in a policymaking capacity and shall be in the unclassified service.

History of Section.
(P.L. 1939, ch. 660, § 154; P.L. 1946, ch. 1723, § 1; G.L. 1956, § 28-1-3.)



Chapter 28-1-4 - Employment of personnel  Expenses.

§ 28-1-4 Employment of personnel  Expenses.  The director of labor and training may employ assistants and incur expenses incident to the proper discharge of the duties of his or her office, and the general assembly shall annually appropriate an amount that it deems necessary for the purpose of paying those salaries and expenses.

History of Section.
(P.L. 1919, ch. 1741, § 5; P.L. 1922, ch. 2160, § 1; G.L. 1923, ch. 87, § 3; P.L. 1929, ch. 1362, § 1; G.L. 1938, ch. 281, § 3; G.L. 1956, § 28-1-4.)






Chapter 28-2 - Duty to Work in Time of War

Chapter 28-2-1 - Duty to work  Proclamation of governor  Penalty.

§ 28-2-1 Duty to work  Proclamation of governor  Penalty.  It is the duty of every able-bodied male resident of this state between the ages of eighteen (18) and fifty (50) years to be habitually and regularly engaged in some lawful, useful, and recognized business, profession, occupation, trade, or employment. Whenever the governor of this state issues a proclamation determining that employment is necessary and essential for the protection and welfare of this state and of the United States because of the existence of a state of war in which the United States may be engaged, and from that time on until the termination of that war, any able-bodied male resident of this state between the ages of eighteen (18) and fifty (50) who fails or refuses to be employed for at least thirty-six (36) hours per week shall be guilty of a misdemeanor, and upon conviction shall pay a fine of not more than one hundred dollars ($100), or be imprisoned for a term not to exceed three (3) months, or both.

History of Section.
(P.L. 1918, ch. 1661, § 1; G.L. 1923, ch. 90, § 1; G.L. 1938, ch. 288, § 1; G.L. 1956, § 28-2-1.)



Chapter 28-2-2 - Possession of property or income not defense.

§ 28-2-2 Possession of property or income not defense.  In no case shall the possession by the accused of money, property, or income sufficient to support himself and those regularly dependent upon him be a defense to any prosecution under this chapter.

History of Section.
(P.L. 1918, ch. 1661, § 2; G.L. 1923, ch. 90, § 2; G.L. 1938, ch. 288, § 2; G.L. 1956, § 28-2-2.)



Chapter 28-2-3 - Inability to find work as defense.

§ 28-2-3 Inability to find work as defense.  In no case shall the claim by the accused of his inability to obtain work or employment be a defense to a prosecution under this chapter, unless it is proven that the accused promptly notified the director of labor and training of his inability to obtain employment, requested that work or employment be found for him, that the employment was not furnished, and he holds a certificate from the director of labor and training, or his or her duly authorized subordinate, that the application has been made.

History of Section.
(P.L. 1918, ch. 1661, § 3; G.L. 1923, ch. 90, § 3; G.L. 1938, ch. 288, § 3; G.L. 1956, § 28-2-3.)



Chapter 28-2-4 - Assignment to work of persons unable to find work.

§ 28-2-4 Assignment to work of persons unable to find work.  It shall be the duty of the director of labor and training, whenever any person informs him or her of his inability to obtain employment, to register the name of the person in the office of the director of labor and training, together with his address, age, and any other information which he or she deems necessary. The director of labor and training shall then assign, or cause to be assigned, and, if necessary, reassign or cause to be reassigned, the person to lawful, useful, and recognized occupations carried on by the state or any county or municipality of the state, or by private employers, engaged in agricultural, industrial, or other occupations of that character, and who accept the services of those persons; provided, that no person shall be required to work under this chapter any greater number of hours per day than lawfully constitutes a day's work in the occupation in which the person is required to engage. In the event the director of labor and training is unable to procure employment for the person applying, it shall then be the duty of the director of labor and training, or his or her duly authorized subordinate, to so certify to the person in writing.

History of Section.
(P.L. 1918, ch. 1661, § 4; G.L. 1923, ch. 90, § 4; G.L. 1938, ch. 288, § 4; G.L. 1956, § 28-2-4.)



Chapter 28-2-5 - Compensation of persons assigned to work.

§ 28-2-5 Compensation of persons assigned to work.  All persons required to work under this chapter shall receive compensation of not less than the wage or salary paid to others engaged in the same nature of work to which each person is assigned. If any person is assigned to work for any department, board, division, or commission of the state, then the compensation of the person shall be paid to him by the department, board, division, or commission out of the appropriation made to it by the state. If any person is assigned to work for any county or for any municipality, or for any private employer, then the compensation of the person shall be paid to him by the county or municipality, or by the private employer, accepting his services.

History of Section.
(P.L. 1918, ch. 1661, § 5; G.L. 1923, ch. 90, § 5; G.L. 1938, ch. 288, § 5; G.L. 1956, § 28-2-5.)



Chapter 28-2-6 - Penalty for failure to do assigned work.

§ 28-2-6 Penalty for failure to do assigned work.  Any person failing or refusing to do, or to continue to do, the work assigned to him, or who, in the meanwhile, has not become regularly or continuously employed in some lawful, useful and recognized business, occupation, trade, profession, or employment, shall be guilty of a misdemeanor, and upon conviction shall pay a fine of not more than one hundred dollars ($100), or be imprisoned for a term not exceeding three (3) months, or both.

History of Section.
(P.L. 1918, ch. 1661, § 6; G.L. 1923, ch. 90, § 6; G.L. 1938, ch. 288, § 6; G.L. 1956, § 28-2-6.)



Chapter 28-2-7 - Rules and regulations for assignment  Circumstances to be considered.

§ 28-2-7 Rules and regulations for assignment  Circumstances to be considered.  As soon as the proclamation has been issued as provided in § 28-2-1, it shall be the duty of the director of labor and training to prepare and publish any rules and regulations governing the assignment of persons to work under this chapter as will assure that all persons similarly circumstanced are, as far as it is possible to do so, treated alike. In assigning anyone to work, the director of labor and training shall take into consideration the age, physical condition, and any other appropriate circumstances of the person so assigned, and the rules and regulations to be promulgated by the director of labor and training, under the provisions of this chapter, shall make allowances for those facts and circumstances.

History of Section.
(P.L. 1918, ch. 1661, § 7; G.L. 1923, ch. 90, § 7; G.L. 1938, ch. 288, § 7; G.L. 1956, § 28-2-7.)



Chapter 28-2-8 - Duty of law enforcement officers to seek unemployed persons.

§ 28-2-8 Duty of law enforcement officers to seek unemployed persons.  After the issuance of the proclamation in § 28-2-1, it shall be the duty of a member of the division of sheriffs and of any other officer, state, county, or municipality charged with enforcing the law, to seek and continue to seek diligently the names and places of residence of able-bodied male persons within their respective jurisdictions between the ages of eighteen (18) and fifty (50) not regularly or continuously employed.

History of Section.
(P.L. 1918, ch. 1661, § 8; G.L. 1923, ch. 90, § 8; G.L. 1938, ch. 288, § 8; G.L. 1956, § 28-2-8; P.L. 2012, ch. 324, § 54.)



Chapter 28-2-9 - Employment of personnel  Assistance by other agencies.

§ 28-2-9 Employment of personnel  Assistance by other agencies.  The director of labor and training is authorized to appoint or employ any employees that may be necessary, and to use any agencies that may be available and appropriate, to aid him or her in carrying out the provisions of this chapter, and the director may delegate any and all of his or her powers and duties prescribed by the provisions of this chapter to the division of employment service.

History of Section.
(P.L. 1918, ch. 1661, § 9; G.L. 1923, ch. 90, § 9; G.L. 1938, ch. 288, § 9; G.L. 1956, § 28-2-9.)



Chapter 28-2-10 - Exemption of temporarily unemployed and students.

§ 28-2-10 Exemption of temporarily unemployed and students.  The provisions of this chapter do not apply to persons temporarily unemployed by reason of differences with their employers, to bona fide students during the school term, or to persons preparing themselves to engage in trade or industrial pursuits.

History of Section.
(P.L. 1918, ch. 1661, § 10; G.L. 1923, ch. 90, § 10; G.L. 1938, ch. 288, § 10; G.L. 1956, § 28-2-10.)



Chapter 28-2-11 - Persons deemed residents  Habitual loiterers.

§ 28-2-11 Persons deemed residents  Habitual loiterers.  For the purposes of this chapter, any male person described in § 28-2-1 found in this state shall be deemed a resident, and in any prosecution under this chapter proof that the accused habitually loiters in idleness in streets, roads, depots, poolrooms, saloons, hotels, stores, or other places shall be prima facie evidence of the failure or refusal of the person to comply with the provisions of this chapter.

History of Section.
(P.L. 1918, ch. 1661, § 11; G.L. 1923, ch. 90, § 11; G.L. 1938, ch. 288, § 11; G.L. 1956, § 28-2-11.)






Chapter 28-3 - Employment of Women and Children

Chapter 28-3-1 - Places and times where employment of children prohibited.

§ 28-3-1 Places and times where employment of children prohibited.  No child under fourteen (14) years of age shall be employed or permitted or suffered to work at any time in any business or industrial establishment in this state. No child under sixteen (16) years of age shall be employed or permitted or suffered to work at any time in any factory, mechanical, or manufacturing establishment within this state. A child who has reached the fourteenth (14th) birthday, but has not reached the sixteenth (16th) birthday, may be employed only between the hours of 6:00 A.M. and 7:00 P.M; except that a child who has reached the fourteenth (14th) birthday, but has not reached the sixteenth (16th) birthday, may be employed until 9:00 P.M. but only during school vacations; and except as provided in § 28-3-3 no child under sixteen (16) years of age shall be employed or permitted or suffered to work in any business establishment within this state. Every person willfully violating the provisions of this section shall be fined as provided in § 28-3-20.

History of Section.
(P.L. 1943, ch. 1312, § 1; G.L. 1956, § 28-3-1; P.L. 1974, ch. 205, § 1; P.L. 1987, ch. 309, § 1.)



Chapter 28-3-2 - Production of certificate of age on demand by compliance inspector.

§ 28-3-2 Production of certificate of age on demand by compliance inspector.  Whenever any truant officer or compliance inspector has reason to doubt that any child employed in any factory, mechanical, manufacturing, or business establishment has reached the age of sixteen (16) years, the compliance inspector shall demand of the child's employer that the employer shall furnish him or her within ten (10) days a certificate of age issued by the department of elementary and secondary education. If the employer refuses or fails to produce the certificate within ten (10) days, or in case the certificate does not show that the child has completed sixteen (16) years of life, the employer shall be deemed guilty of a misdemeanor, and on conviction shall be subject to a fine of twenty dollars ($20.00). For the purpose of this chapter, the department of elementary and secondary education shall determine the age of the child on the presentation of a birth certificate, baptismal certificate, passport, or other evidence satisfactory to it.

History of Section.
(P.L. 1943, ch. 1312, § 1; impl. am. P.L. 1951, ch. 2752, § 1; G.L. 1956, § 28-3-2.)



Chapter 28-3-3 - Issuance of limited permits for work by children.

§ 28-3-3 Issuance of limited permits for work by children.  The school committee of each city or town, or any person that the school committee may designate, may issue for any child who has completed fourteen (14) years of age a special limited permit to work, permitting the employment of the child on days on which schools are not in session, and on school days at hours in which schools are not in session, at any legal employment and subject to the requirements of law limiting the employment of children, but not for employment in factories or in mechanical or manufacturing establishments. The permits to work shall be uniform throughout the state, and the permit to work form shall be prescribed and provided by the department of labor and training. The school committee of each city or town, or any person that the school committee may designate to issue the permits to work provided for in this section, shall keep on file a copy of each permit to work granted, together with the evidence on which the permit to work was granted.

History of Section.
(P.L. 1943, ch. 1312, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 28-3-3; P.L. 1974, ch. 205, § 2.)



Chapter 28-3-3.1 - Work experience program.

§ 28-3-3.1 Work experience program.  The school committee of each city and town is authorized to adopt and implement a school supervised and school administered work experience and career exploration program (WECEP), under which students who have completed fourteen (14) years of age may be enrolled, notwithstanding other provisions of this chapter, in a work experience career exploration program (WECEP) as approved by the wage/hour administrator of the United States department of labor in accordance with the federal Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., and 29 C.F.R. 570.1 et seq. (child labor regulations).

History of Section.
(P.L. 1988, ch. 210, § 1.)



Chapter 28-3-3.2 - Revocation or suspension of permit.

§ 28-3-3.2 Revocation or suspension of permit.  The permit of any child issued pursuant to § 28-3-3 may be revoked or suspended by the school committee which issued the permit if upon the recommendation of the principal of the school which the child attends, to the school committee, that the issuance of the permit appears detrimental to the well-being of the student, detrimental to the academic success of the student or the student has failed to comply with all of the legal requirements concerning school attendance. The child shall be afforded written notice and a hearing before the school committee before any revocation or suspension takes effect. All hearings pursuant to this chapter shall be closed in accordance with the provisions of §§ 42-46-4 and 42-46-5(a)(1). The refusal of any child to surrender his or her permit after it has been revoked shall be a violation of this chapter.

History of Section.
(P.L. 1998, ch. 308, § 1.)



Chapter 28-3-4 - Return of permit on termination of employment.

§ 28-3-4 Return of permit on termination of employment.  The permit shall, within five (5) days after termination of the employment of the child, be returned by the employer to the school committee which issued it, or to any person that the committee shall designate, and shall be kept on file until the official authorized to issue the certificate has received a written statement that the child will be employed in accordance with the provisions of law and that upon the termination of that employment, that permit will be disposed of.

History of Section.
(P.L. 1943, ch. 1312, § 1; G.L. 1956, § 28-3-4.)



Chapter 28-3-5 - Proof of age for employment certificate.

§ 28-3-5 Proof of age for employment certificate.  If it appears to the satisfaction of the school committee, or person authorized to give the certificate, that neither the birth certificate, baptismal certificate, nor passport of the child can be produced, the age and employment certificate may be granted on other evidence satisfactory to the department of elementary and secondary education.

History of Section.
(P.L. 1943, ch. 1312, § 1; impl. am. P.L. 1951, ch. 2752, § 21; G.L. 1956, § 28-3-5.)



Chapter 28-3-6 - Certificates and permits kept by employer.

§ 28-3-6 Certificates and permits kept by employer.  All certificates of age and permits required by this chapter relating to the qualification of children employed in any factory, or manufacturing, or business establishment coming under the provisions of this chapter, shall be kept by the employer at the place where the child is employed, and shall be shown to the compliance inspectors provided for by chapter 20 of this title, or either or any of them, on demand by the inspector or inspectors, and the proprietor or manager of any factory or manufacturing or business establishment who shall fail to produce or shall refuse to show to any compliance inspector any certificate or permit when demand is made therefore, shall be fined one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1943, ch. 1312, § 1; G.L. 1956, § 28-3-6; P.L. 2005, ch. 391, § 1.)



Chapter 28-3-7 - Cancellation of erroneously issued certificates.

§ 28-3-7 Cancellation of erroneously issued certificates.  If, after investigation, the inspector finds that the certificate or permit should not have been issued to the child under the provisions of this chapter, then he or she shall: (1) deliver the certificate or permit to the person who issued it, (2) order it to be cancelled, and (3) notify the employer that the child must no longer be employed. Every employer or proprietor or manager of any factory or manufacturing or business establishment who continues to employ the child after receiving the notice from any compliance inspector shall be deemed guilty of a misdemeanor, and upon conviction shall be subject to the penalty imposed by § 28-3-20.

History of Section.
(P.L. 1943, ch. 1312, § 1; G.L. 1956, § 28-3-7.)



Chapter 28-3-8 - Employment subject to provisions.

§ 28-3-8 Employment subject to provisions.  Every person, firm or corporation doing business within this state employing five (5) or more persons, or employing any child under sixteen (16) years of age, shall be subject to the provisions of §§ 28-3-1  28-3-20 whatever the business conducted by the person, firm or corporation; provided, that the provisions of §§ 28-3-1  28-3-20 do not apply to children employed in household service or in agricultural pursuits; and provided, further, that the provisions do not apply to the employment of children in the vocation, occupation, or service of rope or wire walking, or as gymnasts, wrestlers, contortionists, equestrian performers, or acrobats, riders upon bicycles, or mechanical contrivances, or in any dancing, theatrical, or musical exhibition, but the employment of children in any vocation, occupation, or service enumerated in this proviso shall continue to be governed by the provisions of §§ 11-9-1  11-9-8.

History of Section.
(P.L. 1943, ch. 1312, § 2; G.L. 1956, § 28-3-8.)



Chapter 28-3-9 - Employment of minors in hazardous places or occupations.

§ 28-3-9 Employment of minors in hazardous places or occupations.  No minor under sixteen (16) years of age shall be employed or permitted to work in operations or operating or assisting in operating any of the following machines: circular or bandsaws, wood shapers, wood jointers, planers, sand paper or wood polishing machinery; picker machines or machines used in picking wool, cotton, fur, hair, or any upholstering material; paper lace machines; burnishing machines in any tannery or leather manufactory; job or cylinder printing presses, having motive power other than foot; wood turning or boring machinery; stamping machines used in sheet metal or tinware manufacturing or in washer and nut factories; machines used in making corrugated rolls; steam boilers, dough brakes, or cracker machinery of any description; wire or iron straightening machinery; rolling mill machinery, power punches, shears, or rolls in rubber manufacturing drop presses; washing, grinding, or mixing machinery; calender rolls in rubber manufacturing; laundering or dry cleaning machinery; or in any capacity in adjusting or assisting in adjusting any belt to any machinery or in oiling or cleaning machinery in motion; or in any capacity in preparing any composition in which dangerous or poisonous acids are used; or in the manufacture or packing of paints, dry colors, or red or white lead; or in dipping, dyeing, or packing matches; or in the manufacture, packing, or storing of powder, dynamite, nitroglycerine compounds, fuses, or other explosives; or in stripping, assorting, manufacturing or packing tobacco; or in a tunnel; or in a pool or billiard room; or upon any railroad, whether steam or electric; or in any foundry; or in any place where dangerous belting or gearing is not provided with proper safeguards; or in any work, occupation, place, or process declared by the department of labor and training to be injurious, dangerous, or hazardous for minors under sixteen (16) years of age; or on any docks, private or public, warehouses and storage rooms; dispensing gasoline or other types of fuel, checking or changing of oil or other fluids, parking lot attendants; car washes either by hand or machine (includes drying vehicles by hand.)

History of Section.
(P.L. 1943, ch. 1312, § 3; G.L. 1956, § 28-3-9; P.L. 1988, ch. 517, § 1; P.L. 2005, ch. 391, § 1.)



Chapter 28-3-9.1 - Employment of minors as adult entertainment performers prohibited.

§ 28-3-9.1 Employment of minors as adult entertainment performers prohibited.  No person under the age of eighteen (18) may work in a commercial adult entertainment establishment.

History of Section.
(P.L. 2009, ch. 219, § 1; P.L. 2009, ch. 220, § 1.)



Chapter 28-3-10 - Declaration of places or occupations as hazardous for minors.

§ 28-3-10 Declaration of places or occupations as hazardous for minors.  The department of labor and training is empowered and is authorized, under any rules that it may determine, to declare any particular work, occupation, trade, place, or process injurious, dangerous, or hazardous for minors under sixteen (16) years of age. The department of labor and training is also empowered and authorized, under any rules that it may determine, to declare any particular work, occupation, trade, place, or process injurious, dangerous, or hazardous for any particular minor under sixteen (16) years of age, although the work, occupation, trade, place, or process may not have been declared injurious, dangerous, or hazardous for all minors under sixteen (16) years of age. When the rules are determined, it shall be unlawful for the particular minor to be employed or permitted to work in the particular work, occupation, trade, place, or process declared by the department of labor and training to be injurious, dangerous, or hazardous for him or her.

History of Section.
(P.L. 1943, ch. 1312, § 3; G.L. 1956, § 28-3-10; P.L. 1986, ch. 198, § 13; P.L. 1988, ch. 517, § 1.)



Chapter 28-3-11 - Hours of work for children.

§ 28-3-11 Hours of work for children.  (a) No children under sixteen (16) years of age shall be employed or permitted or suffered to work more than forty (40) hours in any one week in any business or mercantile establishment within this state, and in no case shall the hours of labor exceed eight (8) hours in any one day. No child under eighteen (18) years of age shall be employed or permitted or suffered to work in any factory, manufacturing, mechanical, business, or mercantile establishment within this state more than forty-eight (48) hours in any one workweek. In no case shall the hours of labor exceed nine (9) hours in any calendar day, except when forty-eight (48) hours are worked in five (5) days, in which case the hours of labor shall not exceed nine and three-fifths (9 3/5) hours in any calendar day. There shall be an interval (or period of cessation from work) of not less than eight (8) hours between the ending of the period of work on one calendar day and the beginning of a period of work on the subsequent consecutive calendar day.

(b) No minor between the ages of sixteen (16) and eighteen (18) years of age regularly attending a public or approved private day school or institution of higher learning shall be employed or permitted or suffered to work in any factory, manufacturing, mechanical, business, or mercantile establishment within this state before 6:00 A.M. or after 11:30 P.M. of any one day preceding a regularly scheduled school day, except that the minor may be employed or permitted or suffered to work until 1:30 A.M. of any nonregularly scheduled school day.

(c) Any minor between the ages of sixteen (16) and eighteen (18) may be employed during school vacations without limitation as to the total hours to be worked in a given week or calendar day provided the provisions of all other applicable federal and state laws and regulations are complied with. This provision applies as long as it continues to be permitted by federal law and/or regulation.

History of Section.
(P.L. 1943, ch. 1312, § 4; P.L. 1945, ch. 1625, § 1; P.L. 1950, ch. 2623, § 1; G.L. 1956, § 28-3-11; P.L. 1962, ch. 194, § 1; P.L. 1963, ch. 132, § 1; P.L. 1974, ch. 205, § 3; P.L. 1980, ch. 34, § 1; P.L. 1989, ch. 299, § 1; P.L. 1989, ch. 371, § 1.)



Chapter 28-3-12 - Posting of hours and wage rates.

§ 28-3-12 Posting of hours and wage rates.  Every employer shall post, in one or more places in his or her establishment where it may be easily seen and read by all employees employed by him or her, a printed or typewritten notice stating the minimum rates of pay, including hourly rates, or piece rate or both, as the case may be, which the employees are receiving for the various types of work performed in the establishment, and the number of hours' work required of the person on each day of the week, and the hours of commencing and stopping work. The employment of any minor for a longer time in a period of twenty-four (24) consecutive hours than so stated shall be deemed a violation of § 28-3-11. The provisions of §§ 28-3-11  28-3-12 shall not be construed to impair any restriction placed upon the employment of any child by the provisions of chapter 19 of title 16.

History of Section.
(P.L. 1943, ch. 1312, § 4; P.L. 1945, ch. 1625, § 1; P.L. 1950, ch. 2623, § 1; G.L. 1956, § 28-3-12; P.L. 1975, ch. 202, § 1; P.L. 2006, ch. 216, § 6.)



Chapter 28-3-14 - Maximum continuous employment without mealtime.

§ 28-3-14 Maximum continuous employment without mealtime.  All employees are entitled to a twenty (20) minute mealtime within a six (6) hour work shift, and a thirty (30) minute mealtime with an eight (8) hour work shift. An employer shall not be required to compensate an employee for this mealtime. The provisions of this section shall not apply to: (a) an employer of a health care facilities licensed in accordance with chapter 23-17 of the general laws; or (b) an employer who employs less than three (3) people on any shift at the worksite.

History of Section.
(P.L. 2006, ch. 606, § 1.)



Chapter 28-3-15 - Penalty for violation of provisions of this chapter.

§ 28-3-15 Penalty for violation of provisions of this chapter.  Every person who willfully employs or has in his employ or under his charge any person in violation of the provisions of this chapter, and every parent or guardian who permits any child to be so employed, shall be fined one hundred dollars ($100) for each offense. The certificates of age and the permits to work required by §§ 28-3-2 and 28-3-3 shall be prima facie evidence of the age of a child upon trial of any person other than the parent or guardian for the violation of this chapter.

History of Section.
(P.L. 1943, ch. 1312, § 5; P.L. 1945, ch. 1659, § 2; G.L. 1956, § 28-3-15; P.L. 2005, ch. 391, § 1.)



Chapter 28-3-18 - Enforcement of provisions  Prosecution of violations.

§ 28-3-18 Enforcement of provisions  Prosecution of violations.  The division of labor standards has full power to enforce §§ 28-3-1  28-3-20, and has all the powers of the division of compliance inspection insofar as those powers relate to and affect women and children. All actions, suits, complaints, and prosecutions for the violation of any of the provisions of these sections shall be brought by and in the name of the director of labor and training or the chief of the division of labor standards in the department of labor and training; or by and in the name of any duly authorized representative of the director of labor and training.

History of Section.
(P.L. 1943, ch. 1312, § 9; P.L. 1950, ch. 2622, § 1; G.L. 1956, § 28-3-18; P.L. 1973, ch. 250, § 3.)



Chapter 28-3-19 - Posting of copies of law.

§ 28-3-19 Posting of copies of law.  A printed copy of §§ 28-3-1  28-3-20 shall be posted by the inspectors in each workroom of every factory, manufacturing, or mercantile establishment where persons are employed who are affected by the provisions of this chapter.

History of Section.
(P.L. 1943, ch. 1312, § 10; G.L. 1956, § 28-3-19.)



Chapter 28-3-20 - Penalty for violations generally.

§ 28-3-20 Penalty for violations generally.  Except as otherwise specifically provided, any person or corporation who: (1) employs a child under sixteen (16) years of age without the permit required by § 28-3-3, (2) makes a false statement in regard to any part required by the certificate, (3) violates any of the provisions of §§ 28-3-1  28-3-20, or suffers or permits any child to be employed in violation of their provisions, shall be fined five hundred dollars ($500) for each offense provided, however, that if a child employed in violation of the provisions of §§ 28-3-1  28-3-20 is injured or killed in the course of the employment, then the above fine may be increased to five thousand dollars ($5,000); and, provided further, however that this section does not apply to that portion of § 28-3-6 which fixes the penalty for the refusal to show to the inspector any certificate provided for in that section.

History of Section.
(P.L. 1943, ch. 1312, § 11; G.L. 1956, § 28-3-20; P.L. 1989, ch. 61, § 1; P.L. 2005, ch. 391, § 1; P.L. 2006, ch. 216, § 6.)



Chapter 28-3-32 - Immunity from liability for costs.

§ 28-3-32 Immunity from liability for costs.  No police officer, probation officer, truant officer, or principal of a school complaining under any of the provisions of this chapter shall be required to give surety for costs; and no such person shall in any way be liable for any costs that may accrue on the complaint.

History of Section.
(P.L. 1915, ch. 1264, § 12; G.L. 1923, ch. 143, § 12; G.L. 1938, ch. 378, § 12; G.L. 1956, § 28-3-32.)






Chapter 28-4 - Indenture of Apprentices

Chapter 28-4-1 - Power of minor to execute indenture.

§ 28-4-1 Power of minor to execute indenture.  Any minor being sixteen (16) years of age or over, or who, being under sixteen (16) years of age, has a limited permit to work given him or her by or under the direction of the school committee where the minor resides under the provisions of chapter 3 of this title, may, by execution of an indenture, bind himself or herself as provided in this chapter, for a term of service of not less than one year.

History of Section.
(G.L. 1896, ch. 198, §§ 1-3; G.L. 1909, ch. 249, §§ 1-3; G.L. 1923, ch. 91, §§ 1-3; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 1; G.L. 1956, § 28-4-1.)



Chapter 28-4-2 - Parties to sign indenture.

§ 28-4-2 Parties to sign indenture.  Every indenture shall be signed:

(1) By the minor;

(2) By the parents, or either one of them, as the natural guardians or guardian of the minor; or by the duly appointed legal guardian of the person, or of the person and estate of the minor, if any; or by the person having the legal custody of the minor;

(3) By the employer.

History of Section.
(G.L. 1896, ch. 198, §§ 1, 2; G.L. 1909, ch. 249, §§ 1, 2; G.L. 1923, ch. 91, §§ 1, 2; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 2; G.L. 1956, § 28-4-2.)



Chapter 28-4-3 - Contents of indenture.

§ 28-4-3 Contents of indenture.  Every indenture shall contain:

(1) The names of the parties;

(2) The date of birth of the minor;

(3) A statement of the trade, craft, or business which the minor is to be taught;

(4) An agreement that a certificate shall be given to the apprentice at the conclusion of his or her indenture, stating that he or she has completed the apprenticeship under the indenture.

History of Section.
(G.L. 1923, ch. 91, § 3; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 3; G.L. 1956, § 28-4-3.)



Chapter 28-4-4 - Deeds in triplicate.

§ 28-4-4 Deeds in triplicate.  In every case there shall be three (3) deeds in the same form and tenor, executed by all parties, one to be kept by each party.

History of Section.
(G.L. 1896, ch. 198, § 4; G.L. 1909, ch. 249, § 4; G.L. 1923, ch. 91, § 4; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 4; G.L. 1956, § 28-4-4.)



Chapter 28-4-5 - Effect of indenture as against parties.

§ 28-4-5 Effect of indenture as against parties.  All indentures made in accordance with the provisions of §§ 28-4-1  28-4-4 shall be good and effectual in law against all parties and the minor engaged by them, according to their tenor, except as to any of their provisions that the court, in which any suit or controversy relating to the articles of indenture may be heard, shall determine to be unjust or unreasonable.

History of Section.
(G.L. 1923, ch. 91, § 5; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 5; G.L. 1956, § 28-4-5.)



Chapter 28-4-6 - Petition or complaint for breach of indenture  Summons.

§ 28-4-6 Petition or complaint for breach of indenture  Summons.  Whenever a petition or complaint in writing and under oath is made to any judge of the district court that any master or apprentice, within a division where the court is situated, has willfully neglected or refused to comply with or perform the terms and provisions of any indenture, the judge, if satisfied that there is a reasonable cause for the petition or complaint, shall issue a summons requiring the master or apprentice to appear before the court at a time and place named in the summons to answer relative to the petition or complaint. The petitioner or complainant shall cause the summons to be served by some officer qualified to serve civil process upon the person complained of at least six (6) days before the time set for appearance and hearing by reading the summons to the person to be served, or by leaving an attested copy of it with the person to be served in his or her hands and possession, or at his or her last and usual place of abode with some person living there, or if the person to be served is a corporation, then, by leaving an attested copy of the summons with some officer of the corporation or at the office of the corporation with some person employed there.

History of Section.
(G.L. 1923, ch. 91, § 6; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 6; G.L. 1956, § 28-4-6; P.L. 1969, ch. 239, § 55.)



Chapter 28-4-7 - Determination of petition or complaint  Enforcement of order.

§ 28-4-7 Determination of petition or complaint  Enforcement of order.  Upon the hearing of a petition or complaint, the court may determine the controversy or matter complained of in a summary way, and discharge either party from the indenture and contract of apprenticeship, and may make any further order in the premises that the case may require and seems proper to the court. Any neglect or failure of any person, against whom any order is made, to do, perform, or comply with the order shall be contempt of court, and the court may enforce its order by proceedings for contempt.

History of Section.
(G.L. 1923, ch. 91, § 7; P.L. 1926, ch. 841, § 1; G.L. 1938, ch. 294, § 7; G.L. 1956, § 28-4-7.)






Chapter 28-5 - Fair Employment Practices

Chapter 28-5-1 - Short title.

§ 28-5-1 Short title.  This chapter may be cited as the "State Fair Employment Practices Act".

History of Section.
(P.L. 1949, ch. 2181, § 13; G.L. 1956, § 28-5-1.)



Chapter 28-5-2 - Legislative findings.

§ 28-5-2 Legislative findings.  The practice or policy of discrimination against individuals because of their race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin is a matter of state concern. Such discrimination foments domestic strife and unrest, threatens the rights and privileges of the inhabitants of the state, and undermines the foundations of a free democratic state. The denial of equal employment opportunities because of such discrimination and the consequent failure to utilize the productive capacities of individuals to their fullest extent deprive large segments of the population of the state of earnings necessary to maintain decent standards of living, necessitates their resort to public relief, and intensifies group conflicts, thereby resulting in grave injury to the public safety, health, and welfare.

History of Section.
(P.L. 1949, ch. 2181, § 1; G.L. 1956, § 28-5-2; P.L. 1973, ch. 132, § 1; P.L. 1986, ch. 198, § 15; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-3 - Declaration of policy.

§ 28-5-3 Declaration of policy.  It is declared to be the public policy of this state to foster the employment of all individuals in this state in accordance with their fullest capacities, regardless of their race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin, and to safeguard their right to obtain and hold employment without such discrimination.

History of Section.
(P.L. 1949, ch. 2181, § 1; G.L. 1956, § 28-5-3; P.L. 1973, ch. 132, § 1; P.L. 1986, ch. 198, § 15; P.L. 1995, ch. 32, § 14; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-4 - Exercise of police power.

§ 28-5-4 Exercise of police power.  This chapter shall be deemed an exercise of the police power of the state for the protection of the public welfare, prosperity, health, and peace of the people of the state.

History of Section.
(P.L. 1949, ch. 2181, § 1; G.L. 1956, § 28-5-4.)



Chapter 28-5-5 - Right to equal employment opportunities.

§ 28-5-5 Right to equal employment opportunities.  The right of all individuals in this state to equal employment opportunities, regardless of race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin, is recognized as and declared to be a civil right.

History of Section.
(P.L. 1949, ch. 2181, § 2; G.L. 1956, § 28-5-5; P.L. 1973, ch. 132, § 1; P.L. 1986, ch. 198, § 15; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-6 - Definitions.

§ 28-5-6 Definitions.  When used in this chapter:

(1) "Age" means anyone who is at least forty (40) years of age.

(2) "Because of sex" or "on the basis of sex" include, but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical conditions, and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work, and nothing in this chapter shall be interpreted to permit otherwise.

(3) "Commission" means the Rhode Island commission against discrimination created by this chapter.

(4) "Disability" means a disability as defined in § 42-87-1.

(5) "Discriminate" includes segregate or separate.

(6) "Employee" does not include any individual employed by his or her parents, spouse, or child, or in the domestic service of any person.

(7) "Employer" includes the state and all political subdivisions of the state and any person in this state employing four (4) or more individuals, and any person acting in the interest of an employer directly or indirectly.

(ii) Nothing in this subdivision shall be construed to apply to a religious corporation, association, educational institution, or society with respect to the employment of individuals of its religion to perform work connected with the carrying on of its activities.

(8) "Employment agency" includes any person undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer, or place employees.

(9) "Firefighter" means an employee the duties of whose position includes work connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred or promoted to a supervisory or administrative position.

(10) "Gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self image, gender-related appearance, or gender-related expression; whether or not that gender identity, gender-related self image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth.

(11) "Labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection in relation to employment.

(12) "Law enforcement officer" means an employee the duties of whose position include investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of the state, including an employee engaged in such activity who is transferred or promoted to a supervisory or administrative position. For the purpose of this subdivision, "detention" includes the duties of employees assigned to guard individuals incarcerated in any penal institution.

(13) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy, or receivers.

(14) "Religion" includes all aspects of religious observance and practice, as well as belief, unless an employer, union or employment agency demonstrates that it is unable to reasonably accommodate to an employee's or prospective employee's or union member's religious observance or practice without undue hardship on the conduct of its business.

(15) "Sexual orientation" means having or being perceived as having an orientation for heterosexuality, bisexuality, or homosexuality. This definition is intended to describe the status of persons and does not render lawful any conduct prohibited by the criminal laws of this state nor impose any duty on a religious organization. This definition does not confer legislative approval of that status, but is intended to assure the basic human rights of persons to obtain and hold employment, regardless of that status.

(16) The terms, as used regarding persons with disabilities:

(i) "Auxiliary aids and services" and "reasonable accommodation" shall have the same meaning as those items are defined in § 42-87-1.1; and

(ii) "Hardship" means an "undue hardship" as defined in § 42-87-1.1.

History of Section.
(P.L. 1949, ch. 2181, § 3; impl. am. P.L. 1952, ch. 2958, § 1; G.L. 1956, § 28-5-6; P.L. 1973, ch. 132, § 1; P.L. 1974, ch. 259, § 1; P.L. 1979, ch. 144, § 2; P.L. 1980, ch. 245, § 1; P.L. 1981, ch. 167, § 2; P.L. 1988, ch. 310, § 1; P.L. 1989, ch. 183, § 1; P.L. 1995, ch. 32, § 4; P.L. 1996, ch. 362, § 1; P.L. 1997, ch. 77, § 1; P.L. 1997, ch. 150, § 4; P.L. 2000, ch. 499, § 2; P.L. 2000, ch. 507, § 2; P.L. 2001, ch. 340, § 3; P.L. 2002, ch. 246, § 1; P.L. 2009, ch. 96, § 3; P.L. 2009, ch. 97, § 3.)



Chapter 28-5-7 - Unlawful employment practices.

§ 28-5-7 Unlawful employment practices.  It shall be an unlawful employment practice:

(1) For any employer:

(i) To refuse to hire any applicant for employment because of his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(ii) Because of those reasons, to discharge an employee or discriminate against him or her with respect to hire, tenure, compensation, terms, conditions or privileges of employment, or any other matter directly or indirectly related to employment. However, if an insurer or employer extends insurance related benefits to persons other than or in addition to the named employee, nothing in this subdivision shall require those benefits to be offered to unmarried partners of named employees;

(iii) In the recruiting of individuals for employment or in hiring them, to utilize any employment agency, placement service, training school or center, labor organization, or any other employee referring source which the employer knows, or has reasonable cause to know, discriminates against individuals because of their race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(iv) To refuse to reasonably accommodate an employee's or prospective employee's disability unless the employer can demonstrate that the accommodation would pose a hardship on the employer's program, enterprise, or business; or

(v) When an employee has presented to the employer an internal complaint alleging harassment in the workplace on the basis of race or color, religion, sex, disability, age, sexual orientation, gender identity or expression, or country of ancestral origin, to refuse to disclose in a timely manner in writing to that employee the disposition of the complaint, including a description of any action taken in resolution of the complaint; provided, however, no other personnel information shall be disclosed to the complainant.

(2) For any employment agency to fail or refuse to properly classify or refer for employment or otherwise discriminate against any individual because of his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin; or

(ii) For any employment agency, placement service, training school or center, labor organization, or any other employee referring source to comply with an employer's request for the referral of job applicants if the request indicates either directly or indirectly that the employer will not afford full and equal employment opportunities to individuals regardless of their race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(3) For any labor organization:

(i) To deny full and equal membership rights to any applicant for membership because of his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(ii) Because of those reasons, to deny a member full and equal membership rights, expel him or her from membership, or otherwise discriminate in any manner against him or her with respect to his or her hire, tenure, compensation, terms, conditions or privileges of employment, or any other matter directly or indirectly related to membership or employment, whether or not authorized or required by the constitution or bylaws of the labor organization or by a collective labor agreement or other contract;

(iii) To fail or refuse to classify properly or refer for employment, or otherwise to discriminate against any member because of his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin; or

(iv) To refuse to reasonably accommodate a member's or prospective member's disability unless the labor organization can demonstrate that the accommodation would pose a hardship on the labor organization's program, enterprise, or business;

(4) Except where based on a bona fide occupational qualification certified by the commission or where necessary to comply with any federal mandated affirmative action programs, for any employer or employment agency, labor organization, placement service, training school or center, or any other employee referring source, prior to employment or admission to membership of any individual, to:

(i) Elicit or attempt to elicit any information directly or indirectly pertaining to his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(ii) Make or keep a record of his or her race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(iii) Use any form of application for employment, or personnel or membership blank containing questions or entries directly or indirectly pertaining to race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin;

(iv) Print or publish or cause to be printed or published any notice or advertisement relating to employment or membership indicating any preference, limitation, specification, or discrimination based upon race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin; or

(v) Establish, announce, or follow a policy of denying or limiting, through a quota system or otherwise, employment or membership opportunities of any group because of the race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin of that group;

(5) For any employer or employment agency, labor organization, placement service, training school or center, or any other employee referring source to discriminate in any manner against any individual because he or she has opposed any practice forbidden by this chapter, or because he or she has made a charge, testified, or assisted in any manner in any investigation, proceeding, or hearing under this chapter;

(6) For any person, whether or not an employer, employment agency, labor organization, or employee, to aid, abet, incite, compel, or coerce the doing of any act declared by this section to be an unlawful employment practice, or to obstruct or prevent any person from complying with the provisions of this chapter or any order issued pursuant to this chapter, or to attempt directly or indirectly to commit any act declared by this section to be an unlawful employment practice;

(7) For any employer to include on any application for employment, except applications for law enforcement agency positions or positions related to law enforcement agencies, a question inquiring or to otherwise inquire either orally or in writing whether the applicant has ever been arrested or charged with any crime; provided, that nothing in this subdivision shall prevent an employer from inquiring whether the applicant has ever been convicted of any crime;

(8) For any person who, on June 7, 1988, is providing either by direct payment or by making contributions to a fringe benefit fund or insurance program, benefits in violation with §§ 28-5-6, 28-5-7 and 28-5-38, until the expiration of a period of one year from June 7, 1988 or if there is an applicable collective bargaining agreement in effect on June 7, 1988, until the termination of that agreement, in order to come into compliance with §§ 28-5-6, 28-5-7 and 28-5-38, to reduce the benefits or the compensation provided any employee on June 7, 1988, either directly or by failing to provide sufficient contributions to a fringe benefit fund or insurance program.

(ii) Where the costs of these benefits on June 7, 1988 are apportioned between employers and employees, the payments or contributions required to comply with §§ 28-5-6, 28-5-7 and 28-5-38 may be made by employers and employees in the same proportion.

(iii) Nothing in this section shall prevent the readjustment of benefits or compensation for reasons unrelated to compliance with §§ 28-5-6, 28-5-7 and 28-5-38.

History of Section.
(P.L. 1949, ch. 2181, § 4; P.L. 1951, ch. 2735, § 1; G.L. 1956, § 28-5-7; P.L. 1973, ch. 132, § 1, impl. am. P.L. 1979, ch. 144, § 1; P.L. 1980, ch. 245, § 2, impl. am. P.L. 1981, ch. 167, § 1; P.L. 1982, ch. 299, § 1; P.L. 1986, ch. 98, § 1; P.L. 1986, ch. 198, § 15; P.L. 1987, ch. 494, § 1; P.L. 1988, ch. 310, § 2; P.L. 1993, ch. 126, § 2; P.L. 1995, ch. 32, § 4; P.L. 1995, ch. 235, § 1; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3; P.L. 2003, ch. 131, § 2; P.L. 2003, ch. 131, § 2; P.L. 2003, ch. 173, § 2.)



Chapter 28-5-7.1 - Exemption of firefighter and law enforcement officer.

§ 28-5-7.1 Exemption of firefighter and law enforcement officer.  It shall not be unlawful for an employer as defined in § 28-5-6(7)(i) or any agency or instrumentality of the state or a political subdivision of the state to fail or refuse to hire or to discharge any person because of the person's age if the action is taken with respect to the employment of a person as a firefighter or as a law enforcement officer and the person has attained the age of hiring or retirement in effect under any state statute, city or town ordinance, any collective bargaining agreement, or pension plan in effect on March 3, 1983. An employee whose retirement goes into effect shall be allowed to continue his or her employment until the end of the calendar year.

History of Section.
(P.L. 1989, ch. 183 § 2.)



Chapter 28-5-7.2 - Proof of unlawful employment practices in disparate impact cases.

§ 28-5-7.2 Proof of unlawful employment practices in disparate impact cases.  (a) An unlawful employment practice prohibited by § 28-5-7 may be established by proof of disparate impact. An unlawful employment practice by proof of disparate impact is established when:

(1) A complainant demonstrates that an employment practice results in a disparate impact on the basis of race, color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin, and the respondent fails to demonstrate that the practice is required by business necessity; or

(2) A complainant demonstrates that a group of employment practices results in disparate impact on the basis of race, color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin, and the respondent fails to demonstrate that the practices are required by business necessity; provided that:

(i) If a complainant demonstrates that a group of employment practices results in a disparate impact, the complainant shall not be required to demonstrate which specific practice or practices within the group results in the disparate impact; and

(ii) If the respondent demonstrates that a specific employment practice within that group of employment practices does not contribute to the disparate impact, the respondent shall not be required to demonstrate that the practice is required by business necessity.

(b) A demonstration that an employment practice is required by business necessity may be used as a defense only against a claim under this section.

(c) As used in this section:

(1) "Complainant" and "respondent" mean those individuals or entities defined as such in § 28-5-17;

(2) "Demonstrates" means meets the burdens of production and persuasion;

(3) "Group of employment practices" means a combination of employment practices or an overall employment process; and

(4) "Required by business necessity" means essential to effective job performance.

(d) Nothing contained in this section shall be construed as limiting the methods of proof of unlawful employment practices under § 28-5-7 to the methods set in this section.

History of Section.
(P.L. 1991, ch. 135, § 1; P.L. 1991, ch. 343, § 1; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-7.3 - Discriminatory practice need not be sole motivating factor.

§ 28-5-7.3 Discriminatory practice need not be sole motivating factor.  An unlawful employment practice may be established in an action or proceeding under this chapter when the complainant demonstrates that race, color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin was a motivating factor for any employment practice, even though the practice was also motivated by other factors. Nothing contained in this section shall be construed as requiring direct evidence of unlawful intent or as limiting the methods of proof of unlawful employment practices under § 28-5-7.

History of Section.
(P.L. 1991, ch. 135, § 1; P.L. 1991, ch. 343, § 1; P.L. 1992, ch. 447, § 1; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-8 - Rhode Island commission for human rights  Composition.

§ 28-5-8 Rhode Island commission for human rights  Composition.  There is created a commission to be known as the "Rhode Island commission for human rights," to consist of seven (7) members to be appointed by the governor, with the advice and consent of the senate, one of whom shall be designated by the governor as chairperson. In the appointment of commissioners, the following factors shall be taken into consideration:

(1) A commissioner should have a demonstrated sensitivity to the concerns of the classes protected under this chapter.

(2) A commissioner should have a judicious temperament, analytical ability, and sufficient time to dedicate to commission work.

(3) The commission should reflect the diversity of the state's population. In attempting to reflect the diversity of the state's population, the governor should attempt to appoint as at least one of the seven (7) commissioners a person with a background in law, business, and/or real estate.

History of Section.
(P.L. 1949, ch. 2181, § 5; impl. am. P.L. 1952, ch. 2958, § 1; G.L. 1956, § 28-5-8; P.L. 1968, ch. 160, § 1; P.L. 1990, ch. 398, § 3.)



Chapter 28-5-9 - Terms of commission members.

§ 28-5-9 Terms of commission members.  The five (5) commissioners appointed before July 12, 1990, shall serve the remainder of their terms. One of the two (2) new commissioners to be appointed after July 12, 1990, shall serve for five (5) years and one of the two (2) new commissioners to be appointed after July 12, 1990, shall serve for four (4) years. Thereafter, the members of the commission shall be appointed for terms of five (5) years each, except that any member chosen to fill a vacancy occurring otherwise than by expiration of term shall only be appointed for the unexpired term of the member whom he or she succeeds.

History of Section.
(P.L. 1949, ch. 2181, § 5; G.L. 1956, § 28-5-9; P.L. 1990, ch. 398, § 3.)



Chapter 28-5-10 - Quorum of commission.

§ 28-5-10 Quorum of commission.  Three (3) members of the commission shall constitute a quorum for the purpose of conducting its business. A vacancy in the commission does not impair the right of the remaining members to exercise all the powers of the commission. This section does not preclude one commissioner or a hearing examiner from conducting hearings on any matter within the jurisdiction of the commission; however, a quorum of the commissioners, after having read the full transcript of the hearing, shall be required to reach a decision.

History of Section.
(P.L. 1949, ch. 2181, § 5, G.L. 1956, § 28-5-10; P.L. 1983, ch. 203, § 1.)



Chapter 28-5-11 - Compensation of commission members  Reappointment.

§ 28-5-11 Compensation of commission members  Reappointment.  Members of the commission shall not be compensated for the discharge of their official duties but shall be entitled to the reimbursement of expenses actually and necessarily incurred by them in the performance of their duties. All members of the commission shall be eligible for reappointment.

History of Section.
(P.L. 1949, ch. 2181, § 5; G.L. 1956, § 28-5-11; P.L. 1963, ch. 69, § 1; P.L. 1980, ch. 164, § 1; P.L. 2005, ch. 117, art. 21, § 25.)



Chapter 28-5-12 - Removal of commission members.

§ 28-5-12 Removal of commission members.  Any member of the commission may be removed by the governor for inefficiency, neglect of duty, misconduct, or malfeasance in office, after being given a written statement of the charges and an opportunity to be publicly heard on them.

History of Section.
(P.L. 1949, ch. 2181, § 5; G.L. 1956, § 28-5-12.)



Chapter 28-5-13 - Powers and duties of commission.

§ 28-5-13 Powers and duties of commission.  The commission shall have the following powers and duties:

(1) To establish and maintain a principal office in the city of Providence, Rhode Island, and any other offices within the state that it may deem necessary.

(2) To meet and function at any place within the state.

(3) To appoint any attorneys, clerks, and other employees and agents that it may deem necessary, fix their compensation within the limitations provided by law, and prescribe their duties. The provisions of chapter 4 of title 36 shall not apply to this chapter.

(4) To adopt, promulgate, amend, and rescind rules and regulations to effectuate the provisions of this chapter, and the policies and practice of the commission in connection with this chapter.

(5) To formulate policies to effectuate the purposes of this chapter.

(6) To receive, investigate, and pass upon charges of unlawful employment practices.

(7) In connection with any investigation or hearing held pursuant to the provisions of this chapter, to hold hearings, subpoena witnesses, compel their attendance, administer oaths, take the testimony of any person under oath, and, in connection with the investigation or hearing, to require the production for examination of any books and papers relating to any matter under investigation or in question before the commission.

(ii) The commission may make rules as to the issuance of subpoenas by individual commissioners.

(iii) Contumacy or refusal to obey a subpoena issued pursuant to this section shall constitute a contempt punishable, upon the application of the commission, by the superior court in the county in which the hearing is held or in which the witness resides or transacts business.

(8) Utilize voluntary and uncompensated services of private individuals and organizations as may from time to time be offered and needed.

(9) Create any advisory agencies and conciliation councils, local or statewide, that will aid in effectuating the purposes of this chapter. The commission may itself, or it may empower these agencies and councils to:

(A) Study the problems of discrimination in all or specific fields of human relationships when based on race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin, and

(B) Foster through community effort or otherwise good will among the groups and elements of the population of the state.

(ii) The agencies and councils may make recommendations to the commission for the development of policies and procedure in general.

(iii) Advisory agencies and conciliation councils created by the commission shall be composed of representative citizens serving without pay, but with reimbursement for actual and necessary traveling expenses.

(10) Issue any publications and any results of investigations and research that in its judgment will tend to promote good will and minimize or eliminate discrimination based on race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin.

(11) From time to time, but not less than once a year, report to the legislature and the governor, describing the investigations, proceedings, and hearings the commission has conducted and their outcome, the decisions it has rendered, and the other work performed by it, and make recommendations for any further legislation, concerning abuses and discrimination based on race or color, religion, sex, sexual orientation, gender identity or expression, disability, age or country of ancestral origin, that may be desirable.

History of Section.
(P.L. 1949, ch. 2181, § 6; G.L. 1956, § 28-5-13; P.L. 1973, ch. 132, § 1; P.L. 1974, ch. 259, § 2; P.L. 1986, ch. 198, § 15; P.L. 1991, ch. 149, § 3; P.L. 1991, ch. 323, § 3; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-14 - Educational program.

§ 28-5-14 Educational program.  In order to eliminate prejudice among the various ethnic groups in this state and to further good will among those groups, the commission and the state department of elementary and secondary education are jointly directed to prepare a comprehensive educational program, designed for the students of the public schools of this state and for all other residents of the state, calculated to emphasize the origin of prejudice based on race or color, religion, sex, sexual orientation, gender identity or expression, disability, age or country of ancestral origin, its harmful effects, and its incompatibility with American principles of equality and fair play.

History of Section.
(P.L. 1949, ch. 2181, § 7; G.L. 1956, § 28-5-14; P.L. 1997, ch. 150, § 4; P.L. 2004, ch. 6, § 43.)



Chapter 28-5-15 - Acceptance of contributions  Cooperation of private agencies.

§ 28-5-15 Acceptance of contributions  Cooperation of private agencies.  The commission is authorized to accept contributions from any person and may seek and enlist the cooperation of private charitable, religious, labor, civic, and benevolent organizations for the purposes of § 28-5-14. All contributions shall be deposited as general revenues of the state.

History of Section.
(P.L. 1949, ch. 2181, § 7; G.L. 1956, § 28-5-15; P.L. 1995, ch. 370, art. 40, § 89.)



Chapter 28-5-16 - Power to prevent unlawful practices  Preference for informal methods.

§ 28-5-16 Power to prevent unlawful practices  Preference for informal methods.  The commission is empowered and directed, as subsequently provided, to prevent any person from engaging in unlawful employment practices, provided that before instituting the formal hearing authorized by §§ 28-5-18  28-5-27, it shall attempt, by informal methods of conference, persuasion, and conciliation, to induce compliance with this chapter.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-16.)



Chapter 28-5-17 - Conciliation of charges of unlawful practices.

§ 28-5-17 Conciliation of charges of unlawful practices.  (a) Upon the commission's own initiative or whenever an aggrieved individual or an organization chartered for the purpose of combating discrimination, racism, or of safeguarding civil liberties, or of promoting full, free, or equal employment opportunities, that individual or organization being subsequently referred to as the complainant, makes a charge to the commission that any employer, employment agency, labor organization, or person, subsequently referred to as the respondent, has engaged or is engaging in unlawful employment practices and that the unlawful employment practices have occurred, have terminated, or have been applied to affect adversely the person aggrieved, whichever is later, within one year, the commission may initiate a preliminary investigation.

(b) If the commission determines after the investigation that it is probable that unlawful employment practices have been or are being engaged in, it shall endeavor to eliminate the unlawful employment practices by informal methods of conference, conciliation, and persuasion, including a conciliation agreement. The terms of the conciliation agreement shall include provisions requiring the respondent to refrain from the commission of unlawful discriminatory practices in the future and may contain any further provisions that may be agreed upon by the investigating commissioner and the respondent, including a provision for the entry in superior court of a consent decree embodying the terms of the conciliation agreement. Nothing said or done during these endeavors may be used as evidence in any subsequent proceeding.

(c) If, after an investigation and conference, the commission is satisfied that any unlawful employment practice of the respondent will be eliminated, it may, with the consent of the complainant, treat the charge as conciliated, and entry of that disposition shall be made on the records of the commission.

(d) The commission shall not enter a consent order or conciliation agreement settling claims of discrimination in an action or proceeding under this chapter unless the parties and their counsel attest that a waiver of all or substantially all attorneys' fees was not compelled as a condition of the settlement.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-17; P.L. 1974, ch. 259, § 3; P.L. 1991, ch. 135, § 2; P.L. 1991, ch. 343, § 2; P.L. 1996, ch. 159, § 1.)



Chapter 28-5-18 - Complaint and notice of hearing.

§ 28-5-18 Complaint and notice of hearing.  (a) If the commission fails to effect the elimination of the unlawful employment practices and to obtain voluntary compliance with this chapter, or, if the circumstances warrant, in advance of any preliminary investigation or endeavors, the commission shall have the power to issue and cause to be served on any person or respondent a complaint stating the charges in that respect and containing a notice of hearing before the commission, a member of the commission, or a hearing examiner at a place fixed in the complaint to be held not less than ten (10) days after the service of the complaint.

(b) Any complaint issued pursuant to this section must be issued within two (2) years after a signed and notarized charge has been filed with the Commission pursuant to § 28-5-17.

(c) No proceeding which was pending under this chapter on April 5, 1996 shall be subject to dismissal on the basis of the Commission's failure to issue a complaint within one year after the alleged unfair employment practice occurred or has been applied to affect adversely the person aggrieved, where that charge was filed with the Commission within one year after the alleged unfair employment practice occurred or has been applied to affect adversely the person aggrieved, whichever is later, and the respondent had agreed to extend or waive the one year period of limitations.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-18; P.L. 1991, ch. 135, § 2; P.L. 1991, ch. 343, § 2; P.L. 1996, ch. 159, § 1; P.L. 1996, ch. 362, § 1.)



Chapter 28-5-19 - Amendment of complaint and answer  Participation by commissioner assigned to preliminary hearing.

§ 28-5-19 Amendment of complaint and answer  Participation by commissioner assigned to preliminary hearing.  The commission, member of the commission, or hearing examiner conducting the hearing shall have the power to reasonably and fairly amend any written complaint at any time prior to the issuance of an order based on the complaint. The respondent shall have like power to amend its answer to the original or amended complaint at any time prior to the issuance of an order. The commissioner assigned to the preliminary hearing of any complaint shall take no part in the final hearing except as a witness upon competent matters and will have no part in the determination or decision of the case after hearing.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-19.)



Chapter 28-5-20 - Answer to complaint  Respondent's rights at hearing.

§ 28-5-20 Answer to complaint  Respondent's rights at hearing.  The respondent shall have the right to file an answer to the complaint, and shall appear at the hearing in person, or otherwise, with or without counsel to present evidence and to examine and cross-examine witnesses.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-20.)



Chapter 28-5-20.1 - Proceedings before other state administrative agencies.

§ 28-5-20.1 Proceedings before other state administrative agencies.  (a) The commission shall not be precluded from investigating, taking evidence, considering claims or issuing findings on matters which could have been presented to any other state administrative agency, but which were not actually presented and decided in a contested case as defined under the Administrative Procedures Act, chapter 35 of title 42.

(b) To the extent the commission is bound by findings of fact and conclusions of law of another state administrative agency, the commission shall be entitled to grant any relief authorized under this chapter in accordance with those findings to the extent that this relief was not available to, or within the authority of, the other agency to provide.

History of Section.
(P.L. 1998, ch. 284, § 1.)



Chapter 28-5-21 - Rules of evidence.

§ 28-5-21 Rules of evidence.  In any proceeding pursuant to this chapter the commission, its member, or its agent shall not be bound by the rules of evidence prevailing in the courts.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-21.)



Chapter 28-5-22 - Evidence of predetermined pattern.

§ 28-5-22 Evidence of predetermined pattern.  The commission shall, in ascertaining the practices followed by the respondent, take into account all evidence, statistical or otherwise, which may tend to prove the existence of a predetermined pattern of employment or membership. Nothing in this section shall be construed to authorize or require any employer or labor organization to employ or admit applicants for employment or membership in the proportion to which their race or color, religion, sex, sexual orientation, gender identity or expression, disability, age, or country of ancestral origin bears to the total population or in accordance with any criterion other than the individual qualifications of the applicant.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-22; P.L. 1973, ch. 132, § 1; P.L. 1986, ch. 198, § 15; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-23 - Testimony at hearing.

§ 28-5-23 Testimony at hearing.  The testimony taken at the hearing shall be under oath and shall be reduced to writing and filed with the commission. Subsequently, in its discretion, the commission upon notice may take further testimony or hear argument.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-23.)



Chapter 28-5-24 - Injunctive and other remedies  Compliance.

§ 28-5-24 Injunctive and other remedies  Compliance.  (a) If upon all the testimony taken the commission determines that the respondent has engaged in or is engaging in unlawful employment practices, the commission shall state its findings of fact and shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful employment practices, and to take any further affirmative or other action that will effectuate the purposes of this chapter, including, but not limited to, hiring, reinstatement, or upgrading of employees with or without back pay, or admission or restoration to union membership, including a requirement for reports of the manner of compliance. Back pay shall include the economic value of all benefits and raises to which an employee would have been entitled had an unfair employment practice not been committed, plus interest on those amounts.

(2) Where an unlawful employment practice has been established under § 28-5-7.3, the commission need not award hiring, reinstatement or upgrading with back pay if the respondent establishes by a preponderance of the evidence that it would have taken the same action in the absence of any unlawful motivating factor.

(3) In appropriate circumstances attorney's fees, including expert fees and other litigation expenses, may be granted to the attorney for the plaintiff if he or she prevails. Upon the submission of reports of compliance the commission, if satisfied with the reports, may issue its finding that the respondent has ceased to engage in unlawful employment practices.

(b) If the commission finds that the respondent has engaged in intentional discrimination in violation of this chapter, the commission in addition may award compensatory damages. The complainant shall not be required to prove that he or she has suffered physical harm or physical manifestation of injury in order to be awarded compensatory damages. As used in this section, the term "compensatory damages" does not include back pay or interest on back pay, and the term "intentional discrimination in violation of this chapter" means any unlawful employment practice except one that is solely based on a demonstration of disparate impact.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-24; P.L. 1981, ch. 323, § 1; P.L. 1991, ch. 135, § 2; P.L. 1991, ch. 343, § 2; P.L. 1992, ch. 447, § 1.)



Chapter 28-5-24.1 - Proceedings in superior court.

§ 28-5-24.1 Proceedings in superior court.  (a) A complainant may ask for a right to sue in state court if not less than one hundred and twenty (120) days and not more than two (2) years have elapsed from the date of filing of a charge, if the commission has been unable to secure a settlement agreement or conciliation agreement and if the commission has not commenced hearing on a complaint. The commission shall grant the right to sue within thirty (30) days after receipt of the request. This shall terminate all proceedings before the commission and shall give to the complainant the right to commence suit in the superior court within any county as provided in § 28-5-28 within ninety (90) days after the granting of the request. Any party may claim a trial by jury.

(b) As to cases pending before the commission on July 8, 1999 in which a finding of probable cause has been made by the commission under § 28-5-18, or will in the future be made, the commission shall within thirty (30) days of the findings of probable cause or within thirty (30) days after July 8, 1999, whichever is later, notify the respondent of the right to have the complaint heard and decided in the superior court. If within thirty (30) days of receipt of the notification by the respondent the respondent elects in writing to have the case heard in the superior court, the commission shall promptly issue a right to sue letter to the complainant and all proceedings before the commission shall terminate. The complainant shall have the right to commence suit in the superior court within any county as provided in § 28-5-28 within ninety (90) days of the date of the right to sue letter, a copy of which shall be sent to all parties. Either party may claim a trial by jury in the superior court. Notwithstanding the termination of proceedings before the commission upon the granting of the right to sue notice, the parties may agree to have the commission seek to conciliate or mediate settlement of the case within the ninety (90) day period in which the complainant has the right to commence suit in superior court.

(c) As to cases commenced in the commission after July 8, 1999, the complainant or the respondent may elect within twenty (20) days after receipt of a finding of probable cause to terminate by written notice to the commission all proceedings before the commission and have the case heard in the superior court. In the event of an election to terminate the proceedings, the commission shall issue a right to sue letter to the complainant with a copy of the letter sent to all parties.

(2) The complainant shall have the right to commence suit in the superior court within any county as provided in § 25-5-28 within ninety (90) days of the date of the right to sue letter. Either party may claim a trial by jury in the superior court.

(3) Notwithstanding the termination of proceedings before the commission upon the granting of the right to sue notice, the parties may agree to have the commission seek to conciliate or mediate settlement of the case within the ninety (90) day period in which the complainant has the right to commence suit in superior court.

(d) The superior court may make orders consistent with § 28-5-24; provided, that the court shall not enter a consent order or judgment settling claims of discrimination in an action or proceeding under this chapter, unless the parties and their counsel attest that a waiver of all or substantially all attorney's fees was not compelled as a condition of the settlement.

History of Section.
(P.L. 1981, ch. 323, § 2; P.L. 1984, ch. 31, § 1; P.L. 1991, ch. 135, § 2; P.L. 1991, ch. 343, § 2; P.L. 1999, ch. 496, § 1.)



Chapter 28-5-25 - Order dismissing complaint.

§ 28-5-25 Order dismissing complaint.  If the commission finds that no probable cause exists for crediting the charges, or, if upon all the evidence, it finds that a respondent has not engaged in unfair employment practices, the commission shall state its findings of fact and shall issue and cause to be served on the complainant an order dismissing the complaint as to the respondent. A copy of the order shall be delivered in all cases to the attorney general and any other public officers that the commission deems proper.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-25.)



Chapter 28-5-26 - Modification of findings or orders.

§ 28-5-26 Modification of findings or orders.  Until a transcript of the record in a case is filed in a court as provided in § 28-5-29, the commission may at any time, upon reasonable notice and in any manner that it deems proper, modify or set aside in whole or in part any of its findings or orders.

History of Section.
(P.L. 1949, ch. 2181, § 8; G.L. 1956, § 28-5-26; P.L. 2004, ch. 6, § 55.)



Chapter 28-5-28 - Right to judicial review or enforcement.

§ 28-5-28 Right to judicial review or enforcement.  Any complainant, intervener, or respondent claiming to be aggrieved by a final order of the commission may obtain judicial review of the order, and the commission or any party may obtain an order of court for enforcement of a final order as described in § 28-5-24, in a proceeding as provided in §§ 28-5-28  28-5-36. That proceeding shall be brought in the superior court of the state within any county in which the unlawful employment practices which are the subject of the commission's order were committed or in which any respondent, required in the order to cease and desist from unfair employment practices or to take other affirmative action, resides or transacts business.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-28; P.L. 1983, ch. 57, § 1; P.L. 1984, ch. 30, § 1.)



Chapter 28-5-29 - Initiation of judicial proceedings  Powers of court.

§ 28-5-29 Initiation of judicial proceedings  Powers of court.  Judicial proceeding shall be initiated by the filing of a petition in the superior court, together with a transcript of the record upon the hearing before the commission, and the service of a copy of the petition upon the commission and upon all parties who appeared before the commission. Upon the filing, the court shall have jurisdiction of the proceeding and of the questions determined in it, and shall have the power to grant any temporary relief or restraining order that it deems just and proper, and to make and enter upon the pleadings, testimony, and proceedings set forth in the transcript an order enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the order of the commission.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-29; P.L. 1986, ch. 198, § 15.)



Chapter 28-5-29.1 - Punitive damages.

§ 28-5-29.1 Punitive damages.  In addition to the remedies provided in § 28-5-24, where the challenged conduct is shown to be motivated by malice or ill will or when the action involves reckless or callous indifference to the statutorily protected rights of others, the court may award punitive damages; provided, that punitive damages shall not be available against the state or its political subdivisions.

History of Section.
(P.L. 1991, ch. 135, § 1; P.L. 1991, ch. 343, § 1.)



Chapter 28-5-30 - Objections not urged before commission.

§ 28-5-30 Objections not urged before commission.  An objection that has not been urged before the commission, its member, or agent shall not be considered by the court, unless the failure or neglect to urge the objection is excused because of extraordinary circumstances.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-30.)



Chapter 28-5-31 - Additional evidence in court.

§ 28-5-31 Additional evidence in court.  If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the hearing before the commission, its member, or agent, the court may order the additional evidence to be taken before the commission, its member, or agent and to be made a part of the transcript.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-31.)



Chapter 28-5-32 - Modification of commission's findings and orders on additional evidence.

§ 28-5-32 Modification of commission's findings and orders on additional evidence.  The commission may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken and filed. The commission shall file the modified or new findings and its recommendations, if any, for the modification or setting aside of its original order.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-32.)



Chapter 28-5-33 - Exclusive jurisdiction of court  Appeal to supreme court.

§ 28-5-33 Exclusive jurisdiction of court  Appeal to supreme court.  The jurisdiction of the court shall be exclusive and its judgment and order shall be, when necessary, subject to review by the supreme court as provided by law, to which court an appeal from the judgment and order may be made as provided by law.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-33.)



Chapter 28-5-34 - Commission's copy of testimony  Hearing on transcript.

§ 28-5-34 Commission's copy of testimony  Hearing on transcript.  The commission's copy of the testimony shall be available at all reasonable times to all parties without cost for examination and for the purposes of judicial review of the order of the commission. The petition shall be heard on the transcript of the record without requirement of printing.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-34.)



Chapter 28-5-35 - Commission's attorneys.

§ 28-5-35 Commission's attorneys.  The commission may appear in court by its own attorneys.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-35.)



Chapter 28-5-36 - Decree for enforcement of commission's order.

§ 28-5-36 Decree for enforcement of commission's order.  If no proceeding to obtain judicial review is instituted by a complainant, intervener, or respondent within thirty (30) days from the service of an order of the commission pursuant to § 28-5-24, the commission, or the complainant, may obtain a decree of the court for the enforcement of the order upon showing that respondent is subject to the commission's jurisdiction, and resides or transacts business within the county in which the petition for enforcement is brought.

History of Section.
(P.L. 1949, ch. 2181, § 9; G.L. 1956, § 28-5-36; P.L. 2004, ch. 381, § 1.)



Chapter 28-5-37 - Posting of statutory provisions.

§ 28-5-37 Posting of statutory provisions.  Every employer, employment agency, and labor union subject to this chapter shall post in a conspicuous place or places on his or her premises a notice to be prepared or approved by the commission, which shall set forth excerpts of this chapter and any other relevant information which the commission deems necessary to explain the chapter. Any employer, employment agency, or labor union refusing to comply with the provisions of this section shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1949, ch. 2181, § 10; G.L. 1956, § 28-5-37.)



Chapter 28-5-38 - Liberal construction.

§ 28-5-38 Liberal construction.  (a) The provisions of this chapter shall be construed liberally for the accomplishment of the purposes of it, and any law inconsistent with any provision of this chapter shall not apply.

(b) Nothing contained in this chapter shall be deemed to repeal any of the provisions of any law of this state relating to discrimination because of race or color, religion, sex, sexual orientation, gender identity or expression, disability, age or country of ancestral origin.

(c) Nothing contained in this chapter shall be deemed to repeal any of the provisions of any law of this state relating to parental leave.

History of Section.
(P.L. 1949, ch. 2181, § 11; G.L. 1956, § 28-5-38; P.L. 1973, ch. 132, § 1; P.L. 1988, ch. 310, § 3; P.L. 1991, ch. 149, § 3; P.L. 1991, ch. 323, § 3; P.L. 1991, ch. 149, § 3; P.L. 1991, ch. 323, § 3; P.L. 1995, ch. 32, § 4; P.L. 1997, ch. 150, § 4; P.L. 2001, ch. 340, § 3.)



Chapter 28-5-39 - Severability.

§ 28-5-39 Severability.  If any clause, sentence, paragraph, or part of this chapter or its application to any person or circumstance, is, for any reason, adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

History of Section.
(P.L. 1949, ch. 2181, § 12; G.L. 1956, § 28-5-39.)



Chapter 28-5-40 - Affirmative action report.

§ 28-5-40 Affirmative action report.  (a) On February 1 of each year the governor shall, in conjunction with the state equal opportunity office, submit to the general assembly a report documenting the status of affirmative action programs for women, persons with disabilities, and minorities in each department and state agency.

(b) At a minimum, the report shall include statistics for each department and state agency, indicating the employment by race, disability, and sex of workers in each job category in the department or agency, and containing a comparison of those statistics with those of the previous year, and shall include the plans each department or state agency has adopted for the forthcoming year to correct any continuing deficiencies in the employment of women, persons with disabilities, and minorities in the workforce.

History of Section.
(P.L. 1988, ch. 536, § 1; P.L. 1989, ch. 151 § 1; P.L. 1991, ch. 149, § 3; P.L. 1991, ch. 323, § 3; P.L. 1997, ch. 150, § 4.)



Chapter 28-5-41 - Right to fair employment practices.

§ 28-5-41 Right to fair employment practices.  Whenever in this chapter there appears the terms, "race or color, religion, sex, disability, age or country of ancestral origin" there shall be inserted immediately thereafter the words "sexual orientation".

History of Section.
(P.L. 1995, ch. 32, § 5; P.L. 1997, ch. 150, § 4.)



Chapter 28-5-41.1 - Right to fair employment practices  Gender identity or expression.

§ 28-5-41.1 Right to fair employment practices  Gender identity or expression.  Whenever in this chapter there appears the terms "race or color, religion, sex, disability, age, country of ancestral origin, or sexual orientation" there shall be inserted immediately thereafter the words "gender identity or expression."

History of Section.
(P.L. 2001, ch. 340, § 4.)



Chapter 28-5-42 - Receipt of assistance  No estoppel effect.

§ 28-5-42 Receipt of assistance  No estoppel effect.  The fact that an individual has applied for, received or continues to receive private insurance or government assistance on the basis of a physical or mental impairment shall not, by itself, relieve or excuse any employer, employment agency or labor organization from its obligations under this chapter, but may be considered as evidence by the commission or court in its determination, nor does such a fact serve as an estoppel or otherwise preclude an individual with a disability from obtaining the protections of this chapter.

History of Section.
(P.L. 1996, ch. 280, § 2; P.L. 1997, ch. 150, § 4.)






Chapter 28-5.1 - Equal Opportunity and Affirmative Action

Chapter 28-5.1-1 - Declaration of policy.

§ 28-5.1-1 Declaration of policy.  (a) Equal opportunity and affirmative action toward its achievement is the policy of all units of Rhode Island state government, including all public and quasi-public agencies, commissions, boards and authorities, and in the classified, unclassified, and non-classified services of state employment. This policy applies in all areas where the state dollar is spent, in employment, public service, grants and financial assistance, and in state licensing and regulation.

(2) All policies, programs, and activities of state government shall be periodically reviewed and revised to assure their fidelity to this policy.

(3) Each department head shall make a report to the governor and the general assembly not later than September 30 of each year on the statistical results of the implementation of this chapter and to the state equal opportunity office; provided, that the mandatory provisions of this section do not apply to the legislative branch of state government.

(b) The provisions of this chapter shall in no way impair any contract or collective bargaining agreement currently in effect. Any contract or collective bargaining agreements entered into or renewed after July 6, 1994 shall be subject to the provisions of this chapter.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1994, ch. 133, § 2.)



Chapter 28-5.1-2 - State equal opportunity office.

§ 28-5.1-2 State equal opportunity office.  (a) There shall be a state equal opportunity office. This office, under the direct administrative supervision of the director of administration/human resources, shall report to the governor and to the general assembly on state equal opportunity programs. The state equal opportunity office shall be responsible for assuring compliance with the requirements of all federal agencies for equal opportunity and shall provide training and technical assistance as may be requested by any company doing business in Rhode Island and all state departments as is necessary to comply with the intent of this chapter.

(b) The state equal opportunity office shall issue any guidelines, directives or instructions that are necessary to effectuate its responsibilities under this chapter, and is authorized to investigate possible discrimination, hold hearings, and direct corrective action to the discrimination.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-3 - Affirmative action.

§ 28-5.1-3 Affirmative action.  (a) The state equal opportunity office shall assign an equal opportunity officer as a liaison to agencies of state government.

(b) Each state department or agency, excluding the legislative branch of state government, shall annually prepare an affirmative action plan. These plans shall be prepared in accordance with the criteria and deadlines set forth by the state equal opportunity office. These deadlines shall provide, without limitation, that affirmative action plans for each fiscal year be submitted to the state equal opportunity office and the house fiscal advisor no later than March 31. These plans shall be submitted to and shall be subject to review and approval by the state equal opportunity office.

(c) Any affirmative action plan required under this section deemed unsatisfactory by the state equal opportunity office shall be withdrawn and amended according to equal opportunity office criteria, in order to attain positive measures for compliance. The state equal opportunity office shall make every effort by informal conference, conciliation and persuasion to achieve compliance with affirmative action requirements.

(d) The state equal opportunity office shall effect and promote the efficient transaction of its business and the timely handling of complaints and other matters before it, and shall make recommendations to appropriate state officials for affirmative action steps towards the achievement of equal opportunity.

(e) The state equal opportunity administrator shall serve as the chief executive officer of the state equal opportunity office, and shall be responsible for monitoring and enforcing all equal opportunity laws, programs, and policies within state government.

(f) No later than July 1 each state department or agency, excluding the legislative branch of state government, shall submit to the state equal opportunity office and the house fiscal advisor sufficient data to enable the state equal opportunity office and the house fiscal advisor to determine whether the agency achieved the hiring goals contained in its affirmative action plan for the previous year. If the hiring goals contained in the previous year's plan were not met, the agency shall also submit with the data a detailed explanation as to why the goals were not achieved.

(g) Standards for review of affirmative action plans shall be established by the state equal opportunity office, except where superseded by federal law.

(h) For purposes of this section, "agency" includes, without limitation, all departments, public and quasi-public agencies, authorities, boards, and commissions of the state, excluding the legislative branch of state government.

(i) The state equal opportunity office shall continually review all policies, procedures, and practices for tendencies to discriminate and for institutional or systemic barriers for equal opportunity, and it shall make recommendations with reference to any tendencies or barriers in its annual reports to the governor and the general assembly.

(j) Relevant provisions of this section also apply to expanding the pool of applicants for all positions where no list exists. The equal opportunity administrator is authorized to develop and implement recruitment plans to assure that adequate consideration is given to qualified minority applicants in those job categories where a manifest imbalance exists, excluding those job categories in the legislative branch of state government.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1992, ch. 133, art. 95, § 1; P.L. 1994, ch. 133, § 3.)



Chapter 28-5.1-3.1 - Appointments to state boards, commissions, public authorities, and quasi-public corporation.

§ 28-5.1-3.1 Appointments to state boards, commissions, public authorities, and quasi-public corporation.  (a) The general assembly finds that, as a matter of public policy, the effectiveness of each appointed state board, commission, and the governing body of each public authority and quasi-public corporation is enhanced when it reflects the diversity, including the racial and gender composition, of Rhode Island's population. Consequently, each person responsible for appointing one or more individuals to serve on any board or commission or to the governing body of any public authority or board shall endeavor to assure that, to the fullest extent possible, the composition of the board, commission, or governing body reflects the diversity of Rhode Island's population.

(b) During the month of January in each year the boards, agencies, commissions, or authorities are requested to file with the state equal opportunity office a list of its members, designating their race, gender, and date of appointment.

(c) Of the candidates considered for appointment by the governor and the general assembly, the governor and the general assembly shall give due consideration to recommendations made by representatives of Rhode Island's minority community based organizations through the Rhode Island Affirmative Action Professionals (RIAAP). The human resources outreach and diversity office shall act as the RIAAP's liaison with state government and shall forward the recommendations to appointing authorities.

(d) The appointing authority, in consultation with the equal employment opportunity administrator and the human resources outreach and diversity administrator within the department of administration, shall annually conduct a utilization analysis of appointments to state boards, commissions, public authorities and quasi-public corporations based upon the annual review conducted pursuant to § 28-5.1-3.

(e) The equal employment opportunity administrator shall report the results of the analysis to the Rhode Island commission for human rights and to the general assembly by or on January 31 and July 31 of each year consistent with § 28-5.1-17. The report shall be a public record and shall be made available electronically on the secretary of state's website.

History of Section.
(P.L. 1993, ch. 275, § 1; P.L. 2007, ch. 502, § 1; P.L. 2007, ch. 514, § 1.)



Chapter 28-5.1-3.2 - Enforcement.

§ 28-5.1-3.2 Enforcement.  (a) The state equal opportunity administrator is authorized to initiate complaints against any agencies, administrators, or employees of any department or division within state government, excluding the legislative branch, who or which willfully fail to comply with the requirements of any applicable affirmative action plan or of this chapter or who or which fail to meet the standards of good faith effort, reasonable basis, or reasonable action, as defined in guidelines promulgated by the federal Equal Employment Opportunity Commission as set forth in 29 CFR 1607.

(b) Whenever the equal employment opportunity administrator initiates a complaint, he or she shall cause to be issued and served in the name of the equal employment opportunity office a written notice, together with a copy of the complaint, requiring that the agency, administrator, agent, or employee respond and appear at a hearing at a time and place specified in the notice. The equal employment opportunity office shall follow its lawfully adopted rules and regulations concerning hearings of discrimination complaints.

(c) The equal employment opportunity office shall have the power, after a hearing, to issue an order requiring a respondent to a complaint to cease and desist from any unlawful discriminatory practice and/or to take any affirmative action, including, but not limited to, hiring, reinstatement, transfer, or upgrading employees, with or without back pay, or dismissal, that may be necessary to secure compliance with any applicable affirmative action plan or with state or federal law.

(d) A final order of the equal employment opportunity office constitutes an "order" within the meaning of § 42-35-1(j); is enforceable as an order; is to be rendered in accordance with § 42-35-12; and is subject to judicial review in accordance with § 42-35-15.

History of Section.
(P.L. 1994, ch. 133, § 4.)



Chapter 28-5.1-4 - Employment policies for state employees.

§ 28-5.1-4 Employment policies for state employees.  (a) Each appointing authority shall review the recruitment, appointment, assignment, upgrading, and promotion policies and activities for state employees without regard to race, color, religion, sex, sexual orientation, gender identity or expression, age, national origin, or disability. All appointing authorities shall hire and promote employees without discrimination.

(b) Special attention shall be given to the parity of classes of employees doing similar work and the training of supervisory personnel in equal opportunity/affirmative action principles and procedures.

(c) Annually, each appointing authority shall include in its budget presentation any necessary programs, goals and objectives that shall improve the equal opportunity aspects of their department's employment policies.

(d) Each appointing authority shall make a monthly report to the state equal opportunity office on persons hired, disciplined, terminated, promoted, transferred, and vacancies occurring within their department.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1997, ch. 150, § 5; P.L. 2004, ch. 6, § 44.)



Chapter 28-5.1-5 - Personnel administration.

§ 28-5.1-5 Personnel administration.  (a) The office of personnel administration of the department of administration shall prepare a comprehensive plan indicating the appropriate steps necessary to maintain and secure the equal opportunity responsibility and commitment of that division. The plan shall set forth attainable goals and target dates based upon a utilization study for achievement of the goals, together with operational assignment for each element of the plan to assure measurable progress.

(2) The office of personnel administration shall:

(i) Take positive steps to insure that the entire examination and testing process, including the development of job specifications and employment qualifications, is free from either conscious or inadvertent bias, and

(ii) Review all recruitment procedures for all state agencies covered by this chapter for compliance with federal and state law, and bring to the attention of the equal opportunity administrator matters of concern to its jurisdiction.

(3) The division of budget shall indicate in the annual personnel supplement progress made toward the achievement of equal employment goals.

(4) The division of purchases shall cooperate in administering the state contract compliance programs.

(5) The division of statewide planning shall cooperate in assuring compliance from all recipients of federal grants.

(b) The office of labor relations shall propose in negotiations the inclusion of affirmative action language suitable to the need for attaining and maintaining a diverse workforce.

(c) There is created a five (5) member committee which shall monitor negotiations with all collective bargaining units within state government specifically for equal opportunity and affirmative action interests. The members of that committee shall include the director of the Rhode Island commission for human rights, the equal opportunity administrator, the personnel administrator, one member of the house of representatives appointed by the speaker, and one member of the senate appointed by the president of the senate.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1994, ch. 133, § 5; P.L. 2001, ch. 180, § 59.)



Chapter 28-5.1-6 - Commission for human rights.

§ 28-5.1-6 Commission for human rights.  The Rhode Island commission for human rights shall exercise its enforcement powers as defined in chapter 5 of this title and in this chapter, and shall have the full cooperation of all state agencies. Wherever necessary, the commission shall, at its own initiative or upon a complaint, bring charges of discrimination against those agencies and their personnel who fail to comply with the applicable state laws and this chapter. This commission also has the power to order discontinuance of any departmental or division employment pattern or practice deemed discriminatory in intent by the commission, after a hearing on the record, and may seek court enforcement of such an order. The commission shall utilize the state equal opportunity office as its liaison with state government. The Rhode Island commission for human rights is authorized to make any rules and regulations that it deems necessary to carry out its responsibilities under this chapter, and to establish any sanctions that may be appropriate within the rules and regulations of the state.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-7 - State services and facilities.

§ 28-5.1-7 State services and facilities.  (a) Every state agency shall render service to the citizens of this state without discrimination based on race, color, religion, sex, sexual orientation, gender identity or expression, age, national origin, or disability. No state facility shall be used in furtherance of any discriminatory practice nor shall any state agency become a party to any agreement, arrangement, or plan which has the effect of sanctioning those patterns or practices.

(b) At the request of the state equal opportunity office, each appointing authority shall critically analyze all of its operations to ascertain possible instances of noncompliance with this policy and shall initiate sustained, comprehensive programs based on the guidelines of the state equal opportunity office to remedy any defects found to exist.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1995, ch. 32, § 8; P.L. 1997, ch. 150, § 5; P.L. 2001, ch. 340, § 7.)



Chapter 28-5.1-8 - Education, training, and apprenticeship programs.

§ 28-5.1-8 Education, training, and apprenticeship programs.  (a) All educational programs and activities of state agencies, or in which state agencies participate, shall be open to all qualified persons without regard to race, color, religion, sex, sexual orientation, gender identity or expression, age, national origin, or disability. The programs shall be conducted to encourage the fullest development of the interests, aptitudes, skills, and capacities of all participants.

(b) Those state agencies responsible for educational programs and activities shall take positive steps to insure that all programs are free from either conscious or inadvertent bias, and shall make quarterly reports to the state equal opportunity office with regard to the number of persons being served and to the extent to which the goals of the chapter are being met by the programs.

(c) Expansion of training opportunities shall also be encouraged with a view toward involving larger numbers of participants from those segments of the labor force where the need for upgrading levels of skill is greatest.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1995, ch. 32, § 8; P.L. 1997, ch. 150, § 5; P.L. 2001, ch. 340, § 7; P.L. 2004, ch. 6, § 44.)



Chapter 28-5.1-9 - State employment services.

§ 28-5.1-9 State employment services.  (a) All state agencies, including educational institutions, which provide employment referral or placement services to public or private employees, shall accept job orders, refer for employment, test, classify, counsel and train only on a nondiscriminatory basis. They shall refuse to fill any job order which has the effect of excluding any persons because of race, color, religion, sex, sexual orientation, gender identity or expression, age, national origin, or disability.

(b) The agencies shall advise the commission for human rights promptly of any employers, employment agencies, or unions suspected of practicing unlawful discrimination.

(c) The agencies shall assist employers and unions seeking to broaden their recruitment programs to include qualified applicants from minority groups.

(d) The department of labor and training, the governor's commission on disabilities, the advisory commission on women, and the Rhode Island economic development corporation shall fully utilize their knowledge of the labor market and economic conditions of the state, and their contacts with job applicants, employers, and unions, to promote equal employment opportunities, and shall require and assist all persons within their jurisdictions to initiate actions which remedy any situations or programs which have a negative impact on protected classes within the state.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1995, ch. 32, § 8; P.L. 1997, ch. 150, § 5; P.L. 2001, ch. 340, § 7.)



Chapter 28-5.1-10 - State contracts.

§ 28-5.1-10 State contracts.  The division of purchases shall prepare any rules, regulations, and compliance reports that shall require of state contractors the same commitment to equal opportunity as prevails under federal contracts controlled by federal executive orders 11246, 11625 and 11375. Affirmative action plans prepared pursuant to those rules and regulations shall be reviewed by the state equal opportunity office. The state equal opportunity office shall prepare a comprehensive plan to provide compliance reviews for state contracts. A contractor's failure to abide by the rules, regulations, contract terms, and compliance reporting provisions as established shall be ground for forfeitures and penalties as established by the department of administration in consultation with the state equal opportunity office.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-11 - Law enforcement.

§ 28-5.1-11 Law enforcement.  The attorney general, the department of corrections, and the Rhode Island justice commission shall stress to state and local law enforcement officials the necessity for nondiscrimination in the control of criminal behavior. These agencies shall develop and publish formal procedures for the investigation of citizen complaints of alleged abuses of authority by individual peace officers. Employment in all state law enforcement and correctional agencies and institutions shall be subject to the same affirmative action standards applied under this chapter to every state unit of government, in addition to applicable federal requirements.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-12 - Health care.

§ 28-5.1-12 Health care.  The state equal opportunity office shall review the equal opportunity activity of all private health care facilities licensed or chartered by the state, including hospitals, nursing homes, convalescent homes, rest homes, and clinics. These state licensed or chartered facilities shall be required to comply with the state policy of equal opportunity and nondiscrimination in patient admissions, employment, and health care service. The compliance shall be a condition of continued participation in any state program, or in any educational program licensed or accredited by the state, or of eligibility to receive any form of assistance.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-13 - Private education institutions.

§ 28-5.1-13 Private education institutions.  The state equal opportunity office shall review all private educational institutions licensed or chartered by the state, including professional, business, and vocational training schools. These state licensed or chartered institutions shall at the request of the board of regents of elementary and secondary education be required to show compliance with the state policy of nondiscrimination and affirmative action in their student admissions, employment, and other practices as a condition of continued participation in any state program or of eligibility to receive any form of state assistance.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-14 - State licensing and regulatory agencies.

§ 28-5.1-14 State licensing and regulatory agencies.  State agencies shall not discriminate by considering race, color, religion, sex, sexual orientation, gender, identity or expression, age, national origin, or disability in granting, denying, or revoking a license or charter, nor shall any person, corporation, or business firm which is licensed or chartered by the state unlawfully discriminate against or segregate any person on these grounds. All businesses licensed or chartered by the state shall operate on a nondiscriminatory basis, according to equal employment treatment and access to their services to all persons, except unless otherwise exempted by the laws of the state. Any licensee, charter holder, or retail sales permit holder who fails to comply with this policy is subject to any disciplinary action that is consistent with the legal authority and rules and regulations of the appropriate licensing or regulatory agency. State agencies which have the authority to grant, deny, or revoke licenses or charters will cooperate with the state equal opportunity office to prevent any person, corporation, or business firm from discriminating because of race, color, religion, sex, sexual orientation, gender, identity or expression, age, national origin, or disability or from participating in any practice which may have a disparate effect on any protected class within the population. The state equal opportunity office shall monitor the equal employment opportunity activities and affirmative action plans of all such organizations.

History of Section.
(P.L. 1988, ch. 149, § 1; P.L. 1997, ch. 150, § 5; P.L. 2004, ch. 6, § 44.)



Chapter 28-5.1-15 - State financial assistance.

§ 28-5.1-15 State financial assistance.  State agencies disbursing financial assistance, including, but not limited to, loans and grants, shall require recipient organizations and agencies to undertake affirmative action programs designed to eliminate patterns and practices of discrimination. At the request of the state equal opportunity office, state agencies disbursing assistance shall develop, in conjunction with the state equal opportunity office, regulations and procedures necessary to implement the goals of nondiscrimination and affirmative action and shall be reviewed for compliance according to state policy.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-16 - Prior executive orders  Effect.

§ 28-5.1-16 Prior executive orders  Effect.  All executive orders shall, to the extent that they are not inconsistent with this chapter, remain in full force and effect.

History of Section.
(P.L. 1988, ch. 149, § 1.)



Chapter 28-5.1-17 - Utilization analysis.

§ 28-5.1-17 Utilization analysis.  (a) The personnel administrator, in consultation with the equal employment opportunity administrator, and the human resources outreach and diversity administrator within the department of administration, shall annually conduct a utilization analysis of positions within state government based upon the annual review conducted pursuant to §§ 28-5.1-3 and 28-5.1-4.

(2) To the extent the analysis determines that minorities as currently defined in federal employment law as Blacks, Hispanics, American Indians (including Alaskan natives), Asians (including Pacific Islanders), are being underrepresented and/or underutilized, the personnel administrator shall, through the director of administration, direct the head of the department where the under-representation and/or under-utilization exists to establish precise goals and timetables and assist in the correction of each deficiency, to the extent permitted by law and by collective bargaining agreements.

(3) The initial analysis shall be directed toward service oriented departments of the state, state police, labor and training, corrections, children, youth and families, courts, transportation, and human services.

(4) The equal employment opportunity administrator shall be consulted in the selection process for all positions certified as underrepresented and/or underutilized and shall report the results of progress toward goals to the governor and to the general assembly by January 31 and July 31 of each year. A copy of these results which shall be referred to the Rhode Island commission for human rights which may, in its discretion, investigate whether a violation of chapter 28-5 has occurred. The results shall be a public record and shall be made available electronically on the secretary of state's website.

(b) In the event of a reduction in force, the personnel administrator, in consultation with the equal employment opportunity administrator and director of the department(s) where the reduction is proposed, shall develop a plan to ensure that affirmation action gains are preserved to the extent permitted by law and by collective bargaining agreements. A copy of this plan shall be referred to the Rhode Island commission for human rights which may, in its discretion, investigate whether a violation of chapter 28-5 has occurred. The plan shall be a public record and shall be made available electronically on the secretary of state's website.

(2) The equal employment opportunity administrator shall report the results of the plans and their subsequent actions to the governor and to the general assembly by January 31 and July 31 of each year, to the Rhode Island commission for human rights. The report shall be a public record and shall be made available electronically on the secretary of state's website. Consistent with § 28-5.1-6, the Rhode Island commission for human rights shall have the power to order discontinuance of any department or division employment pattern or practice deemed discriminatory in intent or result by the commission.

(3) The equal opportunity administrator shall notify the commission of reports and results under this chapter.

History of Section.
(P.L. 1991, ch. 280, § 1; P.L. 2007, ch. 502, § 1; P.L. 2007, ch. 514, § 1.)






Chapter 28-6 - Wage Discrimination Based on Sex

Chapter 28-6-17 - Definitions.

§ 28-6-17 Definitions.  (a) "Director" means the director of labor and training.

(b) "Employee" as used in §§ 28-6-17  28-6-21 means any person employed for hire by any employer in any lawful employment, but does not include persons engaged in domestic service in the home of the employer, or employees of any social club, fraternal, charitable, educational, religious, scientific, or literary association, no part of the net earnings of which inures to the benefit of any private individual.

(c) "Employer" includes any person acting in the interest of an employer directly or indirectly.

(d) "Employment" means any employment under contract of hire, expressed or implied, written or oral, including all contracts entered into by helpers and assistants of employees, whether paid by employer or employee, if employed with the knowledge, actual or constructive, of the employer in which all or the greater part of the work is to be performed within the state.

History of Section.
(P.L. 1946, ch. 1786, § 1; G.L. 1956, § 28-6-17.)



Chapter 28-6-18 - Wage differentials based on sex prohibited.

§ 28-6-18 Wage differentials based on sex prohibited.  (a) No employer shall discriminate in the payment of wages as between the sexes or shall pay any female in his or her employ salary or wage rates less than the rates paid to male employees for equal work or work on the same operations.

(b) Nothing contained in this section shall prohibit a variation in rates of pay based upon either difference in:

(1) Seniority, experience, training, skill, or ability;

(2) Duties and services performed, either regularly or occasionally;

(3) The shift or time of day worked; or

(4) Availability for other operations or any other reasonable differentiation except difference in sex.

(c) Except as provided in this section, any provision in any contract, agreement, or understanding entered into after passage of this act establishing a variation in rates of pay as between the sexes, shall be null and void.

History of Section.
(P.L. 1946, ch. 1786, § 2; G.L. 1956, § 28-6-18; P.L. 1965, ch. 45, § 1.)



Chapter 28-6-19 - Enforcement of provisions.

§ 28-6-19 Enforcement of provisions.  The director of labor and training shall have the power and it shall be his or her duty to carry out the provisions of §§ 28-6-17  28-6-21.

History of Section.
(P.L. 1946, ch. 1786, § 3; G.L. 1956, § 28-6-19.)



Chapter 28-6-20 - Civil liability of employer for sex differential  Actions.

§ 28-6-20 Civil liability of employer for sex differential  Actions.  An employer who violates the provisions of § 28-6-18 shall be liable to the employee or employees affected in the amount of their unpaid wages, and in an additional equal amount of liquidated damages. An action to recover the liability may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of himself or herself or themselves and other similarly situated employees. At the request of any employee paid less than the wage to which he or she is entitled under §§ 28-6-17  28-6-21, the director of labor and training may take an assignment of the wage claim in trust for the assigning employee and may bring any legal action necessary to collect the claim, and the liquidated damages provided for above. The director of labor and training shall not be required to pay the filing fee or other costs in connection with the action. The director of labor and training shall have the power to join various claimants against the employer in one cause of action.

History of Section.
(P.L. 1946, ch. 1786, § 4; G.L. 1956, § 28-6-20.)



Chapter 28-6-21 - Penalty for violations.

§ 28-6-21 Penalty for violations.  Any employer who violates any provision of §§ 28-6-17  28-6-21, or who discharges or in any other manner discriminates against any employee because the employee has made any complaint to his or her employer, the director of labor and training, or any other person, or instituted or caused to be instituted any proceeding under or related to §§ 28-6-17  28-6-21, or has testified or is about to testify in any proceeding, shall, upon conviction, be punished by a fine of not more than two hundred dollars ($200) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.

History of Section.
(P.L. 1946, ch. 1786, § 5; G.L. 1956, § 28-6-21.)






Chapter 28-6.1 - Lie Detector Tests as Conditions of Employment

Chapter 28-6.1-1 - Lie detector tests prohibited.

§ 28-6.1-1 Lie detector tests prohibited.  (a) No employer or agent of any employer shall either orally or in writing request, require, or subject any employee to any lie detector tests as a condition of employment or continued employment.

(b) Written examinations as defined in § 28-6.1-4 may be used as long as the results of the written examinations are not used to form the primary basis for an employment decision.

(c) It is not a valid defense brought under this chapter that the lie detector test was administered outside the state for the purpose of employment within the state.

History of Section.
(P.L. 1964, ch. 229, § 1; P.L. 1986, ch. 398, § 1; P.L. 1987, ch. 159, § 2.)



Chapter 28-6.1-2 - Penalty  Exception.

§ 28-6.1-2 Penalty  Exception.  Any employer who subjects any person employed by him or her, or any person applying for employment, to a lie detector test, or causes, directly or indirectly, any employee or applicant to take a lie detector test, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000). This section does not apply to lie detector tests administered by law enforcement agencies in the performance of their official duties.

History of Section.
(P.L. 1964, ch. 229, § 1; P.L. 1986, ch. 398, § 1.)



Chapter 28-6.1-3 - Punitive damages and attorney's fees.

§ 28-6.1-3 Punitive damages and attorney's fees.  In any civil action alleging a violation of this chapter, the court may:

(1) Award punitive damages to a prevailing employee or prospective employee in addition to any award of actual damages, and

(2) Award reasonable attorneys' fees and costs to a prevailing employee or prospective employee.

History of Section.
(P.L. 1986, ch. 398, § 2.)



Chapter 28-6.1-4 - "Lie detector test" defined.

§ 28-6.1-4 "Lie detector test" defined.  As used in this chapter the term "lie detector test" means any test utilizing a polygraph or any other device, mechanism, instrument, or written examination which is operated or the results of which are used or interpreted by an examiner for the purpose of purporting to assist in or enable the detection of deception, the verification of truthfulness, or the rendering of a diagnostic opinion regarding the honesty of an individual.

History of Section.
(P.L. 1987, ch. 159, § 1.)






Chapter 28-6.2 - Physical Examination as a Condition of Employment

Chapter 28-6.2-1 - Cost of physical examination.

§ 28-6.2-1 Cost of physical examination.  (a) Whenever any employer requires a physical examination prior to employment, the cost of the examination shall be paid by the employer whether or not the prospective employee is hired.

(b) Any employer who fails to comply with the provisions of this section shall be subject to a fine of two hundred dollars ($200).

History of Section.
(P.L. 1976, ch. 21, § 1; P.L. 2002, ch. 259, § 1.)






Chapter 28-6.3 - Fees for Employment Applications

Chapter 28-6.3-1 - Employment application fee prohibited.

§ 28-6.3-1 Employment application fee prohibited.  No employer or agent of any employer shall charge a fee for the filing of an employment application.

History of Section.
(P.L. 1984, ch. 260, § 1.)



Chapter 28-6.3-2 - Penalty.

§ 28-6.3-2 Penalty.  Any employer who charges a fee for the filing of an employment application shall be punished by a fine of not more than two hundred dollars ($200).

History of Section.
(P.L. 1984, ch. 260, § 1.)






Chapter 28-6.4 - Inspection of Personnel Files

Chapter 28-6.4-1 - Inspection of files.

§ 28-6.4-1 Inspection of files.  (a) Every employer shall, upon not less than seven (7) days advance notice, holidays, Saturdays, and Sundays excluded, and at any reasonable time other than the employee's work hours and upon the written request of an employee, permit an employee to inspect personnel files which are used or have been used to determine that employee's qualifications for employment, promotion, additional compensation, termination, or disciplinary action. This inspection shall be made in the presence of an employer or employer's designee.

(2) The employee shall not be permitted to make any copies of nor remove his or her personnel file from the immediate place of inspection located on the business premises.

(3) The employer may charge the employee a fee reasonably related to the cost of supplying copies of requested documents.

(4) This section does not apply to records of an employee relating to the investigation of a possible criminal offense or records prepared for use in any civil, criminal, or grievance proceedings, any letter of reference, recommendations, managerial records kept or used only by the employer, confidential reports from previous employers, and managerial planning records.

(b) Employers are not required to permit an inspection of any employee's personnel file or records on more than three (3) occasions in any calendar year.

(c) An employer that, upon request by a prospective employer or a current or former employee, provides fair and unbiased information about a current or former employee's job performance is presumed to be acting in good faith and is immune from civil liability for the disclosure and the consequences of the disclosure. The presumption of good faith is rebuttable upon a showing by a preponderance of the evidence that the information disclosed was:

(1) Knowingly false;

(2) Deliberately misleading;

(3) Disclosed for a malicious purpose; or

(4) Violative of the current or former employee's civil rights under the employment discrimination laws in effect at the time of the disclosure.

History of Section.
(P.L. 1986, ch. 43, § 1; P.L. 1987, ch. 302, § 1; P.L. 1996, ch. 195, § 1.)



Chapter 28-6.4-2 - Violation  Penalties.

§ 28-6.4-2 Violation  Penalties.  Any employer or any agent of an employer who violates the provisions of this chapter without just cause shall be fined not more than one hundred dollars ($100).

History of Section.
(P.L. 1986, ch. 43, § 1.)






Chapter 28-6.5 - Urine and Blood Tests as a Condition of Employment

Chapter 28-6.5-1 - Testing permitted only in accordance with this section.

§ 28-6.5-1 Testing permitted only in accordance with this section.  (a) No employer or agent of any employer shall, either orally or in writing, request, require, or subject any employee to submit a sample of his or her urine, blood, or other bodily fluid or tissue for testing as a condition of continued employment unless that test is administered in accordance with the provisions of this section. Employers may require that an employee submit to a drug test if:

(1) The employer has reasonable grounds to believe based on specific aspects of the employee's job performance and specific contemporaneous observations, capable of being articulated, concerning the employee's appearance, behavior or speech that the employee's use of controlled substances is impairing his or her ability to perform his or her job;

(2) The employee provides the test sample in private, outside the presence of any person;

(3) Employees testing positive are not terminated on that basis, but are instead referred to a substance abuse professional (a licensed physician with knowledge and clinical experience in the diagnosis and treatment of drug related disorders, a licensed or certified psychologist, social worker, or EAP professional with like knowledge, or a substance abuse counselor certified by the National Association of Alcohol and Drug Abuse Counselors (all of whom shall be licensed in Rhode Island)) for assistance; provided, that additional testing may be required by the employer in accordance with this referral, and an employee whose testing indicates any continued use of controlled substances despite treatment may be terminated;

(4) Positive tests of urine, blood or any other bodily fluid or tissue are confirmed by a federally certified laboratory by means of gas chromatography/mass spectrometry or technology recognized as being at least as scientifically accurate;

(5) The employer provides the employee, at the employer's expense, the opportunity to have the sample tested or evaluated by an independent testing facility and so advises the employee;

(6) The employer provides the employee with a reasonable opportunity to rebut or explain the results;

(7) The employer has promulgated a drug abuse prevention policy which complies with requirements of this chapter; and

(8) The employer keeps the results of any test confidential, except for disclosing the results of a "positive" test only to other employees with a job-related need to know, and to defend against any legal action brought by the employee against the employer.

(b) Any employer who subjects any person employed by him or her to this test, or causes, directly or indirectly, any employee to take the test, except as provided for by this chapter, shall be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or not more than one year in jail, or both.

(c) In any civil action alleging a violation of this section, the court may:

(1) Award punitive damages to a prevailing employee in addition to any award of actual damages;

(2) Award reasonable attorneys' fees and costs to a prevailing employee; and

(3) Afford injunctive relief against any employer who commits or proposes to commit a violation of this section.

(d) Nothing in this chapter shall be construed to impair or affect the rights of individuals under chapter 5 of this title.

(e) Nothing in this chapter shall be construed to:

(1) Prohibit or apply to the testing of drivers regulated under 49 C.F.R. § 40.1 et seq and 49 C.F.R. part 382 if that testing is performed pursuant to a policy mandated by the federal government; or

(2) Prohibit an employer in the public utility or mass transportation industry from requiring testing otherwise barred by this chapter if that testing is explicitly mandated by federal regulation or statute as a condition for the continued receipt of federal funds.

(f) Notwithstanding the foregoing, this chapter shall not apply to members of the International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers and its signatory contractors jointly participating in the IMPACT National Substance Abuse Program for purposes of pre-qualifying workers for employment on and ensuring the maintenance of designated drug free work sites; provided, however, that:

(1) Participation by each worker is voluntary; and

(2) Workers who refuse to participate shall not be subjected to any adverse employment action other than an inability to work on a designated drug free work site; and

(3) The penalty for a first "positive" test shall not exceed a thirty (30) day suspension from work on designated drug free work sites.

History of Section.
(P.L. 1987, ch. 540, § 1; P.L. 1989, ch. 123, § 1; P.L. 1990, ch. 385, § 1; P.L. 1996, ch. 136, § 2; P.L. 1996, ch. 242, § 2; P.L. 1997, ch. 152, § 1; P.L. 2011, ch. 221, § 1; P.L. 2011, ch. 324, § 1.)



Chapter 28-6.5-2 - Testing of prospective employees.

§ 28-6.5-2 Testing of prospective employees.  (a) Except as provided in subsections (b) and (c) of this section, an employer may require a job applicant to submit to testing of his or her blood, urine or any other bodily fluid or tissue if:

(1) The job applicant has been given an offer of employment conditioned on the applicant's receiving a negative test result;

(2) The applicant provides the test sample in private, outside the presence of any person; and

(3) Positive tests of urine, blood, or any other bodily fluid or tissue are confirmed by a federal certified laboratory by means of gas chromatography/mass spectrometry or technology recognized as being at least as scientifically accurate.

(b) The pre-employment drug testing authorized by this section shall not extend to job applicants for positions with any agency or political subdivision of the state or municipalities, except for applicants seeking employment as a law enforcement or correctional officer, firefighter, or any other position where that testing is required by federal law or required for the continued receipt of federal funds.

(c) An employer shall not be required to comply with the conditions of testing under subsection (a) of this section to the extent they are inconsistent with federal law.

History of Section.
(P.L. 1994, ch. 203, § 1; P.L. 1997, ch. 152, § 1.)



Chapter 28-6.5-3 - Severability.

§ 28-6.5-3 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1987, ch. 540, § 1; G.L. 1956, § 28-6.5-2; P.L. 1994, ch. 203, § 2.)






Chapter 28-6.6 - Labor Union Affiliation

Chapter 28-6.6-1 - Discrimination prohibited.

§ 28-6.6-1 Discrimination prohibited.  (a) No employer or agent of any employer shall refuse to hire any applicant for employment, discharge any employee, or otherwise discriminate against any employee with respect to his or her compensation, terms, conditions, or privileges of employment because of the individual's affiliation as a member or representative of a labor union.

(b) No owner, lessee, proprietor, manager, superintendent, agent, or employee of a public accommodation, as defined in § 11-24-3, shall directly or indirectly refuse, withhold from, or deny to any person on account of his or her affiliation as a member or representative of a labor union any of the accommodations, advantages, facilities, or privileges of the public accommodation.

(c) In any civil action alleging a violation of this chapter, the court may award damages, reasonable attorneys' fees, and costs to a prevailing plaintiff, and afford injunctive relief against any employer or public accommodation which commits or proposes to commit a violation of this chapter.

History of Section.
(P.L. 1990, ch. 180, § 1.)






Chapter 28-6.7 - Genetic Testing as a Condition of Employment

Chapter 28-6.7-1 - Genetic testing prohibited.

§ 28-6.7-1 Genetic testing prohibited.  (a) No employer, employment agency, or licensing agency shall directly or indirectly:

(1) Request, require or administer a genetic test to any employee, licensee, or applicant for employment or licensure;

(2) Affect the terms, conditions, or privileges of employment or licensure or terminate the employment or licensure of any person who obtains a genetic test;

(3) Deny employment or deny an application for an occupational license, or suspend, revoke, or refuse to renew an occupational license; or take any other action affecting the terms, conditions or privileges of employment against an employee or a license holder based directly or indirectly on the refusal of the employee, licensee or applicant for employment or licensure to:

(i) Submit to a genetic test;

(ii) Submit a family health history; or

(iii) Reveal:

(A) whether the employee, applicant or holder has submitted to a genetic test; or

(B) the results of any genetic test to which the employee, applicant or holder has submitted;

(4) Otherwise use genetic information to adversely affect the employment, licensure, or application for employment or licensure of any individual; or

(5) Reveal genetic information about employees, licensees, or applicants.

(b) No person may sell to or interpret for an employer, employment agency, or licensing agency a genetic test of a current or prospective employee or licensee.

History of Section.
(P.L. 1992, ch. 171, § 1; P.L. 2002, ch. 49, § 1.)



Chapter 28-6.7-2.1 - Definitions.

§ 28-6.7-2.1 Definitions.  For the purposes of this chapter:

(1) "Employer" includes the state and all political subdivisions of the state, and any person in this state employing individuals, and any person acting in the interest of an employer directly or indirectly.

(2) "Employment agency" includes any person undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer, or place employees.

(3) "Genetic information" means information about genes, gene product, or inherited characteristics that may derive from the individual or a family member and includes information concerning whether or not the individual or family member has sought or obtained a genetic test.

(4) "Genetic testing" means the analysis of an individual's DNA, RNA, chromosomes, proteins and certain metabolites in order to detect heritable disease-related genotypes, mutations, phenotypes or karyotypes for clinical purposes. These purposes include:

(A) Predicting risk of disease;

(B) Identifying carriers;

(C) Establishing prenatal and clinical diagnosis or prognosis;

(D) Prenatal newborn and carrier screening; and

(E) Testing in high-risk families.

(ii) Tests for metabolites are covered only when they are undertaken with high probability that an access of deficiency of the metabolite indicates the presence of heritable mutations in single genes.

(iii) "Genetic testing" does not mean routine physical measurement, a routine chemical, blood, or urine analysis or a test for drugs or for infections however, any genetic information, as defined in this section, revealed by such routine tests or examinations is subject to the provisions of this chapter.

(5) "Licensing agency" means a state agency or political subdivision that issues an occupational license.

(6) "Occupational license" means a license, certificate, registration, permit, or other form of authorization required by law or rule that must be obtained by an individual to engage in a particular business or occupation.

(7) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy, or receivers.

(8) "Political subdivision" means a municipality, county, or special district or authority. The term includes a school district.

(9) "State agency" means a department, board, bureau, commission, committee, division, office, council, or agency of state government.

History of Section.
(P.L. 2002, ch. 49, § 3.)



Chapter 28-6.7-3 - Penalties for violations.

§ 28-6.7-3 Penalties for violations.  In any civil action alleging a violation of this chapter, the court may:

(1) Award to a prevailing applicant or employee punitive damages in addition to any award of actual damages, and reasonable attorneys' fees and costs; and

(2) Afford injunctive relief against any employer who commits or proposes to commit a violation of this chapter.

History of Section.
(P.L. 1992, ch. 171, § 1.)



Chapter 28-6.7-4 - Severability.

§ 28-6.7-4 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, that invalidity does not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1992, ch. 171, § 1.)



Chapter 28-6.7-5 - No waiver permitted.

§ 28-6.7-5 No waiver permitted.  Any contract or agreement, which purports to waive the provisions of this chapter, is null and void as being against public policy.

History of Section.
(P.L. 2002, ch. 49, § 3.)






Chapter 28-6.8 - Confidentiality of Employer/Employee Assistance Plans

Chapter 28-6.8-1 - Release of employee names prohibited.

§ 28-6.8-1 Release of employee names prohibited.  No employer shall release the name, address, or otherwise breach the confidentiality of information obtained through an employee's participation in an employer assistance program, except where the information is related to a crime which must otherwise be reported by law.

History of Section.
(P.L. 1994, ch. 344, § 1.)



Chapter 28-6.8-2 - Penalties for violations.

§ 28-6.8-2 Penalties for violations.  In any civil action alleging a violation of this chapter, the court may:

(1) Award to a prevailing plaintiff punitive damages in addition to any award of actual damages, and reasonable attorneys' fees and costs; and

(2) Afford injunctive relief against any employer who commits or proposes to commit a violation of this chapter.

History of Section.
(P.L. 1994, ch. 344, § 1.)






Chapter 28-6.9 - Tax and Income Information From Job Applicants

Chapter 28-6.9-1 - Requests for tax returns prohibited.

§ 28-6.9-1 Requests for tax returns prohibited.  No employer or agent of any employer shall request or require any applicant for employment to provide copies of his or her federal or state income tax return, W-2 statement or related tax documents as a condition of consideration for employment.

History of Section.
(P.L. 1997, ch. 269, § 1.)



Chapter 28-6.9-2 - Penalties for violations.

§ 28-6.9-2 Penalties for violations.  In any civil action alleging a violation of this chapter, the court may:

(1) Award to a prevailing applicant punitive damages in addition to any award of actual damages and reasonable attorney's fees and costs; and

(2) Afford injunctive relief against any employer or agent of any employer who commits or proposes to commit a violation of this chapter.

History of Section.
(P.L. 1997, ch. 269, § 1.)






Chapter 28-6.10 - The Temporary Employee Protection Act

Chapter 28-6.10-1 - Statement of policy.

§ 28-6.10-1 Statement of policy.  It is declared to be the public policy of this state to foster the employment of all individuals in the state including temporary employees working for any employment agency, placement service, training school or center, labor organization, or any other employee referring source and to safeguard their right to obtain and hold employment without discrimination.

History of Section.
(P.L. 1998, ch. 445, § 1.)



Chapter 28-6.10-2 - Definitions.

§ 28-6.10-2 Definitions.  When used in the chapter:

(1) "Employment agency" includes any person undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer, or place employees.

(2) "Temporary employee" includes any person working for or obtaining employment pursuant to an agreement with any employment agency, placement service, training school or center, labor organization, or any other employee referring source.

(3) "Labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms of conditions of employment, or of other mutual aid or protection in relation to employment.

History of Section.
(P.L. 1998, ch. 445, § 1.)



Chapter 28-6.10-3 - Job description notification.

§ 28-6.10-3 Job description notification.  (a) Before any temporary employee is given any new job assignment regardless if the assignment is with the same contracting company, employment agencies shall provide the temporary employee with a copy of a written notice that includes a job description with classification requirements, estimated longevity of the assignment, information concerning any job hazards, anticipated pay rate, benefits and work schedules. A copy of the job description shall be kept on file for a period of one year by the employment agency and be available to the employee.

(b) A notice of this law must be posted and maintained at all employment agencies where workers can view it.

History of Section.
(P.L. 1998, ch. 445, § 1; P.L. 1999, ch. 433, § 1; P.L. 2009, ch. 377, § 1; P.L. 2009, ch. 392, § 1.)



Chapter 28-6.10-4 - Penalty for violations.

§ 28-6.10-4 Penalty for violations.  Upon determining that an employment agency has violated the provisions of § 28-6.10-3, the department of labor and training shall send a written notice of the violation to the employment agency containing a description of the fines prescribed in this section. Any employment agency determined by the department to have committed a second violation of the provisions of § 28-6.10-3, within five (5) years of the first violations, shall be subject to a five hundred dollars ($500) fine. Any employment agency determined by the department to have committed a third or subsequent violation of the provisions of § 28-6.10-3, within five (5) years of a previous violation, shall be subject to a fine of one thousand dollars ($1,000). A violation occurring more than five (5) years from the date of a previous violation shall be considered a first violation.

History of Section.
(P.L. 1999, ch. 433, § 2; P.L. 2009, ch. 377, § 1; P.L. 2009, ch. 392, § 1.)






Chapter 28-6.11 - Employer Transportation Service Charge

Chapter 28-6.11-1 - Definition.

§ 28-6.11-1 Definition.  When used in the chapter:

(1) Employer: For the purpose of this chapter, employer shall be defined as any individual, company, corporation, partnership, limited liability company or limited liability partnership that operates as a temporary placement staffing agency. The term shall include any employment agency as defined in chapter 6.10 of this title.

(2) Employee: For the purpose of this chapter, employee shall be defined as any person working either full or part time for, or obtaining employment pursuant to an agreement with, any temporary placement staffing agency.

History of Section.
(P.L. 2004, ch. 23, § 1; P.L. 2004, ch. 191, § 1.)



Chapter 28-6.11-2 - Transportation service charge prohibited.

§ 28-6.11-2 Transportation service charge prohibited.  Except as otherwise provided in § 28-6.11-3, no employer, as herein defined in § 28-6.11-1, or agent of a temporary placement staffing agency shall:

(a) Require its employee to provide transportation to other employees as a condition of employment;

(b) Charge an employee for transport services provided to that employee; or

(c) Charge or collect fees from its employees for transportation services provided by other employees, the employer, or by a subcontracted transportation company.

History of Section.
(P.L. 2004, ch. 23, § 1; P.L. 2004, ch. 191, § 1.)



Chapter 28-6.11-3 - Transportation activities not prohibited.

§ 28-6.11-3 Transportation activities not prohibited.  (a) Any employer as defined in § 28-6.11-1(1) may purchase public transportation bus passes and deduct not more than fifty percent (50%) of the actual cost of the bus pass from an employee's total daily wages, provided, however, that employee participation in an employer public transportation bus pass program shall be strictly voluntary and shall require the express written authorization of the employee, in the employee's primary language.

(b) Any employer, as defined in § 28-6.11-1(1), may offer transportation services to an employee and charge a fee, payable to the employer only, for such services provided the amount charged is not more than the actual cost to transport such employee and the amount does not exceed three dollars ($3.00) per day. Employee participation in an employer transportation program shall be strictly voluntary and shall require the express written authorization of the employee, in the employee's primary language.

History of Section.
(P.L. 2004, ch. 23, § 1; P.L. 2004, ch. 191, § 1.)



Chapter 28-6.11-4 - Penalty.

§ 28-6.11-4 Penalty.  Upon determining that a person or entity has violated this chapter, the director of the department of labor and training shall send a written notice of the violation along with a copy of this section. Upon a determination by the director that a subsequent violation of this chapter by a person or entity has occurred within three (3) years of the first violation, said person or entity shall be subject to a one thousand five hundred dollars ($1,500) fine. For a third violation within three (3) years, the fine may not exceed two thousand dollars ($2,000). Any violations occurring more than three (3) years from the date of a previous violation shall be considered a first violation.

History of Section.
(P.L. 2004, ch. 23, § 1; P.L. 2004, ch. 191, § 1.)






Chapter 28-6.12 - Privacy in Private Spaces

Chapter 28-6.12-1 - Employee privacy protection.

§ 28-6.12-1 Employee privacy protection.  (a) No employer may cause an audio or video recording to be made of an employee in a restroom, locker room, or room designated by an employer for employees to change their clothes, unless authorized by court order.

(b) No recording made in violation of this section may be used by an employer for any purpose.

(c) In any civil action alleging a violation of this chapter, the court may:

(1) Award damages and reasonable attorneys' fees and cost to a prevailing plaintiff; and

(2) Afford injunctive relief against any employer that commits or proposes to commit a violation of this chapter.

(d) The rights and remedies provided herein shall be in addition to, and not supersede, any other rights and remedies provided by statute or common law.

History of Section.
(P.L. 2005, ch. 126, § 1; P.L. 2005, ch. 131, § 1.)






Chapter 28-7 - Labor Relations Act

Chapter 28-7-1 - Short title.

§ 28-7-1 Short title.  This chapter shall be known and may be cited and referred to as the "Rhode Island State Labor Relations Act".

History of Section.
(P.L. 1941, ch. 1066, § 17; G.L. 1956, § 28-7-1.)



Chapter 28-7-2 - Policy of chapter.

§ 28-7-2 Policy of chapter.  (a) The economic necessity for employees to possess full freedom of association, actual liberty of contract, and bargaining power equal to that of their employers, who are frequently organized in corporate or other forms of association, has long been sanctioned by public opinion, and recognized and affirmed by legislatures and the highest courts. As the modern industrial system has progressed, there has developed between and among employees and employers an ever greater economic interdependence and community of interest which have become matters of vital public concern. Employers and employees have recognized that the peaceable practice and wholesome development of that relationship and interest are materially aided by the general adoption and advancement of the procedure and practice of bargaining collectively as between equals. It is in the public interest that equality of bargaining power be established and maintained. It is likewise recognized that the denial by some employers of the right of employees freely to organize and the resultant refusal to accept the procedure of collective bargaining substantially and adversely affect the interest of employees, other employers, and the public in general. This denial creates variations and instability in competitive wage rates and working conditions within and between industries and between employees and employers engaged in those industries, and by depressing the purchasing power of wage earners and the profits of business, tends to:

(1) Produce and aggravate recurrent business depressions;

(2) Increase the disparity between production and consumption;

(3) Create unemployment with its attendant dangers to the health, peace and morale of the people; and

(4) Increase public and private expenditures for relief of the needy and the unemployed.

(b) When some employers deny the right of employees to full freedom of association and organization, and refuse to recognize the practice and procedure of collective bargaining, their actions lead to strikes, lockouts, and other forms of industrial strife and unrest which are inimical to the public safety and welfare, and frequently endanger the public health.

(c) Experience has proved that protection by law of the right of employees to organize and bargain collectively removes certain recognized sources of industrial strife and unrest, encourages practices fundamental to the friendly adjustment of industrial disputes arising out of differences as to wages, hours, or other working conditions, and tends to restore equality of bargaining power between and among employers and employees, thereby advancing the interests of employers as well as employees.

(d) In the interpretation and application of this chapter and otherwise, it is declared to be the public policy of the state to encourage the practice and procedure of collective bargaining, and to protect employees in the exercise of full freedom of association, self organization, and designation of representatives of their own choosing for the purposes of collective bargaining, or other mutual aid and protection, free from the interference, restraint, or coercion of their employers.

(e) All the provisions of this chapter shall be liberally construed for the accomplishment of this purpose.

(f) This chapter shall be deemed an exercise of the police power of the state for the protection of the public welfare, prosperity, health, and peace of the people of the state.

History of Section.
(P.L. 1941, ch. 1066, § 1; G.L. 1956, § 28-7-2.)



Chapter 28-7-3 - Definitions.

§ 28-7-3 Definitions.  When used in this chapter:

(1) "Board" means the labor relations board created by § 28-7-4.

(2) "Company union" means any committee employee representation plan or association of employees which exists for the purpose, in whole or in part, of dealing with employers concerning grievances or terms and conditions of employment, which the employer has initiated or created or whose initiation or creation he or she has suggested, participated in or in the formulation of whose governing rules or policies or the conducting of whose management, operations, or elections the employer participates in or supervises, or which the employer maintains, finances, controls, dominates, or assists in maintaining or financing, whether by compensating any one for services performed in its behalf or by donating free services, equipment, materials, office or meeting space or any thing else of value, or by any other means.

(3) "Employees" includes, but is not restricted to, any individual employed by a labor organization; any individual whose employment has ceased as a consequence of, or in connection with, any current labor dispute or because of any unfair labor practice, and who has not obtained any other regular and substantially equivalent employment; and shall not be limited to the employees of a particular employer, unless the chapter explicitly states otherwise;

(ii) "Employees" does not include any individual employed by his or her parent or spouse or in the domestic service of any person in his or her home, or any individuals employed only for the duration of a labor dispute, or any individuals employed as farm laborers.

(4) "Employer" includes any person acting on behalf of or in the interest of an employer, directly or indirectly, with or without his or her knowledge, but a labor organization or any officer or its agent shall only be considered an employer with respect to individuals employed by the organization.

(5) "Labor dispute" includes, but is not restricted to, any controversy between employers and employees or their representatives as defined in this section concerning terms, tenure, or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to negotiate, fix, maintain, or change terms or conditions of employment, or concerning the violation of any of the rights granted or affirmed by this chapter, regardless of whether the disputants stand in the proximate relation of employer and employee.

(6) "Labor organization" means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection and which is not a company union as defined in this section.

(7) "Person" includes one or more individuals, partnerships, associations, corporations, legal representatives, trustees, trustees in bankruptcy, or receivers.

(8) "Policies of this chapter" means the policies set forth in § 28-7-2.

(9) "Representatives" includes a labor organization or an individual whether or not employed by the employer of those whom he or she represents.

(10) "Unfair labor practice" means only those unfair labor practices listed in §§ 28-7-13 and 28-7-13.1.

History of Section.
(P.L. 1941, ch. 1066, § 2; G.L. 1956, § 28-7-3; P.L. 1993, ch. 241, § 1.)



Chapter 28-7-4 - Labor relations board  Creation  Appointment, qualifications, terms, and removal of members.

§ 28-7-4 Labor relations board  Creation  Appointment, qualifications, terms, and removal of members.  (a) There is created in the department of labor and training a board to be known as the Rhode Island state labor relations board which shall be composed of seven (7) members who shall be appointed by the governor, by and with the advice and consent of the senate. Each member of the board at the time of appointment shall be a citizen of the United States and a resident of the state of Rhode Island, and shall be a qualified elector in the state. Three (3) members of the board shall be representatives of labor, three (3) members shall represent management, including at least one representative of local government and one member shall be a representative of the public generally.

(b) No member of the board during this period of service shall hold any other public office.

(c) The members of the board shall be appointed for terms of six (6) years each, except that any individual chosen to fill a vacancy shall be appointed for the unexpired term of the member whom the newly appointed member succeeds.

(d) The governor shall designate one member to serve as chairperson of the board.

(e) Any member of the board may be removed by the governor for inefficiency, neglect of duty, misconduct, or malfeasance in office, and for no other cause, after being given a copy of the charges and an opportunity to be publicly heard in person or by counsel.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-4; P.L. 1978, ch. 255, § 1; P.L. 1985, ch. 263, § 1; P.L. 1996, ch. 226, § 1; P.L. 2000, ch. 109, § 30; P.L. 2004, ch. 6, § 30.)



Chapter 28-7-5 - Quorum of board  Seal.

§ 28-7-5 Quorum of board  Seal.  A vacancy in the board does not impair the right of the remaining members to exercise all the powers of the board, and two (2) members of the board, at all times, constitutes a quorum. The board may adopt an official seal and prescribe the purposes for which it is used.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-5.)



Chapter 28-7-6 - Annual report of board  Opinions.

§ 28-7-6 Annual report of board  Opinions.  The board shall at the end of every year make a report in writing to the director of labor and training, stating in detail the work it has done in hearing and deciding cases and otherwise. It shall sign and report in full an opinion in every case decided by it. The director shall include the report in his or her annual report to the governor.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-6.)



Chapter 28-7-7 - Compensation and expenses of members  Provision of assistance.

§ 28-7-7 Compensation and expenses of members  Provision of assistance.  The compensation for members of the board shall be established by the unclassified pay plan board. The director of labor and training is authorized and directed to provide the board with any clerical, legal and other assistance that shall be necessary to permit the board to perform its duties as provided in this chapter. The reasonable and necessary traveling and other expenses of the members of the board while actually engaged in the performance of their duties shall be paid from the state treasury upon the audit and warrant of the controller, upon vouchers approved by the director of labor and training and the chairperson. The board shall have the authority to select its own legal counsel consistent with available funds and the counsel shall work at the direction of the board.

History of Section.
(P.L. 1941, ch. 1066, § 3; P.L. 1942, ch. 1247, § 1; P.L. 1947, ch. 1946, § 1; P.L. 1948, ch. 2014, § 1; G.L. 1956, § 28-7-7; P.L. 1967, ch. 83, § 1; P.L. 1980, ch. 355, § 1; P.L. 1981, ch. 428, § 1; P.L. 1996, ch. 226, § 1.)



Chapter 28-7-8 - Place of board meetings  Conduct of proceedings by members or agents.

§ 28-7-8 Place of board meetings  Conduct of proceedings by members or agents.  The board may meet and exercise any or all of its powers at any place within the state. The board may, by one or more of its members or by any agents or agencies that it may designate, conduct in any part of this state any proceedings, hearing, investigation, inquiry, or election necessary to the performance of its functions. A member who participates in these proceedings shall not be disqualified from subsequently participating in a decision of the board in the same case.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-8; P.L. 1986, ch. 45, § 1.)



Chapter 28-7-9 - Rules and regulations.

§ 28-7-9 Rules and regulations.  (a) The board shall have authority from time to time to make, amend, and rescind any rules and regulations that may be necessary to carry out the provisions of this chapter including the determination of the life of the selected representatives. The rules and regulations shall be effective upon publication in the manner which the board prescribes.

(b) The rules and regulations for state and municipal employees shall include, but not be limited to, the following:

(1) The board shall require a labor organization to submit cards of interest signed by at least thirty percent (30%) of the employees in the appropriate bargaining unit indicating a desire to be represented by the labor organization so designated. Cards of interest signed by at least twenty percent (20%) of the employees in the appropriate bargaining unit shall be required to intervene. The board shall certify the authenticity of all cards of interest submitted.

(2) The board shall not consider a petition for representation whenever it appears that a collective bargaining agreement is in existence; provided, that the board may consider a petition within a thirty (30) day period immediately preceding sixty (60) days prior to the expiration date of the collective bargaining agreement.

(3) A petition for unit clarification may be filed at any time with the board by:

(i) An exclusive bargaining agent;

(ii) The applicable municipality; or

(iii) The state where appropriate.

(4) In addition to the provisions of § 28-7-22, the board is empowered to order complete relief upon a finding of any unfair labor practice.

(5) All charges of unfair labor practices and petitions for unit classification shall be informally heard by the board within thirty (30) days upon receipt of the charges. Within sixty (60) days of the charges or petition the board shall hold a formal hearing. A final decision shall be rendered by the board within sixty (60) days after the hearing on the charges or petition is completed and a transcript of the hearing is received by the board.

(c) Insofar as the provisions of this section are inconsistent with the provisions of chapter 11 of title 36 and chapter 9.4 of this title, the provisions of this section are controlling.

(d) The provisions of this section shall not be construed to prevent or limit the board or its agents by direction of the board, consistent with published rules and regulations, from dismissing, after investigation and informal hearings, the unfair labor practices charge. All unit classification petitions shall receive a formal hearing if requested by either party. The board or its agents shall maintain a written record of any dismissals.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-9; P.L. 1985, ch. 360, § 1; P.L. 1987, ch. 495, § 1; P.L. 1989, ch. 283 § 1; P.L. 2003, ch. 440, § 1.)



Chapter 28-7-10 - Mediation in labor disputes by board.

§ 28-7-10 Mediation in labor disputes by board.  Neither the board nor any of its agents or employees shall engage in any effort to mediate, conciliate, or arbitrate any labor dispute, but nothing contained in this section shall be construed to prevent the board, its agents, or employees, from engaging in any effort to obtain voluntary adjustments and compliance with the terms and provisions of this chapter and in accordance with its purposes and policy. Provided, that nothing contained in this section shall be construed to prevent the board, its agents, or employees from arbitrating labor disputes which do not originate before the board.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-10; P.L. 1981, ch. 428, § 1.)



Chapter 28-7-11 - Board's independence from department of labor and training.

§ 28-7-11 Board's independence from department of labor and training.  Notwithstanding the provisions of any other law, neither the director of labor and training nor any board or other agency of the department of labor and training shall in any way direct, review, modify, or reverse any decision or finding of the board; nor shall the director of labor and training or any board or other agency of the department of labor and training supervise or control the board in the exercise of any powers or in the performance of any duties under this chapter.

History of Section.
(P.L. 1941, ch. 1066, § 3; G.L. 1956, § 28-7-11.)



Chapter 28-7-12 - Rights of employees.

§ 28-7-12 Rights of employees.  Employees shall have the right of self organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection free from interference, restraint, or coercion from any source. Nothing contained in this chapter shall be interpreted to prohibit employees and employers from conferring with each other at any time; provided, that during that conference there is no attempt by the employer, directly or indirectly, to interfere with, restrain, or coerce employees in the exercise of the rights guaranteed by this section.

History of Section.
(P.L. 1941, ch. 1066, § 4; G.L. 1956, § 28-7-12.)



Chapter 28-7-13 - Unfair labor practices.

§ 28-7-13 Unfair labor practices.  It shall be an unfair labor practice for an employer to:

(1) Spy on or keep under surveillance, whether directly or through agents or any other person, any activities of employees or their representatives in the exercise of the rights guaranteed by § 28-7-12.

(2) Prepare, maintain, distribute, or circulate any blacklist of individuals for the purpose of preventing any of the individuals from obtaining or retaining employment because of the exercise of the individuals of any of the rights guaranteed by § 28-7-12.

(3) Dominate or interfere with the formation, existence, or administration of any employee organization or association, agency, or plan which exists in whole or in part for the purpose of dealing with employers concerning terms or conditions of employment, labor disputes, or grievances, or to contribute financial or other support to any such organization, by any means, including, but not limited to, the following:

(i) By participating or assisting in, supervising, controlling, or dominating:

(A) the initiation or creation of any employee organization or association, agency, or plan, or

(B) the meetings, management, operation, elections, formulation, or amendment of constitution, rules, or policies of any employee organization or association, agency or plan;

(ii) By urging the employees to join any employee organization or association, agency, or plan for the purpose of encouraging membership in the organization or association;

(iii) By compensating any employee or individual for services performed in behalf of any employee organization or association, agency or plan, or by donating free services, equipment, materials, office or meeting space, or any thing else of value for the use of any employee organization or association, agency, or plan; provided that an employer shall not be prohibited from permitting employees to confer with him or her during working hours without loss of time or pay.

(4) Require an employee or one seeking employment, as a condition of employment, to join any company union or to refrain from forming, or joining, or assisting a labor organization of his own choosing.

(5) Encourage membership in any company union or discourage membership in any labor organization, by discrimination in regard to hire or tenure or in any term or condition of employment; provided that nothing in this chapter precludes an employer from making an agreement with a labor organization requiring membership in that labor organization as a condition of employment, if that labor organization is the representative of employees as provided in §§ 28-7-14  28-7-19.

(6) Refuse to bargain collectively with the representatives of employees, subject to the provisions of §§ 28-7-14  28-7-19, except that the refusal to bargain collectively with any representative is not, unless a certification with respect to the representative is in effect under §§ 28-7-14  28-7-19, an unfair labor practice in any case where any other representative, other than a company union, has made a claim that it represents a majority of the employees in a conflicting bargaining unit.

(7) Refuse to discuss grievances with representatives of employees, subject to the provisions of §§ 28-7-14  28-7-19.

(8) Discharge or otherwise discriminate against an employee because he or she has signed or filed any affidavit, petition, or complaint or given any information or testimony under this chapter.

(9) Distribute or circulate any blacklist of individuals exercising any right created or confirmed by this chapter or of members of a labor organization, or to inform any person of the exercise by any individual of that right, or of the membership of any individual in a labor organization for the purpose of preventing individuals so blacklisted or so named from obtaining or retaining employment.

(10) Do any acts, other than those already enumerated in this section, which interfere with, restrain or coerce employees in the exercise of the rights guaranteed by § 28-7-12.

(11) Fail to implement an arbitrator's award unless there is a stay of its implementation by a court of competent jurisdiction or upon the removal of the stay.

History of Section.
(P.L. 1941, ch. 1066, § 5; G.L. 1956, § 28-7-13; P.L. 1979, ch. 126, § 1.)



Chapter 28-7-13.1 - Unfair labor practices  Public sector employee organizations.

§ 28-7-13.1 Unfair labor practices  Public sector employee organizations.  It shall be an unfair labor practice for public sector employee organizations, their agents, or representatives to:

(1) Refuse to meet and bargain collectively with a public employer if the labor organization is the exclusive agent for the public employees in the certified bargaining unit.

(2) Fail to negotiate or bargain in good faith with the duly authorized representatives of the public employer.

(3) Avoid or refuse to comply with any statutory impasse procedures as may be provided in chapters 9.1, 9.2, 9.3 and 9.4 of this title.

History of Section.
(P.L. 1993, ch. 241, § 2.)



Chapter 28-7-14 - Exclusive representation of employees.

§ 28-7-14 Exclusive representation of employees.  Representatives designated or selected for the purposes of collective bargaining by the majority of the employees in a unit appropriate for those purposes, or by the majority of the employees voting in an election conducted pursuant to §§ 28-7-15  28-7-19, shall be the exclusive representatives of all the employees in the appropriate unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment; provided, that employees, directly or through representatives, shall have the right at any time to present grievances to their employer.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-14.)



Chapter 28-7-15 - Determination of bargaining unit.

§ 28-7-15 Determination of bargaining unit.  The board shall decide in each case whether, in order to insure to employees the full benefit of their right to self organization, to collective bargaining, and otherwise to effectuate the policies of this chapter, the unit appropriate for the purposes of collective bargaining shall be the employer unit, craft unit, plant unit, or any other unit provided, that in any case where the majority of employees of a particular craft make that decision, the board shall designate the craft as a unit appropriate for the purpose of collective bargaining.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-15.)



Chapter 28-7-16 - Controversies as to representation.

§ 28-7-16 Controversies as to representation.  (a) Whenever it is alleged by an employee or his or her representative that there is a question or controversy concerning the representation of employees, the board shall investigate the question or controversy and certify in writing to all persons concerned the name or names of the representatives who have been designated or selected.

(b) Whenever it is alleged by an employer or his or her representative that there is a question or controversy concerning the representation of employees, the board shall investigate the question or controversy after a public hearing held upon due notice.

(c) In any investigation the board shall provide for an appropriate hearing upon due notice, either in conjunction with a proceeding under §§ 28-7-21  28-7-25 or otherwise, and may conduct an election by secret ballot of employees, or use any other suitable method to ascertain the representatives either before or after the hearing; provided, that the board does not have authority to investigate any question or controversy between individuals or groups within the same labor organization or between labor organizations affiliated with the same parent labor organization.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-16.)



Chapter 28-7-17 - Eligibility to participate in elections  Place and supervision of elections.

§ 28-7-17 Eligibility to participate in elections  Place and supervision of elections.  The board shall have the power to determine who may participate in the election and to establish the rules governing the election; provided, that no election shall be directed by the board solely because of the request of an employer or of employees prompted to do so by their employer, nor shall any individuals employed only for the duration of a strike or lockout be eligible to vote in the election; and provided, further, that no election shall be conducted under the employer's supervision, or, except as may be required by the board, on the employer's property, during working hours, or with his or her participation or assistance.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-17.)



Chapter 28-7-18 - Runoff elections  Term of certification as bargaining representative.

§ 28-7-18 Runoff elections  Term of certification as bargaining representative.  If at an election conducted pursuant to §§ 28-7-14  28-7-19, three (3) or more nominees for exclusive collective bargaining representatives appear on the ballot and no one of them receives a majority of the votes cast at the election, the two (2) nominees who received the highest number of votes shall appear on the ballot of a second election to be conducted under these provisions and the one receiving a majority of the votes cast at the second election shall be the exclusive representative of all the employees in the unit for the purpose of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment. Notwithstanding any other provision contained in this chapter, any certification as to the bargaining representatives made pursuant to an election conducted under §§ 28-7-14  28-7-19 shall be effective for one year from the date of the election.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-18.)



Chapter 28-7-19 - Unions listed on ballot  Company unions.

§ 28-7-19 Unions listed on ballot  Company unions.  A labor organization nominated as the representative of employees shall be listed by name on the ballots authorized by § 28-7-16. In any investigation conducted by the board pursuant to §§ 28-7-14  28-7-19, the board may make a finding as to whether any committee, employee representation plan, or association of employees involved is a company union, and if any committee, employee representation plan, or association of employees is found to be a company union, it shall not be listed on the ballots, certified, or otherwise recognized as eligible to be the representative of employees under this chapter.

History of Section.
(P.L. 1941, ch. 1066, § 6; G.L. 1956, § 28-7-19.)



Chapter 28-7-19.1 - Mergers and consolidations of companies.

§ 28-7-19.1 Mergers and consolidations of companies.  (a) No business combination transaction shall result in the termination or impairment of the provisions of any labor contract covering persons engaged in employment in the state negotiated by a labor organization or by a collective bargaining agent or other representative. Notwithstanding a business combination transaction, the labor contract shall continue in effect until its termination date or until otherwise agreed by the parties to the contract or their legal successors.

(b) As used in this section, the following words, unless the context clearly required otherwise, have the following meanings:

(1) "Business combination transaction" means any merger or consolidation, any sale, lease, exchange, or other disposition, in one transaction or a series of transactions, whether of all or substantially all the property and assets, including its good will, of the business operations that are the subject of the labor contract referred to in subsection (a) of this section or any transfer of a controlling interest in the business operations;

(2) "Employment" means an individual's entire service, if the service is localized in the state. Service is deemed to be localized in the state if:

(A) The service is performed entirely within the state; or

(B) The service is performed both within and without the state but the service performed without the state is incidental to the individual's service within the state;

(ii) Employment shall include an individual's service, performed within and without the state, if the service is not localized in any state, but some of the service is performed in the state; and

(B) The individual's base of operation is in the state; or

(C) If there is no base operations, then the place for which the service is directed or controlled is in the state; or

(D) The individual's base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in the state.

(c) In the event that any employee is denied or fails to receive wage, benefits, or wage supplements as a result of a violation of this section, the employee shall have available civil and other remedies available at law or equity. The department of labor and training may take any and all appropriate actions to enforce the provisions of this section, including, but not limited to, injunctions, cease and desist orders, and other penalties provided by law.

(d) Recovery pursuant to a violation of this section shall be applicable to secure recovery against the merged, consolidated, or resulting corporation or other successor employer, notwithstanding anything contained in this section or elsewhere to the contrary.

(e) This section is enacted in order to protect the employment interests of all persons engaged in employment in the state under existing labor contracts and shall be liberally construed in every case in order to achieve that purpose.

History of Section.
(P.L. 1990, ch. 138, § 2.)



Chapter 28-7-19.2 - Standards of corporate behavior.

§ 28-7-19.2 Standards of corporate behavior.  (a) As used in this section, the following words, unless the context clearly requires otherwise, have the following meanings:

(1) "Control" means the beneficial ownership of fifty percent (50%) or more of the outstanding voting securities of a control transferor; provided, that for the purposes of making percentage calculations, outstanding voting securities includes any voting stock underlying convertible securities.

(2) "Control transferee" means the person or persons who assume control following a transfer of control as defined in subsection (a)(8).

(3) "Control transferor" means the person or persons who exercise control, including the power of hire and fire, before a transfer of control as defined in subsection (a)(8); provided, however, that the person or persons are either:

(i) A corporation to which the provisions of chapters 1.1 and 5.2 of Title 7 apply, a gas or electric company or combined gas and electric company subject to the provisions of chapter 1 of title 39, or an association or trust which pursuant to chapter 1 of title 39 owns beneficially a majority of the common stock of that company; provided, that the corporation employ fifty (50) or more full-time employees, or employees working aggregate hours equal to the sum of hours worked by fifty (50) full-time employees, and has fifty (50) or more shareholders, in the state at some point in the twelve (12) calendar months prior to the transfer of control.

(ii) A foreign corporation established, organized, or chartered under laws other than those of this state; provided, that the corporation employs fifty (50) or more full-time employees, or employees working aggregate hours equal to the sum of hours worked by fifty (50) full-time employees, and has fifty (50) or more shareholders, in the state at some point in the twelve (12) calendar months prior to the transfer of control; and provided further that the corporation is not an out of state banking association or banking corporation or insurance company authorized to transact business in the state.

(4) "Department" means the department of labor and training.

(5) "Director" means the director of the department of labor and training.

(6) "Employee" means any person employed for hire by an employer in any lawful employment.

(7) "Termination of employment" means the involuntary termination of an employee's employment consistent with the eligibility standards for unemployment benefits under chapter 44 of this title.

(8) "Transfer of control" means a transaction or series of transactions as a result of which any person is or becomes the "beneficial owner", directly or indirectly, of securities of a control transferor representing fifty percent (50%) or more of the control transferor's then outstanding voting securities; provided, that a change in control will not be deemed to have occurred solely because of the acquisition of securities as a control transferor, or any related reporting requirements under chapter 11 of title 7, by an employee benefit plan maintained by the control transferor for its employees.

(9) "Weekly compensation" means an employee's base compensation in effect on the last payroll period ending prior to the transfer of control for eligible employees pursuant to subsection (b) of this section or the time of termination of employment for eligible employees pursuant to subsection (c) of this section.

(10) "Year of service" means each full year during which the employee has been employed by the control transferor as defined in subdivision (3) of this subsection.

(b) Any employee of a control transferor whose employment is terminated within twenty-four (24) calendar months after the transfer of control of his or her employer is entitled to a one time lump sum payment from the control transferee equal to the product of twice his or her weekly compensation multiplied by each completed year of service. This severance pay to eligible employees shall be in addition to any final wage payment to the employee and shall be made within one regular pay period after the employee's last day of work.

(c) Any employee of a control transferor whose employment is terminated within the shorter of the following periods prior to a control transfer: (i) twelve (12) calendar months, or (ii) the period of time between which the control transferee obtained a five percent (5%) interest in the voting securities of the control transferor and consummated a control transfer by obtaining a fifty percent (50%) or greater interest pursuant to subdivision (a)(8) of this section, is entitled to a one-time lump sum payment from the control transferee equal to the product of twice his or her weekly compensation multiplied by each completed year of service. This severance pay to eligible employees shall be in addition to any final wage payment to the employee and shall be made within four (4) regular pay periods after the transfer of control.

(d) There shall be no liability for the one time payment to an otherwise eligible employee if:

(1) The employee is covered by an express contract providing for payment in the event of termination of employment equal to or in excess of that provided by this section;

(2) The employee has been employed by the control transferor for less than three (3) years;

(3) A transfer of control as defined in subdivision (a)(8) of this section is the result of the transfer of securities or the beneficial interest in it, directly or indirectly, by sale, gift, bequest, or otherwise, in one transaction or a series of transactions, between:

(i) An individual and that individual's spouse;

(ii) An individual and that individual's sibling or the sibling's spouse;

(iii) An individual and that individual's lineal descendants or their spouses;

(iv) An individual or a fiduciary who holds the securities or the beneficial interest therein for the benefit of any of the foregoing persons; or

(4) The control transferee obtained control through enforcement of rights under pledge or other security interest created in good faith and not for the purpose of circumventing the purposes of this chapter or as a result of an assignment for the benefit of creditors, receivership, bankruptcy, enforcement by judicial process, or other similar proceeding, including a transferee obtaining its interest from the person enforcing those rights or in connection with that proceeding.

(e) Upon assuming control, the control transferee shall be responsible for providing written notice to each employee of the control transferor and the collective bargaining representative or representatives, if any, of the rights of employees under this section within thirty (30) days of completion of a transfer of control. The control transferee shall also provide written notice to the department that a control has occurred. The department shall assess a fine in an amount up to one thousand dollars ($1,000) for failure to provide the notification.

(f) In the event any eligible employee is denied a lump sum payment as a result of a violation of this section, the employee shall have available all private civil and other remedies at law or equity. The department of labor and training may take any and all appropriate actions to enforce the provisions of this section.

(g) For the purposes of determining eligibility under subsections (b) and (c) of this section, all determinations shall be as of the date of control transfer occurs unless specifically stated otherwise.

(h) The director may promulgate any regulations that may be required for the implementation of this section.

History of Section.
(P.L. 1990, ch. 138, § 2.)



Chapter 28-7-20 - Power of board to prevent unfair practices.

§ 28-7-20 Power of board to prevent unfair practices.  The board is empowered and directed, as provided in this chapter, to prevent any employer, or public sector employee organization as provided in § 28-7-13.1, from engaging in any unfair labor practice. This power shall not be affected or impaired by any means of adjustment, mediation, or conciliation in labor disputes that have been or may be established by law.

History of Section.
(P.L. 1941, ch. 1066, § 7; G.L. 1956, § 28-7-20; P.L. 1993, ch. 241, § 1.)



Chapter 28-7-21 - Complaints of unfair practices  Parties to proceedings  Rules of evidence.

§ 28-7-21 Complaints of unfair practices  Parties to proceedings  Rules of evidence.  Whenever a charge has been made that any employer or public sector employee organization, as provided in § 28-7-13.1, has engaged in or is engaging in any unfair labor practice, the board shall have the power to issue and cause to be served upon the party a complaint stating those charges in that respect and containing a notice of a hearing before the board at a place fixed in the complaint, to be held not less than seven (7) days after the serving of the complaint. Any complaint may be amended by the board or its agent conducting the hearing at any time prior to the issuance of an order based on the complaint. The person complained of shall have the right to file an answer to the original or amended complaint within five (5) days after the service of the original or amended complaint and to appear in person or otherwise to give testimony at the place and time set in the complaint. In the discretion of a member or agent conducting the hearing, or of the board, any other person may be allowed to intervene in the proceedings and to present testimony. In any proceeding the board or its agent is not bound by technical rules of evidence prevailing in the courts.

History of Section.
(P.L. 1941, ch. 1066, § 7; P.L. 1942, ch. 1247, § 2; G.L. 1956, § 28-7-21; P.L. 1993, ch. 241, § 1.)



Chapter 28-7-22 - Testimony at hearing  Decision and orders.

§ 28-7-22 Testimony at hearing  Decision and orders.  (a) The testimony shall be taken at the hearing and the board in its discretion may upon notice take further testimony or hear argument. The testimony so taken or heard shall not be reduced to writing unless an appeal is taken as provided in this chapter by an aggrieved party or unless a transcript is required for proceedings in the superior court.

(b) If upon all the testimony taken the board determines that the respondent has engaged in or is engaging in any unfair labor practice, the board shall state its findings of fact and shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unfair labor practice, and to take any further affirmative or other action that will effectuate the policies of this chapter, including, but not limited to:

(i) Withdrawal of recognition from and refraining from bargaining collectively with any employee organization or association, agency, or plan defined in this chapter as a company union, or established, maintained, or assisted by any action defined in this chapter as an unfair labor practice;

(ii) Awarding of back pay;

(iii) Reinstatement with or without back pay of any employee discriminated against in violation of § 28-7-13, or maintenance of a preferential list from which the employee shall be returned to work;

(iv) Reinstatement with or without back pay of all employees whose work has ceased or whose return to work has been delayed or prevented as the result of the aforementioned or any other unfair labor practice in respect to any employee or employees or maintenance of a preferential list from which the employees shall be returned to work.

(2) The order may further require the person to make reports from time to time showing the extent to which the order has been complied with.

(c) If upon all the testimony the board is of the opinion that the person or persons named in the complaint have not engaged in or are not engaging in any unfair labor practice, the board shall make its findings of fact and issue an order dismissing the complaint.

History of Section.
(P.L. 1941, ch. 1066, § 7; P.L. 1942, ch. 1247, § 2; G.L. 1956, § 28-7-22.)



Chapter 28-7-23 - Modification of findings and orders.

§ 28-7-23 Modification of findings and orders.  Until a transcript of the record in a case has been filed in a court, as provided in this chapter, the board may at any time, upon reasonable notice and in any manner that it deems proper, modify or set aside, in whole or in part, any finding or order made or issued by it.

History of Section.
(P.L. 1941, ch. 1066, § 7; G.L. 1956, § 28-7-23.)



Chapter 28-7-24 - Discontinuance of strike or other activity as condition of board action.

§ 28-7-24 Discontinuance of strike or other activity as condition of board action.  The board shall not require as a condition of taking action or issuing any order under this chapter that employees on strike or engaged in any other lawful, concerted activity shall discontinue that strike or that activity.

History of Section.
(P.L. 1941, ch. 1066, § 7; G.L. 1956, § 28-7-24.)



Chapter 28-7-25 - Expedition of proceedings.

§ 28-7-25 Expedition of proceedings.  The board shall consider all complaints or petitions filed with it and conduct all proceedings under this chapter with all possible expedition.

History of Section.
(P.L. 1941, ch. 1066, § 7; G.L. 1956, § 28-7-25.)



Chapter 28-7-26 - Judicial enforcement of orders.

§ 28-7-26 Judicial enforcement of orders.  (a) The board shall have the power to petition the superior court of the state within the county where the unfair labor practice in question occurred or where any person charged with the unfair labor practice resides or transacts business. If that court is on vacation or in recess, then the board may petition to the superior court of any county adjoining the county where the unfair labor practice in question occurred or where any person charged with the unfair labor practice resides or transacts business, for the enforcement of the order and for appropriate temporary relief or restraining order. The board shall certify and file in the court a transcript of the entire record in the proceeding, including the pleadings and testimony upon which the order was made and the findings and order of the board.

(b) Upon the filing, the court shall cause notice of the filing to be served on the person, and at that time shall have jurisdiction of the proceeding and of the question determined in the proceeding. The court shall have the power to grant any temporary relief or restraining order that it deems just and proper, and to make and enter upon the pleadings, testimony, and proceedings set forth in the transcript a decree enforcing, modifying, and enforcing as so modified, or setting aside, in whole or in part, the order of the board.

History of Section.
(P.L. 1941, ch. 1066, § 8; G.L. 1956, § 28-7-26.)



Chapter 28-7-27 - Proceedings in judicial hearing.

§ 28-7-27 Proceedings in judicial hearing.  No objection that has not been urged before the board, its member, agent, or agency shall be considered by the court, unless the failure or neglect to urge the objection is excused because of extraordinary circumstances. The findings of the board as to the facts, if supported by evidence, shall be conclusive. If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for failure to adduce the evidence in the hearing before the board, its member, agent, or agency, the court may order the additional evidence to be taken before the board, its member, agent, or agency, and to be made a part of the transcript. The board may modify its finding as to the facts, or make new findings, by reason of additional evidence so taken and filed, and it shall file the modified or new findings, which, if supported by evidence, shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order.

History of Section.
(P.L. 1941, ch. 1066, § 8; G.L. 1956, § 28-7-27.)



Chapter 28-7-28 - Jurisdiction of court  Appeal to supreme court.

§ 28-7-28 Jurisdiction of court  Appeal to supreme court.  The jurisdiction of the superior court shall be exclusive and its judgment shall be final, except that the judgment shall be subject to review by the supreme court on appeal by either party, irrespective of the nature of the judgment or the amount involved. The appeal shall be taken and prosecuted in the same manner and form and with the same effect as is provided in other cases of appeal to the supreme court. The certified record shall contain all that was before the superior court, and the order of the superior court shall for all purposes, including appeal to the supreme court, be deemed to be a final order in a special proceeding.

History of Section.
(P.L. 1941, ch. 1066, § 8; P.L. 1942, ch. 1247, § 3; G.L. 1956, § 28-7-28.)



Chapter 28-7-29 - Appeal from decision of board.

§ 28-7-29 Appeal from decision of board.  (a) Any person aggrieved by a final decision of the board, or a final order of the board, granting or denying in whole or in part the relief sought may obtain a review of the final decision or final order in the superior court of the county where the unfair labor practice in question was alleged to have been engaged in or where the person resides or transacts business, by filing in the superior court, within thirty (30) days after the final decision or final order is given by the board, a complaint requesting that the final decision or final order of the board be modified or set aside. If that court is on vacation or in recess, then the person may file to the superior court of any county adjoining the county where the unfair labor practice in question occurred or where the person resides or transacts business.

(b) A copy of the petition shall be served upon the board, and thereupon the aggrieved person shall file in the court a transcript of the entire record in the proceeding, certified by the board, including the pleading and testimony and order of the board. Upon the filing, the court shall proceed in the same manner as in the case of an application by the board under §§ 28-7-20  28-7-25, and shall have the same exclusive jurisdiction to grant to the board any temporary relief or restraining order that it deems just and proper, and in like manner to make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the final decision or final order of the board. The findings of the board as to the facts shall be conclusive.

History of Section.
(P.L. 1941, ch. 1066, § 8; P.L. 1942, ch. 1247, § 3; G.L. 1956, § 28-7-29.)



Chapter 28-7-30 - Board's order not stayed by judicial proceedings.

§ 28-7-30 Board's order not stayed by judicial proceedings.  The commencement of proceedings under §§ 28-7-26 and 28-7-29 shall not, unless specifically ordered by the court, operate as a stay of the board's order.

History of Section.
(P.L. 1941, ch. 1066, § 8; G.L. 1956, § 28-7-30.)



Chapter 28-7-31 - Court not limited by equity jurisdiction.

§ 28-7-31 Court not limited by equity jurisdiction.  When granting appropriate temporary relief or a restraining order, or making and entering a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part an order of the board, as provided in §§ 28-7-26  28-7-30, the jurisdiction of courts sitting in equity shall not be limited by acts pertaining to equity jurisdiction of courts.

History of Section.
(P.L. 1941, ch. 1066, § 8; G.L. 1956, § 28-7-31.)



Chapter 28-7-32 - Expedition of judicial proceedings.

§ 28-7-32 Expedition of judicial proceedings.  Petitions filed under this chapter shall be heard expeditiously and shall be considered and determined upon the transcript filed, without requirement of printing. Upon the filing of a record in the superior court, the case shall be heard with greatest possible expedition, and shall take precedence over all other matters except matters of the same character.

History of Section.
(P.L. 1941, ch. 1066, § 8; G.L. 1956, § 28-7-32.)



Chapter 28-7-33 - Access of board to evidence  Subpoena power  Oaths and affirmations.

§ 28-7-33 Access of board to evidence  Subpoena power  Oaths and affirmations.  For the purpose of all hearings and investigations which, in the opinion of the board, are necessary and proper for the exercise of the powers vested in it by §§ 28-7-14  28-7-25, the board, or its duly authorized agents or agencies, shall at all reasonable times have access to, for the purposes of examination and the right to examine, copy, or photograph any evidence, including payrolls or list of employees, of any person being investigated or proceeded against that relates to any matter under investigation or in question. Any member of the board shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence that relates to any matter under investigation or in question before the board, its member, agent, or agency conducting the hearing or investigation. Any member of the board, or any agent or agency designated by the board for these purposes, may administer oaths and affirmations, examine witnesses, and receive evidence.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-33.)



Chapter 28-7-34 - Taking of depositions.

§ 28-7-34 Taking of depositions.  If any witness resides outside of the state, or through illness or other cause is unable to testify before the board or its member, agent, or agency conducting the hearing or investigation, his or her testimony or deposition may be taken within or without this state, in any manner and in any form that the board or its member, agent, or agency conducting the hearing may by special order or general rule, prescribe.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-34.)



Chapter 28-7-35 - Judicial enforcement of subpoena.

§ 28-7-35 Judicial enforcement of subpoena.  In case of contumacy or refusal to obey a subpoena issued to any person, the superior court of any county within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the board, shall have jurisdiction to issue to the person an order requiring the person to appear before the board, its member, agent, or agency, to produce evidence if so ordered, or to give testimony touching the matter under investigation or in question. Any failure to obey an order of the court may be punished by the court as a contempt.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-35.)



Chapter 28-7-36 - Privilege against self-incrimination.

§ 28-7-36 Privilege against self-incrimination.  No person shall be excused from attending and testifying or from producing books, records, correspondence, documents, or other evidence in obedience to the subpoena of the board on the ground that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture under the laws of the state. No individual shall be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter, or thing concerning which he or she is, after having claimed his or her privilege against self-incrimination, compelled to testify or produce evidence, except that the individual testifying shall not be exempt from prosecution and punishment for perjury committed in testifying.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-36.)



Chapter 28-7-37 - Service of process of board  Witness fees.

§ 28-7-37 Service of process of board  Witness fees.  Complaints, orders, and other process and papers of the board, its member, agent, or agency, may be served either personally or by registered or certified mail or by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return by the individual serving the process setting forth the manner of the service shall be proof of the service, and the return post office receipt or telegraph receipt when registered or certified and mailed or telegraphed shall be proof of service of the process. Witnesses summoned before the board, its member, agent, or agency shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the person taking the depositions shall severally be entitled to the same fees as are paid for like services in the courts of this state.

History of Section.
(P.L. 1941, ch. 1066, § 9; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-7-37.)



Chapter 28-7-38 - Service of judicial process.

§ 28-7-38 Service of judicial process.  All process of any court to which application may be made under this chapter may be served in the county where the person or persons required to be served reside or may be found.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-38.)



Chapter 28-7-39 - Furnishing of public records.

§ 28-7-39 Furnishing of public records.  The several departments, commissions, divisions, authorities, boards, bureaus, agencies, and officers of the state or any political subdivision or agency of the state shall furnish the board, upon its request, all records, papers, and information in their possession relating to any matter before the board.

History of Section.
(P.L. 1941, ch. 1066, § 9; G.L. 1956, § 28-7-39.)



Chapter 28-7-40 - Penalty for violations.

§ 28-7-40 Penalty for violations.  Any person who willfully resists, prevents, impedes, or interferes with any member of the board or any of its agents or agencies in the performance of duties pursuant to this chapter, or who in any manner interferes with the free exercise by employees of their right to select representatives in an election directed by the board pursuant to §§ 28-7-14  28-7-19, shall be punished by a fine of not more than five thousand dollars ($5,000), or by imprisonment for not more than one year, or both.

History of Section.
(P.L. 1941, ch. 1066, § 10; G.L. 1956, § 28-7-40.)



Chapter 28-7-41 - Records of proceedings.

§ 28-7-41 Records of proceedings.  Subject to rules and regulations to be made by the board, the complaints, orders, and testimony relating to a proceeding instituted by the board under §§ 28-7-20  28-7-25 may be made public records and be made available for inspection and copying. All proceedings pursuant to §§ 28-7-20  28-7-25 shall be open to the public.

History of Section.
(P.L. 1941, ch. 1066, § 11; G.L. 1956, § 28-7-41.)



Chapter 28-7-42 - Budget estimates  Expenditures.

§ 28-7-42 Budget estimates  Expenditures.  Prior to the fifteenth (15th) day of November of each year, the director of labor and training shall submit to the director of administration for his or her approval an estimated budget of the administrative expenses of the state labor relations board for the ensuing fiscal year. All moneys appropriated to the department or the board for the use of the board shall be expended and audited in the manner provided for all other expenditures under the supervision of the director of labor and training.

History of Section.
(P.L. 1941, ch. 1066, § 12; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 28-7-42.)



Chapter 28-7-43 - Appropriations and disbursements.

§ 28-7-43 Appropriations and disbursements.  The general assembly shall annually appropriate any sum that it may deem necessary to carry out the purposes of this chapter. The controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of it as may be required from time to time, upon the receipt by him or her of proper vouchers approved by the director of labor and training and the chairperson of the state labor relations board.

History of Section.
(P.L. 1941, ch. 1066, § 18; G.L. 1956, § 28-7-43.)



Chapter 28-7-44 - Chapter controlling.

§ 28-7-44 Chapter controlling.  Insofar as the provisions of this chapter are inconsistent with the provisions of any other general, special, or local law, the provisions of this chapter shall be controlling.

History of Section.
(P.L. 1941, ch. 1066, § 13; G.L. 1956, § 28-7-44.)



Chapter 28-7-45 - Employees exempt from chapter.

§ 28-7-45 Employees exempt from chapter.  (a) The provisions of this chapter shall not apply: (1) to the employees of any employer who concedes to and agrees with the board that the employees are subject to and protected by the provisions of the National Labor Management Relations Act, 29 U.S.C. § 141 et seq., or the federal Railway Labor Act, 45 U.S.C. § 151 et seq.; (2) except as provided in Chapter 11 of title 36 as to employees of the state; (3) except as provided in chapter 9.4 of this title as to employees of any political or civil subdivision or other agency thereof; (4) except "firefighters" as defined in chapter 9.1 of this title and "police officers" as defined in chapter 9.2 of this title; or(5) except "school teachers" as defined in chapter 9.3 of this title; provided, that in the case of firefighters, police officers, and health care provider employees, including those of hospitals, nursing homes, ambulatory care centers, and orphanages, the provisions of this chapter shall apply, but nothing contained in this chapter shall be deemed in any manner to grant to any firefighters, police officers or health care provider employees, including those of hospitals, nursing homes, ambulatory care centers, and orphanages, the right to engage in any strike. Any strike by any firefighters, police officers or health care provider employees, including those of hospitals, nursing homes, ambulatory care centers, and orphanages, shall be illegal.

(b) When an impasse is reached by an employer and a union representing health care provider employees, including those of hospitals, nursing homes, ambulatory care centers, and orphanages, the mediation services of the department of labor and training shall be utilized for mediation and fact finding. If the issues remain unresolved, then the parties shall proceed to arbitration in accordance with the rules of the American Arbitration Association.

History of Section.
(P.L. 1941, ch. 1066, § 16; G.L. 1956, § 28-7-45; P.L. 1965, ch. 75, § 1; P.L. 1966, ch. 60, § 1; P.L. 1966, ch. 147, § 3; P.L. 1972, ch. 196, § 1; P.L. 1972, ch. 296, § 1.)



Chapter 28-7-46 - Right to strike and concerted activities preserved.

§ 28-7-46 Right to strike and concerted activities preserved.  Nothing in this chapter shall be construed so as to interfere with, impede, or diminish in any way the right of employees to strike or engage in other lawful, concerted activities.

History of Section.
(P.L. 1941, ch. 1066, § 14; G.L. 1956, § 28-7-46.)



Chapter 28-7-47 - Severability.

§ 28-7-47 Severability.  If any clause, sentence, paragraph, or part of this chapter or its application to any person or circumstances is, for any reason, adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter and the application of this chapter to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which the judgment has been rendered and to the person or circumstances involved. It is declared to be the legislative intent that this chapter would have been adopted had the invalid provisions not been included.

History of Section.
(P.L. 1941, ch. 1066, § 15; G.L. 1956, § 28-7-47.)



Chapter 28-7-48 - Prohibition against economic benefit to an unfair employer.

§ 28-7-48 Prohibition against economic benefit to an unfair employer.  Except for state payments to health care providers pursuant to the medical assistance program in chapter 8 of title 40 and the Rite Start program in § 23-13-18, the state of Rhode Island or any subsidiary or agency of the state shall not enter into any new contracts with, or provide any new subsidiary, payment, service or state revenue bond money to, nor make any favorable administrative ruling which might reasonably lead to the financial gain of, any employer who has been found guilty of any unfair labor practice by an administrative law judge of the national labor relations board for the duration of any strike by the employer's employees.

History of Section.
(P.L. 1992, ch. 169, § 1.)



Chapter 28-7-49 - No limitation on health care benefit providers.

§ 28-7-49 No limitation on health care benefit providers.  No collective bargaining agreement covering any group or groups of state employees, public school teachers or employees of any city or town, ratified after August 1, 2008, shall specify that an employer must procure a health care benefit plan from a specific provider of such plans. The technical qualifications of the health care benefit plan, to be contracted for, shall not be framed or constructed in a manner designed to identify an exclusive provider of said health care services.

History of Section.
(P.L. 2008, ch. 100, art. 34, § 1.)






Chapter 28-7.1 - Health and Welfare Funds, Pension Plans

Chapter 28-7.1-1 - Payments  Penalty.

§ 28-7.1-1 Payments  Penalty.  Whenever any employer has entered into a collective bargaining agreement with a labor organization or association of employees providing for payments to a health or welfare fund or pension fund, or other plan for the benefit of employees, it shall be unlawful for the employer to fail to make the payments required by the terms of the agreement. Further, any employer who willfully fails to make payments within sixty (60) days after they become due and payable shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense, and/or imprisoned not exceeding one year for each offense.

History of Section.
(P.L. 1961, ch. 129, § 1; P.L. 1968, ch. 281, § 1; P.L. 1978, ch. 367, § 1.)



Chapter 28-7.1-2 - Enforcement.

§ 28-7.1-2 Enforcement.  The director of labor and training shall enforce the provisions of § 28-7.1-1.

History of Section.
(P.L. 1961, ch. 129, § 1.)



Chapter 28-7.1-3 - Definitions.

§ 28-7.1-3 Definitions.  "Health or welfare fund" or "pension fund" or "other plan for the benefit of employees" includes any plan, trust, or fund established by an employer organization, or by an employer and a labor organization, or by an employer and an employee organization, the funds for which are derived in whole or in part from contributions by employers, and which exists for the purpose of paying or providing for employees or their families or dependents medical or hospital care, recreation facilities, pensions, annuities, benefits on retirement, death, or unemployment of beneficiaries, severance pay, compensation for injuries or illness, insurance to provide any of the foregoing, vacation or holiday benefits, apprenticeship training, or life, disability, or sickness or accident insurance.

History of Section.
(P.L. 1978, ch. 367, § 2.)






Chapter 28-8 - Actions by Labor Organizations

Chapter 28-8-1 - Capacity to sue on behalf of employees for contract violations.

§ 28-8-1 Capacity to sue on behalf of employees for contract violations.  Suits or actions at law for the violation by an employer of contracts of employment between the employer and his or her employees who are represented by a labor union as their legally constituted bargaining agent, and whose rights and duties as employees are set forth in a collective bargaining agreement between the employer and labor union, as the legal representative of the employees, may be brought in the name of the union for the benefit of the employees. This section applies to any previous violation or violation which may be made in the future by the employer; provided, that any action at law brought by the labor union for the benefit of the employees shall be subject to the provisions of §§ 9-1-15  9-1-24.

History of Section.
(P.L. 1955, ch. 3513, § 1; G.L. 1956, § 28-8-1.)



Chapter 28-8-2 - Suit in superior court.

§ 28-8-2 Suit in superior court.  Labor organizations may sue as a legal entity for the benefit and on behalf of the employees whom they represent in the superior court of the state of Rhode Island having jurisdiction of the parties.

History of Section.
(P.L. 1955, ch. 3513, § 2; G.L. 1956, § 28-8-2.)



Chapter 28-8-3 - Remedy cumulative.

§ 28-8-3 Remedy cumulative.  This chapter is not in substitution of any remedies which are now available to the employer or employee, but is cumulative to those remedies.

History of Section.
(P.L. 1955, ch. 3513, § 3; G.L. 1956, § 28-8-3.)






Chapter 28-9 - Arbitration of Labor Controversies

Chapter 28-9-1 - Enforceability of agreement to arbitrate any controversy.

§ 28-9-1 Enforceability of agreement to arbitrate any controversy.  A provision in a written contract between an employer and an association of employees, a labor union, trade union, or craft union, or between an association of employers and an association of employees, labor unions, trade unions, or craft unions, to settle by arbitration any controversy shall be valid, irrevocable, and enforceable, except upon any grounds that exist in law or in equity for the revocation of the contract; provided, that the provisions of this chapter apply but are not limited to controversies respecting terms and conditions of employment. Unless the parties agree otherwise in writing that the arbitrator shall have no authority to modify the penalty imposed by the employer in the arbitration of matters relating to the disciplining of employees, including, but not limited to, termination, suspension, or reprimand, the arbitrator shall have the authority to modify the penalty imposed by the employer and/or otherwise fashion an appropriate remedy.

History of Section.
(P.L. 1955, ch. 3517, § 1; G.L. 1956, § 28-9-1; P.L. 1990, ch. 378, § 1; P.L. 1996, ch 227, § 1.)



Chapter 28-9-2 - Enforceability of agreement to arbitrate existing or prior controversy.

§ 28-9-2 Enforceability of agreement to arbitrate existing or prior controversy.  An agreement in writing between an employer and an association of employees, a labor union, trade union, or craft union, or between an association of employers and an association of employees, labor unions, trade unions, or craft unions, to submit to arbitration any controversy existing between them prior to and at the time of the agreement shall be valid, irrevocable, and enforceable, except upon any grounds that exist in law or in equity for the revocation of the contract.

History of Section.
(P.L. 1955, ch. 3517, § 2; G.L. 1956, § 28-9-2.)



Chapter 28-9-3 - Enforceability of agreement to arbitrate new contract.

§ 28-9-3 Enforceability of agreement to arbitrate new contract.  A provision in a written contract between an employer and an association of employees, a labor union, trade union, or craft union, or between an association of employers and an association of employees, labor unions, trade unions, or craft unions, to submit to arbitration any and all controversies relative to the execution of a new contract upon the termination of an existing contract, as provided for in writing in the existing contract, shall be valid, irrevocable, and enforceable, except upon any grounds that exist in law or in equity for the revocation of the contract; and it is not a defense to the enforceability of the provision to submit to arbitration that the issue or issues which the arbitrator or arbitrators must decide is not one which could have formed the basis of an action at law or suit in equity.

History of Section.
(P.L. 1955, ch. 3517, § 3; G.L. 1956, § 28-9-3.)



Chapter 28-9-4 - Stay of judicial proceedings on arbitrable issue.

§ 28-9-4 Stay of judicial proceedings on arbitrable issue.  If any suit or proceedings is brought on any issue referable to arbitration under an agreement in writing for the arbitration, the court in which the suit is pending, upon being satisfied that the issue involved in the suit or proceedings is referable to arbitration under an agreement, shall on application of one of the parties, stay the trial of the action until the arbitration has been held.

History of Section.
(P.L. 1955, ch. 3517, § 4; G.L. 1956, § 28-9-4.)



Chapter 28-9-5 - Superior court order of arbitration.

§ 28-9-5 Superior court order of arbitration.  (a) The making of an agreement for arbitration shall be deemed a consent of the parties to the arbitration to the jurisdiction of the superior court of this state to enforce the agreement. A party aggrieved by the failure, neglect, or refusal of another to perform under a contract or submission providing for arbitration, may petition the superior court, or a judge of that court, for an order directing that the arbitration proceed in the manner provided for in the contract or submission.

(b) Five (5) days notice in writing of the application shall be served upon the party in default. Service shall be made in the manner specified in the contract or submission, and if no manner of service is specified, then in the manner provided by law for personal service of a summons, within or without the state, or substituted service of a summons, or upon satisfactory proof that the aggrieved party has been or will be unable with due diligence to make service in any of the previously mentioned manners, then the notice shall be served in the manner that the court or judge directs.

(c) A judge of the superior court shall hear the parties and upon being satisfied that there is no substantial issue as to the making of the contract or submission or the failure to comply with it, the court or the judge hearing the application shall make an order directing the parties to proceed to arbitration in accordance with the terms of the contract or submission.

History of Section.
(P.L. 1955, ch. 3517, § 5; G.L. 1956, § 28-9-5.)



Chapter 28-9-6 - Trial of issue as to existence of agreement to arbitrate or failure to comply.

§ 28-9-6 Trial of issue as to existence of agreement to arbitrate or failure to comply.  (a) If evidentiary facts are set forth raising a substantial issue as to the making of the contract or submission or the failure to comply with it, the court, or the judge, shall immediately proceed to the trial of the issue.

(b) If no jury trial is demanded by either party, the court, or the judge, shall hear and determine the issue.

(c) Where this issue is raised, any party may, on or before the return day of the notice of application, demand a jury trial of the issue, and if a demand is made, the court, or the judge, shall make an order referring the issue or issues to a jury in the manner provided by law for referring to a jury issues in an equity action.

(d) Whenever an immediate trial is ordered, the order shall provide that, if the court, or where a jury has been demanded, the jury, finds that a written contract providing for arbitration was made or a submission was entered into, and that there was a failure to comply with the contract, the parties shall proceed with the arbitration in accordance with the terms of the contract or submission, and the order shall provide that if the court or jury, finds that there was no contract or submission or failure to comply with the contract, then the proceeding shall be dismissed.

History of Section.
(P.L. 1955, ch. 3517, § 5; G.L. 1956, § 28-9-6.)



Chapter 28-9-7 - Selection of arbitrators.

§ 28-9-7 Selection of arbitrators.  If in the contract for arbitration or in the submission, provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire, that method shall be followed, but if no method is provided in the contract, the parties to the contract or submission shall agree to the method of naming or appointing an arbitrator or arbitrators or an umpire. If the parties fail to agree, then the director of labor and training, upon application of either of the parties after due notice to the other party, shall appoint an arbitrator to hear the dispute.

History of Section.
(P.L. 1955, ch. 3517, § 6; G.L. 1956, § 28-9-7.)



Chapter 28-9-8 - Hearings by arbitrators.

§ 28-9-8 Hearings by arbitrators.  Subject to the terms of the submission or contract, if any are specified in the contract, the arbitrators selected as prescribed in this chapter must appoint a time and place for the hearing of the matters submitted to them, and must cause notice thereof to be given to each of the parties. They, or a majority of them, may adjourn the hearing from time to time on the application of either party for good cause shown or on their own motion, but not beyond the day fixed in the submission if a date has been set in the contract or submission for rendering their award, unless the time fixed is extended by the written consent of the parties to the submission or contract or their attorneys, or the parties have continued with the arbitration without objection to the adjournment.

History of Section.
(P.L. 1955, ch. 3517, § 7; G.L. 1956, § 28-9-8.)



Chapter 28-9-9 - Court order directing arbitrators to proceed promptly.

§ 28-9-9 Court order directing arbitrators to proceed promptly.  The court shall have the power to direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

History of Section.
(P.L. 1955, ch. 3517, § 7; G.L. 1956, § 28-9-9.)



Chapter 28-9-10 - Oath of arbitrators.

§ 28-9-10 Oath of arbitrators.  Before hearing any testimony, arbitrators selected as prescribed in this chapter must be sworn, by an officer authorized by law to administer an oath, faithfully and fairly to hear and examine the matters in controversy and to make a just award according to the best of their understanding, unless the oath is waived by the written consent of the parties to the submission or contract or their attorneys, or the parties have continued with the arbitration without objection to the failure of the arbitrators to take the oath.

History of Section.
(P.L. 1955, ch. 3517, § 8; G.L. 1956, § 28-9-10.)



Chapter 28-9-11 - Summons of witnesses  Attendance by arbitrators  Majority required for award.

§ 28-9-11 Summons of witnesses  Attendance by arbitrators  Majority required for award.  The arbitrator or arbitrators selected as prescribed in this chapter may require any person to attend before them as a witness; and he or she and they have, and each of them has, the same powers with respect to all the proceedings before them which are conferred upon a board or a member of a board authorized by law to hear testimony. All the arbitrators selected as prescribed in this chapter must meet together and hear all the allegations and proofs of the parties, but an award by a majority of them is valid unless the concurrence of all is expressly required in the submission or contract.

History of Section.
(P.L. 1955, ch. 3517, § 9; G.L. 1956, § 28-9-11.)



Chapter 28-9-12 - Arbitrators' fees.

§ 28-9-12 Arbitrators' fees.  (a) In any proceeding under this chapter, unless the parties agree to the arbitrator's or arbitrators' fees, those fees shall be fixed by the director of labor and training who shall require equal payment of the arbitrators' fees by both parties.

(b) If a party to the arbitration is a department or division of state government, the director of labor and training shall inform the office of budget of the amount of the arbitrator's fee attributable to the department or division. The office of budget shall charge to the account of the department or division the amount of the arbitrator's fees attributable to it. In addition, the office of budget shall also charge to the account of the department or division any and all other costs, including, but not limited to, witness fees and attorney's fees, incurred by the department or division in connection with the arbitration proceeding.

History of Section.
(P.L. 1955, ch. 3517, § 10; G.L. 1956, § 28-9-12; P.L. 1982, ch. 344, art. 12, § 1.)



Chapter 28-9-13 - Validity of arbitration without judicial order  Grounds for attack.

§ 28-9-13 Validity of arbitration without judicial order  Grounds for attack.  An award shall be valid and enforceable according to its terms and under the provisions of this chapter without previous adjudication of the existence of a submission or contract to arbitrate, subject to the provisions of this section:

(1) A party who has participated in any of the proceedings before the arbitrator or arbitrators may object to the confirmation of the award only on one or more of the grounds specified in this section, provided that he or she did not continue with the arbitration with notice of the facts or defects on which his or her objection is based, because of a failure to comply with § 28-9-8 or with § 28-9-10, or because of the improper manner of the selection of the arbitrators.

(2) A party who has not participated in any of the proceedings before the arbitrator or arbitrators and who has not made or been served with an application to compel arbitration under § 28-9-5 may also put in issue the making of the contract or submission or the failure to comply with it, either by a motion for a stay of the arbitration or in opposition to the confirmation of the award. If a notice has been personally served on the party of an intention to conduct the arbitration pursuant to the provisions of a contract or submission specified in the notice, the issues specified in this subdivision may be raised only by a motion for a stay of the arbitration, notice of which motion must be served within ten (10) days after the service of the notice of intention to arbitrate. The notice must state in substance that unless within ten (10) days after its service the party served shall serve a notice of motion to stay the arbitration, he or she shall subsequently be barred from putting in issue the making of the contract or submission or the failure to comply with it. The arbitration hearing shall be adjourned upon service of the notice pending the determination of the motion. Where the opposing party, either on a motion for a stay or in opposition to the confirmation of an award, sets forth evidentiary facts raising a substantial issue as to the making of the contract or submission or the failure to comply with it, an immediate trial of the issue shall be had. In the event that the opposing party is unsuccessful he or she may, nevertheless, participate in the arbitration if the arbitration is still being carried on. Any party may, on or before the return day of the notice of application, demand a jury trial of the issue.

History of Section.
(P.L. 1955, ch. 3517, § 11; G.L. 1956, § 28-9-13.)



Chapter 28-9-14 - Arbitration as special proceeding  Jurisdiction of superior court.

§ 28-9-14 Arbitration as special proceeding  Jurisdiction of superior court.  Arbitration of a controversy under a contract or submission described in this chapter shall be deemed a special proceeding, of which the superior court for the county in which one of the parties resides or is doing business, or in which the arbitration was held, shall have jurisdiction.

History of Section.
(P.L. 1955, ch. 3517, § 12; G.L. 1956, § 28-9-14.)



Chapter 28-9-15 - Application treated as motion.

§ 28-9-15 Application treated as motion.  Any application to the court or a judge of the court under this chapter shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise expressly provided in this chapter.

History of Section.
(P.L. 1955, ch. 3517, § 12; G.L. 1956, § 28-9-15.)



Chapter 28-9-16 - Prerequisites to enforceability of award.

§ 28-9-16 Prerequisites to enforceability of award.  To entitle the award to be enforced, as prescribed in this chapter, it must be in writing, within the time limited in the submission or contract, if any, subscribed by the arbitrator or arbitrators making it, and either filed in the office of the clerk of the court having jurisdiction as provided in § 28-9-14 or delivered to one of the parties or his or her attorney.

History of Section.
(P.L. 1955, ch. 3517, § 13; G.L. 1956, § 28-9-16.)



Chapter 28-9-17 - Order confirming award.

§ 28-9-17 Order confirming award.  At any time within one year after the award is made as prescribed in § 28-9-16, any party to the controversy which was arbitrated may apply to the court having jurisdiction as provided in § 28-9-14 for an order confirming the award. Upon that application, the court must grant the order unless the award is vacated, modified, or corrected as prescribed in §§ 28-9-18 and 28-9-19, or unless the award is unenforceable under the provisions of § 28-9-13. Notice of the motion must be served upon the adverse party or his or her attorneys, as prescribed by law for service of notice of a motion upon an attorney in an action in the same court.

History of Section.
(P.L. 1955, ch. 3517, § 14; G.L. 1956, § 28-9-17.)



Chapter 28-9-18 - Grounds for vacating award.

§ 28-9-18 Grounds for vacating award.  (a) In any of the following cases the court must make an order vacating the award, upon the application of any party to the controversy which was arbitrated:

(1) When the award was procured by fraud.

(2) Where the arbitrator or arbitrators exceeded their powers, or so imperfectly executed them, that a mutual, final, and definite award upon the subject matter submitted was not made.

(3) If there was no valid submission or contract, and the objection has been raised under the conditions set forth in § 28-9-13.

(b) A motion to vacate, modify, or correct an arbitrator's award shall not be entertained by the court unless the award is first implemented by the party seeking its vacation, modification, or correction; provided, the court, upon sufficient cause shown, may order the stay of the award or any part of it upon circumstances and conditions which it may prescribe.

(c) If the motion to vacate, modify, or correct an arbitrator's award is denied, the moving party shall pay the costs and reasonable attorneys' fees of the prevailing party.

History of Section.
(P.L. 1955, ch. 3517, § 15; G.L. 1956, § 28-9-18; P.L. 1979, ch. 126, § 2.)



Chapter 28-9-19 - Rehearing after vacation of award.

§ 28-9-19 Rehearing after vacation of award.  Where an award is vacated, the court, in its discretion, may direct a rehearing either before the same arbitrator or arbitrators or before a new arbitrator or arbitrators to be chosen in the manner provided in the submission or contract for the selection of the original arbitrator or arbitrators or as provided for in § 28-9-7. Any provision limiting the time in which the arbitrator or arbitrators may make a decision shall be deemed applicable to the new arbitration and shall commence from the date of the court's order.

History of Section.
(P.L. 1955, ch. 3517, § 16; G.L. 1956, § 28-9-19.)



Chapter 28-9-20 - Modification or correction of award.

§ 28-9-20 Modification or correction of award.  In any of the following cases, the court must make an order modifying or correcting the award upon the application of any party to the arbitrated controversy:

(1) Where there was an evident miscalculation of figures or an evident mistake in the description of any persons, thing, or property referred to in the award.

(2) Where the arbitrator or arbitrators have awarded upon a matter not submitted to them not affecting the merits of the decision upon the matters submitted.

(3) Where the award is imperfect in a matter of form not affecting the merits of the controversy, and, if it had been a master's report, the defect could have been amended or disregarded by the court.

History of Section.
(P.L. 1955, ch. 3517, § 17; G.L. 1956, § 28-9-20.)



Chapter 28-9-21 - Time for motion to vacate, correct, or modify award  Stay of enforcement.

§ 28-9-21 Time for motion to vacate, correct, or modify award  Stay of enforcement.  Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party, or his or her attorney, within three (3) months after the award is filed or delivered, as prescribed by law for service of notice of a motion upon an attorney in an action; except that in opposition to a motion to confirm an award, any of the grounds specified in § 28-9-18 may be set up. For the purpose of the motion, any judge who might make an order to stay the proceedings in an action brought in the same court may make an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.

History of Section.
(P.L. 1955, ch. 3517, § 18; G.L. 1956, § 28-9-21.)



Chapter 28-9-22 - Judgment on confirmation, modification, or correction of award  Costs.

§ 28-9-22 Judgment on confirmation, modification, or correction of award  Costs.  Upon the granting of an order confirming, modifying, or correcting an award, judgment may be entered in conformity with the order, except as is otherwise prescribed in this chapter. Costs of the application and of the subsequent proceedings, not exceeding twenty-five dollars ($25.00) and disbursements, may be awarded by the court in its discretion. If awarded, the amount must be included in the judgment.

History of Section.
(P.L. 1955, ch. 3517, § 19; G.L. 1956, § 28-9-22.)



Chapter 28-9-23 - Papers filed after judgment  Docketing.

§ 28-9-23 Papers filed after judgment  Docketing.  (a) Immediately after entering judgment, the clerk must attach together and file the following papers:

(1) The submission or contract, and each written extension of the time, if any, within which to make the award.

(2) The award.

(3) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each order of the court upon an application.

(4) A copy of the judgment.

(b) The judgment may be docketed as if it was rendered in an action.

History of Section.
(P.L. 1955, ch. 3517, § 20; G.L. 1956, § 28-9-23.)



Chapter 28-9-24 - Force and effect of judgment.

§ 28-9-24 Force and effect of judgment.  The judgment so entered has the same force and effect in all respects as, and is subject to all the provisions of law relating to a judgment in an action; and it may be enforced as if it had been rendered in an action in the court in which it is entered.

History of Section.
(P.L. 1955, ch. 3517, § 21; G.L. 1956, § 28-9-24.)



Chapter 28-9-25 - Appeals.

§ 28-9-25 Appeals.  An appeal may be taken from an order made in a proceeding under this chapter, or from a judgment entered upon an award. The proceedings upon an appeal, including the judgment and the enforcement of the judgment, are governed by the provisions of statute and rule regulating appeal in actions as far as they are applicable.

History of Section.
(P.L. 1955, ch. 3517, § 22; G.L. 1956, § 28-9-25.)



Chapter 28-9-26 - Death or disability of party to proceedings.

§ 28-9-26 Death or disability of party to proceedings.  Where a party dies after making a submission or contract as prescribed in this chapter or otherwise, the proceedings may be begun or continued upon the application of, or upon notice to, his or her executor or administrator, or a temporary administrator of his or her estate, or, where it relates to real property, his or her distributee or devisee who has succeeded to his or her interest in the real property. Where a committee of the property or of the person of a party to a submission or contract is appointed, the proceedings may be continued upon the application of, or notice to, a committee of the property, but not otherwise. In cases specified in this section, a judge of the court may make an order extending the time within which notice of a motion to confirm, vacate, modify, or correct the award must be served. Upon confirming an award, where a party has died since it was filed or delivered, the court must enter judgment in the name of the original party, and the proceedings are the same as where a party dies after a verdict.

History of Section.
(P.L. 1955, ch. 3517, § 23; G.L. 1956, § 28-9-26.)



Chapter 28-9-27 - Use of past practices in arbitration hearings.

§ 28-9-27 Use of past practices in arbitration hearings.  (a) An arbitrator shall have the authority to consider the existence of a past practice that may exist between the parties to a collective bargaining agreement only under the following circumstances:

(1) the collective bargaining agreement does not contain an express provision that is the subject of the grievance, or

(2) the collective bargaining agreement contains a provision that is unclear and ambiguous, or

(3) the collective bargaining agreement contains a provision which has been mutually agreed upon by the parties that preserves existing past practices for the duration of the collective bargaining agreement.

(b) A party claiming the existence of a past practice shall be required to prove by clear and convincing evidence that the practice;

(1) is unequivocal;

(2) has been clearly enunciated and acted upon;

(3) is readily ascertainable;

(4) has been in existence for a substantial period of time;

(5) has been accepted by representatives of the parties who possess the actual authority to accept the practice.

(c) A past practice that may exist between the parties to a collective bargaining agreement may not override any contrary provision of an existing collective bargaining agreement, statute or ordinance.

(d) A past practice that may exist between the parties to a collective bargaining agreement may not override any contrary provision of any written rule, regulation, or policy that has been promulgated, adopted, and published pursuant to either the Administrative Procedures Act or promulgated and published by the appropriate governing entity in a city or town.

(e) Any party to a collective bargaining agreement may provide written notice to the other party that it no longer intends to be bound by a past practice unless the collective bargaining agreement contains a provision which has been mutually agreed upon by the parties that preserves existing past practices for the duration of the collective bargaining agreement. This notification must describe the past practice and set forth the effective date of the termination of the practice. Neither party is obligated to follow the practice thirty (30) days following this notification.

History of Section.
(P.L. 2000, ch. 412, § 1; P.L. 2007, ch. 517, § 1.)






Chapter 28-9.1 - Firefighters' Arbitration

Chapter 28-9.1-1 - Short title.

§ 28-9.1-1 Short title.  This chapter may be cited as the "Fire Fighters Arbitration Act."

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-2 - Statement of policy.

§ 28-9.1-2 Statement of policy.  (a) The protection of the public health, safety, and welfare demands that the permanent uniformed members, rescue service personnel of any city or town, emergency medical services personnel of any city or town, and all employees of any paid fire department in any city or town not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition does not, however, require the denial to these municipal employees of other well recognized rights of labor such as the right to organize, to be represented by a labor organization of their choice, and the right to bargain collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is declared to be the public policy of this state to accord to the permanent uniformed members, rescue service personnel of any city or town, emergency medical services personnel of any city or town, and all employees of any paid fire department in any city or town all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown. To provide for the exercise of these rights, a method of arbitration of disputes is established.

(c) The establishment of this method of arbitration shall not, in any way be deemed to be a recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather is solely a recognition of the necessity to provide some alternative mode of settling disputes where employees must, as a matter of public policy, be denied the usual right to strike.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1976, ch. 74, § 1; P.L. 1986, ch. 69, § 1.)



Chapter 28-9.1-3 - Definitions.

§ 28-9.1-3 Definitions.  As used in this chapter the following terms, unless the context requires a different interpretation, have the following meanings:

(1) "Corporate authorities" means the proper officials within any city or town whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of fire fighters, whether they are the mayor, city manager, town manager, town administrator, city council, town council, director of personnel, personnel board or commission, or by whatever other name or combination of names they may be designated.

(2) "Fire fighter" means the permanent uniformed members, rescue service personnel of any city or town, emergency medical services personnel of any city or town, any fire dispatchers of any city or town, and all employees with the exception of fire chiefs of any paid fire department in any city or town within the state. No assistant chief, deputy chief, battalion chief, captain or lieutenant shall be excluded from the collective bargaining solely by virtue of his or her title or position.

(3) "Unresolved issues" means any and all contractual provisions which have not been agreed upon by the bargaining agent and the corporate authorities within the thirty (30) day period referred to in § 28-9.1-7. Any contractual provision not presented by either the bargaining agent or the corporate authority within the thirty (30) day period shall not be submitted to arbitration as an unresolved issue; provided, that if either party or both parties are unable to present their respective proposals to the other party during the thirty (30) day period, they shall have the opportunity to submit their proposals by registered mail by midnight of the 30th day from and including the date of their first meeting.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1976, ch. 74, § 1; P.L. 1986, ch. 46, § 1; P.L. 1986, ch. 69, § 1; P.L. 1990, ch. 383, § 1; P.L. 2001, ch. 66, § 1.)



Chapter 28-9.1-4 - Right to organize and bargain collectively.

§ 28-9.1-4 Right to organize and bargain collectively.  The fire fighters in any city or town have the right to bargain collectively with their respective cities or towns and be represented by a labor organization in the collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-5 - Recognition of bargaining agent.

§ 28-9.1-5 Recognition of bargaining agent.  The labor organization selected by the majority of fire fighters in any city or town shall be recognized by the city or town as the sole and exclusive bargaining agent for all of the members of the city or town fire department unless and until recognition of the labor organization is withdrawn by vote of a majority of the fire fighters. The labor organization or city or town may designate any person or persons to negotiate or bargain on its behalf; provided, that the person or persons so designated shall be given authority to enter into and conclude an effective and binding collective bargaining agreement.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1970, ch. 75, § 1.)



Chapter 28-9.1-5.1 - Change of bargaining agent.

§ 28-9.1-5.1 Change of bargaining agent.  In the event a majority of the firefighters in any city or town select a successor and/or a new labor organization as the sole and exclusive bargaining agent for all the members of the city or town fire department, the collective bargaining agreement, entered into and in effect pursuant to the provisions of this chapter, shall be binding on both the successor and/or new bargaining agent and the corporate authority.

History of Section.
(P.L. 1989, ch. 64 § 1.)



Chapter 28-9.1-6 - Obligation to bargain.

§ 28-9.1-6 Obligation to bargain.  It shall be the obligation of the city or town, acting through its corporate authorities, to meet and confer in good faith with the representative or representatives of the bargaining agent within ten (10) days after receipt of written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation shall include the duty to cause any agreement resulting from the negotiations to be reduced to a written contract, provided that no contract shall exceed the term of one year, unless a longer period is agreed upon in writing by the corporate authorities and the bargaining agents, but in no event shall the contract exceed the term of three (3) years unless a budget commission or a receiver has been appointed for a municipality pursuant to Chapter 45-9, in which case the contract shall not exceed the term of five (5) years. An unfair labor practice charge may be complained of by either the employer's representative or the bargaining agent to the state labor relations board which shall deal with the complaint in the manner provided in chapter 7 of this title.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1970, ch. 67, § 1; P.L. 1993, ch. 241, § 3; P.L. 2012, ch. 241, art. 22, § 2.)



Chapter 28-9.1-7 - Unresolved issues submitted to arbitration.

§ 28-9.1-7 Unresolved issues submitted to arbitration.  In the event that the bargaining agent and the corporate authorities are unable, within thirty (30) days from and including the date of their first meeting, to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration.

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-8 - Arbitration board  Composition.

§ 28-9.1-8 Arbitration board  Composition.  Within five (5) days from the expiration of the thirty (30) day period referred to in § 28-9.1-7, the bargaining agent and the corporate authorities shall each select and name one arbitrator and subsequently shall immediately notify each other in writing of the name and address of the person selected. The two (2) arbitrators so selected and named shall, within ten (10) days from and after the expiration of the five (5) day period mentioned in this section agree upon and select and name a third arbitrator. If, on the expiration of the period allowed, the arbitrators are unable to agree upon the selection of a third arbitrator, the third arbitrator shall be selected in accordance with the rules and procedures of the American Arbitration Association. The third arbitrator, whether selected as a result of agreement between the two (2) arbitrators previously selected or selected by the American Arbitration Association, shall act as chair of the arbitration board.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1968, ch. 150, § 1; P.L. 1985, ch. 175, § 1; P.L. 1994, ch. 193, § 1; P.L. 1994, ch. 229, § 1.)



Chapter 28-9.1-9 - Hearings.

§ 28-9.1-9 Hearings.  (a) The arbitration board shall, acting through its chairperson, call a hearing to be held within ten (10) days after the date of the appointment of the chairperson, and shall, acting through its chairperson, give at least seven (7) days notice in writing to each of the other two (2) arbitrators, the bargaining agent, and the corporate authorities of the time and place of the hearing. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(b) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(c) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the bargaining agent or its attorney or otherwise designated representative and the corporate authorities.

(d) A majority decision of the arbitrators shall be binding upon both the bargaining agent and the corporate authorities.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1966, ch. 158, § 1; P.L. 1968, ch. 150, § 2.)



Chapter 28-9.1-10 - Factors to be considered by arbitration board.

§ 28-9.1-10 Factors to be considered by arbitration board.  The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the fire fighters and the city or town by which they are employed. The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

(1) Comparison of wage rates or hourly conditions of employment of the fire department in question with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the local operating area involved.

(2) Comparison of wage rates or hourly conditions of employment of the fire department in question with wage rates or hourly conditions of employment maintained for the same or similar work of employees exhibiting like or similar skills under the same or similar working conditions in the local operating area involved.

(3) Comparison of wage rates or hourly conditions of employment of the fire department in question with wage rates or hourly conditions of employment of fire departments in cities or towns of comparable size.

(4) Interest and welfare of the public.

(5) Comparison of peculiarities of employment in regard to other trades or professions, specifically:

(i) Hazards of employment.

(ii) Physical qualifications.

(iii) Educational qualifications.

(iv) Mental qualifications.

(v) Job training and skills.

(6) Comparison of community's ability to pay.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1985, ch. 182, § 10.)



Chapter 28-9.1-11 - Fees and expenses of arbitration.

§ 28-9.1-11 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be borne equally by the bargaining agent and the corporate authorities. Notwithstanding any other remedies which a court appointed arbitrator appointed by the chief justice pursuant to § 28-9.1-8 may have, an arbitrator or a party who has paid its share of the fees and necessary expenses of a court appointed arbitrator may petition the superior court for sanctions against the party failing to make timely payment of its share of the arbitrator's fees and expenses, and the superior court is authorized to enforce sanctions against the nonpaying party, including, but not limited to, contempt powers pursuant to § 8-6-1.

History of Section.
(P.L. 1961, ch. 149, § 1; P.L. 1991, ch. 246, § 1.)



Chapter 28-9.1-12 - Collective bargaining contract.

§ 28-9.1-12 Collective bargaining contract.  Any agreements actually negotiated between the bargaining agent and the corporate authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing fire fighters and the city or town for the period stated in the agreement; provided, that the period shall not exceed one year. Any collective bargaining agreement negotiated under the terms and provisions of this chapter shall specifically provide that the fire fighters who are subject to its terms have no right to engage in any work stoppage, slowdown, or strike, the consideration for the provision being the right to a resolution of disputed questions.

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-13 - Request for collective bargaining.

§ 28-9.1-13 Request for collective bargaining.  Whenever wages, rates of pay, or any other matter requiring appropriation of money by any city or town are included as a matter of collective bargaining conducted under the provisions of this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the corporate authorities at least one hundred twenty (120) days before the last day on which money can be appropriated by the city or town to cover the contract period which is the subject of the collective bargaining procedure.

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-14 - Severability.

§ 28-9.1-14 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1961, ch. 149, § 1.)



Chapter 28-9.1-15 - Writ of certiorari to the supreme court.

§ 28-9.1-15 Writ of certiorari to the supreme court.  The sole avenue of review of a decision of an arbitration panel issued pursuant to this chapter shall be by petition for writ of certiorari to the supreme court. In the event a decision of the arbitration panel is sought to be reviewed by writ of certiorari to the supreme court, the matter shall be given priority by the supreme court.

History of Section.
(P.L. 1975, ch. 52, § 1; P.L. 1988, ch. 207, § 1.)



Chapter 28-9.1-16 - Attorneys' fees  Costs  Interest.

§ 28-9.1-16 Attorneys' fees  Costs  Interest.  In the event either the bargaining agent or the corporate authorities files a petition for writ of certiorari to the supreme court of the state of Rhode Island for a review or modification of a majority decision of the arbitrators, which by the provisions of § 28-9.1-9 is binding upon both the bargaining agent and the corporate authorities, the party against whom the decision of the supreme court is adverse, if the supreme court finds the appeal or petition to be frivolous, shall pay reasonable attorneys' fees and costs to the successful party as determined by the supreme court, and the supreme court shall in its final decision or judgment award costs and reasonable attorneys' fees. If the final decision affirms the award of money, the award, if retroactive, shall bear interest at the rate of eight percentum (8%) per annum from the effective retroactive date.

History of Section.
(P.L. 1976, ch. 74, § 2; P.L. 1988, ch. 207, § 1.)



Chapter 28-9.1-17 - Continuance of contractual provisions.

§ 28-9.1-17 Continuance of contractual provisions.  All contractual provisions contained in a collective bargaining agreement entered into pursuant to the provisions of this chapter shall continue in the following collective bargaining agreement unless either the bargaining agent or the corporate authority shall, in writing, within the thirty (30) day period referred to in § 28-9.1-7, propose a change in any contractual provision.

History of Section.
(P.L. 1986, ch. 46, § 2.)






Chapter 28-9.2 - Municipal Police Arbitration

Chapter 28-9.2-1 - Short title.

§ 28-9.2-1 Short title.  This chapter may be cited as the "Municipal Police Arbitration Act".

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-2 - Statement of policy.

§ 28-9.2-2 Statement of policy.  (a) The protection of the public health, safety, and welfare demands that full-time police officers of any paid police department in any city or town not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition does not require the denial to these municipal employees of other well recognized rights of labor such as the right to organize, to be represented by an organization of their choice, and the right to bargain collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is declared to be the public policy of this state to accord to full-time police officers of any paid police department in any city or town all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown. To provide for the exercise of these rights, a method of arbitration of disputes is established.

(c) The establishment of this method of arbitration shall not in any way, be deemed to be a recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather is solely a recognition of the necessity to provide some alternative mode of settling disputes where employees must, as a matter of public policy, be denied the usual right to strike.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-3 - Definitions.

§ 28-9.2-3 Definitions.  As used in this chapter the following terms, unless the context requires a different interpretation, have the following meanings:

(1) "Corporate authorities" means the proper officials within any city or town whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of police officers, whether they are the mayor, city manager, town manager, town administrator, city council, town council, director of personnel, personnel board or commission, or by whatever other name they may be designated, or any combination thereof.

(2) "Police officer" means a full-time police officer from the rank of patrolman up to and including the rank of chief, including policewomen, of any particular police department in any city or town within the state.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-4 - Right to organize and bargain collectively.

§ 28-9.2-4 Right to organize and bargain collectively.  The police officers in any city or town have the right to bargain collectively with their respective cities or towns and be represented by an organization in the collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-5 - Recognition of bargaining agent.

§ 28-9.2-5 Recognition of bargaining agent.  The organization selected by the majority of the police officers in any city or town shall be recognized by the city or town as the sole and exclusive bargaining agent for all of the police officers of the city or town police department unless and until recognition of the organization is withdrawn by vote of a majority of the police of the city or town. The labor organization, or city or town, may designate any person or persons to negotiate or bargain on its behalf; provided, that the person or persons so designated shall be given authority to enter into and conclude an effective and binding collective bargaining agreement.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1970, ch. 190, § 1.)



Chapter 28-9.2-6 - Obligation to bargain.

§ 28-9.2-6 Obligation to bargain.  It shall be the obligation of the city or town, acting through its corporate authorities, to meet and confer in good faith with the designated representative or representatives of the bargaining agent, including any legal counsel selected by the bargaining agent, within ten (10) days after receipt of written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation includes the duty to cause any agreement resulting from the negotiations to be reduced to a written contract, provided that no contract shall exceed the term of one year, unless a longer period is agreed upon in writing by the corporate authorities and the bargaining agent, but in no event shall the contract exceed the term of three (3) years unless a budget commission or a receiver has been appointed for a municipality pursuant to chapter 45-9, in which case the contract shall not exceed the term of five (5) years. An unfair labor charge may be complained of by either the employer's representative or the bargaining agent to the state labor relations board which shall deal with the complaint in the manner provided in chapter 7 of this title.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1970, ch. 68, § 1; P.L. 1993, ch. 241, § 4; P.L. 2012, ch. 241, art. 22, § 3.)



Chapter 28-9.2-7 - Unresolved issues submitted to arbitration.

§ 28-9.2-7 Unresolved issues submitted to arbitration.  In the event that the bargaining agent and the corporate authorities are unable, within thirty (30) days from and including the date of their first meeting, to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-8 - Arbitration board  Composition.

§ 28-9.2-8 Arbitration board  Composition.  Within five (5) days from the expiration of the thirty (30) day period referred to in § 28-9.2-7, the bargaining agent and the corporate authorities shall each select and name one arbitrator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The two (2) arbitrators so selected and named shall, within ten (10) days from and after the expiration of the five (5) day period mentioned in this section, agree upon and select and name a third arbitrator. If, on the expiration of the period allowed, the arbitrators are unable to agree upon the selection of a third arbitrator, the third arbitrator shall be selected in accordance with the rules and procedures of the American Arbitration Association. The third arbitrator, whether selected as a result of agreement between the two (2) arbitrators previously selected or selected by the American Arbitration Association, shall act as chairperson of the arbitration board.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1968, ch. 151, § 1; P.L. 1985, ch. 175, § 2; P.L. 1994, ch. 193, § 2; P.L. 1994, ch. 229, § 2.)



Chapter 28-9.2-9 - Hearings.

§ 28-9.2-9 Hearings.  (a) The arbitration board shall, acting through its chairperson, call a hearing to be held within ten (10) days after the date of the appointment of the chairperson, and shall, acting through its chairperson, give at least seven (7) days notice in writing to each of the other two (2) arbitrators, the bargaining agent, and the corporate authorities of the time and place of the hearing. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(b) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(c) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the bargaining agent or its attorney or otherwise delegated representative and to the corporate authorities.

(d) A majority decision of the arbitrators is binding on both the bargaining agent and the corporate authorities.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1968, ch. 151, § 2.)



Chapter 28-9.2-10 - Factors to be considered by arbitration board.

§ 28-9.2-10 Factors to be considered by arbitration board.  The arbitrators shall conduct the hearings and render their decision on the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the police officers and the city or town by which they are employed. The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

(1) Comparison of wage rates or hourly conditions of employment of the police department in question with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the local operating area involved.

(2) Comparison of wage rates or hourly conditions of employment of the police department in question with wage rates or hourly conditions of employment of police departments in cities or towns of comparable size.

(3) Interest and welfare of the public.

(4) Comparison of peculiarities of employment in regard to other trades or professions, specifically:

(i) Hazards of employment.

(ii) Physical qualifications.

(iii) Educational qualifications.

(iv) Mental qualifications.

(v) Job training and skills.

(5) Comparison of community's ability to pay.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1985, ch. 182, § 11.)



Chapter 28-9.2-11 - Fees and expenses of arbitration.

§ 28-9.2-11 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be borne equally by the bargaining agent and the corporate authorities. Notwithstanding any other remedies which a court appointed arbitrator appointed by the chief justice pursuant to § 28-9.2-8 may have, the arbitrator or a party who has paid its share of the fees and necessary expenses of a court appointed arbitrator may petition the superior court for sanctions against the party failing to make timely payment of its share of the arbitrator's fees and expenses, and the superior court is authorized to enforce the sanctions against the nonpaying party, including, but not limited to, contempt powers pursuant to § 8-6-1.

History of Section.
(P.L. 1963, ch. 54, § 1; P.L. 1991, ch. 246, § 2.)



Chapter 28-9.2-12 - Collective bargaining contract.

§ 28-9.2-12 Collective bargaining contract.  Any agreements actually negotiated between the bargaining agent and the corporate authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing police and the city or town for the period stated in the contract; provided, that the period shall not exceed one year. Any collective bargaining agreement negotiated under the terms and provisions of this chapter shall specifically provide that the police officers who are subject to its terms shall have no right to engage in any work stoppage, slowdown, or strike, the consideration for the provision being the right to a resolution of disputed questions.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-13 - Request for collective bargaining.

§ 28-9.2-13 Request for collective bargaining.  Whenever wages, rates of pay, or any other matter requiring appropriation of money by any city or town are included as matter of collective bargaining conducted under the provisions of this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the corporate authorities at least one hundred twenty (120) days before the last day on which money can be appropriated by the city or town to cover the contract period which is the subject of the collective bargaining procedure.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-14 - Severability.

§ 28-9.2-14 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1963, ch. 54, § 1.)



Chapter 28-9.2-15 - Writ of certiorari to the supreme court.

§ 28-9.2-15 Writ of certiorari to the supreme court.  The sole avenue of review of a decision of an arbitration panel issued pursuant to this chapter shall be by petition for writ of certiorari to the supreme court. If a decision of the arbitration panel is sought to be reviewed by writ of certiorari to the supreme court, the matter shall be given priority by the supreme court.

History of Section.
(P.L. 1975, ch. 52, § 2; P.L. 1988, ch. 207, § 2.)



Chapter 28-9.2-16 - Attorney's fees  Costs  Interest.

§ 28-9.2-16 Attorney's fees  Costs  Interest.  If either the bargaining agent or the corporate authorities files a petition for writ of certiorari to the supreme court of the state of Rhode Island for a review or modification of a majority decision of the arbitrators, which by the provisions of § 28-9.2-9 is binding upon both the bargaining agent and the corporate authorities, the party against whom the decision of the supreme court is adverse, if the supreme court finds the appeal or petition to be frivolous, shall pay reasonable attorney's fees and costs to the successful party as determined by the supreme court, and the supreme court shall in its final decision or judgment award costs and reasonable attorney's fees. If the final decision affirms the award of money, the award, if retroactive, shall bear interest at the rate of eight percent (8%) per annum from the effective retroactive date.

History of Section.
(P.L. 1976, ch. 75, § 1; P.L. 1988, ch. 207, § 2.)



Chapter 28-9.2-17 - Continuance of contractual provisions.

§ 28-9.2-17 Continuance of contractual provisions.  All contractual provisions contained in a collective bargaining agreement entered into pursuant to the provisions of this chapter shall continue in the following collective bargaining agreement unless either the bargaining agent or the corporate authority shall, in writing, within the thirty (30) day period referred to in § 28-9.2-7, propose a change in any contractual provisions.

History of Section.
(P.L. 1995, ch. 271, § 1.)






Chapter 28-9.3 - Certified School Teachers' Arbitration

Chapter 28-9.3-1 - Declaration of policy  Purpose.

§ 28-9.3-1 Declaration of policy  Purpose.  (a) In pursuance of the duty imposed upon it by the constitution to promote public schools and to adopt all means necessary and proper to secure to the people the advantages and opportunities of education, the general assembly declares that it recognizes teaching as a profession which requires special educational qualifications and that to achieve high quality education it is indispensable that good relations exist between teaching personnel and school committees.

(b) It is declared to be the public policy of this state to accord to certified public school teachers the right to organize, to be represented, to negotiate professionally, and to bargain on a collective basis with school committees covering hours, salary, working conditions, and other terms of professional employment; provided, that nothing contained in this chapter shall be construed to accord to certified public school teachers the right to strike.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-2 - Right to organize and bargain collectively.

§ 28-9.3-2 Right to organize and bargain collectively.  (a) The certified teachers in the public school system in any city, town, or regional school district have the right to negotiate professionally and to bargain collectively with their respective school committees and to be represented by an association or labor organization in the negotiation or collective bargaining concerning hours, salary, working conditions, and all other terms and conditions of professional employment.

(b) For purposes of this chapter, "certified teachers" means certified teaching personnel employed in the public school systems in the state of Rhode Island engaged in teaching duties, including support personnel whose positions require a professional certificate issued by the state department of education and personnel licensed by the department of health; or other non-administrative professional employees.

(c) Whenever the word "school committee" is used in this chapter, in a municipality with an appointed school committee, it means the chief executive officer of the municipality.

(d) Superintendents, assistant superintendents, principals, and assistant principals, and other supervisors above the rank of assistant principal, are excluded from the provisions of this chapter.

(e) Active employees whose collective bargaining agreements expire on or after September 30, 2011 may, upon expiration of such collective bargaining agreements, receive coverage under benefit plans including, but not limited to, those recommended in accordance with chapter 27-73.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1981, ch. 418, § 1; P.L. 1990, ch. 366, § 1; P.L. 1998, ch. 193, § 1; P.L. 2009, ch. 374, § 1; P.L. 2009, ch. 383, § 1; P.L. 2010, ch. 301, § 2; P.L. 2011, ch. 124, § 2; P.L. 2011, ch. 133, § 2; P.L. 2011, ch. 265, § 6.)



Chapter 28-9.3-3 - Recognition of bargaining agent.

§ 28-9.3-3 Recognition of bargaining agent.  The association or labor organization selected by the certified public school teachers in the public school system in any city, town, or regional school district shall be recognized by the school committee of the city, town or district as the sole and exclusive negotiating or bargaining agent for all of the public school teachers of the city, town, or regional school district unless and until recognition of the association or labor organization is withdrawn or changed by vote of the certified public school teachers after a duly conducted election, held pursuant to the provisions of this chapter. An association or labor organization or the school committee may designate any person or persons to negotiate or bargain in its behalf.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-4 - Obligation to bargain.

§ 28-9.3-4 Obligation to bargain.  It shall be the obligation of the school committee to meet and confer in good faith with the representative or representatives of the negotiating or bargaining agent within ten (10) days after receipt of written notice from the agent of the request for a meeting for negotiating or collective bargaining purposes. This obligation includes the duty to cause any agreement resulting from negotiations or bargaining to be reduced to a written contract; provided, that no contract shall exceed the term of three (3) years unless a budget commission or a receiver has been appointed for a municipality pursuant to chapter 45-9, in which case the contract shall not exceed the term of five (5) years. An unfair labor practice charge may be complained of by either the bargaining agent or the school committee to the state labor relations board which shall deal with the complaint in the manner provided in chapter 7 of this title.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1993, ch. 241, § 5; P.L. 2012, ch. 241, art. 22, § 4.)



Chapter 28-9.3-5 - Determination of negotiating agent  Elections.

§ 28-9.3-5 Determination of negotiating agent  Elections.  (a) The state labor relations board, upon the written petition for an election signed by not less than twenty per cent (20%) of the certified public school teachers of the city, town, or regional school district, indicating their desire to be represented by a particular association or organization or to change or withdraw recognition, shall call and hold an election at which all certified public school teachers shall be entitled to vote.

(b) The association or organization selected by a majority of the certified public school teachers voting in the election shall be certified by the state labor relations board as the exclusive negotiating or bargaining representative of the certified public school teachers of the city, town, or regional school district in any matter within the provisions of this chapter.

(c) Upon written petition to intervene in the election signed by not less than fifteen per cent (15%) of the certified public school teachers indicating their desire to be represented by a different or competing association or organization, the name of the different or competing association or organization shall be placed on the same ballot.

(d) If the majority of those voting desire no representation, no association nor labor organization shall be recognized by the school committee as authorized to negotiate or bargain in behalf of its certified public school teachers, and in all elections there shall be provided on the ballot an appropriate designation for such a choice.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-6 - Supervision of elections.

§ 28-9.3-6 Supervision of elections.  The state labor relations board shall prescribe the method of petitioning for an election, the manner, place, and time of conducting the election, and shall supervise all elections to insure against interference, restraint, discrimination, or coercion from any source. Complaints of interference, restraint, discrimination, or coercion shall be heard and dealt with by the labor relations board as provided in chapter 7 of this title. All unfair labor practices enumerated in § 28-7-13 are declared to be unfair labor practices for a school committee.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-7 - Certification of negotiating agent  Payment of service charge by non-members.

§ 28-9.3-7 Certification of negotiating agent  Payment of service charge by non-members.  (a) No association or organization shall be initially certified as the representative of certified public school teachers except after an election.

(b) Teachers shall be free to join or to decline to join any association or organization regardless of whether it has been certified as the exclusive representative of certified public school teachers.

(c) If new elections are not held after an association or labor organization is certified, the association or organization shall continue as the exclusive representative of the certified public school teachers from year to year until recognition is withdrawn or changed as provided in § 28-9.3-5.

(d) Elections shall not be held more often than once each twelve (12) months and must be held at least thirty (30) days before the expiration date of any employment contract.

(e) Where certified public school teachers have selected an exclusive bargaining representative organization, all nonmembers of the exclusive bargaining representative organization shall pay to the exclusive bargaining organization a service charge as a contribution toward the collective bargaining procedures involved in securing a contract and the administration of any collective bargaining agreement in an amount equal to the regular dues of the organization.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1975, ch. 54, § 1.)



Chapter 28-9.3-8 - Request for negotiation or bargaining.

§ 28-9.3-8 Request for negotiation or bargaining.  Whenever salary or other matters requiring appropriation of money by any city, town, or regional school district are to be included as a matter of negotiation or collective bargaining conducted under the provisions of this chapter, the negotiating or bargaining agent must first serve written notice of request for negotiating or collective bargaining on the school committee at least one hundred forty (140) days before the last day on which money can be appropriated by the city or town to cover the first year of the contract period which is the subject of the negotiating or bargaining procedure, and the time limit shall be strictly adhered to and shall not be waived. A copy of the written notice of request for negotiating or collective bargaining shall be sent to the director of labor and training.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1986, ch. 379, § 1.)



Chapter 28-9.3-9 - Unresolved issues submitted to mediation or arbitration.

§ 28-9.3-9 Unresolved issues submitted to mediation or arbitration.  (a) In the event that the negotiating or bargaining agent and the school committee are unable, within thirty (30) days from and including the date of their first meeting, to reach an agreement on a contract, either of them may request mediation and conciliation upon any and all unresolved issues by the director of labor and training or from any other source. If mediation and conciliation fail or are not requested, at any time after the thirty (30) days, either party may request that any and all unresolved issues shall be submitted to arbitration by sending the request by certified mail postage prepaid to the other party, setting forth the issues to be arbitrated.

(b) In the event that the negotiating or bargaining agent and the school committee are unable to reach an agreement on a contract thirty (30) days before the last day on which money can be appropriated by the city and town to cover the first year of the contract period, any and all unresolved issues shall be submitted to the director of labor and training for compulsory mediation until the date upon which the money is scheduled to be appropriated. The director of labor and training or his or her designee may waive this requirement upon the mutual agreement of the parties.

(c) In the event that the negotiating or bargaining agent and the school committee are unable within ten (10) days of the scheduled close of school in June of the last year of the contract in effect to reach an agreement on a contract, any and all unresolved issues shall be submitted to the director of labor and training for compulsory mediation.

(d) If the parties cannot mutually agree upon a mediator within twenty-four (24) hours, the director of labor and training shall select a mediator from a panel previously established by the director comprised of persons knowledgeable in the field of labor management relations to mediate the dispute. The department of labor and training is empowered to compel the attendance of all the parties to any and all meetings it deems necessary until the dispute is resolved.

(e) For any mediation pertaining to unresolved issues that are submitted to compulsory mediation between the negotiating or bargaining agent and the school committee, pursuant to the provisions of this section, the state shall pay up to five thousand dollars ($5,000) of the cost of the mediation expenses. Any costs above five thousand dollars ($5,000) shall be shared equally between the bargaining unit and the school committee.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1986, ch. 379, § 1; P.L. 1992, ch. 43, § 1; P.L. 1999, ch. 410, § 1; P.L. 1999, ch. 415, § 1; P.L. 2002, ch. 65, art. 15, § 1.)



Chapter 28-9.3-10 - Arbitration board  Composition.

§ 28-9.3-10 Arbitration board  Composition.  (a) Within seven (7) days after arbitration has been requested as provided in § 28-9.3-9, the negotiating or bargaining agent and the school committee shall each select and name one arbitrator and shall immediately notify each other in writing of the name and address of the person so selected. The two (2) arbitrators selected and named shall, within ten (10) days from and after their selection, agree upon and select and name a third arbitrator. If within the ten (10) days the arbitrators are unable to agree upon the selection of a third arbitrator, the third arbitrator shall be selected in accordance with the rules and procedure of the American Arbitration Association.

(b) If the negotiating or bargaining agent agrees with the school committee to a different method of selecting arbitrators, or to a lesser or greater number of arbitrators, or to any particular arbitrator, or if they agree to have the board of regents for elementary and secondary education designate the arbitrator or arbitrators to conduct the arbitration, the agreement shall govern the selection of arbitrators. However, if the board of regents for elementary and secondary education is unwilling or fails to designate the arbitrator or arbitrators, an alternative method of selection shall be used.

(c) The third arbitrator, whether selected as a result of agreement between the two (2) previously selected arbitrators, or selected under the rules of the American Arbitration Association, or by the board of regents for elementary and secondary education, or by any other method, shall act as chairperson.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-11 - Hearings.

§ 28-9.3-11 Hearings.  (a) The arbitrators shall call a hearing to be held within ten (10) days after their appointment and shall give at least seven (7) days notice in writing to the negotiating or bargaining agent and the school committee of the time and place of the hearing. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(b) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(c) Both the negotiating or bargaining agent and the school committee shall have the right to be represented at any hearing before the arbitrators by counsel of their own choosing.

(d) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the negotiating or bargaining agent or its attorney or other designated representative and the school committee.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-12 - Appeal from decision.

§ 28-9.3-12 Appeal from decision.  The decision of the arbitrators shall be made public and shall be binding on the certified public school teachers and their representative and the school committee on all matters not involving the expenditure of money; provided, that nothing contained in this section shall prevent the representative of the certified public school teachers and the school committee from mutually agreeing to submit all unresolved issues to binding arbitration pursuant to the procedures set forth in §§ 28-9.3-10  28-9.3-12. In that case the decision of the arbitrators shall be final and binding on all matters so submitted, including those involving the expenditure of money, and cannot be appealed except on the ground that the decision was procured by fraud or that it violates the law, in which case appeals shall be to the superior court. The school committee shall within three (3) days after it receives the decision send a true copy of the decision by certified or registered mail postage prepaid to the department or agency which appropriates money for the operation of the schools in the city, town, or regional school district involved, if decision involves the expenditure of money.

History of Section.
(P.L. 1966, ch. 146, § 1; P.L. 1986, ch. 379, § 1.)



Chapter 28-9.3-13 - Fees and expenses of arbitration.

§ 28-9.3-13 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be borne equally by the negotiating or bargaining agent and the school committee.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-14 - Plural and singular usage.

§ 28-9.3-14 Plural and singular usage.  Whenever the word "arbitrators" is used in this chapter it also means arbitrator where applicable.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-15 - Severability.

§ 28-9.3-15 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to persons or circumstances other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1966, ch. 146, § 1.)



Chapter 28-9.3-16 - Short title.

§ 28-9.3-16 Short title.  This chapter may be cited as the "School Teachers' Arbitration Act".

History of Section.
(P.L. 1966, ch. 146, § 1.)






Chapter 28-9.4 - Municipal Employees' Arbitration

Chapter 28-9.4-1 - Declaration of policy  Purpose.

§ 28-9.4-1 Declaration of policy  Purpose.  It is declared to be the public policy of this state to accord to municipal employees the right to organize, to be represented, to negotiate, and to bargain on a collective basis with municipal employers, covering hours, salary, working conditions and other terms of employment; provided, that nothing contained in this chapter shall be construed to accord to municipal employees the right to strike.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-2 - Definitions.

§ 28-9.4-2 Definitions.  (a) "Employee organizations" means any lawful association, labor organization, federation or council having as a primary purpose the improvement of wages, hours and other conditions of employment among employees of municipal employers.

(b) "Municipal employee" means any employee of a municipal employer, whether or not in the classified service of the municipal employer, except:

(1) Elected officials and administrative officials;

(2) Board and commission members;

(3) Certified teachers, police officers, and firefighters;

(4) Confidential and supervisory employees;

(5) Casual employees, meaning persons hired for an occasional period to perform special jobs or functions;

(6) Seasonal employees meaning persons employed to perform work on a seasonal basis of not more than sixteen (16) weeks, or who are part of an annual job employment program;

(7) Employees of authorities except housing authorities not under direct management by a municipality who work less than twenty (20) hours per week. The state labor relations board shall, whenever requested to do so, in each instance, determine who are supervisory, administrative, confidential, casual, and seasonal employees.

(c) "Municipal employer" means any political subdivision of the state, including any town, city, borough, district, school board, housing authority, or other authority established by law, and any person or persons designated by the municipal employer to act in its interest in dealing with municipal employees.

History of Section.
(P.L. 1967, ch. 44, § 1; P.L. 1989, ch. 58 § 1.)



Chapter 28-9.4-3 - Right to organize and bargain collectively.

§ 28-9.4-3 Right to organize and bargain collectively.  (a) The municipal employees of any municipal employer in any city, town, or regional school district shall have the right to negotiate and to bargain collectively with their respective municipal employers and to be represented by an employee organization in the negotiation or collective bargaining concerning hours, salary, working conditions, and all other terms and conditions of employment.

(b) Notwithstanding the provisions of subsection (a), for those municipal employees who are employed by school districts, collective bargaining agreements shall not provide for benefits for health care ("benefit plans") for school district employees unless such benefit plans are authorized in accordance with chapter 27-73. School district employees whose collective bargaining agreements expire on or after September 30, 2011 may, upon expiration of such collective bargaining agreements, receive benefit plans including, but not limited to, those recommended in accordance with chapter 27-73.

History of Section.
(P.L. 1967, ch. 44, § 1; P.L. 2009, ch. 374, § 2; P.L. 2009, ch. 383, § 2; P.L. 2010, ch. 301, § 3; P.L. 2011, ch. 124, § 3; P.L. 2011, ch. 133, § 3.)



Chapter 28-9.4-4 - Recognition of bargaining agent.

§ 28-9.4-4 Recognition of bargaining agent.  The employee organization selected by the municipal employees in an appropriate bargaining unit, as determined by the state labor relations board, shall be recognized by the municipal employer or the city, town, or district as the sole and exclusive negotiating or bargaining agent for all of the municipal employees in the appropriate bargaining unit in the city, town, or school district unless and until recognition of the employee organization is withdrawn or changed by vote of the municipal employees in the appropriate bargaining unit after a duly conducted election held pursuant to the provisions of this chapter. An employee organization or the municipal employer may designate any person or persons to negotiate or bargain in its behalf.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-5 - Obligation to bargain.

§ 28-9.4-5 Obligation to bargain.  It shall be the obligation of the municipal employer to meet and confer in good faith with the representative or representatives of the negotiating or bargaining agent within ten (10) days after receipt of written notice from the agent of the request for a meeting for negotiating or collective bargaining purposes. This obligation includes the duty to cause any agreement resulting from negotiation or bargaining to be reduced to a written contract; provided, that no contract shall exceed the term of three (3) years unless a budget commission or a receiver has been appointed for a municipality pursuant to chapter 45-9, in which case the contract shall not exceed the term of five (5) years. Failure to negotiate or bargain in good faith may be complained of by either the negotiating or bargaining agent or the municipal employer to the state labor relations board, which shall deal with the complaint in the manner provided in chapter 7 of this title. An unfair labor practice charge may be complained of by either the bargaining agent or employer's representative to the state labor relations board, which shall deal with the complaint in the manner provided in chapter 7 of this title.

History of Section.
(P.L. 1967, ch. 44, § 1; P.L. 1993, ch. 241, § 6; P.L. 2012, ch. 241, art. 22, § 5.)



Chapter 28-9.4-6 - Determination of negotiating agent  Elections.

§ 28-9.4-6 Determination of negotiating agent  Elections.  (a) The state labor relations board, upon the written petition for an election signed by not less than twenty per cent (20%) of the municipal employees in an appropriate bargaining unit as determined by the state labor relations board of a city, town, or regional school district indicating their desire to be represented by a particular employee organization or to change or withdraw recognition, shall call and hold an election at which all municipal employees in the appropriate bargaining unit shall be entitled to vote.

(b) The employee organization selected by a majority of the municipal employees in the appropriate bargaining unit voting in the election shall be certified by the state labor relations board as the exclusive negotiating or bargaining representative of the municipal employees in the appropriate bargaining unit of the city, town, or regional school district in any matter within the provision of this chapter.

(c) Upon written petition to intervene in the election signed by not less than fifteen per cent (15%) of the municipal employees in the appropriate bargaining unit indicating their desire to be represented by a different or competing employee organization, the name of the different or competing employee organization shall be placed on the same ballot.

(d) If the majority of those voting desire no representation, no employee organization shall be recognized by the municipal employer as authorized to negotiate or bargain in behalf of its municipal employees in the appropriate bargaining unit, and in all elections there shall be provided on the ballot an appropriate designation of such a choice.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-7 - Supervision of elections.

§ 28-9.4-7 Supervision of elections.  The state labor relations board shall prescribe the method of petitioning for an election, the manner, place, and time of conducting the election, and shall supervise all elections to insure against interference, restraint, discrimination, or coercion from any source. Complaints of interference, restraint, discrimination, or coercion shall be heard and dealt with by the labor relations board as provided in chapter 7 of this title. All unfair labor practices enumerated in § 28-7-13 are unfair labor practices for a municipal employer.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-8 - Certification of negotiating agent.

§ 28-9.4-8 Certification of negotiating agent.  (a) No employee organization shall be initially certified as the representative of municipal employees in an appropriate bargaining unit except after an election.

(b) Municipal employees shall be free to join or decline to join any employee organization regardless of whether it has been certified as the exclusive representative of municipal employees in an appropriate bargaining unit.

(c) If new elections are not held after an employee organization is certified, the employee organization shall continue as the exclusive representative of the municipal employees of the appropriate bargaining unit from year to year until recognition is withdrawn or changed as provided in § 28-9.4-6.

(d) Elections shall not be held more often than once each twelve (12) months and must be held at least thirty (30) days before the expiration date of any employment contract.

(e) An employee organization designated as the representative of the majority of the municipal employees in an appropriate bargaining unit, shall be the exclusive bargaining agent for all municipal employees of the unit, and shall act, negotiate agreements, and bargain collectively for all employees in the unit and shall be responsible for representing the interest of all the municipal employees without discrimination and without regard to employee organization membership.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-9 - Request for negotiation or bargaining.

§ 28-9.4-9 Request for negotiation or bargaining.  Whenever salary or other matters requiring appropriation of money by any municipal employer are to be included as matter of negotiation or collective bargaining conducted under the provisions of this chapter, the negotiating or bargaining agent must first serve written notice of request for negotiating or collective bargaining on the municipal employer at least one hundred twenty (120) days before the last day on which money can be appropriated by the municipal employer to cover the first year of the contract period which is the subject of the negotiating or bargaining procedure.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-10 - Unresolved issues submitted to mediation or arbitration.

§ 28-9.4-10 Unresolved issues submitted to mediation or arbitration.  (a) In the event that the negotiating or bargaining agent and the municipal employer are unable after thirty (30) days from and including the date of their first meeting to reach an agreement on a contract, either of them may request mediation and conciliation upon any and all unresolved issues by the director of labor and training or from any other source. After a request for mediation and conciliation has been made by either party, it shall be the duty and obligation of each party to participate in the mediation and conciliation. If mediation and conciliation fail or are not requested at any time after the thirty (30) days, either party may request that any and all unresolved issues shall be submitted to arbitration by sending the request by certified mail postage prepaid to the other party, setting forth the issues to be arbitrated.

(b) In the event that the negotiating or bargaining agent and the municipal employer are unable to reach an agreement on a contract thirty (30) days before the last day on which money can be appropriated by the city or town to cover the first year of the contract period, then any and all unresolved issues shall be submitted to the director of labor and training for compulsory mediation until the date upon which the money is scheduled to be appropriated. The director of labor and training, or his or her designee, may waive this requirement upon the mutual agreement of the parties.

(c) In the event that the negotiating or bargaining agent and the municipal employer are unable within ten (10) days of the expiration of the contract to reach an agreement on a contract, any and all unresolved issues shall be submitted to the director of labor and training for compulsory mediation, except where the municipal employer is a school board. In the event that the negotiating or bargaining agent and the municipal employer school board are unable within thirty (30) days of the scheduled opening of school to reach an agreement on a contract, any and all unresolved issues shall be submitted to the director of labor and training for compulsory mediation.

(d) If the parties cannot mutually agree upon a mediator within twenty-four (24) hours, the director of labor and training shall select a mediator from a panel previously established by the director comprised of persons knowledgeable in the field of labor management relations to mediate the dispute. The department of labor and training is empowered to compel the attendance of all parties to any and all meetings it deems necessary until the dispute is resolved.

History of Section.
(P.L. 1967, ch. 44, § 1; P.L. 1984, ch. 432, § 1; P.L. 1991, ch. 100, § 1; P.L. 1992, ch. 184, § 1.)



Chapter 28-9.4-11 - Arbitration board  Composition.

§ 28-9.4-11 Arbitration board  Composition.  (a) Within seven (7) days after arbitration has been requested as provided in § 28-9.4-10, the negotiating agent and the municipal employer shall each select and name one arbitrator and shall immediately thereafter notify each other, in writing, of the name and address of the person selected.

(b) The two (2) arbitrators selected and named shall within ten (10) days from and after their selection agree upon and select and name a third arbitrator. If within the ten (10) days the arbitrators are unable to agree upon the selection of a third arbitrator, the third arbitrator shall be selected in accordance with the rules and procedure of the American Arbitration Association.

(c) If the negotiating or bargaining agent agrees with the municipal employer to a different method of selecting arbitrators, or to a lesser or greater number of arbitrators, or to any particular arbitrator, or if they agree to have the state director of labor and training designate the arbitrator or arbitrators to conduct the arbitration, the agreement shall govern the selection of arbitrators; provided, that if the state director of labor and training is unwilling or fails to designate the arbitrator or arbitrators, an alternative method of selection shall be used.

(d) The third arbitrator, whether selected as a result of agreement between the two (2) previously selected arbitrators, or selected under the rules of the American Arbitration Association, or by the state director of labor and training or by any other method, shall act as chairperson.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-12 - Hearings.

§ 28-9.4-12 Hearings.  (a) The arbitrators shall call a hearing to be held within ten (10) days after their appointment and shall give at least seven (7) days notice, in writing, to the negotiating or bargaining agent and the municipal employer of the time and place of the hearing.

(b) The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(c) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(d) Both the negotiating or bargaining agent and the municipal employer shall have the right to be represented at any hearing before the arbitrators by counsel of their own choosing.

(e) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the negotiating or bargaining agent or its attorney or other designated representative and the municipal employer.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-13 - Appeal from decision.

§ 28-9.4-13 Appeal from decision.  (a) The decision of the arbitrators shall be made public and shall be binding upon the municipal employees in the appropriate bargaining unit and their representative and the municipal employer on all matters not involving the expenditure of money.

(b) The decision of the arbitrators shall be final and cannot be appealed except on the ground that the decision was procured by fraud or that it violates the law, in which case appeals shall be to the superior court.

(c) The municipal employer shall within three (3) days after it receives the decision send a true copy of the decision by certified or registered mail postage prepaid to the department or agency of the municipal employer responsible for the preparation of the budget and to the agency of the municipal employer which appropriates money for the operation of the particular municipal function or service in the city, town, or regional school district involved, if the decision involves the expenditure of money.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-14 - Fees and expenses of arbitration.

§ 28-9.4-14 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be borne equally by the negotiating or bargaining agent and the municipal employer.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-15 - Plural and singular usage.

§ 28-9.4-15 Plural and singular usage.  Whenever the word arbitrators is used in this chapter it also means arbitrator where applicable.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-16 - Strikes by municipal employees illegal.

§ 28-9.4-16 Strikes by municipal employees illegal.  Municipal employees covered by the provisions of this chapter shall not have the right to engage in any strike, work stoppage, or slowdown strike; and any strike, work stoppage, or slowdown strike shall be illegal.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-17 - Mediation by director of labor and training and his or her conciliators.

§ 28-9.4-17 Mediation by director of labor and training and his or her conciliators.  The services of the state director of labor and training and his or her conciliators shall be available to municipal employers and employee organizations for purposes of conciliation of grievances or contract disputes; provided, that nothing in this section prevents the use of the arbitration procedures and arbitration tribunals provided for in §§ 28-9.4-10  28-9.4-15.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-18 - Severability.

§ 28-9.4-18 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to persons or circumstances other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1967, ch. 44, § 1.)



Chapter 28-9.4-19 - Short title.

§ 28-9.4-19 Short title.  This chapter may be cited as the "Municipal Employees Arbitration Act".

History of Section.
(P.L. 1967, ch. 44, § 1.)






Chapter 28-9.5 - State Police Arbitration

Chapter 28-9.5-1 - Short title.

§ 28-9.5-1 Short title.  This chapter may be cited as the "State Police Arbitration Act".

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-2 - Statement of policy.

§ 28-9.5-2 Statement of policy.  (a) The protection of the public health, safety, and welfare demands that the full-time state police officers of the state of Rhode Island not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition does not require the denial to such state employees of other well recognized rights of labor, such as the right to organize, to be represented by an organization of their choice, and the right to bargain collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is declared to be the public policy of this state to accord to the full-time police officers of the state all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown. To provide for the exercise of these rights, a method of arbitration of disputes is established.

(c) The establishment of this method of arbitration shall not in any way, be deemed to be recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather is a recognition solely of the necessity to provide some alternative mode of settling disputes where employees must as a matter of public policy be denied the usual right to strike.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-3 - Definitions.

§ 28-9.5-3 Definitions.  As used in this chapter, the following terms, unless the context requires a different interpretation, have the following meanings:

(1) "State authorities" means the proper officials of the state whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of state police.

(2) "State police" means the full-time state police of the state of Rhode Island from the rank of trooper up to and including the rank of sergeant.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-4 - Right to organize and bargain collectively.

§ 28-9.5-4 Right to organize and bargain collectively.  The state police shall have the right to bargain collectively with the state of Rhode Island and to be represented by an organization in the collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-5 - Recognition of bargaining agent.

§ 28-9.5-5 Recognition of bargaining agent.  The organization selected by the majority of the state police shall be recognized by the state as the sole and exclusive bargaining agent for all of the state police unless and until recognition of the organization is withdrawn by vote of a majority of the state police. The labor organization or state may designate any person or persons to negotiate or bargain on its behalf; provided, that the person or persons so designated shall be given authority to enter into and conclude an effective and binding collective bargaining agreement.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-6 - Obligation to bargain.

§ 28-9.5-6 Obligation to bargain.  It shall be the obligation of the state, acting through state authorities, to meet and confer in good faith with the designated representative or representatives of the bargaining agent, including any legal counsel selected by the bargaining agent, within ten (10) days after receipt of written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation includes the duty to cause any agreement resulting from the negotiations to be reduced to a written contract; provided, that no contract shall exceed the term of three (3) years.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-7 - Unresolved issues submitted to arbitration.

§ 28-9.5-7 Unresolved issues submitted to arbitration.  In the event that the bargaining agent and the state authorities are unable within thirty (30) days from and including the date of their first meeting to reach an agreement on a contract, any unresolved issues shall be submitted to arbitration.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-8 - Arbitration board  Composition.

§ 28-9.5-8 Arbitration board  Composition.  (a) Within five (5) days from the expiration of the thirty (30) day period referred to in § 28-9.5-7, the bargaining agent and the state authorities shall each select and name one arbitrator and shall immediately notify each other, in writing, of the name and address of the person selected.

(b) The two (2) arbitrators selected and named shall, within ten (10) days from and after the expiration of the five (5) day period above, agree upon and select and name a third arbitrator. If, on the expiration of the period allowed, the arbitrators are unable to agree upon the selection of a third arbitrator, the chief justice of the Rhode Island supreme court shall select a resident of Rhode Island, or a person whose place of business or principal place of employment is in Rhode Island, as the third arbitrator upon request, in writing, from either the bargaining agent or the state authorities.

(c) The third arbitrator, whether selected as a result of agreement between the two (2) previously selected arbitrators or selected by the chief justice, shall act as chairperson of the arbitration board.

History of Section.
(P.L. 1979, ch. 311, § 1; P.L. 1985, ch. 175, § 3.)



Chapter 28-9.5-9 - Hearings.

§ 28-9.5-9 Hearings.  (a) The arbitration board shall, acting through its chairperson, call a hearing to be held within ten (10) days after the date of the appointment of the chairperson, and shall, acting through its chairperson, give at least seven (7) days notice, in writing, to each of the other two (2) arbitrators, the bargaining agent, and the state authorities of the time and place of the hearing.

(2) The hearing shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(3) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(b) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the bargaining agent or its attorney or otherwise delegated representative and to the state authorities. A majority decision of the arbitrators shall be binding upon both the bargaining agent and the state authorities.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-10 - Factors to be considered by arbitration board.

§ 28-9.5-10 Factors to be considered by arbitration board.  The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the state police and the state. The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

(1) Comparison of wage rates or hourly conditions of employment of the state police with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the state.

(2) Comparison of wage rates or hourly conditions of employment of the state police with wage rates or hourly conditions of employment of state police departments in other states.

(3) Interest and welfare of the public.

(4) Comparison of peculiarities of employment in regard to other trades or professions, specifically:

(i) Hazards of employment;

(ii) Physical qualifications;

(iii) Educational qualifications;

(iv) Mental qualifications;

(v) Job training and skills.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-11 - Fees and expenses of arbitration.

§ 28-9.5-11 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be equally borne by the bargaining agent and the state. Notwithstanding any other remedies which a court appointed arbitrator appointed by the chief justice pursuant to § 28-9.5-8 may have, the arbitrator or a party who has paid its share of the fees and necessary expenses of a court appointed arbitrator may petition the superior court for sanctions against the party failing to make timely payment of its share of the arbitrator's fees and expenses, and the superior court is authorized to enforce the sanctions against the nonpaying party, including, but not limited to, contempt powers pursuant to § 8-6-1.

History of Section.
(P.L. 1979, ch. 311, § 1; P.L. 1991, ch. 246, § 3.)



Chapter 28-9.5-12 - Collective bargaining contract.

§ 28-9.5-12 Collective bargaining contract.  Any agreements actually negotiated between the bargaining agent and the state authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing state police and the state for the period stated in the agreement; provided, that the period shall not exceed three (3) years. Any collective bargaining agreement negotiated under the terms and provisions of this chapter shall specifically provide that the state police who are subject to its terms shall have no right to engage in any work stoppage, slowdown, or strike, the consideration for the provision being the right to a resolution of disputed questions.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-13 - Request for collective bargaining.

§ 28-9.5-13 Request for collective bargaining.  Whenever wages, rates of pay, or any other matter requiring appropriation of money by the state are included as a matter of collective bargaining conducted under the provisions of this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the state authorities at least one hundred twenty (120) days before the last day on which money can be appropriated by the state to cover the contract period which is the subject of the collective bargaining procedure.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-14 - Writ of certiorari to the supreme court.

§ 28-9.5-14 Writ of certiorari to the supreme court.  The sole avenue of review of a decision of an arbitration panel issued pursuant to this chapter shall be by petition for writ of certiorari to the supreme court. In the event a decision of the arbitration panel is sought to be reviewed by writ of certiorari to the supreme court, the matter shall be given priority by the supreme court.

History of Section.
(P.L. 1979, ch. 311, § 1; P.L. 1988, ch. 207, § 3.)



Chapter 28-9.5-15 - Attorneys' fees, costs, and interest.

§ 28-9.5-15 Attorneys' fees, costs, and interest.  In the event either the bargaining agent or the state authorities files a petition for writ of certiorari to the supreme court of the state of Rhode Island for a review or modification of a majority decision of the arbitrators, which by the provisions of § 28-9.5-9 is binding upon both the bargaining agent and the state authorities, the party against whom the decision of the supreme court is adverse, if the supreme court finds the appeal or petition to be frivolous, shall pay reasonable attorneys' fees and costs to the successful party as determined by the supreme court, and the supreme court shall in its final decision or judgment award the costs and reasonable attorneys' fees. If the final decision affirms the award of money, the award, if retroactive, shall bear interest at the rate of eight percent (8%) per annum from the effective retroactive date.

History of Section.
(P.L. 1979, ch. 311, § 1; P.L. 1988, ch. 207, § 3.)



Chapter 28-9.5-16 - Severability.

§ 28-9.5-16 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1979, ch. 311, § 1.)



Chapter 28-9.5-17 - Affirmative action provisions.

§ 28-9.5-17 Affirmative action provisions.  The superintendent of the state police shall include proposals for affirmative action provisions as a subject for all collective bargaining negotiations. The proposals shall include at a minimum, but not limited to, the following personnel actions; recruitment; new hires; promotions; transfers; terminations; training and education; layoffs and return from layoff.

History of Section.
(P.L. 1991, ch. 280, § 5.)






Chapter 28-9.6 - 911 Employees' Arbitration

Chapter 28-9.6-1 - Short title.

§ 28-9.6-1 Short title.  This chapter may be cited as the "911 Employees Arbitration Act".

History of Section.
(P.L. 1989, ch. 242 § 1.)



Chapter 28-9.6-2 - Statement of policy.

§ 28-9.6-2 Statement of policy.  (a) The protection of the public health, safety, and welfare demands that the full-time 911 employees of the state of Rhode Island not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition does not require the denial to such state employees of other well recognized rights of labor, such as the right to organize, to be represented by an organization of their choice, and the right to bargain collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is declared to be the public policy of this state to accord to the full-time 911 employees of the state all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown. To provide for the exercise of these rights, a method of arbitration of disputes is established.

(c) The establishment of this method of arbitration shall not, in any way, be deemed to be recognition by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather is a recognition solely of the necessity to provide some alternative mode of settling disputes where employees must as a matter of public policy, be denied the usual right to strike.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-3 - Definitions.

§ 28-9.6-3 Definitions.  As used in this chapter, the following terms, unless the context requires a different interpretation, have the following meanings:

(1) "911 employees" means the full-time supervisors, assistant supervisors, and telecommunicators of the 911 statewide uniform emergency telephone system pursuant to chapter 21.1 of title 39.

(2) "State authorities" means the proper officials of the state whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of 911 employees.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-4 - Right to organize and bargain collectively.

§ 28-9.6-4 Right to organize and bargain collectively.  The 911 employees shall have the right to bargain collectively with the state of Rhode Island and to be represented by an organization in the collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-5 - Recognition of bargaining agent.

§ 28-9.6-5 Recognition of bargaining agent.  The organization selected by the majority of the 911 employees shall be recognized by the state as the sole and exclusive bargaining agent for all of the 911 employees unless and until recognition of the organization is withdrawn by vote of a majority of the 911 employees. The labor organization or state may designate any person or persons to negotiate or bargain on its behalf; provided, that the person or persons so designated shall be given authority to enter into and conclude an effective and binding collective bargaining agreement.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-6 - Obligation to bargain.

§ 28-9.6-6 Obligation to bargain.  It shall be the obligation of the state, acting through state authorities, to meet and confer in good faith with the designated representative or representatives of the bargaining agent, including any legal counsel selected by the bargaining agent, within ten (10) days after receipt of written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation includes the duty to cause any agreement resulting from the negotiations to be reduced to a written contract; provided, that no contract shall exceed the term of three (3) years.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-7 - Unresolved issues submitted to arbitration.

§ 28-9.6-7 Unresolved issues submitted to arbitration.  In the event that the bargaining agent and the state authorities are unable within thirty (30) days from and including the date of their first meeting to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-8 - Arbitration board  Composition.

§ 28-9.6-8 Arbitration board  Composition.  (a) Within five (5) days from the expiration of the thirty (30) day period referred to in § 28-9.6-7, the bargaining agent and the state authorities shall each select and name one arbitrator and shall immediately notify each other, in writing, of the name and address of the person selected.

(b) The two (2) arbitrators selected and named shall, within ten (10) days from and after the expiration of the five (5) day period above, agree upon and select and name a third arbitrator. If, on the expiration of the period allowed, the arbitrators are unable to agree upon the selection of a third arbitrator, the chief justice of the Rhode Island supreme court shall select a resident of Rhode Island, or a person whose place of business or principal place of employment is in Rhode Island, as the third arbitrator upon request, in writing, from either the bargaining agent or the state authorities.

(c) The third arbitrator, whether selected as a result of agreement between the two (2) previously selected arbitrators or selected by the chief justice, shall act as chairperson of the arbitration board.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-9 - Hearings.

§ 28-9.6-9 Hearings.  (a) The arbitration board shall, acting through its chairperson, call a hearing to be held within ten (10) days after the date of the appointment of the chairperson, and shall, acting through its chairperson, give at least seven (7) days notice in writing to each of the other two (2) arbitrators, the bargaining agent, and the state authorities of the time and place of the hearing.

(2) The hearing shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence.

(3) The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(b) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the bargaining agent or its attorney or otherwise delegated representative and to the state authorities. A majority decision of the arbitrators shall be binding upon both the bargaining agent and the state authorities.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-10 - Factors to be considered by arbitration board.

§ 28-9.6-10 Factors to be considered by arbitration board.  The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the 911 employees and the state. The factors, among others, to be given weight by the arbitrators in arriving at a decision shall include:

(1) Comparison of wage rates or hourly conditions of employment of the 911 employees with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the state.

(2) Comparison of wage rates or hourly conditions of employment of 911 employees with wage rates or hourly conditions of employment of 911 employees in other states.

(3) Interest and welfare of the public.

(4) Comparison of peculiarities of employment in regard to other trades or professions, specifically:

(i) Hazards of employment;

(ii) Physical qualifications;

(iii) Educational qualifications;

(iv) Mental qualifications;

(v) Job training and skills.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-11 - Fees and expenses of arbitration.

§ 28-9.6-11 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be equally borne by the bargaining agent and the state. Notwithstanding any other remedies which a court appointed arbitrator appointed by the chief justice pursuant to § 28-9.6-8 may have, the arbitrator or a party who has paid its share of the fees and necessary expenses of a court appointed arbitrator may petition the superior court for sanctions against the party failing to make timely payment of its share of the arbitrator's fees and expenses, and the superior court is authorized to enforce the sanctions against the nonpaying party, including, but not limited to, contempt powers pursuant to § 8-6-1.

History of Section.
(P.L. 1989, ch. 242, § 1; P.L. 1991, ch. 246, § 4.)



Chapter 28-9.6-12 - Collective bargaining contract.

§ 28-9.6-12 Collective bargaining contract.  Any agreements actually negotiated between the bargaining agent and the state authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing 911 employees and the state for the period stated in the agreement; provided, that the period shall not exceed three (3) years. Any collective bargaining agreement negotiated under the terms and provisions of this chapter shall specifically provide that 911 employees who are subject to its terms have no right to engage in any work stoppage, slowdown, or strike, the consideration for the provision being the right to a resolution of disputed questions.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-13 - Request for collective bargaining.

§ 28-9.6-13 Request for collective bargaining.  Whenever wages, rates of pay, or any other matter requiring appropriation of money by the state are included as a matter of collective bargaining conducted under the provisions of this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the state authorities at least one hundred twenty (120) days before the last day on which money can be appropriated by the state to cover the contract period which is the subject of the collective bargaining procedure.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-14 - Writ of certiorari to the supreme court.

§ 28-9.6-14 Writ of certiorari to the supreme court.  The sole avenue of review of a decision of an arbitration panel issued pursuant to this chapter shall be by petition for writ of certiorari to the supreme court. In the event a decision of the arbitration panel is sought to be reviewed by writ of certiorari to the supreme court, the matter shall be given priority by the supreme court.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-15 - Attorneys' fees, costs, and interest.

§ 28-9.6-15 Attorneys' fees, costs, and interest.  In the event either the bargaining agent or the state authorities files a petition for writ of certiorari to the supreme court of the state of Rhode Island for a review or modification of a majority decision of the arbitrators, which by the provisions of § 28-9.6-9 is binding upon both the bargaining agent and the state authorities, the party against whom the decision of the supreme court is adverse, if the supreme court finds the appeal or petition to be frivolous, shall pay reasonable attorneys' fees and costs to the successful party as determined by the supreme court and the supreme court shall in its final decision or judgment award the costs and reasonable attorneys' fees. If the final decision affirms the award of money, the award, if retroactive, shall bear interest at the rate of eight percent (8%) per annum from the effective retroactive date.

History of Section.
(P.L. 1989, ch. 242, § 1.)



Chapter 28-9.6-16 - Severability.

§ 28-9.6-16 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected by the invalidity.

History of Section.
(P.L. 1989, ch. 242, § 1.)






Chapter 28-9.7 - Correctional Officers Arbitration

Chapter 28-9.7-1 - Short title.

§ 28-9.7-1 Short title.  This chapter may be cited as the "Correctional Officers Arbitration Act."

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-2 - Statement of policy.

§ 28-9.7-2 Statement of policy.  (a) The protection of the public health, safety and welfare demands that the full-time correctional officers of the state of Rhode Island not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition does not, however, require the denial to such state employees of other well recognized rights of labor, such as the right to organize, to be represented by an organization of their choice, and the right to bargain collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is hereby declared to be the public policy of this state to accord to the full-time correctional officers of the state all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown. To provide for the exercise of these rights, a method of arbitration of disputes is hereby established.

(c) The establishment of this method of arbitration shall not, however, in any way whatever, be deemed to be recognized by the state of compulsory arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers, but rather shall be deemed to be a recognition solely of the necessity to provide some alternative mode of settling disputes where employees must as a matter of public policy be denied the usual right to strike.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-3 - Definitions.

§ 28-9.7-3 Definitions.  As used in this chapter, the following terms shall, unless the context requires a different interpretation have the following meanings:

(1) "State authorities" shall mean the proper officials of the state whose duty or duties it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of correctional officers;

(2) "Correctional officers" shall mean the full-time correctional officer of the state of Rhode Island.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-4 - Right to organize and bargain collectively.

§ 28-9.7-4 Right to organize and bargain collectively.  The correctional officers shall have the right to bargain collectively with the state of Rhode Island and to be represented by an organization in the collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-5 - Recognition of bargaining agent.

§ 28-9.7-5 Recognition of bargaining agent.  The organization selected by the majority of the correctional officers shall be recognized by the state as the sole and exclusive bargaining agent for all of the correctional officers unless and until recognition of the organization is withdrawn by vote of a majority of the correctional officers. The labor organization or state may designate any person or persons to negotiate or bargain on its behalf; provided, however, that the person or persons so designated shall be given authority to enter into and conclude an effective and binding collective bargaining agreement.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-6 - Obligation to bargain.

§ 28-9.7-6 Obligation to bargain.  It shall be the obligation of the state, acting through state authorities, to meet and confer in good faith with the designated representative or representatives of the bargaining agent, including any legal counsel selected by the bargaining agent, within ten (10) days after receipt of written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation shall include the duty to cause any agreement resulting from the negotiations to be reduced to a written contract, provided that no contract shall exceed the term of three (3) years.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-7 - Unresolved issues submitted to arbitration.

§ 28-9.7-7 Unresolved issues submitted to arbitration.  In the event that the bargaining agent and the state authorities are unable within thirty (30) days from and including the date of their first meeting to reach an agreement on a contract, any and all unresolved issues shall be submitted to arbitration.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-8 - Arbitration board  Composition.

§ 28-9.7-8 Arbitration board  Composition.  Within five (5) days from the expiration of the thirty (30) day period referred to in § 28-9.7-7, unless the parties mutually agree to extend the time to select their arbitrator, the bargaining agent and the state authorities shall each select and name one arbitrator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The two (2) arbitrators so selected and named shall, within ten (10) days from and after the expiration of the five (5) day period above agree upon and select and name a third arbitrator. If, on the expiration of the period allowed therefor, the arbitrators are unable to agree upon the selection of a third arbitrator, the chief justice of the Rhode Island supreme court shall select a resident of Rhode Island or a person whose place of business or principal place of employment is in Rhode Island as the third arbitrator upon request in writing from either the bargaining agent or the state authorities. The third arbitrator, whether selected as a result of agreement between the two (2) arbitrators previously selected or selected by the chief justice, shall act as chair of the arbitration board.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-9 - Hearings.

§ 28-9.7-9 Hearings.  (a) The arbitration board shall, acting through its chair, call a hearing to be held within ten (10) days after the date of appointment of the chairperson, and shall, acting through its chairperson, give at least seven (7) days' notice in writing to each of the other two (2) arbitrators, the bargaining agent, and the state authorities of the time and place of the hearing. The hearing shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence. The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(b) The hearing conducted by the arbitrators shall be concluded within twenty (20) days of the time of commencement, and within ten (10) days after the conclusion of the hearings, the arbitrators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise delivered to the bargaining agent or its attorney or otherwise delegated representative and to the state authorities. A majority decision of the arbitrators shall be binding upon both the bargaining agent and the state authorities.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-10 - Factors to be considered by arbitration board.

§ 28-9.7-10 Factors to be considered by arbitration board.  The arbitrators shall conduct the hearings and render their decision upon the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the correctional officers and the state. The factors among others to be given weight by the arbitrators in arriving at a decision shall include:

(1) Comparison of wage rates or hourly conditions of employment of the correctional officers with prevailing wage rates or hourly conditions of employment of skilled employees of the building trades and industry in the state;

(2) Comparison of wage rates or hourly conditions of employment of the correctional officers with wage rates or hourly conditions of employment of correctional officers in other states;

(3) Interest and welfare of the public;

(4) Comparison of peculiarities of employment in regard to other trades or professions, specifically:

(i) Hazards of employment;

(ii) Physical qualifications;

(iii) Educational qualifications;

(iv) Mental qualifications;

(v) Job training and skills.

(5) Consideration of state's ability to pay.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-11 - Fees and expenses of arbitration.

§ 28-9.7-11 Fees and expenses of arbitration.  Fees and necessary expenses of arbitration shall be borne equally by the bargaining agent and the state. Notwithstanding any other remedies which a court-appointed arbitrator appointed by the chief justice pursuant to § 28-9.7-8 may have the arbitrator or a party who has paid its share of the fees and necessary expenses of a court-appointed arbitrator may petition the superior court for sanctions against the party failing to make timely payment of its share of such arbitrator's fees and expenses and the superior court is authorized to enforce the sanctions against the nonpaying party, including, but not limited to, contempt powers pursuant to § 8-6-1.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-12 - Collective bargaining contract.

§ 28-9.7-12 Collective bargaining contract.  Any agreements actually negotiated between the bargaining agent and the state authorities either before or within thirty (30) days after arbitration shall constitute the collective bargaining contract governing correctional officers and the state for the period stated therein, provided that the period shall not exceed three (3) years. Any collective bargaining agreement negotiated under the terms and provisions of this chapter shall specifically provide that the correctional officers who are subject to its terms shall have no right to engage in any work stoppage, slowdown or strike, the consideration for the provision being the right to a resolution of disputed questions.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-13 - Request for collective bargaining.

§ 28-9.7-13 Request for collective bargaining.  Whenever wages, rates of pay, or any other matter requiring appropriation of money by the state are included as a matter of collective bargaining conducted under the provisions of this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the state authorities at least one hundred twenty (120) days before the last day on which money can be appropriated by the state to cover the contract period which is the subject of the collective bargaining procedure.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-14 - Writ of certiorari to the supreme court.

§ 28-9.7-14 Writ of certiorari to the supreme court.  The sole avenue of review of a decision of an arbitration panel issued pursuant to this chapter shall be by petition for writ of certiorari to the supreme court. In the event a decision of the arbitration panel is sought to be reviewed by writ of certiorari to the supreme court, then the matter shall be given priority by the supreme court.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-15 - Attorneys' fees, costs, and interest.

§ 28-9.7-15 Attorneys' fees, costs, and interest.  In the event either the bargaining agent or the state authorities shall file a petition for writ of certiorari to the supreme court of the state of Rhode Island for a review or modification of a majority decision of the arbitrators, which by the provisions of § 28-9.7-9 is binding upon both the bargaining agent and the state authorities, the party against whom the decision of the supreme court shall be adverse, if the supreme court finds the appeal or petition to be frivolous shall pay reasonable attorneys' fees and costs to the successful party as determined by the supreme court and the supreme court shall in its final decision affirm and award the costs and reasonable attorneys' fees; and if the final decision affirms the award of money, the award, if retroactive, shall bear interest at the rate of eight percent (8%) per annum from the effective retroactive date.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-16 - Severability.

§ 28-9.7-16 Severability.  If any provision of this chapter, or application thereof to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected thereby.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)



Chapter 28-9.7-17 - Affirmative action provisions.

§ 28-9.7-17 Affirmative action provisions.  The state authorities, as defined herein, shall include proposals for affirmative action provisions as a subject for all collective bargaining negotiations. The proposals shall include, at a minimum, but not limited to, the following personnel actions, recruitment, new hires, promotions, transfers, terminations, training and education, layoffs and return from layoff.

History of Section.
(P.L. 2004, ch. 582, § 1; P.L. 2004, ch. 592, § 1.)






Chapter 28-10 - Labor Disputes

Chapter 28-10-1 - Mediation and conciliation by director.

§ 28-10-1 Mediation and conciliation by director.  It shall be the duty of the director of labor and training to do all in his or her power to promote the voluntary mediation and conciliation of controversies and disputes between employers and employees, and to avoid resort to strikes, lockouts, boycotts, blacklists, discriminations, and legal proceedings in or arising out of controversies and disputes and matters of employment. In pursuance of this duty, the director may, whenever he or she deems advisable, but subject to the approval of the governor, appoint a board of mediation and conciliation for the consideration and settlement of controversies and disputes. The director shall prescribe rules of procedure for the mediation and conciliation, and the mediation and conciliation boards shall have the power to conduct investigations, to hold hearings, and to summon witnesses.

History of Section.
(P.L. 1919, ch. 1741, § 4; G.L. 1923, ch. 87, § 7; G.L. 1938, ch. 281, § 4; G.L. 1956, § 28-10-1.)



Chapter 28-10-2 - Prerequisites and proof required for injunction.

§ 28-10-2 Prerequisites and proof required for injunction.  (a) No court of this state shall have jurisdiction to issue a temporary or permanent injunction in any case involving a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition, if offered, and except after findings of fact by the court to the effect:

(1) That unlawful acts have been threatened and will be committed unless restrained or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act except against the person or persons, association, or organization making the threat or committing the unlawful act or actually authorizing or ratifying the unlawful act after actual knowledge of the unlawful act;

(2) That substantial and irreparable injury to complainant's property will follow;

(3) That as to each item of relief granted greater injury will be inflicted upon the complainant by the denial of relief than will be inflicted upon the defendants by the granting of relief;

(4) That the complainant has no adequate remedy at law; and

(5) That the public officers charged with the duty to protect the complainant's property are unable or unwilling to furnish adequate protection.

(b) The hearing shall be held after due and personal notice has been given, in any manner that the court directs, to all known persons against whom relief is sought, and also to the chief of those public officials of the city or town within which the unlawful acts have been threatened or committed charged with the duty to protect the complainant's property; provided, that if a complainant also alleges that, unless a temporary restraining order is issued without notice, a substantial and irreparable injury to the complainant's property will be unavoidable, a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice, and a statement of the grounds justifying the issuance of the order shall be made a matter of record by the court; provided, further, that no temporary restraining order shall be issued except upon its also being made to appear to the satisfaction of the court, either from the testimony of witnesses or from written assurances filed by counsel, that:

(1) A principal representative or attorney of the employees or labor organizations participating in the dispute was informed of the time and place at which the application for a temporary restraining order would be presented sufficiently in advance to appear in opposition; or

(2) The complainant made every reasonable effort to comply with subsection (b)(1) of this section but was unable to do so; provided, that notification by mail alone shall not be deemed compliance with this section without proof of receipt.

(c) Testimony or written assurances shall set forth in detail the manner in which the complainant complied with subdivision (1) or (2) of subsection (b) of this section and shall be made part of the record in the case.

(d) If the defendants appear in opposition to the application for a temporary restraining order they shall be afforded an opportunity to cross-examine the complainant's witnesses at any length that is reasonable under the circumstances and a like opportunity to introduce evidence in opposition.

(e) In case a restraining order is granted, the matter shall be returnable at the earliest and most reasonable time, but in no event later than three (3) days from the date of the order, and shall take precedence over all matters, except older matters of the same character. The court shall hear the matters on any day except Saturday and Sunday.

(f) The restraining order shall not be renewable.

History of Section.
(P.L. 1936, ch. 2359, §§ 1, 2; G.L. 1938, ch. 299, §§ 1, 2; P.L. 1950, ch. 2500, § 1; G.L. 1950, ch. 299, § 1; P.L. 1951, ch. 2748, § 1; G.L. 1956, § 28-10-2.)



Chapter 28-10-3 - "Labor dispute" defined.

§ 28-10-3 "Labor dispute" defined.  (a) "Labor dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.

(b) "Labor dispute" does not include any controversy arising out of a demand that an employer recognize or bargain with a labor organization while another labor organization is the representative of employees in the unit as certified by the state labor relations commission or the national labor relations board, prior to the conduct of a new investigation and certification of representatives by the commission or board, or when a bona fide union has a valid existing contract made at a time prior to any current dispute when it represented a majority of the employees covered by the contract.

History of Section.
(G.L. 1938, ch. 299, § 2; P.L. 1951, ch. 2748, § 2; G.L. 1956, § 28-10-3.)



Chapter 28-10-4 - Relief denied to complainants in default.

§ 28-10-4 Relief denied to complainants in default.  No relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, and who has failed to make every reasonable effort to settle the dispute either by negotiation and with the aid of any available governmental machinery of mediation or voluntary arbitration when imposed by contract or by law.

History of Section.
(G.L. 1938, ch. 299, § 2; P.L. 1951, ch. 2748, § 2; G.L. 1956, § 28-10-4.)



Chapter 28-10-5 - Jury trial of contempts.

§ 28-10-5 Jury trial of contempts.  In all cases arising under this chapter in which a person is charged with contempt in a court of this state, the accused shall enjoy the right to a speedy and public trial by an impartial jury; provided, that this right does not apply to contempts committed in the presence of the court or so near to the court as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court.

History of Section.
(G.L. 1938, ch. 299, § 6; P.L. 1951, ch. 2748, § 3; G.L. 1956, § 28-10-5.)



Chapter 28-10-6 - "Person" defined.

§ 28-10-6 "Person" defined.  Whenever used in §§ 28-10-7 and 28-10-8, the word "person" means any individual, firm, association, corporation, or law enforcement agency, provided, that the word does not include any member of a city or town police department, any member of the division of state police, deputy sheriff, or any member of the militia of this state while acting in the course of duty and under the direction and order of any superior officer.

History of Section.
(P.L. 1938, ch. 2619, § 1; G.L. 1938, ch. 299, § 3; G.L. 1956, § 28-10-6; P.L. 1991, ch. 219, § 1; P.L. 2012, ch. 324, § 55.)



Chapter 28-10-7 - Tear gas prohibited.

§ 28-10-7 Tear gas prohibited.  It shall be unlawful for any person to use or to cause to be used during the progress of labor strikes or lockouts of any type, any tear gas, brombenzylcyanide, or any other gas which would affect the respiratory organs.

History of Section.
(P.L. 1938, ch. 2619, § 2; G.L. 1938, ch. 299, § 4; G.L. 1956, § 28-10-7.)



Chapter 28-10-8 - Penalty for use of gas.

§ 28-10-8 Penalty for use of gas.  (a) Any person violating any of the provisions of § 28-10-7 shall be liable for and required to pay a civil penalty in the amount of five hundred dollars ($500) for each and every offense. The civil penalty may be assessed in an action brought on behalf of the state in any court of competent jurisdiction.

(b) Each individual on whom tear gas, brombenzylcyanide, or any other gas is used which would affect respiratory organs shall be considered a separate offense for the purpose of this section.

History of Section.
(P.L. 1938, ch. 2619, § 3; G.L. 1938, ch. 299, § 5; G.L. 1956, § 28-10-8; P.L. 1986, ch. 198, § 16; P.L. 1991, ch. 219, § 1.)



Chapter 28-10-9 - Advertising for employees during labor dispute.

§ 28-10-9 Advertising for employees during labor dispute.  If an employer during the continuance of a strike, lockout, or other labor trouble among his or her employees publicly advertises in newspapers or by posters or otherwise for employees, or by himself or herself or his or her agents solicits persons to work for him or her to fill the places of strikers, he or she shall plainly in type as prominent as the largest printed matter in the body of the advertisement or poster explicitly mention in the advertisement or oral or written solicitations that a strike, lockout, or other labor trouble exists among his or her employees. If any person, firm, association, or corporation violates any provisions of this section, he or she or it shall be punished by a fine not exceeding one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1940, ch. 896, §§ 1, 2; P.L. 1955, ch. 3492, § 1; G.L. 1956, § 28-10-9.)



Chapter 28-10-11 - Employment of strikebreaker prohibited.

§ 28-10-11 Employment of strikebreaker prohibited.  (a) It shall be unlawful for any person, partnership, firm, or corporation, or officer or their agents, involved in a labor strike or lockout knowingly to employ in place of an employee involved in the labor strike or lockout any person who customarily and repeatedly offers himself or herself for employment in the place of employees involved in a labor strike or lockout, or to employ any person in place of an employee involved in a labor strike or lockout who is recruited, procured, supplied, or referred for employment by any person, partnership, agency, firm, or corporation not directly involved in the labor strike or lockout.

(b) It shall be unlawful for any person who customarily and repeatedly offers himself or herself for employment in place of employees involved in a labor strike or lockout to take or offer to take the place in employment of employees involved in a labor strike or lockout.

History of Section.
(P.L. 1963, ch. 200, § 1.)



Chapter 28-10-13 - Notice in advertising.

§ 28-10-13 Notice in advertising.  It shall be unlawful for any person, partnership, agency, firm, or corporation, or officer or their agents, to recruit, solicit, or advertise for employees, or refer persons to employment, in place of employees in a labor strike or lockout, without adequate notice to the person or in the advertisement that there is a labor strike or lockout at the place at which employment is offered and that the employment offered is in place of employees involved in the labor strike or lockout. "Adequate notice in an advertisement" means notice of equal prominence with any other matter contained in the advertisement.

History of Section.
(P.L. 1963, ch. 200, § 1.)



Chapter 28-10-13.1 - Police and fire services.

§ 28-10-13.1 Police and fire services.  (a) Recognizing that police and fire services provided by a municipality during a labor dispute are a public function, and recognizing further the need to secure the rights and safety of all parties to a labor dispute and the rights and safety of the general public, it shall be unlawful for any municipality, agent, servant, or employee of a municipality within the state to accept directly or indirectly from any person, partnership, firm, corporation, or labor union, or any of their officers or agents, involved in a labor strike or lockout compensation or reimbursement for any expense including salaries incurred by the person, partnership, firm, corporation, or labor union, or any of their officers or agents, in connection with the providing of police or fire services during a labor strike or lockout and in connection with the strike or lock out.

(b) For the purposes of this section, an off-duty police officer shall be considered an employee of a municipality within the state. Private security guard services provided by off-duty police officers shall be considered police services that are a function of the municipality and therefore prohibited under this chapter.

(c) It shall also be a violation of this chapter for an employer to compensate any municipality, agent, servant, or employee of a municipality for private security guard services.

History of Section.
(P.L. 1976, ch. 10, § 1; P.L. 1989, ch. 286, § 1.)



Chapter 28-10-14 - Penalty for violations.

§ 28-10-14 Penalty for violations.  Any person, partnership, agency, firm, or corporation violating §§ 28-10-11, 28-10-13, or 28-10-13.1 is guilty of a misdemeanor and upon conviction shall be sentenced to pay a fine of not more than five hundred dollars ($500) for each person recruited, supplied, procured, referred, or employed, or to suffer imprisonment for a term not exceeding one year, or both, at the discretion of the court.

History of Section.
(P.L. 1963, ch. 200, § 1; P.L. 1976, ch. 10, § 2; P.L. 1988, ch. 545, § 1; P.L. 1995, ch. 323, § 6.)






Chapter 28-11 - Hours of Employment

Chapter 28-11-1 - Standard day's work.

§ 28-11-1 Standard day's work.  Except as otherwise provided by law, labor performed in any manufacturing establishment, and all mechanical labor, during the period of ten (10) hours in any one day, shall be considered a legal day's work, unless otherwise agreed by the parties to the contract for the labor.

History of Section.
(G.L. 1923, ch. 85, § 37; P.L. 1928, ch. 1231, § 1; G.L. 1938, ch. 285, § 22; G.L. 1938, ch. 285, § 15; P.L. 1943, ch. 1313, § 1; G.L. 1956, § 28-11-1.)



Chapter 28-11-2 - Day's work for street railway employees.

§ 28-11-2 Day's work for street railway employees.  A day's work for all conductors and operators now employed, or who may subsequently be employed, in the operation of all street railways of whatever motive power in this state shall not exceed ten (10) hours work, to be performed within twelve (12) consecutive hours. No officer or agent of any corporation operating streetcars of whatever motive power in this state shall on any day exact from any of its employees more than ten (10) hours work within the twenty-four (24) hours of the natural day, and within twelve (12) consecutive hours; provided, that on all legal holidays, and on occasions when an unexpected contingency arises, demanding more than the usual service by the street railway corporation to the public, or from the employees to the corporation, and in case of accident or unavoidable delay, extra labor may be performed for extra compensation.

History of Section.
(P.L. 1902, ch. 1004, § 1; G.L. 1909, ch. 218, § 1; G.L. 1923, ch. 252, § 1; G.L. 1938, ch. 286, § 1; G.L. 1956, § 28-11-2.)



Chapter 28-11-3 - Contracts varying length of day on street railways.

§ 28-11-3 Contracts varying length of day on street railways.  The true intent and purpose of §§ 28-11-2  28-11-4 is declared to be to limit the usual hours of labor of the conductor and operator employees of street railway corporations, in the absence of agreement as to hours between the employees and their employer, to ten (10) hours actual work a day, to be performed within a period of twelve (12) consecutive hours, whether the employees are employed by the trip or trips, the job, the hour, the day, the week, the month or in any other manner. Nothing contained in this chapter shall be construed to forbid or prevent any employee, being eighteen (18) years of age or upwards, from laboring a greater or lesser number of hours a day in accordance with his or her contract to do so, nor to impose any penalty upon any person or corporation for permitting these employees to labor a greater or lesser number of hours in the performance of the contract.

History of Section.
(P.L. 1902, ch. 1004, § 2; P.L. 1902, ch. 1045, § 1; G.L. 1909, ch. 218, § 2; G.L. 1923, ch. 252, § 2; G.L. 1938, ch. 286, § 2; G.L. 1956, § 28-11-3.)



Chapter 28-11-4 - Penalty for violations by street railways.

§ 28-11-4 Penalty for violations by street railways.  Any street railway corporation violating any of the provisions of §§ 28-11-2 and 28-11-3 shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500), one-half ( 1/2) of that amount to the use of the complainant and the other one-half ( 1/2) to the use of the state.

History of Section.
(P.L. 1902, ch. 1004, § 3; G.L. 1909, ch. 218, § 3; G.L. 1923, ch. 252, § 3; G.L. 1938, ch. 286, § 3; G.L. 1956, § 28-11-4.)






Chapter 28-11.1 - Part-Time Elected Officials

Chapter 28-11.1-1 - Statement of policy.

§ 28-11.1-1 Statement of policy.  (a) The public interest requires that persons engaged in all lawful types of employment be encouraged to serve as elected members of part-time elected bodies. To facilitate this encouragement, it is necessary wherever practical for employers of part-time elected officials to provide flexible work schedules so that those employees serving as part-time elected officials might attend to the business of the people of the state of Rhode Island and its municipalities. The anticipated flexible work schedules shall be within the reasonable operation of the employer's business.

(b) The public interest also requires that all part-time elected officials of elected bodies be free from undue influence or pressure by their employers as it relates to their decisions and relative to legislation which they might consider or introduce.

(c) No employer shall be permitted to either directly or indirectly use any condition of the part-time elected official's employment as a means of influencing the legislator's vote on any legislation or introduction of his or her own legislation.

History of Section.
(P.L. 1989, ch. 138, § 1.)



Chapter 28-11.1-2 - Flexible work schedules.

§ 28-11.1-2 Flexible work schedules.  Every employer of a part-time elected official of an elected body shall be required to provide the employee with a flexible work schedule to accommodate the employee's attendance at the sessions necessary for the part-time elected officials of elected bodies wherever practical within the reasonable operation of the employer's business. An employer shall not be in violation of this provision if the employer cannot reasonably provide alternate work hours for an employee or if the service of the elected official would necessitate the hiring of additional or replacement employees. All disputes concerning compliance with this section shall be resolved under the provisions of chapter 10 of this title.

History of Section.
(P.L. 1989, ch. 138, § 1.)



Chapter 28-11.1-3 - Undue influence.

§ 28-11.1-3 Undue influence.  (a) It shall be unlawful for any employer of a part-time elected official of an elected body to:

(1) Fire or threaten to fire the employee based upon his or her activities or decisions as a part-time elected official of an elected body;

(2) Attempt to influence the employee to introduce legislation or vote on any legislation through job discrimination, compensation, or adverse job action;

(3) Discriminate against an employee in any area of his or her employment because of his or her legislative activities, votes, or business.

(b) All violations of this section shall be referred to the director of the department of labor and training and, if not resolved, shall be referred to the department of the attorney general for prosecution. Any person, firm, or corporation convicted of a violation of this section shall be subject to a fine up to one thousand dollars ($1,000) or up to one year in jail, or both.

History of Section.
(P.L. 1989, ch. 138, § 1.)



Chapter 28-11.1-4 - Exemptions.

§ 28-11.1-4 Exemptions.  This chapter shall not apply to any city or town where the holding of public office would violate state or federal law or would violate the charter of the city or town.

History of Section.
(P.L. 1989, ch. 138, § 1; P.L. 1990, ch. 357, § 1.)






Chapter 28-12 - Minimum Wages

Chapter 28-12-1 - Short title.

§ 28-12-1 Short title.  This chapter shall be known as and may be cited as the "Rhode Island Minimum Wage Act."

History of Section.
(P.L. 1956, ch. 3745, § 18; G.L. 1956, § 28-12-1.)



Chapter 28-12-2 - Definitions.

§ 28-12-2 Definitions.  As used in this chapter:

(1) "Advisory board" means a board created as provided in § 28-12-6;

(2) "Commissioner" means the minimum wage commissioner appointed by the director of labor and training as chief of the division of labor standards;

(3) "Director" means the director of labor and training or his or her duly authorized representative;

(4) "Employ" means to suffer or to permit to work;

(5) "Employee" includes any individual employed by an employer, but shall not include:

(i) Any individual employed in domestic service or in or about a private home;

(ii) Any individual employed by the United States;

(iii) Any individual engaged in the activities of an educational, charitable, religious, or nonprofit organization where the employer-employee relationship does not, in fact, exist, or where the services rendered to the organizations are on a voluntary basis;

(iv) Newspaper deliverers on home delivery, shoe shiners in shoe shine establishments, caddies on golf courses, pin persons in bowling alleys, ushers in theatres;

(v) Traveling salespersons or outside salespersons;

(vi) Service performed by an individual in the employ of his or her son, daughter, or spouse and service performed by a child under the age of twenty-one (21) in the employ of his or her father or mother;

(vii) Any individual employed between May 1 and October 1 in a resort establishment which regularly serves meals to the general public and which is open for business not more than six (6) months a year;

(viii) Any individual employed by an organized camp which does not operate for more than seven (7) months in any calendar year. However, this exemption does not apply to individuals employed by the camp on an annual, full-time basis. "Organized camp" means any camp, except a trailer camp, having a structured program including, but not limited to, recreation, education, and religious, or any combination of these.

(6) "Employer" includes any individual, partnership, association, corporation, business trust, or any person or group of persons acting directly or indirectly in the interest of an employer, in relation to an employee;

(7) "Occupation" means any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which individuals are gainfully employed;

(8) "Wage" means compensation due to an employee by reason of his or her employment.

History of Section.
(P.L. 1956, ch. 3745, § 1; P.L. 1956, ch. 3760, § 1; G.L. 1956, § 28-12-2; P.L. 1957, ch. 104, §§ 1, 4; P.L. 1962, ch. 105, § 1; P.L. 1974, ch. 152, § 1; P.L. 1979, ch. 110, § 1; P.L. 1986, ch. 218, § 1; P.L. 1994, ch. 347, § 1.)



Chapter 28-12-3 - Minimum wages.

§ 28-12-3 Minimum wages.  (a) Every employer shall pay to each of his or her employees: commencing July 1, 1999, at least the minimum wage of five dollars and sixty five cents ($5.65) per hour. Commencing September 1, 2000, the minimum wage is six dollars and fifteen cents ($6.15) per hour.

(b) Commencing January 1, 2004, the minimum wage is six dollars and seventy-five cents ($6.75) per hour.

(c) Commencing March 1, 2006, the minimum wage is seven dollars and ten cents ($7.10) per hour.

(d) Commencing January 1, 2007, the minimum wage is seven dollars and forty cents ($7.40) per hour.

(e) Commencing January 1, 2013, the minimum wage is seven dollars and seventy-five cents ($7.75) per hour.

History of Section.
(P.L. 1956, ch. 3745, § 2; G.L. 1956, § 28-12-3; P.L. 1957, ch. 104, § 2; P.L. 1962, ch 105, § 2; P.L. 1967, ch. 220, § 1; P.L. 1974, ch. 152, § 2; P.L. 1979, ch. 68, § 1; P.L. 1986, ch. 315, § 1; P.L. 1988, ch. 256, § 1; P.L. 1989, ch. 409, §§ 1, 2; P.L. 1990, ch. 222, § 1; P.L. 1995, ch. 323, § 7; P.L. 1996, ch. 286, § 1; P.L. 1996, ch. 294, § 1; P.L. 1999, ch. 56, § 1; P.L. 1999, ch. 106, § 1; P.L. 2000, ch. 109, § 31; P.L. 2000, ch. 156, § 1; P.L. 2000, ch. 239, § 1; P.L. 2003, ch. 383, § 1; P.L. 2003, ch. 385, § 1; P.L. 2006, ch. 5, § 1; P.L. 2006, ch. 6, § 1; P.L. 2012, ch. 313, § 1; P.L. 2012, ch. 345, § 1.)



Chapter 28-12-3.1 - Wages for minors.

§ 28-12-3.1 Wages for minors.  Every minor, fourteen (14) and fifteen (15) years of age shall be paid at a rate of not less than seventy-five percent (75%) of the minimum wages as specified in § 28-12-3; provided, every minor who works in excess of twenty-four (24) hours in any week shall be paid for all hours worked in that week at the hourly rate provided by § 28-12-3 or § 28-12-5(e).

History of Section.
(P.L. 1974, ch. 152, § 3; P.L. 1979, ch. 68, § 1; P.L. 1986, ch. 315, § 1.)



Chapter 28-12-3.2 - Wages for failure to furnish shift work.

§ 28-12-3.2 Wages for failure to furnish shift work.  An employer who requests or permits any employee to report for duty at the beginning of a work shift and does not furnish at least three (3) hours work on that shift, shall pay the employee not less than three (3) times the regular hourly rate. In the event that an employee reports for duty at the beginning of a work shift and the employer offers no work for him or her to perform, the employer shall pay the employee not less than three (3) times the regular hourly rate.

History of Section.
(P.L. 1974, ch. 152, § 3; P.L. 1981, ch. 411, § 1; P.L. 2004, ch. 6, § 32.)



Chapter 28-12-4.1 - Overtime pay.

§ 28-12-4.1 Overtime pay.  (a) Except as otherwise provided in this chapter, no employer shall employ any employee for a workweek longer than forty (40) hours unless the employee is compensated at a rate of one and one-half (1 1/2) times the regular rate at which he or she is employed for all hours worked in excess of forty (40) hours per week. Provided however, employers that pay any delivery drivers or sales merchandisers an overtime rate of compensation for hours worked in excess of forty (40) hours in any one week shall not calculate such overtime rate of compensation by fluctuating workweek method of overtime payment under 29 C.F.R. § 778.114.

(b) In any workweek in which an employee of a retail business is employed on a Sunday and/or a holiday at a rate of one and one-half (1 1/2) times the regular rate at which he or she is employed as provided in § 5-23-2, the hours worked on the Sunday and/or holiday shall be excluded from the calculation of overtime pay as required by this section.

History of Section.
(P.L. 1974, ch. 152, § 4; P.L. 1987, ch. 553, § 1; P.L. 2010, ch. 254, § 1; P.L. 2010, ch. 257, § 1.)



Chapter 28-12-4.2 - Bi-weekly overtime pay.

§ 28-12-4.2 Bi-weekly overtime pay.  Except as otherwise provided in this chapter, no employer shall employ any employee on a bi-weekly basis with hours worked and hourly wages averaged over that period for longer than forty (40) hours per week unless the employee is compensated at a rate of one and one-half (1 1/2) times the regular rate at which he or she is employed for all hours worked in excess of forty (40) hours per week.

History of Section.
(P.L. 1974, ch. 152, § 4.)



Chapter 28-12-4.3 - Exemptions.

§ 28-12-4.3 Exemptions.  (a) The provisions of §§ 28-12-4.1 and 28-12-4.2 do not apply to the following employees:

(1) Any employee of a summer camp when it is open no more than six (6) months of the year.

(2) Police officers, firefighters, and rescue service personnel employed by the cities and towns.

(3) Employees of the state or political subdivision of the state who may elect through a collective bargaining agreement, memorandum of understanding, or any other agreement between the employer and representatives of the employees, or if the employees are not represented by an exclusive bargaining agent, through an agreement or understanding arrived at between the employer and the employee prior to the performance of work, to receive compensatory time off for hours worked in excess of forty (40) in a week. The compensatory hours shall at least equal one and one half (1 1/2) times the hours worked over forty (40) in a week. If compensation is paid to an employee for accrued compensatory time, the compensation shall be paid at the regular rate earned by the employee at the time of payment. At the time of termination, unused accrued compensatory time shall be paid at a rate not less than:

(i) The average regular rate received by the employee during the last three (3) years of the employee's employment, or

(ii) The final regular rate received by the employee, whichever is higher.

(4) Any employee employed in a bona fide executive, administrative, or professional capacity, as defined by the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., compensated for services on a salary basis of not less than two hundred dollars ($200) per week.

(5) Any employee as defined in subparagraph (a)(4) of this section unless the wages of the employee, if computed on an hourly basis, would violate the applicable minimum wage law.

(6) Any salaried employee of a nonprofit national voluntary health agency who elects to receive compensatory time off for hours worked in excess of forty (40) hours per week.

(7) Any employee, including drivers, driver's helpers, mechanics, and loaders of any motor carrier, including private carriers, with respect to whom the U.S. secretary of transportation has power to establish qualifications and maximum hours of service pursuant to the provisions of 49 U.S.C. § 3102.

(8) Any employee who is a salesperson, parts person, or mechanic primarily engaged in the sale and/or servicing of automobiles, trucks or farm implements, and is employed by a non-manufacturing employer primarily engaged in the business of selling vehicles or farm implements to ultimate purchasers, to the extent that the employers are exempt under the federal Wage-Hour and Equal Pay Act, 29 U.S.C. § 201 et seq. and 29 U.S.C. § 213(b)(10); provided, that the employee's weekly, bi-weekly, or monthly actual earnings exceed an amount equal to the employee's basic contractual hourly rate of pay times the number of hours actually worked plus the employee's basic contractual hourly rate of pay times one-half ( 1/2) the number of hours actually worked in excess of forty (40) hours per week.

(9) Any employee employed in agriculture; however, this exemption applies to all agricultural enterprises that produce greenhouse crops, fruit and vegetable crops, herbaceous crops, sod crops, viticulture, viniculture, floriculture, feed for livestock, forestry, dairy farming, aquaculture, the raising of livestock, furbearing animals, poultry and eggs, bees and honey, mushrooms, and nursery stock. This exemption also applies to nursery workers.

(10) Any employee of an air carrier subject to the provisions of title 45 U.S.C. § 181 et seq., of the Railway Labor Act when the hours worked by such employee in excess of forty (40) in a work week are not required by the air carrier, but are arranged through a voluntary agreement among employees to trade scheduled work hours.

(b) Nothing in this section exempts any employee who under applicable federal law is entitled to overtime pay or benefits related to overtime pay.

History of Section.
(P.L. 1974, ch. 152, § 4; P.L. 1978, ch. 403, § 1; P.L. 1981, ch. 22, § 1; P.L. 1985, ch. 276, § 1; P.L. 1986, ch. 514, § 1; P.L. 1989, ch. 65, § 1; P.L. 1997, ch. 155, § 1; P.L. 1998, ch. 281, § 1; P.L. 2012, ch. 148, § 1; P.L. 2012, ch. 184, § 1.)



Chapter 28-12-4.4 - Regulations.

§ 28-12-4.4 Regulations.  The director of labor and training shall by regulations define and delimit the employees designated in § 28-12-4.3. Before any regulation is adopted, amended, or repealed, there shall be a public hearing on it at which all persons in favor of or opposed to the adoption, amendment, or repeal of the regulation may be heard. Notice of the public hearing shall be published at least once not less than twenty (20) days prior to the hearing in a newspaper or newspapers having aggregate general circulation throughout the state. A record shall be made of all proceedings at the public hearing.

History of Section.
(P.L. 1974, ch. 152, § 4.)



Chapter 28-12-5 - Employees receiving gratuities  Incentive-based wages  Certain employees of nonprofit entities.

§ 28-12-5 Employees receiving gratuities  Incentive-based wages  Certain employees of nonprofit entities.  (a) Every employer shall pay to each of his or her employees who, are engaged in any work or employment in which gratuities have customarily and usually constituted a part of his or her weekly income, the rate as provided by §§ 28-12-3 and 28-12-3.1.

(b) Allowance for gratuities as part of the hourly wage rate for restaurants, hotels, and other industries except taxicabs and limited public motor vehicles shall be an amount equal to the applicable minimum rates as provided by §§ 28-12-3 and 28-12-3.1 less two dollars and eighty-nine cents ($2.89) per hour. "Gratuities" means voluntary monetary compensation received directly or indirectly by the employee for services rendered.

(c) Each employer desiring to deduct for gratuities as part of the minimum rates as provided in §§ 28-12-3 and 28-12-3.1 wages paid to an employee shall provide substantial evidence that the amount shall be set out in the formula in subsection (b) of this section; however, the cash wage shall not be less than two dollars and eighty-nine cents ($2.89) per hour. The director of labor and training shall notify employers concerning what type of proof shall be accepted as substantial evidence for the purpose of this subsection. Employees involved shall be entitled to a hearing on the question of the amount of deduction if they so desire.

(d) In cases where wages are figured by the employer on an incentive basis in such a manner that an employee of reasonable average ability earns at least the minimum wage established by §§ 28-12-3 and 28-12-3.1, it shall be taken that the employer has complied with this statute. It shall be of no concern to the director of labor and training how the employer arrives at its wage scale so long as it is not unreasonable in its demands on the employee.

(e) Where, in the case of the employment of a full-time student who has not attained his or her nineteenth (19th) birthday engaged in the activities of a nonprofit association or corporation, whose aims and objectives are religious, educational, librarial, or community service in nature, the employer-employee relationship does exist, the employer shall pay to each such employee wages at a rate of not less than ninety percent (90%) of the minimum wage as specified in § 28-12-3. In case of any conflict between provisions of this section and those of § 28-12-3.1, the provisions of § 28-12-3.1 shall govern.

History of Section.
(P.L. 1956, ch. 3745, § 2; G.L. 1956, § 28-12-5; P.L. 1957, ch. 104, § 2; P.L. 1962, ch. 105, § 4; P.L. 1963, ch. 135, § 1; P.L. 1966, ch. 50, § 1; P.L. 1966, ch. 140, § 1; P.L. 1967, ch. 220, § 2; P.L. 1974, ch. 152, § 5; P.L. 1975, ch. 302, § 1; P.L. 1979, ch. 68, § 1; P.L. 1986, ch. 315, § 1; P.L. 1996, ch. 286, § 2; P.L. 1996, ch. 294, § 2; P.L. 1999, ch. 56, § 1; P.L. 1999, ch. 106, § 1; P.L. 2000, ch. 156, § 1; P.L. 2000, ch. 239, § 1; P.L. 2004, ch. 6, § 32.)



Chapter 28-12-6 - Occupational administrative regulations.

§ 28-12-6 Occupational administrative regulations.  (a) For any occupation for which no wage order issued pursuant to chapter 289 of the general laws of 1938, as amended, was in effect on May 2, 1956, the director of labor and training, after consultation with an advisory board appointed by him or her and composed of one representative each of the employer and employees in the affected occupation and of one disinterested person representing the public, shall make any administrative regulations that he or she deems appropriate to carry out the purposes of this chapter or are necessary to prevent the circumvention or evasion of these purposes, and to safeguard the minimum wage rates established by this chapter.

(b) The regulations may include, but are not limited to, regulations defining and delimiting the terms used in this chapter; outside salespersons or traveling salespersons; learners and apprentices, their number, proportion, and length of service. The regulations may also include provisions for special or extra pay for special, overtime, or extra work; no deductions shall be permitted for incentive commissions or bonuses earned by sales personnel.

(c) Regulations issued by the director of labor and training pursuant to this section are effective only after publication and public hearing by the director of labor and training at which hearing any person may be heard.

(d) Neither the director of labor and training, nor the commissioner of minimum wage, nor any advisory board set up under this chapter shall have any right, power, or authority to increase or decrease the minimum fair wage rates designated in § 28-12-3, nor to permit or authorize deductions to be made from the minimum fair wage rates, except as otherwise provided in this chapter.

History of Section.
(P.L. 1956, ch. 3745, § 5; G.L. 1956, § 28-12-6.)



Chapter 28-12-7 - Revision of regulations.

§ 28-12-7 Revision of regulations.  (a) The director of labor and training may, from time to time, propose modifications of or additions to any administrative regulations issued pursuant to § 28-12-6, or existing on May 2, 1956, in any mandatory wage order issued under the provisions of chapter 289 of the general laws of 1938, as amended.

(b) Notice shall be given of a public hearing to be held by the director of labor and training not less than thirty (30) days after the publication at which all persons in favor of or opposed to the modifications or additions may be heard.

(c) After the hearing, the director of labor and training may issue an order putting into effect the modifications of or additions to the administrative regulations as he or she deems appropriate; provided, that neither the director of labor and training, nor the commissioner of minimum wage, nor any advisory board set up under this chapter shall have any right, power, or authority to increase or decrease the minimum fair wage rates designated in § 28-12-3, nor to permit or authorize deductions to be made from the minimum fair wage rates, except as provided in this chapter.

History of Section.
(P.L. 1956, ch. 3745, § 6; G.L. 1956, § 28-12-7.)



Chapter 28-12-8 - Judicial review of regulations.

§ 28-12-8 Judicial review of regulations.  (a) Any interested person in any occupation for which any wage order or any administrative regulation has been issued under the provisions of this chapter who maybe aggrieved by any order or regulation may obtain the review of the order or regulation in the superior court for Providence and Bristol counties by filing in the court within thirty (30) days after the date of publication of the order or regulation a written petition praying that the order or regulation be modified or set aside. A copy of the petition shall be served upon the director of labor and training. The findings of facts shall be conclusive upon the court. The court shall determine whether the order or regulation is in accordance with law.

(b) Hearings in the superior court on all appeals taken under the provisions of this chapter shall take precedence over all matters, except matters of the same character. The jurisdiction of the court shall be exclusive and its judgment and decree shall be final except that the judgment and decree shall be subject to review by the supreme court.

(c) The commencement of proceedings under subsection (a) of this section shall not operate as a stay of a wage order or of an administrative regulation issued under the provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3745, § 7; G.L. 1956, § 28-12-8.)



Chapter 28-12-9 - Workers with disabilities.

§ 28-12-9 Workers with disabilities.  The director of labor and training may provide by regulation, after a public hearing at which any person may be heard, for the employment in any occupation at wages lower than the wage rates applicable under this chapter of individuals whose earning capacity is impaired by physical or mental disability as he or she may find appropriate to prevent curtailment of opportunities for employment, to avoid undue hardship, and to safeguard the applicable wage rates under this chapter. No employee shall be employed at wages fixed pursuant to this section except under a special license issued under applicable regulations of the director of labor and training.

History of Section.
(P.L. 1956, ch. 3745, § 8; G.L. 1956, § 28-12-9; P.L. 1999, ch. 83, § 62; P.L. 1999, ch. 130, § 62.)



Chapter 28-12-10 - Learners and apprentices.

§ 28-12-10 Learners and apprentices.  Notwithstanding any order or regulation previously issued under chapter 289 of the general laws of 1938, as amended, the director of labor and training may provide by regulation, after a public hearing at which any person may be heard, for the employment in the occupation at the wages lower than the wage rates applicable under this chapter for learners and apprentices as the director of labor and training finds appropriate to prevent curtailment of opportunities for employment, and to safeguard the wage rates applicable under this chapter. No employee shall be employed at wages fixed pursuant to this section except under special license issued under applicable regulation of the director of labor and training. After a learner or apprentice has been employed for ninety (90) days, he or she shall be paid the rate provided in § 28-12-3, notwithstanding any order or administrative regulation previously issued under chapter 289 of the general laws of 1938.

History of Section.
(P.L. 1956, ch. 3745, § 9; G.L. 1956, § 28-12-10; R.P.L. 1957, ch. 104, § 3; P.L. 1962, ch. 105, § 5; P.L. 1967, ch. 220, § 3; P.L. 1995, ch. 323, § 7.)



Chapter 28-12-11 - Posting of law and orders.

§ 28-12-11 Posting of law and orders.  Every employer subject to any provision of this chapter or of any regulations or orders issued under this chapter shall keep a summary of this chapter, approved by the director of labor and training, and copies of any applicable wage orders and regulations issued under this chapter, posted in a conspicuous and accessible place in or about the premises where any person subject to them is employed. Employers shall be furnished copies of summaries, orders, and regulations by the state on request without charge.

History of Section.
(P.L. 1956, ch. 3745, § 11; G.L. 1956, § 28-12-11.)



Chapter 28-12-12 - Records of employers.

§ 28-12-12 Records of employers.  Every employer subject to any provision of this chapter, or of any regulation or order issued under this chapter, shall make and keep for a period of not less than three (3) years in or about the premises where any employee is employed a record of the name, address, and occupation of each of his or her employees, the rate of pay, and the amount paid each pay period to each employee, the hours worked each day and each work week by the employee, and any other information that the director of labor and training shall prescribe by regulation as necessary or appropriate for the enforcement of the provisions of this chapter or the regulations or orders issued under this chapter. The records shall be open for inspection or transcription by the director of labor and training or his or her authorized representative at any reasonable time. Every employer shall furnish to the director of labor and training or to his or her authorized representative on demand a sworn statement of the records and information upon forms prescribed or approved by the director of labor and training.

History of Section.
(P.L. 1956, ch. 3745, § 10; G.L. 1956, § 28-12-12; P.L. 1992, ch. 44, § 1.)



Chapter 28-12-13 - Responsibility for enforcement.

§ 28-12-13 Responsibility for enforcement.  The provisions of this chapter shall be carried out by the division of labor standards and it shall be the duty of the division of labor standards to administer the provisions of this chapter, to administer the labor laws of this state concerning women and children, and in general to be responsible for the welfare of women and children employed in industry in this state. Subject to the rules of civil service, the director of labor and training shall appoint a qualified person to act as chief of the division of labor standards.

History of Section.
(P.L. 1956, ch. 3745, § 3; G.L. 1956, § 28-12-13; P.L. 1973, ch. 250, § 2; P.L. 1986, ch. 198, § 17.)



Chapter 28-12-14 - Enforcement powers.

§ 28-12-14 Enforcement powers.  The director or the commissioner or any authorized representative of either shall have the authority to:

(1) Investigate and ascertain the wages of persons employed in any occupation in this state.

(2) Enter and inspect the places of business or employment of any employer of employees in any occupation in the state for the purpose of examining and inspecting any or all books, registers, payrolls, and other records of any employer that in any way relate to or have a bearing on the question of wages, hours, and other conditions of employment of any employees, and may question employees for the purpose of ascertaining whether the provisions of this chapter and the orders and regulations issued under this chapter have been and are being complied with.

(3) Require from any employer of employees in any occupation in this state full and correct statements, in writing, including sworn statements with respect to wages, hours, names, addresses, and any other information pertaining to his or her employees and their employment that the director or the commissioner or their authorized representative deems necessary or appropriate.

(4) Administer rules and require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to any matter under investigation. The subpoena shall be signed and issued by the director or the commissioner and shall be served and have the same effect as if issued out of the superior court.

(5) Cause the depositions of witnesses residing within or outside of the state to be taken in the manner prescribed for like depositions in civil actions in the superior court.

(6) Carry out the provisions of this chapter.

(7) Bring all actions, suits, complaints, and prosecutions for the violation of any of the provisions of this chapter. Complaints shall be signed and issued by the director or the commissioner or any authorized representative of either.

History of Section.
(P.L. 1956, ch. 3745, § 3; G.L. 1956, § 28-12-14; P.L. 1986, ch. 198, § 17.)



Chapter 28-12-15 - Hindering enforcement  Failure to carry out administrative requirements.

§ 28-12-15 Hindering enforcement  Failure to carry out administrative requirements.  Any employer who: (1) hinders or delays the director of labor and training or his or her authorized representative in the performance of his or her duties in the enforcement of this chapter, (2) refuses to admit the director of labor and training or his or her authorized representative to any place of employment, (3) fails to make, keep, and preserve any records as required under the provisions of this chapter, (4) falsifies any record, (5) refuses to make any record accessible to the director of labor and training or his or her authorized representative upon demand, (6) refuses to furnish a sworn statement of the record or any other information required for the proper enforcement of this chapter to the director of labor and training or his or her authorized representative upon demand, or (7) fails to post a summary of this chapter or a copy of any applicable regulation or order as required by § 28-12-11, shall be deemed in violation of this chapter and shall, upon conviction, be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500). Each day of violation shall constitute a separate offense.

History of Section.
(P.L. 1956, ch. 3745, § 12; G.L. 1956, § 28-12-15; P.L. 2000, ch. 109, § 54.)



Chapter 28-12-16 - Discrimination against employees invoking provisions.

§ 28-12-16 Discrimination against employees invoking provisions.  Any employer who discharges or in any other manner discriminates against any employee because the employee has made any complaint to his or her employer, to the director of labor and training, or to his or her authorized representative because:(1) he or she has not been paid wages in accordance with the provisions of this chapter, (2) the employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this chapter, (3) the employee has testified or is about to testify in any such proceeding, or (4) the employee has served or is about to serve on a wage board, shall be deemed in violation of this chapter, and shall, upon conviction, be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1956, ch. 3745, § 12; G.L. 1956, § 28-12-16.)



Chapter 28-12-17 - Payment of substandard wages.

§ 28-12-17 Payment of substandard wages.  Any employer who pays or agrees to pay wages at a rate less than the rate applicable under this chapter shall be deemed in violation of this chapter and shall, upon conviction, be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisoned for not less than ten (10) days nor more than ninety (90) days, or both, and each week for any portion of which the employer failed to pay any employee less than the rate applicable under this chapter shall constitute a separate offense as to each employee.

History of Section.
(P.L. 1956, ch. 3745, § 12; G.L. 1956, § 28-12-17.)



Chapter 28-12-18 - Penalty for other violations.

§ 28-12-18 Penalty for other violations.  Any employer who otherwise violates any provision of this chapter or of any regulation or order issued under this chapter shall be deemed in violation of this chapter and shall upon conviction be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500). Each day of violation shall constitute a separate offense.

History of Section.
(P.L. 1956, ch. 3745, § 12; G.L. 1956, § 28-12-18.)



Chapter 28-12-19 - Actions for relief.

§ 28-12-19 Actions for relief.  Any person aggrieved by a violation of this chapter shall be entitled to relief as provided in chapter 28-14 ("Payment of Wages").

History of Section.
(P.L. 1956, ch. 3745, § 13; G.L. 1956, § 28-12-19; P.L. 2012, ch. 306, § 1; P.L. 2012, ch. 344, § 1.)



Chapter 28-12-20 - Assignment of wage claim and action by department.

§ 28-12-20 Assignment of wage claim and action by department.  At the written request of an employee paid less than the wage to which he or she is entitled under or by virtue of this chapter, the director of labor and training or the commissioner of minimum wage may take an assignment of the employee's wage claim in trust for the assigning employee and may bring any legal action necessary to collect the claim, and the employer shall be required to pay the costs and any reasonable attorney's fees that may be allowed by the court.

History of Section.
(P.L. 1956, ch. 3745, § 13; G.L. 1956, § 28-12-20.)



Chapter 28-12-21 - More favorable laws preserved.

§ 28-12-21 More favorable laws preserved.  Any standards relating to minimum wages, maximum hours, overtime compensation, or other working conditions in effect under any other law of this state which are more favorable to employees than those applicable to those employees under this chapter or the regulations and orders issued under this chapter, shall not be deemed to be amended, rescinded, or otherwise affected by this chapter but shall continue in full force and effect and may be enforced as provided by law unless and until they are specifically superseded by standards more favorable to those employees by operation or in accordance with regulations or orders issued under this chapter.

History of Section.
(P.L. 1956, ch. 3745, § 14; G.L. 1956, § 28-12-21; P.L. 2000, ch. 109, § 31.)



Chapter 28-12-22 - Collective bargaining rights preserved.

§ 28-12-22 Collective bargaining rights preserved.  Nothing in this chapter shall be deemed to interfere with, impede, or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the applicable minimum under the provisions of this chapter.

History of Section.
(P.L. 1956, ch. 3745, § 15; G.L. 1956, § 28-12-22.)



Chapter 28-12-23 - Annual appropriation.

§ 28-12-23 Annual appropriation.  The general assembly shall annually appropriate any sum that it deems necessary to provide for an appropriate staff for office and other necessary expenses for the administration and enforcement of this chapter; and the state controller is authorized and directed to draw his or her orders on the general treasurer for the payment of that sum, or so much of it as may from time to time be required, upon receipt by him or her of proper vouchers, approved by the chief of the division of labor standards and the director of labor and training.

History of Section.
(P.L. 1956, ch. 3745, § 4; G.L. 1956, § 28-12-23.)



Chapter 28-12-24 - Severability.

§ 28-12-24 Severability.  If any provision of this chapter, or its application to any person or circumstances, is held invalid, the remainder of the chapter and its application to other persons or circumstances shall not be affected by the invalidity.

History of Section.
(P.L. 1956, ch. 3745, § 17; G.L. 1956, § 28-12-24.)






Chapter 28-13 - Measurement of Work in Textile Factories

Chapter 28-13-1 - Posting of job rates  Pick clocks.

§ 28-13-1 Posting of job rates  Pick clocks.  (a) The occupier or manager of every textile factory shall post in every room where any employees work by the job, in legible writing or printing, and in sufficient numbers to be easily accessible to those employees, specifications of the character of each kind of work to be done by them and the rate of compensation.

(b) The specifications in the case of weaving rooms shall state the intended and maximum length of a cut or piece, the count per inch of thread, and the number of picks per inch, width of loom, width of cloth woven in the loom, and the price per cut or piece, or per pound; or, if payment is made per pick or per yard, the price per pick or per yard.

(2) Each warp shall bear a designating ticket or mark of identification. In mills operating looms on a piece rate basis, pick clocks shall be placed on each loom in operation, and each weaver shall be paid according to the number of picks registered on the clock.

(c) This chapter shall not apply to so called gang looms or to the weaving of carpets or elastic webbing.

(d) Violation of any provision of this chapter shall for the first offense be punished by a fine of not more than one hundred dollars ($100), for the second offense by a fine of not more than two hundred dollars ($200), and for a subsequent offense by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than one month, or both.

History of Section.
(P.L. 1936, ch. 2291, § 1; G.L. 1938, ch. 295, § 1; G.L. 1956, § 28-13-1.)






Chapter 28-14 - Payment of Wages

Chapter 28-14-1 - Definitions.

§ 28-14-1 Definitions.  Whenever used in this chapter:

(1) "Director" means the director of the department of labor and training or his or her duly authorized representative.

(2) "Employee" means any person suffered or permitted to work by an employer, except that independent contractors or subcontractors shall not be considered employees.

(3) "Employer" means any individual, firm, partnership, association, joint stock company, trust, corporation, receiver, or other like officer appointed by a court of this state, and any agent or officer of any of the previously mentioned classes, employing any person in this state.

(4) "Wages" means all amounts at which the labor or service rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, commission basis, or other method of calculating the amount.

History of Section.
(P.L. 1941, ch. 1069, § 1; G.L. 1956, § 28-14-1; P.L. 1986, ch. 218, § 1; P.L. 1993, ch. 138, art. 53, § 1.)



Chapter 28-14-2 - Payment of wages  Form of payment  Establishment of regular paydays.

§ 28-14-2 Payment of wages  Form of payment  Establishment of regular paydays.  Every employer shall establish a regular payday on which wages shall be paid in full in lawful money of the United States, or checks on banks convertible into cash on demand at full face value. Each employee must be notified in writing, or by posted notice that may readily be seen by all employees, of a change in the scheduled payday at least three (3) paydays in advance of a scheduled change. Each scheduled payday shall fall within nine (9) days of the end of the payroll period for which wages are computed unless prevented by inevitable casualty; provided, that if the ninth (9th) day is a holiday, payment upon the next business day shall be deemed a compliance with the terms of this section; and provided, further, that if at any time of payment any employee is absent from his or her place of labor, he or she shall be entitled to payment on demand at any time thereafter.

History of Section.
(P.L. 1977, ch. 223, § 2.)



Chapter 28-14-2.1 - Statement of earnings.

§ 28-14-2.1 Statement of earnings.  On every regular payday, every employer shall furnish to any employee the following:

(1) A statement of the hours worked by that employee during the applicable pay period; provided, that the statement need not be furnished to an employee described in § 28-12-4.3;

(2) A record of all deductions made from that employee's gross earnings during the pay period together with an explanation of the basis or reason for the deductions; and

(3) For employers engaged only in the commercial construction industry, a record of the employee's hourly regular rate of pay. As used in this subsection, "commercial construction industry" includes a business which engages in the doing of work or the furnishing of materials, or both, in the building, erection, alteration, or preparation of an improvement on commercial real property.

History of Section.
(P.L. 1977, ch. 223, § 2; P.L. 1986, ch. 198, § 18; P.L. 1993, ch. 376, § 1.)



Chapter 28-14-2.2 - Frequency of payment.

§ 28-14-2.2 Frequency of payment.  (a) Except as provided in §§ 28-14-4 and 28-14-5, every employee other than employees of the state and its political subdivisions and of religious, literary, or charitable corporations shall be paid weekly all due wages from his or her employer, except those employees whose compensation is fixed at a biweekly, semi-monthly, monthly, or yearly rate.

(b) The director may, upon written petition showing good and sufficient reason, permit the employer and its affiliates to pay wages less frequently than weekly provided: (1) The employer and its affiliates have more than two thousand five hundred (2500) employees located in Rhode Island; (2) The employer's average payroll exceeds one hundred thirty-five percent (135%) of the average compensation of all employees in the state as defined in subsection 42-64.11-2(c); (3) The employer makes payment of wages regularly on a predesignated date no less than twice per month; and (4) The employer provides proof of a surety bond or other sufficient demonstration of security in the amount of the highest biweekly payroll exposure in the preceding year for the employees subject to the petition.

History of Section.
(P.L. 1977, ch. 223, § 2; P.L. 2011, ch. 340, § 1; P.L. 2011, ch. 372, § 1; P.L. 2012, ch. 272, § 1; P.L. 2012, ch. 282, § 1.)



Chapter 28-14-3 - Deduction and payment of union dues.

§ 28-14-3 Deduction and payment of union dues.  Whenever a majority of the members of the duly certified collective bargaining unit in any place of employment requests, in writing, from their employer that their union dues be deducted from their salary, the dues shall be deducted and remitted together with a list of the members whose dues have been deducted and the amount so deducted to the treasurer of the labor union designated by the employee in the request. The deductions shall be taken out according to appropriate payroll periods.

History of Section.
(P.L. 1955, ch. 3559, § 2; G.L. 1956, § 28-14-3.)



Chapter 28-14-3.1 - Payroll deductions.

§ 28-14-3.1 Payroll deductions.  (a) Subject to any provisions of the general laws or the public laws to the contrary, whenever any employer provides for a payroll deduction for any purpose, the employer shall transfer those funds deducted to the appropriate person, agency, partnership, or corporation entitled to the money deducted, within twenty-one (21) days following the last day of the month in which the deduction is made, except if the person, agency, partnership, or corporation entitled to money deducted permits otherwise in writing.

(b) Any employer who violates the provisions of this section shall be liable to an employee in a civil action brought by the employee for any loss sustained by the employee as a result of a violation.

(c) In addition to the penalty provided by subsection (b) of this section, any employer who fails, intentionally, or who fails after written notification by the employee or by the collective bargaining representative of the employee, to transfer funds as required by subsection (a) of this section within thirty (30) days following the last day of the month in which the deduction is made, shall be liable for an additional penalty in the amount of fifty dollars ($50.00) for each day beyond the thirty (30) day period during which he or she fails to transfer the funds. This additional penalty shall be payable to the employee from whose wages the funds were deducted.

History of Section.
(P.L. 1984, ch. 240, § 1; P.L. 1990, ch. 146, § 1.)



Chapter 28-14-4 - Payment on separation by employer.

§ 28-14-4 Payment on separation by employer.  (a) Whenever an employee separates or is separated from the payroll of an employer, the unpaid wages or compensation of the employee shall become due on the next regular payday and payable at the usual place of payment.

(b) Whenever an employee separates or is separated from the payroll of an employer after completing at least one year of service, any vacation pay accrued or awarded by collective bargaining, written or verbal company policy, or any other written or verbal agreement between employer and employee shall become wages and payable in full or on a prorated basis with all other due wages on the next regular payday for the employee.

(c) Whenever an employer separates an employee from the payroll as a result of the employer liquidating the business, merging the business, disposing the business, or removing the business out of state, all wages become immediately due and payable within twenty-four (24) hours of the time of separation at the usual place of payment. Additionally, if the employee has completed at least one year of service with the employer, holiday pay, vacation pay in full or on a prorated basis, and insurance benefits due the employee under a collective bargaining agreement, company policy, or other agreement between the employer and employee shall be considered as unpaid wages due and payable within twenty-four (24) hours of the time of separation at the usual place of payment.

History of Section.
(P.L. 1941, ch. 1669, § 2; P.L. 1942, ch. 1237, § 1; G.L. 1956, § 28-14-4; P.L. 1959, ch. 139, § 1; P.L. 1987, ch. 306, § 1; P.L. 2004, ch. 84, § 1.)



Chapter 28-14-5 - Payment in event of industrial dispute.

§ 28-14-5 Payment in event of industrial dispute.  In the event of the suspension of work as the result of an industrial dispute, the wages and compensation earned and unpaid at the time of the suspension, without abatement or reduction, shall become due and payable at the next regular payday.

History of Section.
(P.L. 1941, ch. 1069, § 2; P.L. 1942, ch. 1237, § 1; G.L. 1956, § 28-14-5.)



Chapter 28-14-6 - Payment of wages of deceased employees.

§ 28-14-6 Payment of wages of deceased employees.  (a) Any employer, including the state or a municipal corporation, may at any time after thirty (30) days from the death of an employee pay all wages or personal earnings due to the deceased employee, in order of preference, to: (1) the surviving husband or wife; (2) children eighteen (18) years of age or older in equal shares; (3) father and mother, or the survivor; (4) sisters and brothers in equal shares of the deceased employee; or (5) the person who has paid the funeral bill of the deceased employee; provided the employer has no actual notice of the issuance of any letters testamentary or letters of administration upon the estate of the deceased employee, or of the pendency of any petition for them, provided the wages or personal earnings do not exceed the sum of one hundred fifty dollars ($150).

(b) The payment of wages or personal earnings as provided in subsection (a) of this section shall be a full discharge and release to the employer from any claim for those wages or personal earnings by the estate of the deceased employee or any other person.

(c) As a condition of payment, the employer may require satisfactory proof by affidavit or otherwise as to the relationship of the parties and may also require proper receipts or releases for the payment or payments.

History of Section.
(P.L. 1941, ch. 1069, § 2A; P.L. 1947, ch. 1945, § 1; G.L. 1956, § 28-14-6.)



Chapter 28-14-6.1 - Priority of wages due from employer in receivership or insolvency proceedings.

§ 28-14-6.1 Priority of wages due from employer in receivership or insolvency proceedings.  In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, the wages or compensation earned and unpaid not exceeding three hundred dollars ($300) to each wage earner earned within three (3) months of the commencement of the proceeding shall have the same priority in advance of payment of dividends to creditors as is given to wages under the federal Bankruptcy Act, 11 U.S.C. § 101 et seq. That amount shall be paid as soon as sufficient sums are available, to employees entitled to the same according to the records of the employer; the employees being relieved of the necessity of filing claims with the receiver, assignee, or trustee unless the amount payable as shown on the books of the employer is not acceptable to any employee, in which case, the employee shall file his or her claim in the same manner as other creditors of the employer.

History of Section.
(G.L., § 28-14-6.1; P.L. 1960, ch. 120, § 1.)



Chapter 28-14-8 - Payment of undisputed amounts in wage disputes.

§ 28-14-8 Payment of undisputed amounts in wage disputes.  In case of a dispute over wages, the employer shall give written notice to the employee of the amount of wages that he or she concedes to be due and shall pay that amount without condition within the time set by this chapter; provided, that acceptance by the employee of this payment shall not constitute a release as to the balance of his or her claim.

History of Section.
(P.L. 1941, ch. 1069, § 4; G.L. 1956, § 28-14-8.)



Chapter 28-14-9 - Effect of private agreements  Payment of bonuses.

§ 28-14-9 Effect of private agreements  Payment of bonuses.  Nothing contained in this chapter shall in any way limit or prohibit the payment of wages or compensation at more frequent intervals, or in greater amounts or in full when or before due, but no provision of this chapter can in any way be contravened or set aside by a private agreement; provided, that no agreement contained in a written contract relating to the payment of any bonus in addition to the payment of wages shall be subject to the provisions of this chapter.

History of Section.
(P.L. 1941, ch. 1069, § 5; G.L. 1956, § 28-14-9.)



Chapter 28-14-10 - Wage deductions unaffected.

§ 28-14-10 Wage deductions unaffected.  (a) None of the sections of this chapter shall be applicable to, control, or prohibit the deduction from wages of an employee by an employer in accordance with the terms of a collective bargaining agent of a majority of the employees in a bargaining unit of employees in which the employee is employed; provided, that the amount deducted from the wages of the employee is to be: (1) used for the purpose of defraying the costs of legal services, counsel fees, or contribution to a prepaid legal services plan for those employees, their families, and their dependents, or (2) paid to pension, welfare, vacation, or annuity plans or an insurance plan for accident, health, disability, or life coverage or similar plans, complete provisions for which are contained in a collective bargaining agreement or a supplemental agreement as provided in them between the employer and the authorized bargaining agent of the employees and those plans are for the benefit of employees, their dependents, and beneficiaries in the bargaining unit, including full-time employees of the labor organization, provided it shall make the same payment for its employees to that plan or plans.

(b) None of the sections of this chapter shall be applicable to, control, or prohibit the deduction from wages of an employee by an employer in accordance with a written request made by the individual employee of:

(1) Trade union or craft dues or other obligations imposed by a collective bargaining contract;

(2) Subscriptions to a nonprofit hospital service corporation or nonprofit medical and/or surgical service corporation;

(3) Contributions to or for the use of a religious, charitable, scientific, literary, or educational corporation, trust, community chest fund, or foundation;

(4) Payments for the purpose of purchasing obligations of the United States or stock of a corporation pursuant to an employee stock purchase plan;

(5) Contributions to a pension plan in which the employee is a participant not required by a collective bargaining agreement entered into between the authorized collective bargaining representative of an employee and his or her employer;

(6) Contributions to or for insurance or under an insurance plan for accident, health, or life coverage not required by a collective bargaining agreement entered into between the authorized collective bargaining representative of an employee and his or her employer;

(7) Amounts to be credited to a share, deposit, or loan account in any credit union;

(8) Contributions, subscriptions, or payments of a similar nature not connected with past or present indebtedness; or

(9) Payments for participation in a vanpool transportation system where employee participation in the program is not a condition of employment.

History of Section.
(P.L. 1941, ch. 1069, § 5A; P.L. 1950, ch. 2630, § 1; P.L. 1954, ch. 3273, § 1; G.L. 1956, § 28-14-10; P.L. 1972, ch. 206, § 1; P.L. 1974, ch. 189, § 1; P.L. 1980, ch. 129, § 1.)



Chapter 28-14-10.1 - Payment of wages directly to employee's account in financial institution.

§ 28-14-10.1 Payment of wages directly to employee's account in financial institution.  (a) Notwithstanding any other provision of law, upon written request an employee of a state agency or any other employer may authorize a disbursing officer to make payment by sending to a financial organization designated by the employee a check or credit in the amount of net pay due to the employee drawn in favor of the organization and for credit to the checking account of the employee or for deposit in the savings account of the employee or for the purchase of shares for the employee.

(b) If more than one employee to whom a payment is to be made designates the same financial organization, the disbursing officer shall make the payment by sending to the organization a check or credit that is drawn in favor of the organization for the total amount designated by those employees and by specifying the amount to be credited to the account of each of those employees.

(c) "State agency" means any department, agency, board, office, or commission in state government.

(d) "Financial organization" means any bank, savings bank, savings and loan association or similar institution, or federal or state chartered credit union.

(e) The provisions of this section shall be with the consent of the employer.

History of Section.
(P.L. 1977, ch. 267, § 1.)



Chapter 28-14-10.2 - Deduction of premium for prepaid legal services.

§ 28-14-10.2 Deduction of premium for prepaid legal services.  (a) Notwithstanding any other provision of law, upon the written authorization of an employee of any state agency, the disbursing officer shall deduct from the employee's wages and forward to the designated prepaid legal services plan that employee's contributions, subscriptions, or premium payments under the plan.

(b) All plans receiving funds under this section shall reimburse the state for the administrative costs of making the deductions.

(c) "State agency" means any department, agency, board, office, or commission in state government.

History of Section.
(P.L. 1979, ch. 336, § 1.)



Chapter 28-14-11 - Wages held as garnishee.

§ 28-14-11 Wages held as garnishee.  Nothing in this chapter shall be construed to require any employer to pay to an employee any wages or money which the employer lawfully holds as garnishee under a writ of attachment issued by any court of this state in which the employer is named as garnishee, if the garnishee makes reports of that amount held by him or her as the garnishee to the court to which the writ is returnable.

History of Section.
(P.L. 1941, ch. 1069, § 8; G.L. 1956, § 28-14-11.)



Chapter 28-14-12 - Employment records.

§ 28-14-12 Employment records.  Every employer shall keep a true and accurate record of hours worked and wages paid each pay period to each employee in any form that may be prescribed by the director. The employer shall keep the records on file for at least three (3) years after the entry of the record.

History of Section.
(P.L. 1941, ch. 1069, § 7; G.L. 1956, § 28-14-12; P.L. 1989, ch. 121, § 1.)



Chapter 28-14-13 - Inspection powers.

§ 28-14-13 Inspection powers.  The director and his or her authorized representatives shall have the right to enter any place of employment for the purpose of inspecting the employment records required by § 28-14-12 and seeing that all provisions of this chapter are complied with.

History of Section.
(P.L. 1941, ch. 1069, § 7; G.L. 1956, § 28-14-13; P.L. 1986, ch. 198, § 18.)



Chapter 28-14-14 - Obstruction of enforcement.

§ 28-14-14 Obstruction of enforcement.  Any effort of any employer to obstruct the director and his or her authorized representatives in the performance of their duties shall be deemed a violation of this chapter and punishable as such.

History of Section.
(P.L. 1941, ch. 1069, § 7; G.L. 1956, § 28-14-14.)



Chapter 28-14-15 - Subpoena powers.

§ 28-14-15 Subpoena powers.  The director and his or her authorized representatives shall have the power to administer oaths and examine witnesses under oath, issue subpoenas, subpoenas duces tecum, compel the attendance of witnesses, and the production of papers, books, accounts, records, payrolls, documents, and testimony, and to take depositions and affidavits in any proceeding before the director.

History of Section.
(P.L. 1941, ch. 1069, § 7; G.L. 1956, § 28-14-15.)



Chapter 28-14-16 - Compelling obedience to subpoenas.

§ 28-14-16 Compelling obedience to subpoenas.  In case of failure of any person to comply with any lawfully issued subpoena, or subpoena duces tecum, or on the refusal of any witness to testify to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of the superior court, or any judge of that court, on application by the director, to compel obedience by proceedings in the nature of those for contempt.

History of Section.
(P.L. 1941, ch. 1069, § 7; G.L. 1956, § 28-14-16.)



Chapter 28-14-17 - Penalty for violations.

§ 28-14-17 Penalty for violations.  Any employer who violates or fails to comply with any of the provisions of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than four hundred dollars ($400) for each separate offense, or by imprisonment for not less than ten (10) nor more than ninety (90) days, or by both fine and imprisonment. Each day of failure to pay wages due an employee at the time specified in this chapter shall constitute a separate and distinct violation.

History of Section.
(P.L. 1941, ch. 1069, § 8; G.L. 1956, § 28-14-17; P.L. 2004, ch. 84, § 1.)



Chapter 28-14-18.3 - Collective bargaining.

§ 28-14-18.3 Collective bargaining.  This chapter shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement.

History of Section.
(P.L. 1992, ch. 179, § 2.)



Chapter 28-14-18.4 - Extension of protection.

§ 28-14-18.4 Extension of protection.  The protections set forth in § 28-14-18 and the relief and damages for violations set forth in §§ 28-14-18.1 and 28-14-18.2 shall also apply to chapters 3, 6, 12, and 18 of this title and to chapter 23 of title 5.

History of Section.
(P.L. 1992, ch. 179, § 2.)



Chapter 28-14-19 - Enforcement powers and duties of director of labor and training.

§ 28-14-19 Enforcement powers and duties of director of labor and training.  (a) It shall be the duty of the director to insure compliance with the provisions of this chapter 28-14 and 28-12. The director or his or her designee may investigate any violations thereof, institute or cause to be instituted actions for the collection of wages and institute action for penalties or other relief as provided for within and pursuant to those chapters. The director or his or her authorized representatives are empowered to hold hearings and he or she shall cooperate with any employee in the enforcement of a claim against his or her employer in any case whenever, in his or her opinion, the claim is just and valid.

(b) Upon receipt of a complaint or conducting an inspection under applicable law, the director or his or her appropriate departmental designee is authorized to investigate to determine compliance with the chapters 28-12 and/or 28-14.

(c) With respect to all complaints deemed just and valid, the director or his or her designee shall order a hearing thereon at a time and place to be specified, and shall give notice thereof, together with a copy of the complaint or the purpose thereof, or a statement of the facts disclosed upon investigation, which notice shall be served personally or by mail on any person, business, corporation, or entity of any kind affected thereby. The hearing shall be scheduled within thirty (30) days of service of a formal complaint as provided herein. The person, business, corporation, or entity shall have an opportunity to be heard in respect to the matters complained of at the time and place specified in the notice. The hearing shall be conducted by the director or his or her designee. The hearing officer in the hearing shall be deemed to be acting in a judicial capacity, and shall have the right to issue subpoenas, administer oaths, and examine witnesses. The enforcement of a subpoena issued under this section shall be regulated by Rhode Island civil practice law and rules. The hearing shall be expeditiously conducted and upon such hearing the hearing officer shall determine the issues raised thereon and shall make a determination and enter an order within thirty (30) days of the close of the hearing, and forthwith serve a copy of the order, with a notice of the filing thereof, upon the parties to the proceeding, personally or by mail. The order shall dismiss the complaint or direct payment of any wages and/or benefits found to be due and/or award such other appropriate relief or penalties authorized under chapter 28-12 and/or 28-14, and the order may direct payment of reasonable attorneys' fees and costs to the complaining party. Interest at the rate of twelve percent (12%) per annum shall be awarded in the order from the date of the nonpayment to the date of payment.

(d) The order shall also require payment of a further sum as a civil penalty in an amount up to two (2) times the total wages and/or benefits found to be due, exclusive of interest, which shall be shared equally between the department and the aggrieved party. In determining the amount of any penalty to impose, the director or his or her designee shall consider the size of the employer's business, the good faith of the employer, the gravity of the violation, the previous violations and whether or not the violation was an innocent mistake or willful.

(e) The director may institute any action to recover unpaid wages or other compensation or obtain relief as provided under this section with or without the consent of the employee or employees affected.

(f) No agreement between the employee and employer to work for less than the applicable wage and/or benefit rate or to otherwise work under and/or conditions in violation of applicable law is a defense to an action brought pursuant to this section.

(g) The director shall notify the contractors' registration board of any order issued or any determination hereunder that an employer has violated chapters 28-12, 28-14 and/or 37-13. The director shall notify the tax administrator of any determination hereunder that may affect liability for an employer's payment of wages and/or payroll taxes.

History of Section.
(P.L. 1941, ch. 1069, § 6; G.L. 1956, § 28-14-19; P.L. 1993, ch. 138, art. 53, § 1; P.L. 1995, ch. 123, § 1; P.L. 2002, ch. 301, § 1; P.L. 2004, ch. 84, § 1; P.L. 2012, ch. 306, § 2; P.L. 2012, ch. 344, § 2.)



Chapter 28-14-19.1 - Misclassification of employees.

§ 28-14-19.1 Misclassification of employees.  (a) The misclassification of a worker whether performing work as a natural person, business, corporation or entity of any kind, as an independent contractor when the worker should be considered and paid as an employee shall be considered a violation of this chapter.

(b) In addition to any other relief to which any department or an aggrieved party may be entitled for such a violation, the employer shall be liable for a civil penalty in an amount not less than five hundred dollars ($500) and not greater than three thousand ($3,000) dollars for each misclassified employee for a first offense and up to five thousand dollars ($5,000) for each misclassified employee for any subsequent offense, which shall be shared equally between the department and the aggrieved party.

(c) In determining the amount of any penalty imposed under this section, the director or his or her designee shall consider the size of the employer's business, the good faith of the employer, the gravity of the violation, the history of previous violations, and whether or not the violation was an innocent mistake or willful.

(d) A violation of this section may be adjudicated under § 28-14-19 and consolidated with any labor standards violation or under §§ 37-13-14.1 and 15 and consolidated with any prevailing wage violation.

(e) A violation of this section may be brought or adjudicated by any division of the department of labor and training.

(f) The department shall notify the contractor's registration board and the tax administrator of any violation of this section.

History of Section.
(P.L. 2012, ch. 306, § 4; P.L. 2012, ch. 344, § 4.)



Chapter 28-14-19.2 - Private right of action to collect wages or benefits and for equitable relief.

§ 28-14-19.2 Private right of action to collect wages or benefits and for equitable relief.  (a) Any employee or former employee, or any organization representing such an employee or former employee aggrieved by the failure to pay wages and/or benefits or misclassification in violation of chapters 28-12 and/or 28-14 may file a civil action in any court of competent jurisdiction to obtain relief. An aggrieved party shall be entitled to recover any unpaid wages and/or benefits, compensatory damages, and liquidated damages in an amount up to two (2) times the amount of unpaid wages and/or benefits owed, as well as an award of appropriate equitable relief, including reinstatement of employment, fringe benefits and seniority rights, and reasonable attorneys' fees and costs, and/or such other appropriate relief or penalties authorized under chapters 28-12 and/or 28-14. In determining the amount of any penalty imposed under this section, consideration shall be given to the size of the employer's business, the good faith of the employer, the gravity of the violation, the history of previous violations, and whether or not the violation was an innocent mistake or willful. Any unpaid fringe benefit contributions owed pursuant to this section in any form shall be paid to the appropriate benefit fund: however, in the absence of an appropriate fund, the benefit shall be paid directly to the aggrieved employee.

(b) An action instituted pursuant to this section may be brought by one or more employees or former employees individually and/or on behalf of other employees similarly situated.

(c) No agreement between the employee and employer to work for less than the applicable wage and/or benefit rate or to otherwise work under terms and/or conditions in violation of applicable law is a defense to an action brought pursuant to this section.

(d) An employer's responsibility and liability hereunder is solely to the employer's own employees.

(e) A civil action filed under this section may be instituted instead of, but not in addition to, the director of labor and training enforcement procedures authorized by the above referenced chapters, provided the civil action is filed prior to the date the director of labor and training issues notice of an administrative hearing.

(f) The filing of a civil action under this section shall not preclude the director of labor and training from investigating the matter and/or referring the matter to the attorney general, contractors ' registration board and/or the tax administrator.

(g) Any claim hereunder shall be forever barred unless commenced within three (3) years after the cause of action accrued.

History of Section.
(P.L. 2012, ch. 306, § 4; P.L. 2012, ch. 344, § 4.)



Chapter 28-14-19.3 - Protection from retaliation.

§ 28-14-19.3 Protection from retaliation.  No employer, or any person acting on behalf of the employer, shall discharge, threaten, or otherwise discriminate or retaliate against an employee or any other person for asserting, supporting, reporting, or participating in or being asked to participate in the investigation or determination of claim violation or actionable under chapters 28-12 and/or 28-14.

Any person aggrieved by a violation of this section shall be entitled to relief as provided under chapter 28-50 ("The Rhode Island Whistleblowers' Protection Act"), provided, that such action must be commenced within one year after the cause of action accrued or shall be thereafter barred.

History of Section.
(P.L. 2012, ch. 306, § 4; P.L. 2012, ch. 344, § 4.)



Chapter 28-14-20 - Filing of claims with director.

§ 28-14-20 Filing of claims with director.  (a) All claims for wages due must be filed with the director within three (3) years from time of services rendered by an employee to his or her employer.

(b) A claim may be filed by a person who is required to be paid wages for his or her labor; or if a minor, by his or her parent or guardian; or by the lawful collective bargaining representative of the person; or a representative authorized in writing by the employee.

History of Section.
(P.L. 1941, ch. 1069, § 6; G.L. 1956, § 28-14-20; P.L. 1990, ch. 488, § 1; P.L. 1991, ch. 425, § 1; P.L. 2002, ch. 301, § 1.)



Chapter 28-14-21 - Acceptance of claims of nonresidents for collection.

§ 28-14-21 Acceptance of claims of nonresidents for collection.  The labor relations board shall not accept for collection the unpaid wage claim of any nonresident of this state unless the state of which that nonresident is a citizen accepts for collection the unpaid wage claims of Rhode Island residents.

History of Section.
(P.L. 1941, ch. 1069, § 3; P.L. 1942, ch. 1237, § 2; G.L. 1956, § 28-14-21.)



Chapter 28-14-22 - Duties of attorney general.

§ 28-14-22 Duties of attorney general.  It shall be mandatory upon the attorney general of this state to prosecute all civil and criminal cases which shall be referred by the director to the attorney general. It shall be the duty of the attorney general to prosecute actions, both civil and criminal, for those violations of this chapter that come to his or her knowledge and to independently enforce the provisions of this chapter.

History of Section.
(P.L. 1941, ch. 1069, § 6; G.L. 1956, § 28-14-22; P.L. 1986, ch. 198, § 18.)



Chapter 28-14-23 - Assignment of wage claims to director  Prosecution of actions.

§ 28-14-23 Assignment of wage claims to director  Prosecution of actions.  The director shall have the power and authority to:

(1) Take assignments of wage claims and rights of action for penalties as provided by §§ 28-14-17 and 28-14-18 without being bound by any of the technical rules with reference to the validity of the assignments;

(2) Prosecute actions for the collection of the claims of persons who, in the judgment of the director, have claims which are valid and enforceable in the courts; and

(3) Join various claimants in one preferred claim or lien, and in case of suit to join them in one cause of action.

History of Section.
(P.L. 1941, ch. 1069, § 9; P.L. 1955, ch. 3588, § 1; G.L. 1956, § 28-14-23.)



Chapter 28-14-24 - Set-off of money owed by employee to employer.

§ 28-14-24 Set-off of money owed by employee to employer.  (a) In any action for unpaid wages brought under the provisions of this chapter, the employer-debtor shall not deduct as a set-off or counterclaim:

(1) Any money allegedly due the employer as compensation for damages caused to the employer's property by the negligence of the employee;

(2) Any money allegedly due the employer as rent; or

(3) Any money allegedly owed to the employer by the employee;

(b) Provided, that any employer granting his employee a loan or advance against future earnings or wages may deduct the loan as a set-off or counterclaim if evidenced by a statement in writing signed by the employee. Nothing in this section shall be construed to limit or restrict in any way any rights which the employer now has to recover, by a separate legal action, any money owed the employer by the employee.

History of Section.
(P.L. 1941, ch. 1069, § 9A; P.L. 1942, ch. 1237, § 3; G.L. 1956, § 28-14-24.)



Chapter 28-14-25 - Court costs.

§ 28-14-25 Court costs.  In all actions brought by the director as assignee under § 28-14-23, no court costs of any nature shall be required to be advanced nor shall any bond or other security be required from the director in connection with the action.

History of Section.
(P.L. 1941, ch. 1069, § 10; G.L. 1956, § 28-14-25.)



Chapter 28-14-26 - Service of process.

§ 28-14-26 Service of process.  Any deputy sheriff requested by the director to serve summons, writs, complaints, orders, including any garnishment papers and all necessary and legal papers, shall do so without requiring the director to advance the fees or furnish any security or bond.

History of Section.
(P.L. 1941, ch. 1069, § 10; G.L. 1956, § 28-14-26; P.L. 2012, ch. 324, § 56.)



Chapter 28-14-27 - Attachment of property.

§ 28-14-27 Attachment of property.  Whenever the director requires a deputy sheriff whose duty it is to seize property or levy on property in any attachment proceedings to satisfy any wage claim judgment to perform any duty, the officer shall do so without requiring the director to furnish any security or bond in the action, and the officer in carrying out the provisions of this section shall not be responsible in damages for any wrongful seizure made in good faith.

History of Section.
(P.L. 1941, ch. 1069, § 10; G.L. 1956, § 28-14-27; P.L. 2012, ch. 324, § 56.)



Chapter 28-14-28 - Garnishee's fees.

§ 28-14-28 Garnishee's fees.  Any garnishee defendant shall be required to appear and make answer in any action, as required by law, without having paid to him or her in advance garnishee's fees, but garnishee's fees shall be included as part of the taxable costs of the action.

History of Section.
(P.L. 1941, ch. 1069, § 10; G.L. 1956, § 28-14-28.)



Chapter 28-14-29 - Order of payment of fees and claims.

§ 28-14-29 Order of payment of fees and claims.  Out of any recovery on a judgment in a suit there shall be paid:

(1) First, the garnishee's and witness fees;

(2) Second, the wage claims involved;

(3) Third, the deputy sheriff's fees; and

(4) Fourth, the court costs.

History of Section.
(P.L. 1941, ch. 1069, § 10; G.L. 1956, § 28-14-29; P.L. 2012, ch. 324, § 56.)



Chapter 28-14-30 - Severability.

§ 28-14-30 Severability.  If any provision of this chapter, or its application to any person or circumstance, is held invalid, the remainder of the chapter and the application of the provision to other persons or circumstances shall not be affected by the invalidity.

History of Section.
(P.L. 1941, ch. 1069, § 11; G.L. 1956, § 28-14-30.)



Chapter 28-14-31 - Wages upon return from lay-off.

§ 28-14-31 Wages upon return from lay-off.  Whenever an employee who has worked for an employer for more than one year is separated from work by a "lay-off ", the employer shall offer to pay to the employee the same wages earned at the time of the separation upon the employee's later return to work at the same or similar job.

History of Section.
(P.L. 1988, ch. 128, § 1.)






Chapter 28-15 - Assignment of Future Wages

Chapter 28-15-1 - "Assignment" defined.

§ 28-15-1 "Assignment" defined.  "Assignment", as used in this chapter, includes every instrument purporting to transfer an interest in or an authority to collect the future earnings of any person.

History of Section.
(P.L. 1908, ch. 1551, § 5; G.L. 1909, ch. 260, § 5; G.L. 1923, ch. 304, § 5; G.L. 1938, ch. 292, § 5; G.L. 1956, § 28-15-1.)



Chapter 28-15-2 - Maximum period of assignment  Form and contents.

§ 28-15-2 Maximum period of assignment  Form and contents.  No assignment of future earnings or wages shall be valid:

(1) For a period exceeding one year from the date of the assignment;

(2) Unless made to secure a debt contracted prior to or simultaneously with the execution of the assignment;

(3) Unless executed in writing in the standard form set forth in § 28-15-3 and signed by the assignor in person and not by attorney; and

(4) Unless the assignment truly states the date of its execution, the money or the money value of goods actually furnished by the assignee and the rate of interest, if any, to be paid on it.

History of Section.
(P.L. 1908, ch. 1551, § 1; G.L. 1909, ch. 260, § 1; G.L. 1923, ch. 304, § 1; G.L. 1938, ch. 292, § 1; G.L. 1956, § 28-15-2.)



Chapter 28-15-3 - Standard form.

§ 28-15-3 Standard form.  The standard form of assignment required by this chapter shall be as follows:

Know All Men and Women by These Presents;

That I, ]]]]]]]]]]]]]]]]]] in county of ]]]]]]]]]]]]]]]]]] for a valuable consideration, to me paid by ]]]]]]]]]]]]]]]]]] of ]]]]]]]]]]]]]]]]]] the receipt whereof I do hereby acknowledge, do hereby assign and transfer to said ]]]]]]]]]]]]]]]]]] all claims and demands (which I now have, and all) which within a period of ]]]]]]]]]]]]]] from the date hereof I may and shall have against my present employer and against any person whose employ I shall hereafter enter (for all sums of money due and) for all sums of money and demands which, at any time within said period, may and shall become due to me, for services as ]]]]]]]]]]]]]]]]]]

To have and to hold the same to the said ]]]]]]]]]]]]]]]]]], his executors, administrators and assigns, to secure a debt

(1) Of ]]]]]]]]]]]] dollars (with interest thereon from ]]]]]]]]]]]]]]]]]] at the rate of ]]]]]]]] percent per annum), for money (or goods) actually furnished by the assignee amounting to ]]]]]]]]]]]] dollars,

(2) Contracted prior to the execution of this assignment (or contracted simultaneously with the execution of this assignment).

In witness whereof I have set my hand this day of

Signed and delivered in presence of:

History of Section.
(P.L. 1908, ch. 1551, § 6; G.L. 1909, ch. 260, § 6; G.L. 1923, ch. 304, § 6; G.L. 1938, ch. 292, § 6; G.L. 1956, § 28-15-3.)



Chapter 28-15-4 - Copy delivered to assignor.

§ 28-15-4 Copy delivered to assignor.  No assignment of future earnings or wages shall be valid unless a copy of it is delivered to the assignor at the date of the execution of the assignment.

History of Section.
(P.L. 1908, ch. 1551, § 2; G.L. 1909, ch. 260, § 2; G.L. 1923, ch. 304, § 2; G.L. 1938, ch. 292, § 2; G.L. 1956, § 28-15-4.)



Chapter 28-15-5 - Recording of assignments.

§ 28-15-5 Recording of assignments.  No assignment of future earnings or wages shall be valid, except as between the parties to the assignment, unless the assignment is recorded within five (5) days after it is signed by the assignor in a book to be kept for that purpose in the office of the recorder of deeds, if there is one, otherwise in the office of the clerk of the town or city in which the assignor resides, if a resident of this state, or in the town or city in which he or she is employed if not a resident of this state.

History of Section.
(P.L. 1908, ch. 1551, § 3; G.L. 1909, ch. 260, § 3; G.L. 1923, ch. 304, § 3; G.L. 1938, ch. 292, § 3; G.L. 1956, § 28-15-5.)



Chapter 28-15-6 - Copy of assignment delivered to employer.

§ 28-15-6 Copy of assignment delivered to employer.  No assignment of future earnings or wages shall be in any way binding upon the employer of the assignor until a copy of the assignment and account, which shall conform to the requirements stated in this section, has been delivered to the employer. The account shall be in writing and shall contain a statement of the balance due and of the sums of money received by the assignee, together with the date of every payment, and a statement showing whether the payment is a charge for making or securing the loan or otherwise.

History of Section.
(P.L. 1908, ch. 1551, § 4; G.L. 1909, ch. 260, § 4; G.L. 1923, ch. 304, § 4; G.L. 1938, ch. 292, § 4; G.L. 1956, § 28-15-6.)



Chapter 28-15-7 - Effect of assignment.

§ 28-15-7 Effect of assignment.  An assignment of future earnings or wages made in accordance with all of the provisions of this chapter shall bind all wages earned by the assignor within the period named in the assignment.

History of Section.
(P.L. 1908, ch. 1551, § 7; G.L. 1909, ch. 260, § 7; G.L. 1923, ch. 304, § 7; G.L. 1938, ch. 292, § 7; G.L. 1956, § 28-15-7.)



Chapter 28-15-8 - Assignments under small loan law.

§ 28-15-8 Assignments under small loan law.  All assignments of wages made in accordance with the provisions of chapter 25 of title 19 for the purpose of securing any loan made in accordance with the provisions of that chapter, shall be exempt from provisions of this chapter that are inconsistent with the provisions of chapter 25 of title 19.

History of Section.
(P.L. 1923, ch. 427, § 23; P.L. 1923, ch. 427, § 25; P.L. 1937, ch. 2496, § 1; G.L. 1938, ch. 292, § 8; G.L. 1956, § 28-15-8.)



Chapter 28-15-9 - Wage deductions exempt.

§ 28-15-9 Wage deductions exempt.  (a) None of the sections of this chapter shall be applicable to, control, or prohibit the deduction from wages of an employee by an employer in accordance with the terms of a collective bargaining agreement entered into with the employer by a labor organization which is the authorized collective bargaining agent of a majority of the employees in a bargaining unit of employees in which the employee is employed; provided, that the amount deducted from the wages of the employee is to be: (1) used for the purpose of defraying the costs of legal services, counsel fees, or contribution to a prepaid legal services plan for those employees, their families, and their dependents, or (2) paid to pension, welfare, vacation, or annuity plans or an annuity plan or an insurance plan for accident, health, disability, or life coverage or similar plans, complete provisions for which are contained in a collective bargaining agreement or a supplemental agreement as provided in the agreement between the employer and the authorized bargaining agent of the employees and the plans are for the benefit of employees, their dependents, and beneficiaries in the bargaining unit, including full-time employees of the labor organization, provided it shall make the same payment for its employees to the plan or plans.

(b) None of the sections of this chapter shall be applicable to, control, or prohibit the deduction from wages of an employee by an employer in accordance with a written request made by the individual employee of:

(1) Trade union or craft dues or other obligations imposed by a collective bargaining contract;

(2) Subscriptions to a nonprofit hospital service corporation or nonprofit medical and/or surgical service corporation;

(3) Contributions to or for the use of a religious, charitable, scientific, literary, or educational corporation, trust, community chest, fund, or foundation;

(4) Payments for the purpose of purchasing obligations of the United States or stock of a corporation pursuant to an employee stock purchase plan;

(5) Contributions to a pension plan in which the employee is a participant not required by a collective bargaining agreement entered into between the authorized collective bargaining representative of an employee and his or her employer;

(6) Contributions to or for insurance or under an insurance plan for accident, health, or life coverage not required by a collective bargaining agreement entered into between the authorized collective bargaining representative of an employee and his or her employer;

(7) Amounts to be credited to a share, deposit, or loan account in any credit union; or

(8) Contributions, subscriptions, or payments of a similar nature not connected with past or present indebtedness.

History of Section.
(G.L. 1938, ch. 292, § 9; P.L. 1947, ch. 1944, § 1; P.L. 1950, ch. 2631, § 1; P.L. 1954, ch. 3361, § 1; G.L. 1956, § 28-15-9; P.L. 1972, ch. 206, § 2; P.L. 1974, ch. 189, § 2.)






Chapter 28-16 - Enforcement of Wage and Hour Laws

Chapter 28-16-1 - Power of department to assist in enforcement of federal law.

§ 28-16-1 Power of department to assist in enforcement of federal law.  The Rhode Island department of labor and training is empowered to assist and cooperate with the administrator of the wage and hour and public contracts division and the director of the bureau of labor standards of the United States Department of Labor, in the administration and the enforcement within this state of the provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The department is further authorized to accept payment and/or reimbursement for its services as provided by that act. Assistance and cooperation may include the designation by the director of the department of labor and training of state employees to investigate federal and state violations of wage, hour, and child labor provisions and regulations and may provide for joint inspection.

History of Section.
(P.L. 1940, ch. 895, § 1; G.L. 1956, § 28-16-1.)



Chapter 28-16-2 - Agreements with federal agencies.

§ 28-16-2 Agreements with federal agencies.  The department of labor and training is authorized to enter into agreements with the wage and hour and public contracts divisions and/or the bureau of labor standards of the United States department of labor for assistance and cooperation, and is authorized, from time to time, to amend the agreements; provided, that any agreement or amendment of it shall be subject to the regulations of the administrator of the wage and hour and public contracts divisions and/or the director of the bureau of labor standards of the United States Department of Labor and shall be subject to the approval of the governor.

History of Section.
(P.L. 1940, ch. 895, § 2; G.L. 1956, § 28-16-2.)



Chapter 28-16-3 - Receipt and disbursement of federal funds  State appropriations.

§ 28-16-3 Receipt and disbursement of federal funds  State appropriations.  The general treasurer shall receive and provide for the proper custody of all funds paid to the state from the federal treasury under the provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and shall disburse those funds upon orders drawn by the controller upon receipt by him or her of proper vouchers approved by the director of the department of labor and training. Nothing in this chapter shall be construed as authorizing the department of labor and training to spend in excess of its appropriation from state funds except to the extent that the excess may be paid and/or the appropriation may be reimbursed by the United States Department of Labor through the federal treasury; and, provided, that the payment and request for reimbursement shall be approved by the director of administration.

History of Section.
(P.L. 1940, ch. 895, § 3; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 28-16-3.)






Chapter 28-17 - Employees' Trusts

Chapter 28-17-1 - Definitions.

§ 28-17-1 Definitions.  (a) "Employees' trust" as used in this chapter means any trust created by an employer for the maintenance and regulation of an apprentice training program, and any trust created as part of a stock bonus plan, pension plan, disability or death benefit plan, or profit sharing plan for the exclusive benefit of some or all of his or her employees or their beneficiaries, to which contributions are made by the employer or employees or both, for the purpose of distributing in accordance with the plan to those employees or their beneficiaries the earnings or the principal, or both earnings and principal, of the trust fund, provided that it is impossible under the trust instrument at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be at any time used for or diverted to purposes other than for the exclusive benefit of those employees or their beneficiaries.

(b) "Employer" as used in this chapter includes a group of employers or any combination of employers and a labor union creating a combined plan or trust for the benefit of their apprentices, employees, or the beneficiaries of employees.

History of Section.
(P.L. 1943, ch. 1346, § 1; G.L. 1956, § 28-17-1; P.L. 1963, ch. 192, § 1.)



Chapter 28-17-2 - Accumulation of income  Perpetuities  Suspension of power of alienation.

§ 28-17-2 Accumulation of income  Perpetuities  Suspension of power of alienation.  The income arising from any personal property held in any employees' trust as defined in § 28-17-1 may be permitted to accumulate in accordance with the terms of the trust and the plan to which the trust forms a part for any time that may be necessary to accomplish the purposes for which the trust has been created. An employees' trust shall not be deemed to be invalid as violating the rule against perpetuities or any law or rule against perpetuities or the suspension of the power of alienation of title to property, but may continue for any time that may be necessary to accomplish the purposes for which it has been created.

History of Section.
(P.L. 1943, ch. 1346, § 2; G.L. 1956, § 28-17-2.)



Chapter 28-17-3 - Tax exemption.

§ 28-17-3 Tax exemption.  The intangible personal property held in any employees' trust as defined in § 28-17-1 shall be exempt from all sales and use taxes and all other state and local taxation so long as it is held in trust and used for the purposes of the trust and of the plan of which the trust forms a part. The right of any employee or beneficiary under the plan to any pension, annuity, or retirement allowance or to the return of contributions, and any other benefit or right accrued or accruing to any person under the terms of the trust or plan shall be exempt from all local taxation and state taxation except for the personal income tax imposed under the provisions of chapter 30 of title 44.

History of Section.
(P.L. 1943, ch. 1346, § 3; G.L. 1956, § 28-17-3; P.L. 1963, ch. 192, § 1; P.L. 1967, ch. 196, § 1; P.L. 1985, ch. 496, art. 2, § 1.)



Chapter 28-17-4 - Immunity from attachment, process, or assignment.

§ 28-17-4 Immunity from attachment, process, or assignment.  The interest of any person in any employees' trust as defined in § 28-17-1 and any pension derivable from that trust shall not be subject to trustee process or liable to attachment on any writ, original, mesne, or judicial, or be taken on execution or any process, legal or equitable; and no assignment of any interest or pension shall be valid.

History of Section.
(P.L. 1943, ch. 1346, § 4; G.L. 1956, § 28-17-4.)






Chapter 28-18 - Industrial Homework

Chapter 28-18-1 - Purpose of chapter.

§ 28-18-1 Purpose of chapter.  The employment of workers in industry in the state of Rhode Island under conditions resulting in unreasonably low wages and conditions injurious to their health and general welfare is a matter of grave and vital public concern. Any conditions of employment especially fostering such working conditions are therefore destructive of purposes already accepted as sound public policy by the general assembly and should be brought into conformity with that policy. Uncontrolled continuance of homework is such a condition; here wages are notoriously lower and working conditions endanger the health of the worker; the protection of factory industries, which must operate in competition with homework and of the workers employed in homeworking and of the public interest of the community at large in their health and well being, require strict control and gradual elimination of industrial homework.

History of Section.
(P.L. 1936, ch. 2328, § 1; G.L. 1938, ch. 183, § 1; P.L. 1946, ch. 1784, § 1; G.L. 1956, § 28-18-1.)



Chapter 28-18-2 - Definitions.

§ 28-18-2 Definitions.  The following terms as used in this chapter have the following meanings:

(1) "Director" means the director of labor and training.

(2) "Employer" means any person who either directly or through an employee, agent, subcontractor, independent contractor, or any other person delivers, distributes, supplies, or furnishes or causes to be delivered, distributed, supplied, or furnished to another person any materials to be processed in a home, including the home of the employer, and which are subsequently to be returned to him or her or to some person acting on his or her behalf, not for the personal use of himself or herself or of a member of his or her family.

(3) "Home" means any dwelling house, tenement house, rooming house, apartment house, or other residential building or any part of these.

(4) "Industrial homework" means the processing in a home, including the home of the employer in whole or in part, of material furnished by an employer of any article or articles to be returned to the employer.

(5) "Industrial homeworker" means any person who processes in a home, in whole or in part, out of material furnished by an employer for industrial homework any article or articles to be returned to the employer directly or indirectly.

(6) "Person" means an individual, corporation, partnership, association, firm, trustee, receiver, and assignee for the benefit of creditors or corporations, except charitable organizations.

(7) "Processing" means manufacturing, finishing, repairing, preparing, altering, packing, wrapping, or handling any material.

History of Section.
(P.L. 1936, ch. 2328, § 2; G.L. 1938, ch. 293, § 2; P.L. 1948, ch. 2110, §§ 1, 2; G.L. 1956, § 28-18-2.)



Chapter 28-18-3 - Issuance of homework licenses.

§ 28-18-3 Issuance of homework licenses.  (a) The distribution of industrial homework as defined in § 28-18-2(4) is prohibited except where licenses and certificates have been obtained from the director of labor and training.

(b) The director of labor and training may issue a license as provided in this chapter only if the employer maintains an establishment in this state in which persons are employed on operations the same as or similar to the proposed homework operations and if the homeworker is paid at least the same rate as that paid to workers on the same or similar operations in the establishment.

(c) The director of labor and training shall issue licenses to employers and certificates permitting industrial homework to industrial homeworkers who have reached the age of fifty (50) years, or who are physically disabled and not able to go to the employer's place of business to work.

(d) The director of labor and training shall issue licenses to employers and certificates to industrial homeworkers regardless of whether the homeworkers are physically disabled or have reached the age of fifty (50) years, in any industry where homework is customary in Rhode Island, permitting the industrial homework.

(e) The director of labor and training shall not issue the licenses in any cases or industries:

(1) Where it would unduly jeopardize the factory workers in the industry both as to wages and working conditions;

(2) It would unduly injure the health and welfare of the industrial homeworker;

(3) It would unduly jeopardize the public health and safety to have those industrial homework products distributed; or

(4) In any industry where experience has proven that homework in that industry is not susceptible of effective regulation.

History of Section.
(P.L. 1936, ch. 2328, § 3; G.L. 1938, ch. 293, § 3; P.L. 1948, ch. 2110, § 3; G.L. 1956, § 28-18-3; P.L. 1999, ch. 83, § 63; P.L. 1999, ch. 130, § 63.)



Chapter 28-18-4 - Revocation or suspension of license or certificate.

§ 28-18-4 Revocation or suspension of license or certificate.  The director of labor and training may revoke or suspend the license of any employer or the certificate of any industrial homeworker for a violation by that employer or industrial homeworker of the terms of his or her license or certificate or any provisions of this chapter, or of any regulation made by the director of labor and training, or for noncompliance with an order issued by him or her within the time specified in the order. No license or certificate shall be refused, revoked, or suspended unless the holder previously had reasonable notice and the opportunity to be heard.

History of Section.
(P.L. 1936, ch. 2328, § 3; G.L. 1938, ch. 293, § 3; G.L. 1956, § 28-18-4.)



Chapter 28-18-5 - Employer's license and renewal fees.

§ 28-18-5 Employer's license and renewal fees.  (a) A fee of three hundred dollars ($300) shall be paid to the director of labor and training on behalf of the state of Rhode Island for the original issuance of an employer's license.

(b) For each annual renewal of an employer's license, the employer shall pay to the director of labor and training a fee of:

(1) Forty dollars ($40.00) where the employer is delivering or causing to be delivered industrial homework to five (5) persons or less;

(2) Eighty dollars ($80.00) where the employer is delivering or causing to be delivered industrial homework to from five (5) to twenty (20) persons;

(3) One hundred fifty dollars ($150) where an employer is delivering or causing to be delivered industrial homework to from twenty (20) to one hundred (100) persons;

(4) Three hundred dollars ($300) where an employer is delivering or causing to be delivered industrial homework to more than one hundred (100) persons.

History of Section.
(P.L. 1936, ch. 2328, § 3; G.L. 1938, ch. 293, § 3; P.L. 1945, ch. 1608, § 1; G.L. 1956, § 28-18-5; P.L. 1960, ch. 74, § 12.)



Chapter 28-18-5.1 - Contractor's permit required.

§ 28-18-5.1 Contractor's permit required.  No person in any industry where experience has proven that homework in the industry is not susceptible of effective regulations shall deliver, distribute, supply, or furnish any materials to be processed by another person unless that person has been issued a contractor's permit by the director of labor and training.

History of Section.
(P.L. 1979, ch. 284, § 1.)



Chapter 28-18-5.2 - Permit required to process goods or materials.

§ 28-18-5.2 Permit required to process goods or materials.  No person may perform any process on goods or material owned by another unless the person has been issued a permit by the director of labor and training.

History of Section.
(P.L. 1979, ch. 284, § 1.)



Chapter 28-18-5.3 - Location of contract shop.

§ 28-18-5.3 Location of contract shop.  No contract shop may be operated in any home as defined in § 28-18-2(3).

History of Section.
(P.L. 1979, ch. 284, § 1.)



Chapter 28-18-5.4 - Contractor's permit fees.

§ 28-18-5.4 Contractor's permit fees.  An annual fee of one hundred twenty dollars ($120) shall be paid to the director of labor and training for a contractor's permit. The proceeds derived under the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1979, ch. 284, § 1; P.L. 1992, ch. 133, art. 31, § 1; P.L. 1995, ch. 370, art. 40, § 90; P.L. 2002, ch. 65, art. 13, § 6.)



Chapter 28-18-6 - Rules and regulations.

§ 28-18-6 Rules and regulations.  The director of labor and training shall issue rules and regulations designed to control and regulate industrial homework where it is permitted, and to carry out the provisions of this chapter.

History of Section.
(P.L. 1936, ch. 2328, § 3; G.L. 1938, ch. 293, § 3; G.L. 1956, § 28-18-6.)



Chapter 28-18-7 - Investigations and inspections  Communicable diseases.

§ 28-18-7 Investigations and inspections  Communicable diseases.  The director of labor and training shall enforce and administer the provisions of this chapter and the director or his or her authorized representative is directed to investigate and gather data regarding wages, hours, and working conditions in the homework industry in this state and is empowered to enter and inspect those places and records and investigate those matters as he or she deems appropriate to aid in the enforcement of this chapter. The director of labor and training shall inspect every home in which industrial homework is permitted and the materials issued to the industrial homeworker. If the inspection discloses that the home is not clean, the director of labor and training shall order the tenant to immediately clean it. If the inspection discloses that the home is in an unsanitary condition, or that there is an infectious or communicable disease, he or she shall immediately notify the state department of health and the local public health officials. The director of labor and training shall report to each local health officer the names and addresses of all industrial homeworkers in his or her city or town, and the local health officer shall notify the director of labor and training within twenty-four (24) hours of any cases of communicable or infectious disease in the industrial homeworkers' homes. The director of labor and training shall order employers to suspend the distribution of homework to those homes until further notice.

History of Section.
(P.L. 1936, ch. 2328, § 3; G.L. 1938, ch. 293, § 3; P.L. 1948, ch. 2110, § 3; G.L. 1956, § 28-18-7.)



Chapter 28-18-8 - Removal of material processed in unauthorized homework.

§ 28-18-8 Removal of material processed in unauthorized homework.  The director of labor and training or his or her authorized representative may remove any material or article which is being processed in a home in violation of any provision of this chapter and may retain it until claimed by the employer. If the material or article is labeled as required by § 28-18-15, the director of labor and training shall by registered or certified mail give notice of the removal to the person whose name and address is affixed to the article as provided by § 28-18-15. Unless the article or material removed is claimed within thirty (30) days thereafter it may be destroyed or otherwise disposed of; provided, that where the material or article is not so labeled the director may also destroy or otherwise dispose of the material or article after thirty (30) days if no claim is made for it within that period.

History of Section.
(G.L. 1938, ch. 293, § 3; P.L. 1948, ch. 2110, § 4; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-18-8.)



Chapter 28-18-9 - Subpoena powers.

§ 28-18-9 Subpoena powers.  In the administration of this chapter the director or his or her authorized representative shall have the power to administer oaths, take affidavits and the depositions of witnesses, and issue subpoenas for and compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records, testimony, and other evidence of whatever description.

History of Section.
(G.L. 1938, ch. 293, § 3; P.L. 1948, ch. 2110, § 4; G.L. 1956, § 28-18-9.)



Chapter 28-18-10 - Reports of homework done  Employee's certificate required.

§ 28-18-10 Reports of homework done  Employee's certificate required.  No employer shall deliver or cause to be delivered or received any articles for, or as a result of homework processing, unless he or she keeps in any form and forward to the director of labor and training at the intervals that the director may by regulation prescribe on any blanks that he or she may provides, a complete and accurate list of all:

(1) persons engaged in industrial homework of materials furnished and distributed by that employer,

(2) places where industrial homeworkers work,

(3) materials furnished and distributed to industrial homeworkers,

(4) goods which those industrial workers have processed, and

(5) rates of wage paid to each of those industrial homeworkers.

No employer shall deliver or cause to be delivered, or received, any articles for or as the result of homework processing to any person who has not obtained a certificate from the director of labor and training permitting industrial homework to be done by him or her.

History of Section.
(P.L. 1936, ch. 2328, § 4; G.L. 1938, ch. 293, § 4; P.L. 1945, ch. 1608, § 2; G.L. 1956, § 28-18-10.)



Chapter 28-18-11 - Child labor  Subcontracting  Time allowed for work.

§ 28-18-11 Child labor  Subcontracting  Time allowed for work.  No child under sixteen (16) years of age shall be gainfully employed or otherwise in industrial homework. No industrial homework shall be processed except by a person to whom a certificate has been issued, and no person shall redistribute homework on a subcontractual basis. The employer shall allow the industrial homeworker sufficient time to process the entire amount of homework distributed to him or her in order that the homework may be completed without assistance from other persons and in accordance with the laws of this state limiting the hours of work.

History of Section.
(P.L. 1936, ch. 2328, § 4; G.L. 1938, ch. 293, § 4; P.L. 1948, ch. 2110, § 5; G.L. 1956, § 28-18-11.)



Chapter 28-18-12 - Homeworker's certificate required.

§ 28-18-12 Homeworker's certificate required.  No person shall do industrial homework unless his or her name is on a homeworker's certificate issued by the director of labor and training and permitting industrial homework to be done by him or her in the residence and at the address named in the certificate. The certificate shall be shown on demand of the director of labor and training or any of his or her duly authorized agents.

History of Section.
(P.L. 1936, ch. 2328, § 4; G.L. 1938, ch. 293, § 4; P.L. 1948, ch. 2110, § 5; G.L. 1956, § 28-18-12.)



Chapter 28-18-13 - Costs of delivery or return of work.

§ 28-18-13 Costs of delivery or return of work.  Any cost of obtaining or returning material for industrial homework or the completed product shall be borne by the employer.

History of Section.
(P.L. 1936, ch. 2328, § 4; G.L. 1938, ch. 293, § 4; P.L. 1948, ch. 2110, § 5; G.L. 1956, § 28-18-13.)



Chapter 28-18-14 - Compliance with law  Employer's license  Contractors and distributors.

§ 28-18-14 Compliance with law  Employer's license  Contractors and distributors.  No person shall carry on industrial homework except in accordance with this chapter and in accordance with the provisions of any other state law or regulation. Every person desiring to employ homeworkers in this state must procure from the director of labor and training an employer's license. The license shall be issued in accordance with the provisions of § 28-18-3 upon application made on a form prescribed by the director of labor and training, and upon payment of the fee required by § 28-18-5. No employer shall give out any materials or articles for homework through any homework contractors or distributors except in the case of any charitable or community organizations that the director may approve.

History of Section.
(P.L. 1936, ch. 2328, § 4; G.L. 1938, ch. 293, § 4; P.L. 1948, ch. 2110, § 5; G.L. 1956, § 28-18-14.)



Chapter 28-18-15 - Labeling of homework articles.

§ 28-18-15 Labeling of homework articles.  No employer shall deliver or cause to be delivered any materials or articles to be manufactured by any homeworker unless there has been conspicuously affixed to each article or its container a label or other mark of identification bearing the employer's name and address, printed or written legibly in English; provided, that if the goods are of a nature that they cannot be individually labeled or identified, then the employer shall conspicuously label the goods or their container in any manner that the director of labor and training may prescribe by rule or regulations.

History of Section.
(G.L. 1938, ch. 293, § 4; P.L. 1948, ch. 2110, § 6; G.L. 1956, § 28-18-15.)



Chapter 28-18-16 - Penalty for violations.

§ 28-18-16 Penalty for violations.  Any person who violates any provisions of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300) for each offense. Each day any violation occurs or continues shall constitute a separate offense.

The provisions of this chapter shall not apply to any corporation organized for a purpose authorized by § 7-6-4 or to any individual or organization engaged in providing work of a philanthropic, educational, or therapeutic nature.

History of Section.
(P.L. 1936, ch. 2328, § 5; G.L. 1938, ch. 293, § 5; P.L. 1948, ch. 2110, § 7; G.L. 1956, § 28-18-16.)



Chapter 28-18-17 - Nonprofit and charitable organizations exempt.

§ 28-18-17 Nonprofit and charitable organizations exempt.  This chapter does not apply to any corporation organized for a purpose authorized by § 7-6-4 or to any individual or organization engaged in providing work of a philanthropic, educational, or therapeutic nature.

History of Section.
(P.L. 1936, ch. 2328, § 7; G.L. 1938, ch. 293, § 7; G.L. 1956, § 28-18-17; P.L. 1984, ch. 380, § 5; P.L. 1984, ch. 444, § 1.)



Chapter 28-18-18 - Severability.

§ 28-18-18 Severability.  If any provision of this chapter, or its application to any person or circumstance, is held invalid, the remainder of the chapter, and the application of the provision to other persons or circumstances, shall not be affected by the invalidity.

History of Section.
(P.L. 1936, ch. 2328, § 6; G.L. 1938, ch. 293, § 6; G.L. 1956, § 28-18-18.)






Chapter 28-19 - Industrial Registration



Chapter 28-20 - Division of Occupational Safety

Chapter 28-20-1 - Definitions.

§ 28-20-1 Definitions.  When used in this chapter:

(1) "Amendment" means any modification or change in a code intended to be of universal or general application;

(2) "Code" means a standard body of rules for safety and health formulated, adopted, and issued by the commission under the provisions of this chapter;

(3) "Commission" means the code commission for occupational safety and health created by this chapter;

(4) "Director" means the director of labor and training or his or her duly authorized representative;

(5) "Employ" means the use of any services of an employee for compensation and includes to suffer or permit to work;

(6) "Employee" means an individual who is employed by an employer;

(7) "Employer" means a person, firm, corporation, partnership, association, receiver or trustee in bankruptcy having one or more persons in his, her or its employ, a state agency, or an agency of a political subdivision of the state, or any person acting, directly or indirectly, in the interest of an employer;

(8) "Review board" means the occupational safety and health review board created by this chapter;

(9) "Standard" means a federal standard adopted by the U.S. secretary of labor for the federal occupational safety and health administration;

(10) "Variance" means a limited modification or change in a code which is applicable only to the particular place of employment of the employer or person petitioning for the modification or change.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-2 - Division of occupational safety.

§ 28-20-2 Division of occupational safety.  (a) The department of labor and training shall be responsible for the administration and enforcement of all laws, codes, rules, and regulations pertaining to occupational safety and health as applied to every employer operating in this state, provided that inspection of health hazards shall be made pursuant to the provisions of chapter 1.1 of title 23.

(b) There shall be a division of occupational safety within the department of labor and training which shall have all the powers and duties prescribed by the provisions of this chapter and chapter 19 of this title and any other duties that may be conferred by law upon the division.

(c) Any reference to the division of industrial inspection in existing laws is amended to mean the division of occupational safety.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1982, ch. 338, §§ 2, 3.)



Chapter 28-20-2.1 - Video display terminals  Informational brochure  Training programs.

§ 28-20-2.1 Video display terminals  Informational brochure  Training programs.  The department of labor and training is directed to develop an informational brochure relating to the use of video display terminals in the work place. In addition to the brochure, the department shall develop a plan, in cooperation with business, industry and labor, for the dissemination of the brochure to all concerned parties. The department shall also prepare a plan for a series of training programs and seminars directly relating to the information contained in the brochure.

History of Section.
(P.L. 1985, ch. 51, § 1.)



Chapter 28-20-3 - Annual report.

§ 28-20-3 Annual report.  The director shall issue an annual report to the governor and to the general assembly no later than January 10 in each year. He or she shall also submit reports to the United States secretary of labor in any form and from time to time that the secretary may require.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-4 - Chief of division  Administrator of occupational safety and health  Compliance inspectors.

§ 28-20-4 Chief of division  Administrator of occupational safety and health  Compliance inspectors.  (a) The director shall appoint the chief of the division of occupational safety. The appointee shall also serve for the purposes of coordinating and administering the provisions of this chapter and chapter 19 of this title and of chapter 1.1 of title 23 as the state occupational safety and health administrator. The appointee shall be in the classified service of the state and shall be responsible to and report to the director. Functioning as chief, the appointee shall serve as administrative head of all occupational safety programs in the state. Safety and health programs may include in-service training and other educational programs relating to occupational safety and health. Functioning as state occupational safety and health administrator, the appointee shall administer the code adoption process and perform other duties necessary to coordinate occupational safety and health activities in the state and the inspection provisions under chapter 19 of this title. He or she shall organize and present to the director by November 15 of each year a program of occupational safety and health inspections for the following fiscal year. The occupational safety and health administrator shall consult with the director of health on matters within his or her jurisdiction during the preparation of the program of inspections prior to submission to the director. The director of labor and training shall submit to the director of health by December 1 of each year the program of occupational safety and health inspections for the following year. The occupational safety and health administrator shall propose all penalties. The basis for each penalty determination shall be a report of noncompliance prepared by a safety or health compliance inspector. Each report of noncompliance shall be in writing and shall describe with particularity the nature of the violation including a reference to the provision of the code, rule, regulation, or order alleged to have been violated, and a copy shall be submitted to the occupational safety and health administrator.

(b) The division may apply for and accept grants, or enter into contracts with any governmental agency, federal, state, or local or any agency branches, or with any foundation, corporation, association, or individual, and may comply with its terms, conditions, and limitations, for any of the purposes of this chapter. Any money so received may be expended by the division, subject to the limitations imposed in the grants or contracts, to effect any of the purposes of the division upon properly authenticated vouchers.

(c) The director shall appoint safety compliance inspectors who shall be in the classified service of the state. Safety compliance inspectors shall perform all duties necessary to determine compliance with the safety provisions of this chapter and shall be referred to as compliance inspectors. The director shall appoint any other employees that are necessary to carry out the provisions of this chapter.

(d) Nothing in this section shall be construed as terminating the services of any person now employed within the division of occupational safety who is presently qualified and within the classified service of the state. All such persons shall continue in the service of the division of occupational safety and their titles shall be changed to comply with the provisions of this chapter.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3; P.L. 1982, ch. 338, §§ 2, 3; P.L. 1983, ch. 199, § 1.)



Chapter 28-20-4.1 - Adoption of regulations pertaining to HIV and hepatitis.

§ 28-20-4.1 Adoption of regulations pertaining to HIV and hepatitis.  The division of occupational safety of the department of labor and training shall adopt the latest regulations of the federal occupational safety and health administration (OSHA) as they pertain to the human immunodeficiency virus (HIV) and hepatitis and shall, in consultation with the department of health, provide for the enforcement of the regulations for appropriate public sector employees.

History of Section.
(P.L. 1988, ch. 405, § 10.)



Chapter 28-20-5 - Devotion to duties  Assignment of compliance inspectors  Other employment.

§ 28-20-5 Devotion to duties  Assignment of compliance inspectors  Other employment.  Compliance inspectors shall devote their entire scheduled work time and attention to the duties of their respective offices. The chief of the division of occupational safety shall assign compliance inspectors to the duties to be performed. No employee of the division of occupational safety shall accept other employment that is in conflict with his or her official duties.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-6 - Appropriations.

§ 28-20-6 Appropriations.  The general assembly shall annually appropriate any sums that are necessary to carry out the provisions of this chapter. The state controller is authorized and directed to draw his or her orders on the general treasurer for the payment of the sums so appropriated or so much of it that may be required, upon receipt by him or her of proper vouchers approved by the chief of the division of occupational safety and by the director.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-7 - Applicability and reports of places of business.

§ 28-20-7 Applicability and reports of places of business.  This chapter shall apply to every employer now or subsequently doing business in this state and all applicants for industrial registration as provided in chapter 19 of this title. Each employer or applicant shall furnish the director his, her or its name, the character of his, her or its business, the number of employees, the nature of the business and the address at which it is conducted, and shall report any changes to the director.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1982, ch. 338, §§ 2, 3.)



Chapter 28-20-8 - Employer's duties.

§ 28-20-8 Employer's duties.  (a) Each employer shall furnish to each of his or her employees a place of employment which is free from recognized safety and health hazards that are causing or are likely to cause death or serious physical harm to the employees.

(b) Each employer shall comply with occupational safety and health codes promulgated under this chapter.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-9 - Employee's duties.

§ 28-20-9 Employee's duties.  Every employee shall comply with occupational safety and health codes, rules, regulations, and orders issued under the provisions of this chapter that are applicable to his or her actions and conduct.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-10 - Applicability to state and municipal employees.

§ 28-20-10 Applicability to state and municipal employees.  It shall be the responsibility of the head of each state agency and of each agency in the political subdivisions of the state to establish and maintain an effective and comprehensive occupational safety and health program which is consistent with this chapter and with the codes, rules, and regulations promulgated pursuant to it. The head of each agency shall, after consultation with representatives of its employees:

(1) Provide safe and healthful places and conditions of employment consistent with the requirements of this chapter;

(2) Acquire, maintain, and require use of safety equipment, personal protective equipment, and devices necessary to protect employees;

(3) Keep adequate records of all occupational injuries and illnesses for proper evaluation and necessary action in accordance with the advice of the director of labor and training and the director of health and to submit an annual report to the director of labor and training with respect to those occupational accidents and illnesses.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-11 - Record keeping requirements.

§ 28-20-11 Record keeping requirements.  (a) Each employer shall make, keep, preserve, and furnish to the director any records regarding his or her activities relating to this chapter that the director, in cooperation with the United States secretary of labor and the United States secretary of health, education and welfare, or their successors, may prescribe by regulation as necessary or appropriate for the enforcement of this chapter or for developing information regarding the causes and prevention of occupational accidents and illnesses. In order to carry out the provisions of this subsection, the regulations may include provisions requiring employers to conduct periodic inspections. The director shall also issue regulations requiring that employers, through posting of notices or other appropriate means, keep their employees informed of their protections and obligations under this chapter, including the provisions of applicable codes.

(b) The director of labor and training, in cooperation with the director of health, shall prescribe regulations requiring employers to maintain accurate records of, and to make periodic reports on, work related deaths, injuries, and illnesses other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job.

(c) The director of labor and training, in cooperation with the director of health, shall issue regulations requiring employers to maintain accurate records of employee exposures to potentially toxic materials or harmful physical agents which are required to be monitored or measured under the provisions of this chapter and of § 23-1.1-7. Those regulations shall provide employees or their representatives with an opportunity to observe the monitoring or measuring, and to have access to the records of the monitoring or measuring. Those regulations shall also make appropriate provision for each employee or former employee to have access to any records that will indicate his or her own exposure to toxic materials or harmful physical agents. Each employer shall promptly notify any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or at levels which exceed those prescribed by an applicable safety or health code promulgated under this chapter, and shall inform any employee who is being exposed of the corrective action being taken.

(d) Any information obtained by the director or any other state agency under this chapter shall be obtained with a minimum burden upon employers, especially those operating small businesses. Unnecessary duplication of efforts in obtaining information shall be reduced to the maximum extent feasible.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-12 - Inspection powers.

§ 28-20-12 Inspection powers.  (a) The director, upon presenting appropriate credentials to the owner, operator, representative, or agent in charge, is authorized:

(1) To enter without delay and at reasonable times any factory, plant, establishment, construction site or other area, workplace, or environment where work is performed by an employee of an employer; and

(2) To inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, any place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials in the place of employment, and to privately question any employer, owner, operator, agent, or employee.

(b) If the director is denied entry to any place which he or she has reason to believe has been, is being, or is about to be used as a place of employment, he or she shall make application under oath setting forth the reasons for his or her belief that the place has been, is being, or is about to be used as a place of employment, and the facts concerning his or her denial, to any justice of the superior court. That court shall issue an order ex parte, if it finds that the belief is reasonable, allowing the director to make any entry that is reasonably necessary to conduct the inspection.

(c) In making inspections and investigations under this chapter, the director may require the attendance and testimony of witnesses and the production of evidence under oath. Witnesses shall be paid the same fees and mileage that are paid to witnesses in the courts of the state. In case of contumacy, failure, or refusal of any person to obey an order, the superior court shall have the jurisdiction to issue to the person an order requiring the person to appear to produce evidence if, as, and when so ordered, and to give testimony relating to the matter under investigation or in question, and any failure to obey that order of the court may be punished by the court as a contempt of court.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-13 - Inspection of violations.

§ 28-20-13 Inspection of violations.  (a) Any employee or representative of employees who believes that a violation of a safety or health code exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving notice to the director of the violation or danger. Any notice shall be reduced to writing, set forth with reasonable particularity the grounds for the notice, and be signed by the employee or representative of employees. Upon receipt of the notification, the director shall provide a copy to the employer or his or her agent not later than at the time of inspection, except that, upon the request of the person giving the notice, his or her name and the name of the individual employee referred to in the notice shall not appear in copy or on any record published, released, or made available. If upon receipt of the notification the director determines there are reasonable grounds to believe that the violation or danger exists, he or she shall make a special inspection in accordance with the provisions of this section as soon as practicable to determine if the violation or danger exists. If the director determines that there are not reasonable grounds to believe that a violation or danger exists, he or she shall notify the employee or representative of the employees in writing of that determination.

(b) Prior to or during any inspection of a workplace, any employee or representative of employees employed in the workplace may notify the director, in writing, of any violation of this chapter which he or she has reason to believe exists in the workplace. The director shall by regulation establish procedures for informal review of any refusal by his or her representative to issue a compliance order as to any alleged violation and shall furnish the employee or representative of employees requesting the review a written statement of the reasons for the director's final disposition of the case.

(c) A representative of the employer and a representative authorized by the employees shall be given the opportunity to accompany the compliance inspector during a physical inspection of the workplace for the purpose of aiding the inspection. Where there is no authorized employee representative, the compliance inspector shall consult with a reasonable number of employees concerning matters of health and safety in the workplace.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-14 - Procedures to counteract imminent dangers.

§ 28-20-14 Procedures to counteract imminent dangers.  (a) The superior court shall have jurisdiction, upon petition of the attorney general, to restrain any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of the danger can be eliminated through the enforcement procedures otherwise provided by this chapter. Any order issued under this section may require any steps to be taken that may be necessary to avoid, correct, or remove the imminent danger and prohibit the employment or presence of any individual in locations or under conditions where the imminent danger exists, except individuals whose presence is necessary to avoid, correct, or remove the imminent danger or to maintain the capacity of a continuous process operation to resume normal operations without a complete cessation of operations, or where a cessation of operations is necessary, to permit the cessation to be accomplished in a safe and orderly manner.

(b) Upon the filing of the petition the superior court shall have jurisdiction to grant injunctive relief or temporary restraining order pending the outcome of an enforcement proceeding pursuant to this chapter. The proceeding shall be as provided by Superior Court Rules of Civil Procedure Rule 65, except that no temporary restraining order issued without notice shall be effective for a period longer than five (5) days and no security as provided in paragraph (c) of Superior Court Rules of Civil Procedure Rule 65 shall be required of the state or its political subdivisions. No action brought under this section shall be construed as affecting a labor dispute as defined in § 28-10-3, nor shall the action be subject to the provisions of § 28-10-2 or paragraph (e) of Superior Court Rules of Civil Procedure Rule 65.

(c) Whenever and as soon as a compliance inspector concludes that conditions or practices described in subsection (a) of this section exist in any place of employment, he or she shall inform the affected employees and employers of the danger and that he or she is recommending to the director that relief be sought.

(d) If the director arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of that failure or the representatives of the employees may bring an action against the director in the superior court for the county in which the imminent danger is alleged to exist for a writ of mandamus to compel the director to seek the order and for any further relief that may be appropriate.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-15 - Prosecution of violations.

§ 28-20-15 Prosecution of violations.  It shall be the duty of the director to enforce the provisions of this chapter and upon request of the director the attorney general shall prosecute all violations of this chapter.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-16 - Compliance orders.

§ 28-20-16 Compliance orders.  (a) If upon inspection or investigation the director believes that an employer has violated a requirement of § 28-20-8, or of any code, rule, or order promulgated pursuant to § 28-20-24, or of any regulation prescribed pursuant to this chapter or chapter 19 of this title, he or she shall promptly issue a compliance order to the employer. Each compliance order shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of the law, code, rule, regulation, or order alleged to have been violated. In addition, the compliance order shall fix a reasonable time for the abatement of the violations.

(b) Each compliance order issued under this section or a copy or copies of each order shall be prominently posted as prescribed in regulations issued by the director at or near each place a violation referred to in the compliance order has occurred.

(c) No compliance order may be issued under this section after the expiration of six (6) months following the occurrence of a violation.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3; P.L. 1982, ch. 338, §§ 2, 3.)



Chapter 28-20-17 - Enforcement procedure.

§ 28-20-17 Enforcement procedure.  (a) After the issuance of a compliance order pursuant to § 28-20-16(a), the director shall, within a reasonable time after the termination of the inspection or investigation, notify the employer by certified mail of the penalty, if any, proposed to be assessed under § 28-20-18 and that the employer has fifteen (15) working days within which to notify the director that he or she wishes to contest the compliance order or proposed assessment of penalty. If, within fifteen (15) working days from the receipt of the notice issued by the director the employer fails to notify the director that he or she intends to contest the compliance order or proposed assessment of penalty, and no notice is filed within that time by any employee or representative of employees under subsection (c) of this section, the compliance order and the assessment, as proposed, shall be deemed a final order of the review board and not subject to review as to any question of fact by any court or agency.

(b) If the director has reason to believe that an employer has failed to correct a violation for which a compliance order has been issued within the period permitted for its correction, which period shall not begin to run until the entry of a final order by the review board in the case of any review proceedings under this section initiated by the employer in good faith and not solely for delay or avoidance of penalties, the director shall notify the employer by certified mail of the failure and of the penalty proposed to be assessed under § 28-20-18 by reason of the failure, and that the employer has fifteen (15) working days within which to notify the director that he or she intends to contest the notification or proposed assessment of penalty. If, within fifteen (15) working days from the receipt of notification issued by the director, the employer fails to notify the director that he or she intends to contest the notification or proposed assessment of penalty, the notification and assessment, as proposed, shall be deemed a final order of the review board and not subject to any review as to any question of fact by any court or agency.

(c) If an employer notifies the director that he or she intends to contest a compliance order issued under § 28-20-16 or notification issued under subsection (a) or (b) of this section, or if within fifteen (15) working days of the issuance of a compliance order under § 28-20-16 any employee or representative of employees files a notice with the director alleging that the period of time fixed in the compliance order for the abatement of the violation is unreasonable, the director shall immediately notify in writing the chairperson of the review board of the notification, and the review board shall afford an opportunity for a hearing. The review board shall subsequently issue an order based on findings of fact affirming, modifying, or vacating the director's compliance order or proposed penalty, or directing other appropriate relief, and the order shall become final thirty (30) days after its issuance. Upon a showing by an employer of a good faith effort to comply with the abatement requirements of a compliance order, and that abatement has not been completed because of factors beyond his or her reasonable control, the review board, after an opportunity for a hearing, shall issue an order affirming or modifying the abatement requirements in the compliance order. The rules of procedure prescribed by the review board shall provide the affected employee or representatives of affected employees an opportunity to participate as parties to hearings under this subsection.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-18 - Penalties.

§ 28-20-18 Penalties.  (a) Any employer who willfully or repeatedly violates the requirements of § 28-20-8, any code, rule, or order promulgated pursuant to § 28-20-24, or regulations prescribed pursuant to this chapter, may be assessed a civil penalty of not more than ten thousand dollars ($10,000) for each violation.

(b) Any employer who has received a compliance order for a serious violation of the requirements of § 28-20-8, any code, rule, or order promulgated pursuant to § 28-20-24, or of any other regulations prescribed pursuant to this chapter, shall be assessed a civil penalty of up to one thousand dollars ($1,000) for each violation.

(c) Any employer who has received a compliance order for a violation of the requirements of § 28-20-8, any code, rule, or order promulgated pursuant to § 28-20-24, or of other regulations prescribed pursuant to this chapter, and the violation is specifically determined not to be of serious nature, may be assessed a civil penalty of up to one thousand dollars ($1,000) for each violation.

(d) Any employer who fails to correct a violation for which a compliance order has been issued under § 28-20-16 within the period permitted for its correction, which period shall not begin to run until the date of the final order of the review board in the case of any review proceeding under § 28-20-17 initiated by the employer in good faith and not solely for delay or avoidance of penalties, may be assessed a civil penalty of not more than one thousand dollars ($1,000) for each day during which the failure or violation continues.

(e) Any employer who willfully violates any code, rule, or order promulgated pursuant to § 28-20-24, or of any regulations prescribed pursuant to this chapter, and that violation caused death to any employee, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment for not more than one year, or by both; except that if the conviction is for a violation committed after a first conviction of the employer, punishment shall be by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment for not more than two (2) years, or by both.

(f) Any person who gives advance notice of any inspection to be conducted under this chapter without authority from the director shall upon conviction be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or by both.

(g) Whoever knowingly makes any false statements, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this chapter shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment for not more than one year, or by both.

(h) Any employer who violates any of the posting requirements, as prescribed under the provisions of this chapter, shall be assessed a civil penalty of up to one thousand dollars ($1,000) for each violation.

(i) Any person who obstructs or otherwise interferes with the director of labor and training or the director of health or their representative while engaged in the performance of their duties shall be imprisoned for a period not exceeding one year or be fined a sum not exceeding five hundred dollars ($500).

(2) Subdivision (1) of this subsection shall in no way limit the authority of the state to impose any other penalty that may be deemed appropriate for other offenses by any person against any employee or other representative of the division of occupational safety while engaged in the performance of his or her duties.

(j) The review board shall have the authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.

(k) For purposes of this section, a serious violation exists in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations, or processes which have been adopted or are in use in the place of employment unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.

(l) Civil penalties due under this chapter shall be paid to the director for deposit into the treasury of the state of Rhode Island and shall accrue to the state and may be recovered in a civil action in the name of the state brought in the superior court for the county where the violation is alleged to have occurred or where the employer has its principal office.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-19 - Occupational safety and health review board.

§ 28-20-19 Occupational safety and health review board.  (a) The occupational safety and health review board is established.

(b) The review board shall be composed of seven (7) members appointed by the governor:

(1) One of whom shall be a qualified member of the occupational safety profession;

(2) One shall be a qualified elevator representative;

(3) One shall be a qualified mechanical representative;

(4) One shall be a qualified electrical representative;

(5) One shall be a qualified operating engineer representative, nominated by the director of labor and training;

(6) One shall be a qualified representative of the occupational health profession, nominated by the director of health; and

(7) One shall be a representative of the public who acts as chairperson of the review board.

(c) The term of office of each member of the review board shall be six (6) years.

(d) The review board shall conduct hearings pursuant to chapter 35 of title 42 in all cases involving contests of the decisions of the director, and the commission for occupational safety and health made pursuant to this chapter and chapter 19 of this title.

(e) Five (5) members of the review board shall constitute a quorum, and official action can be taken only on the affirmative vote of at least five (5) members. In the event of a lack of a quorum, the director of labor and training shall have the authority to designate an employee of the department of labor and training to serve on the board for purposes of obtaining a quorum only. That employee shall have no voting privileges.

(f) The review board shall set its own rules established pursuant to the requirements of chapter 35 of title 42.

(g) Clerical and other assistance as may be required by the review board shall be furnished by the director.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1982, ch. 338, § 2; P.L. 2003, ch. 92, § 1; P.L. 2003, ch. 99, § 1.)



Chapter 28-20-20 - Judicial review.

§ 28-20-20 Judicial review.  Any employer, employee, the director, or other individual who is aggrieved by any order of the review board may appeal the order pursuant to the provisions of chapter 35 of title 42.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-21 - Discrimination on account of complaint.

§ 28-20-21 Discrimination on account of complaint.  (a) No employer shall discharge or in any manner discriminate against any employee because the employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter or has testified or is about to testify in any proceeding or because of the exercise by that employee on behalf of himself or herself or others of any right afforded by this chapter.

(b) Any employee who believes that he or she has been discharged or otherwise discriminated against by any person in violation of this section may, within thirty (30) days after the violation occurs, file a written complaint with the director alleging the discrimination. Upon receipt of the complaint, the director shall cause any investigation to be made that he or she deems appropriate. If upon the investigation the director determines that the provisions of this section have been violated and the employer fails or refuses to take remedial action ordered by the director, he or she shall then bring an action in any superior court against that person. In any action the courts shall have jurisdiction for cause shown to restrain violations of subsection (a) of this section and order all appropriate relief including rehiring or reinstatement of the employee to his or her former position with back pay and any other benefits to which he or she was entitled.

(c) Within ninety (90) days of the receipt of a complaint filed under this subsection the director shall notify the complainant of his or her determination under subsection (b) of this section.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-22 - Code commission for occupational safety and health  Composition, appointment, terms, and removal of members.

§ 28-20-22 Code commission for occupational safety and health  Composition, appointment, terms, and removal of members.  There is created within the department of labor and training a code commission for occupational safety and health, consisting of five (5) members, of whom two (2) shall represent industry, two (2) shall represent labor, and one shall represent the public and shall serve as chairperson of the commission. The representatives of industry shall be appointed by the director after he or she has consulted with representatives of industrial, commercial, and trade groups and associations in this state. The representatives of labor shall be appointed by the director after he or she has consulted with representatives of labor organizations in this state. The public representative shall be nominated jointly by the representatives of labor and industry. If the representatives of labor and industry have not nominated a public representative within thirty (30) days after their appointment, then the director shall instead both nominate and appoint the public representative on the commission. The appointment of the members of the commission shall be made by the director with the approval of the governor for a term of five (5) years. For their initial appointment, the representatives of industry shall be appointed for terms of one year and three (3) years, respectively; the representatives of labor shall be appointed for terms of two (2) years and four (4) years, respectively; and the public representative shall be appointed for a term of five (5) years. Vacancies shall be filled by appointments made in the same manner as the original appointments. A member of the commission may only be removed by the governor for cause. The director of labor and training and the director of health shall be ex-officio members of the commission, but shall have no vote and shall serve without additional compensation. Each ex-officio member may designate a subordinate from within his or her department as a substitute member of the commission by filing a written notice of that substitution in the office of the secretary of state. The industrial code commission for safety and health is abolished.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-23 - Compensation of commission members  Assistance  Appropriations.

§ 28-20-23 Compensation of commission members  Assistance  Appropriations.  Members of the commission shall receive no salary, but shall receive compensation not exceeding twenty-five dollars ($25.00) for each day spent in the discharge of their official duties, with a maximum of fifteen hundred dollars ($1500) annually. An official meeting of the commission shall be held by request of the director. The director is authorized and directed to provide the commission with the clerical, legal, and other assistance that shall be necessary to permit the commission to perform its duties as provided in this chapter. The reasonable and necessary traveling and other expenses of the members of the commission while actually engaged in the performance of their duties shall be paid from the state treasury and upon receipt of proper vouchers approved by the director and the chairperson of the commission. The general assembly shall annually appropriate any sum that it deems necessary to carry out the purposes of this section.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-24 - Power to adopt codes  Advisory committees  Conformance with national standards.

§ 28-20-24 Power to adopt codes  Advisory committees  Conformance with national standards.  (a) In addition to any other powers and duties that may be conferred upon it by law, the commission shall have the power and duty to make, amend, and repeal codes for the elimination of safety or health hazards in every employment or place of employment, including the repair and maintenance of places of employment to render them safe. The director of labor and training and the director of health shall each have the right to propose to the commission those codes or amendments to existing codes that they may deem necessary to carry out the intent of this chapter. The commission shall continue to develop, adopt, and amend codes as new or previously unrecognized occupational safety and health hazards are discovered.

(b) In the performance of its duties the commission shall appoint advisory committees, composed of representatives of employers, labor organizations, and experts.

(c) All codes shall, when adopted, be consistent with accepted safety and health standards of nationally recognized standards-producing organizations, which shall be at least as effective as federal standards, which, in themselves, shall be adopted. All codes, when appropriate, shall contain specific provisions for the protection of employees from exposure to hazards by such means as the requirement for use of suitable protective equipment and for control or technological procedures with respect to the hazards, including monitoring or measuring the exposure. No code may apply standards for products distributed or used in interstate commerce that are different from federal standards for those products unless required by compelling local conditions and do not unduly burden interstate commerce.

(d) Any amendments made to any codes by the commission shall be such that, when adopted, the amended codes shall be consistent with existing accepted safety and health standards and at least as effective as federal standards. All new federal standards and revisions or amendments to federal standards shall be adopted as state codes within six (6) months after their publication in the federal register.

(e) The codes adopted under this chapter shall have the force and effect of law, and the commission shall conduct hearings and establish rules and regulations pursuant to provisions of chapter 35 of title 42.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1982, ch. 338, § 2.)



Chapter 28-20-25 - Hearing on codes.

§ 28-20-25 Hearing on codes.  No code may be adopted, amended, or repealed except pursuant to the provisions contained in chapter 35 of title 42.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-26 - Effective date of codes and changes.

§ 28-20-26 Effective date of codes and changes.  All codes and all amendments to them and repeals of them shall take effect twenty (20) days after certified copies are filed in the office of the secretary of state.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-27 - Publication of codes and changes  Posting of lists  Notice to employees.

§ 28-20-27 Publication of codes and changes  Posting of lists  Notice to employees.  (a) Every code adopted and every amendment or repeal of these codes shall be compiled as prescribed in § 42-35-5 and published in the manner and quantity required for reference and enforcement. A printed list of the titles of all codes including their amendments issued and adopted by the commission under the provisions of this chapter, together with the dates of their adoption, shall be posted by the employer in every place of employment.

(b) Where appropriate, codes shall contain provisions for the furnishing to employees of information regarding hazards in the workplace, including information about suitable precautions, relevant symptoms, and emergency treatment in case of exposure, by such means as labeling, posting, and, where appropriate, medical examination at no cost to employees, with the results of the examinations being furnished only to appropriate state officials and, if the employee so requests, to his or her physician.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-28 - Temporary codes.

§ 28-20-28 Temporary codes.  (a) The director of labor and training in cooperation with the director of health shall promulgate, without regard to the requirements of §§ 28-20-24  28-20-26, an emergency temporary code to take immediate effect upon publication and filing with the secretary of state if he or she determines that employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards, and that the emergency code is required to protect employees from the danger.

(b) A temporary code shall be effective until superseded by a code promulgated in accordance with the procedure prescribed in §§ 28-20-24  28-20-26, or for a maximum period of one hundred and twenty (120) days.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 3.)



Chapter 28-20-29 - Granting of variances  Statement of reasons for various actions by director.

§ 28-20-29 Granting of variances  Statement of reasons for various actions by director.  (a) Any employer may apply to the director for a temporary order granting a variance from a code or any provision of a code promulgated under this chapter.

(2) The temporary order shall be granted only if the employer files an application that meets the requirements of subsection (b) of this section and establishes that:

(i) He or she is unable to comply with a code by its effective date because of the unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the code, or because necessary construction or alteration of facilities cannot be completed by the effective date;

(ii) He or she is taking all available steps to safeguard his employees against the hazards covered by the code; and

(iii) He or she has an effective program for coming into compliance with the code as quickly as practicable.

(3) Any temporary order issued under this subsection shall prescribe the practices, means, methods, operations, and processes which the employer must adopt and use while the order is in effect and state in detail his or her program for coming into compliance with the code.

(4) A temporary order may be granted only after notice to employees and an opportunity for a hearing; provided, that the director may issue one interim order to be effective until a decision is made on the basis of the hearing.

(5) No temporary order may be in effect for longer than the period needed by the employer to achieve compliance with the code or one year, whichever is shorter, except that a temporary order may not be renewed more than twice:

(i) So long as the requirements of this subsection are met and

(ii) If an application for renewal is filed at least ninety (90) days prior to the expiration date of the order.

(6) No interim renewal of an order may remain in effect for longer than one hundred and eighty (180) days.

(b) An application for a temporary order under this section shall contain:

(1) A specification of the code or portion of it from which the employer seeks a variance;

(2) A representation by the employer, supported by representations from qualified persons having first hand knowledge of the facts represented, that he or she is unable to comply with the code or portion of it and a detailed statement of the reasons for the noncompliance;

(3) A statement of the steps he or she has taken and will take, with specific dates, to protect employees against the hazards covered by the code;

(4) A statement of when he or she expects to be able to comply with the code and what steps he or she has taken and what steps he or she will take, with specific dates, to come into compliance with the code; and

(5) A certification that he or she has informed his or her employees of the application by giving a copy of it to their authorized representatives, and by posting a statement giving a summary of the application and specifying where a copy may be examined at the place or places where notices to employees are normally posted, and by other appropriate means. A description of how employees have been informed shall be contained in the certification. The information to employees shall also inform them of their rights to petition the director for a hearing.

(c) The director is authorized to grant a variance from any code or portion of it whenever he or she determines, or the director of health certifies, that the variance is necessary to permit an employer to participate in an experiment approved by him or her or the director of health designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

(d) Any affected employer may apply to the director for a rule or order for a permanent variance from a code promulgated under § 28-20-24. Affected employees shall be given notice of each application and an opportunity to participate in a hearing. The director shall issue a rule or order if he or she determines on the record, after opportunity for an inspection where appropriate, and a hearing that the proponent of the permanent variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by an employer will provide employment and places of employment to the employees which are as safe and healthful as those which would prevail if the employer complied with the code. The rule or order issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes, which he or she must adopt and utilize to the extent they differ from the code in question. The rule or order may be modified or revoked for cause upon application by an employer, employees, or by the director on his or her own motion, in the manner prescribed for its issuance under this subsection at any time after six (6) months from its issuance.

(e) Whenever the director promulgates any code, makes any rule, order, or decision, grants any exemption or extension of time, or compromises, mitigates, or settles any penalty assessed under this chapter or title 23, he or she shall include a statement of the reasons for the action, and a copy of the code, rule, order or decision shall be filed with the secretary of state pursuant to § 42-35-4 on the day in which it is promulgated.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1976, ch. 55, § 2.)



Chapter 28-20-30 - Judicial review of code provisions.

§ 28-20-30 Judicial review of code provisions.  Any employer, employee, or other individual who may be adversely affected by any code adopted under this chapter, or any amendment of it, may, within thirty (30) days after its promulgation, commence an action in the superior court against the director to set aside the code or portion of the code on the grounds that it is unlawful or unreasonable, in accordance with the provisions of § 42-35-15. Any person adversely affected by any code or decision adopted pursuant to chapter 19 of this title shall first appeal the decision to the occupational safety review board as provided in § 28-19-10.

History of Section.
(P.L. 1973, ch. 260, § 2; P.L. 1982, ch. 338, § 2.)



Chapter 28-20-31 - Notice of judicial review  Rules of practice.

§ 28-20-31 Notice of judicial review  Rules of practice.  In any proceedings under § 28-20-30, the court shall order notice to be given to the commission and to the director in any manner that it shall determine. Any proceeding under § 28-20-30 and the pleadings therein shall be governed by the laws and rules of practice applicable to other civil actions in the superior courts.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-32 - Confidentiality of trade secrets.

§ 28-20-32 Confidentiality of trade secrets.  All information reported to or otherwise obtained by the director in connection with any inspection or proceeding under this chapter which contains or which might reveal a trade secret referred to in 18 U.S.C. § 1905 shall be considered confidential for the purpose of that section, except that the information may be disclosed to other officers or employees concerned with carrying out the provisions of this chapter, or when relevant in any proceeding under this chapter. In any proceeding the director, the review board, or the court shall issue orders as may be appropriate to protect the confidentiality of trade secrets.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-33 - Other safety and health laws unimpaired.

§ 28-20-33 Other safety and health laws unimpaired.  Nothing in this chapter shall be construed to repeal or to limit or restrict in any way present state laws, regulations, or orders governing the safety or health of employees in any place of employment which are not in conflict with this chapter.

History of Section.
(P.L. 1973, ch. 260, § 2.)



Chapter 28-20-34 - Severability.

§ 28-20-34 Severability.  If any provision of this chapter or the application of the provision to any person or circumstance is held invalid, the remainder of this chapter or the application of the provision to persons or circumstances other than those as to which it is held invalid shall not be affected by the invalidity.

History of Section.
(P.L. 1973, ch. 260, § 2.)






Chapter 28-21 - Hazardous Substances Right-to-Know Act

Chapter 28-21-1 - Duty of employer.

§ 28-21-1 Duty of employer.  An employer who uses, transports, stores, or otherwise exposes its employees to toxic or hazardous substances shall obtain, maintain, and make available in each workplace a list of all hazardous substances to which employees are or may be exposed. The lists of all hazardous substances shall be readily available to employees for examination during all hours of operation. In addition, a poster shall be placed at conspicuous locations at each workplace and be readily available to employees for examination during all hours of operation. The poster shall contain the rights of employees under this chapter and in addition shall contain the following language: "For Further Information Concerning Your Rights under the Hazardous Substances Right-To-Know Act contact the department of labor and training at (telephone no.)." The director of labor and training shall design, print, and distribute to all employers subject to this chapter, a poster that complies with the provisions of this section.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1987, ch. 498, § 1.)



Chapter 28-21-2 - Definitions.

§ 28-21-2 Definitions.  For the purpose of this chapter, the terms defined in this section have the following meanings. Where terms are not defined, the ordinarily accepted meanings within the proper context apply:

(1) "Chemical name" means the scientific designation of a substance in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the Chemical Abstract Service Rules of Nomenclature.

(2) "Common name" means any designation or identification, such as trade name or number or code name or brand name, used by the employer to identify a substance other than by its chemical name.

(3) "Designated substance" means any substance contained within the list of toxic or hazardous substances covered by this chapter provided they are in quantities exceeding two (2) gallons or ten (10) pounds of the substance within the workplace, except in the case of carcinogens, mutagen, or teratogen which shall be reported if the concentration is equal to or greater than one part of the substance per ten thousand (10,000) by volume, and provided further that nothing contained in this definition precludes the director of labor and training from establishing more stringent standards pursuant to rules and regulations in conformity with the Administrative Procedures Act, chapter 35 of title 42.

(4) "Employee" means a person who is:

(i) A current employee;

(ii) A former employee whose physician has reason to believe that an illness or injury may be related to former employment;

(iii) An employee assigned or transferred to work where there will be exposure to designated substances; or

(iv) Any worker who may be exposed under normal conditions of use or foreseeable emergency to designated substances; and

(v) Includes employees of the state or one of its political subdivisions.

(5) "Employee representative" means any attorney, physician, or employee organization that represents an employee or employees in a company.

(6) "Employer" includes an individual, partners, associations, corporations, business trusts, or any persons or group of persons acting directly or indirectly in the interest of an employer in relation to an employee.

(7) "Expose" or "exposure" means any situation arising from work operation where an employee may ingest, inhale, absorb through the skin or eyes, or otherwise come into contact with a designated substance. The contact shall not be deemed to constitute exposure if the designated substance present is in a physical state, volume, or concentration for which there is no valid and substantial evidence that any adverse acute or chronic risk to human health may occur from the contact.

(8) "Hazardous substance" is any chemical substance listed in the latest edition of the chemical data section of the "Fire Protection Guide on Hazardous Materials" as published by the National Fire Protection Association.

(9) "Immediate use" means the hazardous substance will be under the control of and used only by the person who transfers it from a labeled container and only within the work shift in which it is transferred.

(10) "Mixture" means any solution or intimate admixture of two (2) or more substances that do not react chemically with each other.

(11) "Substance" means any element, entity, compound, combination, or any mixture thereof whether organic or inorganic.

(12) "To store" means to deposit or place a substance in a locale for a period of forty-eight (48) hours or more.

(13) "Toxic substance" is any chemical substance listed in the latest edition of "Threshold Limit Value for Chemical Substance in the Work Environment" as published by the American Conference of Governmental and Industrial Hygienists and the list of carcinogens as published by the International Agency for Research on Cancer.

(14) "Work area" means any room or defined space, whether within or outside of a building or other structure, where toxic or hazardous substances are present.

(15) "Workplace" means an establishment or business at one geographic location containing one or more work areas.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1987, ch. 250, § 1.)



Chapter 28-21-3 - Employer notice requirements  Chemical identification lists.

§ 28-21-3 Employer notice requirements  Chemical identification lists.  (a) Each employer shall obtain and maintain chemical identification lists containing the following information with regard to the chemical substances:

(i) The common and trade names of all designated substances present in the workplace in alphabetical order, cross referenced to their chemical names;

(ii) For mixtures, the list shall contain the chemical and/or trade names of any mixture that contains designated substances present in amounts greater than one percent (1%) of a volume of more than two (2) gallons or ten (10) pounds within the workplace except in the case of carcinogens, mutagen, or teratogen which shall be reported if they are present in amounts of one part per ten thousand (10,000) by volume or greater; and, provided, that nothing contained in this subdivision precludes the director of labor and training from establishing more stringent standards pursuant to rules and regulations in conformity with the Administrative Procedures Act, chapter 35 of title 42.

(2) The chemical identification list shall include the individual designated substances present in the mixture except as provided in § 28-21-10.

(b) Each employer shall obtain a material safety data sheet for each designated substance or mixture containing the designated substance that must conform to the federal occupational safety and health administration regulations on preparing material safety data sheets, 29 CFR 1910.1200(g).

(c) Upon being advised by an employer that the employer has made efforts to obtain material safety data sheets or other information necessary to determine whether a substance which is in the employer's workplace is, may be, or may contain a designated substance, which efforts are documented and include, but are not limited to, a certified letter to the manufacturer, supplier, and/or distributor of the substance, and which efforts have resulted in failure to obtain the necessary information, the employer shall advise the department of labor and training of the failure within forty-five (45) days of the date the information was originally requested by the employer. The department of labor and training shall make demand of the manufacturer for the requested information, and shall notify the manufacturer that the manufacturer will be prohibited from selling or distributing the substance to any employer in Rhode Island unless the manufacturer supplies the information within ninety (90) days from the date the employer first requested the information. In the case of a mixture, the department of labor and training shall grant a variance to the employer which shall extend the above time period to one hundred eighty (180) days. The department of labor and training will make every effort to assist the employer in obtaining the necessary information. Until the necessary information is forthcoming from the manufacturer or otherwise obtained, the employer shall treat the mixture for which it has not received or developed the necessary information as a designated substance, until proven otherwise, and will protect employees accordingly, which protection shall include the listing of the mixture as a designated substance.

(d) Each employer covered by this chapter shall annually submit to the department of labor and training:

(1) An updated chemical identification list;

(2) Documentation detailing the nature of training provided employees as called for in § 28-21-9. The documentation shall be in a standardized form determined by the department.

History of Section.
(P.L. 1989, ch. 542, § 95.)



Chapter 28-21-4 - Updating of information by employer.

§ 28-21-4 Updating of information by employer.  The chemical and common names of all designated substances introduced into the workplace subsequent to the original listing shall be appended to the chemical identification lists prior to introduction of the substance into the workplace. The original listing and appendages shall be annually revised and alphabetized.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-5 - Fire safety.

§ 28-21-5 Fire safety.  (a) An employer shall provide to the person responsible for the administration and direction of a fire department in a fire district or municipality, including a fire chief or fire administrator, or that person's designee:

(1) A list of work areas, sufficiently identified by name and location, where designated substances are present, containing the chemical and common name of each substance regularly present;

(2) Upon request, material safety data sheets for each hazardous or toxic substance included in this list.

(b) The person responsible for the administration and direction of a fire department in a fire district or municipality, including a fire chief or fire administrator or that person's designee, shall maintain the information provided by the employer under subsection (a) of this section and shall provide copies of this information:

(1) To fire suppression and fire inspection divisions within the same jurisdiction; and

(2) Upon request, to any fire department employee or an employee representative of a fire department employee.

(c) Currently conducted fire safety inspections may include, at the discretion of the fire chief or the inspector, compliance with the employer notice requirements of this chapter as enumerated in § 28-21-3(a).

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1985, ch. 269, § 1.)



Chapter 28-21-6 - Access to written records  Availability.

§ 28-21-6 Access to written records  Availability.  Chemical identification lists required by this chapter as defined in § 28-21-1 and/or material safety data sheets shall be made available upon request for examination and copying to any affected employee or employee representative of employee(s) within three (3) working days of the request, not including weekends or holidays. Upon being informed of the failure of an employer to provide the information as required, the director of the department of labor and training shall within seven (7) days make demand upon the employer for the information, and the employer shall subsequently provide the requesting employee or employee representative and the director of the department of labor and training with the information or copies of it within twenty-four (24) hours of receipt of the demand, not including weekends or holidays. Each annual chemical identification list shall be kept by the employer for a period of thirty (30) years.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1.)



Chapter 28-21-7 - Falsification of information.

§ 28-21-7 Falsification of information.  If any employer or any of its officers or employees fails to comply with any of the provisions of this chapter by knowingly and intentionally misrepresenting, falsifying, concealing, destroying, or failing to retain the information necessary to comply with the provisions of this chapter, they shall be personally liable to any employee injured as a result of the non-compliance, whether or not the employer is a corporation to the extent that the liability may be imposed under the laws of the state of Rhode Island. The dissolution of a corporation shall not discharge an officer's or employee's liability for the conduct.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-8 - Employee rights.

§ 28-21-8 Employee rights.  The following rights are guaranteed to employees:

(1) Refusing to work. If an employee has requested from his or her employer information about a designated substance or mixture, either in the form of material safety data sheets or the chemical identification list as defined in § 28-21-1, and has not received this information from the employer within three (3) working days of the date of the request, not including weekends or holidays, the employee may then refuse to work with or be exposed to the designated substance or mixture. Notwithstanding the provisions of this subdivision, if the employer has invoked and complied with the procedures set forth in § 28-21-3(c), the time period of three (3) working days, not including weekends or holidays, shall be extended to equal any time period provided to the manufacturer or employer under § 28-21-3(c), or until the information has been received by the employer, whichever is sooner.

(2) Discipline, discrimination prohibited. An employer may not discharge or otherwise discipline or discriminate against any employee because the employee has exercised his or her right under § 28-21-6 and/or this section, or has testified or is about to testify in any proceeding related to this chapter.

(3) Waivers prohibited. An employer may not request or require any employee to waive any rights under this chapter.

(4) Remedies and complaint procedure for employees. (i) Any employee who has been discharged, disciplined, or otherwise discriminated against by any employer in violation of this chapter may, within one hundred eighty (180) days after the violation occurs or ninety (90) days after the employee first obtains knowledge that a violation has occurred, commence an action in any appropriate court of law alleging wrongful dismissal in violation of this chapter.

(ii) In addition to but not in lieu of the action in paragraph (i) of this subdivision, any employee may commence any action in any appropriate court of law to enforce any obligation, duty, or responsibility imposed upon him or her or the employer under the provisions of this chapter.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1.)



Chapter 28-21-9 - Training and education program.

§ 28-21-9 Training and education program.  (a) Each employer shall provide an employee training and education program prior to an employee's initial assignment designed to inform employee(s) about the designated substances to which they are exposed. This training shall be repeated annually.

(b) The employer shall provide additional instruction whenever the employee may be routinely exposed to additional designated substances or which requires special precautions or whenever the employee's potential for exposure is increased. Training shall include, but not be limited to: the nature of the hazards, appropriate work practices, protective measures, and emergency procedures. Training shall be based upon information contained on the material safety data sheets, and any additional information that the employer may have access to.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, an employer shall not be required to provide training and education as provided in subsection (a) of this section to the employees of any subcontractor of the employer. Before any employees of any subcontractor commence work on the premises of, or at the direction of, an employer, the employer shall provide to the subcontractor those chemical identification lists and material safety data sheets to which the subcontractor's employees may be exposed. In addition, the employer shall provide to the subcontractor the lists and data sheets for any new designated substance that is introduced by the employer to which employees of the subcontractor may be exposed prior to the exposure. It shall be the responsibility of the subcontractor to train its employees with regard to these substances, and otherwise comply with its obligations under this chapter, as with any other designated substance to which its employees may be exposed.

(2) In addition, before any subcontractor commences work on the premises of, or in contact with employees of, any other employer, the subcontractor shall supply to the employer chemical information lists and material safety data sheets called for by this chapter for any designated substances which the subcontractor uses on the employer's premises or in contact with employees of the employer. The subcontractor shall subsequently provide the lists and data sheets for any new designated substance that is introduced by the subcontractor to which employees of the employer may be exposed prior to the exposure. The employer shall then train its employees with regard to these substances, and otherwise comply with its obligations under this chapter, as with any other designated substance to which its employees may be exposed.

(d) Employers shall have, in writing, an outline of the Right-to-Know training program, including how the employer will inform workers of chemical hazards, nature of protective measures adopted for workers' protection, nature of the Rhode Island Right-to-Know law, and how labeling, lists and the MSDS program works. The employer, upon request, shall make copies of the Right-to-Know program available to employees, employee representatives, treating physicians, the local fire department, and the department of labor and training.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1987, ch. 308, § 1.)



Chapter 28-21-10 - Trade secrets.

§ 28-21-10 Trade secrets.  (a) A manufacturer or employer may withhold the precise chemical name of a chemical if:

(1) The manufacturer or employer can substantiate to the department of labor and training that it is a trade secret;

(2) The chemical is not a carcinogen, mutagen, or teratogen as published in OSHA regulations;

(3) The chemical is identified by a generic chemical classification that would provide useful information to a health professional;

(4) All other information on the properties and effects of the chemical required by this chapter is contained in the material safety data sheet;

(5) The material safety data sheet indicates which category of information is being withheld on trade secret grounds; and

(6) In any event, the withheld information is provided on a confidential basis to a treating physician who states in writing, except in an emergency situation, that a patient's health problems may be the result of occupational exposure. A statement to this effect with the name of the manufacturer and an emergency telephone number shall be included in the material safety data sheet.

(b) "Trade secrets", for the purpose of this section, means any formula, plan, pattern, process, production data, information, or compilation of information which is not patented, which is known only to an employer and certain other individuals, and which is used in the fabrication and production of an article of trade or service, and which gives the employer possessing it a business advantage over competitors who do not possess it.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1985, ch. 269, § 1; P.L. 1985, ch. 483, § 1.)



Chapter 28-21-11 - Exclusions.

§ 28-21-11 Exclusions.  (a) This chapter does not apply to any designated substance that is a food, drug, cosmetic, or tobacco product if the substance is intended for personal consumption by employees while in the workplace. Additionally, the chapter does not apply to any consumer product and/or food stuff in its finished state packaged for distribution to and intended or retail sale to and use or consumption by the general public.

(b) This chapter does not apply to hazardous or toxic substances being developed or used only in laboratories; "laboratories" include all laboratories except those laboratories that provide quality control or other support to a manufacturing process or laboratories that produce products for commercial purposes; provided, that:

(i) The employer ensures that labels on incoming containers of hazardous or toxic chemicals are not removed or defaced;

(ii) The employer maintains any material safety data sheets or other pertinent data for incoming shipments of hazardous or toxic chemicals and ensures that they are readily accessible to laboratory employees; and

(iii) The employer shall ensure that laboratory employees are apprised of the hazards of the chemicals in their work place in accordance with subdivision (2) of this subsection.

(2) Laboratory employees information and training. (i) Employers shall provide all employees including support personnel and students with information and training on hazardous and toxic substances in their work area at the time of their initial assignment and whenever a new hazard is introduced into their work area.

(ii) New chemicals being developed in research activities are exempt from the requirements of this subdivision.

(iii) Employees shall be informed of:

(A) The requirements of this section.

(B) Any operations in their work area where hazardous and toxic chemicals are present.

(C) The location and availability of material safety data sheets and other written sources of chemical hazard information.

(iv) Employee training shall include at least:

(A) Methods and observations that may be used to detect the presence or release of a hazardous or toxic substance in the work area, such as monitoring conducted by the employer, continuous monitoring devices, visual appearance or odor of hazardous or toxic chemicals when being released, etc.;

(B) The physical and health hazards of the substances in the work area;

(C) The measures employees can take to protect themselves from these hazards, including specific procedures the employer has implemented to protect employees from exposure to hazardous or toxic substances, such as appropriate work practices, emergency procedures, and personal protective equipment to be used.

(3) Employers shall provide to the person responsible for the administration and direction of a fire department in a fire district or municipality, including a fire chief or fire administrator or that person's designee:

(i) A list of storage areas, sufficiently identified by name and location, where hazardous and toxic substances in unit quantities greater than two (2) gallons or ten (10) pounds are stored, including a full description of the types of hazards present on a generic basis rather than for each individual material.

(ii) The person responsible for the administration and direction of a fire department in a fire district or municipality, including a fire chief or fire administrator or that person's designee, shall maintain the information provided by the employer under paragraph (i) of this subdivision and shall provide copies of this information:

(A) To fire suppression and fire inspection divisions within the same jurisdiction;

(B) Upon request, to any fire department employee or an employee representative of a fire department employee; and

(C) In the event of an emergency, a full list of substances present and involved in the incident shall be made available to fire personnel within forty-eight (48) hours subsequent to the emergency.

(c) This chapter does not apply to any designated substances being transported by truck where the substances are regulated by the United States department of transportation under rules and regulations on hazardous and dangerous substances as contained in 49 CFR. Compliance with the regulations shall be deemed to satisfy the listing, training, and labeling requirements of this chapter for those employees engaged in the actual transporting of the substance.

(2) For the purposes of this subsection, "transport" means only the actual hauling of manifested products in marked containers.

(d) This chapter does not apply to exposure to any materials removed in actual trash collection. This exclusion shall not apply to substances used in the processing of these waste products.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1.)



Chapter 28-21-12 - Physician treating employee  Accessibility to designated substances list.

§ 28-21-12 Physician treating employee  Accessibility to designated substances list.  Any physician who is treating an employee and who believes that the employee has a health problem which may be the result of occupational exposure to a designated substance or substances shall have all rights of access to information afforded to any employee under this chapter, except that the information shall be provided to the physician upon his or her request and without regard to any time periods otherwise specified in this chapter.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1.)



Chapter 28-21-13 - Enforcement of chapter.

§ 28-21-13 Enforcement of chapter.  (a) The responsibility for enforcement of the provisions of this chapter shall be that of the department of labor and training. In addition to its other obligations, the department shall establish and maintain the list of designated substances, and the list shall be reviewed at intervals of six (6) months. The department will also maintain and make available upon request to the public any available MSDS sheet. The provisions of chapter 35 of title 42, the Administrative Procedures Act, shall be applicable in determining additions or deletions to the list. The department shall assign chemical abstract series (CAS) numbers to the designated substances to facilitate comparisons with employers' lists and lists from other states. The department shall also keep a central file of annually updated chemical identification lists per employer. The central file must be cross-referenced by designated substance to facilitate the identification of all firms using a particular designated substance. Access to the central file shall be in accordance with chapter 24.4 of title 23. The list of designated substances shall be available for public inspection during business hours at the office of the director of the department of labor and training. The department shall have all rights of entry and inspection as set out in § 28-20-12, and shall annually conduct and without notice to the employer, at least two hundred (200) inspections of employing units covered by this chapter to determine compliance.

(b) Upon the finding of a violation arising from an inspection, the employer shall inform the employees and immediately undertake measures for the safety of the employees. The employer shall have ninety (90) days from the date of the finding of a violation to comply with the remaining provisions of this chapter.

(c) The department shall obtain any and all information required by § 28-21-5 from the person responsible for the administration and direction of a fire department in a fire district or municipality, including a fire chief or fire administrator or that person's designee, in the event that an employer ceases to do business in the state. The department will keep the information for thirty (30) years and will make the information available, upon request, to employees as defined in § 28-21-2(4).

(d) In addition to and not in lieu of the legal remedies available to the employee under § 28-21-8(4), the department may order an employer to reinstate an employee who was dismissed or disciplined for exercising the right to refuse work as defined in § 28-21-8(1). In addition, the department may order an employer to reimburse an employee for any monetary losses, plus interest, resulting from the employee's dismissal or discipline. Upon notification from the department, an employer shall have five (5) business days to show cause why the employer should not comply with the department's order.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1985, ch. 269, § 1; P.L. 1985, ch. 483, § 1.)



Chapter 28-21-14 - Duties of the department of labor and training.

§ 28-21-14 Duties of the department of labor and training.  The director of labor and training is authorized to provide assistance to employers, employee organizations, and employees in the development and conduct of training programs for employees and local public safety personnel, and may provide assistance and consultation to the employer where possible in the completion of material safety data sheets for designated substances and/or mixtures.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1985, ch. 483, § 1.)



Chapter 28-21-15 - Common law and other statutory rights of liability preserved.

§ 28-21-15 Common law and other statutory rights of liability preserved.  Nothing contained in this chapter shall in any way be construed to be a substitution for any right of action belonging to any person who may suffer injuries because of any hazardous substance.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-16 - Funding  Contracts for services  Exemption for copiers  Appeals.

§ 28-21-16 Funding  Contracts for services  Exemption for copiers  Appeals.  (a) The director of labor and training shall determine which employers are subject to the provisions of this chapter and shall assess and collect an annual assessment of forty-two dollars ($42.00) which shall be levied against all those employers, which result in the funding for the implementation of this chapter. The employer shall be obligated to pay the assessment. No employer shall be exempt from the provisions of this chapter unless and until a request for exemption is filed and approval is granted; provided that public and private libraries shall be exempted exempt from this requirement. The funds shall be deposited as general revenue.

(b) The director of labor and training may contract with qualified agencies and/or parties for technical services performed in conjunction with this chapter.

(c) The director of labor and training shall exempt from this chapter all employers whose contact with the designated substances is entirely limited to copier machine powders or liquids where the exposure is incidental to the business operation.

(d) Any employer who contests the determination of the director may appeal the determination under the provisions set forth in §§ 28-20-19 and 28-20-20.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1985, ch. 483, § 1; P.L. 1987, ch. 497, § 1; P.L. 1995, ch. 370, art. 40, § 91; P.L. 2002, ch. 65, art. 13, § 7.)



Chapter 28-21-17 - Penalties.

§ 28-21-17 Penalties.  In addition to and not in lieu of the remedies available to employees under § 28-21-8(4), any employer who shall willfully and intentionally violate the requirements of this chapter shall be subject to a fine imposed by the department of labor and training at the rate of not more than five thousand dollars ($5,000) for every day the violation exists. The department may impose the fines and enforce their collection by means of a civil action against the employer and the responsible officers of the employer. In addition, for any violation of this chapter which is willful and intentional and which is committed with disregard for the safety of employees, the responsible officer or officers of any offending employer shall be guilty of a misdemeanor and shall be imprisoned for a period not to exceed one year for each violation.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-18 - Labeling.

§ 28-21-18 Labeling.  (a) The employer shall ensure that each container of designated substances in the workplace as listed in § 28-21-3 is labeled, tagged, or marked with the following information:

(1) Identity of the designated substance; and

(2) Hazard warnings.

(b) When stationary containers in a work area have similar contents and hazards, the employer may post signs or placards to convey the required information rather than affixing labels to each individual container.

(c) The employer shall ensure that each container of designated substance present or leaving the workplace is labeled, tagged, or marked with the following information:

(i) Identity of the designated substance;

(ii) Hazard warnings; and

(iii) Name and address of the manufacturer or other responsible party who can provide additional information on the designated substance and appropriate emergency procedures, if necessary.

(2) There shall be no conflict with the requirements of the Hazardous Materials Transportation Act, 18 U.S.C. § 1801 et seq., and regulations issued under that act by the department of transportation.

(d) The employer need not affix new labels to comply with this section if existing labels already convey the necessary information.

(e) The employer is not required to label portable containers into which designated substances are transferred from labeled containers, and which are intended only for the immediate use of the employee who performs the transfer.

(f) The employer shall not remove or deface existing labels on incoming containers of designated substances unless the container is immediately marked with the required information.

(g) "Container" as used in this chapter means any receptacle or formed flexible covering, including but not limited to bags, barrels, boxes, cans, cylinders, drums, cartons, vessels, vats, and stationary or mobile storage tanks used solely for the storage of designated substances, but shall not include containers used as equipment where the designated substances are formulated, chemically reacted, or otherwise processed so long as records are available within the immediate location of the piece of equipment to designate the activity taking place in the container.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1.)



Chapter 28-21-19 - Information requirements.

§ 28-21-19 Information requirements.  Any requirements contained in this chapter to obtain or modify any information is subject to § 28-21-1.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-20 - Severability.

§ 28-21-20 Severability.  If any provisions or part thereof of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of those provisions to other persons or circumstances, other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1983, ch. 18, § 1.)



Chapter 28-21-21 - Permanent commission on hazardous substances in the workplace.

§ 28-21-21 Permanent commission on hazardous substances in the workplace.  (a) There is created a permanent commission on hazardous substances in the workplace whose purpose it shall be to oversee and study the implementation of this chapter and to advise the general assembly with respect to methods of improving the purpose of this chapter. The commission shall annually submit its report to the general assembly not later than January 15 of each year.

(b) The commission shall consist of seventeen (17) members, three (3) of whom shall be from the house of representatives, not more than two (2) of whom shall be from the same political party, to be appointed by the speaker to serve for their legislative term; two (2) of whom shall be from the senate, one from each political party, to be appointed by the president of the senate to serve for his or her legislative term; two (2) representatives of labor, two (2) representatives of business, one member from the department of health, one member from the department of labor and training, four (4) members from the public, one member from the medical profession, and one member from the jewelry industry, all of whom shall be appointed by the speaker, to serve for terms of three (3) years.

(c) During the month of February every year, the speaker shall appoint a member to succeed the members whose term will then next expire, to serve for a term of three (3) years commencing on the first day of March then next following, and until his successor is appointed and qualified.

(d) A member shall be eligible to succeed himself or herself.

(e) A vacancy, other than by expiration, shall be filled in like manner as an original appointment, but only for the unexpired portion of the term.

(f) The speaker shall select a chairperson from among the membership of the commission to serve at the pleasure of the speaker.

(g) The membership of the commission shall receive no compensation for their services.

(h) All departments and agencies of the state shall furnish such advice and information, documentary and otherwise, to the commission and its agents as is deemed necessary or desirable by the commission to facilitate the purposes of this section.

(i) The speaker of the house is authorized and directed to provide suitable quarters for the commission.

History of Section.
(P.L. 1983, ch. 18, § 1; P.L. 1984, ch. 441, § 1; P.L. 1999, ch. 105, § 10; P.L. 2001, ch. 180, § 60.)






Chapter 28-22 - Division of Professional Regulation

Chapter 28-22-1 - Division established.

§ 28-22-1 Division established.  Within the department of labor and training there shall be a division of professional regulation, in accordance with the provisions of chapter 4 of title 36. The division shall act as the administrative agent for the examining boards established by this title and perform such other functions as assigned by this title.

History of Section.
(P.L. 1985, ch. 181, art. 47, § 1; P.L. 1991, ch. 6, art. 22, § 1.)



Chapter 28-22-1.1 - Restricted receipts account.

§ 28-22-1.1 Restricted receipts account.  All proceeds of any fees collected pursuant to the provisions of chapter 6 of title 5 entitled "Electricians", chapter 26 of this title entitled "Hoisting Engineers", chapter 27 of this title entitled "Pipefitters and Refrigeration Technicians", chapter 27 of this title entitled "Fire Protection Sprinkler Contractors and Journeypersons Sprinkler Fitters", chapter 45 of this title entitled "Apprenticeship Programs in Trade and Industry", chapter 12 of title 37 entitled "Contractors' bonds", and chapter 13 of title 37 entitled "Labor and Payment of Debts by Contractors", shall be deposited as general revenues.

History of Section.
(P.L. 1989, ch. 126, art. 27, § 1; P.L. 1993, ch. 138, art. 54, § 1; P.L. 1995, ch. 370, art. 40, § 92.)



Chapter 28-22-1.2 - Professional regulation board  Composition  Appointment of members.

§ 28-22-1.2 Professional regulation board  Composition  Appointment of members.  (a) There is hereby created in the division of professional regulation, in the department of labor and training, a professional regulation board which at all times shall consist of seven (7) qualified electors of the state as follows: three (3) members shall represent labor; three (3) members shall represent industry; and one member shall be the director of labor and training or his or her designee.

(2) On or before January 31, the governor shall annually appoint a member or members of the board to succeed the member or members whose term is at that time expiring who shall serve for four (4) years or until his or her successor is elected and qualified. Any vacancy that occurs in the board from any cause shall be filled by the governor for the remainder of the unexpired term.

(b) The board shall supervise the operation of the division in an advisory capacity in promulgating any policy that is necessary to improve the operation of the division in programs contained within this chapter which do not fall within the categories enforced by other licensing boards within the division of professional regulation. The promulgation of that policy is subject to the approval of the director of the department. Members of the board are subject to the provisions of chapter 36-14.

History of Section.
(P.L. 2007, ch. 507, § 1.)



Chapter 28-22-2 - Penalties for non-payment.

§ 28-22-2 Penalties for non-payment.  (a) Any person who has violated any provisions of chapter 6 of title 5 entitled "Electricians," chapter 26 of title 28 entitled "Hoisting Engineers," chapter 27 of title 28 entitled "Pipefitters and Refrigeration Technicians, Fire Protection Sprinkler Contractors and Journeyperson Sprinkler Fitters and Oil Heat Contractors," chapter 70 of title 5 entitled "Telecommunications," and chapter 20 of title 5 entitled "Plumbers," whether duly registered with the office of the secretary of state or not, and has been levied a fine by the director of labor and training, is required to submit penalties due to the department of labor and training, division of professional regulation, within thirty (30) days of notice of the fine or penalty or license(s) will be revoked. Reinstatement of these license(s) will require payment of all penalties due to the department of labor and training and a subsequent hearing before the respective board.

(b) Any person who has violated any provisions of chapter 6 of title 5 entitled "Electricians," chapter 26 of title 28 entitled "Hoisting Engineers," chapter 27 of title 28 entitled "Pipefitters and Refrigeration Technicians, Fire Protection Sprinkler Contractors and Journeyperson Sprinkler Fitters and Oil Heat Contractors," chapter 70 of title 5 entitled "Telecommunications," chapter 20 of title 5 entitled "Plumbers," and chapter 20 of title 28 entitled "Safety Awareness," whether duly registered with the office of the secretary of state or not, and has been levied a fine by the director of labor and training, and is not licensed with the department of labor and training, division of professional regulation, is required to submit penalties due to the department of labor and training, division of professional regulation, within thirty (30) days of notice of the fine or penalty, or the director of the department of labor and training shall have the power to institute injunction proceedings in superior court.

History of Section.
(P.L. 2000, ch. 189, § 1; P.L. 2002, ch. 394, § 1.)



Chapter 28-22-3 - Picture IDs  Welders.

§ 28-22-3 Picture IDs  Welders.  All structural steel and ornamental steel welders working under the American National Standards Institute Code  AWS D1.1 and AWS D1.5 will have affixed to their personal welding certificate documents, a legible picture to verify the welder's identity. Said documents shall be kept in the office on all jobsites in which the welder is working.

The affixing of the pictures will be the sole responsibility of the certified welding inspector (CWI), the testing laboratory or engineering firm that originally certified the welder or any firm that is in the business of certifying welders under these codes.

Upon enactment of this amendment, the division of professional regulation will be authorized to monitor the veracity of the certificates and ensure that they are properly updated. This authority also extends to public building inspectors or their representatives.

People or persons, and their primary employer found in violation of this act will be ordered to stop work immediately, and are subject to the following fines payable to the department of labor and training, professional regulation division: two hundred fifty dollars ($250) for a first offense for each day in which the violation exists; five hundred dollars ($500) for a second offense for each day in which the violation exists; and one thousand dollars ($1,000) for a third and/or subsequent offenses for each day in which the violation exists.

History of Section.
(P.L. 2007, ch. 507, § 1.)






Chapter 28-23 - Painters' Rigging and License



Chapter 28-24 - Tunnels and Shafts



Chapter 28-25 - Boiler Inspection and Pressure Vessels

Chapter 28-25-1 - Definitions.

§ 28-25-1 Definitions.  In this chapter, unless the context otherwise requires:

(1) "Authorized inspector" means an inspector of boilers and/or pressure vessels employed by the state of Rhode Island or an insurance company authorized to write boiler or pressure vessel insurance or of an authorized owner/user organization.

(2) "Boiler" means a closed vessel in which water or other liquid is heated, steam or vapor generated, steam is superheated, or in which any combination of these functions is accomplished, under pressure or vacuum, for use externally to itself, by the direct application of energy from the combustion of fuels or from electricity or nuclear energy. The term boiler includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves.

(3) "Certificate inspection" means an inspection, the report of which is used by the chief inspector to determine whether or not a certificate as provided by § 28-25-10 may be issued.

(4) "Chief inspector" means the existing position of chief boiler and pressure vessel inspector as appointed by the director of labor and training.

(5) "Code of rules" means the standard code of rules formulated and adopted by the division of occupational safety under the provision of this chapter.

(6) "Heating boiler" means a steam or vapor boiler operating at pressures not exceeding fifteen (15) psig, or a hot water boiler operating at pressures not exceeding one hundred sixty (160) psig or temperatures not exceeding two hundred fifty degrees (250°) F.

(7) "High pressure, high temperature water boiler" means a water boiler operating at pressures exceeding one hundred sixty (160) psig or temperatures exceeding two hundred fifty degrees (250°) F.

(8) "Hot water supply boiler" means a vessel used for the storage and/or supply of hot water to be used externally to itself at pressures not exceeding one hundred sixty (160) psig and/or temperatures not exceeding two hundred fifty degrees (250°) F at or near the vessel outlet.

(9) "Imminent danger" means a condition or practice which could reasonably be expected to cause death or serious physical harm immediately or before the danger can be eliminated through normal enforcement procedures.

(10) "Owner" means any person owning, operating, or in charge or control of any boiler or pressure vessel as defined in this section including the chief administrative officer in the private or public sector.

(11) "Power boiler" means a boiler in which steam or other vapor is generated at a pressure of more than fifteen (15) psig.

(12) "Pressure vessel" means a vessel in which the pressure is obtained from an external source or by the application of heat other than those vessels defined in subdivision (7) of this section.

(13) "Safety device" means any valve, plug or appurtenance attached to any boiler for the purpose of diminishing the danger of accident.

(14) "Water heater" means a closed vessel in which water is heated by the combustion of fuels, electricity, or any source and withdrawn for use external to the system at pressures not exceeding one hundred sixty (160) psig including the apparatus by which heat is generated and all controls and devices necessary to prevent water temperatures from exceeding two hundred ten degrees (210°) F.

History of Section.
(P.L. 1919, ch. 1770, § 1; G.L. 1923, ch. 94, § 1; P.L. 1928, ch. 1197, § 1; G.L. 1938, ch. 297, § 1; G.L. 1956, § 28-25-1; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-3 - Chief inspector.

§ 28-25-3 Chief inspector.  The director shall appoint a chief inspector who shall be a citizen of this state to coordinate, administer, and implement the provisions of this chapter. This existing position shall be responsible to and report to the administrator of the division of occupational safety. The appointee will be in the classified service of the state.

History of Section.
(P.L. 1985, ch. 508, § 1.)



Chapter 28-25-4 - Authorized inspectors.

§ 28-25-4 Authorized inspectors.  The administrator through the chief inspector of the division of occupational safety may issue a commission to act as an authorized inspector to any person employed by the division of occupational safety or by an insurance company authorized to insure boilers against explosion in this state who holds a certificate of competency having passed a written examination approved by the administrator, or in lieu of the examination, who holds a certificate of competency as an inspector of boilers from a state that has a standard of examination equal to that of this state, or who holds a certificate issued by the National Board of Boiler and Pressure Vessel Inspectors, to the effect that the holder thereof is authorized by it to inspect steam boilers in this state. The fee adopted by the code commission for occupational safety and health for the inspectors' commission shall be paid to the administrator of the division of occupational safety and shall be valid until termination of the inspectors' employment. In addition to the authorized inspectors authorized under this section, the administrator shall, upon the request of any company operating pressure vessels in this state for which the owner or user maintains a regularly established inspection service, issue to those persons a commission as an owner/user inspector. Owner/user inspectors shall hold a certificate of competency having passed a written examination approved by the administrator, or in lieu of the examination, who holds a certificate issued by the National Board of Boiler and Pressure Vessel Inspectors. All authorized inspectors shall register and renew their commission with the administrator of occupational safety on an annual basis. An authorized inspector shall be compensated by the company employing him or her, and the fee provided for in § 28-25-12 shall not be collected by any authorized inspector. If an applicant for a commission to act as an authorized inspector fails to pass the examination, he or she may apply again for examination after a period of three (3) months has elapsed. The administrator of the division of occupational safety may at any time revoke any commission issued by him or her, to act as an authorized inspector for the incompetence or untrustworthiness of the holder of the commission or for willful falsification of any matter or statement contained in his or her application or in a report of any inspection made by him or her. A person whose commission has been suspended shall be entitled to an appeal as provided in § 28-20-19, and to be present in person and to be represented by counsel at the hearing of the appeal. The administrator of the division of occupational safety may at any time revoke any commission issued by him or her, to act as an authorized inspector for cause shown after a hearing of which the holder of the commission shall receive five (5) days notice in writing.

History of Section.
(G.L. 1923, ch. 94, § 2; P.L. 1928, ch. 1197, § 2; G.L. 1938, ch. 297, § 2; G.L. 1956, § 28-25-2; P.L. 1977, ch. 272, § 1; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-5 - Administration and enforcement.

§ 28-25-5 Administration and enforcement.  The administrator of the division of occupational safety shall administer and enforce all provisions of this chapter, in accordance with chapter 20 of this title. Duly authorized inspectors shall inspect all boilers and pressure vessels within this state, except those that are specifically exempted under § 28-25-18. The administrator shall have in his or her office, and available during business hours for public inspection, a copy of the codes and fee schedule.

History of Section.
(P.L. 1919, ch. 1770, § 3; G.L. 1923, ch. 94, § 3; G.L. 1938, ch. 297, § 3; G.L. 1956, § 28-25-3; P.L. 1985, ch. 508, § 1; P.L. 1986, ch. 337, § 1.)



Chapter 28-25-6 - Method of inspection.

§ 28-25-6 Method of inspection.  The administrator or a duly authorized inspector shall make the required inspection of each boiler or pressure vessel in accordance with the rules and regulations approved by the administrator.

History of Section.
(P.L. 1919, ch. 1770, § 4; G.L. 1923, ch. 94, § 4; G.L. 1938, ch. 297, § 4; G.L. 1956, § 28-25-4; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-7 - Access to boilers and pressure vessels  Time of inspection.

§ 28-25-7 Access to boilers and pressure vessels  Time of inspection.  The owner of any boiler or pressure vessel, whether or not subject to inspection under the provisions of this chapter, shall allow the inspector free access to it at all reasonable times. The owner of any boiler or pressure vessel subject to inspection shall have the boiler or pressure vessel ready for inspection at such time as shall be fixed by the inspector upon being given not less than two (2) weeks written notice of the day fixed. In fixing the day, the inspector shall comply with the convenience and business requirements of the owner as far as he or she reasonably can. The chief or the inspector may, in his or her discretion, make any inspection on Sunday.

History of Section.
(P.L. 1919, ch. 1770, § 4; G.L. 1923, ch. 94, § 4; G.L. 1938, ch. 297, § 4; G.L. 1956, § 28-25-5; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-8 - Orders to cease operation or repair.

§ 28-25-8 Orders to cease operation or repair.  An authorized inspector shall consult with the owner, engineer, or other person in charge of each boiler or pressure vessel as to its condition and operation, and if he or she thereby discovers or in any manner learns of any defect or imperfection in the boiler or pressure vessel or of any dereliction or carelessness on the part of the engineer or other person in charge of the boiler or pressure vessel relative to it, or to its operation, he or she shall, as soon as practicable, give notice of this to the owner of the boiler or pressure vessel. If, as a result of the inspection, the inspector determines that any boiler or pressure vessel is in any condition as to be unsafe and that the danger is imminent, he or she shall notify the jurisdictional authority who may order the operation of the boiler or pressure vessel to be stopped. Upon that notice, operation shall be stopped until the boiler or pressure vessel or its defective part or parts are repaired or renewed and put in safe condition and a certificate to that effect issued. Where there is no imminent danger, the inspector shall notify the owner to remedy the defect or defects within any reasonable time that he or she may prescribe, and if the defect or defects are not remedied within the prescribed time, the use of the boiler or pressure vessel shall be discontinued at the expiration of that time until it is put in a safe condition and a certificate to that effect is issued by the jurisdictional authority.

History of Section.
(P.L. 1919, ch. 1770, § 4; G.L. 1923, ch. 94, § 4; G.L. 1938, ch. 297, § 4; G.L. 1956, § 28-25-6; P.L. 1985, ch. 508, § 1; P.L. 1986, ch. 337, § 1.)



Chapter 28-25-9 - Formulation and adoption of codes, rules, and regulations.

§ 28-25-9 Formulation and adoption of codes, rules, and regulations.  The code commission for occupational safety and health shall formulate and/or adopt a code of rules and regulations for the construction, installation, inspection, maintenance, repair, alteration, and operation of boilers and pressure vessels. Codes adopted and enforced shall be the standard code of rules as published and enunciated by the American Society of Mechanical Engineers and the National Board of Boiler and Pressure Vessel Inspectors and any amendments to them, as were in effect as of January 1, 2007. Subsequent amendments to the state code shall be effective only after complying with the provisions of the Rhode Island Administrative Procedures Act. Codes relating to controls, safety devices, and appurtenances shall follow ASME CSD-1 or the NFPA  85 Series, as applicable. Additional regulations and standards pursuant to the commissioning of authorized inspectors, formulation of fee structure for inspection and certification of boilers and pressure vessels, and/or review of operations shall be adopted in keeping with the appropriate standards.

History of Section.
(P.L. 1919, ch. 1770, § 5; G.L. 1923, ch. 94, § 5; G.L. 1938, ch. 297, § 5; G.L. 1956, § 28-25-7; P.L. 1978, ch. 349, § 1; P.L. 1985, ch. 508, § 1; P.L. 2007, ch. 149, § 1; P.L. 2007, ch. 289, § 1.)



Chapter 28-25-10 - Inspection and certification of boilers  Permit to install  Notice, report, and standards for alterations and repairs  Minimum standard.

§ 28-25-10 Inspection and certification of boilers  Permit to install  Notice, report, and standards for alterations and repairs  Minimum standard.  (a) No boiler or pressure vessel shall be erected within this state unless it is constructed and equipped with safety devices in compliance with the standards and rules set forth in the ASME Boiler and Pressure Vessel Code. Any person erecting or installing any boiler or pressure vessel shall notify the division to that effect. Upon that notice, the administrator shall then satisfy himself or herself, by inspection or other evidence satisfactory to him or her, that the boiler complies with the requirements of this chapter. Upon being satisfied, the administrator, upon payments by that person of a fee set by the code commission of occupational safety & health, shall issue a certificate.

(b) Any person erecting or installing a new or second-hand boiler or pressure vessel shall first make application for a permit to install to the division of occupational safety, boiler unit, at a fee established by the code commission. The administrator shall then satisfy himself or herself either by inspection or by other evidence satisfactory to him or her that the boiler or pressure vessel complies with the requirements of this chapter, and upon being satisfied, the administrator shall upon payment of the required fee furnish to the owner of the boiler or pressure vessel a certificate to that effect.

(c) It shall be mandatory that the organization performing the repair/alteration notify the division of occupational safety, boiler unit or an authorized inspector before initiating any alterations or welded repairs to any boiler or pressure vessel within the state. Upon completion of the alteration or welded repair, a properly executed alteration or welded repair form as outlined in the NBIC shall be filed with the division.

(d) The state adopts the ASME Boiler and Pressure Vessel Code for new construction and the National Board Inspection Code for repairs and alterations to boilers and pressure vessels. It is mandatory that all repair contractors hold the appropriate ASME certificate of authorization or a valid National Board "R" (repair) or "VR" (safety valve repair) symbol stamp issued by the National Board of Boiler and Pressure Vessel Inspectors, as applicable.

(e) Antique boilers or unfired pressure vessels used in public, non-profit, engineering, and/or scientific museums operated for educational, historical, or exhibition purposes shall be approved prior to operation in this state on an individual basis. Approval for operation will be given only after satisfactory review of drawings and calculations, application of a hydrostatic test at a pressure deemed necessary by the jurisdictional authority, and the boiler or pressure vessel is equipped with all the approved safety devices as required by the rules and regulations promulgated by the board.

History of Section.
(P.L. 1919, ch. 1770, § 6; G.L. 1923, ch. 94, § 6; G.L. 1938, ch. 297, § 6; G.L. 1956, § 28-25-8; P.L. 1977, ch. 255, § 1; P.L. 1978, ch. 376, § 1; P.L. 1979, ch. 99, § 1; P.L. 1985, ch. 508, § 1; P.L. 1986, ch. 337, § 1.)



Chapter 28-25-11 - Issuance of certificate  Period of validity  Display.

§ 28-25-11 Issuance of certificate  Period of validity  Display.  Whenever: (1) the division has inspected any boiler or pressure vessel and has found it safe for operation, (2) any repairs required by the division to be made in any boiler or pressure vessel have been completed to its satisfaction, (3) in the case of any boiler or pressure vessel subsequently installed the administrator has satisfied himself or herself by inspection, or otherwise, that it may be safely operated, or (4) in the case of any boiler or pressure vessel subsequently erected, he or she has satisfied himself or herself that the boiler or pressure vessel complies with the standard established under § 28-25-9, he or she shall, upon payment of the required fee, issue to the owner of the boiler or pressure vessel his or her certificate authorizing the operation of the boiler or pressure vessel and stating the limit of pressure at which the boiler or pressure vessel may be used, and stating the date of issue of the certificate. The date of issue of the certificate shall be the date of approved inspection and the certificate shall be valid for a period of time determined and adopted by the code commission. Each certificate shall be conspicuously posted by the owner of the boiler or pressure vessel. If the boiler or pressure vessel is not located within the building, the certificate shall be posted in a location convenient to the boiler or pressure vessel inspected or in any place where it will be accessible to the interested parties.

History of Section.
(P.L. 1919, ch. 1770, § 7; G.L. 1923, ch. 94, § 7; G.L. 1938, ch. 297, § 7; G.L. 1956, § 28-25-9; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-12 - Inspection fees.

§ 28-25-12 Inspection fees.  For every inspection made by the division under the provisions of this chapter, the owner shall pay to the administrator of the division the required fee which shall be paid upon the conclusion of the inspection and before a certificate is issued. The proceeds of any fees or fines collected pursuant to this section, shall be deposited as general revenues provided, that no fee shall be paid by any city, town, or fire district, nor by the state; and provided, further, that no fee shall be paid by any religious and/or charitable society whenever the aims, activities, and objectives of the religious or charitable society continue to be strictly religious or charitable in nature.

History of Section.
(P.L. 1919, ch. 1770, § 8; G.L. 1923, ch. 94, § 8; P.L. 1928, ch. 1197, § 3; G.L. 1938, ch. 297, § 8; P.L. 1945, ch. 1636, § 1; G.L. 1956, § 28-25-10; P.L. 1960, ch. 74, § 14; P.L. 1976, ch. 63, § 1; P.L. 1985, ch. 508, § 1; P.L. 1992, ch. 133, art. 63, § 1; P.L. 1995, ch. 370, art. 40, § 93.)



Chapter 28-25-13 - Reports by authorized inspectors  Certificate  Defective boilers.

§ 28-25-13 Reports by authorized inspectors  Certificate  Defective boilers.  When any authorized inspector inspects a boiler or pressure vessel for an insurance company, he or she shall, within a period of twenty-one (21) days, make a report of that inspection on forms approved by the administrator of the division of occupational safety. If the boiler or pressure vessel is adjudged to be in a safe condition and found to conform in all respects with the codes adopted by the code commission under authority of this chapter, the owner shall pay to the administrator the required fee and the administrator shall issue to the owner of the boiler or pressure vessel, a certificate authorizing the operation of the boiler or pressure vessel. This certificate shall be issued in conformity with § 28-25-11. It shall be the responsibility of the authorized inspection agency doing business in this state to report to the administrator of the division of occupational safety the name of the owner or user and the location of each boiler or pressure vessel on which insurance has been refused, cancelled, or discontinued within ten (10) days of that action. Boilers or pressure vessels upon which insurance has been cancelled or refused due to existing dangerous defects shall be reported immediately to the administrator of the division of occupational safety.

History of Section.
(G.L., ch. 94, § 8; P.L. 1928, ch. 1197, § 3; G.L. 1938, ch. 297, § 8; P.L. 1945, ch. 1636, § 1; G.L. 1956, § 28-25-11; P.L. 1960, ch. 74, § 14; P.L. 1976, ch. 48, § 1; P.L. 1978, ch. 112, § 1; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-14 - Arbitration of disputed decisions.

§ 28-25-14 Arbitration of disputed decisions.  In case any owner of any boiler or pressure vessel is dissatisfied with the decision of the division in any matter, he or she may within two (2) days after the decision demand, in writing, a hearing before the occupational safety and health review board pursuant to chapter 28-20.

History of Section.
(P.L. 1919, ch. 1770, § 9; G.L. 1923, ch. 94, § 9; G.L. 1938, ch. 297, § 9; G.L. 1956, § 28-25-12; P.L. 1985, ch. 508, § 1; P.L. 2012, ch. 303, § 1; P.L. 2012, ch. 339, § 1.)



Chapter 28-25-16 - Penalty for violations  Complaints.

§ 28-25-16 Penalty for violations  Complaints.  (a) A person shall be deemed to be in violation of the provisions of this chapter who:

(1) Refuses to have inspected any boiler or pressure vessel requiring inspection under the provisions of this chapter;

(2) Permits any boiler or pressure vessel to operate at a greater pressure than is allowed by the certificate;

(3) Uses any boiler or pressure vessel requiring inspection under the provisions of this chapter before a certificate is issued;

(4) Uses any boiler or pressure vessel after its certificate expires;

(5) Uses any boiler or pressure vessel newly erected or installed before a certificate is furnished by the division; or

(6) Refuses to allow the inspector free access to any boiler or pressure vessel at any reasonable time whether or not the boiler or pressure vessel is subjected to inspection under the provisions of this chapter.

(b) In the event the administrator has reason to believe that the condition of a boiler or pressure vessel threatens physical harm or imminent danger to the community, then the administrator is authorized to prohibit the use of the boiler or pressure vessel by appropriate means after written notification of the nature of the violation and repairs required is presented to the owner, engineer, or other person in charge of the boiler or pressure vessel.

(2) Failure to comply with an order constitutes a violation and is subject to a fine not to exceed five hundred dollars ($500) for each violation imposed by the department of labor and training on the owner/user.

(ii) Each day a violation is continued constitutes a separate offense.

History of Section.
(P.L. 1919, ch. 1770, § 10; G.L. 1923, ch. 94, § 11; G.L. 1938, ch. 297, § 10; G.L. 1956, § 28-25-14; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-17 - Judicial enforcement.

§ 28-25-17 Judicial enforcement.  The superior court shall have jurisdiction to enforce compliance with the provisions of this chapter upon petition being filed by the administrator of the division of occupational safety and notice being given to the person or persons charged with a violation of the provisions of this chapter, and the court may issue process of injunction, mandamus, or otherwise as in the opinion of the court is necessary to enforce compliance with the provisions of this chapter, but no ex parte restraining order shall be issued unless upon a showing satisfactory to the court that danger to life or property is imminent, and in that case citation to the defendant shall be returnable not more than five (5) days after the ex parte restraining order is entered.

History of Section.
(P.L. 1919, ch. 1770, § 11; G.L. 1923, ch. 94, § 11; G.L. 1938, ch. 297, § 11; G.L. 1956, § 28-25-15; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-18 - Exemptions.

§ 28-25-18 Exemptions.  (a) This chapter does not apply to the following boilers and pressure vessels:

(1) Boilers and pressure vessels under federal control.

(2) Boilers on motor vehicles, self-propelled boilers, ditching machines, cranes, pile drivers, wreckers, and steam shovels that are owned by railroads or railways.

(3) Boilers on steam locomotives under the jurisdiction of the United States Department of Transportation.

(4) Boilers on vessels within the waters of the state.

(5) Pressure vessels used for transportation and storage of compressed or liquefied gases when construction is in compliance with specifications of the U.S. Department of Transportation and when charged with gas or liquid, marked, maintained, and periodically re-qualified for use, as required by appropriate regulations of the U.S. Department of Transportation.

(6) Pressure vessels located on vehicles operating under the rules of other state or federal authorities and used for carrying passengers or freight.

(7) Air tanks installed on the right of way of railroads and used directly in the operation of trains.

(8) Pressure vessels that do not exceed an inside diameter, width, height, or cross section of six (6) inches with no limitation on length or pressure.

(9) Pressure vessels having an internal or external working pressure not exceeding fifteen (15) psig, with no limit on size.

(10) Pressure vessels with a nominal water containing capacity of one hundred twenty (120) gallons or less for containing water under pressure, including those containing air, the compression of which serves only as a cushion; providing the vessels do not exceed three hundred (300) psi and one hundred eighty degrees (180°) F.

(11) Pressure vessels containing water heated by steam or any other indirect means when none of the following limitations are exceeded:

(i) A heat input of two hundred thousand (200,000) BTU per hour.

(ii) A water temperature of two hundred ten degrees (210°) F.

(iii) A nominal water containing capacity of one hundred twenty (120) gallons.

(12) Hot water supply boilers which are directly fired with oil, gas, electricity, or solid fuel when none of the following limitations is exceeded:

(A) Heat input of two hundred thousand (200,000) BTU per hour.

(B) Water temperature of two hundred ten degrees (210°) F.

(C) Nominal water capacity of one hundred twenty (120) gallons.

(ii) These exempt hot water supply boilers shall be equipped with ASME-National Board approved safety valves.

(13) Approved pressure vessels (hot water heaters listed by a nationally recognized testing agency), with approved safety devices including pressure temperature relief valve, with a nominal water containing capacity of one hundred twenty (120) gallons or less having a heat input of two hundred thousand (200,000) B.T.U. per hour or less, used solely for hot water supply at pressure of one hundred sixty (160) pounds per square inch or less, and at temperatures of two hundred ten degrees (210°) Fahrenheit or less; provided, that such pressure vessels are not installed in places of public assembly such as schools, child care centers, public and private hospitals, nursing and boarding homes, churches, public buildings, or any similar place of public assembly.

(14) Boilers and pressure vessels in the care, custody and control of research facilities and used solely for research purposes which require one or more details of non-code construction or which involve destruction or reduced life expectancy of those vessels.

(15) Pressure vessels or other structures or components that are not considered to be within the scope of ASME Code Section VIII.

(16) Antique boilers and pressure vessels whether or not used in public, nonprofit, engineering, and/or scientific museums and operated for educational, historical, or exhibition purposes with shell diameter less than twelve inch (12") and with a grate surface area of less than one square foot.

(b) The following boilers and pressure vessels are exempt from the requirements of §§ 28-25-11, 28-25-12, and 28-25-13:

(1) Steam boilers used for heating purposes carrying a pressure of not more than fifteen (15) pounds per square inch gauge, and which are located in private residences or in apartment houses of less than six (6) family units provided the boiler heat input does not exceed four hundred thousand (400,000) BTU per hour.

(2) Hot water heating boilers which are located in private residences or in apartment houses of less than six (6) family units provided the boiler heat input does not exceed four hundred thousand (400,000) BTU per hour.

(3) Hot water boilers and hot water heaters operated at pressure not exceeding one hundred sixty (160) pounds per square inch gauge, or temperatures not exceeding two hundred fifty degrees (250°) F. which are located in private residences or in apartment houses of less than six (6) family units provided the boiler or hot water heater is not in a place of public assembly as delineated in subdivision (a)(13) of this section.

(4) Pressure vessels on remote oil or gas producing lease locations that have fewer than ten buildings intended for human occupancy per one-quarter (0.25) square mile and where the closest building is at least two hundred twenty (220) yards from any vessel.

(5) Pressure vessels that do not exceed:

(i) Five (5) cubic feet in volume and twenty-five (25) psig pressure; or

(ii) One and one-half (1.5) cubic feet in volume and six hundred (600) psig pressure.

(6) Air tanks at gas or service stations used for inflation of tires on automobiles or other vehicles.

History of Section.
(P.L. 1919, ch. 1770, § 12; G.L. 1923, ch. 94, § 12; P.L. 1928, ch. 1197, § 3; G.L. 1938, ch. 297, § 12; G.L. 1956, § 28-25-16; P.L. 1974, ch. 165, § 1; P.L. 1978, ch. 113, § 1; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-19 - Inspection of unfired pressure vessels being manufactured.

§ 28-25-19 Inspection of unfired pressure vessels being manufactured.  (a) Manufacturers of unfired pressure vessels in this state shall obtain the services of an authorized inspection agency for shop inspections of unfired pressure vessels being manufactured by them. If manufacturers are unable to obtain the inspection service, they may request that unfired pressure vessels being manufactured by them be inspected by inspectors of the division of occupational safety (holding a valid commission issued by the National Board of Boiler and Pressure Vessel Inspectors). The fee for these inspections by the inspectors shall be established by regulation through the code commission, as shall be the fees for all special inspections, code stamp/certificate of authorization review, and nuclear surveys and reviews that are performed by that division.

(b) All boilers and pressure vessels that are fabricated in accordance with the ASME code and properly identified by ASME code symbol stamping and signed data report, shall be registered with the National Board of Boiler and Pressure Vessel Inspectors in accordance with registration guidelines.

History of Section.
(P.L. 1978, ch. 114, § 1; P.L. 1985, ch. 508, § 1; P.L. 1986, ch. 337, § 1.)



Chapter 28-25-20 - Reports to general assembly and governor.

§ 28-25-20 Reports to general assembly and governor.  The administrator of the division of occupational safety shall make a report to the general assembly in January, biennially, in the even years, setting forth the number of boilers inspected by the division and the number of boilers reported to the division and exempted from inspection under the provisions of this chapter, so far as the administrator shall be able to determine the number, and also making any recommendations that he or she shall see fit, for the promotion of public safety. He or she may, in his or her discretion, make more frequent reports to the general assembly and may be required by the governor to make reports to him or her at any time as to any matters pertaining to the duties of the division.

History of Section.
(P.L. 1919, ch. 1770, § 13; G.L. 1923, ch. 94, § 13; G.L. 1938, ch. 297, § 13; G.L. 1956, § 28-25-17; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-21 - Local ordinances void.

§ 28-25-21 Local ordinances void.  (a) No city or town shall have the power to make any ordinance, bylaw, or resolution concerning, or to provide for the inspection, or to license the erection or installation of, any boiler or pressure vessel within the limits of the city or town. Any ordinance, bylaw, or resolution previously made or passed or concerning any of the above matters shall be void and of no effect.

(b) Any application made to municipalities shall be immediately forwarded for consideration and inspection to the division of occupational safety.

(c) No municipality shall issue a mechanical permit for work related to installation, repair, or alteration of any boiler or pressure vessel covered under this chapter until the application for the installation, repair or alteration has been approved by the division of occupational safety where applicable.

History of Section.
(P.L. 1919, ch. 1770, § 14; G.L. 1923, ch. 94, § 14; G.L. 1938, ch. 297, § 14; G.L. 1956, § 28-25-18; P.L. 1985, ch. 508, § 1.)



Chapter 28-25-22 - Severability.

§ 28-25-22 Severability.  If any provisions or part of any provisions of this chapter, or application of those provisions to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter, and the application of the provisions to other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1985, ch. 508, § 1.)



Chapter 28-25-23 - Relief from personal responsibility.

§ 28-25-23 Relief from personal responsibility.  The director of the department of labor and training, the administrator of the division of occupational safety, the chief boiler & pressure vessel inspector and his or her authorized inspectors charged with the enforcement of this chapter, while acting for the state, shall not thereby render himself or herself liable personally, and he or she is relieved from all personal liability for any act required or permitted in the discharge of his or her official duties. Any suit instituted against any officer or employee because of an act performed by him or her in the lawful discharge of his or her duties and under the provisions of this chapter shall be defended by the legal representative of the state of Rhode Island in the case of the director or his or her agents or representatives, until the final determination of the proceedings. In the case of an authorized insurance inspector, he or she shall be defended by the legal representative selected by his or her employer, until the final determination of the proceedings. In no case shall the director or any of his or her subordinates be liable for costs or damages in any action, suit or proceeding that may be instituted pursuant to the provisions of this chapter. The director or his or her agents acting in good faith and without malice and within the scope of their employment shall be free from liability for acts performed under any provisions or by reason of any act or omission in the performance of his or her official duties in connection with his or her employment.

History of Section.
(P.L. 1993, ch. 293, § 1.)






Chapter 28-26 - Hoisting Engineers

Chapter 28-26-1 - Board of examiners of hoisting engineers.

§ 28-26-1 Board of examiners of hoisting engineers.  (a) The board of examiners of hoisting engineers shall consist of seven (7) qualified electors of the state appointed by the governor as follows:

(1) One individual with fifteen (15) years practical experience as a fully licensed hoisting engineer;

(2) Two (2) individuals who hold full licenses as hoisting engineers;

(3) One person holding at least the minimum endorsement of pay loader/backhoe licensed operator;

(4) Two (2) individuals, each holding a hoisting engineers license with any regular endorsement and;

(5) The director of the department of labor and training or his or her designee that has a construction background.

(b) Each member shall be appointed for a term of three (3) years.

(2) Any vacancy on the board which occurs for any causes shall be filled by appointment of the governor for the remainder of the unexpired term.

(c) The division of professional regulation shall examine and license hoisting operating engineers of steam, internal combustion engines, electric, and compressed air powered machinery.

(d) The board shall supervise the operations of the division in an advisory capacity in promulgating such policy as may be necessary to improve the operation of the division in its area of expertise. The promulgation of that policy shall be subject to the approval of the director of the department.

(e) The members of the board of examiners of hoisting engineers shall elect a chairperson and secretary annually every February. Vacancies arising in the office of chairperson or secretary between regular appointments shall be cared for in a like manner.

History of Section.
(P.L. 1941, ch. 1068, § 1; P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-1; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 1999, ch. 61, § 1; P.L. 2006, ch. 360, § 1; P.L. 2006, ch. 504, § 1; P.L. 2007, ch. 506, § 1; P.L. 2009, ch. 128, § 1; P.L. 2009, ch. 152, § 1.)



Chapter 28-26-1.1 - Functions of board of examiners  Code of ethics.

§ 28-26-1.1 Functions of board of examiners  Code of ethics.  The hoisting engineers board shall meet once a month or as deemed necessary to conduct business. The board shall have a policy making role in the preparation and amendment of rules and regulations pertaining to chapter 26 of title 28, and in the preparation and composition of the examinations to be administered by the division. Subsequent to the administration of the examinations, the board of examiners shall review the examinations to evaluate their effectiveness. The board shall also hold hearings on violations of chapter 26 of title 28, and make recommendations to the director of labor and training. Members of the board shall be subject to the provisions of chapter 14 of title 36.

History of Section.
(P.L. 1985, ch. 181, art. 47, § 3; P.L. 1989, ch. 211, § 1; P.L. 2007, ch. 506, § 1.)



Chapter 28-26-2 - Licensing section.

§ 28-26-2 Licensing section.  (a) The present board of examiners shall constitute a section within the department of labor and training to be known as "hoisting engineers' licensing section."

(b) Chief The director of the department of labor and training shall appoint a resident of this state who has fifteen (15) years practical experience as a hoisting engineer and has possessed a full license for fifteen (15) years, to the position of chief investigator of the hoisting engineers' licensing section within the division of professional regulations.

History of Section.
(P.L. 1941, ch. 1068, § 1A; P.L. 1943, ch. 1289, § 1; G.L. 1956, § 28-26-2; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 2006, ch. 360, § 1; P.L. 2006, ch. 504, § 1; P.L. 2009, ch. 162, § 1; P.L. 2009, ch. 164, § 1.)



Chapter 28-26-3 - Secretary.

§ 28-26-3 Secretary.  The chief of the section shall appoint one secretary for the hoisting engineers licensing section who shall be in the unclassified service.

History of Section.
(P.L. 1941, ch. 1068, § 14; P.L. 1944, ch. 1417, § 3; G.L. 1956, § 28-26-3; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1.)



Chapter 28-26-4 - Rules and regulations.

§ 28-26-4 Rules and regulations.  The division of professional regulation, subject to the approval of the director shall make suitable rules and regulations for examining and licensing of hoisting engineers.

History of Section.
(P.L. 1941, ch. 1068, § 2; impl. am. P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-4; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1.)



Chapter 28-26-5 - License required for operation of hoisting machinery.

§ 28-26-5 License required for operation of hoisting machinery.  (a) No person shall operate or be in direct charge of hoisting or excavation equipment which uses, steam, internal combustion engines, electric, or compressed air of five (5) horsepower or more and/or can lift more than five hundred pounds (500 lbs.) without obtaining a license to do so as provided in this chapter.

(2) No user or agent of a user of any machinery described in subdivision (1) of this subsection shall permit the machinery to be operated unless it is operated by a duly licensed person as provided in this chapter.

(b) Every contract in the construction of public works by the state or by any city or town, or by persons contracting with the city, town or state for the construction, shall contain a clause embodying the provision of this section.

(c) In the event of any inconsistencies and/or contradiction between the requirements of this section and those of § 23-33-30, and/or in any respective rules and or regulations promulgated pursuant to that section, the provisions of this section and any rules and or regulations promulgated pursuant to this section shall be deemed to be controlling.

History of Section.
(P.L. 1941, ch. 1068, § 3; P.L. 1944, ch. 1526, § 1; G.L. 1956, § 28-26-5; P.L. 1989, ch. 211, § 1; P.L. 1999, ch. 61, § 1; P.L. 1999, ch. 68, § 1; P.L. 2000, ch. 332, § 1; P.L. 2009, ch. 342, § 1.)



Chapter 28-26-6 - Authorized types of machinery specified to licensees.

§ 28-26-6 Authorized types of machinery specified to licensees.  Licenses issued under this chapter shall specify the types of equipment which the holder is authorized to operate. The board shall promulgate rules and regulations which specify types of licenses.

History of Section.
(P.L. 1941, ch. 1068, § 4; P.L. 1945, ch. 1556, § 1; G.L. 1956, § 28-26-6; P.L. 1989, ch. 211, § 1.)



Chapter 28-26-7 - Application for license  Examination.

§ 28-26-7 Application for license  Examination.  (a) Each person who desires to act as a steam, internal combustion engines, electric, or compressed air hoisting engineer shall make application to the division for a license upon a form furnished to him or her, submit a notarized list of work experience, and shall pass an examination on the construction and operation of steam, electric, internal combustion engines, and compressed air engines and machinery. Applications for examinations must be received fifteen (15) working days prior to the examination date.

(b) Any person applying for a license and who knowingly makes any misstatement as to his or her work experience or other qualifications shall be subject to the penalties provided for in § 28-26-11.

(c) In addition to the requirements for submitting an application for examination, as required in subsection (a) above, any person applying for a full license, a hydraulic crane license, or a lattice crane license shall also be required to include a valid medical health card with their application. A separate notarized statement shall also be attached to the application, and shall contain all work related experience, including all equipment trained on and/or operated.

(d) In addition to the requirements for submitting an application for examination, as required in subsection (a) above, any person applying for a construction forklift license or a full license shall also be required to include a copy of their OSHA forklift certification with their application.

History of Section.
(P.L. 1941, ch. 1068, § 5; impl. am. P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-7; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 1999, ch. 61, § 1; P.L. 2000, ch. 332, § 1; P.L. 2004, ch. 575, § 1; P.L. 2007, ch. 506, § 1.)



Chapter 28-26-8 - Conduct of examinations  Revocation of license.

§ 28-26-8 Conduct of examinations  Revocation of license.  The examinations shall be conducted in the manner and under rules and regulations issued by the division. Initial licenses may be subject to a field examination, if deemed necessary by the division of professional regulation, which examination shall be conducted by the chief hoisting engineer investigator, before renewal. Under written charges after notice and hearing, the division may revoke the license of a person guilty of fraud in obtaining his or her license, or who for any reason has become unfit to discharge the duties of a steam, internal combustion engines, electric, or compressed air engineer. Licenses will not be issued to individuals who have not paid their violations in full.

History of Section.
(P.L. 1941, ch. 1068, § 6; impl. am. P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-8; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 1999, ch. 61, § 1; P.L. 2000, ch. 332, § 1; P.L. 2007, ch. 506, § 1.)



Chapter 28-26-9 - Renewal of license.

§ 28-26-9 Renewal of license.  Licenses shall expire biennially on a fixed date or on the licensee's birthday, as the board may provide in rules and regulations. Upon application, the person to whom a license is issued under this chapter shall be entitled to a renewal, unless the division for a cause named in § 28-26-8 and upon notice and hearing shall refuse renewal. Refusal shall have approval of the director.

History of Section.
(P.L. 1941, ch. 1068, § 7; impl. am. P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-9; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 2009, ch. 257, § 5; P.L. 2009, ch. 258, § 5.)



Chapter 28-26-10 - License fees.

§ 28-26-10 License fees.  Each applicant for an examination for a license as an engineer shall pay to the division at the time of application a fee of seventy-five dollars ($75.00), and for each license or renewal of a license a fee at the biennial rate of ninety-six dollars ($96.00) for a full license, eighty-four dollars ($84.00) for a hoisting license, seventy-two dollars ($72.00) for an excavating license, and sixty dollars ($60.00) for a limited license, these fees to be deposited as general revenues.

History of Section.
(P.L. 1941, ch. 1068, § 8; impl. am. P.L. 1942, ch. 1116, § 1; G.L. 1956, § 28-26-10; P.L. 1960, ch. 76, § 24; P.L. 1967, ch. 48, § 1; P.L. 1979, ch. 64, § 1; P.L. 1979, ch. 174, art. VII, § 10; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 126, art. 27, § 3; P.L. 1989, ch. 211, § 1; P.L. 370, art. 40, § 94; P.L. 2002, ch. 65, art. 13, § 8; P.L. 2004, ch. 595, art. 13, § 3; P.L. 2009, ch. 257, § 5; P.L. 2009, ch. 258, § 5.)



Chapter 28-26-11 - Penalty for violations.

§ 28-26-11 Penalty for violations.  Whoever, being an engineer or user or agent of steam, internal combustion engines, electric, or compressed air hoisting machinery described in this chapter, violates any provision of this chapter shall be fined not less than three hundred dollars ($300) nor more than one thousand one hundred fifty dollars ($1,150) per offense. Each day in which a violation occurs shall be deemed a separate offense.

History of Section.
(P.L. 1941, ch. 1068, § 9; P.L. 1944, ch. 1417, § 1; G.L. 1956, § 28-26-11; P.L. 1989, ch. 211, § 1; P.L. 1995, ch. 323, § 8; P.L. 1999, ch. 61, § 1; P.L. 2000, ch. 332, § 1; P.L. 2002, ch. 65, art. 13, § 8.)



Chapter 28-26-12 - Investigation and prosecution of violations.

§ 28-26-12 Investigation and prosecution of violations.  The chief of the section shall act as an investigator with respect to the enforcement of all provisions of law relative to the licensing of hoisting engineers and to this effect whenever a complaint is made by the chief of the section to the director of labor and training that the provisions of this chapter are being violated, the director of labor and training shall issue an order to cease and desist from the violation and impose the penalties provided in section 28-26-11 against the violator, against the operator, against the contractor, and against the project developers. A cease and desist order may also be issued against the owner of equipment, against the contractor, and against the project developers whenever the chief complains to the director that operating equipment does not meet OSHA standards for construction equipment as contained in 29 CFR Part 1910 and 29 CFR 1926.

History of Section.
(P.L. 1941, ch. 1068, § 9; P.L. 1944, ch. 1417, § 1; G.L. 1956, § 28-26-12; P.L. 1985, ch. 181, art. 47, § 2; P.L. 1989, ch. 211, § 1; P.L. 1995, ch. 323, § 8; P.L. 1999, ch. 61, § 1.)



Chapter 28-26-12.1 - Inspection and right of entry.

§ 28-26-12.1 Inspection and right of entry.  The division of professional regulation, by and through its hoisting engineer investigators, shall have the right and authority to enter, during times at which hoisting/excavating work is actually being performed, any commercial building, structure or premises where hoisting/excavating work is being done, except, however, any building, structure or premises exempt by law, for the purpose of ascertaining compliance with this chapter.

History of Section.
(P.L. 1999, ch. 61, § 2.)



Chapter 28-26-13 - Compensation of chief as investigator.

§ 28-26-13 Compensation of chief as investigator.  While acting as an investigator under the provisions of this chapter, the chief of the section shall be paid at a rate to be determined by the director of labor and training.

History of Section.
(P.L. 1941, ch. 1068, § 9; P.L. 1944, ch. 1417, § 1; G.L. 1956, § 28-26-13; P.L. 1985, ch. 181, art. 47, § 2.)



Chapter 28-26-14 - Persons and machinery exempt from chapter.

§ 28-26-14 Persons and machinery exempt from chapter.  (a) The provisions of this chapter shall not apply to engineers under the jurisdiction of the United States, or engineers or operators employed by public utilities, and shall not apply to agriculturists, fishers, and horticulturists, or to any engine except one which operates a hoist, shovel, crane, or excavator.

(b) The provisions of this chapter shall not apply to powered industrial forklift trucks commonly referenced as forklifts, pallet trucks, rider trucks, fork trucks, or lift trucks. Operators of powered industrial forklift trucks (forklifts, pallet trucks, rider trucks, fork trucks, lift trucks) shall be required to possess employer certification or third party certification in general industry only. This does not apply to the construction field. Operators of powered industrial forklift trucks, in the construction field, shall be required to possess a Rhode Island State Hoisting Engineer's License along with an operator's certification.

History of Section.
(P.L. 1941, ch. 1068, § 10; G.L. 1956, § 28-26-14; P.L. 1999, ch. 61, § 1; P.L. 2000, ch. 332, § 1.)



Chapter 28-26-15 - Appropriation and disbursements.

§ 28-26-15 Appropriation and disbursements.  For the purpose of carrying this chapter into effect, the sum of five thousand dollars ($5,000) is annually appropriated out of any money in the treasury not otherwise appropriated to be expended for the payment of an investigator, secretary, and clerical assistants, and for other necessary expenses incurred by the hoisting engineers' licensing section in the performance of its duties. The state controller is authorized and directed to draw his or her orders on the general treasurer for payment of the sums so appropriated, or so much of them as may from time to time be required, upon receipt by him or her of proper vouchers approved by the director of labor and training.

History of Section.
(P.L. 1941, ch. 1068, § 13; P.L. 1943, ch. 1289, § 2; P.L. 1944, ch. 1417, § 2; G.L. 1956, § 28-26-15.)



Chapter 28-26-16 - Appeals.

§ 28-26-16 Appeals.  Any person aggrieved by any decision or ruling of the division may appeal that decision or ruling to the administrator of the division or his or her designee. A further appeal may then be made to the appropriate board of examiners. Any person aggrieved by any decision or ruling of that board may appeal that decision or ruling to the director of the department. Any further appeal from the action of the director shall be in accordance with the provisions of chapter 35 of title 42. The division shall be considered a person for the purpose of any action. Any appeal shall not stay a decision or administrative order made under this chapter. The decision or administrative order shall remain in full force and effect until stayed, modified, or reversed by the superior court.

History of Section.
(P.L. 1985, ch. 181, art. 47, § 3; P.L. 1989, ch. 211, § 1.)






Chapter 28-27 - Mechanical Trades

Chapter 28-27-1 - Purpose.

§ 28-27-1 Purpose.  This chapter is necessary to protect the life, property, safety, and welfare of the people of Rhode Island; to promote conservation of our natural resources used to generate energy; the proper installation of all piping systems and/or equipment used in fire protection systems; and in the generation and consumption of energy used for the purpose of all heating, cooling and air distribution systems.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-1.0 - Mechanical board.

§ 28-27-1.0 Mechanical board.  There shall be in the department of labor and training, a mechanical board, responsible for the licensing and regulating of masters, journeypersons, and apprentices in the pipefitting, air conditioning/refrigeration, sprinkler fitting and sheet metal trades, hereafter to be referred to as "the mechanical trades". The board, under the direction and supervision of the division of professional regulation, shall advise the division in the proper installation modification and disassembly for reuse of process piping systems used in the conveyance and storage of liquids, solids, and industrial type gases, all heating, cooling, air distribution, fire protection systems and venting systems. It shall exclude those systems which are self-contained home appliances and all piping systems specified under the plumbing law. The board shall advise the division of the proper license needed for layout, on-site fabrication, installation, alteration, testing, or repair of any automatic or manual sprinkler systems designed for the protection of the interior or exterior of a building or structure from fire, or any piping or tubing and appurtenances and equipment pertaining to such system including overhead and underground water mains, fire hydrants and hydrant mains, standpipes and hose connections to sprinkler systems, sprinkler and tank heaters, air lines and thermal systems used in connection with sprinkler and alarm systems connected to them, foam extinguishing systems or special hazard systems including water spray, foam, carbon dioxide, dry chemical systems, halon liquid, or gas fire suppression systems.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1994, ch. 349, § 1; P.L. 1994, ch. 418, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-1.1 - Inspection and right of entry.

§ 28-27-1.1 Inspection and right of entry.  (a) The division of professional regulation, department of labor and training, has the authority, by its chief administrator or designates, upon proper identification and in the performance of his or her duties, to enter at any reasonable hour any building, structure, or premises where mechanical work is being performed, which work is governed by this chapter, to ascertain compliance with this chapter and the rules and regulations of the division.

(b) If any owner, occupant, or other person refuses, impedes, inhibits, interferes with, restricts, or otherwise obstructs entry and free access to any part of the building, structure, or premises by an authorized investigating official of the division/ mechanical board, the chief administrator may:

(1) Seek from any judge of the district court a search warrant in accordance with chapter 5 of title 12;

(2) Revoke or suspend any license, permit, or other permission regulated by local and state codes, and applicable to this chapter; notwithstanding any other provisions of this chapter;

(3) Seek any other remedy as provided by this chapter.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-1.2 - General license criteria guide.

§ 28-27-1.2 General license criteria guide.  The mechanical board shall assist the division of professional regulation of the department of labor and training to establish and from time to time update a preliminary criteria guide for the licensing of those persons regulated by this chapter. This guide shall include but not be limited to the categories or classes of occupation regulated and the requirements for licensing of each category. The guide and any revision shall be filed by the board with the office of the secretary of state.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1994, ch. 349, § 1; P.L. 1994, ch. 418, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-2 - Licensing  Mechanical board examiners created  Senior chief investigator.

§ 28-27-2 Licensing  Mechanical board examiners created  Senior chief investigator.  (a) The division of professional regulation with the assistance of the board shall promulgate rules and regulations for the examining and licensing of masters, journeypersons, and apprentices of the mechanical trades.

(b) A state mechanical board is created in the department of labor and training whose duty it shall be to advise the division in its area of expertise in promulgating any policy that may be necessary to improve the operations of the division, and to hold license revocation and violations hearings as described in this chapter. The promulgation of policy shall be subject to the approval of the division.

(2) The board shall consist of eleven (11) qualified electors of the state appointed by the governor as follows:

(i) One member who shall be a master pipefitter at the time of appointment, having at least ten (10) years in business as a master pipefitter.

(ii) One member who shall be a refrigeration/air conditioning master at the time of appointment, having at least ten (10) years in business as a refrigeration/air conditioning master.

(iii) One member who has been employed as a pipefitter journeyperson for ten (10) years.

(iv) One member who has been employed as a refrigeration/air conditioning journeyperson for ten (10) years.

(v) One member who shall be a fire protection sprinkler master at the time of appointment, having at least ten (10) years in business as a fire protection sprinkler master.

(vi) One member who has been employed as a journeyperson sprinkler fitter for ten (10) years.

(vii) One member shall be the state fire marshal or his or her designee.

(viii) Two (2) members to be appointed from a list submitted by the Oil Heat Institute, Inc. and who have been doing business as masters for at least ten (10) years.

(ix) One member who shall be a sheet metal master at the time of appointment, having at least ten (10) years in business as a sheet metal master.

(x) One member who has been employed as a journeyperson sheet metal worker for ten (10) years.

(3) Members shall be appointed to serve for three (3) years and their successors shall be appointed for three (3) years.

(4) On the expiration of the term of any master or journeyperson member of the board, the governor shall appoint for a term of three (3) years a master or journeyperson or member having the qualifications required by this chapter to take the place of the master or journeyperson whose term has expired.

(5) Any vacancy which occurs for any cause shall be filled by appointment by the governor for the remainder of the unexpired term.

(6) The board shall have an advisory role in the preparation and composition of the license examinations to be administered by the division. Subsequent to the administration of the examinations, the board of examiners shall review the examinations to evaluate their effectiveness.

(7) A chairperson shall be elected every three (3) years from the members; a majority will constitute a quorum of the full board. The senior chief investigator for the division shall have both a master pipefitter I and master refrigeration I license, with a minimum of five (5) years employment in the state of Rhode Island as a journeyperson and five (5) years as a contractor. He or she shall be appointed by the licensing board and the position shall be in the classified service at not less than pay grade 335.

(8) There shall be a chief investigator for the division who shall have both a master pipefitter and master refrigeration license, with a minimum of five (5) years employment in the State of Rhode Island as a journeyperson and five (5) years as a contractor. He or she shall be appointed by the director of labor and training, upon recommendation from the licensing board, and this position shall be in the classified service.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 196, § 1; P.L. 1994, ch. 349, § 1; P.L. 1994, ch. 418, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2000, ch. 119, § 2; P.L. 2001, ch. 370, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-3 - Disposition of fees  Annual report.

§ 28-27-3 Disposition of fees  Annual report.  (a) Annually, after June 30th of each year, the division's state licensed chief administrator will compile a detailed statement of all income and expenses of the division. Any proceeds from the licensing fees and any other income guaranteed pursuant to this section shall be deposited as general revenues.

(b) Members of the board shall not be compensated for their service on the board.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1995, ch. 370, art. 40, § 95; P.L. 2003, ch. 202, § 3; P.L. 2003, ch. 426, § 3; P.L. 2005, ch. 117, art. 21, § 23.)



Chapter 28-27-4 - "Master pipefitting contractor," "master refrigeration contractor," "master sheet metal contractor" and "master fire protection sprinkler contractor" defined.

§ 28-27-4 "Master pipefitting contractor," "master refrigeration contractor," "master sheet metal contractor" and "master fire protection sprinkler contractor" defined.  (a) "Fire protection sprinkler contractor" means a person having a regular place of business and who, by himself or herself or a journeyperson sprinkler fitter in his or her employ, performs fire protection sprinkler systems work.

(b) "Master pipefitting contractor" means a person having a regular place of business and who, by him or herself, or a journeyperson pipefitter in his or her employ, performs pipefitting work subject to the provisions of this chapter and the rules and regulations and licensing criteria promulgated under this chapter.

(c) "Master refrigeration contractor" means a person having a regular place of business and who, by him or herself or a journeyperson refrigeration technician in his or her employ, performs refrigeration/air conditioning work.

(d) "Master sheet metal contractor" means a person having a regular place of business and who, by him or herself or a journeyperson sheet metal worker in his or her employ, performs sheet metal work.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-4.1 - "Journeyperson refrigeration technician" defined.

§ 28-27-4.1 "Journeyperson refrigeration technician" defined.  "Journeyperson refrigeration technician" means any person who has completed a five (5) year apprentice program and/or has passed a refrigeration technician examination and who by him or herself does work in refrigeration/air conditioning subject to provisions of this chapter and the rules, regulations, and licensing criteria promulgated hereunder.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 383, § 1.)



Chapter 28-27-4.2 - "Journeyperson pipefitter", "journeyperson sprinkler fitter" and "journeyperson sheet metal worker" defined.

§ 28-27-4.2 "Journeyperson pipefitter", "journeyperson sprinkler fitter" and "journeyperson sheet metal worker" defined.  (a) "Journeyperson pipefitter" means any person who has completed a five (5) year apprentice program and/or has passed a journeyperson examination and who by himself or herself does work on pipefitting systems subject to provisions of this chapter. The rules, regulations, and licensing criteria guide promulgated under this chapter referencing Class II limited journeyperson licenses shall require completion of an accepted formal technical program approved by the department of labor and training.

(b) "Journeyperson sheet metal worker" means any person who has completed a four (4) year apprentice program and/or has passed a journeyperson sheet metal worker examination and who by himself or herself does sheet metal work subject to provisions of this chapter and the rules, regulations, and licensing criteria promulgated under this chapter.

(c) "Journeyperson sprinkler fitter" means any person who has completed a four (4) year apprentice program and/or has passed a journeyperson sprinkler fitter examination and who by himself or herself does work in fire protection sprinkler systems subject to provisions of this chapter and the rules, regulations, and licensing criteria promulgated under this chapter.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 383, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2001, ch. 370, § 1.)



Chapter 28-27-4.3 - "Pipefitter apprentice," "refrigeration/air conditioning apprentice," "journeyperson sprinkler fitter apprentice" and "journeyperson sheet metal worker apprentice" defined  Duration of apprentice programs.

§ 28-27-4.3 "Pipefitter apprentice," "refrigeration/air conditioning apprentice," "journeyperson sprinkler fitter apprentice" and "journeyperson sheet metal worker apprentice" defined  Duration of apprentice programs.  (a) "Journeyperson sheet metal worker apprentice" means any person at least eighteen (18) years of age who is learning or working at the businesses of sheet metal work under the direct supervision of a sheet metal contractor or journeyperson sheet metal worker under a registered state sanctioned apprentice program.

(b) "Journeyperson sprinkler fitter apprentice" means any person at least eighteen (18) years of age who is learning or working at the business of fire protection sprinkler systems under the direct supervision of a master or journeyperson sprinkler fitter under a registered state sanctioned apprentice program.

(c) "Pipefitter apprentice" means any person at least eighteen (18) years of age who is learning or working at the business of pipefitting under the direct supervision of a master pipefitter or journeyperson pipefitter under a registered state sanctioned apprentice program.

(d) Pipefitter, refrigeration, sprinkler fitter and sheet metal worker apprentice programs are of a five (5) year duration, except as detailed in § 28-27-4.2, for all Class II limited licenses.

(e) "Refrigeration/air conditioning apprentice" means any person at least eighteen (18) years of age who is learning and working at the business of refrigeration/air conditioning under the direct supervision of a refrigeration/air conditioning master or journeyperson under a registered state sanctioned apprentice program.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 383, § 1; P.L. 1995, ch. 323, § 9; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-4.4 - "Master mechanical contractor" defined  License fee.

§ 28-27-4.4 "Master mechanical contractor" defined  License fee.  (a) "Master mechanical contractor" means any person who has worked as a contractor and has been associated in both trades of pipefitting and refrigeration for at least ten (10) years as a Rhode Island Licensed Pipefitter Master I and at least ten (10) years as a Rhode Island Licensed Refrigeration Master I, and who shall be designated as a master mechanical contractor subject to provisions of this chapter or the rules and regulations and licensing criteria promulgated hereunder.

(b) The license fee for a master mechanical contractor is two hundred forty dollars ($240).

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 2001, ch. 370, § 1; P.L. 2002, ch. 65, art. 13, § 9.)



Chapter 28-27-5 - Practices for which master or contractor license required.

§ 28-27-5 Practices for which master or contractor license required.  (a) No person shall: (1) engage in this state in the business of the mechanical trades as a master or as an employer of the mechanical trades, (2) enter into contracts or agreements for the installation, maintenance, repair, or servicing in the mechanical trades, (3) advertise or represent in any form or matter that they are masters or that they will install pipefitting or refrigeration/air conditioning, or air distribution systems or perform fire protection sprinkler work, unless those persons possess a valid license issued by the department of labor and training under this chapter. All masters shall carry this license on their person at all times while so engaged, and shall affix their master's license number to any advertisement and/or contract they execute and/or bid they file with any consumer for their professional services and to any applicable permit required for the performance of those services.

(b) A person holding a valid master license under this chapter shall not be required to obtain an additional license under this chapter to perform sheet metal work when AC air handling equipment is ten (10) tons or less or when heating equipment does not exceed 250,000 BTUs. A person holding a valid master license under this chapter can bid or quote or solicit bids for the installation, maintenance, repair and perform all work and the servicing of sheet metal work, but must subcontract the aforementioned work to a properly licensed sheet metal contractor to perform the work only when AC air handling equipment is in excess of ten (10) tons or when heating equipment exceeds 250,000 BTUs. The subcontractor must secure the proper state or municipal permits for the work subcontracted to be performed.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 149, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2; P.L. 2004, ch. 173, § 1.)



Chapter 28-27-5.1 - Practices for which a journeyperson or apprentice license required.

§ 28-27-5.1 Practices for which a journeyperson or apprentice license required.  (a) No person shall engage to work as a pipefitter, refrigeration/air conditioning, or sprinkler fitter journeyperson or apprentice, or journeyperson sheet metal worker or apprentice, or shall advertise or represent in any form or matter that he or she is a journeyperson or apprentice, unless that person possesses and carries on his or her person at all times while so engaged a valid license issued by the department of labor and training qualifying that person as a journeyperson or apprentice.

(b) A person holding a valid license under this chapter shall not be required to obtain an additional license under this chapter to perform sheet metal work when AC air handling equipment is ten (10) tons or less or when heating equipment does not exceed 250,000 BTUs.

(c) A holder of a journeyperson license shall only be entitled to work as an employee of the properly licensed master permit holder in accordance with this chapter.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2; P.L. 2004, ch. 173, § 1.)



Chapter 28-27-5.2 - Issuance of P.J.F. journeyperson oil burnerperson's license.

§ 28-27-5.2 Issuance of P.J.F. journeyperson oil burnerperson's license.  (a) Any person who has previously qualified for the electrician's F certificate and the P.J.F. II limited to oil individually, and presently holds both licenses, may convert to the single P.J.F. limited journeyperson II oil burnerperson's license by application to the division on an approved application and with payment of the applicable fee as detailed in this section. This licensee cannot be self-employed and is limited to domestic oil burner service work, burner, tank, and oil line installation. Persons seeking an initial P.J.F. limited journeyperson II oil burner license must show proof of completion of a trade sponsored program or a trade related program offered by a recognized college. All programs must have prior approval of the department of labor and training before licenses are issued.

(b) The person seeking P.J.F. licensing must be employed by a master pipefitting contractor class II as detailed under § 28-27-4.

(c) The above provisions are similar for most limited licenses under chapter 27 of this title.

(d) Fees shall be as follows:

(1) Apprenticeship fee is thirty dollars ($30.00) with birth-month licensing;

(2) License fee is seventy-two dollars ($72.00) with birth-month licensing;

(3) Renewal fee is seventy-two dollars ($72.00) with birth-month licensing;

(e) The fees collected shall be deposited as general revenues.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1995, ch. 370, art. 40, § 95; P.L. 2001, ch. 370, § 1; P.L. 2002, ch. 65, art. 13, § 9.)



Chapter 28-27-5.3 - Oil burnerperson's limited license.

§ 28-27-5.3 Oil burnerperson's limited license.  A P.J.F. limited oil burner serviceperson's license shall be granted to any person who has passed an examination before the division. It shall specify the name of the person, who shall thereby be authorized to work on and repair electric wiring and equipment located in or on oil burners burning fuel oil no heavier than no. 2 and other equipment serviced by oil burner contractors, only to the extent necessary to service, maintain, and repair the oil burners and equipment. The license shall limit the holder to do work on electric wiring or equipment located between the meter and the oil burners and equipment, but in no event to do any electrical work on burners burning no. 3, 4, 5, or 6 fuel oil.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-6 - Corporations and firms engaged in business.

§ 28-27-6 Corporations and firms engaged in business.  (a) No corporation, firm, association or partnership shall engage in business, advertise, make application for and take out permits, bid for work, or represent itself as a mechanical contractor, pipefitter, refrigeration/air conditioning, fire protection sprinkler systems master or contractor or sheet metal contractor unless:

(1) A licensed mechanical contractor, pipefitter, refrigeration/air conditioning, fire protection sprinkler systems master, or sheet metal contractor as applicable, as provided in this chapter is continuously engaged in the supervision of that entity's installation, maintenance, and repair work and the licensed master is an officer of the corporation, a partner in the partnership, or a similarly authorized principal of any such firm, association, or other entity; or

(2) That entity possesses a valid mechanical contractor, pipefitter, refrigeration-air conditioning, fire protection sprinkler systems contractor's or sheet metal contractor license, as applicable, duly issued by the department of labor and training as further described in subsection (b) of this section.

(b) Upon application of any of the above entities in form and substance prescribed by the department of labor and training, and receipt of the fee for the application and license which shall be equal to the fee for a mechanical contractor, pipefitter, refrigeration-air conditioning, sheet metal, fire protection sprinkler systems master, or sheet metal contractor license as described in § 28-27-17, as the same may be amended from time to time, the department of labor and training shall issue the applicant entity a license as a mechanical contractor, as applicable. The contractor's license shall specify the name of the entity holding the license and shall state that the license holder: (1) has a masters license in the mechanical trades, as defined in § 28-27-1.0, and who is continuously engaged in the supervision of the entity's installation, maintenance, and repair work, and who is an officer of the corporation, a partner in the partnership, or a similarly authorized principal of any such firm, association, or other entity; or (2) continuously employs at all times while holding this license a person with a masters license in the applicable mechanical trade, as provided in this chapter, who shall be continuously engaged in the supervision of the entity's installation, maintenance, and repair work. The contractor's license shall entitle the entity holding the license to engage in business, advertise, bid for work, or represent itself as a mechanical contractor, and also entitles the entity to make application for and take out permits through its duly authorized officer or similarly authorized principal as well as through the duly licensed contractor master as described in this section or the duly licensed master continuously employed by the entity as stated in this section, as the case may be. The contractor's license shall not, however, in and of itself permit a principal, officer, employee, or agent of the entity holding the license to individually engage in installation, maintenance, or repair work as described in this section unless the principal, officer, employee, or agent is individually licensed to do so.

(c) Any work engaged in, advertised for, applied for by permit, bid for, or represented to be permissible, shall be solely of the type for which the licensed master or contract master who serves as an officer or similarly authorized principal of the entity or who, in the case of a licensed master, is continuously employed by the entity holding a contractor's licenses, is duly licensed to perform.

(d) Any licensed master or contractor master who serves as an officer or similarly authorized principal of such an entity or who, in the case of a licensed master, is continuously employed by an entity holding a contractor's license, shall represent the interests of one such entity and only one such entity at any given time as described in this section.

(e) If the licensed master or contractor master described in this section ceases to be an officer or similarly authorized principal of one of the entities described in this section or, in the case of a licensed master, ceases to be continuously employed by an entity holding a contractor's license for any reason whatsoever, the entity shall provide written notice of the cessation of continuous employment to the department of labor and training no more than fourteen (14) days after the effective date of occurrence of the cessation. Any entity so affected shall provide written notice to the department of labor and training specifying the licensed master or contractor master who shall replace the departed licensed master or contractor master, as applicable, referenced in this section no more than forty-five (45) days after the effective date of occurrence of the cessation.

(f) No corporation, firm, association, partnership, or other entity which engages in, offers to engage in, or represents that it engages in the mechanical trades for the purpose of maintenance, or repair work in the state of Rhode Island shall be permitted to incorporate, form, qualify to do business, or otherwise register with the Rhode Island secretary of state's office until and unless that office has first received a written confirmation from the department of labor and training that all requisite licenses to be issued by the department of labor and training have been issued and remain in good standing.

(g) Any willful violation of this section shall be grounds for revocation of license as further described in § 28-27-21.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1997, ch. 180, § 1; P.L. 1997, ch. 263, § 1; P.L. 1998, ch. 239, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-6.1 - Owners' right to install.

§ 28-27-6.1 Owners' right to install.  An owner of a single family domestic dwelling who intends to occupy the premises himself or herself may, after approval by local municipal and/or state authorities and upon receipt of a permit, install pipefitting, refrigeration, sheet metal, or fire protection sprinkler systems work in Rhode Island without being licensed by the division of professional regulation. The work must conform to the best installation practices of the trade and all applicable portions of the B.O.A.C.A. code and procedures adopted by the division of professional regulation.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-6.2 - Issuance of contractor master license.

§ 28-27-6.2 Issuance of contractor master license.  (a) There is created a class of license which shall be known, respectively, as a pipefitter, refrigeration-air conditioning, sheet metal, fire protection sprinkler systems contractor master. This license shall not, in and of itself, permit any holder of it to individually engage in installation, maintenance, or repair as described in this chapter, but may instead only be used in conjunction with a contractor's license as described in § 28-27-6.

(b) No application for a license of pipefitter, refrigeration-air conditioning, sheet metal, fire protection sprinkler contractor master shall be filed with the department of labor and training, nor shall any applicant be permitted to take the examination for such a license, unless:

(1) The applicant possesses the requisite skill, expertise, education, experience, training, and other qualities or qualifications to take the examination that the department of labor and training, by the promulgation of regulations, may require;

(2) The application is accompanied by a test fee which shall equal the fee for a Pipefitter Master I as outlined in § 28-27-17.

(c) Upon passage of the contractor master examination as prepared and administered by the department of labor and training upon recommendation and advice of the board, payment of a license fee which shall equal the fee for a Pipefitter Master I as outlined in § 28-27-17 shall be required and the contractor master license shall be issued as provided in § 28-27-15.

(d) Applications must be filed with the department of labor and training at least fifteen (15) days prior to the examination date.

History of Section.
(P.L. 1998, ch. 239, § 4; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-7 - Functions of board of examiners.

§ 28-27-7 Functions of board of examiners.  The board shall act in an advisory capacity to the division of professional regulation in:

(1) Preparing forms for application for examination for licenses.

(2) Preparing subject matter, questions, and all necessary items for examination as provided in this chapter.

(3) Preparation of rules to govern examinations and hearings for revocation and reinstatement of licenses.

(4) The performance of any other duties for the purposes of carrying out the provisions of this chapter that are from time to time prescribed by the director of the department.

(5) The adoption and from time to time the revision of any rules and regulations and a licensing criteria guide not inconsistent with the law that may be necessary to carry into effect the provisions of this chapter subject to the administrative procedures act, chapter 35 of title 42.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-8 - Duties of director.

§ 28-27-8 Duties of director.  The director of the department of labor and training shall:

(1) Prepare license certificates and issue them in conformity with this chapter;

(2) Maintain an up-to-date record specifying the name and address of licensed pipefitters or refrigeration/air conditioning or fire protection sprinkler contractors and sprinkler fitters masters, journeypersons and sheet metal contractors and journeypersons sheet metal workers of this state. These records shall show dates of issuance of licenses and be open to public inspection. These records shall also show dates of filing of complaints and the nature of the complaints for revocation of license and the date of, as well as the final order upon, those complaints;

(3) Prescribe standards for what constitutes a recognized college or university, and to determine the conformance to the standards;

(4) Prepare a full and complete monthly statement of all receipts derived under this chapter and turn over to the general treasurer all money in possession in the department.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-9 - Application for license.

§ 28-27-9 Application for license.  Any applicant for a license as pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sheet metal contractor or journeyperson sheet metal worker or sprinkler fitter master or journeyperson in the state shall present his or her application to the department on the printed form provided for the application.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-9.1 - Grandfathering -- Licensing of sheet metal contractors and sheet metal journeypersons without examination.

§ 28-27-9.1 Grandfathering -- Licensing of sheet metal contractors and sheet metal journeypersons without examination.  (a) After enactment of this chapter and at any time prior to the expiration of twelve (12) months following enactment of this section, the authority shall, without examination, upon payment of the fees required in this chapter issue through the department of labor and training, division of professional regulation, a sheet metal contractor's license or sheet metal journeyperson's license to any applicant who currently holds a valid pipefitter or refrigeration license in the state of Rhode Island. A sheet metal journeyperson shall have a minimum of four (4) years of verified experience in the sheet metal business covered by the license, as applicable.

(2) An applicant for a sheet metal contractor's license under this provision must further provide sworn evidence of satisfactory sheet metal experience for a minimum of five (5) years of verified experience in the sheet metal business covered by such license, as applicable.

(b) Any person qualified to obtain a sheet metal contractor's license or a sheet metal journeyperson's license under this section who is prevented from making application herefor by reason of service in the armed forces of the United States during the twelve (12) month period following enactment of this section [July 7, 2000] shall have three (3) months after discharge or release from active duty to make such application.

History of Section.
(P.L. 2000, ch. 119, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-10 - License of pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sheet metal contractor or sprinkler fitter master  Test fee  License fee  Qualifications  Filing deadline.

§ 28-27-10 License of pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sheet metal contractor or sprinkler fitter master  Test fee  License fee  Qualifications  Filing deadline.  (a) No application for a license of a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sheet metal contractor or sprinkler fitter master shall be filed by the department nor shall any applicant be permitted to take the examination for a license as a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sheet metal contractor or sprinkler fitter master unless:

(1) The test application is accompanied by a test fee as outlined in § 28-27-17.

(2) Upon passing of a master test, or contractor test for sheet metal contractor applicants, payment of a license fee as outlined in § 28-27-17 is required and the master license will be issued as provided in § 28-27-15.

(3) The applicant possesses a certificate of license in full force and effect from the department of labor and training specifying that person as a journeyperson licensed as such for a minimum of one year or the application is accompanied by an affidavit or other reasonably satisfactory evidence showing that the laws of another state specifying that person as a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor or sprinkler fitter master. (b) Applications must be filed with the department at least fifteen (15) days prior to the examination date.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-11 - Journeyperson license  Test fees  License fees and qualifications  Filing deadline for journeyperson.

§ 28-27-11 Journeyperson license  Test fees  License fees and qualifications  Filing deadline for journeyperson.  (a) No application for a journeyperson's test shall be filed by the department nor shall any applicant be permitted to take the examination for a license as a journeyperson unless:

(1) The test application is accompanied by a test fee as outlined in § 28-27-17.

(2) Upon passing of a journeyperson test, payment of a license fee as outlined in § 28-27-17 is required and the journeyperson license will be issued as provided in § 28-27-15.

(3) The applicant has possessed for at least five (5) years prior to the filing of the application a certificate of registration in full force and effect from the department of labor and training specifying the person as a registered apprentice, and the application of an applicant:

(i) Is accompanied by an affidavit or affidavits of his or her employer or former employers or other reasonably satisfactory evidence showing that the applicant has been actually engaged in pipefitting or refrigeration/air conditioning, sheet metal or fire protection sprinkler systems work as an apprentice in the state of Rhode Island during those five (5) years;

(ii) Is accompanied by an affidavit or other reasonably satisfactory evidence showing that the applicant has been registered as a student in a recognized college, university, or trade school and has pursued a course of pipefitting or refrigeration/air conditioning, sheet metal or fire protection sprinkler systems for at least two (2) academic years or is the recipient of an associate degree in pipefitting or refrigeration/air conditioning or fire protection sprinkler systems, and has thereafter been registered by the department of labor and training as an apprentice for at least three (3) years and employed as a registered apprentice by a duly licensed pipefitter or refrigeration/air conditioning or fire protection sprinkler systems master or sheet metal contractors in this state for a period of three (3) years; or

(iii) Is accompanied by an affidavit or other reasonably satisfactory evidence showing that the applicant possesses a certificate of license issued under the laws of another state specifying that person as a journeyperson.

(4) The licensing authority may grant an exemption to the requirements of subdivision (a)(3) on the basis of past experience.

(b) The test application is to be filed with the department at least fifteen (15) days prior to the examination date.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 383, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-13 - Change of address.

§ 28-27-13 Change of address.  Any person who holds a certificate of license as a master, journeyperson, or apprentice shall promptly notify the department in the event of a change of address specified on his or her certificate of license. Any person who violates the provisions of this section shall be assessed the sum of twelve dollars ($12.00) as an administrative fee.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 2002, ch. 65, art. 13, § 9.)



Chapter 28-27-14 - Examination of applications.

§ 28-27-14 Examination of applications.  The department shall provide and conduct examinations three (3) times each year of applicants who have had their application for a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or journeyperson or sheet metal contractor or journeyperson sheet metal worker placed on file with the department. All examinations shall be conducted by the division of professional regulation of the department of labor and training with the aid and cooperation of the board of examiners and shall be conducted at places designated by the department within the state consistent with the reasonable convenience of the applicant. All test materials shall be preserved for three (3) months after the date of the test.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-15 - Issuance of licensing following examination.

§ 28-27-15 Issuance of licensing following examination.  The director of labor and training shall allow or deny applications for master or contractors' or journeyperson's license upon the recommendation of the division as soon after the examination as practicable. Each applicant who has successfully passed the examination and has had his or her application allowed shall be issued a certificate of license in the category tested for as a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or journeyperson or sheet metal contractor or journeyperson sheet metal worker by the division on payment of the proper fee.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-16 - Reexamination of applicants.

§ 28-27-16 Reexamination of applicants.  Any applicant who has failed an examination shall be permitted to take subsequent examinations at any of the three (3) examinations scheduled during the year as set forth in § 28-27-14. Every retest shall require payment of a separate test fee.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1996, ch. 262, § 1.)



Chapter 28-27-17 - Test fees  License fees  Expiration and renewal of licenses.

§ 28-27-17 Test fees  License fees  Expiration and renewal of licenses.  (a) All licenses issued to the pipefitters/refrigeration technicians and fire protection sprinkler contractor/sprinkler fitters and sheet metal contractor or journeyperson sheet metal worker detailed in this section shall be paid for as follows:

SEE THE BOOK FOR THE PROPER TABLE.

(b) Apprenticeship renewal fees shall be paid on an annual basis.

(c) Every license issued by the division of professional regulation to license holders born in odd years shall expire on the birthday of the individual qualifying for the license in odd years and all licenses issued by the division of professional regulation to license holders born in even years shall expire on the birthday of the individual qualifying for the license in even years and all licenses may be renewed on or before their expiration date, upon payment of the appropriate fee. If any credit is due in the initial changeover year the amount of credit is determined by the chief administrator of the division.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 65, art. 13, § 9; P.L. 2004, ch. 595, art. 13, § 4; P.L. 2009, ch. 257, § 3; P.L. 2009, ch. 258, § 3.)



Chapter 28-27-17.1 - Failure to renew license.

§ 28-27-17.1 Failure to renew license.  Any licensed master, contractor journeyperson, or apprentice who does not renew his or her license on or before his or her birthdate shall be required to pay a twelve dollar ($12.00) per month administrative assessment fee for the first two (2) years of delinquency, plus outstanding license fees. If a license is not renewed within two (2) years of its expiration it shall result in a forfeiture of the license, notwithstanding any other provisions of this chapter. In the case of forfeiture, a license may only be reinstated by the person taking a test for a new license.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 210, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 65, art. 13, § 9.)



Chapter 28-27-17.2 - Certificates expiring while licensee is in federal service.

§ 28-27-17.2 Certificates expiring while licensee is in federal service.  Any pipefitter, refrigeration, sprinkler fitter or sheet metal worker license expiring while the holder thereof is in the military, naval, or air service of the United States shall be renewed without further examination, upon payment of the prescribed fee, at any time within four (4) months after that person's discharge from the service.

History of Section.
(P.L. 1993, ch. 212, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-18 - Registration of apprentices.

§ 28-27-18 Registration of apprentices.  (a) Any person who has agreed to work under the supervision of a licensed pipefitter, refrigeration/air conditioning, sprinkler fitter or sheet metal master under a state sanctioned apprenticeship program shall be registered by the director of labor and training upon the payment of a twenty-four dollar ($24.00) annual fee and be issued a certificate of apprenticeship. A renewal certificate shall also be issued for twenty-four dollars ($24.00) for each succeeding twelve (12) month period.

(b) The minimum formal training period for a P.J.F. limited class II license shall be one hundred sixty (160) hours of classroom and/or laboratory technical training, approved by the department of labor and training. The fee schedules for the P.J.F. limited license are detailed in § 28-27-5.2. All other sections of this chapter shall remain in full force and effect.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1993, ch. 383, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 65, art. 13, § 9; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-19 - License displayed in place of business.

§ 28-27-19 License displayed in place of business.  In every place in this state within and from which a pipefitter or refrigeration/air conditioning or fire protection sprinkler systems or air distribution business is conducted as specified for a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or sheet metal contractor there shall be at all times a certificate of license as provided in this chapter. The certificate shall contain the name, address, social security number, state license number, classification, and limitations, if any, on the license. All vehicles used in those businesses shall be identified as being regulated by the bureau and will display with no less than three (3) inch lettering, the contractors category, license number, and company name.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2001, ch. 370, § 1.)



Chapter 28-27-20 - State and municipal inspections and installation permits.

§ 28-27-20 State and municipal inspections and installation permits.  Nothing in this chapter shall prohibit any city, town or the state from providing for a pipefitter or refrigeration/air conditioning or fire protection sprinkler systems or air distribution systems inspection or from requiring permits for the installation, maintenance, repair and servicing of pipefitting or refrigeration/air conditioning or fire protection sprinkler systems or air distribution systems and collecting fees thereof. Whenever a permit is required under the provisions of this section, a condition of its issuance shall be that the contractor's license number and a copy of the contractor's license first be affixed on the permit which must be signed by the contractor. The permit must be obtained from the state, city or town prior to the installation. Where equipment and appliance replacements or repairs must be performed in an emergency situation, the permit application shall be submitted within the next business day to the office of mechanical inspection.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2001, ch. 370, § 1; P.L. 2004, ch. 38, § 1; P.L. 2004, ch. 143, § 1.)



Chapter 28-27-21 - Grounds for revocation of license.

§ 28-27-21 Grounds for revocation of license.  The director of labor and training shall revoke or suspend the license or impose a fine on any pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or journeyperson or sheet metal contractor or journeyperson sheet metal worker after hearing before and recommendation of the board, when the weight of the evidence establishes any one or more of the following specific violations:

(1) Obtaining or conspiring with others to obtain a license by inducing the issuance of that license in consideration of the payment of money, or any other thing of value, or by and through a willful or fraudulent misrepresentation of facts or the procurement thereof.

(2) Willfully violating any ordinances or rules of any cities or towns or of any laws in this state regulating the conduct of pipefitting or refrigeration/air conditioning or fire protection sprinkler systems or air distribution systems work.

(3) Knowingly hiring, directly aiding or assisting any person to engage in the work specified for a pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or journeyperson or sheet metal contractor or journeyperson sheet metal worker when that person does not have a license as provided in this chapter.

(4) Any pipefitter or refrigeration/air conditioning or fire protection sprinkler contractor/sprinkler fitter master or journeyperson or sheet metal contractor or journeyperson sheet metal worker willfully and fraudulently loaning his or her license to any other person for the purpose of permitting that person to engage in any work in violation of this chapter.

(5) Being convicted of a felony.

(6) Willfully violating any of the provisions of this chapter including the rules, regulations, and licensing criteria guide promulgated under this chapter.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 196, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-22 - Procedure for revocation of license.

§ 28-27-22 Procedure for revocation of license.  (a) No proceedings to revoke a license as provided in this section shall be instituted unless filed with the department of labor and training within one year after the date or dates of violation(s).

(b) No license shall be revoked or cancelled until a full and impartial hearing as provided in this section.

(c) No hearing for the purpose of revoking any license of master or contractor or journeyperson shall be held unless there is first placed on file with the department a verified complaint, in writing, reciting therein with reasonable particularity a statement of facts which, if proved, would be sufficient to constitute a violation of one or more of the specifications as set forth in § 28-27-21.

(d) Upon the filing of a verified complaint as provided in this chapter, the department shall promptly set a date for the hearing of the charges which shall be held in the city of Providence in this state. The department shall promptly by registered, certified mail forward to the licensee charged in the complaint a true and honest copy of the complaint and notification of the time and place a hearing of the charges shall be held.

(e) At the time and place fixed in the notification, the department shall proceed to a hearing before the board of the charges specified in the complaint. No hearing upon the charges of the complaint shall be had unless the records of the department contain evidence that the licensee charged in the complaint has been served with a copy of the complaint and notification of at least twenty (20) days prior to the date of the hearing; provided, that the appearance of the licensee so charged, either in his or her own behalf or by counsel, shall constitute proof that sufficient notice of hearing was served.

(f) A complaining party by him or herself or by counsel may aid in the presentation of evidence toward sustaining the complaint. Ample opportunity shall be accorded for hearing all evidence and statement of counsel either in support or against the charges of the complaint. Upon good cause shown, the date of the hearing on the complaint may be continued; provided that the licensee and other interested parties shall be reasonably notified about the date of the continuance.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 196, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-22.1 - Subpoena of a witness.

§ 28-27-22.1 Subpoena of a witness.  The department shall have the power to subpoena and bring before it or the board of examiners any witnesses to the testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in the judicial procedure in civil cases in the superior court of the state.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-22.2 - Subpoena powers.

§ 28-27-22.2 Subpoena powers.  Prior to or during a hearing the director and division chief shall have the power to administer oaths and examine witnesses under oath, issue subpoenas, subpoenas duces tecum, compel the attendance of witnesses, and the production of papers, books, accounts, records, payrolls, documents, and testimony and to take depositions and affidavits in any proceeding before the director.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-23 - Administration of oaths.

§ 28-27-23 Administration of oaths.  The director and his or her designees shall have the power to administer oaths to witnesses at a hearing which the department has authorized by law to conduct and any other oaths authorized or administered by the department.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-24 - Recommendations of board  Order of the director  Appeal.

§ 28-27-24 Recommendations of board  Order of the director  Appeal.  (a) The board, upon the completion of any hearing held on a verified complaint, shall present to the director of labor and training a written report of its findings and recommendations. The director shall then order that the license of the licensee charged shall be revoked or suspended, or impose a fine of five hundred dollars ($500) for a first violation and nine hundred fifty dollars ($950) for any subsequent violation within one year of the first violation: or that the complaint shall be dismissed in accordance with the recommendations. A copy of the order shall be immediately served upon the licensee and/or violator personally or by registered or certified mail. The order of the board is final unless the licensee and/or violator so charged or complainant within twenty (20) days after receipt of the order files an appeal with the director. The appeal will be determined by the administrator of the division or his or her designee. The director may accept or reject, in whole or in part, the recommended order of the board. The order of the director shall be final, and a copy of it shall be immediately served upon the person, firm, or corporation assessed.

(b) The division is considered a person for the purpose of this section.

(c) The chief of the section shall act as an investigator with respect to the enforcement of all the provisions of law relative to the licensing of pipefitting, refrigeration, sprinkler fitting and sheet metal and to this effect whenever a complaint is made by the chief of the section to the department of labor and training director, or designee, that the provisions of this chapter are being violated, the director of the department of labor and training, or designee, may issue an order to cease and desist from that violation and may impose the above penalties against the violator and against the contractor.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 196, § 1; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-24.1 - Compelling obedience to subpoenas.

§ 28-27-24.1 Compelling obedience to subpoenas.  In case of failure of any person to comply with any subpoena lawfully issued or subpoena duces tecum, or on the refusal of any witness to testify to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of the district court or any judge of the district court, on application by the director, to compel obedience by proceedings in the nature of those for contempt.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-25 - Judicial review of proceedings.

§ 28-27-25 Judicial review of proceedings.  The superior court of the county where the licensee and/or violator so charged resided shall have the power to review the entire proceedings of any hearing had before the director and to review any order dismissing a complaint or revocation of a license and all questions of law presented by the record provided an appeal is filed pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-25.1 - Judicial enforcement.

§ 28-27-25.1 Judicial enforcement.  The district court shall have jurisdiction to enforce compliance with the provisions of this chapter upon petition being filed by the director of labor and training or his or her designee and notice being given to the person or persons charged with a violation of the provisions of this chapter, and it may issue any process of injunction, mandamus, or otherwise that in the opinion of the court is necessary to enforce compliance with the provisions of this chapter, but no ex parte restraining order shall be issued unless upon showing satisfactory to the court that danger to life or property is imminent, and in that case citation to the defendant shall be returnable not more than five (5) days after the ex parte restraining order is entered.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-26.1 - Enforcement.

§ 28-27-26.1 Enforcement.  (a) It shall be the duty of the director of the department of labor and training and of state and local inspection authorities to enforce the provisions of this chapter. Local building and related inspectors, who are involved in day-to-day inspection, shall have the primary responsibility for enforcing the provisions of this chapter. The above individuals shall have authority to demand the production of the licenses and certificates required by this chapter on any site where work that is the subject of this chapter is occurring, and shall have the authority to investigate and where appropriate make complaints pursuant to § 28-27-21, 28-27-28 or 28-22-2 where sufficient evidence has been obtained to sustain a reasonable belief that a violation of this chapter has occurred.

(b) The state board of examiners shall also have concurrent responsibility to enforce the provisions of this chapter, and shall have the authority to demand the production of the licenses and certificates required by this chapter on any site where work that is the subject of this chapter is occurring, and shall have the authority to investigate and where appropriate make complaints pursuant to § 28-27-21, 28-27-28 or 28-22-2 where sufficient evidence has been obtained to sustain a reasonable belief that a violation of this chapter has occurred. The director of the department of labor and training shall provide identification to the board members for the purposes of this section.

History of Section.
(P.L. 1998, ch. 239, § 4; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-28 - Practices for which a license is required.

§ 28-27-28 Practices for which a license is required.  (a) A license is required for the installation, repair, replacement, servicing, maintenance, and alteration of:

(1) Any devices or accessories for what is normally considered heating/cooling equipment, air distribution equipment, duct work, process piping, power piping, pipefitting, and fire protection sprinkler with no reference to the plumbing industry.

(2) Vacuum and pneumatic systems, oil and petroleum products, ice making machinery, refrigeration and air conditioning equipment, and piping systems used for the conveyance and storage of liquids, solids, and industrial type gases as per § 28-27-1, and vacuum piping used for domestic vacuum cleaning systems and natural or manufactured gas piping used for emergency electric generators. Heating piping system does not mean or include, and nothing in the regulation shall be held or construed to have any application to, the installation or servicing as detailed of factory manufactured domestic plug-in units or other package assemblies not requiring special wiring over and above the normal #5 AWG wire used in domestic two hundred twenty (220) volt household duplex receptacles for sixteen (16) AMP branch circuits with two (2) or three (3) outlets, field hook up or checking by qualified licensed pipefitters/refrigeration technicians. "Servicing" as defined for these units means the seasonal filter changes or general cleaning, and shall be made obvious to the consumer by clearly printing on the work order or bills that the consumer is not paying for state licensed masters or journeypersons doing mechanical service work. Commercial applications of domestic units shall be regulated pursuant to § 28-27-1.

(b) A license is required for any of the following work when, and only when, carried out within a building or structure, or within five (5) feet of the outer wall of a building or structure: the installation, repair, replacement, alteration, or maintenance of fire protection apparatus within a structure, standpipes which are not connected to sprinkler systems, also including the layout, onsite fabrication, installation, alteration, or repair of any automatic or manual sprinkler system designed for the protection of the interior or exterior of a building or structure from fire, also any piping or tubing and appurtenances and equipment pertaining to the system including overhead and underground water mains, fire hydrants and hydrant mains, standpipes and hose connections to sprinkler systems, sprinkler tank heaters, air lines and thermal systems used in connection with sprinkler and alarm systems, or special hazard systems including water sprays, foam, carbon dioxide or dry chemical systems, halon and other liquid or gas fire suppression systems, and excluding any engineering design work connected with the layout of fire protection sprinkler systems.

(c) A license is required for sheet metal work, which is defined as the manufacturing, fabrication, assembling, handling, erection, installation, dismantling, conditioning, adjustment, alteration, repairing and servicing of all ferrous or nonferrous metal work and all other materials in lieu thereof and air-handling systems regardless of the material used, including specifically: the handling, fabrication, setting, installation, assembling, dismantling, adjustment, alteration, reconditioning, repairing of all duct work, installation of fans, sheaves, belt guards, dampers, louvers, screens, registers, grills, diffusers, sound traps, attenuators, mixing boxes, access doors to air-handling systems, breaching, hoods and all appurtenances relating to HVAC and exhaust systems and the testing, adjusting and balancing of all air-handling equipment and duct work. Holders of the NEBB (National Environmental Balancing Bureau), AABC (Associated Air Balancing Council) or a TABB (Testing, Adjusting and Balancing Bureau) certificate are exempt for the purposes of testing and balancing HVAC systems.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1; P.L. 2002, ch. 380, § 2; P.L. 2004, ch. 135, § 2; P.L. 2004, ch. 174, § 2.)



Chapter 28-27-29 - Persons and acts exempt.

§ 28-27-29 Persons and acts exempt.  (a) The provisions of this chapter shall not apply to persons classified as maintenance personnel regularly in the employ of a public utility company doing utility company work, hospitals, schools, city, town or state employees regularly employed as maintenance personnel on the premises of the employer, and to any person employed in a plant maintenance department.

(b) "Maintenance" is confined to the specific premise and means preserving or repairing anything that exists, and can be maintained by persons regularly employed within a specific building or complex. Normally, city or town permits are not required for this work, nor is a state pipefitters/refrigeration or sheet metal workers license.

(c) "Service work" means work performed by state licensed qualified tradespersons or pipefitters/refrigeration mechanics or sheet metal workers.

(d) "Installation or new construction" means the modification, altering, or installation of any piping/refrigeration or air distribution systems, or their components (i.e., boilers, pumps, compressors, circulators, fans, and coils). This work requires state licensed pipefitter/refrigeration workers or sheet metal workers and city and town or state mechanical permits. If boiler installation is over two hundred thousand (200,000) BTU's on commercial work, a state boiler permit from occupational safety is required.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-30 - Enforcement procedures.

§ 28-27-30 Enforcement procedures.  Violations of this chapter may be enjoined upon bill of complaint being filed in the superior court for the county in which those violations have been committed by the department of labor and training or by any association of pipefitter or refrigeration/air conditioning masters or journeypersons, licensed pipefitter or refrigeration/air condition masters or journeypersons, or association of sheet metal contractors or journeyperson sheet metal workers, licensed sheet metal contractor or journeyperson sheet metal worker or by any inspector. Injunctions may be granted by the superior court after hearing in open court against any person, firm, corporation, or association which has violated any of the provisions of this chapter, without regard to whether proceedings have been or may have been instituted before the department. No ex parte restraining orders shall be issued in suits brought pursuant to this section. Violators may also be ordered to pay the complaint's reasonable attorney's fees.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 196, § 1; P.L. 1993, ch. 149, § 1; P.L. 1999, ch. 330, § 1; P.L. 1999, ch. 437, § 1.)



Chapter 28-27-30.1 - Severability.

§ 28-27-30.1 Severability.  If any provision or part of this chapter, or its application to any person or circumstances, is held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the application of the provisions to other persons or circumstances other than those to which it is held invalid, shall not be affected by that invalidity.

History of Section.
(P.L. 1990, ch. 102, § 2.)



Chapter 28-27-32 - Discrimination.

§ 28-27-32 Discrimination.  The department of labor and training shall not grant, deny, suspend, or revoke the license of any person on the grounds of race, color, religious creed, sex, age, national origin, disability, or ancestry.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1991, ch. 149, § 4; P.L. 1991, ch. 323, § 4; P.L. 1997, ch. 150, § 6.)



Chapter 28-27-33 - Investigator's devotion to duties  Assignment of investigators.

§ 28-27-33 Investigator's devotion to duties  Assignment of investigators.  Investigators shall devote their entire scheduled work time and attention to the duties of their respective offices. The administrator of the division of professional regulation shall assign investigators to the duties to be performed. No employee of the division shall do or accept employment with another employer which is in conflict with his or her official duties.

History of Section.
(P.L. 1990, ch. 102, § 2; P.L. 1995, ch. 323, § 9; P.L. 2002, ch. 380, § 2.)



Chapter 28-27-34 - "Division" and "chief administrator" defined.

§ 28-27-34 "Division" and "chief administrator" defined.  (a) "Division" means the division of professional regulation within the department of labor and training as established by § 28-22-1, in which all bureaus, boards, and commissions will serve and act in an advisory capacity to the director of labor and training in their area of expertise within the division of professional regulation. The division administers chapters 26 and 27 of this title and chapter 6 of title 5.

(b) "Chief administrator" means the person appointed by the director of labor and training under § 28-22-1 to act as his or her liaison with all bureaus, boards, and commissions encompassed by this chapter.

History of Section.
(P.L. 1990, ch. 102, § 2.)






Chapter 28-28 - Investigation of Industrial Fatalities



Chapter 28-29 - Workers' Compensation  General Provisions

Chapter 28-29-1 - Short title.

§ 28-29-1 Short title.  Chapters 29  38 of this title may be cited as the "Workers' Compensation Act".

History of Section.
(P.L. 1912, ch. 831, art. 5, § 7; G.L. 1923, ch. 92, art. 8, § 5; G.L. 1938, ch. 300, art. 9, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-1.)



Chapter 28-29-1.1 - Name change.

§ 28-29-1.1 Name change.  Wherever in the general or public laws there appears the word "workmen's" in relation to workmen's compensation, it shall be substituted with the word "workers' ".

History of Section.
(P.L. 1978, ch. 231, § 1.)



Chapter 28-29-1.2 - Legislative findings and implementation of reforms.

§ 28-29-1.2 Legislative findings and implementation of reforms.  (a) WHEREAS, the system of workers' compensation in the state of Rhode Island is presently in a state of crisis; and

(2) WHEREAS, the stability and fiscal health of the overall workers' compensation system is essential to the delivery of appropriate compensation and health care to the injured worker; and

(3) WHEREAS, all professionals providing services covered under the provisions of this title must take into account, in the performance of their service, the important public policy in favor of a sound and properly functioning workers' compensation system in this state, and have the duty to protect and maintain the integrity of this system; and

(4) WHEREAS, abuse and misuse of the workers' compensation system has brought discredit on the system and its participants, including the legitimately injured worker, and has endangered the stability and fiscal health of the system; and

(5) WHEREAS, significant improvement has already been initiated by the general assembly's 1990 reforms and by the administration of the workers' compensation court; and

(6) WHEREAS, sweeping additional reform is required to bring the system into balance and eliminate waste and unnecessary costs; and

(7) WHEREAS, additional incentives are necessary to induce insurers adequately and vigorously to manage their cases; to swiftly and fairly identify and remove from the workers' compensation system employees who are no longer disabled; to swiftly and fairly make appropriate adjustments for employees who are capable of employment; to motivate return to gainful employment in the work force; to improve the safety of the workplace and the rehabilitation to gainful employment in the work force; to improve the safety of the workplace and the rehabilitation to gainful employment of the injured worker; and to assure that all participants in the system recognize their obligation to conduct themselves in a manner consistent with the overall integrity and welfare of the compensation system, and that deviation from that conduct is at their peril.

(b) Any amendment to chapters 29  38 of this title which may affect the cost of workers' compensation to the state of Rhode Island shall have a fiscal note attached.

History of Section.
(P.L. 1992, ch. 31, § 1.)



Chapter 28-29-1.3 - Jurisdiction of Workers' Compensation Act.

§ 28-29-1.3 Jurisdiction of Workers' Compensation Act.  The provisions of chapters 29  38 of this title shall apply to any and all employees, as defined in § 28-29-2(4), who are injured or hired in the state of Rhode Island.

History of Section.
(P.L. 2002, ch. 119, § 1; P.L. 2002, ch. 280, § 1.)



Chapter 28-29-2 - Definitions.

§ 28-29-2 Definitions.  In chapters 29  38 of this title, unless the context otherwise requires:

(1) "Department" means the department of labor and training.

(2) "Director" means the director of labor and training or his or her designee unless specifically stated otherwise.

(3) "Earnings capacity" means the weekly straight time earnings which an employee could receive if the employee accepted an actual offer of suitable alternative employment. Earnings capacity can also be established by the court based on evidence of ability to earn, including, but not limited to, a determination of the degree of functional impairment and/or disability, that an employee is capable of employment. The court may, in its discretion, take into consideration the performance of the employee's duty to actively seek employment in scheduling the implementation of the reduction. The employer need not identify particular employment before the court can direct an earnings capacity adjustment. In the event that an employee returns to light duty employment while partially disabled, an earnings capacity shall not be set based upon actual wages earned until the employee has successfully worked at light duty for a period of at least thirteen (13) weeks.

(ii) As used under the provisions of this title, "functional impairment" means an anatomical or functional abnormality existing after the date of maximum medical improvement as determined by a medically or scientifically demonstrable finding and based upon the Sixth (6th) edition of the American Medical Association's Guide to the Evaluation of Permanent Impairment or comparable publications of the American Medical Association.

(iii) In the event that an employee returns to employment at an average weekly wage equal to the employee's pre-injury earnings exclusive of overtime, the employee will be presumed to have regained his/her earning capacity.

(4) "Employee" means any person who has entered into the employment of or works under contract of service or apprenticeship with any employer, except that in the case of a city or town other than the city of Providence it shall only mean that class or those classes of employees as may be designated by a city, town, or regional school district in a manner provided in this chapter to receive compensation under chapters 29  38 of this title. Any person employed by the state of Rhode Island, except for sworn employees of the Rhode Island State Police, or by the Rhode Island Airport Corporation who is otherwise entitled to the benefits of chapter 19 of title 45 shall be subject to the provisions of chapters 29  38 of this title for all case management procedures and dispute resolution for all benefits. The term "employee" does not include any individual who is a shareholder or director in a corporation, general or limited partners in a general partnership, a registered limited liability partnership, a limited partnership, or partners in a registered limited liability limited partnership, or any individual who is a member in a limited liability company. These exclusions do not apply to shareholders, directors and members who have entered into the employment of or who work under a contract of service or apprenticeship within a corporation or a limited liability company. The term "employee" also does not include a sole proprietor, independent contractor, or a person whose employment is of a casual nature, and who is employed other than for the purpose of the employer's trade or business, or a person whose services are voluntary or who performs charitable acts, nor shall it include the members of the regularly organized fire and police departments of any town or city except for appeals from an order of the retirement board filed pursuant to the provisions of Rhode Island general law § 45-21.2-9; provided, however, that it shall include the members of the police and aircraft rescue and firefighting (ARFF) units of the Rhode Island Airport Corporation. Whenever a contractor has contracted with the state, a city, town, or regional school district any person employed by that contractor in work under contract shall not be deemed an employee of the state, city, town, or regional school district as the case may be. Any person who on or after January 1, 1999, was an employee and became a corporate officer shall remain an employee, for purposes of these chapters, unless and until coverage under this act is waived pursuant to subsection 28-29-8(b) or § 28-29-17. Any person who is appointed a corporate officer between January 1, 1999 and December 31, 2001, and was not previously an employee of the corporation, will not be considered an employee, for purposes of these chapters, unless that corporate officer has filed a notice pursuant to subsection 28-29-19(b). In the case of a person whose services are voluntary or who performs charitable acts, any benefit received, in the form of monetary remuneration or otherwise, shall be reportable to the appropriate taxation authority but shall not be deemed to be wages earned under contract of hire for purposes of qualifying for benefits under chapters 29  38 of this title. Any reference to an employee who had been injured shall, where the employee is dead, include a reference to his or her dependents as defined in this section, or to his or her legal representatives, or, where he or she is a minor or incompetent, to his or her conservator or guardian. A "seasonal occupation" means those occupations in which work is performed on a seasonal basis of not more than sixteen (16) weeks.

(5) "Employer" includes any person, partnership, corporation, or voluntary association, and the legal representative of a deceased employer; it includes the state, and the city of Providence. It also includes each city, town, and regional school district in the state that votes or accepts the provisions of chapters 29  38 of this title in the manner provided in this chapter or is a party to an appeal from an order of the retirement board filed pursuant to the provisions of Rhode Island general law § 45-21.2-9.

(6) "General or special employer":

(i) "General employer" includes but is not limited to temporary help companies and employee leasing companies and means a person who for consideration and as the regular course of its business supplies an employee with or without vehicle to another person.

(ii) "Special employer" means a person who contracts for services with a general employer for the use of an employee, a vehicle, or both.

(iii) Whenever there is a general employer and special employer wherein the general employer supplies to the special employer an employee and the general employer pays or is obligated to pay the wages or salaries of the supplied employee, then, notwithstanding the fact that direction and control is in the special employer and not the general employer, the general employer, if it is subject to the provisions of the Workers' Compensation Act or has accepted that Act, shall be deemed to be the employer as set forth in subdivision (5) of this section and both the general and special employer shall be the employer for purposes of §§ 28-29-17 and 28-29-18.

(iv) Effective January 1, 2003, whenever a general employer enters into a contract or arrangement with a special employer to supply an employee or employees for work, the special employer shall require an insurer generated insurance coverage certification, on a form prescribed by the department, demonstrating Rhode Island workers' compensation and employer's liability coverage evidencing that the general employer carries workers' compensation insurance with that insurer with no indebtedness for its employees for the term of the contract or arrangement. In the event that the special employer fails to obtain and maintain at policy renewal and thereafter this insurer generated insurance coverage certification demonstrating Rhode Island workers' compensation and employer's liability coverage from the general employer, the special employer is deemed to be the employer pursuant to the provisions of this section. Upon the cancellation or failure to renew, the insurer having written the workers' compensation and employer's liability policy shall notify the certificate holders and the department of the cancellation or failure to renew and upon notice, the certificate holders shall be deemed to be the employer for the term of the contract or arrangement unless or until a new certification is obtained.

(7) "Injury" means and refers to personal injury to an employee arising out of and in the course of his or her employment, connected and referable to the employment.

(ii) An injury to an employee while voluntarily participating in a private, group, or employer-sponsored carpool, vanpool, commuter bus service, or other rideshare program, having as its sole purpose the mass transportation of employees to and from work shall not be deemed to have arisen out of and in the course of employment. Nothing in the foregoing provision shall be held to deny benefits under chapters 29  38 and chapter 47 of this title to employees such as drivers, mechanics, and others who receive remuneration for their participation in the rideshare program. Provided, that the foregoing provision shall not bar the right of an employee to recover against an employer and/or driver for tortious misconduct.

(8) "Maximum medical improvement" means a point in time when any medically determinable physical or mental impairment as a result of injury has become stable and when no further treatment is reasonably expected to materially improve the condition. Neither the need for future medical maintenance nor the possibility of improvement or deterioration resulting from the passage of time and not from the ordinary course of the disabling condition, nor the continuation of a pre-existing condition precludes a finding of maximum medical improvement. A finding of maximum medical improvement by the workers' compensation court may be reviewed only where it is established that an employee's condition has substantially deteriorated or improved.

(9) "Physician" means medical doctor, surgeon, dentist, licensed psychologist, chiropractor, osteopath, podiatrist, or optometrist, as the case may be.

(10) "Suitable alternative employment" means employment or an actual offer of employment which the employee is physically able to perform and will not exacerbate the employee's health condition and which bears a reasonable relationship to the employee's qualifications, background, education, and training. The employee's age alone shall not be considered in determining the suitableness of the alternative employment.

(11) "Independent contractor" means a person who has filed a notice of designation as independent contractor with the director pursuant to § 28-29-17.1 or as otherwise found by the workers' compensation court.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 1; P.L. 1917, ch. 1534, § 5; P.L. 1920, ch. 1900, § 1; G.L. 1923, ch. 92, art. 8, § 1; G.L. 1938, ch. 300, art. 9, § 1; P.L. 1950, ch. 2627, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-2; P.L. 1960, ch. 182, § 1; P.L. 1970, ch. 277, § 2; P.L. 1980, ch. 277, § 3; P.L. 1982, ch. 32, art. 1, § 1; P.L. 1984, ch. 142, art. 5, § 7; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 365, § 4; P.L. 1986, ch. 507, § 1; P.L. 1990, ch. 332, art. 1, § 1; P.L. 1991, ch. 206, § 1; P.L. 1992, ch. 31, § 2; P.L. 1994, ch. 101, § 2; P.L. 1994, ch. 401, § 2; P.L. 1995, ch. 44, § 1; P.L. 1995, ch. 315, § 1; P.L. 1998, ch. 32, § 1; P.L. 1998, ch. 105, § 1; P.L. 1998, ch. 404, § 1; P.L. 1999, ch. 216, § 5; P.L. 1999, ch. 384, § 5; P.L. 2000, ch. 491, § 1; P.L. 2001, ch. 256, § 1; P.L. 2001, ch. 355, § 1; P.L. 2002, ch. 65, art. 14, § 1; P.L. 2002, ch. 119, § 2; P.L. 2002, ch. 280, § 2; P.L. 2004, ch. 273, § 1; P.L. 2004, ch. 293, § 1; P.L. 2005, ch. 342, § 1; P.L. 2005, ch. 403, § 1; P.L. 2008, ch. 377, § 1; P.L. 2010, ch. 95, § 1; P.L. 2010, ch. 121, § 1; P.L. 2011, ch. 151, art. 12, § 3.)



Chapter 28-29-3 - Defenses abrogated as to injuries in course of employment.

§ 28-29-3 Defenses abrogated as to injuries in course of employment.  In an action to recover damages for personal injury sustained by an employee arising out of and in the course of his or her employment, connected with and referable to the employment, or for death resulting from personal injury so sustained, it shall not be a defense:

(1) That the employee was negligent;

(2) That the injury was caused by the negligence of a fellow employee;

(3) That the employee has assumed the risk of the injury.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 1; G.L. 1923, ch. 92, art. 1, § 1; P.L. 1936, ch. 2290, § 1; P.L. 1936, ch. 2358, § 1; G.L. 1938, ch. 300, art. 1, § 1; P.L. 1949, ch. 2282, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-3.)



Chapter 28-29-4 - Defenses available in action against employer subject to law  Towns and cities.

§ 28-29-4 Defenses available in action against employer subject to law  Towns and cities.  The provisions of § 28-29-3 shall not apply to actions to recover damages for personal injuries or for death resulting from personal injuries sustained by an employee of an employer who is subject to or has elected to become subject to the provisions of chapters 29  38 of this title, as provided in §§ 28-29-6  28-29-8, nor to any action brought against a town or city by an employee of a town or city, unless that town or city votes to accept the provisions of those chapters in the manner provided.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 4; P.L. 1917, ch. 1534, § 1; G.L. 1923, ch. 92, art. 1, § 4; G.L. 1938, ch. 300, art 1, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-4.)



Chapter 28-29-5 - Employers exempt.

§ 28-29-5 Employers exempt.  The provisions of chapters 29  38 of this title shall not apply to employers of employees engaged in domestic service or subject to the provisions of § 28-29-7.2 or agriculture, except for employers engaged in occupations which the director declares hazardous, but employers not engaged in hazardous occupations may, by complying with the provisions of § 28-29-8, become subject to the provisions of those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 1, §§ 2, 3; G.L. 1923, ch. 92, art. 1, §§ 2, 3; P.L. 1926, ch. 764, § 1; G.L. 1938, ch. 300, art. 1, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-5; P.L. 1985, ch. 365, § 4; P.L. 1997, ch. 155, § 2; P.L. 1998, ch. 32, § 1.)



Chapter 28-29-6 - Employers subject to law.

§ 28-29-6 Employers subject to law.  Every person, firm, and private corporation, including any public service corporation, including the state, that regularly employs employees in the same business or in or about the same establishment under any contract of hire, express or implied, and a city or town in this state that votes to accept the provisions of those chapters in the manner provided shall constitute an employer subject to the provisions of chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-6; P.L. 1992, ch. 31, § 2; P.L. 1994, ch. 101, § 2; P.L. 1994, ch. 401, § 3; P.L. 1998, ch. 32, § 1.)



Chapter 28-29-6.1 - Secondary provision of workers' compensation insurance.

§ 28-29-6.1 Secondary provision of workers' compensation insurance.  (a) Whenever a general contractor or a construction manager enters into a contract with a subcontractor for work to be performed in Rhode Island, the general contractor or construction manager shall at all times require written documentation evidencing that the subcontractor carries workers' compensation insurance with no indebtedness for its employees for the term of the contract or is an independent contractor pursuant to the provisions of § 28-29-17.1. In the event that the general contractor or construction manager fails to obtain the written documentation from the subcontractor, the general contractor or construction manager shall be deemed to be the employer pursuant to provisions of § 28-29-2.

(b) For the purposes of this section, "construction manager" means an individual corporation, partnership, or joint venture or other legal entity responsible for supervising and controlling all aspects of construction work to be performed on the construction project, as designated in the project documents, in addition to the possibility of performing some of the construction services itself. For the purposes of this section, the construction manager need have no contractual involvement with any of the parties to the construction project other than the owner, or may contract directly with the trade contractors pursuant to its agreement with the owner.

(c) This section only applies to a general contractor, subcontractor, or construction manager deemed an employer subject to the provisions of Chapters 29  38 of this title, as provided in § 28-29-6.

(d) Whenever the workers' compensation insurance carrier is obligated to pay workers' compensation benefits to the employee of an uninsured subcontractor, the workers' compensation insurance carrier shall have a complete right of indemnification to the extent benefits are paid against either the uninsured subcontractor, uninsured general contractor or uninsured construction manager.

History of Section.
(P.L. 1994, ch. 385, § 1; P.L. 1995, ch. 38, § 1; P.L. 2000, ch. 491, § 1; P.L. 2003, ch. 388, § 1; P.L. 2003, ch. 395, § 1.)



Chapter 28-29-6.2 - Employers' mandatory disclosure.

§ 28-29-6.2 Employers' mandatory disclosure.  All employers doing business in the state of Rhode Island shall disclose to all prospective employees at the time of application for employment either that the employer is subject to chapters 29  38 of this title or is exempt from chapters 29  38 of this title. The employer shall also disclose the specific type of exemption. The disclosures required under this section are included on the first page of any written employment application. If the employer does not have a written employment application, the disclosure shall be in writing.

History of Section.
(P.L. 1996, ch. 421, § 1.)



Chapter 28-29-7 - Domestic and farm laborers.

§ 28-29-7 Domestic and farm laborers.  Domestic servants, farmers, farm laborers, except as defined in § 28-29-7.2, are not subject to the provisions of chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-7; P.L. 1985, ch. 365, § 4; P.L. 1998, ch. 32, § 1; P.L. 2001, ch. 256, § 1; P.L. 2001, ch. 355, § 1.)



Chapter 28-29-7.1 - Exemption from workers' compensation  Certain real estate persons.

§ 28-29-7.1 Exemption from workers' compensation  Certain real estate persons.  A licensed real estate broker or real estate salesperson or a licensed or certified real estate appraiser shall not be considered an employee under the provisions of this chapter if substantially all of the remuneration for the services performed by the broker, salesperson, or appraiser, whether paid in cash or otherwise, is directly related to sales or other output rather than to the number of hours worked, and the services are performed by the broker, salesperson, or appraiser pursuant to a written contract that contains the following provisions:

(1) The broker, salesperson, or appraiser, for purposes of workers' compensation, is engaged as an independent contractor associated with the person for whom services are performed;

(2) The broker or salesperson shall be paid a commission based on his or her gross sales, if any, without deduction for taxes, which commission shall be directly related to sales or other output;

(3) The broker, salesperson, or appraiser shall not receive any remuneration related to the number of hours worked, and shall not be treated as an employee with respect to the services for the purposes of this chapter;

(4) The broker, salesperson, or appraiser shall be permitted to work any hours he or she chooses;

(5) The broker, salesperson, or appraiser shall be permitted to work out of his or her own home or the office of the person for whom services are performed;

(6) The broker, salesperson, or appraiser shall be free to engage in outside employment;

(7) The person for whom the services are performed may provide office facilities and supplies for the use of the broker, salesperson, or appraiser, but the broker, salesperson, or appraiser shall otherwise pay his or her own expenses.

History of Section.
(P.L. 1994, ch. 422, § 1; P.L. 1999, ch. 216, § 5; P.L. 1999, ch. 384, § 5.)



Chapter 28-29-7.2 - Farm laborers.

§ 28-29-7.2 Farm laborers.  Farmers, nursery operators, or farm laborers are not subject to the provisions of chapters 29  38 of this title unless the farmers or agricultural employers employ twenty-five (25) or more farm laborers or agricultural employees for thirteen (13) consecutive weeks. Farmers, nursery operators, or agricultural employers who employ twenty-five (25) or more farm laborers or agricultural employees for thirteen (13) consecutive weeks are not subject to the provisions of chapters 29  38 of this title if the farmer or agricultural employer maintains health and disability insurance for all of its farm laborers or agricultural employees; provided, that the health and disability insurance premium exceeds the premium for workers' compensation insurance. Farmers or agricultural employers who employ twenty-five (25) or more farm laborers or agricultural employees for thirteen (13) consecutive weeks are subject to chapters 29  38 of this title for those agricultural enterprises which produce greenhouse crops, fruit and vegetable crops, herbaceous crops, sod crops, viticulture, viniculture, floriculture, feed for livestock, forestry, dairy farming, aquaculture, the raising of livestock, fur-bearing animals, poultry and eggs, bees and honey, mushrooms, and nursery stock.

History of Section.
(P.L. 1997, ch. 155, § 3; P.L. 1998, ch. 281, § 2; P.L. 2008, ch. 377, § 1.)



Chapter 28-29-8 - Election by exempt employers to be subject to law.

§ 28-29-8 Election by exempt employers to be subject to law.  (a) Employers exempted by § 28-29-7 may come within chapters 29  38 of this title by election. The election on the part of the employer shall be made by filing with the director a written statement to the effect that he or she accepts the provisions of those chapters. The filing of this statement shall operate to subject the employer to the provisions of those chapters and all acts amending those chapters for the term of one year from the date of the filing of the statement, and after that, without further act on his or her part, for successive terms of one year each, unless the employer shall, at least sixty (60) days prior to the expiration of that first or any succeeding year file with the director a notice, in writing, to the effect that he or she withdraws his or her election to be subject to the provisions of those chapters, and gives reasonable notice of this to his workers; provided, that any employer now subject to the provisions of those chapters shall not be required to file a further written statement of acceptance or subsequently post notices of his or her acceptance.

(b) Any employer, including any corporation officer, who is on December 31, 1998 subject to the provisions of chapters 29  38 of this title and who has not waived his or her coverage pursuant to § 28-29-17 or by election, shall continue to be subject to those chapters and amendments to them unless or until he or she withdraws, in writing, his or her election to be subject to the provisions of those chapters pursuant to the provisions of subsection (a) of this section.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 5; P.L. 1921, ch. 2095, § 1; G.L. 1923, ch. 92, art. 1, § 5; G.L. 1938, ch. 300, art. 1, § 4; P.L. 1942, ch. 1193, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-8; P.L. 1985, ch. 365, § 4; P.L. 1998, ch. 32, § 1; P.L. 1999, ch. 1, § 1; P.L. 2000, ch. 109, § 32.)



Chapter 28-29-9 - Service of process on nonresident employers.

§ 28-29-9 Service of process on nonresident employers.  Every employer, subject to or who elects to become subject to the provisions of chapters 29  38 of this title, other than a corporation, who is not a resident of the state or an unincorporated association, a firm or a partnership, having no members resident of the state, shall file with the director a duly executed written power appointing some competent person resident in this state as the employer's agent with authority to accept service of process against the employer in this state and upon whom all process, including the process of garnishment, against the employer in this state may be served, and who, in case of garnishment when the fees for it have been paid or tendered, shall make the affidavit required by law in those cases, and who shall cause an appearance to be entered in like manner as if the employer had resided and been duly served with process within this state. Service of process upon the resident agent shall be deemed sufficient service upon the employer. If the resident agent dies, resigns, or moves from the state, the employer shall file with the director a further written power appointing some other competent person residing in this state as agent for service of process purposes. No power of agency shall be revoked until after a like power has been given to some other competent person resident in this state and filed as provided. Any nonresident employer who has duly filed a withdrawal of election to be subject to the provisions of chapters 29  38 of this title may revoke his or her power of agency by a written instrument of revocation filed with the director. No revocation shall be effective as to any liability arising out of any act or omission on the part of the employer occurring prior to the time when the withdrawal of acceptance of the provisions of those chapters became effective.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-9; P.L. 1985, ch. 365, § 4; P.L. 1986, ch. 507, § 1.)



Chapter 28-29-10 - Certificate of compliance with corporation laws required.

§ 28-29-10 Certificate of compliance with corporation laws required.  Every employer subject to or who elects to become subject to the provisions of chapters 29  38 of this title that is a corporation shall obtain and file or cause to be obtained and filed with the director a certificate from the secretary of state to the effect that the corporation has in all respects complied with the provisions of chapters 1  6 of title 7.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-10; P.L. 1985, ch. 365, § 4; P.L. 1986, ch. 507, § 1.)



Chapter 28-29-11 - Annual certificate of compliance.

§ 28-29-11 Annual certificate of compliance.  All corporations that are or may become employers subject to the provisions of chapters 29  38 of this title shall annually in the month of June obtain and file or cause to be obtained and filed with the director a certificate from the secretary of state to the effect that the corporation has in all respects complied with the provisions of chapters 1  6 of title 7.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; P.L. 1955, ch. 3417, § 1; G.L. 1956, § 28-29-11; P.L. 1985, ch. 365, § 4.)



Chapter 28-29-12 - Certificate fee.

§ 28-29-12 Certificate fee.  The secretary of state shall be paid five dollars ($5.00) for each certificate issued pursuant to §§ 28-29-10 and 28-29-11.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-12; P.L. 1960, ch. 74, § 15.)



Chapter 28-29-13 - Posting of summaries of law.

§ 28-29-13 Posting of summaries of law.  (a) Every employer subject to or who elects to become subject to the provisions of chapters 29  38 of this title shall display a copy of the summary of the major provisions of the Workers' Compensation Act in conspicuous places in which workers are employed.

(b) Any employer who fails to post the summaries required in this section shall be assessed a penalty of two hundred and fifty dollars ($250) per offense.

(c) The director, in his or her discretion, may bring a civil action to collect all penalties assessed. The workers' compensation court shall have jurisdiction to enforce compliance with any order of the director made pursuant to this section.

(d) All penalties collected pursuant to this section shall be deposited in the general fund.

History of Section.
(G.L. 1938, ch. 300, art. 1, § 4; P.L. 1942, ch. 1193, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-13; P.L. 1986, ch. 507, § 1; P.L. 1992, ch. 78, § 1; P.L. 2001, ch. 256, § 1; P.L. 2001, ch. 355, § 1.)



Chapter 28-29-13.1 - Booklets  Information.

§ 28-29-13.1 Booklets  Information.  (a) In order to ensure that both employers and employees are fully informed as to their rights and responsibilities, the director shall prepare, publish, and distribute an illustrated booklet explaining, in informal and readily understandable language, those rights and responsibilities. The director shall be responsible for periodic revision of the booklet.

(b) The director may present educational seminars and publish a separate volume containing the provisions of the general laws relating to workers' compensation. All fees received from the seminars and the sale of the publications shall be deposited as general revenues. All booklets and the publications referenced in this chapter shall indicate that they are not official publications of the state of Rhode Island, and they are published merely for the convenience of the public. They shall not be relied upon as authority for what is contained in the general laws.

History of Section.
(P.L. 1985, ch. 365, § 17; P.L. 1986, ch. 507, § 1; P.L. 1989, ch. 191, § 1; P.L. 1991, ch. 206, § 1; P.L. 1995, ch. 370, art. 40, § 96.)



Chapter 28-29-14 - Forms prescribed and furnished.

§ 28-29-14 Forms prescribed and furnished.  The director shall prescribe the form of a notice informing employees of their privilege under chapters 29  38 of this title, and the notice shall be incorporated in the notice prescribed in this chapter. Blank forms of election and withdrawal, as well as summaries as provided by § 28-29-13, shall be furnished by the director, on request.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 5; P.L. 1921, ch. 2095, § 1; G.L. 1923, ch. 92, art. 1, § 5; G.L. 1938, ch. 300, art. 1, § 4; P.L. 1942, ch. 1193, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-14; P.L. 1985, ch. 365, § 4.)



Chapter 28-29-15 - Exemption of professional hockey personnel.

§ 28-29-15 Exemption of professional hockey personnel.  Professional ice hockey players, coaches, and trainers employed by a professional ice hockey club, including but not limited to National Hockey League or American Hockey League clubs, shall be exempted from the provisions of chapters 29  38 of this title while that employee is temporarily within this state doing work for his or her employer. Professional ice hockey players, coaches, and trainers employed by, or on assignment or transfer from their employer, shall be exempted if the employer has furnished workers' compensation insurance coverage under the workers' compensation or similar laws of the other state so as to cover the employee's employment while in this state; provided, that the extraterritorial provisions of chapters 29  38 of this title are recognized in the other state and provided employers and employees who are covered in this state are likewise exempted from the application of the workers' compensation or similar laws of the other state; provided further that the requirement for recognition in the other state of the extraterritorial provisions of chapters 29  38 of this title and the requirement that employers and employees who are covered in this state are likewise exempted from the application of the workers' compensation or similar laws of the other state shall not apply to any employees who are professional ice hockey players, coaches, and trainers employed by a professional ice hockey club, including, but not limited to National Hockey League or American Hockey League clubs described in this section. The benefits under the Workers' Compensation Act or similar laws of the other state shall be the exclusive remedy against that employer for any injury, whether resulting in death or not, received by any employee while working for that employer in this state.

History of Section.
(G.L. 1938, ch. 300, art. 9, § 7; P.L. 1941, ch. 1052, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-15; P.L. 1992, ch. 168, § 1; P.L. 1993, ch. 475, § 1; P.L. 2002, ch. 119, § 2; P.L. 2002, ch. 280, § 2.)



Chapter 28-29-16 - Certificate of coverage by another state.

§ 28-29-16 Certificate of coverage by another state.  A certificate from the duly authorized officer of the workers' compensation commission or similar department of another state certifying that the employer from that other state is insured in that state and has provided extraterritorial coverage insuring his or her employees while working within this state shall be prima facie evidence that the employer carries the compensation insurance.

History of Section.
(G.L. 1938, ch. 300, art. 9, § 8; P.L. 1941, ch. 1052, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-16.)



Chapter 28-29-17 - Waiver of common law rights  Notice of claim of common law right.

§ 28-29-17 Waiver of common law rights  Notice of claim of common law right.  Employees or corporate officers of an employer, or managers, managing members or members of a limited liability company subject to or who have elected to become subject to the provisions of chapters 29  38 of this title as provided in § 28-29-8 shall be held to have waived his or her right of action at common law to recover damages for personal injuries if he or she has not given his or her employer at the time of the contract of hire or appointment notice in writing that he or she claims that right and within ten (10) days after that has filed a copy of the notice with the director, or, if the contract of hire or appointment was made before the employer became subject to or elected to become subject to the provisions of those chapters, the employee, or corporate officer, or manager, managing member or member of a limited liability company must have given notice and filed it with the director within ten (10) days after the filing by the employer who is subject to or who has elected to become subject to the provisions of those chapters of the written statement as provided. That waiver shall continue in force for the term of one year, and after that, without further act on his or her part, for successive terms of one year each, unless the employee, or corporate officer, or manager, managing member or member of a limited liability company, at least sixty (60) days prior to the expiration of the first or any succeeding year files with the director a notice in writing to the effect that he or she desires to claim his or her right of action at common law and within ten (10) days thereafter gives notice of this to his or her employer.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 6; P.L. 1921, ch. 2095, § 2; G.L. 1923, ch. 92, art. 1, § 6; G.L. 1938, ch. 300, art. 1, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-17; P.L. 1985, ch. 365, § 4; P.L. 1986, ch. 507, § 1; P.L. 2001, ch. 256, § 1; P.L. 2001, ch. 355, § 1; P.L. 2004, ch. 273, § 1; P.L. 2004, ch. 293, § 1; P.L. 2005, ch. 342, § 1; P.L. 2005, ch. 403, § 1.)



Chapter 28-29-17.1 - Notice of designation as independent contractor.

§ 28-29-17.1 Notice of designation as independent contractor.  (a) A person will not be considered an "independent contractor" unless that person files a notice of designation with the director, consistent with rules and regulations established by the director, in writing, on a form provided by the director, that the person is an "independent contractor." The filing of the notice of designation shall be a presumption of "independent contractor" status but shall not preclude a finding of independent contractor status by the court when the notice is not filed with the director. That designation shall continue in force and effect unless the person withdraws that designation by filing a notice with the director, in writing, on a form provided by the director, that the person is no longer an "independent contractor." Any designation or withdrawal of designation form shall be deemed public information and the director shall furnish copies or make available electronically the forms and designations, upon written request, to any employer or insurer or its authorized representative.

(b) The workers' compensation court may, upon petition of an employee, the dependents of a deceased employee or any other party in interest at any time, vacate any "notice of designation" if the "notice of designation" has been improperly procured.

(c) The provisions of subsections (a) and (b) of this section shall only apply to injuries occurring on and after January 1, 2001.

History of Section.
(P.L. 2000, ch. 491, § 9.)



Chapter 28-29-18 - Minors deemed sui juris  Claim of common law rights.

§ 28-29-18 Minors deemed sui juris  Claim of common law rights.  A minor working at an age legally permitted under the laws of this state shall be deemed sui juris for the purpose of chapters 29  38 of this title and no other person shall have any cause of action or right to compensation for an injury to that minor employee except as expressly provided in those chapters; but if that minor has a parent living or a guardian, that parent or guardian, as the case may be, may give the notice and file a copy of it as provided by § 28-29-17, and that notice shall bind the minor in the same manner that adult employees are bound under the provisions of chapters 29  38 of this title. In case no notice is given, the minor shall be held to have waived his or her right of action at common law to recover damages for personal injuries.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 6; P.L. 1921, ch. 2095, § 2; G.L. 1923, ch. 92, art. 1, § 6; G.L. 1938, ch. 300, art. 1, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-18.)



Chapter 28-29-19 - Waiver of claim of common law rights.

§ 28-29-19 Waiver of claim of common law rights.  (a) Any employee, or corporate officer, or manager, managing member or member of a limited liability company, or the parent or guardian of any minor employee, who has given notice to the employer that he or she claimed his or her right of action at common law may waive that claim by filing a notice in writing with the director and the employer or his or her agent which shall take effect five (5) days after the filing with the director.

(b) Any person who is appointed a corporate officer between January 1, 1999 and December 31, 2001 and was not previously an employee of the corporation may elect to become subject to chapters 29  38 of this title upon filing a notice in writing with the director which notice takes effect five (5) days after the filing of his or her notice.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 6; P.L. 1921, ch. 2095, § 2; G.L. 1923, ch. 92, art. 1, § 6; G.L. 1938, ch. 300, art. 1, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-19; P.L. 1998, ch. 32, § 1; P.L. 2001, ch. 256, § 1; P.L. 2001, ch. 355, § 1; P.L. 2002, ch. 119, § 2; P.L. 2002, ch. 280, § 2; P.L. 2004, ch. 273, § 1; P.L. 2004, ch. 293, § 1; P.L. 2005, ch. 342, § 1; P.L. 2005, ch. 403, § 1.)



Chapter 28-29-20 - Rights in lieu of other rights and remedies.

§ 28-29-20 Rights in lieu of other rights and remedies.  The right to compensation for an injury under chapters 29  38 of this title, and the remedy for an injury granted by those chapters, shall be in lieu of all rights and remedies as to that injury now existing, either at common law or otherwise against an employer, or its directors, officers, agents, or employees; and those rights and remedies shall not accrue to employees entitled to compensation under those chapters while they are in effect, except as otherwise provided in §§ 28-36-10 and 28-36-15.

History of Section.
(P.L. 1912, ch. 831, art. 1, § 7; G.L. 1923, ch. 92, art. 1, § 7; G.L. 1938, ch. 300, art. 1, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-20; P.L. 1982, ch. 32, art. 1, § 1.)



Chapter 28-29-21 - Wrongful death law inapplicable.

§ 28-29-21 Wrongful death law inapplicable.  In all cases where an employer and employee have elected to become subject to the provisions of chapters 29  38 of this title, the provisions of chapter 7 of title 10 shall not apply while those chapters are in effect.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 5; G.L. 1923, ch. 92, art. 8, § 4; G.L. 1938, ch. 300, art. 9, § 4; P.L. 1953, ch. 3215, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-21; P.L. 1986, ch. 507, § 1.)



Chapter 28-29-22 - Agreement for alternative scheme  Approval and certification.

§ 28-29-22 Agreement for alternative scheme  Approval and certification.  Any employer may enter into an agreement with his or her employees in any employment to which chapters 29  38 of this title apply to provide a scheme of compensation, benefit, or insurance in lieu of the compensation provided for in those chapters, subject to the approval of the director and the chief judge of the workers' compensation court. Approval shall be granted only on condition that the scheme proposed provides as great benefits as those provided by these chapters. If the scheme provides for contributions by employees, it shall confer additional benefits at least equivalent to the contributions. If a scheme meets with the approval of the director, he or she shall issue a certificate enabling the employer to contract with any or all of his or her employees in employment to which chapters 29  38 of this title apply to substitute that scheme for the provisions of those chapters for a period of not more than five (5) years.

History of Section.
(P.L. 1912, ch. 831, art. 4, § 1; G.L. 1923, ch. 92, art. 4, § 1; G.L. 1938, ch. 300, art. 4, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-22; P.L. 1958, ch. 118, § 1; P.L. 1985, ch. 365, § 4; P.L. 2002, ch. 119, § 2; P.L. 2002, ch. 280, § 2.)



Chapter 28-29-23 - Termination provisions in alternative scheme.

§ 28-29-23 Termination provisions in alternative scheme.  No scheme which provides for contributions by employees shall be certified as provided in § 28-29-22 which does not contain suitable provisions for the equitable distribution of any money or securities held for the purpose of the scheme, after due provision has been made to discharge the liabilities already incurred, if and when that certificate is revoked or the scheme otherwise terminated.

History of Section.
(P.L. 1912, ch. 831, art. 4, § 2; G.L. 1923, ch. 92, art. 4, § 2; G.L. 1938, ch. 300, art. 4, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-23.)



Chapter 28-29-24 - Revocation of certificate as to alternative scheme.

§ 28-29-24 Revocation of certificate as to alternative scheme.  If at any time the scheme no longer fulfills the requirements of § 28-29-22 and § 28-29-23, or is not fairly administered, or any other valid and substantial reason for it exists, the director, on reasonable notice to the interested parties, shall revoke the certificate and the scheme shall be terminated.

History of Section.
(P.L. 1912, ch. 831, art. 4, § 3; G.L. 1923, ch. 92, art. 4, § 3; G.L. 1938, ch. 300, art. 4, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-24; P.L. 1958, ch. 116, § 1; P.L. 1985, ch. 365, § 4.)



Chapter 28-29-25 - Penal provisions in other statutes unaffected.

§ 28-29-25 Penal provisions in other statutes unaffected.  Nothing in chapters 29  38 of this title shall affect the liability of an employer to a fine or penalty under any other statute.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 2; G.L. 1923, ch. 92, art. 8, § 2; G.L. 1938, ch. 300, art. 9, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-25.)



Chapter 28-29-26 - Supervision of enforcement.

§ 28-29-26 Supervision of enforcement.  (a) Department of labor and training. The director as provided for in chapters 29  38 of this title, and chapter 53 of this title and chapter 16.1 of title 42, shall have supervision over the enforcement of the provisions of those chapters, and the director shall have the power and authority to adopt and enforce all reasonable rules, regulations, and orders necessary and suitable to the administration of the department's responsibilities as described in those chapters.

(b) Workers' compensation court. The workers' compensation court, as provided for in chapters 29  38 of this title, shall have supervision over the enforcement of the provisions of the chapters, and shall have the power and authority to adopt and enforce all reasonable rules, regulations, and orders necessary and suitable to the administration of its responsibilities described in the chapters. In addition to the foregoing, the court shall have the power and authority to hear and decide appeals from the retirement board in accordance with Rhode Island general law § 45-21.2-9. The court shall remain judicially and administratively independent. The Workers' compensation court shall have original jurisdiction over all civil actions filed pursuant to §§ 28-36-15 and 28-37-28 and pursuant to the provisions of chapter 53 of this title.

(2) Any petition arising from any dispute regardless of date of injury, unless specifically excepted, shall be filed with the administrator of the workers' compensation court in accordance with chapter 35 of this title and any rules and regulations promulgated by the workers' compensation court.

(3) The enactment of this subsection shall not affect the rights of the parties established by any existing memorandum of agreement, suspension agreement and receipt, preliminary determination of the department of workers' compensation, order or decree, or any existing right to the payment of compensation acquired pursuant to § 28-29-6 or 28-35-9.

History of Section.
(P.L. 1935, ch. 2250, § 92; G.L. 1938, ch. 300, art. 9, § 5; P.L. 1941, ch. 1053, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-26; P.L. 1985, ch. 365, § 4; P.L. 1986, ch. 1, § 2; P.L. 1986, ch. 507, § 1; P.L. 1990, ch. 332, art. 1, § 1; P.L. 1991, ch. 206, § 1; P.L. 1992, ch. 66, § 1; P.L. 1994, ch. 101, § 2; P.L. 1994, ch. 401, § 3; P.L. 2000, ch. 109, § 32; P.L. 2007, ch. 509, § 2; P.L. 2011, ch. 151, art. 12, § 3.)



Chapter 28-29-27 - Appropriations and disbursements.

§ 28-29-27 Appropriations and disbursements.  The general assembly shall annually appropriate out of any money in the treasury not otherwise appropriated any sum that it may deem necessary to carry out the provisions of chapters 29  38 of this title and the state controller is authorized and directed to draw his or her orders on the general treasurer for the payment of that sum or so much of it as may be from time to time required, upon the receipt by him or her of duly authenticated vouchers.

History of Section.
(G.L. 1938, ch. 300, art. 9, § 10; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-27.)



Chapter 28-29-29 - Severability.

§ 28-29-29 Severability.  If any section of chapters 29  38 of this title is declared unconstitutional or invalid, that unconstitutionality or invalidity shall in no way affect the validity of any other portion of it which can be given reasonable effect without the part declared unconstitutional or invalid.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 4; G.L. 1923, ch. 92, art. 8, § 3; G.L. 1938, ch. 300, art. 9, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-29-29.)



Chapter 28-29-30 - Advisory council.

§ 28-29-30 Advisory council.  (a) There is created a workers' compensation advisory council consisting of fifteen (15) members as follows:

(1) The chief judge of the workers' compensation court and one additional judge of the workers' compensation court to be selected by the chief judge;

(2) The director of business regulation;

(3) The director of administration;

(4) Three (3) representatives from labor appointed by the governor, one of whom shall be an injured worker;

(5) Three (3) representatives from business appointed by the governor, one of whom shall be a self-insured employer, and one of whom shall represent cities and towns;

(6) One representative from the general public appointed by the governor;

(7) The chairperson of the senate labor committee or his or her designee; and

(8) The chairperson of the house labor committee or his or her designee;

(9) The director of labor and training;

(10) The chief executive officer of the workers' compensation insurance fund or his or her designee.

(b) It shall be the duty of the council to advise the governor and the general assembly, on an annual basis, on the administration of the workers' compensation system.

History of Section.
(P.L. 1990, ch. 332, art. 1, § 11; P.L. 1991, ch. 206, § 1; P.L. 1992, ch. 31, § 2; P.L. 1994, ch. 101, § 2; P.L. 1997, ch. 158, § 1; P.L. 2002, ch. 119, § 2; P.L. 2002, ch. 280, § 2.)






Chapter 28-30 - Workers' Compensation Court

Chapter 28-30-1 - Court established  General powers.

§ 28-30-1 Court established  General powers.  (a) There is established in the state of Rhode Island a workers' compensation court consisting of a chief judge and nine (9) associate judges having the jurisdiction that may be necessary to carry out its duties under the provisions of the Workers' Compensation Act, chapters 29  38 of this title and the provisions of Rhode Island general law § 45-21.2-9, except those provisions of the act which establish violations of the act as crimes, offenses, or misdemeanors. The jurisdiction of those crimes, offenses, or misdemeanors shall remain in the district and superior courts as otherwise provided by law.

(b) The court shall be a court of record with the same authority and power to subpoena and also the same authority and power to cite and punish for civil contempt as exist in the superior court. The court shall have a seal, and the members, administrator, deputy administrator, and assistant clerks of the court shall have the authority and power to administer oaths and affirmations.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-1; P.L. 1965, ch. 93, § 1; P.L. 1983, ch. 28, § 1; P.L. 1986, ch. 507, § 3; P.L. 1991, ch. 132, § 3; P.L. 1991, ch. 205, § 3; P.L. 1994, ch. 42, § 6; P.L. 2011, ch. 151, art. 12, § 4.)



Chapter 28-30-2 - Appointment and terms of judges.

§ 28-30-2 Appointment and terms of judges.  (a) Any workers' compensation commissioner who was appointed and confirmed and who took the oath of that office and is holding that office on July 11, 1990 shall continue to remain in the office of workers' compensation judge in accordance with the general laws. The appointment and confirmation as workers' compensation judges and chief judge of those judges who took their oath of office and are holding the office on July 11, 1990 is ratified and confirmed.

(b) Whenever there is a vacancy in the office of chief judge of the workers' compensation court, or whenever the chief judge is unable by reason of illness to perform the duties of chief judge, then the chief justice of the Rhode Island supreme court shall designate one of the judges of the workers' compensation court who is present and qualifies to act to perform the duties of the chief judge until the vacancy is filled or the disability removed. In the event that the chief judge determines that his or her absence for reasons other than illness will prevent him or her from performing the duties of that office, then the chief judge shall designate a workers' compensation judge to perform those duties during the period of his or her absence. The workers' compensation judges holding office on July 11, 1990 or subsequently appointed shall have precedence according to the dates of their commissions, or where the commissions of two (2) or more of them bear the same date, according to their ages.

(c) With the approval of the chief judge, the judges of the court may appoint attorneys who are qualified as arbitrators under the court annexed arbitration procedures to act as masters and make findings under the supervision of the appointing judge. With the approval of the chief judge, unless specifically prohibited by chapter 27 of title 11, the judges may authorize the appearance of claims adjusters or lay representatives before the masters.

(d) Whenever any person appointed to the office of the chief judge or associate judge fails to accept and qualify for the office or there is a vacancy in the office caused by death, resignation, retirement, removal, or any other cause whatsoever while the senate is in session, the governor shall appoint some person to fill the vacancy, and submit his or her appointment to the senate for confirmation in accordance with the general laws governing judicial selection, including the provisions of chapter 16.1 of title 8.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-2; P.L. 1971, ch. 254, § 1; P.L. 1978, ch. 267, § 1; P.L. 1982, ch. 32, art. 2, § 1; P.L. 1990, ch. 332, art. 1, § 2; P.L. 1991, ch. 44, art. 72, § 1; P.L. 1992, ch. 31, § 3; P.L. 1994, ch. 42, § 6; P.L. 2001, ch. 256, § 2; P.L. 2001, ch. 355, § 2.)



Chapter 28-30-3 - Qualifications of judges  Sessions to hear cases.

§ 28-30-3 Qualifications of judges  Sessions to hear cases.  (a) A workers' compensation judge shall be an attorney at law and admitted to the bar. During his or her term of office a judge shall not engage in the practice of law or any other employment and shall not act as counsel or attorney at law.

(b) The workers' compensation court shall be in session five (5) days a week with all of its members available to hear compensation cases, except during July and August, when at least four (4) judges shall be available to hear workers' compensation cases. All cases coming before the court shall be heard and decided by any of its members.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 13; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-3; P.L. 1978, ch. 267, § 1; P.L. 1982, ch. 32, art. 2, § 1.)



Chapter 28-30-4 - Workers' compensation administrator  Appointment  Powers and duties.

§ 28-30-4 Workers' compensation administrator  Appointment  Powers and duties.  (a) There shall be a workers' compensation administrator who shall be appointed by the chief judge of the workers' compensation court with the advice and consent of the senate. The chief judge of the workers' compensation court, with the advice and consent of the senate, shall appoint a workers' compensation administrator to serve for a period of five (5) years, and thereafter until his or her successor is appointed and qualified.

(b) The administrator shall:

(1) Supervise the preparation of an annual budget for the workers' compensation court;

(2) Formulate procedures governing the administration of workers' compensation court services;

(3) Make recommendations to the workers' compensation court for improvement in court services;

(4) Collect necessary statistics and prepare the annual report of the work of the workers' compensation court;

(5) Provide supervision and consultation to the staff of the workers' compensation court concerning administration of court services, training and supervision of personnel, and fiscal management;

(6) Perform any other duties that the workers' compensation court specifies.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-4; P.L. 1971, ch. 150, § 1; P.L. 1979, ch. 111, § 3; P.L. 1982, ch. 32, art. 2, § 3; P.L. 1983, ch. 28, § 1; P.L. 2005, ch. 10, § 3; P.L. 2005, ch. 21, § 3.)



Chapter 28-30-4.1 - Deputy administrator  Appointment and term of office.

§ 28-30-4.1 Deputy administrator  Appointment and term of office.  There shall be a deputy administrator of the workers' compensation court who shall be appointed by the administrator of the workers' compensation court with the approval of a majority of the judges. Beginning in January, 2002 and during the month of January in every fifth (5th) year thereafter, the administrator, with the approval of a majority of the judges, shall appoint a deputy administrator of the court to serve for a period of five (5) years, commencing on the first day of the following February, and thereafter until his or her successor is appointed and qualified.

History of Section.
(P.L. 1978, ch. 267, § 3; P.L. 1979, ch. 111, § 3; P.L. 2000, ch. 109, §§ 33, 55; P.L. 2001, ch. 256, § 2; P.L. 2001, ch. 355, § 2.)



Chapter 28-30-5 - Vacancies in office of administrator.

§ 28-30-5 Vacancies in office of administrator.  In the event that a vacancy occurs in the office of the administrator, the chief judge of the workers' compensation court, with the advice and consent of the senate, shall appoint a duly qualified person to act as administrator under the provisions of this chapter to serve for the balance of the unexpired term and until his or her successor is duly appointed and qualified.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-5; P.L. 1979, ch. 111, § 2; P.L. 1982, ch. 32, art. 2, § 3; P.L. 2005, ch. 10, § 3; P.L. 2005, ch. 21, § 3.)



Chapter 28-30-5.1 - Vacancy in office of deputy administrator.

§ 28-30-5.1 Vacancy in office of deputy administrator.  In the event that a vacancy occurs in the office of the deputy administrator, the administrator, with the approval of a majority of the judges, shall appoint a duly qualified person to act as deputy administrator under the provisions of this chapter to fill the vacancy for the balance of the unexpired term; provided, further, that the person so appointed shall continue to fill the vacancy until his or her successor is duly appointed and qualified.

History of Section.
(P.L. 1979, ch. 111, § 3.)



Chapter 28-30-6 - Administrator and deputy administrator to devote full time to office  Disability of administrator or deputy administrator.

§ 28-30-6 Administrator and deputy administrator to devote full time to office  Disability of administrator or deputy administrator.  The administrator and deputy administrator shall not be active in determining the policies or conducting the affairs of any employers' association or labor organization, but they shall impartially devote their full time to the duties of their offices. In the event of sickness, absence, or disability which renders it impossible for the administrator to act, the deputy administrator shall serve until the disability is removed. In the event of sickness, absence, or disability which renders it impossible for the deputy administrator to act, the worker's compensation court shall appoint a temporary deputy administrator to serve until the disability is removed.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; P.L. 1956, ch. 3802, § 1; G.L. 1956, § 28-30-6; P.L. 1979, ch. 111, § 2.)



Chapter 28-30-7 - Clerical assistance to administrator.

§ 28-30-7 Clerical assistance to administrator.  The administrator, with the approval of the chief judge of the workers' compensation court, may employ any clerical assistance that he or she may require for copying, recording, indexing, and attending upon the files of the court. The administrator, with the approval of the chief judge, shall appoint the following additional support staff: two (2) court secretaries, three (3) hearings reporters, five (5) assistant administrator/clerks, two (2) clerk secretaries, and two (2) data entry clerks. The compensation for the additional staff created by this section shall be provided from the workers' compensation administrative fund established by § 28-37-1.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-7; P.L. 1979, ch. 111, § 2; P.L. 1990, ch. 332, art. 1, § 2; P.L. 1991, ch. 206, § 2; P.L. 2000, ch. 109, § 33.)



Chapter 28-30-8 - Declaration of vacancy in office.

§ 28-30-8 Declaration of vacancy in office.  Whenever a workers' compensation judge or the administrator neglects, is unable to serve, or becomes disqualified to serve because of malfeasance in office or otherwise, the governor, with the advice and consent of the senate, may after a hearing declare vacant the office of the judge or administrator.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-8; P.L. 1979, ch. 111, § 2.)



Chapter 28-30-9 - Location of court  Place of hearings.

§ 28-30-9 Location of court  Place of hearings.  The workers' compensation court shall be located in Providence and all hearings before the court concerning compensation shall be conducted in Providence, unless the workers' compensation court otherwise designates.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-9; P.L. 1986, ch. 507, § 3.)



Chapter 28-30-10 - Hearings open  Recording of decisions.

§ 28-30-10 Hearings open  Recording of decisions.  All matters heard by the workers' compensation court shall be in open session and decisions and decrees shall only be recorded in Providence.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-10.)



Chapter 28-30-11 - Representation of parties before court.

§ 28-30-11 Representation of parties before court.  An employee who is a party to any proceeding before the workers' compensation court may appear before the court on his or her own behalf. An employer who is a party to any proceeding before the workers' compensation court may appear before the court on his or her own behalf, or may be represented as provided in § 28-35-63.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-11; P.L. 1984, ch. 142, art. 7, § 9; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1986, ch. 507, § 3.)



Chapter 28-30-12 - Forms  Rules of procedure.

§ 28-30-12 Forms  Rules of procedure.  The workers' compensation court shall prescribe forms, make suitable orders, and adopt rules of procedure to secure a speedy, efficient, informal, and inexpensive disposition of its proceedings under chapters 29  38 of this title; and in making those orders, the court is not bound by the provisions of the general laws relating to practice. In the absence of those orders, special orders shall be made in each case. The court is authorized to order "last best offer" procedures to apply in its discretion in appropriate cases to encourage resolution of cases. In the event the court orders and implements those procedures in a case, either party's last best offer, if selected by the judge or master, shall be final and binding on the parties.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 15; G.L. 1923, ch. 92, art. 3, § 14; G.L. 1938, ch. 300, art. 3, § 14; G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-12; P.L. 1986, ch. 507, § 3; P.L. 1992, ch. 31, § 3.)



Chapter 28-30-13 - Controversies submitted to court.

§ 28-30-13 Controversies submitted to court.  (a) Any controversy over which the workers' compensation court has jurisdiction in accordance with chapters 29  38 and chapter 53 of this title, including compensation, reasonableness of medical and hospital bills, degree of functional impairment and/or disability, a dispute between an insurance carrier and an employer under a workers' compensation insurance contract, except disputes under the jurisdiction of the workers' compensation appeals board established pursuant to § 27-9-29, failure of an employer to secure the payment of compensation under chapters 29  38 and chapter 53 of this title and any controversy in which the state or any of its political subdivisions is a party, and appeals from an order of the retirement board pursuant to Rhode Island general law § 45- 21.2-9 shall be submitted to the court in the manner provided in chapters 33 and 35 of this title.

(b) Disputes between an insurance carrier and an employer under a workers' compensation insurance contract shall not be subject to a pretrial conference in accordance with § 28-35-20, but shall be assigned consistent with the rules and regulations of the workers' compensation court.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-30-13; P.L. 1986, ch. 507, § 3; P.L. 1990, ch. 332, art. 1, § 2; P.L. 1992, ch. 31, § 3; P.L. 2000, ch. 491, § 2; P.L. 2003, ch. 388, § 2; P.L. 2003, ch. 395, § 2; P.L. 2007, ch. 509, § 3; P.L. 2011, ch. 151, art. 12, § 4.)



Chapter 28-30-14 - Clerk/secretary in unclassified service.

§ 28-30-14 Clerk/secretary in unclassified service.  The clerk/secretary of the workers' compensation court shall be in the unclassified status of state employment.

History of Section.
(P.L. 1958, ch. 207, § 1.)



Chapter 28-30-15 - Retirement of judges engaged on or before July 2, 1997, on reduced pay.

§ 28-30-15 Retirement of judges engaged on or before July 2, 1997, on reduced pay.  (a) Whenever any person engaged as a judge on or before July 2, 1997, has served as a workers' compensation judge for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty-five (65) years, he or she may retire from active service and subsequently he or she shall receive annually during life a sum equal to three-fourths ( 3/4) of the annual salary that he or she was receiving at the time of retirement. In determining eligibility under this section, any judge who has served as a general officer may include that service as if that service had been on the workers' compensation court. Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(b) Any judge who retires in accordance with the provisions of this section may at his or her own request and at the direction of the chief judge of the court, subject to the retiree's physical and mental competence, be assigned to perform any services that a judge on the workers' compensation court as the chief judge prescribes. When so assigned and performing those services, he or she shall have all the powers and authority of a judge. A retired judge shall not be counted in the number of judges provided by law for the workers' compensation court. Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

History of Section.
(P.L. 1971, ch. 146, § 1; P.L. 1982, ch. 203, § 1; P.L. 1987, ch. 415, § 1; P.L. 1997, ch. 93, § 3; P.L. 2007, ch. 126, § 3; P.L. 2007, ch. 179, § 3.)



Chapter 28-30-15.1 - Retirement of judges engaged after July 2, 1997.

§ 28-30-15.1 Retirement of judges engaged after July 2, 1997.  (a) Whenever any person first engaged as a judge:

(1) Subsequent to July 2, 1997 and prior to January 1, 2009, has served as a workers' compensation judge for twenty (20) years, or has so served for ten (10) years and has reached the age of sixty-five (65) years, he or she may retire from active service and subsequently he or she shall receive annually during life a sum equal to three-fourths ( 3/4) of his or her average highest three (3) consecutive years of compensation;

(2) On or after January 1, 2009 and prior to July 1, 2009, has served as a workers' compensation judge for twenty (20) years or has so served for ten (10) years and reached the age of sixty-five (65) years, he or she may retire from active service and subsequently he or she shall receive annually during life a sum equal to seventy percent (70%) of his or her average highest three (3) consecutive years or compensation.

(3) On or after July 1, 2009, has served as a workers' compensation judge for twenty (20) years, or has served for ten (10) years, and reached the age of sixty-five (65) years, he or she may retire from regular active service and thereafter said justice shall receive annually during his or her life a sum equal to sixty-five (65%) percent of his or her average highest five (5) consecutive years of compensation.

(b) In determining eligibility under this section, any judge who has served as a general officer may include that service as if that service had been on the workers' compensation court. Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(c) Any judge who retires in accordance with the provisions of this section may at his or her own request and at the direction of the chief judge of the court subject to the retiree's physical and mental competence, be assigned to perform those services that a judge on the workers' compensation court as the chief judge prescribes. When so assigned and performing those services, he or she shall have all the powers and authority of a judge. A retired judge shall not be counted in the number of judges provided by law for the workers' compensation court.

History of Section.
(P.L. 1997, ch. 93, § 4; P.L. 2007, ch. 126, § 3; P.L. 2007, ch. 179, § 3; P.L. 2008, ch. 100, art. 35, § 3; P.L. 2009, ch. 68, art. 7, § 7.)



Chapter 28-30-15.2 - No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge retired pursuant to § 28-30-15 or 28-30-15.1.

§ 28-30-15.2 No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge retired pursuant to § 28-30-15 or 28-30-15.1.  No increment in salary resulting from the application of personnel rule 4.0217 or any other or successor rule or regulation providing for an increment in salary for temporary service as chief justice, presiding justice or chief judge shall be construed to add to the annual salary of a judicial officer for purposes of retirement under § 28-30-15 or 28-30-15.1.

History of Section.
(P.L. 1997, ch. 93, § 4.)



Chapter 28-30-16 - Retirement of judges engaged on or before July 2, 1997, on full pay.

§ 28-30-16 Retirement of judges engaged on or before July 2, 1997, on full pay.  (a) Whenever any person engaged as a judge on or before July 2, 1997, has served as a workers' compensation judge for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years and reached the age of seventy (70) years, he or she may retire from regular active service and subsequently he or she shall receive annually during his or her life a sum equal to the annual salary he or she was receiving at the time of his or her retirement. Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(b) Any judge who retires in accordance with the provisions of this section shall at the direction of the chief judge of the court, subject to the retiree's physical and mental competence, be assigned to perform those services that a judge as the chief judge prescribes. When so assigned and performing that service, the retiree shall have all the powers and authority of a judge. The retired judge shall not be counted in the number of judges provided by law for the workers' compensation court.

History of Section.
(P.L. 1971, ch. 146, § 1; P.L. 1987, ch. 415, § 1; P.L. 1997, ch. 93, § 3; P.L. 2007, ch. 126, § 3; P.L. 2007, ch. 179, § 3.)



Chapter 28-30-16.1 - Salary for service after retirement.

§ 28-30-16.1 Salary for service after retirement.  Any workers' compensation judge who retires in accordance with the provisions of §§ 28-30-15 and 28-30-16, and who is subsequently assigned to perform services in accordance with §§ 28-30-15 and 28-30-16, and when so assigned and performing that service, shall receive in addition to his or her retirement pension the difference in pay and fringe benefits between what he or she was entitled to receive under §§ 28-30-15 and 28-30-16 prior to exercising his or her options under § 28-30-17, and what a judge with comparable state service time is receiving as a judge of the workers' compensation court to which he or she is assigned.

History of Section.
(P.L. 1987, ch. 415, § 2.)



Chapter 28-30-16.2 - Retirement of judges engaged after July 2, 1997, on full pay.

§ 28-30-16.2 Retirement of judges engaged after July 2, 1997, on full pay.  (a) Whenever any person first engaged as a judge:

(1) Subsequent to July 2, 1997 and prior to January 1, 2009, has served as a workers' compensation judge for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years and reached the age of seventy (70) years, he or she may retire from regular active service and subsequently he or she shall receive annually during his or her life a sum equal to his or her average highest three (3) consecutive years of compensation;

(2) On or after January 1, 2009 and prior to July 1, 2009 has served as a workers' compensation judge for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years and reached the age of seventy (70) years, he or she may retire from regular active service and subsequently he or she shall receive annually during his or her life a sum equal to ninety percent (90%) of his or her average highest three (3) consecutive years of compensation.

(3) On or after July 1, 2009 has served as a workers' compensation judge for twenty (20) years and has reached the age of sixty-five (65) years, or has served for fifteen (15) years and reached the age of seventy (70) years, he or she may retire from regular active service and subsequently he or she shall receive annually during his or her life a sum equal to eighty percent (80%) of his or her average highest five (5) consecutive years of compensation.

(b) Whenever a judge or magistrate shall be granted a leave of absence without pay, such absence shall not be credited towards active service time for the purposes of retirement.

(c) Any judge who retires in accordance with the provisions of this section shall at the direction of the chief judge of the court, subject to the retiree's physical and mental competence be assigned to perform those services as a judge that the chief judge prescribes. When so assigned and performing that service, the retiree shall have all the powers and authority of a judge. The retired judge shall not be counted in the number of judges provided by law for the workers' compensation court.

History of Section.
(P.L. 1997, ch. 93, § 4; P.L. 2007, ch. 126, § 3; P.L. 2007, ch. 179, § 3; P.L. 2008, ch. 100, art. 35, § 3; P.L. 2009, ch. 68, art. 7, § 7.)



Chapter 28-30-16.3 - No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge retired pursuant to § 28-30-16 or 28-30-16.2.

§ 28-30-16.3 No incremental retirement benefit for temporary service as chief justice, presiding justice or chief judge retired pursuant to § 28-30-16 or 28-30-16.2.  No increment in salary resulting from the application of personnel rule 4.0217 or any other or successor rule or regulation providing for an increment in salary for temporary service as chief justice, presiding justice or chief judge shall be construed to add to the annual salary of a judicial officer for purposes of retirement under § 28-30-16 or 28-30-16.2.

History of Section.
(P.L. 1997, ch. 93, § 4.)



Chapter 28-30-17 - Allowance to surviving spouses, domestic partners of deceased judges.

§ 28-30-17 Allowance to surviving spouses, domestic partners of deceased judges.  (a) Whenever any judge of the workers' compensation court who was engaged as a judge prior to January 1, 2009 dies after retirement or during active service while eligible for retirement or during active service after having served fifteen (15) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one-half ( 1/2) of the annual payment that the judge was receiving by way of salary or retirement pay at the time of his or her death.

(b) For those engaged as a judge on or after January 1, 2009, and prior to July 1, 2009, the judge may elect to receive retirement pay that is reduced by an additional ten percent (10%) of the average of the highest three (3) consecutive years annual compensation (i.e., ninety percent (90%) reduced to eighty percent (80%) or seventy percent (70%) reduced to sixty percent (60%)) and where such option is exercised by giving the general treasurer notice in writing thereof within ninety (90) days after the date of his or her retirement his or her surviving spouse or domestic partner or minor children shall receive annually one-half (1/2) of his or her retirement pay during his or her lifetime so long as he or she remains unmarried or not in a domestic partnership, or the children are under twenty-one (21) years of age; provided, however, for any judge engaged on or after July 1, 2009, the reduction shall be based upon the average of the highest five (5) years consecutive annual compensation.

(c) Any judge of the courts who is engaged as a judge on or after July 1, 2012 and who elects to receive a retirement pay that is reduced, shall receive a lesser retirement allowance as determined by actuarial calculation, which shall be payable throughout life with the provision that:

(i) Option 1. Upon the justice's death, the justice's lesser retirement allowance shall be continued throughout the life of and paid to such person having an insurable interest in the justice's life, as the judge shall nominate by written designation duly acknowledged and filed with the retirement board at the time of his or her retirement.

(ii) Option 2. Upon the justice's death, one-half (1/2) of the judge's lesser retirement allowance shall be continued throughout the life of and paid to such person, having an insurable interest in the judge's life, as the judge shall nominate by written designation duly acknowledged and filed with the retirement board at the time of the beneficiary's retirement.

(2) For purposes of any election under this section the judge may designate more than one person to receive benefits after his or her death, provided that the designation shall specify the portion of the actuarial equivalent of the judge's retirement allowance to be paid to each person, and provided further that the aggregate actuarial value of the portions shall not exceed the actuarial equivalent of the judge's retirement benefit determined in the case of an election under this section as of the date of the judge's retirement.

(3) A judge selecting more than one person to receive benefits under this section may only select beneficiaries from among his or her children, adopted children, step-children, and/or spouse or domestic partner.

(d) Whenever a judge of the workers' compensation court dies without having become eligible to retire either under § 28-30-15 or 28-30-16 and has served seven (7) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership one-third ( 1/3) of the annual salary that the judge was receiving at the time of his or her death.

(e) Whenever any judge of the workers' compensation court who was engaged as a judge on or after January 1, 2009 dies during active service while eligible for retirement or during active service after having served fifteen (15) years or more in office, his or her surviving spouse or domestic partner shall receive annually thereafter during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, an amount equal to one-half (1/2) of the annual payment that the judge was receiving by way of salary or retirement pay at the time of his or her death.

(f) Whenever a judge of the workers' compensation court dies without having become eligible to retire either under § 28-30-15 or 28-30-16 and has not served seven (7) years in office, his or her surviving spouse or domestic partner shall subsequently receive annually during his or her lifetime and so long as he or she remains unmarried or not in a domestic partnership, one fourth ( 1/4) of the annual salary that the judge was receiving at the time of his or her death.

(g) In the event the deceased judge has no surviving spouse or domestic partner or the surviving spouse or domestic partner predeceases their minor children, the benefits conferred by this section shall be received in equal shares by the minor children, if any, until each attains the age of twenty-one (21) years.

History of Section.
(P.L. 1971, ch. 146, § 1; P.L. 1983, ch. 27, § 1; P.L. 1987, ch. 56, § 1; P.L. 1987, ch. 415, § 1; P.L. 1990, ch. 30, § 2; P.L. 2007, ch. 510, § 7; P.L. 2008, ch. 100, art. 35, § 3; P.L. 2009, ch. 68, art. 7, § 14; P.L. 2011, ch. 408, § 19; P.L. 2011, ch. 409, § 19.)



Chapter 28-30-18 - Additional benefits payable to retired judges and their surviving spouses or domestic partners.

§ 28-30-18 Additional benefits payable to retired judges and their surviving spouses or domestic partners.  (a) All judges of the workers' compensation court, or their surviving spouses or domestic partners, who retire after January 1, 1970 and who receive a retirement allowance pursuant to the provisions of this title, shall, on the first day of January next following the third anniversary date of their retirement, receive a cost of living retirement adjustment in addition to his or her retirement allowance in an amount equal to three percent (3%) of the original retirement allowance. In each succeeding subsequent year during the month of January the retirement allowance shall be increased an additional three percent (3%) of the original allowance, compounded annually from the year the cost of living adjustment was first payable to be continued during the lifetime of that judge or his or her surviving spouse or domestic partner. For the purpose of that computation, credit shall be given for a full calendar year regardless of the effective date of the retirement allowance.

(b) Any judge who retired prior to January 31, 1980, shall be deemed for the purpose of this section to have retired on January 1, 1980.

(c) For judges not eligible to retire as of September 30, 2009 and not eligible upon passage of this article, and for their beneficiaries, the cost of living adjustment described in subsection (a) above shall only apply to the first thirty-five thousand dollars ($35,000) of retirement allowance, indexed annually, and shall commence upon the third (3rd) anniversary of the date of retirement or when the retiree reaches age sixty-five (65), whichever is later. The thirty-five thousand dollar ($35,000) limit shall increase annually by the percentage increase in the Consumer Price Index for all Urban Consumer (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less. The first thirty-five thousand dollars ($35,000), as indexed, of retirement allowance shall be multiplied by the percentage of increase in the Consumer Price Index for all Urban Consumers (CPI-U) as published by the United States Department of Labor Statistics determined as of September 30 of the prior calendar year or three percent (3%), whichever is less on the month following the anniversary date of each succeeding year. For judges eligible to retire as of September 30, 2009 or eligible upon passage of this article, and for their beneficiaries, the provisions of this subsection (c) shall not apply.

(d) Notwithstanding the prior paragraphs of this section, and subject to paragraph (d)(2) below, for all present and former justices, active and retired justices, and beneficiaries receiving any retirement, disability or death allowance or benefit of any kind, whether provided for or on behalf of justices engaged on or prior to December 31, 1989 as a non-contributory justice or engaged after December 31, 1989 as a contributory justice, the annual benefit adjustment provided in any calendar year under this section shall be equal to (A) multiplied by (B) where (A) is equal to the percentage determined by subtracting five and one-half percent (5.5%) (the "subtrahend") from the Five-Year Average Investment Return of the retirement system determined as of the last day of the plan year preceding the calendar year in which the adjustment is granted, said percentage not to exceed four percent (4%) and not to be less than zero percent (0%), and (B) is equal to the lesser of the justice's retirement allowance or the first twenty-five thousand dollars ($25,000) of retirement allowance, such twenty-five thousand dollars ($25,000) amount to be indexed annually in the same percentage as determined under (d)(1)(A) above. The "Five-Year Average Investment Return" shall mean the average of the investment return of the most recent five (5) plan years as determined by the retirement board. Subject to paragraph (d)(2) below, the benefit adjustment provided by this paragraph shall commence upon the third (3rd) anniversary of the date of retirement or the date on which the retiree reaches his or her Social Security retirement age, whichever is later. In the event the retirement board adjusts the actuarially assumed rate of return for the system, either upward or downward, the subtrahend shall be adjusted either upward or downward in the same amount.

(2) Except as provided in paragraph (d)(3), the benefit adjustments under this section for any plan year shall be suspended in their entirely unless the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%) in which event the benefit adjustment will be reinstated for all justices for such plan year.

In determining whether a funding level under this paragraph (d)(2) has been achieved, the actuary shall calculate the funding percentage after taking into account the reinstatement of any current or future benefit adjustment provided under this section. "GASB Funded Ratio" shall mean the ratio of the actuarial value of assets to the actuarial accrued liability.

(3) Notwithstanding paragraph (d)(2), in each fifth plan year commencing after June 30, 2012 commencing with the plan year ending June 30, 2017, and subsequently at intervals of five (5) plan years, a benefit adjustment shall be calculated and made in accordance with paragraph (d)(1) above until the GASB Funded Ratio of the Employees' Retirement System of Rhode Island, the Judicial Retirement Benefits Trust and the State Police Retirement Benefits Trust, calculated by the system's actuary on an aggregate basis, exceeds eighty percent (80%).

(4) Notwithstanding any other provision of this chapter, the provisions of this paragraph (d) of § 28-30-18 shall become effective July 1, 2012 and shall apply to any benefit adjustment not granted on or prior to June 30, 2012.

History of Section.
(P.L. 1983, ch. 295, § 1; P.L. 2007, ch. 510, § 7; P.L. 2010, ch. 23, art. 16, § 5; P.L. 2011, ch. 408, § 19; P.L. 2011, ch. 409, § 19.)



Chapter 28-30-18.1 - Retirement contribution.

§ 28-30-18.1 Retirement contribution.  (a) Workers' compensation judges engaged after December 31, 1989, shall have deducted from total salary beginning December 31, 1989 and ending on June 30, 2012, an amount equal to a rate percent of compensation as specified in § 36-10-1 relating to member contributions to the state retirement system. Effective July 1, 2012, all active workers' compensation judges whether engaged before or after December 31, 1989, shall have deducted from compensation as defined in § 36-8-1(8) an amount equal to twelve percent (12%) of compensation. The receipts collected under this provision shall be deposited in a restricted revenue account entitled "workers' compensation judges' retirement benefits". Proceeds deposited in this account shall be held in trust for the purpose of paying retirement benefits to participating judges or their beneficiaries. The retirement board shall establish rules and regulations to govern the provisions of this section.

(b) A judge of the court who withdraws from service or ceases to be a judge for any reason other than retirement shall be paid on demand a refund consisting of the accumulated contributions standing to his or her credit in his or her individual account in the workers' compensation judges' retirement benefits account. Any judge receiving a refund shall forfeit and relinquish all accrued rights as a member of the system together with credits for total service previously granted to the judge; provided, that if any judge who has received a refund subsequently reenters the service and again becomes a member of the system, he or she shall have the privilege of restoring all money previously received or disbursed to his or her credit as refund of contributions, together with regular interest for the time period from the date of refund to the date of restoration. Upon the repayment of the refund, the judge shall again receive credit for the amount of total service that he or she had previously forfeited by the acceptance of the refund.

(c) Whenever any judge of the workers' compensation court dies from any cause before retirement and has no surviving spouse, domestic partner or minor child(ren), a payment shall be made of the accumulated contributions standing to his or her credit in his or her individual account in the workers' compensation judges' retirement account. The payment of the accumulated contributions of the judge shall be made to such person as the judge shall have nominated by written designation duly executed and filed with the retirement board, or if the judge has filed no nomination, or if the person so nominated has died, then to the estate of the deceased judge.

History of Section.
(P.L. 1987, ch. 118, art. 15, § 4; P.L. 1988, ch. 129, art. 22, § 4; P.L. 1989, ch. 494, § 7; P.L. 1990, ch. 507, § 5; P.L. 2007, ch. 167, § 3; P.L. 2007, ch. 274, § 3; P.L. 2011, ch. 408, § 19; P.L. 2011, ch. 409, § 19.)



Chapter 28-30-18.2 - State contributions.

§ 28-30-18.2 State contributions.  The state of Rhode Island shall make its contribution for the maintaining of the system established by § 28-30-18.1 and providing the annuities, benefits, and retirement allowances in accordance with the provisions of this chapter by annually appropriating an amount which will pay a rate percent of the compensation paid after December 31, 1989, to judges engaged after December 31, 1989. The rate percent shall be computed and certified in accordance with the procedures set forth in §§ 36-8-13 and 36-10-2 under rules and regulations promulgated by the retirement board pursuant to § 36-8-3.

History of Section.
(P.L. 1989, ch. 494, § 8; P.L. 1990, ch. 507, § 6.)



Chapter 28-30-20 - Calculation of retirement benefits.

§ 28-30-20 Calculation of retirement benefits.  For purposes of the calculation of retirement benefits, in the event that any judge of the workers' compensation court who participates or acquiesces in a state shutdown or in a reduced salary or a salary deferral plan consistent with any plan imposed upon or agreed to by other state employees, his or her annual salary shall be calculated as if he or she had not participated or acquiesced in any shutdown or plan.

History of Section.
(P.L. 1991, ch. 129, § 5; P.L. 1991, ch. 174, § 5.)



Chapter 28-30-21 - Name change.

§ 28-30-21 Name change.  Wherever in the general or public laws there appear the words, "workers' compensation commission" it shall read "workers' compensation court".

History of Section.
(P.L. 1991, ch. 132, § 6; P.L. 1991, ch. 205, § 5.)



Chapter 28-30-22 - Medical advisory board.

§ 28-30-22 Medical advisory board.  (a) The chief judge of the workers' compensation court, in consultation with the appropriate medical or professional association, shall appoint a medical advisory board which shall serve at the chief judge's pleasure and consist of eleven (11) members in the following specialties: one orthopedic surgeon; one neurologist; one neurosurgeon; one physiatrist; one chiropractor; one physical therapist; one internist; one psychiatrist or psychologist; and three (3) ad hoc physician members appointed at the discretion of the chief judge. Members of the board shall be reimbursed three hundred dollars ($300) per day served in the discharge of the board's duties, not to exceed six thousand dollars ($6,000) per member in any year. The chief judge shall designate the chairperson of the board.

(b) The chief judge is authorized, with the advice of the medical advisory board, to do the following:

(1) Adopt and review protocols and standards of treatment for compensable injury, which shall address types, frequency, modality, duration, and termination of treatment, and types and frequency of diagnostic procedures.

(ii) Within thirty (30) days of its establishment, the medical advisory board shall prepare a recommended standard for the consideration and weighing by the court of medical evidence, including, but not limited to, medical test results, objective clinical findings, subjective complaints supported by tests for inconsistency, and purely subjective complaints, with the purposes of assuring treatment and compensation for legitimate compensable injuries, reducing litigation, inefficiency, and delay in court proceedings, and deterring false or exaggerated claims of injury. The standards shall be applicable to proceedings before the workers' compensation court, including specifically those to determine the nature and extent of injury and the achievement of maximum medical improvement, and shall be effective in all proceedings when adopted by the court.

(2) Approve and promulgate rules, regulations, and procedures concerning the appointment and qualifications of comprehensive independent health care review teams which would be composed of any combination of one or more health care provider(s), rehabilitation expert(s), physical therapist(s), occupational therapist(s), psychologist(s), and vocational rehabilitation counselor(s).

(3) Approve and administer procedures to disqualify or disapprove medical service providers and maintain the approved provider list.

(4) Appoint an administrator of the medical advisory board.

(5) Approve and promulgate rules, regulations, and procedures concerning the appointment and qualifications of impartial medical examiners.

(6) Annually review the performance of each comprehensive independent health care review team and impartial medical examiner.

(c) The administrator of the medical advisory board is authorized and directed to establish terms and conditions for comprehensive independent health care review teams and impartial medical examiners to apply for approval by the medical advisory board and to perform any other duties as directed by the board.

(d) Any reference to an impartial medical examiner in chapters 29  38 of this title shall be deemed to include the impartial medical examiners and comprehensive independent health care review teams referred to in subsection (b) of this section.

(e) Disqualification of medical care providers. Every health care provider licensed in the state of Rhode Island shall be presumed to be qualified to provide health care services for injuries compensable under this title, and may recover costs of treatment consistent with established fee and cost schedules. The administrator of the medical advisory board is thereafter authorized to disqualify and/or suspend any qualified provider based upon one or more of the following:

(i) The violation of the protocols and standards of care established by the medical advisory board;

(ii) The filing of affidavits that are untimely, inadequate, incomplete, or untruthful;

(iii) The provision of unnecessary and/or inappropriate treatment;

(iv) A pattern of violation and/or evasion of an approved fee schedule;

(v) The censure or discipline of the provider by the licensing body of the provider's profession;

(vi) The billing of, or pursuing collection efforts against, the employee for treatment or diagnostic tests causally related to an injury not deemed non-compensable by the workers' compensation court.

(2) Upon disqualification or during suspension, the provider shall not be permitted to recover any costs or fees for treatment provided under this title. The appropriate body with professional disciplinary authority over the provider shall be notified of any such action. Appeal of disqualification or suspension shall be to the medical advisory board, with final review by the workers' compensation court.

(3) If unnecessary or inappropriate treatment is provided by an entity affiliated with the treating physician, the administrator of the medical advisory board may increase the penalty for a violation.

(4) This section shall not prevent the recovery of reasonable costs for immediate emergency care rendered by a provider.

(f) As a guide to the interpretation and application of this section, the policy and intent of this legislature is declared to be that every person who suffers a compensable injury with resulting disability should be provided with high quality medical care and the opportunity to return to gainful employment as soon as possible with minimal dependence on compensation awards.

History of Section.
(P.L. 1992, ch. 31, § 4; P.L. 2000, ch. 109, § 33; P.L. 2001, ch. 256, § 2; P.L. 2001, ch. 355, § 2.)



Chapter 28-30-23 - Immunity from liability.

§ 28-30-23 Immunity from liability.  Any person serving as a member of the medical advisory board or fee dispute panel, and any medical service provider appointed as an impartial medical examiner, participating on a comprehensive independent health care review team, or serving as a member of the medical fee arbitration panel, shall be immune from any civil liability in that capacity so long as that person acts in good faith, without malice, and not for improper personal enrichment.

History of Section.
(P.L. 1992, ch. 31, § 4.)



Chapter 28-30-24 - Domestic partner  Definition.

§ 28-30-24 Domestic partner  Definition.  For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner was married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of: (A) joint ownership of motor vehicle; (B) joint checking account; (C) joint credit account; (D) joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 2007, ch. 510, § 8.)



Chapter 28-30-25 - Severability.

§ 28-30-25 Severability.  The holding of any section or sections or parts of this chapter to be void, ineffective, or unconstitutional for any cause shall not be deemed to affect any other section or part hereof.

History of Section.
(P.L. 2011, ch. 408, § 20; P.L. 2011, ch. 409, § 20.)






Chapter 28-31 - Workers' Compensation  State and Municipal Employees

Chapter 28-31-1 - Acceptance of provisions by town, city, or regional school district  Employees covered.

§ 28-31-1 Acceptance of provisions by town, city, or regional school district  Employees covered.  The acceptance of the provisions of chapters 29  38 of this title by a city or town, except for the city of Providence, shall be by vote of the electors of that town qualified to vote on a proposition to impose a tax or for the expenditure of money in town meeting assembled, or by vote of the town council of any town when authorized by their electors to accept the provisions of those chapters in behalf of that town. The acceptance of the provisions of those chapters by a city shall be by vote of the city council of that city. The acceptance of the provisions of chapters 29  38 of this title by a regional school district shall be by vote of the electors of that school district qualified to vote at financial meetings of that district, or by vote of the regional district school committee when authorized by those electors to accept the provisions of these chapters on behalf of that district. Electors of a town, or the town council authorized as provided in this section, or electors of a regional district or school committee, or the city council of a city, in accepting the provisions of those chapters in behalf of the town or city or regional school district, shall also designate the class of employees or the nature of the employment to which the provisions of those chapters shall apply. Upon the passage of any vote of acceptance the town or city clerk or regional committee secretary, as the case may be, shall file a certified copy of that vote with the director, and that filing shall be deemed on the part of that town, city, or regional school district a sufficient compliance with the provisions of § 28-29-8 requiring notice of the election of an employer to become subject to its provisions. If the vote does not designate the class of employees or the nature of the employment to which the provisions of chapters 29  38 of this title are to apply, then those provisions shall apply to all employees of the town, city, or regional school district in behalf of which the vote is passed, except those employees who are excluded under the definition of employees set forth in § 28-29-2. The filing of a copy of the vote as provided in this section shall render the town, city, or regional school district in behalf of which that vote is filed subject to the provisions of those chapters in accordance with that vote for the term of one year from the date of that filing, and subsequently for successive terms of one year, unless the vote of acceptance is rescinded by the electors or the town council of the town, the city council of that city, or the school committee, and a certified copy of that rescission shall be filed with the director at least sixty (60) days prior to the expiration of the first of each succeeding year.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 1; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 1; G.L. 1938, ch. 300, art. 7, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-1; P.L. 1970, ch. 277, § 1; P.L. 1980, ch. 277, § 1; P.L. 1986, ch. 507, § 5.)



Chapter 28-31-1.1 - Employees of the city of Providence covered.

§ 28-31-1.1 Employees of the city of Providence covered.  (a) The city of Providence shall be subject to and accept the provisions of chapters 29  38 of this title and shall be governed by the provisions in these chapters; provided, that this section is not subject to §§ 45-13-7  45-13-10.

(b) The city of Providence may elect to provide its employees benefits in addition to those required under this section.

(c) Any provision of a charter, or of any provision of the general or public laws inconsistent with this section, is repealed.

(d) This section applies to all claims of injuries occurring on or after this section becomes effective for the individual city or town.

History of Section.
(P.L. 1980, ch. 277, § 2.)



Chapter 28-31-2 - Notices given to state or municipality as employer.

§ 28-31-2 Notices given to state or municipality as employer.  All notices required to be given by an employee to an employer under the provisions of §§ 28-29-17  28-29-19 and of §§ 28-33-30  28-33-32, and all other notices required to be given to an employer by an employee under chapters 29  38 of this title, if the employer is the state, shall be given to the department of administration, and if the employer is a city or town shall be filed with and given to the treasurer of that city or town.

History of Section.
(P.L. 1912, ch. 831, art 7, § 2; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 2; G.L. 1938, ch. 300, art. 7, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-2; P.L. 1985, ch. 365, § 15.)



Chapter 28-31-3 - Medical treatment provided by state or municipality as employer.

§ 28-31-3 Medical treatment provided by state or municipality as employer.  The medical treatment required to be rendered by an employer to an injured employee under the provisions of § 28-33-5, if the employer is the state, shall be rendered under the direction of a physician appointed for that purpose by the director of the department of administration. If the employer is a town or city, the medical treatment shall be rendered by a physician appointed for that purpose by the town council of the town or the city council of the city; provided, that in an emergency it shall be the duty of the division, department, officer, or other person having direct charge of an injured employee to see that treatment is promptly provided for the aid of that employee until the physician appointed as provided in this section has notice and can take charge of the case. Nothing contained in this section shall be construed to prohibit an employee from selecting the physician by whom, or the hospital in which, the employee desires to be treated as provided in § 28-33-8. All expenses incurred under this section, not exceeding the sum required by law to be expended therefor, shall in the case of the state be certified to the state controller by the department of administration, and in the case of a city or town to the treasurer thereof by the physician appointed as provided in this section, and those expenses shall be paid as is provided for other payments required to be made by the state, a city, or town under chapters 29  38 of this title.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 2; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 3; G.L. 1938, ch. 300, art. 7, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-3; P.L. 1982, ch. 32, art. 1, § 2; P.L. 1985, ch. 365, § 15.)



Chapter 28-31-4 - Settlement of claims.

§ 28-31-4 Settlement of claims.  (a) The department of administration shall have full authority and power to settle any claims which an employee may have against the state under chapters 29  38 of this title.

(b) When any town or city accepts the provisions of those chapters, the town council of that town and the city council of that city shall appoint some person or persons not exceeding three (3) in number who shall have authority and power to settle any claim which an employee may have against that town or city under those chapters; names of the persons so appointed shall be recorded in the office of the town clerk or city clerk, as the case may be, and that appointment shall continue in force until revoked by vote of the body by whom the appointments are made.

(c) All payments made by the department of administration shall be certified to the state controller, and all payments made by the persons appointed under this section to act for any town or city shall be certified to the treasurer of that town or city.

(d) Every payment made in behalf of the state or of a town or city is subject to the provisions of §§ 28-35-1  28-35-12 and §§ 28-35-14  28-35-63.

(e) The statute of limitations shall be tolled while payments are made pursuant to this section.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 4; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 4; G.L. 1938, ch. 300, art. 7, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-4; P.L. 1982, ch. 32, art. 1, § 2; P.L. 1985, ch. 365, § 15; P.L. 1986, ch. 507, § 5.)



Chapter 28-31-5 - Payment of benefits for state employees.

§ 28-31-5 Payment of benefits for state employees.  (a) The expenses incurred for and in behalf of the state under the provisions of §§ 28-31-3, 28-33-5, 28-33-12, 28-33-16, 28-33-17, 28-33-18, 28-33-19, 28-33-34, 28-33-35, 28-33-36, 28-33-37, and 28-33-39 and for benefits similar to the benefits provided for employees of employers other than the state under the provisions of § 28-37-8 as determined by a prior agreement or settled as provided by § 28-31-4 or by the department's preliminary determination or decree of the workers' compensation court, shall be paid out of any money in the state treasury not otherwise appropriated and the state controller shall draw his or her order or orders upon the general treasurer for the payment of the claim in accordance with the provisions of the agreement, preliminary determination, or decree upon receipt by the controller of a copy of the agreement or preliminary determination certified by the director or of a copy of the decree certified by the administrator of the workers' compensation court.

(b) Payments for continuing total incapacity until the employee's total incapacity has ended or until his or her death similar to the payments which are provided for employees of employers other than the state by § 28-37-8 shall in the case of an employee of the state be paid out of any money in the state treasury not otherwise appropriated.

(c) Benefits similar to the provisions of § 28-37-8 shall be paid to employees of the state whose final payment attaining the maximum limit for compensation for total incapacity as provided by § 28-33-17 is paid subsequent to January 1, 1969 and who continue to be totally incapacitated for work due to an injury sustained while employed by the state.

(d) The provisions of this section are subject to the provisions of § 28-33-18.2.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 5; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 5; P.L. 1929, ch. 1397, § 1; G.L. 1938, ch. 300, art. 7, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-5; P.L. 1969, ch. 109, § 1; P.L. 1982, ch. 32, art. 1, § 2; P.L. 1985, ch. 365, § 15; P.L. 1986, ch. 507, § 5.)



Chapter 28-31-6 - Payment of benefits for municipal employees  Action for collection.

§ 28-31-6 Payment of benefits for municipal employees  Action for collection.  (a) The expenses incurred for and in behalf of any town or city under the provisions of §§ 28-31-3 and 28-33-5  28-33-11, and the amount of compensation due an employee of a town or city as determined by an agreement with or paid by that town or city, or by the department's preliminary determination or decree of the workers' compensation court, shall be paid by the treasurer of that town or city out of any money of the town or city in its hands.

(2) The payment shall be made by the treasurer upon receipt by him or her of a certificate of those expenses satisfactory to him or her, or of a certified copy of the agreement, preliminary determination, or decree under which the compensation is to be paid; provided, that he or she shall not make any payment until the payment has been approved by the auditor of the city or town if there is any such officer, and if there is not any such officer, then payment shall first be approved by the mayor of the city or the president of the town council of the town.

(3) If more than one payment of money is made or required by any agreement, preliminary determination, or decree, the payments shall be made in the manner provided in this section as they become due.

(4) If any expenses or compensation required to be paid by a town or city under the provisions of chapters 29  38 of this title or any installment of them is not paid within twenty (20) days after the certificate or certified copy is filed with the treasurer of the town or city, the expenses or compensation may be collected in the manner in which a judgment against a town or city may be collected under the provisions of §§ 45-15-5  45-15-7.

(b) The provisions of this section are subject to the provisions of § 28-33-18.2.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 6; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 6; G.L. 1938, ch. 300, art. 7, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-6; P.L. 1982, ch. 32, art. 1, § 2; P.L. 1986, ch. 507, § 5.)



Chapter 28-31-7 - Proceedings involving state or municipality.

§ 28-31-7 Proceedings involving state or municipality.  Legal proceedings under chapters 29  38 of this title between the state, a city, or town as an employer and any employee of them shall be brought in the same manner and with the same force and effect as is prescribed herein for any other employer and employee; provided, that if the state is a party to any proceedings, the proceedings shall be brought for and in behalf of the state in the name of and by or against the department of administration, and service shall be made on the administrator of the division of state employees for workers' compensation, and if a town or city is a party to any proceedings, the proceedings shall be brought for and in behalf of that town or city in the name of and by or against the treasurer of that town or city, and service shall be made on that treasurer. The department of administration may appear on behalf of the state or engage legal counsel to appear for and represent the state in any proceedings in which the state is a party. The provisions of any other law relating to the filing of claims or demands against a town or a city shall not apply to claims of compensation or legal proceedings arising under chapters 29  38 of this title to which a town or city is a party.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 7; P.L. 1917, ch. 1534, § 6; G.L. 1923, ch. 92, art. 7, § 7; G.L. 1938, ch. 300, art. 7, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-7; P.L. 1985, ch. 365, § 15; P.L. 1986, ch. 198, § 22; P.L. 1986, ch. 507, § 5.)



Chapter 28-31-8 - Insurance requirement inapplicable.

§ 28-31-8 Insurance requirement inapplicable.  The provisions of chapters 29  38 of this title requiring employers to insure against liability to pay compensation arising under the provisions of those chapters shall not apply to the state or any city or town in the state, and the state or any city or town may separately insure against or contract for the provision of any portion of its obligations or liabilities arising under chapters 29  38 of this title with parties licensed or qualified to do business in this state. Any party providing, underwriting, or administering the provision of any portion of the obligations or liabilities shall not thereby incur any liabilities or obligations under chapters 29  38 of this title beyond those specified by its contract with the state, city, or town, and the party shall not thereby become subject to the regulation and the generally applicable liabilities and obligations of workers' compensation insurers. Notwithstanding the provisions of § 45-5-20.1 or any other general law, the state, the city of Providence, and any town, city, or regional school district which has accepted the provisions of chapters 29  38 of this title pursuant to § 28-31-1 shall be subject to the annual assessment payment to the workers' compensation administrative fund established by § 28-37-1.

History of Section.
(P.L. 1912, ch. 831, art. 7, § 8; P.L. 1917, ch. 1534, § 6; P.L. 1921, ch. 2095, § 13; G.L. 1923, ch. 92, art. 7, § 8; G.L. 1938, ch. 300, art. 7, § 8; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-8; P.L. 1991, ch. 206, § 3; P.L. 1994, ch. 430, § 1.)



Chapter 28-31-9 - Application to national and state guard members.

§ 28-31-9 Application to national and state guard members.  Members of the national guard and Rhode Island state guard injured in the performance of required, authorized, or permitted duty shall be deemed to be employees of the state, and shall be entitled to all the benefits of chapters 29  38 of this title in accordance with the limitations, requirements, and restrictions of those chapters, provided that the duty is state active duty pursuant to § 30-2-6. Personnel performing duty in any other status shall not be deemed to be employees of the state.

History of Section.
(G.L. 1923, ch. 92, art. 7, § 10; 1934, ch. 2123, § 1; G.L. 1938, ch. 300, art. 7, § 10; P.L. 1941, ch. 1060, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-9; P.L. 1992, ch. 54, § 1.)



Chapter 28-31-10 - Computation of earnings of guard members.

§ 28-31-10 Computation of earnings of guard members.  In ascertaining the average weekly wages, earnings or salary of an injured member of the national guard or the Rhode Island state guard, § 28-33-20 will be followed and for the purpose of that ascertainment, it will be assumed that the injury occurred in the civilian employment of the injured member of the national guard and Rhode Island state guard.

History of Section.
(G.L. 1923, ch. 92, art. 7, § 10; P.L. 1934, ch. 2123, § 1; G.L. 1938, ch. 300, art. 7, § 10; P.L. 1941, ch. 1060, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-10.)



Chapter 28-31-11 - Effect of federal benefits to guard members.

§ 28-31-11 Effect of federal benefits to guard members.  Where an injured member of the national guard or the Rhode Island state guard receives pay, subsistence, hospitalization, or other benefits from the United States as the result of an injury, those payments shall not affect his or her right to receive compensation under chapters 29  38 of this title. When the payments received from the United States are less than he or she would have been entitled to receive under those chapters, then he or she is entitled to receive all the benefits to which he or she would have been entitled under those chapters less the benefits actually received from the United States.

History of Section.
(G.L. 1923, ch. 92, art. 7, § 10; P.L. 1934, ch. 2123, § 1; G.L. 1938, ch. 300, art. 7, § 10; P.L. 1941, ch. 1060, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-11.)



Chapter 28-31-12 - Application to disaster response workers.

§ 28-31-12 Application to disaster response workers.  All members of disaster response forces who are killed or sustain disability or injury while in training for or on disaster response duty shall be construed to be employees of the state and compensated in like manner as state employees are compensated under the provisions of chapters 29  38 of this title. All claims shall be filed, prosecuted and determined in accordance with the procedure set forth in chapters 29  38 of this title.

History of Section.
(G.L. 1938,, ch. 300, art. 7, § 11; P.L. 1952, ch. 2972, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-12; P.L. 1995, ch. 323, § 11.)



Chapter 28-31-13 - Computation of wages of disaster response worker.

§ 28-31-13 Computation of wages of disaster response worker.  If the hourly wages cannot be ascertained, or if no pay has been designated for the required work, the wage for the purpose of calculating compensation under § 28-31-12 shall be taken to be a sum sufficient to guarantee the minimum payments under chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 7, § 11; P.L. 1952, ch. 2972, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-13.)



Chapter 28-31-14 - Effect of federal benefits to disaster response workers.

§ 28-31-14 Effect of federal benefits to disaster response workers.  Any sums payable under any act of congress or other federal program as compensation for death, disability, or injury of disaster response workers shall be considered in connection with the determination and settlement of any claim brought under the provisions of §§ 28-31-12 and 28-31-13. When the payments received from the United States are less than an injured member would have been entitled to receive under §§ 28-31-12  28-31-14, then the worker shall be entitled to receive all the benefits to which he or she would have been entitled under those sections less the benefits actually received from the United States.

History of Section.
(G.L. 1938, ch. 300, art. 7, § 11; P.L. 1952, ch. 2972, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-31-14.)



Chapter 28-31-15 - Transfer of functions from the department of labor and training.

§ 28-31-15 Transfer of functions from the department of labor and training.  There are transferred to the department of administration those functions, powers, duties, and necessary resources relating to claims of state employees which relate to workers' compensation formerly vested in the department of labor and training.

History of Section.
(P.L. 1985, ch. 365, § 16; P.L. 1986, ch. 507, § 5.)






Chapter 28-31.1 - State Employees' Compensation Fund

Chapter 28-31.1-1 - Fund established.

§ 28-31.1-1 Fund established.  (a) There is established in the department of administration of the state of Rhode Island a special account to be known as the state employees' compensation fund, an account within the general fund. The account, referred to as the "state employees' compensation fund", shall consist of payments made to it as subsequently provided, or penalties paid pursuant to this chapter, and of all other money paid into and received by the fund, or property and securities acquired by and through the use of money belonging to the fund, and of interest earned upon the money belonging to the fund. All money in the fund shall be mingled and undivided. The fund shall be administered by the director of administration or the director's designee.

(b) The fund shall be used for the settlement of claims pursuant to § 28-31-4.

History of Section.
(P.L. 1994, ch. 101, § 3; P.L. 1994, ch. 401, § 4.)



Chapter 28-31.1-2 - Parties to appeals involving fund.

§ 28-31.1-2 Parties to appeals involving fund.  (a) In any appeal taken under chapters 29  38 of this title which involves the state employees' compensation fund, the director shall be a necessary party.

(b) In every case where payments are ordered made from the state employees' compensation fund, the director shall receive a notice of the order and he or she shall have the right to claim an appeal from the order, if, in his or her opinion, the director believes that the decision is not proper or that the fund is in danger of unwarranted depletion.

History of Section.
(P.L. 1994, ch. 101, § 3; P.L. 1994, ch. 401, § 4.)



Chapter 28-31.1-3 - Payments into fund by agencies.

§ 28-31.1-3 Payments into fund by agencies.  For the purposes of administering §§ 28-31-4 and 28-31.1-1(b), each state agency shall annually make payments to the state employees' compensation fund as determined by the department of administration.

History of Section.
(P.L. 1994, ch. 101, § 3; P.L. 1994, ch. 401, § 4.)






Chapter 28-32 - Workers' CompensationReport of Injuries

Chapter 28-32-1 - Reports required from employers.

§ 28-32-1 Reports required from employers.  (a) Every employer who is or becomes subject to the provisions of chapters 29  38 of this title shall report to the director, in writing or in any other manner specified by the director, every personal injury sustained by an employee arising out of and in the course of his or her employment connected and referable to the employment, if that injury proves fatal or incapacitates the employee from earning full wages for a period of at least three (3) days, or requires medical treatment regardless of the period of incapacity.

(b) If the injury is immediately fatal, the report shall be made within forty-eight (48) hours after it occurs; if it proves fatal later, the report shall be made within forty-eight (48) hours after death occurs and comes to the knowledge of the employer; if the injury is not fatal, the report shall be made within ten (10) days after the injury, or if the incapacity is due to an occupational disease then within ten (10) days after the incapacity shall come to the knowledge of the employer.

(c) The director may by rule, regulation, or order provide for additional interim reports, and at the termination of the period of incapacity, regardless of its duration, a supplementary report, in writing, or as otherwise specified by the director.

(2) Blanks to be supplied by the director shall be expanded to include an explanation, at least to the extent possible, of the cause of the injury, and the duplicate copy shall be made available to the department for data collection.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 1; P.L. 1915, ch. 1268, § 1; P.L. 1921, ch. 2095, § 11; G.L. 1923, ch. 92, art. 6, § 1; P.L. 1936, ch. 2290, § 17; P.L. 1936, ch. 2358, § 7; G.L. 1938, ch. 300, art. 6, § 1; P.L. 1949, ch. 2282, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-1; P.L. 1982, ch. 32, art. 1, § 3; P.L. 1985, ch. 365, § 5; P.L. 1986, ch. 507, § 6; P.L. 2000, ch. 491, § 3.)



Chapter 28-32-2 - Penalty for failure to report.

§ 28-32-2 Penalty for failure to report.  (a) Any employer who refuses or neglects to make the reports required by the provisions of § 28-32-1 may be assessed a penalty of two hundred fifty dollars ($250) by the director for each refusal or neglect to make a report.

(b) The district court for the county of Providence workers' compensation court shall have jurisdiction to enforce compliance with any order of the director made pursuant to this section. The director, in his or her discretion, may bring a civil action to collect all penalties assessed.

(c) All penalties collected pursuant to this section shall be deposited in the general fund.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 2; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 2; G.L. 1938, ch. 300, art. 6, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-2; P.L. 1988, ch. 229, § 1; P.L. 2001, ch. 256, § 3; P.L. 2001, ch. 355, § 3.)



Chapter 28-32-3 - Other reports not required.

§ 28-32-3 Other reports not required.  No report of injuries to employees other than those required by chapters 29  38 of this title shall be required by any other department or office of the state from employers to whom the provisions of those chapters apply.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 3; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 3; G.L. 1938, ch. 300, art. 6, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-3; P.L. 1985, ch. 365, § 5; P.L. 1992, ch. 73, § 1.)



Chapter 28-32-4 - Use of reports as evidence.

§ 28-32-4 Use of reports as evidence.  No report required by chapters 29  38 of this title shall be admitted in evidence or referred to at the trial of any action or in any judicial or administrative proceedings, except in prosecutions for the violation of those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 4; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 4; G.L. 1938, ch. 300, art. 6, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-4.)



Chapter 28-32-5 - Disclosure and use of contents of reports.

§ 28-32-5 Disclosure and use of contents of reports.  (a) No report, or part of a copy of a report, shall be open to the public, or shall any of its contents be disclosed in any manner, or be permitted to become known, by any officer or employee of the state or other person having access to it, but the reports shall be used for state investigation, including investigations by the workers' compensation fraud unit pursuant to section 42-16.1-12, and statistics only, and those statistics shall in no way disclose the identity of the employer making the report.

(b) Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars ($100) for each offense, and if the offender is an officer or employee of the state, he or she shall be dismissed from the office and shall be subsequently ineligible to hold an office under the state for a period of one year.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 5; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 5; G.L. 1938, ch. 300, art. 6, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-5; P.L. 2000, ch. 491, § 3.)



Chapter 28-32-6 - Information as to provisions of law.

§ 28-32-6 Information as to provisions of law.  Insofar as is not inconsistent with other provisions of chapters 29  38 of this title, the director shall have general supervision of the operation of those chapters, and from time to time he or she may furnish employers and employees with the information relative to those chapters as may assist them in an understanding of their rights and obligations under those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 6; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 6; G.L. 1938, ch. 300, art. 6, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-6; P.L. 1985, ch. 365, § 5.)






Chapter 28-33 - Workers' Compensation  Benefits

Chapter 28-33-1 - Employees entitled to compensation.

§ 28-33-1 Employees entitled to compensation.  If an employee who has not given notice of his claim of common law rights of action, or who has given the notice and has waived the common law rights, as provided in § 28-29-19, receives a personal injury arising out of and in the course of his or her employment, connected and referable to the employment, he or she shall be paid compensation, as hereinafter provided, by an employer subject to or who has elected to become subject to the provisions of chapters 29  38 of this title.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 1; G.L. 1923, ch. 92, art. 2, § 1; P.L. 1936, ch. 2290, § 3; P.L. 1936, ch. 2358, § 2; G.L. 1938, ch. 300, art. 2, § 1; P.L. 1949, ch. 2282, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-1; P.L. 1986, ch. 507, § 7.)



Chapter 28-33-2 - Injuries occasioned by willful intent or intoxication.

§ 28-33-2 Injuries occasioned by willful intent or intoxication.  No compensation shall be allowed for the injury or death of an employee occasioned by his or her willful intention to bring about the injury or death of himself or herself or another, where it is proved that his or her injury or death was occasioned by that conduct, or that the injury or death resulted from his or her intoxication or unlawful use of controlled substances as defined in chapter 28 of title 21.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 2; G.L. 1923, ch. 92, art. 2, § 2; G.L. 1938, ch. 300, art. 2, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-2; P.L. 1982, ch. 32, art. 1, § 6.)



Chapter 28-33-2.1 - Injuries occasioned by employer sponsored, non-work related activities.

§ 28-33-2.1 Injuries occasioned by employer sponsored, non-work related activities.  No compensation shall be allowed for the injury or death of an employee occasioned by or during his or her voluntary participation in employer sponsored social or non-professional athletic activity; provided, that the foregoing provision shall not bar the right of an employee to recover against an employer for tortious misconduct.

History of Section.
(P.L. 1984, ch. 142, art. 5, § 6; P.L. 1984 (s.s.), ch. 450, § 3.)



Chapter 28-33-4 - Commencement of compensation.

§ 28-33-4 Commencement of compensation.  No indemnity compensation shall be paid under chapters 29  38 of this title for any injury which does not incapacitate the employee for a period of at least three (3) days from earning full wages, but, if the incapacity extends beyond the period of three (3) days, compensation shall begin on the fourth day from the date of injury, the first two hundred fifty dollars ($250) of indemnity compensation following the three (3) day period, and the first two hundred fifty dollars ($250) of medical expense for any compensable injury shall, at the discretion of the carrier, be a deductible charged to any employer insured in the residual market, which deductible the insurance carrier shall promptly charge back to the employer. Non-payment by the employer may be grounds for cancellation of the employer's workers' compensation insurance policy.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 4; P.L. 1917, ch. 1534, § 2; P.L. 1921, ch. 2095, § 3; G.L. 1923, ch. 92, art. 2, § 4; P.L. 1936, ch. 2290, § 3; G.L. 1938, ch. 300, art. 2, § 4; P.L. 1941, ch. 1055, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-4; P.L. 1992, ch. 31, § 5; P.L. 1994, ch. 101, § 4; P.L. 1994, ch. 401, § 5.)



Chapter 28-33-5 - Medical services provided by employer.

§ 28-33-5 Medical services provided by employer.  The employer shall, subject to the choice of the employee as provided in § 28-33-8, promptly provide for an injured employee any reasonable medical, surgical, dental, optical, or other attendance or treatment, nurse and hospital service, medicines, crutches, and apparatus for such period as is necessary, in order to cure, rehabilitate or relieve the employee from the effects of his injury; provided, that no fee for major surgery shall be paid unless permission for it in writing is first obtained from the workers' compensation court, the employer, or the insurance carrier involved, except where compliance with it may prove fatal or detrimental to the employee. Irrespective of the date of injury, the liability of the employer for hospital service rendered under this section to the injured employee shall be the cost to the hospital of rendering the service at the time the service is rendered. The director, after consultations with representatives of hospitals, employers, and insurance companies, shall establish administrative procedures regarding the furnishing and filing of data and the time and method of billing and may accept as representing the costs for both routine and special services to patients, costs as computed for the federal Medicare program. Each hospital licensed under chapter 16 of title 23 which renders services to injured employees under the Workers' Compensation Act, chapters 29  38 of this title, shall submit and certify to the director, in accordance with requirements of the administrative procedures established by him or her, its costs for those services. The employer shall also provide all medical, optical, dental, and surgical appliances and apparatus required to cure or relieve the employee from the effects of the injury, including but not being limited to the following: ambulance and nursing service, eyeglasses, dentures, braces and supports, artificial limbs, crutches, and other similar appliances; provided, that the employer shall not be liable to pay for or provide hearing aids or other amplification devices.

History of Section.
(P.L. 1912, ch. 831, art. 6, § 5; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 6, § 5; G.L. 1938, ch. 300, art. 6, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-32-5; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4.)



Chapter 28-33-6 - Failure to provide or accept medical services.

§ 28-33-6 Failure to provide or accept medical services.  In the case of the employer's neglect or refusal reasonably to do so, the employer shall be liable for the reasonable expense incurred by or on behalf of the employee in providing treatment, and the refusal of the employee to accept treatment reasonably required to lessen or terminate his or her incapacity shall bar the employee from receiving compensation during the period of refusal.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 5; P.L. 1942, ch. 1226, § 1; P.L. 1947, ch. 1832, § 1; P.L. 1954, ch. 3297, § 1; P.L. 1955, ch. 3540, § 1; G.L. 1956, § 28-33-6.)



Chapter 28-33-7 - Health service provider reimbursement.

§ 28-33-7 Health service provider reimbursement.  (a) Any dispute as to the reasonableness of the amount of any charge and/or payment for medical, dental, or hospital services or for medicines or appliances shall be determined by the workers' compensation court after a hearing, and the decision shall be final; provided, that the director of the department of labor and training, in consultation with the workers' compensation court, and representatives of all appropriate medical disciplines practicing within the state of Rhode Island, shall establish a schedule of rates of reimbursement for those medical and dental services, excluding non-physician hospital charges, which are most often provided to employees receiving workers' compensation. The schedule shall be published by the director utilizing the Physician's Current Procedure Terminology (CPT) coding system as published by the American Medical Association. The director shall update and revise the schedule as necessary. In setting the rate of reimbursement for any service or procedure, the director shall determine, based upon available data, the ninetieth (90th) percentile of the usual and customary fee charged by health care providers in the state of Rhode Island and the immediate surrounding area, and in no case shall the rate of reimbursement exceed that amount. The liability of the employer or insurer for any charges and/or payment shall be limited to the rates of reimbursement set forth in this schedule including, but not limited to, charges for opinions on loss of use and maximum medical improvement; provided, that petitions may be filed in cases where the reasonableness of a particular rate is questioned, but the court shall be limited to a determination as to whether the rate, as applied in that particular case, is reasonable. The burden shall be upon the petitioner seeking payment of the medical bill to establish by a preponderance of the evidence that the rate, as applied, is unreasonable in light of the peculiar nature of the services performed or other circumstances requiring a greater than normal expertise or expenditure of time or effort in providing the service.

(b) Subject to the provisions of subsection (a) of this section, disputes other than those covered in § 28-33-9 pertaining to hospitalizations, medical services, appliances, or medicine shall be heard and determined by the workers' compensation court in accordance with guidelines and protocols established by the medical advisory board.

(c) With respect to all complaints and charges of unprofessional conduct including, but not limited to, unnecessary or inappropriate treatment and any overcharges against any medical care provider brought to the attention of the workers' compensation court in the performance of their duties under this title, the court shall report all complaints and charges to the appropriate board of licensure and discipline.

(d) The chief judge is authorized to establish a health care fee arbitration panel and to establish rules and procedure for the panel to make binding decisions in any dispute as to the value of health care services rendered under this title, and to compensate its members in an amount not to exceed two hundred dollars ($200) per day. The panel shall consist of one physician appointed by the president of the Rhode Island Medical Society, one physician who is a member of the Rhode Island Medical Society appointed by the manager of the state workers' compensation insurance fund, and one physician who is a member of the Rhode Island Medical Society appointed by the chief judge of the workers' compensation court.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 5; P.L. 1917, ch. 1534, § 2; P.L. 1921, ch. 2095, § 4; G.L. 1923, ch. 92, art. 2, § 5; P.L. 1926, ch. 764, § 4; P.L. 1936, ch. 2290, § 4; P.L. 1936, ch. 2358, § 4; P.L. 1937, ch. 2545, § 1; G.L. 1938, ch. 300, art. 2, § 5; P.L. 1941, ch. 1051, § 1; P.L. 1942, ch. 1226, § 1; P.L. 1947, ch. 1832, § 1; P.L. 1954, ch. 3297, § 1; P.L. 1955, ch. 3540, § 1; G.L. 1956, § 28-33-7; P.L. 1978, ch. 194, § 1; P.L. 1979, ch. 391, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 279, § 4; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1990, ch. 332, art. 3, § 4; P.L. 1992, ch. 31, § 5; P.L. 2003, ch. 388, § 3; P.L. 2003, ch. 395, § 3.)



Chapter 28-33-8 - Employee's choice of physician, dentist, or hospital  Payment of charges  Physician reporting schedule.

§ 28-33-8 Employee's choice of physician, dentist, or hospital  Payment of charges  Physician reporting schedule.  (a) An injured employee shall have freedom of choice to obtain health care, diagnosis, and treatment from any qualified health care provider initially. The initial health care provider of record may, without prior approval, refer the injured employee to any qualified specialist for independent consultation or assessment, or specified treatment. If the insurer or self-insured employer has a preferred provider network approved and kept on record by the medical advisory board, any change by the employee from the initial health care provider of record shall only be to a health care provider listed in the approved preferred provider network; provided, however, that any contract proffered or maintained which restricts or limits the health care provider's ability to make referrals pursuant to the provisions of this section, restricts the injured employee's first choice of health care provider, substitutes or overrules the treatment protocols maintained by the medical advisory board or attempts to evade or limit the jurisdiction of the workers' compensation court shall be void as against public policy. If the employee seeks to change to a health care provider not in the approved preferred provider network, the employee must obtain the approval of the insurer or self-insured employer. Nothing contained in this section shall prevent the treatment, care, or rehabilitation of an employee by more than one physician, dentist, or hospital. The employee's first visit to any facility providing emergency care or to a physician or medical facility under contract with or agreement with the employer or insurer to provide priority care shall not constitute the employee's initial choice to obtain health care, diagnosis or treatment.

(2) In addition to the treatment of qualified health care providers, the employee shall have the freedom to obtain a rehabilitation evaluation by a rehabilitation counselor certified by the director pursuant to § 28-33-41 in cases where the employee has received compensation for a period of more than three (3) months, and the employer shall pay the reasonable fees incurred by the rehabilitation counselor for the initial assessment.

(b) Within three (3) days of an initial visit following an injury, the health care provider shall provide to the insurer or self-insured employer, and the employee and his or her attorney a notification of compensable injury form to be approved by the administrator of the medical advisory board. Within three (3) days of the injured employee's release or discharge, return to work, and/or recovery from an injury covered by chapters 29  38 of this title, the health care provider shall provide a notice of release to the insurer or self-insured employer and the employee and his or her attorney on a form approved by the division. A twenty dollar ($20.00) fee may be charged by the health care provider to the insurer or self-insured employer for the notification of compensable injury forms or notice of release forms or for affidavits filed pursuant to subsection (c) of this section, but only if filed in a timely manner. No claim for care or treatment by a physician, dentist, or hospital chosen by an employee shall be valid and enforceable as against his or her employer, the employer's insurer, or the employee, unless the physician, dentist, or hospital gives written notice of the employee's choice to the employer/insurance carrier within fifteen (15) days after the beginning of the services or treatment. The health care provider shall in writing present to the employer or insurance carrier a final itemized bill for all unpaid services or treatment within three (3) months after the conclusion of the treatment. The employee shall not be personally liable to pay any physician, dentist, or hospital bills in cases where the physician, dentist, or hospital has forfeited the right to be paid by the employer or insurance carrier because of noncompliance with this section.

(c) At six (6) weeks from the date of injury, then every twelve (12) weeks thereafter until maximum medical improvement, any qualified physician or other health care professional providing medical care or treatment to any person for an injury covered by chapters 29  38 of this title shall file an itemized bill and an affidavit with the insurer, the employee and his or her attorney, and the medical advisory board. A ten percent (10%) discount may be taken on the itemized bill affidavits not filed in a timely manner and received by the insurer one week or more late. The affidavit shall be on a form designed and provided by the administrator of the medical advisory board and shall state:

(i) The type of medical treatment provided to date, including type and frequency of treatment(s);

(ii) Anticipated further treatment including type, frequency, and duration of treatment(s), whether or not maximum medical improvement has been reached and the anticipated date of discharge;

(iii) Whether the employee can return to the former position of employment or is capable of other work, specifying work restrictions and work capabilities of the employee;

(2) The affidavit shall be admissible as an exhibit of the workers' compensation court with or without the appearance of the affiant.

(d) "Itemized bill", as referred to in this section, means a statement of charges, on a form HCFA 1500 or other form suitable to the insurer, which includes, but is not limited to, an enumeration of specific types of care provided, facilities or equipment used, services rendered, and appliances or medicines prescribed, for purposes of identifying the treatment given the employee with respect to his or her injury.

(e) The treating physician shall furnish to the employee, or to his or her legal representative, a copy of his or her medical report within ten (10) days of the examination date.

(2) The treating physician shall notify the employer, and the employee and his or her attorney immediately when an employee is able to return to full or modified work.

(3) There shall be no charge for a health record when that health record is necessary to support any appeal or claim under the Workers' Compensation Act § 23-17-19.1(16). The treating physician shall furnish to the employee, or to his or her legal representative, a medical report, within ten (10) days of the request, stating the diagnosis, disability, loss of use, end result and/or causal relationship of the employee's condition associated with the work related injury. The physician shall be entitled to charge for these services only as enunciated in the State of Rhode Island workers compensation medical fee schedule.

(f) Compensation for medical expenses and other services under § 28-33-5, 28-33-7 or 28-33-8 is due and payable within twenty-one (21) days from the date a request is made for payment of these expenses by the provider of the medical services. In the event payment is not made within twenty-one (21) days from the date a request is made for payment, the provider of medical services may add, and the insurer or self-insurer shall pay, interest at the per annum rate as provided in § 9-21-10 on the amount due. The employee or the medical provider may file a petition with the administrator of the workers' compensation court which petition shall follow the procedure as authorized in chapter 35 of this title.

(2) The twenty-one (21) day period in subdivision (1) of this subsection shall begin on the date the insurer receives a request with appropriate documentation required to determine whether the claim is compensable and the payment requested is due.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 5; P.L. 1917, ch. 1534, § 2; P.L. 1921, ch. 2095, § 4; G.L. 1923, ch. 92, art. 2, § 5; P.L. 1926, ch. 764, § 4; P.L. 1936, ch. 2290, § 4; P.L. 1936, ch. 2358, § 4; P.L. 1937, ch. 2545, § 1; G.L. 1938, ch. 300, art. 2, § 5; P.L. 1941, ch. 1051, § 1; P.L. 1942, ch. 1226, § 1; P.L. 1947, ch. 1832, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-8; P.L. 1960, ch. 128, § 1; P.L. 1969, ch. 111, § 1; P.L. 1979, ch. 391, § 2; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1989, ch. 144, § 1; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1992, ch. 31, § 5; P.L. 1995, ch. 44, § 2; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 2000, ch. 491, § 4; P.L. 2001, ch. 122, § 14; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4; P.L. 2002, ch. 119, § 3; P.L. 2002, ch. 280, § 3; P.L. 2010, ch. 95, § 2; P.L. 2010, ch. 121, § 2.)



Chapter 28-33-8.1 - Managed care programs.

§ 28-33-8.1 Managed care programs.  Any employer or insurer may petition the director of labor and training and the director of business regulation for authority to provide health care, diagnosis, and treatment through any health plan, health maintenance organization, or managed care provider licensed in the state. The directors shall have discretion to approve or disapprove the petition, and approval of both directors shall be required to authorize the managed care program. Any such provider, including a nonprofit hospital service corporation or nonprofit medical service corporation, may provide, underwrite, or administer the provision of health care, diagnosis, or treatment arising under chapters 29  38 of this title, to the extent specified under the managed care program without incurring any liabilities or obligations under chapters 29  38 of this title not specified in the managed care program, and the provider shall not become subject to the regulation and the generally applicable liabilities and obligations of workers' compensation insurers.

History of Section.
(P.L. 1992, ch. 31, § 6; P.L. 1994, ch. 430, § 2.)



Chapter 28-33-9 - Order declaring employer liable for medical services.

§ 28-33-9 Order declaring employer liable for medical services.  When an injury results in no incapacity or incapacity of three (3) days or less and a dispute arises between the employee and the employer or insurer as to the payment of medical expenses or other services provided under §§ 28-33-5, 28-33-7 and 28-33-8, the employee or the medical provider may file a petition with the administrator of the workers' compensation court, which petition shall follow the procedure as outlined in chapter 35 of this title. In no event shall a petition be filed until twenty-one (21) days have elapsed since written demand for payment for the expense or service has been made on the employer or insurer.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 5; P.L. 1941, ch. 1055, § 2; P.L. 1942, ch. 1226, § 1; P.L. 1947, ch. 1832, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-9; P.L. 1965, ch. 155, § 1; P.L. 1968, ch. 134, § 1; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1989, ch. 161, § 1; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-10 - "Dental, hospital, and medical services" defined.

§ 28-33-10 "Dental, hospital, and medical services" defined.  (a) "Dental services" as used in §§ 28-33-5  28-33-9 includes services rendered in making, repairing, and replacing artificial teeth and dentures.

(b) "Hospital services" as used in §§ 28-33-5  28-33-9 includes any and all services normally furnished by the hospital for the care of patients.

(c) "Medical services" as used in §§ 28-33-5  28-33-9 includes palliative care services by a physician licensed by the state for twelve (12) visits, after reaching maximum medical improvement. Additional palliative care must be authorized by the insurer or self-insured employer. A request for additional palliative care must be submitted to the insurer or self-insured employer at least ten (10) working days prior to delivery of the services and shall include a treatment plan, including a time schedule of measurable objectives, a projected termination date of treatment, and an estimated total cost of services. The director shall promulgate rules governing a request for additional palliative care and review of any decision relating to it. Any disputes as to the definition of "palliative care" shall be resolved by the medical advisory board. These limitations on palliative care shall not apply to any conditions for which a contrary treatment protocol has been established by the medical advisory board.

History of Section.
(G.L. 1923, ch. 92, art. 2, § 5; P.L. 1937, ch. 2545, § 1; G.L. 1938, ch. 300, art. 2, § 5; P.L. 1941, ch. 1051, § 1; P.L. 1942, ch. 1226, § 1; P.L. 1947, ch. 1832, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-10; P.L. 1992, ch. 31, § 5; P.L. 1995, ch. 44, § 2.)



Chapter 28-33-11 - Notice of hearings  Time of decision.

§ 28-33-11 Notice of hearings  Time of decision.  No hearing shall be held by the workers' compensation court or any judge of that court under §§ 28-33-5  28-33-10 unless written notice of the hearing is mailed to the employer and employee five (5) days before the time of the hearing. The decision shall be rendered within seventy-two (72) hours after the hearing, unless the parties agree otherwise.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-11; P.L. 1985, ch. 365, § 6; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-12 - Death benefits payable to dependents.

§ 28-33-12 Death benefits payable to dependents.  (a) If death results from the injury, the employer shall pay the dependents of the employee wholly dependent upon his or her earnings for support at the time of his or her injury or death, whichever is the greater in number, a weekly payment equal to the rate that would have been payable for total incapacity to the deceased employee under the provisions of § 28-33-17, except as provided in this section in case the dependent is the surviving spouse or child under the age of eighteen (18) of that employee.

(2) If the dependent is a surviving spouse, or surviving spouse upon whom there is dependent one or more children of the deceased employee including an adopted child or stepchild under the age of eighteen (18) years or over that age but physically or mentally incapacitated from earning, the employer shall pay the surviving spouse the weekly rate for total incapacity the deceased employee would have been entitled to receive under the provisions of § 28-33-17 plus forty dollars ($40.00) per week for each dependent child.

(3) "Child" within the meaning of this section also includes any child of the injured employee conceived but not born at the time of the employee's injury, and the compensation provided for in this section shall be payable on account of any child from the date of its birth.

(b) Upon the remarriage or death of the surviving spouse or if there is no surviving spouse then upon the death of the injured employee, the compensation payable under this chapter shall subsequently be paid to those dependent child or children of the injured employee, and if there is more than one child the compensation shall be divided equally among them and the compensation shall be not more than the weekly rate for total incapacity due the injured employee under the provisions of § 28-33-17 for the dependent child plus forty dollars ($40.00) for each additional dependent child.

(c) If the employee leaves dependents only partly dependent upon his or her earnings for support at the time of his or her injury or death, the employer shall pay that dependent from the date of the injury or death, whichever is greater in number, a weekly compensation equal to the amount of the average weekly contribution by the employee to the partial dependents, not exceeding the weekly payments provided in this section for the benefit of wholly dependent persons.

(d) When weekly payments have been made to an injured employee before his or her death, the compensation to dependents shall begin from the date of the last of those payments; and provided, that if the deceased leaves no dependents at the time of the injury or death, the employer shall not be liable to pay compensation under chapters 29  38 of this title except as specifically provided in § 28-33-16.

(e) Except in the case of a dependent child physically or mentally incapacitated from earning, dependency benefits for each child shall terminate when that dependent child attains his or her eighteenth (18th) birthday; provided, that the payment of dependency benefits to a dependent child over the age of eighteen (18) years shall continue as long as that child is satisfactorily enrolled as a full-time student in an educational institution or an educational facility duly accredited or approved by the appropriate state educational authorities at the time of enrollment. Those payments shall not be continued beyond the age of twenty-three (23) years.

(f) When a surviving spouse without dependent children remarries, benefits payable under this section shall cease on the date of the remarriage.

(g) A surviving spouse entitled to benefits under this section shall receive an annual cost of living increase of four percent (4%) on every anniversary of the date of death for so long as he or she is eligible for benefits under this section.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 6; G.L. 1923, ch. 92, art. 2, § 6; P.L. 1926, ch. 764, § 5; P.L. 1927, ch. 1058, § 1; P.L. 1936, ch. 2290, § 5; P.L. 1936, ch. 2358, § 4; G.L. 1938, ch. 300, art. 2, § 6; P.L. 1942, ch. 1246, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-12; P.L. 1963, ch. 46, § 1; P.L. 1969, ch. 152, § 1; P.L. 1974, ch. 268, § 1; P.L. 1976, ch. 199, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 372, § 1; P.L. 1986, ch. 507, § 7; P.L. 1987, ch. 555, § 1; P.L. 1992, ch. 31, § 5; P.L. 1992, ch. 68, § 1; P.L. 2000, ch. 491, § 4.)



Chapter 28-33-13 - Persons presumed wholly dependent.

§ 28-33-13 Persons presumed wholly dependent.  The following persons shall be conclusively presumed to be wholly dependent for support upon a deceased employee:

(1) A wife upon a husband with whom she lives, or from whom she was living apart for a justifiable cause, or because he had deserted her, or upon whom she is dependent at the time of his death. The findings of the workers' compensation court upon the questions of justifiable cause and desertion shall be final for the purposes of this chapter.

(2) A husband upon a wife with whom he lives or upon whom he is dependent at the time of her death.

(3) A child or children, including adopted and stepchildren, under the age of eighteen (18) years, or over that age but physically or mentally incapacitated from earning, upon the parent with whom he or she is or they are living or upon whom he or she is or they are dependent at the time of the death of that parent, there being no surviving dependent parent. In case there is more than one child who is dependent, the compensation hereunder shall be equally divided among them.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 7; P.L. 1917, ch. 1534, § 3; G.L. 1923, ch. 92, art. 2, § 7; G.L. 1938, ch. 300, art. 2, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-13.)



Chapter 28-33-14 - Determination of dependency  Division of payments among dependents.

§ 28-33-14 Determination of dependency  Division of payments among dependents.  In all other cases except those provided in § 28-33-13, questions of entire or partial dependency shall be determined in accordance with the facts as they may have been at the time of the injury. In these other cases, if there is more than one person wholly dependent, the compensation shall be equally divided among them, and persons partly dependent, if any, shall receive no part of it during the period in which compensation is paid to persons wholly dependent. If there is no one wholly dependent and more than one person partly dependent, the compensation shall be divided among them according to the relative extent of their dependency.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 7; G.L. 1923, ch. 92, art. 2, § 7; G.L. 1938, ch. 300, art. 2, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-14.)



Chapter 28-33-15 - Relationship and dependency required.

§ 28-33-15 Relationship and dependency required.  No person shall be considered a dependent unless he or she is a member of the employee's family or next of kin, wholly or partly dependent upon the wages, earnings, or salary of the employee for support at the time of the injury If there is no person as provided in this section, then the parents of any employee who has not obtained his twenty-first (21st) birthday shall be considered a dependent, regardless of whether dependent on the wages, earnings, or salary of the employee, or not.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 8; G.L. 1923, ch. 92, art. 2, § 8; G.L. 1938, ch. 300, art. 2, § 8; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-15; P.L. 1971, ch. 226, § 1.)



Chapter 28-33-16 - Burial expenses.

§ 28-33-16 Burial expenses.  If the employee dies as a result of the injury, the employer shall pay in addition to any compensation provided for in this chapter, the sum of fifteen thousand dollars ($15,000). This sum shall be paid under the provisions of § 28-33-23.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 9; G.L. 1923, ch. 92, art. 2, § 9; P.L. 1936, ch. 2290, § 6; G.L. 1938, ch. 300, art. 2, § 9; P.L. 1941, ch. 1059, § 1; P.L. 1952, ch. 2952, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-16; P.L. 1959, ch. 162, § 1; P.L. 1961, ch. 61, § 12; P.L. 1969, ch. 125, § 1; P.L. 1973, ch. 32, § 2; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 224, § 1; P.L. 2002, ch. 119, § 3; P.L. 2002, ch. 280, § 3.)



Chapter 28-33-17 - Weekly compensation for total incapacity  Permanent total disability  Dependents' allowances.

§ 28-33-17 Weekly compensation for total incapacity  Permanent total disability  Dependents' allowances.  (a) While the incapacity for work resulting from the injury is total, the employer shall pay the injured employee a weekly compensation equal to seventy-five percent (75%) of his or her average weekly spendable base wages, earnings, or salary, as computed pursuant to the provisions of § 28-33-20. The amount may not exceed more than sixty percent (60%) of the state average weekly wage of individuals in covered employment under the provisions of the Rhode Island Employment Security Act as computed and established by the Rhode Island department of labor and training, annually, on or before May 31 of each year, under the provisions of § 28-44-6(a). Effective September 1, 1974, the maximum rate for weekly compensation for total disability shall not exceed sixty-six and two-thirds percent (66 2/3%) of the state average weekly wage as computed and established under the provisions of § 28-44-6(a). Effective September 1, 1975, the maximum rate for weekly compensation for total disability shall not exceed one hundred percent (100%) of the state average weekly wage as computed and established under the provisions of § 28-44-6(a). Effective September 1, 2007, the maximum rate for weekly compensation for total disability shall not exceed one hundred fifteen percent (115%) of the state average weekly wage as computed and established under the provisions of § 28-44-6(a). If the maximum weekly benefit rate is not an exact multiple of one dollar ($1.00), then the rate shall be raised to the next higher multiple of one dollar ($1.00).

(2) The average weekly wage computed and established under § 28-44-6(a) is applicable to injured employees whose injury occurred on or after September 1, 2000, and shall be applicable for the full period during which compensation is payable.

(3) "Spendable earnings" means the employee's gross average weekly wages, earnings, or salary, including any gratuities reported as income, reduced by an amount determined to reflect amounts which would be withheld from the wages, earnings, or salary under federal and state income tax laws, and under the Federal Insurance Contributions Act (FICA), 26 U.S.C. § 3101 et seq., relating to social security and Medicare taxes. In all cases, it is to be assumed that the amount withheld would be determined on the basis of expected liability of the employee for tax for the taxable year in which the payments are made without regard to any itemized deductions but taking into account the maximum number of personal exemptions allowable.

(ii) Each year, the director shall publish tables of the average weekly wage and seventy-five percent (75%) of spendable earnings that are to be in effect on May 10. These tables shall be conclusive for the purposes of converting an average weekly wage into seventy-five percent (75%) of spendable earnings. In calculating spendable earnings the director shall have discretion to exempt funds assigned to third parties by order of the family court pursuant to § 8-10-3 and funds designated for payment of liens pursuant to § 28-33-27 upon submission of supporting evidence.

(b) In the following cases, it shall for the purpose of this section be that the injury resulted in permanent total disability:

(i) The total and irrecoverable loss of sight in both eyes or the reduction to one-tenth (1/10th) or less of normal vision with glasses;

(ii) The loss of both feet at or above the ankle;

(iii) The loss of both hands at or above the wrist;

(iv) The loss of one hand and one foot;

(v) An injury to the spine resulting in permanent and complete paralysis of the legs or arms; and

(vi) An injury to the skull resulting in incurable imbecility or insanity.

(2) In all other cases, total disability shall be determined only if, as a result of the injury, the employee is physically unable to earn any wages in any employment; provided, that in cases where manifest injustice would otherwise result, total disability shall be determined when an employee proves, taking into account the employee's age, education, background, abilities, and training, that he or she is unable on account of his or her compensable injury to perform his or her regular job and is unable to perform any alternative employment. The court may deny total disability under this subsection without requiring the employer to identify particular alternative employment.

(c) Where the employee has persons conclusively presumed to be dependent upon him or her or in fact so dependent, the sum of fifteen dollars ($15.00) shall be added to the weekly compensation payable for total incapacity for each person wholly dependent on the employee, except that the sum of forty dollars ($40.00) shall be added for those receiving benefits under § 28-33-12, but in no case shall the aggregate of those amounts exceed eighty percent (80%) of the average weekly wage of the employee, except that there shall be no limit for those receiving benefits under § 28-33-12.

(2) The dependency allowance shall be in addition to the compensation benefits for total disability otherwise payable under the provisions of this section. The dependency allowance shall be increased if the number of persons dependent upon the employee increases during the time that weekly compensation benefits are being received.

(3) For the purposes of this section the following persons shall be conclusively presumed to be wholly dependent for support upon an employee:

(i) A wife upon a husband with whom she is living at the time of his injury, but only while she is not working for wages during her spouse's total disability.

(ii) A husband upon a wife with whom he is living at the time of her injury, but only while he is not working for wages during his spouse's total disability.

(iii) Children under the age of eighteen (18) years, or over that age but physically or mentally incapacitated from earning, if living with the employee, or, if the employee is bound or ordered by law, decree, or order of court, or by any other lawful requirement, to support the children, although living apart from them. Provided, that the payment of dependency benefits to a dependent child over the age of eighteen (18) years shall continue as long as that child is satisfactorily enrolled as a full-time student in an educational institution or an educational facility duly accredited or approved by the appropriate state educational authorities at the time of enrollment. Those payments shall not be continued beyond the age of twenty-three (23) years. "Children," within the meaning of this paragraph, also includes any children of the injured employee conceived but not born at the time of the employee's injury, and the compensation provided for in this section shall be payable on account of any such children from the date of their birth.

(d) "Dependents," as provided in this section, does not include the spouse of the injured employee except as provided in paragraphs (c)(3)(i) and (ii) of this section. In all other cases questions of dependency shall be determined in accordance with the facts as the facts may be at the time of the injury.

(e) The court or any of its judges may in its or his or her discretion order the insurer or self-insurer to make payment of the nine dollars ($9.00) or fifteen dollars ($15.00) for those receiving benefits under § 28-33-12 directly to the dependent.

(f) Where any employee's incapacity is total and has extended beyond fifty-two (52) weeks, regardless of the date of injury, payments made to all totally incapacitated employees shall be increased as of May 10, 1991, and annually on the tenth of May after that as long as the employee remains totally incapacitated. The increase shall be by an amount equal to the total percentage increase in annual consumer price index, United States city average for urban wage earners and clerical workers, as formulated and computed by the bureau of labor statistics of the United States Department of Labor for the period of March 1 to February 28 each year.

(2) If the employee is subsequently found to be only partially incapacitated, the weekly compensation benefit paid to the employee shall be equal to the payment in effect prior to his or her most recent cost of living adjustment.

(3) "Index" as used in this section refers to the consumer price index, United States city average for urban wage earners, clerical workers, as that index is formulated and computed by the Bureau of Labor Statistics of the United States Department of Labor.

(4) The May 10, 1991 increase shall be based upon the total percentage increase, if any, in the annual consumer price index for the period of March 1, 1990 to February 28, 1991. Thereafter, increases shall be made on May 10 annually, based upon the percentage increase, if any, in the index for the period March 1 to February 28.

(5) The computations in this section shall be made by the director of labor and training and promulgated to insurers and employers making payments required by this section. Increases shall be paid by insurers and employers without further order of the court. If payment payable under this section is not paid within fourteen (14) days after the employer or insurer has been notified or it becomes due, whichever is later, there shall be added to the unpaid payment an amount equal to twenty percent (20%) of that amount, which shall be paid at the same time as, but in addition to the payment.

(6) This section applies only to payment of weekly indemnity benefits to employees as described in subdivision (1) of this subsection, and does not apply to specific compensation payments for loss of use or disfigurement or payment of dependency benefits or any other benefits payable under the Workers' Compensation Act.

(7) Notwithstanding any other provision of the general law or public laws to the contrary, any employee of the state of Rhode Island who is receiving workers' compensation benefits for total incapacity, as a result of brain injury due to a violent assault, on or before July 19, 2005, shall be entitled to receive the health insurance benefit he or she was entitled to at the time of the injury for the duration of the total incapacity or until said employee and his or her spouse are both eligible for Medicare.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 10; P.L. 1919, ch. 1795, § 1; P.L. 1921, ch. 2095, § 5; G.L. 1923, ch. 92, art. 2, § 10; P.L. 1936, ch. 2290, § 6; G.L. 1938, ch. 300, art. 2, § 10; P.L. 1942, ch. 1246, § 1; P.L. 1949, ch. 2269, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-17; P.L. 1960, ch. 168, § 1; P.L. 1961, ch. 123, § 1; P.L. 1963, ch. 45, § 1; P.L. 1966, ch. 130, § 1; P.L. 1969, ch. 148, § 1; P.L. 1974, ch. 271, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 372, § 1; P.L. 1986, ch. 507, § 7; P.L. 1987, ch. 305, § 1; P.L. 1989, ch. 60, § 1; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1992, ch. 31, § 5; P.L. 1993, ch. 474, § 1; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 2000, ch. 491, § 4; P.L. 2002, ch. 119, § 3; P.L. 2002, ch. 280, § 3; P.L. 2005, ch. 342, § 6; P.L. 2005, ch. 403, § 6; P.L. 2006, ch. 605, § 1; P.L. 2006, ch. 610, § 1.)



Chapter 28-33-17.1 - Employees not entitled to compensation.

§ 28-33-17.1 Employees not entitled to compensation.  (a) An employee shall not be entitled to compensation under chapters 29  38 of this title for any period during which the employee was gainfully employed or found capable of gainful employment at an average weekly wage equal to or in excess of the pre-injury average weekly wage, exclusive of overtime, which he or she was earning at the time of his or her injury, notwithstanding an existing agreement or decree to the contrary.

(b) In the event that any employer or insurer makes payment of compensation benefits to an employee during any period during which the employee was not entitled to be paid in accordance with subsection (a) of this section, the employer shall be entitled to credit for any payment of compensation made during that period of employment against future compensation benefits payable directly to the employee.

(c) An employee shall also not be entitled to compensation under chapters 29  38 of this title for any period during which the employee was imprisoned as a result of a conviction of a criminal offense. Where the disposition of criminal charges results in a conviction and includes credit for time-served, such that the time served becomes a period served as the result of a conviction, the employee shall not be entitled to compensation for that period. If payments were made to the employee for that period, prior to the disposition of the charges, the employer/insurer shall be entitled to a credit for the payments as against any future entitlement to benefits.

History of Section.
(P.L. 1978, ch. 232, § 1; P.L. 1981, ch. 340, § 1; P.L. 1992, ch. 31, § 5; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 2000, ch. 491, § 11.)



Chapter 28-33-17.2 - Employee's affirmative duty to report earnings  Penalties for failure to provide earnings report  Civil and criminal liability.

§ 28-33-17.2 Employee's affirmative duty to report earnings  Penalties for failure to provide earnings report  Civil and criminal liability.  (a) It is the intent of the legislature that the costs resulting from fraud and abuse in the workers' compensation system be arrested. In order to discourage potential abusers, employees must be aware of the affirmative duty to report earnings and the penalties for any fraud or abuse must be severe and certain.

(b) Any employee entitled to receive weekly workers' compensation benefits shall have an affirmative duty to report those earnings, including wages or salary remuneration paid for personal services, commissions, and bonuses, including the cash value of all remuneration payable in any medium other than cash, earned from self-employment or from any employer other than the employer in whose employ he or she was injured, so that compensation benefits may be properly computed.

(c) The department of labor and training, employer, or insurer shall notify any employee receiving weekly workers' compensation benefits, on forms prescribed by the department, of that employee's affirmative duty to report earnings and shall specifically notify the employee that a failure to report earnings may subject him or her to civil or criminal liability.

(2) The notice by the employer or insurer may be satisfied by printing the notice on the employee payee statement (check stub) portion of indemnity checks sent to the employee.

(d) Any employee entitled to weekly workers' compensation benefits for any period of time shall, upon written request of the employer or insurer, provide at reasonable intervals to the employer or insurer an earnings report, on forms prescribed by the department, advising the employer or insurer of the exact amount of earnings for each week of his or her entitlement to benefits or advising that no earnings were received for particular weeks, so that the employer or insurer may properly compute the amount of benefits due to the employee.

(e) If any employee refuses to submit an earnings report upon request by the employer or insurer his or her rights to compensation may be suspended and his or her compensation during that period of suspension may be forfeited.

(f) Where any employee is found to be entitled to benefits in excess of fifty-two (52) weeks pursuant to a decision resulting in the entry of an order or decree, he or she shall submit an earnings report as described in subsection (d) of this section. In these cases, the employer or insurer must pay benefits within seven (7) days of receipt of the earnings report; provided, that no petition to enforce shall be allowed nor any penalty for late payment awarded unless payments were not made within seven (7) days after the earnings report has been provided.

(g) The employer or insurer shall be entitled to recover overpayments made to any employee as a result of a violation of the employee's duty to report earnings by any of the following means:

(1) Upon petition and order of the workers' compensation court to suspend the employer's obligation to pay weekly benefits.

(2) By civil action in the district or superior court. Costs and counsel fees for the action may be awarded to the employer or insurer.

(h) Any employee who by any fraudulent means obtains or attempts to obtain workers' compensation benefits, whether by failure to report earnings, falsification of the earnings report document, or intentional misrepresentation, may forfeit the right to any future weekly workers' compensation benefits as determined by the workers' compensation court.

(i) Any employee who by any fraudulent means obtains or attempts to obtain workers' compensation benefits to which he or she was not entitled, whether by failure to report earnings, falsification of the earnings report, or intentional misrepresentation, shall be deemed guilty of larceny pursuant to § 11-41-4 or other pertinent criminal statutes of the state of Rhode Island. Each occurrence shall constitute a separate and distinct offense.

(j) The administrator of the workers' compensation court, any workers' compensation judge, or any representative of an employer may be the party complainant to any complaint and warrant brought to invoke the criminal penalties provided for in this section, and the party complainant shall, except for the representative of the employer, be exempt from giving surety for costs in the action.

(k) All criminal actions for any violation of this section shall be prosecuted by the attorney general.

(l) Where any employer or insurer intentionally and unreasonably utilizes the earnings report required by subsection (d) of this section in order to harass an employee or delay payment of benefits to an employee, a penalty of twenty percent (20%) shall be added to all amounts of weekly compensation benefits due and owing.

History of Section.
(P.L. 1990, ch. 279, § 1; P.L. 1990, ch. 332, art. 3, § 1; P.L. 1992, ch. 31, § 5; P.L. 1993, ch. 119, § 1.)



Chapter 28-33-17.3 - Fraud and abuse.

§ 28-33-17.3 Fraud and abuse.  (a) The workers' compensation court is authorized and directed to impose sanctions and penalties necessary to maintain the integrity of and to maintain the high standards of professional conduct in the workers' compensation system. All pleadings related to proceedings under chapters 29  38 of this title shall be considered an attestation by counsel that valid grounds exist for the position taken and that the pleading is not interposed for delay.

(2) If any judge determines that any proceedings have been brought, prosecuted, or defended by an employer, insurer, or their counsel without reasonable grounds, then:

(i) The whole cost of the proceedings shall be assessed upon the employer, insurer, or counsel, whoever is responsible; and

(ii) If a subsequent order requires that additional compensation be paid, a penalty of double the amount of retroactive benefits ordered shall be paid to the employee and the penalty shall not be included in any formula utilized to establish premium rates for workers' compensation insurance.

(3) If any judge determines that any proceedings have been brought or defended by an employee or his or her counsel without reasonable grounds, the whole cost of the proceedings shall be assessed against the employee or counsel, whoever is responsible.

(4) The court shall determine whether an action or defense is frivolous or conduct giving rise to the action or defense was unreasonable. Where the amount at issue is less than the actual attorneys' fees of the parties combined, the court shall exercise particular vigilance. Nothing in this subsection, however, is intended to discourage prompt payment in full of all amounts required to be paid.

(5) The appropriate body with professional disciplinary authority over the attorney shall be notified of the action.

(b) It is unlawful to do any of the following:

(i) Make or cause to be made any knowingly false or fraudulent material statement or material representation for the purpose of obtaining or denying any compensation;

(ii) Present or cause to be presented any knowingly false or fraudulent written or oral material statement in support of, or in opposition to, any claim for compensation or petition regarding the continuation, termination, or modification of benefits;

(iii) Knowingly assist, aid and abet, solicit, or conspire with any person who engages in an unlawful act under this section;

(iv) Make or cause to be made any knowingly false or fraudulent statements with regard to entitlement to benefits with the intent to discourage an injured worker from claiming benefits or pursuing a claim;

(v) Willfully misrepresent or fail to disclose any material fact in order to obtain workers' compensation insurance at less than the proper rate for the insurance including, but not limited to, intentionally misleading or failing to disclose information to an insurer regarding the appropriate rate classification of an employee;

(vi) Willfully fail to provide a lower rate adjustment favorable to an employer as required by an approved experience rating plan or regulations promulgated by the insurance commissioners;

(vii) Willfully fail to report or provide false or misleading information regarding ownership changes as required by an approved experience rating plan or regulations promulgated by the insurance commissioner; or

(viii) Knowingly assist, aid and abet, solicit or conspire to coerce an employee to willfully misrepresent an employee's status as a shareholder, director or officer of a corporation, or as a member or manager of a limited liability company, or as a partner, in a general or, limited partnership, registered limited liability partnership or a registered limited liability limited partnership, or as an independent contractor for the purpose of avoiding the inclusion of that or other employees in a workers' compensation insurance application, renewal or both.

(2) For the purposes of this section, "Statement" includes, but is not limited to, any endorsement of a benefit check, application for insurance coverage, oral or written statement, proof of injury, bill for services, diagnosis, prescription, hospital or provider records, x-rays, test results, or other documentation offered as proof of, or in the absence of, a loss, injury, or expense.

(3) If it is determined that any person concealed or knowingly failed to disclose that which is required by law to be revealed, knowingly gave or used perjured testimony or false evidence, knowingly made a false statement of fact, participated in the creation or presentation of evidence which he or she knows to be false, or otherwise engaged in conduct in violation of subdivision (1) of this subsection, that person shall be subject in criminal proceedings to a fine and/or penalty not exceeding fifty thousand dollars ($50,000), or double the value of the fraud, whichever is greater, or by imprisonment up to five (5) years in state prison or both.

(4) There shall be a general amnesty until July 1, 1992 for any person receiving compensation under chapters 29  38 of this title, to the extent compensation has been voluntarily reduced or relinquished by the employee prior to that date.

(c) The director of labor and training shall establish a form, in consultation with the attorney general, to be sent to all workers who are presently receiving benefits and those for whom first reports of injury are filed in the future which shall give the employee notice that the endorsement of a benefit check sent pursuant to § 28-35-39 is the employee's affirmation that he or she is qualified to receive benefits under the Workers' Compensation Act. The insurers and self-insured employers are directed to send the form to all workers receiving benefits.

(d) Any employer, or in any case where the employer is a corporation, the president, vice president, secretary, treasurer, and other officers of the corporation, or in any case where the employer is a limited liability company, the managers, and the managing members or in any case where the employer is a general partnership or a registered limited liability partnership, or in the case where the employer is a limited partnership or a registered limited liability limited partnership, the partners, that are found to have violated this section or § 28-36-15, shall be guilty of a felony for failure to secure and maintain compensation, and upon conviction, shall be subject to imprisonment of up to two (2) years, a fine not exceeding ten thousand dollars ($10,000), or both. In any case where the employer is a corporation, the president, vice president, secretary, treasurer, and other officers of the corporation, shall be severally liable for the fine or subject to imprisonment, or both. In any case where the employer is a limited liability company, the managers and managing members shall be severally liable for the fine or subject to imprisonment, or both. In any case where the employer is a partnership or a registered limited liability partnership, the partners shall be severally liable for the fine or subject to imprisonment, or both. In any case where the employer is a limited partnership or a registered limited liability limited partnership, the general partners shall be severally liable for the fine or subject to imprisonment, or both.

History of Section.
(P.L. 1992, ch. 31, § 7; P.L. 1994, ch. 101, § 4; P.L. 1994, ch. 401, § 5; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 2000, ch. 109, § 34; P.L. 2000, ch. 491, § 4; P.L. 2003, ch. 388, § 3; P.L. 2003, ch. 395, § 3; P.L. 2004, ch. 273, § 3; P.L. 2004, ch. 293, § 3; P.L. 2005, ch. 342, § 2; P.L. 2005, ch. 403, § 2.)



Chapter 28-33-18 - Weekly compensation for partial incapacity.

§ 28-33-18 Weekly compensation for partial incapacity.  (a) While the incapacity for work resulting from the injury is partial, the employer shall pay the injured employee a weekly compensation equal to seventy-five percent (75%) of the difference between his or her spendable average weekly base wages, earnings, or salary before the injury as computed pursuant to the provisions of § 28-38-20, and his or her spendable weekly wages, earnings, salary, or earnings capacity after that, but not more than the maximum weekly compensation rate for total incapacity as set forth in § 28-33-17. The provisions of this section are subject to the provisions of § 28-33-18.2.

(b) For all injuries occurring on or after September 1, 1990, where an employee's condition has reached maximum medical improvement and the incapacity for work resulting from the injury is partial, while the incapacity for work resulting from the injury is partial, the employer shall pay the injured employee a weekly compensation equal to seventy percent (70%) of the weekly compensation rate as set forth in subsection (a) of this section. The court may, in its discretion, take into consideration the performance of the employee's duty to actively seek employment in scheduling the implementation of the reduction. The provisions of this subsection are subject to the provisions of § 28-33-18.2.

(c) Earnings capacity determined from degree of functional impairment pursuant to § 28-29-2(3) shall be determined as a percentage of the whole person based on the Sixth (6th) edition of the American Medical Association Guides To The Value Of Permanent Impairment. Earnings capacity shall be calculated from the percentage of impairment as follows:

(i) For impairment of five percent (5%) or less, earnings capacity shall be calculated so as to extinguish one hundred percent (100%) of weekly benefits.

(ii) For impairment of twenty-five percent (25%) or less, but greater than five percent (5%), earnings capacity shall be calculated so as to extinguish one hundred percent (100%) less the percent of impairment of weekly benefits.

(iii) For impairment of fifty percent (50%) or less, but greater than twenty-five percent (25%), earnings capacity shall be calculated so as to extinguish one hundred percent (100%) less one point two five (1.25) times the percent of impairment of weekly benefits.

(iv) For impairment of sixty-five percent (65%) or less, but greater than fifty percent (50%), earnings capacity shall be calculated so as to extinguish one hundred percent (100%) less one point five (1.5) times the percent of impairment of weekly benefits.

(2) An earnings capacity adjustment under this section shall be applicable only when the employee's condition has reached maximum medical improvement under § 28-29-2(3)(ii) and benefits are subject to adjustment pursuant to subsection (b) of this section.

(d) In the event partial compensation is paid, in no case shall the period covered by the compensation be greater than three hundred and twelve (312) weeks. In the event that compensation for partial disability is paid under this section for a period of three hundred and twelve (312) weeks, the employee's right to continuing weekly compensation benefits shall be determined pursuant to the terms of § 28-33-18.3. At least twenty-six (26) weeks prior to the expiration of the period, the employer or insurer shall notify the employee and the director of its intention to terminate benefits at the expiration of three hundred and twelve (312) weeks and advise the employee of the right to apply for a continuation of benefits under the terms of § 28-33-18.3. In the event that the employer or insurer fails to notify the employee and the director as prescribed, the employer or insurer shall continue to pay benefits to the employee for a period equal to twenty-six (26) weeks after the date the notice is served on the employee and the director.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 11; G.L. 1923, ch. 92, art. 2, § 11; P.L. 1936, ch. 2290, § 6; P.L. 1936, ch. 2358, § 6; G.L. 1938, ch. 300, art. 2, § 11; P.L. 1942, ch. 1246, § 1; P.L. 1950, ch. 2628, § 1; P.L. 1954, ch. 3297, § 1; P.L. 1956, ch. 3784, § 1; G.L. 1956, § 28-33-18; P.L. 1968, ch. 92, § 1; P.L. 1969, ch. 146, § 1; P.L. 1974, ch. 270, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1984, ch. 142, § 8; art. 6, P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1990, ch. 332, art. 4, § 1; P.L. 1992, ch. 31, § 5; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 1999, ch. 216, § 6; P.L. 1999, ch. 384, § 6; P.L. 2008, ch. 377, § 2; P.L. 2010, ch. 95, § 2; P.L. 2010, ch. 121, § 2.)



Chapter 28-33-18.1 - Employees not entitled to compensation for total incapacity.

§ 28-33-18.1 Employees not entitled to compensation for total incapacity.  (a) An employee shall not be entitled to be paid compensation for total incapacity under chapters 29  38 of this title for any period during which the employee was gainfully employed at an average weekly wage less than that which he or she was earning at the time of his or her injury notwithstanding an existing agreement or decree to the contrary. In that instance, an employee shall be entitled to benefits as provided in § 28-33-18.

(b) In the event that an employer or insurer has made payment of compensation benefits to an employee during any period during which the employee was not entitled to be paid in accordance with subsection (a) of this section, the employer shall be entitled to credit for any payment of compensation made during that period of employment against future compensation benefits payable directly to the employee.

History of Section.
(P.L. 1978, ch. 232, § 1.)



Chapter 28-33-18.2 - Suitable alternative employment.

§ 28-33-18.2 Suitable alternative employment.  (a) When an employee has sustained an injury which entitles the employee to receive benefits pursuant to § 28-33-18 or 28-34-3, the employee may become capable of suitable alternative employment as determined by the workers' compensation court, or may be offered suitable alternative employment as agreed to by the employee and employer with written notice to the director. The employer or insurer shall pay an injured employee that accepts suitable alternative employment a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of the difference between the employee's average weekly wage, earnings or salary before the injury and his or her weekly wages, earnings or salary from the suitable alternative employment.

(b) The acceptance of suitable alternative employment shall not be mandatory if it results in the inequitable forfeiture or loss of seniority with the employer or a monetary benefit or other substantial benefit including, but not limited to, vested pension and/or profit sharing contributions, arising from the employment relationship.

(c) If suitable alternative employment as determined by the workers' compensation court has been offered to the employee and the employee has refused to accept the employment, then the workers' compensation court shall, in fixing the amount of compensation payable subsequent to the refusal, treat earnings capacity as post injury earnings, requiring the employer or insurer to pay the injured employee a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of the difference between the employee's average weekly wage, earnings, or salary before the injury and the weekly earning capacity. In no case shall increases in payments made to an injured employee pursuant to § 28-33-18.3(b)(1) or 28-33-17(f) be considered in the calculation of the weekly compensation due pursuant to this section. The fact that the employee is undergoing rehabilitation does not by itself exempt the employee from the provisions of this subsection.

(d) If the suitable alternative employment is terminated by the employer for reasons other than misconduct by the employee, the injured employee shall be entitled to be compensated from the employer in whose employ he or she was injured at the rate to which the employee was entitled prior to acceptance of the employment after notice by the employee to the employer in whose employ he or she was injured. The payments shall be made no later than fourteen (14) days after the notice. If suitable alternative employment is terminated by the employer for misconduct of the employee, or by the employee, the compensation payable to the employee shall not exceed that payable during continuance of suitable alternative employment. Upon request to the workers' compensation court, the employee shall have the right to a determination as to whether or not the termination was justified. Any employee who accepts suitable alternative employment with his or her employer of record shall continue to maintain the seniority status and all rights incidental to it that the employee enjoyed prior to his or her injury, except that these rights shall not exceed the current rights of a similar employee with equal seniority.

History of Section.
(P.L. 1982, ch. 32, art. 1, § 7; P.L. 1984, ch. 142, art. 6, § 8; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1987, ch. 391, § 1; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1992, ch. 31, § 5; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4.)



Chapter 28-33-18.3 - Continuation of benefits  Partial incapacity.

§ 28-33-18.3 Continuation of benefits  Partial incapacity.  (a) For all injuries occurring on or after September 1, 1990, in those cases where the employee has received a notice of intention to terminate partial incapacity benefits pursuant to § 28-33-18, the employee or his or her duly authorized representative may file with the workers' compensation court a petition for continuation of benefits on forms prescribed by the workers' compensation court. In any proceeding before the workers' compensation court on a petition for continuation of partial incapacity benefits, where the employee demonstrates by a fair preponderance of the evidence that his or her partial incapacity poses a material hindrance to obtaining employment suitable to his or her limitation, partial incapacity benefits shall continue. For injuries on and after July 1, 2012, "material hindrance" is defined to include only compensable injuries causing a greater than sixty-five percent (65%) degree of functional impairment and/or disability. Any period of time for which the employee has received benefits for total incapacity shall not be included in the calculation of the three hundred and twelve (312) week period.

(2) The provisions of this subsection apply to all injuries from Sept. 1, 1990, to July 1, 2012.

(b) Where any employee's incapacity is partial and has extended for more than three hundred and twelve (312) weeks and the employee has proved an entitlement to continued benefits under subsection (a) of this section, payments made to these incapacitated employees shall be increased annually on the tenth (10th) day of May thereafter so long as the employee remains incapacitated. The increase shall be by an amount equal to the total percentage increase in the annual consumer price index, United States city average for urban wage earners and clerical workers, as formulated and computed by the Bureau of Labor Statistics of the United States Department of Labor for the period of March 1 to February 28 each year.

(2) "Index" as used in this section refers to the consumer price index, United States city average for urban wage earners and clerical workers, as that index was formulated and computed by the Bureau of Labor Statistics of the United States Department of Labor.

(3) The annual increase shall be based upon the percentage increase, if any, in the consumer price index for the month of a given year, over the index for February, the previous year. Thereafter, increases shall be made on May 10 annually, based upon the percentage increase, if any, in the consumer price index for the period of March 1 to February 28.

(4) The computations in this section shall be made by the director of labor and training and promulgated to insurers and employers making payments required by this section. Increases shall be paid by insurers and employers without further order of the court. If payment payable under this section is not mailed within fourteen (14) days after the employer or insurer has been notified by publication in a newspaper of general circulation in the state it becomes due, there shall be added to the unpaid payment an amount equal to twenty percent (20%) of it, to be paid at the same time as but in addition to the payment.

(5) This section applies only to payment of weekly indemnity benefits to employees as described in subdivision (1) of this subsection, and does not apply to specific compensation payments for loss of use or disfigurement or payment of dependency benefits or any other benefits payable under the Workers' Compensation Act.

(c) No petitions for commutation shall be allowed or entertained in those cases where an employee is receiving benefits pursuant to this section.

History of Section.
(P.L. 1990, ch. 332, art. 4, § 2; P.L. 1991, ch. 206, § 4; P.L. 1992, ch. 31, § 5; P.L. 1993, ch. 474, § 1; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 1999, ch. 216, § 6; P.L. 1999, ch. 384, § 6; P.L. 2000, ch. 109, § 34; P.L. 2000, ch. 491, § 4; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4; P.L. 2002, ch. 119, § 3; P.L. 2002, ch. 280, § 3; P.L. 2003, ch. 388, § 3; P.L. 2003, ch. 395, § 3; P.L. 2004, ch. 273, § 3; P.L. 2004, ch. 293, § 3; P.L. 2005, ch. 342, § 3; P.L. 2005, ch. 403, § 3; P.L. 2006, ch. 605, § 2; P.L. 2006, ch. 610, § 1; P.L. 2008, ch. 377, § 2; P.L. 2010, ch. 95, § 2; P.L. 2010, ch. 121, § 2.)



Chapter 28-33-19 - Additional compensation for specific injuries.

§ 28-33-19 Additional compensation for specific injuries.  (a) In case of the following specified injuries there shall be paid in addition to all other compensation provided for in chapters 29 to 38 of this title a weekly payment equal to one-half (1/2) of the average weekly earnings of the injured employee, but in no case more than ninety dollars ($90.00) nor less than forty-five dollars ($45.00) per week. In case of the following specified injuries that occur on or after January 1, 2012, there shall be paid in addition to all other compensation provided for in chapters 29 to 38 of this title a weekly payment equal to one-half (1/2) of the average weekly earnings of the injured employee, but in no case more than one hundred eighty dollars ($180) nor less than ninety dollars ($90.00) per week. Payment made under this section shall be made in a one time payment unless the parties otherwise agree. Payment shall be mailed within fourteen (14) days of the entry of a decree, order, or agreement of the parties:

(i) For the loss by severance of both hands at or above the wrist, or for the loss of the arm at or above the elbow or for the loss of the leg at or above the knee, or both feet at or above the ankle, or of one hand and one foot, or the entire and irrecoverable loss of the sight of both eyes, or the reduction to one-tenth ( 1/10) or less of normal vision with glasses, for a period of three hundred twelve (312) weeks; provided, that for the purpose of this chapter the Snellen chart reading 20/200 shall equal one-tenth ( 1/10) of normal vision or a reduction of ninety percent (90%) of the vision. Additionally, any loss of visual performance including, but not limited to, loss of binocular vision, other than direct visual acuity may be considered in evaluating eye loss;

(ii) For the loss by severance of either arm at or above the elbow, or of either leg at or above the knee, for a period of three hundred twelve (312) weeks;

(iii) For the loss by severance of either hand at or above the wrist for a period of two hundred forty-four (244) weeks;

(iv) For the entire and irrecoverable loss of sight of either eye, or the reduction to one-tenth ( 1/10) or less of normal vision with glasses, or for loss of binocular vision for a period of one hundred sixty (160) weeks;

(v) For the loss by severance of either foot at or above the ankle, for a period of two hundred five (205) weeks;

(vi) For the loss by severance of the entire distal phalange of either thumb for a period of thirty-five (35) weeks; and for the loss by severance at or above the second joint of either thumb, for a period of seventy-five (75) weeks;

(vii) For the loss by severance of one phalange of either index finger, for a period of twenty-five (25) weeks; for the loss by severance of at least two (2) phalanges of either index finger, for a period of thirty-two (32) weeks; for the loss by severance of at least three (3) phalanges of either index finger, for a period of forty-six (46) weeks;

(viii) For the loss by severance of one phalange of the second finger of either hand, for a period of sixteen (16) weeks; for the loss by severance of two (2) phalanges of the second finger of either hand, for a period of twenty-two (22) weeks; for the loss by severance of three (3) phalanges of the second finger on either hand, for a period of thirty (30) weeks;

(ix) For the loss by severance of one phalange of the third finger of either hand, for a period of twelve (12) weeks; for the loss by severance of two (2) phalanges of the third finger of either hand, for a period of eighteen (18) weeks; for the loss by severance of three (3) phalanges of a third finger of either hand, for a period of twenty-five (25) weeks;

(x) For the loss by severance of one phalange of the fourth finger of either hand, for a period of ten (10) weeks; for the loss by severance of two (2) phalanges of the fourth finger of either hand, for a period of fourteen (14) weeks; for the loss by severance of three (3) phalanges of a fourth finger of either hand, for a period of twenty (20) weeks;

(xi) For the loss by severance of one phalange of the big toe on either foot, for a period of twenty (20) weeks; for the loss by severance of two (2) phalanges of the big toe of either foot, for a period of thirty-eight (38) weeks; for the loss by severance at or above the distal joint of any other toe than the big toe, for a period of ten (10) weeks for each such toe;

(xii) For partial loss by severance for any of the injuries specified in paragraphs (1)(i)  (1)(xi) of this subsection, proportionate benefits shall be paid for the period of time that the partial loss by severance bears to the total loss by severance.

(2) Where any bodily member or portion of it has been rendered permanently stiff or useless, compensation in accordance with the above schedule shall be paid as if the member or portion of it had been completely severed; provided, that if the stiffness or uselessness is less than total, then compensation shall be paid for that period of weeks in proportion to the applicable period where the member or portion of it has been completely severed as the instant percentage of stiffness or uselessness bears to the total stiffness or total uselessness of the bodily members or portion of them.

(3) In case of the following specified injuries there shall be paid in addition to all other compensation provided for in chapters 29  38 under this title a weekly payment equal to one-half ( 1/2) of the average weekly earnings of the injured employee, but in no case more than ninety dollars ($90.00) nor less than forty-five dollars ($45.00) per week. Payment under this subsection shall be made in a one time payment unless the parties otherwise agree. Payment shall be mailed within fourteen (14) days of the entry of a decree, order, or agreement of the parties:

(i) For permanent disfigurement of the body the number of weeks may not exceed five hundred (500) weeks, which sum shall be payable in a one time payment within fourteen (14) days of the entry of a decree, order, or agreement of the parties in addition to all other sums under this section wherever it is applicable.

(4) Loss of hearing due to industrial noise is recognized as an occupational disease for purposes of chapters 29  38 of this title and occupational deafness is defined to be a loss of hearing in one or both ears due to prolonged exposure to harmful noise in employment. Harmful noise means sound capable of producing occupational deafness.

(ii) Hearing loss shall be evaluated pursuant to protocols established by the workers' compensation medical advisory board. All treatment consistent with this subsection shall be consistent with the protocols established by the workers' compensation medical advisory board subject to § 28-33-5.

(iii) If the employer has conducted baseline screenings within one (1) year of exposure to harmful noise to evaluate the extent of an employee's pre-existing hearing loss, the causative factor shall be apportioned based on the employee's pre-existing hearing loss and subsequent occupational hearing loss, and the compensation payable to the employee shall only be that portion of the compensation related to the present work-related exposure.

(iv) There shall be payable as permanent partial disability for total occupational deafness of one ear, seventy-five (75) weeks of compensation; for total occupational deafness of both ears, two hundred forty-four (244) weeks of compensation; for partial occupational deafness in one or both ears, compensation shall be paid for any periods that are proportionate to the relation which the hearing loss bears to the amount provided in this subdivision for total loss of hearing in one or both ears, as the case may be. For the complete loss of hearing for either ear due to external trauma or by other mechanism, acuity loss shall be paid pursuant to this subsection.

(v) No benefits shall be granted for tinnitus, psychogenic hearing loss, congenital hearing loss, recruitment or hearing loss above three thousand (3,000) hertz.

(vi) The provisions of this subsection and the amendments insofar as applicable to hearing loss shall be operative as to any occupational hearing loss that occurs on or after September 1, 2003, except for acuity hearing loss related to a single event which shall become effective upon passage.

(vii) If previous hearing loss, whether occupational or not, is established by an audiometric examination or other competent evidence, whether or not the employee was exposed to assessable noise exposure within one year preceding the test, the employer is not liable for the previous loss, nor is the employer liable for a loss for which compensation has previously been paid or awarded. The employer is liable only for the difference between the percent of occupational hearing loss determined as of the date of the audiometric examination conducted by a certified audiometric technician using an audiometer which meets the specifications established by the American National Standards Institute (ANSI 3.6-1969, ri973) used to determine occupational hearing loss and the percentage of loss established by the baseline audiometric examination. An amount paid to an employee for occupational hearing loss by any other employer shall be credited against compensation payable by the subject employer for the hearing loss. The employee shall not receive in the aggregate greater compensation from all employers for occupational hearing loss than that provided in this section for total occupational hearing loss. A payment shall not be paid to an employee unless the employee has worked in excessive noise exposure employment for a total period of at least one hundred eighty (180) days for the employer for whom compensation is claimed.

(viii) No claim for occupational deafness may be filed until six (6) months separation from the type of noisy work for the last employer in whose employment the employee was at any time during the employment exposed to harmful noise.

(ix) The total compensation due for hearing loss is recovered from the employer who last employed the employee in whose employment the employee was last exposed to harmful noise and the insurance carrier, if any, on the risk when the employee was last so exposed, and if the occupational hearing loss was contracted while the employee was in the employment of a prior employer, and there was no baseline testing by the last employer, the employer and insurance carrier which is made liable for the total compensation as provided by this section may petition the worker's compensation court for an apportionment of the compensation among the several employers which since the contraction of the hearing loss have employed the employee in a noisy environment.

(b) Where payments are required to be made under more than one clause of this section, payments shall be made in a one time payment unless the parties otherwise agree. Payment shall be mailed within fourteen (14) days of the entry of a decree, order, or agreement of the parties.

(c) Payments pursuant to this section, except paragraph (a)(3)(ii) of this section, shall be made only after an employee's condition as relates to loss of use has reached maximum medical improvement as defined in § 28-29-2(8) and as found pursuant to § 28-33-18(b).

History of Section.
(P.L. 1912, ch. 831, art. 2, § 12; G.L. 1923, ch. 92, art. 2, § 12; P.L. 1926, ch. 764, § 6; P.L. 1927, ch. 1058, § 1; P.L. 1936, ch. 2290, § 7; G.L. 1938, ch. 300, art. 2, § 12; P.L. 1941, ch. 1056, § 1; P.L. 1947, ch. 1941, § 1; P.L. 1947, ch. 1942, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-19; P.L. 1958, ch. 119, § 1; P.L. 1959, ch. 163, § 1; P.L. 1962, ch. 229, § 1; P.L. 1963, ch. 50, § 1; P.L. 1967, ch. 161, § 1; P.L. 1969, ch. 144, § 1; P.L. 1972, ch. 213, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 507, § 7; P.L. 1988, ch. 416, § 1; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1990, ch. 332, art. 4, § 3; P.L. 1992, ch. 31, § 5; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4; P.L. 2010, ch. 95, § 2; P.L. 2010, ch. 121, § 2.)



Chapter 28-33-20 - Computation of earnings.

§ 28-33-20 Computation of earnings.  (a) For the purposes of this chapter, the average weekly wage shall be ascertained as follows:

(1) For full-time or regular employees, by dividing the gross wages, inclusive of overtime pay; provided, that bonuses and overtime shall be averaged over the length of employment but not in excess of the preceding fifty-two (52) week period, earned by the injured worker in employment by the employer in whose service he or she is injured during the thirteen (13) calendar weeks immediately preceding the week in which he or she was injured, by the number of calendar weeks during which, or any portion of which, the worker was actually employed by that employer, including any paid vacation time. In making this computation, absence for seven (7) consecutive calendar days, although not in the same calendar week, shall be considered as absence for a calendar week. When the employment commenced otherwise than the beginning of a calendar week, the calendar week and wages earned during that week shall be excluded in making the above computation. When the employment previous to injury as provided above is computed to be less than a net period of two (2) calendar weeks, his or her weekly wage shall be considered to be equivalent to the average weekly wage prevailing in the same or similar employment at the time of injury except that when an employer has agreed to pay a certain hourly wage to the worker, then the hourly wage so agreed upon shall be the hourly wage for the injured worker and his or her average weekly wage shall be computed by multiplying that hourly wage by the number of weekly hours scheduled for full-time work by full-time employees regularly employed by the employer. Where the injured employee has worked for more than one employer during the thirteen (13) weeks immediately preceding his or her injury, his or her average weekly wages shall be calculated upon the basis of wages earned from all those employers in the period involved by totaling the gross earnings from all the employers and dividing by the number of weeks in which he or she was actually employed by any employer, in the same manner as if the employee had worked for a single employer and, except in the case of apportionment of liability among successive employers as provided in § 28-34-8, the employer in whose employ the injury was sustained shall be liable for all benefits provided by chapters 29  38 of this title. A schedule of the computation of the average weekly wage in compliance with this section shall be a necessary part of the memorandum of agreement required by § 28-35-1. Where the employer has been accustomed to paying the employee a sum to cover any special expense incurred by the employee by the nature of his or her employment, the sum paid shall not be reckoned as part of the employee's wages, earnings, or salary. The fact that an employee has suffered a previous injury or received compensation for a previous injury shall not preclude compensation for a later injury or for death; but in determining the compensation for the later injury or death, his or her average weekly wages shall be any sum that will reasonably represent his or her weekly earning capacity at the time of the later injury, in the employment in which he or she was working at that time, and shall be arrived at according to, and subject to the limitations of, the provisions of this section. In computing the average weekly wages earned subsequent to the first injury, the time worked and wages earned prior to that injury shall be excluded.

(2) In occupations that are seasonal, the "average weekly wage" means one-fifty second ( 1/52) of the total wages which the employee has earned during the twelve (12) calendar months immediately preceding the injury.

(3) "Wages of an employee working part-time" means the gross wages earned during the number of weeks so employed, or of weeks in which the employee worked, up to a maximum of twenty-six (26) calendar weeks immediately preceding the date of injury, divided by the number of weeks employed, or by twenty-six (26), as the case may be. "Part-time" means working by custom and practice under the verbal or written employment contract in force at the time of the injury, where the employee agrees to work or is expected to work on a regular basis less than twenty (20) hours per week. Wages shall be calculated as follows:

(i) For part-time employees, by dividing the gross wages, inclusive of overtime pay; provided, any bonuses and overtime shall be averaged over the length of employment but not in excess of the preceding fifty-two (52) week period, earned by the injured worker in employment by the employer in whose service he or she is injured during the twenty-six (26) consecutive calendar weeks immediately preceding the week in which he or she was injured, by the number of calendar weeks during which, or any portion of which, the worker was actually employed by that employer, including any paid vacation time. In making this computation, absence for seven (7) consecutive calendar days, although not in the same calendar week, shall be considered as absence for a calendar week. When the employment commenced otherwise than the beginning of a calendar week, the calendar week and wages earned during that week shall be excluded in making the above computation. When the employment previous to injury as provided above is computed to be less than a net period of two (2) weeks, the weekly wage shall be considered to be equivalent to the average weekly wage prevailing in the same or similar employment at the time of injury except that when an employer has agreed to pay a certain hourly wage to the worker, then the hourly wage so agreed upon shall be the hourly wage for the injured worker and his or her average weekly wage shall be computed by multiplying that hourly wage by the number of weekly hours agreed upon in the contract of hire.

(ii) In the event the injured employee had concurrent employment with one or more additional employers at the time of injury, the average weekly wage shall be calculated for the twenty-six (26) calendar weeks preceding the week in which the employee was injured upon the basis of wages earned from all those employers in the period involved by totaling the gross earnings from all the employers and dividing by the number of usable weeks the employee actually was employed by that employer, in the same manner as if the employee had worked for a single employer; provided, in the case of apportionment of liability among successive employers pursuant to § 28-34-8, the employer in whose employ the injury was sustained shall be liable for all benefits provided by chapters 29  38 of this title. In the case that the injured employee's other employer is a full-time employer, the average weekly wage shall be calculated according to subdivision (1) for the thirteen (13) calendar weeks immediately preceding the week in which he or she was injured. Calculations for part-time employment shall be calculated separately for the twenty-six (26) calendar weeks immediately preceding the week of injury. A schedule of computation of the average weekly wage in compliance with this section shall be a necessary part of the memorandum of agreement required by § 28-35-1.

(iii) Where the employer is accustomed to paying the employee a sum to cover any special expense incurred by the employee by the nature of the employment, that sum shall not be reckoned as part of the employee's wages, earnings, or salary. The fact that an employee has suffered a previous injury or received compensation for a previous injury shall not preclude compensation for a later injury or for death. In determining the compensation for the later injury or death, the average weekly wage shall be any sum that will reasonably represent the employee's earning capacity at the time of the later injury, in the employment in which he or she was working at that time, and shall be derived according to, and subject to, the limitations of the provisions of this section; provided, that in computing the average weekly wages earned subsequent to the first injury, the time worked and wages earned prior to that injury shall be excluded.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 13; P.L. 1915, ch. 1268, § 3; G.L. 1923, ch. 92, art. 2, § 13; P.L. 1936, ch. 2290, § 8; G.L. 1938, ch. 300, art. 2, § 13; P.L. 1941, ch. 1057, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-20; P.L. 1969, ch. 145, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 228, § 1; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1992, ch. 31, § 5; P.L. 1993, ch. 474, § 1; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2.)



Chapter 28-33-20.1 - Computation of earnings for recurrence  Burden of employee to establish recurrence.

§ 28-33-20.1 Computation of earnings for recurrence  Burden of employee to establish recurrence.  (a) In the event a person collecting benefits under this chapter, regardless of the date of injury, has returned to employment for a period of twenty-six (26) weeks or more and suffers a recurrence of the injury which precipitated the person collecting benefits under this chapter, the average weekly wage shall be ascertained by dividing the gross wages earned by the injured worker in employment by the employer in whose service he or she is injured during the thirteen (13) calendar weeks immediately preceding the week in which he or she suffered the recurrence, by the number of calendar weeks during which, or any portion of which, the worker was actually employed by that employer. In making this computation, absence for seven (7) consecutive calendar days, although not in the same calendar week, shall be considered as absence for a calendar week.

(b) For all petitions filed to prove recurrence of incapacity to work, regardless of the date of injury, the employee must document that the incapacity has increased or returned without the need for the employee to document a comparative change of condition.

History of Section.
(P.L. 1990, ch. 332, art. 4, § 2; P.L. 2000, ch. 109, § 34.)



Chapter 28-33-21 - Savings or other insurance not to be considered.

§ 28-33-21 Savings or other insurance not to be considered.  No savings or insurance of the injured employee, independent of chapters 29  38 of this title, shall be taken into consideration in determining the compensation to be paid, nor shall benefits derived from any other source than the employer be considered in fixing the compensation under those chapters, except as provided in § 28-33-45. Any employer who refuses or delays payment under those chapters on account of the receipt by any injured employee of savings, insurance, or benefits shall be deemed guilty of a misdemeanor, and on conviction shall be liable to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or imprisonment not exceeding one year, or both.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 14; P.L. 1913, ch. 937, § 1; G.L. 1923, ch. 92, art. 2, § 14; G.L. 1938, ch. 300, art. 2, § 14; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-21; P.L. 1992, ch. 31, § 5.)



Chapter 28-33-22 - Minors employed in violation of law.

§ 28-33-22 Minors employed in violation of law.  (a) If, at the time of the injury, the injured employee is a minor employed in violation of any law of this state or of the United States relating to the employment of minors, then the compensation payable shall be treble the amount which would have been payable if that minor had been legally employed.

(b) In fixing the amount of any compensation under chapters 29  38 of this title due allowance shall be made for any sum which the employer may have paid to any injured minor employee or to his dependents on account of the injury, except those sums that the employer may have expended or directed to be expended for medical, surgical, or hospital service.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 26; P.L. 1917, ch. 1534, § 4; G.L. 1923, ch. 92, art. 2, § 26; P.L. 1936, ch. 2290, § 8; G.L. 1938, ch. 300, art. 2, § 26; G.L., ch. 300, art. 2, § 25; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-22; P.L. 1963, ch. 44, § 1.)



Chapter 28-33-23 - Persons to whom compensation payable in event of death.

§ 28-33-23 Persons to whom compensation payable in event of death.  (a) The compensation payable under chapters 29  38 of this title in case of death of the injured employee shall be paid to his or her legal representatives. If he or she has no legal representative, the amount is payable to his or her dependents entitled to that compensation or, if he or she leaves no dependents, to the person to whom the expenses for the burial and last sickness are due.

(b) If the payment is made to the legal representative of the deceased employee, it shall be paid by the legal representative to the dependents or other persons entitled to it under chapters 29  38 of this title.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 15; G.L. 1923, ch. 92, art. 2, § 15; G.L. 1938, ch. 300, art. 2, § 15; P.L. 1949, ch. 2231, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-23.)



Chapter 28-33-24 - Cessation of payments on death of employee.

§ 28-33-24 Cessation of payments on death of employee.  All payments of compensation under chapters 29  38 of this title shall cease upon the death of the employee from a cause other than or not induced by the injury for which he or she is receiving compensation; provided, that where specific compensation is payable under the provisions of § 28-33-19, those payments shall be vested and are not to be divested by any subsequent happening or contingency.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 15; G.L. 1923, ch. 92, art. 2, § 15; G.L. 1938, ch. 300, art. 2, § 15; P.L. 1949, ch. 2231, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-24.)



Chapter 28-33-25 - Settlement for lump sum or structured-type payment.

§ 28-33-25 Settlement for lump sum or structured-type payment.  (a) In case payments have continued for not less than six (6) months, the parties may petition the workers' compensation court for an order approving a settlement of the future liability for a lump sum or structured-type periodic payment over a period of time.

(2) In considering the petition, a judge shall give due weight to the fact that it is the policy of this chapter that compensation be paid weekly.

(ii) The petition shall be considered by a judge of the court and may be granted where it is shown to the satisfaction of the court that the payment of a lump sum or structured-type payment in lieu of future weekly payments will be in the best interest of all parties including the employee, employer, insurance carrier, and where applicable, the workers' compensation administrative fund and the center for Medicare and Medicaid services (CMS) as their interests may appear. Any proposed settlement that exceeds one hundred four (104) weeks of compensation for partial incapacity may be rejected by the chief judge in his or her discretion. The employee shall be entitled to a finding amortizing the net settlement over his or her life expectancy.

(iii) In determining whether the settlement is in the best interest of all parties, the judge may refer the employee for a rehabilitation evaluation pursuant to the provisions of § 28-33-41.

(3) Upon payment, the employer and insurer shall be entitled to a duly executed release, which fully and finally absolves and discharges the employer and insurer from any and all liability arising out of the injury.

(b) The provisions of this section shall be strictly construed and all hearings for commutation shall be conducted in open session.

(c) No case may be settled to a lump sum or structured-type periodic payment while the Rhode Island temporary disability insurance fund and/or the department of social and rehabilitative services has a claim for payments made under chapter 41 of this title unless agreement is made to pay any claim from the lump sum or structured-type periodic payments.

(d) Attorneys' fees shall be fixed by the court, but in no event shall any attorney's fee for representing an employee in connection with a petition brought pursuant to this section exceed a sum equal to twenty percent (20%) of the lump sum or twenty percent (20%) of the structured-type periodic payment reduced to present day value.

(e) No case shall be settled for a lump sum or structured-type periodic payment unless it is placed upon the record in open session, that the employer, if insured, has been advised by the insurer or its agent of the potential effect of the settlement on its workers' compensation premium, and has the opportunity to appear and state its disapproval of the settlement.

(f) Settlements must be paid within fourteen (14) days of entry of an order to pay or the date(s) upon which payment(s) is/are due pursuant to a court order, and a penalty of one hundred dollars ($100) shall be assessed for every day payment is delinquent.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 25; G.L. 1923, ch. 92, art. 2, § 25; G.L. 1938, ch. 300, art. 2, § 25; G.L. ch. 300, art. 2, § 24; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-25; P.L. 1969, ch. 150, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1984, ch. 142, art. 6, § 8; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 187, § 1; P.L. 1990, ch. 332, art. 4, § 3; P.L. 1992, ch. 31, § 5; P.L. 1995, ch. 44, § 2; P.L. 2004, ch. 273, § 3; P.L. 2004, ch. 293, § 3.)



Chapter 28-33-25.1 - Settlement of disputed cases.

§ 28-33-25.1 Settlement of disputed cases.  Notwithstanding the provisions of §§ 28-33-25 and 28-33-26, in cases where liability of the employer for payment of workers' compensation benefits has not been finally established, the parties may submit a settlement proposal to the workers' compensation court for approval. If, upon consideration, a judge of the workers' compensation court deems the settlement proposal to be in the best interest of the parties, including the employee, employer, insurance carrier, and where applicable the center for Medicare and Medicaid services (CMS) as their interests may apply, the judge may approve the settlement. Payment by the employer or insurer shall not be deemed to be the payment of workers' compensation benefits, but shall be considered a compromise payment of a disputed claim. The settlement and payment pursuant to it shall not be subject to liens set forth in § 28-33-27(b). Upon payment, the employer and insurer shall be entitled to a duly executed release that fully and finally absolves and discharges the employer and insurer from any and all liability arising out of the claimed injury.

History of Section.
(P.L. 1990, ch. 332, art. 1, § 8; P.L. 2004, ch. 273, § 3; P.L. 2004, ch. 293, § 3.)



Chapter 28-33-26 - Waivers of compensation void.

§ 28-33-26 Waivers of compensation void.  No agreement by an employee, except as provided in §§ 28-29-22  28-29-24, to waive his or her rights to compensation under chapters 29  38 of this title shall be valid except to the extent permitted by § 28-41-6 or 28-33-25.1.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 22; G.L. 1923, ch. 92, art. 2, § 22; G.L. 1938, ch. 300, art. 2, § 22; G.L. 1938, ch. 300, art. 2, § 26; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-26; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-27 - Immunity of claims from assignment or liability for debt.

§ 28-33-27 Immunity of claims from assignment or liability for debt.  (a) No claims or payments due for compensation under chapters 29  38 of this title or under any alternative scheme permitted by §§ 28-29-22  28-29-24 shall be assignable, or subject to attachment, or liable in any way for any debts, except as set forth in subsection (b) of this section.

(b) A lien in favor of the department of labor and training and/or the executive office of health and human services shall attach by operation of law to any benefits due and payable under chapters 29  38 of this title, or under any alternative scheme by §§ 28-29-22  28-29-24, to the extent that those payments have been made by the department of labor and training and/or the executive office of health and human services to or on behalf of an injured employee or his or her dependents, but only to the extent that the employee would be entitled to receive benefits under the provision of these chapters. Any such lien is subject to the provisions of § 40-6-10.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 23; G.L. 1923, ch. 92, art. 2, § 23; G.L. 1938, ch. 300, art. 2, § 23; G.L. 1938, ch. 300, art. 2, § 22; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-27; P.L. 1982, ch. 32, art. 1, § 6; P.L. 2012, ch. 241, art. 11, § 3.)



Chapter 28-33-28 - Priority of claim over debts of employer.

§ 28-33-28 Priority of claim over debts of employer.  The claim for compensation under chapters 29  38 of this title or under any alternative scheme permitted by §§ 28-29-22  28-29-24, and any determination or decree on any claim shall be entitled to a preference over the unsecured debts of the employer subsequently contracted to the same amount as the wages of labor are now preferred by the laws of this state; but nothing in this section shall be construed as impairing any lien which the employee may have acquired.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 24; G.L. 1923, ch. 92, art. 2, § 24; G.L. 1938, ch. 300, art. 2, § 24; G.L. 1938, ch. 300, art. 2, § 23; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-28; P.L. 1986, ch. 507, § 7.)



Chapter 28-33-29 - Exercise of rights or privileges by guardian, conservator, or next friend.

§ 28-33-29 Exercise of rights or privileges by guardian, conservator, or next friend.  In case an injured employee is mentally incompetent, or, where death results from the injury, in case any of his or her dependents entitled to compensation under this chapter are mentally incompetent or minors at the time when any right, privilege, or election accrues to him or her or them under chapters 29  38 of this title, his or her conservator, guardian, or next friend may, in his or her behalf, claim and exercise that right, privilege, or election, and no limitation of time provided in those chapters shall run so long as the incompetent or minor has no conservator or guardian.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 16; G.L. 1923, ch. 92, art. 2, § 16; G.L. 1938, ch. 300, art. 2, § 16; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-29.)



Chapter 28-33-30 - Time for notice of injury to employer.

§ 28-33-30 Time for notice of injury to employer.  No proceedings for compensation for an injury under chapters 29  38 of this title shall be maintained unless a notice of the injury has been given to the employer within thirty (30) days after the happening or manifestation of the injury.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 17; G.L. 1923, ch. 92, art. 2, § 17; G.L. 1938, ch. 300, art. 2, § 17; P.L. 1941, ch. 1061, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-30.)



Chapter 28-33-31 - Contents of notice to employer.

§ 28-33-31 Contents of notice to employer.  Notice as required by § 28-33-30 shall be in writing and shall state in ordinary language the nature, time, place, and cause of the injury, and the name and address of the person injured, and shall be signed by the injured person, or by a person in his or her behalf, or, in the event of his or her death, by his or her legal representative, or by a person in behalf of either.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 18; G.L. 1923, ch. 92, art. 2, § 18; G.L. 1938, ch. 300, art. 2, § 18; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-31.)



Chapter 28-33-32 - Manner of serving notice.

§ 28-33-32 Manner of serving notice.  Notice as required by § 28-33-30 shall be served upon the employer, or upon one employer, if there are more employers than one, or if the employer is a corporation, upon any officer or agent upon whom process may be served, by delivering it to the person on whom it is to be served, or by leaving it at his or her last known residence or place of business, or by sending it by registered or certified mail addressed to the person to be served, or, in the case of a corporation, to the corporation itself, at his or her or its last known residence or place of business. Mailing of the notice shall constitute completed service.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 19; G.L. 1923, ch. 92, art. 2, § 19; G.L. 1938, ch. 300, art. 2, § 19; P.L. 1954, ch. 3297, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-33-32.)



Chapter 28-33-33 - Inaccuracies in notice  Want of notice as defense.

§ 28-33-33 Inaccuracies in notice  Want of notice as defense.  A notice given under the provisions of chapters 29  38 of this title shall not be held invalid or insufficient by reason of any inaccuracy in stating the nature, time, place, or cause of the injury, or the name and address of the person injured, if:

(1) It is shown that the employer or his or her agent had actual knowledge of the injury;

(2) The court determines that good cause exists for failure to give notice in a timely manner;

(3) The employer or insurer was not in fact misled by it; or

(4) The employer or insurer does not contest the claim.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 20; G.L. 1923, ch. 92, art. 2, § 20; G.L. 1938, ch. 300, art. 2, § 20; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-33; P.L. 1992, ch. 31, § 5.)



Chapter 28-33-34 - Physical examination by employer's physician  Report.

§ 28-33-34 Physical examination by employer's physician  Report.  The employee shall, after an injury, and at reasonable times during the continuance of his or her disability if so requested by his or her employer, submit himself or herself to an examination by a physician, or rehabilitation counselor certified by the director pursuant to § 28-33-41 in cases where the employee has received compensation for a period of more than three (3) months, furnished and paid for by the employer. The employee shall have the right to have a physician provided by the employee and paid for by the employer present at the examination. The employee shall be entitled to a full, exact, signed duplicate copy of the medical report of the examining physician, which shall be mailed by the employer or carrier to the employee and his or her attorney upon receipt of the original report by the employer or carrier. Failure to do so shall make the report or evidence of the examining physician inadmissible if objection is made by the employee to the admission of the report or evidence. Provided, that at the employee's or his or her attorney's request, a judge of the workers' compensation court shall order the employer or carrier to furnish to the employee a full exact, signed duplicate copy of the medical report of the examining physician. Nothing in this section shall be construed to require the employee to be receiving benefits as a condition precedent to the requirement of an examination.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 21; P.L. 1919, ch. 1795, § 2; G.L. 1923, ch. 92, art. 2, § 21; G.L. 1938, ch. 300, art. 2, § 21; P.L. 1941, ch. 1062, § 1; P.L. 1942, ch. 1194, § 1; P.L. 1949, ch. 2229, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-34; P.L. 1959, ch. 104, § 1; P.L. 1963, ch. 127, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1989, ch. 57, § 1; P.L. 1991, ch. 206, § 4; P.L. 2000, ch. 491, § 4; P.L. 2003, ch. 388, § 3; P.L. 2003, ch. 395, § 3.)



Chapter 28-33-34.1 - Schedule of medical review.

§ 28-33-34.1 Schedule of medical review.  (a) On or about twenty-six (26) weeks from the date of a compensable injury, any person obtaining incapacity benefits may be examined and their diagnosis and treatment reviewed by a comprehensive independent health care review team or an impartial medical examiner. The comprehensive independent health care review team or impartial medical examiner shall be selected through a mechanism to be established by the administrator of the medical advisory board. The results of the examination and review shall be provided to the employee and the insurer or self-insured employer within fourteen (14) days of the examination and a copy shall be filed with the medical advisory board. The comprehensive independent health care review team and/or impartial medical examiner shall review the treating physician's findings and diagnosis and make its own findings of the extent and nature of the claimed disability, the degree of functional impairment and/or disability, the expectation of further medical improvement, any further medical care, treatment, and/or rehabilitation services that may be required to reach maximum medical improvement, type(s) of work that can be performed within existing physical capacity, the degree of disability expected at maximum medical improvement, whether the employee can return to the former position of employment, and compliance of the treating physician with protocols and standards of medical care established by the medical advisory board. The report shall be admissible as the court's exhibit. A party may be permitted to cross-examine the author(s) of the report with leave of the court.

(b) On or about thirteen (13) weeks after any examination under this section or § 28-33-35, a comprehensive independent health care review team or impartial medical examiner shall perform a similar review. The same comprehensive independent health care review team or impartial medical examiner may not perform more than two (2) consecutive reviews on a particular employee.

(c) Failure to appear for examination under this section shall be grounds for suspension or termination of benefits unless justified by good cause. Residence outside the state does not, by itself, constitute good cause for failure to appear.

History of Section.
(P.L. 1992, ch. 31, § 8; P.L. 2010, ch. 95, § 2; P.L. 2010, ch. 121, § 2.)



Chapter 28-33-35 - Appointment of impartial medical examiner.

§ 28-33-35 Appointment of impartial medical examiner.  (a) Any judge of the court may, at any time after an injury, on his or her own motion or on the request or petition of the employer or employee, appoint an impartial medical examiner or a comprehensive independent health care review team to act as a medical examiner, and the reasonable fee of the medical examiner for examinations under this section and/or § 28-33-34.1 shall be paid by the employer.

(b) Impartial medical examiners and/or comprehensive independent health care review teams shall provide guidance and make recommendations with respect to contested or disputed findings of fact concerning health care. Impartial medical examiners and/or comprehensive independent health care review teams may also make findings as to compliance of health care providers with medical care standards and protocols established by the medical advisory board. Unless previously approved by the board, treatment or diagnostic services that are not consistent with the medical care standards and protocols shall not be charged to the employer or employee. The report of the findings of the impartial medical examiner and/or comprehensive independent health care review team shall be admissible as an exhibit of the court. The findings of the report shall become final and binding unless either party elects to contest the findings. Notice of the contest must be filed within ten (10) days of receipt of the report required to be provided pursuant to § 28-33-34.1(a). The contesting party shall pay the cost of the court appearance of the author of the report. In the event that the employee is the prevailing party, the employee shall be reimbursed for the entire amount paid by him or her for the court appearance of the author of the report.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 21; P.L. 1919, ch. 1795, § 2; G.L. 1923, ch. 92, art. 2, § 21; G.L. 1938, ch. 300, art. 2, § 21; P.L. 1941, ch. 1062, § 1; P.L. 1942, ch. 1194, § 1; P.L. 1949, ch. 2229, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-35; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 154, § 2; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1992, ch. 31, § 5.)



Chapter 28-33-36 - Payment of medical examiner's fees.

§ 28-33-36 Payment of medical examiner's fees.  Whenever, in any case arising under chapters 29  38 of this title, any judge of the court shall have, pursuant to the provisions of § 28-33-35, determined and fixed the reasonable fees of any impartial medical examiner, those medical fees shall be paid immediately, and no appeal of any case in which that impartial medical examiner shall have acted taken to any court of this state shall act as a stay of any order fixing the amount of that medical fees and ordering the payment of the fees, unless the appeal is taken for the purpose of having the court determine the reasonableness of the charge made by the impartial medical examiner.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 21; P.L. 1942, ch. 1194, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-36; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-37 - Examination by impartial examiner  Reports.

§ 28-33-37 Examination by impartial examiner  Reports.  A medical examiner, once being duly sworn by the administrator or a judge of the workers' compensation court appointing him or her to the faithful performance of his or her duties at the inception of his or her designation as an impartial medical examiner, shall at that time and as often as requested in accordance with chapters 29  38 of this title, examine injured employees to determine the nature and probable duration of their injuries. This medical examiner shall file a signed report within ninety-six (96) hours of the completion of each and every examination made of those employees with the office of the administrator of the workers' compensation court, in triplicate, and that report shall indicate the name and the title of the official by whom he or she was sworn in and appointed and shall then be acceptable as proper legal evidence in any hearing or proceedings before the workers' compensation court to determine the amount of compensation due the employee under the provisions of chapters 29  38 of this title, and the examiner may be summoned for the purpose of cross-examination in proceedings before the court. Copies of those reports shall be furnished to all interested parties.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 21; P.L. 1919, ch. 1795, § 2; G.L. 1923, ch. 92, art. 2, § 21; G.L. 1938, ch. 300, art. 2, § 21; P.L. 1941, ch. 1062, § 1; P.L. 1942, ch. 1194, § 1; P.L. 1950, ch. 2604, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-37; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1983, ch. 28, § 2; P.L. 1985, ch. 365, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-38 - Refusal to submit to examination.

§ 28-33-38 Refusal to submit to examination.  If any employee refuses to submit himself or herself for any examination provided for in chapters 29  38 of this title, or in any way obstructs the examination, his or her rights to compensation shall be suspended and his or her compensation during that period of suspension may be forfeited.

History of Section.
(P.L. 1912, ch. 831, art. 2, § 21; P.L. 1919, ch. 1795, § 2; G.L. 1923, ch. 92, art. 2, § 21; G.L. 1938, ch. 300, art. 2, § 21; P.L. 1941, ch. 1062, § 1; P.L. 1942, ch. 1194, § 1; P.L. 1950, ch. 2604, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-38.)



Chapter 28-33-39 - Transportation costs for medical examination.

§ 28-33-39 Transportation costs for medical examination.  The reasonable costs of transportation to and from the office of any examiner requested by the employer or of any impartial examiner appointed as provided in § 28-33-35 shall be charged to the employer and, if paid for by the employee, he or she shall be reimbursed in full for this expenditure by his or her employer, upon presentation of a receipt or other evidence of expenditure.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 21; P.L. 1947, ch. 1943, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-39; P.L. 1968, ch. 135, § 1.)



Chapter 28-33-41 - Rehabilitation of injured persons.

§ 28-33-41 Rehabilitation of injured persons.  (a) The department and the workers' compensation court shall expedite the rehabilitation of and the return to remunerative employment of all employees who are disabled and injured and who are subject to chapters 29  38 of this title.

(2) Rehabilitation means the prompt provision of appropriate services necessary to restore an employee who is occupationally injured or diseased to his or her optimum physical, mental, vocational, and economic usefulness. This may require medical, vocational, and/or reemployment services to restore an employee who is occupationally disabled as nearly as possible to his or her pre-injury status. As a procedure, rehabilitation may include three (3) overlapping and interrelated components:

(i) Medical restorative services. Medical treatment and related services needed to restore the employee who is occupationally disabled to a state of health as near as possible to that which existed prior to the occupational injury or disease. These services may include, but are not limited to, the following: medical, surgical, hospital, nursing services, attendant care, chiropractic care, physical therapy, occupational therapy, medicines, prostheses, orthoses, other physical rehabilitation services, including psychosocial services, and reasonable travel expenses incurred in procuring the services.

(B) Treatment by spiritual means. Nothing in this chapter shall be construed to require an employee who in good faith relies on or is treated by prayer or spiritual means by a duly accredited practitioner of a well recognized church to undergo any medical or surgical treatment, and weekly compensation benefits may not be suspended or terminated on the grounds that the employee refuses to accept recommended medical or surgical benefits. The employee shall submit to all physical examinations as required by chapters 29  38 of this title.

(II) However, a private employer, insurer, self-insurer or group self-insurer may pay or reimburse an employee for any costs associated with treatment by prayer or spiritual means.

(ii) Vocational restorative services. Vocational services needed to return the employee with a disability to his or her pre-injury employment or, if that is not possible, to a state of employability in suitable alternative employment. These services may include, but are not limited to, the following: psychological and vocational evaluations, counseling, and training.

(iii) Reemployment services. Services used to return the employee who is occupationally disabled to suitable, remunerative employment as adjudged by his or her functional and vocational ability at that time.

(b) Any employer or any injured employee with total disability or permanent partial disability to whom the insurance carrier or certificated employer has paid compensation for a period of three (3) months or more, and to whom compensation is still being paid, or his or her employer or insurer may file a petition with the workers' compensation court requesting approval of a rehabilitation program or may mutually agree to a rehabilitation program. Determinations shall be rendered by the workers' compensation court in accordance with this section and as provided in chapters 29  38 of this title and the rules of practice of the Rhode Island workers' compensation court.

(2) Action shall be taken as in the judgment of the workers' compensation court shall seem practicable and likely to speed the recovery and rehabilitation of injured workers. However, rehabilitative services shall be appropriate to the needs and capabilities of injured workers.

(c) Compensation payments shall not be diminished or terminated while the employee is participating in a rehabilitation program approved by the workers' compensation court or agreed to by the parties. Provided, that compensation payments shall be suspended while an injured employee willfully refuses to participate in a rehabilitation program approved by the workers' compensation court or agreed to by the parties. When the employee has completed an approved rehabilitation program, the rehabilitation provider shall recommend, in the instance of vocational rehabilitation, an earnings capacity, or in the instance of physical rehabilitation provided or prescribed by a physician, a degree of functional impairment, and the employee shall be referred to the court for an earnings capacity adjustment to benefits, unless the employee has returned to gainful employment.

(d) The employer shall bear the expense of rehabilitative services agreed to or ordered pursuant to this section. If those rehabilitative services require residence at or near or travel to a rehabilitative facility, the employer shall pay the employee's reasonable expense for board, lodging, and/or travel.

(e) Except for the provisions of this section, the provisions of § 28-33-8 shall remain in full force and effect.

(f) For the purposes of this section, the director shall promulgate rules and regulations pursuant to chapter 35 of title 42 for certifying rehabilitation providers, evaluators, and counselors, and the director shall maintain a registry of those persons so certified. No plan of rehabilitation requiring the services of a rehabilitation counselor shall be approved by the workers' compensation court or agreed to by the parties unless the counselor is certified by the director. Any requests for approval of a rehabilitation plan pending before the director prior to September 1, 2000, will remain at the department for determination. All requests after this date will be heard by the workers' compensation court.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 21; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-33-41; P.L. 1969, ch. 132, § 1; P.L. 1978, ch. 194, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3; P.L. 1990, ch. 337, § 1; P.L. 1992, ch. 31, § 5; P.L. 1993, ch. 474, § 1; P.L. 1994, ch. 101, § 4; P.L. 1994, ch. 401, § 5; P.L. 1998, ch. 105, § 2; P.L. 1998, ch. 404, § 2; P.L. 1999, ch. 83, § 64; P.L. 1999, ch. 130, § 64; P.L. 2000, ch. 491, § 4.)



Chapter 28-33-41.1 - Review of rehabilitative program upon request or petition by employer.

§ 28-33-41.1 Review of rehabilitative program upon request or petition by employer.  An employer may petition the workers' compensation court for a review, to be performed at the Donley Rehabilitation Center, of any injured employee's progress toward rehabilitation. After that review, the Donley Rehabilitation Center shall report to the court on the effectiveness of the present rehabilitative program that the employee is undertaking and the injured employee's ability to return to employment.

History of Section.
(P.L. 1984, ch. 142, art. 5, § 6; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-43 - Employer liability for property damage.

§ 28-33-43 Employer liability for property damage.  When an employee sustains property damage to eyeglasses, dentures, or artificial prosthesis arising out of and in the course of his or her employment, regardless of whether or not he or she suffered personal injury or loss of time, he or she may file a petition with the administrator of the workers' compensation court, and he or she shall be paid the reasonable value of the property or the reasonable expense of repairing the property by an employer subject to or who has elected to become subject to the provisions of chapters 29  38 of this title. The petition shall be prosecuted in the same manner as other petitions for compensation before the court. In hearings before the court, counsel and witness fees shall be awarded for the successful prosecution of a petition under this section.

History of Section.
(P.L. 1968, ch. 167, § 1; P.L. 1982, ch. 32, art. 1, § 6; P.L. 1986, ch. 507, § 7; P.L. 1990, ch. 332, art. 1, § 3.)



Chapter 28-33-44 - Continuation of health insurance benefits.

§ 28-33-44 Continuation of health insurance benefits.  (a) No employer shall cancel but shall be obligated to continue to provide any employee's health insurance benefits for a period of two (2) years from the date of the employee's receiving weekly compensation benefits pursuant to a preliminary determination or a decision of the workers' compensation court, or the filing at the department of a memorandum of agreement or notice of direct payment for injuries occurring on or before February 28, 1986. The provisions of this section shall not apply if:

(1) The employee is no longer receiving compensation pursuant to a preliminary determination or a decision of the workers' compensation court;

(2) Has accepted suitable alternative employment;

(3) Fails to pay any contribution toward the health care benefits that he or she was required to pay prior to the injury;

(4) A petition for a commutation or a structured settlement, as defined in § 28-33-25, is granted;

(5) The employee is a beneficiary of an equivalent health insurance policy of his or her spouse; or

(6) The employee is employed in the construction industry and is a participant in a multi-employer welfare plan as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002 et seq., and which the Internal Revenue Service has determined under the Internal Revenue Code, 26 U.S.C. § 101 et seq., is tax exempt as to contributions received and as to benefits received by its participants.

(b) In the event any employer fails to comply with the provisions of this section, then the employer shall be liable for hospital and medical costs that would have been paid by the hospital or medical insurance plan afforded the employee had he or she been covered by the plan.

(c) The provisions of this section shall only apply to claims for injuries sustained on or after July 1, 1984.

History of Section.
(P.L. 1984, ch. 142, art. 5, § 6; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 425, § 1; P.L. 1986, ch. 507, § 7; P.L. 1987, ch. 242, § 1; P.L. 1988, ch. 79, § 1; P.L. 1991, ch. 206, § 4; P.L. 1992, ch. 31, § 5.)



Chapter 28-33-45 - Coordination of benefits.

§ 28-33-45 Coordination of benefits.  (a) The department of labor and training shall immediately promulgate rules and regulations concerning the offset of workers' compensation benefits and retirement benefits. It is the intention of the general assembly that at retirement a person receiving benefits under chapters 29  38 of this title shall receive compensation and retirement benefits in a sum equal to the greater of the compensation or retirement benefits for which that person was otherwise eligible, however, not including retirement benefits to the extent derived exclusively from employee contributions.

(b) The offset provided for pursuant to this section shall not be applicable to those collecting retirement benefits while collecting compensation benefits for an injury sustained before the age of fifty-five (55) years and more than five (5) years prior to the date of retirement.

(c) An employee shall not collect any indemnity benefits after his or her retirement for any injury sustained less than two (2) years prior to his or her retirement.

History of Section.
(P.L. 1992, ch. 31, § 9.)



Chapter 28-33-46 - Anniversary review.

§ 28-33-46 Anniversary review.  Any employee receiving weekly benefits fifty-two (52) weeks after a compensable injury shall undergo an anniversary review by the court at which, unless waived by the employer, the court shall make findings as to whether maximum medical improvement has been reached, as to the degree of functional impairment and/or disability of the employee, and as to whether the employee should be classified as partially disabled or totally disabled. Temporary total disability shall not last beyond the anniversary review. Unless waived by the employer, an anniversary review shall be conducted annually thereafter. The court shall perform this anniversary review of cases where injury occurs after May 18, 1992.

History of Section.
(P.L. 1992, ch. 31, § 10.)



Chapter 28-33-47 - Reinstatement of injured worker.

§ 28-33-47 Reinstatement of injured worker.  (a) A worker who has sustained a compensable injury shall be reinstated by the worker's employer to the worker's former position of employment upon written demand for reinstatement, if the position exists and is available and the worker is not disabled from performing the duties of the position with reasonable accommodation made by the employer in the manner in which the work is to be performed. A workers' former position is "available" even if that position has been filled by a replacement while the injured worker was absent as a result of the worker's compensable injury. If the former position is not available, the worker shall be reinstated in any other existing position that is vacant and suitable. A certificate by the treating physician that the physician approves the worker's return to the worker's regular employment or other suitable employment shall be prima facie evidence that the worker is able to perform the duties.

(b) The right of reinstatement shall be subject to the provisions for seniority rights and other employment restrictions contained in a valid collective bargaining agreement between the employer and a representative of the employer's employees, and nothing shall exempt any employer from or excuse full compliance with any applicable provisions of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and chapter 87 of title 42.

(c) Notwithstanding subsection (a) of this section:

(1) The right to reinstatement to the worker's former position under this section terminates upon any of the following:

(i) A medical determination by the treating physician, impartial medical examiner, or comprehensive independent health care review team that the worker cannot, at maximum medical improvement, return to the former position of employment or any other existing position with the same employer that is vacant and suitable;

(ii) The approval by the workers' compensation court of a vocational rehabilitation program for the worker to train the worker for alternative employment with another employer;

(iii) The worker's acceptance of suitable employment with another employer after reaching maximum medical improvement;

(iv) The worker's refusal of a bona fide offer from the employer of light duty employment or suitable alternative employment, prior to reaching maximum medical improvement;

(v) The expiration of ten (10) days from the date that the worker is notified by the insurer or self-insured employer by mail at the address to which the weekly compensation benefits are mailed that the worker's treating physician has released the worker for employment unless the worker requests reinstatement within that time period;

(vi) The expiration of thirty (30) days after the employee reaches maximum medical improvement or concludes or ceases to participate in an approved program of rehabilitation, or one year from the date of injury, whichever is sooner, provided, in the event a petition to establish liability for an injury is filed, but not decided within one year of the date of injury, within twenty-one (21) days from the first finding of liability. Notwithstanding the foregoing, where the employee is participating in an approved program of rehabilitation specifically designed to provide the employee with the ability to perform a job for which he or she would be eligible under subsection (a) of this section, the right of reinstatement shall terminate when the employee concludes or ceases to participate in the program or eighteen (18) months from the date of injury, whichever is sooner;

(vii) Except where otherwise provided under a collective bargaining agreement, the approval by the court of a settlement pursuant to chapters 29  38 of this title.

(2) The right to reinstatement under this section does not apply to:

(i) A worker hired on a temporary basis;

(ii) A worker employed in a seasonal occupation;

(iii) A worker who works out of a hiring hall operating pursuant to a collective bargaining agreement;

(iv) A worker whose employer employs nine (9) or fewer workers at the time of the worker's injury;

(v) A worker who is on a probationary period of less than ninety-one (91) days.

(d) Any violation of this section is deemed an unlawful employment practice. If the employee applies for reinstatement under this section and the employer in violation of this section refuses to reinstate the employee, the workers' compensation court is authorized to order reinstatement and award back pay and the cost of fringe benefits lost during the period as appropriate. Determinations of reinstatement disputes shall be rendered by the workers' compensation court in accordance with this section and chapters 29  38 of this title, and the rules of practice of the workers' compensation court.

(e) When an employee is entitled to reinstatement under this section, but the position to which reinstatement is sought does not exist or is not available, the employee may file for unemployment benefits as if then laid off from that employment, and unemployment benefits shall be calculated pursuant to § 28-42-3(4); provided, that an employee cannot collect both workers' compensation indemnity benefits and unemployment benefits under this section.

(f) The education division of the department of labor and training shall provide information to employees who receive benefits under this title of the provisions of this section.

(g) Any requests for reinstatement determinations pending before the director prior to September 1, 2000, will remain at the department for resolution. Any requests after this date will be heard by the workers' compensation court.

History of Section.
(P.L. 1992, ch. 31, § 11; P.L. 1995, ch. 44, § 2; P.L. 2000, ch. 491, § 4; P.L. 2001, ch. 256, § 4; P.L. 2001, ch. 355, § 4; P.L. 2002, ch. 119, § 3; P.L. 2002, ch. 280, § 3; P.L. 2005, ch. 410, § 14.)






Chapter 28-34 - Workers' Compensation  Occupational Diseases

Chapter 28-34-1 - Definitions.

§ 28-34-1 Definitions.  Whenever used in this chapter:

(1) "Disability" means the state of being disabled from earning full wages at the work at which the employee was last employed;

(2) "Disablement" means the event of becoming disabled as defined in subdivision (1) of this section;

(3) "Occupational disease" means a disease which is due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation, process, or employment.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 1; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-1.)



Chapter 28-34-2 - Occupational diseases listed  Treatment as compensable injury.

§ 28-34-2 Occupational diseases listed  Treatment as compensable injury.  The disablement of any employee resulting from an occupational disease or condition described in the following schedule shall be treated as the happening of a personal injury, as defined in § 28-33-1, within the meaning of chapters 29  38 of this title, and the procedure and practice provided in those chapters shall apply to all proceedings under this chapter, except where specifically provided otherwise in this chapter:

(1) Anthrax.

(2) Arsenic poisoning or its sequelae.

(3) Brass or zinc poisoning or its sequelae.

(4) Lead poisoning or its sequelae.

(5) Manganese poisoning.

(6) Mercury poisoning or its sequelae.

(7) Phosphorous poisoning or its sequelae.

(8) Poisoning by wood alcohol.

(9) Poisoning by carbon bisulphide, methanol, naphtha, or volatile halogenated hydrocarbons, or any sulphide, or its sequelae.

(10) Poisoning by benzol, or nitro-, hydro-, hydroz-, amido derivatives of benzol (dinitrobenzol, anilin, and others), or its sequelae.

(11) Poisoning by carbon monoxide.

(12) Poisoning by nitrous fumes or its sequelae.

(13) Poisoning by nickel carbonyl or its sequelae.

(14) Dope poisoning (poisoning by tetrachlormethane or any substance used as or in conjunction with a solvent for acetate or cellulose or nitrocellulose or its sequelae).

(15) Poisoning by formaldehyde and its preparations.

(16) Chrome ulceration or its sequelae or chrome poisoning.

(17) Epitheliomatous cancer or ulceration of the skin, or of the corneal surface of the eye, due to tar, pitch, bitumen, mineral oil, or paraffin or any compound, product, or residue of any of these substances.

(18) Glanders.

(19) Compressed air illness or its sequelae.

(20) Miner's disease, including only cellulitis, bursitis, ankylostomiasis, tenosynovitis, and nystagmus.

(21) Cataract in glassworkers.

(22) Radium poisoning or disability due to radioactive properties of substances or to Roentgen rays (X-rays).

(23) Methyl chloride poisoning.

(24) Poisoning by sulphuric, hydrochloric, or hydrofluoric acid.

(25) Respiratory, gastrointestinal, or physiological nerve and eye disorders due to contact with petroleum products and their fumes.

(26) Disability arising from blisters or abrasions.

(27) Hernia, clearly recent in origin and resulting from a strain arising out of and in the course of employment and promptly reported to the employer.

(28) Infection or inflammation of the skin or eyes or other external contact surfaces or oral or nasal cavities due to oils, cutting compounds, or lubricants, dusts, liquids, fumes, gases, or vapors.

(29) Dermatitis (venenata).

(30) Disability arising from bursitis or synovitis.

(31) Disability arising from frostbite.

(32) Disability arising from silicosis or asbestosis.

(33) Disability arising from any cause connected with or arising from the peculiar characteristics of the employment.

(34) Disability arising from any cause connected with or arising from ionizing radiation.

(35) Disability arising from pneumoconiosis caused by the inhalation of metallic minerals or mineral particles.

(36) The disablement of an employee resulting from mental injury caused or accompanied by identifiable physical trauma or from a mental injury caused by emotional stress resulting from a situation of greater dimensions than the day-to-day emotional strain and tension which all employees encounter daily without serious mental injury shall be treated as an injury as defined in § 28-29-2(7).

History of Section.
(G.L. 1923, ch. 92, art. 8, § 2; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 2; P.L. 1949, ch. 2253, § 1; P.L. 1949, ch. 2282, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-2; P.L. 1968, ch. 166, § 1; P.L. 1970, ch. 119, § 1; P.L. 1982, ch. 32, art. 1, § 8.)



Chapter 28-34-3 - Benefits available to victims of disease.

§ 28-34-3 Benefits available to victims of disease.  If an employee is disabled or dies and his disability or death is caused by one of the diseases mentioned in the schedule contained in § 28-34-2, and the disease is due to the nature of the employment in which that employee was engaged and was contracted in, he or she or his or her dependents shall be entitled to compensation for his or her death or for his or her disablement, and he or she shall be entitled to be furnished with medical and hospital services, as provided in chapter 33 of this title, except as provided in this chapter.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 3; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-3; P.L. 1982, ch. 32, art. 1, § 8.)



Chapter 28-34-4 - Relationship of disease to employment  Time of bringing suit.

§ 28-34-4 Relationship of disease to employment  Time of bringing suit.  Neither the employee nor his or her dependents shall be entitled to compensation for disability or death resulting from an occupational disease, unless that occupational disease is due to the nature of his or her employment and was contracted in that employment. The time limit for bringing suit under this section shall be two (2) years from the date of disablement.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 4; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 4; P.L. 1950, ch. 2626, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-4; P.L. 1979, ch. 151, § 1; P.L. 1992, ch. 31, § 12.)



Chapter 28-34-5 - Examination and report by physician.

§ 28-34-5 Examination and report by physician.  The court may appoint one or more impartial physicians whose duty it shall be to examine any claimant under this chapter and to make a report in any form that the court may require.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 5; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-5; P.L. 1985, ch. 365, § 7; P.L. 1990, ch. 332, art. 1, § 4; P.L. 2001, ch. 256, § 5; P.L. 2001, ch. 355, § 5.)



Chapter 28-34-6 - Date of disablement.

§ 28-34-6 Date of disablement.  For the purpose of this chapter the date of disablement for an occupational disease shall be the date of partial or total incapacity to work as a result of the disease.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 6; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-6; P.L. 1986, ch. 507, § 8; P.L. 1990, ch. 332, art. 1, § 4; P.L. 1992, ch. 31, § 12.)



Chapter 28-34-7 - Concealment of previous disease  Occupational disease as partial cause.

§ 28-34-7 Concealment of previous disease  Occupational disease as partial cause.  No compensation shall be payable for an occupational disease if the employee, at the time of entering into the employment of the employer by whom the compensation would otherwise be payable, or thereafter, willfully and falsely represents in writing that he or she has not previously had the disease which is the cause of the disability or death. Where an occupational disease is aggravated by any other disease or infirmity, not itself compensable, or where disability or death from any other cause, not itself compensable, is aggravated, prolonged, accelerated, or in any way contributed to by an occupational disease, the compensation payable shall be the proportion only of the compensation that would be payable if the occupational disease were the sole cause of the disability or death as that occupational disease, as a causative factor, bears to all the causes of that disability or death, the reduction in compensation to be effected by reducing the number of weekly payments or the amounts of the payments, as under the circumstances of the particular case may be for the best interests of the claimant or claimants.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 7; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-7; P.L. 1999, ch. 83, § 65; P.L. 1999, ch. 130, § 65.)



Chapter 28-34-8 - Apportionment of liability among successive employers.

§ 28-34-8 Apportionment of liability among successive employers.  The total compensation due shall be recovered from the employer who last employed the employee in the employment to the nature of which the disease was due and in which it was contracted. If, however, the disease was contracted while the employee was in the employment of a prior employer, the employer who is made liable for the total compensation as provided by this section may petition the workers' compensation court for an apportionment of the compensation among the several employers who since the contraction of the disease have employed the employee in the employment to the nature of which the disease was due. The apportionment shall be proportioned to the time the employee was employed in the service of the employers and shall be determined only after a hearing, notice of the time and place of which shall have been given to every employer alleged to be liable for any portion of the compensation. If the court finds that any portion of the compensation is payable by an employer prior to the employer who is made liable for the total compensation as provided by this section, it shall make an award accordingly in favor of the last employer, and that award may be enforced in the same manner as an award for compensation.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 8; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 8; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-8; P.L. 1986, ch. 507, § 8; P.L. 1990, ch. 332, art. 1, § 4.)



Chapter 28-34-9 - Notice to employer of claim.

§ 28-34-9 Notice to employer of claim.  The employer to whom notice of death or disability is to be given, or against whom claim is to be made by the employee, shall be the employer who last employed the employee during the thirty-six (36) months in the employment to the nature of which the disease was due, and that notice and claim shall be deemed seasonable as against prior employers. The requirements as to notice as to occupational disease and death resulting from it and the requirements as to the bringing of proceedings for compensation for disability or death resulting from the occupational disease shall be the same as required in chapter 33 of this title, except that the notice shall be given to the employer within ninety (90) days after disablement.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 9; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 9; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-9; P.L. 1979, ch. 151, § 1.)



Chapter 28-34-10 - Information as to previous employers.

§ 28-34-10 Information as to previous employers.  The employee, or his or her dependents, if so requested, shall furnish the last employer or the director or the workers' compensation court with any information as to the names and addresses of all his or her other employers during the twenty-four (24) months that he or she or they possess. If that information is not furnished, or is not sufficient to enable the last employer to take proceedings against a prior employer under § 28-34-8, unless it is established that the occupational disease actually was contracted while the employee was in his or her employment, the last employer shall not be liable to pay compensation, or, if that information is not furnished or is not sufficient to enable the last employer to take proceedings against the other employers under § 28-34-8, the last employer shall be liable only for that part of the total compensation as under the particular circumstances the workers' compensation court deem just; but a false statement in the information furnished shall not impair the employer's rights unless the last employer is prejudiced by it.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 10; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 10; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-10; P.L. 1985, ch. 365, § 7; P.L. 1990, ch. 332, art. 1, § 4.)



Chapter 28-34-11 - Rights as to diseases not covered by chapter.

§ 28-34-11 Rights as to diseases not covered by chapter.  Nothing in this chapter shall affect the rights of an employee, or his or her dependents, to recover compensation in respect to a disease to which this chapter does not apply, if the disease, apart from this chapter, is one for which compensation is payable under the other provisions of chapters 29  38 of this title.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 11; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 11; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-11.)



Chapter 28-34-12 - Diseases contracted before effective date of chapter.

§ 28-34-12 Diseases contracted before effective date of chapter.  This chapter does not apply to cases of occupational disease in which the last injurious exposure to the hazards of the disease occurred prior to the fifteenth day of September 1936.

History of Section.
(G.L. 1923, ch. 92, art. 8, § 12; P.L. 1936, ch. 2358, § 9; G.L. 1938, ch. 300, art. 8, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-34-12.)






Chapter 28-35 - Workers' Compensation  Procedure

Chapter 28-35-1 - Filing of memorandum of agreement.

§ 28-35-1 Filing of memorandum of agreement.  (a) If the employer makes payments of compensation to an employee or those entitled to compensation on account of the death of an employee under chapters 29  38 of this title, a memorandum of that agreement signed by the employer or the employer's insurer shall be filed with the department which shall immediately docket it in a book kept for that purpose.

(b) The memorandum shall include:

(1) The names of the employee, employer and insurance carrier;

(2) The date, place, nature, and location of the injury on the employee's body;

(3) The names of the employee's other employers, if any, or a statement that there is no multiple employment, if that is the case;

(4) The rate upon which the compensation is based;

(5) Any other information required by the director; and

(6) The average weekly straight time earnings earned by the employee for the thirteen (13) weeks prior to injury and the amount of overtime pay included in calculating the employee's average weekly wage.

(c) The employer shall send a copy of the memorandum and any amendments to it to the employee and his or her attorney or the representative of the decedent and its attorney either with the payment of compensation made under § 28-35-40 or by certified mail, return receipt requested, at the same time as it is filed with the department.

(d) The employer shall file a memorandum pursuant to this section within ten (10) days of the initial payment by the employer or insurer.

(e) Upon the filing of the memorandum of agreement with the department, the memorandum shall be as binding on the party filing the memorandum as a preliminary determination, order, or decree.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 1; P.L. 1921, ch. 2095, § 6; G.L. 1923, ch. 92, art. 3, § 1; P.L. 1926, ch. 764, § 7; P.L. 1936, ch. 2290, § 9; G.L. 1938, ch. 300, art. 3, § 1; P.L. 1949, ch. 2272, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-1; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 507, § 9; P.L. 1988, ch. 452, § 1; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1998, ch. 105, § 3; P.L. 1998, ch. 404, § 3; P.L. 2000, ch. 491, § 5.)



Chapter 28-35-2 - Scope of memorandum of agreement with dependents of deceased employee.

§ 28-35-2 Scope of memorandum of agreement with dependents of deceased employee.  When death has resulted from the injury and the dependents of the deceased employee entitled to compensation are, or the apportionment of compensation among them is, in dispute, the memorandum of agreement may relate only to the amount of compensation and to the persons to whom that compensation is payable.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 1; P.L. 1921, ch. 2095, § 6; G.L. 1923, ch. 92, art. 3, § 1; P.L. 1926, ch. 764, § 7; P.L. 1936, ch. 2290, § 9; G.L. 1938, ch. 300, art. 3, § 1; P.L. 1949, ch. 2272, § 1; G.L. 1949, ch. 300, art. 3, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-2; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-5 - Appeals from memorandum of agreement.

§ 28-35-5 Appeals from memorandum of agreement.  Any employer or insurer who has made payment to an injured employee or those entitled to compensation on account of the death of an employee which payment has been procured by fraud, coercion, or mutual mistake of fact; or any injured employee or those entitled to compensation on account of the death of an employee who has been aggrieved by a memorandum of agreement in that it: (1) fails to correctly diagnose the injury; (2) fails to set out correctly all the injuries received by the injured employee; (3) fails to set out all parts of the body affected by injuries; fails to correctly set the rate of compensation; or (5) in any other way is affected by error; upon petition to the court setting forth all the additional facts, filed by the aggrieved party and served in the same manner as is provided for in chapters 29  38 of this title, the workers' compensation court shall hear any and all those matters and make their decision in accordance with those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 1; P.L. 1921, ch. 2095, § 6; G.L. 1923, ch. 92, art. 3, § 1; P.L. 1926, ch. 764, § 7; P.L. 1936, ch. 2290, § 9; G.L. 1938, ch. 300, art. 3, § 1; P.L. 1949, ch. 2272, § 1; P.L. 1954, ch. 3297, § 1; P.L. 1956, ch. 3803, § 1; G.L. 1956, § 28-35-5; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-6 - Notice of amendments to memorandum of agreement.

§ 28-35-6 Notice of amendments to memorandum of agreement.  (a) If the workers' compensation court makes any amendment or addition to the memorandum of agreement, the administrator of the workers' compensation court shall immediately notify the department of the changes in the agreement.

(b) If an employer or insurer and an employee and his or her attorney, if represented, reach an agreement, subsequent to the filing of a memorandum of agreement, order, or decree, as to any issue, the parties shall file a written agreement and receipt with the department, signed by the parties, and on a form prescribed by the department. A copy of any agreement and receipt shall be delivered to each of the parties. Upon the filing of the agreement and receipt with the department, it shall be as binding upon both parties as a preliminary determination order or decree.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 1; P.L. 1921, ch. 2095, § 6; G.L. 1923, ch. 92, art. 3, § 1; P.L. 1926, ch. 764, § 7; P.L. 1936, ch. 2290, § 9; G.L. 1938, ch. 300, art. 3, § 1; P.L. 1949, ch. 2272, § 1; G.L. 1949, ch. 300, art. 3, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-6; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-7 - Enforcement of memorandum of agreement.

§ 28-35-7 Enforcement of memorandum of agreement.  Any memorandum of agreement shall be enforceable by a suitable action or proceeding brought by either of the parties to it before the workers' compensation court, including executions against goods, chattels, and real estate, and including proceedings for contempt for willful failure or neglect to obey the provisions of the memorandum of agreement, and in cases involving future payments of compensation aggregating not less than fifty dollars ($50.00) the attorney general shall at the written request of the director prosecute a suitable action or proceeding for the court in the name of the director to compel either party to the agreement to comply with its terms.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 1; P.L. 1921, ch. 2095, § 6; G.L. 1923, ch. 92, art. 3, § 1; P.L. 1926, ch. 764, § 7; P.L. 1936, ch. 2290, § 9; G.L. 1938, ch. 300, art. 3, § 1; P.L. 1949, ch. 2272, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-7; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-7.1 - Suspension agreement and receipt.

§ 28-35-7.1 Suspension agreement and receipt.  If an employer or insurer and an employee reach an agreement in regard to the discontinuance or suspension of workers' compensation benefits, the parties shall file a written suspension agreement and receipt with the department, signed by the parties, and on a form prescribed by the department. A copy of any agreement and receipt shall be delivered to each of the parties. Upon the filing of the agreement and receipt with the department, it shall be as binding upon both parties as a preliminary determination, order, or decree.

History of Section.
(P.L. 1988, ch. 452, § 2.)



Chapter 28-35-8 - Filing of non-prejudicial memorandum of agreement.

§ 28-35-8 Filing of non-prejudicial memorandum of agreement.  (a) Notwithstanding § 28-35-1, if the employer files a memorandum of agreement but specifically designates that agreement as a "non-prejudicial" or "without prejudice", the employer may pay weekly compensation benefits not exceeding thirteen (13) weeks. In these cases, the employer shall send a copy of the non-prejudicial memorandum and any amendments to it to the employee and his or her attorney or the representative of the decedent and his or her attorney by certified mail, return receipt requested, at the same time as it is filed with the department in the same manner as if it were a memorandum of agreement. The non-prejudicial memorandum of agreement shall contain all information as directed by § 28-35-1. Having done so, the non-prejudicial memorandum of agreement and any action taken pursuant to it shall be without prejudice to any party subsequently maintaining any position as to employer liability for payments under chapters 29  38 of this title, maintainable in the absence of an agreement. If at any time within or at the close of the thirteen-week period after payments of compensation have commenced the employer or insurer terminates weekly payments to the employee or to those entitled to payments on account of death of an employee, the employer or insurer shall notify the employee and his or her attorney or the representative of the decedent employee and his or her attorney within ten (10) days on a form prescribed by the department that:

(1) Payments have terminated;

(2) The claim has not been formally accepted; and

(3) The employee has the right to file a petition, within the two (2) year limitation as set forth in § 28-35-57, to formally establish liability of the employer or insurer.

(b) If the employer or insurer makes payments of weekly benefits to the employee or to those entitled to payments on account of death of an employee for more than the thirteen (13) week period, the payments shall constitute a conclusive admission of liability and ongoing incapacity as to the injuries set forth in the non-prejudicial memorandum of agreement. The employer or insurer shall within ten (10) days of making additional payments file a memorandum of agreement pursuant to § 28-35-1.

History of Section.
(P.L. 1990, ch. 332, art. 1, § 9; P.L. 1993, ch. 474, § 2.)



Chapter 28-35-9 - Payment of weekly benefits  Admission of entitlement to compensation  Payment of compensation without agreement.

§ 28-35-9 Payment of weekly benefits  Admission of entitlement to compensation  Payment of compensation without agreement.  (a) For all injuries occurring from September 1, 1982 through February 28, 1986, in the event that an employer or insurer makes direct payment of weekly benefits to an employee, the employee must file a copy of the initial medical treatment report that he or she has received as a result of the injury with the employer or insurer within ten (10) days of receipt by the employee or his or her attorney of the report, certified mail, return receipt requested. If the employer or insurer continues to make payment to the employee after ten (10) days following receipt of the report by the employer or insurer, the employer shall immediately after that ten (10) day period file a memorandum of agreement as set forth in § 28-35-1 and that payment shall constitute a conclusive admission of liability as to the injuries set forth in the report and that the employee is entitled to compensation under chapters 29  38 of this title. The employer may not file a petition to suspend or reduce payments until a memorandum has been filed.

(b) In the event that an employer or insurer makes payment of weekly benefits to an employee without filing a memorandum of agreement or a non-prejudicial memorandum of agreement with the department the payment shall constitute a conclusive admission of liability and ongoing incapacity and that the employee is entitled to compensation under chapters 29  38 of this title and the employer or insurer shall not be entitled to any credit for the payment if the employee is awarded compensation in accordance with these chapters. The employer or insurer shall not file a petition to suspend or reduce payments until a memorandum has been filed with the department.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-9; P.L. 1980, ch. 383, § 1; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 1, § 5; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-10 - Duplicates of documents furnished to employee  Inadmissibility of documents when copies not furnished.

§ 28-35-10 Duplicates of documents furnished to employee  Inadmissibility of documents when copies not furnished.  Where an employer, his insurer, or the agents or independent contractors of either obtains from an injured employee any paper, document, report, statement, or agreement, including hospital records, nurses' notes, personnel records, reports, or statements by forepersons or any other supervisory employees at the injured employee's place of employment, whether signed or unsigned, and regardless of the mode of obtaining it, concerning compensation, the injured employee shall receive an exact duplicate original copy of that paper, document, report, statement, or agreement, including hospital records, nurses' notes, personnel records, reports, or statements by forepersons or any other supervisory employees at the injured employee's place of employment which shall be signed by a duly authorized agent or the employer or his or her insurer. The paper, document, report, statement, or agreement, including hospital records, nurses' notes, personnel records, reports, or statements by forepersons or any other supervisory employees at the injured employee's place of employment, shall be furnished to the employee at the time it is obtained, and a copy shall also be furnished to the employee's attorney immediately upon request by that attorney. If a copy of a paper, document, report, statement, or agreement, including hospital records, nurses' notes, personnel records, reports, or statements by forepersons or any other supervisory employees at the injured employee's place of employment is not furnished strictly in accordance with this section, nothing contained in it may be used by an employer or his or her insurer or attorney for direct or cross-examination of the employee. The individual obtaining it may not testify in any proceeding and the paper, document, report, statement, or agreement, including hospital records, nurses' notes, personnel records, reports, or statements by forepersons or any other supervisory employees at the injured employee's place of employment shall be inadmissible in any proceeding, if objection by the employee to its admission is made.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 1; P.L. 1950, ch. 2606, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-10; P.L. 1963, ch. 201, § 1; P.L. 1969, ch. 123, § 1; P.L. 2004, ch. 6, § 46.)



Chapter 28-35-11 - Questions determined by court.

§ 28-35-11 Questions determined by court.  All questions arising under chapters 29  38 of this title and Rhode Island general law § 45-21.2-9 shall, except as otherwise provided, be determined by the workers' compensation court in accordance with the provisions of those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 20; G.L. 1923, ch. 92, art. 3, § 19; G.L. 1938, ch. 300, art. 3, § 19; G.L. 1938, ch. 300, art. 3, §§ 3, 17; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-11; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5; P.L. 2011, ch. 151, art. 12, § 5.)



Chapter 28-35-12 - Petition for determination of controversy  Contents and filing.

§ 28-35-12 Petition for determination of controversy  Contents and filing.  (a) In all disputes between an employer and employee in regard to compensation or any other obligation established under chapters 29  38 of this title, and when death has resulted from the injury and the dependents of the deceased employee entitled to compensation are, or its apportionment among them is, in dispute, any person in interest or his or her duly authorized representative may file with the administrator of the workers' compensation court a petition and as many copies of it as there are respondent parties to the dispute upon forms prescribed and furnished by the court, setting forth the names and residences of the parties, the facts relating to employment at the time of injury, the cause, extent, and character of the injury, the amount of wages, earnings, or salary received at the time of the injury, and the knowledge of the employer of notice of the occurrence of the injury, and any other facts that may be necessary and proper for the information of the court, and shall state the matter in dispute and the claims of the petitioner with reference to it; provided, that no petition shall be filed within twenty-one (21) days of the date of the injury and no petition regarding any other obligation established under chapters 29  38 of this title shall be filed until twenty-one (21) days after written demand for payment upon the employer or insurer or written notice to the employer or insurer of failure to fulfill the obligation, except that any petition alleging the non-payment or late payment of weekly compensation benefits, attorneys' fees, and costs, may be filed after fourteen (14) days from the date the payment is due as set forth in §§ 28-35-42, 28-35-43, and 28-35-20(c). Medical bills for services ordered paid by decree or pretrial order shall be paid within fourteen (14) days of the entry of the decree or order. In the event that the bills are not paid within the fourteen (14) day period, a petition may be filed to enforce said order or decree without any additional written notice to the employer or insurer.

(b) If one or more claims are filed for an injury and there are two (2) or more insurers, any one of which may be held to be liable to pay compensation, and the judge determines that the injured employee would be entitled to receive compensation but for the existence of a controversy as to which one of the insurers is liable to pay compensation, one of the insurers shall be selected by a judge of the workers' compensation court, to pay to the injured employee the compensation, pending a final decision of the workers' compensation court as to the matter in controversy, and that decision shall require that the amount of compensation paid shall be deducted from the award if made against another insurer and shall be paid by that other insurer to the insurer selected by the judge.

(2) The workers' compensation court shall award compensation, costs, and attorneys' fees in its discretion if one of the insurers is held to be liable following the hearing.

(c) If any determination of the workers' compensation court entitles an employee to retroactive payment of weekly benefits, the court shall award to the employee interest at the rate per annum provided in § 9-21-10 on that retroactive weekly payment from six (6) months subsequent to the date that the employee first filed a petition for benefits to the time when that retroactive payment is actually made. If the proceedings are unduly delayed by or at the request of the employee or his or her attorney, the judge may reduce or eliminate interest on retroactive payment; provided, that the provisions of this section as they relate to interest shall apply only to petitions filed on or after July 1, 1984.

(d) Any fine, penalty, or interest expense incurred by an insurer under this section may not be used as an expense for the purpose of seeking a rate increase before the department of business regulation.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 2; P.L. 1921, ch. 2095, § 7; G.L. 1923, ch. 92, art. 3, § 2; P.L. 1928, ch. 1207, § 1; G.L. 1938, ch. 300, art. 3, § 2; G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-12; P.L. 1960, ch. 125, § 1; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1984, ch. 142, art. 4, § 1; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 1, § 6; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1990, ch. 332, art. 4, § 4; P.L. 2001, ch. 256, § 6; P.L. 2001, ch. 355, § 6; P.L. 2003, ch. 388, § 4; P.L. 2003, ch. 395, § 4.)



Chapter 28-35-12.1 - Prompt decision required.

§ 28-35-12.1 Prompt decision required.  The judge who hears a case pursuant to § 28-35-12 shall render his or her decision no later than thirty (30) days after each party has completed presenting its case. This provision shall not apply in any case for which the judge has shown just cause, as determined by rules of the workers' compensation court adopted pursuant to the authority granted to the court by § 28-29-26, for delay beyond thirty (30) days.

History of Section.
(P.L. 1985, ch. 365, § 12.)



Chapter 28-35-13 - Insurance commissioner as agent to receive process.

§ 28-35-13 Insurance commissioner as agent to receive process.  Every employer subject to or who elects to become subject to chapters 29  38 of this title and/or his or her insurer shall be deemed to have appointed the insurance commissioner of this state or his or her successor in office to be his or her true and lawful attorney upon whom may be served all lawful processes, petitions, and notices in any action or proceeding against the employer and/or insurer, wherever that service is provided for in §§ 28-35-14  28-35-28.

History of Section.
(G.L. 1938, ch. 300, art. 9, § 9; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-13.)



Chapter 28-35-14 - Copies of petition to respondents.

§ 28-35-14 Copies of petition to respondents.  Upon filing with the administrator of any petition in writing, stating the general nature of any claim as to which any dispute or controversy may have arisen, the administrator shall mail a copy of the petition to the respondent or respondents named in it. Service by mail to an employee is adequate if mailed postage prepaid to the address to which compensation benefits are mailed.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 3; G.L. 1923, ch. 92, art. 3, § 3; G.L. 1938, ch. 300, art. 3, § 3; P.L. 1950, ch. 2625, § 1; P.L. 1954, ch. 3297, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-35-14; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-15 - Service on parties outside state.

§ 28-35-15 Service on parties outside state.  In case an interested party is located out of the state, and has no post office address within this state, a copy of the petition and copies of all notices shall be filed in the office of the insurance commissioner and shall also be sent by registered or certified mail to the last known post office address of that party. This filing and mailing shall constitute sufficient service, with the same force and effect as if served upon a party located within the state.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-35-15; P.L. 1986, ch. 198, § 23.)



Chapter 28-35-16 - Filing of answer  Additional parties.

§ 28-35-16 Filing of answer  Additional parties.  Within ten (10) days of the filing of the petition, the respondent or respondents shall file an answer to the petition with the workers' compensation court and mail a copy of it to the petitioner, identifying the specific issues disputed by the respondent or respondents with reference to the matter in dispute as disclosed by the petition. No pleadings other than the petition and answer shall be required to bring the matter to a final determination. If the respondent or respondents does not file an answer, the matter shall proceed as though the allegations of the petition had been denied. The workers' compensation court may bring in additional parties by service of a copy of the petition by registered or certified mail.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 4; G.L. 1923, ch. 92, art. 3, § 4; P.L. 1928, ch. 1207, § 1; P.L. 1936, ch. 2290, § 10; G.L. 1938, ch. 300, art. 3, § 4; P.L. 1942, ch. 1236, § 1; P.L. 1947, ch. 1870, § 1; P.L. 1949, ch. 2368, § 1; G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-35-16; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-17 - Notice and conduct of hearings.

§ 28-35-17 Notice and conduct of hearings.  (a) Upon the filing of any petition the court shall assign the matter to a judge. The court shall issue notice at that time, advising the parties of the judge to whom the case has been assigned and the date for pretrial conference in accordance with § 28-35-20.

(b) Upon filing of any claim for a trial, following the pretrial conference held in accordance with § 28-35-20, the judge shall fix a time for trial and give notice of it in accordance with rules of procedure promulgated by the court but the initial hearing shall be fixed not later than thirty (30) days next after filing the claim for a trial. The court shall cause notice of the trial to be given to each interested party in accordance with rules and regulations promulgated by the court. The judge shall proceed to hear the matter as the justice of the case may require, and may allow amendments to the petition and the answer at any stage of the proceedings. Hearings may be adjourned from time to time for just and sufficient cause, and hearings may be held at the places that the workers' compensation court shall designate.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3, P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-17; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-17.1 - Assessment of costs of delay.

§ 28-35-17.1 Assessment of costs of delay.  (a) With respect to any delay or continuance of any matter or proceeding before the workers' compensation court, the court shall have the discretion to determine whether the delay or continuance was due to action or inaction, without just cause, on the part of an employer, employee, insurance carrier, or attorney or other representative of an employer, employee, or insurance carrier.

(b) Upon determination of the responsibility for any delay or continuance, the court shall have the authority to assess all direct costs or expenses incurred by any party or by the court as a result of the delay or continuance, or an appropriate penalty, including reasonable attorney's fees, upon the responsible employer, employee, insurance carrier, or attorney or other representative. All costs, expenses, reasonable attorney's fees, and/or penalties so assessed upon any delaying person or entity shall be disbursed as justice requires pursuant to the discretion of the court except attorney's fees, which shall be paid to the attorney for the non-delaying party.

(c) The workers' compensation court shall, pursuant to § 28-30-12, promulgate rules and regulations to enforce this section.

History of Section.
(P.L. 1982, ch. 32, art. 1, § 11.)



Chapter 28-35-18 - Hearings by compensation agencies of other states or territories.

§ 28-35-18 Hearings by compensation agencies of other states or territories.  The workers' compensation court may also arrange to have hearings held by the workers' compensation court officer or tribunal having authority to hear cases arising under the workers' compensation law of any other state, of the District of Columbia, or of any territory of the United States, the testimony and proceedings at any this hearing to be reported to the workers' compensation court and to be part of the record in the case. Any evidence so taken shall be subject to rebuttal upon final hearing before the workers' compensation court.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-18.)



Chapter 28-35-19 - Hearing initiated by workers' compensation court  Petition to enforce.

§ 28-35-19 Hearing initiated by workers' compensation court  Petition to enforce.  (a) If the workers' compensation court has reason to believe that the payment of compensation has not been made, although it should have been made, it may on its own motion give notice to the parties of a time and place when a hearing will be had before the court for the purpose of determining facts and making an order. The notice shall contain a statement of the matter to be considered. Subsequently, all other provisions governing proceedings before the court shall attach insofar as they may be applicable.

(b) Notwithstanding the provisions of subsection (a) of this section, any memorandum of agreement, preliminary determination, order, or decree shall be enforceable by a suitable action or proceeding brought by either of the parties to it before the workers' compensation court.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-19; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-20 - Informal pretrial conference.

§ 28-35-20 Informal pretrial conference.  (a) Before any case shall proceed to a trial, the judge shall conduct a mandatory pretrial conference within twenty-one (21) days of the date of filing with a view to expediting the case and reducing the issues in dispute to a minimum, notice of which shall be sent by the administrator to the parties or to their attorneys of record. The conference shall be informal and no oral testimony shall be offered or taken. Any statement then made by either party shall in the absence of agreement be without prejudice, but any agreement then made shall be binding.

(b) Within a reasonable time of receipt, all medical reports and documentary evidence which the parties possess and which the parties intend to present as evidence at the pretrial conference shall be provided to the opposing party.

(c) At the pretrial conference, the judge shall make every effort to resolve any controversies or to plan for any subsequent trial of the case. The judge shall render a pretrial order immediately at the close of the pretrial conference. The pretrial order shall be set forth in a simplified manner on forms prescribed by the workers' compensation court. It may reflect any agreements reached between the parties, but shall grant or deny, in whole or in part, the relief sought by the petitioner. The pretrial order shall be effective upon entry. Any payments ordered by it including, but not limited to, weekly benefits, medical expenses, costs, and attorneys' fees, shall be paid within fourteen (14) days of the entry of the order.

(d) Any party aggrieved by the entry of the order by the judge may claim a trial on any issue that was not resolved by agreement at the pretrial conference by filing with the administrator of the workers' compensation court within five (5) days of the date of the entry of the order, exclusive of Saturdays, Sundays and holidays, a claim for a trial on forms prescribed by the administrator of the workers' compensation court. If no timely claim for a trial is filed or is filed and withdrawn, the pretrial order shall become, by operation of law and without further action by any party, a final decree of the workers' compensation court.

(e) All trials shall be assigned for hearing and decision to the same judge who presided over the pretrial of the matter. Notice of the trial shall be sent by the administrator to the parties and to their attorneys of record. All trials shall be de novo, except that issues resolved by agreement at the pretrial conference may not be reopened. Any other case or dispute under chapters 29  38 of this title that arises during the pendency of this trial, shall be forwarded immediately to the same judge for pretrial in accordance with this section and for any subsequent trial.

(f) If after trial and the entry of a final decree, it is determined that the employee or medical services provider was not entitled to the relief sought in the petition, the employer or insurer shall be reimbursed from the workers' compensation administrative fund, described in chapter 37 of this title, to the extent of any payments made pursuant to the pretrial order to which there is no entitlement.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-20; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1984, ch. 142, art. 4, § 4; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 1, § 7; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1991, ch. 206, § 5; P.L. 1992, ch. 31, § 13; P.L. 1993, ch. 474, § 2.)



Chapter 28-35-21 - Admissibility of medical and wage records.

§ 28-35-21 Admissibility of medical and wage records.  (a) The certified copy of the record of a licensed health care facility as defined in chapter 17 of title 23 or of any health care provider or medical personnel licensed to practice under title 5 shall be admissible as evidence in any workers' compensation proceeding. The determination of the admissibility of such evidence shall be made pursuant to the provisions of §§ 9-19-27 and 9-19-39 and the Rhode Island Rules of Evidence.

(b) The contents of wage records of a claimant employee signed by his or her employer or by the person having charge of those records may be admitted in evidence in any workers' compensation proceeding.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; P.L. 1955, ch. 3593, § 1; G.L. 1956, § 28-35-21; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1998, ch. 453, § 1.)



Chapter 28-35-22 - Inspection of premises  Examination of wage records  Medical examination.

§ 28-35-22 Inspection of premises  Examination of wage records  Medical examination.  The workers' compensation court may, with notice to all parties, cause testimony to be taken or an inspection of the premises where the injury occurred, to be had, or cause the time books and payroll records of the employer to be examined by any judge of the workers' compensation court or any examiner appointed by it, and may from time to time direct any employee claiming compensation to be examined by an impartial physician as defined in § 28-35-24; the testimony so taken and the results of any inspection or examination, to be reported to the workers' compensation court for its consideration upon any hearing.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-22; P.L. 1986, ch. 154, § 1.)



Chapter 28-35-23 - Ex parte testimony.

§ 28-35-23 Ex parte testimony.  All ex parte testimony taken by the workers' compensation court shall be reduced to writing and either party shall have opportunity to rebut it at any hearing where introduced.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-23.)



Chapter 28-35-24 - Examination by or opinion of impartial physician.

§ 28-35-24 Examination by or opinion of impartial physician.  (a) Whenever the testimony presented at any hearing indicates a dispute, or creates doubt, as to the extent, nature, or cause of disability or death, the workers' compensation court may direct that the injured employee be examined, or may obtain an opinion without examination of an impartial, competent physician designated by the workers' compensation court who is not under contract with or regularly employed or regularly retained by a compensation insurer or self-insured employer.

(b) The expense of the examination shall be paid by the employer. The report of the examination shall be transmitted in writing to the workers' compensation court and a copy of it shall be furnished by the workers' compensation court to each party who shall have an opportunity to rebut it on further hearing.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-24; P.L. 1986, ch. 154, § 1.)



Chapter 28-35-25 - Disobedience of subpoena.

§ 28-35-25 Disobedience of subpoena.  Any person subpoenaed who willfully and unlawfully fails or neglects to appear or to testify or to produce books, papers, and records as required, shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), or imprisoned in the adult correctional institutions not longer than thirty (30) days. Each day a person shall so refuse or neglect shall constitute a separate offense.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 3; P.L. 1954, ch. 3297, § 1; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 28-35-25.)



Chapter 28-35-26 - Appointment of guardian.

§ 28-35-26 Appointment of guardian.  The workers' compensation court may require the appointment of a guardian for any person who is mentally incompetent or a minor to act for and on behalf of that employee within the meaning of chapters 29  38 of this title.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 4; G.L. 1923, ch. 92, art. 3, § 4; P.L. 1928, ch. 1207, § 1; P.L. 1936, ch. 2290, § 10; G.L. 1938, ch. 300, art. 3, §§ 3, 4; P.L. 1942, ch. 1236, § 1; P.L. 1947, ch. 1870, § 1; P.L. 1949, ch. 2368, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-26; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-27 - Decision of controversies  Decree.

§ 28-35-27 Decision of controversies  Decree.  (a) In any controversy over which the workers' compensation court has jurisdiction pursuant to this chapter and Rhode Island general law § 45-21.2-9, any judge of that court shall, pursuant to §§ 28-35-11  28-35-28, and the procedural rules of the court, hear all questions of law and fact involved in the controversy and presented by any party in interest, and he or she shall within ten (10) days after the hearing, unless the parties otherwise agree, decide the merits of the controversy pursuant to the law and the fair preponderance of the evidence and notify the administrator of the court of the decision, who shall immediately notify the parties by mail.

(b) Within seventy-two (72) hours of the mailing of the notice, exclusive of Sundays and holidays, the judge shall enter a decree upon the decision, which shall contain findings of fact, but within that time any party may appear and present a form of decree for consideration.

History of Section.
(G.L. 1923, ch. 92, art. 3, § 4; P.L. 1928, ch. 1207, § 1; P.L. 1936, ch. 2290, § 10; G.L. 1938, ch. 300, art. 3, §§ 3, 4; P.L. 1942, ch. 1236, § 1; P.L. 1947, ch. 1870, § 1; P.L. 1949, ch. 2368, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-27; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1984, ch. 142, art. 4, § 5; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1990, ch. 332, art. 1, § 5; P.L. 2011, ch. 151, art. 12, § 5.)



Chapter 28-35-28 - Appeal to appellate division.

§ 28-35-28 Appeal to appellate division.  (a) Any person aggrieved by the entry of a decree by a judge may appeal to the appellate division established pursuant to this section by filing with the administrator of the court within five (5) days of the date of the entry of a decree, exclusive of Saturdays, Sundays, and holidays, a claim of appeal and, subject to the rules of the court, by filing a written request for a transcript of the testimony and ruling or any part thereof desired. Within any time that a judge shall fix, either by an original fixing or otherwise, the appellant shall file with the administrator of the court reasons of appeal stating specifically all matters determined adversely to him or her which he or she desires to appeal, together with so much of the transcript of testimony and rulings as he or she deems pertinent, and within ten (10) days after that the parties may file with the administrator of the court those briefs and memoranda that they may desire concerning the appeal. The chief judge shall appoint appellate panels of three (3) members of the court to hear any claim of appeal and the decision of the appellate panel shall be binding on the court. The three (3) members of the appellate panel shall immediately review the decree upon the record of the case and shall file a decision pursuant to the law and the fair preponderance of the evidence within ten (10) days of the expiration of the time within which the parties may file briefs and memoranda. Upon consideration of the appeal, the appellate panel shall affirm, reverse, or modify the decree appealed from, and may itself take any further proceedings that are just, or may remand the matter to the trial judge for further consideration of any factual issue that the appellate division may raise, including the taking of additional evidence or testimony by the trial judge. It shall be within the prerogative of the appellate panel to remand a matter to the trial judge. If the decision requires the entry of a new decree, notice shall be given the parties, and the new decree shall be entered in the same manner as the original decree, but if the decision of two (2) appellate panel judges does not require the entry of a new decree, the decree shall be affirmed. Any member of the appellate panel may, for cause, disqualify himself or herself from hearing any appeal that may come before the appellate panel.

(b) The findings of the trial judge on factual matters shall be final unless an appellate panel finds them to be clearly erroneous. The court may award costs, including reasonable attorney fees, to the prevailing party when the appellate panel finds there was complete absence of a justiciable issue of either law or fact.

History of Section.
(G.L. 1923, ch. 92, art. 3, § 4; P.L. 1928, ch. 1207, § 1; P.L. 1936, ch. 2290, § 10; G.L. 1938, ch. 300, art. 3, §§ 3, 4; P.L. 1941, ch. 1054, § 1; P.L. 1942, ch. 1236, § 1; P.L. 1947, ch. 1870, § 1; P.L. 1949, ch. 2368, § 1; P.L. 1954, ch. 3297, § 1; P.L. 1956, ch. 3724, § 1; G.L. 1956, § 28-35-28; P.L. 1978, ch. 267, § 4; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1983, ch. 25, § 1; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-28.1 - Reports of hearings  Transcripts.

§ 28-35-28.1 Reports of hearings  Transcripts.  (a) Hearings reporters, or electronic court reporters, shall report stenographically, or electronically, the proceedings in the trial of every action or proceeding in the workers' compensation court. Electronic court reporting shall be used only when hearings reporters are unavailable for any reason.

(b) Each hearings reporter, or electronic court reporter, shall also, upon the order of any judge in the court, transcribe his or her report to be filed with the judge in the case. He or she shall also make a transcript of the whole or any part of that report upon the written request, filed with the administrator, by either party to the action or proceeding, and when completed and within the time limited by the court for filing the transcript, shall immediately deliver it to the party ordering it, or to the attorney of record of that party. For this service, the reporter shall be paid a reasonable compensation, not less than five dollars ($5.00), and not exceeding three dollars ($3.00) per page for originals and one dollar and fifty cents ($1.50) per page for copies of it, to be allowed by the court. If the transcript is used in subsequent proceedings in the cause, the cost of it may be allowed as a part of the costs.

History of Section.
(P.L. 1980, ch. 307, § 1; P.L. 1985, ch. 174, § 2; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-29 - Review by supreme court  Procedure.

§ 28-35-29 Review by supreme court  Procedure.  (a) Any person aggrieved by a final decree of the appellate division of the workers' compensation court rendered pursuant to § 28-35-28 may, within twenty (20) days from the entry of the final decree, petition the supreme court for a writ of certiorari to review the decree on the grounds specified in § 28-35-30.

(b) The petition for a writ of certiorari shall set forth the errors claimed.

(c) Upon the filing of a petition with the clerk of the supreme court, the supreme court may, if it sees fit, issue its writ of certiorari to the workers' compensation court to certify to the supreme court the record of proceedings before the appellate division, together with any additional record of the proceedings before the trial judge.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 7; P.L. 1921, ch. 2086, § 9; G.L. 1923, ch. 92, art. 3, § 7; G.L. 1938, ch. 300, art. 3, § 7; G.L. 1938, ch. 300, art. 3, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-29; P.L. 1972, ch. 169, § 29; P.L. 1984, ch. 162, § 1.)



Chapter 28-35-30 - Grounds for review by supreme court.

§ 28-35-30 Grounds for review by supreme court.  (a) Upon petition for certiorari, the supreme court may affirm, set aside, or modify any decree of the appellate commission of the workers' compensation court only upon the following grounds:

(1) That the workers' compensation court acted without or in excess of its authority;

(2) That the order, decree, or award was procured by fraud; or

(3) That the appellate division erred on questions of law or equity, the petitioner first having had his objections noted to any adverse rulings made during the progress of the hearing at the time the rulings were made, if made in open hearing and not otherwise of record.

(b) Review shall not be granted by the supreme court except as provided in this section, and the supreme court shall disregard any irregularity or error of the appellate division or trial judge unless it affirmatively appears that the petitioner was damaged by the irregularity or error.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-30; P.L. 1984, ch. 162, § 1.)



Chapter 28-35-31 - Transcript on appeal.

§ 28-35-31 Transcript on appeal.  (a) Upon the filing of reasons of appeal and transcript, the administrator of the workers' compensation court shall present the transcript to the judge who heard the cause, and in case of vacancy in office, or for any cause, the administrator is unable to present the transcript to the judge who heard the cause, then the transcript shall be presented to any other judge, and that other judge shall have full power to examine and pass upon and allow the transcript. The judge to whom the transcript has been presented by the administrator shall, after examination, restore the transcript to the files of the administrator with a certificate of his or her action.

(b) Upon an appeal being taken and the transcript of the testimony as may be required being allowed and returned, the administrator of the workers' compensation court shall immediately certify the cause and all the papers of it to the supreme court.

(c) In case of failure to allow and return the transcript within twenty (20) days from its filing a hearing may be had on the question of the correctness of the transcript before the workers' compensation court.

History of Section.
(P.L. 1912, ch. 31, art. 3, § 7; P.L. 1921, ch. 2086, § 9; G.L. 1923, ch. 92, art. 3, § 7; G.L. 1938, ch. 300, art. 3, § 7; G.L. 1938, ch. 300, art. 3, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-31; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-32 - Costs  Counsel and witness fees.

§ 28-35-32 Costs  Counsel and witness fees.  No fee shall be charged by the clerk of any court or by the administrator of the workers' compensation court for the performance of any service required by this chapter, except for certified copies of decrees and copies of transcripts. Notwithstanding any provisions of law to the contrary, the workers' compensation court shall be allowed a filing fee of twenty dollars ($20.00) for the filing of a petition under chapters 29  38 of this title, and a filing fee of twenty-five dollars ($25.00) for the filing of an appeal under § 28-35-28, which sums shall be deposited to provide additional funding to the uninsured employers fund as established by chapter 28-53. In proceedings under this chapter, and in proceeding under chapter 37 of this title, costs shall be awarded, including counsel fees and fees for medical and other expert witnesses including interpreters, to employees who successfully prosecute petitions for compensation, petitions for medical expenses, petitions to amend a preliminary order or memorandum of agreement, and all other employee petitions, except petitions for lump sum commutation, and to employees who successfully defend, in whole or in part, proceedings seeking to reduce or terminate any and all workers' compensation benefits, and to medical services providers who successfully prosecute petitions for the payment of medical expenses except that medical services providers shall not be paid expert witness fees for testimony in support of petitions filed in their behalf. These costs shall be assessed against the employer by a single judge, by an appellate panel and by the supreme court on appeal consistent with the services rendered before each tribunal and shall be made a part of the decree. No employee's attorney shall accept any other or additional fees for his services for the particular petition for which the fees are awarded in each tribunal.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 5; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-32; P.L. 1958, ch. 128, § 1; P.L. 1961, ch. 134, § 1; P.L. 1969, ch. 45, § 1; P.L. 1969, ch. 226, § 1; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1992, ch. 31, § 13; P.L. 1992, ch. 133, art. 37, § 4; P.L. 1993, ch. 474, § 2; P.L. 1996, ch. 100, art. 43, § 2; P.L. 2007, ch. 509, § 4.)



Chapter 28-35-33 - Finality of decree  Stay of decree.

§ 28-35-33 Finality of decree  Stay of decree.  Any decree entered by the workers' compensation court acting within its powers shall in the absence of fraud be final, and shall take effect immediately upon being entered, and enforcement of the decree shall not be stayed pending appeal. If benefits have been ordered to be paid, reduced, discontinued, or suspended, the terms of the decree shall be followed until reversed. If compensation payments have been ordered by the workers' compensation court, those payments shall be made and continued until reversal, and if payments have not been ordered and the decree is reversed, retroactive payments shall be made from the date provided for in the decision of the supreme court. Provided, that an employee shall not be required to make restitution to the employer for any benefits paid regardless of the outcome of the appeal.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-33; P.L. 1972, ch. 47, § 1; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-34 - Default in appellate procedure.

§ 28-35-34 Default in appellate procedure.  As provided in this chapter, the claim of appeal shall not suspend the operation of the decree appealed from, but, in case of default in taking the procedure required, the workers' compensation court upon motion of any party may proceed as if no claim of appeal had been made, unless it is made to appear to the workers' compensation court that the default no longer exists.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 9; G.L. 1923, ch. 92, art. 3, § 8; G.L. 1938, ch. 300, art. 3, § 8; G.L. 1938, ch. 300, art. 3, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-34.)



Chapter 28-35-35 - Motion day in supreme court.

§ 28-35-35 Motion day in supreme court.  Any court day in the supreme court shall be motion day for the purpose of hearing a motion to assign the appeal for hearing.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 10; G.L. 1923, ch. 92, art. 3, § 9; G.L. 1938, ch. 300, art. 3, § 9; G.L. 1938, ch. 300, art. 3, § 8; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-35.)



Chapter 28-35-36 - Action by supreme court.

§ 28-35-36 Action by supreme court.  The supreme court after hearing any appeal shall determine the appeal, and affirm, reverse, or modify the decree appealed from, and may itself take, or cause to be taken by the workers' compensation court any further proceedings that shall seem just. If a new decree is necessary, it shall be framed by the supreme court for entry by the workers' compensation court. At that time, the cause shall be remanded to the workers' compensation court for any further proceedings that shall be required.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 11; G.L. 1923, ch. 92, art. 3, § 10; G.L. 1938, ch. 300, art. 3, § 10; G.L. 1938, ch. 300, art. 3, § 9; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-36.)



Chapter 28-35-37 - Delay of process for execution of decree.

§ 28-35-37 Delay of process for execution of decree.  No process for the execution of any decree of the workers' compensation court from which an appeal may be taken shall issue until the expiration of the appeal period, unless all parties against whom the decree is made, waive an appeal by a writing filed with the administrator or by causing an entry thereof to be made on the docket.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 12; G.L. 1923, ch. 92, art. 3, § 11; G.L. 1938, ch. 300, art. 3, § 11; G.L. 1938, ch. 300, art. 3, § 10; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-37; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-38 - Certification of questions to supreme court.

§ 28-35-38 Certification of questions to supreme court.  If, in the course of the proceedings in any cause, any question of law arises which in the opinion of the workers' compensation court is of such doubt and importance, and so affects the merits of the controversy, that it ought to be determined by the supreme court before further proceedings, the workers' compensation court may certify that question to the supreme court for that purpose, and stay all further proceedings except those that are necessary to preserve the rights of the parties.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 13; G.L. 1923, ch. 92, art. 3, § 12; G.L. 1938, ch. 300, art. 3, § 12; G.L. 1938, art. 3, § 11; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-38.)



Chapter 28-35-39 - Payment of compensation.

§ 28-35-39 Payment of compensation.  Compensation under chapters 29  38 of this title shall be paid by check as defined in § 6A-3-104(f) and not by draft, and shall be paid promptly and directly to the person entitled to it. The check shall contain the following language: "I understand that endorsement hereon or deposit to my accounts constitutes my affirmation that I am receiving these workers' compensation benefits pursuant to law, that I have made no false claims or statements or concealed any material fact, in order to receive these benefits and that doing so would make me liable for civil and criminal penalties, including jail".

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-39; P.L. 1984, ch. 142, art. 4, § 1; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1992, ch. 31, § 13; P.L. 1993, ch. 119, § 2.)



Chapter 28-35-40 - Mailing of weekly compensation.

§ 28-35-40 Mailing of weekly compensation.  Whenever the employee is entitled to weekly compensation under chapters 29  38 of this title, the employer, and/or insurance carrier, until further order of the workers' compensation court, shall cause to be mailed first class mail to the employee, addressed to his or her last known residence, each week the amount of compensation payable to the employee as it may be due.

History of Section.
(G.L. 1938, ch. 300, art. 2, § 11; P.L. 1952, ch. 2992, § 1; G.L., ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-40; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-41 - Time for payment or notification to employee of controverted question.

§ 28-35-41 Time for payment or notification to employee of controverted question.  For all injuries occurring on or before February 28, 1986, within twenty-one (21) days after the employer has notice of an injury or death as provided in chapters 29  38, of this title and has received the initial medical report referred to in § 28-35-9, the employer or employer's insurer shall either immediately begin the payment of compensation, or advise the director and the employee or his or her representative that the right to benefits under those chapters is controverted. In the event that the employer or his or her insurer does not immediately begin the payment of compensation to the employee, or does not notify the director and the employee that the right to benefits under those chapters is controverted, within the time prescribed by this section, the employer or employer's insurer may be required to pay to an employee who successfully prosecutes a petition for workers' compensation an additional fifty dollars ($50.00), which is to be awarded to that employee by the workers' compensation court in its discretion and added to his or her first week's compensation.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-41; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1986, ch. 1, § 8.)



Chapter 28-35-42 - Penalty for delinquency in payment.

§ 28-35-42 Penalty for delinquency in payment.  If any payment of compensation is not paid within fourteen (14) days after it becomes due, there shall be added to that unpaid payment an amount equal to ten percent (10%) of it, which shall be paid at the same time as, but in addition to, that payment, unless the nonpayment is excused by the workers' compensation court after a showing by the employer or his or her insurer that owing to conditions over which he or she had no control the payment could not be paid within the period prescribed for the payment. However, if within one year next preceding the due date of any payment which is not paid within fourteen (14) days after it becomes due, two (2) or more payments payable under the terms of the agreement have not been paid within fourteen (14) days after those payments have become due, it shall be conclusively presumed that the failure of the employer to make the instant payment was owing to conditions over which the employer had control.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-42; P.L. 1963, ch. 129, § 1; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-43 - Time payments due under order or decree  Penalty for delinquency.

§ 28-35-43 Time payments due under order or decree  Penalty for delinquency.  Payment of compensation under a decision of the court becomes due upon the effective date of the order and weekly thereafter on the same day. If any payment payable under the terms of an order or decree is not paid within fourteen (14) days after it becomes due there shall be added to that unpaid payment an amount equal to twenty percent (20%) thereof, which shall be paid at the same time as, but in addition to, that compensation unless the nonpayment is excused by the workers' compensation court after a showing by the employer or insurer that owing to conditions over which he or she had no control the payment could not be paid within the period prescribed for payment. However, if within one year next preceding the due date of any payment which is not paid within fourteen (14) days after it becomes due, two (2) or more payments payable under the terms of the order or decree have not been paid within fourteen (14) days after the payments have become due, it shall be conclusively presumed that the failure of the employer to make the instant payment was owing to conditions over which he or she had control. Any order or decree of the worker's compensation court shall be enforceable by suitable action or proceeding brought by either of the parties to it before the court, including executions against goods, chattels, and real estate, and including proceedings for contempt for willful failure or neglect to obey the provisions of the order or decree.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-43; P.L. 1963, ch. 130, § 1; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-44 - Monthly or quarterly payments to nonresidents.

§ 28-35-44 Monthly or quarterly payments to nonresidents.  If an employee receiving a weekly payment under chapters 29  38 of this title ceases to reside in the state, or if his or her residence at the time of accident is in an adjoining state, the workers' compensation court, upon the application of either party, may, in its discretion, having regard to the welfare of the employee and the convenience of the employer, order that payment to be made monthly or quarterly instead of weekly.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 19; G.L. 1923, ch. 92, art. 3, § 18; G.L. 1938, ch. 300, art. 3, § 18; G.L. 1938, ch. 300, art. 3, § 16; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-44; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5.)



Chapter 28-35-45 - Review and modification of decrees.

§ 28-35-45 Review and modification of decrees.  (a) At any time after the date of the approval of any agreement or at any time after the date of the entry of any decree concerning compensation, and if compensation has ceased under the agreement or decree, within ten (10) years after that, any agreement, award, order, finding, or decree may be from time to time reviewed by the workers' compensation court, upon its own motion or upon a petition of either party upon forms prescribed and furnished by the court, after due notice to the interested parties:

(1) Upon the ground that the:

(i) Incapacity of the injured employee has diminished, ended, increased, or returned;

(ii) Employee has recovered from the effects of his or her work-related injury and is disabled only as a result of a preexisting condition;

(iii) Employee is able to return to the same work which he or she performed at the time of his or her injury;

(iv) Employee has refused an offer of suitable employment; or

(v) Weekly compensation payments have been based upon an erroneous average weekly wage; or

(2) Regarding any other obligation established under chapters 29  38 of this title.

(b) Upon this review the workers' compensation court may decrease, suspend, increase, commence, or recommence compensation payments in accordance with the facts, or make any other order that the justice of the case may require. No review shall affect the agreement, award, order, finding, or decree as regards money already paid, except that an award increasing the compensation rate may be made effective from the date of the injury, and except that if any part of the compensation due or to become due is unpaid, an award decreasing the compensation rate may be made effective from the date of injury, and any payments made prior thereto in excess of the decreased rate shall be deducted from any unpaid compensation, in the manner and by the methods that may be determined by the workers' compensation court.

(c) Relief on review shall not be denied an employee or granted an employer or his or her insurer on the grounds that the employee is incapacitated by an injury or disease which is different from the one for which the employee was paid compensation if the injury or disease incapacitating the employee results from an injury or disease for which the employee was paid compensation.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 14; P.L. 1921, ch. 2095, § 8; G.L. 1923, ch. 92, art. 3, § 13; P.L. 1935, ch. 2204, § 1; P.L. 1936, ch. 2290, § 13; G.L. 1938, ch. 300, art. 3, § 13; P.L. 1941, ch. 1064, § 1; P.L. 1949, ch. 2274, § 1; G.L. 1949, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-45; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-46 - Notice of intent to discontinue, suspend, or reduce payments  Filing  Form.

§ 28-35-46 Notice of intent to discontinue, suspend, or reduce payments  Filing  Form.  Before an employer may discontinue, suspend, or reduce compensation payments whether they are being received under an agreement, memorandum of agreement, award, order, finding, or decree, or when suitable alternative employment has been offered to the employee pursuant to § 28-33-18.2, the employer shall notify the court and the employee of his or her intention to discontinue, suspend, or reduce payments and the reason for doing so by filing with the judge an affidavit setting forth the factual basis for filing the petition to review along with a copy of the medical reports upon which the employer seeks to justify the discontinuance, suspension, or reduction in payments. A copy of the affidavit and medical report shall be forwarded to the employee. The notice of intention to discontinue, suspend, or reduce payments must be given fifteen (15) days prior to the proposed date of discontinuance, suspension, or reduction; provided, that where an employee has returned to work at an average weekly wage equal to or in excess of that which he or she was earning at the time of his or her injury, not including overtime, the notice of intention to discontinue, suspend, or reduce the payments provided for in this section may be given five (5) days prior to the proposed date of discontinuance. Notices shall be in substantially the following form:

Notice to Workers' Compensation Court and Employee

of

Intention to Discontinue, Suspend, or Reduce Payment

You are hereby notified that the undersigned employer intends on the........ day of.................... 20......, to discontinue, suspend, or reduce the payments of compensation to the above-named employee for the following reasons, to wit:

(1) Employee has returned to work at an average weekly wage equal to or in excess of that which he or she was earning at the time of his or her injury, not including overtime.

(2) Employee has returned to work and is earning wages in the sum of.......... dollars weekly.

(3) Employee has been discharged by his or her treating physician on the...... day of.......... 20.....

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L 1954, ch. 3297, § 1; G.L. 1956, § 28-35-46; P.L. 1958, ch. 120, § 1; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 430, § 1; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 322, art. 1, § 5; P.L. 1992, ch. 31, § 13; P.L. 1998, ch. 105, § 3; P.L. 1998, ch. 404, § 3.)



Chapter 28-35-46.1 - Termination of payment  Accounting.

§ 28-35-46.1 Termination of payment  Accounting.  Within sixty (60) days after the discontinuance or suspension of compensation payments under § 28-33-18(d), the employer and/or insurer shall file with the director of labor and training, with a copy to the employee and his or her attorney, and also to the employer if filed by the insurer, an itemized statement of the total amount of compensation, medical expenses, and other expenses paid to or on behalf of the employee. This itemized statement shall be on a form prepared by the director of labor and training for that purpose.

History of Section.
(P.L. 1991, ch. 254, § 1; P.L. 1995, ch. 323, § 12; P.L. 2003, ch. 388, § 4; P.L. 2003, ch. 395, § 4.)



Chapter 28-35-47 - Wage transcript supporting allegation of return to work.

§ 28-35-47 Wage transcript supporting allegation of return to work.  Where the notice of intention to discontinue, suspend, or reduce payments of compensation alleges that the employee has returned to work at an average weekly wage equal to or in excess of that which he or she was earning at the time of his or her injury, not including overtime, or has returned to work for wages less than he or she was earning at the time of the injury, the notice shall contain a signed wage transcript signed by the treasurer of the employer, or other appropriate official, setting forth the number of hours worked, the rate of pay, and the wages earned during the period relied upon corroborating the allegation. Provided, that indemnity benefits may be discontinued if the employer files with the department of labor and training a wage transcript showing that the employee has returned to work for at least two (2) consecutive weeks at a salary equal to or in excess of that which he or she was earning, not including overtime, at the time of his or her injury. Notice of the filing shall be sent to the employee and/or the employee's legal representative. If the employee files an objection within two (2) weeks, the matter shall be referred to the court for disposition pursuant to § 28-35-51, and the court may order benefits reinstated.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-47; P.L. 1958, ch. 117, § 1; P.L. 1992, ch. 31, § 13; P.L. 1993, ch. 474, § 2; P.L. 1998, ch. 105, § 3; P.L. 1998, ch. 404, § 3.)



Chapter 28-35-48 - Medical report on ability to return to work.

§ 28-35-48 Medical report on ability to return to work.  Where the notice of intention to discontinue, suspend, or reduce payments of compensation alleges that the employee is able to return to work, the notice shall be supported by a report of a treating physician.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-48; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-49 - Medical examination on ability to return to light work.

§ 28-35-49 Medical examination on ability to return to light work.  Where the notice of intention to discontinue, suspend, or reduce payments of compensation alleges that the employee is able to return to light selected work, the notice shall be supported by a report of a treating physician.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-49; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-50 - Resumption of payments on change of status.

§ 28-35-50 Resumption of payments on change of status.  If subsequent to the filing of any notice provided for in this chapter there is any change of status of the employee which would affect the right to discontinue, reduce, or suspend compensation payments under §§ 28-35-39  28-35-53, such as, the unwarranted discharge of the employee, a reduction of wages suffered by an employee while he or she is still unable to perform the work which he or she did at the time of his or her injury, or the inability of the employee to continue work due to his or her injury, between the time of the filing of the notice and the time of suspension under the notice, or the time of rendering of a decision following a hearing before the workers' compensation court, payments in accordance with the existing agreement, award, finding, or decree shall be resumed or continued.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-50.)



Chapter 28-35-51 - Review of discontinuance, suspension, or reduction  Disputed cases.

§ 28-35-51 Review of discontinuance, suspension, or reduction  Disputed cases.  Upon receipt of notice of intention to discontinue, suspend, or reduce compensation payments, the court shall notify the employee that he or she has a right to dispute the claim of the employer or insurance carrier and assign the matter for a mandatory pre-trial conference on the date set forth in the notice pursuant to § 28-35-20.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-51; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-53 - Payment when due as condition to relief to employer.

§ 28-35-53 Payment when due as condition to relief to employer.  The employer shall not be entitled to any relief granted by §§ 28-35-39  28-35-52, if payments in accordance with the existing agreement or decree are not paid in full to the date of the filing of the petition or notice, or the date of the hearing before the commission, or if payments are not made in accordance with the terms of chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 12; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-53.)



Chapter 28-35-54 - Certification of papers to court.

§ 28-35-54 Certification of papers to court.  Whenever the director certifies to the workers' compensation court papers, agreements, and documents in any proceedings as are provided in chapters 29  38 of this title, he or she shall certify them to the administrator of the workers' compensation court.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 13; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-54; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 507, § 9.)



Chapter 28-35-55 - Filing day or required act falling on weekend or holiday.

§ 28-35-55 Filing day or required act falling on weekend or holiday.  Whenever, under chapters 29  38 of this title, the day, or the last day, for the filing with the administrator of the workers' compensation court, of any original petition or other petition, motion, decree, claim of appeal, reasons of appeal, brief, or other document in writing, or for the doing of any act required or permitted to be done by those chapters, falls on Saturday, Sunday, or a legal holiday, the act or filing may be done on the next succeeding business day.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 15; P.L. 1956, ch. 3723, § 1; G.L. 1956, § 28-35-55; P.L. 1982, ch. 32, art. 1, § 10.)



Chapter 28-35-56 - Effect of death of petitioner.

§ 28-35-56 Effect of death of petitioner.  No proceedings under chapters 29  38 of this title shall abate because of the death of the petitioner, but may be prosecuted by his or her legal representative or by any person entitled to compensation by reason of his or her death under those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 17; G.L. 1923, ch. 92, art. 3, § 16; G.L. 1938, ch. 300, art. 3, § 16; G.L. 1938, ch. 300, art. 3, § 14; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-56.)



Chapter 28-35-57 - Limitation of claims for compensation.

§ 28-35-57 Limitation of claims for compensation.  (a) An employee's claim for compensation under chapters 29  38 of this title shall be barred unless payment of weekly compensation has commenced, or a petition, as provided for in this chapter, has been filed within two (2) years after the occurrence or manifestation of the injury or incapacity, or in case of the death of the employee, or in the event of his or her physical or mental incapacity, within two (2) years after the death of the employee or the removal of the physical or mental incapacity.

(b) The time for filing shall not begin to run in cases of latent or undiscovered physical or mental impairment due to injury including disease until:

(1) The person claiming benefits knew, or by exercise of reasonable diligence should have known, of the existence of the impairment and its causal relationship to his or her employment; or

(2) After disablement, whichever is later.

(c) In any case in which weekly compensation benefits have been paid, pursuant to § 28-35-8, in which the employer or insurer has failed to file the required notices, the claimant's right to file a petition for compensation benefits shall be preserved without time limitation.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 18; G.L. 1923, ch. 92, art. 3, § 17; P.L. 1936, ch. 2290, § 14; P.L. 1936, ch. 2358, § 3; G.L. 1938, ch. 300, art. 3, § 17; G.L. 1938, ch. 300, art. 3, § 15; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-57; P.L. 1960, ch. 94, § 1; P.L. 1978, ch. 232, § 2; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 507, § 9; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-57.1 - Bar of claims.

§ 28-35-57.1 Bar of claims.  An employee's claim for compensation from an employer under chapters 29 to 38 of this title shall be barred from the date the employee commences employment for a period of two (2) years in the event the employee has willfully provided false information as to his or her ability to perform the essential functions of the job, with or without reasonable accommodations, on an employment application requesting that information, if the information is directly related to the personal injury which is the basis of the new claim for compensation. This section shall not apply unless the employment application advises the employee of the substance of this section. Nothing in this section shall exempt any employer from or excuse full compliance with any applicable provisions of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and chapter 87 of title 42.

History of Section.
(P.L. 1984, ch. 142, art. 4, § 2; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1992, ch. 31, § 13; P.L. 1992, ch. 100, § 1; P.L. 1993, ch. 12, § 1; P.L. 1993, ch. 422, § 1; P.L. 1994, ch. 14, § 7.)



Chapter 28-35-58 - Liability of third person for damages.

§ 28-35-58 Liability of third person for damages.  (a) Where the injury for which compensation is payable under chapters 29  38 of this title was caused under circumstances creating a legal liability in some person other than the employer to pay damages in respect of the injury, the employee may take proceedings, both against that person to recover damages and against any person liable to pay compensation under those chapters for that compensation, and the employee shall be entitled to receive both damages and compensation. The employee, in recovering damages either by judgment or settlement from the person so liable to pay damages, shall reimburse the person by whom the compensation was paid to the extent of the compensation paid as of the date of the judgment or settlement and the receipt of those damages by the employee shall not bar future compensation. An insurer shall be entitled to suspend the payment of compensation benefits payable to the employee when the damages recovered by judgment or settlement from the person so liable to pay damages exceeds the compensation paid as of the date of the judgment or settlement. The suspension paid shall be that number of weeks which are equal to the excess damages paid divided by the employee's weekly compensation rate; however, during the period of suspension the employee shall be entitled to receive the benefit of all medical and hospital payments on his or her behalf. If the employee has been paid compensation under those chapters, the person by whom the compensation was paid shall be entitled to indemnity from the person liable to pay damages, and to the extent of that indemnity shall be subrogated to the rights of the employee to recover those damages. When money has been recovered either by judgment or by settlement by an employee from the person liable to pay damages, by suit or settlement, and the employee is required to reimburse the person by whom the compensation was paid, the employee or his or her attorney shall be entitled to withhold from the amount to be reimbursed that proportion of the costs, witness expenses, and other out-of-pocket expenses and attorney fees which the amount which the employee is required to reimburse the person by whom compensation was paid bears to the amount recovered from the third party.

(b) In any case in which the employee or, in case of death, the administrator of the employee's estate neglects to exercise the employee's right of action by failing to file a lawsuit against such third person within two (2) years and eight (8) months after the injury, the self-insured employer or the employer's insurance carrier may so proceed and shall be subrogated to the rights of the injured employee or, in case of death, to the rights of the administrator to recover against such person; provided, that no subrogation action shall commence unless at least twenty-six (26) weeks prior to the expiration of the two (2) years and eight (8) months the self-insured employer or the employer's insurance carrier has notified the employee or in the case of death, the administrator of the employee's estate, in writing by personal service or certified mail, that failure to commence such action within two (2) years and eight (8) months after the injury will operate as an assignment of the right of action to the self-insured employer or the employer's insurance carrier. Upon filing the lawsuit the attorney for the self-insured employer or the employer's insurance carrier shall notify the employee in writing by personal service or certified mail of the action and the name of the court where it was filed and the employee may join as a plaintiff in the action within thirty days after the notification, and, if the employee fails to join, the right of joinder shall abate. The right of the employee, or in case of death, the administrator of the employee's estate, to be fully compensated for the damages sustained shall be fully preserved as outlined in subsection (a) of this section.

(c) If the self-insured employer or the employer's insurance carrier recovers from these other personal damages or benefits, after expenses and costs of action have been paid, in excess of the amount of the lien as defined in this section, then that excess shall be paid to the injured employee or, in the case of death, to the administrator of the employee's estate for distribution.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 18; G.L. 1923, ch. 92, art. 3, § 17; P.L. 1936, ch. 2290, § 14; P.L. 1936, ch. 2358, § 3; G.L. 1938, ch. 300, art. 3, § 17; G.L. 1938, ch. 300, art. 3, § 15; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-58; P.L. 1960, ch. 172, § 1; P.L. 1985, ch. 186, § 1; P.L. 2002, ch. 119, § 4; P.L. 2002, ch. 280, § 4.)



Chapter 28-35-59 - Records of proceedings.

§ 28-35-59 Records of proceedings.  The proceedings in all cases before the workers' compensation court under chapters 29  38 of this title are deemed matters of record, but they are not required to be recorded at large, but are filed and numbered in the office of the administrator of the workers' compensation court, and a docket only, or short memorandum of the cases, shall be kept by the administrator in books provided for the purpose.

History of Section.
(P.L. 1912, ch. 831, art. 3, § 22; P.L. 1913, ch. 936, § 1; G.L. 1923, ch. 92, art. 3, § 21; G.L. 1938, ch. 300, art. 3, § 21; G.L. 1938, ch. 300, art. 3, § 19; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-59; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1986, ch. 507, § 9.)



Chapter 28-35-60 - Copies of decisions and decrees to director.

§ 28-35-60 Copies of decisions and decrees to director.  Copies of decisions, opinions, rescripts, and decrees, when issued by the workers' compensation court and supreme court involving workers' compensation cases, shall be promptly sent by the administrator to the director.

History of Section.
(G.L. 1938, ch. 300, art. 3, § 22; P.L. 1941, ch. 1058, § 1; G.L. 1941, ch. 300, art. 3, § 20; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-35-60; P.L. 1982, ch. 32, art. 1, § 10; P.L. 1985, ch. 365, § 8; P.L. 1990, ch. 332, art. 1, § 5; P.L. 1993, ch. 328, § 1.)



Chapter 28-35-61 - Decrees procured by fraud.

§ 28-35-61 Decrees procured by fraud.  (a) The workers' compensation court may, upon petition of an employee, the dependents of a deceased employee, an employer, an insurance carrier, or any other party in interest, vacate, modify, or amend any final decree entered within a period of six (6) months prior to the filing of the petition, either by a single judge or by the full court, if it appears that the decree:

(1) Has been procured by fraud; or

(2) Does not accurately and completely set forth and describe the nature and location of all injuries sustained by the employee.

(b) The petition shall be served in the same manner as is provided for in chapters 29  38 of this title for all other petitions.

(c) The workers' compensation court shall hear any and all petitions and make its decision in accordance with those chapters.

History of Section.
(P.L. 1958, ch. 122, § 1; P.L. 1992, ch. 31, § 13.)



Chapter 28-35-62 - Reproduction of documents.

§ 28-35-62 Reproduction of documents.  (a) Reproduction of documents, papers, or records docketed, filed, or in the custody of the department by photograph, photocopy, photostat, or similar process shall in all respects and for all purposes be equivalent to and have the same effect and force as the documents, papers, or records docketed, filed, or in the custody of the department.

(b) A reasonable charge may be collected for reproductions and certification.

History of Section.
(P.L. 1960, ch. 178, § 1; P.L. 1985, ch. 365, § 8.)



Chapter 28-35-63 - Representation of employers.

§ 28-35-63 Representation of employers.  Notwithstanding any other provision of law, in any proceeding before the worker's compensation court an employer may be represented by an attorney at law or by any officer or employee of the employer who has been specifically registered by the employer with the permission of the court as a representative of the employer for those proceedings.

History of Section.
(P.L. 1984, ch. 142, art. 4, § 3; P.L. 1984 (s.s.), ch. 450, § 3.)






Chapter 28-36 - Workers' Compensation  Insurance

Chapter 28-36-1 - Insurance or filing of bond required.

§ 28-36-1 Insurance or filing of bond required.  (a) Every employer subject to or who has elected to become subject to chapters 29  38 of this title as provided in § 28-29-8 shall secure in one of the following ways the compensation for which he or she is or may become liable under those chapters:

(1) By insuring and keeping insured against liability to pay the compensation in any stock or mutual company, or association, authorized and qualified to do business in this state and to take those risks in this state;

(2) By furnishing to the director of labor and training satisfactory proof of his or her financial ability to pay directly to injured employees or their dependents the compensation, and by furnishing security, indemnity, or a bond in kind and in amount satisfactory to the director. The bond shall run to the director for the benefit of the employees and their dependents and with the indemnity or security shall be deposited with him or her;

(ii) Should the self-insured employer be unable to pay claims then the director shall call on the security, indemnity or bond in kind. If these funds are deposited in a state account the account shall be an interest bearing account and all accrued interest shall only be for the benefit of employees and dependents of the self-insured employer.

(3) By a combination of subdivisions (1) and (2) of this subsection, the employer may self-insure for a sum certain by furnishing security, indemnity or a bond in kind and amount equal to the sum certain, together with insurance for loss in excess of the sum certain.

(ii) The provisions of subdivisions (2) and (3) of this subsection shall apply upon compliance with the reasonable criteria and rules and regulations as established by the director to qualify and safeguard the underlying amounts of self-insurance; or

(4) By becoming a member of an authorized group self-insurance fund pursuant to chapter 47 of this title.

(b) All employers who apply for approval to self insure for all or part of their liability, pursuant to subdivisions (a)(2) and (a)(3) of this section, shall pay an application fee based upon the number of employees located at the employer's place(s) of business in Rhode Island. The fees for new applications are set in accordance with the following schedule:

SEE THE BOOK FOR THE PROPER TABLE.

(2) There is established a restricted receipt account within the department of labor and training into which shall be deposited the application fees set forth in subdivision (1) of this subsection and the revenue derived from the assessment set forth in subdivision (3) of this subsection. This account shall be used solely for the payment of the expenses of the department of labor and training in performing its duties under §§ 28-36-1 and 28-36-2. If an employer receives approval to self-insure from the director for all or part of its liability pursuant to subdivision (a)(2) or (a)(3) of this section, the application fee paid by that employer shall be applied as a credit to reduce the amount of the assessment apportioned to that employer pursuant to subdivision (3) of this subsection.

(3) The director of labor and training and the department of administration, annually, as soon as practicable prior to the start of the fiscal year, in each succeeding year, shall ascertain the total amount of expenses, including in addition to the direct costs of personal services, (i) the cost of maintenance and operation, (ii) the cost of retirement contributions made and workers' compensation premiums to be paid by the state for or on account of personnel, (iii) rentals for space to be occupied in state owned or state leased buildings, and (iv) all other direct or indirect costs to be incurred by the department of labor in the next fiscal year in carrying out its responsibilities under §§ 28-36-1 and 28-36-2. Those expenses shall be assessed against all employers who self-insure for all or part of their liability under chapters 29  38 of this title. The basis of apportionment of the assessment against each employer shall be that proportion of those expenses that the penal sum of the surety bond, indemnity, or security of each employer at the close of the preceding fiscal year bears to the total of the penal sum of all bonds, indemnity, or security for all employers.

(4) In addition to current classified positions in the department of labor and training self-insurance unit, consisting of administrator, hearing officer, supervising trainer, and senior clerk stenographer, there shall be funded as unclassified positions:

(A) Two (2) administrative aide positions; and

(B) Two (2) financial evaluator analysts.

(ii) This staff's and/or any consultant's studies on feasibility and/or audits, as assessed by the administrator according to the rules of the department at the expense of any self-insured or proposed self-insured entity, shall be reported to the director of the department in the course of the department operations on the administration of the self-insurance unit. All funds are from the restricted receipt account of the department as collected by the self-insurance unit pursuant to subdivisions (1)  (3) of this subsection.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 1; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 1; P.L. 1936, ch. 2290, § 15; G.L. 1938, ch. 300, art. 5, § 1; P.L. 1941, ch. 1063, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-1; P.L. 1981, ch. 238, § 1; P.L. 1982, ch. 32, art. 1, § 12; P.L. 1985, ch. 365, § 9; P.L. 1986, ch. 507, § 10; P.L. 1991, ch. 206, § 6; P.L. 1993, ch. 271, § 1; P.L. 1999, ch. 216, § 7; P.L. 1999, ch. 384, § 7; P.L. 2000, ch. 491, § 6.)



Chapter 28-36-2 - Certificate of compliance by employer.

§ 28-36-2 Certificate of compliance by employer.  (a) Whenever an employer has complied with the requirements of §§ 28-36-1(a)(2) or (a)(3), and with any other reasonable requirements that the director shall make, the director shall issue to the employer a certificate, which shall remain in force for a period fixed by the director, but no longer than one year, and the director may, upon at least sixty (60) days' notice and a hearing to the employer, revoke the certificate upon satisfactory evidence for the revocation having been presented. Every employer who has been certified pursuant to the requirements of § 28-36-1 and this section, must apply for renewal of its certificate annually, within sixty (60) days prior to the expiration of its current certificate. To qualify for renewal of its certificate, the employer must demonstrate continued compliance with § 28-36-1(a)(2) or (a)(3) and any other reasonable requirements the director may impose at the time of renewal. Upon proof of compliance the director shall issue to the employer a new certificate.

(b) Failure to comply with the requirements pertaining to the renewal process or failure to provide any required data on a renewal application prior to renewal date shall automatically act as non-renewal. Renewal is not automatic, but must be applied for and processed by the department of labor and training as stipulated in rules and regulations in force. Only when revocation of a certificate is to be made prior to the expiration date, shall a hearing be granted on a revocation process.

History of Section.
(G.L. 1938, ch. 300, art. 5, § 1; P.L. 1941, ch. 1063, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-2; P.L. 1991, ch. 206, § 6; P.L. 1992, ch. 69, § 1; P.L. 1993, ch. 271, § 1.)



Chapter 28-36-3 - Appeal of unreasonable demands.

§ 28-36-3 Appeal of unreasonable demands.  Any party aggrieved by any unreasonable requirement or demand made by the director, pursuant to this chapter may appeal to the workers' compensation court, and § 28-36-10 shall not apply while the appeal is pending.

History of Section.
(G.L. 1938, ch. 300, art. 5, § 1; P.L. 1941, ch. 1063, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-3; P.L. 1986, ch. 507, § 10.)



Chapter 28-36-4 - Notice of jurisdiction and effect of orders and decrees.

§ 28-36-4 Notice of jurisdiction and effect of orders and decrees.  Every policy subsequently written insuring the payment of compensation under chapters 29  38 of this title shall contain provisions to the effect that as between the employee and the insurer notice to and knowledge of the occurrence of injury on the part of the employer shall be deemed notice and knowledge on the part of the insurer that:

(1) Jurisdiction of the employer for the purposes of those chapters shall be jurisdiction of the insurer; and

(2) The insurer shall in all things be bound by and subject to the determinations, findings, judgments, orders, and decrees rendered against the employer for the payment of compensation under those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 2; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 2; G.L. 1938, ch. 300, art. 5, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-4; P.L. 1986, ch. 507, § 10.)



Chapter 28-36-5 - Policy provisions as to liability of employer and insurer.

§ 28-36-5 Policy provisions as to liability of employer and insurer.  Every policy shall cover the entire liability of the employer under chapters 29  38 of this title, except for appeals from an order of the retirement board filed pursuant to the provisions of Rhode Island General Law § 45-21.2-9, and shall contain an agreement by the insurer to the effect that the insurer shall be directly and primarily liable to the employee and, in the event of his death, to his or her dependents, to pay to him, her, or them the compensation, if any, for which the employer is liable.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 3; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 3; G.L. 1938, ch. 300, art. 5, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-5; P.L. 2011, ch. 151, art. 12, § 6.)



Chapter 28-36-6 - Employee's lien on insurer's liability  Direct payment in event of insolvency.

§ 28-36-6 Employee's lien on insurer's liability  Direct payment in event of insolvency.  Every policy shall also provide that the employee or, in the event of his death, his or her dependents, shall have a first lien upon any amount which shall become owing on account of that policy to the employer from the insurer because of any personal injury, as defined in § 28-33-1, to that employee, and that in case of the legal incapacity or inability of the employer to receive the amount and pay it over to the employee or his or her dependents, the insurer may and shall pay the amount directly to the employee or his or her dependents, thereby discharging to the extent of that payment the obligation of the employer to the employee or his or her dependents. No policy shall contain any provisions relieving the insurer from payment because of the employer's inability to pay on account of insolvency, bankruptcy, or otherwise, during the period that the policy is in force or the compensation remains owing.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 4; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 4; G.L. 1938, ch. 300, art. 5, § 4; P.L. 1949, ch. 2282, § 4; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-6.)



Chapter 28-36-7 - Proceedings by employee against insurer or employer.

§ 28-36-7 Proceedings by employee against insurer or employer.  Any employee entitled to compensation from his or her employer under chapters 29  38 of this title shall, irrespective of any insurance contracts, have the right to recover compensation directly from the employer or the insurer in the manner provided in those chapters and, additionally, the right to enforce in his or her own name, in the manner provided in those chapters, either by making the insurer or the employer a party to proceedings to an original petition, at the court or by filing against either a separate petition, to determine the liability of any insurer who may have insured the employer against liability for the compensation, or to determine the liability of the employer for the compensation; provided, that payment in whole or in part of the compensation by either the employer or insurer shall, to the extent of the payment be a bar to recovery against the other of the amount paid. As between the employer and the insurer, payment by either directly to any employee shall be subject to the conditions of the insurance contract between them.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 5; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 5; G.L. 1938, ch. 300, art. 5, § 5; P.L. 1950, ch. 2603, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-7; P.L. 1986, ch. 507, § 10; P.L. 1990, ch. 332, art. 1, § 6.)



Chapter 28-36-8 - Subrogation of insurer to rights of employer.

§ 28-36-8 Subrogation of insurer to rights of employer.  When any employer is insured against liability for compensation and the insurer has paid any compensation for which the employer was liable, or has assumed the liability of the employer, the insurer shall be subrogated to all the rights and duties of the employer and may enforce those rights in its own name.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 6; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 6; G.L. 1938, ch. 300, art. 5, § 6; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-8.)



Chapter 28-36-9 - Insurance agreements subject to statutory provisions.

§ 28-36-9 Insurance agreements subject to statutory provisions.  Every contract subsequently made for the insurance of the compensation provided for in chapters 29  38 of this title or against liability for it shall be deemed to be made subject to the provisions of those chapters, and all provisions of policies inconsistent with those chapters shall be void.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 7; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 7; G.L. 1938, ch. 300, art. 5, § 7; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-9.)



Chapter 28-36-10 - Liability of non-complying employers.

§ 28-36-10 Liability of non-complying employers.  Any employer subject to chapters 29  38 of this title who fails to comply with this chapter, and any employer who has elected to become subject to chapters 29  38 of this title in accordance with §§ 28-29-6 and 28-29-8, who fails to comply with this chapter within ten (10) days after that election, shall be liable for compensation to any injured employee or his or her dependents according to chapters 29  38 of this title, or for damages in the same manner as if the employer had not elected to become subject to, or was not subject to, those chapters, at the option of the employee or his dependents; provided, that the option shall be exercised and notice of it in writing given to the employer within ninety (90) days after the injury to the employee. The employer shall otherwise be liable only for the compensation payable under those chapters by employers subject to or who have elected to become subject to those chapters.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 8; P.L. 1915, ch. 1268, § 1; G.L. 1923, ch. 92, art. 5, § 8; G.L. 1938, ch. 300, art. 5, § 8; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-10; P.L. 1994, ch. 101, § 5; P.L. 1994, ch. 401, § 6.)



Chapter 28-36-11 - Direct liability of insurers other than under workers' compensation law.

§ 28-36-11 Direct liability of insurers other than under workers' compensation law.  (a) Every policy subsequently written insuring against liability for personal injuries to employees, other than payment of compensation under chapters 29  38 of this title, shall contain provisions to the effect that the insurer shall be directly liable to the injured party and, in the event of his or her death, to the party entitled to sue, to pay him or her the amount of damages for which the insured is liable. The injured party or, in the event of his or her death, the party entitled to sue, in his or her suit against the insured, may join the insurer as a defendant or, in case of suit versus the insurer, may join the insured or the employer, in which case judgment shall bind either or both the insured and the insurer; or the injured party, or in the event of his or her death, the party entitled to sue, after having obtained judgment against the insured or the insurer alone, may proceed on the judgment in a separate action against the insured or insurer. Payment in whole or in part of that liability by either the insured or the insurer shall, to the extent of the payment, be a bar to recovery against the other of the amount so paid. In no case shall the insurer be liable for damages beyond the amount of the face of the policy. This section shall not apply to policies of insurance against loss from explosion of boilers or flywheels or other similar single catastrophic hazards.

(b) All policies made for the insurance against liability described in this section shall be deemed to be made subject to the provisions of this section and all provisions of those policies inconsistent with this section shall be void.

(c) Notwithstanding any provision of law or any regulation to the contrary, no workers' compensation insurer which primarily writes insurance to agricultural employers shall be assessed charges or premiums for an assigned risk pool. For purposes of this section, "agricultural employer" includes any employer which receives eighty percent (80%) or more of its gross income from farming.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 9; P.L. 1915, ch. 1268, § 1; P.L. 1921, ch. 2095, § 9; G.L. 1923, ch. 92, art. 5, § 9; G.L. 1938, ch. 300, art. 5, § 9; P.L. 1950, ch. 2603, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-11; P.L. 1991, ch. 348, § 13.)



Chapter 28-36-12 - Notice of issuance, cancellation, or failure to renew policies.

§ 28-36-12 Notice of issuance, cancellation, or failure to renew policies.  (a) Every insurance company having written a policy insuring against liability for personal injuries to employees shall notify the director of the issuance of the policy within five (5) days of the effective date of this policy in a manner determined by the director. Upon the cancellation of the policy or failure to renew it, every insurance company having written the policy shall immediately notify the director of the cancellation or failure to renew. The director shall have discretion to assess an administrative penalty of not more than two hundred fifty dollars ($250) per offense against any insurance company that fails to notify the director as required in this section. The director, in his or her discretion, may bring a civil action to collect all assessed civil penalties. The workers' compensation court shall have jurisdiction to enforce compliance with any order of the director made pursuant to this section. Additionally, any insurance company that willfully fails to notify the director as required in this section shall be subject to prosecution for a misdemeanor and upon conviction may be punished by a fine of not more than two hundred fifty dollars ($250) for each offense. All criminal actions for any violation of this section shall be prosecuted by the attorney general at the request of the director.

(b) Cancellation of the policy or non-renewal shall not be deemed effective until written notice of the cancellation or non-renewal is received by the director.

(c) All penalties and fines collected pursuant to this section shall be deposited in the general fund.

(d) Except for workers' compensation insurance coverage verification, all information required to be provided to the director under chapter 36 of title 28 shall be considered confidential under § 38-2-2(4)(B) of the general laws.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 10; P.L. 1921, ch. 2095, § 10; G.L. 1923, ch. 92, art. 5, § 10; G.L. 1938, ch. 300, art. 5, § 10; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-12; P.L. 1985, ch. 365, § 9; P.L. 1992, ch. 74, § 1; P.L. 1999, ch. 216, § 7; P.L. 1999, ch. 384, § 7; P.L. 2000, ch. 491, § 6; P.L. 2001, ch. 256, § 7; P.L. 2001, ch. 355, § 7; P.L. 2008, ch. 377, § 3; P.L. 2010, ch. 95, § 3; P.L. 2010, ch. 121, § 3; P.L. 2010, ch. 149, § 1; P.L. 2010, ch. 161, § 1.)



Chapter 28-36-13 - Information furnished by insurers or self-insurers on request of director.

§ 28-36-13 Information furnished by insurers or self-insurers on request of director.  (a) Any employer, insurance company, self-insurer or group self-insurer insuring employers against liability for personal injuries to employees shall fill out all blanks and answer all questions submitted to it by the director, relating to classifications, premium rates, amount of compensation paid, and any other information that the director may deem important either for the proper administration of chapters 29  38 of this title or for statistical purposes. The director shall have the authority and the jurisdiction that may be necessary to carry out duties pursuant to the provisions of this chapter, including with cause the power to subpoena. The director shall have discretion to assess an administrative penalty of not more than two hundred fifty dollars ($250) per offense against any employer, insurance company, self-insurer or group self-insurer that fails to provide information requested by the director under this section. Any employer, insurance company, self-insurer or group self-insurer that willfully fails to notify the director as required in this section shall be subject to prosecution for a misdemeanor and upon conviction may be punished by a fine of not more than two hundred fifty dollars ($250) for each offense. All criminal actions for any violation of this section shall be prosecuted by the attorney general at the request of the director.

(b) Any employer, insurance company, self-insurer or group self-insurer that willfully fails to apply the proper classification based on a ruling of the classification appeals board or to timely adjust incurred losses shall be subject to prosecution for a misdemeanor and upon conviction may be punished by a fine of not more than two hundred fifty dollars ($250) for each offense. All criminal actions for any violation of this section shall be prosecuted by the attorney general at the request of the director. Additionally, the director shall have discretion to assess an administrative penalty of not more than two hundred fifty dollars ($250) per offense against any employer, insurance company, self-insurer or group self-insurer that violates this section.

(c) The director in his or her discretion, may bring a civil action to collect all penalties assessed pursuant to this section. The workers' compensation court shall have jurisdiction to enforce compliance with any order of the director made pursuant to this section.

(d) All fines or penalties collected pursuant to this section shall be deposited in the general fund.

History of Section.
(P.L. 1912, ch. 831, art. 5, § 11; P.L. 1921, ch. 2095, § 10; G.L. 1923, ch. 92, art. 5, § 11; G.L. 1938, ch. 300, art. 5, § 11; P.L. 1941, ch. 1063, § 2; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-13; P.L. 1985, ch. 365, § 9; P.L. 1992, ch. 77, § 1; P.L. 1993, ch. 474, § 3; P.L. 1994, ch. 101, § 5; P.L. 1994, ch. 401, § 6; P.L. 1995, ch. 44, § 3; P.L. 1999, ch. 216, § 7; P.L. 1999, ch. 384, § 7; P.L. 2000, ch. 491, § 6; P.L. 2001, ch. 256, § 7; P.L. 2001, ch. 355, § 7.)



Chapter 28-36-15 - Penalty for failure to secure compensation  Personal liability of corporate officers.

§ 28-36-15 Penalty for failure to secure compensation  Personal liability of corporate officers.  (a) Any employer required to secure the payment of compensation under chapters 29  38 of this title who knowingly fails to secure that compensation shall be guilty of a felony and shall be subject to imprisonment for up to two (2) years. In addition to the foregoing, the employer shall be subject to a civil penalty punished by a fine not to exceed one thousand dollars ($1,000) for each day of noncompliance with the requirements of this title. The director shall institute any and all reasonable measures to comprehensively monitor, investigate, and otherwise discover all employer noncompliance with this section and shall establish rules and regulations governing these measures. Each day shall constitute a separate and distinct offense for calculation of the penalty. Where that employer is a corporation the president, vice president, secretary, treasurer, and other officers of the corporation, shall be severally liable for the fine, penalty or imprisonment as provided in this section for the failure of that corporation to secure the payment of compensation. The president, vice president, secretary, treasurer, and other officers of the corporation shall also be severally personally liable, jointly with the corporation for any compensation or other benefit which may accrue under those chapters in respect to any injury which may occur to any employee of that corporation while it fails to secure the payment of compensation as required by those chapters.

(b) Where the employer is a limited liability company, the managers and managing members who knowingly fail to secure the payment of compensation under chapters 29  38 of this title shall be guilty of a felony and shall be subject to imprisonment for up to two (2) years. The managers and managing members shall also be severally liable for the fine, penalty or imprisonment as provided in this section for the failure of that company to secure the payment of compensation. The managers and managing members shall be severally personally liable, jointly with the company, for any compensation or other benefit which may accrue under those chapters in respect to any injury which may occur to any employee of that company while it fails to secure the payment of compensation as required by those chapters.

(c) Where the employer is a partnership, or a registered limited liability partnership, the partners who knowingly fail to secure the payment of compensation under chapters 29  38 of this title shall be guilty of a felony and shall be subject to imprisonment for up to two (2) years. The partners shall also be severally liable for the fine, penalty, or imprisonment as provided in this section for the failure of that partnership to secure the payment of compensation. The partners shall be severally personally liable, jointly with the partnership, for any compensation or other benefit which may accrue under those chapters in respect to any injury which may occur to any employee of that partnership while it fails to secure the payment as required by those chapters.

(d) Where the employer is a limited partnership or a registered limited liability limited partnership, the general partners who knowingly fail to secure the payment of compensation under chapters 29  38 of this title shall be guilty of a felony and shall be subject to imprisonment for up to two (2) years. The general partners shall also be severally liable for the fine, penalty or imprisonment as provided in this section for the failure of that limited partnership to secure the payment of compensation. The general partners shall be severally personally liable, jointly with the limited partnership, for any compensation or other benefit which may accrue under those chapters in respect to any injury which may occur to any employee of that partnership while it fails to secure the payment of compensation as required by those chapters.

(e) All criminal actions for any violation of this section shall be prosecuted by the attorney general. The attorney general shall prosecute actions to enforce the payment of penalties and fines at the request of the director. The workers' compensation court shall have jurisdiction over all civil actions filed pursuant to this section.

The court shall consider the following factors in assessing a civil penalty: gravity of offense, resources of the employer, effect of the penalty on employees of the company, the reason for the lapse in coverage, and the recommendation of the director. Following a review of the factors set forth above, the court may suspend all or a part of a civil penalty or shall establish a time table for compliance with any court order.

(f) As soon as practicable after the director receives notice of noncompliance under this section, the director shall determine whether cause exists for the imposition of a civil penalty. Unless the director determines that the noncompliance was unintentional or the result of a clerical error and subject to the administrative proceedings under subsection (g) of this section, the director shall commence an action in the workers' compensation court to assess a civil penalty against the employer as set forth in subsection (a) of this section and shall refer the matter to the attorney general for prosecution of criminal charges.

(2) The director shall bring a civil action in the workers' compensation court to collect all payments and penalties ordered and not paid. All civil actions for any violations of this chapter or of any of the rules or regulations promulgated by the director, or for the collection of payments in accordance with § 28-37-13, 28-33-17.3(a)(2) or 28-33-17.3(a)(3) or civil penalties under this chapter, shall be prosecuted by any qualified member of the Rhode Island bar whom the director may designate, in the name of the director, and the director is exempt from giving surety for costs in any proceedings.

(g) In the case of unintentional noncompliance or noncompliance resulting from clerical error where the uninsured period is less than one year from the date of discovery and there were no employees injured during the uninsured period and the employer has not been subject to any other findings of noncompliance with these chapters, the director shall assess an administrative penalty of not less than the estimated annual workers' compensation insurance premium for that employer and not more than triple that amount. Any party has the right to appeal the orders of the director. Such appeal shall be to the workers' compensation court in the first instance and thereafter from the workers' compensation court to the Rhode Island supreme court in accordance with § 28-35-30.

(h) The director shall collect all payments under this chapter under the rules and regulations that may be set forth by the director. All fines collected pursuant to this section shall be deposited to a restricted receipt account to be administered by the director of the department of labor and training in his or her sole discretion to carry out chapters 29  38 of this title.

(i) In that the operation of a commercial enterprise without the required workers' compensation insurance is a crime and creates a clear and present danger of irreparable harm to employees who are injured while the employer is uninsured, the director shall suspend the operation of the business immediately and until workers' compensation and employers' liability insurance is secured consistent with these chapters. The director shall lift the suspension upon receipt of satisfactory proof of insurance and evidence sufficient to satisfy the director that the employer is in full compliance with these chapters. Any party has the right to appeal the suspension to the workers' compensation court where the matter shall proceed pursuant to the workers' compensation court rules of procedure.

(2) In the event that the employer shall fail to comply with the director's order of suspension, the director may apply immediately to the workers' compensation court for an order directing the employer to comply with the director's prior orders.

(3) Actions filed with the workers' compensation court pursuant to this section shall not be subject to a pretrial conference in accordance with § 28-35-20 but shall be assigned consistent with the workers' compensation court rules of procedure.

(4) Interest shall accrue on unpaid penalties during the pendency of any appeal at the rate per annum provided in § 9-21-10.

(j) These provisions shall take effect upon passage except § 28-29-2(6)(iv) which shall take effect on January 1, 2006.

History of Section.
(G.L. 1923, ch. 92, art. 5, § 13; P.L. 1936, ch. 2290, § 16; G.L. 1938, ch. 300, art. 5, § 13; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-15; P.L. 1987, ch. 561, § 1; P.L. 1992, ch. 80, § 1; P.L. 1994, ch. 101, § 5; P.L. 1994, ch. 401, § 6; P.L. 1998, ch. 105, § 4; P.L. 1998, ch. 404, § 4; P.L. 2003, ch. 388, § 5; P.L. 2003, ch. 395, § 5; P.L. 2004, ch. 273, § 4; P.L. 2004, ch. 293, § 4; P.L. 2005, ch. 342, § 3; P.L. 2005, ch. 403, § 3; P.L. 2008, ch. 377, § 3.)



Chapter 28-36-16 - Fraudulent conveyances by uninsured employer.

§ 28-36-16 Fraudulent conveyances by uninsured employer.  (a) Any uninsured employer, who knowingly transfers, sells, encumbers, assigns, or in any manner disposes of, conceals, secretes, or destroys any property belonging to that employer, after one of his employees has been injured, within the purview of chapters 29  38 of this title, and with intent to avoid the payment of compensation under those chapters to that employee or his or her dependents, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500) for each day of willful noncompliance with the requirements of this title. Each day shall constitute a separate and distinct offense for calculation of the fine. Provided, that in no case shall the fine exceed an amount determined to be three (3) times the premium required as determined by the payroll audit required, for the time period in which the employer was required to secure the payment of compensation, or by imprisonment for not more than one year, or by both fine and imprisonment, and in any case where that employer is a corporation, the president, secretary, and treasurer shall be also severally liable to the penalty of imprisonment as well as jointly and severally liable with the corporation for the fine. The director has discretion to assess an administrative penalty and/or to bring a civil action in any court of competent jurisdiction, or to refer the matter to the attorney general for prosecution of criminal charges.

(b) As soon as practicable after a complaint under this section is filed, the director shall examine the complaint to determine whether cause exists for further inquiry. Should the director find cause, the director shall then give the parties to the complaint not less than ten (10) days' notice by mail of the time and place of the hearing. After the hearing, parties to the complaint shall be given notice by mail by the director of his or her determination of the controversy, including the amount of the payment the director recommends as a bond or penalty. Any party shall have the right to appeal from any determination or order made under this chapter. Any appeal authorized under this chapter shall be made to the workers' compensation court in the first instance, and from the workers' compensation court to the supreme court in accordance with § 28-35-30. The director, in his or her discretion, may bring a civil action in any court of competent jurisdiction. All civil actions for any violations of this chapter or of any of the rules or regulations promulgated by the director, or for the collection of payments in accordance with § 28-37-13 or penalties hereunder, shall be prosecuted by any qualified member of the Rhode Island bar whom the director may designate, in the name of the director, and the director shall be exempt from giving surety for costs in any proceedings.

(c) The director shall collect all payments under this chapter under any rules and regulations that may be set forth by the director. All fines collected pursuant to this section shall be deposited to a restricted receipt account to be administered by the director of the department of labor and training in his or her sole discretion to carry out the provisions of chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 5, § 13; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-16; P.L. 1994, ch. 101, § 5; P.L. 1994, ch. 401, § 6.)



Chapter 28-36-17 - Liability of employer unimpaired.

§ 28-36-17 Liability of employer unimpaired.  Sections 28-36-15 and 28-36-16 shall not affect any other liability of the employer under chapters 29  38 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 5, § 13; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-36-17.)



Chapter 28-36-18 - Safety inspections.

§ 28-36-18 Safety inspections.  (a) Subject to the limitations set forth in subsection (b) of this section any insurance company which provides workers' compensation insurance to an employer who pays annual premiums in excess of twenty-five thousand dollars ($25,000) for that insurance shall, within sixty (60) days of a written request by the insured employer, inspect the employer's site or sites of employment. The insurance company shall make recommendations in writing to the employer for enhancing the safety and health of the employees on the site or sites.

(b) No employer shall be entitled to request more than two (2) safety inspections in any one calendar year; and no employer whose annual workers' compensation insurance premiums are less than fifty thousand dollars ($50,000), or whose experience modification is less than one dollar and fifty cents ($1.50) shall be entitled to request more than one safety inspection in any one calendar year.

History of Section.
(P.L. 1991, ch. 427, § 1; P.L. 1992, ch. 178, § 1.)






Chapter 28-37 - Workers' Compensation Administrative Fund

Chapter 28-37-1 - Establishment  Sources  Administration.

§ 28-37-1 Establishment  Sources  Administration.  (a) There is established in the department of labor and training a special account to be known as the workers' compensation administrative account, an account within the general fund. This account, referred to as the "workers' compensation administrative account", shall consist of payments made to it as provided in this chapter, or penalties paid pursuant to this chapter, and of all other moneys paid into and received by the fund, of property and securities acquired by and through the use of moneys belonging to the fund, and of interest earned upon the moneys belonging to the fund. All moneys in the fund shall be mingled and undivided. The fund shall be administered by the director of labor and training or his or her designee.

(b) The purposes for which this fund shall be used are as follows:

(1) To provide funds to the Dr. John E. Donley rehabilitation center for suitable structures, personnel, and equipment necessary for the rendering of rehabilitative services, including, but not limited to, physical therapy, psychotherapy, and occupational therapy to injured workers coming within the purview of chapters 29  38 of this title;

(2) To provide funds for all expenditures of the education unit created pursuant to § 42-16-4 and all expenditures of the workers' compensation fraud prevention unit created pursuant to § 42-16.1-12;

(3) To provide funds for all expenditures of the workers' compensation court. The administrator of the fund shall on July 1st of each fiscal year transfer those funds that are reasonable and necessary to fund all expenditures of the workers' compensation court for the fiscal year from the administrative account, to a restricted receipt account to be established in the judicial department. The administrator of the workers' compensation court is authorized to draw funds from the restricted receipt account for all court expenditures;

(4) To provide funds to the department of labor and training for all expenditures incurred in administering its responsibilities under chapters 29  38 of this title;

(5) To provide funds to the department of labor and training for all expenditures incurred in investigating and processing or otherwise administering its responsibilities regarding claims for benefits or payments under §§ 28-35-20, 28-37-4, and 28-37-8;

(6) To provide funds to the department of labor and training for the maintenance and operation of a system of data collection as provided for in § 28-37-31. The director shall be authorized to purchase and/or lease equipment necessary to effectuate the purposes of § 28-37-31;

(7) To provide funds for loans to the state compensation insurance fund as provided in §§ 27-7.2-19 and 27-7.2-20.1; and

(8) To provide funds for the payment or reimbursement of actual incremental costs of COLA increases mandated by § 28-33-17 respecting injuries occurring prior to September 1, 1990, in such amounts as the director, in his or her sole discretion, deems appropriate. These amounts may be paid out of the fund by order of the director and shall be made by order drawn on the general treasury to be charged against the fund.

(9) To provide funds to the workers' compensation advisory council created pursuant to the provisions of § 28-29-30 for expenditures to carry out its responsibilities.

(10) To provide funds to the department of business regulation relating to the evaluation of rate filings, reviews, and pricing procedures pursuant to the provisions of § 27-9-52.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 1; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-1; P.L. 1985, ch. 365, § 10; P.L. 1986, ch. 507, § 11; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 44, art. 76, § 8; P.L. 1991, ch. 206, § 7; P.L. 1992, ch. 31, § 20; P.L. 1992, ch. 133, art. 55, § 1; P.L. 1994, ch. 101, § 7; P.L. 1994, ch. 401, § 8; P.L. 1997, ch. 157, § 1; P.L. 1999, ch. 31, art. 8, § 4; P.L. 1999, ch. 216, § 8; P.L. 1999, ch. 384, § 8; P.L. 2000, ch. 109, § 35.)



Chapter 28-37-2 - Custodian  Orders for payments.

§ 28-37-2 Custodian  Orders for payments.  The general treasurer shall be the custodian of the fund; and the state controller is authorized and empowered to draw orders upon the general treasurer upon the receipt of duly authenticated vouchers. The general treasurer shall give bond with corporate security conditioned on the faithful performance of his or her duties as custodian of the fund, in a form prescribed by statute and approved by the attorney general, and in an amount specified by the director of administration. All premiums upon bonds required pursuant to this chapter shall be paid from the worker's compensation administrative fund.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 2; P.L. 1943, ch. 1363, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-3 - Investment of surplus funds.

§ 28-37-3 Investment of surplus funds.  The general treasurer as custodian of this fund is authorized to invest any moneys not immediately necessary for the execution of the purposes of this fund in the class of securities legal for the investment of public moneys of this state; provided, that the investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for disbursements as provided in this chapter.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 3; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-3.)



Chapter 28-37-6 - Filing of claim  Hearing on questioned claim.

§ 28-37-6 Filing of claim  Hearing on questioned claim.  Any party claiming to be entitled to the benefits of this chapter or § 28-35-20 shall file a request with the director, for a determination of his or her claim. If the director denies the claim, the party may file a petition at the workers' compensation court that shall follow the procedure as outlined in chapter 35 of this title. In every case where payments may be ordered to be made from the workers' compensation administrative fund, the director shall be a necessary party.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 5; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-6; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-7 - Cessation of payments on death.

§ 28-37-7 Cessation of payments on death.  When death occurs, all compensation payments from the workers' compensation administrative fund shall cease; provided, that if it is proved that the death resulted from the last compensable injury the employer shall not be relieved of liability as provided in chapter 33 of this title.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 6; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-7; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-8 - Continuance of payments to totally incapacitated persons.

§ 28-37-8 Continuance of payments to totally incapacitated persons.  In addition to any other payments authorized to be made from the fund established under § 28-37-1, payments from the fund shall be made for the continuance of compensation and medical expenses at his or her prevailing rate to any employee who subsequent to January 1, 1940 has suffered an injury resulting in his or her receiving compensation payments for total incapacity and that incapacity has continued or will continue beyond the maximum period of payment for total incapacity provided under chapters 29  38 of this title. The payments for continuing total incapacity shall be made from the fund until the employee's total incapacity has ended or the employee's claim has been settled pursuant to § 28-35-20 or until his or her death. No payment shall be made under this section to an employee whose future payments of compensation have been commuted to a lump sum. The death of the employee from any cause terminates the right to any further compensation under this section.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 26; P.L. 1951, ch. 2726, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-8; P.L. 1995, ch. 44, § 4.)



Chapter 28-37-9 - Payments and reimbursement of payments to totally incapacitated persons.

§ 28-37-9 Payments and reimbursement of payments to totally incapacitated persons.  The payments provided for under § 28-37-8 shall be made by the insurance carriers or certified employers and they shall be reimbursed out of the fund established by § 28-37-1 after furnishing the director a quarterly statement setting forth the names and addresses of the injured workers entitled to payments under § 28-37-8 and the basis upon which those payments were made. Those sums shall be paid out of the workers' compensation administrative fund by order of the director and shall be made by the director by order drawn on the general treasurer to be charged against the workers' compensation administrative fund. Whenever an insurance carrier or certified employer, obligated to continue payments under this section, becomes insolvent or is no longer in business, continuance of payments out of the workers' compensation administrative fund shall be made directly by the director.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 27; P.L. 1951, ch. 2726, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-9; P.L. 1958, ch. 121, § 1; P.L. 1965, ch. 82, § 1; P.L. 1985, ch. 365, § 10; P.L. 1986, ch. 507, § 11; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-10 - Dependents' allowances to totally incapacitated persons.

§ 28-37-10 Dependents' allowances to totally incapacitated persons.  Whenever an injured employee suffering total incapacity ceases to receive payment under the Rhode Island Temporary Disability Insurance Act, chapters 39  41 of title 28, he or she shall receive compensation in addition to compensation for total incapacity, not exceeding five dollars ($5.00) per week for each child wholly or partially dependent upon the wages, earnings, or salary of the employee, including an adopted or stepchild, under the age of eighteen (18) years, or over that age but physically or mentally incapacitated from earning, but not exceeding a total of fifteen dollars ($15.00) per week, which additional compensation shall be paid out of the fund established under § 28-37-1; provided, that any injured employee suffering total incapacity as the consequence of an injury sustained on or after September 1, 1969, shall not be eligible for this additional compensation.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 30; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-10; P.L. 1961, ch. 82, § 1; P.L. 1963, ch. 45, § 2; P.L. 1968, ch. 294, § 1; P.L. 1969, ch. 151, § 1.)



Chapter 28-37-11 - Parties to appeals involving fund.

§ 28-37-11 Parties to appeals involving fund.  (a) In any appeal taken under chapters 29  38 of this title which involves the workers' compensation administrative fund, the director shall be a necessary party.

(b) In every case where payments are ordered made from the workers' compensation administrative fund, the director shall receive a notice and he or she shall have the right to claim an appeal from the order if, in his or her opinion the director believes that the decision is not proper or that the fund is in danger of unwarranted depletion.

(c) In every case, where reimbursement from the workers' compensation administrative fund is ordered pursuant to § 28-35-20(f), in which the employee's incapacity has been determined to have been misrepresented pursuant to the provisions of § 28-33-17.1  28-33-17.3 or 28-33-18.1, the director may, in his or her discretion, bring suit or charges against the appropriate party in any court having jurisdiction over the matter.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 7; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-11; P.L. 1985, ch. 365, § 10; P.L. 1986, ch. 258, § 1; P.L. 1986, ch. 507, § 11; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1994, ch. 101, § 7.)



Chapter 28-37-13 - Payments into fund by insurers and employers.

§ 28-37-13 Payments into fund by insurers and employers.  (a) For the privilege of writing or renewing workers' compensation insurance or employer's liability insurance in this state, every mutual association or stock company so authorized, to be referred to as "insurers", and for the privilege of being authorized, to make payments of workers' compensation directly to its employees, and every employer so authorized, to be referred to as "certified employers", shall annually make the following payments to the workers' compensation administrative fund:

(1) In the case of an insurer, an amount measured by the percentage of return as certified by the director pursuant to subsection (c) of this section of the gross premiums received for workers' compensation insurance or employer's liability insurance written or renewed by it during the preceding calendar year on risks within this state, but not less than one hundred dollars ($100); and

(2) In the case of a certified employer, an amount measured by the percentage of return as certified by the director pursuant to subsection (c) of this section of the premium which the employer would have had to pay to obtain workers' compensation insurance or employer's liability insurance for the preceding calendar year, but not less than one hundred dollars ($100), which amount shall be determined by the director.

(b) Every certified employer and every insurer shall also pay into the workers' compensation administrative fund the sum of seven thousand five hundred dollars ($7,500) for every case of injury causing death in which there is no person entitled to compensation.

(c) The director is obligated to determine on or before July 15 of each year, after taking into account projected expenditures for the current fiscal year and for the next fiscal year, what percentage of return, referred to as the "assessment", is needed to provide sufficient funds, in conjunction with appropriations from the general fund, if any, to fulfill the purposes enumerated in § 28-37-1(b) and shall certify this assessment to the governor and the general assembly. This assessment may be separately determined for insurers and for certified employers. The payments, due within sixty (60) days of notice each year pursuant to § 28-37-15 and 28-37-16, shall be made based upon the certified assessment.

(d) In recognition of the continued utilization of the workers' compensation system by insurers who have discontinued writing workers' compensation policies in the state, if any insurer company, deemed by the director of the department of business regulation to have been licensed on January 1, 1991 to write workers' compensation policies, discontinues the issuance of workers' compensation policies, such insurer shall be and remain obligated to pay the workers' compensation administrative fund assessment for a period of six (6) years subsequent to its discontinuation of the issuance of such policies.

(2) In calculating the amount due by these insurance companies on the due date, as defined in subsection (c) of this section, of the year after which it discontinues writing policies in this state (the base year) the director of labor and training will calculate an amount equal to the assessment in effect on the last date the insurer issued workers' compensation policies multiplied by the gross premiums received for workers' compensation insurance or employers' liability insurance written or renewed by it during the base year on risks within this state, but not less than one hundred dollars ($100) each year.

(3) The basis for the calculation of the assessment in each succeeding year shall be a reduction of the base year assessment by increments of sixteen and two-thirds percent (16 2/3%) per each succeeding year.

(e) All penalties collected for any violation under chapters 29  38 of this title shall be paid into this fund.

(f) Any employer, insurer, self-insurer, or group self-insurer who has not paid assessments or who is not current with payment of assessments into this fund shall not be permitted to place a claim against the fund. Reimbursement to any employer, insurer, self-insurer, or group self-insurer who is not current with payment of assessments into this fund shall be suspended immediately as of the first date of arrearage.

(g) To be eligible to use any of the services funded by the workers' compensation administrative fund an employer, insurer, self-insurer, or group self-insurer shall pay a fee of one thousand dollars ($1,000) per claim, per month into the fund until the arrearage is paid in full in addition to any other interests or penalties.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 9; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 38-37-13; P.L. 1965, ch. 149, § 1; P.L. 1966, ch. 162, § 1; P.L. 1967, ch. 70, § 1; P.L. 1974, ch. 269, § 1; P.L. 1982, ch. 32, art. 1, § 4; P.L. 1984, ch. 245, art. 18, § 1; P.L. 1985, ch. 365, § 10; P.L. 1988, ch. 80, § 1; P.L. 1988, ch. 228, § 1; P.L. 1988, ch. 229, § 3; P.L. 1990, ch. 279, 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1990, ch. 485, § 1; P.L. 1991, ch. 206, § 7; P.L. 1992, ch. 133, art. 54, § 1; P.L. 1992, ch. 133, art. 56, § 1; P.L. 1993, ch. 474, § 4; P.L. 1994, ch. 101, § 7; P.L. 1994, ch. 401, § 8; P.L. 1999, ch. 31, art. 8, § 5; P.L. 1999, ch. 216, § 8; P.L. 1999, ch. 384, § 8; P.L. 2005, ch. 342, § 4; P.L. 2005, ch. 403, § 4.)



Chapter 28-37-14 - Computation of gross premiums.

§ 28-37-14 Computation of gross premiums.  (a) Gross premiums shall include all premiums, premium deposits, and assessments on all policies, certificates, and renewals written during the preceding calendar year, covering workers' compensation risks within the state or subject to the jurisdiction of this state, and on all policies subsequently cancelled and reinsurance assumed, whether those premiums, premium deposits, and assessments are in the form of money, notes, credits, or other substitutes for money, after deducting from these gross premiums the amount of return premiums on those contracts covering workers' compensation risks within this state or subject to the jurisdiction of this state and the amount of premiums for reinsurance assumed of those risks. Mutual companies and companies which transact business on the mutual plan shall also be allowed to deduct from premiums, premium deposits, and assessments, the so-called dividends or unused or unabsorbed portion of the premiums, premium deposits, and assessments applied in part payment of premiums, premium deposits, and assessments or returned to policyholders in cash or credited to policyholders during the preceding calendar year.

(b) Except as specifically set forth in § 28-33-4, in the case of a policy which contains deductible claim payment provisions either on the basis of per claim and/or claims in the aggregate, the gross premium shall be based on the premium the employer would have had to pay to obtain the policy without such deductible provisions and without the application of any deductible premium credit.

(c) Gross premiums shall be reported annually to the department of business regulation and to the director of labor and training pursuant to the provisions of this chapter.

(d) Regulation and enforcement of subsections (b) and (c) of this section shall be vested in the director of labor and training. The director of labor and training is empowered to bring an action in any court of competent jurisdiction to give effect to the provisions of subsections (a)  (c) of this section.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 10; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-14; P.L. 1995, ch. 44, § 4.)



Chapter 28-37-15 - Returns and payments by insurers.

§ 28-37-15 Returns and payments by insurers.  Every insurer shall, within sixty (60) days of notice, file with the director, in any form and containing any information that he or she may prescribe, a return under oath or affirmation signed by a duly authorized officer or agent of the insurer, and shall at the same time make the payment to the director of the amount due in accordance with this chapter.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 11; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-15; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1993, ch. 474, § 4.)



Chapter 28-37-16 - Returns and payments by certified employers.

§ 28-37-16 Returns and payments by certified employers.  Every certified employer shall, on or before May 15 of each year, except for the period ending June 30, 2000 when such return shall be due September 15, file with the director, in any form and containing any information that he or she may prescribe, a return under oath or affirmation signed by a duly authorized officer or agent of the company. The director shall then determine the payment to be made by each employer under this chapter and shall mail a notice of the amount of this payment to each certified employer. The determined amount shall be due and payable within sixty (60) days of notice.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 12; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-16; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1993, ch. 474, § 4; P.L. 1999, ch. 31, art. 8, § 6; P.L. 1999, ch. 216, § 8; P.L. 1999, ch. 384, § 8.)



Chapter 28-37-17 - Examination of returns  Hearings on amount due.

§ 28-37-17 Examination of returns  Hearings on amount due.  As soon as practicable after the return is filed, the director shall examine it and determine the correct amount due and in case any error is disclosed by that examination he or she shall notify the insurer. The director shall then give the insurer not less than ten (10) days' notice by mail of the time and place of the hearing upon the question of the correct amount of the payment. After the hearing, the insurer shall be given notice by mail by the director of his or her determination of the correct amount of the payment.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 13; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-17; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-19 - Right of appeal.

§ 28-37-19 Right of appeal.  Any insurer or certified employer shall have the right to appeal from any determination or order made under § 28-37-13, 28-37-16, 28-37-17, or §§ 28-37-24  28-37-26.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 14; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-19; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-20 - Course of appeals.

§ 28-37-20 Course of appeals.  Any appeal authorized under this chapter shall be made to the workers' compensation court, and from the workers' compensation court, to the supreme court in accordance with § 28-35-30.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 15; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-20.)



Chapter 28-37-21 - Determination of amount due without return.

§ 28-37-21 Determination of amount due without return.  If any certified employer or insurer fails to file a return within the time and as required in this chapter, the director shall determine the amount of payment due from any information that he or she may obtain.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 16; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-21; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-22 - Extension of time for filing of return.

§ 28-37-22 Extension of time for filing of return.  The director may grant a reasonable extension of time for filing any return required under this chapter. Whenever an extension of time is granted the insurer shall be required to pay, as part of any payment due, interest on the amount at the rate of one percent (1%) per month from the date payment under this chapter is due. Whenever an extension is granted any certified employer, the time for making any payment required by this chapter shall not be extended thereby.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 17; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-22; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-23 - Interest on delinquent payments.

§ 28-37-23 Interest on delinquent payments.  If any payment required of any insurer or certified employer by this chapter is not made when due, the insurer or the certified employer shall be required to pay, as part of that payment, interest on it at the rate of one percent (1%) per month from the due date.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 18; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-23; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-24 - Suspension of right to write insurance.

§ 28-37-24 Suspension of right to write insurance.  (a) If the director or any appellate tribunal determines after a hearing that any insurer has failed to make any payment required by this chapter or has violated any of the provisions of this chapter, that insurer shall not write or renew workers' compensation insurance or employer's liability insurance on risks in this state or subject to the jurisdiction of this state. Any suspended insurer writing or renewing workers' compensation insurance or employer's liability insurance shall be fined not exceeding one thousand dollars ($1,000).

(b) If the director determines at any time that any insurer has fully complied with all the provisions of this chapter, that insurer may again write or renew workers' compensation insurance or employer's liability insurance.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 19; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-24; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-25 - Suspension of certification of employer.

§ 28-37-25 Suspension of certification of employer.  If any certified employer violates any of the provisions of this chapter or any of the rules or regulations promulgated by the director of labor and training, the director of labor and training may suspend the privilege of that certified employer to make workers' compensation payments directly to his or her or its employees, in accordance with § 28-36-1.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 20; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-25; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-26 - Penalty for false return.

§ 28-37-26 Penalty for false return.  If any insurer or certified employer willfully delivers or causes to be delivered to the director any false or fraudulent return or information upon which the payment due under this chapter is based, the director shall add to the total payment due fifty per cent (50%) of the amount of the payment due.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 21; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-26; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-27 - Collection and transmission of payments.

§ 28-37-27 Collection and transmission of payments.  The director shall collect all payments under this chapter under the rules and regulations that may be set forth by the director, and all payments shall immediately be transmitted by the director to the general treasurer.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 22; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-27; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7.)



Chapter 28-37-28 - Prosecution of actions.

§ 28-37-28 Prosecution of actions.  All actions for any violations of this chapter or of any of the rules or regulations promulgated by the director, or for the collection of payments in accordance with § 28-37-13 or § 28-53-9 or other penalties under this chapter, shall be prosecuted by any qualified member of the Rhode Island bar whom the director may designate, in the name of the director, and the director shall be exempt from giving surety for costs in any proceedings. The workers' compensation court shall have jurisdiction over all civil actions filed pursuant to this section.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 23; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-28; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1992, ch. 76, § 1; P.L. 2007, ch. 509, § 5.)



Chapter 28-37-29 - Severability.

§ 28-37-29 Severability.  If any provisions of this chapter, or their application to any person or circumstances, is held invalid, the remainder of this chapter and application of those provisions to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(G.L. 1938, ch. 300, art. 2-A, § 25; P.L. 1943, ch. 1363, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-37-29.)



Chapter 28-37-30 - Cost of living increase.

§ 28-37-30 Cost of living increase.  (a) Payments made to injured employees pursuant to § 28-37-8 shall be increased effective May 10 of each year by an amount equal to the total percentage increase in the most recently published annual consumer price index, United States city average for urban wage earners and clerical workers, as formulated and computed by the bureau of labor statistics of the United States department of labor for the period March 1 to February 28 each year. An injured employee must be in receipt of benefit payments pursuant to § 28-37-8 for a period of at least twelve (12) consecutive months to be eligible for the annual increase.

(b) This section shall apply to all existing and future claims for reimbursement pursuant to § 28-37-8.

(c) The computations in subsection (a) of this section shall be made by the director and promulgated to insurers making payments required by this chapter.

History of Section.
(P.L. 1978, ch. 241, § 1; P.L. 1985, ch. 365, § 10; P.L. 1986, ch. 507, § 1; P.L. 1987, ch. 421, § 1; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1995, ch. 323, § 13.)



Chapter 28-37-31 - Data collecting.

§ 28-37-31 Data collecting.  (a) Recognizing the need for collection, analysis, and utilization of quantifiable data to provide the basis for recommendations to improve the efficiency and reduce the cost of the workers' compensation system, the director of the department of labor and training will be responsible to coordinate a comprehensive program of data collection, in accordance with the standards or recommendations of the international association of industrial accident boards and commissions or the national association of insurance commissioners, that can be utilized to analyze and provide guidance for the improvement of the system through legislation or administrative action.

(2) This analysis will be based on the collection of quantifiable data with emphasis on the actuarial assumptions and projections utilized for the basis of enactment of this section to effect economies in the overall system. The data collection will include, but not be limited to, injury statistics by type of industry and job classification as well as ergonomic statistics and analysis that will assist in the development of safety training programs and rehabilitation programs. Reports will be compiled and submitted to all interested parties enumerated in the section on an annual basis to allow for executive or legislative action to correct or improve on the efficiency of the system.

(3) The director of labor and training will coordinate and distribute statistical analysis to all state departments and agencies impacted by the workers' compensation system, to include the:

(i) Governor;

(ii) Workers' compensation advisory council;

(iii) Workers' compensation court;

(iv) Department of business regulation;

(v) State compensation fund; and

(vi) Other agencies and branches requesting dissemination of information.

(4) The director will also be responsible to recommend sufficient appropriations from his annual budget to meet the expenses of the collection and analysis of data as described in this section.

(b) The director shall promulgate regulations pursuant to § 28-29-26 requiring the provision of any information regarding workers' compensation claims that he or she deems necessary and useful, provided that this information shall be furnished in a form that will not identify, directly or indirectly, any individual employers or employees in any manner.

History of Section.
(P.L. 1982, ch. 32, art. 1, § 14; P.L. 1985, ch. 365, § 10; P.L. 1990, ch. 279, § 2; P.L. 1990, ch. 332, art. 3, § 2; P.L. 1991, ch. 206, § 7; P.L. 1992, ch. 31, § 14; P.L. 1999, ch. 216, § 8; P.L. 1999, ch. 384, § 8.)






Chapter 28-38 - Dr. John E. Donley Rehabilitation Center

Chapter 28-38-19 - Establishment.

§ 28-38-19 Establishment.  From the fund created by § 28-37-1 the Dr. John E. Donley rehabilitation center shall be set up within the department of labor and training.

History of Section.
(G.L. 1938, ch. 300, art. 10, § 20; P.L. 1943, ch. 1362, § 1; P.L. 1949, ch. 2271, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-38-19; P.L. 1985, ch. 365, § 11; P.L. 1991, ch. 206, § 8.)



Chapter 28-38-20 - Appointment of administrator and personnel.

§ 28-38-20 Appointment of administrator and personnel.  The director shall appoint an administrator of the center. The administrator shall appoint all medical and technical personnel and an administrative assistant of the center if this is necessary, with the advice and approval of the director, under the rules of civil service. Clerical and administrative personnel shall be appointed by the director under the rules of civil service.

History of Section.
(G.L. 1938, ch. 300, art. 10, § 20; P.L. 1943, ch. 1362, § 1; P.L. 1949, ch. 2271, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-38-20; P.L. 1986, ch. 507, § 12; P.L. 1991, ch. 208, § 8.)



Chapter 28-38-21 - Rules and regulations  Utilization of facilities.

§ 28-38-21 Rules and regulations  Utilization of facilities.  (a) The rules and regulations, including manner of admission to the center for treatment, and prices to be charged for treatments, shall be promulgated by the administrator appointed under § 28-38-20 and upon review and approval by the director.

(b) Any state employee, receiving workers' compensation benefits pursuant to § 28-31-1 et seq., shall be eligible to utilize the treatment facilities at the center. This entitlement shall be effective regardless of the date of injury of the employee.

(c) The treatment rendered at the center shall be considered "medical treatment" within the meaning of §§ 28-33-5  28-33-11.

History of Section.
(G.L. 1938, ch. 300, art. 10, § 20; P.L. 1943, ch. 1362, § 1; P.L. 1949, ch. 2271, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-38-21; P.L. 1979, ch. 381, § 1; P.L. 1980, ch. 226, § 1; P.L. 1982, ch. 32, art. 1, § 16; P.L. 1986, ch. 507, § 12; P.L. 1989, ch. 59, § 1; P.L. 1991, ch. 206, § 8; P.L. 1992, ch. 75, § 1.)



Chapter 28-38-22 - Severability.

§ 28-38-22 Severability.  If any provisions of this chapter, or their application to any person or circumstances, is held invalid, the remainder of this chapter and the application of those provisions to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(G.L. 1938, ch. 300, art. 10, § 21; P.L. 1943, ch. 1362, § 1; P.L. 1954, ch. 3297, § 1; G.L. 1956, § 28-38-22.)



Chapter 28-38-23 - Name change.

§ 28-38-23 Name change.  The name of the curative centre in the department shall be the Dr. John E. Donley rehabilitation center.

History of Section.
(P.L. 1961, ch. 5, § 1; P.L. 1985, ch. 365, § 11; P.L. 2000, ch. 109, § 36.)



Chapter 28-38-24 - Reference to curative centre.

§ 28-38-24 Reference to curative centre.  Wherever in any existing law reference is made to the curative centre, and wherever in an existing law the term "state curative centre" or "curative centre" or "the centre," as variously used, refers to the curative centre in the department, that reference and that term shall be deemed to have reference to the Dr. John E. Donley rehabilitation center.

History of Section.
(P.L. 1961, ch. 5, § 2; P.L. 1985, ch. 365, § 11; P.L. 2000, ch. 109, § 36.)



Chapter 28-38-25 - Effect of change of name.

§ 28-38-25 Effect of change of name.  The change in name pursuant to § 28-38-24 shall in no way affect the powers and duties of the director or the administrator; and those officials shall be responsible for the control, management, and operation of the Dr. John E. Donley Rehabilitation Center in the same manner as they have previously been responsible for the control, management, and operation of the center under the name of the curative centre.

History of Section.
(P.L. 1961, ch. 5, § 3; P.L. 1985, ch. 365, § 11; P.L. 1986, ch. 507, § 12; P.L. 1991, ch. 206, § 8; P.L. 1992, ch. 79, § 1.)






Chapter 28-39 - Temporary Disability Insurance  General Provisions

Chapter 28-39-1 - Short title.

§ 28-39-1 Short title.  Chapters 39  41 of this title shall be known and may be cited as the "Rhode Island Temporary Disability Insurance Act".

History of Section.
(P.L. 1942, ch. 1200, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2841, § 1; G.L. 1956, § 28-39-1.)



Chapter 28-39-2 - Definitions.

§ 28-39-2 Definitions.  The following words and phrases, as used in chapters 39  41 of this title, have the following meanings unless the context clearly requires otherwise:

(1) "Average weekly wage" means the amount determined by dividing the individual's total wages earned for services performed in employment within his or her base period by the number of that individual's credit weeks within the base period;

(2) "Base period" with respect to an individual's benefit year when the benefit year begins on or after October 7, 1990, means the first four (4) of the most recently completed five (5) calendar quarters immediately preceding the first day of an individual's benefit year; provided, that for any individual's benefit year when the benefit year begins on or after October 4, 1992, and for any individual deemed monetarily ineligible for benefits under the "base period" as defined in this subdivision, the department shall make a re-determination of entitlement based upon an alternate base period which consists of the last four (4) completed calendar quarters immediately preceding the first day of the claimant's benefit year. Notwithstanding anything contained to the contrary in this subdivision, the base period shall not include any calendar quarter previously used to establish a valid claim for benefits; provided, however, that the "base period" with respect to members of the United States military service, the Rhode Island National Guard, or a United States military reserve force, and who served in a United States declared combat operation during their military service, who file a claim for benefits following their release from their state or federal active military service and who are deemed to be monetarily ineligible for benefits under this section, shall mean the first four (4) of the most recently completed five (5) calendar quarters immediately preceding the first day the individual was called into that state or federal active military service; provided, that for any individual deemed monetarily ineligible for benefits under the "base period" as defined in this section, the department shall make a re-determination of entitlement based upon an alternative base period which consists of the last four (4) completed calendar quarters immediately preceding the first day the claimant was called into that state or federal active military service. Notwithstanding any provision of this section of the general or public laws to the contrary, the base period shall not include any calendar quarter previously used to establish a valid claim for benefits;

(3) "Benefit" means the money payable, as provided in chapters 39  41 of this title, to an individual as compensation for his or her unemployment caused by sickness;

(4) "Benefit credits" means the total amount of money payable to an individual as benefits, as provided in § 28-41-7;

(5) "Benefit rate" means the money payable to an individual as compensation, as provided in chapters 39  41 of this title, for his or her wage losses with respect to any week during which his or her unemployment is caused by sickness;

(6) "Benefit year" with respect to any individual who does not already have a benefit year in effect, and who files a valid claim for benefits as of November 16, 1958 or any later date, means fifty-two (52) consecutive calendar weeks, the first of which shall be the week containing the day as of which he or she first files that valid claim in accordance with regulations adopted as subsequently prescribed; provided, that for any benefit year beginning on or after October 7, 1990, the benefit year shall be fifty-three (53) consecutive calendar weeks if the subsequent filing of a new valid claim immediately following the end of a previous benefit year would result in the overlapping of any quarter of the base period of the prior new claim. In no event shall a new benefit year begin prior to the Sunday next following the end of the old benefit year;

(i) For benefit years that begin on or after July 1, 2012, an individual's benefit year will begin on the Sunday of the calendar week in which an individual first became unemployed due to sickness and for which the individual has filed a valid claim for benefits;

(7) "Board" means the board of review as created under chapter 19 of title 42;

(8) "Calendar quarter" has the same definition as contained in chapter 42 of this title;

(9) "Credit week" means any week within an individual's base period in which that individual earns wages amounting to at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title, for performing services in employment for one or more employers subject to chapters 39  41 of this title;

(10) "Director" means the director of the department of labor and training;

(11) "Employee" means any person who is or has been employed by an employer subject to chapters 39  41 of this title and in employment subject to those chapters;

(12) "Employer" means any employing unit that is an employer under chapters 42  44 of this title;

(13) "Employing unit" has the same definition as contained in chapter 42 of this title and includes any governmental entity that elects to become subject to the provisions of chapters 39  41 of this title, in accordance with the provisions of §§ 28-39-3.1 and 28-39-3.2;

(14) "Employment" has the same definition as contained in chapter 42 of this title;

(15) "Employment office" has the same definition as contained in chapter 42 of this title;

(16) "Fund" means the Rhode Island temporary disability insurance fund established by this chapter;

(17) "Partial unemployment due to sickness" For weeks beginning on or after January 1, 2006 an individual shall be deemed partially unemployed due to sickness in any week of less than full-time work if he or she fails to earn in wages for services for that week an amount equal to the weekly benefit rate for total unemployment due to sickness to which he or she would be entitled if totally unemployed due to sickness and eligible.

(i) For the purposes of this subdivision and subdivision (22) of this section, "Wages" includes only that part of remuneration for any work, which is in excess of one-fifth (1/5) of the weekly benefit rate for total unemployment, rounded to the next lower multiple of one dollar ($1.00), to which the individual would be entitled if totally unemployed and eligible in any one week, and "services" includes only that part of any work for which remuneration in excess of one-fifth (1/5) of the weekly benefit rate for total unemployment, rounded to the next lower multiple of one dollar ($1.00), to which the individual would be entitled if totally unemployed and eligible in any one week is payable; provided, that nothing contained in this paragraph shall permit any individual to whom remuneration is payable for any work performed in any week in an amount equal to, or greater than, his or her weekly benefit rate to receive benefits under this subdivision for that week.

(18) "Reserve fund" means the temporary disability insurance reserve fund established by § 28-39-7;

(19) "Services" means all endeavors undertaken by an individual that are paid for by another or with respect to which the individual performing the services expects to receive wages or profits;

(20) "Sickness". An individual shall be deemed to be sick in any week in which, because of his or her physical or mental condition, including pregnancy, he or she is unemployed and unable to perform his or her regular or customary work or services;

(21) "Taxes" means the money payments required by chapters 39  41 of this title, to be made to the temporary disability insurance fund or to the temporary disability insurance reserve fund.

(ii) Wherever and whenever in chapters 39  41 of this title, the words "contribution" and/or "contributions" appear, those words shall be construed to mean the "taxes," as defined in this subdivision, which are the money payments required by those chapters to be made to the temporary disability insurance fund or to the temporary disability insurance reserve fund;

(22) "Wages" has the same definition as contained in chapter 42 of this title; provided, that no individual shall be denied benefits under chapters 39  41 of this title because his or her employer continues to pay to that individual his or her regular wages, or parts of them, while he or she is unemployed due to sickness and unable to perform his or her regular or customary work or services. The amount of any payments, whether or not under a plan or system, made to or on behalf of an employee by his or her employer after the expiration of six (6) calendar months following the last calendar month in which the employee performed actual bona fide personal services for his or her employer, shall not be deemed to be wages either for the purpose of paying contributions thereon under chapter 40 of this title, or for the purpose of being used as a basis for paying benefits under chapter 41 of this title; and

(23) "Week" has the same definition as contained in chapter 42 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 2; P.L. 1943, ch. 1367, § 1; P.L. 1944, ch. 1412, § 1; P.L. 1946, ch. 1744, § 2; P.L. 1947, ch. 1923, art. 2, §§ 1, 2; P.L. 1949, ch. 2176, § 1; P.L. 1950, ch. 2540, § 1; P.L. 1950, ch. 2541, § 1; impl. am. P.L. 1951, ch. 2841, § 2; P.L. 1951, ch. 2842, § 1; impl. am. P.L. 1953, ch. 3206, § 1; P.L. 1955, ch. 3430, § 1; P.L. 1955, ch. 3518, § 1; P.L. 1956, ch. 3673, § 1; G.L. 1956, § 28-39-2; P.L. 1958 (s.s.), ch. 212, §§ 1, 2; P.L. 1962, ch. 58, § 1; P.L. 1962, ch. 133, § 1; P.L. 1964, ch. 121, § 1; P.L. 1965, ch. 224, § 1; P.L. 1970, ch. 215, § 1; P.L. 1971, ch. 95, § 1; P.L. 1977, ch. 91, § 1; P.L. 1981, ch. 211, § 1; P.L. 1990, ch. 272, § 1; P.L. 1992, ch. 180, § 1; P.L. 2005, ch. 288, § 1; P.L. 2005, ch. 289, § 1; P.L. 2005, ch. 309, § 1; P.L. 2012, ch. 33, § 1; P.L. 2012, ch. 42, § 1.)



Chapter 28-39-3 - Exemption of governmental entities.

§ 28-39-3 Exemption of governmental entities.  Governmental entities as defined in § 28-42-3(21) shall not be deemed to be employing units subject to chapters 39  41 of this title and services performed in the employ of those governmental entities shall not be deemed to be employment subject to those chapters; provided, that certain governmental entities may elect to become subject to chapters 39  41 of this title in accordance with §§ 28-39-3.1 and 28-39-3.2. Unionized state employees may elect to become subject to chapters 39  41 of this title through the collective bargaining process.

History of Section.
(P.L. 1942, ch. 1200, § 20; P.L. 1955, ch. 3555, § 1; G.L. 1956, § 28-39-3; P.L. 1977, ch. 91, § 2; P.L. 1981, ch. 211, § 1; P.L. 1998, ch. 149, § 1.)



Chapter 28-39-3.1 - Employees of certain governmental entities eligible by election.

§ 28-39-3.1 Employees of certain governmental entities eligible by election.  Notwithstanding any inconsistent provisions of chapters 39  41 of this title, a governmental entity which is a political subdivision or instrumentality of a political subdivision, or an instrumentality of more than one of them or any instrumentality of them and one or more other political subdivisions, may become subject to those chapters by election. The appropriate political subdivision may for itself or any pertinent instrumentality of it elect that all services performed by individuals or specific classes of individuals in its employ shall be deemed to constitute employment subject to these chapters with exceptions set forth in § 28-39-3.3; provided, that if the instrumentality pertains to more than one political subdivision, all those subdivisions shall be required to be parties to the election. Upon the approval of an election as provided in § 28-39-3.2, the governmental entity shall, for the purposes of these chapters, be deemed to be an employer of the individual or classes of individuals for whom the election is approved. Except as otherwise provided in this title, all other provisions of these chapters shall continue to be applicable in connection with the employment.

History of Section.
(P.L. 1971, ch. 95, § 2; P.L. 1977, ch. 91, § 3.)



Chapter 28-39-3.2 - Manner of election.

§ 28-39-3.2 Manner of election.  The election shall be made by submitting to the director a duly certified copy of a resolution or act of the legislative body of the political subdivision or subdivisions passed in accordance with their ordinances. Upon receipt of the certified copy of the resolution or act, the director shall specify the date as of which the governmental entity shall become subject to these provisions. Notwithstanding any provisions of chapters 39  41 of this title to the contrary, any political subdivision or subdivisions in this state may elect in accordance with these provisions that services performed by individuals for its highway department or department of public works, including full-time highway surveyors, whether or not those surveyors are elected, shall be deemed to be in employment.

History of Section.
(P.L. 1971, ch. 95, § 2; P.L. 1977, ch. 91, § 4.)



Chapter 28-39-3.3 - Exemptions from "employment".

§ 28-39-3.3 Exemptions from "employment".  For the purposes of §§ 28-39-3.1 and 28-39-3.2 "employment" does not include services performed by:

(1) Elected officials;

(2) Individuals on any work-relief project undertaken by governmental entities;

(3) Members of the legislative body, or members of the judiciary of a political subdivision;

(4) Employees serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; or

(5) Positions which, under or pursuant to the laws of this state, are designated as:

(i) Major non-tenured policymaking or advisory positions; or

(ii) Policymaking or advisory positions, the performance of the duties of which ordinarily does not require more than eight (8) hours per week.

History of Section.
(P.L. 1971, ch. 95, § 2; P.L. 1974, ch. 262, § 3; P.L. 1977, ch. 91, § 5.)



Chapter 28-39-4 - Creation of fund  Sources.

§ 28-39-4 Creation of fund  Sources.  (a) There is created the temporary disability insurance fund, to be administered by the director, without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(1) All payments made subsequent to June 30, 1947, in accordance with § 28-39-29, and all payments of interest;

(2) All moneys requisitioned from the unemployment trust fund and deposited into this fund;

(3) All moneys that may be allocated to the fund from the temporary disability insurance reserve fund;

(4) All property and securities acquired by and through the use of moneys belonging to the fund; and

(5) Interest earned upon the moneys belonging to the fund.

(b) All moneys in the fund shall be mingled and undivided.

History of Section.
(P.L. 1942, ch. 1200, § 3; P.L. 1947, ch. 1923, art. 2, § 3; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-4.)



Chapter 28-39-5 - Withdrawals from fund.

§ 28-39-5 Withdrawals from fund.  The temporary disability insurance fund shall be administered and used solely to pay benefits upon vouchers drawn on the fund by the director pursuant to regulations and no other disbursements shall be made from it except as provided in §§ 28-39-33, 28-39-34, and 28-40-6. Those regulations shall be governed by and be consistent with any applicable constitutional requirements, but the procedure prescribed by those rules shall be deemed to satisfy and shall be in lieu of any and all statutory requirements for specific appropriation or other formal release by state officers of state moneys prior to their expenditure which might otherwise be applicable to withdrawals from the fund.

History of Section.
(P.L. 1942, ch. 1200, § 3; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-5.)



Chapter 28-39-6 - Treasurer of fund.

§ 28-39-6 Treasurer of fund.  The general treasurer shall be custodian and treasurer of the fund and shall pay all vouchers duly authenticated and drawn upon the fund. He or she shall have custody of all moneys belonging to the fund and not otherwise held or deposited or invested pursuant to chapters 39  41 of this title. The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in an amount specified by the director and approved by the governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid by the state from funds made available for that purpose by the general assembly. The general treasurer shall deposit the moneys in his or her custody subject to chapters 39  41 of this title. The general treasurer, as treasurer of the fund, shall assign any subordinates or employees to the department of labor and training that he or she deems necessary, and shall be paid out of funds made available to the department for administration purposes.

History of Section.
(P.L. 1942, ch. 1200, § 3; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2810, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-6; P.L. 1994, ch. 427, § 3.)



Chapter 28-39-7 - Creation of reserve fund  Sources.

§ 28-39-7 Creation of reserve fund  Sources.  (a) There is created the temporary disability insurance reserve fund, to be administered in the manner subsequently prescribed in this chapter, without liability on the part of the state beyond the amounts paid into and earned by the reserve fund. This reserve fund shall consist of:

(1) All contributions;

(2) All penalties paid subsequent to June 30, 1947, pursuant to §§ 28-39-23  28-39-32 and §§ 28-40-1  28-40-8;

(3) All other moneys paid into and received by the reserve fund;

(4) Property and securities acquired by and through the use of moneys belonging to the reserve fund; and

(5) Interest earned upon the moneys belonging to the reserve fund.

(b) All moneys in the reserve fund shall be mingled and undivided.

History of Section.
(P.L. 1942, ch. 1200, § 3A; P.L. 1947, ch. 1923, art. 2, § 4; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; G.L. 1956, § 28-39-7.)



Chapter 28-39-8 - Withdrawals from reserve fund.

§ 28-39-8 Withdrawals from reserve fund.  The reserve fund shall be administered and used in any manner that the general assembly shall from time to time prescribe for purposes designed to benefit individuals prevented by injury or sickness from performing their regular or customary work; provided, that any sums that may be requisitioned from the fund by the director, for the expenses of administering chapters 39  41 of this title, may be withdrawn from the reserve fund from time to time for the payment of those expenses in accordance with §§ 28-39-33 and 28-39-34. In the event that the balance in the temporary disability insurance fund at any time is insufficient to pay benefits under chapters 39  41 of this title, the governor, or the governor's authorized representative, shall cause those sums that may be required for the payment of those benefits to be transferred from the temporary disability insurance reserve fund to the temporary disability insurance fund.

History of Section.
(P.L. 1942, ch. 1200, § 3A; P.L. 1947, ch. 1923, art. 2, § 4; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-9; P.L. 1988, ch. 399, § 1; P.L. 1988, ch. 454, § 1.)



Chapter 28-39-9 - Custodian of reserve fund.

§ 28-39-9 Custodian of reserve fund.  The general treasurer shall be custodian of the reserve fund, and shall pay all vouchers duly drawn upon the reserve fund and properly authenticated. He or she shall have custody of all moneys belonging to the reserve fund and not otherwise held or deposited or invested pursuant to chapters 39  41 of this title. The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian of the fund, in a form prescribed by statute and approved by the attorney general, and in an amount specified by the director and approved by the governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid by the state from funds made available for that purpose by the general assembly.

History of Section.
(P.L. 1942, ch. 1200, § 3A; P.L. 1947, ch. 1923, art. 2, § 4; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-9.)



Chapter 28-39-10 - Responsibility for administration.

§ 28-39-10 Responsibility for administration.  Chapters 39  41 of this title shall be administered by the department of labor and training. The director and the board of review shall have the same powers and duties with relation to those chapters as they have to chapters 42  44 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1943, ch. 1369, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1950, ch. 2615, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-10.)



Chapter 28-39-11 - Recommendations to protect fund  Emergency modification of rules.

§ 28-39-11 Recommendations to protect fund  Emergency modification of rules.  (a) Whenever the director believes that a change in contribution and/or benefit rates shall become necessary to protect the solvency of the fund, he or she shall at once inform the governor and the general assembly of this and make recommendations accordingly.

(b) In that case the governor may declare an emergency and authorize the director to announce a modified scale of benefits, an increased waiting period, or other changes in rules and regulations regarding eligibility for payment of benefits which the director may deem necessary to assure the solvency of the fund. The modified regulation shall be in effect until the governor declares the emergency at an end, or until further action is taken by the general assembly.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1943, ch. 1369, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1950, ch. 2615, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-11.)



Chapter 28-39-12 - Examination of claimants.

§ 28-39-12 Examination of claimants.  The director may require any benefit claimant to submit to a reasonable examination or examinations for the purpose of determining his or her physical or mental condition, the examination or examinations to be conducted by a qualified healthcare provider appointed by the director, and to be made at those times and places that such qualified healthcare provider, with the approval of the director, require.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-12; P.L. 2004, ch. 471, § 1.)



Chapter 28-39-13 - Legal representation in actions.

§ 28-39-13 Legal representation in actions.  On the request of the director or the board of review, the attorney general shall represent the director or the board of review and the state in any court action relating to chapters 39  41 of this title or their administration and enforcement, except as special counsel may be designated by the director with the approval of the governor and except as otherwise provided in those chapters.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-13.)



Chapter 28-39-14 - Employers' records and reports.

§ 28-39-14 Employers' records and reports.  Every employer and every employing unit employing any person in employment in this state shall keep true and accurate employment records of all persons employed by him or her, and of the weekly hours worked for him or her by each, and of the weekly wages paid by him or her to each person. Every employer and employing unit shall keep records containing any other information that may be prescribed. Those records shall at all times be available within this state and shall be open to inspection by the director or his or her authorized representatives at any reasonable time and as often as the director deems necessary. The director may require from any employer, or employing unit, employing any person in this state, any reports covering persons employed by him or her, on employment, wages, hours, unemployment, and related matters which the director deems necessary to the effective administration of chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-14.)



Chapter 28-39-15 - Procedural regulations  Record of proceedings and testimony.

§ 28-39-15 Procedural regulations  Record of proceedings and testimony.  The manner in which any disputed claims or any other controversies arising out of the interpretation or application of chapters 39  41 of this title are presented, or the manner in which hearings and appeals are conducted, shall be in accordance with the prescribed regulations, whether or not those regulations conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is further appealed.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-15.)



Chapter 28-39-16 - Enforcement of subpoenas.

§ 28-39-16 Enforcement of subpoenas.  In case of contumacy by, or refusal to obey a subpoena issued to, any person, pursuant to chapters 39  41 of this title, the sixth division of the district court, upon application by the director or the board of review, shall have jurisdiction to issue to that person an order requiring that person to appear before the director or his or her duly authorized representative, or the board of review or its duly authorized representatives, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question. Any failure to obey that order of the court may be punished by the court as a contempt of court. A party aggrieved by an order of the court may appeal that order to the supreme court in accordance with the procedures contained in Article I of the Supreme Court Rules.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-16; P.L. 1976, ch. 140, § 6.)



Chapter 28-39-17 - Witness fees.

§ 28-39-17 Witness fees.  Witnesses subpoenaed pursuant to chapters 39  41 of this title shall be allowed fees at a rate fixed by the director. Those fees shall be deemed a part of the expense of administering chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-17.)



Chapter 28-39-18 - Parties to judicial review  Legal representation.

§ 28-39-18 Parties to judicial review  Legal representation.  The director or the board of review shall be deemed to be a party to any judicial action involving decisions which have been appealed to the courts and may be represented in any judicial action by any qualified attorney designated by him, her, or it for that purpose, or at his, her, or its request, by the attorney general.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1946, ch. 1744, § 8; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-18.)



Chapter 28-39-19 - Information held confidential.

§ 28-39-19 Information held confidential.  Every employee of the department of labor and training is expressly prohibited from divulging to any individual not officially connected with the department: (1) any information obtained by the employee in the regular course of duty, or from the records and reports of employing units, or from the permanent records of the department, which would reveal the identity of any individual or employing unit; (2) the number of persons employed by any employing unit; (3) matters relating to employment of any employing unit; (4) the wages earned or paid to any individual; (5) the hours worked by an individual; (6) the type of sickness suffered by any individual; or (7) any other information relative to the temporary disability claim or payment of it; provided, that this prohibition shall not apply to information concerning wages earned or paid requested in a family court proceeding pursuant to §§ 15-5-24 and 15-5-25 or to information concerning wages earned or paid requested in a superior court proceeding pursuant to §§ 12-25-3 and 12-25-7.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1947, ch. 1950, § 1; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; G.L. 1956, § 28-39-19; P.L. 1986, ch. 233, § 1; P.L. 1989, ch. 421, § 1.)



Chapter 28-39-20 - Denial of requests for confidential information.

§ 28-39-20 Denial of requests for confidential information.  Every request for information relating to the data referred to in § 28-39-19 shall be denied, and the individual making that request shall be informed that all requests for information must be directed to the director.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1947, ch. 1950, § 1; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-20.)



Chapter 28-39-21 - Denial of requests for information from employment reports.

§ 28-39-21 Denial of requests for information from employment reports.  Every request for information directed to the director shall be denied if the request would necessitate that individual to divulge any information that is declared in § 28-42-38 to be held confidential by the director.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1947, ch. 1950, § 1; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-21.)



Chapter 28-39-22 - Agencies entitled to information.

§ 28-39-22 Agencies entitled to information.  Notwithstanding § 28-39-21, the director is authorized to divulge the information confidentially held by the department to the agencies enumerated in § 28-42-38 as proper agencies entitled to access to that information relating to the administration of temporary disability insurance.

History of Section.
(P.L. 1942, ch. 1200, § 9; P.L. 1947, ch. 1950, § 1; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-22.)



Chapter 28-39-23 - False representations to obtain benefits.

§ 28-39-23 False representations to obtain benefits.  Whoever knowingly makes a false statement or representation to obtain or increase any benefit or other payment under chapters 39  41 of this title, either for himself or herself or for any other person, shall upon conviction be punished by a fine of not less than twenty dollars ($20.00) nor more than fifty dollars ($50.00), or by imprisonment not longer than thirty (30) days, or by both that fine and imprisonment; and each false statement or representation shall constitute a separate and distinct offense.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-23.)



Chapter 28-39-24 - False representations to avoid contributions  Failure to produce evidence  Inducing waiver of rights.

§ 28-39-24 False representations to avoid contributions  Failure to produce evidence  Inducing waiver of rights.  Any individual, or employing unit or its agent, who willfully makes a false statement or representation to avoid becoming or remaining subject thereto, or to avoid or reduce any contribution or other payment required of an employing unit under chapters 39  41 of this title, or who willfully fails or refuses to appear or to testify or produce records as lawfully required hereunder, or who tries to induce any individual to waive any right under those chapters, shall upon conviction be punished by a fine of not less than twenty dollars ($20.00) nor more than two hundred dollars ($200), or by imprisonment not longer than sixty (60) days, or by both. that fine and imprisonment. Each false statement or representation, and each day of that failure or refusal, shall constitute a separate and distinct offense. If the employer in question is a corporation, every officer of the corporation who knowingly participates in any violation specified in this section shall be subject to these penalties.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-24.)



Chapter 28-39-25 - Criminal penalty for failure to make contributions or reports.

§ 28-39-25 Criminal penalty for failure to make contributions or reports.  Any individual, or employing unit or its agent, who knowingly fails or refuses to make any contribution or other payment required of an employing unit under chapters 39  41 of this title, or who knowingly fails or refuses to make any contribution or report at the time and in the manner required by the rules and regulations, shall upon conviction be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100), or by imprisonment not longer than sixty (60) days, or by both that fine and imprisonment, and each day of that failure or refusal shall constitute a separate and distinct offense. If the employer in question is a corporation, every officer of the corporation who knowingly participates in any violation specified in this section shall be subject to these penalties.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-25.)



Chapter 28-39-26 - Pecuniary penalty for failure to make contributions or reports.

§ 28-39-26 Pecuniary penalty for failure to make contributions or reports.  An employer who fails to file any report required under chapters 39  41 of this title, or who fails or refuses to pay any contributions required under those chapters in the manner and at the times required by the laws and regulations or as the director may, in accordance with those laws and regulations, prescribe, shall pay a penalty of ten dollars ($10.00) for each failure or refusal to file, and where any contribution is due, shall pay an additional penalty of ten percent (10%) of the amount due. These penalties shall be paid into the temporary disability insurance reserve fund, and shall be in addition to contributions and interest required to be paid as provided in chapters 39  41; provided, that if any employer fails to pay the penalty, when assessed, it shall be collected by civil action as provided in § 28-40-12.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1956, ch. 3668, § 1; G.L. 1956, § 28-39-26; P.L. 1979, ch. 108, § 1; P.L. 1981, ch. 26, § 5; P.L. 1994, ch. 48, § 2.)



Chapter 28-39-27 - Penalty for violations generally.

§ 28-39-27 Penalty for violations generally.  Any violation of any provision of chapters 39  41 of this title or of any order, rule, or regulation of the department for which a penalty is neither prescribed above nor provided by any other applicable statute, shall be punished by a fine of not less than twenty dollars ($20.00) nor more than fifty dollars ($50.00), or by imprisonment not longer than thirty (30) days, or by both that fine and imprisonment.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-27.)



Chapter 28-39-28 - Disposition of fines.

§ 28-39-28 Disposition of fines.  All fines specified or provided for in §§ 28-39-23  28-39-32 shall be paid to the temporary disability insurance reserve fund.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1947, ch. 1923, art. 2, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; G.L. 1956, § 28-39-28.)



Chapter 28-39-29 - Recovery of benefits paid in error.

§ 28-39-29 Recovery of benefits paid in error.  Any individual who, by reason of a mistake or misrepresentation made by himself or herself or another, has received any sum as benefits under chapters 39  41 of this title, in any week in which any condition for the receipt of those benefits imposed by those chapters was not fulfilled by him or her, or with respect to any week in which he or she was disqualified from receiving those benefits, shall in the discretion of the director be liable to have that sum deducted from any future benefits payable to him or her under those chapters, or shall be liable to repay to the director for the temporary disability insurance fund a sum equal to the amount so received and that sum shall be collectible in the manner provided in § 28-40-12 for the collection of past due contributions.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-29.)



Chapter 28-39-30 - Prosecution of actions for penalties.

§ 28-39-30 Prosecution of actions for penalties.  The director shall be the party complainant to any complaint and warrant brought to invoke the penalties provided for in §§ 28-39-23  28-39-32 and the director shall be exempt from giving surety for costs in any action.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-30.)



Chapter 28-39-31 - Prosecution of criminal actions.

§ 28-39-31 Prosecution of criminal actions.  All criminal actions for any violation of chapters 39  41 of this title or any rule or regulation of the department shall be prosecuted by the attorney general or by any qualified member of the Rhode Island bar that shall be designated by the director and approved by the attorney general to institute and prosecute that action.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-31.)



Chapter 28-39-32 - Limitation of prosecutions.

§ 28-39-32 Limitation of prosecutions.  No person shall be convicted of any offense for any violation of chapters 39  41 of this title or any rule or regulation of the department unless the complaint or warrant for that violation has been issued within five (5) years from the time of the commission of the offense.

History of Section.
(P.L. 1942, ch. 1200, § 12; P.L. 1947, ch. 1952, § 1; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-32.)



Chapter 28-39-33 - Use of federal funds for administration.

§ 28-39-33 Use of federal funds for administration.  To the extent that funds are made available by the federal government, under title III of the Social Security Act, (42 U.S.C. § 501 et seq.), or otherwise for such purpose, the expenses of administering chapters 39  41 of this title shall be paid from those funds, provided that this section shall not be considered to permit any expenditure of funds from the employment security administration account contrary to § 28-42-29. In the event that the Social Security Act is amended to permit funds granted under Title III to be used to pay expenses of administering a sickness compensation law, such as chapters 39  41 of this title, then from and after the effective date of that amendment, the expenses of administering those chapters shall be paid out of the employment security administration account or any other account or fund in which funds granted under Title III are deposited.

History of Section.
(P.L. 1942, ch. 1200, § 15; P.L. 1944, ch. 1481, § 1; P.L. 1946, ch. 1744, § 9; P.L. 1947, ch. 1923, art. 2, § 8; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-33.)



Chapter 28-39-34 - Appropriations for administration.

§ 28-39-34 Appropriations for administration.  The general assembly shall annually appropriate a sum sufficient for the payment of expenses of administering chapters 39  41 of this title during each fiscal year, which sum shall be payable out of the temporary disability insurance reserve fund; provided, that those sums shall be available to the director for the payment of expenses of administration of those chapters only to the extent that moneys received from the federal government are not available for that purpose as provided in § 28-39-33.

History of Section.
(P.L. 1942, ch. 1200, § 15; P.L. 1944, ch. 1481, § 1; P.L. 1946, ch. 1744, § 9; P.L. 1947, ch. 1923, art. 2, § 8; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-34; P.L. 1989, ch. 204, § 1.)



Chapter 28-39-35 - Educational program.

§ 28-39-35 Educational program.  The director shall undertake an educational publicity program designed to safeguard the fund created by this chapter. The director shall solicit the co-operation and assistance of labor, industry, and the public generally, in effecting that program. In the exercise of his or her authority under this chapter, the director shall give publicity to the need for accident prevention, and the preservation of health. He or she shall publicize the need for industrial employment to provide the best available safeguards for workers, as well as appropriate sanitary facilities, and he or she shall also publicize the potential results of malingering.

History of Section.
(P.L. 1942, ch. 1200, § 17; P.L. 1946, ch. 1744, § 10; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-39-35.)



Chapter 28-39-37 - Functions of treasurer and director of administration.

§ 28-39-37 Functions of treasurer and director of administration.  The general treasurer and the state director of administration shall have the same powers and duties with relation to chapters 39  41 of this title as they respectively have to chapters 42  44 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 19; P.L. 1951, ch. 2810, § 3; G.L. 1956, § 28-39-37.)



Chapter 28-39-38 - Construction of provisions.

§ 28-39-38 Construction of provisions.  Chapters 39  41 of this title shall be construed liberally in aid of their declared purpose, which declared purpose is to lighten the burden which now falls on the unemployed worker and his family.

History of Section.
(P.L. 1942, ch. 1200, § 16; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-38.)



Chapter 28-39-39 - Reservation of legislative control.

§ 28-39-39 Reservation of legislative control.  All the rights, privileges, or immunities conferred by chapters 39  41 of this title, or by acts done pursuant to these chapters, shall exist subject to the power of the general assembly to amend or repeal these chapters at any time.

History of Section.
(P.L. 1942, ch. 1200, § 13; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-39.)



Chapter 28-39-40 - Severability.

§ 28-39-40 Severability.  If any provision of chapters 39  41 of this title, or its application to any person or circumstances, is held invalid, the remainder of the chapters and the application of that provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1942, ch. 1200, § 14; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-39-40.)






Chapter 28-40 - Temporary Disability Insurance  Contributions

Chapter 28-40-1 - Amount of employee contributions  Wages on which based.

§ 28-40-1 Amount of employee contributions  Wages on which based.  (a) The taxable wage base under this chapter for each calendar year shall be equal to the greater of thirty-eight thousand dollars ($38,000) or the annual earnings needed by an individual to qualify for the maximum weekly benefit amount and the maximum duration under chapters 39  41 of this title. That taxable wage base shall be computed as follows: Every September 30, the maximum weekly benefit amount in effect as of that date shall be multiplied by thirty (30) and the resultant product shall be divided by thirty-six hundredths (.36). If the result thus obtained is not an even multiple of one hundred dollars ($100), it shall be rounded upward to the next higher even multiple of one hundred dollars ($100). That taxable wage base shall be effective for the calendar year beginning on the next January 1.

(b) Each employee shall contribute with respect to employment after the date upon which the employer becomes subject to chapters 39  41 of this title, an amount equal to the fund cost rate times the wages paid by the employer to the employee up to the taxable wage base as defined and computed in subsection (a) of this section. The employee contribution rate for the following calendar year shall be determined by computing the fund cost rate on or before November 15 of each year as follows:

(1) The total amount of disbursements made from the fund for the twelve (12) month period ending on the immediately preceding September 30 shall be divided by the total taxable wages paid by employers during the twelve (12) month period ending on the immediately preceding June 30. The ratio thus obtained shall be multiplied by one hundred (100) and the resultant product if not an exact multiple of one-tenth of one percent (0.1%) shall be rounded down to the next lowest multiple of one-tenth of one percent (0.1%);

(2) If the fund balance as of the preceding September 30 is less than the total disbursements from the fund for the six (6) month period ending on that September 30, that difference shall be added to the total disbursements for the twelve (12) month period ending September 30 for the purpose of computing the fund cost rate, and if the resulting fund cost rate is not an exact multiple of one-tenth of one percent (0.1%) it shall be rounded to the nearest multiple of one-tenth of one percent (0.1%).

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1946, ch. 1744, § 3; P.L. 1947, ch. 1923, art. 2, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2828, § 1; G.L. 1956, § 28-40-1; P.L. 1964, ch. 138, § 2; P.L. 1972, ch. 35, § 1; P.L. 1972, ch. 127, § 1; P.L. 1981, ch. 211, § 2; P.L. 1985, ch. 351, § 1; P.L. 1986, ch. 414, § 1; P.L. 1989, ch. 391, § 1; P.L. 1991, ch. 107, § 1; P.L. 1994, ch. 58, § 1; P.L. 2000, ch. 109, § 37.)



Chapter 28-40-2 - Exemption of employee dependent on spiritual healing.

§ 28-40-2 Exemption of employee dependent on spiritual healing.  An employee who adheres to the faith or teachings of any church, sect, or denomination and in accordance with its creed, tenets, or principles, depends for healing upon prayer or spiritual means in the practice of religion, shall be exempt from chapters 39  41 of this title and excluded from these provisions upon the filing with the director and with his or her employer, affidavits, in duplicate, stating that adherence and dependence, and disclaiming any and all benefits under those chapters whether or not arising before the passage of these provisions, and stating the name of the employer of that employee, which affidavits shall contain certifications by the president of the church which that employee attends, or certifications of any practitioner in the state who is authorized to practice healing based upon prayer or spiritual means, stating the adherence and dependence of that employee. Subsequently, that employee and his or her employer shall be exempt from liability for contributions with respect to that employee provided for under chapters 39  41 of this title, and the employer shall be entitled to rely upon the affidavit filed with it unless and until it receives notice from the director that these provisions have not been complied with or that the affidavit is not in proper form. In case the employee, after the filing of the affidavits, obtains new employment, he or she must file new affidavits as provided in this section in order to be exempt from chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1943, ch. 1368, § 1; P.L. 1946, ch. 1744, § 3; P.L. 1947, ch. 1923, art. 2, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2828, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-2.)



Chapter 28-40-2.1 - Exemption of minors fourteen (14) and fifteen (15) years of age.

§ 28-40-2.1 Exemption of minors fourteen (14) and fifteen (15) years of age.  Minors fourteen (14) and fifteen (15) years of age shall be exempt from chapters 39  41 of this title.

History of Section.
(P.L. 1991, ch. 125, § 1.)



Chapter 28-40-2.2 - Exemption of certain disabled persons.

§ 28-40-2.2 Exemption of certain disabled persons.  Disabled persons employed through a "supported employment" program as described in the federal Rehabilitation Act amendments of 1992 (see 29 U.S.C. § 701 et seq.) and who are ineligible to receive temporary disability benefits because their pay is too low may elect to be exempt from the provisions of chapters 39  41 of this title.

History of Section.
(P.L. 1995, ch. 155, § 1.)



Chapter 28-40-3 - Withholding and disposition of contributions.

§ 28-40-3 Withholding and disposition of contributions.  Each employer shall withhold in trust contributions from the wages of his or her employees at the time those wages are earned or paid, shall show the deduction on his or her payroll records, and shall furnish to his or her employees any evidence of the deduction as the director may prescribe. Each employer shall transmit all contributions withheld to the temporary disability insurance fund in the manner, at the time, and under the conditions that shall be prescribed by regulations.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1946, ch. 1744, § 3; P.L. 1947, ch. 1923, art. 2, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2828, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-3; P.L. 1960, ch. 107, § 1.)



Chapter 28-40-3.1 - Contributions held in trust for state.

§ 28-40-3.1 Contributions held in trust for state.  (a) All contributions withheld by any employer from employees in accordance with the provisions of this chapter, and all contributions withheld by any employer from employees under color of those provisions, shall constitute a trust fund for the state until paid to the director.

(b) That trust shall be enforceable against:

(1) The employer;

(2) Any officer, agent, servant, or employee of any corporate employer responsible for either the withholding or payment, or both, of the contribution; and

(3) Any person receiving any part of the fund without consideration, or knowing that the employer or any officer, agent, servant, or employee or any corporate employer is committing a breach of trust.

History of Section.
(P.L. 1985, ch. 497, § 1.)



Chapter 28-40-3.2 - Notice to segregate trust funds.

§ 28-40-3.2 Notice to segregate trust funds.  If the director believes that the payment to the state of the trust fund established under § 28-40-3.1 will be jeopardized by delay, neglect, or misappropriation, he or she shall then notify the employer that the trust fund shall be segregated, and be kept separate and apart from all other funds and assets of the employer and shall not be commingled with any other funds or assets. That notice shall be given by either hand delivery or by registered mail, return receipt requested. Within four (4) days after the sending of that notice, all taxes which subsequently either become collectible or are collected shall be deposited weekly in any financial institution in the state and those contributions shall be designated as a special fund in trust for the state and payable to the state by the employer as trustee of that fund.

History of Section.
(P.L. 1985, ch. 497, § 1.)



Chapter 28-40-3.3 - Penalty for misappropriation.

§ 28-40-3.3 Penalty for misappropriation.  Any employer and any officer, agent, servant, or employee of any corporate employer responsible for either the withholding or payment of contributions, who appropriates or converts the contributions withheld to his or her own use or to any use other than the payment of the contributions, to the extent that the money required to be withheld is not available for payment on the due date as prescribed in this chapter, shall upon conviction for each offense be fined not more than one thousand dollars ($1,000) or be imprisoned for not exceeding one year, or shall be both fined and imprisoned, the fine and imprisonment to be in addition to any other penalty provided by this chapter.

History of Section.
(P.L. 1985, ch. 497, § 1.)



Chapter 28-40-3.4 - Set-off for delinquent contributions.

§ 28-40-3.4 Set-off for delinquent contributions.  If the director determines that any individual, or employing unit or its agent, has failed or refused to transmit contributions withheld from the wages of employees in accordance with chapters 39  41 of this title, the director shall notify the state controller of this delinquency. The state controller, upon certification of the amount of the delinquency by the director, shall set-off the amount of the delinquency against any payment due that person or entity and the director shall credit that amount against the contributions due. The director may not seek set-off until such time as a delinquency determination for the contributions has been directed to the person or entity. If a person or entity assessed a delinquency determination for contributions has requested a hearing on the assessment within the applicable statutory period, no request for set-off may be made while the matter is pending in the hearing or from any appeal from the hearing.

History of Section.
(P.L. 1993, ch. 301, § 1.)



Chapter 28-40-4 - Employer's liability for contributions not withheld.

§ 28-40-4 Employer's liability for contributions not withheld.  If any employer fails to deduct the contributions of any of his or her employees at the time their wages are paid or fails to make a deduction at the time wages are paid for the next succeeding payroll period, he or she alone shall subsequently be liable for those contributions, and, for the purposes of §§ 28-39-23  28-39-32 and 28-40-9  28-40-16 those contributions shall be treated as employers' contributions required from him or her.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1946, ch. 1744, § 3; P.L. 1947, ch. 1923, art. 2, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2828, § 1; G.L. 1956, § 28-40-4.)



Chapter 28-40-5 - Adjustment of erroneous deductions or payments.

§ 28-40-5 Adjustment of erroneous deductions or payments.  If more or less than the correct amount of contributions imposed under §§ 28-40-1  28-40-4 is paid with respect to any wage payments, then, under prescribed regulations, proper adjustments with respect to the contributions shall be made, without interest, in computing contributions next due and payable after the discovery of the error with respect to the next subsequent wage payment by the same employer. If more or less than the correct amount of contributions imposed under §§ 28-40-1  28-40-4 is paid with respect to any wage payment, then, under prescribed regulations, proper adjustments with respect to both the contributions and the amount to be deducted shall be made, without interest, in connection with the next wage payment to the same employee by the same employer.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-40-5.)



Chapter 28-40-6 - Overpayments.

§ 28-40-6 Overpayments.  (a) If an employer or employee makes application for refund or credit of any amount paid as contributions or interest under this title, and the director determines that the amount or any portion of it was erroneously collected, the director shall, in his or her discretion, either allow a credit for it, or by voucher duly drawn by the director in an amount and in any manner that the director may prescribe, direct the general treasurer to pay the amount determined to be erroneously collected from the temporary disability insurance reserve fund.

(b) If, in the discretion of the director, a credit is to be allowed, that credit shall be applied against the payment or payments of contributions next due from that employer subsequent to the determination of the director.

(c) No refund or credit shall be allowed with respect to a payment as contributions or interest, unless an application for it is made in writing on or before whichever of the following dates is later:

(1) One year from the date on which the payment was made; or

(2) Three (3) years from the last day of the period with respect to which the payment was made.

(d) For a like cause and within the same period, a refund may be made, or a credit allowed, on the motion of the director.

(e) No interest shall be allowed or paid with respect to any refund.

(f) No refund or credit shall be allowed if the amount involved is less than one dollar ($1.00).

(g) Nothing in this title shall be construed to authorize any refund or credit of money due and payable under the law and regulations in effect at the time the money was paid.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1947, ch. 1923, art. 2, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1956, ch. 3667, § 1; G.L. 1956, § 28-40-6; P.L. 1958, ch. 186, § 1; P.L. 1959, ch. 166, § 1.)



Chapter 28-40-6.1 - Refunds to disabled persons.

§ 28-40-6.1 Refunds to disabled persons.  (a) Disabled persons employed through a "supported employment" program as described in the federal Rehabilitation Act amendments of 1992 (see 29 U.S.C. § 701 et seq.) and who: (1) were or are ineligible to receive temporary disability benefits because their pay is too low and (2) during one or more periods of such ineligibility they made contributions to the temporary disability insurance fund, shall be entitled to a refund of the contributions, without interest.

(b) A person eligible for a refund pursuant to subsection (a) of this section for contributions made during the period commencing three (3) years prior to June 30, 1995, shall be entitled for one year after that date to apply for a refund of the contribution, and shall have one year from the date of contribution to apply for a refund of contributions made after June 30, 1995.

History of Section.
(P.L. 1995, ch. 206, § 1.)



Chapter 28-40-6.2 - Set-off for delinquent income taxes.

§ 28-40-6.2 Set-off for delinquent income taxes.  (a) If the tax administrator determines a person has neglected or refused to pay personal income taxes as defined in chapter 30 of title 44, the tax administrator shall notify the director of labor and training of the delinquency. The director, upon certification of the amount of tax delinquency by the tax administrator, shall set off the amount of the tax delinquency against any temporary disability insurance tax refund due that person and shall forward that amount to the tax administrator.

(b) The tax administrator may not seek such a set-off unless a delinquency determination for the personal income tax has first been directed to the person. Provided, further, that if a person assessed a delinquency determination for the personal income tax has requested a hearing within the statutory period, no request for set off may be made while the matter is pending in hearing or any appeal from the hearing.

History of Section.
(P.L. 2003, ch. 376, art. 32, § 1.)



Chapter 28-40-7 - Appeals to board of review.

§ 28-40-7 Appeals to board of review.  Any employer, employee, or other person aggrieved by any decision of fact or law by the director as to his, her, or its liability to make contributions or to withhold and pay contributions, or as to the amount of contributions due from or to be withheld and paid by him, her, or it under chapters 39  41 of this title, or by any refusal of the director to grant a refund or credit under § 28-40-6, may, either on behalf of himself or herself, or on behalf of his or her employees or other persons aggrieved by the decision, or on behalf of both himself or herself and those employees or persons, within fifteen (15) days after notice of the decision has been mailed to his, her, or its last-known address, file an appeal in writing with the board of review, setting forth the grounds for the appeal. If an appeal is duly filed, the board of review shall set a time and place to give the appellant an opportunity to show cause as to why the decision of the director should be changed. Following that hearing, the board of review shall, as promptly as possible, notify the appellant and the director of its decision on the appeal. The decision shall become final unless the appellant or the director files an appeal to the courts in accordance with §§ 28-41-26  28-41-29.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1949, ch. 2176, § 1; P.L. 1949, ch. 2276, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-7; P.L. 1958, ch. 186, § 1; P.L. 1964, ch. 112, § 1; P.L. 1995, ch. 323, § 14.)



Chapter 28-40-8 - Date from which employees become subject to provisions.

§ 28-40-8 Date from which employees become subject to provisions.  If any employing unit which is or becomes an employer subject to chapters 39  41 of this title within the calendar year 1942, or within any calendar year after that, the employees of that employing unit shall become subject to all the provisions of those chapters from the date upon which that employing unit became an employer subject to the provisions of those chapters.

History of Section.
(P.L. 1942, ch. 1200, § 4; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-40-8.)



Chapter 28-40-9 - Interest on delinquent payments.

§ 28-40-9 Interest on delinquent payments.  Employers who fail to make payment of contributions, as required by chapters 39  41 of this title, or by the prescribed rules and regulations, shall be additionally liable to the temporary disability insurance reserve fund for interest on those delinquent payments at the rate of one and one-half percent (1 1/2%) per month from the date the payment became due until paid.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1947, ch. 1923, art. 2, § 6; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1951, ch. 2841, § 2; G.L. 1956, § 28-40-9; P.L. 1981, ch. 26, § 3.)



Chapter 28-40-10 - Priority of contributions in insolvency or bankruptcy.

§ 28-40-10 Priority of contributions in insolvency or bankruptcy.  In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, contribution payments then or subsequently due shall have the same priority as given to wage claims of not more than one hundred dollars ($100) to each claimant, earned within six (6) months of the commencement of the proceeding. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the federal Bankruptcy Act, 11 U.S.C. § 101 et seq., contributions then or subsequently due shall be entitled to the priority provided in 11 U.S.C. § 507.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-40-10; P.L. 1986, ch. 198, § 24.)



Chapter 28-40-11 - Determination of unreported contributions due.

§ 28-40-11 Determination of unreported contributions due.  If an employer for any reporting period fails to make any report used for the purpose of determining the amount of contributions payable under chapters 39  41 of this title at the time and in the manner required by the prescribed rules and regulations, or if those reports when filed are incorrect or insufficient, and the employer fails to file a corrected or sufficient report within twenty (20) days after the director has required it by written notice, the director shall determine on the basis of such information as the director may be able to obtain, the amount of contributions due from that employer, and the director shall give written notice to any employer of the amount of contributions so determined. That determination shall finally and irrevocably fix the amount of contributions due unless the employer, within twenty (20) days after the giving of that notice, applies to the board of review for a hearing, or unless the director on his or her own volition reduces the amount.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-11.)



Chapter 28-40-12 - Civil action to recover contributions.

§ 28-40-12 Civil action to recover contributions.  If any employer fails to make any payment of contributions or interest on them at the time and in the manner required by the prescribed rules and regulations, the amount of contributions so due shall be collected by civil action. All civil actions shall be instituted in the name of the director, and he or she shall be exempt from giving any surety for costs. Civil actions brought under this section, to collect contributions or interest on them, shall be heard by the court having jurisdiction at the earliest possible date, and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for a judicial review under chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1947, ch. 1951, § 1; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-12; P.L. 1985, ch. 150, § 37.)



Chapter 28-40-13 - Representation of director in civil actions.

§ 28-40-13 Representation of director in civil actions.  In any civil action brought to enforce chapters 39  41 of this title, the director may be represented by any qualified attorney whom the director has designated and employed for this purpose or, at the director's request, by the attorney general.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-40-13.)



Chapter 28-40-14 - Contributions as debt to state  Lien on real estate.

§ 28-40-14 Contributions as debt to state  Lien on real estate.  (a) The amount of any contributions, interest, and penalties imposed upon any employer under this chapter shall:

(i) Be a debt due to the state;

(ii) Constitute a trust fund for the state until paid to the director;

(iii) Be recoverable at law in the same manner as other debts; and

(iv) Until collected constitute a lien upon all the real property located in this state of the following persons or entities:

(A) The employer;

(B) Any officer, agent, servant, or employee of any corporate employer responsible for either the withholding or payment, or both, of the contribution; and

(C) Any person receiving any part of the fund without consideration, or knowing that the employer or any officer, agent, servant, or employee or any corporate employer is committing a breach of trust.

(2) The lien shall take precedence over any other lien or encumbrance on that property except as provided in this section. The director may file a notice of that tax lien with the records of land evidence for the city or town where that property is located and it shall be the duty of the recorder of deeds or the city or town clerk having custody of those records to receive, file, and index that notice under the name of the lienee. Any of the preceding provisions of this section to the contrary notwithstanding, the lien imposed by this section shall not be valid with respect to property in any city or town as against any bona fide purchaser, mortgagee, or lessee, whose interest in that real property appears of record in that city or town prior to the time of filing of that notice of tax lien in that city or town.

(b) The notice of the tax lien filed shall: (1) be in writing; (2) contain the name and last known address of the lienee, and (3) state that the lienee is indebted to the state under this chapter. The notice need not describe the lienee's property, or specify the amount of contributions owed, or the period of time covered by the delinquency. When the notice is filed in a city or town by the director, it shall, unless sooner discharged or released, also apply to property in the city or town subsequently acquired by the lienee during a period of six (6) years from the date of filing and that filing need not be repeated for each successive delinquency of the lienee. The notice shall expire six (6) years from the date of filing unless renewed by again filing a similar notice on or before the expiration date. The director shall be obliged to discharge or release the notice of lien when the lienee is no longer delinquent in the payment of any contributions, interest, or penalties, whether incurred prior or subsequent to the date of filing of that notice, or upon request, following the expiration of the statutory lien period, as set forth in this section.

(c) For the filing of a notice of lien or discharge of a lien, the recorder of deeds or the city or town clerk shall be paid, out of any money appropriated for expenses of the director, a fee of four dollars ($4.00) for a completed entry.

(d) The authority granted in this section to the director to file a notice of lien shall not be held to repeal or amend in any other respect § 28-39-19.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1956, ch. 3664, § 1; G.L. 1956, § 28-40-14; P.L. 1985, ch. 281, § 1; P.L. 1990, ch. 94, § 1.)



Chapter 28-40-15 - Notice of transfer of business  Contributions due immediately.

§ 28-40-15 Notice of transfer of business  Contributions due immediately.  The sale or transfer by any employer other than receivers, assignees under a voluntary assignment for the benefit of creditors, trustees in bankruptcy, or public officers acting under judicial process, of the major part in value of the assets of that employer otherwise than in the ordinary course of trade and the regular and usual prosecution of that employer's business, shall be fraudulent and void as against the state, unless that employer shall, at least five (5) days before the sale or transfer, notify the director of the proposed sale or transfer and of its price, terms, and conditions and of the character and location of those assets. Whenever that employer makes that sale or transfer, all contributions imposed by this chapter shall be paid at the time when the director is so notified or, if he or she is not so notified, at the time when he or she should have been notified.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1956, ch. 3664, § 1; G.L. 1956, § 28-40-15; P.L. 1958, ch. 191, § 1; P.L. 1985, ch. 281, § 2.)



Chapter 28-40-16 - Collection powers.

§ 28-40-16 Collection powers.  (a) The director shall have, for the collection of the contributions imposed by this chapter, all powers as are prescribed for collection of contributions in this title. The director may require any person subject to the taxes imposed by this chapter to file with him or her a bond, issued by a surety company authorized to transact business in this state, in such an amount as the director may fix, to secure the payment of the contributions, penalties, and interest due or which may become due from that employer.

(b) The director may require the employer to deposit with the general treasurer a bond by way of cash or other security satisfactory to the director in an amount to be determined by the director, but not greater than an amount equal to double the amount of the estimated tax that would normally be due from the employer each month under this chapter, but in no case shall the deposit be less than one hundred dollars ($100).

(2) Where an employer who has deposited a bond with the general treasurer under subdivision (1) of this subsection has failed to collect or remit contributions in accordance with this chapter, the director may, upon giving written notice to the employer by registered mail or personal service, apply the bond in whole or in part to the amount that should have been collected, remitted, or paid by the employer.

History of Section.
(P.L. 1942, ch. 1200, § 11; P.L. 1956, ch. 3664, § 1; G.L. 1956, § 28-40-16; P.L. 1958, ch. 191, § 1; P.L. 1985, ch. 281, § 3.)



Chapter 28-40-18 - Waiver of contributions and interest under one dollar.

§ 28-40-18 Waiver of contributions and interest under one dollar.  If the total amount due to the department of labor and training from an employer in contributions and/or interest for any period is less than one dollar ($1.00), this amount shall not be assessed.

History of Section.
(G.L. 1956, § 28-40-18; P.L. 1958, ch. 185, § 1.)






Chapter 28-41 - Temporary Disability Insurance  Benefits

Chapter 28-41-1 - Fund from which benefits payable  Agencies through which paid.

§ 28-41-1 Fund from which benefits payable  Agencies through which paid.  Benefits shall be payable from the fund and shall be paid through employment offices, or any other agencies that the director may designate and the federal Social Security Administration may approve, in accordance with prescribed regulations.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2810, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-1.)



Chapter 28-41-2 - Wages included for benefit purposes.

§ 28-41-2 Wages included for benefit purposes.  Notwithstanding any provisions of chapters 39  41 of this title to the contrary, "wages" as used in the phrase "wages for employment from employers" means, with reference to the benefits provisions of chapters 39  41 of this title, only those wages which are paid subsequent to the date upon which the employing unit, by whom those wages were paid, has satisfied the conditions of § 28-39-2 (12) with respect to becoming an employer subject to those chapters. No individual shall be denied benefits under chapters 39  41 of this title because his or her employer continued to pay to that individual his or her regular wages, or parts of them, while he or she was sick and unable to perform his or her regular or customary work or services. The amount of any payments, whether or not under a plan or system, made to or on behalf of an employee by his or her employer after the expiration of six (6) calendar months following the last calendar month in which the employee performed actual bona fide personal services for that employer, shall not be deemed to be wages for the purpose of being used as a basis for paying benefits under chapter 41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2828, § 2; G.L. 1956, § 28-41-2; P.L. 1964, ch. 121, § 2; P.L. 1971, ch. 95, § 3.)



Chapter 28-41-3 - Inclusion of unpaid wages.

§ 28-41-3 Inclusion of unpaid wages.  Wages earned by an employee for employment from employers, which remain unpaid because the assets of the employer for whom that employment was rendered are in the custody or control of an assignee for the benefit of a creditor, receiver, trustee, or any other fiduciary appointed by or under the control of a court of competent jurisdiction, shall, for all purposes of §§ 28-41-1  28-41-6 and § 28-41-11, be deemed to be, and shall be treated as though those wages had been paid to that employee during the calendar year within which those wages were earned.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-3.)



Chapter 28-41-5 - Weekly benefit rate  Dependents' allowances.

§ 28-41-5 Weekly benefit rate  Dependents' allowances.  (a) Benefit rate. The benefit rate payable under this chapter to any eligible individual with respect to any week of his or her unemployment due to sickness, when that week occurs within a benefit year, shall be, for benefit years beginning on or after October 7, 1990, four and sixty-two hundredths percent (4.62%) of the wages paid to the individual in that calendar quarter of the base period in which the individual's wages were highest; provided, however, that the benefit rate shall not exceed eighty-five percent (85%) of the average weekly wage paid to individuals covered by chapters 42  44 of this title for the preceding calendar year ending December 31. If the maximum weekly benefit rate is not an exact multiple of one dollar ($1.00) then the rate shall be raised to the next higher multiple of one dollar ($1.00). Those weekly benefit rates shall be effective throughout the benefit years beginning on or after July 1 of the year prior to July of the succeeding calendar year.

(2) The benefit rate of any individual, if not an exact multiple of one dollar ($1.00), shall be raised to the next higher multiple of one dollar ($1.00).

(b) Dependents' allowances. An individual to whom benefits for unemployment due to sickness are payable under this chapter with respect to any week, shall, in addition to those benefits, be paid with respect to each week a dependent's allowance of ten dollars ($10.00) or seven percent (7%), of the individual's benefit rate, payable under subsection (a) of this section, whichever is greater for each of that individual's children, including adopted and stepchildren or that individual's court appointed wards who, at the beginning of the individual's benefit year, is under eighteen (18) years of age and who is at that time in fact dependent on that individual. A dependent's allowance shall also be paid to that individual for any child, including an adopted child or a stepchild or that individual's court appointed ward, eighteen (18) years of age or over, incapable of earning any wages because of mental or physical incapacity, and who is dependent on that individual in fact at the beginning of the individual's benefit year, including individuals who have been appointed the legal guardian of that child by the appropriate court. However, in no instance shall the number of dependents for which an individual may receive dependents' allowances exceed five (5) in total. The weekly total of dependents' allowances payable to any individual, if not an exact multiple of one dollar ($1.00), shall be rounded to the next lower multiple of one dollar ($1.00). The number of an individual's dependents, and the fact of their dependency, shall be determined as of the beginning of that individual's benefit year; provided, that only one individual shall be entitled to a dependent's allowance for the same dependent with respect to any week. Each individual who claims a dependent's allowance shall establish his or her claim to it to the satisfaction of the director under procedures established by the director.

(c) Any individual's benefit rate and/or dependents' allowance in effect for a benefit year shall continue in effect until the end of that benefit year.

(d) Partial unemployment due to sickness. For weeks beginning on or after January 1, 2006, an individual partially unemployed due to sickness and otherwise eligible in any week shall be paid sufficient benefits with respect to that week, so that his or her wages, rounded to the next higher multiple of one dollar ($1.00), and his or her benefits combined will equal in amount the weekly benefit rate to which he or she would be entitled if totally unemployed due to sickness in that week; provided that an individual must have been totally unemployed due to sickness for at least seven (7) consecutive days prior to claiming partial benefits under this provision; provided, that this provision shall not apply if the individual is entitled to lag day benefits pursuant to § 28-41-9; provided, further, that nothing contained herein shall permit any individual to whom remuneration is payable for any work performed in any week in an amount equal to or greater than his or her weekly benefit rate to receive benefits or waiting period credit for that week.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1947, ch. 1947, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1949, ch. 2194, § 2; P.L. 1951, ch. 2843, § 1; P.L. 1953, ch. 3153, § 4; P.L. 1955, ch. 3431, § 2; G.L. 1956, § 28-41-5; P.L. 1958(s.s.), ch. 211, § 1; P.L. 1960, ch. 129, § 1; P.L. 1962, ch. 58, § 2; P.L. 1962, ch. 219, § 1; P.L. 1973, ch. 181, § 1; P.L. 1981, ch. 211, § 3; P.L. 1985, ch. 357, § 1; P.L. 1986, ch. 230, § 1; P.L. 1988, ch. 244, § 1; P.L. 1989, ch. 391, § 2; P.L. 1990, ch. 272, § 2; P.L. 1995, ch. 323, § 16; P.L. 1997, ch. 105, § 1; P.L. 1997, ch. 296, § 1; P.L. 2000, ch. 109, § 38; P.L. 2005, ch. 288, § 2; P.L. 2005, ch. 289, § 2; P.L. 2005, ch. 309, § 2.)



Chapter 28-41-6 - Effect on waiting period credit and benefits of receipt of workers' compensation payments.

§ 28-41-6 Effect on waiting period credit and benefits of receipt of workers' compensation payments.  (a) No individual shall be entitled to receive waiting period credit benefits or dependents' allowances with respect to which benefits are paid or payable to that individual under any workers' compensation law of this state, any other state, or the federal government, on account of any disability caused by accident or illness. In the event that workers' compensation benefits are subsequently awarded to an individual, whether on a weekly basis or as a lump sum, for a week or weeks with respect to which that individual has received waiting period credit, benefits, or dependents' allowances, under chapters 39  41 of this title, the director, for the temporary disability insurance fund, shall be subrogated to that individual's rights in that award to the extent of the amount of benefits and/or dependents' allowances paid to him or her under those chapters.

Provided, however, that nothing herein shall be construed to deny benefits or waiting period credit benefits or dependents' allowances under this chapter to individuals who receive a lump sum settlement pursuant to § 28-33-25 and subsequently apply for benefits under this chapter as long as the sickness or illness is materially different from the one for which the individual was paid workers' compensation, is not affected by said injury and/or the medical condition did not result from the injury for which the employee was paid workers' compensation benefits.

(b) Whenever an employer or his or her insurance carrier has been notified that an individual has filed a claim for unemployment due to sickness for any week or weeks under chapters 39  41 of this title for which week or weeks that individual is or may be eligible for benefits under chapters 29  38 of this title, that notice shall constitute a lien upon any pending award, order, or settlement to that individual under chapters 29  38 of this title.

(2) The employer or his insurance carrier shall be required to reimburse the director, for the temporary disability insurance fund, the amount of benefits and/or dependents' allowances received by the individual under chapters 39  41 of this title, for any week or weeks for which that award, order, or settlement is made.

(c) Whenever an individual becomes entitled to or is awarded workers' compensation benefits for the same week or weeks with respect to which he has received benefits and/or dependents' allowances under chapters 39  41 of this title, and notice of that receipt has been given to the division of workers' compensation of the department of labor and training and/or the workers' compensation court, the division or court is required to and shall incorporate in the award, order, or approval of settlement, an order requiring the employer or his or her insurance carrier to reimburse the director, for the temporary disability insurance fund, the amount of any disability benefits and/or dependents' allowances which may have been paid to the employee for unemployment due to sickness for those weeks under chapters 39  41 of this title. Nothing herein shall be construed to deny benefits under this chapter to individuals who receive a lump sum settlement pursuant to § 28-33-25 and subsequently apply for benefits under this chapter as long as the sickness or illness is materially different from the one for which the individual was paid workers' compensation, is not affected by said injury and/or the medical condition did not result from the injury for which the employee was paid workers' compensation benefits.

(d) If, through inadvertence, error, or mistake, an individual has received benefit payments and/or dependents' allowances for any week or weeks under chapters 39  41 of this title, and has also received payments for the same week or weeks under any workers' compensation law of this state, any other state, or of the federal government, he or she shall, in the discretion of the director of the department of labor and training, be liable to have that sum deducted from any benefits payable to him or her under chapters 39  41 of this title, or shall be liable to repay to the director, for the temporary disability insurance fund, a sum equal to that amount received, and that sum shall be collectible in the manner provided in § 28-40-12 for the collection of past due contributions.

(e) Notwithstanding any other provision of this section, no individual who, prior to September 1, 1969, has sustained an injury by reason of which he or she may be eligible for benefits under chapters 29-38 of this title shall be deprived of any rights which he or she may have under chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1946, ch. 1744, § 4; P.L. 1947, ch. 1947, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1949, ch. 2194, § 2; impl. am. P.L. 1951, ch. 2841, § 2; P.L. 1951, ch. 2843, § 1; P.L. 1953, ch. 3153, § 4; P.L. 1955, ch. 3431, § 2; P.L. 1956, ch. 3809, § 1; G.L. 1956, § 28-41-6; P.L. 1958, ch. 194, § 1; P.L. 1958 (s.s.), ch. 211, § 2; P.L. 1959, ch. 151, § 1; P.L. 1960, ch. 98, § 1; P.L. 1966, ch. 275, § 1; P.L. 1969, ch. 153, § 1; P.L. 2000, ch. 109, § 38; P.L. 2010, ch. 95, § 4; P.L. 2010, ch. 121, § 4; P.L. 2012, ch. 439, § 1; P.L. 2012, ch. 478, § 1.)



Chapter 28-41-7 - Total amount of benefits.

§ 28-41-7 Total amount of benefits.  The total amount of benefits payable during a benefit year to any eligible individual shall be an amount equal to thirty-six percent (36%) of the individual's total wages for employment by employers subject to chapters 39  41 of this title during his or her base period; provided, that no individual shall be paid total benefits in any benefit year which exceed thirty (30) times his or her weekly benefit rate; provided further, that dependents' allowances to which he or she might be entitled under § 28-41-5 shall be in addition to these total benefits. If the total amount of benefits is not an exact multiple of one dollar ($1.00), then it shall be raised to the next higher multiple of one dollar ($1.00).

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2853, § 1; G.L. 1956, § 28-41-7; P.L. 1958 (s.s.), ch. 211, § 3; P.L. 1985, ch. 357, § 1; P.L. 1990, ch. 272, § 2; P.L. 2000, ch. 109, § 38.)



Chapter 28-41-8 - Pregnancy benefits.

§ 28-41-8 Pregnancy benefits.  An eligible individual who is unemployed due to sickness resulting from pregnancy, childbirth, miscarriage, or abortion shall be entitled to receive those benefits which are regularly provided for unemployment due to sickness in chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1946, ch. 1744, § 5; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2853, § 1; G.L. 1956, § 28-41-8; P.L. 1960, ch. 154, § 1; P.L. 1963, ch. 190, § 1; P.L. 1969, ch. 149, § 1; P.L. 1978, ch. 291, § 1; P.L. 1980, ch. 405, § 1; P.L. 1981, ch. 211, § 3; P.L. 2000, ch. 109, § 38.)



Chapter 28-41-9 - Lag day benefits.

§ 28-41-9 Lag day benefits.  (a) An individual who, having been unemployed due to sickness and who is in receipt of benefits under this chapter, returns to work prior to the end of the immediately succeeding week, shall be entitled to one-fifth ( 1/5) of his or her benefit rate for each day of unemployment due to sickness in which work is ordinarily performed in the occupation in which he or she is employed during the week in which he or she returns to work, figured to the highest dollar, including any holiday when the performance of services is waived by his or her employer; provided, that in no case shall any individual be entitled to more than four-fifths ( 4/5) of his benefit rate, figured to the highest dollar, for that week.

(b) An individual who, having been unemployed due to sickness at a later date during his or her benefit year, again becomes unemployed due to sickness, and refiles his or her claim for benefits, shall, if his or her first day of unemployment begins on a day subsequent to the first day of any week, be entitled to one-fifth ( 1/5) of his or her benefit rate for each day in that week in which work is ordinarily performed in the occupation in which he or she was last employed, including any holiday when the performance of services is waived by his or her employer, figured to the highest dollar, if his or her unemployment continues for seven (7) consecutive calendar days, including the first day of unemployment due to sickness for which he or she has refiled his or her claim. In no case shall any individual be entitled to more than four-fifths ( 4/5) of his or her benefit rate, figured to the highest dollar, for the week in which his or her unemployment begins on a day subsequent to the first day of that week.

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1950, ch. 2538, § 1; P.L. 1953, ch. 3153, § 1; G.L. 1956, § 28-41-9; P.L. 1958 (s.s.), ch. 211, § 3; P.L. 1961, ch. 97, § 1; P.L. 1962, ch. 25, § 1; P.L. 1970, ch. 95, § 1; P.L. 1971, ch. 108, § 1; P.L. 2008, ch. 443, § 1; P.L. 2012, ch. 33, § 2; P.L. 2012, ch. 42, § 2.)



Chapter 28-41-10 - Benefits payable for last week of benefit year.

§ 28-41-10 Benefits payable for last week of benefit year.  Notwithstanding any provision of chapters 39  41 of this title to the contrary, if the benefit year of an individual terminates prior to the end of a week throughout which he or she is unemployed due to sickness and eligible and his or her benefit credits for that benefit year have not been exhausted, then that individual shall be entitled to receive for that week the full amount of benefits which he or she would have received if his or her benefit year had not so terminated; provided, that this shall in no manner affect the establishment of a new base period and benefit year in accordance with § 28-39-2(2) and (6).

History of Section.
(P.L. 1942, ch. 1200, § 5; P.L. 1955, ch. 3430, § 2; G.L. 1956, § 28-41-10.)



Chapter 28-41-11 - Eligibility.

§ 28-41-11 Eligibility.  (a) For benefit years beginning on or after July 1, 1981 and prior to October 7, 1990, an individual shall be deemed eligible for benefits for any given week of his or her unemployment due to sickness only if he or she has, within the base period immediately preceding the benefit year in which that week of unemployment occurs, earned wages amounting to at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title, in each of at least twenty (20) weeks or, in the alternative, in an amount equal to three (3) times the total minimum amount required in this chapter.

(b) In order to be deemed eligible for benefits, an individual whose benefit year begins on or after October 7, 1990: must have been paid wages in:

(1) Any one calendar quarter of the base period which are at least two hundred (200) times the minimum hourly wage, as defined in chapter 12 of this title, and must have been paid wages in the base period amounting to at least one and one-half (1 1/2) times the wages paid to the individual in that calendar quarter of the base period in which the individual's wages were highest; provided, that the minimum amount of total base period wages paid to the individual must be at least four hundred (400) times the minimum hourly wage, as defined in chapter 12 of this title. The base period wages must have been paid to the individual for performing services in employment for one or more employers subject to chapters 39  41 of this title; or, in the alternative,

(2) The base period for performing services in employment for one or more employers subject to chapters 39  41 of this title amounting to at least three (3) times the total minimum amount required in subdivision (1) of this subsection.

(c) In addition to the provisions of subsection (b) of this section, for benefit years that begin on or after July 1, 2012, an individual must have been unemployed due to sickness for at least seven (7) consecutive days in order to be eligible for benefits.

History of Section.
(P.L. 1942, ch. 1200, § 6; P.L. 1946, ch. 1744, § 6; P.L. 1947, ch. 1948, § 1; P.L. 1949, ch. 2176, § 1; P.L. 1951, ch. 2843, § 2; P.L. 1953, ch. 3153, § 2; P.L. 1955, ch. 3518, § 1; G.L. 1956, § 28-41-11; P.L. 1958 (s.s.), ch. 211, § 3; P.L. 1981, ch. 211, § 3; P.L. 1990, ch. 272, § 2; P.L. 1992, ch. 186, § 1; P.L. 2012, ch. 33, § 2; P.L. 2012, ch. 42, § 2.)



Chapter 28-41-13 - Disqualification by receipt of unemployment compensation benefits.

§ 28-41-13 Disqualification by receipt of unemployment compensation benefits.  (a) An individual shall be disqualified from receiving benefits during any week with respect to which he or she will receive remuneration in the form of benefits under an unemployment compensation law of any state or of the United States.

(2) Notwithstanding any provisions of chapters 39  41 of this title to the contrary, an individual receiving unemployment compensation and who is injured while unemployed and who is then denied unemployment compensation as a result of those injuries, shall, if otherwise eligible, be entitled to receive temporary disability insurance benefits without serving a waiting period as required in § 28-41-12.

(b) Notwithstanding any provisions of chapters 39  41 of this title to the contrary, if an individual has been determined to have been paid unemployment compensation benefits and/or dependents' allowances under chapters 42  44 of this title, for the same week or weeks with respect to which the individual was entitled to receive temporary disability insurance benefits and/or dependents' allowances under chapters 39  41 of this title, that individual shall, at the discretion of the director, be liable to have that sum deducted from any benefits payable to him or her under chapters 39  41 of this title for the same week or weeks, to reimburse the director for the employment security fund.

History of Section.
(P.L. 1942, ch. 1200, § 6; P.L. 1943, ch. 1367, § 2; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-13; P.L. 1988, ch. 184, § 1; P.L. 1993, ch. 302, § 1.)



Chapter 28-41-14 - Disqualification by conviction of fraud.

§ 28-41-14 Disqualification by conviction of fraud.  (a) An individual who has been convicted by a court of competent jurisdiction of knowingly or fraudulently making a false statement, or knowingly or fraudulently misrepresenting a material fact, with intent to defraud the temporary disability insurance fund of any benefit or wrongfully to obtain or increase any benefit, either for himself or herself or for any other person, shall be disqualified from receiving benefits for a period of one year following that conviction.

(b) This disqualification shall be imposed by the director and shall be in addition to any criminal penalty which may be imposed under any other provision in chapters 39  41 of this title.

History of Section.
(P.L. 1942, ch. 1200, § 6; P.L. 1953, ch. 3153, § 3; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-14.)



Chapter 28-41-15 - Filing of claims  Restriction on waiting period credit or benefits  Copies of law and regulations.

§ 28-41-15 Filing of claims  Restriction on waiting period credit or benefits  Copies of law and regulations.  (a) Benefit claims shall be filed pursuant to prescribed regulations.

(b) No individual shall be eligible for waiting period credits or benefits under this title for any week of unemployment due to sickness which occurs more than fifty-two (52) weeks prior to the time when written notice of his or her claim for waiting period credits or benefits is mailed or delivered to the department of labor and training or such other agency as the director may designate.

(c) Each employer shall post and maintain printed statements of subsection (b) of this section and of those regulations, in places readily accessible to individuals in his or her service. Those printed statements shall be supplied by the director to each employer without cost to that employer.

(d) Upon the filing of a claim, the director shall promptly mail a notice of the filing of the claim to the claimant's most recent employer and to all employers for whom the claimant states he or she performed services and earned wages during his or her base period. The employers shall promptly furnish the information required to determine the claimant's benefit rights. If the claimant's employer or employers have any information which might affect either the validity of the claim or the right of the claimant to waiting period credit or benefits, the employer shall return the notice with this information. Notwithstanding any inconsistent provisions of chapters 39  41 of this title, any employer who fails without good cause as established to the satisfaction of the director to return the notice within seven (7) working days of its mailing shall pay a penalty of twenty-five dollars ($25.00) for each failure. This penalty shall be paid into the temporary disability insurance reserve fund and if any employer fails to pay the penalty, when assessed, it shall be collected by civil action as provided in § 28-40-12.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-15; P.L. 1964, ch. 115, § 1; P.L. 1987, ch. 418, § 1; P.L. 1998, ch. 311, § 1.)



Chapter 28-41-16 - Determination of claim.

§ 28-41-16 Determination of claim.  (a) Upon the filing of a claim, the director shall promptly examine the claim and on the basis of facts found by the director and records maintained by the department, the claim shall be determined to be valid or invalid. If the claim is determined to be valid, the director shall promptly notify the claimant as to the week with respect to which benefits shall commence, the weekly benefit amount payable, and the maximum duration of those benefits. If the claim is determined to be invalid, the director shall likewise notify the claimant and any other interested parties of that determination and the reasons for it. If the processing of the claim is delayed for any reason, the director shall notify the claimant, in writing, within three (3) weeks of the date the application for benefits is filed of the reason for the delay. Unless the claimant or any other interested party, within fifteen (15) days, requests a hearing before the board of review, the determination with reference to the claim is final. However, for good cause shown the fifteen (15) day period may be extended after notification by the director has been mailed to his or her last known address, as provided in this section. At any time within one year from the date of a monetary determination, the director, upon request of the claimant or on his or her own motion, may reconsider his or her determination if he or she finds that an error in computation or identity has occurred in connection with it or that additional wages pertinent to the claimant's status have become available, or if that determination has been made as a result of a nondisclosure or misrepresentation of a material fact.

(b) If an appeal is duly filed, benefits with respect to the period prior to the final decision, if it is found that those benefits are payable, shall be paid only after the decision. If an appeal tribunal affirms a decision of the director, or the board of review affirms a decision of an appeal tribunal allowing benefits, those benefits shall be paid regardless of any appeal which may subsequently be taken.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; P.L. 1956, ch. 3669, § 1; G.L. 1956, § 28-41-16; P.L. 1960, ch. 130, § 1; P.L. 1969, ch. 87, § 1; P.L. 1988, ch. 179, § 1; P.L. 1998, ch. 311, § 1; P.L. 2004, ch. 6, § 50.)



Chapter 28-41-17 - Appeal tribunals.

§ 28-41-17 Appeal tribunals.  To hear and decide disputed claims, the board of review may appoint one or more impartial referees, each of whom shall constitute an appeal tribunal to hear and decide appeals from determinations and re-determinations. The board may make appointments to this tribunal and fix its salaries in accordance with the state civil service law, rules, and regulations. No person shall participate on behalf of the board in any case in which he or she is an interested party.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-17.)



Chapter 28-41-18 - Filing of appeal  Parties  Withdrawal.

§ 28-41-18 Filing of appeal  Parties  Withdrawal.  Any claimant may file an appeal from the determination of the director to an appeal tribunal within the specified time. The parties to an appeal from a determination shall include all interested parties, including the director. Appeals may be withdrawn at the request of the appellant and with the permission of the appeal tribunal, if the record preceding the appeal and the request for the withdrawal support the correctness of the determination and indicate that no coercion or fraud is involved in the withdrawal.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-18; P.L. 1986, ch. 17, § 1; P.L. 1986, ch. 198, § 25; P.L. 1986, ch. 409, § 1.)



Chapter 28-41-19 - Hearing by appeal tribunal  Regulations  Record of proceedings.

§ 28-41-19 Hearing by appeal tribunal  Regulations  Record of proceedings.  A reasonable opportunity for a fair hearing shall promptly be afforded all interested parties. An appeal tribunal shall inquire into and develop all facts bearing on the issues and shall receive and consider evidence without regard to statutory and common-law rules. The board of review shall adopt regulations governing the manner of filing appeals and the conduct of hearings and appeals, consistent with chapters 39  41 of this title. A record shall be kept of all testimony and proceedings in an appeal, but testimony need not be transcribed unless further review is initiated.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-19.)



Chapter 28-41-20 - Consolidated appeals.

§ 28-41-20 Consolidated appeals.  When the same or substantially similar evidence is material to the matter in issue with respect to more than one individual, the same time and place for considering all those cases may be fixed, hearings on the evidence jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one proceeding considered as introduced in the others, provided no party is prejudiced thereby.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-20.)



Chapter 28-41-21 - Decision of appeal tribunal or referee.

§ 28-41-21 Decision of appeal tribunal or referee.  (a) After a hearing, an appeal tribunal shall make findings and conclusions promptly and on the basis of the findings and conclusions affirm, modify, or reverse the director's determination. Each party shall be promptly furnished a copy of the decision and the supporting findings and conclusions. This decision shall be final unless further review is initiated pursuant to § 28-41-22 within fifteen (15) days after the decision has been mailed to each party's last known address or otherwise delivered to him or her, provided that that period may be extended for good cause.

(b) A decision of the referee of the board of review shall be honored and complied with until or unless modified or overruled by the board or a court of competent jurisdiction.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-21; P.L. 1970, ch. 22, § 1; P.L. 1989, ch. 118, § 1; P.L. 1998, ch. 311, § 1.)



Chapter 28-41-22 - Appeal to and review by board.

§ 28-41-22 Appeal to and review by board.  Any party in interest, including the director, shall be allowed an appeal to the board of review from the decision of an appeal tribunal. The board on its own motion may initiate a review of a decision or determination of an appeal tribunal within fifteen (15) days after the date of decision. The board may affirm, modify, or reverse the findings or conclusions of the appeal tribunal solely on the basis of previously submitted evidence or upon the basis of such additional evidence as it may direct to be taken.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1946, ch. 1744, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-22; P.L. 1970, ch. 22, § 2; P.L. 1998, ch. 311, § 1.)



Chapter 28-41-23 - Removal to board of cases pending before appeal tribunals.

§ 28-41-23 Removal to board of cases pending before appeal tribunals.  The board of review may remove to itself or transfer to another appeal tribunal any appeal pending before an appeal tribunal. An appeal so removed to the board before a fair hearing has been completed shall be given a fair hearing by the board, as required by § 28-41-19 with respect to proceedings before an appeal tribunal.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1946, ch. 1744, § 7; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-23.)



Chapter 28-41-24 - Conclusiveness of decisions  Reopening in cases of fraud or coercion.

§ 28-41-24 Conclusiveness of decisions  Reopening in cases of fraud or coercion.  All final determinations and decisions shall be conclusive upon all parties in interest, including the director. The director, appeal tribunal, or board of review shall reopen a determination or decision or revoke permission for withdrawal of an appeal if:

(1) He, she, or it finds that a worker or employer has been defrauded or coerced in connection with the determination, decision, or withdrawal of the appeal; and

(2) The defrauded or coerced person informs the appropriate officer or body of the fraud or coercion within sixty (60) days after he or she has become aware of the fraud or within sixty (60) days after the coercion has been removed.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-24.)



Chapter 28-41-25 - Rule of decision  Certification of questions to board.

§ 28-41-25 Rule of decision  Certification of questions to board.  Final decisions of the board of review and the principles of law declared in their support shall be binding in all subsequent proceedings involving similar questions, unless expressly or impliedly overruled by a later decision of the board or of a court of competent jurisdiction. Final decisions of appeal tribunals and the principles of law declared in their support shall be binding on the director and shall further be persuasive authority in subsequent appeal tribunal proceedings. If in any subsequent proceedings, the director or an appeal tribunal has serious doubt as to the correctness of any principles previously declared by an appeal tribunal or by the board, or if there is an apparent inconsistency or conflict in final decisions of comparable authority, then the findings of fact in that case may be certified, together with the question of law involved, to the board. After giving notice and reasonable opportunity for a hearing upon the law to all parties to the proceedings, the board shall certify to the director or appeal tribunal and the parties in interest, its answer to the question submitted, or the board, in its discretion, may remove to itself the entire proceeding as provided in § 28-41-23 and render its decision upon the entire case.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-25.)



Chapter 28-41-26 - Denial of appeal to board deemed decision of board.

§ 28-41-26 Denial of appeal to board deemed decision of board.  For the purposes of judicial review, an appeal tribunal's decision from which an application for appeal has been denied by the board of review shall be deemed to be the decision of the board, except that the time for initiating judicial review shall run from the date of the mailing or delivery of the notice of the denial of the application for appeal by the board.

History of Section.
(P.L. 1942, ch. 1200, § 7; P.L. 1946, ch. 1744, § 7; P.L. 1942, ch. 1200, § 8; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-26.)



Chapter 28-41-27 - Judicial appeals.

§ 28-41-27 Judicial appeals.  Appeals from administrative orders or decisions made pursuant to any provisions of this chapter shall be to the sixth division district court, pursuant to chapter 35 of title 42, the Administrative Procedures Act.

History of Section.
(P.L. 1942, ch. 1200, § 8; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-27; P.L. 1976, ch. 140, § 8; P.L. 1982, ch. 388, §§ 3, 7.)



Chapter 28-41-28 - Parties to review  Service of petition  Certification of record.

§ 28-41-28 Parties to review  Service of petition  Certification of record.  The board of review and all parties to the proceedings before it shall be parties to the review proceedings. If the director is a party respondent, the petition shall be served by leaving with him or her, or any representative whom he or she designates for that purpose, as many copies of the petition as there are respondents. Within ten (10) days after filing of the petition, an affidavit of compliance shall be filed with the superior court in which the petition has been filed. The director shall file with the court certified copies of the record of the case together with his or her petition for review or his or her answer to the appellant's petition. Upon the filing of a petition for review by the director, or upon service of a petition upon him or her, the director shall send a copy of the petition by registered or certified mail to each party and that mailing shall constitute service upon the parties.

History of Section.
(P.L. 1942, ch. 1200, § 8; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-41-28.)



Chapter 28-41-29 - Questions reviewed by court  Additional evidence  Precedence  Appeal to supreme court.

§ 28-41-29 Questions reviewed by court  Additional evidence  Precedence  Appeal to supreme court.  The jurisdiction of the reviewing court shall be confined to questions of law and, in the absence of fraud, the findings of fact by the board of review, if supported by substantial evidence regardless of statutory or common-law rules, shall be conclusive. Additional evidence required by the court shall be taken before the board, and the board, after hearing that additional evidence, shall file with the court any additional or modified findings of fact or conclusions that it may make, together with transcripts of the additional record. All proceedings under §§ 28-41-26  28-41-29 shall be summarily heard and given precedence over all other civil cases. Appeals involving benefit rights shall be given precedence over all other cases arising under chapters 39  41 of this title. An appeal may be taken from the decision of the superior court to the supreme court in the same manner as an appeal is taken under § 28-35-29, relating to appeals in cases under the workers' compensation law.

History of Section.
(P.L. 1942, ch. 1200, § 8; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-29.)



Chapter 28-41-30 - Waiver of rights  Agreement to pay employer's contributions.

§ 28-41-30 Waiver of rights  Agreement to pay employer's contributions.  No agreement by any individual to waive his or her right to benefits or any other right under chapters 39  41 of this title shall be valid. No agreement by any individual in the employ of any person or concern, to pay all or any portion of the contributions required under these chapters from employers, shall be valid. No employer shall make or require or accept any deduction from wages to finance the contributions required of him or her, or require or accept any waiver by an individual of any right under chapters 39  41 of this title. The director shall have power to take any steps necessary or suitable under those chapters to correct or prosecute any violation.

History of Section.
(P.L. 1942, ch. 1200, § 10; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-30.)



Chapter 28-41-31 - Fees charged claimants.

§ 28-41-31 Fees charged claimants.  No individual claiming benefits shall be charged fees of any kind by the director or his or her representative, or by the board of review or its representatives, in any proceeding under chapters 39  41 of this title. Any individual claiming benefits in any proceeding or court action may be represented by counsel or other duly authorized agent. The director shall have the authority to fix the fees of that counsel or other duly authorized agent, but no counsel or agents shall together be allowed to charge or receive for those services more than ten per cent (10%) of the maximum benefits at issue in that proceeding or court action except as specifically allowed by the superior court.

History of Section.
(P.L. 1942, ch. 1200, § 10; P.L. 1949, ch. 2176, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-41-31.)



Chapter 28-41-32 - Exemption of benefits from assignment or process.

§ 28-41-32 Exemption of benefits from assignment or process.  Benefits which are due or may become due under chapters 39  41 of this title shall not be assigned, pledged, or encumbered before payment. When awarded, adjudged, or paid, so long as they are not mingled with other funds of the recipient, the benefits shall be exempt from all claims of creditors, and from levy, execution, and attachment or other remedy now or subsequently provided for recovery or collection of debt, which exemption may not be waived.

History of Section.
(P.L. 1942, ch. 1200, § 10; P.L. 1949, ch. 2176, § 1; G.L. 1956, § 28-41-32.)



Chapter 28-41-33 - Legal counsel to board of review.

§ 28-41-33 Legal counsel to board of review.  (a) The board of review shall be empowered to appoint and employ a qualified attorney, who shall act in accordance with any instructions that he or she may receive from the board concerning appeals from its decisions and other related duties, and shall be paid an annual base salary of eleven thousand dollars ($11,000).

(b) Whenever the board becomes a party to court action, the attorney shall represent its interests before the courts.

(c) The duly appointed attorney shall serve in this capacity for a term of three (3) years from the date of his or her appointment by the board, and until his or her successor is appointed.

History of Section.
(P.L. 1972, ch. 287, § 1.)






Chapter 28-42 - Employment Security  General Provisions

Chapter 28-42-1 - Short title.

§ 28-42-1 Short title.  Chapters 42  44 of this title shall be known and may be cited as the "Employment Security Act".

History of Section.
(P.L. 1936, ch. 2333, § 1; G.L. 1938, ch. 284, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-1.)



Chapter 28-42-2 - Declaration of policy.

§ 28-42-2 Declaration of policy.  Economic insecurity, due to unemployment, being a serious menace to the health, morale, and general welfare of the people of this state, is, therefore, a subject of interest and concern to the community as a whole, warranting appropriate action by the general assembly to prevent its spread and to lighten the burden which now falls on the unemployed worker and his or her family. According to the report of the joint special commission appointed pursuant to the joint resolutions, the evidence seems conclusive that in the face of recurring periods of business depression, which industry and commerce appear powerless to prevent, the industrial worker's position is extremely insecure. The individual is as incapable of protecting himself or herself against unemployment, as industry is of preventing it. Experience has shown that if the state delays action until unemployment becomes excessive, it can neither promptly create the organizations necessary to orderly, economical, and effective relief, nor bear the financial burden of relief without disrupting its whole system of ordinary revenues and jeopardizing its credit. Chapters 42  44 of this title are designed to meet in some measure this situation by providing for the accumulation of a fund to assist in protecting the public against the ill effects of unemployment which may arise in future years.

History of Section.
(P.L. 1936, ch. 2333, § 2; G.L. 1938, ch. 284, § 2; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-2; P.L. 2000, ch. 109, § 39.)



Chapter 28-42-3 - Definitions.

§ 28-42-3 Definitions.  The following words and phrases, as used in chapters 42  44 of this title, have the following meanings unless the context clearly requires otherwise:

(1) "Administration account" means the employment security administration account established by this chapter;

(2) "Average weekly wage" means the amount determined by dividing the individual's total wages earned for service performed in employment within his or her base period by the number of that individual's credit weeks within his or her base period;

(3) "Base period", with respect to an individual's benefit year means the first four (4) of the most recently completed five (5) calendar quarters immediately preceding the first day of an individual's benefit year. For any individual's benefit year and for any individual deemed monetarily ineligible for benefits for the "base period" as defined in this subdivision, the department shall make a re-determination of entitlement based upon the alternate base period which consists of the last four (4) completed calendar quarters immediately preceding the first day of the claimant's benefit year. Notwithstanding anything contained to the contrary in this subdivision, the base period shall not include any calendar quarter previously used to establish a valid claim for benefits; provided, that notwithstanding any provision of chapters 42  44 of this title to the contrary, for the benefit years beginning on or after October 4, 1992, whenever an individual who has received workers' compensation benefits is entitled to reinstatement under § 28-33-47, but the position to which reinstatement is sought does not exist or is not available, the individual's base period shall be determined as if the individual filed for benefits on the date of the injury;

(4) "Benefit" means the money payable to an individual as compensation for his or her wage losses due to unemployment as provided in these chapters;

(5) "Benefit credits" means the total amount of money payable to an individual as benefits, as determined by § 28-44-9;

(6) "Benefit rate" means the money payable to an individual as compensation, as provided in chapters 42  44 of this title, for his or her wage losses with respect to any week of total unemployment;

(7) "Benefit year", with respect to any individual who does not already have a benefit year in effect, and who files a valid claim for benefits means fifty-two (52) consecutive calendar weeks, the first of which shall be the week containing the day as of which he or she first files a valid claim in accordance with regulations adopted as hereinafter prescribed; provided, that the benefit year shall be fifty-three (53) weeks if the filing of a new valid claim would result in overlapping any quarter of the base period of a prior new claim previously filed by the individual. In no event shall a new benefit year begin prior to the Sunday next following the end of the old benefit year;

(8) "Calendar quarter" means the period of three (3) consecutive calendar months ending March 31, June 30, September 30, and December 31; or the equivalent thereof in accordance with regulations as subsequently prescribed;

(9) "Contributions" means the money payments to the state employment security fund required by those chapters;

(10) "Credit week" means any week within an individual's base period in which that individual earned wages amounting to at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title for performing services in employment for one or more employers subject to chapters 42  44 of this title;

(11) "Crew leader", for the purpose of subdivision (18) of this section, means an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other person;

(ii) Pays (either on his or her own behalf or on behalf of that other person) the individuals so furnished by him or her for the service in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with that other person (farm operator) under which that individual (crew leader) is designated as an employee of that other person (farm operator).

(12) "Director" means the head of the department of labor and training or his or her authorized representative;

(13) "Domestic service employment". "Employment" includes domestic service in a private home performed for a person who paid cash remuneration of one thousand dollars ($1,000) or more in any calendar quarter in the current calendar year or the preceding calendar year to individuals employed in that domestic service;

(14) "Employee" means any person who is or has been employed by an employer subject to those chapters and in employment subject to those chapters;

(15) "Employer" means:

(i) Any employing unit that was an employer as of December 31, 1955;

(ii) Any employing unit which for some portion of a day on and after January 1, 1956, has or had in employment within any calendar year one or more individuals; except, however, for "domestic service employment", as defined in subdivision (13) of this section;

(iii) For the effective period of its election pursuant to § 28-42-12, any other employing unit which has elected to become subject to chapters 42  44 of this title;

(iv) Any employing unit not an employer by reason of any other paragraph of this subdivision for which, within either the current or preceding calendar year, service is or was performed with respect to which that employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into this state's employment security fund; or which, as a condition for approval of chapters 42  44 of this title for full tax credit against the tax imposed by the Federal Unemployment Tax Act, 26 U.S.C. § 3301 et seq., is required, pursuant to that act, to be an "employer" under chapters 42  44 of this title;

(16) "Employing unit" means any person, partnership, association, trust, estate, or corporation whether domestic or foreign, or its legal representative, trustee in bankruptcy, receiver, or trustee, or the legal representative of a deceased person, which has, or had in his or her employ one or more individuals. For the purposes of subdivision (13) of this section a private home shall be considered an employing unit only if the person for whom the domestic service was performed paid cash remuneration of one thousand dollars ($1,000) or more in any calendar quarter in the current calendar year or the preceding calendar year to individuals employed in that domestic service in that private home;

(17) "Employment", subject to §§ 28-42-4  28-42-10, means service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied; provided, that service performed shall also be deemed to constitute employment for all the purposes of chapters 42  44 of this title, if performed by an individual in the employ of a nonprofit organization as described in subdivision (24) of this section except as provided in § 28-42-8(7).

(ii) Notwithstanding any other provisions of this section, "Employment" also means service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into this state's employment security fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under chapters 42  44 of this title;

(18) "Employment  Crew leader". For the purposes of subdivision (14) of this section:

(i) Any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of that crew leader if:

(A) That crew leader holds a valid certificate of registration under the Migrant and Seasonal Agricultural Worker Protection Act, 29 U.S.C. § 1801 et seq., or substantially all members of that crew operate or maintain tractors, mechanized harvesting, or crop-dusting equipment, or any other mechanized equipment, which is provided by that crew leader; and

(ii) That individual is not an employee of that other person within the meaning of subdivision (14) of this section; and

(iii) In the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of that crew leader:

(A) That other person and not the crew leader shall be treated as the employer of that individual; and

(B) That other person shall be treated as having paid cash remuneration to that individual in an amount equal to the amount of cash remuneration paid to that individual by the crew leader (either on his or her own behalf or on behalf of that other person) for the service in agricultural labor performed for that other person;

(19) "Employment office" means a free public employment office, or its branch, operated by the director or by this state as part of a system of free public employment offices, or any other agency that the director may designate with the approval of the Social Security Administration;

(20) "Fund" means the employment security fund established by this chapter;

(21) "Governmental entity" means state and local governments in this state and includes the following:

(i) The state of Rhode Island or any of its instrumentalities, or any political subdivision of the state or any of its instrumentalities;

(ii) Any instrumentality of more than one of these entities; or

(iii) Any instrumentality of any of these entities and one or more other states or political subdivisions;

(22) "Hospital" means an institution that has been licensed, certified, or approved by the department of health as a hospital;

(23) "Institution of higher education" means an educational institution in this state which:

(A) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such certificate;

(B) Is legally authorized within this state to provide a program of education beyond high school;

(C) Provides:

(I) An educational program for which it awards a bachelor's or higher degree, or a program that is acceptable for full credit toward such a degree;

(II) A program of post-graduate or post-doctoral studies; or

(III) A program of training to prepare students for gainful employment in a recognized occupation; and

(D) Is a public or other non-profit institution.

(ii) Notwithstanding any of the preceding provisions of this subdivision, all colleges and universities in this state are institutions of higher education for purposes of this section;

(24) "Nonprofit organization" means an organization or group of organizations as defined in 26 U.S.C. § 501(c)(3) which is exempt from income tax under 26 U.S.C. § 501(a);

(25) "Partial unemployment". An employee shall be deemed partially unemployed in any week of less than full-time work if he or she fails to earn in wages for that week an amount equal to the weekly benefit rate for total unemployment to which he or she would be entitled if totally unemployed and eligible.

(ii) For the purposes of this subdivision and subdivision (27) of this section, "Wages" includes only that part of remuneration for any work, which is in excess of one-fifth ( 1/5) of the weekly benefit rate for total unemployment, rounded to the next lower multiple of one dollar ($1.00), to which the individual would be entitled if totally unemployed and eligible in any one week, and "services" includes only that part of any work for which remuneration in excess of one-fifth ( 1/5) of the weekly benefit rate for total unemployment, rounded to the next lower multiple of one dollar ($1.00), to which the individual would be entitled if totally unemployed and eligible in any one week is payable; provided, that nothing contained in this paragraph shall permit any individual to whom remuneration is payable for any work performed in any week in an amount equal to or greater than his or her weekly benefit rate to receive benefits under this subdivision for that week.

(iii) Notwithstanding anything contained to the contrary in this subdivision, "Services", as used in this subdivision and in subdivision (27) of this section, does not include services rendered by an individual under the exclusive supervision of any agency of this state, or any of its political subdivisions, by which the services are required solely for the purpose of affording relief, support, or assistance to needy individuals performing those services, or services performed by members of the national guard and organized reserves in carrying out their duties in weekly drills as members of those organizations. "Wages", as used in this subdivision and in subdivision (27) of this section, does not include either remuneration received by needy individuals for rendering the aforementioned services when that remuneration is paid exclusively from funds made available for that purpose out of taxes collected by this state or any of its political subdivisions, or remuneration received from the federal government by members of the national guard and organized reserves, as drill pay, including longevity pay and allowances;

(26) "Payroll" means the total amount of all wages paid by the employer to his or her employees for employment;

(27) "Total unemployment." An individual shall be deemed totally unemployed in any week in which he or she performs no services (as used in subdivision (25) of this section) and for which he or she earns no wages (as used in subdivision (25) of this section), and in which he or she cannot reasonably return to any self-employment in which he or she has customarily been engaged;

(28) "Wages" means all remuneration paid for personal services on or after January 1, 1940, including commissions and bonuses and the cash value of all remuneration paid in any medium other than cash, and all other remuneration which is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund. Gratuities customarily received by an individual in the course of his or her employment from persons other than his or her employing unit shall be treated as wages paid by his or her employing unit. The reasonable cash value of remuneration paid in any medium other than cash, and the reasonable amount of gratuities, shall be estimated and determined in accordance with rules prescribed by the director; except that for the purpose of this subdivision and of §§ 28-43-1  28-43-14, this term does not include:

(i) That part of remuneration which is paid by an employer to an individual with respect to employment during any calendar year, after remuneration equal to the amount of the taxable wage base as determined in accordance with § 28-43-7 has been paid during that calendar year by the employer or his or her predecessor to that individual; provided, that if the definition of "Wages" as contained in the Federal Unemployment Tax Act is amended to include remuneration in excess of the taxable wage base for that employment, then, for the purposes of §§ 28-43-1  28-43-14, "Wages" includes the remuneration as previously set forth up to an amount equal to the dollar limitation specified in the federal act. For the purposes of this subdivision, "Employment" includes services constituting employment under any employment security law of another state or of the federal government;

(ii) The amount of any payment made to, or on behalf of, an employee under a plan or system established by an employer which makes provision for his or her employees generally or for a class or classes of his or her employees (including any amount paid by an employer or an employee for insurance or annuities, or into a fund, to provide for any such payment), on account of:

(A) Retirement;

(B) Sickness or accident disability;

(C) Medical and hospitalization expenses in connection with sickness or accident disability; or

(D) Death; provided, that the employee has not the:

(I) Option to receive, instead of provision for that death benefit, any part of that payment or, if that death benefit is insured, any part of the premiums (or contributions to premiums) paid by his or her employer; and

(II) Right, under the provisions of the plan or system or policy of insurance providing for that death benefit, to assign that benefit, or to receive a cash consideration in lieu of that benefit either upon his or her withdrawal from the plan or system providing for that benefit or upon termination of the plan or system or policy of insurance, or of his or her employment with that employer.

(E) The payment by an employer (without deduction from the remuneration of the employee) of:

(I) The tax imposed upon an employee under 26 U.S.C. § 3101; or

(II) Any payment required from an employee under chapters 42  44 of this title.

(iii) Any amount paid by an employee or an amount paid by an employer under a benefit plan organized under Section 125 of the Internal Revenue Code [26 U.S.C. § 125].

(29) "Week" means the seven (7) day calendar week beginning on Sunday at 12:01 A.M. and ending on Saturday at 12:00 A.M. midnight.

History of Section.
(P.L. 1936, ch. 2333, § 3; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1940, ch. 812, § 1; P.L. 1944, ch. 1430, § 1; P.L. 1947, ch. 1970, § 1; P.L. 1949, ch. 2173, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2206, § 1; P.L. 1949, ch. 2359, § 1; P.L. 1950, ch. 2536, § 1; P.L. 1950, ch. 2537, § 1; P.L. 1951, ch. 2837, § 1; P.L. 1951, ch. 2839, § 1; P.L. 1951, ch. 2840, § 1; P.L. 1953, ch. 3206, § 1; P.L. 1955, ch. 3420, § 1; P.L. 1955, ch. 3422, § 1; P.L. 1955, ch. 3423, § 1; P.L. 1955, ch. 3424, § 1; P.L. 1955, ch. 3550, § 1; G.L. 1956, § 28-42-3; P.L. 1958, ch. 188, § 1; P.L. 1958 (s.s.), ch. 214, §§ 1, 2; P.L. 1960, ch. 153, § 1; P.L. 1965, ch. 201, § 1; P.L. 1971, ch. 94, §§ 1, 2; P.L. 1975, ch. 21, art. 1, § 1; art. 2, § 1; P.L. 1976, ch. 295, § 2; P.L. 1976, ch. 296, § 2; P.L. 1976, ch. 297, § 2; P.L. 1977, ch. 92, § 1; P.L. 1978, ch. 312, § 1; P.L. 1979, ch. 108, § 1; P.L. 1987, ch. 411, § 1; P.L. 1988, ch. 164, § 1; P.L. 1988, ch. 168, § 1; P.L. 1988, ch. 173, § 1; P.L. 1992, ch. 31, § 18; P.L. 1992, ch. 180, § 2; P.L. 1995, ch. 323, § 17; P.L. 1998, ch. 240, § 1; P.L. 1998, ch. 294, § 1; P.L. 1999, ch. 90, § 1; P.L. 2000, ch. 109, § 39; P.L. 2001, ch. 86, § 90; P.L. 2003, ch. 111, § 1; P.L. 2003, ch. 112, § 1.)



Chapter 28-42-4 - Services performed partly outside state.

§ 28-42-4 Services performed partly outside state.  "Employment" includes an individual's entire service, performed within or both within and without this state, if:

(1) The service is localized in this state; or

(2) The service is not localized in any state but some of the service is performed in this state and

(i) The base of operations, or, if there is no base of operations, then the place from which the service is directed or controlled, is in this state; or

(ii) The base of operations or place from which that service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state.

History of Section.
(P.L. 1936, ch. 2333, § 3; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-4.)



Chapter 28-42-5 - Localized service defined.

§ 28-42-5 Localized service defined.  Service is deemed to be localized within a state if:

(1) The service is performed entirely within that state; or

(2) The service is performed both within and out of that state, but the service performed out of that state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-5.)



Chapter 28-42-6 - Service by residents performed entirely outside state.

§ 28-42-6 Service by residents performed entirely outside state.  Services not covered under § 28-42-4 and performed entirely out of this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the federal government, shall be deemed to be employment subject to chapters 42  44 of this title if the individual performing those services is a resident of this state and the director approves the election of the employing unit for whom those services are performed, that the entire service of that individual shall be deemed to be employment subject to those chapters.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-6.)



Chapter 28-42-6.1 - Service by U.S. citizens performed outside United States for American employer.

§ 28-42-6.1 Service by U.S. citizens performed outside United States for American employer.  (a) The services of an individual, who is a citizen of the United States, performed outside the United States (except in Canada) after December 31, 1971, or after December 31, 1977 in the case of the Virgin Islands, in the employ of an American employer (other than service which is deemed "employment" under §§ 28-42-4  28-42-6, or the parallel provisions of another state's law) shall be deemed to be employment subject to chapters 42  44 if:

(1) The employer's principal place of business in the United States is located in this state;

(2) The employer has no place of business in the United States, but the employer is:

(i) An individual who is a resident of this state;

(ii) A corporation which is organized under the laws of this state; or

(iii) A partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(3) None of the criteria of subdivisions (1) and (2) of this subsection is met, but the employer has elected coverage in this state, or the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on that service, under the law of this state.

(b) An "American employer", for the purposes of this section, means a person who is:

(1) An individual who is a resident of the United States;

(2) A partnership if two-thirds ( 2/3) or more of the partners are residents of the United States;

(3) A trust, if all of the trustees are residents of the United States; or

(4) A corporation organized under the laws of the United States or of any state.

(c) "United States", for the purposes of this section, includes the states, the District of Columbia, the commonwealth of Puerto Rico, and the Virgin Islands.

History of Section.
(P.L. 1971, ch. 94, § 7; P.L. 1977, ch. 92, § 2.)



Chapter 28-42-7 - Independent contractor and employee distinguished.

§ 28-42-7 Independent contractor and employee distinguished.  The determination of independent contractor or employee status for purposes of chapters 42  44 of this title shall be the same as those factors used by the Internal Revenue Service in its code and regulations.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-7; P.L. 1998, ch. 234, § 1; P.L. 1998, ch. 334, § 1.)



Chapter 28-42-8 - Exemptions from "employment".

§ 28-42-8 Exemptions from "employment".  "Employment" does not include:

(1) Domestic service in a private home performed for a person who did not pay cash remuneration of one thousand dollars ($1,000) or more in any calendar quarter after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in that domestic service in a private home;

(2) Service performed by an individual in the employ of his or her son, daughter, or spouse, and service performed by a child under the age of eighteen (18) in the employ of his or her father or mother;

(3) Service performed in the employ of any other state or any of its political subdivisions, the United States government, an instrumentality of any other state or states or their political subdivisions, or of an instrumentality of the United States, except that if the Congress of the United States permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation act, then, to the extent permitted by Congress, and from and after the date as of which permission becomes effective, all of the provisions of chapters 42  44 of this title shall be applicable to those instrumentalities and to services performed for those instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services. If this state is not certified by the Secretary of Labor under 26 U.S.C. § 3304 for any year, then the payments required of those instrumentalities with respect to that year shall be deemed to have been erroneously collected within the meaning of § 28-43-12 and shall be refunded by the director from the fund in accordance with § 28-43-12;

(4) Service performed:

(i) In the employ of:

(A) A church or convention or association of churches, or

(B) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(ii) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by that order;

(iii) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age, physical or mental deficiency, or injury or providing remunerative work for individuals who, because of their impaired physical or mental capacity, cannot be readily absorbed in the competitive labor market, by an individual receiving that rehabilitation or remunerative work;

(iv) As part of an unemployment work relief or work training program assisted or financed in whole or in part by any federal agency or an agency of a state or one of its political subdivisions, by an individual receiving that work relief or work training;

(v) In the employ of a hospital by a patient of the hospital; or

(vi) By an inmate of a custodial or penal institution;

(5) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress. The director is authorized and directed to enter into agreements with the proper agencies under that act of Congress, which agreements shall become effective ten (10) days after their publication as in the manner provided in § 28-42-34 to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under chapters 42  44 of this title acquired rights to unemployment compensation under that act of Congress, or who have, after acquiring potential rights to unemployment compensation under that act of Congress, acquired rights to benefits under those chapters;

(6) Service covered by an election duly approved by the agency charged with the administration of any other state or federal employment security law in accordance with an arrangement pursuant to § 28-42-58 during the effective period of that election, except as provided in § 28-42-3(15)(i);

(7) Services performed by an individual in any calendar quarter on or after January 1, 1972 in the employ of any organization exempt from income tax under 26 U.S.C. § 501(a)(other than services performed for an organization defined in § 28-42-3(24) or for any organization described in 26 U.S.C. § 401(a) or under 26 U.S.C. § 521) if the remuneration for that service is less than fifty dollars ($50.00);

(8) Service which is occasional, incidental, and occurs irregularly, and is not in the course of the employing unit's trade or business. Service for a corporation shall not be excluded;

(9) Service as a golf caddy, except as to service performed solely for a club with respect to which the club alone bears the expense. A golf caddy, except as in this specifically provided subdivision, shall not be construed to be an "employee" as defined in § 28-42-3(14);

(10) Notwithstanding any provisions of titles 5 and 27, service performed by an individual as a real estate salesperson if all the service performed by that individual is performed for remuneration solely by way of commission;

(11) Notwithstanding any provisions of titles 5 and 27, service performed by an individual as an insurance broker, agent, or subagent if all the service performed by that individual is performed for remuneration solely by way of commission. This exemption shall not apply to service performed as industrial and debit insurance agents;

(12) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regular organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at that institution which combine academic instruction with work experience, if that service is an integral part of that program, and that institution has so certified to the employer, except that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(13) Service performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of that boat pursuant to which:

(i) That individual does not receive any cash remuneration other than a share of the boat's catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of that catch; and

(ii) The operating crew of that boat is normally made up of fewer than ten (10) individuals; and

(14) Services performed by a member of an Americorp program.

History of Section.
(P.L. 1936, ch. 2333, § 3; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; P.L. 1955, ch. 3421, § 1; impl. am. P.L. 1955, ch. 3428, § 1; G.L. 1956, § 28-42-8; P.L. 1958, ch. 189, § 1; P.L. 1961, ch. 170, § 1; P.L. 1962, ch. 27, § 1; P.L. 1963, ch. 146, § 1; P.L. 1965, ch. 114, § 1; P.L. 1971, ch. 94, §§ 3, 4; P.L. 1974, ch. 275, § 1; P.L. 1977, ch. 92, § 3; P.L. 1980, ch. 300, § 1; P.L. 1983, ch. 61, § 1; P.L. 1988, ch. 277, § 1; P.L. 1996, ch. 15, § 1.)



Chapter 28-42-9 - Maritime services.

§ 28-42-9 Maritime services.  For the purpose of establishing coverage of maritime services rendered on, or in connection with, vessels, the provisions of §§ 28-42-4 and 28-42-5 and those of the Interstate Maritime Reciprocal Agreement shall apply.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1943, ch. 1365, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-9; P.L. 1971, ch. 94, § 5.)



Chapter 28-42-10 - Services performed by students.

§ 28-42-10 Services performed by students.  "Employment" does not include services performed in the employ of a school, college, or university, by a student who is enrolled and regularly attending classes at that school, college, or university.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-10; P.L. 1961, ch. 103, § 1.)



Chapter 28-42-11 - Employees of agents and contractors of employing units.

§ 28-42-11 Employees of agents and contractors of employing units.  (a) Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession, or business, unless the employing unit, as well as each contractor or subcontractor, is an employer by reason of § 28-42-3(15), the employing unit shall for all the purposes of chapters 42  44 of this title be deemed to employ each individual in the employ of each contractor or subcontractor for each day during which that individual is engaged in performing that work; except that each contractor who is an employer by reason of § 28-42-3(15) shall alone be liable for contributions measured by wages paid to individuals in his or her employ, and except that any employing unit who becomes liable for and pays contributions with respect to individuals in the employ of any contractor or subcontractor who is not an employer by reason of § 28-42-3(15), may recover the contributions from that contractor or subcontractor.

(b) Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by that employing unit for all the purposes of chapters 42  44 of this title, whether that individual was hired or paid directly by that employing unit or by that agent or employee, provided the employing unit had actual or constructive knowledge of the work.

History of Section.
(P.L. 1936, ch. 2333, § 3; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1940, ch. 812, § 1; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-11.)



Chapter 28-42-12 - Election by exempt employer to become subject to provisions.

§ 28-42-12 Election by exempt employer to become subject to provisions.  Any employing unit for which services are performed that do not constitute employment as defined in this chapter, may file a written election with the director that all services performed by individuals in its employ in one or more distinct establishments or places of business, shall be deemed to constitute employment for all the purposes of chapters 42  44 of this title for not less than two (2) calendar years. Upon the written approval of that election by the director, those services shall be deemed to constitute employment subject to those chapters from the date stated in the approval. Those services shall cease to be deemed employment subject to these chapters as of January 1 of any calendar year subsequent to those two (2) calendar years, only if not later than January 31 of that calendar year, either that employing unit has filed with the director a written notice to that effect, or the director on his or her own motion has given notice of termination of that coverage.

History of Section.
(P.L. 1936, ch. 2333, § 3; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 3; P.L. 1939, ch. 659, § 2; P.L. 1939, ch. 670, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1955, ch. 3422, § 1; G.L. 1956, § 28-42-12.)



Chapter 28-42-13 - State employees.

§ 28-42-13 State employees.  Notwithstanding any inconsistent provisions of chapters 42  44 of this title, the state and its instrumentalities shall be deemed to be employing units and services performed in the employ of the state and its instrumentalities shall be deemed to constitute employment subject to those chapters with the exception set forth in § 28-42-14. Except as otherwise provided herein, all other provisions of these chapters shall continue to be applicable.

History of Section.
(G.L. 1938, ch. 284, § 23; P.L. 1955, ch. 3428, § 1; G.L. 1956, § 28-42-13; P.L. 1977, ch. 92, § 4.)



Chapter 28-42-13.1 - Employees of political subdivisions, their instrumentalities and other governmental entities.

§ 28-42-13.1 Employees of political subdivisions, their instrumentalities and other governmental entities.  Notwithstanding any inconsistent provisions of chapters 42  44 of this title, the political subdivisions of the state and the instrumentalities of those political subdivisions and all other governmental entities as defined in § 28-42-3(21) shall be deemed to be employing units. Service performed in the employ of those governmental entities shall be deemed to constitute employment subject to those chapters with the exception set forth in § 28-42-14. Except as otherwise provided herein, all other provisions of those chapters shall continue to be applicable.

History of Section.
(P.L. 1977, ch. 92, § 4.)



Chapter 28-42-14 - Employees of governmental entities.

§ 28-42-14 Employees of governmental entities.  For the purposes of §§ 28-42-13 and 28-42-13.1, "employment" does not include services performed in the employ of a "governmental entity" as defined in § 28-42-3(21) by an individual in the exercise of duties:

(1) As an elected official;

(2) As a member of a legislative body, or a member of the judiciary of a state or political subdivision;

(3) As a member of the national guard or air national guard;

(4) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; or

(5) In a position which, under or pursuant to the laws of this state, is designated as a:

(i) Major non-tenure policymaking or advisory position; or

(ii) Policymaking or advisory position, the performance of the duties of which ordinarily does not require more than eight (8) hours per week.

History of Section.
(G.L. 1938, ch. 284, § 23; P.L. 1955, ch. 3428, § 1; G.L. 1956, § 28-42-14; P.L. 1971, ch. 94, § 6; P.L. 1977, ch. 92, § 5.)



Chapter 28-42-14.1 - Treatment of Indian tribes.

§ 28-42-14.1 Treatment of Indian tribes.  (a) "Employer" includes any Indian tribe for which service in employment as defined under chapters 42  44 of this title is performed.

(b) "Employment" includes service performed in the employ of an Indian tribe, as defined in section 3306(u) of the Federal Unemployment Tax Act (FUTA), 26 U.S.C. § 3306(u), provided the service is excluded from "employment" as defined in FUTA solely by reason of section 3306(c)(7), FUTA, 26 U.S.C. § 3306(c)(7), and is not otherwise excluded from "employment" under chapters 42  44 of this title. For the purposes of this section, the exclusions from employment in § 28-42-14 shall be applicable to service performed in the employ of an Indian tribe.

(c) Benefits based on service in employment defined in this section shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service required to be covered under chapters 42  44 of this title.

(d) Indian tribes or tribal units (subdivisions, subsidiaries or business enterprises wholly owned by such Indian tribes) subject to the provisions of chapters 42  44 of this title shall pay contributions under the same terms and conditions as all other subject employers, unless they elect to pay into the employment security fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

(2) Indian tribes electing to make payments in lieu of contributions must make that election in the same manner and under the same conditions as provided in §§ 28-43-24  28-43-31 pertaining to state and local governments and nonprofit organizations subject to the provisions of chapters 42  44 of this title. Indian tribes will determine if reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units.

(3) Indian tribes or tribal units will be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

(4) At the discretion of the director, any Indian tribe or tribal unit that elects to become liable for payments in lieu of contributions shall be required within thirty (30) days after the effective date of its election, to:

(A) execute and file with the director a surety bond approved by the director; or

(B) deposit with the director money or securities on the same basis as other employers with the same election option.

(e) Failure of the Indian tribe or tribal unit to make required payments, including assessments of interest and penalty, within ninety (90) days of receipt of the bill will cause the Indian tribe to lose the option to make payments in lieu of contributions, as described in subsection (d), for the following tax year unless payment in full is received before contribution rates for next tax year are computed.

(ii) Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in paragraph (i) of this subdivision, shall have that option reinstated if, after a period of one year, all contributions have been made timely, provided no contributions, payments in lieu of contributions for benefits paid, penalties or interest remain outstanding.

(2) Failure of the Indian tribe or any of its tribal units to make required payments, including assessments of interest and penalty, after all collection activities deemed necessary by the director have been exhausted, will cause services performed for that tribe to not be treated as "employment" for purposes of subsection (b) of this section.

(ii) The director may determine that any Indian tribe that loses coverage under paragraph (i) of this subdivision may have services performed for that tribe again included as "employment" for purposes of subsection (b) of this section if all contributions, payments in lieu of contributions, penalties and interest have been paid.

(iii) The director will notify the United States Internal Revenue Service and the United States Department of Labor of any termination or reinstatement of coverage made under paragraphs (i) and (ii) of this subdivision.

(f) Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information that failure to make full payment within the prescribed time frame:

(1) Will cause the Indian tribe to be liable for taxes under FUTA;

(2) Will cause the Indian tribe to lose the option to make payments in lieu of contributions;

(3) Could cause the Indian tribe to be excepted from the definition of "employer," as provided in subsection (a) of this section, and services in the employ of the Indian tribe, as provided in subsection (b) of this section, to be excepted from "employment."

(g) Extended benefits paid under the provisions of § 28-44-62 that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by the Indian tribe.

History of Section.
(P.L. 2001, ch. 254, § 1.)



Chapter 28-42-18 - Establishment of fund.

§ 28-42-18 Establishment of fund.  (a) There is created the employment security fund, to be administered by the director without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(1) All contributions paid pursuant to §§ 28-43-16  28-43-22;

(2) All other moneys paid into and received by the fund;

(3) Property and securities acquired by and through the use of moneys belonging to the fund;

(4) Interest earned upon the money belonging to the fund; and

(5) All money credited to this state's account in the unemployment trust fund pursuant to 42 U.S.C. § 1103.

(b) All moneys in the fund shall be mingled and undivided.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-18; P.L. 1963, ch. 70, § 1; P.L. 1985, ch. 282, § 1; P.L. 1986, ch. 17, § 1; P.L. 1986, ch. 198, § 25; P.L. 1986, ch. 409, § 1.)



Chapter 28-42-19 - Disbursements from fund.

§ 28-42-19 Disbursements from fund.  The fund shall be administered and used solely to pay benefits upon vouchers drawn on the fund by the director pursuant to regulations adopted as subsequently prescribed and no other disbursement shall be made from them except as provided in §§ 28-42-21, 28-42-22, and 28-43-13. Those regulations shall be governed by and be consistent with any applicable constitutional requirements, but the procedure prescribed by those rules shall be deemed to satisfy and shall be in lieu of any and all statutory requirements for specific appropriation or other formal release by state officers of state moneys prior to their expenditure which might otherwise be applicable to withdrawals from the fund.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-19.)



Chapter 28-42-20 - Treasurer of fund  Bond  Subordinates or employees.

§ 28-42-20 Treasurer of fund  Bond  Subordinates or employees.  The general treasurer shall be custodian and treasurer of the fund and shall pay all vouchers duly authenticated and drawn upon the fund. He or she shall have custody of all moneys belonging to the fund and not otherwise held or deposited or invested pursuant to chapters 42  44 of this title. The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in amount specified by the director and approved by the governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid from the employment security administration account. The general treasurer shall deposit the moneys in his or her custody subject to chapters 42  44 of this title. For the proper performance of the duties imposed by this section the general treasurer shall assign any subordinates or employees to the department of labor and training that he or she shall deem necessary, which subordinates and/or employees shall be within the classified service and shall be paid out of funds made available to the department for administrative purposes.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2811, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-20.)



Chapter 28-42-21 - Deposits in and requisitions from unemployment trust fund.

§ 28-42-21 Deposits in and requisitions from unemployment trust fund.  All money received by the director for the employment security fund established by this chapter shall, upon receipt, be deposited by the director in a clearance account in a bank, in this state, designated as a federal depositary under regulations adopted as subsequently prescribed. The cleared balances in that account shall be promptly transferred to the Secretary of the Treasury of the United States to the credit of the account of this state in the unemployment trust fund established by 42 U.S.C. § 1104, as long as this fund exists. The director shall from time to time requisition from the unemployment trust fund necessary amounts which shall be used solely for the payments of benefits, except that money credited to this state's account pursuant to 42 U.S.C. § 1103 may, upon an appropriation duly made by the legislature, be used for the administration of this law, subject to the limitations contained in 42 U.S.C. § 1103, and shall for this purpose be requisitioned as needed for the payment of obligations incurred under that appropriation and deposited in the employment security administration account from which that payment shall be made.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1947, ch. 1923, art. 2, § 9; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-21; P.L. 1963, ch. 70, § 2.)



Chapter 28-42-22 - Requisitions from trust fund for temporary disability insurance fund.

§ 28-42-22 Requisitions from trust fund for temporary disability insurance fund.  The director shall also from time to time requisition from the unemployment trust fund any amounts of money that shall be equal to the amount of employee payments already contributed to the fund by employees of the state, and the director shall deposit the moneys upon requisition into the temporary disability insurance fund created under § 28-39-4, solely for the purpose of payment of cash benefits to individuals with respect to their disability, exclusive of expenses of administration.

History of Section.
(G.L. 1938, ch. 284, § 4; P.L. 1947, ch. 1923, art. 2, § 9; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 1; impl. am. P.L. 1951, ch. 2841, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-22.)



Chapter 28-42-23 - Unclaimed or unpaid moneys from unemployment trust fund.

§ 28-42-23 Unclaimed or unpaid moneys from unemployment trust fund.  Any balance of moneys requisitioned from the unemployment trust fund for the payment of benefits which remains unclaimed or unpaid after the expiration of the period for which those sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods or, in the discretion of the director, shall be re-deposited with the Secretary of the Treasury of the United States, to the credit of this state's account in the unemployment trust fund, as provided herein.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1947, ch. 1923, art. 2, § 9; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-23.)



Chapter 28-42-24 - Custody and investment of fund or discontinuance of unemployment trust fund.

§ 28-42-24 Custody and investment of fund or discontinuance of unemployment trust fund.  Sections 28-42-18  28-42-23, to the extent that they relate to the unemployment trust fund, shall be operative only so long as that unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States continues to maintain for this state a separate book account of all funds deposited in that fund by this state for benefit purposes, together with this state's proportionate share of the earnings of that unemployment trust fund, from which no other state is permitted to make withdrawals. If and when that unemployment trust fund ceases to exist, or the separate book account is no longer maintained, all moneys, properties, or securities in it, belonging to the employment security fund of this state shall be requisitioned by the director, and shall be transferred to the general treasurer as the custodian of the fund, who shall hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the director in accordance with chapters 42  44 of this title. These moneys shall be invested in the classes of securities legal for the investment of public moneys of this state, and this investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the employment security fund only under the direction of the director.

History of Section.
(P.L. 1936, ch. 2333, § 4; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 4; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-24.)



Chapter 28-42-25 - Creation of administration account  Sources.

§ 28-42-25 Creation of administration account  Sources.  For the purpose of carrying out chapters 42  44 of this title and chapter 102 of title 42 and providing for the administration of these chapters, there is created within the general fund an employment security administration account, referred to as the "administration account", to consist of all moneys that may from time to time be appropriated by the general assembly, or received from the Secretary of Labor of the United States, the railroad retirement board, or other agency, or that may be transferred from the employment security tardy account fund, or the job development fund, for the administration of those chapters. Moneys received from the railroad retirement board as compensation either for services or for facilities supplied to that board shall be paid into this account. Notwithstanding any provision of this section, all money received in this account for the payment of expenses incurred pursuant to an appropriation duly made by the legislature in accordance with 42 U.S.C. § 1103 shall remain part of the employment security fund and shall be used only in accordance with 42 U.S.C. § 1103.

History of Section.
(P.L. 1936, ch. 2333, § 16; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 16; P.L. 1939, ch. 670, § 13; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-25; P.L. 1963, ch. 70, § 3; P.L. 1985, ch. 282, § 2; P.L. 1986, ch. 17, § 2; P.L. 1986, ch. 409, § 2; P.L. 1988, ch. 240, § 2; P.L. 2000, ch. 55, art. 21, § 1.)



Chapter 28-42-26 - Disbursements from administration account  Unexpended balance.

§ 28-42-26 Disbursements from administration account  Unexpended balance.  The entire cost of administration of chapters 42  44 of this title, including salaries and other necessary expenditures, shall be paid by the director out of the administration account. The general treasurer shall be custodian of the account and shall pay all vouchers duly drawn by the director upon the account, in any amounts and in any manner that the director may prescribe. Vouchers so drawn upon the account shall be referred to the controller within the department of administration. Upon receipt of those vouchers, the controller shall immediately record and sign them and shall promptly transfer those signed vouchers to the general treasurer; provided, that those expenditures shall be used solely for the purposes specified in chapters 42  44 of this title and its balances shall not lapse at any time but shall remain continuously available for expenditures consistent with these provisions.

History of Section.
(P.L. 1936, ch. 2333, § 16; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 16; P.L. 1939, ch. 670, § 13; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-26.)



Chapter 28-42-28 - Federal funds for administration.

§ 28-42-28 Federal funds for administration.  All federal moneys allotted or apportioned to the state by the Secretary of Labor of the United States, or other federal agency, for the administration of chapters 42  44 of this title shall be paid into the employment security administration account, which shall be within the general fund.

History of Section.
(P.L. 1936, ch. 2333, § 16; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 16; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-28; P.L. 1963, ch. 70, § 4; P.L. 2000, ch. 55, art. 21, § 1.)



Chapter 28-42-29 - Expenditure of administrative funds authorized by Secretary of Labor.

§ 28-42-29 Expenditure of administrative funds authorized by Secretary of Labor.  All moneys received by the director from the Secretary of Labor of the United States under Title III of the Social Security Act, 42 U.S.C. § 501 et seq., or any unencumbered balance of the employment security administration account except money received for the payment of expenses incurred pursuant to an appropriation duly made by the legislature in accordance with the provisions of 42 U.S.C. § 1103, shall be expended by the director solely for the purposes and in the amounts found by the Secretary of Labor to be necessary for the proper and efficient administration of chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1941, ch. 1023, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-29; P.L. 1963, ch. 70, § 5; P.L. 2000, ch. 109, § 39.)



Chapter 28-42-30 - Replacement of unauthorized expenditures from administration account.

§ 28-42-30 Replacement of unauthorized expenditures from administration account.  If any money received from the Secretary of Labor under Title III of the Social Security Act, 42 U.S.C. § 501 et seq., or any unencumbered balances in the employment security administration account as of that date, any moneys granted after that date to this state pursuant to the provisions of the Wagner-Peyser Act, 29 U.S.C. § 49 et seq., or any moneys made available by this state or its political subdivisions and matched by the moneys granted to this state pursuant to 29 U.S.C. § 49 et seq., are found by the Secretary of Labor, because of any action or contingency, to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of chapters 42  44 of this title, it is the policy of this state that those moneys shall be replaced by moneys appropriated for those purposes from the general funds of this state to the employment security administration account for expenditures as provided in § 28-42-29. Upon receipt of notice of this finding by the Secretary of Labor, the director shall promptly report the amount required for that replacement to the governor and the governor shall, at the earliest opportunity, submit to the legislature a request for the appropriation of that amount. This section shall not be construed to relieve this state of its obligations with respect to funds received prior to July 1, 1941, pursuant to 42 U.S.C. § 501 et seq.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1941, ch. 1023, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 3; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-30; P.L. 1963, ch. 70, § 6; P.L. 2000, ch. 109, § 39.)



Chapter 28-42-31 - Responsibility for administration  General powers of director.

§ 28-42-31 Responsibility for administration  General powers of director.  It shall be the duty of the director to administer chapters 42  44 of this title subject to the provisions of those chapters; and he or she shall have the power and authority to:

(1) Enforce all the reasonable rules and regulations that may be adopted as provided elsewhere in those chapters and all orders necessary or suitable to that end;

(2) Employ any persons;

(3) Make expenditures;

(4) Require reports; and

(5) Take any other action, within his or her means and consistent with those chapters, necessary or suitable to that end.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; P.L. 1954, ch. 3292, § 1; G.L. 1956, § 28-42-31.)



Chapter 28-42-32 - Annual report  Recommendations.

§ 28-42-32 Annual report  Recommendations.  Annually, by the first day of April, the director shall submit to the governor and to the general assembly a summary report covering the administration and operation of chapters 42  44 of this title during the preceding calendar year and making any recommendations that the director may deem proper.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; P.L. 1954, ch. 3292, § 1; G.L. 1956, § 28-42-32.)



Chapter 28-42-33 - Modifications to protect fund.

§ 28-42-33 Modifications to protect fund.  (a) Whenever the director believes that a change in contribution and/or benefit rates will become necessary to protect the solvency of the fund, he or she shall at once inform the governor and the general assembly and make recommendations accordingly. In that case, the governor may declare an emergency and authorize the director to announce a modified scale of benefits, an increased waiting period, or other changes in rules and regulations regarding eligibility for payment of benefits which the director may deem necessary to assure the solvency of the fund. Those modified regulations are to be in effect until the governor declares the emergency at an end, or until further action is taken by the general assembly.

(b) The governor may also request Title XII advances from the federal unemployment account to the account of the State of Rhode Island in the unemployment trust fund in accordance with the provisions of Section 1201 of the Social Security Act. The governor may delegate authority to request funds in this manner to the director, who may request advances in payment as he or she deems necessary, provided that upon making such a request, the director shall notify the governor, the speaker of the house, the senate president, the chairman of the house finance committee and the chairman of the senate finance committee of the action taken.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; P.L. 1954, ch. 3292, § 1; G.L. 1956, § 28-42-33; P.L. 2009, ch. 68, art. 8, § 1.)



Chapter 28-42-34 - Rules and regulations.

§ 28-42-34 Rules and regulations.  (a) The board of review shall have the power to adopt, amend, modify, and reject general and special rules and regulations interpreting chapters 42  44 of this title and establishing policy relative to administrative procedure as proposed by the director. Those general and special rules shall take effect only after a public hearing on them or public notice of them and after filing with the secretary of state. Regulations shall become effective in the manner and at the same time as prescribed by the board.

(b) The board shall have the power and authority to investigate administrative procedure of the department with respect to decisions rendered by the board and the rules and regulations adopted as prescribed. In furtherance of that power and authority, it shall be the duty of the director to make available to the board, upon its request in writing, the records of the department and any other information and evidence that the board shall deem necessary or advisable.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; P.L. 1950, ch. 2615, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-34.)



Chapter 28-42-35 - Publication of statutory text and supplementary material.

§ 28-42-35 Publication of statutory text and supplementary material.  The director shall cause to be printed in proper form for distribution to the public the text of chapters 42  44 of this title, the general and special rules which shall become effective as specified elsewhere in this chapter, his or her annual report to the governor, and any other material the director deems relevant and suitable, and shall furnish these materials to any person upon application for them. Printing and availability upon application shall be deemed a sufficient publication.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-35.)



Chapter 28-42-36 - Personnel of department.

§ 28-42-36 Personnel of department.  The director is authorized, within his or her means, and in accordance with the State Merit System Act, chapters 3 and 4 of title 36, rules, and regulations to appoint and fix the compensation of any officers, accountants, and other persons that are necessary in the execution of the functions of his or her department. The director shall not employ or pay any person who is serving as an officer or committee member of any political party organization or who is a member of the general assembly. The director, in accordance with the State Merit System Act, chapters 3 and 4 of title 36, rules, and regulations, shall fix the duties and powers of all persons thus employed, and may authorize any person to do any act or acts which could lawfully be done by the director. The director may in his or her discretion bond any person handling moneys or signing checks under this section.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1952, ch. 2975, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-36.)



Chapter 28-42-37 - Advisory council.

§ 28-42-37 Advisory council.  (a) The human resource investment council shall establish a state advisory council of eight (8) members. Four (4) of the members shall be appointed by the governor from recommendations made by the human resource investment council; two (2) of those members shall be persons who, because of vocation, employment or affiliation can be classed as employers and two (2) of those members shall be persons who because of vocation, employment or affiliation can be classed as employees. The chair of the house committee on labor, the chair of the senate committee on labor, the executive director of the economic policy council and the director of the department of labor and training shall serve on the council by virtue of their respective positions. The council shall aid the director of the department of labor and training in formulating policies and solving problems relating to the administration of chapters 42  44 of this title, and in assuring impartiality, neutrality, and freedom from partisan influence in the solution of those problems.

(b) The council shall provide on or before March 31 of each year to the governor and the general assembly a written report describing its activities.

History of Section.
(G.L. 1938, ch. 284, § 3; P.L. 1949, ch. 2175, § 1; P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-37; P.L. 1961, ch. 72, § 1; P.L. 1980, ch. 226, § 10; P.L. 1982, ch. 414, § 6; P.L. 1997, ch. 34, § 2; P.L. 1998, ch. 369, § 1; P.L. 1998, ch. 401, § 1.)



Chapter 28-42-38 - Records and reports  Confidentiality of information.

§ 28-42-38 Records and reports  Confidentiality of information.  (a) Every employer and every employing unit employing any person in employment in this state shall keep true and accurate employment records of all persons employed by him or her, and of the weekly hours worked for him or her by each, and of the weekly wages paid by him or her to each person; and every employer and employing unit shall keep records containing any other information that the director may prescribe. Those records shall at all times be available within this state and shall be open to inspection by the director or his or her authorized representatives at any reasonable time and as often as the director shall deem necessary.

(b) The director may require from any employer, or employing unit, employing any person in this state, any reports covering persons employed by him or her, on employment, wages, hours, unemployment, and related matters which the director deems necessary to the effective administration of chapters 42  44 of this title.

(c) Information obtained, or information contained in other records of the department obtained from any individual pursuant to the administration of those chapters, shall be held confidential by the director and shall not be published or be open to public inspection in any manner revealing the individual's or employing unit's identity, but any claimant at a hearing provided for in those chapters shall be supplied with information from those records of the extent necessary for the proper presentation of his or her claim. Any department employee guilty of violating this provision shall be subject to the penalties provided in chapters 42  44 of this title; provided, that nothing contained in this subsection shall be construed to prevent:

(i) The director, or any qualified attorney whom the director has designated to represent him or her in any court of this state, or the attorney general, from making any record, report, or other information referred to in this section, available in any proceeding before any court of this state in any action to which the director is a party;

(ii) The director from making any record, report, or other information referred to in this section, available to any agency of this state or any agency of a political subdivision of this state charged with the administration of public assistance within this state, or any of its political subdivisions;

(iii) The director from making any record, report, or other information referred to in this section available to the railroad retirement board or to employees of the Internal Revenue Service in the performance of their public duties, and the director shall furnish, at the expense of the railroad retirement board or the Internal Revenue Service, copies of those records, reports, or other information referred to in this section;

(iv) The director from making available upon request and on a reimbursable basis, any record, report, or other information referred to in this section to the federal Department of Health and Human Services in accordance with the provisions of United States P.L. 100-485, Family Support Act of 1988, or to the federal Department of Housing and Urban Development and to authorized representatives of public housing agencies in accordance with the Stewart B. McKinney Homeless Assistance Act, 42 U.S.C. § 11301 et seq.;

(v) The director from making available to the Division of Taxation upon request of the tax administrator any record, report, or other information referred to in Title 28, Chapter 42 for the purposes of compiling the annual unified economic development budget report and performing the requirements under subsection 42-142-3(e); enforcing the provisions of Title 28, Chapter 42; and/or performing any of its obligations under Title 44. The information received by the Division of Taxation from the department of labor and training pursuant hereto pertaining to an individual employer shall be held confidential and shall not be open to public inspection. Nothing herein shall prohibit the disclosure of statistics and/or statistical data that do not disclose the identity of individual employers and/or the contents of specific returns.

(vi) The director from making, and the director shall make, reports in the form and containing any information that the federal Social Security Administration may from time to time require, and complying with any provisions that the federal Social Security Administration may from time to time find necessary to assure the correctness and verification of those reports. The director shall make available, upon request, to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of unemployment compensation and a statement of that recipient's rights to further compensation under that law;

(vii) The director from conducting any investigations he or she deems relevant in connection with these provisions;

(viii) The director from conducting any investigations he or she deems relevant in connection with the performance of his or her duties pursuant to the administration of the chapters 29, 32, 33, 34, 36, 37 and 41 of this title, or from making any record, report, or other information referred to in this section available to the Workers' Compensation Fraud Prevention Unit for use in the performance of its duties under § 42-16.1-12; or

(ix) The director from forwarding, and the director shall forward to the jury commissioner, the names and addresses of all individuals who are receiving unemployment compensation on a yearly basis in accordance with § 9-9-1(e).

(2) The director may publish in statistical form the results of any investigations without disclosing the identity of the individuals involved.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-38; P.L. 1986, ch. 233, § 2; P.L. 1990, ch. 93, § 1; P.L. 1990, ch. 379, § 1; P.L. 1990, ch. 476, § 1; P.L. 1999, ch. 216, § 9; P.L. 1999, ch. 384, § 9; P.L. 2003, ch. 430, § 2; P.L. 2009, ch. 68, art. 16, § 5.)



Chapter 28-42-38.1 - Quarterly wage reports.

§ 28-42-38.1 Quarterly wage reports.  (a) The department of labor and training is designated and constituted the agency within this state charged with the responsibility of collecting quarterly wage information, as required by 42 U.S.C. § 1302b-7. Each employer shall be required to submit a detailed wage report to the director, for all calendar quarters within thirty (30) days after the end of each quarter in a form and manner prescribed by the director, listing each employee's name, social security account number, the total amount of wages paid to each employee, and any other information that the director deems necessary. All reports shall be in addition to those now required by the department.

(2) The department will utilize the quarterly wage information that it collects from employers to establish an individual's eligibility for unemployment insurance benefits and to determine the amount and duration of benefits for all new claims filed.

(3) Notwithstanding any provisions of chapters 42  44 of this title to the contrary, the department may utilize employee quarterly wage information submitted by employers to measure the progress of the state in meeting the performance measures developed in response to United States Public Law 105-220, the Workforce Investment Act of 1998 (see 29 U.S.C. § 2801 et seq.), further provided however, that the department may verify certain employee quarterly wage information for the local workforce investment board and provide it with the verified data under procedures established by rules and regulations promulgated by the director. The director shall also make the quarterly wage information available, upon request, to the agencies of other states in the performance of their public duties under the Workforce Investment Act of 1998 in that state. This information shall be made available only to the extent required by the Secretary of Labor and necessary for the valid administrative needs of the authorized agencies, and all agencies requesting this data shall protect it from unauthorized disclosure. The department shall be reimbursed by the agencies requesting the information for the costs incurred in providing the information.

(4) Notwithstanding any provisions of chapters 42  44 of this title to the contrary, the department may provide quarterly wage information to the United States Census Bureau for the purpose of participating in a joint local employment dynamics program with the United States Census Bureau and the Bureau of Labor Statistics.

(b) Notwithstanding any inconsistent provisions of chapters 42  44 of this title, an employer who fails to file a detailed wage report in the manner and at the times required by subsection (a) of this section for any calendar quarter shall pay a penalty of twenty-five dollars ($25.00) for each failure or refusal to file. An additional penalty of twenty-five dollars ($25.00) shall be assessed for each month the report is delinquent; provided, that this penalty shall not exceed one hundred and fifty dollars ($150) for any one report. This penalty shall be paid into the employment security tardy account fund and if any employer fails to pay the penalty, when assessed, it shall be collected by civil action as provided in § 28-43-18.

History of Section.
(P.L. 1986, ch. 231, § 1; P.L. 1988, ch. 173, § 2; P.L. 1999, ch. 96, § 1; P.L. 2000, ch. 109, § 39; P.L. 2005, ch. 276, § 1; P.L. 2012, ch. 20, § 1; P.L. 2012, ch. 31, § 1.)



Chapter 28-42-38.2 - Income and eligibility verification.

§ 28-42-38.2 Income and eligibility verification.  (a) The department of labor and training will participate in the income and eligibility verification procedures as required by 42 U.S.C. § 1302b-7, which provides for the exchange of information among agencies administering federally assisted programs for aid to families with dependent children, Medicaid, food stamps, supplemental security income, unemployment insurance, and any other state program under a plan approved under Title I, X, XIV, or XVI of the Social Security Act, 42 U.S.C. § 301 et seq., 1201 et seq., 1351 et seq., or 1381 et seq., respectively.

(b) Notwithstanding any other provisions of this chapter, the director will provide, upon request: (1) quarterly wage information to all authorized agencies for income and eligibility verification purposes and, further, to the appropriate state or local child support enforcement agency operating pursuant to a plan described in 42 U.S.C. § 654 which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act, 42 U.S.C. § 651 et seq. (2) quarterly wage information for child support enforcement purposes to the Department of Health and Human Services in accordance with United States P.L. 100-485, Family Support Act of 1988; and (3) quarterly wage information to the Department of Housing and Urban Development and to authorized representatives of public housing agencies in accordance with the Stewart B. McKinney Homeless Assistance Act, 42 U.S.C. § 11301 et seq. This information shall be made available only to the extent necessary for the valid administrative needs of the authorized agencies and all agencies requesting this data shall protect it from unauthorized disclosures. The department shall be reimbursed by the agencies requesting the information for the costs incurred in providing the information.

History of Section.
(P.L. 1986, ch. 231, § 1; P.L. 1990, ch. 93, § 1; P.L. 1990, ch. 476, § 1.)



Chapter 28-42-38.3 - Penalty for unauthorized disclosure.

§ 28-42-38.3 Penalty for unauthorized disclosure.  Any person releasing or procuring the release of quarterly wage information supplied to the department of labor and training by any employer pursuant to this chapter, except as is otherwise specifically authorized by this chapter, shall be guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) or imprisonment for a term not to exceed one year, or both.

History of Section.
(P.L. 1986, ch. 231, § 2.)



Chapter 28-42-39 - Reports of contracts for services to be rendered within state.

§ 28-42-39 Reports of contracts for services to be rendered within state.  Whenever any employing unit, subject to the provisions of § 28-42-38, contracts with any employing unit having its principal office or place of business outside this state, for the performance of any work which would require the services of individuals in employment within this state, the employing unit for whom that work is to be performed, pursuant to that contract, shall render a report to the director, in any manner that the director may prescribe, of the existence of that contract.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-39.)



Chapter 28-42-40 - Legislative recommendations  Research and planning.

§ 28-42-40 Legislative recommendations  Research and planning.  The director, at his or her discretion, shall recommend to the governor for transmission to the general assembly any action that will tend to aid and promote the prevention of unemployment and as will effect the regularization of employment. The director shall encourage and recommend methods of vocational training, retraining, and guidance, shall make a study of seasonal employment, and shall recommend measures which will promote the reemployment of unemployed workers throughout the state in every way that may be feasible. The director shall cooperate with the Rhode Island economic development corporation and the department of transportation in planning public works projects to be conducted in times of depression and unemployment, and publish the results of investigations and research studies.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1951, ch. 2732, § 5; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-40.)



Chapter 28-42-41 - Legal representation of state.

§ 28-42-41 Legal representation of state.  On the request of the director or the board of review, the attorney general shall represent the director or the board and the state in any court action relating to chapters 42  44 of this title or their administration and enforcement, except as special counsel may be designated by the director with the approval of the governor and except as otherwise provided in those chapters.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-41.)



Chapter 28-42-42 - Agent for cooperation with federal government, states, and territories.

§ 28-42-42 Agent for cooperation with federal government, states, and territories.  (a) The director is designated as the agent within this state charged with the responsibility of cooperating in all necessary respects with the appropriate agencies and departments of the federal government in the administration of chapters 42  44 of this title, or in the administration of any law of either this state or the United States relating to free public employment offices, or relating to payment of employment security benefits under any law of the United States.

(b) He or she is further authorized to make those investigations, obtain and transmit that information, make available those services and facilities, including entering into arrangement for them, and exercise those of the other powers provided with respect to the administration of chapters 42  44 of this title, as he or she deems necessary or appropriate to facilitate the administration of any state, territorial, or federal unemployment insurance or public employment service law, including the taking of claims and the payment of benefits, and in like manner, accept and utilize information, services, and facilities made available to the state by the agency charged with the administration of any other employment security or public employment service law. The director is authorized and directed, subject to § 28-42-38, to make all reports requested by any directly interested federal agency or department, and to enter in any agreement with that agency or department, relative to the administration of those laws in this state, and to accept any sums of money, pursuant to those agreements, and to accept any sums of money allotted or appropriated to the director or to this state for that administration, and to comply with all reasonable federal regulations governing the expenditure of that money.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-42; P.L. 1960, ch. 108, § 1.)



Chapter 28-42-43 - Acceptance of federal provisions.

§ 28-42-43 Acceptance of federal provisions.  The state of Rhode Island accepts the Wagner-Peyser Act, 29 U.S.C. § 49 et seq., in conformity with 29 U.S.C. § 49c, and will observe and comply with the requirements of that Act.

History of Section.
(G.L. 1938, ch. 284, § 21; P.L. 1939, ch. 670, § 14; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-43.)



Chapter 28-42-44 - Cooperation with federal employment service.

§ 28-42-44 Cooperation with federal employment service.  The department of labor and training is designated and constituted the agency within this state charged with the responsibility of cooperating with the United States employment service.

History of Section.
(G.L. 1938, ch. 284, § 21; P.L. 1939, ch. 670, § 14; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-44.)



Chapter 28-42-45 - Agreements as to employment offices.

§ 28-42-45 Agreements as to employment offices.  For the purpose of the establishment, maintenance, and use of free public employment offices in this state, the director is authorized to enter into agreements with any agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this state, or with any private nonprofit organization, and as part of that agreement the director may accept for his or her use services or quarters, or the director may accept as contributions to the administration account moneys made available to him or her for the purposes of this section.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-45.)



Chapter 28-42-46 - Maintenance of employment offices.

§ 28-42-46 Maintenance of employment offices.  It shall be the duty of the director to administer a system of public employment offices for the purpose of assisting employers to secure employees and workers to secure employment. The director is given full power to do and perform all things necessary to secure to this state the benefits provided by the Wagner-Peyser Act, 29 U.S.C. § 49 et seq. All duties in connection with the federal act in relation to reemployment, including the establishment and maintenance of a system of employment offices, shall be vested in the director, and the director shall establish and maintain any employment offices in any parts of this state that he or she deems necessary.

History of Section.
(P.L. 1936, ch. 2333, § 11; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-46; P.L. 1984, ch. 142, art. 2, § 3; P.L. 1984 (s.s.), ch. 450, § 3.)



Chapter 28-42-47 - Expenditure of federal funds.

§ 28-42-47 Expenditure of federal funds.  All federal funds made available to the director or to this state under the Wagner-Peyser Act, 29 U.S.C. § 49 et seq., shall be paid into the employment security administration account created by § 28-42-25, and those funds are made available to the director to be expended as provided by chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 21; P.L. 1939, ch. 670, § 14; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-47.)



Chapter 28-42-48 - State funds for employment service.

§ 28-42-48 State funds for employment service.  All funds made available by the general assembly for the state employment service shall be paid into the employment security administration account created by § 28-42-25, and those funds are made available to the director to be expended as provided by chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 21; P.L. 1939, ch. 670, § 14; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-48.)



Chapter 28-42-49 - Appropriations for employment offices.

§ 28-42-49 Appropriations for employment offices.  The general assembly shall from time to time appropriate any sums of money that may be necessary, out of moneys in the general treasury not otherwise appropriated, for the purpose of maintaining the public employment offices created under this chapter, and for the purpose of cooperating with the United States employment service.

History of Section.
(G.L. 1938, ch. 284, § 21; P.L. 1939, ch. 670, § 14; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-49.)



Chapter 28-42-50 - Applicability of administrative provisions.

§ 28-42-50 Applicability of administrative provisions.  Sections 35-1-1, 35-1-2, 35-3-1, 35-6-1, 35-7-10, 35-7-11, 37-2-1  37-2-4, and 44-1-1  44-1-3 shall be applicable to all functions and duties performed by the department of labor and training, its director, or his or her authorized representative; provided, that all those functions and duties as are to be performed under chapters 42  44 of this title by the department of administration shall not be inconsistent with and shall conform to the federal Social Security Act, 42 U.S.C. § 301 et seq.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; P.L. 1951, ch. 2811, § 3; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-50.)



Chapter 28-42-51 - Additional functions and duties of director of administration.

§ 28-42-51 Additional functions and duties of director of administration.  In addition to and/or in lieu of the sections enumerated in § 28-42-50, the director of administration shall perform, at the department of labor and training, in the manner and to the extent that the director may prescribe, the following functions and duties:

(1) Establish and maintain a current system of internal financial controls and checks necessary to insure the proper handling of accounts in connection with the employment security fund and the employment security administration account created by this chapter, by conducting a continuous pre-audit or a continuous post-audit or by conducting a combination of both (pre-audit or post-audit). The cost of these post-audit activities by the bureau of audits in the department of administration shall be reimbursed in full by the department;

(2) Establish and maintain any methods, procedures, and systems of accounting that may be deemed necessary; those records and accounts to be considered, for all purposes, the official records of the state and department;

(3) Prepare and furnish financial and any other reports that may be required; and

(4) Perform any other related functions and duties that may be required by chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1951, ch. 2811, § 3; G.L. 1956, § 28-42-51; P.L. 1988, ch. 129, art. 10, § 1.)



Chapter 28-42-52 - Implementation of administrative functions.

§ 28-42-52 Implementation of administrative functions.  In order to perform the functions and duties as specified under § 28-42-51, the director of administration is empowered to take any action that shall be deemed necessary and advisable and to assign any subordinates or employees to the department of labor and training that he or she shall deem necessary, which subordinates and/or employees shall be within the classified service and shall be paid out of funds made available to the department for administrative purposes, consistent with the federal Social Security Act, 42 U.S.C. § 301 et seq.

History of Section.
(G.L. 1938, ch. 284, § 11; P.L. 1951, ch. 2811, § 3; G.L. 1956, § 28-42-52.)



Chapter 28-42-53 - Procedural rules and regulations  Record of proceedings.

§ 28-42-53 Procedural rules and regulations  Record of proceedings.  The manner in which any disputed claims or any other controversies arising out of the interpretation or application of chapters 42  44 of this title shall be presented, or the manner in which hearings and appeals are conducted, shall be in accordance with the regulations adopted as prescribed in these chapters whether or not those regulations conform to common-law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is further appealed.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-53.)



Chapter 28-42-54 - Administration of oaths  Subpoena of witnesses.

§ 28-42-54 Administration of oaths  Subpoena of witnesses.  In the discharge of their duties under chapters 42  44 of this title, the director or his or her duly authorized representative, the board of review, an appeal tribunal, or any duly authorized representative of the board of review, shall have power to administer oaths to persons appearing before them, take depositions, certify to official acts, and by subpoenas, served in the manner in which court subpoenas are served, to compel the attendance of witnesses and the production of books, papers, documents, and records necessary or convenient to be used by them in connection with any disputed claim or in the administration of those chapters; provided, that no person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the director or his or her duly authorized representative, the board of review, an appeal tribunal, or any duly authorized representative of the board of review, or in obedience to his, her, or their subpoena in any cause or proceeding before him, her, or them on the ground that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture. No individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after having claimed his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that an individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-54.)



Chapter 28-42-55 - Enforcement of subpoenas  Appeal.

§ 28-42-55 Enforcement of subpoenas  Appeal.  In case of contumacy by or refusal to obey a subpoena issued to any person, pursuant to § 28-42-54, the sixth division of the district court, upon application by the director or the board of review shall have jurisdiction to issue to that person an order requiring that person to appear before the director or his or her duly authorized representative, or the board of review or its duly authorized representatives, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question; and any failure to obey that order of the court may be punished by that court as a contempt of court. A party aggrieved by an order of the court may appeal that order to the supreme court in accordance with the procedures contained in Art. I of the Supreme Court Rules.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-55; P.L. 1976, ch. 140, § 9.)



Chapter 28-42-56 - Witness fees.

§ 28-42-56 Witness fees.  Witnesses subpoenaed pursuant to § 28-42-54 shall be allowed fees at a rate fixed by the director. Those fees shall be deemed a part of the expense of administering chapters 42  44 of this title.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-56.)



Chapter 28-42-57 - Parties to judicial action.

§ 28-42-57 Parties to judicial action.  The director or the board of review shall be deemed to be a party to any judicial action involving decisions which have been appealed to the courts, and may be represented in any judicial action by any qualified attorney designated by him, her, or it for that purpose or, at his, her, or its request, by the attorney general.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; G.L. 1938, ch. 284, § 11; P.L. 1939, ch. 670, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-57.)



Chapter 28-42-58 - Inter-agency arrangements for coverage.

§ 28-42-58 Inter-agency arrangements for coverage.  The director is authorized to enter into arrangements with the appropriate and duly authorized agencies of other states, the federal government or its territories, and of foreign governments, whereby, notwithstanding any other provisions of chapters 42  44 of this title, service performed by:

(1) An individual for a single employing unit for which service is customarily performed by that individual in more than one state, in one of the states and in a territory, or in one of the states and within the jurisdiction of a foreign government, shall be deemed to be services performed entirely within any one of the jurisdictions in which: (i) any part of the individual's service is performed; or (ii) the individual has his or her residence; or the employing unit maintains a place of business; provided, that there is in effect, as to that service, an approved election by an employing unit with the acquiescence of that individual, pursuant to which service performed by that individual for that employing unit is deemed to be performed entirely within that jurisdiction; and

(2) Not more than three (3) individuals on any portion of a day but not necessarily simultaneously for a single employing unit which customarily operates in more than one of the jurisdictions set forth in this section shall be deemed to be service performed entirely within the jurisdiction in which that employing unit maintains the headquarters of its business; provided, that there is in effect, as to that service, an appropriate election by the employing unit with the affirmative consent of each individual, pursuant to which service performed by those individuals for that employing unit is deemed to be performed entirely within that jurisdiction.

History of Section.
(P.L. 1936, ch. 2333, § 12; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 12; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2838, § 1; P.L. 1955, ch. 3421, § 2; G.L. 1956, § 28-42-58; P.L. 1960, ch. 108, § 1.)



Chapter 28-42-59 - Inter-agency arrangements for payment of compensation through single agency.

§ 28-42-59 Inter-agency arrangements for payment of compensation through single agency.  The director shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under chapters 42  44 of this title with his or her wages and employment covered under the employment security laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in those situations and which include provisions for:

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two (2) or more state employment security laws; and

(2) Avoiding the duplicate use of wages and employment by reason of that combining.

History of Section.
(P.L. 1936, ch. 2333, § 12; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 12; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2838, § 1; P.L. 1955, ch. 3421, § 2; G.L. 1956, § 28-42-59; P.L. 1960, ch. 108, § 1; P.L. 1971, ch. 94, § 6.)



Chapter 28-42-60 - Cooperation with foreign governments.

§ 28-42-60 Cooperation with foreign governments.  To the extent permissible under the laws and the constitution of the United States, the director is authorized to enter into or cooperate in arrangements with the appropriate and duly authorized agencies of foreign governments whereby facilities and services provided under the employment security law of any foreign government may be utilized for the taking of claims and the payment of benefits under the employment security law of this state or under a similar law of that government.

History of Section.
(G.L. 1938, ch. 284, § 12; P.L. 1951, ch. 2838, § 1; P.L. 1955, ch. 3421, § 2; G.L. 1956, § 28-42-60; P.L. 1960, ch. 108, § 1.)



Chapter 28-42-61 - Continuance of arrangements after changes in law.

§ 28-42-61 Continuance of arrangements after changes in law.  If after entering into an arrangement provided in §§ 28-42-58  28-42-60, the director finds that the employment security law of any state or territory, the federal government, or any foreign government, participating in that arrangement has been changed in a material respect, the director shall make a new finding as to whether those arrangements shall be continued with that state or territory, the federal government, or the foreign government involved.

History of Section.
(G.L. 1938, ch. 284, § 12; P.L. 1955, ch. 3421, § 2; G.L. 1956, § 28-42-61; P.L. 1960, ch. 108, § 1.)



Chapter 28-42-62.1 - Fraud and abuse.

§ 28-42-62.1 Fraud and abuse.  (a) It shall be unlawful to do any of the following:

(A) Make or cause to be made any knowingly false or fraudulent material statement or material representation for the purpose of obtaining or denying any benefits;

(B) Present or cause to be presented any knowingly false or fraudulent written or oral material statement in support of, or in opposition to, any claim for benefits or petition regarding the continuation, termination or modification of benefits;

(C) Knowingly assist, aid and abet, solicit, or conspire with any person who engages in an unlawful act under this section;

(D) Willfully misrepresent or fail to disclose any material fact in order to avoid or reduce any contribution or other payment required of an employing unit under chapters 42  44 of this title;

(E) Willfully fail to report or provide false or misleading information regarding ownership changes as required by regulations promulgated by the department.

(F) Willfully make or require any deduction from wages to pay all or any portion of the contributions required from employers, or try to induce any individual to waive any right under chapters 42-44 of this title.

(2) For purposes of this section, "statement" includes, but is not limited to, any endorsement of a benefit check, application for registration, oral or written statement or report, proof of unemployment, or other documentation offered as proof of, or the absence of, entitlement to benefits or the amount of benefits.

(3) If it is determined that any person concealed or knowingly failed to disclose that which is required by law to be revealed, knowingly gave or used perjured testimony or false evidence, knowingly made a false statement of fact, participated in the creation or presentation of evidence which he knows to be false, or otherwise engaged in conduct in violation of this section, that person shall be guilty of a misdemeanor and subject in criminal proceedings to a fine and/or penalty not exceeding one thousand dollars ($1,000), or double the value of the fraud, whichever is greater, or by imprisonment up to one year in state prison, or both.

(b) The director, in consultation with the attorney general, shall establish a form to give notice that the endorsement of a benefit check sent pursuant to chapter 44 of this title is the endorser's affirmation that he or she is qualified to receive benefits under the employment security act. The notice shall be sent to all individuals who are presently receiving benefits and given to those who file claims for benefits in the future.

History of Section.
(P.L. 1995, ch. 158, § 2.)



Chapter 28-42-63.1 - Suspension or revocation of registration  New registration.

§ 28-42-63.1 Suspension or revocation of registration  New registration.  Whenever any employer fails to comply with any provision of this title, the director, upon a hearing, after giving the person at least five-days notice in writing specifying the time and place of the hearing and requiring him or her to show cause why his or her registration or registrations should not be revoked, may revoke or suspend any one or more of the registrations held by the employer. The notice may be served personally or by mail. The director shall not issue a new registration after the revocation of a registration unless he or she is satisfied that the former holder of the registration will comply with this title. In that case the director may require the filing of such a bond with surety or the deposit of the security that he or she deems necessary to assure compliance with this title.

History of Section.
(P.L. 1985, ch. 279, § 1.)



Chapter 28-42-64 - Failure to make contributions or reports.

§ 28-42-64 Failure to make contributions or reports.  Any individual, or employing unit or its agent, who knowingly fails or refuses to make any contribution or other payment required of an employing unit under chapters 42  44 of this title, or who knowingly fails or refuses to make any contribution or report at the time and in the manner required by the regulations adopted as prescribed in these chapters, shall upon conviction be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100), or by imprisonment not longer than sixty (60) days, or by both the fine and imprisonment, and each day of that failure or refusal shall constitute a separate and distinct offense. If the employer in question is a corporation, every officer of the corporation who knowingly participates in any violation specified in this section shall be subject to these penalties.

History of Section.
(P.L. 1936, ch. 2333, § 15; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-64.)



Chapter 28-42-64.1 - Injunctive relief.

§ 28-42-64.1 Injunctive relief.  (a) The superior court shall have jurisdiction to restrain and enjoin any employer from engaging in business as an employer in this state without a registration or registrations or after a registration has been suspended or revoked.

(b) The director may institute proceedings to prevent and restrain violations of this chapter as provided in subsection (a) of this section.

History of Section.
(P.L. 1985, ch. 279, § 2.)



Chapter 28-42-65 - Pecuniary penalty for failure to file reports or pay contributions.

§ 28-42-65 Pecuniary penalty for failure to file reports or pay contributions.  An employer who fails to file any reports required under chapters 42  44 of this title, or who fails or refuses to pay any contributions required under those chapters in the manner and at the times as required by the law and regulations or as the director may, in accordance with these chapters, prescribe, shall pay a penalty of ten dollars ($10.00) for each failure or refusal to file, and where any contribution is due, shall pay an additional penalty of ten percent (10%) of the amount due. The foregoing penalties shall be paid into the employment security tardy account fund, and shall be in addition to contributions and interest required to be paid as provided in chapters 42  44 of this title. If any employer fails to pay a penalty, when assessed, it shall be collected by civil action as provided in § 28-43-18.

History of Section.
(G.L. 1938, ch. 284, § 15; P.L. 1956, ch. 3670, § 1; G.L. 1956, § 28-42-65; P.L. 1977, ch. 92, § 9; P.L. 1978, ch. 313, § 1; P.L. 1979, ch. 308, § 1; P.L. 1981, ch. 26, § 4; P.L. 1986, ch. 17, § 3; P.L. 1986, ch. 409, § 3; P.L. 1994, ch. 48, § 1.)



Chapter 28-42-65.1 - Engaging in business without registration.

§ 28-42-65.1 Engaging in business without registration.  A person who engages in business as an employer in this state without a registration or registrations or after a registration has been suspended or revoked, and each officer of any corporation which so engages in business, shall be guilty of a misdemeanor, and shall for each offense be fined not more than five thousand dollars ($5,000) or be imprisoned for not exceeding one year, or be punished by both the fine and imprisonment. Each day in which that person so engages in business shall constitute a separate offense.

History of Section.
(P.L. 1985, ch. 279, § 3.)



Chapter 28-42-66 - Penalty for violations generally.

§ 28-42-66 Penalty for violations generally.  Any violation of any provision of chapters 42  44 of this title or of any order, rule, or regulation of the board of review after consultation with the director, for which a penalty is neither prescribed above nor provided by any other applicable statute, shall be punished by a fine of not less than twenty dollars ($20.00) nor more than fifty dollars ($50.00), or by imprisonment not longer than thirty (30) days, or by both the fine and imprisonment.

History of Section.
(P.L. 1936, ch. 2333, § 15; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-66.)



Chapter 28-42-67 - Disposition of fines.

§ 28-42-67 Disposition of fines.  All fines specified or provided for in §§ 28-42-62  28-42-66 shall be paid to the employment security tardy account fund.

History of Section.
(P.L. 1936, ch. 2333, § 15; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-67; P.L. 1986, ch. 17, § 4; P.L. 1986, ch. 409, § 4.)



Chapter 28-42-68 - Recovery of erroneously paid benefits.

§ 28-42-68 Recovery of erroneously paid benefits.  (a) Any individual who, by reason of a mistake or misrepresentation made by himself, herself, or another, has received any sum as benefits under chapters 42  44 of this title, in any week in which any condition for the receipt of the benefits imposed by those chapters was not fulfilled by him or her, or with respect to any week in which he or she was disqualified from receiving those benefits, shall in the discretion of the director be liable to have that sum deducted from any future benefits payable to him or her under those chapters, or shall be liable to repay to the director for the employment security fund a sum equal to the amount so received, plus, if the benefits were received as a result of misrepresentation or fraud by the recipient, interest on the benefits at the rate set forth in § 28-43-15. That sum shall be collectible in the manner provided in § 28-43-18 for the collection of past due contributions. All interest received pursuant to this subsection shall be credited to the unemployment security interest fund created by § 28-42-75.

(b) There shall be no recovery of payments from any person who, in the judgment of the director, is without fault on his or her part and where, in the judgment of the director, that recovery would defeat the purpose of chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-68; P.L. 1991, ch. 104, § 1; P.L. 1995, ch. 226, § 1.)



Chapter 28-42-69 - Complaints to invoke penalties.

§ 28-42-69 Complaints to invoke penalties.  The director shall be the party complainant to any complaint and warrant brought to invoke the penalties provided for in §§ 28-42-62  28-42-66, and the director shall be exempt from giving surety for costs in any action.

History of Section.
(G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-69.)



Chapter 28-42-70 - Prosecution of criminal actions.

§ 28-42-70 Prosecution of criminal actions.  All criminal actions for any violation of chapters 42  44 of this title or of any rule or regulation shall be prosecuted by the attorney general or by any qualified member of the Rhode Island bar that shall be designated by the director and approved by the attorney general to institute and prosecute that action.

History of Section.
(G.L. 1938, ch. 284, § 15; P.L. 1939, ch. 670, § 12; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 4; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-70.)



Chapter 28-42-71 - Repeal or amendment of federal provisions.

§ 28-42-71 Repeal or amendment of federal provisions.  In the event that the federal Social Security Act, 42 U.S.C. § 301 et seq., is repealed, amended, or otherwise changed by the Congress of the United States, or is finally adjudged invalid or unconstitutional by the Supreme Court of the United States, with the result that no portion of the contributions required by chapters 42  44 of this title can be credited against any tax imposed by that act, then upon the date of that repeal, amendment, or change, or upon the date that the act is finally adjudged invalid or unconstitutional, the provisions of chapters 42  44 of this title requiring contributions and providing for payment of benefits shall cease to be operative. In that event the director shall immediately requisition from the unemployment trust fund established by 42 U.S.C. § 1103 all moneys in that fund standing to the credit of the state, and shall take any other action that may be necessary to procure those moneys. All those moneys, together with any other moneys in the employment security fund established by § 28-42-18, shall be held in custody by the general treasurer in a special fund, and unless: (1) the Congress of the United States, prior to the adjournment of its next regular session commencing next after the date the provisions of chapters 42  44 of this title requiring contributions and providing for the payment of benefits has ceased to be operative as previously provided, has enacted legislation designed to secure the enactment of unemployment compensation laws in the various states; and (2) the general assembly, within three (3) months after the passage of any such federal legislation, has enacted legislation providing for a system of unemployment compensation and has provided for the application of that special fund to unemployment compensation purposes pursuant to any such state legislation, then those moneys in the special fund subject to the payment of the expenses of making those refunds shall immediately be refunded or repaid, without interest, by the director to the individual employers and employees who have paid contributions under the terms of chapters 42  44 of this title, ratably in proportion to the amounts contributed by each employer and employee.

History of Section.
(P.L. 1936, ch. 2333, § 20; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 20; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-42-71; P.L. 1986, ch. 198, § 25.)



Chapter 28-42-72 - Legislative control reserved.

§ 28-42-72 Legislative control reserved.  All the rights, privileges, or immunities conferred by chapters 42  44 of this title, or by acts done pursuant to these chapters, shall exist subject to the power of the general assembly to amend or repeal those chapters at any time.

History of Section.
(P.L. 1936, ch. 2333, § 17; G.L. 1938, ch. 284, § 17; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-72.)



Chapter 28-42-73 - Construction of provisions.

§ 28-42-73 Construction of provisions.  Chapters 42  44 of this title shall be construed liberally in aid of their declared purpose, which declared purpose is to lighten the burden that now falls on the unemployed worker and his or her family.

History of Section.
(P.L. 1936, ch. 2333, § 19; G.L. 1938, ch. 284, § 19; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-73.)



Chapter 28-42-74 - Severability.

§ 28-42-74 Severability.  If any provision of chapters 42  44 of this title, or its application to any person or circumstance, is held invalid, the remainder of the chapters and the application of that provision to other persons or circumstances shall not be affected by that invalidity.

History of Section.
(P.L. 1936, ch. 2333, § 18; G.L. 1938, ch. 284, § 18; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-42-74.)



Chapter 28-42-75 - Establishment of employment security interest fund  Sources.

§ 28-42-75 Establishment of employment security interest fund  Sources.  (a) There is created as a restricted receipt account within the general fund the employment security interest fund, to be administered by the director without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(i) All interest received from employers and paid pursuant to § 28-43-15;

(ii) All other moneys paid into and received by the fund;

(iii) Property and securities acquired by and through the use of moneys belonging to the fund; and

(iv) Interest earned upon the moneys belonging to the fund.

(2) All moneys in the fund shall be mingled and undivided.

(b) All moneys received by the director for the employment security interest fund shall, upon receipt, be deposited by the director in a clearance account in a bank in this state and shall be exempt from the provisions of § 35-4-27.

History of Section.
(P.L. 1985, ch. 282, § 3; P.L. 2000, ch. 55, art. 21, § 2; P.L. 2000, ch. 109, § 39.)



Chapter 28-42-76 - Disbursements from interest fund  Unexpended balance.

§ 28-42-76 Disbursements from interest fund  Unexpended balance.  (a) The moneys in the interest fund shall be used solely for the following purposes:

(1) To make refunds of interest erroneously collected and deposited in the fund;

(2) To make payments of interest due on federal advances received from the federal unemployment account under 42 U.S.C. § 1321 et seq., in accordance with federal law and regulations then in effect; and

(3) To maintain essential department programs.

(b) The general treasurer shall pay all vouchers duly drawn by the director upon the interest fund, in any amounts and in any manner that the director may prescribe. Vouchers so drawn upon the interest fund shall be referred to the controller within the department of administration. Upon receipt of those vouchers, the controller shall immediately record and sign them and shall promptly transfer those vouchers so signed to the general treasurer; provided, that those expenditures shall be used solely for the purposes specified in this section and its balances shall not lapse at any time.

History of Section.
(P.L. 1985, ch. 282, § 4; P.L. 1987, ch. 400, § 1; P.L. 2002, ch. 65, art. 36, § 2.)



Chapter 28-42-77 - Treasurer of interest fund  Bond  Investments.

§ 28-42-77 Treasurer of interest fund  Bond  Investments.  (a) The general treasurer shall be custodian and treasurer of the interest fund. The general treasurer shall have custody of all moneys belonging to the fund and not otherwise held, deposited, or invested pursuant to chapters 42  44 of this title.

(b) The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in an amount specified by the director and approved by the governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid from the moneys in the employment security administration account. The general treasurer shall deposit the moneys in his or her custody subject to the provisions of chapters 42  44 of this title.

(c) The general treasurer, as the custodian of the fund, shall hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the director in accordance with chapters 42  44 of this title; provided, that those moneys shall be invested in the classes of securities legal for the investment of public moneys of this state, and the investment shall at all times be so made that all the assets of the interest fund shall always be readily convertible into cash when needed for the expenditures specified in § 28-42-76. All investment earnings derived from interest fund balances shall be deposited into a restricted receipt account within the general fund and shall be exempt from the provisions of § 35-4-27. These funds are to be used solely to pay for administrative expenses of the department of labor and training.

History of Section.
(P.L. 1985, ch. 282, § 5; P.L. 2000, ch. 55, art. 21, § 3.)



Chapter 28-42-78 - Establishment of employment security tardy account fund  Sources.

§ 28-42-78 Establishment of employment security tardy account fund  Sources.  (a) There is created as a restricted receipt account within the general fund the employment security tardy account fund, to be administered by the director without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(i) All penalties received from employers and paid pursuant to §§ 28-42-62  28-42-66;

(ii) All other moneys paid into and received by the fund;

(iii) Property and securities acquired by and through the use of moneys belonging to the fund; and

(iv) Interest earned upon the moneys belonging to the fund.

(2) All moneys in the fund shall be mingled and undivided.

(b) All moneys received by the director for account of the employment security tardy account fund shall, upon receipt, be deposited by the director in a clearance account in a bank in this state and shall be exempt from the provisions of § 35-4-27.

History of Section.
(P.L. 1986, ch. 17, § 5; P.L. 1986, ch. 409, § 5; P.L. 1987, ch. 400, § 2; P.L. 2000, ch. 55, art. 21, § 4; P.L. 2000, ch. 109, § 39.)



Chapter 28-42-79 - Disbursements from tardy account fund  Unexpended balance.

§ 28-42-79 Disbursements from tardy account fund  Unexpended balance.  (a) The moneys in the tardy account fund shall be used solely for the following purposes:

(1) To make refunds of penalties erroneously collected and deposited in the fund; and

(2) To maintain essential department programs.

(b) The general treasurer shall pay all vouchers duly drawn by the director upon the fund, in any amounts and in any manner that the director may prescribe. Vouchers so drawn upon the fund shall be referred to the controller within the department of administration. Upon receipt of these vouchers, the controller shall immediately record and sign them and shall promptly transfer the signed vouchers to the general treasurer. These expenditures shall be used solely for the purposes specified in this section, and its balances shall not lapse at any time.

History of Section.
(P.L. 1986, ch. 17, § 6; P.L. 1986, ch. 409, § 6; P.L. 1987, ch. 400, § 3; P.L. 2000, ch. 109, § 39; P.L. 2002, ch. 65, art. 36, § 1.)



Chapter 28-42-80 - Treasurer of tardy account fund  Bond  Investments.

§ 28-42-80 Treasurer of tardy account fund  Bond  Investments.  (a) The general treasurer shall be custodian and treasurer of the tardy account fund. The general treasurer shall have custody of all moneys belonging to the fund and not otherwise held, deposited, or invested pursuant to chapters 42  44 of this title.

(b) The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in amount specified by the director and approved by the governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid from the moneys in the employment security administration account. The general treasurer shall deposit the moneys in his or her custody subject to the provisions of chapters 42  44 of this title.

(c) The general treasurer, as the custodian of the fund, shall hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the director in accordance with chapters 42  44 of this title. These moneys shall be invested in the classes of securities legal for the investment of public moneys of this state. This investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the expenditures specified in § 28-42-79. All investment earnings derived from tardy fund balances shall be deposited into a restricted receipt account within the general fund and shall be exempt from the provisions of § 35-4-27. These funds are to be used solely to pay for administrative expenses of the department of labor and training.

History of Section.
(P.L. 1986, ch. 17, § 7; P.L. 1986, ch. 409, § 7; P.L. 2000, ch. 55, art. 21, § 5.)



Chapter 28-42-81 - Tuition costs.

§ 28-42-81 Tuition costs.  (a) Any individual who receives any sums as benefits pursuant to chapters 42  44 of this title whose household income is less than three (3) times the federal poverty level as established by the U.S. Department of Health and Human Services and who may not be claimed as a dependent for federal income tax purposes, shall be eligible to enroll in any course, for credit, in any college or university operated by the state, without the payment of any tuition or registration fees; provided, that any person eligible for financial aid, as determined by the institution of higher education, shall apply for financial aid. Any financial aid award received by the applicant shall be applied toward the full amount of tuition that would otherwise have been charged by the college or university. This section shall not be applicable in any course without a vacancy, nor shall the registration of any such individual(s) be considered in determining the minimum number of students necessary for a given course to be offered. The enrollment shall not deem the individual to be ineligible for any benefits for which he or she would have otherwise been eligible. Any individual who enrolls in any course pursuant to this section shall still be required to comply with § 28-44-12.

(b) Any individual who has exhausted benefits within a sixty (60) day period before the start of a class for which that individual has registered in a state college or university shall be eligible for benefits pursuant to this section.

(c) Any individual whose tuition benefits have become exhausted after he or she has started a class in a state college or university, shall be eligible for continuation of tuition benefits pursuant to this section until the completion of the class.

History of Section.
(G.L. 1956, § 28-42-78; P.L. 1986, ch. 374, § 1; P.L. 1991, ch. 119, § 1; P.L. 1993, ch. 65, § 1; P.L. 1993, ch. 138, art. 52, § 2.)



Chapter 28-42-82 - Job development fund.

§ 28-42-82 Job development fund.  Whereas, improvements in the standard of living for all Rhode Islanders by increasing their prosperity and their opportunities for continued employment and better jobs is one of the top priorities of state government;

Whereas, the rapidly changing economy requires that the Rhode Island workforce be able to adapt to emerging needs of the workplace;

Whereas, the energies and resources of numerous state agencies and commissions contribute to the state's overall response to the needs of the workforce and must be coordinated to achieve maximum efficiency and effectiveness; and

Whereas, the competitiveness of Rhode Island businesses is dependent on a well-skilled, literate, and productive workforce:

Now, therefore, the general assembly declares as follows:

(1) There is a need to stimulate long-term economic development, reconcile the needs of women, work, and families, better integrate minorities fully into the workforce, and improve workers' educational preparation and skills;

(2) Enhancement of the competitiveness of the state's businesses and workforce requires state support and encouragement for programs aimed at improving skill levels and expanding opportunities of all segments of the workforce, particularly those in need of customized training or training to upgrade existing skill levels; and

(3) These needs require the establishment of a job development fund pursuant to § 28-42-83 and the establishment of the human resource investment council pursuant to chapter 102 of title 42 to administer the fund.

History of Section.
(P.L. 1988, ch. 240, § 1; P.L. 1992, ch. 133, art. 68, § 1.)



Chapter 28-42-83 - Job development fund  Establishment  Sources.

§ 28-42-83 Job development fund  Establishment  Sources.  (a) There is created as a restricted receipt account within the general fund called the job development fund, to be administered by the human resource investment council, without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(i) All payments received from employers and paid pursuant to § 28-43-8.5;

(ii) All other moneys paid into and received by the fund;

(iii) Property and securities acquired by and through the use of moneys belonging to the fund; and

(iv) Interest earned upon moneys belonging to the fund.

(2) All moneys in the job development fund shall be mingled and undivided.

(b) All moneys received by the director for the job development fund shall, upon receipt, be deposited by the director in a clearance account in a bank in this state.

History of Section.
(P.L. 1988, ch. 240, § 1; P.L. 1992, ch. 133, art. 68, § 1; P.L. 1993, ch. 296, § 1; P.L. 2000, ch. 55, art. 21, § 6.)



Chapter 28-42-84 - Job development fund  Disbursements  Unexpended balance.

§ 28-42-84 Job development fund  Disbursements  Unexpended balance.  (a) The moneys in the job development fund shall be used for the following purposes:

(1) To reimburse the department of labor and training for the loss of any federal funds resulting from the collection and maintenance of the fund by the department;

(2) To make refunds of contributions erroneously collected and deposited in the fund;

(3) To pay any administrative expenses incurred by the department of labor and training associated with the collection of the contributions for employers paid pursuant to § 28-43-8.5, and any other administrative expenses associated with the maintenance of the fund, including the payment of all premiums upon bonds required pursuant to § 28-42-85;

(4) To provide for job training, counseling and assessment services, and other related activities and services. Services will include, but are not limited to, research, development, coordination, and training activities to promote workforce development and business development as established by the human resource investment council;

(5) To support the state's job training for economic development;

(6) Beginning January 1, 2001, two hundredths of one percent (0.02%) out of the twenty-one hundredths of one percent (0.21%) job development assessment paid pursuant to § 28-43-8.5 shall be used to support necessary core services in the unemployment insurance and employment services programs operated by the department of labor and training; and

(ii) Beginning January 1, 2011, two hundredths of one percent (0.02%) out of the fifty- one hundredths of one percent (0.51%) job development assessment paid pursuant to § 28-43-8.5 shall be used to support necessary core services in the unemployment insurance and employment services programs operated by the department of labor and training; and

(7) Beginning January 1, 2011, three tenths of one percent (0.3%) out of the fifty-one hundredths of one percent (0.51%) job development assessment paid pursuant to § 28-43.8.5 shall be deposited into a restricted receipt account to be used solely to pay the principal and/or interest due on Title XII advances received from the federal government in accordance with the provisions of Section 1201 of the Social Security Act; provided, however, that if the federal Title XII loans are repaid through a state revenue bond or other financing mechanism, then these funds may also be used to pay the principal and/or interest that accrues on that debt.

(b) The general treasurer shall pay all vouchers duly drawn by the council upon the fund, in any amounts and in any manner that the council may prescribe. Vouchers so drawn upon the fund shall be referred to the controller within the department of administration. Upon receipt of those vouchers, the controller shall immediately record and sign them and shall promptly transfer those signed vouchers to the general treasurer. Those expenditures shall be used solely for the purposes specified in this section and its balance shall not lapse at any time but shall remain continuously available for expenditures consistent with this section. The general assembly shall annually appropriate the funds contained in the fund for the use of the human resource investment council and, in addition, for the use of the department of labor and training effective July 1, 2000, and for the payment of the principal and interest due on federal Title XII loans beginning July 1, 2011; provided, however, that if the federal Title XII loans are repaid through a state revenue bond or other financing mechanism, then the funds may also be used to pay the principal and/or interest that accrues on that debt.

History of Section.
(P.L. 1988, ch. 240, § 1; P.L. 1992, ch. 133, art. 68, § 1; P.L. 1994, ch. 15, § 1; P.L. 2000, ch. 109, § 39; P.L. 2000, ch. 383, § 1; P.L. 2001, ch. 1, § 1; P.L. 2010, ch. 23, art. 22, § 4.)



Chapter 28-42-85 - Job development fund  Treasurer  Bond  Investments.

§ 28-42-85 Job development fund  Treasurer  Bond  Investments.  (a) The general treasurer shall be custodian and treasurer of the job development fund. The general treasurer shall have custody of all moneys belonging to the fund. The general treasurer shall have custody of all moneys belonging to the fund and not otherwise held, deposited, or invested pursuant to chapters 42  44 of this title, and chapter 102 of title 42.

(b) The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in an amount specified by the governor. All premiums upon the bond required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid from the moneys in the employment security administration account. The general treasurer shall deposit the moneys in his or her custody subject to chapters 42  44 of this title, and chapter 102 of title 42.

(c) The general treasurer, as custodian of the fund, shall hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the governor in accordance with chapters 42  44 of this title, and chapter 102 of title 42. Those moneys shall be invested in the classes of securities legal for investment of public moneys of this state, and the investment shall at all times be so made that all assets of the fund shall always be readily convertible into cash when needed for the expenditures specified in § 28-42-84. All investment earnings derived from job development fund balances shall be deposited into a restricted receipt account within the general fund and shall be exempt from the provisions of § 35-4-27.

History of Section.
(P.L. 1988, ch. 240, § 1; P.L. 2000, ch. 55, art. 21, § 7.)



Chapter 28-42-86 - Employment security reemployment fund  Legislative findings.

§ 28-42-86 Employment security reemployment fund  Legislative findings.  Whereas, improvements in the standard of living for unemployed Rhode Islanders by facilitating their return to work is one of the top priorities of state government; and

Whereas, the state's low unemployment rate has made it increasingly difficult for employers to find qualified workers to fill their job openings; and

Whereas, the federal government has failed to provide sufficient resources for the state to provide the level of services needed to alleviate these problems; and

Whereas, other states have had success with targeted job matching programs and intensive reemployment services; and

Whereas, such programs can help employers fill job openings more rapidly, accelerate the claimant's return to work, reduce unemployment costs, and strengthen the state's economy as a result;

Now, therefore, the general assembly declares that the department of labor and training shall institute a pilot research and demonstration rapid reemployment program. The program shall to include an automated job matching system to match employer job orders with qualified unemployed individuals and an intensive reemployment services project to help those who are not job ready. The reemployment services may include, but not be limited to, focused job search strategies for individuals, resume preparation assistance, job development, interview preparation workshops, and continued job matching and referral.

History of Section.
(P.L. 2000, ch. 382, § 1.)



Chapter 28-42-87 - Employment security reemployment fund  Establishment  Sources.

§ 28-42-87 Employment security reemployment fund  Establishment  Sources.  (a) There is created the employment security reemployment fund, to be administered by the department of labor and training, without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(i) All payments received from employers and paid pursuant to § 28-43-8.6;

(ii) All other moneys paid into and received by the fund;

(iii) Property and securities acquired by and through the use of moneys belonging to the fund; and

(iv) Interest earned upon moneys belonging to the fund.

(2) All moneys in the employment security reemployment fund shall be mingled and undivided.

(b) All moneys received by the director for the employment security reemployment fund shall, upon receipt, be deposited by the director in a clearance account in a bank in this state.

History of Section.
(P.L. 2000, ch. 382, § 1.)



Chapter 28-42-88 - Employment security reemployment fund  Disbursements  Unexpended balance.

§ 28-42-88 Employment security reemployment fund  Disbursements  Unexpended balance.  (a) The moneys in the employment security reemployment fund shall be used for the following purposes:

(1) To make refunds of contributions erroneously collected and deposited in the fund;

(2) To pay any administrative expenses incurred by the department of labor and training associated with the collection of the contributions for employers paid pursuant to § 28-43-8.6, and any other administrative expenses associated with the maintenance of the fund, including the payment of all premiums upon bonds required pursuant to § 28-42-89; and

(3) To pay any administrative expenses incurred by the department of labor and training to implement and operate a three-year pilot research and demonstration rapid reemployment program.

(b) The general treasurer shall pay all vouchers duly drawn by the director upon the fund, in any amounts and in any manner that the director may prescribe. Vouchers so drawn upon the fund shall be referred to the controller within the department of administration. Upon receipt of those vouchers, the controller shall immediately record and sign them and shall promptly transfer those signed vouchers to the general treasurer. Those expenditures shall be used solely for the purposes specified in this section and its balance shall not lapse at any time but shall remain continuously available for expenditures consistent with this section. Effective July 1, 2000 and thereafter, the general assembly shall annually appropriate the funds contained in the fund for the use of the department of labor and training.

History of Section.
(P.L. 2000, ch. 382, § 1; P.L. 2001, ch. 1, § 1.)



Chapter 28-42-89 - Employment security reemployment fund  Treasurer  Bond  Investments.

§ 28-42-89 Employment security reemployment fund  Treasurer  Bond  Investments.  (a) The general treasurer shall be custodian and treasurer of the employment security reemployment fund. The general treasurer shall have custody of all moneys belonging to the fund and not otherwise held, deposited, or invested pursuant to chapters 42  44 of this title.

(b) The general treasurer shall give bond conditioned on the faithful performance of his or her duties as custodian and treasurer of the fund, in a form prescribed by statute and approved by the attorney general, and in amount specified by the governor. All premiums upon the bond required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall be paid from the moneys in the employment security administration account. The general treasurer shall deposit the moneys in his or her custody subject to chapters 42  44 of this title.

(c) The general treasurer, as custodian of the fund, shall hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the governor in accordance with chapters 42  44 of this title. Those moneys shall be invested in the classes of securities legal for investment of public moneys of this state, and the investment shall at all times be so made that all assets of the fund shall always be readily convertible into cash when needed for the expenditures specified in § 28-42-88.

History of Section.
(P.L. 2000, ch. 382, § 1.)






Chapter 28-43 - Employment Security  Contributions

Chapter 28-43-1 - Definitions.

§ 28-43-1 Definitions.  The following words and phrases as used in this chapter have the following meanings, unless the context clearly requires otherwise:

(1) "Balancing account" means a book account to be established within the employment security fund, the initial balance of which shall be established by the director as of September 30, 1979, by transferring the balance of the solvency account on that date to the balancing account.

(2) "Computation date" means September 30 of each year.

(3) "Eligible employer" means an employer who has had three (3) consecutive experience years during each of which contributions have been credited to his account and benefits have been chargeable to this account.

(4) "Employer's account" means a separate account to be established within the employment security fund by the director as of September 30, 1958, for each employer subject to chapters 42  44 of this title out of the money remaining in that fund after the solvency account has been established in the fund, by crediting to each employer an initial credit balance bearing the same relation to the total fund balance so distributed, as his or her tax contributions to the fund during the period beginning October 1, 1955 and ending on September 30, 1958 have to aggregate tax contributions paid by all employers during the same period; provided, that nothing contained in this section shall be construed to grant to any employer prior claim or rights to the amount contributed by him or her to the fund.

(5) "Experience rate" means the contribution rate assigned to an employer's account under whichever is applicable of schedules A  I in § 28-43-8.

(6) "Experience year" means the period of twelve (12) consecutive calendar months ending September 30 of each year.

(7) "Most recent employer" means the last base period employer from whom an individual was separated from employment and for whom the individual worked for at least four (4) weeks, and in each of those four (4) weeks had earnings of at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title.

(8) "Reserve percentage" means, in relation to an employer's account, the net balance of that account on a computation date stated as a percentage of the employer's twelve (12) month average taxable payroll for the last thirty-six (36) months ended on the immediately preceding June 30.

(9) "Reserve ratio of fund" means the ratio which the total amount available for the payment of benefits in the employment security fund on September 30, 1979, or any computation date thereafter, minus any outstanding federal loan balance, bears to the aggregate of all total payrolls subject to this chapter paid during the twelve (12) month period ending on the immediately preceding June 30, or the twelve (12) month average of all total payrolls during the thirty-six (36) month period ending on that June 30, whichever percentage figure is smaller.

(10) "Taxable payroll" means, for the purpose of this chapter, the total of all wages as defined in § 28-42-3(28).

(11) "Tax year" means the calendar year.

(12) "Total payroll" means, for the purpose of this chapter, the total of all wages paid by all employers who are required to pay contributions under the provisions of chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1955, ch. 3551, § 1; G.L. 1956, § 28-43-1; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1965, ch. 201, § 2; P.L. 1968, ch. 291, § 1; P.L. 1971, ch. 94, § 8; P.L. 1979, ch. 108, § 2; P.L. 1985, ch. 372, § 1; P.L. 1993, ch. 305, § 1; P.L. 1998, ch. 369, § 2; P.L. 1998, ch. 401, § 2.)



Chapter 28-43-2 - Balancing account  Credits and charges.

§ 28-43-2 Balancing account  Credits and charges.  Subsequent to the establishment of the balancing account as set forth in § 28-43-1(1), the credits and charges to that account shall be determined by the director as follows:

(1) Credits to the balancing account:

(i) All interest earnings received by the fund;

(ii) All transfers to the credit of the account of this state in the unemployment trust fund under 42 U.S.C. § 903(a);

(iii) Any plus balance remaining to the credit of an employer's account after he or she has ceased to be subject to chapters 42  44 of this title;

(iv) The entire amount credited to the balancing account under § 28-43-9 relating to the balancing rate;

(v) An amount equal to the amount of any restitution by an employee of benefits, whether that restitution is in cash or in the form of offset against benefits otherwise due, when that restitution is made;

(vi) Any deposits made by employers in connection with an appeal under § 28-44-39, which are not returnable;

(vii) The amount reimbursed or advanced to this state as the federal share of extended benefits paid to individuals under the provisions of § 28-44-62; and

(viii) The amount reimbursed to this state in accordance with the provisions of § 121 of United States P.L. 94-566.

(2) Charges to the balancing account:

(i) Any minus balance of an employer's account after he or she has ceased to be subject to this title, together with an amount equal to benefits subsequently paid based on wages reported by that employer;

(ii) Any disbursements from the fund that are not chargeable to employer accounts;

(iii) Any benefit payments paid to a claimant and charged to an employer's account after a hearing in which the employer appeared and contested the award which is subsequently finally disallowed on appeal, which charges to the employer's account shall be cancelled;

(iv) Any benefit payments based on determinations by the administrative agencies of other states;

(v) Dependent's allowances not otherwise chargeable to an employer's account paid under § 28-44-6 for benefit years beginning subsequent to September 30, 1985;

(vi) Benefits not chargeable to any individual employer's account;

(vii) Any benefit payments paid to an individual who has left his or her employment for reasons which have been determined not to have been connected with the employment; provided, that the benefits paid to an individual who leaves work pursuant to a retirement plan, system, or program in accordance with the provisions of § 28-44-17 of this title shall be charged in accordance with the provisions of § 28-43-3(2)(ii);

(viii) Any benefits paid for benefit years beginning subsequent to September 30, 1985 to an individual in accordance with the provisions of § 28-44-62, and not otherwise chargeable to an employer's account;

(ix) The foregoing charges to the balancing account shall be limited to benefits paid based on service with an employer required to pay contributions under the provisions of chapters 42  44 of this title.

(x) Any benefits paid for benefit years beginning subsequent to July 7, 1996 to an individual unemployed as a result of physical damage to the real property at the employer's usual place of business caused by severe weather conditions, including, but not limited to, hurricanes, snowstorms, ice storms or flooding, or fire except where caused by the employer.

History of Section.
(G.L. 1956, § 28-43-2; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1961, ch. 58, § 1; P.L. 1965, ch. 201, § 2; P.L. 1970 (s.s.), ch. 328, § 2; P.L. 1972, ch. 143, § 2; P.L. 1972 (s.s.), ch. 293, § 2; P.L. 1977, ch. 92, § 10; P.L. 1979, ch. 108, § 3; P.L. 1984, ch. 130, § 1; P.L. 1984 (s.s.), ch. 450, § 4; P.L. 1985, ch. 150, § 38; P.L. 1985, ch. 282, § 6; P.L. 1985, ch. 372, § 1; P.L. 1986, ch. 17, § 8; P.L. 1986, ch. 409, § 8; P.L. 1996, ch. 331, § 1; P.L. 1997, ch. 33, § 1; P.L. 2001, ch. 86, § 91.)



Chapter 28-43-3 - Employer's accounts  Credits and charges.

§ 28-43-3 Employer's accounts  Credits and charges.  Subsequent to the establishment of a separate employer's account for each employer subject to chapters 42  44 of this title as set forth in § 28-43-1(4), the credits and charges to each employer's account, exclusive of the state of Rhode Island, its political subdivisions, and their instrumentalities, shall be determined as follows:

(1) Credits to each employer's account:

(i) After the September 30, 1958 computation date all contributions required under § 28-43-8 and paid by each employer.

(ii) All surcharges required and paid under § 28-43-4.

(2) Charges to each employer's account:

(i) Refunds of overpayments under § 28-43-13, as of the date refunded;

(ii) For benefit years beginning subsequent to September 30, 1993, an amount equal to the benefits provided in §§ 28-44-6(a) and (b), 28-44-7, and 28-44-8, and paid to each individual with respect to a benefit year, as of the date paid. Those benefits shall be charged to the account of the most recent base period employer, as defined in § 28-43-1(7); provided, that if a claimant works for two (2) or more employers concurrently, either full-time or part-time, and becomes unemployed on the same day from more than one employer, any benefits paid as a result of the unemployment shall be charged to the employers' accounts proportionately based upon the ratio of base period wages paid by each employer to the total base period wages paid by the concurrent employers from whom the claimant became separated from employment. No charge for benefits paid under § 28-44-7 shall be made against the account of any employer who shows to the satisfaction of the director that he or she has continued to employ the individual during the weeks of his or her claim to the same extent that he or she had employed him or her during that individual's base period, and those benefits, if not chargeable to the most recent base period employer, shall be charged to the balancing account.

(iii) If any base period employer, whether or not he or she was the most recent, shows to the satisfaction of the director that the individual who is in receipt of benefits became separated from his or her last employment with that employer for reasons which did result or would have resulted in a disqualification under § 28-44-17 or 28-44-18 had that base period employer been his or her most recent, those benefits shall be charged to the balancing account.

(iv) The entire amount charged to the employer's account under § 28-43-9 relating to the balancing rate.

(v) Whenever the provisions in this section specify that an employer's account shall not be charged, that non-charging shall be limited to benefits paid based on service with an employer required to pay contributions under the provisions of chapters 42  44 of this title.

(vi) An amount equal to the benefits provided in § 28-44-62 and paid to each individual with respect to a benefit year as of the date paid minus the proportionate share of those benefits for which the state has been or will be reimbursed by the federal government. The federal share of any payments shall be charged to the balancing account and federal reimbursements shall be credited to the balancing account.

(vii) Whenever any benefits are paid for benefit years beginning subsequent to July 7, 1996 to an individual unemployed as a result of physical damage to the real property at the employer's usual place of business caused by severe weather conditions, including, but not limited to, hurricanes, snowstorms, ice storms or flooding, or fire except where caused by the employer, those benefits shall be charged to the balancing account.

History of Section.
(P.L. 1936, ch. 2333, § 5; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-11; G.L. 1956, § 28-43-3; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1961, ch. 57, § 1; P.L. 1962, ch. 26, § 1; P.L. 1965, ch. 201, § 2; P.L. 1975, ch. 22, § 1; P.L. 1977, ch. 92, § 11; P.L. 1979, ch. 108, § 4; P.L. 1984, ch. 142, art. 3, § 4; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 194, § 2; P.L. 1985, ch. 372, § 1; P.L. 1993, ch. 305, § 1; P.L. 1996, ch. 331, § 1; P.L. 1997, ch. 33, § 1; P.L. 1998, ch. 369, § 2; P.L. 1998, ch. 401, § 2.)



Chapter 28-43-4 - Statement of condition of employment security and balancing account.

§ 28-43-4 Statement of condition of employment security and balancing account.  The director shall publish once a year a statement of the condition of the employment security fund, the reserve ratio, and the balancing account for each twelve (12) month period ending on September 30.

History of Section.
(P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1979, ch. 108, § 5.)



Chapter 28-43-5 - Employer's account  Statement of balance, credits, and charges.

§ 28-43-5 Employer's account  Statement of balance, credits, and charges.  (a) The director shall furnish to each employer not later than April 1 an annual statement showing the employer's account balance together with the total credits and charges made during the experience year ending on the computation date.

(b) That statement is the director's determination and is binding on the employer unless an appeal is duly filed within fifteen (15) days of its mailing. All appeals shall follow the provisions of § 28-43-13.

History of Section.
(P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1995, ch. 323, § 18.)



Chapter 28-43-6 - Notification of benefit payments to employers.

§ 28-43-6 Notification of benefit payments to employers.  (a) Within thirty (30) days after the end of each calendar quarter, or more frequently if deemed necessary, the director shall furnish to each employer who is charged for benefits paid to claimants under this title during that quarter a notice which shall contain at least the following information:

(1) The name and social security number of the payee;

(2) The amount paid;

(3) The date on which that payment was made;

(4) The calendar week for which that payment is made; and

(5) The name of the chargeable employer and his or her registered account number.

(b) That notification to an employer shall constitute the director's determination and shall be binding upon the employer unless an appeal is duly filed within fifteen (15) days of its mailing.

History of Section.
(P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1961, ch. 56, § 1.)



Chapter 28-43-7 - Taxable wage base.

§ 28-43-7 Taxable wage base.  (a) The taxable wage base under this chapter for the tax year beginning January 1, 1999, and ending with the tax year 2011 shall be:

(1) Twelve thousand dollars ($12,000) if the amount of the employment security fund, not including any federal disbursements made to the states pursuant to 42 U.S.C. § 1103, is more than two hundred twenty-five million dollars ($225,000,000);

(2) Fourteen thousand dollars ($14,000) if the amount of the employment security fund is more than one hundred seventy-five million dollars ($175,000,000) but less than or equal to two hundred twenty-five million dollars ($225,000,000);

(3) Sixteen thousand dollars ($16,000) if the amount of the employment security fund is more than one hundred twenty-five million dollars ($125,000,000) but less than or equal to one hundred seventy-five million dollars ($175,000,000);

(4) Eighteen thousand dollars ($18,000) if the amount of the employment security fund is less or equal to than one hundred twenty-five million dollars ($125,000,000) but more than seventy-five million dollars ($75,000,000); or

(5) Nineteen thousand dollars ($19,000) if the amount of the employment security is less than or equal to seventy-five million ($75,000,000).

(b) The taxable wage base under this chapter for the tax year beginning January 1, 2012, and all subsequent tax years, shall be equal to forty- six and one-half percent (46.5%) of the average annual wage in covered employment during the calendar year immediately preceding the computation date for the effective tax year; the computed figure shall be rounded upward to the next higher even multiple of two hundred dollars ($200). That taxable wage base shall be computed as follows: On September 30, 2011, and each September 30 thereafter, the total annual wages paid to individuals in covered employment for the preceding calendar year by all employers who are required to pay contributions under the provisions of chapters 42  44 of this title, shall be divided by the monthly average number of individuals in covered employment during the preceding calendar year, and the quotient shall be multiplied by four hundred sixty-five thousandths (.465). If the result thus obtained is not an even multiple of two hundred dollars ($200), it shall be rounded upward to the next higher even multiple of two hundred dollars ($200). That taxable wage base shall be effective for the tax year immediately following the computation date.

(c) Notwithstanding the above, the taxable wage base for employers with reserve account percentages of negative twenty-four (-24.00) or less for the tax years beginning January 1, 2012, and thereafter, shall be one thousand five hundred dollars ($1,500) above the taxable wage base computed for all other employers under subsection (b) of this section.

History of Section.
(P.L. 1979, ch. 108, § 6; P.L. 1998, ch. 369, § 2; P.L. 1998, ch. 401, § 2; P.L. 2003, ch. 108, § 1; P.L. 2003, ch. 109, § 1; P.L. 2011, ch. 151, art. 4, § 1.)



Chapter 28-43-7.1 - Determination of employer's total taxable wages.

§ 28-43-7.1 Determination of employer's total taxable wages.  For the purpose of determining each employer's experience rate for the next succeeding calendar year, the director shall not later than October 31 of each year determine each employer's total taxable wages paid during the twelve (12) month period ended on June 30, next preceding. If it is found that any employer has not reported his or her taxable wages for any quarter pertinent to that determination, the total amount of taxable wages for that quarter shall be estimated by the director according to prescribed regulations.

History of Section.
(G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-43-7; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1979, ch. 108, § 6.)



Chapter 28-43-8 - Experience rates  Tables.

§ 28-43-8 Experience rates  Tables.  (a) Whenever, as of September 30, 1987, or any subsequent computation date, the amount in the employment security fund available for benefits is six and four tenths percent (6.4%) or more of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule A in this subsection.

(2) Whenever, as of September 30, 1987, or any subsequent computation date, the amount in the employment security fund available for benefits is six and one-tenth percent (6.1%) but less than six and four-tenths (6.4%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule B in this subsection.

(3) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is five and eight-tenths percent (5.8%) but less than six and one-tenth (6.1%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule C in this subsection.

(4) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is five and three-tenths percent (5.3%) but less than five and eight-tenths (5.8%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule D in this subsection.

(5) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is four and seven-tenths percent (4.7%) but less than five and three-tenths (5.3%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule E in this subsection.

(6) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is three and six-tenths percent (3.6%) but less than four and seven-tenths (4.7%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule F in this subsection.

(7) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is three percent (3%) but less than three and six-tenths (3.6%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule G in this subsection.

(8) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is two and seventy five hundredths percent (2.75%) but less than 3 percent (3%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule H in this subsection.

(9) Whenever, as of September 30, 1987, or any subsequent computation date the amount in the employment security fund available for benefits is less than two and seventy five hundredths percent (2.75%) of total payrolls as determined in § 28-43-1(9), an experience rate for each eligible employer for the immediately following calendar year shall be determined in accordance with schedule I in this subsection.

(10) [Deleted by P.L. 2010, ch. 23, art. 22, § 3].

=ig;riemployersaccountrevper

(b) The contribution rate for each employer for a given calendar year shall be determined and the employer notified of it not later than April 1 next succeeding each computation date. That determination shall be binding unless an appeal is taken in accordance with provisions of § 28-43-13.

History of Section.
(P.L. 1936, ch. 2333, § 5; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2367, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, §§ 28-43-2, 28-43-5, 28-43-6, 28-43-9; G.L. 1956, § 28-43-8; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1965, ch. 201, § 2; P.L. 1968, ch. 291, § 2; P.L. 1970, ch. 165, § 2; P.L. 1971, ch. 94, § 8; P.L. 1979, ch. 108, § 6; P.L. 1984, ch. 130, § 2; P.L. 1984 (s.s.), ch. 450, § 4; P.L. 1985, ch. 372, § 1; P.L. 1987, ch. 493, § 1; P.L. 1997, ch. 33, § 1; P.L. 1998, ch. 369, § 2; P.L. 1998, ch. 401, § 2; P.L. 2009, ch. 68, art. 8, § 3; P.L. 2010, ch. 23, art. 22, § 3.)



Chapter 28-43-8.1 - Time and manner of payment of employer contributions.

§ 28-43-8.1 Time and manner of payment of employer contributions.  Contributions required under this chapter for each year shall be paid by each employer in the manner and at the times that the director may prescribe.

History of Section.
(P.L. 1936, ch. 2333, § 5; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-3; G.L. 1956, § 28-43-8.1; P.L. 1958 (s.s.), ch. 213, § 1.)



Chapter 28-43-8.3 - Rate where no experience.

§ 28-43-8.3 Rate where no experience.  Notwithstanding any inconsistent provisions of chapters 42  44 of this title, each employer who has not been subject to this chapter for a sufficient period of time to be eligible for any experience rate under this chapter shall pay contributions at a rate not exceeding four and two tenths percent (4.2%) that is the higher of one percent (1%) or the state's five (5) year benefit cost rate for employers not eligible for any experience rate under this chapter. For the purposes of this section, the state's five (5) year benefit cost rate for employers not eligible for any experience rate under this chapter shall be computed annually and shall be derived by dividing the total dollar amount of benefits charged to employers not eligible for any experience rate under chapters 42  44 of this title during the five (5) consecutive experience years immediately preceding the computation year by the total dollar amount of wages paid by employers not eligible for any experience rate under this chapter and subject to contributions under chapters 42  44 of this title during the same period.

History of Section.
(P.L. 1971, ch. 94, § 8; P.L. 1979, ch. 108, § 6; P.L. 1997, ch. 34, § 1.)



Chapter 28-43-8.5 - Job development assessment.

§ 28-43-8.5 Job development assessment.  For the tax year 2011 and subsequent tax years each employer subject to this chapter shall be required to pay a job development assessment of fifty-one hundredths of one percent (0.51%) of that employer's taxable payroll, in addition to any other payment which that employer is required to make under any other provision of this chapter; provided, that the assessment shall not be considered as part of the individual employer's contribution rate for the purpose of determining the individual employer's balancing charge pursuant to § 28-43-9. The tax rate for all employers subject to the contribution provisions of chapters 42  44 of this title shall be reduced by twenty-one hundredths of one percent (0.21%).

History of Section.
(P.L. 1988, ch. 240, § 3; P.L. 1993, ch. 296, § 2; P.L. 1994, ch. 15, § 2; P.L. 1998, ch. 369, § 2; P.L. 1998, ch. 401, § 2; P.L. 2000, ch. 383, § 2; P.L. 2010, ch. 23, art. 22, § 3.)



Chapter 28-43-8.6 - Employment security reemployment assessment.

§ 28-43-8.6 Employment security reemployment assessment.  For the tax years 2001, 2002 and 2003 each employer subject to this chapter shall be required to pay an employment security reemployment assessment of three hundredths of one percent (0.03%) of that employer's taxable payroll, in addition to any other payment which that employer is required to make under any other provision of this chapter. The assessment shall not be considered as part of the individual employer's contribution rate for the purpose of determining the individual employer's balancing charge pursuant to § 28-43-9. The tax rate for all employers subject to the contribution provisions of chapters 42  44 of this title shall be reduced by three hundredths of one percent (0.03%).

History of Section.
(P.L. 2000, ch. 382, § 2.)



Chapter 28-43-9 - Balancing rate.

§ 28-43-9 Balancing rate.  (a) As of September 30, 1988 and on each subsequent computation date, the director shall determine the balancing rate percentage to be effective for the immediately following tax year in accordance with the Balancing Rate Schedule in this subsection. The director shall charge to the employer's account and credit to the balancing account in any manner and at any times, quarterly or otherwise, that the director shall prescribe, an amount obtained by multiplying the employer's taxable wages for the calendar year immediately following the computation date, or any one or more quarters of that calendar year, by the product of the individual employer's contribution rate for that calendar year and balancing rate percentage corresponding to the tax schedule in effect for the calendar year in accordance with the balancing rate schedule in this subsection:

Balancing Rate Schedule

SEE THE BOOK FOR THE PROPER TABLE.

(b) Notwithstanding any other provisions of this section, if the balance in the balancing account as of the computation date is greater than or equal to zero (0), then no balance charge shall be made against employer accounts for the immediately following tax year.

(c) Contributions required pursuant to any balancing percentage rate shall not be in addition to other contributions required by chapters 42  44 of this title.

History of Section.
(P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1965, ch. 201, § 2; P.L. 1968, ch. 291, § 3; P.L. 1979, ch. 108, § 6; P.L. 1985, ch. 372, § 1; P.L. 1988, ch. 315, § 1.)



Chapter 28-43-10 - Application of predecessor's payroll record to successor employer.

§ 28-43-10 Application of predecessor's payroll record to successor employer.  (a) Whenever any employing unit in any manner succeeds to, or has succeeded to, or acquires, or has acquired, the organization, trade, separate establishment (provided separate payroll reports have been filed with the director for the separate establishment), or business, or substantially all the assets thereof, and whenever the successor was not prior to that acquisition an employing unit as that term is defined in § 28-42-3(16) of another which at the time of the acquisition was an employer subject to chapters 42  44 of this title, the predecessor employing unit shall be deemed to have relinquished all rights to have its prior payroll records, or in the case of a separate establishment the prior payroll records of the establishment, used for the purpose of determining experience rates of employer contributions for that predecessor, and the director shall use those prior payroll records for the purpose of determining experience rates of employer contributions for that successor. That successor shall, if not already an employer prior to that acquisition, become an employer on the date of that acquisition, and for the purpose of determining experience rates of employer contributions the director shall hereafter consider those prior payroll records of the predecessor as the payroll records of the successor, and the successor shall assume the position of the predecessor or predecessors with respect to the payroll records of the predecessor or predecessors as if there had been no change in the ownership of the organization, trade, separate establishment, business, or assets. If the successor is an employer prior to the time of the transfer, it may continue to pay employer contributions at the rate applicable to it from the date the transfer occurred until the end of the then current tax year, or it may elect to pay at the rate applicable to its predecessor for the balance of that year. If the successor is not an employer prior to the time of the transfer, it shall pay employer contributions at the rate applicable to the predecessor or, if more than one and the same rate is applicable to both, the rate applicable to the predecessor or predecessors from the date the transfer occurred until the end of the then current tax year. If the successor is not an employer prior to the time of the transfer and simultaneously acquires the businesses of two (2) or more employers to whom different rates of employer contributions are applicable, it shall pay employer contributions at the highest rate applicable to those predecessors from the date transfers occurred until the end of the then current tax year.

(ii) In all cases the rate of employer contributions applicable to the successor for each tax year beginning with the tax year commencing next after the transfer shall be computed on the basis of the combined payroll records of the successor and of the predecessor or predecessors. A successor shall be deemed to be an eligible employer if its experience combined with that of its predecessors meets the requirements of § 28-43-1(3). As used in this section, "successor" means the employing unit to whom a transfer as provided in this section is made, and "predecessor" means the employer making the transfer and may, if the context so requires, be construed as referring only to the separate establishment transferred in case of the transfer of a separate establishment.

(2) A successor to any portion of the business of its predecessor shall have its rate determined based on its own unemployment experience combined with that portion of the predecessor's unemployment experience attributable to the share of the trade or business transferred to the successor in the following manner:

(i) The total payroll of the employees on the predecessor's payroll during the last completed calendar quarter prior to the date of the transfer who are also on the payroll of the successor when the transfer takes effect shall be divided by the predecessor's total payroll during the last completed calendar quarter prior to the date of the transfer, and that percentage shall be applied to the experience rating balances and payroll of the predecessor as of the end of the experience year used to determine the contribution rate for the tax year in effect at the date of transfer. The resulting amounts shall be subtracted from the experience rating balances and payroll of the predecessor. The predecessor's remaining experience rating balances and payroll shall be used to determine its contribution rate for the new tax year or for the remainder of the current tax year, whichever is applicable, effective on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter, then the new contribution rate shall take effect on the date of the transfer.

(ii) The balances subtracted from the predecessor's account in subsection (i) of this section, shall be combined with the experience rating balances and payroll of the successor as of the end of the experience year used to determine the contribution rate for the tax year in effect at the date of transfer. Those combined balances shall be used to determine the contribution rate for the successor for the new tax year or for the remainder of the current tax year, whichever is applicable, effective on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter then the new contribution rate shall take effect on the date of the transfer. For successors in business for less than one experience year, their contribution rate for the new tax year or for the remainder of the current tax year, whichever is applicable, shall be computed based on the transferred experience rating balances and payroll of the predecessor and shall take effect on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter then the new contribution rate shall take effect on the date of the transfer.

(b) Any determination of the director under this section shall be final unless an appeal from it is filed by the aggrieved party within fifteen (15) days from the date that notice is mailed to the last known address of that party. All appeals shall follow the provision of § 28-43-13.

History of Section.
(G.L. 1938, ch. 284, § 5; P.L. 1947, ch. 1923, art. 1, § 1; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-8; G.L. 1956, § 28-43-10; P.L. 1958 (s.s.), ch. 213, § 1; P.L. 1985, ch. 372, § 1.; P.L. 2005, ch. 290, § 1; P.L. 2005, ch. 306, § 1.)



Chapter 28-43-12 - Adjustments  Refund of overpayments.

§ 28-43-12 Adjustments  Refund of overpayments.  (a) If an employer makes application for refund or credit of any amount paid as contributions or interest under this title and the director determines that the amount or any portion of it was erroneously collected, the director shall, in his or her discretion, either allow a credit for it, or by voucher duly drawn by the director in an amount and in a manner that the director may prescribe, direct the general treasurer to pay the amount determined to be erroneously collected from the clearance account of the employment security fund or, in the event of an overpayment of interest, from the employment security interest fund. If, in the discretion of the director, a credit is to be allowed, that credit shall be applied against the payment or payments of contributions next due from the employer subsequent to the determination of the director. No refund or credit shall be allowed with respect to a payment as contributions or interest, unless an application for it is made in writing on or before whichever of the following dates is later: (1) one year from the date on which the payment was made; or (2) three (3) years from the last day of the period with respect to which the payment was made. For a like cause and within the same period a refund may be made, or a credit allowed, on the motion of the director. If the director determines that contributions or interest were erroneously paid to this state on wages insured under the employment security law of some other state or of the federal government, refund or adjustment of the payment may be made without interest, irrespective of the time limits provided in this section, on the submission of proof satisfactory to the director that contributions or interest on the wages have been paid to the other state or to the federal government. No interest shall be allowed or paid with respect to any refund. No refund or credit shall be allowed if the amount involved is less than one dollar ($1.00). Nothing in this title, or any part of it, shall be construed to authorize any refund or credit of money due and payable under the law and regulations in effect at the time the money was paid, except that refunds to federal instrumentalities may be made in accordance with the terms set forth in § 28-42-8(5).

(b) Whenever an employer who is liable to provisions of chapters 39  44 of this title does not report the correct amount of contributions, an assessment of additional contributions must be made within three (3) years, except in the case of fraud or intent to evade the provision of law, in which case the limitation does not apply.

History of Section.
(P.L. 1936, ch. 2333, § 5; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 5; P.L. 1939, ch. 670, § 3; impl. am. P.L. 1947, ch. 1923, art. 2, § 10; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, §§ 28-43-12, 28-43-13; G.L. 1956, § 28-43-12; P.L. 1958, ch. 187, § 1; P.L. 1962, ch. 24, § 1; P.L. 1985, ch. 282, § 7; P.L. 1998, ch. 234, § 2; P.L. 1998, ch. 334, § 2.)



Chapter 28-43-13 - Appeals to the board of review.

§ 28-43-13 Appeals to the board of review.  In the event that any application for refund or credit is denied, the director shall notify the applicant in writing of that decision. Unless the applicant, within fifteen (15) days after the notice of denial has been mailed to the applicant's last known address, files an appeal in writing with the board of review setting forth the grounds for that appeal, the denial shall be final. If an appeal is duly filed, the board of review shall then set a time and place to give the appellant an opportunity to show cause as to why the decision of the director should be changed. Following that hearing, the board of review shall as promptly as possible, notify the appellant and the director of its decision on the application. That decision shall become final unless the appellant or the director files an appeal to the sixth division of the district court in accordance with the provisions of §§ 28-44-51  28-44-55.

History of Section.
(P.L. 1936, ch. 2333, § 5; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 5; impl. am. P.L. 1947, ch. 1923, art. 2, § 10; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2275, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-14; G.L. 1956, § 28-43-13; P.L. 1958, ch. 187, § 1; P.L. 1976, ch. 140, § 10.)



Chapter 28-43-14 - Appeals to the board of review on other matters.

§ 28-43-14 Appeals to the board of review on other matters.  Any employer or person aggrieved by any decision of fact or law by the director with reference its or his or her status as an employer or as to whether services performed for it or him or her constitutes employment, or as to any other matter for which an appeal is not otherwise provided in chapters 42  44 of this title, may, within fifteen (15) days after notice of that decision has been mailed or otherwise delivered to it or him or her, appeal to the board of review, in writing, stating the grounds upon which that appeal is taken. Unless an appeal is duly filed within the time limit, the decision of the director shall be final. If any appeal is duly filed, the board of review shall then set a time and place to give the appellant an opportunity to show cause as to why the decision of the director should be changed. Following that hearing, the board of review shall, as promptly as possible, notify the appellant and the director of its decision on the appeal. That decision shall become final unless the appellant or the director files an appeal to the courts in accordance with the provisions of §§ 28-44-51  28-44-55.

History of Section.
(P.L. 1964, ch. 111, § 1; P.L. 1995, ch. 323, § 18.)



Chapter 28-43-15 - Interest on delinquent payments.

§ 28-43-15 Interest on delinquent payments.  Employers who fail to make payment of contributions as required by chapters 42  44 of this title or by the regulations adopted as prescribed shall be liable to the employment security interest fund for interest on the outstanding balance of those delinquent payments at the rate of one and one half percent (1.5%) per month from the date the payment became due until paid.

History of Section.
(P.L. 1936, ch. 2333, § 14; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 14; P.L. 1939, ch. 670, § 11; P.L. 1947, ch. 1923, art. 1, § 3; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-43-15; P.L. 1977, ch. 92, § 12; P.L. 1978, ch. 313, § 2; P.L. 1981, ch. 26, § 2; P.L. 1985, ch. 282, § 8.)



Chapter 28-43-16 - Priority of contributions in bankruptcy or judicial distribution of assets.

§ 28-43-16 Priority of contributions in bankruptcy or judicial distribution of assets.  In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, contribution payments then or subsequently due shall have the same priority given to wage claims of not more than one hundred dollars ($100) to each claimant, earned within six (6) months of the commencement of the proceeding. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition under the federal Bankruptcy Act, 11 U.S.C. § 101 et seq., contributions then or subsequently due shall be entitled to the priority as is provided in 11 U.S.C. § 507.

History of Section.
(P.L. 1936, ch. 2333, § 14; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 14; P.L. 1939, ch. 670, § 11; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-43-16; P.L. 1986, ch. 198, § 27.)



Chapter 28-43-17 - Determination of contributions without report by employer.

§ 28-43-17 Determination of contributions without report by employer.  If an employer for any reporting period fails to make any report used for the purpose of determining the amount of contributions payable under chapters 42  44 of this title at the time and in the manner required by the regulations adopted as prescribed or if those reports when filed are incorrect or insufficient, and the employer fails to file a corrected or sufficient report within twenty (20) days after the director has required the correction by written notice, the director shall determine on the basis of that information as the director may be able to obtain, the amount of contributions due from the employer, and the director shall give written notice to the employer of the amount of contributions so determined. That determination shall finally and irrevocably fix the amount of contributions due unless the employer shall, within twenty (20) days after the giving of that notice, apply to the board of review for a hearing, or unless the director on his or her own volition reduces the amount.

History of Section.
(G.L. 1938, ch. 284, § 14; P.L. 1939, ch. 670, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-17.)



Chapter 28-43-18 - Civil action to recover contributions.

§ 28-43-18 Civil action to recover contributions.  If any employer fails to make any payment of contributions or interest on them at the time and in the manner required by the regulations adopted as prescribed, the amount of contributions due shall be collected by civil action. All civil actions shall be instituted in the name of the director, and he or she shall be exempt from giving any surety for costs. Civil actions brought under this section to collect contributions or interest on them shall be heard by the court having jurisdiction at the earliest possible date, and shall be entitled to preference upon the calendar of the court over all other civil actions, except petitions for a judicial review under chapters 42  44 of this title.

History of Section.
(P.L. 1936, ch. 2333, § 14; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 14; P.L. 1939, ch. 670, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-18; P.L. 1985, ch. 150, § 38.)



Chapter 28-43-19 - Representation of director in civil actions.

§ 28-43-19 Representation of director in civil actions.  In any civil action brought to enforce the provisions of chapters 42  44 of this title, the director may be represented by any qualified attorney whom the director has designated and employed for this purpose, or at the director's request, by the attorney general.

History of Section.
(G.L. 1938, ch. 284, § 14; P.L. 1939, ch. 670, § 11; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-43-19.)



Chapter 28-43-20 - Contributions as debt to state  Lien on real estate.

§ 28-43-20 Contributions as debt to state  Lien on real estate.  (a) The amount of any contributions, interest, and penalties imposed upon any employer under the provisions of this chapter shall be a debt due from that employer to the state, shall be recoverable at law in the same manner as other debts, and shall until collected constitute a lien upon all the real property of that employer located in this state. That lien shall take precedence over any other lien or encumbrance on that property except as subsequently provided. The director may file a notice of that tax lien with the records of land evidence for the city or town where that property is located and it shall be the duty of the recorder of deeds or the city or town clerk having custody of those records to receive, file, and index that notice under the name of the employer. Notwithstanding any of the preceding provisions of this section to the contrary, the lien imposed by this section shall not be valid with respect to property in any city or town as against any bona fide purchaser, mortgagee, or lessee whose interest in that real property appears of record in the city or town prior to the time of filing of the notice of tax lien in that city or town.

(b) The notice of the filed tax lien shall be in writing, shall contain the name and last known address of the employer, and shall state that the employer is indebted to the state of Rhode Island under this chapter for which the director claims a lien; that notice need not describe the employer's property, or specify the amount of taxes owed, or the period of time covered by the delinquency. When a notice is filed in a city or town by the director, it shall, unless sooner discharged or released, also apply to property in the same city or town subsequently acquired by the employer during a period of six (6) years from the date of filing, and that filing need not be repeated for each successive delinquency of the employer. The notice shall expire six (6) years from the date of filing unless renewed by again filing a notice on or before that expiration date. The director shall discharge or release the notice of lien when the employer is no longer delinquent in the payment of any contributions, interest, or penalties, whether incurred prior or subsequent to the date of filing of the notice, or upon request, following the expiration of the statutory lien period, as set forth in this subsection.

(c) For the filing of a notice of lien or for its discharge, the recorder of deeds or the city or town clerk shall be paid out of any money appropriated for expenses, a fee of four dollars ($4.00) for a completed entry.

(d) The authority granted to the director to file a notice of lien shall not be held to repeal or amend in any other respect the provisions of § 28-42-38.

History of Section.
(G.L. 1938, ch. 284, § 14; P.L. 1956, ch. 3665, § 1; G.L. 1956, § 28-43-20; P.L. 1958, ch. 184, § 1; P.L. 1985, ch. 280, § 1.)



Chapter 28-43-21 - Notice of transfer of business  Contributions due immediately.

§ 28-43-21 Notice of transfer of business  Contributions due immediately.  The sale or transfer by any employer other than receivers, assignees under a voluntary assignment for the benefit of creditors, trustees in bankruptcy, or public officers acting under judicial process, of the major part in value of the assets of that employer otherwise than in the ordinary course of trade and the regular and usual prosecution of that employer's business shall be fraudulent and void as against the state, unless that employer, at least five (5) days before the sale or transfer, notifies the director of the proposed sale or transfer and of the price, terms, and conditions of the sale and of the character and location of those assets. Whenever that employer makes the sale or transfer, all contributions imposed by this chapter shall be paid at the time when the director is notified, or, if he or she is not notified, at the time when he or she should have been notified.

History of Section.
(G.L. 1938, ch. 284, § 14; P.L. 1956, ch. 3665, § 1; G.L. 1956, § 28-43-21; P.L. 1958, ch. 184, § 1; P.L. 1985, ch. 280, § 1.)



Chapter 28-43-22 - Collection powers  Surety bond to pay.

§ 28-43-22 Collection powers  Surety bond to pay.  (a) The director shall have for the collection of contributions imposed by this chapter all powers as are prescribed for collection of contributions in this title. The director may require any employer subject to the taxes imposed by this chapter to file with the director a bond, issued by a surety company authorized to transact business in this state, in any amount that the director may fix, to secure the payment of the contributions, penalties, and interest due or which may become due from that employer.

(b) The director may require the employer to deposit with the general treasurer a bond by way of cash or other security satisfactory to the director in an amount to be determined by the director, but not greater than an amount equal to double the amount of the estimated tax that would normally be due from the employer each month under this chapter, but in no case shall the deposit be less than one hundred dollars ($100).

(2) Where an employer who has deposited a bond with the general treasurer under subdivision (1) of this subsection has failed to collect or remit contributions in accordance with this chapter, the director may, upon giving written notice to the employer by registered mail or personal service, apply the bond in whole or in part to the amount that should have been collected, remitted, or paid by the employer.

History of Section.
(G.L. 1938, ch. 284, § 14; P.L. 1956, ch. 3665, § 1; G.L. 1956, § 28-43-22; P.L. 1958, ch. 184, § 1; P.L. 1985, ch. 280, § 3.)



Chapter 28-43-24 - Contributions payable by governmental entities.

§ 28-43-24 Contributions payable by governmental entities.  (a) In lieu of contributions required by employers under chapters 42  44 of this title, a governmental entity as defined in § 28-42-3(21) may elect to pay to the director for the employment security fund an amount equal to the amount of regular benefits and of one-half ( 1/2) of the extended benefits paid that are attributable to service in the employ of the governmental entity for weeks of unemployment which begin during the effective period of that election in accordance with the provisions of § 28-43-29; provided, that for weeks of unemployment beginning on or after January 1, 1979, governmental entities which have elected reimbursement shall be responsible for reimbursing the fund for the full amount of extended benefits that are attributable to service in the employ of that governmental entity.

(b) If a governmental entity elects to reimburse the fund, reimbursement payments shall be made in accordance with the provisions of § 28-43-30 and the allocation of benefit costs shall be made in accordance with provisions of § 28-43-31.

(c) If a governmental entity does not elect to reimburse the fund, it shall be required to pay contributions as provided in chapters 42  44 of this title.

History of Section.
(G.L.1938, ch. 284, § 23; P.L. 1955, ch. 3428, § 1; G.L. 1956, § 28-43-24; P.L. 1961, ch. 57, § 2; P.L. 1971, ch. 94, § 8; P.L. 1977, ch. 92, § 13; P.L. 2001, ch. 86, § 91.)



Chapter 28-43-28 - Waiver of contributions and interest under one dollar.

§ 28-43-28 Waiver of contributions and interest under one dollar.  If the total amount due to the department of labor and training from an employer in contributions and/or interest for any period is less than one dollar ($1.00), that amount shall not be assessed.

History of Section.
(G.L. 1956, § 28-43-28; P.L. 1958, ch. 182, § 1.)



Chapter 28-43-29 - Liability for contributions and election of reimbursement.

§ 28-43-29 Liability for contributions and election of reimbursement.  (a) Any nonprofit organization or governmental entity which is or becomes subject to chapters 42  44 of this title on or after January 1, 1978, shall pay contributions under the provisions of chapters 42  44 of this title, unless it elects, in accordance with this section, to pay to the director for the employment security fund the full amount of regular benefits paid plus the full amount of the extended benefits paid, less any federal payments to the state under § 204 of the Federal-State Extended Unemployment Compensation Act of 1970, that are attributable to service in the employ of that nonprofit organization or governmental entity to individuals for weeks of unemployment which begin during the effective period of that election; provided, that for weeks of unemployment beginning on or after January 1, 1979, governmental entities which have elected reimbursement shall be responsible for reimbursing the employment security fund for the full amount of extended benefits paid that is attributable to service in the employ of those entities.

(b) Any nonprofit organization or governmental entity which is or becomes subject to chapters 42  44 of this title on January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than the 1978 tax year and the next ensuing tax year provided it files with the director a written notice of its election within the thirty (30) day period immediately following January 1, 1978.

(c) Any nonprofit organization or governmental entity which becomes subject to chapters 42  44 of this title after January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than the balance of the tax year beginning with the date on which that subjectivity begins and the next ensuing tax year by filing a written notice of its election with the director not later than thirty (30) days immediately following the date of the determination of that subjectivity.

(d) Any nonprofit organization or governmental entity which makes an election in accordance with subsection (b) or (c) of this section will continue to be liable for payments in lieu of contributions until it files with the director a written notice terminating its election not later than thirty (30) days prior to the beginning of the tax year for which that termination shall first be effective. The nonprofit organization or governmental entity shall thereafter be liable for the payment of contributions for not less than that tax year and the next ensuing tax year before another election can be exercised.

(e) Any nonprofit organization or governmental entity which has been paying contributions under chapters 42  44 of this title for a period subsequent to January 1, 1978, may change to a reimbursable basis by filing with the director not later than thirty (30) days prior to the beginning of any tax year a written notice of election to become liable for payments in lieu of contributions. That election shall not be terminable by the organization or entity for that tax year and for the next ensuing tax year.

(f) The director may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid on or after January 1, 1978.

(g) The director, in accordance with any procedures that he or she may prescribe, shall notify each nonprofit organization or governmental entity of any determination which may be made of its status as an employer and of the effective date of any election which it makes and of any termination of that election. Any determination shall be conclusive on the organization or the entity unless within fifteen (15) days after notice of the determination has been mailed or otherwise delivered to it, an appeal is made to the board of review in writing in accordance with the provisions of § 28-43-14.

History of Section.
(P.L. 1971, ch. 94, § 9; P.L. 1977, ch. 92, § 17; P.L. 1991, ch. 101, § 1; P.L. 2001, ch. 86, § 91.)



Chapter 28-43-30 - Reimbursement payments  Nonprofit organizations and governmental entities.

§ 28-43-30 Reimbursement payments  Nonprofit organizations and governmental entities.  (a) At the end of each month, the director shall bill each nonprofit organization or group of those organizations or governmental entity which has elected to make payment in lieu of contributions, for an amount equal to the full amount of regular benefits, plus the full amount of extended benefits paid during that month, less any federal payments to the state under § 204 of the Federal-State Extended Unemployment Compensation Act of 1970, that is attributable to service in the employ of that organization or entity; provided, that for weeks of unemployment beginning on or after January 1, 1979, those governmental entities shall be responsible for reimbursing the employment security fund for the full amount of extended benefits paid that is attributable to service in the employ of those entities.

(b) The amount computed for the state shall be reported monthly to the general treasurer and shall then be paid from the general fund of the state upon approval thereof in accordance with the law in effect, except that to the extent that benefits are paid by the state from special administrative funds, the payment by the state into the employment security fund shall be made from special funds.

(c) The amount so computed for political subdivisions, instrumentalities, and all other governmental entities shall be reported monthly to the financial authorities who shall pay the required amount into the employment security fund in accordance with regulations as prescribed.

(d) Payment of any bill rendered under subsection (a) of this section shall be made not later than thirty (30) days after that bill was mailed to the last known address of the nonprofit organization or governmental entity, or was otherwise delivered to it. The bill rendered to an employer shall constitute the director's determination and shall be binding upon the employer unless an appeal is duly filed in writing to the board of review in accordance with the provisions of § 28-43-14, within fifteen (15) days of the mailing or other delivery.

(e) Payments made by any nonprofit organization or governmental entity under the provisions of this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(f) With respect to nonprofit organizations or groups of organizations and governmental entities, past due payments of amounts in lieu of contributions shall be subject to the same interest and penalties that apply to delinquent contributions under §§ 28-42-65 and 28-43-15.

(g) If any nonprofit organization or governmental entity is delinquent in making payments in lieu of contributions as required under the provisions of this section, the director may terminate that organization's or entity's election to make payments in lieu of contributions as of the beginning of the next taxable year and that termination shall be effective for that and the next taxable year.

History of Section.
(P.L. 1971, ch. 94, § 9; P.L. 1977, ch. 92, § 18; P.L. 1978, ch. 313, § 3; P.L. 1991, ch. 101, § 1; P.L. 2001, ch. 86, § 91.)



Chapter 28-43-31 - Allocation of benefit costs  Reimbursable employers.

§ 28-43-31 Allocation of benefit costs  Reimbursable employers.  Each employer that is liable for payments in lieu of contributions in accordance with § 28-43-29 shall pay to the director for the fund the full amount of regular benefits paid plus the full amount of extended benefits paid, less any federal payments to the state under § 204 of the Federal-State Extended Unemployment Compensation Act of 1970, that are attributable to service in the employ of that employer; provided, that for weeks of unemployment beginning on or after January 1, 1979, governmental entities which are liable for reimbursement shall be responsible for reimbursing the fund for the full amount of extended benefits so paid.

History of Section.
(P.L. 1971, ch. 94, § 9; P.L. 1977, ch. 92, § 19; P.L. 1991, ch. 101, § 1; P.L. 1995, ch. 100, § 1; P.L. 2001, ch. 86, § 91.)



Chapter 28-43-32 - Group accounts.

§ 28-43-32 Group accounts.  Two (2) or more employers that have become liable for payments in lieu of contributions, in accordance with the provisions of § 28-43-29, may file a joint application to the director for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of those employers. Each application shall identify and authorize a group representative to act as the group's agent for the purposes of this section. Upon approval of the application, the director shall establish a group account for those employers effective as of the beginning of the calendar quarter in which he or she receives the application and shall notify the group's representative of the effective date of the account. That account shall remain in effect for not less than two (2) tax years and subsequently until terminated at the discretion of the director or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in that quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by that member in that quarter bear to the total wages paid during that quarter for service performed in the employ of all members of the group. The director shall prescribe any regulations as deemed necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this section, for addition of new members to, and withdrawal of active members from, those accounts, and for the determination of the amounts that are payable under this section by members of the group and the time and manner of those payments.

History of Section.
(P.L. 1971, ch. 94, § 9.)



Chapter 28-43-33 - Transition provisions.

§ 28-43-33 Transition provisions.  Notwithstanding any provisions in §§ 28-43-29 and 28-43-30, any nonprofit organization or group of organizations not required to be covered pursuant to 26 U.S.C. § 3309(a)(1) prior to January 1, 1978, and that prior to October 20, 1976, paid contributions required by the provisions of chapters 42  44 of this title, and pursuant to § 28-43-29, elects within thirty (30) days after January 1, 1978 to make payments in lieu of contributions, shall not be required to make any payments on account of any regular or extended benefits paid on the basis of wages paid by that organization to individuals for weeks of unemployment which begin on or after the effective date of that election until the total amount of those benefits equals the amount of the positive balance in the experience rating account of that organization or group of organizations.

History of Section.
(P.L. 1971, ch. 94, § 9; P.L. 1977, ch. 92, § 20.)



Chapter 28-43-34 - Repayment  Federal advances.

§ 28-43-34 Repayment  Federal advances.  (a) If at any time the amount in the employment security fund exceeds the amount of any outstanding balance of this state due to the federal unemployment account in the unemployment trust fund, the governor may, upon recommendation of the director, in accordance with federal law and regulations in effect, cause to be paid from the employment security fund an amount equal to the outstanding balance to the federal unemployment account.

(b) If on June 30, 1985, or on any subsequent June 30, the amount in the employment security fund exceeds the amount of any outstanding balance of this state due to the federal unemployment account in the unemployment trust fund, the governor shall, in accordance with federal law and regulations then in effect, cause to be paid from the employment security fund an amount equal to the outstanding balance to the federal unemployment account; provided, that the remaining balance in the unemployment security fund after that payment will equal or exceed twenty-five percent (25%) of the amount of benefits estimated by the director to be paid in the next succeeding twelve (12) months.

(c) In any calendar year beginning on or after January 1, 1983, The governor may, upon recommendation of the director, cause to be paid from the employment security fund to the federal unemployment account, any amount or amounts if, in accordance with federal laws and regulations then in effect, the governor deems that payment to be in the best interest of this state.

(d) The governor may delegate his or her authority to make voluntary repayments of Title XII advances from the account of the State of Rhode Island in the unemployment trust fund to the federal unemployment account to the director in accordance with the provisions of Section 1202 of the Social Security Act. The director may make voluntary repayments as he or she deems necessary, provided that upon making such a voluntary repayment, the director shall notify the governor, the speaker of the house, the senate president, the chairman of the house finance committee and the chairman of the senate finance committee of the action taken.

History of Section.
(P.L. 1979, ch. 108, § 7; P.L. 1983, ch. 67, § 1; P.L. 2009, ch. 68, art. 8, § 2.)



Chapter 28-43-35 - Special rules regarding transfers of experience and assignment of rates.

§ 28-43-35 Special rules regarding transfers of experience and assignment of rates.  Notwithstanding any other provisions of chapters 42  44 of this title, the following shall apply regarding assignment of rates and transfers of experience:

(a) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is any common ownership, management or control of the two (2) employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is so transferred. The rates of both employers shall be recalculated in the following manner:

(1) The total payroll of the employees on the predecessor's payroll during the last completed calendar quarter prior to the date of the transfer who are also on the payroll of the successor when the transfer takes effect shall be divided by the predecessor's total payroll during the last completed calendar quarter prior to the date of the transfer, and that percentage shall be applied to the experience rating balances and payroll of the predecessor as of the end of the experience year used to determine the contribution rate for the tax year in effect at the date of transfer. The resulting amounts shall be subtracted from the experience rating balances and payroll of the predecessor. The predecessor's remaining experience rating balances and payroll shall be used to determine its contribution rate for the new tax year or for the remainder of the current tax year, whichever is applicable, effective on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter then the new contribution rate shall take effect on the date of the transfer.

(2) The balances subtracted from the predecessor's account in subdivision (a)(1) of this section, shall be combined with the experience rating balances and payroll of the successors as of the end of the experience year used to determine the contribution rate for the tax year in effect at the date of transfer. Those combined balances shall be used to determine the contribution rate for the successor for the new tax year or for the remainder of the current tax year, whichever is applicable, effective on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter then the new contribution rate shall take effect on the date of the transfer. For successors in business for less than one experience year, their contribution rate for the new tax year or for the remainder of the current tax year, whichever is applicable, shall be computed based on the transferred experience rating balances and payroll of the predecessor and shall take effect on the first day of the calendar quarter following the date of the transfer; provided, that if the date of the transfer is the first day of the calendar quarter then the new contribution rate shall take effect on the date of the transfer.

(3) A successor shall be deemed to be an eligible employer if its experience combined with that of its predecessors meets the requirements of subdivision 28-43-1(3). As used in this section, "successor" means the employing unit to whom a transfer as provided in this section is made, and "predecessor" means the employer making the transfer and may, if the context so requires, be construed as referring only to the separate establishment transferred in case of the transfer of a separate establishment.

(b) If, following a transfer of experience under subsection (a) of this section, the director determines that a substantial purpose of the transfer of the trade or business was to obtain a reduced liability for contributions, then the experience rating accounts of the employers involved shall be combined and the combined rate assigned to each employer account.

(c) Whenever a person who is not an employer under this chapter at the time that person acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to such person if the director finds that such person acquired the business solely or primarily for the purposes of obtaining a lower rate of contributions. Instead, such person shall be assigned the new employer rate under § 28-43-8.3. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the director shall use objective factors which may include the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to the acquisition.

(d) If a person knowingly violates or attempts to violate subsections (a), (b) or (c) or any other provision of this chapter related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

(i) If the person is an employer, then such employer shall be assigned the highest rate assignable under this chapter for the rate year during which such violation or attempted violation occurred and the three (3) rate years immediately following this rate year. However, if the person's business is already at such highest rate for any year, or if the amount of increase in the person's rate would be less than two percent (2%) for such year, then a penalty rate of contributions of two percent (2%) of taxable wages shall be imposed for such year.

(ii) If the person is not an employer, such person shall be guilty of a misdemeanor and subject to a civil money penalty of not more than five thousand dollars ($5,000). Any such fine shall be deposited in the Rhode Island General Fund.

(2) For purposes of this section, the term "knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(3) For purposes of this section, the term "violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation or willful nondisclosure.

(4) In addition to the penalty imposed by subparagraph (1), any violation of this section may also be prosecuted as a misdemeanor, and for each offense, the person may be subject to imprisonment for a period not exceeding one year.

(e) The director shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

(f) For purposes of this chapter:

(1) "Person" shall include an individual, a trust, estate, partnership, association, company or corporation; and

(2) "Trade or business" shall include the employer's workforce.

(g) This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

(h) Any determination of the director under this section shall be final unless an appeal from it is filed by the aggrieved party within fifteen (15) days from the date that notice is mailed to the last known address of that party. All appeals shall follow the provisions of § 28-43-13.

History of Section.
(P.L. 2005, ch. 290, § 2; P.L. 2005, ch. 306, § 2.)






Chapter 28-44 - Employment Security  Benefits

Chapter 28-44-1 - Source and manner of payment of benefits  Services covered by federal law.

§ 28-44-1 Source and manner of payment of benefits  Services covered by federal law.  Benefits shall be payable from the fund and shall be paid through employment offices, or any other agencies that the director may designate, and the federal Social Security Administration may approve, in accordance with any regulations adopted as prescribed. No individual shall have or assert any right to benefits under the employment security law of this state with respect to wages paid for services, as defined in § 28-42-8(5) irrespective of when those services were performed.

History of Section.
(P.L. 1936, ch. 2333, § 6; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 6; P.L. 1939, ch. 670, § 4; P.L. 1940, ch. 812, § 2; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2811, § 2; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-1.)



Chapter 28-44-2 - Payment day on holiday.

§ 28-44-2 Payment day on holiday.  Whenever the day for payment of weekly benefit under this chapter falls upon a holiday, that weekly payment shall be made on either the day immediately preceding or the day immediately following that holiday.

History of Section.
(G.L. 1938, ch. 284, § 6; P.L. 1949, ch. 2327, § 1; G.L. 1956, § 28-44-2.)



Chapter 28-44-3 - Wages considered in computing benefits.

§ 28-44-3 Wages considered in computing benefits.  Notwithstanding any provisions of chapters 42  44 of this title to the contrary, "wages" as used in the phrase "wages for employment from employers" means, with reference to the benefit provisions of those chapters, only those wages which are paid subsequent to the date upon which the employing unit, by whom those wages were paid, has satisfied the conditions of § 28-42-3(15) with respect to becoming an employer subject to those chapters.

History of Section.
(G.L. 1938, ch. 284, § 6; P.L. 1939, ch. 670, § 4; P.L. 1940, ch. 812, § 2; P.L. 1949, ch. 2175, § 1; P.L. 1955, ch. 3420, § 2; G.L. 1956, § 28-44-3; P.L. 1971, ch. 94, § 10.)



Chapter 28-44-4 - Inclusion of unpaid wages.

§ 28-44-4 Inclusion of unpaid wages.  Wages earned by an employee for employment from employers which remain unpaid because the assets of the employer for whom that employment was rendered are in the custody or control of an assignee for the benefit of creditors, receiver, trustee, or any other fiduciary appointed by or under the control of a court of competent jurisdiction, shall, for all purposes of §§ 28-44-1, 28-44-3, 28-44-6, and 28-44-11, be deemed to be and shall be treated as though those wages had been paid to that employee during the calendar year within which those wages were earned.

History of Section.
(G.L. 1938, ch. 284, § 6; P.L. 1940, ch. 812, § 2; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-4; P.L. 2001, ch. 86, § 92.)



Chapter 28-44-6 - Weekly benefits for total unemployment  Year established  Dependents' allowance.

§ 28-44-6 Weekly benefits for total unemployment  Year established  Dependents' allowance.  (a) The benefit rate payable under this chapter to any eligible individual with respect to any week of his or her total unemployment, when that week occurs within a benefit year, shall be, for benefit years beginning on or after October 1, 1989 and prior to July 1, 2012, four and sixty-two hundredths percent (4.62%) of the wages paid to the individual in that calendar quarter of the base period in which the individual's wages were highest;

(2) The benefit rate payable under this chapter to any eligible individual with respect to any week of his or her total unemployment, when that week occurs within a benefit year, shall be, for benefit years beginning on or after July 1, 2012 and prior to July 1, 2013, four and thirty-eight hundredths percent (4.38%) of the average quarterly wage paid to the individual in the two (2) calendar quarters of the base period in which the individual's wages were highest;

(3) The benefit rate payable under this chapter to any eligible individual with respect to any week of his or her total unemployment, when that week occurs within a benefit year, shall be, for benefit years beginning on or after July 1, 2013 and prior to July 1, 2014, four and fifteen hundredths percent (4.15%) of the average quarterly wage paid to the individual in the two calendar quarters of the base period in which the individual's wages were highest;

(4) The benefit rate payable under this chapter to any eligible individual with respect to any week of his or her total unemployment, when that week occurs within a benefit year, shall be, for benefit years beginning on or after July 1, 2014, three and eighty-five hundredths percent (3.85%) of the average quarterly wage paid to the individual in the two calendar quarters of the base period in which the individual's wages were highest;

(5) Provided, that the benefit rate prior to July 1, 2012 shall not be more than sixty-seven percent (67%) of the average weekly wage paid to individuals in employment covered by the Employment Security Act for the preceding calendar year ending December 31. Provided, further that the benefit rate on or after July 1, 2012 shall not be more than fifty-seven and one-half percent (57.5%) of the average weekly wage paid to individuals in employment covered by the Employment Security Act for the preceding calendar year ending December 31 or the maximum weekly benefit rate that was in effect as of July 1, 2011, whichever is the highest. If the maximum weekly benefit rate is not an exact multiple of one dollar ($1.00), then the rate shall be rounded to the next lower multiple of one dollar ($1.00).

(6) The average weekly wage of individuals in covered employment shall be computed as follows: On or before May 31 of each year, the total annual wages paid to individuals in covered employment for the preceding calendar year by all employers shall be divided by the monthly average number of individuals in covered employment during that preceding calendar year, and the quotient shall be divided by fifty-two (52). That weekly benefit rates shall be effective throughout benefit years beginning on or after July 1 of that year and prior to July 1, of the succeeding calendar year.

(7) The benefit rate of any individual, if not an exact multiple of one dollar ($1.00), shall be rounded to the next lower multiple of one dollar ($1.00).

(b) An individual to whom benefits for total or partial unemployment are payable under this chapter with respect to any week shall, in addition to those benefits, be paid with respect to each week a dependents' allowance of fifteen dollars ($15.00) or five percent (5%) of the individual's benefit rate whichever is greater for each of that individual's children, including adopted and stepchildren, or that individual's court appointed wards who, at the beginning of the individual's benefit year, is under eighteen (18) years of age, and who is at that time in fact dependent on that individual, including individuals who have been appointed the legal guardian of such child by the appropriate court. The total dependents' allowance paid to any individual shall not exceed the greater of fifty dollars ($50) or twenty-five percent (25%) of the individual's benefit rate. Notwithstanding the above, the total amount of the dependents' allowance paid to individuals receiving partial unemployment benefits for any week shall be based on the percentage that their partial weekly benefit rate is compared to their full weekly benefit rate.

(2) The dependent's allowance shall also be paid to the individual for any child, including an adopted child or a stepchild, eighteen (18) years of age or over, incapable of earning any wages because of mental or physical incapacity, and who is dependent on that individual in fact at the beginning of the individual's benefit year.

(3) In no instance shall the number of dependents for which an individual may receive dependents' allowances exceed five (5) in total.

(4) The weekly total of dependents' allowances payable to any individual, if not an exact multiple of one dollar ($1.00), shall be rounded to the next lower multiple of one dollar ($1.00).

(5) The number of an individual's dependents, and the fact of their dependency, shall be determined as of the beginning of that individual's benefit year. Only one individual shall be entitled to a dependent's allowance for the same dependent with respect to any week. As to two (2) or more parties making claim for an allowance for the same dependent for the same week, the benefit shall be provided to the party who has actual custody of the dependent or in the case of joint custody, to the party who has physical possession of the dependent.

(6) Each individual who claims a dependent's allowance shall establish his or her claim to it to the satisfaction of the director under procedures established by the director.

(7) This subsection shall be effective for all benefit years beginning on or after January 1, 2011.

History of Section.
(P.L. 1936, ch. 2333, § 6; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 6; P.L. 1939, ch. 670, § 4; P.L. 1940, ch. 812, § 2; P.L. 1942, ch. 1192, § 1; P.L. 1947, ch. 1923, art. 1, § 2; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2835, § 1; P.L. 1955, ch. 3427, § 1; G.L. 1956, § 28-44-6; P.L. 1958 (s.s.), ch. 215, § 1; P.L. 1960, ch. 127, § 1; P.L. 1963, ch. 35, § 1; P.L. 1965, ch. 201, § 3; P.L. 1968, ch. 122, § 1; P.L. 1970, ch. 165, § 1; P.L. 1973, ch. 181, § 2; P.L. 1975, ch. 21, art. 2, § 2; P.L. 1983, ch. 63, § 1; P.L. 1985, ch. 207, § 1; P.L. 1987, ch. 365, § 1; P.L. 1988, ch. 173, § 3; P.L. 1992, ch. 135, § 1; P.L. 1997, ch. 105, § 2; P.L. 1997, ch. 296, § 2; P.L. 2010, ch. 23, art. 22, § 1; P.L. 2011, ch. 151, art. 4, § 2.)



Chapter 28-44-7 - Partial unemployment benefits.

§ 28-44-7 Partial unemployment benefits.  For weeks beginning on or after July 1, 1983, an individual partially unemployed and eligible in any week shall be paid sufficient benefits with respect to that week, so that his or her week's wages, rounded to the next higher multiple of one dollar ($1.00), as defined in § 28-42-3(25), and his or her benefits combined will equal in amount the weekly benefit rate to which he or she would be entitled if totally unemployed in that week.

History of Section.
(P.L. 1936, ch. 2333, § 6; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 6; P.L. 1939, ch. 670, § 4; P.L. 1947, ch. 1923, art. 1, § 2; P.L. 1949, ch. 2175, § 1; P.L. 1950, ch. 2539, § 1; P.L. 1951, ch. 2833, § 1; P.L. 1953, ch. 3206, § 2; G.L. 1956, § 28-44-7; P.L. 1983, ch. 63, § 2.)



Chapter 28-44-8 - Lag day benefits.

§ 28-44-8 Lag day benefits.  For weeks beginning on or after July 1, 1983, an individual who has been totally unemployed and in receipt of benefits for two (2) or more successive weeks and returns to work prior to the end of the week following that period of two (2) or more successive weeks shall be entitled to one-fifth ( 1/5) of his or her benefit rate for each lag day of unemployment prior to the first day of his or her initial employment during that first week of reemployment, the resulting total benefits rounded to the next lower multiple of one dollar ($1.00); provided, that benefit payments may be made only for those days of unemployment on which work is ordinarily performed in the occupation in the establishment in which the individual is reemployed. No individual shall in any case be entitled to more than four-fifths ( 4/5) of his or her benefit rate, rounded to the next lower multiple of one dollar ($1.00), for that week.

History of Section.
(G.L. 1938, ch. 284, § 6; P.L. 1950, ch. 2539, § 1; P.L. 1951, ch. 2833, § 1; P.L. 1953, ch. 3206, § 2; G.L. 1956, § 28-44-8; P.L. 1958 (s.s.), ch. 215, § 1; P.L. 1983, ch. 63, § 3; P.L. 1999, ch. 93, § 1.)



Chapter 28-44-9 - Duration of benefits.

§ 28-44-9 Duration of benefits.  The total amount of benefits payable during a benefit year to any eligible individual whose benefit year begins on or after October 1, 1989, but prior to July 1, 2012, shall be an amount equal to thirty-six percent (36%) of the individual's total wages for employment by employers subject to chapters 42  44 of this title during his or her base period; provided, that the total amount of benefits payable during a benefit year to any eligible individual whose benefit year begins on or after July 1, 2012 shall be an amount equal to thirty-three percent (33%) of the individual's total wages for employment by employers subject to chapters 42  44 of this title during his or her base period; provided, that no individual shall be paid total benefits in any benefit year which exceed twenty-six (26) times his or her weekly benefit rate. Dependents' allowances to which he or she might be entitled under § 28-44-6 shall be in addition to the total benefits. If the total amount of benefits is not an exact multiple of one dollar ($1.00), then it shall be rounded to the next lower multiple of one dollar ($1.00).

History of Section.
(P.L. 1936, ch. 2333, § 6; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 6; P.L. 1939, ch. 670, § 4; P.L. 1940, ch. 812, § 3; P.L. 1947, ch. 1923, art. 1, § 2; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-9; P.L. 1958 (s.s.), ch. 215, § 1; P.L. 1988, ch. 173, § 4; P.L. 2011, ch. 151, art. 4, § 2.)



Chapter 28-44-10 - Termination of benefit year.

§ 28-44-10 Termination of benefit year.  Notwithstanding any provision of chapters 42  44 of this title to the contrary, if the benefit year of an individual terminates prior to the end of a week in which he or she is totally or partially unemployed and eligible and his or her benefit credits for that benefit year have not been exhausted, then that individual shall be entitled to receive for that week from those benefit credits the full amount of benefits which he or she would have received if his or her benefit year had not so terminated; provided, that this shall in no manner affect the establishment of a new base period and benefit year in accordance with § 28-42-3(3) and (7).

History of Section.
(G.L. 1938, ch. 284, § 6; P.L. 1955, ch. 3426, § 2; G.L. 1956, § 28-44-10.)



Chapter 28-44-11 - Earnings requirement for benefits.

§ 28-44-11 Earnings requirement for benefits.  (a) An individual shall be deemed eligible for benefits for any given week of his or her unemployment only if he or she has within the base period immediately preceding the benefit year in which that week of unemployment occurs earned wages amounting to at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title in each of at least twenty (20) weeks, or, in the alternative, in an amount equal to three (3) times the total minimum amount required; provided, that this section as amended by P.L. 1976, ch. 297, § 1 applies only to those individuals whose benefit years begin on or after July 4, 1976 and prior to October 1, 1989.

(b) In order to be deemed eligible for benefits an individual whose benefit year begins on or after October 1, 1989:

(i) Must have been paid wages in any one calendar quarter of the base period which are at least two hundred (200) times the minimum hourly wage as defined in chapter 12 of this title, and must have been paid wages in the base period amounting to at least one and one-half (1 1/2) times the wages paid to the individual in that calendar quarter of the base period in which the individual's wages were highest; provided, that the minimum amount of total base period wages paid to the individual must be at least four hundred (400) times the minimum hourly wage as defined in chapter 12 of this title. The base period wages must have been paid to the individual for performing services in employment for one or more employers subject to chapters 42  44 of this title; or

(ii) Must have been paid wages in the base period for performing services in employment for one or more employers subject to chapters 42  44 of this title amounting to at least three (3) times the total minimum amount required in paragraph (i) of this subdivision.

(2) Notwithstanding any of the above, no otherwise eligible individual who has received benefits in a preceding benefit year shall be eligible to receive benefits in a succeeding benefit year unless the individual, subsequent to the beginning of the preceding benefit year, has earned wages for performing services in employment for one or more employers subject to chapters 42  44 of this title amounting to at least eighty (80) times the minimum hourly wage as defined in chapter 12 of this title.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1939, ch. 670, § 5; P.L. 1940, ch. 812, § 4; P.L. 1949, ch. 2175, § 1; P.L. 1951, ch. 2835, § 2; P.L. 1953, ch. 3206, § 3; G.L. 1956, § 28-44-11; P.L. 1958 (s.s.), ch. 215, § 1; P.L. 1975, ch. 21, art. 2, § 3; P.L. 1976, ch. 297, § 1; P.L. 1988, ch. 173, § 5; P.L. 1991, ch. 92, § 1; P.L. 1992, ch. 186, § 2.)



Chapter 28-44-12 - Availability and registration for work.

§ 28-44-12 Availability and registration for work.  (a) An individual shall not be eligible for benefits for any week of his or her partial or total unemployment unless during that week he or she is physically able to work and available for work. To prove availability for work, every individual partially or totally unemployed shall register for work and shall:

(1) File a claim for benefits within any time limits, with any frequency, and in any manner, in person or in writing, as the director may prescribe;

(2) Respond whenever duly called for work through the employment office; and

(3) Make an active, independent search for suitable work.

(b) If an unemployed individual has been determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the director, the individual shall be eligible to receive benefits with respect to any week only if the individual participates in reemployment services, such as job search assistance services, unless the director determines that:

(1) The individual has completed those services; or

(2) There is justifiable cause for the individual's failure to participate in those services.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-12; P.L. 1973, ch. 180, § 1; P.L. 1995, ch. 98, § 1; P.L. 1997, ch. 71, § 1.)



Chapter 28-44-13 - Report of wages received.

§ 28-44-13 Report of wages received.  In claiming benefits under this chapter an employee shall, during each week of his or her unemployment, correctly report any wages received by him or her during that week and shall make those reports in accordance with the regulations adopted as prescribed.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-13.)



Chapter 28-44-14 - Waiting period.

§ 28-44-14 Waiting period.  (a) Subject to the provisions of subsection (e) of this section, the waiting period of any individual shall be either:

(1) Seven (7) consecutive days, commencing with the Sunday of the week in which the claimant filed a claim for benefits, during which that individual is totally unemployed due to lack of work; or

(2) Seven (7) consecutive days, commencing with the Sunday of the week in which the claimant filed a claim for benefits, during which that individual is employed less than full time due to lack of work and during which he or she has earned remuneration for services performed in an amount less than his or her weekly benefit rate; provided, that no waiting period credit can be given in either case if a disqualification has been imposed with respect to the whole or any portion of that seven (7) day period under § 28-44-12 or §§ 28-44-16  28-44-21.

(b) No waiting period shall be given to any individual unless he or she has filed a valid claim in accordance with regulations adopted as prescribed.

(c) Benefits shall be payable to an eligible individual only for those weeks of his or her unemployment within a benefit year which occur subsequent to one waiting period, which shall be served at any time during the benefit year.

(d) No period of total or partial unemployment shall be counted towards an individual's required waiting period if, with respect to any portion of that period of unemployment, benefits have been paid under the employment security or temporary disability insurance acts of any other state or of any similar acts of any foreign government, or if benefits have been paid under the Temporary Disability Insurance Act of this state or under any similar acts of the United States.

(e) In the event that an individual's unemployment is due to a natural disaster or state of emergency, there shall be no waiting period.

(f) Notwithstanding the provisions of this section, no waiting period shall be in effect from the date of enactment of this article through June 30, 2009.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1939, ch. 670, § 5; P.L. 1940, ch. 811, § 1; P.L. 1949, ch. 2175, § 1; P.L. 1950, ch. 2535, § 1; P.L. 1955, ch. 3425, § 1; P.L. 1956, ch. 3658, § 1; G.L. 1956, § 28-44-14; P.L. 1958, ch. 183, § 1; P.L. 1958 (s.s.), ch. 215, § 2; P.L. 1961, ch. 98, § 1; P.L. 1981, ch. 87, § 1; P.L. 1998, ch. 299, § 1; P.L. 1999, ch. 93, § 1; P.L. 2009, ch. 5, art. 5, § 1.)



Chapter 28-44-16 - Labor disputes.

§ 28-44-16 Labor disputes.  (a) An individual shall not be entitled to benefits if he or she became unemployed because of a strike or other industrial controversy in the establishment in which he or she was employed. This section shall not apply if it is shown to the satisfaction of the director that the claimant is not a member of the organization or group responsible for the labor dispute and is not participating in or financing or in any way directly interested in the labor dispute.

(b) Lockouts. Notwithstanding the provisions of subsection (a) of this section, an individual shall be entitled to benefits if his or her unemployment is the result of his or her employer's withholding of employment for the purpose of resisting collective bargaining demands or gaining collective bargaining concessions, unless:

(1) The claimant's employer is a member of a multi-employer collective bargaining group and the lockout is in response to a strike at another member of that multi-employer collective bargaining group; or

(2) The claimant's employer establishes to the satisfaction of the director that it has offered to the labor organization representing the claimant an extension of then existing wages, hours, and working conditions, including enforceable no strike and no lockout prohibitions, for up to three (3) days and the lockout is in response to the labor organization's refusal to execute the extension.

(c) If the unemployment continues more than one week following the conclusion of a labor dispute, an individual who is otherwise eligible under the terms of this chapter shall be entitled to benefits.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; P.L. 1955, ch. 3620, § 1; G.L. 1956, § 28-44-16; P.L. 1984, ch. 142, art. 1, § 1; P.L. 1984 (s.s.), ch. 450, § 3; P.L. 1985, ch. 194, § 1.)



Chapter 28-44-17 - Voluntary leaving without good cause.

§ 28-44-17 Voluntary leaving without good cause.  (a) For benefit years beginning prior to July 1, 2012, an individual who leaves work voluntarily without good cause shall be ineligible for waiting period credit or benefits for the week in which the voluntary quit occurred and until he or she establishes to the satisfaction of the director that he or she has subsequent to that leaving had at least eight (8) weeks of work, and in each of those eight (8) weeks has had earnings of at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title for performing services in employment for one or more employers subject to chapters 42  44 of this title. For benefit years beginning on or after July 1, 2012, an individual who leaves work voluntarily without good cause shall be ineligible for waiting period credit or benefits for the week in which the voluntary quit occurred and until he or she establishes to the satisfaction of the director that he or she has subsequent to that leaving had at least eight (8) weeks of work, and in each of those eight (8) weeks has had earnings greater than or equal to his or her weekly benefit rate for performing services in employment for one or more employers subject to chapters 42  44 of this title. For the purposes of this section, "voluntarily leaving work with good cause" shall include:

(1) sexual harassment against members of either sex;

(2) voluntarily leaving work with an employer to accompany, join or follow his or her spouse to a place, due to a change in location of the spouse's employment, from which it is impractical for such individual to commute; and

(3) the need to take care for a member of the individual's immediate family due to illness or disability as defined by the Secretary of Labor; provided that the individual shall not be eligible for waiting period credit or benefits until he or she is able to work and is available for work. For the purposes of this provision, the following terms apply:

(i) "immediate family member" means a spouse, parents, mother-in-law, father-in-law and children under the age of eighteen (18);

(ii) "illness" means a verified illness which necessitates the care of the ill person for a period of time longer than the employer is willing to grant leave, paid or otherwise; and

(iii) "disability" means all types of verified disabilities, including mental and physical disabilities, permanent and temporary disabilities, and partial and total disabilities.

(b) For the purposes of this section, "voluntarily leaving work without good cause" shall include voluntarily leaving work with an employer to accompany, join or follow his or her spouse in a new locality in connection with the retirement of his or her spouse, or failure by a temporary employee to contact the temporary help agency upon completion of the most recent work assignment to seek additional work unless good cause is shown for that failure; provided, that the temporary help agency gave written notice to the individual that the individual is required to contact the temporary help agency at the completion of the most recent work assignment to seek additional work.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; P.L. 1953, ch. 3206, § 3; G.L. 1956, § 28-44-17; P.L. 1958 (s.s.), ch. 215, § 3; P.L. 1978, ch. 311, § 1; P.L. 1980, ch. 205, § 1; P.L. 1993, ch. 298, § 1; P.L. 1995, ch. 102, § 1; P.L. 1997, ch. 33, § 2; P.L. 1997, ch. 70, § 1; P.L. 1998, ch. 369, § 3; P.L. 1998, ch. 401, § 3; P.L. 1999, ch. 98, § 1; P.L. 2010, ch. 23, art. 22, § 2; P.L. 2011, ch. 151, art. 4, § 2.)



Chapter 28-44-17.1 - Voluntary leaving as protection from domestic abuse.

§ 28-44-17.1 Voluntary leaving as protection from domestic abuse.  (a) An individual shall be eligible for waiting period credit or benefits if that individual voluntarily leaves work due to circumstances directly resulting from domestic abuse, as defined in chapter 8.1 of title 8, and the individual:

(1) Reasonably fears future domestic abuse at or on route to or from the individual's place of employment;

(2) Wishes to relocate to another geographic area in order to avoid future domestic abuse against the individual or the individual's family; or

(3) Reasonably believes that leaving work is necessary for the future safety of the individual or the individual's family.

(b) When determining whether an individual has experienced domestic abuse for the purpose of employment benefits, the department of labor and training shall require that the individual provide documentation of domestic abuse, including, but not limited to, police or court records, or other documentation of domestic abuse from a shelter worker, attorney, member of the clergy, or medical or other professional from whom the individual has sought assistance.

(c) All documentation of evidence shall be kept confidential unless consent for disclosure is given by the individual.

History of Section.
(P.L. 2000, ch. 340, § 1.)



Chapter 28-44-18 - Discharge for misconduct.

§ 28-44-18 Discharge for misconduct.  For benefit years beginning prior to July 1, 2012, an individual who has been discharged for proved misconduct connected with his or her work shall become ineligible for waiting period credit or benefits for the week in which that discharge occurred and until he or she establishes to the satisfaction of the director that he or she has, subsequent to that discharge, had at least eight (8) weeks of work, and in each of that eight (8) weeks has had earnings of at least twenty (20) times the minimum hourly wage as defined in chapter 12 of this title for performing services in employment for one or more employers subject to chapters 42  44 of this title. For benefit years beginning on or after July 1, 2012, an individual who has been discharged for proved misconduct connected with his or her work shall become ineligible for waiting period credit or benefits for the week in which that discharge occurred and until he or she establishes to the satisfaction of the director that he or she has, subsequent to that discharge, had at least eight (8) weeks of work, and in each of that eight (8) weeks has had earnings greater than or equal to his or her weekly benefit rate for performing services in employment for one or more employers subject to chapters 42  44 of this title. Any individual who is required to leave his or her work pursuant to a plan, system, or program, public or private, providing for retirement, and who is otherwise eligible, shall under no circumstances be deemed to have been discharged for misconduct. If an individual is discharged and a complaint is issued by the regional office of the National Labor Relations board or the state labor relations board that an unfair labor practice has occurred in relation to the discharge, the individual shall be entitled to benefits if otherwise eligible. For the purposes of this section, "misconduct" is defined as deliberate conduct in willful disregard of the employer's interest, or a knowing violation of a reasonable and uniformly enforced rule or policy of the employer, provided that such violation is not shown to be as a result of the employee's incompetence. Notwithstanding any other provisions of chapters 42  44 of this title, this section shall be construed in a manner that is fair and reasonable to both the employer and the employed worker.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; P.L. 1953, ch. 3206, § 3; G.L. 1956, § 28-44-18; P.L. 1976, ch. 295, § 1; P.L. 1989, ch. 267, § 1; P.L. 1993, ch. 298, § 1; P.L. 1995, ch. 102, § 1; P.L. 1997, ch. 33, § 2; P.L. 1998, ch. 369, § 3; P.L. 1998, ch. 401, § 3; P.L. 1999, ch. 98, § 1; P.L. 2011, ch. 151, art. 4, § 2.)



Chapter 28-44-19 - Receipt of compensation.

§ 28-44-19 Receipt of compensation.  (a) An individual shall be disqualified from receiving benefits for any week of his or her unemployment occurring within any period with respect to which that individual is currently receiving, or has received, remuneration in the form of:

(1) Compensation for temporary partial disability under a workers' compensation law of any state or under a similar law of the United States; or

(2) Benefits under an unemployment compensation law of any state or of the United States.

(b) If the remuneration designated in subsection (a) of this section is less than the benefits which would otherwise be due under chapters 42  44 of this title, he or she shall be entitled to receive for that week, if otherwise eligible, benefits reduced by the amount of that remuneration.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1939, ch. 670, § 5; P.L. 1940, ch. 812, § 5; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2205, § 1; G.L. 1956, § 28-44-19.)



Chapter 28-44-19.1 - Disqualifying income.

§ 28-44-19.1 Disqualifying income.  An individual shall be disqualified from receiving benefits for any week of his or her unemployment within any period with respect to which that individual is currently receiving or has received retirement income in accordance with the following provisions:

(1) The amount of compensation payable to an individual for any week which begins in a period with respect to which that individual is receiving a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on the previous work of that individual shall be reduced, but not below zero, by an amount equal to fifty percent (50%) of the amount of that pension, retirement or retired pay, annuity, or other payment, which is reasonably attributable to that week, if that deduction is required as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, 26 U.S.C. § 3301 et seq; provided, that if the individual made no contribution to the retirement plan then the amount of compensation payable to the individual shall be reduced, but not below zero, by the full amount of that pension, retirement or retired pay, annuity, or other payment, which is reasonably attributable to that week.

(2) If at any time following May 3, 1979, subdivision (1) of this section or any provision of it is not required by federal law in order for an eligible employer to qualify for full tax credit against the tax imposed by the Federal Unemployment Tax Act 26 U.S.C. § 3301 et seq., then subdivision (1) of this section or the provision of it is no longer required and shall have no force or effect.

(3) Social Security benefits received by an individual shall not be included or considered as disqualifying income under the provisions of this section.

History of Section.
(P.L. 1979, ch. 108, § 8; P.L. 1993, ch. 298, § 1; P.L. 2007, ch. 77, § 1; P.L. 2007, ch. 89, § 1.)



Chapter 28-44-20 - Refusal of suitable work.

§ 28-44-20 Refusal of suitable work.  (a) For benefit years beginning prior to July 1, 2012, if an otherwise eligible individual fails, without good cause, either to apply for suitable work when notified by the employment office, or to accept suitable work when offered to him or her, he or she shall become ineligible for waiting period credit or benefits for the week in which that failure occurred and until he or she establishes to the satisfaction of the director that he or she has, subsequent to that failure, had at least eight (8) weeks of work and in each of those eight (8) weeks has had earnings of at least twenty (20) times the minimum hourly wage, as defined in chapter 12 for performing services in employment for one or more employers subject to chapters 42  44 of this title. For benefit years beginning on or after July 1, 2012, if an otherwise eligible individual fails, without good cause, either to apply for suitable work when notified by the employment office, or to accept suitable work when offered to him or her, he or she shall become ineligible for waiting period credit or benefits for the week in which that failure occurred and until he or she establishes to the satisfaction of the director that he or she has, subsequent to that failure, had at least eight (8) weeks of work and in each of those eight (8) weeks has had earnings greater than or equal to his or her weekly benefit rate for performing services in employment for one or more employers subject to chapters 42  44 of this title.

(b) "Suitable work" means any work for which the individual in question is reasonably fitted, which is located within a reasonable distance of his or her residence or last place of work and which is not detrimental to his or her health, safety, or morals. No work shall be deemed suitable, and benefits shall not be denied under chapters 42  44 of this title to any otherwise eligible individual for refusing to accept new work, under any of the following conditions:

(1) If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(2) If the wages, hours, or other conditions of the work are substantially less favorable to the employee than those prevailing for similar work in the locality;

(3) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

History of Section.
(P.L. 1936, ch. 2333, § 7; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 7; P.L. 1949, ch. 2175, § 1; P.L. 1953, ch. 3206, § 3; G.L. 1956, § 28-44-20; P.L. 1976, ch. 296, § 1; P.L. 1995, ch. 102, § 1; P.L. 1997, ch. 33, § 2; P.L. 2011, ch. 151, art. 4, § 2.)



Chapter 28-44-21 - Vacation periods.

§ 28-44-21 Vacation periods.  An individual who has established eligibility for benefits by conforming to the provisions of §§ 28-44-12 and 28-44-13 and who is otherwise eligible and who files a claim for waiting period credits or unemployment compensation benefits during a bona fide vacation period as determined by the director shall be ineligible for waiting period credits or benefits, unless he or she can show to the satisfaction of the director:

(1) That he or she did not receive and is not entitled to receive directly or indirectly as an incident to a vacation period any vacation pay, remuneration, or similar payment; or

(2) That the vacation pay, remuneration, or similar payment, which the individual receives or is entitled to receive in connection with that vacation period, is less than his or her weekly benefit rate, in which case that individual shall be entitled to waiting period credits or benefits in the same manner as if he or she were partially employed. For the purpose of ascertaining eligibility under this section the total sum of the vacation pay or other allowances shall be apportioned to the weeks of unemployment comprising a vacation period, as shall be determined by regulations adopted as prescribed; and

(3) That the vacation period was not the result of an individual request on his or her part for a vacation during a period where there was work for him or her at the establishment at which he or she was customarily employed and at a time when that establishment was not shut down for a vacation period.

History of Section.
(G.L. 1938, ch. 284, § 7; P.L. 1939, ch. 670, § 6; P.L. 1949, ch. 2175, § 1; P.L. 1949, ch. 2277, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-21.)



Chapter 28-44-24 - Disqualification for fraud.

§ 28-44-24 Disqualification for fraud.  (a) An individual who has been convicted by a court of competent jurisdiction of knowingly or fraudulently making a false statement, or knowingly or fraudulently misrepresenting a material fact, with intent to defraud the employment security fund of any benefit or to wrongfully obtain or increase any benefit, either for himself or herself or for any other person, whether under chapters 42  44 of this title or under an employment security law of any other state, of the federal government, or of a foreign government, in regard to which this state acted as agent pursuant to an agreement authorized by chapters 42  44 of this title, shall be disqualified from receiving benefits for a period of one year following that conviction.

(b) This disqualification shall be imposed by the director and shall be in addition to any criminal penalty which may be imposed under any other provision in chapters 42  44 of this title.

History of Section.
(G.L. 1938, ch. 284, § 7; P.L. 1953, ch. 3206, § 4; G.L. 1956, § 28-44-24.)



Chapter 28-44-37 - Place of filing claims.

§ 28-44-37 Place of filing claims.  Benefit claims shall be filed pursuant to regulations adopted as prescribed at an employment office or any other agency that the director may designate.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1939, ch. 670, § 7; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-37.)



Chapter 28-44-38 - Filing of claims  Procedures  Printed copies  Notices.

§ 28-44-38 Filing of claims  Procedures  Printed copies  Notices.  (a) Claims for waiting period credit and for benefits shall be filed in accordance with regulations adopted as prescribed. Each employer shall post and maintain printed copies or statements of those regulations in places readily accessible to individuals employed by him or her. The director shall supply each employer with copies of those regulations or statements of the regulations without cost to the employers.

(b) The director shall prescribe the type of reports required from employers and the manner in which the reports shall be presented.

(c) Upon the filing of a claim, the director shall promptly mail a notice of the filing of the claim to the claimant's most recent employer and to all employers for whom the claimant states he or she performed services and earned wages during his or her base period. The employers shall promptly furnish the information required to determine the claimant's benefit rights. If the claimant's employer or employers have any information which might affect either the validity of the claim or the right of the claimant to waiting period credit or benefits, he or she shall return the notice with that information. If an employer fails without good cause as established to the satisfaction of the director to return this notice within seven (7) working days of its mailing, the employer shall have no standing to contest any determination to be made by the director with respect to the claim and any benefit charges pursuant to it, and the employer shall be barred from being a party to any further proceedings relating to the claim. Notwithstanding any inconsistent provisions of chapters 42  44 of this title, any employer who fails to return the notice within that time shall pay a penalty of twenty-five dollars ($25.00) for each failure. The preceding penalty shall be paid into the employment security tardy account fund, and if any employer fails to pay the penalty, when assessed, it shall be collected by civil action as provided in § 28-43-18.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1939, ch. 670, § 7; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-38; P.L. 1958 (s.s.), ch. 215, § 3; P.L. 1987, ch. 418, § 2; P.L. 1997, ch. 34, § 3.)



Chapter 28-44-39 - Initial determination  Notice  Reconsideration of monetary determination  Reconsideration of other determination  Appeal  Interested party.

§ 28-44-39 Initial determination  Notice  Reconsideration of monetary determination  Reconsideration of other determination  Appeal  Interested party.  (a) The director shall promptly determine:

(i) Whether or not the claimant has met the eligibility requirements set forth in § 28-44-11. Thereupon the director shall promptly notify the claimant in writing of that determination, including the reasons upon which the determination was based. The director may at any time within one year from the date of the determination either upon request of the claimant or on his or her own motion reconsider that determination if he or she finds that an error in computation or in identity has occurred in connection with it, or that additional wages pertinent to the status of the claimant have become available, or if that determination was made as a result of a non-disclosure or misrepresentation of a material fact. The notice to an eligible claimant shall also include information as to his or her benefit year, his or her weekly benefit amount, his or her augmented weekly benefit amount if he or she has dependents, and the maximum amount of benefit credits to which he or she is entitled for unemployment during his or her benefit year;

(ii) Whether or not the claimant is disqualified under any of the provisions of §§ 28-44-12, 28-44-16  28-44-21, 28-42-62, and 28-42-68. If the director determines that the claimant is not eligible to receive waiting period credit or benefits for any week or weeks due to a disqualification imposed under any of the provisions referred to in this subdivision, he or she shall promptly furnish to that claimant and to all interested parties, other than the board of review, written notice of that determination together with a statement containing the reasons for the determination, and the period of disqualification.

(2) If the director determines that the claimant is eligible to receive waiting period credit or benefits, he or she shall promptly furnish a written notice of that determination to the claimant and to all interested parties other than the board of review. All notices issued under this section shall contain a statement of the appeal rights of the parties.

(b) Unless the claimant or any other interested party who is entitled to notice requests a hearing within fifteen (15) days after the notice of determination has been mailed by the director to the last known address of the claimant and of any other interested party, the determination shall be final. For good cause shown the fifteen (15) day period may be extended. The director, on his or her own motion, may at any time within one year from the date of the determination set forth in subdivision (a)(1) of this section reconsider the determination, if he or she finds that an error has occurred in connection with it, or that the determination was made as a result of a mistake, or the nondisclosure or misrepresentation of a material fact.

(c) For the purpose of this chapter, an "interested party" is deemed to be the director, the board of review, the claimant, and any employer or employing unit who has furnished information other than wage information in accordance with § 28-44-38(c).

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1940, ch. 812, § 6; P.L. 1949, ch. 2175, § 1; P.L. 1956, ch. 3663, § 1; G.L. 1956, § 28-44-39; P.L. 1958 (s.s.), ch. 215, § 3; P.L. 1960, ch. 131, § 1; P.L. 1961, ch. 102, § 1; P.L. 1969, ch. 87, § 2; P.L. 1979, ch. 277, § 1; P.L. 1991, ch. 104, § 2; P.L. 1998, ch. 311, § 2.)



Chapter 28-44-40 - Payment of benefits pending appeal.

§ 28-44-40 Payment of benefits pending appeal.  If an appeal is filed by an employer, benefits shall be paid to an eligible claimant until that employer's appeal is finally determined. If the employer's appeal is finally sustained, no further benefits shall be paid to the claimant during any remaining portion of the disqualification period. Any benefits paid or payable to that claimant shall not be recoverable in any manner.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1940, ch. 812, § 6; P.L. 1949, ch. 2175, § 1; P.L. 1956, ch. 3663, § 1; G.L. 1956, § 28-44-40; P.L. 1958 (s.s.), ch. 215, § 3.)



Chapter 28-44-41 - Determinations with respect to labor disputes.

§ 28-44-41 Determinations with respect to labor disputes.  (a) In any case in which the payment or denial of benefits will be affected by the provisions of § 28-44-16, the director shall promptly transmit his or her full findings of fact with respect to that section to the board of review or an appeal tribunal designated by it, which, on the basis of the evidence submitted, and that additional evidence as it may require, shall affirm, modify, or set aside those findings of fact and transmit to the director a decision upon the issues involved under that section. Any action by the board of review in that case shall be by the full board of review, or in the absence or disqualification of either the member representing labor, or the member representing industry, that action shall be by the member representing the public generally, acting alone.

(b) In any case involving this section where the board of review has designated an appeal tribunal to hear and decide the case, the determination of the appeal tribunal shall then be subject to appeal, as of right, to the board of review within the same period as that provided for appealing a determination made by the director. If the board of review elects to make a determination, it shall afford all parties a fair hearing as required with respect to proceedings before an appeal tribunal. No further administrative appeal shall be permitted from the determination of the board of review in that case but judicial review may be initiated as otherwise provided for in chapters 42  44 of this title.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-41; P.L. 1984, ch. 142, art. 1, § 2; P.L. 1984 (s.s.), ch. 450, § 3.)



Chapter 28-44-42 - Appointment of appeal tribunals.

§ 28-44-42 Appointment of appeal tribunals.  To hear and decide disputed claims, the board of review may appoint one or more impartial referees each of whom shall constitute an appeal tribunal to hear and decide appeals from determinations and re-determinations. The board of review may make appointments to it and fix the salaries of it in accordance with the state merit system law, rules, and regulations. No person shall participate on behalf of the board of review in any case in which he or she is an interested party.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1952, ch. 2975, § 2; G.L. 1956, § 28-44-42.)



Chapter 28-44-43 - Filing of appeals from director  Parties  Withdrawal.

§ 28-44-43 Filing of appeals from director  Parties  Withdrawal.  Any claimant or any employing unit or employer who is an interested party as defined in § 28-44-39(c) may file an appeal from the determination of the director within the specified time. The parties to an appeal from a determination shall include all interested parties. Appeals may be withdrawn at the request of the appellant and with the permission of the appeal tribunal, if the record preceding the appeal and the request for the withdrawal support the correctness of the determination and indicate that no coercion or fraud is involved in the withdrawal.

History of Section.
(G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-43; P.L. 1958 (s.s.), ch. 215, § 3.)



Chapter 28-44-44 - Procedure before appeal tribunal  Record.

§ 28-44-44 Procedure before appeal tribunal  Record.  A reasonable opportunity for a fair hearing shall be promptly afforded all interested parties. An appeal tribunal shall inquire into and develop all facts bearing on the issues and shall receive and consider evidence without regard to statutory and common law rules. The board of review shall adopt regulations governing the manner of filing appeals and the conduct of hearings and appeals, consistent with the provisions of chapters 42  44 of this title. A record shall be kept of all testimony and proceedings in an appeal, but testimony need not be transcribed unless further review is initiated.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-44.)



Chapter 28-44-45 - Consolidated appeals.

§ 28-44-45 Consolidated appeals.  When the same or substantially similar evidence is material to the matter in issue with respect to more than one individual, the same time and place for considering all those cases may be fixed, hearings jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one proceeding considered as introduced in the others, provided no party is prejudiced by these steps.

History of Section.
(G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-45.)



Chapter 28-44-46 - Decision of appeal tribunal.

§ 28-44-46 Decision of appeal tribunal.  After a hearing, an appeal tribunal shall promptly make findings and conclusions and on the basis of those findings and conclusions affirm, modify, or reverse the director's determination. Each party shall promptly be furnished a copy of the decision and supporting findings and conclusions. This decision shall be final unless further review is initiated pursuant to § 28-44-47 within fifteen (15) days after the decision has been mailed to each party's last known address or otherwise delivered to him or her; provided, that the period may be extended for good cause.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-46; P.L. 1970, ch. 98, § 1; P.L. 1997, ch. 34, § 3.)



Chapter 28-44-47 - Appeal to board of review.

§ 28-44-47 Appeal to board of review.  Any party in interest, including the director, shall be allowed an appeal to the board of review from the decision of an appeal tribunal. The board of review on its own motion may initiate a review of a decision or determination of an appeal tribunal within fifteen (15) days after the date of the decision. The board of review may affirm, modify, or reverse the findings or conclusions of the appeal tribunal solely on the basis of evidence previously submitted or upon the basis of any additional evidence that it may direct to be taken.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1939, ch. 670, § 7; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-47; P.L. 1970, ch. 98, § 2; P.L. 1998, ch. 311, § 2.)



Chapter 28-44-48 - Removal or transfer of pending appeals.

§ 28-44-48 Removal or transfer of pending appeals.  The board of review may remove to itself or transfer to another appeal tribunal any appeal pending before an appeal tribunal. An appeal removed to the board of review before a fair hearing has been completed shall be given a fair hearing by the board of review, as required by § 28-44-44 with respect to proceedings before an appeal tribunal.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1939, ch. 670, § 7; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-48.)



Chapter 28-44-49 - Conclusiveness of decisions  Reopening for fraud or coercion.

§ 28-44-49 Conclusiveness of decisions  Reopening for fraud or coercion.  (a) All final determinations and decisions shall be conclusive upon all parties in interest including the director.

(b) The director, appeal tribunal, or board of review shall reopen a determination or decision or revoke permission for withdrawal of an appeal if:

(1) He or she or it finds that a worker or employer has been defrauded or coerced in connection with the determination, decision, or withdrawal of the appeal; and

(2) The defrauded or coerced person informs the appropriate officer or body of the fraud or coercion within sixty (60) days after he or she has become aware of the fraud or within sixty (60) days after the coercion has been removed.

History of Section.
(G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-49.)



Chapter 28-44-50 - Rule of decision  Certification of questions to board of review.

§ 28-44-50 Rule of decision  Certification of questions to board of review.  Final decisions of the board of review and the principles of law declared in their support shall be binding in all subsequent proceedings involving similar questions, unless expressly or impliedly overruled by a later decision of the board of review or of a court of competent jurisdiction. Final decisions of appeal tribunals and the principles of law declared in their support shall be binding on the director and shall be persuasive authority in subsequent appeal tribunal proceedings. If in any subsequent proceedings, the director or an appeal tribunal has serious doubt as to the correctness of any principles previously declared by an appeal tribunal or by the board of review, or if there is an apparent inconsistency or conflict in final decisions or comparable authority, then the findings of fact in that case may be certified, together with the question of law involved, to the board of review. After giving notice and reasonable opportunity for hearing upon the law to all parties to the proceedings, the board of review shall certify to the director or appeal tribunal and the parties in interest its answer to the question submitted, or the board of review, in its discretion, may remove to itself the entire proceeding as provided in § 28-44-48 and render its decision upon the entire case.

History of Section.
(G.L. 1938, ch. 284, § 8; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-50.)



Chapter 28-44-50.1 - Limits of board of review legal precedent.

§ 28-44-50.1 Limits of board of review legal precedent.  Except as provided in § 28-44-50, the findings of fact, conclusions of law, and determinations of eligibility of the director or the board of review, including decisions reviewed by the district, superior, or supreme courts, shall not be binding upon, or determinative of any issue of fact or law, in any criminal prosecution or civil action or administrative proceeding, other than the proceeding under this chapter in which the said findings, conclusions, or determinations were made. Notwithstanding the foregoing, documents and testimony developed in proceedings before the department, as well as any determinations of eligibility of the director or board of review, shall remain subject to subpoena, discovery, and admission as evidence in other proceedings as determined in those proceedings, including criminal prosecutions, civil actions, and administrative proceedings.

History of Section.
(P.L. 2005, ch. 361, § 1; P.L. 2005, ch. 404, § 1.)



Chapter 28-44-51 - Denial of appeal as decision of board of review.

§ 28-44-51 Denial of appeal as decision of board of review.  For the purposes of judicial review, an appeal tribunal's decision from which an application for appeal has been denied by the board of review shall be deemed to be the decision of the board of review, except that the time for initiating judicial review shall run from the date of the mailing or delivery of the notice of the denial of the application for appeal by the board of review.

History of Section.
(P.L. 1936, ch. 2333, § 8; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 8; P.L. 1939, ch. 670, § 7; G.L., ch. 284, § 9; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-51.)



Chapter 28-44-52 - Finality of board's decision  Petition for judicial review.

§ 28-44-52 Finality of board's decision  Petition for judicial review.  Each party shall be promptly furnished a copy of the decision and the supporting findings and conclusions of the board of review. The decision shall be final unless any party in interest, including the director, initiates judicial review by filing a petition with the clerk of the sixth division of the district court within thirty (30) days as set forth in the Administrative Procedures Act, chapter 35 of title 42. The petition for review shall state the grounds upon which review is sought but need not be verified. Exceptions taken to the rulings of the board of review shall not be necessary to obtain judicial review nor shall a bond be required either as a condition of initiating a proceeding for judicial review of a determination of benefit rights or of entering an appeal from the decision of the court upon that review.

History of Section.
(P.L. 1936, ch. 2333, § 9; G.L. 1938, ch. 284, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-52; P.L. 1976, ch. 140, § 11; P.L. 2002, ch. 243, § 1.)



Chapter 28-44-53 - Parties to judicial review  Service of petition  Certification of record.

§ 28-44-53 Parties to judicial review  Service of petition  Certification of record.  The board of review and all parties to the proceedings before it shall be parties to the review proceedings. If the director is a party respondent, the petition shall be served by leaving with him or her, or any representative whom he or she designates for that purpose, as many copies of the petition as there are respondents. Within ten (10) days after filing of that petition an affidavit of compliance shall be filed with the district court. The director shall file with the court certified copies of the record of the case together with his or her petition for review or his or her answer to the appellant's petition. Upon the filing of a petition for review by the director, or upon service of a petition upon him or her, the director shall send a copy of the petition by registered or certified mail to each party and that mailing shall constitute service upon the parties.

History of Section.
(P.L. 1936, ch. 2333, § 9; G.L. 1938, ch. 284, § 9; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 28-44-53; P.L. 1976, ch. 140, § 11.)



Chapter 28-44-54 - Scope of judicial review  Additional evidence  Precedence of proceedings.

§ 28-44-54 Scope of judicial review  Additional evidence  Precedence of proceedings.  The jurisdiction of the reviewing court shall be confined to questions of law, and, in the absence of fraud, the findings of fact by the board of review, if supported by substantial evidence regardless of statutory or common law rules, shall be conclusive. Additional evidence required by the court shall be taken before the board of review, and the board of review, after hearing that additional evidence shall file with the court such additional or modified findings of fact or conclusions as it may make, together with transcripts of the additional record. All proceedings under §§ 28-44-52 and 28-44-53 shall be summarily heard and given precedence over all other civil cases. Appeals involving benefit rights shall be given precedence over all other cases arising under chapters 42  44 of this title.

History of Section.
(P.L. 1936, ch. 2333, § 9; G.L. 1938, ch. 284, § 9; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-54.)



Chapter 28-44-55 - Appeal to supreme court.

§ 28-44-55 Appeal to supreme court.  An appeal may be taken from the decision of the district court to the supreme court of Rhode Island in the same manner as an appeal is taken under § 28-35-29, relating to appeals in cases under the workers' compensation law.

History of Section.
(P.L. 1936, ch. 2333, § 9; G.L. 1938, ch. 284, § 9; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-55; P.L. 1976, ch. 140, § 11.)



Chapter 28-44-56 - Waiver of rights void  Agreements to pay employer's contributions.

§ 28-44-56 Waiver of rights void  Agreements to pay employer's contributions.  No agreement by any individual to waive his or her right to benefits or any other right under chapters 42  44 of this title shall be valid. No agreement by any individual in the employ of any person or concern to pay all or any portion of the contributions required under those chapters from employers shall be valid. No employer shall make or require or accept any deduction from wages to finance the contributions required of him or her, or require or accept any waiver by any individual of any right under these chapters. The director shall have the power to take any steps necessary or suitable under those chapters to correct or prosecute any violation.

History of Section.
(P.L. 1936, ch. 2333, § 13; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 13; P.L. 1939, ch. 670, § 10; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-56.)



Chapter 28-44-57 - Fees and costs chargeable.

§ 28-44-57 Fees and costs chargeable.  (a) No individual claiming benefits shall be charged fees of any kind by the director or his or her representative, or by the board of review or its representatives, in any proceeding under chapters 42  44 of this title. Any individual claiming benefits in any proceeding or court action may be represented by counsel or other duly authorized agent. The director shall have the authority to fix the fees of that counsel or other duly authorized agent, but no counsel or agent shall together be allowed to charge or receive for those services more than ten percent (10%) of the maximum benefits at issue in that proceeding or court action but not less than fifty dollars ($50.00) except as specifically allowed by the superior court.

(b) In any case in which either an employer appeals from a determination in favor of the claimant or a claimant appeals from a decision unfavorable to the claimant to an appeals body other than a court of law and the claimant retains an attorney-at-law to represent him or her, the attorney shall be entitled to a counsel fee of fifteen percent (15%) of the amount of benefits at issue before the appeals body but not less than fifty dollars ($50.00), which shall be paid by the director out of the employment security administrative funds, within thirty (30) days of the date of his or her appearance.

(c) An attorney-at-law who represents an individual claiming benefits on an appeal to the courts shall be entitled to counsel fees upon final disposition of the case and necessary court costs and printing disbursements as fixed by the court.

(2) The director shall pay those counsel fees, costs, and disbursements, out of the employment security administrative funds in each of the following cases:

(i) Any court appeal taken by a party other than the claimant from an administrative or judicial decision favorable in whole or in part to the claimant;

(ii) Any court appeal by a claimant from a decision denying or reducing benefits awarded under a prior administrative or judicial decision;

(iii) Any court appeal as a result of which the claimant is awarded benefits.

History of Section.
(P.L. 1936, ch. 2333, § 13; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 13; P.L. 1949, ch. 2175, § 1; impl. am. P.L. 1953, ch. 3206, § 1; G.L. 1956, § 28-44-57; P.L. 1958 (s.s.), ch. 215, § 3; P.L. 1975, ch. 39, § 1; P.L. 1998, ch. 369, § 3; P.L. 1998, ch. 401, § 3.)



Chapter 28-44-58 - Exemption of benefits from assignment or process.

§ 28-44-58 Exemption of benefits from assignment or process.  Benefits which are due or may become due under chapters 42  44 of this title shall not be assigned, pledged, or encumbered before payment; and when awarded, adjudged, or paid, so long as they are not mingled with other funds of the recipient, shall be exempt from all claims of creditors, and from levy, execution, and attachment or other remedy now or subsequently provided for recovery or collection of debt, which exemption may not be waived.

History of Section.
(P.L. 1936, ch. 2333, § 13; P.L. 1937, ch. 2556, § 1; G.L. 1938, ch. 284, § 13; P.L. 1939, ch. 670, § 10; P.L. 1949, ch. 2175, § 1; G.L. 1956, § 28-44-58.)



Chapter 28-44-58.1 - Child support intercept of benefits.

§ 28-44-58.1 Child support intercept of benefits.  (a) An individual filing a new claim for benefits shall, at the time of filing the claim, disclose whether or not he or she owes child support obligations as defined under subsection (g) of this section. If any individual discloses that he or she owes child support obligations, and is determined to be eligible for benefits, the director shall notify the department of human services, bureau of family support that the individual has been determined to be eligible for benefits.

(b) Notwithstanding any provision of this title to the contrary, the director shall deduct and withhold from any compensation payable to an individual that owes child support obligations as defined under subsection (g) of this section:

(1) The amount specified by the individual to the director to be deducted and withheld under this subsection, if neither subdivision (2) nor (3) of this subsection is applicable; or

(2) The amount determined pursuant to an agreement submitted to the director under 42 U.S.C. § 454(20)(B)(i) by the department of human services, bureau of family support, unless subdivision (3) of this subsection is applicable; or

(3) Any amount otherwise required to be deducted and withheld from the benefits pursuant to legal process, as that term is defined in 42 U.S.C. § 462(e), properly served upon the director.

(c) Any amount deducted and withheld under subsection (b) of this section shall be paid by the director to the department of human services, bureau of family support.

(d) Any amount deducted and withheld under subsection (b) of this section shall for all purposes be treated as if it were paid to the individual as benefits under chapters 42  44 of this title and paid by that individual to the department of human services, bureau of family support in satisfaction of the individual's child support obligations.

(e) For purposes of subsections (a) through (d) of this section, "benefits" means any compensation payable under this chapter, including amounts payable by the director pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f) This section applies only if appropriate arrangements have been made for reimbursement by the department of human services, bureau of family support for the administrative costs incurred by the director under this section which are attributable to child support obligations being enforced by the department of human services, bureau of family support.

(g) "Child support obligations" is defined for purposes of this section as including only obligations which are being enforced pursuant to a plan described in 42 U.S.C. § 454 which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act, 42 U.S.C. § 651 et seq.

(h) Upon receipt of funds paid by the director under subsection (c) of this section, the department of human services, bureau of family support shall deposit and hold those funds in an escrow account until credit to the individual's child support obligation is made.

History of Section.
(P.L. 1982, ch. 114, § 1; P.L. 1986, ch. 198, § 28.)



Chapter 28-44-58.2 - Voluntary withholding of income taxes.

§ 28-44-58.2 Voluntary withholding of income taxes.  (a) An individual filing a new claim for benefits on or after January 1, 1998, shall, at the time of filing that claim, be advised that:

(1) Unemployment compensation is subject to federal and state income tax and requirements exist pertaining to estimated tax payments;

(2) The individual may elect to have federal income tax deducted and withheld from unemployment compensation paid at the rate specified in the federal Internal Revenue Code, 26 U.S.C. § 1 et seq.;

(3) The individual may elect to have state income tax deducted and withheld from unemployment compensation paid at the rate established by the state tax administrator;

(4) The individual shall be permitted to change a previously elected withholding status only once during a benefit year.

(b) Amounts deducted and withheld from unemployment compensation for income taxes shall remain in the employment security fund until transferred to the federal or state taxing authority as a payment of income tax.

(c) Amounts may be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations or any other amounts required to be deducted and withheld under the provisions of chapters 42  44 of this title.

(d) The director shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of income tax.

History of Section.
(P.L. 1997, ch. 33, § 3.)



Chapter 28-44-59 - Severance or dismissal pay allocation.

§ 28-44-59 Severance or dismissal pay allocation.  For benefit years beginning prior to July 1, 2012, for the purpose of determining an individual's benefit eligibility for any week of unemployment, any remuneration received by an employee from his or her employer in the nature of severance or dismissal pay, whether or not the employer is legally required to pay that remuneration, shall be deemed to be wages paid on the last day of employment for services performed prior to that date. For benefit years beginning on or after July 1, 2012, for the purpose of determining an individual's benefit eligibility for any week of unemployment, any remuneration received by an employee from his or her employer in the nature of severance or dismissal pay, whether or not the employer is legally required to pay that remuneration, shall be allocated on a weekly basis from the individual's last day of work for a period not to exceed twenty- six (26) weeks, and the individual will not be entitled to receive benefits for any such week for which it has been determined that the individual received severance or dismissal pay. Such severance or dismissal pay, if the employer does not specify a set number of weeks, shall be allocated using the individual's weekly benefit rate.

History of Section.
(P.L. 1958, ch. 192, § 1; P.L. 2011, ch. 151, art. 4, § 2; P.L. 2012, ch. 415, § 5.)



Chapter 28-44-60 - Eligibility for adult basic education or vocational training.

§ 28-44-60 Eligibility for adult basic education or vocational training.  (a) Notwithstanding any provisions of this title to the contrary, a claimant shall not be ineligible for benefits because of his or her regular attendance, whether full-time or part-time, in an adult basic education or a vocational training program as approved by the director and as defined in § 16-63-5(1) and (2); provided, that the director finds that:

(1) The contemplated education or training course will enhance the claimant's employability in an occupation or skill for which there are, or are expected to be in the immediate future, employment opportunities in the locality;

(2) The contemplated education or training course will be acquired through an entity in the delivery system set forth in § 16-63-9(a) except subdivisions (5) and (10); and

(3) The claimant has the required qualifications and aptitudes to complete the education or training successfully.

(b) Notwithstanding any other provisions of this title, no otherwise eligible individual shall be denied benefits for any week because he or she is in training approved under 19 U.S.C. § 2296(a)(1), nor shall that individual be denied benefits by reason of leaving work to enter that training; provided, that the work left is not suitable employment, or because of the application to any week in training of provisions in this law or any applicable federal unemployment compensation law, relating to availability for work, active search for work, or refusal to accept work. For purposes of this section, "suitable employment" means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the Trade Act of 1974, 19 U.S.C. § 2101 et seq., and wages for that work at not less than 80 percent (80%) of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.

History of Section.
(P.L. 1961, ch. 59, § 1; P.L. 1982, ch. 116, § 1; P.L. 1985, ch. 185, § 1; P.L. 1986, ch. 95, § 1; P.L. 1987, ch. 485, § 1.)



Chapter 28-44-61 - Holiday pay.

§ 28-44-61 Holiday pay.  Benefits to which an individual is entitled for any week of unemployment shall not be reduced by any holiday pay received by that individual where no services are performed on the holiday for which that payment is made.

History of Section.
(P.L. 1962, ch. 63.1, § 1.)



Chapter 28-44-62 - Extended benefits.

§ 28-44-62 Extended benefits.  (a) Definitions. As used in this section, unless the context clearly requires otherwise:

(1) "Eligibility period" of an individual means the period consisting of the weeks in his or her benefit year which begin in an extended period that is in effect in this state and, if his or her benefit year ends within that extended benefit period, any weeks thereafter which begin in that period.

(2) "Extended benefit period" means a period which:

(i) Begins with the third week after the first week for which there is a state "on" indicator; and

(ii) Ends with either of the following weeks, whichever occurs later: (A) the third (3rd) week after the first week for which there is a state "off " indicator; or (B) the thirteenth (13th) consecutive week of that period; provided, that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state; and provided, further, that no extended benefit period may become effective in this state prior to the sixty-first (61st) day following the date of enactment of the Federal-State Extended Unemployment Compensation Act of 1970 (see 26 U.S.C. § 3304), and that, on and after January 1, 1972, either state or national indicators shall be applicable.

(iii) There is a "state "on' indicator" for this state for a week, beginning after September 25, 1982 and prior to December 18, 2010, or beginning on or after January 1, 2012, if:

(A) The director determines, in accordance with regulations of the U.S. Secretary of Labor, that for the period consisting of that week and the immediately preceding twelve (12) weeks, the rate of insured unemployment not seasonally adjusted under this chapter:

(I) Equaled or exceeded one hundred twenty percent (120%) of the average of those rates for the corresponding thirteen (13) week period ending in each of the preceding two (2) calendar years, and

(II) Equaled or exceeded five percent (5%), or

(B) The director determines, in accordance with regulations of the U.S. Secretary of Labor, that for the period consisting of that week and the immediately preceding twelve (12) weeks, the rate of insured unemployment not seasonally adjusted under this chapter equaled or exceeded six percent (6%), regardless of the insured unemployment rate in previous years, or

(C) With respect to benefits for weeks of unemployment beginning after March 6, 1993, and prior to December 18, 2010, or beginning on or after January 1, 2012 the average rate of total unemployment seasonally adjusted, as determined by the United States Secretary of Labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of that week:

(I) Equals or exceeds 6.5 percent (6.5%), and

(II) Equals or exceeds one hundred ten percent (110%) of such average for either or both of the corresponding three (3) month periods ending in the two (2) preceding calendar years.

(D) Notwithstanding any provision of this subdivision, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator.

(iv) There is a "state "on' indicator" for this state for a week, beginning on or after December 18, 2010 and ending on or before December 31, 2011, if:

(A) The director determines, in accordance with regulations of the U.S. Secretary of Labor, that for the period consisting of that week and the immediately preceding twelve (12) weeks, the rate of insured unemployment not seasonally adjusted under this chapter:

(I) Equaled or exceeded one hundred twenty percent (120%) of the average of those rates for the corresponding thirteen (13) week period ending in each of the preceding three (3) calendar years; and

(II) Equaled or exceeded five percent (5%); or

(B) The director determines, in accordance with regulations of the U.S. Secretary of Labor, that for the period consisting of that week and the immediately preceding twelve (12) weeks, the rate of insured unemployment not seasonally adjusted under this chapter equaled or exceeded six percent (6%), regardless of the insured unemployment rate in previous years; or

(C) With respect to benefits for weeks of unemployment beginning on or after December 18, 2010 and ending on or before December 31, 2011, the average rate of total unemployment seasonally adjusted, as determined by the United States Secretary of Labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of that week:

(I) Equals or exceeds six and one-half percent (6.5%); and

(II) Equals or exceeds one hundred ten percent (110%) of such average for any or all of the corresponding three (3) month periods ending in the three (3) preceding calendar years.

(D) Notwithstanding any provision of this subdivision, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator.

(v) There is a state "off" indicator for this state for a week beginning after March 6, 1993 and prior to December 18, 2010 or beginning on or after January 1, 2012, if in the period consisting of the week and the immediately preceding twelve (12) weeks, none of the options specified in subparagraphs (iii)(A), (B), and (C) of this subdivision result in an "on" indicator; or

(B) There is a state "off" indicator for this state for a week beginning on or after December 18, 2010 and ending on or before December 31, 2011, if in the period consisting of the week and the immediately preceding twelve (12) weeks, none of the options specified in subparagraphs (iv)(A), (B), and (C) of this subdivision result in an "on" indicator.

(3) "Extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicepersons pursuant to 5 U.S.C. § 8501 et seq., payable to an individual under the provisions of this section for weeks of unemployment in his or her eligibility period.

(4) "Rate of insured unemployment", for purposes of paragraph (2)(iii) of this subsection, means the percentage derived by dividing:

(A) The average weekly number of individuals filing claims for regular benefits for weeks of unemployment with respect to the most recent thirteen (13) consecutive week period, as determined by the director on the basis of reports submitted to the Secretary of Labor, by

(B) The average monthly covered employment for the first four (4) of the most recent six (6) completed calendar quarters ending before the end of the thirteen (13) week period.

(ii) Computations required by the provisions of this subdivision shall be made by the director, in accordance with the regulations prescribed by the Secretary of Labor.

(5) "Regular benefits" means benefits, including dependents' allowances, payable to an individual under chapters 42  44 of this title, or under any other state law, including benefits payable to federal civilian employees and to ex-servicepersons pursuant to 5 U.S.C. § 8501 et seq., other than extended benefits.

(6) "State" includes any state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.

(7) "State law" means the unemployment insurance law of any state, approved by the Secretary of Labor under 26 U.S.C. § 3304.

(8) "Suitable work" means, with respect to any individual, any work that is within that individual's capabilities; provided, however:

(i) That the gross average weekly remuneration payable for the work must exceed the sum of the individual's weekly benefit amount as determined under subsection (g) of this section plus the amount, if any, of supplemental unemployment benefits 26 U.S.C. § 50(C)(17)(D) payable to that individual for that week, and

(ii) That wages for such work are not less than the higher of:

(A) The minimum wage provided by 29 U.S.C. § 206(a)(1) without regard to any exemption, or

(B) The applicable state or local minimum wage.

(b) Effect of state law provisions relating to regular benefits on claims for, and the payment of extended benefits. Except when the result would be inconsistent with the other provisions of this section and as otherwise provided in the employment security rules, the provisions of chapters 42  44 of this title which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits provided under this section.

(c) Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period only if the director finds that:

(1) He or she has, prior to that week, exhausted all of his or her rights to regular benefits provided under chapters 42  44 of this title because either:

(i) He or she has received all of those benefits that were available to him or her in his or her current benefit year, or

(ii) His or her benefit year has expired prior to that week, and he or she has insufficient wages and/or insufficient weeks of employment on which to establish a new benefit year which would include that week; and

(2) With respect to that week of unemployment:

(i) He or she has exhausted all his or her rights to regular benefits available to him or her under any state law, including benefits payable to federal civilian employees and ex-servicepersons under § 5 U.S.C. § 8501 et seq.;

(ii) He or she has no rights to allowances or unemployment benefits under any other federal law, such as the Railroad Unemployment Insurance Act;

(iii) He or she has not received unemployment benefits under the law of Canada; and

(iv) He or she is not disqualified or ineligible for benefits under any provisions of chapters 42  44 of this title, to the extent that those provisions, pursuant to paragraph (ii) of this subdivision or the regulations adopted pursuant to that paragraph, are applicable to the claims for, and the payment of, extended benefits provided under this section; provided, that for purposes of subdivision (1) of this subsection, an individual shall be deemed to have exhausted his or her regular benefit rights with respect to any week of unemployment when he or she may become entitled to regular benefits with respect to that week, or future weeks, but those benefits are not payable at the time he or she claims extended benefits because final action has not yet been taken on a pending appeal with respect to regular benefits based on wages and/or employment which were not considered in the prior determination of his or her benefits.

(3) Notwithstanding the provisions of this subsection, an individual filing an initial claim for extended benefits effective March 7, 1993 or after shall not be eligible for extended compensation for any week of unemployment, unless in the base period with respect to which the individual exhausted all rights to regular benefits provided under chapters 42  44 of this title, the individual:

(i) Had earnings in insured employment under chapters 42  44 of this title which equaled or exceeded forty (40) times the individual's weekly benefit amount, including dependent's allowance, or

(ii) Had been paid wages for insured employment under chapters 42  44 of this title which equaled or exceeded one and one-half (1 1/2) times the individual's insured wages in the calendar quarter of the base period in which the individual's insured wages were the highest, or

(iii) Had twenty (20) weeks of full-time work in insured employment under chapters 42  44 of this title.

(d) Suitable work and work search requirements for extended benefits. Notwithstanding the provisions of subsection (b) of this section, an individual shall be ineligible for payment of extended benefits for any week of unemployment beginning on or after April 1, 1981, if the director finds that during that period:

(i) He or she failed to accept an offer of suitable work as defined under subsection (a) of this section or failed to apply for any suitable work to which he or she was referred by the director; or

(ii) He or she failed to actively engage in seeking work as prescribed under subdivision (3) of this subsection;

(2) Any individual who has been found ineligible for extended benefits by reason of the provisions in subdivision (1) of this subsection shall also be denied benefits beginning the first day of the week following the week in which that failure occurred and until he or she has been employed, except in self-employment, in each of four (4) subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four (4) times the extended weekly benefit amount. No individual shall be denied extended benefits for failure to accept an offer of or to apply for any job which meets the definition of suitability as described in subsection (a) of this section if:

(i) The position was not offered to that individual in writing or was not listed with the employment service;

(ii) The failure would not result in a denial of benefits under the definition of suitable work for regular benefit claimants in § 28-44-20 to the extent that the criteria of suitability in that section are not inconsistent with the provisions of subsection (a) of this section; or

(iii) The individual furnishes satisfactory evidence to the director that his or her prospects for obtaining work in his or her customary occupation within a reasonably short period are good. If that evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to that individual shall be made in accordance with the definition of suitable work for regular benefit claimants in § 28-44-20 without regard to the definition specified by subsection (a) of this section.

(3) For the purpose of paragraph (1)(ii) of this subsection, an individual shall be treated as actively engaged in seeking work during any week if:

(i) The individual has engaged in a systematic and sustained effort to obtain work during that week;

(ii) The individual furnishes tangible evidence that he or she has engaged in that effort during that week; and

(iii) The director shall give written notice of the minimum requirements necessary to satisfy the requirements of this subsection prior to the individual's exhaustion of regular benefits provided under chapters 42  44 of this title.

(4) Notwithstanding the provisions of subdivision (a)(8) of this section to the contrary, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by 26 U.S.C. § 3304(a)(5) and set forth under § 28-44-20(a) and (b).

(1) Except as provided in subdivision (2) of this subsection, an individual shall not be eligible for extended benefits for any week beginning on or after June 1, 1981, if:

(i) Extended benefits are payable for that week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

(ii) No extended benefit period is in effect for that week in that state.

(2) Subdivision (1) of this subsection shall not apply with respect to the first two (2) weeks for which extended benefits are payable, determined without regard to this subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

(f) Suitable work. The employment service shall refer any claimant entitled to extended benefits under chapters 42  44 of this title to any suitable work which meets the criteria prescribed in subsection (a) of this section.

(g) Weekly extended benefit amount. The weekly extended benefit amount payable to an individual for a week of total unemployment in his or her eligibility period shall be an amount equal to the weekly benefit amount, including dependent's allowances, payable to him or her for a week of total unemployment during his or her benefit year.

(1) The maximum extended benefit amount payable to any eligible individual with respect to the applicable benefit year shall be the least of the following amounts, determined on the basis of the specified regular benefit amounts which were payable, or paid, whichever is applicable, to the individual in the benefit year:

(i) Fifty percent (50%) of the maximum potential regular benefits, including dependents' allowances, which were payable to the individual under chapters 42  44 of this title in the benefit year, or

(ii) Thirteen (13) times the individual's weekly benefit amount, including dependents' allowances, which was payable to the individual under chapters 42  44 of this title for a week of total unemployment in the benefit year.

(2) Effective with respect to weeks beginning in a high unemployment period, the maximum extended benefit amount payable to any eligible individual with respect to the applicable benefit year shall be the least of the following amounts, determined on the basis of the specified regular benefit amounts which were payable, or paid, whichever is applicable, to the individual in the benefit year:

(i) Eighty percent (80%) of the maximum potential regular benefits, including dependents' allowances, which were payable to the individual under chapters 42  44 of this title in the benefit year, or

(B) Twenty (20) times the individual's weekly benefit amount, including dependents' allowances, which was payable to the individual under chapters 42  44 of this title in the benefit year.

(ii) For the purposes of this subdivision, the term "high unemployment period" means any period during which an extended benefit period would be in effect if item (a)(1)(iii)(C)(I) or item (a)(1)(iv)(C)(I) of this section were applied by substituting "eight percent" ("8%") for "6.5 percent" ("6.5%").

(3) Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would, but for this subsection, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero (0), by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

(i) Beginning and termination of extended benefit period. Whenever an extended benefit period is to become effective in this state as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off " indicator, the director shall make an appropriate public announcement.

(j) If the Federal-State Extended Unemployment Compensation Act of 1970 (see 26 U.S.C. § 3304) is amended so as to authorize this state to pay benefits for an extended benefit period in a manner other than that currently provided by this section, then, and in that case, all the terms and conditions contained in the amended provisions of that federal law shall become a part of this section to the extent necessary to authorize the payment of benefits to eligible individuals as permitted under that amended provision.

History of Section.
(P.L. 1970 (s.s.), ch. 328, § 1; P.L. 1972 (s.s.), ch. 294, § 1; P.L. 1977, ch. 92, § 22; P.L. 1981, ch. 48, § 1; P.L. 1982, ch. 116, § 2; P.L. 1983, ch. 244, § 1; P.L. 1993, ch. 295, § 1; P.L. 1993, ch. 422, § 8; P.L. 1994, ch. 14, § 8; P.L. 1995, ch. 323, § 20; P.L. 2011, ch. 11, § 1; P.L. 2011, ch. 12, § 1.)



Chapter 28-44-63 - Benefit payments for services with nonprofit organizations, higher education institutions, and hospitals.

§ 28-44-63 Benefit payments for services with nonprofit organizations, higher education institutions, and hospitals.  Benefits based on service in employment for nonprofit organizations, institutions of higher education, and hospitals, as defined in § 28-42-3(22), (23), and (24), shall be payable in the same amounts on the same conditions as compensation payable on the basis of other services subject to chapters 42  44 of this title; except that benefits based on service in an instructional, research, or principal administrative capacity in an institution of higher education as defined in § 28-42-3(23) shall not be paid to an individual for any week of unemployment which begins during the period between two (2) successive academic years, or during a similar period between two (2) regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, if the individual has a contract or contracts to perform services in that capacity for any institution or institutions of higher education for both those academic years or both those terms.

History of Section.
(P.L. 1971, ch. 94, § 10.)



Chapter 28-44-66 - Athletes.

§ 28-44-66 Athletes.  Benefits shall not be paid to any individual on the basis of any service, substantially all of which consists of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two (2) successive sport seasons or similar periods if that individual performed those services in the first of those seasons or similar periods and there is a reasonable assurance that the individual will perform those services in the later of those seasons or similar periods.

History of Section.
(P.L. 1977, ch. 92, § 24.)



Chapter 28-44-67 - Denial of unemployment compensation to illegal aliens.

§ 28-44-67 Denial of unemployment compensation to illegal aliens.  (a) Benefits shall not be payable on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing the services, or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of 8 U.S.C. § 1182(d)(5).

(b) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(c) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of his or her alien status shall be made except upon a preponderance of the evidence.

(2) Any modification to the provisions of 26 U.S.C. § 3304(a)(14) as provided by United States public law 94-566 which specify other conditions or other effective date than stated in this section for the denial of benefits based on services performed by aliens and which modifications are required to be implemented under state law as a condition for full tax credit against the tax imposed by the federal Unemployment Tax Act, 26 U.S.C. § 3301 et seq., shall be deemed applicable under the provisions of this section.

History of Section.
(P.L. 1977, ch. 92, § 25; P.L. 1990, ch. 88, § 1.)



Chapter 28-44-68 - Benefit payments for services with nonprofit organizations and educational institutions and governmental entities.

§ 28-44-68 Benefit payments for services with nonprofit organizations and educational institutions and governmental entities.  Benefits based on service in employment for nonprofit organizations and educational institutions and governmental entities covered by chapters 42  44 of this title shall be payable in the same amounts on the same terms and subject to the same conditions as benefits payable on the basis of other services subject to chapters 42  44 of this title, except that:

(1) With respect to services performed after December 31, 1977, in an instructional, research, or principal administrative capacity for an educational institution (including elementary and secondary schools and institutions of higher education) benefits shall not be paid based on those services for any week of unemployment commencing during the period between two (2) successive academic years or during a similar period between two (2) regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if that individual performs those services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of those academic years or terms. Section 28-44-63 shall apply with respect to those services prior to January 1, 1978.

(2) With respect to services in any other capacity for an educational institution, including elementary and secondary schools and institutions of higher education, compensation payable for weeks of unemployment beginning on or after April 1, 1984, on the basis of the services shall be denied to any individual for any week which commences during a period between two (2) successive academic years or terms if that individual performs those services in the first of those academic years or terms and there is a reasonable assurance that the individual will perform those services in the second of those academic years or terms, except that if compensation is denied to any individual for any week under this subdivision and the individual was not offered an opportunity to perform the services for the educational institution for the second of the academic years or terms, the individual shall be entitled to a retroactive payment of the compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this subdivision.

(3) With respect to any services described in subdivisions (1) and (2) of this section, compensation payable for weeks of unemployment beginning on or after April 1, 1984, on the basis of those services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if that individual performs those services in the period immediately before that vacation period or holiday recess, and there is a reasonable assurance that the individual will perform those services in the period immediately following that vacation period or holiday recess.

(4) With respect to any services described in subdivisions (1) and (2) of this section, compensation payable for weeks of unemployment beginning on or after April 1, 1984, on the basis of services in that capacity shall be denied as specified in subdivisions (2) or (3) of this section to any individual who performed those services in an educational institution while in the employ of an educational service agency, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing those services to one or more educational institutions.

(a) "Reasonable assurance" means a written agreement by the employer that the employee will perform services in the same or similar capacity during the ensuing academic year, term or remainder of a term. Further, reasonable assurance would not exist if the economic terms and conditions of the position offered in the ensuing academic period are substantially less than the terms and conditions of the position in the first period.

History of Section.
(P.L. 1977, ch. 92, § 26; P.L. 1984, ch. 10, § 1; P.L. 1998, ch. 113, § 1.)



Chapter 28-44-69 - Work-sharing benefits.

§ 28-44-69 Work-sharing benefits.  (a) Definitions. As used in this section, unless the context clearly requires otherwise:

(1) "Affected unit" means a specified plant, department, shift, or other definable unit consisting of two (2) or more employees to which an approved work-sharing plan applies.

(2) "Eligible employee" means an individual who usually works thirty (30) hours or more per week for the employer submitting a work-sharing plan.

(3) "Eligible employer" means any private employer who has had contributions credited to his or her account and benefits have been chargeable to this account, and who is not delinquent in the payment of contributions or reimbursements, as required by chapters 42  44 of this title.

(4) "Fringe benefits" include, but are not limited to, health insurance, retirement benefits, paid vacation and holidays, sick leave, and similar advantages that are incidents of employment.

(5) "Intermittent employment" means employment which is not continuous but may consist of periodic intervals of weekly work and intervals of no weekly work.

(6) "Seasonal employment" means employment with an employer who displays a twenty percent (20%) difference between its highest level of employment and its lowest level of employment each year for the three (3) previous calendar years as reported to the department of labor and training, or as shown in the information which is available and satisfactory to the director.

(7) "Temporary layoffs" for this purpose means the separation of workers in the affected unit for an indefinite period expected to last for at least two (2) months but less than six (6) months.

(8) "Usual weekly hours of work" means the normal hours of work each week for an employee in an affected unit when that unit is operating on a full-time basis, not to exceed forty (40) hours and not including overtime.

(9) "Work-sharing benefits" means benefits payable to employees in an affected unit under an approved work-sharing plan.

(10) "Work-sharing employer" means an employer with an approved work-sharing plan in effect.

(11) "Work-sharing plan" means a plan submitted by an employer under which there is a reduction in the number of hours worked by the employees in the affected unit in lieu of temporary layoffs of some of the employees.

(b) Criteria for approval of a work-sharing plan. An employer wishing to participate in the work-sharing program shall submit a signed written work-sharing plan to the director for approval. The director shall approve a work-sharing plan only if the following requirements are met:

(i) The plan identifies the affected unit or units and specifies the effective date of the plan;

(ii) The employees in the affected unit or units are identified by name, social security number, the usual weekly hours of work, proposed wage and hour reduction, and any other information that the director shall require;

(iii) The plan certifies that the reduction in the usual weekly hours of work is in lieu of temporary layoffs which would have affected at least 10 percent (10%) of the employees in the affected unit or units to which the plan applies and which would have resulted in an equivalent reduction in work hours;

(iv) The usual weekly hours of work for employees in the affected unit or units are reduced by not less than 10 percent (10%) and not more than 50 percent (50%), and the reduction in hours in each affected unit are spread equally among employees in the affected unit;

(v) The plan specifies the manner in which the fringe benefits of the participating employees will be affected;

(vi) In the case of employees represented by a collective bargaining agent or union, the plan is approved in writing by the collective bargaining agents or unions that cover the affected employees. In the absence of any collective bargaining agent or union, the plan must contain a certification by the employer that the proposed plan, or a summary of the plan, has been made available to each employee in the affected unit;

(vii) The plan will not serve as a subsidy of seasonal employment during the off season, nor as a subsidy for intermittent employment; and

(viii) The employer agrees to furnish reports relating to the proper conduct of the plan and agrees to allow the director or his or her authorized representatives access to all records necessary to verify the plan prior to approval and, after approval, to monitor and evaluate application of the plan.

(2) In addition to the matters previously specified in this section, the director shall take into account any other factors that may be pertinent to proper implementation of the plan.

(c) Approval or rejection of the plan. The director shall approve or reject a plan in writing. The reasons for rejection shall be final and not subject to appeal. The employer shall be allowed to submit another plan for consideration and that determination will be made based upon the new data submitted by the interested employer.

(d) Effective date and duration of the plan. A plan shall be effective on the date specified in the plan or on the first Sunday following the date on which the plan is approved by the director, whichever is later. It shall expire at the end of the twelfth (12th) full calendar month after its effective date or on the date specified in the plan if that date is earlier; provided, that the plan is not previously revoked by the director. If a plan is revoked by the director, it shall terminate on the date specified in the director's written order of revocation.

(e) Revocation of approval. The director may revoke approval of a work-sharing plan for good cause. The revocation order shall be in writing and shall specify the date the revocation is effective and the reasons for it. The revocation order shall be final and not subject to appeal.

(2) Good cause shall include, but not be limited to, failure to comply with assurances given in the plan, unreasonable revision of productivity standards for the affected unit, conduct or occurrences tending to defeat the intent and effective operation of the plan, and violation of any criteria on which approval of the plan was based.

(3) The action may be taken at any time by the director on his or her own motion, on the motion of any of the affected unit's employees or on the motion of the collective bargaining agent or agents. The director shall review the operation of each qualified employer plan at least once during the period the plan is in effect to assure its compliance with the work-sharing requirements.

(f) Modification of the plan. An operational approved work-sharing plan may be modified by the employer with the consent of the collective bargaining agent or agents, if any, if the modification is not substantial and is in conformity with the plan approved by the director, provided the modifications are reported promptly to the director by the employer. If the hours of work are increased or decreased substantially beyond the level in the original plan, or any other conditions are changed substantially, the director shall approve or disapprove the modifications without changing the expiration date of the original plan. If the substantial modifications do not meet the requirements for approval, the director shall disallow that portion of the plan in writing. The decision of the director shall be final and not subject to appeal.

(g) Eligibility for work-sharing benefits. An individual is eligible to receive work-sharing benefits, subsequent to serving a waiting period as prescribed by the director, with respect to any week only if, in addition to meeting other conditions of eligibility for regular benefits under this title that are not inconsistent with this section, the director finds that:

(i) During the week, the individual is employed as a member of an affected unit under an approved work-sharing plan that was approved prior to that week, and the plan is in effect with respect to the week for which work-sharing benefits are claimed;

(ii) The individual is able to work and is available for the normal work week with the work-sharing employer.

(2) Notwithstanding any other provisions of this chapter to the contrary, an individual is deemed unemployed in any week for which remuneration is payable to him or her as an employee in an affected unit for less than his or her normal weekly hours of work as specified under the approved work-sharing plan in effect for the week.

(3) Notwithstanding any other provisions of this title to the contrary, an individual shall not be denied work-sharing benefits for any week by reason of the application of provisions relating to the availability for work and active search for work with an employer other than the work-sharing employer.

(h) Work-sharing benefits. The work-sharing weekly benefit amount shall be the product of the regular weekly benefit rate, including any dependents' allowances, multiplied by the percentage reduction in the individual's usual weekly hours of work as specified in the approved plan. If the work-sharing weekly benefit amount is not an exact multiple of one dollar ($1.00) then the weekly benefit amount shall be rounded down to the next lower multiple of one dollar ($1.00).

(2) An individual may be eligible for work-sharing benefits or regular unemployment compensation, as appropriate, except that no individual shall be eligible for combined benefits in any benefit year in an amount more than the maximum entitlement established for unemployment compensation, nor shall an individual be paid work-sharing benefits for more than fifty-two (52) weeks, whether or not consecutive, in any benefit year pursuant to an approved work-sharing plan.

(3) The work-sharing benefits paid shall be deducted from the maximum entitlement amount established for that individual's benefit year.

(4) If an employer approves time off and the worker has performed some work during the week, the individual is eligible for work-sharing benefits based on the combined work and paid leave hours for that week. If the employer does not grant time off, the question of availability must be investigated.

(5) If an employee was sick and consequently did not work all the hours offered by the work-sharing employer in a given week, the employee will be denied work-sharing benefits for that week.

(6) Claims for work-sharing benefits shall be filed in the same manner as claims for unemployment compensation or as prescribed in regulations by the director.

(7) Provisions applicable to unemployment compensation claimants shall apply to work-sharing claimants to the extent that they are not inconsistent with the established work-sharing provisions. An individual who files an initial claim for work-sharing benefits shall be provided, if eligible for benefits, a monetary determination of entitlement to work-sharing benefits and shall serve a waiting week.

(8) If an individual works in the same week for an employer other than the work-sharing employer, the individual's work-sharing benefits shall be computed in the same manner as if the individual worked solely with the work-sharing employer. If the individual is not able to work or is not available for the normal work week with the work-sharing employer, then no work-sharing benefits shall be payable to that individual for that week.

(9) An individual who performs no services during a week for the work-sharing employer and is otherwise eligible shall be paid the full weekly unemployment compensation amount. That week shall not be counted as a week with respect to which work-sharing benefits were received.

(10) An individual who does not work for the work-sharing employer during a week but works for another employer and is otherwise eligible shall be paid benefits for that week under the partial unemployment compensation provisions of this chapter. That week shall not be counted as a week with respect to which work-sharing benefits were received.

(11) Nothing in the section shall preclude an otherwise eligible individual from receiving total or partial unemployment benefits when the individual's work-sharing benefits have been exhausted.

(i) Benefit charges. Notwithstanding any provisions of this title to the contrary, work-sharing benefits shall be charged to the account of the work-sharing employer. Employers liable for payments in lieu of contributions shall be responsible for reimbursing the employment security fund for the full amount of work-sharing benefits paid to their employees under an approved work-sharing plan.

(j) Extended benefits. An individual who has received all of the unemployment compensation or combined unemployment compensation and work-sharing benefits available in a benefit year shall be considered an exhaustee for purposes of extended benefits, as provided under the provisions of § 28-44-62, and, if otherwise eligible under those provisions, shall be eligible to receive extended benefits.

History of Section.
(P.L. 1991, ch. 102, § 1; P.L. 1992, ch. 403, § 1; P.L. 2002, ch. 40, § 1.)



Chapter 28-44-70 - Entrepreneurial training assistance program.

§ 28-44-70 Entrepreneurial training assistance program.  (a) Definitions. As used in this section, unless the context clearly requires otherwise:

(1) "Entrepreneurial training assistance program" means a program administered by the director under which an eligible individual may receive employment assistance allowances pursuant to the provisions of this section.

(2) "Employment assistance activities" means activities, including entrepreneurial training, business counseling, and technical assistance, approved by the director in which an individual identified through a worker profiling system as likely to exhaust regular benefits participates for the purpose of establishing a business and become self-employed.

(3) "Employment assistance allowance" means an allowance payable in lieu of regular benefits from the fund or an allowance payable in lieu of emergency unemployment compensation benefits to an individual participating in employment assistance activities who meets the requirements of this section.

(4) "Full-time basis" means that the individual is devoting such amount of time as is customary to establish a business which will serve as a full-time occupation for that individual, but in no case less than thirty-five (35) hours per week.

(5) "Regular benefits" means benefits, including dependents' allowances, payable to an individual under chapters 42  44 of this title, or under any other state law, including benefits payable to federal civilian employees and to ex-service persons pursuant to 5 U.S.C. § 8501 et seq., other than additional and extended benefits.

(6) "Emergency unemployment compensation" means benefits, including dependents' allowances, payable to an individual as authorized by the unemployment compensation extension act of 2008 and in accordance with regulations established by the secretary of labor.

(b) Eligibility requirements for employment assistance allowances. Employment assistance allowances shall be payable to an individual at the same interval, on the same terms, and subject to the same conditions as regular benefits under chapters 42  44 of this title, except that:

(1) The requirements of §§ 28-44-12 and 28-44-20 relating to availability for work, active search for work, and refusal to accept suitable work are not applicable to the individual;

(2) The requirements of §§ 28-42-3(25), 28-42-3(27) and 28-44-7 relating to income are not applicable to income earned from self-employment by the individual;

(3) An individual who meets the requirements of this section shall be considered to be totally unemployed pursuant to § 28-42-3(27); and

(4) An individual who fails to participate in employment assistance activities or who fails to actively engage on a full-time basis in activities, which may include training, relating to the establishment of a business and becoming self-employed or who fails to provide information that the director requires shall be disqualified for the week the failure occurs and for each subsequent week until the individual shows to the satisfaction of the director that the individual meets the requirements of this section.

(c) Amount of employment assistance allowance. The weekly allowance payable under this section to an individual shall be an amount equal to the weekly benefit amount, including dependents' allowances, payable to the individual for a week of total unemployment during the benefit year pursuant to § 28-44-6.

(1) For those individuals participating in the entrepreneurial training assistance program while collecting regular benefits under chapter 42-44 of this title, the sum of the allowance paid under this section and regular benefits paid under chapters 42  44 of this title to an individual with respect to any benefit year shall not exceed the maximum potential regular benefits, including dependents' allowances, payable to that individual under chapters 42  44 of this title with respect to the benefit year.

(2) For those individuals participating in the entrepreneurial training assistance program while collecting emergency unemployment compensation benefits under the unemployment compensation extension act of 2008, the allowance paid under this section to an individual, with respect to any benefit year, shall not exceed an amount equal to twenty-six (26) times the individual's regular weekly benefit amount, including dependents' allowances, payable to that individual under chapter 42-44 of this title, with respect to the benefit year. Any individual who chooses to terminate his or her participation in the entrepreneurial training assistance program, or who has completed participation in the program, and who continues to meet the emergency unemployment compensation eligibility requirements, shall be permitted to receive his or her emergency unemployment compensation benefits with respect to subsequent weeks of unemployment.

(d) Termination from the entrepreneurial training assistance program. The director may terminate any individual from the entrepreneurial training assistance program who fails to meet requirements of the program for three (3) or more weeks. Individuals who are terminated from or voluntarily leave the entrepreneurial training assistance program may receive, if otherwise eligible, regular benefits with respect to the benefit year; provided, that the total amount of regular benefits and employment assistance allowances paid to the individual shall not exceed the maximum potential regular benefits, including dependents' allowances, payable to that individual under chapters 42  44 of this title with respect to the benefit year.

(1) The aggregate number of individuals receiving employment assistance allowances under this section and under the regular benefits program under chapter 42  44 of this title for any week shall not exceed five percent (5.0%) of the total number of individuals receiving regular benefits under chapters 42  44 of this title for that week. The director shall, through regulations, prescribe any actions that are necessary to assure the requirements of this subsection are met.

(2) The aggregate number of individuals receiving employment assistance allowances under this section and under the emergency unemployment compensation program for any week shall not exceed one percent (1.0%) of the total number of individuals receiving emergency unemployment compensation benefits.

(3) The director shall, through regulations, prescribe any actions that are necessary to assure the requirements of this subdivision are met.

(f) Financing costs of employment assistance allowances. Notwithstanding any inconsistent provisions of chapters 42  44 of this title, employment assistance allowances paid pursuant to this section shall be paid with money drawn from the fund and the allowances shall be charged in the same manner as provided for regular benefits paid under chapters 42  44 of this title. Allowances attributable to federal military or federal civilian service or paid under the unemployment compensation extension act of 2008 shall be charged to the appropriate federal account.

(g) Effective date and termination date. The provisions of this section shall apply to weeks beginning after June 22, 1994, or to weeks beginning after any plan required by the United States Department of Labor is approved by the department, whichever date is later; provided, that nothing contained in this section shall be construed to require the director to operate an entrepreneurial training assistance program as allowed under this section. The authority provided by this section shall terminate:

(1) As of the effective date of the withdrawal of approval of any plan required by the United States Department of Labor; or

(2) As of the week containing the date when federal law no longer authorizes the provisions of this section.

History of Section.
(P.L. 1994, ch. 60, § 1; P.L. 2012, ch. 32, § 1; P.L. 2012, ch. 43, § 1.)






Chapter 28-45 - Apprenticeship Programs in Trade and Industry

Chapter 28-45-1 - Purposes.

§ 28-45-1 Purposes.  The purposes of this chapter are:

(1) To encourage employers, associations of employers, and organizations of employees to voluntarily establish apprenticeship programs and the making of apprenticeship agreements;

(2) To create opportunities for young people to obtain employment and adequate training in trades and industry with parallel instructions in related and supplementary education under conditions that will equip them for profitable employment and citizenship;

(3) To cooperate with the promotion and development of apprenticeship programs and systems in other states and with the federal committee on apprenticeship appointed under 29 U.S.C. § 50 et seq.;

(4) To provide for the registration and approval of apprenticeship programs and apprenticeship agreements and for the issuance of state certificates of completion of apprenticeship.

History of Section.
(P.L. 1967, ch. 133, § 1.)



Chapter 28-45-2 - Apprenticeship council.

§ 28-45-2 Apprenticeship council.  (a) The director of labor and training, with the advice and consent of the governor, shall appoint a state apprenticeship council composed of four (4) representatives each from employer and employee organizations respectively and one public member. One of the employer representatives shall represent a business employing less than fifty (50) employees. The council shall, by majority vote, elect from its membership a chairperson, a vice-chairperson, and a secretary. The vice-chairperson shall act in the absence or inability of the chairperson.

(b) Upon the expiration of the terms of the council's present membership, the director of labor and training, with the advice and consent of the governor, shall appoint members to the apprenticeship council for initial terms, and those members shall hold office until their successors are appointed and have qualified, as follows:

(1) One representative each from employer and employee organizations respectively, for an initial term of one year;

(2) One representative each from employer and employee organizations respectively, for an initial term of two (2) years;

(3) One representative each from employer and employee organizations respectively, for an initial term of three (3) years; and

(4) One representative each from employer and employee organizations respectively, for an initial term of four (4) years.

(5) One public member, representing a community organization, for an initial term of four (4) years.

(c) Upon the expiration of those initial terms, members shall be appointed for terms of four (4) years, and shall hold office until their successors are appointed and have qualified. Any vacancy shall be filled by appointments by the director of labor and training, with the advice and consent of the governor, for the unexpired portion of the term. The commissioner of elementary and secondary education, the director of labor and training shall be members of the council, ex-officio, without vote.

(d) The council may, by majority vote, designate any consultants that it may deem necessary and desirable to assist it in the performance of its duties.

(e) Members of the board shall not be compensated for their service on the board.

History of Section.
(P.L. 1967, ch. 133, § 1; P.L. 1969, ch. 72, § 1; P.L. 1973, ch. 146, § 1; P.L. 2003, ch. 202, § 4; P.L. 2003, ch. 426, § 4; P.L. 2005, ch. 117, art. 21, § 24; P.L. 2010, ch. 246, § 1; P.L. 2010, ch. 249, § 1; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-3 - Powers and duties.

§ 28-45-3 Powers and duties.  (a) The department of labor and training is the agency with responsibility and accountability for apprenticeship within Rhode Island for federal purposes. The council shall be a regulatory council and part of the department of labor and training. The council shall promulgate regulations consistent with 29 C.F.R. 29 and 30 at the direction of the director of the department of labor and training and shall provide advice and guidance to the director of the department of labor and training on the operation of the Rhode Island apprenticeship program. Enforcement of apprenticeship rules and regulations shall be the duty of the director of the department of labor and training. In addition, the council shall:

(1) Adopt rules and regulations to insure equality of opportunity in apprenticeship programs pursuant to the Rhode Island state plan for equal opportunity in apprenticeship;

(2) Establish trade, craft, or industrial standards for apprenticeship or training agreements in cooperation with a joint employer and employee groups in conformity with 29 C.F.R. 29.5;

(3) Establish program performance standards in conformity with 29 C.F.R. 29.6;

(4) Hold at least four (4) regular public meetings each year; any additional meetings considered necessary shall be held at the call of the chairperson, or at the written request of a majority of the members of the council;

(5) Formulate and publish rules of procedure for the function of local, regional, and state joint apprenticeship committees and for the filling of vacancies on those committees;

(6) Adopt rules and regulations concerning the following:

(i) The contents of apprenticeship agreements in conformity with 29 C.F.R. 29.7;

(ii) Criteria for apprenticeable occupations as provided by 29 C.F.R. 29.4;

(iii) Reciprocal approval for federal purposes to apprentices, apprenticeship programs and standards that are registered in other states by the U.S. department of labor or another state apprenticeship program recognized by the U.S. department of labor if such reciprocity is requested by the apprenticeship program sponsor;

(iv) The cancellation and/or deregistration of programs, and for temporary suspension, cancellation, and/or deregistration of apprenticeship agreements as provided in 29 C.F.R. 29.8 and 29.9;

(v) The standards of apprenticeship, program performance standards, apprenticeship agreements, deregistration of registered apprenticeship programs, reinstatement of apprenticeship programs, and reciprocal approval of apprentices from other states.

(b) The department of labor and training in accord with its regulations and this chapter shall:

(1) Encourage the promotion, expansion, and improvement of programs of apprenticeship training and pre-apprenticeship and the making of apprenticeship agreements;

(2) Bring about the settlement of differences arising out of an apprenticeship agreement when those differences cannot be adjusted locally or in accordance with established trade procedure;

(3) Supervise the execution of agreements and maintenance of standards;

(4) Register or terminate or cancel the registration of apprenticeship programs and apprenticeship agreements;

(5) Issue certificates of completion of apprenticeship;

(6) Keep a record of apprenticeship programs and apprentice agreements and their disposition;

(7) Render any assistance and submit any information and data that may be requested by employers, employees, and joint apprenticeship committees engaged in the formulation and operation of programs of apprenticeship, particularly in regard to work schedules, wages, conditions of employment, apprenticeship records, and number of apprentices;

(8) Adopt rules and regulations to insure nondiscrimination in all phases of apprenticeship and employment during apprenticeship;

(9) Register trade, craft, or industrial standards for apprenticeship or training agreements in cooperation with joint employer and employee groups and in conformity with this chapter, or approve and register trade, craft, or industrial standards for agreements submitted which are in conformity with this chapter, and disapprove those standards or agreements submitted which are not in conformity with this chapter, to the extent deemed appropriate;

(10) Establish committees and approve nominations to existing committees which are submitted in conformity with this chapter;

(11) Terminate registration of committees for failure of the committee to abide by the provisions of this chapter; and

(12) Perform any other duties that are described and imposed by this chapter.

History of Section.
(P.L. 1967, ch. 133, § 1; P.L. 1979, ch. 75, § 1; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-6 - Annual report.

§ 28-45-6 Annual report.  The council shall annually make a report of its activities and progress to the governor; that report shall be contained in the annual report of the department of labor and training.

History of Section.
(P.L. 1967, ch. 133, § 1.)



Chapter 28-45-9 - Standards of apprenticeship programs.

§ 28-45-9 Standards of apprenticeship programs.  An apprenticeship program, to be eligible for approval and registration with the department of labor and training, shall conform to regulations issued by the department of labor and training and 29 C.F.R. 29 and 29 C.F.R. 30 and shall conform to the following standards:

(1) The program is an organized, written plan embodying the terms and conditions of employment, training, and supervision of one or more apprentices in the apprenticeable occupation, as defined in this chapter and subscribed to by a sponsor who has undertaken to carry out the apprentice training program.

(2) The program standards contain the equal opportunity pledge prescribed in 29 CFR 30.3(b) and, when applicable, an affirmative action plan in accordance with 29 CFR 30.4, a selection method authorized in 29 CFR 30.5, or similar requirements expressed in a state plan for equal employment opportunity in apprenticeship adopted pursuant to 29 CFR Part 30 and approved by the U.S. department of labor, and provisions concerning the following:

(i) The employment and training of the apprentice in a skilled occupation;

(ii) A term of apprenticeship not less than two thousand (2,000) hours of work experience, consistent with training requirements as established by industry practice, which for an individual apprentice may be measured either through the completion of the industry standard for on-the-job learning (at least two thousand (2,000) hours) (time-based approach), the attainment of competency (competency-based approach), or a blend of the time-based and competency-based approaches (hybrid approach):

(A) The time-based approach measures skill acquisition through the individual apprentice's completion of at least two thousand (2,000) hours of on-the-job learning as described in a work process schedule;

(B) The competency-based approach measures skill acquisition through the individual apprentice's successful demonstration of acquired skills and knowledge, as verified by the program sponsor. Programs utilizing this approach must still require apprentices to complete an on-the-job learning component of registered apprenticeship. The program standards must address how on-the-job learning will be integrated into the program, describe competencies, and identify an appropriate means of testing and evaluation for such competencies;

(C) The hybrid approach measures the individual apprentice's skill acquisition through a combination of specified minimum number of hours of on-the-job learning and the successful demonstration of competency as described in a work process schedule; and

(D) The determination of the appropriate approach for the program standards is made by the program sponsor, subject to approval by the registration agency of the determination as appropriate to the apprenticeable occupation for which the program standards are registered.

(iii) An outline of the work processes in which the apprentice will receive supervised work experience and training on the job, and the allocation of the approximate time to be spent in each major process;

(iv) Provision for organized, related, and supplemental instruction in technical subjects related to the trade. A minimum of one hundred forty-four (144) hours for each year of apprenticeship is recommended. This instruction in technical subjects may be accomplished through media, such as classroom, occupational or industry courses, electronic media, or other instruction approved by the department of labor and training; every apprenticeship instructor must:

(A) Meet the Rhode Island department of elementary and secondary education requirements for a vocational-technical instructor, or be a subject matter expert, which is an individual, such as a journey worker, who is recognized within an industry as having expertise in a specific occupation; and

(B) Have training in teaching techniques and adult learning styles, which may occur before or after the apprenticeship instructor has started to provide the related technical instruction.

(v) A statement of the progressively increasing scale of wages to be paid the apprentice consistent with the skill acquired, the entry wage to be not less than the minimum wage prescribed by the federal and state labor standards act, where applicable, unless a higher wage is required by other applicable federal law, state law, respective regulations, or by collective bargaining agreement;

(vi) A provision for periodic review and evaluation of the apprentice's progress in job performance and related instruction, and the maintenance of appropriate progress records;

(vii) The numeric ratio of apprentices to journeypersons consistent with proper supervision, training, safety, and continuity of employment, and applicable provisions in collective bargaining agreements, except where the ratios are expressly prohibited by the collective bargaining agreement. The ratio language shall be specific and clear as to application in terms of jobsite, work force, department or plant;

(viii) A probationary period reasonable in relation to the full apprenticeship term, with full credit given for the period toward completion of apprenticeship the probationary period shall not exceed twenty-five percent (25%) of the length of the program or one year, whichever is shorter;

(ix) Adequate and safe equipment and facilities for training and supervision, and safety training for apprentices on the job and in related instruction;

(x) The minimum qualifications required by a sponsor for persons entering the apprenticeship program, with an eligible starting age not less than sixteen (16) years;

(xi) The placement of an apprentice under a written apprenticeship agreement that conforms to the requirements of this chapter. The agreement shall directly, or by reference, incorporate the standards of the program as part of the agreement;

(xii) The granting of advanced standing or credit for demonstrated competency previously acquired experience, training, or skills for all applicants equally, with commensurate wages for any progression step so granted;

(xiii) The transfer of an apprentice between apprenticeship programs and within an apprenticeship program must be based on agreement between the apprentice and the affected apprenticeship committees or program sponsors, and must comply with the following requirements:

(A) The transferring apprentice must be provided a transcript of related instruction and on-the-job learning by the committee or program sponsor;

(B) Transfer must be to the same occupation; and

(C) A new apprenticeship agreement must be executed when the transfer occurs between program sponsors.

(xiv) Assurance of qualified training personnel and adequate supervision on the job;

(xv) Recognition for successful completion of apprenticeship evidenced by an appropriate certificate issued by the department of labor and training;

(xvi) Program standards that utilize the competency-based or hybrid approach for progression through an apprenticeship and that choose to issue interim credentials must clearly identify the interim credentials, demonstrate how these credentials link to the components of the apprenticeable occupation, and establish the process for assessing an individual apprentice's demonstration of competency associated with the particular interim credential; further, interim credentials must only be issued for recognized components of an apprenticeable occupation, thereby linking interim credentials specifically to the knowledge, skills, and abilities associated with those components of the apprenticeable occupation.

(xvii) Identification of the department of labor and training as the registration agency;

(xviii) Provision for the registration, cancellation, and deregistration of the program, and requirement for the prompt submission of any modification or amendment to the department of labor and training for approval;

(xix) Provision for registration of apprenticeship agreements, modifications, and amendments; notice to the department of labor and training of persons who have successfully completed apprenticeship programs; and notice of transfers, cancellations, suspensions, and terminations of apprenticeship agreements and a statement of the reasons therefore;

(xx) Authority for the cancellation of an apprenticeship agreement during the probationary period by either party without stated cause. Cancellation during the probationary period will not have an adverse impact on the sponsor's completion rate;

(xxi) Compliance with 29 CFR 30, including the equal opportunity pledge prescribed in 29 CFR 30.3(b); an affirmative action plan complying with 29 CFR 30.4; and a method for the selection of apprentices authorized by 29 CFR 30.5, or compliance with parallel requirements contained in a state plan for equal opportunity in apprenticeship adopted under 29 CFR part 30 and approved by the department. The apprenticeship standards must also include a statement that the program will be conducted, operated and administered in conformity with applicable provisions of 29 CFR part 30, as amended, or if applicable, an approved state plan for equal opportunity in apprenticeship;

(xxii) Name and address, telephone number and e-mail address (if applicable) of the appropriate authority under the program to receive, process, and make disposition of complaints;

(xxiii) Recording and maintenance of all records concerning apprenticeship as may be required by the office of apprenticeship or the department of labor and training and other applicable law.

History of Section.
(P.L. 1967, ch. 133, § 1; P.L. 1979, ch. 75, § 1; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-9.1 - Apprenticeship programs  Fees.

§ 28-45-9.1 Apprenticeship programs  Fees.  A fee of one hundred twenty dollars ($120) shall be paid by each program sponsor, except those sponsors who are in registered school-to-career apprenticeship programs only, and/or those sponsors who are licensed masters/contractors with the department of labor and training, division of professional regulation, requesting authorization as an approved sponsor from the state apprenticeship council. All state approved sponsors' certificates issued by the division of professional regulation, except those sponsors who are registered in school-to-career apprenticeship programs only, and/or those sponsors who are licensed masters/contractors with the department of labor and training, division of professional regulation, shall become due for annual renewal upon payment of a renewal fee of one hundred twenty dollars ($120). Those fees shall be deposited as general revenues.

History of Section.
(P.L. 1992, ch. 133, art. 72, § 2; P.L. 1995, ch. 370, art. 40, § 97; P.L. 1998, ch. 387, § 2; P.L. 1999, ch. 94, § 1; P.L. 2002, ch. 65, art. 13, § 10.)



Chapter 28-45-10 - Definitions.

§ 28-45-10 Definitions.  For the purposes of this chapter:

(1) "Apprenticeship agreement" means a written agreement complying with 29 CFR 29.7 between an apprentice and either the apprenticeship program sponsor, or an apprenticeship committee acting as agent for the program sponsor(s), which contains the terms and conditions of the employment and training of the apprentice.

(2) "Apprenticeable occupation" which possesses all of the following characteristics:

(i) It is customarily learned in a practical way through a structured, systematic program of on the job supervised learning.

(ii) It is clearly identified and commonly recognized throughout an industry.

(iii) It involves the progressive attainment of manual, mechanical, or technical skills and knowledge, which is in accordance with the industry standard for the occupation, that requires the completion of at least a minimum of two thousand (2,000) hours of on the job learning to attain experience.

(iv) It requires related instruction to supplement the on the job learning.

(3) "Council" means the apprenticeship council as established by § 28-45-2.

(4) "OA" means office of apprenticeship, U.S. department of labor.

(5) "Secretary" means secretary of the U.S. department of labor.

History of Section.
(P.L. 1967, ch. 133, § 1; P.L. 1979, ch. 75, § 1; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-11 - Applicability of chapter.

§ 28-45-11 Applicability of chapter.  The provisions of this chapter shall apply to a firm, person, corporation, or organization of employees or an association of employers only after that person, firm, corporation, or organization of employees or association of employers has voluntarily elected to conform to its provisions.

History of Section.
(P.L. 1967, ch. 133, § 1.)



Chapter 28-45-13 - Standards of apprenticeship agreements.

§ 28-45-13 Standards of apprenticeship agreements.  All apprenticeship agreements submitted for approval and registration with the department of labor and training shall contain explicitly or by reference standards adopted by the council, including:

(1) Names and signatures of the contracting parties (apprentice and the program sponsor or employer), and the signature of a parent or guardian if the apprentice is a minor.

(2) The date of birth of apprentice and on a voluntary basis the social security number of the apprentice.

(3) Name and address of the program sponsor and the registration agency.

(4) A statement of the occupation, trade or craft in which the apprentice is to be trained, and the beginning date and term (duration) of apprenticeship.

(5) A statement showing:

(i) The number of hours to be spent by the apprentice in work on the job in a time-based program or a description of the skill sets to be attained by completion of a competency-based program, including the on-the-job learning component; or the minimum number of hours to be spent by the apprentice and a description of the skill sets to be attained by completion of a hybrid program.

(ii) The number of hours to be spent in related and supplemental instruction in technical subjects related to the occupation which is recommended to be not less than one hundred forty-four (144) hours per year.

(6) A statement setting forth a schedule of the work processes in the occupation or industry divisions in which the apprentice is to be trained and the approximate time to be spent at each process.

(7) A statement of the graduated scale of wages to be paid the apprentice and whether or not the required related instruction shall be compensated.

(8) Statements providing:

(i) For a specific period of probation during which time the apprenticeship agreement may be terminated by either party to the agreement upon written notice to the department of labor and training, without adverse impact on the sponsor; and

(ii) That, after the probationary period, the agreement may be cancelled at the request of the apprentice, or may be suspended, or terminated by the sponsor, for good cause, with due notice to the apprentice and a reasonable opportunity for corrective action, and with written notice to the apprentice and to the department of labor and training of the final action taken.

(9) A reference incorporating as part of the agreement the standards of the apprenticeship program as it exists on the date of the agreement and as it may be amended during the period of the agreement.

(10) A statement that the apprentice will be accorded equal opportunity in all phases of apprenticeship employment, and training, without discrimination because of race, color, religion, national origin, or sex.

(11) Name and address, phone and e-mail (if applicable) of the appropriate authority, if any, designated under the program to receive, process and make disposition of controversies or differences arising out of the apprenticeship agreement when the controversies or differences cannot be adjusted locally or resolved in accordance with the established procedure or applicable collective bargaining provisions.

History of Section.
(P.L. 1967, ch. 133, § 1; G.L. 1956, § 28-45-9; P.L. 1979, ch. 75, § 2; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-13.1 - Apprenticeship registration  Fees.

§ 28-45-13.1 Apprenticeship registration  Fees.  A fee of twenty-four dollars ($24.00) shall be paid by each indentured apprentice, except those apprentices who are registered in school-to-career apprenticeship programs only, not registered as an apprentice with the division of professional regulation of the department of labor and training, except those apprentices who are registered in school-to-career apprenticeship programs only, requesting approval and registration with the department of labor and training. All state approved apprentice certificates that are not registered and renewable through the division of professional regulation of the department of labor and training shall become due for renewal annually for a renewal fee of twenty-four dollars ($24.00). All apprenticeship certificates issued by the division of professional regulation of the department of labor and training shall expire on the indentured date of the individual qualifying for the certificate.

History of Section.
(P.L. 1992, ch. 133, art. 72, § 2; P.L. 1993, ch. 292, § 1; P.L. 1998, ch. 387, § 2; P.L. 2002, ch. 65, art. 13, § 10; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-14 - State EEO plan.

§ 28-45-14 State EEO plan.  The apprenticeship program shall operate in conformance with state law, including the EEO standards and regulations.

History of Section.
(P.L. 1979, ch. 75, § 2.)



Chapter 28-45-15 - Deregistration of program.

§ 28-45-15 Deregistration of program.  (a) Deregistration of a program may be effected upon the voluntary action of the sponsor by a request for cancellation of the registration, or upon reasonable cause, by the department of labor and training instituting formal deregistration proceedings in accordance with provisions of 29 CFR 7.

(b) The department of labor and training may cancel the registration of an apprenticeship program by written acknowledgment of such request stating the following:

(1) The registration is canceled at sponsor's request, and effective date thereof;

(2) That, within fifteen (15) days of the date of the acknowledgment, the sponsor shall notify all apprentices of such cancellation and the effective date; that such cancellation automatically deprives the apprentice of his/her individual registration; and that the deregistration of the program removes the apprentice from coverage for federal purposes which require the secretary of the U.S. department of labor's approval of an apprenticeship program.

(c) The department of labor and training shall conduct formal deregistration proceedings as follows:

(1) Deregistration proceedings may be undertaken when the apprenticeship program is not conducted, operated, and administered in accordance with the registered provisions or the requirements of this chapter, except that deregistration proceedings for violation of equal opportunity requirements shall be processed in accordance with the provisions under 29 CFR part 30, as amended;

(2) Where it appears the program is not being operated in accordance with the registered standards or with the requirements of this chapter, the department of labor and training shall so notify the program sponsor in writing;

(3) Notice to the sponsor must contain the following elements:

(i) Be sent by registered or certified mail, with return receipt requested;

(ii) State the shortcoming(s) and the remedy required; and

(iii) State that a determination of reasonable cause for deregistration will be made unless corrective action is effected within thirty (30) days.

(d) Upon request by the sponsor for good cause, the thirty (30) day term may be extended for another thirty (30) days. During the period for correction, the sponsor shall be assisted in every reasonable way to achieve conformity;

If the required correction is not effected within the allotted time, the department of labor and training shall send a notice to the sponsor, by registered or certified mail, return receipt requested, stating the following:

(1) The notice is sent pursuant to this subsection;

(2) Certain deficiencies (stating them) were called to the sponsor's attention and remedial measures requested, with dates of such occasions and letters; and that the sponsor has failed or refused to effect correction;

(3) Based upon the stated deficiencies and failure of remedy, a determination of reasonable cause has been made and the program may be deregistered unless, within fifteen (15) days of the receipt of this notice, the sponsor requests a hearing;

(4) If a request for a hearing is not made, the entire matter may be decided by the department of labor and training.

(f) If the sponsor requests a hearing, the department of labor and training shall transmit to the U.S. department of labor, administrator, OA, a report containing all pertinent facts and circumstances concerning the nonconformity, including the findings and recommendation for deregistration, and copies of all relevant documents and records. Statements concerning interviews, meetings and conferences shall include the time, date, place, and persons present. The administrator shall make a final order on the basis of the record before him. The administrator will refer the matter to the office of administrative law judges. An administrative law judge will convene a hearing in accordance with 29 CFR 29.10, and issue a decision as required in 29 CFR 29.10(c).

(g) At his/her discretion, the secretary may allow the sponsor a reasonable time to achieve voluntary corrective action. If the secretary's decision is that the apprenticeship program is not operating in accordance with the registered provisions or requirements of this part, the apprenticeship program shall be deregistered. In each case in which reregistration is ordered, the secretary shall make public notice of the order and shall notify the sponsor.

(h) Every order of deregistration shall contain a provision that the sponsor shall, within fifteen (15) days of the effective date of the order, notify all registered apprentices of the deregistration apprentice or his/her individual registration; and that the deregistration removes the apprentice from coverage for federal purposes which require the secretary of labor's approval of an apprenticeship program.

(i) Any apprenticeship program deregistered pursuant to this part may be reinstated upon presentation of adequate evidence that the apprenticeship program is operating in accordance with this part. Such evidence shall be presented to the administrator, OA, if the sponsor had not requested a hearing, or to the secretary, if an order of deregistration was entered pursuant to a hearing.

(j) Within ten (10) days of his/her receipt of a request for a hearing, the administrator of apprenticeship must contact the department of labor's office of administrative law judges to request a designation of an administrative law judge to preside over the hearing. The administrative law judge shall give reasonable notice of such hearing by registered mail, return receipt requested, to the appropriate sponsor. Such notice shall include:

(1) A reasonable time and place of hearing;

(2) A statement of the provisions of this part pursuant to which the hearing is to be held; and

(3) A concise statement of the matters pursuant to which the action forming the basis of the hearing is proposed to be taken.

(k) The administrative law judge shall regulate the course of the hearing. Hearings shall be informally conducted. Every party shall have the right to counsel, and a fair opportunity to present his/her case, including such cross-examination as may be appropriate in the circumstances. Administrative law judges shall make their proposed findings and recommended decisions to the secretary upon the basis of the record before him.

History of Section.
(P.L. 1979, ch. 75, § 2; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-16 - Reciprocity.

§ 28-45-16 Reciprocity.  (a) When a sponsor of an apprenticeship program which is registered and operating in a neighboring state requests registration from the department of labor and training to train apprentices for work projects in this state, the sponsor shall be granted registration providing the sponsor conforms with the regulations and standards of the state of Rhode Island.

(b) An apprentice registered in an approved registered apprenticeship program in a neighboring state will be awarded certification of registration for state purposes upon request and on the condition that the neighboring state's sponsorship program is registered with the appropriate state apprentice agency.

(c) The department of labor and training shall have the authority to expand or limit the number of states that are subject to the provisions of subsection (a) of this section by regulation through the promulgation of rules and regulations.

(d) The department of labor and training shall accord reciprocal approval for federal purposes to apprentices, apprenticeship programs and standards that are registered in other states by the U.S. department of labor or a registration agency recognized by the U.S. department of labor if such reciprocity is requested by the apprenticeship program sponsor; program sponsors seeking reciprocal approval must meet Rhode Island wage and hour provisions and apprentice ratio standards.

History of Section.
(P.L. 1979, ch. 75, § 2; P.L. 1998, ch. 387, § 2; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-17 - Union participation.

§ 28-45-17 Union participation.  Under a program proposed for registration by an employer or employers' association, and where the standards, collective bargaining agreement, or other instrument provides for participation by a union in any manner in the operation of the substantive matters of the apprenticeship program, and that participation is exercised, written acknowledgement of union agreement or "no objection" to the registration is required. Where no participation is evidenced and practiced, the employer or employers' association shall simultaneously furnish to the union, if any, which is the collective bargaining agent of the employees to be trained, a copy of its application for registration and of the apprenticeship program. The department of labor and training shall provide a reasonable time period of not less than thirty (30) days nor more than forty-five (45) days for receipt of union comments, if any, before final action on the application for registration and/or approval.

History of Section.
(P.L. 1979, ch. 75, § 2; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)



Chapter 28-45-18 - Vocational school training.

§ 28-45-18 Vocational school training.  (a) The board of regents for elementary and secondary education may authorize vocational schools to provide apprenticeship classroom training to students subject to the approval of the Rhode Island department of labor and training.

(b) In the event the board of regents authorizes state-certified apprenticeship training under subsection (a), and a student successfully completes the vocational school program, then the student shall receive apprentice credit, to be applied against a state-certified apprenticeship program requirement set forth by the state apprenticeship council pursuant to § 28-45-13, for one hundred forty-four (144) hours of apprenticeship classroom training.

History of Section.
(P.L. 2008, ch. 291, § 1; P.L. 2008, ch. 413, § 1; P.L. 2011, ch. 164, § 1; P.L. 2011, ch. 179, § 1.)






Chapter 28-46 - Private Nonvested Pension Benefits

Chapter 28-46-1 - Short title.

§ 28-46-1 Short title.  This chapter shall be known and may be cited as the "Private Non-vested Pension Benefits Protection Tax Act".

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-2 - Definitions.

§ 28-46-2 Definitions.  As used in this chapter:

(1) "Accrued portion of the normal retirement benefit" means the amount of benefit credited by the employer to the account of an employee participating in a pension plan, or where there is no credit, that portion of the normal retirement benefit to which the director determines actuarially the employee should be entitled based on the covered service of the employee, as of the date of termination of employment.

(2) "Ceases to operate a place of employment" means either the complete termination of operations at a place of employment or a substantial reduction in the number of employees at a place of employment as part of a plan or in connection with an intent to move the business operations at that place of employment outside of the state. Substantial fluctuations in the number of employees of an employer whose business is of a seasonal nature shall not be deemed to be a ceasing to operate a place of employment except to the extent that a substantial reduction in the number of employees of the employer is attributable to a plan or intention to move the business operations of the employer outside of the state. When an employer ceases to operate a place of employment but offers to retain all of the employees at another location within the state, this chapter shall not apply.

(3) "Covered service" means periods of employment with an employer which are recognized under the terms of the employer's pension plan for the purposes of determining an employee's eligibility to receive benefits under the plan or the amount of those benefits.

(4) "Director" means the director of labor and training.

(5) "Employee" means any person employed at the place of employment during the year prior to the date when the employer ceases to operate the place of employment.

(6) "Employer" means any person, firm, or corporation who employs ten (10) or more people within this state at any time within one year prior to the date that it ceases to operate a place of employment.

(7) "Non-vested pension benefit" means the accrued portion of the normal retirement benefit of an employee participating in a pension plan to which the employee does not have a vested right.

(8) "Normal retirement benefit" means that benefit payable under a pension plan in the event of retirement at the normal retirement age as prescribed by the plan.

(9) "Pension plan" means any plan, fund, or program established, maintained, or entered into by an employer for the purpose of providing for its employees, or their beneficiaries, retirement benefits.

(10) "Place of employment" means any location within this state at which ten (10) or more persons are employed at any time within one year prior to the date that the employer ceases to operate at that location.

(11) "Vested right" means a non-forfeitable, legal right obtained by an employee participating in a pension plan to that part of an immediate or deferred pension benefit which arises from the employee's covered service under the plan and is no longer contingent on the employee remaining covered under the plan.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-3 - Employer tax.

§ 28-46-3 Employer tax.  There is assessed upon every employer who ceases to operate a place of employment within this state a tax which shall be equal to the total amount of non-vested pension benefits of those employees of the employer who have completed fifteen (15) years of covered service under the pension plan of the employer and whose employment was or will be terminated because of the employer's ceasing to operate a place of employment within this state, and, whose non-vested pension benefits have been or will be forfeited because of that termination of employment, less the amount of those non-vested pension benefits which are compromised or settled to the satisfaction of the director as provided in this chapter.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-4 - Employer's notice of intent to cease operations.

§ 28-46-4 Employer's notice of intent to cease operations.  Any employer who intends to cease to operate a place of employment within this state shall notify the director of that intention not later than six (6) months prior to the date the employer intends to cease to operate its place of employment.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-5 - Investigation by director.

§ 28-46-5 Investigation by director.  Upon receipt of notification, or upon his or her own initiative when that notification is not given as required, the director shall cause an investigation to be made of the employer to determine the number of employees who have completed fifteen (15) years of covered service under the pension plan of the employer and whose employment was or will be terminated because of the employer's ceasing to operate a place of employment within this state, and whose non-vested pension benefits have been or will be forfeited by that termination of employment, the amounts of any non-vested pension benefits, if any, of those employees, and any other facts or circumstances concerning the employer, the employees, and the pension plan for those employees as may be necessary or useful to the director to carry out his or her duties and responsibilities under this chapter. The investigation, insofar as practicable, shall be conducted at the employer's place of employment during normal business hours. The employer shall cooperate fully with the director in that investigation, and shall make available to him or her any books, records, or other information necessary or useful to that investigation. To aid in those investigations, the director is authorized to administer oaths and affirmations and to issue subpoenas to compel the attendance of witnesses or the production of books, records, or other documents. The director may seek, through the attorney general acting on his or her behalf, orders from any court of competent jurisdiction to compel an employer to comply with the provisions of this chapter and to punish disobedience of any subpoena issued pursuant to this chapter.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-6 - Compromising non-vested pension benefits.

§ 28-46-6 Compromising non-vested pension benefits.  (a) As part of the investigation of an employer, the director shall determine the amount of non-vested pension benefits which have been compromised or settled to his or her satisfaction.

(b) Non-vested pension benefits may be compromised or settled by:

(1) Agreement between the employer and employee which is mutually understood by both parties to be a complete and final satisfaction of those benefits; or

(2) A provision in a collective bargaining agreement to which both the employer and employee are a party concerning the disposition of pension benefits in case the employer ceases to operate a place of employment or providing a benefit to the employee contingent upon the employer ceasing to operate a place of employment.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-7 - Tax liability and lien.

§ 28-46-7 Tax liability and lien.  After the investigation of the employer, the director shall certify to the tax administrator the total amount of non-vested pension benefits that are includable in determining an employer's tax liability under this chapter and the amount of those benefits which have been compromised or settled to the satisfaction of the commissioner. The tax administrator shall determine the amount of an employer's tax liability under this chapter and shall notify the employer of the amount of the tax. The tax shall be due and payable to the tax administrator on the date that the employer ceases to operate its place of employment and shall be a lien upon all of the employer's assets within this state. If the tax is not paid when due, the employer shall be liable for interest on the amount due at the rate of six per cent (6%) per annum until the tax and interest are paid.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-8 - Employee claims.

§ 28-46-8 Employee claims.  The director shall maintain a separate record of each employee of an employer taxed under this chapter who had completed fifteen (15) years of covered service under the pension plan of the employer and whose employment was terminated because of the employer's ceasing to operate a place of employment within this state and whose non-vested pension benefits were forfeited by that termination of employment and were not compromised or settled. Each employee shall be entitled to make a claim, in the form and manner prescribed by the director, for an immediate payment of the current value of his or her non-vested pension benefits or a deferred pension benefit, and to receive that payment or benefit in accordance with the rules and regulations promulgated by the director.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-9 - Termination of employees.

§ 28-46-9 Termination of employees.  For the purposes of this chapter, the employment of any employee terminated within one year, or within any longer period as prescribed by the director when he or she determines that an employer is attempting to evade the provisions of this chapter, of the date an employer ceases to operate a place of employment within this state shall be deemed to have been terminated because of the employer's ceasing to operate its place of employment, unless the employer can conclusively show that the termination was attributable to some other cause.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-10 - Rules and regulations of director.

§ 28-46-10 Rules and regulations of director.  The director may promulgate rules and regulations to provide for the efficient administration of the provisions of this chapter applicable to him or her, or to clarify those provisions as may be necessary to effectuate the purposes of this chapter. The director may use the facilities and personnel of the department of labor and training and any appropriations available to carry out his or her duties and responsibilities under this chapter.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-11 - Rules and regulations of the tax administrator.

§ 28-46-11 Rules and regulations of the tax administrator.  The tax administrator is authorized to promulgate rules and regulations for the assessment and collection of the tax imposed by this chapter.

History of Section.
(P.L. 1974, ch. 295, § 1.)



Chapter 28-46-12 - Funds not to be attached.

§ 28-46-12 Funds not to be attached.  The funds of any employer which are set aside or reserved for benefits under a pension plan of the employer to which employees have a vested right shall not be liable to be seized or taken by virtue of any execution or civil process whatever, issued out of any court of this state, for the collection of the tax imposed by this chapter.

History of Section.
(P.L. 1974, ch. 295, § 1.)






Chapter 28-47 - Workers' Compensation  Group Self-Insurance

Chapter 28-47-1 - Definitions.

§ 28-47-1 Definitions.  (a) As used in this chapter the term "employers" shall include:

(1) Employers with related activity in a given industry employing persons who perform work in connection with the given industry;

(2) An incorporated or unincorporated association or associations consisting exclusively of those employers provided they employ persons who perform that related work in the given industry; and

(3) A combination of employers as described in subdivision (1) of this subsection and an association or associations of employers as described in subdivision (2) of this subsection.

(b) The "director" is the director of the department of business regulation.

(c) "Employee leasing company" means a sole proprietorship, partnership, corporation or other form of business entity whose business consists largely of providing workers to one or more client companies by means of employee leasing arrangements.

(d) "Group self-insurance" as used in this chapter, shall be deemed to be the system of securing compensation as provided in this chapter.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)



Chapter 28-47-2 - Adoption of plan of group self-insurance.

§ 28-47-2 Adoption of plan of group self-insurance.  Any group consisting exclusively of employers may adopt a plan for group self-insurance, as a group, for the payment of compensation under this chapter to their employees. Under that plan the group shall assume the liability of all the employers within the group and pay all compensation for which those employers are liable under this chapter. Notwithstanding the previous provisions, the members of a group self-insurer shall be jointly and severally liable for all of the obligations of the group self-insurer incurred during the period of membership. Where that plan is adopted the group shall furnish satisfactory proof to the director of its financial ability to pay that compensation for the employers in the industry covered by it, its revenues, their source, and assurance of continuance. The director shall require the filing of a bond of a surety company authorized to transact business in the state, trust fund, or other adequate security, in an amount to be determined by the director to secure its liability to pay the compensation of each employer as above provided in accordance with the provisions of § 28-47-10. That surety bond, trust fund, or security must be approved as to form by the director. The director may also require that any and all agreements, contracts, and other pertinent documents relating to the organization of the employers in the group be filed with him or her at the time the application for group self-insurance is made. That application shall be on a form prescribed by the director. The director shall have the authority to deny the application of the group to pay the compensation or to revoke his or her consent furnished under this section at any time for good cause shown. The director shall have the authority to deny the application of the group or to revoke his or her consent furnished under this section at any time if he or she is not satisfied that the group can provide adequate claims and loss prevention services to each employer in the group either by the staff of the group or through contractual arrangements with a service company competent to provide that claim and loss prevention services. The group qualifying under this section shall be known as a group self-insurer.

History of Section.
(P.L. 1982, ch. 32, art 3, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)



Chapter 28-47-3 - Notice to group  Jurisdiction  Insolvency  Termination.

§ 28-47-3 Notice to group  Jurisdiction  Insolvency  Termination.  An employer participating in group self-insurance shall not be relieved from the liability for compensation prescribed by chapters 29  38 of this title except by the payment of the compensation by the group self-insurer or by itself. As between the employee and the group self-insurer, notice to or knowledge of the occurrence of the injury on the part of the employer shall be deemed notice or knowledge, as the case may be, on the part of the group self-insurer. Jurisdiction of the employer shall, for the purpose of this chapter, be jurisdiction of the group self-insurer, and that group self-insurer shall in all things be bound by and subject to the orders, findings, decisions, or awards rendered against the participating employer for the payment of compensation under the provisions of chapters 29  38 of this title. The insolvency or bankruptcy of a participating employer shall not relieve the group self-insurer from the payment of compensation for injuries or death sustained by an employee during the time the employer was a participant in the group self-insurance. The group self-insurer shall promptly notify the director, on a prescribed form, of the addition of any participating employer or employers. Notice of termination of a participating employer shall not be effective until at least ten (10) days after notice of that termination, on a prescribed form, has been either filed in the office of the director or sent by certified or registered letter, return receipt requested, and also served in like manner upon the employer.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1.)



Chapter 28-47-4 - Identifying information.

§ 28-47-4 Identifying information.  Each group self-insurer, in its application for group self-insurance, shall set forth the names and addresses of each of its officers, directors, trustees, and general manager. Notice of any change in the officers, directors, trustees, or general manager shall be given to the director within ten (10) days of the change. No officer, director, trustee, or employee of the group self-insurer may represent or participate directly or indirectly on behalf of an injured worker or his or her dependents in any workers' compensation proceeding. All employees of employers participating in group self-insurance are deemed to be included under the group self-insurance plan.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1.)



Chapter 28-47-5 - Termination of group.

§ 28-47-5 Termination of group.  If for any reason, the status of a group self-insurer under this chapter is terminated, the surety bond on deposit, trust fund, or other security referred to in § 28-47-2 shall remain in the custody of the director for a period of at least twenty-six (26) months. At the expiration of any time or any further period that the director may deem proper and warranted, he or she may accept in lieu of the bond, and for the additional purpose of securing that further and future contingent liability as may arise from prior injuries to workers and be incurred by reason of any change in the condition of those workers warranting the workers' compensation court making subsequent awards for payment of additional compensation, a policy of insurance furnished by the group self-insurer, its successors or assigns, or others carrying on or liquidating that self-insurance group. That policy shall be in a form approved by the director and issued by any insurance company licensed to issue this class of insurance in this state. It shall only be issued for a single complete premium payment in advance by the group self-insurer. It shall be given in an amount to be determined by the director and when issued shall not be subject to cancellation for any cause during the continuance of the liability secured and so covered.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)



Chapter 28-47-6 - Rules and regulations.

§ 28-47-6 Rules and regulations.  The director shall promulgate the rules and regulations that may be required to carry out the provisions of this chapter, including, without limitation, rules and regulations pertaining to contracts of group insurance and excess group insurance with retentions and limits to be prescribed.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1.)



Chapter 28-47-7 - Classification of group self-insurers.

§ 28-47-7 Classification of group self-insurers.  (a) The director shall administer all matters relating to group self-insurance under this chapter.

(b) The director shall assign each group self-insurer, qualified under this chapter to one of the following groups:

(1) Manufacturing and trade;

(2) Transportation, public utilities, and construction;

(3) Service industry;

(4) Hospitals licensed under the provisions of the health care facility licensing act of Rhode Island which are subject to the provisions of chapters 29  38 of this title, and non-business corporations not including educational institutions to which the provisions of chapter 6 of title 7 apply which are subject to the provisions of chapters 29  38 of this title and which are operated for the benefit of and in connection with any one or more of the hospitals;

(5) Miscellaneous.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1.)



Chapter 28-47-8 - Advisory committee for group self-insurance.

§ 28-47-8 Advisory committee for group self-insurance.  (a) To advise the director, there shall be an advisory committee for group self-insurance which shall consist of seven (7) members appointed by the governor: (1) one of those members shall be named from the manufacturing and trade group of group self-insurance; (2) two (2) from the transportation, public utilities and construction group; (3) two (2) from the services industry; (4) one from health care facilities; and, (5) one member shall be a group self-insurer selected at large by the governor, who shall be vice-chairperson of the advisory committee. The director or his or her designee shall be an additional member of the advisory committee and act as chairperson of the committee. Any member appointed to the advisory committee shall be a group self-insurer or an officer of a group self-insurer or a person who on account of his or her employment or affiliation can be classed as a management representative of a group self-insurer.

(b) The members of the advisory committee for group self-insurance shall be appointed for terms of three (3) years. Vacancies shall be filled for the unexpired term by appointment by the governor. Members shall continue in office until their successors are appointed. In the event that no appointment is made within three (3) months after a vacancy exists or after the expiration of the term of a member, the remaining members may fill the vacancy by a majority vote. If a member is absent from two (2) consecutive regular meetings without adequate excuse his or her place may be declared vacant by the director.

(c) Members of the advisory committee shall serve without pay, but are entitled to their reasonable and necessary traveling and other expenses incurred in connection with their duties.

(d) Regular meetings of the advisory committee shall be held twice a year on the dates to be fixed by the director. In addition, special meetings shall be held if called by the director or any three (3) members of the committee.

(e) The advisory committee shall have access to all group self-insurance records and shall have the power to require the presence before it of any employee or any group self-insurer. Information obtained by members of the advisory committee shall be deemed confidential unless disclosed by order of the committee.

(f) It shall be the duty of the advisory committee to advise the director on all matters relating to group self-insurance, particularly in respect to rules governing group self-insurance, the deposit or withdrawal of securities, and on such other matters as the director shall request.

(g) The director shall detail to the advisory committee any stenographic or other assistance that may be necessary.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1.)



Chapter 28-47-9 - Audit of group self-insurance.

§ 28-47-9 Audit of group self-insurance.  The director annually, as soon as practicable after April first in each succeeding year, shall ascertain the total amount of expenses, including in addition to the direct costs of personal services, the cost of maintenance and operation, the cost of retirement contributions made and workers' compensation premiums paid by the state for or on account of personnel, rentals for space occupied in state owned or state leased buildings, and all other direct or indirect costs incurred by the department of business regulation during the preceding calendar year in carrying out the provisions of this chapter. Those expenses shall be assessed against all group self-insurers including for this purpose employers who have ceased to exercise the privilege of group self-insurance but have filed a surety bond, trust fund, or other security. The basis of apportionment of the assessment against each group shall be that proportion of those expenses, excluding any expenses associated with a disbanded group, that the written premium or equivalent premium of each group self-insurer at the close of the preceding calendar year bears to the total premium for all group self-insurers. The department may assess any disbanded group based upon the actual expenses incurred by the department for such group in the preceding fiscal year. For the purpose of this assessment, a "disbanded group" means a group in run-off. All those assessments when collected shall be paid to and for the use of the insurance division of the department of business regulation.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1992, ch. 133, art. 83, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1; P.L. 1999, ch. 53, § 1.)



Chapter 28-47-10 - Surety bonds or other security.

§ 28-47-10 Surety bonds or other security.  For the purpose of this chapter, the amount of surety bond, trust fund, or other adequate security required for group self-insurance plans shall be determined by the director by rule or regulation. If the director requires the group self-insurer to provide security other than a surety bond, the security that the director requires shall reside in Rhode Island and shall be in the form the director requires.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)



Chapter 28-47-11 - Assessment against group self-insurers.

§ 28-47-11 Assessment against group self-insurers.  (a) Whenever the director determines that the compensation and benefits provided by this chapter may be unpaid by reason of the default of an insolvent group self-insurance plan, and the penal sum of the surety bond, trust fund, or other security is about to become exhausted, the director shall levy an assessment against all self-insured employers in that group self-insurance plan to assure prompt payment of that compensation and benefits.

(b) Notwithstanding any other provisions of law, in the event that an employee leasing firm approved under this chapter does not pay the compensation and benefits provided by this chapter by reason of insolvency, and the penal sum of the surety or other security is about to become exhausted, the director shall levy an assessment against all client companies of the employee leasing firm to assure prompt payment of the compensation and benefits.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)



Chapter 28-47-12 - Premium taxes and assessments.

§ 28-47-12 Premium taxes and assessments.  Each group self-insurer, except any group self-insurer composed of the state, municipal governments, governmental authorities of the state or municipalities, or quasi-municipal subdivisions of the state or municipalities, shall pay premium taxes as close as practicable on the same basis as insurers as provided in chapter 17 of title 44. Each group self-insurer shall pay assessments for the workers' compensation administrative fund pursuant to chapter 37 of this title on the same basis as is practicable as an insurer.

History of Section.
(P.L. 1982, ch. 32, art. 3, § 1; P.L. 1994, ch. 101, § 8; P.L. 1994, ch. 401, § 9.)



Chapter 28-47-13 - Reinsurance.

§ 28-47-13 Reinsurance.  No group may operate as a self-insurer without maintaining both specific and aggregate reinsurance and/or excess insurance in a form and with monetary limits approved by the director and from a reinsurer and/or insurer approved by the director.

History of Section.
(P.L. 1991, ch. 133, § 1.)



Chapter 28-47-14 - Form of entity of group self-insurer.

§ 28-47-14 Form of entity of group self-insurer.  A group self-insurer may constitute itself as any form of legal entity, including, but not limited to, a profit or nonprofit corporation or a partnership. That entity shall not be considered to be carrying on the business of insurance pursuant to § 7-1-5 and shall not be subject to the provisions of title 27.

History of Section.
(P.L. 1991, ch. 133, § 1.)



Chapter 28-47-15 - Employee leasing company self-insurance.

§ 28-47-15 Employee leasing company self-insurance.  An employee leasing company that wishes to self-insure without becoming a member of a group of employers shall be subject to this chapter and may adopt a plan of self-insurance and make application to the director for its approval and, for the purpose of this chapter, the employee leasing company shall be considered the group self-insurer. Provided, that the director shall have the authority to exempt any employee leasing company from the provisions of this chapter as he or she deems reasonable. Nothing in this section shall prevent more than one employee leasing company from making an application to become a group self-insurer under the provisions of this chapter.

History of Section.
(P.L. 1993, ch. 234, § 1; P.L. 1993, ch. 299, § 1.)






Chapter 28-48 - Rhode Island Parental and Family Medical Leave Act

Chapter 28-48-1 - Definitions.

§ 28-48-1 Definitions.  As used in this chapter, the following words and terms have the following meanings:

(1) "Director" means the director of the department of labor and training.

(2) "Employee" means any full-time employee who works an average of thirty (30) or more hours per week.

(3) "Employer" means and includes:

(i) any person, sole proprietorship, partnership, corporation, or other business entity that employs fifty (50) or more employees,

(ii) the state of Rhode Island, including the executive, legislative, and judicial branches, and any state department or agency that employs any employees,

(iii) any city or town or municipal agency that employs thirty (30) or more employees, and

(iv) any person who acts directly or indirectly in the interest of any employer.

(4) "Family leave" means leave by reason of the serious illness of a family member.

(5) "Family member" means a parent, spouse, child, mother-in-law, father-in-law, or the employee himself or herself, and with respect to employees of the state as defined in subsection (3)(ii), shall include domestic partners as defined in § 36-12-1(3).

(6) "Parental leave" means leave by reason of the birth of a child of an employee or the placement of a child sixteen (16) years of age or less with an employee in connection with the adoption of the child by the employee.

(7) "Serious illness" means a disabling physical or mental illness, injury, impairment, or condition that involves inpatient care in a hospital, a nursing home, or a hospice, or outpatient care requiring continuing treatment or supervision by a health care provider.

History of Section.
(P.L. 1987, ch. 366, § 1; P.L. 1990, ch. 380, § 2; P.L. 2006, ch. 189, § 1; P.L. 2006, ch. 316, § 1.)



Chapter 28-48-2 - Parental leave and family leave requirement.

§ 28-48-2 Parental leave and family leave requirement.  (a) Every employee who has been employed by the same employer for twelve (12) consecutive months shall be entitled, upon advance notice to his or her employer, to thirteen (13) consecutive work weeks of parental leave or family leave in any two (2) calendar years. The employee shall give at least thirty (30) days notice of the intended date upon which parental leave or family leave shall commence and terminate, unless prevented by medical emergency from giving the notice. The director shall promulgate regulations governing the form and content of the employee's notice to the employer.

(b) Parental leave or family leave granted pursuant to this chapter may consist of unpaid leave. If an employer provides paid parental leave or family leave for fewer than thirteen (13) weeks, the additional weeks of leave added to attain the total of thirteen (13) weeks required by subsection (a) of this section may be unpaid.

(c) The employer may request that the employee provide the employer with written certification from a physician caring for the person who is the reason for the employee's leave, which certification shall specify the probable duration of the employee's leave.

History of Section.
(P.L. 1987, ch. 366, § 1; P.L. 1990, ch. 380, § 2.)



Chapter 28-48-3 - Employment and health benefits protection.

§ 28-48-3 Employment and health benefits protection.  (a) Every employee who exercises his or her right to parental leave or family leave under this chapter shall, upon the expiration of that leave, be entitled to be restored by the employer to the position held by the employee when the leave commenced, or to a position with equivalent seniority, status, employment benefits, pay, and other terms and conditions of employment, including fringe benefits and service credits that the employee had been entitled to at the commencement of leave.

(b) During any parental leave or family leave taken pursuant to this chapter, the employer shall maintain any existing health benefits of the employee in force for the duration of the leave as if the employee had continued in employment continuously from the date he or she commenced the leave until the date he or she returns to employment pursuant to subsection (a) of this section.

(c) Prior to commencement of parental leave or family leave, the employee shall pay to the employer a sum equal to the premium required to maintain the employee's health benefits in force during the period of parental leave. The employer shall return the payment to the employee within ten (10) days following the employee's return to employment.

History of Section.
(P.L. 1987, ch. 366, § 1; P.L. 1990, ch. 380, § 2.)



Chapter 28-48-4 - Effect on existing employment benefits.

§ 28-48-4 Effect on existing employment benefits.  (a) The taking of parental leave or family leave pursuant to this chapter shall not result in the loss of any benefit accrued before the date on which the leave commenced.

(b) Except as provided in § 28-48-3(b), nothing in this chapter shall be construed to entitle any employee who takes parental leave or family leave pursuant to this chapter to any benefit other than benefits to which the employee would have been entitled had he or she not taken the leave.

(c) Nothing in this chapter shall be construed to affect an employer's obligation to comply with any collective bargaining agreement or employment benefit plan that provides greater parental leave or family leave rights to employees than the rights provided under this chapter.

(d) The parental leave and family leave rights mandated by this chapter shall not be diminished by any collective bargaining agreement or by any employment benefit plan.

(e) Nothing in this chapter shall be construed to affect or diminish the contract rights or seniority status of any other employee of any employer covered by this chapter.

History of Section.
(P.L. 1987, ch. 366, § 1; P.L. 1990, ch. 380, § 2.)



Chapter 28-48-5 - Prohibited acts.

§ 28-48-5 Prohibited acts.  (a) It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise any right provided by this chapter.

(b) It shall be unlawful for any employer to discharge, fine, suspend, expel, discipline, or in any other manner discriminate against any employee for exercising any right provided by this chapter.

(c) It shall be unlawful for any employer to discharge, fine, suspend, expel, discipline, or in any other manner discriminate against any employee for opposing any practice made unlawful by this title.

History of Section.
(P.L. 1987, ch. 366, § 1.)



Chapter 28-48-6 - Judicial enforcement.

§ 28-48-6 Judicial enforcement.  A civil action may be brought in the superior court by an employee or by the director against any employer to enforce the provisions of this title or of any order issued by the director pursuant to § 28-48-7. The court may enjoin any act or practice that violates or may violate any provision of this chapter, and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce any provision of this chapter.

History of Section.
(P.L. 1987, ch. 366, § 1.)



Chapter 28-48-7 - Enforcement powers of the director.

§ 28-48-7 Enforcement powers of the director.  If, after giving an employer written notice and an opportunity to be heard, the director finds that the employer has failed to comply with any provision of this chapter, the director may issue the orders that he or she deems necessary to protect the rights of any employee. The director shall promulgate the rules and regulations that are necessary and appropriate to carry out the provisions of this section.

History of Section.
(P.L. 1987, ch. 366, § 1.)



Chapter 28-48-8 - Civil penalty for violations.

§ 28-48-8 Civil penalty for violations.  Any employer who violates any provision of this chapter or of any order issued pursuant to § 28-48-7 shall be subject to a civil penalty of not more than one thousand dollars ($1,000). In the case of a continuing violation, each day's continuance shall be deemed a separate and distinct offense.

History of Section.
(P.L. 1987, ch. 366, § 1.)



Chapter 28-48-9 - Severability.

§ 28-48-9 Severability.  If any provision of this chapter or its application to any person or circumstance is held to be invalid by any court of competent jurisdiction, that invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to that end, the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1987, ch. 366, § 1.)



Chapter 28-48-10 - Notice.

§ 28-48-10 Notice.  (a) Each employer shall post and keep posted, in conspicuous places upon its premises where notices to employees and applicants for employment are customarily posted, a notice, to be approved by the agency, setting forth excerpts from, or summaries of, the pertinent provisions of this chapter and information pertaining to the filing of a charge.

(b) Any employer that willfully violates this section shall be assessed a civil money penalty not to exceed one hundred dollars ($100) for each separate offense.

History of Section.
(P.L. 1990, ch. 380, § 3.)



Chapter 28-48-11 - Use of sick leave for adoptive parents.

§ 28-48-11 Use of sick leave for adoptive parents.  Any employer who allows sick time or sick leave of an employee to be utilized after the birth of a child shall allow the same time to be used for the placement of a child sixteen (16) years of age or less with an employee in connection with the adoption of the child by the employee.

History of Section.
(P.L. 1996, ch. 202, § 1.)



Chapter 28-48-12 - School involvement leave.

§ 28-48-12 School involvement leave.  (a) An employee who has been employed by the same employer for twelve (12) consecutive months shall be entitled to a total of ten (10) hours of leave during any twelve (12) month period to attend school conferences or other school-related activities for a child of whom the employee is the parent, foster parent or guardian.

(b) The employee must provide twenty-four (24) hours prior notice of the leave and make a reasonable effort to schedule the leave so as not to unduly disrupt the operations of the employer.

(c) Nothing in this section shall be construed to require the leave be paid; except that under this section, an employee may substitute any accrued paid vacation leave or other appropriate paid leave for any part of the leave.

History of Section.
(P.L. 1999, ch. 64, § 1; P.L. 1999, ch. 186, § 1.)






Chapter 28-49 - Rhode Island Disaster Service Volunteer Leave Act

Chapter 28-49-1 - Short title.

§ 28-49-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Disaster Service Volunteer Leave Act".

History of Section.
(P.L. 1995, ch. 37, § 1.)



Chapter 28-49-2 - Definitions.

§ 28-49-2 Definitions.  As used in this chapter, the following words and terms have the following meanings:

(1) "Disaster" means a fire, flood, hurricane, blizzard, tornado, or other such occurrence where the victims cannot recover without assistance. Applicable disasters would be those designated at level II and above in the American National Red Cross regulations and procedures.

(2) "State agency" means any state office, or officer, department, board, commission, institution, bureau, or any agency, division, or unit within any office, department, board, or commission or other state authority.

History of Section.
(P.L. 1995, ch. 37, § 1.)



Chapter 28-49-3 - Disaster service voluntary leave.

§ 28-49-3 Disaster service voluntary leave.  (a) Any state employee who is a certified disaster volunteer of the American Red Cross may be granted leave work with pay for not more than ten (10) working days each calendar year to participate in specialized disaster relief service for the American Red Cross, upon the request of the American Red Cross through the state office of emergency management. Leave may be taken upon the request of the American Red Cross and upon the approval of the employee's supervisor, without loss of seniority, pay, vacation leave, compensatory time, personal business leave, sick leave, or earned overtime accumulation. The state agency may compensate an employee granted leave under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from work.

(b) An employee deemed to be on leave under this section shall not be deemed to be an employee of the state for purposes of workers compensation. Leave under the chapter shall be granted only for service related to a disaster within the state of Rhode Island. Leave under this chapter shall not be granted for the purpose of obtaining training.

History of Section.
(P.L. 1995, ch. 37, § 1.)






Chapter 28-50 - The Rhode Island Whistleblowers' Protection Act

Chapter 28-50-1 - Short title.

§ 28-50-1 Short title.  This chapter may be cited as the "Rhode Island Whistleblowers' Protection Act".

History of Section.
(P.L. 1995, ch. 308, § 2.)



Chapter 28-50-2 - Definitions.

§ 28-50-2 Definitions.  As used in this chapter:

(1) "Employee" means a person employed by any employer, and shall include, but not be limited to, at-will employees, contract employees and independent contractors.

(2) "Employer" means any person, partnership, association, sole proprietorship, corporation or other business entity, including any department, agency, commission, committee, board, council, bureau, or authority or any subdivision thereof in state or municipal government. One shall employ another if services are performed for wages or under any contract of hire, written or oral, express or implied.

(3) "Person" means an individual, sole proprietorship, partnership, corporation, association, or any other legal entity.

(4) "Public body" means all of the following:

(i) A state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government.

(ii) An agency, board, commission, council, member, or employee of the legislative branch of state government.

(iii) A county, city, town, or regional governing body, a council, school district, or a board, department, commission, agency, or any member or employee of the entity.

(iv) Any other body which is created by state or local authority or which is primarily funded by or through state or local authority, or any member or employee of that body.

(v) A law enforcement agency or any member or employee of a law enforcement agency.

(vi) The judiciary and any member or employee of the judiciary.

(vii) Any federal agency.

(5) "Supervisor" means any individual to whom an employer has given the authority to direct and control the work performance of the affected employee or any individual who has the authority to take corrective action regarding the violation of a law, rule or regulation about which the employee complains.

History of Section.
(P.L. 1995, ch. 308, § 2; P.L. 1999, ch. 104, § 1; P.L. 1999, ch. 190, § 1; P.L. 2000, ch. 329, § 1; P.L. 2000, ch. 509, § 1; P.L. 2002, ch. 50, § 1.)



Chapter 28-50-3 - Protection.

§ 28-50-3 Protection.  An employer shall not discharge, threaten, or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment:

(1) Because the employee, or a person acting on behalf of the employee, reports or is about to report to a public body, verbally or in writing, a violation which the employee knows or reasonably believes has occurred or is about to occur, of a law or regulation or rule promulgated under the law of this state, a political subdivision of this state, or the United States, unless the employee knows or has reason to know that the report is false, or

(2) Because an employee is requested by a public body to participate in an investigation, hearing, or inquiry held by that public body, or a court action, or

(3) Because an employee refuses to violate or assist in violating federal, state or local law, rule or regulation, or

(4) Because the employee reports verbally or in writing to the employer or to the employee's supervisor a violation, which the employee knows or reasonably believes has occurred or is about to occur, of a law or regulation or rule promulgated under the laws of this state, a political subdivision of this state, or the United States, unless the employee knows or has reason to know that the report is false. Provided, that if the report is verbally made, the employee must establish by clear and convincing evidence that the report was made.

History of Section.
(P.L. 1995, ch. 308, § 2; P.L. 1999, ch. 104, § 1; P.L. 1999, ch. 190, § 1; P.L. 2002, ch. 50, § 1.)



Chapter 28-50-4 - Relief and damages.

§ 28-50-4 Relief and damages.  (a) A person who alleges a violation of this act may bring a civil action for appropriate injunctive relief, or actual damages, or both within three (3) years after the occurrence of the alleged violation of this chapter.

(b) An action commenced pursuant to subsection(a) of this section may be brought in the superior court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides or has their principal place of business.

(c) As used in subsection (a) of this section, "damages" means damages for injury or loss caused by each violation of this chapter.

(d) [Deleted by P.L. 2012, ch. 306, § 5 and P.L. 2012, ch. 344, § 5.]

History of Section.
(P.L. 1995, ch. 308, § 2; P.L. 2012, ch. 306, § 5; P.L. 2012, ch. 344, § 5.)



Chapter 28-50-5 - Reinstatement.

§ 28-50-5 Reinstatement.  A court, in rendering a judgment in an action brought under this act, shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award the complainant all or a portion of the costs of litigation, including attorneys' fees if the court determines that the award is appropriate.

History of Section.
(P.L. 1995, ch. 308, § 2; P.L. 1999, ch. 104, § 1; P.L. 1999, ch. 190, § 1.)



Chapter 28-50-6 - Collective bargaining.

§ 28-50-6 Collective bargaining.  This chapter shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement.

History of Section.
(P.L. 1995, ch. 308, § 2.)



Chapter 28-50-7 - Exemption.

§ 28-50-7 Exemption.  This chapter shall not be construed to require an employer to compensate an employee for participation in an investigation, hearing or inquiry held by a public body in accordance with § 28-50-3.

History of Section.
(P.L. 1995, ch. 308, § 2.)



Chapter 28-50-8 - Notices posted.

§ 28-50-8 Notices posted.  An employer shall post notices and use other appropriate means to keep his or her employees informed of their protections and obligations under this chapter.

History of Section.
(P.L. 1995, ch. 308, § 2.)



Chapter 28-50-9 - Severability.

§ 28-50-9 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid or unconstitutional, the invalidity or unconstitutionality shall not affect other provisions or applications of this act which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1995, ch. 308, § 2.)






Chapter 28-51 - Sexual Harassment, Education and Training in the Workplace

Chapter 28-51-1 - Definitions.

§ 28-51-1 Definitions.  (a) As used in this chapter, "Employer" means any entity employing fifty (50) or more employees.

(b) As used in this chapter, "Sexual harassment" means any unwelcome sexual advances or requests for sexual favors or any other verbal or physical conduct of a sexual nature when:

(1) Submission to that conduct or those advances or requests is made either explicitly or implicitly a term or condition of an individual's employment; or

(2) Submission to or rejection of the conduct or advances or requests by an individual is used as the basis for employment decisions affecting the individual; or

(3) The conduct or advances or requests have the purpose or effect of unreasonably interfering with an individual's work performance or creating an intimidating, hostile, or offensive working environment.

History of Section.
(P.L. 1997, ch. 118, § 1; P.L. 1998, ch. 300, § 1.)



Chapter 28-51-2 - Adoption of workplace policy and statement.

§ 28-51-2 Adoption of workplace policy and statement.  (a) All employers and employment agencies shall promote a workplace free of sexual harassment.

(b) Every employer shall:

(1) Adopt a policy against sexual harassment that shall include:

(i) A statement that sexual harassment in the workplace is unlawful;

(ii) A statement that it is unlawful to retaliate against an employee for filing a complaint of sexual harassment or for cooperating in an investigation of a complaint for sexual harassment;

(iii) A description and examples of sexual harassment;

(iv) A statement of the range of consequences for employees who are found to have committed sexual harassment;

(v) A description of the process for filing internal complaints about sexual harassment and the work addresses and telephone numbers of the person or persons to whom complaints should be made; and

(vi) The identity of the appropriate state and federal employment discrimination enforcement agencies, and directions as to how to contact these agencies.

(2) Provide to all employees a written copy of the employer's policy against sexual harassment; provided, that a new employee shall be provided such a copy at the time of his or her employment.

(c) Employers are encouraged to conduct an education and training program for new employees and members, within one year of commencement of employment or membership, which includes at a minimum the information set forth in this section. Employers are encouraged to conduct additional training for new supervisory and managerial employees within one year of commencement of employment which shall include at a minimum the information set forth in subsection (b) of this section, the specific responsibilities of supervisory and managerial employees and the methods that these employees should take to ensure immediate and appropriate corrective action in addressing sexual harassment complaints. Employers and appropriate state agencies are encouraged to cooperate in making this training available.

(d) Employers shall provide copies of their written policies on sexual harassment to all employees upon their request.

(e) Employers shall be required to maintain copies of their written policies on sexual harassment at their business premises, and copies of such policies shall be made available to any state or federal employment discrimination enforcement agency upon request.

History of Section.
(P.L. 1997, ch. 118, § 1; P.L. 2001, ch. 203, § 1; P.L. 2004, ch. 6, § 51.)



Chapter 28-51-3 - Education and training programs.

§ 28-51-3 Education and training programs.  Employers are encouraged to conduct an education and training program on sexual harassment consistent with the aims and purposes of this chapter for all employees, including, but not limited to supervisory or managerial personnel, on or before September 1, 1997.

History of Section.
(P.L. 1997, ch. 118, § 1.)






Chapter 28-52 - Workplace Violence Protection

Chapter 28-52-1 - Short title.

§ 28-52-1 Short title.  This chapter shall be known and may be cited as "The Rhode Island Workplace Violence Prevention Act."

History of Section.
(P.L. 2001, ch. 43, § 1; P.L. 2001, ch. 284, § 1.)



Chapter 28-52-2 - Workplace violence protection.

§ 28-52-2 Workplace violence protection.  (a) If an employer, or an employer's employee(s) or invitee(s) have: (1) suffered unlawful violence by an individual; or (2) received a threat of violence by an individual which can reasonably be construed as a threat which may be carried out at the worksite; or (3) been stalked or harassed at the worksite; the employer may (in addition to, or instead of, filing criminal charges against the individual) seek a temporary restraining order, a preliminary injunction, and an injunction pursuant to Rule 65 of the Superior Court Rules of Civil Procedure, prohibiting further unlawful acts by that individual at the worksite, which shall include any place at which work is being performed on behalf of the employer.

(b) Proof (by affidavit in an ex parte hearing, or by a preponderance of the evidence in any other hearing) of any action described in subsection (a) of this section shall constitute irreparable harm or damage to the employer, or employer's employee(s) or invitee(s). Upon granting of any restraining order, preliminary injunction, or injunction, the court may, among other appropriate orders:

(1) Order the defendant not to visit, assault, molest, or otherwise interfere with the employer or the employer's operations, or the employer's employee(s) or invitee(s) at the employer's worksite;

(2) Order the defendant to cease stalking the employer's employee(s) or invitee(s) at the employer's worksite;

(3) Order the defendant to cease harassment of the employer or the employer's employee(s) or invitee(s) at the employer's worksite;

(4) Order the defendant not to abuse or injure the employer, including the employer's property, or the employer's employee(s) or invitee(s) at the employer's worksite;

(5) Order the defendant not to telephone the employer or the employer's employee(s) or invitee(s) at the employer's worksite;

(6) Order any other necessary and appropriate relief as deemed appropriate in the discretion of the court.

(c) When necessary to protect the employer or the employer's employee(s), invitee(s), or property, and when authorized by the court, temporary restraining orders, preliminary injunctions, and injunctions granted pursuant to the provisions of this act may be served upon the defendant by a peace officer, sheriff, constable, or policeman, or other officer whose duty it is to preserve the peace, with appropriate orders to these officials to enforce the court's order.

(d) All orders and injunctions issued pursuant to the provisions of this act shall have statewide validity, unless specifically modified or terminated by the issuing judge, and may be enforced by the issuing court for any violation anywhere in the state, and by any court of competent jurisdiction within the state for violations which may occur within that court's jurisdiction.

(e) An employer and an employer's agents who act in accord with the provisions of this act shall be presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, are immune from civil liability for actions taken under this chapter.

(f) Any employer, or its employee(s) or invitee(s), which does not utilize the procedures authorized by this act, shall not be liable for negligence nor shall evidence of the same be admissible as evidence of negligence.

(g) In no event shall this chapter be construed to prevent lawful picketing or lawful demonstrations including, but not limited to, those related to a labor dispute.

History of Section.
(P.L. 2001, ch. 43, § 1; P.L. 2001, ch. 284, § 1.)



Chapter 28-52-3 - Severability.

§ 28-52-3 Severability.  If any provision of this chapter or its application to any person or circumstance is held to be invalid by any court of competent jurisdiction, that invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application; and to that end, the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2001, ch. 43, § 1; P.L. 2001, ch. 284, § 1.)






Chapter 28-53 - Rhode Island Uninsured Employers Fund

Chapter 28-53-1 - Preamble and legislative findings.

§ 28-53-1 Preamble and legislative findings.  WHEREAS, The system of workers' compensation in the state of Rhode Island was once in a state of acute crisis until legislative intervention and oversight produced what is now a nationally recognized model of a well-managed economical program that provides injured workers with appropriate compensation, health care and rehabilitative services without unduly burdening employers, insurers and the citizens of Rhode Island; and

WHEREAS, Legislative and policy changes have corrected the abuses and misuse of the workers' compensation system while assisting injured workers, restoring fiscal stability, and eliminating waste and unnecessary costs; and

WHEREAS, Professionals providing services covered under the provisions of the Workers' Compensation Act have taken into account, in the performance of their service, the important public policy benefit of a sound and properly functioning workers' compensation system in this state, and have tirelessly committed themselves to protect and maintained the integrity of this system; and

WHEREAS, Abuse and misuse of the workers' compensation system by non-complying employers has been reduced through the state's mandatory requirement that employers subject to the law either self-insure or maintain a policy of workers' compensation insurance to ensure that legitimately injured workers receive all the rights and benefits provided in the Workers' Compensation Act; and

WHEREAS, Substantive efforts have already been undertaken by the general assembly, the workers' compensation court and the department of labor and training to eliminate the illegal, irresponsible and unscrupulous behavior of employers who openly and deliberately operate businesses in Rhode Island without workers' compensation insurance for their employees; and

WHEREAS, The actions of non-complying employers are illegal and deprive not only injured employees of the workers' compensation benefits to which they are entitled but also cause greater social and financial costs to all citizens of Rhode Island including employers and health care providers who incur uncompensated expenses in treating the victims of the uninsured employer; and

WHEREAS, Additional reform is required to provide appropriate compensation, health care and rehabilitative services to employees who are injured while in the service of uninsured employers and to eliminate the flagrant abuse of the system by illegally uninsured employers by requiring them to accept their legal responsibility to pay the appropriate benefits to their insured employees; now, therefore be it

RESOLVED, That it is declared to be the intent of the legislature that an uninsured employers fund be created to ensure that injured workers who are employed by illegally uninsured employers are not deprived of workers' compensation benefits. The fund shall have enforcement mechanisms as are necessary to induce illegally uninsured employers to acknowledge their malfeasance, provide legally mandated benefits for injured; and to assure that all participants in the system recognize their obligation to conduct themselves in a manner consistent with the overall integrity of the compensation system. All amounts owed to the uninsured employers fund from illegally uninsured employers are intended to be excise taxes and as such, all ambiguities and uncertainties are to be resolved in favor of a determination that such assessments are excise taxes.

History of Section.
(P.L. 2007, ch. 509, § 1.)



Chapter 28-53-2 - Establishment  Sources  Administration.

§ 28-53-2 Establishment  Sources  Administration.  (a) There shall be established within the department of labor and training a special restricted receipt account to be known as the Rhode Island uninsured employers fund. The fund shall be capitalized from excise taxes assessed against uninsured employers pursuant to the provisions of § 28-53-9 of this chapter and from general revenues appropriated by the legislature. Beginning in state fiscal year ending June 30, 2013, the legislature may appropriate up to two million dollars ($2,000,000) in general revenue funds annually for deposit into the Rhode Island uninsured employers fund.

(b) All moneys in the fund shall be mingled and undivided. The fund shall be administered by the director of the department of labor and training or his or her designee, but in no case shall the director incur any liability beyond the amounts paid into and earned by the fund.

(c) All amounts owed to the uninsured employers fund from illegally uninsured employers are intended to be excise taxes and as such, all ambiguities and uncertainties are to be resolved in favor of a determination that such assessments are excise taxes.

History of Section.
(P.L. 2007, ch. 509, § 1; P.L. 2008, ch. 377, § 4; P.L. 2010, ch. 95, § 5; P.L. 2010, ch. 121, § 5; P.L. 2012, ch. 149, § 1; P.L. 2012, ch. 182, § 1.)



Chapter 28-53-3 - Powers and duties of the fund.

§ 28-53-3 Powers and duties of the fund.  The fund shall:

(a) Be obligated to pay covered claims as determined by the director or the workers' compensation court pursuant to the provisions of this section;

(b) Investigate claims brought against the fund and adjust, compromise, settle and pay covered claims to the extent of the fund's allocation;

(c) Establish procedures for managing the assets of the fund;

(d) Sue or be sued; and

(e) Perform any and all acts necessary to effectuate the humanitarian purposes of this chapter.

History of Section.
(P.L. 2007, ch. 509, § 1.)



Chapter 28-53-4 - Payor of last resort.

§ 28-53-4 Payor of last resort.  The fund shall not distribute funds of any kind to any insured, insurer, or self-insured employer and shall not be deemed an insurer for any purpose noted in this act.

History of Section.
(P.L. 2007, ch. 509, § 1.)



Chapter 28-53-5 - Establishment of reserves  Disbursement of excess funds.

§ 28-53-5 Establishment of reserves  Disbursement of excess funds.  When the balance of the fund, following the deduction of operating expenses, reserves, claims, administration costs and all other reasonable and necessary costs and expenses, exceeds the sum of five million dollars ($5,000,000) the director is authorized to determine by experience or other appropriate accounting and actuarial method what percentage of the payment collected by the fund pursuant to the provisions of Rhode Island general laws subsection 28-53-2(a) is needed to maintain the fund at the five million dollar ($5,000,000) level for the following twelve (12) months and shall certify the same and shall make such calculations on or before May 10 of each year thereafter.

History of Section.
(P.L. 2007, ch. 509, § 1.)



Chapter 28-53-6 - Custodian  Orders for payment.

§ 28-53-6 Custodian  Orders for payment.  The general treasurer of the State of Rhode Island and Providence Plantations shall be the custodian of such fund and the state controller is hereby authorized and empowered to draw orders upon the general treasurer upon receipt of duly authenticated vouchers.

History of Section.
(P.L. 2007, ch. 509, § 1.)



Chapter 28-53-7 - Payments to employees of uninsured employers.

§ 28-53-7 Payments to employees of uninsured employers.  (a) Where it is determined that the employee was injured in the course of employment while working for an employer who fails to maintain a policy of workers' compensation insurance as required by Rhode Island general laws § 28-36-1, et seq., the uninsured employers fund shall pay the benefits to which the injured employee would be entitled pursuant to chapters 29 to 38 of this title subject to the limitations set forth herein.

(b) The workers' compensation court shall hear all petitions for payment from the fund pursuant to Rhode Island general laws § 28-30-1, et seq., provided, however, that the uninsured employers fund and the employer shall be named as parties to any petition seeking payment of benefits from the fund.

(c) Where an employee is deemed to be entitled to benefits from the uninsured employers fund, the fund shall pay benefits for disability and medical expenses as provided pursuant to chapters 29 to 38 of this title except that the employee shall not be entitled to receive benefits for loss of function and disfigurement pursuant to the provisions of Rhode Island general laws § 28-33-19.

(d) The fund shall pay cost, counsel and witness fees as provided in Rhode Island general laws § 28-35-32 to any employee who successfully prosecutes any petitions for compensation, petitions for medical expenses, petitions to amend a pretrial order or memorandum of agreement and all other employee petitions and to employees who successfully defend, in whole or in part, proceedings seeking to reduce or terminate any and all workers' compensation benefits; provided, however, that the attorney's fees awarded to counsel who represent the employee in petitions for lump sum commutation filed pursuant to Rhode Island general laws § 28-33-25 or in the settlement of disputed cases pursuant to Rhode Island general laws § 28-33-25.1 shall be limited to the maximum amount paid to counsel who serve as court appointed attorneys in workers' compensation proceedings as established by rule or order of the Rhode Island supreme court.

(e) In the event that the uninsured employer makes payment of any monies to the employee to compensate the employee for lost wages or medical expenses, the fund shall be entitled to a credit for all such monies received by or on behalf of the employee against any future benefits payable directly to the employee.

(f) This section shall apply to injuries that occur on or after January 1, 2013.

History of Section.
(P.L. 2007, ch. 509, § 1; P.L. 2008, ch. 377, § 4; P.L. 2010, ch. 95, § 5; P.L. 2010, ch. 121, § 5; P.L. 2012, ch. 149, § 1; P.L. 2012, ch. 182, § 1.)



Chapter 28-53-8 - Limitations on payments to injured employees.

§ 28-53-8 Limitations on payments to injured employees.  (a) Where the director determines by experience or other appropriate accounting and actuarial methods that the reserves in the fund are insufficient to pay all claims presented or pending, the director shall petition the workers' compensation court for an order to make appropriate, proportionate reductions in the payments being made to injured employees by the fund or to suspend all payments to injured employees until such time as the reserves maintained by the fund are sufficient to resume the payment of benefits. The matter shall be heard by the chief judge. If the court determines that the monies held by the fund are insufficient to fully pay all claims as they fall due, the court shall issue an order directing that a proportionate reduction be made in the payments made to those employees receiving benefits from the fund. In considering the fund's request for relief, the court shall give due weight to the policy of the workers' compensation act that benefits are to be paid weekly and that the unwarranted reduction or interruption in the employee's weekly compensation benefit will impose financial hardship upon the injured worker.

(b) The chief judge shall hear the director's petition within twenty-one (21) days of the date the matter is filed with the court. The petition shall set forth the names and addresses of each employee who may be affected by the reduction in benefits and the court shall provide notice to each employee. The attorney general shall appear on behalf of the employees receiving benefits from the fund and shall take such action as he or she feels is necessary to protect the rights of the injured employees.

(c) In the event that the court determines that a reduction or suspension of payments is necessary to maintain the fiscal integrity of the fund, the court shall schedule a mandatory review date to determine whether the financial status of the fund warrants a continuation of the order reducing such payments and shall reinstitute payments only upon finding that the reserves maintained by the fund are sufficient to pay all future claims as they fall due.

History of Section.
(P.L. 2007, ch. 509, § 1; P.L. 2008, ch. 475, § 19.)



Chapter 28-53-9 - Penalties, taxes and assessments against non-complying employers.

§ 28-53-9 Penalties, taxes and assessments against non-complying employers.  (a) Where it is determined that an employer has failed to maintain a policy of workers' compensation insurance as required by Rhode Island general laws § 28-36-1 et seq. and that while the employer was uninsured in violation of the statute, an employee suffered a compensable injury, the uninsured employers fund shall commence the payment of weekly benefits and medical expenses necessary to cure, relieve or rehabilitate the employee from the effects of the work related injury to the employee as set forth herein, subject to fund availability. The fund shall acquire a lien against the goods and chattels of the uninsured employer to the extent of any payments made by it to the injured employee. The lien(s) shall arise and attach as of the date on which the fund makes payment to the injured employee without further action by the fund or the court. The lien shall have priority over all subsequently perfected liens and security interests.

(b) Prior to the lien being filed with the office of the secretary of state, the employer shall be notified by certified mail, return receipt requested that a lien will be filed against all goods situated in the state if the outstanding tax is not paid within seven (7) business days of receipt of the notice.

(c) The liens shall become perfected at the time when a notice of lien is filed pursuant to the filing provisions of Rhode Island general laws § 6A-9-501. The notice of lien shall include the following:

(1) The name of the debtor, as governed by Rhode Island general laws § 6A-9-503;

(2) The name of the director of the department of labor and training as the party claiming the lien; and

(3) A description of the property so encumbered as governed by the Rhode Island general laws § 6A-9-504.

(d) The director shall be entitled to effectively file the lien and to amend the lien quarterly as additional payments are made or terminate it as necessary.

(e) No filing fee shall be charged for the filing of a lien authorized by this section.

(f) Where the employer is a corporation, the president, vice president, secretary and treasurer of the corporation shall be severally personally liable, jointly with a corporation for any payments made to the injured employee by the fund, and the fund shall acquire a lien against the goods and chattels of said president, vice president, secretary and treasurer to the extent of any payments so made.

(g) Where the employer is a limited liability company, the managers and managing members shall be severally personally liable, jointly with the limited liability company for any payments made to the injured employee by the fund and the fund shall acquire a lien against the goods and chattels of said manager and managing member to the extent of any payments so made.

(h) The liens and excise taxes levied against the non-complying party pursuant to this section shall be in addition to any and all other fines, penalties and assessments, to which the party would otherwise be liable in particular the penalties mandated by Rhode Island general laws § 28-36-15.

History of Section.
(P.L. 2007, ch. 509, § 1.)






Chapter 28-54 - Municipal Employees

Chapter 28-54-1 - Medicare enrollment.

§ 28-54-1 Medicare enrollment.  Every municipality, participating or nonparticipating in the municipal employees' retirement system, may require its retirees, as a condition of receiving or continuing to receive retirement payments and health benefits, to enroll in Medicare as soon as he or she is eligible, notwithstanding the provisions of any other statute, ordinance, interest arbitration award, or collective bargaining agreement to the contrary. Municipalities that require said enrollment shall have the right to negotiate any Medicare supplement or gap coverage for Medicare-eligible retirees, but shall not be required to provide any other healthcare benefits to any Medicare-eligible retiree or his or her spouse who has reached sixty-five (65) years of age, notwithstanding the provisions of any other statute, ordinance, interest arbitration award, or collective bargaining agreement to the contrary. Municipality provided benefits that are provided to Medicare-eligible individuals shall be secondary to Medicare benefits. Nothing contained herein shall impair collectively bargained Medicare Supplement Insurance.

History of Section.
(P.L. 2011, ch. 151, art. 12, § 2.)









Title 29 - Libraries

Chapter 29-1 - State Library

Chapter 29-1-1 - Library established  State librarian.

§ 29-1-1 Library established  State librarian.  Within the department of state there shall be a state library and for the supervision of the state library the secretary of state shall appoint a state librarian qualified by training and experience who shall serve at the pleasure of the secretary of state. The state librarian shall carry out the duties required by chapters 1  3 of this title. The state librarian shall continue to maintain and supervise the legislative reference bureau.

History of Section.
(P.L. 1939, ch. 660, § 31; G.L. 1956, § 29-1-1; P.L. 1964, ch. 233, § 4.)



Chapter 29-1-2 - Care of library  Preservation of books and documents.

§ 29-1-2 Care of library  Preservation of books and documents.  The secretary of state shall have the care and custody of the state library, except the law library, and shall receive and preserve all books and documents which may be sent to or purchased for the library.

History of Section.
(P.L. 1901, ch. 862, § 1; G.L. 1909, ch. 38, § 1; G.L. 1923, ch. 36, § 1; P.L. 1935, ch. 2250, § 21; G.L. 1938, ch. 22, § 1; G.L. 1956, § 29-1-2.)



Chapter 29-1-3 - Clerical assistance.

§ 29-1-3 Clerical assistance.  The general assembly shall annually appropriate such sums as it may deem necessary for clerical service in the state library, and the state librarian is hereby authorized and empowered to employ additional clerical assistance. The state controller shall draw orders upon the general treasurer for the payment of all sums appropriated under the authority of this section, or so much thereof as may be from time to time required, upon his or her receipt of proper vouchers approved by the state librarian and the secretary of state.

History of Section.
(G.L. 1896, ch. 28, § 2; P.L. 1905, ch. 1252, § 1; P.L. 1906, ch. 1350, § 1; G.L. 1909, ch. 38, § 2; P.L. 1909, ch. 442, § 1; P.L. 1910, ch. 592, § 1; P.L. 1914, ch. 1095, § 1; P.L. 1917, ch. 1499, § 1; P.L. 1919, ch. 1747, § 1; P.L. 1920, ch. 1915, § 1; P.L. 1922, ch. 2223, § 1; G.L. 1923, ch. 36, § 2; P.L. 1925, ch. 622, § 1; P.L. 1927, ch. 1019, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 22, § 2; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 29-1-3.)



Chapter 29-1-4 - Annual report to general assembly.

§ 29-1-4 Annual report to general assembly.  The secretary of state shall annually at the January session make report to the general assembly of the condition of the library, and shall make such recommendations as he or she may deem advisable for the welfare thereof, and of the books purchased during the year preceding, and of the cost thereof.

History of Section.
(P.L. 1901, ch. 862, § 3; G.L. 1909, ch. 38, § 3; G.L. 1923, ch. 36, § 3; G.L. 1938, ch. 22, § 3; G.L. 1956, § 29-1-4.)



Chapter 29-1-5 - Exchange of publications with agencies outside state.

§ 29-1-5 Exchange of publications with agencies outside state.  It shall be the duty of the state librarian to exchange with such nations, states, municipalities, institutions, and persons outside the state as may confer a corresponding benefit, copies of the laws, law reports, reports of departments and institutions, and all other books and pamphlets published by the state, and to distribute these publications to such other nations, states, municipalities, institutions, and persons outside the state as may by law be entitled to receive them. Nothing in this section shall be construed to prevent any department from distributing its own publications. Distributions to, or exchanges with, states shall be with the state libraries or the authorized exchange agencies of the states.

History of Section.
(P.L. 1902, ch. 959, §§ 1-3; G.L. 1909, ch. 38, §§ 5-7; G.L. 1923, ch. 36, §§ 7-9; G.L. 1938, ch. 22, §§ 5-7; G.L. 1956, § 29-1-5.)



Chapter 29-1-6 - Disposition of duplicates and surplus supplies.

§ 29-1-6 Disposition of duplicates and surplus supplies.  The state librarian, with the consent of the secretary of state, is hereby authorized and empowered to sell, exchange, or destroy all duplicate books, pamphlets, or other surplus supplies, which, in his or her judgment, are not available for use in the state library. All such fees shall be deposited as general revenue.

History of Section.
(P.L. 1909, ch. 462, §§ 1, 2; G.L. 1923, ch. 36, § 10; G.L. 1938, ch. 22, § 8; G.L. 1956, § 29-1-6; P.L. 1988, ch. 374, § 2; P.L. 1995, ch. 370, art. 40, § 98.)



Chapter 29-1-10 - Legislative reference bureau  Functions.

§ 29-1-10 Legislative reference bureau  Functions.  There shall be in the state library, under the direction of the state librarian, a legislative reference bureau which shall collect, arrange and place on file books, pamphlets, and other material relating to legislation, which shall prepare abstracts of laws in other states, and which shall present such other information as may be useful and necessary to the general assembly in the performance of its legislative duties.

History of Section.
(P.L. 1907, ch. 1471, § 1; G.L. 1909, ch. 38, § 17; G.L. 1923, ch. 36, § 20; G.L. 1938, ch. 22, § 18; G.L. 1956, § 29-1-10.)



Chapter 29-1-11 - Expense of legislative reference bureau.

§ 29-1-11 Expense of legislative reference bureau.  (a) The state librarian shall, with the approval of the secretary of state, employ such assistance and incur such expenses as may be necessary in the proper administration of the legislative reference bureau, and the general assembly shall annually appropriate such sum as it may deem necessary for this purpose.

(b) The state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the amount appropriated, or so much thereof as may be from time to time required, upon his or her receipt of proper vouchers approved by the state librarian and the secretary of state.

History of Section.
(P.L. 1907, ch. 1471, § 2; P.L. 1908, ch. 1554, § 1; G.L. 1909, ch. 38, § 18; P.L. 1911, ch. 729, § 1; P.L. 1913, ch. 935, § 1; P.L. 1917, ch. 1499, § 2; P.L. 1919, ch. 1747, § 2; P.L. 1920, ch. 1915, § 2; G.L. 1923, ch. 36, § 21; P.L. 1925, ch. 622, § 3; P.L. 1930, ch. 1600, § 1; G.L. 1938, ch. 22, § 19; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 29-1-11.)



Chapter 29-1-12 - Appropriations for labor.

§ 29-1-12 Appropriations for labor.  There shall be annually appropriated for labor in the state library, including cleaning, shifting, and sorting books, such sums of money as the general assembly shall deem necessary; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of all sums appropriated under authority of this section, or so much thereof as may from time to time be required, upon his or her receipt of proper vouchers approved by the state librarian and the secretary of state.

History of Section.
(G.L. 1923, ch. 36, § 23; P.L. 1931, ch. 1792, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 22, § 22; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 29-1-12.)



Chapter 29-1-15 - Cooperation with federal officials.

§ 29-1-15 Cooperation with federal officials.  The secretary of state is hereby empowered to cooperate with the secretary of education of the United States of America or any United States officer in carrying out the purposes of any and all acts of congress for the benefit of those library services including archives and records which are under his or her jurisdiction.

History of Section.
(P.L. 1972, ch. 144, § 1.)






Chapter 29-2 - Historical Society Libraries

Chapter 29-2-1 - Appropriations for Rhode Island historical society.

§ 29-2-1 Appropriations for Rhode Island historical society.  The general assembly shall annually appropriate such a sum as it may deem necessary out of any money in the treasury not otherwise appropriated, to be expended by the state librarian for the purpose of caring for, preserving, and cataloguing the property of the state in the keeping of the Rhode Island historical society, including such historical materials as may from time to time be transferred to the society from the state library collections by the state librarian, and for the purchase and binding of books relating to the history of the state and for copying and preserving the records of the several towns of the state, and the state librarian, with the approval of the secretary of state, may pay this sum to the Rhode Island historical society for this purpose.

History of Section.
(G.L. 1896, ch. 28, § 8; G.L. 1909, ch. 38, § 14; P.L. 1915, ch. 1207, § 1; G.L. 1923, ch. 36, § 17; P.L. 1929, ch. 1374, § 1; P.L. 1929, ch. 1398, § 1; G.L. 1938, ch. 22, § 15; G.L. 1956, § 29-2-1; P.L. 1978, ch. 404, § 2.)



Chapter 29-2-2 - Appropriations for Newport historical society.

§ 29-2-2 Appropriations for Newport historical society.  The general assembly shall annually appropriate such a sum as it may deem necessary, out of any money in the treasury not otherwise appropriated, to be expended by the state librarian for the purpose of caring for, preserving, and cataloguing the property of the state in the keeping of the Newport historical society, and for the purchase and binding of books relating to the history of the state and for copying and preserving the records of the several towns of the state, and the state librarian, with the approval of the secretary of state, may pay this sum to the Newport historical society for this purpose.

History of Section.
(G.L. 1896, ch. 28, § 8; G.L. 1909, ch. 38, § 14; P.L. 1915, ch. 1207, § 1; G.L. 1923, ch. 36, § 17; P.L. 1929, ch. 1374, § 1; P.L. 1929, ch. 1398, § 1; G.L. 1938, ch. 22, § 15; G.L. 1956, § 29-2-2.)



Chapter 29-2-3 - Disbursement of appropriated funds.

§ 29-2-3 Disbursement of appropriated funds.  The state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of these sums or so much thereof as may be required upon his or her receipt of proper vouchers approved by the state librarian and the secretary of state.

History of Section.
(G.L., ch. 36, § 17, as enacted by P.L. 1929, ch. 1374, § 1; P.L. 1929, ch. 1398, § 1; G.L. 1938, ch. 22, § 15; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 29-2-3.)



Chapter 29-2-4 - Use of historical society libraries.

§ 29-2-4 Use of historical society libraries.  All books, periodicals, and papers in the keeping of the Rhode Island historical society and the Newport historical society, shall at all reasonable times be open to the use of all the citizens of the state, under the same conditions pertaining to the members of the society as long as funds are provided under §§ 29-2-1, 29-2-2, and 29-2-3.

History of Section.
(G.L. 1896, ch. 28, § 10; G.L. 1909, ch. 38, § 16; G.L. 1923, ch. 36, § 19; G.L. 1938, ch. 22, § 17; G.L. 1956, § 29-2-4; P.L. 1978, ch. 404, § 2.)



Chapter 29-2-5 - Reports on expenditures.

§ 29-2-5 Reports on expenditures.  (a) The Rhode Island historical society and the Newport historical society respectively shall place on file with the state librarian annual reports as to the manner in which the funds are expended, as long as funds are appropriated in accordance with §§ 29-2-1, 29-2-2, and 29-2-3.

(b) The Rhode Island historical society and the Newport historical society, respectively, shall submit to the general assembly and the state librarian annually a plan for the preservation initiatives for the collections in its care. The report shall be submitted as part of the annual report of each agency.

(c) The Rhode Island historical society and the Newport historical society, respectively, shall submit to the state librarian a disaster preparedness plan for the collection in its care on or before January 1, 1993. The plan will be maintained on file at the state library and will be updated annually.

History of Section.
(P.L. 1901, ch. 862, § 5; G.L. 1909, ch. 38, § 15; G.L. 1929, ch. 36, § 18; G.L. 1938, ch. 22, § 16; G.L. 1956, § 29-2-5; P.L. 1978, ch. 404, § 2; P.L. 1992, ch. 237, § 1.)



Chapter 29-2-6 - Appropriations for purchase, microfilming, and binding of newspapers.

§ 29-2-6 Appropriations for purchase, microfilming, and binding of newspapers.  The general assembly shall annually appropriate such a sum as it may deem necessary, to be expended by the state librarian for the purchase, microfilming, and binding of newspapers published in this state; the copies to be received by the state librarian and to be deposited in the Rhode Island historical society in accordance with § 29-2-4; and the state controller is hereby authorized to draw his or her orders upon the general treasurer for this sum or sums, upon his or her receipt of vouchers approved by the state librarian and the secretary of state.

History of Section.
(G.L. 1909, ch. 38, § 19; P.L. 1910, ch. 579, § 1; P.L. 1921, ch. 2034, § 1; G.L. 1923, ch. 36, § 22; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 22, § 20; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 29-2-6; P.L. 1978, ch. 404, § 2.)






Chapter 29-3 - State Law Library

Chapter 29-3-1 - Custody  Use of library materials.

§ 29-3-1 Custody  Use of library materials.  The supreme court shall have the custody of the state law library, and shall be responsible for the care and keeping of it. The state law library shall be open to the public; provided, however, no library materials shall be taken from it, except for the use of the Rhode Island judiciary, the general assembly, officers and employees of the executive branch, and attorneys at law admitted to practice in the courts of this or any other state, but any person may use the books within the library rooms.

History of Section.
(G.L. 1896, ch. 28, § 6; C.P.A. 1905, § 1088; G.L. 1909, ch. 38, § 12; G.L. 1923, ch. 36, § 15; G.L. 1938, ch. 22, § 13; G.L. 1956, § 29-3-1; P.L. 2002, ch. 222, § 1; P.L. 2002, ch. 377, § 1.)



Chapter 29-3-2 - Law librarian  Hours library open.

§ 29-3-2 Law librarian  Hours library open.  The supreme court shall appoint a librarian, who shall cause the library to be kept open daily, Sundays and holidays excepted, from nine o'clock in the morning (9:00 a.m.) until five o'clock in the afternoon (5:00 p.m.), except during summer hours of the courts, when it may be closed at four-thirty o'clock in the afternoon (4:30 p.m.), and on Saturdays, when it may be closed at three o'clock in the afternoon (3:00 p.m.). The state court administrator, in consultation with the chief justice, shall have the authority to change the state law library hours for operational purposes and in the interest of public safety.

History of Section.
(G.L. 1896, ch. 28, § 6; C.P.A. 1905, § 1088; G.L. 1909, ch. 38, § 12; G.L. 1923, ch. 36, § 15; G.L. 1938, ch. 22, § 13; G.L. 1956, § 29-3-2; P.L. 2002, ch. 222, § 1; P.L. 2002, ch. 377, § 1.)



Chapter 29-3-4 - Appropriations.

§ 29-3-4 Appropriations.  The general assembly shall annually appropriate such a sum as it may deem necessary, to be expended under the direction of the justices of the supreme court, for the purchase of legal information, both print and electronic for the state law library, the law library in the J. Joseph Garrahy judicial complex in Providence, the law libraries in Kent, Newport, and Washington Counties, and the judges and staff of the judiciary.

History of Section.
(G.L. 1896, ch. 28, § 7; P.L. 1899, ch. 619, § 1; C. P. A. 1905, § 1089; G.L. 1909, ch. 38, § 13; P.L. 1909, ch. 408, § 1; G.L. 1923, ch. 36, § 16; P.L. 1929, ch. 1313, § 1; G.L. 1938, ch. 22, § 14; G.L. 1956, § 29-3-4; P.L. 2002, ch. 222, § 1; P.L. 2002, ch. 377, § 3.)






Chapter 29-3.1 - Office of State Library and Information Services

Chapter 29-3.1-1 - Office of library and information services.

§ 29-3.1-1 Office of library and information services.  Within the department of administration there shall be an office of library and information services under the direction of a chief of library services who shall be appointed by the director of administration. The office is hereby empowered to cooperate with the institute of museum and library services of the United States of America in the carrying out of the purposes of any and all acts of congress for the benefit of library and information services within this state. The office is hereby designated as the agency for the administration of any plan or plans heretofore or hereafter formulated in conformity with any act or acts of congress and is authorized to administer any such plan or plans and to enter into such agreements with the institute of museum and library services of the United States of America as may be from time to time required under this chapter or any acts or act of congress, and from time to time amend any plan or plans, except any plan, or plans, or agreements, formulated or entered into or to be administered by the board of regents, board of governors, or the secretary of state.

History of Section.
(G.L. 1956, § 29-3.1-1; P.L. 1964, ch. 233, § 1; P.L. 1967, ch. 227, § 1; P.L. 1972, ch. 144, § 2; P.L. 1990, ch. 342, § 1; P.L. 1996, ch. 100, art. 29, § 1; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-1.1 - Definitions.

§ 29-3.1-1.1 Definitions.  For the purposes of this chapter, unless otherwise indicated by the context, the following words and terms shall have the following meanings:

(1) "Interlibrary cooperation" means two (2) or more independent libraries working together to achieve a common purpose;

(2) "Public library" means a library in a city or town that has been designated by the city or town council or town financial meeting as a library to provide library services to all individuals residing in the city or town;

(3) "Public library development" means the activities undertaken to strengthen, improve, or initiate library services that are provided by a public library; and

(4) "Resource sharing" means the sharing of library materials, the creation and maintenance of a statewide library catalog, providing statewide access to databases and/or staff expertise between two (2) or more libraries.

History of Section.
(P.L. 1990, ch. 342, § 2; P.L. 2007, ch. 264, § 1; P.L. 2007, ch. 290, § 1.)



Chapter 29-3.1-2.2 - Library board of Rhode Island established.

§ 29-3.1-2.2 Library board of Rhode Island established.  (a) There is hereby created the library board of Rhode Island, sometimes hereinafter referred to as the "library board". The library board shall be protected from sudden changes in membership and reversal of policy by having staggered terms for its public members, and is hereby made successor to all powers, rights, duties, and privileges pertaining to public library services and interlibrary cooperation and resource sharing.

(b) The library board shall consist of fifteen (15) members appointed by the governor, with the advice and consent of the senate, five (5) of whom shall be representative of general library users. The remainder of the governor's appointments shall be representative of the following:

(i) Users of the talking books plus, [the] economically disadvantaged, and corporate or special librarians; school library media specialists;

(ii) Librarians serving people who are institutionalized;

(iii) Public library trustees and statewide library advocacy group; and

(iv) Librarians from small public libraries, librarians from large or medium public libraries, and academic librarians.

(c) The commissioner for elementary and secondary education or a designee and the commissioner for higher education or a designee shall serve as nonvoting ex officio members. The governor shall appoint from the library board's public members a chairperson. The board may elect from among its members such other officers as it deems necessary.

(d) Board members shall receive no compensation for their services but shall be allowed travel expenses related to attendance at board meetings.

(e) No person shall be eligible for appointment to the board unless he or she is a resident of this state.

(f) Members of the board shall be removable by the governor pursuant to the provisions of § 36-1-7 and for cause only, and removal solely for partisan or personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1990, ch. 342, § 2; P.L. 1994, ch. 305, § 1; P.L. 1994, ch. 375, § 1; P.L. 1999, ch. 83, § 66; P.L. 1999, ch. 130, § 66; P.L. 2000, ch. 271, § 1; P.L. 2006, ch. 14, § 2; P.L. 2006, ch. 16, § 2.)



Chapter 29-3.1-3.1 - Appointment of members of the library board.

§ 29-3.1-3.1 Appointment of members of the library board.  (a) The governor shall, with the advice and consent of the senate, appoint the members of the library board. Appointments shall be made for terms of three (3) years commencing on January 1st in the year of appointment and ending on December 31st in the third year thereafter.

(b) A member shall serve until a successor is appointed and qualified. Any vacancy among the public members of the board shall be filled by appointment of the governor for the remainder of the unexpired term. Public members shall not be appointed for more than two (2) successive three-year terms.

History of Section.
(P.L. 1990, ch. 342, § 2; P.L. 1994, ch. 305, § 1; P.L. 1994, ch. 375, § 2; P.L. 2006, ch. 14, § 2; P.L. 2006, ch. 16, § 2.)



Chapter 29-3.1-3.2 - Removal of public members of library board.

§ 29-3.1-3.2 Removal of public members of library board.  Public members of the library board shall be removable by the governor only for cause.

History of Section.
(P.L. 1990, ch. 342, § 2.)



Chapter 29-3.1-4.1 - Powers and duties of library board.

§ 29-3.1-4.1 Powers and duties of library board.  (a) The library board shall communicate with and seek the advice of the chief of library services and all those concerned with and affected by its determinations as a regular procedure in arriving at its conclusions and in setting policy. The library board, however, shall not engage in the operation or administration of any library.

(b) The library board shall have the following powers and duties:

(1) To approve a systematic program of information gathering, processing, and analysis addressed to every aspect of public library development and interlibrary cooperation and resource sharing in this state, especially as that information relates to current and future library and information service needs, so that current needs may be met with reasonable promptness and plans formulated to meet future needs as they arise in the most efficient and economical manner possible;

(2) To approve a master plan defining broad goals and objectives for public library development and interlibrary cooperation and resource sharing in the state. These goals and objectives shall be expressed in terms of the library and information services to which individuals will have access. The library board shall continually evaluate the efforts and results of the library and information services in the light of these objectives;

(3) To approve board policy to implement the goals and objectives established and adopted by the library board from time to time; and to adopt and require enforcement of standards and regulations for public library services and interlibrary cooperation and resource sharing;

(4) To determine priorities of expenditures of state revenues and other public resources made available for the support of public library development and interlibrary cooperation and resource sharing purposes; provided that nothing contained in this subsection shall authorize the library board to alter the allocation of grants or aid otherwise provided by law;

(5) To approve annually the program for the use of federal funds submitted to the United States institute of museum and library services;

(6) To establish such committees as necessary or desirable for the conduct of any or all aspects of public library development and interlibrary cooperation and resource sharing, and to determine all powers and functions as well as composition of committees established and to dissolve the committees when their purpose shall have been fulfilled; provided that nothing contained in this paragraph shall be construed to grant the library board the power to establish subcommittees performing the duties and functions of local boards of trustees;

(7) To exercise the following functions, powers, and duties:

(i) To be responsible for the distribution of state aid funds for public library development and interlibrary cooperation and resource sharing;

(ii) To approve standards and regulations for public library development and interlibrary cooperation and resource sharing;

(iii) To enforce the provisions of all laws relating to public library services and interlibrary cooperation and resource sharing; and

(iv) To decide and determine appeals from decisions relating to libraries of the chief of library services;

(8) To exercise all other powers with relation to the field of public library development and interlibrary cooperation and resource sharing within this state not specifically granted to any other department, board, or agency, and not incompatible with law, which the library board may deem advisable;

(9) To otherwise promote maximum efficiency and economy in the delivery of public library services and interlibrary cooperation and resource sharing in the state; and

(10) To submit within ninety (90) days after the end of each fiscal year, an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, and meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions or other legal matters related to authority of the council; a summary of any training courses held pursuant to the provisions of chapter 3.1 of title 29; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(11) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the board, approved by the board, and conducted by the chair of the board. The board may approve the use of any board or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the board's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act [March 31, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14 and 38-2.

History of Section.
(P.L. 1990, ch. 342, § 2; P.L. 1996, ch. 100, art. 29, § 1; P.L. 2006, ch. 14, § 2; P.L. 2006, ch. 16, § 2; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-4.2 - Meetings of library board.

§ 29-3.1-4.2 Meetings of library board.  The library board shall hold regular meetings at least six (6) times each calendar year. All meetings of the library board of Rhode Island shall be open to the public, provided that executive sessions may be held as subordinate parts of public meetings.

History of Section.
(P.L. 1990, ch. 342, § 2; P.L. 1994, ch. 305, § 1; P.L. 1994, ch. 375, § 3.)



Chapter 29-3.1-5 - Chief of library services  Appointment and qualifications.

§ 29-3.1-5 Chief of library services  Appointment and qualifications.  The director of administration shall appoint a chief of library services.

History of Section.
(G.L. 1956, § 29-3.1-5; P.L. 1964, ch. 233, § 1; P.L. 1990, ch. 342, § 1; P.L. 1996, ch. 100, art. 29, § 1; P.L. 2000, ch. 55, art. 26, § 1; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-6 - Compensation of chief of library services.

§ 29-3.1-6 Compensation of chief of library services.  The chief of library services shall be in the classified service and his or her salary shall be established in accordance with the terms of the pay plan for classified employees.

History of Section.
(G.L. 1956, § 29-3.1-6; P.L. 1964, ch. 233, § 1; P.L. 1996, ch. 100, art. 29, § 1; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-7 - Duties of chief of library services.

§ 29-3.1-7 Duties of chief of library services.  The chief of library services officer shall be the executive and administrative officer in charge of the office of library and information services. The position of chief information officer shall be in the unclassified service of the state. The chief of library services shall serve as the chief executive officer of the library board. The chief of library services shall also carry out the duties required by this chapter and by chapters 5 and 6 of this title. In addition to the general supervision of the office of library and information services and the appointment of the several officers and employees of the office, it shall be the duty of the chief of library services:

(1) To develop a systematic program of information gathering, processing, and analysis addressed to every aspect of public library development and interlibrary cooperation and resource sharing in this state, especially as that information relates to current and future library and information service needs, so that current needs may be met with reasonable promptness and plans formulated to meet future needs as they arise in the most efficient and economical manner possible;

(2) To develop a master plan defining board goals and objectives for public library development and interlibrary cooperation and resource sharing in the state. These goals and objectives shall be expressed in terms of the library and information services to which individuals will have access;

(3) To communicate with and seek the advice of those concerned with and affected by the library board's determinations;

(4) To develop and implement board policy as it pertains to the goals and objectives approved by the library board from time to time;

(5) To enforce standards and to exercise general supervision over interlibrary cooperation and resource sharing in the state;

(6) To develop annually the program for the use of federal funds that is submitted to the United States institute of museum and library services;

(7) To supervise the operation of the office of library and information services as defined elsewhere in this title and such other additional duties and responsibilities as may be assigned by the library board from time to time; and

(8) To supervise the following functions:

(i) To distribute state funds for public library development and interlibrary cooperation and resource sharing in accordance with law and regulations of the library board;

(ii) To develop standards and regulations for public library development and interlibrary cooperation and resource sharing;

(iii) To certify that public library standards and services are in accordance with law and regulations of the library board;

(iv) To require the observance of all laws relating to public library services and interlibrary cooperation and resource sharing;

(v) To interpret library law;

(vi) To give assistance, advice, and counsel to public libraries and to participants in interlibrary cooperation and resource sharing activities;

(vii) To require that information and statistics necessary to do the work of the office of library and information services be collected, to publish findings and reports thereon;

(viii) To provide eligible persons who are impaired, blind, reading impaired and/or physically impaired with library services through the talking books plus, in cooperation with the library of congress national library service for the blind and physically handicapped;

(ix) To cooperate with the commissioner of elementary and secondary education in supporting and encouraging effective school library media services and their integration into statewide library networking activities;

(x) To cooperate with the state librarian and the state law librarian in strengthening services to library users;

(xi) To cooperate with the commissioner of higher education in supporting and encouraging effective library services through the state system of higher education; and

(xii) To coordinate with all other state departments and agencies in the provision of library services to state government and to the public.

History of Section.
(G.L. 1956, § 29-3.1-7; P.L. 1964, ch. 233, § 1; P.L. 1967, ch. 227, § 2; P.L. 1983, ch. 132, § 1; P.L. 1983, ch. 254, § 2; P.L. 1985, ch. 196, § 3; P.L. 1990, ch. 342, § 1; P.L. 1994, ch. 305, § 1; P.L. 1994, ch. 375, §§ 4, 5; P.L. 1996, ch. 100, art. 29, § 1; P.L. 1999, ch. 83, § 66; P.L. 1999, ch. 130, § 66; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-8 - Gifts, donations, and funds.

§ 29-3.1-8 Gifts, donations, and funds.  The chief of library services may accept donations of funds or property, real or personal for the office of library and information services and in his or her discretion, with the approval of the library board, shall hold the donations in the form in which they were given for the purposes of the office of library and information services, or dispose of them, with any financial benefits accruing to the office of library and information services. The chief of library services shall be the authorized agent to accept, receive, and administer, with the approval of the library board, any and all funds, moneys, or library materials granted, furnished, provided, appropriated, and/or dedicated or made available by the United States of America or any of its departments, commissions, boards, bureaus, or agencies for library services in the state of Rhode Island other than funds, moneys, or library materials granted, furnished, provided, appropriated, and/or dedicated or made available directly to any agency or institution. The chief of library services shall turn over to the general treasurer for proper custody and safekeeping all the funds paid to the state from the federal treasury or other donating agency, and the general treasurer shall disburse these funds solely for the purpose provided by the original grantor upon orders drawn by the state controller upon his or her receipt of duly authenticated vouchers. Any funds lost or diverted from the purposes for which paid by the United States of America shall be repaid by the state to the United States of America.

History of Section.
(G.L. 1956, § 29-3.1-8; P.L. 1964, ch. 233, § 1; P.L. 1967, ch. 227, § 3; P.L. 1990, ch. 342, § 1; P.L. 1995, ch. 370, art. 40, § 99; P.L. 1996, ch. 100, art. 29, § 8; P.L. 1996, ch. 249, § 1; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)



Chapter 29-3.1-13 - Transfer of responsibilities.

§ 29-3.1-13 Transfer of responsibilities.  Whenever, in any general or public law, there shall appear the words "department of state library services" or "state library services," such words shall be deemed to refer to and to mean the "office of library and information services." Whenever, in any general or public law, there shall appear the words "director of library services," such words shall be deemed to refer to and to mean the "chief of library services."

History of Section.
(P.L. 1996, ch. 100, art. 29, § 3; P.L. 2010, ch. 191, § 1; P.L. 2010, ch. 211, § 1.)






Chapter 29-4 - Free Public Libraries

Chapter 29-4-1 - Founding by town or city.

§ 29-4-1 Founding by town or city.  The electors in any town, qualified to vote upon any proposition to impose a tax or for the expenditure of money in the town, voting at any financial town meeting, or in the case of any city, the city council, may appropriate such sum or sums as they shall deem proper for the foundation therein of a free public library, with or without branches, for all the inhabitants thereof, and to provide suitable rooms, land, buildings, and capital improvements for the library.

History of Section.
(G.L. 1896, ch. 36, § 5; G.L. 1909, ch. 46, § 5; P.L. 1914, ch. 1036, § 1; G.L. 1923, ch. 47, § 5; G.L. 1938, ch. 329, § 5; G.L. 1956, § 29-4-1; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-2 - Annual appropriations  Acceptance and management of donations.

§ 29-4-2 Annual appropriations  Acceptance and management of donations.  Any town or city having established a free public library therein, in the manner described in § 29-4-1, may annually, by the majority vote of the electors of the town qualified to vote and voting on the proposition, or by vote of the city council of the city, appropriate such sum or sums as it shall deem proper for the maintenance and increase of the library, and may take, receive, hold, and manage any devise, bequest, or donation for the establishment, maintenance, or increase of a public library therein. Any town or city may annually in like manner appropriate for the maintenance and increase of any free public library therein such sum or sums as may be deemed proper for the maintenance and increase of the free public library and for land, buildings, and capital improvements for such free public library.

History of Section.
(G.L. 1896, ch. 36, § 6; G.L. 1909, ch. 46, § 6; P.L. 1920, ch. 1838, § 1; G.L. 1923, ch. 47, § 6; G.L. 1938, ch. 329, § 6; G.L. 1956, § 29-4-2; P.L. 1958, ch. 105, § 1; P.L. 1963, ch. 116, § 1; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-3 - City or town appropriations.

§ 29-4-3 City or town appropriations.  Any town or city not owning a free public library may annually, by the majority vote of the electors of the town qualified to vote and voting on the proposition, or by vote of the city council of the city, appropriate such sum or sums as it shall deem proper for the maintenance and increase of any free public library therein and for land, buildings, and capital improvements for any free public library.

History of Section.
(G.L. 1896, ch. 36, § 7; G.L. 1909, ch. 46, § 7; G.L. 1923, ch. 47, § 7; G.L. 1938, ch. 329, § 7; G.L. 1956, § 29-4-3; P.L. 1958, ch. 105, § 1; P.L. 1963, ch. 116, § 1; P.L. 1964; ch. 233, § 2.)



Chapter 29-4-4 - Gifts.

§ 29-4-4 Gifts.  In case any library, or funds for the establishment thereof, may be offered to any city or town on the condition that the library shall be maintained as a free public library, the city council of any city, or town council of any town, is hereby authorized to accept this gift in behalf of the city or town.

History of Section.
(G.L. 1896, ch. 43, § 1; G.L. 1909, ch. 53, § 1; G.L. 1923, ch. 54, § 1; G.L. 1938, ch. 339, § 1; G.L. 1956, § 29-4-4; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-5 - Appointment of board of trustees.

§ 29-4-5 Appointment of board of trustees.  Whenever any city or town shall establish a free public library, or shall become possessed, as provided in this chapter, of any free public library, the city council or town council, as the case may be, shall proceed to elect a board of trustees, to consist of not less than three (3) members nor more than seven (7). As soon as possible after the election of the first board, the members thereof shall meet and be divided by lot into three (3) groups or classes, the terms of office of one group expiring in one year from the date of their election, those of another group in two (2) years, and those of the remaining group in three (3) years. With the expiration of the term of office of any member the vacancy shall be filled by the city council or town council, as the case may be, for the term of three (3) years. Vacancies occurring by resignation, removal, death, or otherwise, shall be filled as above for the unexpired term thereof.

History of Section.
(G.L. 1896, ch. 43, § 2; G.L. 1909, ch. 53, § 2; G.L. 1923, ch. 54, § 2; G.L. 1938, ch. 339, § 2; G.L. 1956, § 29-4-5; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-6 - Powers and duties of trustees.

§ 29-4-6 Powers and duties of trustees.  The trustees shall take possession of the library, and shall thereafter be the legal guardians and custodians of the library. They shall provide suitable rooms for the library, arrange for the proper care of the library, choose one or more competent persons as librarians and fix their compensation, and make all needful rules and regulations for the government of the library and the use of the books; provided, that no fee for the use of the books shall ever be exacted.

History of Section.
(G.L. 1896, ch. 43, § 3; G.L. 1909, ch. 53, § 3; G.L. 1923, ch. 54, § 3; G.L. 1938, ch. 339, § 2; G.L. 1956, § 29-4-6; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-7 - Library funds.

§ 29-4-7 Library funds.  All appropriations from the city or town and state, and the income of all funds belonging to the library, shall be subject to the exclusive control of the trustees, and the several city and town treasurers shall pay, within the limits of the appropriations and other library funds in their hands, all bills properly certified by the trustees.

History of Section.
(G.L. 1896, ch. 43, § 4; G.L. 1909, ch. 53, § 4; G.L. 1923, ch. 54, § 4; G.L. 1938, ch. 339, § 4; G.L. 1956, § 29-4-7; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-8 - Acceptance of gifts by trustees.

§ 29-4-8 Acceptance of gifts by trustees.  In case of any bequest, legacy, or gift to, or in favor of, a public library, the trustees thereof are hereby authorized and empowered to accept the bequest, legacy, or gift in behalf of, and for the use of, the library, and their receipt shall be a full and sufficient discharge and release to any executor, administrator, or other person authorized to make the payment thereof.

History of Section.
(G.L. 1896, ch. 43, § 5; G.L. 1909, ch. 53, § 5; G.L. 1923, ch. 54, § 5; G.L. 1938, ch. 339, § 5; G.L. 1956, § 29-4-8; P.L. 1964, ch. 233, § 2.)



Chapter 29-4-9 - Naming of libraries in East Providence.

§ 29-4-9 Naming of libraries in East Providence.  Notwithstanding the provisions of chapter 7.4 of title 22, the city council of the city of East Providence shall be authorized to name all libraries within the city.

History of Section.
(P.L. 1992, ch. 490, § 1.)






Chapter 29-5 - Interstate Library Compact

Chapter 29-5-1 - Compact.

§ 29-5-1 Compact.  The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

ARTICLE I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any non-governmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agencies or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provisions therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in article VI of this compact for interstate library.

ARTICLE VI. Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with article VII of this compact.

ARTICLE VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his or her state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted thereunder within ninety (90) days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or her, or it as to all matters within his or her, or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to an approval by the attorneys general.

ARTICLE VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his or her state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI. Entry into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two (2) states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six (6) months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(G.L. 1956, § 29-5-1; P.L. 1963, ch. 22, § 1.)



Chapter 29-5-2 - Compliance with local laws.

§ 29-5-2 Compliance with local laws.  No city, town, or library district of this state, hereinafter to be created, shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to article III(c)7 of § 29-5-1, nor pledge its credit in support of that library, or contribute to the capital financing thereof, except after compliance with any laws applicable to the cities, towns, or library districts hereinafter to be created relating to or governing capital outlays and the pledging of credit.

History of Section.
(G.L. 1956, § 29-5-2; P.L. 1963, ch. 22, § 1.)



Chapter 29-5-3 - "State library agency" defined.

§ 29-5-3 "State library agency" defined.  As used in § 29-5-1, "state library agency", with reference to this state, means the director of the department of state library services or his or her designated agent.

History of Section.
(P.L. 1963, ch. 22, § 1; P.L. 1972, ch. 144, § 4.)



Chapter 29-5-4 - Appropriations.

§ 29-5-4 Appropriations.  An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as these functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to interstate library districts hereinafter to be created, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, the district also may apply for and be entitled to receive any federal aid for which it may be eligible.

History of Section.
(G.L. 1956, § 29-5-4; P.L. 1963, ch. 22, § 1.)



Chapter 29-5-5 - Compact administrator.

§ 29-5-5 Compact administrator.  The director of the department of state library services shall be the compact administrator pursuant to article X of § 29-5-1.

History of Section.
(G.L. 1956, § 29-5-5; P.L. 1963, ch. 22, § 1; P.L. 1965, ch. 51, § 1.)



Chapter 29-5-6 - Notices of withdrawal.

§ 29-5-6 Notices of withdrawal.  In the event of withdrawal from the compact the director of the department of state library services shall send and receive any notices required by article XI(b) of § 29-5-1.

History of Section.
(G.L. 1956, § 29-5-6; P.L. 1963, ch. 22, § 1; P.L. 1972, ch. 144, § 4.)






Chapter 29-6 - State Aid to Libraries

Chapter 29-6-1 - Statement of policy.

§ 29-6-1 Statement of policy.  (a) The general assembly hereby declares it to be the policy of this state:

(1) That free public libraries are essential to the general enlightenment of citizens in a democracy;

(2) That these free public libraries shall provide for the cultural, educational, informational, and research needs of all citizens;

(3) That free public libraries are an integral part of the educational system at all levels and a source for vocational information and continued learning following the period of formal education; and

(4) That it is the responsibility of government at all levels to provide adequate financial support for all free public libraries.

(b) The general assembly further declares it to be the policy of this state to coordinate on a cooperative basis the resources of academic, free public, school, and special libraries to meet the expanding needs of all citizens and that it is the responsibility of government at all levels to provide adequate financial support to coordinate library resources throughout the state for improved library services to all citizens.

History of Section.
(G.L. 1956, § 29-6-1; P.L. 1964, ch. 233, § 3; P.L. 1967, ch. 227, § 5.)



Chapter 29-6-2 - Public library services.

§ 29-6-2 Public library services.  (a) For each city or town, the state's share to support local public library services shall be equal to at least twenty-five percent (25%) of both the amount appropriated and expended in the second preceding fiscal year by the city or town from local tax revenues and funds from the public library's private endowment that supplement the municipal appropriation; provided, however, the state in any year shall not be obligated to match any amount from the endowment that exceeds six percent (6%) of the three (3) year average market value, calculated at the end of the calendar year, of the investments in the endowment. The amount of the grant payable to each municipality in any year in accordance with this section shall be reduced proportionately in the event that the total of those grants in any year exceeds the amount appropriated that year for the purposes of this section. Provided further, however, that the reference year for the state's share of support to be paid in the year ending June 30, 2008 shall be the third preceding year.

(b) Those public libraries that do not qualify for aid pursuant to the provisions of subsection (a) of this section may apply for resource sharing grants, to be used exclusively for the purpose of payment of the ocean state libraries (OSL) annual assessment charges. Eligible public libraries shall apply directly to the office of library and information services for these resource sharing grants, and the grants shall be awarded to the libraries individually, rather than to the city or town. Eligible libraries must be or become members of the OSL upon receipt of the grant, serve municipalities that meet minimum standards for Rhode Island public libraries, and meet standards for member libraries of the library of Rhode Island (LORI) network.

(c) Provided, that notwithstanding any other provisions of this chapter to the contrary, the state's share to support local public library services shall also include funding to the Pontiac Free Library in the city of Warwick for said library's participation in the ocean state libraries (OSL). Such funding shall be provided regardless of whether the city of Warwick appropriates funds from local tax revenues to said library. The amount of said state support shall be equal to the average of the amount appropriated by the city of Warwick to each library in said municipality for participation in the OSL program, in accordance with the provisions of and formulas set forth in subsection (a) herein. Provided, further, that in the event the city of Warwick appropriates funds from local tax revenues for the Pontiac Free Library, then the amount of the state's share to said library shall be calculated in accordance with the provisions of subsection (a) herein for any year in which such calculation is applicable.

History of Section.
(P.L. 1989, ch. 196, § 3; P.L. 2002, ch. 65, art. 7, § 3; P.L. 2003, ch. 376, art. 20, § 1; P.L. 2004, ch. 458, § 1; P.L. 2004, ch. 520, § 1; P.L. 2004, ch. 563, § 1; P.L. 2007, ch. 73, art. 25, § 2; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2.)



Chapter 29-6-3 - Eligibility requirements  Municipalities.

§ 29-6-3 Eligibility requirements  Municipalities.  (a) To qualify for state aid under § 29-6-2, a city or town shall:

(1) Appropriate from local tax revenues an amount not less than the amount appropriated the previous year from local tax revenues and expended for library operating expenses, except in the fiscal years ending June 30, 2009 and June 30, 2010, during which the amount appropriated from local tax revenues is not less than eighty percent (80%) of the amount appropriated from the previous year from local tax revenues and expended for library operating systems. The appropriation would exclude any state funds received for public library services. Any funds received from the state shall not be used to supplant funds from local tax revenues;

(2) In the case of a city or town having more than one free public library therein, submit or cause to be submitted to the office of library and information services a plan for the allotment or division of the proposed state aid among the free public libraries in the city or town. The plan shall be developed by agreement among the free public libraries of the city or town;

(3) Submit or cause to be submitted to the office of library and information services evidence that free public libraries in the city or town meet standards of service as set forth in regulations to be made by the chief of library services pursuant to the provisions of chapter 3.1 of this title or that the regulations are inappropriate for that library;

(4) Submit or cause to be submitted a plan describing how the public library or libraries plan to address one or more of the priorities established by the office of library and information services.

(b) The chief of library services upon application and for cause shown may authorize an annual grant-in-aid under § 29-6-2, or a portion thereof, to a city or town not fully meeting the requirements set forth in paragraphs (1)  (3) of this subsection.

(c) Decisions as to the eligibility of cities and towns for grants-in-aid under this chapter, and the amounts of the grants-in-aid, shall be made by the chief of library services.

(d) The chief of library services shall require a preservation plan from any public library which receives an appropriation from the state of Rhode Island which states the preservation needs and objectives of the library for the coming fiscal year. The plan shall include, but not be limited to: condition of materials, assessment of building and environmental controls, and preservation measures to be taken.

(e) The chief of library services shall require a disaster preparedness plan from any public library which receives an appropriation from the state of Rhode Island which states the plan of action to be taken in the event of a natural or human made disaster. The plan shall be in accordance with a suggested plan published by the office. The plan shall be submitted no later than January 1, 1993 and shall be updated yearly.

History of Section.
(P.L. 1989, ch. 196, § 3; P.L. 1991, ch. 6, art. 19, § 1; P.L. 1992, ch. 239, § 1; P.L. 2008, ch. 100, art. 15, § 3; P.L. 2009, ch. 68, art. 6, § 1; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2.)



Chapter 29-6-4 - Library councils.

§ 29-6-4 Library councils.  In cities or towns having more than one free public library, the boards of trustees, or other governing bodies of the libraries in the city or town, may appoint an inter-library committee to include the principal librarian of each of the libraries and one other representative of each of the libraries, the committee to be known as a "library council". The library council is hereby authorized to prepare and submit on behalf of a city or town the plan required by the provisions of § 29-6-3 for division of the proposed annual grant-in-aid to the city or town among the free public libraries therein. The library council may also serve as a means for promoting inter-library cooperation in the city or town, and is authorized to advise the free public libraries therein on all matters relating to cooperative or joint library services, and may make recommendations pertaining thereto.

History of Section.
(G.L. 1956, § 29-6-4; P.L. 1964, ch. 233, § 3.)



Chapter 29-6-5 - Cooperative library services.

§ 29-6-5 Cooperative library services.  (a) Any city or town may enter into an agreement with another city or town, or more than one other, to establish or maintain free public library service, or one or more aspects thereof to citizens therein, and those agreements for cooperative library service shall be valid when approved and accepted by the boards of trustees or other governing bodies of the libraries concerned, and by the respective city or town councils of the cities and towns parties to the agreement, and signed by the appropriate library officers and city or town officials thereunto authorized.

(b) Agreements for cooperative library service may be entered into by and between two (2) or more free public libraries, whether or not they are in the same city or town; provided, however, in the case of a free public library established or existing under the provisions of § 29-4-1, the agreement shall not be valid until it has been approved and accepted by the council of the city or town where the library is located.

(c) These agreements shall be reported to the office of library and information services, and such appropriate and equitable adjustments in annual grants-in-aid under this chapter shall be made as the circumstances may require.

History of Section.
(G.L. 1956, § 29-6-5; P.L. 1964, ch. 233, § 3; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2.)



Chapter 29-6-6 - Construction and capital improvements.

§ 29-6-6 Construction and capital improvements.  The office of library and information services may cause to be paid to a city or town treasurer, or to any free public library in the state, such a grant-in-aid for the construction and capital improvement of any free public library as the chief of library services may determine is necessary and desirable to provide better free library services to the public, which shall be paid in accordance with the following provisions:

(1) No grant-in-aid shall be made unless the city or town receiving the grant-in-aid shall cause to be appropriated for the same purpose an amount from its own funds and not from any federal grant or other federal financial assistance equal to or more than the state grant-in-aid, or unless funds from private sources are dedicated for the same purpose in an amount equal to or more than the state grant-in-aid, or unless the total of the city or town appropriation and the funds from private sources for the same purpose is equal to or more than the state grant-in-aid.

(2) The state grant-in-aid may be paid in installments over a period of years up to a maximum of twenty (20) years, beginning in the fiscal year during which the project is accepted by the office of library and information services. Whenever a grant-in-aid is paid on the installment basis permitted herein, there shall be included in the state grant-in-aid the interest cost actually incurred by the city or town, or any free public library, as a result of its having to borrow the state's portion of the total cost of the library project. The amount of this interest cost shall be computed on the actual interest cost paid by the city or town, or free public library, less any applicable accrued interest, premiums, and profits from investments, over the period of time elapsing between the date borrowed funds are made available and the date of the last installment payment of the state grant-in-aid. Interest cost incurred by the city or town, or any free public library, as a result of having to borrow its portion of the total cost of the library project shall not be considered a part of the total cost of the project for the purposes of matching provided for in paragraph (1) of this section. Nothing contained herein shall prohibit the office of library and information services from accelerating the schedule of annual installments, or from paying the balance due of the state's grant-in-aid in a lump sum; provided, however, that the state grant-in-aid in any fiscal year shall include no less than one-twentieth ( 1/20) of the state's total reimbursable principal obligations. Notwithstanding the provisions of this section, the chief of library services shall not accept any applications for library projects until July 1, 2014.

History of Section.
(G.L. 1956, § 29-6-6; P.L. 1964, ch. 233, § 3; P.L. 1966, ch. 157, § 1; P.L. 1974, ch. 117, § 1; P.L. 1992, ch. 324, § 6; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2; P.L. 2011, ch. 151, art. 12, § 12.)



Chapter 29-6-7 - State supported institutions.

§ 29-6-7 State supported institutions.  For each state supported residential institution and the school for the deaf, the state's share under this program to support library services for residents or students shall be gradually increased until the state's share in fiscal year 2000 is equal to at least twenty-five percent (25%) of the amount appropriated and expended in the second preceding fiscal year by the institution, for operating expenditures to support library services for residents or students.

History of Section.
(P.L. 1989, ch. 196, § 3.)



Chapter 29-6-8 - Eligibility requirements  Institutions.

§ 29-6-8 Eligibility requirements  Institutions.  (a) To qualify for state aid under § 29-6-7, an institution shall:

(1) Allocate from its appropriation an amount not less than the amount allocated and expended the previous year for operating expenditures to support library services for residents or students; and

(2) Submit or cause to be submitted to the office of library and information services evidence that the library or libraries in the institution meet standards of service as set forth in regulations to be made by the chief of library services pursuant to the provisions of chapter 3.1 of this title.

(b) Any funds received from the state under this program shall not be used to supplant funds from other sources.

(c) The chief of library services, upon application and for cause shown, may authorize an annual grant-in-aid under § 29-6-7, or a portion thereof, to an institution not fully meeting the requirements set forth in subsections (a) and (b) of this section.

(d) Decisions as to the eligibility of institutions for grants-in-aid under this chapter, and the amounts of the grants-in-aid, shall be made by the chief of library services.

History of Section.
(P.L. 1989, ch. 196, § 3; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2.)



Chapter 29-6-9 - Rhode Island library network.

§ 29-6-9 Rhode Island library network.  (a) In order to provide each individual in Rhode Island with equal opportunity of access to resources that will satisfy their and society's information needs and interests, office of library and information services is hereby authorized to establish a Rhode Island Library network, hereafter referred to as the library of Rhode Island network (LORI), to be administered by the office of library and information services for the purpose of maintaining, promoting, and developing a program of statewide resource sharing and interlibrary cooperation. The office of library and information services shall include as part of its budget a budget for the administration and operation of the Rhode Island library network to:

(1) Provide central support services for the library of Rhode Island, such as delivery of materials, telecommunications, consultant services, resource sharing and access to bibliographic and other information sources;

(2) Reimburse libraries for the actual cost of providing services to individuals outside the library's primary clientele; and

(3) Support the development, maintenance of, and access to the resource sharing potential embodied in specialized collections and services at the Providence public library and other libraries which can be provided most cost-effectively on a statewide basis.

(b) By fiscal year 2000, the state shall provide from state and federal revenue sources one hundred percent (100%) of the funding for the following statewide library services:

(1) Reference resource center located in a public library to be chosen biennially by the Office of Library Information Services from responses to a request for proposals issued by the office of library and informational services;

(2) Interlibrary delivery system;

(3) Interlibrary telecommunications system;

(4) Electronic interlibrary loan system; and

(5) Statewide catalog of all library holdings.

(6) [Deleted by P.L. 1996, ch. 100, art. 29, § 1.]

(c) Notwithstanding the provisions of subsection (b), the funding for the statewide library catalog and the statewide access to databases shall be subject to appropriation by the general assembly. The duty imposed upon the office of state library and information services to create and maintain a statewide library catalog and provide statewide access to databases shall be subject to appropriation by the general assembly.

History of Section.
(P.L. 1989, ch. 120, § 1; P.L. 1989, ch. 196, § 3; P.L. 1996, ch. 100, art. 29, § 1; P.L. 2007, ch. 264, § 2; P.L. 2007, ch. 290, § 2; P.L. 2010, ch. 191, § 2; P.L. 2010, ch. 211, § 2; P.L. 2011, ch. 125, § 1; P.L. 2011, ch. 136, § 1.)



Chapter 29-6-10 - Appropriation authorization.

§ 29-6-10 Appropriation authorization.  The general assembly shall annually appropriate such sums as it may deem necessary for the purpose of carrying into effect the provisions of §§ 29-6-2, 29-6-6, 29-6-7, 29-6-9, and 29-6-12; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums, or so much thereof as may from time to time be required, upon his or her receipt of duly authenticated vouchers.

History of Section.
(P.L. 1989, ch. 196, § 3.)



Chapter 29-6-11 - Severability.

§ 29-6-11 Severability.  If any provision of § 29-1-1 or of chapter 3.1, 4, or 6 of this title, or the application thereof to any person or circumstance, is held invalid, the remainder of these provisions, and the application of these provisions to other persons or circumstances, shall not be affected thereby.

History of Section.
(P.L. 1964, ch. 233, § 6.)






Chapter 29-7 - State Publications Clearinghouse

Chapter 29-7-1 - Purpose.

§ 29-7-1 Purpose.  The purpose of this chapter is to establish a state publications clearinghouse for libraries which will systematically collect and distribute state publications to libraries throughout the state in order to facilitate public access to publications issued by state agencies and for exchange of publications with agencies outside of the state under the direction of the state librarian as provided in § 29-1-5.

History of Section.
(P.L. 1983, ch. 254, § 1; P.L. 1985, ch. 196, § 2.)



Chapter 29-7-2 - Definitions.

§ 29-7-2 Definitions.  As used in this chapter:

(1) "Depository library" means a library designated to collect, maintain, and make available state publications to the general public. The clearinghouse director shall consider the geography of the state when designating depository libraries;

(2) "Printed" means any form of printing and duplicating, regardless of format, with the exception of correspondence, and interoffice and intraoffice memoranda;

(3) "State agency" means any state office, whether legislative, executive, or judicial, including, but not limited to, any constitutional officer, department, division, bureau, board, commission, and/or any other agency which expends state appropriated funds; and

(4) "State publication" means any publication regardless of physical form or characteristics produced, made available electronically, printed, purchased, or authorized for distribution by a state agency, except those determined by the issuing agency to be required for official use only for administrative or operational purposes.

History of Section.
(P.L. 1983, ch. 254, § 1; P.L. 1985, ch. 196, § 2; P.L. 1997, ch. 101, § 1.)



Chapter 29-7-3 - Creation.

§ 29-7-3 Creation.  There is hereby created, as a section of the state library, and under the direction of the state librarian, a state publications clearinghouse for libraries, hereinafter referred to as the clearinghouse. The clearinghouse shall promote the establishment of an orderly depository library system and shall maintain a complete and permanent collection of state publications. To this end, the secretary of state, with the assistance of the state librarian and the director of the state publications clearinghouse for libraries and the clearinghouse advisory committee shall adopt rules and regulations necessary to carry out the provisions of this chapter.

History of Section.
(P.L. 1983, ch. 254, § 1; P.L. 1985, ch. 196, § 2; P.L. 1997, ch. 101, § 1.)



Chapter 29-7-4 - Director.

§ 29-7-4 Director.  The state librarian shall designate from the state library staff a director of the state publications clearinghouse. The director shall hold a graduate degree in library science from an accredited library school.

History of Section.
(P.L. 1985, ch. 196, § 2; P.L. 1997, ch. 101, § 1.)



Chapter 29-7-5 - Deposits of state publications.

§ 29-7-5 Deposits of state publications.  Each state agency shall designate one person as its documents officer and shall notify the clearinghouse of his or her identity. The documents officer shall, prior to public release of a state publication, deposit with the clearinghouse a minimum of twenty-five (25) copies of publications that are produced in printed or other tangible forms and for electronic publications, one electronic copy and as many tangible copies as are specified by the clearinghouse director to meet the needs of the depository library system.

History of Section.
(P.L. 1983, ch. 254, § 1; G.L. 1956, § 29-7-4; P.L. 1985, ch. 196, § 2; P.L. 2008, ch. 133, § 1; P.L. 2008, ch. 167, § 1.)



Chapter 29-7-6 - Depository agreements.

§ 29-7-6 Depository agreements.  The clearinghouse may enter into depository agreements with any municipal library, public library, private college or university library, or research library in the state of Rhode Island, and shall provide for distribution of state publications to the center for research libraries and the library of congress. The requirements for eligibility to become and continue as a depository library shall be established by the clearinghouse. The standards shall include and take into consideration the type of library, ability to preserve state publications and to make them available for public use, and also such geographical locations as will make the publications conveniently accessible to residents in all areas of the state except as otherwise provided by law.

History of Section.
(P.L. 1983, ch. 254, § 1; G.L. 1956, § 29-7-5; P.L. 1985, ch. 196, § 2.)



Chapter 29-7-7 - List of state publications.

§ 29-7-7 List of state publications.  The clearinghouse shall publish and distribute to depository libraries, all other libraries, state agencies, and legislators, a quarterly checklist of state publications.

History of Section.
(P.L. 1983, ch. 254, § 1; G.L. 1956, § 29-7-6; P.L. 1985, ch. 196, § 2; P.L. 1997, ch. 101, § 1.)



Chapter 29-7-8 - Clearinghouse advisory committee.

§ 29-7-8 Clearinghouse advisory committee.  There shall be a state Publications Clearinghouse Advisory Committee. The committee shall consist of nine (9) members, five (5) of whom to be selected from the Clearinghouse member libraries and appointed by the State Librarian to two (2) year terms. The State Librarian and the Director of the Clearinghouse shall be ex-officio members of the committee. The chairperson of the CRIARL Government Documents Committee and a state agency representative designated by the chief library officer shall also be ex-officio members. The purpose of the Committee shall be to advise the State Librarian and the Clearinghouse Director on the operation of the State Publications Clearinghouse for Libraries. The Committee shall meet quarterly and shall elect a chairperson to preside at meetings, and a secretary to record the meeting minutes and distribute them to the Clearinghouse depository libraries.

History of Section.
(P.L. 1997, ch. 101, § 2; P.L. 2008, ch. 133, § 1; P.L. 2008, ch. 167, § 1.)






Chapter 29-8 - The Rhode Island Information Resources Management Board






Title 30 - Military Affairs and Defense

Chapter 30-1 - Militia

Chapter 30-1-1 - Short title.

§ 30-1-1 Short title.  Chapters 114 of this title shall be cited and known as the "Military Code of Rhode Island".

History of Section.
(P.L. 1956, ch. 3742, G.L. 1956, § 30-1-1.)



Chapter 30-1-2 - Male members.

§ 30-1-2 Male members.  The militia of the state shall consist of all able-bodied male citizens of the state and all other able-bodied males who have or shall have declared their intention to become citizens of the United States, resident within the state, and who shall be more than eighteen (18) years of age and, except as hereinafter provided, not more than forty-five (45) years of age, and such other persons as may upon their own application be enlisted or commissioned therein.

History of Section.
(P.L. 1956, ch. 3742, par. 1; G.L. 1956, § 30-1-2.)



Chapter 30-1-3 - Female members.

§ 30-1-3 Female members.  The governor may authorize the appointment or enlistment of female citizens of the state between the ages of eighteen (18) and forty-five (45) in the medical corps, nursing corps, and other noncombatant branches and services of the national guard or unorganized militia, and while so serving they shall have the same status as male members of the non-combatant branches and services.

History of Section.
(P.L. 1956, ch. 3742, par. 1; G.L. 1956, § 30-1-3.)



Chapter 30-1-4 - Classes of militia.

§ 30-1-4 Classes of militia.  The militia of the state shall be divided into four (4) classes:

(1) The Rhode Island national guard, which shall be sub-divided into the Rhode Island army national guard and the Rhode Island air national guard;

(2) The naval militia;

(3) The independent chartered military organizations; and

(4) The unorganized militia.

History of Section.
(P.L. 1956, ch. 3742, par. 2; G.L. 1956, § 30-1-4; P.L. 1962, ch. 66, § 1.)



Chapter 30-1-5 - Composition of unorganized militia.

§ 30-1-5 Composition of unorganized militia.  The unorganized militia shall consist of all persons liable to service in the militia who are not members of the national guard, naval militia, or independent chartered military organizations.

History of Section.
(P.L. 1956, ch. 3742, par. 3; G.L. 1956, § 30-1-5.)



Chapter 30-1-6 - Enrollment.

§ 30-1-6 Enrollment.  Whenever the governor deems it necessary he or she may order an enrollment to be made of all persons liable to service in the militia. The enrollment shall be accomplished and exemptions from liability to perform militia duty shall be determined and established in accordance with rules and regulations to be prescribed by the governor, and the rules and regulations so prescribed shall have the force and effect of law. Any person required to perform any act under this section who neglects or refuses to properly perform that act shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 4; G.L. 1956, § 30-1-6.)



Chapter 30-1-7 - Persons exempt.

§ 30-1-7 Persons exempt.  The following persons shall be exempt from militia duty:

(1) Persons exempt from militia duty by the laws of the United States;

(2) Persons who have held the office of governor or lieutenant-governor of the state; and

(3) Persons of the following description, so long as they shall remain of the description:

(A) The lieutenant-governor;

(B) The secretary of state;

(C) The attorney general and the assistant attorneys general;

(D) The general treasurer;

(E) Director of administration;

(F) The budget officer and the controller both of the department of administration;

(G) The commissioner of the department of education;

(H) The members of both houses of the general assembly and the officers of those houses;

(I) The justices and clerks of courts of record;

(J) The recorder of deeds;

(K) Deputy sheriffs;

(L) The director of the department of human services;

(M) The assistant director of social and rehabilitative services in charge of the community services division;

(N) Mayors of cities;

(O) Members of the city and town councils;

(P) City and town clerks;

(Q) City and town treasurers;

(R) Ministers of the gospel;

(S) Practicing physicians;

(T) Superintendents, officers and assistants employed in or about any of the state hospitals, state infirmaries, state reformatories, state prisons, jails or houses of correction;

(U) Keepers of lighthouses;

(V) Marine pilots;

(W) Seamen actually employed on board of any vessel; and

(X) Active members of fire companies who are part of the active fire department of the town or city in which they reside, not exceeding twenty (20) persons to any one company, unless otherwise provided by special enactment.

History of Section.
(P.L. 1956, ch. 3742, par. 5; G.L. 1956, § 30-1-7; P.L. 2012, ch. 324, § 57.)



Chapter 30-1-8 - Conscientious objectors.

§ 30-1-8 Conscientious objectors.  All persons who because of religious belief shall claim exemption from militia service, if the conscientious holding of that belief by the person shall be established under the regulations prescribed by the governor, shall be exempted from militia service in a combatant capacity, but no person so exempted shall be exempt from militia service in any capacity that the governor shall declare to be noncombatant.

History of Section.
(P.L. 1956, ch. 3742, par. 5; G.L. 1956, § 30-1-8.)



Chapter 30-1-9 - Federal laws and customs applicable.

§ 30-1-9 Federal laws and customs applicable.  All acts of the congress of the United States, regulations issued thereunder, the Uniform Code of Military Justice (10 U.S.C. §§ 801  946), forms, precedents, customs, and usages relating to and governing the army of the United States and the militia shall, insofar as they are applicable and not inconsistent with the constitution of this state, apply to and govern the militia of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 6; G.L. 1956, § 30-1-9.)



Chapter 30-1-10 - Conformity of state provisions to federal law.

§ 30-1-10 Conformity of state provisions to federal law.  The intent of chapters 1  14, of this title is to conform to all acts and regulations of the United States affecting the same subjects, and all provisions of these chapters shall be construed to effect this purpose.

History of Section.
(P.L. 1956, ch. 3742, par. 7; G.L. 1956, § 30-1-10.)



Chapter 30-1-11 - Command exercised by national guard officer.

§ 30-1-11 Command exercised by national guard officer.  Whenever different parts of the militia are ordered out together for any services within the state, or otherwise are on duty together, the senior commissioned officer of the field or line of the national guard shall be in command of all those different parts of the militia.

History of Section.
(P.L. 1956, ch. 3742, par. 8; G.L. 1956, § 30-1-11.)






Chapter 30-2 - Organization and Command of Military and Naval Forces

Chapter 30-2-1 - Commander-in-chief.

§ 30-2-1 Commander-in-chief.  The governor shall be the captain general and commander-in-chief of the military and naval forces of the state, except when they shall be called into the service of the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 15; G.L. 1956, § 30-2-1.)



Chapter 30-2-2 - Staff of commander-in-chief.

§ 30-2-2 Staff of commander-in-chief.  There shall be a staff of the commander-in-chief. The staff shall consist of:

(1) The adjutant general who shall be chief of staff, commanding general of the Rhode Island army and air national guard, and paymaster general with the rank not to exceed that of major general;

(2) The assistant adjutant general who shall be assistant chief of staff;

(3) One state judge advocate who shall be an officer of the organized militia; and

(4) Eight (8) aides-de-camp who shall be detailed by the commander-in-chief from the commissioned officers of the national guard or naval militia, in active or retired service, provided, however, the commander-in-chief may appoint as five (5) of the eight (8) aides-de-camp honorably discharged commissioned officers, who were in the military or naval services of the United States in time of war; or commissioned officers with the rank of their commissions therein, of the armed forces reserve of the United States or the retired list of officers of the regular armed forces of the United States; and, provided, further, that, when the national guard is absent from the state in the active military service of the United States, the commander-in-chief, in his or her discretion, may detail as aides-de-camp commissioned officers of the state guard, but in no event shall the total number of aides-de-camp on the staff of the commander-in-chief exceed eight (8). Officers detailed from the national guard, the naval militia, or the state guard, shall have the rank of their commissions in the national guard, naval militia, or state guard and shall not be relieved from duty with their organizations during their term of office on the staff of the commander-in-chief. Honorably discharged commissioned officers appointed as aides-de-camp by the commander-in-chief shall have the same rank as they held at the time of their discharge from the military or naval service of the United States or of any higher rank to which they are entitled at the time of their appointment. All aides-de-camp shall hold office during the term of office of the commander-in-chief or at his or her pleasure.

History of Section.
(P.L. 1956, ch. 3742, par. 16; G.L. 1956, § 30-2-2; P.L. 1961, ch. 2, § 1; P.L. 1961, ch. 14, § 1; P.L. 1969, ch. 64, § 1.)



Chapter 30-2-3 - Rules and regulations.

§ 30-2-3 Rules and regulations.  The governor may make and publish all necessary rules and regulations and issue such orders as may be necessary for the organization, discipline, government, training, and use of the militia of the state and they shall have the force and effect of law.

History of Section.
(P.L. 1956, ch. 3742, par. 17; G.L. 1956, § 30-2-3.)



Chapter 30-2-4 - Approval of vouchers.

§ 30-2-4 Approval of vouchers.  The governor shall not be required to sign or approve vouchers provided for in chapters 1  14 of this title; provided, however, that nothing contained in this section shall apply to payments required to be made for expenses and payment of the militia when ordered into service under the provisions of § 30-2-6; and provided, further, that the governor shall have notified the controller in writing of his or her desire to avail himself or herself of the provisions of this section, such notification to be effective until withdrawn.

History of Section.
(P.L. 1956, ch. 3742, par. 18; G.L. 1956, § 30-2-4.)



Chapter 30-2-5 - Declaration of martial law.

§ 30-2-5 Declaration of martial law.  In case of war, invasion, rebellion, insurrection, riot, tumult, public calamity or catastrophe, or other emergency, or imminent danger thereof, or resistance to the laws of this state or the United States, the governor may, if in his or her judgment the maintenance of law and order and the protection of person and property will thereby be promoted, by proclamation, declare the state or any part thereof to be under martial law.

History of Section.
(P.L. 1956, ch. 3742, par. 19; G.L. 1956, § 30-2-5.)



Chapter 30-2-6 - Order of militia into service.

§ 30-2-6 Order of militia into service.  (a) In case of martial law, war, invasion, rebellion, insurrection, riot, tumult, public calamity or catastrophe, or other emergency, or imminent danger thereof, or resistance to the laws of this state or the United States, the governor shall order into service, all or any part of the militia that he or she may deem necessary, to serve until the exigencies shall have passed. If the occasion be so sudden that the governor cannot be informed and his or her orders received and executed, the adjutant general may order into service all or any part of the militia, with like powers and authority as are herein conferred on the governor.

(b) In the event of a request for assistance from the state of Rhode Island or an agency thereof, the governor may order into service all or part of the militia that he or she may deem necessary, to serve for the purposes of providing assistance and support for official state functions, or other state activities for training.

History of Section.
(P.L. 1956, ch. 3742, par. 20; G.L. 1956, § 30-2-6; P.L. 2001, ch. 126, § 1.)



Chapter 30-2-7 - Call of boards of officers.

§ 30-2-7 Call of boards of officers.  The governor, whenever in his or her opinion it shall be necessary, may call boards of officers for settling military questions, or for other purposes relative to good order and discipline.

History of Section.
(P.L. 1956, ch. 3742, par. 21; G.L. 1956, § 30-2-7.)



Chapter 30-2-8 - Appointment of temporary officers.

§ 30-2-8 Appointment of temporary officers.  Whenever the exigencies of the service require, the governor may appoint such additional officers, with rank not exceeding that of colonel, as may be actually necessary to perform the duties required, and these officers shall receive the same pay and allowances as are allowed officers of similar rank in the national guard; provided, however, that whenever the exigency ceases to exist the officers appointed under this chapter shall be mustered out of service.

History of Section.
(P.L. 1956, ch. 3742, par. 22; G.L. 1956, § 30-2-8.)



Chapter 30-2-9 - Power of governor over organization within militia.

§ 30-2-9 Power of governor over organization within militia.  (a) The governor may organize, alter, increase, divide, annex, consolidate, reorganize, disband, or decrease any unit, organization, staff corps, and department whenever in his or her judgment the efficiency of the state militia will be thereby increased or to make the state conform to any table of organization or system of training prescribed by the laws of the United States or the rules or regulations prescribed thereunder for the organization and training of the national guard.

(b) For that purpose, the number of commissioned officers, warrant officers, and enlisted men in any unit, organization, staff corps, and department may be increased or diminished and the grades of these commissioned officers, warrant officers, and enlisted men may be altered to the extent necessary to conform thereto.

(c) No organization of the national guard shall be disbanded nor its minimum strength reduced except in conformity with the laws of the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 23; G.L. 1956, § 30-2-9.)



Chapter 30-2-10 - Order of militia into service to meet federal call.

§ 30-2-10 Order of militia into service to meet federal call.  (a) Whenever the militia, or any part thereof, is called, ordered, or drafted under the Constitution and laws of the United States, the governor shall order for this service the national guard, the naval militia, if organized, and if the number available is insufficient he or she shall order out such other part of the militia as may be necessary.

(b) Upon the termination of an emergency all persons drafted for the emergency as national guard when discharged from federal service shall resume their membership in the national guard. These persons shall continue to serve in the national guard until the dates upon which their enlistment entered into prior to the draft would have expired, if uninterrupted, under regulations to be prescribed by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 24; G.L. 1956, § 30-2-10.)



Chapter 30-2-11 - Order of militia into service for training.

§ 30-2-11 Order of militia into service for training.  The governor may order or authorize the militia or any portion thereof to perform military duty of every description and to participate, either within or without the state, in drills, instruction, target practice, practice marches, camps of instruction, encampments, maneuvers, assemblages, conferences, schools, or competitions.

History of Section.
(P.L. 1956, ch. 3742, par. 25; G.L. 1956, § 30-2-11.)



Chapter 30-2-12 - Adjutant general  Appointment and duties.

§ 30-2-12 Adjutant general  Appointment and duties.  There shall be an adjutant general with rank not to exceed that of lieutenant general. The adjutant general shall be appointed by the governor and shall hold office for a term of four (4) years from the time of appointment and until his or her successor shall be appointed in his or her place and stead, provided, however, that this appointment may be revoked by the governor for cause or if the adjutant general shall have been found to be physically unfit for service, as provided by § 30-3-22. The first appointment under this section shall be made on the first Tuesday of January, 1967, or within ten (10) days thereafter, and subsequent appointments shall be made during the similar period in each fourth year thereafter. By virtue of his or her office the adjutant general shall be the chief of staff to the governor and the commanding general of the Rhode Island army and air national guard; he or she shall be subordinate to only the governor in matters pertaining to the military and naval affairs of the state. The adjutant general shall perform such duties as may be required by chapters 1  14 and any other law of the state, and such other duties as pertain to the adjutant general under the regulations and customs of the United States department of defense and the laws of Rhode Island.

History of Section.
(P.L. 1956, ch. 3742, par. 30; G.L. 1956, § 30-2-12; P.L. 1966, ch. 42, § 1; P.L. 1966, ch. 229, § 1; P.L. 1969, ch. 64, § 2; P.L. 1988, ch. 428, § 1; P.L. 2002, ch. 195, § 1; P.L. 2002, ch. 196, § 1.)



Chapter 30-2-13 - Qualifications of adjutant general.

§ 30-2-13 Qualifications of adjutant general.  No person shall be eligible to hold the office of adjutant general unless he or she holds or has held a commission of at least colonel in the armed forces of the United States, or in a reserve component thereof, and shall have served not less than five (5) years in one or more of the federal services, and shall meet the criteria for federal recognition in the rank to which he or she has been appointed as prescribed by the laws and regulations of the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 30; G.L. 1956, § 30-2-13; P.L. 1966, ch. 229, § 2; P.L. 1969, ch. 64, § 3.)



Chapter 30-2-14 - Bond of adjutant general.

§ 30-2-14 Bond of adjutant general.  The governor shall require the adjutant general to give bond to the state in the sum of ten thousand dollars ($10,000), with good and sufficient surety, to be approved by the governor, to faithfully to discharge the duties of his or her office as adjutant general. The costs of the bond are to be paid for by state funds.

History of Section.
(P.L. 1956, ch. 3742, par. 30; G.L. 1956, § 30-2-14.)



Chapter 30-2-15 - Seal of office.

§ 30-2-15 Seal of office.  The adjutant general shall have a seal of office approved by the governor, and all papers and copies thereof in the military division of the executive department duly certified and authenticated under that seal shall be evidence in like manner as if the original were produced.

History of Section.
(P.L. 1956, ch. 3742, par. 30; G.L. 1956, § 30-2-15.)



Chapter 30-2-16 - Assistant adjutants general.

§ 30-2-16 Assistant adjutants general.  There shall be two (2) assistant adjutants general with rank not to exceed that of brigadier general, one of whom shall be detailed by the adjutant general, with the approval of the governor, from the federally recognized officers, or from the retired officers, of the Rhode Island army national guard, and one of whom shall be detailed by the adjutant general, with the approval of the governor, from the federally recognized officers, or from the retired officers, of the Rhode Island air national guard; provided, however, that, when the Rhode Island national guard is in the active military service of the United States there shall be only one assistant adjutant general, who shall be detailed by the adjutant general, with the approval of the governor, from the officers of the Rhode Island state guard. These assistant adjutants general shall hold office at the pleasure of the adjutant general and shall perform such duties as may be assigned to them by the adjutant general in addition to their other duties in the national guard, if any. In the absence from the state of the adjutant general, the assistant adjutant general detailed from the army national guard shall be authorized to perform all duties provided by law or regulation for the adjutant general.

History of Section.
(P.L. 1939, ch. 660, § 14; P.L. 1956, ch. 3742, par. 31; G.L. 1956, § 30-2-16; P.L. 1973, ch. 272, § 1.)



Chapter 30-2-17 - Quarter-master.

§ 30-2-17 Quarter-master.  (a) The governor shall appoint, designate, or detail, upon recommendation of the adjutant general, subject to the approval of the secretary of defense, an officer of the national guard who shall be regarded as property and fiscal officer of the United States, and state property officer. He or she shall receipt and account for all funds and property belonging to the United States in possession of the national guard and shall make such returns and reports concerning the funds and property as may be required by the secretary of defense.

(b) The United States property and fiscal officer shall be designated as the state quartermaster and shall issue and be held accountable for, under the adjutant general, all state military property and shall make such property returns and reports of the military property as the adjutant general may direct.

(c) The governor shall require the state quartermaster to give bond to the state in such sum as the governor may require and with good and sufficient surety, to be approved by the governor to faithfully discharge the duties of the office of the state quartermaster. The costs of the bond is to be paid for by state funds.

(d) The general assembly shall annually appropriate such a sum as it may deem necessary to compensate the property and fiscal officer, provided that no person receiving annual compensation from the state for other service shall be paid as property and fiscal officer.

History of Section.
(P.L. 1956, ch. 3742, par. 35; G.L. 1956, § 30-2-17.)



Chapter 30-2-18 - Annual report of adjutant general.

§ 30-2-18 Annual report of adjutant general.  The adjutant general shall annually make a report of the militia to the general assembly at its January session, and also present a copy of the report to the governor on or before the first day of January or at such other time as he or she shall direct. The report shall contain a detailed account of all moneys appropriated by the state and expended for the militia, and also, as far as such details are available to him or her, of all other money expended for the militia from whatever sources these moneys may be derived, and showing all these sources.

History of Section.
(P.L. 1956, ch. 3742, par. 32; G.L. 1956, § 30-2-18.)



Chapter 30-2-19 - Care of military property  Annual inventory  Rental of armories.

§ 30-2-19 Care of military property  Annual inventory  Rental of armories.  The adjutant general shall attend to the care, preservation and repairing of the arms, ammunition, equipment, clothing, and all other military property belonging to the state, except insofar as this duty has been reposed in the department of administration. He or she shall annually make an inventory of the military property of the state and present a copy of the inventory to the governor on or before the first day of January, or at such other times as the governor shall direct. The inventory shall show in detail the disposition of all arms, ammunition, equipment, clothing, and other military property on hand or issued. The adjutant general is hereby empowered to rent armories in this state for periods not exceeding two (2) weeks rent free or for whatever rental and conditions and for whatever purpose the adjutant general, in his or her sole discretion, shall deem proper.

History of Section.
(P.L. 1956, ch. 3742, par. 33; G.L. 1956, § 30-2-19; P.L. 1970, ch. 151, § 1.)



Chapter 30-2-20 - Annual inspection of armories and property.

§ 30-2-20 Annual inspection of armories and property.  The adjutant general shall annually cause to be made an inspection of the armories of the militia, and of the arms, equipments, uniforms, and other property in the possession of the militia.

History of Section.
(P.L. 1956, ch. 3742, par. 34; G.L. 1956, § 30-2-20.)



Chapter 30-2-21 - Seniority list of officers.

§ 30-2-21 Seniority list of officers.  The adjutant general shall, as part of his or her annual report, annually publish a list showing the seniority of officers, with the dates of their commissions or warrants.

History of Section.
(P.L. 1956, ch. 3742, par. 36; G.L. 1956, § 30-2-21.)



Chapter 30-2-22 - Publication of laws and regulations  Forms, stationery, and postage.

§ 30-2-22 Publication of laws and regulations  Forms, stationery, and postage.  The adjutant general may, when necessary, cause the militia laws and regulations of the state, together with such parts of the Constitution, laws, and regulations of the United States, as relate thereto, as he or she deems necessary, to be prepared, procured, printed, and distributed to the officers of the militia and shall also prepare, procure and issue all printing, stationery, blank books, blanks, forms, notices, and postage, required to carry into effect the provisions of chapters 1  14 of this title and the proper administration of the militia. All books, blanks, stationery, and postage issued by the adjutant general shall be receipted for by the officer receiving them, to be held or accounted for by him or her as public property. In the event of the removal from office of the receipting officer, this property, when required by the adjutant general, shall be delivered to his or her successor, returned to the adjutant general, or otherwise satisfactorily accounted for.

History of Section.
(P.L. 1956, ch. 3742, par. 37; G.L. 1956, § 30-2-22.)






Chapter 30-3 - National Guard

Chapter 30-3-1 - Composition and organization.

§ 30-3-1 Composition and organization.  The national guard shall consist of such number of federally recognized general officers, officers, warrant officers, and enlisted persons, duly commissioned, warranted, or enlisted therein, including officers and enlisted persons of the staff corps and departments, and organized as to branch or arm of service into such federally recognized units, organizations, corps, departments, or otherwise as shall be authorized by the laws of the United States and the regulations issued thereunder.

History of Section.
(P.L. 1956, ch. 3742, par. 45; G.L. 1956, § 30-3-1.)



Chapter 30-3-2 - Emergency increase.

§ 30-3-2 Emergency increase.  The governor shall have power in case of war, insurrection, invasion, riot, public catastrophe or calamity, or imminent danger thereof, to increase the national guard beyond the maximum now established by law and to organize it with the proper officers, as the exigencies of the situation may require, if authorized by the laws of the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 46; G.L. 1956, § 30-3-2.)



Chapter 30-3-3 - Protection of designations.

§ 30-3-3 Protection of designations.  During the absence of organizations of the national guard in the service of the United States, their designation shall not be given to or used by any other organization.

History of Section.
(P.L. 1956, ch. 3742, par. 47; G.L. 1956, § 30-3-3.)



Chapter 30-3-4 - Personnel of disbanded organizations.

§ 30-3-4 Personnel of disbanded organizations.  Whenever any organization of the national guard is disbanded, the personnel thereof shall be disposed of in accordance with regulations.

History of Section.
(P.L. 1956, ch. 3742, par. 48; G.L. 1956, § 30-3-4.)



Chapter 30-3-5 - Minimum strength of organizations.

§ 30-3-5 Minimum strength of organizations.  The commissioned or enlisted strength of any organization of the national guard shall not, without the consent of the president, be reduced below the minimum that shall be prescribed therefor by the president.

History of Section.
(P.L. 1956, ch. 3742, par. 49; G.L. 1956, § 30-3-5.)



Chapter 30-3-6 - Unit funds.

§ 30-3-6 Unit funds.  Each unit of the Rhode Island national guard will be allowed the sum of one dollar ($1.00) per enlisted person per year to enable purchase of various supplies for use of each unit; provided, however, that no part of this fund shall be used to pay dues or assessments in any club or association. The sums so allowed shall be based upon the average membership in the units for the year ending June 30th in each year. The amount shall be paid to the commanding officer of the respective unit on July 1 of each year and placed in the unit fund. Expenditures from this fund shall be audited by the next higher headquarters every three (3) months.

History of Section.
(P.L. 1956, ch. 3742, par. 164; G.L. 1956, § 30-3-6.)



Chapter 30-3-7 - Appropriation for unit funds.

§ 30-3-7 Appropriation for unit funds.  A sum to provide for § 30-3-6 is hereby annually appropriated, out of any money in the treasury not otherwise appropriated, to carry out the purpose of § 30-3-6; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of this sum upon his or her receipt of properly authenticated vouchers.

History of Section.
(P.L. 1949, ch. 2213, § 2; G.L. 1956, § 30-3-7.)



Chapter 30-3-8 - Inactive national guard.

§ 30-3-8 Inactive national guard.  The inactive national guard shall consist of such headquarters, units, officers, and enlisted persons as are authorized and prescribed, administered, and governed pursuant to the laws of the United States and the regulations issued thereunder.

History of Section.
(P.L. 1956, ch. 3742, par. 50; G.L. 1956, § 30-3-8.)



Chapter 30-3-9 - Qualifications of officers.

§ 30-3-9 Qualifications of officers.  Commissioned officers and warrant officers of the national guard hereafter appointed shall be citizens of the United States, between the ages of eighteen (18) and sixty (60) years, who shall have successfully passed such tests as to their moral, physical, and professional fitness as shall be prescribed by the laws of the United States and the regulations issued thereunder and as may be prescribed by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 55; G.L. 1956, § 30-3-9; P.L. 1976, ch. 23, § 1; P.L. 2006, ch. 559, § 1.)



Chapter 30-3-10 - Appointment and assignment of officers.

§ 30-3-10 Appointment and assignment of officers.  The governor shall appoint, commission, and assign commissioned officers and shall appoint, warrant, and assign warrant officers of the national guard, upon the recommendation of the adjutant general.

History of Section.
(P.L. 1956, ch. 3742, par. 56; G.L. 1956, § 30-3-10.)



Chapter 30-3-11 - Classes from which commissioned officers selected.

§ 30-3-11 Classes from which commissioned officers selected.  Persons hereafter commissioned as officers of the national guard shall be selected from the following classes:

(1) Officers or enlisted persons of the national guard;

(2) Officers, active or retired, reserve officers, and former officers of the United States army, air force, navy, marine corps, or coast guard, enlisted men and former enlisted persons of the United States army, air force, navy, marine corps, or coast guard who have received an honorable discharge therefrom;

(3) Graduates of any of the United States military and naval academies;

(4) Graduates of schools, colleges, universities, and officers' training camps, where they have received military instruction under the supervision of an officer of the armed forces on active duty who certified their fitness for appointment as commissioned officers;

(5) For the technical branches or staff corps and departments, such other civilians as may be specially qualified for duty therein; and

(6) Or otherwise, as the above classes shall be changed or altered by the laws of the United States and the regulations issued thereunder.

History of Section.
(P.L. 1956, ch. 3742, par. 57; G.L. 1956, § 30-3-11.)



Chapter 30-3-12 - Oath of officers.

§ 30-3-12 Oath of officers.  Commissioned and warrant officers of the national guard shall take and subscribe to the oath of office prescribed by the laws of the United States and any other oath prescribed by the laws of the United States, the governor, or the law of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 58; G.L. 1956, § 30-3-12.)



Chapter 30-3-13 - Previous military experience of officers  Retirement  Vacancies.

§ 30-3-13 Previous military experience of officers  Retirement  Vacancies.  All commissioned officers of the staff corps and departments, hereafter appointed, shall have had previous military experience, except chaplains, officers of the judge advocate general's corps, and medical corps officers. They shall hold their positions until they shall have reached the age of sixty (60) years, unless retired prior to that time by reason of resignation or disability, or for cause to be determined by an efficiency board or a court-martial legally convened for that purpose. Vacancies among these officers shall be filled by appointment from the commissioned officers of the national guard or from such other civilians as may be specifically qualified for duty therein.

History of Section.
(P.L. 1956, ch. 3742, par. 59; G.L. 1956, § 30-3-13.)



Chapter 30-3-14 - Qualifications of medical officers, judge advocates, and chaplains.

§ 30-3-14 Qualifications of medical officers, judge advocates, and chaplains.  In the national guard, all commissioned officers of the medical corps must be physicians or surgeons licensed to practice in any state or the District of Columbia in the United States of America, all commissioned officers of the judge advocate general's department must comply with the provisions of Article II, Rule 2(g) of the Rhode Island Supreme Court Rules, all chaplains must be regularly ordained ministers of the gospel, and any provision as to prior military service shall not apply to these officers.

History of Section.
(P.L. 1956, ch. 3742, par. 60; G.L. 1956, § 30-3-14; P.L. 1989, ch. 206, § 1; P.L. 1991, ch. 90, § 1; P.L. 2011, ch. 92, § 1; P.L. 2011, ch. 111, § 1.)



Chapter 30-3-15 - Qualifications of warrant officers.

§ 30-3-15 Qualifications of warrant officers.  The governor will be the judge as to the character and professional qualifications of an applicant for appointment as warrant officer. The standards of physical examination will be the same as for officers.

History of Section.
(P.L. 1956, ch. 3742, par. 61; G.L. 1956, § 30-3-15.)



Chapter 30-3-16 - Resignation of officers.

§ 30-3-16 Resignation of officers.  Resignations of commissioned offices or warrant officers of the national guard shall be in writing and directed to the adjutant general and transmitted through and by all intermediate commanders, who shall indorse the resignations with their approval or disapproval, and shall not be effective until accepted by the governor. No officer shall be permitted to resign his or her commission who shall be under arrest, or against whom charges have been preferred; and no resignation shall be accepted until the officer tendering the resignation shall have furnished to the adjutant general satisfactory evidence that he or she has delivered all moneys in his or her hands as an officer, and all books and other property of the state or of the United States in his or her possession, to his or her next superior or inferior officer, authorized by law to receive them, and that his accounts for money or public property are correct, and that he or she is not indebted to the state.

History of Section.
(P.L. 1956, ch. 3742, par. 62; G.L. 1956, § 30-3-16.)



Chapter 30-3-17 - Uniforms and equipment of officers.

§ 30-3-17 Uniforms and equipment of officers.  Every commissioned officer and every warrant officer of the national guard shall provide himself with the arms, uniforms, and equipment prescribed and approved by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 63; G.L. 1956, § 30-3-17.)



Chapter 30-3-18 - Allowances for guard officers.

§ 30-3-18 Allowances for guard officers.  Every commissioned officer and every warrant officer, of the national guard, upon original appointment and upon receipt of federal recognition, may be allowed and paid the sum of seventy-five dollars ($75.00) upon the actual procurement by him or her of the prescribed arms, uniforms, and equipment, and every commissioned officer and every warrant officer of the national guard who shall, in a twelve-month period immediately preceding the first day of May in each year, have maintained and kept his or her prescribed arms, uniforms, and equipment in proper order, may annually on the first day of May be allowed and paid the sum of seventy-five dollars ($75.00) or a proportionately less sum for any less period of time. The above sums shall be paid out of the appropriation for the support of the national guard upon the approval of the adjutant general, and upon his or her certification and certification by the intermediate commanders of the organizations that these officers have complied with the requirements of this section; provided, however, that when the national guard is in the active military service of the United States the provisions hereof, where applicable, shall apply to the commissioned officers and warrant officers of Rhode Island state guard.

History of Section.
(P.L. 1956, ch. 3742, par. 63; G.L. 1956, § 30-3-18; P.L. 1993, ch. 138, art. 28, § 1.)



Chapter 30-3-19 - Allowances for staff officers.

§ 30-3-19 Allowances for staff officers.  Each member of the staff of the commander-in-chief provided for in § 30-2-2 shall be allowed and paid the sum of one hundred dollars ($100) upon the actual procurement by him or her of the arms, uniform, and equipment prescribed and every staff member who shall, in a twelve-month period immediately preceding the first day of May in each year, have maintained and kept his or her prescribed arms, uniform, and equipment in proper order, shall annually, on the first day of May, be allowed and paid in addition to the sum set forth in § 30-3-18, the sum of one hundred dollars ($100) or a proportionately less sum for any less period of time. The above sum shall be paid out of the appropriation for the support of the national guard upon the approval of the adjutant general and upon his or her certification that these members have complied with the requirements of this section.

History of Section.
(P.L. 1956, ch. 3742, par. 63; G.L. 1956, § 30-3-19.)



Chapter 30-3-20 - Relative rank of officers.

§ 30-3-20 Relative rank of officers.  The date of the appointment of a commissioned officer of the national guard shall be expressed in his or her commission and shall be considered as the date thereof. Commissioned officers shall rank according to the date of their commissions. Between officers of the same grade and date of appointment, where there has been no previous military service the relative rank shall be determined by age, the elder taking precedence. When two (2) officers of the same grade are commissioned as of the same date, their rank shall be determined first, by the length of previous service as a commissioned officer, second, by age, the elder taking precedence.

History of Section.
(P.L. 1956, ch. 3742, par. 64; G.L. 1956, § 30-3-20.)



Chapter 30-3-21 - Efficiency boards.

§ 30-3-21 Efficiency boards.  The capacity and general fitness for service of any commissioned officer or warrant officer, of the national guard, may be investigated by an efficiency board. The board shall be appointed by the governor and shall consist of three (3) commissioned officers of the national guard senior in rank, when possible, to the officer under investigation. If the findings of the board be unfavorable to the officer under investigation and are approved by the governor he or she shall be discharged from the national guard, subject to the provisions of § 30-3-39.

History of Section.
(P.L. 1956, ch. 3742, par. 65; G.L. 1956, § 30-3-21.)



Chapter 30-3-22 - Physical fitness boards.

§ 30-3-22 Physical fitness boards.  The physical fitness for service of commissioned officers or warrant officers of the national guard shall be determined, by a board of five (5) medical persons, which shall be appointed by the governor for that purpose. Two (2) of the medical persons shall be selected by the governor, and two (2) shall be selected by the officer under examination. The four (4) medical persons shall select a fifth medical person. The officer shall submit his or her selections to the governor within ten (10) days of receipt of notice that he or she is to be examined for physical fitness. Failure of the officer to submit his or her selections to the governor within the prescribed period of time shall be deemed to have been a waiver of his or her rights and the governor shall select the remaining members of the examining board. The findings and recommendations of the board shall be transmitted to the governor. If the officer is found to be physically unfit for service by a majority vote of the examining board, and the finding is approved by the governor, the officer shall be discharged from the national guard, subject to the provisions of § 30-3-39.

History of Section.
(P.L. 1956, ch. 3742, par. 66; G.L. 1956, § 30-3-22.)



Chapter 30-3-23 - Dismissal of officers.

§ 30-3-23 Dismissal of officers.  No commissioned officer, of the national guard, shall be dismissed from the service, except by reason of a sentence of dismissal of a general court-martial, which sentence is approved by the governor. No warrant officer of the national guard shall be dismissed from the service except by reason of a sentence of dismissal of a general court-martial or a special court-martial, which sentence is approved by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 67; G.L. 1956, § 30-3-23.)



Chapter 30-3-24 - Discharge of officers.

§ 30-3-24 Discharge of officers.  A commissioned officer or warrant officer of the national guard may be discharged and his or her commission or warrant terminated, by reason of death, by acceptance by proper authority of resignation, on account of inefficiency, on account of physical disability, absence without leave for three (3) months, dismissal pursuant to sentence of a general court-martial or special court-martial, removal from the state, and upon disbandment of an organization, withdrawal of federal recognition, and for such other reasons as may be prescribed by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 68; G.L. 1956, § 30-3-24.)



Chapter 30-3-25 - Revocation of commission or warrant  Right to trial by court-martial.

§ 30-3-25 Revocation of commission or warrant  Right to trial by court-martial.  The governor may revoke and cancel the commission of any commissioned officer or the warrant of any warrant officers in his or her discretion. The revocation and cancellation shall not be effectual if, within ten (10) days after receiving notice thereof, the officer shall demand of his or her immediate superior to be informed of the cause thereof and to be tried by a court-martial. If this demand is made, the officer on whom it is made shall transmit the demand to the governor who shall give the officer the required information and order that charges be duly preferred, and that a court-martial be convened to try the charges.

History of Section.
(P.L. 1956, ch. 3742, par. 69; G.L. 1956, § 30-3-25.)



Chapter 30-3-26 - Unassigned list of officers.

§ 30-3-26 Unassigned list of officers.  The adjutant general shall maintain a list to be known as the unassigned list. A commissioned officer or warrant officer of the national guard may be transferred to the unassigned list:

(1) Pending the acceptance of his or her resignation;

(2) If the officer shall have been absent without leave for over three (3) months;

(3) If the officer shall fail to maintain his or her qualifications for federal recognition;

(4) Pending reassignment after disbandment of organization; and

(5) For such other reasons as may be established by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 70; G.L. 1956, § 30-3-26.)



Chapter 30-3-27 - Qualifications of enlisted persons.

§ 30-3-27 Qualifications of enlisted persons.  Hereafter the qualifications for enlistment and reenlistment in the national guard, period or periods of enlistment, form of enlistment contract to be signed, and oath of enlistment to be subscribed to, shall be as provided by the laws of the United States and the regulations pertaining to the national guard, and of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 80; G.L. 1956, § 30-3-27.)



Chapter 30-3-28 - Transfer of enlisted persons.

§ 30-3-28 Transfer of enlisted persons.  (a) Enlisted persons in the national guard may be transferred to or from units, organizations, departments, corps, and detachments, or otherwise, as provided under the laws and regulations of the United States pertaining to the national guard.

(b) In each case of transfer, the office of the adjutant general must be notified, in writing, by the officer granting the transfer.

History of Section.
(P.L. 1956, ch. 3742, par. 81; G.L. 1956, § 30-3-28.)



Chapter 30-3-29 - Means of separation of enlisted persons.

§ 30-3-29 Means of separation of enlisted persons.  The separation from the service of an enlisted person of the national guard is effected by death or by discharge by proper authority.

History of Section.
(P.L. 1956, ch. 3742, par. 82; G.L. 1956, § 30-3-29.)



Chapter 30-3-30 - Causes for discharge of enlisted persons.

§ 30-3-30 Causes for discharge of enlisted persons.  Causes for the discharge of enlisted persons of the national guard are as enumerated under the laws of the United States and the regulations pertaining to the national guard and for such other reason as the governor deems adequate, satisfactory, and for the best interests of the service.

History of Section.
(P.L. 1956, ch. 3742, par. 83; G.L. 1956, § 30-3-30.)



Chapter 30-3-31 - Dishonorable discharge of enlisted persons.

§ 30-3-31 Dishonorable discharge of enlisted persons.  No enlisted person of the national guard shall be dishonorably discharged from the service except by reason of a sentence of a general court-martial or a special court-martial, which sentence is approved by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 84; G.L. 1956, § 30-3-31.)



Chapter 30-3-32 - Form of discharge of enlisted persons  Discharge prior to expiration of enlistment.

§ 30-3-32 Form of discharge of enlisted persons  Discharge prior to expiration of enlistment.  An enlisted person discharged from service in the national guard shall receive a discharge in writing in such form and with such classification as is or shall be prescribed by the laws of the United States. In time of peace, discharges may be given prior to the expiration of terms of enlistments under such regulations as the secretary of defense may prescribe.

History of Section.
(P.L. 1956, ch. 3742, par. 85; G.L. 1956, § 30-3-32.)



Chapter 30-3-33 - Promotion and reduction of enlisted persons.

§ 30-3-33 Promotion and reduction of enlisted persons.  The appointment of noncommissioned officers, privates first class, and specialists, in the national guard, and their reductions, shall be made as provided by the laws of the United States and the regulations pertaining to the national guard, and of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 86; G.L. 1956, § 30-3-33.)



Chapter 30-3-34 - Detail of retired enlisted persons to duty.

§ 30-3-34 Detail of retired enlisted persons to duty.  In time of war or other emergency or imminent danger thereof, the governor may detail retired enlisted persons to active duty and on conclusion of the emergency return them to the retired list.

History of Section.
(P.L. 1956, ch. 3742, par. 87; G.L. 1956, § 30-3-34.)



Chapter 30-3-35 - Oath of enlistment  False statements.

§ 30-3-35 Oath of enlistment  False statements.  Any federally recognized commissioned officer of the national guard of Rhode Island may administer the oath of enlistment to enlisted persons of the national guard, either within or without the state. A person making oath to any wilfully false statement contained in the enlistment contract shall be deemed guilty of perjury and punished as for a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 88; G.L. 1956, § 30-3-35.)



Chapter 30-3-36 - Retirement or discharge of national guard at maximum age.

§ 30-3-36 Retirement or discharge of national guard at maximum age.  When an enlisted person of the national guard attains age sixty (60), he or she shall be retired from active service or discharged.

History of Section.
(P.L. 1956, ch. 3742, par. 89; G.L. 1956, § 30-3-36; P.L. 1965, ch. 71, § 1.)



Chapter 30-3-37 - Retirement of enlisted persons.

§ 30-3-37 Retirement of enlisted persons.  Any enlisted person who shall have served in the national guard for fifteen (15) years may upon his or her own application to the commander-in-chief, be placed upon the retired list of enlisted persons and withdrawn from active service, provided, however, that if an enlisted person served in active federal service during world war I, world war II or the Korean emergency and enlisted in the national guard within six (6) months from the time of discharge from active federal service, that person shall be entitled to have the intervening period counted as state service for the purposes of this section.

History of Section.
(G.L. 1956, § 30-3-37; P.L. 1965, ch. 71, § 1.)



Chapter 30-3-38 - Retirement of officers.

§ 30-3-38 Retirement of officers.  (a) Every commissioned officer or warrant officer of the national guard shall, upon reaching the age of retirement as provided by the laws of the United States, be placed on the retired list with the rank held by him or her at the time of retirement.

(b) Any commissioned officer of the national guard who shall have served in the militia of the state for ten (10) years, or who shall have served as an enlisted person or officer for thirteen (13) years, may, upon his or her own application to the commander-in-chief, be placed upon the list of retired officers and withdrawn from active service with the highest rank held by that officer.

(c) In computing the time necessary for retirement, officers shall be credited for all service in the United States army, navy, air force, marine corps, and coast guard, and the Rhode Island state guard in time of war.

(d) These officers shall be borne on the rolls of the national guard and, during any emergency, may be placed on duty by the governor.

History of Section.
(G.L. 1956, § 30-3-38; P.L. 1965, ch. 71, § 1; P.L. 1980, ch. 327, § 1.)



Chapter 30-3-39 - Disability retirement.

§ 30-3-39 Disability retirement.  Any commissioned officer, warrant officer, or enlisted person, of the national guard, physically disabled in the line of duty, may upon his or her own application to the commander-in-chief, be placed upon the retired list and withdrawn from active service with the highest rank to which he or she has attained.

History of Section.
(G.L. 1956, § 30-3-39; P.L. 1965, ch. 71, § 1.)



Chapter 30-3-40 - Entitlement to educational benefits.

§ 30-3-40 Entitlement to educational benefits.  Any person who is an active member of the Rhode Island national guard and who is enrolled in, or otherwise eligible to attend, any college or university in Rhode Island and who is not eligible to receive veterans administration educational benefits shall be entitled to an educational benefit amounting to fifty percent (50%) of each semester's basic tuition or general fee charges, under such provisions as the adjutant general may determine.

History of Section.
(P.L. 1979, ch. 179, § 1; P.L. 1980, ch. 319, § 1.)



Chapter 30-3-40.1 - Limitations and distribution of educational benefits.

§ 30-3-40.1 Limitations and distribution of educational benefits.  Educational benefits supported by state funds shall be limited in the aggregate to the amount hereafter appropriated, or as much thereof as the general assembly may annually appropriate; and distribution of funds in support of educational benefits for national guard members shall be made to any college or university in Rhode Island by the adjutant general on behalf of eligible members on the basis of order of dates in which benefit applications are received in the office of the adjutant general. To carry out the provisions of this section and § 30-3-40 the general assembly shall annually appropriate the sum of thirty-five thousand dollars ($35,000); and the state controller is hereby authorized to draw his or her orders upon the state treasurer for the payment of this sum upon the presentation of properly authenticated vouchers.

History of Section.
(P.L. 1979, ch. 179, § 1; P.L. 1980, ch. 319, § 1.)



Chapter 30-3-40.2 - Termination of educational benefits.

§ 30-3-40.2 Termination of educational benefits.  In the event of a resumption of a national system of selective service, the provisions of §§ 30-3-40 and 30-3-40.1 shall be terminated within a period of twelve (12) months of the effective date of this selective service, and no further state funds shall be appropriated for educational benefits of Rhode Island national guard members, except for those guard members then in attendance under the terms of §§ 30-3-40 and 30-3-40.1.

History of Section.
(P.L. 1979, ch. 179, § 3; P.L. 1980, ch. 319, § 2.)



Chapter 30-3-40.3 - Educational benefits for National Guard members.

§ 30-3-40.3 Educational benefits for National Guard members.  (a) Any person who is an active member in good standing of the Rhode Island National Guard, and who is eligible to attend at any state college or university in Rhode Island, will be eligible for a tuition assistance educational benefit amounting to five (5) courses per semester at any Rhode Island state college or university. Basic tuition or general fee charges to be waived for said five (5) courses. Each of the state colleges or universities shall receive an equal share of the educational account funding for Rhode Island National Guard members, the account to be administered by the office of the adjutant general. The exact amount for each institution shall be determined by the board of governors. The total amount of funds in the education account shall not exceed one hundred thousand dollars ($100,000) in any fiscal year.

(b) In order to be eligible for tuition waivers a person must remain a member in good standing in the Rhode Island National Guard and a student in good standing at any state college or university. A member in good standing is defined as any soldier or airperson of the Rhode Island National Guard who is currently satisfactorily participating in all unit training assemblies and annual training periods, as so certified by the adjutant general.

(c) Those guard members wishing to participate in this program must enter into a contractual enlistment commitment which provides for one year of obligated service in the Rhode Island National Guard for each twelve (12) course credits or four (4) three (3) credit courses where the soldiers' or airpersons' tuition will be waived. Such assistance shall be available for courses creditable to associate, bachelor's, or master's degrees. Failure to satisfactorily fulfill the service obligation incurred in return for tuition assistance will require the participant to repay a pro-rata share of said assistance. This obligation shall be considered to be a debt owed to the state and may be satisfied by offset against any state transfer payments or state income tax refunds. The participating member shall reimburse the Rhode Island National Guard when any of the following occur: the soldier fails to participate satisfactorily as a member of the Rhode Island National Guard; the soldier withdraws from or fails to complete a course for personal reasons; the soldier fails to make up an incomplete grade within time limits stipulated by the institution or one hundred twenty (120) days after the completion of the class, whichever occurs first, or the soldier fails to provide the adjutant general a copy of the grade report within thirty (30) days of course completion and may be subject to punishment under the Rhode Island Military Code.

History of Section.
(P.L. 1994, ch. 275, § 1; P.L. 1995, ch. 370, art. 40, § 100; P.L. 1999, ch. 155, § 1; P.L. 1999, ch. 251, § 1; P.L. 2002, ch. 209, § 1; P.L. 2005, ch. 284, § 1; P.L. 2005, ch. 302, § 1; P.L. 2007, ch. 73, art. 9, § 1.)



Chapter 30-3-40.4 - Payment of life insurance premiums.

§ 30-3-40.4 Payment of life insurance premiums.  Any member of the National Guard who has been mobilized in excess of thirty (30) days and who elects coverage under a term life insurance policy issued by the federal government shall be reimbursed from the general fund for the cost of premiums incurred by the member for said policy for any month or part thereof that the member has been mobilized. In the event that a member of the National Guard elects coverage in an amount in excess of four hundred thousand dollars ($400,000) under such policy, the member shall receive reimbursement from the general fund in an amount not to exceed the amount of the premiums attributable to the first four hundred thousand dollars ($400,000) of coverage under said policy.

History of Section.
(P.L. 2005, ch. 117, art. 20, § 1; P.L. 2006, ch. 560, § 1; P.L. 2006, ch. 567, § 1.)



Chapter 30-3-40.5 - Tuition to children of National Guard members dying as a result of service.

§ 30-3-40.5 Tuition to children of National Guard members dying as a result of service.  If an active member of the Rhode Island National Guard is killed or dies while in the performance of his or her duty as a member, there shall be paid out of the general fund of the state of Rhode Island the charges for the tuition of children of the deceased member and/or the spouse of the member killed in the line of duty. The benefits are extended to the children and/or spouse who are attending or may attend the University of Rhode Island, Rhode Island College, or any other college or university operated by the state; provided, that the child has entered the institution while between the ages of sixteen (16) and twenty-one (21); and provided, further, that the aid granted is available to the child and/or spouse for the period of time that may equal the normal time for completing the courses regularly offered by the institution, but in no case more than four (4) years.

History of Section.
(P.L. 2005, ch. 280, § 1; P.L. 2005, ch. 300, § 1.)



Chapter 30-3-41 - The Rhode Island Military Family Relief Fund.

§ 30-3-41 The Rhode Island Military Family Relief Fund.  (a) There is hereby created the Rhode Island Military Family Relief Fund. The purpose of this fund shall be to aid family members of the Rhode Island National Guard and military force reservists and members of the active duty military with either a home of record or military service point of entry being in the State of Rhode Island and who have been activated or deployed for state or federal service.

(b) In addition to funds deposited by the general treasurer in accordance with § 44-30-2.9, the adjutant general is authorized to accept any grant, devise, bequest, donation, gift, services in kind, assignment of money, binds or other valuable securities, or moneys appropriated by the general assembly for deposit in and credit of the fund.

(c) The Rhode Island Military Family Relief Fund shall be administered by the adjutant general or the adjutant general's designated representative. The adjutant general shall establish criteria pertaining to eligibility for fund assistance. The funds will be distributed at the discretion of the adjutant general and in accordance with the established criteria to the families of the National Guard or military force reservists and members of the active duty military with either a home of record or military service point of entry being in the State of Rhode Island. The criteria shall be established in accordance with Chapter 35 of Title 42, the "Administrative Procedures Act."

History of Section.
(P.L. 2004, ch. 261, § 1; P.L. 2004, ch. 347, § 1; P.L. 2011, ch. 163, § 1; P.L. 2011, ch. 180, § 1.)






Chapter 30-4 - Independent Military Organizations

Chapter 30-4-1 - Constitution  Age limits  Enlistment papers.

§ 30-4-1 Constitution  Age limits  Enlistment papers.  The independent chartered military organizations shall be constituted as provided, respectively, in their charters, or any amendments thereof. The members of these organizations shall be subject to no age limit other than prescribed respectively by their charters or rules made thereunder, and each active member shall be enlisted for a term of at least three (3) years. A copy of the enlistment papers shall be forwarded to the adjutant general, and shall be kept on file in his or her office. The adjutant general shall prepare a roll of all active independent chartered military organizations which shall be kept on file in his or her office.

History of Section.
(P.L. 1956, ch. 3742, par. 100; G.L. 1956, § 30-4-1; P.L. 1979, ch. 135, § 1.)



Chapter 30-4-2 - Field days for range practice.

§ 30-4-2 Field days for range practice.  The governor is authorized and empowered, in his or her discretion, to order a field day annually for each of the independent chartered military organizations, for the purpose of visiting the state rifle range, in order that all officers and persons may qualify in rifle practice. Organizations having their own rifle range may hold their field day on that range by making application to the governor, who shall issue proper orders, giving the required permission, and detail a proper officer to take charge of the rifle practice on the field day.

History of Section.
(P.L. 1956, ch. 3742, par. 101; G.L. 1956, § 30-4-2.)



Chapter 30-4-3 - Allowances for maintenance of armories.

§ 30-4-3 Allowances for maintenance of armories.  The general assembly shall annually appropriate such a sum as it may deem necessary for the purpose of heating, lighting, and repairing the armories of the independent chartered military organizations of the state, which sum shall be apportioned as follows:

(1) For the artillery company in the town of Newport, twenty-five hundred dollars ($2,500);

(2) For the Kentish guards, twenty-five hundred dollars ($2,500);

(3) For the train of artillery in the town and county of Bristol, twenty-five hundred dollars ($2,500);

(4) For the naval militia battalion in their armory afloat, the U.S.S. Providence, two thousand five hundred dollars ($2,500);

(5) For the Glocester light infantry in the town of Glocester, twenty-five hundred dollars ($2,500); and

(6) For the Pawtuxet rangers in the city of Cranston, twenty-five hundred dollars ($2,500); and

(7) For the Varnum Continentals in the town of East Greenwich, twenty-five hundred dollars ($2,500);

(8) For the Federal Blues in the town of Warren, twenty-five hundred dollars ($2,500).

History of Section.
(P.L. 1956, ch. 3742, par. 102; G.L. 1956, § 30-4-3; R.P.L. 1957, ch. 113, § 1; P.L. 1968, ch. 287, § 1; P.L. 1978, ch. 346, § 1; P.L. 1979, ch. 135, § 1; P.L. 1980, ch. 183, § 1; P.L. 1986, ch. 169, § 1; P.L. 1996, ch. 361, § 1.)



Chapter 30-4-4 - Allowance for armorer's expenses.

§ 30-4-4 Allowance for armorer's expenses.  Each independent chartered military organization of the state which has been entered on the approved active roll of the state adjutant general may also receive annually the sum of five hundred dollars ($500) for armorer's expenses, to be paid in January of each year. The adjutant general shall not allow this sum of five hundred dollars ($500) to be paid unless the functions of the armorer have been properly performed.

History of Section.
(P.L. 1956, ch. 3742, par. 103; G.L. 1956, § 30-4-4; P.L. 1979, ch. 135, § 1.)



Chapter 30-4-5 - Naval militia battalion.

§ 30-4-5 Naval militia battalion.  All provisions of this chapter, insofar as they relate to independent chartered military organizations, shall apply to the naval militia battalion manning the sloop U.S.S. Providence in the same manner as they apply to the independent chartered military organizations mentioned in this chapter.

History of Section.
(P.L. 1980, ch. 183, § 2.)



Chapter 30-4-6 - Retirement of members.

§ 30-4-6 Retirement of members.  (a) Any enlisted member of an independent chartered military organization who shall have served as an enlisted member for a period of fifteen (15) years may, upon his or her own application to the governor, be placed upon the retired list of enlisted persons and withdrawn from active service.

(b) When an enlisted person of the militia attains the maximum age provided by the charter of the organization in which he or she enlisted or by rules or regulations made thereunder, that person shall be retired from active service or discharged.

(c) Any commissioned officer who shall have served as a commissioned officer in the militia of the state for ten (10) years, or who shall have served as an enlisted person and officer for thirteen (13) years, may, upon his own application to the commander-in-chief, be placed upon the retired list of officers and withdrawn from active service with the highest rank attained; provided, however, that any officer who shall have served in the armed forces of the United States or the Rhode Island state guard in time of war and has also served as a commissioned officer in the militia of this state for ten (10) years shall be retired with the rank next higher than the highest rank held by that officer, provided, that no officer shall be retired with a rank higher than the rank of colonel. These officers shall be carried on the retired list of the militia and, during any emergency, may be placed on duty by the commander-in-chief.

History of Section.
(G.L. 1956, § 30-4-6; P.L. 1965, ch. 71, § 2.)






Chapter 30-5 - Unorganized Militia

Chapter 30-5-1 - Times subject to active duty.

§ 30-5-1 Times subject to active duty.  The unorganized militia shall be subject to active duty in case of war or national emergency, or when the governor deems it necessary for the public safety.

History of Section.
(P.L. 1956, ch. 3742, par. 110; G.L. 1956, § 30-5-1.)



Chapter 30-5-2 - Method of call to active duty.

§ 30-5-2 Method of call to active duty.  Whenever it may be necessary to call out any portion of the unorganized militia for active duty, the governor shall direct his or her order to the mayor of any city or the president of a town council of any town, who, upon the receipt of the order, shall forthwith proceed to draft, by lot, as many of the unorganized militia in the city or town, or accept as many volunteers, as are required by the governor, and shall forthwith give personal notice by proper warrant, to the persons so drafted or volunteering, and make return of service to the governor, together with a list of the persons so drafted or accepted as volunteers.

History of Section.
(P.L. 1956, ch. 3742, par. 111; G.L. 1956, § 30-5-2.)



Chapter 30-5-3 - Failure to answer call to duty.

§ 30-5-3 Failure to answer call to duty.  Every member of the unorganized militia called out, or who volunteers or is drafted under the provisions of chapters 1  14 of this title, who, after being duly notified in accordance with the provisions hereof, does not appear at the time and place designated by his commanding officer, the mayor, or president of the town council, or who does not produce, from a physician in good standing, a sworn certificate of physical disability so to appear, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 112; G.L. 1956, § 30-5-3.)



Chapter 30-5-4 - False medical certificate.

§ 30-5-4 False medical certificate.  Any physician or medical officer who shall grant any person a certificate of inability to perform military duty on account of bodily infirmities, after critical examinations, unless this infirmity or inability is such as to render the applicant unable to perform military duty, shall be guilty of a misdemeanor, and in the case of medical officers shall in addition be subject to trial by court-martial.

History of Section.
(P.L. 1956, ch. 3742, par. 113; G.L. 1956, § 30-5-4.)



Chapter 30-5-5 - Organization of reserve units for active duty.

§ 30-5-5 Organization of reserve units for active duty.  When the national guard of the state shall have been called, ordered, or drafted into the service of the United States for war or an emergency, the governor shall (and at any time, if he or she deems it necessary for the public safety, when not in conflict with the provisions of the laws of the United States, he or she may) call and organize the unorganized militia or any part thereof for active duty and may organize such reserve units thereof as may be necessary or the situation may require for the purpose of training and, if and when he or she may deem it necessary, the governor may order these reserve units or any part thereof into service.

History of Section.
(P.L. 1956, ch. 3742, par. 114; G.L. 1956, § 30-5-5.)



Chapter 30-5-6 - Organization and training when called to duty.

§ 30-5-6 Organization and training when called to duty.  The portion of the unorganized militia ordered out or accepted into active service shall be immediately mustered into the service of the state for such a period, shall be organized into such units and organizations, with such officers as to be appointed may be necessary therefor, and shall be armed, equipped, disciplined, administered, governed, and trained, as shall be prescribed under rules and regulations to be promulgated by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 115; G.L. 1956, § 30-5-6.)



Chapter 30-5-7 - Command on active duty.

§ 30-5-7 Command on active duty.  The unorganized militia on active duty shall be commanded by the officer of the militia designated for that purpose by the governor.

History of Section.
(P.L. 1956, ch. 3742, par. 116; G.L. 1956, § 30-5-7.)



Chapter 30-5-8 - Relief from active duty.

§ 30-5-8 Relief from active duty.  The unorganized militia on active duty under call of the governor may be disbanded and mustered out of active service by the governor at any time.

History of Section.
(P.L. 1956, ch. 3742, par. 117; G.L. 1956, § 30-5-8.)



Chapter 30-5-9 - Applicability of national guard provisions.

§ 30-5-9 Applicability of national guard provisions.  Except as otherwise prescribed in chapters 1  14 of this title and in the rules and regulations to be established by the governor, which rules and regulations shall have the force of law, the provisions of law and the regulations in respect to the national guard, where applicable, shall apply to the unorganized militia when called for active duty.

History of Section.
(P.L. 1956, ch. 3742, par. 118; G.L. 1956, § 30-5-9.)






Chapter 30-6 - Pay and Allowances

Chapter 30-6-1 - Method of payment for emergency active duty.

§ 30-6-1 Method of payment for emergency active duty.  Payment of the commissioned officers, warrant officers, and enlisted persons ordered into service under § 30-2-6 and payment of all expenses for transportation, rations, forage, gasoline, oil, shelter, medical care, arms, ammunition, equipment, and supplies incurred and which were rendered necessary in connection with the service ordered under § 30-2-6 shall be paid by the state from appropriations or sources that are separate and distinct from any regular annual appropriation for the support and maintenance of the military establishment; in the following manner:

(1) The adjutant general, upon receiving the muster and payrolls, shall at once examine and compare these with the muster rolls in his or her office, and if found correct and upon approval by the governor, shall certify these to the controller and the controller shall draw his or her orders upon the general treasurer in favor of the adjutant general for such sums as may be required and the general treasurer shall pay these sums to the adjutant general. The adjutant general shall, within ten (10) days after receiving this money, pay to the commissioned officers, warrant officers, and enlisted persons the amount due to each person.

(2) All expenses, enumerated above, shall be paid when supported by proper vouchers, approved by the governor, and the controller shall draw his or her orders on the general treasurer in favor of the adjutant general for such sums as may be required and the general treasurer shall pay these sums to the adjutant general.

History of Section.
(P.L. 1956, ch. 3742, par. 160; G.L. 1956, § 30-6-1.)



Chapter 30-6-2 - Pay of officers on active duty.

§ 30-6-2 Pay of officers on active duty.  Every commissioned officer or warrant officer of the national guard, ordered to duty by the governor or under his authority, or detailed by the governor or under his or her authority to serve on or with any military board, court of inquiry, or court martial, shall receive for every day actually on duty the same pay and allowances that a federally recognized national guard commissioned officer or warrant officer, of the same grade and length of service, would receive or be entitled to when participating, in a federal pay status, in encampments or maneuvers prescribed or authorized under the laws of the United States and the regulations issued thereunder; provided, however, that no officer or warrant officer shall receive less than the minimum federal hourly wage rate then prevailing on the day of duty for hours served on duty, up to a maximum of twelve (12) hours of duty, regardless of the extra hours served.

History of Section.
(P.L. 1956, ch. 3742, par. 161; G.L. 1956, § 30-6-2; P.L. 1976, ch. 132, § 1.)



Chapter 30-6-3 - Pay of enlisted persons on active duty.

§ 30-6-3 Pay of enlisted persons on active duty.  Each enlisted person of the Rhode Island army or air national guard ordered to duty by the governor, or under his or her authority, shall receive or be entitled to, for every day actually on duty, the same pay and allowances that an enlisted person of the same grade and length of service in a federally recognized unit of the Rhode Island army or air national guard would receive or be entitled to, when participating in a federal pay status, in encampments or maneuvers prescribed or authorized under the laws of the United States and the regulations issued thereunder; provided, however, that no enlisted person shall receive less than the minimum federal hourly wage rate then prevailing on the day of duty for the hours served on duty up to a maximum of twelve (12) hours of duty, regardless of the extra hours served.

History of Section.
(P.L. 1956, ch. 3742, par. 162; G.L. 1956, § 30-6-3; P.L. 1967, ch. 72, § 1; P.L. 1976, ch. 132, § 1.)



Chapter 30-6-3.1 - Employment as civilian.

§ 30-6-3.1 Employment as civilian.  When an officer, warrant officer, or enlisted person of the Rhode Island army or air national guard shall be employed as a civilian for any work or service connected or associated with the Rhode Island army or air national guard, he or she shall receive at least the minimum hourly wage or salary as prescribed by the state pay plan for this work or service.

History of Section.
(G.L. 1956, § 30-6-3.1; P.L. 1967, ch. 72, § 2.)



Chapter 30-6-4 - Personal performance of duty required.

§ 30-6-4 Personal performance of duty required.  No commissioned officer or warrant officer or enlisted person in the national guard shall receive the compensation provided for in chapters 1  14 of this title unless he or she personally performs the duties prescribed by law, and no substitute shall be allowed compensation for service belonging to another to perform, nor shall excuses granted for absence from or nonperformance of militia duty entitle the person excused to receive this compensation.

History of Section.
(P.L. 1956, ch. 3742, par. 163; G.L. 1956, § 30-6-4.)



Chapter 30-6-5 - Pay differential for state employees on active duty.

§ 30-6-5 Pay differential for state employees on active duty.  (a) Employees of a state agency who are eligible as defined within may qualify for a military pay differential, hereafter also referred to as a "differential". Such differential shall consist of the difference between the base pay for state employment that the state employee would have received if not on active military duty and the military pay that the employee on active military duty did receive, for the same time period. The differential does not include the payment of overtime in state employment.

(b) In order to be eligible for a military pay differential, a recipient must be a member of the National Guard or a Reserve component of the United States Armed Forces who is currently mobilized in support of a Presidential reserve call-up for active military duty, who at the time of being called for active military duty was an employee of a state department who otherwise qualifies for a military pay differential, as described above.

(c) The state department where the state employee worked when called to active duty shall periodically pay every employee who qualifies for a military pay differential. The first such payment shall be paid to eligible state employees for military pay differentials between July 1 and September 30. Such stipends shall be calculated for each three (3) month period thereafter, but shall terminate upon the employee's return from active duty or after the employee has received the differential for one year, whichever comes first.

(d) The director of the department of administration shall be responsible for developing necessary rules and regulations in order to implement the provisions of this section. These rules shall include a process for determining eligibility and the amount of the differential.

(e) To the extent that compensation for being called to active military duty is not already included in existing collective bargaining agreements, eligible employees of a state agency will qualify for the military pay differential, as defined above. When a collective bargaining agreement provides equal or greater benefits, the terms of the collective bargaining agreement shall control for as long as those benefits under the contract are applicable. Thereafter, those union employees shall be granted the difference in pay as described above.

History of Section.
(P.L. 2006, ch. 246, art. 28, § 1.)



Chapter 30-6-6 - Rights of employees entering service to maintain health care benefits.

§ 30-6-6 Rights of employees entering service to maintain health care benefits.  Every employee holding a position in municipal service, who has left or shall leave the position by reason of entering the armed forces of the United States (whether through membership in the reserve of the United States Military or Naval Forces or in the Rhode Island National Guard or Naval Reserves, when any of the foregoing units are called to active federal or state duty, or by reason of enlistment, induction commission or otherwise), and who at the time of entrance into the armed services had family medical benefits, shall continue to be eligible to receive family medical benefits, in the same manner as available prior to entering service, for designated family members, excluding the employee, during the duration of his or her absences required by the continuance of service in the armed services and his or her return to municipal service. Nothing in this section, however, shall require the employee to continue family medical benefits provided by the municipality or prevent the employee from enrolling in or receiving medical benefits from another source of health insurance coverage including the federal medical benefits program for deployed members of the armed services.

History of Section.
(P.L. 2008, ch. 158, § 1; P.L. 2008, ch. 174, § 1.)






Chapter 30-7 - Privileges and Immunities of Militiamen

Chapter 30-7-1 - Exemption of national guard from jury duty.

§ 30-7-1 Exemption of national guard from jury duty.  Every member of the federally recognized national guard shall be exempt from jury duty only while actually on military duty on orders of the United States department of defense or on orders of the governor, or while that member is in receipt of orders to military duty.

History of Section.
(P.L. 1956, ch. 3742, par. 200; G.L. 1956, § 30-7-1.)



Chapter 30-7-2 - Immunity from civil process.

§ 30-7-2 Immunity from civil process.  No person belonging to the militia of the state shall be arrested on any civil process while going to, remaining at, or during the performance of any militia duty or returning from any place at which he or she may be required by competent authority to attend for militia duty.

History of Section.
(P.L. 1956, ch. 3742, par. 201; G.L. 1956, § 30-7-2.)



Chapter 30-7-3 - Immunity from liability for acts in line of duty.

§ 30-7-3 Immunity from liability for acts in line of duty.  Members of the militia ordered into the service of the state by competent authority shall not be liable civilly or criminally for any acts done by them while under orders of a superior officer engaged in the performance of their duty.

History of Section.
(P.L. 1956, ch. 3742, par. 202; G.L. 1956, § 30-7-3.)



Chapter 30-7-4 - Defense of actions.

§ 30-7-4 Defense of actions.  When an action or proceeding of any nature is commenced in any court against any member of the militia for an act done by the member in his official capacity in the discharge of his or her duty, or for an alleged omission by the member to do an act which it was his or her duty to perform, or against any officer or enlisted person acting under proper authority or by virtue of a warrant issued to that person pursuant to law, the defendant in that action or proceeding may require the person instituting or prosecuting the action to file security in an amount to be fixed by the court for the payment of costs that may be awarded to the defendant therein. The defendant in all cases may make a general denial and give the special matter in evidence. A defendant in whose favor a nonsuit or a final judgment is rendered in any such action or proceeding shall recover treble costs. The governor shall appoint special counsel, to defend the action or proceeding, at the expense of the state.

History of Section.
(P.L. 1956, ch. 3742, par. 203; G.L. 1956, § 30-7-4.)



Chapter 30-7-5 - Exemption from duty on election day.

§ 30-7-5 Exemption from duty on election day.  No officer or enlisted person shall be compelled to do militia duty on any day on which a general election is held, except in case of war, riot, invasion, or insurrection, or imminent danger thereof, or in cases of public calamity or catastrophe.

History of Section.
(P.L. 1956, ch. 3742, par. 204; G.L. 1956, § 30-7-5.)



Chapter 30-7-6 - Right-of-way on streets or highways.

§ 30-7-6 Right-of-way on streets or highways.  (a) The commanding officer of any portion of the militia parading or performing any militia duty in any street or highway may require all persons in such street or highway to yield the right-of-way to the militia, except that the carriage of the United States mail, the legitimate functions of the police, and the progress and operation of hospital ambulances, fire engines, and fire apparatus shall not be interfered with thereby.

(b) Any person, other than those above excepted, who shall hinder, delay, obstruct, or interfere with any portion of the militia parading or performing any militia duty, or who shall attempt to do so, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 205; G.L. 1956, § 30-7-6.)



Chapter 30-7-7 - Drill by students.

§ 30-7-7 Drill by students.  Students in educational institutions in which military science is a part of the course of instruction may, with the consent of the governor, drill and parade with arms in public under the supervision of their instructor.

History of Section.
(P.L. 1956, ch. 3742, par. 206; G.L. 1956, § 30-7-7.)



Chapter 30-7-8 - Bounds of parade and camp grounds.

§ 30-7-8 Bounds of parade and camp grounds.  Every commanding officer when on duty may ascertain and fix necessary bounds and limits to his or her parade or camp ground, not including any road on which people travel, so as to obstruct the parade or camp ground or prevent their passing for more than two (2) consecutive hours, within which no person shall have a right to pass or enter without leave from the commanding officer.

History of Section.
(P.L. 1956, ch. 3742, par. 207; G.L. 1956, § 30-7-8.)



Chapter 30-7-9 - Exemption of pay and allowances from process.

§ 30-7-9 Exemption of pay and allowances from process.  The pay and allowances due or to become due to any member of the militia for active service, and any compensation that may be awarded for injuries or death sustained therein shall be exempt from attachment, execution, or other legal process.

History of Section.
(P.L. 1956, ch. 3742, par. 208; G.L. 1956, § 30-7-9.)



Chapter 30-7-10 - State Soldiers' and Sailors' Civil Relief Act.

§ 30-7-10 State Soldiers' and Sailors' Civil Relief Act.  All national guard members on state active duty for a continuous period exceeding ninety (90) days shall be entitled to the rights, protections, privileges, and immunities afforded under the Soldiers' and Sailors' Civil Relief Act, 50 U.S.C. §§ 500  592. These rights, protections, privileges and immunities shall include, but are not limited to, the following: maximum rate of interest not to exceed six percent (6%), continuation of insurance policies, protection from eviction as well as the right to terminate a lease due to military service, and continuance or stay of civil proceedings. Jurisdiction shall be exclusive to the superior court for any alleged violations of this section.

History of Section.
(P.L. 2003, ch. 129, § 1; P.L. 2003, ch. 145, § 1.)






Chapter 30-8 - Decorations

Chapter 30-8-1 - National guard service medal.

§ 30-8-1 National guard service medal.  In recognition of honorable service in the Rhode Island national guard, the Rhode Island national guard service medal will be awarded to every commissioned officer, warrant officer, and enlisted person now or hereafter in the Rhode Island national guard, who has rendered seven (7) years continuous honorable service in the Rhode Island national guard; each commissioned officer, warrant officer, and enlisted person who shall have rendered honorable service in the Rhode Island national guard for a period of ten (10) years, at least seven (7) of which shall have been continuous, and for each additional five (5) years of honorable service, whether continuous or not, shall receive appropriate clasps to be worn on the ribbon of the medal; provided, that officers or enlisted persons of the Rhode Island national guard who were in federal service during world war I, world war II, or the Korean emergency shall be given credit for this service as state service and those who were commissioned, warranted, or enlisted in the Rhode Island national guard upon its reorganization or within six (6) months from the time of discharge from federal service shall be entitled to have the intervening period counted as state service for the purposes of this section.

History of Section.
(P.L. 1956, ch. 3742, par. 231; G.L. 1956, § 30-8-1; P.L. 1962, ch. 65, § 1.)



Chapter 30-8-2 - Bronze service medal.

§ 30-8-2 Bronze service medal.  In recognition of honorable service in the militia of Rhode Island other than in the national guard, every commissioned officer, warrant officer, and enlisted person, now or hereafter in the militia of this state, who has rendered seven (7) years continuous honorable service, and any officer or enlisted person hereafter completing a like service, shall receive, upon application to the adjutant general, a bronze service medal; and for ten (10) years of honorable service, at least seven (7) of which shall have been continuous, and for each additional five (5) years of honorable service, whether continuous or not, the officer or enlisted person shall receive appropriate clasps to be worn on the ribbon of the medal, provided, that, officers and enlisted persons of the militia who were in federal service during world war I, world war II, and the Korean emergency shall be given credit for this service as state service and those who were commissioned, warranted, or enlisted in the militia upon its reorganization or within six (6) months from the time of discharge from federal service shall be entitled to have the intervening period counted as state service for the purposes of this section.

History of Section.
(P.L. 1956, ch. 3742, par. 230; G.L. 1956, § 30-8-2; P.L. 1974, ch. 83, § 1.)



Chapter 30-8-3 - Rhode Island cross.

§ 30-8-3 Rhode Island cross.  The Rhode Island cross may be awarded, in the name of the governor, to each person who, while a commissioned officer, warrant officer, or enlisted person of the armed forces of the United States, including the reserve components thereof, or of the Rhode Island national guard, while on active state or federal service, distinguishes himself or herself conspicuously by extraordinary heroism. No more than one Rhode Island cross shall be awarded to any one person, but for each succeeding deed or act sufficient to justify the award of a Rhode Island cross, a bronze oak leaf cluster shall be awarded in lieu thereof.

History of Section.
(P.L. 1956, ch. 3742, par. 232; G.L. 1956, § 30-8-3.)



Chapter 30-8-4 - Rhode Island star.

§ 30-8-4 Rhode Island star.  The Rhode Island star may be awarded, in the name of the governor, to each person who, while a commissioned officer, warrant officer, or enlisted person of the armed forces of the United States, including the reserve components thereof, or of the Rhode Island national guard, while on active state or federal service, distinguishes himself or herself conspicuously by exceptionally meritorious service to the state or federal government in a duty of responsibility. No more than one Rhode Island star shall be awarded to any one person, but for each succeeding service, sufficient to justify the award of a Rhode Island star, a bronze oak leaf cluster shall be awarded in lieu thereof.

History of Section.
(P.L. 1956, ch. 3742, par. 233; G.L. 1956, § 30-8-4.)



Chapter 30-8-5 - Marksmanship and attendance badges.

§ 30-8-5 Marksmanship and attendance badges.  The adjutant general may issue appropriate badges or insignia for excellence in marksmanship, drill attendance, and other meritorious service.

History of Section.
(P.L. 1956, ch. 3742, par. 234; G.L. 1956, § 30-8-5, P.L. 1988, ch. 188, § 1.)



Chapter 30-8-6 - Design of decorations.

§ 30-8-6 Design of decorations.  The adjutant general shall approve the quality and design of and shall provide and procure appropriate emblematic devices for each decoration, together with suitable ribbons and insignia to be worn therewith or in lieu thereof.

History of Section.
(P.L. 1956, ch. 3742, par. 235; G.L. 1956, § 30-8-6.)



Chapter 30-8-7 - Rules, regulations, and orders.

§ 30-8-7 Rules, regulations, and orders.  The adjutant general shall make from time to time, rules, regulations, and orders, not inconsistent herewith, which he or she deems necessary to carry into effect the provisions of this chapter, to establish awards not inconsistent with this chapter, and to establish the eligibility of persons to receive and the method of award of the decorations provided for under this chapter.

History of Section.
(P.L. 1956, ch. 3742, par. 236; G.L. 1956, § 30-8-7; P.L. 1993, ch. 165, § 1.)



Chapter 30-8-8 - Rhode Island national guard emergency service ribbon.

§ 30-8-8 Rhode Island national guard emergency service ribbon.  (a) Whenever members of the national guard are ordered into state service pursuant to the provisions of § 30-2-5 or 30-2-6, then the Rhode Island national guard emergency service ribbon may be awarded for performance over and above the line of duty in the name of the governor, to any person who, while a commissioned officer, warrant officer, or enlisted person of the Rhode Island national guard, serves honorably during any part of that emergency. No more than one Rhode Island national guard emergency service ribbon shall be awarded to any one person, but for each succeeding service, sufficient to justify the award of a Rhode Island national guard emergency service ribbon, a bronze oak-leaf cluster shall be awarded in lieu thereof.

(b) The adjutant general shall follow the provisions of §§ 30-8-6 and 30-8-7 with reference to the design and procurement of the ribbon and the rules, regulations, and orders with reference thereto.

History of Section.
(P.L. 1978, ch. 212, § 1.)



Chapter 30-8-9 - Rhode Island defense service medal.

§ 30-8-9 Rhode Island defense service medal.  (a) Members of the national guard ordered, called, or drafted to active duty under the constitution and laws of the United States during the operation desert shield/desert storm call-up and all members of the National Guard who were part of the selected Reserve in good standing between August 2, 1990 through November 30, 1995; and from September 11, 2001 to a date to be determined or federal call-ups subsequent thereto, or those serving on full-time national guard training duty during the federal call-up, may be awarded the Rhode Island defense service medal. No more than one Rhode Island defense service medal shall be awarded to any person, but for each succeeding service, a bronze oak-leaf cluster shall be awarded in lieu thereof.

(b) The adjutant general shall follow the provisions of §§ 30-8-6 and 30-8-7 with reference to the design and procurement of the medal and the rules, regulations, and orders with reference thereto.

History of Section.
(P.L. 1992, ch. 140, § 1; P.L. 1996, ch. 311, § 1; P.L. 1996, ch. 403, § 2; P.L. 2007, ch. 74, § 1; P.L. 2007, ch. 83, § 1.)



Chapter 30-8-10 - Rhode Island commendation medal.

§ 30-8-10 Rhode Island commendation medal.  The Rhode Island commendation medal may be awarded in the name of the governor, to each person who, while a commissioned officer, warrant officer, or enlisted person of the armed forces of the United States, including reserve components thereof, or of the Rhode Island national guard, while on active, state, or federal services, distinguished himself or herself conspicuously by heroism, meritorious achievement, or meritorious service to the state or federal government in a duty of responsibility. The Rhode Island commendation medal may be awarded in the name of the governor to each member of the United States Naval Armed Guard who has received the award of the Asiatic-Pacific campaign medal, the European-African-Middle East campaign medal, or the American campaign medal. No more than one Rhode Island commendation medal shall be awarded to any one person, but for each succeeding service, sufficient to justify the award of a Rhode Island commendation medal, a bronze oak leaf cluster shall be awarded in lieu thereof.

History of Section.
(P.L. 1993, ch. 122, § 1; P.L. 1996, ch. 283, § 1.)






Chapter 30-9 - Military Property

Chapter 30-9-1 - Organizational property provided by state.

§ 30-9-1 Organizational property provided by state.  All organizations of the militia shall be provided by the state with arms, ammunition, equipment, uniforms, and supplies, not supplied by the United States, necessary for the proper performance of the functions and duties authorized or prescribed by the laws and regulations of the state and the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 140; G.L. 1956, § 30-9-1.)



Chapter 30-9-2 - Annual allowance for maintenance of organizational property.

§ 30-9-2 Annual allowance for maintenance of organizational property.  Each organization shall keep the property described in § 30-9-1 intact and in proper repair and in good condition; and the commanding officers of companies, batteries, or similar detachments of the national guard shall each be allowed to expend annually a sum not to exceed three dollars ($3.00) per member in keeping the property of their respective organizations in proper repair and good condition; the sums so allowed shall be based upon the average membership in these units for the year ending June 30th in each year, to be submitted by the adjutant general to each organization commander in July of each year, all of these moneys to be paid upon approval of the adjutant general after his or her receipt of proper vouchers; but the adjutant general shall not allow these sums, or any part thereof, unless the property has been kept in proper repair and in good condition, and unless duties have been properly performed.

History of Section.
(P.L. 1956, ch. 3742, par. 141; G.L. 1956, § 30-9-2.)



Chapter 30-9-3 - Issuance of property  Annual inventory.

§ 30-9-3 Issuance of property  Annual inventory.  Commanding officers of organizations, or other officers requiring supplies, may draw from the adjutant general, upon requisitions duly signed and approved, such arms, ammunition, uniforms, equipment, or other supplies as may be necessary, to be held and accounted for as public property. The commanding officer or other officers shall be responsible for the proper care of this property, and, on or before the first day of December in each year, shall return a complete inventory of the property to the adjutant general, stating the exact condition of the property, and satisfactory accounting for any shortage.

History of Section.
(P.L. 1956, ch. 3742, par. 142; G.L. 1956, § 30-9-3.)



Chapter 30-9-4 - Bonds of accountable and responsible officers.

§ 30-9-4 Bonds of accountable and responsible officers.  Any officer of the militia in whose possession or responsibility shall be placed public moneys or public property owned by the state, or for which the state is liable, if required by the governor, shall give bond for the protection of the state, conditioned to faithfully and properly perform the duties of his or her office and to account for all public moneys and public property in his or her possession or for which the officer is responsible. The bonds shall be in an amount, in a form, and with surety satisfactory to the adjutant general. The premium thereon shall be paid by the state.

History of Section.
(P.L. 1956, ch. 3742, par. 143; G.L. 1956, § 30-9-4.)



Chapter 30-9-5 - Liability of officer unaffected by change in status.

§ 30-9-5 Liability of officer unaffected by change in status.  Until an officer or his or her legal representative shall have received from the adjutant general notice that the property accounts of the officer have been examined and found correct or that shortages have been adjusted, the liability of the officer or of his or her estate, for public moneys or for public property for which he or she is or may have been responsible, shall be in no way affected by the officer's resignation, discharge, change in official position, or death.

History of Section.
(P.L. 1956, ch. 3742, par. 144; G.L. 1956, § 30-9-5.)



Chapter 30-9-6 - Unauthorized use.

§ 30-9-6 Unauthorized use.  No enlisted person of the militia shall wear or use, except when on military duty, or by special permission of his or her commanding officer, any uniform or other article of military property belonging to the state or for which the state is responsible.

History of Section.
(P.L. 1956, ch. 3742, par. 145; G.L. 1956, § 30-9-6.)



Chapter 30-9-7 - Clothing issued to state guard reserve.

§ 30-9-7 Clothing issued to state guard reserve.  Articles of clothing purchased by the state and issued to members of the provisional companies, Rhode Island state guard reserve, and worn by them in the service of the state, will become the property of these persons upon return of the companies to the unorganized militia, after being disbanded and mustered out of active service by the governor.

History of Section.
(P.L. 1946, ch. 1690, § 1; G.L. 1956, § 30-9-7.)



Chapter 30-9-8 - Responsibility of persons to whom property issued.

§ 30-9-8 Responsibility of persons to whom property issued.  Every officer and enlisted person or other person to whom public funds or public property, belonging to the state or for which the state is responsible, has been or may hereafter be issued shall be financially and personally responsible to the state for its good condition, safekeeping, and return when called upon by competent authority. No one shall be relieved from this responsibility, except if it is shown to the satisfaction of the governor that the loss, damage, or destruction of, or the failure to return, the property or funds was unavoidable, and not the fault of the person responsible for them.

History of Section.
(P.L. 1956, ch. 3742, par. 146; G.L. 1956, § 30-9-8.)



Chapter 30-9-9 - Recovery of value of lost or damaged property.

§ 30-9-9 Recovery of value of lost or damaged property.  Except as indicated in § 30-9-8, the value of the public funds or public property lost, damaged, destroyed, or unreturned, in an amount to be determined by a surveying officer, to be appointed by the governor, shall be charged against the person at fault and it shall be an indebtedness from that person to the state. If any person at fault, or his or her surety if any, shall fail to pay the full value of the lost, damaged, destroyed, or unreturned funds or property the adjutant general may deduct the amount due from any pay or allowances due or to become due, if any, to that person and the attorney general of the state, upon request of the adjutant general, shall bring such action or actions, in the name of the people of the state, in any court of competent jurisdiction, as may be necessary to recover from that person, or his or her surety, if any, the amount of the indebtedness or any balance remaining unpaid.

History of Section.
(P.L. 1956, ch. 3742, par. 147; G.L. 1956, § 30-9-9; P.L. 1992, ch. 324, § 7.)



Chapter 30-9-10 - Seizure of property in possession of unauthorized person.

§ 30-9-10 Seizure of property in possession of unauthorized person.  The adjutant general, any commissioned officer authorized by the adjutant general, and any commanding officer of an organization, unit, or separate detachment of the national guard, may seize and hold any arms, ammunition, uniforms, equipment, supplies, or other military property of the state or for which the state is responsible, found in the possession of any person not entitled to the possession thereof.

History of Section.
(P.L. 1956, ch. 3742, par. 148; G.L. 1956, § 30-9-10.)



Chapter 30-9-11 - Search warrant.

§ 30-9-11 Search warrant.  Any court of the state empowered to issue search warrants, on complaint on oath made to it by the adjutant general, by any commissioned officer authorized by the adjutant general, or by, any commanding officer of any organization, unit, or separate detachment of the national guard, that any arms, ammunition, uniforms, equipment, supplies, or other military property of the state or for which the state is responsible is unlawfully being withheld by any person within the jurisdiction of the court, and where the military property is believed to be in a particular place specified in the complaint, shall issue to any deputy sheriff, town sergeant, member of any municipal or state police, or constable a warrant in the nature of a search warrant, commanding him or her in the name of the state diligently to search the house or place described therein, in the daytime and upon the finding of the military property the court issuing the warrant shall order the property to be delivered to the officer making the complaint.

History of Section.
(P.L. 1956, ch. 3742, par. 149; G.L. 1956, § 30-9-11; P.L. 2012, ch. 324, § 58.)



Chapter 30-9-12 - Court order for delivery of property.

§ 30-9-12 Court order for delivery of property.  When the adjutant general or some commissioned officer authorized by the adjutant general, shall by petition, verified by his or her oath, represent to the superior court that the person named in the petition, resident or to be found in the state, detains any arms, ammunition, uniforms, equipment, supplies, or other militiary property of the state or for which the state is responsible, describing the military property generally, after demand is made for the military property by the petitioner, or someone duly authorized by the petitioner, the superior court shall, upon the filing of the petition, make an order requiring the person complained against to deliver up the military property to the petitioner by such day as the court shall fix or show cause on that day, before the court, why the military property should not be delivered up. A copy of the order, certified by the clerk of the court, shall be served on the respondent personally, or if not served personally shall be left at his or her residence or last and usual place of abode, or place of business or employment, with a person of full age at least four (4) days before the day set for the hearing.

History of Section.
(P.L. 1956, ch. 3742, par. 150; G.L. 1956, § 30-9-12.)



Chapter 30-9-13 - Failure to comply with court order.

§ 30-9-13 Failure to comply with court order.  If the person complained against in accordance with § 30-9-12 shall not deliver up the military property as described in the petition on or before the day set for the hearing or show good cause to the contrary, on due proof of service of a copy of the order, the court may issue forthwith an attachment for contempt against the person. The person shall be held in contempt and dealt with accordingly until he or she shall comply with the order of the court and deliver up the military property to the petitioner and pay the reasonable costs of the proceedings to be taxed by the court.

History of Section.
(P.L. 1956, ch. 3742, par. 151; G.L. 1956, § 30-9-13.)






Chapter 30-10 - Armories and Campgrounds

Chapter 30-10-1 - Control and maintenance.

§ 30-10-1 Control and maintenance.  (a) All arsenals, armories, quarters, military storehouses, campgrounds, rifle ranges, and other military facilities owned, leased, or controlled by the state, except those that are by law especially entrusted to the keeping of other officers, that are used for military purposes, shall be under the control of the adjutant general, who shall also have supervisory responsibility for all repairs, maintenance, upkeep, and janitorial services of these properties.

(b) Notwithstanding subsection (a) of this section, any individual employed, as of June 26, 1986, in any of these military facilities shall retain his or her current employee classification and status and no current or future benefits gained pursuant to a collective bargaining agreement shall be diminished.

History of Section.
(P.L. 1956, ch. 3742, par. 125; G.L. 1956, § 30-10-1; P.L. 1986, ch. 335, § 1; P.L. 1988, ch. 190, § 1.)



Chapter 30-10-2 - Rules and regulations.

§ 30-10-2 Rules and regulations.  The adjutant general may make all proper rules and regulations for the government and use of all arsenals, armories, quarters, military storehouses, camp grounds, rifle ranges, and other military facilities owned, leased, or controlled by the state.

History of Section.
(P.L. 1956, ch. 3742, par. 126; G.L. 1956, § 30-10-2.)



Chapter 30-10-3 - General use of armories.

§ 30-10-3 General use of armories.  The armories owned, rented, leased, or controlled by the state shall not be used for other than military purposes except as otherwise provided in this chapter.

History of Section.
(P.L. 1956, ch. 3742, par. 127; G.L. 1956, § 30-10-3.)



Chapter 30-10-4 - Use of armories for social and athletic purposes.

§ 30-10-4 Use of armories for social and athletic purposes.  The adjutant general may authorize the use of any armory under his or her control, for the social and athletic purposes of the organizations quartered there.

History of Section.
(P.L. 1956, ch. 3742, par. 128; G.L. 1956, § 30-10-4.)



Chapter 30-10-5 - Use of armories by armed services.

§ 30-10-5 Use of armories by armed services.  Notwithstanding the provisions of any other general or public law, the governor, with the approval of the adjutant general, is hereby authorized to make available from time to time to the soldiers, sailors, air persons, and marines now serving their country the facilities of the several state armories to be used without charge to them, for recreational, athletic, and such other purposes as under all circumstances may seem proper to the governor and to the adjutant general.

History of Section.
(P.L. 1941, ch. 994, § 1; G.L. 1956, § 30-10-5.)



Chapter 30-10-6 - Rental of armories for nonmilitary purposes.

§ 30-10-6 Rental of armories for nonmilitary purposes.  The adjutant general may authorize the use of any armory under his or her control, for nonmilitary purposes, subject to such rules and conditions as he or she may prescribe, which are lawful and approved, provided that the person, corporation, organization, or society to whom the use may be authorized shall pay in advance to the adjutant general such a sum for the use thereof as may be prescribed by the adjutant general. This sum shall in no case, where admission is charged, be less than the fair rental value of halls of a similar nature, in the same or a similar city or town. These persons, corporations, organizations, or societies shall, if required by the adjutant general, furnish a bond, with good and sufficient surety, to protect and indemnify the state from loss or damage to the armory, or to any federal or state property, or to the property of any military organization or members thereof, contained therein.

History of Section.
(P.L. 1956, ch. 3742, par. 129; G.L. 1956, § 30-10-6.)



Chapter 30-10-7 - Use of armories by veterans' organizations.

§ 30-10-7 Use of armories by veterans' organizations.  The adjutant general may authorize the use of any armory under his or her control, when not required for military purposes, by any regularly organized body of veterans of the wars of the United States, subject to such rules and conditions as he or she may prescribe, for the purpose of holding meetings for the conduct of its business without any charge therefor, other than a necessary fee for janitor service and attendants.

History of Section.
(P.L. 1956, ch. 3742, par. 130; G.L. 1956, § 30-10-7.)



Chapter 30-10-8 - Use of armories for armistice day celebrations.

§ 30-10-8 Use of armories for armistice day celebrations.  The adjutant general may authorize the use of any armory under his or her control, subject to such rules and conditions as he or she may prescribe, by the veterans' councils of the various cities and towns, including any district or department groups, organized within the state as a world war veterans' organization holding a charter issued by a national organization of the same name, for the annual holding of meetings, exercises, events, or balls in connection with the celebration of armistice day, November 11, whether or not admission is charged, without any charge therefor other than the necessary fees for janitor service, heat, and light, provided that the meetings, exercises, events, or balls are held under the direction of the veterans' councils, or district or department group, duly authorized, as above.

History of Section.
(P.L. 1956, ch. 3742, par. 131; G.L. 1956, § 30-10-8.)



Chapter 30-10-9 - Appropriations for rent of armories.

§ 30-10-9 Appropriations for rent of armories.  The general assembly shall annually appropriate such a sum as it may deem necessary and sufficient to provide for the armory rental of the national guard, to be paid upon proper vouchers certified to by the adjutant general.

History of Section.
(P.L. 1956, ch. 3742, par. 133; G.L. 1956, § 30-10-9.)



Chapter 30-10-10 - Appropriations for maintenance of armories.

§ 30-10-10 Appropriations for maintenance of armories.  The general assembly shall annually appropriate such a sum as it may deem necessary and sufficient to provide for the repair, care, maintenance, upkeep, and janitorial service of the various armories owned, rented, leased, and controlled by the state, occupied and used by the national guard, and under the control of the adjutant general.

History of Section.
(P.L. 1956, ch. 3742, par. 134; G.L. 1956, § 30-10-10.)



Chapter 30-10-11 - Maintenance of state arsenal in Providence.

§ 30-10-11 Maintenance of state arsenal in Providence.  The general assembly shall annually appropriate such a sum as it may deem necessary, out of any money in the treasury not otherwise appropriated, for the purpose of heating, lighting, and maintaining the state arsenal on Benefit Street in the city of Providence occupied by the Providence marine corps of artillery, so long as these premises are also occupied by the sons of union veterans of the civil war, or the united Spanish war veterans, or the associated or auxiliary organizations of any of them, as quarters for the different posts camps, or headquarters for the department of Rhode Island, and so long as these premises are also occupied by the first light infantry regiment, Rhode Island militia, or the first light infantry veterans, or any organization auxiliary to them, or so long as any portion of these premises is also occupied for any other purpose under the authority of the laws of this state.

History of Section.
(P.L. 1908, ch. 1561, § 1; G.L. 1909, ch. 363, § 20; G.L. 1923, ch. 416, § 16; P.L. 1938, ch. 2616, § 1; G.L. 1938, ch. 632, § 5; P.L. 1943, ch. 1373, § 1; G.L. 1956, § 30-10-11.)



Chapter 30-10-12 - Federal agreements.

§ 30-10-12 Federal agreements.  The adjutant general, with the approval of the governor, is authorized to negotiate, co-operate, and enter into agreements in behalf of this state, with the United States of America, or any agency thereof, in order to satisfy the provisions, and conditions pursuant to the provisions, of 10 U.S.C. §§ 2231  2239 (facilities for reserve components).

History of Section.
(P.L. 1952, ch. 2995, § 1; G.L. 1956, § 30-10-12.)



Chapter 30-10-13 - Use of federal funds.

§ 30-10-13 Use of federal funds.  The adjutant general, with the approval of the governor, is authorized to accept and direct the disbursement of the funds made available to the state, pursuant to 10 U.S.C. §§ 2231  2239 (facilities for reserve components) and shall deposit all these funds received from the federal government with the general treasurer, to be placed in a special account, and drawn upon only on receipt of properly authenticated vouchers signed by the adjutant general with the approval of the governor.

History of Section.
(P.L. 1952, ch. 2995, § 2; G.L. 1956, § 30-10-13.)



Chapter 30-10-14 - Chief Warrant Officer Everett Babcock Building.

§ 30-10-14 Chief Warrant Officer Everett Babcock Building.  Building T-17, located at Fort Varnum, Narragansett, Rhode Island, shall hereafter be named the Chief Warrant Officer Everett Babcock Building.

History of Section.
(P.L. 1984, ch. 93, § 1.)






Chapter 30-11 - Employment Rights of Members of Armed Forces

Chapter 30-11-1 - Continuance on payroll of municipal employees in federal service.

§ 30-11-1 Continuance on payroll of municipal employees in federal service.  Every city and town within this state is hereby authorized to continue on its payroll, either at full or partial pay, all or any of its regular officers and employees who are called into or enlist in the military or naval service of the United States, and to make such provisions as the city or town shall see fit to hold the positions thus vacated for these officers and employees at the expiration of their military or naval service, and to employ temporary assistants to perform the duties of these absent officers and employees.

History of Section.
(P.L. 1956, ch. 3742, par. 240; G.L. 1956, § 30-11-1.)



Chapter 30-11-2 - Discrimination in employment against members of militia.

§ 30-11-2 Discrimination in employment against members of militia.  No employer, or officer or agent of any corporation, company or firm, or other person shall discharge any person from employment because of being an officer or enlisted person in the military forces of this state or hinder or prevent that person from performing any military service he or she may be called upon to perform by proper authority, or dissuade any person from membership in the military forces of the state by threat of injury to that person in respect to his or her employment, trade, or business in case of his or her enlistment or commission. Any person violating any of the above provisions shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 221; G.L. 1956, § 30-11-2.)



Chapter 30-11-3 - Restoration of national guard member to employment.

§ 30-11-3 Restoration of national guard member to employment.  (a) Any person who is a duly qualified member of the Rhode Island national guard who, in order to perform any military service he or she may be called upon to perform by proper authority, leaves a position, other than a temporary position, in the employ of an employer, who shall give evidence of the satisfactory completion of that training, and who is still qualified to perform the duties of that position, shall be entitled to be restored to his or her previous or a similar position in the same status, pay, and seniority, and this period of absence for military training shall be construed as an absence with leave and without pay.

(b) In addition to the provisions provided in this section, all National Guard members on state active duty shall be entitled to the rights, protections, privileges, and immunities offered under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA), Title 38 U.S. Code, Chapter 43, Sections 4301-4333, Public Law 103-353 [38 U.S.C. § 4301 et seq.].

History of Section.
(P.L. 1956, ch. 3742, par. 221; G.L. 1956, § 30-11-3; P.L. 2001, ch. 113, § 1; P.L. 2001, ch. 164, § 1.)



Chapter 30-11-4 - National guard member's right to other advantages of employment.

§ 30-11-4 National guard member's right to other advantages of employment.  A national guard member's absence for military training will in no way affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of his employment normally to be anticipated in his or her particular position.

History of Section.
(P.L. 1956, ch. 3742, par. 221; G.L. 1956, § 30-11-4.)



Chapter 30-11-5 - Civil remedies of.

§ 30-11-5 Civil remedies of.  In the event of the failure of any employer to comply with §§ 30-11-2  30-11-4 the employee may, at his or her election, bring an action at law for damages for this noncompliance, or apply to the superior court for such equitable relief as may be just and proper under the circumstances, and this action shall take precedence on the court calendar.

History of Section.
(P.L. 1956, ch. 3742, par. 221; G.L. 1956, § 30-11-5.)



Chapter 30-11-6 - Discrimination in employment against reservists.

§ 30-11-6 Discrimination in employment against reservists.  No employer, or officer or agent of any corporation, company, or firm, or other person shall discharge any person from employment because of being an officer or enlisted person in the reserve military forces of the United States, or hinder or prevent that person from performing any military service he or she may be called upon to perform by proper authority, or dissuade any person from membership in the reserve military forces of the United States by threat of injury to that person in respect to his or her employment, trade, or business in case of his or her enlistment or commission. Any person violating any of the above provisions shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3722, § 1; G.L. 1956, § 30-11-6.)



Chapter 30-11-7 - Restoration of reservists to employment.

§ 30-11-7 Restoration of reservists to employment.  Any person who is a duly qualified member of any of the reserve forces of the United States who, in order to perform any military service he or she may be called upon to perform by proper authority, leaves a position, other than a temporary position, in the employ of an employer, who shall give evidence of the satisfactory completion of that training, and who is still qualified to perform the duties of that position, shall be entitled to be restored to his or her previous or a similar position in the same status, pay, and seniority, and this period of absence for military training shall be construed as an absence with leave and, within the discretion of the employer, the leave may be with or without pay.

History of Section.
(P.L. 1956, ch. 3722, § 2; G.L. 1956, § 30-11-7.)



Chapter 30-11-8 - Reservists' right to other advantages of employment  Civil remedies.

§ 30-11-8 Reservists' right to other advantages of employment  Civil remedies.  A reservist's absence for military training will in no wise affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of his employment normally to be anticipated in his or her particular position. In the event of the failure of any employer to comply with the foregoing, the employee may, at his or her election, bring an action at law for damages for this noncompliance, or apply to the superior court for such equitable relief as may be just and proper under the circumstances, and this action shall take precedence on the court calendar.

History of Section.
(P.L. 1956, ch. 3722, § 3; G.L. 1956, § 30-11-8.)



Chapter 30-11-9 - Penalty  Surety for costs.

§ 30-11-9 Penalty  Surety for costs.  Any person found guilty of a misdemeanor as provided for in §§ 30-11-2 and 30-11-6 shall upon conviction be sentenced to a fine of not more than five hundred dollars ($500) or to confinement for not more than one year or both. Any person making a complaint for the violation of the provisions of §§ 30-11-2  30-11-8 shall not be required to give surety for costs.

History of Section.
(P.L. 1956, ch. 3722, § 4; G.L. 1956, § 30-11-9; P.L. 1962, ch. 114, § 1.)






Chapter 30-12 - General Offenses

Chapter 30-12-1 - Use of military forces outside state.

§ 30-12-1 Use of military forces outside state.  No military forces of this state other than the national guard (and the naval militia) shall be required to serve outside the boundaries of this state except:

(1) Upon the request of the governor of another state, the governor of this state may, in his or her discretion, order any portion of, or all of the, forces of this state assist the military or police forces of the other state who are actually engaged in defending the other state. These forces may be recalled by the governor at his or her discretion.

(2) Any organization, unit, or detachment of state forces, upon the order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of this state into another state until they are apprehended or captured by the organization, unit, or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture these persons; provided, the other state shall have given authority by law for the pursuit by the forces of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 213; G.L. 1956, § 30-12-1.)



Chapter 30-12-2 - Surrender of person arrested in another state.

§ 30-12-2 Surrender of person arrested in another state.  Any person described in § 30-12-1 who shall be apprehended or captured in another state by an organization, unit, or detachment of the forces of this state shall without unnecessary delay be surrendered to the military or police forces of the state in which the person is taken or to the United States, but this surrender shall not constitute a waiver by this state of its right to extradite or prosecute this person for any crime committed in this state.

History of Section.
(P.L. 1956, ch. 3742, par. 213; G.L. 1956, § 30-12-2; P.L. 1992, ch. 324, § 8.)



Chapter 30-12-3 - Pursuit into this state by forces of another state.

§ 30-12-3 Pursuit into this state by forces of another state.  Any military force or organization, or unit, or detachment thereof of another state who is in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces may continue that pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture these persons, and is hereby authorized to arrest or capture these persons within this state while in fresh pursuit. Any of the above described persons who shall be captured or arrested by the military forces of another state while in this state shall without unnecessary delay be surrendered to the military or police forces of this state to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

History of Section.
(P.L. 1956, ch. 3742, par. 214; G.L. 1956, § 30-12-3.)



Chapter 30-12-4 - Entry into state by armed forces from outside.

§ 30-12-4 Entry into state by armed forces from outside.  No military force from another state, territory, district, or country shall be permitted to enter the state for the purpose of doing military duty therein, except as provided in § 30-12-3, without the permission of the governor, unless this force is part of the department of defense, or is acting under the authority of the United States.

History of Section.
(P.L. 1956, ch. 3742, par. 215; G.L. 1956, § 30-12-4.)



Chapter 30-12-5 - Arrest of trespassers and persons interfering with functions of militia.

§ 30-12-5 Arrest of trespassers and persons interfering with functions of militia.  The commanding officer, upon any occasion of duty, may place in arrest during the continuance thereof any person who shall trespass upon a camp or parade ground, armory, arsenal, rifle range, or any other place devoted to or used for militia purposes, who shall in any way or manner interrupt, molest or disturb the orderly discharge of militia duty, or who shall disturb or prevent the passage of troops going to or returning from any duty. That person shall also be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 216; G.L. 1956, § 30-12-5.)



Chapter 30-12-6 - Assault of assembled militia.

§ 30-12-6 Assault of assembled militia.  Any person who assaults, fires at, or throws any missile at, against, or upon any uniformed member or body of the militia or other person lawfully aiding that member or body, when assembling or assembled for the purpose of performing any militia duty, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 217; G.L. 1956, § 30-12-6.)



Chapter 30-12-7 - Unauthorized military organizations or parades  Revocation of authority.

§ 30-12-7 Unauthorized military organizations or parades  Revocation of authority.  (a) No body of persons, other than the national guard, the independent chartered military organizations, the unorganized militia on active duty, the military and naval forces and air force of the United States, associations wholly composed of soldiers, sailors, marines, or air persons, honorably discharged from the service of the United States, veterans of the national guard or naval militia, the organization of the order of the sons of veterans, and organizations now or hereafter authorized to do so by the express permission of the governor or otherwise by law, shall associate themselves together as a military company or organization, or parade in public with firearms in any city or town of this state.

(b) No city or town shall raise or appropriate any money toward arming or equipping, uniforming, or in any other way supporting, sustaining, or providing drill rooms or armories for any body described in subsection (a). This section shall not be construed to prevent any organization, now authorized to do so by the express permission of the governor or otherwise, by law, from parading with firearms, nor to prevent drills or parades by the national guard of any other state. The governor may at any time revoke the permission granted by himself or herself or any previous governor to any organization or body of persons to associate themselves together as a military company or meet as a military company for drill with arms, or parade in public as a military company with arms. Any person violating any provision of this section shall be deemed guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 218; G.L. 1956, § 30-12-7.)



Chapter 30-12-8 - Misappropriation of military property.

§ 30-12-8 Misappropriation of military property.  Any person who shall secrete, sell, dispose of, offer for sale, purchase, retain after demand made by the adjutant general or a commissioned officer of the national guard, wilfully damage, or in any manner pledge or pawn any arms, ammunition, uniforms, equipment, supplies, or other property issued by the United States or this state for the use of the militia shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 219; G.L. 1956, § 30-12-8.)



Chapter 30-12-9 - Unlawful wearing of uniform.

§ 30-12-9 Unlawful wearing of uniform.  It shall be a misdemeanor for any person not an officer or enlisted person of the national guard to wear the duly prescribed uniform of the national guard, or any distinctive part of that uniform, or a uniform any part of which is similar to a distinctive part of the duly prescribed uniform of the national guard, except members of the department of defense of the United States and the national guard or naval militia of this or any other state, members of associations wholly composed of soldiers, sailors, or marines and air persons honorably discharged from the service of the United States, veterans of the national guard or naval militia, members of the order of the sons of veterans, and such others as may be specially authorized so to do by the governor, or under the laws of the United States or of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 220; G.L. 1956, § 30-12-9.)



Chapter 30-12-10 - Discrimination because of military service.

§ 30-12-10 Discrimination because of military service.  (a) No person shall discriminate against any officer or enlisted person of the military or naval forces of the United States or of this state because of his or her membership therein.

(b) No person shall prohibit or refuse entrance to any officer or enlisted person of the military or naval forces of the United States or of this state into any public entertainment or place of amusement or common carrier because the officer or enlisted person is wearing the uniform of the organization to which he or she belongs.

History of Section.
(P.L. 1956, ch. 3742, par. 221; G.L. 1956, § 30-12-10.)



Chapter 30-12-11 - Trespass or injury to property.

§ 30-12-11 Trespass or injury to property.  Any person who wilfully trespasses upon any camp or parade ground, armory, arsenal, rifle range, or property lawfully used by or in connection with the militia, or any part thereof, or injures any property situated thereon, or wilfully violates thereon any regulations established to maintain order, preserve property, or prevent accidents upon that property, or removes, mutilates, or destroys any of that property, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1956, ch. 3742, par. 223; G.L. 1956, § 30-12-11.)



Chapter 30-12-12 - Penalty  Surety for costs.

§ 30-12-12 Penalty  Surety for costs.  Any person found guilty of a misdemeanor as provided for in chapters 1  14 of this title shall upon conviction be sentenced to a fine of not more than five hundred dollars ($500) or to confinement for not more than one year, or both. Any person making a complaint for the violation of the provisions of these chapters shall not be required to give surety for costs.

History of Section.
(P.L. 1956, ch. 3742, par. 222; G.L. 1956, § 30-12-12.)






Chapter 30-13 - Rhode Island Code of Military Justice

Chapter 30-13-1 - Definitions.

§ 30-13-1 Definitions.  In this chapter, unless the context otherwise requires:

(1) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

(2) "Active state duty" means full-time duty in the active military service of the state under an order of the governor issued under authority vested in the governor by law, and includes travel to and from that duty;

(3) "Code" means this chapter;

(4) "Commanding officer" includes only commissioned officers;

(5) "Commissioned officer" includes a commissioned warrant officer;

(6) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command;

(7) "Duty status other than active state duty" means any type of required duty other than that set forth in subdivision (2) of this section and includes travel to and from that duty;

(8) "Enlisted member" means a person in an enlisted grade;

(9) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designed as a grade by law or regulation;

(10) "Law officer" means an official of a general court-martial detailed in accordance with § 30-13-28;

(11) "Law specialist" means a commissioned officer of the organized naval militia of the state designated for special duty (law);

(12) "Legal officer" means any commissioned officer of the organized naval militia of the state designated to perform legal duties for a command;

(13) "May" is used in a permissive sense. The words "no person may . . ." mean that no person is required, authorized, or permitted to do the act prescribed;

(14) "Military" refers to any or all of the armed forces;

(15) "Military court" means a court-martial, a court of inquiry, or a provost court;

(16) "Officer" means commissioned or warrant officer;

(17) "Rank" means the order of precedence among members of the state military forces;

(18) "Shall" is used in an imperative sense;

(19) "State judge advocate" means the commissioned officer on the staff of the adjutant general responsible for supervising military justice in the state military forces;

(20) "State military forces" means the national guard of the state, as defined in 32 U.S.C. § 101(3), the organized naval militia of the state, the independent chartered military organizations, the Rhode Island state guard and the unorganized militia, and any other military force organized under the laws of the state; and

(21) "Superior commissioned officer" means a commissioned officer superior in rank or command.

History of Section.
(G.L. 1956, § 30-13-1; P.L. 1962, ch. 82, § 1; P.L. 1965, ch. 70, § 1.)



Chapter 30-13-2 - Persons subject to code.

§ 30-13-2 Persons subject to code.  This code applies to all members of the state military forces who are not in federal service.

History of Section.
(G.L. 1956, § 30-13-2; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-3 - Jurisdiction to try certain personnel.

§ 30-13-3 Jurisdiction to try certain personnel.  (a) Each person discharged from the state military forces who is later charged with having fraudulently obtained his or her discharge is, subject to § 30-13-46, subject to trial by court-martial on that charge and is after apprehension subject to this code while in the custody of the military for that trial. Upon conviction of that charge he or she is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge or after conviction.

(b) No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

History of Section.
(G.L. 1956, § 30-13-3; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-4 - Court-martial of dismissed officer.

§ 30-13-4 Court-martial of dismissed officer.  (a) If any commissioned officer, dismissed by order of the governor, makes a written application for trial by court-martial, setting forth, under oath, that he or she has been wrongfully dismissed, the governor, as soon as practicable, shall convene a general court-martial to try that officer on charges on which the he or she was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he or she is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the chief of staff to the governor shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

(b) If the governor fails to convene a general court-martial within six (6) months from the presentation of an application for trial under this code, the chief of staff to the governor shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

(c) If a discharge is substituted for a dismissal under this code, the governor alone may reappoint the officer to such a commissioned grade and with such rank as, in the opinion of the governor, that former officer would have attained had he or she not been dismissed. The reappointment of a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

(d) If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the governor, he or she has no right to trial under this section.

History of Section.
(G.L. 1956, § 30-13-4; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-5 - Territorial applicability of code.

§ 30-13-5 Territorial applicability of code.  (a) This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from service outside the state, in the same manner and to the same extent as if they were serving inside the state.

(b) Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

History of Section.
(G.L. 1956, § 30-13-5; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-6 - Judge advocates and legal officers.

§ 30-13-6 Judge advocates and legal officers.  (a) The governor, on the recommendation of the adjutant general, shall appoint an officer of the state military forces as state judge advocate. To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five (5) years.

(b) The adjutant general may appoint as many assistant state judge advocates as he or she considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the highest court of the state.

(c) The state judge advocate or his or her assistants shall make frequent inspections in the field in the supervision of the administration of military justice.

(d) A person punished under this section who considers his or her punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, and the person to be punished shall not be required to undergo the punishment adjudged, until affirmed or modified by the next superior authority. The officer who imposes the punishment, the officer's successor in command, and the officer's superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges, and property affected.

(e) No person who has acted as a member, law officer, trial counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense in any case, may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

History of Section.
(G.L. 1956, § 30-13-6; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-7 - Authority to apprehend.

§ 30-13-7 Authority to apprehend.  (a) "Apprehension" is the taking of a person into custody.

(b) Any person authorized by this code, or by regulations issued under it, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer authorized to do so by law, may apprehend persons subject to the code upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(c) Commissioned officers, warrant officers, petty officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

History of Section.
(G.L. 1956, § 30-13-7; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-8 - Apprehension of deserters.

§ 30-13-8 Apprehension of deserters.  Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia, may summarily apprehend a deserter from the state military forces and deliver him or her into the custody of the state military forces. If an offender is apprehended outside the state, his or her return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

History of Section.
(G.L. 1956, § 30-13-8; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-9 - Imposition of restraint.

§ 30-13-9 Imposition of restraint.  (a) "Arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing that person to remain within certain specified limits. "Confinement" is the physical restraint of a person.

(b) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of his or her command or subject to his or her authority into arrest or confinement.

(c) A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he or she is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order these persons apprehended or into arrest or confinement may not be delegated.

(d) No person may be ordered apprehended or into arrest or confinement except for probable cause.

(e) This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

History of Section.
(G.L. 1956, § 30-13-9; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-10 - Restraint of persons charged with offenses.

§ 30-13-10 Restraint of persons charged with offenses.  Any person subject to this code charged with an offense under this code shall be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, that person shall not ordinarily be placed in confinement. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform that person of the specific wrong of which he or she is accused and to try that person or to dismiss the charges and release him or her.

History of Section.
(G.L. 1956, § 30-13-10; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-11 - Confinement in jails.

§ 30-13-11 Confinement in jails.  Persons confined other than in a guard house, whether before, during, or after trial by a military court, shall be confined in civil jails, penitentiaries, or prisons designated by the governor or by that person as he or she may authorize to act.

History of Section.
(G.L. 1956, § 30-13-11; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-12 - Reports and receiving of prisoners.

§ 30-13-12 Reports and receiving of prisoners.  (a) No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under § 30-13-11, may refuse to receive or keep any prisoner committed to his or her charge, when the committing person furnishes a statement, signed by that person, of the offense charged against the prisoner.

(b) Every commander of a guard, master at arms, warden, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under § 30-13-11, to whose charge a prisoner is committed, shall, within twenty-four (24) hours after that commitment or as soon as he or she is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

History of Section.
(G.L. 1956, § 30-13-12; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-13 - Punishment prohibited before trial.

§ 30-13-13 Punishment prohibited before trial.  Subject to § 30-13-60, no person, while being held for trial or pending the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against that person, nor shall the arrest or confinement imposed upon him or her be any more rigorous than the circumstances require to insure his or her presence, but he or she may be subjected to minor punishment during that period for infractions of discipline.

History of Section.
(G.L. 1956, § 30-13-13; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-14 - Delivery of offenders to civil authorities.

§ 30-13-14 Delivery of offenders to civil authorities.  (a) Under such regulations as may be prescribed under this code, a person subject to this code who is accused of an offense against civil authority may be delivered, upon request, and upon direction of the governor so to do, to the civil authority for trial.

(b) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, and the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, the offender, after having answered to the civil authorities for his or her offense, shall, upon the request of competent military authority, be returned to military custody for the completion of his or her sentence.

History of Section.
(G.L. 1956, § 30-13-14; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-15 - Nonjudicial punishment.

§ 30-13-15 Nonjudicial punishment.  (a) Under such regulations as the governor may prescribe, and under such additional regulations as may be prescribed by the adjutant general, limitations may be placed on the powers granted by this chapter with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this chapter to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon that demand. However, punishment may not be imposed upon any member of the state military forces under this section if the member has, before the imposition of punishment, demanded trial by court-martial in lieu of punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized hereunder. If authorized by regulations of the adjutant general, a commanding officer exercising general court-martial jurisdiction or an officer of general rank in command may delegate his or her powers under this chapter to a principal assistant.

(b) Subject to subsection (a) of this section, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of court-martial:

(i) Upon officers of his or her command:

(A) Restriction to certain specified limits, with or without suspension from duty, for not more than thirty (30) consecutive days; and

(B) If imposed by an officer exercising general court-martial jurisdiction or an officer of general rank in command:

(I) Arrest in quarters for not more than thirty (30) consecutive days;

(II) Forfeiture of not more than one-half (1/2) of one month's pay per month for two (2) months;

(III) Restriction to certain specified limits, with or without suspension from duty, for not more than sixty (60) consecutive days; and

(IV) Detention of not more than one-half (1/2) of one month's pay per month for three (3) months; and

(ii) Upon other personnel of his or her command:

(A) Correctional custody for not more than seven (7) consecutive days;

(B) Forfeiture of not more than seven (7) days' pay;

(C) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(D) Extra duties including fatigue or other duties, for not more than fourteen (14) consecutive days;

(E) Restrictions to certain specified limits, with or without suspension from duty, for not more than fourteen (14) consecutive days;

(F) Detention of not more than fourteen (14) days' pay; and

(G) If imposed by an officer of the grade of major or above:

(I) Correctional custody for not more than thirty (30) consecutive days;

(II) Forfeiture of not more than one-half (1/2) of one month's pay per month for two (2) months;

(III) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two (2) pay grades;

(IV) Extra duties, including fatigue or other duties, for not more than forty-five (45) consecutive days;

(V) Restrictions to certain specified limits, with or without suspension from duty, for not more than sixty (60) consecutive days; and

(VI) Detention of not more than one-half (1/2) of one month's pay per month for three (3) months.

(2) Detention of pay shall be for a stated period of not more than one year, but if the offender's term of service expires earlier, the detention shall terminate upon that expiration. No two (2) or more of the punishments of arrest in quarters, correctional custody, extra duties, and restriction may be combined to run consecutively in the maximum amount imposable for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment. In addition, forfeiture of pay may not be combined with detention of pay without an apportionment. For the purposes of this subsection, "correctional custody" is the physical restraint of a person during duty or nonduty hours and may include extra duties, fatigue duties, or hard labor. If practicable, correctional custody will not be served in immediate association with persons awaiting trial or held in confinement pursuant to trial by court-martial.

(c) An officer in charge may impose upon enlisted members assigned to the unit of which that officer is in charge such of the punishments authorized under subsection (b)(1)(ii) of this section as the adjutant general may specifically prescribe by regulation.

(d) The officer who imposes the punishment authorized in subsection (b) of this section, or his or her successor in command, may, at any time, suspend probationally any part or amount of the unexecuted punishment imposed and may suspend probationally a reduction in grade or forfeiture imposed under subsection (b) of this section, whether or not executed. In addition, that officer may, at any time, remit or mitigate any part or amount of the unexecuted punishment imposed and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. He or she may also mitigate reduction in grade to forfeiture or detention of pay. When mitigating: (1) arrest in quarters to restriction; (2) correctional custody to extra duties or restriction or both; or (3) extra duties to restriction; the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating forfeiture of pay to detention of pay, the amount of the detention shall not be greater than the amount of the forfeiture. When mitigating reduction in grade to forfeiture or detention of pay, the amount of the forfeiture or detention shall not be greater than the amount that could have been imposed initially under this chapter by the officer who imposed the punishment mitigated.

(e) A person punished under this chapter who considers his or her punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (d) of this section by the officer who imposed the punishment. Before acting on an appeal from a punishment of:

(1) Arrest in quarters for more than seven (7) days;

(2) Correctional custody for more than seven (7) days;

(3) Forfeiture of more than seven (7) days' pay;

(4) Reduction of one or more pay grades from the fourth or a higher pay grade;

(5) Extra duties for more than fourteen (14) days;

(6) Restriction for more than fourteen (14) days; or

(7) Detention of more than fourteen (14) days' pay;

the authority who is to act on the appeal shall refer the case to the staff judge advocate of the command, or in a command to which no staff judge advocate is assigned, then to the state judge advocate, for consideration and advice, and may so refer the case upon appeal from any punishment imposed under subsection (b) of this section.

(f) The imposition and enforcement of disciplinary punishment under this chapter for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this chapter; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of the punishment to be adjudged in the event of a finding of guilty.

(g) The adjutant general may, by regulation, prescribe the form of records to be kept of proceedings under this chapter and may also prescribe that certain categories of those proceedings shall be in writing.

History of Section.
(G.L. 1956, § 30-13-15; P.L. 1962, ch. 82, § 1; P.L. 1965, ch. 78, § 1.)



Chapter 30-13-16 - Courts-martial  Composition.

§ 30-13-16 Courts-martial  Composition.  (a) In the state military forces not in federal service, there are general, special, and summary courts-martial constituted like similar courts of the armed forces of the United States. They have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts.

(b) The three (3) kinds of courts-martial are:

(1) General courts-martial, consisting of a law officer and not less than five (5) members;

(2) Special courts-martial, consisting of not less than three (3) members; and

(3) Summary courts-martial, consisting of one commissioned officer of a rank not less than major.

History of Section.
(G.L. 1956, § 30-13-16; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-17 - Jurisdiction of courts-martial  In general.

§ 30-13-17 Jurisdiction of courts-martial  In general.  Each force of the state military forces has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one force over the personnel of another force shall be in accordance with regulations prescribed by the governor.

History of Section.
(G.L. 1956, § 30-13-17; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-18 - Jurisdiction of general courts-martial.

§ 30-13-18 Jurisdiction of general courts-martial.  Subject to § 30-13-17, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) Confinement with hard labor for not more than two hundred (200) days;

(2) A fine of not more than two hundred dollars ($200);

(3) Forfeiture of pay and allowances of not more than two hundred dollars ($200);

(4) Dismissal, bad conduct discharge, or dishonorable discharge;

(5) A reprimand;

(6) Reduction of enlisted persons to a lower grade; or

(7) Any combination of these punishments.

History of Section.
(G.L. 1956, § 30-13-18; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-19 - Jurisdiction of special courts-martial.

§ 30-13-19 Jurisdiction of special courts-martial.  Subject to § 30-13-17, special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) Confinement with hard labor for not more than one hundred (100) days;

(2) A fine of not more than one hundred dollars ($100);

(3) Forfeiture of pay and allowances of not more than one hundred dollars ($100);

(4) A reprimand;

(5) Reduction of enlisted persons to a lower grade; or

(6) Any combination of these punishments.

History of Section.
(G.L. 1956, § 30-13-19; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-20 - Jurisdiction of summary courts-martial.

§ 30-13-20 Jurisdiction of summary courts-martial.  (a) Subject to § 30-13-17, summary courts-martial have jurisdiction to try persons subject to this code, except officers, for any offense made punishable by this code.

(b) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if that person objects thereto, unless under § 30-13-15 he or she has been permitted and has elected to refuse punishment under that section. If objection to trial by summary court-martial is made by an accused who has not been permitted to refuse punishment under § 30-13-15, trial shall be ordered by special or general court-martial, as may be appropriate.

(c) A summary court-martial may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) Confinement with hard labor for not more than twenty-five (25) days;

(2) A fine of not more than twenty-five dollars ($25.00);

(3) Forfeiture of pay and allowances of not more than twenty-five dollars ($25.00);

(4) A reprimand;

(5) Reduction of enlisted persons to a lower grade; or

(6) Any combination of these punishments.

History of Section.
(G.L. 1956, § 30-13-20; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-21 - Sentences to be approved by governor.

§ 30-13-21 Sentences to be approved by governor.  No sentence of dismissal, bad conduct discharge, or dishonorable discharge may be executed until it is approved by the governor.

History of Section.
(G.L. 1956, § 30-13-21; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-22 - Record of proceedings if dishonorable discharge, bad conduct discharge, or dismissal adjudged.

§ 30-13-22 Record of proceedings if dishonorable discharge, bad conduct discharge, or dismissal adjudged.  A dishonorable discharge, bad conduct discharge, or dismissal may not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made.

History of Section.
(G.L. 1956, § 30-13-22; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-23 - Confinement in default of payment of fine.

§ 30-13-23 Confinement in default of payment of fine.  All courts-martial shall have power to sentence, in the alternative, to confinement in default of payment of a fine imposed by the court; in these cases, the court shall fix a reasonable time within which the fine shall be paid; provided, however, that the sentence of confinement shall not exceed one day for each five dollars ($5.00) of fine imposed.

History of Section.
(G.L. 1956, § 30-13-23; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-24 - Who may convene general courts-martial.

§ 30-13-24 Who may convene general courts-martial.  In the state military forces, general courts-martial may be convened by the governor or the adjutant general.

History of Section.
(G.L. 1956, § 30-13-24; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-25 - Who may convene special courts-martial.

§ 30-13-25 Who may convene special courts-martial.  (a) In the state military forces, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command if not lower than a battalion or squadron level, may convene special courts-martial. Special courts-martial may also be convened by superior authority. When any commanding officer is an accuser, the court shall be convened by superior competent authority.

(b) A special court-martial may not try a commissioned officer.

History of Section.
(G.L. 1956, § 30-13-25; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-26 - Who may convene summary courts-martial.

§ 30-13-26 Who may convene summary courts-martial.  (a) In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a regiment, wing, group, detached battalion, detached squadron, or other detachment of not less than battalion or squadron level, may convene a summary court-martial consisting of one commissioned officer of a rank not less than major. The proceedings shall be informal.

(b) When only one commissioned officer is present with a command or detachment, that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him or her. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him or her.

History of Section.
(G.L. 1956, § 30-13-26; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-27 - Who may serve on courts-martial.

§ 30-13-27 Who may serve on courts-martial.  (a) Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before these courts for trial.

(b) Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before these courts for trial.

(c) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before these courts for trial, but the enlisted member shall serve as a member of a court only if, before the convening of the court, the accused personally has requested in writing that enlisted members serve on it. After that request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third (1/3) of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If these members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this subsection, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, or a division of the naval militia, or a body corresponding to one of them.

(d) When it can be avoided, no person subject to this code may be tried by a court-martial any member of which is junior to that person in rank or grade.

(e) When convening a court-martial, the convening authority shall detail as members thereof such members as, in his or her opinion, are best qualified for duty by reason of age, education, training, experience, length of service, and judicial temperament. No member is eligible to serve as a member of a general or special court-martial when he or she is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case. If within the command of the convening authority there is present and not otherwise disqualified a commissioned officer who is a member of the bar of the supreme court of the state and of appropriate rank and grade, the convening authority shall appoint that officer as president of a special court-martial. Although this requirement is binding on the convening authority, failure to meet it in any case does not divest a military court of jurisdiction.

History of Section.
(G.L. 1956, § 30-13-27; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-28 - Law officer of a general court-martial.

§ 30-13-28 Law officer of a general court-martial.  (a) The authority convening a general court-martial shall detail as the law officer thereof a commissioned officer who is a member of the bar of the supreme court of the state, or a member of the bar of a federal court, and who is certified to be qualified for that duty by the state judge advocate. No person is eligible to act as law officer in a case if that person is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(b) The law officer may not consult with the members of the court, other than on the form of the findings as provided in § 30-13-42, except in the presence of the accused, trial counsel, and defense counsel, nor may the law officer vote with the members of the court.

History of Section.
(G.L. 1956, § 30-13-28; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-29 - Detail of trial counsel and defense counsel.

§ 30-13-29 Detail of trial counsel and defense counsel.  (a) For each general and special court-martial, the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he or she considers appropriate. No person who has acted as investigating officer, law officer, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(b) Trial counsel or defense counsel detailed for a general court-martial:

(1) Must be a person who is a member of the bar of the supreme court of the state, or a member of the bar of a federal court; and

(2) Must be certified as competent to perform these duties by the state judge advocate.

(c) In the case of a special court-martial, if the trial counsel is qualified to act as counsel before a general court-martial, or is a member of the bar of the supreme court of the state, the defense counsel detailed by the convening authority must be a person similarly qualified.

History of Section.
(G.L. 1956, § 30-13-29; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-30 - Reporters and interpreters.

§ 30-13-30 Reporters and interpreters.  Under such regulations as the governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

History of Section.
(G.L. 1956, § 30-13-30; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-31 - Absent and additional court-martial members.

§ 30-13-31 Absent and additional court-martial members.  (a) No member of a general or special court-martial may be absent or excused after the accused has been arraigned except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(b) Whenever a general court-martial is reduced below five (5) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five (5) members. When the new members have been sworn, the trial may proceed as if no evidence had previously been introduced.

(c) Whenever a special court-martial is reduced below three (3) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three (3) members. When the new members have been sworn, the trial shall proceed as if no evidence had previously been introduced.

History of Section.
(G.L. 1956, § 30-13-31; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-32 - Charges and specifications.

§ 30-13-32 Charges and specifications.  (a) Charges and specifications shall be signed by a person subject to this code, under oath before a person authorized by this code to administer oaths, and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) That they are true in fact to the best of the signer's knowledge and belief.

(b) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him or her as soon as practicable.

History of Section.
(G.L. 1956, § 30-13-32; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-33 - Compulsory self-incrimination prohibited.

§ 30-13-33 Compulsory self-incrimination prohibited.  (a) No person subject to this code may compel any person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate him or her.

(b) No person subject to this code may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing that person of the nature of the accusation and advising that person that he or she does not have to make any statement regarding the offense of which he or she is accused or suspected and that any statement made by that person may be used as evidence against him or her in a trial by court-martial.

(c) No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him or her.

(d) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him or her in a trial by court-martial.

History of Section.
(G.L. 1956, § 30-13-33; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-34 - Investigation.

§ 30-13-34 Investigation.  (a) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b) The accused shall be advised of the charges against him or her and of his or her right to be represented at that investigation by counsel. Upon the accused's own request he or she shall be represented by civilian counsel if provided by him or her, or military counsel of his or her own selection if military counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against him or her if they are available and to present anything he or she may desire in his or her own behalf, either in defense or mitigation, and the investigating officer shall examine witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examinations, and presentation prescribed in subsection (b) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he or she is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his or her own behalf.

(d) The requirements of this section are binding on all persons administering this code, but failure to follow them does not divest a military court of jurisdiction.

History of Section.
(G.L. 1956, § 30-13-34; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-35 - Forwarding of charges.

§ 30-13-35 Forwarding of charges.  When a person is held for trial, by general court-martial the commanding officer shall, within eight (8) days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the governor. If that is not practicable, the commanding officer shall report in writing to the governor the reasons for delay.

History of Section.
(G.L. 1956, § 30-13-35; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-36 - Advice of state judge advocate and reference for trial.

§ 30-13-36 Advice of state judge advocate and reference for trial.  (a) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he or she has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(b) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made.

History of Section.
(G.L. 1956, § 30-13-36; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-37 - Service of charges.

§ 30-13-37 Service of charges.  The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace, no person may, against his or her objection, be brought to trial before a general court-martial within a period of five (5) days after the service of the charges upon the person, or before a special court-martial within a period of three (3) days after the service of the charges upon the person.

History of Section.
(G.L. 1956, § 30-13-37; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-38 - Confinement pending trial  Bail.

§ 30-13-38 Confinement pending trial  Bail.  When an accused person shall have been arrested for failure to appear before a court-martial for trial, the president of the court-martial or summary court officer to whom the charges have been referred for trial may issue a commitment for the confinement of that person pending trial. In these cases the accused shall be admitted to bail, the amount of bail fixed, and the surety or sureties thereon approved by the president of the court-martial or the summary court officer issuing the commitment. In default of bail, that person shall be confined pending trial. No person shall be kept in confinement pending trial for more than five (5) days.

History of Section.
(G.L. 1956, § 30-13-38; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-39 - Governor may prescribe procedure.

§ 30-13-39 Governor may prescribe procedure.  The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the governor by regulations, which shall, so far as he or she considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this code.

History of Section.
(G.L. 1956, § 30-13-39; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-40 - Unlawfully influencing action of court.

§ 30-13-40 Unlawfully influencing action of court.  No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, law officer, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its, or his or her functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal, or any member thereof, or an investigating officer, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his or her judicial acts.

History of Section.
(G.L. 1956, § 30-13-40; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-41 - Duties of trial counsel and defense counsel.

§ 30-13-41 Duties of trial counsel and defense counsel.  (a) The trial counsel of a general or special court-martial shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

(b) The accused has the right to be represented in his or her defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of his or her own selection if reasonably available, or by the defense counsel detailed under § 30-13-29. Should the accused have counsel of his or her own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his or her associate counsel; otherwise they shall be excused by the president of the court.

(c) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of those matters counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he or she considers appropriate.

(d) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he or she is qualified to be a trial counsel as required by § 30-13-29, perform any duty imposed by law, regulation, or the custom of the service, upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(e) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he or she is qualified to be the defense counsel as required by § 30-13-29, perform any duty imposed by law, regulation, or the custom of the service, upon counsel for the accused.

History of Section.
(G.L. 1956, § 30-13-41; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-42 - Sessions.

§ 30-13-42 Sessions.  Whenever a general or special court-martial deliberates or votes, only the members of the court may be present. After a general court-martial has finally voted on the findings, the court may request the law officer and the reporter to appear before the court to put the findings in proper form, and those proceedings shall be on the record. All other proceedings, including any other consultation of the court with counsel or the law officer, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and, in general court-martial cases, the law officer.

History of Section.
(G.L. 1956, § 30-13-42; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-43 - Continuances.

§ 30-13-43 Continuances.  A court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

History of Section.
(G.L. 1956, § 30-13-43; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-44 - Challenges.

§ 30-13-44 Challenges.  (a) Members of a general or special court-martial and the law officer of a general court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The court shall determine the relevancy and validity of challenges for cause, but may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b) Each accused and the trial counsel is entitled to one peremptory challenge, but the law officer may not be challenged except for cause.

History of Section.
(G.L. 1956, § 30-13-44; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-45 - Oaths.

§ 30-13-45 Oaths.  (a) The law officer, interpreters, and, in general and special courts-martial, members, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(b) Each witness before a military court shall be examined on oath or affirmation.

History of Section.
(G.L. 1956, § 30-13-45; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-46 - Statute of limitations.

§ 30-13-46 Statute of limitations.  (a) A person charged with desertion or absence without leave in time of war, or with aiding the enemy or mutiny, may be tried and punished at any time without limitation.

(b) Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offense punishable under § 30-13-116 is not liable to be tried by court-martial if the offense was committed more than three (3) years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

(c) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under § 30-13-15 if the offense was committed more than two (2) years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command, or before the imposition of punishment under § 30-13-15.

(d) Periods in which the accused was absent from territory in which the state has the authority to apprehend him or her, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.

History of Section.
(G.L. 1956, § 30-13-46; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-47 - Double jeopardy.

§ 30-13-47 Double jeopardy.  (a) No person may, without his or her consent, be tried a second time in any military court of the state for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a "trial" in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a "trial" in the sense of this section.

History of Section.
(G.L. 1956, § 30-13-47; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-48 - Entering of not-guilty plea by court.

§ 30-13-48 Entering of not-guilty plea by court.  If an accused arraigned before a court-martial makes an irregular pleading, or after a plea of guilty sets up matters inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he or she had pleaded not guilty.

History of Section.
(G.L. 1956, § 30-13-48; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-49 - Opportunity to obtain witnesses and other evidence.

§ 30-13-49 Opportunity to obtain witnesses and other evidence.  (a) The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe.

(b) The president of a court-martial or a summary court officer may:

(1) Issue a warrant for the arrest of any accused person who, having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

(2) Issue subpoenas duces tecum and other subpoenas;

(3) Enforce by attachment the attendance of witnesses and the production of books and papers; and

(4) Sentence persons for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

(c) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state and shall be executed by civil officers as prescribed by the laws of the state.

History of Section.
(G.L. 1956, § 30-13-49; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-50 - Refusal to appear or testify.

§ 30-13-50 Refusal to appear or testify.  Any person not subject to this code who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before a military court;

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the superior courts of the state; and

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;

is guilty of an offense against the state and a military court may punish that person in the same manner as the civil courts of the state.

History of Section.
(G.L. 1956, § 30-13-50; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-51 - Contempt.

§ 30-13-51 Contempt.  A military court may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. The punishment may not exceed confinement for thirty (30) days or a fine of one hundred dollars ($100), or both.

History of Section.
(G.L. 1956, § 30-13-51; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-52 - Depositions.

§ 30-13-52 Depositions.  (a) At any time after charges have been signed, as provided in § 30-13-32, any party may take oral or written depositions unless an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, the authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1) That the witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit, or beyond the distance of one hundred (100) miles from the place of trial or hearing;

(2) That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, non-amendability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) That the present whereabouts of the witness is unknown.

History of Section.
(G.L. 1956, § 30-13-52; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-53 - Admissibility of records of courts of inquiry.

§ 30-13-53 Admissibility of records of courts of inquiry.  (a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and had the opportunity to cross-examine the witness and if the same issue was involved or if the accused consents to the introduction of the evidence.

(b) This testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c) This testimony may also be read in evidence before a court of inquiry or a military board.

History of Section.
(G.L. 1956, § 30-13-53; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-54 - Voting and rulings by court-martial.

§ 30-13-54 Voting and rulings by court-martial.  (a) Voting by members of a general or special court-martial upon questions of challenge, on the findings, and on the sentence shall be by secret written ballot, provided that, upon questions of challenge, the challenged member shall not be entitled to vote. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b) The law officer of a general court-martial and the president of a special court-martial shall rule upon interlocutory questions, other than challenge, arising during the proceedings. Any ruling made by the law officer of a general court-martial or by the president of a special court-martial upon any interlocutory question other than a motion for a finding of not guilty, or the question of the accused's sanity, is final and constitutes the ruling of the court. However, the law officer or president may change the ruling at any time during the trial except a ruling on a motion for a finding of not guilty that was granted. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote, as provided in § 30-13-55, beginning with the junior in rank.

(c) Before a vote is taken on the findings, the law officer of a general court-martial and the president of a special court-martial shall, in the presence of the accused and counsel, instruct the court as to the elements of the offense and charge the court:

(1) That the accused must be presumed to be innocent until his or her guilt is established by legal and competent evidence beyond reasonable doubt;

(2) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he or she must be acquitted;

(3) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

History of Section.
(G.L. 1956, § 30-13-54; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-55 - Number of votes required.

§ 30-13-55 Number of votes required.  (a) No person may be convicted of an offense, except by concurrence of two-thirds (2/3) of the members present at the time the vote is taken.

(b) All sentences shall be determined by the concurrence of two-thirds (2/3) of the members present at the time that the vote is taken.

(c) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

History of Section.
(G.L. 1956, § 30-13-55; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-56 - Court to announce action.

§ 30-13-56 Court to announce action.  A court-martial shall announce its findings and sentence to the parties as soon as determined.

History of Section.
(G.L. 1956, § 30-13-56; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-57 - Record of trial.

§ 30-13-57 Record of trial.  (a) Each court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signatures of the president and the law officer. If the record cannot be authenticated by either the president or the law officer, by reason of his or her death, disability, or absence, it shall be signed by a member in lieu of him or her. If both the president and the law officer are unavailable, the record shall be authenticated by two (2) members. A record of the proceedings of a trial in which the sentence adjudged includes dishonorable discharge, dismissal, or bad-conduct discharge or is more than that which could be adjudged by a special court-martial shall contain a verbatim account of the proceedings and testimony before the court. All other records of trial shall contain such matters and be authenticated in such a manner as the governor may by regulation prescribe.

(b) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. If a verbatim record of trial by general court-martial is not required by subsection (a) of this section, but has been made, the accused may buy the verbatim record under such regulations as the governor may prescribe.

History of Section.
(G.L. 1956, § 30-13-57; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-58 - Cruel and unusual punishment prohibited.

§ 30-13-58 Cruel and unusual punishment prohibited.  Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

History of Section.
(G.L. 1956, § 30-13-58; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-59 - Maximum limits.

§ 30-13-59 Maximum limits.  The punishment which a court-martial may direct for an offense may not exceed the limits prescribed by this code.

History of Section.
(G.L. 1956, § 30-13-59; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-60 - Effective date of sentences.

§ 30-13-60 Effective date of sentences.  (a) Whenever a sentence of a court-martial lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

(b) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended shall be excluded in computing the service of the term of confinement. Regulations prescribed by the governor may provide that sentences of confinement may not be executed until approved by designated officers.

(c) All other sentences of courts-martial are effective on the date ordered executed.

History of Section.
(G.L. 1956, § 30-13-60; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-61 - Execution of confinement.

§ 30-13-61 Execution of confinement.  (a) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designated for that purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state or of any political subdivision thereof.

(b) The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(c) The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the governor, or by such a person as the governor may authorize to act under § 30-13-11, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. No keeper, officer, or warden may require payment of any fee or charge for so receiving or confining a person.

History of Section.
(G.L. 1956, § 30-13-61; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-62 - Approval of sentence.

§ 30-13-62 Approval of sentence.  Except as provided in §§ 30-13-22 and 30-13-68, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by him or her and his or her staff judge advocate or, in the absence of a staff judge advocate on the staff of the convening authority, by the staff judge advocate of the next highest command. The convening authority shall approve the sentence or such a part, amount, or commuted form of the sentence as the convening authority sees fit, and may suspend the execution of the sentence as approved by him or her.

History of Section.
(G.L. 1956, § 30-13-62; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-63 - Initial action on the record.

§ 30-13-63 Initial action on the record.  After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the governor.

History of Section.
(G.L. 1956, § 30-13-63; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-64 - Opinion of judge advocate.

§ 30-13-64 Opinion of judge advocate.  The convening authority shall refer the record of each court-martial to the staff judge advocate or, in the absence of a staff judge advocate on the staff of the convening authority, to the staff judge advocate of the next higher command, who shall submit his or her written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

History of Section.
(G.L. 1956, § 30-13-64; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-65 - Reconsideration and revision of record.

§ 30-13-65 Reconsideration and revision of record.  (a) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(b) Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(2) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code; or

(3) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

History of Section.
(G.L. 1956, § 30-13-65; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-66 - Rehearings.

§ 30-13-66 Rehearings.  (a) If the convening authority disapproves the findings and sentence of a court-martial he or she may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In that case the convening authority shall state the reasons for disapproval. If the convening authority disapproves the findings and sentence and does not order a rehearing, he or she shall dismiss the charges.

(b) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he or she was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

History of Section.
(G.L. 1956, § 30-13-66; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-67 - Approval by convening authority.

§ 30-13-67 Approval by convening authority.  In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such a part or amount of the sentence, as he or she finds correct in law and fact and as he or she in his or her discretion determines should be approved. Unless the convening authority indicates otherwise, approval of the sentence is approval of the findings and sentence.

History of Section.
(G.L. 1956, § 30-13-67; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-68 - Review of records.

§ 30-13-68 Review of records.  (a) If the convening authority is the governor, his or her action on the review of any record of trial is final.

(b) In all other cases not covered by subsection (a) of this section, if the sentence of a special court-martial as approved in accordance with the provisions of § 30-13-62 includes a bad-conduct discharge, whether or not suspended, the entire record shall be sent to the appropriate staff judge advocate or legal officer of the next higher command not having previously reviewed the record pursuant to § 30-13-62, if any there be, to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the staff judge advocate or legal officer shall then be sent to the state judge advocate for review.

(c) All other special and summary court-martial records shall be sent to the law specialist or legal officer of the appropriate force of the state military forces and shall be acted upon, transmitted, and disposed of as may be prescribed by regulations prescribed by the governor.

(d) The state judge advocate shall review the record of trial in each case sent to him or her for review as provided under subsection (b) of this section. If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the state judge advocate is limited to questions of jurisdiction.

(e) The state judge advocate shall take final action in any case reviewable by him or her.

(f) In a case reviewable by the state judge advocate under this section, the state judge advocate may act only with respect to the findings and sentence as approved by the convening authority. The state judge advocate may affirm only such findings of guilty, and the sentence or such a part or amount of the sentence, as he or she finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, the state judge advocate may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the state judge advocate sets aside the findings and sentence, he or she may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the state judge advocate sets aside the findings and sentence and does not order a rehearing, he or she shall order that the charges be dismissed.

(g) In a case reviewable by the state judge advocate under this section, he or she shall instruct the convening authority to act in accordance with his or her decision on the review. If the state judge advocate has ordered a rehearing but the convening authority finds a rehearing impracticable within a reasonable time, he or she shall dismiss the charges.

(h) The state judge advocate may order one or more boards of review each composed of not less than three (3) commissioned officers of the state military forces, each of whom must be a member of the bar of the highest court of the state. Each board of review shall review the record of any trial by special court-martial, including a sentence to a bad-conduct discharge, referred to it by the state judge advocate. Boards of review have the same authority on review as the state judge advocate has under this section.

History of Section.
(G.L. 1956, § 30-13-68; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-69 - Error of law  Lesser included offense.

§ 30-13-69 Error of law  Lesser included offense.  (a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.

History of Section.
(G.L. 1956, § 30-13-69; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-70 - Review counsel.

§ 30-13-70 Review counsel.  (a) Upon the final review of a sentence of a general court-martial or of a sentence to a bad-conduct discharge, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate.

(b) Upon the request of an accused entitled to be so represented, the state judge advocate shall appoint a lawyer who is a member of the state military forces and who has the qualifications prescribed in § 30-13-29, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate, in the review of cases specified in subsection (a) of this section.

(c) If provided by him or her, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate.

History of Section.
(G.L. 1956, § 30-13-70; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-71 - Vacation of suspension.

§ 30-13-71 Vacation of suspension.  (a) Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he or she so desires.

(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the governor in cases involving a general court-martial sentence and to the commanding officer of the force of the state military forces of which the probationer is a member in all other cases covered by subsection (a) of this section. If the governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

(c) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

History of Section.
(G.L. 1956, § 30-13-71; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-72 - Petition for new trial.

§ 30-13-72 Petition for new trial.  At any time within two (2) years after approval by the convening authority of a court-martial sentence which extends to dismissal, or dishonorable or bad-conduct discharge, the accused may petition the governor for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.

History of Section.
(G.L. 1956, § 30-13-72; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-73 - Remission and suspension of sentence  Substitution of administrative discharge.

§ 30-13-73 Remission and suspension of sentence  Substitution of administrative discharge.  (a) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b) The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

History of Section.
(G.L. 1956, § 30-13-73; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-74 - Restoration following sentence set aside.

§ 30-13-74 Restoration following sentence set aside.  (a) Under such regulations as the governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and the executed part is included in a sentence imposed upon a new trial or rehearing.

(b) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his or her enlistment.

(c) If a previously executed sentence of dismissal is not imposed on a new trial, the governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor alone to such a commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had he or she not been dismissed. The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

History of Section.
(G.L. 1956, § 30-13-74; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-75 - Finality of proceedings, findings, and sentences.

§ 30-13-75 Finality of proceedings, findings, and sentences.  The proceedings, findings, and sentences of courts-martial as reviewed and approved, as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval, as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all actions taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided in § 30-13-72 of this code.

History of Section.
(G.L. 1956, § 30-13-75; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-76 - Persons to be tried or punished.

§ 30-13-76 Persons to be tried or punished.  No person may be tried or punished for any offense provided for in §§ 30-13-77  30-13-120, unless it was committed while that person was in a duty status.

History of Section.
(G.L. 1956, § 30-13-76; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-77 - Principals.

§ 30-13-77 Principals.  Any person subject to this code who:

(1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by that person would be punishable by this code;

is a principal.

History of Section.
(G.L. 1956, § 30-13-77; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-78 - Accessory after the fact.

§ 30-13-78 Accessory after the fact.  Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-78; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-79 - Lesser included offenses.

§ 30-13-79 Lesser included offenses.  An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

History of Section.
(G.L. 1956, § 30-13-79; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-80 - Attempts.

§ 30-13-80 Attempts.  (a) An act done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

History of Section.
(G.L. 1956, § 30-13-80; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-81 - Conspiracy.

§ 30-13-81 Conspiracy.  Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-81; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-82 - Solicitation.

§ 30-13-82 Solicitation.  (a) Any person subject to this code who solicits or advises another or others to desert in violation of § 30-13-85 or mutiny in violation of § 30-13-94 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, that person shall be punished as a court-martial may direct.

(b) Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of § 30-13-99 of this code or sedition in violation of § 30-13-94 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, that person shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-82; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-83 - Fraudulent enlistment, appointment, or separation.

§ 30-13-83 Fraudulent enlistment, appointment, or separation.  Any person who:

(1) Procures his or her own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) Procures his or her own separation from the state military forces by knowingly false representation or deliberate concealment as to his or her eligibility for that separation;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-83; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-84 - Unlawful enlistment, appointment, or separation.

§ 30-13-84 Unlawful enlistment, appointment, or separation.  Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person, who is known to him or her to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-84; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-85 - Desertion.

§ 30-13-85 Desertion.  (a) Any member of the state military forces who:

(1) Without authority goes or remains absent from his or her unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he or she has not been regularly separated;

is guilty of desertion.

(b) Any commissioned officer of the state military forces who, after tender of his or her resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-85; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-86 - Absence without leave.

§ 30-13-86 Absence without leave.  Any person subject to this code who, without authority:

(1) Fails to go to his or her appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents himself or herself or remains absent from his or her unit, organization, or place of duty at which he or she is required to be at the time prescribed;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-86; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-87 - Missing movement.

§ 30-13-87 Missing movement.  Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he or she is required in the course of duty to move shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-87; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-88 - Contempt towards officials.

§ 30-13-88 Contempt towards officials.  Any person subject to this code who uses contemptuous words against the president, the governor of this state, or the governor of any other state, territory, commonwealth, or possession in which that person may be serving shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-88; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-89 - Disrespect towards superior commissioned officer.

§ 30-13-89 Disrespect towards superior commissioned officer.  Any person subject to this code who behaves with disrespect towards his or her superior commissioned officer shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-89; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-90 - Assaulting or willfully disobeying superior commissioned officer.

§ 30-13-90 Assaulting or willfully disobeying superior commissioned officer.  Any person subject to this code who:

(1) Strikes his or her superior commissioned officer or draws or lifts up any weapon or offers any violence against that officer while he or she is in the execution of his or her office; or

(2) Willfully disobeys a lawful command of his or her superior commissioned officer;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-90; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-91 - Insubordinate conduct toward warrant officer, non-commissioned officer, petty officer, or specialist.

§ 30-13-91 Insubordinate conduct toward warrant officer, non-commissioned officer, petty officer, or specialist.  Any warrant officer or enlisted member who:

(1) Strikes or assaults a warrant officer, non-commissioned officer, petty officer, or specialist above the grade E-4 while that person is in the execution of his or her office;

(2) Willfully disobeys the lawful order of a warrant officer, non-commissioned officer, petty officer, or specialist above the grade of E-4;

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, non-commissioned officer, petty officer, or specialist above the grade of E-4 while that person is in the execution of his or her office;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-91; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-92 - Failure to obey order or regulation  Derelict performance.

§ 30-13-92 Failure to obey order or regulation  Derelict performance.  Any person subject to this code who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the state military forces which it is that person's duty to obey, fails to obey the order; or

(3) Is derelict in the performance of his or her duties;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-92; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-93 - Cruelty and maltreatment.

§ 30-13-93 Cruelty and maltreatment.  Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-93; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-94 - Mutiny or sedition.

§ 30-13-94 Mutiny or sedition.  (a) Any person subject to this code who:

(1) With intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his or her duty or creates any violence or disturbance is guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition; or

(3) Fails to do his or her utmost to prevent and suppress a mutiny or sedition being committed in that person's presence, or fails to take all reasonable means to inform his or her superior commissioned officer or commanding officer of a mutiny or sedition which that person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-94; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-95 - Resistance, breach of arrest, and escape.

§ 30-13-95 Resistance, breach of arrest, and escape.  Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-95; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-96 - Releasing prisoner without proper authority.

§ 30-13-96 Releasing prisoner without proper authority.  Any person subject to this code who, without proper authority, releases any prisoner committed to that person's charge, or who through neglect or design suffers that prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

History of Section.
(G.L. 1956, § 30-13-96; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-97 - Unlawful detention of another.

§ 30-13-97 Unlawful detention of another.  Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-97; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-98 - Noncompliance with procedural rules.

§ 30-13-98 Noncompliance with procedural rules.  Any person subject to this code who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after the trial of an accused;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-98; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-99 - Misbehavior before the enemy.

§ 30-13-99 Misbehavior before the enemy.  Any person subject to this code who before or in the presence of the enemy:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his or her duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property which it is his or her duty to defend;

(4) Casts away his or her arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits his or her place of duty to plunder or pillage;

(7) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) Willfully fails to do his or her utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his or her duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-99; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-100 - Subordinate compelling surrender.

§ 30-13-100 Subordinate compelling surrender.  Any person subject to this code who compels or attempts to compel the commander of any of the state military forces of the state, or of any other state, to give the command up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-100; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-101 - Improper use of countersign.

§ 30-13-101 Improper use of countersign.  Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his or her knowledge, he or she was authorized and required to give, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-101; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-102 - Forcing a safeguard.

§ 30-13-102 Forcing a safeguard.  Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-102; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-103 - Captured or abandoned property.

§ 30-13-103 Captured or abandoned property.  (a) All persons subject to this code shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b) Any person subject to this code who:

(1) Fails to carry out the duties prescribed in subsection (a) of this section;

(2) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby that person receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself; or

(3) Engages in looting or pillaging;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-103; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-104 - Aiding the enemy.

§ 30-13-104 Aiding the enemy.  Any person subject to this code who:

(1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects, or gives intelligence to, or communicates or corresponds with, or holds any intercourse with, the enemy, either directly or indirectly;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-104; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-105 - Misconduct of prisoner of war.

§ 30-13-105 Misconduct of prisoner of war.  Any person subject to this code who, while in the hands of the enemy in time of war:

(1) For the purpose of securing favorable treatment by his or her captors, acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) While in a position of authority over other persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-105; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-106 - False official statements.

§ 30-13-106 False official statements.  Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-106; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-107 - Military property  Loss, damage, destruction, or wrongful disposition.

§ 30-13-107 Military property  Loss, damage, destruction, or wrongful disposition.  Any person subject to this code who, without proper authority:

(1) Sells or otherwise disposes of;

(2) Willfully or through neglect damages, destroys, or loses; or

(3) Willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of the state shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-107; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-108 - Property other than military property  Waste, spoilage, or destruction.

§ 30-13-108 Property other than military property  Waste, spoilage, or destruction.  Any person subject to this code who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-108; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-109 - Improper hazarding of vessel.

§ 30-13-109 Improper hazarding of vessel.  (a) Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-109; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-110 - Drunken or reckless driving.

§ 30-13-110 Drunken or reckless driving.  Any person subject to this code who operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-110; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-111 - Drunk on duty  Sleeping on post  Leaving post before relief.

§ 30-13-111 Drunk on duty  Sleeping on post  Leaving post before relief.  Any person subject to this code who is found drunk on duty or sleeping upon his or her post, or who leaves his post before being regularly relieved, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-111; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-112 - Dueling.

§ 30-13-112 Dueling.  Any person subject to this code who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-112; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-113 - Malingering.

§ 30-13-113 Malingering.  Any person subject to this code who for the purpose of avoiding work, duty, or service in the state military forces:

(1) Feigns illness, physical disablement, mental lapse, or derangement; or

(2) Intentionally inflicts self-injury;

shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-113; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-114 - Riot or breach of peace.

§ 30-13-114 Riot or breach of peace.  Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-114; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-115 - Provoking speeches or gestures.

§ 30-13-115 Provoking speeches or gestures.  Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-115; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-116 - Perjury.

§ 30-13-116 Perjury.  Any person subject to this code who in a judicial proceeding or in a course of justice conducted under this code willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-116; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-117 - Frauds against government.

§ 30-13-117 Frauds against government.  Any person subject to this code:

(1) Who, knowing it to be false or fraudulent:

(A) Makes any claim against the United States, the state, or any officer thereof; or

(B) Presents to any person in the civil, or military service thereof, for approval or payment any claim against the United States, the state, or any officer thereof;

(2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(A) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B) Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(C) Forges or counterfeits any signature upon any writing or other paper, or uses that signature knowing it to be forged or counterfeited;

(3) Who, having charge, possession, custody, or control of any money, or other property, of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person, having authority to receive it, any amount thereof less than that for which he or she receives a certificate or receipt; or

(4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person that writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state;

shall, upon conviction, be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-117; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-118 - Larceny and wrongful appropriation.

§ 30-13-118 Larceny and wrongful appropriation.  (a) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of that property or to appropriate it to his or her own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) With intent temporarily to deprive or defraud another person of the use and benefit of that property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-118; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-119 - Unbecoming conduct.

§ 30-13-119 Unbecoming conduct.  Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman, or unbecoming an officer and a lady, shall be punished as a court-martial may direct.

History of Section.
(G.L. 1956, § 30-13-119; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-120 - General disorders and neglect.

§ 30-13-120 General disorders and neglect.  Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, assault, burglary, or housebreaking, jurisdiction of which is reserved to civil courts.

History of Section.
(G.L. 1956, § 30-13-120; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-121 - Courts of inquiry.

§ 30-13-121 Courts of inquiry.  (a) Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested an inquiry.

(b) A court of inquiry consists of three (3) or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

(c) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in military or naval affairs of the state, who has a direct interest in the subject of inquiry, has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e) The members, counsel, reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by counsel for the court, it shall be signed by a member in lieu of counsel.

History of Section.
(G.L. 1956, § 30-13-121; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-122 - Authority to administer oaths.

§ 30-13-122 Authority to administer oaths.  (a) The following members of the state military forces may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) The state judge advocate and all assistant state judge advocates;

(2) All law specialists;

(3) All summary courts-martial;

(4) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(5) All commanding officers of the naval milita;

(6) All legal officers;

(7) The president, law officer, trial counsel, and assistant trial counsel for all general and special courts-martial;

(8) The president and counsel for the court of any court of inquiry;

(9) All officers designated to take a deposition;

(10) All persons detailed to conduct an investigation; and

(11) All other persons designated by regulations of the governor.

(b) Officers of the state military forces may not be authorized to administer oaths as provided in this section unless they are on active duty in or with those forces under orders of the governor as prescribed in this code.

(c) The signature without seal of any above-mentioned person, together with the title of that person's office, is prima facie evidence of his or her authority.

History of Section.
(G.L. 1956, § 30-13-122; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-123 - Provisions to be explained.

§ 30-13-123 Provisions to be explained.  Sections 30-13-2, 30-13-3, 30-13-7  30-13-15, 30-13-27, 30-13-29, 30-13-40, 30-13-58, 30-13-76  30-13-118, and 30-13-123  30-13-125 shall be carefully explained to every enlisted member at the time of that member's enlistment or transfer or induction into, or at the time of his or her order to duty in or with, any of the state military forces or within thirty (30) days thereafter. They shall also be explained annually to each unit of the state military forces. A complete text of this code and of the regulations prescribed by the governor thereunder shall be made available to any member of the state military forces, upon his or her request, for his or her personal examination.

History of Section.
(G.L. 1956, § 30-13-123; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-124 - Complaints of wrongs.

§ 30-13-124 Complaints of wrongs.  Any member of the state military forces who believes himself or herself wronged by his or her commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general.

History of Section.
(G.L. 1956, § 30-13-124; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-125 - Redress of injuries to property.

§ 30-13-125 Redress of injuries to property.  (a) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that person's property has been wrongfully taken by members of the state military forces, that officer may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one (1) to three (3) commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damage made by the board is subject to the approval of the commanding officer, and in the amount so approved by shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (c) of this section, on any disbursing officer for the payment by that officer to the injured parties of the damages so assessed and approved.

(b) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military funds of the units of the state military forces to which the offenders belonged.

(c) Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in his or her behalf, and to cross-examine those appearing against him or her. He or she has the right of appeal to the next higher commander.

History of Section.
(G.L. 1956, § 30-13-125; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-126 - Execution of processes and sentences.

§ 30-13-126 Execution of processes and sentences.  In addition to the officers prescribed under the laws and regulations of the United States and in § 30-13-127(b), all processes and sentences of the military courts of the state military forces shall be directed to and executed by any deputy sheriff, town sergeant, constable, member of the state police, or member of the police department of any municipality, or any officer or enlisted person of the state military forces appointed by the court to serve or execute processes and sentences.

History of Section.
(G.L. 1956, § 30-13-126; P.L. 1962, ch. 82, § 1; P.L. 2012, ch. 324, § 59.)



Chapter 30-13-127 - Process of military courts.

§ 30-13-127 Process of military courts.  (a) Military courts may issue any process or mandate necessary to carry into effect their powers. A military court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books, and records, when it is sitting within the state and the witnesses, books, and records sought are also so located.

(b) Process and mandates may be issued by summary courts-martial, provost courts, or the president of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(c) All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no officer may demand or require payment of any fee or charge for receiving, executing, or returning process or mandate or for any service in connection therewith.

History of Section.
(G.L. 1956, § 30-13-127; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-128 - Payment of fines and disposition thereof.

§ 30-13-128 Payment of fines and disposition thereof.  Fines imposed by a military court may be paid to it or to an officer executing its process. The amount of an imposed fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due the delinquent, until the fine is liquidated. Any sum so deducted shall be returned to the military court which imposed the fine. Any military court and any officer collecting a fine or penalty imposed by a military court upon an officer or enlisted person shall pay it forthwith to the adjutant general, who shall remit the sum within thirty (30) days to the state treasurer for the general purposes and uses of the state.

History of Section.
(G.L. 1956, § 30-13-128; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-129 - Immunity for action of military courts.

§ 30-13-129 Immunity for action of military courts.  No accused may bring an action or proceeding against the convening authority or a member of a military court, or officer or person acting under its authority or reviewing its proceedings, because of the approval, imposition, or execution of any sentence, or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

History of Section.
(G.L. 1956, § 30-13-129; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-130 - Presumption of jurisdiction.

§ 30-13-130 Presumption of jurisdiction.  The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

History of Section.
(G.L. 1956, § 30-13-130; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-131 - Delegation of authority by governor.

§ 30-13-131 Delegation of authority by governor.  The governor may delegate any authority vested in him or her under this code, and may provide for the subdelegation of any of that authority, except the power given him by §§ 30-13-21 and 30-13-24.

History of Section.
(G.L. 1956, § 30-13-131; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-132 - Conformity to federal law.

§ 30-13-132 Conformity to federal law.  The military courts of this state shall be constituted like, have cognizance of the same subjects as, and possess like powers as, except as to punishments, similar courts provided for by the laws and regulations governing the army of the United States and the proceedings of state military courts shall follow the forms and modes of procedure prescribed for similar federal military courts as far as applicable, except as otherwise provided in this title.

History of Section.
(G.L. 1956, § 30-13-132; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-133 - Expenses of courts.

§ 30-13-133 Expenses of courts.  The expenses incident to and connected with the holding of military courts and courts of inquiry shall be paid by the state under orders, rules, and regulations issued by the governor.

History of Section.
(G.L. 1956, § 30-13-133; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-134 - Uniformity of law.

§ 30-13-134 Uniformity of law.  This chapter shall be so construed as to effectuate its general purpose to make uniform the law of this state, so far as practical, with the law of the United States.

History of Section.
(G.L. 1956, § 30-13-134; P.L. 1962, ch. 82, § 1.)



Chapter 30-13-135 - Short title.

§ 30-13-135 Short title.  This chapter may be cited as the "Rhode Island Code of Military Justice".

History of Section.
(G.L. 1956, § 30-13-135; P.L. 1962, ch. 82, § 1.)






Chapter 30-14 - General Provisions

Chapter 30-14-2 - Federal and state funds.

§ 30-14-2 Federal and state funds.  (a) No funds received from the United States shall be expended under chapters 1  14 of this title for any purpose not authorized by federal law or regulations and all other expenditures under those chapters shall be made from funds appropriated by the state.

(b) Notwithstanding the foregoing, and for purposes of this section and § 21-28-5.04 only, the Rhode Island national guard shall be deemed a law enforcement agency eligible to participate in the forfeiture of money and assets seized through federal, state or municipal counterdrug operations in which members of the guard support said operations; and any money or assets so acquired may be used by the guard in support of its counterdrug program.

History of Section.
(P.L. 1956, ch. 3742, par. 242; G.L. 1956, § 30-14-2; P.L. 2011, ch. 327, § 2; P.L. 2011, ch. 374, § 2.)



Chapter 30-14-3 - Holding of military commission by civil officer.

§ 30-14-3 Holding of military commission by civil officer.  Any citizen of this state may hold a commission in the militia of this state, the national guard of the United States, or any active or reserve component of the United States armed forces without thereby vacating any civil office, position, or commission held by that citizen. The holding of any commission shall not constitute such a holding of an office of trust and profit under the government of this state or of the United States as shall be incompatible with the holding of any civil office, position, or commission under the government of this state.

History of Section.
(P.L. 1956, ch. 3742, par. 243; G.L. 1956, § 30-14-3; P.L. 2004, ch. 414, § 1.)



Chapter 30-14-4 - Reference to laws includes amendments.

§ 30-14-4 Reference to laws includes amendments.  Whenever any reference is made to any section of chapters 1  14 of this title or any regulation authorized thereunder, or to any law of this state or the United States or the rules and regulations authorized thereunder, that reference shall apply to all amendments and additions thereto now or hereafter made.

History of Section.
(P.L. 1956, ch. 3742, par. 244; G.L. 1956, § 30-14-4.)



Chapter 30-14-5 - Continuation of prior law.

§ 30-14-5 Continuation of prior law.  The provisions of chapters 1  14, of this title, insofar as they are substantially the same as the statutes existing prior to April 26, 1956 relating to the same subject matter, shall be construed as restatements and continuations of those statutes, and not as new enactments.

History of Section.
(P.L. 1956, ch. 3742, par. 245; G.L. 1956, § 30-14-5.)



Chapter 30-14-6 - Prior rights and actions.

§ 30-14-6 Prior rights and actions.  No action or proceeding commenced before April 26, 1956, and no right accrued, is affected by the provisions of chapters 1  14 of this title, but all procedure hereafter taken after April 26, 1956, shall conform to the provisions of those chapters as far as possible.

History of Section.
(P.L. 1956, ch. 3742, par. 246; G.L. 1956, § 30-14-6.)






Chapter 30-15 - Emergency Management

Chapter 30-15-1 - Short title.

§ 30-15-1 Short title.  This chapter may be cited as the "Rhode Island Emergency Management Act".

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-2 - Purposes of provisions.

§ 30-15-2 Purposes of provisions.  The purposes of this chapter are:

(1) To reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural or man-made catastrophes, riots, or hostile military or paramilitary action or acts of bioterrorism;

(2) To prepare for prompt and efficient rescue, care, and treatment of persons victimized or threatened by disaster;

(3) To provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by disasters;

(4) To clarify and strengthen the roles of the governor, state agencies, and local governments in prevention of, preparation for, and response to and recovery from disasters;

(5) To authorize and provide for cooperation in disaster prevention, preparedness, response, and recovery;

(6) To authorize and provide for coordination of activities relating to disaster prevention, preparedness, response, and recovery by agencies and officers of this state, and similar state-local, interstate, federal-state, and foreign activities in which the state and its political subdivisions may participate;

(7) To provide a disaster management system embodying all four (4) phases of emergency management: mitigation; preparedness; response; and recovery.

(8) [Deleted by P.L. 2000, ch. 170, § 2];

(9) To prepare for emergency health threats, including those caused by acts of bioterrorism, which require the exercise of extraordinary government functions;

(10) To provide the state with the ability to respond rapidly and effectively to potential or actual public health emergencies or disaster emergencies.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2; P.L. 2003, ch. 185, § 4; P.L. 2003, ch. 189, § 4.)



Chapter 30-15-3 - Definitions.

§ 30-15-3 Definitions.  As used in this chapter:

(1) "Disaster" means occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural or man made cause, including but not limited to:

(i) Fire;

(ii) Flood;

(iii) Earthquake;

(iv) Wind, storm, wave action, oil spill, or other water contamination requiring emergency action to avert danger or damage;

(v) Volcanic activity;

(vi) Epidemic;

(vii) Air contamination;

(viii) Blight;

(ix) Drought;

(x) Infestation;

(xi) Explosion;

(xii) Riots;

(xiii) Hostile military or paramilitary action;

(xiv) Endangerment of the health, safety, or resources of the people of the state;

(xv) Acts of bioterrorism;

(2) "Political subdivision" means any city or town in Rhode Island;

(3) "Unorganized militia" means all able-bodied persons between the ages of sixteen (16) and fifty (50) years; and

(4) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease or other biological malfunction in a human, an animal, a plant or other living organism.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 1974, ch. 146, § 1; P.L. 2000, ch. 170, § 2; P.L. 2003, ch. 185, § 4; P.L. 2003, ch. 189, § 4.)



Chapter 30-15-4 - Limitations.

§ 30-15-4 Limitations.  Nothing in this chapter shall be construed:

(1) To interfere with the course or conduct of a labor dispute except that actions otherwise authorized by this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;

(2) To interfere with dissemination of news or comment on public affairs; but any communications facility or organization (including but not limited to radio or television stations, wire services, and newspapers) may be required to transmit or print public service messages furnishing information or instructions in connection with a disaster emergency;

(3) To affect the jurisdiction or responsibilities of police forces, fire fighting forces, or units of the armed forces of the United States, or of any personnel thereof, when on active duty; but state and local disaster emergency plans shall place reliance upon the forces available for performance of functions related to disaster emergencies; or

(4) To limit, modify, or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution, statutes, or common law of this state independent of, or in conjunction with, any provisions of this chapter.

History of Section.
(P.L. 1973, ch. 67, § 2.)



Chapter 30-15-5 - Emergency management preparedness agency created  Personnel  Facilities.

§ 30-15-5 Emergency management preparedness agency created  Personnel  Facilities.  (a) There is hereby created within the executive department, the Rhode Island emergency management agency (hereinafter in this chapter called the "agency"), to be headed by the adjutant general of the Rhode Island national guard who shall be appointed by and serve at the pleasure of, the governor, and who shall be in the unclassified service.

(b) The adjutant general may employ such technical, clerical, stenographic, and other personnel, all of whom shall be in the classified service, and may make such expenditures within the appropriation therefor, or from other funds made available for the purposes of this chapter, as may be necessary to carry out the purposes of this chapter, consistent with other applicable provisions of law.

(c) The agency may provide itself with appropriate office space, furniture, equipment, supplies, stationery, and printing.

(d) The adjutant general, subject to the direction and control of the governor, shall be the executive head of the agency, and shall be responsible to the governor for carrying out the program for disaster preparedness of this state. The adjutant general shall coordinate the activities of all organizations for disasters within the state, and shall maintain liaison with and cooperate with disaster agencies and organizations of other states and of the federal government. The adjutant general shall have such additional authority, duties, and responsibilities authorized by this chapter as may be prescribed by the governor.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 1996, ch. 100, ch. 41, § 1; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-6 - Advisory council.

§ 30-15-6 Advisory council.  (a) There is hereby created the Rhode Island emergency management advisory council (hereinafter in this chapter called the "council"). The council will consist of forty (40) members as follows:

(1) Twenty-two (22) ex officio members as follows:

(i) The lieutenant governor;

(ii) The adjutant general;

(iii) The director of administration/statewide planning;

(iv) The director of health;

(v) The director of transportation;

(vi) The director of human services;

(vii) The superintendent of state police;

(viii) The public utilities administrator;

(ix) The director of the department of environmental management;

(x) The director of mental health, retardation, and hospitals;

(xi) The director of elderly affairs;

(xii) The chairperson of the state water resources board;

(xiii) The chairperson of the governor's commission on disabilities;

(xiv) The chairperson of the Rhode Island public transit authority;

(xv) The executive director of the coastal resources management council or his or her designee;

(xvi) The executive director of the American Red Cross, Rhode Island chapter;

(xvii) The executive director of the Rhode Island emergency management agency;

(xviii) The state court administrator;

(xix) The executive director of the commission on the deaf and hard of hearing;

(xx) The director of the Providence emergency management agency;

(xxi) The executive director of E-911 emergency telephone system division;

(xxii) The federal security director of the transportation security administration for Rhode Island; and

(2) Eighteen (18) members appointed by and serving at the pleasure of the governor, as follows:

(i) Two (2) members of the senate, recommended by the president of the senate, not more than one of whom shall be from the same political party;

(ii) Two (2) members of the house of representatives, recommended by the speaker of the house, not more than one of whom shall be from the same political party;

(iii) One representative of the electric industry;

(iv) One representative of the gas industry;

(v) One representative of the telephone industry;

(vi) The executive director of the Rhode Island petroleum association or other similarly situated person;

(vii) Two (2) representatives of the general public, one who shall have expertise in disaster preparedness;

(viii) One representative of the Rhode Island league of cities and towns;

(ix) One representative of the media;

(x) One representative of the water supply industry;

(xi) One representative of the health care industry;

(xii) One representative of the Rhode Island firefighters association;

(xiii) One representative of the Rhode Island association of fire chiefs;

(xiv) One representative of a private ambulance company; and

(xv) One representative of a level I trauma hospital who shall have direct expertise in disaster preparedness.

(b) It shall be the duty of the council to advise the governor and the adjutant general on all matters pertaining to disaster preparedness. The lieutenant governor shall serve as chairperson of the council and the adjutant general shall serve as vice-chairperson. In providing advice to the governor and the adjutant general, the council shall, among other matters reasonably related to their authority, do the following:

(1) Establish a regular meeting schedule and form subcommittees as may be appropriate;

(2) Review emergency management plans and other matters as may be acted upon or otherwise provided for in this chapter;

(3) Establish priorities and goals on emergency management matters on an annual basis;

(4) Study emergency management plans in conjunction with the adjutant general, and otherwise conduct such other studies as may be deemed appropriate;

(5) Review the coordination of the state's emergency management programs with appropriate authorized agencies and conduct studies on the programs as may be necessary;

(6) Review the plans and operations of the various cities and towns in disaster preparedness in conjunction with the director and his or her office as required or necessary; and

(7) [Deleted by P.L. 2000, ch. 170, § 2];

(8) Provide an annual report on its activities in conjunction with the adjutant general.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 1980, ch. 226, § 8; P.L. 1981, ch. 124, § 1; P.L. 1986, ch. 77, § 1; P.L. 1987, ch. 63, § 1; P.L. 1996, ch. 100, art. 41, § 1; P.L. 1997, ch. 150, § 7; P.L. 2000, ch. 170, § 2; P.L. 2003, ch. 185, § 4; P.L. 2003, ch. 189, § 4; P.L. 2007, ch. 337, § 1; P.L. 2007, ch. 342, § 1; P.L. 2007, ch. 410, § 1; P.L. 2007, ch. 450, § 1; P.L. 2008, ch. 289, § 1; P.L. 2008, ch. 319, § 1.)



Chapter 30-15-7 - Governor's general powers.

§ 30-15-7 Governor's general powers.  The governor shall be responsible for carrying out the provisions of this chapter and shall be primarily responsible for emergency management in the state. Aside from powers granted to the governor elsewhere, the governor is hereby specifically authorized to:

(1) Issue executive orders, proclamations, and regulations and amend or rescind them. Executive orders, proclamations, and regulations, for the purposes of this chapter, have the force and effect of law;

(2) Cooperate with the federal authorities and with the governors and/or officials of the other states in matters pertaining to the common disaster preparedness of the states and nation, and in exercising the powers under this chapter, the governor shall avoid duplications of and conflicts with the efforts of the federal authorities acting within their proper spheres;

(3) Consider on a continuing basis steps that could be taken to prevent or reduce the harmful consequences of disasters. At the governor's direction, and pursuant to any other authority they now have, state agencies, including but not limited to those that are or may be charged with responsibilities in connection with flood plain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land-use planning, and construction standards, shall make studies of disaster prevention-related matters. The governor, from time to time, shall make recommendations to the general assembly, local governments, and other appropriate public and private entities as may facilitate measures for mitigation of the harmful consequences of disasters;

(4) Prepare a comprehensive plan and program for disasters (including response and recovery) in the state, the plan and program to be integrated into and coordinated with the response and disaster plans of other states to the fullest possible extent, and coordinate the preparation of plans and programs for disasters by the political subdivisions of the state, such plans to be integrated into and coordinated with the state disaster plan and program to the fullest possible extent;

(5) In accordance with the plans and programs for disasters in the state, procure supplies and equipment, to institute training programs and public information programs, and to take all other preparatory steps, including the partial or full mobilization of disaster organizations in advance of actual disaster, to insure the furnishing of adequately trained and equipped forces of disaster personnel in time of need;

(6) Delegate any administrative authority vested in the governor under this chapter, and provide for the subsequent delegation of that authority; and

(7) Do all other things necessary to insure adequate preparation for disasters in the state, not inconsistent with other provisions of law.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-8 - Mobile support units.

§ 30-15-8 Mobile support units.  (a) The governor or the governor's duly designated representative is authorized to create and establish any number of mobile support units that may be necessary to reinforce disaster organizations in stricken areas with due consideration of the plans of the federal government and of other states. Mobile support units shall be called to duty upon orders of the governor and shall perform their functions in any part of the state or, upon the conditions specified in this section, in other states.

(b) Personnel of mobile support units while on duty, whether within or without the state, shall:

(i) If they are employees of the state, have the powers, duties, rights, privileges and immunities and receive the compensation incidental to their employment;

(ii) If they are employees of a political subdivision of the state, and whether serving within or without the political subdivision, have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to their employment; and

(iii) If they are not employees of the state or a political subdivision thereof, be entitled to compensation by the state at a rate equivalent to the rate of compensation paid to jurors in state courts, and to the same rights and immunities as are provided by law for the employees of this state.

(2) All personnel of mobile support units shall, while on duty, be subject to the operational control of the authority in charge of disaster activities in the area in which they are serving, and shall be reimbursed for all actual and necessary travel and subsistence expenses, as if they were temporary state employees.

(c) The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of the employees of a political subdivision while serving as members of a mobile support unit, and for all payments for death, disability, or injury of those employees incurred in the course of such duty, and for all losses of or damage to supplies and equipment of such political subdivision resulting from the operation of that mobile support unit.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-9 - Governor's responsibilities relating to disaster emergencies.

§ 30-15-9 Governor's responsibilities relating to disaster emergencies.  (a) The governor shall be responsible for meeting the dangers to the state and people presented by disasters.

(b) A state of emergency shall be declared by executive order or proclamation of the governor if he or she finds a disaster has occurred or that this occurrence or the threat thereof is imminent. The state of disaster emergency shall continue until the governor finds that the threat or danger has passed or the disaster has been dealt with to the extent that emergency conditions no longer exist and terminates the state of disaster emergency by executive order or proclamation, but no state of disaster emergency may continue for longer than thirty (30) days unless renewed by the governor. The general assembly by concurrent resolution may terminate a state of disaster emergency at any time. Thereupon, the governor shall issue an executive order or proclamation ending the state of disaster emergency and what actions are being taken to control the emergency and what action the public should take to protect themselves. All executive orders or proclamations issued under this subsection shall indicate the nature of the disaster, the area or areas threatened, and the conditions which have brought it about or which make possible termination of the state of disaster emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent or impede, promptly filed with the agency, the secretary of state, and the city and town clerks in the area to which it applies.

(c) An executive order or proclamation of a state of disaster emergency shall activate the state and local disaster emergency plans applicable to the political subdivision or area in question and shall be authority for the deployment and use of any forces to which the plan or plans apply and for the use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to this chapter or any other provision of law relating to disaster emergencies.

(d) During the continuance of any state of disaster emergency the governor is commander-in-chief of the organized and unorganized militia and of all other forces available for emergency duty. To the greatest extent practicable, the governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or regulations, but nothing herein restricts the governor's authority to do so by orders issued at the time of the disaster emergency.

(e) In addition to any other powers conferred upon the governor by law, the governor may exercise the following powers, limited in scope and duration as is reasonably necessary for emergency response:

(1) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency, provided that the suspension of any statute, order, rule or regulation will be limited in duration and scope to the emergency action requiring said suspension;

(2) Utilize all available resources of the state government as reasonably necessary to cope with the disaster emergency and of each political subdivision of the state;

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services;

(4) Subject to any applicable requirements for compensation under § 30-15-11, commandeer or utilize any private property if the governor finds this necessary to cope with the disaster emergency;

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if the governor deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery;

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation;

(7) Control ingress and egress to and from a high risk area, the movement of persons within the area, and the occupancy of premises therein;

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles;

(9) Make provision for the availability and use of temporary emergency shelter;

(10) Make and promulgate such rules and regulations as the governor may deem advisable for the assigning, detailing, and making available for duty and use in any city or town of this state any of the personnel, apparatus, or equipment of any police or fire department of any other city or town, or of any volunteer fire company, or of any fire district, and that personnel shall have the same powers, duties, rights, privileges, and immunities as if performing their duties in the city or town in which they normally would be employed, but the personnel shall obey the orders of the police and fire authorities of the city or town to which assigned, detailed, or made available. When assigned, detailed, or made available as aforesaid, the city or town in which the police or firemen shall perform outside duties shall provide them with subsistence or pay them a reasonable allowance therefor, and shall also be liable for any damage to the apparatus or equipment incurred while being so used; provided, however, that a city or town shall be reimbursed by the state out of the general fund of the state for all expenses incurred under the foregoing provisions of this subsection;

(11) Designate as a special emergency health and sanitation area, any area within the state which has been seriously damaged by disaster, or in which the existence of any military, naval, or air establishment of the United States of America or of any industrial establishment constructed or enlarged for purposes of national defense, has caused an increase in the population of that area to such an extent as to produce unusual problems of health and sanitation. It is the duty of state health authorities and the local code enforcement officials to make and enforce rules and regulations designed to prevent the introduction of any contagious or infectious disease and to safeguard the public health within the area. The governor may promulgate and enforce additional rules and regulations for the protection of the public health within areas as may be necessary;

(12) Whenever, in the governor's opinion, due to a disaster there is liable to be a serious shortage in the supply of food, fuel, clothing, antitoxins, serums, immunizing agents or any other pharmaceutical agents or medical supplies, or any other necessity of life or defense, and the federal authorities are not adequately dealing with the situation, promulgate such rules and regulations as he or she from time to time deems necessary to regulate the sale, purchase, or distribution of those necessities and to prohibit and prevent the wasting, secreting, hiding, or hoarding of or profiteering from those necessities; additionally, during a declared time of state or national emergency no person, firm, or corporation shall increase the price of any item it sells or offers for sale at retail immediately prior to the proclamation of emergency or during the proclaimed state of emergency. Nothing in this section shall prohibit the fluctuation in the price of items sold at retail that occurs during the normal course of business. Any person, firm or corporation who violates any provision of this subsection shall be fined not more than one hundred dollars ($100);

(13) Do all other things necessary to effectively cope with disasters in the state not inconsistent with other provisions of law;

(14) Adopt and enforce measures to provide for the safe disposal of infectious waste as may be reasonable and necessary for emergency response due to a state disaster emergency. Such measures may include, but are not limited to, the collection, storage, handling, destruction, treatment, transportation, and disposal of infectious waste;

(15) Adopt and enforce measures to provide for the safe disposal of corpses as may be reasonable and necessary for emergency response due to a state disaster emergency. Such measures may include, but are not limited to, the embalming, burial, cremation, interment, disinterment, transportation, and disposal of corpses; and

(16) Compel a person to submit to a physical examination and/or testing as necessary to diagnose or treat the person. The medical examination and/or testing may be performed by any qualified person authorized by the department of health and must not be reasonably likely to result in serious harm to the affected individual. The medical examination and/or testing shall be performed immediately upon the order of the department of health without resort to judicial or quasi-judicial authority. If the department of health is uncertain whether a person who refuses to undergo medical examination and/or testing may have been exposed to an infectious disease or otherwise poses a danger to public health, the department of health may subject the individual to isolation or quarantine, pursuant to § 23-8-4.

History of Section.
(P.L. 1973, ch. § 2; P.L. 2000, ch. 170, § 2; P.L. 2003, ch. 185, § 4; P.L. 2003, ch. 189, § 4; P.L. 2004, ch. 64, § 1; P.L. 2004, ch. 83, § 1.)



Chapter 30-15-10 - Financing  Disaster emergency funding board established.

§ 30-15-10 Financing  Disaster emergency funding board established.  (a) It is the intent of the general assembly and declared to be the policy of the state that funds to meet disaster emergencies shall always be available.

(b) A disaster emergency funding board is hereby established, composed of the president of the senate, the speaker of the house, and the chairpersons of the senate and house finance committees.

(c) It is the legislative intent that the first recourse shall be to funds regularly appropriated to state and local agencies. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, with the concurrence of the disaster emergency funding board, he or she may make funds available by transferring and expending moneys appropriated for other purposes or may borrow for a term not to exceed two (2) years from the United States government or any other private source.

(d) Nothing contained in this section shall be construed to limit the governor's authority to apply for, administer, and expend any grants, gifts, or payments, in aid of disaster prevention, preparedness, response, or recovery.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2001, ch. 180, § 61.)



Chapter 30-15-11 - Emergency claims commission.

§ 30-15-11 Emergency claims commission.  (a) There is hereby created an emergency claims commission, consisting of three (3) qualified electors of this state, who shall, if deemed necessary, within ten (10) days after the governor proclaims an emergency, be appointed by the presiding justice of the superior court. Any vacancy in the membership of the commission shall be filled immediately by the presiding justice. The presiding justice shall fix the per diem compensation of the members of the commission. The commission shall determine what sum will justly compensate the claimant for the property taken, and that determination shall be made in accordance with the procedure established by the majority of the justices of the superior court, which procedure shall be designed to secure the just, speedy, and inexpensive determination of claims for compensation. The commission may hire and the state shall pay for the services of any skilled and disinterested appraisers that the commission shall deem necessary to assist it in the performance of its duties. The clerk of the superior court for Providence county shall detail one of the assistant clerks and any clerical assistance that may be necessary to assist the commission in performing its duties, and when and if the commission so requests, the clerks of the superior courts for the other counties of the state shall furnish the commission any clerical assistance that it may require. The proper authorities shall provide the commission with suitable and convenient quarters in the courthouses of the state.

(b) Whenever the governor takes possession of or title to any real or personal property pursuant to the provisions of this chapter, he or she shall immediately cause the owner and/or possessor of the property, referred to as the "claimant", to be notified in any manner that the commission provides, and shall also cause a copy of the notice to be filed with the commission. If the claimant or the attorney general representing the state is not satisfied with the award made by the commission, he or she may appeal within thirty (30) days after the award to the superior court, and the proceedings shall thereafter be conducted in the superior court in accordance with the guaranties of the constitution and any rules of procedure that a majority of the justices of the court may adopt. Review by the supreme court shall be available to the state and to the claimant in accordance with any rules that a majority of the justices of the supreme court may adopt provided a petition for review is filed in the office of the clerk of the supreme court within thirty (30) days after entry of the decision of the superior court. These proceedings shall have precedence on the calendars of the courts. All unappealed awards and final judgments entered against the state in all proceedings and the fees and expenses of the commission shall be paid by the general treasurer out of any money in the treasury appropriated for this purpose and/or any money in the treasury not otherwise appropriated, and this direction shall constitute an appropriation for the payment of the awards, judgments, fees, and expenses.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-12 - Local emergency management.

§ 30-15-12 Local emergency management.  (a) Each city and town of the state shall establish through local ordinance a comparable agency, headed by a director, similar to the state-wide disaster agency, with powers and duties within their respective jurisdictions similar to those of the agency. This agency shall be known as the "(here insert the name of the city or town) emergency management agency". Local agencies shall cooperate with and assist the agency and shall perform such services as may be requested by it. Local agencies may act jointly with other such agencies.

(b) The chief executive officer of each city or town has powers and duties with respect to emergency management within their city or town similar to those of the governor on the state level, not inconsistent with other provisions of law.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-13 - Local disaster emergencies.

§ 30-15-13 Local disaster emergencies.  (a) A local disaster emergency may be declared only by the principal executive officer of a political subdivision. It shall not be continued or renewed for a period in excess of seven (7) days except by or with the consent of the governing board of the political subdivision. Any order or proclamation declaring, continuing, or terminating a local disaster emergency shall be given prompt and general publicity and shall be filed promptly with the city or town clerk.

(b) The effect of a declaration of a local disaster emergency is to activate the mitigation response and recovery aspects of any and all applicable local disaster emergency plans and to authorize the furnishing of aid and assistance thereunder.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-14 - Interstate emergency management and disaster compact.

§ 30-15-14 Interstate emergency management and disaster compact.  (a) This state hereby enacts into law and enters into the interstate emergency management and disaster compact with all states, as defined therein, which states have enacted or shall hereafter enact the compact in the form substantially as follows:

Article 1. The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise) including terrorism. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, are essential to the safety, care and welfare of the people thereof in the event of any emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among various state emergency management agencies or similar bodies of the states that are parties hereto. The directors of emergency management of all party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article 2. It shall be the duty of each party state to formulate emergency management plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the federal emergency management agency and the free exchange of information and plans, including inventories of any materials and equipment available. In carrying out such plans and programs the party states shall so far as possible provide and follow uniform standards, practices and rules and regulations including:

(a) Official identification to designate and distinguish the different emergency management services;

(b) Mobilization of emergency management forces and other tests and exercises;

(c) Warnings and signals tests, including mechanical devices to be used in connection therewith;

(d) The effective utilization of the emergency alert system;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services when deemed in the interest of overall public safety;

(f) All materials or equipment used or to be used for emergency management purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state;

(g) The conduct of population and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or actual emergencies or disasters;

(h) The safety of public meetings or gatherings; and

(i) Mobile support units.

Article 3. Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the emergency management forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services, State of Rhode Island emergency management forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the emergency management authorities of the state receiving assistance.

Article 4. Whenever any person holds a license, certificate or other permit issued by a state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article 5. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation, and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, public assistance, transportation and communications personnel, equipment and supplies.

Article 7. Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency management forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such request; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further that any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying emergency management forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such assistance during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article 9. Plans for the orderly evacuation and reception of the general population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local emergency management areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10. This compact shall be available to any state, territory or possession of the United States, and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article 11. The committee established pursuant to article 1 of this compact may request the civil defense agency of the United States government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article 12. This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and the Rhode Island emergency management agency and other appropriate agencies of the United States government.

Article 13. This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty (30) days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article 14. (a) This compact shall be construed to effectuate the purposes stated in article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

(b) Nothing in subsection (a) shall be construed to limit previous or future entry into the interstate emergency management and disaster compact of Rhode Island with other states.

(c) If any person holds a license, certificate, or other permit issued by any other state or political subdivision thereof evidencing the meeting of qualifications for professional, mechanical, or other skills, the person may render aid involving that skill in Rhode Island to meet an emergency or disaster, and this state shall give due recognition to the license, certificate, or other permit.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-15 - Immunity from liability  Compensation for death or injury of disaster response workers.

§ 30-15-15 Immunity from liability  Compensation for death or injury of disaster response workers.  (a) All functions under this chapter and all other activities relating to disaster response are hereby declared to be governmental functions. Neither the state nor any political subdivision thereof nor other agencies of the state or political subdivision thereof, nor, except in cases in willful misconduct, gross negligence, or bad faith, any disaster response worker complying with or reasonably attempting to comply with this chapter, or any order, rule, or regulation promulgated pursuant to the provisions of this chapter, or pursuant to any ordinance relating to precautionary measures enacted by any political subdivision of the state, shall be liable for the death of or injury to persons, or for damage to property, as a result of disaster response activity. The provisions of this section shall not affect the right of any person to receive benefits to which he or she would otherwise be entitled under this chapter, or under the Worker's Compensation Act, chapters 29  38 of title 28, or under any pension law, nor the right of any person to receive any benefits or compensation under any act of congress.

(b) Any requirement for a licensee to practice any professional, mechanical, or other skill shall not apply to any authorized disaster response worker who shall, in the course of performing his or her duties as, practice any professional, mechanical, or other skill during a disaster emergency.

(c) In the absence of any other benefits as provided by law, all disaster response workers who shall be killed or sustain disability or injury while in training for or on disaster response duty shall be construed to be employees of the state, any other provisions of the law to the contrary notwithstanding, and shall be compensated in like manner as state employees are compensated under the provisions of chapters 29  38 of title 28.

(d) As used in this section, the term "disaster response worker" shall include any full or part time paid, volunteer, or auxiliary employee of this state, other states, territories, or possessions, the District of Columbia, the federal government, any neighboring country, or any political subdivision thereof, or any agency or organization or any private person, firm or corporation performing disaster response services at any place in this state subject to the order or control of, or pursuant to a request of, the state government or any political subdivision thereof.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2003, ch. 185, § 4; P.L. 2003, ch. 189, § 4.)



Chapter 30-15-16 - No private liability.

§ 30-15-16 No private liability.  Any person controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of that real estate or premises for the purpose of sheltering persons during an actual, impending, mock, or practice disaster shall, together with his or her successors in interest, if any, not be civilly liable for negligently causing the death of, or injury to, any person on or about the real estate or premises or for the loss of, or damage to, the property of that person.

History of Section.
(P.L. 1973, ch. 67, § 2.)



Chapter 30-15-17 - Severability.

§ 30-15-17 Severability.  If any part, subdivision, or section of this chapter shall be declared unconstitutional, the validity of the remaining parts thereof shall not be affected thereby. If any provision of this chapter, or the application of that provision to any person or circumstance, is held invalid, the remainder of the chapter and the application of that provision to other persons or circumstances shall not be affected thereby.

History of Section.
(P.L. 1973, ch. 67, § 2.)



Chapter 30-15-18 - Enforcement.

§ 30-15-18 Enforcement.  It shall be the duty of every organization for disaster preparedness and response established pursuant to this chapter and of the officers thereof to execute and enforce such orders, rules, and regulations as may be made by the governor under authority of this chapter. Each organization shall have available for inspection at its office all orders, rules, and regulations made by the governor, or under his or her authority.

History of Section.
(P.L. 1973, ch. 67, § 2.)



Chapter 30-15-19 - Construction of chapter.

§ 30-15-19 Construction of chapter.  This chapter shall be construed liberally, but those charged with the exercise or enforcement of its great powers are directed to act with restraint and moderation and with strict regard to the rights of the people.

History of Section.
(P.L. 1973, ch. 67, § 2.)



Chapter 30-15-20 - References to agency predecessor.

§ 30-15-20 References to agency predecessor.  Wherever in any general or public law, the words "state council of defense", "Rhode Island state council of defense", or "council of defense" shall appear, these words shall mean and include the "Rhode Island emergency management agency" as established by this chapter. The "Rhode Island emergency management agency", renamed by the action of this chapter, is hereby declared to be the successor to the Rhode Island state council of defense. All provisions of law shall, so far as applicable, be so construed.

History of Section.
(P.L. 1973, ch. 67, § 2; P.L. 2000, ch. 170, § 2.)



Chapter 30-15-21 - Penalties.

§ 30-15-21 Penalties.  Any person violating any provisions of this chapter or any rule, order, or regulation promulgated pursuant to this chapter shall upon conviction thereof be punishable by a fine not exceeding five hundred dollars ($500) or imprisonment for not exceeding ninety (90) days, or both.

History of Section.
(P.L. 1979, ch. 213, § 1.)



Chapter 30-15-41 - Approval of emergency response plans for the transportation of liquefied natural gas.

§ 30-15-41 Approval of emergency response plans for the transportation of liquefied natural gas.  (a) Findings. The General Assembly hereby recognizes the paramount importance of establishing an emergency response plan for the transportation of liquefied natural gas within the state. The General Assembly hereby declares also that the establishment of the emergency response plan is in the interest of the public health, safety, and welfare as a means to protect against the potential hazards presented by the transportation of liquefied natural gas.

(b) No emergency response plan for the transportation of liquefied natural gas through the waters of Narragansett Bay and/or Mount Hope Bay shall be issued or implemented by the Rhode Island emergency management agency prior to the approval of the aforementioned emergency response plan by the general assembly and the city or town councils of Bristol, Jamestown, Middletown, Newport, Portsmouth, Tiverton, and Warren.

History of Section.
(P.L. 2008, ch. 208, § 1.)



Chapter 30-15-42 - Committee created  Purpose and composition.

§ 30-15-42 Committee created  Purpose and composition.  (a) There is hereby created within the Rhode Island emergency management agency a committee consisting of twenty-one (21) members pursuant to the provisions of § 30-15-2 of this chapter the interoperable communications committee (ICC) for the purpose of addressing the challenges associated with the statewide communications interoperability.

(b) The interoperable communications committee (hereinafter referred to as the "committee") shall consist of the following members who shall assemble no less than twelve (12) times annually or more often at the call of the chairperson or upon petition of a majority of its members:

(1) The adjutant general of the Rhode Island national guard or his/her designee;

(2) The president of the Rhode Island fire chief's association or his/her designee;

(3) The president of the Rhode Island police chief's association or his/her designee;

(4) The executive director of the Rhode Island emergency management agency or his/her designee;

(5) A representative from a Rhode Island Level 1 trauma center designated by the president of the facility;

(6) The chairperson of the hospital association of Rhode Island (HARI) or his/her designee;

(7) The director of the city of Providence communications division or his/her designee;

(8) A representative of the Rhode Island statewide communications network (RISCON) system north zone appointed by the executive director of the Rhode Island emergency management agency;

(9) A representative of the Rhode Island statewide communications network (RISCON) system south zone appointed by the executive director of the Rhode Island emergency management agency;

(10) The colonel/superintendent of the Rhode Island state police or his/her designee;

(11) The director of the Rhode Island department of environmental management or his/her designee;

(12) The director of the Rhode Island department of transportation or his/her designee;

(13) The director of the Rhode Island department of corrections or his/her designee;

(14) The director of the Rhode Island department of information technology or his/her designee;

(15) The director of the Rhode Island department of health or his/her designee;

(16) The director of the Rhode Island public transit authority or his/her designee;

(17) The director of the Rhode Island bridge and turnpike authority or his/her designee;

(18) The associate director of the Rhode Island E-911 system or his/her designee;

(19) Chief Sachem of the Narragansett Indian Tribe or his/her designee;

and two (2) members appointed by the executive director of the Rhode Island emergency management agency.

Each member of the committee may appoint a permanent designee to attend committee meetings in his/her absence. A quorum at meetings of the committee shall consist of a majority of its current membership.

History of Section.
(P.L. 2009, ch. 104, § 1; P.L. 2009, ch. 107, § 1.)



Chapter 30-15-43 - Statewide interoperable communications system.

§ 30-15-43 Statewide interoperable communications system.  The Rhode Island emergency management agency is hereby authorized and empowered to provide for the installation, operation, and maintenance of a statewide interoperable communications system for the purpose of promptly collecting, exchanging, disseminating, and distributing information relating to police, fire, first responder, and first receiving health care facilities of the state. The system is to be installed, operated, and maintained in such cities and towns and entities as have organized systems, and may connect directly or indirectly with similar systems in other states in accordance with rules and regulations as promulgated by the Rhode Island emergency management agency. These rules and regulations shall be reviewed and revised from time to time by the interoperable communications committee as established in § 31-15-42. The Rhode Island emergency management agency is authorized to provide for the location of the receiving system sites and to employ the necessary personnel for its operation. The system shall be called the Rhode Island statewide communications network (RISCON). The state departments and agencies and the cities and towns are authorized to provide through federal funding when available and general revenue when allocated, within the appropriations provided by law, for the location of equipment and for the personnel and supplies for their proper operation. The character of communication sent and the time, place and manner of sending messages and all matters in connection with the RISCON system shall be under the control and management of the executive director of the Rhode Island emergency management agency.

History of Section.
(P.L. 2009, ch. 104, § 1; P.L. 2009, ch. 107, § 1.)






Chapter 30-15.1 - Emergency Location of State Government

Chapter 30-15.1-1 - Declaration  Transition of affairs.

§ 30-15.1-1 Declaration  Transition of affairs.  Whenever, due to an emergency resulting from the effects of a disaster, or the anticipated effects of a potential disaster, it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof in the city of Providence, county of Providence, state of Rhode Island, the governor shall, as often as the exigencies of the situation require, by executive order or proclamation, declare an emergency temporary location, or locations, for the seat of government at such a place, or places, within or without this state as he or she may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to that emergency temporary location or locations. The emergency temporary location, or locations, shall remain as the seat of government until the general assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

History of Section.
(P.L. 1963, ch. 17, § 1; P.L. 2000, ch. 170, § 4.)



Chapter 30-15.1-2 - Validity of acts performed at emergency location.

§ 30-15.1-2 Validity of acts performed at emergency location.  During the time the seat of government remains at the emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, or department of authority of this state, including the convening and meeting of the general assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

History of Section.
(G.L. 1956, § 30-15.1-2; P.L. 1963, ch. 17, § 1.)



Chapter 30-15.1-3 - Chapter controlling.

§ 30-15.1-3 Chapter controlling.  The provisions of this chapter shall control and be supreme in the event it shall be employed, notwithstanding the provisions of any other law to the contrary or in conflict herewith.

History of Section.
(G.L. 1956, § 30-15.1-3; P.L. 1963, ch. 17, § 1.)






Chapter 30-15.2 - Emergency Location of Governments for State Political Subdivisions

Chapter 30-15.2-1 - Establishment.

§ 30-15.2-1 Establishment.  Whenever, due to an emergency resulting from the effects of a disaster, or the anticipated effects of a potential disaster, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places of the local government, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of the political subdivision on the call of the principal executive officer or any two (2) members of the governing body, and shall proceed to establish and designate by ordinance, executive order, resolution, or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. These sites or places may be within or without the territorial limits of the political subdivision and may be within or without this state.

History of Section.
(P.L. 1963, ch. 19, § 1; P.L. 2000, ch. 170, § 5.)



Chapter 30-15.2-2 - Validity of acts performed at emergency location.

§ 30-15.2-2 Validity of acts performed at emergency location.  During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at that location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon the body and officers by or under the laws of this state. These powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of the body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

History of Section.
(G.L. 1956, § 30-15.2-2; P.L. 1963, ch. 19, § 1.)



Chapter 30-15.2-3 - Chapter controlling.

§ 30-15.2-3 Chapter controlling.  The provisions of this chapter shall control and be supreme in the event it shall be employed, notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith.

History of Section.
(G.L. 1956, § 30-15.2-3; P.L. 1963, ch. 19, § 1.)






Chapter 30-15.3 - Emergency Shelters



Chapter 30-15.4 - Debris and Wreckage Removal in Disasters

Chapter 30-15.4-1 - Authority of governor.

§ 30-15.4-1 Authority of governor.  Whenever the governor has declared a disaster emergency to exist under the laws of this state, or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized:

(1) Notwithstanding any other provision of law, through the use of state departments or agencies, or the use of any of the state's instrumentalities, to clear or remove from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety, or public or private property; and

(2) To accept funds from the federal government and utilize those funds to make grants to any local government for the purpose of removing debris or wreckage from publicly or privately owned land or water.

History of Section.
(P.L. 1975, ch. 124, § 1.)



Chapter 30-15.4-2 - Conditions of removal or clearance.

§ 30-15.4-2 Conditions of removal or clearance.  (a) Authority under this chapter shall be exercised unless the affected local government, corporation, organization, or individual shall first present an unconditional authorization for removal of the debris or wreckage from public and private property, and, in the case of removal of debris or wreckage from private property, shall first agree to indemnify the state government against any claim arising from the removal.

(b) Whenever the governor provides for clearance of debris or wreckage pursuant to subsection (a) of this section, employees of the designated state agencies or individuals appointed by the state are authorized to enter upon private land or waters and perform any tasks necessary to the removal or clearance operation.

(c) Except in cases of willful misconduct, gross negligence, or bad faith, any state employee or agent complying with orders of the governor and performing duties pursuant thereto under this chapter shall not be liable for the death of or injury to any persons or damage to any property.

History of Section.
(P.L. 1975, ch. 124, § 1.)



Chapter 30-15.4-3 - Rules and regulations.

§ 30-15.4-3 Rules and regulations.  The governor is authorized to make rules and regulations to carry out this chapter.

History of Section.
(P.L. 1975, ch. 124, § 1.)






Chapter 30-15.5 - Community Disaster Loans in Major Disasters

Chapter 30-15.5-1 - Authority of governor.

§ 30-15.5-1 Authority of governor.  Whenever the governor has declared a disaster emergency to exist under the laws of this state, or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized:

(1) Upon the determination by the governor that a local government of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the local government, for a loan; and to receive and disburse the proceeds of any approved loan to any applicant local government;

(2) To determine the amount needed by any applicant local government to restore or resume its governmental functions, and to certify that amount to the federal government; provided, however, that no application amount shall exceed twenty-five percent (25%) of the annual operating budget of the applicant for the fiscal year in which the major disaster occurs; and

(3) To recommend to the federal government, based upon the governor's review, the cancellation of all or any part of repayment when, in the first three (3) full fiscal year period following the major disaster, the revenues of the local government are insufficient to meet its operating expenses, including additional disaster related expenses of a municipal operation character.

History of Section.
(P.L. 1975, ch. 159, § 1.)






Chapter 30-15.6 - Temporary Housing for Disaster Victims

Chapter 30-15.6-1 - Powers of governor.

§ 30-15.6-1 Powers of governor.  Whenever the governor has declared a disaster emergency to exist under the laws of this state, or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized:

(1) To enter into purchase, lease, or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make these units available to any political subdivision of the state;

(2) To assist any political subdivision of this state which is the locus of temporary housing for disaster victims, to acquire sites necessary for temporary housing, and to do all things required to prepare the site to receive and utilize temporary housing units, by:

(i) Advancing or lending funds available to the governor from any appropriation made by the general assembly or from any other source;

(ii) "Passing through" funds made available by any agency, public or private; or

(iii) Becoming a co-partner with the political subdivision for the execution and performance of any temporary housing for disaster victims project and for those purposes to pledge the credit of the state on such terms as the governor deems appropriate, having due regard for current debt transactions of the state; and

(3) Under such regulations as the governor shall prescribe, to temporarily suspend or modify, for not to exceed sixty (60) days, any public health, safety, zoning, transportation (within or across the state), or other requirement of law or regulation within this state when by proclamation, the governor deems the suspension or modification essential to provide temporary housing for disaster victims.

History of Section.
(P.L. 1975, ch. 160, § 1.)



Chapter 30-15.6-2 - Powers of political subdivisions.

§ 30-15.6-2 Powers of political subdivisions.  Any political subdivision of this state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for the installation of temporary housing units for disaster victims, and to enter into whatever arrangements (including purchase of temporary housing units and the payment of transportation charges) are necessary to prepare or equip those sites to utilize the housing units.

History of Section.
(P.L. 1975, ch. 160, § 1.)



Chapter 30-15.6-3 - Rules and regulations.

§ 30-15.6-3 Rules and regulations.  The governor is authorized to make rules and regulations necessary to carry out the purposes of this chapter.

History of Section.
(P.L. 1975, ch. 160, § 1.)



Chapter 30-15.6-4 - Grants, gifts, and payments.

§ 30-15.6-4 Grants, gifts, and payments.  Nothing contained in this chapter shall be construed to limit the governor's authority to apply for, administer, and expend any grants, gifts, or payments, in aid of disaster prevention, preparedness, response, or recovery.

History of Section.
(P.L. 1975, ch. 160, § 1.)



Chapter 30-15.6-5 - Definitions.

§ 30-15.6-5 Definitions.  "Major disaster", "emergency", and "temporary housing", as used in this chapter, shall have the same meaning as the terms are defined, or used, in the Disaster Relief Act of 1974, 42 U.S.C. §§ 5121  5201.

History of Section.
(P.L. 1975, ch. 160, § 1.)






Chapter 30-15.7 - Grants to Disaster Victims

Chapter 30-15.7-1 - Federal funds.

§ 30-15.7-1 Federal funds.  Whenever the governor has declared a disaster emergency to exist under the laws of this state, or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized:

(1) Upon determination by the governor that financial assistance is essential to meet disaster related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, to accept a grant by the federal government to fund financial assistance, subject to such terms and conditions as may be imposed upon the grant; and

(2) To enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of the financial assistance authorized in subsection (a) of this section, in an amount not to exceed twenty-five percent (25%) thereof, and, if state funds are not otherwise available to the governor, to accept an advance of the state share from the federal government to be repaid when the state is able to do so.

History of Section.
(P.L. 1975, ch. 162, § 1.)



Chapter 30-15.7-2 - State grants.

§ 30-15.7-2 State grants.  Notwithstanding any other provision of law or regulation, the governor is authorized to make financial grants to meet disaster related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot otherwise adequately be met from other means of assistance, which shall not exceed five thousand dollars ($5,000) in the aggregate to an individual or family in any single major disaster declared by the president of the United States.

History of Section.
(P.L. 1975, ch. 162, § 1.)



Chapter 30-15.7-3 - Appropriations.

§ 30-15.7-3 Appropriations.  The general assembly shall from time to time appropriate sufficient sums out of the general treasury not otherwise appropriated to carry out the purposes of this chapter.

History of Section.
(P.L. 1975, ch. 162, § 1.)



Chapter 30-15.7-4 - Regulations.

§ 30-15.7-4 Regulations.  The governor shall make such regulations as are necessary for the carrying out of this chapter, including, but not limited to:

(1) Standards of eligibility for persons applying for benefits;

(2) Procedures for applying and administration;

(3) Methods of investigation, filing, and approving applications; and

(4) Formation of local or state-wide boards to pass upon applications and procedures for appeals.

History of Section.
(P.L. 1975, ch. 162, § 1.)



Chapter 30-15.7-5 - Penalty.

§ 30-15.7-5 Penalty.  Any person who fraudulently or willfully makes a misstatement of fact in connection with an application for financial assistance under this chapter shall, upon conviction of each offense, be subject to a fine of not more than five thousand dollars ($5,000) or imprisonment for not more than one year, or both.

History of Section.
(P.L. 1975, ch. 162, § 1.)






Chapter 30-15.8 - Mutual Aid Agreement With Bordering States

Chapter 30-15.8-1 - Authority of governor.

§ 30-15.8-1 Authority of governor.  (a) The governor may enter into an agreement with any state bordering Rhode Island or with any office or agency of that state pledging to the state of Rhode Island participation in a mutual aid plan in the event of a disaster.

(b) The mutual agreement entered into by the state of Rhode Island and any other border state shall be activated only when the governor has declared a disaster to exist under the laws of this state, or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state or the border state.

History of Section.
(P.L. 1979, ch. 165, § 1; P.L. 2000, ch. 170, § 7.)



Chapter 30-15.8-2 - Rules and regulations.

§ 30-15.8-2 Rules and regulations.  The governor is authorized to make such rules and regulations as may be necessary to carry out the intent of this chapter.

History of Section.
(P.L. 1979, ch. 165, § 1.)



Chapter 30-15.8-3 - City or town aid agreement.

§ 30-15.8-3 City or town aid agreement.  (a) The police chief of a city or town in Rhode Island may enter into an agreement, which is subject to approval by each city or town council by adoption of a resolution in support of it with another city or town, which is adjacent to and borders on the state of Rhode Island, to provide mutual aid and assistance for all police services prescribed by law within any portion of the jurisdiction of the city or town of the chief granting the authority.

(b) The officers responding to the request and agreement shall have the same authority, powers, duties, privileges and immunities for jurisdictional purposes as a duly appointed police officer of the city or town making the request.

(c) All wage and disability payments, pension, workers' compensation claims, medical expenses or other employment benefits will be the responsibility of the employing agency, unless the requesting agency is reimbursed for such costs from any other source. Each agency shall be responsible for the negligence of its employees to the extent specified by law.

(d) A copy of any agreement entered into pursuant to this section shall be provided to the Superintendent of the Rhode Island State Police.

(e) The governor shall have the authority to suspend an agreement entered into pursuant to this section upon a finding that the suspension is in the interest of public safety.

History of Section.
(P.L. 2002, ch. 142, § 2.)






Chapter 30-15.9 - The Rhode Island Emergency Management Assistance Compact

Chapter 30-15.9-1 - Purpose and authorities.

§ 30-15.9-1 Purpose and authorities.  This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this company may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Company or by mutual agreement between states.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-2 - General implementation.

§ 30-15.9-2 General implementation.  Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all provisions of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-3 - Party state responsibilities.

§ 30-15.9-3 Party state responsibilities.  (a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this section. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency or enemy attack.

(2) Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4) Assist in warning communities adjacent to or crossing the state boundaries.

(5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material.

(6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans and resource records relating to emergency capabilities.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-4 - Limitations.

§ 30-15.9-4 Limitations.  Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof: provided, that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within it state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s) whichever is longer.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-5 - Licenses and permits.

§ 30-15.9-5 Licenses and permits.  Whenever any person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-6 - Liability.

§ 30-15.9-6 Liability.  officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-7 - Supplementary agreements.

§ 30-15.9-7 Supplementary agreements.  Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-8 - Compensation.

§ 30-15.9-8 Compensation.  Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-9 - Reimbursement.

§ 30-15.9-9 Reimbursement.  Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume, in whole or in part, such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost: provided, however, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-10 - Evacuation.

§ 30-15.9-10 Evacuation.  Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-11 - Implementation.

§ 30-15.9-11 Implementation.  (a) This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the federal emergency management agency and other appropriate agencies of the United States government.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-12 - Validity.

§ 30-15.9-12 Validity.  This compact shall be construed to effectuate the purposes stated in § 30-15.9-1. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-13 - Additional provisions.

§ 30-15.9-13 Additional provisions.  Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

History of Section.
(P.L. 1997, ch. 82, § 1.)



Chapter 30-15.9-14 - Reporting to legislature.

§ 30-15.9-14 Reporting to legislature.  The director of the Rhode Island defense civil preparedness agency shall, on or before the first day of January, one thousand nine hundred ninety-eight, provide to the general assembly and the governor copies of all mutual aid plans and procedures promulgated, developed or entered into after the effective date of this section. The adjutant general shall annually thereafter provide the general assembly and governor with copies of all new or amended mutual aid plans and procedures on or before the first day of January of each year.

History of Section.
(P.L. 1997, ch. 82, § 1.)






Chapter 30-16 - Licensing Construction of Bomb Shelters

Chapter 30-16-1 - Written statement as to degree of protection afforded.

§ 30-16-1 Written statement as to degree of protection afforded.  No contract or agreement for the sale or construction of a bomb shelter, so-called, shall be valid unless, before the time of the making of the contract or agreement, the seller, builder, or erector shall have delivered a written statement in the English language to the purchaser in a form approved by the state department of transportation, fully setting forth the degree of protection afforded by that bomb shelter.

History of Section.
(P.L. 1942, ch. 1151, § 1; G.L. 1956, § 30-16-1.)



Chapter 30-16-2 - Registration of bomb shelter builders  Permit.

§ 30-16-2 Registration of bomb shelter builders  Permit.  Each seller, builder, and/or erector of bomb shelters, so-called, shall register his or her name and place of business with the state department of transportation and furnish it with the specifications of those bomb shelters and a copy of the statement referred to in § 30-16-1, and if the department finds that if those specifications are followed the bomb shelter will afford the degree of protection claimed in that statement, then the department shall issue to that seller, builder, and/or erector, as the case may be, a permit to sell, build, and/or erect the bomb shelter described in those specifications.

History of Section.
(P.L. 1942, ch. 1151, § 2; G.L. 1956, § 30-16-2.)



Chapter 30-16-3 - Penalty for violations.

§ 30-16-3 Penalty for violations.  Any person, firm, or corporation selling, building, or erecting a bomb shelter, so-called, without first having obtained a permit issued under the provisions of this chapter or violating any other provision of this chapter shall be guilty of a misdemeanor and punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment not exceeding one year, or both, at the discretion of the court.

History of Section.
(P.L. 1942, ch. 1151, § 3; G.L. 1956, § 30-16-3.)



Chapter 30-16-4 - Powers of inspector of buildings.

§ 30-16-4 Powers of inspector of buildings.  In cities and towns having an inspector of buildings, the powers, duties and prerogatives given to the state department of transportation by this chapter shall be exercised and performed by that inspector of buildings, without reference in any manner to the state department of transportation.

History of Section.
(P.L. 1942, ch. 1151, § 4; G.L. 1956, § 30-16-4.)






Chapter 30-17 - Veterans' Affairs



Chapter 30-17.1 - Veterans' Affairs

Chapter 30-17.1-1 - Appropriations.

§ 30-17.1-1 Appropriations.  The general assembly shall annually appropriate such sums as it may deem necessary for the support of the veterans' home in the town of Bristol, any veterans' cemetery authorized and established by the general assembly, and the assistance of the widows, widowers, and dependent children of deceased veterans, known as the "veterans' assistance fund", for the assistance of worthy dependent veterans, and the dependent worthy families of those veterans who served in the army, navy, marine corps, coast guard, and air force of the United States and were honorably discharged from that service, and for such clerical assistance as may be required in connection with the administration of that program; and the state controller is hereby authorized and directed to draw an order upon the general treasurer for the payment of such sums as may be from time to time required, upon receipt by the state controller of proper vouchers approved by the director of human services.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-2 - Powers of division of veterans' affairs.

§ 30-17.1-2 Powers of division of veterans' affairs.  The division of veterans' affairs, in the department of human services, in addition to having the control and management of veterans' affairs, shall have custody of all records inquiring into the needs of worthy veterans and the needs of dependent worthy families of those veterans, residing within the State of Rhode Island, and shall also assist such cases as examination proves worthy of assistance, in such sums of money and by such methods as will, in the judgment of that division, best relieve the needs of worthy applicants for assistance.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-3 - Oath of officials  Bonds.

§ 30-17.1-3 Oath of officials  Bonds.  All officials appointed under the provisions of this chapter or chapter 24 of this title shall be duly sworn to the faithful performance of their duties. The director of human services may, in the director's discretion, require of all officials subordinate to the director, bonds for the faithful performance of their duties.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-4 - Veterans' claims assistance.

§ 30-17.1-4 Veterans' claims assistance.  Upon request, the director of the department of human services, or his or her designee, shall, in accordance with the applicable rules and regulations of the department of veterans' affairs of the United States, prepare and present all veterans' pension and compensation claims qualifying under the provisions of § 42-12-5. The department of human services shall render this assistance without charge to the claimant for the assistance.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-5 - Requiring veteran to enter home.

§ 30-17.1-5 Requiring veteran to enter home.  The director of human services, or his or her designee, may, in his or her discretion, require any veteran who has no dependent parents, wife, or children, and who desires assistance as provided in this chapter, to become a resident of the veterans' home in order to enjoy the benefits of this chapter.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-6 - Establishment of division director.

§ 30-17.1-6 Establishment of division director.  There is hereby established within the executive branch of government and the department of human services a director of the division of veterans' affairs. The director of the division of veterans' affairs shall be a person qualified through experience and training and shall be an honorably discharged war veteran of the United States armed forces. The director of the division of veterans' affairs shall report directly to the director of the department of human services and be in the unclassified service.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)



Chapter 30-17.1-7 - Annual report to general assembly.

§ 30-17.1-7 Annual report to general assembly.  The director of human services shall report annually no later than January 31 of each year to the governor, speaker of the house of representatives, the senate president, house and senate finance committees, setting forth in detail the condition of the veterans' home, any veterans' cemetery, authorized and established by the general assembly, and in general the character of the work of veterans' affairs; and shall render in the report a faithful account of all moneys received and expended by the director of human services and by the division of veterans' services in the execution of the provisions of this chapter and chapter 24 of this title, excepting the names of persons to whom they have furnished assistance which shall be omitted.

History of Section.
(P.L. 2011, ch. 151, art. 9, § 4.)






Chapter 30-18 - Recordation of Honorable Discharges

Chapter 30-18-1 - Recordation without fee  Sufficiency of certified copy.

§ 30-18-1 Recordation without fee  Sufficiency of certified copy.  A certificate of the honorable discharge of any soldier, sailor, airperson, or marine from the military, naval, air, or marine service of the United States, and in case of a sailor to include notice of separation from the United States naval service, form 553 and revisions thereto, may be recorded in the office of the town clerk or the city clerk, except in the city of Providence, where the discharge and separation notice shall be recorded in the office of the recorder of deeds. It shall be the duty of the town clerk or the city clerk, or the recorder of deeds, in the city of Providence, to record any certificate and separation notice upon presentation thereof without the payment of any fee. For any purpose for which an original honorable discharge and separation notice may be required in this state, a certified copy of the record shall be deemed sufficient and shall be accepted in lieu thereof.

History of Section.
(P.L. 1923, ch. 438, § 1; G.L. 1938, ch. 653, § 1; P.L. 1947, ch. 1847, § 1; G.L. 1956, § 30-18-1.)



Chapter 30-18-2 - Sufficiency of reference to recorded discharge.

§ 30-18-2 Sufficiency of reference to recorded discharge.  Any person who has served in the military, naval, or air service of the United States in the Spanish-American war, the insurrection in the Philippines, the China relief expedition, world war I, world war II, or any subsequent war in which the United States may be engaged, who has once filed evidence in a state, city, or town administrative office in this state that he or she has been honorably discharged from service, either in accordance with the requirements of § 44-3-4, or in accordance with the requirements of any other general or public law of this state, shall not be again required to show his or her discharge paper in making an application for tax exemption, licensing, examination, registration, aid, or relief, or in any other pertinent relationship in connection with any general or public law of this state, where evidence of honorable discharge from military, naval, or air service is required to be filed, but may refer any inquirer for verification of discharge and former filing of evidence to the office or official where or with whom the discharge has been once recorded, which evidence shall stand so long as his or her legal residence remains in Rhode Island.

History of Section.
(P.L. 1944, ch. 1452, § 1; G.L. 1956, § 30-18-2.)






Chapter 30-19 - Capacity of Minor Veterans

Chapter 30-19-1 - Obtaining federal loans.

§ 30-19-1 Obtaining federal loans.  Every minor of sane mind whether or not under guardianship by reason of minority who under the provisions of federal law is eligible for housing loans may with the same force, effect, and validity as if that minor were eighteen (18) years of age with full legal capacity enter into, make, swear to, or affirm, execute, acknowledge, and deliver any and all mortgages of real and personal property, notes, and bonds secured by mortgage and other instruments of mortgage and any and all contracts, agreements, notes, bonds, obligations, covenants, warranties, affidavits, and vouchers which may be requisite, necessary, desirable, or incident to obtaining any loan guaranteed in part or in full under the provisions of federal law or to obtaining any loan, guaranty, or other benefit thereunder; and with like force, effect, and validity may contract for and purchase real and personal property and pay the consideration therefor in all cases in which part or all of the purchase price consists of the proceeds of a loan guaranteed in part or in full under the provisions of federal law.

History of Section.
(P.L. 1945, ch. 1583, § 1; G.L. 1956, § 30-19-1; P.L. 1987, ch. 54, § 1.)



Chapter 30-19-2 - Execution of mortgages.

§ 30-19-2 Execution of mortgages.  Without limiting the generality of § 30-19-1, a minor veteran as described in § 30-19-1 may with like force, effect, and validity execute, acknowledge, and deliver mortgages of real property containing such powers of sale, conditions, and covenants as are usual in mortgages taken by savings banks in this state or mortgages in the form authorized by chapter 11 of title 34, or mortgages containing the same or substantially the same powers of sale, conditions, and covenants as are set forth in §§ 34-11-19  34-11-22.

History of Section.
(P.L. 1945, ch. 1583, § 1; G.L. 1956, § 30-19-2.)



Chapter 30-19-3 - Purchase of insurance.

§ 30-19-3 Purchase of insurance.  A minor veteran may with like force, effect, and validity purchase and own policies of insurance relating to real or personal property mortgaged to secure any loan described in § 30-19-1 and may make any policy payable in case of loss to any holder of any mortgage on the property, and may endorse any check, draft, order, or negotiable instrument made payable to such minor in connection with that loan.

History of Section.
(P.L. 1945, ch. 1583, § 1; G.L. 1956, § 30-19-3.)



Chapter 30-19-4 - Power to receive proceeds of guaranteed loan.

§ 30-19-4 Power to receive proceeds of guaranteed loan.  The funds loaned on any housing loan guaranteed in part or in full under the provisions of federal law may be paid over by the lender to the minor receiving that loan or at the direction of the minor, and no person or corporation making payment of those funds shall be responsible for the proper application thereof, and prior to the application of those funds to any purchase or other purpose of that loan any guardian of the minor shall not have or be entitled to the title, possession, or management of those funds and shall not inventory or account for them as part of the estate of the minor.

History of Section.
(P.L. 1945, ch. 1583, § 2; G.L. 1956, § 30-19-4.)



Chapter 30-19-5 - Powers of minor spouse.

§ 30-19-5 Powers of minor spouse.  Any minor spouse of any person who under the provisions of federal law is eligible for housing loans and whether or not under guardianship by reason of minority, may with the same force, effect, and validity as if he or she were eighteen (18) years of age with full legal capacity do all that a minor veteran is empowered to do under §§ 30-19-1  30-19-3, and without limiting the generality of the foregoing, join with the minor veteran in the execution and delivery of any mortgage or other instrument which may be requisite, necessary, desirable, or incidental to the obtaining of any loan guaranteed in part or in full under the provisions of federal law, or to the obtaining of any loan, guaranty, or other benefit thereunder, and in that mortgage or other instrument may release curtesy or dower in any property described in the mortgage or other instrument.

History of Section.
(P.L. 1945, ch. 1583, § 3; G.L. 1956, § 30-19-5.)



Chapter 30-19-6 - Supersession of other law  Liberal construction.

§ 30-19-6 Supersession of other law  Liberal construction.  The provisions of this chapter shall be given full effect notwithstanding the provisions of § 33-15-13 or any other provisions of law contrary to the provisions of this chapter. This chapter shall be construed liberally so as to enable eligible veterans who are minors and their spouses and the minor spouses of eligible veterans to possess full legal capacity to obtain housing loans guaranteed under or provided under federal law.

History of Section.
(P.L. 1945, ch. 1583, § 4; G.L. 1956, § 30-19-6.)






Chapter 30-20 - Veterans' Professional Certificates

Chapter 30-20-1 - Renewal upon discharge from service.

§ 30-20-1 Renewal upon discharge from service.  Any certificate, issued by authority of the laws of this state, authorizing a person to practice a specific profession regulated by the laws of this state or to carry on a special trade or business occupation, which expires while the holder thereof is in the military, naval, or air service of the United States, shall be renewed without further examination, upon payment of the prescribed fee, at any time within four (4) months after the person's discharge from the service.

History of Section.
(P.L. 1944, ch. 1453, § 1; G.L. 1956, § 30-20-1.)






Chapter 30-21 - Employment of Veterans

Chapter 30-21-1 - Reinstatement by previous employer required.

§ 30-21-1 Reinstatement by previous employer required.  If any employee enters the land, naval, and air forces of the United States of America, upon his or her honorable discharge from service, his or her former employer, if requested within forty (40) days after honorable discharge and if the employee is still qualified to perform the duties of his or her former position, shall reinstate the employee to his or her former employment or to a position of like seniority, status, and pay, unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so, and nothing in this section shall be construed at any time to prevent the employer, if so requested, from restoring any employee by releasing any other employee of like or different status and pay or from granting employment to other honorably discharged servicemembers in the same manner as though they had entered service as employees of that employer. Any person, firm, or corporation violating any of the provisions of this section shall be subject to the penalty of a fine of not less than fifty dollars ($50.00) and not more than five hundred dollars ($500).

History of Section.
(P.L. 1943, ch. 1351, §§ 1, 2; G.L. 1956, § 30-21-1.)



Chapter 30-21-2 - Seniority rights on reemployment by prior employer.

§ 30-21-2 Seniority rights on reemployment by prior employer.  Any member of the armed forces of the United States or any citizen of the United States who served in the armed forces of the united nations during world war II shall, upon his or her reemployment by a prior employer within one year after his or her honorable discharge from the armed forces, upon proper proof of his or her service and the length thereof, be given by the employer in addition to the seniority rights he or she had when he or she left that employment, prior to his or her joining the armed forces, additional seniority rights equal to the time he served in the armed forces.

History of Section.
(P.L. 1945, ch. 1562, § 1; G.L. 1956, § 30-21-2.)



Chapter 30-21-4 - Waiver of rights.

§ 30-21-4 Waiver of rights.  Any veteran employee described in § 30-21-2 may waive any or all of the rights granted him or her by §§ 30-21-2  30-21-7. The form of the waiver shall be prescribed by the director of labor and training.

History of Section.
(P.L. 1945, ch. 1562, § 3; G.L. 1956, § 30-21-4.)



Chapter 30-21-5 - Rights of other veterans preserved.

§ 30-21-5 Rights of other veterans preserved.  The provisions of §§ 30-21-2  30-21-7, shall not apply so as to give any veteran of world war II any preference over any honorably discharged veteran of any other war in which the United States has participated.

History of Section.
(P.L. 1945, ch. 1562, § 4; G.L. 1956, § 30-21-5.)



Chapter 30-21-6 - Hiring of unqualified persons not required.

§ 30-21-6 Hiring of unqualified persons not required.  Nothing in §§ 30-21-2  30-21-7, shall require any employer to hire any person who, in the judgment of the employer, is not qualified for the position.

History of Section.
(P.L. 1945, ch. 1562, § 5; G.L. 1956, § 30-21-6.)



Chapter 30-21-7 - Failure to allow proper seniority.

§ 30-21-7 Failure to allow proper seniority.  Anyone knowingly violating any provision of §§ 30-21-2  30-21-6, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one thousand dollars ($1,000).

History of Section.
(P.L. 1945, ch. 1562, § 6; G.L. 1956, § 30-21-7.)



Chapter 30-21-8 - Preference in public employment  Notice to community service division.

§ 30-21-8 Preference in public employment  Notice to community service division.  In every public department and upon all public works of this state, any honorably discharged soldier, sailor, or marine who served in the army or navy of the United States during the Spanish-American war, Philippine insurrection, China relief expedition, or world war I, and who, having been disabled in service, and at the time of his or her application for employment, is a qualified elector of this state, shall be preferred for appointment and employment. Age, loss of limb, or other physical impairment, which does not in fact incapacitate, shall not disqualify the veteran, if he or she possesses the other requisite qualifications. Whenever any department, division, bureau, board, or commission in this state shall have a vacant position available, the department, division, bureau, board, or commission, shall notify the assistant director of human services in charge of the community services division that a vacancy exists.

History of Section.
(P.L. 1923, ch. 459, § 1; P.L. 1924, ch. 557, § 1; G.L. 1938, ch. 650, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-21-8.)



Chapter 30-21-9 - Custodial service in public buildings.

§ 30-21-9 Custodial service in public buildings.  (a) All vacancies which may occur in the employment of janitors, elevator operators, caretakers, or any positions in the custodian service in any building owned or maintained by this state or any department of this state shall be filled in the following order of preference:

(1) By war veterans having a service connected disability, whose disability does not in fact handicap them in qualifying for a particular position;

(2) By war veterans having a nonservice connected disability, whose disability does not in fact handicap them in qualifying for a particular position; and

(3) By war veterans with no disability.

(b) This section shall apply to persons who served in the armed forces of the United States during world war I or the Spanish-American war.

History of Section.
(P.L. 1938, ch. 2562, § 1; G.L. 1938, ch. 650, § 2; G.L. 1956, § 30-21-9.)



Chapter 30-21-10 - Notice of vacancies in custodial service.

§ 30-21-10 Notice of vacancies in custodial service.  The chief of each division shall notify the assistant director of human services in charge of the community services division of any vacancies to be filled in accordance with the provisions of § 30-21-9. He or she shall in turn notify all veterans' organizations having a Rhode Island department.

History of Section.
(P.L. 1938, ch. 2562, § 2; G.L. 1938, ch. 650, § 3; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-21-10.)



Chapter 30-21-12 - Appointment to police or fire forces.

§ 30-21-12 Appointment to police or fire forces.  Any citizen who has served in the military service of the United States, in the army, navy, or air force thereof, and who has received an honorable discharge therefrom, may be eligible for appointment as a police officer or firefighter in any city or town of this state in the same manner as though that citizen were a qualified elector of the city or town on the date of his or her appointment; provided, however, that the citizen, if registered at any time during the military service, would be a qualified elector of that city or town at the date of that appointment.

History of Section.
(P.L. 1920, ch. 1929, § 1; G.L. 1923, ch. 132, § 1; G.L. 1938, ch. 652, § 1; G.L. 1956, § 30-21-12.)



Chapter 30-21-13 - Extension of credits, benefits, and privileges.

§ 30-21-13 Extension of credits, benefits, and privileges.  All credits, benefits, and privileges excepting bonuses, granted and bestowed as of December 7, 1941 by the state upon men or women in the armed forces, shall be extended to include those veterans of the desert storm conflict beginning August 2, 1990 and continuing to the present, honorably discharged from active duty.

History of Section.
(P.L. 1992, ch. 156, § 1.)






Chapter 30-22 - Extension of Veterans' Benefits

Chapter 30-22-1 - World War II veterans.

§ 30-22-1 World War II veterans.  The provisions of all of the statutes of this state granting benefits or privileges to veterans of any war in which the United States of America has heretofore been engaged, or to the widow or widower or domestic partner or other surviving kin of deceased veterans of that war, shall hereafter be construed to provide for like benefits and privileges for any veteran of World War II who has heretofore or may hereafter be honorably discharged from the armed forces of this nation, and to the widow or widower or domestic partner or other surviving kin of deceased veteran of that war.

History of Section.
(P.L. 1942, ch. 1220, § 1; G.L. 1956, § 30-22-1; P.L. 2007, ch. 510, § 9.)



Chapter 30-22-2 - Merchant marine.

§ 30-22-2 Merchant marine.  (a) All credits, benefits, and privileges, excepting bonuses, granted and bestowed as of December 7, 1941 by the state upon men and women in the armed forces of the United States of America and then enjoyed by those armed forces, shall be extended to include members of the American merchant marine service, who at the date of enlistment, were legal residents of the state; provided, however, that those members of the American merchant marine shall have been in service for at least six (6) months, but in the event any member shall meet death before the expiration of that six (6) months of service he or she shall receive all credits, benefits, and privileges to which he or she would have been entitled by this section had death not intervened in that six-months' service.

(b) All eligible members under this section shall file with the department of veterans affairs for a discharge certificate on forms provided by the department of veterans affairs for that purpose.

History of Section.
(P.L. 1943, ch. 1308, § 1; G.L. 1956, § 30-22-2; P.L. 1988, ch. 430, § 1.)



Chapter 30-22-3 - Veterans of undeclared wars or campaigns.

§ 30-22-3 Veterans of undeclared wars or campaigns.  The provisions of all of the statutes of this state granting benefits, privileges or bonuses to veterans of any war in which the United States of America has heretofore been engaged, or to the widow or widower or domestic partner or other surviving kin of deceased veterans of that war, shall hereafter be construed to provide for like benefits, privileges and bonuses for any man or woman of the armed forces who has been engaged heretofore, is now, or may hereafter be engaged in the active conduct of and/or fighting in the Korean campaign or the conflict in Viet Nam or any following campaign or war, declared or undeclared, which the armed forces of the United States of America conduct or in which those forces have a part, and who, having been actively engaged as hereinbefore described, has heretofore or may hereafter be honorably discharged from the armed forces of this nation, and to the widow or widower or domestic partner or other surviving kin of any such deceased veteran of that campaign or war.

History of Section.
(P.L. 1951, ch. 2754, § 1; G.L. 1956, § 30-22-3; P.L. 1968, ch. 17, § 1; P.L. 1993, ch. 252, § 3; P.L. 1997, ch. 327, § 1; P.L. 2007, ch. 510, § 9.)



Chapter 30-22-4 - "Korean service" defined.

§ 30-22-4 "Korean service" defined.  "Active conduct of and/or fighting in the Korean campaign" shall mean service by any man or woman of the armed forces of the United States between June 27, 1950 and January 31, 1955, inclusive. Provided, however, that the extension of the date from July 27, 1953 to January 31, 1955 in the definition of Korean service shall not entitle any veteran who served between July 27, 1953 to January 31, 1955 to any bonus previously paid, nor to any veteran's tax exemption pursuant to § 44-3-4.

History of Section.
(P.L. 1951, ch. 2754, § 1; P.L. 1953, ch. 3230, § 1; P.L. 1955, ch. 3443, § 1; G.L. 1956, § 30-22-4; P.L. 1977, ch. 201, § 1.)



Chapter 30-22-5 - "Vietnam service" defined.

§ 30-22-5 "Vietnam service" defined.  "Active conduct of and/or fighting in the Vietnam conflict" shall mean service by any man or woman of the armed forces of the United States between February 28, 1961 and May 7, 1975, inclusive. Provided, however, that the extension of the date from August 5, 1964 to February 28, 1961 in the definition of the Vietnam conflict shall not entitle any veteran who served between February 28, 1961 and August 5, 1964 to any bonus previously paid.

History of Section.
(P.L. 1993, ch. 252, § 2; P.L. 2002, ch. 20, § 1.)



Chapter 30-22-6 - Domestic partner defined.

§ 30-22-6 Domestic partner defined.  For purposes of this chapter, "domestic partner" shall be defined as a person who, prior to the decedent's death, was in an exclusive, intimate and committed relationship with the decedent, and who certifies by affidavit that their relationship met the following qualifications:

(1) Both partners were at least eighteen (18) years of age and were mentally competent to contract;

(2) Neither partner was married to anyone else;

(3) Partners were not related by blood to a degree which would prohibit marriage in the state of Rhode Island;

(4) Partners resided together and had resided together for at least one year at the time of death; and

(5) Partners were financially interdependent as evidenced by at least two (2) of the following:

(i) Domestic partnership agreement or relationship contract;

(ii) Joint mortgage or joint ownership of primary residence;

(iii) Two (2) of: (A) joint ownership of motor vehicle; (B) joint checking account; (C) joint credit account; (D) joint lease; and/or

(iv) The domestic partner had been designated as a beneficiary for the decedent's will, retirement contract or life insurance.

History of Section.
(P.L. 2007, ch. 510, § 10.)






Chapter 30-23 - Veterans' Retraining and Reemployment Committees

Chapter 30-23-1 - Purpose of chapter.

§ 30-23-1 Purpose of chapter.  By order of the president of the United States on February 24, 1944, there was established in the office of war mobilization a retraining and reemployment administration to have general supervision and direction of activities relating to the retraining and reemployment of persons discharged or released from the armed services and to develop programs for that purpose and for the adequate care of those veterans, including physical and occupational therapy for the wounded and disabled and the resumption of education interrupted by the war. By its order issued May 17, 1944, the retraining and reemployment administration outlined a plan for the establishment and maintenance of veterans' information service centers in local communities by which it sought to provide a way to merge the interest of all organizations, federal, state, local, and civic, in the rehabilitation and assistance of veterans. To aid in the carrying out of this plan, the retraining and reemployment administration established in each state a veterans' service committee consisting of a representative of the selective service system, the war manpower commission, and the veterans administration, with power to enlarge its membership to include representation from local organizations or to represent the federal government on state committees of the same nature. The purpose of this chapter is to authorize the establishment of local veterans' retraining and reemployment committees and the establishment and maintenance of veterans' information service centers by the several cities and towns in this state to the end that all veterans may be furnished in their own communities with full information with respect to their various rights and privileges under federal and state laws and with adequate advice and assistance in securing the benefits thereof and in solving the problems of readjusting their lives from war to peacetime activities.

History of Section.
(P.L. 1945, ch. 1585, § 1; P.L. 1948, ch. 2107, § 1; G.L. 1956, § 30-23-1.)



Chapter 30-23-2 - Establishment of local committees.

§ 30-23-2 Establishment of local committees.  Each city and town may by ordinance provide for the creation of a veterans' retraining and reemployment committee, with authority to establish and maintain a veterans' information service center in that municipality, and each city and town is hereby authorized to make appropriations therefor.

History of Section.
(P.L. 1945, ch. 1585, § 5; G.L. 1956, § 30-23-2.)



Chapter 30-23-3 - Composition and purpose of local committees.

§ 30-23-3 Composition and purpose of local committees.  Each local veterans' retraining and reemployment committee, hereinafter referred to as the local committee, shall be fully representative of all federal, state, and local agencies serving veterans in the community, and of all community groups and institutions therein which are interested in and can contribute to the program for providing the veteran with one place in the locality where he or she can go in dignity for full information and adequate counsel and assistance in solving his or her problems.

History of Section.
(P.L. 1945, ch. 1585, § 5; G.L. 1956, § 30-23-3.)



Chapter 30-23-4 - Organization of local committees.

§ 30-23-4 Organization of local committees.  The local committee shall elect a chairman and such other officers as it may determine and may appoint an executive committee and subcommittees and define the duties of its officers and committees. The local committee may employ an executive secretary and clerical and other assistance within the amounts of appropriations available therefor. The officers and committees of the local committee shall serve at the pleasure of the local committee.

History of Section.
(P.L. 1945, ch. 1585, § 5; G.L. 1956, § 30-23-4.)



Chapter 30-23-5 - Duty of local committees.

§ 30-23-5 Duty of local committees.  It shall be the duty of each local veterans' retraining and reemployment committee to mobilize and promote all existing community resources for the aid of the veteran in one place, through the establishment and maintenance of a veterans' information service center, wherein all veterans in the community shall be provided with full information concerning their rights and privileges under federal and state law, assistance in securing the benefits thereof, and advice and aid in solving the problems arising in the readjustment of their lives from war to peace time activities. It shall be the duty of each local committee to prescribe the duties of its veterans' information service center and to take counsel with the state committee and its subcommittees from time to time, to the end that there shall be in every community adequate information, efficient aid, and sound advice for the veteran, and uniformity of procedure in dealing with his or her problems.

History of Section.
(P.L. 1945, ch. 1585, § 6; G.L. 1956, § 30-23-5.)



Chapter 30-23-6 - Functions of information service centers.

§ 30-23-6 Functions of information service centers.  The major function of the veterans' information service center shall be to provide information, aid, and counsel to all veterans in the community and their families and to maintain liaison with all existing federal, state, and local agencies. Actual determination of eligibility for benefits or special service must be the function of appropriate agencies. The veterans' information service center shall perform such other duties as may be prescribed by the local committee.

History of Section.
(P.L. 1945, ch. 1585, § 7; G.L. 1956, § 30-23-6.)



Chapter 30-23-7 - Previous actions ratified.

§ 30-23-7 Previous actions ratified.  The actions before April 23, 1945 of cities and towns in establishing veterans' information service centers and the appointment by the committees of executive secretaries and the hiring of clerical and other assistance, and the actions theretofore of cities and towns in allocating funds and making appropriations for those purposes, are hereby ratified and validated and all those actions shall have the same full force and effect as if they had been previously authorized by the provisions of this chapter.

History of Section.
(P.L. 1945, ch. 1585, § 8; P.L. 1948, ch. 2107, § 1; G.L. 1956, § 30-23-7.)






Chapter 30-24 - Rhode Island Veterans' Home

Chapter 30-24-1 - Management and control.

§ 30-24-1 Management and control.  The management and control of the Rhode Island veterans' home, established in this state for those who served in the army, navy, marine corps, coast guard, merchant marines, or air force of the United States in any war or conflict and were honorably discharged therefrom, who shall be in need of such care as is provided at the home, shall be the responsibility of the director of human services or his or her designee.

History of Section.
(G.L. 1896, ch. 88, § 1; P.L. 1901, ch. 809, § 19; G.L. 1909, ch. 104, § 1; P.L. 1914, ch. 1045, § 1; P.L. 1918, ch. 1633, § 1; P.L. 1919, ch. 1752, § 1; G.L. 1923, ch. 116, § 1; G.L. 1938, ch. 654, § 1; impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1949, ch. 2166, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-24-1; P.L. 1976, ch. 102, § 1; P.L. 1982, ch. 164, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-2 - By-laws and regulations  Supervision by director.

§ 30-24-2 By-laws and regulations  Supervision by director.  (a) The director of human services or his or her designee shall have the general supervision over and shall prescribe rules for the government and management of the Rhode Island veterans' home. He or she shall make all needful by-laws and regulations governing the admission, maintenance, and discharge of the residents of the home, which shall not be inconsistent with the spirit and intent of this chapter, and generally may do all things necessary to successfully carry into effect the purposes of this chapter.

(b) The director shall appoint and employ all subordinate officials and persons needed for the proper management of the home.

History of Section.
(G.L. 1896, ch. 88, §§ 3, 4; G.L. 1909, ch. 104, §§ 3, 4; G.L. 1923, ch. 116, §§ 3, 4; G.L. 1938, ch. 654, §§ 3, 4; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-24-2; P.L. 1976, ch. 102, § 1; P.L. 1982, ch. 164, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-3 - Administrator  Advisory council.

§ 30-24-3 Administrator  Advisory council.  (a) The director of human services shall appoint an administrator for the Rhode Island veterans' home who shall be an honorably discharged war veteran of the United States Armed Forces. There shall be an advisory council for veterans' affairs, consisting of not more than twenty-seven (27) qualified electors of this state, ten (10) of whom shall be honorably discharged war veterans of the armed forces of the United States; sixteen (16) of the members shall be appointed by the governor, consisting of a member designated by each of the various state departments of chartered veteran organizations, one of whom shall be a member of the purple heart organization, and the remaining member or members at large; provided, however, that each of those departments of veteran organizations shall have and continue to have at least one member on the advisory council for veterans' affairs; and provided further that one member shall be a female veteran, one member shall be a minority veteran, one member shall be a representative of the Persian Gulf War Veterans' Association, and one member shall be a representative of the Korean War Veterans' Association; seven (7) members shall consist of five (5) members of the house of representatives, not more than four (4) members from the same political party, to be appointed by the speaker of the house of representatives, and two (2) members from the senate, not more than one from the same political party, to be appointed by the president of the senate. The seven (7) members of the general assembly who shall serve on the advisory council of veteran affairs shall serve so long as they are members of the general assembly.

(b) The remaining members shall be one former representative having served at least five (5) years on the advisory council, to be appointed by the speaker of the house of representatives, and one former senator having served at least five (5) years on the advisory council, to be appointed by the president of the senate. If either of the last two (2) mentioned are not available, the selections may be members at-large selected from the general public; provided, further, the immediate past chief of veterans' affairs shall serve as ex-officio of the veterans' council with voting privileges for a period of five (5) years and may be reappointed for an additional term by the governor. The final remaining member shall be an active National Guard person to be appointed by the State Adjutant General.

History of Section.
(P.L. 1939, ch. 660, § 89; P.L. 1951, ch. 2696, § 1; G.L. 1956, § 30-24-3; P.L. 1976, ch. 102, § 1; P.L. 1987, ch. 70, § 1; P.L. 1988, ch. 429, § 1; P.L. 1990, ch. 333, § 1; P.L. 2001, ch. 180, § 62; P.L. 2001, ch. 361, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-4 - Appointments to advisory council  Organization and meetings.

§ 30-24-4 Appointments to advisory council  Organization and meetings.  Annually, on or before July 1, the governor shall appoint a successor of each member of the advisory council whose term expires, these appointments to be for a term of three (3) years. Provided, however, that a former state representative or senator having served at least five (5) years on the advisory council shall be appointed for a term of at least five (5) years. In case of any vacancy or additional members on the council, the governor shall appoint a new member for the unexpired portion of the term of that membership as hereinbefore provided. Members of the council shall serve without pay. The advisory council shall elect one of its members to serve as chairperson for a period of one year and until a successor is elected and qualified. Meetings shall be held at the call of the chairperson; provided, however, that a majority of the members may call a meeting of the advisory council at any time, all members being notified in any case by mail and reasonably in advance of any such meetings. A majority of members shall constitute a quorum for the transaction of business. The governor may remove a member of the council for neglect of duty. Secretarial service for the council shall be provided by the director of the department of human services. Provided, further, the immediate past chief of veterans' affairs shall serve as ex-officio of the veterans' council with voting privileges for a period of five (5) years and may be reappointed for an additional term by the governor.

History of Section.
(P.L. 1939, ch. 660, § 89; P.L. 1951, ch. 2696, § 1; G.L. 1956, § 30-24-4; P.L. 1976, ch. 102, § 1; P.L. 1988, ch. 429, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-5 - Functions of advisory council.

§ 30-24-5 Functions of advisory council.  The advisory council for veterans' affairs shall exercise and perform all the duties and functions formerly exercised and performed by the advisory council for the Rhode Island veterans' home. The advisory council for the Rhode Island veterans' home is hereby abolished. The advisory council for veterans' affairs shall make suggestions to and shall advise the director of human services and the administrator of the veterans' home concerning the policies, rules, and the regulations of the Rhode Island veterans' home; provided, however, that the advisory council shall have no administrative power.

History of Section.
(P.L. 1939, ch. 660, § 89; P.L. 1951, ch. 2696, § 1; G.L. 1956, § 30-24-5; P.L. 1976, ch. 102, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-6 - Acceptance of gifts  Veterans' home restricted account.

§ 30-24-6 Acceptance of gifts  Veterans' home restricted account.  (a) The director of human services is hereby authorized and empowered to take and receive in the name of the state any grant, devise, gift, or bequest of real or personal property that may be made for the use and benefit of the Rhode Island veterans' home or the residents or purposes thereof. All money so received, and all money received under the provisions of §§ 30-24-9 and 30-24-10, shall be paid over to the general treasurer and shall be kept by him or her as a restricted account to be known as the "veterans' home restricted account". Use of the "veterans' home restricted account" funds may only be made upon prior approval of the house of representatives' finance committee and senate finance committee. The director may sell and dispose of any real or personal property received under this section, and any property received under § 30-24-9, and the proceeds of the sale shall be paid over to the general treasurer to be made a part of the restricted account. The restricted account shall be used for the improvement of social, recreational, and educational programs, including the purchase of educational and recreational supplies and equipment for the welfare of members and for operational expenses and capital improvements at the veterans' home and veterans' cemetery, as deemed necessary by the director of human services.

(b) [Deleted by P.L. 1999, ch. 11, section 5.]

History of Section.
(G.L. 1896, ch. 88, § 2; G.L. 1909, ch. 104, § 2; P.L. 1921, ch. 2035, § 1; G.L. 1923, ch. 116, § 2; G.L. 1938, ch. 654, § 2; impl. am. P.L. 1939, ch. 660, §§ 65, 80; impl. am. P.L. 1949, ch. 2166, § 1; G.L. 1956, § 30-24-6; P.L. 1976, ch. 102, § 1; P.L. 1982, ch. 164, § 1; P.L. 1986, ch. 392, § 1; P.L. 1988, ch. 129, art. 9, § 1; P.L. 1991, ch. 6, art. 15, § 1; P.L. 1991, ch. 44, art. 21, § 2; P.L. 1993, ch. 138, art. 9, § 1; P.L. 1996, ch. 100, art. 40, § 1; P.L. 1999, ch. 11, § 5; P.L. 2004, ch. 583, § 1; P.L. 2004, ch. 591, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-8 - Funds remaining at end of year. [Effective until July 1, 2010.].

§ 30-24-8 Funds remaining at end of year. [Effective until July 1, 2010.].  The unexpended balance of such sum or sums of money as are received and appropriated as provided in § 30-24-6 for the veterans' home restricted account remaining in the treasury at the close of each fiscal year, shall be continued to and is hereby annually appropriated for the same account for the ensuing year.

History of Section.
(G.L. 1896, ch. 88, § 16; G.L. 1909, ch. 104, § 17; G.L. 1923, ch. 116, § 17; G.L. 1938, ch. 654, § 14; impl. am. P.L. 1949, ch. 2166, § 1; G.L. 1956, § 30-24-8; P.L. 1976, ch. 102, § 1.)



Chapter 30-24-9 - Property of deceased residents.

§ 30-24-9 Property of deceased residents.  All goods, chattels, property, money, and effects of a deceased resident of the Rhode Island veterans' home, which have not been disposed of by him or her by a completed inter vivos conveyance or gift, or by a valid will, after payment therefrom of the funeral expenses, which shall not exceed five thousand dollars ($5,000), and after payment therefrom of the reasonable debts and expenses of the deceased resident to be determined by rules and regulations as shall be adopted by the director, shall upon his or her decease become the property of the state, and shall be applied by the director of human services or his designee to the uses and purposes of the veterans' restricted account; provided, however, that the director may in his or her discretion deliver to any surviving relative of the deceased resident any of the property or effects as may serve as a memento of the deceased resident. For purposes of this section, the provisions of chapter 24 of title 33 shall be applicable.

History of Section.
(P.L. 1896, ch. 305, § 1; G.L. 1909, ch. 104, § 21; G.L. 1923, ch. 116, § 21; G.L. 1938, ch. 654, § 18; impl. am. P.L. 1949, ch. 2166, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-24-9; P.L. 1973, ch. 131, § 1; P.L. 1976, ch. 102, § 1; P.L. 1981, ch. 86, § 1; P.L. 1982, ch. 164, §§ 2, 3; P.L. 1986, ch. 381, § 1; P.L. 2004, ch. 312, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-10 - Admissible to home  Fees.

§ 30-24-10 Admissible to home  Fees.  (a) Any person who has served in the army, navy, marine corps, coast guard, or air force of the United States for a period of ninety (90) days or more and that period began or ended during any foreign war in which the United States shall have been engaged or in any expedition or campaign for which the United States government issues a campaign medal, and who was honorably discharged from it, and who shall be deemed to be in need of care provided at the Rhode Island veterans' home, may be admitted to that facility subject to such rules and regulations as shall be adopted by the director of human services to govern the admission of applicants to the facility. Any person who has served in the armed forces of the United States designated herein and otherwise qualified, who has served less than the ninety-day period described in this section, and who was honorably discharged from service, and who, as a result of the service, acquired a service-connected disability or disease, may be admitted. No person shall be admitted to the facility unless the person has been accredited to the enlistment or induction quota of the state or has resided in the state for at least two (2) consecutive years next prior to the date of the application for admission to the facility.

(b) The director shall, at the end of each fiscal year, determine the net per diem expenses of maintenance of residents in the facility and shall assess against each resident who has "net income", as defined in this section, a fee equal to eighty percent (80%) of the resident's net income, provided that fee shall not exceed the actual cost of care and maintenance for the resident; and provided that an amount equal to twenty percent (20%) of the maintenance fee assessed shall be allocated to and deposited in the veterans' restricted account. For the purposes of this section, "net income" is defined as gross income minus applicable federal and state taxes and minus:

(i) An amount equal to one hundred fifty dollars ($150) per month of residency and fifty percent (50%) of any sum received due to wounds incurred under battle conditions for which the resident received the purple heart; and

(ii) The amount paid by a resident for the support and maintenance of his or her spouse, parent(s), minor child(ren), or child(ren) who is/are blind or permanently and totally disabled as defined in title XVI of the Federal Social Security Act, 42 U.S.C. §§ 1381  1383d, subject to a maximum amount to be determined by rules and regulations as shall be adopted by the director.

(2) The fees shall be paid monthly to the home and any failure to make payment when due shall be cause for dismissal from the facility. Prior to dismissal, the resident shall be afforded administrative due process.

(c) Admissions to the veterans' home shall be made without discrimination as to race, color, national origin, religion, sex, disability, marital status, age, sexual orientation, gender identity or expression, assets, or income.

(d) Laundry services shall be provided to the residents of the Rhode Island veterans' home at no charge to the residents, with such funds to cover the cost of providing laundry services for residents of the Rhode Island Veterans' Home derived from monies appropriated to the department of human services.

History of Section.
(G.L., ch. 104, § 22; P.L. 1919, ch. 1751, § 1; G.L. 1923, ch. 116, § 22; P.L. 1933, ch. 2025, § 1; G.L. 1938, ch. 654, § 19; impl. am. P.L. 1939, ch. 60, § 80; impl. am. P.L. 1949, ch. 2166, § 1; G.L. 1956, § 30-24-10; P.L. 1968, ch. 23, § 1; P.L. 1976, ch. 102, § 1; P.L. 1982, ch. 164, §§ 2, 3; P.L. 1991, ch. 6, art. 15, § 1; P.L. 1999, ch. 83, § 67; P.L. 1999, ch. 130, § 67; P.L. 2002, ch. 65, art. 13, § 30; P.L. 2002, ch. 352, § 1; P.L. 2003, ch. 376, art. 44, § 1; P.L. 2004, ch. 595, art. 40, § 1; P.L. 2005, ch. 282, § 1; P.L. 2005, ch. 301, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-10.1 - Domiciliary care program for homeless veterans.

§ 30-24-10.1 Domiciliary care program for homeless veterans.  The director of the department of human services is hereby authorized and empowered to establish and maintain a domiciliary care program for homeless veterans (Veterans Transitional Supportive Program, V.T.S.P.) at the Rhode Island Veterans' Home. Any veteran admitted to the Rhode Island Veterans' Home pursuant to this section shall be exempt from the maintenance fee assessment established pursuant to § 30-24-10, provided, however, that the director shall assess against each veteran admitted under this program a monthly maintenance fee equal to ten percent (10%) of the veteran's monthly gross income, from whatever source derived and whether taxable or non-taxable. In addition there will also be additional beds called Extended, V.T.S.P. beds to which a monthly maintenance fee of thirty percent (30%) will be charged. Extended V.T.S.P. will be available to eligible veterans in the V.T.S.P. program, but occupancy will not exceed four (4) months. The maintenance fee shall be paid monthly to the Veterans' Home and shall be deposited in the Veterans' Home fund. Any failure to make payment when due shall be cause for dismissal from the facility. Prior to any dismissal for non-payment of fees, the veteran shall be afforded administrative due process. The director is authorized to promulgate rules and regulations to effectuate the intent and provisions of this section, and this grant of authority to promulgate rules and regulations shall be liberally construed.

History of Section.
(P.L. 1994, ch. 75, § 1; P.L. 1998, ch. 289, § 1; P.L. 2009, ch. 233, § 3; P.L. 2009, ch. 234, § 3; P.L. 2011, ch. 151, art. 9, § 5.)



Chapter 30-24-11 - Severability.

§ 30-24-11 Severability.  If any clause, sentence, paragraph, section, or part of this chapter is adjudged by any court of competent jurisdiction to be invalid, that judgment will not affect, impair, or invalidate the remainder thereof, but will be confined in its operation to the clause, sentence, paragraph, section, or part directly involved in the controversy in which the judgment has been rendered.

History of Section.
(P.L. 1982, ch. 164, § 3.)






Chapter 30-25 - Burial of Veterans

Chapter 30-25-1 - Firing squad for funerals.

§ 30-25-1 Firing squad for funerals.  Whenever requested by the family of any honorably discharged, deceased soldier, sailor, airperson, or marine of any of the wars in which the United States has been engaged, or by a veterans' organization duly authorized to conduct the funeral of the deceased soldier, sailor, airperson, or marine, the adjutant general of the state shall furnish a firing squad, and wherever possible, complete with a bugler to play "Taps," live and not synthesized or pre-recorded. The bugler may be on active duty or an honorably discharged veteran, for the funeral of the deceased soldier, sailor, airperson, or marine; provided, however, that when the national guard of the state shall have been called, ordered, or drafted into the service of the United States for war or an emergency, the adjutant general shall furnish the firing squad from the first regiment, Rhode Island state guard; and wherever possible, complete with a bugler to play "Taps," live and not synthesized or pre-recorded. The bugler may be on active duty or an honorably discharged veteran, provided, further, however, that when any member of the armed forces of the United States dies in service and his or her body is brought back to the state for burial whenever requested by the family of the deceased or by a veterans' organization duly authorized to conduct the funeral of the deceased member of the armed forces, and it is not possible to arrange with the federal government for a firing squad for the funeral of the deceased member of the armed forces, the adjutant general of the state is authorized and directed to furnish a firing squad, and wherever possible, complete with a bugler to play "Taps," live and not synthesized or pre-recorded, for the funeral of the deceased member of the armed forces.

History of Section.
(P.L. 1933, ch. 2029, § 1; G.L. 1938, ch. 655, § 10; P.L. 1941, ch. 993, § 1; P.L. 1945, ch. 1582, § 1; P.L. 1947, ch. 1878, § 1; P.L. 1951, ch. 2798, § 1; P.L. 1954, ch. 3252, § 1; G.L. 1956, § 30-25-1; P.L. 2006, ch. 252, § 1; P.L. 2006, ch. 289, § 1.)



Chapter 30-25-2 - Appropriations for firing squads.

§ 30-25-2 Appropriations for firing squads.  The general assembly shall annually appropriate such a sum as it may deem necessary, out of any money in the treasury not otherwise appropriated, for the purpose of carrying out the provisions of § 30-25-1; and the state controller is hereby authorized and directed to draw orders upon the general treasurer for the payment of such sums as may from time to time be required upon the receipt by the state controller of proper vouchers, approved by the adjutant general.

History of Section.
(P.L. 1933, ch. 2029, § 2; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 655, § 11; impl. am. P.L. 1939, ch. 660, § 65; G.L. 1956, § 30-25-2.)



Chapter 30-25-3 - Burial at public expense.

§ 30-25-3 Burial at public expense.  Whenever any person who served in the army, navy, air force, or marine corps of the United States during any period of war, and was honorably discharged therefrom, shall die within this state without leaving means sufficient to defray necessary funeral expenses, he or she shall be buried and the expenses thereof paid in the manner provided in this chapter.

History of Section.
(P.L. 1904, ch. 1154, § 1; G.L. 1909, ch. 105, § 1; G.L. 1923, ch. 117, § 1; G.L. 1938, ch. 655, § 1; G.L. 1956, § 30-25-3.)



Chapter 30-25-4 - Designation of person to conduct burial  Burial by relatives or friends  Maximum allowance.

§ 30-25-4 Designation of person to conduct burial  Burial by relatives or friends  Maximum allowance.  The town council of any town, and the city council of any city, shall annually designate some proper person, other than those designated by law for the care of paupers or the custody of criminals, who shall cause to be interred the body of any honorably discharged soldier, sailor, airperson, or marine, who may not have left sufficient means to pay his or her funeral expenses; and in case the deceased has relatives or friends who desire to conduct the burial, and who are unable or unwilling to pay the charge thereof, they shall be allowed to conduct the funeral, and the cost of the interment shall be paid to them or their representatives by the town or city treasurer upon due proof; provided, however, that claim for the payment of the burial expenses under the provisions of this chapter shall be made within sixty (60) days after the decease of the honorably discharged soldier, sailor, airperson, or marine; and provided, further, that the whole expense of the funeral shall not in any case exceed the sum of fifty-five dollars ($55.00).

History of Section.
(P.L. 1904, ch. 1154, § 2; G.L. 1909, ch. 105, § 2; P.L. 1920, ch. 1843, § 1; G.L. 1923, ch. 117, § 2; G.L. 1938, ch. 655, § 2; G.L. 1956, § 30-25-4.)



Chapter 30-25-5 - Place of burial  Disinterment from pauper cemetery.

§ 30-25-5 Place of burial  Disinterment from pauper cemetery.  Any interment provided for by the provisions of this chapter shall not be made in any cemetery or plot used exclusively for the pauper dead; and if any deceased honorably discharged soldier, sailor, airperson, or marine may have already died and been buried in any place used exclusively for the burial of paupers, he or she shall be removed therefrom as soon as may be after the attention of the town or city council, within whose limits the person may have been buried, shall have been called thereto.

History of Section.
(P.L. 1904, ch. 1154, § 3; G.L. 1909, ch. 105, § 3; G.L. 1923, ch. 117, § 3; G.L. 1938, ch. 655, § 3; G.L. 1956, § 30-25-5.)



Chapter 30-25-7 - Veterans dying in state institutions.

§ 30-25-7 Veterans dying in state institutions.  Nothing contained in this chapter shall be construed to require the city treasurer of the city of Cranston to pay any money to meet the funeral expenses of, or the erection of any headstone for, any person who shall have died at any of the state institutions in Cranston, unless admitted or committed from that city; but the treasurer of the town or city from which the person was admitted, or from which he or she has been committed, shall be liable for and shall pay the funeral expenses as provided in this chapter.

History of Section.
(P.L. 1904, ch. 1154, § 5; G.L. 1909, ch. 105, § 5; G.L. 1923, ch. 117, § 5; G.L. 1938, ch. 655, § 5; G.L. 1956, § 30-25-7; P.L. 1986, ch. 76, § 2.)



Chapter 30-25-8 - Maintenance of north cemetery.

§ 30-25-8 Maintenance of north cemetery.  The director of human services shall be custodian of the Rhode Island soldiers' burial lots, and the monument and grave markers thereon, located in the north cemetery in the town of Bristol. He or she shall, from time to time, cause such work to be done as may be necessary in keeping the lots, monuments, and markers in good condition and repair.

History of Section.
(P.L. 1917, ch. 1486, § 3; G.L. 1923, ch. 117, § 8; G.L., ch. 117, § 6, as enacted by P.L. 1931, ch. 1730, § 1; G.L. 1938, ch. 655, § 6; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-8; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-9 - Expenses of north cemetery.

§ 30-25-9 Expenses of north cemetery.  The director of human services is authorized to make such expenditures as may be necessary in carrying out the purposes of § 30-25-8, and the state controller is hereby authorized and directed upon receipt of proper vouchers approved by the state director of human services, to draw orders upon the general treasurer for the payment of such sums as may be required, from the funds under the control of the director of human services, known as the veterans' home, restricted account.

History of Section.
(G.L., ch. 117, § 8, as enacted by P.L. 1931, ch. 1730, § 1; G.L. 1938, ch. 655, § 8; impl. am. P.L. 1939, ch. 660, §§ 65, 80; impl. am. P. L. 1949, ch. 2166, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-9; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-10 - Care of neglected graves.

§ 30-25-10 Care of neglected graves.  The director of human services is authorized and empowered to undertake the care of any grave of any soldier or sailor who fought in the war of the revolution, or who at any time served the United States in any war, when the grave appears to have been neglected or abandoned. For that purpose, the director, and the agents or employees of the division, when duly authorized thereunto by the director, may enter into and upon any public or private cemetery or burial place to clear any grave of grass, weeds, brush, briars, or rubbish; to erect, replace, repair, or renovate fences, memorial stones, or markers; and to perform the other tasks as may be necessary to restore and maintain the grave and its surroundings in a decent and orderly condition.

History of Section.
(G.L., ch. 117, § 10; P.L. 1928, ch. 1188, § 1; G.L. 1938, ch. 655, § 9; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-10; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-11 - Consent of custodian of neglected grave.

§ 30-25-11 Consent of custodian of neglected grave.  When any cemetery or burial place containing a neglected grave is found by the director of human services, or the agents or employees of the division, to be under the custody or control of some private owner or public authority, then the director shall obtain permission in writing from the person or persons having custody or control before entering into and upon the cemetery or burial place; provided, that if no person or persons can be found having the custody or control of the cemetery or burial place, the director shall assume the right of entry and shall perform the duties specified in § 30-25-10, without further notice.

History of Section.
(G.L. 1923, ch. 117, § 10; P.L. 1928, ch. 1188, § 1; G.L. 1938, ch. 655, § 9; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-11; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-12 - Appropriations for care of graves.

§ 30-25-12 Appropriations for care of graves.  The general assembly shall, from time to time, appropriate such sums as it may deem necessary to be expended by the director of human services in carrying out the purposes of §§ 30-25-10 and 30-25-11, and the state controller is hereby authorized and directed, upon the receipt of the proper vouchers approved by the director, to draw orders upon the general treasurer for the payment of such sums as may be required, within the amount appropriated therefor.

History of Section.
(G.L. 1923, ch. 117, § 11; P.L. 1928, ch. 1188, § 1; G.L. 1938, ch. 655, § 12; impl. am. P.L. 1939, ch. 660, §§ 65, 80; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-12; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-13 - Acceptance and administration of gifts.

§ 30-25-13 Acceptance and administration of gifts.  The director of human services may accept in the name of the state, and may administer, any devise, bequest, or gift which is to be expended for the general purposes of this chapter. All sums received by devise, bequest, or gift from any person or corporation shall be deposited with the general treasurer, and by him or her kept in a special fund, to be known as "the veterans' cemetery fund", and held subject to the order of the director.

History of Section.
(G.L. 1923, ch. 117, § 11; P.L. 1928, ch. 1188, § 1; G.L. 1938, ch. 655, § 12, impl. am. P.L. 1939, ch. 660, § 80; impl. am. P.L. 1949, ch. 2166, § 1; impl. am. P.L. 1951, ch. 2724, § 2; G.L. 1956, § 30-25-13; P.L. 1986, ch. 76, § 3; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)



Chapter 30-25-14 - Rhode Island veterans' memorial cemetery.

§ 30-25-14 Rhode Island veterans' memorial cemetery.  The Rhode Island veterans' memorial cemetery located on the grounds of the Joseph H. Ladd school in the town of Exeter shall be under the management and control of the director of the department of human services. The director of the department of human services shall appoint an administrator for the Rhode Island veterans' memorial cemetery who shall be an honorably discharged veteran of the United States Armed Forces and shall have the general supervision over and shall prescribe rules for the government and management of the cemetery. He or she shall make all needful rules and regulations governing the operation of the cemetery and generally may do all things necessary to insure the successful operation thereof. The director shall promulgate rules and regulations, not inconsistant with the provisions of 38 USCS § 2402, to govern the eligibility for burial in the Rhode Island veterans' memorial cemetery. In addition to all persons eligible for burial pursuant to rules and regulations established by the director, any person who served in the army, navy, air force, or marine corps of the United States for a period of not less than two (2) years and whose service was terminated honorably, shall be eligible for burial in the Rhode Island veterans' memorial cemetery. The director shall appoint and employ all subordinate officials and persons needed for the proper management of the cemetery. National Guard members who are killed in the line of duty or who are honorably discharged after completion of at least twenty (20) years' of service in the Rhode Island National Guard and their spouse shall be eligible for internment in the Rhode Island Veterans' Memorial Cemetery. For the purpose of computing service under this section, honorable service in the active forces or reserves shall be considered toward the twenty (20) years of National Guard service. The general assembly shall make an annual appropriation to the department of human services to provide for the operation and maintenance for the cemetery. The director shall charge and collect a grave liner fee per interment of the eligible spouse and/or eligible dependents of the qualified veteran equal to the Department's cost for the grave liner.

History of Section.
(P.L. 1975, ch. 161, § 1; P.L. 1990, ch. 427, § 1; P.L. 1991, ch. 44, art. 21, § 1; P.L. 1996, ch. 100, art. 9, § 1; P.L. 1997, ch. 135, § 1; P.L. 1997, ch. 204, § 1; P.L. 1998, ch. 293, § 1; P.L. 1998, ch. 403, § 1; P.L. 2002, ch. 65, art. 13, § 14; P.L. 2009, ch. 233, § 4; P.L. 2009, ch. 234, § 4; P.L. 2011, ch. 151, art. 9, § 6.)






Chapter 30-26 - World War Orphans' Education Fund



Chapter 30-27 - Veterans' Organizations

Chapter 30-27-1 - Appropriations for annual encampment of Spanish war veterans.

§ 30-27-1 Appropriations for annual encampment of Spanish war veterans.  The general assembly shall annually appropriate such sum as it may deem necessary to defray the expenses of the annual encampment of the united spanish war veterans, department of Rhode Island, to be expended under the direction of the department of human services or of any other department as the general assembly shall indicate and direct at any future time; and the controller is hereby authorized and directed to draw orders upon the general treasurer for the payment of that sum, or so much thereof as may be necessary from time to time, upon the receipt by the controller of proper vouchers approved by the director of human services, or such other approving authority as the general assembly may direct.

History of Section.
(P.L. 1941, ch. 1074, § 1; G.L. 1956, § 30-27-1.)



Chapter 30-27-2 - Recognition of Italian American organization.

§ 30-27-2 Recognition of Italian American organization.  The Italian American war veterans of the United States, incorporated, as federally chartered, whose membership and officers consist solely of honorably discharged American war veterans who served in the United States army, navy, marine corps, coast guard, or air force, is hereby declared to be an officially recognized veterans' organization in this state.

History of Section.
(P.L. 1951, ch. 2718, § 1; G.L. 1956, § 30-27-2; P.L. 1960, ch. 17, § 1; P.L. 1992, ch. 367, § 1.)



Chapter 30-27-3 - Emblems and insignia of Italian American organization.

§ 30-27-3 Emblems and insignia of Italian American organization.  Any person who wilfully wears, sells, or manufactures or attaches to any motor vehicle, the insignia, emblem, or design of the Italian American war veterans of the United States, incorporated; or uses the insignia, emblem, or design, or the name of the organization by falsely representing himself or herself to be a member, officer, or director thereof in good standing, to obtain or attempt to obtain aid or assistance within the state; or wilfully uses the name of the organization, or the titles of its officers or directors, or uses its insignia, emblems, or designs, or the forms or patterns thereof, or its ritual or ceremonies; unless entitled to use, wear, sell, manufacture, or attach those emblems and insignia under the constitution, by-laws, rules, or regulations of the organization, shall be deemed guilty of a misdemeanor. Any person found guilty of violating the provisions of this section shall be fined not more than one hundred dollars ($100).

History of Section.
(P.L. 1951, ch. 2803, §§ 1, 2; G.L. 1956, § 30-27-3; P.L. 1960, ch. 17, § 1.)



Chapter 30-27-4 - Flower of Italian American organization.

§ 30-27-4 Flower of Italian American organization.  The daisy, in labeled, artificial form, is hereby declared to be the official flower of the Italian American war veterans of the United States, incorporated.

History of Section.
(P.L. 1951, ch. 2702, § 1; G.L. 1956, § 30-27-4; P.L. 1960, ch. 17, § 1.)



Chapter 30-27-5 - Sale of artificial daisies.

§ 30-27-5 Sale of artificial daisies.  The sale or offering for sale of any daisy, in labeled, artificial form, shall be restricted solely to the Italian American war veterans of the United States, incorporated, and its auxiliaries, and the funds derived from any sale shall be devoted exclusively towards the benefit of American war veterans and their families, residing in the state of Rhode Island or otherwise hospitalized therein.

History of Section.
(P.L. 1951, ch. 2702, § 2; G.L. 1956, § 30-27-5; P.L. 1960, ch. 17, § 1.)






Chapter 30-28 - Monuments and Memorials

Chapter 30-28-1 - Designation of Veterans' Memorial Building.

§ 30-28-1 Designation of Veterans' Memorial Building.  The building acquired by the state for use as a state office building and formerly known as the Masonic Temple, located on Francis Street in the city of Providence, shall be known and designated as the "Veterans' Memorial Building."

History of Section.
(P.L. 1949, ch. 2382, § 1; G.L. 1956, § 30-28-1.)



Chapter 30-28-2 - Allocation of building space.

§ 30-28-2 Allocation of building space.  The governor is authorized and empowered to direct and advise the director of the department of administration to make available such space as may reasonably be allocated in the Veterans' Memorial Building to the united veterans' council for use as headquarters by the following chartered veterans' organizations:

(1) The American Legion;

(2) Veterans of Foreign Wars;

(3) Disabled American Veterans of World War I;

(4) United Spanish War Veterans;

(5) American Veterans of World War II;

(6) Jewish War Veterans of Rhode Island;

(7) The Marine Corps League;

(8) The Italian American War Veterans of the United States, Incorporated;

(9) The Franco-American War Veterans, Inc.;

(10) Vietnam Veterans of America; and

(11) Any other chartered veterans' organization.

History of Section.
(P.L. 1949, ch. 2382, § 2; G.L. 1956, § 30-28-2; R.P.L. 1957, ch. 38, § 1; P.L. 1961, ch. 13, § 1; P.L. 1997, ch. 141, § 1.)



Chapter 30-28-3 - Organizations accommodated in memorial building.

§ 30-28-3 Organizations accommodated in memorial building.  The director of administration shall direct the architect to include in his final plans such areas as may be reasonably allocated to the following chartered veterans' organizations: The American legion; veterans of foreign wars; Disabled American veterans of world war I; United Spanish war veterans; American veterans of world war II; Jewish war veterans of Rhode Island; The Marine corps league; The Italian American war veterans of the United States, incorporated.

History of Section.
(P.L. 1949, ch. 2382, § 4; P.L. 1951, ch. 2802, § 1; G.L. 1956, § 30-28-3; R.P.L. 1957, ch. 38, § 2; P.L. 1960, ch. 27, § 2.)



Chapter 30-28-4 - Office equipment of veterans' organizations.

§ 30-28-4 Office equipment of veterans' organizations.  Proper office equipment shall be furnished and supplied for each state department of chartered veterans' organizations located in the Veterans' Memorial Building without cost to the organization.

History of Section.
(P.L. 1949, ch. 2382, § 3; G.L. 1956, § 30-28-4.)



Chapter 30-28-5 - Maintenance of Perry monument.

§ 30-28-5 Maintenance of Perry monument.  The general assembly shall annually appropriate such a sum as it may deem necessary for the purpose of caring for and maintaining the monument erected to the memory of Commodore Oliver H. Perry by this state, situated in the Island cemetery, Newport, and that sum, or so much thereof as may be necessary, shall be expended under the direction of the director of environmental management.

History of Section.
(Res. 32, 1898; G.L. 1923, ch. 416, § 37; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 632, § 7; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 30-28-5.)



Chapter 30-28-7 - Soldiers' and sailors' monument in Providence.

§ 30-28-7 Soldiers' and sailors' monument in Providence.  The soldiers' and sailors' monument in the city of Providence shall be in the sole custody and charge of the city of Providence, which shall keep the monument in good order and shall at all times provide a suitable location for it.

History of Section.
(G.L. 1896, ch. 27, § 6; G.L. 1909, ch. 36, § 5; G.L. 1923, ch. 34, § 5; P.L. 1926, ch. 756, § 1; G.L. 1938, ch. 656, § 1; G.L. 1956, § 30-28-7.)



Chapter 30-28-8 - Local rolls of honor.

§ 30-28-8 Local rolls of honor.  All cities and towns are hereby authorized, empowered, and directed to prepare rolls of honor containing the names of persons who are in the service of the United States during the period of any war in which the United States is participating. The town council of each town, and the mayor of each city, shall appoint a committee whose duty it shall be to prepare and post the rolls of honor. The rolls of honor shall be posted in conspicuous places within the limits of the cities and towns, and shall be revised at frequent intervals. This section shall be construed as mandatory and not permissive.

History of Section.
(P.L. 1942, ch. 1118, § 1; P.L. 1943, ch. 1287, § 1; G.L. 1956, § 30-28-8.)



Chapter 30-28-9 - Despoiling any veterans' monument or memorial.

§ 30-28-9 Despoiling any veterans' monument or memorial.  Any person or persons who shall mutilate, deface, or otherwise despoil any veterans' monument and/or memorial shall be guilty of a misdemeanor and shall be fined no less than five hundred dollars ($500) for each and every offense plus the cost of full restoration.

History of Section.
(P.L. 1943, ch. 1118, § 2; G.L. 1956, § 30-28-9; P.L. 2004, ch. 337, § 1.)



Chapter 30-28-10 - Rhode Island veterans memorial chapel.

§ 30-28-10 Rhode Island veterans memorial chapel.  The Rhode Island veterans memorial chapel building fund, inc. is hereby authorized to construct a nonsectarian memorial chapel in the Rhode Island veterans cemetery located in Exeter, Rhode Island; provided, however, that the plans for the memorial chapel shall be approved by the director of administration; provided further that the Rhode Island veterans memorial chapel building fund, inc. grant to the state all of its right, title, and interest in the chapel; and provided further that the management and control of the chapel shall be with the director of the department of human services.

History of Section.
(P.L. 1978, ch. 52, § 1.)



Chapter 30-28-11 - Monument to veterans of Vietnam, Cambodia, and Laos.

§ 30-28-11 Monument to veterans of Vietnam, Cambodia, and Laos.  (a) The general assembly shall appropriate a sum of five thousand dollars ($5,000) for the construction of a monument which shall be dedicated to the men and women from this state who served in the armed forces in Vietnam, Cambodia, and Laos. The monument shall be located in the pond at the water place site in the capital center in Providence. The general assembly shall also appropriate such a sum as it may deem necessary for the care and maintenance of the monument, and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer from time to time for the payment of the cost of construction and maintenance of the monument upon the receipt by him or her of proper vouchers approved by the adjutant general.

(b) The POW-MIA flag, which is also the official flag of the national league of families of American prisoners and missing in southeast Asia, shall be flown over the monument until such time as all prisoners and missing in southeast Asia are accounted for.

History of Section.
(P.L. 1986, ch. 481, § 1; P.L. 1988, ch. 476, § 1.)



Chapter 30-28-12 - State flags provided to veterans' organizations.

§ 30-28-12 State flags provided to veterans' organizations.  The general assembly shall annually appropriate any sum that may be necessary out of any money in the treasury not otherwise appropriated for the purpose of providing, without charge, state flags to any state veterans' organization as enumerated in § 30-28-2. The state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum or so much of it as may be from time to time required, upon receipt by him or her of properly authenticated vouchers.

History of Section.
(P.L. 2000, ch. 190, § 1.)






Chapter 30-29 - Committee on Naval Affairs

Chapter 30-29-1 - Permanent committee  Composition.

§ 30-29-1 Permanent committee  Composition.  There is hereby created a permanent committee on naval affairs, to consist of sixteen (16) members, six (6) of whom shall be appointed by the speaker, at least one of whom shall be a member of the house of representatives, and at least one of whom shall be a member of the general public; three (3) of whom shall be appointed by the lieutenant governor; two (2) of whom shall be members of the senate, not more than one from the same party, to be appointed by the president of the senate; one of whom shall be a member of the general public appointed by the governor; one of whom shall be the director of the department of economic development, ex officio or his or her designee; and three (3) of whom shall be naval personnel, appointed by the senior naval officer permanently stationed in Rhode Island. Vacancies shall be filled in like manner as the original appointments. The members of the committee shall, without compensation, serve for two (2) years and until their successors are duly appointed.

History of Section.
(P.L. 1970, ch. 105, § 1; P.L. 1975, ch. 182, § 1; P.L. 1979, ch. 358, § 1; P.L. 1984, ch. 85, § 1; P.L. 1999, ch. 105, § 7; P.L. 2001, ch. 180, § 63.)



Chapter 30-29-2 - Selection of officers  Staff requirements.

§ 30-29-2 Selection of officers  Staff requirements.  Upon organization of the committee on naval affairs, by majority vote, one of its members shall be chosen as chairperson, another of its members shall be chosen vice chairperson, and another of its members shall be chosen secretary. The director of the department of economic development shall provide the necessary secretarial and staff assistance as required by the committee.

History of Section.
(P.L. 1970, ch. 105, § 1; P.L. 1979, ch. 358, § 1.)



Chapter 30-29-3 - Duties.

§ 30-29-3 Duties.  It shall be the duty of the committee on naval affairs to meet from time to time:

(1) To discuss matters of mutual concern to the naval community and the state and to make recommendations to appropriate agencies as to how best to foster and continue a spirit of harmony and cooperation between the naval community and the state;

(2) To review services provided by the state and other agencies to the naval community; and

(3) To make such studies and initiate such other programs in conjunction with the appropriate state departments as may improve the cooperation and programs offered, available, and of concern to the state and its naval community.

History of Section.
(P.L. 1970, ch. 105, § 1; P.L. 1979, ch. 358, § 1.)



Chapter 30-29-4 - Reports and recommendations.

§ 30-29-4 Reports and recommendations.  The committee on naval affairs shall, from time to time and at least annually, report to the general assembly on its findings and the results of its activities; and shall make such recommendations to the general assembly, and propose such legislation or initiate such studies, as it shall deem advisable.

History of Section.
(P.L. 1970, ch. 105, § 1.)



Chapter 30-29-5 - Place of meeting  Quorum.

§ 30-29-5 Place of meeting  Quorum.  The committee on naval affairs shall hold its meetings whenever and wherever it will best serve its purposes. A majority of the members of the committee shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1970, ch. 105, § 1.)



Chapter 30-29-6 - Continuation of authority.

§ 30-29-6 Continuation of authority.  The legislative authority for the existence of the permanent committee on naval affairs shall continue until such time as determined by the legislative oversight commission.

History of Section.
(P.L. 1979, ch. 358, § 2.)



Chapter 30-29-7 - Solicitation of funds.

§ 30-29-7 Solicitation of funds.  The committee on naval affairs may designate any person or persons to solicit funds for the committee, from the general public, government, or otherwise, in futherance of the pursuits of the committee. The committee shall designate those persons by vote of the committee and shall supply each person designated with written authorization from the committee allowing them to identify themselves to those solicited. Any person designated by the committee to solicit funds shall give an itemized accounting of all funds collected to the committee.

History of Section.
(P.L. 1981, ch. 105, § 1.)






Chapter 30-30 - Benefits for Dependents of Deceased Veterans, P.O.W.S., and M.I.A.S

Chapter 30-30-1 - Appropriations  Purposes.

§ 30-30-1 Appropriations  Purposes.  The general assembly shall annually appropriate such a sum as may be necessary out of any money in the treasury not otherwise appropriated, for the purpose of creating and maintaining a "dependents' education fund" from which shall be paid in whole or in part the charges for the tuition and books of such of the sons, daughters, and surviving spouses of veterans who died as the result of hostile action or a service connected disability arising out of active service in the armed forces, or who died from any cause while such a disability was in existence, or of those who are serving in the far east and had a legal residence in this state at the time they were commissioned, warranted, enlisted, or inducted into the military or naval service of the United States and were either missing in action or are prisoners of war, provided that the next of kin has not been advised by the armed forces that the serviceperson has been released or is no longer classified as missing in action. The benefits shall be extended to dependents who are attending or may attend the university of Rhode Island, the Rhode Island college, or any institution of higher education or technical/professional learning; the maximum aid granted shall not exceed the in-state tuition cost plus average cost of books of attending the university of Rhode Island in that year, the costs to be yearly certified by the board of governors of higher education to the administering agency; provided, any child dependent shall enter the institution while between the ages of sixteen (16) and twenty-six (26); and provided, further, that the aid herein granted shall be available to that child for such period of time as shall equal the normal time for completing the courses regularly offered by the institution, but in no case more than four (4) years; and provided, further, that this chapter shall apply also to the children of those who are serving in the far east, but did not have legal residence in this state at the time those persons were commissioned, warranted, enlisted, or inducted into the military or naval service of the United States; provided that those children have resided in this state continuously for five (5) years and are otherwise eligible, upon the presentation to the proper administering authority of sufficient evidence that the parent qualifies the child to receive the benefits under this section; and provided, further, that as to surviving spouses the benefits must be utilized within a period of ten (10) years from the date eligibility is found or from the date of death of the spouse from whom eligibility is derived.

History of Section.
(P.L. 1972, ch. 22, § 1; P.L. 1986, ch. 459, § 2; P.L. 1987, ch. 118, art. 20, § 1; P.L. 1994, ch. 134, § 17.)



Chapter 30-30-2 - Administration.

§ 30-30-2 Administration.  The higher education assistance authority shall be designated as the administering authority for this chapter and shall, no later than August 30, 1987, establish rules, regulations, procedures, and safeguards for the implementation of this chapter. The regulations and procedures shall include but not be limited to the establishment of income guidelines and academic performance criteria. No funds shall be awarded under this chapter until these regulatory and administrative measures are established.

History of Section.
(P.L. 1987, ch. 118, art. 20, § 2.)






Chapter 30-30.1 - Educational Benefits for Disabled American Veterans

Chapter 30-30.1-1 - Educational benefits for disabled American veterans.

§ 30-30.1-1 Educational benefits for disabled American veterans.  Any veteran who is a permanent resident of this state who submits proof sufficient to establish a veterans' rated ten percent (10%) to one hundred percent (100%) disability by the department of veterans' affairs as a result of military service shall be entitled to take courses at any public institution of higher education in the state without the payment of tuition, exclusive of other fees and charges; Provided, however, that any person eligible for financial aid as determined by the institution of higher education, shall apply for such financial aid. Any financial aid award received by the applicant shall be applied towards the full amount of tuition that would otherwise have been charged by the public institution of higher education. Admission into particular courses will be granted upon a space available basis and shall be at the discretion of the particular institutions to which application is made as aforesaid.

History of Section.
(P.L. 1994, ch. 438, § 1.)






Chapter 30-31 - Medal of Honor Recipients

Chapter 30-31-1 - Declaration of purpose.

§ 30-31-1 Declaration of purpose.  The legislature hereby finds and declares:

(1) Numerous Rhode Island residents have distinguished themselves in the armed services of the United States by gallantry above and beyond the call of duty;

(2) That as a result of that gallantry, these residents have been awarded the medal of honor by the President of the United States;

(3) That the proper method of furthering that goal would be the establishment of a permanent committee.

History of Section.
(P.L. 1982, ch. 327, § 1; P.L. 1996, ch. 338, § 1.)



Chapter 30-31-2 - Creation of committee  Members  Vacancies.

§ 30-31-2 Creation of committee  Members  Vacancies.  (a) There is hereby created a permanent committee on Rhode Island medal of honor recipients to consist of nine (9) members of the general public with knowledge of veterans' affairs to be appointed by the governor with the advice and consent of the senate; provided, however, that:

(1) Those members of the committee as of the effective date of this act [March 29, 2006] who were appointed to the committee by members of the general assembly shall cease to be members of the committee on the effective date of this act [March 29, 2006] and the governor shall nominate six (6) new members, each of whom shall serve for the balance of the current term of his or her predecessor.

(2) Those members of the committee as of the effective date of this act [March 29, 2006] who were appointed to the committee by the governor shall continue to serve for the duration of their current terms.

(b) No person shall be eligible for appointment to the committee unless he or she is a resident of this state. Vacancies shall be filled in like manner as the original appointments. Members shall serve until their successors are appointed and qualified. The members of the committee shall be eligible to succeed themselves.

(c) No person shall be eligible for appointment to the committee after the effective date of this act [March 29, 2006] unless he or she is a resident of this state.

(d) Members of the committee shall be removable by the governor pursuant to the provisions of § 36-1-7 and for cause only, and removal solely for partisan of personal reasons unrelated to capacity or fitness for the office shall be unlawful.

History of Section.
(P.L. 1982, ch. 327, § 1; P.L. 1996, ch. 338, § 1; P.L. 2001, ch. 180, § 64; P.L. 2006, ch. 14, § 6; P.L. 2006, ch. 16, § 6.)



Chapter 30-31-3 - Selection of officers.

§ 30-31-3 Selection of officers.  Upon organization of the committee, by majority vote, one of its members shall be chosen as chairperson, another of its members shall be chosen vice chairperson, and another of its members shall be chosen as secretary.

History of Section.
(P.L. 1982, ch. 327, § 1.)



Chapter 30-31-4 - Duties.

§ 30-31-4 Duties.  (a) It shall be the duty of the committee to coordinate the activities of veterans' organizations and other parties interested in veterans' affairs in order to decide upon a suitable monument or monuments to be placed on the site described in § 30-31-1(3). The committee is hereby empowered to determine the type of monument or monuments to be placed on that site and it shall be the exclusive responsibility of the committee to arrange for the placing of a monument or monuments and to maintain the grounds surrounding the monument.

(b) Within ninety (90) days after the end of each fiscal year, the committee shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a summary of any training courses held pursuant to the provisions of this section; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and secretary of state's website as prescribed in § 42-20-8.2. The director of the department of administration shall be responsible for the enforcement of the provisions of this subsection.

(c) The committee shall conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the committee, approved by the committee, and conducted by the chair of the committee. The committee may approve the use of any committee or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the committee's rules and regulations. The director of the department of administration shall, within ninety (90) days of the effective date of this act [March 29, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1982, ch. 327, § 1; P.L. 2006, ch. 14, § 6; P.L. 2006, ch. 16, § 6.)



Chapter 30-31-5 - Technical assistance.

§ 30-31-5 Technical assistance.  The joint committee shall, if it finds it cannot obtain the proper assistance from available sources, contract for such technical services as it shall require to effectuate its purposes.

History of Section.
(P.L. 1982, ch. 327, § 1.)



Chapter 30-31-6 - Place of meeting  Quorum.

§ 30-31-6 Place of meeting  Quorum.  The joint committee on legislative services shall provide adequate space in the state house for the use of the committee; provided, however, that the committee may conduct hearings and hold meetings elsewhere when doing so will better serve its purposes. A majority in number of the committee shall be necessary to constitute a quorum for the transaction of business.

History of Section.
(P.L. 1982, ch. 327, § 1.)






Chapter 30-32 - National Security Infrastructure Support Fund

Chapter 30-32-1 - Short title.

§ 30-32-1 Short title.  This chapter shall be known and may be cited as the "National Security Infrastructure Support Fund."

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-2 - Establishment of fund.

§ 30-32-2 Establishment of fund.  There is hereby created the national security infrastructure support fund. The general assembly may from time to time appropriate monies to the national security infrastructure support fund.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-3 - Definition.

§ 30-32-3 Definition.  As used in this chapter, "national security infrastructure" means the land, buildings, equipment or other forms of infrastructure that are principally and predominantly used to support and advance the national security of the United States.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-4 - Administration of funds.

§ 30-32-4 Administration of funds.  The national security infrastructure support fund shall be administered by the economic development corporation. The funds shall be separately identified with corresponding revenues and expenses within the financial statements of the economic development corporation. No charges or fees for the operating expenses of the fund, such as legal fees or appraisals related to a specific transaction, shall be allocated from the fund to the economic development corporation.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-5 - Allocation of funds.

§ 30-32-5 Allocation of funds.  The specific allocation of the funds shall be determined by the economic development corporation within the following program guidelines:

(a) To provide grants and loans to improve water, sewer, electric, gas, roads, rail systems, runways, navigational or security systems relating to the support of national security infrastructures located within the state;

(b) To secure real estate and tangible property that can be used for expansion or to protect against encroachment around national security installations within the state;

(c) To provide grants to increase the mission-related capabilities of the national security infrastructures located within the state.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-6 - Priority of funding.

§ 30-32-6 Priority of funding.  Priority of funding shall be given to allocations that match or supplement funds from other sources.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)



Chapter 30-32-7 - Reports.

§ 30-32-7 Reports.  The economic development corporation shall provide the general assembly with a biennial report documenting the allocation and uses of money from this fund.

History of Section.
(P.L. 2005, ch. 360, § 1; P.L. 2005, ch. 383, § 1.)






Chapter 30-33 - The Rhode Island Military Family Relief Act

Chapter 30-33-1 - Short title.

§ 30-33-1 Short title.  This act may be cited as "The Family Military Leave Act".

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)



Chapter 30-33-2 - Definitions.

§ 30-33-2 Definitions.  The following words or phrases as used in this chapter mean the following:

(1) "Employee" means any person who may be permitted, required, or directed by an employer in consideration of direct or indirect gain or profit to engage in any employment. "Employee" does include an independent contractor. "Employee" includes an employee of a covered employer who has been employed by the same employer for at least twelve (12) months, and has been employed from at least one thousand two hundred fifty (1,250) hours of service during a twelve (12) month period immediately preceding the commencement of leave.

(2) "Employee benefits" means all benefits, other than salary or wages, provided or made available to employees by an employer and includes group life insurance, health insurance, disability insurance and pensions, regardless of whether benefits are provided by a policy or practice of an employer.

(3) "Employer" means any person, partnership, corporation, association, other business entities, the state of Rhode Island, Rhode Island municipalities, and other units of local government.

(4) "Family military leave", means leave requested by an employee who is the spouse or parent of a person called to military service lasting longer than thirty (30) days with the state of Rhode Island or the United States pursuant to the orders of the governor of Rhode Island or the President of the United States.

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)



Chapter 30-33-3 - Family military leave requirements.

§ 30-33-3 Family military leave requirements.  (a) Any employer, as defined in § 30-33-2, that employs between fifteen (15) and fifty (50) employees shall provide up to fifteen (15) days of unpaid family military leave to an employee during the time federal or state orders are in effect, in accordance with the provisions set forth in this section. Family military leave granted under this act may consist of unpaid leave.

(b) Any employer, as defined in § 30-33-2, that employs more than fifty (50) employees shall provide up to thirty (30) days of unpaid family military leave to an employee during the time federal or state orders are in effect, in accordance with the provisions set forth in this section. Family military leave granted under this act may consist of unpaid leave.

(c) The employee shall give at least fourteen (14) days notice of the intended date upon which family military leave will commence if the leave will consist of five (5) or more consecutive workdays. Where able the employee shall consult with the employer to schedule the leave to not unduly disrupt the operations of the employer. Employees taking military family leave for less than five (5) consecutive days shall give the employer advances notice as is practicable. The employer may require certification from the proper military authority to verify the employee's eligibility to take the requested family military leave.

(d) An employee shall not take leave as provided under this act unless he or she has exhausted all accrued vacation leave, personal leave, compensatory leave or time, and any other leave that may be granted to the employee, with the exception of sick leave and disability leave.

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)



Chapter 30-33-4 - Employee benefits protection.

§ 30-33-4 Employee benefits protection.  (a) Any employee who exercises the right to family military leave under this act, upon the expiration of their leave, shall be entitled to restoration, by the employer, to the position held by the employee when the leave commenced or to a position with equivalent seniority status, employee benefits, pay and other terms and conditions of employment. This section does not apply if the employer proves that the employee was not restored as provided in this section because of conditions unrelated to the employee's exercise of rights under this act.

(b) During any family military leave taken under this act, the employer shall make it possible for employees to continue their benefits at the employee's expense. The employer and employee may negotiate for the employer to maintain benefits at the employer's expense for the duration of the leave.

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)



Chapter 30-33-5 - Prohibited actions.

§ 30-33-5 Prohibited actions.  (a) An employer shall not interfere with, restrain, or deny the exercise or the attempt to exercise any right provided under this act.

(b) An employer shall not discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee that exercises any right provided under this act.

(c) An employer shall not discharge, fine, suspend, expel or discipline or in any other manner discriminate against any employee for opposing any practice made unlawful under this act.

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)



Chapter 30-33-6 - Enforcement.

§ 30-33-6 Enforcement.  A civil action may be brought to the state court having jurisdiction by any employee to enforce this act. The court may enjoin any act or practice that violates or may violate this act and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce this act.

History of Section.
(P.L. 2008, ch. 61, § 1; P.L. 2008, ch. 65, § 1.)









Title 31 - Motor and Other vehicles

Chapter 31-1 - Definitions and General Code Provisions

Chapter 31-1-1 - Short title.

§ 31-1-1 Short title.  Chapters 1  27 of this title may be cited as the "Motor Vehicle Code".

History of Section.
(P.L. 1950, ch. 2595, art. 39, § 1; G.L. 1956, § 31-1-1.)



Chapter 31-1-2 - Applicability of definitions.

§ 31-1-2 Applicability of definitions.  Except as otherwise provided, the following definitions of the words and phrases in this chapter apply throughout this title.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 1; G.L. 1956, § 31-1-2; P.L. 1962, ch. 204, § 3.)



Chapter 31-1-3 - Types of vehicles.

§ 31-1-3 Types of vehicles.  (a) "Antique motor car" means any motor vehicle which is more than twenty-five (25) years old. Unless fully inspected and meeting inspection requirements, the vehicle may be maintained solely for use in exhibitions, club activities, parades, and other functions of public interest and may not be used primarily for the transportation of passengers or goods over any public highway;

(2) After the vehicle has met the requirements of state inspection, a registration plate may be issued to it on payment of the standard fee. The vehicle may be operated on the highways of this and other states, and may in addition to the registration plate retain the designation "antique" and display an "antique plate".

(b) "Antique motorcycle" means any motorcycle which is more than twenty-five (25) years old. Unless fully inspected and meeting inspection requirements, the vehicle shall be maintained solely for use in exhibitions, club activities, parades, and other functions of public interest and may not be used primarily for the transportation of passengers or goods over any public highway;

(2) After the vehicle has met the requirements of state inspection, a registration plate may be issued to it on payment of the standard fee, and the vehicle may be operated on the highways of this and other states, and may in addition to the registration plate retain the designation "antique" and display an "antique plate".

(c) "Authorized emergency vehicle" means vehicles of the fire department (fire patrol), police vehicles, vehicles used by Rhode Island state marshals in the department of corrections, vehicles used by the state bomb squad within the division of state fire marshal, vehicles of municipal departments or public service corporations designated or authorized by the administrator as ambulances and emergency vehicles; and privately owned motor vehicles of volunteer firefighters or privately owned motor vehicles of volunteer ambulance drivers or attendants, as authorized by the department chief or commander and permitted by the Rhode Island association of fire chiefs and Rhode Island association of police chiefs joint committee for volunteer warning light permits.

(d) "Automobile" means, for registration purposes, every motor vehicle carrying passengers other than for hire.

(e) "Bicycle" means every vehicle having two (2) tandem wheels, except scooters and similar devices, propelled exclusively by human power, and upon which a person may ride.

(f) "Camping recreational vehicle" means a vehicular type camping unit, certified by the manufacturer as complying with ANSI A119.2 Standards designed primarily as temporary living quarters for recreation that has either its own motive power or is mounted on or towed by another vehicle. The basic units are tent trailers, fifth-wheel trailers, motorized campers, travel trailers, and pick-up campers.

(g) "Electric motorized bicycles" means a motorized bicycle which may be propelled by human power or electric motor power, or by both, with an electric motor rated not more than two (2) (S.A.E.) horsepower, which is capable of a maximum speed of not more than twenty-five (25) miles per hour.

(h) "Electric personal assistive mobility device" ("EPAMD") is a self-balancing two (2) non-tandem wheeled device, designed to transport only one person, with an electric propulsion system which limits the maximum speed of the device to fifteen (15) miles per hour.

(i) Fifth-wheel trailer: A towable recreational vehicle, not exceeding four hundred (400) square feet in area, designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle and which is eligible to be registered for highway use.

(j) "Hearse" means every motor vehicle used for transporting human corpses. A hearse shall be considered an automobile for registration purposes.

(k) "Jitney or bus" means: (1) a "public bus" which includes every motor vehicle, trailer, semi-trailer, tractor trailer, or tractor trailer combination, used for the transportation of passengers for hire, and operated wholly or in part upon any street or highway as a means of transportation similar to that afforded by a street railway company, by indiscriminately receiving or discharging passengers, or running on a regular route or over any portion of one, or between fixed termini; or (2) a "private bus" which includes every motor vehicle other than a public bus or passenger van designed for carrying more than ten (10) passengers and used for the transportation of persons, and every motor vehicle other than a taxicab designed and used for the transportation of persons for compensation.

(l) "Motorcycle" means only those motor vehicles having not more than three (3) wheels in contact with the ground and a saddle on which the driver sits astride, except bicycles with helper motors as defined in subsection (n) of this section.

(m) "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor of no greater than five (5) horsepower, except bicycles with helper motors as defined in subsection (n) of this section.

(n) "Motorized bicycles" means two (2) wheel vehicles which may be propelled by human power or helper power, or by both, with a motor rated not more than four and nine-tenths (4.9) horsepower and not greater than fifty (50) cubic centimeters, which are capable of a maximum speed of not more than thirty (30) miles per hour.

(o) Motorized camper: A camping recreational vehicle, built on or permanently attached to a self-propelled motor vehicle chassis cab or van that is an integral part of the completed vehicle.

(p) "Motorized tricycles" means tricycles which may be propelled by human power or helper motor, or by both, with a motor rated no more than 1.5 brake horsepower which is capable of a maximum speed of not more than thirty (30) miles per hour.

(q) "Motorized wheelchair" means any self-propelled vehicle, designed for and used by a person with a disability, that is incapable of speed in excess of eight (8) miles per hour.

(r) "Motor scooter" means a motor-driven cycle with a motor rated not more than four and nine-tenths (4.9) horsepower and not greater than fifty (50) cubic centimeters, which is capable of a maximum speed of not more than thirty (30) miles per hour.

(s) "Motor vehicle" means every vehicle which is self-propelled or propelled by electric power obtained from overhead trolley wires, but not operated upon rails, except vehicles moved exclusively by human power, an EPAMD and electric motorized bicycles as defined in subsection (g) of this section, and motorized wheelchairs.

(t) "Motor vehicle for hire" means every motor vehicle other than jitneys, public buses, hearses, and motor vehicles used chiefly in connection with the conduct of funerals, to transport persons for compensation in any form, or motor vehicles rented for transporting persons either with or without furnishing an operator.

(u) Park trailer: A camping recreational vehicle that is eligible to be registered for highway use and meets the following criteria: (1) built on a single chassis mounted on wheels; and (2) certified by the manufacturer as complying with ANSI A119.5.

(v) "Passenger van" means every motor vehicle capable of carrying ten (10) to fourteen (14) passengers plus an operator and used for personal use or on a not-for-hire basis. Passenger vans may be used for vanpools, transporting passengers to and from work locations, provided that the operator receives no remuneration other than free use of the vehicle.

(w) "Pedal carriages" (also known as "quadricycles") means a nonmotorized bicycle with four (4) or more wheels operated by one or more persons for the purpose of, or capable of, transporting additional passengers in seats or on a platform made a part of or otherwise attached to the pedal carriage. The term shall not include a bicycle with trainer or beginner wheels affixed to it, nor shall it include a wheelchair or other vehicle with the purpose of operation by or for the transportation of a handicapped person, nor shall it include a tricycle built for a child or an adult with a seat for only one operator and no passenger.

(x) Pick-up camper: A camping recreational vehicle consisting of a roof, floor, and sides designed to be loaded onto and unloaded from the back of a pick-up truck.

(y) "Rickshaws" (also known as "pedi cabs") means a nonmotorized bicycle with three (3) wheels operated by one person for the purpose of, or capable of, transporting additional passengers in seats or on a platform made a part of or otherwise attached to the rickshaw. This definition shall not include a bicycle built for two (2) where the operators are seated one behind the other, nor shall it include the operation of a bicycle with trainer or beginner wheels affixed thereto, nor shall it include a wheelchair or other vehicle with the purpose of operation by or for the transportation of a handicapped person.

(z) "School bus" means every motor vehicle owned by a public or governmental agency, when operated for the transportation of children to or from school; or privately owned, when operated for compensation for the transportation of children to or from school.

(aa) "Suburban vehicle" means every motor vehicle with a convertible or interchangeable body or with removable seats, usable for both passenger and delivery purposes, and including motor vehicles commonly known as station or depot wagons or any vehicle into which access can be gained through the rear by means of a hatch or trunk and where the rear seats can be folded down to permit the carrying of articles as well as passengers.

(bb) Tent trailer: A towable recreational vehicle that is mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold for use and which is eligible to be registered for highway use.

(cc) "Trackless trolley coach" means every motor vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated on rails.

(dd) Travel trailer: A towable recreational vehicle, not exceeding three hundred twenty (320) square feet in area, designed to be towed by a motorized vehicle containing a towing mechanism that is mounted behind the tow vehicle's bumper and which is eligible to be registered for highway use.

(ee) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices used exclusively upon stationary rails or tracks.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 2; P.L. 1950, ch. 2595, art. 1, § 3; P.L. 1953 (1st S.S.), ch. 3236, § 1; P.L. 1954, ch. 3378, § 1; G.L. 1956, § 31-1-3; P.L. 1964, ch. 214, § 1; P.L. 1967, ch. 217, § 1; P.L. 1973, ch. 252, § 1; P.L. 1976, ch. 58, § 3; P.L. 1976, ch. 64, § 1; P.L. 1976, ch. 64, § 2; P.L. 1978, ch. 377, § 1; P.L. 1981, ch. 413, § 1; P.L. 1985, ch. 116, § 1; P.L. 1987, ch. 476, § 1; P.L. 1988, ch. 369, § 1; P.L. 1988, ch. 654, § 1; P.L. 1990, ch. 208, § 4; P.L. 1997, ch. 186, § 1; P.L. 1999, ch. 83, § 68; P.L. 1999, ch. 130, § 68; P.L. 1999, ch. 447, § 1; P.L. 2002, ch. 56, § 2; P.L. 2002, ch. 136, § 1; P.L. 2002, ch. 360, § 1; P.L. 2002, ch. 397, § 1; P.L. 2004, ch. 308, § 1; P.L. 2004, ch. 380, § 1; P.L. 2006, ch. 11, § 1; P.L. 2006, ch. 12, § 1; P.L. 2010, ch. 239, § 25.)



Chapter 31-1-4 - Trucks and tractors.

§ 31-1-4 Trucks and tractors.  (a) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry or farm vehicles.

(b) "Tow cars and tow trucks" means every motor vehicle ordinarily used for the purpose of towing or removing motor vehicles or assisting disabled motor vehicles.

(c) "Truck" means every motor vehicle designed, used, or maintained primarily for the transportation of property. The administrator of the division of motor vehicles shall determine, in case of doubt, if a motor vehicle is subject to registration as a truck.

(d) "Truck tractor" means a non-cargo-carrying power unit that operates in combination with a semi-trailer or trailer, except that a truck tractor and a semi-trailer or trailer engaged in the transportation of automobiles may transport motor vehicles on part of the power unit.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 3; P.L. 1951, ch. 2826, § 1; G.L. 1956, § 31-1-4; P.L. 1983, ch. 294, § 1; P.L. 1992, ch. 324, § 9.)



Chapter 31-1-5 - Trailers.

§ 31-1-5 Trailers.  (a) "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach, or pole, or by being boomed or secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(b) "Semi-trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, constructed so that some of its weight and that of its load rests upon or is carried by another vehicle.

(c) "Tractor-semi-trailer combination" means every combination of a tractor and a semi-trailer properly attached to the tractor to form an articulated vehicle.

(d) "Tractor-trailer combination" means every combination of a tractor and a trailer, properly attached to the tractor to form an articulated vehicle.

(e) "Trailer" means every vehicle without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, constructed so that none of its weight rests upon the towing vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 4; G.L. 1956, § 31-1-5; P.L. 2010, ch. 239, § 25.)



Chapter 31-1-6 - Specially constructed and reconstructed vehicles.

§ 31-1-6 Specially constructed and reconstructed vehicles.  (a) "Essential parts" means all integral and body parts of a vehicle of a type that must be registered under chapters 3  9 of this title, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type, or mode of operation.

(b) "Reconstructed vehicle" means every vehicle of a type that must be registered under chapters 3  9 of this title, which has been materially altered from its original construction by the removal, addition, or substitution of essential parts, new or used.

(c) "Specially constructed vehicle" means every vehicle of a type that must be registered under chapters 3  9 of this title, but not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 5; P.L. 1951, ch. 2826, § 2; G.L. 1956, § 31-1-6.)



Chapter 31-1-7 - Foreign vehicle.

§ 31-1-7 Foreign vehicle.  "Foreign vehicle" means every vehicle, of a type that must be registered under chapters 3  9 of this title, brought into this state from another state, territory or country, other than in the ordinary course of business by or through a manufacturer or dealer, and not registered in this state.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 6; G.L. 1956, § 31-1-7.)



Chapter 31-1-8 - Farm vehicle.

§ 31-1-8 Farm vehicle.  "Farm vehicle" means every vehicle which is designed for and used for agricultural purposes and used by the owner of the vehicle or family member(s) or employee(s) or designees of the owner, in the conduct of the owner's agricultural operations, which use shall include the delivery of agricultural products produced by the farmer but shall not include commercial hire for nonagricultural uses, including, but not limited to, hauling of sand and gravel, snow plowing, land clearing for other than agricultural purposes or directly on the vehicle owner's farm, and landscaping. For an owner to qualify as having agricultural purposes, the owner shall provide evidence that he or she meets the requirements of § 44-18-30.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 7; G.L. 1956, § 31-1-8; P.L. 2002, ch. 404, § 1.)



Chapter 31-1-9 - Mobile equipment.

§ 31-1-9 Mobile equipment.  "Mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: ditch digging apparatus, well boring apparatus, and road construction or maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes, or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 8; G.L. 1956, § 31-1-9; P.L. 1959, ch. 123, § 1.)



Chapter 31-1-10 - Types of tires.

§ 31-1-10 Types of tires.  (a) "Metal tire" means every tire having a surface made wholly or partly of metal, or other hard, non-resilient material, in contact with the highway.

(b) "Pneumatic tire" means every tire in which compressed air is designed to support the load.

(c) "Solid rubber tire" means every solid tire constructed of rubber or other nonmetallic substances, except pneumatic tires.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 9; G.L. 1956, § 31-1-10.)



Chapter 31-1-11 - Railroads and trains.

§ 31-1-11 Railroads and trains.  (a) "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.

(b) "Railroad train" means an engine driven by steam, electric, or other means, excluding streetcars, with or without cars coupled to it, operated upon stationary rails.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 10; G.L. 1956, § 31-1-11.)



Chapter 31-1-12 - Explosives and flammable liquids.

§ 31-1-12 Explosives and flammable liquids.  (a) "Explosive" means any chemical compound or chemical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, friction, concussion, percussion, or detonation of any part of the compound or mixture may cause a sudden generation of highly heated gases with resultant gaseous pressures capable of producing destructive effects on contiguous objects or of destroying life or limb.

(b) "Flammable liquid" means any liquid which has a flash point of seventy degrees Fahrenheit (70° F.), or less, as determined by a tagliabue or equivalent closed cup test device.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 11; G.L. 1956, § 31-1-12.)



Chapter 31-1-13 - Gross weight.

§ 31-1-13 Gross weight.  "Gross weight" means the weight of a vehicle without load plus the maximum weight of any load allowed to be carried on the vehicle. Maximum weight shall be determined by the manufacturer's allowed gross weight, or as determined by the division.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 12; G.L. 1956, § 31-1-13; P.L. 1969, ch. 173, § 1.)



Chapter 31-1-14 - Renewal.

§ 31-1-14 Renewal.  "Renewal" means the reissuance of a registration, license, or instruction permit, issued under the provisions of chapters 1  27 of this title, the term of which has expired.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 13; P.L. 1952, ch. 2937, § 1; G.L. 1956, § 31-1-14.)



Chapter 31-1-15 - Suspension, revocation, and cancellation.

§ 31-1-15 Suspension, revocation, and cancellation.  (a) "Cancellation" means the registration, driver's license, or instruction permit is annulled and terminated because of some error or defect or because the former bearer is no longer entitled to one, but the cancellation is without prejudice and a new application may be made at any time after the cancellation.

(b) "Revocation" means the registration, driver's license, instruction permit and privilege to drive a motor vehicle on the public highways is terminated and shall not be renewed or restored, except that an application for a new registration, license, or the privilege to drive may be presented and acted upon in accordance with the provisions of chapters 1  27 of this title.

(c) "Suspension" means the registration, license, or instruction permit and privilege to drive a motor vehicle on the public highways is withdrawn for a specified period.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 14; P.L. 1951, ch. 2826, § 3; P.L. 1952, ch. 2937, § 1; G.L. 1956, § 31-1-15.)



Chapter 31-1-16 - Administrator and division.

§ 31-1-16 Administrator and division.  (a) "Administrator" means the administrator of the division of motor vehicles of this state.

(b) "Division" means the division of motor vehicles within the department of revenue of this state acting directly or through its authorized officers and agents.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 15; G.L. 1956, § 31-1-16; P.L. 2008, ch. 98, § 2; P.L. 2008, ch. 145, § 2.)



Chapter 31-1-17 - Types of persons.

§ 31-1-17 Types of persons.  (a) "Bailee" means a bailee is one to whom possession of personal property has been entrusted by the bailor for a specific purpose resulting from either an express or implied contract, with the understanding that this personal property shall be returned to the bailor or any person designated by the bailor when the terms and purposes of the contract have been accomplished.

(b) "Chauffeur" means any person who drives a jitney, bus, school bus, motor vehicle used principally for hire with operator, or trackless trolley coach, regardless of the vehicle's capacity, and any person who drives a truck, tractor, or tractor semi-trailer, if the gross vehicle weight is twenty-six thousand and one pounds (26,001 lbs.) or more. Proper officers and drivers of fire apparatus when in the performance of their duties are not deemed to be chauffeurs.

(c) "Driver" means any operator or chauffeur who drives or is in actual physical control of a vehicle.

(d) "Operator" means every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(e) "Owner" means a person who holds the legal title to a vehicle. In the event a vehicle is the subject of an agreement for conditional sale or lease with right of purchase upon performance of stated conditions and immediate right of possession vested in the vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee, lessee, or mortgagor is deemed the owner for the purposes of chapters 1  27 of this title.

(f) "Pedestrian" means any person afoot.

(g) "Person" means every individual, firm, partnership, corporation, or association.

(h) "Skateboarder, rollerskater, inline skater, or scooter rider" means any person who utilizes a human-powered device containing any number of wheels, whether in tandem or inline, which enables the person to propel himself or herself in a given direction.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 16; P.L. 1951, ch. 2826, § 4; G.L. 1956, § 31-1-17; P.L. 1984, ch. 295, § 1; P.L. 1994, ch. 417, § 1; P.L. 2001, ch. 202, § 1.)



Chapter 31-1-18 - Resident and nonresident.

§ 31-1-18 Resident and nonresident.  (a) "Nonresident" means any person who is not a resident of this state or is temporarily residing in this state as a student or as a member of the armed forces of the United States.

(b) "Resident" means a person:

(1) Who owns, rents, or leases real estate within the state as his or her residence and:

(i) Engages in a trade, business, or profession in this state; or

(ii) Enrolls his or her children in a school in this state for a period exceeding ninety (90) days; or

(2) Who is registered to vote or is eligible to register to vote under the laws of this state.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 17; G.L. 1956, § 31-1-18; P.L. 1966, ch. 104, § 1.)



Chapter 31-1-19 - Types of business.

§ 31-1-19 Types of business.  (a) "Applicant" means any person, firm, corporation, or association making application under chapters 1  27 of this title.

(b) "Dealer" means every person engaged in the business of buying, selling, or exchanging vehicles required to be registered under chapters 3  9 of this title, and who has an established place of business for that purpose in this state.

(c) "Distributor" means every person, resident, or nonresident of this state, who sells or distributes motor vehicles to motor vehicle dealers in this state, or who maintains a distributor representative in this state.

(d) "Factory branch" means every branch office maintained by a manufacturer for the sale of motor vehicles to distributors, or for the sale of motor vehicles to motor vehicle dealers or for directing or supervising, in whole or in part, its representatives in this state.

(e) "Factory representative" means every representative employed by a manufacturer or by a factory branch for the purpose of making or promoting the sale of its motor vehicles, or for supervising or contacting its dealers or prospective dealers.

(f) "Licensee" means any person receiving a license under chapters 1  27 of this title.

(g) "Licensor" means either the administrator, an authorized representative, or both, who are authorized to issue a license under chapters 1  27 of this title.

(h) "Manufacturer" means every person engaged in the business of constructing or assembling vehicles required to be registered under chapters 3  9 of this title at an established place of business in this state.

(i) "New and unused motor vehicle dealer" means every person, firm, or corporation which sells, solicits, or advertises the sale of new and unused motor vehicles; holds a bona fide contract or franchise in effect with a manufacturer or distributor of the vehicle(s) to be dealt in; maintains adequate space in the building or structure where the established business is conducted for the display of those vehicle(s); provides for vehicle repair and servicing; and stores parts and accessories for those motor vehicles.

(j) "Transporter" means every person engaged in the business of delivering vehicles required to be registered under chapter 3 of this title from a manufacturing, assembling, and distributing plant to a point of destination or for the purpose of weighing, testing, transporting, or delivering that vehicle, or for the purpose of moving that vehicle in connection with making installations on or improvements to it, or for repossession of or foreclosure of it.

(k) "Wrecker" means every person engaged in the business of wrecking or dismantling motor vehicles for the resale of the parts or material from them.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 18; G.L. 1956, § 31-1-19; P.L. 1960, ch. 155, § 1; P.L. 1966, ch. 189, § 1.)



Chapter 31-1-20 - Established place of business.

§ 31-1-20 Established place of business.  "Established place of business" means the place actually occupied either continuously or at regular periods by a dealer or manufacturer where the books and records of that business are kept and where a large share of that business is transacted.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 19; G.L. 1956, § 31-1-20.)



Chapter 31-1-21 - Enforcement officers.

§ 31-1-21 Enforcement officers.  (a) "Police Officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations or the administrator of the division of motor vehicles and up to five (5) subordinates designated by the administrator under the provisions of § 31-2-3.

(b) "Proper Officer" means for the purposes of chapters 1  50 of this title, any member of the state or municipal police, deputy sheriff, city or town sergeant, the administrator of the division of motor vehicles, or any subordinate appointed by the administrator of the division of motor vehicles under the provisions of § 31-2-3.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 20; G.L. 1956, § 31-1-21; P.L. 1975, ch. 121, § 1; P.L. 2012, ch. 324, § 60.)



Chapter 31-1-22 - Local authorities.

§ 31-1-22 Local authorities.  "Local authorities" means every city, town, or other local board or body having authority to enact laws relating to traffic under the constitution and laws of this state.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 21; G.L. 1956, § 31-1-22.)



Chapter 31-1-23 - Types of roads.

§ 31-1-23 Types of roads.  (a) "Bicycle lane" means a portion of highway right-of-way designated by the state and identified by official traffic control devices (pavement markings) for the exclusive use of bicyclists. The operation and parking of motor vehicles is prohibited within the lane identified for exclusive use by bicyclists, except when making a turn, entering or leaving the roadway or a parking lane, or when required in the course of official duty.

(b) "Bicycle route" means a shared right-of-way along a highway, designated by the state and identified by official traffic control devices (signs) for use by bicyclists.

(c) "Bicycle trail or path" means a bikeway physically separated from motorized vehicular traffic by an open space or barrier and either within the highway right-of-way or within an independent right-of-way. Bicycle trails or paths may also be used by pedestrians, skaters, wheelchair users, joggers and other nonmotorized users.

(d) "Laned roadway" means a roadway which is divided into two (2) or more clearly marked lanes for vehicular traffic.

(e) "Limited access highway" means every highway, street, or roadway to or from which owners or occupants of abutting lands and other persons have no legal right of access except at those points and in that manner determined by the public authority having jurisdiction over it.

(f) "Local highway" means every street or highway other than a state highway, private road, or driveway.

(g) "Private road or driveway" means every way or place in private ownership that is used for vehicular travel only by the owner and by those others having express or implied permission from the owner.

(h) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, excluding the sidewalk, berm, or shoulder even when used by persons riding bicycles. In the event a highway includes two (2) or more separate roadways, "roadway" refers to the roadway separately and not the roadways collectively.

(i) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for the use of pedestrians.

(j) "State highway" means every street or highway constructed and/or maintained by the director of public works and the division of roads and bridges.

(k) "Street or highway" means the entire width between boundary lines of every way when any part of it is open to the use of the public for purposes of vehicular traffic.

(l) "Through highway" means every highway or portion of a highway having entrances from intersecting highways at which vehicular traffic is required by law to stop before entering or crossing, and where stop signs are erected under the provisions of chapters 1  27 of this title.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 22; P.L. 1951, ch. 2826, §§ 5, 6; G.L. 1956, § 31-1-23; P.L. 1976, ch. 58, § 3; P.L. 1982, ch. 302, § 1; P.L. 2005, ch. 64, § 1; P.L. 2005, ch. 67, § 1; P.L. 2006, ch. 640, § 3.)



Chapter 31-1-24 - Intersection.

§ 31-1-24 Intersection.  (a) "Intersection" means the area embraced within the prelongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two (2) highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two (2) roadways thirty feet (30') or more apart, then every crossing of each roadway of that divided highway by an intersecting highway is to be regarded as a separate intersection. When the intersecting highway also includes two (2) roadways thirty feet (30') or more apart, then every crossing of the two (2) roadways of that highway is to be regarded as a separate intersection.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 23; G.L. 1956, § 31-1-24.)



Chapter 31-1-25 - Crosswalk.

§ 31-1-25 Crosswalk.  "Crosswalk" means:

(1) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs, or in the absence of curbs, from the edges of the traversable roadway; or

(2) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 24; G.L. 1956, § 31-1-25.)



Chapter 31-1-26 - Safety zone.

§ 31-1-26 Safety zone.  "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians, and which is protected or is marked or indicated by adequate signs to be plainly visible at all times while set apart as a safety zone.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 25; G.L. 1956, § 31-1-26.)



Chapter 31-1-27 - Business and residence districts.

§ 31-1-27 Business and residence districts.  (a) "Business district" means the territory contiguous to and including a highway when within any six hundred feet (600') along that highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks or office buildings, railroad stations, and public buildings which occupy at least three hundred feet (300') of frontage on one side or three hundred feet (300') collectively on both sides of the highway.

(b) "Residence district" means the territory, contiguous to and including a highway but not comprising a business district, when for a distance of three hundred feet (300') or more the property is in the main improved with residences or residences and buildings in use for business.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 26; G.L. 1956, § 31-1-27.)



Chapter 31-1-28 - Types of traffic control devices.

§ 31-1-28 Types of traffic control devices.  (a) "Official traffic control devices" means all signs, signals, markings, and devices not inconsistent with chapters 1  27 of this title placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

(b) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(c) "Traffic control signs" means any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and to proceed.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 27; G.L. 1956, § 31-1-28.)



Chapter 31-1-29 - Traffic.

§ 31-1-29 Traffic.  "Traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 28; G.L. 1956, § 31-1-29.)



Chapter 31-1-30 - Right-of-way.

§ 31-1-30 Right-of-way.  "Right-of-way" means the privilege of the immediate use of the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 29; G.L. 1956, § 31-1-30.)



Chapter 31-1-31 - Types of stops.

§ 31-1-31 Types of stops.  (a) "Park" means, when prohibited, the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading.

(b) "Stop" means, when required, a complete cessation from movement.

(c) "Stop, stopping or standing" means, when prohibited, any stopping or standing of a vehicle whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic control sign or signal.

History of Section.
(P.L. 1950, ch. 2595, art. 1, § 30; G.L. 1956, § 31-1-31.)



Chapter 31-1-32 - Severability.

§ 31-1-32 Severability.  If any part or parts of this title are held to be unconstitutional that unconstitutionality shall not affect the validity of the remaining parts of this title.

History of Section.
(P.L. 1950, ch. 2295, art. 39, § 2; P.L. 1952, ch. 3002, § 44; G.L. 1956, § 31-1-32; P.L. 1962, ch. 204, § 3; P.L. 1992, ch. 324, § 9.)






Chapter 31-2 - Division of Motor Vehicles

Chapter 31-2-1 - Establishment  Duties  Chief of division.

§ 31-2-1 Establishment  Duties  Chief of division.  Within the department of revenue there shall be a division of motor vehicles. The division will be responsible for activities assigned to it by law, including, but not limited to, motor vehicle registration, testing and licensing of motor vehicle operators, inspection of motor vehicles, and enforcement of laws relating to the issuance, suspension and revocation of motor vehicle registrations and drivers' licenses. The division shall administer the financial responsibility law. The chief of the division shall use the title and designation "registrar" or "administrator" on all licenses, registrations, orders of suspensions, financial responsibility notices or orders, or any other official documents issued or promulgated by the division. He or she shall exercise all powers and duties prescribed by chapters 1  27 of this title and shall supervise and direct the promotion of highway traffic safety.

History of Section.
(P.L. 1939, ch. 660, § 22; P.L. 1950, ch. 2595, art. 2, § 1; G.L. 1956, § 31-2-1; P.L. 2000, ch. 109, § 77; P.L. 2006, ch. 246, art. 38, § 4.)



Chapter 31-2-2 - Subordinates and investigators.

§ 31-2-2 Subordinates and investigators.  The administrator of the division of motor vehicles shall appoint any subordinates that he or she may require for the proper performance of his or her duties. He or she shall appoint investigators who shall be empowered to investigate the application for any motor vehicle license or registration in order to ascertain the truth of the statements made in it, to seize or recover the license or registration certificate and number plates of any person whose license or registration shall have been suspended or revoked, and to perform any other duties not inconsistent with the law as the administrator may direct.

History of Section.
(P.L. 1939, ch. 660, § 23; P.L. 1939, ch. 678, § 1; P.L. 1950, ch. 2595, art. 2, § 2; G.L. 1956, § 31-2-2.)



Chapter 31-2-3 - Enforcement duties of administrator.

§ 31-2-3 Enforcement duties of administrator.  (a) The administrator of the division of motor vehicles is vested with the power and is charged with the duty of observing, administering and enforcing the provisions of chapters 1  50 of this title and of all laws regulating the operation of vehicles, or the use of the highways, the enforcement or administration of which is now or hereafter vested in the division of motor vehicles.

(b) The administrator shall appoint any subordinates he or she may require for the proper performance of his or her duties. The administrator and any subordinates designated by the administrator shall have and exercise throughout this state the same authority to make arrests for violations of statutes relating to motor vehicles and to enforce those statutes as police or constables have in their respective jurisdictions, including the power of arrest without warrant for any violation of title 31. The administrator and any subordinates designated by the administrator may serve all process lawfully issued by the administrator. Whenever a complaint is made of any violation of the provisions of the aforementioned chapters by the administrator of the division of motor vehicles, or those subordinates designated by him or her to enforce these provisions, he or she shall not be required to furnish surety for cost or be liable for cost upon any complaint. The administrator and any subordinates he or she may designate may bear and use firearms and may be equipped with uniforms as prescribed by the administrator of motor vehicles in accordance with the policing and enforcing provisions as prescribed by this section.

(c) The administrator may provide for training for those persons designated with authority to make arrests and shall issue to each such person credentials showing his or her identity and these credentials shall be carried upon their person while in the discharge of his or her duties.

(d) At no time may any subordinate authorized to make arrests stop a motorist for any violation of the motor vehicle law while the motorist is operating a vehicle upon any highway of this state, unless that subordinate is operating or riding in a division of motor vehicles vehicle which is plainly marked "Division of motor vehicles" or unless the motorist is fleeing from pursuit by a division of motor vehicles officer.

(e) The administrator may adopt any further regulations that he or she may deem necessary to implement this section.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 3; G.L. 1956, § 31-2-3; P.L. 1975, ch. 121, § 2.)



Chapter 31-2-4 - Rules and regulations  Exception to authority.

§ 31-2-4 Rules and regulations  Exception to authority.  The administrator of the division of motor vehicles, department of revenue is authorized to adopt and enforce those rules and regulations that may be necessary to carry out the provisions of chapters 1  27 of this title, and any other laws the enforcement and administration of which are vested in the division of motor vehicles, including rules and regulations concerning specialized testing and standards for operators of commercial vehicles; provided, however, that nothing contained in this section shall be construed to authorize the administrator to charge any monetary fee for a license or permit to utilize a flashing light by any volunteer fire department or volunteer ambulance squad.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 3; G.L. 1956, § 31-2-4; P.L. 1979, ch. 321, § 1; P.L. 1987, ch. 398, § 1; P.L. 2008, ch. 98, § 3; P.L. 2008, ch. 145, § 3.)



Chapter 31-2-5 - Official seal.

§ 31-2-5 Official seal.  The administrator may adopt an official seal for the use of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 3; G.L. 1956, § 31-2-5.)



Chapter 31-2-6 - Offices.

§ 31-2-6 Offices.  The administrator shall maintain offices in those places in the state that he or she may deem necessary to properly carry out the powers and duties vested in the division of motor vehicles. The administrator shall maintain branch offices in the towns of Warren and Westerly and keep the Warren office open for business at least three (3) days per week and keep the Westerly office open at least one day per week.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 4; G.L. 1956, § 31-2-6; P.L. 1976, ch. 157, § 1; P.L. 1985, ch. 181, art. 37, § 1; P.L. 1985, ch. 322, § 1; P.L. 1994, ch. 215, § 1; P.L. 2009, ch. 391, § 1.)



Chapter 31-2-7 - Forms.

§ 31-2-7 Forms.  The administrator shall prescribe and provide suitable forms of applications, registration cards, operators' and chauffeurs' licenses, and all other forms requisite or deemed necessary to carry out the provisions of chapters 1  50 of this title and any other laws, the enforcement and administration of which are vested in the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 5; G.L. 1956, § 31-2-7.)



Chapter 31-2-8 - Oaths and acknowledgments.

§ 31-2-8 Oaths and acknowledgments.  Officers and employees of the division of motor vehicles designated by the administrator are, for the purpose of administering the motor vehicle laws, authorized to administer oaths and acknowledge signatures, and shall do so without fee.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 6; G.L. 1956, § 31-2-8.)



Chapter 31-2-9 - Certified copies of licenses, applications and certificates.

§ 31-2-9 Certified copies of licenses, applications and certificates.  The administrator and any officers of the division of motor vehicles that he or she may designate are authorized to prepare under the seal of the division of motor vehicles and deliver upon request a certified copy of the application for operator's license or registration, or operator's license or registration, charging a fee of ten dollars ($10.00) for each document so authenticated, and every such certified copy shall be admissible in any proceeding in any court in like manner as the original.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 6; G.L. 1956, § 31-2-9; P.L. 1960, ch. 75, § 3; P.L. 1980, ch. 114, § 1; P.L. 1990, ch. 10, art. 4, § 1.)



Chapter 31-2-10 - Abstracts of operator's records.

§ 31-2-10 Abstracts of operator's records.  The administrator shall upon request furnish a certified abstract of the record of any operator on file fully designating the motor vehicles, if any, registered in the name of the operator, the record of all convictions of the operator of any of the provisions of this title, and the record of all the operator's involvements in accidents required to be reported under the provisions of § 31-33-1. If the operator has no such record, the administrator shall so certify. The administrator shall collect for each certificate the sum of sixteen dollars ($16.00); however, if the request for the certificate is made by any governmental agency, bureau, or department for use in its official capacity, the administrator shall collect no fee. The requirement of this section that the certificate shall be furnished shall not make the certificate admissible as evidence in any legal proceeding or in any trial, whether criminal or civil.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 6; G.L. 1956, § 31-2-10; P.L. 1960, ch. 75, § 3; P.L. 1960, ch. 188, § 1; P.L. 1983, ch. 15, § 1; P.L. 1989, ch. 50, § 1; P.L. 1990, ch. 10, art. 2, § 1; P.L. 1992, ch. 453, § 8; P.L. 1993, ch. 138, art. 85, § 7; P.L. 1994, ch. 70, art. 35, § 6; P.L. 1995, ch. 370, art. 10, § 1.)



Chapter 31-2-11 - Records open for inspection  Admissibility of certified copies of records as evidence.

§ 31-2-11 Records open for inspection  Admissibility of certified copies of records as evidence.  (a) All records of the division of motor vehicles, other than those declared by law to be confidential for the use of the division of motor vehicles, shall be open to public inspection during office hours. Any copies or photostatic copies of any records, books, papers, documents, and rulings of the division of motor vehicles when certified to be correct by an employee of the division of motor vehicles who is designated for this purpose by the administrator of the division of motor vehicles shall be acceptable as evidence in the courts of this state with the same force and effect as the originals, in all cases where such original records, books, papers, documents, and rulings would be admitted in evidence.

(b) Whenever any subpoena duces tecum is issued to the administrator of the division of motor vehicles for the production in court of the records, books, papers, documents, or rulings of the division of motor vehicles it shall not be necessary for the administrator of the division of motor vehicles to whom the subpoena is issued to appear personally, and a copy or photostat duly certified under the seal of the department by the administrator of the division of motor vehicles of the records, books, papers, documents, or rulings of the division of motor vehicles submitted as described in this section shall be full compliance with the subpoena. Under the application to the court and for good cause shown, the court may compel the attendance of the administrator of the division of motor vehicles or the supervisor or an assistant who is charged with the care and custody of the official records or any investigator of the division of motor vehicles to answer the subpoena duces tecum.

(c) For the purposes outlined in this section, the person designated by the administrator of the division of motor vehicles shall be the official "keeper of records" for the division.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 7; G.L. 1956, § 31-2-11; P.L. 1968, ch. 155, § 1; P.L. 1969, ch. 133, § 1.)



Chapter 31-2-12 - Destruction of obsolete records.

§ 31-2-12 Destruction of obsolete records.  The administrator of the division of motor vehicles may destroy any records of the division of motor vehicles that have been maintained on file for three (3) years which are obsolete and of no further service in carrying out the powers and duties of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 7; G.L. 1956, § 31-2-12.)



Chapter 31-2-13 - Report to tax assessors of vehicles registered.

§ 31-2-13 Report to tax assessors of vehicles registered.  (a) As soon as practical after January 1 in every year, the division of motor vehicles shall furnish, without charge, to the tax assessors of each city or town in this state, a statement of the motor vehicles registered from that city or town on and after January 1 and through the thirty-first day of December of the previous year and the inclusive dates of their registration within this period.

(b) The provisions of this section shall apply in all respects in the case of taxes assessed upon motor vehicles by any fire district.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 7; P.L. 1950 (s.s.), ch. 2639, § 1; P.L. 1956, ch. 3714, § 1; G.L. 1956, § 31-2-13; R.P.L. 1957, ch. 142, § 1; P.L. 1978, ch. 341, § 5.)



Chapter 31-2-14 - Investigation of applications  Rejection.

§ 31-2-14 Investigation of applications  Rejection.  The division of motor vehicles shall examine and determine the genuineness, regularity, and legality of every application for registration of a vehicle, and for an operator's or chauffeur's license and of any other application lawfully made to the division of motor vehicles, and may in all cases make investigation as may be deemed necessary or require additional information, and shall reject any application if not satisfied of the genuineness, regularity, or legality of the application or the truth of any statement contained in it, or for any other reason, when authorized by law.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 8; G.L. 1956, § 31-2-14.)



Chapter 31-2-15 - Seizure of documents and plates.

§ 31-2-15 Seizure of documents and plates.  The division of motor vehicles is authorized to take possession of any registration card, permit, license, or registration plate issued by it upon expiration, revocation, cancellation, or suspension, or which is fictitious, or which has been unlawfully or erroneously issued.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 9; G.L. 1956, § 31-2-15.)



Chapter 31-2-16 - Publication of laws.

§ 31-2-16 Publication of laws.  The division of motor vehicles may publish a synopsis or summary of the laws of this state regulating the operation of vehicles and may deliver a copy of the summary without charge with each original vehicle registration and with each original operator's or chauffeur's license.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 10; G.L. 1956, § 31-2-16.)



Chapter 31-2-17 - Summons of witnesses  Taking of testimony.

§ 31-2-17 Summons of witnesses  Taking of testimony.  (a) In the performance of their duties under this title, the administrator of the division of motor vehicles, or any duly authorized assistant, or hearing officer or officers appointed by the administrator of the division of motor vehicles, may summon witnesses in behalf of the state and may administer oaths and take testimony.

(b) The administrator of the division of motor vehicles, assistant, or hearing officer may also cause depositions to be taken and may order the production of books, papers, agreements, and documents. Failure, without justifiable cause, to appear and testify when summoned in accordance with this section shall be deemed a misdemeanor.

(c) The fees for the attendance and travel of witnesses shall be the same as for witnesses before the district court. The sixth division of the district court shall have jurisdiction in equity upon application of the division of motor vehicles to enforce all lawful orders of the division of motor vehicles under this section. A party aggrieved by an order of the court may appeal the order to the supreme court in accordance with the procedures contained in the rules of appellate procedure of the supreme court.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 11; G.L. 1956, § 31-2-17; P.L. 1976, ch. 140, § 12.)



Chapter 31-2-18 - Service of notice.

§ 31-2-18 Service of notice.  Whenever, by virtue of § 31-2-17, notice to any person, firm, or corporation is required, or in any other instance when notice may be required, the notice shall consist of personal delivery to the person, firm, or corporation involved, or by mailing of a registered or certified letter.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 12; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 31-2-18.)



Chapter 31-2-19 - Appeal from administrator of the division of motor vehicles.

§ 31-2-19 Appeal from administrator of the division of motor vehicles.  Any person aggrieved by any order of the administrator of the division of motor vehicles may appeal the order to the sixth division district court by filing, within ten (10) days from the date of the notice to such person of the issuance of the order appealed from, a petition in said court stating the grounds upon which the appeal is taken. Upon the filing of such petition and tendering a twenty-five dollar ($25.00) filing fee, the court shall give thirty (30) days' notice of the pendency of the petition to the administrator of the division of motor vehicles by serving the administrator of the division of motor vehicles, in the manner in which subpoenas in equity are served, with a certified copy of the petition and the petition shall follow the course of equity so far as it is applicable. Upon hearing the petition, the court may review the evidence taken at a hearing or investigator's reports, or other information upon which the administrator's action was taken, and may in its discretion, affirm, overrule, or modify the order of the administrator of the division of motor vehicles. The taking of such appeal shall not operate as a stay of the order of the administrator of the division of motor vehicles from which appeal is taken, and such order shall remain in full force and effect during the pendency of the appeal. A party aggrieved by a final order of the court may seek appellate review pursuant to the procedures set forth in § 42-35-15.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 13; G.L. 1956, § 31-2-19; P.L. 1976, ch. 140, § 12; P.L. 1992, ch. 453, § 8; P.L. 1999, ch. 218, art. 5, § 10.)



Chapter 31-2-20 - Registration and license information  Fee.

§ 31-2-20 Registration and license information  Fee.  The division of motor vehicles, department of revenue shall, upon request, furnish registration and license information to the public. The division shall collect ten dollars ($10.00) for each request. However, if the request is made by any governmental agency, bureau or department, the division shall collect no fee. All nongovernmental inquiries must be accompanied by a written statement of purpose.

History of Section.
(P.L. 1990, ch. 10, art. 1, § 2; P.L. 2008, ch. 98, § 3; P.L. 2008, ch. 145, § 3.)



Chapter 31-2-21 - Record of hearings.

§ 31-2-21 Record of hearings.  In all administrative hearings conducted by personnel of the division of motor vehicles involving the issuance, revocation, or suspension of licenses to operate vehicles or the registration of vehicles, a taped recording of that hearing may be made part of the record. In case of appeal to a court, copies of those tapes in lieu of a transcript shall be made available without charge to the operator, owner, or his or her representative.

History of Section.
(P.L. 1984, ch. 18, § 1.)



Chapter 31-2-22 - Authority to enter into reciprocity agreements.

§ 31-2-22 Authority to enter into reciprocity agreements.  (a) Notwithstanding any other provisions of law, the administrator of the division of motor vehicles is authorized to enter into reciprocal agreements on behalf of the state with the duly authorized representatives of any state of the United States, the District of Columbia, or a state or a province of a foreign country, providing for the registration of vehicles on an apportionment or allocation basis. In exercising this authority, the administrator of the division of motor vehicles is expressly authorized to enter into and to become a member of the International Registration Plan, or any other designation that may, from time to time, be given to such a plan. The administrator of the division of motor vehicles is further authorized to promulgate and to enforce any rules and regulations that may be necessary to carry out the provisions of the International Registration Plan or any other agreement entered into under authority set forth in this section.

(b) The International Registration Plan, and any other agreement authorized to be entered into by the administrator of the division of motor vehicles, shall take precedence over any state law or regulation that may be in conflict with the aforementioned agreements.

History of Section.
(P.L. 1993, ch. 294, § 1.)



Chapter 31-2-23 - Denial of license or registrations for nonpayment of delinquent child support.

§ 31-2-23 Denial of license or registrations for nonpayment of delinquent child support.  (a) The department of human services, child support enforcement shall periodically within each year furnish the division of motor vehicles, department of revenue with a list or compilation of names of individuals, together with such other identifying information and in such form as the administrator of the division of motor vehicles shall require, who as of the date of the list or compilation, have an unpaid child support order arrearage in excess of five hundred dollars ($500) as shown on the Rhode Island family court/department of human services, child support enforcement computer system ("CSE system"). For purposes of this section, the terms used in this section shall be given the meaning and definitions specified in § 15-16-2. The department of human services shall, at times and in the manner prescribed by the administrator of the division of motor vehicles, furnish to the division of motor vehicles information relating to the subsequent payment of those child support order arrearages by or on behalf of the individuals, and the division shall remove the name of the individual(s) from the list.

(b) No individual whose name appears on the list or compilation referred to in subsection (a) of this section, and whose name has not been subsequently removed from the list, shall be permitted to (1) register or renew a registration of any motor vehicle and/or (2) obtain an original license or renewal of a license to operate a motor vehicle, until all child support order arrearages have been paid in full or a satisfactory arrangement for payment has been made with the family court, and payment has been certified to the division of motor vehicles by the department of human services, child support enforcement.

(c) The identifying information furnished by the department of human services, child support enforcement to the division of motor vehicles shall not include individuals' social security numbers.

(d) A refusal by the division of motor vehicles to register or renew a registration of any motor vehicle and/or issue an original license or renew a license to operate a motor vehicle is a final determination for purposes of chapter 35 of title 42.

[See § 12-1-15 of the General Laws.]

History of Section.
(P.L. 1995, ch. 370, art. 29, § 11; P.L. 1995, ch. 374, § 11; P.L. 1997, ch. 170, § 19; P.L. 2008, ch. 98, § 3; P.L. 2008, ch. 145, § 3.)



Chapter 31-2-24 - Service fees on returned checks.

§ 31-2-24 Service fees on returned checks.  The division of motor vehicles is authorized to impose a fee on returned checks, which shall not exceed fifty dollars ($50.00) per returned check.

History of Section.
(P.L. 2011, ch. 151, art. 19, § 19.)






Chapter 31-2.1 - Motor Vehicle Theft Prevention Program

Chapter 31-2.1-1 - Motor vehicle theft prevention program  Informed consent statement of owner  Issuance of vehicle decals  Authority to request production of valid driver's license and registration.

§ 31-2.1-1 Motor vehicle theft prevention program  Informed consent statement of owner  Issuance of vehicle decals  Authority to request production of valid driver's license and registration.  The administrator of the division of motor vehicles, department of administration, in consultation with the superintendent of state police, shall establish a motor vehicle theft prevention program which shall include the issuance of official decals to identify motor vehicles that are not normally operated between the hours of 1:00 A.M. and 5:00 A.M. Participation in the program shall be voluntary in nature and shall involve the following:

(a) In the presence of a duly authorized police officer in any municipality participating in the program, the registered owner of a motor vehicle shall sign an informed consent statement indicating that the motor vehicle registered to the owner is not normally operated between the hours of 1:00 A.M. and 5:00 A.M. The form of an informed consent statement shall be promulgated by the administrator of the division of motor vehicles.

(b) Upon signing an informed consent statement, the registered owner shall be issued a decal approved by the administrator of the division of motor vehicles and the decal shall be affixed to the owner's vehicle in a conspicuous place as prescribed by the administrator. The decal shall be issued and affixed by the police officer in the municipality participating in the program.

(ii) The police officer issuing the decal shall make a record of the decal number issued to each registered owner. These records shall be maintained by the police department of any city or town participating in the program and shall be available to the administrator of the division of motor vehicles, to the superintendent of state police, and to local law enforcement agencies.

(c) Informed consent statement forms shall be available at all division of motor vehicles offices, state police headquarters, and city and town police departments.

(d) Whenever any police officer sees a motor vehicle displaying a decal issued pursuant to the provisions of this section operated on any public highway in the state between the hours of 1:00 A.M. and 5:00 A.M., the officer is authorized to request the driver to produce a valid driver's license and motor vehicle registration. Whenever the operator of the motor vehicle during such hours is unable to produce a driver's license and registration, there shall be a rebuttable presumption that the person operating the vehicle is not the registered owner and does not have the authorization of the owner to operate the vehicle.

History of Section.
(P.L. 1990, ch. 318, § 1.)






Chapter 31-3 - Registration of Vehicles

Chapter 31-3-1 - Operation of unregistered vehicle.

§ 31-3-1 Operation of unregistered vehicle.  It is a civil violation for any person to operate, or for an owner knowingly to permit to be operated, upon any highway any vehicle of a type required to be registered under this chapter which is not registered and for which the appropriate fee has not been paid or not registered as required in any other state.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 1; G.L. 1956, § 31-3-1; P.L. 1999, ch. 218, art. 6, § 1; P.L. 2008, ch. 201, § 1.)



Chapter 31-3-2 - Vehicles subject to registration.

§ 31-3-2 Vehicles subject to registration.  Every motor vehicle, trailer, semi-trailer, pole trailer, motorized camper, tent trailer, travel trailer, pick-up coach and pick-up camper, owned by a resident of this state when operated or drawn upon a highway within this state for a period of thirty (30) days shall be subject to the registration provisions of chapters 3  9 of this title except:

(a) Any vehicle operated upon a highway in conformance with the provisions of the chapters relating to manufacturers, transporters, dealers, lien holders, or nonresidents;

(b) Any vehicle which is operated upon a highway only for the purpose of crossing the highway but not along the highway from one property to another;

(c) Any farm vehicle whether or not of a type otherwise subject to registration under this chapter which is only incidentally operated upon a highway;

(d) Any special mobile equipment as defined in § 31-1-9;

(e) Any vehicle which is propelled exclusively by electric power obtained from overhead trolley wires though not operated upon rails.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 2; P.L. 1952, ch. 2937, § 2; G.L. 1956, § 31-3-2; P.L. 1959, ch. 123, § 2; P.L. 1966, ch. 105, § 1; P.L. 1967, ch. 217, § 2; P.L. 1976, ch. 64, § 3; P.L. 1978, ch. 377, § 2; P.L. 1988, ch. 589, § 1.)



Chapter 31-3-2.1 - Out-of-state motorized bicycles.

§ 31-3-2.1 Out-of-state motorized bicycles.  Out-of-state residents owning motorized bicycles, whose state of residence does not require the registration of those vehicles, shall register the vehicles in the state of Rhode Island and upon payment of the registration fee shall be issued stickers to be placed on the vehicle evidencing registration.

History of Section.
(P.L. 1981, ch. 327, § 2.)



Chapter 31-3-2.2 - Registration of motorcycles, motorized bicycles, and motorized tricycles.

§ 31-3-2.2 Registration of motorcycles, motorized bicycles, and motorized tricycles.  (a) Every motorcycle, motorized bicycle, and motorized tricycle owned by a resident of this state shall be subject to the registration provisions of chapters 3  9 of this title whether the motorcycle, motorized bicycle, or motorized tricycle is operated or drawn upon a highway within this state or upon private property. An electric personal assistive mobility device ("EPAMD") and electric motorized bicycles shall not be required to register under this chapter; provided, however, that an EPAMD and/or electric motorized bicycles shall not be operated in this state by a person under the age of sixteen (16) years.

(b) Notwithstanding any general law to the contrary, cities and towns are empowered to enact ordinances that permit the use and regulation of electric personal assistive mobility devices ("EPAMD").

History of Section.
(P.L. 1988, ch. 589, § 2; P.L. 2002, ch. 56, § 3; P.L. 2002, ch. 136, § 2; P.L. 2002, ch. 397, § 2; P.L. 2003, ch. 252, § 1; P.L. 2003, ch. 304, § 1.)



Chapter 31-3-3 - Application for registration.

§ 31-3-3 Application for registration.  Every owner of a vehicle subject to registration under this chapter shall apply to the division of motor vehicles for the registration of it using the appropriate form or forms furnished by the division of motor vehicles. Every application shall bear the signature of the owner written with pen and ink and the signature shall be acknowledged by the owner before a person authorized to administer oaths and the application shall contain:

(a) The name, city or town of bona fide residence, actual residence address and mail address of the owner as appearing on the owner's motor vehicle operator's license or state identification card issued pursuant to the provisions of chapter 8 of title 3, or business address of the owner if a firm, association, or if a corporation, the name of the city or town in which the vehicle is physically and primarily housed. For purposes of this section "physically and primarily housed" is defined as that city or town in which the vehicle is housed for a period or periods of time greater than in any other city or town in the state of Rhode Island. The division of motor vehicles may substitute other indicators of residence when necessary.

(b) A description of the vehicle, including, insofar as this specified data may exist with respect to a given vehicle, the make, model, type of body, the number of cylinders, the serial number of the vehicle, and the engine or other number of the vehicle. In the event a vehicle is designed, constructed, converted, or rebuilt for the transportation of property, the application shall include a statement of its capacity in terms of maximum gross vehicle weight rating as authorized by the manufacturer of the chassis or the complete vehicle.

(c) A statement whether liability insurance is carried on the vehicle, and, if there is liability insurance, the name of the carrier, policy number, and effective dates of the policy.

(d) Any further information as may reasonably be required by the division of motor vehicles to enable it to determine whether the vehicle is lawfully entitled to registration.

(e) The exact mileage reading from the motor vehicle on the date of application.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 3; G.L. 1956, § 31-3-3; P.L. 1961, ch. 187, § 1; P.L. 1965, ch. 207, § 1; P.L. 1969, ch. 74, § 1; P.L. 1970, ch. 16, § 1; P.L. 1985, ch. 392, § 4; P.L. 1991, ch. 251, § 1; P.L. 1993, ch. 392, § 1; P.L. 1998, ch. 31, art. 28, § 1.)



Chapter 31-3-3.1 - Notice to division of motor vehicles of vehicle lease agreement.

§ 31-3-3.1 Notice to division of motor vehicles of vehicle lease agreement.  (a) Every owner of a vehicle subject to registration or renewal of registration under this chapter shall notify the division of motor vehicles, at the time of registration of the vehicle on the proper registration form, of any agreement to lease the registered vehicle for a period of six (6) months duration, or longer, except for those commercial motor vehicles covered under the federal motor carrier safety regulations, 49 CFR Part 390 as may be amended from time to time.

(b) The division of motor vehicles shall cause the name and address of the lessee as well as the owner of the vehicle to be entered on the division of motor vehicles records as provided in this chapter.

(c) The name and address of both the owner and lessee shall be made available by the division of motor vehicles upon a registration inquiry from any law enforcement officer, department, or agency.

History of Section.
(P.L. 1996, ch. 357, § 1; P.L. 1999, ch. 475, § 1; P.L. 2005, ch. 77, § 1; P.L. 2005, ch. 82, § 1.)



Chapter 31-3-4 - Proof of payment of sales or use tax.

§ 31-3-4 Proof of payment of sales or use tax.  Each person, before obtaining an original or transferral registration for a motor vehicle in this state, shall furnish evidence that any tax due with reference to the motor vehicle pursuant to the provisions of chapters 18 and 19 of title 44 has been paid in accordance with regulations prescribed by the tax administrator, and on any forms that are approved by the tax administrator and the state administrator of the division of motor vehicles. The administrator of the division of motor vehicles shall, upon the request of the tax administrator, and after due hearing by the tax administrator, suspend or revoke a motor vehicle registration of any person who fails to pay any tax due in connection with the sale, storage, use, or other consumption of the motor vehicle pursuant to the provisions of chapters 18 and 19.

History of Section.
(P.L. 1947, ch. 1887, art. 2, § 57; P.L. 1956, ch. 3740, § 1; G.L. 1956, § 31-3-4.)



Chapter 31-3-5 - Grounds for refusal of registration.

§ 31-3-5 Grounds for refusal of registration.  The division of motor vehicles shall refuse registration or any transfer of registration upon any of the following grounds:

(1) That the application contains any false or fraudulent statement, or that the applicant has failed to furnish required information, or reasonable additional information requested by the division of motor vehicles, or that the applicant is not entitled to the issuance of registration of the vehicle under chapters 3  9 of this title;

(2) That the vehicle is mechanically unfit or unsafe to be operated upon the highways;

(3) That the division of motor vehicles has reasonable ground to believe that the vehicle is a stolen or embezzled vehicle, or that the granting of registration would constitute a fraud against the rightful owner;

(4) That the registration of the vehicle stands suspended or revoked for any reason as provided in the motor vehicle laws of this state;

(5) That the vehicle has been reported by any city or town to the division of motor vehicles as having unpaid fines in the aggregate amount of two hundred dollars ($200) or more; provided, the registration shall be issued upon presentation of proof of payment of the outstanding fines owed to the cities or towns reporting the unpaid fines. The sum of two hundred dollars ($200) shall represent the aggregate value of the sum of the fines on the face of the ticket(s) and shall not include interest, penalties, or any other monetary amount which may be imposed for failure to pay the ticket(s) or summons(es) by a specified date. Before the division of motor vehicles denies a registration to any person pursuant to this subsection, it shall have first received a five dollar ($5.00) fee for each request from the city or town requesting the denial of registration, which fee may be added to the aggregate value of the sum of the fines;

(6) That the vehicle does not comply with regulations promulgated pursuant to § 23-23-5(18), entitled "Air Pollution";

(7) That the vehicle does not comply with the provisions of chapter 47.1 of this title and any rules and regulations promulgated under that chapter;

(8) That a commercial motor vehicle is being operated by a commercial motor carrier that has been prohibited from operating in interstate commerce by a federal agency with authority to do so under federal law; or

(9) That the registered owner of a vehicle failed to pay the required fine and toll as prescribed in subdivision 24-12-37(a)(3) of the general laws.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 4; G.L. 1956, § 31-3-5; P.L. 1980, ch. 312, § 1; P.L. 1981, ch. 250, § 1; P.L. 1983, ch. 221, § 8; P.L. 1987, ch. 448, § 1; P.L. 1992, ch. 361, § 2; P.L. 1993, ch. 254, § 3; P.L. 2000, ch. 276, § 1; P.L. 2010, ch. 193, § 2.)



Chapter 31-3-6 - List of vehicles on which taxes delinquent  Denial of registration.

§ 31-3-6 List of vehicles on which taxes delinquent  Denial of registration.  On or before October 31 in each year, the collector of taxes of each city or town shall furnish the division of motor vehicles, with a listing showing the registration plate numbers, names, and addresses of the taxpayers of the city or town whose personal property and/or excise tax on motor vehicles, the assessment of which were made the prior December 31 in the case of the property tax, and the tax levied in the current year in the case of the excise tax, remained unpaid as of the date of the list. Subsequently, the collector of taxes in each city or town shall, at the times and in the manner prescribed by the administrator of the division of motor vehicles, furnish to the division of motor vehicles the names and addresses of those persons whose names appeared on that list who have subsequently paid such personal property, and/or excise taxes on motor vehicles, and the division shall remove from the list the names and addresses of those persons. No city or town treasurer or tax collector shall refuse to accept personal property, and/or excise taxes on a motor vehicle, or refuse to remove the names and addresses of the owners of the vehicle from the list because of any other taxes owing the city or town. No person, corporation, partnership, joint stock company, or association whose name appears on the list and whose name has not been subsequently removed from the list shall be permitted to register any motor vehicle until all the excise and attendant penalties have been paid in full and the payment has been certified to the division of motor vehicles by the tax collector. The provisions of this section shall not be construed so as to prevent the payment of taxes on motor vehicles in quarterly installments as provided in chapter 5 of title 44. The provisions of this section shall apply in all respects in the case of taxes assessed upon motor vehicles by any fire district.

History of Section.
(P.L. 1950, ch. 2595, art. 2, § 7; P.L. 1956, ch. 3714, § 1; P.L. 1956, ch. 3714, § 3; G.L. 1956, § 31-3-6; R.P.L. 1957, ch. 142, § 1; P.L. 1978, ch. 341, § 6; P.L. 1979, ch. 379, § 2; P.L. 1988, ch. 84, § 61.)



Chapter 31-3-6.1 - List of vehicles and licenses on which taxes delinquent  Denial of renewal of registration and licenses.

§ 31-3-6.1 List of vehicles and licenses on which taxes delinquent  Denial of renewal of registration and licenses.  (a) The administrator/division of motor vehicles shall furnish to the Tax Administrator a listing showing the names, addresses and social security numbers of persons whose operator's license and/or motor vehicle registration is subject to renewal within ninety (90) days. If within ninety (90) days prior to the renewal date the tax administrator determines that any person seeking to renew his/her operator's license and/or registration has neglected or refused to file any tax returns or to pay any tax administered by the tax administrator and that such tax matter is not pending administrative or appellate review, the tax administrator shall send a written notice to such person informing him/her of the tax administrator's intention to inform the division of motor vehicles not to renew the person's operator license and/or motor vehicle registration and of the procedures available to the person to contest that determination.

(b) Within twenty-one (21) days from the date of such notice, the licensee or registrant may request, in writing, a conference with the tax administrator or his/her designee, in order to show proof of payment of all taxes or for the purpose of entering into a time payment agreement for the delinquent taxes satisfactory to the tax administrator.

(c) If upon the expiration of twenty-one (21) days from the date of the notice to the licensee or registrant or, if a conference has been requested, after a conference has been held, the licensee or registrant has not demonstrated to the satisfaction of the tax administrator that he/she has filed all required returns and paid all required taxes, or that the licensee or registrant has not entered into time payment arrangement satisfactory to the tax administrator, the tax administrator shall notify the administrator/division of motor vehicles that the licensee or registrant is delinquent in filing tax returns and/or remitting taxes due. The tax administrator shall send a copy of the notification to the licensee or registrant.

(d) The administrator/division of motor vehicles shall not renew any operator's license or registration upon expiration thereof until all state taxes, interest and attendant penalties have been paid in full or the licensee or registrant has entered into a time payment agreement satisfactory to the tax administrator.

(e) If the licensee thereafter files an overdue return and/or remits past taxes due or enters into a satisfactory time payment agreement with respect to any and all returns due and taxes payable, the tax administrator shall, within five (5) business days of a licensee's request, provide the appropriate agency or authority the certificate of good standing specified in § 5-76-5. Within five (5) business days of receiving such a certificate, the agency or authority shall reinstate, reissue, renew or otherwise extend the licensee's license.

(f) Payment of tax not an admission. If the licensee or registrant files an overdue return and/or remits past due taxes in order to apply for or renew a license or registration, said late filing and/or payment shall not be an admission of a violation of any criminal tax statute regarding late filing and/or late payment. The tax administrator shall not refer such person to the Attorney General for prosecution based solely upon said late filing and/or payment of past due taxes.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 2.)



Chapter 31-3-6.2 - List of vehicles and licenses on which court costs owed delinquent  Denial of renewal of registration and licenses.

§ 31-3-6.2 List of vehicles and licenses on which court costs owed delinquent  Denial of renewal of registration and licenses.  (a) The administrator/division of motor vehicles shall furnish to the State Court Administrator a listing showing the names, addresses and social security numbers of persons whose operator's license and/or motor vehicle registration is subject to renewal within ninety (90) days. If within ninety (90) days prior to the renewal date the state court administrator determines that any person seeking to renew his/her operator's license and/or registration has neglected or refused to pay any cash assistance benefit overpayments, court costs owed, fines owed, obligations owed or restitution owed, as such terms are defined in § 44-30.1-1, the state court administrator shall send a written notice to such person informing him/her of the state court administrator's intention to inform the division of motor vehicles not to renew the person's operator license and/or motor vehicle registration and of the procedures available to the person to contest the determination. For the purposes of this section, the terms cash assistance benefit overpayments, court costs owed, fines owed, obligations owed or restitution owed by a debtor as defined in § 44-30.1-1, are referred to as "costs owed".

(b) Within twenty-one (21) days from the date of such notice, the licensee or registrant may request, in writing, a conference with the state court administrator or his/her designee, in order to show proof of payment of all costs owed or for the purpose of entering into a time payment agreement for the delinquent costs owed satisfactory to the state court administrator.

(c) If upon the expiration of twenty-one (21) days from the date of the notice to the licensee or registrant or, if a conference has been requested, after a conference has been held, the licensee or registrant has not demonstrated to the satisfaction of the state court administrator that he/she has paid all required costs owed or that the licensee or registrant has not entered into time payment arrangement satisfactory to the state court administrator, the state court administrator shall notify the administrator/division of motor vehicles that the licensee or registrant is delinquent in paying costs owed. The state court administrator shall send a copy of the notification to the licensee or registrant.

(d) The administrator/division of motor vehicles shall not renew any operator's license or registration upon expiration thereof until all costs owed have been paid in full or the licensee or registrant has entered into a time payment agreement satisfactory to the state court administrator.

(e) If the licensee thereafter files an overdue return and/or remits past taxes due or enters into a satisfactory time payment agreement with respect to any and all returns due and taxes payable, the tax administrator shall, within five (5) business days of a licensee's request, provide the appropriate agency or authority the certificate of good standing specified in § 5-76-5. Within five (5) business days of receiving such a certificate, the agency or authority shall reinstate, reissue, renew or otherwise extend the licensee's license.

History of Section.
(P.L. 2004, ch. 595, art. 39, § 3; P.L. 2006, ch. 246, art. 23, § 1.)



Chapter 31-3-7 - Registration  Indexing of records.

§ 31-3-7 Registration  Indexing of records.  The division of motor vehicles shall file each application received and when satisfied as to its genuineness and regularity, and that the applicant is entitled to register the vehicle, shall register the vehicle and keep a record of it in suitable books or on index cards as follows:

(1) Under a distinctive regulation number assigned to the vehicle;

(2) Alphabetically, under the name of the owner;

(3) Under the motor number if available, otherwise any other identifying number of the vehicle; and

(4) In the discretion of the division of motor vehicles, in any other manner it may deem desirable.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 5; G.L. 1956, § 31-3-7; P.L. 2010, ch. 239, § 26.)



Chapter 31-3-8 - Registration card  Contents.

§ 31-3-8 Registration card  Contents.  The division of motor vehicles, upon registering a vehicle, shall issue a registration card. The registration card shall be delivered to the owner and shall contain upon the its face, the date issued, the name and address of the owner, the registration number assigned to the vehicle, and such description of the vehicle as determined by the administrator of the division of motor vehicles, and, upon its reverse side, a form for endorsement of notice to the division of motor vehicles upon transfer of the vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 6; G.L. 1956, § 31-3-8.)



Chapter 31-3-9 - Registration card carried in vehicle.

§ 31-3-9 Registration card carried in vehicle.  (a) Every registration card shall at all times be carried in the vehicle to which it refers, or shall be carried by the person driving or in control of such vehicle who shall display it upon demand of a proper officer.

(b) The provisions of this section requiring that a registration card be carried in the vehicle to which it refers or by the person driving the vehicle shall not apply to vehicles bearing dealer or bailee registration plates, or when the card is used for the purpose of making a transfer of registration of the vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 7; G.L. 1956, § 31-3-9.)



Chapter 31-3-10 - Issuance of registration plates.

§ 31-3-10 Issuance of registration plates.  The division of motor vehicles, upon registering a vehicle, shall issue to the owner one fully reflective registration plate for each motorcycle, trailer, semi-trailer, in-transit vehicle, transporter, bailee vehicle, or a dealer vehicle and two (2) fully reflective registration plates for every other motor vehicle. Application for and issuance of so-called commercial registration plates shall be provided at all offices maintained by the administrator of the division of motor vehicles under § 31-2-6.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-10; P.L. 1970, ch. 108, § 1; P.L. 1982, ch. 179, § 1; P.L. 1995, ch. 135, § 1.)



Chapter 31-3-11 - Contents of registration plate.

§ 31-3-11 Contents of registration plate.  (a) Every registration plate shall have displayed upon it the registration number assigned to the vehicle for which it is issued, the name of the state of Rhode Island, which may be abbreviated "R.I.", and the year number for which it is issued or the date of its expiration. Registration plates shall also have printed on them the words, "ocean state".

(b) The provision requiring the printing of the words "ocean state" on these plates shall not pertain to commercial plates or to plates issued to recipients of the Purple Heart.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-11; P.L. 1971, ch. 190, § 1; P.L. 1987, ch. 345, § 1.)



Chapter 31-3-11.1 - Permanent registration and plates.

§ 31-3-11.1 Permanent registration and plates.  (a) Every vehicle owned by the state of Rhode Island and any fire apparatus for which no fee is assessed shall be issued permanent registration and registration plates. The permanent registration and plates shall remain on the vehicles to which they are assigned without expiration until the vehicle is replaced or disposed of.

(b) This section does not apply to certain vehicles owned by state law enforcement agencies.

History of Section.
(P.L. 1982, ch. 39, § 1.)



Chapter 31-3-12 - Visibility of plates.

§ 31-3-12 Visibility of plates.  Each registration plate and the required letters and numerals on it, except the year number for which issued, shall be of sufficient size to be plainly readable from a distance of one hundred feet (100') during daylight. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-12; P.L. 2002, ch. 292, § 103.)



Chapter 31-3-13 - Plates for rental or leased vehicles.

§ 31-3-13 Plates for rental or leased vehicles.  The division of motor vehicles shall issue for every passenger motor vehicle rented or leased without a driver, the same type of registration plates as the type of plates issued for private passenger vehicles. However, if the renter or lessee uses his or her own registration plate on the rented or leased vehicle, that registration plate shall be promptly returned to him or her upon termination of the rental or lease agreement. Should the registration plate not be returned, the division of motor vehicles may be notified by the renter or lessor and the registration shall be cancelled by the division of motor vehicles and the registration plate shall be reissued to the person who rented or leased the motor vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-13; P.L. 1986, ch. 223, § 1.)



Chapter 31-3-14 - Bailee and in transit plates.

§ 31-3-14 Bailee and in transit plates.  (a) Bailee plates. The division of motor vehicles shall issue plates designated as "bailee plates" to garages, automobile repairers, or any person in the business requiring repossession of motor vehicles, trailers, or semitrailers.

(b) In transit plates. The division of motor vehicles shall issue plates designated as "in transit" plates for use on special mobile equipment.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-14; P.L. 1959, ch. 123, § 2.)



Chapter 31-3-15 - Special plates for state officers and mayors.

§ 31-3-15 Special plates for state officers and mayors.  (a) The administrator of the division of motor vehicles has the right to issue a special registration plate for the use of the governor, the lieutenant governor, the secretary of state, the attorney general, the state treasurer, the president pro tem of the senate, the speaker of the house, and mayors of Rhode Island cities. The plates will be furnished without additional cost. If mayors of Rhode Island cities choose to use city motor vehicle registration plates, the mayors may place on the plates the official seals of the respective city in a manner that does not obstruct the numbering or lettering.

(b) The administrator of the division of motor vehicles is authorized and directed to issue, in addition to a regular registration plate, a special registration plate for the private passenger motor vehicle of each former speaker of the house of representatives, each former majority and minority leader of the house of representatives, and of each former majority and minority leader of the senate and president of the senate. Each of these plates is to bear the identification "house speaker emeritus", "house majority leader emeritus", "house minority leader emeritus", "senate majority leader emeritus", "senate minority leader emeritus", or "senate president emeritus" with a seal of the state imprinted on the plate and shall be financed without additional registration charge for a period of time as each former speaker and senate majority leader and president of the senate desires.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-15; P.L. 1974, ch. 208, § 1; P.L. 1996, ch. 430, § 1; P.L. 1999, ch. 350, § 1; P.L. 2001, ch. 180, § 65; P.L. 2006, ch. 310, § 1.)



Chapter 31-3-16 - General assembly plates.

§ 31-3-16 General assembly plates.  (a) The administrator of the division of motor vehicles is directed to make available to each duly elected member of the senate and of the house of representatives of the general assembly of the state of Rhode Island and Providence Plantations, so long as the member is serving during the term for which he or she has been elected as a member of the general assembly and no longer, two (2) special motor vehicle registration plates carrying on the first plate as a courtesy the word "senate" in the case of the senate, and the word "house" in the case of the house of representatives. On the second set of plates, in addition to the wording above, the letter "a" denoting auxiliary shall be placed on the plates. The plates are to have special identifying numbers corresponding to the number of the senatorial or representative district from which the member was elected.

(b) The special motor vehicle registration plates shall carry thereon the design and the seal of the state of Rhode Island and Providence Plantations and shall be designed, sold, and attached to the motor vehicle without cost to the state.

(c) Each member of any general assembly, at the expiration of his or her term as member, unless reelected, may retain the special motor vehicle registration plates in his or her own keeping, provided he or she does not display the plates upon any motor vehicle or any other form of transportation owned or operated by the member.

(d) Any violation of the provisions of subsection (c) of this section shall be deemed a civil violation, and any person displaying a special motor vehicle registration plate upon any vehicle shall, upon conviction, be fined ten dollars ($10.00) for each offense.

(e) The administrator of the division of motor vehicles shall reserve for the future use of each member of the general assembly the private registration plates which he or she turns into the division of motor vehicles in return for legislator's plates. The administrator of the division of motor vehicles shall annually, during the month of January, submit a written notice to each member of the general assembly notifying him or her of the private registration plates which are being reserved for his or her future use. The notice shall indicate the registration plate designation and the legislator for which it is being reserved.

(f) In a state of emergency, any member of the general assembly driving a vehicle bearing a special motor vehicle registration plate shall be authorized and empowered to travel upon the highways of the state notwithstanding any driving ban imposed by any state or municipal authority.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; P.L. 1951, ch. 2826, § 7; G.L. 1956, § 31-3-16; P.L. 1967, ch. 6, § 1; P.L. 1969, ch. 13, § 1; P.L. 1978, ch. 381, § 1; P.L. 1987, ch. 310, § 1; P.L. 1999, ch. 218, art. 6, § 1.)



Chapter 31-3-17 - Volunteer fire company plates.

§ 31-3-17 Volunteer fire company plates.  (a) The administrator of the division of motor vehicles shall, upon approved application, issue annually to any member of any duly incorporated volunteer fire company in this state, so long as he or she remains a member of the volunteer fire company, a special identifying number plate which shall be attached to the motor vehicle of the member of the volunteer fire company in conjunction with the regular number plates assigned to the member of the fire company at the time of the registration of the vehicle. There shall be a one time charge of ten dollars ($10.00) for these special number plates, of which five dollars ($5.00) shall be deposited to the division of motor vehicles manufacturing account. The member of the volunteer fire company shall attach and display the special identifying number plate in accordance with such rules and regulations as the administrator of the division of motor vehicles shall promulgate.

(b) The design of the plates shall be provided by the Rhode Island Association of Fire Chiefs, and shall be approved by the administrator of the division of motor vehicles.

(c) Every plate issued shall bear an individual number to identify the vehicle to which it is attached. The administrator of the division of motor vehicles is empowered to promulgate any rules and regulations that are required in determining the manner by which the individual numbers will be selected and issued.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 8; G.L. 1956, § 31-3-17; P.L. 1992, ch. 38, § 1.)



Chapter 31-3-17.1 - Courtesy plates.

§ 31-3-17.1 Courtesy plates.  The administrator of the division of motor vehicles shall design and issue under regulations that he or she deems appropriate, special courtesy automobile, motorcycle, and commercial registration plates to be used on passenger motor vehicles, motorcycles, and all commercial vehicles whose gross weight is not more than nine thousand pounds (9,000 lbs.) in lieu of other number plates. Special plates shall be of such design and shall bear such letters or combinations of letters and numbers as the administrator of the division of motor vehicles shall prescribe, and shall be made of light-reflecting sheeting applied on a metal base, provided that no automobile set of plates shall contain more than six (6) letters and numbers in a combination of letters and numbers, or less than two (2) letters, and that no motorcycle plate shall contain more than five (5) letters or more than five (5) letters and numbers in a combination or less than two (2) letters, and that a commercial courtesy plate shall be marked "commercial," and shall contain no more than six (6) letters or more than six (6) letters and numbers in a combination or less than two (2) letters, and provided further, that there shall be no duplication of identification and the administrator of the division of motor vehicles shall in his or her discretion refuse to issue any letter or combination of letters and numbers which might carry connotations offensive to good taste and decency. A special automobile or commercial courtesy plate shall be issued upon application using forms furnished by the administrator of the division of motor vehicles, and upon payment, in addition to the regular prescribed motor vehicle registration fee, a service charge of sixty dollars ($60.00) for each issue and for each registration renewal. For motorcycles, a special courtesy plate shall be issued upon application using forms furnished by the division of motor vehicles, and upon payment, in addition to the regular prescribed motor vehicle registration fee, a service charge of thirty-four dollars ($34.00) for each issue and for each registration renewal. The service charge shall be paid to the administrator of the division of motor vehicles prior to the administrator's acceptance of the application. The Rhode Island state lottery commission shall not be required to pay the service charge for any special courtesy plate issued pursuant to this section for motor vehicles owned or used by the lottery commission, and may utilize the special courtesy plates on all types of vehicles owned or operated by the lottery commission.

History of Section.
(P.L. 1961, ch. 79, § 1; P.L. 1963, ch. 133, § 1; P.L. 1967, ch. 63, § 1; P.L. 1968, ch. 97, § 1; P.L. 1968, ch. 101, § 1; P.L. 1969, ch. 2, § 1; P.L. 1975, ch. 301, § 1; P.L. 1976, ch. 214, § 1; P.L. 1979, ch. 250, § 1; P.L. 1981, ch. 338, § 1; P.L. 1990, ch. 10, art. 3, § 1; P.L. 1995, ch. 73, § 1; P.L. 1999, ch. 305, § 1; P.L. 2004, ch. 559, § 1; P.L. 2007, ch. 73, art. 7, § 11; P.L. 2012, ch. 47, § 1; P.L. 2012, ch. 53, § 1.)



Chapter 31-3-17.2 - Civil defense plates.

§ 31-3-17.2 Civil defense plates.  The administrator of the division of motor vehicles may issue to the civil defense preparedness director of each city and town, for as long as such person remains a civil defense preparedness director, a special identifying number plate in place of any regular number plate assigned to each director at the time of the registration of a motor vehicle. The number shall be in numerical sequence preceded by the words "civil defense" or some similar appropriate designation, and the numbers shall be issued to the directors in alphabetical order according to the names of their respective city or town.

History of Section.
(P.L. 1964, ch. 212, § 1.)



Chapter 31-3-17.3 - Temporary plates.

§ 31-3-17.3 Temporary plates.  (a) The administrator of motor vehicles may design and issue, under such regulations as he or she shall deem appropriate, temporary registration plates. Any vehicle issued a temporary plate may be operated on the public highways for a period of five (5) days from the date of issuance.

(b) The administrator of motor vehicles shall design and issue, under such regulations as he or she shall deem appropriate, temporary registration plates to be issued by horse trailer dealers for the use on horse trailers. Any horse trailer issued a temporary plate may be operated on the public highways for a period of twenty (20) days from the date of issuance.

(c) Temporary plates shall be issued at a charge of ten dollars ($10.00) per plate.

History of Section.
(P.L. 1991, ch. 285, § 1; P.L. 1993, ch. 138, art. 29, § 2; P.L. 1995, ch. 328, § 1; P.L. 1996, ch. 178, § 1; P.L. 1998, ch. 296, § 1; P.L. 2004, ch. 113, § 1; P.L. 2004, ch. 122, § 1.)



Chapter 31-3-17.4 - Firefighter plates.

§ 31-3-17.4 Firefighter plates.  (a) The administrator of the division of motor vehicles is empowered and authorized to make available to all active firefighters and retired firefighters a special motor vehicle registration plate for any motor vehicle eligible for registration as an automobile or commercial vehicle having a gross weight of ten thousand pounds (10,000 lbs.) or less.

(b) The special motor vehicle registration plate shall carry on it the designation "Firefighter" and a Maltese cross with the design provided by the Rhode Island Association of Fire Chiefs.

(c) The administrator of the division of motor vehicles shall issue the plate upon payment of a service charge of twenty-five dollars ($25.00) and a transfer charge of five dollars ($5.00) for the plate, of which fifteen dollars ($15.00) shall be deposited to the division of motor vehicles manufacturing account.

(d) For the purpose of this section an active or retired member of any fire department shall be defined as any person certified by the chief of the fire department as currently a member of said department with at least one year active service or retired under honorable condition as a firefighter.

(e) In a state of emergency, any active member of a fire department driving a vehicle bearing the special motor vehicle registration plate shall be authorized and empowered to travel upon the highways of the state notwithstanding any driving ban imposed by the state or municipal authority in accordance with their official duties.

History of Section.
(P.L. 2004, ch. 605, § 1; P.L. 2005, ch. 188, § 1; P.L. 2005, ch. 220, § 1.)



Chapter 31-3-18 - Display of plates  Penalties.

§ 31-3-18 Display of plates  Penalties.  (a) Registration plates issued for a motor vehicle other than a motorcycle, trailer, transporter vehicle, in-transit vehicle, or a bailee engaged in a business as defined in § 31-1-17(a), or other than a motor vehicle owned by a duly authorized dealer in motor vehicles and which is used in the dealer's business shall be attached thereto one in the front and the other in the rear. The registration plate issued for a motorcycle, trailer, bailee, or a dealer's motor vehicle as defined in this subsection shall be attached to the rear of the vehicle.

(b) Every registration plate shall at all times be securely fastened in a horizontal position to the vehicle for which it is issued so as to prevent the plate from swinging at a height of not less than twelve inches (12") from the ground, measuring from the bottom of the plate; in a place and position to be clearly visible and shall be maintained free from foreign materials and in a condition to be clearly legible.

(c) Penalties. Any person who shall violate the provisions of this section shall be guilty of a violation and subject to a fine as enumerated in § 31-41.1-4.

(d) All vehicles registered as passenger, commercial, trailer, motorcycle, suburban, farm, combination, taxi, radio operator, camper, public, racer tow, jitney, and antique must have displayed on them the registration plate(s) as described in § 31-3-11. This subsection does not apply to those registrants in possession of an alternative design plate as described in § 31-3-60 or any other specially authorized plate described in this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 9, G.L. 1956, § 31-3-18; P.L. 1968, ch. 103, § 1; P.L. 1970, ch. 108, § 2; P.L. 1978, ch. 386, § 1; P.L. 1987, ch. 165, § 1; P.L. 1997, ch. 45, § 1; P.L. 2000, ch. 109, § 56; P.L. 2006, ch. 216, § 7; P.L. 2008, ch. 100, art. 12, § 5; P.L. 2009, ch. 245, § 1; P.L. 2009, ch. 261, § 1.)



Chapter 31-3-19 - Registration of race cars.

§ 31-3-19 Registration of race cars.  The administrator of the division of motor vehicles is authorized to issue a special registration certificate and marker for any motor vehicle constructed to be used for racing, and that must be towed over the public highways to and from such places where those vehicles are to be raced; however, these motor vehicles shall be equipped with adequate brakes and a rear light that shows a red light to the rear and also provides a source of white light to illuminate the rear number plate or marker. The fee for this registration shall be fifteen dollars ($15.00), and the registration shall expire March 31st following the date of issue. The registration plate or marker issued for this motor vehicle shall, in addition to the number assigned, bear a symbol to indicate that the vehicle is to be towed while on the public highways.

History of Section.
(P.L. 1949, ch. 2299, § 1; G.L. 1956, § 31-3-19; P.L. 1960, ch. 75, § 4.)



Chapter 31-3-20 - Operation with manufacturer's or dealer's plates.

§ 31-3-20 Operation with manufacturer's or dealer's plates.  (a) A manufacturer or dealer owning any vehicle of a type otherwise required to be registered under this chapter, or any bona fide employee of a manufacturer or dealer, or any other appropriate persons as defined by this chapter, or by regulations issued pursuant to this chapter, may operate or move the vehicle upon the highways for any purpose without registering the vehicle upon condition that the vehicle has displayed on it, in the manner prescribed in § 31-3-18, a special plate issued to the owner as provided in §§ 31-3-23  31-3-25.

(b) Any manufacturer or dealer may loan a motor vehicle, the special plates, or both to any person for the purpose of demonstration of a motor vehicle, when a motor vehicle owned by the person is undergoing repairs, or when the person has purchased a motor vehicle the registration of which by him or her is pending, and in any case for not more than twenty (20) days in any year, provided the person operating the loaned motor vehicle or a motor vehicle bearing such loaned number plate shall furnish proof to the dealer or manufacturer that he or she has liability and property damage insurance which will cover any damage to any person or property caused by the operation of the loaned vehicle for which the operator would have been liable if he or she had also been the owner. This proof of insurance shall be set forth on a form to be obtained from the division of motor vehicles and the form shall be subject to any conditions that the division of motor vehicles may impose; provided that, in the event the person loaned the vehicle does not have an insurance policy in effect, then any liability or property damage shall be covered by the dealer's insurance policy.

(c) Any manufacturer or dealer may also loan a motor vehicle, under the circumstances outlined in this section, and the vehicle may be affixed plates belonging to the person operating the loaned motor vehicle when the number plates would be of the same classification. The dealer may issue a temporary certificate of registration of the vehicle and the vehicle may be operated upon the public highways under this certificate for a period of twenty (20) days from the date of issuance. The certificate shall be issued on a form obtained from the division of motor vehicles and shall be issued under any conditions that the division of motor vehicles may impose. The certificate shall be carried in the vehicle for which it is issued and the operator or person in control of the vehicle shall display the certificate for examination upon demand of any proper officer. Any damage to any person or property caused by the operation of the loaned vehicle shall be the responsibility of the operator or person in control of the vehicle and the dealer or manufacturer shall be in no way liable for it.

(d) Every manufacturer or dealer shall keep a record of each loaned vehicle or number plate showing the date loaned, date returned, and the name and operator's license number of the person operating any loaned vehicle or vehicle with the loaned number plates. This record shall be available during business hours for examination by any police officer or inspector designated by the administrator of the division of motor vehicles. Any licensed dealer or manufacturer may operate or cause to be operated by a bona fide employee a motor vehicle for his or her personal use and for use in connection with his or her business as a dealer or repairer for any length of time, provided that the dealer's insurance policy shall at all times cover the motor vehicle while in use by the employee.

History of Section.
(P.L. 1951, ch. 2595, art. 6, § 1; G.L. 1956, § 31-3-20; P.L. 1964, ch. 164, § 1; P.L. 1968, ch. 103, § 2; P.L. 1984, ch. 437, § 2.)



Chapter 31-3-20.1 - Operation with auto body repair shop plates.

§ 31-3-20.1 Operation with auto body repair shop plates.  (a) An auto body repair shop, officially licensed by the department of business regulations, may loan a motor vehicle to a client/customer whose registered motor vehicle is undergoing auto body repair on the premises of the respective auto body repair shop, and may affix to the loaned motor vehicle number plates registered to the motor vehicle undergoing auto body repair when the number plates are of the same classification. The licensed auto body repair shop may issue a temporary certificate of registration to the loaned motor vehicle under which the loaned vehicle may be operated upon the public highways for a period of twenty (20) days from the date of issuance. The certificate shall be issued on a form obtained from the division of motor vehicles and shall be titled "agreement  temporary loan of motor vehicle".

(2) The certificate shall be issued under any conditions that the division of motor vehicles may impose. The certificate shall be carried in the loaned vehicle for which it is issued and the operator or person in control of the loaned vehicle shall display the certificate for examination upon demand of any proper officer. The client/customer shall furnish proof to the auto body repair shop that he or she has liability and property damage insurance which will cover any damage to any person or property caused by the operation of the loaned vehicle for which the client/customer would have been liable if he or she had been the owner.

(3) This proof of insurance shall be set forth on the certificate issued by the division of motor vehicles and shall be subject to any conditions that the division of motor vehicles may impose. In the event the client/customer to whom the vehicle is loaned shall not have proper insurance in effect, then any liability or property damage shall be covered by the auto body repair shop's insurance policy. Section 31-47-12(d) shall apply to loaned motor vehicles, and the acceptable evidence of financial responsibility as filed in the rules and regulations relative to compulsory insurance or financial responsibility shall apply.

(b) An auto body repair shop may not extend the use of "agreement  temporary loan of motor vehicle" certificates to anyone who is not a client/customer whose registered motor vehicle is undergoing auto body repair on the premises of the respective auto body repair shop. This legislation does not apply to any motor vehicle owned by a dealer, manufacturer, or operator of an auto body repair shop which is rented or leased for compensation to any person for any purpose.

(c) Every auto body repair shop shall keep a record of each loaned vehicle showing the date loaned, date returned, name, address, and operator's license number of the client/customer, the number plate transferred to the loaned vehicle, and the number of the certificate issued. This record shall be available during business hours for examination by any police officer or inspector designated by the administrator of the division of motor vehicles. This legislation does not apply to any motor vehicle owned by a dealer, manufacturer, or operator of an auto body repair shop which is rented or leased for compensation to any person for any purpose.

(d) Penalties. Any owner and/or employee of any auto body repair shop or customer who violates the provisions of this section shall be guilty of a violation and subject to a fine of two hundred dollars ($200) and have the authority to issue "agreement  temporary loan of motor vehicle" certificates revoked.

History of Section.
(P.L. 1997, ch. 373, § 1.)



Chapter 31-3-21 - Use of bailee, transporter, and in transit plates.

§ 31-3-21 Use of bailee, transporter, and in transit plates.  (a) A bailee may operate or move any vehicle of a type otherwise required to be registered under this chapter upon the highways solely for the purpose of delivery, upon displaying on the vehicle the plates issued to him or her as provided in §§ 31-3-23  31-3-25.

(b) In transit plates may be used to operate or move special mobile equipment upon the highways solely for the purpose of moving that equipment to and from the location of any type of construction.

(c) A transporter may operate or move any vehicle of a type otherwise required to be registered under this chapter upon the highway solely for the purpose of delivering, upon displaying on the vehicle the plates issued to him or her as provided in §§ 31-3-23  31-3-25.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 1; G.L. 1956, § 31-3-21; P.L. 1959, ch. 123, § 2; P.L. 1966, ch. 189, § 2.)



Chapter 31-3-22 - Service vehicles owned by dealer.

§ 31-3-22 Service vehicles owned by dealer.  The provisions of §§ 31-3-20  31-3-27 shall not apply to work or service vehicles owned by a manufacturer, bailee, transporter, or dealer.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 1; G.L. 1956, § 31-3-22; P.L. 1966, ch. 189, § 3.)



Chapter 31-3-23 - Application for dealer's plates.

§ 31-3-23 Application for dealer's plates.  Any manufacturer, bailee, transporter, or dealer may apply to the division of motor vehicles on the appropriate form to obtain a certificate containing a general distinguishing number and for one or more special plates as appropriate to various types of vehicles subject to registration pursuant to this chapter. The applicant shall also submit proof of his or her status as a bona fide manufacturer, bailee, transporter, or dealer as may reasonably be required by the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 2; G.L. 1956, § 31-3-23; P.L. 1966, ch. 189, § 4; P.L. 1968, ch. 103, § 2.)



Chapter 31-3-23.1 - Limitation on number of plates.

§ 31-3-23.1 Limitation on number of plates.  Notwithstanding any other provision of law, the motor vehicle dealers' license commission shall limit the number of plates allowable to any dealer in accordance with the provisions of §§ 31-5-1  31-5-20, and the plates shall be issued by the administrator of the division of motor vehicles up to such limit upon application by the dealer.

History of Section.
(P.L. 1964, ch. 165, § 1.)



Chapter 31-3-24 - Dealer's certificate.

§ 31-3-24 Dealer's certificate.  The division of motor vehicles, upon granting any application shall issue to the applicant a certificate containing the applicant's name and address and the general distinguishing number assigned to the applicant.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 2; G.L. 1956, § 31-3-24.)



Chapter 31-3-25 - Issuance of dealer's plates.

§ 31-3-25 Issuance of dealer's plates.  The division of motor vehicles shall issue special "dealer's plates" as applied for, which shall have displayed on them the general distinguishing number assigned to the applicant. Each plate so issued shall also contain a number or symbol identifying the plate from every other plate bearing the same general distinguishing number. The division of motor vehicles shall issue dealer's plates every three (3) years in clearly distinguishable colors, one color to be used by new vehicle dealers, another color for used vehicles dealers, and another color for transporter and bailee plates. The color for each category enumerated in this section, shall be changed every three (3) years with the issuance of the plates, and vehicle identification devices will be provided annually.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 2; G.L. 1956, § 31-3-25; P.L. 1968, ch. 103, § 1; P.L. 1978, ch. 122, § 1; P.L. 1995, ch. 150, § 1.)



Chapter 31-3-25.1 - Cost of dealer's plates.

§ 31-3-25.1 Cost of dealer's plates.  The cost for the annual issuance of the new plates shall be an additional one dollar and fifty cents ($1.50) per set per year.

History of Section.
(P.L. 1978, ch. 122, § 2.)



Chapter 31-3-25.2 - Issuance of motorcycle dealer's plates.

§ 31-3-25.2 Issuance of motorcycle dealer's plates.  The division of motor vehicles shall issue special motorcycle dealer's plates as applied for, which shall bear the following: "motorcycle dealer". The provisions of this chapter regarding application for, and display of "dealer's plates" shall apply to motorcycle dealer's plates. The plates shall be issued annually at a charge of twelve dollars and fifty cents ($12.50) per plate.

History of Section.
(P.L. 1979, ch. 22, § 1.)



Chapter 31-3-25.3 - Issuance of boat dealer's plates.

§ 31-3-25.3 Issuance of boat dealer's plates.  The division of motor vehicles shall issue special boat dealer's plates as applied for, which shall bear the following: "boat dealer". The "boat dealer" plates shall be used only on boat trailers used by the boat dealer in the course of his or her business. With respect to trailers, the provisions of this chapter regarding application for, operation with, and display of "dealer's plates" shall apply to boat dealer's plates. Without limiting the general applicability of the preceding provisions, §§ 31-3-40 and 31-4-3 shall apply to boat dealers with respect to trailers. The plates shall be issued annually at a charge of twelve dollars and fifty cents ($12.50) per plate.

History of Section.
(P.L. 1983, ch. 325, § 1.)



Chapter 31-3-26 - Expiration of dealer's plates.

§ 31-3-26 Expiration of dealer's plates.  Every special plate issued pursuant to this chapter shall expire at midnight on the thirty-first (31st) day of December of each year. A new plate or plates for the ensuing year may be obtained by the person to whom any expired plate or plates was issued by applying to the division of motor vehicles and paying the fee provided by law.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 3; G.L. 1956, § 31-3-26; P.L. 1984, ch. 296, § 1.)



Chapter 31-3-27 - Responsibility for use of dealer's plates.

§ 31-3-27 Responsibility for use of dealer's plates.  Every manufacturer, bailee, transporter, or dealer shall be at all times fully responsible and aware as to the use of special plates and the identity of the vehicles to which they are attached, and shall make this information immediately available to any proper officer.

History of Section.
(P.L. 1950, ch. 2595, art. 6, § 4; G.L. 1956, § 31-3-27; P.L. 1966, ch. 189, § 5.)



Chapter 31-3-28 - Rules and regulations as to plates.

§ 31-3-28 Rules and regulations as to plates.  (a) The administrator of the division of motor vehicles is authorized and empowered to make, alter, or amend, such rules and regulations that he or she may deem necessary, pertaining to the use, size, design, color scheme, and the material to be used in the manufacture of the number plates to be displayed on automobiles, motor trucks, trailers, semi-trailers, or other motor vehicles, except that at the next general issuance and each subsequent issuance. To promote safety and to facilitate the identification of registration plate letters and numerals at night, the department of revenue shall require that all registration plates shall be treated with special materials so as to make the background fully reflective and the letters and numerals on them readable at night for a minimum distance of one hundred feet (100') with other illumination. An additional fee of one dollar ($1.00) shall be payable upon the initial issuance of the above described illuminated plates.

(b) All rules and regulations made under the provisions of this section shall, after being approved by the governor and published at least once in each county of the state, have the effect of law.

History of Section.
(P.L. 1943, ch. 1302, §§ 1-3; G.L. 1956, § 31-3-28; P.L. 1971, ch. 120, § 1; P.L. 2008, ch. 98, § 4; P.L. 2008, ch. 145, § 4.)



Chapter 31-3-29 - Licensing of tow cars and tow trucks.

§ 31-3-29 Licensing of tow cars and tow trucks.  The administrator of the division of motor vehicles shall require that every tow car or tow truck shall be licensed with a special registration certificate.

History of Section.
(P.L. 1950, ch. 2595, art. 10, § 1; G.L. 1956, § 31-3-29.)



Chapter 31-3-30 - Accident chasing by tow trucks.

§ 31-3-30 Accident chasing by tow trucks.  It shall be unlawful for any tow car or tow truck to be at the scene of a motor vehicle accident unless summoned by the participants in that accident or by the owners of the respective vehicles involved in that accident. Any owner of any tow car or tow truck or his or her duly authorized agent, if found guilty of violating the provisions of this section, shall be fined not exceeding twenty dollars ($20.00) for the first offense and for any subsequent offense shall be fined not exceeding twenty dollars ($20.00) and have his or her special registration certificate suspended by the administrator of the division of motor vehicles for such period as the administrator of the division of motor vehicles shall determine.

History of Section.
(P.L. 1950, ch. 2595, art. 10, § 1; G.L. 1956, § 31-3-30.)



Chapter 31-3-31 - Registration of farm vehicles.

§ 31-3-31 Registration of farm vehicles.  (a) Farm vehicles, as defined in § 31-1-8, equipped with rubber tires while being used in farming and operated on highways shall be registered on a form furnished by the administrator of the division of motor vehicles and shall be assigned a special number plate with a suitable symbol or letter indicating the usage of the farm vehicle. The use of the number plates shall be confined to the period of one year.

(b) The director of the department of revenue shall promulgate rules and regulations for the inspection of farm vehicles.

(c) Farm plates may not be utilized on: (1) vehicles eligible for registration as private passenger automobiles; provided, however, that any vehicle eligible for registration as a private passenger and registered with farm plates prior to July 1, 2002, may continue to be registered with farm plates by the owner to whom the farm plates were issued; or (2) on any vehicle that is not a farm vehicle as defined in § 31-1-8.

(d) Farm plates may be displayed on vehicles used in the delivery of agricultural products produced by the farmer; however, farm plates shall not be displayed on vehicles used for deliveries by persons, as defined in § 31-1-17(g), that do not raise agricultural products.

History of Section.
(P.L. 1950, ch. 2595, art. 11, § 1; G.L. 1956, § 31-3-31; P.L. 1984, ch. 287, § 1; P.L. 2002, ch. 404, § 2; P.L. 2008, ch. 98, § 4; P.L. 2008, ch. 145, § 4.)



Chapter 31-3-31.1 - Registration of street rods and custom vehicles.

§ 31-3-31.1 Registration of street rods and custom vehicles.  (a) Definition of terms:

(1) A "street rod" means a motor vehicle that:

(i) Is a 1948 or older vehicle; or the vehicle was manufactured after 1948 to resemble a vehicle manufactured before 1949; and

(ii) Has been altered from the manufacturer's original design; or has a body constructed from nonoriginal materials.

(2) The model year and the year of manufacture that are listed on the certificate of title of a street rod vehicle shall be the model year and year of manufacture that the body of such vehicle resembles.

(b) Registration fee and application for street rods shall be as follows:

(1) For each such street rod, there shall be a one-time pre-registration surcharge of fifty dollars ($50.00) which said sum(s) shall be accumulated by the division of motor vehicles until such time as said sum reaches an aggregate of twenty-three thousand dollars ($23,000) whereupon said division is authorized to proceed with the ordering/manufacturing of plates as required by subsection (3) herein. In addition thereto, and from hence forth, there shall be paid regular registration fees required for standard passenger vehicles as determined by the division of motor vehicles.

(2) In applying for registration of a street rod under this section, the owner of the street rod shall submit with the application a certification that the vehicle for which the application is made:

(A) Will be maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses; and

(B) Will not be used for general daily transportation.

(ii) In addition to the certification required under paragraph (i) of this subsection, when applying for registration of a street rod, the new owner of the street rod shall provide proof acceptable to the administration that the street rod passed a safety inspection that has been approved by the administration in consultation with the street rod community in this state.

(3) On registration of a vehicle under this section, the administration shall issue a special street rod vehicle registration plate of the size and design that the administration determines in consultation with the street rod community in this state.

(4) Unless the presence of the equipment was specifically required by a statute of this state as a condition of sale in the year listed as the year of manufacture on the certificate of title, the presence of any specific equipment is not required for the operation of a vehicle registered under this section.

(5) A vehicle registered under this section is exempt from any statute that requires periodic vehicle inspections and from any statute that requires the use and inspection of emission controls.

History of Section.
(P.L. 2004, ch. 310, § 1; P.L. 2004, ch. 457, § 1.)



Chapter 31-3-31.2 - Custom vehicles  Definition  Registration and fees.

§ 31-3-31.2 Custom vehicles  Definition  Registration and fees.  (a) A custom vehicle means any motor vehicle that:

(1) Is at least twenty-five (25) or more years old and of a model year after 1948; or was manufactured to resemble a vehicle twenty-five (25) years old and of a model year after 1948; and

(2) Has been altered from the manufacturer's original design; or has a body constructed from nonoriginal materials.

(3) The model year and the year of manufacture that are listed on the certificate of title of a custom vehicle shall be the model year and year of manufacture that the body of such vehicle resembles.

(b) For each such custom vehicle, there shall be a one-time pre-registration surcharge of fifty dollars ($50.00) which said sum(s) shall be accumulated by the division of motor vehicles until such time as said sum reaches an aggregate of twenty-three thousand dollars ($23,000) whereupon said division is authorized to proceed with the ordering/manufacturing of plates as required by subsection (d) herein. In addition thereto, and from hence forth, there shall be paid regular registration fees required for standard passenger vehicles as determined by the division of motor vehicles.

(c) In applying for registration of a custom vehicle under this section, the owner of the custom vehicle shall submit with the application a certification that the vehicle for which the application is made:

(i) Will be maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses; and

(ii) Will not be used for general daily transportation.

(2) In addition to the certification required under paragraph (1) of this subsection, when applying for registration of a custom vehicle, the new owner of the custom vehicle shall provide proof acceptable to the administration that the custom vehicle passed a safety inspection that has been approved by the administration in consultation with the custom vehicle community in this state.

(d) On registration of a vehicle under this section, the administration shall issue a special custom vehicle registration plate of the size and design that the administration determines in consultation with the custom vehicle community of this state.

(e) Unless the presence of the equipment was specifically required by a statute of this state as a condition of sale in the year listed as the year of manufacture on the certificate of title, the presence of any specific equipment is not required for the operation of a vehicle registered under this section.

(f) A vehicle registered under this section is exempt from any statute that requires periodic vehicle inspections and from any statute that requires the use and inspections of emission controls.

(g) Signal lamps and devices  Street rod vehicles and custom vehicles:

(1) "Blue dot tail light" means a red lamp installed in the rear of a motor vehicle containing a blue or purple insert that is not more than one inch in diameter.

(2) A street rod or custom vehicle may use blue dot tail lights for stop lamps, rear turning indicator lamps, rear hazard lamps, and rear reflectors.

History of Section.
(P.L. 2004, ch. 310, § 1; P.L. 2004, ch. 457, § 1.)



Chapter 31-3-32 - Expiration of registration.

§ 31-3-32 Expiration of registration.  Every vehicle registration under chapters 3  9 of this title and every registration card and registration plate issued under this chapter shall expire at midnight on the thirty-first (31st) day of March of each year, except that the director of the department of revenue, division of motor vehicles shall implement a staggered registration system and a staggered distribution system for fully reflective plates required to be on all vehicles pursuant to § 31-3-10. Implementation of the staggered registration system and distribution system shall be by rules and regulations promulgated by the director of revenue, division of motor vehicles. Every registration card and registration plate issued to apportioned vehicles shall expire on the thirty-first (31st) day of May of each year. A fee for the initial issuance of fully reflective plates and each reissuance thereafter shall be charged in accordance with § 31-6-1(a). However, the requirements for the reissue of fully reflective plates shall apply only to those standard plates described in § 31-3-11 and not to plates authorized by any other section of the general or public laws. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 10; G.L. 1956, § 31-3-32; P.L. 1979, ch. 195, § 1; P.L. 1990, ch. 10, art. 5, § 1; P.L. 1995, ch. 135, § 1; P.L. 1996, ch. 100, art. 30, § 1; P.L. 2000, ch. 109, § 56; P.L. 2002, ch. 292, § 103; P.L. 2002, ch. 321, § 1; P.L. 2008, ch. 98, § 4; P.L. 2008, ch. 145, § 4.)



Chapter 31-3-33 - Renewal of registration.

§ 31-3-33 Renewal of registration.  (a) Application for renewal of a vehicle registration shall be made by the owner on a proper application form and by payment of the registration fee for the vehicle as provided by law.

(b) The division of motor vehicles may receive applications for renewal of registration, and may grant the renewal and issue new registration cards and plates at any time prior to expiration of registration.

(c) Upon renewal, owners will be issued a renewal sticker for each registration plate which shall be placed at the bottom right hand corner of the plate. Owners shall be issued a new fully reflective plate beginning September 1, 2013 and reissuance will be conducted no less than every ten (10) years.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 11; G.L. 1956, § 31-3-33; P.L. 1979, ch. 195, § 1; P.L. 1990, ch. 13, § 1; P.L. 1995, ch. 135, § 1; P.L. 2009, ch. 245, § 1; P.L. 2009, ch. 261, § 1; P.L. 2011, ch. 151, art. 13, § 2.)



Chapter 31-3-34 - Notice of change of address.

§ 31-3-34 Notice of change of address.  Whenever any person after applying for or obtaining the registration of a vehicle shall move from the address named in the application or shown upon a registration card, that person shall within ten (10) days subsequent to moving notify the division of motor vehicles in writing of his or her former and current addresses. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 12; G.L. 1956, § 31-3-34; P.L. 2002, ch. 292, § 103.)



Chapter 31-3-35 - Notice of change of name.

§ 31-3-35 Notice of change of name.  Whenever the name of any person who has applied for or obtained the registration of a vehicle is subsequently changed by marriage or otherwise, that person shall within ten (10) days notify the division of motor vehicles of the former and current names. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 12; G.L. 1956, § 31-3-35; P.L. 2002, ch. 292, § 103.)



Chapter 31-3-36 - Replacement of lost or mutilated registration card or plates.

§ 31-3-36 Replacement of lost or mutilated registration card or plates.  In the event any registration card or plate is lost, mutilated, or becomes illegible, the owner, legal representative, or successor in interest of the owner of the vehicle for which the registration card or plate was issued as shown by the records of the division of motor vehicles shall immediately apply for and may obtain a duplicate, substitute, or a new registration under a new registration number, as determined to be most advisable by the division of motor vehicles, upon the applicant furnishing information satisfactory to the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 13; G.L. 1956, § 31-3-36.)



Chapter 31-3-37 - Assignment of new identifying numbers.

§ 31-3-37 Assignment of new identifying numbers.  The division of motor vehicles is authorized to assign a distinguishing number to a motor vehicle whenever the motor or serial number thereon is destroyed or obliterated and to issue to the owner a special plate bearing such distinguishing number which shall be affixed to the vehicle in a position to be determined by the administrator of the division of motor vehicles. The motor vehicle shall be registered under this distinguishing number in lieu of the former serial number.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 14; G.L. 1956, § 31-3-37.)



Chapter 31-3-38 - Change of engines.

§ 31-3-38 Change of engines.  The administrator of the division of motor vehicles is authorized to adopt and enforce such registration rules and regulations that are deemed necessary and compatible with the public interest with respect to the change or substitution of one engine in place of another in any motor vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 3, § 15; G.L. 1956, § 31-3-38.)



Chapter 31-3-39 - Amateur radio operator plates.

§ 31-3-39 Amateur radio operator plates.  The administrator of the division of motor vehicles shall issue for any motor vehicle eligible for registration as an automobile or eligible for registration as a commercial vehicle and having a gross weight of nine thousand (9,000) pounds or less for the motor vehicle of a radio amateur, other than a novice, licensed by the federal communications commission, as long as he or she shall remain so licensed, and such registration plates as issued shall identify the registrant by the station and operator "call sign" assigned to him or her by the federal communications commission. This issuance of special plates shall be in accordance with the statutory requirements relating to the registration of motor vehicles and upon the payment of the regular registration fee. Application for the special plates shall be made in advance and upon the special form or forms as the administrator of the division of motor vehicles shall designate.

History of Section.
(P.L. 1958, ch. 196, § 1; P.L. 1986, ch. 485, § 1; P.L. 1998, ch. 241, § 1.)



Chapter 31-3-40 - Special use identification tags.

§ 31-3-40 Special use identification tags.  (a) A new car dealer or used car dealer may apply to the administrator of the division of motor vehicles for special use identification tags for use on vehicles sold by him or her pending the registration of the vehicles, and provided that all vehicles upon which special use identification tags are to be used conform to the standards for general safety. Special use identification tags shall be of a size and type determined by the administrator of the division of motor vehicles, and shall be sold to dealers at a cost to be determined by the administrator of the division of motor vehicles, not to exceed twenty-five dollars ($25) per plate.

(b) Special use certificates and special use identification tags may be used on a vehicle sold by the dealer to a resident or nonresident. The special use certificate and special use identification tags shall be valid for no more than twenty (20) days including the date of delivery of the certificate and tags by the dealer, and no dealer or any other person shall extend the expiration date thereof, nor shall any person other than the administrator of the division of motor vehicles issue another similar certificate or tag. The special certificate shall be carried in the vehicle bearing the special use identification tags whenever the vehicle is being operated on a public highway. Special use identification tags shall be displayed in the same manner as required in this chapter for the display of registration plates. Upon the removal of special use identification tags from a vehicle, they shall be destroyed immediately by the person to whom issued or his or her agent.

(c) Upon the issuance of a special use certificate and special use identification tags, the dealer shall prepare the special use certificate in triplicate and shall print or type all of the information required on the certificate. The dealer shall imprint legibly with a rubber date stamp, in black ink, upon the special use identification tag, the date of expiration of the tag in letters and numerals not less than one inch (1") in height, nor less than one-fourth of an inch ( 1/4") in width. The special use identification tag shall also contain the vehicle identification number of the car on which it is displayed and the dealer's identification number. The original copy of the special use certificate shall be given to the person named in the certificate. The duplicate copy shall become the notice required by subsection (d) of this section. The third copy shall be held in the dealer's files and shall be exhibited upon demand of the administrator of the division of motor vehicles or of any peace officer.

(d) Notice of delivery of the special use certificate and special use identification tags shall be mailed to the administrator of the division of motor vehicles not later than the next business day after delivery.

(e) In the event that a dealer goes out of business, or transfers his or her business to any other person, firm, or corporation, the dealer shall return to the administrator of the division of motor vehicles within five (5) days all special use certificates and special use identification tags held by him or her.

(f) No dealer shall make any use of special use certificates or special use identification tags except in accordance with the provisions of this section.

(g) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1960, ch. 33, § 1; P.L. 1963, ch. 86, § 1; P.L. 1976, ch. 69, § 1; P.L. 1978, ch. 324, § 1; P.L. 1988, ch. 360, § 1; P.L. 1989, ch. 126, art. 11, § 1; P.L. 1993, ch. 138, art. 29, § 2; P.L. 1998, ch. 296, § 1; P.L. 2002, ch. 292, § 103; P.L. 2011, ch. 151, art. 13, § 1.)



Chapter 31-3-41 - Return of registration card and plates  Receipt.

§ 31-3-41 Return of registration card and plates  Receipt.  Whenever, under any of the provisions of title 31, entitled "motor and other vehicles," a person surrenders, returns, or delivers to any person in the division of motor vehicles, any registration card or plate, a receipt shall be given, sufficiently identifying the registration card or plate and showing the date it was received. As soon as practical after January 1st, in every year, the division of motor vehicles shall furnish, without charge, to the tax assessors of each city or town in this state a statement of cancellation, surrendering or returns of registration plates of motor vehicles whose owners have addresses in the respective cities or towns on or after January 1st and through the thirty-first (31st) day of December of the previous year and the inclusive dates of their registration with this period.

History of Section.
(P.L. 1962, ch. 193, § 1; P.L. 1992, ch. 451, § 1.)



Chapter 31-3-42 - Camper plates.

§ 31-3-42 Camper plates.  The administrator of the division of motor vehicles shall issue plates designated as "camper plates" to any person who shall register a travel trailer, pick-up coach, pick-up camper, motorized camper, or tent trailer. In addition, the administrator of the division of motor vehicles shall issue a registration certificate to any person registering a pick-up coach or pick-up camper, which shall be affixed to the coach or camper portion of the vehicle and for which there shall be an additional registration fee of three dollars ($3.00). The design of the certificate shall be prescribed by the administrator of the division of motor vehicles and the certificate shall be maintained in a manner and location prescribed by the administrator of the division of motor vehicles.

History of Section.
(P.L. 1967, ch. 217, § 3; P.L. 1977, ch. 218, § 1.)



Chapter 31-3-43 - Sheriffs' department plates.

§ 31-3-43 Sheriffs' department plates.  The administrator of the division of motor vehicles shall issue to the sheriffs' departments of the various counties, for use on state owned vehicles used by the departments, a special identifying number plate in numerical sequence preceded by the words "sheriff's department", the plates to be limited to nine (9) sets, numbered one through and including nine (9).

History of Section.
(P.L. 1969, ch. 155, § 1.)



Chapter 31-3-44 - Ambulance or rescue vehicles.

§ 31-3-44 Ambulance or rescue vehicles.  The administrator of the division of motor vehicles shall issue passenger car registration plates for any ambulance or rescue vehicle, used in transporting sick or injured patients, owned by a city or town or as part of a volunteer ambulance or rescue corps.

History of Section.
(P.L. 1976, ch. 218, § 1.)



Chapter 31-3-45 - Police motorcycle plates.

§ 31-3-45 Police motorcycle plates.  The administrator of the division of motor vehicles shall issue to all police departments police motorcycle registration plates. These plates shall be imprinted with the words "police motorcycle" and shall be a distinctive color to distinguish them from standard motorcycle plates.

History of Section.
(P.L. 1980, ch. 233, § 1.)



Chapter 31-3-45.1 - Police registration plates.

§ 31-3-45.1 Police registration plates.  (a) The administrator of the division of motor vehicles shall upon request issue to all police departments within this state, as listed in § 12-7-21 but, excluding the Rhode Island state police, and Rhode Island sheriffs' department, police registration plates.

(b) The above described plates shall be imprinted with the word "police" and shall be of a distinctive color to distinguish them from standard registration plates.

History of Section.
(P.L. 1992, ch. 433, § 1.)



Chapter 31-3-46 - P.O.W. plates.

§ 31-3-46 P.O.W. plates.  The administrator of the division of motor vehicles shall issue plates designated as "Ex-P.O.W." upon application on proper forms furnished by the administrator of the division of motor vehicles to former prisoners of war (P.O.W.) of World Wars I and II, the Korean conflict, and Vietnam conflict. The plates may be issued for any motor vehicle eligible for registration as an automobile, or a commercial vehicle having a gross weight of ten thousand pounds (10,000 lbs) or less. The applicant shall not be required to pay a registration fee or service charge for the plate. Upon the death of the holder of any P.O.W. plates, the plates shall be transferred to his or her surviving spouse for the spouse's lifetime until he or she remarries.

History of Section.
(P.L. 1983, ch. 127, § 1; P.L. 1985, ch. 253, § 2; P.L. 1987, ch. 588, § 1; P.L. 1990, ch. 34, § 1; P.L. 1991, ch. 30, § 1; P.L. 2005, ch. 188, § 1; P.L. 2005, ch. 220, § 1.)



Chapter 31-3-47 - Judiciary plates.

§ 31-3-47 Judiciary plates.  (a) The administrator of the division of motor vehicles is empowered to make available to each justice of the supreme, superior, family, and district courts to each judge of the workers' compensation court, the general magistrate of the family court, and to each judge or magistrate of the traffic tribunal of the state of Rhode Island and Providence Plantations, so long as that member is serving, a special motor vehicle registration plate.

(b) Each special motor vehicle registration plate shall carry thereon the design and the seal of the state of Rhode Island and Providence Plantations and the word, "judiciary".

(c) The special motor vehicle registration plate shall have consecutive numbers starting with one through the combined number of people entitled to said plates. Numbers one through five (5) shall be assigned to the supreme court; numbers six (6) through eight (8) shall be assigned to the presiding justice of superior court, chief judge of family court, and chief judge of district court, number nine (9) shall be assigned to the chief judge of the workers' compensation court; number ten (10) shall be assigned to the chief magistrate of the traffic tribunal. Each remaining member of the judiciary, and the remaining members of the workers' compensation court, and the remaining judges and magistrates of the traffic tribunal and the general magistrate of the family court will then be awarded a number according to seniority. The administrator of the division of motor vehicles shall reassign numbers no more than every four (4) years after the initial distribution.

(d) Each member of the judiciary, workers' compensation court, the general magistrate of the family court and traffic tribunal, as provided in this section, shall have the option of displaying at any time that plate or the private registration plate assigned to his or her vehicle.

(e) The administrator of the division of motor vehicles shall issue the judiciary plate upon payment, in addition to the regular prescribed motor vehicle registration fee, of a service charge of ten dollars ($10.00) for each issue and for each registration renewal.

History of Section.
(P.L. 1983, ch. 195, § 1; P.L. 1987, ch. 52, § 2; P.L. 1998, ch. 442, § 4; P.L. 2008, ch. 1, § 9.)



Chapter 31-3-48 - Plates for recipients of Purple Heart.

§ 31-3-48 Plates for recipients of Purple Heart.  (a) The administrator of the division of motor vehicles is empowered to make available to recipients of the Purple Heart Medal a special motor vehicle registration plate indicating the owner as a recipient of the Purple Heart.

(b) The plate shall contain the words "combat wounded" across the top of the plate and shall have an insignia for the Purple Heart and be followed by the letters "P H", followed by a numeral or numerals. The Purple Heart insignia may be reproduced on the plate in the color purple.

(c) Upon the death of the holder of any purple heart plates, the plates shall be transferred to his or her surviving spouse for the spouse's lifetime until he or she remarries.

(d) The applicant is not required to pay a registration fee or service charge for the plates.

History of Section.
(P.L. 1987, ch. 53, § 1; P.L. 1987, ch. 345, § 2; P.L. 1989, ch. 482, § 1; P.L. 1990, ch. 186, § 1; P.L. 1994, ch. 188, § 1; P.L. 2000, ch. 109, § 56; P.L. 2002, ch. 254, § 1.)



Chapter 31-3-48.1 - Plates for recipients of Distinguished Service Cross.

§ 31-3-48.1 Plates for recipients of Distinguished Service Cross.  (a) The administrator of motor vehicles is empowered to make available to recipients of the United States Army Distinguished Service Cross medal a special motor vehicle registration plate indicating the owner as a recipient of the distinguished service cross. The applicant shall be required to pay a registration fee and a transfer charge of five dollars ($5.00) for the plate.

(b) The plate shall contain the words "Distinguished Service Cross" across the top of the plate, shall bear an insignia for the distinguished service cross, and then a numeral or numerals.

(c) Upon the death of the holder of any "Distinguished Service Cross" plate, the plate shall be transferred to the surviving spouse for the spouse's lifetime or until remarriage.

History of Section.
(P.L. 2001, ch. 246, § 1.)



Chapter 31-3-49 - Chief Judge Emeritus  Charles F. Trumpetto.

§ 31-3-49 Chief Judge Emeritus  Charles F. Trumpetto.  The division of motor vehicles of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former district court judge, Charles F. Trumpetto. This plate is to bear the identification "Chief Judge Emeritus" with a seal of the state imprinted on it and shall be furnished without additional registration charge for such period of time as Judge Trumpetto so desires.

History of Section.
(P.L. 1987, ch. 611, § 1.)



Chapter 31-3-50 - Chief Judge Emeritus 8  William R. Goldberg.

§ 31-3-50 Chief Judge Emeritus 8  William R. Goldberg.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former family court chief judge, William R. Goldberg. This plate is to bear the identification "Chief Judge Emeritus 8" with a seal of the state thereon imprinted and shall be furnished without additional registration charge for such period of time as Judge Goldberg so desires.

History of Section.
(P.L. 1987, ch. 481, § 1.)



Chapter 31-3-51 - Police Chief Emeritus  Matthew Lynch.

§ 31-3-51 Police Chief Emeritus  Matthew Lynch.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former police chief of the city of Woonsocket, Matthew Lynch. This plate is to bear the identification "Police Chief Emeritus" and shall be furnished without additional registration charge for such period of time as Matthew Lynch so desires.

History of Section.
(P.L. 1987, ch. 611, § 1.)



Chapter 31-3-52 - Certificate of prior use.

§ 31-3-52 Certificate of prior use.  Upon the sale or transfer of title by a dealer of any used motor vehicle, the dealer shall execute and deliver to the buyer an instrument in writing in a form prescribed by the Rhode Island automobile dealers licensing commission which shall set forth the nature of the principal prior use of the vehicle when dealers know or have reason to know that the use of vehicle was a taxicab, police vehicle, driver education vehicle, rental vehicle, or vehicle which has been repurchased pursuant to chapter 5.2 or chapter 5.4 of this title, a similar statute of another state, or an arbitration or alternative dispute procedure.

History of Section.
(P.L. 1988, ch. 225, § 1.)



Chapter 31-3-53 - Veterans' plates.

§ 31-3-53 Veterans' plates.  (a) The registrar of motor vehicles shall issue for any motor vehicle eligible for registration as an automobile, or for any motorcycle eligible for registration as a motorcycle, or for a commercial vehicle having a gross weight of ten thousand one pounds (10,001 lbs.) or less, plates designated as "Veteran", "Purple Heart", and "Ex-POW" upon application on proper forms furnished by the administrator of the division of motor vehicles to veterans. Gold Star parents shall also be eligible for plates designated as "Veteran".

(b) The special plate designated "Veteran" shall be designed as follows;

(1) Letters and numbers shall be blue in a white background with the words "Rhode Island" clearly visible at the top center of the plate and the word "Veteran" visible at the bottom center of the plate.

(2) The background will be a red, white and blue waving American Flag.

(3) On the top right corner will be a decal with the military branch of the service in which the Veteran served (Army, Navy, Air Force, Marines, Coast Guard, Merchant Marines, and Gold Star Parent).

(4) For war veterans a white decal with blue letters with the words "War Veteran" placed under the military branch decal on the right side of the plate above the validation sticker.

(c) The applicant shall be required to pay a service charge of twenty dollars ($20.00) and a transfer charge of five dollars ($5.00) for each plate.

(d) The applicant shall be entitled to a plate for each vehicle owned by the applicant upon payment of an additional service charge and/or transfer charge for each vehicle.

(e) The owner of a motor vehicle eligible for registration as a commercial vehicle and having a gross weight of ten thousand one pounds (10,001 lbs.) or less that is issued veteran plates shall continue to pay the appropriate commercial registration fee for those plates. The owner of a motor vehicle eligible for registration as a commercial vehicle having a gross weight of six thousand three hundred pounds (6,300 lbs.) but not more than ten thousand one pounds (10,001 lbs.) shall sign an affidavit at the time of application for said plates stating that the vehicle is to be used for personal use only.

(f) For the purposes of this section, a "veteran" shall be defined as any person who has served on active duty in the armed forces of the United States. The term "veteran" shall also include members of the National Guard and Reserves: (i) called to active duty authorized by the President of the United States or the Secretary of Defense; or (ii) who have twenty (20) years of service with a letter and record of separation of service.

(2) For the purposes of this section "War Veteran" shall be defined as any veteran of any conflict or undeclared war who has earned a campaign ribbon or expeditionary medal for service in either a declared or undeclared war as noted on the war veteran's DD-214. Upon the death of the holder of any veteran plates, the plates shall be transferred to the surviving spouse for the spouse's lifetime until he or she remarries.

(g) The "veteran" or "war veteran" described in subdivisions (f)(1)(i) or (ii) and (2) must have been honorably discharged from the armed forces of this nation in order to receive plates pursuant to this section and, for purposes of this section, a medical discharge or a general discharge shall be deemed an honorable discharge.

(h) For the purpose of this section, "Gold Star Parent" means a person who has lost a son or a daughter as a result of service with the armed forces of the United States of America; provided, the death was determined to be in the line of duty.

(i) Veterans who have served in multiple conflicts are entitled to be issued, veterans' plates equal to the number of conflicts he or she served in; provided, the plates are limited to the number of vehicles owned by the veteran.

(j) A person shall be eligible for a veterans' plate if his or her deceased spouse was eligible for a veterans' plate, notwithstanding the fact that the eligible deceased spouse died prior to the enactment of this section in 1988.

History of Section.
(P.L. 1988, ch. 458, § 1; P.L. 1989, ch. 354, § 1; P.L. 1990, ch. 186, § 1; P.L. 1990, ch. 402, § 1; P.L. 1990, ch. 426, § 1; P.L. 1990, ch. 454, § 1; P.L. 1991, ch. 30, § 1; P.L. 1992, ch. 156, § 2; P.L. 1992, ch. 334, § 1; P.L. 1993, ch. 411, § 1; P.L. 1995, ch. 305, § 1; P.L. 1997, ch. 126, § 1; P.L. 2000, ch. 323, § 1; P.L. 2000, ch. 460, § 1; P.L. 2004, ch. 428, § 1; P.L. 2006, ch. 212, § 1; P.L. 2006, ch. 343, § 1; P.L. 2006, ch. 642, § 1; P.L. 2007, ch. 59, § 1; P.L. 2007, ch. 68, § 1; P.L. 2008, ch. 10, § 1; P.L. 2008, ch. 11, § 1; P.L. 2008, ch. 152, § 1.)



Chapter 31-3-54 - Police Chief Emeritus  John C. Beebe III.

§ 31-3-54 Police Chief Emeritus  John C. Beebe III.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the motor vehicle of former police chief of the city of Newport, John C. Beebe III. This plate is to bear the identification "Police Chief Emeritus" along with an appropriate number and shall be furnished without additional registration charge for such period of time as John C. Beebe III so desires.

History of Section.
(P.L. 1988, ch. 591, § 1; P.L. 1999, ch. 300, § 1.)



Chapter 31-3-56 - Congressman Emeritus  Fernand J. St. Germain.

§ 31-3-56 Congressman Emeritus  Fernand J. St. Germain.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former United States representative, first district, Fernand J. St. Germain. This plate is to bear the identification "Congressman Emeritus", along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Fernand J. St. Germain so desires.

History of Section.
(P.L. 1989, ch. 558, § 1.)



Chapter 31-3-57 - Police Chief Emeritus  John T. Botelho.

§ 31-3-57 Police Chief Emeritus  John T. Botelho.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former police chief of the town of East Greenwich, John T. Botelho. This plate is to bear the identification "Police Chief Emeritus", along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as John T. Botelho so desires.

History of Section.
(P.L. 1990, ch. 41, § 1.)



Chapter 31-3-58 - Judge Emeritus  Edward J. Plunkett.

§ 31-3-58 Judge Emeritus  Edward J. Plunkett.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former district court judge, Edward J. Plunkett. This plate is to bear the identification "Judge Emeritus" with an appropriate number and a seal of the state thereon imprinted and the plate shall be furnished without additional registration charge for such period of time as Judge Plunkett so desires.

History of Section.
(P.L. 1990, ch. 276, § 1.)



Chapter 31-3-59 - House Emeritus  Irving Levin.

§ 31-3-59 House Emeritus  Irving Levin.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former representative Irving Levin. This plate is to bear the identification "Representative Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Irving Levin so desires.

History of Section.
(P.L. 1991, ch. 41, § 1.)



Chapter 31-3-59.1 - Congressman Emeritus  Edward Beard.

§ 31-3-59.1 Congressman Emeritus  Edward Beard.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former United States Representative, Second District, Edward Beard. This plate is to bear the identification "Congressman Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Edward Beard so desires.

History of Section.
(P.L. 1992, ch. 111, § 1.)



Chapter 31-3-60 - Alternative design plates.

§ 31-3-60 Alternative design plates.  (a) The administrator of the division of motor vehicles is empowered and authorized to make available to every owner of a motor vehicle eligible for registration as an automobile or commercial vehicle plates designated as "alternative design" upon application on proper forms furnished by the administrator of the division of motor vehicles. The alternative plates shall display upon them the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle for the period the registration remains active. Upon issuance of said alternative plates, the original registration plates for the vehicle shall be removed from the vehicle and returned to the division of motor vehicles for destruction.

(b) The alternative plates shall be designed as follows:

(1) White reflective background;

(2) Top border shall be red stripes except the words "Rhode Island" which shall be solid red;

(3) Letters and numbers shall be blue;

(4) Bottom border shall be blue stripes with thirteen (13) white stars;

(5) On the bottom above the border the words "Ocean State" in blue except commercial plates which shall have the word "Commercial" in place of the words "Ocean State";

(6) Background shall contain the picture of a sailboat and water in grey.

(c) The applicant shall be required to pay a service charge of twenty dollars ($20.00) for the plate.

(d) The owner of a motor vehicle eligible for registration as an automobile that is issued alternative plates shall continue to pay the appropriate automobile registration fee for the plates. The owner of a motor vehicle eligible for registration as a commercial vehicle that is issued alternative plates shall continue to pay the appropriate commercial registration fee for the plates pursuant to § 31-3-11.

History of Section.
(P.L. 1991, ch. 114, § 1; P.L. 1993, ch. 138, art. 85, § 5.)



Chapter 31-3-61 - Fire Chief Emeritus  Gerald Landry.

§ 31-3-61 Fire Chief Emeritus  Gerald Landry.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former fire chief of the city of Woonsocket, Gerald Landry. This plate is to bear the identification "Fire Chief Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Gerald Landry so desires.

History of Section.
(P.L. 1991, ch. 142, § 1.)



Chapter 31-3-62 - National guard plates.

§ 31-3-62 National guard plates.  (a) The administrator of the division of motor vehicles is empowered and authorized to make available to all active and retired members of the Rhode Island army and air national guard a special motor vehicle registration plate for any motor vehicle eligible for registration as an automobile or a commercial vehicle having a gross weight of eight thousand-five hundred pounds (8,500 lbs.) or less.

(b) The special motor vehicle registration plate shall carry on it the designation "National Guard" and shall also carry on it an emblem on the left-hand side of the plate to be designed and provided by the office of the adjutant general, with the numerals to the right of it.

(c) The administrator of the division of motor vehicles shall issue the plate upon the payment of a service charge of twenty dollars ($20.00) and a transfer charge of five dollars ($5.00) for the plate. All revenues shall be deposited as general revenues.

(d) For the purposes of this section an active or retired member of the Rhode Island army and air national guard shall be defined as any person certified by the adjutant general as currently serving or having retired under honorable conditions in either the Rhode Island army or air national guard.

(e) In a state of emergency, any active member of the army or air national guard driving a vehicle bearing the special motor vehicle registration plate shall be authorized and empowered to travel upon the highways of the state notwithstanding any driving ban imposed by any state or municipal authority.

History of Section.
(P.L. 1992, ch. 143, § 1; P.L. 1993, ch. 97, § 1; P.L. 1995, ch. 370, art. 40, § 101; P.L. 2003, ch. 130, § 1; P.L. 2003, ch. 144, § 1.)



Chapter 31-3-63 - High Sheriff Emeritus  Anthony A. Giorgio.

§ 31-3-63 High Sheriff Emeritus  Anthony A. Giorgio.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of the former high sheriff of Kent County, Anthony A. Giorgio. This plate is to bear the identification "High Sheriff Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Anthony A. Giorgio so desires.

History of Section.
(P.L. 1992, ch. 193, § 1.)



Chapter 31-3-64 - Combination plates.

§ 31-3-64 Combination plates.  (a) The administrator of the division of motor vehicles shall issue:

(1) For any motor vehicle eligible for registration as a commercial vehicle having a gross weight of eight thousand eight hundred pounds (8,800 lbs.) or less, plates designated as "combination" upon application and proper form furnished by the administrator of the division of motor vehicles to applicants. The combination plates will allow those vehicles to drive for both commercial and pleasure purposes; or

(2) For any motor vehicle eligible for registration as a commercial vehicle having a gross weight over eight thousand eight hundred pounds (8,800 lbs.) up to eleven thousand four hundred pounds (11,400 lbs.) plates designated as "combination" upon application, proof of ownership of a camping trailer, fifth wheel camper trailer, travel trailer or truck camper as defined in § 31-1-3, and proper form furnished by the administrator of the division of motor vehicles to applicants. The combination plates will allow those vehicles to drive for pleasure purposes only.

(b) The fees for commercial vehicles registering for a combination plate shall be identical to those established for other commercial vehicles of the same weight. A combination registration transaction shall be considered a change to a new registration classification and not a plate change transaction. A combination registration shall be renewable during the month of March each year.

History of Section.
(P.L. 1992, ch. 220, § 1; P.L. 1997, ch. 108, § 1; P.L. 2004, ch. 581, § 1.)



Chapter 31-3-65 - Judge Emeritus  Paul DelNero.

§ 31-3-65 Judge Emeritus  Paul DelNero.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former district court judge, Paul DelNero. This plate is to bear the identification "Judge Emeritus" with an appropriate number and a seal of the state thereon imprinted and the plate shall be furnished without additional registration charge for such period of time as Judge DelNero so desires.

History of Section.
(P.L. 1992, ch. 290, § 1.)



Chapter 31-3-67 - Judge Emeritus  Carmine R. DiPetrillo.

§ 31-3-67 Judge Emeritus  Carmine R. DiPetrillo.  The administrator of the division of the motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former family court judge Carmine R. DiPetrillo. This plate is to bear the identification "Judge Emeritus" with an appropriate number and a seal of the state thereon imprinted and the plate shall be furnished without additional registration charge for such period of time as Judge DiPetrillo so desires.

History of Section.
(P.L. 1994, ch. 240, § 1.)



Chapter 31-3-68 - Police Chief Emeritus  Vincent A. Acciardo.

§ 31-3-68 Police Chief Emeritus  Vincent A. Acciardo.  The administrator of the division of the motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former police chief Vincent A. Acciardo of the town of Johnston. The plate shall bear the identification "Police Chief Emeritus" with an appropriate number and seal of the state imprinted on the plate and the plate shall be furnished without additional registration charge for any period of time that former Chief Acciardo desires.

History of Section.
(P.L. 1999, ch. 292, § 1.)



Chapter 31-3-69 - Registration suspension based on federal determination.

§ 31-3-69 Registration suspension based on federal determination.  The division of motor vehicles is authorized to suspend the registration of a commercial motor vehicle if the commercial motor vehicle is being operated by a commercial motor carrier that has been prohibited from operating in interstate commerce by a federal agency with authority to do so under federal law.

History of Section.
(P.L. 2000, ch. 276, § 2.)



Chapter 31-3-70 - Police Lieutenant Emeritus  John J. Sinotte.

§ 31-3-70 Police Lieutenant Emeritus  John J. Sinotte.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of Jeanna Sinotte, the widow of deceased Police Lieutenant John J. Sinotte of the town of Johnston. The plate is to bear the identification "Police Lt. Emeritus" with the designation number "20" and the seal of the state imprinted on it. The plate shall be furnished without additional registration charge for as long as Jeanna Sinotte desires.

History of Section.
(P.L. 2001, ch. 104, § 1; P.L. 2001, ch. 345, § 1.)



Chapter 31-3-71 - Chief Justice Emeritus  Joseph R. Weisberger.

§ 31-3-71 Chief Justice Emeritus  Joseph R. Weisberger.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former State Supreme Court Chief Justice Joseph R. Weisberger. The plate to bear the designation "Chief Justice Emeritus", with an appropriate designation number and the seal of the state imprinted on it. The plate shall be furnished without additional registration charge for as long as Chief Justice Weisberger desires.

History of Section.
(P.L. 2001, ch. 401, § 1.)



Chapter 31-3-72 - Special plate for Mr. Potato Head.

§ 31-3-72 Special plate for Mr. Potato Head.  (a) The administrator of the division of motor vehicles is empowered to make available a special motor vehicle registration plate commemorating the fiftieth (50th) anniversary of Mr. Potato Head. The plate shall bear the designation "Mr. Potato Head  50th anniversary" and shall bear the seal of the state imprinted on it. The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the original registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(b) A special automobile or commercial commemorative Mr. Potato Head  50th anniversary plate shall be issued upon application using forms furnished by the administrator upon payment in addition to the regular prescribed motor vehicle registration fee, and a service charge of forty dollars ($40.00) for each issue. The service charge shall be paid to the administrator prior to the administrator's acceptance of the application. Twenty dollars ($20.00) of the service charge shall be paid to the Rhode Island Community Food Bank and twenty dollars ($20.00) shall be allocated to the division of motor vehicles for its costs in manufacturing and distributing the special plates.

History of Section.
(P.L. 2002, ch. 138, § 1; P.L. 2002, ch. 382, § 1; P.L. 2005, ch. 66, § 1; P.L. 2005, ch. 178, § 1.)



Chapter 31-3-73 - Police Major Emeritus, City of East Providence.

§ 31-3-73 Police Major Emeritus, City of East Providence.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of Brooke McGregor, the widow of deceased Police Major Alister McGregor of the city of East Providence Police Department. The plate is to bear the identification "Police Major Emeritus" with the designation number to be chosen by the widow and the seal of the state imprinted on it. The plate shall be furnished without additional registration charge for as long as Brooke McGregor desires.

History of Section.
(P.L. 2002, ch. 220, § 1; P.L. 2002, ch. 252, § 1.)



Chapter 31-3-74 - Police chief emeritus.

§ 31-3-74 Police chief emeritus.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the motor vehicle of the former police chief of the town of Coventry, Roger J. Laliberte. This plate is to bear the identification "Police Chief Emeritus," along with an appropriate designation number imprinted on it and shall be furnished without additional registration charge for long as Roger J. Laliberte so desires.

History of Section.
(P.L. 2003, ch. 52, § 1; P.L. 2003, ch. 243, § 1.)



Chapter 31-3-75 - Senator Emeritus  William Zuccarelli.

§ 31-3-75 Senator Emeritus  William Zuccarelli.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former senator William Zuccarelli. This plate is to bear the identification "Senator Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as William Zuccarelli so desires.

History of Section.
(P.L. 2003, ch. 401, § 1.)



Chapter 31-3-76 - Special license plate decal.

§ 31-3-76 Special license plate decal.  (a) Notwithstanding any general law or regulation to the contrary, the administrator of the division of motor vehicles is hereby directed to make available a special license plate decal of the American flag made of the same material as the year sticker.

(b) Upon the registration or renewal of a motor vehicle registration, the division of motor vehicles shall provide the owner the option to purchase for five dollars ($5.00), the American flag decal. Such decal shall be affixed at the lower left corner of the rear license plate and shall not obscure the reading of any part of the license plate.

(c) After payment for the cost of production of the American flag decals, the next fifty thousand dollars ($50,000) generated from sales, shall be used to advertise and promote the purchase of these decals. All funds generated which exceed the production and promotion costs shall be contributed to the Rhode Island Military Family Relief Fund.

History of Section.
(P.L. 2005, ch. 255, § 1; P.L. 2005, ch. 260, § 1.)



Chapter 31-3-77 - Adjutant General Emeritus  Reginald A. Centracchio.

§ 31-3-77 Adjutant General Emeritus  Reginald A. Centracchio.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of the former Adjutant General of the Rhode Island National Guard, Reginald A. Centracchio.

This plate is to bear the identification "Adjutant General Emeritus" along with an appropriate number and the plate shall be furnished without additional registration charge for such period of time as Reginald A. Centracchio so desires.

History of Section.
(P.L. 2005, ch. 312, § 1.)



Chapter 31-3-78 - Special plate for Rotary International.

§ 31-3-78 Special plate for Rotary International.  (a) The administrator of the division of motor vehicles is empowered to make available to the owners of private passenger motor vehicles who are members of Rotary Club International, District 7950, State of Rhode Island, special motor vehicle registration plates.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) Rotary Club motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed by the Rotary Club in conjunction with the division of motor vehicles.

(d) Rotary Club plates shall be subject to a minimum pre-paid order of at least three hundred and sixty (360) plates. Rotary Club plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Rotary Club plates shall be subject to a one-time fifty dollar ($50.00) issuance surcharge.

History of Section.
(P.L. 2006, ch. 317, § 1; P.L. 2006, ch. 436, § 1.)



Chapter 31-3-79 - Special plate for Audubon Society of Rhode Island/Save the Bay.

§ 31-3-79 Special plate for Audubon Society of Rhode Island/Save the Bay.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates based upon two (2) not-for-profit entities, the Audubon Society of Rhode Island and Save the Bay. The plate shall be designed to reference both entities.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) The Audubon Society of Rhode Island/Save the Bay motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles.

(d) Audubon Society of Rhode Island/Save the Bay plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. Audubon Society of Rhode Island/Save the Bay plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Audubon Society of Rhode Island/Save the Bay plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually and equally; ten dollars ($10.00) per plate to the Audubon Society of Rhode Island; and ten dollars ($10.00) per plate to Save the Bay, to assist the Audubon Society of Rhode Island and Save the Bay in furtherance of their mission of preserving the state's natural scenic beauty, fish and wildlife, and to continue the educational efforts of these respective entities. The distributions to the Audubon Society of Rhode Island and Save the Bay shall be placed in separate restricted accounts for each entity and shall be paid to the Audubon Society of Rhode Island and Save the Bay.

(h) A ten dollar ($10.00) surcharge for subsequent registration renewals shall be allocated equally; five dollars ($5.00) per registration to the Audubon Society of Rhode Island; and five dollars ($5.00) per registration to Save the Bay.

(i) Both the Audubon Society of Rhode Island and Save the Bay will be required to submit an annual audit, prepared by a certified public accountant before such monies are distributed.

(j) There shall be no refunds for early cancellation of Audubon Society of Rhode Island/Save the Bay plates.

History of Section.
(P.L. 2006, ch. 384, § 1; P.L. 2006, ch. 437, § 1; P.L. 2009, ch. 353, § 1.)



Chapter 31-3-80 - Reserve Forces plates.

§ 31-3-80 Reserve Forces plates.  (a) The administrator of the division of motor vehicles is empowered and authorized to make available to all active and retired members of the United States Reserve Forces of Rhode Island a special motor vehicle registration plate for any motor vehicle eligible for registration as an automobile or a commercial vehicle having a gross weight of eight thousand five hundred pounds (8,500 lbs.) or less.

(b) The special motor vehicle registration plate shall carry on it the designation "US Reserve Forces" and shall carry on it the titles, (Army, Marines, Navy, Air Force and Coast Guard) arranged on the left hand side of the plate from top to bottom in this order of precedence, with numerals to the right of the titles.

(c) The administrator of the division of motor vehicles shall issue the plate upon payment of a service charge of twenty dollars ($20.00) and a transfer charge of five dollars ($5.00) for the plate. All revenues shall be deposited as general revenues.

(d) For the purposes of this section an active or retired member of the United States Reserve Forces shall be defined as currently serving or having retired under honorable conditions from any of the Reserve Forces other than the Rhode Island Army or Air National Guard.

(e) In a national state of emergency, any active member of the United States Reserve Forces driving a vehicle bearing the special motor vehicle registration plate shall be authorized and empowered to travel upon the highways of the state notwithstanding any driving ban imposed by any state or municipal authority.

(f) No US Reserve Forces plates shall be issued until at least nine hundred (900) such plates have been ordered.

History of Section.
(P.L. 2006, ch. 643, § 1.)



Chapter 31-3-81 - General state officers emeritus.

§ 31-3-81 General state officers emeritus.  The administrator of the division of motor vehicles is authorized and directed upon request to issue a special registration plate in recognition of honorable service to the state of a former state general officer for the private passenger motor vehicle of said officer to bear the identification of "Governor Emeritus", "Lieutenant Governor Emeritus", "Treasurer Emeritus", "Secretary of State Emeritus", or "Attorney General Emeritus", whichever applies, along with an appropriate number and the seal of the state imprinted on it. The plate shall be furnished without an additional registration charge for such period as the qualified former general officer so desires.

History of Section.
(P.L. 2007, ch. 381, § 1; P.L. 2007, ch. 487, § 1.)



Chapter 31-3-82 - Special plate for WaterFire Providence.

§ 31-3-82 Special plate for WaterFire Providence.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates for the not-for-profit WaterFire Providence.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) WaterFire motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed by WaterFire Providence in conjunction with the division of motor vehicles.

(d) WaterFire plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. WaterFire plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, WaterFire plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually to WaterFire Providence to assist in the fiscal needs required to keep this event free for all to enjoy, and to continue in the fostering of WaterFire's presence as an asset to Rhode Island's economic growth and prosperity. The distribution to WaterFire Providence shall be placed in a restricted account and shall be paid to WaterFire Providence.

(h) WaterFire Providence will be required to submit an annual audit prepared by a certified public accountant before such monies are distributed.

(i) There shall be no refunds for early cancellation of WaterFire plates.

History of Section.
(P.L. 2008, ch. 262, § 1; P.L. 2008, ch. 468, § 1.)



Chapter 31-3-83 - Judge Emeritus  Vincent A. Ragosta.

§ 31-3-83 Judge Emeritus  Vincent A. Ragosta.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former Superior Court Judge, Vincent A. Ragosta. This plate is to bear the identification "Judge Emeritus" with an appropriate number and a seal of the state thereon imprinted and the plate shall be furnished without an additional registration charge for such period of time as Judge Ragosta so desires.

History of Section.
(P.L. 2008, ch. 181, § 1.)



Chapter 31-3-84 - Special plate in honor of Dr. Martin Luther King, Jr.

§ 31-3-84 Special plate in honor of Dr. Martin Luther King, Jr.  (a) The administrator of the division of motor vehicles is empowered to make available a special motor vehicle registration plate in honor of Dr. Martin Luther King, Jr. The plate shall bear the designation "Dr. Martin Luther King, Jr. 1929-1968" and shall bear the seal of the state imprinted on it. The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the original registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(b) A special automobile or commercial commemorative Dr. Martin Luther King, Jr. plate shall be issued upon application using forms furnished by the administrator upon payment in addition to the regular prescribed motor vehicle registration fee, and a service charge of forty dollars ($40.00) for each issue. The service charge shall be paid to the administrator prior to the administrator's acceptance of the application. The forty dollar ($40.00) service charge shall be allocated to the division of motor vehicles for its costs in manufacturing and distributing the special plates.

History of Section.
(P.L. 2008, ch. 247, § 1.)



Chapter 31-3-85 - Special plate for the New England Patriots Charitable Foundation.

§ 31-3-85 Special plate for the New England Patriots Charitable Foundation.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates for passenger vehicle based upon the not-for-profit entity, the New England Patriots Charitable Foundation for any motor vehicle eligible for registration as an automobile or commercial vehicle having a gross weight of ten thousand pounds (10,000 lbs.) or less.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate. The administrator shall be authorized to retain newly issued plate numbers, at his or her discretion, for the purpose of conducting auctions of the right to use and display those numbers under such terms and conditions as the administrator may permit.

Auction proceeds shall be apportioned and distributed for charitable purposes, in the discretion of the administrator, in accordance with such agreements as may be entered into with those entities holding ownership rights to the logos. The administrator is hereby authorized to enter into agreements for the use of logos on Rhode Island registration plates.

(c) The New England Patriots Charitable Foundation motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles, with design approved by the Rhode Island State Police.

(d) New England Patriots Charitable Foundation plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. New England Patriots Charitable Foundation plates shall not be issued unless the minimum order requirements are met. The initial order will be handled by the New England Patriots Charitable Foundation and shall not be submitted to the division of motor vehicles for the production until the minimum order has been met and the proper paperwork submitted to the division. Subsequent New England Patriots Charitable Foundation plate orders will be handled by the division of motor vehicles.

(e) The administrator of motor vehicles shall develop application forms, prepayment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, New England Patriots Charitable Foundation plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually to the New England Patriots Charitable Foundation in furtherance of their mission of assisting the youth and families of New England through donations that foster cultural diversity, education, family and health.

(h) A ten dollar ($10.00) surcharge for subsequent registration renewals shall be allocated to the New England Patriots Charitable Foundation.

(i) In consideration of the receipt of funds from the registration of New England Patriots Charitable Foundation, the foundation must use any Rhode Island sourced funds in and for the benefit of Rhode Island based charitable organizations.

(j) The New England Patriots Charitable Foundation will be required to submit an annual accounting report before such monies are distributed.

(k) There shall be no refunds for early cancellation of New England Patriots Charitable Foundation plates.

History of Section.
(P.L. 2009, ch. 191, § 1; P.L. 2009, ch. 193, § 1.)



Chapter 31-3-86 - Special plate for Friends of Plum Beach Lighthouse, Inc.

§ 31-3-86 Special plate for Friends of Plum Beach Lighthouse, Inc.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates for the not-for profit Friends of Plum Beach Lighthouse, Inc.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) Friends of Plum Beach Lighthouse, Inc. motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed by the Friends of Plum Beach Lighthouse, Inc. in conjunction with the division of motor vehicles, with the design approved by the Rhode Island state police.

(d) Friends of Plum Beach Lighthouse, Inc. plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. Friends of Plum Beach Lighthouse, Inc. plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of the division of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Friends of Plum Beach Lighthouse, Inc. plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually to the Friends of Plum Beach Lighthouse, Inc. to assist in the fiscal needs required to maintain and protect this historic site for all to enjoy, and to continue in the fostering of the Friends of Plum Beach Lighthouse's, Inc. presence as an asset to Rhode Island's economic growth and prosperity. (The distribution to the Friends of Plum Beach Lighthouse, Inc. shall be placed in a restricted account and shall be paid to the Friends of Plum Beach Lighthouse, Inc.)

(h) The Friends of Plum Beach Lighthouse, Inc. will be required to submit an annual financial statement before such monies are distributed.

(i) There shall be no refunds for early cancellation of Friends of Plum Beach Lighthouse, Inc. plates.

History of Section.
(P.L. 2009, ch. 221, § 1; P.L. 2009, ch. 222, § 1.)



Chapter 31-3-87 - Special plate for breast cancer support.

§ 31-3-87 Special plate for breast cancer support.  (a) The administrator of the division of motor vehicles is empowered to make available a special motor vehicle registration plate for victims and survivors of breast cancer. The plate shall bear the designation "www.breastcancerRI.org", and shall bear the pink ribbon associated with breast cancer support.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued, and shall be used in place of, and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) The "Breast Cancer Support" motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles, with the design approved by the Rhode Island state police.

(d) The "Breast Cancer Support" motor vehicle plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. Rhode Island breast cancer coalition plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of motor vehicles shall develop application forms, prepayment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, "Breast Cancer Support" motor vehicle plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually to the Rhode Island Breast Cancer Coalition.

(h) A ten dollar ($10.00) surcharge for subsequent registration renewals shall be allocated to the Rhode Island Chapter Breast Cancer Coalition.

(i) The Rhode Island Breast Cancer Coalition shall be required to submit an annual audit, prepared by a certified public accountant before such monies are distributed.

(j) There shall be no refunds for early cancellation of "Breast Cancer Support" motor vehicle plates.

History of Section.
(P.L. 2009, ch. 226, § 1.)



Chapter 31-3-88 - Special plate in support of public education.

§ 31-3-88 Special plate in support of public education.  (a) The administrator of the division of motor vehicles is empowered to make available a special motor vehicle registration plate in support of public education. The plate shall bear the designation "Support Public Education", and shall bear a design chosen by the commissioner of elementary and secondary education and which shall depict a ruler and an apple.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued, and shall be used in place of, and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) The "Support Public Education" motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles, with the design approved by the Rhode Island state police.

(d) The "Support Public Education" motor vehicle plates shall be subject to a minimum pre-paid order of at least nine hundred (900) sets of plates. The Rhode Island "Support Public Education" plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of motor vehicles shall develop application forms, prepayment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, "Support Public Education" motor vehicle plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the division of motor vehicles for its costs in manufacturing and distributing the special plates and the remaining twenty dollars ($20.00) shall be distributed annually, based upon the vehicle registration, to the local school districts for educational purposes.

(h) There shall be no refunds for early cancellation of "Support Public Education" motor vehicle plates.

History of Section.
(P.L. 2010, ch. 207, § 1; P.L. 2010, ch. 214, § 1.)



Chapter 31-3-89 - Rhode Island law enforcement memorial benefit fund license plates.

§ 31-3-89 Rhode Island law enforcement memorial benefit fund license plates.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates honoring law enforcement officers that have been killed in the line of duty. The plate shall be designed to reference Rhode Island Law Enforcement Memorial Benefit Fund plates.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) The special motor vehicle plate shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles and with the final approval from the Rhode Island state police.

(d) Rhode Island Law Enforcement Memorial Benefit Fund plates shall be subject to a minimum pre-paid order of at least nine hundred (900) sets of plates. Rhode Island Law Enforcement Memorial Benefit Fund plates shall not be issued unless the minimum order requirements are met.

(e) The administrator of the division of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Rhode Island Law Enforcement Memorial Benefit Fund plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be as follows: twenty dollars ($20.00) shall be deposited in the division of motor vehicles manufacturing account, and the remaining twenty dollars ($20.00) shall be allocated to the Rhode Island Law Enforcement Memorial Benefit Fund.

(h) There shall be no refunds for early cancellation of Rhode Island Law Enforcement Memorial Benefit Fund.

(i) A five dollar ($5.00) surcharge for subsequent registration renewals shall be allocated to the Rhode Island Law Enforcement Memorial Benefit Fund.

History of Section.
(P.L. 2010, ch. 224, § 1; P.L. 2012, ch. 49, § 1; P.L. 2012, ch. 52, § 1.)



Chapter 31-3-90 - Special plate for the Red Sox Foundation.

§ 31-3-90 Special plate for the Red Sox Foundation.  (a) The administrator of the division of motor vehicles is empowered to make available special motor vehicle registration plates for passenger vehicles based upon the not-for-profit entity, the Red Sox Foundation for any motor vehicle eligible for registration as an automobile or commercial vehicle having a gross weight of ten thousand pounds (10,000 lbs.) or less.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate. The administrator shall be authorized to retain newly issued plate numbers, at his or her discretion, for the purpose of conducting auctions of the right to use and display those numbers under such terms and conditions as the administrator may permit.

Auction proceeds shall be apportioned and distributed for charitable purposes, in the discretion of the administrator, in accordance with such agreements as may be entered into with those entities holding ownership rights to the logos. The administrator is hereby authorized to enter into agreements for the use of logos on Rhode Island registration plates.

(c) The Red Sox Foundation motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles, with design approval by the Rhode Island State Police.

(d) Red Sox Foundation plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. Red Sox Foundation plates shall not be issued unless the minimum order requirements are met. The initial order will be handled by the Red Sox Foundation and shall not be submitted to the division of motor vehicles for the production until the minimum order has been met and the proper paperwork submitted to the division. Subsequent Red Sox Foundation plate orders will be handled by the division of motor vehicles.

(e) The administrator of motor vehicles shall develop application forms, prepayment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Red Sox Foundation plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be allocated to the general fund and the remaining twenty dollars ($20.00) shall be distributed annually to the Red Sox Foundation in furtherance of their mission of assisting the youth and families of New England through donations that foster cultural diversity, education, family and health.

(h) A ten dollar ($10.00) surcharge for subsequent registration renewals shall be allocated to the Red Sox Foundation.

(i) In consideration of the receipt of funds from the registration of Red Sox Foundation, the foundation must use any Rhode Island sourced funds in and for the benefit of Rhode Island based charitable organizations.

(j) The Red Sox Foundation will be required to submit an annual accounting report before such monies are distributed.

(k) There shall be no refunds for early cancellation of Red Sox Foundation plates.

History of Section.
(P.L. 2011, ch. 21, § 1; P.L. 2011, ch. 27, § 1.)



Chapter 31-3-91 - Special plate for the Bristol Fourth of July Committee.

§ 31-3-91 Special plate for the Bristol Fourth of July Committee.  (a) The administrator of the division of motor vehicles is empowered to make available a special motor vehicle registration plate for the Bristol Fourth of July Committee.

(b) The special plate shall be displayed upon the same registration number assigned to the vehicle for which it was issued, and shall be used in place of, and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and the registration certificate for the plates shall be carried in the vehicle in accordance with § 31-3-9. The registration certificate shall be in effect for the special plate.

(c) The Bristol Fourth of July Committee motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed by the Bristol Fourth of July Committee in conjunction with the division of motor vehicles, with the design approved by the Rhode Island state police.

(d) The Bristol Fourth of July Committee plates shall be subject to a minimum pre-paid order of at least nine hundred (900) plates. The Bristol Fourth of July Committee plates shall not be issued unless the minimum order requirements are met. The initial order shall be handled by the Bristol Fourth of July Committee and shall not be submitted to the division of motor vehicles for the production until the minimum order has been met and the proper paperwork submitted to the division. Subsequent Bristol Fourth of July Committee plate orders shall be handled by the division of motor vehicles.

(e) The administrator of the division of motor vehicles shall develop application forms, pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fee, Bristol Fourth of July Committee plates shall be subject to a forty dollar ($40) issuance surcharge.

(g) The forty dollar ($40) issuance surcharge shall be allocated as follows: twenty dollars ($20) shall be allocated to the general fund and the remaining twenty dollars ($20) shall be distributed annually to the Bristol Fourth of July Committee to assist in the fiscal needs required to conduct Bristol's historic Fourth of July celebration. (The distribution to the Bristol Fourth of July Committee shall be placed in a restricted receipt account and shall be paid to the Bristol Fourth of July Committee.)

(h) The Bristol Fourth of July Committee will be required to submit an annual financial statement before such monies are distributed.

(i) There shall be no refunds for early cancellation of Bristol Fourth of July Committee plates.

History of Section.
(P.L. 2011, ch. 202, § 1; P.L. 2011, ch. 203, § 1.)



Chapter 31-3-92 - Judge Emeritus  Raymond E. Shawcross.

§ 31-3-92 Judge Emeritus  Raymond E. Shawcross.  The administrator of the division of motor vehicles is authorized and directed to issue a special registration plate for the private passenger motor vehicle of former Family Court Judge Raymond E. Shawcross. This plate is to bear the identification "Judge Emeritus" with an appropriate number and seal of the state thereon imprinted and the plate shall be issued subject to the same terms and conditions as contained in subsection 31-3-47(d) for such period of time as Judge Shawcross so desires. The provisions of § 31-3-17.1 shall apply with respect to the cost of issuance and registration.

History of Section.
(P.L. 2012, ch. 398, § 1; P.L. 2012, ch. 410, § 1.)



Chapter 31-3-93 - Special plate for the Gloria Gemma breast cancer resource foundation.

§ 31-3-93 Special plate for the Gloria Gemma breast cancer resource foundation.  (a) The administrator of the division of motor vehicles is empowered to make available special design motor vehicle registration plates for passenger vehicles based upon the not-for-profit entity the Gloria Gemma breast cancer resource foundation. The plates shall be designed to reference the Gloria Gemma breast cancer resource foundation.

(b) The special design plates shall be displayed upon the same registration number assigned to the vehicle for which it was issued and shall be used in place of and in the same manner as the registration plates issued to the vehicle. The original registration plates for the vehicle shall be removed from the vehicle and returned to the division of motor vehicles. The registration certificate for the plates shall be carried in the vehicle, in accordance with § 31-3-9. The registration certificate shall be in effect for the special design plates.

(c) The Gloria Gemma breast cancer resource foundation motor vehicle plates shall be the same size as regular motor vehicle plates and shall be designed in conjunction with the division of motor vehicles and with final approval from the Rhode Island state police.

(d) The Gloria Gemma breast cancer resource foundation plates shall be subject to a minimum pre-paid order of at least nine hundred (900) sets of passenger plates. The Gloria Gemma breast cancer resource foundation plates shall not be issued unless the minimum order(s) requirements are met. The initial order will be handled by the Gloria Gemma breast cancer resource foundation and shall not be submitted to the division of motor vehicles for production until the minimum order(s) has been met and the proper paperwork submitted to the division.

(e) The administrator of the division of motor vehicles shall develop pre-payment procedures and any other procedures deemed necessary to carry out the purposes of this section.

(f) In addition to the regular prescribed motor vehicle registration fees, The Gloria Gemma breast cancer resource foundation plates shall be subject to a forty dollar ($40.00) issuance surcharge.

(g) The forty dollar ($40.00) issuance surcharge shall be allocated as follows: twenty dollars ($20.00) shall be deposited in the division of motor vehicles manufacturing account and the remaining twenty dollars ($20.00) shall be distributed annually to the Gloria Gemma breast cancer resource foundation in furtherance of their mission to raise breast cancer awareness, increase breast health education and generate funding for critical breast health programs that are in desperate need of being brought to fruition.

(h) The Gloria Gemma breast cancer resource foundation will be required to submit an annual audit, prepared by a certified public accountant before such monies are distributed.

(i) In consideration of the receipt of funds from the registration of the Gloria Gemma breast cancer resource foundation, the foundation must use any Rhode Island sourced funds in and for the benefit of Rhode Island.

(j) There shall be no refunds for early cancellation of the Gloria Gemma breast cancer resource foundation plates.

History of Section.
(P.L. 2012, ch. 400, § 1.)






Chapter 31-3.1 - Certificates of Title and Security Interests

Chapter 31-3.1-1 - Certificate of title required.

§ 31-3.1-1 Certificate of title required.  (a) Except as provided in § 31-3.1-2, every owner of a vehicle which is in this state and for which no certificate of title has been issued by the division of motor vehicles shall make application to the division for a certificate of title of the vehicle.

(b) The division of motor vehicles shall not register or renew the registration of a vehicle unless a certificate of title has been issued by the division to the owner or an application for title has been delivered by the owner to the division.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-2 - Exclusions.

§ 31-3.1-2 Exclusions.  No certificate of title need be obtained for:

(1) A vehicle owned by the United States unless it is registered in this state;

(2) A vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway, or used for purposes of testing or demonstration; or a vehicle used by a manufacturer solely for testing;

(3) A vehicle owned by a nonresident of this state and not required by law to be registered in this state;

(4) A vehicle regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state;

(5) A vehicle moved solely by human or animal power;

(6) An implement of husbandry;

(7) Special mobile equipment;

(8) A self-propelled invalid wheel chair or tricycle;

(9) A trailer without motive power and designed for carrying property, to be drawn by a motor vehicle and having a capacity of three thousand pounds (3,000 lbs.) or less;

(10) Motorized bicycles; and

(11) A mobile home or other nonmotorized dwelling unit built on a chassis greater than eight feet six inches (8' 6") in width or sixty feet (60') in length and containing complete electrical, plumbing, and sanitary facilities, and designed to be installed on a temporary or permanent foundation for permanent living quarters.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1975, ch. 123, § 1; P.L. 1976, ch. 58, § 4; P.L. 1978, ch. 382, § 1; P.L. 1983, ch. 219, § 1.)



Chapter 31-3.1-3 - Optional certificate of title.

§ 31-3.1-3 Optional certificate of title.  The owner of an implement of husbandry or special mobile equipment may apply for and obtain a certificate of title on it. All of the provisions of this chapter are applicable to a certificate of title so issued, except that a person who receives a transfer of an interest in the vehicle without knowledge of the certificate of title is not prejudiced by reason of the existence of the certificate, and the perfection of a security interest under this chapter is not effective until the lienholder has complied with the provisions of applicable law which otherwise relate to the perfection of security interests in personal property.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-4 - Application for first certificate of title.

§ 31-3.1-4 Application for first certificate of title.  (a) The application for the first certificate of title of a vehicle in this state shall be made by the owner to the division of motor vehicles on the form it prescribes and shall contain:

(1) The name, residence, and mailing address of the owner;

(2) A description of the vehicle including, so far as the following data exists: its make, model, identifying number, type of body, the number of cylinders, and whether new or used;

(3) The date of purchase by applicant, the name and address of the person from whom the vehicle was acquired, and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements; and

(4) Any further information the division reasonably requires to identify the vehicle and to enable it to determine whether the owner is entitled to a certificate of title, and the existence or nonexistence of security interests in the vehicle.

(b) If the application refers to a vehicle purchased from a dealer, it shall contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of this security agreement and be signed by the dealer as well as the owner, and the dealer or buyer shall promptly mail or deliver the application to the division. The buyer shall also complete a security lien statement as provided in § 31-3.1-19.

(c) If the application refers to a vehicle last previously registered in another state or country, the application shall contain or be accompanied by:

(1) Any certificate of title issued by the other state or country;

(2) Any other information and documents the division reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interest in it; and

(3) The certificate of a person authorized by law that the identifying number of the vehicle has been inspected and found to conform to the description given in the application, or any other proof of the identity of the vehicle the division reasonably requires.

(d) Chiefs of police, their designees, who shall be employees of the police department, or, in an emergency, the administrator of the division of motor vehicles or his or her designee shall conduct the inspection of the vehicle identifying number, and certify, on forms provided by the division, that it has been found to conform to the description given in the application or any other form of the identity of the vehicle the division reasonably requires. An inspection and certification fee of ten dollars ($10.00) shall be assessed against the applicant by the city or town whose police conduct the inspection. The inspection by the chiefs of police, or their designees, who shall be employees of the police department, shall be conducted at the local city or town police station, at a municipally owned building, or at a licensed new motor vehicle dealership. This provision eliminates the responsibility for the inspection to be performed by division personnel.

(1) Upon inspection of the vehicle identifying number as provided for in this section, each vehicle identification number shall be submitted for a National Crime Information Center (NCIC) check, and the results, sometimes called the "NCIC check number", shall be attached to the TR-5 form provided by the division or to any other form consistent with this provision that the division might reasonably require.

(e) No person, partnership, or corporation shall charge a fee in excess of ten dollars ($10.00) for obtaining a certificate of title for a motor vehicle.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1973, ch. 46, § 1; P.L. 1975, ch. 245, § 1; P.L. 1977, ch. 243, § 1; P.L. 1987, ch. 118, art. 23, § 1; P.L. 1987, ch. 420, § 1; P.L. 1995, ch. 171, § 2; P.L. 1999, ch. 448, § 1; P.L. 2011, ch. 99, § 1; P.L. 2011, ch. 138, § 1; P.L. 2012, ch. 239, § 1; P.L. 2012, ch. 360, § 1.)



Chapter 31-3.1-5 - Examination of records.

§ 31-3.1-5 Examination of records.  The division of motor vehicles, receiving application for a first certificate of title, shall check the identifying number of the vehicle shown in the application against the records of vehicles required to be maintained by § 31-3.1-6 and against the record of stolen and converted vehicles required to be maintained by § 31-9-9.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-6 - Issuance and records.

§ 31-3.1-6 Issuance and records.  (a) The division of motor vehicles shall file each application received and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue, upon payment of a fee of fifty dollars ($50.00), a certificate of title of the vehicle.

(b) The division of motor vehicles shall maintain a record of all certificates of title issued by it:

(1) Under a distinctive title number assigned to the vehicle;

(2) Under the identifying number of the vehicle;

(3) Alphabetically, under the name of the owner; and

(4) At the discretion of the division of motor vehicles, in any other method it determines.

(c) Title searches, lien searches, and other transactions not cited and involving titles shall be conducted upon payment of a fee of fifty dollars ($50.00).

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1990, ch. 13, § 3; P.L. 1992, ch. 15, art. 7, § 1; P.L. 2009, ch. 5, art. 9, § 1.)



Chapter 31-3.1-7 - Contents and effect of certificate.

§ 31-3.1-7 Contents and effect of certificate.  (a) Each certificate of title issued by the division of motor vehicles shall contain:

(1) The date issued;

(2) The name and address of the owner;

(3) The names and addresses of any lienholders, in the order of priority as shown on the application or, if the application is based on a certificate of title, as shown on the certificate;

(4) The title number assigned to the vehicle;

(5) A description of the vehicle including, so far as the following data exists: its make, model, identifying number, type of body, number of cylinders, whether new or used, and, if a new vehicle, the date of the first sale of the vehicle for use; and

(6) Any other data the division of motor vehicles prescribes.

(b) Unless a bond is filed as provided in § 31-3.1-9(2), a distinctive certificate of title shall be issued for a vehicle last previously registered in another state or country the laws of which do not require that lienholders be named on a certificate of title to perfect their security interests. The certificate shall contain the legend "this vehicle may be subject to an undisclosed lien" and may contain any other information the division of motor vehicles prescribes. If no notice of a security interest in the vehicle is received by the division within four (4) months from the issuance of the distinctive certificate of title, it shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

(c) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, and may contain forms for application for a certificate of title by a transferee, the naming of a lienholder, and the assignment or release of the security interest of a lienholder.

(d) A certificate of title issued by the division of motor vehicles is prima facie evidence of the facts appearing on it.

(e) A certificate of title for a vehicle is not subject to garnishment, attachment, execution, or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-8 - Delivery.

§ 31-3.1-8 Delivery.  The certificate of title shall be mailed to the first lienholder named in it or, if none, to the owner.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-9 - Registration without certificate of title  Bond.

§ 31-3.1-9 Registration without certificate of title  Bond.  If the division of motor vehicles is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the division of motor vehicles may register the vehicle but shall either:

(1) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the division of motor vehicles as to the applicant's ownership of the vehicle and that there are no undisclosed security interests in it; or

(2) As a condition of issuing a certificate of title, require the applicant to file with the division of motor vehicles a bond in the form prescribed by the division of motor vehicles and executed by the applicant, and either accompanied by the deposit of cash with the division of motor vehicles or also executed by a person authorized to conduct a surety business in this state. The bond shall be in the amount equal to one and one-half (1 1/2) times the value of the vehicle, as determined by the division of motor vehicles. This amount will be conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss, or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or an account of any defect in or undisclosed security interest upon the right, title, and interest of the applicant in and to the vehicle. Any interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of three (3) years or prior to that time if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the division of motor vehicles unless the division of motor vehicles has been notified of the pendency of an action to recover on the bond.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-10 - Refusing certificate of title.

§ 31-3.1-10 Refusing certificate of title.  The division of motor vehicles shall refuse issuance of a certificate of title if any required fee is not paid or if it has reasonable grounds to believe that:

(1) The applicant is not the owner of the vehicle;

(2) The application contains a false or fraudulent statement;

(3) The applicant fails to furnish required information or documents or any additional information the division reasonably requires; or

(4) The applicant fails to furnish evidence that any tax due with reference to the motor vehicle pursuant to the provisions of chapters 18 and 19 of title 44 has been paid in accordance with regulations prescribed by the tax administrator, and on any forms that shall be approved by the tax administrator and the division of motor vehicles.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1973, ch. 263, art. VI, § 1.)



Chapter 31-3.1-11 - Lost, stolen or mutilated certificates.

§ 31-3.1-11 Lost, stolen or mutilated certificates.  (a) If a certificate of title is lost, stolen, mutilated, destroyed, or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the division of motor vehicles, shall promptly apply for and may obtain a duplicate upon furnishing information satisfactory to the division of motor vehicles and pay a fifty dollar ($50.00) fee. The duplicate certificate of title shall contain the legend "this is a duplicate certificate and may be subject to the rights of a person under the original certificate." It shall be mailed to the first lienholder named in it or, if none, to the owner.

(b) The division of motor vehicles shall not issue a certificate of title to a transferee upon application made on a duplicate until fifteen (15) days after receipt of the application.

(c) A person recovering an original certificate of title for which a duplicate has been issued shall promptly surrender the original certificate to the division of motor vehicles.

(d) A person applying for a duplicate title may designate an automobile dealer as the designated recipient of the duplicate title provided, that there is no current lien holder and the applicant/owner signs an affidavit stating that the vehicle has been sold or traded to the dealer in such form as designated by the administrator of the division of motor vehicles.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1990, ch. 13, § 3; P.L. 1992, ch. 15, art. 7, § 1; P.L. 2005, ch. 412, § 1; P.L. 2009, ch. 5, art. 9, § 1.)



Chapter 31-3.1-12 - Transfer.

§ 31-3.1-12 Transfer.  (a) If the owner transfers his or her interest in a vehicle, other than by the creation of a security interest, he or she shall, at the time of the delivery of the vehicle, execute an assignment and warranty of title to the transferee in the space provided for it on the certificate or as the division of motor vehicles prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the division of motor vehicles.

(b) Except as provided in § 31-3.1-13, the transferee shall, promptly after delivery to him or her of the vehicle, execute the application for a new certificate of title in the space provided for it on the certificate or as the division of motor vehicles prescribes, and cause the certificate and application to be mailed or delivered to the division of motor vehicles.

(c) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his or her security agreement, either deliver the certificate to the transferee for delivery to the division of motor vehicles or upon receipt from the transferee of the owner's assignment, the transferee's application for a new certificate, the registration card, license plates and the required fee of fifty dollars ($50.00), mail or deliver them to the division of motor vehicles. The delivery of the certificate does not affect the rights of the lienholder under his or her security agreement.

(d) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with the provisions of § 31-3.1-20.

(e) Except as provided in § 31-3.1-13 and as between the parties, a transfer by an owner is not effective until the provisions of this section and § 31-3.1-15, have been complied with. However, an owner who has delivered possession of the vehicle to the transferee and has complied with the provisions of this section and § 31-3.1-15, requiring action by him or her, is not liable as owner for any subsequent damages resulting from operation of the vehicle.

(f) The administrator of the division of motor vehicles shall prescribe and/or approve a power-of-attorney form which complies with § 408(d)(1)(C) of the Motor Vehicle Information and Cost Savings Act, 49 U.S.C. § 32705(b)(2), as amended, and any regulations promulgated pursuant to it, and this form may be used in connection with transfers of title under this section to the full extent permitted by federal law.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1990, ch. 13, § 3; P.L. 1990, ch. 348, § 1; P.L. 1992, ch. 15, art. 7, § 1; P.L. 2000, ch. 109, § 58; P.L. 2009, ch. 5, art. 9, § 1.)



Chapter 31-3.1-13 - Transfer to or from dealer  Records.

§ 31-3.1-13 Transfer to or from dealer  Records.  (a) If a dealer buys a vehicle and holds it for resale and procures the certificate of title from the owner or the lienholder within ten (10) days after delivery to him of the vehicle, the dealer need not send the certificate to the division of motor vehicles. However, upon transferring the vehicle to another person other than by the creation of a security interest, the dealer shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of the security agreement, in the spaces provided for it on the certificate or as the division of motor vehicles prescribes, and mail or deliver the certificate to the division of motor vehicles with the transferee's application for a new certificate.

(b) Every dealer shall maintain for five (5) years a record in the form the division of motor vehicles prescribes of every vehicle bought, sold, or exchanged by the dealer, or received by the dealer for sale or exchange, which shall be open to inspection by a representative of the division of motor vehicles or peace officer during reasonable business hours.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-14 - Transfer by operation of law.

§ 31-3.1-14 Transfer by operation of law.  (a) If the interest of any owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in subsection (b), promptly mail or deliver to the division of motor vehicles the last certificate of title, if available, proof of the transfer, and his or her application for a new certificate in the form the division of motor vehicles prescribes.

(b) If the interest of the owner is terminated or the vehicle is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly mail or deliver to the division of motor vehicles the last certificate of title, his or her application for a new certificate in the form the division of motor vehicles prescribes, and an affidavit made by or on behalf of the lienholder that the vehicle was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement. If the lienholder succeeds to the interest of the owner and holds the vehicle for resale, the lienholder need not secure a new certificate of title but, upon transfer to another person shall promptly mail or deliver to the transferee or to the division of motor vehicles, the certificate, affidavit, and other documents and articles required to be sent to the division of motor vehicles by the transferee.

(c) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the division of motor vehicles upon request of the division of motor vehicles. The delivery of the certificate pursuant to the request of the division of motor vehicles does not affect the rights of the person surrendering the certificate, and the action of the division of motor vehicles in issuing a new certificate of title as provided in this section is not conclusive upon the rights of an owner or lienholder named in the old certificate.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-15 - Fees  Registration cards.

§ 31-3.1-15 Fees  Registration cards.  (a) An application for a certificate of title shall be accompanied by the registration card, and the required fee when mailed or delivered to the division of motor vehicles.

(b) An application for the naming of a lienholder or his assignee on a certificate of title shall be accompanied by the registration card and the required fee when mailed or delivered to the division of motor vehicles.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1972, ch. 17, § 1.)



Chapter 31-3.1-16 - Issuance of new certificate.

§ 31-3.1-16 Issuance of new certificate.  (a) The division of motor vehicles, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other documents and articles required by law, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in it or, if none, to the owner.

(b) The division of motor vehicles upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents and articles required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to it, the division of motor vehicles shall make demand for the certificate from its holder.

(c) The division of motor vehicles shall file and retain for five (5) years every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the vehicle designated in it.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-16.1 - Electronic recording of security interests.

§ 31-3.1-16.1 Electronic recording of security interests.  The registrar is authorized to develop, establish and maintain an electronic data and communications system with banks, credit or other financial institutions for the purpose of electronically recording the existence of security interests under the provisions of this chapter. Where an electronic lien recording method is employed, the registrar may waive the issuance and mailing of the certificate of title to the lienholder.

History of Section.
(P.L. 2006, ch. 639, § 1.)



Chapter 31-3.1-17 - Scrapping, dismantling or destroying vehicle.

§ 31-3.1-17 Scrapping, dismantling or destroying vehicle.  Any individual, company, or corporation that scraps, dismantles, or destroys a vehicle at its final disposition site in this state shall immediately cause the certificate of title or the salvage certificate of title to be mailed or delivered to the division of motor vehicles for cancellation.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1983, ch. 221, § 5.)



Chapter 31-3.1-18 - Excepted liens and security interests.

§ 31-3.1-18 Excepted liens and security interests.  This chapter does not apply to or affect:

(1) A lien given by statute or rule of law to a supplier of services or materials for the vehicle;

(2) A lien given by statute to the United States, this state or any political subdivision of this state; or

(3) A security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-19 - Perfection of security interests.

§ 31-3.1-19 Perfection of security interests.  (a) Unless excepted by § 31-3.1-18, a security interest in a vehicle of a type for which a certificate of title is required is not valid against creditors of the owner or subsequent transferees or lienholders of the vehicle unless perfected as provided in this chapter.

(b) A security interest is perfected by the delivery to the division of motor vehicles of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder, and the date of his or her security agreement. A security interest may also be perfected by the execution of a security lien statement and the required fee of fifty dollars ($50.00) and registration card.

(c) If a vehicle is subject to the security interest when brought into this state, the validity of the security interest is determined by the law of the jurisdiction where the vehicle was when the security interest attached, subject to the following:

(1) If the parties understood at the time the security interest attached that the vehicle would be kept in this state and it was brought into this state within the following thirty (30) days for purposes other than transportation through this state, the validity of the security interest in this state is determined by the law of this state.

(2) If the security interest was perfected under the law of the jurisdiction where the vehicle was when the security interest attached, the following rules apply:

(i) If the name of the lienholder is shown on an existing certificate of title issued by that jurisdiction, his security interest continues perfected in this state.

(ii) If the name of the lienholder is not shown on an existing certificate of title issued by that jurisdiction, the security interest continues perfected in this state for four (4) months after a first certificate of title of the vehicle is issued in this state and beyond that if, within the four (4) month period, it is perfected in this state. The security interest may also be perfected in this state after the expiration of the four (4) month period. If done at that time, perfection dates from the time of perfection in this state.

(3) If the security interest was not perfected under the law of the jurisdiction where the vehicle was when the security interest attached, it may be perfected in this state. If done at that time, perfection dates from the time of perfection in this state.

(4) A security interest may be perfected under subsection (c)(2)(ii) or subsection (c)(3) either as provided in subsection (b), or by the lienholder delivering to the division of motor vehicles a notice of security interest in the form the division of motor vehicles prescribes and the required fee.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1973, ch. 46, § 2; P.L. 1975, ch. 245, § 2; P.L. 1990, ch. 13, § 3; P.L. 1992, ch. 15, art. 7, § 1; P.L. 2000, ch. 182, § 11; P.L. 2000, ch. 420, § 11; P.L. 2009, ch. 5, art. 9, § 1.)



Chapter 31-3.1-20 - Security interest  Change of certificate.

§ 31-3.1-20 Security interest  Change of certificate.  If an owner creates a security interest in a vehicle:

(1) The owner shall immediately execute the application, in the space provided for it on the certificate of title or on a separate form the division of motor vehicles prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and the date of his security agreement, and cause the certificate of application and the required fee and registration card to be delivered to the lienholder.

(2) The lienholder shall immediately cause the certificate, application, and the required fee and registration card to be mailed or delivered to the division of motor vehicles.

(3) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the division of motor vehicles or, upon receipt from the subordinate lienholder of the owner's application and the required fee and registration card, mail or deliver them to the division of motor vehicles with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his or her security agreement.

(4) Upon receipt of the certificate of title, the application, the required fee of fifty dollars ($50.00), and the registration card, the division of motor vehicles shall either endorse on the certificate or issue a new certificate containing the name and address of the new lienholder, and mail the certificate to the first lienholder named in it.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1992, ch. 15, art. 7, § 1; P.L. 1993, ch. 138, art. 85, § 6; P.L. 2009, ch. 5, art. 9, § 1.)



Chapter 31-3.1-21 - Assignment by lienholder.

§ 31-3.1-21 Assignment by lienholder.  (a) A lienholder may assign, absolutely or otherwise, his or her security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest, and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.

(b) The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as lienholder, upon delivering to the division of motor vehicles the certificate and an assignment by the lienholder named in the certificate in the form the division of motor vehicles prescribes.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-22 - Release of security interest.

§ 31-3.1-22 Release of security interest.  (a) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the lienholder, the lienholder shall, within fifteen (15) business days, execute a release of his or her security interest, in the space provided for it on the certificate or as the division of motor vehicles prescribes, and mail or deliver the certificate and release to the next lienholder named in it, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The owner, other than a dealer holding the vehicle for resale, shall promptly cause the certificate and release to be mailed or delivered to the division of motor vehicles, which shall release the lienholder's rights on the certificate or issue a new certificate.

(b) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall within ten (10) days execute a release in the form the division of motor vehicles prescribes and deliver the release to the owner or to any person who delivers to the lienholder an authorization from the owner to receive it. The lienholder in possession of the certificate of title shall either deliver the certificate to the owner, or the person authorized by him or her, for delivery to the division of motor vehicles, or, upon receipt of the release and registration card, mail or deliver them with the certificate to the division of motor vehicles which shall release the subordinate lienholder's rights on the certificate or issue a new certificate.

(c) It shall be unlawful for the lienholder to charge any fee for the delivery of the certificate and release.

(d) Failure of the lienholder to provide the certificate and release as required by this section shall subject the lienholder to liability for any damages to the owner caused by that failure.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1985, ch. 377, § 1.)



Chapter 31-3.1-23 - Duty of lienholder.

§ 31-3.1-23 Duty of lienholder.  A lienholder named in a certificate of title shall, upon written request of the owner or of another lienholder named on the certificate, disclose any pertinent information as to his or her security agreement and the indebtedness secured by it.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-24 - Exclusiveness of procedure.

§ 31-3.1-24 Exclusiveness of procedure.  The method provided in this chapter of perfecting and giving notice of security interests subject to the chapter is exclusive. Security interests subject to this chapter are exempted from the provisions of law which prescribe technical requirements in execution or acknowledgment of or otherwise require or relate to the filing of instruments creating or evidencing security interests.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-25 - Suspension or revocation of certificates.

§ 31-3.1-25 Suspension or revocation of certificates.  (a) The division of motor vehicles shall suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard in accordance with § 31-3.1-36, when authorized by any other provision of law or if it finds:

(1) The certificate of title was fraudulently procured or erroneously issued;

(2) The vehicle has been scrapped, dismantled or destroyed; or

(3) Upon request of the tax administrator after notice and reasonable opportunity to be heard by the tax administrator, that the taxes specified in § 31-3.1-10(4) have not been paid.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the division of motor vehicles suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the division of motor vehicles.

(d) The division of motor vehicles may seize and impound any certificate of title which has been suspended or revoked.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1973, ch. 263, art. VI, § 2.)



Chapter 31-3.1-26 - Powers of division of motor vehicles.

§ 31-3.1-26 Powers of division of motor vehicles.  (a) The division of motor vehicles shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of this chapter.

(b) The division of motor vehicles may:

(1) Make necessary investigations to procure information required to carry out the provisions of this chapter;

(2) Assign a new identifying number to a vehicle if it has none, or its identifying number is destroyed or obliterated, or its motor is changed and shall either issue a new certificate of title showing the new identifying number or make an appropriate endorsement on the original certificate.

History of Section.
(P.L. 1971, ch. 100, § 1.)



Chapter 31-3.1-27 - Vehicle leases that are not sales or security interests.

§ 31-3.1-27 Vehicle leases that are not sales or security interests.  In the case of motor vehicles or trailers, notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

History of Section.
(P.L. 1991, ch. 305, § 8.)



Chapter 31-3.1-36 - Court review.

§ 31-3.1-36 Court review.  A person aggrieved by an act or omission to act of the division of motor vehicles under this chapter is entitled to a review by the sixth division of the district court in accordance with the administrative procedure act of this state. A party aggrieved by a final order of the court may seek review in the supreme court by writ of certiorari in accordance with the procedures contained in § 42-35-16.

History of Section.
(P.L. 1971, ch. 100, § 1; P.L. 1976, ch. 140, § 13.)



Chapter 31-3.1-37 - Passage of title upon death of owner.

§ 31-3.1-37 Passage of title upon death of owner.  Unless otherwise provided in the last will and testament of a decedent, any motor vehicle(s) owned by the decedent shall belong, and title to them shall pass, to the surviving spouse.

(1) The administrator of the division of motor vehicles shall register the motor vehicle(s) in the name of the surviving spouse upon presentation to the division of motor vehicles of:

(i) A certified copy of the death certificate of the deceased spouse;

(ii) Registration(s) of the motor vehicle(s) of the deceased spouse.

(2) No fee shall be charged to the surviving spouse for issuance of a new certificate of title.

(3) A surviving spouse shall not be charged a registration fee during the year he or she is registering the vehicle(s) in his or her name and having a new certificate of title issued,

(i) Where the deceased spouse registered that motor vehicle(s) with the division of motor vehicles; and

(ii) Paid the registration fees provided in § 31-6-1 for the motor vehicle(s) for the year.

(4) Where the deceased spouse did not register the motor vehicle(s) or failed to pay a registration fee pursuant to § 31-6-1 for the year in which the surviving spouse appears to register the motor vehicle(s) and have a new title certificate issued in his or her name, then the surviving spouse shall pay a pro rata amount of the annual registration fee for the remaining months of the year.

History of Section.
(P.L. 1972, ch. 98, § 1; P.L. 1985, ch. 285, § 1; P.L. 2010, ch. 239, § 27.)



Chapter 31-3.1-38 - Effective dates  Applicability.

§ 31-3.1-38 Effective dates  Applicability.  This chapter shall apply to all model vehicles designated as 2001 models and all subsequent model year vehicles. All vehicles designated as model years prior to 2001 shall be excluded from these provisions, provided that no title certificate shall be required once a vehicle is twenty (20) years old.

History of Section.
(P.L. 1971, ch. 100, § 2; P.L. 1987, ch. 118, art. 23, § 2; P.L. 1987, ch. 132, § 1; P.L. 2000, ch. 109, § 58; P.L. 2010, ch. 23, art. 9, § 2.)






Chapter 31-3.2 - Snowmobiles and Recreational Vehicles

Chapter 31-3.2-1 - Definitions.

§ 31-3.2-1 Definitions.  For the purpose of this chapter, the terms defined in this section have the following meanings ascribed to them:

(1) "Dealer" means a person, partnership, or corporation engaged in the business of selling snowmobiles or recreational vehicles at wholesale or retail.

(2) "Director" means the director of the department of environmental management acting directly or through his or her authorized agent.

(3) "Manufacturer" means a person, partnership or corporation engaged in the business of manufacturing snowmobiles or recreational vehicles.

(4) "Operate" means to ride in, on, and control the operation of a snowmobile or recreational vehicle.

(5) "Operator" means every person who operates or is in actual physical control of a snowmobile or recreational vehicle.

(6) "Owner" means a person, other than a lienholder, having the property in or title to a snowmobile or to a recreational vehicle or entitled to the use or possession of one.

(7) "Person" includes an individual, partnership, corporation, the state and its agencies and subdivisions, and any body of persons, whether incorporated or not.

(8) "Recreational vehicle" means a motor vehicle including minibikes designed to travel over unimproved terrain and which has been determined by the division of motor vehicles as unsuitable for operation on the public way and not eligible for registration for such use. This shall not be construed to include golf mobiles or golf carts, riding lawn mowers, or garden tractors, which are not registered as farm vehicles, but shall include any three (3) wheel driven vehicle and any other four (4) wheel driven vehicle, regardless of type or design, including all classes of all-terrain vehicles.

(9) "Register" means the act of assigning a registration number of a snowmobile or recreational vehicle.

(10) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel.

(11) "Snowmobile" means a motor vehicle designed to travel over ice or snow supported in whole or in part by skis, belts, cleats, or low-pressure tires.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 1972, ch. 85, § 1; P.L. 1978, ch. 334, § 1; P.L. 1987, ch. 412, § 1; P.L. 1988, ch. 413, § 1.)



Chapter 31-3.2-2 - Registration.

§ 31-3.2-2 Registration.  (a) General requirements. Except as provided in this chapter, no person shall operate any snowmobile or recreational vehicle within the state unless the snowmobile or recreational vehicle has been registered in accordance with this chapter. Any operator of any snowmobile or recreational vehicle not registered in accordance with this chapter shall be deemed guilty of a civil violation and be subject to a fine of one hundred dollars ($100) for each offense. All recreational vehicles sold by a dealer shall be registered at time of sale of such vehicle. Any recreational vehicle purchased for use exclusively outside of the state of Rhode Island shall not require registration at the time of purchase; provided that the purchaser of such recreational vehicle shall sign a declaration, provided by the director via the dealer, stating that the purchaser understands the conditions under which a recreational vehicle must be registered and the penalty for violation of such registration requirements. Each signed declaration shall be forwarded by the dealer to the director.

(1) Recreational vehicle safety course and safety certificate. The director shall establish a curriculum or curricula for a recreational vehicle safety training course or courses. Any such curriculum may include, but not be limited to, on-vehicle training and safe riding practices. The director may establish different courses and curricula for different types of recreational vehicles. The director may permit any such safety training course to be given by any private person, club, association or municipality that meets standards established by the director. The director may establish a reasonable fee that any such person or entity may charge for such course or courses.

(2) The safety course shall be required for all first time recreational vehicle buyers, as well as all operators under the age of sixteen (16). Proof of completion of safety course shall be carried while operating any recreational vehicle off private property.

(b) Application  Issuance  Reports. Application for registration shall be made to the director in such form as the director shall prescribe, and shall state the name and address of every owner of the snowmobile or recreational vehicle and be signed by at least one owner. Upon receipt of the application and the appropriate fee, the snowmobile or recreational vehicle shall be registered and a reflectorized identification number assigned which shall be affixed to the snowmobile or recreational vehicle in such manner as the director shall prescribe.

(1) The fee for registration of each snowmobile or recreational vehicle, other than those registered by a dealer or manufacturer pursuant to subsection (c)(1) or (c)(2) shall be as follows: twenty-five dollars ($25.00) for one year and one dollar ($1.00) for a duplicate or transfer.

(2) The total registration fee for all snowmobiles or recreational vehicles owned by a dealer and operated for demonstration or testing purposes shall be twenty-five dollars ($25.00) per year.

(3) The total registration fee for all snowmobiles or recreational vehicles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes shall be one hundred dollars ($100) per year. Dealer and manufacturer registrations are not transferable.

(4) In addition to the registration fees enumerated in subdivisions (1)  (3) of this subsection, an annual registration fee of ten dollars ($10.00) for residents and twenty dollars ($20.00) for nonresidents on all off-road facilities established by the department of environmental management for such purposes. No person shall operate any recreational vehicles on off-road facilities which has not been registered as required by this subdivision.

(d) Renewal. Every owner of a snowmobile or recreational vehicle shall renew his or her registration in such manner as the director shall prescribe, upon payment of the same registration fees provided in subsection (c).

(e) Snowmobiles or recreational vehicles owned by state or political subdivision. A registration number shall be issued without the payment of a fee for snowmobiles or recreational vehicles owned by the state of Rhode Island or a political subdivision of the state upon application for it.

(f) Exemptions. No registration under this section shall be required for the following described snowmobiles or recreational vehicles:

(1) Snowmobiles or recreational vehicles owned and used by the United States, another state, or a political subdivision of the United States or another state.

(g) Special Permits. The director of environmental management may issue special permits to out of state snowmobiles or recreational vehicles from a state or country where registration is not required to operate in Rhode Island for limited periods of time not to exceed thirty (30) days in connection with organized group outings, trail rides, races, rallies, and other promotional events.

(h) Non-resident recreational vehicle registration. The registration provisions of this section shall not apply to non-resident owners who have registered their recreational vehicles in compliance with the registration and licensing laws of the state, province, district or country of residence in which they reside, provided that the recreational vehicle is appropriately identified in accordance with the laws of the state of residence. The provisions of this subsection shall not apply to a resident of another state, province, district or country that does not have a recreational vehicle registration and identification law.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 1987, ch. 387, § 1; P.L. 1988, ch. 413, § 2; P.L. 1999, ch. 218, art. 6, § 2; P.L. 2000, ch. 109, § 59; P.L. 2004, ch. 595, art. 33, § 7; P.L. 2008, ch. 127, § 1; P.L. 2008, ch. 179, § 1.)



Chapter 31-3.2-3 - Disposition of fees.

§ 31-3.2-3 Disposition of fees.  All fees from registration of snowmobiles or recreational vehicles shall be deposited as general revenues.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 1987, ch. 387, § 1; P.L. 1995, ch. 370, art. 40, § 102.)



Chapter 31-3.2-4 - Transfer or termination of ownership.

§ 31-3.2-4 Transfer or termination of ownership.  Within fifteen (15) days after the transfer of ownership, or any part of it, other than a security interest, or the destruction or abandonment of any snowmobile or recreational vehicle, written notice of that transfer or destruction shall be given to the director in any form that he or she shall prescribe.

History of Section.
(P.L. 1971, ch. 117, § 1.)



Chapter 31-3.2-4.1 - Operation of snowmobile or recreational vehicle without permission  Penalty.

§ 31-3.2-4.1 Operation of snowmobile or recreational vehicle without permission  Penalty.  (a) No person shall operate any snowmobile or recreational vehicle upon any property or premises owned by another person without the consent in writing of the owner of the property or premises.

(b) No person shall operate any snowmobile or recreational vehicle which is owned by another person without the consent in writing of the owner.

(c) Penalties. Any person who shall violate the provisions of this section shall be guilty of a civil violation and be subject to a fine of not more than one hundred dollars ($100) for each offense.

History of Section.
(P.L. 1988, ch. 413, § 3; P.L. 1999, ch. 218, art. 6, § 2.)



Chapter 31-3.2-5 - Licensing by political subdivisions.

§ 31-3.2-5 Licensing by political subdivisions.  No political subdivision of this state shall require licensing or registration of snowmobiles or recreational vehicles.

History of Section.
(P.L. 1971, ch. 117, § 1.)



Chapter 31-3.2-6 - Rules and regulations.

§ 31-3.2-6 Rules and regulations.  (a) With a view of achieving maximum use of snowmobiles and/or recreational vehicles, the director of natural resources shall adopt rules and regulations for the following purposes:

(1) Registration of snowmobiles and recreational vehicles and display of registration numbers.

(2) Use of snowmobiles and recreational vehicles insofar as game and fish resources are affected.

(3) Use of snowmobiles and recreational vehicles on public lands and waters under the jurisdiction of the director.

(4) Uniform signs to be used by the state, counties, cities and towns, which are necessary or desirable to control, direct, or regulate the operation and use of snowmobiles and recreational vehicles.

(5) Specifications relating to snowmobiles and recreational vehicles' mufflers.

(b) The administrator of the division of motor vehicles may adopt rules and regulations not inconsistent with this chapter in the manner provided by this title regulating the use of snowmobiles and recreational vehicles on streets and highways.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 2008, ch. 127, § 1; P.L. 2008, ch. 179, § 1.)



Chapter 31-3.2-7 - Operation.

§ 31-3.2-7 Operation.  Operation on streets and highways.

(a) No person shall operate a snowmobile or recreational vehicle upon the roadway shoulder, on the inside bank or slope on any highway in this state, or elsewhere within the right of way, except as provided in this chapter. No snowmobile or recreational vehicle shall be operated at any time within the right of way of any interstate highway or freeway within this state.

(2) A snowmobile or recreational vehicle may make a direct crossing of a street or highway at any hour of the day provided:

(i) The crossing is made at an angle of approximately ninety degrees (90°) to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing;

(ii) The snowmobile or recreational vehicle is brought to a complete stop before crossing the shoulder or main traveled way of the highway;

(iii) The driver yields the right of way to all oncoming traffic which constitutes an immediate hazard;

(iv) In crossing a divided highway the crossing is made only at an intersection of the highway, with another public street or highway; and

(v) If the crossing is made between the hours of one-half ( 1/2) hour after sunset to one-half ( 1/2) hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(3) No snowmobile or recreational vehicle shall be operated upon a public street or highway unless it is equipped with at least one head lamp and one tail lamp, each of minimum candlepower as prescribed by regulations of the director; reflector material of a minimum area of sixteen (16) square inches mounted on each side forward of the handlebars; and with brakes. All of these shall conform to standards prescribed by rule of the director.

(4) A snowmobile or recreational vehicle may be operated upon a public street or highway other than as provided by subsection (a)(2) in an emergency during the period of time when and at locations where snow upon the roadway renders travel by automobile impractical.

(i) International contests, use of highways, etc. Nothing in this section shall prohibit the use of snowmobiles or recreational vehicles within the right of way of any highway or upon public lands or waters under the jurisdiction of the director of environmental management in any international contest, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

(ii) Operation generally. It shall be unlawful for any person to drive or operate any snowmobile or recreational vehicles in the following unsafe or harassing ways:

(A) At a rate of speed greater than reasonable or proper under all the surrounding circumstances;

(B) In a careless, reckless or negligent manner so as to endanger the person or property of another or to cause injury or damage to it;

(C) While under the influence of intoxicating liquor or narcotics, or habit-forming drugs;

(D) Without a lighted head light and tail light when required for safety;

(E) In any tree nursery or planting in a manner which damages or destroys growing stock; or

(F) Without the operator and passengers wearing a helmet equipped with a face guard of a type approved by the administrator of the division of motor vehicles.

(b) The provisions of §§ 31-27-2 and 31-27-2.1 relating to weight of alcohol in the defendant's blood and its admission as evidence shall apply to subparagraph (C) of this paragraph.

(c) It shall be unlawful for any person to drive or operate any snowmobile or other motorized recreational vehicle upon any above-ground reservoir property of the Woonsocket reservoir in the towns of North Smithfield, Lincoln, and Smithfield, and in the city of Woonsocket. Any person who shall violate the provisions of this section shall be guilty of a civil violation and be punished by a fine of not more than fifty dollars ($50.00) for the first offense and by a fine of one hundred dollars ($100) for any subsequent offense.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 1974, ch. 67, § 1; P.L. 1974, ch. 80, § 1; P.L. 1999, ch. 218, art. 6, § 2.)



Chapter 31-3.2-7.1 - Operation prohibited within valley marshes.

§ 31-3.2-7.1 Operation prohibited within valley marshes.  No person shall operate a motorcycle, recreational vehicle or other motorized vehicle within the Blackstone Valley Flood Plains or Marshes, also known as the "Valley Marshes."

History of Section.
(P.L. 1980, ch. 77, § 1; P.L. 2008, ch. 127, § 1; P.L. 2008, ch. 179, § 1.)



Chapter 31-3.2-8 - Mufflers.

§ 31-3.2-8 Mufflers.  Except as provided in this section, every snowmobile or recreational vehicle shall be equipped at all times with a muffler in good working order which blends the exhaust noise into the overall snowmobile or recreational vehicle noise and is in constant operation to prevent excessive or unusual noise. The exhaust system shall not emit or produce a sharp popping or crackling sound. This section does not apply to organized races or similar competitive events held on:

(1) Private lands, with the permission of the owner, lessee or custodian of the land;

(2) Public lands and water under the jurisdiction of the director, with the director's permission; or

(3) Other public lands, with the consent of the public agency owning the land. No person shall have for sale, sell, or offer for sale on any new snowmobile or recreational vehicle any muffler that fails to comply with the specifications required by the rules and regulations of the director after the effective date of the rules and regulations.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 1992, ch. 324, § 10; P.L. 2008, ch. 127, § 1; P.L. 2008, ch. 179, § 1.)



Chapter 31-3.2-9 - Crossing of highways by youthful operators  Prohibitions.

§ 31-3.2-9 Crossing of highways by youthful operators  Prohibitions.  (a) No person under sixteen (16) years of age shall make a direct crossing of a state highway as the operator of a snowmobile or recreational vehicle. A person sixteen (16) years of age or older, but less than eighteen (18) years of age, may make a direct crossing of a highway only if he or she has in his or her immediate possession a valid motor vehicle operator's license.

(b) No one shall carry a firearm, rifle, or shotgun in or on a snow vehicle, a recreational vehicle, or on a trailer or sled attached to one unless such firearm, rifle, or shotgun is unloaded and in an enclosed case, unless he or she is a law enforcement officer or other person authorized to carry arms.

(c) It is unlawful for the owner of a snowmobile or recreational vehicle to permit the snowmobile or recreational vehicle to be operated contrary to the provisions of this section. Nothing contained in this section shall be construed to supersede the powers of any department of the state, nor of any city, town, commission, or body having authority to regulate the use of lands, waters, or ways within their respective control, or jurisdiction from adopting rules, regulations, ordinances, or by-laws not repugnant to law as to the operation of snow vehicles or recreational vehicles on such lands, waters, or ways, including the prohibition of such operation. Nothing contained in this chapter shall be deemed to constitute a license to operate snow vehicles or recreational vehicles on private land. Any person who operates a snowmobile upon the land of another shall stop and identify himself or herself upon the request of the landowner or his or her duly authorized representative, and if requested to do so by the owner or representative, shall promptly remove the snowmobile from the premises.

History of Section.
(P.L. 1971, ch. 117, § 1.)



Chapter 31-3.2-10 - Penalties.

§ 31-3.2-10 Penalties.  Any person who violates any provisions of this chapter or any regulation of the director of the department of environmental management or the administrator of the division of motor vehicles shall be guilty of a misdemeanor for a first offense and be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than ninety (90) days, or both, and shall be required to take or retake a safety education certificate course that has been approved by the director; for a second offense, be punished by a fine of not more than two hundred fifty dollars ($250) or by imprisonment for not more than ninety (90) days, or both; and for a third or subsequent offense, be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than ninety (90) days, or both. The director may suspend or revoke the registration of a snow vehicle or a recreational vehicle, after a hearing, for good cause which shall include, but not be limited to:

(1) Nonownership by the applicant;

(2) The failure of the vehicle to meet equipment standards after the owner has received notice to comply with the standards;

(3) Operation of the vehicle improperly or in such a manner as to cause damage to any property or death or injury to any person, or that the registrant has allowed or permitted the vehicle to be so operated.

(4) Repeat violations of this chapter or any associated regulation.

History of Section.
(P.L. 1971, ch. 117, § 1; P.L. 2008, ch. 127, § 1; P.L. 2008, ch. 179, § 1.)



Chapter 31-3.2-11 - Liability for negligence.

§ 31-3.2-11 Liability for negligence.  Negligence in the use of operation of a recreational vehicle shall be attributable to the owner. Every owner of a recreational vehicle used or operated in this state shall be liable and responsible for injury or death or damage to property resulting from negligence in the use or operation of such vehicle by any person using or operating the same with the permission, express or implied, of such owner; provided, however, that such operator's negligence shall not be attributed to the owner as to any claim or cause of action accruing to the operator or his legal representative for such injuries or death.

History of Section.
(P.L. 2008, ch. 127, § 2; P.L. 2008, ch. 179, § 2.)






Chapter 31-4 - Transfer of Vehicles

Chapter 31-4-1 - Expiration of registration by transfer of interest in vehicle  Disposition of plates.

§ 31-4-1 Expiration of registration by transfer of interest in vehicle  Disposition of plates.  Whenever the owner of a registered vehicle transfers or assigns his or her title or interest in ownership, or whenever he or she shall request the transfer of the registration to another vehicle owned by him or her, or shall remove the vehicle from the highways of this state to be used solely upon his or her property, the registration of the vehicle shall expire. The owner shall remove the registration plates from the vehicle and forward them to the division of motor vehicles, or may have such plates and the registration number thereon assigned to another vehicle upon payment of the fees required by law and subject to the rules and regulations of the division of motor vehicles. Any corporation or limited liability company in the business of providing vehicle leasing or vehicle rental may cancel a registration by submitting a sworn, notarized affidavit to the division of motor vehicles stating that the registration plates are unavailable due to loss, theft, or other reasons.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 1; P.L. 1952, ch. 2937, § 3; G.L. 1956, § 31-4-1; P.L. 1999, ch. 495, § 1; P.L. 2009, ch. 362, § 1.)



Chapter 31-4-2 - Endorsement and forwarding of registration card.

§ 31-4-2 Endorsement and forwarding of registration card.  The owner shall also endorse the name and address of the transferee and the date of transfer upon the reverse side of the registration card issued for the vehicle and shall immediately forward the card to the division of motor vehicles. However, the number plates need not be returned if the owner shall, within ten (10) days of such transfer or assignment, secure the registration of another vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 1; P.L. 1951, ch. 2826, § 8; P.L. 1952, ch. 2937, § 3; G.L. 1956, § 31-4-2.)



Chapter 31-4-3 - Temporary registration  Invoice voucher issued by dealer.

§ 31-4-3 Temporary registration  Invoice voucher issued by dealer.  (a) Any person who purchases a motor vehicle from a bona fide licensed dealer and who presently has a motor vehicle registered in this state, may, when the vehicle purchased is of the same type as the presently owned and registered vehicle, operate the newly acquired motor vehicle for a period of twenty (20) days following the date of the original dated voucher. During this period any operator of the newly acquired vehicle shall carry the original dated bill of sale or invoice voucher which shall be accompanied by a numbered state sales tax form. The voucher or bill of sale shall recite the registration number to be transferred from the former vehicle to the newly acquired vehicle.

(b) The bill of sale or invoice voucher shall be sequentially and numerically identified, dated on the day of sale, and shall be valid for not more than twenty (20) days following the date of the original dated voucher. No dealer or any other person shall extend or alter the date nor shall a new bill of sale be issued to the purchaser as a means to circumvent this section.

(c) Every dealer shall keep a sequential record of each temporary certificate issued and those records shall be available during business hours for examination by any police officer or inspector of the division of motor vehicles as designated by the administrator of the division of motor vehicles.

(d) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 1; P.L. 1951, ch. 2698, § 1; G.L. 1956, § 31-4-3; P.L. 1962, ch. 198, § 1; P.L. 1969, ch. 91, § 1; P.L. 1983, ch. 205, § 1; P.L. 2002, ch. 292, § 104.)



Chapter 31-4-4 - Registration by transferee.

§ 31-4-4 Registration by transferee.  The transferee before operating or permitting the operation of an acquired vehicle upon a highway shall apply for and obtain the registration for it, as upon an original registration, except as otherwise permitted in §§ 31-4-5  31-4-7.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 2; G.L. 1956, § 31-4-4.)



Chapter 31-4-5 - Dealers exempt from new registration.

§ 31-4-5 Dealers exempt from new registration.  When the transferee of a vehicle is a dealer who holds the vehicle for resale and lawfully operates the vehicle under dealers' number plates or when the transferee does not drive the vehicle or permit it to be driven upon the highways, the transferee shall not be required to obtain a new registration of the vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 3; G.L. 1956, § 31-4-5.)



Chapter 31-4-6 - Transfer of interest by operation of law.

§ 31-4-6 Transfer of interest by operation of law.  Whenever the title or interest of an owner in or to a registered vehicle shall pass to another otherwise than by voluntary transfer, the registration for the vehicle shall expire and the vehicle shall not be operated upon any highway unless and until the person entitled to possession of the vehicle shall apply for and obtain the registration for it. However, when the title or interest of the owner passes to another by reason of death, insolvency, or bankruptcy, the vehicle may continue to be operated under the registration previously issued for it until the possession of the vehicle has been transferred by the legal representative, assignee, receiver, or trustee in bankruptcy, or until the registration shall expire, whichever shall first occur.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 4; P.L. 1951, ch. 2826, § 9; G.L. 1956, § 31-4-6.)



Chapter 31-4-6.1 - Transfer of interest between spouses.

§ 31-4-6.1 Transfer of interest between spouses.  Whenever a person transfers his or her interest or title in or to a registered vehicle to his or her spouse, the administrator of the division of motor vehicles shall not transfer the registration unless the application is accompanied by a separate signed and notarized statement from the transferor indicating his or her approval of the transfer.

History of Section.
(P.L. 1969, ch. 90, § 1.)



Chapter 31-4-7 - Repossession of vehicle.

§ 31-4-7 Repossession of vehicle.  In the event of repossession of a motor vehicle under a rental agreement, lease, contract of conditional sale, or other title retention agreement, or in the event title becomes vested in the holder of a lien, mortgage, or encumbrance upon a motor vehicle, the person repossessing or so obtaining title may apply to the division of motor vehicles for and obtain bailee registration plates, and may operate the vehicle under those special plates only for purposes of transporting the same to a garage or warehouse, or for purposes of demonstrating or selling the same. Whoever shall so obtain possession of a vehicle shall return the registration plates found on the vehicle and the registration card, if available, to the division of motor vehicles within five (5) days thereof.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 4; P.L. 1951, ch. 2826, § 9; G.L. 1956, § 31-4-7.)



Chapter 31-4-8 - Dismantled vehicles.

§ 31-4-8 Dismantled vehicles.  (a) Any owner dismantling or wrecking any registered vehicle shall immediately forward to the division of motor vehicles, the registration card, and the registration plate or plates last issued for that vehicle.

(b) Any motor vehicle, if repaired must be inspected and approved by the motor vehicles enforcement division prior to registration and, if required, reissuance of a new Rhode Island vehicle identification plate.

History of Section.
(P.L. 1950, ch. 2595, art. 4, § 5; G.L. 1956, § 31-4-8; P.L. 1974, ch. 207, § 1; P.L. 1979, ch. 229, § 1; P.L. 1983, ch. 221, § 4.)



Chapter 31-4-8.1 - Penalties.

§ 31-4-8.1 Penalties.  Any individual, company, corporation, owner, or any insurance firm or representative thereof who violates any of the provisions of § 31-4-8 shall be guilty of a felony and shall be punished by imprisonment for not more than five (5) years, or a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1979, ch. 229, § 1; P.L. 1992, ch. 324, § 11.)



Chapter 31-4-9 - Out-of-state purchases.

§ 31-4-9 Out-of-state purchases.  Any person who purchases a motor vehicle outside the state of Rhode Island from a bona fide licensed dealer and who presently has a motor vehicle registered in this state may, when the new vehicle purchased is of the same type, and has the same number of wheels as the presently owned and registered vehicle, operate the newly acquired motor vehicle for a period beginning at the date of transfer until five o'clock (5:00) p.m. of the third division of motor vehicles business day following the date of transfer provided that the number plates issued upon registration of the transferred motor vehicle are attached to the newly acquired vehicle. During this period any operator of the newly acquired vehicle shall carry an original dated copy of the bill of sale reciting the registration number to be transferred from the former vehicle to the newly acquired vehicle.

History of Section.
(P.L. 1972, ch. 7, § 1.)



Chapter 31-4-10 - Temporary transfer of registration.

§ 31-4-10 Temporary transfer of registration.  (a) A person who transfers the ownership of a registered motor vehicle or trailer owned by him or her to another or who loses possession of it and who intends to transfer the registration of the motor vehicle or trailer to a newly acquired vehicle may, subject to other provisions of the title, operate the newly acquired motor vehicle or trailer for a period beginning from the date of transfer until five o'clock (5:00) p.m. of the second division of motor vehicles business day following the date of transfer within the period of which the transferred vehicle was registered, provided that the number plates issued upon registration of the transferred motor vehicle are attached to the newly acquired vehicle, and a true copy of the bill of sale is sent to the division of motor vehicles within twenty-four (24) hours of the transfer.

(b) During these periods, any operator of a newly acquired vehicle shall carry an original copy of the bill of sale reciting the registration number to be transferred from the former vehicle to the newly acquired vehicle, the date of the sale or transfer, the make and identification number of the vehicle, and the signature and address of the seller.

(c) This section shall apply only to transfer of registration between vehicles of the same type and with the same number of wheels.

History of Section.
(P.L. 1979, ch. 399, § 1.)



Chapter 31-4-11 - Sale of automobiles  Required equipment.

§ 31-4-11 Sale of automobiles  Required equipment.  (a) No automobile shall be sold, whether new or used, by a dealer, at wholesale or retail, unless the automobile is equipped with a spare tire and a jack, both of which must be functional and operational. The provisions of this section shall not apply:

(1) To an automobile equipped with tires that without any tire air inflation permit vehicle operation for at least fifty (50) miles at speeds up to at least fifty-five (55) miles per hour; or

(2) An automobile equipped with a factory installed tire repair and inflation system.

(b) A violation of this section shall constitute a misdemeanor.

History of Section.
(P.L. 1985, ch. 82, § 1; P.L. 1995, ch. 257, § 1; P.L. 1999, ch. 286, § 1.)






Chapter 31-5 - Dealers', Manufacturers', and Rental Licenses

Chapter 31-5-1 - Definitions.

§ 31-5-1 Definitions.  (a) Whenever the words "licensor" and/or "department" are used in chapters 5 and 5.1 of this title, they shall mean the "department of revenue".

(b) For the purposes of this section, an electric motorized bicycle as defined in § 31-1-3(f) is not considered a motor vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 13; P.L. 1953, ch. 3232, § 2; G.L. 1956, § 31-5-1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 1994, ch. 70, art. 21, § 4; P.L. 2002, ch. 56, § 5; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-2 - Duties of department of revenue.

§ 31-5-2 Duties of department of revenue.  The department of revenue shall issue the licenses provided for in §§ 31-5-5  31-5-9 and § 31-5-34. The department of revenue shall have supervision over the licenses in respect to all the provisions of §§ 31-5-1  31-5-20 and §§ 31-5-33  31-5-39, and shall have power to make and to issue rules and regulations to fulfill the purposes of those chapters and to protect public interest. The department shall have power to set from time to time the maximum number of plates to be issued to each dealer after due investigation and after giving due consideration to the number of plates reasonably required for the operation of the business by the dealer. The department shall also have the power to define unfair practices by licensees. All the provisions of §§ 31-5-1  31-5-20, and §§ 31-5-33  31-5-39 shall be administered by the department.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 1; P.L. 1953, ch. 3232, § 1; P.L. 1954, ch. 3367, § 1; G.L. 1956, § 31-5-2; P.L. 1964, ch. 165, § 2; P.L. 1981, ch. 135, § 1; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 1994, ch. 70, art. 21, § 4; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-2.1 - Motor vehicle dealers license and hearing board.

§ 31-5-2.1 Motor vehicle dealers license and hearing board.  (a) A board composed of a total of five (5) members, two (2) of which shall be licensed automobile dealers, one new car Rhode Island licensed automobile dealer, and one used car Rhode Island licensed automobile dealer, each to serve a three (3) year term; one active Rhode Island state police officer appointed by the superintendent of Rhode Island state police and shall serve a five (5) year term; one active employee of the Rhode Island department of revenue appointed by the director of revenue shall serve a five (5) year term, and one licensed Rhode Island attorney in good standing shall serve a seven (7) year term. The two (2) automobile dealers and attorney shall be appointed by the governor. The board shall be known as the motor vehicle dealers license and hearing board.

(b) The board shall issue the license provided for in §§ 31-5-5  31-5-9 and § 31-5-34. The board shall have supervision over the license with respect to all of the provisions of §§ 31-5-1  31-5-39 and shall have the power to promulgate rules and regulations to fulfill the purposes of this chapter and to protect the public interest. The board shall have the power to set, from time to time, the maximum number of plates to be issued to each dealer after due investigation and after considering the number of plates reasonably required for the operation of the dealers business, and shall have the power to declare and define what constitutes a licensee. The provisions of §§ 31-5-1  31-5-20, and §§ 31-5-33  31-5-39 shall be administered by the board or by any of its duly authorized representatives.

(c) The board shall have all of the same powers, duties, and responsibilities of the previous Rhode Island dealers hearing board established by the director of the department of revenue.

(d) The board shall constitute an agency and shall follow the Administrative Procedure Act, chapter 35 of title 42, and its decisions are appealable to the superior court.

(e) A member of the board may be removed for cause by the director of revenue after a hearing conducted by the director determining that cause exists and a written decision explaining the reason for the removal. The director's decision of removal shall be appealable to the superior court.

(f) The members of the Rhode Island dealers hearing board serving as of August 31, 1993 shall serve out their respective terms of office and will remain on the motor vehicle dealers license and hearing board until their respective terms expire and a subsequent appointment is made by the governor, or respective appointing authority. If a vacancy occurs on the board for any reason, an individual shall be appointed according to the procedures set forth in subsection (a) of this section and this individual will serve out the remainder of the unexpired term of the vacancy.

(g) The director of revenue shall provide suitable office space for the board and its personnel to suit the public convenience in all proper way to facilitate the work of the board in carrying out the provisions of §§ 31-5-1  31-5-20 and §§ 31-5-33  31-5-39.

(h) Members of the board shall serve without salary, nor shall they be compensated for attendance at board meetings, however, members of the board shall be reimbursed for their actual expenses necessarily incurred in the performance of their duties. The department of revenue shall provide funds to pay said expenses. Also, the department shall provide legal counsel to the board to defend and enforce the board's decision and provide legal advice on any matters that may come before the board.

(i) If any section, phrase, clause, sentence or part of this section is declared unconstitutional or otherwise invalid, that invalidity will not effect remaining portions of this section.

History of Section.
(P.L. 1993, ch. 139, § 1; P.L. 2000, ch. 109, § 60; P.L. 2005, ch. 117, art. 21, § 26; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-5 - Dealers' license required  "Dealer" defined.

§ 31-5-5 Dealers' license required  "Dealer" defined.  No motor vehicle dealer shall engage in business as a dealer in this state without a license for it as provided in §§ 31-5-6  31-5-10. Any person, firm, or corporation who sells or acts as a broker with respect to the sale of more than four (4) vehicles in any one calendar year shall be considered a motor vehicle dealer. Any person, firm or corporation who, prior to the retail sale of a motor vehicle, converts, or otherwise assembles, installs, or affixes a body, cab or special equipment to a chassis or who adds to, subtracts from, or modifies a previously assembled or manufactured motor vehicle, shall be considered a motor vehicle dealer.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 3; G.L. 1956, § 31-5-5; P.L. 1975, ch. 292, § 1; P.L. 1981, ch. 219, § 1; P.L. 1988, ch. 177, § 1; P.L. 1991, ch. 50, § 1.)



Chapter 31-5-6 - Application for license.

§ 31-5-6 Application for license.  (a) Application for a license shall be made in duplicate to the licensor at the time and in the form and shall contain any information as the licensor shall require, and shall be accompanied by the required fee.

(b) The licensor may require in the application, or otherwise, information relating to:

(1) The applicant's financial standing;

(2) The applicant's business integrity;

(3) Whether the applicant has an established place of business and is engaged primarily in the business of buying and selling and servicing motor vehicles;

(4) Whether the applicant is able to properly conduct the business of a "motor vehicle dealer"; and

(5) Any other pertinent information consistent with the safeguarding of public interest in the location in which the applicant proposes to engage in business, all of which may be considered by the licensor in determining whether the grant of the application is in the public interest.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 3; G.L. 1956, § 31-5-6.)



Chapter 31-5-7 - Duration of license.

§ 31-5-7 Duration of license.  Application for license shall be made to the department. Licenses shall be valid, unless sooner revoked or suspended, until December 31st of each year for one year and shall be renewable on or before expiration, upon application and payment of the fee required by this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 3; G.L. 1956, § 31-5-7; P.L. 1975, ch. 68, § 1; P.L. 1986, ch. 369, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-8 - License fee.

§ 31-5-8 License fee.  The license fee for each year shall be as follows: the fee for the license to each motor vehicle dealer shall be three hundred dollars ($300) plus a fee in like amount for each office or branch.

History of Section.
(P.L. 1950, ch. 2959, art. 7, § 3; G.L. 1956, § 31-5-8; P.L. 1960, ch. 75, § 5; P.L. 1986, ch. 219, § 1; P.L. 1986, ch. 369, § 1; P.L. 2010, ch. 23, art. 9, § 3.)



Chapter 31-5-9 - Location specified  Display of license.

§ 31-5-9 Location specified  Display of license.  The licenses of dealers shall specify the location of the office or branch and must be conspicuously displayed there, and in case the location is changed, an application shall be filed with the licensor requesting the change in location and the permission of the licensor shall be necessary for the change in location.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 3; G.L. 1956, § 31-5-9.)



Chapter 31-5-10 - License required for dealers' plates.

§ 31-5-10 License required for dealers' plates.  (a) No motor vehicle dealer, unless licensed in accordance with §§ 31-5-1  31-5-20, shall be permitted to register or receive or use dealers' license plates as limited by the number approved by the department for the dealer.

(b) Whenever the department revokes or suspends a dealer's license pursuant to § 31-5-11, or whenever a dealer's license expires and is not renewed, the department may take possession of the licensee's dealer's license, dealer's license plates, and temporary plates until said licensee is reinstated by the department.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 3; G.L. 1956, § 31-5-10; P.L. 1964, ch. 165, § 2; P.L. 1981, ch. 219, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-11 - Grounds for denial, suspension, or revocation of license.

§ 31-5-11 Grounds for denial, suspension, or revocation of license.  The department may deny an application for a license, or suspend or revoke a license after it has been granted, for the following reasons:

(1) On proof of unfitness of applicant to do business as a motor vehicle dealer.

(2) For any material misstatement by an applicant in an application for a license.

(3) For any willful failure to comply with the provisions of this section or with any rule or regulation promulgated by the department under §§ 31-5-1  31-5-20.

(4) For willfully defrauding any buyer of a motor vehicle.

(5) For any willful failure to perform any written agreement with any buyer of a motor vehicle.

(6) For having made a fraudulent sale, transaction, or repossession.

(7) For any fraudulent misrepresentation, circumvention, or concealment, through whatsoever subterfuge or device, of any of the material particulars of any sale to any buyer of a motor vehicle.

(8) For knowingly permitting any salesperson to sell or exchange, or offer or attempt to sell or exchange, any motor vehicle except for the licensed motor vehicle dealer by whom he or she is employed, or to offer, transfer, or assign any sale or exchange, that he or she may have negotiated, to any other dealer.

(9) For the employment of any fraudulent device, method, or process in connection with the compliance with any requirement under statutes of this state with respect to the retaking of goods under a retail installment contract and the redemption and resale of those goods.

(10) For having indulged in any unconscionable practice relating to business as a motor vehicle dealer.

(11) For having violated any law relating to the sale, distribution, or financing of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 4; P.L. 1953, ch. 3232, § 1; G.L. 1956, § 31-5-11; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-12 - Responsibility of licensee for acts of agents.

§ 31-5-12 Responsibility of licensee for acts of agents.  It shall be sufficient cause for the denial, suspension, or revocation of any license issued under this chapter, that any officer, director, partner, trustee, or agent, including independent salespersons of the licensee, has been found by the department of revenue to have engaged in any conduct, act, or omission which would be cause for refusing, suspending, or revoking a license to that party as an individual.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 8; G.L. 1956, § 31-5-12; P.L. 1986, ch. 486, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-13 - Procedure for suspension or revocation of license.

§ 31-5-13 Procedure for suspension or revocation of license.  No license shall be suspended or revoked, except after a hearing in accordance with the administrative procedures act, §§ 42-35-1  42-35-18.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 6; G.L. 1956, § 31-5-13; P.L. 1981, ch. 219, § 1.)



Chapter 31-5-14 - Penalties for violations by dealers.

§ 31-5-14 Penalties for violations by dealers.  (a) Upon the complaint of the department, any person violating any of the provisions of §§ 31-5-1  31-5-20, shall, upon conviction for the first offense, be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), or by imprisonment for not less than ten (10) days nor more than thirty (30) days, or by both a fine and imprisonment. For a second or subsequent conviction, that person shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both a fine and imprisonment.

(b) If the department shall have reason to believe that any person, firm, corporation, or association is violating the provisions of this chapter, the department may issue its order to the person, firm, corporation, or association commanding them to appear before the department, at a hearing to be held not sooner than ten (10) days nor later than twenty (20) days after issuance of the order, to show cause why the department should not issue an order to the person to cease and desist from violating the provisions of this chapter. The order to show cause may be served on any person, firm, corporation, or association named in it by any person in the same manner that a summons in a civil action may be served, or by mailing a copy of the order to the person at any address at which he or she has done business or at which he or she lives. If at the hearing the department shall be satisfied that the person is in fact violating any provision of this chapter, then the department shall order the person in writing to cease and desist from the violation. All these hearings shall be conducted in accordance with chapter 35 of title 42. If the person shall subsequently fail to comply with the order of the department, the superior court for Providence County shall have jurisdiction upon the complaint of the department to restrain and enjoin the person from violating this chapter.

(c) In addition to the fines described in subsection (a) of this section, the department may impose fines on holders of any license issued by the department pursuant to this chapter of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000), for violations of any of the provisions of §§ 31-5-1  31-5-20 and §§ 31-5-33  31-5-39, or for violation of any rules or regulations promulgated pursuant to § 31-5-2.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 5; P.L. 1953, ch. 3232, § 1; G.L. 1956, § 31-5-14; P.L. 1981, ch. 219, § 1; P.L. 1986, ch. 486, § 1; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-15 - Examination of records  Altered or reset odometers.

§ 31-5-15 Examination of records  Altered or reset odometers.  (a) The department or its duly authorized representative may inspect the pertinent books, records, letters, and contracts of the licensee relating to any written complaint made against the licensee. If the licensee is found guilty of violating any of the provisions of §§ 31-5-1  31-5-20, or any lawful order of the department, the actual cost of each of the examinations shall be paid by the licensee within thirty (30) days after demand for them by the department, and the department may maintain an action for the recovery of the cost in any court of competent jurisdiction.

(b) The department finds that purchasers, when buying motor vehicles, rely heavily on the odometer reading as an index of the condition and value of the vehicle; that purchasers are entitled to rely on the odometer reading as an accurate reflection of the mileage actually traveled by the vehicle; and that an accurate indication of the mileage traveled by a motor vehicle assists the purchaser in determining its safety and reliability. For the protection of purchasers with respect to the sale of motor vehicles having altered or reset odometers, licensed motor vehicle dealers are directly responsible to their retail/wholesale customers to repurchase the motor vehicles bearing altered or reset odometers for the original selling price paid by the customer, or an amount as determined by the department.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 7; P.L. 1953, ch. 3232, § 1; G.L. 1956, § 31-5-15; P.L. 1986, ch. 486, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-16 - Complaint to set aside department order.

§ 31-5-16 Complaint to set aside department order.  Any licensee or other person in interest being dissatisfied with the final order of the department, within twenty (20) days after the entry of that order by the department, may file a complaint in the superior court of the state of Rhode Island against the department as respondent to vacate and set aside the order on the ground that the order is unlawful and unreasonable.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 7; P.L. 1953, ch. 3232, § 1; G.L. 1956, § 31-5-16; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-17 - Witnesses before department  Report of findings.

§ 31-5-17 Witnesses before department  Report of findings.  The department shall have the power in hearings and trials arising under §§ 31-5-1  31-5-20 to determine the place where the hearing shall be held, to subpoena witnesses, to take depositions of witnesses residing without the state in the manner provided for in civil actions in courts of record, to pay witnesses the fees and the mileage for their attendance as is provided for witnesses in civil actions in courts of record, and to administer oaths. Whenever a hearing or trial shall be held before any authorized representative of the licensor, the representative shall report his or her findings in writing to the licensor which shall then make its ruling and orders.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 10; P.L. 1953 ch. 3232, § 1; G.L. 1956, § 31-5-17; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-18 - Records of transactions maintained by dealers.

§ 31-5-18 Records of transactions maintained by dealers.  Every licensee shall maintain a record in form as prescribed by the department of:

(1) Every vehicle of a type subject to registration which is bought, sold, or exchanged by the licensee or received or accepted by the licensee for sale or exchange.

(2) Every new or used exterior part or accessory which is bought or otherwise acquired and every motor vehicle, chassis, or motor vehicle engine which is sold or otherwise disposed of.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 11; P.L. 1953, ch. 3232, § 1; G.L. 1956, § 31-5-18; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-18.1 - Inspection of records and premises.

§ 31-5-18.1 Inspection of records and premises.  All records kept in accordance with the provisions of this chapter shall be open to inspection by the department and its duly authorized representatives, by the division of motor vehicles, and by any state or municipal official or police officer during reasonable business hours.

History of Section.
(P.L. 1983, ch. 221, § 10; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-18.2 - Sale of used motor vehicles  Annual reports.

§ 31-5-18.2 Sale of used motor vehicles  Annual reports.  Every licensed dealer shall file with the department an annual report which lists:

(1) The total number of used motor vehicles sold in the previous year by the dealer; and

(2) The total number of used motor vehicles sold without a warranty pursuant to chapter 5.4 of this title.

(3) The licensed dealer shall specify the make, year, and sale price of each used motor vehicle sold without a warranty pursuant to chapter 5.4 of this title.

History of Section.
(P.L. 1985, ch. 342, § 2; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-18.3 - Sale of all-terrain vehicles (ATV's).

§ 31-5-18.3 Sale of all-terrain vehicles (ATV's).  (a) No motor vehicle dealer licensed under the provisions of this chapter shall sell, lease, or rent any class of all-terrain vehicle to any person under the age of sixteen (16) years.

(b) Violations of this section shall be grounds for denial, suspension or revocation of the dealers license under § 31-5-11 and also be subject to the penalties provided by § 31-5-14.

History of Section.
(P.L. 1993, ch. 155, § 1.)



Chapter 31-5-19 - Sunday business permitted.

§ 31-5-19 Sunday business permitted.  (a) Motor vehicle dealers shall be permitted to have open for the conduct of business any display room or outdoor display lot where motor vehicles are exhibited on the first day of the week, commonly called Sunday, between the hours of 12:00 p.m. and 6:00 p.m.

(b) "Business" as used in this section means the sale of or the attempt to sell motor vehicles. The storage alone of motor vehicles in open lots shall not be held to be displaying for sale purposes, or the use of dealer plates for transporting motor vehicles from one point to another shall not be considered to be for display or sale purposes.

(c) Any person or persons, partnership, firm, or corporation violating any of the provisions of this section shall be guilty of a misdemeanor.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 12; P.L. 1952, ch. 2937, § 4; G.L. 1956, § 31-5-19; P.L. 2007, ch. 73, art. 29, § 1.)



Chapter 31-5-19.1 - Auction of antique and classic motor vehicles.

§ 31-5-19.1 Auction of antique and classic motor vehicles.  The provisions of § 31-5-19 shall not apply to an auction of classic motor vehicles or antique motor vehicles as defined in § 31-1-3. A "classic motor" vehicle means a motor vehicle that is not sold in the normal course of business by a dealer and is determined to be a motor vehicle having some unique or special value as a collectible, as defined by the department. The department shall have the power to license the auctions and provide for any rules and regulations that it shall deem appropriate.

History of Section.
(P.L. 1990, ch. 256, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-20 - Appropriations for dealer licensing law.

§ 31-5-20 Appropriations for dealer licensing law.  The general assembly shall annually appropriate any sum that it may deem necessary to carry out the purposes of §§ 31-5-1  31-5-19, and the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of it as may be required from time to time, upon the receipt by him or her of proper authenticated vouchers.

History of Section.
(P.L. 1950, ch. 2595, art. 7, § 15; P.L. 1953, ch. 3232, § 2; G.L. 1956, § 31-5-20.)



Chapter 31-5-21 - Manufacturer's license required.

§ 31-5-21 Manufacturer's license required.  (a) No manufacturer, factory representative, or distributor shall engage in business as a manufacturer, factory representative, or distributor in this state without a license to do so as provided in § 31-5-22.

(b) For the purpose of this chapter, each division of a motor vehicle manufacturer or distributor shall be considered a separate manufacturer or distributor for purposes of licensing under this chapter. The department of revenue is empowered to obtain from the Rhode Island superior court for Providence County a restraining order temporarily, preliminarily, and permanently restraining any manufacturer, distributor, or factory representative from engaging in business within this state unless licensed.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 1; G.L. 1956, § 31-5-21; P.L. 1960, ch. 155, § 2; P.L. 1987, ch. 114, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-22 - Application for license  Fee  Expiration.

§ 31-5-22 Application for license  Fee  Expiration.  (a) Any person desiring to be licensed as a manufacturer, factory representative, or distributor shall apply to the department of revenue upon a form containing any information that the department shall require. The department may require with the application or, otherwise, information relating to the applicant's solvency, his or her financial standing, or other pertinent matter commensurate with the safeguarding of the public interest, all of which may be considered by the department in determining the fitness of the applicant to engage in the business for which the applicant desires the license.

(b) Each application of a factory representative shall be accompanied by a fee of one hundred dollars ($100). Each application of a manufacturer or distributor shall be accompanied by a fee of three hundred dollars ($300).

(c) All licenses shall be granted or refused within thirty (30) days after the application is filed and shall expire, unless revoked or suspended before that time, on December 31st of the calendar year for which they are granted.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 1; G.L. 1956, § 31-5-22; P.L. 1960, ch. 155, § 2; P.L. 1964, ch. 167, § 1; P.L. 1983, ch. 299, § 1; P.L. 1987, ch. 114, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5; P.L. 2010, ch. 23, art. 9, § 4.)



Chapter 31-5-23 - Grounds for denial, suspension, or revocation of license.

§ 31-5-23 Grounds for denial, suspension, or revocation of license.  A license may be denied, suspended, or revoked on the following grounds:

(1) Proof of unfitness of the applicant.

(2) Material misstatement by the applicant in his or her application for a license.

(3) Willful failure of the applicant or licensee to comply with any provision of §§ 31-5-21  31-5-27, §§ 31-5.1-1  31-5.1-16, and/or any rule or regulation promulgated by the department in accordance with § 31-5.1-3.

(4) Because the applicant or licensee has indulged in any illegal act as determined by the department relating to his or her business.

(5) Because the applicant or licensee has coerced or attempted to coerce any motor vehicle dealer to accept delivery of any motor vehicle or vehicles, parts, or accessories for them, or any other commodities which shall not have been ordered by the dealer.

(6) Because the applicant or licensee has attempted to coerce, or has coerced, any motor vehicle dealer to enter into any agreement with the manufacturer, factory branch, distributor, or representative, as the case may be.

(7) Because the applicant or licensee has unfairly or without due regard to the equities of a motor vehicle dealer, or without just provocation, threatened to cancel the franchise of the motor vehicle dealer.

(8) Because the applicant or licensee has unfairly, or without due regard to the equities of a motor vehicle dealer, or without just provocation, cancelled the franchise of the motor vehicle dealer.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 2; G.L. 1956, § 31-5-23; P.L. 1989, ch. 174, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-24 - Denial of license  Hearing.

§ 31-5-24 Denial of license  Hearing.  The department may, without prior notice, deny the application for a license within thirty (30) days of its receipt by written notice to the applicant, stating the grounds for the denial. Upon request by the applicant, whose license shall have been so denied, the department shall set the time and place of a hearing upon a denial, and the department shall conduct the hearing with reasonable promptness.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 2; G.L. 1956, § 31-5-24; P.L. 1989, ch. 174, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-25 - Hearing on suspension or revocation of license.

§ 31-5-25 Hearing on suspension or revocation of license.  No license shall be suspended or revoked except after a hearing. The department of revenue shall give the licensee at least five (5) days' written notice of the time and place of the hearing, together with the reasons for the department's proposed action.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 2; G.L. 1956, § 31-5-25; P.L. 1989, ch. 174, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-26 - Appeal from the department of revenue.

§ 31-5-26 Appeal from the department of revenue.  Any licensee or other person in interest being dissatisfied with an order of the department of revenue may appeal the order to the sixth division of the district court pursuant to the procedure established pursuant to § 42-35-15.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 2; G.L. 1956, § 31-5-26; P.L. 1989, ch. 174, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 1992, ch. 453, § 9; P.L. 1999, ch. 218, art. 5, § 11; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-27 - Criminal liability for violations.

§ 31-5-27 Criminal liability for violations.  Any person, being a manufacturer, distributor, or factory representative, who violates any provision of §§ 31-5-21  31-5-27, or who does any act enumerated in § 31-5-23 as a ground for the denial, suspension, or revocation of a license, shall be guilty of a misdemeanor.

History of Section.
(P.L. 1950, ch. 2595, art. 8, § 2; G.L. 1956, § 31-5-27; P.L. 1989, ch. 174, § 1.)



Chapter 31-5-33 - Rental of motor vehicles  Licenses required.

§ 31-5-33 Rental of motor vehicles  Licenses required.  (a) No person, firm, or corporation, whether resident or nonresident, shall, without securing a license, grant a franchise or license, or continue to grant a franchise or license, to any other person, firm, or corporation to use his, her, or its name, trademark, or trade name, whether registered or unregistered, in the business of renting in this state motor vehicles for transportation of persons or property.

(b) No person, firm, or corporation, whether resident or nonresident, shall engage in this state in the business of renting or leasing motor vehicles to any other person, firm, or corporation without securing a license. Any person, firm, or corporation who rents or leases more than five (5) motor vehicles in any one year shall be considered to be engaged in the business of renting or leasing motor vehicles.

(c) Notwithstanding the provisions of any general or public law to the contrary, the authority to issue licenses for the rental or leasing of motorized bicycles and/or motorized tricycles in the town of New Shoreham shall be vested exclusively in the town council of the town of New Shoreham, pursuant to the provisions of chapter 19.3 of this title.

History of Section.
(P.L. 1962, ch. 233, § 1; P.L. 1965, ch. 100, § 1; P.L. 1984 (S.S.), ch. 457, § 2; P.L. 1985, ch. 442, § 1.)



Chapter 31-5-34 - Application for license  Fee  Expiration.

§ 31-5-34 Application for license  Fee  Expiration.  (a) Any person, firm, or corporation requiring a license pursuant to this chapter shall apply to the department upon a form specifying any information that the department shall require. The department may require with an application, or otherwise, information relating to the applicant's solvency, his or her or its financial standing, or any other matter which the department may deem pertinent to safeguard the public interest, all of which may be considered by the department in determining the fitness of the applicant to be licensed pursuant to this chapter. Each application shall be accompanied by a fee of one hundred dollars ($100). All licenses shall be granted or refused within thirty (30) days after the application, and shall expire, unless sooner revoked or suspended, on December 31 of the calendar year for which they are granted.

(b) Notwithstanding the provisions of any general or public law to the contrary, the authority to issue licenses for the rental or leasing of motorized bicycles and/or motorized tricycles in the town of New Shoreham shall be vested exclusively in the town council of the town of New Shoreham pursuant to the provisions of chapter 19.3 of title 31.

History of Section.
(P.L. 1962, ch. 233, § 1; P.L. 1984, ch. 207, § 1; P.L. 1984 (S.S.), ch. 457, § 2; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-35 - Grounds for denial, suspension, or revocation of license.

§ 31-5-35 Grounds for denial, suspension, or revocation of license.  A license provided for pursuant to this chapter may be denied, suspended, or revoked on any of the following grounds:

(1) Proof of unfitness of applicant.

(2) Material misstatement of applicant in the application for a license.

(3) Because the applicant or licensee, or any subsidiary or any corporation owned or controlled by the applicant or licensee, has unfairly or without just provocation or cause cancelled or threatened to cancel the franchise or license of an existing or prior holder to use his, her, or its name, trademark, or trade name.

History of Section.
(P.L. 1962, ch. 233, § 1.)



Chapter 31-5-36 - Denial of license  Hearing.

§ 31-5-36 Denial of license  Hearing.  The department may, without prior notice, deny an application for a license within thirty (30) days of the receipt of an application, by written notice to the applicant stating the grounds for the denial. Upon a request by an applicant who is so denied a license, the department shall set the time and place of a hearing upon the denial and the department shall conduct the hearing with reasonable promptness.

History of Section.
(P.L. 1962, ch. 233, § 1; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-37 - Hearing on suspension or revocation of license.

§ 31-5-37 Hearing on suspension or revocation of license.  No license shall be suspended or revoked except after a hearing. The department shall give the licensee at least five (5) days written notice of the time and place of the hearing, together with a statement of the grounds for the proposed action.

History of Section.
(P.L. 1962, ch. 233, § 1; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1.)



Chapter 31-5-38 - Certiorari from the department.

§ 31-5-38 Certiorari from the department.  Any licensee or other person in interest being dissatisfied with an order of the department of revenue may file a petition for certiorari in the supreme court.

History of Section.
(P.L. 1962, ch. 233, § 1; P.L. 1989, ch. 334, § 1; P.L. 1991, ch. 44, art. 14, § 1; P.L. 2008, ch. 98, § 5; P.L. 2008, ch. 145, § 5.)



Chapter 31-5-39 - Criminal liability for violations.

§ 31-5-39 Criminal liability for violations.  Any person, firm, or corporation who violates the provisions of § 31-5-33 shall be guilty of a misdemeanor.

History of Section.
(P.L. 1962, ch. 233, § 1.)






Chapter 31-5.1 - Regulation of Business Practices Among Motor Vehicle Manufacturers, Distributors, and Dealers

Chapter 31-5.1-1 - Definitions.

§ 31-5.1-1 Definitions.  The following words and phrases, for the purposes of this chapter, have the following meanings:

(1) "Designated family member" means the spouse, child, grandchild, parent, brother, or sister of the owner of a new motor vehicle dealership who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealership under the terms of the owner's will, or who has been nominated in any other written instrument, or who, in the case of an incapacitated owner of a new motor vehicle dealership, has been appointed by a court as the legal representative of the new motor vehicle dealer's property.

(2) "Distributor" means any person, firm, association, corporation, or trust, resident or nonresident, who in whole or in part offers for sale, sells, or distributes any new motor vehicle to new motor vehicle dealers, who maintains factory representatives or who controls any person, firm, association, corporation or trust, resident or nonresident, who in whole or in part offers for sale, sells or distributes any new motor vehicle to new motor vehicle dealers.

(3) "Established place of business" means a permanent, commercial building located within this state, easily accessible and open to the public at all reasonable times, and at which the business of a new motor vehicle dealer, including the display and repair of vehicles, may be lawfully carried on in accordance with the terms of all applicable building codes, zoning, and other land-use regulatory ordinances.

(4) "Factory branch" means a branch office maintained by a manufacturer for the purpose of selling, or offering for sale, vehicles to a distributor or new motor vehicle dealer, or for directing or supervising in whole or in part factory or distributor representatives.

(5) "Franchise" means the agreement or contract between any new motor vehicle manufacturer, written or otherwise, and any new motor vehicle dealer which purports to fix the legal rights and liabilities of the parties to that agreement or contract, and pursuant to which the dealer purchases and resells the franchise product or leases or rents the dealership premises.

(6) "Fraud" includes, in addition to its normal legal connotation, the following: a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact; a promise or representation not made honestly and in good faith; and an intentional failure to disclose a material fact.

(7) "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as defined and interpreted in § 6A-2-103(1)(b).

(8) "Manufacturer" means any person, partnership, firm, association, corporation, or trust, resident or nonresident, who manufactures or assembles new motor vehicles, or imports for distribution through distributors of motor vehicles, or any partnership, firm, association, joint venture, corporation, or trust, resident or nonresident, which is controlled by the manufacturer.

(9) "Motor vehicle" means every vehicle intended primarily for use and operation on the public highways which is self-propelled, not including farm tractors and other machines and tools used in the production, harvesting, and care of farm products.

(10) "New motor vehicle" means a vehicle which has been sold to a new motor vehicle dealer and which has not been used for other than demonstration purposes and on which the original title has not been issued from the new motor vehicle dealer. The term "motor vehicle" also includes any engine, transmission, or rear axle, regardless of whether it is attached to a vehicle chassis, that is manufactured for installation in any motor-driven vehicle with a gross vehicle weight rating of more than sixteen thousand (16,000) pounds that is required to be registered.

(11) "New motor vehicle dealer" means any person engaged in the business of selling, offering to sell, soliciting, or advertising the sale of new motor vehicles and who holds, or held at the time a cause of action under this chapter accrued, a valid sales and service agreement, franchise, or contract, granted by the manufacturer or distributor for the retail sale of that manufacturer's or distributor's new motor vehicles.

(12) "Person" means a natural person, corporation, partnership, trust, or other entity, and, in case of an entity, it includes any other entity in which it has a majority interest or effectively controls, as well as the individual officers, directors, and other persons in active control of the activities of that entity.

(13) "Relevant market area" means the area within a radius of twenty (20) miles around an existing dealer or the area of responsibility defined in the franchise, whichever is greater.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1981, ch. 346, § 1; P.L. 1982, ch. 448, § 1; P.L. 2009, ch. 227, § 1; P.L. 2009, ch. 228, § 1.)



Chapter 31-5.1-2 - Application of chapter.

§ 31-5.1-2 Application of chapter.  Any person who engages directly or indirectly in purposeful contacts within this state in connection with the offering or advertising for sale of, or has business dealings with respect to, a motor vehicle within the state shall be subject to the provisions of this chapter and shall be subject to the jurisdiction of the courts of this state, upon service of process in accordance with the provisions of the general laws.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-3 - Unlawful acts and practices.

§ 31-5.1-3 Unlawful acts and practices.  (a) Unfair methods of competition, and unfair or deceptive acts or practices, as defined in this chapter, are declared to be unlawful.

(b) In construing subsection (a) of this section, the courts may be guided by the interpretations of § 45 of the Federal Trade Commission Act (15 U.S.C. § 45), as from time to time amended.

(c) The department of revenue (hereinafter in this chapter, the "department") may make rules and regulations interpreting the provisions of subsection (a) of this section. The rules and regulations shall not be inconsistent with the rules, regulations, and decisions of the Federal Trade Commission and the federal courts interpreting the provisions of the Federal Trade Commission Act (15 U.S.C. § 45), as from time to time amended.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1989, ch. 174, § 2; P.L. 1991, ch. 44, art. 14, § 3; P.L. 2008, ch. 98, § 6; P.L. 2008, ch. 145, § 6; P.L. 2009, ch. 227, § 1; P.L. 2009, ch. 228, § 1.)



Chapter 31-5.1-4 - Violations.

§ 31-5.1-4 Violations.  (a) It shall be deemed a violation of this chapter for any manufacturer or motor vehicle dealer to engage in any action which is arbitrary, in bad faith, or unconscionable and which causes damage to any of the parties involved or to the public.

(b) It shall be deemed a violation of this chapter for a manufacturer, or officer, agent, or other representative of a manufacturer, to coerce, or attempt to coerce, any motor vehicle dealer:

(1) To order or accept delivery of any motor vehicle or vehicles, equipment, parts, or accessories for them, or any other commodity or commodities which the motor vehicle dealer has not voluntarily ordered.

(2) To order or accept delivery of any motor vehicle with special features, accessories, or equipment not included in the list price of that motor vehicle as publicly advertised by the manufacturer of the vehicle.

(3) To participate monetarily in an advertising campaign or contest, or to purchase any promotional materials, or training materials, showroom or other display decorations or materials at the expense of the new motor vehicle dealership.

(4) To enter into any agreement with the manufacturer or to do any other act prejudicial to the new motor vehicle dealer by threatening to terminate or cancel a franchise or any contractual agreement existing between the dealer and the manufacturer; except that this subdivision is not intended to preclude the manufacturer or distributor from insisting on compliance with the reasonable terms or provisions of the franchise or other contractual agreement, and notice in good faith to any new motor vehicle dealer of the new motor vehicle dealer's violation of those terms or provisions shall not constitute a violation of the chapter.

(5) To refrain from participation in the management of, investment in, or acquisition of any other line of new motor vehicle or related products. This subdivision does not apply unless the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, the new motor vehicle dealer remains in compliance with any reasonable facilities requirements of the manufacturer, and no change is made in the principal management of the new motor vehicle dealer.

(6) To assent to a release, assignment, novation, waiver, or estoppel in connection with the transfer or voluntary termination of a franchise, or which would relieve any person from the liability to be imposed by this law or to require any controversy between a new motor vehicle dealer and a manufacturer, distributor, or representative to be referred to any person other than the duly constituted courts of this state or of the United States of America, or to the department of revenue of this state, if that referral would be binding upon the new motor vehicle dealer.

(7) To order for any person any parts, accessories, equipment, machinery, tools or any commodities.

(c) It shall be deemed a violation of this chapter for a manufacturer, or officer, agent, or other representative:

(1) To refuse to deliver in reasonable quantities and within a reasonable time after receipt of the dealer's order, to any motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new motor vehicles sold or distributed by the manufacturer, any motor vehicles covered by the franchise or contract, specifically publicly advertised by the manufacturer to be available for immediate delivery. However, the failure to deliver any motor vehicle shall not be considered a violation of this chapter if that failure is due to an act of God, work stoppage or delay due to a strike or labor difficulty, shortage of materials, a freight embargo, or other cause over which the manufacturer, distributor, or wholesaler, or its agent, shall have no control.

(2) To refuse to deliver or otherwise deny to any motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new motor vehicles sold or distributed by the manufacturer any particular new motor vehicle model made or distributed by the manufacturer under the name of the division of the manufacturer of which the dealer is an authorized franchise.

(3) It shall be deemed a prima facie violation of this chapter for any automotive vehicle division manufacturer to require any separate franchise or contractual arrangement with any new motor vehicle dealer already a party to a franchise or contractual arrangement with that automotive vehicle division for the retail sale of any particular new motor vehicle model made or distributed by that division.

(4) To coerce, or attempt to coerce, any motor vehicle dealer to enter into any agreement with the manufacturer, or their officers, agents, or other representatives, or to do any other act prejudicial to the dealer, by threatening to cancel any franchise or any contractual agreement existing between the manufacturer and the dealer. Notice in good faith to any motor vehicle dealer of the dealer's violation of any terms or provisions of the franchise or contractual agreement shall not constitute a violation of this chapter.

(5) To resort to or use any false or misleading advertisement in connection with his or her business as a manufacturer, an officer, agent, or other representative.

(6) To sell or lease any new motor vehicle to, or through, any new motor vehicle dealer at a lower actual price therefore than the actual price offered to any other new motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device, including, but not limited to, sales promotion plans or programs, which result in a lesser actual price. The provisions of this paragraph shall not apply to sales to a new motor vehicle dealer for resale to any unit of the United States government, or to the state or any of its political subdivisions. A manufacturer may not reduce the price of a motor vehicle charged to a dealer or provide different financing terms to a dealer in exchange for the dealer's agreement to:

(i) Maintain an exclusive sales or service facility;

(ii) Build or alter a sales or service facility; or

(iii) Participate in a floor plan or other financing.

(7) To sell or lease any new motor vehicle to any person, except a manufacturer's employee, at a lower actual price than the actual price offered and charged to a new motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device which results in a lesser actual price. The provisions of this paragraph shall not apply to sales to a new motor vehicle dealer for resale to any unit of the United States government, or to the state or any of its political subdivisions.

(8) To offer in connection with the sale of any new motor vehicle or vehicles directly or indirectly to a fleet purchaser within or without this state terms, discounts, refunds, or other similar types of inducements to that purchaser without making the same offer or offers available to all of its new motor vehicles dealers in this state. No manufacturer may impose or enforce any restrictions against new motor vehicle dealers in this state or their leasing, rental, or fleet divisions or subsidiaries that are not imposed or enforced against any other direct or indirect purchaser from the manufacturer. The provisions of this paragraph shall not apply to sales to a new motor vehicle dealer for resale to any unit of the United States government, or to the state or any of its political subdivisions.

(9) To use or consider the performance of a motor vehicle dealer relating to the sale of the manufacturer's vehicles or the motor vehicle dealer's ability to satisfy any minimum sales or market share quota or responsibility relating to the sale of the manufacturer's new vehicles in determining:

(i) The motor vehicle dealer's eligibility to purchase program, certified, or other used motor vehicles from the manufacturer;

(ii) The volume, type, or model of program, certified, or other used motor vehicles that a motor vehicle dealer is eligible to purchase from the manufacturer;

(iii) The price of any program, certified, or other used motor vehicle that the dealer is eligible to purchase from the manufacturer; or

(iv) The availability or amount of any discount, credit, rebate, or sales incentive that the dealer is eligible to receive from the manufacturer for the purchase of any program, certified, or other used motor vehicle offered for sale by the manufacturer.

(10) To offer to sell or to sell parts or accessories to any new motor vehicle dealer for use in the dealer's own business for the purpose of repairing or replacing the same parts or accessories or a comparable part or accessory, at a lower actual price than the actual price charged to any other new motor vehicle dealer for similar parts or accessories to use in the dealer's own business. In those cases where new motor vehicle dealers operate or serve as wholesalers of parts and accessories to retail outlets, these provisions shall be construed to prevent a manufacturer, or their agents, from selling to a new motor vehicle dealer who operates and services as a wholesaler of parts and accessories, any parts and accessories that may be ordered by that new motor vehicle dealer for resale to retail outlets, at a lower actual price than the actual price charged a new motor vehicle dealer who does not operate or serve as a wholesaler of parts and accessories.

(11) To prevent or attempt to prevent by contract or otherwise any new motor vehicle dealer from changing the capital structure of his or her dealership or the means by which or through which the dealer finances the operation of his or her dealership. However, the new motor vehicle dealer shall at all times meet any reasonable capital standards agreed to between the dealership and the manufacturer, provided that any change in the capital structure by the new motor vehicle dealer does not result in a change in the executive management control of the dealership.

(12) To prevent or attempt to prevent by contract or otherwise any new motor vehicle dealer or any officer, partner, or stockholder of any new motor vehicle dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties. Provided, however, that no dealer, officer, partner, or stockholder shall have the right to sell, transfer or assign the franchise or power of management or control without the consent of the manufacturer, except that the consent shall not be unreasonably withheld.

(13) To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the new motor vehicle dealer does business, on account of or in relation to the transactions between the dealer and that other person, unless that benefit is promptly accounted for and transmitted to the new motor vehicle dealer.

(14) To compete with a new motor vehicle dealer operating under an agreement or franchise from the manufacturer in the state of Rhode Island, through the ownership, operation, or control of any new motor vehicle dealers in this state or by participation in the ownership, operation, or control of any new motor vehicle dealer in this state. A manufacturer shall not be deemed to be competing when operating, controlling, or owning a dealership either temporarily for a reasonable period in any case not to exceed one year, which one year period may be extended for a one-time additional period of up to six (6) months upon application to and approval by the motor vehicle dealers license and hearing board, which approval shall be subject to the manufacturer demonstrating the need for this extension, and with other new motor vehicle dealers of the same line making being given notice and an opportunity to be heard in connection with said application, or in a bona fide relationship in which an independent person had made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions within a reasonable period of time.

(15) To refuse to disclose to any new motor vehicle dealer, handling the same line or make, the manner and mode of distribution of that line or make within the relevant market area.

(16) To increase prices of new motor vehicles which the new motor vehicle dealer had ordered for private retail consumers prior to the new motor vehicle dealer's receipt of the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of an order provided that the vehicle is in fact delivered to that customer. In the event of manufacturer price reductions or cash rebates paid to the new motor vehicle dealer, the amount of any reduction or rebate received by a new motor vehicle dealer shall be passed on to the private retail consumer by the new motor vehicle dealer. Price reductions shall apply to all vehicles in the dealer's inventory which were subject to the price reduction. Price differences applicable to new model or series motor vehicles at the time of the introduction of new models or series shall not be considered a price increase or price decrease. Price changes caused by either: (i) the addition to a motor vehicle of required or optional equipment; (ii) revaluation of the United States dollar, in the case of foreign-make vehicles or components; or (iii) an increase in transportation charges due to increased rates imposed by common carriers, shall not be subject to the provisions of this subdivision.

(17) To release to any outside party, except under subpoena or as otherwise required by law or in an administrative, judicial, or arbitration proceeding involving the manufacturer or new motor vehicle dealer, any business, financial, or personal information which may be from time to time provided by the new motor vehicle dealer to the manufacturer, without the express written consent of the new motor vehicle dealer.

(18) To unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursement, or any program that provides assistance to its dealers, including Internet listings; sales leads; warranty policy adjustments; marketing programs; and dealer recognition programs.

(19) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified buyer capable of being licensed as a new motor vehicle dealer in this state.

(20) To fail to respond in writing to a request for consent as specified in subdivision (19) of this subsection within sixty (60) days of the receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for those purposes and containing the information required therein. The failure to respond shall be deemed to be a consent to the request. A manufacturer may not impose a condition on the approval of a sale, transfer, or exchange of the franchise if the condition would violate the provisions of this chapter if imposed on an existing dealer.

(21) To unfairly prevent a new motor vehicle dealer from receiving fair and reasonable compensation for the value of the new motor vehicle dealership.

(22) To require that a new motor vehicle dealer execute a written franchise agreement that does not contain substantially the same provisions as the franchise agreement being offered to other new motor vehicle dealers handling the same line or make. In no instance shall the term of any franchise agreement be of a duration of less than three (3) years.

(23) To require that a new motor vehicle dealer provide exclusive facilities, personnel, or display space taking into consideration changing market conditions, or that a dealer execute a site control agreement giving a manufacturer control over the dealer's facilities.

(24) To require that a dealer expand facilities without a guarantee of a sufficient supply of new motor vehicles to justify that expansion or to require that a dealer expand facilities to a greater degree than is necessary to sell and service the number of vehicles that the dealer sold and serviced in the most recent calendar year.

(25) To prevent a dealer from adjusting his or her facilities to permit a relocation of office space, showroom space, and service facilities so long as the relocation is within five hundred (500) yards of the present location.

(26) To engage in any predatory practice against a new motor vehicle dealer.

(d) It shall be a violation of this chapter for a manufacturer to terminate, cancel, or fail to renew the franchise of a new motor vehicle dealer except as provided in this subsection:

(1) Notwithstanding the terms, provisions, or conditions of any franchise, whether entered into before or after the enactment of this chapter or any of its provisions, or notwithstanding the terms or provisions of any waiver, whether entered into before or after the enactment of this chapter or any of its provisions, no manufacturer shall cancel, terminate, or fail to renew any franchise with a licensed new motor vehicle dealer unless the manufacturer has:

(i) Satisfied the notice requirement of this subsection;

(ii) Has good cause for the cancellation, termination, or nonrenewal;

(iii) Has not committed any violations set forth in subsection (b) of this section; and

(iv) Has acted in good faith as defined in this chapter and has complied with all provisions of this chapter.

(2) Notwithstanding the terms, provisions, or conditions of any franchise or the terms or provisions of any waiver, good cause shall exist for the purposes of a termination, cancellation, or nonrenewal when:

(i) There is a failure by the new motor vehicle dealer to comply with a provision of the franchise which provision is both reasonable and of material significance to the franchise relationship, provided that the dealer has been notified in writing of the failure within one hundred eighty (180) days after the manufacturer first acquired knowledge of that failure;

(ii) If the failure by the new motor vehicle dealer, as provided in paragraph (i) of this subdivision, relates to the performance of the new motor vehicle dealer in sales or service, then good cause shall be defined as the failure of the new motor vehicle dealer to comply with reasonable performance criteria established by the manufacturer if the new motor vehicle dealer was apprised by the manufacturer in writing of that failure; and:

(A) The notification stated that notice was provided of failure of performance pursuant to paragraph (i) of this subdivision;

(B) The new motor vehicle dealer was afforded a reasonable opportunity, for a period of not less than six (6) months, to comply with those criteria; and

(C) The new motor vehicle dealer did not demonstrate substantial progress towards compliance with the manufacturer's performance criteria during that period.

(3) The manufacturer shall have the burden of proof for showing that the notice requirements have been complied with, that there was good cause for the franchise termination, cancellation or nonrenewal, and that the manufacturer has acted in good faith.

(i) Notwithstanding the terms, provisions, or conditions of any franchise, prior to the termination, cancellation, or nonrenewal of any franchise, the manufacturer shall furnish notification of the termination, cancellation, or nonrenewal to the new motor vehicle dealer as follows:

(A) In the manner described in paragraph (ii) of this subdivision; and

(B) Not fewer than ninety (90) days prior to the effective date of the termination, cancellation, or nonrenewal; or

(C) Not fewer than fifteen (15) days prior to the effective date of the termination, cancellation, or nonrenewal for any of the following reasons:

(I) Insolvency of the new motor vehicle dealer, or the filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivership law;

(II) Failure of the new motor vehicle dealer to conduct his customary sales and service operations during his or her customary business hours for seven (7) consecutive business days;

(III) Final conviction of the new motor vehicle dealer, or any owner or operator of the dealership, of a crime which is associated with or related to the operation of the dealership;

(IV) Revocation of any license which the new motor vehicle dealer is required to have to operate a dealership; or

(D) Not fewer than one hundred eighty (180) days prior to the effective date of the termination or cancellation where the manufacturer or distributor is discontinuing the sale of the product line.

(ii) Notification under this subsection shall be in writing, shall be by certified mail or personally delivered to the new motor vehicle dealer, and shall contain:

(A) A statement of intention to terminate, cancel, or not to renew the franchise;

(B) A statement of the reasons for the termination, cancellation, or nonrenewal; and

(C) The date on which the termination, cancellation, or nonrenewal shall take effect.

(iii) Upon the involuntary or voluntary termination, nonrenewal, or cancellation of any franchise, by either the manufacturer or the new motor vehicle dealer, notwithstanding the terms of any franchise whether entered into before or after the enactment of this chapter or any of its provisions, the new motor vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer for the following:

(A) The new motor vehicle dealer's cost, less allowances paid by the manufacturer, of each new, undamaged, unsold and unaltered, except for dealer installed manufacturer-authorized accessories, motor vehicle, regardless of model year purchased from the manufacturer or another dealer of the same line-make in the ordinary course of business within twenty-four (24) months of termination, having five hundred (500) or fewer miles recorded on the odometer that is in the new motor vehicle dealer's inventory at the time of termination, nonrenewal, or cancellation.

(B) The new motor vehicle dealer's cost of each new, unused, undamaged, and unsold part or accessory that is in the current parts catalogue or is identical to a part or accessory in the current parts catalogue except for the number assigned to the part or accessory due to a change in the number after the purchase of the part or accessory, and that is still in the original, resalable merchandising package and in an unbroken lot, except that, in the case of sheet metal, a comparable substitute for the original package may be used.

(C) The fair market value of each undamaged sign, normal wear and tear excepted, owned by the dealer that bears a trademark or trade name used or claimed by the manufacturer that were purchased as a requirement of the manufacturer.

(D) The fair market value of all special tools, and automotive services equipment owned by the dealer that: (I) Were recommended in writing and designated as special tools and equipment; (II) Were purchased as a requirement of the manufacturer; and (III) Are in usable and good condition except for reasonable wear and tear.

(E) The cost of transporting, handling, packing, storing, and loading any property that is subject to repurchase under this section.

(F) The payments above are due within sixty (60) days from the date the dealer submits an accounting to the manufacturer of the vehicle inventory subject to repurchase, and for other items within sixty (60) days from the date the dealer submits an accounting of the other items subject to repurchase, provided, the new motor vehicle dealer has clear title (or will have clear title upon using the repurchase funds to obtain clear title) to the inventory and other items and is in a position to convey that title to the manufacturer. If the inventory or other items are subject to a security interest, the manufacturer, wholesaler, or franchisor may make payment jointly to the dealer and the holder of the security interest. In no event shall the payments be made later than ninety (90) days of the effective date of the termination, cancellation, or nonrenewal.

(iv) In the event the termination, cancellation or nonrenewal is involuntary and not pursuant to subsection (3)(i)(C) of this section, and:

(A) The new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the rent for the unexpired term of the lease or (2) two year's rent, whichever is less; or

(B) If the new motor vehicle dealer owns the facilities, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the facilities for two (2) years; if:

(I) The new motor vehicle dealer is unable to reasonably utilize the facilities for another purpose;

(II) The new motor vehicle dealer, or the manufacturer acting as its agent, is unable to make arrangements for the cancellation or assumption of its lease obligations by another party in the case of leased facilities, or is unable to sell dealer owned facilities, and

(III) Only to the extent those facilities were required as a condition of the franchise and used to conduct sales and service operations related to the franchise product.

(v) In addition to any injunctive relief and any other damages allowable by this chapter, if the manufacturer is discontinuing the product line or fails to prove that there was good cause for the termination, cancellation, or nonrenewal or if the manufacturer fails to prove that the manufacturer acted in good faith, then the manufacturer shall pay the new motor vehicle dealer fair and reasonable compensation for the value of the dealership as an ongoing business.

In addition to the other compensation described in paragraphs (iii) and (iv) above and in this section, the manufacturer shall also reimburse the dealer for any costs incurred for facility upgrades or alterations required by the manufacturer within two (2) years of the effective date of the termination.

(vi) If a manufacturer is discontinuing the product line and thus as a result a franchise for the sale of motor vehicles is subject to termination, cancellation, or nonrenewal, the manufacturer shall:

(A) Authorize the dealer at the dealer's option, that remains a franchised dealer of the manufacturer regardless of the discontinuation of a product line, to continue servicing and supplying parts (without prejudice to the right of the manufacturer to also authorize other franchised dealers to provide service and parts for a discontinued product line), including services and parts pursuant to a warranty issued by the manufacturer for any goods or services marketed by the dealer pursuant to the motor vehicle franchise for a period of not less than five (5) years from the effective date of the termination, cancellation, or nonrenewal;

(B) Continue to reimburse the dealer that remains a franchised dealer of the manufacturer regardless of the discontinuation of a product line or another franchised dealer of the manufacturer in the area for warranty parts and service in an amount and on terms not less favorable than those in effect prior to the termination, cancellation, or nonrenewal;

(C) The manufacturer shall continue to supply the dealer that remains a franchised dealer of the manufacturer regardless of the discontinuation of a product line or another franchised dealer of the manufacturer in the area with replacement parts for any goods or services marketed by the dealer pursuant to the franchise agreement for a period of not less than five (5) years from the effective date of the termination, cancellation, or nonrenewal, at a price and on terms not less favorable than those in effect prior to the termination, cancellation, or nonrenewal;

(vii) The requirements of this section do not apply to a termination, cancellation or nonrenewal due to the sale of the assets or stock of the motor vehicle dealer.

(D) To be entitled to facilities assistance from the manufacturer as described above, the dealer shall have the obligation to mitigate damages by listing the dealership facilities for lease or sublease with a licensed real estate agent within thirty (30) days after the effective date of the termination of the franchise and thereafter be reasonably cooperating with such real estate agent in the performance of the agent's duties and responsibilities. If the dealer is able to lease or sublease the dealership facilities on terms that are consistent with local zoning requirements to preserve the right to sell motor vehicles from the dealership facilities and the terms of the dealer's lease, the dealer shall be obligated to pay the manufacturer the net revenue received from such mitigation, but only following receipt of facilities assistance payments pursuant to this chapter, and only up to the total amount of facilities assistance payments that the dealer has received.

(e) It shall be deemed a violation of this chapter for a motor vehicle dealer:

(1) To require a purchaser of a new motor vehicle, as a condition of the sale and delivery thereof, to also purchase special features, equipment, parts, or accessories not desired or requested by the purchaser. This prohibition shall not apply as to special features, equipment, parts, or accessories which are already installed on the car before sale by the dealer.

(2) To represent and sell as a new motor vehicle any motor vehicle which is a used motor vehicle.

(3) To resort to or use any false or misleading advertisement in connection with his or her business as a motor vehicle dealer.

(4) To engage in any deception or fraudulent practice in the repair of motor vehicles.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1981, ch. 346, § 1; P.L. 1982, ch. 448, § 1; P.L. 1983, ch. 276, § 1; P.L. 1991, ch. 44, art. 14, § 3; P.L. 1994, ch. 371, § 2; P.L. 2000, ch. 521, § 1; P.L. 2008, ch. 98, § 6; P.L. 2008, ch. 145, § 6; P.L. 2009, ch. 227, § 1; P.L. 2009, ch. 228, § 1; P.L. 2010, ch. 239, § 4.)



Chapter 31-5.1-4.1 - Dealership  Survivorship.

§ 31-5.1-4.1 Dealership  Survivorship.  (a) Right of designated family member to succeed in dealership ownership. Any owner of a new motor vehicle dealership may appoint by will or any other written instrument a designated family member to succeed in the ownership interest of that owner in the new motor vehicle dealership.

(2) Unless there exists good cause for refusal to honor that succession on the part of the manufacturer or distributor, any designated family member of a deceased or incapacitated owner of a new motor vehicle dealer may succeed to the ownership of the new motor vehicle dealer under the existing franchise provided that:

(i) The designated family member gives the manufacturer or distributor written notice of his or her intention to succeed to the ownership of the new motor vehicle dealer within one hundred twenty (120) days of the owner's death or incapacity;

(ii) The designated family member agrees to be bound by all the terms and conditions of the franchise; and

(iii) The designated family member shall not operate the dealership unless he or she meets the then-current criteria generally applied by the manufacturer or distributor in qualifying dealer-operators.

(3) The manufacturer or distributor may request, and the designated family member shall provide, promptly upon the request, personal and financial data that is reasonably necessary to determine whether the succession should be honored.

(1) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession to the ownership of a new motor vehicle dealer by a family member of a deceased or incapacitated owner of a new motor vehicle dealer under the existing franchise agreement, the manufacturer or distributor may, not more than sixty (60) days following receipt of:

(i) Notice of the designated family member's intent to succeed to the ownership of the new motor vehicle dealer; or

(ii) Any personal or financial data which it has requested, serve upon the designated family member and the department of revenue notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer no sooner than ninety (90) days from the date the notice is served.

(2) The notice must state the specific grounds for the refusal to honor the succession and of the manufacturer's or distributor's intent to discontinue the existing franchise with the new motor vehicle dealer no sooner than ninety (90) days from the date the notice is served.

(3) If notice of refusal and discontinuance is not timely served upon the family member, the franchise shall continue in effect subject to termination only as otherwise permitted by this chapter.

(c) Written designation of succession unaffected. This chapter does not preclude the owner of a new motor vehicle dealership from designating any person as the owner's successor by written instrument filed with the manufacturer or distributor and, in the event there is a conflict between that written instrument and the provisions of this section, the written instrument shall govern.

History of Section.
(P.L. 1981, ch. 346, § 3; P.L. 1982, ch. 448, § 1; P.L. 1991, ch. 44, art. 14, § 3; P.L. 2008, ch. 98, § 6; P.L. 2008, ch. 145, § 6.)



Chapter 31-5.1-4.2 - Establishing new dealerships and relocating existing dealerships.

§ 31-5.1-4.2 Establishing new dealerships and relocating existing dealerships.  (a) In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealership, adding an additional location for an existing new motor vehicle dealership, or relocating an existing new motor vehicle dealership within or into a relevant market area where the same line or make is then represented, except when the corporation operating the new motor vehicle dealership contains one or more officers who were also officers of a dealership operating at the same location as the new motor vehicle dealership immediately prior to the establishment of the new motor vehicle dealership, the manufacturer shall in writing by certified mail first notify the department and each new motor vehicle dealer in the same line or make in the relevant market area of the intention to establish an additional dealership to add an additional location for an existing new motor vehicle dealership, or to relocate an existing dealership within or into that market area. Within thirty (30) days of receiving notice or within thirty (30) days after the end of any appeal procedure provided by the manufacturer, any affected new motor vehicle dealership may file with the department a protest to the establishing or relocating of the new motor vehicle dealership or adding an additional location for an existing new motor vehicle dealership. When a protest is filed, the department shall inform the manufacturer that a timely protest has been filed, and that the manufacturer shall not establish or relocate the proposed new motor vehicle dealership or add the proposed additional location for an existing new motor vehicle dealership until the department has held a hearing, nor until the department has determined that there is good cause for not permitting the new motor vehicle dealership. For the purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership shall be deemed the establishment of an additional new motor vehicle dealership.

(b) In determining whether good cause has been established for entering into or relocating an additional franchise for the same line or make, or adding an additional location for an existing new motor vehicle dealership, the department shall take into consideration the existing circumstances, including, but not limited to:

(1) Permanence of the investment of the existing new motor vehicle dealer(s) in the community;

(2) Whether the new motor vehicle dealers of the same line or make in that relevant market area are providing adequate consumer care for the motor vehicles of the line or make in the market area which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel;

(3) Whether there is reasonable evidence that after the granting of the new motor vehicle dealership, that the market would support all of the dealerships of that line or make in the relevant market area;

(4) Whether it is injurious to the public welfare for an additional new motor vehicle dealership to be established;

(5) The growth or decline in population and new motor vehicle registrations during the past five (5) years in the relevant market area;

(6) Whether the manufacturer is motivated principally by good faith to establish an additional or new motor vehicle dealer and not by non-economic considerations;

(7) Whether the manufacturer has denied its existing new motor vehicle dealers of the same line or make the opportunity for reasonable growth, market expansion, or relocation;

(8) The reasonably expected or anticipated vehicle market for the relevant market area, including demographic factors such as age of population, income, size class preference, product popularity, retail lease transactions, or other factors affecting sales to consumers in the relevant market area;

(9) Growth or decline in population, density of population, and new car registrations in the relevant market area;

(10) Distance, travel time, traffic patterns, and accessibility between the existing new dealership of the same new line make and the location of the proposed new or relocated dealership;

(11) The amount of business transacted by existing new motor vehicle dealers of the line or make when compared with the amount of business available to them;

(12) Whether the existing new motor vehicle dealers of the line or make are receiving vehicles and parts in quantities promised by the manufacturer, factory branch or distributor and on which promised quantities existing new motor vehicle dealers based their investment and scope of operations.

(c) Any parties to a hearing by the department concerning the establishing or relocating of a new motor vehicle dealership or adding an additional location for an existing new motor vehicle dealership shall have a right to a review of the decision in a court of competent jurisdiction.

(d) At any hearing conducted by the department under this section, the manufacturer or dealer seeking to establish an additional new motor vehicle dealership, relocate an existing new motor vehicle dealership, or add an additional location for an existing new motor vehicle dealership shall bear the burden of proof in establishing that good cause exists for it.

(e) Every person, firm or corporation who prior to the retail sale of a motor vehicle, converts or otherwise assembles, installs or affixes a body, cab or special equipment to a chassis or who adds to, subtracts from or modifies a previously assembled or manufactured motor vehicle shall be required to comply with the requirements of this section.

History of Section.
(P.L. 1981, ch. 346, § 3; P.L. 1982, ch. 448, § 1; P.L. 1990, ch. 400, § 1; P.L. 1990, ch. 401, § 1; P.L. 1991, ch. 44, art. 14, § 3; P.L. 1991, ch. 50, § 2; P.L. 2000, ch. 428, § 1; P.L. 2000, ch. 431, § 1; P.L. 2001, ch. 27, § 1; P.L. 2001, ch. 267, § 1.)



Chapter 31-5.1-5 - Delivery obligations.

§ 31-5.1-5 Delivery obligations.  Every manufacturer shall specify to the dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations of its motor vehicle dealers, and a schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with the delivery and preparation obligations, shall be filed with the department by every motor vehicle manufacturer, and shall constitute the dealer's only responsibility for product liability as between the dealer and the manufacturer. The compensation as set forth on the schedule shall be in accordance with §§ 6A-2-329 and 31-5.1-6.

History of Section.
(P. L. 1974, ch. 292, § 1; P.L. 1982, ch. 448, § 1; P.L. 1989, ch. 174, § 2; P.L. 1991, ch. 44, art. 14, § 3.)



Chapter 31-5.1-6 - Warranty agreement.

§ 31-5.1-6 Warranty agreement.  (a) Every manufacturer shall properly fulfill any warranty agreement and adequately and fairly compensate each of its motor vehicle dealers for labor and parts. In no event shall that compensation fail to include reasonable compensation for diagnostic work, as well as repair service and labor. All claims made by motor vehicle dealers for labor and parts shall be paid in accord with the provisions of subsection (b) of this section. Any delay in payment after approval or disapproval that is caused by conditions beyond the reasonable control of the manufacturer shall not constitute a violation of this section. Reimbursement for warranty repairs or diagnostic work shall be at the dealer retail rate in effect at the time the warranty repair or diagnostic work is performed.

(b) A claim filed under this section by a dealer with a manufacturer or distributor shall be:

(1) In the manner and form prescribed by the manufacturer or distributor; and

(2) Approved or disapproved within (30) days of receipt.

(ii) A claim not approved or disapproved within thirty (30) days of receipt shall be deemed approved.

(iii) Payment of or credit issued on a claim filed under this section shall be made within thirty (30) days of approval.

(3) If a claim filed under this section is shown by the manufacturer or distributor to be false or unsubstantiated, the manufacturer or distributor may charge back the claim within twelve (12) months from the date the claim was paid or credit issued.

(ii) This subdivision does not limit the right of a manufacturer or distributor to charge back for any claim that is proven to be fraudulent.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1981, ch. 346, § 1; P.L. 1982, ch. 448, § 1; P.L. 1995, ch. 339, § 1.)



Chapter 31-5.1-7 - Unlawful restrictions on dealerships.

§ 31-5.1-7 Unlawful restrictions on dealerships.  It shall be unlawful directly or indirectly to impose unreasonable restrictions on the motor vehicle dealer or franchisee relative to transfer, sale, right to renew, termination, discipline, non-competition covenants, site-control (whether by sublease, collateral pledge of lease, or otherwise), right of first refusal to purchase, option to purchase, compliance with subjective standards, and assertion of legal or equitable rights.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-8 - Agreements.

§ 31-5.1-8 Agreements.  The provisions of this chapter shall apply to all written or oral agreements between a manufacturer and a motor vehicle dealer including, but not limited to, the franchise offering; the franchise agreement; sales of goods, services, or advertising; leases of mortgages of real or personal property; promises to pay; security interests; pledges; insurance contracts; advertising contracts; construction or installation contracts; servicing contracts; and all other agreements in which the manufacturer, wholesaler, or distributor has any direct or indirect interest.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1981, ch. 346, § 1.)



Chapter 31-5.1-9 - Product liability indemnification.

§ 31-5.1-9 Product liability indemnification.  Notwithstanding the terms of any franchise agreement, it shall be a violation of this law for any new motor vehicle manufacturer to fail to indemnify and hold harmless its franchised new motor vehicle dealers against any judgment or settlement for damages including, but not limited to, court costs and reasonable attorney's fees of the new motor vehicle dealer, arising out of complaints, claims, or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty (express or implied), or revocation of the sale as defined in § 6A-2-608, to the extent that the judgment or settlement related to the alleged defective or negligent manufacture, assembly, or design of new motor vehicles, parts, or accessories or any other function of the manufacturer, beyond the control of the dealer.

History of Section.
(P.L. 1981, ch. 346, § 3.)



Chapter 31-5.1-10 - Free association.

§ 31-5.1-10 Free association.  Every franchisee shall have the right of free association with other franchisees for any lawful purpose.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-11 - Sales to the state.

§ 31-5.1-11 Sales to the state.  In connection with a sale of a motor vehicle or vehicles to the state or to any political subdivision, no manufacturer, distributor or wholesaler shall offer any discounts, refunds, or any other similar type of inducement to any dealer without making the same offer or offers to all other of its dealers within the relevant market area, and if any inducements are made, the manufacturer, distributor, or wholesaler shall give simultaneous notice to all of its dealers within the relevant market area.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-12 - Enforcement.

§ 31-5.1-12 Enforcement.  (a) The department shall enforce compliance with the provisions of this chapter. If the department deems that there has been a violation of this chapter, the department shall hold a show cause hearing for revocation or suspension of a license in accordance with the Administrative Procedures Act, chapter 35 of title 42.

(b) Any person regulated by this chapter shall have his or her license to operate in this state revoked or suspended upon a finding by the department of a failure to comply with the provisions of this chapter.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1989, ch. 174, § 2; P.L. 1991, ch. 44, art. 14, § 3.)



Chapter 31-5.1-13 - Civil remedies.

§ 31-5.1-13 Civil remedies.  (a) Notwithstanding the terms, provisions, or conditions of any agreement or franchise or the terms or provisions of any waiver, any consumer who is injured by a violation of this chapter, or any party to a franchise who is so injured in his or her business or property by a violation of this chapter relating to that franchise, or any person so injured because he or she refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this chapter, may bring a civil action in the superior court to enjoin further violations, and to recover the actual damages sustained by that person together with the costs of the suit, including a reasonable attorney's fee.

(b) Any motor vehicle dealer or franchisee shall have the right to civil damages; including a reasonable attorney's fee, for any loss sustained as a result of a violation of this chapter. A final judgment, order, or decree rendered against a person in any civil, criminal, or administrative proceeding under the United States anti-trust laws, under the Federal Trade Commission Act, 15 U.S.C. § 41 et seq., or under this chapter shall be regarded as prima facie evidence against that person subject to the conditions set forth in the United States anti-trust laws (15 U.S.C. § 16).

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1981, ch. 346, § 1; P.L. 1982, ch. 448, § 1.)



Chapter 31-5.1-14 - Contracts void.

§ 31-5.1-14 Contracts void.  Any contract, part of a contract, or practice under a contract in violation of any provision of this chapter shall be deemed against public policy and shall be void and unenforceable.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-15 - Limitation of action.

§ 31-5.1-15 Limitation of action.  Actions arising out of any provision of this chapter shall be commenced within four (4) years next after the cause of action accrues. If a person liable under this chapter conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his or her cause of action by the person so entitled shall be excluded in determining the time limited for the commencement of the action. If a cause of action accrues during the pendency of any civil, criminal, or administrative proceeding against a person brought by the United States, or any of its agencies, under the anti-trust laws, the Federal Trade Commission Act, 15 U.S.C. § 41 et seq., or any other federal act or the laws of the state related to anti-trust laws or to franchising, that action may be commenced within one year after the final disposition of that civil, criminal, or administrative proceeding.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-16 - Bill to set aside department order.

§ 31-5.1-16 Bill to set aside department order.  Any licensee or other person in interest, who is dissatisfied with the final order of the department, may appeal to the sixth division of the district court pursuant to the procedure established in § 42-35-15.

History of Section.
(P.L. 1974, ch. 292, § 1; P.L. 1982, ch. 448, § 1; P.L. 1989, ch. 174, § 2; P.L. 1991, ch. 44, art. 14, § 3; P.L. 1992, ch. 453, § 10; P.L. 1999, ch. 218, art. 5, § 13.)



Chapter 31-5.1-17 - Severability.

§ 31-5.1-17 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History of Section.
(P.L. 1974, ch. 292, § 1.)



Chapter 31-5.1-18 - Transportation damages.

§ 31-5.1-18 Transportation damages.  (a) Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the new motor vehicle dealer is solely liable for damages to new motor vehicles after acceptance from the carrier and before delivery to the ultimate purchaser.

(b) Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles before delivery to a carrier or transporter.

(c) The new motor vehicle dealer is liable for damages to new motor vehicles after delivery to the carrier only if the dealer selects the method of transportation, mode of transportation, and the carrier. In all other instances, the manufacturer is liable for carrier-related new motor vehicle damage.

(d) On any new motor vehicle, any uncorrected damage or any corrected damage exceeding six percent (6%) of the manufacturer's suggested retail price, as defined in 26 U.S.C. § 4216 and measured by retail repair costs, must be disclosed in writing prior to delivery. Damage to glass, tires, and bumpers is excluded from the six percent (6%) rule when replaced by identical manufacturer's original equipment.

(e) Repaired damage to a customer ordered new motor vehicle, not exceeding the six percent (6%) rule, shall not constitute grounds for revocation of the customer order. The customer's right of revocation ceases upon his or her acceptance of delivery of the vehicle.

(f) If damage to a vehicle exceeds the six percent (6%) rule at either the time the new motor vehicle is accepted by the new motor vehicle dealer, or whenever the risk of loss is shifted to the dealer (as defined in subsection (c)), whichever occurs first, then the dealer may reject the vehicle within a reasonable time. Should the dealer elect to repair any damage exceeding the six percent (6%) rule, full disclosure shall be made by the dealer in writing to the customer and an acknowledgment by the customer is required. If there is less than six percent (6%) damage as described in subsection (d) of this section, no disclosure is required. Pre-delivery mechanical work shall not require a disclosure.

History of Section.
(P.L. 1981, ch. 347, § 1.)



Chapter 31-5.1-19 - Risk of loss.

§ 31-5.1-19 Risk of loss.  (a) If a new motor vehicle dealer determines the method of transportation, as defined in § 31-5.1-18(c), then the risk of loss passes to the dealer upon delivery of the vehicle to the carrier.

(b) In every other instance, the risk of loss remains with the manufacturer until such time as the new motor vehicle dealer accepts the vehicle from the carrier.

History of Section.
(P.L. 1981, ch. 347, § 1.)



Chapter 31-5.1-20 - Extent of damage liability to dealers.

§ 31-5.1-20 Extent of damage liability to dealers.  (a) The extent of liability to a dealer regarding repair work shall be limited to the gross charge for the repair work.

(b) Dealers shall not be liable for transportation or rental costs during the time in which repairs are made.

(c) In any action regarding dealers involving §§ 31-5.1-18  31-5.1-20 the dealer shall have the right to recover reasonable attorney's fees and court costs upon a finding of capricious action by a litigant.

(d) Where a dealer has refunded the purchase price in full on a new motor vehicle within thirty (30) days of delivery, and that vehicle is returned to the dealer free of collision, the dealer may sell the motor vehicle as new but the vehicle's mileage must be disclosed to the buyer.

History of Section.
(P.L. 1981, ch. 347, § 1.)



Chapter 31-5.1-21 - Promotional activities.

§ 31-5.1-21 Promotional activities.  (a) Upon filing of a claim, a manufacturer or distributor shall compensate a dealer for any incentive or reimbursement program sponsored by the manufacturer or distributor, under the terms of which the dealer is eligible for compensation.

(b) A claim filed under this section shall be:

(i) In the manner and form prescribed by the manufacturer or distributor; and

(ii) Approved or disapproved within thirty (30) days of receipt.

(2) A claim not approved or disapproved within thirty (30) days of receipt shall be deemed approved.

(3) Payment of a claim filed under this section shall be made within thirty (30) days of approval.

(c) If a claim filed under this section is shown by the manufacturer or distributor to be false or unsubstantiated, the manufacturer or distributor may charge back the claim within one year from the date the claim was paid or credit issued or one year from the end of a manufacturer program that does not exceed one year in length, whichever is later.

(2) This paragraph does not limit the right of a manufacturer or distributor to charge back for any claim that is proven fraudulent.

History of Section.
(P.L. 1995, ch. 339, § 2; P.L. 2009, ch. 227, § 1; P.L. 2009, ch. 228, § 1; P.L. 2010, ch. 239, § 4.)






Chapter 31-5.2 - Consumer Enforcement of Motor Vehicle Warranties

Chapter 31-5.2-1 - Definitions.

§ 31-5.2-1 Definitions.  The following words and phrases, for the purposes of this chapter, have the following meanings:

(1) "Consumer" means a buyer, other than for purposes of resale, of a motor vehicle, any person to whom that motor vehicle is transferred for the same purposes during the duration of any express or implied warranty applicable to that motor vehicle, and any other person entitled by the terms of that warranty to enforce its obligations.

(2) "Dealer" means any person engaged in the business of selling, offering to sell, soliciting, or advertising the sale of new motor vehicles.

(3) "Lease price" means the aggregate of:

(i) Lessor's actual purchase costs.

(ii) Collateral charges, if applicable.

(iii) Any fee paid to another to obtain the lease.

(iv) Any insurance or other costs expended by the lessor for the benefit of the lessee.

(v) An amount equal to state and local sales taxes not otherwise included as collateral charges, paid by the lessor when the vehicle was initially purchased.

(vi) An amount equal to five percent (5%) of the lessor's actual purchase costs.

(4) "Lessee" means any consumer who leases a motor vehicle for one year or more pursuant to a written lease agreement which provides that the lessee is responsible for repairs to such motor vehicle or any consumer who leases a motor vehicle pursuant to a lease-purchase agreement.

(5) "Lessee cost" means the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle.

(6) "Lessor" means a person who holds title to a motor vehicle leased to a lessee under a written lease agreement or who holds the lessor's rights under such agreement.

(7) "Manufacturer" means any person, partnership, firm, association, corporation, or trust, resident or nonresident, which is engaged in the business of manufacturing or assembling new motor vehicles, or which is engaged in the business of importing new motor vehicles which are manufactured or assembled outside of the United States.

(8) "Motor vehicle" or "vehicle" means: (i) an automobile, truck, motorcycle, or van having a registered gross vehicle weight of less than ten thousand pounds (10,000 lbs.), sold, leased, or replaced by a dealer or manufacturer, except that it shall not include a motorized camper as defined in § 31-1-3; or (ii) a municipality, municipal agency or fire district owned or leased fire department motorized apparatus which has not been significantly altered in such a manner to cause a breach of the manufacturer's warranty.

(9) "Nonconformity" means any specific or generic defect or malfunction, or any concurrent combination of such defects or malfunctions, that substantially impairs the use, market value, or safety of a motor vehicle.

(10) "Term of protection" means one year or fifteen thousand (15,000) miles of use from the date of original delivery of a new motor vehicle to the consumer, whichever comes first; or, in the case of a replacement vehicle provided by a manufacturer to a consumer under this chapter, one year or fifteen thousand (15,000) miles from the date of delivery to the consumer of that replacement vehicle, whichever comes first.

(11) "Motor vehicle arbitration board" means the board to be established by the department of attorney general as set forth in § 31-5.2-7.1, which board shall replace the consumers' council automobile dispute settlement panel.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1990, ch. 237, § 1; P.L. 1991, ch. 128, § 1; P.L. 2000, ch. 109, § 61; P.L. 2004, ch. 6, § 14; P.L. 2005, ch. 106, § 1; P.L. 2005, ch. 123, § 1; P.L. 2007, ch. 165, § 1; P.L. 2007, ch. 248, § 1.)



Chapter 31-5.2-2 - Manufacturers' obligation to fulfill warranties.

§ 31-5.2-2 Manufacturers' obligation to fulfill warranties.  If a motor vehicle does not conform to any applicable express or implied warranties, including, but not limited to, the implied warranty of merchantability as defined in § 6A-2-314 and the implied warranty of fitness for a particular purpose as defined in § 6A-2-315, and the consumer or lessee reports the nonconformity to the manufacturer of the vehicle, its agent, or its authorized dealer or lessor during the term of protection, the manufacturer, its agent, or its authorized dealer shall effect such repairs as are necessary to conform the vehicle to the warranty, notwithstanding the fact that those repairs are made after the expiration of the term.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-3 - Replacement of nonconforming vehicle.

§ 31-5.2-3 Replacement of nonconforming vehicle.  (a) If the manufacturer, its agent, or its authorized dealer or lessor does not conform the motor vehicle to any applicable express or implied warranty by curing any nonconformity after a reasonable number of attempts, the manufacturer shall accept return of the vehicle from the consumer or lessee and, at the consumer's or lessee's option, refund the full contract price or lease price of the vehicle including all credits and allowances for any trade-in vehicle, less a reasonable allowance for use, or replace it with a comparable new motor vehicle in good working order.

(2) A manufacturer replacing a motor vehicle shall have thirty (30) calendar days from the date of return of the motor vehicle under the provisions of this chapter to deliver a comparable motor vehicle. If, within that thirty (30) days, no comparable motor vehicle has been delivered, the manufacturer shall refund the full contract price or lease price less a reasonable allowance for use.

(3) In instances in which a vehicle is replaced by a manufacturer under the provisions of this chapter, the manufacturer shall reimburse the consumer or lessee for any fees for the transfer of registration or any sales tax incurred by the consumer or lessee as a result of that replacement.

(ii) In instances in which a vehicle which was financed by the manufacturer or its subsidiary or agent is replaced under the provisions of this chapter, the manufacturer, subsidiary, or agent shall not require the consumer or lessee to enter into any refinancing agreement with an interest rate or other financial terms which are less favorable to the consumer or lessee than those stated in the original financing agreement.

(iii) In instances in which a refund is tendered under the provisions of this chapter, the manufacturer shall also reimburse the consumer or lessee for incidental costs including sales tax, registration fee, finance charges, and any cost of nonremovable options added by an authorized dealer or lessor.

(iv) Whenever a vehicle is replaced or refunded under the provisions of this chapter, in instances in which towing services and rental vehicles of comparable year and size were not made available at no cost to the consumer or lessee, the manufacturer shall also reimburse the consumer or lessee for towing and reasonable rental costs that were a direct result of vehicle nonconformity.

(4) Refunds shall be made to the consumer or lessee and to the lienholder, if any, as their interests may appear.

(5) A reasonable allowance for use shall be obtained by multiplying the total contract price or lessee cost of the vehicle by a fraction having as its denominator one hundred thousand (100,000) and having as its numerator the number of miles that the vehicle traveled prior to the consumer's first report of the nonconformity to the manufacturer, its agent, or its dealer or lessor plus the number of miles that it traveled during any subsequent period when the vehicle was not out of service by reason of repair.

(6) A consumer or lessee shall have the option of retaining the use of any vehicle returned under the provisions of this chapter until such time as the consumer or lessee has been tendered a full refund or replacement vehicle acceptable to the consumer or lessee. The use of any vehicle retained by a consumer or lessee after its return to a manufacturer under the provisions of this chapter shall, in instances in which a refund is tendered, be reflected in the above-mentioned reasonable allowance for use.

(b) If applicable, refunds shall be made to the lessor and lessee as their interests may appear on the records of ownership as follows: the lessee shall receive the lessee cost and the lessor shall receive the lease price less the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle. If it is determined that the lessee is entitled to a refund pursuant to this chapter, the consumer's lease agreement with the lessor shall be terminated upon payment of the refund and no penalty for early termination shall be assessed.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1990, ch. 237, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-4 - Affirmative defenses.

§ 31-5.2-4 Affirmative defenses.  It shall be an affirmative defense to any claim under this section:

(1) That an alleged nonconformity does not substantially impair the use, market value, or safety of the vehicle; or

(2) That a nonconformity is the result of abuse, neglect, or unauthorized substantial modification or alteration of the vehicle by the consumer or lessee.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-5 - Time allowed for correction of nonconformity.

§ 31-5.2-5 Time allowed for correction of nonconformity.  (a) A reasonable number of attempts shall be presumed to have been undertaken to conform a motor vehicle to any applicable express or implied warranties if:

(1) The same nonconformity has been subject to repair four (4) or more times by the manufacturer or its agents or authorized dealers or lessors within the term of protection, but the nonconformity continues to exist or the nonconformity has recurred within the term of protection, or

(2) The vehicle is out of service by reason of the repair of any nonconformity for a cumulative total of thirty (30) or more calendar days during the term of protection; provided, however, that the manufacturer shall be afforded one additional opportunity, not to exceed seven (7) calendar days, to cure any nonconformity arising during the term of protection, notwithstanding the fact that the additional opportunity to cure commences after the term of protection.

(b) The additional opportunity to cure shall commence on the day the manufacturer first knows or should have known that the limits specified in subsection (a)(1) or (a)(2) have been met or exceeded. The term of protection, the thirty (30) calendar day period specified in subsection (a)(2), and the additional opportunity to cure shall be extended by any period of time during which repair services are not available to the consumer or lessee as a direct result of a war, invasion, fire, flood or other natural disaster. The term of protection, the thirty (30) calendar day period and the additional opportunity to cure shall also be extended by that period of time during which repair services are not available as a direct result of a strike. During a strike, however, the manufacturer, its agent, or its authorized dealer or lessor shall make provision for the free use of a vehicle of comparable year and size by any consumer or lessee whose vehicle is out of service by reason of repair during a strike. The burden shall be on the manufacturer to show that any event claimed as a reason for an extension under the provisions of this section was the direct cause for the failure of the manufacturer, its agent or lessor, or its authorized dealer to cure any nonconformity during the time of that event. Extensions for concurrent events shall not be cumulative.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-6 - Rights and remedies cumulative.

§ 31-5.2-6 Rights and remedies cumulative.  Nothing in this chapter shall be construed to limit the rights or remedies which are otherwise available to a consumer or lessee under law.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-7 - Informal dispute settlement procedures.

§ 31-5.2-7 Informal dispute settlement procedures.  If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of 16 CFR Part 703, or which has been approved by the federal trade commission or by the attorney general of this state, the provisions of § 31-5.2-3 concerning refunds or replacement shall not apply to any consumer or lessee who has not first resorted to that manufacturer's procedure or to the procedure set forth in § 31-5.2-7.1. This section shall not apply unless the manufacturer, its agents, or its authorized dealer or lessor shall have provided the consumer or lessee with clear and conspicuous written notice of the procedure at the time of delivery of the motor vehicle. A decision resulting from an informal dispute settlement procedure shall be binding upon the manufacturer if the consumer or lessee elects to accept the decision. The manufacturer shall perform its obligations as set forth in the decision within a reasonable period of time not to exceed thirty (30) calendar days from the rendering of the decision. In no event shall a consumer or lessee who has resorted to an informal dispute settlement procedure be precluded from seeking the rights and/or remedies provided by this chapter. Any applicable statute of limitation including, but not limited to, that set forth in § 31-5.2-12 shall be tolled during the period from the initiation of a dispute settlement procedure until thirty (30) days following the rendering of a final decision in the process.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1990, ch. 250, § 2; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-7.1 - Procedure.

§ 31-5.2-7.1 Procedure.  (a) In addition to any settlement procedure provided for in § 31-5.2-7, the department of the attorney general shall provide an independent arbitration procedure for the settlement of disputes between consumers or lessees and manufacturers concerning motor vehicles which do not conform to all applicable express or implied warranties. There shall be established the motor vehicle arbitration board which shall consist of five (5) members. The board shall consist of the attorney general or his or her designee, who shall serve as director, a member of the general public appointed by the attorney general, the director of the department of revenue or his or her designee, the president of the Rhode Island Automobile Dealers' Association or his or her designee, and the administrator of the division of motor vehicles or his or her designee, only one of whom shall be directly involved in the manufacture, distribution, sale, lease, or service of any automobile product. Members shall be persons interested in consumer disputes, and shall serve without compensation.

(b) An owner or lessee of any motor vehicle purchased or leased which fails to conform to the applicable express or implied warranties may either initiate a request with the department of attorney general for arbitration by the motor vehicle arbitration board or take part in the settlement procedure set forth in § 31-5.2-7 if in existence. The consumer or lessee shall set forth, on a complaint form prescribed by the department of attorney general, any information he or she deems relevant to the resolution of the dispute and shall file the complaint with a nonrefundable filing fee of twenty dollars ($20.00). The attorney general shall decide if the complaint is eligible under chapter 5.2 of this title. Upon acceptance of the complaint, the attorney general shall notify the manufacturer of the filing of a request for arbitration and shall obtain from the manufacturer, in writing on a form prescribed by the attorney general, any information the manufacturer deems relevant to the resolution of the dispute. The manufacturer shall return the form, along with a non-refundable fifty dollar ($50.00) filing fee, within twenty (20) days of receipt. The department of attorney general shall then refer the matter to the motor vehicle arbitration board created pursuant to subsection (a) of this section.

(c) The motor vehicle arbitration board shall investigate, gather, and organize all information necessary for a fair and timely decision in each dispute. The board may issue subpoenas to compel the attendance of witnesses and the production of documents, papers, and records relevant to the dispute.

(d) At all arbitration proceedings before the board the parties may present oral or written testimony, present witnesses and evidence relevant to the dispute, cross examine witnesses, and be represented by counsel.

(e) The motor vehicle arbitration board may forward a copy of all written testimony, including all documentary evidence, to an independent technical expert, who shall review the material and be able to advise and consult with the the board. An expert shall sit as a non-voting member of the board whenever oral testimony is presented. The expert shall provide advice and counsel to the board as a part of its deliberation process and shall aid the board in preparing its findings and facts.

(f) The motor vehicle arbitration board shall grant the relief specified in § 31-5.2-3 of this chapter and any other relief available under the applicable warranties or the Magnuson-Moss Warranty Federal Trade Commission Improvement Act, 88 Stat. 2183 (1975), 15 U.S.C. section 2301 et seq., as in effect on October 1, 1982, to the consumer or lessee if a reasonable number of attempts,as provided in § 31-5.2-5(1) and (2) have been undertaken to correct one or more nonconformities that substantially impair the motor vehicle. The motor vehicle arbitration board shall dismiss the dispute if it finds, after considering all the evidence presented, that the consumer or lessee is not entitled to relief under this chapter.

(g) The board shall, as expeditiously as possible, but not later than ninety (90) days from the date the director deems the dispute eligible for arbitration, render a fair decision based on the information gathered and disclose its findings and the reasons for it to the parties involved. The consumer or lessee shall accept or reject the decision within five (5) days of its filing.

(2) If the decision is favorable to the consumer or lessee, the manufacturer shall within thirty (30) days after the rendering of the decision, either comply with the terms of the decision if the consumer or lessee elects to accept the decision or appeal the finding to superior court. No appeal by a manufacturer shall be heard unless the petition for such appeal is filed with the clerk of the superior court within thirty (30) days of issuance of the finding of the motor vehicle arbitration board and is accompanied by a bond in a principal sum equal to the money award made by the state-certified arbitrator plus two thousand five-hundred dollars ($2,500) for anticipated attorneys' fees, secured by cash or its equivalent, payable to the consumer. The liability of the surety of any bond filed pursuant to this section shall be limited to the indemnification of the consumer in the action. Such bond shall not limit or impair any right of recovery otherwise available pursuant to law, nor shall the amount of the bond be relevant in determining the amount of recovery to which the consumer shall be entitled. In the event that any motor vehicle arbitration board decision, resulting in an award of a refund or replacement, is upheld by the court, recovery by the consumer shall include continuing damages in the amount of twenty-five dollars ($25.00) per day for each day, subsequent to the day the motor vehicle was returned to the manufacturer pursuant to § 31-5.2-3, that said vehicle was out of use as a direct result of any nonconformity not issuing from owner negligence, accident, vandalism or any attempt to repair or substantially modify the vehicle by a person other than the manufacturer, its agent or authorized dealer; provided, however, that the manufacturer did not make a comparable vehicle available to the consumer free of charge. In addition to any other recovery, any prevailing consumer shall be awarded reasonable attorneys' fees and costs. If the court finds that the manufacturer did not have any reasonable basis for its appeal or that the appeal was frivolous, the court shall double the amount of the total award made to the consumer. The motor vehicle arbitration board shall contact the consumer or lessee, within ten (10) working days after the date for performance, to determine whether performance has occurred.

(h) The motor vehicle arbitration board shall maintain the records of each dispute as deemed necessary, including an index of disputes by brand name and model. The motor vehicle arbitration board shall, at intervals of no more than six (6) months, compile and maintain statistics indicating the record of manufacturer compliance with arbitration decisions and the number of refunds or replacement awarded. The summary shall be a public record.

(i) The motor vehicle arbitration board automobile dispute settlement procedure shall be prominently posted in the place of business of each new car dealer or lessor licensed by the department of revenue to engage in the sale or lease of that manufacturer's new motor vehicles. The display of this public notice shall be a condition of licensure under the general laws. The board shall determine the size, type face, form and wording of the sign required by this section, which shall include the telephone number and the address to which requests for the motor vehicle arbitration board arbitration services may be sent.

(j) The motor vehicle arbitration board shall adopt regulations, in accordance with the provisions of the general laws to carry out the purposes of this section. Written copies of the regulations and appropriate arbitration hearing procedures shall be provided to any person upon request.

History of Section.
(P.L. 1990, ch. 250, § 1; P.L. 1992, ch. 324, § 12; P.L. 1995, ch. 236, § 1; P.L. 2000, ch. 109, § 61; P.L. 2005, ch. 106, § 1; P.L. 2005, ch. 123, § 1; P.L. 2008, ch. 98, § 7; P.L. 2008, ch. 145, § 7.)



Chapter 31-5.2-8 - Waiver of rights prohibited.

§ 31-5.2-8 Waiver of rights prohibited.  Any agreement entered into by a consumer or lessee for the purchase or lease of a new motor vehicle which waives, limits, or disclaims the rights set forth in this chapter shall be void as contrary to public policy. These rights shall inure to a subsequent transferee of the motor vehicle.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-9 - Disclosure of nonconformity prior to resale.

§ 31-5.2-9 Disclosure of nonconformity prior to resale.  No motor vehicle that is returned to the manufacturer under the provisions of this chapter shall be resold or re-leased in the state without clear and conspicuous written disclosure to the prospective purchaser or lessee prior to resale of the fact that it was so returned due to a nonconformity. The attorney general shall prescribe the exact form and content of the disclosure statement.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-10 - Cause of action.

§ 31-5.2-10 Cause of action.  An aggrieved consumer or lessee may bring an action under the Rules of Civil Procedure in the superior court to enforce the provisions of this chapter.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-11 - Attorney's fees.

§ 31-5.2-11 Attorney's fees.  The court hearing a complaint brought by a consumer or lessee aggrieved by a violation of this chapter shall award reasonable attorney's fees to a prevailing plaintiff.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-12 - Commencement of action.

§ 31-5.2-12 Commencement of action.  Any action brought pursuant to this chapter shall be commenced within three (3) years of the date of original delivery of the motor vehicle to the consumer or lessee or within two (2) years of the date on which the mileage on the motor vehicle reached fifteen thousand (15,000) miles, whichever is earlier.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1; P.L. 1995, ch. 236, § 1.)



Chapter 31-5.2-13 - Deceptive trade practice.

§ 31-5.2-13 Deceptive trade practice.  A manufacturer's failure to comply with any of the provisions of this chapter shall constitute a deceptive trade practice under the terms of chapter 13.1 of title 6. All of the public and private remedies provided for in chapter 13.1 of title 6 shall be available to enforce the provisions of this chapter.

History of Section.
(P.L. 1984, ch. 353, § 1; P.L. 1984, ch. 361, § 1.)



Chapter 31-5.2-14 - Consumers' council automobile dispute settlement panel  Motor vehicle arbitration board.

§ 31-5.2-14 Consumers' council automobile dispute settlement panel  Motor vehicle arbitration board.  Whenever the term "consumer's council automobile dispute settlement panel," for the purpose of providing an independent arbitration procedure for the settlement of disputes between consumers or lessees and manufactures concerning motor vehicles which do not conform to all applicable express or implied warranties is used, the term shall mean the motor vehicle arbitration board established by the department of attorney general pursuant to § 31-5.2-7.1.

History of Section.
(P.L. 2005, ch. 106, § 2; P.L. 2005, ch. 123, § 2.)






Chapter 31-5.3 - Protection of Used Motor Vehicle Purchasers

Chapter 31-5.3-2 - Deceptive trade practice.

§ 31-5.3-2 Deceptive trade practice.  A dealer's failure to comply with § 31-38-1 as to the inspection of used motor vehicles, shall constitute a deceptive trade practice under the terms of chapter 13.1 of title 6. All of the public and private remedies provided for in chapter 13.1 of title 6 shall be available to enforce the provisions of this chapter.

History of Section.
(P.L. 1985, ch. 478, § 1; P.L. 1992, ch. 324, § 13.)






Chapter 31-5.4 - Consumer Enforcement of Used Motor Vehicle Warranties

Chapter 31-5.4-1 - Sale of used motor vehicles  Definitions.

§ 31-5.4-1 Sale of used motor vehicles  Definitions.  As used in this chapter, the following words have the following meanings:

(1) "Consumer" means the purchaser, other than for purposes of resale, of a used motor vehicle normally used for personal, family, or household purposes and subject to a warranty, and the spouse or child of the purchaser if the motor vehicle is transferred to the spouse or child during the duration of any warranty applicable to the motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty;

(2) "Dealer" means any person or business which sells or offers for sale a used vehicle after selling or offering for sale three (3) or more used vehicles in the previous twelve (12) month period, but does not include a bank or financial institution, a business selling a used vehicle to an employee of that business, a lessor selling a leased vehicle to that vehicle's lessee, a family member of the lessee, or an employee of the lessee, or the state, its agencies, bureaus, boards, commissions, and authorities, and all of the political subdivisions of the state, including the agencies and authorities of any subdivision;

(3) "Repair insurance" means a contract in writing for any period of time or any specific mileage to refund, repair, replace, maintain, or take other action with respect to a used motor vehicle and which is regulated by the department of business regulation;

(4) "Service contract" means a contract in writing for any period of time or any specific mileage to refund, repair, replace, maintain, or take other action with respect to a used motor vehicle and provided at an extra charge beyond the price of the used motor vehicle;

(5) "Used motor vehicle" means a passenger motor vehicle, excluding motorcycles, motor homes, and off-road vehicles, which has been driven more than the limited use necessary in moving or road-testing a new vehicle prior to delivery;

(6) "Warranty" means any undertaking in connection with the sale by a dealer of a used motor vehicle to refund, repair, replace, maintain, or take other action with respect to the used motor vehicle and provided at no extra charge beyond the price of the used motor vehicle.

History of Section.
(P.L. 1985, ch. 342, § 1.)



Chapter 31-5.4-2 - Written warranty required  Terms.

§ 31-5.4-2 Written warranty required  Terms.  (a) No dealer shall sell a used motor vehicle to a consumer without giving the consumer a written warranty which shall at minimum apply for the following terms:

(1) If the used motor vehicle has thirty-six thousand (36,000) miles or less, the warranty shall be at a minimum of sixty (60) days or three thousand (3,000) miles, whichever comes first.

(2) If the used motor vehicle has more than thirty-six thousand (36,000) miles, but not more than one hundred thousand (100,000) miles, the warranty shall be at a minimum of thirty (30) days or one thousand (1,000) miles, whichever comes first.

(b) The written warranty shall require the dealer or his or her agent to repair or, at the election of the dealer, reimburse the consumer for the reasonable cost of repairing the failure of a covered part. Covered parts shall at least include the following items:

(1) Engine. All lubricated parts, water pump, fuel pump, manifolds, engine block, cylinder head, rotary engine housings, and flywheel.

(2) Transmission. The transmission case, internal parts, and the torque converter.

(3) Drive axle. Front and rear drive axle housings and internal parts, axle shafts, propeller shafts, and universal joints.

(4) Brakes. Master cylinder, vacuum assist booster, wheel cylinders, hydraulic lines and fittings, and disc brake calipers.

(6) Steering. The steering gear housing and all internal parts, and the power steering pump, valve body, piston, and rack.

(7) The alternator, generator, starter, and ignition system, excluding the battery.

(c) Any required repair or reimbursement shall be made by the dealer notwithstanding the fact that the warranty period has expired, provided the consumer notifies the dealer of the failure of a covered part within the specified warranty period.

(d) If a new car warranty is in effect at the time of the sale of the used motor vehicle, then the warranty specified in this section shall be required only for the period of time, if any, between the expiration of the new car warranty and the period specified in subsection (a) of this section.

(e) The written warranty may contain additional language excluding coverage:

(1) For a failure of a covered part caused by a lack of customary maintenance;

(2) For a failure of a covered part caused by collision, abuse, negligence, theft, vandalism, fire, or other casualty and damage from the environment (windstorm, lightning, road hazards, etc.);

(3) If the odometer has been stopped or altered so that the vehicle's actual mileage cannot be readily determined or if any covered part has been altered so that a covered part was thereby caused to fail;

(4) For maintenance services and the parts used in connection with those services such as seals, gaskets, oil, or grease unless required in connection with the repair of a covered part;

(5) For a motor tune-up;

(6) For a failure resulting from racing or other competition;

(7) For a failure caused by towing a trailer or another vehicle unless the used motor vehicle is equipped for this as recommended by the manufacturer;

(8) If the used motor vehicle is used to carry passengers for hire;

(9) If the used motor vehicle is rented to someone else;

(10) For repair of valves and/or rings to correct low compression and/or oil consumption which are considered normal wear;

(11) To the extent otherwise permitted by law, for property damage arising or allegedly arising out of the failure of a covered part; and

(12) To the extent otherwise permitted by law, for loss of the use of the used motor vehicle, loss of time, inconvenience, commercial loss, or consequential damages.

History of Section.
(P.L. 1985, ch. 342, § 1.)



Chapter 31-5.4-3 - Failure to honor warranty.

§ 31-5.4-3 Failure to honor warranty.  (a) If the dealer or his or her agent fails to correct a malfunction or defect as required by the warranty specified in this section which substantially impairs the value of the used motor vehicle to the consumer after a reasonable period of time, the dealer shall accept the return of the used motor vehicle from the consumer and refund to the consumer the full purchase price including sales or compensating use tax, less a reasonable allowance for any damage not attributable to normal wear or usage, and an adjustment for any modifications which either increase or decrease the market value of the vehicle. In determining the purchase price to be refunded, the purchase price shall be deemed equal to the sum of the actual cash difference paid for the used motor vehicle plus, if the dealer elects to not return any vehicles traded-in by the consumer, the wholesale value of those traded-in vehicles as listed in the National Auto Dealers' Association Used Car Guide, or any other guide that may be specified in regulations promulgated by the administrator of the division of motor vehicles, as adjusted for mileage, improvements, and any major physical or mechanical defects in the traded-in vehicle at the time of trade-in. The contract of sale for the used motor vehicle shall include conspicuous language indicating that if the consumer should be entitled to a refund pursuant to this section, the value of any vehicle traded-in by the consumer, if the dealer elects to not return it to the consumer, for purposes of determining the amount of the refund will be determined by reference to the National Auto Dealers' Association Used Car Guide wholesale value, or any other guide that may be approved by the administrator of the division of motor vehicles, as adjusted for mileage, improvements, and any major physical or mechanical defects, rather than the value listed in the sales contract. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear on the records of ownership kept by the division of motor vehicles. If the amount to be refunded to the lienholder will be insufficient to discharge the lien, the dealer shall notify the consumer in writing by registered or certified mail that the consumer has thirty (30) days to pay the lienholder the amount which, together with the amount to be refunded by the dealer, will be sufficient to discharge the lien. The notice to the consumer shall contain conspicuous language warning the consumer that failure to pay those funds to the lienholder within thirty (30) days will terminate the dealer's obligation to provide a refund. If the consumer fails to make the payment within thirty (30) days, the dealer shall have no further responsibility to provide a refund under this section. Alternatively, the dealer may elect to offer to replace the used motor vehicle with a comparably priced vehicle, with any adjustment in price that the parties may agree to. The consumer shall not be obligated to accept a replacement vehicle, but may instead elect to receive the refund provided under this section. It shall be an affirmative defense to any claim under this section that:

(1) The malfunction or defect does not substantially impair the used motor vehicle's value; or

(2) The malfunction or defect is the result of abuse, neglect, or unreasonable modifications or alterations of the used motor vehicle.

(b) It shall be presumed that a dealer has had a reasonable opportunity to correct a malfunction or defect in a used motor vehicle, if:

(1) The same malfunction or defect has been subject to repair three (3) or more times by the selling dealer or his or her agent within the warranty period, but the same malfunction or defect continues to exist; or

(2) The vehicle is out of service by reason of repair or malfunction or defect for a cumulative total of fifteen (15) or more days during the warranty period. That period shall not include days when the dealer is unable to complete the repair because of the unavailability of necessary repair parts. The dealer shall be required to exercise due diligence in attempting to obtain necessary repair parts. If, however, a vehicle has been out of service for a cumulative total of forty-five (45) days, even if a portion of that time is attributable to the unavailability of replacement parts, the consumer shall be entitled to the replacement or refund remedies provided in this section.

(c) The term of any warranty, service contract, or repair insurance shall be extended by any time period during which the used motor vehicle is in the possession of the dealer or his or her duly authorized agent for the purpose of repairing the used motor vehicle under the terms and obligations of the warranty, service contract, or repair insurance.

(d) The term of any warranty, service contract, or repair insurance, and the fifteen (15) days out-of-service period, shall be extended by any time during which repair services are not available to the consumer because of a war, invasion or strike, fire, flood, or other natural disaster.

History of Section.
(P.L. 1985, ch. 342, § 1.)



Chapter 31-5.4-4 - Waiver notice.

§ 31-5.4-4 Waiver notice.  (a) Whenever any agreement is entered into by a consumer with a dealer for the purchase of a used motor vehicle which waives or disclaims the rights set forth in this chapter, the dealer shall post a notice unobstructed and conspicuously on the windshield of the vehicle to be sold. The notice shall be at least eight and one-half inches (8 1/2") by eleven inches (11") in size, in bold print one inch in height, and shall state, "NO WARRANTY AS TO CONDITION  SOLD AS IS".

(b) Whenever any dealer enters into an agreement with a consumer for a purchase of a motor vehicle, any waiver or disclaimer of the rights set forth in this chapter shall be printed on the bill of sale in a type size larger and of a different color than any other type on the bill of sale. The waiver shall be separately initialed by the purchaser and the dealer.

(c) Nothing in this section shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

(d) Notwithstanding subsection (a) of this section, this chapter shall not apply to used motor vehicles sold for less than one thousand five hundred dollars ($1,500). Further, this chapter shall not apply to the sale of classic cars registered pursuant to this title.

History of Section.
(P.L. 1985, ch. 342, § 1.)



Chapter 31-5.4-5 - Arbitration and enforcement.

§ 31-5.4-5 Arbitration and enforcement.  (a) If a dealer has established or participates in an informal dispute settlement procedure which complies in all respects with the provisions of 16 CFR Part 703 the provisions of this chapter concerning refunds or replacement shall not apply to any consumer who has not first resorted to that procedure.

(b) In no event shall a consumer who has resorted to an informal dispute settlement procedure be precluded from seeking the rights or remedies available by law.

(c) In an action brought to enforce the provisions of this chapter, the court may award reasonable attorneys' fees to a prevailing plaintiff.

(d) Any action brought pursuant to this chapter shall be commenced within four (4) years of the date of original delivery of the used motor vehicle to the consumer.

History of Section.
(P.L. 1985, ch. 342, § 1.)



Chapter 31-5.4-6 - Disclosure of rights.

§ 31-5.4-6 Disclosure of rights.  (a) The director of the department of revenue shall promulgate rules, regulations and forms to implement the notice provision in subsection (b) of this section. The forms promulgated by the director shall be used by every dealer in the sale of every automobile protected by this chapter.

(b) Clear and conspicuous notice of the warranties created by this chapter of the rights pertaining to them and of the implied warranty of merchantability shall be given to the consumer in writing at the time the consumer purchases a used motor vehicle from the dealer. Each notice required by this section shall describe the procedures available to redress violations of this section and shall contain the telephone number of the department of revenue.

(c) A seller's failure to provide the buyer with the documents and forms promulgated by the director of the department of revenue pursuant to this section shall constitute prima facie evidence of bad faith and unfair and deceptive trade practice under § 6-13.1-1. Violations of this section shall be actionable by the buyer under §§ 31-5.4-5 and 6-13.1-5.2.

History of Section.
(P.L. 1993, ch. 421, § 1; P.L. 2008, ch. 98, § 8; P.L. 2008, ch. 145, § 8.)






Chapter 31-5.5 - Global Warming Index Act

Chapter 31-5.5-1 - Title.

§ 31-5.5-1 Title.  This act shall be known as the "Global Warming Index Act."

History of Section.
(P.L. 2008, ch. 218, § 1.)



Chapter 31-5.5-2 - Definitions.

§ 31-5.5-2 Definitions.  For the purposes of this chapter, the following definitions shall apply:

(1) "Motor Vehicle" shall mean a new passenger vehicle, new light-duty truck with a gross vehicle weight of eighty-five hundred pounds (8500 lbs) or less, or any other new vehicle determined by the commissioner to be a vehicle whose primary use is noncommercial personal transportation and which is manufactured for the model year 2010 or subsequent model year; and

(2) "Motor Vehicle global warming gases" or "global warming gases" shall mean carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.

History of Section.
(P.L. 2008, ch. 218, § 1.)



Chapter 31-5.5-3 - Global warming index stickers.

§ 31-5.5-3 Global warming index stickers.  (a) No model year 2010 or subsequent model year motor vehicle shall be sold or leased in this state unless there is securely and conspicuously affixed in a clearly visible location, a label on which the manufacturer shall endorse clearly, distinctly, and legibly true and correct entries disclosing information concerning the emissions of global warming gases.

(b) The label required by subsection (a) of this section shall include:

(1) A global warming index that contains quantitative information presented in a continuous, easy-to-read scale that compares the emissions of global warming gases from the vehicle with the average projected emissions of global warming gases from all vehicles of the same model year. For reference purposes, the index shall also identify the emissions of global warming gases from the vehicle model of that same model year that has the lowest emissions of global warming gases; and

(2) The use of at least one color ink in addition to black.

(c) A label that complies with the requirements of the California vehicle labeling program shall be deemed to meet the requirements of this title.

(d) Nothing in this section shall be construed as prohibiting a purchaser from removing the label required by this section, after such purchaser has taken possession of the vehicle.

History of Section.
(P.L. 2008, ch. 218, § 1.)






Chapter 31-6 - Registration Fees

Chapter 31-6-1 - Amount of registration and miscellaneous fees.

§ 31-6-1 Amount of registration and miscellaneous fees.  (a) The following registration fees shall be paid to the division of motor vehicles for the registration of motor vehicles, trailers, semi-trailers, and school buses subject to registration for each year of registration:

(1) For the registration of every automobile, when equipped with pneumatic tires, the gross weight of which is not more than four thousand pounds (4,000 lbs.): thirty dollars ($30.00).

(2) For the registration of every motor truck or tractor when equipped with pneumatic tires, the gross weight of which is not more than four thousand pounds (4,000 lbs.): thirty-four dollars ($34.00).

(3) For the registration of every automobile, motor truck or tractor, when equipped with pneumatic tires, the gross weight of which is:

(i) More than four thousand pounds (4,000 lbs.), but not more than five thousand pounds (5,000 lbs.): forty dollars ($40.00);

(ii) More than five thousand pounds (5,000 lbs.), but not more than six thousand pounds (6,000 lbs.): forty-eight dollars ($48.00);

(iii) More than six thousand pounds (6,000 lbs.), but not more than seven thousand pounds (7,000 lbs.): fifty-six dollars ($56.00);

(iv) More than seven thousand pounds (7,000 lbs.), but not more than eight thousand pounds (8,000 lbs.): sixty-four dollars ($64.00);

(v) More than eight thousand pounds (8,000 lbs.), but not more than nine thousand pounds (9,000 lbs.): seventy dollars ($70.00);

(vi) More than nine thousand pounds (9,000 lbs.), but not more than ten thousand pounds (10,000 lbs.): seventy-eight dollars ($78.00);

(vii) More than ten thousand pounds (10,000 lbs.), but not more than twelve thousand pounds (12,000 lbs.): one hundred six dollars ($106);

(viii) More than twelve thousand pounds (12,000 lbs.), but not more than fourteen thousand pounds (14,000 lbs.): one hundred twenty-four dollars ($124);

(ix) More than fourteen thousand pounds (14,000 lbs.), but not more than sixteen thousand pounds (16,000 lbs.): one hundred forty dollars ($140);

(x) More than sixteen thousand pounds (16,000 lbs.), but not more than eighteen thousand pounds (18,000 lbs.): one hundred fifty-eight dollars ($158);

(xi) More than eighteen thousand pounds (18,000 lbs.), but not more than twenty thousand pounds (20,000 lbs.): one hundred seventy-six dollars ($176);

(xii) More than twenty thousand pounds (20,000 lbs.), but not more than twenty-two thousand pounds (22,000 lbs.): one hundred ninety-four dollars ($194);

(xiii) More than twenty-two thousand pounds (22,000 lbs.), but not more than twenty-four thousand pounds (24,000 lbs.): two hundred ten dollars ($210);

(xiv) More than twenty-four thousand pounds (24,000 lbs.), but not more than twenty-six thousand pounds (26,000 lbs.): two hundred thirty dollars ($230);

(xv) More than twenty-six thousand pounds (26,000 lbs.), but not more than twenty-eight thousand pounds (28,000 lbs.): two hundred ninety-six dollars ($296);

(xvi) More than twenty-eight thousand pounds (28,000 lbs.), but not more than thirty thousand pounds (30,000 lbs.): three hundred sixteen dollars ($316);

(xvii) More than thirty thousand pounds (30,000 lbs.), but not more than thirty-two thousand pounds (32,000 lbs.): four hundred and twenty-two dollars ($422);

(xviii) More than thirty-two thousand pounds (32,000 lbs.), but not more than thirty-four thousand pounds (34,000 lbs.): four hundred and forty-eight dollars ($448);

(xix) More than thirty-four thousand pounds (34,000 lbs.), but not more than thirty-six thousand pounds (36,000 lbs.): four hundred and seventy-six dollars ($476);

(xx) More than thirty-six thousand pounds (36,000 lbs.), but not more than thirty-eight thousand pounds (38,000 lbs.): five hundred and two dollars ($502);

(xxi) More than thirty-eight thousand pounds (38,000 lbs.), but not more than forty thousand pounds (40,000 lbs.): five hundred and twenty-eight dollars ($528);

(xxii) More than forty thousand pounds (40,000 lbs.), but not more than forty-two thousand pounds (42,000 lbs.): five hundred and fifty-four dollars ($554);

(xxiii) More than forty-two thousand pounds (42,000 lbs.), but not more than forty-six thousand pounds (46,000 lbs.): six hundred and eight dollars ($608);

(xxiv) More than forty-six thousand pounds (46,000 lbs.), but not more than fifty thousand pounds (50,000 lbs.): six hundred and sixty dollars ($660);

(xxv) More than fifty thousand pounds (50,000 lbs.), but not more than fifty-four thousand pounds (54,000 lbs.): seven hundred and twelve dollars ($712);

(xxvi) More than fifty-four thousand pounds (54,000 lbs.), but not more than fifty-eight thousand pounds (58,000 lbs.): seven hundred and sixty-eight dollars ($768);

(xxvii) More than fifty-eight thousand pounds (58,000 lbs.), but not more than sixty-two thousand pounds (62,000 lbs.): eight hundred and sixteen dollars ($816);

(xxviii) More than sixty-two thousand pounds (62,000 lbs.), but not more than sixty-six thousand pounds (66,000 lbs.): eight hundred and seventy-six dollars ($876);

(xxix) More than sixty-six thousand pounds (66,000 lbs.), but not more than seventy thousand pounds (70,000 lbs.): nine hundred and twenty-four dollars ($924);

(xxx) More than seventy thousand pounds (70,000 lbs.), but not more than seventy-four thousand pounds (74,000 lbs.): nine hundred and seventy-two dollars ($972);

(xxxi) Over seventy-four thousand pounds (74,000 lbs.): nine hundred and seventy-two dollars ($972), plus twenty-four dollars ($24.00) per two thousand pounds (2,000 lbs.) gross weight.

(4) For the registration of every semi-trailer to be used with a truck-tractor as defined in § 31-1-4(a) shall be as followsannual fee of twelve dollars ($12.00) for a one year registration, for multi-year registrations the fee of fifty dollars ($50.00) for a five (5) year registration and eighty dollars ($80.00) for an eight (8) year registration. However, when in use the weight of the resulting semi-trailer unit and its maximum carrying capacity shall not exceed the gross weight of the original semi-trailer unit from which the gross weight of the tractor was determined. A registration certificate and registration plate shall be issued for each semi-trailer so registered. There shall be no refund of payment of such fee, except that when a plate is returned prior to ninety (90) days before the effective date of that year's registration, the pro rate amount, based on the unused portion of the multi-year registration plate period at time of surrender, shall be refunded. A multi-year semi-trailer registration may be transferred to another semi-trailer subject to the provisions and fee set forth in § 31-6-11. Thirty percent (30%) of the semi-trailer registration fee shall be retained by the division of motor vehicles to defray the costs of implementation of the international registration plan (IRP) and fleet registration section.

(5) For the registration of every automobile, motor truck, or tractor, when equipped with other than pneumatic tires, there shall be added to the above gross weight fees a charge of ten cents (10¢) for each one hundred (100) pounds of gross weight.

(6) For the registration of every public bus, the rates provided for motor vehicles for hire plus two dollars ($2.00) for each passenger which that bus is rated to carry, the rating to be determined by the administrator of the division of motor vehicles.

(7) For the registration of every motorcycle, or motor-driven cycle, thirteen dollars ($13.00). Three dollars ($3.00) from that sum shall be turned over to the department of education to assist in the payment of the cost of the motorcycle driver's education program as enumerated in § 31-10.1-1.1.

(8) For the registration of every trailer not including semi-trailers used with a truck-tractor as defined in § 31-1-4(a), with a gross weight of three thousand pounds (3,000 lbs.) or less, five dollars ($5.00). Trailers with a gross weight of more than three thousand pounds (3,000 lbs.) shall be assessed a registration fee of one dollar and fifty cents ($1.50) per thousand pounds (1,000 lbs.).

(9) The annual registration fee for a motor vehicle, commonly described as a boxcar and/or locomotive, and used only by la societe des 40 hommes et 8 chevaux for civic demonstration, parades, convention purposes or social welfare work, shall be two dollars ($2.00).

(10) For the registration of every motor vehicle, trailer, or semi-trailer owned by any department or agency of any city or town or district, provided the name of the city or town or district or state department or agency owning the same shall be plainly printed on two (2) sides of the vehicle, two dollars ($2.00).

(11) For the registration of motor vehicles used for racing, fifteen dollars ($15.00).

(12) For every duplicate registration certificate, seventeen dollars ($17.00).

(13) For every certified copy of a registration certificate or application, ten dollars ($10.00).

(14) For every certificate assigning a special identification number or mark as provided in § 31-3-37, one dollar ($1.00).

(15) For every replacement of number plates or additional pair of number plates, without changing the number, thirty dollars ($30.00).

(16) For the registration of every farm vehicle, used in farming as provided in § 31-3-31, ten dollars ($10.00).

(17) For the registration of antique motor vehicles, five dollars ($5.00).

(18) For the registration of a suburban vehicle, when used as a pleasure vehicle and the gross weight of which is not more than four thousand pounds (4,000 lbs.), the same rates as charged in subdivision (1) of this subsection shall be applicable and when used as a commercial vehicle and the gross weight of which is not more than four thousand pounds (4,000 lbs.), the same rates as provided in subdivision (2) of this subsection shall be applicable. The rates in subdivision (3) of this subsection shall be applicable when the suburban vehicle has a gross weight of more than four thousand pounds (4,000 lbs.), regardless of the use of the vehicle.

(19) For the registration of every motor bus which is used exclusively under contract with a political subdivision or school district of the state for the transportation of school children, twenty-five dollars ($25) provided that the motor bus may also be used for the transportation of persons to and from church and Sunday school services, and for the transportation of children to and from educational or recreational projects sponsored by a city or town or by any association or organization supported wholly or in part by public or private donations for charitable purposes, without the payment of additional registration fee.

(20) For the registration of every motorized bicycle, ten dollars ($10.00).

(21) For the registration of every motorized tricycle, ten dollars ($10.00).

(22) For the replacement of number plates with a number change, twenty dollars ($20.00).

(23) For the initial issuance and each reissuance of fully reflective plates as required by §§ 31-3-10 and 31-3-32, an additional six dollars ($6.00).

(24) For the issuance of a trip permit under the International Registration Plan, twenty-five dollars ($25.00) per vehicle. The division of motor vehicles is authorized to issue seventy-two (72) hour trip permits for vehicles required to be registered in the International Registration Plan that have not been apportioned with the state of Rhode Island.

(25) For the issuance of a hunter's permit under the International Registration Plan, twenty-five dollars ($25.00) per vehicle. The division of motor vehicles is authorized to issue hunter's permits for motor vehicles based in the state of Rhode Island and otherwise required to be registered in the International Registration Plan. These permits are valid for thirty (30) days.

(26) For the registration of a specially adapted motor vehicle necessary to transport a family member with a disability for personal, noncommercial use, a fee of thirty dollars ($30.00) assessed.

(b) In the event that the registrant voluntarily cancels his registration within the period of registration, the division of motor vehicles shall refund only that portion of the fee paid which represents full-year segments of the registration fee paid.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 1; P.L. 1951, ch. 2826, § 11; P.L. 1952, ch. 2937, § 7; P.L. 1953 (1st s. s.), ch. 3236, § 2; P.L. 1954, ch. 3378, § 2; G.L. 1956, § 31-6-1; P.L. 1958, ch. 75, § 1; P.L. 1960, ch. 62, § 1; P.L. 1960, ch. 75, § 6; P.L. 1963, ch. 96, § 1; P.L. 1964, ch. 214, § 3; P.L. 1969, ch. 174, § 1; P.L. 1975, ch. 134, § 1; P.L. 1975, ch. 213, § 1; P.L. 1976, ch. 64, § 4; P.L. 1978, ch. 377, § 3; P.L. 1981, ch. 327, § 1; P.L. 1982, ch. 86, § 1; P.L. 1984, ch. 367, § 2; P.L. 1986, ch. 167, § 1; P.L. 1988, ch. 408, § 1; P.L. 1990, ch. 13, § 2; P.L. 1993, ch. 138, art. 29, § 1; P.L. 1995, ch. 135, § 2; P.L. 1995, ch. 373, § 1; P.L. 1996, ch. 100, art. 19, § 1; P.L. 1997, ch. 30, art. 16, § 1; P.L. 1998, ch. 31, art. 22, § 1; P.L. 1998, ch. 77, § 1; P.L. 1998, ch. 137, § 1; P.L. 1998, ch. 394, § 1; P.L. 2005, ch. 117, art. 24, § 1; P.L. 2007, ch. 73, art. 7, § 10; P.L. 2010, ch. 23, art. 9, § 5.)



Chapter 31-6-2 - Computation of gross weight.

§ 31-6-2 Computation of gross weight.  For the purpose of computing fees based on gross weight, the gross weight shall, in the case of motor trucks, tractors, trailers, or semi-trailers, be the weight of the vehicle in pounds plus the weight of the maximum load to be carried. In the case of passenger motor vehicles, the gross weight shall be the weight of the vehicle plus the sum of the adult seating capacity multiplied by one hundred fifty pounds (150 lbs.).

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 1; G.L. 1956, § 31-6-2; P.L. 1984, ch. 418, § 1.)



Chapter 31-6-3 - Gross weight of tractors to be used with semi-trailers.

§ 31-6-3 Gross weight of tractors to be used with semi-trailers.  In computing the fees for the registration of every tractor to be used in combination with a semi-trailer, the gross weight shall include the weight of the tractor, the weight of the semi-trailer to be used with it, and the weight of the maximum load to be carried.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 1; G.L. 1956, § 31-6-3; P.L. 1969, ch. 173, § 2; P.L. 1984, ch. 418, § 1.)



Chapter 31-6-4 - Fees payable by jitney operators in interstate commerce.

§ 31-6-4 Fees payable by jitney operators in interstate commerce.  Notwithstanding any provision to the contrary contained in this chapter or in any other provision of the laws of this state, the administrator of the division of motor vehicles may issue certificates of registration and plates for all the jitneys owned or operated by any carrier of passengers for hire operating jitneys in interstate commerce in the state of Rhode Island and from every state contiguous to it, pursuant to the authority granted by the Interstate Commerce Commission, at a rate equal to the sum represented by the registration fee for a single jitney provided in § 31-6-1, multiplied by the average number of jitneys, as determined by the administrator of the division of motor vehicles, required by the applicant to operate the maximum number of schedules provided in the published schedules of the applicant.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 1; P.L. 1954, ch. 3378, § 2; G.L. 1956, § 31-6-4.)



Chapter 31-6-5 - Reduced fees for portion of year.

§ 31-6-5 Reduced fees for portion of year.  (a) If an application for registration of any motor vehicle, trailer, or semi-trailer shall be made in the first quarter of the year appropriate to the individual's registration expiration, or in the second quarter or the third quarter in any year, the fee for registration shall be three-fourths ( 3/4), two-fourths ( 2/4), or one-fourth ( 1/4) respectively of the fee required for a full year.

(b) The provisions of this section shall not apply in the case of the registration of motor vehicles used for racing, or for motor vehicles, trailers, or semi-trailers owned by any department or agency of the state of Rhode Island, or by any city, town, or district of this state.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 2; P.L. 1951, ch. 2826, § 12; G.L. 1956, § 31-6-5; P.L. 1981, ch. 327, § 1.)



Chapter 31-6-6 - Vehicles exempt from fees.

§ 31-6-6 Vehicles exempt from fees.  (a) No registration fee is required for the registration of motor-driven equipment owned by the following:

(1) American Legion bloodmobile;

(2) American National Red Cross or any of its chapters within this state;

(3) American Red Cross, Jamestown chapter ambulance;

(4) American Red Cross, Tiverton chapter ambulance;

(5) American Red Cross, Warwick chapter ambulances;

(6) Animal Rescue League of Southern Rhode Island truck used for rescue work;

(7) Burrillville Ambulance Corps ambulance;

(8) Burrillville American Legion Post No. 17 ambulances;

(9) Civil Air Patrol, Rhode Island wing motor vehicle equipment;

(10) East Greenwich Ambulance Association ambulances;

(11) East Greenwich American Legion Post No. 15 (incorporated February 20, 1933) ambulances;

(12) East Tiverton Volunteer Fire Department Rescue Squad of Tiverton (a non-business corporation, incorporated February 16, 1955) equipment, that motor vehicle being a rescue truck equipped with resuscitators, underwater equipment, emergency lighting units with generators, and various other devices needed to effect rescue and save lives and property under any emergency and used for this purpose only;

(13) Foster Ambulance Association ambulances;

(14) Georgiaville Volunteer Fire Company, Smithfield town ambulance;

(15) Glocester Ambulance Corps, Inc. ambulance;

(16) Hianloland Farms Fire Engine Company of West Greenwich RI, (a non-business corporation, incorporated November 15, 1940) equipment;

(17) Hope Valley Ambulance Squad, Inc., ambulances and rescue trucks;

(18) Hope Valley volunteer fire company ambulances;

(19) Hope Valley volunteer fire company crash-truck;

(20) Hospital ambulances;

(21) Johnston Hose Company No. 1 ambulance;

(22) Johnston Hose Company No. 3 ambulance;

(23) Lake Mishnock Volunteer Fire Company Rescue Squad, West Greenwich, Rhode Island;

(24) Le Baron C. Colt Memorial Ambulance, Inc. (with plates designated "car 5", providing ambulance service to any resident of the town of Bristol, incorporated October 17, 1923, as a charitable corporation) ambulance;

(25) Narragansett Rescue Corps, Inc., ambulance;

(26) North Kingstown Ambulance Association, Inc. (incorporated July 23, 1943, as a charitable corporation) ambulance;

(27) North Providence Chamber of Commerce Ambulance Service, Inc. (incorporated March 15, 1947 as a charitable corporation) ambulance;

(28) North Smithfield Ambulance Association ambulances;

(29) North Smithfield Ambulance and Rescue Association rescue wagon and rescue boat trailer;

(30) Northern Lincoln Volunteer Ambulance Corps ambulance;

(31) Northern Rhode Island Radio Emergency Associated Citizens Teams (REACT) rescue truck and other emergency vehicles;

(32) Public health league or district nursing association in any city or town in this state;

(33) Rhode Island American Legion, (incorporated January 29, 1941) first district ambulance committee of the department ambulances;

(34) Rhode Island Association of Retarded Citizens, Northern Rhode Island Chapter motor vehicles used for the transportation of retarded citizens;

(35) Rhode Island Association of Retarded Citizens, South County Chapter motor vehicles used for the transportation of retarded children;

(36) Rhode Island Association for Retarded Children, Westerly-Chariho Chapter motor vehicles to be used for the transportation of retarded children;

(37) Rhode Island Society for the Prevention of Cruelty to Animals' motor vehicles;

(38) Rhode Island Lions Sight Foundation, Inc., vehicle;

(39) Rhode Island state departments' or agencies' motor vehicles, trailers, or semi-trailers;

(40) Roy Carpenter's beach volunteer fire department, Matunuck ambulance;

(41) Salvation Army of Providence emergency canteen vehicle;

(42) Scituate Ambulance and Rescue Corps ambulances;

(43) South County Ambulance Corps, Inc. (incorporated October 28, 1939, as a charitable corporation) ambulance;

(44) South Foster Volunteer Fire Department No. 1 ambulances;

(45) United States government motor vehicles;

(46) United States government-accredited motor vehicles owned by a representative of a foreign country;

(47) United States mail rural free delivery driver-owned vehicles. This exemption applies to the particular motor vehicle used in carrying that mail, and not to persons or concerns contracting to carry the United States mail. The words "United States mail" must be plainly printed on two (2) sides of that vehicle;

(48) Veterans of Foreign Wars bloodmobile;

(49) Veterans of Foreign Wars, Harold F. Flynn Post No. 263, Woonsocket ambulance;

(50) Volunteer ambulance or rescue corps ambulance or rescue vehicle of a city or town used in transporting sick or injured patients;

(51) Westerly Ambulance Corps boat-trailer;

(52) Westerly Ambulance Corps crash-truck; and

(53) Westerly Sanitary Corps ambulances.

(b) Each owner may be required to pay the cost price of the number plates or markers required to be displayed on its vehicle.

History of Section.
(P.L. 1940, ch. 862, § 1; P.L. 1950, ch. 2447, § 1; P.L. 1950, ch. 2595, art. 14, § 3; P.L. 1951, ch. 2668, § 1; P.L. 1951, ch. 2681, § 1; P.L. 1952, ch. 2883, § 1; P.L. 1952, ch. 2933, § 1; P.L. 1954, ch. 3243, § 1; P.L. 1954, ch. 3326, § 1; P.L. 1955, ch. 3455, § 1; P.L. 1956, ch. 3625, § 1; P.L. 1956, ch. 3646, § 1; G.L. 1956, § 31-6-6; R.P.L. 1957, ch. 9, § 1; R.P.L. 1957, ch. 11, § 1; R.P.L. 1957, ch. 13, § 1; R.P.L. 1957, ch. 24, § 1; R.P.L. 1957, ch. 25, § 1; P.L. 1958, ch. 13, § 1; P.L. 1958, ch. 43, § 1; P.L. 1958, ch. 94, § 1; P.L. 1959, ch. 3, § 1; P.L. 1959, ch. 11, § 1; P.L. 1959, ch. 43, § 1; P.L. 1961, ch. 126, § 1; P.L. 1962, ch. 15, § 1; P.L. 1962, ch. 31, § 1; P.L. 1963, ch. 5, § 1; P.L. 1963, ch. 26, § 1; P.L. 1963, ch. 143, § 1; P.L. 1964, ch. 181, § 1; P.L. 1965, ch. 15, § 1; P.L. 1965, ch. 18, § 1; P.L. 1966, ch. 153, § 1; P.L. 1966, ch. 231, § 1; P.L. 1967, ch. 82, § 1; P.L. 1971, ch. 32, § 1; P.L. 1971, ch. 52, § 1; P.L. 1976, ch. 218, § 2; P.L. 1981, ch. 327, § 1; P.L. 1985, ch. 253, § 1; P.L. 1986, ch. 478, § 1.)



Chapter 31-6-7 - Motorized wheel chairs.

§ 31-6-7 Motorized wheel chairs.  Any nonprofit charitable organization shall be forever exempt from the payment of any fee for the annual registration of a certain type of motor vehicle commonly known and described as a motorized wheel chair. Any person designated, in writing, by a nonprofit charitable organization who shall operate a motorized wheel chair shall be exempt from any license requirements and fee for the operation of it.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 4; G.L. 1956, § 31-6-7.)



Chapter 31-6-8 - Disabled veterans.

§ 31-6-8 Disabled veterans.  (a) Any veteran who has been honorably discharged from the service of the armed forces or the merchant marine of the United States in any of the wars or campaigns in which the United States has been engaged and who, while engaged in these wars or campaigns or as a result of engagement in these wars or campaigns, by reason of amputation, has lost one or both of his or her arms, hands, feet, or legs, or who, by reason of other permanent injury, has lost the use of one or both of his or her arms, hands, feet, or legs, or to whom has been granted a motor vehicle under chapter 870-2D, United States Public Laws 663, enacted 1946, 79th Congress, or has been determined by the Veterans' Administration to have a service connected disability of one hundred percent (100%) shall be forever exempt from the payment of any fee for the annual registration of and a license to operate that motor vehicle.

(b) The administrator for the division of motor vehicles shall issue to an eligible veteran for use on an automobile, or on a commercial vehicle having a gross weight of six thousand three hundred pounds (6,300 lbs.) or less, registration plates designated "Disabled Veteran". Upon the death of the holder of "Disabled Veteran" plates, the plates may be transferred to his or her surviving spouse for his or her lifetime or until he or she remarries. Only one set of "Disabled Veteran" plates shall be issued to an eligible veteran and only after certification of eligibility from the Veterans' Administration or other satisfactory documentation of eligibility is presented.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 4; P.L. 1952, ch. 2937, § 7; G.L. 1956, § 31-6-8; P.L. 1993, ch. 134, § 1; P.L. 2004, ch. 537, § 1.)



Chapter 31-6-9 - Blind veterans.

§ 31-6-9 Blind veterans.  Any veteran who has been honorably discharged from service with the armed forces or the merchant marine of the United States in any of the wars, declared or undeclared, in which the United States has been engaged and who, by reason of that service, has become totally blind, shall be further exempt from the payment of any fee for the annual registration of a pleasure motor vehicle owned by the veteran and operated for his or her pleasure and convenience. The veteran shall be entitled to display on that vehicle the special registration plates as shall be issued by the division of motor vehicles.

History of Section.
(P.L. 1947, ch. 1844, § 1; P.L. 1952, ch. 2879, § 1; G.L. 1956, § 31-6-9.)



Chapter 31-6-10 - Police vehicles  Fire apparatus  Trackless trolleys.

§ 31-6-10 Police vehicles  Fire apparatus  Trackless trolleys.  The following vehicles shall be exempt from registration:

(1) Motor-propelled fire engines and other fire apparatus. However, the division of motor vehicles shall issue a permanent registration plate and certificate for each motor-propelled fire engine or fire apparatus for its life at no fee;

(2) Every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

(3) Motor-propelled vehicles employed for law enforcement purposes by the several city and town police departments whether or not equipped with distinctive registration plates. A permanent registration plate and certificate shall, however, be issued for each motor-propelled police vehicle, for its life, at no fee. However, any existing police vehicle plate currently on a propelled police vehicle will pay a five dollar ($5.00) transfer fee if that plate is transferred to another police vehicle within the same police department.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 4; P.L. 1952, ch. 2937, § 7; G.L. 1956, § 31-6-10; P.L. 1996, ch. 360, § 1.)



Chapter 31-6-11 - Transfer of registration.

§ 31-6-11 Transfer of registration.  The fee for transfer of registration shall be fifteen dollars ($15.00) if the vehicle to be registered is of the same fee-class as the original vehicle or less, but if the proper registration fee for the vehicle to be registered is greater than the amount of the fee paid for the original registration, the fee shall be fifteen dollars ($15.00) plus the difference in registration fees of the original vehicle and the vehicle to be registered.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 6; G.L. 1956, § 31-6-11; P.L. 1960, ch. 75, § 6; P.L. 1981, ch. 327, § 1; P.L. 1993, ch. 138, art. 29, § 1.)



Chapter 31-6-12 - Business and special license fees.

§ 31-6-12 Business and special license fees.  The following fees shall be collected by the division of motor vehicles:

(1) For each license to deal in motor vehicles and for each branch office of a dealer, sixty dollars ($60.00).

(2) For dealer registration number plates and a dealer certificate, thirty dollars ($30.00) if the dealer operates not more than three (3) motor vehicles, trailers, or semi-trailers at any one time, and ten dollars ($10.00) plus the cost of number plates for every motor vehicle, trailer, or semi-trailer in excess of three (3) motor vehicles, trailers, or semi-trailers.

(3) For bailee registration number plates and a bailee certificate, thirty dollars ($30.00) if the bailee operates not more than three (3) motor vehicles, trailers, or semi-trailers at any one time, and ten dollars ($10.00) plus the cost of number plates for every motor vehicle, trailer, or semi-trailer in excess of three (3) motor vehicles, trailers, or semi-trailers.

(4) For each manufacturer, factory branch, or factory representative license, five dollars ($5.00).

(5) For each wrecker's license, sixty dollars ($60.00).

(6) For in-transit number plates and certificates, thirty dollars ($30.00) if the owner operates or moves not more than three (3) pieces of mobile equipment at any one time, and ten dollars ($10.00) plus the cost of number plates for every piece of mobile equipment in excess of three (3) pieces of mobile equipment.

(7) For special use identification tags and special use certificates, ten dollars ($10.00).

(8) For transporter registration number plates and a transporter certificate, thirty dollars ($30.00) if the transporter operates not more than three (3) motor vehicles, trailers, or semi-trailers at any one time, and ten dollars ($10.00) plus the cost of number plates for every motor vehicle, trailer, or semi-trailer in excess of three (3) motor vehicles, trailers or semi-trailers.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 5; G.L. 1956, § 31-6-12; P.L. 1959, ch. 123, § 3; P.L. 1960, ch. 33, § 2; P.L. 1960, ch. 75, § 6; P.L. 1966, ch. 187, § 6.)



Chapter 31-6-13 - Disposition of fees.

§ 31-6-13 Disposition of fees.  All fees collected under chapters 1  27 of this title shall be paid into the hands of the general treasurer to be credited to the general funds of the state.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 8; G.L. 1956, § 31-6-13.)



Chapter 31-6-14 - Return of rejected or erroneously collected fees.

§ 31-6-14 Return of rejected or erroneously collected fees.  (a) Whenever any application to the division of motor vehicles is accompanied by any fee as required by law, and the application is refused or rejected, the fee shall be returned to the applicant.

(b) Whenever the division of motor vehicles, through error collects any fee not required to be paid the fee shall be refunded to the person paying it upon application made within one year after the date of the payment. The one year period for refund may be extended at the discretion of the administrator of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 14, § 7; G.L. 1956, § 31-6-14; P.L. 1989, ch. 49, § 1.)



Chapter 31-6-15 - Payment of fees by credit card. [Contingent effective date; see note.].

§ 31-6-15 Payment of fees by credit card. [Contingent effective date; see note.].  (a) The division of motor vehicles may accept payment by credit card of all fees paid to the division of motor vehicles as provided by this chapter.

(b) The division of motor vehicles shall determine which fees may be paid by credit card and the manner in which the payments may be made.

History of Section.
(P.L. 1993, ch. 364, § 1.)






Chapter 31-6.1 - Bus Taxation Proration and Reciprocity Agreement

Chapter 31-6.1-1 - Agreement enacted.

§ 31-6.1-1 Agreement enacted.  The Bus Taxation Proration Agreement is enacted into law and entered into with all jurisdictions legally joining in the form substantially as follows:

Article I. Purposes and Principles

(a) Purposes of agreement. It is the purpose of this agreement to set up a system by which any contracting state may permit owners of fleets of buses operating in two or more states to prorate the registration of the buses in such fleets in each state in which the fleets operate on the basis of the proportion of miles operated within such state to total fleet miles, as defined in this agreement.

(b) Principle of proration of registration. It is declared that in making this agreement the contracting states adhere to the principle that each state should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself; that the method of taxation of interstate buses should not be a determining factor in developing its user tax structure; and that annual taxes or other taxes of the fixed fee type upon buses, which are not imposed on a basis that reflects the amount of highway use, should be apportioned among the states, within the limits of practicality, on the basis of vehicle miles traveled within each of the states.

Article II. Definitions

(a) "State". State shall include the states of the United States, the District of Columbia, the territories of the United States, the provinces of Canada, and the states, territories and federal district of Mexico.

(b) "Contracting state". Contracting state shall mean a state which is a party to this agreement.

(c) "Administrator". Administrator shall mean the official or agency of a state administering the fee involved, or, in the case of proration of registration, the official or agency of a state administering the proration of registration in that state.

(d) "Person". Person shall include any individual, firm, co-partnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit.

(e) "Base state". Base state shall mean the state from or in which the bus is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled, or also in the case of a fleet bus the state to which it is allocated for registration under statutory requirements. In order that this section may not be used for the purpose of evasion of registration fees, the administrators of the contracting states may make the final decision as to the proper base state, in accordance with article III(h) of this agreement, to prevent or avoid any evasion.

(f) "Bus". Bus shall mean any motor vehicle of a bus type engaged in the interstate transportation of passengers and subject to the jurisdiction of the interstate commerce commission, or any agency successor to it, or one or more state regulatory agencies concerned with the regulation of passenger transport.

(g) "Fleet". As to each contracting state, fleet shall include only those buses which actually travel a portion of their total miles in such state. A fleet must include three (3) or more buses.

(h) "Registration". Registration shall mean the registration of a bus and the payment of annual fees and taxes as set forth in or pursuant to the laws of the respective contracting states.

(i) "Proration of registration". Proration of registration shall mean registration of fleets of buses in accordance with article IV of this agreement.

(j) "Reciprocity". Reciprocity shall mean that each contracting state, to the extent provided in this agreement, exempts a bus from registration and registration fees.

Article III. General Provisions

(a) Effect on other agreements, arrangements, and understandings. On and after its effective date, this agreement shall supersede any reciprocal or other agreement, or understanding between any two or more of the contracting states covering, in whole or in part, any of the matters covered by this agreement. But this agreement shall not affect any reciprocal or other agreement, arrangement, or understanding between a contracting state and a state or states not a party to this agreement.

(b) Applicability to exempt vehicles. This agreement shall not require registration in a contracting state of any vehicles which are in whole or part exempt from registration under the laws or regulations of such state without respect to this agreement.

(c) Inapplicability to caravanned vehicle. The benefits and privileges of this agreement shall not be extended to a vehicle operated on its own wheels, or in tow of a motor vehicle, transported for the purpose of selling or offering the same for sale to or by any agent, dealer, purchaser, or prospective purchaser.

(d) Other fees and taxes. This agreement does not waive any fees or taxes charged or levied by any state in connection with the ownership or operation of vehicles other than registration fees as defined in this agreement. All other fees and taxes shall be paid to each state in accordance with laws of that state.

(e) Statutory vehicle regulations. This agreement shall not authorize the operation of a vehicle in any contracting state contrary to the laws or regulations except those pertaining to registration and payment of fees; and with respect to such laws or regulations, only to the extent provided in this agreement.

(f) Violations. Each contracting state reserves the right to withdraw, by order of its administrator, all or any part of the benefits or privileges granted pursuant to this agreement from the owner of any vehicle or fleet of vehicles operated in violation of any provision of this agreement. The administrator shall immediately give notice of any violation and withdrawal of any benefits or privileges to the administrator of each other contracting state in which vehicles of an owner are operated.

(g) Cooperation. The administrator of each of the contracting states shall cooperate with the administrators of the others and each contracting state agrees to furnish such aid and assistance to each other within its statutory authority as will aid in the proper enforcement of this agreement.

(h) Interpretation. In any dispute between or among contracting states arising under this agreement, the final decision regarding interpretation of questions at issue relating to this agreement shall be reached by joint action of the contracting states, acting through its administrators, and shall upon determination be placed in writing.

(i) Effect of headings. Article and section headings contained in this agreement shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning, or intent of the provisions of any article or part of it.

(j) Entry into force. This agreement shall enter into force and become binding between and among the contracting states when enacted or otherwise entered into by any two (2) states. Subsequently, it shall enter into force and become binding with respect to any state when enacted into law by that state. If the statutes of any state so authorize or provide, a state may become party to this agreement upon the execution of it by an executive or administrative official of the state acting on behalf of and for the state.

Article IV. Proration of Registration

(a) Applicability. Any owner of a fleet may register the buses of that fleet in any contracting state by paying to that other state the total registration fees in an amount equal to that obtained by applying the proportion of in-state fleet miles divided by the total fleet miles, to the total fees which would otherwise be required for regular registration of each and all of those vehicles in the other contracting state.

(1) All fleet pro-rata registration fees shall be based upon the mileage proportions of the fleet during the period of twelve (12) months ending on August 31 next preceding the commencement of the registration year for which registration is sought. The mileage proportions for a fleet not operated during that period in the state where application for registration is made will be determined by the administrator upon the sworn application of the applicant showing the operations during that period in other states, and the estimated operations during the registration year for which registration is sought in the state in which application is being made. If no operations were conducted during such period a full statement of the proposed method of operation shall be used.

(2) If any buses operate in two (2) or more states which permit the proration of registration on the basis of a fleet of buses consisting of a lesser number of vehicles than provided in article II(g), that fleet may be prorated as to registration in those states, in which event the buses in that fleet shall not be required to register in any other contracting states if each vehicle is registered in some contracting state except to the extent it is exempt from registration as provided in article III(b).

(3) If the administrator of any state determines, based on his or her method of the operation, that the inclusion of a bus or buses as a part of a fleet would adversely affect the proper fleet fee which should be paid to his or her state, having due regard for fairness and equity, the administrator may refuse to permit any or all of those buses to be included in his or her state as a part of such fleet.

(b) Total fleet miles. Total fleet miles, with respect to each contracting state, shall mean the total miles operated by the fleet (1) in such state, (2) in all other contracting states, (3) in other states having proportional registration provisions, (4) in states with which that contracting state has reciprocity, and (5) in those other states that the administrator determines should be included under the circumstances in order to protect or promote the interest of his or her state; except that in states having laws requiring proration on the basis of a different determination of total fleet miles, total fleet miles shall be determined on this basis.

(c) Leased vehicles. If a bus is operated by a person other than the owner as a part of a fleet which is subject to the provisions of this article, then the operator of that fleet shall be deemed to be the owner of that bus for the purposes of this article.

(d) Extent of privileges. Upon the registration of a fleet in a contracting state pursuant to this article, each bus in the fleet may be operated in both interstate and intrastate operations in that state except as provided in article III(e).

(e) Application for proration. The application for proration of registration shall be made in each contracting state upon substantially the application forms and supplements authorized by joint action of the administrators of the contracting states.

(f) Issuance of identification. Upon registration of a fleet, the state which is the base state of a particular bus of the fleet shall issue the required license plates and registration card for the bus and each contracting state in which the fleet (of which the bus is a part) operates shall issue a special identification identifying the bus as a part of a fleet which has fully complied with the registration requirements of that state. The required license plates, registration cards and identification shall be appropriately displayed in the manner required by or pursuant to the laws of each respective state.

(g) Additions to fleet. If any bus is added to a prorated fleet after the filing of the original application, the owner shall file a supplemental application. The owner shall register the bus in each contracting state in like manner as provided for buses listed in an original application and the registration fee payable shall be determined on the mileage proportion used to determine the registration fees payable for buses registered under the original application.

(h) Withdrawals from fleet. If any bus is withdrawn from a prorated fleet during the period for which it is registered or identified, the owner shall notify the administrator of each state in which it is registered or identified of that withdrawal and shall return the plates, and registration card or identification as may be required by or pursuant to the laws of the respective states.

(i) Audits. The administrator of each contracting state shall, within the statutory authority of the administrator, make any information obtained upon an audit of records of any applicant for proration of registration available to the administrators of the other contracting states.

(j) Errors in registration. If it is determined by the administrator of a contracting state, as a result of these audits or otherwise, that an improper fee has been paid that state, or if errors in registration are found, the administrator may require the fleet owner to make the necessary corrections in the registration of his or her fleet and payment of fees.

Article V. Reciprocity

(a) Grant of reciprocity. Each of the contracting states grants reciprocity as provided in this article.

(b) Applicability. The provisions of this agreement with respect to reciprocity shall apply only to a bus properly registered in the base state of the bus, which state must be a contracting state.

(c) Non-applicability to fleet buses. The reciprocity granted pursuant to this article shall not apply to a bus which is entitled to be registered or identified as part of a prorated fleet.

(d) Extent of reciprocity. The reciprocity granted pursuant to this article shall permit the interstate operation of a bus and intrastate operation which is incidental to a trip of such bus involving interstate operation.

(e) Other agreements. Nothing in this agreement shall be construed to prohibit any of the contracting states from entering into separate agreements with each other for the granting of temporary permits for the intrastate operation of vehicles registered in the other state; nor to prevent any of the contracting states from entering into agreements to grant reciprocity for intrastate operation within any zone or zones agreed, upon by the states.

Article VI. Withdrawal or Revocation

Any contracting state may withdraw from this agreement upon thirty (30) days' written notice to any other contracting state, which notice shall be given only after the repeal of this agreement by the legislature of such state, if adoption was by legislative act, or after renunciation by the appropriate administrative official of the contracting state if the laws of that state empower the administrator so to renounce.

Article VII. Construction and Severability

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability of it to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability of it to any government, agency, person, or circumstance shall not be affected by the invalidity. If this compact shall be held contrary to the constitution of any state participating in it, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1965, ch. 208, § 1.)



Chapter 31-6.1-2 - "Administrator" defined.

§ 31-6.1-2 "Administrator" defined.  As used in the agreement, with reference to this state, the term "administrator" means administrator of the division of motor vehicles.

History of Section.
(P.L. 1965, ch. 208, § 2.)



Chapter 31-6.1-3 - Exemptions and changes in method of reporting.

§ 31-6.1-3 Exemptions and changes in method of reporting.  The administrator of the division of motor vehicles shall have the power to make such exemptions from the coverage of the agreement as may be appropriate and to make such changes in methods for the reporting of any information required to be furnished to this state pursuant to the agreement as, in his or her judgment, shall be suitable. Any of those exemptions or changes shall not be contrary to the purposes set forth in article I of the agreement and shall be made in order to permit the continuance of uniformity of practice among the contracting states with respect to buses. Any exemption or change shall be made by rule or regulation and shall not be effective unless made by the same procedure required for other rules and regulations of the department.

History of Section.
(P.L. 1965, ch. 208, § 3.)



Chapter 31-6.1-4 - Notice of withdrawal.

§ 31-6.1-4 Notice of withdrawal.  Unless otherwise provided in any statute withdrawing this state from participation in the agreement, the governor shall be the officer to give notice of withdrawal from it.

History of Section.
(P.L. 1965, ch. 208, § 4.)






Chapter 31-7 - Foreign Vehicles

Chapter 31-7-1 - Right to operate on foreign registration.

§ 31-7-1 Right to operate on foreign registration.  (a) A nonresident owner, except as otherwise provided in §§ 31-7-2 and 31-7-3, owning any foreign vehicle of a type otherwise subject to registration pursuant to this title, may operate or permit the operation of that vehicle within this state without registering the vehicle in, or paying any fees to, this state subject to the condition that the vehicle at all times when operated in this state is duly registered in, and displays upon it a valid registration card and registration plate or plates issued for that vehicle in the place of residence of that owner.

(b) Any foreign vehicle(s) parked or garaged overnight in this state for more than thirty (30) days in the aggregate in any one year which is owned and/or operated by a resident of this state as defined in § 31-1-18 shall register the vehicle(s) and pay the same fee that is required with reference to like vehicle(s) owned by residents of this state.

(c) Any domiciled resident of this state who owns a vehicle which is registered in another state shall file an annual report with the administrator of the division of motor vehicles of this state and with the tax assessor of the city or town in which the domiciled resident resides, stating the make, model, year, and validation of the vehicle and the reason for registering the vehicle in the foreign state. Failure to comply with the terms of this subsection shall be subject to a civil fine of not more than five hundred dollars ($500) for every foreign vehicle. This provision shall not apply to military personnel assigned to duty outside of the state of Rhode Island and for a period of thirty (30) days after discharge.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 1; G.L. 1956, § 31-7-1; P.L. 1982, ch. 27, § 1; P.L. 1984, ch. 437, § 1.)



Chapter 31-7-2 - Vehicles transporting persons or property for compensation.

§ 31-7-2 Vehicles transporting persons or property for compensation.  A nonresident owner of a foreign vehicle operated within this state for the transportation of persons or property for compensation or for the transportation of merchandise, either regularly according to a schedule or for a consecutive period exceeding thirty (30) days, shall register the vehicle and pay the same fees for it as is required for like vehicles owned by residents of this state.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 1; G.L. 1956, § 31-7-2.)



Chapter 31-7-3 - Nonresidents carrying on business in state.

§ 31-7-3 Nonresidents carrying on business in state.  Every nonresident, including any foreign corporation carrying on business within this state and owning and regularly operating in the business any motor vehicle, trailer, or semi-trailer within this state, shall be required to register each vehicle and pay the same fees for it as is required for like vehicles owned by residents of this state.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 1; G.L. 1956, § 31-7-3.)



Chapter 31-7-4 - Reciprocity.

§ 31-7-4 Reciprocity.  The provisions of § 31-7-1 shall be operative as to a nonresident owner or operator only to the extent that, under the laws of his or her residence or licensing country, state, territory, or district, like privileges are granted to motor vehicle owners resident of and registered under the laws of this state or operators licensed under the laws of this state. The division of motor vehicles shall finally determine the extent of the privileges granted to nonresident owners and operators of motor vehicles in the registration of motor vehicles and licenses of operators. The division of motor vehicles is authorized to enter into reciprocal agreements on behalf of the state with the appropriate authorities of any state in the United States of America or of the District of Columbia with respect to all fees or taxes imposed by this state and by any other state or the District of Columbia on motor vehicles, on the operation of motor vehicles, or on any transaction incident to the operation of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 2; P.L. 1951, ch. 2826, § 10; G.L. 1956, § 31-7-4.)



Chapter 31-7-5 - Suspension or revocation of rights of nonresidents.

§ 31-7-5 Suspension or revocation of rights of nonresidents.  Whenever the division of motor vehicles shall suspend or revoke the right of any nonresident person to operate any motor vehicle, or to have operated any motor vehicle, owned by any nonresident upon the public highways of this state, it shall suspend or revoke that right for the same periods of time and upon the same grounds that it is required to suspend or revoke the license of any chauffeur or operator by §§ 31-11-6, 31-11-7, 31-11-8, and 31-11-18.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 2; G.L. 1956, § 31-7-5; P.L. 1959 (s.s.), ch. 190, § 1.)



Chapter 31-7-6 - Long arm jurisdiction.

§ 31-7-6 Long arm jurisdiction.  (a) The acceptance by a nonresident of the rights and privileges conferred by chapters 1  27 of this title, as evidenced by the operation of a motor vehicle by the nonresident, his or her servant or agent, or the operation by a nonresident, his or her servant or agent, of a motor vehicle on a public highway in this state other than under said chapters, shall be deemed equivalent to an appointment by the nonresident of the administrator of the division of motor vehicles or his or her successor in office, to be the nonresident's true and lawful attorney upon whom may be served all lawful processes in any action or proceeding against the nonresident or his or her executor or administrator, growing out of any accident or collision in which the nonresident, his or her servant or agent, may be involved while operating a motor vehicle within this state. Acceptance or operation by the nonresident shall be deemed a signification of the nonresident's agreement that any such process against the nonresident or his or her executor or administrator which is served as provided in this chapter shall be of the same legal force and validity as if served on the nonresident personally.

(b) This section shall also apply to a foreign corporation and to any resident of the state who becomes a nonresident prior to the commencement of an action against the corporation or resident, or his or her executor or administrator, growing out of any accident or collision in which that person or his or her agent may have been involved while operating a motor vehicle within this state.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 2; art. 19, § 2; G.L. 1956, § 31-7-6; P.L. 1966, ch. 195, § 1; P.L. 1967, ch. 78, § 3.)



Chapter 31-7-7 - Service on nonresident.

§ 31-7-7 Service on nonresident.  (a) Service of process on a nonresident shall be made by leaving a copy of the process with a fee of five dollars ($5.00) in the hands of the administrator of the division of motor vehicles or in his or her office with some one acting in his or her stead as the administrator of the division of motor vehicles and the service shall be sufficient service upon the nonresident.

(b) Notice of the service and a copy of the process shall be sent by registered or certified mail prior to service or immediately after service by the plaintiff or his or her attorney of record, to the defendant at the address given upon the defendant's registration or operator's license. The sender's post office receipt of sending and the plaintiff's or his or her attorney's affidavit of compliance are to be returned with the process in accordance with applicable procedural rules.

(c) Notwithstanding the requirements in subsections (a) and (b) of this section, however, once service has been made on the administrator of the division of motor vehicles as provided in this section, the court shall have the authority in the event of the failure to comply with the requirement of notice to the nonresident to order any notice that shall be sufficient to apprise the nonresident of the pendency of the suit against him or her, and in addition may extend the time for answering by the nonresident. It is also sufficient if notice and a copy of the process are served upon the defendant outside the state in accordance with applicable procedural rules.

History of Section.
(P.L. 1950, ch. 2595, art. 5, § 2; art. 19, § 2; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 31-7-7; P.L. 1960, ch. 75, § 7; P.L. 1961, ch. 124, § 1; P.L. 1967, ch. 78, § 4.)



Chapter 31-7-8 - Process fee as costs  Record of processes.

§ 31-7-8 Process fee as costs  Record of processes.  The fee of five dollars ($5.00) paid by the plaintiff to the administrator of the division of motor vehicles, or in the administrator's office, at the time of the service shall be taxed in the plaintiff's costs if he or she prevails in the suit. The administrator of the division of motor vehicles shall keep a record of all processes served on nonresidents which shall show the day and hour of service and pay to the general treasurer all fees so paid.

History of Section.
(P.L. 1950, ch. 3595, art. 5, § 2; art. 19, § 2; G.L. 1956, § 31-7-8; P.L. 1960, ch. 75, § 7.)



Chapter 31-7-9 - Offenses  Nonresident bond posting.

§ 31-7-9 Offenses  Nonresident bond posting.  Every nonresident operator, who is charged by a member of the state police or by a member of the police department of any city or town of this state with a violation of any provision of chapters 14, 15, and 16 of this title, except for a violation included under chapter 41 of this title, may be required to deposit in escrow the sum of twenty-five dollars ($25.00), or to post a proper bond for that amount, with the state or local police department preferring the charge as a prerequisite to the nonresident operator being released for appearance at a later date before the court of proper jurisdiction upon the charge. The deposit so posted shall be returned to the nonresident, or the bond so posted shall be cancelled, upon the nonresident's appearance before the court of proper jurisdiction for the disposition of the offense charged and effectuation of sentence, if any. If the nonresident shall fail to appear before the court of proper jurisdiction on the date and at the time assigned for the disposition of the offense charged, the deposit or bond, as the case may be, shall be forfeited and paid over to the clerk of court to be disbursed as if the defendant had been convicted and a fine and costs equal to that sum had been imposed.

History of Section.
(P.L. 1967, ch. 216, § 1; P.L. 1971, ch. 177, § 2; P.L. 1992, ch. 324, § 14.)






Chapter 31-8 - Offenses Against Registration and Certificate of Title Laws

Chapter 31-8-1 - Operation of vehicles without evidences of registration.

§ 31-8-1 Operation of vehicles without evidences of registration.  No person shall operate, nor shall an owner knowingly permit to be operated, upon any highway or bicycle trail or path, any vehicle required to be registered pursuant to this title unless there has been issued for it a valid registration card and unless there is attached to it and displayed on it, when and as required by chapters 3  9 of this title, a valid registration plate or plates issued for it by the division of motor vehicles for the current registration year except as otherwise expressly permitted in those chapters. Any violation of this section shall be punishable by a fine of eighty-five dollars ($85.00).

History of Section.
(P.L. 1950, ch. 2595, art. 13, § 2; G.L. 1956, § 31-8-2; G.L. 1956, § 31-8-1; P.L. 1971, ch. 101, § 1; P.L. 1983, ch. 81, § 1; P.L. 1987, ch. 413, § 1; P.L. 2008, ch. 100, art. 12, § 14.)



Chapter 31-8-1.1 - Operation of beach vehicle without permit.

§ 31-8-1.1 Operation of beach vehicle without permit.  No person shall operate, nor shall an owner knowingly permit to be operated, upon a beach as defined by the coastal resources management council, any vehicle required to be registered by the coastal resources management council unless there has been issued a valid beach registration permit and unless there is attached on it and displayed on it a valid registration sticker issued by the coastal resources management council for the current registration year. Any violation of this section shall be punishable by a fine of not less that twenty-five dollars ($25.00) nor more than seventy-five dollars ($75.00).

History of Section.
(P.L. 1998, ch. 306, § 1.)



Chapter 31-8-2 - Operation of vehicle when registration canceled, suspended, or revoked.

§ 31-8-2 Operation of vehicle when registration canceled, suspended, or revoked.  No person shall operate, nor shall an owner knowingly permit to be operated, upon any highway, a motor vehicle the registration of which has been canceled, suspended, or revoked. Any violation of this section is a civil violation.

History of Section.
(P.L. 1971, ch. 101, § 1; P.L. 1999, ch. 218, art. 6, § 3.)



Chapter 31-8-3 - Improper use of evidences of registration or certificate of title.

§ 31-8-3 Improper use of evidences of registration or certificate of title.  No person shall lend to another any certificate of title, registration card, registration plate, special plate, or permit issued to him or her if the person desiring to borrow it would not be entitled to its use. Nor shall any person knowingly permit its use by one not so entitled. Nor shall any person display upon a vehicle any registration plate or permit not issued for that vehicle or not otherwise lawfully used on it under chapters 3  9 of this title. Any violation of this section is a civil violation.

History of Section.
(P.L. 1950, ch. 2595, art. 13, § 3; G.L. 1956, § 31-8-3; P.L. 1971, ch. 101, § 1; P.L. 1999, ch. 218, art. 6, § 3.)



Chapter 31-8-4 - Suspension or revocation of registration or certificate of title.

§ 31-8-4 Suspension or revocation of registration or certificate of title.  (a) The division of motor vehicles is authorized to suspend or revoke the registration of a vehicle or a certificate of title, registration card, or registration plate, or any nonresident or other permit, in any of the following events:

(1) When the division of motor vehicles is satisfied that the registration or that the certificate, card, plate, or permit was fraudulently or erroneously issued;

(2) When the division of motor vehicles determines that a registered vehicle is mechanically unfit or unsafe to be operated or moved upon the highways;

(3) When a registered vehicle has been dismantled or wrecked;

(4) When the division of motor vehicles determines that the required fee has not been paid and the fee is not paid upon reasonable notice and demand;

(5) When a registration plate or permit is knowingly displayed upon a vehicle other than the one for which issued;

(6) When the division of motor vehicles determines that the owner has committed any offense under chapters 3  9 of this title involving the registration or the certificate, card, plate, or permit to be suspended or revoked; or

(7) When the division of motor vehicles is so authorized under any other provision of law.

(8) Upon receipt or notice the carrier and/or operator of a commercial motor vehicle has violated or is not in compliance with 49 CFR 386.72 or 49 CFR 390.5 et seq. of the motor carrier safety regulation or chapter 23 of this title.

(b) Upon removal of cause for which the registration or certificate of title was revoked, denied or suspended, the division of motor vehicles shall require the registrant or applicant to pay a restoration fee of two hundred and fifty dollars ($250.00).

History of Section.
(P.L. 1950, ch. 2595, art. 13, § 5; P.L. 1952, ch. 2937, § 6; G.L. 1956, § 31-8-5; G.L. 1956, § 31-8-4; P.L. 1971, ch. 101, § 1; P.L. 1996, ch. 382, § 1; P.L. 2000, ch. 275, § 1; P.L. 2009, ch. 5, art. 9, § 2.)



Chapter 31-8-5 - Suspension or revocation of certificate or special plates of manufacturer, transporter, or dealer.

§ 31-8-5 Suspension or revocation of certificate or special plates of manufacturer, transporter, or dealer.  The division of motor vehicles is also authorized to suspend or revoke a certificate or the special plates issued to a manufacturer, bailee, or dealer upon determining that this person is not lawfully entitled to it; has made or knowingly permitted any illegal use of those plates; has committed fraud in the registration of vehicles; or has failed to give notices of transfers when and as required by chapters 3  9 of this title.

History of Section.
(P.L. 1950, ch. 2595, art. 13, § 6; G.L. 1956, § 31-8-6; G.L. 1956, § 31-8-5; P.L. 1971, ch. 101, § 1.)



Chapter 31-8-6 - Owner to return evidences of registration upon cancellation, suspension, or revocation.

§ 31-8-6 Owner to return evidences of registration upon cancellation, suspension, or revocation.  Whenever the division of motor vehicles as authorized pursuant to this title cancels, suspends, or revokes the registration of a vehicle, or a certificate of title, registration card or registration plate or plates, or any nonresident or other permit, or the license of any dealer or wrecker, that registration, certificate, or permit shall be invalid and the owner or person in possession of it shall immediately return the evidences of registration, title, or license so canceled, suspended or revoked to the division of motor vehicles. If the owner or person in possession fails to return it the division of motor vehicles may immediately direct any peace officer to secure possession of it and to return it to the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 13, § 7; P.L. 1954, ch. 3277, § 1; G.L. 1956, § 31-8-7; G.L. 1956, § 31-8-6; P.L. 1971, ch. 101, § 1.)






Chapter 31-9 - Theft and Related Offenses

Chapter 31-9-1 - Driving without consent of owner or lessee.

§ 31-9-1 Driving without consent of owner or lessee.  Any person who drives a vehicle, not his or her own, without the consent of its owner or lessee, and with intent temporarily to deprive the owner or lessee of his or her possession of the vehicle, without intent to steal the vehicle, is guilty of a felony. The consent of the owner or lessee of a vehicle to its taking or driving shall not in any case be presumed or implied because of the owner's or lessee's consent on a prior occasion to the taking or driving of that vehicle by the same or a different person. Any person who assists in, or is a party or accessory to or an accomplice in any unauthorized taking or driving, is guilty of a felony. Any person convicted of a violation of this section shall be fined not more than five thousand dollars ($5,000) or imprisoned for a term of not more than five (5) years, or both.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 4; G.L. 1956, § 31-9-1; P.L. 1986, ch. 272, § 1; P.L. 1987, ch. 356, § 1; P.L. 1988, ch. 84, § 24; P.L. 1989, ch. 73, § 1; P.L. 1990, ch. 238, § 1.)



Chapter 31-9-2 - Possession of stolen vehicle or parts.

§ 31-9-2 Possession of stolen vehicle or parts.  (a) Any person who, with intent to procure or pass title to a vehicle which he or she knows or has reason to believe has been stolen or unlawfully taken, receives or transfers possession of the vehicle from or to another, or who has in his or her possession any vehicle which that person knows or has reason to believe has been stolen or unlawfully taken, and who is not an officer of the law engaged at the time in the performance of his duty as an officer of the law, is guilty of a felony.

(b) Any person who receives, barters, conceals, stores, sells, conveys, or disposes of stolen vehicle parts which that person knows or has reason to believe have been stolen or unlawfully taken is guilty of a felony. Conviction for a second and for subsequent convictions under this section may be punished by imprisonment for a term of not less than one year nor more than ten (10) years, or by a fine of not more than ten thousand dollars ($10,000), or by both fine and imprisonment.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 5; G.L. 1956, § 31-9-2; P.L. 1983, ch. 221, § 7.)



Chapter 31-9-3 - Injuring or tampering with vehicles.

§ 31-9-3 Injuring or tampering with vehicles.  Any person who either individually or in association with one or more other persons willfully injures or tampers with any vehicle or breaks or removes any part or parts of or from a vehicle without the consent of the owner is guilty of a misdemeanor.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 6; G.L. 1956, § 31-9-3.)



Chapter 31-9-4 - Manipulating controls with malicious intent.

§ 31-9-4 Manipulating controls with malicious intent.  Any person who with intent to commit any malicious mischief, injury, or other crime climbs into or upon a vehicle whether it is in motion or at rest, or with like intent attempts to manipulate any of the levers, starting mechanism, brakes, or other mechanisms or devices of a vehicle while the vehicle is at rest and unattended, or with like intent sets in motion any vehicle while the vehicle is at rest and unattended is guilty of a misdemeanor.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 6; G.L. 1956, § 31-9-4.)



Chapter 31-9-5 - Alteration of identification number.

§ 31-9-5 Alteration of identification number.  (a) No person shall with fraudulent intent remove, deface, destroy, or alter the manufacturer's serial or engine number or any other distinguishing number or identification mark of a motor vehicle or any of its parts nor shall any person place or stamp any serial, engine, or other number or mark upon a motor vehicle or any part, except one assigned to it by the division of motor vehicles. Any violation of this provision is a felony.

(2) The fact that a person removed, defaced, destroyed, or altered the manufacturer's serial or engine number or any other distinguishing number or identification mark of a motor vehicle or part, or that a person placed or stamped on a motor vehicle part any serial, engine, or other number or mark different from that originally assigned by the manufacturer to it, without first obtaining a permit from the division of motor vehicles, shall be prima facie evidence of that person's fraudulent intent.

(b) This section shall not prohibit the restoration by an owner of an original serial, engine, or other number or mark when that restoration is made under a permit issued by the division of motor vehicles, nor prevent any manufacturer from placing in the ordinary course of business numbers or marks upon motor vehicles or their parts.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 8; G.L. 1956, § 31-9-5; P.L. 1978, ch. 196, § 1; P.L. 1983, ch. 221, § 7; P.L. 1984, ch. 264, § 1.)



Chapter 31-9-6 - Possession of any motor vehicle or part thereof with altered identification number.

§ 31-9-6 Possession of any motor vehicle or part thereof with altered identification number.  Any individual, company, or corporation who knowingly buys, receives, disposes of, sells, offers for sale, or has in his or her possession any motor vehicle, or its parts, from which the manufacturer's serial or engine number or derivative of that number which is ascribed to that vehicle or part by the manufacturer, the owner, or the division of motor vehicles, or from which any other distinguishing number or identification mark or number placed on it under assignment from the division of motor vehicles has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of that motor vehicle or its parts is guilty of a felony.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 7; G.L. 1956, § 31-9-6; P.L. 1978, ch. 197, § 1; P.L. 1983, ch. 221, § 7.)



Chapter 31-9-7 - Reports by police officers of thefts and recoveries.

§ 31-9-7 Reports by police officers of thefts and recoveries.  Every proper officer, upon receiving reliable information that any vehicle registered under this title has been stolen, shall immediately report the theft to the division of motor vehicles unless prior to this discovery information has been received of the recovery of the vehicle. Any officer, upon receiving information that any vehicle, which was previously reported as stolen, has been recovered, shall immediately report the fact of that recovery to his or her department and the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 1; G.L. 1956, § 31-9-7; P.L. 1979, ch. 254, § 1.)



Chapter 31-9-8 - Notice by owner of theft or embezzlement.

§ 31-9-8 Notice by owner of theft or embezzlement.  The owner of, or person having a lien or encumbrance upon, a registered vehicle which has been stolen or embezzled may notify the division of motor vehicles of the theft or embezzlement, but in the event of an embezzlement may make a report only after having procured the issuance of a warrant for the arrest of the person charged with the embezzlement.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 2; G.L. 1956, § 31-9-8.)



Chapter 31-9-9 - Filing and indexing of theft and embezzlement reports.

§ 31-9-9 Filing and indexing of theft and embezzlement reports.  The division of motor vehicles, upon receiving a report of a stolen or embezzled vehicle as previously provided for in this chapter, shall file and appropriately index the report.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 3; P.L. 1952, ch. 2937, § 5; G.L. 1956, § 31-9-9.)



Chapter 31-9-10 - Weekly lists of stolen vehicles.

§ 31-9-10 Weekly lists of stolen vehicles.  The division of motor vehicles shall at least once each week compile and maintain at its headquarters office a list of all vehicles which have been stolen, embezzled, or recovered as reported to it during the preceding week. Those lists shall be sent to the various police departments in the state and shall be open to inspection by any person interested in any stolen or embezzled vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 12, § 3; G.L. 1956, § 31-9-10.)



Chapter 31-9-11 - Sale, purchase, or possession of keys or manipulative devices for automobiles.

§ 31-9-11 Sale, purchase, or possession of keys or manipulative devices for automobiles.  Any person who shall sell, offer for sale, purchase, or have in his or her possession keys or manipulative devices designed or adapted to operate the ignition switches, door locks, or trunk locks of two (2) or more motor vehicles, the ignition switches, door locks, and trunk locks of which are designed or intended to be operated with a different key or set of keys for each vehicle, and those vehicles are not owned or leased by that person or in his or her lawful possession and control, unless that person is a locksmith, a duly licensed automobile dealer, a duly licensed body repair shop, an officer or employee of an automobile club or association, or a member of a duly authorized law enforcement agency, shall be guilty of a felony.

History of Section.
(P.L. 1968, ch. 95, § 1; P.L. 1983, ch. 221, § 7.)






Chapter 31-10 - Operators' and Chauffeurs' Licenses

Chapter 31-10-1 - License required to drive.

§ 31-10-1 License required to drive.  (a) No person, except those expressly exempted in this chapter, shall drive any motor vehicle upon a highway in this state unless that person has a valid license as an operator or chauffeur under the provisions of this chapter. No person shall receive an operator's license unless and until he or she surrenders to the division of motor vehicles all valid operators' licenses in his or her possession issued to that person by any other jurisdiction. All surrendered licenses shall be returned by the division of motor vehicles to the issuer together with the information that the licensee is now licensed in this state. No person shall be permitted to have more than one valid operator's license at any time. Any resident as defined under § 31-1-18 shall be required to obtain a Rhode Island operator's or chauffeur's license within thirty (30) days of establishing residency.

(b) No person shall drive a motor vehicle as a chauffeur unless he or she holds a valid chauffeur's license. No person shall receive a chauffeur's license unless and until he or she surrenders to the division of motor vehicles any operator's license issued to him or her, or an affidavit that he or she does not possess an operator's license.

(c) Any person holding a valid chauffeur's license under this chapter need not procure an operator's license.

(d) Any person licensed as an operator or chauffeur under this chapter may exercise the privilege granted by that license upon all streets and highways in this state, and shall not be required to obtain any other license to exercise that privilege by any county, municipal, or local board, or by any body having authority to adopt local police regulations.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 1; G.L. 1956, § 31-10-1; P.L. 1962, ch. 204, § 1; P.L. 1982, ch. 26, § 1.)



Chapter 31-10-2 - Persons exempt from licensing requirements.

§ 31-10-2 Persons exempt from licensing requirements.  The following persons are exempt from the licensing requirements of this chapter:

(1) Any employee of the United States government while operating a motor vehicle owned by or leased to the United States government and being operated on official business;

(2) A nonresident who is at least sixteen (16) years of age and who has in his or her immediate possession a valid operator's license issued to him or her in his or her home state or country may operate a motor vehicle in this state only as an operator;

(3) A nonresident who is at least eighteen (18) years of age and who has in his or her immediate possession a valid chauffeur's license issued to him or her in his or her home state or country may operate a motor vehicle in this state either as an operator or chauffeur. Subject to the age limits applicable to chauffeurs in this state, that license shall be accepted as a chauffeur class I license. Notwithstanding the foregoing, a nonresident must submit an application for a chauffeur class I license which must be approved before a nonresident may be employed as a chauffeur in this state;

(4) Any nonresident who is at least eighteen (18) years of age, whose home state or country does not require the licensing of operators, may operate a motor vehicle as an operator only, for a period of not more than ninety (90) days in any calendar year, if the motor vehicle so operated is duly registered in the home state or country of that nonresident;

(5) Any operator of any traction engine, road roller, farm tractor, crane, power shovel, well-borer, and any other road and building construction machinery and equipment, other than a truck used for the transportation of materials.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 2; P.L. 1954, ch. 3323, § 1; G.L. 1956, § 31-10-2; P.L. 1962, ch. 204, § 1; P.L. 2000, ch. 273, § 1.)



Chapter 31-10-3 - Persons ineligible for licenses.

§ 31-10-3 Persons ineligible for licenses.  (a) The division of motor vehicles shall not issue any license under this chapter:

(1) To any person, as an operator, who is under the age of sixteen (16) years;

(2) To any person, as a chauffeur, who is under the age of eighteen (18) years;

(3) To any person, as an operator or chauffeur, whose license has been suspended, during that suspension, nor to any person whose license has been revoked, except as provided in § 31-11-10;

(4) To any person, as an operator or chauffeur, who is a habitual drunkard or habitual user of drugs to such an extent that he or she is incapable of safely driving a motor vehicle;

(5) To any person, as an operator or chauffeur, who is required by this chapter to take an examination unless that person shall have successfully passed that examination;

(6) To any person who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited that proof;

(7) To any person when the administrator of the division of motor vehicles has good cause based on clear and convincing evidence to believe that that person does not meet a standard of physical or mental fitness for motor vehicle licensure established pursuant to § 31-10-44(b) and that the person's physical or mental condition prevents him or her from being able to operate a motor vehicle with safety upon the highway;

(8) To any person when the administrator of the division of motor vehicles has good cause to believe that the operation of a motor vehicle on the highways by that person would pose an imminent safety risk to the general public as determined by objectively ascertainable standards;

(9) To any person who is subject to an order issued pursuant to § 14-1-67.

(b) The division of motor vehicles shall notify in writing any person whose application for a license has been denied pursuant to subsection (a) of this section. The notice shall contain the factual and legal basis for the denial, the procedure for requesting a hearing, and the rights afforded the individual pursuant to the provisions of § 31-11-7(d)  (f). When physical or mental fitness is the basis for the denial, the notice shall reference the specific functional standard promulgated pursuant to § 31-10-44(b), which was relied upon by the division of motor vehicles. Upon his or her request the division of motor vehicles shall afford the license applicant an opportunity for a hearing as early as practical and no later than twenty (20) days after receipt of the request.

(c) The hearing procedures afforded the applicant shall conform to the provisions of § 31-11-7(d)  (f).

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 3; P.L. 1952, ch. 2937, § 8; G.L. 1956, § 31-10-3; P.L. 1959 (s.s.), ch. 190, § 2; P.L. 1962, ch. 204, § 1; P.L. 1984, ch. 196, § 2; P.L. 1998, ch. 89, § 1.)



Chapter 31-10-4 - Classification of chauffeurs  Examination of applicants.

§ 31-10-4 Classification of chauffeurs  Examination of applicants.  The division of motor vehicles upon issuing a chauffeur's license shall indicate on it the class of license so issued and shall appropriately examine each applicant according to the class of license applied for and may impose any rules and regulations for the exercise of that license as it may deem necessary for the safety and welfare of the traveling public.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 5; G.L. 1956, § 31-10-4; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-5 - Special restrictions for drivers for compensation.

§ 31-10-5 Special restrictions for drivers for compensation.  (a) No person who is under the age of twenty-one (21) years shall drive any school bus transporting school children or any motor vehicle when in use for the transportation of persons or property for compensation nor in either event until he or she has been licensed as a chauffeur for either purpose and the license so indicates. Colleges and universities shall be exempt from the requirement for a public plate for vehicles used to shuttle only students or employees to various points within the college or university campus or if a college or university owned or leased vehicle is used for the occasional transportation of college or university employees or students either on or off campus provided that the vehicle is operated by a college or university employee possessing a valid Rhode Island chauffeur's license or a commercial drivers license with a passenger endorsement. Provided, however, that the college or university shall operate the shuttle service and there shall be no specific charge for the transportation of students or employees. The division of motor vehicles shall not issue a chauffeur's license for either purpose unless the applicant has had at least one year of driving experience prior to the application, and has filed with the division of motor vehicles one or more certificates signed by a total of at least three (3) responsible people to whom he or she is well known certifying to the applicant's good character and habits and the administrator of the division of motor vehicles is fully satisfied as to the applicant's competency and fitness to be so employed.

(b) In addition to the requirements provided in subsection (a) of this section, any person attempting to obtain a chauffeur's license to drive a school bus transporting school children shall, prior to being certified:

(1) Successfully complete a ten (10) hour school bus driver training course conducted by the department of revenue or the department of revenue's designee and file a certificate of successful completion with the division of motor vehicles. The curriculum of that course and the accreditation of courses offered shall be pursuant to rules and regulations promulgated by the division of motor vehicles;

(2) Pass a written examination prepared and given by the department of revenue or the department of revenue's designee.

(3) Pass a driving test in a school bus of a like type which that person will be employed to drive. The test will be prepared and given by the department of revenue.

(c) Prior to issuing a certificate to any person who intends to drive a school bus, the division of motor vehicles shall conduct a search of that person's motor vehicle record. Any violation of any safety regulation or conviction of any motor vehicle law in this or any other state shall be grounds for refusing to issue a certificate.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 5; P.L. 1952, ch. 2937, § 8; G.L. 1956, § 31-10-5; P.L. 1962, ch. 204, § 1; P.L. 1975, ch. 235, § 1; P.L. 1986, ch. 413, § 1; P.L. 2000, ch. 109, § 62; P.L. 2002, ch. 408, § 1; P.L. 2007, ch. 380, § 1; P.L. 2008, ch. 98, § 9; P.L. 2008, ch. 145, § 9.)



Chapter 31-10-5.1 - School bus driver annual training.

§ 31-10-5.1 School bus driver annual training.  (a) The department of revenue shall promulgate any rules and regulations that it deems necessary to ensure that a ten (10) hour training course is provided for all new school bus drivers and a three (3) hour retraining course is provided to all renewal applicants on at least a yearly basis.

(b) The training shall include, but not be limited to, defensive driving, and instruction in all state laws, rules, and regulations relating to school buses and school bus safety.

(c) Prior to any renewal of any certificate of a school bus driver, the division of motor vehicles shall require proof of the renewal applicant's having successfully completed the annual retraining as provided in this section. That proof shall include the passing of a written examination prepared by the department of revenue or the department of revenue's designee and conducted by employees of the department.

History of Section.
(P.L. 1986, ch. 413, § 2; P.L. 2008, ch. 98, § 9; P.L. 2008, ch. 145, § 9.)



Chapter 31-10-6 - Graduated licensing for person under the age of eighteen (18).

§ 31-10-6 Graduated licensing for person under the age of eighteen (18).  (a) Purpose. To ensure that license holders have sufficient training and experience and to promote safe, responsible driving, persons under the age of eighteen (18) shall be granted driving privileges on a limited basis as follows:

(1) Level 1  Limited instruction permit.

(2) Level 2  Limited provisional license.

(3) Level 3  Full operator's license.

(b) Requirements and privileges. A permit or license issued pursuant to this section must have a color background or border that indicates the level of driving privileges granted by the permit or license.

(1) Limited instruction permit. Any person who is at least sixteen (16) years of age but less than eighteen (18) years of age may apply to the division of motor vehicles for a limited instruction permit. The division of motor vehicles may, after the applicant has successfully completed a course of driver training prescribed in § 31-10-19 and passed a standardized written examination approved by the administrator of the division of motor vehicles or otherwise complied with the requirements of § 31-10-21, issue to the applicant a limited instruction permit which shall entitle the applicant to drive a motor vehicle only under the following conditions:

(i) The permit holder must be in possession of the permit;

(ii) A supervising driver must be seated beside the permit holder in he front seat of the vehicle when it is in motion;

(iii) No person other than the supervising driver can be in the front seat;

(iv) Every person occupying the vehicle being driven by the permit holder must have a safety belt properly fastened about his or her body, or be restrained by a child passenger restraint system as provided in § 31-22-22 when the vehicle is in motion;

(v) The permittee shall wear a safety belt at all times unless the permittee provides the division of motor vehicles with a statement from a physician indicating that for medical reasons the permittee cannot wear a safety belt. A limited instruction permit shall be valid for a period of one year, and may be extended for a reasonable period of time if the holder of the permit provides the division of motor vehicles with evidence of a hardship. Any person who is at least sixteen (16) years of age and is enrolled in a commercial drivers' school or in a regularly recognized secondary school or college driver training program which is approved by the division of motor vehicles shall not be required to have a limited instruction permit while operating a dual-control training vehicle regularly used by that school in its driver training program and while a regular instructor in that school or program is occupying the seat beside that person.

(2) Limited provisional license. A person may obtain a limited provisional license if the person meets all of the following requirements:

(i) Has held a limited instruction permit issued by the division of motor vehicles for at least six (6) months;

(B) Has not been convicted of a motor vehicle moving violation or seat belt infraction during the preceding six (6) months;

(C) Passes a road test administered by the division of motor vehicles and shall also meet the requirements of subsection (iii) herein.

(ii) A limited provisional license authorizes the license holder to drive a motor vehicle only under the following conditions:

(A) The license holder must be in possession of the license.

(B) The license holder may drive without supervision in any of the following circumstances:

(I) From 5:00 a.m. to 1:00 a.m.;

(II) When driving to or from work;

(III) When driving to or from an activity of a volunteer fire department, volunteer rescue squad or volunteer emergency medical service, if the driver is a member of one of these organizations.

(C) The license holder may drive with supervision at any time. When the license holder is driving with supervision, the supervising driver must be seated beside the license holder in the front seat of the vehicle when it is in motion.

(D) Every person occupying the vehicle being driven by the license holder must have a safety belt properly fastened about his or her body, or be restrained by a child safety passenger restraint system as provided in § 31-22-22 when the vehicle is in motion.

(iii) In addition to meeting the requirements of paragraph (i) of this subdivision, a person under the age of eighteen (18) years seeking to obtain a provisional license shall present with his or her application a statement signed by the person's parent or guardian stating that the applicant has obtained a minimum of fifty (50) hours of experience with ten (10) of those at night as a driver while driving with a supervising driver. These fifty (50) hours may include driving lessons with a commercial driving school or any other supervised driving.

(iv) During the first twelve (12) months of a limited provisional license no more than one passenger younger than twenty-one (21) years of age is allowed in the vehicle. Immediate family/household members are excepted from this subsection.

(3) Full operator's license. (i) A person who is at least seventeen (17) years old but less than eighteen (18) years old may apply for and obtain a full operator's license if the person meets all of the following requirements:

(i) Has held a limited provisional license issued by the division of motor vehicles for at least twelve (12) months;

(B) Has not been convicted of a motor vehicle moving violation or seat belt infraction during the preceding six (6) months.

(ii) A person who meets the requirements of this section may obtain a full operator's license by mail. The restrictions on Level 1 and Level 2 drivers concerning time of driving, supervision and passenger limitations do not apply to a full operator's license.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 6; P.L. 1951, ch. 2826, § 13; P.L. 1952, ch. 2937, § 8; P.L. 1954, ch. 3276, § 1; G.L. 1956, § 31-10-6; P.L. 1962, ch. 204, § 1; P.L. 1964, ch. 224, § 1; P.L. 1988, ch. 78, § 1; P.L. 1990, ch. 253, § 1; P.L. 1998, ch. 371, § 1; P.L. 1998, ch. 386, § 1; P.L. 2003, ch. 323, § 1; P.L. 2003, ch. 326, § 1; P.L. 2005, ch. 231, § 1; P.L. 2005, ch. 344, § 1.)



Chapter 31-10-6.1 - Supervising driver.

§ 31-10-6.1 Supervising driver.  A supervising driver must be the parent, guardian, licensed foster parent or adult or a certified driver education instructor. A supervising driver must be a licensed driver who has been licensed to drive for five (5) years.

History of Section.
(P.L. 1998, ch. 371, § 2; P.L. 1998, ch. 386, § 2.)



Chapter 31-10-6.2 - Out-of-state exceptions.

§ 31-10-6.2 Out-of-state exceptions.  A nonresident who is at least seventeen (17) years old but less than eighteen (18) years old, who has an unrestricted drivers license issued by that state, and who becomes a resident of this state may apply for and obtain within thirty (30) days of establishing residency one of the following:

(1) Temporary permit. If the person has not completed a drivers education course that meets the requirements of the department of education but is currently enrolled in a drivers education course that meets these requirements. A temporary permit is valid for the period specified in the permit and authorizes the holder of the permit to drive a specified type or class of motor vehicle when in possession of the permit, subject to any restrictions imposed by the division of motor vehicles concerning time of driving, supervision, and passenger limitations. The period must end within ten (10) days after the expected completion date of the drivers education course in which the applicant is enrolled.

(2) Full operator's license. If the person has completed a drivers education course that meets the requirements of the department of elementary and secondary education; has held the license issued by the other state for at least twelve (12) months; and has not been convicted during the preceding six (6) months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this state.

(3) Limited provisional license. If the person has completed a drivers education course that meets the requirements of the department of elementary and secondary education but either did not hold the license issued by the other state for at least twelve (12) months; or was convicted during the preceding six (6) months of a motor vehicle moving violation, a seat belt infraction or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this state.

History of Section.
(P.L. 1998, ch. 371, § 2; P.L. 1998, ch. 386, § 2; P.L. 2010, ch. 239, § 28.)



Chapter 31-10-6.3 - Duration and fee.

§ 31-10-6.3 Duration and fee.  A limited instruction permit expires on the eighteenth (18th) birthday of the permit holder. A limited provisional license expires on the eighteenth (18th) birthday of the permit holder. A full operator's license shall be issued and expires on the date pursuant to § 31-10-30. The fee for a limited instruction permit or a limited provisional license is ten dollars ($10.00). The fee for a full operator's license is the amount prescribed in § 31-10-31.

History of Section.
(P.L. 1998, ch. 371, § 2; P.L. 1998, ch. 386, § 2.)



Chapter 31-10-6.4 - Violations.

§ 31-10-6.4 Violations.  It is unlawful for the holder of a limited learner's permit, a temporary permit or a limited provisional license to drive a motor vehicle in violation of the restrictions that apply to that permit or license. Failure to comply with a restriction concerning time of driving or the presence of a supervising driver in the vehicle constitutes operating a motor vehicle without a license. Failure to comply with any other restriction, including seating and passenger limitations, is an infraction punishable by a monetary fine of eighty-five dollars ($85.00) for the first offense, ninety-five dollars ($95.00) for the second offense, and one hundred dollars ($100.00) for a third or any subsequent offenses.

History of Section.
(P.L. 1998, ch. 371, § 2; P.L. 1998, ch. 386, § 2; P.L. 2008, ch. 100, art. 12, § 15.)



Chapter 31-10-6.5 - Insurance status.

§ 31-10-6.5 Insurance status.  The holder of a limited instruction permit is not considered a licensed driver for purposes of determining the inexperience operator premium surcharge pursuant to automobile insurance policies.

History of Section.
(P.L. 1998, ch. 371, § 2; P.L. 1998, ch. 386, § 2.)



Chapter 31-10-7 - Temporary driver's permit  Persons over the age of eighteen (18).

§ 31-10-7 Temporary driver's permit  Persons over the age of eighteen (18).  The division of motor vehicles may in its discretion issue a temporary driver's permit to an applicant for a full operator's license who has attained the age of eighteen (18). A temporary driver's permit shall permit the applicant to operate a motor vehicle while the division of motor vehicles is completing its investigation and determination of all facts relative to the applicant's right to receive a full operator's license. The temporary driver's permit must be in the applicant's immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's license has been issued or for good cause has been refused.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 6; P.L. 1951, ch. 2826, § 13; P.L. 1954, ch. 3276, § 1; G.L. 1956, § 31-10-7; P.L. 1962, ch. 204, § 1; P.L. 1998, ch. 371, § 1; P.L. 1998, ch. 386, § 1.)



Chapter 31-10-8 - Special armed forces operator's license.

§ 31-10-8 Special armed forces operator's license.  The administrator of the division of motor vehicles is authorized to issue a special form of motor vehicle operator's license, at no fee, to any person serving in the armed forces of the United States who at the time of his or her entrance into the armed forces was a legal resident of Rhode Island and the holder of a valid license. The special license shall be valid during the term of the person's period of service and for thirty (30) days thereafter unless sooner cancelled, suspended, or revoked for cause, and the person shall, while operating a motor vehicle upon the public highways, carry the special license upon his or her person and shall also carry upon his or her person conclusive evidence of the fact that he or she is a member of the armed forces of the United States.

History of Section.
(P.L. 1955, ch. 3584, § 1; G.L. 1956, § 31-10-8; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-9 - Operator's license issued after expiration of armed forces license.

§ 31-10-9 Operator's license issued after expiration of armed forces license.  Whenever an armed forces special license shall become invalid by reason of expiration, the person to whom it was issued shall, within a period of three (3) years from the date of the expiration, be entitled to receive a regular motor vehicle operator's license without submitting to an examination upon presentation of a proper application accompanied by the proper fee.

History of Section.
(P.L. 1955, ch. 3584, § 1; G.L. 1956, § 31-10-9; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-10 - Rules as to armed forces license.

§ 31-10-10 Rules as to armed forces license.  The special license provided for in §§ 31-10-8 and 31-10-9, shall be issued under any rules and in any form that the administrator of the division of motor vehicles may prescribe. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1955, ch. 3584, § 2; G.L. 1956, § 31-10-10; P.L. 1962, ch. 204, § 1; P.L. 2002, ch. 292, § 106.)



Chapter 31-10-11 - Application forms  Destruction of refused applications.

§ 31-10-11 Application forms  Destruction of refused applications.  Every application for an instruction permit or for an operator's or chauffeur's license shall be made upon a form furnished by the division of motor vehicles. Applications of unsuccessful applicants may be destroyed after a period of thirty (30) days from the date of the failure to pass the required examination.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 7; P.L. 1952, ch. 2937, § 8; G.L. 1956, § 31-10-11; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-12 - Contents of application.

§ 31-10-12 Contents of application.  (a) Every application for an instruction permit or for a license shall:

(1) State the full name, date of birth, sex, and residence address of the applicant;

(2) Briefly describe the applicant;

(3) State whether the applicant has previously been licensed as an operator or chauffeur, and, if so, when and by what state or country, and whether any such license has ever been suspended or revoked;

(4) State whether an application has ever been refused, and, if so, the date of and reason for the suspension, revocation, or refusal; and

(5) Provide any further information bearing on the applicant's character or ability to drive that may be required by the administrator of the division of motor vehicles.

(b) Every application shall state whether the applicant desires to donate tissue or organs pursuant to the provisions of chapter 18.6 of title 23.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 7; G.L. 1956, § 31-10-12; P.L. 1962, ch. 204, § 1; P.L. 1986, ch. 180, § 1.)



Chapter 31-10-13 - Record from other jurisdiction.

§ 31-10-13 Record from other jurisdiction.  (a) Whenever an application is received from a person previously licensed in another jurisdiction, the division of motor vehicles may request a copy of the operator's record from that other jurisdiction. When received, the operator's record shall become a part of the operator's record in this state with the same force and effect as though entered on the operator's record in this state in the original instance.

(b) Whenever the division of motor vehicles receives a request for an operator's record from another licensing jurisdiction the record shall be forwarded without charge.

History of Section.
(P.L. 1962, ch. 204, § 1; P.L. 1984, ch. 371, § 1.)



Chapter 31-10-14 - Applications of minors.

§ 31-10-14 Applications of minors.  The application of any person under the age of eighteen (18) years for a limited instruction permit, a limited provisional license, or a full operator's license shall be signed and verified, before a person authorized to administer oaths, by one or more of the following individuals: the father, mother, guardian, adult husband or wife, or licensed foster parent, who is a resident of this state and qualified to be a supervising driver pursuant to § 31-10-6.1. In the event there is no parent, guardian, or licensed foster parent, who meets these requirements, then by another responsible adult who is willing to assume the obligation imposed under §§ 31-10-1  31-10-33 upon a person signing the application of a minor.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 8; G.L. 1956, § 31-10-13; G.L. 1956, § 31-10-14; P.L. 1962, ch. 204, § 1; P.L. 1978, ch. 62, § 1; P.L. 1989, ch. 74, § 1; P.L. 1989, ch. 187, § 1; P.L. 1998, ch. 371, § 1; P.L. 1998, ch. 386, § 1.)



Chapter 31-10-15 - Liability of person signing minor's application.

§ 31-10-15 Liability of person signing minor's application.  Any negligence or willful misconduct of a minor under the age of eighteen (18) years when driving a motor vehicle upon a highway shall be imputed to the person who has signed the application of that minor for a permit or license, which person shall be jointly and severally liable with the minor for any damages caused by the minor's negligence or willful misconduct except as otherwise provided in § 31-10-16.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 8; G.L. 1956, § 31-10-14; G.L. 1956, § 31-10-15; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-16 - Liability when minor proves financial responsibility.

§ 31-10-16 Liability when minor proves financial responsibility.  In the event a minor deposits or there is deposited upon the minor's behalf proof of financial responsibility in respect to the operation of a motor vehicle owned by the minor, or if not the owner of a motor vehicle, then with respect to the operation of any motor vehicle, in form and in amounts as required under the motor vehicle financial responsibility laws of this state, then the division of motor vehicles may accept the application of the minor when signed by a parent or guardian of the minor or other responsible adult, and while that proof is maintained the parent or guardian or responsible adult shall not be subject to the liability imposed under § 31-10-15.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 8; G.L. 1956, § 31-10-15; G.L. 1956, § 31-10-16; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-17 - Release from liability.

§ 31-10-17 Release from liability.  Any person who has signed the application of a minor for a license may later file with the division of motor vehicles a verified written request that the license granted to the minor be cancelled. On receipt of the request the division of motor vehicles shall cancel the license of the minor and the person who signed the application of the minor shall be relieved from the liability imposed under this chapter by reason of having signed the application on account of any subsequent negligence or willful misconduct of the minor in operating a motor vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 9; G.L. 1956, § 31-10-16; G.L. 1956, § 31-10-17; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-18 - Cancellation of license upon death of person signing minor's application.

§ 31-10-18 Cancellation of license upon death of person signing minor's application.  The division of motor vehicles upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for a license shall cancel the license and shall not issue a new license until such time as a new application, duly signed and verified, is made as required by this chapter. This provision shall not apply in the event the minor has attained the age of eighteen (18) years.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 10; P.L. 1951, ch. 2826, § 14; G.L. 1956, § 31-10-17; G.L. 1956, § 31-10-18; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-19 - Driver education  Traffic safety education.

§ 31-10-19 Driver education  Traffic safety education.  (a) The Community College of Rhode Island shall provide thirty-three (33) hours of classroom instruction for applicants or prospective applicants, not more than twenty-one (21) years of age for a limited instruction permit or license. The instruction shall include eight (8) hours, specifically for instruction on the effects of alcohol and drugs on a driver, and the instruction shall be given by a person eligible for a teacher's certificate issued under the authority of the state board of regents and which course of instruction shall be approved by the board of governors for higher education. In case of emergency, the President of the Community College of Rhode Island may declare, when no certified instructor is available to teach, an individual eligible to teach at the Community College of Rhode Island who has taken the required course of instruction in driver education, may provide driver education instruction. All driver education programs shall include information concerning the Anatomical Gift Act, chapter 18.6 of title 23, and information on donor cards pursuant to the applicable provisions of chapter 18.6 of title 23. The board of governors for higher education shall ensure that each person properly certified and approved to instruct driver education courses shall be given an equal opportunity for employment as an instructor within the driver education program. No person teaching driver education under this section shall own, be employed by, or be associated with a commercial driving school.

(b) Driver education instruction shall be available to any eligible resident applicant not less than fifteen (15) years and ten (10) months of age.

(c) That the state shall also provide a separate program of instruction, as previously set forth in this section, for special needs students whose individual education plan (IEP) indicates a need for a separate program of instruction.

(d) The Community College of Rhode Island shall provide a driver training program for physically handicapped drivers. The program shall instruct the physically handicapped driver in the operation of adapted vehicles for the handicapped. The adapted vehicles are to be provided by the handicapped individual. A physically handicapped person must be certified by a licensed physician that he or she is physically handicapped and possesses sufficient potential to become a competent motor vehicle operator. The Community College of Rhode Island shall establish a tuition fee sufficient to cover the cost of the program.

(e) A tuition or enrollment fee shall be required to be paid by an eligible applicant in accordance with rules and regulations of the board of governors for higher education; provided, that personal checks shall be an acceptable method of payment of the tuition or enrollment fee. The tuition or enrollment fee shall be deposited in a restricted receipt account established to pay any and all costs associated with the driver education program at the Community College of Rhode Island and administered by the Community College of Rhode Island.

(f) The board of governors for higher education is authorized to establish administrative regulations to further implement this section.

(g) The Community College of Rhode Island shall establish tuition fees sufficient to cover the cost of the program and the administration of the driver education program. All positions established to implement the driver education program and funded in full by driver education program fees shall be exempt from the full-time equivalency cap established in Article 1 of the Appropriations Act, provided, however, that the board of governors shall report by June 1, 2004, the actual number of filled positions funded exclusively by driver education fees to the chairperson of the house finance committee, the chairperson of the senate finance committee and the state budget officer.

(h) The board of governors for higher education shall provide for an optional and voluntary course of instruction for the applicant's parent, guardian, or designee where applicable, on the content of the driver education curriculum and the requirements for the graduated licensing for persons under the age of eighteen (18) as contained in § 31-10-6. The community college of Rhode Island shall be responsible to develop the course of instruction and content for the parent instruction, or may approve a similar course of instruction, such as AAA's course, as equivalent to it, and shall promulgate regulations and establish the appropriate method of providing the instruction.

History of Section.
(P.L. 1960, ch. 189, § 1; G.L. 1956, § 31-10-32; P.L. 1962, ch. 204, § 1; G.L. 1956, § 31-10-19; P.L. 1970, ch. 111, § 8; P.L. 1971, ch. 73, § 1; P.L. 1981, ch. 222, § 1; P.L. 1983, ch. 167, art. XI, § 1; P.L. 1984, ch. 129, § 1; P.L. 1986, ch. 287, art. 7, § 1; P.L. 1987, ch. 111, § 1; P.L. 1987, ch. 312, § 1; P.L. 1989, ch. 135, § 1; P.L. 1990, ch. 253, § 1; P.L. 1995, ch. 370, art. 40, § 103; P.L. 1998, ch. 295, § 1; P.L. 1998, ch. 371, § 1; P.L. 1998, ch. 376, § 1; P.L. 1998, ch. 386, § 1; P.L. 2003, ch. 217, § 1; P.L. 2003, ch. 361, § 1; P.L. 2009, ch. 112, § 1; P.L. 2009, ch. 150, § 1.)



Chapter 31-10-20 - Driver education course requirement before licensing.

§ 31-10-20 Driver education course requirement before licensing.  (a) No limited instruction permit or license shall be issued to any person not more than eighteen (18) years of age unless that person shall have successfully completed a course of instruction as provided in § 31-10-19, or a similar course of instruction recognized by the board of governors for higher education as equivalent to it. However, any person who is over eighteen (18) years of age and has been a holder of a motor vehicle operator's license issued to that person by any other state, territory, or possession of the United States, or any other sovereignty for a period of one year immediately prior to his or her application for a license under this chapter shall not be required to comply with the provisions of this section.

(b) Commencing on July 1, 2004, no limited instruction permit or license shall be issued to any person not more than eighteen (18) years of age unless that person shall have successfully completed a course of instruction as provided in § 31-10-19, or a similar course of instruction in another state recognized by the board of governors for higher education as equivalent to it. In determining whether a course is equivalent, the board of governors for higher education shall at a minimum require: (1) that the course consist of at least thirty-three (33) instructional hours which substantially conform with the current curriculum utilized by the instructor(s) at the Community College of Rhode Island, including a minimum of three (3) hours of instruction focusing upon specific Rhode Island traffic laws, the specific requirements of the Rhode Island graduated licensing statute in § 31-10-6 and eight (8) hours specifically for instruction on the effects of alcohol and drugs on a driver. All driver's education programs shall include information concerning the Anatomical Gift Act chapter 18.6 of title 23, and information on donor cards pursuant to the applicable provisions of chapter 18.6 of title 23; (2) that the instructor holds a valid teacher's certificate; (3) that the instructor satisfactorily completes at least a three (3) credit course in traffic safety education at an accredited institution of higher education; and (4) that the program does not offer outside the classroom road test instruction or driving lessons to Rhode Island students. However, any person who is over eighteen (18) years of age and has been a holder of a motor vehicle operator's license issued to that person by any other state, territory, or possession of the United States, or any other sovereignty for a period of one year immediately prior to his or her application for a license under this chapter shall not be required to comply with the provisions of this section.

History of Section.
(P.L. 1960, ch. 189, § 1; G.L. 1956, § 31-10-20; P.L. 1962, ch. 204, § 1; P.L. 1986, ch. 142, § 1; P.L. 1998, ch. 371, § 1; P.L. 1998, ch. 386, § 1; P.L. 2002, ch. 116, § 1; P.L. 2003, ch. 218, § 1; P.L. 2003, ch. 329, § 1; P.L. 2004, ch. 327, § 1; P.L. 2004, ch. 372, § 1.)



Chapter 31-10-21 - Written and eye examination.

§ 31-10-21 Written and eye examination.  (a) Every applicant for a license to operate a motor vehicle upon the public highways shall be required by the division of motor vehicles to show, by examination or otherwise, the ability to read and understand highway signs regulating, warning, and directing traffic, the proper knowledge of the operation and mechanism of motor vehicles, the rules of the road, the motor vehicle law, and such other qualifications as will demonstrate that the applicant is a proper and safe person to operate a motor vehicle upon the public highways. The examination shall include a test of the applicant's eyesight. Notwithstanding the foregoing,

(b) Any person who has successfully completed a driver education course as set forth in § 31-10-19 and who has passed a standardized written driver's license examination approved by the director of the department of revenue shall not be required to take the written examination. The director of the department of revenue shall develop a standardized written driver's license examination which shall be administered by certified driver education instructors at the completion of each driver's education course.

(c) An applicant, within six (6) months of having been certified by the department of elementary and secondary education as having passed a written examination administered by that department, shall, upon completion of an eyesight test by the division of motor vehicles, be considered in compliance with this section.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 11; G.L. 1956, § 31-10-18; G.L. 1956, § 31-10-21; P.L. 1962, ch. 204, § 1; P.L. 1987, ch. 326, § 1; P.L. 1987, ch. 454, § 1; P.L. 2008, ch. 98, § 9; P.L. 2008, ch. 145, § 9.)



Chapter 31-10-22 - Road test.

§ 31-10-22 Road test.  All applicants for a motor vehicle license shall pass a motor vehicle road test as prescribed by the administrator of the division of motor vehicles in a motor vehicle supplied by the applicant or in a dual controlled motor vehicle supplied by the state. In the case of the examination for a chauffeur to operate a truck, tractor, trailer, tractor semi-trailer, bus, or other vehicle for hire or a person who will operate only a vehicle equipped with automatic shift or a person who is disabled and requires the use of a specially equipped motor vehicle, those persons shall be examined in vehicles furnished by them. At the option of any person who is disabled, the road test shall be administered by the local office of the division of motor vehicles nearest that person's home. A fee of twenty-five dollars ($25) shall be charged for all road tests, including repeat road tests, following failure of a road test.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 11; G.L. 1956, § 31-10-19; G.L. 1956, § 31-10-22; P.L. 1962, ch. 204, § 1; P.L. 1987, ch. 93, § 1; P.L. 1999, ch. 83, § 69; P.L. 1999, ch. 130, § 69; P.L. 2010, ch. 23, art. 9, § 6.)



Chapter 31-10-23 - Examiners not liable for acts of persons being examined.

§ 31-10-23 Examiners not liable for acts of persons being examined.  The investigators or examiners in the employ of the division of motor vehicles shall not be liable for the acts of any person who is being examined by the investigators or examiners.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 11; G.L. 1956, § 31-10-20; G.L. 1956, § 31-10-23; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-24 - Applicants excused from road test.

§ 31-10-24 Applicants excused from road test.  The provisions of § 31-10-22 shall not apply in the case of an applicant who already has been granted a valid operator's license issued by a state or federal agency which has a reciprocal agreement with the state of Rhode Island in the matter of requirements for operator's licenses.Also, § 31-10-22 shall not apply when an examiner of the division of motor vehicles is examining any student of a public or parochial educational institution which offers a course in driver training education acceptable to the division of motor vehicles, provided that the motor vehicle used by the educational institution for driver training education in which the student has received his or her driver training has been equipped with a dual control.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 11; G.L. 1956, § 31-10-21; G.L. 1956, § 31-10-24; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-26 - Issuance of license.

§ 31-10-26 Issuance of license.  (a) The division of motor vehicles shall, upon payment of the required fee, issue to every qualifying applicant an operator's or chauffeur's license. The license shall be approximately two and one-half inches (2 1/2") wide and three and one-half inches (3 1/2") long and shall bear on it a distinguishing number assigned to the licensee, the full name, date of birth, residence address, brief description of the licensee, a photograph of the licensee, whether the licensee has indicated a desire to donate tissue or organs pursuant to the provisions of chapter 18.6 of title 23, and either a space upon which the licensee shall write his or her usual signature with pen and ink or a facsimile of the signature of the licensee. No license shall be valid until it has been so signed by the licensee designated on it. A negative file of all photographs of licensees shall be maintained by the division of motor vehicles for a period of five (5) years.

(b) The division of motor vehicles shall issue special licenses to those licensees who have indicated that they desire to donate tissue or organs, which conform to the provisions of the Rhode Island Anatomical Gift Act, chapter 18.6 of title 23.

(c) Any person who is a law enforcement officer, meaning any permanently employed member of the state, city, or town police departments, sheriffs and deputy sheriffs, members of the marshal's unit, capitol police, and the state fire marshal and deputy fire marshals of the division of fire safety or a member of the department of attorney general, any permanently employed federal law enforcement officer assigned in Rhode Island, or any member of the United States Attorney's Office in Rhode Island or any employee of the R.I. department of corrections, as recommended by the director of the department of corrections, upon request of the applicant, shall be issued a license which contains the applicant's official business address in lieu of a residence address as required under the general provisions of this section.

(d) The license issued to a person applying for the first time shall be designated as a "first license". A first license shall be issued for a one year period after which time a permanent driver's license shall be issued according to this section.

(e) If an applicant has been adjudicated for committing one moving motor vehicle violation, has been involved in one reportable motor vehicle accident, or both, he or she shall be summoned for a hearing before a judge of the traffic tribunal at which time the driving record will be reviewed. The traffic tribunal judge shall determine if the person should be granted an operator's license, be reissued a first license, or be denied a license to operate a motor vehicle in the state of Rhode Island.

(f) Any person who is under the age of twenty-one (21) years shall, upon payment of the required fee and upon meeting the qualifications for the receipt of an operator's or chauffeur's license, be issued a license which shall be readily distinguishable in color from those licenses issued to persons who are twenty-one (21) years of age or older. When a person under the age of twenty-one (21) years to whom a license has been issued and whose license is in full force and effect, attains his or her twenty-first birthday, he or she shall be entitled to receive a new license of the type issued to persons who are older than the age of twenty-one (21) years from the administrator of the division of motor vehicles upon demand at no expense. Every person shall supply to the division of motor vehicles satisfactory proof of his or her date of birth.

(g) The division of motor vehicles shall issue special licenses upon the request of a licensee which conform to the provisions of the Rhode Island Anatomical Gift Act, chapter 18.6 of title 23.

(h) The division of motor vehicles shall note in an appropriate manner a restriction on any person's license who is prohibited from operating a motor vehicle that is not equipped with an ignition interlock system as provided in chapter 27 of this title.

(i) Any personal digitized information contained within an operator's or chauffeur's license shall be limited to: (a) the licensee's name, age, date of birth, address, gender, physical description such as weight, height, hair color and eye color, signature and organ donor status; and (b) the license number, commercial endorsements, expiration date, issue date, restriction and class.

(j) Except to the extent an entity is authorized to renew drivers' licenses, or except for financial institutions engaged in the verification of information for financial transactions, nongovernmental entities shall not have access to any digitized information contained in an operator or chauffeur's license other than the licensee's name, age, date of birth, signature, and photographic image, and the license's expiration date; nor shall they store, record or retain any such information obtained through a digital reading device. Access to digitized information by such entities shall be solely for the purpose of determining the age of an individual for a transaction, right or privilege available by law only to persons of a certain age.

(k) To the extent that nongovernmental entities shall have access to the digitized information stored on an operator's or chauffeur's license, the entity shall be civilly liable for the unauthorized access to, or retention or use of, such information by its agents or persons acting in the name of the entity.

(l) The division of motor vehicles shall collect from applicants and licensees their social security numbers and tax identification numbers only to the extent required by federal law. Such numbers shall not be included, either digitally or visually, on the operator's or chauffeur's license.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 12; G.L. 1956, § 31-10-23; G.L. 1956, § 31-10-26; P.L. 1962, ch. 204, § 1; P.L. 1966, ch. 61, § 1; P.L. 1969, ch. 122, § 1; P.L. 1970, ch. 316, § 1; P.L. 1974, ch. 206, § 1; P.L. 1976, ch. 57, § 2; P.L. 1978, ch. 175, § 1; P.L. 1978, ch. 286, § 1; P.L. 1984, ch. 371, § 1; P.L. 1986, ch. 148, § 1; P.L. 1986, ch. 180, § 1; P.L. 1989, ch. 157, § 1; P.L. 1990, ch. 35, § 1; P.L. 1990, ch. 136, § 1; P.L. 1991, ch. 354, § 6; P.L. 1992, ch. 405, § 4; P.L. 1992, ch. 465, § 1; P.L. 1995, ch. 109, § 1; P.L. 1997, ch. 30, art. 28, § 8; P.L. 1997, ch. 110, § 1; P.L. 2004, ch. 462, § 1.)



Chapter 31-10-26.1 - Anatomical gifts by drivers.

§ 31-10-26.1 Anatomical gifts by drivers.  (a) The division of motor vehicles shall cause to be sent to each person applying for or renewing a license, as provided for in § 31-10-26, a document containing a summary description and explanation of the Revised Uniform Anatomical Gift Act, chapter 18.6.1 of title 23.

(b) The division of motor vehicles may, on behalf of the state accept and deposit with the general treasurer any grant, gift, or contribution made to assist in meeting the cost of carrying out the purposes of this section and to expend the grant, gift, or contribution for those purposes.

(c) The division of motor vehicles may make and sign any agreements and may do and perform any and all acts which may be necessary or desirable to carry out the purposes of this section.

(d) The division of motor vehicles shall issue special licenses upon request of a licensee which conform to the provisions of the Revised Uniform Anatomical Gift Act, chapter 18.6.1 of title 23.

(e) Neither the administrator of the division of motor vehicles nor any employee of the state shall be liable in any suit for damages as a result of his or her acts or omissions or for any action under the provisions of this section.

(f) The division of motor vehicles shall cause to be posted in all of its customer service locations a sign or other material encouraging persons to make anatomical gifts during the process of issuing and renewing licenses provided for in § 31-10.1-1 and in accordance with the Revised Uniform Anatomical Gift Act, chapter 18.6.1 of title 23.

(g) The division of motor vehicles shall cause to be produced application forms and renewal forms for driver's licenses and nonoperator identification cards that clearly offer Rhode Island residents the option to consent to organ and tissue donation in accordance with § 31-10.1-8. Only a "yes" or affirmative response will be noted. Information held by the division of motor vehicles regarding a person's consent to donate shall constitute the "Rhode Island Donor Registry." This information will be made available to all federally designated organ procurement organizations and law enforcement organizations twenty-four (24) hours a day via a password protected Internet connection and will only be used to facilitate anatomical gifts in accordance with the Revised Uniform Anatomical Gift Act, chapter 23-18.6.1.

(h) The division of motor vehicles shall develop by January 1, 2008 a method that requires written consent and confirmation to allow residents of Rhode Island to have their names accurately added to or deleted from the division's Rhode Island Donor Registry in the periods between mandated driver's license renewals. Persons added to the Donor Registry in this manner shall be considered as having made a document of gift.

History of Section.
(P.L. 1978, ch. 286, § 2; P.L. 1998, ch. 49, § 1; P.L. 1998, ch. 50, § 1; P.L. 2000, ch. 109, § 62; P.L. 2003, ch. 392, § 1; P.L. 2007, ch. 476, § 3.)



Chapter 31-10-27 - License to be carried and exhibited on demand.

§ 31-10-27 License to be carried and exhibited on demand.  (a) Every licensee shall have his or her operator's or chauffeur's license in his or her immediate possession at all times when operating a motor vehicle and shall display the license upon the demand of any peace office or inspector of the division of motor vehicles and shall, upon request by any proper officer, write his or her name in the presence of that officer for the purpose of being identified. However, no person charged with violating this section shall be convicted if he or she produces in court or the office of the arresting officer an operator's or chauffeur's license previously issued to him or her and valid at the time of his or her arrest.

(b) Every school bus operator shall display in a prominent place in the bus he or she is operating both a valid chauffeur's license or a reasonable facsimile of it, and a valid school bus driver's certificate, both of which have been issued by this state under the provisions of this title. A display case shall be provided to display these documents by the registered owner.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 13; G.L. 1956, § 31-10-25; G.L. 1956, § 31-10-27; P.L. 1962, ch. 204, § 1; P.L. 1986, ch. 413, § 1; P.L. 1988, ch. 372, § 1; P.L. 2000, ch. 109, § 62.)



Chapter 31-10-28 - Restricted licenses.

§ 31-10-28 Restricted licenses.  (a) The division of motor vehicles, upon issuing an operator's or chauffeur's license, shall have the authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on a motor vehicle which the licensee may operate or the other restrictions applicable to the licensee as the division of motor vehicles may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The division of motor vehicles may either issue a special restricted license or may set forth such restrictions upon the usual license form. In the case of an individual who, because of any visual disability, is prohibited from operating a motor vehicle in darkness, the division of motor vehicles, upon receipt of an affidavit from a licensed physician or ophthalmologist certifying that the individual is capable of operating a motor vehicle during the daylight hours, may issue a special restricted license permitting the individual to operate a motor vehicle only during the daylight hours.

(c) The division of motor vehicles may upon receiving satisfactory evidence of any violation of the restrictions of a restricted license suspend or revoke the license but the licensee shall be entitled to a hearing as upon a suspension or revocation under chapter 2 of this title.

(d) It is a civil violation for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to that person.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 14; G.L. 1956, § 31-10-24; G.L. 1956, § 31-10-28; P.L. 1962, ch. 204, § 1; P.L. 1986, ch. 280, § 1; P.L. 1999, ch. 218, art. 6, § 4.)



Chapter 31-10-29 - Duplicate certificates.

§ 31-10-29 Duplicate certificates.  In the event that an instruction permit or operator's or chauffeur's license issued under the provisions of this chapter is lost or destroyed, the person to whom the permit or license was issued may apply for the permit or license, and upon payment of the required fee of ten dollars ($10.00) obtain a duplicate certificate. The applicant shall furnish proof satisfactory to the division of motor vehicles that the permit or license has been lost or destroyed.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 15; G.L. 1956, § 31-10-29; P.L. 1962, ch. 204, § 1; P.L. 1988, ch. 197, § 1; P.L. 1990, ch. 10, art. 1, § 3.)



Chapter 31-10-30 - Expiration and renewal of licenses.

§ 31-10-30 Expiration and renewal of licenses.  Every operator's and chauffeur's first license to operate a motor vehicle shall be by the issuance of a temporary license for the period beginning at the date of issuance and expiring on the birthday of the licensee in the second year following the issuance of the temporary license. Every operator's and chauffeur's license issued after expiration of the temporary license shall expire on the birthday of the licensee in the fifth year following the issuance of the license, with the exception of any person seventy-five (75) years of age or older whose license shall expire on the birthday of the licensee in the second year following the issuance of the license, and shall be renewable on or before expiration upon application and payment of the fee required by this chapter. The administrator of the division of motor vehicles, having good cause to believe the applicant for renewal is incompetent or otherwise not qualified, may require an examination of the applicant as upon an original application; provided, however, if the renewal applicant is applying for a commercial driver's license and is in possession of a valid medical examination certificate issued pursuant to federal motor carrier safety regulations 49 CFR 391.41-391.49 that applicant shall be deemed to be competent and qualified under this chapter. The administrator of the division of motor vehicles is authorized to adopt any regulations necessary to carry out the purposes of this section. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 16; P.L. 1954, ch. 3337, § 1; G.L. 1956, § 31-10-30; P.L. 1960, ch. 63, § 1; P.L. 1962, ch. 204, § 1; P.L. 1968, ch. 157, § 1; P.L. 1969, ch. 98, § 1; P.L. 1984, ch. 439, § 2; P.L. 2002, ch. 292, § 106; P.L. 2008, ch. 159, § 1; P.L. 2008, ch. 195, § 1; P.L. 2010, ch. 93, § 1; P.L. 2010, ch. 116, § 1.)



Chapter 31-10-31 - Fees.

§ 31-10-31 Fees.  The following fees shall be paid to the division of motor vehicles:

(1) For every operator's first license to operate a motor vehicle, twenty-five dollars ($25.00);

(2) For every chauffeur's first license, twenty-five dollars ($25.00); provided, that when a Rhode Island licensed operator transfers to a chauffeur's license, the fee for the transfer shall be two dollars ($2.00);

(3) For every learner's permit to operate a motorcycle, twenty-five dollars ($25.00);

(4) For every operator's first license to operate a motorcycle, twenty-five dollars ($25.00);

(5) For every renewal of an operator's or chauffeur's license, thirty dollars ($30.00); with the exception of any person seventy-five (75) years of age or older for whom the renewal fee will be eight dollars ($8.00);

(6) For every duplicate operator's or chauffeur's license, twenty-five dollars ($25.00);

(7) For every certified copy of any license, permit, or application issued under this chapter, ten dollars ($10.00);

(8) For every duplicate instruction permit, ten dollars ($10.00);

(9) For every first license examination, five dollars ($5.00);

(10) For every routine information update, i.e., name change or address change, five dollars ($5.00);

(11) For surrender of an out-of-state license, in addition to the above fees, five dollars ($5.00).

History of Section.
(P.L. 1950, ch. 2595, art. 18, § 1; P.L. 1952, ch. 2937, § 10; P.L. 1954, ch. 3337, § 2; G.L. 1956, § 31-10-31; P.L. 1960, ch. 63, § 2; P.L. 1962, ch. 204, § 1; P.L. 1984, ch. 439, § 1; P.L. 1990, ch. 10, art. 1, § 1; P.L. 1991, ch. 98, § 1; P.L. 2005, ch. 117, art. 24, § 2; P.L. 2008, ch. 159, § 1; P.L. 2008, ch. 195, § 1; P.L. 2010, ch. 23, art. 9, § 6; P.L. 2012, ch. 164, § 3; P.L. 2012, ch. 249, § 3.)



Chapter 31-10-32 - Notice of change of address or name.

§ 31-10-32 Notice of change of address or name.  Whenever any person after applying for or receiving an operator's or chauffeur's license shall move from the address named in his or her application or in the license issued to him or her, or when the name of a licensee is changed by marriage or otherwise, that person shall within ten (10) days thereafter notify the division of motor vehicles in writing of his or her old and new addresses or of his or her former and new names and of the number of any license then held by him or her. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 17; G.L. 1956, § 31-10-28; G.L. 1956, § 31-10-32; P.L. 1962, ch. 204, § 1; P.L. 2002, ch. 292, § 106.)



Chapter 31-10-33 - Records to be kept by the division of motor vehicles.

§ 31-10-33 Records to be kept by the division of motor vehicles.  (a) The division of motor vehicles shall file every application for a license received by it and shall maintain suitable indexes containing, in alphabetical order:

(1) All applications denied and on each application shall note the reasons for the denial;

(2) All applications granted; and

(3) The name of every licensee whose license has been suspended or revoked and after each name shall note the reasons for the action.

(b) The division of motor vehicles shall also file all accident reports and abstracts of court records of convictions received by it under the laws of this state. The division shall maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of that licensee and the traffic accidents in which the licensee has been involved shall be readily ascertainable and available for the consideration of the division of motor vehicles upon any application for a renewal of license and at other suitable times.

History of Section.
(P.L. 1950, ch. 2595, art. 15, § 18; G.L. 1956, §§ 31-10-26, 31-10-27; G.L. 1956, § 31-10-33; P.L. 1962, ch. 204, § 1.)



Chapter 31-10-34.5 - Transfer of functions to administrator of division of motor vehicles.

§ 31-10-34.5 Transfer of functions to administrator of division of motor vehicles.  On May 4, 2005 all functions, services performed, responsibilities and duties formerly of the drivers' training school licensing board are hereby transferred to the administrator of the division of motor vehicles.

History of Section.
(P.L. 2005, ch. 20, § 10; P.L. 2005, ch. 27, § 10; P.L. 2010, ch. 239, § 28.)



Chapter 31-10-35 - Commercial drivers' school license required.

§ 31-10-35 Commercial drivers' school license required.  No person, unless licensed under the provisions of this chapter, shall engage in the business of giving instruction for compensation in the driving of motor vehicles and motorcycles. However, no license shall be required of a person who is engaged in teaching in a regularly recognized secondary school or college driver training program or a program in § 31-10.1-1.2, which is approved by the division of motor vehicles.

History of Section.
(P.L. 1964, ch. 224, § 2; P.L. 2000, ch. 109, § 62; P.L. 2008, ch. 96, § 3; P.L. 2008, ch. 147, § 3.)



Chapter 31-10-36 - Application for commercial drivers' school license.

§ 31-10-36 Application for commercial drivers' school license.  An application for a commercial drivers' school license shall be made upon the form prescribed by the administrator of the division of motor vehicles and shall contain the name and address of the applicant, the location or locations of the proposed school, and any other pertinent information as may be required by the administrator of the division of motor vehicles to safeguard the public interest. Every application shall be accompanied by the fee required by law.

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-37 - Fee  Expiration of license  Duplicates.

§ 31-10-37 Fee  Expiration of license  Duplicates.  The fee for each application for a commercial drivers' school license shall be fifty dollars ($50.00). The license shall be granted or denied by the administrator of the division of motor vehicles within thirty (30) days after the application has been filed. The license shall expire, unless sooner revoked or suspended, on the 30th day of June following its effective date. The administrator of the division of motor vehicles shall issue a separate license certificate for each location designated by the applicant and the certificate shall be displayed at that location. In case of the loss, mutilation, or destruction of a certificate, the administrator of the division of motor vehicles shall issue a duplicate of it upon proof of the facts and payment of a fee of one dollar ($1.00).

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-38 - Denial, suspension, or revocation of commercial drivers' school licenses.

§ 31-10-38 Denial, suspension, or revocation of commercial drivers' school licenses.  The administrator of the division of motor vehicles may deny an application for a license or suspend or revoke a license after it has been granted for any of the following reasons:

(1) A material misstatement by the applicant in his or her application for a license or the concealing of a material fact in connection with it.

(2) The applicant or any partner, officer, director, or stockholder in the school had previously held a drivers' school license or was a partner, officer, director, or stockholder in a school which held a drivers' school license, and that license was revoked or suspended by the administrator of the division of motor vehicles.

(3) The applicant or any partner, officer, director, stockholder, or employee in the school was convicted of any felony or misdemeanor.

(4) The applicant fails to furnish satisfactory evidence of good character, reputation, and fitness.

(5) Any willful failure to comply with the provisions of this chapter or with any rule or regulation promulgated by the administrator of the division of motor vehicles establishing instructional standards and procedures.

(6) Any conduct or representation by the applicant or any partner, officer, director, stockholder, or employee in the school tending to give the impression that a license to operate a motor vehicle or motorcycle or any other license or registration granted by the division of motor vehicles may be obtained by any means other than the means prescribed by law or tending to induce any person to resort to fraudulent representation, circumvention, concealment, or subterfuge in order to secure a license to drive a motor vehicle or motorcycle.

(7) Knowingly employing as an instructor a person who has been convicted of a felony or misdemeanor.

(8) Failure to furnish with the first application a copy of, or thereafter to maintain in force, a standard liability insurance policy approved by the administrator of the division of motor vehicles in the amount of ten thousand dollars ($10,000) for personal injury to or death of any one person, twenty thousand dollars ($20,000) for personal injury to or death of any number of persons involved in any one accident, and five thousand dollars ($5,000) for property damage in any one accident, suffered or caused by reason of the negligence of the applicant or licensee or his or her agent or employee.

(9) The applicant does not hold a currently effective certificate issued by a college or school whose course in basic driver education is approved by the state board of education, manifesting the satisfactory completion of that course.

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-39 - Instructor's license required.

§ 31-10-39 Instructor's license required.  No person, unless licensed by the administrator of the division of motor vehicles, shall be employed by any commercial drivers' school licensee to give instruction to drive a motor vehicle or motorcycle. An application for an instructor's license shall contain the name and address of the applicant, the name and address of the school employing the applicant, and any other pertinent information that may be required by the administrator of the division of motor vehicles to safeguard the public interest. Every application shall be verified by the oath or affirmation of the applicant and shall be accompanied by the fee required by law.

History of Section.
(P.L. 1964, ch. 224, § 2; P.L. 2000, ch. 109, § 62.)



Chapter 31-10-40 - Fee  Expiration of instructor's license.

§ 31-10-40 Fee  Expiration of instructor's license.  The fee for each application for an instructor's license shall be fifteen dollars ($15.00). The license shall be granted or denied by the administrator of the division of motor vehicles within thirty (30) days after the application and shall expire, unless sooner revoked or suspended, on the thirtieth (30th) day of June following its effective date.

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-41 - Denial, suspension, or revocation of instructor's license.

§ 31-10-41 Denial, suspension, or revocation of instructor's license.  The administrator of the division of motor vehicles may deny an application for an instructor's license or suspend or revoke an instructor's license after it has been granted for the following reasons:

(1) Any reason set forth in subdivisions (1)  (9) of § 31-10-38.

(2) The applicant's driving record shows that he or she is not a careful driver.

(3) The applicant has not attained the age of twenty-one (21) years.

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-42 - Hearing on denial, suspension, or revocation of driver's school or instructor's licenses  Review.

§ 31-10-42 Hearing on denial, suspension, or revocation of driver's school or instructor's licenses  Review.  (a) The administrator of the division of motor vehicles shall notify an applicant for a driver's school or instructor's license of the denial of his or her application and a licensee of the proposed suspension or revocation of his or her license by mailing to the applicant or licensee, postage prepaid, a written notice stating the ground or grounds for the denial or proposed suspension or revocation and designating the place and a time not less than five (5) days later for a hearing thereon before the administrator of the division of motor vehicles, if a hearing is requested by the applicant or licensee. The administrator of the division of motor vehicles may adopt reasonable rules and regulations governing the procedure to be followed in any matter that may come before him or her for hearing, may administer oaths, subpoena and examine witnesses, compel the production of documents and other evidence, take depositions of witnesses residing without the state, and order payment of witness fees and mileage, all in the same manner as in civil actions in the superior court. The administrator of the division of motor vehicles, however, shall not be bound by technical rules of evidence.

(b) Any person aggrieved by the denial of an application or the suspension or revocation of a license may, within thirty (30) days from the date the notice is mailed to that person, file in the supreme court a petition, duly verified, for a writ of certiorari, setting forth that the decision is illegal in whole or in part and specifying the grounds of illegality. Upon presentation of that petition, the court may allow a writ of certiorari directed to the administrator of the division of motor vehicles to review the decision of the administrator of the division of motor vehicles and shall prescribe in it the time within which return must be made. The allowance of the writ shall not stay proceedings upon the decision or the effect of them, but the court, upon application of the person aggrieved, may stay those proceedings or the effect of them.

History of Section.
(P.L. 1964, ch. 224, § 2.)



Chapter 31-10-43 - Penalties for violations.

§ 31-10-43 Penalties for violations.  Any person violating the provisions of § 31-10-6, 31-10-35, or 31-10-39 shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding two hundred dollars ($200) or be imprisoned not exceeding three (3) months.

History of Section.
(P.L. 1964, ch. 224, § 2; P.L. 1990, ch. 253, § 1.)



Chapter 31-10-44 - Medical advisory board.

§ 31-10-44 Medical advisory board.  (a) There shall be established within the division of motor vehicles a medical advisory board to function solely as an advisory panel to the administrator of the division of motor vehicles on the subjects of physical and mental fitness standards for licensure to operate a motor vehicle and eligibility standards for disability parking privileges. When any person's eligibility or continuing eligibility for a license is questioned on the grounds of physical or mental fitness, the administrator of the division of motor vehicles may consult with relevant specialist members of the medical advisory board in determining that person's qualifications to operate a motor vehicle. The administrator of the division of motor vehicles may also consult with relevant specialist members of the medical advisory board in making determinations of eligibility for disability parking privileges.

(b) In accordance with chapter 35 of title 42, the administrator of the division of motor vehicles shall establish by regulations functional standards for determining physical and mental fitness for motor vehicle licensure. The promulgated standards will be based on current medical knowledge and objective data regarding fitness to safely operate motor vehicles, and will conform to the requirements of the Americans With Disabilities Acts and chapter 87 of title 42. In developing those functional standards the administrator of the division of motor vehicles shall consult with knowledgeable health and rehabilitation professionals including the Medical Society of Rhode Island and the medical advisory board.

(c) The medical board shall consist of a physician in general practice, a neurologist, a psychiatrist, an optometrist, and an orthopedic physician who shall be appointed by the governor; a physician from the Rhode Island department of health designated by the director of health who shall serve ex officio; and two (2) members of the general public approved by the governor, one of whom shall be representative of the elderly, and one of whom shall be representative of the people who are disabled. These members shall be appointed for a period of three (3) years.

(d) Any physician or optometrist who diagnoses a physical or mental condition which in the physician's or optometrist's judgment will significantly impair the person's ability to operate safely a motor vehicle may voluntarily report the person's name and other information relevant to the condition to the medical advisory board within the division of motor vehicles.

(e) Any physician or optometrist reporting in good faith and exercising due care shall have immunity from any liability, civil or criminal, that otherwise might result by reason of his or her actions pursuant to this section. No cause of action may be brought against any physician or optometrist for not making a report pursuant to this section.

(f) For the purposes of this section, a "physician" is any person practicing medicine requiring a license pursuant to chapter 37 of title 5, and an "optometrist" is any person as defined in § 5-35-1.

(g) Members of the medical board shall not be compensated for their services on the board. They shall meet at the request of the administrator of the division of motor vehicles at a time convenient to them.

History of Section.
(P.L. 1967, ch. 185, § 1; P.L. 1980, ch. 226, § 22; P.L. 1982, ch. 414, § 13; P.L. 1984, ch. 225, § 1; P.L. 1986, ch. 502, § 1; P.L. 1998, ch. 89, § 1; P.L. 1999, ch. 83, § 69; P.L. 1999, ch. 130, § 69; P.L. 2000, ch. 109, § 62; P.L. 2005, ch. 117, art. 21, § 27.)



Chapter 31-10-45 - Safety belts.

§ 31-10-45 Safety belts.  Each licensee of a driver school shall equip the front seats of school training vehicles with safety belts for the instructor and the student, and the student shall wear a safety belt during road instruction.

History of Section.
(P.L. 1985, ch. 422, § 1.)



Chapter 31-10-46 - Driver education course  Credit given.

§ 31-10-46 Driver education course  Credit given.  A driver education student who passes the driver education course but fails the learner's permit examination shall be given credit for passing the driver education course and need not retake it provided the student within ten (10) days retakes the learner's permit examination at the division of motor vehicles and passes it.

History of Section.
(P.L. 1988, ch. 330, § 1.)



Chapter 31-10-47 - Notification of selective service registration requirement.

§ 31-10-47 Notification of selective service registration requirement.  (a) Any male, United States citizen or immigrant who is at least eighteen (18) years of age, but less than twenty-six (26) years of age shall be registered in compliance with the requirements of section 3 of the "Military Selective Service Act", 50 U.S.C. App. 451 et seq., when applying to receive a driver's license, renewal or identification card or renewal.

(b) The division of motor vehicles shall forward in an electronic format the name, address, date of birth, social security number, if applicable to the applicant, and date of application to the selective service system. The applicant's submission of the application shall serve as an indication that the applicant has already registered with the selective service or that he is authorizing the department to forward to the selective service the necessary information for such registration. The department shall notify the applicant on the application that his submission of the application will serve as his consent to be registered with the selective service system, if so required by federal law.

(c) The provisions of this section shall apply to male United States citizens or immigrants between the ages of eighteen (18) and twenty-six (26) who are applying for issuance, renewal or duplicate of an instruction permit, a driver's license, a provisional driver's license, a commercial driver's license, or an identification card on or after June 28, 2002.

History of Section.
(P.L. 2002, ch. 374, § 2; P.L. 2003, ch. 408, § 1.)



Chapter 31-10-48 - Veteran designation on operator license.

§ 31-10-48 Veteran designation on operator license.  The administrator of the division of motor vehicles shall, upon presentation of a United States Department of Defense (DD) FORM 214 or other acceptable documentation of military service and verification of an honorable discharge, issue a motor vehicle operator's license or commercial driver's license to the presenter which is clearly marked "veteran".

History of Section.
(P.L. 2012, ch. 164, § 2; P.L. 2012, ch. 249, § 2.)






Chapter 31-10.1 - Special License for Motorcycles, Motor Scooters, and Other Motor Driven Cycles

Chapter 31-10.1-1 - License required.

§ 31-10.1-1 License required.  No resident of this state, except those expressly exempted in this chapter, shall drive any motorcycle or motor-driven cycle upon a highway in this state, unless the person shall first obtain a special license as an operator under the provisions of this chapter; provided, however, motorized bicycles and motor scooters with a motor rated not more than four and nine-tenths (4.9) horsepower and not greater than fifty (50) cubic centimeters, which is capable of a maximum speed of not more than thirty (30) miles per hour, shall be exempt from the provisions of this section. No person shall be licensed pursuant to this chapter unless he or she shall be at least sixteen (16) years of age or unless the person previously has been issued a full operator's license and a motorcycle learner's permit or is already licensed under a prior act of this state. Any person under the age of eighteen (18) duly licensed under the prior act shall be eligible to have his or her license renewed in the same manner as persons over the age of eighteen (18). All licenses issued pursuant to this chapter shall reflect any requirement of the operator to wear a helmet pursuant to § 31-10.1-4.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 1992, ch. 324, § 15; P.L. 1992, ch. 364, § 1; P.L. 1998, ch. 371, § 3; P.L. 1998, ch. 386, § 3; P.L. 2006, ch. 11, § 2; P.L. 2006, ch. 12, § 2.)



Chapter 31-10.1-1.1 - Motorcycle driver education program.

§ 31-10.1-1.1 Motorcycle driver education program.  (a) The board of governors for higher education and the office of higher education shall through the Community College of Rhode Island provide a minimum of six (6) and up to a maximum of twenty (20) hours of classroom instruction and/or on-the-road driver training, as determined by the board and/or the Community College of Rhode Island, for applicants or prospective applicants for a first motorcycle operator's license under this chapter. Instruction shall be given by a person eligible for a teacher's certificate issued under the authority of the state board of regents and/or certified to teach motorcycle safety classes by completion of a course of instruction recognized by the Community College of Rhode Island.

(b) Motorcycle driver education programs shall be available to any eligible resident applicant holding a valid Rhode Island motor vehicle operator's license.

(c) The board of governors for higher education shall establish any fees that are deemed necessary to support this program.

(d) The board of governors for higher education and the office of higher education are authorized to establish regulations to further implement this chapter.

History of Section.
(P.L. 1978, ch. 184, § 1; P.L. 1983, ch. 131, § 1; P.L. 1984, ch. 367, § 1; P.L. 1992, ch. 364, § 1; P.L. 2002, ch. 309, § 1; P.L. 2008, ch. 96, § 1; P.L. 2008, ch. 147, § 1.)



Chapter 31-10.1-1.2 - Approved motorcycle rider education program.

§ 31-10.1-1.2 Approved motorcycle rider education program.  (a) The board of governors for higher education and/or the Community College of Rhode Island may certify motorcycle dealers engaged in selling motorcycles or an association engaged in motorcycle safety to provide motorcycle driver education courses in the state if the curriculum used during the course of instruction is certified by the Motorcycle Safety Foundation, or other programs approved by the board and/or the Community College of Rhode Island.

(b) The course shall provide students with a minimum of sixteen and a half (16 1/2) hours of combined classroom instruction, and on the range motorcycle training for a beginner rider course, and a minimum of five (5) hours for a licensed rider course.

(c) In order for an instructor to teach in a motorcycle rider education program in the state, the person shall meet all of the following requirements:

(1) Must be twenty-one (21) years of age or older, and must possess a valid drivers license recognized by the state of Rhode Island for at least three (3) consecutive years;

(2) Possess a high school diploma or GED;

(3) Must be certified by the Motorcycle Safety Foundation as an instructor;

(4) Must be licensed to teach motorcycle training in the state of Rhode Island;

(5) An instructor has not had more than one moving traffic violation within one year prior to obtaining certification; not more than two (2) moving violations within a three (3) year period prior to licensure as a motorcycle rider education instructor; and not more than three (3) moving violations within a five (5) year period prior to licensure as a motorcycle rider education instructor;

(6) An instructor has not had their driving privileges suspended or revoked in the five (5) preceding years prior to obtaining certification by the state of Rhode Island;

(7) An instructor has no driving under the influence of alcohol or drug convictions within ten (10) years prior to obtaining certification by the state of Rhode Island as a motorcycle rider education instructor;

(8) Must successfully pass a criminal background check by the department;

(9) For out of state instructors, the person must provide the department with a certified copy of their driving record from the previous five (5) years.

(d) Class sizes shall not exceed twenty-four (24) students in the classroom, and twelve (12) on the range during instruction.

(e) A student, unless specified under § 31-10.1-2, who successfully completes a department approved motorcycle rider education program's skills and written test requirements, shall be deemed compliant with § 31-10.1-1.1 and exempted from the road test under § 31-10.1-3 provided the student passes a written, vision and road sign examination at a department licensing facility. In order to take the written, vision and road sign examination under § 31-10.1-3 the student shall bring their Motorcycle Safety Foundation completion card and a road test waiver form provided by the rider education program where the course was successfully completed. The road test waiver form shall include the following:

(1) Student's full name, as written on their valid drivers license;

(2) Motorcycle Safety Foundations' Basic Rider Course Completion Card number;

(3) Course completion date;

(4) Dealership or association name;

(5) Dealership or association contact name;

(6) MSF Rider Education Recognition Program number, or equivalent;

(7) Instructor's name, signature and Motorcycle Safety Foundation number or an identifier from any other program approved by the board and/or the Community College of Rhode Island instructor number.

(f) The department or the Community College of Rhode Island has the right to inspect ranges to ensure they fulfill the Motorcycle Safety Foundation's range standards for motorcycle training. The department shall have the right to inspect the courses authorized under this section at any time. The entity providing the motorcycle rider education program shall maintain records for a minimum of two (2) years, including those who participated in the class, those who successfully completed the class, and those individuals who failed any portion of the class.

(g) No state subsidies shall be provided to a dealer or association for operating a motorcycle driver education program under this section.

(h) The state of Rhode Island shall not be liable for any acts or omissions on the part of motorcycle dealers and/or associations in the implementation of the motorcycle rider education program pursuant to this section.

(i) Each dealership and/or association seeking to provide a motorcycle driver education course under this chapter shall pay an application fee of seven hundred and fifty dollars ($750) and a yearly renewal fee of one hundred dollars ($100) to the office of higher education for the purpose of program oversight.

History of Section.
(P.L. 2008, ch. 96, § 2; P.L. 2008, ch. 147, § 2.)



Chapter 31-10.1-2 - Learner's permit.

§ 31-10.1-2 Learner's permit.  (a) Upon applying for a first license to drive a motorcycle and after successfully completing a motorcycle driver education program pursuant to § 31-10.1-1.1 and after satisfying the requirements of § 31-10.1-3, the administrator of the division of motor vehicles may issue a motorcycle learner's permit to take instruction in the operation of a motorcycle which entitles the holder to operate or drive a motorcycle on the public highway, other than limited access highway, as a learner, under the general supervision, and whether or not under the immediate control, of a licensed motorcycle operator, at least eighteen (18) years of age. A person who has been issued a learner's permit may not carry passengers other than the supervising driver on the motorcycle until the person has been licensed to operate a motorcycle.

(b) The following persons are eligible for a motorcycle learner's permit:

(1) A person who is at least sixteen (16) years old but less than eighteen (18) years old and has a limited provisional license or a full operator's license issued by the division of motor vehicles.

(2) A person who is at least eighteen (18) years old and has a license issued by the division of motor vehicles.

(c) The holder of a motorcycle learner's permit who has a limited provisional license may drive the motorcycle only at times when the license holder could drive a motor vehicle without supervision pursuant to § 31-10-14.

(d) A motorcycle learner's permit expires eighteen (18) months after it is issued.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 1978, ch. 184, § 2; P.L. 1998, ch. 371, § 3; P.L. 1998, ch. 386, § 3.)



Chapter 31-10.1-3 - Examination.

§ 31-10.1-3 Examination.  (a) All applicants for a motorcycle, motor scooter, or motor-driven cycle license, except those exempted in this chapter, shall pass a written, vision, road sign, and road test as prescribed by the administrator of the division of motor vehicles in a vehicle supplied by the applicant.

(b) An applicant who within six (6) months of having been certified by the department of elementary and secondary education as having passed a written examination, road sign, and road test administered by that department, shall, upon completion of an eyesight test by the division of motor vehicles, be considered in compliance with this section.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 1987, ch. 362, § 1.)



Chapter 31-10.1-4 - Required equipment.

§ 31-10.1-4 Required equipment.  Operators of motorcycles, motor scooters, and motor-driven cycles shall use eye protection of a type approved by the administrator of the division of motor vehicles when operating their vehicles on streets and highways. Every motorcycle, motor scooter, and motor-driven cycle shall be equipped with a rear view mirror. Any operator under the age of twenty-one (21) shall wear a helmet of a type approved by the administrator of motor vehicles. In addition, all new operators, regardless of age, shall be required, for a period of one year from the date of issuance of the first license pursuant to § 31-10.1-1, to wear a helmet of a type approved by said administrator. Any person deemed in violation of this provision shall be subject to the fines enumerated in § 31-41.1-4, which shall be paid in accordance with the provisions of chapter 41.1 of this title. The administrator of the division of motor vehicles is authorized to set forth rules and regulations governing the use of other equipment on those vehicles. All fines collected under this section shall be deposited in a general restricted receipt account for the use of the Rhode Island governor's office on highway safety in order to promote educational and informational programs encouraging helmet use.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 1969, ch. 254, § 1; P.L. 1976, ch. 104, § 1; P.L. 1992, ch. 364, § 1; P.L. 2002, ch. 292, § 105; P.L. 2006, ch. 216, § 8; P.L. 2008, ch. 100, art. 12, § 6.)



Chapter 31-10.1-5 - Handlebars.

§ 31-10.1-5 Handlebars.  No person shall operate on a highway or in any parking area for ten (10) or more motor vehicles, any motorcycle, motor scooter, or motor driven cycle equipped with handlebars that are more than fifteen inches (15") in height above the uppermost portion of the seat when depressed by the weight of the operator. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 2002, ch. 292, § 105.)



Chapter 31-10.1-6 - Passengers.

§ 31-10.1-6 Passengers.  Any passenger on a motorcycle, motor scooter, or motor-driven cycle must be provided with a separate rear seat, a separate foot-rest, and an appropriate handlebar or grip for his or her use, and must wear a properly fitting helmet of a type approved by the administrator of the division of motor vehicles. No person shall operate a motorcycle, motor scooter, or motor-driven cycle unless any passenger on it wears a helmet and is able to rest his or her feet upon a foot-rest. Any passenger on a motorcycle, motor scooter, or motor-driven cycle under twelve (12) years of age must have a properly secured back-rest or equivalent, shall have his or her feet placed upon the foot-rest, and shall be seated behind the operator unless a side car is provided. When, however, a side car is provided this age requirement shall not apply to any passenger(s) in the sidecar. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 1968, ch. 35, § 1; P.L. 1992, ch. 364, § 1; P.L. 2001, ch. 197, § 1; P.L. 2001, ch. 299, § 1; P.L. 2002, ch. 292, § 105.)



Chapter 31-10.1-7 - Inspection.

§ 31-10.1-7 Inspection.  Every motorcycle, motor scooter, or motor driven cycle shall be inspected in accordance with the law providing for inspection of motor vehicles and shall display a certificate of inspection as provided in chapter 38 of this title. Inspection standards for the motor vehicles shall be established by the administrator of the division of motor vehicles. Inspection stations shall be specially licensed to inspect motorcycles, motor scooters, and motor-driven cycles. Certificates of inspection for these vehicles shall be clearly distinguishable from those issued to other motor vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1967, ch. 27, § 1; P.L. 2002, ch. 292, § 105.)



Chapter 31-10.1-8 - Anatomical gifts by operators.

§ 31-10.1-8 Anatomical gifts by operators.  (a) The division of motor vehicles, in conjunction with the federally designated organ and tissue procurement agency, shall develop and implement a program encouraging and allowing for persons to make anatomical gifts, during the process of issuing and renewing licenses provided for in § 31-10.1-1. The division of motor vehicles shall give to all persons seeking the licenses, a document containing a summary description and explanation of the Anatomical Gift Act, chapter 18.6 of title 23. Any person wishing to donate tissue or organs under the provisions of chapter 18.6 of title 23 shall be included in the Rhode Island Donor Registry as defined by § 31-10-26.1(g) and issued a driver's license or nonoperator's identification card bearing a notation or symbol indicating the person's consent to donate under the chapter and defining the term "qualified donee" as outlined in chapter 18.6 of title 23. The division of motor vehicles, in conjunction with the federally designated organ and tissue procurement agency, may on behalf of the state, accept and deposit with the general treasurer any grant, gift or contribution made to assist in meeting the cost of carrying out the purposes of this section, and may expend the funds for these purposes.

(b) Application for monies to support these purposes will be made to the general treasurer by the division of motor vehicles, and/or the federally designated organ and tissue procurement agency.

(c) The division of motor vehicles may make and sign any agreements and may do and perform any and all acts necessary to carry out the purposes of this section.

History of Section.
(P.L. 1989, ch. 246, § 1; P.L. 2003, ch. 392, § 2.)






Chapter 31-10.2 - Voluntary Termination of Operators' and Chauffeurs' Licenses

Chapter 31-10.2-1 - Purpose.

§ 31-10.2-1 Purpose.  The department of revenue, division of motor vehicles, presently lacks the authority to allow the voluntary termination of operators' and chauffeurs' licenses by an individual. It is the intent of this chapter to establish rules and regulations regarding the voluntary termination of operators' and chauffeurs' licenses in this state. Pursuant to §§ 31-2-4, 42-35-3(b), and 42-35-4(b)(2), the department of revenue shall adopt and establish the following rules and regulations regarding voluntary termination of operators' and chauffeurs' licenses. Any and all regulations previously promulgated for this purpose are rescinded.

History of Section.
(P.L. 1988, ch. 342, § 1; P.L. 2008, ch. 98, § 10; P.L. 2008, ch. 145, § 10.)



Chapter 31-10.2-2 - Operators' licenses.

§ 31-10.2-2 Operators' licenses.  (a) An individual may voluntarily terminate his or her operators' license by tendering the license to the operator control section of the department of revenue, division of motor vehicles.

(1) Should an individual terminate his or her operators' license, the individual may not reapply for a new operators' license for a period of six (6) months from the date of the voluntary license termination.

(2) Before an individual may voluntarily terminate his or her license, the individual must sign an affidavit as established by the division of motor vehicles, notifying the individual of the consequences of voluntary license termination.

(b) Upon reapplication for an operators' license following voluntary termination by an individual, the individual shall be required to take a written test and a road test, but shall not pay the required reinstatement fee as established by the operator control division before the granting of a new operators' license.

History of Section.
(P.L. 1988, ch. 342, § 1; P.L. 2001, ch. 86, § 85; P.L. 2008, ch. 98, § 10; P.L. 2008, ch. 145, § 10.)



Chapter 31-10.2-3 - Chauffeur's licenses.

§ 31-10.2-3 Chauffeur's licenses.  (a) An individual may voluntarily terminate his or her chauffeur's license by tendering the license to the operator control section of the department of revenue, division of motor vehicles.

(1) Should the individual terminate his or her chauffeur's license, the individual may not reapply for a new chauffeur's license for a period of one year from the date of the voluntary license termination.

(2) Before an individual may voluntarily terminate his or her license, the individual must sign an affidavit as established by the division of motor vehicles, notifying the individual of the consequences of voluntary license termination.

(b) Upon reapplication for a chauffeur's license following voluntary termination by an individual, the individual shall be required to take a written test and a road test, but shall not pay the required reinstatement fee as established by the operator control division before the granting of a new chauffeur's license.

History of Section.
(P.L. 1988, ch. 342, § 1; P.L. 2008, ch. 98, § 10; P.L. 2008, ch. 145, § 10.)



Chapter 31-10.2-4 - Severability.

§ 31-10.2-4 Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter, which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1988, ch. 342, § 1.)






Chapter 31-10.3 - Rhode Island Uniform Commercial Driver's License Act

Chapter 31-10.3-1 - Short title.

§ 31-10.3-1 Short title.  This chapter shall be known as the "Uniform Classified and Commercial Driver's License Act".

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-2 - Statement of intent and purpose.

§ 31-10.3-2 Statement of intent and purpose.  (a) The purpose of this chapter is to implement the federal Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (see now 49 U.S.C. § 31101 et seq.), as may be amended from time to time and reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by:

(1) Permitting drivers to hold only one license;

(2) Disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses;

(3) Strengthening commercial driver licensing and testing standards.

(b) It is the intent of this chapter to have an operator's license serve as the base license to which classifications, endorsements, and restrictions can be added which may change the classification to a commercial or chauffeur's license. If the person commits any offense which results in a withdrawal of the commercial license or privilege under this chapter and the offense would be cause for withdrawal of the base license or privilege, the department shall withdraw the commercial endorsements, restrictions, or classifications and for the required fee(s) issue an operator's license or privilege.

(c) If any offense would cause withdrawal of the base license and commercial or chauffeur's license but for different terms that person may be restored to the base license after the time specified in the applicable section(s) within this title upon payment of the required fee(s). If an offense is committed which, except for this chapter, causes a license or privilege withdrawal of a base license, it shall be cause for removing the commercial or chauffeur classification(s), restriction(s), and endorsement(s) or privileges to operate a commercial vehicle for the time specified in this title.

(d) This chapter is a remedial law which shall be liberally construed to promote the public health, safety, and welfare. To the extent that this chapter conflicts with general driver licensing provisions, this chapter shall prevail. Where this chapter is silent, the general driver licensing provisions shall apply. This chapter applies to every person who operates a commercial motor vehicle in interstate, foreign, or intrastate commerce and to all employers of these persons.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-3 - Definitions.

§ 31-10.3-3 Definitions.  Notwithstanding any other provisions of title 31 the following definitions apply to this chapter unless the context requires otherwise:

(1) "Administrator" means the division of motor vehicles administrator, the chief executive of the division of motor vehicles, an agency within the department of revenue.

(2) "Alcohol or alcoholic beverage" means (a) beer as defined in 26 U.S.C. 5052(a), of the Internal Revenue Code of 1954; (b) wine of not less than one-half of one percentum (0.5%) of alcohol by volume; or (c) distilled spirits as defined in section 5002(a)(8), of said code.

(3) "Base license" means the operator's or driver's license without any classifications, endorsements, or restrictions.

(4) "Bus" means every motor vehicle designed for carrying sixteen (16) or more passengers (including the driver).

(5) "Cancellation of driver's license" means the annulment or termination by formal action of the department of a person's driver's license because of some error or defect in the license (or application) or because the licensee is no longer entitled to the license.

(6) "Certified commercial driving instructor" means any person who gives commercial driver training or who offers a course in driver training, and who is certified as such by the administrator.

(7) "Commerce" means:

(i) Trade, traffic, and transportation within the jurisdiction of the United States within the state; between a place in a state and a place outside the state, including a place outside the United States; and

(ii) Trade, traffic, and transportation in the United States which affects any trade, traffic, and transportation in paragraph (i) of this subdivision.

(8) "Commercial license" means a license issued by the department in accordance with the standards contained in 49 C.F.R. Part 383, as it may be revised from time to time, to an individual which authorizes the individual to operate a class of commercial motor vehicle.

(9) "Commercial motor vehicle" means a motor vehicle or combination of vehicles used to transport passengers or property if the motor vehicle:

(i) Has a gross combination weight rating of twenty-six thousand one (26,001) or more pounds, of a towed unit with a gross vehicle rating of more than ten thousand pounds (10,000 lbs.), or has a gross vehicle weight rating of twenty-six thousand one (26,001) or more pounds;

(ii) Is designed to transport sixteen (16) or more passengers including the driver; or

(iii) Is transporting hazardous materials as defined in this section.

(10) "Controlled substance" means any substance as classified under § 102(6) of the Controlled Substance Act (21 U.S.C. 802(6)) and includes all substances as listed in schedules I through V of 21 C.F.R. Part 1308 as they may be revised from time to time.

(11) "Conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost or violation of condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

(12) "Department" means the department of revenue acting directly or through its duly authorized officers and agents.

(13) "Disqualification" means withdrawal of the privilege to drive a commercial motor vehicle due to:

(i) The suspension, revocation, or cancellation of a commercial driver's license by the state or jurisdiction of issuance; or

(ii) Any withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control (other than parking, vehicle weight or vehicle defect violations); or

(iii) A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle under 49 C.F.R. Part 391.

(14) "Driver's license" means a license issued by the department to an individual which authorizes the individual to operate a motor vehicle on the highways.

(15) "Employee" means any operator of a commercial motor vehicle, including full-time, regularly employed drivers; casual, intermittent or occasional drivers; leased drivers; and independent, owner-operator contractors (while in the course of operating a commercial motor vehicle) who are either directly employed by or under lease to an employer.

(16) "Employer" means any person, including the United States, a state or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns persons to operate such a vehicle.

(17) "Farm tractors" means every motor vehicle designated and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(18) "Fatality" means the death of a person as a result of motor vehicle accident.

(19) "Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year and/or fine of one thousand dollars ($1,000) or more.

(20) "Gross vehicle weight rating (GVWR)" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated). The GVWR of a combination (articulated) vehicle (commonly referred to as the "gross combination weight rating" or GCWR) is the GVWR of the power unit plus the GVWR of the towed unit or units.

(21) "Hazardous materials" means any material that has been designated as hazardous under 49 CFR Part 172 or any quantity of a material listed as a select agent or toxin in 42 CFR Part 73.

(22) "Motor vehicle" means a vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power and used on highways; or any other vehicle required to be registered under the laws of this state; but does not include any vehicle, machine, tractor, trailer, or semi-trailer operated exclusively on a rail.

(23) "Operator's license" means driver's license.

(24) "School bus" means a commercial motor vehicle used to transport preprimary, primary or secondary school students from home to school, from school to home; as to and from school-sponsored events. School bus does not include a bus used as a common carrier.

(25) "Secretary" means the secretary of transportation of the United States.

(26) "Serious traffic violation" means a conviction when operating a commercial motor vehicle except weight, defect and parking violations of:

(i) Excessive speeding involving any single offense for any speed of fifteen miles per hour (15 mph) or more above the posted speed limit;

(ii) Reckless driving as defined by state or local law or regulation including, but not limited to, offenses of driving a commercial motor vehicle in willful or wanton disregard for the safety of person or property;

(iii) Improper or erratic lane changes;

(iv) Following the vehicle ahead too closely;

(v) A violation, arising in connection with a fatal accident, of state or local law relating to motor vehicle traffic control;

(vi) Operating a commercial motor vehicle without obtaining a commercial license;

(vii) Operating a commercial motor vehicle without having his or her commercial license in his or her immediate possession; or

(viii) Operating a commercial motor vehicle without possessing a commercial driver's license containing the endorsements or classifications applicable to the type of vehicle being operated or for the passengers or type of cargo being transported.

(27) "State" means a state of the United States and the District of Columbia.

(28) "Tank vehicle" means any commercial motor vehicle that is designed to transport any liquid or gaseous materials within a tank that is either permanently or temporarily attached to the vehicle or the chassis. These vehicles include, but are not limited to, cargo tanks and portable tanks as defined in Part 171 of title 49 of the Federal Hazardous Material Regulations, 49 CFR Part 171. However, this definition does not include portable tanks having a rated capacity under one thousand (1,000) gallons.

(29) "Withdrawal" means any suspension, revocation, cancellation, disqualification, out-of-service of any license, privilege, endorsement, restriction, or classification of any license.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2; P.L. 2008, ch. 98, § 11; P.L. 2008, ch. 145, § 11.)



Chapter 31-10.3-7 - Administration by department.

§ 31-10.3-7 Administration by department.  This chapter shall be administered by the department of revenue, division of motor vehicles.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2008, ch. 98, § 11; P.L. 2008, ch. 145, § 11.)



Chapter 31-10.3-8 - Rulemaking authority.

§ 31-10.3-8 Rulemaking authority.  The administrator for motor vehicles, department of revenue, is authorized to adopt and enforce any rules and regulations that may be necessary to carry out the provisions of chapters 1  27 of this title and any other laws the enforcement and administration of which are vested in the division of motor vehicles, including rules and regulations concerning specialized testing and standards for operators of commercial vehicles. Any former member of the Armed Forces, including, but not limited to, the Rhode Island National Guard, who received a military license to drive heavy equipment, shall be exempt from taking a road test when applying for a commercial driver's license for a similar class of commercial motor vehicle for which the applicant has been previously licensed by the military, if such applicant is deemed to be otherwise qualified pursuant to 49 CFR 383.77. Any member of an organized fire department, including volunteer members, who have five (5) years of driving experience of fire apparatus and who has completed a safety driving course, including a road test from a recognized agency shall, upon providing a letter from the fire chief of their fire department to the administrator of motor vehicles, be exempt from taking a road test when applying for a commercial drivers' license for a similar class of commercial motor vehicle, provided the applicant is deemed otherwise qualified pursuant to 49 CFR 383.77.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2004, ch. 296, § 1; P.L. 2005, ch. 217, § 1; P.L. 2005, ch. 229, § 1; P.L. 2008, ch. 98, § 11; P.L. 2008, ch. 145, § 11.)



Chapter 31-10.3-9 - Authority to enter into agreements.

§ 31-10.3-9 Authority to enter into agreements.  The administrator may enter into or make agreements, arrangements, policy(ies), or declarations to carry out the provisions of this chapter.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-13 - Requirements  Commercial.

§ 31-10.3-13 Requirements  Commercial.  (a) License required  requirements. Every person applying for an original or renewal of a commercial license shall be required to comply with and be issued a commercial license meeting the requirements of the Commercial Motor Vehicle Safety Act of 1986 (see now 49 U.S.C. § 31101 et seq.) and the implementing regulations in 49 CFR 383 and 384, as may be amended from time to time.

(b) No person, except those expressly exempted in this chapter, shall drive any commercial motor vehicle upon a highway in this state unless that person has a valid commercial license under the provisions of this chapter for the type or class of vehicle being driven.

(c) No person, except those expressly exempted in this chapter, shall steer or, while within the passenger compartment of a vehicle, exercise any degree of physical control of a vehicle being towed by a motor vehicle upon a highway in this state unless that person has a valid commercial license under the provisions of this chapter for the type or class of vehicle being towed.

(d) No person shall receive a commercial license unless and until he or she surrenders to the department all valid licenses in his or her possession issued to him or her by this or any other jurisdiction. All surrendered licenses issued by another jurisdiction shall be returned to it, together with information that the person is licensed in this state. No person holding a commercial license shall be permitted to have more than one license at any time.

(e) Any person licensed as a commercial driver pursuant to this chapter may exercise that privilege granted upon all streets and highways in this state, and shall not be required to obtain any other license to exercise that privilege by any municipal, local board, or other body having authority to adopt local police regulations.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-14 - Classes of licenses  Endorsements.

§ 31-10.3-14 Classes of licenses  Endorsements.  (a) The department, upon issuing a commercial license, shall indicate on the license the class or type of vehicles the licensee may drive. Licenses shall be issued with the classifications and endorsements and any restrictions as defined by state regulation or 49 CFR 383.

(b) The department shall establish any qualifications that it believes reasonably necessary for the safe operation of the various types, sizes, or combinations of vehicles and shall determine by appropriate examination whether each applicant is qualified for the license classification, endorsement, or restriction for which application has been made.

(c) The department shall not issue a commercial license unless the applicant meets the following qualifications in addition to all other applicable qualifications adopted by policy or regulation:

(1) The applicant shall be at least twenty-one (21) years of age; except for intrastate operations, the applicant must be at least eighteen (18) years of age. This exception shall not apply to school bus drivers and drivers of placarded vehicles.

(2) The applicant shall not currently be under a license or privilege withdrawal in this or any other state, Mexico or province of Canada.

(3) Within the three (3) years immediately preceding the application, the applicant shall not have committed any of the offenses for which license withdrawal is mandatory upon conviction and shall not have engaged in any conduct for which a license withdrawal may be implemented.

(4) The applicant shall not have been found to have committed a disqualifying offense under the Federal Commercial Motor Vehicle Safety Act of 1986 (now 49 U.S.C. § 31101 et seq.); as may be amended from time to time.

(5) The applicant shall certify in the license application that all of these qualifications have been met.

(d) The department shall not issue a tank endorsement unless the applicant, in addition to all other applicable qualifications, has been licensed for and has regularly driven for not less than one year in a vehicle or combination of vehicles covered by the license classification on which the tank endorsement shall be placed.

(e) The department shall not issue a school bus endorsement unless the applicant has had at least three (3) years of driving experience prior to the date of application and the department is fully satisfied as to the applicant's good character, competency, and fitness to be so employed. Effective September 30, 2005, all school bus operators must have the "S" endorsement as defined under 49 Code of Federal Regulations 383.153(a)(9)(vi) subject to endorsement and testing requirements set forth in 49 Code of Federal Regulations 383.93 and 383.123. The administrator shall adopt regulations governing character, competency, and fitness.

(f) The department shall not issue a passenger endorsement unless the applicant has had at least three (3) years of driving experience prior to the date of application and the department is fully satisfied as to the applicant's good character, competency, and fitness to be so employed. The administrator shall adopt regulations governing character, competency, and fitness.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 1993, ch. 401, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-15 - Persons not eligible for licensing.

§ 31-10.3-15 Persons not eligible for licensing.  (a) The department shall not issue any license pursuant to this chapter:

(1) To any person, as a commercial driver, who is under the age of twenty-one (21) years; except for intrastate operations, the applicant must be at least eighteen (18) years of age. This exception shall not apply to school bus drivers and drivers of placarded vehicles.

(2) To any person whose license or privilege has been suspended, canceled, revoked or otherwise withdrawn during suspension, cancellation, revocation, or withdrawal and not until the person has complied with all requirements for reinstatement.

(3) To any person who is a habitual drunkard, or is addicted to controlled substances.

(4) To any person who is required by this chapter to take an examination, unless the person shall have successfully passed the examination.

(5) To any person when the administrator has good cause based on clear and convincing evidence to believe that the person does not meet a standard of physical or mental fitness for motor vehicle licensure established pursuant to § 31-10-44(b), and that the person's physical or mental condition prevents him or her from being able to operate a motor vehicle with safety upon the highways. However, an insulin dependent person shall not automatically be denied a license. Each case shall be decided individually; certification by a physician that the person is being regularly monitored, that the person's condition is stable and under control, and that the person is otherwise medically qualified to safely operate a motor vehicle shall be conclusive and a license strictly limited to intrastate use shall be issued. The license must clearly state on its face that the license is restricted to intrastate use only; provided, however, nothing contained in this section shall prohibit the issuance of an interstate license as long as all federal regulations are met.

(6) To any person who is required under the laws of this state to file or deposit proof of financial responsibility and who has not deposited that proof.

(7) To any person when, after a hearing, the administrator has good cause to conclude that the operation of a motor vehicle on the highways by the person is likely to pose an imminent safety risk to the general public by reason of the person's past conduct in motor vehicle operation during the preceding two (2) year period. The hearing shall focus exclusively upon whether a declination to issue a license is necessary in order to protect public safety, relying upon findings of the circumstances under which each past motor vehicle offense was committed, the likelihood of recurrence, and the deterrent effect that might reasonably be expected from the declination.

(b) The department shall notify in writing any person whose application for a license has been denied pursuant to subsection (a) of this section. The notice shall contain the factual and legal basis for the denial, the procedure for requesting a hearing, and the rights afforded the individual pursuant to § 31-11-7(d)  (f). When physical or mental fitness is the basis for the denial, the notice shall refer to the specific functional standard promulgated pursuant to § 31-10-44(b), which was relied upon by the department. Upon his or her request the department shall afford the license applicant an opportunity for a hearing as early as practical and no later than twenty (20) days after receipt of the request.

(c) The hearing procedures afforded the applicant shall conform to the provisions of § 31-11-7(d)  (f).

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 1993, ch. 401, § 1; P.L. 1997, ch. 349, § 1; P.L. 1998, ch. 89, § 3; P.L. 2009, ch. 297, § 1; P.L. 2009, ch. 298, § 1.)



Chapter 31-10.3-16 - Persons exempt from licensing.

§ 31-10.3-16 Persons exempt from licensing.  The following persons shall be exempt from the commercial licensing requirements under this chapter:

(1) Any active duty military personnel, members of the military reserves, members of the National Guard on active duty, including personnel on full-time National Guard duty, personnel on part-time National Guard training, and National Guard military technicians (civilians who are required to wear military uniforms), and active duty U.S. Coast Guard personnel while operating a motor vehicle for military purposes.

(2) Any person eighteen (18) years or older who satisfies the exemptions set forth in 49 CFR 391.67, as may from time to time be amended, while driving or operating any farm tractor, implement of husbandry temporarily operated or moved on a highway, or any farm vehicle, which would otherwise require the driver to be the holder of a commercial driver's license, provided that said farm vehicle is under seventy-six thousand six hundred (76,600) lbs. registered weight and is not a truck- tractor, semi-trailer combination as defined by § 31-1-5(e), and further provided that the farm vehicle is used to transport either agricultural products, farm machinery, farm supplies, or both to or from a farm.

(3) A nonresident who is at least twenty-one (21) years of age and who has in his or her immediate possession a valid license equivalent to a Rhode Island class license issued to him or her in his or her home state, or province of Canada, may operate a motor vehicle in this state of a comparable class.

(4) Firefighters and other persons who operate commercial motor vehicles which are necessary to the preservation of life or property or the execution of emergency governmental functions are equipped with audible and visual signals and are not subject to normal traffic regulation. These vehicles include fire trucks, hook and ladder trucks, foam or water transport trucks, police SWAT team vehicles, ambulances, or other vehicles that are used in response to emergencies.

(5) Any person operating a vehicle for personal or family use such as a motorized camper or travel trailer equipped with permanent living and sleeping facilities used for camping activities. Any furtherance of commercial or quasi-commercial enterprise shall lapse this exemption.

(6) A nonresident, who establishes residency in the state of Rhode Island, may operate a commercial vehicle in this state not to exceed thirty (30) days from the date of establishing that residency; provided, that the nonresident has in his or her immediate possession a valid commercial license issued by another state, or province of Canada.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2002, ch. 404, § 3; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-18 - Applications.

§ 31-10.3-18 Applications.  (a) Every application for a commercial license, change of endorsement, classification, or restriction shall be made upon a form furnished by the department. Every application shall be accompanied by a valid license and by the nonrefundable fee of ten dollars ($10.00). This application fee shall be used by the department to offset the costs of investigating the applicants.

(b) Every application shall state the full name, date of birth, sex, current mailing address, residential address, height, weight, hair and eye color, social security number, and whether the applicant's license or privilege is withdrawn or whether an application has ever been refused, and if so, the date of and reason for the withdrawal or refusal. It shall also require the applicant to disclose any other names used in the past and any other information that the department may require to determine the applicant's identity, competency, and eligibility. It shall be signed by the applicant under the penalties of perjury.

(c) Whenever an application is received from a person previously licensed in another jurisdiction, the department shall request and accept a copy of the driver's record in that jurisdiction with the same force and effect as though entered on the driver's record in this state in the original instance.

(d) The provisions of § 11-18-1 shall apply to any person who falsely signs or attests the affidavit, under oath, required by this section. Any false attestation, knowingly made, shall also be punishable by suspension of the commercial license or privilege of that person for a period of not less than one year nor more than two (2) years; provided, that person shall be entitled to the rights and remedies established by § 31-11-15.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-19 - Examination of applicants.

§ 31-10.3-19 Examination of applicants.  (a) The department shall examine every applicant for a commercial license or learner's permit. The examination shall include: (1) a test of the applicant's eyesight to be administered according to standards set by the Federal Motor Carrier Regulations; (2) his or her ability to read English in understanding highway signs regulating, warning, and directing traffic; (3) his or her knowledge of the traffic laws of this state; and (4) shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle or combination of vehicles of the type covered by the license classification, endorsement, or restrictions which the applicant is seeking. The examination may also include any further physical and mental examinations that the department deems necessary to determine the applicant's fitness to safely operate a motor vehicle upon the highways.

(b) A nonresident, who establishes residence in the state of Rhode Island and makes application for a Rhode Island commercial license, shall not be required to demonstrate his or her ability to operate a motor vehicle, unless the examiner has reason to believe such a demonstration is needed; provided, that the nonresident surrenders a valid commercial license that was issued under the requirements of the Commercial Motor Vehicle Safety Act of 1986 (see now 49 U.S.C. § 31101 et seq.); may be as amended from time to time by another state.

(c) The department shall be permitted to promulgate rules and regulations pertaining to third-party testing for the skills tests required for commercial driver's licenses in accordance with 49 CFR Part 383, as it may be revised from time to time.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-20 - Fees.

§ 31-10.3-20 Fees.  The fees charged for commercial licenses, endorsements, classifications, restrictions, and required examinations shall be as follows:

(1) For every commercial operator's first license, thirty dollars ($30.00);

(2) For every renewal of a commercial license, fifty dollars ($50.00);

(3) For every duplicate commercial license, ten dollars ($10.00);

(4) For every duplicate commercial instruction permit, ten dollars ($10.00)

(5) For any change of:

(i) Classification(s), ten dollars ($10.00);

(ii) Endorsement(s), ten dollars ($10.00);

(iii) Restriction(s), ten dollars ($10.00);

(6) For every written and/or oral examination, ten dollars ($10.00);

(7) The board of governors for higher education shall establish fees that are deemed necessary for the Community College of Rhode Island to administer the skill test, not to exceed one hundred dollars ($100).

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2002, ch. 219, § 1; P.L. 2011, ch. 151, art. 19, § 13.)



Chapter 31-10.3-21 - Revenue.

§ 31-10.3-21 Revenue.  Revenue derived from the fees assessed in this chapter shall be deposited in general revenue.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 1993, ch. 138, art. 85, § 3.)



Chapter 31-10.3-22 - Document security.

§ 31-10.3-22 Document security.  The department shall use any process or processes in the issuance of licenses that will prohibit, as nearly as practicable, the ability to alter or reproduce the license or the ability to superimpose a photograph on the license without ready detection.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-23 - Expiration of licenses.

§ 31-10.3-23 Expiration of licenses.  Every commercial license issued by the department shall expire on the licensee's birth date in the fifth year following the initial issuance, excluding Class P (learner's permit) licenses which shall expire ninety (90) days from the date of initial issuance, and excluding a first issuance which shall expire on the licensee's birth date in the second year following initial issuance.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-24 - Renewals.

§ 31-10.3-24 Renewals.  (a) Every commercial license shall be renewable on or forty-five (45) days before its expiration upon application, payment of all required fees, and satisfactory completion of any examination required by federal or state law or regulation.

(b) Any applicant for renewal of a commercial license, whose license has expired, been suspended, revoked, cancelled, or otherwise withdrawn in excess of one year, shall be required to successfully complete all appropriate examinations, which shall include all tests required upon the original application.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-25 - Existing commercial drivers.

§ 31-10.3-25 Existing commercial drivers.  The department shall be permitted to promulgate rules and regulations pertaining to requirements authorizing the division of motor vehicles to issue newly established commercial license classification(s), endorsement(s), or restriction(s) to current licensees. The rules and regulations shall comply with the federal regulations or standards relative to existing commercial drivers.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-26 - License to be carried and exhibited on demand.

§ 31-10.3-26 License to be carried and exhibited on demand.  Every licensee shall have his or her commercial license or permit in his or her immediate possession at all times when operating a motor vehicle and shall display the license or permit upon demand of any peace officer or officer of the division of motor vehicles, and shall, upon request by any proper officer, write his or her name in the presence of that officer for the purpose of being identified.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-27 - Limitation on number of driver's licenses.

§ 31-10.3-27 Limitation on number of driver's licenses.  No person holding a commercial license, who operates a motor vehicle, shall have more than one license from any jurisdiction.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-28 - Notification required by employee.

§ 31-10.3-28 Notification required by employee.  (1) To state. Any person holding a commercial license issued by this state, who is convicted of violating, in any type of motor vehicle, any federal law, state law, or local ordinance relating to motor vehicles in this state, any other state or province of Canada, other than parking violations, shall notify the department of the conviction in the manner specified by the department within thirty (30) days of the date of conviction.

(2) To employers. Any person holding a commercial license issued by this state, who is convicted of violating any, in any type of motor vehicles, federal law, state law, or local ordinance relating to motor vehicles in this state, any other state or province of Canada, other than parking violations, shall notify his or her employer, in writing, of the conviction within thirty (30) days of the date of conviction.

(b) Notification of suspensions, revocations, and cancellations. Each person whose license is suspended, revoked, cancelled or otherwise withdrawn by this state or who loses the privilege to operate a motor vehicle in any state or province of Canada for any period, shall notify his or her employer of that fact before the end of the business day following the day the employee received notice of that fact. The employee shall also notify the division of motor vehicles in all cases of out-of-state and province of Canada suspensions, revocations, cancellations, or any withdrawal within seven (7) days of any those actions.

(1) Any person who has applied to be a commercial motor vehicle driver shall provide the employer, at the time of the application, with the following information for the ten (10) years preceding the date of application:

(i) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle.

(ii) The dates between which the applicant drove for each employer.

(iii) The reason for leaving that employer.

(2) The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information as deemed necessary.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-29 - Employer responsibilities.

§ 31-10.3-29 Employer responsibilities.  No employer shall knowingly allow, permit, or authorize an employee to operate a commercial motor vehicle in the United States or province of Canada during any period:

(1) In which the employee has more than one license;

(2) Prior to obtaining, on a written application, the information specified in § 31-10.3-28(c);

(3) When the employee's license is suspended, revoked, cancelled, or otherwise withdrawn;

(4) During any period in which the driver, or the commercial motor vehicle he or she is driving, or the motor carrier operator, is subject to an out-of-service order; or

(5) In violation of a federal, state, or local law or regulation pertaining to railroad-highway grade crossings.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2003, ch. 161, § 1; P.L. 2003, ch. 171, § 1.)



Chapter 31-10.3-30 - Commercial driver's license required.

§ 31-10.3-30 Commercial driver's license required.  (a) Except when operating under a commercial instruction permit and accompanied by the holder of a commercial license valid for the vehicle being operated, no person shall operate a commercial motor vehicle unless the person has been issued a valid commercial driver's license containing the endorsements, classifications, or restrictions applicable to the type of vehicle being operated.

(b) No person shall be issued a commercial driver's license until he or she has passed a written and driving test for the operation of a commercial motor vehicle which complies with the minimum federal standards in 49 C.F.R. Part 383, as revised from time to time, and has satisfied all other federal requirements as well as any other requirements imposed by state law. The tests shall be prescribed and conducted by the department or a third party designated by the department.

(c) A commercial license may be issued only to a person who operates or who intends to operate commercial motor vehicles and who is domiciled in this state.

(d) A commercial license shall not be issued to a person during a period in which that person is disqualified from operating a commercial motor vehicle or while that person's license is suspended, revoked, cancelled, or otherwise withdrawn in any state or province of Canada; nor shall a commercial driver's license be issued to a person who has a license issued by any other state unless the person first surrenders the commercial driver's license issued by the other state, which license shall be returned to the issuing state for cancellation.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-31 - Violations  Penalties.

§ 31-10.3-31 Violations  Penalties.  (a) It shall be illegal for any person driving any commercial motor vehicle as defined in this chapter to operate or control that vehicle while under the influence of alcohol, drugs, toluene, or any other substance as defined in chapter 28 of title 21. For the purpose of this chapter, any person who drives, operates, or exercises physical control of a commercial motor vehicle while having a blood alcohol concentration of four-one-hundredths of one percent (.04%) or greater by weight, as shown by a chemical analysis of a blood, breath, or urine sample shall be guilty of the offense of driving while under the influence of liquor or drugs.

(b) Notwithstanding any other provision of this chapter, it shall be illegal for any person to drive, operate, or be in physical control of a commercial motor vehicle while having alcohol in his or her system.

(2) The administrator shall suspend, for at least one year, a commercial motor vehicle operator's license or privilege who is found to have committed a first violation of:

(i) Driving a commercial motor vehicle under the influence of alcohol or controlled substances;

(ii) Driving a commercial motor vehicle while the alcohol concentration in the person's blood, breath, or other bodily substance is four-one-hundredths of one percent (.04%) or greater;

(iii) Leaving the scene of an accident involving a commercial motor vehicle driven by the person;

(iv) Using a commercial motor vehicle in the commission of a felony;

(v) Refusing to submit to a chemical analysis of breath, blood, or urine while operating a commercial vehicle.

(3) If the operator commits any of these violations while carrying hazardous materials requiring placards under federal/state regulations, the revocation shall be for a period of not less than three (3) years.

(4) The administrator shall revoke for life, which may be reduced to a period of at least ten (10) years in accordance with department of revenue regulations, a commercial motor vehicle operator's license or privilege who is found to have committed a second violation of:

(i) Driving a commercial motor vehicle under the influence of alcohol or controlled substances;

(ii) Driving a commercial motor vehicle while the alcohol concentration in the person's blood, breath, or other bodily substance is four-one-hundredths of one percent (.04%) or greater;

(iii) Knowingly and willfully leaving the scene of an accident involving a commercial motor vehicle driven by the person;

(iv) Using a commercial motor vehicle in the commission of a felony;

(v) Refusing to submit to a chemical analysis of breath, blood, and/or urine while in a commercial motor vehicle.

(5) The administrator shall revoke for life the commercial motor vehicle operator's license or privilege of any person who is found to have used a commercial motor vehicle in the manufacture, distribution, or dispensing of a controlled substance or the possession with intent to distribute, manufacture, or dispense a controlled substance.

(6) The administrator shall suspend the commercial motor vehicle operator's license or privilege for a period of not less than sixty (60) days of each person who, in a three (3) year period, has committed two (2) serious traffic violations involving a commercial motor vehicle, and for not less than one hundred twenty (120) days of each person who has committed three (3) or more serious traffic violations in a three (3) year period.

(7) Any person violating subsection (a) of this section shall, upon conviction, be subject to the fines, penalties, and assessments enumerated in § 31-27-2 for driving under the influence of liquor or drugs; except for the provision of license or privilege suspension of which the license shall be withdrawn in accordance with this chapter.

(c) Any person violating § 31-10.3-26, relating to the license to be carried and exhibited on demand, shall, upon conviction, be fined not less than fifty dollars ($50.00). For a second or subsequent conviction there shall be imposed a fine of not less than one hundred dollars ($100), and his or her commercial license or privilege shall be withdrawn for a period of one month.

(d) Any person violating § 31-27-1, relating to driving so as to endanger resulting in death, or § 31-27-1.1, relating to driving so as to endanger, resulting in personal injury, shall, upon conviction, have his or her commercial license or privilege revoked for a period of one year. With respect to violations of §§ 31-27-1 and 31-27-1.1, the commercial penalties shall only apply while the operator is operating a commercial vehicle; should the operator be operating a passenger vehicle, passenger penalties shall apply under §§ 31-27-1 and 31-27-1.1.

(e) Any person violating § 31-10.3-27, relating to the limitation on the number of driver licenses, shall, upon conviction, be fined not less than two hundred fifty dollars ($250) nor more than twenty-five hundred dollars ($2,500), and any commercial license shall be cancelled immediately.

(f) Any person violating § 31-10.3-28, relating to notification required by the employee, shall, upon conviction, be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(g) Any person violating § 31-10.3-29, relating to employer responsibilities, shall, upon conviction be fined not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500).

(h) Any person violating subdivision (b)(1) of this section, relating to violations and penalties, shall immediately cease operating any commercial vehicle for a period of twenty-four (24) hours. Failure to do so shall result in a commercial license or privilege revocation for a period of three (3) months and a fine of one hundred fifty dollars ($150).

(i) Any person violating § 31-10.3-30, relating to the requirement of a commercial driver's license, shall, upon conviction of a first offense, be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000); and, upon conviction of a second or subsequent offense, be fined not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500). The person's commercial license or privilege shall be revoked for a period of at least one year but not more than five (5) years.

(j) The administrator may, after notice and hearing suspend a school bus driver's certificate or privilege to obtain a certificate for a period of up to five (5) years from the date of adjudication or conviction of the following:

(1) Any motor vehicle driving offense committed by a school bus driver while operating a self-propelled vehicle and which is a criminal offense in the state of Rhode Island or which, if committed outside the state, would be considered a criminal offense if committed in the state of Rhode Island;

(2) Any alcohol or drug-related motor vehicle driving offense referred to in this section and committed by a school bus operator who is operating a self-propelled vehicle.

(k) "Out-of-Service Order" means a declaration by the Federal Motor Carrier Safety Administration or an authorized enforcement officer of a federal, state, Commonwealth of Puerto Rico, Canadian, Mexican or local jurisdiction that a driver of a commercial motor vehicle, a commercial motor vehicle or a motor carrier operation is out-of-service, pursuant to the Federal Motor Carrier Safety Regulations contained in 49 CFR Parts 383, 386, 387 and 390  399, as amended, or pursuant to comparable laws, or the North American Uniform Out-of-Service criteria.

(2) The term "disqualified" means the withdrawal of a person's privilege to drive a commercial motor vehicle.

(3) Any person who violates an out-of-service order shall be disqualified as follows except as provided in subdivision (4) of this subsection:

(i) A person shall be disqualified from driving a commercial motor vehicle for a period of ninety (90) days if convicted of a first violation of an out-of-service order.

(ii) A person shall be disqualified for a period of one year if convicted of a second violation of an out-of-service order during any ten (10) year period arising from separate incidents.

(iii) A person shall be disqualified for a period of three (3) years if convicted of a third or subsequent violation of an out-of-service order during any ten (10) year period arising from separate incidents.

(4) Any person who violates an out-of-service order while transporting hazardous materials or while operating a commercial motor vehicle designed or used to transport sixteen (16) or more passengers including the driver shall be disqualified as follows:

(i) A person shall be disqualified for a period of one hundred eighty (180) days if convicted of a first violation of an out-of-service order.

(ii) A person shall be disqualified for a period of three (3) years if convicted of a second or subsequent violation of an out-of-service order during any ten (10) year period arising from separate incidents.

(5) Notwithstanding any other provision of law to the contrary, any driver who violates or fails to comply with an out-of-service order is subject to a penalty of one thousand one hundred dollars ($1,100) in addition to disqualification under this subsection.

(6) Any employer who violates an out-of-service order, or who knowingly requires or permits a driver to violate or fail to comply with an out-of-service order, is subject to a penalty of two thousand seven hundred fifty dollars ($2,750).

(1) General rule. A driver who is convicted of operating a commercial motor vehicle in violation of a federal, state, or local law or regulation pertaining to one of the following six (6) offenses at a railroad-highway grade crossing must be disqualified for the period of time specified in subsection ( l )(2) of this section:

(i) For drivers who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

(ii) For drivers who are not required to always stop, failing to stop before reaching the crossing, if the tracks are not clear;

(iii) For drivers who are always required to stop, failing to stop before driving onto the crossing;

(iv) For all drivers, failing to have sufficient space to drive completely through the crossing without stopping;

(v) For all drivers, failing to obey a traffic control device or the directions of an enforcement official at the crossing;

(vi) For all drivers, failing to negotiate a crossing because of insufficient undercarriage clearance.

(i) First violation. A driver must be disqualified for not less than sixty (60) days if the driver is convicted of a first violation of a railroad-highway grade crossing violation.

(ii) Second violation. A driver must be disqualified for not less than one hundred twenty (120) days if, during any three (3) year period, the driver is convicted of a second railroad-highway grade crossing violation in separate incidents.

(iii) Third or subsequent violation. A driver must be disqualified for not less than one year if, during any three (3) year period, the driver is convicted of a third or subsequent railroad-highway grade crossing violation in separate incidents.

(3) Special penalties pertaining to railroad-highway grade crossing violations. An employer who is convicted of a violation of § 31-10.3-29(5) is subject to a civil penalty of not more than ten thousand dollars ($10,000).

(m) Any person shall be subject to disqualification for a conviction of operating a commercial motor vehicle when the operator's license is suspended, revoked, or cancelled or the operator is otherwise disqualified based on prior motor vehicle convictions.

(n) Any person shall be subject to disqualification in accordance with 49 CFR 383.51(b), (c), (d) and (e).

(o) The administrator shall disqualify, for up to one year, the commercial motor vehicle operator's license or driving privilege of an operator whose driving constitutes an imminent hazard.

(1) For the purposes of this section, "imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment.

(p) After issuing a disqualification for a period of thirty (30) days or less, the administrator may provide the driver an opportunity for a hearing, and must provide the driver notice of a proposed disqualification period of more than thirty (30) days and an opportunity for a hearing to present a defense to the proposed disqualification.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 1997, ch. 36, § 1; P.L. 1997, ch. 43, § 1; P.L. 2003, ch. 161, § 1; P.L. 2003, ch. 171, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2; P.L. 2008, ch. 98, § 11; P.L. 2008, ch. 145, § 11; P.L. 2009, ch. 297, § 1; P.L. 2009, ch. 298, § 1.)



Chapter 31-10.3-32 - Contents and issuance of commercial driver's license.

§ 31-10.3-32 Contents and issuance of commercial driver's license.  (a) The commercial driver's license shall be, to the maximum extent practicable, tamper-proof and shall include, but not be limited to, the following information:

(1) The full legal name and current legal residential or mailing address of the licensee.

(2) A physical description of the licensee, including sex, height, weight, hair, and eye color.

(3) The licensee's date of birth and any other identifier deemed appropriate by the department.

(4) The class(es) of commercial motor vehicle or vehicles which the licensee is authorized to operate.

(5) Any restrictions which may apply to the license or licensee.

(6) Endorsements under which the licensee is authorized to operate a commercial motor vehicle.

(7) The date of issuance and expiration of the license.

(8) Whether the license is an original or duplicate.

(9) Organ donor information.

(10) Color photograph of the licensee.

(11) The signature of the licensee.

(12) A prominent statement indicating that the license is a "commercial driver's license" which may be abbreviated "CDL".

(13) Any other information deemed appropriate by the administrator.

(b) Before issuing a commercial driver's license, the department shall notify the Commercial Driver's License Information System (C.D.L.I.S.) of the proposed issuance of the license and provide the information required to ensure identification of the licensee. The department shall also request all information pertaining to the driving record of the licensee from any other state or province of Canada which has issued a driver's license to the licensee over the prior ten (10) year period and from the National Driver Register.

(c) Within ten (10) days after issuing a commercial driver's license, the department shall notify the commercial driver's license information system of that fact and provide all information required to ensure identification of the licensee.

(d) The department shall maintain copies of all documents including, but not limited to, the application, commercial driver's license issued, and any other documents pertaining to the licensee.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2002, ch. 322, § 1; P.L. 2005, ch. 77, § 2; P.L. 2005, ch. 82, § 2.)



Chapter 31-10.3-33 - Notification of traffic violations.

§ 31-10.3-33 Notification of traffic violations.  (a) Every clerk of the courts within the state of Rhode Island shall, within ten (10) days after receiving a report of the conviction of any resident or nonresident holder of a commercial driver's license of any violation of state law, federal law, or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, notify the division of motor vehicles and the licensing authority of the offender and the offense committed.

(b) This notice shall contain:

(1) The name and residence address of the driver.

(2) The date of birth of the driver.

(3) The social security number and the license number of the driver and the state of issuance.

(4) The violation of which the driver was convicted.

(5) An indication that the person was operating a commercial motor vehicle.

(6) The amount of any jail time, fine, costs, or conditions assessed for the violation.

(7) The name of the court and city or county in which the conviction occurred.

(c) The administrator shall notify the issuing state of any revocation, suspension, cancellation or disqualification of an out-of-state commercial driver's license holder's privilege to operate a commercial motor vehicle for at least sixty (60) days. Notification shall be made no later than ten (10) days after disqualifying, revoking, canceling or suspending the out-of-state commercial driver's license holder's privilege to drive a commercial motor vehicle. Notification shall include the disqualification and the violation which resulted in the disqualification, revocation, suspension or cancellation. This information shall be recorded on the driver's record.

History of Section.
(P.L. 1990, ch. 176, § 1; P.L. 2002, ch. 322, § 1; P.L. 2009, ch. 297, § 1; P.L. 2009, ch. 298, § 1.)



Chapter 31-10.3-34 - Abstracts of driver records.

§ 31-10.3-34 Abstracts of driver records.  The administrator shall, upon request, furnish a certified abstract of the record of any commercial operator on file fully designating the record of all convictions or adjudications of the commercial operator of any violations of the provisions of this chapter and the record of all the commercial operator's involvement(s) in accidents required to be reported pursuant to the provisions of this chapter. If the commercial operator shall have no record, the administrator shall so certify. The administrator shall collect for each certificate the sum required in § 31-2-10; provided, that if the request for a certificate is made by any governmental agency, bureau, or department for use in its official capacity, the administrator shall collect no fee. The requirement of this section that the certificate be certified shall make the certificate admissible as legal evidence in any legal proceeding whether criminal or civil. The administrator shall also provide on the certificate the person's license number, date of birth, name, social security number, endorsements, classifications, and/or restrictions, and any other information deemed necessary by the administrator.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-35 - Unlawful use of commercial license.

§ 31-10.3-35 Unlawful use of commercial license.  This section shall be governed under § 31-11-6.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-36 - Manufacture of commercial license  Unauthorized.

§ 31-10.3-36 Manufacture of commercial license  Unauthorized.  (a) It shall be a felony for any person:

(1) To photograph, photostat, duplicate, or in any way reproduce any driver's license or facsimile of a license in any manner that it could be mistaken for a valid license;

(2) To issue, sell, or cause to be sold a commercial license or facsimile of a license unless sold in compliance with the provision of this chapter, and unless authorized to do so by the administrator.

(b) Any person violating subsection (a) of this section shall be punished by imprisonment for not less than one year nor more than five (5) years, and there may be imposed an additional fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and suspension of license or privileges for a period of not less than one year nor more than five (5) years, or a period of suspension commensurate with the sentence imposed.

History of Section.
(P.L. 1990, ch. 176, § 1.)



Chapter 31-10.3-37 - Prohibition on masking convictions.

§ 31-10.3-37 Prohibition on masking convictions.  No representative of the district court or traffic tribunal may utilize the provisions of §§ 12-10-12, 12-18-3 or through any other programs, mask, defer imposition of judgment or allow an individual to enter a diversion program that would prevent a CDL driver's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law (except a parking violation) from appearing on the driver's record, whether the driver was convicted for an offense committed in the state where the driver is licensed or in another state.

History of Section.
(P.L. 2005, ch. 77, § 3; P.L. 2005, ch. 82, § 3.)






Chapter 31-11 - Suspension or Revocation of Licenses  Violations

Chapter 31-11-1 - Authority of division of motor vehicles to cancel license.

§ 31-11-1 Authority of division of motor vehicles to cancel license.  (a) The division of motor vehicles is authorized to cancel any operator's or chauffeur's license upon determining that the licensee was not entitled to its issuance pursuant to this title or that the licensee failed to give the required or correct information in his or her application, or committed any fraud in making the application.

(b) Upon the cancellation, the licensee must surrender the cancelled license to the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 1; G.L. 1956, § 31-11-10; G.L. 1956, § 31-11-1; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-2 - Driving privileges of nonresidents.

§ 31-11-2 Driving privileges of nonresidents.  (a) The privilege of driving a motor vehicle on the highways of this state given to a nonresident pursuant to this title shall be subject to suspension or revocation by the division of motor vehicles in the same manner and for the same cause as an operator's or chauffeur's license issued pursuant to this title may be suspended or revoked.

(b) The division of motor vehicles is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of the record to the motor vehicle administrator in the state where the convicted person is a resident.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 2; G.L. 1956, § 31-11-11; G.L. 1956, § 31-11-2; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-3 - Resident's conviction in another state.

§ 31-11-3 Resident's conviction in another state.  The division of motor vehicles is authorized to suspend or revoke the license of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of the person in another state of an offense in that state which, if committed in this state, would be grounds for the suspension or revocation of the license of an operator or chauffeur.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 3; G.L. 1956, § 31-11-13; P.L. 1959, (s. s.), ch. 190, § 3; G.L. 1956, § 31-11-3; P.L. 1962, ch. 204 § 1.)



Chapter 31-11-4 - Seizure of license in possession of unauthorized person.

§ 31-11-4 Seizure of license in possession of unauthorized person.  The license certificate issued under chapter 10 of this title is nontransferable, and if found in the possession of any person other than the licensee may be seized immediately by any proper officer and shall be returned by the officer immediately to the division of motor vehicles. The seized license certificate shall immediately expire.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 6; G.L. 1956, § 31-11-16; G.L. 1956, § 31-11-4; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-5 - Abstracts of court records  Recommendations of judge.

§ 31-11-5 Abstracts of court records  Recommendations of judge.  A full record shall be kept by every court in this state of every case in which a person is charged with violation of any provision of this title, or any act relative to motor vehicles, or to the operation of the vehicles. An abstract of the record shall be sent by the court to the division of motor vehicles within ten (10) days of the time when the case is disposed of. The abstract shall be made upon forms prepared by the division of motor vehicles and shall include all necessary information as to the parties to the cause, the nature of the offense, the date of the hearing, the plea, the decision, the judgment, and the result, and every abstract shall be certified by the clerk of the court. The division of motor vehicles shall keep the records and they shall be open to the public inspection during the business hours of the division of motor vehicles. The judge of any court in the state may, in his or her discretion, or upon the request of the division of motor vehicles or its agents, furnish to the division of motor vehicles the details of cases which have been heard before the court; and the judge may make an order to the division of motor vehicles as to the suspension of the license of the defendant in cases as he or she may deem necessary. The order shall be binding on the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 4; G.L. 1956, § 31-11-14; G.L. 1956, § 31-11-5; P.L. 1962, ch. 204, § 1; P.L. 1986, ch. 494, § 3.)



Chapter 31-11-6 - Offenses resulting in mandatory revocation of license.

§ 31-11-6 Offenses resulting in mandatory revocation of license.  The license of any chauffeur or operator shall be immediately revoked upon receipt by the division of motor vehicles of a record of the operator's or chauffeur's final conviction for any of the following offenses and the term of revocation shall be for the periods enumerated:

(1) Manslaughter resulting from the operation of a motor vehicle, or operating so as to endanger resulting in death, three (3) years;

(2) Driving a motor vehicle while under the influence of a narcotic drug as defined in chapter 28 of title 21, which renders him or her incapable of safely driving a motor vehicle, one year;

(3) Driving a motor vehicle while under the influence of intoxicating liquor, the period of time, if any, as may be ordered in the final sentence imposed by a court having jurisdiction to impose the sentence;

(4) Any felony in the commission of which a motor vehicle is used, eighteen (18) months;

(5) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another, two (2) years;

(6) Perjury or the making of a false affidavit or statement under oath to the division of motor vehicles under any other law relating to the ownership or operation of motor vehicles, two (2) years;

(7) Conviction, or forfeiture of bail not vacated, upon three (3) charges of reckless driving committed within a period of twelve (12) months, three (3) years;

(8) Conviction of altered or fraudulent license used to purchase or attempt to purchase alcoholic beverages, three (3) months.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 5; G.L. 1956, § 31-11-15; G.L. 1956, § 31-11-6; P.L. 1962, ch. 204, § 1; P.L. 1965, ch. 180, § 1; P.L. 1974, ch. 120, § 1; P.L. 1980, ch. 321, § 2.)



Chapter 31-11-7 - Authority of division of motor vehicles to suspend license.

§ 31-11-7 Authority of division of motor vehicles to suspend license.  (a) The division of motor vehicles is authorized to suspend the license of an operator or chauffeur without preliminary hearing upon a showing by its records or other sufficient evidence that the licensee:

(i) Has been adjudicated by a court of competent jurisdiction to have:

(A) Committed an offense for which mandatory revocation or suspension of license is required upon conviction or adjudication;

(B) Committed with such frequency of offenses against traffic regulations governing the movement of vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways;

(C) Been a reckless or negligent driver of a motor vehicle;

(D) Permitted an unlawful or fraudulent use of a license;

(E) Committed an offense in another state which, if committed in this state, would be grounds for suspension or revocation;

(F) Committed any offense enumerated in § 31-9-1;

(ii) Is the subject of an order issued pursuant to § 14-1-67; or

(iii) Poses an imminent safety risk to the general public as determined by the application of objectively ascertainable standards.

(2) Except for paragraph (1)(ii) of this subsection, the suspension shall be for any length of time, not exceeding one year, that the division of motor vehicles shall determine is necessary in order to protect public safety based upon its findings of the circumstances under which the offense was committed, the likelihood of recurrence, and the deterrent effect that might reasonably be expected to result from the hardship a suspension or prospective suspension would entail. Any license suspended pursuant to paragraph (1)(ii) of this subsection shall be for the length of time set forth in the court order.

(b) Upon suspending the license of any person as authorized by subsection (a) of this section, the division of motor vehicles shall immediately notify the licensee in writing of the factual and legal basis for the suspension, the procedure for requesting a hearing, and the rights afforded the individual pursuant to subsections (d)  (f) of this section. When physical or mental fitness is the basis for the suspension determination, the notice shall reference the specific functional standard promulgated pursuant to § 31-10-44(b), which was relied upon by the division of motor vehicles. Upon his or her request the division of motor vehicles shall afford the licensee an opportunity for a hearing as early as practical and no later than twenty (20) days after receipt of the request.

(c) Except as authorized in subsection (a) of this section, whenever the division of motor vehicles proposes to suspend the license of any person, the division of motor vehicles shall afford a hearing to the licensee prior to suspending the person's license. When a licensee requests a hearing, no action to suspend his or her license shall be taken until a hearing decision has been rendered in accordance with subsections (d)  (f) of this section. The division of motor vehicles shall notify the licensee in writing of the factual and legal basis for the proposed suspension, the procedure for requesting a hearing, and the rights afforded the individual pursuant to subsections (d)  (f) of this section. When physical or mental fitness is the basis for the suspension recommendation, the notice shall reference the specific functional standard promulgated pursuant to § 31-10-44(b), which was relied upon by the division of motor vehicles.

(d) The division of motor vehicles shall ensure that the hearing procedures afforded pursuant to subsection (b) and (c) of this section provide for: (1) an in person hearing before an impartial decision-maker; (2) the opportunity to compel the production of documents and witnesses, including members of the division of motor vehicles 's Medical Advisory Board; (3) the opportunity to confront and cross-examine witnesses; (4) access to all of the evidence upon which the division of motor vehicles relied in making its determination to suspend; and (5) the right to present any and all relevant evidence including the right to obtain and present the results of a recently administered road test. During any hearing, the division of motor vehicles shall bear the burden of proof as to the existence of the grounds for the suspension. The division of motor vehicles shall further ensure that during a hearing to determine the physical or mental fitness of a licensee, proof of the lack of physical or mental fitness shall be by clear and convincing evidence. The presumption of inability to operate a motor vehicle with safety established by the functional standards promulgated pursuant to § 31-10-44(b), shall be rebuttable by evidence that notwithstanding an individual's functional limitation, he or she is able to safely operate a motor vehicle.

(e) For the purpose of the hearing procedures described in subsection (d) of this section, the administrator of the division of motor vehicles or his or her duly authorized agent may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers, and may require a reexamination of the licensee.

(f) After the hearing conducted pursuant to subsection (d) of this section, the division of motor vehicles shall issue a written decision based solely on the evidence adduced at the hearing and containing the legal and factual basis for the determination. The division of motor vehicles may either rescind its order of suspension, determine suspension is not warranted; may continue, modify, or extend the suspension of the license; or may revoke the license.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 6; G.L. 1956, §§ 31-11-17, 31-11-21; P.L. 1959 (s.s.), ch. 190, § 4; G.L. 1956, § 31-11-7; P.L. 1962, ch. 204, § 1; P.L. 1983, ch. 229, § 1; P.L. 1984, ch. 196, § 3; P.L. 1986, ch. 494, § 3; P.L. 1998, ch. 89, § 4.)



Chapter 31-11-8 - Recommendation of court  Violation of § 31-27-4.

§ 31-11-8 Recommendation of court  Violation of § 31-27-4.  (a) The division of motor vehicles shall suspend or revoke the license of a juvenile to operate a motor vehicle whenever the family court shall recommend the suspension or revocation, for any period of time as shall be recommended by the family court.

(b) The license of any chauffeur or operator of a motor vehicle shall be suspended by the division of motor vehicles for a period fixed by any court of the state, not exceeding six (6) months, after final conviction for willfully evading or attempting to evade an order to stop by a uniformed police officer operating a marked police vehicle, as provided in § 31-27-4.

History of Section.
(P.L. 1959 (s.s.), ch. 190, § 8; G.L. 1956, § 31-11-27; P.L. 1962, ch. 204, § 1; G.L. 1956, § 31-11-8; P.L. 1972, ch. 247, § 1.)



Chapter 31-11-9 - Reexamination of licensees.

§ 31-11-9 Reexamination of licensees.  The division of motor vehicles, having good cause to believe that a licensed operator or chauffeur is incompetent or otherwise not qualified to be licensed, may upon written notice of at least five (5) days to the licensee require him or her to submit to an examination. Upon the conclusion of the examination the division of motor vehicles shall take action as may be appropriate and may suspend or revoke the license of the person or permit him or her to retain the license, or may issue a license subject to restrictions as permitted under § 31-10-28. Refusal or neglect of the licensee to submit to the examination shall be grounds for suspension or revocation of his or her license.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 7; G.L. 1956, § 31-11-22; G.L. 1956, § 31-11-9; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-10 - Reinstatement after revocation or suspension.

§ 31-11-10 Reinstatement after revocation or suspension.  (a) Any person whose license or privilege to drive a motor vehicle on the public highways has been revoked or suspended shall not be entitled to have a license or privilege renewed or restored unless the revocation or suspension was for a cause which has been removed. After the expiration of the term of the revocation or suspension he or she may apply to be restored to his or her right to drive, but the division of motor vehicles shall not grant the application unless and until it is satisfied after investigation of the driving ability of the person that it will be safe to license him or her to drive a motor vehicle on the public highways and it has received a reinstatement fee of one hundred and fifty dollars ($150.00). The reinstatement fee and assessment fee shall not be required by any person whose license was suspended on the basis of physical or mental fitness and who has later been declared competent to operate a motor vehicle.

(b) Any person whose license has been suspended on the basis of physical or mental fitness shall have the right to request review at any time of the suspension determination in accordance with the hearing procedures of § 31-11-7(d)  (f).

(c) If the license or privilege to drive a motor vehicle on the public highways has been revoked or suspended as a result of a violation of §§ 31-27-2, 31-27-2.1, 31-27-2.2 or 31-27-2.6 the reinstatement fee shall be three hundred and fifty ($350.00) dollars.

History of Section.
(P.L. 1962, ch. 204, § 1; P.L. 1983, ch. 229, § 2; P.L. 1986, ch. 494, § 3; P.L. 1988, ch. 334, § 1: P.L. 1990, ch. 322, § 3; P.L. 1991, ch. 284, § 4; P.L. 1994, ch. 134, § 18; P.L. 1996, ch. 100, art. 16, § 1; P.L. 1998, ch. 89, § 4; P.L. 2009, ch. 5, art. 9, § 3.)



Chapter 31-11-11 - Return of license certificate.

§ 31-11-11 Return of license certificate.  Upon the cancellation, suspension, or revocation of any license issued under chapter 10 of this title, the license shall be and become invalid for any purposes whatsoever and the license certificate shall be returned immediately to the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 6; G.L. 1956, § 31-11-19; G.L. 1956, § 31-11-11; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-12 - Operation under foreign license during suspension or revocation in this state prohibited.

§ 31-11-12 Operation under foreign license during suspension or revocation in this state prohibited.  Any resident or nonresident whose operator's or chauffeur's license, or right or privilege to operate a motor vehicle in this state, has been suspended or revoked as provided in this chapter, shall not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during or after the suspension or revocation until he or she has been restored to the right to drive as provided in this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 9; P.L. 1952, ch. 2937, § 9; G.L. 1956, § 31-11-24; G.L. 1956, § 31-11-12; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-13 - Failure to surrender license certificate.

§ 31-11-13 Failure to surrender license certificate.  If any person whose license has been cancelled, suspended, or revoked neglects or refuses to surrender the license certificate to the division of motor vehicles immediately upon demand by it or by any of its authorized agents, the person, in addition to being subject to the other penalties provided by this title, shall thereafter be disqualified from receiving any license to operate until the license certificate is returned to the division of motor vehicles or a reasonable explanation of the circumstances is given to the division of motor vehicles. In the absence of a reasonable explanation, the person shall be disqualified from receiving a license to operate motor vehicles under the provisions of chapter 10 of this title for a period of thirty (30) days in addition to the period of the suspension or revocation.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 6; G.L. 1956, § 31-11-20; P.L. 1959 (s.s.), ch. 190, § 6; G.L. 1956, § 32-11-13; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-14 - Retention of suspended, cancelled, or revoked license  Seizure by peace officer.

§ 31-11-14 Retention of suspended, cancelled, or revoked license  Seizure by peace officer.  The division of motor vehicles upon suspending, canceling, or revoking a license shall require that the license be surrendered to and be retained by the division of motor vehicles. At the end of the period of suspension the license so surrendered may be returned to the licensee in accordance with the provisions of this chapter. If any person shall fail to return to the division of motor vehicles the license as required by the division of motor vehicles, the division of motor vehicles shall immediately direct any peace officer to secure possession of the license and to return it to the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 8; P.L. 1954, ch. 3277, § 2; G.L. 1956, § 31-11-23; G.L. 1956, § 31-11-14; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-15 - Appeal from administrator's order.

§ 31-11-15 Appeal from administrator's order.  Any person aggrieved by any order of the administrator of the division of motor vehicles may appeal that order to the sixth division of the district court by filing, within ten (10) days from the date of the notice to that person of the issuance of the order, a petition in that court stating the grounds upon which the appeal is taken. Upon the filing of the petition and tendering a twenty-five dollar ($25.00) filing fee, the court shall cause thirty (30) days' notice of the pendency of the hearing to be given to the division of motor vehicles by serving the administrator of the division of motor vehicles, in the manner in which subpoenas in equity are served, with a certified copy of the petition. The petition shall follow the course of equity so far as it is applicable. Upon hearing this petition the court may review the evidence taken at a hearing, investigator's reports, or other information upon which the administrator's action was taken, and may in its discretion, affirm, or overrule or modify the order of the administrator of the division of motor vehicles. However, the taking of the appeal shall not operate as a stay of the order of the administrator of the division of motor vehicles from which the appeal is taken, and the order shall remain in full force and effect during the pendency of the appeal. A party aggrieved by a final order of the court may seek appellate review of the order pursuant to the procedures set forth in § 42-35-16.

History of Section.
(P.L. 1950, ch. 2595, art. 16, § 10; G.L. 1956, § 31-11-15; G.L. 1956, § 31-11-15; P.L. 1962, ch. 204, § 1; P.L. 1976, ch. 140, § 14; P.L. 1992, ch. 453, § 11; P.L. 1999, ch. 218, art. 5, § 13.)



Chapter 31-11-16 - Unlawful use of license.

§ 31-11-16 Unlawful use of license.  It is a civil violation for any person:

(1) To display, or cause or permit to be displayed, or have in his or her possession any cancelled, revoked, suspended, fictitious, or fraudulently altered operator's or chauffeur's license;

(2) To lend his or her operator's or chauffeur's license to any other person or knowingly permit the use of it by another;

(3) To display or represent as one's own any operator's or chauffeur's license not issued to him or her;

(4) To fail or refuse to surrender to the division of motor vehicles upon its lawful demand any operator's or chauffeur's license which has been suspended, revoked, or cancelled;

(5) To use a false or fictitious name in any application for an operator's or chauffeur's license or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application;

(6) To permit any unlawful use of an operator's or chauffeur's license issued to him or her; or

(7) To do any act forbidden or fail to perform any act required by this title.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 1; G.L. 1956, § 31-11-1; G.L. 1956, § 31-11-16; P.L. 1962, ch. 204, § 1; P.L. 1999, ch. 218, art. 6, § 5.)



Chapter 31-11-17 - False swearing.

§ 31-11-17 False swearing.  Any person who makes any false affidavit, or knowingly swears or affirms falsely to any matter or thing required by the terms of this title to be sworn to or affirmed, is guilty of perjury, and upon conviction shall be punishable by fine or imprisonment as applicable to other perjuries.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 2; G.L. 1956, § 31-11-2; G.L. 1956, § 31-11-17; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-18 - Driving after denial, suspension, or revocation of license.

§ 31-11-18 Driving after denial, suspension, or revocation of license.  (a) Any person who drives a motor vehicle on any highway of this state who never applied for a license, or who drives after his or her application for a license has been refused, or after his or her license has expired or who otherwise drives without a license, or at a time when his or her license to operate is suspended, revoked, or cancelled, for reasons other than those provided for in § 31-11-18.1, shall be guilty of a misdemeanor.

(b) The division of motor vehicles, upon receiving a record of the conviction of any person upon a charge of driving a motor vehicle while the license of the person was suspended, shall suspend the person's license for an additional three (3) months. Upon receiving a record of second violation, the division of motor vehicles shall suspend the license for an additional six (6) months. Any subsequent conviction shall result in license revocation. Upon receiving a record of conviction of any person upon a charge of driving after his or her application for a license has been refused, or upon a charge of driving by one who never applied for a license or who otherwise drives without a license, or after his or her license has expired or has been revoked or canceled, the division of motor vehicles shall not issue a new license for an additional period of one year from and after the date the person would otherwise have been entitled to apply for a new license.

(c) Upon a first conviction under this section, a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) shall be imposed, and imprisonment for a term not to exceed thirty (30) days may be imposed. For the second and any subsequent conviction, a fine of not less than three hundred fifty dollars ($350) nor more than one thousand dollars ($1,000) may be imposed and an imprisonment for up to one year may be imposed. The imposition of fines may be in addition to the suspension of license that may be imposed by the court.

(d) Notwithstanding the provisions of subsection (a) of this section, any person driving after his or her license has expired shall be issued a summons to appear in district court not fewer than ten (10) days after the issuance of the summons, and shall not be taken into custody based solely on this charge. Any person who shall cause his or her expired license to be reinstated by the division of motor vehicles within ten (10) days after issuance of the summons may present proof of reinstatement at the headquarters of the charging police department. Presentation of proof of reinstatement within ten (10) days after the issuance of the summons shall cause the summons to be voided and shall otherwise constitute a complete defense to the charge of driving after expiration of license and a bar to prosecution for that charge. Any summons or records relating to the summons shall be expunged pursuant to the provisions of chapter 1.3 of title 12. For the purposes of this subsection, each of the several state police barracks shall be considered as a separate police headquarters.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 3; P.L. 1951, ch. 2826, § 16; G.L. 1956, § 31-11-3; G.L. 1956, § 31-11-18; P.L. 1962, ch. 204, § 1; P.L. 1979, ch. 278, § 1; P.L. 1980, ch. 323, § 1; P.L. 1982, ch. 279, § 1; P.L. 1983, ch. 229, § 3; P.L. 1988, ch. 646, § 1; P.L. 2000, ch. 157, § 1; P.L. 2000, ch. 446, § 1.)



Chapter 31-11-18.1 - Driving after denial, revocation, or suspension for certain violations.

§ 31-11-18.1 Driving after denial, revocation, or suspension for certain violations.  (a) Any person who drives a motor vehicle on any highway of this state who never applied for a license or who drives after his or her application for a license has been refused, or after his or her license has expired or who otherwise drives without a license or at a time when his or her license to operate is suspended, revoked, or cancelled, for: (1) operating under the influence of a narcotic drug or intoxicating liquor; (2) refusing to submit to a chemical test; reckless driving; (3) manslaughter from the operation of a motor vehicle or operating so as to endanger resulting in death; or (4) three (3) moving violations within a one-year period; shall be guilty of a misdemeanor for the first and second offenses and shall be deemed guilty of a felony for the third or subsequent offenses.

(b) The division of motor vehicles upon receiving a record of the conviction of any person upon a charge of driving a motor vehicle while the license of the person was suspended, for reasons set forth in this section shall suspend the person's license or deny the person's application for any length of time that it shall deem proper but in no case less than an additional three (3) months. Upon receiving a record of conviction of a second violation of driving a motor vehicle while the license of that person was suspended for reasons set forth in this section, the division of motor vehicles shall suspend the person's license or deny the person's application for any length of time that it shall deem proper but in no case less than an additional six (6) months. Any subsequent conviction shall result in license revocation. Upon receiving a record of the conviction of any person upon a charge of driving after his or her application for a license had been refused, or after his or her license had been revoked or cancelled for reasons set forth in this section, the division of motor vehicles shall not issue a new license for an additional period of one year from and after the date the person would otherwise have been entitled to apply for a new license.

(c) Upon a first conviction under this section a mandatory fine of five hundred dollars ($500) shall be imposed, and if the person was driving after his or her application for a license had been refused, or at a time when his or her license to operate was suspended, revoked, or cancelled for operating under the influence of a controlled substance or intoxicating liquor, or his or her refusal to submit to a chemical test, reckless driving, manslaughter from the operation of a motor vehicle, or operation so as to endanger, death resulting, the person shall be imprisoned for a minimum of ten (10) days.

(2) A mandatory fine of five hundred dollars ($500) for a second conviction under this section within a five (5) year period shall be imposed, and if the person was driving after his or her application for a license had been refused, or at a time when his or her license to operate was suspended, revoked, or cancelled for operating under the influence of a controlled substance or intoxicating liquor or his or her refusal to submit to a chemical test, reckless driving, manslaughter from the operation of a motor vehicle, or operation so as to endanger, death resulting, the person shall be imprisoned for a minimum of six (6) months to one year.

(3) For any subsequent conviction within a five (5) year period, a fine of one thousand dollars ($1,000) shall be imposed and the person may be imprisoned for up to one year or be required to participate in a public service program designated and approved by the court. If the person was driving after his or her application for a license had been refused or at a time when his or her license to operate was suspended, revoked, or cancelled for: (i) operating under the influence of a controlled substance or intoxicating liquor; (ii) his or her refusal to submit to a chemical test; (iii) reckless driving; (iv) manslaughter from the operation of a motor vehicle; or (v) operating so as to endanger, death resulting; the person shall be imprisoned for a minimum of one year. Jurisdiction for violations of this section is given to the district court and the court shall have full authority to impose any sentence authorized for violations of this section.

(d) No fines, suspensions, treatment, or jail provided for under this section can be suspended.

History of Section.
(P.L. 1980, ch. 323, § 2; P.L. 1982, ch. 178, § 1; P.L. 1983, ch. 229, § 4; P.L. 2005, ch. 379, § 1; P.L. 2010, ch. 102, § 2; P.L. 2010, ch. 318, § 2.)



Chapter 31-11-19 - Permitting child under the age of 16 to drive.

§ 31-11-19 Permitting child under the age of 16 to drive.  No person shall cause or knowingly permit his or her child or ward under the age of sixteen (16) years to drive a motor vehicle upon any highway.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 4; G.L. 1956, § 31-11-4; G.L. 1956, § 31-11-19; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-20 - Permitting unauthorized person to drive prohibited.

§ 31-11-20 Permitting unauthorized person to drive prohibited.  No person shall authorize or knowingly permit a motor vehicle owned by him or her or under his or her control to be driven upon any highway by any person who is not authorized under this title or in violation of any of the provisions of this title.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 5; G.L. 1956, § 31-11-5; G.L. 1956, § 31-11-20; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-21 - Employment of unlicensed chauffeur prohibited.

§ 31-11-21 Employment of unlicensed chauffeur prohibited.  No person shall employ as a chauffeur of a motor vehicle any person not then licensed as provided in chapter 10 of this title.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 6; G.L. 1956, § 31-11-6; G.L. 1956, § 31-11-21; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-21.1 - Penalty for employing of unlicensed/unauthorized operator.

§ 31-11-21.1 Penalty for employing of unlicensed/unauthorized operator.  (a) The registered owner of any school bus used for the transportation of school children shall be responsible for insuring that any person operating the school bus is licensed as provided in chapter 10 of this title, and the failure of any driver to have the proper licenses and certificates shall result in a fine against the registered owner of not less than two hundred dollars ($200) nor more than five hundred dollars ($500) for each day the driver operates a school bus without the licenses and/or certificates. This fine shall be administered by the traffic tribunal. Nothing in this section shall preclude any civil or criminal penalty against the unlicensed operator of the school bus.

(b) The registered owner of any school bus used for the transportation of school children shall obtain from the division of motor vehicles every year a certificate indicating that the operators of any school bus registered to the registered owner is in full compliance with all the requirements of this title.

(c) The division of motor vehicles shall reply to any request made by any school bus owner in writing within ten (10) working days of the receipt of the request.

(d) The division of motor vehicles shall prepare forms for the filing of requests and answers to them.

(e) Licenses issued to school bus operators shall bear the date of the most recent division of motor vehicles check on its face.

(f) The division of motor vehicles shall fix a fee for the providing of the information required by this section, which fee shall be paid by the registered owner making the request.

History of Section.
(P.L. 1986, ch. 413, § 3.)



Chapter 31-11-22 - Rental to unauthorized person prohibited.

§ 31-11-22 Rental to unauthorized person prohibited.  No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed under this title or, in the case of a nonresident, then duly licensed under the laws of the state or country of his or her residence, except a nonresident whose home state or country does not require that an operator be licensed.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 7; G.L. 1956, § 31-11-7; G.L. 1956, § 31-11-22; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-23 - Inspection of license of person to whom vehicle rented required.

§ 31-11-23 Inspection of license of person to whom vehicle rented required.  No person shall rent a motor vehicle to another until he or she has inspected the operator's or chauffeur's license of the person to whom the vehicle is to be rented, and compared and verified the signature on it with the signature of the person written in his or her presence.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 7; G.L. 1956, § 31-11-8; G.L. 1956, § 31-11-23; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-24 - Records of rentals.

§ 31-11-24 Records of rentals.  Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of the latter person, and the date and place when and where the license was issued. The record shall be open to inspection by any police officer or employee of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 7; G.L. 1956, § 31-11-9; G.L. 1956, § 31-11-24; P.L. 1962, ch. 204, § 1.)



Chapter 31-11-25 - Suspension for failure to pay fine.

§ 31-11-25 Suspension for failure to pay fine.  The division of motor vehicles shall suspend the license of a person to operate a motor vehicle upon certification of the clerk of any county of the superior court, or any supervising deputy clerk of the district court or a clerk of the traffic tribunal that the person has failed to pay fines or costs imposed for a violation of any provision of this title within the time period provided for payment by the court. The suspension shall remain in force until all fines or costs are paid to the respective court.

History of Section.
(P.L. 1982, ch. 412, § 1; P.L. 1999, ch. 218, art. 6, § 5.)






Chapter 31-12 - Applicability of Traffic Regulations

Chapter 31-12-1 - Places provisions applicable.

§ 31-12-1 Places provisions applicable.  The provisions of chapters 12  27 of this title relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways and on all state, city or town owned public property except:

(1) Where a different place is specifically referred to in a given section.

(2) The provisions of chapter 26 of this title and §§ 31-27-1  31-27-4 shall apply upon highways and elsewhere throughout the state.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 1; G.L. 1956, § 31-12-1; P.L. 1971, ch. 286, § 1.)



Chapter 31-12-3 - Obedience to police officers.

§ 31-12-3 Obedience to police officers.  No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control, or regulate traffic, including any order or direction pertaining to fire lane parking violations whether on private or public property.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 3; G.L. 1956, § 31-12-3; P.L. 1983, ch. 159, § 1.)



Chapter 31-12-4 - Applicability to public vehicles.

§ 31-12-4 Applicability to public vehicles.  The provisions of chapters 12  27 of this title applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state, or any county, city, town, district, or any other political subdivision of the state except as provided in § 31-12-5, and subject to any specific exceptions as are set forth in these chapters with reference to authorized emergency vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 4; G.L. 1956, § 31-12-4.)



Chapter 31-12-5 - Exemption of highway workers.

§ 31-12-5 Exemption of highway workers.  Unless specifically made applicable, the provisions of chapters 12  27 of this title shall not apply to persons, teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway but shall apply to the persons and vehicles when traveling to or from this work.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 4; G.L. 1956, § 31-12-5.)



Chapter 31-12-6 - Emergency vehicles  Times when entitled to special privileges.

§ 31-12-6 Emergency vehicles  Times when entitled to special privileges.  (a) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an alleged violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in § 31-12-7, but subject to the conditions stated in this section and in §§ 31-12-8 and 31-12-9.

(b) Upon establishment of the law enforcement agency accreditation council, the council shall adopt uniform rules and regulations to govern high speed pursuits in the state in accordance with the standards established by the National Law Enforcement Accreditation Agency. Until such rules are adopted, all police departments within the state shall submit to the department of the attorney general a copy of their high speed pursuit policies, which shall be available to the public.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 5; G.L. 1956, § 31-12-6; P.L. 1990, ch. 173, § 1; P.L. 2000, ch. 109, § 64.)



Chapter 31-12-7 - Privileges allowed emergency vehicles.

§ 31-12-7 Privileges allowed emergency vehicles.  The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of any law;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the prima facie speed limits so long as he or she does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 5; P.L. 1952, ch. 2937, § 11; G.L. 1956, § 31-12-7.)



Chapter 31-12-8 - Warning signals given by emergency vehicles.

§ 31-12-8 Warning signals given by emergency vehicles.  The exemptions granted in this chapter to an authorized emergency vehicle shall apply only when the driver of the vehicle while in motion sounds an audible signal by bell, siren, or exhaust whistle as may be reasonably necessary, and when the vehicle is equipped with at least one lighted lamp displaying a red light visible under normal atmospheric conditions from a distance of five hundred feet (500') to the front of the vehicle, except that an authorized emergency vehicle operated as a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 5; G.L. 1956, § 31-12-8.)



Chapter 31-12-9 - Due care by emergency vehicles.

§ 31-12-9 Due care by emergency vehicles.  The provisions of this chapter shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall the provisions protect the driver from the consequences of the driver's reckless disregard for the safety of others.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 5; G.L. 1956, § 31-12-9.)



Chapter 31-12-10 - Animals and animal-drawn vehicles.

§ 31-12-10 Animals and animal-drawn vehicles.  Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by chapters 12  27 of this title, except those provisions of those chapters which by their very nature can have no application.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 6; G.L. 1956, § 31-12-10.)



Chapter 31-12-11 - Uniformity of application.

§ 31-12-11 Uniformity of application.  The provisions of chapters 12  27 of this title shall be applicable and uniform throughout this state and in all political subdivisions and municipalities in the state, and no local authority shall enact or enforce any ordinance, rule, or regulation in conflict with the provisions of chapters 12  27 of this title unless expressly authorized in them.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 7; G.L. 1956, § 31-12-11; P.L. 1990, ch. 65, art. 57, § 5.)



Chapter 31-12-12 - Powers of local authorities.

§ 31-12-12 Powers of local authorities.  (a) The provisions of chapters 12  27 of this title shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

(1) Regulating the standing or parking of vehicles;

(2) Regulating traffic by means of police officers or traffic control signals;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways as one-way highways and requiring that all vehicles on them be moved in one specific direction;

(5) Regulating the speed of vehicles in public parks;

(6) Designating any highway as a through highway and requiring that all vehicles stop before entering or crossing the highway or designating any intersection as a stop intersection and requiring all vehicles to stop at one or more entrances to the stop intersection;

(7) Restricting the use of highways as authorized in §§ 31-25-25 and 31-25-26;

(8) Regulating the operation of bicycles and requiring the registration and licensing of bicycles, including the requirement of a registration fee;

(9) Regulating or prohibiting the turning of vehicles or specified types of vehicles at intersections;

(10) Altering the prima facie speed limits as authorized by these chapters;

(11) Adopting any other traffic regulations that are specifically authorized by chapters 12  27 of this title.

(b) The city council of the city of Woonsocket is authorized and empowered to enact ordinances providing that the chief of police, or the police officers as he or she may from time to time designate, may impound, by means of a "Denver boot" or other immobilization device, or cause to be impounded, through the agency of a person or persons in the employ of the city of Woonsocket or the police department, or by independent contractor, any vehicle parked or standing on any part of any way under the control of the city, if in the calendar year in which the vehicle is so impounded and in the preceding calendar year, the aggregate of five (5) or more notices of violation of any ordinances adopted for the regulation of parking of motor vehicles whether adopted prior to or subsequent to the passage of this chapter), have been affixed to the vehicle. The ordinance shall provide for a post-impoundment hearing which shall be held between the time of impoundment and not more than seven (7) days afterwards, at which any defense may be asserted. The ordinance may impose liability for the reasonable cost of the impoundment on the owner of the vehicle, and may provide that if a vehicle is so impounded, the vehicle shall be held until all fines and charges lawfully imposed for the impoundment have been paid. The police department shall promptly mail written notice to the registered owner of the impounded vehicle, directed to the address furnished by the division of motor vehicles of motor vehicles or comparable agency of the state in which the vehicle is registered, stating the date on which the vehicle was impounded, the location at which it was impounded, and a statement that it will be released on the payment of all fines and charges lawfully imposed for the impoundment If, after thirty (30) days of mailing of the notice to the registered owner as provided for in this subsection, the owner has not paid all fines and charges imposed for the impounding, the vehicle so impounded shall be deemed to have been abandoned and may be disposed of in accordance with §§ 31-22-14, 31-22-15, 31-22-17 and 31-22-18, first applying the proceeds to pay all fines and charges imposed for the impoundment. Vehicles owned by the state or a political subdivision of it; by the United States or any instrumentality of it; or registered by a member of a foreign diplomatic corps or by a foreign consular officer who is a citizen of the United States and bearing a distinctive number plate or otherwise conspicuously marked as so owned or registered; and vehicles and persons described in §§ 31-28-4, 31-28-6 and 31-28-7; shall not, however, be subject to impoundment. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 8; G.L. 1956, § 31-12-12; P.L. 1983, ch. 249, § 1; P.L. 2002, ch. 292, § 107.)



Chapter 31-12-13 - Local regulations to be posted.

§ 31-12-13 Local regulations to be posted.  No ordinance or regulation enacted under subdivision (a)(4), (a)(5), (a)(6), (a)(7), or (a)(10) of § 31-12-12 shall be effective until signs giving notice of the local traffic regulations are posted upon or at the entrances to the highway or part of it as may be most appropriate.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 8; G.L. 1956, § 31-12-13.)



Chapter 31-12-14 - State approval for traffic control devices on state highways.

§ 31-12-14 State approval for traffic control devices on state highways.  No local authority shall erect or maintain any stop sign or traffic control signal at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the state traffic commission.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 8; G.L. 1956, § 31-12-14; P.L. 2008, ch. 98, § 12; P.L. 2008, ch. 145, § 12.)



Chapter 31-12-15 - Powers of landowners preserved.

§ 31-12-15 Powers of landowners preserved.  Nothing in chapters 1  27 of this title shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in chapters 12  27 of this title, or otherwise regulating such use as may seem best to the owner.

History of Section.
(P.L. 1950, ch. 2595, art. 21, § 9; G.L. 1956, § 31-12-15.)






Chapter 31-13 - Traffic Control Devices

Chapter 31-13-1 - State traffic commission  Manual of traffic control devices.

§ 31-13-1 State traffic commission  Manual of traffic control devices.  (a) There is established a state traffic commission consisting of the superintendent of state police or his or her designee from within the department of state police, the director of the department of revenue or his or her designee from within the division of motor vehicles, the director of the department of transportation or his or her designee from within the department of transportation, the governor's representative to the National Highway Traffic Safety Administration or his or her designee, and a member of the public appointed by the governor with the advice and consent of the senate, with respect to which appointment the governor shall solicit and give due consideration to the recommendation of the Rhode Island Police Chief's Association. The commission shall elect from among the members a chair and such other officers as it deems necessary.

(b) For the purpose of standardization and uniformity, the commission shall adopt and cause to be printed for publication a manual of regulations and specifications establishing a uniform system of traffic control signals, devices, signs, and marking consistent with the provisions of this chapter for use upon the public highways. The commission shall establish the traffic regulations under chapters 12  27 of this title. The commission shall meet not less frequently than monthly. The department of transportation shall provide all staff services and quarters required by the commission.

(c) Within ninety (90) days after the end of each fiscal year, the commission shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state, of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meetings minutes, subjects addressed, decisions rendered, applications considered and their disposition, rules or regulations promulgated, studies conducted, policies and plans developed, approved, or modified, and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds, and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions, or other legal matters related to the authority of the counsel; a summary of any training courses held pursuant to the provisions of this chapter; a briefing on anticipated activities in the upcoming fiscal year, and findings and recommendations for improvements. The report shall be posted electronically on the websites of the general assembly and the secretary of state pursuant to the provisions of § 42-20-8.2. The director of the department of transportation shall be responsible for the enforcement of the provisions of this subsection.

(d) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the commission, be approved by the commission, and be conducted by the chair of the commission. The commission may approve the use of any commission and/or staff members and/or individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14 and 38-2; and the commission's rules and regulations. The director of the department of transportation shall, within ninety (90) days of the effective date of this act [June 16, 2006], prepare and disseminate training materials relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 1; G.L. 1956, § 31-13-1; P.L. 1968, ch. 113, § 1; P.L. 1970, ch. 5, § 1; P.L. 1970, ch. 111, § 4; P.L. 1971, ch. 7, § 1; P.L. 1975, ch. 259, § 1; P.L. 2006, ch. 103, § 4; P.L. 2006, ch. 144, § 4; P.L. 2008, ch. 98, § 13; P.L. 2008, ch. 145, § 13; P.L. 2011, ch. 46, § 1; P.L. 2011, ch. 50, § 1.)



Chapter 31-13-2 - Devices on state highways.

§ 31-13-2 Devices on state highways.  (a) The state traffic commission shall place and maintain any traffic control devices, conforming to its manual and specifications, upon any state highways, that it shall deem necessary to indicate and to carry out the provisions of chapters 12  27 of this title or to regulate, warn, or guide traffic.

(b) No local authority shall place or maintain any traffic control device upon any highway under the jurisdiction of the state traffic commission except by the latter's permission.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 2; G.L. 1956, § 31-13-2.)



Chapter 31-13-3 - Devices on local highways.

§ 31-13-3 Devices on local highways.  The traffic authority of any city or town may place and maintain traffic control signals, signs, markings, and other safety devices upon the highways under their jurisdiction as they may deem necessary to indicate and carry out the provisions of chapters 12  27 of this title, or local traffic ordinances or to regulate, warn or guide traffic, provided the signals, signs, markings, and devices conform to the regulations and specifications established by the state traffic commission in accordance with this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 3; G.L. 1956, § 31-13-3; P.L. 1968, ch. 113, § 2.)



Chapter 31-13-4 - Obedience to devices.

§ 31-13-4 Obedience to devices.  The driver of any vehicle shall obey the instructions of any official traffic control device applicable to him or her placed in accordance with the provisions of chapters 12  27 of this title, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in those chapters. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 4; G.L. 1956, § 31-13-4; P.L. 2002, ch. 292, § 108.)



Chapter 31-13-5 - Signs prerequisite to enforcement of provisions.

§ 31-13-5 Signs prerequisite to enforcement of provisions.  No provision of chapters 12  27 of this title for which signs are required shall be enforced against an alleged violator if, at the time and place of the alleged violation, an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that signs are required, the section shall be effective even though no signs are erected or in place.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 4; G.L. 1956, § 31-13-5.)



Chapter 31-13-6 - Specifications and meaning of traffic lights.

§ 31-13-6 Specifications and meaning of traffic lights.  Whenever traffic is controlled by traffic control signals exhibiting the words "go", "caution", or "stop", or exhibiting different colored lights successively one at a time, or with arrows, the following colors only shall be used, and the terms and lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green alone or "go."

(i) Vehicular traffic facing the signal may proceed straight through or turn right or left unless a sign at the place prohibits either a right or left turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited.

(ii) Pedestrians facing the signal may proceed across the roadway within any marked or unmarked crosswalk.

(2) Yellow alone or "caution" when shown following the green or "go" signal.

(i) Vehicular traffic facing the signal is warned by it that the red or "stop" signal will be exhibited immediately afterwards, and the vehicular traffic shall not enter or be crossing the intersection when the red or "stop" signal is exhibited.

(ii) Pedestrians facing the signal are advised by it that there is insufficient time to cross the roadway, and any pedestrian then starting to cross shall yield the right-of-way to all vehicles.

(3) Red alone or "stop."

(i) Vehicular traffic facing the signal shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection, and shall remain standing until the green or "go" is shown alone, and shall not, prior to reaching the intersection, make any turn over or through private property in order to avoid the signal. A right hand turn shall be permitted after vehicular traffic reaches a complete stop, at intersections when safety would permit the a turn and no sign forbids it. Violations of this section are subject to fines enumerated in § 31-41.1-4.

(ii) No pedestrian facing the signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic.

(4) Red with green arrow.

(i) Vehicular traffic facing the signal may cautiously enter the intersection only to make the movement indicated by the arrow, but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection.

(ii) No pedestrian facing the signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic.

(5) Red arrow.

(i) Vehicular traffic facing the signal shall stop and shall remain standing until the red arrow turns green.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 5; G.L. 1956, § 31-13-6; P.L. 1963, ch. 81, § 1; P.L. 1976, ch. 25, § 1; P.L. 2002, ch. 292, § 108; P.L. 2004, ch. 449, § 1; P.L. 2004, ch. 538, § 1.)



Chapter 31-13-7 - Signals at places other than intersections.

§ 31-13-7 Signals at places other than intersections.  In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of § 31-13-6 shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of the sign or marking, the stop shall be made at the signal.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 5; G.L. 1956, § 31-13-7.)



Chapter 31-13-8 - Pedestrian control signals.

§ 31-13-8 Pedestrian control signals.  Whenever special pedestrian control signals exhibiting the words "walk" or "wait" or "don't walk" are in place the signals shall indicate as follows:

(1) Walk. Pedestrians facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(2) Wait or don't walk. No pedestrian shall start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed his or her crossing on the walk signal, shall proceed to a sidewalk or safety island while the "wait" or "don't walk" signal is showing.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 6; G.L. 1956, § 31-13-8.)



Chapter 31-13-9 - Flashing signals.

§ 31-13-9 Flashing signals.  Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past the signal only with caution.

(3) Flashing green (pedestrian signal). When a green lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or crosswalk past the signal only with caution.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 7; P.L. 1952, ch. 2937, § 12; G.L. 1956, § 31-13-9; P.L. 2002, ch. 292, § 108.)



Chapter 31-13-10 - Unauthorized signs and devices prohibited.

§ 31-13-10 Unauthorized signs and devices prohibited.  (a) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal, and no person shall place or maintain upon any highway any traffic sign or signal bearing on it any commercial advertising without the consent of the chief of police of the city or town in which the highway is located. This shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(b) Every prohibited sign, signal, or marking is declared to be a public nuisance, and the authority having jurisdiction over the highway is empowered to remove it or cause it to be removed without notice.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 8; P.L. 1953, ch. 3207, § 2; G.L. 1956, § 31-13-10.)



Chapter 31-13-10.1 - Traffic control signal preemption devices.

§ 31-13-10.1 Traffic control signal preemption devices.  (a) As used in this section, "traffic control signal preemption device" means any device, either mechanical or electrical, that emits a pulse of light or other signal that, when received by a detector attached to a traffic control signal, changes that traffic control signal to a green light or, if the traffic control signal is already green, extends the duration of the green light.

(b) Except as provided in subsection (d), no retailer or manufacturer shall sell or install any traffic control signal preemption device on a motor vehicle, nor may any such device be transported in the passenger compartment of a motor vehicle, nor be operated by the driver or passenger of a motor vehicle.

(c) Any person who shall violate the provisions of subsection (b) of this section shall be fined not less than five hundred dollars ($500), which fine shall be deposited into the state general fund.

(d) Installation of a traffic control signal preemption device is permitted on the following vehicles, and operation of the device is permitted as follows:

(1) Police department vehicles, when responding to a bona fide emergency, when used in combination with red or blue oscillating, rotating, or flashing lights;

(2) Law enforcement vehicles of state or local authorities, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights; and

(3) Vehicles of local fire departments and state or federal firefighting vehicles, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights.

(4) Buses under the operation and/or control of the Rhode Island public transit authority, only when used to prolong a green light signal.

History of Section.
(P.L. 2004, ch. 384, § 1; P.L. 2004, ch. 450, § 1; P.L. 2009, ch. 35, § 1; P.L. 2009, ch. 263, § 1.)



Chapter 31-13-11 - Injury to signs and devices.

§ 31-13-11 Injury to signs and devices.  No person shall without lawful authority attempt to or in fact alter, deface, injure, knock down, or remove any official traffic control device or any railroad sign or signal or any inscription, shield, or insignia on it or any other part of it. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 22, § 9; G.L. 1956, § 31-13-11; P.L. 2002, ch. 292, § 108.)



Chapter 31-13-12 - Traffic control near road construction and maintenance operation.

§ 31-13-12 Traffic control near road construction and maintenance operation.  The standards set forth in section VI of the Manual on Uniform Traffic Control Devices for Streets and Highways, prepared by the National Joint Committee on Uniform Traffic Control Devices, pertaining to situations where traffic must be moved through or around road construction and maintenance operations, are incorporated by reference and are to be considered the minimum standards relative to those situations.

History of Section.
(P.L. 1973, ch. 21, § 1.)



Chapter 31-13-13 - Hospital sign indicating emergency treatment facility.

§ 31-13-13 Hospital sign indicating emergency treatment facility.  The director of transportation is directed to include on all signs indicating a hospital area, directions to a hospital, or the presence of a hospital, and whether the hospital has an emergency treatment facility.

History of Section.
(P.L. 1974, ch. 238, § 1; P.L. 2008, ch. 98, § 13; P.L. 2008, ch. 145, § 13.)






Chapter 31-14 - Speed Restrictions

Chapter 31-14-1 - Reasonable and prudent speeds.

§ 31-14-1 Reasonable and prudent speeds.  No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle, or other conveyance on or entering the highway in compliance with legal requirements and the duty of all persons to use due care. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 1; G.L. 1956, § 31-14-1; P.L. 2002, ch. 292, § 109.)



Chapter 31-14-2 - Prima facie limits.

§ 31-14-2 Prima facie limits.  (a) Where no special hazard exists that requires lower speed for compliance with § 31-14-1, the speed of any vehicle not in excess of the limits specified in this section or established as authorized in this title shall be lawful, but any speed in excess of the limits specified in this section or established as authorized in this title shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful:

(1) Twenty-five miles per hour (25 mph) in any business or residence district;

(2) Fifty miles per hour (50 mph) in other locations during the daytime;

(3) Forty-five miles per hour (45 mph) in such other locations during the nighttime;

(4) Twenty miles per hour (20 mph) in the area within three hundred feet (300') of any school house grounds' entrances and exits during the daytime during the days when schools shall be open.

(5) The provisions of subdivision (4) of this subsection shall not apply except when appropriate warning signs are posted in proximity with the boundaries of the area within three hundred feet (300') of the school house grounds, entrances, and exits.

(b) Daytime means from a half hour before sunrise to a half hour after sunset. Nighttime means at any other hour.

(c) The prima facie speed limits set forth in this section may be altered as authorized in §§ 31-14-4  31-14-8.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 1; G.L. 1956, § 31-14-2; P.L. 1958, ch. 206, § 1.)



Chapter 31-14-3 - Conditions requiring reduced speed.

§ 31-14-3 Conditions requiring reduced speed.  (a) The driver of every vehicle shall, consistent with the requirements of § 31-14-1, drive at an appropriate reduced speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, when special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions and in the presence of emergency vehicles displaying flashing lights as provided in § 31-24-31, tow trucks, transporter trucks, and roadside assistance vehicles displaying flashing amber lights while assisting a disabled motor vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

(b) When an authorized vehicle as described in subsection (a) is parked or standing within twelve feet (12') of a roadway and is giving a warning signal by appropriate light, the driver of every other approaching vehicle shall, as soon as it is safe, and when not otherwise directed by an individual lawfully directing traffic, do one of the following:

(1) Move the vehicle into a lane that is not the lane nearest the parked or standing authorized emergency vehicle and continue traveling in that lane until safely clear of the authorized emergency vehicle. This paragraph applies only if the roadway has at least two (2) lanes for traffic proceeding in the direction of the approaching vehicle and if the approaching vehicle may change lanes safely and without interfering with any vehicular traffic.

(2) Slow the vehicle, maintaining a safe speed for traffic conditions, and operate the vehicle at a reduced speed until completely past the authorized emergency vehicle. This paragraph applies only if the roadway has only one lane for traffic proceeding in the direction of the approaching vehicle or if the approaching vehicle may not change lanes safely and without interfering with any vehicular traffic.

Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 1; G.L. 1956, § 31-14-3; P.L. 2002, ch. 292, § 109; P.L. 2005, ch. 63, § 2; P.L. 2005, ch. 65, § 2; P.L. 2008, ch. 131, § 1; P.L. 2008, ch. 194, § 1.)



Chapter 31-14-4 - Alteration of prima facie limits by traffic commission.

§ 31-14-4 Alteration of prima facie limits by traffic commission.  Whenever the state traffic commission shall determine upon the basis of an engineering and traffic investigation that any prima facie speed set forth in § 31-14-2 is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of a highway, the commission may determine and declare a reasonable and safe prima facie speed limit for that place which shall be effective at all times or during hours of daylight or darkness, or at any other times that may be determined when appropriate signs giving notice of limits are erected at the intersection or other place or part of the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 2; G.L. 1956, § 31-14-4.)



Chapter 31-14-4.1 - Reduction of the prima facie limits in historic districts and on scenic highways.

§ 31-14-4.1 Reduction of the prima facie limits in historic districts and on scenic highways.  Whenever the state traffic commission shall determine that any prima facie limit set forth in § 31-14-2 is greater than is reasonable in any historic district listed on the National Register of Historic Places or on any road duly recognized as a scenic highway by the scenic highway board in accordance with the provisions of chapter 14 of title 24, the commission shall determine and declare a reasonable and safe prima facie limit, in the manner set forth in § 31-14-4, in order to provide for the preservation of the historical character of the district or the scenic quality of the highway, provided that:

(1) The reduced prima facie limit shall be for a length of road not to exceed one mile or the distance between the boundaries of the district, whichever distance is the lesser, and

(2) The reduced prima facie limit shall not result in traffic congestion.

History of Section.
(P.L. 1991, ch. 187, § 2.)



Chapter 31-14-5 - Reduction by local authorities of speed limits at local intersections and streets within business or residence districts.

§ 31-14-5 Reduction by local authorities of speed limits at local intersections and streets within business or residence districts.  Whenever local authorities within their respective jurisdictions determine upon the basis of an engineering and traffic investigation that the prima facie speed permitted under this chapter at any intersection or local street within a business or residence districts is greater than is reasonable or safe under the conditions found to exist at the intersection, or local street within business or residence districts, the local authority, subject to § 31-14-8, shall determine and declare a reasonable and safe prima facie speed limit at that place, which shall be effective at all times or during hours of daylight or darkness or at any other times that may be determined when appropriate signs giving notice of it are erected at the intersection or local street within a business or residence district or at its approaches.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 3; G.L. 1956, § 31-14-5; P.L. 1986, ch. 299, § 1.)



Chapter 31-14-6 - Increase by local authorities of speed limits in business and residence districts.

§ 31-14-6 Increase by local authorities of speed limits in business and residence districts.  Local authorities in their respective jurisdictions may in their discretion, but subject to § 31-14-8, authorize by ordinance or by authority granted to any organized traffic engineering department, higher prima facie speeds than those stated in § 31-14-2 upon through highways or upon highways or portions of highways where there are no intersections or between widely spaced intersections, which higher prima facie speed shall be effective at all times or during hours of daylight or at any other times that may be determined when signs are erected giving notice of the authorized speed. Local authorities shall not have authority to modify or alter the basic rule set forth in § 31-14-1 or in any event to authorize by ordinance a speed in excess of fifty miles per hour (50 mph) during the daytime or forty-five miles per hour (45 mph) during nighttime.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 3; G.L. 1956, § 31-14-6.)



Chapter 31-14-7 - Reduction by local authorities of speed limits in open areas.

§ 31-14-7 Reduction by local authorities of speed limits in open areas.  Whenever local authorities within their respective jurisdictions determine upon the basis of an engineering and traffic investigation that the prima facie speed permitted under this chapter upon any street or highway outside a business or residence district is greater than is reasonable or safe under the conditions found to exist upon the street or highway, the local authority may determine and declare a reasonable and safe prima facie limit on that street or highway, but in no event less than thirty-five miles per hour (35 mph) and subject to § 31-14-8, which reduced prima facie limit shall be effective at all times or during hours of darkness or at any other times that may be determined when appropriate signs giving notice of the authorized speed are erected upon the street or highway.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 3; G.L. 1956, § 31-14-7.)



Chapter 31-14-8 - Local alteration of limits on state highways.

§ 31-14-8 Local alteration of limits on state highways.  Alteration of prima facie limits on state highways or extensions of them in a municipality by local authorities shall not be effective until the alteration has been approved by the state traffic commission.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 3; P.L. 1950 (s.s.), ch. 2639, § 4; G.L. 1956, § 31-14-8.)



Chapter 31-14-9 - Minimum speed.

§ 31-14-9 Minimum speed.  (a) No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) Police officers are authorized to enforce this provision by directions to drivers, and in the event of apparent willful disobedience to this provision and refusal to comply with direction of an officer in accordance with this section, the continued slow operation by a driver shall be a civil violation and is subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 4; G.L. 1956, § 31-14-9; P.L. 1999, ch. 218, art. 6, § 7; P.L. 2002, ch. 292, § 109.)



Chapter 31-14-10 - Nighttime limits for motor-driven cycles.

§ 31-14-10 Nighttime limits for motor-driven cycles.  No person shall operate any motor-driven cycle at any time mentioned in § 31-24-1 at a speed greater than thirty-five miles per hour (35 mph) unless the motor-driven cycle is equipped with a head lamp or lamps which are adequate to reveal a person or vehicle at a distance of three hundred feet (300') ahead.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 5; G.L. 1956, § 31-14-10.)



Chapter 31-14-11 - Vehicles with solid rubber or cushion tires.

§ 31-14-11 Vehicles with solid rubber or cushion tires.  No person shall drive any vehicle equipped with solid rubber or cushion tires at a speed greater than a maximum of ten miles per hour (10 mph).

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 6; G.L. 1956, § 31-14-11.)



Chapter 31-14-12 - Speed limits on bridges and structures.

§ 31-14-12 Speed limits on bridges and structures.  (a) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to the bridge or structure, when the structure is signposted as provided in this section.

(b) The state traffic commission upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway. If it shall find that the structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this chapter, the commission shall determine and declare the maximum speed of vehicles which the structure can withstand, and shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred feet (100') before each end of the structure.

(c) Upon the trial of any person charged with a violation of this section, proof of the determination of the maximum speed by the commission and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to the bridge or structure.

(d) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 6; G.L. 1956, § 31-14-12; P.L. 2002, ch. 292, § 109.)



Chapter 31-14-12.1 - Special speed limits in highway construction and maintenance operations.

§ 31-14-12.1 Special speed limits in highway construction and maintenance operations.  (a) Whenever the department of transportation or local governing unit with jurisdiction over the highways determines that the preexisting established speed limit through a highway construction or maintenance operation is greater than is reasonable or safe with respect to the conditions expected to exist in that operation, it may, on highways under its respective jurisdiction, determine and declare reasonable and safe absolute maximum temporary speed limits applicable through all or part of the operation. A temporary speed limit so determined and declared shall become effective and shall suspend the applicability of any other speed limit prescribed in this chapter when appropriate signs of the design prescribed by the department giving notice of the limits are erected at or along the operation. When these signs are erected, the total of fines, penalties, and costs assessed upon conviction shall be twice the amount otherwise set by the general laws.

(b) When street, highway or bridge construction, or a maintenance operation is present, the department of transportation or local governing unit with jurisdiction over the street or highway shall erect signs declaring that the fine for a conviction of a traffic violation, as defined by § 31-41.1-4, through the "temporary traffic control zone" shall be doubled. When these signs are erected, the total of the fines, penalties, and costs assessed upon conviction shall be twice the amount otherwise set by the general laws. The prescribed legend for the signs shall be established by the department of transportation.

(c) For the purposes of this section, "temporary traffic control zone" means that portion of a bridge, street, or highway that is identified by official traffic-control devices. The zone includes the entire section of roadway between the first advance warning sign through the last traffic control device, where traffic returns to its normal path and conditions. This zone shall exist throughout the duration of the construction or maintenance operation or as long as the signs remain.

History of Section.
(P.L. 1996, ch. 206, § 1; P.L. 2008, ch. 98, § 14; P.L. 2008, ch. 145, § 14.)



Chapter 31-14-13 - Burden of proof in civil actions.

§ 31-14-13 Burden of proof in civil actions.  The provisions of this chapter declaring prima facie speed limitations shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

History of Section.
(P.L. 1950, ch. 2595, art. 25, § 7; G.L. 1956, § 31-14-13.)






Chapter 31-15 - Passing, Use of Lanes, and Rules of the Road

Chapter 31-15-1 - Right half of road.

§ 31-15-1 Right half of road.  Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing the movement;

(2) When the right half of a roadway is closed to traffic while under construction or repair;

(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable to it; or

(4) Upon a roadway designated and signposted for one-way traffic.

(5) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 1; G.L. 1956, § 31-15-1; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-2 - Slow traffic to right.

§ 31-15-2 Slow traffic to right.  Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 1; G.L. 1956, § 31-15-2; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-3 - Passing of vehicles proceeding in opposite directions.

§ 31-15-3 Passing of vehicles proceeding in opposite directions.  Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having a width for not more than one line of traffic in each direction, each driver shall give to the other at least one-half of the main traveled portion of the roadway as nearly as possible. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 2; G.L. 1956, § 31-15-3; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-4 - Overtaking on left.

§ 31-15-4 Overtaking on left.  The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules stated in this chapter:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall give a timely, audible signal and shall pass to the left at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.

(3) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 3; G.L. 1956, § 31-15-4; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-5 - Overtaking on the right.

§ 31-15-5 Overtaking on the right.  (a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two (2) or more lines of moving vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting the movement in safety. In no event shall the movement be made by driving off the pavement or main-traveled portion of the roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 4; G.L. 1956, § 31-15-5; P.L. 1970, ch. 107, § 1; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-6 - Clearance for overtaking.

§ 31-15-6 Clearance for overtaking.  No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction, unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet (100') of any vehicle approaching from the opposite direction. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 5; G.L. 1956, § 31-15-6; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-7 - Places where overtaking prohibited.

§ 31-15-7 Places where overtaking prohibited.  (a) No vehicle shall at any time be driven to the left side of the roadway under the following conditions:

(1) When approaching the crest of a grade or upon a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When approaching within one hundred feet (100') of or traversing any intersection or railroad grade crossing;

(3) When the view is obstructed upon approaching within one hundred feet (100') of any bridge, viaduct, or tunnel.

(b) The limitations in subsection (a) of this section shall not apply upon a one-way roadway.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 6; G.L. 1956, § 31-15-7; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-8 - Posting of no passing zones.

§ 31-15-8 Posting of no passing zones.  The state traffic commission is authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of the zones. When the signs or markings are in place and clearly visible to an ordinarily observant person every driver of a vehicle shall obey the directions given by them. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 7; G.L. 1956, § 31-15-8; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-9 - One way highways.

§ 31-15-9 One way highways.  (a) The state traffic commission may designate any highway or any separate roadway under its jurisdiction for one-way traffic and shall erect appropriate signs giving notice of one-way traffic.

(b) Upon a roadway designated and signposted for one-way traffic a vehicle shall be driven only in the direction designated.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 8; G.L. 1956, § 31-15-9; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-10 - Rotary traffic islands.

§ 31-15-10 Rotary traffic islands.  A vehicle passing around a rotary traffic island shall be driven only to the right of the island. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 8; G.L. 1956, § 31-15-10; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-11 - Laned roadways.

§ 31-15-11 Laned roadways.  Whenever any roadway has been divided into two (2) or more clearly marked lanes for traffic, the following rules in addition to all others consistent with them shall apply:

(1) A vehicle shall be driven as nearly as practical entirely within a single lane and shall not be moved from the lane until the driver has first ascertained that the movement can be made with safety.

(2) Upon a roadway which is divided into three (3) lanes, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance, or in preparation for a left turn or where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is sign-posted to give notice of the allocation.

(3) Official signs may be erected directing slow-moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, and drivers of vehicles shall obey the directions of the sign.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 9; G.L. 1956, § 31-15-11; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-12 - Interval between vehicles.

§ 31-15-12 Interval between vehicles.  The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles and the traffic upon and the condition of the highway, and shall, whenever traveling through a business or residential district, and whenever traffic permits, leave sufficient space so that an overtaking vehicle may enter and occupy the space without danger. This provision shall not apply to a caravan under police escort or a funeral procession. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 10; G.L. 1956, § 31-15-12; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-12.1 - Entering intersections.

§ 31-15-12.1 Entering intersections.  The driver of a motor vehicle shall not enter an intersection whether or not any traffic signal is green unless there is sufficient space in the roadway he or she is about to enter beyond the intersection to receive his or her vehicle without blocking the intersection. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1962, ch. 204, § 4; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-13 - Divided highways.

§ 31-15-13 Divided highways.  Whenever any highway has been divided into two (2) roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over, across, or within a dividing space, barrier, or section, except through an opening in the physical barrier or dividing section or space or at a crossover or intersection established by public authority. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 11; G.L. 1956, § 31-15-13; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-14 - Entry or leaving of limited-access roadways.

§ 31-15-14 Entry or leaving of limited-access roadways.  No person shall drive a vehicle onto or from any limited-access roadway except at those entrances and exits that are established by public authority. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 12; G.L. 1956, § 31-15-14; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-15 - Designation and posting of controlled-access roadways.

§ 31-15-15 Designation and posting of controlled-access roadways.  (a) The state traffic commission may, by resolution or order entered in its minutes, and local authorities may by ordinance with respect to any controlled-access roadway under their respective jurisdictions, prohibit the use of a roadway by pedestrians, bicycles, or other non-motorized traffic or by any person operating a motordriven cycle.

(b) The state traffic commission or the local authority adopting the prohibitory regulations shall erect and maintain official signs on the controlled access roadway on which the regulations are applicable and when so erected no person shall disobey the restrictions stated on the signs.

History of Section.
(P.L. 1950, ch. 2595, art. 26, § 13; G.L. 1956, § 31-15-15.)



Chapter 31-15-16 - Use of emergency break-down lane for travel.

§ 31-15-16 Use of emergency break-down lane for travel.  No person shall operate a motor vehicle for travel on the emergency break-down lane of any highway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1978, ch. 383, § 1; P.L. 2002, ch. 292, § 110.)



Chapter 31-15-17 - Crossing bicycle lane.

§ 31-15-17 Crossing bicycle lane.  (a) A person may not operate a motor vehicle upon a bicycle lane except when making a turn, entering or leaving the roadway or a parking lane, or when required in the course of official duty. An implement of husbandry may momentarily cross into a bicycle lane to permit other vehicles to overtake and pass the implement of husbandry.

(b) Violations of this section are subject of fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 2005, ch. 64, § 2; P.L. 2005, ch. 67, § 2.)



Chapter 31-15-18 - Unsafe passing of a person operating a bicycle; penalty.

§ 31-15-18 Unsafe passing of a person operating a bicycle; penalty.  (a) A driver of a motor vehicle commits the offense of unsafe passing of a person operating a bicycle if the driver violates any of the following requirements:

(1) The driver of a motor vehicle may only pass a person operating a bicycle by driving to the left of the bicycle at a safe distance and returning to the lane of travel once the motor vehicle is safely clear of the overtaken bicycle. For the purposes of this subdivision, a "safe distance" means a distance that is sufficient to prevent contact with the person operating the bicycle if the person were to fall into the driver's lane of traffic. This subdivision does not apply to a driver operating a motor vehicle:

(i) In a lane that is separate from and adjacent to a designated bicycle lane;

(ii) At a speed not greater than fifteen miles per hour (15 mph); or

(iii) When the driver is passing a person operating a bicycle on the person's right side and the person operating the bicycle is turning left.

(2) The driver of a motor vehicle may drive to the left of the center of a roadway to pass a person operating a bicycle proceeding in the same direction only if the roadway to the left of the center is unobstructed for a sufficient distance to permit the driver to pass the person operating the bicycle safely and avoid interference with oncoming traffic. This subdivision does not authorize driving to the left of center of a roadway when prohibited under § 31-15-1 (failure to drive on right), § 31-15-3 (passing of vehicles proceeding in opposite directions) or § 31-15-13 (divided highway).

(b) The driver of a motor vehicle that passes a person operating a bicycle shall return to an authorized lane of traffic as soon as practicable.

(c) Violations of this section are subject to the fine enumerated in § 31-41.1-4.

(d) This section may be cited as "Frank's Law."

History of Section.
(P.L. 2010, ch. 92, § 1; P.L. 2010, ch. 132, § 1.)



Chapter 31-15-19 - Two-way left turn lanes.

§ 31-15-19 Two-way left turn lanes.  A two-way left turn lane may be designated near the center of a roadway for use by vehicles making left turns in both directions from or into the roadway.

(1) Two-way left turn lanes shall be designated by distinctive roadway markings consisting of parallel double yellow lines, interior line dashed and exterior line solid on each side of the lane. The department of transportation may determine and prescribe standards and specifications governing length, width, and positioning of the distinctive pavement markings. All pavement markings designating a two-way left turn lane shall conform to the department of transportation's standards and specifications.

(2) A vehicle shall not be driven in a designated two-way left turn lane except when preparing for or making a left turn from or into a highway or when preparing for or making a U-turn when otherwise permitted by law, and shall not be driven in that lane for more than two hundred feet (200') while preparing for and making the turn or while preparing to merge into the adjacent lanes of travel. A left turn or U-turn shall not be made from any other lane where a two-way left turn lane has been designated.

(3) This section shall not prohibit driving across a two-way left turn lane.

(4) Raised pavement markers may be used to simulate painted lines described in this section when such markers are placed in accordance with standards established by the department of transportation.

(5) Upon any vehicle entering the turn lane, no other vehicle proceeding in the opposite direction shall enter that turn lane if that entrance would prohibit the vehicle already in the lane from making the intended turn.

(6) When vehicles enter the turn lane proceeding in opposite directions, the first vehicle to enter the lane shall have the right-of-way.

(7) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 2012, ch. 305, § 1; P.L. 2012, ch. 325, § 1.)






Chapter 31-16 - Starting, Stopping, and Turns

Chapter 31-16-1 - Care in starting from stop.

§ 31-16-1 Care in starting from stop.  No person shall start a vehicle which is stopped, standing, or parked unless and until the movement can be made with reasonable safety. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 3; G.L. 1956, § 31-16-1; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-2 - Manner of turning at intersection.

§ 31-16-2 Manner of turning at intersection.  The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right turns. (i) Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(ii) Pedestrians intending to cross a lane of traffic which is required to stop or yield by a red traffic light, stop or yield sign or other traffic control device shall be granted the right-of-way.

(2) Left turns on two-way roadways. (i) At any intersection where traffic is permitted to move in both directions on each roadway entering the intersections, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line of it and by passing to the right of the center line where it enters the intersection, and, after entering the intersection, the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(ii) Pedestrians intending to cross a lane of traffic which is required to stop or yield by a red traffic light, stop or yield sign or other traffic control device shall be granted the right of way.

(3) Left turns on other than two way roadways. (i) At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at an intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the vehicle, and, after entering the intersection, the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in the direction upon the roadway being entered.

(ii) Pedestrians intending to cross a lane of traffic which is required to stop or yield by a red traffic light, stop or yield sign, or other traffic control device, shall be granted the right-of-way.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 1; G.L. 1956, § 31-16-2; P.L. 1999, ch. 383, § 1; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-3 - Marking of turn-paths at particular intersections.

§ 31-16-3 Marking of turn-paths at particular intersections.  (a) Local authorities in their respective jurisdictions may place markers, buttons, or signs within or adjacent to intersections, and require and direct that a different course from that specified in § 31-16-2 be traveled by vehicles turning at an intersection, and when markers, buttons, or signs are so placed, no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by the markers, buttons, or signs.

(b) In view of the fact that there are many intersections, including "T" intersections, where large numbers of vehicles turn left, local authorities and traffic officers should permit and direct vehicles to turn left in two (2) lines at those intersections.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 1; G.L. 1956, § 31-16-3; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-4 - Places where U-turns prohibited.

§ 31-16-4 Places where U-turns prohibited.  No vehicle shall be turned so as to proceed in the opposite direction upon any curve or upon the approach to, or near the crest of a grade, where the vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet (500'). Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 2; G.L. 1956, § 31-16-4; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-5 - Turn signal required.

§ 31-16-5 Turn signal required.  No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in §§ 31-16-2 and 31-16-3, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway, unless and until the movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate signal in the manner described in this chapter in the event any other traffic may be affected by the movement. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 4; G.L. 1956, § 31-16-5; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-6 - Time of signaling turn.

§ 31-16-6 Time of signaling turn.  A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet (100') traveled by the vehicle before turning. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 4; G.L. 1956, § 31-16-6; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-6.1 - Penalties.

§ 31-16-6.1 Penalties.  Any person who violates the provisions of § 31-16-2 pertaining to the right-of-way of pedestrians, upon conviction, shall be sentenced to pay a fine of not more than seventy-five ($75.00).

History of Section.
(P.L. 1999, ch. 383, § 2; P.L. 2006, ch. 216, § 64.)



Chapter 31-16-7 - Signaling of stops.

§ 31-16-7 Signaling of stops.  No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner described in this chapter to the driver of any vehicle immediately to the rear when there is opportunity to give the signal. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 4; G.L. 1956, § 31-16-7; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-8 - Method of giving signals.

§ 31-16-8 Method of giving signals.  Any stop or turn signal when required in this chapter shall be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device, except as otherwise provided in § 31-16-9. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 5; P.L. 1955, ch. 3500, § 1; G.L. 1956, § 31-16-8; P.L. 2002, ch. 292, § 111.)



Chapter 31-16-9 - Vehicles on which mechanical signal devices required.

§ 31-16-9 Vehicles on which mechanical signal devices required.  Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, a signal lamp or lamps or mechanical signal device when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of the motor vehicle exceeds twenty-four inches (24"), or when the distance from the center of the top of the steering post to the rear limit of the body or load of it exceeds fourteen feet (14'). The latter measurement shall apply to any single vehicle, and/or to any combination of vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 5; P.L. 1955, ch. 3500, § 1; G.L. 1956, § 31-16-9.)



Chapter 31-16-10 - Manner of giving arm signals.

§ 31-16-10 Manner of giving arm signals.  All signals required in this chapter when given by hand and arm shall be given from the left side of the vehicle in the following manner and the signals shall indicate as follows:

(1) Left turn. Hand and arm extended horizontally;

(2) Right turn. Hand and arm extended upward;

(3) Stop or decrease speed. Hand and arm extended downward.

History of Section.
(P.L. 1950, ch. 2595, art. 27, § 6; G.L. 1956, § 31-16-10.)






Chapter 31-16.1 - Idling

Chapter 31-16.1-1 - Purpose.

§ 31-16.1-1 Purpose.  The purposes of this chapter are to protect health and the environment by reducing air emissions and to conserve fuel by restricting the unnecessary operation of diesel engines.

History of Section.
(P.L. 2006, ch. 557, § 2.)



Chapter 31-16.1-2 - Powers of the department of environmental management.

§ 31-16.1-2 Powers of the department of environmental management.  The department of environmental management shall have the power and authority as set forth in §§ 23-23-29.1  23-23-29.5 to establish rules for engine idling.

History of Section.
(P.L. 2006, ch. 557, § 2.)



Chapter 31-16.1-3 - Restrictions on idling for diesel engines.

§ 31-16.1-3 Restrictions on idling for diesel engines.  No person shall on or after July 1, 2007, cause, allow or permit the unnecessary operation of the diesel engine vehicle while said vehicle is stopped for a period of time in excess of five (5) consecutive minutes in any sixty (60) minute period unless exempted pursuant to regulations adopted by the department of environmental management. Failure to operate the diesel engine vehicle in conformity with the rules of the department of environmental management adopted pursuant to § 23-23-20.2 shall constitute a violation of this chapter.

History of Section.
(P.L. 2006, ch. 557, § 2.)



Chapter 31-16.1-4 - Penalties.

§ 31-16.1-4 Penalties.  Any person who violates the provisions of this chapter shall be punished by a fine of not more than one hundred dollars ($100) for the first offense, nor more than five hundred dollars ($500) for each succeeding offense.

History of Section.
(P.L. 2006, ch. 557, § 2.)






Chapter 31-17 - Right-of-Way

Chapter 31-17-1 - Right-of-way in absence of signs or signals.

§ 31-17-1 Right-of-way in absence of signs or signals.  (a) The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway.

(b) When two vehicles enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(c) The right-of-way rules declared in subsections (a) and (b) of this section are modified at through highways and otherwise as stated in this chapter.

(d) Violations of this section are subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 1; G.L. 1956, § 31-17-1; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-2 - Vehicle turning left or right.

§ 31-17-2 Vehicle turning left or right.  The driver of a vehicle within an intersection intended to turn to the left or right shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close to it as to constitute an immediate hazard, or shall yield to a pedestrian intending to cross within a crosswalk which the driver of the vehicle must travel to make the left or right turn. The driver, having so yielded and having given a signal when and as required by chapter 16 of this title, may make the left or right turn, and the drivers of all other vehicles approaching the intersection from the opposite direction shall yield the right of way to the vehicle making the left or right turn. Violations of this section are subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 2; G.L. 1956, § 31-17-2; P.L. 1999, ch. 383, § 3; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-3 - Intersection with through highway.

§ 31-17-3 Intersection with through highway.  The driver of a vehicle shall stop at the entrance to a through highway and shall yield the right-of-way to other vehicles which have entered the intersection from the through highway, or which are approaching so closely on the through highway as to constitute an immediate hazard, but the driver having so yielded may proceed and the drivers of all other vehicles approaching the intersection on the through highway shall yield the right-of-way to the vehicle so proceeding into or across the through highway. Violations of this section are subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 3; P.L. 1952, ch. 2937, § 13; G.L. 1956, § 13-17-3; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-4 - Vehicle entering stop or yield intersection.

§ 31-17-4 Vehicle entering stop or yield intersection.  (a) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs.

(b) Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to any pedestrian intending to cross the lane of traffic in a crosswalk or any vehicle which has entered the intersection from another highway or which is approaching so closely on the highway as to constitute an immediate hazard during the time when the driver is moving across or within the intersection.

(c) The driver of a vehicle approaching a yield sign shall, in obedience to the sign, slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. After slowing or stopping, the driver shall yield the right-of-way to any pedestrian intending to cross the lane of traffic in a crosswalk or any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time the driver is moving across or within the intersection.

(d) Violations of this section are subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 3; G.L. 1956, § 31-17-4; P.L. 1970, ch. 106, § 1; P.L. 1999, ch. 383, § 3; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-5 - Entering from private road or driveway.

§ 31-17-5 Entering from private road or driveway.  The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on the highway and to all pedestrians attempting to cross the private road driveway or highway. Violations of this section are subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 4; G.L. 1956, § 31-17-5; P.L. 1999, ch. 383, § 3; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-5.1 - Penalties.

§ 31-17-5.1 Penalties.  Any person who violates any provision of §§ 31-17-1  31-17-5, pertaining to the right-of-way of pedestrians, upon conviction, shall be sentenced to pay a fine of not more than seventy-five ($75.00).

History of Section.
(P.L. 1999, ch. 383, § 4; P.L. 2006, ch. 216, § 65.)



Chapter 31-17-6 - Yielding to emergency vehicle.

§ 31-17-6 Yielding to emergency vehicle.  (a) Upon the immediate approach of an authorized emergency vehicle equipped with at least one lighted lamp exhibiting any one or combination of red, blue, or white light visible under normal atmospheric conditions from a distance of five hundred feet (500') to the front of the vehicle, and producing an audible signal by siren, exhaust whistle, or bell, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(b) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 28, § 5; G.L. 1956, § 31-17-6; P.L. 1993, ch. 369, § 1; P.L. 1999, ch. 446, § 1.)



Chapter 31-17-7 - Right-of-way of fire companies.

§ 31-17-7 Right-of-way of fire companies.  The officers and men and women of the fire department, of any fire engine or hose company, or of any protective department or company duly chartered and organized under the laws of this state for the protection of property from fire in any city or town, with their registered fire apparatus, shall have the right of way while going to a fire or upon any alarm of fire, while responding to an emergency call; when on duty at any fire, in, upon, or through any street, highway, lane, avenue, or alley in the city or town; and when exiting or entering a fire station, garage or other department facility. Every person in or upon or owning any vehicle, or upon the street, highway, lane, avenue, or alley, who shall willfully or maliciously refuse the right of way to, or shall in any way willfully or maliciously obstruct or retard any registered fire apparatus of the fire department, fire company, protective department, or company, or any of the officers or men and women, while going to a fire or upon any alarm of fire, while responding to an emergency call, or while on duty at any fire, in, upon, or through the street, highway, lane, avenue, or alley, or when exiting or entering a fire station, garage or other department facility shall be fined not exceeding twenty dollars ($20.00). However, the rights pursuant to this section of the protective department or company shall be subject, at all times, to the rights pursuant to this section of the fire department, fire engine company, and hose company.

History of Section.
(G.L. 1896, ch. 279, § 54; G.L. 1909, ch. 345, § 57; P.L. 1910, ch. 539, § 1; G.L. 1923, ch. 397, § 57; G.L. 1938, ch. 608, § 65; G.L. 1956, § 31-17-7; P.L. 2000, ch. 193, § 1.)



Chapter 31-17-8 - Right-of-way at rotary.

§ 31-17-8 Right-of-way at rotary.  In the absence of any traffic control device or sign, the driver of a vehicle about to enter a rotary, regardless of the direction from which the vehicle is approaching, shall yield the right-of-way to all vehicles already in the rotary. The state traffic commission shall determine the location of yield signs at rotaries. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1976, ch. 138, § 1; P.L. 1979, ch. 207, § 1; P.L. 2002, ch. 292, § 112.)



Chapter 31-17-9 - Yielding to riders on bicycle lane.

§ 31-17-9 Yielding to riders on bicycle lane.  (a) The driver of a vehicle about to cross or to turn left or right across a bicycle lane shall yield the right-of-way to any person operating a bicycle or motorized wheelchair upon the bicycle lane.

(b) Any driver of a vehicle convicted of violating the provisions of this section shall be subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 2005, ch. 64, § 3; P.L. 2005, ch. 67, § 3; P.L. 2008, ch. 100, art. 12, § 7.)






Chapter 31-18 - Pedestrians

Chapter 31-18-1 - Applicability of regulations to pedestrians.

§ 31-18-1 Applicability of regulations to pedestrians.  Pedestrians shall be subject to traffic control signals at intersections as provided in §§ 31-13-6 and 31-13-7, unless required by local ordinance to comply strictly with the signals, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 1; G.L. 1956, § 31-18-1.)



Chapter 31-18-2 - Local ordinances.

§ 31-18-2 Local ordinances.  Local authorities are empowered by ordinance to require that pedestrians shall strictly comply with the directions of any official traffic control signal and may by ordinance prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 1; G.L. 1956, § 31-18-2.)



Chapter 31-18-3 - Right-of-way in crosswalk.

§ 31-18-3 Right-of-way in crosswalk.  (a) When traffic control signals are not in place or not in operation, the driver of a vehicle shall yield the right of way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger, but no pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield. This provision shall not apply under the conditions stated in § 31-18-6.

(b) Violations of this section are subject to fines enumerated in § 31-41.1-4 and in addition to any other penalty provided by law, a judge or magistrate shall impose a mandatory fine of one hundred dollars ($100) for a second or any subsequent violation of this section.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 2; G.L. 1956, § 31-18-3; P.L. 1999, ch. 218, art. 5, § 15; P.L. 2002, ch. 292, § 113.)



Chapter 31-18-4 - Overtaking of vehicle stopped for pedestrian.

§ 31-18-4 Overtaking of vehicle stopped for pedestrian.  (a) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

(b) Whenever there are no markings to the contrary, there shall be a presumption that there is an unmarked crosswalk at any intersection.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 2; G.L. 1956, § 31-18-4; P.L. 1999, ch. 383, § 5.)



Chapter 31-18-5 - Crossing other than at crosswalks.

§ 31-18-5 Crossing other than at crosswalks.  Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 3; G.L. 1956, § 31-18-5; P.L. 2002, ch. 292, § 113.)



Chapter 31-18-6 - Crossing where tunnel or overhead is provided.

§ 31-18-6 Crossing where tunnel or overhead is provided.  Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 3; G.L. 1956, § 31-18-6.)



Chapter 31-18-7 - Crossing between intersections.

§ 31-18-7 Crossing between intersections.  Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 3; G.L. 1956, § 31-18-7.)



Chapter 31-18-8 - Due care by drivers.

§ 31-18-8 Due care by drivers.  Notwithstanding other provisions of this chapter or the provisions of any local ordinance, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian or any person propelling a human-powered vehicle upon any roadway, shall give an audible signal when necessary, and shall exercise proper precaution upon observing any child or any obviously confused, intoxicated, or incapacitated person. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 4; G.L. 1956, § 31-18-8; P.L. 1976, ch. 58, § 5; P.L. 2002, ch. 292, § 113.)



Chapter 31-18-9 - Right half of crosswalks.

§ 31-18-9 Right half of crosswalks.  Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 5; G.L. 1956, § 31-18-9.)



Chapter 31-18-10 - Walking in street prohibited.

§ 31-18-10 Walking in street prohibited.  Where sidewalks are provided it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway. Where sidewalks are provided it shall be lawful for a person to run or jog along and upon an adjacent roadway, and if the person shall begin to walk he or she shall walk upon an available sidewalk.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 6; G.L. 1956, § 31-18-10; P.L. 1984, ch. 298, § 1.)



Chapter 31-18-11 - Walking, jogging, or running on left.

§ 31-18-11 Walking, jogging, or running on left.  (a) Where sidewalks are not provided any person walking, jogging, or running along and upon a highway shall, when practicable, walk, jog or run only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction. Under no circumstances shall anyone walk, run, or jog on any interstate highway within this state.

(b) Any person jogging or running during the time from one-half hour after sunset to one-half hour before sunrise, shall, in addition, wear reflective material which is visible by low beam headlamps from a distance of at least five hundred feet (500'). In no event, shall the failure to wear reflective clothing be considered as contributing negligence, nor shall the failure to wear reflective clothing be admissible as evidence in the trial of any civil action.

(c) Any person who violates the provisions of this section shall, upon conviction, be fined fifteen dollars ($15.00). If the person has been charged with failure to wear reflective material they shall be issued a citation. If any person issued a citation presents proof of purchase of reflectorized clothing or the minimum amount of reflectorized material to the issuing police department within ten (10) days, the department shall void the violation. Should an individual issued a citation fail to present the proof of purchase within the prescribed time, he or she shall be fined fifteen dollars ($15.00). The fine shall be paid by mail and paid to the traffic tribunal and shall not be recorded on the driving record of the violator.

(d) Any person found to have violated the provisions of this section more than once shall, upon conviction, be fined twenty-five dollars ($25.00) for each subsequent conviction.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 6; G.L. 1956, § 31-18-11; P.L. 1984, ch. 298, § 1.)



Chapter 31-18-11.1 - Severability.

§ 31-18-11.1 Severability.  If any portion or provision of §§ 31-18-10 and 31-18-11 is found by a court of competent jurisdiction to be invalid, the remaining parts or provisions shall remain in full force and effect.

History of Section.
(P.L. 1984, ch. 298, § 2.)



Chapter 31-18-12 - Hitchhiking in road.

§ 31-18-12 Hitchhiking in road.  No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 29, § 6; G.L. 1956, § 31-18-12; P.L. 2002, ch. 292, § 113.)



Chapter 31-18-13 - Use of white cane restricted to blind persons.

§ 31-18-13 Use of white cane restricted to blind persons.  It is unlawful for any person, unless totally or partially blind, while on any public street or highway, to carry in a raised or extended position a cane or walking stick which is white in color or white tipped with red.

History of Section.
(P.L. 1949, ch. 2255, § 1; G.L. 1956, § 31-18-13.)



Chapter 31-18-14 - Full stop for pedestrian with guide dog or white cane.

§ 31-18-14 Full stop for pedestrian with guide dog or white cane.  Whenever a pedestrian is crossing or attempting to cross a public street or highway guided by a seeing-eye guide dog or a hearing-ear signal dog clearly identified as such by a yellow harness, which has been trained and educated to guide and assist the pedestrian in traveling upon the public streets; or carrying in a raised or extended position a cane or walking stick which is white in color or white tipped with red, the driver of every vehicle approaching the intersection, or place where the pedestrian is attempting to cross, shall bring his or her vehicle to a full stop before arriving at the intersection or place of crossing, and before proceeding shall take any precautions that may be necessary to avoid injuring the pedestrian.

History of Section.
(P.L. 1949, ch. 2255, § 2; G.L. 1956, § 31-18-14; P.L. 1979, ch. 159, § 1.)



Chapter 31-18-15 - Pedestrians who are blind or deaf not guided by dog or carrying white cane.

§ 31-18-15 Pedestrians who are blind or deaf not guided by dog or carrying white cane.  Nothing contained in §§ 31-18-13  31-18-16 shall be construed to deprive any person who is blind, visually impaired, or deaf, but not carrying a cane or walking stick, or not being guided by a dog, of the rights and privileges conferred by law upon pedestrians crossing streets or highways. In no case shall the failure of the person who is blind, visually impaired or deaf to carry a cane or walking stick, or to be guided by a guide or signal dog upon the streets, highways, or sidewalks of this state, be held to constitute nor be evidence of contributory negligence.

History of Section.
(P.L. 1949, ch. 2255, § 3; G.L. 1956, § 31-18-15; P.L. 1979, ch. 159, § 2; P.L. 1999, ch. 83, § 70; P.L. 1999, ch. 130, § 70.)



Chapter 31-18-16 - Penalty for violations as to people who are blind.

§ 31-18-16 Penalty for violations as to people who are blind.  Any person who violates any provision of §§ 31-18-13  31-18-15, upon conviction, shall be sentenced to pay a fine not more than two hundred fifty dollars ($250).

History of Section.
(P.L. 1949, ch. 2255, § 4; G.L. 1956, § 31-18-16; P.L. 1981, ch. 62, § 1; P.L. 1981, ch. 284, § 1; P.L. 1999, ch. 383, § 5.)



Chapter 31-18-16.1 - Failure to stop on red signal for blind person at intersection.

§ 31-18-16.1 Failure to stop on red signal for blind person at intersection.  Any person who shall violate the provisions of § 31-13-6(3)(i) at an intersection where a pedestrian is crossing or attempting to cross a public street or highway guided by a seeing-eye dog or a hearing-ear signal dog, clearly identified by a yellow harness, which has been trained and educated to guide and assist the pedestrian in traveling upon the public streets, or carrying in a raised or extended position a cane or walking stick which is white in color or white tipped with red, shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

History of Section.
(P.L. 1985, ch. 78, § 1.)



Chapter 31-18-17 - Pedestrians on freeways.

§ 31-18-17 Pedestrians on freeways.  Any pedestrian who shall cross any freeway as defined by § 24-10-1, except in an emergency or to render assistance in case of an accident or unforeseen cause, shall be deemed to be guilty of a civil violation.

History of Section.
(P.L. 1967, ch. 19, § 1; P.L. 1999, ch. 218, art. 6, § 8.)



Chapter 31-18-18 - Right-of-way on sidewalks.

§ 31-18-18 Right-of-way on sidewalks.  The driver of a vehicle crossing a sidewalk shall yield the right-of-way to all traffic proceeding along and upon the sidewalk. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1976, ch. 58, § 6; P.L. 2002, ch. 292, § 113.)



Chapter 31-18-19 - Negligence of children.

§ 31-18-19 Negligence of children.  A violation of any provision of this chapter by a child under the age of fourteen (14) shall not constitute negligence per se although a violation may be considered as evidence of negligence.

History of Section.
(P.L. 1976, ch. 58, § 6.)



Chapter 31-18-20 - Wheelchairs  Rights and duties.

§ 31-18-20 Wheelchairs  Rights and duties.  (a) Every person operating a wheelchair upon a sidewalk or roadway shall be granted all the rights and shall be subject to all the duties applicable to a pedestrian.

(b) Every person riding a motorized wheelchair on a bicycle lane, trail or path shall be granted all the rights and shall be subject to all the duties applicable to the driver of a bicycle operating on a bicycle lane trail or path except: (1) when those rights or duties, by their very nature, can have no application; or (2) as otherwise specifically provided under chapters 1  27 of this title.

History of Section.
(P.L. 1985, ch. 116, § 2; P.L. 1996, ch. 337, § 2; P.L. 2005, ch. 64, § 4; P.L. 2005, ch. 67, § 4.)



Chapter 31-18-20.1 - Operation of wheelchairs  Lamps and other equipment required.

§ 31-18-20.1 Operation of wheelchairs  Lamps and other equipment required.  (a) Any wheelchair, motorized or manual, operating upon roadways, when in use at nighttime, shall be equipped with: a lamp on the front which shall emit a white light visible from a distance of at least five hundred (500') feet to the front.

(b) Every wheelchair shall be equipped with a red reflector of a type approved by the division of motor vehicles which shall be visible from six hundred (600') feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Side Reflectors. Every wheelchair operating upon roadways, when in use at nighttime, shall be equipped with a minimum of twenty (20) square inches on each side of the wheelchair of white reflective material on the wheels or tires to indicate as nearly as possible the continuous circular shape and size of the wheels or tires of each wheelchair. All reflective material shall be visible during the hours of darkness from five hundred (500') feet when viewed under lawful low beam headlights under normal atmospheric conditions on straight, level, unlighted roadway, and shall meet the requirements as prescribed by the division of motor vehicles.

(d) No person shall sell a wheelchair, new or used, that is not equipped with side reflectors, rear reflectors and front white light as required by this section. Wheelchairs sold to institutions for the exclusive use inside facilities shall be exempt from this section, provided that no exempt wheelchair shall be used upon roadways.

History of Section.
(P.L. 1996, ch. 337, § 1.)



Chapter 31-18-20.2 - Wheelchair use in roadway prohibited.

§ 31-18-20.2 Wheelchair use in roadway prohibited.  Where sidewalks with curb-cuts and at least thirty-two (32) inches of unobstructed clear width are provided it shall be unlawful for any user of a manual or motorized wheelchair to wheel along and upon an adjacent roadway.

History of Section.
(P.L. 1996, ch. 337, § 1.)



Chapter 31-18-21 - Pedestrians and bike facilities.

§ 31-18-21 Pedestrians and bike facilities.  Except in the cases of limited access roads, and/or roads of less than twenty-three feet (23') in width, the director of the department of transportation is authorized and directed to provide for the accommodation of bicycle and pedestrian traffic in the planning, design, construction and reconstruction, and to consider this in the resurfacing and striping of any project undertaken by the department, unless the director, after appropriate review by the director or his or her designees, determines that the inclusion of bike facilities and pedestrian access would be contrary to acceptable standards of public safety, degrade environmental or scenic quality, or conflict with existing right-of-way. In his or her deliberations, the director shall take into consideration the cost of the facilities in relationship to available funding. Bike facilities may include bicycle lanes, routes, paths or trails; permeable paved shoulders; and/or signage.

History of Section.
(P.L. 1997, ch. 102, § 1; P.L. 2000, ch. 109, § 65; P.L. 2005, ch. 64, § 4; P.L. 2005, ch. 67, § 4.)



Chapter 31-18-22 - Public information and education on the rights of pedestrians.

§ 31-18-22 Public information and education on the rights of pedestrians.  A program of public information and education designed to educate the motoring public to the rights of pedestrians shall be developed by the department of transportation's office on highway safety. The department of transportation's office on highway safety, in cooperation with the department of health, shall study the effectiveness of the implementation of this section and shall submit to the general assembly a report containing its findings by July 1, 2000.

History of Section.
(P.L. 1999, ch. 383, § 6.)






Chapter 31-19 - Operation of Bicycles

Chapter 31-19-1 - Violations.

§ 31-19-1 Violations.  It is a violation for any person to do any act forbidden or fail to perform any act required in this chapter. The violations shall be adjudicated administratively under the provisions of chapter 41.1 of this title.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-2 - Responsibility of parent or guardian.

§ 31-19-2 Responsibility of parent or guardian.  The parent of any child and the guardian of any ward shall not authorize or knowingly permit any child or ward to violate any of the provisions of chapters 1  27 of this title.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-2.1 - Helmets required on bicycle operators, bicycle passengers, skateboarders, rollerskaters, inline skaters, and scooter riders ages fifteen (15) and younger.

§ 31-19-2.1 Helmets required on bicycle operators, bicycle passengers, skateboarders, rollerskaters, inline skaters, and scooter riders ages fifteen (15) and younger.  Any person fifteen (15) years of age or younger who is operating or who is a passenger on a bicycle or who is using or operating a skateboard, rollerskates, scooter or inline skates on a public highway, bicycle trail or path, shared use path, park and/or recreational area, school property or on any other public right of way shall wear a helmet. The helmet shall fit the person's head and shall be secured to the person's head by straps while the person is operating the bicycle, skateboard, scooter, rollerskates or inline skates. The helmet shall meet the standards for helmets established by the United States Consumer Product Safety Commission (CPSC) or subsequent standards. In no event shall failure to wear a helmet be considered as contributory or comparative negligence, nor shall the failure to wear a helmet be admissible as evidence in the trial of any civil action.

History of Section.
(P.L. 1995, ch. 192, § 1; P.L. 1998, ch. 28, § 1; P.L. 2001, ch. 202, § 2; P.L. 2007, ch. 157, § 1; P.L. 2007, ch. 249, § 1.)



Chapter 31-19-3 - Applicability of traffic laws.

§ 31-19-3 Applicability of traffic laws.  Every person riding an electric personal assistive mobility device ("EPAMD"), riding an electric motorized bicycle, or propelling a vehicle by human power shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle by chapters 12  27 of this title, except as to special regulations in this chapter and except as to those provisions of chapters 12  27 of this title which by their nature can have no application. This section shall not forbid a bicyclist, EPAMD or electric motorized bicycle from traveling upon the shoulders of the highway except for those highways which prohibit bicyclists; provided, that an EPAMD shall possess all the rights and obligations of a pedestrian, but shall not have the rights and responsibilities of the operator of a motor vehicle and that cities and towns may regulate the operation of an EPAMD. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 1980, ch. 329, § 1; P.L. 2002, ch. 56, § 4; P.L. 2002, ch. 136, § 3; P.L. 2002, ch. 292, § 116; P.L. 2002, ch. 397, § 3.)



Chapter 31-19-4 - Excessive number of persons on bicycle.

§ 31-19-4 Excessive number of persons on bicycle.  No bicycle shall be used to carry more persons at one time than the number for which it is designed or equipped, except when transporting a child six (6) years of age or younger in a rear-mounted bicycle carrier and/or trailer that meets mandatory and various industry standard specifications as developed by the American Society for Testing and Materials (ASTM).

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 2007, ch. 157, § 1; P.L. 2007, ch. 249, § 1.)



Chapter 31-19-5 - Clinging to vehicles.

§ 31-19-5 Clinging to vehicles.  (a) No person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle shall attach it or himself or herself to any vehicle upon a roadway.

(b) This section shall not prohibit attaching a trailer or semi-trailer to a bicycle if that trailer or semi-trailer has been designed for this attachment.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-6 - Bicycles to right of road.

§ 31-19-6 Bicycles to right of road.  Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction except where official traffic control devices (signs or pavement markings) specifically direct bicyclists to do otherwise.

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 2005, ch. 64, § 5; P.L. 2005, ch. 67, § 5.)



Chapter 31-19-7 - Number of bicycles abreast.

§ 31-19-7 Number of bicycles abreast.  Persons riding bicycles upon a roadway shall not ride more than two (2) abreast except on bicycle trails or paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding two (2) abreast shall not unduly impede traffic and, on a laned roadway, shall ride within a single lane.

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 2005, ch. 64, § 5; P.L. 2005, ch. 67, § 5.)



Chapter 31-19-9 - Carrying articles.

§ 31-19-9 Carrying articles.  No person operating a bicycle shall carry any package, bundle, or article which prevents the use of both hands in the control and operation of the bicycle. A person operating a bicycle shall keep at least one hand on the handlebars at all times.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-10 - Lamps and other equipment on bicycles.

§ 31-19-10 Lamps and other equipment on bicycles.  (a) Front lamp. Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least five hundred feet (500') to the front.

(b) Rear reflector. Every bicycle shall be equipped with a red reflector of a type approved by the division of motor vehicles which shall be visible for six hundred feet (600') to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of five hundred feet (500') to the rear may be used in addition to the red reflector.

(c) Pedal reflectors. No person shall sell a new bicycle or a pedal for use on a bicycle that is not equipped with a reflector of a type approved by the department, on each pedal of the bicycle which is visible from the front and rear of the bicycle during darkness from a distance of two hundred feet (200') nor shall any person operate a bicycle without reflective pedals.

(d) Sirens or whistles. A bicycle shall not be equipped with, nor shall any person use a bicycle equipped with, a siren or whistle.

(e) Brakes. No person shall sell a bicycle, new or used, that is not equipped, and every bicycle, excluding bicycles that are especially designed and made for off-road use, shall be equipped with a brake or brakes which will enable the operator to stop the bicycle within twenty-five feet (25') at a speed of ten (10) mph on dry, level, clean pavement.

(f) Side reflectors. Every bicycle when in use at nighttime shall be equipped with a minimum of twenty (20) square inches on each side of the bicycle of white reflective material on the wheels or tires to indicate as nearly as possible the continuous circular shape and size of the wheels or tires of each bicycle. All reflective materials used in compliance with this statute shall be visible during the hours of darkness from five hundred feet (500') when viewed under lawful low beam headlamps under normal atmospheric conditions on a straight, level, unlighted roadway, and shall meet the requirements as prescribed by the division of motor vehicles.

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 1984, ch. 423, § 1.)



Chapter 31-19-11 - Bicycles and motorized wheelchairs on sidewalks and crosswalks.

§ 31-19-11 Bicycles and motorized wheelchairs on sidewalks and crosswalks.  A person may ride any vehicle operated by human power or may operate a motorized wheelchair or an electric personal assistive mobility device ("EPAMD") as defined in § 31-1-3 upon and along a sidewalk, a bicycle lane, a bicycle route or across a roadway upon and along a crosswalk, unless prohibited by official traffic-control devices (signs).

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 1985, ch. 116, § 3; P.L. 2002, ch. 56, § 4; P.L. 2002, ch. 136, § 3; P.L. 2002, ch. 397, § 3; P.L. 2005, ch. 64, § 5; P.L. 2005, ch. 67, § 5.)



Chapter 31-19-12 - Bicycles on sidewalks and crosswalks  Rights and duties.

§ 31-19-12 Bicycles on sidewalks and crosswalks  Rights and duties.  A person propelling a vehicle by human power or operating an electric personal assistive mobility device ("EPAMD") upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall be granted all the rights and shall be subject to all the duties applicable to a pedestrian under the same circumstances; provided, however, that a person riding an electric personal assistive mobility device ("EPAMD") on a sidewalk or a bicycle path or trail shall yield the right-of-way to pedestrians or give an audible signal before overtaking any passing pedestrian. Pedestrians using an EPAMD shall exercise a high degree of care when passing a pedestrian using a wheelchair, walker or other mobility aid and only pass when the width of the sidewalk exceeds five (5) feet. For purposes of this section electric personal assistive mobility devices ("EPAMD") and electric motorized bicycles shall be prohibited from sidewalks and crosswalks in the town of New Shoreham.

History of Section.
(P.L. 1976, ch. 58, § 2; P.L. 2002, ch. 56, § 4; P.L. 2002, ch. 136, § 3; P.L. 2002, ch. 397, § 3.)



Chapter 31-19-13 - Bicycle parking.

§ 31-19-13 Bicycle parking.  (a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic control device (sign).

(b) A bicycle parked on a sidewalk shall not unduly impede pedestrian or other traffic.

(c) A bicycle may be parked in the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.

(e) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of chapter 21 of this title regulating the parking of vehicles.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-14 - Turn and stop signals.

§ 31-19-14 Turn and stop signals.  (a) Except as provided in this section, a person riding a bicycle shall comply with § 31-16-5.

(b) A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet (100') traveled by the bicycle before turning, and shall be given while the bicycle is stopped waiting to turn. A signal by hand and arm need not be given continuously if the hand is needed in control or operation of the bicycle.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-15 - Left turns.

§ 31-19-15 Left turns.  (a) A person riding a bicycle intending to turn left shall, unless he or she complies with the provisions of § 31-16-2, approach the turn in a position as close as practicable to the right-hand curb or edge of the roadway. The turn shall be made at a position as close as practicable to the right-hand curb or edge of the roadway along which the bicyclist intends to proceed after turning.

(b) If the turn is made at a location where traffic movement is controlled by a police officer or by a traffic-control signal, the bicyclist may not proceed after crossing the intersecting roadway until a signal to proceed is given to traffic moving in the appropriate direction on the roadway along which the bicyclist intends to proceed. At all other locations, after turning and before crossing the roadway he or she is leaving, the bicyclist must yield the right-of-way to all traffic approaching on that roadway.

(c) The state highway commission and local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and require and direct that a specific course be traveled by turning bicycles, and when the devices are so placed, no person shall turn a bicycle other than as directed and required by the devices.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-16 - Bicycle identifying number.

§ 31-19-16 Bicycle identifying number.  No person engaged in the business of selling bicycles at retail shall sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-17 - Inspecting bicycles.

§ 31-19-17 Inspecting bicycles.  A uniformed police officer may at any time upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and a test with reference to it as may be appropriate.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-18 - Bicycle racing.

§ 31-19-18 Bicycle racing.  (a) Bicycle racing on the highways is prohibited except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by state or local authorities on any highways under their respective jurisdictions. The approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators, and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable to it, provided that traffic control is adequate to assure the safety of all highway users.

History of Section.
(P.L. 1976, ch. 58, § 2.)



Chapter 31-19-19 - Use of coasters, roller skates, and similar devices restricted.

§ 31-19-19 Use of coasters, roller skates, and similar devices restricted.  No person upon roller skates, or riding in or by means of any coaster, toy vehicle, or similar device, shall go upon any roadway except while crossing a street on a crosswalk, and when so crossing, the person shall be granted all of the rights and shall be subject to all of the duties applicable to pedestrians. This section shall not apply upon any street while set aside as a play street by a duly authorized police authority.

History of Section.
(P.L. 1976, ch. 58, § 8.)



Chapter 31-19-20 - Sale of new bicycles.

§ 31-19-20 Sale of new bicycles.  In every sale of a new bicycle, the seller shall issue a bill of sale which shall contain on it the date of sale, the seller's and buyer's name and address, the manufacturer's name, model, and serial number of the bicycle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1979, ch. 242, § 1; P.L. 1980, ch. 143, § 1; P.L. 2002, ch. 292, § 116.)



Chapter 31-19-21 - Sale of used bicycles.

§ 31-19-21 Sale of used bicycles.  In every sale of a used bicycle, the seller shall issue a bill of sale which shall contain on it the date of sale, the seller's and buyer's names and addresses, the manufacturer's name, model, and serial numbers where this information is available on the bicycle. Where any of this information is missing, the seller must obtain a registration number from the local police. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1980, ch. 143, § 2; P.L. 2002, ch. 292, § 116.)



Chapter 31-19-22 - Use of pedal carriages and rickshaws in the town of New Shoreham.

§ 31-19-22 Use of pedal carriages and rickshaws in the town of New Shoreham.  (a) The town of New Shoreham may adopt ordinances to regulate, control, or prohibit the use of pedal carriages (also known as quadricycles) and rickshaws (also known as pedi cabs) in the town of New Shoreham.

(b) The provisions of such ordinances shall be reasonably related to promotion and protection of the health, safety and welfare of operators, passengers, pedestrians, motorists and others residing, visiting or working within the town of New Shoreham.

History of Section.
(P.L. 2002, ch. 360, § 2.)






Chapter 31-19.1 - Motorized Bicycles

Chapter 31-19.1-1 - License required to operate.

§ 31-19.1-1 License required to operate.  No person shall operate a motorized bicycle or motor scooter upon a highway in this state unless the person has a valid license as an operator under the provisions of chapter 10 of this title and shall be at least sixteen (16) years of age.

History of Section.
(P.L. 1976, ch. 64, § 5; P.L. 2006, ch. 11, § 3; P.L. 2006, ch. 12, § 3.)



Chapter 31-19.1-2 - Driving on interstate highways prohibited.

§ 31-19.1-2 Driving on interstate highways prohibited.  No person shall operate a motorized bicycle upon an interstate highway within this state. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1976, ch. 64, § 5; P.L. 2002, ch. 292, § 114.)






Chapter 31-19.2 - Motorized Tricycles

Chapter 31-19.2-1 - License required to operate.

§ 31-19.2-1 License required to operate.  No person shall operate a motorized tricycle upon a highway in this state unless the person has a valid license as an operator under the provisions of chapter 10 of this title and shall be at least sixteen (16) years of age.

History of Section.
(P.L. 1978, ch. 377, § 4.)



Chapter 31-19.2-2 - Driving on interstate highways prohibited.

§ 31-19.2-2 Driving on interstate highways prohibited.  No person shall operate a motorized tricycle upon an interstate highway within this state. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1978, ch. 377, § 4; P.L. 2002, ch. 292, § 115.)






Chapter 31-19.3 - Regulation of Rental of Motorized Bicycles, Motor Scooters and Motorized Tricycles in New Shoreham

Chapter 31-19.3-1 - Purpose.

§ 31-19.3-1 Purpose.  The general assembly recognizes the importance of establishing procedures and standards for the supervision and regulation of the rental of motorized bicycles, motor scooters and motorized tricycles in the town of New Shoreham. The establishment of these procedures and standards is declared to be a reasonable exercise of the police power of the general assembly and necessary to afford protection against the increasing number and severity of accidents involving motorized bicycles, motor scooters and motorized tricycles, the noise, and the traffic congestion that their presence creates within the town. The general assembly further declares that it is in the interest of the public health, safety, and welfare that the rental of motorized bicycles, motor scooters and motorized tricycles in the town of New Shoreham be supervised, regulated, and controlled in accordance with the provisions of this chapter.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1; P.L. 2006, ch. 11, § 5; P.L. 2006, ch. 12, § 5.)



Chapter 31-19.3-2 - Definitions.

§ 31-19.3-2 Definitions.  As used in this chapter:

(1) "Motorized bicycles" has the meaning set forth in § 31-1-3( l ).

(2) "Motorized tricycles" has the meaning set forth in § 31-1-3(n).

(3) "Motor scooters" has the meaning set forth in § 31-1-3(ee).

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1; P.L. 2004, ch. 6, § 15; P.L. 2006, ch. 11, § 5; P.L. 2006, ch. 12, § 5.)



Chapter 31-19.3-3 - License required.

§ 31-19.3-3 License required.  No person, firm, or corporation shall offer for rent or lease or allow to be rented or leased any motorized bicycle, motor scooter or motorized tricycle within the town of New Shoreham, unless and until the town council of the town of New Shoreham issues a license in accordance with the provisions of this chapter. However, any person, firm, or corporation holding a license to rent or lease motorized bicycles, motor scooters or motorized tricycles which has been issued by the department of revenue shall be permitted to continue to operate pursuant to the license; provided, that upon the expiration of the license, the person, firm, or corporation shall be required to comply with the provisions of this chapter in order to rent or lease motorized bicycles, motor scooters or motorized tricycles within the town of New Shoreham.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1; P.L. 2000, ch. 109, § 66; P.L. 2006, ch. 11, § 5; P.L. 2006, ch. 12, § 5; P.L. 2008, ch. 98, § 15; P.L. 2008, ch. 145, § 15.)



Chapter 31-19.3-4 - License application.

§ 31-19.3-4 License application.  (a) Any person requesting a license under this chapter shall apply for it to the town council of the town of New Shoreham upon a form specifying any information that the town council shall require. The town council may require, with the application or otherwise, information relating to the applicant's solvency, financial standing, insurance coverage, or any other matter which the town council may deem pertinent to safeguard the public interest, all of which shall be considered by the council in determining the fitness of the applicant to be licensed pursuant to this chapter.

(b) The license shall be valid, unless sooner revoked or suspended, until the end of the calendar year of the year in which issued. This license shall be renewable on or after the first of each year.

(c) Any license issued by the town council of the town of New Shoreham under provisions of this chapter may set forth:

(1) The type of vehicle which the licensee is authorized to rent or lease.

(2) The location of the premises from which the license holder is authorized to rent or lease the vehicles.

(3) The total number of motorized bicycles and/or motorized tricycles which the license holder is authorized to rent or lease.

(4) The name and address of the license holder.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)



Chapter 31-19.3-5 - Ordinances.

§ 31-19.3-5 Ordinances.  (a) The town council of the town of New Shoreham may enact reasonable ordinances establishing procedures and standards for the licensing, supervision, regulation, and control of the rental of motorized bicycles, motor scooters and motorized tricycles.

(b) An ordinance enacted pursuant to this section may:

(1) Establish a fee to be charged for the issuance or renewal of any license for the rental of motorized bicycles, motor scooters and/or motorized tricycles the holder of the license is authorized to rent or lease and shall not exceed the sum of forty dollars ($40.00) per motorized bicycle, motor scooters or motorized tricycle.

(2) Establish a maximum number of licenses which may be granted for the rental of motorized bicycles, motor scooters and/or motorized tricycles.

(3) Establish hours during which motorized bicycles, motor scooters and/or motorized tricycles may be rented.

(4) Establish a maximum number of motorized bicycles, motor scooters and/or motorized tricycles which a license holder may rent or lease under the license.

(5) Provide that no motorized bicycle, motor scooters or motorized tricycle shall be rented or leased in the town of New Shoreham unless the operator thereof has a valid license issued under the provisions of § 31-10-1, or a similar license issued by a state other than Rhode Island.

(6) Require all motorized bicycles, motor scooters and/or motorized tricycles to pass inspection annually and be issued a certificate by a duly authorized state inspection facility indicating that the vehicle has passed inspection to be conducted at inspection agencies which shall be created and governed by rules and regulations promulgated by the department of revenue.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1; P.L. 1992, ch. 158, § 1; P.L. 1992, ch. 159, § 1; P.L. 1995, ch. 399, §§ 1, 2; P.L. 1996, ch. 404, § 33; P.L. 2006, ch. 11, § 5; P.L. 2006, ch. 12, § 5; P.L. 2008, ch. 98, § 15; P.L. 2008, ch. 145, § 15.)



Chapter 31-19.3-6 - Denial, suspension, or revocation of license.

§ 31-19.3-6 Denial, suspension, or revocation of license.  The license provided for pursuant to this chapter may be denied, suspended, or revoked on any of the following grounds:

(1) Proof of unfitness of the applicant;

(2) Material misstatement of the applicant in the application for a license;

(3) Violation of any provisions of this chapter or of the provisions of any ordinance established by the town council enacted pursuant to the provisions of this chapter.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)



Chapter 31-19.3-7 - Denial of license hearing.

§ 31-19.3-7 Denial of license hearing.  The town council of the town of New Shoreham may, without prior notice, deny any application for a license within thirty (30) days of the receipt of the application, by written notice to the applicants stating grounds for the denial. On request by the applicant who has been denied a license, the town council of the town of New Shoreham shall set the time and place of a hearing upon the denial, and it shall hear the denial with reasonable promptness.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)



Chapter 31-19.3-8 - Hearing on suspension or revocation of license.

§ 31-19.3-8 Hearing on suspension or revocation of license.  No license shall be suspended or revoked except after a hearing. The town council shall give the licensee at least five (5) days written notice of the time and place of the hearing together with the statement of grounds for the proposed action.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)



Chapter 31-19.3-9 - Records of council.

§ 31-19.3-9 Records of council.  The town council shall keep minutes of its proceedings showing the vote of each member upon any question or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the town clerk and shall be a public record.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)



Chapter 31-19.3-10 - Appeals to superior court.

§ 31-19.3-10 Appeals to superior court.  (a) Any person, firm, or corporation aggrieved by a decision of the town council pursuant to § 31-19.3-6 or 31-19.3-7 may appeal to the superior court for Washington County by filing a complaint setting forth the reasons of appeal within twenty (20) days after the decision has been filed in the office of the town clerk. The town council shall file the original documents acted upon by it and constituting the record of the case appealed from, or certified copies of them, together with any other facts that may be pertinent, with the clerk of the court within ten (10) days after being served with a copy of the complaint. When the complaint is filed by someone other than the original applicant or appellant, the original applicant or appellant and the members of the town council shall be made parties to the proceedings. The appeal shall not stay proceedings upon the decision appealed from, but the court may, in its discretion, grant a stay on appropriate terms and make any other orders that it deems necessary for an equitable disposition of the appeal.

(b) If, before the date set for the hearing in the superior court, application is made to the court for leave to present additional evidence before the town council and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for the failure to present it at the hearing before the town council, the court may order that the additional evidence be taken before the town council upon conditions determined by the court. The town council may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the superior court.

(c) The review shall be conducted by the superior court without a jury. The court shall consider the record of the hearing before the town council and if it shall appear to the court that additional evidence is necessary for the proper disposition of the matter, it may allow any party to the appeal to present the evidence in open court, which evidence along with the record shall constitute the record upon which the determination of the court shall be made.

(d) The court shall not substitute its judgment for that of the town council as to the weight of the evidence on questions of fact. The court may affirm the decision of the town council or remand the case for further proceedings, or may reverse or modify the decision if substantial rights of the appellant have been prejudiced because of findings, inferences, conclusions or decisions which are:

(1) In violation of constitutional, statutory, or ordinance provisions;

(2) In excess of the authority granted to the town council by statute or ordinance;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence of the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

History of Section.
(P.L. 1984 (s.s.), ch. 457, § 1.)






Chapter 31-19.4 - Prudence Island Low Speed Vehicles

Chapter 31-19.4-1 - Prudence Island low speed vehicles.

§ 31-19.4-1 Prudence Island low speed vehicles.  (a) For the purposes of this chapter, a low speed vehicle means a self-propelled, electrically or gas powered motor vehicle which: is designed to carry four (4) or fewer persons; is designed to be, and is, operated at speeds of twenty-five (25) miles per hour or less; and conforms to the maximum safety equipment requirements as adopted in the Federal Motor Vehicle Safety Standard No. 500, Low Speed vehicles (49 C.F.R. 571.500). Notwithstanding anything to the contrary, a low speed vehicle may be operated upon the roadways of Prudence Island if it meets the requirements of this section.

(b) Each person operating a low speed vehicle on a roadway of Prudence Island shall possess a valid driver's license issued pursuant to § 31-10-1.

(c) Every operator of a low speed vehicle shall maintain financial responsibility on such low speed vehicle if the low speed vehicle is to be operated upon the roadways of Prudence Island.

(d) Every person operating a low speed vehicle shall be granted all the rights and shall be subject to all duties applicable to the driver of any motor vehicle except as to the special regulations in this section and except as to those provisions which by their nature can have no application.

(e) The operator of a low speed vehicle shall observe all traffic laws and local ordinances regarding the rules of the road. A low speed vehicle shall not be operated on a street or a highway with a posted speed limit greater than twenty-five (25) miles per hour. The provisions of this subsection shall not prohibit a low speed vehicle from crossing a street or highway with a posted speed limit greater than thirty-five (35) miles per hour.

(f) No person shall operate a low speed vehicle: (1) in any careless way as to endanger the person or property of another; or (2) while under the influence of alcohol or any controlled substance. Low speed vehicles shall be manufactured and comply with the standards of the National Traffic Safety Administration Standards for low speed vehicles as set out in 49 C.F.R. 571.500, as amended.

(g) A low speed vehicle shall only be operated during the hours of 6:00 am through 6:00 pm.

History of Section.
(P.L. 2005, ch. 327, § 1; P.L. 2005, ch. 328, § 1; P.L. 2005, ch. 381, § 1.)






Chapter 31-20 - Special Stops Required

Chapter 31-20-1 - When railroad crossing stops required of all vehicles.

§ 31-20-1 When railroad crossing stops required of all vehicles.  Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section the driver of the vehicle shall stop within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad, and shall not proceed until he or she can do so safely. These foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately one thousand five hundred feet (1,500') of the highway crossing emits a signal audible from that distance, and the railroad train, by reason of its speed or nearness to the crossing, is an immediate hazard;

(4) An approaching railroad train is plainly visible and is in hazardous proximity to the crossing.

(5) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 1; G.L. 1956, § 31-20-1; P.L. 2002, ch. 292, § 117.)



Chapter 31-20-2 - Driving through railroad gate or barrier.

§ 31-20-2 Driving through railroad gate or barrier.  (a) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad grade crossing while the gate or barrier is closed or is being opened or closed.

(b) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 1; G.L. 1956, § 31-20-2; P.L. 2002, ch. 292, § 117.)



Chapter 31-20-3 - Stop signs at dangerous railroad crossings.

§ 31-20-3 Stop signs at dangerous railroad crossings.  The state traffic commission and local authorities with the approval of the state traffic commission are authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs at those crossings. When the stop signs are erected, the driver of any vehicle shall stop within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad and shall proceed only upon exercising due care.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 2; G.L. 1956, § 31-20-3.)



Chapter 31-20-4 - Vehicles required to stop at all railroads  Exceptions.

§ 31-20-4 Vehicles required to stop at all railroads  Exceptions.  (a) The driver of any motor vehicle carrying passengers for hire, or of any school bus carrying any school child, or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at grade any track or tracks of a railroad, shall stop the vehicle within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of such railroad, and while so stopped, shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, except as provided in this chapter, and shall not proceed until he or she can do so safely. After stopping as required in this section and upon proceeding when it is safe to do so, the driver of the vehicle shall cross only in a gear of the vehicle that there will be no necessity for changing gears while traversing the crossing, and the driver shall not shift gears while crossing the track or tracks.

(b) No stop need be made at any crossing where a police officer or a traffic control signal directs traffic to proceed.

(c) This section shall not apply at railroad grade crossings within a business or residence district.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 3; G.L. 1956, § 31-20-4.)



Chapter 31-20-5 - Moving of heavy equipment over railroad crossings.

§ 31-20-5 Moving of heavy equipment over railroad crossings.  (a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten (10) or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles, or in any event, of less than nine inches (9"), measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing, without first complying with this section.

(b) Notice of the intended crossing shall be given to a station agent of the railroad, and a reasonable time shall be given to the railroad to provide proper protection at the crossing.

(c) Before making the crossing, the person operating or moving the vehicle or equipment shall first stop the same not less than fifteen feet (15') nor more than fifty feet (50') from the nearest rail of the railroad and, while so stopped shall listen and look in both directions along the track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(d) No crossing shall be made when warning is given by automatic signal or crossing gates or a flagperson or otherwise of the immediate approach of a railroad train or car. If a flagperson is provided by the railroad, movement over the crossing shall be under the flagperson's direction.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 4; G.L. 1956, § 31-20-5.)



Chapter 31-20-6 - Designation of through highways  Erection of stop and yield signs.

§ 31-20-6 Designation of through highways  Erection of stop and yield signs.  The state traffic commission with reference to state highways, and local authorities with reference to other highways under their jurisdiction, may designate through highways and erect stop and yield signs at special entrances to them, or may designate any intersection as a stop and yield intersection and erect like signs at one or more entrances to the intersection.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 5; G.L. 1956, § 31-20-6; P.L. 1966, ch. 70, § 1.)



Chapter 31-20-7 - Specifications for stop signs.

§ 31-20-7 Specifications for stop signs.  A stop sign shall bear the word "stop" in letters not less than six inches (6") in height, and the sign shall at nighttime be rendered luminous by steady or flashing internal illumination, by a fixed floodlight projected on the face of the sign, or by efficient reflecting elements on the face of the sign.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 5; G.L. 1956, § 31-20-7.)



Chapter 31-20-8 - Placement of stop signs.

§ 31-20-8 Placement of stop signs.  Every stop sign shall be erected as near as practicable to the nearest line of the crosswalk on the near side of the intersection. If there is no crosswalk then it shall be placed as close as practicable to the nearest line of the roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 5; G.L. 1956, § 31-20-8.)



Chapter 31-20-9 - Obedience to stop signs.

§ 31-20-9 Obedience to stop signs.  Every driver of a vehicle approaching a stop sign shall stop before entering the crosswalk on the near side of the intersection. In the event there is no crosswalk, the driver shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting highway where the driver has a view of approaching traffic on the intersecting highway before entering the intersection, except when directed to proceed by a police officer or traffic control signal. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 5; G.L. 1956, § 31-20-9; P.L. 2002, ch. 292, § 117.)



Chapter 31-20-10 - Vehicles emerging from alleys, driveways, and buildings.

§ 31-20-10 Vehicles emerging from alleys, driveways, and buildings.  The driver of a vehicle within a business or residence district emerging from an alley, driveway, or building shall stop the vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or private driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision. Upon entering the roadway the driver shall yield the right of way to all vehicles approaching on the roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 6; G.L. 1956, § 31-20-10.)



Chapter 31-20-10.3 - School bus stops  Routes.

§ 31-20-10.3 School bus stops  Routes.  (a) No school bus shall stop to discharge or pick up passengers at any intersection where a traffic control device as defined in § 31-1-28 controls the movement of the bus.

(b) No school bus shall stop to discharge or pick up passengers at any location which would require a child to cross any road where the posted speed limit is greater than thirty-five miles per hour (35 mph). School bus stops shall be developed in such a manner which assures that the bus stop will be on the child's home side of the road so that the child does not have to cross the road to board the bus or to reach home.

(c) No school superintendent, school committee, contractor, or school bus owner shall put into effect any school bus route which cannot be completed in the time allotted without exceeding posted speed limits.

(d) All school bus routes shall be reviewed by the local police chief of each city and town for safety hazards within ninety (90) days before the start of the school year.

(e) Any party may appeal the decision of a local police chief approving or disapproving any bus route or stop to the commissioner of elementary and secondary education who shall hold a hearing as provided in § 16-39-1.

History of Section.
(P.L. 1986, ch. 401, § 2.)



Chapter 31-20-10.4 - Exemption from discharge requirements of § 31-20-10.3.

§ 31-20-10.4 Exemption from discharge requirements of § 31-20-10.3.  (a) Rural communities are exempted from the provisions of § 31-20-10.3(b) when:

(1) A school bus is turning one hundred and eighty degrees (180°) on a road;

(2) A school bus is backing up on a road; or

(3) A school bus is stopping on a road of low traffic flow.

(b) For purposes of this section, "rural community" means any community in which there is a regionalized school district and the towns of Burrillville, Scituate, Little Compton, and New Shoreham.

(c) For purposes of this section, "low traffic flow" means any road designated as a road with low traffic flow by the state traffic commission.

History of Section.
(P.L. 1987, ch. 350, § 1; P.L. 1987, ch. 427, § 1.)



Chapter 31-20-11 - Marking of school buses  Penalty for violation.

§ 31-20-11 Marking of school buses  Penalty for violation.  (a) Every bus used for the transportation of school children shall be painted yellow and bear upon the front and rear of it a plainly visible sign containing the words "school bus" in black letters not less than eight inches (8") in height. Every bus shall also bear on the right and left side the name of the school district for which the bus is transporting children in letters not less than four inches (4") in height and shall be painted black. Any bus being used for the transportation of persons, the majority of whom are under the age of eighteen (18) may display such a sign.

(b) Except as provided in this section, when a school bus is operated upon a street or highway for purposes other than the actual transportation of children, all marking indicating "school bus" shall be covered or concealed. Whenever any school bus is sold and/or is no longer used for the purpose of transporting children, its color shall be changed from national school bus chrome or any other shade of yellow to any other color, and the four (4) flashing warning lights shall be removed before the vehicle can be registered or reregistered for any purpose other than the transportation of school children.

(c) The division of motor vehicles shall require proof of the change of color and other modifications prior to registering the vehicle.

(d) Every school bus shall display a sign located below the rear window of the bus which reads "unlawful to pass when red lights are flashing". The sign shall have black letters not less than four inches (4") nor more than six inches (6") high on a white reflective background.

(e) Any person, firm, or corporation found in violation of this section shall be fined not less than one hundred dollars ($100).

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 7; G.L. 1956, § 31-20-11; P.L. 1968, ch. 40, § 1; P.L. 1969, ch. 236, § 1; P.L. 1973, ch. 133, § 1; P.L. 1986, ch. 401, § 1; P.L. 1987, ch. 457, § 1; P.L. 1999, ch. 454, § 1.)



Chapter 31-20-11.1 - Signaling of stops for school buses.

§ 31-20-11.1 Signaling of stops for school buses.  No school bus driver while transporting school children shall stop the school bus without first having actuated the flashing lights at least one hundred feet (100') prior to the scheduled school bus stop.

History of Section.
(P.L. 1984, ch. 250, § 1; G.L. 1956, § 31-30-11.1.)



Chapter 31-20-12 - Stopping for school bus required  Penalty for violation.

§ 31-20-12 Stopping for school bus required  Penalty for violation.  (a) The driver of a vehicle upon a street, highway, private way, private or public parking area upon meeting or overtaking from any direction any bus marked as "school bus" whenever the bus is being operated in accordance with § 31-20-11 and on which there is in operation flashing red lights, shall stop the vehicle before reaching the bus. The driver shall not proceed until the bus resumes motion or until the flashing lights are no longer actuated. No driver of any motor vehicle, except emergency vehicles on official business, shall travel in the same lane of traffic behind a school bus at a distance of less than fifty feet (50'). A person convicted of a violation of this section shall be punished by a fine not to exceed three hundred dollars ($300) and/or suspension of driving license for a period not to exceed thirty (30) days for the first offense, and a mandatory fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500) and/or revocation of driving license for a period of one year for each subsequent offense.

(b) A peace officer may issue a summons based on the statement or testimony of a school bus driver or monitor or other private citizen provided that the statement or testimony provides the peace officer with sufficient probable cause that a violation under this section was committed. Any conviction under this section may be punished in accordance with subsection (a) of this section.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 7; G.L. 1956, § 31-20-12; P.L. 1965, ch. 96, § 1; P.L. 1968, ch. 40, § 1; P.L. 1969, ch. 51, § 1; P.L. 1979, ch. 188, § 1; P.L. 1980, ch. 267, § 1; P.L. 1983, ch. 91, § 1; P.L. 1984, ch. 114, § 1; P.L. 1986, ch. 401, § 1; P.L. 1987, ch. 133, § 1; P.L. 2000, ch. 359, § 1; P.L. 2000, ch. 510, § 1.)



Chapter 31-20-13 - School buses stopped on divided highway or in loading zone.

§ 31-20-13 School buses stopped on divided highway or in loading zone.  When operating a vehicle upon a highway, the driver need not stop upon meeting or passing a bus marked as "school bus" in accordance with § 31-20-11 in the following circumstances:

(1) When the highway is divided by a median strip separating opposing lanes of traffic and the bus is stopped in the roadway on one side of the median strip and the driver is operating on the other side of it.

(2) When the bus is stopped in a loading zone adjacent to a limited access highway and pedestrians are not permitted to cross the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 31, § 7; G.L. 1956, § 31-20-13; P.L. 1968, ch. 40, § 1.)



Chapter 31-20-15 - Posting of bridle path signs.

§ 31-20-15 Posting of bridle path signs.  The department of revenue shall in all parks and reservations, and the traffic safety commission shall on all state highways, erect and maintain adequate signs requiring operators of motor vehicles to come to a complete stop because of the existence of a bridle path where saddle horses may cross the roads in the parks and reservation and/or state highways.

History of Section.
(P.L. 1945, ch. 1642, § 1; impl. am. P.L. 1950, ch. 2595, art. 22, § 2; G.L. 1956, § 31-20-15; P.L. 2008, ch. 98, § 16; P.L. 2008, ch. 145, § 16.)



Chapter 31-20-16 - Stops at bridle path crossings.

§ 31-20-16 Stops at bridle path crossings.  (a) Every operator of a motor vehicle shall bring his or her motor vehicle to a complete stop in parks and reservations and on state highways where the department of revenue or state traffic commission has posted signs of bridle paths where saddle horses may cross the roads in the parks and reservations and/or highways.

(b) An operator violating the provisions of this section shall be guilty of a civil violation, and upon conviction, shall be fined not more than twenty-five dollars ($25.00) for the first offense nor more than fifty dollars ($50.00) for second or subsequent offenses.

History of Section.
(P.L. 1945, ch. 1642, § 2; impl. am. P.L. 1950, ch. 2595, art. 22, § 2; G.L. 1956, § 31-20-16; P.L. 1988, ch. 296, § 1; P.L. 1999, ch. 218, art. 6, § 9; P.L. 2008, ch. 98, § 16; P.L. 2008, ch. 145, § 16.)



Chapter 31-20-17 - Stopping for crossing guards and school bus monitors required.

§ 31-20-17 Stopping for crossing guards and school bus monitors required.  (a) The driver of a vehicle upon a street or highway, upon meeting or approaching from any direction a crossing guard, shall stop the vehicle before reaching the crossing guard. The driver shall not proceed until signaled to proceed by the crossing guard or until the crossing guard has completed his or her duties of aiding the pedestrian safely to the sidewalk.

(b) The driver of any vehicle upon a street or highway, upon meeting or approaching from any direction a school bus monitor, shall stop the vehicle in accordance with § 31-20-12 and shall not proceed until the requirements of § 31-20-12 are met.

(c) A person convicted of a violation of this section may be punished by a fine not to exceed three hundred dollars ($300) and/or suspension of his or her driving license for a period not to exceed thirty (30) days for the first offense, and a fine not less than three hundred dollars ($300) nor more than five hundred dollars ($500) and/or suspension of his or her driving license for a period of one year for each subsequent offense.

History of Section.
(P.L. 1977, ch. 26, § 1; P.L. 1986, ch. 401, § 1; P.L. 1992, ch. 314, § 1; P.L. 1998, ch. 399, § 1.)



Chapter 31-20-17.1 - Private complaint  Stopping for crossing guard/bus monitor required.

§ 31-20-17.1 Private complaint  Stopping for crossing guard/bus monitor required.  (a) Upon receipt of a private complaint, in writing and signed by the complainant, the traffic tribunal shall by letter notify the violator to respond in writing within twenty (20) days to the allegations of the complaint. Failure to respond to the letter will result in the person being notified to appear before a judge of the traffic tribunal and show cause why his or her license should not be suspended. Failure to appear at the hearing will result in the suspension of the person's license until such time as the person does appear.

(b) On any second or subsequent violation within one year, the person shall be issued a summons to appear for a hearing, and failure to appear will result in the suspension of the person's license until such time as the person does appear.

(c) At any hearing resulting from any violation, the complainant shall also appear at the hearing. A person convicted of a violation of this section shall be punished in accordance with the penalties set forth in § 31-20-12.

History of Section.
(P.L. 1986, ch. 401, § 2.)



Chapter 31-20-17.2 - Private complaint  Stopping for crossing guard/bus monitor required  Central Falls.

§ 31-20-17.2 Private complaint  Stopping for crossing guard/bus monitor required  Central Falls.  (a) The following procedure shall apply to first offenses in Central Falls reported by private complaint:

(1) Upon receipt of a private complaint, in writing and signed by the complainant, the Central Falls municipal court shall by certified mail, return receipt requested, notify the violator to respond in writing within twenty (20) days to the allegations of the complaint.

(2) Failure to respond to the letter will result in the person being notified to appear before a judge of the Central Falls municipal court to show cause why he or she should not be fined one hundred dollars ($100) for his or her failure to respond.

(3) Failure to appear at the hearing at that time will result in the person being fined one hundred dollars ($100).

(b) All moneys collected pursuant to this section shall be forwarded by the Central Falls municipal court to the city of Central Falls.

History of Section.
(P.L. 1992, ch. 314, § 2.)






Chapter 31-21 - Stopping, Standing, and Parking Restrictions

Chapter 31-21-1 - Stopping on traveled portion of open highway prohibited.

§ 31-21-1 Stopping on traveled portion of open highway prohibited.  Upon any highway outside of a business or residence district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main traveled part of the highway when it is practical to stop, park, or leave the vehicle off that part of the highway. In every event, an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles, and a clear view of the stopped vehicle shall be available from a distance of two hundred feet (200') in each direction upon the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 1; G.L. 1956, § 31-21-1.)



Chapter 31-21-2 - Removal of vehicle parked on highway.

§ 31-21-2 Removal of vehicle parked on highway.  Whenever any police officer finds a vehicle standing upon a highway in violation of § 31-21-1, the officer is authorized to move the vehicle, or require the driver or other person in charge of the vehicle to move the vehicle, to a position off the paved or main traveled part of the highway.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 2; G.L. 1956, § 31-21-2.)



Chapter 31-21-3 - Removal of vehicle obstructing traffic on bridge or in tunnel.

§ 31-21-3 Removal of vehicle obstructing traffic on bridge or in tunnel.  Whenever any police officer finds a vehicle, whether attended or unattended, disabled upon any bridge or causeway or in any tunnel where the vehicle constitutes an obstruction to traffic, the officer is authorized to provide for the removal of the vehicle to the nearest garage, service station, or other place of safety.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 2; G.L. 1956, § 31-21-3; P.L. 1965, ch. 165, § 1.)



Chapter 31-21-4 - Places where parking or stopping prohibited.

§ 31-21-4 Places where parking or stopping prohibited.  (a) No person shall stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with law or the directions of a police officer or traffic control device, in any of the following places:

(1) On a sidewalk;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within eight feet (8') of a fire hydrant;

(5) On a crosswalk;

(6) Within twenty feet (20') of a crosswalk at an intersection;

(7) Within thirty feet (30') upon the approach to any flashing beacon, stop sign, or traffic control signal located at the side of a roadway;

(8) Between a safety zone and the adjacent curb, or within thirty feet (30') of points on the curb immediately opposite the ends of a safety zone, unless the traffic authority indicates a different length by signs or markings;

(9) Within fifty feet (50') of the nearest rail of a railroad crossing;

(10) Within twenty feet (20') of the driveway entrance to any fire station, and on the side of a street opposite the entrance to any fire station within seventy-five feet (75') of the entrance (when properly sign-posted);

(11) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(12) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(14) At any place where official signs prohibit stopping;

(15) At any curb cut or ramp for persons with disabilities; or

(16) On any bicycle lane, trail or path.

(17) Upon any crosshatched access aisle adjacent to disability parking spaces.

(b) The following vehicles are exempt from the prohibitions contained in subsection (a):

(1) School buses or worker transport buses that are loading or unloading children or workers, provided that the school bus or worker transport bus operates its flashing bus safety lights;

(2) Subject to the provisions of § 31-21-6, vehicles that are momentarily stopped, standing, or parked to admit or discharge passengers;

(3) Vehicles that are momentarily stopped, standing, or parked for the purpose of and while actually engaged in loading or unloading property;

(4) Vehicles that are owned or operated by the state or a city or town when the vehicle must stop, stand, or park to perform maintenance or repair work on an area where stopping, standing or parking is prohibited under the provisions of subsection (a);

(5) Vehicles that are disabled in such a manner and to such extent that the vehicle operator cannot avoid stopping or temporarily leaving the disabled vehicle in an area where stopping, standing or parking is prohibited under the provisions of subsection (a);

(6) Vehicles that are momentarily stopped to allow oncoming traffic to pass before making a right or left-hand turn, or in preparation for or while negotiating an exit from the road.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 3; G.L. 1956, § 31-21-4; P.L. 1988, ch. 162, § 1; P.L. 1999, ch. 83, § 71; P.L. 1999, ch. 130, § 71; P.L. 2002, ch. 292, § 118; P.L. 2005, ch. 64, § 6; P.L. 2005, ch. 67, § 6; P.L. 2006, ch. 651, § 1.)



Chapter 31-21-5 - Unauthorized movement of vehicle into prohibited area.

§ 31-21-5 Unauthorized movement of vehicle into prohibited area.  No person shall move a vehicle not lawfully under his or her control into any prohibited area or away from a curb to a distance that is unlawful.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 3; G.L. 1956, § 31-21-5.)



Chapter 31-21-6 - Admission or discharge of passengers.

§ 31-21-6 Admission or discharge of passengers.  The driver of any vehicle admitting or discharging passengers to or from his or her vehicle shall do so as close as practicable to the right-hand curb or edge of the roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 4; G.L. 1956, § 31-21-6.)



Chapter 31-21-7 - Parallel parking  Proximity to curb.

§ 31-21-7 Parallel parking  Proximity to curb.  Except as otherwise provided in §§ 31-21-8 and 31-21-9, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be stopped or parked with the right-hand wheels of the vehicle parallel to and within twelve inches (12") of the right-hand curb.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 5; G.L. 1956, § 31-21-7.)



Chapter 31-21-8 - Left curb parking.

§ 31-21-8 Left curb parking.  Local authorities may by ordinance permit parking of vehicles with the left-hand wheels adjacent to and within twelve inches (12") of the left-hand curb of a one-way roadway.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 5; G.L. 1956, § 31-21-8.)



Chapter 31-21-9 - Angle parking.

§ 31-21-9 Angle parking.  Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal aid or state highway unless the state traffic commission has determined by resolution or order entered in its minutes, that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 5; G.L. 1956, § 31-21-9.)



Chapter 31-21-10 - Restriction of parking on state highways.

§ 31-21-10 Restriction of parking on state highways.  The state traffic commission, with respect to highways under its jurisdiction, may place signs prohibiting or restricting the stopping, standing, or parking of vehicles on any highway where in its opinion, as evidenced by resolution or order entered in its minutes, such stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic on it. The signs shall be official signs and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on the signs.

History of Section.
(P.L. 1950, ch. 2595, art. 32, § 5; G.L. 1956, § 31-21-10.)



Chapter 31-21-10.1 - Removal of vehicles parked in excess of twenty-four hours.

§ 31-21-10.1 Removal of vehicles parked in excess of twenty-four hours.  No motor vehicle shall be parked upon any highway under the jurisdiction of the state traffic commission for a continuous period in excess of twenty-four (24) hours. Any law enforcement officer, state or municipal, may order the removal of the vehicle by towing. Any charges incurred for the towing shall be recoverable from the owner of the vehicle by the state or the municipality paying for the towing by civil action commenced in the district court for the district in which the illegal parking occurred. The civil action shall not be available, however, if the owner of the vehicle pays towing charges directly to the person who furnished the towing services.

History of Section.
(P.L. 1966, ch. 138, § 1.)



Chapter 31-21-11 - Removal of disabled vehicle obstructing traffic on state highway, state bridge, or state tunnel.

§ 31-21-11 Removal of disabled vehicle obstructing traffic on state highway, state bridge, or state tunnel.  Whenever a vehicle, whether attended or unattended, is disabled upon any state highway, state bridge, state causeway, or in a state tunnel where the vehicle constitutes an obstruction to traffic, the department of transportation is authorized to remove, or to provide for the removal of, the vehicle to the nearest garage, service station, or other place of safety at no expense to the owner or operator of the disabled vehicle for its removal.

History of Section.
(P.L. 1965, ch. 165, § 2; P.L. 2008, ch. 98, § 17; P.L. 2008, ch. 145, § 17.)



Chapter 31-21-12 - Acquisition, maintenance, and operation of tow trucks by department of transportation.

§ 31-21-12 Acquisition, maintenance, and operation of tow trucks by department of transportation.  The department of transportation is authorized to acquire, equip, maintain and operate not more than four (4) tow trucks, and to assign state employees to the trucks for the removal of disabled motor vehicles from state highways, state bridges, state causeways, or state tunnels in accordance with § 31-21-11.

History of Section.
(P.L. 1965, ch. 165, § 2; P.L. 2008, ch. 98, § 17; P.L. 2008, ch. 145, § 17.)



Chapter 31-21-14 - Opening vehicle doors.

§ 31-21-14 Opening vehicle doors.  No person shall open the door of a motor vehicle on the roadways, streets, or highways of this state, available to moving traffic, unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, including pedestrians and bicycles on sidewalks, shoulders, or bicycle lanes. No person shall leave a door open on the side of a vehicle available to moving traffic, including pedestrians and bicycles on sidewalks, shoulders or bicycle lanes, for a period of time longer than necessary to load or unload passengers. Any person violating the provisions of this section shall be fined as provided in § 31-41.1-4.

History of Section.
(P.L. 1980, ch. 201, § 1; P.L. 2002, ch. 58, § 2; P.L. 2002, ch. 292, § 118; P.L. 2005, ch. 64, § 6; P.L. 2005, ch. 67, § 6; P.L. 2008, ch. 100, art. 12, § 8.)



Chapter 31-21-15 - Temporary no parking.

§ 31-21-15 Temporary no parking.  In the event that the state or any municipality creates a temporary parking ban in a given area, any signs within that area allowing parking shall be covered in such a manner that the lettering on the signs shall not be visible, provided that, the provisions of this section pertaining to the covering of signs need not be complied with during any snow emergency or other emergency, or when the state or municipality is conducting any street sweeping or other maintenance activities. Any costs to be incurred shall be borne by the municipality in which the signs are located, and the provisions of this section shall not be considered as state mandated costs pursuant to chapter 13 of title 45.

History of Section.
(P.L. 1984, ch. 419, § 1.)



Chapter 31-21-16 - Liability of owner, operator, and lessee.

§ 31-21-16 Liability of owner, operator, and lessee.  (a) The owner of a rented or leased motor vehicle shall be entitled to establish non-liability for parking violations by providing to the traffic tribunal or any municipality which has jurisdiction over parking tickets, a copy of a written rental or lease agreement which shall be prima facie evidence that the lessee was the operator of the vehicle.

(b) The issuing authority shall provide to the owner of a rented or leased vehicle a notice, in writing, of each parking violation in which a motor vehicle owned by the rental or leasing company is involved, including the license number of the vehicle and the date and time of the parking violation. Upon receipt of this notice the owner of a rented or leased vehicle shall inform the issuing authority, within twenty (20) days, to the extent available, the operator's name, home address, employer, employer's address, and local address, if any.

(c) The renter or lessee shall not be considered an agent of the owner if the owner is engaged in the business of renting or leasing vehicles.

History of Section.
(P.L. 1984, ch. 419, § 1.)



Chapter 31-21-17 - Motorcycle parking privileges.

§ 31-21-17 Motorcycle parking privileges.  (a) Whenever the proprietor of any shopping center including a shopping mall shall provide for parking spaces designated for use by motorcycles only, then no person shall park any vehicle other than a properly registered motorcycle in the space. Any person who unlawfully parks a vehicle in parking spaces designated for motorcycles shall be fined twenty-five dollars ($25.00) for a first violation, seventy-five dollars ($75.00) for a second violation, and one hundred dollars ($100) for a third or subsequent violation. The vehicle may be subject to towing at the owner's expense.

(b) Enforcement of the parking provisions of this section shall be enforced by the local authorities.

History of Section.
(P.L. 1988, ch. 497, § 1.)






Chapter 31-21.1 - Traffic Stops Statistics

Chapter 31-21.1-1 - Short title.

§ 31-21.1-1 Short title.  This Chapter may be cited as the "Traffic Stops Statistics Act."

History of Section.
(P.L. 2000, ch. 251, § 1.)



Chapter 31-21.1-2 - Declaration and policy.

§ 31-21.1-2 Declaration and policy.  The general assembly declares that the use of racial profiling for stopping or searching motorists on our public highways is against public policy and violates the civil rights of the motorist. For purposes of this chapter, "racial profiling" means the detention, interdiction or other disparate treatment of an individual on the basis, in whole or in part, of the racial or ethnic status of such individual, except when such status is used in combination with other identifying factors in seeking to apprehend a specific suspect whose racial or ethnic status is part of the description of the suspect. The purpose of this chapter is to conduct a study of the traffic stops by the police to determine whether racial profiling is occurring and to require that police prohibit the practice of racial profiling.

History of Section.
(P.L. 2000, ch. 251, § 1; P.L. 2003, ch. 230, § 2; P.L. 2003, ch. 240, § 2.)



Chapter 31-21.1-3 - Advisory committee  Establishment  Duties.

§ 31-21.1-3 Advisory committee  Establishment  Duties.  (a) There is established an advisory committee to be called the "traffic stop study advisory committee." The committee shall consist of thirteen (13) members:

(1) Three (3) of whom shall be from the house of representatives, not more than two (2) from the same political party, to be appointed by the speaker;

(2) Three (3) of whom shall be from the senate, not more than two (2) from the same political party, to be appointed by the president of the senate;

(3) Two (2) of whom shall be appointed by the governor;

(4) One of whom shall be the attorney general's designee, who shall be the president of the Rhode Island Police Chiefs Association;

(5) One of whom shall be the executive director of the Urban League of Rhode Island or his or her designee;

(6) One of whom shall be the executive director of the National Conference for Community and Justice (NCCJ) or his or her designee;

(7) One of whom shall be the executive director of the Rhode Island commission for human rights or his or her designee; and

(8) One of whom shall be a representative from a college or university in Rhode Island, who shall be a professor of statistics, to be appointed by the governor.

(b) The committee shall advise the attorney general throughout the course of the traffic stop study authorized by this chapter. The attorney general shall work in cooperation with the committee and shall keep the committee informed on all matters relating to the implementation and enforcement of this chapter, including but not limited to, information on all data collected and budgetary expenditures. The committee is advisory only with all power under the chapter resting with the attorney general.

History of Section.
(P.L. 2000, ch. 251, § 1; P.L. 2001, ch. 180, § 67.)



Chapter 31-21.1-4 - Traffic stop study.

§ 31-21.1-4 Traffic stop study.  (a) The attorney general is authorized to and shall conduct a study of routine traffic stops by the Rhode Island state police and each municipal police department. The study shall include the collection and analysis of the data received from the police department pursuant to this section, which shall include the following information for each traffic stop conducted by the police:

(1) The date, time and general location of the traffic stop;

(2) The race or ethnicity, gender, and approximate age of the driver stopped; provided that the identification of these characteristics shall be based on the observation and perception of the police officer making the stop and the information shall not be requested of the person stopped;

(3) The reason for the stop;

(4) Whether a search was instituted as a result of the stop;

(5) The scope of any search conducted;

(6) Whether the search was conducted pursuant to consent, probable cause, or reasonable suspicion to suspect a crime;

(7) Whether any contraband, including money, was seized in the course of the search, and if so, the nature of the contraband;

(8) Whether any warning or citation was issued as a result of the stop;

(9) Whether an arrest was made as a result of either the stop or the search;

(10) The approximate duration of the stop; and

(11) Whether the vehicle is registered in Rhode Island or out of the state.

(b) Not later than ninety (90) days after July 13, 2000, the attorney general, with the advice of the committee, shall develop a form, in both printed and electronic format, to be used by each police officer when making a traffic stop to record the data required under this chapter.

(c) Beginning January 15, 2001, and monthly thereafter, each municipal police department and the Rhode Island state police shall transmit to the attorney general a report containing:

(1) All of the forms collected to date of motorists who were stopped;

(2) Any complaints filed by motorists who believed they were the subject of racial profiling, provided that no information revealing the identity of the complainant, witnesses or the law enforcement officer involved in the traffic stop shall be used, transmitted or disclosed in violation of the provisions of Chapter 28.6 of Title 42, the Law Enforcement Officers' Bill of Rights; and

(3) Any other information the police department or Rhode Island state police deem appropriate.

(d) The study authorized under this chapter shall include a multi-variate analysis of the collected data in accordance with general statistical standards. The attorney general shall collect data for a period of not less than twenty-four (24) months and report its findings and conclusions to the governor and the general assembly not later than thirty (30) months after the commencement of the collection of data under this chapter. The report, findings and conclusions submitted pursuant to this subsection shall be deemed a public record.

(e) In addition, the attorney general, with the advice of the committee, shall prepare on a quarterly basis a summary report of the monthly data provided by each police department and the state police for that quarterly period. The report shall be a public record. The summary report shall include a monthly breakdown by race for each police department of the number of traffic stops made and of searches conducted, and any other information deemed appropriate by the attorney general with the advice of the committee. The report shall be released not more than ninety (90) days after the end of each quarterly period. No information revealing the identity of any individual shall be contained in the report.

(f) Upon July 13, 2000, the attorney general with the advice of the committee shall procure the services of an organization, company, person or other entity with sufficient expertise in the field of statistics to assist with the implementation of this chapter. The organization, company, person or other entity so retained shall assist the attorney general and the committee with the design of the methodology for gathering statistics pursuant to this chapter, monitor compliance with the act throughout the study, and conduct a statistical analysis at the conclusion of the study to determine the extent to which racial profiling exists within the state.

(g) Appropriate funding shall be made available to implement the provisions of this chapter.

(h) The department of attorney general shall be exempt from the provisions of chapter 2 of title 37 in connection with its procurement of equipment and services necessary to the implementation of this chapter.

History of Section.
(P.L. 2000, ch. 251, § 1; P.L. 2003, ch. 230, § 2; P.L. 2003, ch. 240, § 2.)



Chapter 31-21.1-5 - Adoption of written policies.

§ 31-21.1-5 Adoption of written policies.  (a) Not later than ninety (90) days after January 1, 2004, each police department and the state police shall adopt written policies which shall prohibit the use of racial profiling as the sole reason for stopping or searching motorists for routine traffic stops.

(b) Copies of the policies adopted pursuant to this section shall be submitted to the attorney general and the committee, and shall be public records.

History of Section.
(P.L. 2000, ch. 251, § 1; P.L. 2003, ch. 230, § 2; P.L. 2003, ch. 240, § 2; P.L. 2010, ch. 239, § 29.)



Chapter 31-21.1-6 - Data collection and use.

§ 31-21.1-6 Data collection and use.  (a) Except as otherwise specified in this chapter, data acquired under this section shall be used only for: (1) research or statistical purposes; or (2) in any legal or administrative proceeding to establish an inference of discrimination on the basis of particular identifying characteristics, by court order. All data collected pursuant to this chapter shall be public; provided, that any complaints filed pursuant to § 31-21.1-4(c)(2) shall be subject to the provisions of chapter 28.6 of title 42.

(b) Any police officer who in good faith records traffic stop information pursuant to the requirements of this chapter shall not be held civilly liable for the act of recording the information unless the officer's conduct was reckless.

History of Section.
(P.L. 2000, ch. 251, § 1; P.L. 2004, ch. 331, § 2; P.L. 2004, ch. 356, § 2.)



Chapter 31-21.1-7 - Penalties for refusal to act.

§ 31-21.1-7 Penalties for refusal to act.  An organization chartered for the purpose of combating discrimination, racism, or of safeguarding civil liberties, or of promoting full, free, or equal employment opportunities, may seek appropriate relief in a civil action against any police department for failing to collect or transmit the data as required in this chapter, and may be awarded its costs, including attorneys' fees, for bringing such an action. As a condition precedent to the filing of a civil action by an organization under this section, the organization shall send a notice to the attorney general and the committee identifying the police department which is failing to collect or transmit the data and the organization shall then allow fifteen (15) days to elapse to allow the police department to come into compliance or to allow the attorney general to commence a civil action to enforce compliance with this chapter.

History of Section.
(P.L. 2000, ch. 251, § 1.)






Chapter 31-21.2 - Racial Profiling Prevention Act of 2004

Chapter 31-21.2-1 - Title.

§ 31-21.2-1 Title.  This chapter may be cited as "Racial Profiling Prevention Act of 2004."

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-2 - Findings.

§ 31-21.2-2 Findings.  (a) Municipal and state law enforcement officers play a vital role in protecting the public from crime. The vast majority of police officers discharge their duties professionally and without bias.

(b) The use by police officers of race, ethnicity, or national origin solely in deciding which persons should be subject to traffic stops, searches and seizures is improper.

(c) In many communities nonwhite drivers in Rhode Island, subjected to discretionary searches, are twice as likely as whites to be searched.

(d) In some instances, law enforcement practices may have the unintended effect of promoting racially disparate stops and searches.

(e) Racial profiling harms individuals subjected to it because they experience fear, anxiety, humiliation, anger, resentment and cynicism when they are unjustifiably treated as criminal suspects.

(f) Racial profiling damages law enforcement and the criminal justice system as a whole by undermining public confidence and trust in the police, the courts, and criminal law, and thereby undermining law enforcement efforts and ability to solve and reduce crime.

(g) A comprehensive solution is needed to address racial profiling at the state and local levels.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-3 - Ban on racial profiling.

§ 31-21.2-3 Ban on racial profiling.  No state or municipal law enforcement officer or law enforcement agency shall engage in racial profiling. For purposes of this chapter, "racial profiling" means the detention, interdiction or other disparate treatment of an individual on the basis, in whole or in part, of the racial or ethnic status of such individual, except when such status is used in combination with other identifying factors seeking to apprehend a specific suspect whose racial or ethnic status is part of the description of the suspect, which description is timely and reliable.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-4 - Enforcement.

§ 31-21.2-4 Enforcement.  Any individual who alleges a violation of this chapter, other than § 31-21.2-6, may file a civil action for damages and any appropriate and equitable relief in Superior Court. The court may allow a prevailing plaintiff reasonable attorneys' fees as part of the costs.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-5 - Law enforcement practices.

§ 31-21.2-5 Law enforcement practices.  (a) Unless there exists reasonable suspicion or probable cause of criminal activity, no motor vehicle stopped for a traffic violation shall be detained beyond the time needed to address the violation. Nothing contained herein shall prohibit the detention of a motor vehicle for a reasonable period of time for the arrival of a canine unit or subsequent criminal investigation, if there is reasonable suspicion or probable cause of criminal activity.

(b) No operator or owner-passenger of a motor vehicle shall be requested to consent to a search by a law enforcement officer of his or her motor vehicle which is stopped solely for a traffic violation, unless there exists reasonable suspicion or probable cause of criminal activity.

(c) Any evidence obtained as a result of a search prohibited by subsection (a) or (b) shall be inadmissible in any judicial proceeding. Nothing contained herein shall be construed to preclude any search otherwise based upon any legally sufficient cause.

(d) Law enforcement agencies using video and/or audio surveillance cameras in their vehicles shall adopt written policies and procedures regarding the use of such cameras, which shall be public records.

(e) The policies and procedures established by this section shall be added to, and prominently placed in, all relevant departmental policy and training manuals. Other appropriate training about the requirements of this chapter shall also be provided to all officers.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-6 - Continued data collection.

§ 31-21.2-6 Continued data collection.  (a) The Rhode Island Justice Commission is authorized to and shall conduct a study of routine traffic stops by the Rhode Island State Police and each municipal police department in order to determine whether racial profiling is occurring, and to examine whether searches of vehicles and motorists are being conducted in a disparate manner.

(b) The Rhode Island Justice Commission shall, not later than forty-five (45) days after enactment of this act, develop a form to be used by each police officer when making a traffic stop to record the data required under this chapter, which form shall include the information listed in § 31-21.1-4.

(c) The Rhode Island Justice Commission shall advise the Rhode Island State Police and each municipal police department of the date that data collection shall commence. Data collection shall begin not later than October 1, 2004, but may begin prior to that time upon notification to police departments from the Rhode Island Justice Commission.

(d) A traffic stop data collection card shall be completed for each routine traffic stop by the Rhode Island State Police and municipal police department during the term of this study.

(e) Upon commencement of data collection, and monthly thereafter, each municipal police department and the Rhode Island State Police shall transmit to the Rhode Island Justice Commission all forms collected to date of motorists who were stopped, and any other information the police department or the Rhode Island State Police deem appropriate. Data collection shall continue for twelve (12) months following commencement of data collection.

(f) Appropriate funding shall be made available to implement the provision of this chapter, and completion of this study shall be contingent upon such funding.

(g) The study shall include a multivariate analysis of the collected data in accordance with general statistical standards, and shall be substantially similar to the study prepared pursuant to chapter 21.1 of this title. The study shall be prepared by an organization, company, person or other entity with sufficient expertise in the field of statistics and the study of traffic stop data collection to assist with the implementation of this chapter, and chosen by the Rhode Island Justice Commission. The study shall be released not later than eighteen (18) months after commencement of data collection under this chapter. The report, findings and conclusions submitted pursuant to this subsection shall be a public record.

(h) The Rhode Island Justice Commission shall be exempt from the provisions of chapter 2 of title 37 in connection with its procurement of equipment and services necessary to the implementation of this chapter.

(i) On a quarterly basis a summary report of the monthly data provided by each police department and the state police for that quarterly period shall be issued. The report shall be a public record. The summary report shall include a monthly breakdown by race for each police department of the number of traffic stops made and of searches conducted, and any other information deemed appropriate by the Rhode Island Justice Commission. The report shall be released not more than ninety (90) days after the end of each quarterly period. No information revealing the identity of any individual shall be contained in the report.

(j) Every law enforcement agency collecting data pursuant to this chapter shall ensure that supervisory personnel review each officer's stop and search documentation and data results on a weekly basis to ensure compliance with all policies, prohibitions and documentation requirements.

(k) The head of every law enforcement agency subject to this chapter, or his or her designee, shall review the data on a regular basis in an effort to determine whether any racial disparities in the agency's traffic stops enforcement exists, and to appropriately respond to any such disparities.

(l) An organization chartered for the purpose of combating discrimination, racism, or of safeguarding civil liberties, or of promoting full, free, or equal employment opportunities, and/or the Rhode Island Justice Commission may seek appropriate relief in a civil action against any police department for failing to collect or transmit the data required in this chapter, and may be awarded its costs, including attorneys' fees, for bringing such an action. As a condition precedent to the filing of a civil action by an organization under this section, the organization shall send a notice to the Rhode Island Justice Commission identifying the police department which is failing to collect or transmit the data and the organization shall then allow fifteen (15) days to elapse.

(m) The Rhode Island Justice Commission shall consult with community, police and civil rights representatives, as the executive director deems appropriate, in the development of the form required by subsection (b) and on other issues that arise relating to the implementation and enforcement of this chapter.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-7 - Data collection and use.

§ 31-21.2-7 Data collection and use.  (a) Data acquired under this chapter shall not be used in any legal proceeding to establish an inference of discrimination except by court order; provided, however, that use of the data for this purpose shall be allowed only upon completion of the study authorized by § 31-21.2-6. All data collected pursuant to this chapter shall be public. For those motor vehicle stops where a citation was issued or an arrest was made, the forms prepared pursuant to § 31-21.2-6(b) of this chapter shall include a citation or arrest number for reference. The data collection form shall not include the name or badge number of the officer completing the form.

(b) Any police officer who in good faith records traffic stop information pursuant to the requirements of this chapter shall not be held civilly liable for the act of recording the information unless the officer's conduct was reckless.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)



Chapter 31-21.2-8 - Complaint procedures.

§ 31-21.2-8 Complaint procedures.  (a) Each state and municipal law enforcement agency shall establish a procedure to investigate complaints of police misconduct by members of the public against personnel of these agencies, and shall make a written description of the procedure available to the public. Copies of any departmental complaint forms shall be available in at least one governmental location other than the police department. The procedure and forms shall also be made available on any website of a law enforcement agency.

(b) At a minimum, complaints shall be accepted in person by mail or by facsimile.

(c) Information on the complaints received by each law enforcement agency shall be submitted on an annual basis under uniform criteria established by the Select Commission on Race and Police-Community Relations. The information provided by each department shall include the total number of complaints received, a breakdown by category of the type of complaint and a further breakdown by category of the disposition of the complaints.

History of Section.
(P.L. 2004, ch. 331, § 1; P.L. 2004, ch. 356, § 1.)






Chapter 31-22 - Miscellaneous Rules

Chapter 31-22-1 - Unattended vehicles.

§ 31-22-1 Unattended vehicles.  No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the vehicle, and effectively setting the brake and, when standing upon any grade, turning the front wheels to the curb or side of the highway. However, the provision for removing the key from the vehicle shall not require the removal of keys hidden from sight about the vehicle for convenience or emergency.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 1; G.L. 1956, § 31-22-1; P.L. 1977, ch. 117, § 1.)



Chapter 31-22-2 - Restrictions on backing.

§ 31-22-2 Restrictions on backing.  The driver of a vehicle shall not back the vehicle unless the movement can be made with reasonable safety and without interfering with other traffic. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 2; G.L. 1956, § 31-22-2; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-3 - Riding on motorcycles.

§ 31-22-3 Riding on motorcycles.  (a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached to it. The operator shall not carry any other person nor shall any other person ride on a motorcycle unless the motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two (2) persons, or upon another seat firmly attached to the rear or side of the operator.

(b) In no event shall a motorcycle passenger ride in front of the operator. An operator violating the provisions of this section shall be guilty of a civil violation and upon conviction shall be fined not more than one hundred dollars ($100).

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 3; G.L. 1956, § 31-22-3; P.L. 1983, ch. 248, § 1; P.L. 1999, ch. 218, art. 6, § 10.)



Chapter 31-22-3.1 - Riding on motor driven cycles  Passengers prohibited.

§ 31-22-3.1 Riding on motor driven cycles  Passengers prohibited.  A person operating a motor driven cycle as defined in § 31-3-1(i) shall ride only upon the permanent and regular seat attached to it. The operator shall not carry any other person. An operator violating the provisions of this section shall be guilty of a civil violation and upon conviction shall be fined not more than twenty-five dollars ($25.00) for the first offense nor more than fifty dollars ($50.00) for the second or subsequent offenses.

History of Section.
(P.L. 1984, ch. 117, § 1; P.L. 1999, ch. 218, art. 6, § 10.)



Chapter 31-22-4 - Overloading of vehicles.

§ 31-22-4 Overloading of vehicles.  (a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three (3), as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in any position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 4; G.L. 1956, § 31-22-4; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-5 - Safety zones.

§ 31-22-5 Safety zones.  No vehicle shall at any time be driven through or within a safety zone. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 5; G.L. 1956, § 31-22-5; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-6 - Coasting prohibited.

§ 31-22-6 Coasting prohibited.  (a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears of the vehicle in neutral.

(b) The driver of a commercial motor vehicle, when traveling upon a down grade, shall not coast with the clutch disengaged.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 6; G.L. 1956, § 31-22-6; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-7 - Following fire apparatus.

§ 31-22-7 Following fire apparatus.  The driver of any vehicle other than one on official business, shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet (500'), or drive into or park the vehicle within the block where fire apparatus has stopped in answer to a fire alarm. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 7; G.L. 1956, § 31-22-7; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-8 - Crossing fire hose.

§ 31-22-8 Crossing fire hose.  No vehicle shall be driven over any unprotected hose of a fire department when it is laid down on any street, or private driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 8; G.L. 1956, § 31-22-8; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-9 - Throwing debris on highway  Snow removal.

§ 31-22-9 Throwing debris on highway  Snow removal.  (a) No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans, or any other substance likely to injure any person, animal, or vehicle upon the highway, or likely to deface the beauty or cleanliness of the highway, nor shall any person in removing snow from any driveway, public or private, leave the snow in any condition so as to constitute a hazard on the highway.

(b) The director of transportation shall post signs advising the public of penalties for throwing debris on the highways.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 9; G.L. 1956, § 31-22-9; P.L. 1958, ch. 106, §§ 1, 2; P.L. 2002, ch. 292, § 119; P.L. 2008, ch. 98, § 18; P.L. 2008, ch. 145, § 18.)



Chapter 31-22-10 - Regulation as to school buses.

§ 31-22-10 Regulation as to school buses.  The division of motor vehicles is authorized to adopt any rules and regulations that it may deem necessary for the safety and protection of school children concerning the type, construction, and equipment of motor vehicles primarily used for the transportation of children to and from schools, to and from child care facilities licensed by the department of children, youth and families, and to and from school sponsored activities including athletics and extra-curricular activities, and the operation of them. It may from time to time alter, rescind, or add to the rules and regulations.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 10; G.L. 1956, § 31-22-10; P.L. 1987, ch. 361, § 1; P.L. 1988, ch. 362, § 1; P.L. 1999, ch. 424, § 1; P.L. 1999, ch. 514, § 1.)



Chapter 31-22-10.1 - Insurance for school buses.

§ 31-22-10.1 Insurance for school buses.  (a) Every owner of a school bus or other mass transit vehicle registered with the division of motor vehicles of this state shall insure the vehicle against loss from liability imposed by law for damages arising out of the ownership, maintenance, or use of the vehicle in minimum amounts of one hundred thousand dollars ($100,000) per person and three hundred thousand dollars ($300,000) per accident. The administrator of the division of motor vehicles shall not permit the vehicle to be registered until satisfactory proof of the existence of a policy of insurance providing the coverage required in conformity with the provisions of this section is furnished.

(b) The term "mass transit vehicle" for the purposes of this section means and includes any motor vehicle with a capacity of ten (10) or more persons which is primarily for the transportation of minors.

(c) The provisions of this section shall not apply to any motor vehicle owned by the Rhode Island public transit authority pursuant to chapter 18 of title 39.

History of Section.
(P.L. 1978, ch. 222, § 1; P.L. 1997, ch. 218, § 1.)



Chapter 31-22-11 - Inspection of school buses.

§ 31-22-11 Inspection of school buses.  (a) The division of motor vehicles shall inspect or cause to be inspected all school buses used for the transportation of school children as defined in § 31-1-3(v) at least twice throughout the year. Both of the inspections are to be done at a state certified facility on a semiannual scheduled basis. These inspections will be known as tear down inspections that will include pulling wheels at least once each year if the school bus is equipped with drum brakes and any other work deemed necessary by the state employed or state certified inspectors. Reports of the inspections shall be made in writing and shall be filed with the inspection division of the department of revenue, and the reports shall be available at no cost for public inspection during usual business hours of the division. In the event that a school bus does not pass an inspection and a re-inspection is required, the division of motor vehicles shall impose a fee of one hundred dollars ($100) for each re-inspection.

(b) Upon receipt of the report, the inspection division shall immediately forward a copy to the registered owner and to the superintendent and school committee of the school district for which the school bus transports children.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 10; G.L. 1956, § 31-22-11; P.L. 1968, ch. 198, § 1; P.L. 1971, ch. 154, § 1; P.L. 1972, ch. 297, § 1; P.L. 1973, ch. 248, § 1; P.L. 1979, ch. 268, § 1; P.L. 1986, ch. 344, § 1; P.L. 1991, ch. 286, § 1; P.L. 2004, ch. 6, § 16; P.L. 2008, ch. 98, § 18; P.L. 2008, ch. 145, § 18; P.L. 2012, ch. 241, art. 21, § 14.)



Chapter 31-22-11.1 - Enforcement of inspections of school buses.

§ 31-22-11.1 Enforcement of inspections of school buses.  (a) Failure of a school bus to appear for a scheduled inspection shall result in that school bus registration being immediately suspended. Notification of the failure to appear and the suspension order shall be sent to the registered owner and to the superintendent and the school committee of the district for which the bus transports children.

(b) Failure of a school bus to pass any inspection shall result in written notice to the registered owner to bring the bus into compliance within five (5) days or face suspension of the school bus registration. Notification of the failure of the bus to pass inspection shall also be sent to the superintendent and the school department for which the bus transports children.

(c) The suspensions shall remain in effect until the time that the bus passes inspection. No school bus will be used to transport children after failing an inspection until the time it is brought into compliance and passes inspection. Notification that a bus has passed inspection shall be sent to the registered owner, the school superintendent, and the school committee for which the bus transports children.

(d) The division of motor vehicles is authorized to enact such rules and regulations as it may deem necessary to enforce this section.

History of Section.
(P.L. 1986, ch. 344, § 2.)



Chapter 31-22-11.2 - Maintenance of school buses.

§ 31-22-11.2 Maintenance of school buses.  (a) All school buses, as defined in § 31-1-3(t), shall be maintained in a safe operating condition through an approved systematic preventive maintenance program. Defects which could create a hazard for riders or other road users shall be corrected before the vehicle transports children.

(b) The maintenance program shall be adequate to provide the proper care of all the equipment owned, leased, or contracted, and a written record shall be kept for all repairs conducted on each bus. The records shall be retained for the life of each vehicle and shall transfer with the vehicle when sold, and the record shall be available for inspection by the director of inspections during normal business hours. Included in these records shall be a record of any torque pressure as recommended by the manufacturer.

History of Section.
(P.L. 1986, ch. 144, § 2; P.L. 2004, ch. 6, § 16; P.L. 2005, ch. 410, § 15.)



Chapter 31-22-11.3 - Random inspection of school buses.

§ 31-22-11.3 Random inspection of school buses.  (a) The division of motor vehicles, and state and local law enforcement officers, are authorized to stop and conduct a visual inspection of any school bus as defined in 31-1-3(v), on public roads and highways and in public and private parking areas. The random inspections shall be conducted at a time when no school children are on the school bus. Nothing in this section shall preclude a law enforcement officer from stopping a school bus which is transporting children for any visible violation of applicable safety standards. Whenever a law enforcement officer stops a school bus, he or she shall verify that the vehicle identification number (VIN) listed on the registration card is the same as the VIN listed on the body of the bus.

(b) Any federal or state employee authorized to stop and inspect trucks on the highways or roads of this state is authorized to conduct inspections of any school bus.

(c) Any school bus found to be in violation of applicable laws and/or regulations may be immediately impounded, and notification shall be sent to the registered owner, the school superintendent and the school committee for which the bus transports children. The bus shall not be used to transport children until the violation is cured and the bus is inspected by a state employed or state certified inspector.

History of Section.
(P.L. 1986, ch. 344, § 2; P.L. 2004, ch. 6, § 16.)



Chapter 31-22-11.4 - School bus drivers pre-trip inspection.

§ 31-22-11.4 School bus drivers pre-trip inspection.  Every school bus driver shall perform a daily pre-trip inspection of his or her assigned vehicle, and shall report promptly and in writing any defect or deficiencies discovered that may affect the safety of the vehicle's operation or result in mechanical breakdown. Pre-trip inspection and condition reports for school vehicles subject to the motor carrier safety regulations of the Federal Motor Carrier Safety Administration ("FMCSA") as may be amended from time to time shall be performed in accordance with those regulations.

History of Section.
(P.L. 1986, ch. 344, § 2; P.L. 2005, ch. 77, § 4; P.L. 2005, ch. 82, § 4.)



Chapter 31-22-11.5 - Use of school bus with suspended registration  Penalty.

§ 31-22-11.5 Use of school bus with suspended registration  Penalty.  No registered owner, school superintendent, or driver shall use or allow to be used any school bus for transporting children after notification that the bus registration has been suspended for failure to appear for its scheduled inspection or for failure to pass the inspection. The registered owner of the bus shall be fined an amount not to exceed five hundred dollars ($500) for each day the bus is used to transport children in violation of this chapter.

History of Section.
(P.L. 1986, ch. 344, § 2.)



Chapter 31-22-11.6 - Child care vehicles and school extra-curricular vehicles.

§ 31-22-11.6 Child care vehicles and school extra-curricular vehicles.  (a) Pursuant to § 31-22-10, the division of motor vehicles is authorized to promulgate rules and regulations concerning the type, construction, and equipment of motor vehicles used for the transportation of children to and from child care facilities and to and from school sponsored activities including athletics and extra-curricular activities.

(2) For the purposes of this section, "school bus", as referred to in § 31-1-3(v), is defined as a vehicle which is used to carry children to or from school on school bound routes at the outset of the children's school day and/or on home bound routes at the end of the children's school day. For these routes, a school bus or a pupil transportation vehicle as set forth in §§ 31-22.1-1 and 31-22.1-2 must be used regardless of the number of students being transported.

(ii) For purposes of this section, "school extra-curricular vehicles" is defined as vehicles designed to transport fewer than fifteen (15) students to and from school sponsored activities including athletics, internships, work experiences, and extra-curricular activities where school buses are not used because of the small number of students being transported.

(iii) For the purpose of this section, "child care vehicle" is defined as a motor vehicle owned or leased by a licensed child care agency that does not exceed fifteen (15) passengers and is being used to transport children from schools to child care facilities and/or from child care facilities to schools. Two (2) door sedans shall not be considered child care vehicles or school extra-curricular vehicles.

(b) The division of motor vehicles shall have the authority to suspend the registration of any vehicle used for child care transportation or school extra-curricular transportation that does not meet the following requirements:

(1) Seating. Adequate seating space for all passengers shall be provided. The maximum seating capacity of a child care vehicle and school extra-curricular vehicle shall be fifteen (15) persons, including the driver. No standing shall be permitted while the vehicle is in operation.

(2) Safety belts. Safety belts shall be required for all passengers riding in the child care vehicle and school extra-curricular vehicle.

(3) Vehicle registration. All child care vehicles and school extra-curricular vehicles shall be registered as public vehicles.

(4) Vehicle inspection. All child care vehicles and school extra-curricular vehicles shall be inspected for excessive emissions and/or safety items according to a staggered appointment schedule as determined by the director of revenue, or his or her designee, and from time to time thereafter as may be required, and the vehicle owner shall display upon the vehicle the certificate of inspection and approval issued to the vehicle until the certificate shall expire.

(5) Inspector's rejection notice. The director of revenue, or his or her designee, may affix a notice of rejection to any vehicle that fails to pass the required inspection requirements. The rejection notice shall not be destroyed or removed from the vehicle until the vehicle has passed the inspection requirements, or its removal has been authorized by the director of revenue or his or her designee.

(6) Vehicle identification. Any and all child care vehicles and school extra-curricular vehicles must have the name of the child care organization conspicuously placed on the side of the vehicle. The identification shall be required to possess two inch (2") letters, and be permanently affixed on the side of the vehicle.

(ii) Should any child care vehicle and school extra-curricular vehicle be a leased vehicle, the vehicle shall forego the requirement of having the name of the child care facility or school permanently affixed to the side of the vehicle, but instead may satisfy the identification requirement by placing a magnetized sign naming the child care facility or school or any other temporarily affixed apparatus; provided, that the temporary identification sign not be interchanged, replaced, or modified to change the purpose or function of the child care vehicle and school extra-curricular vehicle.

(7) Fire extinguisher. The child care vehicle and school extra-curricular vehicle shall be equipped with at least one pressurized, potassium bicarbonate base dry chemical-type fire extinguisher, mounted in the manufacturer's extinguisher bracket, and located in the driver's compartment in full view of and readily accessible to the driver. A pressure gauge shall be mounted on the extinguisher so as to be easily read without removing the extinguisher from its mounted position.

(ii) The fire extinguisher shall have a minimum capacity of not less than two and a half pounds (2 1/2 lbs.) and be of a type approved by the Underwriters Laboratories, Inc., with a rating of not less than ten (10) BThe operating mechanism shall be sealed with a type of seal that will not interfere with use of the fire extinguisher.

(8) First-Aid, Airway, and Bodily Fluid Spill kits. Every child care vehicle and school extra-curricular vehicle shall be equipped with a first-aid kit mounted in an area accessible to the operator which consists of bandages, sterile pads, adhesive tape, and Band-Aids, as well as an approved Emergency Airway Kit, for use in the administration of first-aid treatment. In addition, every child care vehicle and school extra-curricular vehicle shall be equipped with a bodily fluid spill kit.

(9) Each vehicle shall also have an audible door alarm and an audible back up alarm.

(10) All persons operating a pupil transportation vehicle to convey children shall hold a Rhode Island chauffeur's license and shall have passed a written test as may be prescribed by the department of motor vehicles. In addition, all such persons who operate a pupil transportation vehicle to convey children shall submit to a national and statewide criminal and driving record background check by the hiring agency.

(11) School extra-curricular vehicles purchased after January 1, 2000 shall further comply with regulations which the division of motor vehicles is authorized to promulgate which require these vehicles to meet appropriate safety standards. The additional safety requirements of this subsection shall, effective January 1, 2008, also apply to school extra-curricular vehicles in service prior to January 1, 2000, which are still in service after January 1, 2008.

History of Section.
(P.L. 1989, ch. 188, § 1; P.L. 1999, ch. 424, § 1; P.L. 1999, ch. 514, § 1; P.L. 2004, ch. 6, § 16; P.L. 2007, ch. 185, § 2; P.L. 2007, ch. 207, § 2; P.L. 2008, ch. 98, § 18; P.L. 2008, ch. 145, § 18; P.L. 2011, ch. 151, art. 10, § 4.)



Chapter 31-22-11.7 - Unauthorized school bus entry.

§ 31-22-11.7 Unauthorized school bus entry.  (a) Any person over eighteen (18) years of age who enters a school bus as defined in § 31-1-3(t) without prior authorization of the driver or a school official, and who refuses to disembark after being ordered to do so by the driver, shall be guilty of a misdemeanor.

(b) A school district may place a notice at the entrance of the school bus that warns against the unauthorized entry or refusal to disembark prohibited by this section.

History of Section.
(P.L. 2000, ch. 123, § 1; P.L. 2004, ch. 6, § 16; P.L. 2005, ch. 410, § 15.)



Chapter 31-22-11.8 - Unauthorized use of cell phones on school bus.

§ 31-22-11.8 Unauthorized use of cell phones on school bus.  (a) The use of a cell phone by a school bus driver shall be prohibited, while the bus is transporting children except in the case of an emergency.

(b) Any person who violates any of the provisions of subsection (a) of this section shall, upon conviction, be punished by a fine of fifty dollars ($50.00).

(c) For a subsequent conviction under this section a person shall be punished by a fine of fifty dollars ($50.00).

(d) If any civil action is brought as a result of a violation of this section, the violation shall be evidence of negligence.

History of Section.
(P.L. 2002, ch. 146, § 1; P.L. 2002, ch. 251, § 1.)



Chapter 31-22-11.9 - Use of cell phones by minors while operating motor vehicles prohibited.

§ 31-22-11.9 Use of cell phones by minors while operating motor vehicles prohibited.  (a) The use of a cell phone by a minor while said minor is operating a motor vehicle shall be prohibited, except in the case of an emergency. For purposes of this section, the term "minor" shall include any person less than eighteen (18) years of age.

(b) Any person who violates any of the provisions of subsection (a) of this section shall, upon conviction, be punished by a fine of fifty dollars ($50.00).

(c) For a second conviction under this section a person shall be punished by a fine of fifty dollars ($50.00).

(d) For a third or subsequent conviction a person shall be punished by a fine of one hundred dollars ($100) and/or loss of license until the user reaches his/her eighteenth (18th) birthday.

History of Section.
(P.L. 2006, ch. 186, § 1; P.L. 2006, ch. 322, § 1.)



Chapter 31-22-12 - Supervision and inspection of vehicles transporting passengers for hire.

§ 31-22-12 Supervision and inspection of vehicles transporting passengers for hire.  (a) The division of motor vehicles shall have jurisdiction over the lighting, equipment, safety, and sanitary condition of all taxicabs, buses, jitneys, and other vehicles used for the transportation of passengers for hire, and shall cause an inspection of them to be made before registering the vehicles and from time to time thereafter as it shall deem necessary for the convenience, protection, and safety of passengers and the public.

(b) A fee of two dollars ($2.00) shall be paid to the division of motor vehicles for each inspection as required by this section.

History of Section.
(P.L. 1950, ch. 2595, art. 33, § 11; P.L. 1954, ch. 3275, § 1; G.L. 1956, § 31-22-12.)



Chapter 31-22-13 - Abandoned vehicles.

§ 31-22-13 Abandoned vehicles.  The last registered owner, or person having custody and control as authorized by the owner, of any motor vehicle who abandons it as defined by § 31-42-1 on any public or private property other than his or her own, without the permission of the owner or lessee of the property in cases of private property, shall be liable for all costs and expenses incurred by the owner, lessee, or the state or any municipality in the removal of the vehicle from public or private property. Failure to pay the expenses within thirty (30) days of written notice shall be punished by a fine upon conviction, not in excess of two hundred dollars ($200). Upon conviction the administrator of the division of motor vehicles shall be notified and shall suspend the license and registration of the last registered owner of the abandoned vehicle until these expenses are paid.

History of Section.
(P.L. 1965, ch. 23, § 1; P.L. 1999, ch. 445, § 1; P.L. 2004, ch. 401, § 2.)



Chapter 31-22-14 - Towing  Costs paid by owner.

§ 31-22-14 Towing  Costs paid by owner.  (a) The owner, or person having custody and control as authorized by the owner, of any motor vehicle which is towed away from any public roadway because it is in violation of a state law or city or town ordinance, or which is towed from the scene of an accident or breakdown, or which is towed as the result of the lawful detention of an unlicensed operator, including those operating after denial, suspension, or revocation of license, shall be liable for the cost of towing, storage, and other incidental expenses in connection with the towing.

(b) The owner or operator of this section shall be responsible for the towing, storage and incidental expenses and for the towing or transportation fees to a demolisher or crusher and any crushing preparation fees associated with gas tanks, auto fluff, and battery acid and tire removal which exceed the salvage value of the vehicle.

(c) Any owner or operator who should fail to pay the costs and expenses set forth in this section within thirty (30) days of the receipt of written notice from the tow company, police department or demolisher shall be punished by a fine upon conviction not in excess of two hundred dollars ($200).

History of Section.
(P.L. 1968, ch. 161, § 1; P.L. 1999, ch. 445, § 1.)



Chapter 31-22-14.1 - Towing  Accident scene.

§ 31-22-14.1 Towing  Accident scene.  Every licensed wrecker who shall render towing services at the scene of an accident shall also have the responsibility to remove all glass and debris at the accident scene from the roadway at the time of rendering the services. A police officer shall remain on the scene of the accident until the licensed wrecker has cleared the roadway from auto debris in accordance with this section.

History of Section.
(P.L. 1999, ch. 234, § 1.)



Chapter 31-22-15 - Lien for towing and storage charges.

§ 31-22-15 Lien for towing and storage charges.  Every licensed wrecker who shall render towing and storage services for the benefit of a motor vehicle owner shall have a lien on and may retain the possession of the motor vehicle until the charges for the towing and storage have been paid.

History of Section.
(P.L. 1968, ch. 161, § 1.)



Chapter 31-22-16 - Sale to enforce lien.

§ 31-22-16 Sale to enforce lien.  If the charges referred to in § 31-22-15 remain unpaid for a period of at least sixty (60) days from and after the towing, the wrecker may sell the motor vehicle at private or public sale and the proceeds, after first paying the expenses of the sale, shall be applied as follows:

(1) In payment of the wrecker's lien;

(2) In satisfaction of any indebtedness secured by a financing statement filed with the secretary of state;

(3) In satisfaction of any indebtedness secured by any subordinate security interest if written satisfaction of demand for it is received before distribution of the proceeds is completed;

(4) After payment of any or all of the above sections, the proceeds if any, shall be paid to the registered owner, if known to the wrecker.

History of Section.
(P.L. 1968, ch. 161, § 1.)



Chapter 31-22-17 - Notice of sale.

§ 31-22-17 Notice of sale.  Thirty (30) days before any sale pursuant to § 31-22-16 is held, notice in writing shall be given to the registered owner of the motor vehicle to be sold, if known to the wrecker, and to the holder of any security interest recorded with the secretary of state, of the amount owed for the storage and towing, and the time and place of sale. The notice shall be mailed, registered or certified mail, postage prepaid, to the address of the registered owner on file at the division of motor vehicles, or the last known address of the owner.

History of Section.
(P.L. 1968, ch. 161, § 1.)



Chapter 31-22-18 - Newspaper advertisement of sale.

§ 31-22-18 Newspaper advertisement of sale.  Every licensed wrecker, after giving notice to the registered owner of the motor vehicle to be sold as prescribed in § 31-22-17, shall advertise notice of the sale for two (2) consecutive days at least ten (10) days but not more than fourteen (14) days prior to the date of the sale, in a daily newspaper of general circulation, the following information:

(1) A general description of the motor vehicle to be sold, including its make, model, year, color, and motor or serial number;

(2) The name and address of the registered owner and the license plate number, if known, to the wrecker; and

(3) The place and date of the proposed sale.

History of Section.
(P.L. 1968, ch. 161, § 1.)



Chapter 31-22-19 - House trailers.

§ 31-22-19 House trailers.  (a) No person or persons shall occupy or otherwise be a passenger in a house trailer at any time while the house trailer is in transit or being moved in any manner upon the public highways of this state.

(b) Any person found guilty of violating any of the provisions of this section shall be fined fifteen dollars ($15.00) for each offense.

(c) For the purposes of this section, a "house trailer" is defined as a trailer or a semi-trailer which is designed, constructed, and equipped as a dwelling place, living abode, or sleeping place, either temporary or permanent and which is equipped for or capable of use as a conveyance on streets and highways.

History of Section.
(G.L. 1956, § 31-22-19; P.L. 1969, ch. 172, § 1.)



Chapter 31-22-20 - Solicitation on roadways, permit required.

§ 31-22-20 Solicitation on roadways, permit required.  No person shall distribute literature to, request donations from, or in any other manner perform acts of solicitation of any type directed at the operator or any passenger of any motor vehicle in a travel lane, including motor vehicles stopped at intersections or in obedience to any traffic control device, or on any public street or highways within the state, without first obtaining from the city or town council of the municipality involved a permit to conduct the solicitation. Solicitation without a permit, or in violation of the terms and conditions of a permit, shall be subject to the penalties provided for by the city's or town's applicable code or ordinance for violations.

History of Section.
(P.L. 1976, ch. 16, § 1; P.L. 1995, ch. 290, § 1.)



Chapter 31-22-21.1 - Presence of alcoholic beverages while operating or riding in a motor vehicle.

§ 31-22-21.1 Presence of alcoholic beverages while operating or riding in a motor vehicle.  (a) No person shall operate a motor vehicle upon the public highways with any unsealed alcoholic beverage container within the passenger section of the vehicle.

(b) Any person found in violation of this section may be fined not more than two hundred dollars ($200) or have his or her driver's license suspended for up to six (6) months, or both, for the first violation, and for each subsequent violation may be fined not more than five hundred dollars ($500) or have his or her driver's license suspended for up to one year, or both.

(c) The operator of a rented limousine or bus shall not be subject to the provisions of this section provided neither the operator nor any passenger under the age of twenty-one (21) is in possession of any unsealed alcoholic beverage container.

(d) The original jurisdiction of this section shall be exclusively in the traffic tribunal.

History of Section.
(P.L. 1999, ch. 382, § 2.)



Chapter 31-22-22 - Safety belt use  Child restraint. [Effective until June 30, 2013.].

§ 31-22-22 Safety belt use  Child restraint. [Effective until June 30, 2013.].  (a) Any person transporting a child under the age of eight (8), less than fifty-seven (57) inches in height and less than eighty (80) pounds in a motor vehicle operated on the roadways, streets, or highways of this state, shall transport the child in any rear seating position of the motor vehicle properly restrained in a child restraint system approved by the United States Department of Transportation under Federal Standard 213. If the child is under eight (8) years old but at least fifty-seven (57) inches in height, or at least eighty (80) pounds the child shall be properly wearing a safety belt and/or shoulder harness approved by the Department of Transportation pursuant to Federal Standard 208 in any rear seating position of the motor vehicle. For the purpose of this section, applying to all parts of this section, "rear seating position" means any seating positions located behind the driver and front seat passenger. Under this subsection, a child must be properly restrained in the front seat if:

(i) The vehicle is not equipped with a back seat; or

(ii) All rear seating positions are being utilized by other children.

(2) In no event shall failure to wear a child restraint system or safety belt be considered as contributory or comparative negligence, nor the failure to wear the child restraint system, seat belt and/or shoulder harness be admissible as evidence in the trial of any civil action.

(b) Any operator of a motor vehicle transporting a child who has attained the age of eight (8) years but is under eighteen (18) years of age in any seating position within a motor vehicle operated on the roadways, streets, or highways of the state shall ensure that the passenger is properly wearing a safety belt and/or shoulder harness system, as defined by Federal Standard 208.

(2) Any operator of a motor vehicle under eighteen (18) years old shall properly wear a safety belt and/or shoulder harness system.

(3) This subsection applies only to those motor vehicles required by federal law to have safety belts.

(c) Any person deemed in violation of subsection (a) of this section shall be issued a citation. If the cited person presents proof of purchase of a federally approved child restraint system under Standard 213 to the issuing police department within seven (7) days of issuance, the department shall void the violation. If the individual fails to present proof of purchase, he or she shall be required to appear for a hearing before the traffic tribunal, and shall be fined as provided in § 31-41.1-4 for each offense, and it shall not be recorded on the person's driving record within the rules and regulations governing chapter 41.1 of this title.

(2) Any person violating subsection (b) of this section shall be fined as provided in § 31-41.1-4 for each offense. The conviction shall not be recorded on that person's driving record within the rules and regulations governing chapter 41.1 of this title.

(d) Notwithstanding the provisions of subsection (a) of this section, any person transporting a child properly restrained in a federally approved child restraint system under Federal Standard 213, but transporting the child in a place other than a rear seating position, in violation of subsection (a) of this section, shall be subject only to the fine contained in subdivision (c)(2) of this section.

(e) All fines collected for violations of this section shall be payable to the state of Rhode Island. Fifty percent (50%) of the proceeds shall be shared with the municipality whose law enforcement department issued the citation for the violations.

(f) Any operator of a motor vehicle transporting a person eighteen (18) years of age and older in any seating position of a motor vehicle operated on the roadways, streets or highways of this state shall ensure that the person be properly wearing a safety belt and/or shoulder harness system, as defined by Federal Motor Vehicle Safety Standard 208.

(2) The provisions of this subsection shall apply only to those motor vehicles required by federal law to have safety belts.

(g) Any person who is an operator of a motor vehicle shall be properly wearing a safety belt and/or shoulder harness system as defined by Federal Motor Vehicle Safety Standard 208 while the vehicle is in operation on any of the roadways, streets, or highways of this state.

(2) The provisions of this subsection shall apply only to those motor vehicles required by federal law to have safety belts.

(h) In no event shall failure to be properly restrained by a child restraint system or safety belt be considered as negligence, nor the failure to be properly restrained by the child restraint system or safety belt be admissible as evidence in the trial of any civil action.

(i) The provisions of subsections (b), (f) and (g) of this section shall not apply to a driver or passenger of:

(1) A passenger motor vehicle manufactured before July 1, 1966;

(2) A passenger motor vehicle in which the driver or passenger possesses a written verification from a licensed physician that the driver or passenger is unable to wear a safety seat belt system for physical or medical reasons. The verification time period shall not exceed twelve (12) months at which time a new verification may be issued;

(3) A passenger motor vehicle which is not required to be equipped with a safety seat belt system under federal laws; or (4) A passenger motor vehicle operated by a letter carrier of the United States Postal Service while performing the duties of a letter carrier.

(j) A program of public information and education designed to educate the motoring public to the benefits of wearing safety belt systems, shall be developed by the department of transportation's governor's office on highway safety. The department of transportation's office on highway safety, in cooperation with the department of health, shall study the effectiveness of the implementation of this section and shall submit to the general assembly a report containing its findings by July 1, 1999.

(k) Any person violating subsection (f) or (g) of this section shall be fined as provided in § 31-41.1-4. Any conviction for violating subsection (f) or (g) of this section shall not be recorded on that person's driving record within the rules and regulations governing chapter 41.1 of this title.

(l) No motor vehicle shall be stopped, inspected or detained to determine compliance with subsection (f) or (g) of this section without reasonable suspicion that the operator or passenger(s) of the motor vehicle is in violation of this section.

(m) A law enforcement officer may not search a motor vehicle, its contents, the driver, or a passenger solely because of a violation of subsection (f) or (g) of this section.

History of Section.
(P.L. 1980, ch. 61, § 1; P.L. 1981, ch. 18, § 1; P.L. 1987, ch. 331, § 1; P.L. 1991, ch. 303, § 1; P.L. 1992, ch. 322, § 1; P.L. 1996, ch. 143, § 1; P.L. 1997, ch. 99, § 1; P.L. 1998, ch. 36, § 1; P.L. 2000, ch. 109, § 67; P.L. 2001, ch. 132, § 1; P.L. 2002, ch. 58, § 3; P.L. 2002, ch. 121, § 1; P.L. 2004, ch. 6, § 4; P.L. 2004, ch. 346, § 1; P.L. 2008, ch. 100, art. 12, § 9; P.L. 2009, ch. 59, § 1; P.L. 2009, ch. 62, § 1; P.L. 2011, ch. 185, § 1; P.L. 2011, ch. 186, § 1.)

§ 31-22-22 Safety belt use  Child restraint. [Effective June 30, 2013.].  (a) Any person transporting a child under the age of eight (8), less than fifty-seven (57) inches in height and less than eighty (80) pounds in a motor vehicle operated on the roadways, streets, or highways of this state, shall transport the child in any rear seating position of the motor vehicle properly restrained in a child restraint system approved by the United States Department of Transportation under Federal Standard 213. If the child is under eight (8) years old but at least fifty-seven (57) inches in height, or at least eighty (80) pounds the child shall be properly wearing a safety belt and/or shoulder harness approved by the Department of Transportation pursuant to Federal Standard 208 in any rear seating position of the motor vehicle. For the purpose of this section, applying to all parts of this section, "rear seating position" means any seating positions located behind the driver and front seat passenger. Under this subsection, a child must be properly restrained in the front seat if:

(i) The vehicle is not equipped with a back seat; or

(ii) All rear seating positions are being utilized by other children.

(2) In no event shall failure to wear a child restraint system or safety belt be considered as contributory or comparative negligence, nor the failure to wear the child restraint system, seat belt and/or shoulder harness be admissible as evidence in the trial of any civil action.

(b) Any operator of a motor vehicle transporting a child who has attained the age of eight (8) years but is under eighteen (18) years of age in any seating position within a motor vehicle operated on the roadways, streets, or highways of the state shall ensure that the passenger is properly wearing a safety belt and/or shoulder harness system, as defined by Federal Standard 208.

(2) Any operator of a motor vehicle under eighteen (18) years old shall properly wear a safety belt and/or shoulder harness system.

(3) This subsection applies only to those motor vehicles required by federal law to have safety belts.

(c) Any person deemed in violation of subsection (a) of this section shall be issued a citation. If the cited person presents proof of purchase of a federally approved child restraint system under Standard 213 to the issuing police department within seven (7) days of issuance, the department shall void the violation. If the individual fails to present proof of purchase, he or she shall be required to appear for a hearing before the traffic tribunal, and shall be fined as provided in § 31-41.1-4 for each offense, and it shall not be recorded on the person's driving record within the rules and regulations governing chapter 41.1 of this title.

(2) Any person violating subsection (b) of this section shall be fined as provided in § 31-41.1-4 for each offense. The conviction shall not be recorded on that person's driving record within the rules and regulations governing chapter 41.1 of this title.

(d) Notwithstanding the provisions of subsection (a) of this section, any person transporting a child properly restrained in a federally approved child restraint system under Federal Standard 213, but transporting the child in a place other than a rear seating position, in violation of subsection (a) of this section, shall be subject only to the fine contained in subdivision (c)(2) of this section.

(e) All fines collected for violations of this section shall be payable to the state of Rhode Island. Fifty percent (50%) of the proceeds shall be shared with the municipality whose law enforcement department issued the citation for the violations.

(f) Any operator of a motor vehicle transporting a person eighteen (18) years of age and older in any seating position of a motor vehicle operated on the roadways, streets or highways of this state shall ensure that the person be properly wearing a safety belt and/or shoulder harness system, as defined by Federal Motor Vehicle Safety Standard 208.

(2) The provisions of this subsection shall apply only to those motor vehicles required by federal law to have safety belts.

(g) Any person who is an operator of a motor vehicle shall be properly wearing a safety belt and/or shoulder harness system as defined by Federal Motor Vehicle Safety Standard 208 while the vehicle is in operation on any of the roadways, streets, or highways of this state.

(2) The provisions of this subsection shall apply only to those motor vehicles required by federal law to have safety belts.

(h) In no event shall failure to be properly restrained by a child restraint system or safety belt be considered as negligence, nor the failure to be properly restrained by the child restraint system or safety belt be admissible as evidence in the trial of any civil action.

(i) The provisions of subsections (b), (f) and (g) of this section shall not apply to a driver or passenger of:

(1) A passenger motor vehicle manufactured before July 1, 1966;

(2) A passenger motor vehicle in which the driver or passenger possesses a written verification from a licensed physician that the driver or passenger is unable to wear a safety seat belt system for physical or medical reasons. The verification time period shall not exceed twelve (12) months at which time a new verification may be issued;

(3) A passenger motor vehicle which is not required to be equipped with a safety seat belt system under federal laws; or (4) A passenger motor vehicle operated by a letter carrier of the United States Postal Service while performing the duties of a letter carrier.

(j) A program of public information and education designed to educate the motoring public to the benefits of wearing safety belt systems, shall be developed by the department of transportation's governor's office on highway safety. The department of transportation's office on highway safety, in cooperation with the department of health, shall study the effectiveness of the implementation of this section and shall submit to the general assembly a report containing its findings by July 1, 1999.

(k) Violations of subsections (f) and (g) of this section shall be considered secondary offenses and no motor vehicle may be stopped by any state or municipal law enforcement agency for failure of an operator or passenger to wear a safety belt system or for any violation of subsections (f) or (g) of this section; provided, that a motor vehicle may be stopped for failure to comply with the child restraint system as described in subsections (a) and (b) of this section.

(l) Any person violating subsection (f) or (g) of this section shall be fined as provided in § 31-41.1-4. Any conviction for violating subsection (f) or (g) of this section shall not be recorded on that person's driving record within the rules and regulations governing chapter 41.1 of this title.

History of Section.
(P.L. 1980, ch. 61, § 1; P.L. 1981, ch. 18, § 1; P.L. 1987, ch. 331, § 1; P.L. 1991, ch. 303, § 1; P.L. 1992, ch. 322, § 1; P.L. 1996, ch. 143, § 1; P.L. 1997, ch. 99, § 1; P.L. 1998, ch. 36, § 1; P.L. 2000, ch. 109, § 67; P.L. 2001, ch. 132, § 1; P.L. 2002, ch. 58, § 3; P.L. 2002, ch. 121, § 1; P.L. 2004, ch. 6, § 4; P.L. 2004, ch. 346, § 1; P.L. 2008, ch. 100, art. 12, § 9; P.L. 2009, ch. 59, § 1; P.L. 2009, ch. 62, § 1.)



Chapter 31-22-22.1 - Child passenger protection  Warnings of hazard and risk.

§ 31-22-22.1 Child passenger protection  Warnings of hazard and risk.  (a) All law enforcement officers in this state are authorized to provide a verbal warning to any person who shall be deemed to have left a child under the age of seven (7) unattended in a motor vehicle. The warning shall apprise the offending person of the dangers of this practice including, but not limited to, the risk of kidnapping and/or abduction, and the dangers which may result from the accumulation of excessive temperatures within the motor vehicle.

(b) No fine or sanction shall be imposed for a violation of this section, other than a verbal warning, and no record of any kind shall be maintained of the warning.

History of Section.
(P.L. 1997, ch. 208, § 1.)



Chapter 31-22-23 - Tow trucks  Identification required.

§ 31-22-23 Tow trucks  Identification required.  (a) Every motor vehicle used for the purpose of towing or assisting disabled motor vehicles shall display, in sharp color contrast to the background, and be of such size, shape, and color as to be readily legible during daylight hours, from a distance of fifty feet (50') while the vehicle is not in motion; the name, address, and telephone number of the registered owner shall be displayed on both sides of the vehicle.

(b) Any person violating this section shall be fined as provided in § 31-41.1-4.

(c) Any vehicle, except those vehicles exempt from regulation pursuant to the provisions of § 39-12-3, which are used for the purpose of towing or assisting disabled motor vehicles, which does not have a towing certificate issued by the division of public utilities must have the words "Limited Towing" lettered upon the hood or fenders of the vehicle. The letters must be four inches (4") high in a color which contrasts with the vehicle color and must be on both sides of the hood or both sides of the front fender.

(d) Any person who shall violate this provision shall be fined not more than one hundred dollars ($100) upon conviction for a first offense, not more than two hundred and fifty dollars ($250) upon conviction for a second offense, and for each subsequent conviction may be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1982, ch. 270, § 1; P.L. 1985, ch. 106, § 1; P.L. 1990, ch. 346, § 1; P.L. 2002, ch. 58, § 3; P.L. 2008, ch. 100, art. 12, § 9.)



Chapter 31-22-24 - Interior lights to be operated before dawn and after dusk during police stop.

§ 31-22-24 Interior lights to be operated before dawn and after dusk during police stop.  The operator of any vehicle upon a highway within this state, upon the stopping of the vehicle by any law enforcement or police officer, shall, at any time from a half-hour after sunset to a half-hour before sunrise, display and operate its interior lights until such time as the officer allows the vehicle to continue in its operation. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1983, ch. 261, § 1; P.L. 2002, ch. 292, § 119.)



Chapter 31-22-25 - Approaching horses.

§ 31-22-25 Approaching horses.  Each operator of a vehicle approaching a horse on a public highway shall reduce speed, proceed with caution and stop if necessary to avoid endangering the equestrian, or frightening or striking the horse. An operator violating the provisions of this section shall be guilty of a civil violation and, upon conviction, shall be fined not more than twenty-five dollars ($25.00) for the first offense nor more than fifty dollars ($50.00) for second or subsequent offenses.

History of Section.
(P.L. 1986, ch. 53, § 1; P.L. 1988, ch. 296, § 2; P.L. 1999, ch. 218, art. 6, § 10.)



Chapter 31-22-26 - Noise in vicinity of horse.

§ 31-22-26 Noise in vicinity of horse.  No operator of a vehicle in the vicinity of an equestrian and horse may blow a horn, or cause loud or unusual noises, in a manner to startle or frighten the horse. An operator violating the provisions of this section shall be guilty of a civil violation and upon conviction shall be fined not more than twenty-five dollars ($25.00) for the first offense nor more than fifty dollars ($50.00) for second or subsequent offenses.

History of Section.
(P.L. 1986, ch. 53, § 1; P.L. 1988, ch. 296, § 2; P.L. 1999, ch. 218, art. 6, § 10.)



Chapter 31-22-27 - Severability.

§ 31-22-27 Severability.  If any provision of this chapter, or the applicability of the provision to any person or circumstances, is held invalid, the invalidity shall not affect other provisions or application of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1991, ch. 303, § 2.)



Chapter 31-22-28 - Transporting animals.

§ 31-22-28 Transporting animals.  (a) It shall be unlawful for any person to transport any animal or animals either for business or pleasure on or in an open air motor vehicle unless the animal or animals being transported:

(1) Is kept in an enclosed area of the motor vehicle;

(2) The animal or animals are under the physical control of a person other than the operator of the motor vehicle; or

(3) The animal or animals are placed in the motor vehicle and safely restrained by a harness manufactured for the purpose of restraining animals by means other than neck restraints.

(b) Any person violating the provisions of this section shall be punished by a fine of not more than fifty dollars ($50.00) for a first offense, nor more than two hundred dollars ($200) for each subsequent offense.

History of Section.
(P.L. 1992, ch. 194, § 1.)



Chapter 31-22-29 - Inspection of fire apparatus vehicles.

§ 31-22-29 Inspection of fire apparatus vehicles.  Any motor vehicle bearing fire apparatus plates shall be subject to a yearly inspection in accordance with the criteria listed in the national fire protection association (NFPA) standard 1915, 2000 edition.

History of Section.
(P.L. 2003, ch. 309, § 1; P.L. 2003, ch. 327, § 1.)



Chapter 31-22-30 - Text messaging while operating a motor vehicle.

§ 31-22-30 Text messaging while operating a motor vehicle.  (a) For purposes of this section, the following terms shall have the following meanings:

(1) "Hands Free" means the manner in which a wireless handset is operated for the purpose of composing, reading or sending text messages, by using an internal feature or function, or through an attachment or addition, including but not limited to, an earpiece, headset, remote microphone or short range wireless connection, thereby allowing the user to operate said device without the use of hands.

(2) "Inoperability" means a motor vehicle that is incapable of being operated or being operated in a safe and prudent manner due to mechanical failure, including but not limited to, engine overheating or tire failure.

(3) "Motor Vehicle" means any vehicle that is self-propelled by a motor, including but not limited to, automobiles, trucks, vans, construction vehicles, etc.

(4) "Person" means any natural person, corporation, unincorporated association, firm, partnership, joint venture, joint stock association or other entity or business organization of any kind.

(5) "Stopped" means not in motion.

(6) "Text Message", also referred to as short messaging service (SMS) means the process by which users send, read, or receive messages on a wireless handset, including but not limited to, text messages, instant messages, electronic messages or e-mails, in order to communicate with any person or device.

(7) "Use" means to hold a wireless handset in one's hands.

(8) "Wireless Handset" means a portable electronic or computing device, including cellular telephones and digital personal assistants (PDAs), capable of transmitting data in the form of a text message.

(b) No person shall use a wireless handset to compose, read or send text messages while operating a motor vehicle on any public street or public highway within the state of Rhode Island.

(c) Notwithstanding the provisions of subsection (b), this section shall not be construed to prohibit the use of any wireless handset by:

(1) Any law enforcement, public safety or police officers, emergency services officials, first aid, emergency medical technicians and personnel, and fire safety officials in the performance of duties arising out of and in the course of their employment as such;

(2) A person using a wireless handset to contact an individual listed in subsection (c)(1); or

(3) A person using a wireless handset inside a motor vehicle while such motor vehicle is parked, standing or stopped and is removed from the flow of traffic, in accordance with applicable laws, rules or ordinances, or is stopped due to the inoperability of such motor vehicle.

(d) Nothing in this section shall be construed to prohibit a person operating a motor vehicle from utilizing a hands-free wireless handset.

(e) Any person who violates any of the provisions of this section shall, upon conviction, be subject to a fine of eighty-five dollars ($85.00); for a second conviction shall be subject to a fine of one hundred dollars ($100); and for a third or subsequent conviction a person shall be subject to a fine of one hundred twenty-five dollars ($125). All violations arising out of this section shall be heard in the Rhode Island Traffic Tribunal.

History of Section.
(P.L. 2009, ch. 213, § 1; P.L. 2009, ch. 214, § 1.)






Chapter 31-22.1 - Pupil Transportation Vehicles

Chapter 31-22.1-1 - Pupil transportation vehicle  Definition.

§ 31-22.1-1 Pupil transportation vehicle  Definition.  A pupil transportation vehicle is a motor vehicle designed and constructed to seat not more than eight (8) passengers including the operator, used by a school committee to provide the transportation services required by law or regulation to students being conveyed along a fixed school transportation route. In particular, such vehicles may be used to provide the transportation services required by § 16-21-1, § 16-21.1-1, et seq., and § 16-24-4 on routes in which only small numbers of students are being conveyed.

History of Section.
(P.L. 2007, ch. 185, § 1; P.L. 2007, ch. 207, § 1; P.L. 2011, ch. 151, art. 10, § 3.)



Chapter 31-22.1-2 - Pupil transportation vehicle  Vehicle standards.

§ 31-22.1-2 Pupil transportation vehicle  Vehicle standards.  Vans, sport utility vehicles, and heavy automobiles as defined by applicable federal regulations may be used as pupil transportation vehicles provided that these vehicles meet the highest federal crashworthiness standards for these categories of vehicles. Unless otherwise specifically provided for herein, the provisions of § 31-20-4, et seq. (Special Stops Required) shall be applicable to pupil transportation vehicles. The provisions of § 31-23-42 (First aid kit and heating equipment), § 31-23-42.2 (Power equipment on school buses), § 31-23-54 (Fire extinguishers), and § 31-23-55 (Speedometer and odometer) shall be applicable to pupil transportation vehicles. A pupil transportation vehicle shall not be required to be painted school bus yellow provided it carries a sign in school bus yellow visible from forward and from in back of the vehicle containing the lettering required by § 31-20-11.

History of Section.
(P.L. 2007, ch. 185, § 1; P.L. 2007, ch. 207, § 1; P.L. 2011, ch. 151, art. 10, § 3.)



Chapter 31-22.1-3 - Equipment and operation of pupil transportation vehicles.

§ 31-22.1-3 Equipment and operation of pupil transportation vehicles.  No person shall operate any student transportation vehicle, and the owner or custodian of a student transportation vehicle shall not permit the same to be operated to convey students unless the following requirements are complied with:

(1) The operator of a pupil transportation vehicle shall not allow the number of school students riding in the pupil transportation vehicle at any one time to exceed the number of adequate seats therein nor shall the operator drive said bus until each student is seated.

(2) No person shall operate a pupil transportation vehicle referred to in this section, nor knowingly allow any passenger to ride in such vehicle unless the operator and all passengers are wearing a safety belt which is properly adjusted and fastened.

(3) All doors shall be kept closed while the pupil transportation vehicle is in motion. The vehicle shall have an audible open door warning alarm and an audible back up warning alarm.

(4) No fueling shall take place while any pupil transportation vehicle is occupied by passengers.

(5) Each pupil transportation vehicle shall be equipped with Type I Class A turn signal lamps, which shall have a four-way hazard warning signal switch to cause simultaneous flashing of the turn signal lamps which may be activated when a pupil transportation vehicle is approaching a stop to load or discharge school students and when needed as a vehicular traffic hazard warning. Each pupil transportation vehicle shall also be equipped with front and rear alternating flashing school bus red signal lamps, which shall remain flashing when school pupils are entering or leaving the pupil transportation vehicle. All aforementioned lamps shall comply with applicable Federal Motor Vehicle Safety Standards and any applicable rules and regulations promulgated by the department of motor vehicles. The operator of a pupil transportation vehicle shall cause its headlamps to be illuminated while such bus is in operation.

(6) Any person who operates such a pupil transportation vehicle shall not permit the boarding or discharging of school students therefrom unless the pupil transportation vehicle is stopped as close as is practicable to the right-hand side or edge of the ways and shall announce when discharging passengers there from that all persons who wish to cross to the other side of the way shall do so by passing in front of the pupil transportation vehicle immediately upon alighting therefrom. No person shall operate a pupil transportation vehicle away from the point of boarding until it is safe for all discharged passengers who wish to cross to the other side have done so. The monitor requirement of § 16-21-1 shall not apply to pupil transportation vehicles.

(7) Each pupil transportation vehicle shall be required to be equipped with one pair of adequate chock blocks and three (3) flares in compliance with United States Motor Vehicle D.O.T. Safety Standard No. 125, which shall be placed upon the roadway in conformance with section 14 B of chapter 85 when such vehicle becomes disabled upon the traveled portion of any way, and seat belts for each permanent seating accommodation designed and installed in compliance with applicable United States Motor Vehicle Safety Standards.

(8) All pupil transportation vehicles shall include an approved emergency airway and bodily fluid spill kits.

(9) All pupil transportation vehicles used to transport school students under the provisions of this section shall display sticker as authorized by the department of motor vehicles for a reasonable fee established by the department of motor vehicles.

(10) All persons operating a pupil transportation vehicle to convey students shall hold a Rhode Island chauffeurs license and shall have passed a written test as may be prescribed by the division of motor vehicles. In addition, all persons who operate a pupil transportation vehicle to convey students shall submit to a national and statewide criminal and driving record background check by the hiring agency.

History of Section.
(P.L. 2007, ch. 185, § 1; P.L. 2007, ch. 207, § 1; P.L. 2011, ch. 151, art. 10, § 3.)



Chapter 31-22.1-4 - Operation of pupil transportation vehicles.

§ 31-22.1-4 Operation of pupil transportation vehicles.  No pupil transportation vehicle shall be operated, under the provisions of this chapter, for purposes of transporting students prior to September 1, 2007.

History of Section.
(P.L. 2007, ch. 185, § 1; P.L. 2007, ch. 207, § 1.)






Chapter 31-23 - Equipment and Accessories Generally

Chapter 31-23-1 - Driving of unsafe vehicle  Disobedience of requirements  Inspections of motor carriers  Fines.

§ 31-23-1 Driving of unsafe vehicle  Disobedience of requirements  Inspections of motor carriers  Fines.  (a) It is a civil violation for any person to drive or move, or for the owner, employer or employee to cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles which is in such an unsafe condition as to endanger any person, or which does not contain those parts or is not at all times equipped with lamps and other equipment in proper condition and adjustment as required in this chapter or chapter 24 of this title, or for any person to do any act forbidden or fail to perform any act required under these chapters.

(b) For the purpose of reducing the number and severity of accidents, all commercial motor vehicles must meet applicable standards set forth in this chapter and chapter 24 of this title and in the federal motor carrier safety regulations (FMCSR) contained in 49 CFR Parts 387 and 390-399, and the Hazardous Materials Regulations in 49 CFR Parts 107 (subparts F and G only), 171-173, 177, 178 and 180, as amended except as may be determined by the administrator to be inapplicable to a state enforcement program, as amended and adopted by the U.S. Department of Transportation (U.S. DOT), Federal Motor Carrier Safety Administration, as may be amended from time to time. Part 391.11(b)(1) of FMCSR, 49 CFR 391.11(b)(1) shall not apply to intrastate drivers of commercial motor vehicles except for drivers of school buses and vehicles placarded under 49 CFR Part 172, Subpart F. Rules and Regulations shall be promulgated by the director of the department of revenue for the administration and enforcement of motor carrier safety. The rules and regulations shall be promulgated to ensure uniformity in motor carrier safety enforcement activities and to increase the likelihood that safety defects, driver deficiencies, and unsafe carrier practices will be detected and corrected.

(2) Any carrier convicted of violating the rules and regulations established pursuant to this subsection shall be fined as provided in § 31-41.1-4 for each offense.

(c) For the purposes of this section, "carrier" is defined as any company or person who furthers their commercial or private enterprise by use of a vehicle that has a gross vehicle weight rating (GVWR) of ten thousand and one (10,001) or more pounds, or that transports hazardous material.

(d) Authorized examiners, investigators, officers, or regulatory inspectors from the department of revenue with proper identification issued by the director of the department of revenue, the state police, and local law enforcement officials with proper identification certifying they are qualified motor carrier enforcement personnel trained according to subsection (f) of this section, shall have a right of entry and authority to examine all equipment of motor carriers and lessors and enter upon and perform inspections of motor carrier vehicles in operation. They shall have authority to inspect, examine, and copy all accounts, books, records, memoranda, correspondence and other documents of the motor carriers and or lessors and the documents, accounts, books, records, correspondence, and memoranda of any person controlling, controlled by, or under common control of any carrier which relate to the enforcement of this chapter.

(e) Authorized examiners, investigators, officers, or regulatory inspectors from the state police, local law enforcement officials or the department of revenue shall declare "out of service" any motor vehicle which, by reason of its mechanical condition or loading, is so imminently hazardous to operate as to be likely to cause an accident or a breakdown. An "out of service vehicle" sticker shall be used to mark vehicles out of service. The "out of service vehicle" sticker shall be affixed to the driver's window on power units placed out of service and, affixed to the left front corner of trailers or semi-trailers placed out of service.

(2) No person shall remove the "out of service vehicle" sticker from any motor vehicle prior to completion of all repairs required by the "out of service" notice.

(3) Any motor vehicle discovered to be in an unsafe condition while being operated on the highway may be continued in operation only to the nearest place where repairs can be safely effected.

(4) Operation in an unsafe condition will be conducted only if it is less hazardous to the public than to permit the vehicle to remain on the highway.

(5) A motor carrier shall not require or permit a person to operate a motor vehicle declared out of service until all the repairs required by the out of service notice are satisfactorily completed.

(6) Any person convicted of unauthorized removal or causing to be removed an "out of service vehicle" sticker shall be fined as provided in § 31-41.1-4.

(7) Any person convicted of operating or causing to operate an "out of service vehicle" on a public highway shall be fined as provided in § 31-41.1-4.

(f) In order to enforce the provisions of this section, authorized examiners, investigators, officers, or regulatory inspectors must satisfactorily complete a course of instruction as prescribed by the U.S. Department of Transportation (U.S. DOT), Federal Motor Carrier Safety Administration in the federal motor carrier safety regulations (FMCSR) safety inspection procedures, and out of service criteria with at least annual in-service training covering the prescribed instruction.

(g) Violations of the provisions of this section shall be recorded in the commercial vehicle inspection report approved by the U.S. Department of Transportation (U.S. DOT), Federal Motor Carrier Safety Administration in addition to the appropriate Rhode Island state uniform summons.

(h) Any fine imposed as a result of a violation of this section shall not be subject to any additional assessments imposed pursuant to any other laws of the state of Rhode Island.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 1; G.L. 1956, § 31-23-1; P.L. 1985, ch. 503, § 1; P.L. 1986, ch. 282, § 1; P.L. 1989, ch. 83, § 1; P.L. 1991, ch. 298, § 1; P.L. 1999, ch. 218, art. 6, § 11; P.L. 2002, ch. 58, § 4; P.L. 2005, ch. 77, § 5; P.L. 2005, ch. 82, § 5; P.L. 2008, ch. 98, § 19; P.L. 2008, ch. 100, art. 12, § 10; P.L. 2008, ch. 145, § 19.)



Chapter 31-23-2 - Additional parts and accessories.

§ 31-23-2 Additional parts and accessories.  (a) Nothing contained in this chapter or chapter 24 of this title shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of these chapters.

(b) No person shall install or adjust any equipment, part, or accessory on a motor vehicle that is intended for use on any highway, which would result in the motor vehicle or its operation being inconsistent with the provisions of this chapter or chapter 24 of this title and could result in the issuance of a notice pursuant to § 31-38-2. The penalty for the first violation of the provisions of the subsection shall be a fine of two hundred fifty dollars ($250), for the second violation a fine of five hundred dollars ($500), and for the third and subsequent violations a fine of one thousand dollars ($1,000).

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 1; G.L. 1956, § 31-23-2; P.L. 2008, ch. 249, § 1; P.L. 2008, ch. 311, § 1.)



Chapter 31-23-3 - Farm and road machinery exempt.

§ 31-23-3 Farm and road machinery exempt.  The provisions of this chapter and chapter 24 of this title with respect to equipment on vehicles shall not apply to farm vehicles, road machinery, road rollers, or farm tractors except as made applicable in these chapters.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 1; G.L. 1956, § 31-23-3.)



Chapter 31-23-4 - Brake equipment required.

§ 31-23-4 Brake equipment required.  (a) Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway, shall be equipped with brakes adequate to control the movement of and to stop and hold the vehicle, including two (2) separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two (2) wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two (2) wheels.

(b) Every motorcycle, and motor-driven cycle, when operated upon a highway shall be equipped with at least one brake, which may be operated by hand or foot, and which is adequate to control and stop the vehicle.

(c) Every trailer or semi-trailer of a gross weight of four thousand pounds (4,000 lbs.) or more, when operated upon a highway, shall be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle, and so designed as to be applied by the driver of the towing motor vehicle from the driver's normal operating position, and the brakes shall be so designed and connected that in case of an accidental breakaway of the towed vehicle, the brakes shall be automatically applied.

(d) Every new motor vehicle, trailer or semi-trailer sold in this state and operated upon the highways shall be equipped with service brakes upon all wheels of the vehicle, except any motorcycle or motor-driven cycle, and except that any semi-trailer of less than four thousand pounds (4,000 lbs.) gross weight need not be equipped with brakes.

(e) In any combination of motor-drawn vehicles, means shall be provided for applying:

(1) The rearmost trailer brakes, of any trailer equipped with brakes, in approximate synchronism with the brakes on the towing vehicle and developing the required braking effort on the rearmost wheels at the fastest rate; or

(2) Braking effort first on the rearmost trailer equipped with brakes; or

(3) Both of the above means capable of being used alternatively may be employed.

(f) Every motor vehicle, trailer, semi-trailer, and pole trailer, and any combination of those vehicles, except motorcycles and motor-driven cycles, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated under all conditions of loading on a surface free from snow, ice, or loose material. The parking brakes shall be capable of being applied in conformance with the requirements in this subsection by the driver's muscular effort, by spring action, or by equivalent means. The operation may be assisted by the service brakes or other source of power, provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the requirements in this subsection. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness, despite exhaustion of any source of energy or leakage of any kind. The same brake drums, brake shoes and lining assemblies, brake shoe anchors, and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

(g) The brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.

(h) It shall be unlawful to sell, offer for sale, or distribute brake linings for use on motor vehicles, unless they are of a type and meet specifications promulgated by the administrator of the division of motor vehicles. The administrator of the division of motor vehicles is authorized and empowered to adopt and amend regulations governing types and promulgate specifications of brake linings which comply with approved standards, as promulgated by the vehicle equipment safety commission, and shall establish and maintain an approved list of brake linings meeting the specifications as established in this chapter. Any person who violates the provisions of this section shall be guilty of a civil violation and is subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 30; P.L. 1952, ch. 2937, § 14; G.L. 1956, § 31-23-4; P.L. 1965, ch. 103, § 1; P.L. 1967, ch. 36, § 1; P.L. 1972, ch. 26, § 1; P.L. 1999, ch. 218, art. 6, § 11; P.L. 2000, ch. 109, § 68; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-5 - Performance ability of brakes.

§ 31-23-5 Performance ability of brakes.  Every motor vehicle or combination of motor-drawn vehicles shall be capable at all times, and under all conditions of loading, of being stopped on a dry, smooth, level road free from loose material, upon application of the service (foot) brake within the distances specified below, or shall be capable of being decelerated at a sustained rate corresponding to these distances:

Feet to stop Deceleration

from 20 miles in feet per

per hour second per

second

Vehicles or combination of vehicles

having brakes on all wheels 30 14

Vehicles or combinations of vehicles

not having brakes on all wheels 40 10.7

History of Section.
(P.L. 1950, ch. 2595, ch. 34, § 30; G.L. 1956, § 31-23-5.)



Chapter 31-23-6 - Maintenance of brakes.

§ 31-23-6 Maintenance of brakes.  All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle. The brake fluid in hydraulic brakes shall conform to minimum S.A.E. (Society of Automotive Engineers) standards.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 30; G.L. 1956, § 31-23-6; P.L. 1960, ch. 101, § 1.)



Chapter 31-23-7 - Brakes on motor-driven cycles.

§ 31-23-7 Brakes on motor-driven cycles.  (a) The administrator of the division of motor vehicles is authorized to require an inspection of the brake on any motor-driven cycle and to disapprove any brake which he or she finds will not comply with the performance ability standard set forth in § 31-23-5, or which in his or her opinion is not designed or constructed as to insure reasonable and reliable performance in actual use.

(b) The administrator of the division of motor vehicles may refuse to register or may suspend or revoke the registration of any vehicle referred to in this section when he or she determines that the brake on it does not comply with the provisions of this section.

(c) No person shall operate on any highway any vehicle referred to in this section in the event the administrator of the division of motor vehicles has disapproved the brake equipment upon the vehicle or type of vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 31; G.L. 1956, § 31-23-7.)



Chapter 31-23-8 - Horn required.

§ 31-23-8 Horn required.  Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet (200'). However, no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall when reasonably necessary to insure safe operation give audible warning with his or her horn but shall not otherwise use the horn when upon a highway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art 34, § 32; G.L. 1956, § 31-23-8; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-9 - Theft alarm signals.

§ 31-23-9 Theft alarm signals.  It is permissible but not required that any vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 32; G.L. 1956, § 31-23-9; P.L. 1972, ch. 25, § 1.)



Chapter 31-23-10 - Sirens, bells, and whistles prohibited.

§ 31-23-10 Sirens, bells, and whistles prohibited.  No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle, or bell, except as permitted in §§ 31-23-9, 31-23-11 and 31-23-12. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 32; G.L. 1956, § 31-23-10; P.L. 1972, ch. 25, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-11 - Warning devices on emergency vehicles.

§ 31-23-11 Warning devices on emergency vehicles.  Any authorized emergency vehicle may be equipped with a siren, whistle, or bell, capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet (500') and of a type approved by the registry. The siren shall not be used except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which latter events, the driver of the vehicle shall sound the siren when reasonably necessary to warn pedestrians and other drivers of its approach.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 32; G.L. 1956, § 31-23-11.)



Chapter 31-23-11.1 - Warning lights on private vehicles.

§ 31-23-11.1 Warning lights on private vehicles.  (a) A joint committee for volunteer permits, three (3) of whom shall be appointed by the president of the Rhode Island Association of Fire Chiefs and two (2) of whom shall be appointed by the president of the Rhode Island Association of Police Chiefs, shall take responsibility for the following actions regarding warning lights on privately owned vehicles:

(1) Develop procedures for the design, issuance, transfer and revocation of permit stickers;

(2) Develop rules and regulations for the use of warning lights;

(3) Develop minimum training standards for drivers;

(4) Develop procedures to govern the board's activities.

(b) The fire chief or commander of a municipal or non-profit fire, rescue, or ambulance department shall take responsibility for the following actions regarding warning lights on privately owned vehicles:

(1) Make application for permits to joint committee on volunteer permits;

(2) Maintain a listing of vehicle registrations and vehicle identification numbers for which warning lights are issued;

(3) Ensure that permits are removed from vehicles upon transfer of ownership;

(4) Post in a conspicuous place at all times, standard operating guidelines for the proper use of warning lights.

(c) The chief or commander of any fire, rescue, or ambulance department shall limit the use of warning lights to chief officers, deputy chiefs, assistant chiefs, captains, or other members deemed necessary and appropriate by written justification to the joint committee on volunteer permits.

(d) The fire, rescue, or ambulance department must own any warning lights issued by the fire chief or commander of the department.

(e) Each authorized volunteer member of a fire, rescue, or ambulance department must affix a permit sticker on any vehicle utilizing warning lights in accordance with rules and regulations developed by the joint committee on volunteer permits. Authorized members shall only utilize these warning lights within their department jurisdiction as the members respond to an emergency or to provide protection while parked at the scene of an emergency.

History of Section.
(P.L. 1985, ch. 209, § 1; P.L. 1989, ch. 375, § 1; P.L. 1999, ch. 447, § 2.)



Chapter 31-23-12 - Salvation Army vehicle.

§ 31-23-12 Salvation Army vehicle.  The motor vehicle equipment (station wagon) of the Salvation Army, with headquarters located in Providence, Rhode Island, is declared to be an authorized emergency vehicle and may be equipped with a siren, whistle, or bell as provided in § 31-23-11.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 32; P.L. 1953, ch. 3067, § 1; G.L. 1956, § 31-23-12.)



Chapter 31-23-13 - Muffler.

§ 31-23-13 Muffler.  Every motor vehicle shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise and annoying smoke. No person shall use a muffler cutout, bypass, or similar device upon a motor vehicle on a highway. Any exhaust system shall be deemed defective if any changes, modifications, alterations, deletions, or adjustments have been made which would cause the exhaust system to generate a higher or louder sound level than would be generated by the exhaust system customarily installed by the manufacturer as original equipment. The defective exhaust system shall be replaced or repaired to restore the exhaust system to the performance specifications of the original equipment. Failure to replace or restore the exhaust system as required in this section within five (5) days shall be deemed a civil violation and violators are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 33; G.L. 1956, § 31-23-13; P.L. 1967, ch. 97, § 1; P.L. 1999, ch. 218, art. 6, § 11; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-13.1 - Altering height of or operating a motor vehicle with an altered height prohibited.

§ 31-23-13.1 Altering height of or operating a motor vehicle with an altered height prohibited.  No person shall alter the height of or operate a motor vehicle with an altered height that has an original manufacturer's gross vehicle weight rating of up to and including ten thousand pounds (10,000 lbs.), by elevating or lowering the chassis or body by more than four inches (4") from the original manufacturers' specified height by use of so called "shackle lift kits" for leaf springs or by use of lift kits for coil springs, tires, or any other means or device. The administrator of the division of motor vehicles shall establish rules and regulations for motor vehicle heights including exceptions for vehicles used for farming or forestry. No motor vehicle that has been so altered, modified, or changed beyond the provisions of this section or the rules and regulations established by the administrator of the division of motor vehicles, shall be operated on any highway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1975, ch. 72, § 1; P.L. 1986, ch. 541, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-14 - Prevention of excessive fumes or smoke.

§ 31-23-14 Prevention of excessive fumes or smoke.  The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 33; G.L. 1956, § 31-23-14; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-14.1 - Fire extinguishers.

§ 31-23-14.1 Fire extinguishers.  Every truck operated, owned, or leased by the state of Rhode Island or a political subdivision of the state shall be equipped with a fire extinguisher. The fire extinguisher shall contain a potassium bicarbonate base dry chemical fire extinguishing agent having an underwriter's laboratory rating of six (6) Band a capacity of not less than two and one-half pounds (2 1/2 lbs.).

History of Section.
(P.L. 1968, ch. 65, § 1.)



Chapter 31-23-15 - Rear-view mirror.

§ 31-23-15 Rear-view mirror.  (a) Every motor vehicle which is so constructed or loaded as to obstruct the driver's view to the rear of it from the driver's position shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet (200') to the rear of the vehicle.

(b) Every motor vehicle, the primary function of which is the carrying of passengers, shall be equipped with a rear-view mirror on the left front door or fender, so located as to reflect a view of the highway for at least two hundred feet (200') to the rear of the vehicle.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 34; G.L. 1956, § 31-23-15; P.L. 1967, ch. 87, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-16 - Windshield and window stickers  Obstructions to clear view  Snow and ice on vehicle.

§ 31-23-16 Windshield and window stickers  Obstructions to clear view  Snow and ice on vehicle.  (a) No person shall drive any motor vehicle with any sign, poster, or other nontransparent material, or dirt, snow, or ice upon the front windshield, side wings, or side or rear windows of the vehicle which obstructs the driver's clear view of the highway or any intersecting highway; provided, that the administrator of the division of motor vehicles may permit the placing of special stickers upon the windshield or any of the windows of a motor vehicle in the manner specified by the administrator of the division of motor vehicles.

(b) No person shall drive any motor vehicle with any significant amounts of snow or ice upon the vehicle. The term "significant" is construed as any amount of accumulation which might reasonably be expected, when blowing off the vehicle while driving, to obscure the vision of an operator of another vehicle. However, the natural accumulation of snow while driving during adverse weather conditions shall not constitute a violation of this section. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 35; P.L. 1952, ch. 2937, § 14; G.L. 1956, § 31-23-16; P.L. 1983, ch. 255, § 1; P.L. 1984, ch. 415, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-17 - Windshield wipers.

§ 31-23-17 Windshield wipers.  (a) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(b) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 35; G.L. 1956, § 31-23-17; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-18 - Solid rubber tires.

§ 31-23-18 Solid rubber tires.  Every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 36; G.L. 1956, § 31-23-18.)



Chapter 31-23-19 - Metal tires prohibited.

§ 31-23-19 Metal tires prohibited.  No person shall operate or move on any highway any motor vehicle, trailer, or semi-trailer having any metal tire in contact with the roadway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 36; G.L. 1956, § 31-23-19; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-20 - Protuberances on tires.

§ 31-23-20 Protuberances on tires.  No tires on a vehicle moved on a highway shall have on its periphery any block, flange, cleat, or pointed spike or other protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire except that:

(1) It shall be permissible to use tires with flat-headed studs projecting one-sixteenth inch ( 1/16") or less beyond the tread of the traction surface from the fifteenth day of November to the first day of April;

(2) It shall be permissible to use farm machinery with tires having protuberances which will not injure the highway; and

(3) It shall be permissible to use tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 36; G.L. 1956, § 31-23-20; P.L. 1965, ch. 203, § 1; P.L. 1970, ch. 321, § 1; P.L. 1976, ch. 7, § 1; P.L. 1980, ch. 200, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-21 - Permits for operation of vehicles having tracks with transverse corrugations.

§ 31-23-21 Permits for operation of vehicles having tracks with transverse corrugations.  The department of revenue and local authorities in their respective jurisdictions may in their discretion issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of the movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 36; P.L. 1952, ch. 2937, § 14; G.L. 1956, § 31-23-21; P.L. 2008, ch. 98, § 19; P.L. 2008, ch. 145, § 19.)



Chapter 31-23-22 - Safety glass in new vehicles.

§ 31-23-22 Safety glass in new vehicles.  (a) No person shall sell any new motor vehicle as specified in this section, nor shall any new motor vehicle as specified in this section be registered, unless the vehicle is equipped with safety glass of a type approved by the administrator of the division of motor vehicles wherever glass is used in doors, windows, and windshields.

(b) The provisions of this section shall apply to all passenger type motor vehicles, including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glass shall apply to all glass used in doors, windows, and windshields in the drivers' compartments of those vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 37; G.L. 1956, § 31-23-22.)



Chapter 31-23-23 - Replacement with safety glass.

§ 31-23-23 Replacement with safety glass.  No person shall replace any glass on any motor vehicle at a place where safety glass is required unless the replacement is made with safety glass approved by the administrator of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 37; G.L. 1956, § 31-23-23.)



Chapter 31-23-24 - "Safety glass" defined.

§ 31-23-24 "Safety glass" defined.  "Safety glass" means any product composed of glass manufactured, fabricated, or treated as substantially to prevent shattering and flying of the glass when struck or broken, or any other or similar product that may be approved by the administrator of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 37; G.L. 1956, § 31-23-24.)



Chapter 31-23-25 - List of approved types of glass  Enforcement of requirements.

§ 31-23-25 List of approved types of glass  Enforcement of requirements.  The administrator of the division of motor vehicles shall compile and publish a list of types of glass by name approved by him or her as meeting the requirements of §§ 31-23-22  31-23-24. The administrator of the division of motor vehicles shall not register any motor vehicle which is subject to the provisions of this chapter unless it is equipped with an approved type of safety glass, and he or she shall subsequently suspend the registration of any motor vehicle subject to this chapter which he or she finds is not so equipped until it is made to conform to the requirements of this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 37; G.L. 1956, § 31-23-25.)



Chapter 31-23-26 - Fenders and wheel flaps required.

§ 31-23-26 Fenders and wheel flaps required.  No person shall operate any motor vehicle on any public highway of this state unless the vehicle is equipped with fenders covering the front wheels of the motor vehicle, or operate any passenger motor vehicle on any public highway equipped with tires which extend beyond the fenders or body of the vehicle unless it is also equipped with flaps or suitable guards to reduce spray or splash to the rear and sides. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 41; P.L. 1955, ch. 3539, § 1; G.L. 1956, § 31-23-26; P.L. 1973, ch. 265, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-27 - Rear wheel flaps on buses, trucks, and trailers.

§ 31-23-27 Rear wheel flaps on buses, trucks, and trailers.  No person shall operate or cause to be operated any bus, truck, full trailer or semi-trailer, of registered gross weight exceeding three (3) tons, on any public highway in this state unless it is equipped with suitable metal protectors or substantial flexible flaps behind the rearmost wheels. In case the rear wheels are not covered at the top and rear by fender, body, or other parts of the vehicle, the rear wheels shall be covered at the top and rear by protective means of a standard type or design and so installed as to reduce, as far as practicable, the wheels from throwing dirt, water, or other materials on the windshields of following vehicles, except in cases in which the motor vehicle is so designed and constructed that the requirements of this section are accomplished by reason of the fender or body construction or other means of enclosure. However, §§ 31-23-26  31-23-28 shall not apply to vehicles where their construction is such that complete freedom around the wheel area is necessary to secure the designed use of the vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 41; P.L. 1955, ch. 3539, § 1; G.L. 1956, § 31-23-27; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-28 - Failure to have fenders or wheel flaps.

§ 31-23-28 Failure to have fenders or wheel flaps.  Any person who violates any provision of §§ 31-23-26 and 31-23-27 shall be fined not more than fifty dollars ($50.00) or imprisoned not more than thirty (30) days, or both fine and imprisonment.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 41; P.L. 1955, ch. 3539, § 1; G.L. 1956, § 31-23-28.)



Chapter 31-23-29 - Flares and warning devices.

§ 31-23-29 Flares and warning devices.  (a) No person shall operate any truck, truck/tractor or passenger bus upon any highway unless there shall be carried flares and/or warning devices for stopped and/or disabled vehicles.

(b) These flares and/or warning devices shall conform and be displayed according to regulations set forth in 49 CFR Parts 390-399, as amended.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1988, ch. 361, § 2; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-37 - Transporting hazardous substances.

§ 31-23-37 Transporting hazardous substances.  (a) For the purpose of this section, "explosives and other hazardous materials" is defined as those materials and substances described and classified as such by the hazardous materials regulations of the U.S. Department of Transportation (parts of the Code of Federal Regulations as prescribed under Title 18 U.S.C. §§ 831, 836, as amended).

(b) No person, corporation, or other agency shall ship in its own vehicle or tender to any carrier any shipment of explosives or other hazardous materials unless the shipments are made in full compliance with the regulations cited in subsection (a) of this section.

(c) No person, corporation, or other agency shall operate upon any highway in this state a vehicle carrying explosives or other hazardous materials unless the vehicle is in compliance in all respects with the regulations applicable to the transportation of such materials or substances cited in subsection (a) of this section.

(d) Any person, corporation, or other agency convicted of violating this section shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or imprisoned for one year, for the first offense, and shall be fined not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), or imprisoned for one year for each subsequent offense.

(2) If death or injury results from any violation of this section, the fine shall be not more than ten thousand dollars ($10,000) and the period of imprisonment not more than ten (10) years.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 40; G.L. 1956, § 31-23-37; P.L. 1962, ch. 205, § 1; P.L. 1963, ch. 10, § 1; P.L. 1968, ch. 75, § 1; P.L. 1972, ch. 177, § 1; P.L. 1993, ch. 101, § 1.)



Chapter 31-23-38 - Television receivers prohibited.

§ 31-23-38 Television receivers prohibited.  (a) No television viewer, screen, or other means of visually receiving a television broadcast shall be located in the field of view of the operator of the motor vehicle. Any person who drives or causes to be driven any motor vehicle in violation of the provisions of this section shall be punished by a fine of not more than one hundred dollars ($100).

(b) This section does not prohibit the use of an electronic display used exclusively for safety or in conjunction with a vehicle navigation system.

History of Section.
(P.L. 1950, ch. 2611, §§ 1, 2; G.L. 1956, § 31-23-38; P.L. 1999, ch. 293, § 1.)



Chapter 31-23-39 - Safety seat belts in new vehicles.

§ 31-23-39 Safety seat belts in new vehicles.  It is unlawful for any person to buy, sell, lease, trade, or transfer from or to Rhode Island residents at retail an automobile, which is manufactured or assembled commencing with the 1964 models, unless the vehicle is equipped with safety belts installed for use in the left front and right front seat.

History of Section.
(P.L. 1962, ch. 98, § 1.)



Chapter 31-23-40 - Approved types of seat belts  Enforcement of requirements.

§ 31-23-40 Approved types of seat belts  Enforcement of requirements.  All safety belts must be of a type and must be installed in a manner approved by the division of motor vehicles. The division of motor vehicles shall establish specifications and requirements for approved types of safety belts and attachments to them. The division of motor vehicles will accept, as approved, all seat belt installations and the belt and anchor meeting the Society of Automotive Engineers' specifications. No new passenger motor vehicle shall be registered unless it is equipped with an approved type of safety seat belt. The administrator of the division of motor vehicles shall suspend the registration of any motor vehicle not so equipped until it is made to conform to the requirements of this section. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1962, ch. 98, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-41 - Safety belts in public service vehicles.

§ 31-23-41 Safety belts in public service vehicles.  Every jitney, bus, private bus, school bus, and trackless trolley coach, when operated upon a highway, shall be equipped with a driver's seat safety belt device sufficiently anchored and attached and so constructed, designed, and installed as to support a loop-load strength of not less than five thousand pounds (5,000 lbs.) and a buckle or closing device which shall be of a construction and design that it can be released with one hand with a pull of less than forty-five pounds (45 lbs.). Every person when driving any vehicle of this kind shall use and have his or her body anchored by the seat safety belt. Violation of this section shall constitute a civil violation.

History of Section.
(P.L. 1962, ch. 204, § 5; P.L. 1986, ch. 424, § 1; P.L. 1999, ch. 218, art. 6, § 11.)



Chapter 31-23-42 - First-aid kit and heating equipment in school bus.

§ 31-23-42 First-aid kit and heating equipment in school bus.  Every school bus as defined in § 31-1-3(v) shall be equipped with a first-aid kit containing those articles and appliances generally included in an approved American Red Cross first-aid kit used in the administration of first-aid treatment. Every school bus shall also be equipped with an operable system for completely and adequately heating the bus while transporting children.

History of Section.
(P.L. 1963, ch. 148, § 1; P.L. 1968, ch. 48, § 1; P.L. 1986, ch. 448, § 1; P.L. 2004, ch. 6, § 17.)



Chapter 31-23-42.1 - Special mirrors on school buses.

§ 31-23-42.1 Special mirrors on school buses.  Every school bus as defined in § 31-1-3(v) shall be equipped with a system of mirrors that will give the seated driver a view of the roadway to each side of the bus, and the area immediately in front of the front bumper, in accordance with the following specifications:

(1) At least seven and one-half inches (7 1/2") of a thirty-inch (30") long rod shall be visible to the driver, either by direct view or by means of an indirect visibility system, when the rod is placed upright on the ground at any point along a traverse line extending one foot from the forward-most point of the bus and one foot from the length and width and rear of the bus.

(2) Every school bus owner shall maintain a measuring rod thirty inches (30") in length with distinctive identification marks located at seven and one-half inch (7 1/2") intervals for purposes of adjusting the system of mirrors required by this section in accordance with these specifications.

(3) Other mirrors shall be located and adjustable so as to meet their intended minimum requirements, and may be incorporated in the system of mirrors required by this section.

(4) Each school bus shall be equipped with at least two (2) flat-surfaced rectangular exterior mirrors, one situated on each side of the bus forward of the operator and any entrance door. The reflecting surface shall not be obscured and shall have a minimum reflective surface of fifty square inches (50 sq. in.). The mirrors shall be firmly supported and adjustable, and shall afford the driver a clear, stable, reflected view of the road surface at each side of the vehicle for a continual distance beginning at a point not greater than two hundred feet (200') to the rear and continuing to the horizon when measured on a straight and level road.

(5) Exterior mirror mounts shall include a wide-angle adjustable convex mirror to provide a close-in field of vision to the operator. Each school bus shall be equipped with convex mirrors that shall be mounted at the left front corner and the right front corner of the vehicle, sufficiently adjustable to enable a seated operator to observe a reflection of the area in front of the bus where children might stand or pass.

(6) Each school bus shall be equipped with interior mirrors that shall afford the driver a view of the bus interior, emergency door, and the roadway to the immediate rear of the bus. Every school bus with a seating capacity of sixteen (16) passengers or fewer shall have a convex rear view mirror located near the right front corner, so as to provide the operator with a view of the ground area at the entrance door when the door is not equipped with safety glass in the lower portion of the door.

(7) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1969, ch. 176, § 1; P.L. 1975, ch. 198, § 1; P.L. 1986, ch. 448, § 1; P.L. 2002, ch. 292, § 120; P.L. 2004, ch. 6, § 17.)



Chapter 31-23-42.2 - Power equipment on school buses.

§ 31-23-42.2 Power equipment on school buses.  (a) Every new school bus within the state shall be equipped with a dual braking system, including a power braking system, and power steering.

(b) All school buses, model year 2010 and newer, shall have emergency brakes that are equipped with an interlock system so designed that the emergency brake may be released only when the service brake pedal is depressed and the ignition key is inserted in the ignition lock.

History of Section.
(P.L. 1976, ch. 39, § 1; P.L. 2000, ch. 109, § 72; P.L. 2007, ch. 168, § 1; P.L. 2007, ch. 423, § 1.)



Chapter 31-23-43 - Wheel safety chocks.

§ 31-23-43 Wheel safety chocks.  (a) Every bus having a seat capacity of more than seven (7) passengers, every truck with a gross weight of more than seven thousand pounds (7,000 lbs.), and every tractor or trailer, or combination, operated upon the public highways shall be equipped with one pair of approved wheel safety chock blocks. Whenever the motor vehicle shall be parked on a highway on a grade sufficient to cause the vehicle to move of its own momentum, and is left unattended by the operator, the safety chock blocks shall be securely placed around the rear wheel of the vehicle so as to prevent movement of the vehicle.

(b) Whenever the motor vehicle is equipped with positive spring-loaded air parking brakes, the vehicle need not be equipped with the safety wheel chocks.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1966, ch. 74, § 1; P.L. 1979, ch. 112, § 1; P.L. 1984, ch. 295, § 2; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-44 - Approved type of wheel safety chocks  Enforcement of requirements.

§ 31-23-44 Approved type of wheel safety chocks  Enforcement of requirements.  All wheel safety chock blocks described in § 31-23-43 must be a type approved by the division of motor vehicles, and the division of motor vehicles shall establish specifications and requirements for approved types of wheel safety chock blocks. The specifications and requirements shall, in general, follow the standards established by the department of revenue. The administrator of the division of motor vehicles shall suspend the registration of any motor vehicle described in § 31-23-43 not equipped with wheel safety chock blocks, until it is made to conform to the requirements of the section.

History of Section.
(P.L. 1966, ch. 74, § 1; P.L. 1986, ch. 448, § 1; P.L. 2008, ch. 98, § 19; P.L. 2008, ch. 145, § 19.)



Chapter 31-23-45 - Tire treads.

§ 31-23-45 Tire treads.  (a) No tire on a vehicle moved on a highway shall have on its periphery less than two thirty-seconds ( 2/32) of an inch of tread depth. The administrator of the division of motor vehicles is authorized to remove from a highway any vehicle not conforming to this requirement and shall suspend the registration of the motor vehicle until it is made to conform to the requirements of this section.

(b) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1968, ch. 32, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-46 - Department of environmental management  Vehicles.

§ 31-23-46 Department of environmental management  Vehicles.  All vehicles in use by the department of environmental management shall be equipped with a fire extinguisher. The fire extinguisher shall contain a potassium bicarbonate base dry chemical fire extinguishing agent, have an underwriter's laboratory rating of six (6) Band a capacity of two and one-half pounds (2 1/2 lbs.).

History of Section.
(P.L. 1968, ch. 120, § 1.)



Chapter 31-23-47 - Slow moving vehicle emblems.

§ 31-23-47 Slow moving vehicle emblems.  (a) Except where otherwise specifically provided in this section, every motor vehicle designed for operation at speeds not in excess of twenty-five miles per hour (25 mph) shall at all times be equipped with a slow moving vehicle emblem mounted on the rear of the vehicle, which emblem shall comply with the current standards and specifications approved by the administrator of the division of motor vehicles.

(b) Every motor vehicle normally operating at speeds not in excess of twenty-five miles per hour (25 mph) shall at all times be equipped with the emblem in the following manner:

(1) Where a towed unit is sufficiently large to obscure any slow moving emblem on the rear of a motor vehicle only the towed unit need be equipped with the emblem; and

(2) Where the slow moving vehicle emblem on the motor vehicle would not be obscured by the towed unit, then either or both may be equipped with the required emblem but it shall be sufficient if either has it.

(3) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1969, ch. 6, § 1; P.L. 2002, ch. 292, § 120.)



Chapter 31-23-48 - Police cars  Extinguishers.

§ 31-23-48 Police cars  Extinguishers.  Every state and municipal police vehicle in this state shall carry a fire extinguisher at all times.

History of Section.
(P.L. 1969, ch. 25, § 1.)



Chapter 31-23-49 - Transportation of gasoline  Penalty.

§ 31-23-49 Transportation of gasoline  Penalty.  (a) No motor vehicle shall be used to transport gasoline, except those which are duly registered with and approved by the division of motor vehicles. No container of whatever kind may be used to transport gasoline, except under the rules and regulations that may be promulgated and approved by the state fire marshal. The rules and regulations on containers shall, among other facets, regulate the size and kinds of containers that may be used to transport gasoline in the state of Rhode Island. Unless there exists an emergency condition that would require the transportation of gasoline by motor vehicle in a container or otherwise in response to an individual's or the general public's health, safety, or welfare, no person, firm, or corporation shall transport gasoline by motor vehicle, container, or otherwise except as provided in this section. This section shall not be applicable to any vehicle subject to the jurisdiction and regulatory authority of the federal government or any of its agencies.

(b) Any person, firm, or corporation convicted of violating the provisions of this section or the rules and regulations promulgated by the state fire marshal or the division of motor vehicles under this section shall, upon conviction, be subject to the fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1974, ch. 215, § 1; P.L. 2002, ch. 58, § 4; P.L. 2008, ch. 100, art. 12, § 10.)



Chapter 31-23-50 - Motorcycle reflectorized plates.

§ 31-23-50 Motorcycle reflectorized plates.  Every motorcycle registered within this state shall be equipped with reflectorized plates which shall be supplied by the administrator of the division of motor vehicles, department of revenue, pursuant to rules and regulations to be determined by the administrator of the division of motor vehicles, department of revenue.

History of Section.
(P.L. 1975, ch. 63, § 1; P.L. 1979, ch. 22, § 2; P.L. 2008, ch. 98, § 19; P.L. 2008, ch. 145, § 19.)



Chapter 31-23-51 - Earphones and headsets prohibited.

§ 31-23-51 Earphones and headsets prohibited.  (a) A person shall not drive a bicycle or motor vehicle upon any highway while wearing earphones or a headset. Any person who violates this section shall be fined (1) eighty-five dollars ($85.00) for the first offense, (2) ninety-five dollars ($95.00) for the second offense, and (3) one hundred forty dollars ($140) for the third and each subsequent offense.

(b) This section shall not apply to any emergency vehicle operator using an integrated intercom system.

History of Section.
(P.L. 1983, ch. 234, § 1; P.L. 1989, ch. 72, § 1; P.L. 2002, ch. 58, § 4; P.L. 2002, ch. 292, § 127; P.L. 2002, ch. 312, § 1; P.L. 2008, ch. 100, art. 12, § 10.)



Chapter 31-23-52 - Removal of catalytic converter prohibited.

§ 31-23-52 Removal of catalytic converter prohibited.  It shall be unlawful for any person to knowingly remove or render inoperative, a catalytic converter installed on or in a motor vehicle or motor vehicle engine in compliance with federal regulations prior to or after its sale and delivery to the ultimate purchaser, except that a defective catalytic converter may be replaced with another device originally manufactured for use as a catalytic converter. Any person who violates this section shall be fined not exceeding five hundred dollars ($500) for each offense.

History of Section.
(P.L. 1985, ch. 198, § 1.)



Chapter 31-23-53 - School bus public address sound system.

§ 31-23-53 School bus public address sound system.  (a) Every school bus placed in service shall be equipped with a public address sound system which shall be audible from a distance of not less than fifty feet (50') and shall have a minimum of one speaker mounted outside the bus and a minimum of one speaker mounted inside the bus. The public address system and the method of installation shall be approved and certified by the division of motor vehicles. This system shall be inspected at all regularly scheduled inspections.

(b) When the driver of the school bus has picked up students, the bus will remain stopped, with red lights flashing, until all students are seated. Prior to any student being permitted to disembark from the bus, the driver shall look to see that all approaching traffic has stopped and observed the flashing red signal. After students have disembarked from the bus, the driver shall allow ample time for the students to clear the bus area before closing the doors and then, after remaining stopped for approximately ten (10) seconds, the driver shall announce through the public address system that the bus will proceed.

(c) The department of elementary and secondary education shall require a demonstration of the operation of the public address system at each school. The demonstration shall take place at least two (2) times per year, one of which shall take place during the month of September.

(d) The provisions of this section shall not apply to school buses used exclusively for the transportation of students receiving special education pursuant to chapter 24 of title 16; provided, the school buses without the inside and outside speakers may not be used for students not receiving special education, except for transportation before or after normal school hours. This provision shall be limited to secondary education students.

History of Section.
(P.L. 1986, ch. 329, § 1; P.L. 1987, ch. 311, § 1; P.L. 1994, ch. 70, art. 23, § 1; P.L. 2000, ch. 109, § 68.)



Chapter 31-23-54 - School buses  Fire extinguishers.

§ 31-23-54 School buses  Fire extinguishers.  Every school bus shall be equipped with at least one pressurized, dry chemical-type fire extinguisher, mounted in the manufacturer's extinguisher bracket and located in the driver's compartment in full view of and readily accessible to the driver. A pressure gauge shall be so mounted on the extinguisher so that it may be easily read without removing the extinguisher from its mounted position. The fire extinguisher shall have a minimum capacity of two and one-half pounds (2 1/2 lbs.) and be of a type approved by the Underwriters Laboratories, Inc., with a rating of not less than ten (10) B.C. The operating mechanism shall be sealed with a type of seal that will not interfere with use of the fire extinguisher.

History of Section.
(P.L. 1986, ch. 448, § 2.)



Chapter 31-23-55 - Speedometer and odometer.

§ 31-23-55 Speedometer and odometer.  Every school bus is required to be equipped with a speedometer and odometer in good working order at all times. The odometer may be installed separate and apart from the odometer normally included in the speedometer head.

History of Section.
(P.L. 1986, ch. 448, § 2.)



Chapter 31-23-56 - Stop arm required.

§ 31-23-56 Stop arm required.  Every school bus shall be equipped with a stop arm, approved by the department of revenue, which shall be activated whenever school children are being loaded or unloaded.

History of Section.
(P.L. 1987, ch. 360, § 1; P.L. 2008, ch. 98, § 19; P.L. 2008, ch. 145, § 19.)



Chapter 31-23-57 - Eye protection for motorcycle operators.

§ 31-23-57 Eye protection for motorcycle operators.  (a) Every motorcycle operator shall be required to wear protective eyewear while operating on any highway within the state. The eyewear shall include, but not be limited to, safety goggles, safety eyeglasses, or a safety shield.

(b) Any person who violates the provisions of this section shall be fined twenty-five dollars ($25.00) for the first offense, fifty dollars ($50.00) for the second offense, and one hundred dollars ($100) for the third and each subsequent offense.

History of Section.
(P.L. 1988, ch. 537, § 1.)



Chapter 31-23-58 - Department of transportation  Vehicles  Backup warning device.

§ 31-23-58 Department of transportation  Vehicles  Backup warning device.  All state trucks in use by the department of transportation shall be equipped with a backup warning device that meets the latest minimum standards as promulgated by either federal occupational health and safety standards or the standards set by the department of transportation.

History of Section.
(P.L. 2007, ch. 265, § 1; P.L. 2007, ch. 323, § 1.)






Chapter 31-23.1 - Vehicle Equipment Safety Compact

Chapter 31-23.1-1 - Compact enacted.

§ 31-23.1-1 Compact enacted.  The vehicle equipment safety compact is enacted into law and entered into with all other jurisdictions legally joining in it in the form substantially as follows:

VEHICLE EQUIPMENT SAFETY COMPACT

ARTICLE I

Findings and Purposes

(a) The party states find that:

(1) Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations and codes relating to vehicle equipment, and to accomplish this by any means that will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b) The purposes of this compact are to:

(1) Promote uniformity in regulation of and standards for equipment.

(2) Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3) To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this article.

(c) It is the intent of this compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

ARTICLE II

Definitions

As used in this compact:

(a) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "State" means a state, territory or possession of the United States, the District of Columbia, or the commonwealth of Puerto Rico.

(c) "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

ARTICLE III

The Commission

(a) There is created an agency of the party states to be known as the "vehicle equipment safety commission" referred to here as "the commission". The commission shall be composed of one commissioner from each party state who shall be appointed, serve, and be subject to removal in accordance with the laws of the state which he or she represents. If authorized by the laws of that party state, a commissioner may provide for the discharge of his or her duties and the performance of his or her functions on the commission, either for the duration of his or her membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his or her identity and appointment shall have been given to the commission in whatever form that the commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the commission for expenses actually incurred in attending commission meetings or while engaged in the business of the commission.

(b) The commissioners shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor of that action. Action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The commission may appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer shall be bonded in any amount that the commission shall determine. The executive director also shall serve as secretary. If there be no executive director, the commission shall elect a secretary in addition to the other officers provided by this subdivision.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director with the approval of the commission, or the commission if there be no executive director, shall appoint, remove or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The commission may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party states or their subdivisions.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency and may receive, utilize and dispose of the same.

(i) The commission may establish and maintain any facilities that may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest in it.

(j) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy of them and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the commissioners of all commission meetings and hearings and the business to be transacted at those meetings or hearings. This notice shall also be given to those agencies or officers of each party state as the laws of that party state may provide.

(k) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been issued by the commission. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

Research and Testing

The commission shall have power to:

(a) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b) Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c) Contract for any equipment research and testing that one or more governmental agencies may agree to have contracted for by the commission, provided that the governmental agency or agencies shall make available the funds necessary for that research and testing.

(d) Recommend to the party states changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations, or codes which would promote effective governmental action or coordination in the prevention of equipment-related highway accidents or the mitigation of equipment-related highway safety problems.

ARTICLE V

Vehicular Equipment

(a) In the interest of vehicular and public safety, the commission may study the need for or desirability of the establishment of or changes in performance requirements, or restrictions for any item of equipment. As a result of such a study, the commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this article. No less than sixty (60) days after the publication of a report containing the results of such a study, the commission upon due notice shall hold a hearing or hearings at such place or places as it may determine.

(b) Following the hearing or hearings provided for in subdivision (a) of this article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the commission may issue rules, regulations, or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the commission will be fair and equitable and effectuate the purposes of this compact.

(c) Each party state obligates itself to give due consideration to any and all rules, regulations, and codes issued by the commission and declares its policy and intent to be the promotion of uniformity in the laws of the several party states relating to equipment.

(d) The commission shall send prompt notice of its action in issuing any rule, regulation or code pursuant to this article to the appropriate motor vehicle agency of each party state and that notice shall contain the complete text of the rule, regulation or code.

(e) If the constitution of a party state requires, or if its statutes provide, the approval of the legislature by appropriate resolution or act may be made a prior condition to the taking effect in that party state of any rule, regulation or code. In such event, the commissioner of that party state shall submit any commission rule, regulation, or code to the legislature as promptly as may be in lieu of administrative acceptance or rejection of it by the party state.

(f) Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this article, the appropriate motor vehicle agency of a party state shall in accordance with its constitution or procedural laws adopt the rule, regulation or code within six (6) months of the sending of the notice, and upon adoption, the rule, regulation or code shall have the force and effect of law in that state.

(g) The appropriate motor vehicle agency of a party state may decline to adopt a rule, regulation or code issued by the commission pursuant to this article if that agency specifically finds, after public hearing on due notice, that a variation from the commission's rule, regulation or code is necessary to the public safety, and incorporates in that finding the reasons upon which it is based. Any such finding shall be subject to review by whatever procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

ARTICLE VI

Finance

(a) The commission shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for that period as may be required by the laws of that party state for presentation to its legislature.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any of these budgets shall be apportioned among the party states as follows: one-third ( 1/3) in equal shares; and the remainder in proportion to the number of motor vehicles registered in each party state. In determining the number of registrations, the commission may employ whatever source or sources of information as, in its judgment present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under article III(h) of this compact, provided that the commission takes specific action setting aside those funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under article III(h) of this compact, the commission shall not incur any obligation prior to the allotment of funds by party states adequate to meet them.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this compact shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII

Conflict of Interest

(a) The commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party states, and their alternates, if any, and for the staff of the commission and contractors with the commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the commission or on its behalf for testing, conduct of investigations or research. In addition to any penalty for violation of any rules and regulations that may be applicable under the laws of the violator's jurisdiction of residence, employment or business, any violation of a commission rule or regulation adopted pursuant to this article shall require the immediate discharge of any violating employee and the immediate vacating of membership, or relinquishing of status as a member on the commission by any commissioner or alternate. In the case of a contractor, any violation of any rule or regulation shall make any contract of the violator with the commission subject to cancellation by the commission.

(b) Nothing contained in this article shall be deemed to prevent a contractor for the commission from using any facilities subject to the contractor's control in the performance of the contract even though those facilities are not devoted solely to work of or done on behalf of the commission; nor to prevent such a contractor from receiving remuneration or profit from the use of those facilities.

ARTICLE VIII

Advisory and Technical Committees

The commission may establish any advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may cooperate with and use the services of any of these committees and the organizations which the members represent in furthering any of its activities.

ARTICLE IX

Entry into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any six (6) or more states. Thereafter, this compact shall become effective as to any other state upon its enactment of it.

(b) Any party state may withdraw from this compact by enacting a statute repealing it, but no withdrawal shall take effect until one year after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of that withdrawal.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability of it to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability of it to any government, agency, person or circumstance shall not be affected by it. If this compact shall be held contrary to the constitution of any state participating in it, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-2 - Legislative findings.

§ 31-23.1-2 Legislative findings.  The legislature finds that:

(1) The public safety necessitates the continuous development, modernization, and implementation of standards and requirements of law relating to vehicle equipment, in accordance with expert knowledge and opinion.

(2) The public safety further requires that those standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation.

(3) The division of motor vehicles, acting upon recommendations of the vehicle equipment safety commission and pursuant to the Vehicle Equipment Safety Compact, provides a just, equitable, and orderly means of promoting the public safety in the manner and within the scope contemplated by this chapter.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-3 - Supersession of other laws.

§ 31-23.1-3 Supersession of other laws.  Provisions of chapters 23 and 24 of this title shall continue to be of force and effect only until superseded by a rule, regulation, or code adopted by the general assembly pursuant to the Vehicle Equipment Safety Compact. Any superseding rule, regulation, or code shall specify the provision or provisions of existing statute being superseded in accordance with and as required by this chapter. The provision or provisions are repealed, effective on the date when the rule, regulation or, code superseding the provision or provisions becomes effective pursuant to the Vehicle Equipment Safety Compact, and any violation of the superseding provision or provisions shall be a civil violation.

History of Section.
(P.L. 1963, ch. 43, § 1; P.L. 1999, ch. 218, art. 6, § 12.)



Chapter 31-23.1-4 - Legislative approval.

§ 31-23.1-4 Legislative approval.  Pursuant to article V(e) of the Vehicle Equipment Safety Compact, it is the intention of this state and it is provided that no rule, regulation, or code issued by the vehicle equipment safety commission in accordance with article V of the compact shall take effect until approved by act of the legislature.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-5 - Rhode Island commissioner.

§ 31-23.1-5 Rhode Island commissioner.  The commissioner of this state on the vehicle equipment safety commission shall be the administrator of the division of motor vehicles who shall serve during his or her continuance as the officer. The commissioner of this state appointed pursuant to this section may designate an alternate from among the officers and employees of the commissioner's agency to serve in his or her place and stead on the vehicle equipment safety commission. Subject to the provisions of the compact and bylaws of the vehicle equipment safety commission, the authority and responsibilities of the alternate shall be as determined by the commissioner designating the alternate.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-6 - Employees' retirement.

§ 31-23.1-6 Employees' retirement.  The employees' retirement system of the state of Rhode Island may make an agreement with the vehicle equipment safety commission for the coverage of the commission's employees pursuant to article III(f) of the compact. The agreement, as nearly as may be, shall provide for arrangements similar to those available to the employees of this state, and shall be subject to amendment or termination in accordance with its terms.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-7 - Departmental cooperation.

§ 31-23.1-7 Departmental cooperation.  Within appropriations available for them, the departments, agencies, and officers of the government of this state may cooperate with and assist the vehicle equipment safety commission within the scope contemplated by article III(h) of the compact. The departments, agencies, and officers of the government of this state are authorized generally to cooperate with the commission.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-8 - Filings.

§ 31-23.1-8 Filings.  Filing of documents as required by article III(j) of the compact shall be with the division of motor vehicles.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-9 - Budget.

§ 31-23.1-9 Budget.  Pursuant to article VI(a) of the compact, the vehicle equipment safety commission shall submit its budgets to the administrator of the division of motor vehicles.

History of Section.
(P.L. 1963, ch. 43, § 1.)



Chapter 31-23.1-10 - Inspection of accounts.

§ 31-23.1-10 Inspection of accounts.  Pursuant to article VI(e) of the compact, the department of revenue is empowered and authorized to inspect the accounts of the vehicle equipment safety commission.

History of Section.
(P.L. 1963, ch. 43, § 1; P.L. 2008, ch. 98, § 20; P.L. 2008, ch. 145, § 20.)



Chapter 31-23.1-11 - "Executive head" defined.

§ 31-23.1-11 "Executive head" defined.  "Executive head" as used in article IX(b) of the compact, with reference to this state, means the governor.

History of Section.
(P.L. 1963, ch. 43, § 1.)






Chapter 31-23.2 - Tampering with Odometers

Chapter 31-23.2-1 - Declaration of findings and purpose.

§ 31-23.2-1 Declaration of findings and purpose.  (a) The general assembly finds:

(1) That purchasers, when buying motor vehicles, rely heavily on the odometer reading as an index of the condition and value of the vehicle;

(2) That purchasers are entitled to rely on the odometer reading as an accurate reflection of the mileage actually traveled by the vehicle;

(3) That an accurate indication of the mileage traveled by a motor vehicle, assists the purchaser in determining its safety and reliability; and

(4) That motor vehicles move in the current of interstate and foreign commerce or affect that commerce.

(b) It is therefore the purpose of this chapter to prohibit tampering with odometers on motor vehicles, to establish certain safeguards for the protection of purchasers with respect to the sale of motor vehicles having altered or reset odometers, and to create civil and criminal sanctions for the violation of the provisions of this chapter.

History of Section.
(P.L. 1972, ch. 14, § 1; P.L. 1985, ch. 392, § 1.)



Chapter 31-23.2-2 - Definitions.

§ 31-23.2-2 Definitions.  As used in this title:

(1) "Motor vehicle" means any vehicle driven or drawn by mechanical power for use on the public streets, roads, and highways;

(2) "Odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation;

(3) "Person" means any individual, sole proprietorship, partnership, corporation, or business trust including, but not limited to, private individuals and motor vehicle dealers, both wholesale and retail, whether the private individual or dealer is a dealer in the ordinary course of business or not;

(4) "Repair and replacement" means to restore to a sound working condition by replacing the instrument or any part thereof or by correcting what is inoperative;

(5) "Transfer" means to acquire ownership by purchase, gift, bequest, or any other means.

History of Section.
(P.L. 1972, ch. 14, § 1; P.L. 1985, ch. 392, § 1.)



Chapter 31-23.2-3 - Unlawful devices.

§ 31-23.2-3 Unlawful devices.  It is unlawful for any person to advertise for sale, to sell, to use, or to install or to have installed, any device which causes the odometer to register any mileage other than the true mileage driven. For the purpose of this section the "true mileage driven" is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.

History of Section.
(P.L. 1972, ch. 14, § 1.)



Chapter 31-23.2-4 - Unlawful activity.

§ 31-23.2-4 Unlawful activity.  It is unlawful for any person or his or her agent to disconnect, reset, or alter the odometer of any motor vehicle with the intent to reduce the number of miles indicated on it.

History of Section.
(P.L. 1972, ch. 14, § 1.)



Chapter 31-23.2-5 - Maintenance.

§ 31-23.2-5 Maintenance.  Nothing in this chapter shall prevent the service, repair, or replacement of an odometer, provided the mileage indicated on it remains the same as before the service, repair, or replacement. Where the odometer is incapable of registering the same mileage as before the service, repair, or replacement, the odometer shall be adjusted to read zero.

History of Section.
(P.L. 1972, ch. 14, § 1.)



Chapter 31-23.2-6 - Transfer of vehicle.

§ 31-23.2-6 Transfer of vehicle.  (a) Any sales agreement for the transfer of a motor vehicle between persons as defined in this chapter shall contain the words "both buyer and seller have examined the title certificate of this motor vehicle and it correctly reflects the mileage as it appears on the odometer" which shall be placed conspicuously and prominently on the agreement.

(b) It shall be unlawful for any person to transfer ownership of a motor vehicle previously registered in this state or a motor vehicle used by a dealer as a demonstrator unless the person:

(1) Enters on a form prescribed by the department of revenue, as prescribed by state law, the mileage the motor vehicle has been operated. The form shall be signed by both the seller and buyer and contain a statement that both parties have viewed the odometer of the motor vehicle. The form as completed shall then be attached to the instrument evidencing transfer of ownership; or

(2) Enters upon the form "not actual mileage" in the event that the odometer mileage is known to the person to be less than the motor vehicle has actually traveled; or

(3) Enters the total cumulative mileage on the form in the event that it is known that the mileage indicated on the odometer is beyond its designated mechanical limits;

(4) Enters the same information as set forth in subdivisions (1) through (3) of this subsection on the owner's title certificate; and

(5) The owner of a motor vehicle shall supply its mileage upon the annual renewal registration form supplied by the division of motor vehicles.

(c) It shall be a violation of this chapter for any person to give a false statement to a transferee under the provisions of this section; provided, however, that no person shall be in violation of this chapter where a vehicle has been resold in reliance on the required statement of the prior owner made pursuant to this section.

(d) No motor vehicle, previously registered in another state, shall be registered for use in this state unless the application for a certificate of title in Rhode Island is accompanied by the prior owner's certificate of title and a form as set forth in subdivision (b)(1) of this section.

(e) The certificate of title of the motor vehicle issued to the new owner by the state of Rhode Island shall:

(1) Be printed using a process determined by the director to be the most efficient and effective means of avoiding unauthorized duplication;

(2) Indicate on its face the mileage required to be disclosed by the transferor under subsections (b)(1) and (d) of this section; and

(3) Contains a space for the transferee to disclose the mileage at the time of any future transfer and to sign and date the disclosure.

(f) No registration card may be issued in this state for any motor vehicle unless:

(1) The application for the registration card contains the prior owner's most recent registration card and the prior owner's title; and

(2) The new registration card contains such information as provided on the application.

History of Section.
(P.L. 1972, ch. 14, § 1; P.L. 1985, ch. 392, § 1; P.L. 1987, ch. 47, § 1; P.L. 1988, ch. 194, § 1; P.L. 1990, ch. 495, § 1; P.L. 2008, ch. 98, § 21; P.L. 2008, ch. 145, § 21.)



Chapter 31-23.2-7 - Penalty.

§ 31-23.2-7 Penalty.  (a) A person who shall violate any of the sections of this chapter shall be punished by imprisonment for up to five (5) years or a fine of not more than ten thousand dollars ($10,000) or one dollar ($1.00) for each mile representing the difference between the actual mileage driven and the mileage as represented on the vehicle at the time of sale, and the person may be prohibited from working for any motor vehicle dealer authorized to do business in the state of Rhode Island for a period of not more than one year; and if the person has been issued plates pursuant to § 31-3-25, the plates may be revoked.

(b) Should any person who violates any of the sections of this chapter possess a motor vehicle dealer's license, this license shall be revoked upon his or her conviction for a period of not more than one year.

History of Section.
(P.L. 1972, ch. 14, § 1; P.L. 1984, ch. 256, § 1; P.L. 1985, ch. 392, § 1.)



Chapter 31-23.2-8 - Cause of action  Statute of limitations  Damages.

§ 31-23.2-8 Cause of action  Statute of limitations  Damages.  (a) Notwithstanding the provisions of any general or public law to the contrary, any person who suffers a loss as a result of a violation of any provision of this chapter, may commence an action in either the superior or district court within three (3) years from the date of discovery of the loss, or within one year from the date when through the exercise of reasonable diligence, the cause of the loss should have been discovered, whichever is later. If the seller of any motor vehicle or any previous owner shall have knowingly violated any of the provisions of this chapter, he or she shall be liable to any subsequent good faith purchaser in an amount equal to three (3) times the amount of actual damages and shall also be liable for punitive damages, costs, and reasonable attorney's fees as determined by the court.

(b) Prior to initiating any legal action as set forth in subsection (a) of this section, a person shall serve a written demand upon the seller or any previous owner by registered mail, return receipt requested, containing the following information:

(1) That the buyer believes the odometer has been tampered with;

(2) Date of purchase;

(3) Name of buyer and seller;

(4) Make, model, year, and VIN of motor vehicle;

(5) Sales price;

(6) Present mileage;

(7) Any repairs done on the motor vehicle since its purchase; and

(8) A demand for a refund or a replacement motor vehicle of comparable value within thirty (30) days of the notification of the seller or previous owner. Should the seller or previous owner comply with the demand within thirty (30) days, the buyer shall forfeit any right to proceed in accordance with subsection (a) of this section. Additionally, a replacement motor vehicle shall be accepted by any financial institution financing the motor vehicle replaced as substitute collateral on any notes made to finance the replaced motor vehicle, and the owner/borrower and/or guarantors on the notes shall not have to pay any penalties or refinance charges.

(c) Any person who knowingly violates any of the provisions of this chapter, shall be absolutely liable to any person suffering a loss, and it shall not be a defense that any plaintiff contributed to his or her own loss.

History of Section.
(P.L. 1972, ch. 14, § 1; P.L. 1984, ch. 76, § 1; P.L. 1985, ch. 392, § 1.)



Chapter 31-23.2-9 - Other laws unaffected.

§ 31-23.2-9 Other laws unaffected.  This chapter does not annul, alter, affect, or exempt any person subject to the provisions of this chapter from complying with the laws of any state with respect to the disconnecting, altering, or tampering with odometers with the intent to defraud, except to the extent that those laws are inconsistent with any provision of this chapter, and then only to the extent of the inconsistency.

History of Section.
(P.L. 1972, ch. 14, § 1.)



Chapter 31-23.2-10 - Division of motor vehicles  Odometer inspection.

§ 31-23.2-10 Division of motor vehicles  Odometer inspection.  (a) Notwithstanding any other provisions of the general laws, the division of motor vehicles shall require the inspection by a member of a city or town police department, of the odometer of every motor vehicle purchased from a seller from outside the state of Rhode Island, prior to issuing a certificate of title in accordance with the provisions of § 31-23.2-6.

(b) For each vehicle inspected, the local police department may collect a fee of ten dollars ($10.00).

History of Section.
(P.L. 1985, ch. 392, § 3; P.L. 1987, ch. 118, art. 23, § 3; P.L. 1987, ch. 420, § 2.)



Chapter 31-23.2-11 - Violation constituting deceptive trade practice.

§ 31-23.2-11 Violation constituting deceptive trade practice.  Any violation of the provisions of this chapter shall constitute a deceptive trade practice under the terms of chapter 13.1 of title 6. In addition to the provisions of § 31-23.2-8, all of the public and private remedies provided for in chapter 13.1 of title 6 shall be available to enforce the provisions of this chapter.

History of Section.
(P.L. 1984, ch. 76, § 2; P.L. 1985, ch. 392, § 1.)



Chapter 31-23.2-12 - Dealers  Bonding.

§ 31-23.2-12 Dealers  Bonding.  All motor vehicle dealers licensed by the state of Rhode Island shall post a bond of not less than fifteen thousand dollars ($15,000) with the Rhode Island motor vehicle dealers license commission for the purpose of indemnifying a good faith purchaser who suffers any loss occasioned by a violation of the general laws or the rules and regulations of the commission. The bond shall be renewed annually and shall continue in effect for two (2) years after any dealer goes out of business.

History of Section.
(P.L. 1985, ch. 392, § 3.)



Chapter 31-23.2-13 - Dealers  Records.

§ 31-23.2-13 Dealers  Records.  All motor vehicle dealers licensed by the state of Rhode Island shall retain all records involving the transfer of motor vehicles in the state of Rhode Island, including, but not limited to, those set forth in § 31-23.2-6(a) and (b), for a period of six (6) years after the date of sale of each motor vehicle.

History of Section.
(P.L. 1985, ch. 392, § 3.)






Chapter 31-23.3 - Nontransparent Windshields and Windows

Chapter 31-23.3-1 - Definitions.

§ 31-23.3-1 Definitions.  The following words and phrases, for the purposes of this chapter only, have the following meanings:

(1) "Motor vehicle" means any vehicle, except those vehicles defined in § 31-1-8 as vehicles used in farm husbandry, which is registered or required to be registered in the state.

(2) "Multipurpose passenger vehicle" means a motor vehicle with motive power designed to carry ten (10) persons or fewer which is constructed either on a truck chassis or with special features for occasional off-road operation.

(3) "Reflectance" means the ratio of the amount of total light, expressed in a percentage, which is reflected outward by the product or material to the amount of total light falling on the product or material.

(4) "Sunscreening material" means a product or material, including film, glazing, and perforated sunscreening, which, when applied to the windshield or windows of a motor vehicle, reduces the effects of the sun with respect to light reflectance or transmittance.

(5) "Transmittance" means the ratio of the amount of total light, expressed in a percentage, which is allowed to pass through the product or material, including glazing, to the amount of total light falling on the product or material and the glazing.

(6) "Window" means any device designed for exterior viewing from a motor vehicle, except the windshield, any roof-mounted viewing device, and any viewing device having less than one hundred fifty (150) square inches in area.

(7) "Windshield" means the front exterior viewing device of a motor vehicle.

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1.)



Chapter 31-23.3-2 - Windshields and windows obscured by nontransparent materials.

§ 31-23.3-2 Windshields and windows obscured by nontransparent materials.  No person shall own and operate any motor vehicle upon any public highway, road or street with nontransparent or sunscreen material, window application, reflective film or non-reflective film used in any way to cover or treat the front windshield, the side windows immediately adjacent to the right and left of the operator's seat, the side windows immediately to the rear of the operator's seat and the front passenger seat and the rear window unless this vehicle meets one of the criteria set forth in § 31-23.3-3.

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1.)



Chapter 31-23.3-3 - Rules and regulations authorized  Administrator of the division of motor vehicles.

§ 31-23.3-3 Rules and regulations authorized  Administrator of the division of motor vehicles.  (a) The administrator of the division of motor vehicles shall establish rules and regulations to provide standards and tests to measure the percentage of reflective and transmittance of light.

(b) Any person, firm, corporation, or other entity installing such a sunscreen device on a motor vehicle shall provide and affix a label to the front window not to exceed one and one-half (1 1/2) square inches in size, which contains the installer's name and the percentage of light transmittance. Facing the motor vehicle from the outside, the label shall be placed in the lower left corner of the front window.

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1.)



Chapter 31-23.3-4 - Exemptions.

§ 31-23.3-4 Exemptions.  The provisions of this chapter shall not apply to:

(1) Motor vehicles manufactured with windshields and window glass areas equipped in accordance with specifications of 49 CFR 571.205 as authorized by 15 U.S.C. § 1407.

(2) Motor vehicles owned or leased by federal, state and local law enforcement agencies.

(3) The use of nontransparent or sunscreen material or window application on motor vehicles which has a total visible light transmittance of not less than seventy percent (70%) measured perpendicular to the surface of the glass on the windshield and side windows immediately adjacent to the right and left of the operator's seat, the side windows immediately to the rear of the operator's seat and the front passenger seat or on the rear window if the vehicle is equipped with two (2) outside mirrors, one on each side, adjusted so that the driver has a clear view of the highway behind the vehicle.

(4) The use of any transparent material limited to the uppermost six inches (6") along the top of the windshield, provided the strip does not encroach upon the driver's direct forward viewing area as more particularly described and defined in applicable Federal Motor Vehicle Safety Standards.

(5) Motor vehicles not required to be registered in this state.

(6) The use of sunscreen material on windows behind the driver in trucks, buses, trailers, mobile homes, campers, multipurpose vehicles, charter buses, funeral service vehicles, or limousines, provided that the vehicle is equipped with two (2) outside mirrors, one on each side, if those mirrors meet federal standards adjusted so the driver has a clear view of the highway behind the vehicle.

(7) A motor vehicle registered in this state in the name of a person, or the person's legal guardian, who has an affidavit signed by a physician or an optometrist licensed to practice in this state that states that the person has a physical condition that makes it necessary to equip the motor vehicle with a sunscreening device which may exceed federal standards. The division of motor vehicles, upon application of the individual, which shall include the affidavit, shall issue a sticker to be applied to the driver's side window to identify this exemption.

(8) Any motor vehicle, registered and garaged within this state, whose sole purpose is to provide executive security to persons within this state. The owner(s) of the vehicle shall first seek and obtain written permission from the local police chief where the vehicle is garaged and registered before the waiver is granted.

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1; P.L. 1994, ch. 76, § 1.)



Chapter 31-23.3-5 - Penalties.

§ 31-23.3-5 Penalties.  (a) Any person, firm, corporation, or other business entity that installs any sunscreening material which is not in compliance with the provisions of this chapter shall be fined not more than two hundred fifty dollars ($250) for each offense.

(b) Any person who owns a motor vehicle which has installed on it any sunscreening device or material in violation of this chapter shall be fined not more than two hundred fifty dollars ($250).

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1.)



Chapter 31-23.3-6 - Vehicles with existing sunscreening materials.

§ 31-23.3-6 Vehicles with existing sunscreening materials.  The owners of all motor vehicles who have sunscreening material in their motor vehicle in violation of the provisions of this chapter may be found in violation of the provisions of this chapter; provided, an owner of a motor vehicle shall not be required to remove any sunscreening material if that material was initially installed by the motor vehicle manufacturer and was purchased prior to December 1, 1993.

History of Section.
(P.L. 1993, ch. 250, § 1; P.L. 1993, ch. 408, § 1; P.L. 2000, ch. 109, § 73.)






Chapter 31-24 - Lighting Equipment and Reflectors

Chapter 31-24-1 - Times when lights required.

§ 31-24-1 Times when lights required.  (a) Every vehicle upon a highway within this state at any time from sunset to sunrise and at any other time when windshield wipers are in use, as a result of rain, sleet, snow, hail or other unfavorable atmospheric condition, or at any other time when there is not sufficient light or visibility, because of severe rain or any other condition, to clearly see persons and vehicles on the highway at a distance of five hundred feet (500') ahead, shall display lighted lamps and illuminating devices as respectively required under this chapter for different classes of vehicles, subject to the exceptions given in this chapter with respect to parked vehicles.

(b) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 2; G.L. 1956, § 31-24-1; P.L. 1982, ch. 25, § 1; P.L. 1983, ch. 298, § 1; P.L. 1994, ch. 226, § 1; P.L. 1999, ch. 8, § 1; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-2 - Means of measuring distance of visibility.

§ 31-24-2 Means of measuring distance of visibility.  Whenever a requirement is declared in this chapter as to the distance from which certain lamps and devices shall render objects visible or within which the lamps or devices shall be visible, the provisions shall apply during the times stated in § 31-24-1 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 3; G.L. 1956, § 31-24-2.)



Chapter 31-24-3 - Measurement of height of lamps.

§ 31-24-3 Measurement of height of lamps.  Whenever a requirement is declared in this chapter as to the mounted height of lamps or devices, it shall mean from the center of the lamp or device to the level ground upon which the vehicle stands when the vehicle is without a load.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 3; G.L. 1956, § 31-24-3.)



Chapter 31-24-4 - Head lamps on vehicles other than cycles.

§ 31-24-4 Head lamps on vehicles other than cycles.  Every motor vehicle other than a motorcycle or motor-driven cycle shall be equipped with at least two (2) head lamps with at least one on each side of the front of the motor vehicle, and the head lamps shall comply with the requirements and limitations of this chapter. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 4; P.L. 1956, ch. 3846, § 1; G.L. 1956, § 31-24-4; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-5 - Head lamps on motorcycles and motor-driven cycles.

§ 31-24-5 Head lamps on motorcycles and motor-driven cycles.  Every motor cycle and every motor-driven cycle shall be equipped with at least one and not more than two (2) head lamps which shall comply with the requirements and limitations of this chapter. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 4; P.L. 1956, ch. 3846, § 1; G.L. 1956, § 31-24-5; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-6 - Height of head lamps.

§ 31-24-6 Height of head lamps.  Every head lamp upon every motor vehicle, including every motorcycle and motor-driven cycle, shall be located at a height measured from the center of the head lamp of not more than fifty-four inches (54") nor less than twenty-four inches (24") to be measured as set forth in § 31-24-3. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 4; P.L. 1956, ch. 3846, § 1; G.L. 1956, § 31-24-6; P.L. 1957, ch. 66, § 1; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-7 - Tail lamps required.

§ 31-24-7 Tail lamps required.  Every motor vehicle, trailer, semi-trailer, and pole trailer, and any other vehicle which is being drawn at the end of a train of vehicles, shall be equipped with at least one tail lamp mounted on the rear, which when lighted as required in this chapter, shall emit a red light plainly visible from a distance of five hundred feet (500') to the rear, provided that in the case of a train of vehicles only the tail lamp on the rearmost vehicle need actually be seen from the distance specified. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 5; G.L. 1956, § 31-24-7; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-8 - Height of tail lamps.

§ 31-24-8 Height of tail lamps.  Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches (72") nor less than twenty inches (20") to be measured as set forth in § 31-24-3. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 5; G.L. 1956, § 31-24-8; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-9 - Illumination of rear registration plate  Wiring of rear lights in connection with head lamps.

§ 31-24-9 Illumination of rear registration plate  Wiring of rear lights in connection with head lamps.  Either a tail lamp or a separate lamp shall be constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of sixty feet (60') to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 5; G.L. 1956, § 31-24-9; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-10 - Rear reflectors required.

§ 31-24-10 Rear reflectors required.  Every new motor vehicle sold and operated upon a highway, other than a truck tractor, shall carry on the rear, either as a part of the tail lamps or separately, two (2) red reflectors, except that every motorcycle and every motor-driven cycle shall carry at least one reflector, meeting the requirements of § 31-24-11, and except that vehicles of the type mentioned in § 31-24-37 shall be equipped with reflectors. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 6; G.L. 1956, § 31-24-10; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-11 - Specifications for reflectors.

§ 31-24-11 Specifications for reflectors.  Every reflector referred to in § 31-24-10 shall be mounted on the vehicle at a height not less than twenty inches (20") nor more than sixty inches (60") measured as set forth in § 31-24-3, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred fifty feet (350') from the vehicle when directly in front of lawful upper beams of head lamps, except that visibility from a greater distance is required by this chapter of reflectors on certain types of vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 6; G.L. 1956, § 31-24-11; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-12 - Stop lamps required.

§ 31-24-12 Stop lamps required.  It shall be unlawful for any person to sell any new motor vehicle, including any motorcycle or motor-driven cycle, in this state, or for any person to drive a vehicle on the highways, unless it is equipped with a stop lamp meeting the requirements of §§ 31-24-13 and 31-24-14; provided, that all motor vehicles shall be equipped with stop lamps. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 7; P.L. 1952, ch. 2937, § 14; G.L. 1956, § 31-24-12; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-13 - Stop and turn lamps authorized.

§ 31-24-13 Stop and turn lamps authorized.  Any motor vehicle may be equipped with, and when required under this chapter shall be equipped with, the following signal lamps or devices:

(1) A stop lamp on the rear which shall emit a red or yellow light and which shall be actuated by applying the service (foot) brake and which may but need not be incorporated with a tail lamp;

(2) A lamp or lamps or mechanical signal device capable of clearly indicating any intention to turn either to the right or to the left and which shall be visible both from the front and rear.

(3) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s. s.), ch. 2639, § 5; G.L. 1956, § 31-24-13; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-14 - Specifications for stop or signal lamps.

§ 31-24-14 Specifications for stop or signal lamps.  A stop lamp shall be plainly visible and understandable from a distance of one hundred feet (100') to the rear both during normal sunlight and at nighttime, and a signal lamp or lamps indicating intention to turn shall be visible and understandable during daytime and nighttime from a distance of one hundred feet (100') both to the front and rear. When a vehicle is equipped with a stop lamp or other signal lamps, the lamp or lamps shall at all times be maintained in good working condition. No stop lamp or signal lamp shall project a glaring or dazzling light. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s. s.), ch. 2639, § 5; G.L. 1956, § 31-24-14; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-15 - Mechanical signal devices self-illuminated.

§ 31-24-15 Mechanical signal devices self-illuminated.  All mechanical signal devices shall be self-illuminated when in use at the times mentioned in § 31-24-1. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s. s.), ch. 2639, § 5; G.L. 1956, § 31-24-15; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-16 - Spot lamps.

§ 31-24-16 Spot lamps.  Any motor vehicle may be equipped with not to exceed two (2) spot lamps and every lighted spot lamp shall be aimed and used upon approaching another vehicle so that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet (100') ahead of the vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 17; G.L. 1956, § 31-24-16; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-17 - Road lamps and fog lamps.

§ 31-24-17 Road lamps and fog lamps.  Any motor vehicle may be equipped with not more than two (2) road lamps or fog lamps which shall be rigidly affixed to the motor vehicle below the level of the head lamps, and shall be so aimed and used that no part of the high-intensity portion of the light beam shall rise more than eighteen inches (18") above the ground at a distance of seventy-five feet (75') or more in front of the vehicle or be directed left of the prolongation of the extreme left side of the vehicle. Fog lamps and road lamps shall not be used in lieu of head lamps. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 17; G.L. 1956, § 31-24-17; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-18 - Side cowl and fender lamps.

§ 31-24-18 Side cowl and fender lamps.  Any motor vehicle may be equipped with not more than two (2) side cowl or fender lamps which shall emit an amber or white light without glare. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s. s.), ch. 2639, § 5; G.L. 1956, § 31-24-18; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-19 - Running board courtesy lamps.

§ 31-24-19 Running board courtesy lamps.  Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side of it which shall emit a white or amber light without glare. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s. s.), ch. 2639, § 5; G.L. 1956, § 31-24-19; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-20 - Back up lamps.

§ 31-24-20 Back up lamps.  Any motor vehicle may be equipped without not more than two (2) back-up lamps either separately or in combination with other lamps, but no back-up lamp shall be lighted when the motor vehicle is in forward motion. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 18; P.L. 1950 (s.s.), ch. 2639, § 5; G.L. 1956, § 31-24-20; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-21 - Lighting of farm tractors.

§ 31-24-21 Lighting of farm tractors.  Every farm tractor equipped with an electric lighting system shall at all times mentioned in § 31-24-1 display a red tail lamp and either multiple beam or single beam head lamp equipment meeting the requirements of §§ 31-24-7  31-24-9, 31-24-22, and 31-24-24. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 1; G.L. 1956, § 31-24-21; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-22 - Multiple beam lamps required.

§ 31-24-22 Multiple beam lamps required.  Except as provided in this chapter, the head lamps, or the auxiliary driving lamps, or combinations of them, on motor vehicles other than a motorcycle or a motor-driven cycle, shall be arranged so that selection may be made between distributions of light projected to different elevations, subject to the following requirements and limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least three hundred fifty feet (350') ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet (100') ahead; and under any condition of loading, none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(3) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered in this state, which has multiple beam road lighting equipment, shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use, and shall not otherwise be lighted. The indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of that vehicle.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 19; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-22; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-23 - Use of multiple beam lamps.

§ 31-24-23 Use of multiple beam lamps.  Whenever a motor vehicle is being operated on a roadway or on its shoulder during the times specified in § 31-24-1, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(1) Whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet (500'), the driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in subdivision (2) of § 31-24-22, shall be deemed to avoid glare at all times, regardless of road contour and loading.

(2) Whenever the driver of a vehicle follows another vehicle within two hundred feet (200') to the rear, except when engaged in the act of overtaking and passing, the driver shall use a distribution of light permissible under this chapter other than the upper most distribution of light specified in subdivision (1) of § 31-24-22.

(3) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 20; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-23; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-24 - Single beam lamps.

§ 31-24-24 Single beam lamps.  Head lamps arranged to provide a single distribution of light shall be permitted on motor vehicles manufactured and sold prior to November 1, 1951, in lieu of multiple beam road lighting equipment specified in this chapter if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall, at a distance of twenty-five feet (25') ahead, project higher than a level of five inches (5") below the level of the center of the lamp from which it comes, and in no case higher than forty-two inches (42") above the level on which the vehicle stands at a distance of seventy-five feet (75') ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet (200').

(3) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 21; G.L. 1956, § 31-24-24; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-25 - Specifications for head lamps on motor-driven cycles.

§ 31-24-25 Specifications for head lamps on motor-driven cycles.  The head or head lamps upon every motor-driven cycle may be of the single beam or multiple beam type but in either event shall comply with the requirements and limitations as follows:

(1) Every head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than one hundred feet (100') when the motor driven cycle is operated at any speed less than twenty-five miles per hour (25 m.p.h.) and at a distance of not less than two hundred feet (200') when the motor-driven cycle is operated at a speed of twenty-five (25) or more miles per hour, and the motor-driven cycle shall be subject to the speed limitations in § 31-14-10.

(2) In the event the motor-driven cycle is equipped with multiple beam head lamp or head lamps, the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in subdivision (1) of § 31-24-22. The lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in subdivision (2) of § 31-24-22.

(3) In the event the motor-driven cycle is equipped with a single beam lamp or lamps, the lamp or lamps shall be so aimed that when the vehicle is loaded, none of the high-intensity portion of light, at a distance of twenty-five feet (25') ahead, shall project higher than the level of the center of the lamp from which it comes.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 22; G.L. 1956, § 31-24-25; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-26 - Head lamps of slow vehicles.

§ 31-24-26 Head lamps of slow vehicles.  Any motor vehicle may be operated under the conditions specified in § 31-24-1 when equipped with two (2) lighted lamps upon the front of it capable of revealing persons and objects seventy-five feet (75') ahead in lieu of lamps required in §§ 31-24-22 or 31-24-24; provided, that at no time shall it be operated at a speed in excess of twenty miles per hour (20 m.p.h.). Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 23; G.L. 1956, § 31-24-26; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-27 - Display of lighted lamps required.

§ 31-24-27 Display of lighted lamps required.  At all times specified in § 31-24-1, at least two (2) lighted lamps shall be displayed one on each side at the front of every motor vehicle other than a motorcycle or motor-driven cycle, except when the vehicle is parked subject to the regulations governing lights on parked vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 24; G.L. 1956, § 31-24-27; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-28 - Maximum number of lamps lighted.

§ 31-24-28 Maximum number of lamps lighted.  Whenever a motor vehicle equipped with head lamps as required by this chapter is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front of it projecting a beam of an intensity greater than three hundred (300) candle power, not more than a total of four (4) of the lamps on the front of a vehicle shall be lighted at any one time when upon a highway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 24; G.L. 1956, § 31-24-28; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-29 - Maximum intensity of lights.

§ 31-24-29 Maximum intensity of lights.  Any lighted lamp or illuminating device upon a motor vehicle other than head lamps, spot lamps, auxiliary lamps, or flashing front direction signals which projects a beam of light of an intensity greater than three hundred (300) candle power, shall be directed so that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet (75') from the vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 25; G.L. 1956, § 31-24-29; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-30 - Red lights in front prohibited.

§ 31-24-30 Red lights in front prohibited.  No person shall drive or move any vehicle or equipment upon any highway with any lamp or device on it displaying a red light visible from directly in front of the center of it. This section shall not apply to any vehicle upon which a red light visible from the front is expressly authorized or required by chapters 1  27 of this title. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 25; G.L. 1956, § 31-24-30; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-31 - Flashing lights  Forward viewing or rotary beam lights.

§ 31-24-31 Flashing lights  Forward viewing or rotary beam lights.  (a) Flashing lights are prohibited, except on an authorized emergency vehicle, school bus, snow removal equipment, or on any vehicle as a means for indicating a right or left turn. However, the requirements of § 31-24-33 shall be deemed to be satisfied if the vehicle is equipped with lamps at the front mounted at the same level, displaying simultaneously flashing white or amber lights, and at the rear mounted at the same level, and displaying simultaneously flashing red lights, all of which lights shall be visible from a distance of not less than five hundred feet (500').

(b) Forward viewing or rotating beam lights may be installed on and shall be restricted to the following categories of vehicles, and these lights shall be of color designated:

(1) Emergency response vehicles of any fire, rescue, or ambulance department, fire chiefs, assistant fire chiefs, deputy chiefs, captains; any privately owned vehicle of any authorized volunteer member of a fire, rescue, or ambulance department; emergency management agency directors, assistant directors, assistant medical examiners and/or forensic pathologists of the office of state medical examiners; rescue vehicles, emergency response vehicles of the department of environmental management and the division of state fire marshal; school buses; hospital emergency response vehicles; and two (2) American Red Cross disaster vehicles: Red, white and/or alternating flashing white;

(2) Wrecker trucks, service station trucks, state and town safety and maintenance vehicles; snowplows and tractors; light company trucks, telephone company trucks, water company trucks, oil company trucks, and other utilities' trucks; vehicles of television, radio and press photographers; rural mail carriers; all motor-propelled vehicles owned by the Northern Rhode Island REACT (radio emergency associated citizens team); all motor-propelled vehicles owned by or under contract to the Rhode Island department of transportation when on official state business; and vehicles marking the beginning and end of funeral processions: Amber, provided, however, that wrecker and transportation vehicles operated pursuant to a public utilities commission license, and roadside assistance vehicles of any type operated for that purpose by the American Automobile Association shall be permitted to use flashing amber lights at the front and rear of the vehicle, to be activated only in the course of providing assistance to or transportation for a disabled vehicle. A fee of twenty-five dollars ($25) shall be charged for the issuance of a flashing lights permit to every vehicle identified in this subsection, with the exception of flashing lights permits issued to state, town or fire district safety and maintenance vehicles, which shall not be charged a fee.

(3) Police units, state and local: Center rotating beam lights: Blue or red; Outboard mounted lights: Blue or red.

(4) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 25; G.L. 1956, § 31-24-31; P.L. 1965, ch. 177, § 1; P.L. 1968, ch. 61, § 1; P.L. 1970, ch. 104, § 1; P.L. 1971, ch. 72, § 1; P.L. 1973, ch. 56, § 1; P.L. 1975, ch. 53, § 1; P.L. 1986, ch. 141, § 1; P.L. 1987, ch. 343, § 1; P.L. 1987, ch. 344, § 1; P.L. 1988, ch. 361, § 3; P.L. 1990, ch. 324, § 8; P.L. 1996, ch. 157, § 1; P.L. 1999, ch. 447, § 3; P.L. 2002, ch. 292, § 121; P.L. 2003, ch. 420, § 1; P.L. 2003, ch. 436, § 1; P.L. 2005, ch. 63, § 1; P.L. 2005, ch. 65, § 1; P.L. 2007, ch. 350, § 1; P.L. 2010, ch. 23, art. 9, § 7.)



Chapter 31-24-32 - Vehicles parked on lighted highways.

§ 31-24-32 Vehicles parked on lighted highways.  Whenever a vehicle is lawfully parked upon a street or highway during the hours between one-half ( 1/2) hour after sunset and one-half ( 1/2) hour before sunrise, and in the event there is sufficient light to reveal any person or object within a distance of five hundred feet (500') upon the street or highway no lights need be displayed upon the parked vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 15; G.L. 1956, § 31-24-32; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-33 - Vehicles stopped on unlighted highways.

§ 31-24-33 Vehicles stopped on unlighted highways.  (a) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent to it, whether attended or unattended, during the hours between one-half ( 1/2) hour after sunset and one-half ( 1/2) hour before sunrise, and there is not sufficient light to reveal any person or object within a distance of five hundred feet (500') upon the highway, the vehicle so parked or stopped shall be equipped with one or more lamps meeting the following requirements:

(1) At least one lamp shall display a white or amber light visible from a distance of five hundred feet (500') to the front of the vehicle;

(2) The same lamp or at least one (1) other lamp shall display a red light visible from a distance of five hundred feet (500') to the rear of the vehicle; and

(3) The location of the lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) The provisions of subsection (a) of this section shall not apply to a motor-driven cycle.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 15; G.L. 1956, § 31-24-33; P.L. 1959, ch. 138, § 1; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-34 - Dimming of head lamps on parked vehicles.

§ 31-24-34 Dimming of head lamps on parked vehicles.  Any lighted head lamps upon a parked vehicle shall be depressed or dimmed. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 15; G.L. 1956, § 31-24-34; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-35 - Lamps on animal-drawn, farm, and road vehicles.

§ 31-24-35 Lamps on animal-drawn, farm, and road vehicles.  All vehicles, including animal-drawn vehicles and including those referred to in § 31-23-3 not specifically required by this chapter to be equipped with lamps, shall at the times specified in § 31-24-1 be equipped with at least one lighted lamp or lantern exhibiting a white light visible from a distance of five hundred feet (500') to the front of the vehicle and with a lamp or lantern exhibiting a red light visible from a distance of five hundred feet (500') to the rear. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 16; G.L. 1956, § 31-24-35; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-36 - Vehicles requiring special lights and reflectors  Time of lighting.

§ 31-24-36 Vehicles requiring special lights and reflectors  Time of lighting.  Those sections of this chapter which follow immediately, including §§ 31-24-37  31-24-44, relating to clearance and marker lamps, reflectors, and stop lights, shall apply as stated in those sections to vehicles of the type enumerated in those sections, namely passenger buses, trucks, truck tractors, and certain trailers, semi-trailers, and pole trailers, respectively, when operated upon any highway. These vehicles shall be equipped as required, and all lamp equipment required shall be lighted at the times mentioned in § 31-24-1, except that clearance and side marker lamps need not be lighted on the vehicle when operated within any municipality where there is sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred feet (500'). Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 8; G.L. 1956, § 31-24-36; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-37 - Clearance and marker lamps and reflectors.

§ 31-24-37 Clearance and marker lamps and reflectors.  In addition to other equipment required in chapters 1  27 of this title, the following vehicles shall be equipped as follows under the conditions stated in § 31-24-36.

(1) On every bus or truck, whatever its size, there shall be the following:

(i) On the rear, two (2) reflectors, one at each side; and

(ii) On the rear, one stop light.

(2) On every bus or truck eighty inches (80") or more in overall width, in addition to the requirements in subdivision (1) of this section:

(i) On the front, two (2) clearance lamps, one at each side;

(ii) On the rear, two (2) clearance lamps, one at each side;

(iii) On each side, two (2) side marker lamps, one at or near the front and one at or near the rear;

(iv) On each side, two (2) reflectors, one at or near the front and one at or near the rear.

(3) On every truck tractor:

(i) On the front, two (2) clearance lamps, one at each side;

(ii) On the rear, one stop light.

(4) On every trailer or semi-trailer having a gross weight in excess of three thousand pounds (3,000 lbs.):

(i) On the front, two (2) clearance lamps, one at each side;

(ii) On each side, two (2) side marker lamps, one at or near the front and one at or near the rear;

(iii) On each side, two (2) reflectors, one at or near the front and one at or near the rear;

(iv) On the rear, two (2) clearance lamps, one at each side;

(v) On the rear, two (2) reflectors, one at each side; and

(vi) On the rear, one stop light.

(5) On every pole trailer in excess of three thousand pounds (3,000 lbs.) gross weight:

(i) On each side, one side marker lamp and one clearance lamp which may be in combination, to show to the front, side, and rear.

(ii) On the rear of the pole trailer or load, two (2) reflectors, one at each side.

(6) On every trailer, semi-trailer, or pole trailer weighing three thousand pounds (3,000 lbs.) gross or less:

(i) On the rear, two (2) reflectors, one on each side. If any trailer or semi-trailer is so loaded or is of such dimensions as to obscure the stop light on the towing vehicle, then the vehicle shall also be equipped with one stop light.

(7) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 9; G.L. 1956, § 31-24-37; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-38 - Color of clearance and marker lamps and reflectors.

§ 31-24-38 Color of clearance and marker lamps and reflectors.  (a) Front clearance lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(b) Rear clearance lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

(c) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber, or yellow, and except that the light illuminating the license plate or the light emitted by a back up lamp shall be white.

(d) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 10; G.L. 1956, § 31-24-38; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-39 - Mounting of reflectors.

§ 31-24-39 Mounting of reflectors.  (a) Reflectors. When required by § 31-24-37, reflectors shall be mounted at a height not less than twenty-four inches (24") and not higher than sixty inches (60") above the ground on which the vehicle stands. If the highest part of the permanent structure of the vehicle is less than twenty-four inches (24") the reflector at that point shall be mounted as high as that part of the permanent structure will permit.

(b) The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

(c) Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but the reflector shall meet all the other reflector requirements of this chapter.

(d) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 11; G.L. 1956, § 31-24-39; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-40 - Mounting of clearance and side marker lamps.

§ 31-24-40 Mounting of clearance and side marker lamps.  Clearance lamps shall be mounted on the permanent structure of the vehicle in such a manner as to indicate its extreme width and as near the top of the vehicle as practicable. Clearance lamps and side marker lamps may be mounted in combination, provided illumination is given as required in this section with reference to both. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 11; G.L. 1956, § 31-24-40; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-41 - Visibility of reflectors.

§ 31-24-41 Visibility of reflectors.  Every reflector upon any vehicle referred to in § 31-24-37 shall be of a size, have characteristics, and be maintained so as to be readily visible at nighttime from all distances from fifty feet (50') to five hundred feet (500') from the vehicle when directly in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 12; G.L. 1956, § 31-24-41; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-42 - Visibility of front and rear clearance lamps.

§ 31-24-42 Visibility of front and rear clearance lamps.  Front and rear clearance lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at a distance of five hundred feet (500') from the front and rear, respectively, of the vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 12; G.L. 1956, § 31-24-42; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-43 - Visibility of side marker lamps.

§ 31-24-43 Visibility of side marker lamps.  Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at a distance of five hundred feet (500') from the side of the vehicle on which they are mounted. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 12; G.L. 1956, § 31-24-43; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-44 - Obstructed lights not required.

§ 31-24-44 Obstructed lights not required.  Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp (except tail lamps) need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination. This shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 13; G.L. 1956, § 31-24-44; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-45 - Projecting loads.

§ 31-24-45 Projecting loads.  Whenever the load upon any vehicle extends to the rear or front four feet (4') or more beyond the bed or body of the vehicle, there shall be displayed at the extreme rear end or front of the load, at the time specified in § 31-24-1, a red light or lantern plainly visible from a distance of at least five hundred feet (500') to the sides, rear and front. The red light or lantern required under this section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear or front end of such load a red flag or cloth not less than twelve inches (12") square and so hung that the entire area is visible to the driver of a vehicle approaching from either direction. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 14; P.L. 1952, ch. 2937, § 14; G.L. 1956, § 31-24-45; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-46 - Lights on snow removal equipment.

§ 31-24-46 Lights on snow removal equipment.  (a) The state traffic commission shall adopt standards and specifications applicable to head lamps, clearance lamps, identification, and other lamps on snow removal equipment when operated on the highways of this state in lieu of the lamps otherwise required on motor vehicles by this chapter. The standards and specifications may permit the use of flashing lights for purposes of identification on snow removal equipment when in service upon the highways.

(b) It shall be unlawful to operate any snow removal equipment on any highway unless the lamps on it comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 26; G.L. 1956, § 31-24-46; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-47 - Regulation and certification of lighting devices.

§ 31-24-47 Regulation and certification of lighting devices.  (a) The administrator of the division of motor vehicles is authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of such lighting devices, their installation, and aiming. The regulations shall correlate with and, so far as possible, conform to the current standards and specifications of the society of automotive engineers applicable to the equipment.

(b) The administrator of the division of motor vehicles is required to approve or disapprove any lighting device, of a type on which approval is specifically required in this chapter, within a reasonable time after the device has been submitted.

(c) The administrator of the division of motor vehicles is authorized to set up the procedure which shall be followed when any device is submitted for approval.

(d) The administrator of the division of motor vehicles upon approving a lamp or device, shall issue to the applicant a certificate of approval together with any instructions determined by him or her.

(e) The administrator of the division of motor vehicles shall publish lists of all lamps and devices by name and type which have been approved by him or her.

(f) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 28; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-47; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-48 - Revocation of certification of lighting equipment.

§ 31-24-48 Revocation of certification of lighting equipment.  (a) When the administrator of the division of motor vehicles has reason to believe that an approved device as being sold commercially does not comply with the requirements of this chapter, he or she may, after giving thirty (30) days' previous notice to the person holding the certificate of approval for the device in this state, conduct a hearing upon the question of compliance of the approved device. After the hearing the administrator of the division of motor vehicles shall determine whether the approved device meets the requirements of this chapter. If the device does not meet the requirements of this chapter, the administrator shall give notice to the person holding the certificate of approval for the device in this state.

(b) If, at the expiration of ninety (90) days after the notice, the person holding the certificate of approval for the device has failed to satisfy the administrator of the division of motor vehicles that the approved device as thereafter to be sold meets the requirements of this chapter, the administrator of the division of motor vehicles shall suspend or revoke the approval issued for it until or unless the device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this chapter, and may require that all the devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this chapter. The administrator of the division of motor vehicles may at the time of the retest purchase in the open market and submit to the testing agency one or more sets of the approved devices, and if the device upon a retest fails to meet the requirements of this chapter, the administrator of the division of motor vehicles may refuse to renew the certificate of approval of the device.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 29; G.L. 1956, § 31-24-48; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-49 - Approval of lighting equipment required.

§ 31-24-49 Approval of lighting equipment required.  No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semi-trailer or use upon any such vehicle any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector which reflector is required by this chapter or parts of any of these which tend to change the original design or performance, unless of a type which has been submitted to and approved by the administrator of the division of motor vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

(b) The administrator shall approve a flashing amber light configuration for use in funeral processions.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 27; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-49; P.L. 2002, ch. 292, § 121; P.L. 2003, ch. 420, § 1; P.L. 2003, ch. 436, § 1.)



Chapter 31-24-50 - Trademark or name shown on equipment.

§ 31-24-50 Trademark or name shown on equipment.  No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semi-trailer any lamp or device mentioned in § 31-24-49 which has been approved by the administrator of the division of motor vehicles unless the lamp or device bears on it the trademark or name under which it is approved so as to be legible when installed. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 27; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-50; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-51 - Mounting and adjustment of lamps.

§ 31-24-51 Mounting and adjustment of lamps.  No person shall use upon any motor vehicle, trailer, or semi-trailer any lamps mentioned in § 31-24-49 unless the lamps are mounted and adjusted as to focus and aim in accordance with instructions of the administrator of the division of motor vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 34, § 27; P.L. 1954, ch. 3291, § 1; G.L. 1956, § 31-24-51; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-52 - Hazard switch for flashing lights.

§ 31-24-52 Hazard switch for flashing lights.  (a) All new automobiles and automobiles for hire sold in Rhode Island beginning with the 1969 models shall be provided with a hazard switch so as to produce a constant flashing light when the switch is activated. The switch shall be activated by the operator whenever any vehicle becomes disabled on any street or highway. The switch may be attached to the directional signal apparatus.

(b) Nothing in this section shall affect regulations of the interstate commerce commission.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1967, ch. 149, §§ 1, 2; P.L. 2000, ch. 109, § 69; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-53 - Safety lights required on food vending vehicles.

§ 31-24-53 Safety lights required on food vending vehicles.  No person engaged as an itinerant vendor of food items from a motor vehicle operated, or caused to be operated by him or her, upon the public streets or highways of the state of Rhode Island, shall operate the motor vehicle or cause the motor vehicle to be operated for the purpose of vending food items upon the city streets or highways unless the motor vehicle shall have been equipped with two (2) flashing lights, one yellow located on the front bumper and one red on the rear bumper of it, except those vehicles which have flashing warning lights as standard equipment. When the motor vehicle shall have been stopped for the purpose of the intended itinerary business, they shall continue flashing as a warning of its position to all approaching vehicular traffic. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1972, ch. 131, § 1; P.L. 2002, ch. 292, § 121.)



Chapter 31-24-54 - Strobe lights on school buses.

§ 31-24-54 Strobe lights on school buses.  All new school buses, as defined in § 31-1-3(t), shall at all times be equipped with a rear-viewing, rear-mounted white flashing strobe light, meeting the following requirements:

(1) A white flashing strobe light will be installed on the roof of a school bus; at a point not to exceed one-third (1/3) the body length forward from the rear of the roof edge;

(2) The strobe light will have a single clear lens emitting light three hundred sixty (360) degrees around its vertical axis and may not extend above the roof more than maximum legal height;

(3) The light will not exceed nine inches (9") in height or nine inches (9") in diameter;

(4) A manual switch and a pilot light will be included to indicate when light is in operation;

(5) The strobe light will be wired to activate with the amber alternately flashing signal lamps, continuing through the full loading or unloading cycle, with an override switch. The strobe light shall not be activated while the bus is moving; and

(6) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 2000, ch. 487, § 1; P.L. 2002, ch. 292, § 121; P.L. 2004, ch. 6, § 18; P.L. 2005, ch. 410, § 16; P.L. 2005, ch. 426, § 1.)






Chapter 31-25 - Size, Weight, and Load Limits

Chapter 31-25-1 - Compliance with chapter required.

§ 31-25-1 Compliance with chapter required.  (a) Except in reference to §§ 31-25-16 and 31-25-27 where it shall be considered a violation, it is a civil violation for any carrier to drive or move or to cause or permit to be driven or moved on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in this chapter or otherwise in violation of this chapter, and the maximum size and weight of vehicles specified in this chapter shall be lawful throughout this state. Local authorities shall have no power or authority to alter the limitations except as express authority may be granted in this chapter.

(2) "Carrier" includes any company or person who furthers their commercial or private enterprise by use of the vehicle.

(b) The director of the department of transportation shall promulgate rules and regulations and requirements consistent with this chapter for the application and issuance of permits for overweight and oversize vehicles or loads.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 1; G.L. 1956, § 31-25-1; P.L. 1985, ch. 277, § 1; P.L. 1985, ch. 437, § 1; P.L. 1988, ch. 412, § 1; P.L. 1999, ch. 218, art. 6, § 13; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22.)



Chapter 31-25-2 - Vehicles exempt from limitations.

§ 31-25-2 Vehicles exempt from limitations.  (a) The provisions of this chapter governing size, weight, and load shall not apply to:

(1) Road machinery;

(2) Farm vehicles, including farm tractors, temporarily moved upon a highway;

(3) Any vehicle owned and operated by the Rhode Island public transit authority which is designed for carrying passengers and is comprised of two (2) sections permanently joined by a hinge mechanism or an articulated joint which allows vertical and horizontal movement and a passage for riders moving from one section to the other; or

(4) A vehicle operated under the terms of a special permit issued as provided in this chapter.

(b) The provisions of this chapter governing size, weight, and load shall not apply to fire apparatus acquired by a city or town within this state prior to July 1, 1999.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 2; G.L. 1956, § 31-25-2; P.L. 1983, ch. 236, § 1; P.L. 1999, ch. 209, § 1.)



Chapter 31-25-3 - Maximum width.

§ 31-25-3 Maximum width.  The total outside width of any vehicle or the load on it shall not exceed one hundred two inches (102") excluding any safety and noncargo carrying appurtenances on either motorized campers or camping recreational vehicles. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 2; G.L. 1956, § 31-25-3; P.L. 2002, ch. 292, § 122; P.L. 2004, ch. 308, § 2; P.L. 2004, ch. 380, § 2.)



Chapter 31-25-4 - Maximum height.

§ 31-25-4 Maximum height.  No vehicle including any load on it shall exceed a height of one hundred sixty-two inches (162"). Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 3; G.L. 1956, § 31-25-4; P.L. 1965, ch. 52, § 1; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-5 - Maximum length of single vehicle and load.

§ 31-25-5 Maximum length of single vehicle and load.  No vehicle, including any load on it, except Rhode Island public transit authority articulated buses, shall exceed a length of forty feet (40') extreme overall dimension inclusive of front and rear bumpers, or in the case of a motor bus, motorized camper or camping recreational vehicle forty-five feet (45').

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 3; G.L. 1956, § 31-25-5; P.L. 1983, ch. 213, § 1; P.L. 1999, ch. 500, § 1; P.L. 2004, ch. 308, § 2; P.L. 2004, ch. 380, § 2.)



Chapter 31-25-6 - Maximum number and length of coupled vehicles.

§ 31-25-6 Maximum number and length of coupled vehicles.  (a) No combination of vehicles coupled together shall consist of more than three (3) units, a truck-tractor, semi-trailer, and trailer. The combination of vehicles shall not be restricted in overall length, except that when a truck-tractor, semi-trailer, and a trailer are used in combination, the trailer or semi-trailer each shall not exceed twenty-eight and one-half feet (28' 6"), excluding bumpers and accessories. Provided, however, that combinations of vehicles consisting of three (3) units shall be permitted to operate only on the interstate highway system and on those highways, streets, and roads designated by the director of the department of transportation.

(b) Combinations of vehicles consisting of truck-tractor and semi-trailer coupled together shall not be restricted in overall length, and semi-trailers shall not exceed fifty-three feet (53') in length, excluding bumpers and accessories. Semi-trailers exceeding forty-eight and one-half feet (48' 6") shall be permitted to operate only on the interstate highway system and on those highways, streets and roads designated by the director of the department of transportation. Exceptions to the requirements of this section include the use of a pole trailer and combinations designed to transport motor vehicles and/or automobiles as authorized in §§ 31-25-7 and 31-25-8. The provision that no combination of vehicles coupled together shall consist of more than three (3) units shall not apply to vehicles coupled together by a saddle mount device used to transport motor vehicles in a drive-away service when no more than three (3) saddle mounts are used, and equipment used in the combination is approved by Part 393.71 of the federal motor carrier safety regulations, 49 CFR 393.71, and safety regulations of the division of motor vehicles of the department of revenue of the state of Rhode Island as such federal and/or state legislation may be amended or revised from time to time. Any owner or operator found deviating from the approval permitted routes shall be fined a minimum mandatory fine of five hundred dollars ($500), but not more than one thousand dollars ($1,000).

(c) The distance from the kingpin of the trailer to the center of the rear axle may not exceed forty-one feet (41').

(d) Fifty-three foot (53') trailers shall be equipped with a rear end protection device of substantial construction consisting of a continuous lateral beam extending to within four inches (4") of the lateral extremities of the trailer, and located not more than twenty-two inches (22") from the surface of the road as measured with the vehicle empty and on level surface.

(e) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 3; G.L. 1956, § 31-25-6; P.L. 1965, ch. 52, § 2; P.L. 1981, ch. 27, § 1; P.L. 1983, ch. 213, § 1; P.L. 1994, ch. 391, § 1; P.L. 1995, ch. 127, § 1; P.L. 2001, ch. 86, § 86; P.L. 2002, ch. 292, § 122; P.L. 2005, ch. 77, § 6; P.L. 2005, ch. 82, § 6; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22.)



Chapter 31-25-7 - Front and rear extensions of load.

§ 31-25-7 Front and rear extensions of load.  Subject to the provisions of this chapter limiting the length of vehicles and loads, the load upon any vehicle, operated alone or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet (3') beyond the foremost part of the vehicle, and the load upon any vehicle, operated alone or the load upon the rear vehicle of a combination of vehicles, shall not extend more than six feet (6') beyond the rear of the bed or body of the vehicle. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 4; G.L. 1956, § 31-25-7; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-8 - Pole trailers.

§ 31-25-8 Pole trailers.  The limitations as to the length of vehicles and loads stated in §§ 31-25-5 and 31-25-6 shall not apply to any load upon a pole trailer as defined in § 31-1-5(a) when transporting poles or pipes or structural material which cannot be dismembered, provided that no pole or pipe or other material exceeding eighty feet (80') in length shall be so transported unless a permit has first been obtained as authorized in § 31-25-21.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 4; G.L. 1956, § 31-25-8.)



Chapter 31-25-9 - Prevention of leakage of load.

§ 31-25-9 Prevention of leakage of load.  No vehicles shall be driven or moved on any highway unless the vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking, or otherwise escaping from it. However, sand may be dropped for the purpose of securing traction, or water or another substance may be sprinkled on a roadway in cleaning or maintaining the roadway. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 5; G.L. 1956, § 31-25-9; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-10 - Fastening of load and covering.

§ 31-25-10 Fastening of load and covering.  (a) No person shall operate on any highway any vehicle with any load unless the load and any covering on it is securely fastened so as to prevent the covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.

(b) No motor truck trailer or semitrailer which is used for the purpose of hauling logs, pulpwood, lumber, or other materials which by their very nature may shift or roll so as to be likely to fall from the vehicle, shall be operated or moved over any highway unless its load is securely fastened to the vehicle by chains, cables, or other approved devices as will effectively prevent the shifting of the load or any part of it falling from the vehicle. The ends of the chains, cables, or other devices and any tire chains shall be tied securely, whether the vehicle is loaded or unloaded, so that loose ends shall not endanger pedestrians or other vehicles encountered on the highway.

(c) This section shall not be construed to include a truck transporting lumber, wood, or sawmill wastes, when transported in a box type body with solid sides, provided that the truck is not loaded higher than its side-boards.

(d) A person who violates the provisions of this section shall be fined:

(1) Not more than one hundred dollars ($100) for the first violation; and

(2) Not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for any subsequent violations.

(e) No person shall operate a motor truck or other vehicle carrying or transporting any rubbish, refuse, or other debris on any highway without first securely fastening a covering on it to prevent the contents from falling to the highway. No person shall operate on any highway any vehicle with any load unless the load and any covering on it is securely fastened so as to prevent that covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.

(f) No person shall operate an open motor truck or other similar vehicle while carrying or transporting any child under sixteen (16) years of age without securely fastening the child to prevent them from becoming loose or detached in any manner.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 5; G.L. 1956, § 31-25-10; P.L. 1966, ch. 270, § 1; P.L. 1973, ch. 119, § 1; P.L. 1974, ch. 31, § 1; P.L. 1975, ch. 17, § 1; P.L. 1986, ch. 271, § 1; P.L. 1988, ch. 410, § 1.)



Chapter 31-25-11 - Connections between coupled vehicles.

§ 31-25-11 Connections between coupled vehicles.  When one vehicle is towing another the drawbar or other connection shall be of sufficient strength to pull all weight towed by it and the drawbar or other connection shall not exceed fifteen feet (15') from one vehicle to the other, except the connection between any two (2) vehicles transporting poles, pipe, machinery, or other objects of structural nature which cannot readily be dismembered. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 6; G.L. 1956, § 31-25-11; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-12 - Flags on tow chains.

§ 31-25-12 Flags on tow chains.  When one vehicle is towing another and the connection consists of a chain, rope, or cable, there shall be displayed upon the connection a white flag or cloth not less than twelve inches (12") square. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 6; G.L. 1956, § 31-25-12; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-12.1 - Vehicles to be towed in right lane.

§ 31-25-12.1 Vehicles to be towed in right lane.  (a) When a tow truck or other vehicle is towing another vehicle, except those vehicles designed to be in combination, in this state upon any public highway divided into two (2) or more clearly marked lanes for travel in the same direction, it shall be unlawful to tow except in the right lane of travel on a two (2) line highway, and in the two (2) right lanes of travel on a highway with three (3) or more lanes.

(b) Any person who violates the provisions of this section shall, upon conviction, be fined in accordance with the penalties provided in § 31-41.1-4.

History of Section.
(P.L. 1983, ch. 231, § 1; P.L. 1996, ch. 348, § 1; P.L. 2002, ch. 292, § 122; P.L. 2008, ch. 100, art. 12, § 11.)



Chapter 31-25-13 - Axle load limit.

§ 31-25-13 Axle load limit.  (a) The gross weight imposed on the highway by the wheels of any one axle of a vehicle shall not exceed twenty-two thousand four hundred pounds (22,400 lbs.).

(b) For the purposes of this chapter, "axle load" is defined as the total load transmitted to the road by all wheels whose centers are included between two (2) parallel transverse vertical planes forty inches (40") apart, extending across the full width of the vehicle.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 7; G.L. 1956, § 31-25-13; P.L. 2001, ch. 86, § 86; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-14 - Maximum weight and tandem axles.

§ 31-25-14 Maximum weight and tandem axles.  (a) It shall be unlawful to transport or operate over or upon any public highway in this state any vehicle equipped with tandem axles, should the gross weight of the axles exceed thirty-six thousand pounds (36,000 lbs.) if the axle spacing does not exceed eight feet (8').

(b) With respect to all public highways, the overall gross weight on a group of two (2) or more consecutive axles of a vehicle or combination of vehicles, shall be determined by the following bridge gross weight formula:

W = 500 [(LN / (N-1) ) + 12N + 36]

where W = the overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds (500 lbs.); L = the distance in feet between the extremes of any group of two (2) or more consecutive axles; and N = the number of axles in the group under consideration. This overall gross weight of any vehicle or combination of vehicles may not exceed eighty thousand pounds (80,000 lbs.) except as specified in §§ 31-25-1, 31-25-2, and 31-25-21.

(c) In any calculation using the formula in subsection (b) of this section in which the tandem axle limit is less than thirty-six thousand pounds (36,000 lbs.), thirty-six thousand pounds (36,000 lbs.) shall be considered the legal limit. Single axle limits shall be as defined in § 31-25-13. Nothing in this chapter shall be construed to abrogate any of the "grandfather rights" in existence as of April 1, 1989.

(1) Any carrier, as defined in § 31-25-16, operating a vehicle or combination of vehicles that exceeds the weight limits of tandem-axle vehicles, as defined in this section, shall be fined one hundred twenty-five dollars ($125).

(2) Any carrier, as defined in § 31-25-16, operating a vehicle or combination of vehicles that exceeds the weight limits of twenty-two thousand four hundred pounds (22,400 lbs.) single axle limits as cited in § 31-25-13, shall be fined one hundred twenty-five dollars ($125).

(3) Any carrier, as defined in § 31-25-16, operating a vehicle or combination of vehicles that exceeds the bridge gross weight formula, as defined in this section, shall be fined one hundred twenty-five dollars ($125).

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 8; P.L. 1950 (s.s.), ch. 2639, § 6; G.L. 1956, § 31-25-14; P.L. 1984, ch. 429, § 1; P.L. 1988, ch. 195, § 1; P.L. 1990, ch. 170, § 1; P.L. 1992, ch. 345, § 1; P.L. 2001, ch. 86, § 86; P.L. 2002, ch. 58, § 5.)



Chapter 31-25-15 - Investigations as to safety of buses, trucks, and trailers.

§ 31-25-15 Investigations as to safety of buses, trucks, and trailers.  The administrator of the division of motor vehicles upon registering any truck, truck tractor, or semi-trailer under the laws of this state, or any bus for the transportation of ten (10) or more persons, may require any information and may make any investigation or test as necessary to enable him or her to determine whether the vehicle may safely be operated upon the highways in compliance with all the provisions of chapters 1  27 of this title. The administrator shall register the vehicle for a permissible gross weight not exceeding the limitations set forth in chapters 1  27 of this title.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 9; G.L. 1956, § 31-25-15.)



Chapter 31-25-16 - Authorized weight shown in registration  Exceeding limit.

§ 31-25-16 Authorized weight shown in registration  Exceeding limit.  (a) The administrator of the division of motor vehicles shall insert in the registration card issued for a vehicle the gross weight for which it is registered. If it is a truck tractor to be used for propelling semi-trailers, he or she shall separately insert the total permissible gross weight of the truck tractor and semi-trailers to be propelled by it. It shall be unlawful for any carrier to operate or permit to be operated any vehicle or combination of vehicles of a gross weight in excess of that registered or permitted by the administrator of the division of motor vehicles, or in excess of the limitations set forth in this chapter.

(b) For the purposes of this section, "carrier" means and includes any company or person who furthers their commercial or private enterprise by use of the vehicle.

(c) Penalties for violations of this section will be calculated on the registered or permitted weight in comparison to the actual weight and shall be heard and adjudicated at the traffic tribunal.

(2) The overweight penalties for vehicles with ten thousand pounds (10,000 lbs.) gross vehicle weight or less shall be eighty-five dollars ($85.00) per thousand pounds overweight or portion of it.

(3) The overweight penalties for vehicles exceeding ten thousand pounds (10,000 lbs.) gross vehicle weight shall be one hundred twenty-five dollars ($125.00) per thousand pounds overweight or portion of it.

(4) The overweight penalty for vehicles being operated in excess of one hundred four thousand, eight hundred pounds (104,800 lbs.) gross vehicle weight shall be one thousand twenty-five dollars ($1,025) in addition to the penalties enumerated in subsection (b)(2) of this section.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 9; G.L. 1956, § 31-25-16; P.L. 1983, ch. 213, § 1; P.L. 1985, ch. 437, § 1; P.L. 1985, ch. 445, § 1; P.L. 1991, ch. 287, § 1; P.L. 1995, ch. 126, § 1; P.L. 1999, ch. 218, art. 6, § 13; P.L. 2002, ch. 58, § 5; P.L. 2008, ch. 100, art. 12, § 11.)



Chapter 31-25-17 - Identification of trucks and truck-tractors.

§ 31-25-17 Identification of trucks and truck-tractors.  (a) Every motor truck and every truck-tractor exceeding a gross vehicle weight or gross combination weight of ten thousand pounds (10,000 lbs.) shall be identified with the name, trade name, or company identifying logo and the city and state of the owner and operating carrier, or individual transporting property, when that transportation is for the furtherance of any commercial enterprise. However, in lieu of the city and state, one of the following may be displayed on the vehicle:

(1) The interstate commerce commission number if a regulated interstate carrier; or

(2) An identifying number issued by an official state agency.

(b) The display of identification prescribed by this section shall be in letters in sharp color contrast to the background and be of such size, shape, and color as to be readily legible, during daylight hours, from a distance of fifty feet (50') while the vehicle is not in motion. The display of identification may be accomplished through the use of a removable device so prepared as to otherwise meet the identification requirements and legibility requirements of this section, if the vehicle is operated by any company or carrier. Nothing in this section shall prohibit the display of additional identification as may be required by other laws of this state or any other state, or agency or department of the federal government.

(c) Penalties for violations of this section shall be handled by the traffic tribunal and the fines shall be as provided for in § 31-41.1-4.

History of Section.
(P.L. 1984, ch. 161, § 2; P.L. 2002, ch. 58, § 5; P.L. 2008, ch. 100, art. 12, § 11.)



Chapter 31-25-18 - Weighing of suspected overweight vehicles.

§ 31-25-18 Weighing of suspected overweight vehicles.  Any proper officer having reason to believe that the weight of a vehicle and load is unlawful is authorized to require the driver to stop and submit to a weighing of the vehicle and load by means of either portable or stationary scales, and may require that the vehicle be driven to the nearest available stationary scales.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 10; G.L. 1956, § 31-25-18.)



Chapter 31-25-19 - Removal of excess from overweight vehicles.

§ 31-25-19 Removal of excess from overweight vehicles.  Whenever a proper officer upon weighing a vehicle and load, as provided in § 31-25-18, determines that the weight is unlawful, the officer may require the driver to stop the vehicle in a suitable place and remain standing until the portion of the load is removed as may be necessary to reduce the gross weight of the vehicle to such a limit as permitted under this chapter. All material so unloaded shall be cared for by the owner or operator of the vehicle at the risk of the owner or operator.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 10; G.L. 1956, § 31-25-19.)



Chapter 31-25-20 - Refusal to submit to weighing or removal of excess load.

§ 31-25-20 Refusal to submit to weighing or removal of excess load.  Any driver of a vehicle who fails or refuses to stop and submit the vehicle and load to a weighing, or who fails or refuses when directed by a proper officer upon a weighing of the vehicle to stop the vehicle and otherwise comply with the provisions of §§ 31-25-18 and 31-25-19, shall, upon conviction, be fined not less than one hundred dollars ($100) and not more than two hundred-fifty dollars ($250).

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 10; G.L. 1956, § 31-25-20; P.L. 1986, ch. 282, § 2; P.L. 1988, ch. 284, § 1.)



Chapter 31-25-21 - Power to permit excess size or weight of loads.

§ 31-25-21 Power to permit excess size or weight of loads.  (a) The department of transportation, with respect to highways under its jurisdiction may, in its discretion, upon application in writing and good cause being shown for it, approve the issuance of a special permit in writing by the division of motor vehicles authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding eighty thousand pounds (80,000 lbs.) or otherwise not in conformity with the provisions of chapters 1  27 of this title upon any highway under the jurisdiction of the party granting the permit and for the maintenance of which the party is responsible. Permits which have been issued for a full year shall not be required to be renewed for the period of time for which payment has been made and the application and other required documentation has been completed and filed. Provided, that neither the department of transportation nor the local authorities may approve the issuance of permits for divisible loads weighing in excess of one hundred four thousand-eight hundred pounds (104,800 lbs.), gross vehicle weight, for five (5) axle vehicles and seventy-six thousand six hundred fifty pounds (76,650 lbs.), gross vehicle weight, for three (3) axle vehicles.

(b) The director of the department of transportation may enter into agreements with other states, the District of Columbia and Canadian provinces providing for the reciprocal enforcement of the overweight or over-dimensional vehicle permit laws of those jurisdictions entering into the agreement.

(c) Trip permit fee. A fee of twenty dollars ($20.00) shall be paid to the division of motor vehicles for the issuance of each non-reducible vehicle or load permit.

(d) Annual fee. A fee of three hundred dollars ($300) paid to the division of motor vehicles shall exempt the payor from the necessity of paying trip permit fees as found in subsection (c) of this section. However, payment of the fee shall not be deemed to authorize non-compliance with the rules and regulations promulgated by the department of transportation entitled "State of Rhode Island Manual for Overweight and Oversize Vehicle Permits".

(e) Blanket construction equipment permits may be issued, as determined by the department of transportation, for intrastate movement of non-reducible loads upon payment of the fee set forth in subsection (d) of this section. The duration of the blanket permit may not exceed one year, and the construction equipment permit load shall be limited to a minimum overall length of fifty-five feet (55'), a maximum overall length of eighty feet (80'), and a maximum width of twelve feet four inches (12' 4"), provided that neither the division of motor vehicles, nor local authorities may issue blanket permits for non-divisible loads weighing in excess of one hundred thirty thousand pounds (130,000 lbs.) on less than six (6) axles, with individual axle weights exceeding twenty-five thousand pounds (25,000 lbs.); provided, further, that the department of transportation, with respect to highways under its jurisdictions, may in its discretion and upon application and for good cause shown approve the issuance of a special trip permit authorizing the applicant to exceed one hundred thirty thousand pounds (130,000 lbs.) for non-divisible loads. A flashing amber light shall be in operation above the highest point of the vehicle and shall be visible from both the front and rear of the vehicle; and signs and red warning flags shall be affixed to all extremities. All blanket permits issued in accordance with this section shall be effective during daylight and night-time hours, for all over dimensional moves made and travel shall be allowed on state highways. The following restrictions on travel times shall apply to:

No travel will be allowed between the hours of 7:00 am and 9:00 am or between 3:00 pm and 7:00 pm on any day of the week.

No travel will be allowed between the hours of 7:00 am and 9:00 am or between 3:00 pm and 7:00 pm, Monday through Friday.

Memorial Day, Victory Day, Labor Day & Columbus Day  No Saturday, Sunday or Monday day or night travel.

Thanksgiving Day  No Wednesday night or Thursday day or night travel. No travel on Wednesday through Sunday of Thanksgiving week in any calendar year.

Independence Day, Veterans Day, Christmas Day  No day or night travel and no travel the previous night.

Easter Sunday. No Saturday night or Sunday travel.

(f) Construction equipment blanket permits shall not be granted for travel over the following bridges:

Blackstone River Viaduct 750 carrying I-295 northbound and southbound over the Blackstone River;

Kingston Road Bridge No. 403 carrying I-95 northbound and southbound over Kingston Road.

(g) Travel of blanket permitted construction equipment through zones with reductions in lane width such as construction zones will not be allowed. Prior to travel, blanket permit holders are responsible to verify the location of construction zones and lane width reductions. Locations of lane width reduction zones are available through the state department of transportation's construction office.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 11; G.L. 1956, § 31-25-21; P.L. 1983, ch. 213, § 1; P.L. 1987, ch. 456, § 1; P.L. 1993, ch. 138, art. 85, § 1; P.L. 1996, ch. 346, § 1; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22; P.L. 2008, ch. 230, § 1; P.L. 2008, ch. 410, § 1.)



Chapter 31-25-22 - Application for excess load permit.

§ 31-25-22 Application for excess load permit.  (a) The application for an excess load permit pursuant to § 31-25-21 shall specifically describe the vehicle or vehicles and load to be operated or moved, and the particular highways for which the permit to operate is requested and whether the permit is requested for a single trip or for continuous operation.

(b) For continuous operation of divisible loads, specifically described vehicle or vehicles must be certified originally by the manufacturer of them to possess the braking and carrying capacity for the weight specified on the application.

(c) Upon approval of the application or renewal of divisible load permits, the department of revenue shall provide identification devices to be placed on the lower left corner of the driver's side of the windshield for trucks and tractors and on the front left corner of the driver's side for trailers.

(d) Any motor carrier that has been granted a divisible load permit and has not displayed a sticker as required in subsection (c) of this section shall be subject to a fine not exceeding fifty dollars ($50.00) for the first offense or not exceeding one hundred dollars ($100) for subsequent offenses.

(e) Divisible load permit fees for Rhode Island registered vehicles are reflected in the registration fee as enumerated in § 31-6-1(a)(2).

(f) Divisible load permit fees for out-of-state registered vehicles are as follows:

Trailers $100 flat fee

2, 3, or 4 axle trucks $50.00 per 1,000 pounds over legal limit

maximum $1,500 for 76,650 pounds

Tractors $50.00 per 1,000 over legal limit

maximum $1,250 for 104,800 pounds.

Transfer fee $10.00

(g) For the purpose of this section, the "legal limit" is defined as the maximum weight as calculated by the Bridge Formula.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 11; G.L. 1956, § 31-25-22; P.L. 1983, ch. 213, § 1; P.L. 1992, ch. 147, § 1; P.L. 1993, ch. 138, art. 85, § 1; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22.)



Chapter 31-25-23 - Conditions and restrictions on excess load permits.

§ 31-25-23 Conditions and restrictions on excess load permits.  (a) The department of revenue or local authority is authorized to issue or withhold a permit at its discretion, or if the permit is issued, to limit the number of trips, or to establish seasonal or other time limitations within which the described vehicles may be operated on the indicated highways, or otherwise to limit or prescribe conditions of operation of the vehicle or vehicles, when necessary to assure against undue damage to the road foundations, surfaces, or structures, and may require any undertaking or other security that may be deemed necessary to compensate for any injury to any roadway or road structure.

(b) Whenever a permit is issued by the department of revenue or local authority for continuous operation, the permit shall not be issued for a period in excess of the registration date of the subject vehicle.

(c) Upon re-registration of the subject vehicle, permits shall be issued by the department of revenue or local authority, upon the re-certification of the braking and carrying capacity of the subject vehicle as specified on the expired permit.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 11; G.L. 1956, § 31-25-23; P.L. 1983, ch. 213, § 1; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22.)



Chapter 31-25-24 - Carrying and inspection of excess load permits.

§ 31-25-24 Carrying and inspection of excess load permits.  Every permit issued under §§ 31-25-21  31-25-23 shall be carried in the vehicle to which it refers and shall be open to inspection by any proper officer or authorized agent of any authority granting the permit. No person shall violate any of the terms or conditions of the special permit. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 11; G.L. 1956, § 31-25-24; P.L. 2002, ch. 292, § 122.)



Chapter 31-25-25 - Seasonal weight restrictions by local authorities.

§ 31-25-25 Seasonal weight restrictions by local authorities.  (a) Local authorities with respect to highways under their jurisdiction may by ordinance or resolution prohibit the operation of vehicles upon a highway or impose restrictions as to the weight of vehicles to be operated upon a highway, for a total period of not to exceed ninety (90) days in any one calendar year, whenever the highway by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles on it is prohibited or the permissible weights of them is reduced.

(b) The local authority enacting the ordinance or resolution shall erect or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected by it, and the ordinance or resolution shall not be effective unless and until the signs are erected and maintained.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 12; G.L. 1956, § 31-25-25.)



Chapter 31-25-26 - Prohibition of commercial vehicles by local authorities.

§ 31-25-26 Prohibition of commercial vehicles by local authorities.  Local authorities with respect to highways under their jurisdiction may, by ordinance or resolution, prohibit the operation of trucks or other commercial vehicles, or may impose limitations as to the weight of those vehicles on designated highways, which prohibitions and limitations shall be designated by appropriate signs placed on the highways. For the purposes of this section, a suburban vehicle, as defined in § 31-1-3(u), shall not be deemed to be a truck or commercial vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 12; G.L. 1956, § 31-25-26; P.L. 1964, ch. 214, § 2; P.L. 1966, ch. 128, § 1; P.L. 2004, ch. 6, § 19; P.L. 2005, ch. 410, § 17.)



Chapter 31-25-27 - Weight restrictions on state highways.

§ 31-25-27 Weight restrictions on state highways.  (a) The state traffic commission shall likewise have authority, as granted to local authorities in this chapter, to determine by resolution and to impose restrictions as to the weight of vehicles operated upon any highway under the jurisdiction of the commission, and the restrictions shall be effective when signs giving notice of them are erected upon the highway or portion of any highway affected by the resolution.

(b) Penalties for posted bridge weight violations shall be based on the fine schedule imposed within the provisions of § 31-25-16.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 12; G.L. 1956, § 31-25-27; P.L. 1986, ch. 282, § 2.)



Chapter 31-25-27.1 - Weight restrictions on the Veterans Memorial Parkway  East Providence.

§ 31-25-27.1 Weight restrictions on the Veterans Memorial Parkway  East Providence.  (a) No motor vehicle with a gross weight exceeding two (2) tons except those listed in this section shall be allowed to travel the Veterans Memorial Parkway in the city of East Providence.

(b) The director of the department of revenue is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: vehicles of a fire department, police vehicles, corrections vehicles, ambulances, emergency vehicles, state vehicles, municipal vehicles, vehicles of the Rhode Island public transit authority, marked school administration vehicles, and delivery vehicles whose destination is addressed on the parkway.

(d) The department of revenue or local authority is authorized in accordance with the provisions of § 31-25-23 to issue or withhold permits to all vehicles other than those enumerated in this section.

History of Section.
(P.L. 1988, ch. 484, § 1; P.L. 2008, ch. 98, § 22; P.L. 2008, ch. 145, § 22.)



Chapter 31-25-27.2 - Weight restrictions on Route 114  Bristol.

§ 31-25-27.2 Weight restrictions on Route 114  Bristol.  (a) No commercial motor truck or tractor with a gross weight exceeding four (4) tons, except those listed in this section, shall be allowed to travel on Route 114 (Hope Street and Ferry Road) between Gooding Avenue and Route 136.

(b) The director of the department of transportation is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: any commercial vehicle whose destination is anywhere, either on or off the routes stated in subsection (a) of this section; any and all emergency vehicles, state vehicles, municipal vehicles, public transit vehicles, marked school administration vehicles, and vehicles participating in the annual 4th of July parade or other civic parades.

(d) Any commercial registered motor truck or tractor with a gross weight exceeding four (4) tons, shall be prohibited from traveling the routes stated in subsection (a) as a through route. Signs will be posted by the department of transportation stating "Local Deliveries Only  No Through Trucking  4 Ton Weight Limit."

(e) Violations of this section shall be a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2003, ch. 351, § 1; P.L. 2003, ch. 381, § 1.)



Chapter 31-25-27.3 - Weight restrictions on Route 114  Johnston.

§ 31-25-27.3 Weight restrictions on Route 114  Johnston.  (a) No commercial motor truck or tractor with a gross weight exceeding four (4) tons, except those listed in this section, shall be allowed to travel on Hopkins Avenue.

(b) The director of the department of transportation is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: any commercial vehicle whose destination is anywhere, either on or off the routes stated in subsection (a) of this section; any and all emergency vehicles, state vehicles, municipal vehicles, public transit vehicles, and marked school transportation vehicles.

(d) Any commercial registered motor truck or tractor with a gross weight exceeding four (4) tons, shall be prohibited from traveling the routes stated in subsection (a) as a through route. Signs will be posted by the department of transportation stating "Local Deliveries Only  No Through Trucking  4 Ton Weight Limit."

(e) Violations of this section shall be a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2004, ch. 407, § 1; P.L. 2004, ch. 533, § 1.)



Chapter 31-25-27.4 - Weight restrictions on South Main Street  Coventry.

§ 31-25-27.4 Weight restrictions on South Main Street  Coventry.  (a) No commercial motor truck or tractor with a gross weight exceeding four (4) tons, except those listed in this section, shall be allowed to travel on South Main Street.

(b) The director of the department of transportation is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: any commercial vehicle whose destination is anywhere, either on or off the routes stated in subsection (a) of this section; any and all emergency vehicles, state vehicles, municipal vehicles, public transit vehicles, and marked school administration vehicles.

(d) Any commercial registered motor truck or tractor with a gross weight exceeding four (4) tons, shall be prohibited from traveling the routes stated in subsection (a) as a through route. Signs will be posted by the department of transportation stating "Local Deliveries Only  No Through Trucking  4 Ton Weight Limit."

(e) Violations of this section shall be a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2006, ch. 305, § 1.)



Chapter 31-25-27.5 - Weight restrictions on state roadways  East Providence.

§ 31-25-27.5 Weight restrictions on state roadways  East Providence.  (a) No commercial motor vehicle with a gross weight exceeding five (5) tons, except those listed in this section, shall be allowed to park on any state roadway in the city of East Providence in excess of two (2) hours.

(b) The director of the department of transportation is directed to post signs to limit parking of commercial vehicles as prescribed in subsection (a) of this section.

(c) Any and all emergency vehicles, state vehicles, municipal vehicles, public transit vehicles, any construction vehicles performing work on said roadways, and marked school transportation vehicles shall be exempt from the provisions of this section.

(d) Violations of this section shall be punishable by a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2008, ch. 213, § 1.)



Chapter 31-25-27.6 - Weight restrictions on Route 15  Armistice Boulevard  Pawtucket.

§ 31-25-27.6 Weight restrictions on Route 15  Armistice Boulevard  Pawtucket.  (a) No commercial motor truck or tractor with a gross weight exceeding four (4) tons, except those listed in this section, shall be allowed to travel on Route 15 (Armistice Boulevard from Newport Avenue easterly to the Rhode Island state line).

(b) The director of the department of transportation is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: any commercial vehicle whose designation is anywhere, either on or off the roads stated in subsection (a) of this section, any and all emergency vehicles, state vehicles, marked school administration vehicles and delivery vehicles whose destination is addressed on the parkway.

(d) Any commercial registered motor truck or tractor with a gross weight exceeding four (4) tons, shall be prohibited from traveling the routes stated in subsection (a) as a through route. Signs will be posted by the department of transportation stating "Local Deliveries Only  No Through Trucking  Four (4) Ton Weight Limit."

(e) Violations of this section shall be a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2010, ch. 314, § 1.)



Chapter 31-25-27.7 - Weight restrictions on route 114  Warren.

§ 31-25-27.7 Weight restrictions on route 114  Warren.  (a) No commercial motor truck or tractor with a gross weight exceeding four (4) tons, except those listed in this section, shall be allowed to travel on route 114 in the town of Warren.

(b) The director of the department of transportation is directed to post signs to limit access as prescribed in subsection (a) of this section.

(c) The following vehicles shall be exempt from the provisions of this section: any commercial vehicle whose destination is anywhere, either on or off the routes stated in subsection (a) of this section; any and all emergency vehicles, state vehicles, municipal vehicles, public transit vehicles, marked school administration vehicles, and vehicles participating in the annual 4th of July parade or other civic parades.

(d) Any commercial registered motor truck or tractor with a gross weight exceeding four (4) tons, shall be prohibited from traveling the routes stated in subsection (a), provided, however, commercial registered motor trucks, tractors, and equipment exceeding four (4) tons, including tractor trailer trucks, shall be allowed to travel north of Child Street (Route 103) on Main Street to get to and from Barrington. Signs will be posted by the department of transportation stating "Local Deliveries Only  No Through Trucking  4 Ton Weight Limit."

(e) Violations of this section shall be a fine of fifty dollars ($50.00) for the first offense, not to exceed one hundred dollars ($100) for each and every subsequent offense.

History of Section.
(P.L. 2012, ch. 405, § 1; P.L. 2012, ch. 416, § 1.)



Chapter 31-25-28 - Liability for damages from excess weight.

§ 31-25-28 Liability for damages from excess weight.  (a) Any person driving any vehicle, object, or contrivance upon any highway or highway structure shall be liable for all damage which the highway or structure may sustain as a result of any illegal operation, driving, or moving of the vehicle, object, or contrivance, or as a result of operating, driving, or moving any vehicle, object, or contrivance weighing in excess of the maximum weight in this chapter but authorized by a special permit issued as provided in this chapter.

(b) Whenever the driver is not the owner of a vehicle, object, or contrivance, but is so operating, driving, or moving it with the express or implied permission of the owner, then the owner and driver shall be jointly and severally liable for the damage.

(c) Damage may be recovered in a civil action brought by the authorities in control of the highway or highway structure.

History of Section.
(P.L. 1950, ch. 2595, art. 35, § 13; G.L. 1956, § 31-25-28.)



Chapter 31-25-29 - Refuse-hauling vehicles  Exemption from permit.

§ 31-25-29 Refuse-hauling vehicles  Exemption from permit.  Notwithstanding any contrary provisions of this chapter, a motor vehicle designed and used for the hauling of refuse shall not be subject to state axle weight restrictions when hauling refuse. Nothing in this provision shall waive or modify existing state gross weight restrictions for refuse vehicles or other size and weight restrictions. To the extent that application of this section to highways which are part of the national system of interstate and defense highways would cause this state to be deprived of any federal funds for highway purposes, this section shall not be applicable to highways which are part of the system.

History of Section.
(P.L. 1982, ch. 438, § 1.)






Chapter 31-26 - Accidents and Accident Reports

Chapter 31-26-1 - Duty to stop in accidents resulting in personal injury.

§ 31-26-1 Duty to stop in accidents resulting in personal injury.  (a) The driver of any vehicle knowingly involved in an accident resulting in injury to, serious bodily injury to, or death of any person shall immediately stop the vehicle at the scene of the accident or as close to it as possible, but shall then immediately return to and in every event shall remain at the scene of the accident until he or she has fulfilled the requirements of § 31-26-3. A stop shall be made without obstructing traffic more than is necessary.

(b) Any person knowingly failing to stop or to comply with the requirements under circumstances which result in injury to any person shall upon conviction be punished by a mandatory loss of license for at least one year and not more than five (5) years and imprisonment for not more than five (5) years and/or fined up to five thousand dollars ($5,000).

(c) Any person knowingly failing to stop or to comply with the requirements under circumstances which result in serious bodily injury to any person shall upon conviction be punished as follows:

(i) Every person convicted of a first violation shall be punished by imprisonment for not less than one year and for not more than ten (10) years and by a fine of not less than one thousand dollars ($1,000), nor more than five thousand dollars ($5,000). The sentencing judge shall have the discretion to sentence the person to any unit of the adult correctional institutions. Additionally, the license of the person shall be revoked for a period of up to two (2) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize refusal to issue a license and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(ii) For a second or subsequent conviction under this subsection within a five (5) year period, a person shall be punished by imprisonment for not less than two (2) years nor more than fifteen (15) years and by a fine of not less than three thousand dollars ($3,000) nor more than ten thousand dollars ($10,000). The sentencing judge shall have the discretion to sentence the person to any unit of the adult correctional institutions. Additionally, the license of the person shall be revoked for a period of up to four (4) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize refusal to issue a license and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(2) As used in this subsection, "serious bodily injury" means physical injury that creates a substantial risk of death or causes serious physical disfigurement or protracted loss or impairment of the function of any bodily member or organ.

(d) Any person knowingly failing to stop or to comply with the requirements under circumstances which result in the death of any person, shall upon conviction be punished pursuant to the provisions of this subsection as follows:

(1) Every person convicted of a first violation of this subsection shall be punished by imprisonment in the state prison for not less than two (2) years and for not more than fifteen (15) years, in any unit of the adult correctional institutions in the discretion of the sentencing judge, by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000), and his or her license to operate a motor vehicle shall be revoked for a period of three (3) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize the refusal to issue a license, and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(2) Every person convicted of a second or subsequent violation of this subsection within a five (5) year period shall be punished by imprisonment in the state prison for not less than five (5) years and for not more than twenty (20) years, in any unit of the adult correctional institutions in the discretion of the sentencing judge, by a fine of not less than ten thousand dollars ($10,000) nor more than twenty thousand dollars ($20,000) and his or her license to operate a motor vehicle shall be revoked for a period of five (5) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize the refusal to issue a license, and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(e) This section shall apply in its entirety to any driver of a motor vehicle knowingly involved in an accident with a person riding a bicycle.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 1; P.L. 1950 (s.s.), ch. 2639, § 2; G.L. 1956, § 31-26-1; P.L. 1978, ch. 208, § 1; P.L. 1981, ch. 305, § 1; P.L. 1995, ch. 138, § 1; P.L. 2006, ch. 585, § 1; P.L. 2012, ch. 309, § 1; P.L. 2012, ch. 354, § 1.)



Chapter 31-26-2 - Duty to stop in accidents resulting in damage to vehicle.

§ 31-26-2 Duty to stop in accidents resulting in damage to vehicle.  The driver of any vehicle knowingly involved in an accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop the vehicle at the scene of the accident or as close to it as possible, but shall immediately return to and in every event shall remain at the scene of the accident until he or she has fulfilled the requirements of § 31-26-3. A stop shall be made without obstructing traffic more than is necessary. Any person failing to stop or comply with these requirements under the circumstances shall be guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and/or his or her driver's license or operating privilege in the state may be suspended for a period up to six (6) months, and/or he or she may be imprisoned for a period not to exceed 6 months.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 2; P.L. 1950 (s.s.), ch. 2639, § 2; G.L. 1956, § 31-26-2; P.L. 1992, ch. 441, § 1; P.L. 2009, ch. 329, § 1.)



Chapter 31-26-3 - Duty to give information and render aid.

§ 31-26-3 Duty to give information and render aid.  (a) The driver of any vehicle involved in an accident resulting in the striking of, the injury to, or death of any person or damage to any vehicle which is driven or attended by any person shall, upon request, give his or her name, address, and the registration number of the vehicle the driver is driving and shall exhibit his or her operator's or chauffeur's license to the person struck, or to the driver or occupant, or to the person attending any vehicle collided with. The driver shall render to any person injured or struck in an accident reasonable assistance, and shall immediately, by the quickest means of communication known to the driver or which should have reasonably been known to the driver to be available in the locality, give notice of the accident to a nearby office of local or state police. In the event the office so notified does not have jurisdiction of the locale of the accident, it shall be the duty of the officer receiving the notice to immediately give notice of the accident to the office having jurisdiction.

(b) The officer receiving the notice set forth in subsection (a) of this section shall, if the circumstances reasonably require, immediately dispatch an ambulance or emergency medical service to the scene of the accident. Any police or fire department responding to a call for emergency medical service or assistance to a person injured in an accident shall continue to the locale of the accident even though it is outside the jurisdiction of the department and shall render any emergency service that is reasonably necessary.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 3; P.L. 1951, ch. 2826, § 17; G.L. 1956, § 31-26-3; P.L. 1968, ch. 107, § 1; P.L. 1980, ch. 297, § 1.)



Chapter 31-26-3.1 - Duty to stop in accidents resulting in death or injury to domesticated animals.

§ 31-26-3.1 Duty to stop in accidents resulting in death or injury to domesticated animals.  (a) The driver of any vehicle knowingly involved in an accident resulting in death or injury to a domesticated animal, shall immediately stop the vehicle at the scene of the accident or as close to it as possible, but shall immediately return to and in every event shall remain at the scene of the accident until the driver shall render all possible assistance to the injured animal. The driver shall immediately, by the quickest means of communication known to the driver or which should have reasonably been known to be available to the driver to be available in the locality, give notice of the accident to the owner of the animal if known to the driver or to a nearby office of local or state police. In the event the office so notified does not have jurisdiction of the locale of the accident, it shall be the duty of the officer receiving the notice to give notice immediately of the accident to the office having jurisdiction.

(b) Any person failing to stop or comply with the requirements of this section shall upon conviction be punished by a fine of not more than fifty dollars ($50.00).

History of Section.
(G.L. 1956, § 31-26-3; P.L. 1959, ch. 175, § 1.)



Chapter 31-26-3.2 - Immediate notice of accident.

§ 31-26-3.2 Immediate notice of accident.  The driver of a vehicle involved in an accident resulting in injury to or death of any person, or any vehicle other than a vehicle moved by human power becoming so disabled as to prevent its normal and safe operation, shall immediately by the quickest means of communication give notice of the accident to the nearest office of a duly authorized police authority.

History of Section.
(P.L. 1976, ch. 58, § 7.)



Chapter 31-26-3.3 - Duty to stop in accidents involving motor vehicles and bicycles not resulting in serious bodily injury or death  Duty to give information and render aid  Penalty.

§ 31-26-3.3 Duty to stop in accidents involving motor vehicles and bicycles not resulting in serious bodily injury or death  Duty to give information and render aid  Penalty.  (a) The driver of any vehicle knowingly involved in an accident with a person riding a bicycle shall immediately stop the vehicle at the scene of the accident or as close to it as possible, and shall immediately return to and in every event shall remain at the scene of the accident. The driver shall render to any person injured or struck in an accident reasonable assistance, and shall immediately, by the quickest means of communication known to the driver or which should have reasonably been known to the driver to be available in the locality, give notice of the accident to a nearby office of local or state police. In the event the office so notified does not have jurisdiction of the locale of the accident, it shall be the duty of the officer receiving the notice to immediately give notice of the accident to the office having jurisdiction.

(b) The officer receiving the notice set forth in subsection (a) of this section shall, if the circumstances reasonably require, immediately dispatch an ambulance or emergency medical service to the scene of the accident. Any police or fire department responding to a call for emergency medical service or assistance to a person injured in an accident shall continue to the locale of the accident even though it is outside the jurisdiction of the department and shall render any emergency service that is reasonably necessary.

(c) The driver of the vehicle shall, upon request, give his or her name, address, and registration number of the vehicle the driver is driving and shall exhibit his/her operator's or chauffeur's license to the person struck, but in any event shall remain at the scene of the accident until he/she has fulfilled the requirements of § 31-26-3.

(d) Any person failing to stop or comply with these requirements under the circumstances shall be guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and may have his or her driver's license or operating privilege in this state suspended for up to six (6) months.

History of Section.
(P.L. 2006, ch. 585, § 2.)



Chapter 31-26-4 - Duty on collision with unattended vehicle.

§ 31-26-4 Duty on collision with unattended vehicle.  The driver of any vehicle which collides with another vehicle which is unattended and damage results to either vehicle shall immediately stop and shall then and there either locate and notify the operator or owner of the unattended vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle or shall leave in a conspicuous place in or upon the unattended vehicle a notice written in the English language giving the name and address of the driver and of the owner of the vehicle doing the striking and a statement of the circumstances of the collision, and shall immediately give notice of the accident to a nearby office of local or state police. In the event the office so notified does not have jurisdiction of the locale of the accident, it shall be the duty of the officer receiving the notice to immediately give notice of the accident to the office having jurisdiction.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 4; P.L. 1951, ch. 2826, § 18; G.L. 1956, § 31-26-4.)



Chapter 31-26-5 - Duty in accident resulting in damage to highway fixtures.

§ 31-26-5 Duty in accident resulting in damage to highway fixtures.  The driver of any vehicle involved in an accident resulting only in damage to fixtures legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of the property of the fact and of his or her name and address and of the registration number of the vehicle the driver is driving. The driver shall upon request exhibit his or her operator's or chauffeur's license and shall immediately give notice of the accident to a nearby office of local or state police. In the event the office so notified does not have jurisdiction of the locale of the accident, it shall be the duty of the officer receiving the notice to immediately give notice of the accident to the office having jurisdiction.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 5; P.L. 1951, ch. 2826, § 19; G.L. 1956, § 31-26-5.)



Chapter 31-26-6 - Drivers required to make written reports.

§ 31-26-6 Drivers required to make written reports.  The driver of a vehicle involved in an accident resulting in injury to or death of any person or in which the damage to property of any one person, including himself or herself, in excess of one thousand dollars ($1000) is sustained, shall, within twenty-one (21) days after the accident, forward a written report of the accident to the division of motor vehicles, on forms provided by the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 6; G.L. 1956, § 31-26-6; P.L. 1966, ch. 128, § 1; P.L. 1968, ch. 185, § 2; P.L. 1974, ch. 142, § 1; P.L. 1975, ch. 64, § 1; P.L. 1982, ch. 40, § 1; P.L. 1987, ch. 48, § 1; P.L. 1995, ch. 124, § 1; P.L. 2002, ch. 253, § 1.)



Chapter 31-26-7 - Supplemental reports.

§ 31-26-7 Supplemental reports.  The division of motor vehicles may require any driver of a vehicle involved in an accident of which a report must be made as provided in § 31-26-6 to file supplemental reports whenever the original report is insufficient in the opinion of the division of motor vehicles.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 6; G.L. 1956, § 31-26-7.)



Chapter 31-26-8 - Reports by owner when driver incapable.

§ 31-26-8 Reports by owner when driver incapable.  Whenever the driver is physically incapable of making a written report of an accident as required in § 31-26-6 and the driver is not the owner of the vehicle, then the owner of the vehicle involved in the accident shall within twenty one (21) days after learning of the accident make the report not made by the driver.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 7; G.L. 1956, § 31-26-8; P.L. 1969, ch. 136, § 1; P.L. 1998, ch. 428, § 1.)



Chapter 31-26-9 - Reports by law enforcement officers.

§ 31-26-9 Reports by law enforcement officers.  (a) Every law enforcement officer who, in the regular course of duty, investigates a motor vehicle accident of which a report must be made as required in § 31-26-6, either at the time of and at the scene of the accident or thereafter by interviewing participants or witnesses shall, effective January 1, 2003, submit all investigated and reportable accident reports to the department of transportation electronically. The form utilized shall be the newly revised accident form developed by the department of transportation in cooperation with the division of motor vehicles. The electronic accident report shall be transferred using the Rhode Island Accident Data Export Manager over the Rhode Island law Enforcement Telecommunication System (RILETS) to the department of transportation.

(b) The law enforcement agency shall transmit an electronic accident report to the department of transportation within fourteen (14) days of the investigation or preparing of the report.

(c) The driver of a vehicle that is involved in an accident shall submit the motorist accident report form to the division of motor vehicles within twenty-one (21) days of the accident, pursuant to § 31-26-6.

(d) Any accident occurring on a highway or upon premises open to the public resulting in injury or death to any person or damage to property equal to or in excess of one thousand dollars ($1,000) is subject to the reporting requirements. In addition, the division of motor vehicles will take action on reported accidents in excess of five hundred dollars ($500) for compliance with the state financial responsibility law pursuant to § 31-26-6.

(e) The department of transportation shall serve as the accident data repository agency for the electronic accident reports submitted by the law enforcement agencies in the state, and the division of motor vehicles shall remain as the repository agency for all motorist accident reports.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 6; G.L. 1956, § 31-26-9; P.L. 2001, ch. 166, § 1.)



Chapter 31-26-10 - Accident report forms  Contents.

§ 31-26-10 Accident report forms  Contents.  The division of motor vehicles shall prepare and upon request supply to police departments and other suitable agencies or individuals, forms for accident reports required by this chapter, appropriate with respect to the persons required to make those reports and the purposes to be served. The written reports to be made by persons involved in accidents and by investigating officers shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing, and the persons and vehicle involved.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 8; G.L. 1956, § 31-26-10.)



Chapter 31-26-11 - Penalties for failure to report.

§ 31-26-11 Penalties for failure to report.  The administrator of the division of motor vehicles shall suspend the license or permit to drive, and any nonresident operating privileges, of any person failing to report an accident as provided in this chapter until the report has been filed. Any person convicted of failing to make a report as required in this chapter shall be punished as provided in § 31-27-13.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 9; P.L. 1950 (s.s), ch. 2639, § 2; G.L. 1956, § 31-26-11.)



Chapter 31-26-12 - Garage reports of bullet damage.

§ 31-26-12 Garage reports of bullet damage.  The person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been struck by any bullet, shall report to the nearest local or state police after the motor vehicle is received, giving the engine number, registration number, and the name and address of the owner or operator of the vehicle.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 10; G.L. 1956, § 31-26-12.)



Chapter 31-26-13 - Reports confidential  Use as evidence.

§ 31-26-13 Reports confidential  Use as evidence.  (a) All accident reports made by persons involved in accidents, or by garages, shall be without prejudice to the individual so reporting and shall be for the confidential use of the division of motor vehicles or other state or municipal agencies having use for the records for accident prevention purposes or for the administration of the laws of this state relating to the deposit of security and proof of financial responsibility by persons driving or the owners of motor vehicles.

(b) The division of motor vehicles may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his or her presence at the accident, and except that the reports, as well as police reports, may be used by the division of motor vehicles, together with any other evidence that the division of motor vehicles may deem appropriate, to make determinations as to the reasonable possibility of a judgment being rendered for purposes of requiring security after an accident involving one or more uninsured motorists.

(c) No report shall be used as evidence in any trial, civil or criminal, arising out of an accident, except that the division of motor vehicles shall furnish upon demand of any person who has, or claims to have, made a report or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the division of motor vehicles solely to prove a compliance or a failure to comply with the requirement that a report be made to the division. Provided, that in the event an accident report has not been filed, then the failure to file the report shall be considered to be prima facie evidence that the operator and/or the registered owner of the motor vehicle involved was uninsured at the time of the accident.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 11; G.L. 1956, § 31-26-13; P.L. 1971, ch. 133, § 1; P.L. 1981, ch. 141, § 1.)



Chapter 31-26-14 - Tabulation and publication of statistical information.

§ 31-26-14 Tabulation and publication of statistical information.  The division of motor vehicles shall tabulate and may analyze all accident reports and shall publish annually, or at more frequent intervals, statistical information based on the reports as to the number and circumstances of traffic accidents.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 12; G.L. 1956, § 31-26-14.)



Chapter 31-26-15 - Reports required by municipalities.

§ 31-26-15 Reports required by municipalities.  Any incorporated city, town, village, or other municipality may by ordinance require that the driver of a vehicle involved in an accident shall also file with a designated city or town department a report of the accident or a copy of any report that is required to be filed with the division of motor vehicles. All the reports shall be for the confidential use of the city or town department and subject to the provisions of § 31-26-13.

History of Section.
(P.L. 1950, ch. 2595, art. 23, § 13; G.L. 1956, § 31-26-15.)



Chapter 31-26-16 - Uniform statewide motor vehicle accident police report.

§ 31-26-16 Uniform statewide motor vehicle accident police report.  (a) There is established a uniform statewide motor vehicle accident police report which shall be used by the Rhode Island state police and all other state or municipal police departments.

(b) This report shall include any information that the superintendent of the Rhode Island state police in consultation with the Municipal Police Chiefs Association shall deem appropriate.

(c) The failure of a police department to use the uniform report form when taking a report shall not be used:

(1) By a defendant in a criminal prosecution or violation hearing as grounds for challenge to, or dismissal of, any charges or citations arising out of the motor vehicle accident; or

(2) As a basis to challenge the admissibility of a police report in any administrative or judicial proceeding, civil or criminal.

History of Section.
(P.L. 1993, ch. 183, § 1; P.L. 2001, ch. 166, § 1.)






Chapter 31-27 - Motor Vehicle Offenses

Chapter 31-27-1 - Driving so as to endanger, resulting in death.

§ 31-27-1 Driving so as to endanger, resulting in death.  (a) When the death of any person ensues as a proximate result of an injury received by the operation of any vehicle in reckless disregard of the safety of others, including violations of § 31-27-22, the person so operating the vehicle shall be guilty of "driving so as to endanger, resulting in death".

(b) Any person charged with the commission of this offense shall upon conviction be imprisoned for not more than ten (10) years and have his or her license to operate a motor vehicle suspended for no more than five (5) years.

History of Section.
(P.L. 1950, ch. 2595, art. 24, § 1; P.L. 1950 (s. s.), ch. 2639, § 3; G.L. 1956, § 31-27-1; P.L. 1978, ch. 208, § 2; P.L. 2007, ch. 121, § 2; P.L. 2007, ch. 193, § 2.)



Chapter 31-27-1.1 - Driving so as to endanger, resulting in personal injury.

§ 31-27-1.1 Driving so as to endanger, resulting in personal injury.  (a) When the serious bodily injury of any person ensues as a proximate result of the operation of any vehicle in reckless disregard of the safety of others, including violations of § 31-27-22, the person so operating the vehicle shall be guilty of "driving so as to endanger, resulting in serious bodily injury".

(b) "Serious bodily injury" means physical injury that creates a substantial risk of death or causes serious permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

(c) Any person charged with a violation of this section shall upon conviction be imprisoned for not more than five (5) years and have his or her license to operate a motor vehicle suspended for no more than three (3) years.

History of Section.
(P.L. 1983, ch. 184, § 1; P.L. 2007, ch. 121, § 2; P.L. 2007, ch. 193, § 2.)



Chapter 31-27-1.2 - Driving so as to endanger, resulting in physical injury.

§ 31-27-1.2 Driving so as to endanger, resulting in physical injury.  (a) When the physical injury of any person ensues as a proximate result of the operation of any vehicle in reckless disregard of the safety of others, including violations of § 31-27-22, the person so operating the vehicle shall be guilty of "driving so as to endanger, resulting in physical injury".

(b) Any person charged with a violation of this section shall upon conviction be imprisoned for not more than two (2) years and have his or her license to operate a motor vehicle be suspended for no more than one year.

History of Section.
(P.L. 2007, ch. 121, § 1; P.L. 2007, ch. 193, § 1.)



Chapter 31-27-2 - Driving under influence of liquor or drugs.

§ 31-27-2 Driving under influence of liquor or drugs.  (a) Whoever drives or otherwise operates any vehicle in the state while under the influence of any intoxicating liquor, drugs, toluene, or any controlled substance as defined in chapter 28 of title 21, or any combination of these, shall be guilty of a misdemeanor except as provided in subdivision (d)(3) and shall be punished as provided in subsection (d) of this section.

(b) Any person charged under subsection (a) of this section whose blood alcohol concentration is eight one-hundredths of one percent (.08%) or more by weight as shown by a chemical analysis of a blood, breath, or urine sample shall be guilty of violating subsection (a) of this section. This provision shall not preclude a conviction based on other admissible evidence. Proof of guilt under this section may also be based on evidence that the person charged was under the influence of intoxicating liquor, drugs, toluene, or any controlled substance defined in chapter 28 of title 21, or any combination of these, to a degree which rendered the person incapable of safely operating a vehicle. The fact that any person charged with violating this section is or has been legally entitled to use alcohol or a drug shall not constitute a defense against any charge of violating this section.

(2) Whoever drives or otherwise operates any vehicle in the state with a blood presence of any scheduled controlled substance as defined within chapter 28 of title 21, as shown by analysis of a blood or urine sample, shall be guilty of a misdemeanor and shall be punished as provided in subsection (d) of this section.

(c) In any criminal prosecution for a violation of subsection (a) of this section, evidence as to the amount of intoxicating liquor, toluene, or any controlled substance as defined in chapter 28 of title 21, or any combination of these, in the defendant's blood at the time alleged as shown by a chemical analysis of the defendant's breath, blood, or urine or other bodily substance shall be admissible and competent, provided that evidence is presented that the following conditions have been complied with:

(1) The defendant has consented to the taking of the test upon which the analysis is made. Evidence that the defendant had refused to submit to the test shall not be admissible unless the defendant elects to testify.

(2) A true copy of the report of the test result was mailed within seventy-two (72) hours of the taking of the test to the person submitting to a breath test.

(3) Any person submitting to a chemical test of blood, urine, or other body fluids shall have a true copy of the report of the test result mailed to him or her within thirty (30) days following the taking of the test.

(4) The test was performed according to methods and with equipment approved by the director of the department of health of the state of Rhode Island and by an authorized individual.

(5) Equipment used for the conduct of the tests by means of breath analysis had been tested for accuracy within thirty (30) days preceding the test by personnel qualified as hereinbefore provided, and breathalyzer operators shall be qualified and certified by the department of health within three hundred sixty-five (365) days of the test.

(6) The person arrested and charged with operating a motor vehicle while under the influence of intoxicating liquor, toluene, or any controlled substance as defined in chapter 28 of title 21, or, any combination of these in violation of subsection (a) of this section was afforded the opportunity to have an additional chemical test. The officer arresting or so charging the person shall have informed the person of this right and afforded him or her a reasonable opportunity to exercise this right, and a notation to this effect is made in the official records of the case in the police department. Refusal to permit an additional chemical test shall render incompetent and inadmissible in evidence the original report.

(d) Every person found to have violated subdivision (b)(1) of this section shall be sentenced as follows: for a first violation whose blood alcohol concentration is eight one-hundredths of one percent (.08%) but less than one-tenth of one percent (.1%) by weight or who has a blood presence of any scheduled controlled substance as defined in subdivision (b)(2) shall be subject to a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300), shall be required to perform ten (10) to sixty (60) hours of public community restitution, and/or shall be imprisoned for up to one year. The sentence may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge and/or shall be required to attend a special course on driving while intoxicated or under the influence of a controlled substance; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration, and his or her driver's license shall be suspended for thirty (30) days up to one hundred eighty (180) days.

(ii) Every person convicted of a first violation whose blood alcohol concentration is one-tenth of one percent (.1%) by weight or above but less than fifteen hundredths of one percent (.15%) or whose blood alcohol concentration is unknown shall be subject to a fine of not less than one hundred ($100) dollars nor more than four hundred dollars ($400) and shall be required to perform ten (10) to sixty (60) hours of public community restitution and/or shall be imprisoned for up to one year. The sentence may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge. The person's driving license shall be suspended for a period of three (3) months to twelve (12) months. The sentencing judge shall require attendance at a special course on driving while intoxicated or under the influence of a controlled substance and/or alcoholic or drug treatment for the individual; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration.

(iii) Every person convicted of a first offense whose blood alcohol concentration is fifteen hundredths of one percent (.15%) or above, or who is under the influence of a drug, toluene, or any controlled substance as defined in subdivision (b)(1) shall be subject to a fine of five hundred dollars ($500) and shall be required to perform twenty (20) to sixty (60) hours of public community restitution and/or shall be imprisoned for up to one year. The sentence may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge. The person's driving license shall be suspended for a period of three (3) months to eighteen (18) months. The sentencing judge shall require attendance at a special course on driving while intoxicated or under the influence of a controlled substance and/or alcohol or drug treatment for the individual; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration.

(2) Every person convicted of a second violation within a five (5) year period with a blood alcohol concentration of eight one-hundredths of one percent (.08%) or above but less than fifteen hundredths of one percent (.15%) or whose blood alcohol concentration is unknown or who has a blood presence of any controlled substance as defined in subdivision (b)(2), and every person convicted of a second violation within a five (5) year period regardless of whether the prior violation and subsequent conviction was a violation and subsequent conviction under this statute or under the driving under the influence of liquor or drugs statute of any other state, shall be subject to a mandatory fine of four hundred dollars ($400). The person's driving license shall be suspended for a period of one year to two (2) years, and the individual shall be sentenced to not less than ten (10) days nor more than one year in jail. The sentence may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge; however, not less than forty-eight (48) hours of imprisonment shall be served consecutively. The sentencing judge shall require alcohol or drug treatment for the individual; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration and may prohibit that person from operating a motor vehicle that is not equipped with an ignition interlock system for a period of one year to two (2) years following the completion of the sentence as provided in § 31-27-2.8.

(ii) Every person convicted of a second violation within a five (5) year period whose blood alcohol concentration is fifteen hundredths of one percent (.15%) or above by weight as shown by a chemical analysis of a blood, breath, or urine sample or who is under the influence of a drug, toluene, or any controlled substance as defined in subdivision (b)(1) shall be subject to mandatory imprisonment of not less than six (6) months nor more than one year, a mandatory fine of not less than one thousand dollars ($1,000) and a mandatory license suspension for a period of two (2) years from the date of completion of the sentence imposed under this subsection. The sentencing judge shall require alcohol or drug treatment for the individual; provided, however, that the court may permit a servicemember or veteran to complete any court approved counseling program administered or approved by the Veterans' Administration.

(3) Every person convicted of a third or subsequent violation within a five (5) year period with a blood alcohol concentration of eight one-hundredths of one percent (.08%) or above but less than fifteen hundredths of one percent (.15%) or whose blood alcohol concentration is unknown or who has a blood presence of any scheduled controlled substance as defined in subdivision (b)(2) regardless of whether any prior violation and subsequent conviction was a violation and subsequent conviction under this statute or under the driving under the influence of liquor or drugs statute of any other state, shall be guilty of a felony and be subject to a mandatory fine of four hundred ($400) dollars. The person's driving license shall be suspended for a period of two (2) years to three (3) years, and the individual shall be sentenced to not less than one year and not more than three (3) years in jail. The sentence may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge; however, not less than forty-eight (48) hours of imprisonment shall be served consecutively. The sentencing judge shall require alcohol or drug treatment for the individual; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration, and may prohibit that person from operating a motor vehicle that is not equipped with an ignition interlock system for a period of two (2) years following the completion of the sentence as provided in § 31-27-2.8.

(ii) Every person convicted of a third or subsequent violation within a five (5) year period whose blood alcohol concentration is fifteen hundredths of one percent (.15%) above by weight as shown by a chemical analysis of a blood, breath, or urine sample or who is under the influence of a drug, toluene or any controlled substance as defined in subdivision (b)(1) shall be subject to mandatory imprisonment of not less than three (3) years nor more than five (5) years, a mandatory fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) and a mandatory license suspension for a period of three (3) years from the date of completion of the sentence imposed under this subsection.

(iii) In addition to the foregoing penalties, every person convicted of a third or subsequent violation within a five (5) year period regardless of whether any prior violation and subsequent conviction was a violation and subsequent conviction under this statute or under the driving under the influence of liquor or drugs statute of any other state shall be subject, in the discretion of the sentencing judge, to having the vehicle owned and operated by the violator seized and sold by the state of Rhode Island, with all funds obtained by the sale to be transferred to the general fund.

(4) Whoever drives or otherwise operates any vehicle in the state while under the influence of any intoxicating liquor, drugs, toluene, or any controlled substance as defined in chapter 28 of title 21, or any combination of these, when his or her license to operate is suspended, revoked or cancelled for operating under the influence of a narcotic drug or intoxicating liquor shall be guilty of a felony punishable by imprisonment for not more than three (3) years and by a fine or not more than three thousand dollars ($3,000). The court shall require alcohol and/or drug treatment for the individual; provided, the penalties provided for in subdivision 31-27-2(d)(4) shall not apply to an individual who has surrendered his or her license, and served the court ordered period of suspension, but who, for any reason, has not had their license reinstated after the period of suspension, revocation, or suspension has expired; provided, further the individual shall be subject to the provisions of paragraphs 31-27-2(d)(2)(i) or (ii) or 31-27-22(d)(3)(i), (ii), or (iii) regarding subsequent offenses, and any other applicable provision of § 31-27-2.

(5) For purposes of determining the period of license suspension, a prior violation shall constitute any charge brought and sustained under the provisions of this section or § 31-27-2.1.

(ii) Any person over the age of eighteen (18) who is convicted under this section for operating a motor vehicle while under the influence of alcohol, other drugs, or a combination of these, while a child under the age of thirteen (13) years was present as a passenger in the motor vehicle when the offense was committed may be sentenced to a term of imprisonment of not more than one year and further shall not be entitled to the benefit of suspension or deferment of this sentence. The sentence imposed under this section may be served in any unit of the adult correctional institutions in the discretion of the sentencing judge.

(6) Any person convicted of a violation under this section shall pay a highway assessment fine of five hundred dollars ($500) which shall be deposited into the general fund. The assessment provided for by this subsection shall be collected from a violator before any other fines authorized by this section.

(ii) Any person convicted of a violation under this section shall be assessed a fee of eighty-six dollars ($86).

(7) If the person convicted of violating this section is under the age of eighteen (18) years, for the first violation he or she shall be required to perform ten (10) to sixty (60) hours of public community restitution, and the juvenile's driving license shall be suspended for a period of six (6) months, and may be suspended for a period up to eighteen (18) months. The sentencing judge shall also require attendance at a special course on driving while intoxicated or under the influence of a controlled substance and alcohol or drug education and/or treatment for the juvenile. The juvenile may also be required to pay a highway assessment fine of no more than five hundred dollars ($500), and the assessment imposed shall be deposited into the general fund.

(ii) If the person convicted of violating this section is under the age of eighteen (18) years, for a second or subsequent violation regardless of whether any prior violation and subsequent conviction was a violation and subsequent under this statute or under the driving under the influence of liquor or drugs statute of any other state, he or she shall be subject to a mandatory suspension of his or her driving license until such time as he or she is twenty-one (21) years of age and may, in the discretion of the sentencing judge, also be sentenced to the Rhode Island training school for a period of not more than one year and/or a fine of not more than five hundred dollars ($500).

(8) Any person convicted of a violation under this section may undergo a clinical assessment at the community college of Rhode Island 's center for workforce and community education. Should this clinical assessment determine problems of alcohol, drug abuse, or psychological problems associated with alcoholic or drug abuse, this person shall be referred to an appropriate facility, licensed or approved by the department of mental health, retardation and hospitals for treatment placement, case management, and monitoring. In the case of a servicemember or veteran, the court may order that the person be evaluated through the Veterans' Administration. Should the clinical assessment determine problems of alcohol, drug abuse, or psychological problems associated with alcohol or drug abuse, the person may have their treatment, case management and monitoring administered or approved by the Veterans' Administration.

(e) Percent by weight of alcohol in the blood shall be based upon milligrams of alcohol per one hundred (100) cubic centimeters of blood.

(f) There is established an alcohol and drug safety unit within the division of motor vehicles to administer an alcohol safety action program. The program shall provide for placement and follow-up for persons who are required to pay the highway safety assessment. The alcohol and drug safety action program will be administered in conjunction with alcohol and drug programs licensed by the department of mental health retardation and hospitals.

(2) Persons convicted under the provisions of this chapter shall be required to attend a special course on driving while intoxicated or under the influence of a controlled substance, and/or participate in an alcohol or drug treatment program; provided, however, that the court may permit a servicemember or veteran to complete any court-approved counseling program administered or approved by the Veterans' Administration. The course shall take into consideration any language barrier which may exist as to any person ordered to attend, and shall provide for instruction reasonably calculated to communicate the purposes of the course in accordance with the requirements of the subsection. Any costs reasonably incurred in connection with the provision of this accommodation shall be borne by the person being retrained. A copy of any violation under this section shall be forwarded by the court to the alcohol and drug safety unit. In the event that persons convicted under the provisions of this chapter fail to attend and complete the above course or treatment program, as ordered by the judge, then the person may be brought before the court, and after a hearing as to why the order of the court was not followed, may be sentenced to jail for a period not exceeding one year.

(3) The alcohol and drug safety action program within the division of motor vehicles shall be funded by general revenue appropriations.

(g) The director of the health department of the state of Rhode Island is empowered to make and file with the secretary of state regulations which prescribe the techniques and methods of chemical analysis of the person's body fluids or breath, and the qualifications and certification of individuals authorized to administer this testing and analysis.

(h) Jurisdiction for misdemeanor violations of this section shall be with the district court for persons eighteen (18) years of age or older and to the family court for persons under the age of eighteen (18) years. The courts shall have full authority to impose any sentence authorized and to order the suspension of any license for violations of this section. All trials in the district court and family court of violations of the section shall be scheduled within thirty (30) days of the arraignment date. No continuance or postponement shall be granted except for good cause shown. Any continuances that are necessary shall be granted for the shortest practicable time. Trials in superior court are not required to be scheduled within thirty (30) days of the arraignment date.

(i) No fines, suspensions, assessments, alcohol or drug treatment programs, course on driving while intoxicated or under the influence of a controlled substance, public community restitution, or jail provided for under this section can be suspended.

(j) An order to attend a special course on driving while intoxicated that shall be administered in cooperation with a college or university accredited by the state, shall include a provision to pay a reasonable tuition for the course in an amount not less than twenty-five dollars ($25.00), and a fee of one hundred seventy-five dollars ($175), which fee shall be deposited into the general fund.

(k) For the purposes of this section, any test of a sample of blood, breath, or urine for the presence of alcohol, which relies in whole or in part upon the principle of infrared light absorption is considered a chemical test.

(l) If any provision of this section or the application of any provision shall for any reason be judged invalid, such a judgment shall not affect, impair, or invalidate the remainder of the section, but shall be confined in this effect to the provision or application directly involved in the controversy giving rise to the judgment.

(m) For the purposes of this section, "servicemember" means a person who is presently serving in the armed forces of the United States including the Coast Guard, a reserve component thereof, or the National Guard. "Veteran" means a person who has served in the armed forces, including the Coast Guard of the United States, a reserve component thereof, or the National Guard, and has been discharged under other than dishonorable conditions.

History of Section.
(P.L. 1950, ch. 2595, art. 24, § 2; P.L. 1950 (s.s.), ch. 2639, § 3; G.L. 1956, § 31-27-2; P.L. 1959, ch. 101, § 1; P.L. 1973, ch. 213, § 1; P.L. 1974, ch. 120, § 2; P.L. 1980, ch. 321, § 1; P.L. 1982, ch. 176, § 1; P.L. 1983, ch. 227, § 1; P.L. 1985, ch. 138, § 1; P.L. 1985, ch. 139, § 1; P.L. 1985, ch. 150, § 39; P.L. 1986, ch. 275, § 1; P.L. 1986, ch. 433, § 1; P.L. 1986, ch. 494, § 2; P.L. 1986, ch. 508, § 1; P.L. 1989, ch. 149, § 1; P.L. 1990, ch. 329, § 1; P.L. 1990, ch. 496, § 1; P.L. 1991, ch. 65, § 1; P.L. 1992, ch. 133, art. 37, § 6; P.L. 1992, ch. 133, art. 94, § 1; P.L. 1992, ch. 405, § 1; P.L. 1992, ch. 418, § 5; P.L. 1993, ch. 138, art. 26, § 3; P.L. 1994, ch. 70, art. 35, § 7; P.L. 1995, ch. 370, art. 14, § 7; P.L. 1996, ch. 224, § 1; P.L. 1996, ch. 263, § 1; P.L. 1998, ch. 91, art. 1, § 3; P.L. 1999, ch. 360, § 1; P.L. 2000, ch. 109, § 40; P.L. 2000, ch. 168, § 1; P.L. 2000, ch. 264, § 1; P.L. 2003, ch. 87, § 1; P.L. 2003, ch. 88, § 1; P.L. 2006, ch. 350, § 1; P.L. 2006, ch. 474, § 1; P.L. 2009, ch. 68, art. 5, § 3; P.L. 2010, ch. 23, art. 18, § 2; P.L. 2010, ch. 102, § 1; P.L. 2010, ch. 318, § 1; P.L. 2011, ch. 58, § 2; P.L. 2011, ch. 96, § 2.)



Chapter 31-27-2.1 - Refusal to submit to chemical test.

§ 31-27-2.1 Refusal to submit to chemical test.  (a) Any person who operates a motor vehicle within this state shall be deemed to have given his or her consent to chemical tests of his or her breath, blood, and/or urine for the purpose of determining the chemical content of his or her body fluids or breath. No more than two (2) complete tests, one for the presence of intoxicating liquor and one for the presence of toluene or any controlled substance, as defined in § 21-28-1.02(7), shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving a motor vehicle within this state while under the influence of intoxicating liquor, toluene, or any controlled substance, as defined in chapter 28 of title 21, or any combination of these. The director of the department of health is empowered to make and file with the secretary of state, regulations which prescribe the techniques and methods of chemical analysis of the person's body fluids or breath and the qualifications and certification of individuals authorized to administer the testing and analysis.

(b) If a person for religious or medical reasons cannot be subjected to blood tests, the person may file an affidavit with the division of motor vehicles stating the reasons why he or she cannot be required to take blood tests, and a notation to this effect shall be made on his or her license. If that person is asked to submit to chemical tests as provided under this chapter, the person shall only be required to submit to chemical tests of his or her breath or urine. When a person is requested to submit to blood tests, only a physician or registered nurse or a medical technician certified under regulations promulgated by the director of the department of health may withdraw blood for the purpose of determining the alcoholic content in it. This limitation shall not apply to the taking of breath or urine specimens. The person tested shall be permitted to have a physician of his or her own choosing and at his or her own expense administer chemical tests of his or her breath, blood, and/or urine in addition to the tests administered at the direction of a law enforcement officer. If a person having been placed under arrest refuses upon the request of a law enforcement officer to submit to the tests, as provided in § 31-27-2, none shall be given, but a judge of the traffic tribunal or district court judge, upon receipt of a report of a law enforcement officer: that he or she had reasonable grounds to believe the arrested person had been driving a motor vehicle within this state under the influence of intoxicating liquor, toluene, or any controlled substance, as defined in chapter 28 of title 21, or any combination of these; that the person had been informed of his or her rights in accordance with § 31-27-3; that the person had been informed of the penalties incurred as a result of noncompliance with this section; and that the person had refused to submit to the tests upon the request of a law enforcement officer; shall promptly order that the person's operator's license or privilege to operate a motor vehicle in this state be immediately suspended and that the person's license be surrendered within five (5) days of notice of suspension. A traffic tribunal judge or a district court judge pursuant to the terms of subsection (c) of this section shall order as follows:

(1) Impose for the first violation a fine in the amount of two hundred dollars ($200) to five hundred dollars ($500) and shall order the person to perform ten (10) to sixty (60) hours of public community restitution. The person's driving license in this state shall be suspended for a period of six (6) months to one year. The traffic tribunal judge shall require attendance at a special course on driving while intoxicated or under the influence of a controlled substance and/or alcohol or drug treatment for the individual.

(2) Every person convicted for a second violation within a five (5) year period shall be guilty of a misdemeanor, shall be imprisoned for not more than six (6) months and shall pay a fine in the amount of six hundred dollars ($600) to one thousand dollars ($1,000), order the person to perform sixty (60) to one hundred (100) hours of public community restitution, and the person's driving license in this state shall be suspended for a period of one year to two (2) years. The judge shall require alcohol and/or drug treatment for the individual.

(3) Every person convicted for a third or subsequent violation within a five (5) year period shall be guilty of a misdemeanor and shall be imprisoned for not more than one year, fined eight hundred dollars ($800) to one thousand dollars ($1,000), order the person to perform not less than one hundred (100) hours of public community restitution, and the person's operator's license in this state shall be suspended for a period of two (2) years to five (5) years. The judge shall require alcohol or drug treatment for the individual. Provided, that prior to the reinstatement of a license to a person charged with a third or subsequent violation within a three (3) year period, a hearing shall be held before a judge. At the hearing the judge shall review the person's driving record, his or her employment history, family background, and any other pertinent factors that would indicate that the person has demonstrated behavior which warrants the reinstatement of his or her license.

(4) For purposes of determining the period of license suspension, a prior violation shall constitute any charge brought and sustained under the provisions of this section or § 31-27-2.

(5) In addition to any other fines, a highway safety assessment of five hundred dollars ($500) shall be paid by any person found in violation of this section, the assessment to be deposited into the general fund. The assessment provided for by this subsection shall be collected from a violator before any other fines authorized by this section.

(6) In addition to any other fines and highway safety assessments, a two hundred dollar ($200) assessment shall be paid by any person found in violation of this section to support the department of health's chemical testing programs outlined in § 31-27-2(4), which shall be deposited as general revenues, not restricted receipts.

(7) No fines, suspensions, assessments, alcohol or drug treatment programs, course on driving while intoxicated or under the influence of a controlled substance, or public community restitution provided for under this section, can be suspended.

(c) Upon suspending or refusing to issue a license or permit as provided in subsection (a) of this section, the traffic tribunal or district court shall immediately notify the person involved in writing, and upon his or her request, within fifteen (15) days shall afford the person an opportunity for a hearing as early as practical upon receipt of a request in writing. Upon a hearing the judge may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers. If the judge finds after the hearing that: (1) the law enforcement officer making the sworn report had reasonable grounds to believe that the arrested person had been driving a motor vehicle within this state while under the influence of intoxicating liquor, toluene, or any controlled substance, as defined in chapter 28 of title 21, or any combination of these; (2) the person while under arrest refused to submit to the tests upon the request of a law enforcement officer; (3) the person had been informed of his or her rights in accordance with § 31-27-3; and (4) the person had been informed of the penalties incurred as a result of noncompliance with this section; the judge shall sustain the violation. The judge shall then impose the penalties set forth in subsection (b) of this section. Action by the judge must be taken within seven (7) days after the hearing, or it shall be presumed that the judge has refused to issue his or her order of suspension.

(d) For the purposes of this section, any test of a sample of blood, breath, or urine for the presence of alcohol which relies in whole or in part upon the principle of infrared light absorption is considered a chemical test.

(e) If any provision of this section or the application of any provision shall for any reason be judged invalid, the judgment shall not affect, impair, or invalidate the remainder of the section, but shall be confined in this effect to the provisions or application directly involved in the controversy giving rise to the judgment.

History of Section.
(G.L. 1956, § 31-27-2.1; P.L. 1966, ch. 215, § 1; P.L. 1973, ch. 213, § 1; P.L. 1974, ch. 209, § 1; P.L. 1978, ch. 174, § 1; P.L. 1980, ch. 322, § 1; P.L. 1982, ch. 177, § 1; P.L. 1983, ch. 228, § 1; P.L. 1985, ch. 291, § 1; P.L. 1986, ch. 433, § 1; P.L. 1986, ch. 508, § 1; P.L. 1990, ch. 329, § 1; P.L. 1994, ch. 70, art. 35, § 7; P.L. 2006, ch. 232, § 1; P.L. 2006, ch. 235, § 1; P.L. 2006, ch. 246, art. 10, § 1.)



Chapter 31-27-2.2 - Driving under the influence of liquor or drugs, resulting in death.

§ 31-27-2.2 Driving under the influence of liquor or drugs, resulting in death.  (a) When the death of any person other than the operator ensues as a proximate result of an injury received by the operation of any vehicle, the operator of which is under the influence of any intoxicating liquor, toluene, or any controlled substance as defined in chapter 28 of title 21, or any combination of these, the person so operating the vehicle shall be guilty of "driving under the influence of liquor or drugs, resulting in death".

(b) Any person charged with the commission of the offense set forth in subsection (a) of this section shall, upon conviction, be punished as follows:

(1) Every person convicted of a first violation shall be punished by imprisonment in the state prison for not less than five (5) years and for not more than fifteen (15) years, in any unit of the adult correctional institutions in the discretion of the sentencing judge, by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000) and his or her license to operate a motor vehicle shall be revoked for a period of five (5) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize the refusal to issue a license, and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(ii) In addition, the person convicted may be required to successfully complete alcohol or drug treatment in a program of their choice, at their own expense, as authorized by a judge of the superior court, and may successfully complete the program before any license to operate a motor vehicle is renewed.

(2) Every person convicted of a second or subsequent violation within a five (5) year period in this state or any other state, provided the out-of-state conviction was based on the same blood-alcohol concentration as set forth in § 31-27-2 shall be punished by imprisonment in the state prison for not less than ten (10) years and for not more than twenty (20) years, in any unit of the adult correctional institutions in the discretion of the sentencing judge, by a fine of not less than ten thousand dollars ($10,000) nor more than twenty thousand dollars ($20,000) and his or her license to operate a motor vehicle shall be revoked for a period of five (5) years. In addition, the person convicted may be required to successfully complete alcohol or drug treatment, at their own expense, in a program established by the director of the department of corrections. The license privilege shall not be reinstated whether the convictions occurred in this or any other state until evidence satisfactory to the superior court, following a hearing establishes that no grounds exist which would authorize the refusal to issue a license, and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

History of Section.
(P.L. 1982, ch. 175, § 1; P.L. 1983, ch. 43, § 1; P.L. 1992, ch. 363, § 1; P.L. 1995, ch. 130, § 1; P.L. 1996, ch. 38, § 1.)



Chapter 31-27-2.3 - Revocation of license upon refusal to submit to preliminary breath test.

§ 31-27-2.3 Revocation of license upon refusal to submit to preliminary breath test.  (a) When a law enforcement officer has reason to believe that a person is driving or in actual physical control of any motor vehicle in this state while under the influence of alcohol, the law enforcement officer may require the person to submit to a preliminary breath analysis for the purpose of determining the person's blood alcohol content. The breath analysis must be administered immediately upon the law enforcement officer's formulation of a reasonable belief that the person is driving or in actual control of a motor vehicle while under the influence of alcohol, or immediately upon the stop of the person, whichever is later in time. Any chemical breath analysis required under this section must be administered with a device and in a manner approved by the director of the department of health for that purpose. The result of a preliminary chemical breath analysis may be used for the purpose of guiding the officer in deciding whether an arrest should be made. When a driver is arrested following a preliminary breath analysis, tests may be taken pursuant to § 31-27-2.1. The results of a preliminary breath test may not be used as evidence in any administrative or court proceeding involving driving while intoxicated or refusing to take a breathalyzer test, except as evidence of probable cause in making the initial arrest.

(b) If a person refuses, upon a lawful request of a law enforcement officer, to submit to a test under subsection (a) of this section, that person shall be guilty of an infraction and shall be subject to the penalty provided in § 31-41.1-4. However, it shall be a defense to a charge of refusing a validly requested preliminary breath analysis that the medical condition of a person precluded the giving of any such test.

History of Section.
(P.L. 1982, ch. 326, § 1; P.L. 2002, ch. 292, § 123.)



Chapter 31-27-2.4 - Driving while in possession of controlled substances. [Effective until April 1, 2013.].

§ 31-27-2.4 Driving while in possession of controlled substances. [Effective until April 1, 2013.].  (a) In addition to any other penalty prescribed by law, whoever operates any motor vehicle while knowingly having in the motor vehicle or in his or her possession, a controlled substance, as defined in § 21-28-1.02, shall have his or her license suspended for a period of six (6) months.

(b) This section shall not apply to any person who lawfully possesses a controlled substance, as defined in § 21-28-1.02, as a direct result and pursuant to a valid prescription from a licensed medical practitioner, or as otherwise authorized by chapter 28 of title 21.

History of Section.
(P.L. 1990, ch. 334, § 1.)

§ 31-27-2.4 Driving while in possession of controlled substances. [Effective April 1, 2013.].  (a) In addition to any other penalty prescribed by law, whoever operates any motor vehicle while knowingly having in the motor vehicle or in his or her possession, a controlled substance, as defined in § 21-28-1.02, except for possession of up to one ounce (1 oz.) of marijuana, shall have his or her license suspended for a period of six (6) months.

(b) This section shall not apply to any person who lawfully possesses a controlled substance, as defined in § 21-28-1.02, as a direct result and pursuant to a valid prescription from a licensed medical practitioner, or as otherwise authorized by chapter 28 of title 21.

History of Section.
(P.L. 2012, ch. 221, § 3; P.L. 2012, ch. 233, § 3.)



Chapter 31-27-2.5 - Chemical tests to persons under eighteen (18) years of age  Refusal  License suspension.

§ 31-27-2.5 Chemical tests to persons under eighteen (18) years of age  Refusal  License suspension.  (a) Any person under eighteen (18) years of age who shall refuse to submit to a chemical test as provided in § 31-27-2 shall have imposed all the penalties provided by § 31-27-2.1, but shall have his or her license suspended on a first violation for six (6) months, subject to the terms of subsection (e) of this section.

(b) Jurisdiction for violations of this section is given to the family court.

(c) If a person as set forth in subsection (a) of this section refuses, upon the request of a law enforcement officer, to submit to a test as provided in § 31-27-2.1, none shall be given, but a judge of the family court, upon receipt of a report or testimony of a law enforcement officer: that he or she had probable cause to stop the arrested person and reasonable grounds to believe the arrested person had been driving a motor vehicle within this state while impaired by intoxicating liquor, toluene, or any controlled substance, as defined in chapter 28 of title 21, or any combination of these; that the person had been informed of his or her rights in accordance with § 31-27-3; that the person had been informed of the penalties to be incurred as a result of noncompliance with this section; and that the person had refused to submit to the test upon the request of a law enforcement officer; shall promptly order a hearing on whether the person's operator's license or privilege to operate a motor vehicle in this state shall be suspended. Upon suspension, the judge shall order the license of the person to be surrendered to the department of administration, division of motor vehicles, within three (3) days.

(d) If the person takes a test, as provided in § 31-27-2 and the test determines the person's blood alcohol concentration to be at least two-hundredths of one percent (.02%) but less than one-tenth of one percent (.1%) by weight, the person shall be determined to have been driving while impaired. A judge of the family court shall, pursuant to the terms of subsection (e) of this section, order as follows:

(1) A highway safety assessment of one hundred fifty dollars ($150), or community restitution in lieu of highway safety assessment shall be paid by any person found in violation of this section. The assessment shall be deposited into the general fund.

(2) The person's driving license shall be suspended for six (6) months on a first violation, and may be suspended for a period of up to twelve (12) months, provided the person also shall attend a special course on driving while intoxicated and provided that the person shall also attend an alcohol and/or drug treatment program if ordered by the family court judge. Failure or refusal of the person to attend the course and/or alcohol or drug treatment program shall result in the person's driving license being suspended until the course or treatment program has been completed.

(3) On a second violation of this section, the person's driving license shall be suspended until he or she is twenty-one (21) years of age. The sentencing judge shall require alcohol and/or drug treatment for the individual.

(4) On a third or subsequent violation, the person's driving license shall be suspended for an additional period of two (2) years and the sentencing judge shall require alcohol and/or drug treatment for the individual.

(5) No suspensions, assessments, driving while intoxicated school, or alcohol and/or drug treatment programs under this section can be suspended, shortened, altered, or changed.

(e) Upon suspending a license or permit as provided in subsection (a), (c), or (d) of this section, the family court shall immediately notify the person involved, in writing, as well as the custodial parent if the person is under the age of eighteen (18) years.

(f) The police department which charges any person under eighteen (18) years of age with refusal to submit to a chemical test, driving while impaired by intoxicating liquors or drugs, or driving while under the influence of liquor or drugs, shall ascertain the name and address of the custodial parent of the person and shall notify the parent in writing within ten (10) days of the charge.

(g) The department of administration, upon issuing a first license to a person sixteen (16) or seventeen (17) years of age, shall provide a written notice of the penalties provided by this section. Any violation of this section shall not be considered a criminal offense.

History of Section.
(P.L. 1986, ch. 420, § 1; P.L. 1990, ch. 496, § 1; P.L. 1994, ch. 70, art. 35, § 7; P.L. 1995, ch. 164, § 1; P.L. 1995, ch. 217, § 1.)



Chapter 31-27-2.6 - Driving under the influence of liquor or drugs, resulting in serious bodily injury.

§ 31-27-2.6 Driving under the influence of liquor or drugs, resulting in serious bodily injury.  (a) When serious bodily injury of any person other than the operator is caused by the operation of any motor vehicle, the operator of which is under the influence of any intoxicating liquor, toluene, or any controlled substance as defined in chapter 28 of title 21 or any combination of these, the person so operating the vehicle shall be guilty of driving under the influence of liquor or drugs, resulting in serious bodily injury.

(b) As used in this section, "serious bodily injury" means physical injury that creates a substantial risk of death or causes serious physical disfigurement or protracted loss or impairment of the function of any bodily member or organ.

(c) Any person charged with the commission of the offense set forth in subsection (a) of this section shall, upon conviction, be punished by imprisonment for not less than one year and for not more than ten (10) years and by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000). The sentencing judge shall have the discretion to sentence the person to any unit of the adult correctional institutions. The license of the person may be revoked for a period of up to two (2) years. The license privilege shall not be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize refusal to issue a license and until the person gives proof of financial responsibility pursuant to chapter 32 of this title. In addition, the person convicted may be required to successfully complete alcohol or drug treatment, at their own expense, in a program established by the director of the department of corrections.

(d) For a second or subsequent conviction under this section within a five (5) year period, a person shall be punished by imprisonment for not less than two (2) years nor more than fifteen (15) years and by a fine of not less than three thousand dollars ($3,000) nor more than ten thousand dollars ($10,000). The sentencing judge shall have the discretion to sentence the person to any unit of the adult correctional institutions. In addition, the person convicted may be required to successfully complete alcohol or drug treatment, at their own expense, in a program established by the director of the department of corrections. The license of the person may be revoked for a period of up to four (4) years. The license privilege shall not thereafter be reinstated until evidence satisfactory to the administrator of the division of motor vehicles establishes that no grounds exist which would authorize refusal to issue a license and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

History of Section.
(P.L. 1987, ch. 571, § 1; P.L. 1992, ch. 363, § 1; P.L. 1995, ch. 130, § 1.)



Chapter 31-27-2.7 - Driving while impaired.

§ 31-27-2.7 Driving while impaired.  (a) A person under the age of twenty-one (21) but at least eighteen (18) years of age who takes a test, as provided for in § 31-27-2, at the request of a law enforcement officer who believes the person to be driving under the influence of alcohol, shall be determined to have been driving while impaired if the test determines the person's blood alcohol concentration to be at least two-hundredths of one percent (.02%) but less than one-tenth of one percent (.1%) by weight.

(b) Should, after a hearing in district court, it be determined that: the results of the test are admissible in that it meets all of the conditions, as set forth in § 31-27-2; and the person has been afforded his or her rights as set forth in § 31-27-2; then the judge shall order as follows:

(1) A fine of not more than two hundred and fifty dollars ($250) and thirty (30) hours of community restitution. The fine shall be deposited in the general fund.

(2) The person's driving license shall be suspended for not less than one nor more than three (3) months on a first violation, provided the person also shall attend a special course in driving while intoxicated and provided that the person shall also attend an alcohol and/or drug treatment program if ordered by the district court judge. Failure or refusal of the person to attend the course and/or alcohol or drug treatment program shall result in the person's driving license being suspended until such time as the course and/or treatment program has been completed.

(3) On a second and subsequent violation of the section, the person shall be fined not more than two hundred and fifty dollars ($250) together with a highway safety assessment of three hundred dollars ($300) and shall be required to perform up to sixty (60) hours of community restitution. The person's driving license shall be suspended for not less than three (3) months nor more than six (6) months. The sentencing judge shall also require the person to attend a special course in driving while intoxicated and also attend an alcohol and/or drug treatment program.

(c) No suspension, assessments, driving while intoxicated school, or alcohol and/or drug treatment programs under this section can be suspended, shortened, altered, or changed.

(d) Any violation of the section shall not be considered a criminal offense.

History of Section.
(P.L. 1990, ch. 329, § 2; P.L. 1994, ch. 70, art. 35, § 7; P.L. 1995, ch. 164, § 1; P.L. 1995, ch. 217, § 1.)



Chapter 31-27-2.8 - Ignition interlock system imposed as part of sentence  Requirements.

§ 31-27-2.8 Ignition interlock system imposed as part of sentence  Requirements.  Any person convicted under the provisions of § 31-27-2(d)(2) or (3) may be prohibited by the sentencing judge from operating a motor vehicle that is not equipped with an ignition interlock system for a period of not more than two (2) years following the completion of any sentence imposed pursuant to that section.

History of Section.
(P.L. 1990, ch. 405, § 2.)



Chapter 31-27-2.9 - Administration of chemical test.

§ 31-27-2.9 Administration of chemical test.  (a) Notwithstanding any provision of § 31-27-2.1, if an individual refuses to consent to a chemical test as provided in § 31-27-2.1, and a peace officer, as defined in § 12-7-21, has probable cause to believe that the individual has violated one or more of the following sections: 31-27-1, 31-27-1.1, 31-27-2.2, or 31-27-2.6 and that the individual was operating a motor vehicle under the influence of any intoxicating liquor, toluene or any controlled substance as defined in chapter 21-28, or any combination thereof, a chemical test may be administered without the consent of that individual provided that the peace officer first obtains a search warrant authorizing administration of the chemical test. The chemical test shall determine the amount of the alcohol or the presence of a controlled substance in that person's blood or breath.

(b) The chemical test shall be administered in accordance with the methods approved by the director of the department of health as provided for in subdivision 31-27-2(c)(4). The individual shall be afforded the opportunity to have an additional chemical test as established in subdivision 31-27-2(c)(6).

(c) Notwithstanding any other law to the contrary, including, but not limited to, chapter 5-37.3, any health care provider who, as authorized by the search warrant in subsection (a):

(i) Takes a blood or breath sample from an individual; or

(ii) Performs the chemical test; or

(iii) Provides information to a peace officer pursuant to subsection (a) above and who uses reasonable care and accepted medical practices shall not be liable in any civil or criminal proceeding arising from the taking of the sample, from the performance of the chemical test or from the disclosure or release of the test results.

(d) The results of a chemical test performed pursuant to this section shall be admissible as competent evidence in any civil or criminal prosecution provided that evidence is presented in compliance with the conditions set forth in subdivisions 31-27-2(c)(3), 31-27-2(c)(4) and 31-27-2(c)(6).

(e) All chemical tests administered pursuant to this section shall be audio and video recorded by the law enforcement agency which applied for and was granted the search warrant authorizing the administration of the chemical test.

History of Section.
(P.L. 2009, ch. 210, § 2; P.L. 2009, ch. 211, § 2.)



Chapter 31-27-3 - Right of person charged with operating under influence to physical examination.

§ 31-27-3 Right of person charged with operating under influence to physical examination.  A person arrested and charged with operating a motor vehicle while under the influence of narcotic drugs or intoxicating liquor, whatever its alcoholic content, shall have the right to be examined at his or her own expense immediately after the person's arrest by a physician selected by the person, and the officer so arresting or so charging the person shall immediately inform the person of this right and afford the person a reasonable opportunity to exercise the right, and at the trial of the person the prosecution must prove that he or she was so informed and was afforded that opportunity.

History of Section.
(P.L. 1950, ch. 2595, art. 24, § 2; P.L. 1950 (s.s.), ch. 2639, § 3; G.L. 1956, § 31-27-3.)



Chapter 31-27-3.1 - Annual Impaired Driving Report.

§ 31-27-3.1 Annual Impaired Driving Report.  (a) The attorney general, with the cooperation of state and municipal police departments, with the district court, the traffic tribunal and the department of transportation shall annually, on or before, the 30th day of April of each year, prepare a written report to the general assembly identifying all cases where an individual is charged with an offense under § 31-27-1 through § 31-27-2.8 of the general laws. The report shall include the numbers of cases charged under each statute, as well as the disposition in each case charged, if any.

(b) In addition to the number of cases charged and their disposition, the report shall identify the number of cases which are filed with dual charges of driving under the influence under § 31-27-1 and refusal to submit to a chemical test under § 31-27-2, and the disposition of each of these dual charges.

(c) The report shall also identify, in any alcohol or drug related fatality charged under §§ 31-27-1  31-27-8 of the general laws, whether the driver of the motor vehicle, a passenger in the motor vehicle or a pedestrian was identified by law enforcement, the medical examiner or any other entity as being under the influence of alcohol or drugs in the fatal accident.

(d) The attorney general shall promulgate any rule or regulation necessary to implement the provisions of this section.

History of Section.
(P.L. 2006, ch. 232, § 2; P.L. 2006, ch. 235, § 2.)



Chapter 31-27-4 - Reckless driving and other offenses against public safety.

§ 31-27-4 Reckless driving and other offenses against public safety.  Any person who operates a motor vehicle recklessly so that the lives or safety of the public might be endangered, or operates a vehicle in an attempt to elude or flee from a traffic officer or police vehicle, shall be guilty of a misdemeanor for the first conviction and a felony for the second and each subsequent conviction.

History of Section.
(P.L. 1950, ch. 2595, art. 24, § 3; P.L. 1950 (s.s.), ch. 2639, § 3; P.L. 1954, ch. 3300, § 1; P.L. 1956, ch. 3819, § 1; G.L. 1956, § 31-27-4; P.L. 1958, ch. 70, §§ 1, 2; P.L. 1967, ch. 64, § 1; P.L. 1982, ch. 386, § 1; P.L. 1984, ch. 340, § 1; P.L. 1995, ch. 203, § 1; P.L. 2007, ch. 121, § 2; P.L. 2007, ch. 193, § 2.)



Chapter 31-27-4.1 - Eluding a law enforcement officer with a motor vehicle in a high speed pursuit.

§ 31-27-4.1 Eluding a law enforcement officer with a motor vehicle in a high speed pursuit.  Any person who in an attempt to elude or flee from a police officer in an emergency police vehicle in a high speed pursuit of the person, operates a motor vehicle at speeds greater than fifteen (15) miles per hour over the speed limit, or who causes property damage only in excess of one thousand dollars ($1,000):

(1) For the first conviction, may be subject to the following sanctions:

(i) Up to one year incarceration at the adult correction institutions (A.C.I.) and a fine of five hundred dollars ($500) but not more than one thousand dollars ($1,000);

(ii) License suspension of not less than ninety (90) days but not more than six (6) months and forfeiture of the motor vehicle.

(2) For a second or subsequent conviction, the person shall:

(i) Be sentenced to two (2) years at the A.C.I., but not more than five (5) years;

(ii) Be fined a fine of two thousand dollars ($2,000) but not more than five thousand dollars ($5,000);

(iii) Receive a license suspension of not less than one year but not more than five (5) years; and

(iv) Forfeit the motor vehicle.

History of Section.
(P.L. 1995, ch. 203, § 2; P.L. 1997, ch. 193, § 2.)



Chapter 31-27-4.2 - Minimal requirements.

§ 31-27-4.2 Minimal requirements.  (a) In any criminal action brought under § 31-27-4.1 or 31-27-4.2 in which a high speed pursuit occurs, the following definitions and minimal requirements of the high speed pursuit shall apply and shall be complied with by the charging police department.

(b) Any police department charging a suspect under the provisions of this chapter shall limit the use of continued high speed vehicular pursuits to those situations which involve:

(1) The attempted apprehension of persons wanted for the commission of felonious and/or misdemeanor acts that threaten, have threatened, or will threaten the health, life, or safety of a person or persons; or

(2) The pursuit of a motor vehicle operator who has committed flagrant moving motor vehicle violations which have endangered the lives and safety of others, and was operating in a reckless manner before the pursuit was initiated, and is continuing to operate in a manner that recklessly endangers the lives and safety of others, including, but not limited to, driving under the influence of liquor or drugs.

(c) Definition. A "high speed pursuit" is the active attempt by a police officer in an authorized emergency vehicle to apprehend the occupants of a running motor vehicle at speeds in excess of fifteen miles per hour (15 MPH) over the speed limit.

(d) Responsibilities of pursuing officer(s). Upon initiation of a high speed pursuit the officer(s) shall:

(1) As soon as practical communicate to his or her dispatcher his or her location and direction of travel.

(2) Provide the reason for the high speed pursuit.

(3) Communicate the ongoing status of the pursuit at regular intervals including any significant change of circumstances which might affect the decision to either continue or discontinue the pursuit.

(4) Activate all audio (sirens) and visual (emergency lights) warning devices until the high speed pursuit is terminated.

(5) Adhere to all the provisions of §§ 31-12-6 through 31-12-9.

(6) Terminate the high speed pursuit when in his or her judgment the dangers created by the pursuit outweigh the need for immediate apprehension.

(e) Responsibilities of the officer in charge and/or field supervisor. In all continued high speed pursuit situations, command responsibility rests with the officer in charge and/or the field supervisor. It shall be the duty of the officer in charge and/or the field supervisor to provide adequate supervision to the officer involved in the high speed pursuit and to:

(1) Track the location of the pursuit.

(2) Review and consider as many facts of the pursuit as are available.

(3) Consider the potential and real dangers of the continuation of the pursuit.

(4) Order the termination of the high speed pursuit when in his or her judgment the dangers created by the pursuit outweigh the need for immediate apprehension.

(f) Interjurisdictional pursuits. Whenever there exists the possibility of a high speed pursuit extending into another jurisdiction, the officer in charge shall order the surrounding jurisdictions to be notified of the high speed pursuit and of its potential for extending into their jurisdictions. If the high speed pursuit enters a jurisdiction different from the jurisdiction from which it began, then the high speed pursuit policy of the entered jurisdiction shall apply and control and the entered jurisdiction shall have the authority consistent with its policies to terminate the high speed pursuit. For purposes of this chapter, the state police shall have statewide jurisdiction.

(g) Reports. Whenever a high speed pursuit occurs, each officer involved shall submit a written report to be kept on file of his or her participation in the pursuit and the factual reasons justifying the officer's participation in the pursuit.

(2) The officer in charge shall also file a written report giving a complete account of the pursuit including his or her factual reason for continuing or terminating the pursuit.

(h) Each police department shall enact policies and procedures which are consistent with these minimum requirements and to provide copies of those policies to the attorney general's department.

(i) Nothing in this chapter shall be construed to create any additional civil liability upon individuals or their employers who engage in high speed pursuits.

History of Section.
(P.L. 1997, ch. 193, § 3.)



Chapter 31-27-4.3 - Forfeiture of motor vehicle.

§ 31-27-4.3 Forfeiture of motor vehicle.  (a) Any motor vehicle including, but not limited to, cars, trucks, vessels, or motorcycles, which has been or is being used in violation of § 31-27-4.1, may be seized and upon conviction forfeited; provided, that no motor vehicle as enumerated in this section used by any person shall be forfeited under the provisions of this chapter unless it shall appear that the owner of the vehicle had knowledge, actual or constructive, and was a consenting party to the alleged illegal act.

(b) The motor vehicle taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure. Whenever a motor vehicle is forfeited under this chapter it shall be retained and utilized by the law enforcement agency that seized the vehicle where the use of the vehicle is reasonably related to the law enforcement duties of the seizing agency. If the seized vehicle is inappropriate for use by law enforcement agency for reasons including, but not limited to, style, size, or color, the seizing agency shall be allowed to apply the proceeds of sale or the trade-in value of the vehicle towards the purchase of an appropriate vehicle for use for activities reasonably related to law enforcement duties.

(2) As to the proceeds from the sale of the property under subdivision (1) of this subsection, the distribution shall be as follows:

(i) All proceeds of the forfeiture of the motor vehicle shall be distributed as follows: all costs of advertising administrative forfeitures and costs for any damage to any state or municipal vehicles which occurred as a result of the high speed pursuit shall first be deducted from the amount forfeited. Of the remainder, eighty percent (80%) of the proceeds shall be divided among the state and local law enforcement agencies proportionately based upon their contribution to the investigation of the criminal activity related to the asset being forfeited, and twenty percent (20%) of the proceeds shall be provided to the state victims' indemnity fund.

(ii) Each state or local law enforcement agency shall be entitled to keep the proceeds from sales of forfeited vehicles. The funds shall be used for law enforcement purposes. The funds received by a state law enforcement agency shall be maintained in a separate account by the general treasurer. The funds received by a local law enforcement agency shall be maintained in a separate account by the local agency's city or town treasurer.

(c) Each law enforcement agency making any seizure(s) which result(s) in a forfeiture pursuant to this section shall certify and file with the state treasurer between January 1 and January 30 an annual report detailing the vehicle or money forfeited during the previous calendar year and the use or disposition of the property or money. The report shall be made in the form and manner that may be provided or specified by the treasurer and the annual law enforcement agency reports as provided in this subsection shall be provided to the local governmental body governing the agency and to the house and senate judiciary committees.

(d) Any law enforcement agency whose duty it is to enforce the laws of this state is empowered to authorize designated officers or agents to carry out the seizure provisions of this chapter. It shall be the duty of any officer or agent so authorized or designated or authorized by law, upon or by means of which any violation of this chapter has taken place or is taking place, to seize the vehicle and to place it in the custody of the person who is authorized or designated for that purpose by the respective law enforcement agency pursuant to those provisions.

History of Section.
(P.L. 1997, ch. 193, § 3.)



Chapter 31-27-4.4 - Motor vehicle forfeiture procedure.

§ 31-27-4.4 Motor vehicle forfeiture procedure.  (a) Any criminal complaint, information, or indictment charging a violation of § 31-27-4.1 shall set forth with reasonable particularity the motor vehicle that the attorney general seeks to forfeit pursuant to this section.

(b) The court may, upon application of the attorney general, enter a restraining order or injunction, require any person claiming any interest in the subject vehicle to execute a satisfactory performance bond to the state, or take any other action to preserve the availability of the vehicle subject to forfeiture described in § 31-27-4.3, whether prior or subsequent to the filing of a complaint, indictment, or information.

(2) Written notice and an opportunity for a hearing shall be afforded to persons appearing to have an interest in the vehicle, the hearing, however, to be limited to the issues of whether:

(i) There is a substantial probability that the state will prevail on the issue of forfeiture and that failure to enter the order will result in the vehicle being destroyed, conveyed, encumbered or further encumbered, removed from the jurisdiction of the court, depreciated in value or otherwise made unavailable for forfeiture; and

(ii) The need to preserve the availability of the vehicle through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(c) A temporary restraining order under this section may be entered upon application of the attorney general without notice or opportunity for a hearing when a complaint, information, or indictment has not yet been filed with respect to the vehicle if the attorney general demonstrates that there is probable cause to believe that the vehicle with respect to which the order is sought would, in the event of conviction, be subject to forfeiture under § 31-27-4.3 and that provision of notice will jeopardize the availability of the vehicle for forfeiture. The temporary restraining order shall expire within ten (10) days of the date on which it is entered unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period.

(2) A hearing requested by any party in interest concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(3) The court may receive and consider, at the hearing held pursuant to this subsection, evidence and information that would be inadmissible in court.

(d) Upon conviction of a person for the covered offense, the court may enter a judgment of forfeiture of the vehicle described in § 31-27-4.1 to the state and may also authorize the attorney general to seize the motor vehicle ordered forfeited upon any terms and conditions that the court shall deem proper. Following the entry of an order declaring the vehicle forfeited, the court may, upon application of the attorney general:

(1) Enter appropriate restraining orders or injunctions;

(2) Require the execution of satisfactory performance bonds, appoint receivers, conservators, appraisers, accountants, or trustees; or

(3) Take any other action to protect the interest of the state in the property ordered forfeited.

(e) All right, title, and interest in the vehicle described in § 31-27-4.1 vests in the state upon the commission of the act giving rise to forfeiture under this chapter. Any such vehicle that is subsequently transferred to any person may be the subject of a special verdict of forfeiture and shall be ordered forfeited to the state, unless the transferee establishes in a hearing pursuant to subsection (f) of this section that he or she is a bona fide purchaser for value of the vehicle who at the time of purchase was reasonably without cause to believe that the vehicle was subject to forfeiture.

(f) Procedures subsequent to the special verdict of forfeiture shall be as follows:

(1) Following the entry of an order of forfeiture under this section, the state shall publish notice of the order and of its intent to dispose of the vehicle once per week for at least three (3) weeks in any manner that the attorney general may provide by regulation. The attorney general shall also, to the extent practicable, provide written notice to all parties known to have an interest in the vehicle and all parties whose identity is reasonably subject to discovery and who may have an interest in the forfeited vehicle.

(2) Any person, other than the defendant, asserting any interest in the vehicle that has been ordered forfeited to the state pursuant to this section may, within one hundred eighty (180) days of the final publication of notice or his or her receipt of notice under subdivision (1) of this subsection, whichever is earlier, petition the court for a hearing to adjudicate the validity of his or her alleged interest in the vehicle.

(3) The petition shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the petitioner's right, title, or interest in the vehicle; any additional facts supporting the petitioner's claim; and the relief sought.

(4) The hearing on the petition shall, to the extent practicable and consistent with the interest of justice, be held within thirty (30) days of the filing of the petition. The court may consolidate the hearing on the petition with a hearing on any other petition filed by a person other than the defendant and concerning the same vehicle.

(5) At a hearing, the petitioner may testify and present evidence and witnesses on his or her own behalf, and cross-examine witnesses who appear at the hearing. The state may present evidence and witnesses in rebuttal and in defense of its claim to the vehicle and cross-examine witnesses who appear at the hearing. In addition to testimony and evidence presented at the hearing, the court shall consider the relevant portions of the record of the criminal case that resulted in the order of forfeiture.

(6) In accordance with its findings at the hearing, the court shall amend the order of forfeiture if it determines that the petitioner has established by a preponderance of the evidence that:

(i) The petitioner has a right, title, or interest in the vehicle, and the right, title or interest was vested in the petitioner rather than the defendant or was superior to any right, title, or interest of the defendant at the time of the commission of the acts which gave rise to the forfeiture of the vehicle under this section; or

(ii) The petitioner is a bona fide purchaser for value of any right, title or interest in the vehicle and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section.

(7) Following the court's disposition of all petitions filed under this section, or if no suchpetitions are filed, following the expiration of the period provided in this section for the filing of the petitions, the state shall have clear title to the vehicle that is the subject of the order of forfeiture and shall transfer good and sufficient title to any subsequent purchaser, transferee, or fund as provided in this chapter.

(8) Except as provided in this section, no party claiming an interest in the vehicle subject to forfeiture under this section may:

(i) Intervene in a trial or appeal of a criminal case involving the forfeiture of the property; or

(ii) Commence any action against the state concerning the validity of the alleged interest.

(g) In order to facilitate the identification or location of the vehicle declared forfeited and to facilitate the disposition of petitions filed pursuant to this section after the entry of an order declaring a vehicle forfeited to the state, the court may, upon application of the attorney general, order that the testimony of any witness relating to the forfeited vehicle be taken by deposition and that any designated book, paper, document, record, recording (electronic or otherwise), or other material not privileged, be produced at the same time and place, in the same manner as provided for the taking of depositions under the Rules of Civil Procedure.

(h) If the vehicle described in § 31-27-4.1: (1) cannot be located; (2) has been transferred to, sold to or deposited with a third party; (3) has been placed beyond the jurisdiction of the court; (4) has been substantially diminished in value by any act or omission of the defendant; the court shall order the forfeiture of any other property of the defendant up to the value of the subject property.

(i) The court shall have jurisdiction to enter orders as provided in this section without regard to the location of any property that may be subject to forfeiture under this section or that has been ordered forfeited under this section.

History of Section.
(P.L. 1997, ch. 193, § 3.)



Chapter 31-27-4.5 - Educational requirement.

§ 31-27-4.5 Educational requirement.  The provisions of this chapter shall be taught in all driver training courses given within the state.

History of Section.
(P.L. 1997, ch. 193, § 3.)



Chapter 31-27-5 - Motor carriers  Maximum driving and on-duty time.

§ 31-27-5 Motor carriers  Maximum driving and on-duty time.  (a) Maximum driving time. Except for intrastate carrier tows and recovering operations provided at the request of a law enforcement agency for public safety purposes, no motor carrier shall permit or require any driver used by it to drive nor shall any driver exceed the hours for service for drivers as provided in 49 CFR Part 395, as may be amended from time to time.

(b) Drivers may be declared out of service for violations of this section or 49 CFR Part 395 as may be amended from time to time.

History of Section.
(G.L. 1923, ch. 98, § 27; P.L. 1933, ch. 2023, § 1; G.L. 1938, ch. 104, § 1; G.L. 1956, § 31-27-5; P.L. 1986, ch. 282, § 3; P.L. 1995, ch. 125, § 1; P.L. 2005, ch. 77, § 7; P.L. 2005, ch. 82, § 7.)



Chapter 31-27-6 - Lanes of operation.

§ 31-27-6 Lanes of operation.  (a) Any bus, commercial vehicle, camper, vehicle registered as a camper, trailer, or vehicle carrying a camper or trailer traveling on Rhode Island interstate highways shall be allowed to travel only in the first two (2) right hand lanes, except in cases of left hand exits, in which case the vehicle shall be allowed to enter the third and fourth left hand lanes one mile prior to an exit.

(b) For the purpose of this section, "commercial vehicle" means any vehicle registered for commercial purposes and designed and used primarily for the transportation of goods, wares, or merchandise. "Bus" means any vehicle designed for carrying ten (10) or more passengers and used primarily for the transportation of persons.

(c) The provisions of this section shall only be effective during the period that official traffic signs are in place to notify operators of the provisions of this section. Any persons violating the provisions of this section upon conviction shall be fined not more than eighty-five dollars ($85.00).

History of Section.
(G.L. 1923, ch. 98, § 27; P.L. 1933, ch. 2023, § 1; G.L. 1938, ch. 104, § 1; G.L. 1956, § 31-27-6; P.L. 1977, ch. 88, § 1; P.L. 1986, ch. 282, § 3; P.L. 2008, ch. 100, art. 12, § 16.)



Chapter 31-27-7 - Commercial vehicles  Off-duty conditions  Emergency exceptions.

§ 31-27-7 Commercial vehicles  Off-duty conditions  Emergency exceptions.  The periods of release from duty required in §§ 31-27-5 and 31-27-6 shall be given at any places and under any circumstances that rest and relaxation from the strain of the duties of employment may be obtained. No period off duty shall be deemed to break the continuity of service unless it is for at least three (3) consecutive hours at a place where there is opportunity for rest. In case of an unfortunate emergency the driver may complete his or her run or tour of duty if the run or tour of duty but for the delay caused by the emergency would reasonably have been completed without a violation of §§ 31-27-5  31-27-8.

History of Section.
(G.L. 1923, ch. 98, § 27; P.L. 1933, ch. 2023, § 1; G.L. 1938, ch. 104, § 1; G.L. 1956, § 31-27-7.)



Chapter 31-27-8 - Commercial vehicles  Penalty for excessive hours of driving.

§ 31-27-8 Commercial vehicles  Penalty for excessive hours of driving.  Any person, or the officers of any corporation, company, or association, who shall violate any provision of §§ 31-27-5  31-27-7, shall be fined not more than five hundred dollars ($500) or imprisoned not more than sixty (60) days, or both.

History of Section.
(G.L. 1923, ch. 98, § 27; P.L. 1933, ch. 2023, § 1; G.L. 1938, ch. 104, § 1; G.L. 1956, § 31-27-8.)



Chapter 31-27-9 - Parties to offenses.

§ 31-27-9 Parties to offenses.  Every person who commits, attempts to commit, conspires to commit, or aids or abets in the commission of, any act declared in chapters 1  27 or chapter 34 of this title to be a crime, whether individually or in connection with one or more other persons, or as a principal, agent, or accessory, shall be guilty of that offense, and every person who falsely, fraudulently, forcibly, or willfully induces, causes, coerces, requires, permits, or directs another to violate any provision of those chapters is similarly guilty of the offense.

History of Section.
(P.L. 1950, ch. 2595, art. 36, § 1; G.L. 1956, § 31-27-9.)



Chapter 31-27-10 - Offenses by persons directing drivers.

§ 31-27-10 Offenses by persons directing drivers.  It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of a vehicle upon a highway in any manner contrary to law.

History of Section.
(P.L. 1950, ch. 2595, art. 36, § 2; G.L. 19 31-27-10.)



Chapter 31-27-11 - Vehicle used as bail.

§ 31-27-11 Vehicle used as bail.  Any person arrested for violating any of the provisions of this title may tender as bail a motor vehicle of which he or she is the owner, and, if the person's interest in the vehicle is of sufficient value, it may be accepted as security for the person's appearance in lieu of any other bail.

History of Section.
(P.L. 1916, ch. 1354, § 30; G.L. 1923, ch. 98, § 29; G.L. 1938, ch. 104, § 3; G.L. 1956, § 31-27-11.)



Chapter 31-27-12 - Service of notice  Summons. [Effective until April 1, 2013.].

§ 31-27-12 Service of notice  Summons. [Effective until April 1, 2013.].  (a) Any police officer observing the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle shall at the time or place of the violation or, if it is not possible to halt the alleged offender, as soon as possible after observing the violation, issue a written notice, of a form and content provided for in § 31-27-12.1, signed by the police officer and constituting a summons to appear before the court having jurisdiction at a time and place designated in the notice.

(b) Nothing in this chapter shall preclude a police officer from exercising in the alternative his or her statutory powers of arrest, nor shall anything contained in this chapter preclude the making of additional complaints against the alleged offender arising out of the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle observed by the police officer. Nothing in this chapter shall prevent a person other than a police officer from applying for a criminal complaint for the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle, and the person need not show that the alleged offender has been issued a summons in connection with the alleged violation.

History of Section.
(P.L. 1950, ch. 2595, art. 36, § 4; redesignated art. 36, § 3 by P.L. 1951, ch. 2826, § 20; G.L. 1956, § 31-27-12; P.L. 1959 (s. s.), ch. 190, § 7; P.L. 1970, ch. 66, § 1.)

§ 31-27-12 Service of notice  Summons. [Effective April 1, 2013.].  (a) Any police officer observing the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle or a violation of subparagraphs 21-28-4.01(c)(2)(iii) and 21-28-4.01(c)(2)(iv), shall at the time or place of the violation or, if it is not possible to halt the alleged offender, as soon as possible after observing the violation, issue a written notice, of a form and content provided for in § 31-27-12.1, signed by the police officer and constituting a summons to appear before the court having jurisdiction at a time and place designated in the notice.

(b) Nothing in this chapter shall preclude a police officer from exercising in the alternative his or her statutory powers of arrest, nor shall anything contained in this chapter preclude the making of additional complaints against the alleged offender arising out of the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle observed by the police officer. Nothing in this chapter shall prevent a person other than a police officer from applying for a criminal complaint for the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle, and the person need not show that the alleged offender has been issued a summons in connection with the alleged violation.

History of Section.
(P.L. 1950, ch. 2595, art. 36, § 4; redesignated art. 36, § 3 by P.L. 1951, ch. 2826, § 20; G.L. 1956, § 31-27-12; P.L. 1959 (s. s.), ch. 190, § 7; P.L. 1970, ch. 66, § 1; P.L. 2012, ch. 221, § 3; P.L. 2012, ch. 233, § 3.)



Chapter 31-27-12.1 - Preparation of summons and related records  Content and form.

§ 31-27-12.1 Preparation of summons and related records  Content and form.  (a) The summonses and related records shall be in a form approved by the chief magistrate of the traffic tribunal and subject to the approval of the supreme court. Summonses and related records shall be numbered consecutively with each summons and its related records bearing the same number, and each summons and its related records shall consist of five (5) parts:

(1) The summons to be given the alleged offender;

(2) A copy of the summons to be retained by the issuing police officer;

(3) A request for complaint which shall be a copy of the original and which, when completed and signed shall direct the application for a complaint to the appropriate court or to a justice of the peace authorized to issue complaints;

(4) A division of motor vehicles record which shall be a copy of the request for complaint and which shall also include an abstract of the court record;

(5) The police record which shall also provide space for the recording of the disposition of the charge and which will be retained by the issuing police department or organization.

(b) The summons and related record shall include, when completed, the signature of the officer observing the alleged violation, the name and address of the alleged offender, the number of his or her license, if any, to operate a motor vehicle, the registration number of the vehicle involved, the time and place of the alleged violation, and the substance of the offense charged.

(c) The administrative clerk of the judicial department, upon the approval of the content and form of the summonses and related records by the chief magistrate of the traffic tribunal and subject to the approval of the supreme court, shall provide for the printing of them in books or pads, each of which shall contain an original and copy of a summary sheet to be used, providing space for a record of the use of the consecutively numbered summonses and related records contained in the book or pad.

History of Section.
(P.L. 1970, ch. 66, § 2; P.L. 2008, ch. 1, § 10.)



Chapter 31-27-12.2 - Distribution of books or pads.

§ 31-27-12.2 Distribution of books or pads.  The books or pads as provided in § 31-27-12.1(c) shall be distributed as follows:

(1) The administrative clerk of the judicial department shall distribute books or pads containing the summonses and related records to all courts having jurisdiction over the violation of any statute or ordinance relating to the operation, control, or maintenance of a motor vehicle, and shall keep a record of the distribution including a receipt signed by the clerk of each court for each book or pad distributed to the court.

(2) Each court through its clerk shall distribute the books and pads to the chief administrative officer of every police department or state police barracks within its jurisdiction, and the clerk shall keep a record of the distribution, including a receipt signed by each chief administrative officer for each book or pad distributed to the clerk.

(3) The chief administrative officers shall be responsible for the issuance of the books or pads to all police officers within their department or organization and shall keep a record of the distribution including a receipt signed by each police officer for each book or pad issued to that officer.

History of Section.
(P.L. 1970, ch. 66, § 2.)



Chapter 31-27-12.3 - Preparation and disposition of records.

§ 31-27-12.3 Preparation and disposition of records.  (a) Responsibility of individual officer. At or before the completion of his or her tour of duty, every police officer who has issued a summons from his or her book or pad shall retain a copy of the summons and shall deliver to the chief administrative officer of his or her department or organization or to the person duly authorized by the chief administrative officer the request for complaint, the division of motor vehicles record and police record all duly signed by the police officer together with all summonses spoiled, mutilated, or voided during the tour of duty, endorsed with a full explanation of each.

(2) Each officer shall, upon using all summonses in a pad or book, return it to the chief administrative officer of his or her department or state police barracks or person duly authorized by him or her.

(b) Responsibility of chief administrative officer of police department or state police barracks. Every chief administrative officer of a police department or state police barracks, or person duly authorized by him or her, shall, upon their receipt from a police officer who has issued a summons, deposit the completed copy, request for complaint, and the division of motor vehicles' record with the court having jurisdiction of the alleged violation no later than two (2) days after the date of the issuance of the summons, Sundays and legal holidays excepted. The chief administrative officer shall retain for department records the form designated police record. The chief administrative officer shall also cause to be completed, in duplicate, the summary sheet for each pad or book noting on it the date of issuance of all summonses contained in the book, including the mutilation or destruction of any summonses contained in it together with the court complaint number issued and the disposition, if known, within ten (10) days after receipt of the used book or pad from the police officer and shall, within that time, deposit the original summary sheet signed by the chief administrative officer or person duly authorized by him or her to the clerk of the court which distributed the book or pad, retaining the copy for department records.

(c) Responsibility of courts. A full record shall be kept by every court in this state of every case in which a person is charged with a violation of any provision of this title, or any act relative to motor vehicles, or to the operation of the vehicles. An abstract of that record shall be sent by the court to the division of motor vehicles within ten (10) days of the time when the case is disposed of.

(2) In any case in which the charge is a violation of that portion of § 31-27-2(a) relating to a person operating under the influence of intoxicating liquor, the case shall not be construed as disposed of, if sentence is imposed to attend a special course as provided in that section, until action has been taken by the court having jurisdiction of the charge upon completion of the course or upon a failure to complete it.

(3) If a case was commenced by a summons as provided in § 31-27-12, the abstract shall be made on the division of motor vehicles record provided in § 31-27-12.1, and otherwise the abstract shall be made upon forms prepared by the division of motor vehicles. Every abstract shall include all necessary information as to the parties to the cause, the nature of the offense, the date of the hearing, the plea, the decision, the judgment and the result, and in case an operator or chauffeur shall plead guilty or nolo contendere or be found guilty of a violation of § 31-14-1, the number of miles per hour by which the operator or chauffeur exceeded the reasonable and prudent speed, and every abstract shall be certified by the clerk of the court. The division of motor vehicles shall keep records and they shall be open to the public inspection during the business hours of the division of motor vehicles. The judge of any court in the state may, upon his or her own initiative, or upon the request of the division of motor vehicles or its agents, furnish to the division of motor vehicles the details of all particularly flagrant cases which may be heard before the judge and may make any recommendations to the division of motor vehicles as to the suspension of the license of the persons defendant in the case that the judge may deem necessary.

(4) The clerk of every court which has issued pads or books of summonses and related records provided in § 31-27-12.1 shall be the initial custodian of all summary sheets returned to the court as provided in subsection (b) of this section. The clerk shall determine that all required information is included on the summary sheets and shall annually, during the month of July, deliver all summary sheets returned to his or her custody during the preceding twelve (12) months to the administrative clerk in the judicial department. The clerk shall also, during the month of July, determine the location of all pads or books and summonses distributed by him or her more than one year prior to the month, and the summary sheet for which has not been returned and shall, within the month, report his or her finding to the administrative clerk of the judicial department.

(d) Responsibility of administrative clerk of judicial department. Upon receipt of the summary sheets and reports of clerks as provided by subsection (c) of this section, the administrative clerk of the judicial department shall be the custodian of them and shall keep the sheets and reports for a period of not less than three (3) years, and they shall be open to the public inspection during the hours when the office of the administrative clerk of the judicial department is open.

History of Section.
(P.L. 1970, ch. 66, § 2; P.L. 1974, ch. 120, § 3.)



Chapter 31-27-12.4 - Disposition of complaint only by court.

§ 31-27-12.4 Disposition of complaint only by court.  Upon the deposit of the complaint and the division of motor vehicle record of a violation with the court having jurisdiction of the alleged violations, the complaint of the violation shall be disposed of only by trial in the court or by other official action by a judge of the court.

History of Section.
(P.L. 1970, ch. 66, § 2.)



Chapter 31-27-13 - Nature of offenses  Penalty.

§ 31-27-13 Nature of offenses  Penalty.  (a) It is a civil violation for any person to violate any of the provisions of chapters 1  27 or chapter 34 of this title, unless the violation is by these chapters or other law of this state declared to be a felony or a misdemeanor, or unless the offense is punishable by a fine of more than five hundred dollars ($500) or by imprisonment.

(b) Unless another penalty is provided by chapters 1  27 or chapter 34 of this title, or by the laws of this state, every person convicted of a civil violation of the chapters shall be punished by a fine of not more than five hundred dollars ($500).

(c) Unless another penalty is provided by chapters 1  27 or chapter 34 of this title or by the laws of this state, every person convicted of a misdemeanor violation of these chapters shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than one year, or by both fine and imprisonment.

History of Section.
(P.L. 1950, ch. 2595, art. 17, § 8; art. 37, § 1; G.L. 1956, § 31-27-13; P.L. 1999, ch. 218, art. 6, § 14; P.L. 2002, ch. 58, § 6.)



Chapter 31-27-14 - Penalty for felonies.

§ 31-27-14 Penalty for felonies.  Any person who is convicted of a violation of any provision of chapters 1  27 of this title, by this chapter or by the laws of this state declared to constitute a felony, shall be punished by imprisonment for not less than one year nor more than five (5) years, or by a fine of not more than five thousand dollars ($5,000), or by both fine and imprisonment.

History of Section.
(P.L. 1950, ch. 2595, art. 37, § 2; G.L. 1956, § 31-27-14.)



Chapter 31-27-15 - Disposition of fines and forfeitures.

§ 31-27-15 Disposition of fines and forfeitures.  (a) All fines and forfeitures collected upon conviction or upon forfeiture of bail of any person charged with a violation of any of the provisions of chapters 1  46 of this title shall be deposited in the treasury of the state.

(b) Provided, a city or town police department, enforcing any motor vehicle violation contained in this title, which results in a conviction, shall receive five dollars ($5.00) from any fine imposed in accordance with the provisions of § 31-41.1-4.

History of Section.
(P.L. 1950, ch. 2595, art. 38, § 1; G.L. 1956, § 31-27-15; P.L. 1978, ch. 217, § 1.)



Chapter 31-27-17 - Permitting juvenile to operate an unregistered motorcycle.

§ 31-27-17 Permitting juvenile to operate an unregistered motorcycle.  Any person eighteen (18) years of age or older who shall knowingly permit a person under the age of eighteen (18) years to operate a motorcycle as defined in § 31-3-1(h) when either the person under the age of eighteen (18) years of age is not licensed in accordance with the provisions of chapter 10.1 of this title, or where the motorcycle is not registered in accordance with the provisions of chapter 3 of this title, shall upon conviction be fined not more than five hundred dollars ($500).

History of Section.
(P.L. 1982, ch. 253, § 1.)



Chapter 31-27-18 - Emergency medical services  Special assessment.

§ 31-27-18 Emergency medical services  Special assessment.  The court and/or the traffic tribunal shall collect, in addition to any fine set forth in this title for a motor vehicle violation, and at the time of the assessment of the fine, an additional assessment of one dollar ($1.00) for each motor vehicle violation of this title. The one dollar ($1.00) assessment shall be paid over and accounted for in the manner provided in §§ 31-27-15 and 31-41.1-4, and shall be deposited as general revenues of the state.

History of Section.
(P.L. 1982, ch. 282, § 1; P.L. 1995, ch. 370, art. 40, § 104.)



Chapter 31-27-19 - Operating a motor vehicle on a bicycle lane, trail or path.

§ 31-27-19 Operating a motor vehicle on a bicycle lane, trail or path.  (a) Except as provided in § 31-15-17, no person shall operate any motor vehicle on a bicycle lane, trail or path, as defined in § 31-1-23(a).

(b) Any person who operates a motor vehicle upon any bicycle lane, trail or path shall be punishable by a fine of one hundred dollars ($100).

(c) The division of motor vehicles, upon receiving a record of the conviction of any person upon a charge of operating a motor vehicle on a bicycle lane, trail or path, shall suspend the person's operator's license for a period of six (6) months.

(d) Emergency vehicle and employees of federal, state, and local government shall be exempt from the provisions when acting in the scope of their official duties.

History of Section.
(P.L. 1982, ch. 302, § 2; P.L. 1992, ch. 324, § 16; P.L. 2005, ch. 64, § 7; P.L. 2005, ch. 67, § 7.)



Chapter 31-27-20 - Operation of a motor vehicle  Letter carrier.

§ 31-27-20 Operation of a motor vehicle  Letter carrier.  Any employee of the United States Postal Service may operate his or her vehicle from the right or passenger side while performing their duties as a rural route letter carrier.

History of Section.
(P.L. 1991, ch. 382, § 1; P.L. 1992, ch. 324, § 16.)



Chapter 31-27-21 - Community restitution.

§ 31-27-21 Community restitution.  The general assembly declares that the words "public community service" which appear throughout this chapter shall now be substituted with and referred to as "public community restitution".

History of Section.
(P.L. 1998, ch. 454, § 5.)



Chapter 31-27-22 - Street racing  Justin Nunes' Law.

§ 31-27-22 Street racing  Justin Nunes' Law.  This act shall be known and may be cited as "Justin Nunes' Law".

(a) For the purpose of this section, "street racing" means the act of two (2) or more individuals competing or racing in a situation in which one of the motor vehicles is beside or to the rear of a motor vehicle operated by a competing driver and one driver attempts to prevent the competing driver from passing or overtaking him or her, or one or more individuals competing in a race against time.

(b) It shall be unlawful to engage in street racing on any public road, street or highway of this state, whether or not there is a formal agreement to race.

(1) Every person convicted of a first violation of this section shall be guilty of a misdemeanor and be subject to imprisonment for not more than one year, a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and be required to perform ten (10) to sixty (60) hours of public community restitution. The person's license to operate a motor vehicle shall be suspended for a period of not less than ninety (90) days nor more than six (6) months.

(2) Every person convicted of a second violation within a five (5) year period, shall be guilty of a felony and be subject to imprisonment for not more than two (2) years, a fine of not less than one thousand dollars ($1,000) and be required to perform sixty (60) to one hundred (100) hours of public community restitution. The person's license to operate a motor vehicle shall be suspended for no less than six (6) months nor more than two (2) years.

(3) Every person convicted of a third (3rd) or subsequent violation within a five (5) year period, shall be guilty of a felony and be subject to imprisonment for not more than five (5) years, a fine of two thousand five hundred dollars ($2,500) and required to perform not less than one hundred (100) hours of public community restitution. The person's license to operate a motor vehicle shall be suspended for no less than one year nor more than five (5) years.

(c) Any person found in violation of subsection 31-27-22(b) while having one or more passengers in their motor vehicle shall be subject to imprisonment of not more than five (5) years, and a fine of not more than five thousand dollars ($5,000) and be required to perform no more than one hundred (100) hours of public community restitution. The person's license to operate a motor vehicle shall be suspended for no less than one year. This enhanced sentence is to be served in addition and consecutively to the sentence provided for the underlying offense.

(d) If a person is found in violation of subsection 31-27-22(b) and the vehicle used in the violation is registered to that person or where the registrant permits the use of the vehicle, the vehicle may be impounded at the registered owner's expense for not less than one day or more than thirty (30) days.

History of Section.
(P.L. 2007, ch. 121, § 1; P.L. 2007, ch. 193, § 1.)



Chapter 31-27-23 - Penalties for failure to comply with § 24-8-4.2.

§ 31-27-23 Penalties for failure to comply with § 24-8-4.2.  Any employer who intentionally violates or fails to comply with any of the provisions of § 24-8-4.2 shall be subject to a fine of up to three hundred dollars ($300) for the first offense up to six hundred dollars ($600) for the second offense and up to nine hundred dollars ($900) for the third and subsequent offenses; said cumulative offenses shall be limited to the same job site or location and the same highway or bridge or contract.

History of Section.
(P.L. 2007, ch. 343, § 2; P.L. 2007, ch. 472, § 2.)



Chapter 31-27-24 - Multiple moving offenses.

§ 31-27-24 Multiple moving offenses.  (a) Every person convicted of moving violations on four (4) separate and distinct occasions within an eighteen (18) month period may be fined up to one thousand dollars ($1,000), and shall be ordered to attend sixty (60) hours of driver retraining, shall be ordered to perform sixty (60) hours of public community service, and the person's operator license in this state may be suspended up to one year or revoked by the court for a period of up to two (2) years. Prior to the suspension or revocation of a person's license to operate within the state, the court shall make specific findings of fact and determine if the person's continued operation of a motor vehicle would pose a substantial traffic safety hazard.

(b) At the expiration of the time of revocation as set by the court pursuant to subsection (a) above, the person may petition that court for restoration of his or her privilege to operate a motor vehicle in this state. The license privilege shall not thereafter be reinstated until evidence satisfactory to the court, following a hearing, establishes that no grounds exist which would authorize refusal to issue a license and until the person gives proof of financial responsibility pursuant to chapter 32 of this title.

(c) For the purposes of this section only, the term "moving violations" shall mean any violation of the following sections of the general laws:

(1) 31-13-4. Obedience to devices.

(2) 31-14-1. Reasonable and prudent speeds.

(3) 31-14-2. Prima facie limits.

(4) 31-14-3. Conditions requiring reduced speeds.

(5) 31-15-5. Overtaking on the right.

(6) 31-15-11. Laned roadways.

(7) 31-15-12. Interval between vehicles.

(8) 31-15-16. Use of emergency break-down lane for travel.

(9) 31-17-4. Vehicle entering stop or yield intersection.

(10) 31-20-9. Obedience to stop signs.

(11) 31-27.1-3. "Aggressive driving" defined.

History of Section.
(P.L. 2010, ch. 242, § 2; P.L. 2010, ch. 253, § 2.)



Chapter 31-27-25 - Ticket quotas prohibited.

§ 31-27-25 Ticket quotas prohibited.  (a) No state or municipal agency engaged in the enforcement of any motor vehicle traffic or parking laws of this state, or any local ordinance governing motor vehicle traffic or parking, may establish or maintain any policy, formally or informally, requiring any officer to meet a quota.

(b) As used in this section, the following words shall have the following meanings:

(1) "Officer" shall mean any peace officer as defined in § 12-7-21 and any police officer as defined in § 31-1-21, and shall also include any individual engaged in enforcing ordinances authorized by chapter 28 of this title.

(2) "Quota" means any requirement regarding the number of arrests or investigative stops made, or summonses or citations issued, by an officer regarding motor vehicle traffic or parking violations.

(c) Nothing contained herein shall preclude a local or municipal agency from using data concerning arrests or investigative stops made, or summonses or citations issued, and their disposition in the evaluation of an officer's work performance, provided such data is not the exclusive means of evaluating such performance.

History of Section.
(P.L. 2010, ch. 146, § 1; P.L. 2010, ch. 159, § 1.)






Chapter 31-27.1 - Aggressive Driving

Chapter 31-27.1-1 - Legislative findings.

§ 31-27.1-1 Legislative findings.  The National Highway Traffic Safety Administration (NHTSA) estimates that aggressive driving causes two-thirds ( 2/3) of fatal accidents and one-third ( 1/3) of all accidents. The general assembly finds that aggressive driving has become a significant public safety concern in recent years and specific legislation designed to severely curtail this problem driving behavior is in the public interest.

History of Section.
(P.L. 2000, ch. 254, § 1.)



Chapter 31-27.1-2 - Short title.

§ 31-27.1-2 Short title.  This chapter may be cited as the "Aggressive Driving Act."

History of Section.
(P.L. 2000, ch. 254, § 1.)



Chapter 31-27.1-3 - "Aggressive driving" defined.

§ 31-27.1-3 "Aggressive driving" defined.  "Aggressive driving" means that an individual, coincident to operating a motor vehicle in violation of chapter 14 of this title, engages in conduct which violates two (2) or more of the following sections of law:

(1) Obedience to traffic control devices, § 31-13-4;

(2) Overtaking on the right, § 31-15-5;

(3) Driving within a traffic lane, § 31-15-1;

(4) Following too closely  interval between vehicles, § 31-15-12;

(5) Yielding right of way, §§ 31-15-12.1, 31-17-1, 31-17-2, 31-17-4, 31-17-6, 31-17-7 and 31-17-8;

(6) Entering the roadway, §§ 31-15-14, 31-17-3 and 31-17-5;

(7) Use of turn signals, §§ 31-16-5, 31-16-6, 31-16-8 and 31-16-9;

(8) Relating to school buses, special stops, stop signs and yield signs, chapter 20 of this title; and

(9) Use of emergency break-down lane for travel, § 31-15-16.

History of Section.
(P.L. 2000, ch. 254, § 1.)



Chapter 31-27.1-4 - Penalties.

§ 31-27.1-4 Penalties.  (a) Whoever violates this chapter shall be fined not less than two hundred sixty dollars ($260) nor more than five hundred dollars ($500). In addition, any person convicted of a first offense of aggressive driving may be required to attend an educational program approved by the division of motor vehicles designed to improve the safety and habits of drivers and may be subject to a minimum thirty (30) days suspension of his or her driver's license.

(b) The lesser included offenses which, in total, may constitute aggressive driving, may be prosecuted separately.

(c) All violations of this chapter shall be heard and determined by the traffic tribunal pursuant to the regulations promulgated by the chief magistrate.

History of Section.
(P.L. 2000, ch. 254, § 1; P.L. 2008, ch. 1, § 11.)






Chapter 31-28 - Parking Facilities and Privileges

Chapter 31-28-1 - "Parking meter" defined.

§ 31-28-1 "Parking meter" defined.  For the purpose of this chapter, "parking meter" means a meter device installed upon the public highways or the sidewalks adjacent to it, in which a coin must be deposited for the privilege of occupying, for a certain period, a space which is situated in a zone which a lawful authority has designated as a parking meter zone for the purpose of regulating parking of vehicles on public highways.

History of Section.
(P.L. 1940, ch. 897, § 1; G.L. 1956, § 31-28-1.)



Chapter 31-28-2 - Ordinances authorizing parking meters and meter zones.

§ 31-28-2 Ordinances authorizing parking meters and meter zones.  (a) Any town or city council may enact ordinances authorizing the installation, operation, maintenance, policing, and supervision of parking meters on the public highways, and fix and provide for the payment of a fee for the purpose of parking by requiring the operator of any vehicle parking in the zone to deposit in the meter in the zone or adjacent to it, a coin of the United States as the council shall determine to be necessary for the purpose of regulating parking. Any fee established for parking shall bear a reasonable relation to the actual cost incurred by the town or city in the installation, operation, maintenance, policing, and supervision of the parking meter system and the parking of motor vehicles on the public highways.

(b) The commissioner of public safety for the city of Providence and the council of any other city or town may establish parking meter zones for the purpose of regulating the parking of motor vehicles on the public highways.

History of Section.
(P.L. 1940, ch. 897, § 3; impl. am. P.L. 1951, ch. 2723, § 4; G.L. 1956, § 31-28-2; P.L. 1987, ch. 215, § 1.)



Chapter 31-28-3 - Unauthorized meters.

§ 31-28-3 Unauthorized meters.  It shall be unlawful to install or operate parking meters in any town or city in this state until the qualified electors of the city or town have had submitted to them for their approval or rejection the question of the installation of parking meters, and have signified their approval of the question, and until any town or city council shall enact ordinances or regulations governing the installation and operation of the parking meters.

History of Section.
(P.L. 1940, ch. 897, § 4; G.L. 1956, § 31-28-3.)



Chapter 31-28-4 - Exemption of persons with disabilities from payment of fees.

§ 31-28-4 Exemption of persons with disabilities from payment of fees.  No city or town or any agency of a city or town shall exact any fee for parking on the public highways or in any metered parking space from any person who has been issued a disability parking privilege placard or sticker pursuant to § 31-28-7, 31-28-7.1 or 31-29-5, nor from the owner of the motor vehicle transporting the person with a disability, provided that upon which vehicle there is displayed any disability parking placard or sticker that shall be issued by the division of motor vehicles.

History of Section.
(P.L. 1948, ch. 2051, § 1; P.L. 1952, ch. 2879, § 2; P.L. 1953, ch. 3199, § 1; G.L. 1956, § 31-28-4; P.L. 1976, ch. 144, § 1; P.L. 1978, ch. 133, § 1; P.L. 1980, ch. 140, § 1; P.L. 1982, ch. 281, § 2; P.L. 1996, ch. 314, § 1; P.L. 1996, ch. 323, § 1; P.L. 1999, ch. 83, § 72; P.L. 1999, ch. 130, § 72.)



Chapter 31-28-6 - Overtime parking by persons with a disability exempt from fees.

§ 31-28-6 Overtime parking by persons with a disability exempt from fees.  No penalty shall be imposed upon any person with a disability issued a disability parking privilege placard or sticker pursuant to § 31-28-7, 31-27-7.1 or 31-29-5, nor from the motor vehicle transporting the person with a disability, provided that upon that vehicle there is displayed a disability parking placard or sticker for parking on the highways or in a space for a longer period of time than other persons are permitted to park on the highways or in a space. Nothing in this section shall be deemed to authorize that person to park in any place at any time where parking is prohibited.

History of Section.
(P.L. 1948, ch. 2051, § 2; G.L. 1956, § 31-28-6; P.L. 1982, ch. 281, § 2; P.L. 1996, ch. 314, § 1; P.L. 1996, ch. 323, § 1; P.L. 1999, ch. 83, § 72; P.L. 1999, ch. 130, § 72.)



Chapter 31-28-7 - Motor vehicle plates for persons with disabilities  Entitlement  Designated parking spaces  Violations.

§ 31-28-7 Motor vehicle plates for persons with disabilities  Entitlement  Designated parking spaces  Violations.  (a) Persons, as defined in subsection (h) of this section, upon application and proof of permanent or long-term disability to the division of motor vehicles, shall be issued one motor vehicle disability parking privilege placard or in the case of a motorcycle, one motor vehicle sticker, of blue which shall be imprinted with the white international symbol of access, certificate number, the words "Rhode Island Disability Parking Permit" and shall bear the expiration date upon its face. A placard or motorcycle sticker issued to a person whose disability is temporary shall be substantially similar to that issued to a person with a permanent or long term disability. The temporary placard, however, shall be a red placard with a white international symbol of access, certificate number, the words "Rhode Island Disability Parking Permit" and shall bear the expiration dates upon its face. Persons issued a placard or motorcycle sticker pursuant to this section shall be entitled to the immunities of §§ 31-28-4 and 31-28-6. The placard shall conform to the Uniform Parking System for Disabled Drivers standard issued by the United States Department of Transportation. If an application for a placard or motorcycle sticker is denied, the division of motor vehicles shall promptly notify the applicant in writing, stating the specific reason(s) for the denial, and advising the applicant of the procedures for requesting a hearing to appeal the denial. Prior to the appeal hearing, the applicant shall be provided with any and all documents relied upon by the division in denying the application. If an application contains a physician certification that the applicant is sufficiently disabled to require a placard or motorcycle sticker, and the division has not provided specific reasons in its denial letter to the applicant, the hearing officer shall summarily order that a placard or motorcycle sticker be provided to the applicant. At all other hearings of application denials where a physician certification has been provided, the division shall bear the burden of proof that the individual is not entitled to a placard or motorcycle sticker pursuant to this chapter.

(b) A placard issued pursuant to this section shall be portable and used only when the person is being transported. The placard is to be hung from the rear view mirror so as to be seen through the front or rear windshield of the motor vehicle. A placard may be issued to a person with a disability who does not own a motor vehicle, to be used only when he or she is being transported. A motorcycle sticker issued pursuant to this section shall not be portable and shall be affixed to the rear plate of the motorcycle.

(c) The certificate of entitlement to the placard or motorcycle sticker shall be renewed every three (3) years for individuals with a long-term disability, as defined in subsection (d) of this section, and the renewal application shall require a physician's certification that the condition has not changed since the previous approval, and three (3) years for individuals with a permanent disability as defined in subsection (h) of this section, in accordance with a schedule prepared by the division of motor vehicles that uses the last name of an individual to determine the month of renewal. If an application or subsequent renewal is accompanied by a physician's certification that the applicant's condition is a chronic, permanent impairment and that application is approved, then any subsequent renewal shall be authorized upon receipt of a notarized affidavit from the applicant or applicant's, guardian or legal representative or a certificate from the applicant's physician that his or her condition has not changed since the previous approval.

(2) The certificate of entitlement to the placard or motorcycle sticker shall be covered with plastic or similar material. The applicant shall, upon timely renewal, receive a sticker bearing the expiration date of the certificate of entitlement to be affixed across the expiration date of the disability parking privilege placard or in the case of a motorcycle the applicant shall receive a new motorcycle sticker. The division of motor vehicles shall establish rules and regulations allowing for the renewal of the certificates of entitlement by mail.

(3) Whenever the division of motor vehicles proposes to suspend, revoke or fail to renew the certificate of entitlement for noncompliance with the requirements of this section or for violation of subsection (h) of this section, the individual shall first be entitled to a hearing before the division of motor vehicles to contest the proposed action. At the hearing, the division of motor vehicles shall bear the burden of proof that the individual is not entitled to the placard or motorcycle sticker pursuant to this chapter. There shall be no renewal fee charged for the placards or motorcycle sticker. The division of motor vehicles shall be authorized to issue a temporary disability parking privilege placard or motorcycle sticker immediately upon receipt of an application for individuals with a temporary impairment, as defined in subsection (h) of this section. A temporary placard or motorcycle sticker shall be valid for sixty (60) days from the date of issuance. Temporary placards or motorcycle stickers may be renewed for a period of one year or less, as determined by the medical advisory board upon application if the disability persists. The division of motor vehicles shall subsequently review the applications in accordance with the procedures currently in effect as to applications from persons whose disability is long term. Any issuance which, after subsequent review, shall be found to be inappropriate shall be revoked and notice of the revocation shall be sent to the applicant.

(d) A person, other than a person with a disability, who for his or her own purposes uses the parking privilege placard, shall be fined five hundred dollars ($500) for each violation. A person issued a special placard who uses the placard after expiration, or who shall allow unauthorized use of the disability parking placard or sticker, may be subject to immediate revocation of the use of the placard by the division of motor vehicles, and subject to a fine of five hundred dollars ($500).

(e) Disability parking spaces shall be designated and identified by the posting of signs above ground level incorporating the international symbol of access of white on blue, and the words "Handicapped Parking", "Disability Parking," "Disabled Parking," or "Reserved Parking" at each space, at both ends of a row or series of adjacent disability parking spaces, or at the entrance to a parking lot restricted to only disability parking.

(f) A person, other than a person issued a special placard or motorcycle sticker pursuant to this section, who parks a vehicle in a parking space designated for persons with disabilities, shall be fined: (1) one hundred dollars ($100) for a first violation, (2) one hundred seventy-five dollars ($175) for a second violation, and (3) three hundred twenty-five dollars ($325) for a third or subsequent violation. The vehicle may be subject to towing at the owner's expense. Provided further, that it shall not be unlawful for a person to park a vehicle in a space designated for person with disabilities if that person is transporting a person who has been issued a special placard and is properly displaying the placard on the vehicle.

(g) Enforcement of the parking provisions of this section shall be enforced by the local or state authorities on public or private property when the location of the parking spaces is within the purview of the State Building Code, chapter 27.3 of title 23.

(h) Definitions. For the purpose of this section:

(1) "Disabled" or "disability" means a permanent or long-term impairment which prevents or impedes walking, which shall include but not be limited to: (i) an impairment which prevents walking and requires use of a wheelchair; (ii) an impairment which involuntarily causes difficulty or insecurity in walking or climbing stairs with or without the need to use braces, crutches, canes or artificial support; (iii) an impairment caused by amputation, arthritis, blindness (including legally blind), or orthopedic condition; (iv) an impairment in respiratory, circulatory, or neurological health which limits the person's walking capability; or (v) disabled veteran, pursuant to § 31-6-8 after certification of eligibility from the Veterans' Administration or other satisfactory documentation of eligibility is presented. Persons with disabilities may be capable of working or may be presently working.

(2) "Long-term disability" means an impairment which is potentially reversible or may improve with appropriate medical treatment. At the time of application and or renewal, the impairment should not be expected to improve prior to the expiration of the certification, to a point where the individual does not meet the provisions of subdivision (1) of this subsection.

(3) "Permanent disability" means an impairment which is non-reversible.

(4) "Temporary impairment" means an impairment which is expected to improve to a point where the individual does not meet the provisions of subdivision (1) of this subsection, within two (2) years of the application.

(i) The department of revenue shall inform each licensed driver of the certificate procedures and parking restrictions of this section and §§ 31-28-4 and 31-28-6, and a facsimile of the portable placards and motorcycle stickers issued under this section shall be sent to the enforcing authority of each state, and each enforcing authority shall be informed of the parking restrictions of this section and §§ 31-28-4 and 31-28-6. Recipients of disability parking privilege placards shall also receive instructions on their use and the penalties for misuse, when the placard is initially issued.

(j) Any person who makes, manufactures, offers for sale or knowingly uses a counterfeit parking privilege placard shall be fined up to five hundred dollars ($500) and/or forty (40) hours of community restitution.

History of Section.
(P.L. 1948, ch. 2051, § 3; P.L. 1951, ch. 2851, § 1; P.L. 1955, ch. 3575, § 1; G.L. 1956, § 31-28-7; P.L. 1982, ch. 74, § 1; P.L. 1982, ch. 281, §§ 1, 3; P.L. 1983, ch. 14, § 1; P.L. 1983, ch. 138, § 1; P.L. 1985, ch. 286, § 1; P.L. 1986, ch. 81, § 1; P.L. 1986, ch. 149, § 1; P.L. 1987, ch. 127, § 1; P.L. 1988, ch. 132, § 1; P.L. 1988, ch. 439, § 1; P.L. 1988, ch. 592, § 1; P.L. 1989, ch. 548, § 1; P.L. 1990, ch. 44, § 1; P.L. 1991, ch. 33, § 1; P.L. 1992, ch. 64, § 1; P.L. 1992, ch. 126, § 1; P.L. 1994, ch. 109, § 1; P.L. 1994, ch. 135, § 1; P.L. 1994, ch. 379, § 1; P.L. 1996, ch. 314, § 1; P.L. 1996, ch. 323, § 1; P.L. 1998, ch. 402, § 1; P.L. 1999, ch. 83, § 72; P.L. 1999, ch. 130, § 72; P.L. 2000, ch. 252, § 1; P.L. 2001, ch. 280, § 1; P.L. 2002, ch. 58, § 7; P.L. 2002, ch. 214, § 1; P.L. 2002, ch. 396, § 1; P.L. 2006, ch. 183, § 1; P.L. 2006, ch. 333, § 1; P.L. 2006, ch. 651, § 2; P.L. 2007, ch. 135, § 1; P.L. 2007, ch. 214, § 1; P.L. 2008, ch. 98, § 23; P.L. 2008, ch. 145, § 23.)



Chapter 31-28-7.1 - Motor vehicle placards for group care facilities, government agencies, nonprofit organizations, or companies serving people with disabilities.

§ 31-28-7.1 Motor vehicle placards for group care facilities, government agencies, nonprofit organizations, or companies serving people with disabilities.  (a) Upon application to the division of motor vehicles, any group care facility, government agency, non-profit organizations, or company that provides services to persons with disabilities shall be issued one or more portable motor vehicle placards as described in § 31-28-7(a) and (b).

(b) The applicant shall provide to the division of motor vehicles proof that the applicant is a bona fide group care facility, government agency, non-profit organization or company providing services to persons with disabilities as defined in § 31-28-7(h).

(c) The division of motor vehicles shall not issue more than ten (10) placards to any one facility. The number of placards to be issued shall be determined by the division of motor vehicles based upon the number of persons served by the facility and the frequency with which the staff of the facility must transport the clients or patients of the facility.

(d) The placards shall be used only by agents or employees of the facility and only when transporting persons with disabilities who are clients or patients of the facility. The placard is to be hung from the rear view mirror as to be seen through the front and rear windshield of the motor vehicle.

(e) A person other than an agent or employee of the facility to which the placard was issued, or an agent or employee of the facility not engaged in transporting clients or patients of the facility, who uses the parking privilege placards for his or her own purposes, shall be fined one hundred and twenty-five dollars ($125) for each violation. A facility that allows the unauthorized use of the placards may be subject to revocation of the use of the placard by the division of motor vehicles.

History of Section.
(P.L. 1985, ch. 286, § 2; P.L. 1994, ch. 135, § 1; P.L. 1995, ch. 107, § 1; P.L. 1996, ch. 314, § 1; P.L. 1996, ch. 323, § 1; P.L. 1999, ch. 83, § 72; P.L. 1999, ch. 130, § 72; P.L. 2004, ch. 6, § 56.)



Chapter 31-28-7.3 - Disability parking enforcement program.

§ 31-28-7.3 Disability parking enforcement program.  (a) The state police, department of environmental management, airport corporation, capitol police, department of mental health, retardation and hospitals, and the state operated colleges shall establish a disability parking enforcement enhancement programs no later than January 1, 2000. The program will be designed to improve enforcement of disability parking laws on state-owned property and in parking facilities serving space leased or owned by the state, including state departments, agencies, boards, commissions, and quasi-governmental corporations. Citations issued in conjunction with this program shall be submitted to the traffic tribunal or its successor entity for collection pursuant to §§ 31-28-7 and 31-28-7.1 and the fines collected through shall be paid over to the state agency or college that issued the citation.

(b) The several cities and towns shall establish disability parking enforcement enhancement programs. Citations issued in conjunction with local enforcement programs shall be submitted to the municipal court, where established, or to the traffic tribunal or its successor entity. Fines collected through citations issued in accordance with local enforcement program specifications shall be paid over to the city or town or pursuant to §§ 31-28-7 and 31-28-7.1.

(1) The state police, department of environmental management, airport corporation, capitol police, department of mental health, retardation and hospitals, and the state operated colleges shall submit a disability parking enforcement enhancement plan to the governor's commission on disabilities.

(2) Cities and towns shall submit a disability parking enforcement enhancement plan to the governor's commission on the disability.

(3) The disability parking enforcement enhancement plans shall describe the enforcement program which the state police, department of environmental management, airport corporation, capitol police, department of mental health, retardation and hospitals, the state operated colleges or the municipality intends to establish.

(4) The disability parking enforcement enhancement plan shall be reviewed by governor's commission on disabilities within sixty (60) days of receipt and suggest improvements to the disability parking enforcement enhancement plans, that shall not be construed as required amendments.

(d) The types of disability parking enforcement enhancement programs which may be put in place in each municipality, and by the state police, department of environmental management, airport corporation, capitol police, department of mental health, retardation and hospitals, and the state operated colleges, may include, but shall not be limited to:

(1) Enforcement programs which utilize persons deputized for the purpose of the disability parking enforcement enhancement program. The disability parking enforcement deputies shall be required to complete a minimum of four (4) hours training in parking enforcement before being assigned to the program. Each municipality and the state police, department of environmental management, airport corporation, capitol police, department of mental health, retardation and hospitals, and the state operated colleges shall provide adequate training and shall assume all liability associated with disability parking enforcement.

(2) Enforcement programs which specifically designate paid and trained personnel as staff for the disability parking enforcement enhancement program. These personnel are not limited to on-duty police officers, but may also include officers to be paid overtime, auxiliary personnel, special forces, retired personnel, and other paid employee deemed by the responsible authority to be competent and qualified.

History of Section.
(P.L. 1999, ch. 283, § 1; P.L. 2000, ch. 109, § 41; P.L. 2011, ch. 213, § 1; P.L. 2011, ch. 235, § 1.)



Chapter 31-28-7.10 - Special legislative commission to study the disability parking placard system.

§ 31-28-7.10 Special legislative commission to study the disability parking placard system.  (a) A special legislative commission is hereby created consisting of seven (7) members: two (2) of whom shall be from the house of representatives, not more than one from the same political party to be appointed by the speaker; two (2) of whom shall be from the senate, not more than one from the same political party to be appointed by the senate majority leader; one of whom shall be a representative of the division of motor vehicles, to be appointed by the registrar; two (2) of whom shall be representatives of the governor's commission on disabilities, appointed by the chairperson of the governor's commission on disabilities. In lieu of any appointment of a member of the legislation to a permanent advisory commission, a legislative study commission, or any commission created by a general assembly resolution, the appointing authority may appoint a member of the general public to serve in lieu of a legislator, provided that the majority leader or the minority leader of the political party which is entitled to the appointment consents to the appointment of the member of the general public.

(b) The purpose of the commission shall be to study the disability parking placard system and recommend possible changes to the system and thereby improve service. The members of the commission shall meet at the call of the speaker of the house and organize and shall select from among the legislators a chairperson. Vacancies in the commission shall be filled in like manner as the original appointment.

(c) The membership of the commission shall receive no compensation for their services.

(d) All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the commission and its agents that is deemed necessary or desirable by the commission to facilitate the purposes of this section.

(e) The speaker of the house is hereby authorized and directed to provide suitable quarters for the commission. The commission shall report its findings and recommendations to the general assembly on or before January 24, 2003 and the commission shall expire on March 24, 2003.

History of Section.
(P.L. 2002, ch. 214, § 2; P.L. 2002, ch. 396, § 2.)



Chapter 31-28-8 - Use of meters for charitable contributions.

§ 31-28-8 Use of meters for charitable contributions.  During the period when any annual national "march of dimes" campaign is taking place for infantile paralysis, any city or town in this state, in which parking meters have been established by authority of law, is authorized to permit the inserting of dimes into any of the parking meters by pedestrians or motorists, the dimes to be collected and turned over to the respective committee in charge of the collection of dimes for the specific "march of dimes" campaign to be used for those purposes.

History of Section.
(P.L. 1949, ch. 2162, § 1; G.L. 1956, § 31-28-8.)



Chapter 31-28-9 - Owner's liability for parking tickets.

§ 31-28-9 Owner's liability for parking tickets.  Whenever any motor vehicle shall be parked illegally, the owner of the motor vehicle shall be jointly and individually liable with the operator for the payment of any fines imposed unless the owner of the vehicle has prima facie proof that the vehicle was parked illegally by another person who is not an employee of the owner. Any district court or municipal court citation for a nonmoving violation shall be deemed admitted and defaulted after two (2) notices unanswered by the owner.

History of Section.
(P.L. 1986, ch. 539, § 1.)






Chapter 31-29 - Reciprocity Agreements

Chapter 31-29-1 - Reciprocity board established.

§ 31-29-1 Reciprocity board established.  There is established a reciprocity board, referred to in this chapter as "the board". The board shall be composed of three (3) members, consisting of the administrator of the division of motor vehicles, the chair of the public utilities commission, and an assistant attorney general designated by the attorney general, ex officio. A majority of the members of the board shall constitute a quorum and the action of the majority of the members in attendance at any meeting shall be the action of the board. Whenever a member of the board is absent from a meeting of the board, the member may designate one of his or her assistants or employees to attend on the member's behalf. The assistant or employee shall be entitled to participate in the discussions and proceedings of the board, but he or she shall not be entitled to vote.

History of Section.
(P.L. 1949, ch. 2386, § 1; G.L. 1956, § 31-29-1.)



Chapter 31-29-2 - Entry into reciprocal agreements  Scope of agreements.

§ 31-29-2 Entry into reciprocal agreements  Scope of agreements.  The governor is authorized, with the advice of the board, to enter into reciprocal agreements on behalf of the state, with the appropriate authorities of any state in the United States of America, or of the District of Columbia, or of any province in the dominion of Canada, with respect to all fees or taxes imposed by this state and by any other state, or the District of Columbia, or any province of Canada, on motor vehicles, or on the operation of motor vehicles, or upon any transaction incident to the operation of motor vehicles. It shall be the duty of the board to study and advise the governor with respect to all matters affecting any reciprocal agreements.

History of Section.
(P.L. 1949, ch. 2386, § 1; G.L. 1956, § 31-29-2; P.L. 1996, ch. 144, § 1; P.L. 1996, ch. 197, § 1.)



Chapter 31-29-3 - Authority exercised by governor.

§ 31-29-3 Authority exercised by governor.  All authority previously vested in the administrator of the division of motor vehicles and the public utilities administrator, in respect to determining the privileges granted to nonresident owners and operators of motor vehicles, in registration of motor vehicles, licenses of operators, or fees incidental to public utilities permits and plates, is transferred and vested in the governor, subject, however, to the provisions of §§ 31-29-1 and 31-29-2.

History of Section.
(P.L. 1949, ch. 2386, § 1; G.L. 1956, § 31-29-3.)



Chapter 31-29-4 - Agreements subject to statutes  Discretion of governor.

§ 31-29-4 Agreements subject to statutes  Discretion of governor.  All agreements entered into by the governor with respect to any subject as to which provision is expressly made by statute shall conform to the provisions of the statute. As to any other subject of reciprocity appropriate to the powers vested in the governor by this chapter, the governor shall have full authority, with the advice of the board, to agree to any terms and conditions that in the governor's judgment are best calculated to promote the interests of the state.

History of Section.
(P.L. 1949, ch. 2386, § 1; G.L. 1956, § 31-29-4.)



Chapter 31-29-5 - Disability parking reciprocity agreements.

§ 31-29-5 Disability parking reciprocity agreements.  The reciprocity board is authorized to enter into reciprocity agreements with any state in the United States of America or the District of Columbia concerning parking privilege for individuals with disabilities.

History of Section.
(P.L. 1982, ch. 79, § 1; P.L. 1999, ch. 83, § 73; P.L. 1999, ch. 130, § 73.)



Chapter 31-29-6 - Driver License Compact Reciprocity Agreement.

§ 31-29-6 Driver License Compact Reciprocity Agreement.  The governor is authorized to enter the Driver License Compact Reciprocity Agreement in order to improve standardization and compatibility in driver licensing operations throughout the United States.

History of Section.
(P.L. 1986, ch. 284, § 1.)






Chapter 31-30 - Highway Safety



Chapter 31-31 - Safety Responsibility Administration  Security Following Accident

Chapter 31-31-1 - Administration  Rules and regulations.

§ 31-31-1 Administration  Rules and regulations.  The division of motor vehicles shall administer and enforce the provisions of chapters 31  33 of this title, may make rules and regulations necessary for their administration, and shall provide for hearings upon request of persons aggrieved by orders or acts of the division of motor vehicles under the provisions of the aforementioned chapters. The division of motor vehicles shall prescribe and provide suitable forms requisite or deemed necessary for the purposes of this chapter.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-2 - Appeals from division of motor vehicles.

§ 31-31-2 Appeals from division of motor vehicles.  Any person aggrieved by any decision, or order, of the division of motor vehicles, made pursuant to the provisions of chapters 31  33 of this title may appeal it to the traffic tribunal by filing, within ten (10) days from the date of the notice to the person of the issuance of the decision, or order, appealed from, a petition in that court stating the ground upon which the appeal is taken. Upon the filing of the petition, the court shall give thirty (30) days' notice of the pendency of it to the division of motor vehicles by serving the administrator of the division of motor vehicles, in the manner in which subpoenas in equity are served, with a certified copy of the petition and the petition shall follow the course of equity so far as is applicable. Upon hearing the petition the court may review the evidence taken at a hearing, or investigator's reports, or other information upon which the division's action was taken and may, in its discretion, affirm or reverse or modify the decision or order, of the division of motor vehicles in whole or in part. The court shall determine whether the filing of the petition shall operate as a stay of the order or act of the administrator of the division of motor vehicles. A party aggrieved by a final order of the court may seek appellate review of it pursuant to the procedures set forth in § 31-41.1-8.

History of Section.
(P.L. 1993, ch. 4, § 2; P.L. 1993, ch. 142, § 1; P.L. 1994, ch. 332, § 1.)



Chapter 31-31-3 - Abstracts of operating records.

§ 31-31-3 Abstracts of operating records.  The administrator of the division of motor vehicles shall upon request furnish any insurance carrier or any person or surety a certified abstract of the operating record of any person subject to the provisions of chapters 31  33 of this title. This abstract shall fully designate the motor vehicles, if any, registered in the name of the person, shall include enumeration of any motor vehicle accidents in which the person has been involved and reference to any convictions of the persons for violation of the motor vehicle laws as reported to the division of motor vehicles, and if there is no record of any conviction of the person of a violation of any provision of any statute relating to the operation of a motor vehicle or of any injury or damage caused by the person as provided in this chapter, the administrator of the division of motor vehicles shall so certify. The administrator of the division of motor vehicles shall collect for each certification the sum of ten dollars ($10.00). The requirements of this section that the certificate be furnished shall not make the certificate admissible as evidence in any legal proceeding.

History of Section.
(P.L. 1993, ch. 4, § 2; P.L. 1993, ch. 142, § 1.)



Chapter 31-31-4 - Application of chapter.

§ 31-31-4 Application of chapter.  The provisions of this chapter requiring a deposit of security and suspensions for failure to deposit security, subject to certain exemptions, shall apply to the driver and owner of any vehicle of a type subject to registration under the motor vehicle laws of this state, which is in any manner involved in an accident within this state, which accident has resulted in bodily injury to or death of any person or damage to the property of any one person in excess of five hundred dollars ($500).

History of Section.
(P.L. 1993, ch. 4, § 2; P.L. 1993, ch. 142, § 1.)



Chapter 31-31-5 - Determination of security required  Notices.

§ 31-31-5 Determination of security required  Notices.  (a) The division of motor vehicles, not less than twenty (20) days after receipt of a report of an accident as described in § 31-31-4, shall determine the amount of security which shall be sufficient in its judgments to satisfy any judgment or judgments for damages resulting from the accident as may be recovered against each driver or owner. The determination shall not be made with respect to drivers or owners who are exempt under succeeding sections of this chapter from the requirements as to security and suspension.

(b) The division of motor vehicles shall determine the amount of security deposit required of any person upon the basis of the reports or other information submitted. In the event a person involved in an accident as described in this chapter fails to make a report or submit information indicating the extent of his or her injuries or the damage to his or her property within ninety (90) days after the accident, and the division of motor vehicles does not have sufficient information on which to base an evaluation of the injuries or damage, then the division of motor vehicles, after reasonable notice to the person, if it is possible to give notice, otherwise without notice, shall not require any deposit of security for the benefit or protection of the person.

(c) The division of motor vehicles within ninety (90) days after receipt of report of any accident referred to herein, and upon determining the amount of security to be required of any person involved in the accident or to be required of the owner of any vehicle involved in the accident, shall give written notice to the person of the amount of security required to be deposited by him or her, and that an order of suspension will be made as provided in this chapter upon the expiration of ten (10) days after the sending of the notice unless within the time security is deposited as required by the notice.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-6 - Exceptions to requirement of security.

§ 31-31-6 Exceptions to requirement of security.  The requirements as to security and suspension in this chapter shall not apply:

(1) To the driver or owner if the owner had in effect at the time of the accident an automobile liability policy or bond with respect to the vehicle involved in the accident, except that a driver shall not be exempt under this subdivision if at the time of the accident the vehicle was being operated without the owner's permission, express or implied;

(2) To the driver, if not the owner of the vehicle involved in the accident, if there was in effect at the time of the accident an automobile liability policy or bond with respect to his or her driving of vehicles not owned by him or her;

(3) To a driver or owner whose liability for damages resulting from the accident is, in the judgment of the division of motor vehicles, covered by any other form of liability insurance policy or bond;

(4) To any person qualifying as a self-insurer under § 31-33-9 or to any person operating a vehicle for the self-insurer;

(5) To the driver or the owner of a vehicle involved in an accident if no injury or damage was caused to the person or property of anyone other than the driver or owner;

(6) To the driver or owner of a vehicle if at the time of the accident the vehicle was stopped, standing, or parked, whether attended or unattended except in the event that the division of motor vehicles shall determine that any such stopping, standing, or parking of the vehicle was illegal, and that the violation contributed to the cause of the accident;

(7) To the owner of a vehicle if at the time of the accident the vehicle was being operated without the owner's permission, express or implied, or was parked by a person who had been operating the vehicle without permission;

(8) To the owner of a vehicle involved in an accident if at the time of the accident the vehicle was owned by or leased to the United States, to this state or to a municipality of it, or to the driver of the vehicle if operating the vehicle with permission; or

(9) To the driver or the owner of a vehicle in the event, at the time of the accident the vehicle was being operated by or under the direction of a police officer who, in the performance of his or her duties, shall have assumed custody of the vehicle.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-7 - Requirements as to policy or bond.

§ 31-31-7 Requirements as to policy or bond.  (a) No policy or bond shall be effective under § 31-31-6 unless issued by an insurance company or surety company authorized to do business in this state, except as provided in subsection (b) of this section, nor unless the policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person, in any one accident and subject to the limit for one person, to a limit of not less than fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one accident, and if the accident has resulted in injury to, or destruction of, property to a limit of not less than twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident.

(b) No policy or bond shall be effective under § 31-31-6 with respect to any vehicle which was not registered in this state or was a vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing the policy or bond is authorized to do business in this state, or if the company is not authorized to do business in this state, unless it shall execute a power of attorney authorizing the administrator of the division of motor vehicles to accept service on its behalf of notice or process in any action upon the policy or bond arising out of the accident.

(c) The division of motor vehicles may rely upon the accuracy of the information in a required report of an accident as to the existence of insurance or a bond unless and until the division of motor vehicles has reason to believe that the information is erroneous.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-8 - Form and amount of security.

§ 31-31-8 Form and amount of security.  (a) The security required under this chapter may consist of an insurance company policy or bond, cash, a savings bank deposit, marketable securities, or a recorded bond with individual surety having sufficient equity in real estate within this state scheduled in the bond, and shall be in a form and in an amount that the division of motor vehicles may require, but in no case in excess of the limits specified in § 31-31-7 in reference to the acceptable limits of a policy or bond.

(b) Every depositor of security shall designate in writing every person in whose behalf the deposit is made, and may at any time change the designation, but any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the accident.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-9 - Failure to deposit security  Suspensions.

§ 31-31-9 Failure to deposit security  Suspensions.  (a) In the event that any person required to deposit security under this chapter fails to deposit the security within ten (10) days after the division of motor vehicles has sent the notice as provided in this chapter, the division of motor vehicles shall suspend:

(1) The license of each driver in any manner involved in the accident;

(2) The registrations of all vehicles owned by the owner of each vehicle of a type subject to registration under the laws of this state involved in the accident;

(3) If the driver is a nonresident, the privilege of operating within this state a vehicle of a type subject to registration under the laws of this state;

(4) If the owner is a nonresident, the privilege of the owner to operate or permit the operation within this state of a vehicle of a type subject to registration under the laws of this state.

(b) The suspensions shall be made in respect to persons required by the division of motor vehicles to deposit the security who fail to deposit the security, except as otherwise provided under succeeding sections of this chapter.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-10 - Relief from security requirements.

§ 31-31-10 Relief from security requirements.  (a) A person shall be relieved from the requirement for deposit of security for the benefit or protection of another person injured or damaged in the accident in the event he or she is released from liability by the other person.

(b) A covenant not to sue shall relieve the parties to it as to each other from the security requirements of this chapter.

(c) In the event the division of motor vehicles has evaluated the injuries or damage to any minor in an amount not more than two hundred dollars ($200) the division of motor vehicles may accept, for the purpose of this chapter only, evidence of a release from liability executed by a natural guardian or a legal guardian on behalf on the minor without the approval of any court or judge.

(d) The division of motor vehicles may accept evidence of a payment to an operator or to the owner of a vehicle involved in an accident by the insurance carrier of any other person involved in the accident on account of damage to property or to bodily injury, as effective to relieve the operator or owner from the security and suspension provisions of this chapter in respect to any claim for property damage or bodily injury arising out of the accident by the person on whose behalf the payment has been made. A payment to the insurance carrier of an operator or owner under its right of subrogation shall be the equivalent of a payment to the operator or owner.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-11 - Adjudication of nonliability.

§ 31-31-11 Adjudication of nonliability.  A person shall be relieved from the requirement for the deposit of security in respect to a claim for injury or damage arising out of the accident in the event the person has been finally adjudicated not to be liable in respect to the claim.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-12 - Agreements for payment of damages.

§ 31-31-12 Agreements for payment of damages.  (a) Any two (2) or more of the persons involved in or affected by an accident as described in § 31-31-4 may at any time enter into a written agreement for the payment of an agreed amount with respect to all claims of the persons because of bodily injury to or death or property damage arising from the accident. This agreement may provide for payment in installments, and may file a signed copy of it with the division of motor vehicles.

(b) The division of motor vehicles, to the extent provided by the written agreement filed with it, shall not require the deposit of security and shall terminate any prior order of suspension. If security has previously been deposited, the division of motor vehicles shall immediately return the security to the depositor or the depositor's personal representative.

(c) In the event of a default in any payment under the agreement and upon notice of the default, the division of motor vehicles shall take action suspending the license or registration of the person in default as would be appropriate in the event of failure of the person to deposit security when required under this chapter.

(d) The suspension shall remain in effect and the license or registration shall not be restored unless and until:

(1) Security is deposited as required under this chapter in the amount that the division of motor vehicles may then determine, or

(2) When, following the default and suspension, the person in default has paid the balance of the agreed amount, or

(3) Three (3) years have elapsed following the date of the accident andoor occurrence, and evidence satisfactory to the division of motor vehicles has been filed with it that during the period no action at law upon the agreement has been instituted and is pending.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-13 - Release upon payment of judgment.

§ 31-31-13 Release upon payment of judgment.  The payment of a judgment arising out of an accident or the payment upon the judgment of an amount equal to the maximum amount which could be required for deposit under this chapter shall, for the purposes of this chapter, release the judgment debtor from the liability evidenced by the judgment.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-14 - Termination of security requirement.

§ 31-31-14 Termination of security requirement.  The division of motor vehicles, if satisfied as to the existence of any fact which under §§ 31-31-10, 31-31-11, 31-31-12, or 31-31-13 would entitle a person to be relieved from the security requirements of this chapter, shall not require the deposit of security by the person so relieved from the requirement and shall terminate any prior order of suspension in respect to the person. If security has previously been deposited by the person, the division of motor vehicles shall immediately return the deposit to the person or to his or her personal representative.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-15 - Duration of suspension.

§ 31-31-15 Duration of suspension.  Unless a suspension is terminated under other provisions of this chapter, any order or suspension by the division of motor vehicles under this chapter shall remain in effect and no license shall be renewed for or issued to any person whose vehicle registration is suspended until:

(1) The person shall deposit or there shall be deposited on his or her behalf the security required under this chapter;

(2) Three (3) years shall have elapsed following the date of the accident andoor occurrence, and evidence satisfactory to the division of motor vehicles has been filed with it that during the period no action for damages arising out of the accident resulting in the suspension has been instituted; or

(3) Eight (8) years have elapsed following the date from which an action at law has been filed in any court in this state, provided there does not exist any unpaid judgment.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-16 - Drivers not licensed in state  Unregistered vehicles  Out of state accidents.

§ 31-31-16 Drivers not licensed in state  Unregistered vehicles  Out of state accidents.  (a) In case the driver or the owner of a vehicle of a type subject to registration under the laws of this state involved in an accident within this state has no license or registration in this state, then the driver shall not be allowed a license, nor shall the owner be allowed to register any vehicle in this state, until the owner has complied with the requirements of this chapter to the same extent that would be necessary if, at the time of the accident, he or she had held a license or been the owner of a vehicle registered in this state.

(b) When a nonresident's operating privilege is suspended pursuant to § 31-31-9, the division of motor vehicles shall transmit a certified copy of the record of the action to the official in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides, if the law of the other state provides for action similar to that provided for in subsection (c) of this section.

(c) Upon receipt of certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the division of motor vehicles to suspend a nonresident's operating privilege had the accident occurred in this state, the division of motor vehicles shall suspend the license of the resident if he or she was the driver, and all of the resident's registrations if he or she was the owner of a motor vehicle involved in the accident. The suspension shall continue until the resident furnishes evidence of his or her compliance with the law of the other state relating to the deposit of the security.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-17 - Decrease in amount of security.

§ 31-31-17 Decrease in amount of security.  The division of motor vehicles may reduce the amount of security ordered in any case within six (6) months after the date of the accident if in its judgment the amount ordered is excessive. In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be immediately returned to the depositor or the depositor's personal representative.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-18 - Correction of action taken on erroneous information.

§ 31-31-18 Correction of action taken on erroneous information.  Whenever the division of motor vehicles has taken any action or has failed to take any action under this chapter by reason of having received erroneous information or by reason of having received no information, then upon receiving correct information within one year after the date of an accident, the division of motor vehicles shall take appropriate action to carry out the purposes and effect of this chapter. This provision shall not, however, be deemed to require the division of motor vehicles to reevaluate the amount of any deposit required under this chapter.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-19 - Custody of security.

§ 31-31-19 Custody of security.  The division of motor vehicles shall place any cash deposited with it under this chapter in the custody of the general treasurer. Other securities shall be kept in the custody of the administrator of the division of motor vehicles or his or her designee in a manner satisfactory to the general treasurer.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-20 - Application of security.

§ 31-31-20 Application of security.  (a) The security shall be applicable and available only:

(1) For the payment of any settlement agreement covering any claim arising out of the accident upon instruction of the person who made the deposit, or

(2) For the payment of a judgment or judgments, rendered against the person required to make the deposit, for damages arising out of the accident in an action at law begun not later than three (3) years after the date of an accident and/or occurrence.

(b) Every distribution of funds from the security deposits shall be subject to the limits of the division's evaluation on behalf of a claimant.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-21 - Return of deposit.

§ 31-31-21 Return of deposit.  Upon the expiration of three (3) years from the date of an accident or occurrence, any security remaining on deposit shall be returned to the person who made the deposit or to his or her personal representative if an affidavit or other evidence satisfactory to the division of motor vehicles has been filed with it:

(1) That no action for damages arising out of the accident for which the deposit was made is pending against any person on whose behalf the deposit was made; and

(2) That there does not exist any unpaid judgment rendered against the person in the action: or

(3) That eight (8) years have elapsed following the date from which an action at law has been filed in any court in this state and there does not exist any unpaid judgment.

History of Section.
(P.L. 1993, ch. 4, § 2.)



Chapter 31-31-22 - Matters not to be evidenced in civil suits.

§ 31-31-22 Matters not to be evidenced in civil suits.  The report required following an accident, the action taken by the division of motor vehicles upon which the action is based, and the security filed as provided in this chapter, shall not be referred to in any way, and shall not be any evidence of the negligence or due care of either party, at the trial of any action at law to recover damages; provided, that the reports, division action findings, and the security filed shall be admissible in any civil action based upon the uninsured motorist provision of an automobile insurance policy as evidence in proof of the existence of an uninsured motorist.

History of Section.
(P.L. 1993, ch. 4, § 2.)






Chapter 31-32 - Proof of Financial Responsibility for the Future

Chapter 31-32-1 - Applicability.

§ 31-32-1 Applicability.  The provisions of this chapter requiring the deposit of proof of financial responsibility for the future, subject to certain exemptions, shall apply with respect to persons who have been convicted of or forfeited bail for certain offenses under motor vehicle laws, or who have failed to pay judgments upon causes of action arising out of ownership, maintenance, or use of vehicles of a type subject to registration under the laws of this state.

History of Section.
(P.L. 1962, ch. 204, § 2.)



Chapter 31-32-2 - "Proof of financial responsibility for the future" defined.

§ 31-32-2 "Proof of financial responsibility for the future" defined.  (a) "Proof of financial responsibility for the future", as used in this chapter, means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of the proof, arising out of the ownership, maintenance, or use of a vehicle of a type subject to registration under the laws of this state, in the amount of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person in any one accident, and, subject to the limit for one person, in the amount of fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one accident, and in the amount of twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident or seventy-five thousand dollars ($75,000) combined single limit.

(b) Wherever used in this chapter, "proof of financial responsibility" or "proof " is synonymous with the term "proof of financial responsibility for the future".

History of Section.
(P.L. 1952, ch. 3002, § 1; G.L. 1956, § 31-31-2; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-2; P.L. 1964, ch. 171, § 2; P.L. 1968, ch. 7, § 1; P.L. 1976, ch. 314, § 1; P.L. 1988, ch. 81, § 2; P.L. 1991, ch. 167, § 3.)



Chapter 31-32-3 - Definitions.

§ 31-32-3 Definitions.  The following words and phrases when used in this chapter for the purpose of this chapter, have the meanings respectively ascribed to them in this section:

(1) "Judgment" means any judgment which shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any vehicle of a type subject to registration under the laws of this state, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use of it, or upon a cause of action on an agreement of settlement for the damages.

(2) "State" means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

History of Section.
(P.L. 1952, ch. 3002, § 1; G.L. 1956, § 31-31-2; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-3.)



Chapter 31-32-4 - Proof required under certain circumstances.

§ 31-32-4 Proof required under certain circumstances.  (a) Whenever the license of any person is revoked pursuant to the provisions of § 31-11-6, and whenever the division of motor vehicles, pursuant to the provisions of § 31-11-7, suspends or revokes the license of an operator or chauffeur upon a showing by its records or other sufficient evidence that the licensee has committed an offense for which mandatory revocation of license is required upon conviction, the division of motor vehicles shall suspend the registration of all vehicles registered in the name of the person as owner.

(b) Whenever under any other law of this state the license of any person is suspended or revoked by reason of a conviction or a forfeiture of bail, the division of motor vehicles may suspend the registration of all vehicles registered in the name of the person as owner if the administrator of the division of motor vehicles finds that the public safety so requires; provided, that:

(1) If the owner has previously given or shall immediately give and maintain proof of financial responsibility for the future with respect to all vehicles registered by the person as the owner, the division of motor vehicles shall not suspend the registration unless otherwise required by law.

(2) If a conviction arose out of the operation, with permission, of a vehicle owned by or leased to the United States, this state, or a municipality of it, the division of motor vehicles shall suspend or revoke the license only with respect to the operation of vehicles not so owned or leased and shall not suspend the registration of any vehicle so owned or leased.

(c) Whenever the license of any person is revoked pursuant to the provisions of § 31-11-6, the administrator of the division of motor vehicles shall require that person to maintain proof of financial responsibility for the future with respect to all vehicles registered by the person or owner.

(2) Whenever the license of any person shall have been suspended for having violated any provisions of the motor vehicle laws other than those enumerated in § 31-11-6, once within a period of twenty-four (24) calendar months, the administrator of the division of motor vehicles may in his or her discretion require the person to maintain proof of financial responsibility for the future with respect to all vehicles registered by the person as the owner. Whenever the license of any person shall have been suspended twice within a period of twenty-four (24) calendar months, the administrator of the division of motor vehicles shall require the person to maintain proof of financial responsibility for the future with respect to all vehicles registered by the person as the owner.

(d) Notwithstanding the provisions of subsection (c) of this section, whenever the license of any person is suspended pursuant to the provisions of § 31-27-2 or 31-27-2.1, the administrator of the division of motor vehicles shall require the person to maintain proof of financial responsibility for three (3) years.

History of Section.
(P.L. 1952, ch. 3002, § 17; G.L. 1956, § 31-32-26; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-4; P.L. 1968, ch. 282, § 1; P.L. 1970, ch. 279, § 1; P.L. 1988, ch. 377, § 1.)



Chapter 31-32-5 - Suspension until proof furnished.

§ 31-32-5 Suspension until proof furnished.  The suspension or revocation required under § 31-32-4(a), (b), and (c)(1) shall remain in effect and the division of motor vehicles shall not issue to that person any new or renewal of license, or register or reregister in the name of the person as owner ofthe vehicle until permitted under the motor vehicle laws of this state, and only if the person shall give and maintain proof of financial responsibility for the future; provided, that for a suspension under § 31-32-4(c)(2) the division of motor vehicles shall in its discretion issue or renew a license of the person without maintaining proof of financial responsibility for the future.

History of Section.
(P.L. 1952, ch. 3002, § 17; G.L. 1956, § 31-32-27; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-5; P.L. 1970, ch. 279, § 2.)



Chapter 31-32-6 - Action in respect to unlicensed person.

§ 31-32-6 Action in respect to unlicensed person.  If a person has no license, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of a license, or for driving a motor vehicle upon the highways without being licensed to do so, or for driving an unregistered vehicle upon the highways, no license shall be thereafter issued to that person and no vehicle shall continue to be registered or thereafter be registered in the name of the person as owner, unless he or she shall give and maintain proof of financial responsibility for the future.

History of Section.
(P.L. 1952, ch. 3002, § 17; G.L. 1956, § 31-32-28; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-6.)



Chapter 31-32-7 - Action in respect to nonresidents.

§ 31-32-7 Action in respect to nonresidents.  Whenever the division of motor vehicles suspends or revokes a nonresident's operation privilege by reason of a conviction or forfeiture of bail, the privilege shall remain suspended or revoked unless the person shall have previously given or shall immediately give and maintain proof of financial responsibility for the future.

History of Section.
(P.L. 1952, ch. 3002, § 17; G.L. 1956, § 31-32-29; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-7.)



Chapter 31-32-8 - Courts to report nonpayment of judgments.

§ 31-32-8 Courts to report nonpayment of judgments.  Whenever any person fails within sixty (60) days to satisfy any judgment, then upon the written request of the judgment creditor or his or her attorney, it shall be the duty of the clerk of the court in which the judgment is rendered within this state to immediately upon the request forward to the division of motor vehicles a certified copy of the judgment.

History of Section.
(P.L. 1952, ch. 3002, § 12; G.L. 1956, § 31-32-17; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-8.)



Chapter 31-32-9 - Division of motor vehicles to notify licensing state.

§ 31-32-9 Division of motor vehicles to notify licensing state.  If the defendant named in any certified copy of a judgment reported to the division of motor vehicles is a nonresident, the division of motor vehicles shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations in the state of which the defendant is a resident.

History of Section.
(P.L. 1952, ch. 3002, § 12; G.L. 1956, § 31-32-17; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-9.)



Chapter 31-32-10 - Suspension for nonpayment of judgment.

§ 31-32-10 Suspension for nonpayment of judgment.  The division of motor vehicles upon receipt of a certificate copy of a judgment shall immediately suspend the license and registration and any nonresident's operating privilege, of any person against whom the judgment was rendered, except as otherwise provided in this chapter.

History of Section.
(P.L. 1952, ch. 3002, § 13; G.L. 1956, § 31-32-18; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-10.)



Chapter 31-32-11 - Exception in relation to certain vehicles.

§ 31-32-11 Exception in relation to certain vehicles.  The provisions of § 31-32-10 shall not apply with respect to any judgment arising out of an accident caused by the ownership or operation, with permission, of a vehicle owned or leased to the United States, this state, or a municipality of it, any ambulance owned by a hospital, or any motor propelled fire engines or other fire apparatus owned by volunteer fire companies whether incorporated or not, any motor vehicle owned by volunteer fire companies whether incorporated or not, any motor vehicle owned by a representative of a foreign country duly accredited to the United States government, nor any motor vehicle which is subject to the requirements of any of chapters 12  14 of title 39.

History of Section.
(P.L. 1952, ch. 3002, § 33; P.L. 1955, ch. 3530, § 7; G.L. 1956, § 31-31-17; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-11.)



Chapter 31-32-12 - Exception when consent granted by judgment creditor.

§ 31-32-12 Exception when consent granted by judgment creditor.  If the judgment creditor consents in writing, in the form that the division of motor vehicles may prescribe, that the judgment debtor be allowed a license and registration or nonresident's operating privilege, those may be allowed by the division of motor vehicles, in its discretion, for six (6) months from the date of the consent and, until the consent is revoked in writing, notwithstanding default in the payment of the judgment, or of any installments of it as prescribed in § 31-32-17, provided the judgment debtor furnished proof of financial responsibility.

History of Section.
(P.L. 1952, ch. 3002, § 13; G.L. 1956, § 31-32-19; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-12.)



Chapter 31-32-13 - Exception when insurer liable.

§ 31-32-13 Exception when insurer liable.  No license, registration, or nonresident's operating privilege of any person shall be suspended under the provisions of this chapter if the division of motor vehicles shall find that an insurer was obligated to pay the judgment upon which the suspension is based, at least to the extent and for the amounts required in this chapter, but has not paid the judgment for any reason. A finding by the division of motor vehicles that an insurer is obligated to pay a judgment shall not be binding upon the insurer and shall have no legal effect whatever except for the purpose of administering this section. Whenever in any judicial proceedings it shall be determined by any final judgment, decree, or order than an insurer is not obligated to pay the judgment, the division of motor vehicles, notwithstanding any contrary finding previously made by it, shall immediately suspend the license and registration and any nonresident's operating privilege of any person against whom the judgment was rendered, as provided in § 31-32-10.

History of Section.
(P.L. 1952, ch. 3002, § 13A; P.L. 1955, ch. 3530, § 6; G.L. 1956, § 31-32-20; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-13.)



Chapter 31-32-14 - Duration of suspension for unsatisfied judgment.

§ 31-32-14 Duration of suspension for unsatisfied judgment.  (a) The license, registration, and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall the license or registration be thereafter issued in the name of the person, including any person not previously licensed, unless and until the judgment is stayed, satisfied in full, or to the extent provided in this chapter, and until the person gives proof of financial responsibility subject to the exemptions stated in §§ 31-32-12, 31-32-13, and 31-32-17.

(b) Provided, that if but for the provisions of this chapter relating to the failure to pay judgments upon causes of action arising out of the ownership, maintenance, or use of vehicles of a type subject to registration under the laws of this state, the license, or registration would have been restored under the provisions of § 31-31-15(3), then the suspension of the license or registration under the provisions of this chapter shall terminate.

History of Section.
(P.L. 1952, ch. 3002, § 14; G.L. 1956, § 31-32-21; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-14; P.L. 1964, ch. 218, § 2.)



Chapter 31-32-15 - Discharge in bankruptcy.

§ 31-32-15 Discharge in bankruptcy.  A discharge in bankruptcy following the rendering of the judgment shall not relieve the judgment debtor from any of the requirements of this chapter.

History of Section.
(P.L. 1952, ch. 3002, § 14; G.L. 1956, § 31-32-21; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-15.)



Chapter 31-32-16 - Payment sufficient to satisfy requirements.

§ 31-32-16 Payment sufficient to satisfy requirements.  (a) Judgments referred to in this chapter shall, for the purpose of this chapter only, be deemed satisfied:

(1) When twenty-five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident; or

(2) When, subject to the limit of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person, the sum of fifty thousand dollars ($50,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two (2) or more persons as the result of any one accident; or

(3) When twenty-five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident; or seventy-five thousand dollars ($75,000) combined bodily injury and property damage.

(b) Provided, payments made in settlements of any claims because of bodily injury, death, or property damage arising from the accident shall be credited in reduction of the amounts provided for in this section.

History of Section.
(P.L. 1952, ch. 3002, § 15; G.L. 1956, § 31-32-22; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-16; P.L. 1964, ch. 171, § 3; P.L. 1968, ch. 7, § 1; P.L. 1976, ch. 314, § 1; P.L. 1988, ch. 81, § 2; P.L. 1991, ch. 167, § 3.)



Chapter 31-32-17 - Installment payment of judgments.

§ 31-32-17 Installment payment of judgments.  (a) A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments. The court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of these installments.

(b) The division of motor vehicles shall not suspend a license, registration, or nonresident's operating privilege, and shall restore any license, registration, or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains an order permitting the payment of the judgment installments, and while the payment of any installments is not in default.

History of Section.
(P.L. 1952, ch. 3002, § 16; G.L. 1956, §§ 31-32-23, 31-32-24; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-17.)



Chapter 31-32-18 - Action on default.

§ 31-32-18 Action on default.  In the event the judgment debtor fails to pay any installment as specified by the order, then upon notice of default, the division of motor vehicles shall immediately suspend the license, registration, or nonresident's operating privilege of the judgment debtor until the judgment is satisfied, as provided in this chapter.

History of Section.
(P.L. 1952, ch. 3002, § 16; G.L. 1956, § 31-32-25; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-18.)



Chapter 31-32-19 - Proof required for each registered vehicle.

§ 31-32-19 Proof required for each registered vehicle.  No vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility for the future unless proof shall be furnished for the vehicle.

History of Section.
(P.L. 1952, ch. 3002, § 17; G.L. 1956, § 31-32-27; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-19.)



Chapter 31-32-20 - Alternate methods of giving proof.

§ 31-32-20 Alternate methods of giving proof.  Proof of financial responsibility when required under this chapter, with respect to a vehicle or with respect to a person who is not the owner of a vehicle, may be given by filing:

(1) A certificate of insurance as provided in § 31-32-21 or 31-32-22;

(2) A bond as provided in 31-32-27;

(3) A certificate of deposit of money or securities as provided in § 31-32-30;

(4) A certificate of self-insurance, as provided in § 31-33-9, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, the self-insurer will pay the same amounts that an insurer would have been obliged to pay under an owner's motor vehicle liability policy if it had issued a policy to the self-insurer.

History of Section.
(P.L. 1952, ch. 3002, § 18; G.L. 1956, § 31-32-30; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-20.)



Chapter 31-32-21 - Certificate of insurance as proof.

§ 31-32-21 Certificate of insurance as proof.  Proof of financial responsibility for the future may be furnished by filing with the division of motor vehicles the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate shall give the effective date of the motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all vehicles covered by it, unless the policy is issued to a person who is not the owner of a motor vehicle.

History of Section.
(P.L. 1952, ch. 3002, § 19; G.L. 1956, § 31-32-31; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-21.)



Chapter 31-32-22 - Certificate furnished by nonresident as proof.

§ 31-32-22 Certificate furnished by nonresident as proof.  A nonresident may give proof of financial responsibility by filing with the division of motor vehicles a written certificate or certificate of an insurance carrier authorized to transact business in the state in which the vehicle, or vehicles, owned by the nonresident is registered, or in the state in which the nonresident resides, if he or she does not own a vehicle, provided the certificate otherwise conforms with the provisions of this chapter. The division of motor vehicles shall accept the certificate upon condition that the insurance carrier complies with the following provisions with respect to the policies so certified.

(1) The insurance carrier shall execute a power of attorney authorizing the division of motor vehicles to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state.

(2) The insurance carrier shall agree in writing that the policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued in it.

History of Section.
(P.L. 1952, ch. 3002, § 20; G.L. 1956, § 31-32-32; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-22.)



Chapter 31-32-23 - Default by nonresident insurer.

§ 31-32-23 Default by nonresident insurer.  If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any undertakings or agreements, the division of motor vehicles shall not accept as proof any certificate of the carrier whether filed or tendered as proof after that time, so long as the default continues.

History of Section.
(P.L. 1952, ch. 3002, § 20; G.L. 1956, § 31-32-32; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-23.)



Chapter 31-32-24 - "Motor vehicle liability policy" defined.

§ 31-32-24 "Motor vehicle liability policy" defined.  (a) Certification. "Motor vehicle liability policy" as the term is used in this chapter means an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in § 31-32-21 or 31-32-22 as proof of financial responsibility for the future, and issued, except as otherwise provided in § 31-32-22, by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named in it as insured.

(b) Owner's policy. The owner's policy of liability insurance:

(1) Shall designate by explicit description or by appropriate reference all vehicles with respect to which coverage is to be granted by it; and

(2) Shall insure the person named in it and any other person, as insured, using any vehicle or vehicles with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of that vehicle or vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs, with respect to each vehicle, as follows:

(i) Twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person in any one accident; and

(ii) Subject to the limit for one person, fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one accident; and

(iii) Twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident or seventy-five thousand dollars ($75,000) combined single limit.

(c) Operator's policy. The operator's policy of liability insurance shall insure the person named as insured in it against loss from the liability imposed upon him or her by law for damages arising out of the use by him or her of any motor vehicle not owned by him or her, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d) Required statements in policies. The motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged for that coverage, the policy period, and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided under the policy in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

(e) Policy need not insure under workers' compensation law or employees. The motor vehicle liability policy need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment other than domestic of the insured, or while engaged in the operation, maintenance, or repair of any vehicle, nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

(f) Provisions incorporated in policy. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained in it:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by the motor vehicle liability policy occurs; the policy may not be cancelled or annulled as to the liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his or her behalf and no violation of the policy shall defeat or void the policy.

(2) The satisfaction by the insured of a judgment for an injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of the injury or damage.

(3) The insurance carrier shall have the right to settle any claim covered by the policy. If the settlement is made in good faith, the amount of it shall be deductible from the limits of liability specified in subsection (b)(2) of this section.

(4) The policy, the written application for it, if any, and any rider or endorsement which does not conflict with the provisions of this chapter, shall constitute the entire contract between the parties.

(g) Excess or additional coverage. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy, and the excess or additional coverage shall not be subject to the provisions of this chapter. With respect to a policy which grants the excess or additional coverage, the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h) Reimbursement provision permitted. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this chapter.

(i) Proration of insurance permitted. Any motor vehicle liability policy may provide for the prorating of the insurance it provides with other valid and collectible insurance.

(j) Multiple policies. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet the requirements.

(k) Binders. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

History of Section.
(P.L. 1952, ch. 3002, § 21; G.L. 1956, §§ 31-32-33  31-32-40; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-24; P.L. 1968, ch. 7, § 2; P.L. 1976, ch. 314, § 1; P.L. 1991, ch. 167, § 3.)



Chapter 31-32-25 - Notice of cancellation or termination of certified policy.

§ 31-32-25 Notice of cancellation or termination of certified policy.  When an insurance carrier has certified a motor vehicle liability policy under § 31-32-21 or 31-32-22, and the certified policy is subsequently cancelled or terminated by the insurance carrier, a notice of cancellation or termination of the insurance so certified shall be filed, by the insurance carrier, in the division of motor vehicles. However, a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any vehicle designated in both certificates.

History of Section.
(P.L. 1952, ch. 3002, § 22; G.L. 1956, § 31-32-41; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-25; P.L. 2007, ch. 57, § 1; P.L. 2007, ch. 69, § 1.)



Chapter 31-32-26 - Chapter not to affect other policies.

§ 31-32-26 Chapter not to affect other policies.  (a) This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or subsequently be required by any other law of this state, and the policies, if they contain an agreement or are endorsed to conform with the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b) This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his or her behalf of vehicles not owned by the insured.

History of Section.
(P.L. 1952, ch. 3002, § 23; G.L. 1956, §§ 31-32-42, 31-32-43; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-26.)



Chapter 31-32-27 - Bond as proof.

§ 31-32-27 Bond as proof.  Proof of financial responsibility may be evidenced by the bond of a surety company duly authorized to transact business within this state, or a bond with at least two (2) individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of the bond, which real estate shall be scheduled in the bond approved by a judge of a court of record, which bond shall be conditioned for payment of the amounts specified in § 31-32-2. The bond shall be filed with the division of motor vehicles and shall not be cancelable except after ten (10) days' written notice to the division of motor vehicles.

History of Section.
(P.L. 1952, ch. 3002, § 24; G.L. 1956, § 31-32-44; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-27.)



Chapter 31-32-28 - Recorded bond constitutes a lien.

§ 31-32-28 Recorded bond constitutes a lien.  The bond shall constitute a lien in favor of the state upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a final judgment against the person who has filed the bond, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use of it, resulting from the ownership, maintenance, use, or operation of a vehicle of a type subject to registration under the laws of this state after the bond was filed, upon the filing of notice to that effect by the division of motor vehicles in the office of the town clerk or recorder of deeds in the town or city where the real estate shall be located.

History of Section.
(P.L. 1952, ch. 3002, § 24; G.L. 1956, § 31-32-44; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-28.)



Chapter 31-32-29 - Action on bond.

§ 31-32-29 Action on bond.  If a judgment, rendered against the principal on the bond, shall not be satisfied within sixty (60) days after it has become final, the judgment creditor may, for his or her own use and benefit and at his or her sole expense, bring an action or actions in the name of the state against the company or persons executing the bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed the bond.

History of Section.
(P.L. 1952, ch. 3002, § 24; G.L. 1956, § 31-32-44; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-29.)



Chapter 31-32-30 - Money or securities as proof.

§ 31-32-30 Money or securities as proof.  Proof of financial responsibility may be evidenced by the certificate of the general treasurer that the person named in it has deposited with him or her sixty thousand dollars ($60,000) in cash, or securities, that may be legally purchased by savings banks or for trust funds of a market value of sixty thousand dollars ($60,000). The general treasurer shall not accept any deposit and issue a certificate for it and the division of motor vehicles shall not accept the certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

History of Section.
(P.L. 1952, ch. 3002, § 25; G.L. 1956, § 31-32-45; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-30; P.L. 1968, ch. 7, § 3; P.L. 1976, ch. 314, § 1.)



Chapter 31-32-31 - Application of deposit.

§ 31-32-31 Application of deposit.  The deposit shall be held by the general treasurer to satisfy, in accordance with the provisions of this chapter, any execution on a judgment issued against the person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use of it, resulting from the ownership, maintenance, use, or operation of a vehicle of a type subject to registration under the laws of this state after the deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless the attachment or execution shall arise out of a suit for damages.

History of Section.
(P.L. 1952, ch. 3002, § 25; G.L. 1956, § 31-32-45; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-31.)



Chapter 31-32-32 - Owner may give proof for others.

§ 31-32-32 Owner may give proof for others.  The owner of a motor vehicle may give proof of financial responsibility on behalf of his or her employee or a member of his immediate family or household in lieu of the furnishing of proof by any person. The furnishing of proof shall permit the person to operate only a motor vehicle covered by the proof. The division of motor vehicles shall endorse appropriate restrictions on the face of the license held by the person or may issue a new license containing the restrictions.

History of Section.
(P.L. 1952, ch. 3002, § 26; G.L. 1956, § 31-32-46; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-32.)



Chapter 31-32-33 - Substitution of proof.

§ 31-32-33 Substitution of proof.  The division of motor vehicles shall consent to the cancellation of any bond or certificate of insurance, or the division of motor vehicles shall direct and the general treasurer shall return any money or securities to the person entitled to it upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

History of Section.
(P.L. 1952, ch. 3002, § 27; G.L. 1956, § 31-32-47; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-33.)



Chapter 31-32-34 - Requiring additional proof.

§ 31-32-34 Requiring additional proof.  Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which it is required, the division of motor vehicles shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration or the nonresident's operating privilege pending the filing of other proof.

History of Section.
(P.L. 1952, ch. 3002, § 28; G.L. 1956, § 31-32-48; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-34.)



Chapter 31-32-35 - Duration of proof  Cancellation or return.

§ 31-32-35 Duration of proof  Cancellation or return.  (a) The division of motor vehicles shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the division of motor vehicles shall direct and the general treasurer shall return to the person entitled to it any money or securities deposited pursuant to this chapter as proof of financial responsibility, or the division of motor vehicles shall waive the requirement of filing proof, in any of the following events:

(1) At any time after one year from the date the proof was required when, during the one year period preceding the request, the division of motor vehicles has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration, or nonresident's operating privilege of the person by or for whom the proof was furnished;

(2) In the event of the death of the person on whose behalf the proof was filed or the permanent incapacity of the person to operate a motor vehicle; or

(3) In the event the person who has given proof surrenders his or her license and registration to the division of motor vehicles.

(b) Provided, that the division of motor vehicles shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by the proof is then pending or any judgment upon any liability is then unsatisfied, or in the event the person who has filed the bond or deposited the money or securities has within one year immediately preceding the request been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the non-existence of such facts, or that he or she has been released from all of his or her liability, or has been finally adjudicated not to be liable, for the injury or damage, shall be sufficient evidence of it in the absence of evidence to the contrary in the records of the division of motor vehicles.

(c) Whenever any person whose proof has been cancelled or returned under subsection (a)(3) of this section applies for a license or registration within a period of the one year from the date proof was originally required, the application shall be refused unless the applicant shall reestablish the proof for the remainder of the one year period.

History of Section.
(P.L. 1952, ch. 3002, § 29; P.L. 1953, ch. 3111, § 1; G.L. 1956, § 31-32-49; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-32-35; P.L. 1978, ch. 309, § 2; P.L. 1986, ch. 494, § 1.)



Chapter 31-32-36 - Three-year requirement construed.

§ 31-32-36 Three-year requirement construed.  Whenever in the general laws there is a reference to a three (3) year requirement for financial responsibility, it shall be construed to be a one year requirement except as provided in § 31-32-4(d) of this chapter.

History of Section.
(P.L. 1978, ch. 309, § 3; P.L. 1986, ch. 494, § 1; P.L. 1988, ch. 377, § 1.)






Chapter 31-33 - Safety Responsibility Violations  General Provisions

Chapter 31-33-1 - Accident reports.

§ 31-33-1 Accident reports.  The operator of every motor vehicle which is in any manner involved in an accident within this state, in which any person is killed or injured, or in which damage to the property of any one person, including the operator, in excess of five hundred dollars ($500) is sustained, shall, within twenty-one (21) days after the accident, report the matter in writing to the division of motor vehicles. The report, the form of which shall be prescribed by the division of motor vehicles, shall contain information to enable the division of motor vehicles to determine whether the requirements for the deposit of security under chapters 31 and 32 of this title are inapplicable by reason of the existence of insurance or other exceptions specified in the chapters, and the administrator of the division of motor vehicles may regard the information given as true, until the contrary reasonably appears. If that operator is physically incapable of making the report, the owner of the motor vehicle involved in the accident shall, within twenty-one (21) days after learning of the accident, make the report. The operator or the owner shall furnish any additional relevant information that the division of motor vehicles shall require.

History of Section.
(P.L. 1952, ch. 3002, § 4; G.L. 1956, § 31-32-1; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-1; P.L. 1968, ch. 185, § 1; P.L. 1982, ch. 40, § 2; P.L. 1987, ch. 48, § 2; P.L. 2000, ch. 274, § 1.)



Chapter 31-33-2 - Failure to file accident report.

§ 31-33-2 Failure to file accident report.  Failure to report an accident as required in § 31-33-1 shall be punished by a fine as provided for in § 31-41.1-4, and the division of motor vehicles shall suspend the license of the person failing to make report, or the nonresident's operating privilege of the person, until a report has been filed and for any further period not to exceed thirty (30) days that the division of motor vehicles may fix.

History of Section.
(P.L. 1952, ch. 3002, § 32; G.L. 1956, § 31-33-3; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-2; P.L. 2002, ch. 58, § 8; P.L. 2002, ch. 292, § 124; P.L. 2008, ch. 100, art. 12, § 12.)



Chapter 31-33-3 - Falsification of reports or proof of responsibility.

§ 31-33-3 Falsification of reports or proof of responsibility.  Any person who gives information required in a report or otherwise as provided for in § 31-33-1, knowing or having reason to believe that the information is false, or who shall forge or, without authority, sign any evidence of proof of financial responsibility for the future as required by chapter 32 of this title or who files or offers for filing any evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year, or both.

History of Section.
(P.L. 1952, ch. 3002, § 32; G.L. 1956, § 31-33-4; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-3.)



Chapter 31-33-4 - Transfer of registration to defeat purpose.

§ 31-33-4 Transfer of registration to defeat purpose.  (a) If an owner's registration has been suspended under the provisions of chapter 31 or 32 of this title, the registration shall not be transferred, nor the vehicle in respect to which the registration was issued, be registered in any other name until the division of motor vehicles is satisfied that the transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of these chapters.

(b) Nothing in this section shall in any way affect the rights of any conditional vendor, chattel mortgagee, or lessor of a vehicle registered in the name of another as owner who becomes subject to the provisions of this section.

(c) The division of motor vehicles shall suspend the registration of any vehicle transferred in violation of the provisions of this section.

History of Section.
(P.L. 1952, ch. 3002, § 30; G.L. 1956, § 31-33-1; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-4.)



Chapter 31-33-5 - Surrender of license and registration.

§ 31-33-5 Surrender of license and registration.  (a) Any person whose license or registration shall have been suspended under any provision of chapter 31 or 32 of this title, or whose policy of insurance or bond, when required under it, shall have been canceled or terminated, shall immediately return his or her license and registration to the division of motor vehicles. If any person shall fail to return to the division of motor vehicles the license or registration as provided in these chapters, the division of motor vehicles shall immediately direct any peace officer to secure possession of it and to return the same to the division of motor vehicles.

(b) Any person willfully failing to return a license or registration as required in subsection (a) of this section, shall be fined not more than five hundred dollars ($500) or imprisoned not to exceed thirty (30) days, or both.

History of Section.
(P.L. 1952, ch. 3002, §§ 31, 32; G.L. 1956, § 31-33-2; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-5.)



Chapter 31-33-6 - Owner's liability for acts of others.

§ 31-33-6 Owner's liability for acts of others.  Whenever any motor vehicle shall be used, operated, or caused to be operated upon any public highway of this state with the consent of the owner, lessee, or bailee, expressed or implied, the driver of it, if other than the owner, lessee, or bailee, shall in the case of an accident be deemed to be the agent of the owner, lessee, or bailee, of the motor vehicle unless the driver shall have furnished proof of financial responsibility in the amount set forth in chapter 32 of this title, prior to the accident. For the purposes of this section, the term "owner" includes any person, firm, copartnership, association, or corporation having the lawful possession or control of a motor vehicle under a written sale agreement.

History of Section.
(P.L. 1952, ch. 3002, § 38; G.L. 1956, § 31-31-3; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-6; P.L. 2003, ch. 115, § 1; P.L. 2003, ch. 117, § 1; P.L. 2004, ch. 219, § 5; P.L. 2004, ch. 224, § 5; P.L. 2005, ch. 137, § 5.)



Chapter 31-33-7 - Prima facie evidence of consent of owner.

§ 31-33-7 Prima facie evidence of consent of owner.  In all civil proceedings, evidence that at the time of the accident or collision the motor vehicle was registered in the name of the defendant, shall be prima facie evidence that it was being operated with the consent of the defendant, and the absence of consent shall be an affirmative defense to be set up in the answer and proved by the defendant.

History of Section.
(P.L. 1952, ch. 3002, § 38; G.L. 1956, § 31-31-4; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-7; P.L. 1982, ch. 350, § 1.)



Chapter 31-33-8 - Assigned risk plans.

§ 31-33-8 Assigned risk plans.  (a) After consultation with the insurance companies authorized to issue automobile liability andoor physical damage policies in this state, the insurance commissioner shall approve a reasonable plan or plans, fair to the insurers and equitable to their policyholders, for the apportionment among the companies of applicants for motor vehicle liability andoor physical damage insurance who are in good faith entitled to but are unable to procure insurance through ordinary methods.

(b) The plan or plans shall provide coverage for liability imposed by law for damages arising out of the ownership, maintenance, or use of the vehicle or vehicles within the United States or the Dominion of Canada, up to a limit of two hundred fifty thousand dollars ($250,000) because of bodily injury to or death of one person in any one accident and, up to a limit of five hundred thousand dollars ($500,000) because of bodily injury to or death of two (2) or more persons in any one accident.

(c) When any plan or plans have been approved, all the insurance companies shall subscribe to it or them and participate with respect to those types of insurance which they write in the state. Licensed non-resident insurance producers shall be allowed to submit applications to the plan or plans, provided that the state in which they hold a resident brokers license allows Rhode Island resident producers access to their respective plan or plans, or similar residual market mechanism.

(d) Any applicant for insurance, any person insured under the plan, and any insurance company affected, may appeal to the insurance commissioner from any ruling or decision of a manager or committee designated to operate the plan or plans. Any order or act of the insurance commissioner under the provisions of this section shall be subject to review on petition filed by an aggrieved party in the superior court for the counties of Providence and Bristol within ten (10) days after notice of it is given. The court shall determine whether the filing of the petition shall operate as a stay of any order or act of the insurance commissioner, and the court shall summarily hear the matter. The court may, in disposing of the issue before it, modify, affirm, or reverse the order or act of the insurance commissioner in whole or in part.

History of Section.
(P.L. 1952, ch. 3002, § 35; G.L. 1956, § 31-31-9; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-8; P.L. 1982, ch. 378, § 1; P.L. 1989, ch. 207, § 1; P.L. 1989, ch. 337, § 1; P.L. 1992, ch. 265, § 1; P.L. 2011, ch. 158, § 1; P.L. 2011, ch. 274, § 1.)



Chapter 31-33-8.1 - Joint distribution of accident reports.

§ 31-33-8.1 Joint distribution of accident reports.  Notwithstanding any other law to the contrary, nothing shall prevent insurers providing automobile insurance coverage in the state from establishing and maintaining a common system for obtaining publicly filed accident reports and distributing the reports to the insurer or insurers identified on the form as providing coverage to one or more persons, whether through the assigned risk plan or otherwise.

History of Section.
(P.L. 1993, ch. 185, § 1.)



Chapter 31-33-9 - Self-insurers.

§ 31-33-9 Self-insurers.  (a) Any person in whose name more than twenty-five (25) vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the division of motor vehicles as provided in subsection (b) of this section.

(b) The division of motor vehicles may, in its discretion, upon the application of such a person, issue a certificate of self-insurance when it is satisfied that the person is possessed and will continue to be possessed of the ability to pay judgment obtained against the person. The certificate may be issued authorizing a person to act as a self-insurer for either property damage or bodily injury, or both.

(c) Upon not less than five (5) days' notice and a hearing pursuant to notice, the division of motor vehicles may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within thirty (30) days after the judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

History of Section.
(P.L. 1952, ch. 3002, § 34; G.L. 1956, § 31-31-8; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-9.)



Chapter 31-33-10 - Statement as to liability insurance not included in sale of vehicle.

§ 31-33-10 Statement as to liability insurance not included in sale of vehicle.  (a) Whenever any motor vehicle dealer licensed under chapter 5 of this title sells a motor vehicle at retail other than a cash sale, and the transaction for financing the purchase does not include the sale of liability insurance coverage which will protect the purchaser under the provisions of chapters 31 and 32 of this title, the purchase order or invoice or memorandum of conditional sales contract evidencing the transaction shall contain a statement in the following form:

"It is understood that insurance coverage which would protect the purchaser under the Rhode Island Motor Vehicle Safety Responsibility Act is not included in the purchase of the motor vehicle described here.

The purchaser has received a copy of this statement.

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]] (purchaser's signature) ]]]]]]]]]]]]]]]]]]]]]] ]]]]]]]]]]]] (seller's signature)"

(b) The seller shall print or stamp the statement on the purchase order or invoice in distinctive colored ink and with clearly visible letters. The statement shall be signed by the purchaser and the seller in the space provided in it on or before the date of delivery of the motor vehicle described in the purchase order or invoice or memorandum of conditional sales contract, and a copy of the form shall be given to the purchaser by the seller.

History of Section.
(P.L. 1952, ch. 3002, § 47; P.L. 1955, ch. 3531, § 1; G.L. 1956, § 31-33-10; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-31-10.)



Chapter 31-33-11 - Proof of responsibility for registration of vehicles owned by minors.

§ 31-33-11 Proof of responsibility for registration of vehicles owned by minors.  The division of motor vehicles shall not register any motor vehicle owned by any person under sixteen (16) years of age. The division of motor vehicles shall not register any motor vehicle owned by any person between sixteen (16) and eighteen (18) years of age unless the person shall furnish proof of financial responsibility for the future together with any certificate that the division of motor vehicles may require, signed by either parent, or the guardian of the person, approved or requesting the registration of the vehicle.

History of Section.
(P.L. 1952, ch. 3002, § 36; P.L. 1955, ch. 3501, § 1; G.L. 1956, § 31-31-11; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-11.)



Chapter 31-33-12 - Proof of responsibility for registration of vehicles for hire.

§ 31-33-12 Proof of responsibility for registration of vehicles for hire.  The division of motor vehicles shall not register any motor vehicle for hire as defined in chapter 1 of this title until the owner of it shall furnish proof of financial responsibility.

History of Section.
(P.L. 1952, ch. 3002, § 36; P.L. 1955, ch. 3501, § 1; G.L. 1956, § 31-31-12; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-12.)



Chapter 31-33-13 - Proof of responsibility to obtain dealers' plates.

§ 31-33-13 Proof of responsibility to obtain dealers' plates.  The division of motor vehicles shall not issue a registration under the provisions of §§ 31-3-20  31-3-27 until the person applying for the registration shall furnish proof of financial responsibility.

History of Section.
(P.L. 1952, ch. 3002, § 36; P.L. 1955, ch. 3501, § 1; G.L. 1956, § 31-31-13; P.L. 1959, ch. 123, § 4; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-13.)



Chapter 31-33-14 - Return of registration plates on disposing of vehicle.

§ 31-33-14 Return of registration plates on disposing of vehicle.  Any person who shall sell, lose possession of, or have destroyed by collision or fire, or who shall junk or otherwise dispose of any motor vehicle owned by or registered to that person, shall, in addition to returning the certificate of registration to the division of motor vehicles as required by chapter 4 of this title, immediately return to the custody of the division of motor vehicles, the number plates or markers issued under the registration certificates. If the number plates or markers are lost or destroyed, the owner of the motor vehicle to whom the number plates or markers were issued, shall file with the division of motor vehicles upon a form furnished by the division of motor vehicles, a statement under oath, satisfactory to the division of motor vehicles as to the circumstances surrounding the loss or destruction of the number plates or markers.

History of Section.
(P.L. 1952, ch. 3002, § 37; G.L. 1956, § 31-31-14; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-14.)



Chapter 31-33-15 - Suspension of fraudulent registration of vehicle owned by minor.

§ 31-33-15 Suspension of fraudulent registration of vehicle owned by minor.  The division of motor vehicles shall immediately suspend the registration of any motor vehicle if it appears to the division of motor vehicles that the motor vehicle is owned by a person under eighteen (18) years of age and that the person has secured the registration by a false statement of his or her age or that the motor vehicle has been registered in the name of a person not the true owner of it.

History of Section.
(P.L. 1952, ch. 3002, § 37; G.L. 1956, § 31-31-15; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-15.)



Chapter 31-33-16 - Examination of vehicles and licenses on highways.

§ 31-33-16 Examination of vehicles and licenses on highways.  The division of motor vehicles may cause an examination to be made of all motor vehicles which at the time of the examination shall be found upon the public highways, and of the licenses of the operators in charge of the motor vehicles, and may verify numbers upon the engines of the motor vehicles as well as the numbers of the manufacturers thereon, and do and perform any other acts and demand and receive any other information that it may deem necessary to establish the ownership of the motor vehicles and the authority to operate the motor vehicles. For these purposes the division of motor vehicles may request the assistance of the division of state police or police authorities of any city or town.

History of Section.
(P.L. 1952, ch. 3002, § 39; G.L. 1956, § 31-31-16; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-16.)



Chapter 31-33-17 - Other process preserved.

§ 31-33-17 Other process preserved.  Nothing in chapters 31  33 of this title shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.

History of Section.
(P.L. 1952, ch. 3002, § 42; G.L. 1956, § 31-31-20; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-17.)



Chapter 31-33-18 - Short title.

§ 31-33-18 Short title.  Chapters 31  33 of this title may be cited as the "Motor Vehicle Safety Responsibility Act."

History of Section.
(P.L. 1952, ch. 3002, § 45; G.L. 1956, § 31-31-1; P.L. 1962, ch. 204, § 2; G.L. 1956, § 31-33-18.)






Chapter 31-34 - Responsibility of Owners of Rental Vehicles

Chapter 31-34-1 - Proof of financial responsibility required.

§ 31-34-1 Proof of financial responsibility required.  (a) It shall be unlawful for the owner of any motor vehicle or truck engaged in the business of renting motor vehicles or trucks without drivers to rent a motor vehicle without a driver otherwise than as a part of a bona fide transaction involving the sale of the motor vehicle or truck, unless the owner has previously notified the division of motor vehicles of the intention to so rent the vehicle and has given proof of financial responsibility, in the following amounts:

(1) Ten thousand dollars ($10,000) for property damage;

(2) Twenty-five thousand dollars ($25,000) for injury or death sustained by one person;

(3) Fifty thousand dollars ($50,000) for all personal injuries or deaths resulting from one accident.

(b) The division of motor vehicles shall not register the vehicle unless and until the owner gives proof of financial responsibility as provided in this chapter. The division of motor vehicles shall cancel the registration of any motor vehicle or truck rented without a driver whenever the division of motor vehicles ascertains that the owner has failed or is unable to give and maintain proof of financial responsibility.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-1; P.L. 1965, ch. 214, § 1; P.L. 1982, ch. 28, § 1.)



Chapter 31-34-2 - Maintenance of policies.

§ 31-34-2 Maintenance of policies.  The owner shall maintain the policy or policies or privide proof of financial responsibility or self-insurance during all times that the owner is engaged in the business of renting any motor vehicle without a driver.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-2; P.L. 1998, ch. 339, § 1.)



Chapter 31-34-2.1 - Self-insurers.

§ 31-34-2.1 Self-insurers.  (a) Any person or company in whose name more than four hundred (400) vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the division of motor vehicles as provided in subsection (b).

(b) Upon the application of the person or company, the division may issue a certificate of self-insurance at its discretion if it is satisfied that the person or company has and will have the ability to pay any judgment obtained against the person or company. The certificate may be issued authorizing a person or company to act as a self-insurer for either property damage or bodily injury, or both.

(c) Upon not less than five (5) days' notice and a hearing pursuant to notice, the division upon reasonable grounds may cancel a certificate of self-insurance. Failure to pay any judgment within thirty (30) days after the judgment has become final constitutes a reasonable ground for the cancellation of a certificate of self-insurance.

History of Section.
(P.L. 1998, ch. 339, § 2.)



Chapter 31-34-3 - Operation by person other than lessee.

§ 31-34-3 Operation by person other than lessee.  Whenever the owner of a motor vehicle rents a vehicle without a driver to another it shall be unlawful for the lessee to permit any other person to operate the vehicle without the permission of the owner.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-3.)



Chapter 31-34-4 - Liability of owner for negligence of operator.

§ 31-34-4 Liability of owner for negligence of operator.  (a) Any owner of a for hire motor vehicle or truck who has given proof of financial responsibility under this chapter or who in violation of this chapter has failed to give proof of financial responsibility, shall be jointly and severally liable with any person operating the vehicle for any damages caused by the negligence of any person operating the vehicle by or with the permission of the owner. Nothing in this section shall be construed to prevent an owner who has furnished proof of financial responsibility or any person operating the vehicle from making defense in an action upon the ground of contributory negligence to the extent to which the defense is allowed in other cases.

(b) Notwithstanding the provisions of subsection (a) of this section, or any provisions contained under title 31 to the contrary, the valid and collectable liability insurance or self-insurance providing coverage or liability protection for third party liability claims arising out of the operation of the rental vehicle shall be primary for the lessor or any person operating the motor vehicle, with the express permission of the lessor unless otherwise stated in at least ten (10) point type on the face of the rental agreement. That insurance or self-insurance is primary only up to the limits required under § 31-31-7.

(c) "Lessor" includes any entity in the business of renting motor vehicles pursuant to a written rental agreement.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-4; P.L. 1965, ch. 214, § 1; P.L. 1997, ch. 353, § 1; P.L. 2003, ch. 115, § 2; P.L. 2003, ch. 117, § 2; P.L. 2004, ch. 219, § 6; P.L. 2004, ch. 224, § 6; P.L. 2005, ch. 137, § 6.)



Chapter 31-34-5 - Failure to comply.

§ 31-34-5 Failure to comply.  The division of motor vehicles shall cancel the registration of any motor vehicle rented without a driver whenever the division of motor vehicles ascertains that the owner has failed or is unable to comply with the requirements of this chapter.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-5.)



Chapter 31-34-6 - Violation as misdemeanor.

§ 31-34-6 Violation as misdemeanor.  Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor.

History of Section.
(P.L. 1950, ch. 2595, art. 20, § 1; G.L. 1956, § 31-34-6.)



Chapter 31-34-7 - Notification to customer regarding insurance coverage.

§ 31-34-7 Notification to customer regarding insurance coverage.  (a) Whenever any car rental agency offers a collision damage waiver on the vehicle at an additional cost, it shall notify the lessee by providing the following language, (in ten (10) point type) in all rental agreements:

"Notice: This contract offers, for an additional charge, a collision damage waiver to cover your responsibility for damage to the vehicle. Before deciding whether to purchase the collision damage waiver, you may wish to determine whether your own automobile insurance affords you coverage for damage to the rental vehicle and the amount of the deductible under your own insurance coverage. The purchase of collision damage waiver is not mandatory under this contract.

"Read the collision damage waiver disclosure provision contained in this rental agreement before signing this agreement."

(b) The following uniform collision damage waiver provision shall be contained in every rental agreement:

Notice About Liability for Damage to the Rental Car

The State of Rhode Island requires us to provide the following information about your liability for damage to the rental car and the purchase of a damage waiver.

Insurance or Credit Card Coverage

Liability for any damage to the rental vehicle may be covered by your personal insurance policy or credit agreement. Check your insurance policy or credit card agreement about coverage.

Damage Waiver Coverage

A damage waiver is not insurance coverage. You do not have to purchase the Collision Damage Waiver. You can decline it.

If you purchase a damage waiver, we will waive our right to hold you or any authorized driver liable for damage. Even if you buy the damage waiver, you and any authorized driver will remain liable for damage if any of the following apply:

(1) Damage or loss caused intentionally, willfully or wantonly by an authorized driver;

(2) Damage or loss occurring while an authorized driver operates the rental vehicle while legally intoxicated or under the influence of any illegal drug or chemical as defined or determined under the law of the state in which the damage occurred;

(3) Damage or loss caused while an authorized driver is engaging in any speed contest;

(4) Damage or loss caused while an authorized driver is using the vehicle to push or tow anything or using the vehicle to carry persons or property for hire, unless expressly authorized in the rental agreement;

(5) Damage or loss incurred while an authorized driver is driving outside the United States or Canada, or, if state restrictions are imposed by the rental agreement if such damage or loss is incurred outside of those states where operation of the vehicle is expressly authorized in the rental agreement;

(6) Damage or loss incurred while the vehicle is driven, with the renter's permission or accession, by anyone other than an authorized driver;

(7) Damage or loss incurred after the private passenger automobile was rented or an authorized driver was approved as a result of fraudulent information provided to the rental company;

(8) Damage or loss incurred as a result of commission of a felony by an authorized driver; and

(9) Damage or loss incurred if the vehicle is stolen and the renter or authorized driver fails to return the original ignition key, fails to file a police report within seventy-two (72) hours of discovering the theft, or fails to cooperate with the rental agency, police or other authorities in all matters connected with the investigation.

History of Section.
(P.L. 1989, ch. 295, § 1; P.L. 2002, ch. 250, § 1; P.L. 2004, ch. 28, § 1; P.L. 2004, ch. 100, § 1.)



Chapter 31-34-8 - Basis of charges.

§ 31-34-8 Basis of charges.  Every automobile rental company shall compute rental charges, with the exception of rental charges for temporary replacement vehicles after an accident, based solely on a twenty-four (24) hour period, rather than on a calendar day basis.

History of Section.
(P.L. 1989, ch. 295, § 1; P.L. 1999, ch. 510, § 1.)






Chapter 31-34.1 - Rental Vehicle Surcharge

Chapter 31-34.1-1 - Definitions.

§ 31-34.1-1 Definitions.  The following words and phrases used in this chapter, for the purposes of this chapter, have the following meanings:

(1) "Excise tax" means the tax imposed under chapter 34 of title 44.

(2) "Gross receipts" means the total amount of money for the value of other consideration received by a renter of motor vehicles from motor vehicles rented in the state of Rhode Island. Gross receipts includes any charges related to the rental including gas, insurance, etc. whether or not set out in separate contract.

(3) "Motor vehicle" means a private passenger motor vehicle designed to transport fifteen (15) or fewer passengers that is rented without a driver and is part of a fleet of five (5) or more passenger vehicles used for that purpose, owned or leased by the same person or entity.

(4) "Rental company" means any business entity engaged in the business of renting motor vehicles in the state of Rhode Island.

(5) "Rented in this state" means any vehicle if it is picked up by or delivered to the renter in this state.

History of Section.
(P.L. 1994, ch. 150, § 1; P.L. 1995, ch. 272, § 1.)



Chapter 31-34.1-2 - Rental vehicle surcharge.

§ 31-34.1-2 Rental vehicle surcharge.  (a) Each rental company shall collect, at the time a motor vehicle is rented in this state, on each rental contract, a surcharge equal to eight percent (8.0%) of gross receipts per vehicle on all rentals for each of the first thirty (30) consecutive days. The surcharge shall be computed prior to the assessment of any applicable sales taxes, provided, however, the surcharge shall be subject to the sales tax.

(b) The surcharge shall be included on the rental contract and collected in accordance with the terms of the rental contract. Sixty percent (60%) of the surcharge shall be retained by the rental company in accordance with this section and subsection (c), and forty percent (40%) of the surcharge shall be remitted to the state for deposit in the general fund, on a quarterly basis in accordance with a schedule adopted by the tax administration. Each rental company collecting and retaining surcharge amounts may reimburse itself in accordance with this section from the funds retained for the total amount of motor vehicle licensing fees, title fees, registration fees and transfer fees paid to the state of Rhode Island and excise taxes imposed upon the rental companies' motor vehicles during the prior calendar year; provided, that rental companies shall not be authorized to reimburse themselves for title fees, motor vehicles licensing fees, transfer fees, registration fees and excise taxes unless those fees and taxes shall have been assessed and paid in full to the state or appropriate city or town prior to any reimbursement. No reimbursement shall be allowed upon the prepayment of any fees or excise taxes.

(c) At a date to be set by the state tax administrator, but not later than February 15th of any calendar year, each rental company shall, in addition to filing a quarterly remittance form, file a report with the state tax administrator on a form prescribed by him or her, stating the total amount of motor vehicles licensing fees, transfer fees, title fees, registration fees and excise taxes paid by the rental company in the previous year. The amount, if any, by which the surcharge collections exceed the amount of licensing fees, title fees, transfer fees, registration fees and excise taxes paid shall be remitted by the rental company to the state of Rhode Island for deposit in the general fund.

History of Section.
(P.L. 1994, ch. 150, § 1; P.L. 1995, ch. 272, § 1; P.L. 1996, ch. 100, art. 44, § 1; P.L. 2002, ch. 65, art. 16, § 10; P.L. 2012, ch. 297, § 1; P.L. 2012, ch. 340, § 1.)



Chapter 31-34.1-3 - Regulations.

§ 31-34.1-3 Regulations.  The tax administrator shall promulgate rules and regulations necessary to implement the provisions of this chapter. All administrative provisions of chapters 18 and 19 of title 44 relating to interest, penalties, assessments and hearings shall apply.

History of Section.
(P.L. 1994, ch. 150, § 1.)



Chapter 31-34.1-4 - False reports  Penalties.

§ 31-34.1-4 False reports  Penalties.  Any person making a false report to the tax administrator with the intent to misrepresent the amount of title fees, motor vehicle licensing fees, transfer fees or excise fees paid or the amount of surcharges collected or who knowingly fails to collect the surcharge as required by this section shall be guilty of a misdemeanor and shall upon conviction of each offense be fined not more than one thousand dollars ($1,000) or be imprisoned for not more than one year, or by both fine and imprisonment. In addition to the above penalty, any person convicted of a violation of this section shall forfeit their right to reimbursement for expenses and shall remit the entire six percent (6%) surcharge collected to the state in a manner consistent with § 31-34.1-2.

History of Section.
(P.L. 1994, ch. 150, § 1; P.L. 1996, ch. 100, art. 44, § 1.)






Chapter 31-35 - Responsibility of Parking Lots

Chapter 31-35-1 - Ordinances requiring theft and damage insurance coverage.

§ 31-35-1 Ordinances requiring theft and damage insurance coverage.  Each city and town in this state is authorized and empowered to pass ordinances requiring every person, firm, or corporation engaged in the business of parking motor vehicles on outdoor parking lots to take out a blanket insurance, by the terms of which any motor vehicle owner, whose motor vehicle has been left in the outdoor parking lot, in the event of theft of or damage to the motor vehicle, may be recompensed from the insurance for the theft or damages.

History of Section.
(P.L. 1942, ch. 1209, § 1; G.L. 1956, § 31-35-1.)






Chapter 31-36 - Motor Fuel Tax

Chapter 31-36-1 - Definitions.

§ 31-36-1 Definitions.  Terms in this chapter and chapter 37 of this title are construed as follows:

(1) "Administrator" means the tax administrator.

(2) "Distributor" includes any person, association of persons, firm, or corporation, wherever resident or located, who shall import or cause to be imported into this state, for use or for sale, fuels, and also any person, association of persons, firm or corporation who shall produce, refine, manufacture, or compound fuels within this state.

(3) "Filling station" includes any place, location, or station where fuels are offered for sale at retail.

(4) "Fuels" includes gasoline, benzol, naphtha, and other volatile and inflammable liquids (other than lubricating oils, diesel fuel for the propulsion of marine craft, fuels used for the propulsion of airplanes, oils used for heating purposes, manufactured biodiesel fuel as defined in subdivision (14) of this section), used or suitable for use for operating or propelling motor vehicles with internal combustion engines. This does not include benzol and naphtha sold or used for a purpose other than for the operation or propulsion of motor vehicles. Any article or product represented as gasoline for use in internal combustion type engines, used in motor vehicles, shall be equal to or better in quality and specification than that known as "United States government motor gasoline."

(5) "Investigator and examiner" means any person appointed by the tax administrator to act as an investigator and examiner.

(6) "Owner" includes any person, association of persons, firm, or corporation offering fuels for sale at retail.

(7) "Peddlers" means any person, association of persons, firm or corporation, except a distributor as defined in this chapter, who shall distribute gasoline by tank wagon in this state.

(8) "Public highways" includes any state or other highway and any public street, avenue, alley, park, parkway, driveway, or public place in any city or town.

(9) "Pump" includes any apparatus or machine for raising, driving, exhausting, or compressing fluids, and used in the sale and distribution of fuels.

(10) "Purchaser" includes any person, association of persons, firm, or corporation, wherever resident or located, who purchases fuels from a distributor, for use or resale, and any person, association of persons, firm or corporation who purchases from a distributor, gasoline or other volatile and inflammable liquids (other than lubricating oils and oils used for heating purposes) for use other than for propelling motor vehicles.

(11) "Retail dealer" means any person, association of persons, firm, or corporation operating a filling station as herein defined in this chapter for the sale or dispensing of motor fuel by delivery into service tank or tanks of any highway motor vehicle which is propelled by an internal combustion motor, other than the highway motor vehicle belonging to the person owning or operating the place of business; provided, however, that sales by a manufacturer or distributor shall not constitute them retail dealers.

(12) "State highways" includes only those public highways or those parts of them that shall be constructed or maintained by the department of transportation.

(13) "United States government motor gasoline" means that gasoline which is or may be prescribed by the federal specification board of the United States government for use as a fuel for motor vehicle, motor boat, and similar engines.

(14) "Manufactured biodiesel fuel" means: (i) Mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats which conform to ASTM D6751 specifications for use in diesel engines; (ii) That results in employment at a fixed location at a manufacturing facility for biodiesel fuel; and (iii) Any volume of biodiesel fuel that is subsequently blended with other fuels and is used for heating purposes or for operating or propelling motor vehicles notwithstanding the portion of biodiesel blended into any fuel, only the biodiesel portion of the fuel shall be exempt from taxation under chapter 31-36.

History of Section.
(P.L. 1925, ch. 679, § 1; P.L. 1929, ch. 1405, § 1; P.L. 1937, ch. 2509, § 1; P.L. 1937, ch. 2510, §§ 1, 2; G.L. 1938, ch. 45, § 1; P.L. 1939, ch. 659, § 2; impl. am. P.L. 1939, ch. 660, § 70; P.L. 1939, ch. 746, § 1; P.L. 1940, ch. 822, § 1; P.L. 1950, ch. 2547, § 1; P.L. 1955, ch. 3583, § 1; G.L. 1956, § 31-36-1; P.L. 1996, ch. 147, § 1; P.L. 1996, ch. 205, § 1; P.L. 1997, ch. 168, § 2; P.L. 2004, ch. 484, § 1; P.L. 2007, ch. 348, § 1; P.L. 2007, ch. 429, § 1; P.L. 2008, ch. 98, § 24; P.L. 2008, ch. 145, § 24; P.L. 2009, ch. 129, § 1; P.L. 2009, ch. 168, § 1.)



Chapter 31-36-2 - Registration of distributors required.

§ 31-36-2 Registration of distributors required.  Every distributor shall, before continuing or commencing to transact the business of a distributor, apply for registration as a distributor at the office of the tax administrator upon a form to be obtained from the administrator and the administrator. If satisfied as to the facts stated in application, shall register the distributor and issue a certificate of the registration without charge, which registration shall entitle the distributor to continue or to commence to engage in the business within this state.

History of Section.
(P.L. 1925, ch. 679, § 2; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 2; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-36-2.)



Chapter 31-36-3 - Bond of a motor fuel distributor.

§ 31-36-3 Bond of a motor fuel distributor.  (a) Before the division of taxation shall register a distributor as provided in § 31-36-2, the distributor shall deposit with the Division of Taxation a surety bond running to the general treasurer and in form and substance approved by the division, in amount based upon an estimate of the average annual tax to be paid by the distributor as set forth in subsection (b) of this section, with any surety if any that the division may require, conditioned to pay any final judgment obtained against the principal named in the bond for failure to pay any and all taxes assessed under the provisions of this chapter.

(b) SEE THE BOOK FOR THE PROPER TABLE.

(c) In no event shall the amount of the bond in this section exceed five million dollars ($5,000,000).

History of Section.
(P.L. 1925, ch. 679, § 2; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 2; P.L. 1953, ch. 3177, § 1; G.L. 1956, § 31-36-3; P.L. 1962, ch. 63, § 1; P.L. 1978, ch. 165, § 1; P.L. 1996, ch. 100, art. 24, § 1.)



Chapter 31-36-4 - Suspension or revocation of registration.

§ 31-36-4 Suspension or revocation of registration.  The administrator may suspend or revoke a registration of any distributor after a hearing, upon not less than five (5) days' notice, for any violation of the provisions of this chapter, and may require a return of the distributor's certificate.

History of Section.
(P.L. 1925, ch. 679, § 2; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 2; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-36-4.)



Chapter 31-36-5 - Measurement and marking of capacity of vehicles for transportation of fuels.

§ 31-36-5 Measurement and marking of capacity of vehicles for transportation of fuels.  The capacity of every vehicle tank, and each compartment of it used for the transportation of fuels, shall be measured and sealed by an official sealer of weights and measures, and the capacity when so determined shall be plainly printed upon the right hand side of the vehicle tank in letters and numerals not less than one inch (1") in height.

History of Section.
(P.L. 1925, ch. 679, § 3; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 3; G.L. 1956, § 31-36-5.)



Chapter 31-36-6 - Distributors' sales records.

§ 31-36-6 Distributors' sales records.  Every distributor shall keep a complete and accurate record of the number of gallons of fuels sold by the distributor and of the number of gallons of fuels used by the distributor, the date of the sales and of any use and, except in the case of retail sales through filling stations operated by the distributor, the names and addresses of the purchasers. The record shall be in a form and contain any information that the administrator may prescribe. Every distributor shall make for every sale of fuels, except retail sales through filling stations operated by the distributor, a written statement in duplicate containing the names and addresses of the distributor and the purchaser, the number of gallons sold and the dates of sale and delivery, one of which shall be delivered to the purchaser and the other retained by the distributor. Each record and statement shall be preserved by the distributor and purchaser for a period of three (3) years, and shall be open to inspection upon demand of the tax administrator or his or her authorized agents.

History of Section.
(P.L. 1925, ch. 679, § 3; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 3; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-36-6; P.L. 1967, ch. 181, § 1.)



Chapter 31-36-7 - Monthly report of distributors  Payment of tax.

§ 31-36-7 Monthly report of distributors  Payment of tax.  (a) State requirements. Every distributor shall, on or before the twentieth (20th) day of each month, render a report to the tax administrator, upon forms to be obtained from the tax administrator, of the amount (number of gallons) of fuels purchased, sold, or used by the distributor within this state and the amount of fuels sold by the distributor without this state from fuels within this state during the preceding calendar month, and, if required by the tax administrator as to purchases, the name or names of the person or persons from whom purchased and the date and amount of each purchase, and as to sales, the name or names of the person or persons to whom sold and the amount of each sale, and shall pay at the same time to the administrator tax at the rate of thirty-two cents ($0.32) per gallon on all taxable gallons of fuel sold or used in this state.

(b) Federal requirements. In the event the federal government requires a certain portion of the gasoline tax to be dedicated for highway improvements, then the state controller is directed to establish a restricted receipt account and deposit that portion of gasoline tax receipts which brings the state into federal compliance.

History of Section.
(P.L. 1925, ch. 679, § 4; P.L. 1927, ch. 1033, § 3; P.L. 1929, ch. 1405, § 1; P.L. 1937, ch. 2500, § 1; P.L. 1938, ch. 2626, § 1; G.L. 1938, ch. 45, § 4; P.L. 1939, ch. 745, § 1; P.L. 1947, ch. 1887, art. 4, § 1; G.L. 1956, § 31-36-7; P.L. 1958, ch. 17, art. 5, § 1; P.L. 1960, ch. 77, art. 3, § 1; P.L. 1968, ch. 263, art. 7, § 1; P.L. 1975, ch. 260, art. 8, § 1; P.L. 1981, ch. 186, § 1; P.L. 1982, ch. 9, art. 2, § 1; P.L. 1982, ch. 344, art. 14, § 1; P.L. 1983, ch. 2, art. 9, § 1; P.L. 1985, ch. 181, art. 25, § 2; P.L. 1987, ch. 172, § 1; P.L. 1989, ch. 126, art. 19, § 1; P.L. 1991, ch. 6, art. 17, § 1; P.L. 1993, ch. 138, art. 30, § 1; P.L. 1993, ch. 138, art. 89, § 1; P.L. 1994, ch. 134, § 19; P.L. 1997, ch. 30, art. 7, § 2; P.L. 1998, ch. 31, art. 6, § 2; P.L. 2002, ch. 65, art. 29, § 1; P.L. 2009, ch. 68, art. 16, § 1.)



Chapter 31-36-8 - Declarations under penalty of perjury.

§ 31-36-8 Declarations under penalty of perjury.  The oath or affirmation required by the provisions of this chapter or chapter 37 of this title as to any report or written statement shall not be required if the report or statement to be sworn to contains or is verified by a written declaration that it is made under the penalties of perjury. Whoever signs or issues the report or statement containing or verified by the written declaration shall, if the report or statement is willfully false, be guilty of perjury.

History of Section.
(G.L. 1938, ch. 45, § 4; P.L. 1939, ch. 745, § 1; G.L. 1956, § 31-36-8.)



Chapter 31-36-9 - Assessment on determination of incorrectness of report or on failure to file report.

§ 31-36-9 Assessment on determination of incorrectness of report or on failure to file report.  (1) Deficiency determination; interest. If the tax administrator is not satisfied with any statement or report or the amount of tax paid to the tax administrator by any person, the tax administrator may compute and determine the amount required to be paid upon the basis of the facts contained in the statement or report or upon the basis of any information in the tax administrator's possession or that may come into the tax administrator's possession. One or more deficiency determinations may be made of the amount due for one or for more than one month. The amount of the determination, exclusive of penalties, shall bear interest at the annual rate provided by § 44-1-7, as amended, from the twenty-fifth day after the close of the month for which the amount, or any portions of it, should have been paid until the date of payment.

(2) Pecuniary penalties for deficiencies. If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of the provisions of this chapter, a penalty of ten percent (10%) of the amount of the determination shall be added to it. If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade the provisions of this chapter, a penalty of fifty percent (50%) of the amount of the determination shall be added to it.

(3) Notice of determination. The tax administrator shall give to the distributor or other person against whom any claim is asserted a written notice of the tax administrator's determination. Except in the case of fraud, intent to evade the provisions of this article, failure to make a return, or claim for additional amount pursuant to subsections (6) to (9) of this section, every notice of a deficiency determination shall be mailed within three (3) years after the twenty-fifth day of the calendar month following the month for which the amount is proposed to be determined or within three (3) years after the return is filed, whichever period expires later, unless a longer period is agreed upon by the tax administrator and the taxpayer.

(4) Determination without report; interest and penalties. If any person fails to file a report, the tax administrator shall make an estimate of the amount (number of gallons) of fuels purchased, sold or used which is subject to tax. The estimate shall be made for the month or months in respect to which the person failed to file a report and shall be based upon any information which is in the tax administrator's possession or may come into the tax administrator's possession. Upon the basis of this estimate, the tax administrator shall compute and determine the amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to ten percent (10%) of it. One or more determinations may be made for one or for more than one month. The amount of the determination, exclusive of penalties, shall bear interest at the annual rate provided by § 44-1-7, as amended, from the twenty-fifth day after the close of the month for which the amount or any portion of it should have been paid until the date of payment. If the failure of any person to file a report is due to fraud or an intent to evade the provisions of this chapter, a penalty of fifty percent (50%) of the amount required to be paid by the person, exclusive of penalties, shall be added to it in addition to the ten percent (10%) penalty provided in this section. After making his or her determination the tax administrator shall mail a written notice of the estimate, determination, and penalty.

(5) Jeopardy determinations. If the tax administrator believes that collection of any tax or any amount of tax required to be collected and paid to the state or of any determination will be jeopardized by delay, the tax administrator shall thereupon make a determination of the tax or amount of tax required to be collected, including interest and penalties, if any, noting that fact upon the determination. The amount so determined shall be due and payable immediately upon the mailing by the tax administrator of the notice of that determination.

(6) Finality of determination; time payment due. Unless a hearing shall have been requested as provided in subsection (7) of this section, any determination made by the tax administrator under subsections (1)  (4) of this section shall become final and shall be paid within ten (10) days after mailing by the tax administrator of the notice of the determination. If the determination is not so paid, a further penalty of ten percent (10%) of the amount of the determination, exclusive of interest and other penalties, shall be added to it.

(7) Hearing by administrator on application. Any person aggrieved by any assessment, deficiency, or otherwise, shall notify the tax administrator in writing within thirty (30) days from the date of mailing by the tax administrator of the notice of the assessment and shall request a hearing relative to it. The tax administrator shall, as soon as practicable, fix a time and place for the hearing and shall, after the hearing, determine the correct amount of the tax, interest, and penalties; provided, that when a jeopardy assessment or determination shall be made the hearing shall not be had unless the jeopardy assessment with penalties and interest shall have been paid. The tax administrator may decrease or increase the amount of any determination.

(8) Petition for judicial review; citation and hearing. After a hearing, and provided all taxes, interest, and penalties as determined by the tax administrator have been paid, any person aggrieved by the determination may, within fifteen (15) days from the date of mailing by the tax administrator of the determination, petition the sixth division of the district court, setting forth the reasons why the assessment is alleged to be erroneous and praying relief from it. The clerk of the court shall then issue a citation, substantially in the form provided in § 44-5-26, to summon the tax administrator to answer the petition, and the court shall proceed to hear the petition and to determine the correct amount of the tax, interest, and penalties.

(9) Judgment on review. If, upon final determination of the petition, it shall appear that the tax administrator's assessment was correct, the court shall confirm the assessment; or, if incorrect, the court shall determine the proper amount of the tax, interest, and penalties, and it shall appear that the petitioner, by reason of the payment of the tax, interest, and penalties, is entitled to recover the payment or any part of it, the court may order a refund with interest at the annual rate provided by § 44-1-7, as amended, or order a credit, as the circumstances may warrant. If a refund is so ordered, it shall be paid by the general treasurer upon certification of the tax administrator with the approval of the director of administration. If it shall appear that the state is entitled to a greater amount of tax, interest, and penalties than assessed or determined by the tax administrator and paid by the petitioner, the court shall order the payment by the petitioner of any additional amount that the court shall determine, and the petitioner shall immediately pay the amount to the tax administrator. A party aggrieved by a final order of the court may seek review thereof in the supreme court by writ of certiorari in accordance with the procedures contained in § 8-8-32.

(10) Interest and penalties on delinquent payments. Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the tax administrator under subsections (1)  (4) of this section within the time required, shall pay a penalty of ten percent (10%) of the tax or amount of the tax, in addition to the tax or amount of the tax, plus interest at the annual rate provided by § 44-1-7, as amended, from the date on which the tax or amount of the tax required to be collected became due and payable to the state until date of payment.

History of Section.
(P.L. 1925, ch. 679, § 4; P.L. 1929, ch. 1405, § 1; P.L. 1937, ch. 2500, § 1; P.L. 1938, ch. 2626, § 1; G.L. 1938, ch. 45, § 4; P.L. 1939, ch. 745, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 31-36-9; P.L. 1967, ch. 181, § 2; P.L. 1976, ch. 140, § 16; P.L. 1992, ch. 388, § 12; P.L. 1993, ch. 459, § 13.)



Chapter 31-36-11 - Interest on delinquent taxes  Actions for collections.

§ 31-36-11 Interest on delinquent taxes  Actions for collections.  Any distributor failing to pay the tax provided for in this chapter when payable shall be liable for interest at the annual rate provided by § 44-1-7, as amended, on the amount of the tax from the time when the tax shall become payable until the tax is paid, and suit for the collection of the tax and interest shall be initiated by the tax administrator, under the direction and supervision of the director of administration.

History of Section.
(P.L. 1925, ch. 679, § 6; P.L. 1925, ch. 679, § 4; P.L. 1929, ch. 1405, § 1; P.L. 1937, ch. 2500, § 1; P.L. 1938, ch. 2626, § 1; G.L. 1938, ch. 45, § 4; P.L. 1939, ch. 745, § 1; impl. am. P.L. 1951, ch. 2727, art. 1, § 3; G.L. 1956, § 31-36-11; P.L. 1967, ch. 181, § 4; P.L. 1992, ch. 388, § 12.)



Chapter 31-36-11.1 - Interest on overpayments.

§ 31-36-11.1 Interest on overpayments.  If it shall be determined that an overpayment has been made with respect to the tax provided for in this chapter, the amount of the overpayment shall bear interest at the annual rate established by § 44-1-7.1. The acceptance of the check shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest.

History of Section.
(P.L. 1982, ch. 159, § 5; P.L. 1983, ch. 104, § 5.)



Chapter 31-36-12 - Tax as debt to state.

§ 31-36-12 Tax as debt to state.  The tax imposed under the provisions of this chapter, together with all penalties, charges, and interest thereon shall also become, from the time the same are due and payable, a debt to the state of Rhode Island from the person or corporation liable for the payment of it.

History of Section.
(G.L. 1938, ch. 45, § 4; P.L. 1939, ch. 745, § 1; G.L. 1956, § 31-36-12.)



Chapter 31-36-13 - Exemption and reimbursement for sales to United States or outside state  Emergency sales to other distributors.

§ 31-36-13 Exemption and reimbursement for sales to United States or outside state  Emergency sales to other distributors.  Any person who shall purchase fuels upon which the tax provided in this chapter shall have been paid and shall sell the fuels outside this state or to the United States government, may be reimbursed the amount of the tax in the manner and subject to the conditions provided in this chapter. All claims for reimbursement shall be made under oath to the tax administrator upon forms to be obtained from the tax administrator, within two hundred forty (240) days from the date of the purchase of the fuels, and shall contain any information and proof that the tax administrator may require, that the claimant has paid the tax and that the fuels have been sold by the claimant outside this state or to the United States government. Claims for reimbursement shall be paid by the general treasurer from the general fund upon certification by the tax administrator and with the approval of the controller. However, any distributor shall be exempt from the payment of any tax on fuels sold by the distributor to the United States government or to a person, firm, or corporation who or which shall use the fuel solely for the operation of railroad transportation equipment on fixed rails or tracks, upon the presentation to the tax administrator by the distributor of proof satisfactory to the tax administrator as to the sale. Provided, that any distributor shall be exempt from the payment of any tax on fuels sold by the distributor to another distributor who is registered with the tax administrator.

History of Section.
(P.L. 1925, ch. 679, § 5; P.L. 1930, ch. 1564, § 1; G.L. 1938, ch. 45, § 5; P.L. 1939, ch. 746, § 2; P.L. 1942, ch. 1212, art. 13, § 1; P.L. 1945, ch. 1600, § 1; P.L. 1947, ch. 1975, § 1; P.L. 1953, ch. 3177, § 2; G.L. 1956, § 31-36-13; P.L. 1965, ch. 69, § 1; P.L. 1976, ch. 61, § 1; P.L. 1977, ch. 154, § 1.)



Chapter 31-36-13.1 - Other exemptions.

§ 31-36-13.1 Other exemptions.  Any distributor located in the town of New Shoreham shall be exempt at the point of purchase from the payment of any tax on fuel sold by the distributor directly, not at a filling station, to a person or entity who may file for a refund or reimbursement of motor fuel tax pursuant to § 31-36-15.

History of Section.
(P.L. 2003, ch. 415, § 1.)



Chapter 31-36-14 - Purchase for export by distributor licensed in another state.

§ 31-36-14 Purchase for export by distributor licensed in another state.  Any distributor unlicensed in Rhode Island, who is a licensed distributor in a state outside of Rhode Island, may purchase fuels for export, tax free, after the distributor has first obtained a permit from the administrator for the exportation and shall comply with any rules and regulations that the administrator shall prescribe including the filing of a bond if required by the administrator.

History of Section.
(G.L. 1938, ch. 45, § 5; P.L. 1947, ch. 1975, § 1; G.L. 1956, § 31-36-14; P.L. 1961, ch. 55, § 1; P.L. 1967, ch. 181, § 6.)



Chapter 31-36-15 - Refunds of motor fuel tax.

§ 31-36-15 Refunds of motor fuel tax.  (a) Commercial fishing operators who shall use fuels for propelling boats used principally in the business of commercial fishing for which certificates of registration have been issued by the department of environmental management for use in the commercial catching of marine fish, shellfish, or lobsters; (2) persons, firms, or corporations who or which shall use fuel for marine purposes, including in it fuel used in boats operated commercially for carrying passengers or freight but excluding from it fuels used in the operation or propulsion of pleasure craft, and further including persons, firms or corporations who purchase fuel for pumping, intaking, or discharging sea or bay waters for maintaining fish, shellfish, or lobsters; (3) lumber harvesters who shall use fuel for the operation of stationary engines, tractors, and other motor vehicles used in the course of lumbering in the forest or woods and which are not registered for use or used on public highways; (4) water well drillers who shall use fuel for the operation of stationary engines or drilling apparatus in the course of boring or drilling wells and not registered for use on the public highways; (5) farmers who shall use fuel for the operation of stationary engines, tractors, and other motor vehicles which are used in agricultural work on the farm of the claimant and which are not registered for use or used on public highways; (6) manufacturers who use fuels, except gasoline and diesel engine fuel, as industrial raw material and who use diesel engine fuel for the manufacture of power; and (7) municipalities and sewer commissions or their agencies which use fuel in the operation of stationary engines and motor vehicles which are not registered for use on public highways in the operation of sewer treatment plants; may file the claim for reimbursement of tax in the same manner as prescribed in § 31-36-13, and shall be reimbursed by the state upon proof satisfactory to the tax administrator that the fuel was used as prescribed in this section.

(b) No claim shall be filed if the reimbursement sought to be obtained amounts to less than one dollar ($1.00).

History of Section.
(P.L. 1925, ch. 679, § 5; P.L. 1929, ch. 1405, § 1; P.L. 1930, ch. 1564, § 1; G.L. 1938, ch. 45, § 5; P.L. 1939, ch. 746, § 2; P.L. 1940, ch. 871, § 1; P.L. 1945, ch. 1600, § 1; P.L. 1947, ch. 1975, § 1; P.L. 1948, ch. 2095, § 1; P.L. 1949, ch. 2369, § 1; G.L. 1956, § 31-36-15; P.L. 1964, ch. 184, § 1; P.L. 1967, ch. 181, § 5; P.L. 1977, ch. 154, § 1; P.L. 1978, ch. 402, § 1; P.L. 1988, ch. 381, § 1; P.L. 1996, ch. 147, § 1; P.L. 1996, ch. 205, § 1.)



Chapter 31-36-16 - Payment of tax by persons other than distributors.

§ 31-36-16 Payment of tax by persons other than distributors.  Any person who shall receive fuels in any form and under any circumstances that shall preclude the collection of the tax provided for in this chapter, from the distributors, and shall then sell or use the fuels in any manner and under any circumstances that shall render the sale or use subject to the tax, shall be considered as a distributor, and shall make the same report, pay the same taxes, and be subject to all other provisions of this chapter relating to a distributor of the fuels; excepting, that the requirements under this chapter for the filing of a bond shall be discretionary with the tax administrator, and if the bond is required to be filed it shall be in an amount not to exceed seventy-five thousand dollars ($75,000).

History of Section.
(P.L. 1925, ch. 679, § 6; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 6; P.L. 1953, ch. 3177, § 3; G.L. 1956, § 31-36-16; P.L. 1996, ch. 100, art. 24, § 1.)



Chapter 31-36-17 - Carriers' reports of deliveries.

§ 31-36-17 Carriers' reports of deliveries.  Every railroad, common carrier, or person delivering fuels into this state shall immediately report the delivery in writing to the state administrator, stating the names and addresses of the consignor and the consignee, the date and place of delivery, and the number of gallons delivered.

History of Section.
(P.L. 1925, ch. 679, § 6; P.L. 1929, ch. 1405, § 1; G.L. 1938, ch. 45, § 6; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-36-17.)



Chapter 31-36-18 - Appeals involving licenses or registrations.

§ 31-36-18 Appeals involving licenses or registrations.  (a) Any distributor, owner, or person aggrieved by any order of the administrator made under the provisions of this chapter or chapter 37 of this title, involving the issuance, suspension, or revocation of a license, permit, or certificate of registration or any other matter (but not including assessments of taxes, interest, and penalties) may appeal the order to the sixth division of the district court by filing within thirty (30) days from the date of the notice to the distributor, owner, or person of the issuance of the order appealed from, a petition in the court stating the grounds upon which the appeal is taken.

(b) Upon the filing of the petition, the court shall cause thirty (30) days' notice of the pendency of it to be given to the administrator by serving the administrator in the manner in which subpoenas in equity are served, with a certified copy of the petition, and the petition shall follow the course of equity so far as the same is applicable. Upon hearing the petition the court may review the evidence taken at a hearing, investigator and examiner's reports, or other information upon which the administrator's action was taken, and may in its discretion, affirm or overrule or modify the order of the administrator. The taking of the appeal shall not operate as a stay of the order of the administrator from which the appeal is taken, and the order shall remain in full force and effect during the dependency of the appeal unless otherwise ordered by the court.

(c) A party aggrieved by a final order of the court may seek review of the order in the Supreme Court by writ of certiorari in accordance with the procedures contained in § 42-35-16.

History of Section.
(P.L. 1925, ch. 679, § 11; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 7; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-36-18; P.L. 1967, ch. 181, § 7; P.L. 1976, ch. 140, § 16; P.L. 1982, ch. 388, § 21.)



Chapter 31-36-19 - Penalty for violations.

§ 31-36-19 Penalty for violations.  Any distributor, purchaser, owner, or other person who fails or refuses to furnish any report or statement required to be made, or who fails or refuses to furnish any other data required by the tax administrator, or who files any false or fraudulent report, or who violates any provision of this chapter or chapter 37 of this title for which no other penalty is provided, shall be guilty of a felony, and shall for each offense be fined not more than ten thousand dollars ($10,000) or be imprisoned for not exceeding one year, or be punished by both fine and imprisonment.

History of Section.
(P.L. 1925, ch. 679, § 6; P.L. 1925, ch. 679, § 12; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 8; G.L. 1956, § 31-36-19; P.L. 1967, ch. 181, § 8; P.L. 1986, ch. 103, § 11.)



Chapter 31-36-20 - Disposition of proceeds.

§ 31-36-20 Disposition of proceeds.  (a) Notwithstanding any other provision of law to the contrary, all moneys paid into the general treasury under the provisions of this chapter or chapter 37 of this title, and title 46 shall be applied to and held in a separate fund and be deposited in any depositories that may be selected by the general treasurer to the credit of the fund, which fund shall be known as the Intermodal Surface Transportation Fund; provided, that in fiscal year 2004 for the months of July through April six and eighty-five hundredth cents ($0.0685) per gallon of the tax imposed and accruing for the liability under the provisions of § 31-36-7, less refunds and credits, shall be transferred to the Rhode Island public transit authority as provided under § 39-18-21. For the months of May and June in fiscal year 2004, the allocation shall be five and five hundredth cents ($0.0505). Thereafter, until fiscal year 2006, the allocation shall be six and twenty-five hundredth cents ($0.0625). For fiscal years 2006 through FY 2008, the allocation shall be seven and twenty-five hundredth cents ($0.0725); provided, that expenditures shall include the costs of a market survey of non-transit users and a management study of the agency to include the feasibility of moving the Authority into the Department of Transportation, both to be conducted under the auspices of the state budget officer. The state budget officer shall hire necessary consultants to perform the studies, and shall direct payment by the Authority. Both studies shall be transmitted by the Budget Officer to the 2006 session of the General Assembly, with comments from the Authority. For fiscal year 2009, the allocation shall be seven and seventy-five hundredth cents ($0.0775), of which one-half cent ($0.005) shall be derived from the one cent ($0.01) per gallon environmental protection fee pursuant to § 46-12.9-11. For fiscal years 2010 and thereafter, the allocation shall be nine and seventy-five hundredth cents ($0.0975), of which of one-half cent ($0.005) shall be derived from the one cent ($0.01) per gallon environmental protection fee pursuant to § 46-12.9-11. One cent ($0.01) per gallon shall be transferred to the Elderly/Disabled Transportation Program of the department of human services, and the remaining cents per gallon shall be available for general revenue as determined by the following schedule:

(i) For the fiscal year 2000, three and one fourth cents ($0.0325) shall be available for general revenue.

(ii) For the fiscal year 2001, one and three-fourth cents ($0.0175) shall be available for general revenue.

(iii) For the fiscal year 2002, one-fourth cent ($0.0025) shall be available for general revenue.

(iv) For the fiscal year 2003, two and one-fourth cent ($0.0225) shall be available for general revenue.

(v) For the months of July through April in fiscal year 2004, one and four-tenths cents ($0.014) shall be available for general revenue. For the months of May through June in fiscal year 2004, three and two-tenths cents ($0.032) shall be available for general revenue, and thereafter, until fiscal year 2006, two cents ($0.02) shall be available for general revenue. For fiscal year 2006 through fiscal year 2009 one cent ($0.01) shall be available for general revenue.

(2) All deposits and transfers of funds made by the tax administrator under this section, including those to the Rhode Island public transit authority, the department of human services and the general fund, shall be made within twenty-four (24) hours of receipt or previous deposit of the funds in question.

(3) Commencing in fiscal year 2004, the Director of the Rhode Island Department of Transportation is authorized to remit, on a monthly or less frequent basis as shall be determined by the Director of the Rhode Island Department of Transportation, or his or her designee, or at the election of the Director of the Rhode Island Department of Transportation, with the approval of the Director of the Department of Administration, to an indenture trustee, administrator, or other third party fiduciary, in an amount not to exceed two cents ($0.02) per gallon of the gas tax imposed, in order to satisfy debt service payments on aggregate bonds issued pursuant to a Joint Resolution and Enactment Approving the Financing of Various Department of Transportation Projects adopted during the 2003 session of the General Assembly, and approved by the Governor.

(b) Notwithstanding any other provision of law to the contrary, all other funds in the fund shall be dedicated to the department of transportation, subject to annual appropriation by the general assembly. The director of transportation shall submit to the general assembly, budget office and office of the governor annually an accounting of all amounts deposited in and credited to the fund together with a budget for proposed expenditures for the succeeding fiscal year in compliance with §§ 35-3-1 and 35-3-4. On order of the director of transportation, the state controller is authorized and directed to draw his or her orders upon the general treasurer for the payments of any sum or portion of the sum that may be required from time to time upon receipt of properly authenticated vouchers.

(c) At any time the amount of the fund is insufficient to fund the expenditures of the department of transportation, not to exceed the amount authorized by the general assembly, the general treasurer is authorized, with the approval of the governor and the director of administration, in anticipation of the receipts of monies enumerated in § 31-36-20 to advance sums to the fund, for the purposes specified in § 31-36-20, any funds of the state not specifically held for any particular purpose. However, all the advances made to the fund shall be returned to the general fund immediately upon the receipt by the fund of proceeds resulting from the receipt of monies to the extent of the advances.

History of Section.
(P.L. 1942, ch. 1212, art. 13, § 2; G.L. 1956, § 31-36-20; P.L. 1983, ch. 167, § 1; P.L. 1985, ch. 181, art. 2, § 1; P.L. 1986, ch. 287, art. 3, § 1; P.L. 1988, ch. 129, art. 3, § 1; P.L. 1989, ch. 35, § 1; P.L. 1992, ch. 133, art. 45, § 1; P.L. 1993, ch. 138, art. 30, § 1; P.L. 1994, ch. 70, art. 8, § 1; P.L. 1995, ch. 370, art. 7, § 1; P.L. 1997, ch. 30, art. 7, § 1; P.L. 1998, ch. 31, art. 6, § 2; P.L. 1999, ch. 31, art. 12, § 1; P.L. 1999, ch. 434, § 1; P.L. 1999, ch. 436, § 1; P.L. 2000, ch. 55, art. 24, § 1; P.L. 2000, ch. 109, § 42; P.L. 2001, ch. 77, art. 16, § 1; P.L. 2002, ch. 65, art. 29, § 1; P.L. 2003, ch. 376, art. 28, § 1; P.L. 2003, ch. 376, art. 36, § 9; P.L. 2004, ch. 595, art. 18, § 1; P.L. 2005, ch. 117, art. 16, § 5; P.L. 2009, ch. 5, art. 9, § 11; P.L. 2009, ch. 68, art. 5, §§ 1, 9.)



Chapter 31-36-21 - Deposit in mail as sufficient notice.

§ 31-36-21 Deposit in mail as sufficient notice.  In the administration of this chapter and chapter 37 of this title, the requirement that the tax administrator give notice by mail shall be fulfilled by the depositing in any United States post office of the notice, either as ordinary, registered, or certified mail, directed to the latest address of the person concerned which shall have been filed with the tax administrator. It shall be the responsibility of each person liable for any tax under these chapters to keep the tax administrator informed of his or her correct address.

History of Section.
(P.L. 1967, ch. 181, § 9.)



Chapter 31-36-22 - Rules and regulations  Forms.

§ 31-36-22 Rules and regulations  Forms.  (a) The tax administrator shall prescribe rules and regulations, not inconsistent with law, to carry into effect the provisions of this chapter and chapter 37 of this title. These rules and regulations, when reasonably designed to carry out the intent and purpose of these chapters, shall be prima facie evidence of their proper interpretation. The rules and regulations may from time to time be amended, suspended, or revoked, in whole or in part, by the tax administrator.

(b) The tax administrator shall prescribe, and shall furnish, any forms necessary or proper for the administration of these chapters.

History of Section.
(P.L. 1967, ch. 181, § 9; P.L. 2009, ch. 129, § 1; P.L. 2009, ch. 168, § 1.)



Chapter 31-36-23 - Severability.

§ 31-36-23 Severability.  The provisions of this chapter and chapter 37 of this title are declared to be severable. In case any part, section, or provision of these chapters is held void by any court of competent jurisdiction, the remaining parts, sections, and provisions of the chapter shall not be impaired or otherwise affected.

History of Section.
(P.L. 1967, ch. 181, § 9.)






Chapter 31-36.1 - Fuel Use Reporting Law

Chapter 31-36.1-1 - Statement of purpose.

§ 31-36.1-1 Statement of purpose.  The purpose of this chapter is to assure the payment of tax on fuel consumed by motor carriers in propelling qualified motor vehicles on the public highways in Rhode Island.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-2 - Definitions.

§ 31-36.1-2 Definitions.  Terms used in this chapter shall be construed to have the meanings provided for in § 31-36-1 and as follows:

(1) "Administrator" means the tax administrator.

(2) "Bond" means:

(i) A bond duly executed by a motor carrier as principal with a corporate surety qualified under the provisions of the laws of this state, which bond shall be payable to this state, conditioned upon the basic performance of all requirements of this chapter, including the payment of all taxes, penalties and other obligations of the motor carrier arising out of this tax; or

(ii) A deposit with the state treasury by the motor carrier under any terms and conditions that the administrator may prescribe, in like amount of lawful money of the United States or bonds, or other obligations of the United States, this state, or any county of this state, of an actual market value not less than the amount so fixed by the administrator.

(3) "Jurisdiction" means a state of the United States of America, the District of Columbia, a province or territory of Canada, or a state of the United Mexican States.

(4) "Motor carrier" means every person, association of persons, firm, or corporation, or any other legal entity, wherever resident or located, who operates or causes to be operated qualified motor vehicles on the public highways of this state.

(5) "Qualified motor vehicles" means a motor vehicle used, designed or maintained for transportation of persons or property and:

(A) Having two (2) axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds (26,000 lbs.) or 11,797 kilograms; or

(B) Having three (3) or more axles regardless of weight; or

(C) Is used in combination, when the weight of such combination exceeds twenty-six thousand pounds (26,000 lbs.) or 11,797 kilograms gross vehicle or registered gross vehicle weight. Qualified motor vehicle does not include recreational vehicles.

(6) "Recreational vehicle" means vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual. In order to qualify as a recreational vehicle, the vehicle shall not be used in connection with any business endeavor.

(7) "Use" means the consumption by a motor carrier of fuels in the propulsion of qualified motor vehicles over the highways of this state unless the fuel consumed is specifically excluded by law from the tax.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1982, ch. 307, § 1; P.L. 1996, ch. 173, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-3 - Motor carrier license and identification  Temporary licenses.

§ 31-36.1-3 Motor carrier license and identification  Temporary licenses.  (a) Each carrier operating a qualified motor vehicle in two (2) or more jurisdictions shall apply to the administrator for a motor carrier fuel use license upon forms approved by the administrator and shall upon application, pay a license fee of ten dollars ($10.00). The license shall remain in effect until surrendered or revoked under the provisions of § 31-36.1-4. The tax administrator shall, in addition, provide identification devices in the quantity requested to each licensed motor carrier. One such device must be displayed on the exterior portion of each side of the cab of each qualified motor vehicle. The fee for such identification device shall be ten dollars ($10.00) per qualified motor vehicle. Identification devices shall be issued each year by the administrator and shall be displayed on or before March 1.

(b) The administrator may refuse to issue a license if the application for it:

(1) Is filed by a motor carrier whose license at any time theretofore has been revoked by the administrator.

(2) Contains any misrepresentation, misstatement, or omission of material information required by the application.

(3) Is filed by some other motor carrier as a subterfuge of the real motor carrier in interest whose license or registration previously has been revoked for cause by the administrator.

(4) Is filed by any motor carrier who is delinquent in the payment of any fee, tax, penalty, or other amount due the administrator for its account.

The finding may be made by the administrator after granting the applicant a hearing of which the applicant shall be given ten (10) days notice in writing, and in which the applicant shall have the right to appear in person or by counsel and present testimony.

(c) Temporary license. Upon application to the administrator and payment of a fee of ten dollars ($10.00), an unlicensed motor carrier may obtain a temporary license which will authorize one qualified motor vehicle to be operated on the highways of this state, for a period not to exceed ten (10) days, without compliance with the fees imposed in this section, the tax imposed in § 31-36.1-5, and the bond required in § 31-36.1-6.

(d) The administrator may adopt rules and regulations specifying the conditions under which temporary licenses will be issued and providing for their issuance.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1982, ch. 307, § 1; P.L. 1987, ch. 118, art. 18, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-4 - Motor carrier license and identification revocation.

§ 31-36.1-4 Motor carrier license and identification revocation.  The administrator may revoke the license and identification devices of a motor carrier which refuses or neglects to comply with any provision of this chapter or any regulation pursuant to this chapter. Before revoking the license and identification devices, the administrator shall send notice by registered or certified mail to the licensee at his or her address of record ordering the licensee to appear in the office of the administrator on a date not less than ten (10) days after mailing the notice, and show cause why the licensee's license and identification devices should not be revoked.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-5 - Imposition of tax.

§ 31-36.1-5 Imposition of tax.  There is levied and imposed upon motor carriers a tax at the rate specified in § 31-36-7 on the use of fuel for the propulsion of qualified motor vehicles on the public highways within this state. The tax, with respect to fuel purchased instate, shall be paid at the time of purchase as provided in chapter 36 of this title. The tax, with respect to fuel purchased outside this state shall be paid when the quarterly returns required in § 31-36.1-11 are filed with the administrator.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1986, ch. 427, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-6 - Bond requirement.

§ 31-36.1-6 Bond requirement.  Notwithstanding provisions to the contrary, the tax administrator, pursuant to rules and regulations adopted by the tax administrator, in his or her discretion, may require a motor carrier to post a bond. Such bond shall be consistent with the provisions of the International Fuel Tax Agreement.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1989, ch. 44, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-7 - Discharge of surety.

§ 31-36.1-7 Discharge of surety.  Any surety on a bond furnished by a motor carrier shall be discharged from any liability to the state accruing on the bond after expiration of sixty (60) days from the date which the surety shall have filed with the administrator a written request to be released and discharged, but not from liability already accrued before the expiration of the sixty (60) day period. The administrator, upon receipt of the request, shall promptly notify the motor carrier who furnished the bond in question. Unless the motor carrier, prior to the expiration of the sixty (60) day period, files a new bond satisfactory to the administrator, the administrator shall immediately revoke the motor carrier's license and identification devices.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-8 - Records.

§ 31-36.1-8 Records.  Each motor carrier shall make available in this state and retain for a period of not less than four (4) years, any records that may be prescribed and in the manner required by the administrator or the International Fuel Tax Agreement, as are reasonably necessary to substantiate the quarterly returns required by § 31-36.1-11. The administrator or the administrator's agents may examine the books, papers, records, and equipment of any motor carrier during normal business hours in order to determine whether the motor fuel taxes due under this chapter are properly reported and paid. If the records required by this section are not maintained instate, the motor carrier shall either produce the records at a point instate for audit purposes, or provide transportation and reasonable substance for an auditor to audit the records at that point where the records are maintained by the motor carrier.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-9 - Enforcement powers of the administrator.

§ 31-36.1-9 Enforcement powers of the administrator.  (a) The administrator may, in the enforcement of this chapter, hold hearings and take testimony, and for those purposes may issue subpoenas and compel attendance of witnesses, and may conduct investigations which the administrator deems necessary.

(b) The tax administrator is authorized to avail him or herself of the services of the state police, the department of revenue, and the public utilities commission in enforcing the provisions of this chapter.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1982, ch. 307, § 1; P.L. 2008, ch. 98, § 25; P.L. 2008, ch. 145, § 25.)



Chapter 31-36.1-11 - Return requirements.

§ 31-36.1-11 Return requirements.  Every motor carrier subject to the tax imposed by this chapter shall on or before the last day of April, July, October, and January of every year make to the administrator any returns of its operations during the quarter ending the last day of the preceding month that the administrator may require and any other reports from time to time that the administrator may deem necessary.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1987, ch. 118, art. 18, § 2; P.L. 1987, ch. 173, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-12 - Inspection of books and records by administrator  Agreements with other jurisdictions for cooperative audits.

§ 31-36.1-12 Inspection of books and records by administrator  Agreements with other jurisdictions for cooperative audits.  (a) The tax administrator and the administrator's authorized agents and representatives may, at any reasonable time, inspect the books and records of any motor carrier subject to the tax imposed by this chapter. The administrator may enter into agreements with the appropriate authorities of other jurisdictions having statutes similar to this chapter for the cooperative audit of motor carrier reports and returns.

(b) In performing the audit or part of it, the officers and employees of the other jurisdiction or jurisdictions shall be deemed authorized agents of this state for that purpose, and the audits or parts of it shall have the same effect as similar audits or parts of them made by the division of taxation.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-13 - Computation of tax by administrator.

§ 31-36.1-13 Computation of tax by administrator.  (a) If the administrator is not satisfied with any report or return of a motor carrier subject to the tax imposed by this chapter, or with the amount of the tax to be paid by the motor carrier, the administrator may compute and assess the amount of the tax on the basis of facts contained in the report and return or on the basis of any other information available to the administrator. One or more deficiency assessments may be made with respect to any return for the tax imposed by this chapter.

(b) The amount of the deficiency assessment, exclusive of penalties, shall bear interest at the annual rate provided by § 44-1-7, as amended, from the last day of the month succeeding the quarterly period for which the amount of any portion of it should have been returned until the date of payment.

(c) If any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter, a penalty of ten percent (10%) of the amount of the deficiency assessment shall be added to it. If any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter, a penalty of fifty percent (50%) of the amount of the deficiency assessment shall be added to it.

(d) The administrator shall give written notice to any motor carrier of the deficiency assessment. If the notice is served by mail, it shall be addressed to the motor carrier at the address appearing in the records of the division of taxation. Except in the case of fraud, intent to evade the provisions of this chapter, or failure to submit a return, the notice of a deficiency assessment shall be mailed within three (3) years after the last day of the month following the quarterly period for which the amount is assessed or within three (3) years after the return for the period is filed, whichever is later.

(e) If, prior to the expiration of the time prescribed in subsection (d) of this section for the mailing of the notice of a deficiency assessment, the taxpayer has consented in writing to the mailing of notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon for the mailing. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1992, ch. 388, § 13; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-14 - Average consumption.

§ 31-36.1-14 Average consumption.  In the absence of adequate records or other evidence satisfactory to the administrator, showing the number of miles operated by a motor carrier's qualified motor vehicles per gallon of motor fuel, the motor vehicle shall be deemed to have consumed one gallon of motor fuel for each four (4) miles operated, as prescibed by the International Fuel Tax Agreement.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-15 - Credit on tax  Refund.

§ 31-36.1-15 Credit on tax  Refund.  (a) Every motor carrier shall be entitled to a credit on the tax equivalent to the rate per gallon of the tax in effect under chapter 36 of this title, on all motor fuel purchased by the carrier within this state for use in its operations without this state and upon which motor fuel the tax imposed by the laws of this state has been paid by the carrier. Evidence of the payment of the tax in any form that may be required by, or is satisfactory to, the state tax administrator, shall, be furnished by the carrier claiming the credit allowed in this chapter.

(b) When the amount of the credit provided in this chapter, to which any motor carrier is entitled for any quarter exceeds the amount of the tax for which the carrier is liable for the same quarter, the excess may, under the regulations of the tax administrator and the International Fuel Tax Agreement be allowed as a credit on the tax for which the carrier would be otherwise liable for any of the eight (8) succeeding quarters.

(c) The licensee shall receive, on request, a cash refund of any accumulated credits. All requests for refunds of credit balances must be filed in writing.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1986, ch. 427, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-16 - Reciprocity.

§ 31-36.1-16 Reciprocity.  The tax administrator may enter the International Fuel Tax Agreement or other cooperative compacts or agreements with other states or jurisdictions to permit base state or base jurisdiction licensing of persons using motor fuel in this state. Those agreements may provide for the cooperation and assistance among member states in the administration and collection of motor fuel tax, including, but not limited to, exchanges of information, auditing and assessing of interstate carriers and suppliers, and any other activities necessary to further uniformity.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1994, ch. 165, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-17 - Penalties.

§ 31-36.1-17 Penalties.  (a) Any motor carrier failing to secure or display upon demand the license or identification device required in § 31-36.1-3, or under the International Fuel Tax Agreement shall be guilty of a civil violation and subject to a fine not exceeding: (1) eighty-five dollars ($85.00) for the first offense and (2) not exceeding one hundred dollars ($100) for subsequent offenses. Any motor carrier willfully violating any other provisions of this chapter shall be deemed guilty of a civil violation and subject to a fine not exceeding one hundred dollars ($100) for the first offense and not exceeding five hundred dollars ($500) for subsequent offenses.

(b) Filing of a false statement to obtain credit or refund. Any person who willfully and knowingly makes a false statement orally, in writing, or in the form of a receipt for the sale of motor fuel, for the purpose of obtaining, attempting to obtain, or to assist any other person, partnership, or corporation to obtain or attempt to obtain a credit or refund or reduction of liability for taxes under this chapter, shall be fined not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000), or be imprisoned not more than one year, or both.

(c) Failure to file return or pay tax. When any motor carrier fails to file a return within the time prescribed by this chapter for the filing of it or fails to pay the amount of taxes due when they are payable, a penalty of ten percent (10%) or fifty dollars ($50.00), whichever is greater, shall be added to the amount of the tax due, and the penalty shall immediately accrue, and the tax shall bear interest at the annual rate provided by § 44-1-7, as amended, until the tax is paid. The tax administrator may waive all or part of the penalties provided in this chapter when it is proved to the tax administrator's satisfaction that the failure to file the return or pay the taxes on time was due to reasonable cause.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 1986, ch. 103, § 12; P.L. 1992, ch. 388, § 13; P.L. 1996, ch. 173, § 1; P.L. 1999, ch. 218, art. 6, § 15; P.L. 2002, ch. 58, § 9; P.L. 2006, ch. 246, art. 22, § 1; P.L. 2008, ch. 100, art. 12, § 13.)



Chapter 31-36.1-18 - Disposition of proceeds.

§ 31-36.1-18 Disposition of proceeds.  All money collected under the provisions of this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1981, ch. 220, § 1; P.L. 2006, ch. 246, art. 22, § 1.)



Chapter 31-36.1-19 - Out-of-state vehicles.

§ 31-36.1-19 Out-of-state vehicles.  When under the laws of any other jurisdiction, any tax, license, fee, or other obligation in addition to any imposed by Rhode Island, are imposed on motor vehicles registered in Rhode Island, the same tax, license, fee, or other obligation may be imposed on vehicles from those states by Rhode Island.

History of Section.
(P.L. 1981, ch. 220, § 1.)






Chapter 31-36.2 - Promotion of Biofuels Act of 2011

Chapter 31-36.2-1 - Short title.

§ 31-36.2-1 Short title.  This chapter shall be known and may be cited as the "Promotion of Biofuels Act of 2011."

History of Section.
(P.L. 2011, ch. 379, § 1.)



Chapter 31-36.2-2 - Biofuels study commission established.

§ 31-36.2-2 Biofuels study commission established.  (a) Membership. There is hereby established a special study commission to study the feasibility and effectiveness of various forms of incentives to promote the development and use of advanced biofuels in the state including, but not limited to: production credits, the production and harvesting of woody biomass or woody residue, feedstock incentives, and direct consumer credits for the use of advanced biofuels in various applications. Said commission shall be known as the Biofuels Study Commission and shall be comprised of fifteen (15) members: five (5) of whom shall be members of the house of representatives, not more than four (4) from the same political party, to be appointed by the speaker of the house of representatives; three (3) of whom shall be members of the senate, not more than two (2) from the same political party, to be appointed by the senate president; one of whom shall be the director of the department of environmental management, or his or her designee; one of whom shall be employed by an independent organization in the field of the environment and fuels, to be appointed by the speaker of the house; one of whom shall be the director of the office of energy resources, or his or her designee; three (3) of whom shall be employed by companies that work in and/or who themselves work in the field of advanced biofuels, to be appointed by the speaker of the house of representatives; and one of whom shall be from the University of Rhode Island cooperative extension, to be appointed by the speaker of the house of representatives.

(b) Purpose. The purpose of the commission shall be to investigate and develop a strategy to increase the use of advanced biofuels as alternatives to conventional carbon-based fuels by the state, its agencies and political subdivisions and regional transit authorities, and also to promote the use of such fuels in all sectors of the state, both private and public. In conducting its investigation and study, the commission shall consider biofuel incentive programs in other states and the states' relative competitiveness in the field.

(c) Information furnished. All departments and agencies of the state shall furnish any advice and information, documentary and otherwise, to the commission and its agents that is deemed necessary or desirable by the commission to facilitate the purposes of this chapter.

(d) The commission shall report to the general assembly on the results of its investigations and study and its recommendations, if any, on or before January 23, 2012, and at least every two (2) years thereafter on its continued findings and the results of its studies, and shall make such recommendations to the general assembly as it deems advisable.

History of Section.
(P.L. 2011, ch. 379, § 1.)



Chapter 31-36.2-3 - Further study purposes of biofuels study commission.

§ 31-36.2-3 Further study purposes of biofuels study commission.  (a) The biofuels study commission established pursuant to the provisions of this chapter shall explore the possibility of developing and entering into, to the extent possible, an agreement among those states participating in the Regional Greenhouse Gas Initiative, for the purpose of implementing a low carbon fuel standard (hereinafter referred to as "LCFS"), for transportation fuels. Provided, the commission is not authorized to, nor shall the commission enter into any form of agreement, contract, compact, memorandum of understanding, or similar document or arrangement.

(b) By way of guidance, in developing proposed agreements, such agreements should seek to provide for the following, when reasonably possible:

(1) That LCFS shall be measured on a full fuels lifecycle basis;

(2) That LCFS may be met through market-based methods by which providers exceeding the performance required by an LCFS shall receive credits that may be applied to future obligations or traded to providers not meeting the LCFS;

(3) That agreement shall establish a declining standard for greenhouse gas emissions measured in CO2-equivalent grams per unit of fuel energy sold, sufficient to achieve a ten percent (10%) reduction in the carbon content of all passenger vehicle fuels sold in participating states; and

(4) That the state shall, with the other states participating in the agreement, examine the regulations and implementation of a low carbon fuel standard in California and other states and consider ways to coordinate and issue public findings on both such matters, and if applicable, use in the agreement the life-cycle analysis methods employed by the California Air Resources Board to determine the carbon intensity of fuel. The state shall, with other states, adopt life-cycle emissions accounting standards that are consistent with the EPA's recently revised regulations for the federal renewable fuel standard.

History of Section.
(P.L. 2011, ch. 379, § 1.)



Chapter 31-36.2-4 - Biofuels as alternatives to carbon-based fuels.

§ 31-36.2-4 Biofuels as alternatives to carbon-based fuels.  (a) In addition to the preceding provisions of this chapter, the biofuels study commission shall investigate and develop a strategy to increase the use of advanced biofuels as alternatives to conventional carbon-based fuels by the state, its agencies and political subdivisions and regional transit authorities.

(b) The commission shall develop strategies to increase the use of advanced biofuels by the state, its agencies and political subdivisions and regional transit authorities and methods to advance those strategies. Methods to be considered shall include, but not be limited to: financing mechanisms including grants, loans and other incentive programs for group procurement of advanced biofuels, vehicles using advanced biofuels and distribution infrastructure and technical assistance.

History of Section.
(P.L. 2011, ch. 379, § 1.)






Chapter 31-37 - Retail Sale of Gasoline

Chapter 31-37-1 - Filling station license.

§ 31-37-1 Filling station license.  Every owner shall, before continuing or commencing to transact the business of operating a filling station, obtain from the tax administrator a license for each filling station operated. Applications for the licenses shall be made to the tax administrator on forms to be obtained from the administrator and the administrator, if satisfied as to the facts stated in the application, shall issue a license for the filling station, which license shall entitle the owner to continue or commence to engage in the business within the state provided the owner shall have complied with all ordinances or other local regulations respecting the location of pumps.

History of Section.
(P.L. 1925, ch. 679, § 13; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 9; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-37-1.)



Chapter 31-37-2 - Refusal, suspension, or revocation of license.

§ 31-37-2 Refusal, suspension, or revocation of license.  The administrator may for cause refuse any application for a license for a filling station and may for cause suspend or revoke any license issued by the administrator under the provisions of this chapter after an opportunity for a hearing of the applicant or licensee has been afforded.

History of Section.
(P.L. 1925, ch. 679, § 13; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 9; impl. am. P.L. 1939, ch. 660, § 70; G.L. 1956, § 31-37-2.)



Chapter 31-37-3 - Filling station records.

§ 31-37-3 Filling station records.  The owner of every filling station, at the filling station, shall keep a record of the number of gallons of fuels purchased, sold, and used by the owner, from whom purchased, and the date of the purchases. These records shall be preserved for three (3) years and shall be open to the inspection of the investigators and examiners of the division of taxation upon demand.

History of Section.
(P.L. 1925, ch. 679, § 14; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 10; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-3; P.L. 1967, ch. 181, § 10.)



Chapter 31-37-4 - Inspection of pumps and tanks.

§ 31-37-4 Inspection of pumps and tanks.  The division of taxation may cause its investigators and examiners to make inspections and examinations of filling stations, pumps, measuring devices, storage tanks, and tanks on motor vehicles.

History of Section.
(P.L. 1925, ch. 679, § 16; P.L. 1929, ch. 1405, § 2; P.L. 1937, ch. 2510, § 3; G.L. 1938, ch. 45, § 11; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-4.)



Chapter 31-37-5 - Information furnished by fuel vehicle drivers  Inspection and sampling.

§ 31-37-5 Information furnished by fuel vehicle drivers  Inspection and sampling.  The operator or driver of any vehicle used for the transportation of fuels in this state shall furnish to the tax administrator or the administrator's agents, on request, any information relative to the transportation of fuels in this state that may be required for the proper administration of the provisions of this chapter and chapter 36 of this title. For the purpose of securing the information the agents may stop on the highways of this state any vehicle which, they have reasonable cause to believe, is used for the transportation of fuels in this state. The agents may take samples of any fuels so transported or offered for sale in this state in sufficient quantity for the purpose of making an analysis of them.

History of Section.
(P.L. 1925, ch. 679, § 16; P.L. 1929, ch. 1405, § 2; P.L. 1937, ch. 2510, § 3; G.L. 1938, ch. 45, § 11; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-5.)



Chapter 31-37-6 - Method of testing for quality of fuels.

§ 31-37-6 Method of testing for quality of fuels.  All tests to determine the quality of gasoline shall be made by the materials section of the public works division in accordance with methods contained in "American Society for Testing and Materials Standard Specifications for Automotive Gasoline D-439-78".

History of Section.
(P.L. 1925, ch. 679, § 16; P.L. 1937, ch. 2510, § 3; G.L. 1938, ch. 45, § 11; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-6; P.L. 1976, ch. 168, § 1; P.L. 1979, ch. 177, § 1.)



Chapter 31-37-7 - Minimum standard for gasoline  Weights and measures.

§ 31-37-7 Minimum standard for gasoline  Weights and measures.  No person shall sell, offer for sale, deliver, or have in his possession for the purpose of sale, any article or product represented as gasoline for use in internal combustion engines used in motor vehicles that does not equal the "American Society for Testing and Materials Standard Specification for Automotive Gasoline D-4814-04b". It shall be unlawful for any person, firm, or corporation to give false or insufficient weight or measure in the sale of fuels or lubricating oils.

History of Section.
(P.L. 1925, ch. 679, § 16; P.L. 1929, ch. 1405, § 2; P.L. 1937, ch. 2510, § 3; G.L. 1938, ch. 45, § 11; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-7; P.L. 1976, ch. 168, § 1; P.L. 1979, ch. 177, § 1; P.L. 1983, ch. 324, § 1; P.L. 2006, ch. 71, § 1; P.L. 2006, ch. 78, § 1.)



Chapter 31-37-7.1 - Minimum standards for gasoline.

§ 31-37-7.1 Minimum standards for gasoline.  (a) Beginning June 1, 2007, no person shall sell, deliver for sale, import, or cause to be imported into the state for sale any gasoline containing methyl tertiary- butyl ether (MTBE) or other ether oxygenates in quantities greater than one half of one percent (0.5%) by volume. For the purpose of this section, "other ether oxygenates" shall include the following gasoline additives: Methanol; Isopropanol; n-Propanol; N-Butonal; sec-Butanol; tert- Butanol; Tert-pentalol (tert-amylalcohol); Ethyl tert-butyl ether (ETBE); Diisopropylether (DIPE); Tertiary Butyl alcohol (TBA); Iso-butanol; and Tert-amymethylether (TAME). Nothing in this section shall prohibit the transshipment of gasoline containing the oxygenates within the state for disposition outside the state, including storage coincident to the transshipment.

(b) Notwithstanding any other provision of this chapter, it shall be the responsibility of the director of the department of environmental management to administer and enforce this section.

(c) Notwithstanding the provisions of § 31-37-17, penalties for violations of this section shall be assessed pursuant to § 23-23-14 as administered by the department of environmental management. In addition, the department is hereby authorized to administer this section according to the provisions of chapter 12.1 of title 46 in conjunction with its authority relating to underground storage tanks.

History of Section.
(P.L. 2005, ch. 181, § 1; P.L. 2005, ch. 291, § 1.)



Chapter 31-37-8 - Peddler's license.

§ 31-37-8 Peddler's license.  Every peddler shall, before continuing or commencing to transact the business of a peddler, obtain from the division of taxation a license. Application for the license shall be made to the division of taxation on forms to be obtained from the division of taxation. The division of taxation, if satisfied as to the facts stated in the application, shall issue a license to the peddler, and it shall entitle the peddler to continue or commence to engage in the business within this state.

History of Section.
(P.L. 1925, ch. 679, § 14a; P.L. 1937, ch. 2509, § 2; G.L. 1938, ch. 45, § 12; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-8.)



Chapter 31-37-9 - Peddler's records of purchases and sales.

§ 31-37-9 Peddler's records of purchases and sales.  (a) Every peddler, at its principal place of business within the state of Rhode Island, shall keep a record of the number of gallons of fuels purchased, sold, and used by the peddler, from whom purchased and the date of the purchases, to whom sold and the amount and date of the sales. These records shall be preserved for three (3) years and shall be open to the inspection of the investigators and examiners of division of taxation upon demand.

(b) Every peddler shall keep, at its principal place of business, within the state of Rhode Island, for a period of three (3) years, a complete record of the purchases and sales of fuels. This record must contain the names and addresses of those from whom the peddler has purchased the fuels, and the names and addresses of those to whom the peddler has sold the fuels.

History of Section.
(P.L. 1925, ch. 679, § 14a; P.L. 1937, ch. 2509, § 2; G.L. 1938, ch. 45, § 12; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-9; P.L. 1967, ch. 181, § 11.)



Chapter 31-37-10 - Term of licenses  Fee.

§ 31-37-10 Term of licenses  Fee.  (a) Any license issued by the tax administrator to an owner for the operation of a retail filling station, or to a peddler of gasoline, shall, from the date of the issuance of the license, be and remain in full force and effect until or unless:

(1) Suspended or revoked by the tax administrator,

(2) The business with respect to which the license was issued shall change ownership, or

(3) The owner or peddler shall cease to transact the business for which the license was issued.

(b) In any of which cases the license shall expire and terminate, and its holder shall immediately return the license to the tax administrator. The charge or fee for the license shall be five dollars ($5.00).

History of Section.
(P.L. 1948, ch. 2093, § 1; P.L. 1952, ch. 3007, § 2; G.L. 1956, § 31-37-10; P.L. 1960, ch. 74, § 16.)



Chapter 31-37-11 - Prices shown on pumps.

§ 31-37-11 Prices shown on pumps.  (a) Every retail dealer shall conspicuously display and maintain on each pump or other dispensing device from which motor fuel is sold by the dealer at least one sign and not more than two (2) signs stating the price per gallon and if the sale is by liter, the price per gallon and per liter of each and every motor fuel sold by the dealer from the pump or device. The sign or signs shall be of a size not larger than twenty-four inches (24") by forty-eight inches (48") and shall clearly and legibly state in numbers of uniform size the selling price or prices per gallon, and if the sale is by liter, the price or prices per gallon and per liter of such gasoline sold or offered for sale from the pump or other dispensing device.

(1) The amount of governmental tax to be collected in connection with the sale of the motor fuel shall be stated on the sign or signs separately and apart from the selling price or prices.

(2) All figures upon the signs, except fractions, shall be of the same size. Where fractions are used, the numerator and denominator of the fraction combined shall be of the same size as the whole number used on the sign, and the numerator and denominator shall be of equal size in relation to each other.

(3) All figures or numerals on each sign shall be at least two inches (2") high and all lines or marks used in the making of the figures or numerals shall be at least one-eighth inch (18") in width, and the over-all height of any figure or numeral, except the figure one, shall not be greater than three (3) times the over-all width of the figure or numeral.

(4) Any figure or fraction used in any price computing mechanism, constituting a part of the pump or dispensing device, shall not be considered a sign under the provisions of this chapter.

(b) Any retail dealer operating a full-service and self-service pump, who fails to post the signs as required by this section, shall not charge more for full service than the price listed for self-service pumps.

History of Section.
(G.L. 1938, ch. 45, § 13; P.L. 1940, ch. 822, § 2; G.L. 1956, § 31-37-11; P.L. 1982, ch. 394, § 1; P.L. 1984, ch. 282, § 1; P.L. 1986, ch. 211, § 1; P.L. 1987, ch. 37, § 1.)



Chapter 31-37-12 - Unauthorized signs advertising price of fuel.

§ 31-37-12 Unauthorized signs advertising price of fuel.  No signs stating or relating to the price of motor fuel and no signs designed or calculated to cause the public to believe that they state or relate to the price of motor fuel other than the signs referred to in § 31-37-11 and required to be displayed upon pumps and other dispensing devices, shall be posted or displayed on or about the premises where motor fuel is sold at retail and within view of any public highway or reservation.

History of Section.
(G.L. 1938, ch. 45, § 13; P.L. 1940, ch. 822, § 2; G.L. 1956, § 31-37-12.)



Chapter 31-37-13 - Advertising statements to include taxes with price  Inclusion of all prices offered in advertisement.

§ 31-37-13 Advertising statements to include taxes with price  Inclusion of all prices offered in advertisement.  (a) Any advertisement of motor fuel by a retail dealer which states, refers to, or relates to the price of motor fuel, shall state that the per gallon price includes all taxes imposed with respect to the manufacture or sale of the motor fuel, or shall state the amount of the taxes separately and apart from the selling price or prices.

(b) To provide for truth in advertising, any retail dealer of motor fuel who chooses to advertise the price of any grade or type of motor fuel, in addition to the mandatory requirements of § 31-37-11, shall post in that advertisement (sign or otherwise) all of the prices of each and every grade or type of motor fuel offered by the dealer for sale. The numerals for every price offered for sale shall be equal in size and character.

History of Section.
(G.L. 1938, ch. 45, § 13; P.L. 1940, ch. 822, § 2; G.L. 1956, § 31-37-13; P.L. 1984, ch. 282, § 1.)



Chapter 31-37-16 - Brand names to be displayed.

§ 31-37-16 Brand names to be displayed.  All aboveground equipment for storing or dispensing motor fuel or lubricating oil operated by a retail dealer shall bear in a conspicuous place the trademark and the name of the distributor of the product stored therein or sold or dispensed therefrom. If the motor fuel or lubricating oil stored in or sold or dispensed from the aboveground equipment by a retail dealer has no brand name or trademark, the container or dispensing equipment shall have conspicuously displayed on it the name of the distributor and the words "No brand."

History of Section.
(G.L. 1938, ch. 45, § 14; P.L. 1940, ch. 822, § 2; G.L. 1956, § 31-37-16.)



Chapter 31-37-16.1 - No smoking signs to be displayed.

§ 31-37-16.1 No smoking signs to be displayed.  Every retail dealer shall display and maintain on each island upon which is located a device from which motor fuel is dispensed and sold, at least one sign containing the words "no smoking." The sign or signs shall be of a size not smaller than six inches (6") in height by eighteen inches (18") in length.

History of Section.
(P.L. 1974, ch. 88, § 1.)



Chapter 31-37-16.2 - Air pumps.

§ 31-37-16.2 Air pumps.  (a) Every retail dealer shall display and maintain a compressed air pump which shall be available during the hours the business is open whether the business is an attended or self service gas station. The division of motor vehicles of motor vehicles, safety and emission control unit, shall be responsible for the enforcement of this section and the bringing of complaints under § 31-37-17.

(b) The provisions of § 31-37-18 shall apply to the division of motor vehicles, and any of its agents in the enforcement of this section.

History of Section.
(P.L. 1979, ch. 236, § 1; P.L. 1980, ch. 253, § 1; P.L. 1981, ch. 371, § 1; P.L. 1994, ch. 70, art. 23, § 2; P.L. 1995, ch. 303, § 1.)



Chapter 31-37-16.3 - Additives.

§ 31-37-16.3 Additives.  Every retail dealer shall display and maintain on at least two (2) sides of each pump or other dispensing device from which motor fuel is sold at least one sign in a conspicuous place stating the maximum percent of alcohol, greater than one percent (1%) contained in the product to the nearest whole percent. In the case of methanol blends, the maximum percentage of co-solvent contained in the motor fuel must be stated separately.

History of Section.
(P.L. 1985, ch. 256, § 1.)



Chapter 31-37-17 - Penalties for violations.

§ 31-37-17 Penalties for violations.  Whoever, himself or herself or by his or her agent or servant, violates any provision of this chapter, shall be punished by a fine not exceeding one thousand dollars ($1,000). Upon the second finding against any licensee of a violation, whether by himself or herself or by his or her agent or servant, the director may suspend the right of the licensee to engage in the business of selling motor fuel at retail for a period not exceeding three (3) months. Upon the third or subsequent finding against any licensee of a violation, whether by himself or herself or by his or her agent or servant, the director may suspend the right for a period not exceeding one year.

History of Section.
(G.L. 1938, ch. 45, § 15; P.L. 1940, ch. 822, § 2; G.L. 1956, § 31-37-17; P.L. 1984, ch. 282, § 1; P.L. 1999, ch. 44, § 1.)



Chapter 31-37-18 - Costs on prosecution of violations.

§ 31-37-18 Costs on prosecution of violations.  Whenever a complaint is made by the tax administrator or by any of the administrator's agents of any violations of the provisions of this chapter or chapter 36 of this title, the administrator shall not be required to furnish surety for costs or be liable for costs on the complaint.

History of Section.
(G.L. 1938, ch. 45, § 11; P.L. 1940, ch. 871, § 2; G.L. 1956, § 31-37-18.)



Chapter 31-37-19 - Ordinances controlling location of pumps.

§ 31-37-19 Ordinances controlling location of pumps.  Nothing contained in this chapter shall affect the validity of any ordinance or other local regulation respecting the location of any pump.

History of Section.
(P.L. 1925, ch. 679, § 18; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 14; G.L. 1938, ch. 45, § 17; P.L. 1940, ch. 822, § 3; G.L. 1956, § 31-37-19.)



Chapter 31-37-20 - Severability.

§ 31-37-20 Severability.  If any part of this chapter or chapter 36 of this title shall be declared unconstitutional or invalid, the unconstitutionality or invalidity shall in no way affect the validity of any other portion of it which can be given reasonable effect without the part so declared unconstitutional or invalid.

History of Section.
(P.L. 1925, ch. 679, § 17; P.L. 1929, ch. 1405, § 2; G.L. 1938, ch. 45, § 13; G.L. 1938, ch. 45, § 16; P.L. 1940, ch. 822, § 3; G.L. 1956, § 31-37-20.)



Chapter 31-37-21 - Enforcement.

§ 31-37-21 Enforcement.  The tax administrator shall enforce the provisions of this chapter and chapter 36 of this title, except that the director of business regulation shall enforce the provisions of §§ 31-37-11  31-37-17 and §§ 11-18-13  11-18-18. The department of business regulation shall cause any violation subject to its jurisdiction under this chapter to be referred to law enforcement officials in the city or town where the violation has or is occurring for prosecution.

History of Section.
(P.L. 1935, ch. 2250, § 71; P.L. 1936, ch. 2336, § 2; G.L. 1938, ch. 45, § 15; P.L. 1940, ch. 871, § 2; G.L. 1938, ch. 45, § 18; P.L. 1940, ch. 822, § 3; G.L. 1956, § 31-37-21; P.L. 1984, ch. 282, § 1.)






Chapter 31-38 - Inspection of Motor Vehicles

Chapter 31-38-1 - Vehicles without required equipment or in unsafe condition  Inspection sticker for used cars for sale required.

§ 31-38-1 Vehicles without required equipment or in unsafe condition  Inspection sticker for used cars for sale required.  (a) No person shall sell at retail, drive, or move on any highway any motor vehicle, trailer, semitrailer, or pole trailer or any combination of them unless the equipment upon the vehicle is in good working order and adjustment as required in this title, and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway.

(b) No dealer of used vehicles, as defined by § 31-1-19(b), shall sell at retail a used motor vehicle unless a new inspection of the vehicle conforming to the standards set pursuant to this chapter and chapter 47.1 of this title has been conducted and the vehicle has a new certificate of inspection affixed to the windshield at the time of sale, except used cars sold "for parts only" and clearly identified accordingly on the bill of sale.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1984, ch. 71, § 1; P.L. 1987, ch. 222, § 2; P.L. 1987, ch. 341, § 1; P.L. 1989, ch. 542, § 96; P.L. 1990, ch. 239, § 1; P.L. 1998, ch. 327, § 2.)



Chapter 31-38-2 - Inspection by any proper officer.

§ 31-38-2 Inspection by any proper officer.  (a) The director of the department of revenue, members of the state and local police, and any other officers and employees of the division of motor vehicles as the director of the department of revenue may designate, may at any time require the seller at retail or driver of the vehicle to stop and submit the vehicle to an inspection and test with reference to it as may be appropriate.

(b) In the event the vehicle is found to be in unsafe condition or any required part or equipment is not in proper repair and adjustment, the officer shall give a written notice to the seller at retail or driver and shall send a copy to the director of the department of revenue. The notice shall require that the vehicle be placed in safe condition and its equipment in proper repair and adjustment, specifying the particulars with reference to it, and that the notice be approved within five (5) days.

(c) The director of the department of revenue, or the director's designee, upon written notice, may require the seller at retail, owner, or driver to submit the vehicle to the state inspection facility for inspection. If the notice is not complied with, the director may suspend the registration of the vehicle described in the notice.

(d) If three (3) notices are issued in a twelve (12) month period for any motor vehicle for the same or substantially the same unsafe condition or required part or equipment not being in proper repair and adjustment, the director shall suspend the registration of the vehicle described in the notice, and the owner shall be subject for each violation to fines enumerated in § 31-41.4-4.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26; P.L. 2008, ch. 249, § 2; P.L. 2008, ch. 311, § 2.)



Chapter 31-38-3 - Owners and drivers to comply with inspection laws.

§ 31-38-3 Owners and drivers to comply with inspection laws.  (a) No seller at retail or person driving a vehicle shall refuse to submit the vehicle to an inspection and test as required by § 31-38-2.

(b) Every seller at retail, owner, or driver, upon receiving a notice as provided in § 31-38-2, shall comply with it and shall within five (5) days forward the approved notice to the department of revenue. In the event of noncompliance with this subsection, the vehicle shall not be operated on any highways of this state.

(c) Any vehicle which is found to be in such unsafe condition as to the brakes, steering, or other equipment as to be hazardous to permit it to be sold or driven from the place of inspection, then the vehicle shall not be permitted to be operated under its own power. The registration shall be immediately suspended by the department of revenue and the plates and certificates immediately returned to the department of revenue.

(d) In the event repair or adjustment of any vehicle or its equipment is found necessary upon inspection, the seller at retail or owner of the vehicle may obtain the repair or adjustment at any place he or she may choose, but in every event an approval shall be obtained, otherwise the vehicle shall not be operated upon the highways of this state.

(e) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2002, ch. 292, § 125; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-4 - Director of department of revenue to require periodic inspection.

§ 31-38-4 Director of department of revenue to require periodic inspection.  (a) The director of revenue shall at least once each year, but not more frequently than twice each year, or on the schedule defined pursuant to chapter 47.1 of this title require that every vehicle, trailer, semitrailer, and pole trailer registered in this state or upon a retail seller's premise, be inspected and that an official certificate of inspection and approval be obtained for the vehicle, provided, that the director of revenue shall require the first inspection of any new motor vehicle within two (2) years from the date of purchase or before the vehicle accumulates twenty-four thousand (24,000) miles whichever occurs first.

(2) The inspections shall be made and the certificates obtained with respect to the mechanism, brakes, and equipment of the vehicle as shall be designated by the director of department of revenue.

(3) The director of the department of revenue is authorized to make necessary rules and regulations for the administration and enforcement of this chapter including, but not limited to, upgraded standards of operation and standards for mechanical testing equipment, and to designate any period or periods of time during which sellers at retail and owners of any vehicles, subject to this chapter, shall display upon the vehicles certificates of inspection and approval, or shall produce these certificates upon demand of any proper officer or employee of the department of revenue designated by the director of the department of revenue. In addition, the director shall require each inspection facility to file a copy of their active garage keeper's legal liability insurance policy and maintain a minimum of twenty-five thousand dollars ($25,000) liability coverage. Said coverage shall be purchased for the purpose of insuring against any damage sustained to a vehicle while under the control of the inspection facility.

(b) The director of the department of revenue may authorize the acceptance in this state of a certificate of inspection and approval issued in another state having an inspection law similar to this chapter, and may extend the time within which a certificate shall be obtained.

(c) The director of the department of revenue, or the director's designee, may suspend the registration of any vehicle which he or she determines is in such unsafe condition as to constitute a menace to safety, or which, after notice and demand, is not equipped as required in this chapter or for which a required certificate of inspection and approval has not been obtained.

(d) The director of the department of revenue shall provide for a staggered inspection system by regulations.

(e) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1984, ch. 186, § 1; P.L. 1993, ch. 254, § 2; P.L. 1998, ch. 327, § 2; P.L. 2000, ch. 109, § 43; P.L. 2002, ch. 292, § 125; P.L. 2005, ch. 46, § 1; P.L. 2005, ch. 57, § 1; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-5 - Inspection of vehicles purchased outside the state.

§ 31-38-5 Inspection of vehicles purchased outside the state.  When a motor vehicle is purchased out of state by a resident of this state, the owner of the vehicle shall have five (5) business days from the date of registering the vehicle to obtain a certificate of inspection as required by the provisions of this chapter.

History of Section.
(P.L. 1977, ch. 14, § 2.)



Chapter 31-38-6 - Appointment of official inspection stations.

§ 31-38-6 Appointment of official inspection stations.  (a) For the purpose of making inspections and issuing official certificates of inspection and approval as provided in this chapter, the director of the department of revenue, or the director's designee, shall issue permits for and furnish instructions and all necessary forms to official inspection stations for the inspection of vehicles as required in this chapter and the issuance of official certificates of inspection and approval. There shall be a separate permit required to inspect all trailers or semi-trailers used to transport horses or other livestock, irrespective of the registered gross weight of the trailers and semi-trailers.

(b) Application for the permit set forth in subsection (a) of this section shall be made upon an official form and shall be granted only when the director of the department of revenue or the director's designee, is satisfied that the station is properly equipped and has competent personnel to make the inspections and adjustments, and will be properly conducted. The director of the department of revenue, or the director's designee, before issuing a permit may require the applicant to file a bond conditioned that it will make compensation for any damage to a vehicle during an inspection or adjustment due to negligence on the part of the applicant or its employees.

(c) The director of the department of revenue, or the director's designee, shall properly supervise and cause inspections to be made of the stations and shall suspend or revoke and require the surrender of the permit issued to a station which he or she finds is not properly equipped or has violated any of the conditions of his or her permit of inspection. The director of the department of revenue, or the director's designee, shall maintain and post at the department of revenue lists of all stations holding permits and of those whose permits have been suspended or revoked.

(d) The permits shall be issued for a period of one year and upon payment to the director of the department of revenue of a fee of twenty-five dollars ($25.00) annually, and the monies received shall be turned over to the general treasurer to be deposited in the general funds of the state.

(e) The director of the department of revenue, or the director's designee, shall issue a duplicate permit upon the payment of a fee of one dollar ($1.00) if one is requested by the owner of the official station who states in writing that the original was lost, destroyed, or stolen.

(f) Any person who has been issued a permit under this section and conducts inspections of vehicles subject to an emission inspection pursuant to chapter 47.1 of this title must also have been authorized to conduct motor vehicle emissions inspections and must conduct both inspections simultaneously.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1996, ch. 389, § 1; P.L. 1998, ch. 327, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-7 - Operation of official stations.

§ 31-38-7 Operation of official stations.  (a) No permit for an official station shall be assigned or transferred or used at any location other than designated in it, and the permit shall be posted in a conspicuous place at the designated location.

(b) The state certified person operating an official inspection station shall issue a certificate of inspection and approval upon an official form to the owner of a vehicle upon inspection of the vehicle and determining that its equipment required under the provisions of this chapter is in good condition and proper adjustment, otherwise, no certificate shall be issued. A record and report shall be made of every inspection and every certificate issued. The records shall be kept available for review by the motor vehicle inspection station commission or those employees of the department of revenue that the director may designate.

(c) The following fees shall be charged for inspection and issuance of certificate of inspection and approval:

(1) For every vehicle with a registered gross weight of not more than eight thousand five hundred pounds (8,500 lbs.), the fee shall be included with the fee charged pursuant to § 31-47.1-11;

(2) For every vehicle of a registered gross weight of more than eight thousand five hundred pounds (8,500 lbs.) or more, except trailers, fifteen dollars ($15.00);

(3) For every motorcycle and electrically powered vehicle, eleven dollars ($11.00);

(4) For every trailer or semi-trailer with a registered gross weight of more than one thousand pounds (1,000 lbs.), eleven dollars ($11.00); and

(5) Provided that for the inspection of vehicles used for the transportation of persons for hire, as provided in § 31-22-12, and subject to an inspection pursuant to chapter 47.1 of this title, the fee shall be included with the fee charged pursuant to § 31-47.1-11.

(d) The director of the department of revenue may establish a state inspection facility at which any motor vehicle may be reinspected at no cost to the owner. The state inspection facility may inspect all public conveyance vehicles or these inspections may be otherwise provided for by the director, or any other vehicles which in the opinion of the director of revenue, or his or her designee, require specific testing to ensure for the health and safety of the general public.

(e) Any other inspections or activities which may be required to be performed at a state inspection facility may be performed at any official inspection station if determined by the director.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1989, ch. 97, § 1; P.L. 1990, ch. 13, § 5; P.L. 1993, ch. 138, art. 44, § 2; P.L. 1994, ch. 70, art. 23, § 3; P.L. 1996, ch. 389, § 1; P.L. 1998, ch. 327, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-8 - Improper representation as official station.

§ 31-38-8 Improper representation as official station.  (a) No person shall in any manner represent any place as an official inspection station unless the station is operating under a valid permit issued by the director of the department of revenue or the director's designee.

(b) No person other than a state certified employee of an inspection station shall issue a certificate of inspection and approval.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-9 - False certificates.

§ 31-38-9 False certificates.  (a) No person shall make, issue, or knowingly use any imitation or counterfeit of an official certificate of inspection.

(b) No person shall display or cause or permit to be displayed, upon any vehicle any certificate of inspection and approval knowing the certificate to be fictitious or issued for another vehicle or issued without an inspection having been made.

History of Section.
(P.L. 1977, ch. 14, § 2.)



Chapter 31-38-10 - Grounds for denial, suspension, or revocation of permit.

§ 31-38-10 Grounds for denial, suspension, or revocation of permit.  The director may deny an application for a permit or suspend or revoke a permit after it has been granted for any of the following reasons:

(1) On proof of unfitness of the applicant to do business as a motor vehicle inspection station;

(2) For any misstatement by the applicant in the application for the permit;

(3) For any failure to comply with the provisions of this section or with any rule or regulation promulgated by the director of the department of revenue;

(4) For defrauding any customer;

(5) For dismantling any vehicle for repair without the authorization of the owner;

(6) For refusal to surrender any vehicle to its owner upon tender of payment of the proper charges for towing andoor work done on the vehicle;

(7) For having indulged in any unconscionable practice relating to the business as a motor vehicle inspection station;

(8) For willful failure to perform work as contracted for;

(9) For failure to comply with the safety standards of the industry;

(10) For failure to properly equip andoor conduct the inspection station;

(11) For failure to pay the required fees as provided in this chapter;

(12) For providing an inspection sticker to a motor vehicle which is equipped with a sunscreening device which does not comply with the provisions of chapter 23.3 of this title.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1993, ch. 250, § 2; P.L. 1993, ch. 408, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-11 - Penalty for violation.

§ 31-38-11 Penalty for violation.  Any person violating any of the provisions of §§ 31-38-1  31-38-10 of this chapter, or of the rules and regulations established by the director of the department of revenue as provided in this chapter, shall upon conviction be punished by a fine of not more than five hundred dollars ($500.00) or by imprisonment of not more than thirty (30) days or by both a fine and imprisonment. The director of the department of revenue shall revoke the permit of any inspection station who shall be convicted more than once for violations.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-12 - Fee for inspection certificates.

§ 31-38-12 Fee for inspection certificates.  (a) The director of the department of revenue, or his or her designee, shall collect a fee of four dollars ($4.00) for each certificate of inspection issued, and the monies received shall be turned over to the general treasurer to be deposited in the general funds of the state.

(b) Unused inspection stickers purchased by inspection stations shall be re-purchased by the state if returned in good condition to the director of the department of revenue or his or her designee within three (3) months of the inspection year for which the sticker was issued.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1989, ch. 97, § 1; P.L. 1990, ch. 13, § 5; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-13 - Fleet operators.

§ 31-38-13 Fleet operators.  Every person who shall provide maintenance facilities for the servicing of vehicles used in his or her business, except licensed motor vehicle dealers, which facilities shall be approved by the director of the department of revenue, and shall maintain any records and follow any procedures that shall be established by the director, shall be qualified as an official inspection station for the vehicles. The person shall not issue inspection certificates for any vehicle not used in the operation of the business.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-14 - Vehicles exempt from inspections.

§ 31-38-14 Vehicles exempt from inspections.  (a) The following vehicles shall be exempt from inspections:

(1) All trailers or semi-trailers having a gross weight of one thousand pounds (1,000 lbs.) or less;

(2) Any special mobile equipment which is not required to be registered; and

(3) Vehicles that are limited in their scope of operation as determined by the director of the department of revenue.

(b) The exemption in this section does not relieve the owner of the vehicle from the obligation of having a safe vehicle on the public highways.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-15 - Motor vehicle inspection commission.

§ 31-38-15 Motor vehicle inspection commission.  (a) Within the department of revenue there shall be a motor vehicle inspection commission, referred to in this chapter as the "commission", which shall function as a unit in the department. The commission shall consist of seven (7) members who shall be appointed by the governor, with the advice and consent of the senate. In making said appointments, the governor shall give due consideration to including in the commission's membership one or more garage keeper(s) and/or inspection station owner(s).

(b) The tenure of all members of the commission as of the effective date of this act [March 29, 2006] shall expire on the effective date of this act [March 29, 2006], and the governor shall nominate seven (7) new members as follows:

(1) The governor shall appoint seven (7) members of the commission; three (3) of whom shall serve initial terms of three (3) years; two (2) of whom shall serve an initial term of two (2) years; and two (2) of whom shall serve an initial term of one year.

(2) Thereafter, all members of the commission shall be appointed to serve three (3) year terms.

(c) The governor shall designate one member of the commission to serve as chairperson. The commission may elect from among its members such other officers as they deem necessary.

(d) No person shall be eligible for appointment to the commission after the effective date of this act [March 29, 2006] unless he or she is a resident of this state.

(e) Four (4) members of the commission shall constitute a quorum.

(f) Members of the commission shall be removable by the governor pursuant to the provisions of § 36-1-7 of the general laws and for cause only, and removal solely for partisan or personal reasons unrelated to capacity of fitness for the office shall be unlawful.

(g) Within ninety (90) days after the end of each fiscal year, the commission shall approve and submit an annual report to the governor, the speaker of the house of representatives, the president of the senate, and the secretary of state of its activities during that fiscal year. The report shall provide: an operating statement summarizing meetings or hearings held, including meeting minutes, subjects addressed, decisions rendered, licenses considered and their disposition, rules or regulations promulgated, studies conducted, policies and plans developed, approved or modified and programs administered or initiated; a consolidated financial statement of all funds received and expended including the source of the funds, a listing of any staff supported by these funds and a summary of any clerical, administrative or technical support received; a summary of performance during the previous fiscal year including accomplishments, shortcomings and remedies; a synopsis of hearings, complaints, suspensions or other legal matters related to the authority of the commission; a summary of any training courses held pursuant to the provisions of this section; a briefing on anticipated activities in the upcoming fiscal year; and findings and recommendations for improvements. The report shall be posted electronically on the general assembly and secretary of state's websites as prescribed in § 42-20-8.2. The director of the department of revenue shall be responsible for the enforcement of the provisions of this subsection.

(h) To conduct a training course for newly appointed and qualified members within six (6) months of their qualification or designation. The course shall be developed by the chair of the commission, approved by the commission, and conducted by the chair of the commission. The commission may approve the use of any commission or staff members or other individuals to assist with training. The training course shall include instruction in the following areas: the provisions of chapters 42-46, 36-14, and 38-2; and the commission's rules and regulations. The director of the department of revenue shall, within ninety (90) days of the effective date of this act [March 29, 2006], prepare and disseminate training material relating to the provisions of chapters 42-46, 36-14, and 38-2.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1981, ch. 349, § 1; P.L. 2001, ch. 180, § 68; P.L. 2006, ch. 14, § 5; P.L. 2006, ch. 16, § 5; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-16 - Meetings  Compensation.

§ 31-38-16 Meetings  Compensation.  The commission shall meet at least once a month to consider any matters that may be proper before it. The members of the commission shall receive no compensation for their services, but each member shall be reimbursed for traveling or other expenses that are actually incurred in the discharge of the member's duties.

History of Section.
(P.L. 1977, ch. 14, § 2.)



Chapter 31-38-17 - Procedure for a review of an order of the director of revenue.

§ 31-38-17 Procedure for a review of an order of the director of revenue.  (a) Any person aggrieved by an order of the director of revenue pertaining to either a suspension, revocation, or denial of an application for a permit may appeal from the order of the director by filing a notice of request for review of the director's order with the sixth division of the district court pursuant to the procedures set forth in § 42-35-15.

(b) The filing of a petition to review shall not operate as a stay of the order of the director of revenue and the order shall remain in full force and effect during the pendency of the review.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 1992, ch. 453, § 12; P.L. 1999, ch. 218, art. 5, § 14; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)



Chapter 31-38-18 - Conduct of hearings.

§ 31-38-18 Conduct of hearings.  The commission shall hold and conduct hearings in accordance with § 31-38-17. These hearings shall be governed by rules to be adopted by the commission, and the commission shall not be bound by technical rules of evidence. The commission may subpoena witnesses and require the producing of documental evidence, and shall sit as an impartial independent body in order to make decisions affecting the interest of the motor vehicle inspection owner andoor operator. The concurrence of a majority of the members present and voting of the commission is required for a decision.

History of Section.
(P.L. 1977, ch. 14, § 2.)



Chapter 31-38-19 - Severability.

§ 31-38-19 Severability.  The provisions of this chapter will be severable and if any of the provisions shall be held to be invalid the decision of the court respecting the provision or provisions shall not affect the validity of any other provision which can be given effect without the invalid provision.

History of Section.
(P.L. 1977, ch. 14, § 2.)



Chapter 31-38-20 - Appropriations and disbursements.

§ 31-38-20 Appropriations and disbursements.  The general assembly shall annually appropriate, out of any money not otherwise appropriated, any sums that it may deem necessary for the purpose of this chapter. The state controller is authorized and directed to draw his or her orders upon the general treasurer for the payment of the sum, or so much of it that may be required from time to time, upon receipt by him or her of properly authenticated vouchers approved by the director of the department of revenue.

History of Section.
(P.L. 1977, ch. 14, § 2; P.L. 2008, ch. 98, § 26; P.L. 2008, ch. 145, § 26.)






Chapter 31-39 - Auto Wrecking and Salvage Yards



Chapter 31-40 - Habitual Offenders

Chapter 31-40-1 - Declaration of policy.

§ 31-40-1 Declaration of policy.  It is declared to be the policy of Rhode Island:

(1) To provide maximum safety for all persons who travel or otherwise use the public highways of the state;

(2) To deny the privilege of operating motor vehicles on the highways to persons who, by their conduct and record have demonstrated their indifference for the safety and welfare of others and their disrespect for the laws of the state of Rhode Island, the orders of its courts, and the statutorily required acts of its administrative agencies; and

(3) To discourage the repetition of criminal acts by individuals against the peace and dignity of the state of Rhode Island and its political subdivisions, and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of traffic laws.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-2 - "Habitual offender" defined.

§ 31-40-2 "Habitual offender" defined.  An "habitual offender" is any person, resident or nonresident, whose record, as maintained in the office of the division of motor vehicles, shows that the person has accumulated the convictions, or findings of delinquency or waywardness in the case of juveniles, for separate and distinct offenses, described in subdivisions (1), (2), and (3) of this section, committed within a three (3) year period, provided that where more than one included offense shall be committed within a six (6) hour period the multiple offenses shall, on the first occasion, be treated for the purposes of this article as one offense, provided the person charged has no record of prior offenses chargeable under this article, and provided further that the date of the offense most recently committed occurs within three (3) years of the date of all other offenses the conviction for which is included in subdivision (1), (2), or (3) of this section as follows:

(1) Three (3) or more convictions, or findings of delinquency or waywardness in the case of a juvenile, singularly or in combination, of the following separate and distinct offenses arising out of separate acts:

(i) Voluntary or involuntary manslaughter resulting from the operation of a motor vehicle;

(ii) Driving or operating a motor vehicle while under the influence of liquor or drugs in violation of § 31-27-2;

(iii) Driving a motor vehicle while his or her license, permit, or privilege to drive a motor vehicle has been suspended or revoked in violation of § 31-27-2.1 or chapter 11 of this title;

(iv) Willfully operating a motor vehicle without a license;

(v) Knowingly making any false affidavit or swearing or affirming falsely to any matter or thing required by the motor vehicle laws or as to information required in the administration of the laws;

(vi) Any offense punishable as a felony under the motor vehicle laws of Rhode Island or any felony in the commission of which a motor vehicle is used;

(vii) Failure of the driver of a motor vehicle involved in an accident resulting in the death or injury of any person to stop close to the scene of the accident and report his or her identity in violation of § 31-26-1; or

(viii) Failure of the driver of a motor vehicle involved in an accident resulting only in damage to an attended or unattended vehicle or other property in excess of one hundred fifty dollars ($150) to stop close to the scene of the accident and report his or her identity or otherwise report the accident.

(2) Six (6) or more convictions, or findings of delinquency or waywardness in the case of a juvenile, of separate and distinct offenses, singularly or in combination, in the operation of a motor vehicle which are required to be reported to the division of motor vehicles and the commission of which requires the division of motor vehicles or authorizes a court to suspend or revoke the privilege to operate motor vehicles on the highways of this state for a period of thirty (30) days or more, and the convictions shall include those offenses enumerated in paragraph (1)(ii) of this section when taken with and added to those offenses described in this section.

(3) The offenses included in subdivisions (1) and (2) of this section shall be deemed to include offenses under any valid town or city ordinance paralleling and substantially conforming to the state statutory provisions cited in subdivisions (1) and (2) of this section and all changes in or amendments of them, and any federal law, and law of another state or any valid town, city, or county ordinance of another state substantially conforming to those statutory provisions.

History of Section.
(P.L. 1970, ch. 77, § 1; P.L. 1974, ch. 219, § 1; P.L. 2000, ch. 109, § 44.)



Chapter 31-40-3 - Transcript or abstract of conviction record.

§ 31-40-3 Transcript or abstract of conviction record.  The administrator of the division of motor vehicles shall certify three (3) transcripts or abstracts of the conviction record as maintained in the office of the division of motor vehicles of any person whose record brings him or her within the definition of an habitual offender, as defined in § 31-40-2, to the attorney general. The transcript or abstract shall be prima facie evidence that the person named in it was duly convicted or found delinquent or wayward in the case of a juvenile, by the court wherein the conviction or finding was made, of each offense shown by the transcript or abstract. If the person shall deny any of the facts as stated in it, he or she shall have the burden of proving that the fact is untrue.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-4 - Complaint to be filed by attorney general.

§ 31-40-4 Complaint to be filed by attorney general.  The attorney general upon receiving the habitual offender transcripts or abstracts from the administrator of the division of motor vehicles shall immediately file a complaint against the person named in it in the district court having jurisdiction of criminal offenses in the city or town in which the person resides. In the event the person is a nonresident of this state, the attorney general shall file a complaint against the accused person in the district court of the sixth judicial district.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-5 - Show cause order  Service  Procedure where conviction denied.

§ 31-40-5 Show cause order  Service  Procedure where conviction denied.  (a) The court in which the complaint is filed shall enter an order, which incorporates the habitual offender transcript or abstract and is directed to the person named in it, to show cause why he or she should not be barred from operating a motor vehicle on the highways of this state. A copy of the show cause order and the transcript or abstract shall be served on the person named in it in the manner prescribed by law for the service of a complaint. Service on any nonresident of this state may be made on the administrator of the division of motor vehicles in the same manner as in any action or proceeding arising out of a collision on the highways of this state.

(b) If the person denies having been convicted, or in the case of a juvenile denies that he or she was found delinquent or wayward, of any offense necessary for a holding that he or she is an habitual offender, and if the court cannot, on the evidence available to it, make the determination, the court may certify the decision of the issue to the court in which the conviction or finding of delinquency or waywardness was made. The court to which the certification is made shall immediately conduct a hearing to determine the issue and send a certified copy of its final order determining the issue to the court in which the complaint was filed.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-6 - Order of court.

§ 31-40-6 Order of court.  If the court finds that the person is not the same person named in the habitual offender transcript or abstract, or that the person is not an habitual offender under this chapter, the proceeding shall be dismissed. But if the court finds that the person is the person named in the habitual offender transcript or abstract and that the person is an habitual offender, the court shall find and by appropriate order direct the person not to operate a motor vehicle on the highways of the state of Rhode Island, and to surrender to the court all licenses or permits to operate a motor vehicle on the highways of this state. The clerk of the court shall file with the division of motor vehicles a copy of the order which shall become a part of the permanent records of the division of motor vehicles.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-7 - Period during which habitual offender not to be licensed.

§ 31-40-7 Period during which habitual offender not to be licensed.  No license to operate motor vehicles in Rhode Island shall be reissued to an habitual offender, subsequent to an order of the court as provided in § 31-40-6:

(1) For a period of not less than one year nor more than five (5) years from the date of the order of the court finding the person to be an habitual offender; and

(2) Until the privilege of the person to operate a motor vehicle in this state has been restored by an order of the court of record entered in a proceeding as provided in this chapter.

History of Section.
(P.L. 1970, ch. 77, § 1; P.L. 1978, ch. 173, § 1.)



Chapter 31-40-8 - Operation of motor vehicle by habitual offender prohibited  Penalty  Enforcement of section.

§ 31-40-8 Operation of motor vehicle by habitual offender prohibited  Penalty  Enforcement of section.  (a) It shall be unlawful for any person to operate any motor vehicle in this state while the order of the court prohibiting the operation is in effect. The operation may be punished by imprisonment of not more than five (5) years. No portion of the sentence shall be suspended or deferred, except that in cases where the operation is necessitated in situations of apparent extreme emergency which require the operation to save life or limb, the sentence, or any part of it may be suspended or deferred.

(b) For the purpose of enforcing this section, in any case in which the accused is charged with driving a motor vehicle while his or her license, permit, or privilege to drive is suspended or revoked, or who is charged with driving without a license, the court before hearing the charge shall determine whether the person has been held an habitual offender and by reason of the holding, is barred from operating a motor vehicle on the highways of this state.

History of Section.
(P.L. 1970, ch. 77, § 1; P.L. 1974, ch. 219, § 2.)



Chapter 31-40-9 - Restoration of privilege of operating motor vehicle.

§ 31-40-9 Restoration of privilege of operating motor vehicle.  At the expiration of the time of suspension set by the court under § 31-40-7 after the date of any final order of a court entered under the provisions of this chapter, finding a person to be an habitual offender and directing him or her not to operate a motor vehicle in this state, the person may petition that court, or any district court having criminal jurisdiction in the political subdivision in which the person then resides, for restoration of his or her privilege to operate a motor vehicle in this state. Upon the petition, and for good cause shown, the court may, in its discretion, restore to the person the privilege to operate a motor vehicle in this state upon any terms and conditions that the court may prescribe, subject to other provisions of law relating to the issuance of operators' or chauffeurs' licenses.

History of Section.
(P.L. 1970, ch. 77, § 1; P.L. 1982, ch. 224, § 1.)



Chapter 31-40-10 - Appeals.

§ 31-40-10 Appeals.  An appeal may be had from any final action or order of a court entered under the provisions of this chapter in the same manner and form as such an appeal would be claimed and adjudicated in any criminal case.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-11 - Construction of chapter.

§ 31-40-11 Construction of chapter.  Nothing in this chapter shall be construed as amending, modifying, or repealing any existing law of Rhode Island or any existing ordinance of any city or town relating to the operation of motor vehicles, the licensing of persons to operate motor vehicles, or providing penalties for the violation of provisions regarding them, or shall be construed to preclude the exercise of the regulatory powers of any division, agency, department, or political subdivision of the state having the statutory power to regulate this operation and licensing.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-12 - Authority of administrator of the division of motor vehicles.

§ 31-40-12 Authority of administrator of the division of motor vehicles.  Nothing in this chapter shall be construed as limiting, modifying, or reducing the authority of the administrator of the division of motor vehicles in any way, and nothing contained in this chapter shall be construed as affecting any of the provisions of chapter 11 of this title entitled "Suspension or revocation of licenses  Violations," or as affecting the provisions of § 31-27-2.1.

History of Section.
(P.L. 1970, ch. 77, § 1.)



Chapter 31-40-13 - Short title.

§ 31-40-13 Short title.  This chapter shall be known and may be cited as the "Rhode Island Habitual Offender Act".

History of Section.
(P.L. 1970, ch. 77, § 1.)






Chapter 31-41 - Administrative Payment of Certain Traffic Offenses



Chapter 31-41.1 - Adjudication of Traffic Offenses

Chapter 31-41.1-1 - Form of summons.

§ 31-41.1-1 Form of summons.  (a) The summons and complaint to be issued to an offending operator shall contain any information, and be in any form that may be required by the rules of procedure promulgated by the chief magistrate of the traffic tribunal. Every summons shall provide notice of:

(1) The charge or charges against the operator; and

(2) A date to appear in the traffic tribunal and answer the charges against him or her.

(b) The form for the summons and complaint authorized by this section shall be used for all violations specified in §§ 8-8.2-2, 8-18-3 and 8-18-9. The summons may be the same as the summons provided for in § 31-27-12. The chief executive officer of each local police force which is required to use the summons and complaint provided for in this chapter shall prepare or cause to be prepared any records and reports that may be prescribed by the rules of the traffic tribunal.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2008, ch. 1, § 12; P.L. 2010, ch. 239, § 30.)



Chapter 31-41.1-2 - Payment without personal appearance.

§ 31-41.1-2 Payment without personal appearance.  Any member of the state police, or any member of the police department of any city or town and any other duly authorized law enforcement officer who charges any person with an offense as set out in § 31-41.1-4 shall, in addition to issuing a summons for the offense, provide the offending operator with a form which will allow the offender to dispose of the charge without the necessity of personally appearing before the traffic tribunal. This section shall apply to resident and nonresident operators.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1.)



Chapter 31-41.1-3 - Method of payment.

§ 31-41.1-3 Method of payment.  If the offending operator elects to dispose of the charge without personally appearing before the traffic tribunal, he or she shall execute the form indicated and return it to the traffic tribunal not later than twenty (20) days from the date of the summons either by mailing or delivering the form and summons to the violation section of the traffic tribunal, or to its designee, together with a check or money order in the amount indicated by the fine schedule on the form.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1.)



Chapter 31-41.1-3.1 - Mandatory court appearances.

§ 31-41.1-3.1 Mandatory court appearances.  (a) Notwithstanding the provisions of §§ 31-41.1-2 or 31-41.1-3, any person who receives a third (3rd) summons within a twelve (12) month period of time cannot plea or dispose of the charge by mail, but must appear in person before a judge at the traffic tribunal or municipal court.

(b) The preceding twelve (12) month period shall be calculated from the date of the issuance of the third (3rd) summons.

History of Section.
(P.L. 2011, ch. 355, § 1; P.L. 2011, ch. 373, § 1.)



Chapter 31-41.1-4 - Schedule of violations.

§ 31-41.1-4 Schedule of violations.  (a) The penalties for violations of the enumerated sections, listed in numerical order, correspond to the fines described. However, those offenses for which punishments which may vary according to the severity of the offense, or punishment which require the violator to perform a service, shall be heard and decided by the traffic tribunal or municipal court. The following violations may be handled administratively through the method prescribed in this chapter. This list is not exclusive and jurisdiction may be conferred on the traffic tribunal with regard to other violations.

VIOLATIONS SCHEDULE

SEE THE BOOK FOR THE PROPER TABLE.

SPEEDING Fine

SEE THE BOOK FOR THE PROPER TABLE.

(b) In addition to any other penalties provided by law, a judge may impose the following penalties for speeding:

(1) For speeds up to and including ten miles per hour (10 mph) over the posted speed limit on public highways, a fine as provided for in subsection (a) of this section for the first offense, ten dollars ($10.00) per mile for each mile in excess of the speed limit for the second offense if within twelve (12) months of the first offense, and fifteen dollars ($15.00) per mile for each mile in excess of the speed limit for the third and any subsequent offense if within twelve (12) months of the first offense. In addition, the license may be suspended up to thirty (30) days.

(2) For speeds in excess of ten miles per hour (10 mph) over the posted speed limit on public highways, a mandatory fine of ten dollars ($10.00) for each mile over the speed limit for the first offense, fifteen dollars ($15.00) per mile for each mile in excess of the speed limit for the second offense if within twelve (12) months of the first offense, and twenty dollars ($20.00) per mile for each mile in excess of the speed limit for the third and subsequent offense if within twelve (12) months of the first offense. In addition, the license may be suspended up to sixty (60) days.

(c) Any person charged with a violation who pays the fine administratively pursuant to chapter 8.2 of title 8 shall not be subject to any additional costs or assessments, including, but not limited to, the hearing fee established in § 8-18-4 or assessment for substance abuse prevention.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2000, ch. 98, § 1; P.L. 2000, ch. 109, § 70; P.L. 2000, ch. 223, § 2; P.L. 2000, ch. 280, § 2; P.L. 2000, ch. 318, § 1; P.L. 2001, ch. 86, § 87; P.L. 2001, ch. 132, § 2; P.L. 2002, ch. 65, art. 13, § 26; P.L. 2002, ch. 134, § 1; P.L. 2002, ch. 292, § 57; P.L. 2004, ch. 6, § 3; P.L. 2005, ch. 64, § 8; P.L. 2005, ch. 67, § 8; P.L. 2005, ch. 117, art. 25, § 4; P.L. 2006, ch. 557, § 3; P.L. 2007, ch. 73, art. 26, § 1; P.L. 2007, ch. 307, § 2; P.L. 2007, ch. 340, § 4; P.L. 2007, ch. 414, § 2; P.L. 2007, ch. 485, § 1; P.L. 2008, ch. 9, art. 19, § 2; P.L. 2008, ch. 100, art. 12, § 2; P.L. 2008, ch. 241, § 1; P.L. 2008, ch. 249, § 3; P.L. 2008, ch. 311, § 3; P.L. 2009, ch. 310, § 11; P.L. 2010, ch. 92, § 2; P.L. 2010, ch. 132, § 2.)



Chapter 31-41.1-5 - Failure to answer or appear.

§ 31-41.1-5 Failure to answer or appear.  (a) In the event the person charged with a violation does not pay the fine administratively in accordance with the provisions of § 31-41.1-3, then he or she shall have waived his or her right to dispose of the offense without personal appearance, and the person charged with the violation must then appear before the traffic tribunal or municipal court on the date specified on the summons. If the person charged with the violation shall fail to appear on the specified date, a judge or magistrate may enter default judgment, and after hearing any evidence presented, determine whether the charges have been established. If the charges are not established, an order dismissing the charges shall be entered. If a determination is made that a charge has been established, an appropriate order shall be entered in the records of the traffic tribunal, including any order of suspension of the license or driving privilege of the person so charged in the same manner as set forth in § 31-41.1-6.

(b) The order shall be mailed to the person charged with the violation at his or her last known address.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1.)



Chapter 31-41.1-6 - Hearings.

§ 31-41.1-6 Hearings.  (a) Every hearing for the adjudication of a traffic violation, as provided by this chapter, shall be held before a judge or magistrate of the traffic tribunal or a judge of the municipal court, where provided by law. The burden of proof shall be upon the state, city, or town and no charge may be established except by clear and convincing evidence. A verbatim recording shall be made of all proceedings. The chief magistrate of the traffic tribunal may prescribe, by rule or regulation, the procedures for the conduct of the hearings and for pre-hearing discovery.

(b) After due consideration of the evidence and arguments, the judge or magistrate shall determine whether the charges have been established, and appropriate findings of fact shall be made on the record. If the charges are not established, an order dismissing the charges shall be entered. If a determination is made that a charge has been established or if an answer admitting the charge has been received, an appropriate order shall be entered in the records of the traffic tribunal.

(c) An order entered after the receipt of an answer admitting the charge or where a determination is made that the charge has been established shall be civil in nature, and shall be treated as an adjudication that a violation has been committed. A judge or magistrate may include in the order the imposition of any penalty authorized by any provisions of this title for the violation, including, but not limited to, license suspension and/or in the case of a motorist under the age of twenty (20), community service, except that no penalty for it shall include imprisonment. A judge or magistrate may order the suspension or revocation of a license or of a registration in the name of the defendant in accordance with any provisions of this title which authorize the suspension or revocation of a license or of a registration, or may order the suspension of the license and the registration of the defendant for the willful failure to pay a fine previously imposed. In addition, after notice and opportunity to be heard, a judge or magistrate may order the suspension of the registration of the vehicle with which the violation was committed, if the defendant has willfully failed to pay a fine previously imposed.

(d) A judge or magistrate may, as authorized by law, order a motorist to attend a rehabilitative driving course operated under the jurisdiction of a college or university accredited by the state of Rhode Island, or the trained personnel of the department of revenue. An order to attend a course may also include a provision to pay reasonable tuition for the course to the institution in an amount not to exceed twenty-five dollars ($25.00). The order shall contain findings of fact. Failure to comply with an order of attendance may, after notice and hearing, result in the suspension or revocation of a person's license or registration.

(e) Unless a judge or magistrate shall determine that a substantial traffic safety hazard would result from it, he or she shall, pursuant to the regulations of the traffic tribunal, delay for a period of thirty (30) days the effective date of any suspension or revocation of a driver's license or vehicle registration imposed pursuant to this chapter. However, the regulations may provide for the immediate surrender of any item to be suspended or revoked and the issuance of appropriate temporary documentation to be used during the thirty (30) day period. Any order for immediate surrender of a driver's license or vehicle registration shall contain a statement of reasons for it.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2005, ch. 117, art. 25, § 4; P.L. 2008, ch. 1, § 12; P.L. 2008, ch. 98, § 27; P.L. 2008, ch. 145, § 27; P.L. 2009, ch. 322, § 1; P.L. 2009, ch. 323, § 1.)



Chapter 31-41.1-7 - Application for dismissal based on good driving record.

§ 31-41.1-7 Application for dismissal based on good driving record.  (a) Any person who has had a motor vehicle operator's license for more than three (3) years, and who has been issued traffic violations which are his or her first violations within the preceding three (3) years, may request a hearing seeking a dismissal of the violations based upon the operator's good driving record.

(b) Upon submission of proper proof that the operator has not been issued any other traffic violation within the past three (3) years, the charge shall, except for good cause shown or as otherwise provided by law, be dismissed based upon a good driving record; provided, that the operator pay a thirty-five dollar ($35.00) administrative fee for court costs associated with the dismissal.

(c) The traffic tribunal may not dismiss a charge pursuant to this section after six (6) months from the date of disposition. For purposes of this section, a parking ticket shall not constitute a prior violation.

(d) The following violations shall not be dismissed pursuant to this statute:

(1) Any violation within the original jurisdiction of superior or district court;

(2) A refusal to submit to a chemical test of breath, blood or urine pursuant to § 31-27-2.1;

(3) Any violation involving a school bus;

(4) Any violation involving an accident where there has been property damage or personal injury;

(5) Any speeding violation in excess of fourteen miles per hour (14 m.p.h.) above the posted speed limit;

(6) Any violation involving child restraints in motor vehicles pursuant to § 31-22-22;

(7) Any violation committed by a holder of a commercial license as defined in § 31-10.3-3 or any violation committed in a commercial motor vehicle as defined in § 31-10.3-3 by an operator who does not hold a commercial license.

(e) If the charge is dismissed pursuant to this section, records of the dismissal shall be maintained for a period of three (3) years.

(f) The judge or magistrate shall have the discretion to waive court costs and fees when dismissing a violation pursuant to this section, with the exception of the mandatory thirty-five dollars ($35.00) administrative fee provided for in § 31-41.1-7(b).

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2000, ch. 67, § 1; P.L. 2002, ch. 58, § 10; P.L. 2003, ch. 134, § 1; P.L. 2003, ch. 160, § 1; P.L. 2005, ch. 77, § 8; P.L. 2005, ch. 82, § 8; P.L. 2007, ch. 73, art. 35, § 1; P.L. 2007, ch. 386, § 1; P.L. 2008, ch. 100, art. 12, § 2.)



Chapter 31-41.1-8 - Appellate review.

§ 31-41.1-8 Appellate review.  (a) Appeals panels. The chief magistrate of the traffic tribunal shall establish one or more appeals panels, each consisting of three (3) members of the traffic tribunal and shall select a presiding member for each appeals panel from the members so appointed. No member of the traffic tribunal shall serve as a member of an appeals panel hearing the appeal of a determination by that member. The chief judge shall also designate any other personnel of the traffic tribunal that may be necessary to assist an appeals panel in carrying out its functions.

(b) Right of appeal. Any person who is aggrieved by a determination of a judge or magistrate may appeal the determination pursuant to the provisions of this section.

(c) Appeals panel. Each appeal filed pursuant to this section shall be reviewed by an appeals panel which shall make a determination of the appeal, and shall cause an appropriate order to be entered in the records of the traffic tribunal.

(d) Time limitations. No appeal shall be reviewed if it is filed more than ten (10) days after notice was given of the determination appealed from, unless it is determined that failure to file was due to excusable neglect. Notice shall be complete upon mailing.

(e) Appeal procedures. Any person desiring to file an appeal from an adverse determination pursuant to this section shall do so in a form and manner provided by the clerk of the traffic tribunal. The transcript of any hearing which formed the basis for the determination will be reviewed only if it is submitted by the appellant. An appeal shall not be deemed to be finally submitted until the appellant has submitted all forms or documents required to be submitted by the clerk of the traffic tribunal or by this section.

(f) Standard of review. The appeals panel shall not substitute its judgment for that of the judge or magistrate as to the weight of the evidence on questions of fact. The appeals panel may affirm the decision of the judge or magistrate, or it may remand the case for further proceedings or reverse or modify the decision if the substantial rights of the appellant have been prejudicial because the judge's findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the judge or magistrate;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(g) Transcript of hearings. Transcripts of the record of any hearing may be obtained at the cost of the traffic tribunal if prepared by the tribunal or at a rate specified in the contract between the court and the contractor, if prepared by a private contractor.

(h) Fees. The fee for filing an appeal shall be twenty-five dollars ($25.00), and this fee shall be deposited into the general fund. No appeal shall be accepted unless the required fee has been paid or if forma pauperis status has been granted.

(i) Stays pending appeal. Whenever a determination has not been made within thirty (30) days after an appeal has been finally submitted, a stay of execution will be deemed granted by operation of law, and the license, certificate, permit, or privilege affected will be automatically restored pending final determination by the appeals panel.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2008, ch. 1, § 12.)



Chapter 31-41.1-9 - Appeals to district court.

§ 31-41.1-9 Appeals to district court.  (a) Right of appeal. Any person who is aggrieved by a determination of an appeals panel may appeal the determination pursuant to the provisions of this section.

(b) Time limitations. No appeal shall be reviewed if it is filed more than ten (10) days after notice was given of the determination appealed from. Notice shall be complete upon mailing.

(c) Appeal procedures. Any person desiring to file an appeal from an adverse determination pursuant to this section shall do so in a form and manner provided by the clerk of the traffic tribunal. The transcript of any hearing which formed the basis for the determination will be reviewed only if it is submitted by the appellant. An appeal shall not be deemed to be finally submitted until the appellant has submitted all forms or documents required to be submitted by the clerk of the traffic tribunal or by this section.

(d) Standard of review. The judge of the district court shall not substitute his or her judgment for that of the appeals panel as to the weight of the evidence on questions of fact. The district court judge may affirm the decision of the appeals panel, or may remand the case for further proceedings or reverse or modify the decision if the substantial rights of the appellant have been prejudicial because the appeals panel's findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the appeals panel;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(e) Transcript of hearings. Transcripts of the record of any hearing may be obtained at the cost of the traffic tribunal if prepared by the tribunal or at a rate specified in the contract between the tribunal and the contractor, if prepared by a private contractor.

(f) Fees. The fee for filing an appeal shall be twenty-five dollars ($25.00), and this fee shall be deposited into the general fund. No appeal shall be accepted unless the required fee has been paid or if forma pauperis status has been granted.

(g) Stays pending appeal. Whenever a determination has not been made within thirty (30) days after an appeal has been finally submitted, a stay of execution will be deemed granted by operation of law, and the license, certificate, permit, or privilege affected will be automatically restored pending final determination by the district court.

(h) Certiorari. Any person who has exhausted all remedies available to him or her under the provisions of this section, including an appeal before the district court, may seek review by petition for writ of certiorari to the supreme court.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1.)



Chapter 31-41.1-10 - Expungement.

§ 31-41.1-10 Expungement.  All violations within this title which are in the jurisdiction of the traffic tribunal or of a municipal court shall by operation of law, after three (3) years, following adjudication of the violation and after expiration of any mandatory state or federal record-retention period, be deleted from the records of the traffic tribunal or the municipal court and from the records of the division of motor vehicles. These deletions shall be in addition to and not in place of any expungement provided for by chapter 1.3 of title 12.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1.)



Chapter 31-41.1-11 - Jurisdiction.

§ 31-41.1-11 Jurisdiction.  (a) The traffic tribunal shall have exclusive original jurisdiction over the adjudication of charges under subdivision 31-27-2.1(b)(1) (Refusal to submit to chemical test first violation).

(b) The district court shall have exclusive original jurisdiction over the adjudication of charges under subdivisions 31-27-2.1(b)(2) and (3) (Refusal to submit to chemical test, second violation and third and subsequent violations).

(c) Nothing in subsections (a) and (b) of this section shall be deemed to abrogate the jurisdiction of any municipal court under the provisions of chapter 18 of title 8 of the general laws.

History of Section.
(P.L. 1999, ch. 218, art. 3, § 1; P.L. 2007, ch. 42, § 1; P.L. 2007, ch. 46, § 1.)






Chapter 31-41.2 - Automated Traffic Violation Monitoring Systems

Chapter 31-41.2-1 - Short title.

§ 31-41.2-1 Short title.  This act shall be cited as the "Rhode Island Automated Traffic Violation Monitoring System Act of 2005."

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-2 - Legislative findings.

§ 31-41.2-2 Legislative findings.  It is hereby found and declared that the effective and efficient enforcement of traffic laws, rules and regulations will assist in insuring safe travel on the streets and highways of this state. It is hereby declared to be the policy of the state of Rhode Island to authorize and utilize the best available technology for the monitoring and prosecution of civil traffic violations, including automated traffic violation detection systems.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-3 - Automated traffic violation monitoring systems.

§ 31-41.2-3 Automated traffic violation monitoring systems.  (a) The state department of transportation and the municipalities of this state are hereby authorized to install and operate automated traffic violation detection systems. Such systems shall be limited to systems which monitor and detect violations of traffic control signals. For purposes of this chapter an automated traffic violation detection system means a system with one or more motor vehicle sensors which produces images of motor vehicles being operated in violation of traffic signal laws.

(b) No automated traffic violation detection system shall be installed pursuant to this section which has not been approved for use by the director of the state department of transportation. The director of the state department of transportation shall promulgate regulations for the approval and operation of said systems pursuant to the administrative procedures act, chapter 35 of title 42. Systems shall be approved if the director is satisfied they meet standards of efficiency and accuracy. All systems installed for use under this chapter must be able to record the image of the vehicle and the license plates of the vehicle.

(c) In the event that the system is to be installed other than by the state department of transportation on state-maintained streets or roads, the director of the department of transportation must approve such installation.

(d) The state department of transportation and/or the municipalities may enter into an agreement with a private corporation or other entity to provide automated traffic violation detection systems or equipment and to maintain such systems.

(e) Compensation to a private entity that provides traffic signal monitoring devices shall be based on the value of such equipment and related support services, and shall not be based on the revenue generated by such systems.

History of Section.
(P.L. 2005, ch. 418, § 1; P.L. 2010, ch. 239, § 31.)



Chapter 31-41.2-3.1 - Installation and signage.

§ 31-41.2-3.1 Installation and signage.  (a) The implementing jurisdiction(s) shall post a warning sign at each system location where a traffic control signal monitoring system is located.

(b) Such warning signs shall conform to appropriate, federally accepted standards for traffic control signs.

(c) Sign signage shall remain at each system location so long as a traffic control signal monitoring system is in operation.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-4 - Procedure  Notice.

§ 31-41.2-4 Procedure  Notice.  (a) Except as expressly provided in this chapter, all prosecutions based on evidence produced by an automated traffic violation detection system shall follow the procedures established in chapter 41.1 of this title, chapter 8-18 of these general laws and the rules promulgated by the chief magistrate of the traffic tribunal for the hearing of civil traffic violations. Citations may be issued by an officer solely based on evidence obtained by use of an automated traffic violation detection system. All citations issued based on evidence obtained from an automated traffic violation detection system shall be issued within fourteen (14) days of the violation.

(b) It shall be sufficient to commence a prosecution based on evidence obtained from an automated traffic violation detection system that a copy of the citation and supporting documentation be mailed to the address of the registered owner kept on file by the registry of motor vehicles pursuant to § 31-3-34 of these general laws. For purposes of this section, the date of issuance shall be the date of mailing.

(c) The officer issuing the citation shall certify under penalties of perjury that the evidence obtained from the automated traffic violation detection system was sufficient to demonstrate a violation of the motor vehicle code. Such certification shall be sufficient in all prosecutions pursuant to this chapter to justify the entry of a default judgment upon sufficient proof of actual notice in all cases where the citation is not answered within the time period permitted.

(d) The citation shall contain all the information provided for on the uniform summons as referred to in § 31-41.1-1 of the general laws and the rules of procedure promulgated by the chief magistrate of the traffic tribunal subject to the approval of the supreme court pursuant to § 8-6-2.

(e) In addition to the information in the uniform summons, the following information shall be attached to the citation:

(1) Copies of two (2) or more photographs, or microphotographs, or other recorded images taken as proof of the violation; and

(2) A signed statement by a trained law enforcement officer that, based on inspection of recorded images, the motor vehicle was being operated in violation of § 31-13-4 of this subtitle; and

(3) A statement that recorded images are evidence of a violation of this chapter; and

(4) A statement that the person who receives a summons under this chapter may either pay the civil penalty in accordance with the provisions of § 31-41.1-3, or elect to stand trial for the alleged violation.

History of Section.
(P.L. 2005, ch. 418, § 1; P.L. 2008, ch. 1, § 13; P.L. 2010, ch. 239, § 31.)



Chapter 31-41.2-5 - Hearings.

§ 31-41.2-5 Hearings.  Evidence from an automated traffic violation detection system shall be considered substantive evidence in the prosecution of all civil traffic violations. Evidence from an automated traffic violation detection system approved by the director of transportation shall be admitted without further authentication and such evidence may be deemed sufficient to sustain a civil traffic violation. In addition to any other defenses as set forth herein, any and all defenses cognizable at law shall be available to the individual who receives the citation commencing a prosecution under this chapter.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-6 - Driver/registered owner liability.

§ 31-41.2-6 Driver/registered owner liability.  (a) The registered owner of the motor vehicle shall be primarily responsible in all prosecutions brought pursuant to the provisions of this chapter except as otherwise provided in this section.

(b) In all prosecutions of civil traffic violations based on evidence obtained from an automated traffic violation detection system, the registered owner of a vehicle which has been operated in violation of a civil traffic violation, may be liable for such violation. The registered owner of the vehicle may assume liability for the violation by paying the fine; or by defending the violation pursuant to the procedures in § 31-41.2-4.

(c) The lessee of a leased vehicle shall be considered the owner of a motor vehicle for purposes of this section.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-7 - Use of evidence in criminal and civil cases.

§ 31-41.2-7 Use of evidence in criminal and civil cases.  Nothing in this chapter shall prohibit the use of evidence produced by an automated traffic violation detection system in a criminal or private civil proceeding provided that the admissibility of such evidence shall follow the applicable laws and rules of procedure and rules of evidence which apply in criminal and civil cases.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-7.1 - Nature of violations.

§ 31-41.2-7.1 Nature of violations.  Notwithstanding any other provision of law:

(a) No violation for which a civil penalty is imposed under this chapter shall be considered a moving violation, nor shall be included on the driving record of the person on whom the liability is imposed, nor shall it be used for insurance rating purposes in providing motor vehicle insurance coverage until there is a final adjudication of the violation.

(b) Impositions of a penalty pursuant to this chapter shall not be deemed a criminal conviction of an owner or operator.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-8 - Security of records.

§ 31-41.2-8 Security of records.  (a) The recorded images produced by an automated traffic violation detection system shall not be deemed "public records" subject to disclosure pursuant to subsection 38-2-2(4)(i).

(b) All recorded images that do not identify a violation shall be destroyed within ninety (90) days of the date the image was recorded, unless ordered by a court of competent jurisdiction.

(c) All recorded images that identify a violation shall be destroyed within one year after the citation is resolved by administrative payment, trial or other final disposition of the citation, unless ordered by a court of competent jurisdiction.

(d) The privacy of records produced pursuant to this chapter shall be maintained; provided, that aggregate data not containing personal identifying information may be released.

History of Section.
(P.L. 2005, ch. 418, § 1.)



Chapter 31-41.2-9 - Reports.

§ 31-41.2-9 Reports.  The agency or municipality authorizing the installation of automated traffic signal detection systems shall prepare an annual report containing data on:

(1) The number of citations issued at each particular intersection;

(2) The number of those violations paid by mail;

(3) The number of those violations found after trial or hearing;

(4) The number of violations dismissed after trial or hearing;

(5) The number of accidents at each intersection;

(6) A description as to the type of accident;

(7) An indication regarding whether there were any injuries involved in any accident reported;

(8) The cost to maintain the automated traffic signal detection system; and

(9) The amount of revenue obtained from the automated traffic signal detection system.

History of Section.
(P.L. 2005, ch. 418, § 1; P.L. 2010, ch. 239, § 31.)






Chapter 31-42 - Abandoned Motor Vehicles

Chapter 31-42-1 - Definitions.

§ 31-42-1 Definitions.  (a) "Abandoned motor vehicle" means a motor vehicle that is inoperable and over eight (8) years old and is left unattended on public property for more than forty-eight (48) hours, or a motor vehicle that has remained illegally on public property for a period of more than three (3) days, or a motor vehicle that has remained on private property without the consent of the owner or person in control of the property for more than three (3) days.

(b) "Abandoned motor vehicle of no value" means a motor vehicle that is inoperable and over ten (10) years old and is left unattended on public property for more than forty-eight (48) hours, or a motor vehicle that has remained illegally on public property for a period of more than three (3) days, or a motor vehicle that has remained on private property without the consent of the owner or person in control of the property for more than three (3) days, and meets the following criteria:

(1) The vehicle has no evidence of current registration in or upon the vehicle;

(2) The vehicle has a fair market value of five hundred dollars ($500) or less; and

(3) The vehicle does not have a valid inspection sticker.

(c) "Demolisher" means any person whose business is to convert a motor vehicle into processed scrap or scrap metal, or otherwise to wreck or dismantle motor vehicles.

(d) "Police department" means the police department of a city or town. For the purposes of this section "police department" shall also include the Rhode Island airport corporation police department.

(e) "Unlicensed junkyards" means any establishment or premises which are used for the storing, keeping or accumulation of one or more inoperable, worn out, junked, or otherwise discarded motor vehicles, which establishment or premises do not have a license as an auto wrecking and salvage yard.

(f) "Vehicle survey report" means a report printed in the following form:

=ig;rivsr1

History of Section.
(P.L. 1971, ch. 234, § 1; P.L. 1988, ch. 191, § 1; P.L. 2003, ch. 434, § 1.)



Chapter 31-42-2 - Authority to take possession of abandoned motor vehicles and abandoned motor vehicles of no value.

§ 31-42-2 Authority to take possession of abandoned motor vehicles and abandoned motor vehicles of no value.  (a) A police department may, upon completion of a vehicle survey report, take into custody any motor vehicle found abandoned on public or private property. A police department may employ its own personnel, equipment, and facilities or authorize persons, equipment, and facilities for the purpose of removing, preserving and storing abandoned motor vehicles.

(b) The police shall post or attach to the vehicle, forty-eight (48) hours prior to towing, a notification of an abandoned vehicle indicating the vehicle will be towed.

History of Section.
(P.L. 1971, ch. 234, § 1; P.L. 1988, ch. 191, § 1.)



Chapter 31-42-3 - Notification of owner and lienholders.

§ 31-42-3 Notification of owner and lienholders.  (a) A police department which takes into custody an abandoned motor vehicle shall notify within fifteen (15) days of it, by registered mail, return receipt requested, the last known registered owner of the motor vehicle and all lienholders of record that the vehicle has been taken into custody. The notice shall describe the year, make, model, and serial number of the abandoned motor vehicle The notice shall set forth the location of the facility where the motor vehicle is being held, inform the owner and any lienholders of their right to reclaim the motor vehicle within three (3) weeks after the date of the notice, upon payment of all towing, preservation, and storage charges resulting from placing the vehicle in custody, and state that the failure of the owner or lienholders to exercise their right to reclaim the vehicle within the time provided shall be deemed a waiver by the owner and all lienholders of all right, title, and interest in the vehicle and consent to the sale of the abandoned motor vehicle at a public auction.

(b) If the identity of the last registered owner cannot be determined, or if the registration contains no address for the owner; or if it is impossible to determine with reasonable certainty the identity and addresses of all lienholders, notice by one publication in one newspaper of general circulation in the area where the motor vehicle was abandoned shall be sufficient to meet all requirements of notice pursuant to this chapter. The notice by publication can contain multiple listings of abandoned vehicles. The notice shall be within the time requirements prescribed for notice by registered mail and shall have the same contents required for a notice by registered mail.

(c) The consequences and effect of failure to reclaim an abandoned motor vehicle shall be as set forth in a valid notice given pursuant to this section.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-4 - Auction of abandoned motor vehicles.

§ 31-42-4 Auction of abandoned motor vehicles.  (a) If an abandoned motor vehicle has not been reclaimed as provided for in § 31-42-3, the police department shall sell the abandoned motor vehicle at a public auction. The purchaser of the motor vehicle shall take title to the motor vehicle free and clear of all liens and claims of ownership, shall receive a sales receipt and bill of sale from the police department, and shall be entitled to register the purchased vehicle. The sales receipt at a sale shall be sufficient title only for purposes of transferring the vehicle to a demolisher for demolition, wrecking, or dismantling, and, in that case no further registration of the vehicle shall be necessary.

(b) From the proceeds of the sale of an abandoned motor vehicle, the police department shall reimburse itself for the expenses of the auction, the costs of towing, preserving, and storing the vehicle which resulted from placing the abandoned motor vehicle in custody, and all notices and publication costs incurred pursuant to § 31-42-3. Any remainder from the proceeds of a sale shall be held for the owner of the vehicle or entitled lienholder for ninety (90) days, and then shall be deposited in a special abandoned motor vehicle fund which shall remain available for the payment of auction, towing, preserving, storage, and all notice and publication costs which result from placing other abandoned vehicles in custody, whenever the proceeds from a sale of the other abandoned motor vehicles are insufficient to meet these expenses and costs.

(c) Whenever the chief finance officer of the city or town finds that moneys in the abandoned motor vehicle fund are in excess of reserves likely to be needed, he or she may transfer the excess to the general fund. But in the event there are additional claims against the abandoned motor vehicle fund, if the abandoned motor vehicle fund is temporarily exhausted, these claims shall be met from the general fund to the limit of any transfers previously made to it pursuant to this section.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-5 - Garage keepers and abandoned motor vehicles.

§ 31-42-5 Garage keepers and abandoned motor vehicles.  (a) Any motor vehicle left for more than ten (10) days in a garage operated for commercial purposes after notice by registered mail, return receipt requested to the owner to pick up the vehicle, or for more than ten (10) days after the period when, pursuant to contract, the vehicle was to remain on the premises, and any motor vehicle left for more than ten (10) days in the garage by someone other than the registered owner or left by a person authorized to have possession of the motor vehicle, shall be deemed an abandoned vehicle and shall be reported by the garage keeper to the police department. Any garage keeper who fails to report the possession of the vehicle within ten (10) days after it becomes abandoned within the meaning of this section shall no longer have any claim for storage of the vehicle.

(b) All abandoned vehicles left in garages may be taken into custody by the police department and sold in accordance with the procedures set forth in this chapter unless the motor vehicle is reclaimed and the garage keeper is paid. The proceeds of the sale shall be first applied to the garage keepers' charges for storage and any surplus proceeds shall be distributed in accordance with § 31-42-4. Except for the termination of a claim for storage for failure to report an abandoned motor vehicle, nothing in this section shall be construed to impair any lien of a garage keeper under the laws of this state, or the right of a lienholder to foreclose.

(c) For the purposes of this section, "garage keeper" means any operator of a parking place establishment or motor vehicle storage facility.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-6 - Unlicensed junkyards.

§ 31-42-6 Unlicensed junkyards.  When the director of the department of environmental management determines that an unlicensed junkyard exists, he or she may order the demolition and removal of the junked motor vehicles which are contained on the unlicensed premises. Notice of the order shall be sent by ordinary mail to the last and usual place of abode of the owner of the land where the unlicensed junkyard exists to demolish and remove the junked motor vehicles within a prescribed time (not to exceed three (3) months). If the demolition and removal of the junked motor vehicles does not occur within the time specified in the order, the director of the department of environmental management may then enter upon the premises or establishment and demolish and remove the junked motor vehicles without further notice.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-7 - Disposal to demolishers.

§ 31-42-7 Disposal to demolishers.  (a) Any person, firm, corporation, or unit of government upon whose property or in whose possession is found any abandoned motor vehicle, or any person being the owner of a motor vehicle whose registration is faulty, lost, or destroyed may apply to the police department of the jurisdiction in which the vehicle is situated for authority to sell, give away, or dispose of the vehicle to a demolisher.

(b) The application shall set out the name and address of the applicant, the year, make, model, and serial number of the motor vehicle, if ascertainable, together with any other identifying features, and shall contain a concise statement of the facts surrounding the abandonment, or that the registration of the motor vehicle is lost or destroyed, or the reasons for the defect in registration of the owner. The applicant shall execute an affidavit stating that the facts alleged in it are true and that no material fact has been withheld.

(c) If the police department finds that the application is executed in proper form, and shows that the motor vehicle has been abandoned upon the property of the applicant or if it shows that the motor vehicle is not abandoned but that the applicant appears to be the rightful owner, the police department shall follow the notification procedures set forth in § 31-42-3.

(d) If the abandoned motor vehicle is not reclaimed in accordance with § 31-42-3, the police department shall give the applicant a certificate of authority to sell the motor vehicle to any demolisher for demolition, wrecking, or dismantling. The demolisher shall accept the certificate in lieu of the registration of the motor vehicle.

(e) Notwithstanding any provisions of this chapter, the general laws of the state of Rhode Island, public laws of the state of Rhode Island, or municipal ordinances, any person, firm, corporation, or unit of government upon whose property or in whose possession is found any abandoned motor vehicle, or any person who is the owner of a motor vehicle whose registration is faulty, lost, or destroyed, may dispose of the motor vehicle to a demolisher without a registration and without notification procedure of § 31-42-3, if the motor vehicle is over eight (8) years old or has no engine or is otherwise totally inoperable. Any demolisher who purchases or acquires any motor vehicle for the purpose of demolition and removal may demolish it on the premises where they are located.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-8 - Duties of demolishers.

§ 31-42-8 Duties of demolishers.  (a) Any demolisher who purchases or otherwise acquires a motor vehicle for purposes of wrecking, dismantling, or demolition shall not be required to obtain a registration for the motor vehicle in his or her own name. After the motor vehicle has been demolished, processed, or changed so that it physically is no longer a motor vehicle, the demolisher shall surrender for cancellation the registration or auction sales receipt. The state division of motor vehicles shall issue any forms, rules, and regulations governing the surrender of auction sales receipts and registrations that are appropriate.

(b) A demolisher shall keep an accurate and complete record of all motor vehicles purchased or received by the demolisher in the course of his or her business. These records shall contain the name and address of the person from whom the motor vehicle was purchased or received and the date when the purchases or receipts occurred. The records shall be open for inspection by any police department at any time during normal business hours. Any record required by this section shall be kept by the demolisher for at least one year after the transaction to which it applies.

History of Section.
(P.L. 1971, ch. 234, § 1.)



Chapter 31-42-9 - Unidentifiable motor vehicles and/or parts.

§ 31-42-9 Unidentifiable motor vehicles and/or parts.  Notwithstanding the age of a motor vehicle and/or part from which all identifying numbers have been removed so that the identity of the motor vehicle and/or part and its owner cannot be determined, the motor vehicle and/or part shall be subject to a forfeiture hearing before a judge sitting in the district court. After this hearing, the motor vehicle and/or part shall be forfeited to the unit of government that recovered it. The court may also order the division of motor vehicles to issue a special vehicle identification number and an appropriate title certificate for a forfeited motor vehicle.

History of Section.
(P.L. 1983, ch. 221, § 12; P.L. 1984, ch. 263, § 1.)



Chapter 31-42-11 - Penalties  Costs.

§ 31-42-11 Penalties  Costs.  Any person who violates the provisions of this chapter regarding abandoned motor vehicles on private property, shall be fined not more than five hundred dollars ($500). In addition, the violator shall be responsible for all costs relating to the approval and disposal of the abandoned motor vehicle paid by the private property owner or local municipality.

History of Section.
(P.L. 1989, ch. 236, § 1.)



Chapter 31-42-12 - City of Pawtucket  Designee.

§ 31-42-12 City of Pawtucket  Designee.  In the city of Pawtucket, the police department or its designee shall have the authority to carry out the provisions of this chapter.

History of Section.
(P.L. 2002, ch. 80, § 1.)






Chapter 31-43 - Administrative Adjudication Court



Chapter 31-44 - Mobile and Manufactured Homes

Chapter 31-44-1 - Definitions.

§ 31-44-1 Definitions.  As used in this chapter:

(1) "Department" means the department of business regulation.

(2) "Director" means the director of the department of business regulation.

(3) "Entry requirements" means any written, nondiscriminatory criteria for resident selection incorporated into the rules and regulations of a mobile and manufactured home park which are equally applied by the licensee to all purchasers and prospective residents.

(4) "Fee schedule" means an itemized list of fees for goods or services sold or performed by a mobile and manufactured home park licensee including, but not limited to, the entrance fee, hook-up fee, and maintenance fee, if any.

(5) "Hook-up fee" means a reasonable fee for the services required to install a mobile and manufactured home on a mobile and manufactured home space or lot. The charge shall include the cost of connecting water and sewer lines, electrical connections, tie-downs, removal of wheels or axles, steps, if necessary, and other necessary services, including, but not limited to, the creation of new pads or piers.

(6) "Household" means one or more persons occupying a housing unit.

(7) "Licensee" means any person or agent licensed under § 31-44-1.6 who is directly or indirectly engaged in the business of selling mobile and manufactured homes or who operates and maintains a mobile and manufactured home park under the provisions of this chapter.

(8) "Mobile and manufactured home" means a detached residential unit designed:

(i) For a long term occupancy and containing sleeping accommodations, a flush toilet, and a tub or shower bath and kitchen facilities, and having both permanent plumbing and electrical connections for attachment to outside systems;

(ii) To be transported on its own wheels or on a flatbed or other trailer or detachable wheels; and

(iii) To be placed on pads, piers, or tied down, at the site where it is to be occupied as a residence complete and ready for occupancy, except for minor and incidental unpacking and assembly operations and connection to utilities systems.

(9) "Mobile and manufactured home park" or "park" means a plot of ground upon which four (4) or more mobile and manufactured homes, occupied for residential purposes are located.

(10) "Mobile and manufactured home space or lot" means a plot of ground within a mobile and manufactured home park designed for the accommodation of one mobile and manufactured home.

(11) "Owner" means a licensee or permittee or any person who owns, operates, or maintains a mobile and manufactured home park.

(12) "Prospective resident" means an applicant for admission to a mobile and manufactured home park who is ready, willing, and able to buy a mobile and manufactured home owned and offered for sale by a licensee or resident, and who is able to meet the entrance requirements of the rules of the park.

(13) "Protected lawful action" means any report of a violation of this chapter, or of any applicable building or health code, or any other justified complaint to a governmental authority, or any other justified lawful act by the resident(s) or prospective resident(s).

(14) "Qualified sale" means the sale of a mobile and manufactured home park to a resident organization with the goal of resident ownership by at least fifty-one percent (51%) of the homeowner households residing in the park.

(15) "Reprisal" means any act taken against the resident(s) which is intended as a penalty for any protected lawful action taken by the resident(s).

(16) "Resident" means an owner or renter occupying a mobile and manufactured home in a mobile and manufactured home park with the consent of the owner as defined in subdivision (11) of this section.

(17) "Resident organization" means a group of mobile and manufactured home park residents who have formed a nonprofit corporation, cooperative corporation, or other entity or organization for the purpose of acquiring the mobile home park in which they reside and converting the mobile home park to resident ownership.

(18) "Resident ownership" means, depending on the context, either the ownership, by a resident organization, as defined in this section, of an interest in a mobile and manufactured home park which entitles the resident organization to control the operations of the mobile home park, or the ownership of individual interests in a mobile home park, or both.

(19) "Security deposit" means a sum not to exceed the monthly rental which a licensee may require a resident of a rented mobile or manufactured home to deposit as security in case of damage caused by the resident in excess of ordinary wear and tear.

(20) "Standards for mobile and manufactured homes" means any written, nondiscriminatory minimum specifications for structural soundness, safety, and habitability adopted by the department or any other government agency.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1985, ch. 150, § 41; P.L. 1993, ch. 309, § 1; P.L. 1994, ch. 198, § 1; P.L. 1995, ch. 134, § 2; P.L. 1999, ch. 248, § 1; P.L. 2012, ch. 364, § 1; P.L. 2012, ch. 391, § 1.)



Chapter 31-44-1.4 - Powers and duties of department.

§ 31-44-1.4 Powers and duties of department.  (a) The department may:

(1) Interpret and implement the provisions of this chapter and the applicable provisions of chapter 44.1 of this title;

(2) Act for the purpose of promoting a uniform policy relating to all phases of mobile and manufactured home business and use;

(3) Monitor and determine the sufficiency of the state Mobile and Manufactured Home Act under this chapter as well as local mobile and manufactured home ordinances which are designed to provide local governments with superintending control over mobile and manufactured home business or use and to make recommendations to it; and

(4) Conduct public hearings relating to these advisory responsibilities.

(b) The department shall:

(1) Monitor the implementation of statutes and regulations affecting mobile and manufactured homes;

(2) Make investigations and conduct or authorize periodic surveys to determine compliance with this chapter;

(3) All departments of state government are authorized to provide assistance to the department as the department requires;

(4) Conduct a public education program to improve public perception and local acceptance of mobile and manufactured homes and to promote them as affordable housing; and

(5) Study additional issues related to mobile and manufactured homes and periodically disseminate acquired information.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1991, ch. 216, § 2; P.L. 1991, ch. 357, § 1; P.L. 1993, ch. 309, § 1; P.L. 1995, ch. 134, § 2.)



Chapter 31-44-1.5 - Mobile and manufactured home advisory information.

§ 31-44-1.5 Mobile and manufactured home advisory information.  The department may publish and promote mobile and manufactured home advisory information based on this chapter and other issues as set forth in § 31-44-1.4. The information shall consist of:

(1) A general interpretation of the rights and responsibilities of mobile and manufactured home park licensees and mobile home owners and residents as established by this chapter; and

(2) Local state and federal standards to protect the health, safety, and welfare of mobile and manufactured home park residents.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 1995, ch. 134, § 2.)



Chapter 31-44-1.6 - Fees and charges for licenses.

§ 31-44-1.6 Fees and charges for licenses.  (a) The department of business regulation shall promulgate rules to establish fees and charges for the issuance of licenses or permits required in this chapter.

(b) The fees and charges under this chapter shall be applied solely to fulfilling the various responsibilities of the department as specified within this chapter.

(c) All fees and charges collected by the department under this chapter shall be deposited as general revenues.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 1995, ch. 370, art. 40, § 106; P.L. 1999, ch. 248, § 1.)



Chapter 31-44-1.7 - Mobile and manufactured home park operation  License.

§ 31-44-1.7 Mobile and manufactured home park operation  License.  (a) A person shall not operate a mobile and manufactured home park without a license.

(b) Upon completion, review, and approval of certifications, the department of business regulation shall grant a license to operate a mobile and manufactured home park.

(c) An annual license shall be granted and renewed by the department based upon the filing of:

(1) Leases and regulations that are applicable to the park;

(2) Certification by the municipality in which the park is located that it is in compliance with all applicable land use regulations of the municipality;

(3) Certification from the appropriate state agencies or municipal departments that the park has an adequate and operational sewage disposal system and water supply and that all applicable state and local taxes have been paid;

(4) Payment of an annual fee of fifteen dollars ($15.00) per occupied site in the park; and

(5) The applicant files a fee schedule with the department.

(d) Certifications for individual sewage disposal systems (ISDS) regulated by the department of environmental management shall be provided by an ISDS designer, licensed pursuant to § 5-56-1, who possesses the appropriate class of license for the type and size of system to be certified and any costs for these certifications shall be the responsibility of the licensee. The director of the department may by regulation provide for additional requirements and may place reasonable conditions on the grant of any license.

(e) If a person submits a timely application for renewal of a license and pays the appropriate fees, the person may continue to operate a mobile and manufactured home park unless notified that the application for renewal is not approved. In the event anyone is denied a license he or she will be afforded a hearing before the department.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 1998, ch. 130, § 1; P.L. 1999, ch. 248, § 1.)



Chapter 31-44-1.8 - Survey of parks.

§ 31-44-1.8 Survey of parks.  The department of health or its authorized representatives shall conduct a survey every three (3) years of mobile and manufactured home parks.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1985, ch. 487, § 1.)



Chapter 31-44-2 - Evictions  Termination of tenancy.

§ 31-44-2 Evictions  Termination of tenancy.  (a) A tenancy may be terminated by a park owner or operator pursuant to chapter 18 of title 34, provided, that jurisdiction as it relates to this chapter shall be in the district court but subject to one or more of the following reasons and limitations which shall take precedence over any conflicting state statute or local ordinance:

(1) Nonpayment of rent, utility charges, or reasonable incidental service charges. No action for possession shall be maintained if prior to the expiration of a notice to quit the tenant shall pay or tender all arrearages due, including a late charge of five percent (5%) of the monthly rent due after a seven (7) day grace period for the rental payment has elapsed.

(2) Failure of the tenant to comply with local ordinances or state or federal law or regulations relating to mobile and manufactured homes or mobile and manufactured home parks. The tenant is first given written notice of his or her failure to comply with the laws or regulations and a reasonable opportunity thereafter to comply with the laws or regulations.

(3) Damage by the tenant to the demised property, reasonable wear and tear excepted.

(4) Repeated conduct of the tenant, upon the mobile and manufactured home park premises, which disturbs the peace and quiet of other tenants in the mobile and manufactured home park.

(5) Failure of the tenant to comply with reasonable written rules and regulations of the mobile and manufactured home park as established by the park owner or operator in the rental agreement at the inception of the tenancy or as amended subsequently with the written acknowledgement that the tenant has seen the amended rules, or without his or her consent upon three (3) months written notice; provided that the tenant is first given written notice of his or her failure to comply and a reasonable opportunity thereafter to comply with the rules and regulations. Nothing in this section, however, shall be construed to permit a park owner or operator to vary the terms of a written or oral rental agreement without notification to the tenant.

(6) Condemnation or change of use of the mobile and manufactured home park.

(b) No tenancy, however created, in a mobile and manufactured home park may be terminated by a mobile and manufactured home park owner or operator except upon giving notice in writing to the tenant in the manner prescribed in this chapter to remove from the premises within a period of not less than sixty (60) days; provided that upon grounds of nonpayment of rent, a tenancy may be terminated upon giving thirty (30) days notice.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 2000, ch. 109, § 45.)



Chapter 31-44-3 - Rules and regulations.

§ 31-44-3 Rules and regulations.  The following requirements and restrictions shall apply to all mobile and manufactured home parks:

(1) A mobile and manufactured home park licensee shall promulgate reasonable rules and regulations which shall specify standards for mobile and manufactured homes in the park, entry requirements, and rules governing the rental or occupancy of a mobile and manufactured home lot and mobile and manufactured home park;

(2) Current rules and regulations promulgated by a mobile and manufactured home park licensee shall be delivered by the licensee to a prospective resident prior to entering into a rental agreement, and to the resident(s) as soon as promulgated and whenever revised. A copy of the rules and regulations shall be filed with the director and posted in a conspicuous place in the mobile and manufactured home park;

(3) Any rule or change in rent which does not apply uniformly to all mobile and manufactured home residents of a similar class shall create a rebuttable presumption that the rule or change in rent is unreasonable;

(4) A mobile and manufactured home park licensee shall not impose any conditions of rental or occupancy which restricts the mobile and manufactured home owner in his or her choice of a seller of fuel, furnishings, goods, services, accessories, or other utilities connected with the rental or occupancy of a mobile and manufactured home lot.

(ii) The licensee who purchases electricity or gas (natural, manufactured, or similar gaseous substance) from any public utility or municipally owned utility or who purchases water from a water system for the purpose of supplying or reselling the electricity or gas to any other person to whom he leases, lets, rents, subleases, sublets, or subrents the premises upon which the electricity, gas, or water is to be used shall not charge, demand, or receive directly or indirectly, any amount for the resale of any electricity, gas, or water greater than that amount charged by the public utility or municipally owned utility from which the electricity, or gas was purchased or by the public water system from which the water was purchased.

(iii) However, if the licensee incurs costs in bringing the utility service to individual units, or in utilizing individual meters or in some similar cost, the licensee will be entitled to a return for the investment.

(iv) The park operator shall post in a conspicuous place the prevailing utility rate schedule as published by the serving utility;

(5) If any mobile and manufactured home park licensee adds, changes, deletes, or amends any rule governing the rental or occupancy of a mobile and manufactured home lot in a mobile and manufactured home park, a new copy of all those rules shall be furnished to all mobile and manufactured home residents in the park, and filed with the department for its review, recommendations, and recording for future reference at least forty-five (45) days prior to the effective date of the addition, change, deletion, or amendment. The new copy furnished to the resident shall be signed by both the mobile and manufactured home park owner and the mobile and manufactured home park resident. Any mobile park resident who believes that said rule change is in violation of the chapter may file a complaint with the director in accordance with § 31-44-17. Said complaint shall be filed within twenty (20) days of receipt of written notice of said change. Said complaint shall specify the rule in dispute and contain the basis by which said change violates this chapter.

(6) If any mobile and manufactured home park licensee changes the rent or fees associated with a mobile and manufactured home lot, notice of the change shall be given to the mobile and manufactured home resident at least sixty (60) days prior to the effective date of the change. Any mobile park resident who believes that said rule change is in violation of this chapter may file a complaint with the director in accordance with § 31-44-17. Said complaint shall be filed within twenty (20) days after receipt of written notice of said change. The complaint shall specify the basis by which said change violates this chapter.

(7) The owners of individual mobile and manufactured homes shall be entitled to have as many occupants in their homes as is consistent with the number of bedrooms and/or bed spaces certified by the manufacturer; provided that the occupancy does not violate any provision of the general laws or other municipal regulations. All bedrooms shall consist of a minimum of fifty (50) square feet of floor area and bedrooms designed and certified for two (2) or more people shall consist of seventy (70) square feet of floor area plus fifty (50) square feet for each person in excess of two (2). If there is sufficient bed space, according to the criteria set forth in this subdivision, additional rent or charges may not be imposed by a park owner or manager for any person or persons moving in with current resident owners of a mobile and manufactured home;

(8) A prospective resident shall not be charged an entrance fee for the privilege of leasing or occupying a mobile and manufactured home lot, except as provided in § 31-44-4; provided, that when a mobile and manufactured home is transported onto the mobile and manufactured home park, an entrance fee may be charged. However, if the park owner received a commission for the sale of the mobile and manufactured home, no entrance fee shall be charged. A reasonable charge for the fair value of the owner's cost in obtaining, preparing, and maintaining a lot or for the fair value of services performed in placing a mobile and manufactured home on a lot shall not be considered an entrance fee, but shall be deemed a hook-up fee or maintenance fee and shall be detailed in the fee schedule. No tenant, or person seeking space in a mobile and manufactured housing park, shall be required to purchase manufactured housing from any particular person unless the person designated is the park owner or operator and the requirement is imposed only in connection with the initial leasing or renting of a newly-constructed lot or space not previously leased or rented to any other person. A resident may remove and replace a mobile and manufactured home, provided, that the resident shall install the mobile and manufactured home in accordance with present park standards regarding structural requirements and aesthetic maintenance in the mobile and manufactured home park where the replacement occurs, and in accordance with minimum standards for mobile and manufactured homes established by the United States department of housing and urban development. No fee shall be charged by the licensee to residents as a result of the resident's installation of cable television;

(9) Prior to signing a lease a licensee shall dispose in writing to the prospective resident:

(i) The rental for the space or lot; and

(ii) Any charges, including service charges, imposed by the licensee. The licensee shall dispose the rent and charges which were in effect during the three (3) preceding years or the period during which the licensee has operated the mobile home park, whichever is shorter;

(10) A copy of the fee schedule shall be filed with the commission and posted in a conspicuous place in the mobile and manufactured home park; and

(11) A resident shall not be charged a fee for keeping a pet in a mobile and manufactured home park unless the park owner or management actually provides special facilities or services for pets. If special pet facilities are maintained by the park owner or management, the fee charged shall reasonably relate to the cost of maintenance of the facilities or services and the number of pets kept in the park.

(ii) If the park owner or management of a mobile and manufactured home park implements a rule or regulation prohibiting residents from keeping pets in the park, the new rule or regulation shall not apply to prohibit the residents from continuing to keep the pets currently in the park if the pet otherwise conforms with the previous park rules or regulations relating to pets. However, if the pet dies, the resident shall have the right to replace the pet.

(iii) Any rule or regulation prohibiting residents from keeping pets in a mobile and manufactured home park shall not apply to guide, signal, or service animals.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1985, ch. 88, § 2; P.L. 1985, ch. 414, § 1; P.L. 1987, ch. 116, § 1; P.L. 1991, ch. 217, § 1; P.L. 1992, ch. 347, § 1; P.L. 1993, ch. 287, § 1; P.L. 1993, ch. 309, § 1; 1994, ch. 182, § 1; P.L. 1999, ch. 248, § 1; P.L. 2009, ch. 119, § 1; P.L. 2009, ch. 146, § 1.)



Chapter 31-44-3.1 - Sale of mobile home parks  Tenants association right of first refusal.

§ 31-44-3.1 Sale of mobile home parks  Tenants association right of first refusal.  (a) In any instance in which a mobile home park owner has been sent a certified letter from an incorporated home owner households association indicating that the association has at least fifty-one percent (51%) of the home owner households residing within that park as members, and has articles of incorporation specifying all rights and powers, including the power to negotiate for, acquire, and operate the mobile home park on behalf of the member residents, then, before a mobile home park may be sold for any purpose and before it may be leased for any purpose that would result in a discontinuance, the owner shall notify the association by certified mail return receipt requested of any bona fide offer that the owner intends to accept, to buy the park or to lease it for a use that would result in a discontinuance. The park owner shall also give notice by certified mail return receipt requested to the incorporated homeowners' association of any intention to sell or lease the park for a use which will result in a discontinuance within fourteen (14) days of any advertisement or other public notice by the owner or his or her agent that the park is for sale or the land upon which the park is located is for lease. Nothing in this section shall limit the association from acting as an agent of the residents in any other cause of action, objective or purpose in advancing a stated purpose in the articles of incorporation of the homeowners' association.

(b) The notice of pending bona fide sale from the owner must contain at a minimum the following if known and available and applicable to the sale:

(1) An affidavit from the buyer or lessee stating the offered purchase price or offered lease payment;

(2) The terms of seller financing, including the amount, the interest rate and its amortization rate;

(3) The terms of assumable financing, if any, including the amount, the interest rate and its amortization rate;

(4) The legal description and a statement of appraised or assessed value of property included in any land trade involved in the sale of the park;

(5) Proposed improvements to the property to be made by the owner in connection with the sale, or other economic concessions by the owner in connection with the sale, if any;

(6) A statement that the owner will allow reasonable access to the property by parties involved in the potential purchase including, but not limited to, the tenants' association, consultants, and lenders;

(7) A statement that the owner will make available to the residents copies of any easements either on or off the property to which the owner is a party and copies of all permits or licenses in force within seven (7) days of a signed purchase and sale agreement with the residents;

(8) A statement that the owner will make available to the residents a survey and legal description of the park, plus an itemized list of monthly operating expenses, utility consumption rates, taxes, insurance and capital expenditures for each of the past three (3) years within seven (7) days of a signed purchase and sale agreement with the residents;

(9) A statement that the owner will make available to the tenants' association the most recent rent roll, a list of tenants, a list of vacant units and a statement of the vacancy rate at the park for the three (3) preceding calendar years within seven (7) days of a signed purchase and sale agreement with the residents;

(10) A statement that the owner will make available to the tenants' association any available data relating to the past and present existence of hazardous waste either on the property or in close proximity within seven (7) days of a signed purchase and sale agreement with the residents;

(11) A statement that the owner will make available to the tenants' association any available data relating to the water, sewer and electrical systems of the park within seven (7) days of a signed purchase and sale agreement with the residents;

(12) A statement that the owner will make available to the tenants' association all income and operating expenses relating to the property to be purchased for the three (3) preceding calendar years within seven (7) days of a signed purchase and sale agreement with the residents and any other information that may be required by the lender. Any additional information that is required by the lender shall be kept strictly confidential.

(c) Any incorporated home owners' association entitled to notice under this section shall have the right to purchase, in the case of a third party bona fide offer to purchase, or to lease in the case of a third party bona fide offer to lease, the park, provided it meets the same price and the same terms and conditions of any offer of which it is entitled to notice under this section by:

(1) Executing a contract or purchase and sale or lease agreement with the owner within forty-five (45) days of notice of the offer; and

(2) Obtaining any necessary financing or guarantees within an additional one hundred thirty-five (135) days.

(d) No owner shall unreasonably refuse to enter into, or unreasonably delay the execution of a purchase and sale or lease agreement with a home owners' association that has made a bona fide offer to meet the same price and the same terms and conditions of an offer for which notice is required to be given pursuant to this section.

(e) The deposit monies must be credited to the purchase price of the mobile home park.

(f) The incorporated home owners' association will use diligent efforts to obtain a commitment for financing from a lender by making immediate application for financing upon signing of the purchase and sale agreement. In the event that the incorporated home owners' association, with the exercise of reasonable efforts, is unable to obtain necessary financing or comply with other contingencies of the purchase and sale agreement, the incorporated home owners' association shall immediately notify the park owner and the deposit shall be returned to the incorporated home owners' association.

(g) If the incorporated home owners' association shall default in the performance of its obligations as a purchaser under the terms of the purchase and sale agreement, the park owner shall have, as sole and exclusive remedy for the default, the right to retain the deposit as liquidated damages in full settlement and discharge of all obligations of the incorporated home owners' association without further recourse in law or equity.

(h) Failure of the incorporated home owners' association to execute a purchase and sale agreement or lease within the forty-five (45) day period or to obtain a binding commitment for financing within the one hundred thirty-five (135) day period shall serve to terminate the right of the association to purchase or lease the mobile park home.

(i) Residents shall have a total of one hundred eighty (180) days from the receipt of notice of a bona fide sale to complete a transaction under the right of first refusal legislation. Any delays by the seller in supplying requested information as stated in this legislation or any delay resulting from litigation involving the sale and/or litigation affecting the marketability of the title of the mobile home park shall result in the same number of days over the due date being added to the one hundred eighty (180) days available to the residents for a right of first refusal purchase unless the litigation is frivolous and prompted for the sole purpose of delay by the home owners association.

(j) The time periods provided in this section may be extended by agreement of the association and the owner.

(k) Nothing in this section shall be construed to require an owner to provide financing to any association or to prohibit an owner from requiring an association which is offering to lease a park to have within its possession a sum equivalent to the capitalized value of the proposed rent of the park and requiring that a portion of that sum, of an amount necessary to pay the rent on the park for a period of no greater than two (2) years, be kept in escrow for that purpose during the term of the lease.

(l) The right of first refusal created in this section shall inure to a home owners' association for the time periods provided in this section, beginning on the date of notice to the home owners' association. The effective period of the right of first refusal shall apply separately for each substantially different bona fide offer to purchase the park or to lease it for a purpose that would result in a discontinuance, and for each offer the same as an offer made more than three (3) months prior to the later offer. However, in the case of the same offer made by a prospective buyer who has previously made an offer for which notice to a home owners' association was required by this section, the right of first refusal shall apply only if the subsequent offer is made more than six (6) months after the earlier offer. The right of first refusal shall not apply with respect to any offer received by the owner for which notice to a home owners' association is not required pursuant to this section.

(m) No right of first refusal shall apply to a government taking by eminent domain or negotiated purchase, a forced sale pursuant to a foreclosure, transfer by gift, devise, or operation of law, or a sale to a person who would be included within the table of descent and distribution if there were to be a death intestate of a park owner.

(n) In any instance in which the incorporated home owners' association of a mobile home park is not the successful purchaser or lessee of the mobile home park, the seller or lessor of the park shall prove compliance with this section by filing an affidavit of compliance in the official land evidence records of the city or town where the property is located within seven (7) days of the sale or lease of the park.

(o) In any instance in which the incorporated homeowners' association of a mobile home park is the successful purchaser or lessee of the mobile home park, the association shall have the right to distinguish in terms of lease conditions and rent and fees as between members of said association and non-members of said association. For purposes of this chapter, members of a homeowners' association and non-members of a homeowners' association shall not be deemed residents of a similar class.

History of Section.
(P.L. 1987, ch. 136, § 1; P.L. 1992, ch. 384, § 1; P.L. 1993, ch. 309, § 1; P.L. 1994, ch. 198, § 1; P.L. 1998, ch. 57, § 1; P.L. 2001, ch. 86, § 95.)



Chapter 31-44-3.2 - Mobile home parks  Discontinuance.

§ 31-44-3.2 Mobile home parks  Discontinuance.  (a) In any instance in which a mobile home park is to be sold or leased for any purpose which would result in a discontinuance of the mobile home park, the mobile home park owner shall give at least one year written notice by certified mail return receipt requested to each mobile home resident of the proposed sale or lease.

(2) The mobile home park owner shall pay to any resident who is entitled to receive notice pursuant to this section, relocation benefits of up to four thousand dollars ($4,000) or the actual relocation expenses incurred, whichever is less. The relocation benefits shall be payable within ten (10) days of the departure of the resident and the removal of the mobile home unit from the park. In the event that the resident fails to remove the unit from the park and the park owner is required to remove the unit, the relocation benefits shall be reduced by an amount equal to the documented out of pocket moving costs incurred by the park owner for the physical removal of the unit.

(3) Any mobile home park owner shall provide to each resident who is entitled to receive relocation benefits pursuant to this section, a rental agreement. The agreement shall begin on the date of the issuance of the notice of discontinuance. The provisions of the rental agreement shall not alter in any manner the tenancy arrangement existing between the park owner and resident prior to issuance of the notice of discontinuance, except with respect to the amount of annual rent, which may be increased by an amount not to exceed the increase in the consumer price index for urban consumers, published by the United States department of labor, bureau of labor statistics, from the calendar year immediately preceding the date upon which the rental agreement is commenced plus the proportionate amount of any documented increase in real estate taxes or other municipal fee or charge; provided, that the total amount of the increase shall not exceed ten percent (10%) of the annual rent charged in the immediately preceding year. Once a resident has received a notice of discontinuance, his or her rent, and fees, shall not be increased unless a year has passed from the date of the last increase imposed upon the resident.

(b) Any new resident taking up residence at the park, after the initial notice of discontinuance has been mailed, shall be given a copy of the notice in hand prior to his or her signing a lease and/or placing his or her unit in the park. The new resident shall be provided a form upon which he or she shall acknowledge in writing having received a copy of the notice.

(c) Any new resident taking up residence at the park after the initial notice of discontinuance has been mailed and who receives a copy of the notice of discontinuance provided for in the preceding paragraph shall not be entitled to any relocation benefits as provided for in this section.

History of Section.
(P.L. 1991, ch. 238, § 1; P.L. 2009, ch. 119, § 1; P.L. 2009, ch. 146, § 1.)



Chapter 31-44-3.3 - Future qualified sale of mobile and manufactured home community.

§ 31-44-3.3 Future qualified sale of mobile and manufactured home community.  The qualified sale of a mobile or manufactured home community to a resident-owned organization is exempt from the real estate conveyance tax imposed under chapter 44-25.

History of Section.
(P.L. 2012, ch. 364, § 2; P.L. 2012, ch. 391, § 2.)



Chapter 31-44-4 - Sale of mobile and manufactured homes.

§ 31-44-4 Sale of mobile and manufactured homes.  (a) No owner of a mobile and manufactured home park shall deny any resident the right to sell his or her mobile and manufactured home owned by him or her while the mobile and manufactured home is in the park or require the resident to remove the mobile and manufactured home because of the sale of the home, except as provided in this section.

(b) A mobile and manufactured home park licensee, directly or indirectly engaged in the business of selling mobile and manufactured homes, may impose conditions on the rental or occupancy of a new lot, including the right to sell the first unit or impose an entrance fee on that lot.

(c) An owner of a mobile home or manufactured home remaining within the park may utilize one of the following methods in selling the home to a qualified buyer:

(1) Sell the home through his or her own individual efforts;

(2) List the home with a licensed real estate broker at a commission not to exceed ten percent (10%);

(3) List the home with park licensee at a commission not to exceed ten percent (10%).

The mobile and manufactured home commission shall provide recommendations for screening of prospective purchasers by the park licensees.

(d) No licensee shall exact a commission or fee with respect to the price realized by the resident, except as provided in this section, unless he or she has acted as agent for the resident in a sale pursuant to a written contract.

(e) No owner of a mobile and manufactured home park shall make or enforce any rules which require any resident to sell his or her mobile and manufactured home to the owner.

No owner of a mobile and manufactured home park shall make any rule or enter into a contract, which shall abrogate or limit the tenant's right to place "for sale" signs on or in his or her mobile manufactured housing. However, the park owner may by rule or contract provision impose reasonable limitations as to size, quality registration of the signs, requirements that the posting of the signs be pursuant to bona fide efforts to sell, and removal when the home is no longer being offered for sale. No limitation as to size or quality shall restrict the use of painted or printed signs which are two feet (2') by two feet (2') or less in size and which contains no more than "for sale," "address" and "phone number".

(f) An owner may refuse to sell a mobile and manufactured home, allow a mobile and manufactured home to remain in the park, or to approve entry to the mobile and manufactured home park for good cause. For the purpose of this section, "good cause" means a reasonable cause for the owner to believe:

(1) That the purchaser will not meet the entry requirements for the park and the entry requirements are equally applied by the owner to all purchasers and prospective residents;

(2) That the purchaser intends to utilize that purchased mobile and manufactured home for an illegal purpose or for any purpose that would disturb the quiet enjoyment of the other residents of the park;

(3) That the purchaser is or will be financially unable to pay the rent for the mobile and manufactured home space or lot upon which the purchased mobile and manufactured home is located;

(4) An owner may require the removal of a mobile home being sold whose age and condition does not meet the standards of mobile homes in the park; or

(5) No owner or operator of a mobile and manufactured home park shall require a mobile or manufactured home at the time of sale or foreclosure, which is safe, sanitary, and in conformance with aesthetic standards, to be removed from the park; provided that this clause (5) shall not apply where the owner or operator has initiated the foreclosure as mortgagee.

(6) Any resident or prospective resident who is aggrieved pursuant to this subsection, shall have the right to petition the director for a hearing within twenty (20) days of the alleged violation by the owner. Said hearing shall occur within thirty (30) days from the receipt of said petition. The director or his or her designee shall take all reasonable action to effectuate prompt resolution of said claim and shall render a decision within fifteen (15) days of the conclusion of said hearing.

(g) A mobile and manufactured home shall be presumed to be safe if it is established that the mobile and manufactured home was constructed to any nationally recognized building or construction code or standard. Failure to meet any standard or code shall raise no presumption that the mobile manufactured home is unsafe; nor may the failure be used as a reason for withholding approval of an on site sale.

(h) The mobile and manufactured home park owner shall have the burden of showing that a mobile and manufactured home is unsafe, unsanitary, or fails to meet the aesthetic standards of the development. No aesthetic standard shall be applied against a mobile and manufactured home if the standard relates to physical characteristics, such as size, original construction materials, or color which cannot be changed without undue hardship to the tenant.

(i) Any homeowner wishing to sell his or her home must request in writing a statement of the park owner's intentions regarding the conditions of the dwelling. Within ten (10) days of the receipt of the request of the homeowner for the park owner's intentions, the park owner must approve the home's condition for resale or deliver a written statement specifying ways in which the home is not safe, sanitary, or in conformance with aesthetic standards. Failure of the park owner to respond within ten (10) days shall be deemed approval of the home's condition for resale.

(j) In the event of resale or resiting of a mobile and manufactured home, the local building official in the city or town where the mobile and manufactured home is to be located shall, upon the request of either party, inspect the unit and shall issue a certificate of approval in the case of an on site sale or a certificate of occupancy in the case of resiting, to the owner of the unit, provided the authority finds the unit safe for human habitation and the site meets local zoning requirements. A fee of not more than thirty dollars ($30.00) may be charged for the inspection by building officials.

(k) No licensee shall discriminate in the treatment of tenants of mobile and manufactured homes as the result of the sale of the home, whether the tenant is the tenant prior or subsequent to the sale.

(l) Every person who sells a mobile and/or manufactured home shall warrant to the buyer that the home is free and clear of all liens and if the seller violates the warranty, then the seller shall be strictly liable to the buyer in damages.

(m) Every person who sells a mobile and/or manufactured home in this state which will be located at a mobile or manufactured home park in this state and retains a secured interest in the mobile and/or manufactured home shall file a notice of the lien with the recorder of deeds of the city or town within which the park is located as allowed by the provisions of § 34-13-8 and with the uniform commercial code division of the department of state.

(n) Prior to the execution of a purchase and sale agreement, every owner of a mobile and manufactured home park, shall disclose to the prospective purchaser the rental history for the preceding three (3) years of the land on which the home will be located.

(o) The owner of a mobile and manufactured home park shall not require the purchaser to provide the names of more than three (3) references from whom the park owner can seek information concerning the behavior and financial reliability of the purchaser; nor shall the purchaser be required to obtain a written report from any reference; the park owner shall not require the purchaser to submit copies of any personal income tax returns in order to obtain approval for residency in the park. However, the park owner may require the purchaser to document the amount and source of his or her gross monthly income or means of financial support. If the park owner or management rejects a purchaser as a prospective homeowner, the ownership or management shall inform the selling homeowner in writing no later than ten (10) days of its reasons for the rejection. If the approval of a purchaser is withheld for any reason other than those stated in these articles, the park owner or management may be held liable for all damages proximately resulting in it.

(p) The park owner or management may require the right of prior approval of a purchaser of a mobile and manufactured home that will remain in the park and that the selling homeowner or his or her agent give notice of the sale to the park owner or management before the close of the sale. Approval cannot be withheld if the purchaser has the financial ability to pay the rent and charges of the park unless the park owner or management reasonably determines that, based on the purchaser's prior tenancies, he or she will not comply with the rules and regulations of the park.

(q) If the park owner or management collects a fee or charge from a prospective purchaser of a mobile and manufactured home in order to obtain a financial report or credit rating, the full amount of the fee or charge shall be credited toward payment of the first month's rent for that mobile and manufactured home purchaser.

(r) If, for whatever reason, the prospective purchaser is rejected by the park owner or management, the park owner or management shall refund to the prospective purchaser the full amount of that fee or charge within thirty (30) days from the date of rejection. If the prospective purchaser is approved by the park owner or management, but, for whatever reason, the prospective purchaser elects not to purchase the mobile or manufactured home, the park owner or management may retain the fee, or a portion of it, to defray its administrative costs under this section.

(s) No owner or operator of a mobile and manufactured home park shall require any person as a precondition to renting, leasing, or otherwise occupying a space for mobile and manufactured housing in a mobile and manufactured home park to pay any fee of any kind, unless services are actually rendered. The park owner or management shall not perform any service unless so requested in writing.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1986, ch. 79, § 2; P.L. 1986, ch. 173, § 1; P.L. 1987, ch. 116, § 1; P.L. 1990, ch. 456, § 1; P.L. 1991, ch. 234, § 1; P.L. 1993, ch. 309, § 1; P.L. 2009, ch. 119, § 1; P.L. 2009, ch. 146, § 1.)



Chapter 31-44-4.1 - Recording of sale or transfer documents  Penalties.

§ 31-44-4.1 Recording of sale or transfer documents  Penalties.  Every deed, instrument, or writing by which an interest in any mobile or manufactured home is granted, assigned, transferred, or otherwise conveyed to, or vested in, a purchaser or purchasers, or any other person or persons, shall be filed with the recorder of deeds of the city or town in within which the mobile home or manufactured home is located, within ten (10) days after execution of the deed instrument, or writing. The fee for the filing shall be in accordance with § 34-13-7. The city or town shall assess a fine to be determined by each city or town for failure to comply with the provisions of this section.

History of Section.
(P.L. 1996, ch. 319, § 1.)



Chapter 31-44-5 - Reprisals.

§ 31-44-5 Reprisals.  (a) No licensee shall take reprisal(s) against a resident or prospective resident or association formed pursuant to § 31-44-3.1.

(b) An increase in rent, nonrenewal of lease, refusal to offer a lease, or termination of tenancy, taken by a licensee against a resident, prospective resident, or association within six (6) months after the resident, prospective resident, or association has taken any protected lawful action, shall create a rebuttable presumption that the act by the licensee is a reprisal. Reprisal may be pleaded as a defense in any court proceeding brought against a resident or prospective resident after he or she has taken any protected lawful action.

(c) In addition to any other remedy under this chapter, a resident, prospective resident, or association who has been the subject of a reprisal shall be entitled to the remedies provided for retaliatory actions in § 34-18-46.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1990, ch. 307, § 1; P.L. 1994, ch. 182, § 1; P.L. 1998, ch. 57, § 1.)



Chapter 31-44-6 - Notice of judgment.

§ 31-44-6 Notice of judgment.  In any action to enforce the provisions of this chapter, the clerk of the court shall mail copies of any final judgment, decree, permanent injunction, arbitration decision or order of the court upon the entry of it to the attorney general and if licenses are involved, the department of business regulation.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1.)



Chapter 31-44-7 - Lease.

§ 31-44-7 Lease.  All terms and conditions of the occupancy must be fully disclosed in a written lease by the mobile and manufactured home park owner to any prospective mobile and manufactured home park resident at a reasonable time prior to the rental or occupancy of a mobile and manufactured home space or lot. The disclosures shall include, but shall not be limited to, the following:

(1) The licensee shall agree at all times during the tenancy to:

(i) Maintain the premises when necessary to prevent the accumulation of stagnant water;

(ii) Keep each mobile and manufactured home space or lot marked in such a way that each resident will be certain of his or her area of responsibility;

(iii) Keep any exterior area of the mobile and manufactured home park within his or her control, not the responsibility of each resident, free from any species of weed or plant growth which are noxious or detrimental to the health of the residents;

(iv) Be responsible for the extermination of any insect, rodent, vermin, or other pest dangerous to the health of the residents whenever infestation exists in the area of the mobile and manufactured home park not the responsibility of the resident or in the area for which the resident is responsible including the mobile and manufactured home if the infestation is not the fault of the resident and particularly if the infestation existed prior to the occupancy of the resident claiming relief;

(v) Maintain all mobile and manufactured homes rented by the owner in a condition which is structurally sound and capable of withstanding adverse effects of weather conditions;

(vi) Maintain all electrical, plumbing, gas, or other utilities provided by the licensee in good working condition. In the event of any repairs or construction to any utility in any mobile and manufactured home park, written notice shall be given twenty-four (24) hours prior to the repairs or construction to each tenant of the mobile and manufactured home park, except in cases of emergencies, after which any repair shall be completed within seventy-two (72) hours unless good cause is shown as to why the action or repair has not been completed. No utility shall be discontinued during the repairs or construction for more than three (3) consecutive hours unless the plans have been reviewed by the city or town engineer;

(vii) Maintain all utilities provided to mobile and manufactured homes within the park up to and including the connection to the individual mobile/manufactured home, and all water and sewage lines and connections in good working order, and in the event of any emergency, make necessary arrangements if possible for the provisions of the service on a temporary basis; and there shall be no additional charge for the use of water because a resident has children;

(viii) If the park operator fails to comply with paragraph (vi) or (vii) of this subdivision, the resident may notify the park operator of the resident's intention to correct the condition at the park operator's expense. After being notified by the resident in writing, if the park operator fails to comply within fourteen (14) days or more promptly as conditions reasonably require in case of emergency, the resident may cause the work to be done by a contractor and, after submitting to the park operator an itemized statement, deduct from the resident's rent the actual and reasonable cost of the work.

(ix) Respect the privacy of the resident and if only the mobile and manufactured home space or lot is rented, agree to enter the mobile and manufactured home only with the permission of the owner only after notice to the resident;

(x) Allow all residents freedom of choice in the purchase of all services, pursuant to § 31-44-3 "rules and regulations";

(xi) Allow a resident to terminate a rental agreement whenever a change in the location of the resident's employment requires a change in the location of his or her residence if the resident gives thirty (30) days notice; provided, that a resident who is a member of the armed forces of the United States may terminate his or her rental agreement with less than thirty (30) days if he or she receives reassignment orders which do not allow prior notification;

(xii) Maintain any road in the mobile and manufactured home park within the licensee's control in good condition, provide adequate space for parking of one car for each lot and be responsible for damage to any vehicle, excluding damages from speed bumps, which is the direct result of any unrepaired or poorly maintained access road within the park and that is within the licensee's control;

(xiii) Make reasonable rules for guest parking which shall be clearly stated in the rules of the park;

(xiv) Provide a written lease having a term of not less than one year unless the resident requests, in writing, a term for less than one year, or unless a resident in writing states that he or she does not desire a written lease; provided, nothing in this section shall prevent prospective residents from assuming from the current resident the balance of leasehold if same shall have a period of less than one year; provided further the notice of any rental increase shall be provided to the prospective resident in the event that less than sixty (60) days of the leasehold is remaining on the assumed portion of the lease.

(2) The resident shall agree at all times during the tenancy to:

(i) Keep the unit and his or her area of responsibility as marked by the owner in a clean and sanitary condition, free of garbage and rubbish;

(ii) Keep the supplied, basic facilities including any plumbing fixture, cooking and refrigeration equipment, and electrical fixtures in a rented mobile and manufactured home unit in a clean and sanitary condition and exercise reasonable care in their proper use and operation;

(iii) Observe all reasonable rules and regulations of the licensee concerning the use, occupation, and maintenance of the premises, provided the rules and regulations comply with the provisions of § 31-44-3;

(3) Any action on the part of the resident which may be grounds for eviction from the mobile and manufactured home park or termination of the rental agreement shall be clearly stated in it.

(4) The terms for the payment of rent shall be clearly set forth and any charges for services, mobile and manufactured home space or lot rent, unit rent, or any other charge shall be specifically itemized in the rental agreement and in any billing to the resident by the owner. The total rent for the term of the rental agreement shall be stated in it.

(5) The right of the mobile and manufactured home park owner to designate himself or herself as the sole and exclusive agent for the sale of any mobile and manufactured home pursuant to § 31-44-4 "sale of mobile and manufactured homes" of this chapter shall be clearly stated in the rental agreement.

(6) The lease prescribed by this chapter shall not contain the following:

(i) Any provision allowing less than a seven (7) day grace period in which to pay rent without the assessment of a late charge;

(ii) Any provision allowing the licensee to assess a late charge in excess of five percent (5%) of the monthly rent due;

(iii) Any provision which allows the owner to increase the total rent or change the payment arrangements during the term of the rental agreement; provided that prorated increases for increased taxes only may be added if stated in the original lease;

(iv) Any provision allowing the owner to charge an entrance fee to a resident assuming occupancy, except as provided in this section;

(v) Any provision which denies to the resident the right to treat as a breach of the agreement, a continuing violation by the owner, substantial in nature, of any provisions set forth in the lease or of any state statute unless the owner discontinues the violation within a reasonable time after written notice is given by the resident by registered or certified mail;

(vi) Any provision waiving the restrictions of § 31-44-7.1;

(7) Except as provided in this section, the lease shall be signed by both the mobile and manufactured home park licensee and the mobile and manufactured home park resident and shall contain the notice set forth in § 31-44-8, printed verbatim in a clear and conspicuous manner.

(8) It shall be the obligation of the licensee to abide by all the terms and conditions set forth in this section notwithstanding the execution of written lease of any resident.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 154, § 1; P.L. 1997, ch. 109, § 1; P.L. 1997, ch. 140, § 1; P.L. 1998, ch. 278, § 1; P.L. 2000, ch. 519, § 1.)



Chapter 31-44-7.1 - Security deposits.

§ 31-44-7.1 Security deposits.  In any rental agreement for the lease of a mobile home in which the licensee requires the payment of a security deposit by the resident:

(1) The deposit shall accumulate interest on an annual basis at the rate of three percent (3%).

(2) No deposit will be required which is more than the amount of one month's rent.

(3) The interest shall be paid to the resident annually or upon termination of the rental.

(4) Upon termination of the rental, the licensee shall return the deposit along with accumulated interest within thirty (30) days, or shall provide the resident with a written itemized list of damages caused by the resident during the rental, other than ordinary wear and tear, and return to the resident the difference, if any, between the deposit and interest and the damages sustained.

(5) The resident shall provide the licensee with a forwarding address upon vacating the premises so as to permit the licensee to return the deposit.

(6) If the licensee fails to either return the deposit within thirty (30) days or pay interest on it, he or she shall be liable for damages not to exceed twice the amount of the deposit and three (3) times the amount of interest due.

(7) Any security deposits received by the licensee shall be deposited in a savings account and earmarked specifically as a security deposit account, and that fund shall not be used by the licensee for any purpose except as provided in subdivision (4) of this section.

(8) No security deposit shall be required for the rental of a mobile home lot or space.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1990, ch. 308, § 1; P.L. 1993, ch. 309, § 1; P.L. 2000, ch. 109, § 45.)



Chapter 31-44-7.2 - Trailer parks located within the town of Exeter.

§ 31-44-7.2 Trailer parks located within the town of Exeter.  Any agreement for the lease of a mobile home or a mobile home lot or space located within the town of Exeter and offered pursuant to the provisions of § 31-44-7, must be in writing and shall not be executed unless each term of it either shall have been completed in full or shall contain a statement that the terms may not be applicable. All lease agreements executed pursuant to the provisions of this section shall be executed in duplicate original, one of which shall be provided to the lessee within thirty (30) days of its execution.

History of Section.
(P.L. 1986, ch. 422, § 1.)



Chapter 31-44-8 - Notice required by law.

§ 31-44-8 Notice required by law.  The following notice must be given by the licensee to the tenant prior to occupancy:

"The terms of your tenancy must be in accordance with the Rhode Island Mobile and Manufactured Home Act, title 31, chapter 44. Section 31-44-3 requires all the rules and regulations governing your tenancy to be fair and reasonable. Unreasonable rules, or those not in compliance with § 31-44-3, cannot be enforced against you.

"No licensee may offer a mobile and manufactured home or a mobile and manufactured home space or lot for rent without showing to the prospective resident a copy of the written lease before the resident occupies that mobile and manufactured home space or lot. No licensee may rent a mobile and manufactured home or mobile and manufactured home space or lot until a written lease has been signed by the resident and the owner. The term of the lease shall not be less than one year unless the resident requests, in writing, a term for less than one year, or requests in writing that he or she does not desire a written lease.

"The licensee of this park shall not require you to deal exclusively with a certain fuel dealer or other merchant for goods or services in connection with the use or occupancy of your mobile and manufactured home lot unless that restriction is necessary to protect the health, safety, or welfare of mobile and manufactured home residents in the park. If you are required to deal with a certain dealer or merchant, the price you pay for such goods or services may not be more than the prevailing price in this locality for similar goods and services.

"An increase in fees or rent, nonrenewal of lease, refusal to offer a lease, or termination of tenancy which is taken against you by a licensee as a penalty for reporting a violation of the Mobile and Manufactured Home Act or of any applicable building or health code, or for any other justified complaint to a governmental authority is a reprisal and is prohibited by law."

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 2009, ch. 119, § 1; P.L. 2009, ch. 146, § 1.)



Chapter 31-44-9 - Enforceability.

§ 31-44-9 Enforceability.  (a) Any provision of this chapter and any provision of a license issued pursuant to this chapter may be enforced by the department of business regulation. In addition to and notwithstanding any action taken by or pending at the department of business regulation, any resident of a mobile home park may seek to enforce any provision of a license or this chapter by civil action in the court exercising jurisdiction over the subject matter. However, failure to comply with tax laws and violations of land use regulations and water supply and sewage disposal requirements shall be subject to the jurisdiction of and shall be enforceable by, the municipality in which the park is located and/or the state agency having regulatory authority over the matter. (b) Any park owner or operator who violates any of the provisions of §§ 31-44-3, 31-44-3.1, 31-44-3.2, 31-44-4, 31-44-5, 31-44-7, 31-44-7.1, 31-44-7.2, 31-44-8 and 31-44-13 shall be deemed to have engaged in an unfair and deceptive trade practice under § 6-13.1-2 and, in addition to other remedies, shall be subject to the enforcement provisions of that chapter.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 1994, ch. 182, § 1.)



Chapter 31-44-9.1 - Remedies.

§ 31-44-9.1 Remedies.  In addition to any other remedy authorized by law, equity or regulation, the director of the department may order, following notice and opportunity to be heard, the owner and residents of any mobile and manufactured home park to pay monthly rents directly to an interest bearing escrow account established by and under the control of, the director and may make the payment of those amounts to the owner of the mobile and manufactured home park contingent on the owner's submission of satisfactory evidence of compliance with all orders of the director. Upon submission of evidence of compliance, the director shall promptly cause any escrowed rents to be paid to the owner.

History of Section.
(P.L. 1993, ch. 309, § 2.)



Chapter 31-44-9.2 - Investigations.

§ 31-44-9.2 Investigations.  When, in the opinion of the director, sufficient cause exists to begin an investigation of alleged violations of any provision of this chapter or a license issued pursuant to this chapter, the director may commence an investigation of any act or practice or failure to act of any mobile and manufactured home park owner or operator and may bill the costs of the investigation to the mobile home park owner or operator. However, the investigation fees payable under this section shall not exceed one thousand dollars ($1,000) in any one calendar year unless the director petitions the superior court for the ability to continue the investigation, at which time the director shall demonstrate to the court's satisfaction that further investigation is warranted, whereby the fees may exceed one thousand dollars ($1,000).

History of Section.
(P.L. 1993, ch. 309, § 2.)



Chapter 31-44-10 - Penalty.

§ 31-44-10 Penalty.  Any person who violates the licensing provisions of this chapter may be fined by the department an amount not in excess of five thousand dollars ($5,000), lose their license according to prescribed procedure, after a hearing. Provided, further, any person violating any of the provisions of this chapter may also be fined by the appropriate court according to existing court procedure.

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1; P.L. 1999, ch. 248, § 1.)



Chapter 31-44-11 - Fiscal autonomy.

§ 31-44-11 Fiscal autonomy.  All license and permit fees collected pursuant to this chapter, and any fines collected by the department of business regulation for violations related to licenses and permits shall be held and used as specified under § 31-44-1.6. Any revenue received in excess of the department's expenses used as specified in this chapter shall be carried forward as specified under § 31-44-1.6(c).

History of Section.
(P.L. 1984, ch. 382, § 2; P.L. 1993, ch. 309, § 1.)



Chapter 31-44-12 - Severability.

§ 31-44-12 Severability.  If the provisions of this chapter or its application to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1984, ch. 382, § 2.)



Chapter 31-44-13 - Right of mobile home owners to peaceably assemble  Right to communicate.

§ 31-44-13 Right of mobile home owners to peaceably assemble  Right to communicate.  (a) No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall infringe upon the right of the mobile home owners to peaceably assemble in an open public meeting for any lawful purpose, at reasonable times and in a reasonable manner, in the common areas or recreational areas of the mobile home park.

(b) No provisions contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall infringe upon the right of the mobile home owners or tenants to communicate or assemble among themselves, at reasonable times and in a reasonable manner, for the purpose of discussing any problems relative to the mobile home park. The discussions may be held in the common areas or recreational areas of the park, including halls or centers, or in any resident's home. In addition, the park owner or developer may not unreasonably restrict the use of any facility, including the use of utilities, when requested. Written notice must be provided to the mobile home park management and/or owner of the time and place for the assembly. The assembly shall be open to all park residents.

(c) No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall prohibit any mobile home owner of the mobile home park from canvassing mobile home owners of the mobile home park for the purposes described in this subsection. For the purposes of this subsection, the term "canvassing" includes an oral or written request; the distribution, circulation, posting, or publication of a notice; or a general announcement requesting the payment of membership dues or other matters relevant to the membership, federation, or organization. Canvassing shall be done at a reasonable time or times and in a reasonable manner. It is the intent of the legislature, through the enactment of this subsection, to prohibit any owner, developer, or manager of a mobile and manufactured home park from prohibiting free communication among mobile home owners or tenants in the guise of regulations or rules restricting or limiting canvassing for association, federation, or organization dues or other association, federation, or organization matters.

History of Section.
(P.L. 1991, ch. 160, § 1.)



Chapter 31-44-14 - Resident owned mobile home parks  Record keeping.

§ 31-44-14 Resident owned mobile home parks  Record keeping.  (a) Resident owned mobile home parks shall maintain a copy of each of the following, where applicable, which shall constitute the official records of the association:

(1) The plans, permits, warranties, and other items provided by the developer;

(2) A photocopy of the resident association documents;

(3) A copy of the current rules of the association;

(4) A book or books containing the minutes as well as any tape recordings, if any, of all meetings of the association, of the board of directors, and of the unit owners, which minutes and tapes shall be retained for a period of not less than seven (7) years. Any tape recordings shall not be considered an official record, and these tapes shall be available to any member to be duplicated at the members' cost and expense. The duplication cost shall not exceed ten dollars ($10.00) per tape;

(5) A current roster of all unit owners and their mailing addresses, unit identification, and, if known, telephone numbers; street address;

(6) All current insurance policies of the association, including a fiduciary bond of the association, and their agents;

(7) A current copy of any management agreement, lease, or other contract to which the association is a party or under which the association or the unit owners have an obligation or responsibility;

(8) Bills of sale or transfer for all property owned by the association;

(9) Accounting records for the association and separate accounting records for each unit it operates, according to good accounting practices in accordance with generally acceptable accounting principles. All accounting records shall be maintained for a period of not less than seven (7) years:

(i) Accurate, itemized, and detailed records of all receipts and expenditures.

(ii) A current account and a monthly, bimonthly, or quarterly statement of the account for each unit designating the name of the unit owner, the due date and amount of each assessment, the amount paid upon the account, and the balance due.

(iii) All audits, reviews, accounting statements, and financial reports of the association.

(iv) All contracts for work to be performed. Bids for work to be performed shall also be considered official records and shall be maintained for a period of one year.

(10) Ballots, sign-in sheets, voting proxies, and all other papers relating to elections, which shall be maintained for a period of one year from the date of the meeting to which the document relates;

(11) All rental records where the association is acting as agent for the rental unit.

(b) The official records of the association shall be maintained in the city or town in which the resident owned association operates.

(c) The official records of the association shall be open to inspection by any association member or the authorized representative of a member at all reasonable times. Failure to permit inspection of the association records as provided in this section entitles any person prevailing in an enforcement action to recover reasonable attorney's fees from the person in control of the records who, directly or indirectly, knowingly denies access to the records for inspection. The right to inspect the records includes the right to make or obtain copies, at the reasonable expense, if any, of the association member.

(d) Insurance. The association shall use its best efforts to obtain and maintain adequate insurance to protect the association property.

(e) Financial report. Within sixty (60) days following the end of the fiscal or calendar year or annually on a date otherwise provided in the bylaws of the association, the board of directors of the association shall mail or furnish to each unit owner a complete financial report of actual receipts and expenditures for the previous twelve (12) months. The report shall show the amounts of receipts by accounts and receipt classification and shall show the amounts of expenses by accounts and classification including, but not limited to, the following:

(1) Cost for security;

(2) Professional and management fees and expenses;

(3) Taxes;

(4) Costs of recreation facilities;

(5) Expenses for refuse collection and utilities;

(6) Expenses for lawn care;

(7) Costs for building maintenance and repair;

(8) Insurance costs;

(9) Administrative and salary expenses;

(10) General reserves, maintenance reserves, and depreciation reserves;

(11) Aging of all rental income and accounts payable.

(f) Elections. The members of the resident owned mobile home park, responsible for tabulating votes cast in any election held by the resident owned mobile home park, shall do so at a time and place open for viewing by the members of the resident owned park, within the city or town in which the resident owned association operates.

History of Section.
(P.L. 1992, ch. 417, § 1; P.L. 2000, ch. 519, § 1; P.L. 2001, ch. 335, § 1.)



Chapter 31-44-15 - Purchase requirement.

§ 31-44-15 Purchase requirement.  (a) All dealers and purchasers of new manufactured homes shall present or buy only housing urban and development (HUD) approved and compliant manufactured structures.

(b) All dealers and purchasers of new manufactured homes are required to record with the local building official data plate wind zone information as part of the installation application. Local building officials shall consider data plate wind zone information as part of their inspection and enforcement process.

History of Section.
(P.L. 1994, ch. 269, § 1.)



Chapter 31-44-16 - Department of business regulation to hear matters.

§ 31-44-16 Department of business regulation to hear matters.  (a) The director of the department of business regulation, or his or her designee, shall hear matters involving mobile and manufactured housing park rules, specifically this chapter. The director shall not have jurisdiction over issues relative to rent increases or jurisdiction over evictions.

(b) Nothing in this section shall preclude the right of the director to use the services of a mediator to resolve a dispute involving mobile/manufactured housing park rules.

History of Section.
(P.L. 1996, ch. 94, § 1.)



Chapter 31-44-17 - Filing of complaint with department  Notice  Rules of evidence not binding.

§ 31-44-17 Filing of complaint with department  Notice  Rules of evidence not binding.  (a) Any resident of a mobile and manufactured housing park or any owner of a mobile and manufactured housing park may petition the director by filing a complaint with the department of business regulation and paying a twenty-five dollar ($25.00) filing fee which shall be used to defray the costs of the director. The filing fee may be waived by the director if he or she or his or her agent determines that the fee will cause an unfair financial burden on the petitioner. After review of the claim and a decision by the director that the matter has merit and is not frivolous, the director shall schedule a hearing within sixty (60) days from receipt of the claim. If the director finds the claim to be without merit or to be frivolous, the director shall dismiss the complaint and explain in writing to the complainant his or her reasons for dismissing the complaint.

(b) The director or his or her agent shall serve notice, in writing, of the time and place of the hearing upon all appropriate parties at least twenty (20) days prior to the date of the hearing. Both parties to the complaint may be represented by counsel.

(c) The director or his or her agent shall not be bound by common law or statutory rules of evidence but may admit all testimony having a reasonable probative value. Complaints filed shall be handled in accordance with the departments' rules of practice and the Administrative Procedures Act, chapter 35 of title 42. It may exclude evidence which, in the opinion of the director or his or her agent, is immaterial, irrelevant, or unduly repetitious.

History of Section.
(P.L. 1996, ch. 94, § 1; P.L. 1999, ch. 248, § 1.)



Chapter 31-44-18 - Decisions, judicial review and enforcement.

§ 31-44-18 Decisions, judicial review and enforcement.  (a) When the director makes a decision, an order shall be made in writing and shall include finding of facts. The findings of fact shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. The parties shall be notified by mail of any decision or order.

(b) A decision of the director may be appealed, by either party, by applying for a rehearing or appealing to the superior court for the county in which either party resides, within thirty (30) days of the date of the decision pursuant to the provisions of the Administrative Procedures Act, chapter 35 of title 42.

(c) If no timely appeal is taken pursuant to subsection (b) of this section, the decision of the director shall become final. The director shall file a certified abstract of any final decision with the clerk of the superior court in the county of residence of the complainant. The clerk of the court shall enter judgment on it, and this judgment may be enforced as with any final judgment of the superior court.

History of Section.
(P.L. 1996, ch. 94, § 1; P.L. 1999, ch. 248, § 1.)



Chapter 31-44-19 - Notification and cooperation required.

§ 31-44-19 Notification and cooperation required.  The director shall notify the attorney general's consumer protection division and antitrust bureau, department of justice, that the attorney general may accept and act on written complaints properly forwarded to it by the director relative to mobile/manufactured housing.

History of Section.
(P.L. 1996, ch. 94, § 1.)



Chapter 31-44-20 - Mobile home conveyance tax.

§ 31-44-20 Mobile home conveyance tax.  (a) There is imposed, on every deed, instrument, or writing by which any mobile or manufactured home shall be granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or purchasers, or any other person or persons, by his or her or their direction, when the consideration paid exceeds one hundred dollars ($100), a tax at the rate of one dollar and forty cents ($1.40) for each five hundred dollars ($500) or fractional part thereof which is paid for the purchase of the home (inclusive of the value of any lien or encumbrance remaining on it at the time of sale), and exclusive of any personal property that may be included in the sale which tax shall be payable at the time of making, execution, delivery, acceptance or presenting for recording of the instrument. In the absence of an agreement to the contrary, the tax shall be paid by the grantor.

(b) In the event no consideration is actually paid for the mobile or manufactured home, the instrument of conveyance shall contain a statement to the effect that the consideration is such that no documentary stamps are required.

(c) The tax administrator shall enforce the provisions of this section and may adopt and enforce rules and regulations relating to the enforcement of this section.

History of Section.
(P.L. 1996, ch. 319, § 1.)



Chapter 31-44-21 - Documentary stamps.

§ 31-44-21 Documentary stamps.  (a) The payment of the tax imposed by this chapter shall be evidenced by the affixing of a documentary stamp or stamps to instrument by the person making, executing, delivering, or presenting for recording the instrument and only the original instrument shall be accepted for recording. The stamps shall be affixed in the manner that is consistent with § 44-25-4.1 authorizing the use of hand stamps. The recorder of deeds or clerks shall affix upon the face of each original instrument, by hand stamp issued by the tax administrator, a receipt clearly showing the amount of tax paid by the person making, executing, delivering, or presenting for recording the original instrument.

(b) Whenever a hand stamp is authorized and used, the provisions of § 44-25-4(b) and (c) shall apply to the hand stamp.

History of Section.
(P.L. 1996, ch. 319, § 1.)



Chapter 31-44-22 - Sale price recording.

§ 31-44-22 Sale price recording.  Every deed presented for recording due to the sale of property, which results in the transfer in ownership of the property, shall contain or have endorsed upon it the total dollar amount of the actual sale, which shall be recorded as part of the deed. A city or town clerk may decline to accept a deed for recording if the deed is not in compliance with this section. Failure to comply with this section shall not affect the validity of any deed.

History of Section.
(P.L. 2006, ch. 309, § 2; P.L. 2007, ch. 340, § 5.)






Chapter 31-44.1 - Mobile and Manufactured Home Lot Rental Increases

Chapter 31-44.1-1 - Declaration of policy.

§ 31-44.1-1 Declaration of policy.  The general assembly finds and declares that the provision of affordable housing is of vital concern to the citizens of the state, that mobile and manufactured homes are an important source for affordable housing, that lot rent increases for these homes are a continuing concern for low and moderate income citizens and the elderly, and that some form of limited regulation relative to lot rental increases for mobile and manufactured homes is in the public interest.

History of Section.
(P.L. 1991, ch. 216, § 1; P.L. 1993, ch. 309, § 4.)



Chapter 31-44.1-2 - Rent increases for mobile and manufactured home lots.

§ 31-44.1-2 Rent increases for mobile and manufactured home lots.  (a) Any person who owns, operates, or maintains a mobile and manufactured home park pursuant to the provisions of chapter 44 of this title shall give the mobile home owners of the park sixty (60) days written notice prior to any lot rent increase going into effect. The written notice shall set forth the current rent, the proposed rent, and the date upon which the increase shall take effect.

(b) If a majority of the mobile home owners of the park believe that the rent increase is " excessive" as defined in this section, they may request in writing from the American Arbitration Association that binding arbitration take place between the park owner or operator and the mobile home owners. The association will authenticate on a confidential basis the request and the signatures of a majority of the park mobile home owners, who shall be made aware of the costs involved in seeking binding arbitration under this section. For purposes of determining a majority under this section, there shall be one vote per mobile home unit. The names of the mobile homer owners requesting the binding arbitration shall not be disclosed by the American Arbitration Association to the park owner or operator. Upon authentication that a majority of the owners are requesting mediation, the commission shall appoint an impartial and qualified arbitrator, to arbitrate the dispute. The park owner or operator and the mobile home owners will cooperate with the arbitrator in an effort to resolve their differences. The costs and expenses of the arbitrator shall be borne equally by the park owner or operator and the mobile home owners.

(c) An "excessive" rent increase for purposes of this section is an increase which is unreasonable based on the park owner's or operator's total expenses, including debt service and a reasonable return on the park owner's investment or equity in the park, provided, that the debt service is directly related to acquisition of the mobile home park. Debt service used to or otherwise employed for purposes other than that which is directly related to the acquisition or capital management of the mobile home park shall be excluded. Further, the arbitrator shall perform an analysis as to the mobile home park owner's need for rent increase and services provided to the park. This analysis shall be performed for a period of not less than three (3) years prior to the application for rental increase. Specifically excluded in any such analysis shall be any debt service incurred using the mobile home park as collateral or other security for investment, enterprises, businesses or similar ventures separate and apart from the mobile home park.

(d) The arbitrator will promptly hear the dispute and render a decision based on the " excessive" rent increase standard as defined in this section. For purposes of determining a reasonable return on the park owner's investment or equity, the arbitrator shall perform a risk analysis and consider alternative and comparative investments. The costs of the arbitration shall be borne by the losing party in the arbitration.

(e) No lot rent increase shall go into effect until the earlier of:

(i) Completion of the binding arbitration process, or

(ii) One hundred twenty (120) days after the written notice given under subsection (a) of this section.

History of Section.
(P.L. 1991, ch. 216, § 1; P.L. 1993, ch. 309, § 4; P.L. 1996, ch. 92, § 1; P.L. 2001, ch. 414, § 1.)



Chapter 31-44.1-3 - Severability.

§ 31-44.1-3 Severability.  If any clause, sentence, paragraph, subsection, section or part of this chapter is adjudged by any court of competent jurisdiction to be invalid, the judgment will not affect, impair or invalidate the remainder of it but will be confined in its operation to the clause, sentence, paragraph, subsection, section or part directly involved in the controversy in which the judgment has been rendered.

History of Section.
(P.L. 1993, ch. 309, § 5.)






Chapter 31-45 - Noise Limits for Motor Vehicles

Chapter 31-45-1 - Noise limits.

§ 31-45-1 Noise limits.  (a) No person shall operate a motor vehicle, nor shall the owner of any vehicle allow the vehicle to be operated, at any time, or under any condition of grade, load, acceleration, or deceleration, in such a manner as to exceed the following noise limit based on a distance of fifty feet (50') from the center of the lane of travel within the speed limit. For the purposes of this section, "dbA" means decibels measured with a calibrated sound level meter weighted to the "A" scale.

(b) In speed zones of thirty-five miles per hour (35 mph) or less, not more than eighty-six (86) dbA. In speed zones of more than thirty-five miles per hour (35 mph), not more than ninety (90) dbA.

(c) Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1976, ch. 197, § 1; P.L. 2002, ch. 292, § 126.)



Chapter 31-45-2 - Establishment of regulations.

§ 31-45-2 Establishment of regulations.  The director of the department of revenue is authorized to adopt rules, regulations, and procedures to be utilized in the enforcement of this chapter. The director is further authorized to lower the noise standards set forth in this chapter consistent with economic and technological feasibility. The procedure shall allow, to the extent feasible, noise measurement and enforcement action to be accomplished in reasonably confined areas such as residential areas. The adoption of those rules, regulations, and limits shall be pursuant to chapter 35 of title 42.

History of Section.
(P.L. 1976, ch. 197, § 1; P.L. 2008, ch. 98, § 28; P.L. 2008, ch. 145, § 28.)



Chapter 31-45-3 - Applicability.

§ 31-45-3 Applicability.  This chapter applies to the total noise from a vehicle and shall not be construed as limiting or precluding the enforcement of any other provisions of law relating to motor vehicle exhaust noise.

History of Section.
(P.L. 1976, ch. 197, § 1.)



Chapter 31-45-4 - Penalty.

§ 31-45-4 Penalty.  Every person convicted of violating this chapter shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

History of Section.
(P.L. 1976, ch. 197, § 1; P.L. 2002, ch. 134, § 2.)



Chapter 31-45-5 - Motor vehicle radios, stereos and audio systems.

§ 31-45-5 Motor vehicle radios, stereos and audio systems.  It shall be unlawful for any motor vehicle with a radio, stereo or audio system to produce sound which exceeds those limits specified in this chapter. Police cars, ambulances and fire engines shall not be subject to this section. Local cities and towns may, at their discretion, issue temporary exemption by special permit upon a showing of good cause. Violations of this section are subject to fines enumerated in § 31-41.1-4.

History of Section.
(P.L. 1996, ch. 150, § 2; P.L. 2002, ch. 292, § 126.)






Chapter 31-46 - Rhode Island Salvage Law

Chapter 31-46-1 - Duty of insurance company.

§ 31-46-1 Duty of insurance company.  Any insurance company taking possession of a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss because of damage to that vehicle, in settlement of a claim for damage or theft shall within ten (10) days deliver to the division of motor vehicles the certificate of title of that vehicle and obtain a salvage certificate of title for that vehicle as prescribed for by the administrator of the division of motor vehicles.

History of Section.
(P.L. 1977, ch. 144, § 1; P.L. 1983, ch. 221, §§ 1, 3.)



Chapter 31-46-1.1 - Classification of salvage vehicles.

§ 31-46-1.1 Classification of salvage vehicles.  There shall be two (2) classifications of salvage vehicles: Classification A indicates the vehicle has extensive damage and is good for "parts only." Classification B indicates the vehicle has considerable damage but is considered repairable. It will be the responsibility of insurance companies to evaluate and classify salvage. The classification is subject to review and evaluation by the administrator of the division of motor vehicles or his or her designee.

History of Section.
(P.L. 1983, ch. 221, § 3.)



Chapter 31-46-2 - Salvage by insurer.

§ 31-46-2 Salvage by insurer.  If the insurance company sells the motor vehicle for any reason, it shall make application for a salvage certificate of title. The division of motor vehicles shall issue the salvage certificate of title on a form prescribed for by the administrator of the division of motor vehicles, that shall be of a color easily distinguished from the original certificate of title, and shall bear the same number and information as the original certificate of title. The salvage certificate of title shall be assigned by the insurance company to a salvage dealer or any other person for use as evidence of ownership upon the sale or other disposition of the salvage motor vehicle, and the title shall be assignable to any other person. The division of motor vehicles shall charge the insurance company a fee of fifty dollars ($50.00) for the cost of processing each salvage certificate title.

History of Section.
(P.L. 1977, ch. 144, § 1; P.L. 1990, ch. 13, § 4; P.L. 1992, ch. 15, art. 7, § 2; P.L. 2009, ch. 5, art. 9, § 4.)



Chapter 31-46-3 - Salvage by non-insurer.

§ 31-46-3 Salvage by non-insurer.  If the total cost of repairs to rebuild or reconstruct the motor vehicle to its condition immediately before it was wrecked, destroyed or damaged, and for legal operations on the roads or highways, exceeds seventy-five percent (75%) of the fair market value of the motor vehicle immediately preceding the time it was wrecked, destroyed or damaged, and the motor vehicle is less than seven (7) years beyond the date of manufacture, the owner shall return within ten (10) days to the division of motor vehicles, the certificate of title of that vehicle and obtain a salvage certificate of title for that vehicle as prescribed for by the administrator of the division of motor vehicles. For the purposes of this section, "fair market value" shall mean the retail value of a motor vehicle as set forth in a current edition of any nationally recognized compilation of retail values, including automated databases, or from publications commonly used by the automotive industry to establish the values of motor vehicles, or determined pursuant to market survey of comparable vehicles with regard to condition and equipment. If any person, individual, or corporation or other owner sells the motor vehicle for any reason, that owner shall make application for a salvage certificate of title. The division of motor vehicles shall issue the salvage certificate of title on a form prescribed by the administrator of the division of motor vehicles that shall be of a color easily distinguished from the original certificate of title and shall bear the same number and information as the original certificate of title. The administrator of the division of motor vehicles shall charge the owner a fee of fifty dollars ($50.00) for the cost of processing each salvage certificate of title.

History of Section.
(P.L. 1977, ch. 144, § 1; P.L. 1983, ch. 221, § 2; P.L. 1988, ch. 196, § 1; P.L. 1990, ch. 13, § 4; P.L. 1992, ch. 15, art. 7, § 2; P.L. 1993, ch. 138, art. 85, § 4; P.L. 2007, ch. 385, § 1; P.L. 2007, ch. 489, § 1; P.L. 2009, ch. 5, art. 9, § 4.)



Chapter 31-46-4 - Restoration.

§ 31-46-4 Restoration.  If a motor vehicle is restored for operation on the highways, application shall be made to the division of motor vehicles for a certificate of title. Upon inspection by the division of motor vehicles, which shall include establishing proof of ownership, and upon the surrender of the salvage certificate of title, the division of motor vehicles shall issue a certificate of title for a fee prescribed by the administrator of the division of motor vehicles. The certificate of title shall be in the same form and color as the original certificate and bear the same number as the salvage certificate and the original certificate and shall bear the word "re-constructed salvage" on the title. A fee of fifty-five dollars ($55.00) shall be assessed for each inspection made pursuant to this section.

History of Section.
(P.L. 1977, ch. 144, § 1; P.L. 1983, ch. 78, § 1; P.L. 1992, ch. 133, art. 69, § 1; P.L. 1993, ch. 138, art. 85, § 4; P.L. 1995, ch. 108, § 1.)



Chapter 31-46-5 - Penalties.

§ 31-46-5 Penalties.  Any person, firm, or corporation who violates any of the provisions of this chapter shall be guilty of a felony and shall be punished by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000), or both.

History of Section.
(P.L. 1977, ch. 144, § 1.)



Chapter 31-46-6 - Removal of vehicle identification number prohibited.

§ 31-46-6 Removal of vehicle identification number prohibited.  Under no circumstances shall any person intentionally remove any vehicle identification number, or other distinguishing number, from any part of a salvage motor vehicle, new or used, or any part of it.

History of Section.
(P.L. 1983, ch. 221, § 3.)



Chapter 31-46-7 - Repair of salvaged vehicles  Licenses.

§ 31-46-7 Repair of salvaged vehicles  Licenses.  (a) A salvage rebuilders' license shall be established and issued to all licensed auto body repair facilities that qualify under established guidelines. The regulations shall outline equipment and training necessary to rebuild (total loss) salvage vehicles prior to the issuance of a certificate of salvage title by the division of motor vehicles under § 31-46-4. The guidelines shall be promulgated by and the license shall be issued by the department of business regulation.

(b) No company, corporation, business or person(s) shall rebuild salvage vehicles unless in possession of a valid salvage rebuilders license.

(c) Any vehicle repaired or rebuilt by person(s) not in possession of this license shall have its title stamped "FOR PARTS ONLY".

(d) Any company, agency or person(s) found in violation of this section shall be guilty of a felony and shall be punished by imprisonment for not more than two (2) years, or a fine of five thousand dollars ($5,000), or both.

(e) The director of the department of business regulation shall be required to issue a "salvage rebuilders license form" which for the purposes of record keeping shall be numbered. Any salvage vehicle sold to a salvage rebuilder licensee shall be assigned a salvage rebuilders license form which shall be presented at the time of registration of any salvage vehicle.

History of Section.
(P.L. 1993, ch. 316, § 1; P.L. 1995, ch. 205, § 1.)






Chapter 31-47 - Motor Vehicle Reparations Act

Chapter 31-47-1 - Short title and declaration of purpose.

§ 31-47-1 Short title and declaration of purpose.  (a) This chapter shall be known and may be cited as the "Motor Vehicle Reparation Act."

(b) The legislature is concerned over the rising toll of motor vehicle accidents and the suffering and loss inflicted by them. The legislature has determined that it is a matter of grave concern that motorists shall be financially able to respond in damages for their negligent acts, so that innocent victims of motor vehicle accidents may be recompensed for the injury and financial loss inflicted upon them.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-1.1 - Legislative findings and intent.

§ 31-47-1.1 Legislative findings and intent.  WHEREAS, the General Assembly has conducted extensive hearings on the issue of mandatory automobile insurance and finds that:

(1) Mandatory automobile liability insurance will not guarantee that all drivers will carry automobile liability insurance and in other states with mandatory automobile insurance nearly twenty percent (20%) to twenty-five percent (25%) of drivers do not comply with the state mandate and drive without insurance;

(2) Because of the evidence described in subdivision (1), Rhode Island drivers will need to carry additional insurance, to protect themselves from harm by uninsured motorists;

(3) All presently uninsured drivers who try to acquire automobile insurance will be placed in the assigned risk pool regardless of a good driving record, at an excessive rate;

(4) The state of Rhode Island ranks the eighth (8th) highest in the country for the cost of automobile insurance litigation per capita, this high cost of legal action adds to the already high cost of automobile insurance;

(5) No-fault insurance can reduce the cost of automobile insurance by reducing litigation and right-to-sue, but evidence also indicates that no-fault insurance can increase the cost of insurance if not properly enacted;

(6) A proposed rate increase in the Rhode Island Auto Insurance Plan of thirty-four percent (34%) has been granted without full disclosure by insurance companies of their investments, profits, losses, administrative costs and other pertinent information to justify the rate increase;

(7) Fraud, theft and inflated automobile repair costs are significant elements of the increased cost of automobile insurance which must be reduced;

(8) The Governor of the state has agreed to immediately institute a blue ribbon task force to investigate the causes for the high cost of automobile insurance, recommend remedies to reduce the cost of automobile insurance and prepare legislation for introduction. The scope of the task force shall include, but not be limited to, the reviewing of:

(A) Procedures and processes concerning claims, appraisals, adjustments and auto repair charges,

(B) Costs of litigation, including the imposition of ceiling or caps on legal fees,

(C) Disclosure by insurance companies of all costs to do business, including those that affect premium rates,

(D) Enforcement and restitution procedures.

(ii) The task force shall make specific recommendations to the general assembly pertaining to the alternatives of no-fault insurance, traditional liability and so-called "choice" legislation which provides an option of no-fault or traditional liability insurance.

History of Section.
(P.L. 1992, ch. 431, § 1; P.L. 2000, ch. 109, § 46.)



Chapter 31-47-1.2 - Subpoena.

§ 31-47-1.2 Subpoena.  The governor shall have the right to grant subpoena powers, by executive order, to any commission or task force created to investigate the causes for the high cost of automobile insurance in Rhode Island, as referenced in § 31-47-1.1(8).

History of Section.
(P.L. 1992, ch. 431, § 1.)



Chapter 31-47-2 - Definitions.

§ 31-47-2 Definitions.  As used in this chapter the term:

(1) "Accident" or "motor vehicle accident" means any accident involving a motor vehicle which results in bodily injury to or death of any person, or damage to the property of any person in excess of five hundred dollars ($500).

(2) "Administrator " means the administrator of the division of motor vehicles in the department of revenue.

(3) "Commissioner" means the insurance commissioner of this state.

(4) "Dealer engaged in the business of leasing motor vehicles" means any person engaged in the business of regularly making available, offering to make available, or arranging for another person to use a motor vehicle pursuant to a bailment, lease, or other contractual arrangement.

(5) "Driver" means every person who drives or is in actual physical control of a motor vehicle.

(6) "Financial security bond" means for each motor vehicle a bond executed by the owner and by a surety company duly authorized to transact business in this state.

(7) "Financial security deposit" means for each motor vehicle the deposit with the assistant director of seventy-five thousand dollars ($75,000) in cash, or securities, such as may legally be purchased by savings banks or trust funds, of a market value of seventy-five thousand dollars ($75,000).

(8) "License" includes any license, permit, or privilege to operate a motor vehicle issued under the laws of this state including:

(i) Any temporary instruction permit or examiner's driving permit;

(ii) The privilege of any person to drive a motor vehicle whether or not the person holds a valid license; or

(iii) Any nonresident's operating privilege.

(9) "Motor vehicle" means every vehicle required to display registration plates for operation upon public highways of this state.

(10) "Nonresident" means every person who is not a resident of this state.

(11) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by that person of a motor vehicle, or the use of a motor vehicle owned by that person, in this state.

(12) "Owner" means a person who holds the legal title of a motor vehicle. If a motor vehicle is the subject of an agreement for conditional sale or lease with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, the vendee or lessee is the owner. If a mortgagor of a motor vehicle is entitled to possession, the mortgagor is the owner.

(13) "Owner's policy of liability insurance" means a policy:

(A) Affording coverage as defined in the minimum provisions prescribed in a regulation which shall be promulgated by the commissioner. The commissioner, before promulgating the regulations or any amendments to them, shall consult with all insurers licensed to write automobile liability insurance in this state and shall not prescribe minimum provisions which fail to reflect the provisions of automobile liability insurance policies issued within this state at the date of the regulation or amendment of it. Nothing contained in regulation or in this chapter shall prohibit any insurer from affording coverage under an owner's policy of liability insurance more liberal than that required by the minimum provisions. Every owner's policy of liability insurance shall provide insurance subject to the regulation against loss from the liability imposed by law for damages, including damages for care and loss of services, because of bodily injury to or death of any person and injury to or destruction of property arising out of the ownership, maintenance, use, or operation of a specific motor vehicle or motor vehicles within the state of Rhode Island or elsewhere in the United States in North America or the Dominion of Canada, subject to a limit, exclusive of interest and costs, with respect to each motor vehicle of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person in any one accident, and subject to the limit for one person, to a limit of fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one accident, and a limit of twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident, or seventy-five thousand dollars ($75,000) combined single limit. Any insurer authorized to issue an owner's policy of liability insurance as provided for in this chapter may, pending the issue of the policy, make an agreement to be known as a binder, or may, in lieu of the policy, issue a renewal endorsement or evidence of renewal of an existing policy, each of which shall be construed to provide indemnity or protection in like manner and to the same extent as the policy. The provisions of this chapter shall apply to such binders, renewal endorsements, or evidences of renewal; and

(B) In the case of a vehicle registered in this state, a policy issued by an insurer duly authorized to transact business in this state; or

(C) In the case of a vehicle registered in another state in the name of a nonresident, either a policy issued by an authorized insurer, or a policy issued by an unauthorized insurer authorized to transact business in the state of the nonresident's residence if the unauthorized insurer files with the commissioner in a form to be approved by him or her a statement consenting to service of process and declaring its policies shall be deemed to be varied to comply with the requirements of this chapter; and

(D) The form of which has been approved by the commissioner.

(ii) No such policy shall be issued or delivered in this state until a copy of the form of the policy shall have been on file with the commissioner for at least thirty (30) days, unless sooner approved in writing by the commissioner, nor if within that period of thirty (30) days the commissioner shall have notified the carrier in writing that in the commissioner's opinion specifying the reasons for it, the form of the policy does not comply with the laws of the state.

(14) "Person" includes every natural person, firm, partnership, association, or corporation.

(15) "Proof of financial security" means proof of ability to respond in damages for liability arising out of the ownership, maintenance, or use of a motor vehicle as evidenced by an owner's policy of liability insurance, a financial security bond, a financial security deposit, or qualification as a self insurer under this title, or in the case of a nonresident, under self insurance provisions of the laws of the jurisdiction of that nonresident.

(16) "Registration" means registration certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(17) "Self insurer" means a person who shall have been determined by the assistant director in accordance with this title, to be financially responsible.

(18) "State" when used in this chapter, unless the context clearly indicates otherwise, means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 2000, ch. 109, § 46; P.L. 2008, ch. 98, § 29; P.L. 2008, ch. 145, § 29.)



Chapter 31-47-3 - Regulations authorized  Access to court and agency records.

§ 31-47-3 Regulations authorized  Access to court and agency records.  (a) The administrator of the division of motor vehicles is authorized to promulgate reasonable regulations to provide effective administration and enforcement of the provisions of this chapter.

(b) Notwithstanding any contrary provisions of this or any other law of this state, the administrator of the division of motor vehicles, for the purpose of carrying out the provisions of this chapter, shall have access to the records of the family court and all other courts and agencies concerning motor vehicle violations of any person who has applied for motor vehicle liability insurance. Upon request of the insurance company to which application has been made, the administrator of the division of motor vehicles shall make available to the insurance company any information concerning motor vehicle violations of the applicant.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-3.1 - Registration application.

§ 31-47-3.1 Registration application.  (a) No motor vehicle shall be registered and no registration renewed in this state unless the application for the registration of a motor vehicle shall contain a statement to be signed by the applicant who does all of the following:

(1) States that the applicant will not operate, or allow to be operated, the registered motor vehicle or any other motor vehicle unless all those motor vehicles shall be covered by financial security;

(2) Contains a brief summary of the purposes and operation of this chapter, the rights and duties of the applicant and the penalties for violation of this chapter;

(3) Warns the applicant that this chapter does not prevent the possibility that the applicant may be involved in an accident with an owner or operator of a motor vehicle who is without financial responsibility.

(b) In the case of a person who purchases any motor vehicle from a licensed motor vehicle dealer, who agrees to make application for registration of the motor vehicle on behalf of the purchaser, the person shall sign a statement that complies with subsection (a) of this section.

(2) In the case of a person who leases any motor vehicle from a dealer engaged in the business of leasing motor vehicles who agrees to make application for registration of the motor vehicle on behalf of the lessee, the person shall sign a statement that complies with subsection (a) of this section, and the dealer shall do either of the following:

(i) Submit the statement signed by the person to the division of motor vehicles;

(ii) Sign and submit a statement that certifies that the statement has been signed and filed with the dealer or incorporated into the lease.

(iii) The administrator of the division of motor vehicles shall prescribe the form for all statements required under this section and the manner in which these statements shall be presented to the applicant. Statements shall be designed to enable the applicant to retain a copy.

(iv) An application for an operator's, chauffeur's, restricted or probationary license, or renewal of those licenses shall contain a statement to be signed by the applicant that does all of the following:

(A) States that the applicant will not operate a motor vehicle in this state, unless he or she maintains, or has maintained on his or her behalf, financial security;

(B) Contains a brief summary of the purposes and operation of this chapter, the rights and duties of the applicant and the penalties for violation of this chapter;

(C) Warns the applicant that the financial responsibility law does not prevent the possibility that the applicant may be involved in an accident with an owner or operator of a motor vehicle who is without financial security.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 1992, ch. 431, § 2; P.L. 1993, ch. 4, § 1; ch. 142, § 2; P.L. 2000, ch. 109, § 46.)



Chapter 31-47-4 - Notice of termination.

§ 31-47-4 Notice of termination.  (a) No contract of insurance or renewal of it shall be terminated by cancellation or failure to renew by the insurer until at least thirty (30) days after mailing to the named insured, at the address shown on the policy a notice of termination or cancellation by certificate of mailing, except that when cancellation is for nonpayment of premium the notice shall be mailed to the named insured at the address shown on the policy at least ten (10) days prior to the effective date of cancellation.

(b) Time of the effective date and hour of termination stated in the notice shall become the end of the policy period.

(c) Every notice of termination for any cause whatsoever sent to the insured shall include in type of which the face shall not be smaller than twelve (12) point, a statement that financial security is required to be maintained continuously throughout the registration period and that failure to maintain financial security shall subject the violator to a mandatory suspension of license and registration.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 1993, ch. 181, § 1.)



Chapter 31-47-5 - Acceptance of financial security deposits.

§ 31-47-5 Acceptance of financial security deposits.  (a) All moneys or securities delivered to the assistant director as a financial security deposit shall be placed by the assistant director in the custody of the general treasurer. These assets shall be subject to execution to satisfy any judgment for damages for bodily injury or death, or injury to or destruction of property arising out of the ownership, maintenance, use, or operation of the motor vehicle with respect to which the deposit has been accepted. This deposit is subject to the same limits on amount required by this chapter for an owner's policy of liability insurance, and if the moneys or securities shall be otherwise subjected to attachment or any execution, the depositor shall immediately furnish additional moneys or securities not otherwise subject to attachment or execution to meet the requirements of this chapter.

(b) The assistant director shall not accept moneys or securities as a financial security deposit unless accompanied by evidence that there are no unsatisfied judgments against the person.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-6 - Release of financial security bonds or deposits.

§ 31-47-6 Release of financial security bonds or deposits.  (a) The administrator of the division of motor vehicles, upon the surrender of the registration and number plates for a motor vehicle for which a financial security bond or deposit was accepted by the administrator of the division of motor vehicles, shall permit the cancellation of any bond or shall direct that any deposit be returned by the general treasurer. The administrator of the division of motor vehicles shall not release the bond or deposit in the event any action for damages upon a liability referred to in this chapter is then pending, or any judgment upon any liability then outstanding and unsatisfied, or in the event the administrator of the division of motor vehicles has received notice that the person has within the period of three (3) months immediately preceding been involved as a driver in any motor vehicle accident. An affidavit of the applicant of nonexistence of those facts shall be sufficient evidence of it in the absence of evidence to the contrary in the records of the division of motor vehicles.

(b) The administrator of the division of motor vehicles, subject to any reasonable regulations that he or she may establish, shall permit the form of financial security acceptable under this chapter to be substituted for another form of financial security which may already have been accepted by the assistant director as complies with the provisions of this chapter.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-7 - Self-insurers.

§ 31-47-7 Self-insurers.  The administrator of the division of motor vehicles, in his or her discretion, may upon the application of a person having registered in his or her name in this state more than twenty-five (25) motor vehicles issue a certificate of self insurance when he or she is reasonably satisfied that the person is possessed and will continue to be possessed of financial ability to respond to judgments obtained against the person, arising out of the ownership, maintenance, use, or operation of the person's motor vehicles. Upon due notice and hearing, the assistant director may, in his or her discretion and upon reasonable grounds, cancel a certificate of self insurance.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-8 - Revocation of registrations  Drivers' licenses and nonresident privileges.

§ 31-47-8 Revocation of registrations  Drivers' licenses and nonresident privileges.  (a) The administrator of the division of motor vehicles, upon receipt of evidence as provided for in § 31-47-17, that financial security for any motor vehicle registered in this state is no longer in effect, may within seven (7) days revoke the registration of the vehicle.

(2) The motor vehicle shall not be registered or reregistered in the name of the person, or in any other name where the administrator of the division of motor vehicles has reasonable grounds to believe that the registration or re-registration will have the effect of defeating the purposes of this chapter, and no other motor vehicle shall be registered in the name of the person for a period of thirty (30) days from the date of the revocation.

(b) The administrator of the division of motor vehicles, upon receipt of evidence that the owner of a motor vehicle registered in this state has operated or permitted a motor vehicle to be operated upon the public highways of this or any other state while financial security was not in effect with respect to the vehicle, may revoke the registration of the vehicle and the driver's license, if any, of the owner.

(2) The motor vehicle shall not be registered in the name of the person or in any other name where the administrator of the division of motor vehicles has reasonable grounds to believe that the registration will have the effect of defeating the purpose of this chapter, and no other motor vehicle shall be registered in the name of the person, nor any driver's license issued to the person, for a period of three (3) months from the date of the revocation.

(c) The administrator of the division of motor vehicles, upon receipt of evidence that a person, other than the owner, has operated upon the public highways of this state a motor vehicle registered in this state with knowledge that financial security was not in effect with respect to the vehicle, may revoke the driver's license of the person, or if he or she is a nonresident, the nonresident driving privileges of the person.

(2) No new driver's license may be issued, or nonresident driving privilege restored to the person for a period of one to three (3) months from the date of the revocation.

(3) This subsection shall not apply to any person who at the time of operation of the motor vehicle, had in effect an operator's policy of liability insurance with respect to his or her operation of the vehicle.

(d) The administrator of the division of motor vehicles, upon receipt of evidence that the owner of a motor vehicle not registered in this state has operated or permitted a motor vehicle to be operated upon the public highways of this state while financial security was not in effect with respect to the vehicle, may revoke the person's privilege to operate any motor vehicle in this state and the privilege of the operation within this state of any motor vehicle owned by him or her.

(2) The nonresident privilege may not be restored for a period of one to three (3) months from the date of the revocation.

(e) The administrator of the division of motor vehicles, upon receipt of evidence that a nonresident, other than the owner of the vehicle, has operated upon the public highways of this state a motor vehicle not registered in this state, with knowledge that financial security was not in effect with respect to the vehicle, may revoke the nonresident's privilege to operate any motor vehicle in this state.

(2) The nonresident privilege may not be restored for a period of one to three (3) months from the date of the revocation.

(3) This subsection shall not apply to any person who at the time of operation of the motor vehicle had in effect an operator's policy of liability insurance with respect to his or her operation of the motor vehicle.

(f) Notice of revocation pursuant to this section may be given to the owner of a vehicle registered in this state or to a driver licensed in this state, by mailing the notice to the owner or licensee at the address contained in the certificate of registration for the vehicle owned by the person or to the address contained in his or her driving license. The suspension shall be effective upon receipt of notice and the one to three (3) month period of suspension shall commence upon receipt of the license, registration, and registration plates by the division.

(g) Failure of the owner or licensee to deliver a certificate of registration, number plates, or driver's license to the administrator of the division of motor vehicles after revocation of it or as otherwise provided in this chapter, may cause the suspension to be continued for an additional period equal to the number of days between the suspension date and the actual date of compliance.

(h) An operator's policy of liability insurance, as used in this section, shall mean a policy issued by an insurance carrier duly authorized to transact business in this state which shall insure the person named in it as insured, against loss from the liability imposed upon him or her by law for damages, including damages for care and loss of services, because of bodily injury to or death of any person and injury to or destruction of property arising out of the use by him or her, of any motor vehicle not owned by him or her, subject to the same minimum provisions and approval required by this chapter, with respect to an owner's policy of liability insurance. With respect to a nonresident the policy may also be issued by a nonadmitted insurance carrier provided the requirements of this chapter, with respect to issuance of an owner's policy of liability insurance by the carrier, have been met.

(i) If a motor vehicle has been involved in an accident, and its registration or the driver's license of its operator, or both, have been revoked pursuant to this section, then neither that vehicle nor any other motor vehicle shall be registered or reregistered in the name of its owner or of any other person legally responsible for its use, nor shall any driver's license be issued to the owner, person, or operator until three (3) months have passed since the date of the revocation and, as the case may be, the administrator of the division of motor vehicles has received the evidence required by subdivision (3) of this subsection.

(2) If a motor vehicle not registered in this state is involved in any accident in this state and the privilege of its operation within the state has been revoked, then neither its owner, any person legally responsible for its, use, nor its operator, shall exercise the privilege of the operation within this state of any motor vehicle until three (3) months have passed since the date of the revocation and, as the case may be, the administrator of the division of motor vehicles has received the evidence as required in subdivision (3) of this subsection.

(3) The evidence referred to in subsections (a) and (b) of this section shall be evidence satisfactory to the administrator of the division of motor vehicles:

(i) That no cause of action based upon the accident against the owner, person legally responsible, or operator has been commenced within a period of one year from the date of the accident or a release has been given to the owner, person, or operator; or

(ii) That no judgment arising out of the cause of action for amounts within the limits stated in § 31-47-2(13)(i)(A) against the owner, person, or operator remains unsatisfied.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 1998, ch. 229, § 1; P.L. 1998, ch. 440, § 1.)



Chapter 31-47-8.1 - Verification of proof of financial security.

§ 31-47-8.1 Verification of proof of financial security.  (a) The administrator of the division of motor vehicles shall select random samples of registrations of motor vehicles subject to this chapter, or owners of them, for the purpose of verifying whether or not the motor vehicles have proof of financial security as defined in this chapter. The administrator of the division of motor vehicles shall verify proof of financial security by sending requests for verification to the owner and/or insurer of the randomly selected motor vehicles.

(b) In addition to general random samples of motor vehicle registrations, the administrator of the division of motor vehicles shall select for verification other random samples, including, but not limited to, registrations of motor vehicles owned by persons:

(1) Whose motor vehicle registrations during the preceding four (4) years have been suspended pursuant to the provisions of this chapter;

(2) Who during the preceding four (4) years have been convicted of violating the provisions of this chapter while operating vehicles owned by other persons;

(3) Whose driving privileges have been suspended during the preceding four (4) years; or

(4) Who during the preceding four (4) years acquired ownership of motor vehicles while the registrations of those vehicles under the previous owners were suspended pursuant to the provisions of this chapter.

(c) Upon receiving certification from the department of revenue under § 31-26-6 of the name of an owner or operator of any motor vehicle involved in an accident, the administrator of the division of motor vehicles shall verify whether or not at the time of the accident the motor vehicle was covered by proof of financial security as defined in this chapter.

(d) The administrator of the division of motor vehicles shall send to owners of randomly selected motor vehicles, or to randomly selected motor vehicle owners, requests for information about their motor vehicles and proof of financial security. The request shall require the owner to state whether or not the motor vehicle had proof of financial security on the verification date stated in the administrator's request and the request may require, but is not limited to, a statement by the owner of the names and addresses of insurers, policy numbers, and expiration dates of insurance coverage or similar information as to other types of proof of financial security.

(1) Within twenty (20) days after the administrator of the division of motor vehicles mails a request, the owner to whom it is sent shall furnish the requested information to the administrator of the division of motor vehicles above the owner's signed affirmation that the information is true and correct. Proof of financial security in effect on the verification date, as prescribed by the administrator of the division of motor vehicles, may be considered by the administrator of the division of motor vehicles to be a satisfactory response to the request for information.

(2) If the owner responds to the request for information by asserting that the motor vehicle was covered by proof of financial security on the verification date stated in the administrator's request, the administrator of the division of motor vehicles may conduct a verification of the response by furnishing necessary information to any insurer named in the response. The insurer shall within twenty (20) days inform the assistant director if an individual did not have in force motor vehicle insurance in accordance with the provisions of this chapter.

If the administrator of the division of motor vehicles determines that an owner has registered or maintained the registration of a motor vehicle without proof of financial security as required by this chapter, the administrator of the division of motor vehicles shall notify the owner and the owner shall be deemed to have registered or maintained registration of a motor vehicle in violation of this chapter unless the owner within twenty (20) days furnishes proof of financial security in effect on the verification date as prescribed by the administrator of the division of motor vehicles.

(e) The administrator of the division of motor vehicles may send to insurers of randomly selected motor vehicles requests for verification as to whether or not the verification date given for that vehicle is true and accurate in accordance with the provisions of this chapter.

(1) The insurer shall within twenty (20) days inform the administrator of the division of motor vehicles if an individual did not have in force motor vehicle insurance in accordance with the provisions of this chapter.

(2) If the insurer informs the administrator of the division of motor vehicles that the motor vehicle was not insured by the insurer on the verification date stated in accordance with the provisions of this chapter, the administrator of the division of motor vehicles shall require the owner to show proof of financial security within twenty (20) days of the administrator's request. Any owner who fails to respond to that request shall be deemed to have registered or maintained registration of a motor vehicle in violation of this chapter.

(f) The administrator of the division of motor vehicles shall promulgate regulations for the procedures for verification of proof of financial security. The administrator of the division of motor vehicles shall also promulgate rules and regulations for the method in which the random selection shall be conducted.

(g) No random sample selected under this section shall be categorized on the basis of race, color, religion, sex, national origin, ancestry, age, marital status, disability, economic status or geography.

(h) No verification procedure established under this section shall include individual inspections of motor vehicles on a highway solely for the purpose of verifying the existence of evidence of proof of financial security. The verification procedure shall be based solely upon a review of documentary information.

History of Section.
(P.L. 1993, ch. 378, § 1; P.L. 1999, ch. 83, § 75; P.L. 1999, ch. 130, § 75; P.L. 2008, ch. 98, § 29; P.L. 2008, ch. 145, § 29.)



Chapter 31-47-9 - Penalties.

§ 31-47-9 Penalties.  (a) Any owner of a motor vehicle registered in this state who shall knowingly operate the motor vehicle or knowingly permit it to be operated in this state without having in full force and effect the financial security required by the provisions of this chapter, and any other person who shall operate in this state any motor vehicle registered in this state with the knowledge that the owner of it does not have in full force and effect financial security, except a person who, at the time of operation of the motor vehicle, had in effect an operator's policy of liability insurance, as defined in this chapter, with respect to his or her operation of the vehicle, may be subject to a mandatory suspension of license and registration as follows:

(1) For a first offense, a suspension of up to three (3) months and may be fined one hundred dollars ($100) up to five hundred dollars ($500);

(2) For a second offense, a suspension of six (6) months; and may be fined five hundred dollars ($500); and

(3) For a third and subsequent offense, a suspension of up to one year. Additionally, any person violating this section a third or subsequent time shall be punished as a civil violation and may be fined one thousand dollars ($1,000).

(b) An order of suspension and impoundment of a license or registration, or both, shall state that date on or before which the person is required to surrender the person's license or certificate of registration and registration plates. The person is deemed to have surrendered the license or certificate of registration and registration plates, in compliance with the order, if the person does either of the following:

(1) On or before the date specified in the order, personally delivers the license or certificate of registration and registration plates, or causes the delivery of those items, to the administrator of the division of motor vehicles or court, whichever issued the order;

(2) Mails the license or certificate of registration and registration plates to the administrator of the division of motor vehicles, in an envelope or container bearing a postmark showing a date no later than the date specified in the order.

(c) The administrator of the division of motor vehicles shall not restore any operating privileges or registration rights suspended under this section or return any license, certificate of registration, or registration plates impounded under this section unless the rights are not subject to suspension or revocation under any other law and unless the person, in addition to complying with all other conditions required by law for reinstatement of operating privileges or registration rights, complies with all of the following:

(1) Pays a reinstatement fee of thirty dollars ($30.00). The reinstatement fee may be increased, upon approval of the administrator of the division of motor vehicles, up to an amount not exceeding fifty dollars ($50.00).

(2) Files and maintains proof of financial security. To facilitate the administration of this chapter the clerk of the courts shall notify the administrator of the division of motor vehicles of all persons against whom judgments have been entered arising out of a motor vehicle collision.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 1993, ch. 142, § 2; P.L. 1998, ch. 229, § 1; P.L. 1998, ch. 440, § 1; P.L. 1998, ch. 476, § 1; P.L. 2000, ch. 97, § 1.)



Chapter 31-47-9.1 - Penalties  Illegal evidence of financial security.

§ 31-47-9.1 Penalties  Illegal evidence of financial security.  (a) No person shall knowingly make, sell or otherwise make available any invalid or counterfeit evidence of financial security as defined in this chapter. No person shall alter any invalid evidence of financial security to make it appear valid.

(b) Any person convicted of a violation of this section shall be guilty of a felony and shall be punished by a fine of not less than five hundred dollars ($500), nor more than three thousand dollars ($3,000), or imprisonment of not more than one year, or both.

History of Section.
(P.L. 1993, ch. 379, § 1.)



Chapter 31-47-10 - Accident reports.

§ 31-47-10 Accident reports.  (a) Every party required to file an accident report under § 31-26-6 shall also include with the report a document described under § 31-47-12(c). If the administrator of the division of motor vehicles determines, within forty-five (45) days after the report is filed, that an operator or owner has violated § 31-47-9, the administrator of the division of motor vehicles shall, unless an order based upon the violation has been entered against the operator or owner under § 31-47-9, do all of the following:

(1) Order the impoundment, with respect to the motor vehicle involved in the accident, of the certificate of registration and registration plates of any owner who has violated § 31-47-9.

(2) Order the suspension of the license of any operator or owner who has violated § 31-47-9.

(3) Record the name and address of the person whose certificate of registration and registration plates have been impounded or are under an order of impoundment, or whose license has been suspended or is under an order of suspension; the serial number of his or her license; the serial numbers of his or her certificate of registration and registration plates. The information shall be recorded in a manner that it becomes a part of the person's permanent record, and assists the administrator of the division of motor vehicles in monitoring compliance with the orders of suspension or impoundment.

(4) Send written notification by certified mail to every person to whom the order pertains, at the person's last known address as shown on the records of the division of motor vehicles. The person shall, within ten (10) days after the date of the mailing of the notification, surrender to the administrator of the division of motor vehicles any certificate of registration and registration plates under the order of impoundment, or any license under the order of suspension.

(b) The administrator shall issue any order under this section without a hearing. Any person adversely affected by the order may, within ten (10) days after the issuance of the order, request an administrative hearing before the administrator of the division of motor vehicles who shall provide the person with an opportunity for a hearing in accordance with this paragraph. A request for a hearing does not operate as a stay of the order. The hearing shall afford the person an opportunity to respond to the allegation that he or she knowingly operated or permitted to be operated a motor vehicle without the financial security required by law. The administrator shall determine the date, time, and place of any hearing, provided that the hearing shall be held, and an order issued or findings made, within thirty (30) days after the administrator of the division of motor vehicles receives a request for a hearing. The person shall pay the cost of the hearing before the administrator of the division of motor vehicles, if the administrator's order of suspension or impoundment is upheld.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 2001, ch. 158, § 1.)



Chapter 31-47-11 - Reinstatement of suspended license or registration.

§ 31-47-11 Reinstatement of suspended license or registration.  Any order of suspension or impoundment issued under this chapter may be terminated at any time if the administrator of the division of motor vehicles determines upon a showing of proof of financial security that the operator or owner of the motor vehicle was in compliance with financial security requirements of this chapter at the time of the traffic offense or accident which resulted in the order against the person. That determination may be made without a hearing. This section does not apply unless the person shows good cause for the person's failure to present satisfactory proof of financial responsibility to the court, traffic tribunal, or administrator of the division of motor vehicles prior to the issuance of the order.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-12 - Police officers and agents of administrator of the division of motor vehicles  Fees collected, forms of proof.

§ 31-47-12 Police officers and agents of administrator of the division of motor vehicles  Fees collected, forms of proof.  (a) For the purpose of enforcing the provisions of this chapter, every police officer of a state, town, or municipality is deemed an agent of the administrator of the division of motor vehicles. Any police officer who, in the performance of his or her duties as authorized by law, becomes aware of a person whose license is under an order of suspension, or whose certificate of registration and registration plates are under an order of impoundment, pursuant to this section may confiscate the license, certificate of registration, and registration plates, and return them to the administrator of the division of motor vehicles. Any forms used by law enforcement agencies in administering this section shall be prescribed by the administrator of the division of motor vehicles, the cost of which shall be borne by these agencies. No police officer, law enforcement agency employing a police officer, or political subdivision or governmental agency that employs a police officer shall be liable in a civil action for damages or loss to persons arising out of the performance of the duty required or authorized by this section. "Police officer" means the full time police from the rank of patrolman up to and including the rank of chief, including policewomen of any police department in any city or town within the state of Rhode Island or of the state police.

(b) All fees, except court costs, collected under this chapter shall be paid into the state treasury and credited to the highway safety fund in a special account hereby created, to be known as the "financial responsibility compliance special account". This special account shall be used exclusively to cover costs incurred by the division of motor vehicles in the administration of this chapter, and by any law enforcement agency employing any police officer who returns any license, certificate of registration, and registration plates to the administrator of the division of motor vehicles pursuant to this chapter.

(c) The administrator of the division of motor vehicles, court, or traffic tribunal may require proof of financial security to be demonstrated by use of standard form SR 22. If the use of a standard form is not required, a person may demonstrate proof of financial responsibility under this section by presenting to the court, traffic tribunal, or administrator of the division of motor vehicles any of the following documents or a copy of these documents:

(1) A certificate of proof of financial responsibility;

(2) A bond or certification of the issuance of a bond;

(3) A certificate of deposit of money or securities; or

(4) A certificate of self insurance.

(d) At the time of investigation of a motor vehicle offense or accident by a police officer or when a motor vehicle is stopped by a police officer for probable cause, the police officer making the investigation or stopping the motor vehicle shall ask for evidence of proof of financial security as defined in this chapter. If the evidence is not provided, a citation to appear before the traffic tribunal shall be issued to the operator. However, any citation issued solely for failing to provide evidence of financial responsibility shall be held by the issuing police officer or law enforcement agency for at least one business day before submitting the citation to the traffic tribunal. Any operator who receives a citation for failing to provide valid evidence of financial responsibility shall have the opportunity to provide evidence of financial responsibility that existed at the time of the violation within the one business day period, at which time the issuing police officer or law enforcement agency shall withdraw the citation, and the motorist shall not be required to appear before the traffic tribunal. Notwithstanding this provision, police officers who issue a citation for lack of evidence of financial responsibility in addition to one or more other citations need not wait the one business day waiting period before submitting the citation for lack of evidence of financial responsibility to the traffic tribunal. The traffic tribunal may by rule and regulation prescribe the procedures for processing the citations. Motor vehicles may not be stopped solely for the purpose of checking for evidence of proof of financial security.

(e) Upon a first offense, one must provide proof of current insurance and a binder or release letter covering the cost of the accident, as long as the accident does not include bodily injury, death, etc.

(2) In addition, penalties do not release the motorist from any pending matter before any other appropriate court.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 1993, ch. 182, § 1; P.L. 1993, ch. 204, § 1; P.L. 1998, ch. 476, § 1; P.L. 2007, ch. 498, § 1; P.L. 2007, ch. 513, § 1.)



Chapter 31-47-12.1 - Right to choose auto body repair facility.

§ 31-47-12.1 Right to choose auto body repair facility.  Any evidence of proof of financial responsibility or security shall include the following statement therein in bold face print: "PURSUANT TO RHODE ISLAND LAW, THE CONSUMER HAS THE RIGHT TO CHOOSE THE REPAIR FACILITY TO COMPLETE REPAIRS TO A MOTOR VEHICLE. AN INSURANCE COMPANY MAY NOT INTERFERE WITH THE CONSUMER'S CHOICE OF REPAIRER."

History of Section.
(P.L. 2005, ch. 205, § 1; P.L. 2007, ch. 526, § 2.)



Chapter 31-47-13 - Insurers and sureties.

§ 31-47-13 Insurers and sureties.  (a) A finding by the administrator of the division of motor vehicles or traffic tribunal, or court that a person is covered by financial responsibility in the form of an insurance policy or surety bond is not binding upon the named insurer or surety or any of its officers, employees, agents, or representatives and has no legal effect except for the purpose of administering this section.

(b) The preparation and delivery of a document authorized to be used as financial responsibility under this division does not do any of the following:

(1) Create any liability or estoppel against an insurer or surety, or any of its officers, employees, agents, or representatives;

(2) Constitute an admission of the existence of, or of any liability or coverage under, any policy or bond;

(3) Waive any defenses or counterclaims available to an insurer, surety, agent, employee, or representative in an action commenced by an insured or third party claimant upon a cause of action alleged to have arisen under an insurance policy or surety bond or by reason of the preparation and delivery of a document for use as financial responsibility.

(c) Whenever it is determined by a final judgment in a judicial proceeding that an insurer or surety, which has been named on a document accepted by a court or the administrator of the division of motor vehicles as financial responsibility covering the operation of a motor vehicle at the time of an accident or offense, is not liable to pay a judgment for injuries or damages resulting from that operation, the administrator of the division of motor vehicles shall, notwithstanding any previous contrary finding, immediately suspend the operating privileges and registration rights of the person against whom the judgment was rendered as provided by this chapter.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-14 - Notice to other jurisdictions.

§ 31-47-14 Notice to other jurisdictions.  The administrator of the division of motor vehicles shall transmit a certified copy of any record of any conviction under this chapter or of any action taken pursuant to this chapter resulting in revocation of a nonresident's privilege to operate a motor vehicle in this state or the privilege of the operation within this state of any motor vehicle owned by the nonresident to the administrator of the division of motor vehicles or officer performing similar functions in the state in which the nonresident resides.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-15 - Exceptions.

§ 31-47-15 Exceptions.  This chapter shall not apply to any motor vehicle for the operation of which security or proof of financial responsibility is required to be furnished under §§ 39-14-18, 39-14-19, 39-13-7, 39-13-8, and 39-13-9, nor to any vehicle for which a permit or certificate is in force pursuant to the Interstate Commerce Act (see now 49 U.S.C. § 10101 et seq.), nor to any motor vehicle owned by the United States, any state, or any political subdivision of any state.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-15.1 - Exception for seasonal vehicles.

§ 31-47-15.1 Exception for seasonal vehicles.  (a) Upon receipt of a signed written request for a suspension from the owner of a registered motor vehicle stating that the vehicle will not be operated upon any highway during a period of not less than thirty (30) consecutive days, the insurer of the vehicle shall suspend, to the extent requested by the owner, insurance afforded under the policy providing the security required by this chapter, for the vehicle until notified by the owner that the coverage should be reinstated. During the period of suspension only, the provisions of this chapter shall not apply with respect to the vehicle. If the vehicle is operated upon any highway by or with the permission of the owner during the period of suspension, the provisions of this chapter shall immediately become applicable.

(b) As used in this section, the term "highway" includes all roads as defined in § 31-1-23, except a private road or driveway.

(c) This section shall not apply to a motor vehicle for which proof of financial responsibility is required under the provisions of § 31-31-5 or chapter 32 of title 31. This section shall not apply to motorized vehicles used seasonally in the town of New Shoreham commonly referred to as mopeds.

History of Section.
(P.L. 1996, ch. 334, § 1.)



Chapter 31-47-15.2 - Exception  Vehicles owned by active duty military personnel.

§ 31-47-15.2 Exception  Vehicles owned by active duty military personnel.  (a) "Highway," as used in this section, means all roads as defined in § 31-1-23, except a private road or driveway.

(b) Upon receipt of a signed written request for a suspension from the owner of a registered motor vehicle stating that the vehicle will not be operated upon any highway during a period of not less than thirty (30) consecutive days as a consequence of the entrance of the owner into the active duty military service of the United States, the insurer of that vehicle shall suspend, to the extent requested by the owner, insurance afforded under the policy providing the security required by this chapter for that vehicle until notified by the owner that the coverage should be reinstated. During the period of suspension only, the provisions of this chapter do not apply as to that vehicle. If the vehicle is operated upon any highway by or with the permission of the owner during the period of suspension, the provisions of this chapter immediately become applicable. Reinstatement of coverage shall be under the same terms and conditions as were in effect at the time of notification of suspension.

History of Section.
(P.L. 2002, ch. 256, § 1.)



Chapter 31-47-16 - Assigned risk plans.

§ 31-47-16 Assigned risk plans.  After consultation with insurance companies authorized to issue automobile liability policies in this state, the insurance commissioner shall approve a reasonable plan or plans for the equitable apportionment among the insurance companies of applicants for those policies and for motor vehicle liability policies who are in good faith entitled to them, and are unable to procure those policies through ordinary methods. When any plan has been approved, all insurance companies shall subscribe to and participate in it. Any applicant for any automobile liability policy, any person insured under any assigned risk plan, and any insurance company affected, may appeal to the insurance commissioner from any ruling or decision of the manager or committee designated to operate the plan. Any person aggrieved under this section by any order or act of the insurance commissioner may, within ten (10) days after notice of it, file a petition in the superior court for the counties of Providence and Bristol for a review of the petition. The court shall summarily hear the petition and may make any appropriate order or decree.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-17 - Insurance companies.

§ 31-47-17 Insurance companies.  If there is reason to believe that there has been a noncompliance with any of the provisions of this chapter, every insurance company authorized to issue automobile liability policies shall be required upon request to provide the division of motor vehicles with information sufficient to evidence an individual's compliance with this chapter within ten (10) days of request.

History of Section.
(P.L. 1991, ch. 167, § 1.)



Chapter 31-47-18 - Automobile liability insurance rates.

§ 31-47-18 Automobile liability insurance rates.  Any general or public law to the contrary notwithstanding, the commissioner shall, after consulting with all insurers licensed to write automobile liability insurance in this state, promulgate regulations which provide that automobile liability insurance rates shall take into account the past claim experience of the applicant for the insurance and incorporate the principles used in so called "merit rating" or "experience rating" rate plans which are now in effect in other states.

History of Section.
(P.L. 1991, ch. 167, § 1; P.L. 2000, ch. 109, § 46.)



Chapter 31-47-19 - Constitutionality.

§ 31-47-19 Constitutionality.  If any part or parts of this chapter shall be held unconstitutional, the unconstitutionality shall not affect the validity of the remaining parts of this chapter. The legislature declares that it would have passed the remaining parts of this chapter if it had known that any part or parts of it would be declared unconstitutional.

History of Section.
(P.L. 1991, ch. 167, § 1.)






Chapter 31-47.1 - Motor Vehicle Emissions Inspection Program

Chapter 31-47.1-1 - Legislative findings.

§ 31-47.1-1 Legislative findings.  The general assembly finds and declares that:

(1) Air quality in Rhode Island does not meet the national and state ambient air quality standard for ozone;

(2) Poor air quality has an adverse effect on the health of all Rhode Island residents, particularly the elderly, the very young and those with respiratory ailments;

(3) Motor vehicle emissions account for a substantial amount of air pollution problems in the state;

(4) There is a dramatic need to reduce motor vehicle emissions in Rhode Island;

(5) The Clean Air Act Amendments of 1990 (42 U.S.C. § 7401 et seq.) mandates that the states formulate and implement individual programs to systematically improve ambient air quality, including a program to reduce emissions through the inspection and maintenance of motor vehicles;

(6) Should Rhode Island fail to act in a timely manner to improve its ambient air quality pursuant to the Clean Air Act Amendments of 1990, notwithstanding the continued adverse effect air pollution will have on the environment and citizenry of the state, the United States department of transportation will withhold highway funding until compliance is attained, the United States environmental protection agency will withhold grants to support air pollution planning and control programs until compliance is attained, require new emissions be offset by emissions reductions at a ratio of two (2) to one, and will implement a motor vehicle emissions inspection program in the state. In addition, the citizens of the state of Rhode Island may seek injunctive relief under the provisions of the Clean Air Act (42 U.S.C. § 7401 et seq.).

(7) The general assembly enacted legislation mandating a centralized system for motor vehicle emissions inspections and maintenance during the January 1993 session;

(8) The centralized motor vehicle emission inspection and maintenance program was never implemented;

(9) A decentralized system for motor vehicle emission inspection is more desirable than a centralized system;

(10) Designing, promulgating and implementing a decentralized system for motor vehicle emissions inspection and maintenance will improve air quality, protect the health of Rhode Islanders, assure compliance with the federal clean air act and allow the removal of sanctions imposed on the state of Rhode Island.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1.)



Chapter 31-47.1-2 - Definitions.

§ 31-47.1-2 Definitions.  As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings:

(1) "Authorized inspection and repair stations (AIRS)" means a facility which has been authorized by the department to conduct motor vehicle emissions inspections and re-inspections.

(2) "Compliance certificate" means a written statement, instrument or device indicating that a motor vehicle complies with the standards and criteria for motor vehicle emissions inspection.

(3) "Department" means the department of revenue.

(4) "Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, except vehicles moved exclusively by human power and motorized wheelchairs.

(5) "Motor vehicle emissions inspection" means a test of the emissions of air contaminants from a motor vehicle and any visual and functional checks related to the emission of air contaminants from a motor vehicle conducted pursuant to this chapter.

(6) "Waiver certificate" means a written statement, instrument or device indicating the requirement of compliance with the standards and criteria for motor vehicle emissions inspection for a particular motor vehicle has been waived.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2; P.L. 2008, ch. 98, § 30; P.L. 2008, ch. 145, § 30.)



Chapter 31-47.1-3 - Inspection requirement.

§ 31-47.1-3 Inspection requirement.  (a) Each motor vehicle subject to the provisions of this chapter shall be subject to a motor vehicle emissions inspection, conducted no more frequently than annually. Different classes of motor vehicles or model years may be subject to different inspection frequencies.

(b) Motor vehicles subject to this chapter shall be determined by regulations, and shall include, but not necessarily be limited to, all 1975 and later model year light duty vehicles and light duty trucks up to and including eight thousand five hundred pounds (8,500 lbs.) gross vehicle weight rating.

(c) Any motor vehicle which is inspected and found not to comply with the standards and criteria for motor vehicle emissions inspections must, within thirty (30) days of the inspection, be re-inspected and found to comply with the standards and criteria for motor vehicle emissions inspections, or have received a waiver certificate, or not be operated on the highways of the state.

(d) Any certificate issued under this chapter shall always be carried in an easily accessible place in or about the vehicle for which the certificate was issued.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1995, ch. 152, § 1; P.L. 1996, ch. 165, § 1; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1; P.L. 2000, ch. 109, § 47.)



Chapter 31-47.1-4 - Law enforcement.

§ 31-47.1-4 Law enforcement.  Any law enforcement officer or designee of the director of the department of revenue whose duty it is to enforce laws related to motor vehicles, may demand and inspect any certificate issued under this chapter.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 2008, ch. 98, § 30; P.L. 2008, ch. 145, § 30.)



Chapter 31-47.1-5 - Exemptions.

§ 31-47.1-5 Exemptions.  The following motor vehicles shall be exempt from the requirements of this chapter:

(1) A motor vehicle twenty-five (25) years or older.

(2) Any class of motor vehicles that is exempted by regulation of the department because the vehicle presents prohibitive inspection problems or is inappropriate for inspection.

(3) Motor vehicles operated exclusively by electric power.

(4) New motor vehicles until twenty-four (24) months after their date of purchase or twenty-four thousand (24,000) miles, whichever occurs first.

(5) Motor vehicles that are in compliance with an enhanced motor vehicle inspection program operated by another jurisdiction may be exempt upon the owner providing a current written certification of compliance, if the inspection program in that jurisdiction is approved by the United States environmental protection agency.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1.)



Chapter 31-47.1-7 - Motor vehicle emissions programs.

§ 31-47.1-7 Motor vehicle emissions programs.  (a) The department and the department of environmental management shall establish programs for the purpose of inspecting motor vehicles. It shall be the responsibility of the department to provide for the supervision of the operational aspects of emission inspection stations. It shall be the responsibility of the department of environmental management to provide for the environmental aspects of the motor vehicle emissions inspections. The programs, in total, shall be no less stringent than any performance standard for enhanced motor vehicle inspection aintenance programs promulgated by the U.S. Environmental Protection Agency and shall meet the requirements necessary for motor vehicles to qualify for the emission performance warranty provisions of the federal Clean Air Act (42 U.S.C. § 7401 et seq.). The department and the department of environmental management may contract with private entities to assist the state in the administration of motor vehicle inspection programs.

(b) The department shall promulgate rules and regulations for the issuance of certificates of compliance and certificates of waiver.

(c) The department shall promulgate rules and regulations specifying the vehicles subject to the motor vehicle emissions inspection requirement.

(d) The department shall conduct an on-road testing program. The department may require that vehicles it has reason to believe are not in compliance with the standards and criteria for motor vehicle emissions inspections submit to an out of cycle inspection at an AIRS and, if necessary, be brought into compliance as provided by this chapter.

(e) The department shall assess the availability of adequate repair technician training and shall ensure that training is made available to interested individuals either through private or public facilities.

(f) The department shall establish procedures to ensure that vehicles subject to either a voluntary emissions recall or a remedial plan pursuant to § 207(c)(42 U.S.C. § 7541(c)) of the federal Clean Air Act received the required repairs.

(g) The department of environmental management shall promulgate rules and regulations establishing standards and criteria for motor vehicle emissions inspections, giving consideration to the levels of emissions necessary to achieve and maintain federal and state ambient air quality standards and the levels necessary to protect human health and the environment. The standards and criteria shall include, but not be limited to, a requirement to test the exhaust of motor vehicles for hydrocarbons, carbon monoxide and oxides of nitrogen. The standards and criteria may include, in lieu of the requirement to test the exhaust of model year 1996 and later motor vehicles, a requirement to inspect on-board diagnostic systems and to repair malfunctions or system deterioration identified by or affecting the systems. The standards and criteria may be different for different model years and types of vehicles. The department of environmental management shall promulgate regulations relative to: testing equipment specifications, quality assurance and quality control procedures for testing equipment, calibration gases, failure rates, emission standards, testing procedures, data collection and data analysis.

(h) The department shall fund and establish a program for the quality assurance of motor vehicle emissions inspections with the state police and municipal police departments. This program may include a requirement for inspections of emissions inspection stations to determine compliance with all operational requirements.

(i) The department of environmental management shall establish programs for public information and consumer protection.

(j) The department of environmental management shall submit all appropriate aspects of the motor vehicle emissions inspection programs to the Environmental Protection Agency as revisions to the State Implementation Plan in accordance with the requirements of the federal Clear Air Act.

(k) Rules and regulations promulgated by the department and the department of environmental management shall specify that the emissions inspection programs required by this chapter shall be a decentralized system of authorized inspection and repair stations and shall incorporate the inspection required by chapter 38 of title 31 of the general laws relating to motor vehicles.

(l) Each AIRS must participate in any state sponsored program which provides emissions inspection equipment on a lease or purchase basis.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1; P.L. 2002, ch. 201, § 1.)



Chapter 31-47.1-8 - Waiver certificate.

§ 31-47.1-8 Waiver certificate.  (a) A motor vehicle which, after inspection or re-inspection, fails to comply with the standards and criteria for motor vehicle emissions inspections shall be eligible for a waiver certificate, provided that:

(1) The cost of emission related repairs performed exceeds the repair cost limit. The cost of repairs may include the cost of emission related repairs made after the inspection or the cost of emission related repairs made up to sixty (60) days prior to the inspection. The cost of repairs shall not include any costs covered by an emission control performance warranty or the cost to repair or replace any emission control system or mechanism which has been removed, dismantled or rendered inoperative. The repair cost limit shall be two hundred and fifty dollars ($250) in 1999, 2000, and 2001 and shall be four hundred fifty dollars ($450) in 2002 and 2003. After 2003 the repair cost limit shall be four hundred and fifty dollars ($450) and shall be adjusted in January of each year by the percentage, if any, by which the Consumer Price Index for the preceding calendar year differs from the Consumer Price Index for 1989; or

(2) A complete, documented physical and functional diagnosis and inspection, conducted by the department, shows that no additional emission related repairs are needed.

(b) No person shall knowingly give false information to an AIRS or the department concerning the repair costs or repairs needed to bring a motor vehicle into compliance with the standards and criteria for motor vehicle emissions inspections.

(c) Any person may perform repairs on a vehicle in order to meet the requirements of this chapter or chapter 38 of this title, except that the cost of repairs, including diagnosis, parts, and labor, to be applied to the repair cost limit must be performed by a certified repair technician. Only the cost of parts may be applied to the repair cost limit if repairs are performed by someone other than a certified repair technician.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1.)



Chapter 31-47.1-9 - Prohibitions.

§ 31-47.1-9 Prohibitions.  (a) No person may issue a compliance certificate or a waiver certificate for a motor vehicle that has not been inspected in accordance with or is not in compliance with the standards and criteria for motor vehicle emissions inspections.

(b) No person may alter, falsify or counterfeit a compliance certificate or a waiver certificate.

(c) No person may materially alter or change any equipment or mechanism of a motor vehicle that has received a compliance certificate in a manner that the motor vehicle no longer complies with the standards and criteria for motor vehicle emissions inspections. This section shall not be construed as preventing the temporary alteration of equipment for the purpose of motor vehicle repair.

(d) Any person under contract to the state to provide motor vehicle emission testing support service and/or any employee of such a contractor and the operator of an AIRS and/or an employee of an AIRS violating any of the provisions of this chapter may be subject to criminal penalties of a fine of up to one thousand dollars ($1,000), by imprisonment of not more than thirty (30) days, or by both fine and imprisonment for each violation.

(e) Any person under contract to the state to assist the state in the administration of a motor vehicle emission inspection program and/or any employee of the contractor and the operator of an AIRS and/or an employee of an AIRS, or any person who is or acts as a garage repair person, violating any rule or regulation promulgated under the authority of this chapter shall be subject to a civil or administrative penalty of not more than one thousand dollars ($1,000) for each violation.

(f) Any person violating any of the provisions of this chapter or any rule or regulation promulgated under the authority of this chapter shall be subject to a civil or administrative penalty of not more than one thousand dollars ($1,000) for each violation.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1997, ch. 65, § 2.)



Chapter 31-47.1-10 - Proceedings for enforcement.

§ 31-47.1-10 Proceedings for enforcement.  (a) The traffic tribunal shall have jurisdiction to enforce the criminal penalty provisions of this chapter.

(b) The traffic tribunal shall have jurisdiction to enforce the provisions of any rule or regulation issued by the department pursuant to this chapter. The division of enforcement of the department of environmental management shall have jurisdiction to enforce the provisions of any rule or regulation issued by the department of environmental management pursuant to this chapter.

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 2000, ch. 109, § 47.)



Chapter 31-47.1-11 - Fees.

§ 31-47.1-11 Fees.  (a) A fee of thirty-nine dollars ($39.00) is to be charged for each motor vehicle inspected. The amount of fees collected shall provide for the cost of the inspection, the costs of administering the motor vehicle emissions inspection program and other costs provided by law. The fee must be paid for each motor vehicle inspected at an emissions inspection station at the time of the inspection and is payable whether a compliance certificate, waiver certificate, or no certificate is issued. There shall be no fee charged for one reinspection of a vehicle that failed an initial inspection when the reinspection is conducted at the AIRS that conducted the initial inspection.

Of the thirty-nine dollar ($39.00) fee, nineteen dollars ($19.00) shall be retained by the inspection station owner to cover the costs of performing the inspection. The remaining twenty dollars ($20.00) shall be remitted to the program manager. The program manager shall retain no more than four dollars ($4.00) of the fee and remit no less than sixteen dollars ($16.00) for deposit in the state general fund. The general assembly shall annually appropriate such sums as may be required to cover the costs of administering the program by the division of motor vehicles and the department of environmental management.

(b) The general assembly shall on or before June 30th of each calendar year review the costs and fees associated with the program with the goal of eliminating all fees being directed to the general fund and to eliminate all costs and fees not directly related and necessary to pay the costs of administering the motor vehicle emission inspection program as required under 40 CFR 51.354(a).

History of Section.
(P.L. 1993, ch. 254, § 1; P.L. 1995, ch. 370, art. 40, § 107; P.L. 1997, ch. 65, § 2; P.L. 1998, ch. 327, § 1; P.L. 2000, ch. 55, art. 27, § 1; P.L. 2006, ch. 246, art. 8, § 1; P.L. 2007, ch. 73, art. 34, § 1.)






Chapter 31-47.2 - Heavy Duty Diesel Vehicle Emission Inspections

Chapter 31-47.2-1 - Legislative findings.

§ 31-47.2-1 Legislative findings.  The general assembly finds and declares that:

(1) Exhaust emissions from heavy-duty diesel engines used in trucks and buses traveling within Rhode Island contribute significantly to air pollution within the state;

(2) Heavy-duty diesel engines in a poor state of repair emit higher levels of pollution than engines that are well maintained;

(3) Citizens of Rhode Island frequently raise concerns about emissions from heavy-duty diesel engines;

(4) These emissions diminish the quality of life and health of our citizens;

(5) Technology exists to determine the level of exhaust emissions from heavy-duty vehicles;

(6) Maintenance and repair procedures are available that can readily be employed to correct unacceptable exhaust emissions;

(7) Rhode Island is a party to a memorandum of understanding among states of the northeast United States in which each state agreed to use its best efforts to implement heavy-duty diesel testing programs consistent with the elements of the memorandum of understanding; and

(8) It is in the public interest to establish a program regulating exhaust emissions from heavy-duty diesel trucks and buses traveling within Rhode Island.

History of Section.
(P.L. 2000, ch. 280, § 1.)



Chapter 31-47.2-2 - Inspection requirement.

§ 31-47.2-2 Inspection requirement.  (a) The administrator of the division of motor vehicles shall, at the direction of the director of the department of revenue and in coordination with the department of environmental management, establish rules and regulations and develop testing techniques and emission standards for motor vehicles subject to the provisions of this chapter.

(b) Motor vehicles subject to this chapter shall be determined by regulation, and shall include, but not necessarily be limited to, all diesel powered trucks and buses of all model years and over eight thousand five hundred pounds (8,500 lbs.) gross vehicle weight rating that operate on the highways of Rhode Island.

(c) Standards for opacity of emissions shall be promulgated for all subject vehicles.

(d) In establishing such standards, the administrator shall review standards in effect in other states in the northeast United States and to the extent practicable shall establish standards consistent with standards in other states.

(e) Emissions inspections may be performed at roadside or in conjunction with any safety or weight inspection.

(f) Any motor vehicle which is inspected and found not to comply with the standards for heavy-duty diesel motor vehicle emissions shall be repaired within forty-five (45) consecutive calendar days after the inspection so as to comply with the standards for heavy-duty diesel motor vehicle emissions, or not be operated on the highways of the state.

History of Section.
(P.L. 2000, ch. 280, § 1; P.L. 2008, ch. 98, § 31; P.L. 2008, ch. 145, § 31.)



Chapter 31-47.2-3 - On-road inspection.

§ 31-47.2-3 On-road inspection.  Beginning no later than January 1, 2001, motor vehicles subject to the provisions of this chapter shall be subject to a roadside emissions inspection conducted by the state police or such other police officer defined in § 31-1-21 upon a specific designation by the state police, and provided such officers are certified by the Commercial Vehicle Safety Alliance as a North American Standard Truck Inspector.

History of Section.
(P.L. 2000, ch. 280, § 1; P.L. 2007, ch. 401, § 1; P.L. 2007, ch. 491, § 1.)



Chapter 31-47.2-4 - Periodic inspection.

§ 31-47.2-4 Periodic inspection.  (a) Beginning no later than January 1, 2003, all vehicles subject to the provisions of this chapter and registered in Rhode Island shall be inspected for emissions on a periodic basis.

(b) Vehicles subject to the provisions of this chapter which are operated in fleets of ten (10) or more vehicles may be self-inspected or inspected at a heavy-duty authorized inspection and repair (HD-AIRS) facility on an annual basis.

(c) Individual heavy-duty vehicle owners, not in a fleet of ten (10) or more vehicles, shall have their vehicles inspected at a heavy-duty authorized inspection and repair (HD-AIRS) facility on an annual basis.

History of Section.
(P.L. 2000, ch. 280, § 1.)



Chapter 31-47.2-5 - Inspection fee.

§ 31-47.2-5 Inspection fee.  A fee, established in accordance with the rules and regulations of the department of revenue, is to be charged for each motor vehicle inspected. The amount of the fee collected shall provide for the cost of inspection, the cost of administering the motor vehicle inspection program, and other costs provided by law.

History of Section.
(P.L. 2000, ch. 280, § 1; P.L. 2008, ch. 98, § 31; P.L. 2008, ch. 145, § 31.)



Chapter 31-47.2-6 - Penalty for violations.

§ 31-47.2-6 Penalty for violations.  (a) After July 1, 2001, any person who fails to comply with the provisions of this chapter or any rule or regulation promulgated under this chapter shall be subject to a civil violation and penalty of:

(1) One hundred twenty-five dollars ($125) for a first offense;

(2) Five hundred twenty-five dollars ($525) for a second offense; and

(3) One thousand twenty-five dollars ($1,025) for the third and subsequent offenses.

(b) The penalties may be reduced upon a showing that repairs have been made to bring failing vehicles into compliance with emission standards. There shall be no reduction for a first offense. Any reduction of the penalty for second, third, and subsequent offenses shall be by not more than four hundred fifty dollars ($450).

(c) No person shall knowingly give false information to a HD-AIRS, the administrator or his designee concerning compliance with the provisions of this chapter and regulations promulgated under this chapter.

History of Section.
(P.L. 2000, ch. 280, § 1; P.L. 2002, ch. 58, § 11.)



Chapter 31-47.2-7 - Contract.

§ 31-47.2-7 Contract.  The administrator may contract the services of an independent contractor in order to carry out his or her duties under this chapter.

History of Section.
(P.L. 2000, ch. 280, § 1.)






Chapter 31-47.3 - The Diesel Emissions Reduction Act

Chapter 31-47.3-1 - Legislative findings.

§ 31-47.3-1 Legislative findings.  (a) Diesel emissions, due in large part to their high concentrations of particulate matter, are associated with severe and multiple health risks to the citizens of Rhode Island, including increased risks of cancer, decreased lung function, aggravated asthma, heart attacks and premature death. Reducing diesel pollution will also help advance the state's climate protection goals and climate action plan by reducing black carbon pollution.

(b) Diesel exhaust also contains nitrogen oxides, which contribute to the formation of ground-level ozone, or smog. Rhode Island continues to be classified as a "serious-nonattainment area" for ozone.

(c) Reducing diesel pollution may help to stem the tide of the asthma epidemic in Rhode Island where more than one in ten (10) citizens have asthma. Rhode Island ranks eighth (8th) in the U.S. for the worst asthma rates overall, and has the fifth (5th) highest rate for children. Rhode Islanders pay about forty-one million dollars ($41,000,000) per year in asthma-associated health costs. Asthma is the most common chronic disease in children and responsible for the most school absences in Rhode Island.

(d) The EPA, recognizing the harmful effects of diesel emissions, issued new fuel and engine emission standards that will reduce particulate matter emissions from engines model year 2007 and newer ninety percent (90%) below previous levels.

(e) The same technology that reduces emissions by up to ninety percent (90%) for new engines can be retrofitted onto existing engines, which will continue to operate for years.

(f) As a first step in tackling the diesel pollution problem in Rhode Island, school buses should be given high priority.

History of Section.
(P.L. 2007, ch. 177, § 1; P.L. 2007, ch. 219, § 1.)



Chapter 31-47.3-1.1 - Purpose.

§ 31-47.3-1.1 Purpose.  This act shall be known and may be cited as "An Act Concerning Government Responsibility To Protect Public Health From Diesel Pollution." The general purposes of this act are to:

(1) Minimize human exposure to and health risks from diesel pollution;

(2) Reduce health costs, missed school days, lost worker productivity and premature mortality linked to exposure to the diesel particulate matter (PM) and other diesel pollutants;

(3) Achieve maximum feasible diesel particulate matter emissions reductions and diminished human exposure that is additional to the impact of federal diesel emission rules, which focus mostly on new engines;

(4) Advance the state's climate protection goals and climate action plan by reducing the amount of black carbon pollution emitted by diesels; and

(5) Achieve health benefits for Rhode Island by ensuring state contracting and leasing takes advantage of retrofits that are occurring in the marketplace.

History of Section.
(P.L. 2010, ch. 171, § 1; P.L. 2010, ch. 184, § 1.)



Chapter 31-47.3-2 - Definitions.

§ 31-47.3-2 Definitions.  When used in this chapter:

(1) "Best available retrofit technology" means technology, verified by the United States Environmental Protection Agency or California Air Resources Board (CARB) for achieving reductions in particulate matter emissions at the highest classification level for diesel emission control strategies that is applicable to the particular engine and application. Such technology shall not result in a net increase in nitrogen oxides.

(2) "Closed crankcase ventilation system (CCV)" means a system that separates oil and other contaminant from the blow-by gases and routes the blow-by gases into a diesel engine's intake system downstream of air filter.

(3) "CMAQ" means the federal congestion mitigation and air quality improvement program, reauthorized by congress in 2005 by Sections 1101, 1103 and 1808 of the safe, accountable, flexible, efficient transportation equity act: a legacy for users (SAFETEA-LU) (Pub.L. 109-59, Aug. 10, 2005). SAFETEA-LU requires states and metropolitan planning organizations to give priority in distributing CMAQ funds for diesel engine retrofit projects, as well as other cost-effective emission reduction and congestion mitigation activities that benefit air quality.

(4) "Contractor" means any person contracting directly or indirectly with the state to provide labor, services, materials and/or equipment for the performance of a public works contract. Contractor includes a prime contractor, subcontractor, and any contractor(s) hired by such subcontractor.

(5) "DEM" means the Rhode Island department of environmental management.

(6) "DERA" means the federal diesel emission reduction act, enacted by congress as sections 791 through 797 of the energy policy Act of 2005 (Pub. L. 109-58, Aug. 8, 2005).

(7) "Director" refers to the director of the department of environmental management (DEM).

(8) "DOT" means the Rhode Island department of transportation.

(9) "Equipment list" means a list of all equipment owned, rented, or leased to be used on site.

(10) "Fleet owner" means a person, business or the state that owns ten (10) or more heavy duty vehicles operating in Rhode Island. Included in the total are related businesses owned and operated by a person, business or state.

(11) "Full-sized school bus" means a school bus, as defined in Rhode Island general law § 31-1-3, which is a type 1 diesel school bus, including spare buses operated by or under contract to a school district, but not including emergency contingency vehicles or low usage vehicles.

(12) "Heavy duty vehicle" or "vehicle" means any on-road or nonroad vehicle powered by diesel fuel and having a gross vehicle weight of greater than fourteen thousand (14,000) pounds, or in the case of a nonroad vehicle, powered by diesel fuel and an engine with a rating of at least seventy-five (75) horsepower, including, but not limited to, non-stationary generators.

(13) "Inventory list" means a list of all equipment owned, rented, or leased by a contractor.

(14) "Level 1 control" means a verified diesel emission control device that achieves a particulate matter (PM) reduction of twenty-five percent (25%) or more compared to uncontrolled engine emissions levels.

(15) "Level 2 control" means a verified diesel emission control device that achieves a particulate matter (PM) emission reduction of fifty percent (50%) or more compared to uncontrolled engine emission levels.

(16) "Level 3 control" means a verified diesel emission control device that achieves a particulate matter (PM) emission reduction of eighty-five percent (85%) or more compared to uncontrolled engine emission levels, or that reduces emissions to less than or equal to one one-hundredth (0.01) grams of (PM) per brake horsepower-hour. Level 3 control includes repowering or replacing the existing diesel engine with an engine meeting US EPA's 2007 Heavy-duty Highway Diesel Standards, published in the federal register at 66 Fed. Reg. 5001 (January 18, 2001), or in the case of a nonroad engine, an engine meeting the US EPA's Tier 4 Nonroad Diesel Standards, published in the federal register at 69 Fed. Reg. 38957 (June 19, 2004).

(17) "Model year 2007 emission standards" means engine standards promulgated by the federal Environmental Protection Agency in 40 CFR Parts 69, 80 and 86.

(18) "Public works contract" means a contract with a state agency for a construction program or project involving the construction, demolition, restoration, rehabilitation, repair, renovation, or abatement of any building, structure, tunnel, excavation, roadway, park or bridge; a contract with a state agency regarding the preparation for any construction program or project involving the construction, demolition, restoration, rehabilitation, repair, renovation, or abatement of any building, structure, tunnel, excavation, roadway, park or bridge; or a contract with a state agency for any final work involved in the completion of any construction program or project involving the construction, demolition, restoration, rehabilitation, repair, renovation, or abatement of any building, structure, tunnel, excavation, roadway, park or bridge.

(19) "State agency" means each state board, commission, department, or officer, other than quasi-public corporations, the legislature or the courts, authorized by law to make rules or to determine contested cases.

(20) The "state" shall mean state agencies or when related to "contractors" in this statute, the "state" shall mean the procuring agency or procuring agent.

(21) "Ultra low sulfur diesel fuel" means diesel fuel having sulfur content of fifteen parts per million (15ppm) of sulfur or less, as defined by the U.S. Environmental Protection Agency at 40 CFR section 80.520.

(22) "Verified emissions control device" means a device that has been verified by the federal Environmental Protection Agency or the California Air Resources Board to reduce particulate matter emissions by a given amount.

History of Section.
(P.L. 2007, ch. 177, § 1; P.L. 2007, ch. 219, § 1; P.L. 2010, ch. 171, § 2; P.L. 2010, ch. 184, § 2; P.L. 2010, ch. 239, § 32.)



Chapter 31-47.3-3 - Reducing emissions from school buses.

§ 31-47.3-3 Reducing emissions from school buses.  (a) Purpose. To reduce health risks from diesel particulate matter (DPM) to Rhode Island school children by significantly reducing tailpipe emissions from school buses, and preventing engine emissions from entering the passenger cabin of the buses.

(b) Requirements for Rhode Island school buses:

(1) By September 1, 2010, no full-size school bus with an engine model year 1993 or older may be used to transport school children in Rhode Island; and,

(2) By September 1, 2010 any new bus added to current bus fleets or after September 1, 2010 whenever a new contract is entered into by a city, town, school district or the state all busses included in that contract shall be equipped with a closed crankcase ventilation system and either: (i) Shall be equipped with a Level 1, Level 2, or Level 3 device verified by the US Environmental Protection Agency or the California Air Resources Board; or (ii) Shall be equipped with an engine of model year 2007 or newer; or (iii) Shall achieve the same or higher diesel PM reductions through the use of alternative fuel such as compressed natural gas verified by CARB/EPA to reduce DPM emissions at a level equivalent to or higher than subparagraph (b)(2)(ii) above; and,

(3) Providing there is sufficient federal or state monies, by September 1, 2012, all full-sized school buses transporting children in Rhode Island must be retrofitted with a closed crankcase ventilation system and either: (i) be equipped with a level 1, level 2, or level 3 device verified by the US Environmental Protection Agency or the California Air Resources Board; or (ii) be equipped with an engine of model year 2007 or newer; or (iii) achieve the same or higher diesel PM reductions through the use of an alternative fuel such as compressed natural gas verified by CARB/EPA to reduce DPM emissions at a level equivalent to or higher than subparagraph (b)(3)(ii) above.

(c) Financial assistance to defray costs of pollution reductions called for in (b)(2):

(1) The director shall work with the Rhode Island department of transportation or other authorized agencies to maximize the allocation of federal grants and loan monies provided for Rhode Island pursuant to the congestion mitigation and air quality improvement program (CMAQ) for diesel emissions reductions in federal FY 2008 and thereafter until the retrofit goals in this act are met.

(2) Drawing upon any available federal or state monies, the director shall establish and implement a system of providing reimbursements consistent with this section to municipalities, vendors, or school bus owners for the purchase and installation of any CARB/EPA-verified emission control retrofit device together with the purchase and installation of closed crankcase ventilation system (CCV) retrofit device. To the extent practicable, in kind services will also be utilized to offset some of the costs. Incentive recipients must also certify that newly purchased or retrofitted buses with a level 3 technology will operate in the state of Rhode Island for a minimum of four (4) years unless the bus fleet owner's contract with the school district or state has expired.

(d) Priority community provision:

(1) When federal funds or funds from state or other sources become available, for use under subsection (c), these shall be allocated by the director, to the extent practicable, as follows: (i) First, for control of emissions from school buses operating primarily in urban core or urban ring cities. Buses operating primarily in urban core or urban ring cities must be retrofitted to the best available standard as defined in paragraph (d)(3); (ii) Next, for control of emissions from buses not operating primarily in urban core or urban ring cities. (iii) Lastly, for buses operating primarily in urban core or urban ring cities already retrofitted with a level 1, level 2, or level 3 and/or crankcase ventilator device but that do not meet the best available standard as defined in paragraph (d)(3). Buses already meeting the best available standard as defined in paragraph (d)(3) will not be considered for this retrofitting program and municipalities, vendors, or school bus owners owning equipment retrofitted either prior to the implementation of this retrofit program or through another retrofit program with a level 1, level 2, level 3 and/or crankcase ventilator device will not be reimbursed as outlined in paragraph (c)(2).

(2) Fleet owners currently holding contracts with Rhode Island school districts, and Rhode Island school districts owning their own fleets must comply with the retrofitted prioritization scheme as determined by the director and work with DEM to ensure that (i) By September 1, 2012 all buses are retrofit as outlined in paragraph (b)(3); and (ii) By September 1, 2010 no new bus may be added to their current fleets unless they meet standards outlined in paragraph (b)(2).

(3) The "best available" standard is attained by all new buses (engine MY2007 and newer); by diesel buses engine model year 2003 to 2006, inclusive, that have been retrofitted with level 3-verified diesel particulate filters and closed crankcase ventilation systems; provided, however, that if DEM finds that the cost of a level 3 verified diesel particulate filter is not reasonable or otherwise not appropriate for use on a particular engine, the standard shall be at least a level 1 verified diesel emission control device and closed crankcase ventilation system; by diesel buses engine model year 1994 to 2002, inclusive, that has been retrofitted with at least level 1 verified diesel emission control devices and closed crankcase ventilation systems; and by natural gas buses that achieve the same or better emissions standards as a 2007 engine model year diesel bus.

(4) "Urban core cities" means Central Falls, Newport, Providence, Pawtucket, and Woonsocket

(5) "Urban ring cities" means North Providence, East Providence, West Warwick, Cranston, and Warwick.

(e) To achieve the pressing public health and environmental goals of this act, DEM shall identify opportunities to achieve maximize PM reductions from diesel powered heavy duty vehicle or equipment that is owned by, operated by, or on behalf of, or leased by, or operating under a contract to a state agency or state or regional public authority (except vehicles that are specifically equipped for emergency response) and diesel powered waste collection and recycling vehicles that are owned, leased, or contracted to perform the removal or transfer or municipal, commercial or residential waste, or recycling services. No later than January 1, 2008, DEM shall present a report to the general assembly, governor, house committee on environment and natural resources, and the senate committee on environment and agriculture on such opportunities to maximum PM reductions from the aforementioned fleets including legislative changes, regulatory changes, funding sources, contract requirements, procurement requirements, and other mechanisms that will bring about maximum PM reductions from these two priority fleets. This report shall explore funding sources beyond CMAQ, including but not limited to Diesel Reductions Emissions Reduction Act (DERA) funds under the Federal Energy Act.

(f) Severability. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid and after exhaustion of all further judicial review, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part of this act directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 2007, ch. 177, § 1; P.L. 2007, ch. 219, § 1; P.L. 2008, ch. 475, § 7; P.L. 2010, ch. 171, § 2; P.L. 2010, ch. 184, § 2; P.L. 2010, ch. 239, § 32.)



Chapter 31-47.3-4 - Emission reduction strategies in new public works contracts.

§ 31-47.3-4 Emission reduction strategies in new public works contracts.  Effective upon passage of this legislation, any solicitation for a public works contract with the state, and any contract entered into as a result of such solicitation, shall include provisions requiring all heavy duty vehicles used in the performance of such contract to adhere to the following requirements:

(1) Contractors shall establish staging zones, provided that such space is available at no extra cost, for diesel vehicles away from the general public or sensitive receptors, including, but not limited to, hospitals, schools, and residential neighborhoods, to minimize the impact of emissions from idling vehicles.

(2) Idling of diesel engines shall be limited to no more than five (5) minutes, except in cases where the engine must idle to perform normal operations, as with a cement truck.

(3) Onroad and nonroad heavy-duty diesel vehicles, including generators, shall use only ultra-low sulfur diesel fuel.

History of Section.
(P.L. 2010, ch. 171, § 1; P.L. 2010, ch. 184, § 1.)



Chapter 31-47.3-5 - Use of emission control technology in new public works contracts.

§ 31-47.3-5 Use of emission control technology in new public works contracts.  (a) Effective upon passage of this legislation, the department of transportation (DOT) shall implement contract requirements specified in subsection (b) on at least one project to be out to bid no later than September 30, 2010. Performance of the project, if deemed practicable by the director of DOT, must be started no later than six (6) months after the project bid has been awarded. DOT shall provide a summary report of the results of the project, implementation of these provisions and any recommendations to the governor and the general assembly no later than sixty (60) days after project completion. In selecting the project, the DOT shall prioritize otherwise eligible projects that:

(1) Each have a total individual budget of no less than six million dollars ($6,000,000);

(2) Serve areas in Rhode Island:

(i) With highest population density; and/or

(ii) Exposed to a disproportionate amount of air pollution from diesel fleets.

(b) Beginning January 1, 2013, any solicitation for a public works contract or contracts with the state funded in whole or in part by federal monies and having a total project cost of at least five million dollars ($5,000,000), and any contract entered into as a result of such solicitation, shall include provisions requiring all heavy duty vehicles used in the performance of such contract to adhere to the following requirements:

(1) Subject to the provisions of subdivisions (2) through (4), onroad and nonroad heavy-duty diesel vehicles, including generators, shall be powered by engines with properly operating and maintained Level 3 controls. Provided, however, that if the department of environmental management (DEM) finds that no Level 3 verified emission control devices have been verified and are otherwise appropriate for use on particular engines, Level 2 verified devices shall be required; if neither Level 3 nor Level 2 devices have been verified and are otherwise appropriate for use on particular engines, Level 1 verified devices shall be required; and

(2) emission control technology requirements of subdivision (1) shall not apply to:

(i) Vehicles and equipment dedicated for snow removal;

(ii) Farm equipment;

(iii) Vehicles that are specially equipped and used for emergency response and vehicles that are used during a declared state of emergency and for the life of the project associated with the state of emergency;

(iv) Vehicles that are used to deliver equipment or material to and from the project site;

(v) Standby generators; and

(vi) Vehicles used on the project for less than thirty (30) total work days over the life of the project; and

(3) Unregulated, or pre-Tier 1 diesel engines are exempt from the requirements in subdivision (1). No later than December 1, 2011, DEM shall initiate a stakeholder process to determine how to reduce particulate emissions from unregulated, or pre-Tier 1 diesel engines, and how to create a statewide inventory of heavy duty diesel vehicles and how this inventory is published. The stakeholder process shall include representatives from industries that utilize pre-Tier 1 diesel engines. DEM shall report findings and recommendations from the stakeholder process to the governor and the general assembly no later than July 1, 2012; and

(4) Emission controls shall be required only to the extent of available reimbursement from project funds covering the equipment purchase and installation labor costs of the controls, provided that at least one percent (1%) of the total of each project budget shall be dedicated for such reimbursement.

(i) Funds shall be generally allocated to pay for the most cost-effective emission controls in terms of particulate pollution reduction per dollar spent.

(ii) Dedicated funds, subject to this subdivision (4), remaining after all eligible vehicles and equipment have been retrofit and reimbursement to contractors has been rendered subject to the provisions of this statute, may be considered part of the overall project budget as determined by the state.

(c) Implementation. The requirements of subsections (a) and (b) shall be implemented as specified by the state, and shall include the following:

(1) A blind bidding process;

(2) When project bids are awarded, the state shall notify the contractor in writing of the total budget for retrofits according to the provisions of subdivision (b)(4);

(3) Contractors must select vehicles and equipment to be retrofitted according to the requirements of subsection (b) within the budget specified by the state. Contractors shall give priority to retrofitting vehicles and equipment that:

(i) Will likely spend the most time operating on the project;

(ii) Will disproportionately expose the surrounding community and sensitive receptors including, but not limited to, hospitals, schools and residential neighborhoods to diesel pollution; and

(iii) Are most cost-effective in terms of emission controls for particulate pollution reduction per dollar spent.

(4) Construction shall not proceed until the contractor submits an equipment list of all heavy-duty vehicles to be used on site, in the format specified by the department of environmental management, including the following:

(i) Contractor and subcontractor names and addresses, plus contact person responsible for the vehicles and or equipment; and

(ii) Documentation, including the technology type, EPA/CARB verification number/control Level, manufacturer, make, model, serial number of the retrofit device; the date the retrofit was installed; or in the case of a delayed shipment for retrofit parts and/or equipment, proof of purchase and the expected ship date from the manufacturer, for the retrofitted vehicles to be used on the project; and

(5) Equipment, as further defined in subdivisions (c)(3) and (4), not meeting the requirements of this section shall not be used on the project site; provided, however, that:

(i) If the contractor can provide documentation demonstrating that a retrofit was ordered for noncompliant equipment, but not arrived yet, and that the failure to retrofit in a timely manner was caused by circumstances beyond the contractor's control, the noncompliant equipment may begin work on the project and operate on site for a maximum thirty (30) total work days or for additional time if authorized by the procuring agency.

(ii) If the contractor subsequently needs to bring on site equipment not on the equipment list specified in subdivision (4), the contractor shall submit written notification within forty-eight (48) hours to the procuring agency and the additional equipment shall be used on the project site for no more than thirty (30) total work days or for additional time if authorized by the procuring agency; provided that noncompliant equipment shall not be authorized for use more than three times during the life of the project.

(1) The contractor shall submit monthly summary reports to the project manager, updating the equipment list, including diesel fuel use for the reporting time period for all equipment used in the performance of the contract. The addition or deletion of any equipment shall be included in the summary and noted in the monthly report.

(2) By December 1, 2013, and December 1 of each subsequent year through 2015, the state shall submit contractors' monthly summary reports, along with all inventory lists and equipment lists to DEM in the form requested.

(3) By February 1, 2013, and February 1 of each subsequent year through 2015, DEM shall create and submit a summary report to the legislature. The report will be made accessible to the public by posting on the DEM website.

(4) The report submitted by February 1, 2013 shall include:

(i) A description of the state's implementation of the new contract requirements;

(ii) An estimate of the resulting diesel emission reductions;

(iii) An estimate of the total population of heavy-duty diesel vehicles and equipment in the state;

(iv) An estimate of the total population of retrofitted heavy-duty diesel vehicles and equipment in the state;

(v) A description of other appropriate measures of progress;

(vi) A description of problems encountered and opportunities for additional reductions in diesel emissions; and

(vii) Recommendations for any statutory changes including but not limited to:

(A) The appropriate emissions control technology for specific vehicle groups;

(B) The types of projects that shall require emissions controls;

(C) The appropriate funding mechanism for continued implementation of the program;

(D) The reporting requirements necessary to track and number heavy duty vehicles in use, and the number of retrofits that are achieved under the program, and

(E) The appropriate enforcing agent for the program.

(5) DEM shall provide written notice and opportunity for a public meeting and comment on the draft of the report due February 1, 2013.

(e) DEM, DOT and other state agencies may promulgate regulations regarding the solicitation, bidding and awarding of public works projects as defined in subdivisions 31-47.3-5(b)(1), (b)(2), (c)(4), and (d)(1) and regarding enforcement as defined in § 31-47.3-6, provided that the scope of the rulemaking authority granted hereunder shall be narrowly construed. No rule promulgated hereunder shall expand the scope of or impose more stringent limitations than those expressly set forth in this act.

(1) All costs associated with the purchase and installation by a contractor of the emission control technologies for a specific project in order to comply with the contract provisions required by subsections (a) and (b) shall be fully reimbursed from project funds within sixty (60) days of the technology installation; provided that the compliant control technology is installed within thirty (30) work days after the applicable vehicle is brought onto the project site unless it meets the requirements provided in subdivision (c)(5).

(2) Retrofits installed with funds from the project shall remain on the heavy-duty diesel vehicle for the useful life of the emission control device or the vehicle or in the event the vehicle is sold out-of-state the retrofit technology may be removed at the contractor's expense and used on a piece of equipment that performs work within Rhode Island no later than one year from the date it was removed from the original equipment.

(g) Public education. Any project that is subject to public hearing requirements shall include at a minimum an overview of the diesel abatement strategies for the project as part of the public hearing presentation.

History of Section.
(P.L. 2010, ch. 171, § 1; P.L. 2010, ch. 184, § 1.)



Chapter 31-47.3-6 - Enforcement.

§ 31-47.3-6 Enforcement.  (a) Enforcement. The state shall include enforcement provisions in each contract subject to the provisions of § 31-47.3-4 and 31-47.3-5, which shall include, authorization for the state to conduct random inspections of contractor's equipment and records to ensure compliance provided that for the purpose of inspecting heavy duty vehicles and their records to determine compliance with these regulations, an agent or employee of DEM, upon presentation of proper credentials, shall have the right to enter any project location (with necessary safety clearances) where the designated vehicles are located or kept.

(b) After January 1, 2013 any person who fails to submit any information, report, or statement required by this regulation, or who knowingly submits any false statement or representation in any application, report, statement, or other document filed, maintained or used for the purposes of compliance with this regulation may be subject to administrative penalties. Administrative penalties shall be assessed by the department of environmental management in accordance with section 42-17.6. In assessing penalties, DEM will consider factors, including, but not limited to, the willfulness of the violation, the length of time of noncompliance, whether the fleet made an attempt to comply, and the magnitude of noncompliance.

History of Section.
(P.L. 2010, ch. 171, § 1; P.L. 2010, ch. 184, § 1.)



Chapter 31-47.3-7 - Severability.

§ 31-47.3-7 Severability.  If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid and after exhaustion of all further judicial review, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part of this act directly involved in the controversy in which the judgment shall have been rendered.

History of Section.
(P.L. 2010, ch. 171, § 1; P.L. 2010, ch. 184, § 1.)






Chapter 31-48 - Motor Vehicle Chop Shop, Stolen and Altered Property

Chapter 31-48-1 - Short title.

§ 31-48-1 Short title.  This chapter shall be known as the "Motor Vehicle Chop Shop Stolen and Altered Property Act".

History of Section.
(P.L. 1991, ch. 288, § 1.)



Chapter 31-48-2 - Definitions.

§ 31-48-2 Definitions.  For the purposes of this chapter the following terms mean:

(1) "Chop shop" means any building, lot, or other premise where one or more persons are or have been knowingly engaged in altering, destroying, disassembling, dismantling, reassembling, or knowingly storing any motor vehicle, or motor vehicle part known to be illegally obtained by theft, fraud, or conspiracy to defraud, in order to either:

(i) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the identity, including the vehicle identification number of the motor vehicle or motor vehicle part, in order to misrepresent the identity of the motor vehicle or motor vehicle part, or to prevent the identification of the motor vehicle or motor vehicle part; or

(ii) Sell or dispose of the motor vehicle or motor vehicle part.

(2) "Motor vehicle" includes every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, which is self propelled or which may be connected to and towed by a self propelled device, and also includes any and all other land based devices which are self propelled but which are not designed for use upon a highway, including, but not limited to, farm machinery and construction equipment.

(3) "Person" includes a natural person, company, corporation, unincorporated association, partnership, professional corporation, and any other legal entity.

History of Section.
(P.L. 1991, ch. 288, § 1.)



Chapter 31-48-3 - Offenses committed.

§ 31-48-3 Offenses committed.  (a) Any person who knowingly and with intent: (1) owns, operates, or conducts a chop shop; (2) transports any motor vehicle or motor vehicle part to or from a location knowing it to be a chop shop; or (3) sells, transfers, purchases, or receives any motor vehicle or motor vehicle part either to or from a location knowing it to be a chop shop, shall, upon conviction, be guilty of a felony.

(b) Any person who is convicted of an offense under this section may be imprisoned for up to five (5) years for each offense, and shall be fined up to fifty thousand dollars ($50,000) but not less than two thousand dollars ($2,000) for each offense.

History of Section.
(P.L. 1991, ch. 288, § 1.)



Chapter 31-48-4 - Seizure.

§ 31-48-4 Seizure.  (a) Any tool, implement, or instrumentality, including, but not limited to, a motor vehicle or motor vehicle part, used or possessed in connection with any violation of § 31-48-3 may be seized by a member of a state or local law enforcement agency upon process issued by any court of competent jurisdiction.

(b) Seizure of property described in subsection (a) of this section may be made by a member of a state or local law enforcement agency without process:

(1) If in accordance with any applicable law or regulation;

(2) If the seizure is incident to inspection under an administrative inspection warrant;

(3) If the seizure is incident to search made under a search warrant;

(4) If the seizure is incident to a lawful arrest;

(5) If the seizure is made pursuant to a valid consent to search;

(6) If the property seized has been the subject of a prior judgment in favor of the state in a criminal proceeding, or in an injunction or forfeiture proceeding under § 31-48-6; or

(7) If there are reasonable grounds to believe that the property is directly or indirectly dangerous to health or safety.

(c) When property is seized under this section, the seizing agency may:

(1) Lock and secure the property at its location; or

(2) Remove the property to a place selected and designated by the seizing agency.

History of Section.
(P.L. 1992, ch. 273, § 1.)



Chapter 31-48-5 - Forfeiture.

§ 31-48-5 Forfeiture.  (a) The following are subject to forfeiture unless obtained by theft, fraud or conspiracy to defraud and the rightful owner is known or can be identified and located:

(1) Any tool,

(2) Any implement, or

(3) Any instrumentality, including, but not limited to, any motor vehicle or motor vehicle part, whether owned or not owned by the person from whose possession or control it was seized, which is used or possessed either in violation of § 31-48-3 or to promote or facilitate a violation of § 31-48-3.

(b) Any motor vehicle, other conveyance, or motor vehicle part used by any person as a common carrier is subject to forfeiture under this section where the owner or other person in charge of the motor vehicle, other conveyance, or motor vehicle part is a consenting party to a violation of § 31-48-3.

(c) Any motor vehicle, motor vehicle part, other conveyance, tool, implement, or instrumentality is not subject to forfeiture under this section by reason of any act or omission which the owner proves to have been committed or omitted without the owner's knowledge or consent.

(2) Seizing agencies will utilize their best efforts to identify any seized motor vehicle or motor vehicle part to determine ownership or the identity of any person having a right or interest in a seized motor vehicle or motor vehicle part. In its reasonable identification and owner location attempts, the seizing agency will cause the stolen motor vehicle files of the local or state police to be searched for stolen or wanted information on motor vehicles similar to the seized motor vehicle or consistent with the seized motor vehicle part.

(d) Where a motor vehicle or motor vehicle part has an apparent value in excess of one thousand dollars ($1,000):

(1) The seizing agency shall consult with an expert, either law enforcement investigative personnel specially trained and experienced in motor vehicle theft investigative procedures and motor vehicle identification examination techniques, or by expert employees of not-for-profit motor vehicle theft prevention agencies specially trained and experienced in motor vehicle theft investigation procedures and motor vehicle identification examination technique.

(2) The seizing agency shall also request searches of the on-line and off-line files of the National Crime Information Center (NCIC) and the National Automobile Theft Bureau (NATB) when the local or state police files have been searched with negative results.

(e) A forfeiture of a motor vehicle, motor vehicle part, or other conveyance encumbered by a bona fide security interest is subject to the interest of the secured party where the secured party neither had knowledge of nor consented to the act or omission forming the ground for the forfeiture.

(f) Property, described in subsection (a) of this section, seized and held for forfeiture, shall not be subject to replevin and is subject only to the order and judgments of a court of competent jurisdiction hearing the forfeiture proceedings.

(g) The attorney general shall bring an action for forfeiture in a court of competent jurisdiction. The forfeiture action shall be brought within sixty (60) days from the date of seizure except where the attorney general, by sound exercise of discretion determines that no forfeiture action should be brought because of the rights of property owners, lienholders, or secured creditors, or because of exculpatory, exonerating, or mitigating facts and circumstances.

(2) The attorney general shall give notice of the forfeiture proceeding by mailing a copy of the complaint in the forfeiture proceeding to each person whose right, title, or interest is of record in the division of motor vehicles, or any other department or agency of the state, or any other state or territory of the United States, or of the federal government if that property is required to be registered in any department.

(3) Notice of the proceeding shall be given to any other person as may appear, from the facts and circumstances, to have any right, title, or interest in or to the property.

(4) The owner of the property, or any person having, or claiming, right, title, or interest in the property may within sixty (60) days after the mailing of the notice file a verified answer to the complaint and may appear at the hearing on the action for forfeiture.

(5) The attorney general shall show at a forfeiture hearing, by a preponderance of the evidence, that the property was used in the commission of a violation of § 31-48-3, or was used or possessed to facilitate the violation.

(6) The owner of property may show by a preponderance of the evidence that the owner did not know, and did not have reason to know, that the property was to be used or possessed in the commission of any violation or that any of the exceptions to forfeiture are applicable.

(7) Unless the attorney general shall make the showing required of it, the court shall order the property released to the owner. Where the attorney general has made that showing, the court may order:

(i) The property be destroyed by the agency which seized it or some other agency designated by the court,

(ii) The property be delivered and retained for use by the agency which seized it or some other agency designated by the court, or

(iii) The property be sold at public sale.

(h) A copy of a forfeiture order shall be filed with each federal or state department with which the property is required to be registered. The order, when filed, constitutes authority for the issuance to the agency to whom the property is delivered and retained for use or to any purchaser of the property of a title certificate, registration certificate, or other special certificate as may be required by law considering the condition of the property.

(i) Proceeds from sale at public auction, after payment of all reasonable charges and expenses incurred by the agency designated by the court to conduct the sale in storing and selling the property, shall be paid to the general fund of the state of Rhode Island.

(j) No motor vehicle, either seized under § 31-48-4 or forfeited under this section, shall be released by the seizing agency or used or sold by an agency designated by the court unless any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number is corrected by the issuance and affixing of either an assigned or replacement vehicle identification number plate as may be appropriate under laws or regulations of this state.

(k) No motor vehicle part having any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number may be disposed of upon forfeiture except by its destruction. This provision shall not apply to any motor vehicle part which is assembled with and constitutes part of a motor vehicle.

(l) No motor vehicle or motor vehicle part shall be forfeited under this section solely on the basis that it is unidentifiable. Instead of forfeiture, any seized motor vehicle or motor vehicle part which is unidentifiable shall be the subject of a written report sent by the seizing agency to the division of motor vehicles, which report shall include a description of the motor vehicle or motor vehicle part, its color, if any, the date, time, and place of its seizure, the name of the person from whose possession or control it was seized, the grounds for its seizure, and the location where the same is held or stored.

(m) When a seized unidentifiable motor vehicle or motor vehicle part has been held for sixty (60) days or more after the notice to the division of motor vehicles specified in subsection (k) of this section have been given, the seizing agency or its agent shall cause the motor vehicle or motor vehicle part to be sold at public sale to the highest bidder. Notice of the time and place of sale shall be posted in a conspicuous place for at least thirty (30) days prior to the sale of the premises where the motor vehicle or motor vehicle part has been stored.

(n) When a seized unidentifiable motor vehicle or motor vehicle part has an apparent value of one thousand dollars ($1,000) or less, the seizing agency shall authorize the disposal of the motor vehicle or motor vehicle part, provided that no disposition shall be made less than sixty (60) days after the date of seizure.

(o) The proceeds of the public sale of an unidentifiable motor vehicle or motor vehicle part shall be deposited in the general fund of the state after deduction of any reasonable and necessary towing and storage charges.

(p) Seizing agencies will utilize their best efforts to arrange for the towing and storing of motor vehicles and motor vehicles parts in the most economical manner possible. In no event shall the owner of a motor vehicle or a motor vehicle part be required to pay more than the minimum reasonable costs of towing and storage.

(q) A seized motor vehicle or motor vehicle part that is neither forfeited nor unidentifiable shall be held subject to the order of the court in which the criminal action is pending or, if a request for its release from custody is made until the attorney general has notified the defendant or the defendant's attorney of the request and both the prosecution and defense have been afforded a reasonable opportunity for an examination of the property to determine its true value and to produce or reproduce, by photographs or other identifying techniques, legally sufficient evidence for introduction at trial or other criminal proceedings. Upon expiration of a reasonable time for the completion of the examination which shall not exceed fourteen (14) days from the date of service upon the defense of the notice of request for return of property as provided in this chapter, the property shall be released to the person making the request after satisfactory proof of the person's entitlement to the possession of it. However, upon application by either party with notice to the other, the court may order retention of the property if it determines that retention is necessary in the furtherance of justice.

(r) When a seized vehicle is forfeited, restored to its owner, or disposed of as unidentifiable, the seizing agency shall retain a report of the transaction for a period of at least one year from the date of the transaction.

(s) When an applicant for a certificate of title or salvage certificate presents to the division of motor vehicles proof that the applicant purchased or acquired a motor vehicle at a public sale conducted pursuant to this section and that fact is attested to by the seizing agency, the division of motor vehicles shall issue a certificate of title, salvage certificate for the motor vehicle upon receipt of the statutory fee, properly executed application for a certificate of title, or other certificate of ownership, and the affidavit of the seizing agency that a state-assigned number was applied for and affixed to the motor vehicle proper to the time that the motor vehicle was released by the seizing agency to the purchaser.

History of Section.
(P.L. 1992, ch. 273, § 1.)



Chapter 31-48-6 - Civil proceedings.

§ 31-48-6 Civil proceedings.  (a) The attorney general or any aggrieved person may institute civil proceedings against any person in a court of competent jurisdiction seeking relief from conduct constituting a violation of any provision of this chapter. If the plaintiff in a proceeding proves the alleged violation, or its threat, by a preponderance of the evidence, any court of competent jurisdiction after due provision for the rights of innocent persons, shall grant relief by entering any appropriate order or judgment, including, but not limited to:

(1) Ordering any defendant to be divested of any interest in any property;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including prohibiting any defendant from engaging in the same type of endeavor as the defendant was previously engaged in;

(3) Ordering the suspension or revocation of a license, permit, or prior approval granted by any public agency or any other public authority; or

(4) Ordering the surrender of the charter of a corporation organized under the laws of the state of the revocation of a certificate authorizing a foreign corporation to conduct business within the state upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct made unlawful by this act and that, for the prevention of future criminal conduct, the public interest requires the charter of the corporation be surrendered and the corporation dissolved or the certificate revoked.

(b) In a proceeding under this section, injunctive relief shall be granted in conformity with the principles that govern the granting of relief from injury or threatened injury in other cases, but no showing of special or irreparable injury shall have to be made. Pending final determination of a proceeding under this section, a temporary restraining order or a preliminary injunction may be issued upon a showing of immediate danger of significant injury, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of proper bond against injury for an injunction improvidently granted.

(c) Any person injured, directly or indirectly, by conduct constituting a violation by any person of § 31-48-3 shall, in addition to any other relief, have a cause of action for threefold the actual damages sustained by the person.

(d) A final judgment or decree rendered against the defendant in any civil or criminal proceeding shall estop the defendant in any subsequent civil action or proceeding brought by any person as to all matters as to which the judgment or decree would be an estoppel as between the parties to the civil or criminal proceeding.

(e) Notwithstanding any other provision of law providing a shorter period of limitations, a civil action under this section may be commenced at any time within five (5) years after the conduct made unlawful under § 31-48-3 terminates or the cause of action accrues or within any longer statutory period that may be applicable. If any action is brought by a prosecutor to punish, prevent or restrain any activity made unlawful under § 31-48-3, the running of the period of limitations shall be suspended during the pendency of the action and for two (2) years following its termination.

(f) Personal service of any process in an action under this section may be made upon any person outside the state if the person has engaged in any conduct constituting a violation of § 31-48-3 in this state. The person shall be deemed to have submitted to the jurisdiction of the courts of this state for the purposes of this provision.

(g) Obtaining any civil remedy under this section shall not preclude obtaining any other civil or criminal remedy under this act or any other provision of law. Civil remedies under this section are supplemental and not exclusive.

History of Section.
(P.L. 1992, ch. 273, § 1.)



Chapter 31-48-7 - Severability.

§ 31-48-7 Severability.  If any provision of this chapter or the application of it to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1992, ch. 273, § 1.)






Chapter 31-49 - Ignition Interlock Systems

Chapter 31-49-1 - Definitions.

§ 31-49-1 Definitions.  For the purposes of this chapter, "ignition interlock system" means a device that:

(1) Connects a motor vehicle ignition system to a breath analyzer that measures a driver's blood alcohol level; and

(2) Prevents a motor vehicle ignition from starting if a driver's blood alcohol level exceeds the calibrated setting on the device.

History of Section.
(P.L. 1992, ch. 405, § 3.)



Chapter 31-49-2 - Certification of ignition interlock systems.

§ 31-49-2 Certification of ignition interlock systems.  The division of motor vehicles shall certify or cause to be certified ignition interlock systems for use in the state, and adopt rules and regulations for the certification of the ignition interlock systems.

History of Section.
(P.L. 1992, ch. 405, § 3.)



Chapter 31-49-3 - Rules and regulations.

§ 31-49-3 Rules and regulations.  The rules and regulations adopted pursuant to § 31-49-2 shall include requirements that ignition interlock systems:

(1) Do not impede the safe operation of the vehicle;

(2) Minimize opportunities to be bypassed;

(3) Correlate accurately with established measures of blood alcohol levels;

(4) Work accurately and reliably in an unsupervised environment;

(5) Require a proper and accurate measure of blood alcohol levels;

(6) Resist tampering and provide evidence of attempted tampering;

(7) Are difficult to circumvent, and require premeditation to circumvent;

(8) Minimize inconvenience to a sober user;

(9) Are manufactured by a party responsible for installation, user training, service and maintenance;

(10) Operate reliably over the range of motor vehicle environments or motor vehicle manufacturing standards;

(11) Are manufactured by a person who is adequately insured for products liability; and

(12) Provide the option for an electronic log of the driver's experience with the system.

History of Section.
(P.L. 1992, ch. 405, § 3.)



Chapter 31-49-4 - Warning label.

§ 31-49-4 Warning label.  (a) The division of motor vehicles shall design and adopt a warning label to be affixed to an ignition interlock system on installation. The warning label shall state that a person tampering with, circumventing, or otherwise misusing the ignition interlock system is guilty of a misdemeanor, and on conviction, is subject to a fine up to five hundred dollars ($500), or one year imprisonment, or both.

(2) If the court imposes the use of an ignition interlock system, the sentencing judge shall cause an appropriate notation to be made on the person's record which clearly sets forth the requirement for and the period of the use of the system.

(b) In addition to the requirements of subsection (a) of this section, the court shall:

(1) Require proof of the installation of the system and periodic reporting by the person for the purpose of verification of the proper operation of the system; and

(2) Require the person to have the system monitored for the proper use and accuracy by a person, firm, corporation or other association to be approved by the department of revenue at least once every six (6) months, or more frequently as the circumstances may require; and

(3) Shall require the person to pay the reasonable cost of leasing or buying, monitoring and maintenance of the system.

(c) A person prohibited under this section from operating a motor vehicle that is not equipped with an ignition interlock system may not solicit or have another person attempt to start or start a motor vehicle equipped with an ignition interlock system.

(d) A person may not attempt to start or start a motor vehicle equipped with an ignition interlock system for the purpose of providing an operable motor vehicle to a person who is prohibited under this section from operating a motor vehicle that is not equipped with an ignition interlock system.

(e) A person may not tamper with, or in any way attempt to circumvent, the operation of an ignition interlock system that has been installed in the motor vehicle of a person under this section.

(f) Subject to the provisions of subdivision (2) of this subsection, a person may not knowingly furnish a motor vehicle not equipped with a functioning ignition interlock system to another person who the person knows is prohibited under subsection (b) of this section from operating a motor vehicle not equipped with an ignition interlock system.

(2) If a person is required, in the course of the person's employment, to operate a motor vehicle owned or provided by the person's employer, the person may operate that motor vehicle in the course of the person's employment without installation of an ignition interlock system if the court has expressly permitted the person to operate in the course of the person's employment a motor vehicle that is not equipped with an ignition interlock system.

(g) Any person who shall violate the provisions of this section shall be guilty of a misdemeanor.

History of Section.
(P.L. 1992, ch. 405, § 3; P.L. 2008, ch. 98, § 32; P.L. 2008, ch. 145, § 32.)



Chapter 31-49-5 - List of certified ignition interlock systems.

§ 31-49-5 List of certified ignition interlock systems.  (a) The administration shall publish a list of certified ignition interlock systems.

(b) A manufacturer of an ignition interlock system that seeks to sell or lease the ignition interlock system to persons subject to the provisions of § 31-27-2 shall pay the costs of obtaining the required certification.

History of Section.
(P.L. 1992, ch. 405, § 3.)



Chapter 31-49-6 - Selling or leasing ignition interlock systems.

§ 31-49-6 Selling or leasing ignition interlock systems.  (a) A person may not sell or lease or offer to sell or lease an ignition interlock system to a person subject to the provisions of § 31-27-2 unless:

(1) The system has been certified by the department of motor vehicles; and

(2) A warning label approved by the department of motor vehicles is affixed to the system stating that a person who tampers, circumvents, or otherwise misuses the system is guilty of a misdemeanor, and on conviction is subject to a fine up to five hundred dollars ($500), or one year imprisonment, or both.

(b) A person who sells or leases ignition interlock systems in the state shall:

(1) Monitor the use of the system as required by the court; and

(2) Issue a report of the results of the monitoring to the appropriate office of the division of parole and probation.

History of Section.
(P.L. 1992, ch. 405, § 3.)






Chapter 31-50 - Office of Automobile Theft and Insurance Fraud

Chapter 31-50-1 - Office of automobile theft and insurance fraud  Powers and duties of investigators.

§ 31-50-1 Office of automobile theft and insurance fraud  Powers and duties of investigators.  (a) There is established an office of automobile theft and insurance fraud.

(b) The scope and purpose of the office of automobile theft and insurance fraud shall be to investigate and prosecute crimes involving the theft or other unauthorized use of motor vehicles and to investigate and prosecute all forms of automobile insurance-related fraud.

(c) The office of automobile theft and insurance fraud shall consist of a director, and not less than five (5) nor more than eight (8) investigators, who shall be selected and who shall be specially-trained to investigate instances of automobile theft and automobile claim insurance fraud. The director shall be a member of the Rhode Island state police with at least the rank of sergeant, and shall remain on the personnel rolls of the Rhode Island state police, with the same salary and benefits schedule, and shall retain all powers of a member of the Rhode Island state police of that rank.

(d) The office of automobile theft and insurance fraud shall be under the jurisdiction of the superintendent of the state police. He or she shall appoint the director of that office from amongst the members of state police who have attained the rank of sergeant or above. The director, with the approval of the superintendent, shall have the authority to appoint and to remove, if necessary, the investigators and staff of the office.

(e) The director and the investigators shall have the following powers:

(1) To arrest independently or in conjunction with local, state or federal law enforcement agencies.

(2) To apply for and execute search warrants;

(3) To serve civil and criminal process.

(f) No person shall be appointed as an investigator in the office unless he or she has successfully completed the basic course of instruction for police officers at the Providence Police Training Academy, the Rhode Island Municipal Police Training Academy, or the Rhode Island State Police Training Academy, and has at least three (3) years of active law enforcement experience, or has served as a member of the United States Marshal's Service or as a special agent of the Federal Bureau of Investigation, a criminal law enforcement agency of the United States Department of Justice, the United States Department of State, the United States Department of the Treasury or the United States Postal Inspection Service and has at least three (3) years of active law enforcement experience, or has been certified as a police officer by the duly-constituted state commission on police officer standards and training of another state, and has at least three (3) years of active law enforcement experience. Prior to the appointment of any individuals, a background examination shall be conducted utilizing federal, state and local law enforcement agencies, bureau of criminal identification, national crime information center, and any and all relevant records existing within the federal and state court systems.

(g) The attorney general shall designate one assistant or special assistant attorney general to the office whose duties shall be exclusively devoted to the office of automobile theft and insurance fraud. That assistant shall be funded from the account established in § 31-50-4.

(h) The state shall hold the director and each investigator harmless and indemnify them to the extent provided under § 9-31-12 for acts committed within the scope of their employment.

History of Section.
(P.L. 1993, ch. 380, § 1; P.L. 1996, ch. 193, § 1.)



Chapter 31-50-2 - Board created.

§ 31-50-2 Board created.  There is created the automobile theft and insurance fraud investigations board, referred to in this chapter as "the board". The board shall consist of five (5) members one of whom shall be appointed to represent the interests of consumers by the governor; one of whom shall be appointed by the attorney general; one of whom shall be appointed by the governor to represent the insurance industry; one of whom shall be appointed by the president of the Rhode Island Chiefs of Police Association; and one of whom shall be the superintendent of the state police, ex-officio, or his or her designee. The initial appointments to the positions created in this section for appointed members shall be for a term of four (4) years, three (3) years, two (2) years, and one year respectively, to be determined by the governor, and subsequently to a term of four (4) years, or until a successor is appointed.

History of Section.
(P.L. 1993, ch. 380, § 1.)



Chapter 31-50-3 - Board  Duties and powers.

§ 31-50-3 Board  Duties and powers.  The board's duties shall consist of overseeing said office and reviewing its effectiveness, assuring that the funds derived pursuant to § 31-50-4 are devoted to the statutory purposes established in this chapter, and preparing reports and recommendations.

History of Section.
(P.L. 1993, ch. 380, § 1.)



Chapter 31-50-4 - Funding of office.

§ 31-50-4 Funding of office.  The director of business regulation shall fund the office of automobile theft and insurance fraud annually through those insurers authorized to write automobile insurance in the state, in proportion to their market share, in an amount equal to one dollar ($1.00) per year times the total number of registrations of vehicles having a gross weight of ten thousand pounds (10,000 lbs.) or less. Insurers may collect the amount as a policy surcharge, separately identifiable on either the policy declaration page or billing. The director is authorized by rules and regulations to raise these funds and direct the method by which payment of these charges is to be implemented. All funds collected pursuant to this section shall be deposited as general revenues.

History of Section.
(P.L. 1993, ch. 380, § 1; P.L. 1995, ch. 370, art. 40, § 108; P.L. 1998, ch. 283, § 2.)



Chapter 31-50-5 - Annual report.

§ 31-50-5 Annual report.  On or before the thirty-first day of January the designated assistant or special assistant attorney general and the director shall prepare and submit to the governor and to the board a comprehensive report of all of the activities of the office including, but not limited, to vehicle recovery statistics, arrests, prosecutions, convictions, and restitution.

History of Section.
(P.L. 1993, ch. 380, § 1.)



Chapter 31-50-6 - Severability.

§ 31-50-6 Severability.  The provisions of this chapter are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of the court shall not affect or impair any of the remaining provisions.

History of Section.
(P.L. 1993, ch. 380, § 1.)






Chapter 31-51 - School Bus Safety Enforcement

Chapter 31-51-1 - Short title.

§ 31-51-1 Short title.  This chapter shall be known and may be cited as the "School Bus Safety Enforcement Act."

History of Section.
(P.L. 2008, ch. 118, § 1.)



Chapter 31-51-2 - Live digital video school bus violation detection monitoring systems.

§ 31-51-2 Live digital video school bus violation detection monitoring systems.  (a) All school departments of this state are hereby authorized to install and operate live digital video school bus violation detection monitoring systems. Such systems shall at a minimum, be systems which monitor and detect school bus traffic violations. For purposes of this chapter a live digital video school bus violation detection monitoring system means a system with one or more camera sensors and computers which produce live digital and recorded video of motor vehicles being operated in violation of school bus traffic laws. All systems installed for used under this chapter must, at a minimum, produce a live visual image viewable remotely, a recorded image of the license plate, and be able to record the time, date, and location of the vehicle, and a signed affidavit by a person who witnessed the violation via live video.

(b) The school departments may enter into an agreement with a private corporation or other entity to provide live digital video school bus violation detection monitoring systems and to maintain and operate such systems.

History of Section.
(P.L. 2008, ch. 118, § 1; P.L. 2011, ch. 105, § 1; P.L. 2011, ch. 107, § 1.)



Chapter 31-51-2.1 - Installation and signage.

§ 31-51-2.1 Installation and signage.  (a) All vehicles installed with a live digital video school bus violation detection monitoring system shall post a warning sign indicating the use of such system.

(b) Warning signage shall remain on each vehicle as long as a live digital video school bus violation detection monitoring system is in operation.

History of Section.
(P.L. 2008, ch. 118, § 1.)



Chapter 31-51-2.2 - Stopping for school bus required  Penalty for violation.

§ 31-51-2.2 Stopping for school bus required  Penalty for violation.  (a) Any vehicle being operated upon a street, highway, private way or private or public parking area upon meeting or overtaking from any direction any school bus on which there is in operation flashing red lights, shall stop before reaching the bus. The vehicle shall not proceed until the bus resumes motion or until the flashing lights are no longer actuated. An owner and/or operator of a motor vehicle operated in violation of this section based on evidence obtained from a live digital video school bus violation detection monitoring system shall, upon conviction of a violation of this section, be punished by a civil fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) and/or suspension of his or her driving license for a period not to exceed thirty (30) days.

(b) A law enforcement officer authorized to issue a traffic violation summons pursuant to title 31 of the general laws may issue a summons of a violation of this chapter based on evidence from a live digital video school bus violation detection monitoring system; provided, that the statement of testimony, or evidence provides the law enforcement officer with sufficient probable cause that a violation under this section was committed. The summons shall be in the form referred to in § 31-51-3.

History of Section.
(P.L. 2011, ch. 105, § 2; P.L. 2011, ch. 107, § 2.)



Chapter 31-51-3 - Procedure  Notice.

§ 31-51-3 Procedure  Notice.  (a) Except as expressly provided in this chapter, all prosecutions based on evidence produced by a live digital video school bus violation detection monitoring system shall follow the procedures established in chapter 41.1 of this title, chapter 8-18 of the general laws and the rules promulgated by the chief magistrate of the traffic tribunal for the hearing of civil traffic violations in the traffic tribunal. Provided, that in an action brought pursuant to the provisions of this chapter, references in chapter 31-41.1 to an "operator" shall apply to the registered owner of the vehicle. A summons may be issued by an officer solely based on evidence obtained by use of a live digital video school bus violation detection monitoring system. All summonses issued based on evidence obtained from a live digital video school bus violation detection monitoring system shall be issued within ten (10) days of the violation. Notwithstanding any provisions of the general laws to the contrary, exclusive jurisdiction to hear and decide any violation under this chapter shall be with the traffic tribunal.

(b) It shall be sufficient to commence a prosecution based on evidence obtained from a live digital video school bus violation detection monitoring system. A copy of the summons and supporting documentation shall be mailed to the address of the registered owner kept on file by the registry of motor vehicles. For purposes of this section, the date of issuance shall be the date of mailing.

(c) The officer issuing the citation shall certify under penalties of perjury that the evidence obtained from the live digital video school bus violation detection monitoring system was sufficient to demonstrate a violation of the motor vehicle code. Such certification shall be sufficient in all prosecutions pursuant to this chapter to justify the entry of a default judgment upon sufficient proof of actual notice in all cases where the citation is not answered within the time period permitted.

(d) The summons shall contain all the information provided for on the uniform summons as referred to in § 31-41.1-1 of the general laws and the rules of procedure promulgated by the chief magistrate of the traffic tribunal as well as the date, time, and location of the violation. In addition, the following information shall be attached to or accompany the summons:

(1) Copies of two (2) or more photographs, or microphotographs, videos, or other recorded images taken as proof of the violation;

(2) A signed statement certified under the penalties of perjury by a trained law enforcement officer that, based on inspection of recorded images and video, the motor vehicle was being operated in violation of this chapter;

(3) A signed statement that recorded images are evidence of a violation of this chapter;

(4) A statement that the person who receives the summons under this chapter may either pay the civil fine in accordance with the provisions of § 31-51-2.2, proceed under subdivision 31-51-5(c)(3) of this section, or elect to stand trial for the alleged violation;

(5) A signed affidavit by a person who witnessed the motor vehicle being operated in violation of this chapter; and

(6) A signed statement certified under the penalties of perjury by a trained law enforcement officer that the summons and attachments required under this subsection were mailed to the address of the registered owner kept on file by the registry of motor vehicles.

(e) Any summons issued pursuant to this chapter shall be issued by a law enforcement officer authorized to issue a traffic violation summons pursuant to title 31 of the general laws.

History of Section.
(P.L. 2008, ch. 118, § 1; P.L. 2010, ch. 239, § 33; P.L. 2011, ch. 105, § 1; P.L. 2011, ch. 107, § 1.)



Chapter 31-51-4 - Hearings.

§ 31-51-4 Hearings.  Evidence from a live digital video school bus violation detection monitoring system shall be considered substantive evidence in the prosecution of all civil traffic violations. Evidence from a live digital video school bus violation detection monitoring system approved by the school department shall be admitted without further authentication and such evidence may be deemed sufficient to sustain a civil traffic violation. In addition to any other defenses as set forth herein, any and all defenses cognizable at law shall be available to the individual who receives the citation commencing a prosecution under this chapter.

History of Section.
(P.L. 2008, ch. 118, § 1.)



Chapter 31-51-5 - Driver/registered owner liability.

§ 31-51-5 Driver/registered owner liability.  (a) The registered owner of a motor vehicle shall not operate or allow the motor vehicle to be operated in violation of this chapter. There shall be a rebuttable presumption that the registered owner of the vehicle that is photographed pursuant to this chapter was operating the vehicle.

(b) In all prosecutions of civil traffic violations based on evidence obtained from a live digital video school bus violation detection monitoring system as provided under this chapter, the registered owner of the vehicle shall be primarily responsible in all prosecutions of violations pursuant to the provisions of this chapter, except as otherwise provided under this chapter.

(c) In the event that the registered owner of the vehicle operated in violation of this chapter was not the operator of the vehicle at the time of the violation, the registered owner shall either:

(1) Accept responsibility for the violation by paying the fine; or

(2) Upon receipt of the notice of the violation, provide the issuing authority, within twenty (20) days of the date of issuance, the name and address of the individual operating the vehicle at the time which the violation occurred.

(d) It shall be prima facie evidence, establishing a rebuttable presumption, that the owner of the registered motor vehicle was the operator of the vehicle at the time of the violation if the registered owner of the motor vehicle fails to pay the fine and fails to proceed under subdivision 31-51-5(c)(2). Evidence offered pursuant to this chapter shall be sufficient to establish a violation of § 31-51-2.2 by clear and convincing evidence.

(e) The owner of a rented or leased motor vehicle may establish non-liability for violations issued pursuant to this chapter by providing to the issuing authority a copy of the written rental or a lease agreement which shall be prima facie evidence, establishing a rebuttable presumption, that the lessee was the operator of the vehicle. In the event that the lessee was not the operator of the motor vehicle at the time of the violation, the lessee shall either:

(1) Accept responsibility for the violation by paying the fine; or

(2) Upon receipt of the notice of the violation, provide the issuing authority within twenty (20) days of the date of issuance, the name and address of the individual operating the vehicle at the time which the violation occurred.

History of Section.
(P.L. 2008, ch. 118, § 1; P.L. 2011, ch. 105, § 1; P.L. 2011, ch. 107, § 1.)



Chapter 31-51-5.1 - Revenue.

§ 31-51-5.1 Revenue.  The revenue generated from each fine imposed pursuant to this chapter shall be allocated as follows:

(1) Seventy-five percent (75%) to the vendor;

(2) Twelve and one-half percent (12.5%) to the state general fund; and

(3) Twelve and one-half percent (12.5%) to the municipality where the violation takes place.

History of Section.
(P.L. 2011, ch. 105, § 2; P.L. 2011, ch. 107, § 2.)



Chapter 31-51-6 - Use of evidence in criminal and civil cases.

§ 31-51-6 Use of evidence in criminal and civil cases.  Nothing in this chapter shall prohibit the use of evidence produced by a live digital video school bus violation detection monitoring system in a criminal or private civil proceeding provided that the admissibility of such evidence shall not follow the applicable laws and rules of procedure and rules of evidence which apply in criminal and civil cases.

History of Section.
(P.L. 2008, ch. 118, § 1.)



Chapter 31-51-7 - Nature of violations.

§ 31-51-7 Nature of violations.  Notwithstanding any other provision of law:

(a) No violation for which a civil fine is imposed under this chapter shall be considered a moving violation, nor shall be included on the driving record of the person on whom the liability is imposed, nor shall it be used for insurance rating purposes in providing motor vehicle insurance coverage.

(b) Impositions of a penalty pursuant to this chapter shall not be deemed a criminal conviction of an owner or operator;

(c) The "good driving record" provision of § 31-41.1-7 shall not be used to dismiss an action brought pursuant to this chapter.

History of Section.
(P.L. 2008, ch. 118, § 1; P.L. 2011, ch. 105, § 1; P.L. 2011, ch. 107, § 1.)



Chapter 31-51-8 - Security of records.

§ 31-51-8 Security of records.  (a) The recorded images and live video produced by a live digital video school bus violation detection monitoring system shall not be deemed "public records" subject to disclosure pursuant to subdivision 38-2-2(4)(i).

(b) All recorded images and live video that do not identify a violation shall be destroyed within twenty-four (24) hours of the date the live video was recorded, unless ordered by a court of competent jurisdiction.

(c) All recorded images and live video that identify a violation shall be destroyed within one year after the citation is resolved by administrative payment, trial or other final disposition of the citation, unless ordered by a court of competent jurisdiction.

(d) The privacy of records produced pursuant to this chapter shall be maintained; provided, that aggregate data not containing personal identifying information may be released.

History of Section.
(P.L. 2008, ch. 118, § 1.)



Chapter 31-51-9 - Reports.

§ 31-51-9 Reports.  The school department authorizing the installation of a live digital video school bus violation detection monitoring system shall prepare an annual report containing data on:

(1) The number of citations issued;

(2) The number of those violations paid;

(3) The number of those violations found after trial or hearing;

(4) The number of violations dismissed after trial or hearing;

(5) The amount of revenue obtained from the live digital video school bus violation detection monitoring system.

History of Section.
(P.L. 2008, ch. 118, § 1; P.L. 2010, ch. 239, § 33.)






Chapter 31-52 - Funeral Procession Act

Chapter 31-52-1 - Definitions.

§ 31-52-1 Definitions.  (a) "Funeral director" and "funeral establishment" shall have the same meanings set forth in chapter 5-33.2-1 of the general laws.

(b) "Funeral escort" means a person or entity that provides escort services for funeral processions, including, but not limited to, law enforcement personnel and agencies.

(c) "Funeral escort vehicle" means any motor vehicle properly equipped pursuant to this chapter and which escorts a funeral procession.

(d) "Funeral lead vehicle" means any motor vehicle, including a funeral hearse, properly equipped pursuant to this chapter, leading and facilitating the movement of a funeral procession.

(e) "Funeral procession" means two (2) or more vehicles accompanying the body or the cremated remains of a deceased person, in the daylight hours, including a funeral lead vehicle or a funeral escort vehicle.

History of Section.
(P.L. 2008, ch. 396, § 2; P.L. 2010, ch. 239, § 34.)



Chapter 31-52-2 - Equipment.

§ 31-52-2 Equipment.  (a) All nonlaw enforcement funeral escort vehicles and funeral lead vehicles shall be equipped with at least one lighted rotating or oscillating lamp exhibiting an amber light or lens visible under normal atmospheric conditions for a distance of at least five hundred (500) feet from the front of the vehicle. A funeral escort vehicle or a funeral lead vehicle may illuminate a rotating or oscillating amber light only when the vehicle is in use in a funeral procession.

(b) Any law enforcement funeral escort vehicle may be equipped with a red, blue, or amber flashing light which meet the criteria established in subsection (a) of this section.

History of Section.
(P.L. 2008, ch. 396, § 2.)



Chapter 31-52-3 - Driving in funeral procession.

§ 31-52-3 Driving in funeral procession.  (a) Operators of vehicles in a funeral procession must exercise due care when participating in a funeral procession.

(b) A vehicle in a funeral procession shall follow the preceding vehicle in the funeral procession as closely as is practicable and safe. Any ordinance, law, or regulation requiring that motor vehicles be operated to allow sufficient space between them to enable another vehicle to enter and occupy that space without danger shall not be applicable to vehicles in a funeral procession.

(c) The operator of a motor vehicle in a funeral procession may not drive the vehicle at a speed greater than:

(1) Fifty-five (55) miles per hour on a highway where the posted speed limit is fifty-five (55) miles per hour or more; or

(2) Five (5) miles per hour below the posted speed limit on other streets or roads.

(d) A vehicle being operated in any funeral procession must have its headlights and tail lights illuminated.

(e) The turn signals must be flashing simultaneously as warning lights on a vehicle that is the first vehicle in a funeral procession and which the operator has reason to believe is the last vehicle in the funeral procession.

History of Section.
(P.L. 2008, ch. 396, § 2; P.L. 2010, ch. 239, § 34.)



Chapter 31-52-4 - Funeral procession right-of-way.

§ 31-52-4 Funeral procession right-of-way.  (a) Except as provided in subsection (d) of this section, pedestrians and operators of all vehicles shall yield the right-of-way to any vehicle which is part of a funeral procession being led by a funeral escort vehicle or a funeral lead vehicle.

(b) Whenever the funeral escort vehicle or funeral lead vehicle in a funeral procession lawfully enters an intersection, either by reason of a traffic control device or at the direction of law enforcement personnel, the remaining vehicles in the funeral procession may continue to follow the funeral lead vehicle through the intersection despite any traffic control devices or right-of-way provisions of state or local ordinances, provided the operator of each vehicle exercises reasonable care toward any other vehicle or pedestrian on the roadway.

(c) Except as provided in subsection (d) of this section, an operator of a funeral escort vehicle may direct the operators of other vehicles in a funeral procession to proceed through an intersection or to make turns or other movements despite any traffic control device. The operator of a funeral escort vehicle may direct and control the operators of vehicles not in a funeral procession, including those in or approaching an intersection, to stop, proceed, or make turns or other movements without regard to a traffic control device. Funeral escort vehicles may exceed the speed limit by fifteen (15) miles per hour when overtaking the funeral procession to direct traffic at the next intersection.

(d) Funeral processions shall have the right-of-way at intersections regardless of traffic control devices, subject to the following conditions and exceptions:

(1) Operators of vehicles in a funeral procession shall yield the right-of-way to an approaching emergency vehicle giving an audible or visible signal;

(2) Operators of vehicles in a funeral procession shall yield the right-of-way when directed to do so by law enforcement personnel; and

(3) Operators of vehicles in a funeral procession must exercise due care when participating in a funeral procession.

History of Section.
(P.L. 2008, ch. 396, § 2; P.L. 2010, ch. 239, § 34.)



Chapter 31-52-5 - Vehicles not in funeral procession.

§ 31-52-5 Vehicles not in funeral procession.  The operator of a vehicle that is not part of a funeral procession may not:

(1) Drive between the vehicles forming a funeral procession while they are in motion except when authorized to do so by law enforcement personnel or when driving an authorized emergency vehicle emitting an audible or visible signal.

(2) Join a funeral procession to secure the right-of-way as granted by this chapter.

(3) Pass a funeral procession on a multiple lane highway on the funeral procession's right side unless the funeral procession is in the farthest left lane.

(4) Enter an intersection, even if the operator is facing a green traffic control signal, when a funeral procession is proceeding through a red traffic control signal at the intersection as permitted under this chapter, unless the operator can do so without crossing the path of the funeral procession. If the red signal changes to green while the funeral procession is within the intersection, the operator of the vehicle facing a green signal may proceed subject to the right-of-way of a vehicle participating in a funeral procession.

(5) Any person who willfully violates this section shall be guilty of a civil violation.

History of Section.
(P.L. 2008, ch. 396, § 2; P.L. 2010, ch. 239, § 34.)



Chapter 31-52-6 - Liability.

§ 31-52-6 Liability.  (a) Liability for any death, personal injury or property damage suffered by any person in a funeral procession shall not be imposed upon the funeral director, funeral establishment, funeral escort or their employees or agents if the funeral procession was operating in compliance with this chapter or would have been operating in such compliance but for the operator or operators of one or more vehicles in the funeral procession not exercising due care as required by this chapter.

(b) Liability for any death, personal injury or property damage that results from, is caused by, or arises out of any action or inaction of any operator of a vehicle in a funeral procession under the control of a funeral director funeral establishment, funeral escort or their employees or agents shall not be imposed upon such funeral director, funeral establishment, funeral escort or their employees or agents if the funeral procession was operating in compliance with this chapter or would have been operating in such compliance but for the operator or operators of one or more vehicles in the funeral procession not exercising due care as required by this chapter.

(c) This section shall not apply if the death, personal injury, or property damage allegedly arose from the negligent acts or omissions in the operation of a vehicle by the funeral director, funeral establishment, funeral escort, or their employees or agents. The operator of a vehicle in a funeral procession shall not be deemed to be an agent of the funeral director, funeral establishment, or funeral escort unless such operator is an employee of the funeral director, funeral establishment, or funeral escort and is acting in the course of their employment, or unless the operator was retained as an independent contractor of the funeral director, funeral establishment, or funeral escort and is performing services thereto.

(d) This section does not create a new cause of action or substantive legal rights against any funeral director, funeral establishment, funeral escort, or their employees or agents. This section does not affect any immunities from civil liability or defenses established by another section of the general laws or any immunities from civil liabilities or defenses available at common law to which a funeral director, funeral establishment, funeral escort, or their employees or agents may be entitled.

History of Section.
(P.L. 2008, ch. 396, § 2.)






Chapter 31-53 - The 2010 Automobile Airbag Fraud Prevention Act

Chapter 31-53-1 - Short title.

§ 31-53-1 Short title.  This chapter shall be known and may be cited as "The Automobile Airbag Fraud Prevention Act of 2010."

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-2 - Purpose.

§ 31-53-2 Purpose.  Airbag system fraud is a public safety concern for consumers and the automobile insurance system. Efforts to combat this problem, one that could place innocent consumers at-risk of serious bodily injuries, have been piecemeal. This chapter is intended to address the issue in a coordinated way. It is through this collective effort that consumers will be protected and the integrity of the restraint system assured.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-3 - Definitions.

§ 31-53-3 Definitions.  As used in this chapter, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Airbag" means any component of an inflatable occupant restraint system that is designed in accordance with federal safety regulations for the make, model, and year of the motor vehicle to be installed and to operate in a motor vehicle to activate, as specified by the vehicle manufacturer, in the event of a crash. Airbag components include, but are not limited to, sensors, controllers, wiring, and the airbag itself.

(2) "Light manipulating system" means anything that would mask or cause the inaccurate indication of the airbag system status, condition, or operability.

(3) "Person" means any natural person, corporation, partnership, unincorporated association, or other entity.

(4) "Salvaged airbag" means an original equipment manufacturer ("OEM") non-deployed airbag that has been removed from a motor vehicle for use in another vehicle.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-4 - Installation or reinstallation of any false airbag; deceptive trade practices; criminal liability.

§ 31-53-4 Installation or reinstallation of any false airbag; deceptive trade practices; criminal liability.  (a) It is a deceptive trade practice, in violation of chapter 6-13.1, "Deceptive Trade Practices," whenever:

(1) A person installs or reinstalls, as part of a vehicle inflatable occupant restraint system, any object in lieu of an airbag, including any light manipulating system;

(2) A person sells or offers for sale any device with the intent that such device will replace an airbag in any motor vehicle if such person knows or reasonably should know that such device does not meet federal safety requirements;

(3) A person sells or offers for sale any device that when installed in any motor vehicle gives the impression that a viable airbag is installed in that vehicle, including any light manipulating system; and/or

(4) Any person intentionally misrepresents the presence of an airbag when one does not exist.

(b) Failure to comply with the provisions of this chapter shall constitute an unfair method of competition and an unfair or deceptive act or practice under chapter 13.1 of this title, entitled "Deceptive Trade Practices", and the penalties and remedies provided in that chapter shall apply against any individual, corporation, or partnership violating any provision of this chapter.

(c) Any person who violates this section is also guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars ($1,000) and not more than two thousand dollars ($2,000) per violation, or imprisonment for a period of not more than two (2) years, per violation, or both.

(d) A person whose violation of subsection (a) of this section results in serious bodily injury or death shall be imprisoned for a period of not more than ten (10) years or fined not more than one hundred thousand dollars ($100,000), or both, per violation.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-5 - Airbag antitheft.

§ 31-53-5 Airbag antitheft.  (a) Purchase, sale, or installation of new or salvaged airbag  records.

(1) Any person engaged in the business of purchasing, selling, or installing salvaged airbags shall maintain a manual and/or electronic record of the purchase, sale, or installation, which shall include the identification number of the airbag; the vehicle identification number of the motor vehicle from which the salvaged airbag was removed; the name, address, and driver's license number or other means of identification of the person from whom the salvaged airbag was purchased; and, in the event that the salvaged airbag is installed, the vehicle identification number of the vehicle into which the airbag is installed. No new or salvaged airbag shall be sold or installed which is or has been subject to a specific manufacturer's or appropriate authority's notice of recall.

(2) In the case of a new replacement airbag, any person engaged in installing any airbag shall maintain the name and tax identification number of the supplier of the airbag and record the vehicle identification number of the vehicle into which the airbag is installed, as well as the identification number of the airbag being installed. Additionally, the airbag identification of the previously deployed airbag being replaced shall be recorded. Upon request of any law enforcement officer of this state or other authorized representative of the agency charged with administration of this section, the installer shall produce such records and permit said agent or police officer to examine them.

(3) Any person who sells a salvaged airbag or who installs a salvaged airbag must disclose to the purchaser and vehicle owner that the airbag is salvaged.

(4) The person who installs a new or salvaged airbag shall submit an affidavit to the vehicle owner or their representative stating that the replacement airbag had been properly installed and received from the owner or their representatives written consent for its installation.

(5) All records must be maintained for not less than five (5) years following the transaction, and may be inspected during normal business hours by any law enforcement officer of this state or other authorized representative of the agency charged with administration of this chapter.

(6) Upon request, information within a portion of such record pertaining to a specific transaction must be provided to the insurer and the vehicle owner.

(7) Persons engaged in the business of selling salvaged airbags shall comply with regulations developed by the administrator of the division of motor vehicles.

(8) State rules regarding the sale of salvaged airbags shall include, but not be limited to, the following standards:

(i) Identification of the supplier of the unit;

(ii) Identification of the recipient vehicle, including VIN, year, make, and model;

(iii) Identification of the airbag module cover color (and color code if available);

(iv) Identification of the donor vehicle, including VIN, year, make, and model;

(v) Supplier's internal stock number or locator number;

(vi) Indication of source of interchange information (i.e. interchange manual/part number, OEM information, etc.);

(vii) A supplier certificate indicating that all the requirements of the inspection protocol have been successfully achieved and identifying the person who completed the inspection; and

(viii) A document containing the vehicle description including the year, make, and model for which the airbag system component is required when being sold to the end-user.

(9) Salvaged airbags conforming to such standards shall be accompanied by a certificate of conformance that shall be retained by the installer.

(1) It is unlawful for any person to knowingly possess, sell, or install a stolen airbag; an airbag from which the manufacturer's part number labeling and/or VIN has been removed, altered, or defaced; or an airbag taken from a stolen motor vehicle. Any person who violates this subdivision commits a felony.

(2) Any person who fails to maintain complete and accurate records, to prepare complete and accurate documents, to provide information from such record upon request, or to properly disclose that an airbag is salvaged, as required by this chapter, commits a misdemeanor.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-6 - Accidents  Police authorities report.

§ 31-53-6 Accidents  Police authorities report.  Any automobile vehicle accident report that is filed by the appropriate law enforcement agency shall clearly contain a notation as to whether the automobile's airbag or inflatable restraint system had been deployed in the accident.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-7 - Sale or trade of motor vehicle with an inoperable airbag.

§ 31-53-7 Sale or trade of motor vehicle with an inoperable airbag.  (a) Any person selling or trading a motor vehicle who has actual knowledge that the motor vehicle's airbag is inoperable shall notify the buyer or the person acquiring the trade, in writing, that the airbag is inoperable.

(b) A person who violates subsection (a) of this section commits both a deceptive trade practice and a felony, and shall be subject to the to the penalties set forth in chapter 6-13.1 for the deceptive trade practice, and also subject to the penalties set forth in subsection 31-53-4(c) and/or (d), as appropriate.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-8 - Rules and regulations.

§ 31-53-8 Rules and regulations.  The administrator of the division of motor vehicles shall promulgate rules and regulations to implement the provisions of this chapter.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)



Chapter 31-53-9 - Severability.

§ 31-53-9 Severability.  If any section, paragraph, sentence, clause, phrase, or any part of this chapter is declared invalid, the remaining sections, paragraphs, sentences, clauses, phrases, or parts thereof shall in no manner be affected and shall remain in full force and effect.

History of Section.
(P.L. 2010, ch. 123, § 1; P.L. 2010, ch. 319, § 1.)









Title 32 - Parks and Recreational Areas

Chapter 32-1 - General Provisions

Chapter 32-1-2 - Transfer of authority from department of agriculture and conservation.

§ 32-1-2 Transfer of authority from department of agriculture and conservation.  Wherever in any general or public law there is assigned to the division of forests, parks, and parkways within the department of agriculture and conservation authority for the establishment, maintenance, or development of parks and recreation areas, this authority shall be transferred to the division of parks and recreation within the department of environmental management.

History of Section.
(P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-2.)



Chapter 32-1-3 - Acquisition of land  Riparian rights  Control of land use.

§ 32-1-3 Acquisition of land  Riparian rights  Control of land use.  To more effectually carry out the purposes of this chapter and chapter 2 of this title, the department of the environment may acquire by purchase, gift, devise, or condemnation, lands, easements, rights, and interests in land for a park, recreation ground, or bathing beach in any part of the state, whether that property is situate in the cities or towns in which its powers may be exercised under the provisions of § 32-2-1, or is situate in any other city or town; provided, that all property other than tide-flowed lands acquired by condemnation shall remain subject to all rights of riparian proprietors on any waters bordering upon the property, that no riparian rights shall be taken, destroyed, impaired, or affected by the condemnation, that all riparian proprietors shall have the right to continue to maintain, repair, or reconstruct dams and their appurtenances now existing on the waters bordering upon that property and for this purpose to enter upon that property, restoring it after repair or reconstruction to its previous condition as nearly as may be, and shall continue to enjoy the same rights of flowage with respect to that property which the riparian proprietors have heretofore used and enjoyed. Subject to the foregoing provisions of this section, the department may use, or permit the use of property, acquired by it under the provisions of this section and the waters bordering thereon, for bathing, boating, fishing, and skating, and shall have the same authority, supervision, and control over that property as it has over other property acquired by the department under other provisions of this chapter or any other law.

History of Section.
(G.L., ch. 279, § 15; P.L. 1927, ch. 1031, § 1; G.L. 1938, ch. 220, § 14; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-3.)



Chapter 32-1-4 - Procedure for condemnation of land.

§ 32-1-4 Procedure for condemnation of land.  For the purpose of acquiring by condemnation any of the lands, estates, and interests therein authorized to be taken by § 32-1-3, the director of the department of environmental management shall have the powers conferred, and be subject to the duties imposed, upon towns taking property under the provisions of chapter 15 of title 39, so far as those powers and duties are consistent with the provisions of § 32-1-3 and appropriate for the purposes thereof. A description, plat, and statement of any land or any estate or interest therein taken as described in § 32-1-3 shall be signed by the director of the department and filed in the records of land evidence as required by chapter 15 of title 39 with respect to takings thereunder, and the owner of any land, estate, or interest therein taken under the authority of § 32-1-3 shall have the same right of petition and of jury trial thereon and all other rights given or secured to owners of property taken under chapter 15 of title 39.

History of Section.
(G.L. 1923, ch. 279, § 16; P.L. 1927, ch. 1031, § 1; G.L. 1938, ch. 220, § 15; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-4.)



Chapter 32-1-5 - Leases and concessions.

§ 32-1-5 Leases and concessions.  The department may let, rent, or lease such parts of the parks or reservations under its control or any building thereon and may grant any concessions on or about those parks and reservations, as in the opinion of the director of the department may deem necessary or advisable, but not for periods in excess of twenty-five (25) years.

History of Section.
(P.L. 1919, ch. 1742, § 3; G.L. 1923, ch. 279, § 2; G.L. 1938, ch. 220, § 2; G.L. 1956, § 32-1-5; P.L. 1973, ch. 221, § 1.)



Chapter 32-1-5.1 - John L. Curran state park  Prohibition of development.

§ 32-1-5.1 John L. Curran state park  Prohibition of development.  John L. Curran state park, comprised of two hundred sixty three (263) acres, more or less, located within the city of Cranston, shall not at any time be commercially developed or in any way modified from its current undeveloped state; nor shall the land be used for any purpose other than passive outdoor recreation; nor shall the land be sold, leased, or otherwise conveyed or transferred except that short term leasing of one year or less may be allowed provided such lease does not allow or at any time result in the development of the land or in any way alter the land's current undeveloped state. The land shall be designated "open space" within the meaning of § 45-36-1. For purposes of this section, "passive outdoor recreation" shall mean the use of land for natural areas, nature trails, forests, wetlands and marsh lands preservation, wildlife habitat, hunting, fishing, boating, swimming, picnicing, gardening, and scenic preservation.

History of Section.
(P.L. 1999, ch. 271, § 1.)



Chapter 32-1-6 - Warrants for violations within parks.

§ 32-1-6 Warrants for violations within parks.  There shall be power vested in the director of environmental management, and all park police officers, sergeants, lieutenants, and captains commissioned in accordance with the provisions of § 32-2-10 to issue and to sign complaints for any persons apprehended within the limits of the properties under the jurisdiction of the department of environmental management for violation of the provisions of this chapter and chapter 2 of this title and of the rules and regulations promulgated by the director of the department relative to wilful damage to or defacing of state park property, dumping on state park property, refusal to clean up debris by persons responsible, violations of motor vehicle laws, hunting, trapping, and discharging firearms in any state park, public meetings and parades without permit, and unlawful interference with police or lifeguards in the performance of their duties.

History of Section.
(G.L. 1938, ch. 220, § 18; P.L. 1956, ch. 3731, § 1; G.L. 1956, § 32-1-6; P.L. 1971, ch. 189, § 1; P.L. 1983, ch. 66, § 1.)



Chapter 32-1-7 - Monuments placed under department.

§ 32-1-7 Monuments placed under department.  The monument erected by the state in the city of Providence in memory of Stephen Hopkins, and the lot, the monument erected by the state in the town of Charlestown in memory of Hon. Joseph Stanton, Jr., and the lot, the monuments erected by the state on the Fort Neck lot and Indian Burial Ground Hill lot, in the town of Charlestown, and all lands owned by the state and not now used by any department of the state government, are hereby placed in the care and custody of the department of environmental management which, in respect to those lots and lands, shall exercise all the powers and perform all the duties prescribed in this chapter.

History of Section.
(G.L. 1923, ch. 279, § 17; P.L. 1929, ch. 1383, § 1; G.L. 1938, ch. 220, § 16; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-7.)



Chapter 32-1-8 - Perry monument.

§ 32-1-8 Perry monument.  The director of environmental management shall have charge of monuments erected by the state in various locations as noted in § 32-1-7, and, in addition thereto, the monument erected in memory of Oliver Hazard Perry in Island cemetery, and for that purpose shall expend such sums of money as may be from time to time appropriated by the general assembly.

History of Section.
(P.L. 1935, ch. 2250, § 103; G.L. 1938, ch. 220, § 17; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-8.)



Chapter 32-1-9 - Appropriations and disbursements.

§ 32-1-9 Appropriations and disbursements.  The general assembly shall annually appropriate such sums as it may deem necessary for the purposes of this chapter and chapter 2 of this title; and the state controller is hereby authorized and directed to draw his or her orders upon the general treasurer for the payment of the sums so appropriated, or so much thereof as may from time to time be required, upon receipt by him or her of proper vouchers approved by the director of environmental management.

History of Section.
(P.L. 1906, ch. 1322, § 4; P.L. 1907, ch. 1465, § 1; G.L. 1909, ch. 239, § 4; P.L. 1909, ch. 422, § 1; P.L. 1919, ch. 1742, § 4; P.L. 1920, ch. 1837, § 1; P.L. 1921, ch. 2085, § 1; G.L. 1923, ch. 279, § 3; G.L. 1923, ch. 280, § 4; P.L. 1926, ch. 824, § 1; P.L. 1929, ch. 1357, § 1; P.L. 1931, ch. 1718, § 1; P.L. 1935, ch. 2250, § 149; G.L. 1938, ch. 220, § 3; impl. am. P.L. 1939, ch. 660, § 65; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-1-9.)



Chapter 32-1-10 - Employees  Records  Annual report.

§ 32-1-10 Employees  Records  Annual report.  The director of environmental management shall determine the duties of all employees, remove them in the manner provided by chapter 4 of title 36, and make all reasonable rules and regulations concerning them. The maps, plans, documents, records, books, papers, and accounts of the department shall be subject to public inspection at such times as the director may determine. The director shall make an annual report to the general assembly together with a full statement of the receipts and disbursements of the division of parks and recreation.

History of Section.
(P.L. 1907, ch. 1466, § 2; G.L. 1909, ch. 238, § 2; G.L. 1923, ch. 279, § 3; P.L. 1926, ch. 824, § 1; P.L. 1929, ch. 1357, § 1; G.L. 1938, ch. 220, § 3; impl. am. P.L. 1952, ch. 2973, § 2; impl. am. P.L. 1952, ch. 2975, § 17; G.L. 1956, § 32-1-10.)



Chapter 32-1-11 - Senator James C. Maher cross country ski trail system.

§ 32-1-11 Senator James C. Maher cross country ski trail system.  The cross country ski trails at Pulaski state park shall hereafter be named the Senator James C. Maher cross country ski trail system. The trails within this system shall hereafter be named after revolutionary war generals as follows:

(1) The Pulaski Trail shall hereafter be named the General Sullivan trail;

(2) The Hemlock Glen Trail shall hereafter be named the General Lafayette Trail;

(3) The Covered Bridge Trail shall hereafter be named the General Greene Trail; and

(4) The Woods Trail shall hereafter be named the General Rochambeau Trail.

History of Section.
(P.L. 1979, ch. 2, § 1; P.L. 1985, ch. 491, § 1.)



Chapter 32-1-11.1 - Les Pawson Loop.

§ 32-1-11.1 Les Pawson Loop.  The road encircling Olney Pond in Lincoln Woods state park shall hereafter be named the Les Pawson Loop.

History of Section.
(P.L. 1983, ch. 7, § 1.)



Chapter 32-1-11.2 - Edward S. Payne Overlook.

§ 32-1-11.2 Edward S. Payne Overlook.  The state overlook at Mohegan Bluffs, in the town of New Shoreham, shall hereafter be named the Edward S. Payne Overlook.

History of Section.
(P.L. 1986, ch. 259, § 1.)



Chapter 32-1-11.3 - Nathaniel S. Lewis Memorial Boat Landing.

§ 32-1-11.3 Nathaniel S. Lewis Memorial Boat Landing.  The state boat landing presently under the control of the department of environmental management, located in the village of Alton, shall hereafter be named the Nathaniel S. Lewis Memorial Boat Landing.

History of Section.
(P.L. 1988, ch. 299, § 1.)



Chapter 32-1-11.4 - Vin Gormley Trail.

§ 32-1-11.4 Vin Gormley Trail.  The hiking trail encircling Watchaug Pond in Burlingame state park shall hereafter be known as the Vin Gormley Trail.

History of Section.
(P.L. 1991, ch. 374, § 1.)



Chapter 32-1-11.5 - Sri Chinmoy Oneness  Home Peace Run Causeway.

§ 32-1-11.5 Sri Chinmoy Oneness  Home Peace Run Causeway.  The causeway at the Beach Pond Area in Exeter at the Connecticut border shall hereafter be named the Sri Chinmoy Oneness  Home Peace Run Causeway, and shall be marked by a plaque provided by the Rhode Island Sri Chinmoy centre.

History of Section.
(P.L. 1991, ch. 401, § 1.)



Chapter 32-1-11.6 - Dr. Fred R. Alofsin Sailing and Event Building.

§ 32-1-11.6 Dr. Fred R. Alofsin Sailing and Event Building.  The quartermaster's docks located at Fort Adams state park shall hereafter be named in honor of Dr. Fred R. Alofsin and the mule barn located in the park shall be named the Dr. Fred R. Alofsin Sailing and Event Building.

History of Section.
(P.L. 1993, ch. 10, § 1.)



Chapter 32-1-11.7 - Lester DiRiso Bike Path Tunnel.

§ 32-1-11.7 Lester DiRiso Bike Path Tunnel.  The bike path tunnel on the East Bay Bike Path at the Bridge Street underpass in the town of Warren shall hereafter be named the Lester DiRiso Bike Path Tunnel.

History of Section.
(P.L. 1993, ch. 469, § 1.)



Chapter 32-1-11.8 - Leo C. Sullivan Memorial East Bay Bike Path.

§ 32-1-11.8 Leo C. Sullivan Memorial East Bay Bike Path.  The section of the East Bay Bike Path located in the city of East Providence shall hereafter be named the Leo C. Sullivan Memorial East Bay Bike Path.

History of Section.
(P.L. 1994, ch. 66, § 1.)



Chapter 32-1-11.9 - Senator John H. Chafee Memorial Park.

§ 32-1-11.9 Senator John H. Chafee Memorial Park.  The state park located in the Town of Lincoln on Lonsdale Avenue and Route 123 which the Blackstone River Bike Path will run through shall hereafter be named the "Senator John H. Chafee Memorial Park".

History of Section.
(P.L. 2000, ch. 244, § 1.)



Chapter 32-1-11.10 - John "Jack' F. Duffy Field B Shelter.

§ 32-1-11.10 John "Jack' F. Duffy Field B Shelter.  The Field B Pavilion at Lincoln Woods State Park located in the town of Lincoln shall be named the "John "Jack' F. Duffy Pavilion."

History of Section.
(P.L. 2006, ch. 584, § 1.)



Chapter 32-1-12 - Supervision of fund.

§ 32-1-12 Supervision of fund.  The recreation area development fund shall be expended under the direction and supervision of the director of the department of environmental management for the development of state owned beaches, parks, and recreation areas, and the director is vested with all power and authority necessary or incidental to the purposes of §§ 32-1-11  32-1-13.

History of Section.
(G.L. 1956, § 32-1-12; P.L. 1966, ch. 169, § 1.)



Chapter 32-1-13 - Authority to obtain federal assistance.

§ 32-1-13 Authority to obtain federal assistance.  The director is authorized for and on behalf of the state, with the approval of the governor, to apply for and accept from the federal government or any department or agency thereof assistance which may become available for the purposes of §§ 32-1-11  32-1-13, whether it be in the form of a loan or grant or otherwise, to accept the provisions of any federal legislation or regulations therefor, to enter into contracts in connection therewith, and to act as agent for the federal government in connection therewith or to designate a subordinate so to act. To obtain federal assistance the director is authorized to comply with any federal law, rules, and regulations thereunder, and to meet such federal requirements as may be made conditions precedent to receiving federal assistance.

History of Section.
(G.L. 1956, § 32-1-13; P.L. 1966, ch. 169, § 1.)



Chapter 32-1-14 - Misquamicut State Beach.

§ 32-1-14 Misquamicut State Beach.  Notwithstanding any other provisions of the general laws, one-half (1/2) the daily cash parking fees collected on Saturday, Sunday, and holidays at Misquamicut State Beach shall be paid to the town of Westerly until a total of one hundred thousand dollars ($100,000) has been paid.

History of Section.
(G.L. 1956, § 32-1-14; P.L. 1966, ch. 206, § 1.)



Chapter 32-1-15 - Local permission to use state parks.

§ 32-1-15 Local permission to use state parks.  Any person, firm, or corporation requesting use of a state park for concerts, shows, exhibitions, or other similar gatherings shall first obtain the written permission to use the park from the licensing authority of the town or city where said park is located. The department of environmental management shall not permit the use of a park without the written permission required by this section, provided, however, that any person, firm, or corporation who is denied written permission to use the park from the licensing authority of the town or city where the park is located shall have the right to an immediate appeal to the department of environmental management for a hearing on the propriety of the denial of that written permission. The hearing shall be de novo and written notice of the appeal shall be given to the licensing authority of the city or town involved at the same time the written notice of appeal is given to the department of environmental management. The Administrative Procedures Act, chapter 35 of title 42, shall apply to all appeals.

History of Section.
(P.L. 1972, ch. 133, § 1.)



Chapter 32-1-16 - Preference for residents with disabilities.

§ 32-1-16 Preference for residents with disabilities.  Residents of Rhode Island who have a disability shall be given preference in the use of campsites and other recreational facilities over nonresidents who apply for permission to use those facilities.

History of Section.
(P.L. 1974, ch. 294, § 1; P.L. 1999, ch. 83, § 76; P.L. 1999, ch. 130, § 76.)



Chapter 32-1-17 - Persons with disabilities.

§ 32-1-17 Persons with disabilities.  No fee shall be charged any person with a disability regardless of age, or to automobiles transporting a non-driver with a disability at any recreational facility owned and operated by the state, provided, however, proper identification is presented as prescribed by the department of environmental management. For the purpose of this section "person with a disability" shall mean an individual who has a physical or mental impairment and is receiving:

(a) Social security disability benefits (SSDI),

(b) Supplemental security income benefits (SSI), or

(c) Veterans benefits and who shall be determined under applicable federal law by the federal department of veterans' affairs to be hundred percent (100%) disabled through a service-connected disability.

For purpose of this section "fees" shall include all fees for parking, admittance, or other user-fees for playing golf. The term "fees" shall not include licensing fees; camping fees, picnic table fees or specialized facility use fees, including, but not limited to, fees for the use of equestrian areas, performing arts centers, game fields and mule shed.

History of Section.
(P.L. 1976, ch. 174, § 1; P.L. 1998, ch. 127, § 1.)



Chapter 32-1-18 - Senior citizens.

§ 32-1-18 Senior citizens.  No entrance fee shall be charged to any person who is sixty-five (65) years of age or older and who is eligible to participate in the Rhode Island pharmaceutical assistance to the elderly program, and an entrance fee not exceeding one-half (1/2) of the established and posted rates shall be charged to any other person who is sixty-five (65) years of age or older at any recreational facility owned and operated exclusively by the state, excepting docking slips; provided, however, proper identification is presented as prescribed by the department of environmental management.

History of Section.
(P.L. 1977, ch. 85, § 1; P.L. 1993, ch. 138, art. 14, § 1.)



Chapter 32-1-19 - Ten Mile River state park  Regulation of use and vehicles  Penalties for violations.

§ 32-1-19 Ten Mile River state park  Regulation of use and vehicles  Penalties for violations.  No person shall stop, stand, or park any vehicle within the Ten Mile River state park between the hours of eleven p.m. (11:00 p.m.) and six a.m. (6:00 a.m.), nor shall any person enter or remain upon the premises of the Ten Mile River state park during those hours. No person shall operate, or be in actual physical control of, any motorcycle, motor scooter, or other motor driven cycle within the Ten Mile River state park except within the area designated for their use or parking. Every person convicted of any violation of this section shall be punishable by a fine of not less than five dollars ($5.00) nor more than one hundred and fifty dollars ($150) or by imprisonment for not more than ten (10) days.

History of Section.
(P.L. 1979, ch. 228, § 1.)



Chapter 32-1-20 - Goddard park  Exemption for disabled veteran.

§ 32-1-20 Goddard park  Exemption for disabled veteran.  Any veteran who is a resident of the state, and who shall be determined under applicable federal law by the federal department of veterans' affairs to be totally disabled through a service-connected disability shall be exempt from paying any fee to play golf at the Goddard park golf course.

History of Section.
(P.L. 1982, ch. 107, § 1.)



Chapter 32-1-21 - Snake Den Park  Restrictions on future use.

§ 32-1-21 Snake Den Park  Restrictions on future use.  The park in the town of Johnston, known as Snake Den Park, shall not be used as a water park, as herein defined, or for an amusement park. "Water park" shall, for the purposes of this section, mean any man-made swimming pool, pond, lake or water-supplied area designed and/or used for recreation.

History of Section.
(P.L. 2005, ch. 292, § 1.)






Chapter 32-2 - Metropolitan Park District

Chapter 32-2-1 - Area included in district.

§ 32-2-1 Area included in district.  The jurisdiction and powers of the director of environmental management, insofar as the jurisdiction and powers relate to metropolitan parks, shall extend to and may be exercised in the cities of Providence, Pawtucket, Cranston, Warwick, and Central Falls; the towns of East Providence, Johnston, North Providence, Lincoln, and Barrington; and the voting districts numbers three (3), four (4), and five (5) in the town of Cumberland. Those cities, towns, and voting districts shall constitute the metropolitan park district of Providence Plantations.

History of Section.
(P.L. 1907, ch. 1466, § 3; G.L. 1909, ch. 238, § 1; P.L. 1909, ch. 410, § 2; G.L. 1923, ch. 279, § 5; G.L. 1938, ch. 220, § 4; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-1.)



Chapter 32-2-2 - Acquisition of land for parks.

§ 32-2-2 Acquisition of land for parks.  The department of environmental management shall have the power to acquire, maintain, and make available to the inhabitants of the metropolitan park district, and to the public generally, open spaces for exercise and recreation, and for intercommunication between them and adjacent streets and highways; and to this end, and acting as far as may be in consultation with the respective city and town councils and park commissioners of the cities and towns listed in § 32-2-1, the director of environmental management is hereby authorized to take in fee simple or otherwise, in the name and for the benefit of the state, by purchase, gift, or devise, or by eminent domain in such a manner as may now or hereafter be provided by the general assembly, lands and interests, estates, and rights therein, for the public use within the metropolitan park district, and to enter into written contracts for the conveyance thereof to the department, for those purposes and uses, and further, to improve, preserve, care for, and administer those public reservations, and also, in the discretion of the director, and upon such terms and conditions as he or she may approve, such other lands and interests, estates, and rights therein, or funds in trust, as may be entrusted, given, conveyed, or devised to the department or to the state by the United States or by cities, towns, corporations, or individuals for the general purposes of this chapter, or for any one or more of those purposes, as the grantor, donor, or devisor may designate; provided, however, that nothing in this chapter shall be construed to limit the existing rights of any city or town in relation to water supply purposes, or in any way obstruct or destroy the privilege of any such city or town to take advantage of those rights.

History of Section.
(P.L. 1907, ch. 1466, § 4; G.L. 1909, ch. 238, § 3; G.L. 1923, ch. 279, § 5; G.L. 1938, ch. 220, § 4; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-2.)



Chapter 32-2-3 - Purchase of land by agreement.

§ 32-2-3 Purchase of land by agreement.  If any person shall agree in writing with the director for the price of his or her land or for his or her interest, right, or estate therein, so taken, the amount thus agreed upon shall be paid to him or her forthwith upon the delivery by him or her of a good and sufficient warranty or other deed satisfactory to the director, in fee simple.

History of Section.
(P.L. 1907, ch. 1466, § 7; G.L. 1909, ch. 238, § 6; G.L. 1923, ch. 279, § 8; G.L. 1938, ch. 220, § 7; G.L. 1956, § 32-2-3.)



Chapter 32-2-4 - Rules and regulations  Enforcement  Powers of director.

§ 32-2-4 Rules and regulations  Enforcement  Powers of director.  (a) The director of the department of environmental management may make rules and regulations for the control, government, and use of all the public properties and highways under his or her care. A person violating the rules and regulations promulgated pursuant to this section shall be guilty of a civil violation and be subject to a fine not to exceed one hundred dollars ($100) for each offense. Jurisdiction over violations of this section shall be with the traffic tribunal. In accordance with chapter 42-17.10, any person charged with violating the rules and regulations promulgated pursuant to this section may elect to dispose of the charge without personally appearing before the traffic tribunal by mailing or delivering the form and summons to the traffic tribunal with a check or money order in the amount of one hundred dollars ($100). In general, the director may do all acts needful for the proper execution of the powers and duties granted to and imposed upon the director by the terms of this chapter. The director shall also have power to expend such funds as may be given in trust, and the income thereof, in accordance with the terms of the trusts, as provided for in § 32-2-6.

(b) Those persons duly authorized by the director of the department of environmental management to exercise the powers specified in §§ 2-10-13, 2-12-8, 2-12-19, 37-15-2, and/or 46-22-17, may also be commissioned by the director of the department to enforce any rules or regulations promulgated by the director of the department as applicable to public properties under his or her care.

History of Section.
(P.L. 1907, ch. 1466, § 4; G.L. 1909, ch. 238, § 3; G.L. 1923, ch. 279, § 5; G.L. 1938, ch. 220, § 4; G.L. 1956, § 32-2-4; P.L. 1972, ch. 83, § 1; P.L. 1984, ch. 171, § 2; P.L. 2007, ch. 253, § 7; P.L. 2007, ch. 294, § 7.)



Chapter 32-2-5 - Disbursement of funds held in treasury.

§ 32-2-5 Disbursement of funds held in treasury.  To meet the expenses incurred under the foregoing provisions of this chapter, the state controller is hereby authorized and directed, upon receipt of vouchers properly authenticated by the director of environmental management, to draw his or her orders on the general treasurer for the payment of the vouchers, from the amounts hitherto appropriated by and from any other moneys held in the general treasury under the provisions of this chapter.

History of Section.
(P.L. 1907, ch. 1466, § 4; G.L. 1909, ch. 238, § 3; G.L. 1923, ch. 279, § 5; G.L. 1938, ch. 220, § 4; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-5.)



Chapter 32-2-6 - Acceptance of gifts  Metropolitan park trust fund.

§ 32-2-6 Acceptance of gifts  Metropolitan park trust fund.  The general treasurer is hereby directed, authorized, and empowered, with the approval of the governor, to receive, take title to, and hold in trust for the state, exempt from taxation, any gift, grant, or devise, of lands or interests, estates or rights therein, and any gift or bequest of money or other personal property, made for the purposes of this chapter, subject to the approval of the director of environmental management; and unless otherwise provided by the terms of any gift or bequest of money or other personal property, the general treasurer shall preserve and invest that money or the proceeds of that other personal property in notes and bonds secured by good and sufficient mortgage security, or in such securities as by law the sinking fund commission is authorized to invest. The trust property and real estate shall be known as the metropolitan park trust fund and shall be used under the direction of the department of environmental management, subject to the orders of the director of the department, under the terms of such trusts as may be provided by the donors thereof.

History of Section.
(P.L. 1907, ch. 1466, § 5; G.L. 1909, ch. 238, § 4; G.L. 1923, ch. 279, § 6; G.L. 1938, ch. 220, § 5; impl. am. P.L. 1939, ch. 660, § 200; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-6.)



Chapter 32-2-7 - Agreements with cities and towns  Transfer of control of parks.

§ 32-2-7 Agreements with cities and towns  Transfer of control of parks.  Any city or town within the metropolitan park district is hereby authorized and empowered to transfer the care and control of any open space owned or controlled by it to the department of environmental management, upon such terms and conditions and for such period as may be mutually agreed upon; or to enter into an agreement in writing with the department for the joint care, control, or preservation of open spaces within or adjacent to the city or town; and the department of environmental management may in like manner transfer the care, control, and preservation of any open space controlled by it to any city or town within the metropolitan park district, with the consent of that city or town and upon such terms and for such period as may be mutually agreed upon.

History of Section.
(P.L. 1907, ch. 1466, § 6; G.L. 1909, ch. 238, § 5; G.L. 1923, ch. 279, § 7; G.L. 1938, ch. 220, § 6; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-7.)



Chapter 32-2-8 - Commissioners  Apportionment of expenses.

§ 32-2-8 Commissioners  Apportionment of expenses.  (a) The superior court shall, on the application of the director of environmental management, and after notice to each of the cities and towns hereinbefore designated, appoint three (3) commissioners who shall not be residents of those cities and towns, who shall, after the notice and hearing, and in such manner as they shall deem just and equitable, determine the proportion in which each of those cities and towns shall annually pay money into the treasury of the state for the term of five (5) years next following the year of the first issue of the scrip or certificates of indebtedness, to meet the interest and sinking fund requirements for each of those years as estimated by the general treasurer of the state, and to meet the expenses of preservation and necessary care of the public reservations as estimated by the director of environmental management and certified by them to the general treasurer, and any deficiency in the amount previously paid in as found by the treasurer, and shall return their award into the court; and when the award shall have been accepted by the court, it shall be final and conclusive adjudication of all matters herein referred to the commissioners and shall be binding on all parties. Before the expiration of that term of five (5) years, and every five (5) years thereafter, three (3) commissioners who shall not be residents of any of the cities or towns constituting the metropolitan park district shall again be appointed, with the same powers and duties for the next succeeding term of five (5) years; provided, that if the commissioners appointed during the first term of five (5) years, shall before the expiration of the term decide that the work of acquiring and improving land for metropolitan park purposes is not sufficiently advanced or that the improvements contemplated by this chapter are not so distributed over the various portions of the metropolitan park district as to permit of a reasonable estimation of the relative benefits to be derived by the several cities and towns, or if the works under way or in immediate contemplation are of such character that the benefits to be derived therefrom would speedily and materially alter the equity of an award made within that term, they may, with the consent of the superior court, postpone the return of their award to the court for such further period not to exceed three (3) years, as they may deem necessary in order to arrive at a more uniform and satisfactory basis of assessment; and further provided, that no assessment shall be levied for the purposes of this chapter in any one year upon any city or town in excess of a sum equal to one-half (1/2) mill on the dollar of the valuation thereof.

(b) The superior court shall have jurisdiction in equity to enforce the provisions of this chapter and shall fix and determine the compensation of all commissioners appointed by the court under the provisions hereof.

History of Section.
(P.L. 1907, ch. 1466, § 8; G.L. 1909, ch. 238, § 7; P.L. 1913, ch. 963, § 1; G.L. 1923, ch. 279, § 9; G.L. 1938, ch. 220, § 8; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-8.)



Chapter 32-2-9 - Payment of assessments by cities and towns.

§ 32-2-9 Payment of assessments by cities and towns.  The amount of money required each year from each city and town of the metropolitan park district to meet the interest, sinking fund requirements, and expenses for each year, and the deficiency, if any, shall be estimated by the general treasurer in accordance with the proportion as determined in § 32-2-8, and shall be included in and made a part of the sum charged in the city or town, and shall be annually assessed upon it. The general treasurer shall in each year give notice to each city and town of the amount of the assessment, and each of the cities and towns shall pay its respective assessments, into the state treasury, one-half (1/2) thereof to be paid on or before April 15, and one-half (1/2) thereof to be paid on or before October 15, in each year.

History of Section.
(P.L. 1907, ch. 1466, § 9; G.L. 1909, ch. 238, § 8; G.L. 1923, ch. 279, § 10; G.L. 1938, ch. 220, § 9; G.L. 1956, § 32-2-9.)



Chapter 32-2-10 - Appointment of park police.

§ 32-2-10 Appointment of park police.  The director of the department of environmental management may, from time to time, appoint one or more persons who may act at the expense of the funds to the credit of the director of environmental management, in the hands of the general treasurer, as police officers upon the premises, subject to the control of the department of environmental management.

History of Section.
(P.L. 1914, ch. 1077, § 1; G.L. 1923, ch. 279, § 11; G.L. 1938, ch. 220, § 10; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-10; P.L. 1972, ch. 83, § 1.)



Chapter 32-2-11 - Powers of park police.

§ 32-2-11 Powers of park police.  All full time park policemen assigned to the division of enforcement within the department of environmental management, including the chief of the division and the chief of the metropolitan park police, shall have and may exercise, on any property under the jurisdiction of the department of environmental management, with regard to the enforcement of the criminal laws and all rules and regulations of the department of environmental management, all the powers of deputy sheriffs, town police officers, and constables, provided, however, that when any person is suspected of having committed a felony, the superintendent of state police, as he or she shall so require, shall be notified.

History of Section.
(P.L. 1914, ch. 1077, § 2; G.L. 1923, ch. 279, § 12; G.L. 1938, ch. 220, § 11; G.L. 1956, § 32-2-11; P.L. 1972, ch. 83, § 1; P.L. 2012, ch. 324, § 61.)



Chapter 32-2-12 - Park police auxiliary force.

§ 32-2-12 Park police auxiliary force.  The director of the department of environmental management is authorized to recruit, train, and organize a park police auxiliary force to serve on a seasonal or part time basis and possessing such qualifications as he or she shall determine. The park police auxiliary force shall at all times be under the direction of the chief of the division of enforcement in the department of environmental management. Members of the park police auxiliary force shall carry out such duties and functions as may be assigned to them from time to time by the chief of the division of enforcement.

History of Section.
(P.L. 1914, ch. 1077, § 3; G.L. 1923, ch. 279, § 13; G.L. 1938, ch. 220, § 12; impl. am. P.L. 1952, ch. 2973, § 2; G.L. 1956, § 32-2-12; P. L. 1972, ch. 83, § 1.)



Chapter 32-2-13 - Duties of auxiliary force  Limitations.

§ 32-2-13 Duties of auxiliary force  Limitations.  Members of the park police auxiliary force shall be equipped with uniforms prescribed by the chief of the division of enforcement and delegated specific police powers and specific police duties. They may bear and use firearms only when specifically authorized by the chief and only when in uniform and while assigned to active duty.

History of Section.
(P.L. 1914, ch. 1077, § 4; G.L. 1923, ch. 279, § 14; G.L. 1938, ch. 220, § 13; G.L. 1956, § 32-2-13; P.L. 1972, ch. 83, § 1.)



Chapter 32-2-14 - Use of state owned golf courses.

§ 32-2-14 Use of state owned golf courses.  No fee shall be charged to any person who is sixty-five (65) years of age or older and who is eligible to participate in the Rhode Island pharmaceutical assistance to the elderly program and an entrance fee not exceeding onehalf (1/2) of the established and posted rates shall be charged any other person sixty-five (65) years of age and older for the playing of golf on any golf course owned and operated by the state.

History of Section.
(G.L. 1956, § 32-2-14; P.L. 1959, ch. 63, § 1; P.L. 1993, ch. 138, art. 14, § 2.)



Chapter 32-2-15 - Local police authority.

§ 32-2-15 Local police authority.  All members of local city and town police departments shall have and may exercise all powers and authority of police officers on any property under the jurisdiction of the department of environmental management and within the territory of the respective city or town, with regard to the enforcement of the criminal laws and all rules and regulations of the department of environmental management.

History of Section.
(P.L. 1980, ch. 190, § 1.)






Chapter 32-3 - Town Forests, Parks, and Recreation Systems

Chapter 32-3-1 - Local regulations  Prosecution of violations.

§ 32-3-1 Local regulations  Prosecution of violations.  Town councils and city councils may pass such ordinances, by-laws, and regulations as they may think proper in relation to the care, management, and use of the public parks, squares, or grounds within the limits of their respective towns or cities, and may prescribe punishment for the violation thereof by a fine not exceeding twenty dollars ($20.00) or by imprisonment not exceeding ten (10) days for each offense. Every deputy sheriff, town sergeant, constable, or police officer, or any officer authorized to serve criminal process, may arrest without a warrant any person who does any criminal act or willfully violates any of those ordinances, bylaw, or regulation in any of those public parks, squares or grounds, and may detain that person until a complaint can be made against him or her, and he or she can be taken upon a warrant issued upon that complaint; provided, that the arrest and detention without a warrant shall not continue longer than the space of six (6) hours when the arrest is made between the hours of 4 o'clock in the morning (4:00 a.m.) and 8 o'clock in the evening (8:00 p.m.), and when made at any other hour, the person arrested shall not be detained after 10 o'clock in the morning (10:00 a.m.) of the following day.

History of Section.
(G.L. 1896, ch. 40, § 24; G.L. 1909, ch. 50, § 25; P.L. 1913, ch. 950, § 1; G.L. 1923, ch. 51, § 25; G.L. 1938, ch. 333, § 25; G.L. 1956, § 32-3-1; P.L. 2012, ch. 324, § 62.)



Chapter 32-3-2 - Establishment of public recreation systems.

§ 32-3-2 Establishment of public recreation systems.  The city council of any city or the town council of any town may vote to establish a system of public recreation and may by ordinance or resolution vest in the school committee, the board in control of public parks, a board of recreation established as provided for in this chapter, the authority to establish, construct, equip, control, and maintain public playgrounds, athletic fields, swimming pools, bathing places, and other community recreation centers, and to conduct and promote recreation, play, sport, and physical training for which admission or other fees may be charged.

History of Section.
(G.L. 1923, ch. 47, § 24; P.L. 1924, ch. 553, § 1; G.L. 1938, ch. 329, § 29; G.L. 1956, § 32-3-2.)



Chapter 32-3-3 - Powers of agency in charge of system.

§ 32-3-3 Powers of agency in charge of system.  The board or committee that may be authorized pursuant to § 32-3-2 to exercise those powers stated therein may conduct its activities on land and in buildings, adapted or adaptable for those purposes, owned by the city or town, with the consent of the committee or board in control of that property, or on land or in buildings that may hereafter be acquired for those purposes by gift, purchase, or lease; and may also in its discretion take charge of and use any place or places which any person or persons may offer the use of for purposes herein enumerated. The board or committee may employ a superintendent of recreation, teachers, and other officers and may fix their compensation. The board or committee may authorize the use of such property as may be under its control for any other municipal purpose, or by any person, society, or other organization for such other public, recreational, social, or educational purposes as the board or committee may deem proper.

History of Section.
(G.L. 1923, ch. 47, § 24; P.L. 1924, ch. 553, § 1; G.L. 1938, ch. 329, § 29; G.L. 1956, § 32-3-3.)



Chapter 32-3-4 - Board of recreation.

§ 32-3-4 Board of recreation.  If a city council or town council shall vote to establish a board of recreation, the city council or town council shall by ordinance or resolution specify the number of members on the board of recreation, the manner of their appointment, and the term for which they are chosen, and may provide that a member of the school committee, the city council or town council, and the board in control of public parks in that city or town shall be ex officio members of the board of recreation.

History of Section.
(G.L. 1923, ch. 47, § 24; P.L. 1924, ch. 553, § 1; G.L. 1938, ch. 329, § 29; G.L. 1956, § 32-3-4.)



Chapter 32-3-5 - Joint recreational committees.

§ 32-3-5 Joint recreational committees.  The respective boards or committees of two (2) or more towns or cities exercising the powers conferred by §§ 32-3-2  32-3-6 may vote to unite as a joint committee for the purpose of employing a superintendent of recreation, teachers, supervisors, and other officers, may fix their compensation, and shall apportion the amount to be paid by each of the towns on the basis of the next preceding federal census. The joint committee shall be the agent of each town represented thereon.

History of Section.
(G.L. 1956, ch. 47, § 24; P.L. 1924, ch. 553, § 1; G.L. 1938, ch. 329, § 29; G.L. 1956, § 32-3-5.)



Chapter 32-3-6 - Appropriations for recreation systems.

§ 32-3-6 Appropriations for recreation systems.  Any city or town may appropriate money for:

(1) The acquisition by lease or purchase, or for the equipment, of land or buildings for the purposes enumerated in §§ 32-3-2  32-3-5;

(2) The operation of playgrounds and recreation places; and

(3) The carrying on of recreation activities.

History of Section.
(G.L. 1956, ch. 47, § 24; P.L. 1924, ch. 553, § 1; G.L. 1938, ch. 329, § 29; G.L. 1956, § 32-3-6.)



Chapter 32-3-7 - Special laws unaffected.

§ 32-3-7 Special laws unaffected.  The provisions of §§ 32-3-2  32-3-6 shall not affect the provisions of any special law respecting any particular city or town, none of which are repealed hereby.

History of Section.
(P.L. 1924, ch. 553, § 2; G.L. 1938, ch. 329, § 30; G.L. 1956, § 32-3-7.)



Chapter 32-3-8 - Town forests.

§ 32-3-8 Town forests.  Towns may appropriate sums of money for the purpose of acquiring certain lands to be set apart as town forests and may expend money for developing and planting those town forests and for the necessary nursery stock required for planting purposes, provided, that the expenditures shall be authorized by the town at a legal town meeting in accordance with law. Towns may also acquire by gift or bequest lands for town forests and may reclaim and plant those lands.

History of Section.
(G.L. 1956, ch. 47, § 27; P.L. 1929, ch. 1389, § 1; P.L. 1930, ch. 1617, § 2; G.L. 1938, ch. 329, § 34; G.L. 1956, § 32-3-8.)



Chapter 32-3-9 - Town forest and park commissions.

§ 32-3-9 Town forest and park commissions.  The town council of any town is hereby authorized to appoint five (5) persons who shall constitute the forest and park commission of that town, to serve for a term of one, two (2), three (3), four (4), and five (5) years, respectively. Annually thereafter, at the meeting held for the purpose of appointments of town officers, any town council shall appoint one member of the commission to replace the member whose term shall next expire and who shall serve for a term of five (5) years and until his or her successor is elected and qualified. In case of vacancy in the commission, the town council shall fill the vacancy forthwith by appointment for the unexpired term.

History of Section.
(P.L. 1954, ch. 3349, § 1; G.L. 1956, § 32-3-9.)



Chapter 32-3-10 - Supervision of parks and forests  Plans and recommendations.

§ 32-3-10 Supervision of parks and forests  Plans and recommendations.  A town forest and park commission shall have supervision and control of all the forests acquired by that town under the provisions of § 32-3-8 or which may be otherwise acquired, and of the public parks of that town. The commission shall from time to time make such recommendations and submit such plans to the town council of the town as to the commission shall seem proper relative to the improvement and beautifying of the public parks and places in the town, to the preservation of objects and places of especial interest therein, whether owing to their natural attractiveness, their historical associations, or otherwise, and relative to the general development and enhancement of the natural beauties of the town, its surroundings and approaches, and shall annually make a written report of its administration to the financial town meeting.

History of Section.
(P.L. 1954, ch. 3349, § 2; G.L. 1956, § 32-3-10.)



Chapter 32-3-11 - Reforestation projects.

§ 32-3-11 Reforestation projects.  A town forest and park commission shall also have jurisdiction over forest management projects and the reforestation of any land owned by that town and shall provide for that reforestation and may cooperate with the state in reforestation of any rural lands within that town under such terms as may be deemed to be for the public benefit of that town and with the approval of the town council.

History of Section.
(P.L. 1954, ch. 3349, § 2; G.L. 1956, § 32-3-11.)



Chapter 32-3-12 - Expenses and appropriations for commissions.

§ 32-3-12 Expenses and appropriations for commissions.  The members of any town forest and park commission shall serve without compensation. They shall have no authority to spend any money or to contract any indebtedness for or on account of the town, other than such moneys as shall be appropriated and placed at their disposal for the purposes aforesaid, or such indebtedness as they may be especially authorized to incur by the town at some regularly called meeting of the electors thereof who are entitled to vote upon any proposition to impose a tax.

History of Section.
(P.L. 1954, ch. 3349, § 3; G.L. 1956, § 32-3-12.)






Chapter 32-4 - Green Acres Land Acquisition

Chapter 32-4-1 - Short title.

§ 32-4-1 Short title.  This chapter may be cited as the "Green Acres Land Acquisition Act of 1964".

History of Section.
(G.L. 1956, § 32-4-1; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-2 - Legislative declaration.

§ 32-4-2 Legislative declaration.  The general assembly hereby finds and declares that:

(1) Providing land for public recreation and the conservation of natural resources promotes the public health, prosperity, and general welfare, and is a proper responsibility of government;

(2) The lands now provided for those purposes will not be adequate to meet the needs of the expanding population in years to come;

(3) The expansion of population, while increasing the need for those lands, will continually diminish the supply thereof and will tend to increase the cost to the public of acquiring lands suitable and appropriate for those purposes; and

(4) The state should act now to acquire and to assist local governments to acquire substantial quantities of those lands now available so that they may be used and preserved for future use for those purposes.

History of Section.
(G.L. 1956, § 32-4-2; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-3 - Definitions.

§ 32-4-3 Definitions.  As used in this chapter, unless the context shall otherwise require:

(1) "Director" means the director of administration or his or her designated representative;

(2) "Land" or "lands" means and includes real property, and improvements thereon, rights of way, water, riparian and other rights and easements, conservation easements, scenic easements, privileges, present and future estates, and interests of every kind and description in real property;

(3) "Local unit" means a city or town or any agency thereof; and

(4) "Recreation and conservation purposes" means and includes use of lands for agriculture, parks, natural areas, forests, camping, fishing, wetlands and marsh lands preservation, wildlife habitat, hunting, golfing, boating, winter sports, scenic preservation, and similar uses for public outdoor recreation and conservation of natural resources.

History of Section.
(G.L. 1956, § 32-4-3; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-4 - Application of funds.

§ 32-4-4 Application of funds.  (a) The director shall use the sum appropriated by this chapter, and such other sums as may be appropriated or as may otherwise be available from time to time, for the purposes herein set forth, to acquire lands for recreation and conservation purposes and to make grants to assist local units to acquire lands for those purposes, subject to the conditions and limitations prescribed by this chapter.

(b) The director is authorized for and on behalf of the state, with the approval of the governor, to apply for and accept from the federal government or any department or agency thereof assistance which may become available for the purposes of this chapter, whether it be in the form of a loan or grant or otherwise, to accept the provisions of any federal legislation or regulations therefor, to enter into contracts in connection therewith, and to act as agent for the federal government in connection therewith or to designate a subordinate so to act. To obtain federal assistance the director is authorized to comply with any federal law, or rules and regulations thereunder, and to meet such federal requirements as may be made conditions precedent to receiving federal assistance.

History of Section.
(G.L. 1956, § 32-4-4; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-5 - Duties of director.

§ 32-4-5 Duties of director.  In acquiring lands and making grants to assist local units to acquire lands, the director shall:

(1) Seek to achieve a reasonable balance among all areas of the state in consideration of the relative adequacy of area recreation and conservation facilities at the time and the relative anticipated future needs for additional recreation and conservation facilities;

(2) Give due consideration to the special park requirement needs of urban areas;

(3) Give due consideration to acquiring unusual or unique natural areas;

(4) Insofar as practicable, and except as provided in subdivision (3) of this section, limit acquisition to predominately open and natural land in order to minimize the cost of acquisition and the expense of rendering land suitable for recreation and conservation purposes;

(5) Wherever possible, select land for acquisition which is suitable for multiple recreation and conservation purposes and contains an area sufficiently large to make practical its use for those purposes;

(6) Give due consideration to coordination with the plans of other departments of state government with respect to land use or acquisition. For this purpose, the director is authorized to use the facilities of the department of economic development and any agency, commission, or interdepartmental committee; and

(7) Encourage contiguous local units to develop joint plans with respect to land use or acquisition for recreation and conservation purposes.

History of Section.
(G.L. 1956, § 32-4-5; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-6 - Acquisition of lands.

§ 32-4-6 Acquisition of lands.  Lands acquired under this chapter by the state shall be acquired by the director with the approval of the governor by purchase, gift, devise, or otherwise on such terms and conditions as the director shall determine, or by the exercise of eminent domain, in accordance with the provisions of chapter 6 of title 37, insofar as those provisions are consistent with the provisions of this chapter. This power of acquisition shall extend to lands held by any local unit.

History of Section.
(G.L. 1956, § 32-4-6; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-7 - Rules and regulations.

§ 32-4-7 Rules and regulations.  The director shall prescribe rules and regulations governing the administration, operation, and use of lands acquired by the state under this chapter to effect the purpose of this chapter.

History of Section.
(G.L. 1956, § 32-4-7; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-8 - Acquisition of lands by local units.

§ 32-4-8 Acquisition of lands by local units.  Local units are hereby authorized and empowered to acquire lands for the conservation and recreation purposes of this chapter. If the director approves the acquisition of lands by a local unit with state assistance, the lands may be acquired in the name of the local unit in any manner the local unit is authorized by law to acquire real property; provided, however, that if the acquisition is by eminent domain, it shall conform with the provisions of chapter 1 of title 24, insofar as they are consistent with the provisions of this chapter. In acquiring land for the conservation and recreation purposes of this chapter, the local unit may deal directly with the federal government or any department or agency thereof.

History of Section.
(G.L. 1956, § 32-4-8; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-9 - State grants  Application.

§ 32-4-9 State grants  Application.  A state grant to assist a local unit to acquire lands for recreation and conservation purposes shall not be made under this chapter until:

(1) The local unit has applied to the director on forms prescribed by the director:

(i) Describing the lands for the acquisition of which the grant is sought;

(ii) Stating the recreation and/or conservation purpose or purposes to which the lands will be devoted, and the facts which give rise to the need for the lands for that purpose;

(iii) Setting forth a comprehensive plan for the development of the lands approved by the governing body of the local unit; and

(iv) Stating such other matters as the director shall prescribe;

(2) The director shall have prescribed the terms and conditions under which the grant applied for will be made; and

(3) The local unit shall have filed with the director its acceptance of the terms and conditions, and has otherwise complied with the provisions of this chapter.

History of Section.
(G.L. 1956, § 32-4-9; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-10 - Regulation of lands.

§ 32-4-10 Regulation of lands.  A state grant shall not be made under this chapter until the local unit has adopted regulations governing the administration, use, and development of the lands in question, and until the director shall have approved them. No regulation may be altered thereafter without the approval of the director.

History of Section.
(G.L. 1956, § 32-4-10; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-11 - Percentage of state grants.

§ 32-4-11 Percentage of state grants.  Grants under this chapter shall be made by the director. In the case of a single local unit, the grant shall be in an amount equal to fifty percent (50%) of the nonfederal share of the cost of the lands, and in the case of two (2) or more contiguous local units which shall join together to present a joint comprehensive plan for the development of those units approved by their respective governing bodies, the grant shall be in an amount equal to seventy-five percent (75%) of the nonfederal share of the cost of the lands.

History of Section.
(G.L. 1956, § 32-4-11; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-12 - Diversion from use.

§ 32-4-12 Diversion from use.  (a) Lands acquired by one or more local units with the aid of a state grant under this chapter shall not be disposed of or diverted to a use for other than recreation and conservation purposes without the approval of the director. That approval shall not be given unless the local unit or units shall agree to repay to the state the amount of the state grant given to the local unit or units under the provisions of § 32-4-11.

(b) Lands acquired by the state under this chapter shall not be disposed of or diverted to use for other than recreation and conservation purposes without the approval of the governor.

History of Section.
(G.L. 1956, § 32-4-12; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-13 - Acquisition of lands by private sale.

§ 32-4-13 Acquisition of lands by private sale.  Any other provision of law notwithstanding, the state may acquire lands under this chapter from any local unit at private sale.

History of Section.
(G.L. 1956, § 32-4-13; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-14 - Authority of director.

§ 32-4-14 Authority of director.  The director is authorized to do all things necessary, useful, or convenient to carry out his or her duties under this chapter, including, but not limited to:

(1) Obtaining engineering, inspection, legal, financial, geological, hydrological, and other professional services, estimates, and advice;

(2) Entering on any lands for the purpose of making surveys, borings, soundings, or other inspections or examinations;

(3) Prescribing rules and regulations to implement any provisions of this chapter; and

(4) Entering into arrangements with the federal government as provided for in this chapter.

History of Section.
(G.L. 1956, § 32-4-14; P.L. 1964, ch. 174, § 1.)



Chapter 32-4-15 - Allocation of appropriations  Acquisition and development fund.

§ 32-4-15 Allocation of appropriations  Acquisition and development fund.  (a) Unless otherwise provided, money appropriated for use in executing the provisions of this chapter shall be allocated as follows:

(1) With respect to acquisition of lands by the state hereunder, two-thirds ( 2/3) thereof; and

(2) With respect to state grants under this chapter to assist local units to acquire lands, one-third ( 1/3) thereof.

(b) Such sums as may be from time to time appropriated or otherwise made available by the issue of bonds for the acquisitions contemplated by this chapter shall be held in a separate fund, and be deposited in such depositories as may be selected by the general treasurer to the credit of the fund, which shall be known as the recreation and conservation land acquisition and development fund of 1964. The moneys in the said recreation and conservation land acquisition and development fund are hereby specifically dedicated to meeting the cost of public acquisition and development of land for recreation and conservation purposes and shall not be expended except in accordance with law.

History of Section.
(G.L. 1956, § 32-4-15; P.L. 1964, ch. 174, § 1.)






Chapter 32-5 - Bridle and Hiking Trails

Chapter 32-5-1 - Preservation.

§ 32-5-1 Preservation.  All recognized bridle and hiking trails situated upon state property as of June 4, 1971 shall remain in existence unless and until closed pursuant to the provisions of § 32-5-2. All of those trails shall be reasonably accessible to any horserider or hiker during the daylight hours.

History of Section.
(P.L. 1971, ch. 62, § 1.)



Chapter 32-5-2 - Closing.

§ 32-5-2 Closing.  No bridle or hiking trail shall be closed except by the director of environmental management and only after the director, after a public hearing of which due and proper notice is given, shall have found as a fact that the trail is not used at all and that there is no prospect for future use.

History of Section.
(P.L. 1971, ch. 62, § 1.)






Chapter 32-6 - Public Use of Private LandsLiability Limitations

Chapter 32-6-1 - Purpose of chapter.

§ 32-6-1 Purpose of chapter.  The purpose of this chapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability to persons entering thereon for those purposes.

History of Section.
(P.L. 1978, ch. 375, § 1.)



Chapter 32-6-2 - Definitions.

§ 32-6-2 Definitions.  As used in this chapter:

(1) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land;

(2) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty;

(3) "Owner" means the private owner possessor of a fee interest, or tenant, lessee, occupant, or person in control of the premises including the state and municipalities;

(4) "Recreational purposes" includes, but is not limited to, any of the following, or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, horseback riding, bicycling, pleasure driving, nature study, water skiing, water sports, viewing or enjoying historical, archaeological, scenic, or scientific sites, and all other recreational purposes contemplated by this chapter; and

(5) "User" means any person using land for recreational purposes.

History of Section.
(P.L. 1978, ch. 375, § 1; P.L. 1996, ch. 234, § 1.)



Chapter 32-6-3 - Liability of landowner.

§ 32-6-3 Liability of landowner.  Except as specifically recognized by or provided in § 32-6-5, an owner of land who either directly or indirectly invites or permits without charge any person to use that property for recreational purposes does not thereby:

(1) Extend any assurance that the premises are safe for any purpose;

(2) Confer upon that person the legal status of an invitee or licensee to whom a duty of care is owed; nor

(3) Assume responsibility for or incur liability for any injury to any person or property caused by an act of omission of that person.

History of Section.
(P.L. 1978, ch. 375, § 1.)



Chapter 32-6-4 - Land leased to state.

§ 32-6-4 Land leased to state.  Unless otherwise agreed in writing, the provisions of § 32-6-3 and this section shall be deemed applicable to the duties and liability of an owner of land leased to the state or any subdivision or agency thereof or land which the state or any subdivision or agency thereof possesses an easement for recreational purposes.

History of Section.
(P.L. 1978, ch. 375, § 1; P.L. 1996, ch. 234, § 1.)



Chapter 32-6-5 - Limitation on chapter.

§ 32-6-5 Limitation on chapter.  (a) Nothing in this chapter limits in any way any liability which, but for this chapter, otherwise exists:

(1) For the willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity after discovering the user's peril; or

(2) For any injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the state or a subdivision thereof, any consideration received by the owner for that lease shall not be deemed a "charge" within the meaning of this section.

(b) When the coastal resources management council designates a right-of-way as part of its designation process as specified in § 46-23-6(5), or when the coastal resources management council stipulates public access as a condition of granting a permit, the landowner automatically will have "limited liability" as defined in this chapter, except as specifically recognized by or provided in this section.

History of Section.
(P.L. 1978, ch. 375, § 1; P.L. 1993, ch. 394, § 1.)



Chapter 32-6-6 - Construction of chapter.

§ 32-6-6 Construction of chapter.  Nothing in this chapter shall be construed to:

(1) Create a duty of care or ground of liability for an injury to persons or property;

(2) Relieve any person using the land of another for recreational purposes from any obligation which he or she may have in the absence of this chapter to exercise care in his use of that land and in his or her activities thereon, or from the legal consequences of the failure to employ that care; or

(3) Create a public or prescriptive right or easement running with the land.

History of Section.
(P.L. 1978, ch. 375, § 1.)






Chapter 32-7 - Recreational Vehicle Parks and Campgrounds Act

Chapter 32-7-1 - Short title.

§ 32-7-1 Short title.  This chapter shall be known and may be cited as the "Rhode Island Recreational Vehicle Parks and Campgrounds Act".

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-2 - Legislative findings.

§ 32-7-2 Legislative findings.  It is hereby found and declared that:

(1) The freedom to travel is among America's most cherished liberties, and the recreational vehicle and automobile are key modes of travel for those enjoying this freedom.

(2) Recreational vehicle parks and campgrounds provide secure places of refuge for recreational vehicle users and campers.

(3) A comprehensive set of standards for recreational vehicle park and campground development and operation has been developed by nationally recognized organizations and institutions and these standards provide adequately for the health, safety, and welfare of the public.

(4) The public interest and safety are best served by having uniform standards for recreational vehicle park and campground development and operation from state to state.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-3 - Legislative intent and purpose.

§ 32-7-3 Legislative intent and purpose.  The legislative intent and purpose of this chapter are:

(1) To provide a safe environment in urban, rural, and wilderness settings that will accommodate the full range of camping units desired by the consumer;

(2) To allow the greatest latitude in designing recreational vehicle parks and campgrounds according to the desires of the recreational vehicle and camping public, while protecting the health and safety needs of that public;

(3) To ensure that local government has the right and the duty to regulate zoning for recreational vehicle parks or campgrounds; and that the state has the right and the duty to regulate those building, plumbing, and fire protection elements for which national standards have been adopted under this code;

(4) To meet the overall spirit of national codes adopted in this chapter by reference. Where slight differences in wording occur between this chapter and those of national codes, those differences are not intended to change the public health and safety goals of the national codes, but rather to foster consistency between code language and the terminology of the recreational vehicle park and campground industry and the recreational vehicle and camping public; and

(5) To provide rules, regulations, requirements, and standards for the development of recreational vehicle parks and campgrounds in the state of Rhode Island, for purposes of ensuring the following:

(i) Protection of the public health, safety, and general welfare;

(ii) Orderly growth and development, in conjunction with conservation, protection, and proper use of land;

(iii) Proper provisions for all public facilities; and

(iv) Appropriate local government control over the zoning and location of recreational vehicle parks and campgrounds in individual communities.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-4 - Applicability.

§ 32-7-4 Applicability.  This chapter shall apply to all recreational vehicle parks and campgrounds, as defined in § 32-7-7. No person or organization or government entity shall establish and maintain a recreational vehicle park or campground within the state of Rhode Island, except in conformity with this code. Facilities in existing recreational vehicle parks and campgrounds may continue in use, providing those facilities do not constitute a recognized health or safety hazard.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-5 - Scope and jurisdiction.

§ 32-7-5 Scope and jurisdiction.  (a) This chapter is intended to include all elements to be regulated by the state of Rhode Island. The regulations contained in this chapter shall not supercede any applicable zoning ordinance enacted by any municipality pursuant to chapter 24 of title 45.

(b) Where differences occur between state and local standards affecting building, electrical, plumbing, and fire protection elements, the state standards shall govern.

(c) Any decision to regulate aspects of recreational vehicle parks and campgrounds, as they relate to zoning and location affecting offsite impacts, shall be made solely by local agencies.

(d) Upon the construction of a recreational vehicle park or campground, enforcement of the operational requirements of this code shall be the responsibility of those agencies normally responsible for enforcing such provisions. Where disagreements arise over jurisdiction, the responsibility for enforcement shall vest with the city, then state, in that order.

(e) Federal regulations promulgated by the National Highway Traffic Safety Administration may supercede all or part of this chapter, as applied to any category of regulated motor vehicles.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-6 - Alternative materials, equipment and procedures.

§ 32-7-6 Alternative materials, equipment and procedures.  The provisions of this chapter are not intended to prevent the use of any material, method of construction, or installation procedure not specially prescribed by this code; provided that any such alternative is of equal or greater quality and is verified by the authority having jurisdiction. The authority having jurisdiction shall require that sufficient evidence be submitted to substantiate any claims made regarding the safety of alternatives. Evidence shall also be submitted to demonstrate to the satisfaction of the authority having jurisdiction, that the alternative material, method of construction, or installation procedure meets or exceeds the level of health and safety protection required by the standards of this code.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-7 - Definitions.

§ 32-7-7 Definitions.  The following definitions are adopted for purposes of this chapter and for use by state and local agencies. In addition to standards established by local codes and other laws of the state of Rhode Island and standards adopted by reference, the following definitions shall apply to recreational vehicle parks and campgrounds. Where differences occur between state and local definitions, this chapter shall govern:

(1) Accessory structure: A portable, deck-like structure, not attached to the camping unit (see "add-on structure"), not to exceed four hundred (400) square feet in area, set on movable, above-ground supports such as concrete blocks, and containing no plumbing or electrical fixtures.

(2) Accessory cabana: A portable room enclosure.

(3) Accessory storage: A structure located on a camping unit site that is designed and used solely for the storage and use of personal equipment and possessions of the recreational vehicle user or camper and may include storage buildings and greenhouses not exceeding one hundred twenty (120) square feet of floor area.

(4) Accessory uses: Offices, employee or operator living units, recreational facilities, grocery stores, convenience stores, gift shops, service buildings, rest rooms, dumping stations, showers, laundry facilities, storage units, and other uses and structures customarily a part of the recreational vehicle park or campground operation.

(5) Add-on structures: Nonpermanent structures attached to the principal camping unit that provide additional space or service.

(6) Approved: Acceptable by the "authority having jurisdiction".

(7) ARVC: National Association of RV Parks and Campgrounds (ARVC). The national trade organization representing the outdoor hospitality industry.

(8) Authority having jurisdiction: The "authority having jurisdiction" is the organization, office or individual responsible for approving equipment, equipment installation, permits, or procedures.

(9) Awning: A shade structure supported by posts or columns and partially supported by the camping unit.

(10) Cabin/camping: A hard-sided tent or shelter less than four hundred (400) square feet in area that is on skid and/or wheels designed to facilitate relocation.

(11) Cabin/housekeeping: A rustic cabin providing guests with full-serviced amenities as an alternative to other forms of rental lodging.

(12) Campers: A person or persons participating in recreational vehicle use or camping.

(13) Camping unit: A portable structure, shelter, or vehicle designed and intended for occupancy by persons engaged in recreational vehicle use or camping. The basic units include: recreational vehicles, camping cabins, housekeeping cabins, tents, teepees, yurts, and other rental accommodations for enjoyment of the outdoor experience.

(14) Camping unit seal: A camping unit meeting the criteria set forth in either RVIA or RPTIA guidelines.

(15) Camping unit separation: The minimum distance between a camping unit, including its add-on structures, and an adjacent camping unit and its add-on structures.

(16) Camping unit site: A specific area within a recreational vehicle park or campground that is set aside for a camping unit.

(17) Campground: Any parcel or tract of land under the control of any person or organization, wherein two (2) or more camping unit sites are offered to the public or members of an organization for rent or lease. Campgrounds may or may not be designed to accommodate recreational vehicles.

(i) Primitive: A campground where no facilities are provided for the comfort or convenience of campers.

(ii) Semi-primitive: A campground where rudimentary facilities (privies and/or fireplaces) may be provided for the comfort and convenience of campers.

(iii) Developed: A campground, accessible by vehicular traffic, where sites are substantially developed; two (2) or more utilities, e.g.; sewer, water, electricity, etc., are provided; and refuse disposal and restrooms are available.

(18) Day use: Daytime activities within a recreational vehicle park or campground for less than a twelve (12) hour period. (See also "Site night").

(19) Density: The number of camping unit sites on a unit of land area.

(20) Greenbelt: A strip of land, containing landscape or other aesthetic site-obscuring features, intended to buffer potentially incompatible uses. Greenbelts may include utilities and other underground facilities but not camping units.

(21) Guest: An invited visitor to a recreational vehicle park or campground.

(22) Gray Water: Discharge from fixtures, appliances, or appurtenances, in connection with a plumbing system which does not receive any fecal matter.

(23) Minimum parcel size: The minimum land area required to accommodate a recreational vehicle park or campground.

(24) Occupancy: The presence of guest(s) in a camping unit for a site night where rent is received.

(25) Operator: The owner of a recreational vehicle park or campground or his or her designee.

(26) Owner: The owner of a recreational vehicle park or campground or his or her designee.

(27) Person: Any individual, partnership, firm, company, corporation, trustee, association, or any public or private entity.

(28) Planning commission: The advisory body of a local jurisdiction that has authority to advise elected decision makers of a jurisdiction on land use permits for recreational vehicle parks or campgrounds.

(29) Public water supply: A municipal, community, or privately owned water supply system designed to distribute water to guests within a defined geographical area.

(30) Recreation area: A specific area of land, water, or a combination of land and water, located within a recreational vehicle park or campground, and designed and intended for the use or enjoyment of guests of the recreational vehicle park or campground.

(31) Recreational vehicle: A vehicular type camping unit, not exceeding four hundred (400) square feet in area, certified by the manufacturer as complying with ANSI A119.2 or A119.5, and designed primarily as temporary living quarters for recreation that has either its own motive power or is mounted on or towed by another vehicle. The basic units are: camping trailers, fifth wheel trailers, motor homes, park trailers, travel trailers, and truck campers.

(i) Camping trailer: A recreational vehicle, not exceeding four hundred (400) square feet in area, that is mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold for use.

(ii) Fifth wheel trailer: A recreational vehicle, not exceeding four hundred (400) square feet in area, designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle.

(iii) Motor Home: A recreational vehicle, not exceeding four hundred (400) square feet in area, built on or permanently attached to a self-propelled motor vehicle chassis cab or van that is an integral part of the completed vehicle.

(iv) Park trailer: A recreational vehicle that meets the following criteria:

(A) Built on a single chassis mounted on wheels; and

(B) Certified by the manufacturer as complying with ANSI A119.5.

(v) Travel trailer: A recreational vehicle, not exceeding four hundred (400) square feet in area, designed to be towed by a motorized vehicle containing a towing mechanism that is mounted behind the tow vehicle's bumper.

(vi) Truck camper: A recreational vehicle consisting of a roof, floor, and sides designed to be loaded onto and unloaded from the back of a pickup truck.

(32) Recreational vehicle/dependent: A recreational vehicle not containing sanitary facilities and/or devices for connecting such facilities to a community waste disposal system.

(33) Recreational vehicle/independent: A recreational vehicle containing sanitary facilities and devices for connecting such facilities to a community waste disposal system. This type of recreational vehicle is also referred to as a self-contained recreational vehicle.

(34) Recreational vehicle/gross trailer area: The total plan area of the recreational vehicle, not to exceed four hundred (400) square feet (HUD Interpretive Bulletin 3282.8). Storage lofts contained within the basic unit that have ceiling heights less than five (5) feet at the peak of the roof do not constitute additional square footage.

(35) Recreational vehicle park: Any parcel or tract of land under the control of any person or organization, wherein two (2) or more camping unit sites are offered to the public or members of an organization for rent or lease, including park-owned recreational vehicles held out for rent. Recreational vehicle parks are designed primarily to accommodate recreational vehicles (See also "Campground").

(i) Ownership/membership and specialty: A recreational vehicle park or campground that is opened to members or owners only, or where the sites are individually owned. This category also includes recreational vehicle parks or campgrounds that are owned by or cater to specific audiences such as religious groups, square dancers, and clothing optional clubs.

(ii) Destination: A recreational vehicle park or campground containing facilities (e.g., swimming pools, restaurants, golf courses, formal recreational programs, etc.) and catering to recreational vehicle users or campers who typically travel extended distances to stay for extended periods.

(iii) Extended stay: A recreational vehicle park or campground that provides extended stay, full-time, and seasonal accommodations, rather than short-term accommodations.

(iv) Senior adult: A recreational vehicle park or campground for the exclusive use of senior individuals, fifty-five (55) years of age or older, that complies with the U.S. Department of Housing and Urban Development Fair Housing Act.

(v) Traveler: A recreational vehicle park or campground where recreational vehicle users and campers stay for a day or a week as an alternative to other types of lodging, while traveling or vacationing or enjoying the local attractions within a given area.

(36) Rent: Compensation or other consideration given for a prescribed right, use, possession, or occupancy of recreational vehicle park or campground, as defined by the operator.

(37) Rental on-site: A camping unit placed within a recreational vehicle park or campground that is available for rental to guests.

(38) Recreational vehicle users: Individuals who use recreational vehicles, including, but not limited to, the following categories:

(i) Daily/overnight: Recreational vehicle users and campers who stay for a day or a week, as an alternative to other types of lodging. Typically travelers, visitors, or tourists enjoying local attractions in a given area.

(ii) Extended stay: Recreational vehicle users and campers who stay in a given recreational vehicle park or campground for an extended period of time. The term "extended stay" generally describes the following groups:

(A) individuals who choose a recreationally-centered lifestyle and who stay in a specific location for a traditional season (see seasonals, snowbirds, and sunbirds).

(B) individuals who choose a recreational vehicle as interim lodging, while transferring to a new locality or awaiting construction of conventional housing.

(C) individuals who relocate frequently for employment purposes, and choose a recreational vehicle as lodging.

(D) individuals who choose a recreational vehicle as a housing alternative for extended periods of time.

(iii) Full-time: Individuals who opt, because of recreational and/or economic benefits, to use their recreational vehicle as their only or primary residence.

(iv) Seasonal: Individuals who typically leave their recreational vehicle at a specific recreational vehicle park or campground for a season and occupy their recreational vehicles from time to time during that season.

(39) Sanitary disposal station: A facility for the emptying of the waste holding tanks of recreational vehicles.

(40) Service building: A structure or portion thereof that is used to house sanitary facilities, such as water closets, lavatories, and other facilities for the convenience of the recreational vehicle park or campground guest.

(41) Sewage: Any liquid waste containing animal or vegetable matter suspension or solution, or the water-carried wastes resulting from the discharge of water closets, or any other source of water-carried waste of human origin containing putrescible material.

(42) Shall: Indicates a mandatory requirement.

(43) Should: Indicates a recommendation, not a requirement.

(44) Site: That portion of a recreational vehicle park or campground specifically intended for the use of one camping unit.

(45) Site night: The equivalent of one camping unit occupying one site for one overnight stay whether occupied or not.

(46) Slideout: An extended portion of a recreational vehicle that exceeds the allowable dimensions in the traveling mode.

(47) Utility connection assembly: A single hookup assembly located on the site and containing connections for any or all of the following: water, sewer, electrical power, phone, or television.

(48) Watering station: A facility for supplying potable water to recreational vehicle users and campers.

History of Section.
(P.L. 2001, ch. 275, § 1; P.L. 2002, ch. 304, § 1; P.L. 2002, ch. 363, § 1.)



Chapter 32-7-8 - Design and construction standards.

§ 32-7-8 Design and construction standards.  (a) Standards set forth in the following documents are adopted by reference in this chapter: ANSI A119.2; ANSI 119.5; NFPA 501D; and HUD Interpretive Bulletin 3282.8.

(b) Recreational vehicles must comply with ANSI A119.2 or A119.5 and as further described in HUD Interpretive Bulletin 3282.8 must be primarily designed as temporary lodging for recreation that has either its own motive power or is mounted or towed by another vehicle, and does not exceed four hundred (400) square feet in area. Every service building or building used for accessory services in a recreational vehicle park or campground shall be designed and constructed in accordance with applicable building codes and standards. Each camper unit shall be allowed accessory and/or add-on structures, provided these structures are not permanent.

(c) Applicable standards include the following:

(1) Density: Average density should not exceed twenty-five (25) camping unit sites per acre of land.

(2) Camping unit separation: A camping unit and its accessory structures should not be located less than ten (10) feet from any other camping unit and its accessory structures or less than ten (10) feet from any permanent building within or adjacent to the recreational vehicle park or campground.

(3) Site identification: Each camping unit site shall be identified by easily readable markers.

(4) Utility connection assembly: When potable water connection, sewer inlet connection, electrical power, television connection, and phone connection supply or discharge outlets are provided for an individual recreational vehicle site, they may be grouped together.

(5) Swimming and bathing facilities: If provided, such facilities shall be designed in accordance with the requirements of the authority having jurisdiction.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-9 - Fire safety standards.

§ 32-7-9 Fire safety standards.  In addition to standards contained in the Uniform Fire Code and the referenced NFPA standards, the following standards shall apply to recreational vehicle parks and campgrounds:

(1) Campfires: Designated outdoor campfire locations, if provided, shall be in safe, convenient areas where they will not constitute fire hazards to vegetation, undergrowth, trees, and camping units.

(2) Refuse: Areas under and around camping units shall be kept free from accumulation of refuse. To that end, a refuse disposal system shall be provided. The burning of refuse, when permitted, shall take place only in approved incinerators.

(3) Filling LP gas containers: The filling of LP gas containers shall conform to NFPA 58, Standard for the Storage and Handling of Petroleum Gases, or be in conformance with guidelines established by the authority having jurisdiction.

(4) Fire extinguishers: Portable fire extinguishers provided by the park operator shall be of the multipurpose dry chemical type or its equal. Such extinguishers shall have a minimum rating of 2A:20Band shall be installed in accordance with NFPA 10, Standard for Portable Fire Extinguishers.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-10 - Water supply standards.

§ 32-7-10 Water supply standards.  The following standards shall apply to recreational vehicle parks and campgrounds:

(1) Potable water supply and distribution:

(i) The supply or supplies of potable water shall comply with the applicable potable water standards of the authority having jurisdiction or, in the absence thereof, shall meet the intent of the Safe Drinking Water Act of 1974 (public law 93-523 as amended (1986)) [42 U.S.C. § 300f et seq.].

(ii) Where the recreational vehicle park or campground has its own water supply system, the components of the system shall be approved by the authority having jurisdiction. Further, there shall be a source protection buffer area of at least two hundred (200) feet surrounding each such supply.

(iii) Potable water systems, if provided for filling recreational vehicle potable water tanks, shall be located at least fifty (50) feet from any waste disposal station. When such a system is provided, a sign of durable material, not less than two (2) by two (2) feet in area, shall be posted adjacent to the potable water outlet. Such sign shall be inscribed in clearly legible letters with the following: "POTABLE WATER NOT TO BE USED FOR FLUSHING WASTE TANKS," or other similar warning. For the purpose of this subsection, a potable watering system shall mean a tap and not the source.

(iv) The potable water system should be protected from back-flow by means of a listed vacuum breaker located downstream from each connection.

(2) Water supplies for fire protection: Water supplies for fire protection purposes shall meet the requirements of the authority having jurisdiction.

(3) Prohibited connections: The potable water supply shall not be connected to any nonpotable or unapproved water supply.

(4) Potable water connections at individual camping unit sites: All wells, springs, and similar sources of water intended for potable purposes shall be properly constructed, located, and protected to exclude surface contamination and to minimize the potential of contamination from sanitary hazards.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-11 - Sanitary conveniences.

§ 32-7-11 Sanitary conveniences.  The following standards shall apply to recreational vehicle parks and campgrounds. All sanitary conveniences shall be installed in accordance with this code:

(1) Sewage facility approval: Each sewage disposal system material and design layout shall be approved by the authority having jurisdiction.

(2) Material and design: Flow rates shall be calculated at a rate of sixty (60) gallons per site per day for individually sewered sites.

(3) Sewer inlet connections at individual recreational vehicle unit sites:

(i) When provided, the sewer connections for individual recreational vehicle sites shall be located so as to minimize damage by the parking of recreational vehicles or automobiles.

(ii) The connection shall consist of an inlet extending vertically to grade. The minimum diameter of the sewer inlet shall be four (4) inches and shall be provided with a four (4) inch inlet or a minimum three (3) inch fitting.

(iii) The sewer inlet pipe shall be firmly imbedded in the ground and be protected against damage from heaving or shifting and the entrance of surface water. It shall be provided with a tight fitting plug or cap to be used when the site is vacant.

(iv) The sewer inlet pipe shall not be required to be individually vented, regardless of the use of the traps at each inlet.

(v) A drain connector shall be sealed and fitted to the camping unit inlet connector.

(4) Recreational vehicle sanitary disposal stations:

(i) One recreational vehicle sanitary disposal station shall be provided for each one hundred (100) recreational vehicle sites, or parts thereof, that are not equipped with individual sewer connections.

(ii) Each station, where provided, shall be convenient to access from the service driveway and shall provide easy ingress and egress for recreational vehicles.

(iii) Unless other approved means are used, each station shall have a concrete slab with a center drain inlet located so as to be on the driveway (left) side of the recreational vehicle.

(iv) The slab shall be not less than three (3) feet by three (3) feet, at least three and one-half (3 1/2) inches thick, and properly reinforced, the surface of which is trowelled to a smooth finish and sloped from each side inward to a sewer inlet.

(v) The sewer inlet shall consist of a four (4) inch, self-closing, foot-operated hatch of approved material with a tight-fitting cover. The hatch body shall be set in the concrete of the slab with the lip of the opening flush with its surface to facilitate the cleansing of the slab with water. The hatch shall be properly connected to a sewer inlet, which shall discharge to an approved sanitary sewage disposal facility constructed in accordance with ANSI A119.4 section 4-8.1.

(5) Holding tank flushing facilities: Where holding tank flushing facilities are provided by the operator, the following standards shall apply:

(i) Holding tank flushing facilities shall consist of piped supply of water under pressure, terminating in a valved outlet located and installed to minimize damage by automobiles or recreational vehicles. The flushing device shall consist of a properly supported riser terminating at least two (2) feet above the ground surface with a three-quarter (3/4) inch valved outlet to which is attached a flexible hose.

(ii) The water supply to the flushing device shall be protected from backflow by means of a listed vacuum breaker located downstream from the last shutoff valve.

(iii) Adjacent to the flushing arrangement there shall be posted a sign of durable material, not less than two (2) feet by two (2) feet in size, and inscribed in clearly legible letters with the following: "DANGER  NOT TO BE USED FOR DRINKING OR DOMESTIC PURPOSES" or other similar warning.

(iv) There shall not be any cross-connection between the holding tank flushing facilities and the potable water system. If the flushing facilities do not have a separate water source entirely, such facilities shall be separated from any potable system by an air gap or a backflow device.

(6) Sanitary facilities:

(i) Toilets shall be provided at one or more locations in every recreational vehicle park or campground, except at primitive and semi-primitive campgrounds.

(ii) In recreational vehicle parks and semi-developed and developed campgrounds, a minimum of one toilet shall be provided for each sex up to the first twenty-five (25) dependent sites. For each additional twenty-five (25) dependent sites, not provided with sewer connections, an additional toilet for each sex shall be provided. No public toilets are required if all sites serve only self-contained recreational vehicles.

(iii) Chemical and recirculating toilets shall be of an approved type.

(iv) Where provided, porta-johns shall be an approved type.

(v) Toilet facilities shall have convenient access and shall be located within a five hundred (500) foot radius from any camping units not provided with individual sewer connections.

(vi) If water flush toilets are provided, an equal number of lavatories shall be provided for each two (2) toilets, when more than six (6) toilets are required. Each lavatory basin shall have a piped supply of potable water and shall drain into the sewage system.

(vii) If separate facilities are provided for men and women, urinals shall be acceptable for no more than one-third (1/3) of the toilets required in the men's facilities.

(viii) Each female toilet room shall be provided with a receptacle for sanitary napkins. The receptacle shall be durable, nonpervious, and readily cleanable material and should be provided with a lid.

(ix) Toilets shall be of a listed type and shall be provided with seats with open fronts.

(x) Each toilet shall be in a separate compartment and shall be provided with a door and latch for privacy and a holder or dispenser for toilet paper. Dividing walls or partitions shall be at least five (5) feet high and, if separated from the floor, shall be by a space of no more than twelve (12) inches.

(xi) Toilet compartments shall be not less than thirty (30) inches in width and there shall be not less than thirty (30) inches of clear space in front of each toilet.

(xii) Each toilet building shall have a minimum ceiling height of seven (7) feet.

(xiii) Facilities for males and females shall be appropriately marked, including "unisex" facilities, where provided.

(xiv) Unless artificial light is provided, the total window or skylight area shall be equal to at least ten percent (10%) of the floor area.

(xv) Unless provided with a listed mechanical ventilation system, every toilet room shall have permanent, nonclosable, screened opening(s) with a total area of not less than five percent (5%) of the floor area, opening directly to the exterior in order to provide proper ventilation. Listed exhaust fan(s), vented to the exterior, the rating of which in cubic foot per minute is at least twenty-five percent of the total volume of the toilet room(s) served, shall be considered as meeting the requirements of this subsection.

(xvi) All windows and vents opening to the outside shall be provided with fly-proof screens of not less than No. 16 mesh.

(xvii) All doors to the exterior shall open outward, shall be self-closing and shall be visually screened by means of a vestibule or wall to prevent direct view of the interior when the exterior doors are open. Such screening shall not be required on single toilet units.

(xviii) The interior finish of walls shall be moisture resistant to a height of four (4) feet to facilitate washing and cleaning.

(xix) The floors shall be constructed of materials impervious to water and shall be easily cleanable. Any toilet building having flush toilets shall be provided with a floor drain in the toilet room. This drain shall be provided with a means to protect the trap seal as required by this code.

(7) Showers: Showers and shower dressing areas shall be built to code. All shower compartments, regardless of shape, shall have a minimum finished interior of one thousand twenty-four (1,024) square inches (0.66m2) and shall be capable of encompassing a thirty (30) inch (762mm) circle. The minimum required area and dimensions shall be measured at a height equal to the top of the threshold and at a point tangent to its centerline. Each shower shall be designed to minimize the flow of water into the dressing area and shall be properly connected to the sewage system by means of a trapped inlet.

(i) If showers are provided, an individual dressing area, visually screened from view, shall also be provided with a minimum floor area of thirty-six (36) inches by thirty-six (36) inches (0.9m by 0.9m) and such dressing areas shall be equipped with a minimum of one clothing hook and one stool (or equivalent bench area).

(ii) The floor of showers and dressing areas shall have an impervious, skid-resistant surface.

(iii) Open showers provided exclusively for the removal of sand, etc., following beach activities, need not comply with the provisions of this subsection.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-12 - Refuse disposal standards.

§ 32-7-12 Refuse disposal standards.  Facilities for the storage, collection, and disposal of refuse shall be provided.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-13 - Recreational vehicle park and campground operation.

§ 32-7-13 Recreational vehicle park and campground operation.  (a) Rules/policies: Any operator of a recreational vehicle park or campground may establish reasonable rules and regulations for the management of the establishment and its guests and employees, and each guest or employee staying or employed in the establishment shall conform to and abide by such rules and regulations, so long as the guest or employee shall remain in or at the recreational vehicle park or campground. Such rules and regulations shall control the liabilities, responsibilities, and obligations of all parties. The rules and regulations established pursuant to this section shall be printed in a readable form to allow reasonable communications with the guests and shall be available in the office to recreational vehicle users and campers.

(b) Fees: In each recreational vehicle park or campground, there shall be made available to recreational vehicle users and campers in the registration area, the rates at which each site is rented. This rate sheet shall indicate the amount charged for occupancy, for extra conveniences, for extra people, for more complete accommodations, or for additional furnishings, and the dates during the year when such charges apply.

(c) Evictions: The owner or agent of any recreational vehicle park or campground may remove or cause to be removed from such facility, in the manner provided by law, any guest of the recreational vehicle, park or campground who, while on the premises of the facility, disturbs the peace and comfort of other persons, causes harm to the physical establishment, fails to follow rules, policies, or regulations, or fails to make payment of rent. In addition to grounds for eviction established by law, grounds for eviction may be established in a written agreement.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-14 - Administration and enforcement.

§ 32-7-14 Administration and enforcement.  (a) The local permitting authority shall be responsible for enforcing compliance with the standards adopted in this chapter, during its review of plans for the recreational vehicle park or campground. The arrangement of each recreational vehicle park and campground shall meet the specific approval of the chief of the fire department, forest ranger, warden, or other authority responsible for providing the necessary fire protection services. A site plan shall be supplied to the fire and law enforcement agencies having jurisdiction. To facilitate the response by emergency services such as fire police and ambulance, the sites plan shall indicate, at a minimum, the location of all camping unit sites, major buildings and facilities, and water supplies for fire protection purposes in the recreational vehicle park or campground.

(b) Every recreational vehicle park or campground shall be required to obtain from the authority having jurisdiction a license to do business. Such licenses shall be effective for a period of time to be determined by the local licensing board. The conditions of issuance of the license shall be that the recreational vehicle park or campground be in conformity with the appropriate health and safety regulations imposed by the state of Rhode Island and the local authority having jurisdiction.

(c) It is the duty of each operator of a recreational vehicle park or campground to maintain, at all times, registration receipts, signed by or for guests within the facility showing the dates upon which the sites were occupied by each guest.

History of Section.
(P.L. 2001, ch. 275, § 1.)



Chapter 32-7-15 - Severability.

§ 32-7-15 Severability.  If any provisions of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this chapter, that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 2001, ch. 275, § 1.)









Title 33 - Probate practice and procedure

Chapter 33-1 - Rules of Descent

Chapter 33-1-1 - Real estate descending by intestacy to children or descendants, parents, or brothers and sisters.

§ 33-1-1 Real estate descending by intestacy to children or descendants, parents, or brothers and sisters.  Whenever any person having title to any real estate of inheritance shall die intestate as to such estate, it shall descend and pass in equal portions to his or her kindred, in the following course:

(1) First to his children or their descendants, if there are any.

(2) Second if there be no children nor their descendants, then to the parents in equal shares, or to the surviving parent of such intestate.

(3) Third if there is no parent, then to the brothers and sisters of the intestate, and their descendants.

History of Section.
(C.P.A. 1905, § 933; G.L. 1909, ch. 316, § 1; P.L. 1913, ch. 924, § 1; G.L. 1923, ch. 367, § 1; G.L. 1938, ch. 567, § 1; P.L. 1943, ch. 1283, § 2; G.L. 1956, § 33-1-1.)



Chapter 33-1-2 - Descent of real estate to paternal or maternal kindred.

§ 33-1-2 Descent of real estate to paternal or maternal kindred.  If there is no parent, nor brother, nor sister, nor their descendants, the inheritance shall go in equal moieties to the paternal and maternal kindred, each in the following course:

(1) First to the grandparents, in equal shares, if any there be.

(2) Second if there be no grandparent, then to the uncles and aunts, or their descendants by representation, or such of them as there be.

(3) Third if there be no grandparent, nor uncle, nor aunt, nor their descendants, then to the great grandparents in equal shares, if any there be.

(4) Fourth if there be no great grandparent, then to the great uncles and great aunts or their descendants by representation, or such of them as there be; and so on, in other cases, without end, passing to the nearest lineal ancestors and their descendants or such of them as there be.

History of Section.
(C.P.A. 1905, § 934; G.L. 1909, ch. 316, § 2; P.L. 1913, ch. 924, § 2; G.L. 1923, ch. 367, § 2; G.L. 1938, ch. 567, § 2; G.L. 1956, § 33-1-2.)



Chapter 33-1-3 - Descent when no paternal or maternal kindred survive.

§ 33-1-3 Descent when no paternal or maternal kindred survive.  When in this chapter the inheritance is directed to go by moieties to the paternal and maternal kindred, if there are no such kindred on the one part, the whole shall go to the other part; and if there are no kindred either on the one part or the other the whole shall go to the husband or wife of the intestate, and if the husband or wife is dead, it shall go to his or her kindred in the like course as if such husband or wife had survived the intestate and then died entitled to the estate.

History of Section.
(C.P.A. 1905, § 936; G.L. 1909, ch. 316, § 4; P.L. 1919, ch. 1787, § 7; G.L. 1923, ch. 367, § 4; G.L. 1938, ch. 567, § 4; P.L. 1944, ch. 1421, § 1; G.L. 1956, § 33-1-3.)



Chapter 33-1-4 - Descent to persons not in being or not capable to take as heirs.

§ 33-1-4 Descent to persons not in being or not capable to take as heirs.  No right in the inheritance shall accrue to any persons whatsoever other than to the children of the intestate, unless such persons are in being and capable in law to take as heirs at the time of the intestate's death.

History of Section.
(C.P.A. 1905, § 935; G.L. 1909, ch. 316, § 3; G.L. 1923, ch. 367, § 3; G.L. 1938, ch. 567, § 3; G.L. 1956, § 33-1-4.)



Chapter 33-1-5 - Life estate descending to spouse.

§ 33-1-5 Life estate descending to spouse.  Whenever the intestate dies without issue and leaves a husband or wife surviving, the real estate of the intestate shall descend and pass to the husband or wife for his or her natural life. The provisions of §§ 33-1-1 and 33-1-2 shall be subject to the provisions of this section and § 33-1-6.

History of Section.
(G.L., ch. 316, § 4, as enacted by P.L. 1919, ch. 1787, § 7; G.L. 1923, ch. 367, § 4; G.L. 1938, ch. 567, § 4; P.L. 1944, ch. 1421, § 1; G.L. 1956, § 33-1-5.)



Chapter 33-1-6 - Widow's or husband's allowance of real estate in fee.

§ 33-1-6 Widow's or husband's allowance of real estate in fee.  The probate court having jurisdiction of the estate of the intestate, if a resident of this state, or the probate court of any city or town in which the real estate of the intestate is situated if not a resident of this state, may also, in its discretion if there is no issue as aforesaid, upon petition filed within six (6) months from the date of the first publication of notice of the qualification of the administrator of the estate of the intestate, allow and set off to the widow or husband in fee real estate of the decedent situated in this state to an amount not exceeding seventy-five thousand dollars ($75,000) in value, over and above all incumbrances, if not required for the payment of the debts of the decedent; provided that if the real estate shall be in a single parcel of greater value over and above incumbrances than seventy-five thousand dollars ($75,000) and shall be deemed by the court, because of such condition and value, to be incapable of being allowed and set off hereunder, either as a whole or by partition, without unreasonable diminution in the value thereof, the court may order the parcel to be sold by the administrator, the administrator giving bond as in other cases of the sale of real estate, and from the proceeds of such sale may allow and set off the sum of seventy-five thousand dollars ($75,000) to the widow or surviving husband for his or her own use and any surplus of the proceeds of sale shall be deemed to be real estate for the purposes of descent and distribution; provided, however, that title to real estate situated in any town or city of this state shall not pass by the decree of the probate court setting off and allowing such real estate, for the purpose of conveyance by the widow or surviving husband until a copy of such decree as entered, duly certified by the probate clerk, is recorded in the records of land evidence in the town or city where the land is situated.

History of Section.
(G.L., ch. 316, § 4, as enacted by P.L. 1919, ch. 1787, § 7; G.L. 1923, ch. 367, § 4; G.L. 1938, ch. 567, § 4; P.L. 1944, ch. 1421, § 1; G.L. 1956, § 33-1-6; R.P.L. 1957, ch. 155, § 1; P.L. 1965, ch. 238, § 1; P.L. 1986, ch. 177, § 1.)



Chapter 33-1-7 - Descendants of deceased heirs.

§ 33-1-7 Descendants of deceased heirs.  The descendants of any person deceased shall inherit the estate which the person would have inherited had the person survived the intestate, subject to the express provisions of these canons of descent.

History of Section.
(C.P.A. 1905, § 937; G.L. 1909, ch. 316, § 5; G.L. 1923, ch. 367, § 5; G.L. 1938, ch. 567, § 5; G.L. 1956, § 33-1-7.)



Chapter 33-1-8 - Children born out of wedlock.

§ 33-1-8 Children born out of wedlock.  A child born out of wedlock shall be capable of inheriting or transmitting inheritance on the part of his or her mother and father in like manner as if born in lawful wedlock. Any such child whose parents shall lawfully intermarry and shall acknowledge him or her as their child shall be deemed legitimate.

History of Section.
(C.P.A. 1905, § 939; G.L. 1909, ch. 316, § 7; G.L. 1923, ch. 367, § 7; P.L. 1926, ch. 855, § 1; G.L. 1938, ch. 567, § 7; G.L. 1956, § 33-1-8; P.L. 1986, ch. 194, § 1.)



Chapter 33-1-10 - Surplus personalty not bequeathed.

§ 33-1-10 Surplus personalty not bequeathed.  The surplus of any chattels or personal estate of a deceased person, not bequeathed, after the payment of his or her just debts, funeral charges, and expenses of settling his or her estate, shall be distributed by order of the probate court which shall grant administration in the manner following:

(1) The sum of fifty thousand dollars ($50,000) from the surplus and one-half (1/2) of the remainder to the widow or surviving husband forever, if the intestate died without issue.

(2) One-half (1/2) of the surplus to the widow or surviving husband forever, if the intestate died leaving issue.

(3) The residue shall be distributed among the heirs of the intestate in the same manner real estates descend and pass by this chapter, but without having any respect to the life estate and discretionary allowance provided by §§ 33-1-5 and 33-1-6.

History of Section.
(C.P.A. 1905, § 941; G.L. 1909, ch. 316, § 9; P.L. 1919, ch. 1787, § 7; G.L. 1923, ch. 367, § 9; G.L. 1938, ch. 567, § 9; P.L. 1943, ch. 1283, § 3; G.L. 1956, § 33-1-10; R.P.L. 1957, ch. 155, § 2.)



Chapter 33-1-11 - Advancements.

§ 33-1-11 Advancements.  If real estate shall be conveyed by deed of gift, or personal estate shall be delivered to a child or grandchild, and charged, or a memorandum made thereof in writing by the intestate or by his or her order, or shall be delivered expressly for that purpose in the presence of two (2) witnesses, who were requested to take notice thereof, the real estate or personal estate shall be deemed an advancement to the child to the value of the real or personal estate.

History of Section.
(C.P.A. 1905, § 955; G.L. 1909, ch. 316, § 23; G.L. 1923, ch. 367, § 23; G.L. 1938, ch. 567, § 23; G.L. 1956, § 33-1-11.)






Chapter 33-1.1 - Disposition of Property of Person Killed by Another

Chapter 33-1.1-1 - Definitions.

§ 33-1.1-1 Definitions.  As used in this chapter:

(1) "Decedent" means any person whose life is taken by a slayer;

(2) "Property" shall include any real and personal property and any right or interest therein;

(3) "Slayer" means any person who wilfully and unlawfully takes or procures to be taken the life of another.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-2 - Limitation on acquisition of property or benefit.

§ 33-1.1-2 Limitation on acquisition of property or benefit.  Neither the slayer nor any person claiming through him or her shall in any way acquire any property or receive any benefit as the result of the death of the decedent, but the property shall pass as provided in this chapter.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-3 - Statutory descent and rights.

§ 33-1.1-3 Statutory descent and rights.  The slayer shall be deemed to have predeceased the decedent as to property which would have passed from the estate of the decedent to the slayer under the statutes of descent and distribution, or by statutory right as surviving spouse.

History of Section.
(P.L. 1962, ch. 62, § 1; P.L. 1995, ch. 323, § 22.)



Chapter 33-1.1-4 - Wills.

§ 33-1.1-4 Wills.  The slayer shall be deemed to have predeceased the decedent as to property which would have passed to the slayer by devise or legacy from the decedent, except that the provisions of § 33-6-19 shall not apply.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-5 - Tenancy by entirety.

§ 33-1.1-5 Tenancy by entirety.  One-half (1/2) of property held by the slayer and the decedent as tenants by the entirety shall pass upon the death of the decedent to his or her estate, and the other half shall be held by the slayer during his or her life subject to pass upon his or her death to the estate of the decedent.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-6 - Joint tenancy.

§ 33-1.1-6 Joint tenancy.  (a) One-half (1/2) of any property held by the slayer and the decedent as joint tenants, joint owners, or joint obligees shall pass upon the death of the decedent to his or her estate, and the other half shall pass to his or her estate upon the death of the slayer unless the slayer effects a separation or severance of the property or a decree granting partition.

(b) As to property held jointly by three (3) or more persons, including the slayer and the decedent, any enrichment which would have accrued to the slayer as a result of the death of the decedent shall pass to the estate of the decedent during the life or lives of the joint tenant or tenants (excluding the slayer). If the slayer shall not become the final survivor, then, upon the death of the slayer, such enrichment shall pass to the other surviving joint tenant or tenants. If the slayer becomes the final survivor, one-half (1/2) of the property shall immediately pass to the estate of the decedent, and the other half shall pass to his or her estate upon the death of the slayer, unless the slayer effects a separation or severance of the property or a decree granting partition.

(c) The provisions of this section shall not affect any enforceable agreement between the parties or any trust arising because a greater proportion of the property has been contributed by one party than by the other.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-7 - Reversion  Vested remainder.

§ 33-1.1-7 Reversion  Vested remainder.  Property in which the slayer holds a reversion or vested remainder and would have obtained the right of present possession upon the death of the decedent shall pass to the estate of the decedent during the period of the life expectancy of the decedent if he or she held the particular estate, or if the particular estate is held by a third person it shall remain in his or her hands for such period.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-8 - Interest subject to life of decedent.

§ 33-1.1-8 Interest subject to life of decedent.  Any interest in property, whether vested or not, held by the slayer subject to be divested, diminished in any way, or extinguished if the decedent survives him or her or lives to a certain age, shall be held by the slayer during his or her lifetime or until the decedent would have reached such age but shall then pass as if the decedent had died immediately thereafter.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-9 - Contingent remainder  Future interest.

§ 33-1.1-9 Contingent remainder  Future interest.  As to any contingent remainder or executory or other future interest held by the slayer subject to become vested in him or her or increased in any way for him or her upon the condition of the death of the decedent:

(1) If the interest would not have become vested or increased if he or she had predeceased the decedent, he or she shall be deemed to have so predeceased the decedent;

(2) In any case, the interest shall not be vested or increased during the period of the life expectancy of the decedent.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-10 - Exercise of power of appointment.

§ 33-1.1-10 Exercise of power of appointment.  (a) As to any exercise of a power of appointment in favor of the slayer in the will of the decedent, the slayer shall be deemed to have predeceased the decedent and the appointment to have lapsed.

(b) Property held either presently or in remainder by the slayer subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment shall pass to the estate of the decedent; and property so held by the slayer subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons, or to a class of persons, shall pass to such person or persons, or class of persons in equal shares to the members of such class of persons, exclusive of the slayer.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-11 - Insurance proceeds.

§ 33-1.1-11 Insurance proceeds.  (a) Insurance proceeds payable to the slayer as the beneficiary or assignee of any policy or certificate of insurance on the life of the decedent or as the survivor of a joint life policy, even though such policy or certificate was procured and maintained by the slayer and even though he or she paid all the premiums, shall be paid as if the slayer had predeceased the insured.

(b) If the decedent is beneficiary or assignee of any policy or certificate of insurance on the life of the slayer, the proceeds shall be paid to the estate of the decedent upon the death of the slayer, unless the policy names some person other than the slayer or his or her estate as alternate beneficiary, or unless the slayer, by naming a new beneficiary or assigning the policy, performs an act which would have deprived the decedent of his or her interest in the policy if he or she had been living.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-12 - Insurance companies, banks, or other obligors  Relief from liability when payment made without notice.

§ 33-1.1-12 Insurance companies, banks, or other obligors  Relief from liability when payment made without notice.  Any insurance company making payment according to the terms of its policy or any bank or other person performing an obligation for the slayer as one of several joint obligors shall not be subjected to additional liability by the terms of this chapter if such payment or performance is made without written notice of the killing by a slayer, at the home office of the insurance company or bank, home, or business address of the other person, of circumstances tending to bring it within the provisions of this chapter.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-13 - Purchasers for value without notice.

§ 33-1.1-13 Purchasers for value without notice.  The provisions of this chapter shall not affect the rights of any person who, before the interests of the slayer have been adjudicated, purchases from the slayer for value and without notice property which the slayer would have acquired except for the terms of this chapter; but all proceeds received by the slayer from such sale shall be held by him or her in trust for the persons entitled to the property under the provisions of this chapter, and the slayer shall also be liable both for any portion of the proceeds which he or she may have dissipated and for any difference between the actual value of the property and the amount of the proceeds.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-14 - Record of conviction admissible in civil actions.

§ 33-1.1-14 Record of conviction admissible in civil actions.  The record of his or her conviction of having wilfully and unlawfully killed the decedent shall be admissible in evidence against a claimant of property in any civil action arising under this chapter.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-15 - Construction.

§ 33-1.1-15 Construction.  This chapter shall not be considered penal in nature, but shall be construed broadly in order to effect the policy of this state that no person shall be allowed to profit by his or her own wrong.

History of Section.
(P.L. 1962, ch. 62, § 1.)



Chapter 33-1.1-16 - Severability.

§ 33-1.1-16 Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1962, ch. 62, § 1.)






Chapter 33-2 - Simultaneous Deaths

Chapter 33-2-1 - Short title.

§ 33-2-1 Short title.  This chapter may be cited as the "Uniform Simultaneous Death Act".

History of Section.
(P.L. 1947, ch. 1871, § 8; G.L. 1956, § 33-2-1.)



Chapter 33-2-2 - Presumption of survivorship as to each decedent.

§ 33-2-2 Presumption of survivorship as to each decedent.  Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he or she had survived, except as provided otherwise in this chapter.

History of Section.
(P.L. 1947, ch. 1871, § 1; G.L. 1956, § 33-2-2.)



Chapter 33-2-3 - Successive beneficiaries dying simultaneously.

§ 33-2-3 Successive beneficiaries dying simultaneously.  Where two (2) or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.

History of Section.
(P.L. 1947, ch. 1871, § 2; G.L. 1956, § 33-2-3.)



Chapter 33-2-4 - Joint tenants or tenants by entirety dying simultaneously.

§ 33-2-4 Joint tenants or tenants by entirety dying simultaneously.  Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously the property so held shall be distributed one-half (1/2) as if one had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.

History of Section.
(P.L. 1947, ch. 1871, § 3; G.L. 1956, § 33-2-4.)



Chapter 33-2-5 - Insurance policies.

§ 33-2-5 Insurance policies.  Where the insured and the beneficiary in a policy of life or accident insurance have died, and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

History of Section.
(P.L. 1947, ch. 1871, § 4; G.L. 1956, § 33-2-5.)



Chapter 33-2-6 - Chapter not retroactive.

§ 33-2-6 Chapter not retroactive.  This chapter shall not apply to the distribution of the property of a person who has died before April 28, 1947.

History of Section.
(P.L. 1947, ch. 1871, § 5; G.L. 1956, § 33-2-6.)



Chapter 33-2-7 - Chapter inapplicable where other provisions made.

§ 33-2-7 Chapter inapplicable where other provisions made.  This chapter shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.

History of Section.
(P.L. 1947, ch. 1871, § 6; G.L. 1956, § 33-2-7.)



Chapter 33-2-8 - Uniformity of construction.

§ 33-2-8 Uniformity of construction.  This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

History of Section.
(P.L. 1947, ch. 1871, § 7; G.L. 1956, § 33-2-8.)



Chapter 33-2-9 - Severability.

§ 33-2-9 Severability.  If any of the provisions of this chapter or the application thereof to any persons or circumstances is held invalid such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

History of Section.
(P.L. 1947, ch. 1871, § 9; G.L. 1956, § 33-2-9.)






Chapter 33-3 - Division of Real Estate

Chapter 33-3-1 - Power of probate court  Application for division.

§ 33-3-1 Power of probate court  Application for division.  After payment of the debts, charges, and expenses of settling the estate of any person dying intestate, the probate court which granted administration on the estate may divide the real estate of which such intestate died seised, among the parties entitled thereto, in the proportion by law prescribed, whenever application in writing shall be made to it for such purpose by all the parties setting forth and particularly describing each parcel of the real estate.

History of Section.
(C.P.A. 1905, § 942; G.L. 1909, ch. 316, § 10; G.L. 1923, ch. 367, § 10; G.L. 1938, ch. 567, § 10; G.L. 1956, § 33-3-1.)



Chapter 33-3-2 - Time of proceeding  Notice.

§ 33-3-2 Time of proceeding  Notice.  Upon the filing of such application a time shall be appointed for proceeding therein, and notice thereof shall be given, in such manner as the probate court shall appoint, to the parties in interest.

History of Section.
(C.P.A. 1905, § 943; G.L. 1909, ch. 316, § 11; G.L. 1923, ch. 367, § 11; G.L. 1938, ch. 567, § 11; G.L. 1956, § 33-3-3-2.)



Chapter 33-3-3 - Decree determining parties entitled  Appointment of commissioners.

§ 33-3-3 Decree determining parties entitled  Appointment of commissioners.  At the time appointed, the court shall by decree determine who are the parties entitled to a share of the intestate's estate, the amount of advancement made by the intestate to any of the parties, and the share to which each of the parties is entitled out of the real estate; and shall thereupon appoint three (3) discreet and disinterested persons, residing in any of the towns wherein the lands to be divided lie, as commissioners to make partition thereof according to the decree.

History of Section.
(C.P.A. 1905, § 944; G.L. 1909, ch. 316, § 12; G.L. 1923, ch. 367, § 12; G.L. 1938, ch. 567, § 12; G.L. 1956, § 33-3-3.)



Chapter 33-3-4 - Directions as to advancements.

§ 33-3-4 Directions as to advancements.  If any child or grandchild of an intestate shall have received from him or her any real or personal estate for his or her advancement, the probate court shall ascertain the amount thereof before appointing commissioners to divide the real estate, and shall, in its decree of division, direct the commissioners to deduct the amount thereof from the share of the child or grandchild.

History of Section.
(C.P.A. 1905, § 954; G.L. 1909, ch. 316, § 22; G.L. 1923, ch. 367, § 22; G.L. 1938, ch. 567, § 22; G.L. 1956, § 33-3-4.)



Chapter 33-3-5 - Warrants to commissioners.

§ 33-3-5 Warrants to commissioners.  The court shall issue its warrants to the commissioners, which shall be in substance as follows:

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS.

SC.

To of in the county of

Greeting:

Whereas the probate court of the town of

at its session on the day of did

pass the following decree, to wit: [Here insert a copy of the decree.]

You are therefore hereby authorized, after being engaged to the faithful discharge of the trust reposed in you, to appraise all the real estate described and referred to in the decree, each parcel by itself, at the present value thereof in money, and, after having made such appraisement, to divide the real estate among the parties named in the decree in the proportions set forth therein. You are to let all persons named in the decree have notice when you proceed to make such appraisement and division, and, having completed the same, you are to make return of this warrant, with your doings thereon, unto this probate court as soon as may be. Signed for and in behalf of the probate court on this day of

, Clerk.

History of Section.
(C.P.A. 1905, § 945; G.L. 1909, ch. 316, § 13; G.L. 1923, ch. 367, § 13; G.L. 1938, ch. 567, § 13; G.L. 1956, § 33-3-5.)



Chapter 33-3-6 - Division of property by commissioners.

§ 33-3-6 Division of property by commissioners.  The commissioners shall proceed, as soon as may be after receiving their warrant, to execute the duties required of them by virtue thereof and divide the real estate in the manner and proportions prescribed in the decree recited in the warrant.

History of Section.
(C.P.A. 1905, § 946; G.L. 1909, ch. 316, § 14; G.L. 1923, ch. 367, § 14; G.L. 1938, ch. 567, § 14; G.L. 1956, § 33-3-6.)



Chapter 33-3-7 - Assignment of shares by lot or agreement.

§ 33-3-7 Assignment of shares by lot or agreement.  If the share of any of the parties shall be less than the share of each of the other parties, and the shares of those other parties be equal, in such case the commissioners shall set off the smaller share to such party and assign the other shares by lot; and the assignment shall also be by lot if all the shares be equal; provided, that if all the parties be sui juris the assignment may be made by agreement among themselves.

History of Section.
(C.P.A. 1905, § 947; G.L. 1909, ch. 316, § 15; G.L. 1923, ch. 367, § 15; G.L. 1938, ch. 567, § 15; G.L. 1956, § 33-3-7.)



Chapter 33-3-8 - Commissioners' report.

§ 33-3-8 Commissioners' report.  The commissioners shall make report of all their proceedings under the warrant to the probate court that appointed them; which report shall be passed upon by the court after notice, and, if finally established, shall be recorded in the records of land evidence in the several towns or cities wherein any of the lands lie.

History of Section.
(C.P.A. 1905, § 948; G.L. 1909, ch. 316, § 16; G.L. 1923, ch. 367, § 16; G.L. 1938, ch. 567, § 16; G.L. 1956, § 33-3-8.)



Chapter 33-3-9 - Representation of infants and persons non compos mentis.

§ 33-3-9 Representation of infants and persons non compos mentis.  In case any infant or person non compos mentis shall be interested in the partition of any estate as provided in § 33-3-3, the application for the same shall be made and signed by his or her guardian, if he or she has one, otherwise by his or her guardian ad litem appointed by the court, whose acts in the premises shall be conclusive on such infant or person non compos mentis.

History of Section.
(C.P.A. 1905, § 949; G.L. 1909, ch. 316, § 17; G.L. 1923, ch. 367, § 17; G.L. 1938, ch. 567, § 17; G.L. 1956, § 33-3-9.)



Chapter 33-3-10 - Real estate not disposed of by will.

§ 33-3-10 Real estate not disposed of by will.  Whenever any person shall die leaving a last will and testament duly executed, and shall at the time of his or her decease be seised of any real estate not disposed of by the will, the estate shall be divided among the heirs at law of the deceased in the same manner as though he or she had left no will.

History of Section.
(C.P.A. 1905, § 950; G.L. 1909, ch. 316, § 18; G.L. 1923, ch. 367, § 18; G.L. 1938, ch. 567, § 18; G.L. 1956, § 33-3-10.)



Chapter 33-3-11 - Division of real estate devised in common.

§ 33-3-11 Division of real estate devised in common.  Real estate held in common by devise may be divided, according to the respective rights of the parties entitled to such real estate, in the manner and form prescribed in this chapter for the division of intestate estates, and the like proceedings shall be had for effecting and confirming the same; provided, that the interest of surviving spouse shall be subject to distribution in accordance with §§ 33-25-1  33-25-6.

History of Section.
(C.P.A. 1905, § 951; G.L. 1909, ch. 316, § 19; G.L. 1923, ch. 367, § 19; G.L. 1938, ch. 567, § 19; G.L. 1956, § 33-3-11.)



Chapter 33-3-12 - Division of remainder in property.

§ 33-3-12 Division of remainder in property.  Any part of the real estate of any testator or intestate as shall be assigned to his widow pursuant to § 33-1-6 shall, after her death, be divided among the devisees, or heirs at law, of the deceased, in the same manner as the real estate would have been divided in case it had not been assigned pursuant to § 33-1-6.

History of Section.
(C.P.A. 1905, § 952; G.L. 1909, ch. 316, § 20; G.L. 1923, ch. 367, § 20; G.L. 1938, ch. 567, § 20; G.L. 1956, § 33-3-12; P.L. 1995, ch. 323, § 23.)



Chapter 33-3-13 - Payment of expenses of division on appeal to superior court.

§ 33-3-13 Payment of expenses of division on appeal to superior court.  Whenever partition or division shall be made by any probate court, and there shall be an appeal to the superior court, and any one or more of the interested parties shall neglect or refuse to pay their just proportion of the expense of such division, the probate court which ordered such division may issue a warrant of distress against such delinquent; provided, that an account of such expense be first laid before such probate court, and the just proportions of the persons interested be settled and allowed, they having been duly notified to be present at such settlement and allowance.

History of Section.
(C.P.A. 1905, § 953; G.L. 1909, ch. 316, § 21; G.L. 1923, ch. 367, § 21; G.L. 1938, ch. 567, § 21; G.L. 1956, § 33-3-13.)



Chapter 33-3-14 - Certificate of descent.

§ 33-3-14 Certificate of descent.  Prior to acceptance by the probate court of the final account or affidavit of complete administration, the fiduciary shall submit to the probate court an affidavit of no real property or a duly recorded certificate of descent which shall contain the name and place of residence of each person to whom the real property, or any portion thereof or interest therein is distributed, set out, or divided or descends, or a particular description of the estate, portion, or interest distributed, set out, or divided or descending to each person. Said certificate of descent shall be signed by the fiduciary.

History of Section.
(P.L. 2001, ch. 296, § 1; P.L. 2006, ch. 589, § 1.)






Chapter 33-4 - Dower and Jointure



Chapter 33-5 - Execution and Revocation of Wills

Chapter 33-5-1 - Definitions.

§ 33-5-1 Definitions.  As used in this chapter and chapter 6 of this title:

(1) "Personal estate" shall extend to leasehold estate, and other chattels real, and also to money, stocks and other funds, securities for money, debts, choses in action, rights, credits, goods, and all other property whatsoever which by law devolve upon the executor or administrator and to any share or interest therein;

(2) "Real estate" shall extend to lands, tenements and hereditaments, whether freehold or of any other tenure, and whether corporeal or incorporeal, and to any undivided share, of real estate, and to any estate, right or interest other than a chattel interest therein; and

(3) "Will" shall extend to a testament and to a codicil and to an appointment by will, or by writing in the nature of a will, in exercise of a power.

History of Section.
(G.L. 1896, ch. 203, § 1; G.L. 1909, ch. 254, § 1; G.L. 1923, ch. 298, § 1; G.L. 1938, ch. 566, § 1; G.L. 1956, § 33-5-1.)



Chapter 33-5-2 - Testamentary capacity  Property subject to will.

§ 33-5-2 Testamentary capacity  Property subject to will.  Every person of sane mind and eighteen (18) years or older in age, may devise, bequeath, or dispose of, by his or her will, executed in the manner required by this chapter, all real estate and all personal estate, which he or she shall be entitled to either at law or in equity at the time of his or her death and which, if not so devised, bequeathed or disposed of, would devolve upon the heir at law, or upon his or her executor or administrator, but not including an estate tail. The power hereby given shall extend to all real estate, including all estate per autre vie, and all estates, whether they shall be freehold or of any other tenure, and all estates, whether they shall be corporeal or incorporeal hereditaments, and also to all contingent, executor, or other future interests, in any real or personal estate, whether the testator may or may not be ascertained as the person or one of the persons in whom the estates respectively may become vested, and whether he or she may become entitled thereto under the instrument by which the estates respectively were created, or under any disposition thereof by deed or will, and also to all rights of entry for conditions broken and other rights of entry, and also to such of the same estates, interests and rights respectively, and other real and personal estate, as the testator may be entitled to at the time of his or her death, notwithstanding that he or she may become entitled to the same subsequently to the execution of his or her will.

History of Section.
(G.L. 1896, ch. 203, § 2; G.L. 1909, ch. 254, § 2; G.L. 1923, ch. 298, § 2; G.L. 1938, ch. 566, § 2; G.L. 1956, § 33-5-2; P.L. 1988, ch. 146, § 1.)



Chapter 33-5-4 - Nomination of guardian by will.

§ 33-5-4 Nomination of guardian by will.  Every person authorized by law to make a will may nominate by his or her will a guardian or guardians for his or her children during their minority, and a successor guardian or guardians for persons who are retarded as defined in chapter 22 of title 40.1 for whom he or she had been appointed guardian during his or her lifetime, and the probate court shall appoint the guardian or guardians unless good cause be shown to the contrary; provided, that, in the case of husband and wife, the survivor, being otherwise qualified, shall be the guardian of their children.

History of Section.
(G.L. 1896, ch. 203, § 3; G.L. 1909, ch. 254, § 3; G.L. 1923, ch. 298, § 3; G.L. 1938, ch. 566, § 3; G.L. 1956, § 33-5-4; P.L. 1980, ch. 141, § 1.)



Chapter 33-5-5 - Execution of will  Acknowledgment and attestation.

§ 33-5-5 Execution of will  Acknowledgment and attestation.  No will shall be valid, except as provided in §§ 33-5-6 and 33-5-7, unless it shall be in writing and signed by the testator, or by some other person for him or her in his or her presence and by his or her express direction; and this signature shall be made or acknowledged by the testator in the presence of two (2) or more witnesses present at the same time, and the witnesses shall attest and shall subscribe the will in the presence of the testator, but no form of attestation shall be necessary, and no other publication shall be necessary.

History of Section.
(G.L. 1896, ch. 203, § 13; G.L. 1909, ch. 254, § 13; G.L. 1923, ch. 298, § 13; G.L. 1938, ch. 566, § 13; G.L. 1956, § 33-5-5.)



Chapter 33-5-6 - Persons in military service  Sailors.

§ 33-5-6 Persons in military service  Sailors.  Any soldier or airman in actual military service, or any mariner or sailor at sea, may dispose of his or her personal estate by will as he or she might heretofore have done.

History of Section.
(G.L. 1896, ch. 203, § 20; G.L. 1909, ch. 254, § 20; G.L. 1923, ch. 298, § 20; G.L. 1938, ch. 566, § 20; G.L. 1956, § 33-5-6.)



Chapter 33-5-7 - Wills conforming to laws of other states.

§ 33-5-7 Wills conforming to laws of other states.  Any last will and testament executed outside this state in the mode prescribed by the law, either of the place where executed or of the testator's domicile, shall be deemed to be legally executed, and shall be of the same force and effect as if executed in the mode prescribed by the laws of this state; provided, the last will and testament is in writing and subscribed by the testator.

History of Section.
(G.L. 1896, ch. 203, § 36; G.L. 1909, ch. 254, § 36; P.L. 1911, ch. 706, § 1; G.L. 1923, ch. 298, § 36; G.L. 1938, ch. 566, § 35; G.L. 1956, § 33-5-7.)



Chapter 33-5-8 - Conformation to law at time of execution.

§ 33-5-8 Conformation to law at time of execution.  A will of real or personal estate made and executed in conformity with the law existing at the time of execution, shall be effective to pass the estate.

History of Section.
(G.L. 1896, ch. 203, § 19; G.L. 1909, ch. 254, § 19; G.L. 1923, ch. 298, § 19; G.L. 1938, ch. 566, § 19; G.L. 1956, § 33-5-8.)



Chapter 33-5-9 - Revocation of will by marriage.

§ 33-5-9 Revocation of will by marriage.  The marriage of a person shall act as a revocation of a will made by him or her previous to the marriage, unless it appears from the will that it was made in contemplation thereof; but if the will exercises a power of appointment and the real and personal property thereby appointed would not, in default of the appointment, pass to the persons who would have been entitled to it had it been the property and estate of the testator or testatrix making the appointment and had he or she died intestate, so much of the will as makes the appointment shall not be revoked by the marriage.

History of Section.
(G.L. 1896, ch. 203, § 16; G.L. 1909, ch. 254, § 16; G.L. 1923, ch. 298, § 16; P.L. 1931, ch. 1754, § 1; G.L. 1938, ch. 566, § 16; G.L. 1956, § 33-5-9; P.L. 1986, ch. 175, § 1.)



Chapter 33-5-9.1 - Revocation of provision in will for divorced spouse.

§ 33-5-9.1 Revocation of provision in will for divorced spouse.  The entry of a final judgment in the divorce of a person shall act as a revocation of all provisions for the benefit of the former spouse in a will made by the person prior to the divorce, unless it appears from the will that the will was made in contemplation of the divorce. All other provisions in the will shall take effect as though the former spouse had predeceased the person.

History of Section.
(P.L. 1986, ch. 175, § 2.)



Chapter 33-5-10 - Methods of revoking will.

§ 33-5-10 Methods of revoking will.  No will or codicil or any part thereof shall be revoked except as provided in § 33-5-9, or by another will or codicil executed in the manner required by § 33-5-5, or by some writing declaring an intention to revoke the will and executed in the manner in which a will is required to be executed, or by burning, tearing, or otherwise destroying the will by the testator, or by some person in his or her presence and by his or her direction, with the intention of revoking the will.

History of Section.
(G.L. 1896, ch. 203, § 17; G.L. 1909, ch. 254, § 17; G.L. 1923, ch. 298, § 17; G.L. 1938, ch. 566, § 17; G.L. 1956, § 33-5-10.)



Chapter 33-5-11 - Alteration of circumstances.

§ 33-5-11 Alteration of circumstances.  No will shall be revoked by any presumption of intention on the ground of an alteration in circumstances.

History of Section.
(G.L. 1896, ch. 203, § 18; G.L. 1909, ch. 254, § 18; G.L. 1923, ch. 298, § 18; G.L. 1938, ch. 566, § 18; G.L. 1956, § 33-5-11.)



Chapter 33-5-12 - Wills prior to 1896.

§ 33-5-12 Wills prior to 1896.  This chapter and chapter 6 of this title and the provisions thereof shall not extend to any will made and executed prior to February 1, 1896, except as to those provisions hereof which contain substantially the same provisions of any statute of this state existing at the time of the making and execution of the will and applicable thereto; but, the law in force at the time of the execution of the will made and executed prior to that date, shall govern the will. Every will which shall, on or after February 1, 1896, have been reexecuted or revived by any codicil, shall, for the purposes of this chapter and chapter 6 of this title, be deemed to have been made at the time at which the will shall have been so reexecuted or revived.

History of Section.
(G.L. 1896, ch. 203, § 45; G.L. 1909, ch. 254, § 45; G.L. 1923, ch. 298, § 45; G.L. 1938, ch. 566, § 44; G.L. 1956, § 33-5-12.)






Chapter 33-6 - Proof and Construction of Wills

Chapter 33-6-1 - Gifts to attesting witnesses.

§ 33-6-1 Gifts to attesting witnesses.  If any person shall attest the execution of any will or codicil to whom any beneficial devise, legacy, estate, interest, gift, or appointment, or affecting any real or personal estate, other than and except charges and direction for the payment of any debt or debts, shall be thereby given or made, the devise, legacy, estate, interest, gift or appointment shall, so far only as concerns that person attesting the execution of the will, or codicil, or any person claiming under that person, be utterly null and void; but the person so attesting shall be admitted as a witness to prove the execution of the will, or codicil, or to prove the validity or invalidity thereof, notwithstanding the devise, legacy, estate, interest, gift, or appointment, mentioned in the will, or codicil.

History of Section.
(G.L. 1896, ch. 203, § 32; G.L. 1909, ch. 254, § 32; G.L. 1923, ch. 298, § 32; G.L. 1938, ch. 566, § 31; G.L. 1956, § 33-6-1.)



Chapter 33-6-2 - Creditor attesting.

§ 33-6-2 Creditor attesting.  In case by any will or codicil any real or personal estate shall be charged with any debt or debts, and any creditor whose debt is so charged shall attest the execution of the will or codicil, the creditor, notwithstanding the charge, shall be admitted as a witness to prove the execution of the will or codicil, or to prove the validity or invalidity thereof.

History of Section.
(G.L. 1896, ch. 203, § 33; G.L. 1909, ch. 254, § 33; G.L. 1923, ch. 298, § 33; G.L. 1938, ch. 566, § 32; G.L. 1956, § 33-6-2.)



Chapter 33-6-3 - Death of attesting beneficiary in lifetime of testator.

§ 33-6-3 Death of attesting beneficiary in lifetime of testator.  In case any devisee or legatee who shall attest the execution of any will or codicil which shall hereafter be made shall die in the lifetime of the testator or before the probate of the will, the devisee or legatee shall be deemed to have been a legal witness to the execution of the will or codicil within the intent of this chapter, notwithstanding the devise or legacy.

History of Section.
(G.L. 1896, ch. 203, § 34; G.L. 1909, ch. 254, § 34; G.L. 1923, ch. 298, § 34; G.L. 1938, ch. 566, § 33; G.L. 1956, § 33-6-3.)



Chapter 33-6-4 - Executor or trustee as witness.

§ 33-6-4 Executor or trustee as witness.  No person shall, on account of his or her being an executor of, or trustee under, a will, be incompetent to be admitted a witness to prove the execution of the will or codicil, or to prove the validity or invalidity thereof.

History of Section.
(G.L. 1896, ch. 203, § 35; G.L. 1909, ch. 254, § 35; G.L. 1923, ch. 298, § 35; G.L. 1938, ch. 566, § 34; G.L. 1956, § 33-6-4.)



Chapter 33-6-5 - Construction as to real estate within state.

§ 33-6-5 Construction as to real estate within state.  All questions arising as to the meaning, interpretation, or construction of a will executed outside the state, affecting real estate within this state, shall be determined according to the laws of this state.

History of Section.
(G.L. 1896, ch. 203, § 37; G.L. 1909, ch. 254, § 37; G.L. 1923, ch. 298, § 37; G.L. 1938, ch. 566, § 36; G.L. 1956, § 33-6-5.)



Chapter 33-6-6 - Time from which will speaks.

§ 33-6-6 Time from which will speaks.  Every will shall be construed, with reference to the real estate and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall expressly appear by the will.

History of Section.
(G.L. 1896, ch. 203, § 6; G.L. 1909, ch. 254, § 6; G.L. 1923, ch. 298, § 6; G.L. 1938, ch. 566, § 6; G.L. 1956, § 33-6-6.)



Chapter 33-6-7 - Devise without words of limitation.

§ 33-6-7 Devise without words of limitation.  Whenever any real estate shall be devised without words of limitation, the devise shall be construed to pass the fee simple, or the other whole estate or interest which the testator had power to dispose of by will in the real estate, unless a contrary intention shall appear by the will.

History of Section.
(G.L. 1896, ch. 203, § 14; G.L. 1909, ch. 254, § 14; G.L. 1923, ch. 298, § 14; G.L. 1938, ch. 566, § 14; G.L. 1956, § 33-6-7.)



Chapter 33-6-8 - Devise to executor or trustee.

§ 33-6-8 Devise to executor or trustee.  Where any real estate shall be devised to any trustee or executor, the devise shall be construed to pass the fee simple, or the other whole estate or interest which the testator had power to dispose of by will in the real estate, unless a definite term of years, absolute or determinable, or an estate of freehold, shall be thereby expressly given to him or her.

History of Section.
(G.L. 1896, ch. 203, § 15; G.L. 1909, ch. 254, § 15; G.L. 1923, ch. 298, § 15; G.L. 1938, ch. 566, § 15; G.L. 1956, § 33-6-8.)



Chapter 33-6-9 - Gift for life with remainder to issue.

§ 33-6-9 Gift for life with remainder to issue.  Whenever a devise or bequest is made to one for life and thereafter to his or her issue in any will hereafter made, issue shall be construed to be the children of the life tenant living at his or her death, and the lineal descendants of those children as may have then died, as tenants in common, but the descendants of any deceased child taking equally amongst them the share only which their deceased parent, if then living, would have taken.

History of Section.
(G.L. 1896, ch. 203, § 11; G.L. 1909, ch. 254, § 11; G.L. 1923, ch. 298, § 11; G.L. 1938, ch. 566, § 11; G.L. 1956, § 33-6-9.)



Chapter 33-6-10 - Limitation on fee tail.

§ 33-6-10 Limitation on fee tail.  No person seised in fee simple shall have a right to devise any estate in fee tail for a longer time than to the children of the first devisee; and a devise for life to any person and to the children or issue generally of the devisee in fee simple, shall not vest a fee tail estate in the first devisee but an estate for life only, and the remainder shall on his or her death vest in his or her children or issue generally agreeably to the direction of the will.

History of Section.
(G.L. 1896, ch. 203, § 10; G.L. 1909, ch. 254, § 10; G.L. 1923, ch. 298, § 10; G.L. 1938, ch. 566, § 10; G.L. 1956, § 33-6-10.)



Chapter 33-6-11 - Death of devisee in tail in lifetime of testator.

§ 33-6-11 Death of devisee in tail in lifetime of testator.  Where any person to whom real estate shall be devised an estate tail, or an estate in quasi entail, shall die in the lifetime of the testator, leaving issue who would be inheritable under the entail, and any issue shall be living at the time of the death of the testator, the devise shall not lapse but shall take effect as if the death of the devisee had happened immediately after the death of the testator, unless a contrary intention shall appear by the will.

History of Section.
(G.L. 1896, ch. 203, § 8; G.L. 1909, ch. 254, § 8; G.L. 1923, ch. 298, § 8; G.L. 1938, ch. 566, § 8; G.L. 1956, § 33-6-11.)



Chapter 33-6-12 - Commencement of income estate.

§ 33-6-12 Commencement of income estate.  When an annuity or the use, rent, income, or interest of property, real or personal, is given by a will, or by an instrument in the nature of a will, to or in trust for the benefit of a person for life or until the happening of a contingent event, that person shall be entitled to receive and enjoy the same from and after the death of the testator, unless it is otherwise provided in the will or instrument.

History of Section.
(G.L. 1896, ch. 203, § 38; G.L. 1909, ch. 254, § 38; G.L. 1923, ch. 298, § 38; G.L. 1938, ch. 566, § 37; G.L. 1956, § 33-6-12.)



Chapter 33-6-13 - Apportionment on termination of income estate.

§ 33-6-13 Apportionment on termination of income estate.  If the person entitled to an annuity, use, rent, income or interest dies, or if a contingent event happens, before the termination of a year from a time when the whole of the annual amount for the preceding year has become due, the annuity, use, rent, income or interest, for the then current year, shall be apportioned, and that person or his or her representatives shall be entitled to receive a proportionate part thereof, unless it is otherwise provided in the will or instrument.

History of Section.
(G.L. 1896, ch. 203, § 39; G.L. 1909, ch. 254, § 39; G.L. 1923, ch. 298, § 39; G.L. 1938, ch. 566, § 38; G.L. 1956, § 33-6-13.)



Chapter 33-6-14 - Suit for recovery of income from executor.

§ 33-6-14 Suit for recovery of income from executor.  No suit for the recovery of an annuity or interest shall be brought against an executor until the expiration of one year after his or her giving bond for the discharge of his or her trust.

History of Section.
(G.L. 1896, ch. 203, § 40; G.L. 1909, ch. 254, § 40; G.L. 1923, ch. 298, § 40; G.L. 1938, ch. 566, § 39; G.L. 1956, § 33-6-14.)



Chapter 33-6-15 - Interest on general pecuniary legacies.

§ 33-6-15 Interest on general pecuniary legacies.  Unless otherwise provided in the will, a general pecuniary legatee shall not be entitled to interest on his or her legacy for the period of one year from and after the death of the testator. After the one year period the executor or administrator with the will annexed, unless otherwise provided by the testator, shall not be chargeable for more interest on any pecuniary legacy than the entire net income actually earned by the legacy if and when left in the investment as made by the testator, or actually invested in notes secured by mortgage upon real estate situated in this state, or in the bonds of any city or town in this state, or deposited in any savings bank in this state, or in the participation account of any trust company in this state, or invested in any other manner specially ordered by the probate court. But if otherwise invested, the legacy shall bear interest at the rate of six percent (6%) per annum or such larger rate as the same may have earned; provided, however, that nothing herein contained shall authorize executors or administrators to make investments other than trustees are allowed to make, unless specially authorized by the will to do so.

History of Section.
(G.L. 1896, ch. 203, § 41; G.L. 1909, ch. 254, § 41; G.L. 1923, ch. 298, § 41; G.L. 1938, ch. 566, § 40; G.L. 1956, § 33-6-15.)



Chapter 33-6-16 - Life estate or term for years in property consumed by use.

§ 33-6-16 Life estate or term for years in property consumed by use.  When a testator shall by will bequeath the use for life or for a term of years of any livestock, provisions, wearing apparel, or other personal property, which will necessarily be consumed by using, the bequest shall give to the legatee an absolute estate in the property so bequeathed.

History of Section.
(G.L. 1896, ch. 203, § 44; G.L. 1909, ch. 254, § 44; G.L. 1923, ch. 298, § 44; G.L. 1938, ch. 566, § 43; G.L. 1956, § 33-6-16.)



Chapter 33-6-17 - General devises and bequests.

§ 33-6-17 General devises and bequests.  A general devise of the real estate of the testator, or of the real estate of the testator in any place or in the occupation of any person mentioned in his or her will, or otherwise described in a general manner, shall be construed to include any real estate or any real estate to which the description shall extend, as the case may be, which he or she may have power to appoint in any manner he or she may think proper, and shall operate as an execution of such power, unless a contrary intention shall appear by the will. In like manner, a bequest of the personal estate of the testator or any bequest of personal property described in a general manner shall be construed to include any personal estate or any personal estate to which the description shall extend, as the case may be, which he or she may have power to appoint in any manner he or she may think proper, and shall operate as an execution of such power, unless a contrary intention shall appear by the will.

History of Section.
(G.L. 1896, ch. 203, § 9; G.L. 1909, ch. 254, § 9; G.L. 1923, ch. 298, § 9; G.L. 1938, ch. 566, § 9; G.L. 1956, § 33-6-17.)



Chapter 33-6-18 - Devise of lands of which testator is not seised.

§ 33-6-18 Devise of lands of which testator is not seised.  When a person devises lands of which he or she is not seised, but in which he or she has a right of entry, or when a testator after making a will is disseised of lands devised by the will, the lands shall nevertheless pass to the devisee in like manner as they would have descended to the testator's heirs if he or she had died intestate; and the devisee shall have the like remedy for the recovery of the land as the heirs might have had.

History of Section.
(G.L. 1896, ch. 203, § 4; G.L. 1909, ch. 254, § 4; G.L. 1923, ch. 298, § 4; G.L. 1938, ch. 566, § 4; G.L. 1956, § 33-6-18.)



Chapter 33-6-19 - Substitution of issue for beneficiary predeceasing testator.

§ 33-6-19 Substitution of issue for beneficiary predeceasing testator.  When any person to whom any real or personal estate shall be devised or bequeathed for any estate or interest not determinable at or before the death of that person, shall die in the lifetime of the testator, leaving issue, and any issue of that person shall be living at the time of the death of the testator, such devise or bequest shall not lapse, but shall take effect and operate as a devise or bequest from the testator to that issue, in such proportions as the estate of the devisee or legatee would go to them had he or she died intestate immediately after the death of the testator, unless a contrary intention shall appear by the will.

History of Section.
(G.L. 1896, ch. 203, § 31; G.L. 1909, ch. 254, § 31; G.L. 1923, ch. 298, § 31; G.L. 1938, ch. 566, § 30; G.L. 1956, § 33-6-19.)



Chapter 33-6-20 - Devisee or legatee predeceased without issue.

§ 33-6-20 Devisee or legatee predeceased without issue.  Unless a contrary intention shall appear by the will, such real estate or interest therein as shall be comprised or intended to be comprised in any devise contained in the will, which shall fail or be void by reason of the death of the devisee in the lifetime of the testator without leaving issue of the devisee living at the time of the testator's death, or by reason of the devise being contrary to law or otherwise incapable of taking effect, shall be included in the residuary devise, if any, contained in the will. If a residuary devisee or legatee dies before the testator without leaving issue living at the time of the testator's death, and if there be other residuary devisees or legatees named in the will in the same residuary clause, the other residuary devisees or legatees named in that clause, whether a class or not, shall take at the testator's death the share of the residuary devisee or legatee so dying in like proportions as their shares bear one to another as expressed in the will under the residuary clause.

History of Section.
(G.L. 1896, ch. 203, § 7; G.L. 1909, ch. 254, § 7; G.L. 1923, ch. 298, § 7; G.L. 1938, ch. 566, § 7; G.L. 1956, § 33-6-20.)



Chapter 33-6-23 - Pretermitted issue.

§ 33-6-23 Pretermitted issue.  When a testator omits to provide in his or her will for any child of his or hers born after the execution of his or her will, either during his or her lifetime or after his or her death, or for any issue of a deceased child of his or hers dying after the execution of his or her will, or for any issue born after the execution of his or her will of a deceased child of his or hers dying before the will's execution, that child or issue shall take the same share of the testator's estate as that child or issue would have been entitled to if the testator had died intestate, unless it appears that the omission was intentional and not occasioned by accident or mistake. The term "will", as used in this section, shall be deemed to include the testator's will and all codicils thereto effective at the testator's death; and the term "the execution of his or her will" shall be deemed, in a case in which there is a codicil or codicils, to refer to the execution of the latest codicil effective at the testator's death.

History of Section.
(G.L. 1896, ch. 203, §§ 22, 23; G.L. 1909, ch. 254, §§ 22, 23; G.L. 1923, ch. 298, §§ 22, 23; P.L. 1931, ch. 1754, § 2; G.L. 1938, ch. 566, § 22; G.L. 1956, § 33-6-23.)



Chapter 33-6-24 - Apportionment of share taken by pretermitted child.

§ 33-6-24 Apportionment of share taken by pretermitted child.  When a posthumous child, or a child, or the issue of a child, omitted in the will, takes under the provisions of § 33-6-23 a portion of the estate of a testator, that portion shall be taken equally from all the devisees and legatees in proportion to the value of what they respectively receive under the will, unless in consequence of a specific devise or legacy, or of some other provision of the will, a different apportionment is found necessary in order to give effect to the testator's intention regarding that part of his or her estate which passes by his or her will.

History of Section.
(G.L. 1896, ch. 203, § 24; G.L. 1909, ch. 254, § 24; G.L. 1923, ch. 298, § 24; P.L. 1931, ch. 1754, § 4; G.L. 1938, ch. 566, § 23; G.L. 1956, § 33-6-24.)



Chapter 33-6-26 - Intent of testator as to apportionment of debts.

§ 33-6-26 Intent of testator as to apportionment of debts.  In case the testator, by making a specific devise or bequest, has virtually exempted a devisee or legatee from liability to contribute with the others for the payment of debts, or if by any other provisions in his or her will he or she has prescribed or required an appropriation of his or her estate different from that prescribed in § 33-6-25, his or her property shall be appropriated and applied in conformity with the will, so far as such appropriation and application can be made without affecting the liability of his or her whole estate for the payment of his or her debts and the charges of settling his or her estate.

History of Section.
(G.L. 1896, ch. 203, § 26; G.L. 1909, ch. 254, § 26; G.L. 1923, ch. 298, § 26; G.L. 1938, ch. 566, § 25; G.L. 1956, § 33-6-26.)



Chapter 33-6-27 - Contribution by pretermitted issue to payment of debts.

§ 33-6-27 Contribution by pretermitted issue to payment of debts.  When a posthumous child, or a child, or the issue of a child, omitted in the testator's will, takes under § 33-6-23 a portion of the estate of a testator, that portion of the estate shall, for all purposes of §§ 33-6-25 and 33-6-26, be considered as if it had been devised or bequeathed to that child or other descendant; and he or she shall be bound to contribute with the devisees and legatees, and shall be entitled to claim contribution from them, as provided in §§ 33-6-25 and 33-6-26.

History of Section.
(G.L. 1896, ch. 203, § 27; G.L. 1909, ch. 254, § 27; G.L. 1923, ch. 298, § 27; P.L. 1931, ch. 1754, § 5; G.L. 1938, ch. 566, § 26; G.L. 1956, § 33-6-27.)



Chapter 33-6-28 - Death or insolvency of beneficiary liable to contribution for debts.

§ 33-6-28 Death or insolvency of beneficiary liable to contribution for debts.  When a person liable to contribute according to the provisions of §§ 33-6-25 to 33-6-27 is insolvent or unable to pay his or her just proportion of the contribution required, the other persons liable to contribute shall be severally liable for the loss occasioned by the insolvency, each one in proportion to the value of the property received by him or her from the estate of the deceased; and if a person so liable dies without having paid his or her proportion, his or her executors and administrators shall be liable therefor in like manner as if it had been his or her proper debt and to the extent to which he or she would have been liable if living.

History of Section.
(G.L. 1896, ch. 203, § 28; G.L. 1909, ch. 254, § 28; G.L. 1923, ch. 298, § 28; G.L. 1938, ch. 566, § 27; G.L. 1956, § 33-6-28.)



Chapter 33-6-30 - Partial intestacy.

§ 33-6-30 Partial intestacy.  All real and personal property, not devised or bequeathed in the last will and testament of any person shall be distributed in the same manner as if the person had died intestate.

History of Section.
(G.L. 1896, ch. 203, § 30; G.L. 1909, ch. 254, § 30; G.L. 1923, ch. 298, § 30; G.L. 1938, ch. 566, § 29; G.L. 1956, § 33-6-30.)



Chapter 33-6-31 - Passage of title by will  Recording.

§ 33-6-31 Passage of title by will  Recording.  Title to real or personal property shall pass by will when the will has been finally proved; provided, however, that title to real estate situated in any town or city of this state other than that in which the will is proved shall not pass by will for the purpose of conveyance by the devisee until, in addition to probate, a copy of the will as proved, duly certified by the probate clerk, is recorded in the records of land evidence in that other town or city. Any foreign will shall be recorded as provided in §§ 33-7-18  33-7-22, and when finally allowed, shall operate to pass title to all lands in that town or city where the will is duly recorded, and in any other town or city in which a duly certified copy thereof has been recorded in the records of land evidence in that town or city and not otherwise; provided, however, that when any will is duly proved, or proved and recorded, title to lands as devised thereby shall relate back to the date of the death of the testator.

History of Section.
(G.L. 1896, ch. 203, § 42; C. P. A. 1905, § 1140; G.L. 1909, ch. 254, § 42; G.L. 1923, ch. 298, § 42; G.L. 1938, ch. 566, § 41; G.L. 1956, § 33-6-31.)



Chapter 33-6-32 - Filing of original wills.

§ 33-6-32 Filing of original wills.  Original wills shall be kept on file in the probate court where they were proved, and shall only be taken from the files by order of the court or under the provisions of statutes now or hereafter in force.

History of Section.
(G.L. 1896, ch. 203, § 43; G.L. 1909, ch. 254, § 43; G.L. 1923, ch. 298, § 43; G.L. 1938, ch. 566, § 42; G.L. 1956, § 33-6-32.)



Chapter 33-6-33 - Gifts to trustee of existing trust.

§ 33-6-33 Gifts to trustee of existing trust.  A devise, bequest, or appointment in a will validly executed under the provisions of this chapter may be made in form or substance to the trustee or trustees of a trust in writing executed by the testator or any other person or persons prior to and in existence at the time of the execution of the will, and identified in the will, whatever the size or character of the corpus of the trust (including an unfounded life insurance trust, although the settlor has reserved any or all rights of ownership in the insurance policies). A devise, bequest, or appointment shall not be invalid because the trust is amendable or revocable, or both, by the settlor or any other person or persons; nor because the trust instrument or any amendment thereto was not executed in the manner required for wills; nor because the trust was amended after the execution of the will. Unless the will provides otherwise, the property so devised, bequeathed or appointed shall not be deemed held under a testamentary trust, but shall become and be a part of the principal of the trust to which it is given to be administered and disposed of in accordance with the terms and provisions of the trust to which it is given, including any amendments, as it appears in writing at the death of the testator. In the event of complete termination of the trust prior to the testator's death, the devise or bequest shall lapse and the appointment fail unless the will directs otherwise.

History of Section.
(G.L., § 33-6-33, as enacted by P.L. 1959, ch. 74, § 1.)






Chapter 33-7 - Custody and Probate of Wills

Chapter 33-7-5 - Duty of person in possession of will to deliver into court.

§ 33-7-5 Duty of person in possession of will to deliver into court.  (a) Every person, other than a probate clerk, who has custody of a will shall, within thirty (30) days after notice of the death of the testator, deliver the will into the probate court which has jurisdiction of the probate thereof, or to the executors named in the will, who shall themselves deliver it into court within thirty (30) days after they receive the will; and if any executor or other person neglects, without reasonable cause, to deliver a will, after being duly cited for that purpose by the court, he or she may be adjudged to be in contempt and may be committed therefor to the adult correctional institutions and shall remain there until he or she delivers the will to the court; and he or she shall be further liable, to any party aggrieved, for the damage sustained by reason of the neglect.

(b) Provided further, that a fiduciary nominated in a will may deliver such will to the probate court with an affidavit containing the following information, representations, and documentation:

(1) The date of death of the decedent accompanied by a certified copy of the decedent's death certificate;

(2) A representative that the funeral bill of the decedent has been paid, accompanied by a receipt therefor;

(3) The names and addresses of the heirs-at-law of the decedent at the decedent's date of death; and

(4) A representation that the affiant has received no notice of the issuance of letters testamentary or letters of administration regarding the estate of the decedent, and that there are no assets of the decedent subject to probate. Upon receipt of such will and affidavit the probate clerk, upon being paid a fee of thirty dollars ($30.00), shall receive and keep the will and accompanying affidavit and shall give a receipt of the deposit thereof.

History of Section.
(C.P.A. 1905, § 785; G.L. 1909, ch. 310, § 5; G.L. 1923, ch. 361, § 5; G.L. 1938, ch. 572, § 5; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 33-7-5; P.L. 1998, ch. 448, § 3; P.L. 2011, ch. 363, § 5.)



Chapter 33-7-6 - Investigation of alleged concealment of will.

§ 33-7-6 Investigation of alleged concealment of will.  Upon complaint under oath, made to a probate court, by a person claiming to be interested in the estate of a person deceased against any one suspected of retaining, concealing, or conspiring with others to retain or conceal a will or testamentary instrument of the deceased, the court may cite the suspected person to appear before it and be examined under oath about the complaint. Upon examination, all interrogatories and answers shall be in writing, signed by the party examined, and shall be filed in the court. If the person cited refuses to appear and submit to examination, or to answer the interrogatories that are lawfully propounded to him or her, or to obey any lawful order of the court, he or she may be adjudged to be in contempt and may be committed to the adult correctional institutions, there to remain until he or she submits to the order of court. On the complaint, the court may, in its discretion, award costs to be paid by either party, and may issue execution therefor.

History of Section.
(C.P.A. 1905, § 786; G.L. 1909, ch. 310, § 6; G.L. 1923, ch. 361, § 6; G.L. 1938, ch. 572, § 6; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 33-7-6.)



Chapter 33-7-7 - Penalty for theft, destruction, or concealment of will.

§ 33-7-7 Penalty for theft, destruction, or concealment of will.  Any person who shall either during the life of the testator or after his or her death steal or for any fraudulent purpose destroy or conceal any will or other testamentary instrument, either before or after probate, shall be imprisoned in the adult correctional institutions for a term of not more than five (5) years, and in any complaint, information, or indictment for the offense it shall not be necessary to allege that the will, codicil, or other instrument is the property of any person or that it is of any value.

History of Section.
(C.P.A. 1905, § 789; G.L. 1909, ch. 310, § 9; G.L. 1923, ch. 361, § 9; G.L. 1938, ch. 572, § 9; impl. am. P.L. 1956, ch. 3721, § 1; G.L. 1956, § 33-7-7.)



Chapter 33-7-7.1 - Disposition of documents intended as last wills and testaments in the possession of the probate courts.

§ 33-7-7.1 Disposition of documents intended as last wills and testaments in the possession of the probate courts.  The several city and town probate courts within the state are hereby authorized and directed to return all documents in their possession intended as last wills and testaments and accepted in accordance with the provisions of this chapter as follows:

(1) A notice, by certified mail, shall be sent to each testator, and/or person designated to receive the will upon death, including the drafting attorney, if known, at the last known address of each, indicating that the probate courts are no longer required to maintain custody of such documents and that the documents are available for return upon execution of the appropriate receipt.

(2) The probate courts shall not be required to retain further possession of such documents for a period not to exceed twelve (12) months following the issuance of the certified mail notice.

History of Section.
(P.L. 2008, ch. 306, § 2.)



Chapter 33-7-8 - Proof of will of nonresident.

§ 33-7-8 Proof of will of nonresident.  The will, duly executed, of any person who resides outside the state at the time of his or her death, may be proved before the probate court of any town where any property is situated upon which the will may operate.

History of Section.
(C.P.A. 1905, § 788; G.L. 1909, ch. 310, § 8; G.L. 1923, ch. 361, § 8; G.L. 1938, ch. 572, § 8; G.L. 1956, § 33-7-8.)



Chapter 33-7-9 - Notice to executors of petition for probate.

§ 33-7-9 Notice to executors of petition for probate.  If any of the executors named in a will are not parties to a petition for probate, the clerk of the probate court, upon probate of the will, shall forthwith notify by mail the executors who are not parties and whose post office addresses are known or can be ascertained.

History of Section.
(C.P.A. 1905, § 816; G.L. 1909, ch. 312, § 2; G.L. 1923, ch. 363, § 2; G.L. 1938, ch. 571, § 4; G.L. 1956, § 33-7-9.)



Chapter 33-7-10 - Proof of wills when subscribing witnesses unavailable.

§ 33-7-10 Proof of wills when subscribing witnesses unavailable.  Whenever it shall appear to a probate court, before which a purported will has been presented for probate, and whenever it shall appear to the superior court, before which a petition for probate of a will is pending on appeal, that a will cannot be proven as otherwise provided by law because one or more of the subscribing witnesses to the will, at the time the will is offered for probate, are serving in or present with the armed forces of the United States, or serving as merchant sailors, or are dead, or mentally or physically incapable of testifying, or otherwise are unavailable in the course of their service, the court may admit the will to probate upon the testimony in person or by deposition of at least two (2) credible disinterested witnesses that the signature to the will is in the handwriting of the person whose will it purports to be, or upon other sufficient proof of the handwriting. The foregoing provision shall not preclude the court, in its discretion, from requiring in addition, the testimony in person, or by deposition, of any available subscribing witness, or proof of such other important facts and circumstances as the court may deem necessary to admit the will to probate.

History of Section.
(P.L. 1944, ch. 1420, § 1; G.L. 1956, § 33-7-10.)



Chapter 33-7-11 - Provisions of § 33-7-10 supplemental.

§ 33-7-11 Provisions of § 33-7-10 supplemental.  The provisions of § 33-7-10, and the authority therein granted, shall be deemed to be supplemental to, and not in derogation of, the authority of the probate court and the superior court to act upon petitions for the probating of wills.

History of Section.
(P.L. 1944, ch. 1420, § 2; G.L. 1956, § 33-7-11.)



Chapter 33-7-12 - Compromise of controversies pending probate.

§ 33-7-12 Compromise of controversies pending probate.  The superior court may authorize the persons named as executors in an instrument purporting to be the last will of a deceased person, or the administrator with the will annexed, at any time before a final decree approving the instrument as the last will of the deceased person is entered, to adjust by compromise all controversies that may exist or arise concerning the will.

History of Section.
(C.P.A. 1905, § 832; G.L. 1909, ch. 312, § 18; G.L. 1923, ch. 363, § 18; G.L. 1938, ch. 575, § 16; G.L. 1956, § 33-7-12.)



Chapter 33-7-13 - Action to confirm compromise.

§ 33-7-13 Action to confirm compromise.  When the executors or administrators with the will annexed have in writing compromised any controversy as provided in § 33-7-12, they, or any party thereto, may file a civil action in the superior court for the county in which the will is pending for probate, praying the court to authorize and confirm the compromise. In this action the persons named as executors, or the administrator with the will annexed, and all persons claiming under the will whose interest will, in the opinion of the court, be affected by the proposed compromise, and those entitled to the estate as intestate, shall be parties.

History of Section.
(C.P.A. 1905, § 833; G.L. 1909, ch. 312, § 19; G.L. 1923, ch. 363, § 19; G.L. 1938, ch. 575, § 17; G.L. 1956, § 33-7-13.)



Chapter 33-7-14 - Representation of parties under disability.

§ 33-7-14 Representation of parties under disability.  If a person under legal disability is a necessary party to a civil action, he or she shall be represented by his or her guardian, or by a guardian ad litem appointed by the court, who shall, in the name and in behalf of the party he or she represents, make and receive all proper conveyances and payments necessary to carry into effect any compromise sanctioned by the court.

History of Section.
(C.P.A. 1905, § 834; G.L. 1909, ch. 312, § 20; G.L. 1923, ch. 363, § 20; G.L. 1938, ch. 575, § 18; G.L. 1956, § 33-7-14.)



Chapter 33-7-15 - Representation of contingent interests and charitable gifts.

§ 33-7-15 Representation of contingent interests and charitable gifts.  If it shall appear to the court that any future contingent interests which would arise under the will, if admitted to probate, would be affected by the compromise, the court shall appoint some suitable person or persons to represent those interests in the proceedings. The court shall have like powers as to any gifts made in the will for charitable purposes if there is no trustee who can act.

History of Section.
(C.P.A. 1905, § 835; G.L. 1909, ch. 312, § 21; G.L. 1923, ch. 363, § 21; G.L. 1938, ch. 575, § 19; G.L. 1956, § 33-7-15.)



Chapter 33-7-16 - Decree confirming compromise.

§ 33-7-16 Decree confirming compromise.  The compromise, if found by the court under the circumstances to be just and reasonable in relation to the parties in being, and in its effect upon any future contingent interests that might arise under the will, and to any gifts to charities made in the will, shall be confirmed by decree of the court and shall be valid and binding upon the contingent interests and gifts as well as upon the interests of all persons in being who are parties to the compromise.

History of Section.
(C.P.A. 1905, § 836; G.L. 1909, ch. 312, § 22; G.L. 1923, ch. 363, § 22; G.L. 1938, ch. 575, § 20; G.L. 1956, § 33-7-16.)



Chapter 33-7-17 - Certification of decree and compromise.

§ 33-7-17 Certification of decree and compromise.  If the probate of the will in a case is pending on appeal in the superior court, the court may prove and allow the will, and the clerk of court shall certify and transmit for record copies of the decree admitting the will to probate, and copies of the compromise and the decree of the court approving the compromise, to the clerk of the court appealed from; and if the probate of the will is pending in the probate court, the clerk of the superior court shall certify and transmit for record to the clerk of the probate court copies of the compromise and the decree approving the compromise; and thereupon the probate court may admit the will to probate. The estate of the deceased person shall be administered and disposed of according to the provisions of the will as modified by the compromise.

History of Section.
(C.P.A. 1905, § 837; G.L. 1909, ch. 312, § 23; G.L. 1923, ch. 363, § 23; G.L. 1938, ch. 575, § 21; G.L. 1956, § 33-7-17.)



Chapter 33-7-18 - Request to record foreign probated will.

§ 33-7-18 Request to record foreign probated will.  Whenever the executor or any other person interested in any will, which has been finally proved and allowed in a probate court in any territory, district, or state of the United States, or in a probate court in any foreign country, shall produce a copy of the will and of the will's probate, duly authenticated according to an act of congress, to any probate court in any town or city in this state where the testator had property, real or personal, upon which the will may operate, and shall in writing request that the will may be filed and recorded in the office of the probate clerk in that town or city, the court shall assign a time and place for a hearing.

History of Section.
(C.P.A. 1905, § 790; G.L. 1909, ch. 310, § 10; G.L. 1923, ch. 361, § 10; G.L. 1938, ch. 572, § 10; G.L. 1956, § 33-7-18.)



Chapter 33-7-19 - Notice of offer of foreign will.

§ 33-7-19 Notice of offer of foreign will.  Upon the request to record a foreign probated will, the court shall cause notice thereof to be given in the same manner as if the will was presented to the court for probate, so that any person may appear and show cause why the copy should not be filed and recorded.

History of Section.
(C.P.A. 1905, § 791; G.L. 1909, ch. 310, § 11; G.L. 1923, ch. 361, § 11; G.L. 1938, ch. 572, § 11; G.L. 1956, § 33-7-19.)



Chapter 33-7-20 - Order approving foreign will  Effect on real estate titles.

§ 33-7-20 Order approving foreign will  Effect on real estate titles.  If, at the hearing, no sufficient cause is shown to the contrary, the court may order the copy to be placed on file and recorded; provided, however, that, as to real estate in towns other than that in which the copy is filed and recorded, the title shall not pass, for the purposes of conveyance by the devisee, until a certified copy is recorded in the records of land evidence in any other town or city in which any real estate is situated; and provided, further, that when any copy is duly filed and recorded as aforesaid, title to lands devised by the will shall relate back to the death of the testator.

History of Section.
(C.P.A. 1905, § 792; G.L. 1909, ch. 310, § 12; G.L. 1923, ch. 361, § 12; G.L. 1938, ch. 572, § 12; G.L. 1956, § 33-7-20.)



Chapter 33-7-21 - Effect of recording of foreign will  Granting of letters.

§ 33-7-21 Effect of recording of foreign will  Granting of letters.  Whenever a copy of any will which has been finally proved and allowed in any probate court in any territory, district, or state of the United States, or in any foreign country, shall be finally ordered to be filed and recorded in a probate court in this state pursuant to §§ 33-7-18 to 33-7-20, the filing and recording of the will shall be of the same force and effect as if the will had been originally proved and allowed in this state, subject to the provisos in § 33-7-20; and the probate court in which the copy of the foreign will is ordered to be filed and recorded may grant letters testamentary to the named executor, or letters of administration with the will annexed to a person as the court may deem fit, taking bond from the executor or person as in case of a will proved and allowed in the probate court.

History of Section.
(C.P.A. 1905, § 793; G.L. 1909, ch. 310, § 13; G.L. 1923, ch. 361, § 13; G.L. 1938, ch. 572, § 13; G.L. 1956, § 33-7-21.)



Chapter 33-7-22 - Proof of foreign will not required to be probated in domicile.

§ 33-7-22 Proof of foreign will not required to be probated in domicile.  A person interested in a will which is operative without probate by the laws of the state or country where the testator had his or her domicile at the time of his or her death may produce to the probate court of any town in this state in which there is any property, real or personal, on which the will may operate, a copy of the will and of the official record, duly authenticated according to act of congress, and the court shall assign a time and place for a hearing and cause notice to be given as in the case of a will offered for probate. If at such hearing the court finds, from the copies before it and any additional proof as to the authenticity and execution of the will, that the instrument ought to be allowed in this state as the last will of the deceased, it shall order the copy to be filed and recorded, and the will shall then have the same effect as if it had been originally proved and allowed in this state.

History of Section.
(C.P.A. 1905, § 794; G.L. 1909, ch. 310, § 14; G.L. 1923, ch. 361, § 14; G.L. 1938, ch. 572, § 14; G.L. 1956, § 33-7-22.)



Chapter 33-7-23 - Probate conclusive as to execution.

§ 33-7-23 Probate conclusive as to execution.  The final probate of a will by the probate court, or on appeal, shall be conclusive as to its due execution.

History of Section.
(C.P.A. 1905, § 787; G.L. 1909, ch. 310, § 7; G.L. 1923, ch. 361, § 7; G.L. 1938, ch. 572, § 7; G.L. 1956, § 33-7-23.)



Chapter 33-7-24 - Taking of will from files of court  Copy retained  Proof of copy on loss of original.

§ 33-7-24 Taking of will from files of court  Copy retained  Proof of copy on loss of original.  The probate court in which an original will has been duly proved, allowed, and recorded may, after the expiration of the time within which an appeal may be taken from the decree admitting the will to probate, upon the petition of the executor, or of a legatee named in the will, or of any person interested in the estate of the testator, and after any notice the court may require and a hearing thereon, permit the original will, if it appears to be necessary for the purpose, to be taken from the files of the court and to be used in another state, territory, district or foreign country, for the purpose of establishing the right or title of the executor, legatee or person to the estate of the testator in the other state, territory, district or foreign country, upon the terms and conditions as the court may prescribe. Likewise, before probate, an instrument purporting to be a last will may be annexed to a commission for taking depositions in proof of the same, in this or any other state, territory, district or foreign country; a photographic copy of the instrument, duly certified, being retained on the files of the court. From any order of the court granting permission, for annexing a will to a commission as provided above, no appeal shall lie. In case the original will is lost, on proof of loss, the copy may be proved in the same manner and shall have the same effect as the original.

History of Section.
(C.P.A. 1905, § 795; G.L. 1909, ch. 310, § 15; G.L. 1923, ch. 361, § 15; G.L. 1938, ch. 572, § 15; G.L. 1956, § 33-7-24.)



Chapter 33-7-25 - Original probate of foreign wills.

§ 33-7-25 Original probate of foreign wills.  (a) The will of a nondomiciliary which upon probate may operate upon any property in the state and which is executed in the same manner as is prescribed for the execution of wills of Rhode Island residents under the laws of this state may be admitted to original probate in any probate court of this state in the same manner as any other will.

(b) A will which has been admitted to probate or established in the testator's domicile shall not later be admitted to original probate in this state except:

(1) In a case where the court is satisfied that ancillary probate would be unduly expensive, inconvenient, or impossible under the circumstances;

(2) Where the testator has directed in the will that it shall be offered for probate in this state; or

(3) Where the laws of the testator's domicile discriminate against domiciliaries of this state either as a beneficiary or as a fiduciary.

(c) A will which by judgment or decree of a court of competent jurisdiction in the testator's domicile has been denied probate or establishment shall not be admitted in this state except where denial of probate or establishment is solely for a cause which is not grounds for rejection of a will of a testator domiciled in this state.

History of Section.
(P.L. 1978, ch. 151, § 1.)



Chapter 33-7-26 - Proof of purported will or codicil.

§ 33-7-26 Proof of purported will or codicil.  In the absence of objection by anyone interested in the estate of a deceased person, the probate court may admit to probate a purported will or codicil of the deceased person upon oral testimony or affidavit in the following manner:

(1) The oral testimony of any one of the subscribing witnesses as to the due execution of any purported will or codicil shall constitute sufficient evidence thereof.

(2) An affidavit by the subscribing witnesses or any one or more of them, to any purported will or codicil, executed at any time after execution of the will or codicil, whether before or after the death of the testator, before any officer authorized to administer oaths in or out of this state, stating the facts as the witnesses or witness would be required to testify to in court to prove the will or codicil, shall constitute sufficient evidence of the due execution of the purported will or codicil.

(3) An affidavit substantially in the form that follows shall be deemed to meet the requirements of subdivision (2) of this section:

STATE OF

COUNTY OF

In . . . . . . . . . . on this . . . . . . . day of . . . . . . ., 19 . . . ., before me personally appeared the undersigned, who, being duly sworn, depose and say that: they witnessed the execution of the will (codicil) of . . . . . . .; that the signature to the will (codicil) is in the handwriting of the testator or was made by some other person for the testator, in the testator's presence and by the testator's express direction; that the testator so subscribed the will (codicil) and declared the same to be his last will (a codicil to his last will) in their presence; that they thereafter subscribed the same as witnesses in the presence of the testator and in the presence of each other; that at the time of execution of the will (codicil) the testator appeared to be of sound mind and eighteen (18) years of age or over; and that the signatures of the witnesses on the will are genuine.

Subscribed and sworn to before me on the day and date first above written,

Notary public

History of Section.
(P.L. 1979, ch. 146, § 1; P.L. 1980, ch. 133, § 1.)






Chapter 33-8 - Appointment and Qualification of Executors and Administrators

Chapter 33-8-1 - Grant of letters to executor named in will.

§ 33-8-1 Grant of letters to executor named in will.  Upon the probate of a will the probate court shall issue letters testamentary thereon to the executor named therein, if he or she is legally competent, and if he or she gives bond as by law required.

History of Section.
(C.P.A. 1905, § 815; G.L. 1909, ch. 312, § 1; G.L. 1923, ch. 363, § 1; G.L. 1938, ch. 571, § 1; G.L. 1956, § 33-8-1.)



Chapter 33-8-2 - Minority of named executor.

§ 33-8-2 Minority of named executor.  If a person named as executor in a will is at the time of the probate thereof under the age of eighteen (18) years, the other executor or executors, if any qualify, shall administer the estate until the minor arrives at full age, when, upon qualifying, he or she may be admitted as a joint executor of the will. If no other executor shall qualify, administration may be granted with the will annexed during the minority of the person named as executor and until he or she shall qualify.

History of Section.
(C.P.A. 1905, § 817; G.L. 1909, ch. 312, § 3; G.L. 1923, ch. 363, § 3; G.L. 1938, ch. 575, § 1; G.L. 1956, § 33-8-2; P.L. 1984, ch. 81, § 6.)



Chapter 33-8-3 - Neglect to present will for probate.

§ 33-8-3 Neglect to present will for probate.  If a person named as executor in a will and having possession thereof neglects or refuses to present the will for probate within thirty (30) days after the decease of the testator, or within thirty (30) days after he or she has knowledge that he or she is so named, that neglect or refusal shall be deemed a declination of the office by the executor.

History of Section.
(C.P.A. 1905, § 818; G.L. 1909, ch. 312, § 4; G.L. 1923, ch. 363, § 4; G.L. 1938, ch. 575, § 2; G.L. 1956, § 33-8-3.)



Chapter 33-8-4 - Grant of letters or administration on incompetence or failure of named executor to qualify.

§ 33-8-4 Grant of letters or administration on incompetence or failure of named executor to qualify.  If a person named as executor in a will has deceased, or is incompetent, or refuses to accept the trust, or neglects to qualify for thirty (30) days after the probate of a will, or within thirty (30) days after notice of probate, as provided in § 33-7-9, the court shall grant letters testamentary to the other executors, if any are named in the will, who are competent and qualify; otherwise the court upon petition therefor shall grant administration on the estate with the will annexed to some suitable person.

History of Section.
(C.P.A. 1905, § 819; G.L. 1909, ch. 312, § 5; G.L. 1923, ch. 363, § 5; G.L. 1938, ch. 575, § 3; G.L. 1956, § 33-8-4.)



Chapter 33-8-5 - Powers of surviving and qualifying joint executors  Filling of vacancies.

§ 33-8-5 Powers of surviving and qualifying joint executors  Filling of vacancies.  If a testator shall appoint more than one executor of his or her will, and any of them die or do not qualify, or, having qualified, shall die, resign, or be removed, or become incapable of acting, those who for the time being are qualified to act shall, unless otherwise provided in the will, have the same power and authority as is given by the will to the executors named therein; provided, that, upon the petition of any party in interest, the probate court may appoint an administrator with the will annexed to fill the vacancy, in which case the probate court shall also grant letters of administration to the administrator with the will annexed if he or she shall qualify and the administrator with the will annexed shall have the same power and authority as is given by the will to the executor in whose place he or she is appointed, unless the will contains an express provision contrary thereto.

History of Section.
(C.P.A. 1905, § 820; G.L. 1909, ch. 312, § 6; G.L. 1923, ch. 363, § 6; G.L. 1938, ch. 575, § 4; P.L. 1945, ch. 1592, § 1; G.L. 1956, § 33-8-5.)



Chapter 33-8-6 - Executor of executor.

§ 33-8-6 Executor of executor.  The executor of an executor shall not, as such, administer the estate of the first testator.

History of Section.
(C.P.A. 1905, § 821; G.L. 1909, ch. 312, § 7; G.L. 1923, ch. 363, § 7; G.L. 1938, ch. 575, § 5; G.L. 1956, § 33-8-6.)



Chapter 33-8-7 - Residence of administrator.

§ 33-8-7 Residence of administrator.  No person not an inhabitant of this state shall be appointed administrator by reason of any right to the trust, unless other circumstances, in the opinion of the court, render the appointment proper.

History of Section.
(C.P.A. 1905, § 825; G.L. 1909, ch. 312, § 11; G.L. 1923, ch. 363, § 11; G.L. 1938, ch. 575, § 8; G.L. 1956, § 33-8-7.)



Chapter 33-8-8 - Administration of intestate estate.

§ 33-8-8 Administration of intestate estate.  Administration of the estate of a person dying intestate shall be granted as follows:

(1) To the widow or surviving husband or one or more of the next of kin, or to the widow or surviving husband jointly with one or more of the next of kin, they being suitable persons and competent.

(2) If the widow or surviving husband and the next of kin shall neglect to apply for letters of administration within thirty (30) days after the decease of a person intestate, or shall be unsuitable for the discharge of the trust, or renounce the administration, the probate court may, on petition therefor of some party in interest, grant administration to any suitable person.

History of Section.
(C.P.A. 1905, § 824; G.L. 1909, ch. 312, § 10; P.L. 1919, ch. 1787, § 3; G.L. 1923, ch. 363, § 10; G.L. 1938, ch. 575, § 9; G.L. 1956, § 33-8-8.)



Chapter 33-8-9 - Administration of partially intestate estate.

§ 33-8-9 Administration of partially intestate estate.  If a will which disposes of only a part of the estate of a testator is admitted to probate, the executor of the will, or the administrator with the will annexed, shall, unless otherwise provided in the will, and except as provided in the second clause of § 33-8-8, be ex officio the administrator of the intestate estate, and shall give bond to cover all his or her duties.

History of Section.
(C.P.A. 1905, § 823; G.L. 1909, ch. 312, § 9; G.L. 1923, ch. 363, § 9; G.L. 1938, ch. 575, § 7; G.L. 1956, § 33-8-9.)



Chapter 33-8-10 - Administration de bonis non.

§ 33-8-10 Administration de bonis non.  If a sole or a surviving executor or administrator dies, resigns, or is removed before having fully administered an estate, or there is any thing remaining to be done in execution of the will, the probate court shall grant letters of administration with the will annexed, or of administration, as the case may require, to administer the estate of the deceased not already administered.

History of Section.
(C.P.A. 1905, § 826; G.L. 1909, ch. 312, § 12; G.L. 1923, ch. 363, § 12; G.L. 1938, ch. 575, § 10; G.L. 1956, § 33-8-10.)



Chapter 33-8-11 - Marriage of executrix or administratrix.

§ 33-8-11 Marriage of executrix or administratrix.  If an unmarried woman shall be appointed an executor or administrator and thereafter shall marry, the marriage shall not make her husband an executor or administrator in her right nor disqualify her as executor or administrator.

History of Section.
(C.P.A. 1905, § 822; G.L. 1909, ch. 312, § 8; G.L. 1923, ch. 363, § 8; G.L. 1938, ch. 575, § 6; G.L. 1956, § 33-8-11.)






Chapter 33-9 - Collection and Management of Decedents' Estates

Chapter 33-9-1 - Return of inventory of estate.

§ 33-9-1 Return of inventory of estate.  Every administrator and every executor, shall, within ninety (90) days after his or her appointment or such longer period as may be allowed by the probate court, return to the probate court, under oath, a true inventory of all the personal property, both tangible and intangible, and of all claims, rights, causes of actions and other assets, other than real property, of the deceased, with an appraisement thereof as of the date of the decedent's death.

History of Section.
(C.P.A. 1905, § 866; G.L. 1909, ch. 313, § 1; P.L. 1919, ch. 1787, § 4; G.L. 1923, ch. 364, § 1; G.L. 1938, ch. 577, § 1; G.L. 1956, § 33-9-1; P.L. 1990, ch. 405, § 1; P.L. 1996, ch. 110, § 4.)



Chapter 33-9-2 - Wearing apparel.

§ 33-9-2 Wearing apparel.  The wearing apparel of a deceased person, not including jewels and watches, shall not be included in the inventory nor be assets for the payment of debts, and if not bequeathed shall be distributed according to law.

History of Section.
(C.P.A. 1905, § 868; G.L. 1909, ch. 313, § 3; G.L. 1923, ch. 364, § 3; G.L. 1938, ch. 577, § 3; G.L. 1956, § 33-9-2.)



Chapter 33-9-3 - Emblements of lands.

§ 33-9-3 Emblements of lands.  If any testator or intestate shall die after March 1 in any year, all the emblements of his or her lands that shall be severed before December 31 next following shall be included in the inventory and be assets in the hands of his or her executor or administrator; but all emblements growing on the lands at the time of the death of the testator or intestate, if that event happens on or after December 31 and before March 1, shall not so be included, but shall pass with the land.

History of Section.
(C.P.A. 1905, § 869; G.L. 1909, ch. 313, § 4; G.L. 1923, ch. 364, § 4; G.L. 1938, ch. 577, § 4; G.L. 1956, § 33-9-3.)



Chapter 33-9-4 - Appraisal of property.

§ 33-9-4 Appraisal of property.  (a) The property comprised in the inventory shall be appraised by the executor or administrator.

(b) Upon the petition of any party in interest, the court may appoint one or more appraisers to value assets of the estate specified in the petition. The appraisers shall be sworn to the faithful discharge of their trust.

History of Section.
(C.P.A. 1905, § 867; G.L. 1909, ch. 313, § 2; P.L. 1915, ch. 1260, § 2; G.L. 1923, ch. 364, § 2; G.L. 1938, ch. 577, § 2; G.L. 1956, § 33-9-4; P.L. 1977, ch. 95, § 1.)



Chapter 33-9-5 - Debts owed by executor to decedent.

§ 33-9-5 Debts owed by executor to decedent.  The appointment of a debtor as an executor shall in no case be deemed an extinguishment of the debt; but all such debts shall be accounted for as assets by the executor, unless otherwise directed by the will.

History of Section.
(C.P.A. 1905, § 870; G.L. 1909, ch. 313, § 5; G.L. 1923, ch. 364, § 5; G.L. 1938, ch. 577, § 5; G.L. 1956, § 33-9-5.)



Chapter 33-9-6 - Marking and care of decedent's grave.

§ 33-9-6 Marking and care of decedent's grave.  An executor or administrator of a solvent estate may erect a headstone, and with the permission of the probate court may erect a monument, and with like permission an executor or administrator of an insolvent estate may erect a headstone at the grave of his testator or intestate. An executor or administrator of a solvent estate may with the permission of the probate court pay to a cemetery corporation or to a town or city a reasonable sum for the perpetual care of the monument, the headstone, and the lot in which the body of the testator or intestate is buried. Where the permission of the probate court is required, it shall determine the amount of the payment and to whom the payment shall be paid. All reasonable payments made under this section shall be allowed as part of the funeral charges in the settlement of the accounts of the executor or administrator.

History of Section.
(C.P.A. 1905, § 969; G.L. 1909, ch. 318, § 4; P.L. 1921, ch. 2028, § 1; G.L. 1923, ch. 369, § 4; G.L. 1938, ch. 579, § 4; G.L. 1956, § 33-9-6; P.L. 1960, ch. 22, § 1.)



Chapter 33-9-7 - Continuation of decedent's business.

§ 33-9-7 Continuation of decedent's business.  Executors and administrators may be authorized by the probate court before which the estate is in settlement to work up and complete any stock and materials in an unfinished state, or to continue any business of the decedent so far as may be expedient for the prudent winding up of the business, if the court shall find that it will be for the interest of the estate.

History of Section.
(C.P.A. 1905, § 849; G.L. 1909, ch. 312, § 35; G.L. 1923, ch. 363, § 35; G.L. 1938, ch. 575, § 33; G.L. 1956, § 33-9-7.)



Chapter 33-9-8 - Redemption or sale of incumbered property.

§ 33-9-8 Redemption or sale of incumbered property.  The executor or administrator, if there be sufficient assets, may redeem all property of the deceased under mortgage, pledge, or levy, the redemption of which would increase the value of the estate, or he or she may sell the property subject to incumbrance; and the executor or administrator shall in that case first obtain the advice and direction of the probate court as to whether he or she shall redeem or sell the property subject to incumbrance, and failure to comply with the advice and direction shall be deemed maladministration and waste.

History of Section.
(C.P.A. 1905, § 850; G.L. 1909, ch. 312, § 36; G.L. 1923, ch. 363, § 36; G.L. 1938, ch. 575, § 34; G.L. 1956, § 33-9-8.)



Chapter 33-9-9 - Real estate mortgages as personal property.

§ 33-9-9 Real estate mortgages as personal property.  Debts due by mortgage of real estate and the mortgaged premises shall, unless the mortgage be foreclosed and the equity barred in the lifetime of the testator or intestate, be considered personal property for every purpose in settling the estates of deceased persons.

History of Section.
(C.P.A. 1905, § 875; G.L. 1909, ch. 313, § 10; G.L. 1923, ch. 364, § 10; G.L. 1938, ch. 577, § 10; G.L. 1956, § 33-9-9.)



Chapter 33-9-10 - Sale of mortgage and debt.

§ 33-9-10 Sale of mortgage and debt.  The executor or administrator may sell the mortgage and the debt secured thereby in his or her discretion for the amount due thereon, and may sell the mortgage and the debt for a less amount upon obtaining the advice and direction therefor of the probate court upon a petition filed for that purpose.

History of Section.
(C.P.A. 1905, § 876; G.L. 1909, ch. 313, § 11; G.L. 1923, ch. 364, § 11; G.L. 1938, ch. 577, § 11; G.L. 1956, § 33-9-10.)



Chapter 33-9-11 - Taking possession of property by mortgage.

§ 33-9-11 Taking possession of property by mortgage.  The executor or administrator may take the surrender of, or sue in ejectment for, the seisin and possession of the real estate mortgaged as provided in § 33-9-9; in which action it shall be sufficient for him or her to declare on the seisin and possession of the testator or intestate.

History of Section.
(C.P.A. 1905, § 877; G.L. 1909, ch. 313, § 12; G.L. 1923, ch. 364, § 12; G.L. 1938, ch. 577, § 12; G.L. 1956, § 33-9-11.)



Chapter 33-9-12 - Possession and sale of property taken through mortgage.

§ 33-9-12 Possession and sale of property taken through mortgage.  Upon recovery or surrender of possession of real estate mortgaged as provided in § 33-9-11, the executor or administrator shall be seised and possessed of the mortgaged estate, subject to liability to sale if necessary for the payment of debts, legacies or charges, of administration, in the manner provided by law for the sale of real estate by executors and administrators. The surplus proceeds of the sale, after payment of incidental expenses, debts, legacies, and expenses of administration, shall be held and distributed as personal property.

History of Section.
(C.P.A. 1905, § 878; G.L. 1909, ch. 313, § 13; G.L. 1923, ch. 364, § 13; G.L. 1938, ch. 577, § 13; G.L. 1956, § 33-9-12.)



Chapter 33-9-13 - Redemption of mortgaged property from executor or administrator.

§ 33-9-13 Redemption of mortgaged property from executor or administrator.  After surrender or recovery of possession of real estate mortgaged as provided in § 33-9-11, and before sale as provided in § 33-9-12, or in case the testator or intestate die possessed of any real estate mortgaged to him or her which may be redeemed, if the mortgagor, his or her heirs, executors, administrators, or assigns shall, within the time limited for redemption, redeem the mortgaged premises, the executor or administrator shall be entitled to receive the redemption money, and shall hold the money as personal property, and shall thereupon release and discharge the mortgaged premises by release, quitclaim, or other legal conveyance.

History of Section.
(C.P.A. 1905, § 879; G.L. 1909, ch. 313, § 14; G.L. 1923, ch. 364, § 14; G.L. 1938, ch. 577, § 14; G.L. 1956, § 33-9-13.)



Chapter 33-9-14 - Authority of executor or administrator to borrow.

§ 33-9-14 Authority of executor or administrator to borrow.  Whenever it shall for any reason appear to be desirable for an executor or administrator to borrow money, the superior court, upon bill or petition in equity filed by the executor or administrator, may authorize the executor or administrator to borrow, for any one or more of the purposes specified in § 33-9-15, such sum or sums, for such period or periods of time, and upon such terms and conditions as the court shall deem advisable, and the court may authorize the executor or administrator to mortgage, pledge, or otherwise subject to lien, as security for the repayment of the money borrowed, the whole or any part or parts of the personal estate in his hands; provided, however, that property specifically bequeathed shall not be mortgaged, pledged, or otherwise subjected to lien so long as there remains personal property not specifically bequeathed which may be so mortgaged, pledged, or otherwise subjected to lien. For the purpose of exercising any powers so granted, an executor or administrator may execute such promissory notes, bonds, mortgages, deeds of trust or other instruments, containing such powers of sale, conditions, covenants or other provisions, as may be necessary or proper in the circumstances. In granting this authority, the court may impose such conditions or restrictions and give such directions as it may deem advisable; and the court may either direct that particular property may be so mortgaged or pledged, or may authorize the executor or administrator to mortgage or pledge the whole or such part or parts of the personal estate in his or her hands as he or she may in his or her discretion deem advisable, subject, however, to the provisions in regard to property specifically bequeathed.

History of Section.
(G.L., ch. 312, § 56, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 56; G.L. 1938, ch. 575, § 54; G.L. 1956, § 33-9-14.)



Chapter 33-9-15 - Purposes for which borrowing authorized.

§ 33-9-15 Purposes for which borrowing authorized.  Borrowing may be authorized for any one or more of the following purposes:

(1) To discharge any existing lien or mortgage on the real or personal estate of the decedent;

(2) To pay the debts of the decedent;

(3) To pay the funeral expenses;

(4) To pay the charges of administration;

(5) To pay the estate, inheritance, legacy, or succession taxes;

(6) To pay the expenses of supporting the decedent's family as prescribed by law;

(7) To pay the legacies under the will; and

(8) For any other purpose whatsoever which the court may approve as necessary or desirable for the protection or benefit of the estate.

History of Section.
(G.L., ch 312, § 56, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 56; G.L. 1938, ch. 575, § 54; G.L. 1956, § 33-9-15.)



Chapter 33-9-16 - Effect of borrowing by executor or administrator.

§ 33-9-16 Effect of borrowing by executor or administrator.  Any borrowing authorized as provided in § 33-9-14 shall create a debt of the estate, and any mortgage, pledge, or lien authorized as provided in § 33-9-14 shall be, to the extent and in the manner authorized, binding upon the property so mortgaged; provided, however that nothing contained in §§ 33-9-14  33-9-17 shall be held to affect the right of the executor or administrator subsequently to contest the validity of any claim against the estate for the payment of which the borrowing was authorized. And no transaction, and no note, bond, covenant, or other obligation executed or entered into as a part of or as an incident to the transaction shall bind the executor or administrator personally, insofar as the transaction, note, bond, covenant, or other obligation is made or entered into by the executor or administrator in his or her representative capacity.

History of Section.
(G.L., ch. 312, § 56, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 56; G.L. 1938, ch. 575, § 54; G.L. 1956, § 33-9-16.)



Chapter 33-9-17 - Lender not liable for loss or misapplication.

§ 33-9-17 Lender not liable for loss or misapplication.  No person lending money to an executor or administrator who has been authorized to borrow by the court in accordance with the provisions of §§ 33-9-14  33-9-16 shall be required to see to the application or be answerable for any loss or misapplication thereof.

History of Section.
(G.L., ch. 312, § 56, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 56; G.L. 1938, ch. 575, § 54; G.L. 1956, § 33-9-17.)



Chapter 33-9-18 - Authority to lend, invest, vote, and protect investments.

§ 33-9-18 Authority to lend, invest, vote, and protect investments.  (a) The superior court may, upon complaint filed by an executor or administrator, authorize the executor or administrator to invest money belonging to the estate in such safe investments as it may approve, and may likewise authorize or direct the executor or administrator to vote the stock or shares belonging to the estate in any corporation, association, or joint stock company in such manner and for such purposes as the court may deem advisable; and if it shall in the court's opinion be in the interest of the estate so to do, the court may authorize the executor or administrator:

(1) To lend money belonging to the estate to any corporation, association, or joint stock company, in the stock, shares, or obligations of which any portion of the estate may be invested, or in which the estate may be otherwise interested;

(2) To invest money belonging to the estate in the stock, shares, or other obligations of any such corporation, association, or joint stock company;

(3) To endorse or guarantee the obligations of the corporation, association, or joint stock company.

(b) In granting the authority, the court may impose such conditions or restrictions and give such directions as it may deem advisable.

(c) The superior court may, upon any complaint, approve any investment, loan, endorsement, guaranty, or vote previously made or given by an executor or administrator which the court might have authorized, and the approval shall have the same effect as a prior order or decree authorizing the investment, loan, endorsement, guaranty, or vote. Any endorsement or guaranty shall be binding upon the estate, and shall not be binding upon the executor or administrator personally.

(d) The powers herein conferred upon the superior court may be exercised in cases where the court deems it necessary for the protection or preservation of the estate or to prevent irreparable damage or loss to the estate, notwithstanding any provisions or directions contained in a will authorizing or restricting the powers of an executor or administrator with the will annexed to invest or lend money of the estate, to endorse or guarantee obligations, or to vote the stock or shares belonging to the estate in any corporation, association, or joint stock company; provided, however, that the court shall exercise these powers with extreme caution and shall not exercise these powers in cases where the testator has in the will expressly declared or requested that the powers shall not be exercised by the court.

History of Section.
(G.L., ch. 312, § 57, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 57; G.L. 1938, ch. 575, § 55; G.L. 1956, § 33-9-18.)



Chapter 33-9-19 - General powers of executor or administrator unaffected.

§ 33-9-19 General powers of executor or administrator unaffected.  Nothing contained in §§ 33-9-14  33-9-18 shall be held to limit or restrict any powers which an executor or administrator may have apart from the provisions of those sections.

History of Section.
(G.L., ch. 312, § 58, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 58; G.L. 1938, ch. 575, § 56; G.L. 1956, § 33-9-19.)



Chapter 33-9-20 - Representation of contingent interests and persons non sui juris.

§ 33-9-20 Representation of contingent interests and persons non sui juris.  Whenever in any proceeding under §§ 33-9-14  33-9-18 there are contingent interests of persons not in being or not ascertainable or interests of persons non sui juris, the court may appoint a person to represent the contingent interests or a guardian ad litem to represent the interests of persons non sui juris, and in case of that representation the decree entered in the proceeding shall bind all interests.

History of Section.
(G.L., ch. 312, § 59, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 59; G.L. 1938, ch. 575, § 57; G.L. 1956, § 33-9-20.)



Chapter 33-9-21 - Appeals to supreme court.

§ 33-9-21 Appeals to supreme court.  An appeal may be taken to the supreme court from any final order or decree of the superior court entered in any proceeding brought under the provisions of §§ 33-9-14  33-9-18 at any time within ten (10) days from the entry of the order or decree.

History of Section.
(G.L., ch. 312, § 60, as enacted by P.L. 1921, ch. 2030, § 1; G.L. 1923, ch. 363, § 60; G.L. 1938, ch. 575, § 58; G.L. 1956, § 33-9-21.)



Chapter 33-9-22 - Validity of acts by executor or administrator subsequently removed  Validity of purchases from devisees, legatees, or heirs.

§ 33-9-22 Validity of acts by executor or administrator subsequently removed  Validity of purchases from devisees, legatees, or heirs.  When an executor or administrator is removed, or when letters of administration or decrees are revoked, all previous sales whether of real or personal estate, lawfully made by an executor or administrator and with good faith on the part of the purchaser, and all other lawful acts done by the executor or administrator, shall remain valid and effectual. A decree allowing a will or compromise of a will or adjudicating the intestacy of the estate of a deceased person in any court in the state having jurisdiction thereof shall, after one year from the rendition thereof or, if proceedings for its reversal are had, after one year from its establishment, or in the event that administration of the estate has been fully completed within one year after the rendition or establishment, as the case may be, then after completion of administration of the estate, be final and conclusive in favor of purchasers for value in good faith without notice of any adverse claims of any property, real or personal, from devisees, legatees, or heirs claiming under the will or estate, or from their executors, administrators, guardians, or conservators. This section shall not make an adjudication of the fact of death conclusive.

History of Section.
(C.P.A. 1905, § 851; G.L. 1909, ch. 312, § 37; G.L. 1923, ch. 363, § 37; G.L. 1938, ch. 575, § 35; G.L. 1956, § 33-9-22; P.L. 1959, ch. 107, § 1.)



Chapter 33-9-23 - Master's deed to convey decedent's property to party entitled to specific performance.

§ 33-9-23 Master's deed to convey decedent's property to party entitled to specific performance.  When a person dies holding the legal title to property, real or personal, and an action for specific performance of contract for sale thereof would have existed as against the deceased had he or she lived, a complaint against the executor or administrator alone of the deceased may be brought by the person with whom the deceased has made the contract, setting out the facts, the pendency of which bill shall be advertised at least twice each week for three (3) successive weeks in some newspaper published in the city of Providence, which notice shall be in addition to legal notice to the executor or administrator. And on hearing the cause, if it appear that a proper case has been made out, the superior court shall decree that a conveyance shall be made by a master to be appointed for that purpose whose deed shall vest the title of the deceased in the party entitled to specific performance on payment of the purchase price, which, less the costs of the suit, including costs as between solicitor and client, shall be personal assets in the hands of the executor or administrator.

History of Section.
(G.L. 1896, ch. 208, § 21; C.P.A. 1905, § 1220; G.L. 1909, ch. 259, § 21; G.L. 1923, ch. 303, § 21; G.L. 1938, ch. 583, § 1; G.L. 1956, § 33-9-23.)



Chapter 33-9-24 - Continuation of actions by or against decedent.

§ 33-9-24 Continuation of actions by or against decedent.  In case any action, suit, or proceeding is commenced or shall be pending in any court, and either party shall die before final judgment, the executor or administrator of the deceased person, or his or her successor in case the deceased was acting in a representative capacity, may, if the cause of action survives, prosecute or defend the action, suit, or proceeding to final judgment.

History of Section.
(C.P.A. 1905, § 970; G.L. 1909, ch. 318, § 5; G.L. 1923, ch. 369, § 5; G.L. 1938, ch. 579, § 5; G.L. 1956, § 33-9-24.)



Chapter 33-9-25 - Substitution and execution by successor administrator.

§ 33-9-25 Substitution and execution by successor administrator.  Whenever any judgment shall have been recovered by or in the name of any executor or administrator, a succeeding administrator of the estate not administered may on motion be substituted as plaintiff and may take out execution upon the judgment.

History of Section.
(C.P.A. 1905, § 993; G.L. 1909, ch. 318, § 28; G.L. 1923, ch. 369, § 28; G.L. 1938, ch. 579, § 28; G.L. 1956, § 33-9-25; P.L. 1965, ch. 55, § 60.)



Chapter 33-9-26 - Liability of executor in own wrong.

§ 33-9-26 Liability of executor in own wrong.  Any person who shall embezzle or shall, without being thereto authorized by law, injuriously intermeddle with any personal property of a deceased person shall be liable as an executor in his or her own wrong to the creditors and other persons aggrieved.

History of Section.
(C.P.A. 1905, § 844; G.L. 1909, ch. 312, § 30; G.L. 1923, ch. 363, § 30; G.L. 1938, ch. 575, § 28; G.L. 1956, § 33-9-26.)



Chapter 33-9-27 - Personal liability of executor or administrator for debts of estate.

§ 33-9-27 Personal liability of executor or administrator for debts of estate.  No executor or administrator, except an executor in his or her own wrong, shall be holden to bail upon mesne process, nor shall his or her property be attached, nor his or her person arrested, nor his or her person or property taken on execution, for the debts or legacies of the testator or intestate, except upon suggestion of waste as provided in § 33-9-28; but in such suits the writs of attachment and execution shall run against the goods, chattels, rights, and credits of the deceased only in the hands of the executor or administrator.

History of Section.
(C.P.A. 1905, § 991; G.L. 1909, ch. 318, § 26; G.L. 1923, ch. 369, § 26; G.L. 1938, ch. 579, § 26; G.L. 1956, § 33-9-27.)



Chapter 33-9-28 - Civil action with suggestion of waste.

§ 33-9-28 Civil action with suggestion of waste.  If execution shall issue against the estate of the testator or intestate in the hands of the executor or administrator, and the officer charged with the service thereof shall return thereon that he or she cannot find any estate whereon to levy the execution, and that the execution has not been satisfied by the executor or administrator, a civil action may be brought in the same court within two (2) years after the date of the first publication of the notice of the qualification of the first executor or administrator against the executor or administrator, alleging a suggestion or waste; and after process has been duly served by the officer to whom it shall be directed and by him or her returned, if the executor or administrator makes default of appearance, or, coming in, shall not show sufficient cause to the contrary, judgment and execution shall be awarded against him or her and his or her own proper estate for the sum recovered, with interest due thereon, with costs, and, for want of estate, against the body of the executor or administrator.

History of Section.
(C.P.A. 1905, § 992; G.L. 1909, ch. 318, § 27; G.L. 1923, ch. 369, § 27; G.L. 1938, ch. 579, § 27; G.L. 1956, § 33-9-28; P.L. 1965, ch. 55, § 60.)



Chapter 33-9-29 - Descent or distribution of real estate to be recorded.

§ 33-9-29 Descent or distribution of real estate to be recorded.  When the real property of any deceased person, or any part thereof or interest therein, is devised or distributed or set out to the devisee or devisees, heir or heirs, or spouse of the decedent, or is legally divided by all the persons interested, or descends to the heir or heirs or spouse of the decedent, the executor or administrator of the decedent, shall cause a certificate of descent to be recorded in the land evidence records of every city or town in which real property of the decedent is situated, and it shall constitute prima facie evidence of the facts stated in it, so far as those facts affect real estate of the decedent.

History of Section.
(P.L. 2001, ch. 296, § 2; P.L. 2006, ch. 589, § 2.)



Chapter 33-9-30 - Donation of conservation easement.

§ 33-9-30 Donation of conservation easement.  An executor or administrator may donate a conservation easement on any real property in order to obtain the benefit of the estate tax exclusion allowed under sections 170 and 2031(c), respectively, of the United States Internal Revenue Code of 1986, as amended, if:

(1) The will authorizes or directs the executor to donate a conservation easement on the real property; or

(2) Each interested party who has an interest in the real property that would be affected by the conservation easement consents in writing to the donation.

History of Section.
(P.L. 2009, ch. 98, § 1; P.L. 2009, ch. 99, § 1.)






Chapter 33-10 - Allowances to Families of Decedents

Chapter 33-10-1 - Wearing apparel and exempt personal property allowed to widow or widower and children.

§ 33-10-1 Wearing apparel and exempt personal property allowed to widow or widower and children.  The wearing apparel of the widow or widower and minor children of a deceased person shall belong to them, respectively. The widow or widower shall be entitled, for herself or himself and for the family under her or his care, to such household effects, supplies, and, in addition thereto, such other personal property of the husband or wife exempt from attachment by law, as the probate court shall deem necessary, having regard to all the circumstances of the case; or, if there is no widow or widower the minor children shall be entitled to the household effects, or the use thereof, in such manner as the court shall direct.

History of Section.
(C.P.A. 1905, § 871; G.L. 1909, ch. 313, § 6; G.L. 1923, ch. 364, § 6; G.L. 1938, ch. 577, § 6; G.L. 1956, § 33-10-1; P.L. 1980, ch. 317, § 1.)



Chapter 33-10-2 - Property allowed not assets in hands of executor or administrator.

§ 33-10-2 Property allowed not assets in hands of executor or administrator.  Such part of the personal property as the court shall allow to the widow, widower or family of the deceased, although inventoried, shall not be assets in the hands of the executor or administrator.

History of Section.
(C.P.A. 1905, § 873; G.L. 1909, ch. 313, § 8; G.L. 1923, ch. 364, § 8; G.L. 1938, ch. 577, § 8; G.L. 1956, § 33-10-2; P.L. 1980, ch. 317, § 1.)



Chapter 33-10-3 - Allowances for temporary support of family.

§ 33-10-3 Allowances for temporary support of family.  The probate court shall make reasonable allowance out of the estate of the deceased for the support of his or her family, until the support can otherwise be provided for, for a period not exceeding six (6) months from the date of the death, having regard to the situation of the family and the value and circumstances of the estate. The allowance may be fixed at any time upon application of the executor or administrator or of any party in interest, filed within six (6) months after the first publication of notice of the qualification of the executor or administrator. The court may, in its discretion, provided a final account has not been allowed, make an additional allowance under like conditions for the support of the family for a second period not exceeding six (6) months, the allowance to be fixed at any time after the first six (6) months period has passed and within one year after the first publication of notice of the qualification of the executor or administrator upon his or her application, or upon the application of any party in interest. After exhausting the personal property, real estate may be sold to provide the amount of allowance decreed in the same manner as for the payment of debts. An appeal from a decree granting letters testamentary or of administration shall not prevent the allowance being made by the probate court or the payment thereof. An appeal from a decree making any allowance shall not prevent the payment of the allowance if a bond in such amount as may be fixed by the court but no less than the amount of the allowance be given to the court by a widow or widower, if any, or by a guardian of the minor children in case there be no widow or widower, with surety or sureties approved by the court, and conditioned to repay all in excess of what is finally determined to be a reasonable allowance or to return all of the allowance in case the decree granting the allowance is finally reversed in the full amount. The bond required by the provisions of this section and the remedies thereon shall be governed by the provisions of chapter 17 of this title as far as the context thereof permits.

History of Section.
(C.P.A. 1905, § 872; G.L. 1909, ch. 313, § 7; G.L. 1923, ch. 364, § 7; P.L. 1926, ch. 827, § 1; G.L. 1938, ch. 577, § 7; P.L. 1941, ch. 1004, § 1; G.L. 1956, § 33-10-3; P.L. 1962, ch. 39, § 1; P.L. 1980, ch. 317, § 1.)



Chapter 33-10-4 - Real estate set aside for support of widow or widower in addition to statutory life estate.

§ 33-10-4 Real estate set aside for support of widow or widower in addition to statutory life estate.  If there be no issue of a deceased person living at the time of his or her death, the probate court shall also allow and set off to the widow or widower such portion of the real estate of her or his deceased spouse not required for the payment of his or her debts as may be suitable for her or his situation and support and in accordance with the circumstances of the estate, and the widow or widower shall hold the real estate in addition to those rights afforded by chapter 25 of this title subject to the same conditions and for the same time as she or he holds her or his statutory estate pursuant to the provisions of chapter 25 of this title.

History of Section.
(C.P.A. 1905, § 874; G.L. 1909, ch. 313, § 9; G.L. 1923, ch. 364, § 9; G.L. 1938, ch. 577, § 9; G.L. 1956, § 33-10-4; P.L. 1980, ch. 317, § 1.)






Chapter 33-11 - Claims Against Decedents' Estates

Chapter 33-11-1 - Computation of time.

§ 33-11-1 Computation of time.  Periods of time in this chapter, where no other provision is made, shall be reckoned from the date of the first publication by the probate clerk of the notice of the qualification of the original personal representative of the decedent's estate.

History of Section.
(C.P.A. 1905, § 881; G.L. 1909, ch. 314, § 1; P.L. 1922, ch. 2196, § 3; G.L. 1923, ch. 365, § 1; G.L. 1938, ch. 578, § 1; G.L. 1956, § 33-11-1; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-2 - Effect of administration de bonis non.

§ 33-11-2 Effect of administration de bonis non.  When after qualification the original personal representative dies, resigns or is removed, without having fully administered the estate, and a successor personal representative is appointed, the succeeding administration shall be deemed to be a continuation of the preceding administration, and all limitations which could be claimed for or against the predecessor may be claimed for or against the successor; provided, however, that the time when there is no personal representative of the estate shall not be reckoned as part of the periods for the filing, or proof of claims, or limitations for bringing suits; and these periods, and generally the periods referred to where no provision to the contrary is made, shall be reckoned exclusive of this time.

History of Section.
(C.P.A. 1905, § 974; G.L. 1909, ch. 318, § 9; G.L. 1923, ch. 369, § 9; G.L. 1938, ch. 579, § 9; G.L. 1956, § 33-11-2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-3 - Claims payable at future day.

§ 33-11-3 Claims payable at future day.  Claims against the estate of a deceased person, which by their terms are payable at a future day, shall, as against the estate, be deemed to be due at the time of the person's death, and may be filed, and shall be entitled to payment with other claims, deducting interest for the anticipated payment.

History of Section.
(C.P.A. 1905, § 882; G.L. 1909, ch. 314, § 2; G.L. 1923, ch. 365, § 2; G.L. 1938, ch. 578, § 2; G.L. 1956, § 33-11-3.)



Chapter 33-11-4 - Manner of presentation of claims.

§ 33-11-4 Manner of presentation of claims.  Claims against a decedent's estate may be presented as follows:

(1) The claimant shall present a written statement of the claim with the clerk of the probate court indicating its basis, the amount claimed (if known), the name and address of the claimant, and the name and address of the claimant's attorney (if any) and deliver or mail a copy thereof to the personal representative. The claim is deemed presented when filed with the probate court. The claimant has the burden of establishing proper and timely presentation of the claim. If the claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the condition or uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to accurately describe the due date of claim not yet due, the nature of any condition or uncertainty, or the security, does not invalidate the presentation made.

(2) No presentation of claim is required for matters already claimed in proceedings which were pending against the decedent at the time of his or her death. No personal representative shall be held to defend and no decedent's estate shall be held liable for any claim pending against the decedent until the estate shall be joined as a party with notice to the probate court and the personal representative served.

History of Section.
(C.P.A. 1905, § 883; G.L. 1909, ch. 314, § 3; P.L. 1915, ch. 1260, § 3; P.L. 1920, ch. 1937, § 1; G.L. 1923, ch. 365, § 3; G.L. 1938, ch. 578, § 3; P.L. 1941, ch. 1003, § 2; P.L. 1951, ch. 2743, § 1; P.L. 1952, ch. 3023, § 1; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 33-11-4; P.L. 1996, ch. 110, § 5; P.L. 2008, ch. 307, § 2; P.L. 2011, ch. 363, § 6.)



Chapter 33-11-5 - Time allowed for presenting claims  Late claims  Appeal.

§ 33-11-5 Time allowed for presenting claims  Late claims  Appeal.  (a) Claims shall be presented within six (6) months from the first publication or be forever barred, subject to extensions granted pursuant to subsection 33-11-5(b).

(b) A creditor who, by reason of accident, mistake, excusable neglect or lack of adequate notice of decedent's estate, failed to present a claim within six (6) months from the first publication, may before distribution of the estate, petition the probate court for leave to present a claim out of time. For purposes of this section, notice of commencement of probate pursuant to § 33-11-5.1 at least sixty (60) days before the expiration of the six (6) months claim period shall be deemed adequate. Upon hearing after notice to the decedent's personal representative, heirs and beneficiaries (if any), the probate court may in its discretion, grant leave to present the claim out of time upon such terms as the court prescribes. Any claim presented out of time, if allowed, shall be paid out of the assets remaining in the personal representative's hands when notice of the petition was received.

(c) There shall be no de novo appeal to the superior court from an order or decree of the probate court granting leave to present a claim out of time.

History of Section.
(C.P.A. 1905, § 883; G.L. 1909, ch. 314, § 3; P.L. 1915, ch. 1260, § 3; P.L. 1920, ch. 1937, § 1; G.L. 1923, ch. 365, § 3; G.L. 1938, ch. 578, § 3; P.L. 1941, ch. 1003, § 2; P.L. 1951, ch. 2743, § 1; P.L. 1952, ch. 3023, § 1; G.L. 1956, § 33-11-5; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-5.1 - Duty to notify known or reasonably ascertainable creditors.

§ 33-11-5.1 Duty to notify known or reasonably ascertainable creditors.  (a) If the identity of a creditor of the decedent's is known to or reasonably ascertainable by the personal representative, the personal representative shall, within a reasonable period of time after qualification, take such steps as are reasonably necessary to ensure that such creditor receives or has received actual notice of the commencement of the decedent's estate. The sending of a notice in the form contained in subsection (b) by the personal representative to the creditor at his/her or its last known address, by first class mail, postage prepaid, shall be deemed a means, but not the exclusive means, of satisfying the requirements of this section. The personal representative is not liable to a creditor or to a successor personal representative of the decedent for giving or failing to give notice under this section.

(b) A personal representative shall be conclusively presumed to have complied with this section by sending a written notice in substantially the following form:

STATE OF RHODE ISLAND PROBATE COURT OF

COUNTY OF ]]]]]]]]]]]]]] THE

ESTATE OF (NAME OR ESTATE) (NO.)

NOTICE OF COMMENCEMENT OF PROBATE

To: (Name of Creditor)

(last known address of creditor)

Notice is hereby given by (name of personal representative) that a probate estate has been commenced for (name of decedent) in the Probate Court of the (name of municipality, address of court) docket no. ]]]]]]]]]], said (name of fiduciary) having been qualified on (date of qualification).

A creditor must present a written statement of the claim indicating its basis, the amount claimed, the name and address of the claimant, and the name and address of the claimant's attorney (if any) within six (6) months after qualification. Claims should be mailed to the personal representative or attorney named below and filed with the clerk of the probate court.

Name and address of

Estate Personal Representative or Attorney

Date

History of Section.
(P.L. 1996, ch. 110, § 6; P.L. 2008, ch. 307, § 2; P.L. 2009, ch. 310, § 12.)



Chapter 33-11-5.2 - Fiduciary's affidavit regarding notice to creditors and OHHS.

§ 33-11-5.2 Fiduciary's affidavit regarding notice to creditors and OHHS.  In order to close an estate, whether by accounting or affidavit of completed administration, the fiduciary shall submit to the probate court an affidavit in substantially the following form:

STATE OF RHODE ISLAND PROBATE COURT OF THE

COUNTY ]]]]]]]]]]]]]]]]]]]]]]]] TOWN OF ]]]]]]]]]]

ESTATE OF ]]]]]]]]]]]]]]]]]] NO. ]]]]]]]]]]

FIDUCIARY'S AFFIDAVIT REGARDING NOTICE TO CREDITORS AND TO THE EXECUTIVE OFFICE OF HEALTH AND HUMAN SERVICES

The undersigned fiduciary of the above-captioned estate upon oath deposes and says that (a) notice of the commencement of the estate was mailed to all known or reasonably ascertainable creditors of the estate, as well as to the executive office of health and human services when the decedent was fifty-five (55) years or older, or that (b) no such notice was required to be mailed because the estate had no known or reasonably ascertainable creditors and the decedent was under the age of fifty-five (55).

Name ]]]]]]]]]]]]]]]]]]]]]]]] Date]]]]]]]]]]

Subscribed and sworn before me this ]]]]]]]] day of ]]]]]]]] , 20]]]].

]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]]

Notary public

History of Section.
(P.L. 2012, ch. 241, art. 11, § 7.)



Chapter 33-11-6 - Address of creditor filed  Notices.

§ 33-11-6 Address of creditor filed  Notices.  Every creditor shall file with his or her claim, in the office of the probate clerk, his or her post office address, and shall thereafter give notice to the clerk of any change of his or her address during the administration of the estate. All notices to which the creditor is entitled may be sent to his or her address so filed.

History of Section.
(C.P.A. 1905, § 884; G.L. 1909, ch. 314, § 4; G.L. 1923, ch. 365, § 4; G.L. 1938, ch. 578, § 4; G.L. 1956, § 33-11-6.)



Chapter 33-11-7 - Affidavit to support claim.

§ 33-11-7 Affidavit to support claim.  If requested by the personal representative or any party interested in decedent's estate, a claimant shall file in the office of the clerk of the probate court a sworn affidavit stating to the best of the claimant's knowledge and belief: (a) the legal basis or theory of the claim; (b) the facts and documentation supporting the claim; (c) the calculation of the amount claimed as justly due; (d) whether the estate was credited for all payments and offsets to which it is entitled; (e) whether and how the claim is secured; and (f) whether the claim is upon a negotiable instrument.

History of Section.
(C.P.A. 1905, § 885; G.L. 1909, ch. 314, § 5; G.L. 1923, ch. 365, § 5; G.L. 1938, ch. 578, § 5; G.L. 1956, § 33-11-7; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-8 - Determination of personal representative's claim.

§ 33-11-8 Determination of personal representative's claim.  If a personal representative shall present a claim which he or she had against the decedent in his or her lifetime, the probate court shall examine and determine the claim. If there is a co-executor or co-administrator, he or she may be permitted to represent the estate at the hearing in the discretion of the probate court; otherwise, the probate court may appoint some disinterested person to represent the estate.

History of Section.
(C.P.A. 1905, § 890; G.L. 1909, ch. 314, § 10; G.L. 1923, ch. 365, § 10; G.L. 1938, ch. 578, § 10; G.L. 1956, § 33-11-8; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-9 - Presentation of contingent claim  Deposit by personal representative to assure payment.

§ 33-11-9 Presentation of contingent claim  Deposit by personal representative to assure payment.  A creditor who has a contingent claim against a decedent, which cannot be proved as a debt within the time allowed for presenting claims, may present its contingent claim within the time allowed for filing claims. If it is determined by the probate court, upon hearing after notice to all interested parties, that the contingent claim may become due from the estate, the personal representative shall be ordered to deposit in the registry of the court assets sufficient to satisfy the claim, or its proportionate share in case of insolvency of the estate.

History of Section.
(C.P.A. 1905, § 922; G.L. 1909, ch. 314, § 42; G.L. 1923, ch. 365, § 42; G.L. 1938, ch. 578, § 42; G.L. 1956, § 33-11-9; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-10 - Bond to cover contingent claim.

§ 33-11-10 Bond to cover contingent claim.  If a party interested in the estate offers to give bond to the contingent creditor, with sufficient surety or sureties for the payment of the claim in case it shall be proved to be due, the probate court may accept a bond instead of requiring assets to be deposited as provided in § 33-11-9. But nothing contained in this section shall be construed to prevent any party holding the contingent claim from waiting until its right of action accrues, and then bringing suit against the heirs, devisees, legatees or next of kin, as provided in this chapter.

History of Section.
(C.P.A. 1905, § 923; G.L. 1909, ch. 314, § 43; G.L. 1923, ch. 365, § 43; G.L. 1938, ch. 578, § 43; G.L. 1956, § 33-11-10; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-11 - Provision for payment of contingent claim not conclusive as to validity  Restrictions on action to enforce claim.

§ 33-11-11 Provision for payment of contingent claim not conclusive as to validity  Restrictions on action to enforce claim.  The decision of the probate court as to depositing assets or giving bond upon the contingent claim of a creditor shall not be conclusive as to the validity of the claim against the personal representative or other party interested to oppose the allowance thereof; and the personal representative shall not be compelled to pay the claim, unless it is proved to be due in an action commenced by the claimant within one year after its claim becomes payable. In case of suit against the personal representative, recovery shall be limited to the assets in the registry of the court deposited as provided in § 33-11-9.

History of Section.
(C.P.A. 1905, § 924; G.L. 1909, ch. 314, § 44; G.L. 1923, ch. 365, § 44; G.L. 1938, ch. 578, § 44; P.L. 1939, ch. 659, § 2; G.L. 1956, § 33-11-11; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-12 - Party against whom contingent claim enforced  Time of bringing action.

§ 33-11-12 Party against whom contingent claim enforced  Time of bringing action.  The action referred to in § 33-11-11 shall be brought against the personal representative, if depositing assets therefor in the registry of the court was required, and an action against the personal representative may be brought although the period of two (2) years, referred to in § 33-11-50, has elapsed; otherwise, the action shall be brought upon the bond given under § 33-11-10.

History of Section.
(C.P.A. 1905, § 925; G.L. 1909, ch. 314, § 45; G.L. 1923, ch. 365, § 45; P.L. 1926, ch. 839, § 3; G.L. 1938, ch. 578, § 45; G.L. 1956, § 33-11-12; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-13 - Pleadings in action on bond for contingent claim.

§ 33-11-13 Pleadings in action on bond for contingent claim.  If the action is brought on a bond, the plaintiff shall set forth his or her original cause of action against the decedent in like manner as would be required upon the same demand against the personal representative, and may allege the nonpayment of the demand as a breach of the condition of the bond; and the defendant may answer any matter of defense that would be available in law against the demand if prosecuted in the usual manner against the personal representative.

History of Section.
(C.P.A. 1905, § 926; G.L. 1909, ch. 314, § 46; G.L. 1923, ch. 365, § 46; G.L. 1938, ch. 578, § 46; G.L. 1956, § 33-11-13; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-14 - Disallowance of claim.

§ 33-11-14 Disallowance of claim.  Any claim presented within six (6) months from the first publication may be disallowed in full or in part, within six (6) months and thirty (30) days from the first publication by the personal representative, or by any interested party, by filing in the office of the clerk of the probate court a statement disallowing the claim, and giving notice in writing, either personally or by registered or certified mail, to the claimant, whose claim is disallowed; and any claim presented after six (6) months from the first publication may be disallowed in full or in part, within thirty (30) days after presentation.

History of Section.
(C.P.A. 1905, § 886; G.L. 1909, ch. 314, § 6; P.L. 1910, ch. 583, § 1; P.L. 1915, ch. 1260, § 4; G.L. 1923, ch. 365, § 6; G.L. 1938, ch. 578, § 6; P.L. 1941, ch. 1003, § 3; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 33-11-14; P.L. 2005, ch. 389, § 1; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-15 - Petition for filing of late disallowance.

§ 33-11-15 Petition for filing of late disallowance.  A personal representative, or any interested party, who has failed to disallow any claim within the time prescribed by § 33-11-14, may at any time before the distribution of the estate, if the claim has not been paid, petition the probate court for leave to disallow the claim out of time. Upon hearing after notice to all interested parties, the probate court may in its discretion grant leave to disallow the claim out of time upon such terms as the court prescribes; and if the claim is disallowed within the time fixed by the court it has the same effect as if disallowed within the time prescribed by § 33-11-14.

History of Section.
(G.L., ch. 314, § 6, as enacted by P.L. 1910, ch. 583, § 1; P.L. 1915, ch. 1260, § 4; G.L. 1923, ch. 365, § 6; G.L. 1938, ch. 578, § 6; P.L. 1941, ch. 1003, § 3; G.L. 1956, § 33-11-15; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-16 - Probate court determination of disallowed claims against solvent estate.

§ 33-11-16 Probate court determination of disallowed claims against solvent estate.  If the estate is solvent, the personal representative, claimant or an interested party may request that the probate court determine the disallowed claim by petition filed within twenty (20) days of the disallowance. If no such request is timely made or if the probate court in its sole discretion finds that pleading, discovery and trial of the issues presented would be more efficiently presented in the district or superior court depending upon the amount in controversy, the disallowance shall be affirmed by order of the probate court and the claimant shall bring civil action on the disallowed claim pursuant to § 33-11-48 within thirty (30) days of the entry thereof or said claim shall be forever barred.

History of Section.
(C.P.A. 1905, § 888; G.L. 1909, ch. 314, § 8; G.L. 1923, ch. 365, § 8; G.L. 1938, ch. 578, § 8; G.L. 1956, § 33-11-16; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-19 - Payment of claims allowed or proved.

§ 33-11-19 Payment of claims allowed or proved.  (a) After the expiration of six (6) months and filing a statement of claims disallowed, if any there be, as provided in § 33-11-14, the personal representative, shall proceed to pay the claims allowed or proved against the estate in the order of priority prescribed, after making provision for costs and expenses of administration, taxes, allowances, claims presented but pending determination or appeal and claims not barred that may yet be presented.

(b) Claims thereafter presented and not disallowed, or disallowed and afterwards proved, shall be payable only out of assets remaining in the hands of the personal representative.

(c) The personal representative may pay any just claim that has not been barred at any time, with or without formal presentation, but is personally liable to any other claimant whose claim is allowed and who is injured by its payment if: (1) payment was made within the claim period and the personal representative failed to require the payee to indemnify the estate for refund of any of the payment necessary to pay other claimants; or (2) payment was made, due to negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority.

History of Section.
(C.P.A. 1905, § 887; G.L. 1909, ch. 314, § 7; G.L. 1923, ch. 365, § 7; G.L. 1938, ch. 578, § 7; P.L. 1941, ch. 1003, § 4; G.L. 1956, § 33-11-19; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-20 - Application of later discovered assets  Extension of time for presenting claims.

§ 33-11-20 Application of later discovered assets  Extension of time for presenting claims.  If further assets are discovered and recovered by a personal representative after the expiration of six (6) months from the date of the first publication of notice of the qualification of the original personal representative, he or she shall apply the assets to the payment of the claims of creditors and account therefore in the same manner as assets received within six (6) months; and if the surplus of the assets remaining after payment of the claims in full is, in the opinion of the probate court, sufficient to warrant so doing, the probate court may order notice given of the receipt of the assets and may extend the time for presenting claims not to exceed six (6) months after notice. Claims presented within the extended time may be allowed or proved in the same manner as claims presented within six (6) months and shall be payable out of the assets remaining in the hands of the personal representative.

History of Section.
(C.P.A. 1905, § 975; G.L. 1909, ch. 318, § 10; G.L. 1923, ch. 369, § 10; G.L. 1938, ch. 579, § 10; P.L. 1941, ch. 1003, § 6; G.L. 1956, § 33-11-20; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-21 - Estate rendered insolvent by claims after allowance of account.

§ 33-11-21 Estate rendered insolvent by claims after allowance of account.  If a personal representative pays out, in accordance with law, the whole of the estate, he or she shall not be required, in consequence of the presentation of further claims, to represent the estate insolvent, but this payment, after allowance of his or her account, shall bar any action against him or her.

History of Section.
(C.P.A. 1905, § 894; G.L. 1909, ch. 314, § 14; G.L. 1923, ch. 365, § 14; G.L. 1938, ch. 578, § 14; G.L. 1956, § 33-11-21; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-22 - Estate rendered insolvent by late claims.

§ 33-11-22 Estate rendered insolvent by late claims.  If a personal representative pays, under the provisions of § 33-11-19, so much of the estate of the decedent that the remainder is insufficient to satisfy the claims presented after the expiration of the six (6) month period, and any of said late claims are disallowed, the personal representative may represent the estate insolvent, and shall, pursuant to decree of the probate court, divide and pay over the remaining estate among the creditors entitled to payment.

History of Section.
(C.P.A. 1905, § 895; G.L. 1909, ch. 314, § 15; G.L. 1923, ch. 365, § 15; G.L. 1938, ch. 578, § 15; G.L. 1956, § 33-11-22; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-23 - Disallowed claims against insolvent estates to be heard by probate court.

§ 33-11-23 Disallowed claims against insolvent estates to be heard by probate court.  All claims against an insolvent estate which are disallowed shall be heard and decided by the probate court.

History of Section.
(C.P.A. 1905, § 898; G.L. 1909, ch. 314, § 18; G.L. 1923, ch. 365, § 18; G.L. 1938, ch. 578, § 18; G.L. 1956, § 33-11-23; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-24 - Hearings on insolvent estates.

§ 33-11-24 Hearings on insolvent estates.  A personal representative, at any time during administration, may represent the insolvent estate to the probate court, and apply for the probate court to examine and determine claims. If the probate court finds the estate is probably insolvent, it shall hear and determine all disallowed claims and the priority of payment among all presented claims.

History of Section.
(C.P.A. 1905, § 893; G.L. 1909, ch. 314, § 13; G.L. 1923, ch. 365, § 13; G.L. 1938, ch. 578, § 13; G.L. 1956, § 33-11-24; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-28 - Notice of hearings on insolvent estates.

§ 33-11-28 Notice of hearings on insolvent estates.  In all insolvent estates, the probate court shall advertise notice of its hearings in one or more newspapers published in this state, as ordered by the court, at least once each week for two (2) successive weeks before the hearing. The court shall, by mail or otherwise, give to all creditors whose claims are disallowed at least seven (7) days' written notice of the times and places of the hearings.

History of Section.
(C.P.A. 1905, § 902; G.L. 1909, ch. 314, § 22; G.L. 1923, ch. 365, § 22; G.L. 1938, ch. 578, § 22; G.L. 1956, § 33-11-28; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-29 - Statements of contested claims against insolvent estate.

§ 33-11-29 Statements of contested claims against insolvent estate.  At least fourteen (14) days before the first scheduled hearing date for claims in an insolvent estate as set forth in § 33-11-28, the executor or administrator shall file in the office of the probate clerk a statement disallowing claims, not previously disallowed, as he or she intends to contest, and he or she shall from time to time, and as soon as may be, file a like statement with respect to any claim thereafter filed which he or she intends to contest.

History of Section.
(C.P.A. 1905, § 896; G.L. 1909, ch. 314, § 16; G.L. 1923, ch. 365, § 16; G.L. 1938, ch. 578, § 16; G.L. 1956, § 33-11-29; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-30 - Notice of disallowance by executor or administrator or objection by interested party.

§ 33-11-30 Notice of disallowance by executor or administrator or objection by interested party.  When such disallowance is filed, the executor or administrator shall forthwith give written notice to the claimant, either personally or by registered or certified mail. When objection is filed by an interested person, the clerk shall forthwith give notice in like manner to the claimant.

History of Section.
(C.P.A. 1905, § 897; G.L. 1909, ch. 314, § 17; G.L. 1923, ch. 365, § 17; G.L. 1938, ch. 578, § 17; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 33-11-30.)



Chapter 33-11-31 - Power of probate court over witnesses.

§ 33-11-31 Power of probate court over witnesses.  The probate court may compel the attendance of witnesses and administer oaths during hearings on claims in the same manner as other courts of record.

History of Section.
(C.P.A. 1905, § 903; G.L. 1909, ch. 314, § 23; G.L. 1923, ch. 365, § 23; G.L. 1938, ch. 578, § 23; G.L. 1956, § 33-11-31; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-32 - Secured claims against insolvent estates.

§ 33-11-32 Secured claims against insolvent estates.  If a creditor, having a security for his or her claim against an insolvent estate upon any property of the estate, files his or her claim, the porbate court shall inquire into the cash value of the security, and if the court allows the claim, the executor or administrator shall give the creditor personal notice of the amount allowed and the value of the security as reported by the court and unless the creditor shall, within fifteen (15) days after receiving notice, lodge with the court a certificate of his or her election to relinquish the security, he or she is entitled to a dividend from the estate upon the excess only of his or her claim above the amount of the court's valuation of the security.

History of Section.
(C.P.A. 1905, § 907; G.L. 1909, ch. 314, § 27; G.L. 1923, ch. 365, § 27; G.L. 1938, ch. 578, § 27; G.L. 1956, § 33-11-32; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-34 - Interest on claims against insolvent estate.

§ 33-11-34 Interest on claims against insolvent estate.  In insolvent estate cases, the porbate court shall allow interest to the death of the testator or intestate on claims drawing interest, and on claims not due at the death of the testator or intestate he or she shall ascertain their value as of the date of the death of the decedent.

History of Section.
(C.P.A. 1905, § 905; G.L. 1909, ch. 314, § 25; G.L. 1923, ch. 365, § 25; G.L. 1938, ch. 578, § 25; G.L. 1956, § 33-11-34; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-35 - Offset of mutual claims.

§ 33-11-35 Offset of mutual claims.  When there are mutual claims between the estate of the decedent and the claimant, which are subject to offset, the probate court, after reducing the claim to its present value, shall consider any mutual claims and allow the claimant only the balance justly due.

History of Section.
(C.P.A. 1905, § 906; G.L. 1909, ch. 314, § 26; G.L. 1923, ch. 365, § 26; G.L. 1938, ch. 578, § 26; G.L. 1956, § 33-11-35; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-37 - Notice of disallowance by probate court.

§ 33-11-37 Notice of disallowance by probate court.  If a claim against a solvent or insolvent estate is disallowed in whole or in part by the probate court, the probate clerk shall mail a written notice of the disallowance to the claimant or to his or her attorney within seven (7) days after the filing of the court's order.

History of Section.
(C.P.A. 1905, § 908; G.L. 1909, ch. 314, § 28; G.L. 1923, ch. 365, § 28; G.L. 1938, ch. 578, § 28; G.L. 1956, § 33-11-37; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-42 - Actions beyond probate court.

§ 33-11-42 Actions beyond probate court.  The exclusive remedy of any claimant whose claim is disallowed, in full or in part, by the probate court shall be a civil action on the disallowed claim in the district or superior court depending upon the amount in controversy pursuant to § 33-11-48. The personal representative or other interested party may appeal the disallowance of any claim, in full or in part, for de novo determination in the superior court pursuant to § 33-23-1 et seq.

History of Section.
(C.P.A. 1905, § 915; G.L. 1909, ch. 314, § 35; G.L. 1923, ch. 365, § 35; G.L. 1938, ch. 578, § 35; G.L. 1956, § 33-11-42; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-43 - Superior court judgment  Costs.

§ 33-11-43 Superior court judgment  Costs.  The judgment of the superior court, on appeal, shall ascertain the claims and amounts to be added to, or deducted from, the claims, pursuant to the provisions of § 33-23-1 et seq. The costs of the appeal shall be awarded by the court against either party, or be divided between them, as justice may require, and execution for the costs shall issue accordingly.

History of Section.
(C.P.A. 1905, § 916; G.L. 1909, ch. 314, § 36; G.L. 1923, ch. 365, § 36; G.L. 1938, ch. 578, § 36; G.L. 1956, § 33-11-43; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2.)



Chapter 33-11-44 - Claims based on action commenced against decedent before death.

§ 33-11-44 Claims based on action commenced against decedent before death.  Any action or suit brought against a decedent in his or her lifetime, which survives, and in which the personal representative shall be notified to take upon itself the defense as provided in § 33-18-8, and any action or suit, upon any cause of action originating in the lifetime of the decedent and which survives, brought against the personal representative before the estate has been represented insolvent, shall not abate, but may be prosecuted to final judgment against the estate. Those claims may be presented in the office of the probate clerk as provided in §§ 33-11-4 and 33-11-5, but need not be proved before the probate court, or the personal representative may be joined as a defendant with notice to the probate court and served in the pending action. Execution upon the judgment in the case shall be stayed. If the estate is, or shall be represented insolvent, the amount of the judgment shall be included in or added as a claim against the estate, subject to the provisions of § 33-11-32, but shall not be subject to appeal; and if the estate is solvent, execution may issue at any time after claims of the same class are payable.

History of Section.
(C.P.A. 1905, § 917; G.L. 1909, ch. 314, § 37; G.L. 1923, ch. 365, § 37; G.L. 1938, ch. 578, § 37; G.L. 1956, § 33-11-44; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-45 - Claim barred by failure to prove or prosecute.

§ 33-11-45 Claim barred by failure to prove or prosecute.  If a claimant shall not request probate court determination of its disallowed claim or bring civil action on its disallowed claim within the deadlines of this chapter, any action on said claim against the personal representative and estate of the decedent shall be forever barred. Affidavit of the personal representative or certificate of the district or superior court clerk that no civil action was brought by the claimant in the relevant time period shall be sufficient to establish failure to timely prosecute.

History of Section.
(C.P.A. 1905, § 918; G.L. 1909, ch. 314, § 38; G.L. 1923, ch. 365, § 38; G.L. 1938, ch. 578, § 38; G.L. 1956, § 33-11-45; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-48 - Action on disallowed claim.

§ 33-11-48 Action on disallowed claim.  Civil action on claims disallowed prior to the expiration of six (6) months from first publication may be brought in the district or superior court depending upon the amount in controversy no later than thirty (30) days after the expiration of six (6) months from first publication, and such civil action on claims disallowed after the expiration of six (6) months from first publication may be brought within thirty (30) days after notice is given to the claimant that the claim is disallowed or within thirty (30) days after said disallowance is affirmed by the probate court, whichever is later, unless the estate has been represented as insolvent. If, subsequent to the expiration of the period in which such civil action may be brought, the personal representative shall represent the estate as insolvent, a disallowed claim, on which suit is barred by the foregoing provision of this section, shall not be provable before the probate court.

History of Section.
(C.P.A. 1905, § 891; G.L. 1909, ch. 314, § 11; P.L. 1915, ch. 1260, § 4; G.L. 1923, ch. 365, § 11; G.L. 1938, ch. 578, § 11; G.L. 1956, § 33-11-48; P.L. 1984, ch. 402, § 1; P.L. 1996, ch. 110, § 5; P.L. 2000, ch. 427, § 2; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-49 - Actions barred within time for filing claims.

§ 33-11-49 Actions barred within time for filing claims.  No personal representative shall be held to answer to a civil action, by a creditor of the decedent, which is commenced within six (6) months from the date of the first publication of the notice of the qualification of the first personal representative, unless the suit is brought under the provisions of § 9-1-21, or other special provision made by statute.

History of Section.
(C.P.A. 1905, § 972; G.L. 1909, ch. 318, § 7; G.L. 1923, ch. 369, § 7; G.L. 1938, ch. 579, § 7; G.L. 1956, § 33-11-49; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-50 - Limitation of actions by creditors of decedent.

§ 33-11-50 Limitation of actions by creditors of decedent.  No personal representative shall be held to answer to the suit of a creditor of the decedent, except to a suit on the fiduciary's bond, or as is otherwise provided, unless the suit is commenced within two (2) years from the date of the first publication and before any order of distribution has been made on the estate of the decedent.

History of Section.
(C.P.A. 1905, § 973; G.L. 1909, ch. 318, § 8; G.L. 1923, ch. 369, § 8; G.L. 1938, ch. 579, § 8; G.L. 1956, § 33-11-50; P.L. 2008, ch. 307, § 2.)



Chapter 33-11-51 - Survival of child support obligations  Enforcement of claims  Child support public policy.

§ 33-11-51 Survival of child support obligations  Enforcement of claims  Child support public policy.  (a) It is the public policy of the state of Rhode Island that dependent children shall be maintained and supported, as completely as possible, from the resources of their parents thereby relieving or avoiding, to the fullest extent, the burden borne by the citizens of the state.

(b) In furtherance of said policy and not withstanding any conflicting statute or prior case law, it is declared that a parent's legally enforceable obligation to pay child support, past and future:

(1) Continues until the child's eighteenth (18th) birthday or such later date or event set forth in the family court's decree of child support;

(2) Is not extinguished by but survives the parent's death;

(3) Is enforceable as a priority creditor's claim from the deceased parent's probate estate;

(4) Is enforceable by imposition of a constructive trust over the deceased parent's non- probate assets by equity petition in the superior court to the extent of any deficiency from the deceased parent's probate estate;

(5) Takes precedence over and must be satisfied prior to any distribution of the deceased parent's probate assets by intestacy or by will; and

(6) Cannot be nullified by disinheriting the child, however, a parent may exercise testamentary discretion and disinherit a child subject to the prior satisfaction of all his or her child support obligations, accrued and future.

(c) The family court may modify child support obligations only for a substantial change in circumstances while the child is a minor and the parent with the obligation to support the child is alive. After said parent's death, the probate or superior court, as the case may be, shall hear and determine the child's claim and may award:

(1) Delinquent and/or accrued child support to the date of the parent's death, with interest therein at the statutory rate; and

(2) Future or prospective child support until the child's eighteenth (18th) birthday or such later date or event set forth in the family court's decree of child support, offset by social security benefits payable to or for the child by reason of the parent's death, and discounted to present value.

History of Section.
(P.L. 2008, ch. 298, § 1; P.L. 2008, ch. 314, § 1.)






Chapter 33-12 - Payment of Decedents' Debts and Charges

Chapter 33-12-1 - Estate chargeable with debts.

§ 33-12-1 Estate chargeable with debts.  The estate, real and personal, of every deceased person shall be chargeable with the expenses of administration, including allowances to widow and family, the funeral charges of the deceased, including the cost of a place of burial, if necessary, and the payment of his or her debts; and the same shall be paid by the executor or administrator out of the estate, so far as the same shall be sufficient therefor.

History of Section.
(C.P.A. 1905, § 966; G.L. 1909, ch. 318, § 1; G.L. 1923, ch. 369, § 1; G.L. 1938, ch. 579, § 1; G.L. 1956, § 33-12-1.)



Chapter 33-12-2 - Order of application of property.

§ 33-12-2 Order of application of property.  The personal estate shall be first chargeable for expenses, charges, and debts, and the real estate shall be chargeable only so far as the personal estate is insufficient for that purpose, except as otherwise provided by law or will.

History of Section.
(C.P.A. 1905, § 967; G.L. 1909, ch. 318, § 2; G.L. 1923, ch. 369, § 2; G.L. 1938, ch. 579, § 2; G.L. 1956, § 33-12-2.)



Chapter 33-12-3 - Expenses included in expenses of administration.

§ 33-12-3 Expenses included in expenses of administration.  The expenses of the division and assignment of real estate, and of the appointment of guardians of minors and others incapacitated to take care of their interests, whether they be heirs or legatees, except there be an appeal from the order making or appointing the same, shall be included in the expenses of administration.

History of Section.
(C.P.A. 1905, § 968; G.L. 1909, ch. 318, § 3; G.L. 1923, ch. 369, § 3; G.L. 1938, ch. 579, § 3; G.L. 1956, § 33-12-3; P.L. 1995, ch. 323, § 26.)



Chapter 33-12-4 - Sale or mortgage of real estate when personalty insufficient.

§ 33-12-4 Sale or mortgage of real estate when personalty insufficient.  If the personal property of a deceased person is insufficient to pay his or her debts, funeral expenses, charges of administration, and the expense of supporting his or her family, as prescribed by law, and the legacies as are expressly or impliedly charged upon the real estate, his or her executor or administrator shall sell or mortgage for an amount decreed, in the manner provided in this chapter, so much of his or her real estate or of any interest in the real estate as may be subject to and required for the purpose of payments.

History of Section.
(C.P.A. 1905, § 734; G.L. 1909, ch. 308, § 1; P.L. 1918, ch. 1640, § 1; G.L. 1923, ch. 359, § 1; G.L. 1938, ch. 570, § 1; G.L. 1956, § 33-12-4.)



Chapter 33-12-5 - Real estate not devised applied first.

§ 33-12-5 Real estate not devised applied first.  Unless a different intention appear by the will, real estate not devised shall be subjected to the payment of debts and legacies, before real estate devised.

History of Section.
(C.P.A. 1905, § 735; G.L. 1909, ch. 308, § 2; G.L. 1923, ch. 359, § 2; G.L. 1938, ch. 570, § 2; G.L. 1956, § 33-12-5.)



Chapter 33-12-6 - Sale of real estate to effect prompt settlement of estate.

§ 33-12-6 Sale of real estate to effect prompt settlement of estate.  The executor or administrator may sell the real estate of a deceased person despite the sufficiency of the personal property to pay the debts, funeral expenses and the items above enumerated whenever in the discretion of the probate court this action seems desirable in effecting a prompt and efficient settlement of the estate; provided, however, that this authority shall not be given with reference to real estate specifically devised, unless the specific devisees consent in writing thereto. An executor with a valid power of sale under a will may convey specifically devised property with the written consent of the specific devisee.

History of Section.
(G.L. ch. 570, § 1, as enacted by P.L. 1945, ch. 1563, § 1; G.L. 1956, § 33-12-6; P.L. 1962, ch. 127, § 1; P.L. 2001, ch. 221, § 1.)



Chapter 33-12-7 - Powers of temporary executors and administrators with will annexed over realty.

§ 33-12-7 Powers of temporary executors and administrators with will annexed over realty.  Executors for the time being, or administrators with the will annexed, shall have the same powers to sell, lease, mortgage, or make conveyances of real estate as are given by will to the original executors, unless these powers are expressly given to the executors as individuals apart from the office, or unless provision to the contrary be made in the will.

History of Section.
(C.P.A. 1905, § 840; G.L. 1909, ch. 312, § 26; G.L. 1923, ch. 363, § 26; G.L. 1938, ch. 575, § 24; G.L. 1956, § 33-12-7.)



Chapter 33-12-8 - Public or private sale of assets.

§ 33-12-8 Public or private sale of assets.  Any sale of the assets of an estate by the executor or administrator shall be made at public auction, after reasonable notice of the sale, or by private sale under the advice and direction of the probate court, provided that this advice and direction shall not be required in the case of a sale at private sale by an executor or an administrator with the will annexed in the exercise of a power to sell at private sale conferred on him or her by the will. A private sale, unless authorized by the probate court or by the will, or a sale by auction improperly made, shall be deemed maladministration.

History of Section.
(C.P.A. 1905, § 1000; G.L. 1909, ch. 319, § 6; G.L. 1923, ch. 370, § 6; G.L. 1938, ch. 578, § 47; P.L. 1944, ch. 1419, § 1; G.L. 1956, § 33-12-8.)



Chapter 33-12-9 - Application of rents and income of real estate to debts  Leases by executor or administrator.

§ 33-12-9 Application of rents and income of real estate to debts  Leases by executor or administrator.  Whenever the personal property subject to inventory, other than household furniture and stores, of any decedent shall not be sufficient to pay his or her debts and the charges against his or her estate, the probate court having jurisdiction of the estate may, instead of, or in addition to, granting leave to sell the real estate of the deceased, enter its decree empowering the executor or administrator to take upon himself or herself and supersede the possession of the heirs or devisees of the deceased, as to all or any portion of the real estate of the deceased designated in the decree, so far, and so far only, as shall be necessary to enable the executor or administrator to demand, sue for, and recover the rents and income reserved and accruing from the property after the entry of the decree from any tenants or other persons by whom rents and income shall be payable; with power also to let the property from month to month, or to make such other leases of the premises as the court shall approve and direct; and the receipt of the executor or administrator for payments made shall be valid as well against the heirs and devisees as against the executor or administrator, and any letting or lease lawfully made by the executor or administrator shall be binding also upon the heirs and devisees of the deceased; and provided, that this section shall not apply to real estate which is specifically devised, or as to which directions inconsistent with this section are given in and by a will, unless the other real estate is insufficient for the purposes of this section; and provided, further, that the court may at any time, after notice to the executor or administrator, and after a hearing, revoke its former decree without prejudice to existing leases by it approved and directed, and order the executor or administrator to surrender possession of the real estate to the heirs or devisees.

History of Section.
(C.P.A. 1905, § 847; G.L. 1909, ch. 312, § 33; G.L. 1923, ch. 363, § 33; G.L. 1938, ch. 575, § 31; P.L. 1939, ch. 659, § 2; G.L. 1956, § 33-12-9; P.L. 1995, ch. 323, § 26.)



Chapter 33-12-10 - Application of rents and income from real estate for repairs, taxes, and mortgage.

§ 33-12-10 Application of rents and income from real estate for repairs, taxes, and mortgage.  The executor or administrator shall have the care and control of the real estate covered by the decree mentioned in § 33-12-9, and shall apply so much as may be necessary of the rents and income in repairs and maintenance of the real estate and in payment of taxes and insurance on the property. He or she shall have the power, under the direction of the probate court, to apply the rents and income in payment of the interest on any mortgage on the property. And the amount received and applied shall be accounted for in his or her account as executor or administrator, and shall be subject to the approval and allowance by the court as in cases of personal property.

History of Section.
(C.P.A. 1905, § 848; G.L. 1909, ch. 312, § 34; P.L. 1922, ch. 2196, § 2; G.L. 1923, ch. 363, § 34; G.L. 1938, ch. 575, § 32; G.L. 1956, § 33-12-10.)



Chapter 33-12-11 - Order of preference of debts.

§ 33-12-11 Order of preference of debts.  (a) If the estate of a decedent is insufficient to pay his or her debts, the same, after deducting the charges of administration, and any property as is set off and allowed to the widow and family, shall be applied to the payment of his or her debts and charges in the following order:

(1) The necessary funeral charges of the deceased.

(2) The necessary expenses of his or her last sickness.

(3) Debts due to the United States.

(4) Debts due to this state, and all state and town taxes.

(5) Past and future child support obligations pursuant to § 33-11-51.

(6) Wages of labor performed within six (6) months next prior to the death of the deceased person, not exceeding one thousand dollars ($1,000) to any one person.

(7) Proceeds due the Rhode Island state lottery pursuant to § 42-61-6.2.

(8) Other debts filed within six (6) months of the first notice.

(9) All other debts.

(b) If there is not sufficient property to pay all the debts of any class, the creditors of that class shall be paid ratably upon their respective claims; and no payment shall be made to creditors of any class until all of those of the preceding class or classes have been paid in full.

History of Section.
(C.P.A. 1905, § 913; G.L. 1909, ch. 314, § 33; G.L. 1923, ch. 365, § 33; G.L. 1938, ch. 578, § 33; G.L. 1956, § 33-12-11; P.L. 1981, ch. 288, § 2; P.L. 2008, ch. 298, § 2; P.L. 2008, ch. 314, § 2.)



Chapter 33-12-12 - Decrees for distribution of insolvent estates.

§ 33-12-12 Decrees for distribution of insolvent estates.  After the expiration of the time for claiming an appeal from the decree on the report of the commissioners on an insolvent estate, the probate court shall make a decree for the distribution of the estate among the creditors whose claims are allowed. If an appeal is claimed or if a suit is pending against the estate, the decree may be suspended until the determination of the appeal or suit, or a distribution may be ordered among the creditors whose claims are allowed, leaving in the hands of the executor or administrator an amount sufficient to pay claimants whose appeals or suits are pending a proportion equal to that of the other creditors. In case further assets shall come to the hands of the executor or administrator after the decree of distribution, the probate court shall make from time to time further decrees of distribution among the creditors.

History of Section.
(C.P.A. 1905, § 920; G.L. 1909, ch. 314, § 40; G.L. 1923, ch. 365, § 40; G.L. 1938, ch. 578, § 40; G.L. 1956, § 33-12-12.)



Chapter 33-12-13 - Disposition of assets of nonresident.

§ 33-12-13 Disposition of assets of nonresident.  When a will is filed and recorded, or administration is granted in this state on the estate of a person who was an inhabitant of any other state, territory or district of the United States, or of a foreign country, his or her estate, real and personal, found here shall, after payment of his or her debts, be disposed of according to his or her will, if he or she left any executed according to law; otherwise, the real estate shall descend according to the laws of this state, and his or her personal estate shall be distributed and disposed of according to the laws of the state, territory, district or country of which he or she was an inhabitant.

History of Section.
(C.P.A. 1905, § 854; G.L. 1909, ch. 312, § 40; G.L. 1923, ch. 363, § 40; G.L. 1938, ch. 575, § 38; G.L. 1956, § 33-12-13.)



Chapter 33-12-14 - Distribution or transfer to domiciliary executor or administrator of personalty of nonresident.

§ 33-12-14 Distribution or transfer to domiciliary executor or administrator of personalty of nonresident.  Upon the settlement of the estate, and after the payment of all debts for which the estate is liable in this state, the residue of the personal estate may be distributed and disposed of in the manner provided by this chapter by the probate court; or, in the discretion of the court, it may be transmitted to the executor or administrator, if any, in the state, territory, district or country where the deceased had his or her domicile.

History of Section.
(C.P.A. 1905, § 855; G.L. 1909, ch. 312, § 41; G.L. 1923, ch. 363, § 41; G.L. 1938, ch. 575, § 39; G.L. 1956, § 33-12-14.)



Chapter 33-12-15 - Preference to citizens of state in distribution of insolvent estate of nonresident.

§ 33-12-15 Preference to citizens of state in distribution of insolvent estate of nonresident.  If a person dies insolvent, his or her estate found in this state shall, as far as practicable, be so disposed of that all his or her creditors here and elsewhere may receive each an equal share in proportion to their respective debts. To this end, his or her estate shall not be transmitted to the foreign executor or administrator until all the creditors who are citizens of this state, filing and proving their claims according to law, have received the just proportion that would be due to them if the whole estate of the deceased, wherever found, that is applicable to the payment of creditors, were divided among all the creditors in proportion to their respective debts, without preferring any one species of debt to another, excepting those preferred by the statutes of this state; and no creditor, who is not a citizen of this state, shall be paid out of the assets found here until all those who are citizens have received their just proportion as provided in this section.

History of Section.
(C.P.A. 1905, § 856; G.L. 1909, ch. 312, § 42; G.L. 1923, ch. 363, § 42; G.L. 1938, ch. 575, § 40; G.L. 1956, § 33-12-15.)



Chapter 33-12-16 - Residue of insolvent estate of nonresident after payment to citizens.

§ 33-12-16 Residue of insolvent estate of nonresident after payment to citizens.  If there is any residue after payment to the citizens of this state, it may be paid to any creditors who have duly filed and proved their debts here in proportion to the amount due to each of them; but no one shall receive more than would be due to him or her if the whole estate were divided ratably among all the creditors as provided in § 33-12-15. The balance may be transmitted to the foreign executor or administrator; but if there is no foreign executor or administrator, it shall, after the expiration of four (4) years from the qualification of the administrator in this state, be distributed ratably among all creditors, both citizens and others, who have proved their debts in this state.

History of Section.
(C.P.A. 1905, § 857; G.L. 1909, ch. 312, § 43; G.L. 1923, ch. 363, § 43; G.L. 1938, ch. 575, § 41; G.L. 1956, § 33-12-16.)






Chapter 33-13 - Legacies, Devises, and Inheritance

Chapter 33-13-1 - Notice of devise or bequest to corporation or association.

§ 33-13-1 Notice of devise or bequest to corporation or association.  Within ninety (90) days after the admission to probate of any will containing a devise or bequest to any corporation or voluntary association, the executor or administrator or other estate fiduciary shall mail by certified mail return receipt requested, a written notice of the devise or bequest directed to the devisee or legatee at the place where it is located, if the same is known. An affidavit of notice together with the return receipt shall be filed in the probate court.

History of Section.
(C.P.A. 1905, § 864; G.L. 1909, ch. 312, § 50; G.L. 1923, ch. 363, § 50; G.L. 1938, ch. 575, § 48; G.L. 1956, § 33-13-1; P.L. 2006, ch. 335, § 1.)



Chapter 33-13-2 - Order for conversion of personalty into cash and distribution.

§ 33-13-2 Order for conversion of personalty into cash and distribution.  If the estate of a deceased person is to be distributed in whole or in part, the probate court, upon the petition of any person interested, after any notice as it may direct, may order the executor or administrator to convert the personal property into cash and to distribute the cash among the persons entitled to receive it.

History of Section.
(C.P.A. 1905, § 1005; G.L. 1909, ch. 319, § 11; G.L. 1923, ch. 370, § 11; G.L. 1938, ch. 578, § 48; G.L. 1956, § 33-13-2.)



Chapter 33-13-3 - Restrictions on power of heir or devisee to incumber or alien realty.

§ 33-13-3 Restrictions on power of heir or devisee to incumber or alien realty.  No heir or devisee of a deceased person shall have power, within two (2) years and six (6) months after the first publication of the notice of the qualification of the first executor or administrator on the estate of the deceased person, to incumber or alien the real estate of the deceased so as to prevent or affect the sale of the real estate by the executor or administrator, if necessary, as prescribed by law; provided, however, unless otherwise directed by will or codicil, that after the expiration of the period of two (2) years and six (6) months from the date of first publication, without any deduction of time when there was no representative of the estate, the heir or devisee may alien or incumber the real estate, and the real estate shall not be chargeable with any lien for the debts of the deceased.

History of Section.
(C.P.A. 1905, § 994; G.L. 1909, ch. 318, § 29; G.L. 1923, ch. 369, § 29; G.L. 1938, ch. 579, § 29; G.L. 1956, § 33-13-3.)



Chapter 33-13-4 - Rights of creditors and heirs where no administration granted.

§ 33-13-4 Rights of creditors and heirs where no administration granted.  Any creditor or creditors of any deceased person who shall have died intestate, being seised at the time of his or her death of real estate within the state, and upon whose estate no letters of administration shall have been taken, shall be forever barred from collecting their claim or claims against the estate of such deceased person, unless they shall, within the period of six (6) years of the death of the person, petition the probate court having jurisdiction for letters of administration upon the estate; and the heirs of the deceased person may alien or incumber the real estate freed from the claim of all creditors after the period of six (6) years shall have elapsed without a petition having been filed as provided in this section; provided, that nothing in this section shall be construed to affect the right of any creditor to satisfy his or her claim from any security held by him or her.

History of Section.
(G.L., ch. 318, § 30, as enacted by P.L. 1914, ch. 1099, § 1; G.L. 1923, ch. 369, § 30; G.L. 1938, ch. 579, § 30; G.L. 1956, § 33-13-4.)



Chapter 33-13-5 - Payment of legacy on giving of indemnity bond.

§ 33-13-5 Payment of legacy on giving of indemnity bond.  When an executor or administrator, after having given bond for the discharge of his or her trust, is requested by a legatee to make payment in whole or in part of a legacy, the probate court, if the executor or administrator consents, may require that the legatee shall first give bond to the executor or administrator, with surety or sureties to be approved by the court, and conditioned to refund the amount to be paid, or so much thereof as may be necessary to satisfy any demands that may be afterwards recovered against the estate of the deceased, and so indemnify the executor or administrator against all other loss and damage on account of the payment.

History of Section.
(C.P.A. 1905, § 976; G.L. 1909, ch. 318, § 11; G.L. 1923, ch. 369, § 11; G.L. 1938, ch. 579, § 11; P.L. 1951, ch. 2744, § 1; G.L. 1956, § 33-13-5.)



Chapter 33-13-6 - Filing of statement listing legatees  Notice.

§ 33-13-6 Filing of statement listing legatees  Notice.  An executor may, and for cause shown shall, file within two (2) years after the date of the first publication, or any further time as the probate court may allow, and at the time during the periods as the court may direct, a statement in the office of the clerk of the probate court setting out the names of the legatees, the amounts to be paid, and the property to be turned over to them respectively, or to be held by himself or herself as trustee. Notice of the filing of the statement and of the time and place fixed by the court for hearing on the statement shall be given by advertisement at least twice each week for two (2) successive weeks in some newspaper, as ordered by the court. The probate clerk shall also give notice by registered or certified mail to all persons interested whose post office addresses are known.

History of Section.
(C.P.A. 1905, § 978; G.L. 1909, ch. 318, § 13; P.L. 1910, ch. 584, § 1; G.L. 1923, ch. 369, § 13; G.L. 1938, ch. 579, § 13; impl. am. P.L. 1956, ch. 3717, § 1; G.L. 1956, § 33-13-6.)



Chapter 33-13-7 - Approval of statement listing legatees  Order to pay legacies.

§ 33-13-7 Approval of statement listing legatees  Order to pay legacies.  Upon a hearing on the statement, the court shall approve the statement as filed, or shall amend and approve the same as amended, and shall enter its order directing the payment and satisfaction of the legacies. If an appeal is taken, the probate court may order the payment and satisfaction of legacies not affected by the appeal.

History of Section.
(C.P.A. 1905, § 979; G.L. 1909, ch. 318, § 14; G.L. 1923, ch. 369, § 14; G.L. 1938, ch. 579, § 14; G.L. 1956, § 33-13-7.)



Chapter 33-13-8 - Determination of questions as to legacies.

§ 33-13-8 Determination of questions as to legacies.  Whenever any question arises as to the identity of a legatee, or the construction, or the payment and satisfaction of any legacy, the probate court, upon petition setting out any questions, after notice by citation to all known parties and any additional notice the court may direct, and after a hearing thereon, may determine the questions and enter its order accordingly.

History of Section.
(C.P.A. 1905, § 980; G.L. 1909, ch. 318, § 15; G.L. 1923, ch. 369, § 15; G.L. 1938, ch. 579, § 15; G.L. 1956, § 33-13-8.)



Chapter 33-13-8.1 - Distributions in kind in satisfaction of pecuniary bequests.

§ 33-13-8.1 Distributions in kind in satisfaction of pecuniary bequests.  (a) As used in this section, the terms "pecuniary bequests" and "transfer in trust of a pecuniary amount" mean, respectively, a bequest in a will or a transfer under a trust agreement of a specific amount of money, which amount is either expressly stated in the instrument or determinable by means of a formula which is stated in the instrument.

(b) Whether a bequest or transfer in trust is pecuniary in character depends upon the intention of the testator or grantor.

(c) Where a will or a trust agreement authorizes the executor, administrator, or trustee (hereinafter called the "fiduciary") to satisfy wholly or partly in kind a pecuniary bequest or transfer in trust of a pecuniary amount, unless the instrument shall otherwise expressly provide, the assets selected by the fiduciary for that purpose shall be valued at their respective values on the date or dates of their distribution.

(d) Where a will or a trust agreement authorizes the fiduciary to satisfy wholly or partly in kind a pecuniary bequest or transfer in trust of a pecuniary amount and the instrument requires the fiduciary to value the assets selected by the fiduciary for distribution as of a date other than the date or dates of their distribution, unless the instrument shall otherwise expressly provide, the assets selected by the fiduciary for that purpose, together with any cash distributed, shall have an aggregate value on the date or dates of their distribution amounting to no less than, and to the extent practicable to no more than, the amount of the bequest or transfer in trust as stated in, or determined by the formula stated in, the instrument.

History of Section.
(G.L., § 33-13-8.1, as enacted by P.L. 1969, ch. 241, § 1.)



Chapter 33-13-9 - Action for recovery of legacy  Action to preserve lien or charge upon real estate.

§ 33-13-9 Action for recovery of legacy  Action to preserve lien or charge upon real estate.  (a) A legatee may recover his or her legacy in a civil action; but no action shall be brought for recovery against an executor or administrator with the will annexed, for the recovery of a legacy, until the executor or administrator has filed a statement of the legacies to be paid under the provisions of § 33-13-6 or failed to comply with the provisions of § 33-13-6.

(b) All actions to impress and preserve a lien or charge upon real estate based upon a will duly proven after May 28, 1959, wherein real estate is subject to a lien or charge expressed or implied, shall be commenced and sued within six (6) years from the date the will is proven or the right accrues and not later; and all actions to impress and preserve a lien or charge upon real estate based upon a will duly proven prior to May 28, 1959, wherein real estate is subject to a lien or charge expressed or implied, shall be commenced and sued within six (6) years from May 28, 1959, or if on the effective date the right to sue shall not have accrued, then within six (6) years of the time when the right to sue shall have accrued, and not later; and in any event any such lien or charge shall be wholly lost unless notice of the suit shall be filed in the land records of the city or town where the real estate lies within ten (10) days of the commencement of the suit.

History of Section.
(C.P.A. 1905, § 977; G.L. 1909, ch. 318, § 12; G.L. 1923, ch. 369, § 12; G.L. 1938, ch. 579, § 12; G.L. 1956, § 33-13-9; P.L. 1959, ch. 115, § 1.)



Chapter 33-13-10 - Action for an accounting brought by residuary legatee.

§ 33-13-10 Action for an accounting brought by residuary legatee.  An executor, being a residuary legatee, may bring an action for an accounting against his or her co-executor concerning the estate in his or her hands, and for his or her part thereof, and every other residuary legatee shall have the like remedy against an executor or administrator with the will annexed; but in both cases without prejudice to any other remedies.

History of Section.
(C.P.A. 1905, § 981; G.L. 1909, ch. 318, § 16; G.L. 1923, ch. 369, § 16; G.L. 1938, ch. 579, § 16; G.L. 1956, § 33-13-10.)



Chapter 33-13-11 - Time when order of distribution allowed.

§ 33-13-11 Time when order of distribution allowed.  At any time after six (6) months from the date of the first publication of the notice of the qualification of the first administrator, a probate court may make an order of distribution, if it shall appear to the satisfaction of the court that the administrator has paid all claims that have been filed and allowed or proved.

History of Section.
(C.P.A. 1905, § 982; G.L. 1909, ch. 318, § 17; G.L. 1923, ch. 369, § 17; G.L. 1938, ch. 579, § 17; P.L. 1941, ch. 1003, § 7; G.L. 1956, § 33-13-11.)



Chapter 33-13-12 - Time when order of distribution required.

§ 33-13-12 Time when order of distribution required.  Within two (2) years after the first publication, or such further time as the probate court for cause shown may allow, administrators shall obtain an order of distribution, ascertaining the distributees and the proportion of the personal estate due each.

History of Section.
(C.P.A. 1905, § 983; G.L. 1909, ch. 318, § 18; G.L. 1923, ch. 369, § 18; G.L. 1938, ch. 579, § 18; G.L. 1956, § 33-13-12.)



Chapter 33-13-13 - Payment of money into court for benefit of foreign legatee or distributee.

§ 33-13-13 Payment of money into court for benefit of foreign legatee or distributee.  Where it shall appear that a legatee or distributee resides outside of the United States or its territories and would not have the benefit, use, or control of the money, or other property due him or her, the probate court may direct that the money or other property be paid into the registry of the probate court for the benefit of the legatee or distributee or the person or persons as may thereafter appear to be entitled thereto. Any money or other property so paid into court shall be paid out only by special order of the probate court or pursuant to the judgment of a court of competent jurisdiction.

History of Section.
(G.L., ch. 579, § 11, as enacted by P.L. 1951, ch. 2744, § 1; G.L. 1956, § 33-13-13.)



Chapter 33-13-14 - Liability of heirs, next of kin, devisees, and legatees for debts.

§ 33-13-14 Liability of heirs, next of kin, devisees, and legatees for debts.  After the settlement of an estate by an executor or administrator, and after the expiration of six (6) months from the date of the first publication of the notice of his or her qualification by the first executor or administrator, the heirs, next of kin, devisees, and legatees of the deceased shall be liable, in the manner provided in the following sections, for all debts for which suits could not have been brought against the executor or administrator and for which provision is not made under the preceding sections of this chapter or chapters 11 and 12 of this title.

History of Section.
(C.P.A. 1905, § 984; G.L. 1909, ch. 318, § 19; G.L. 1923, ch. 369, § 19; G.L. 1938, ch. 579, § 19; P.L. 1939, ch. 706, § 1; P.L. 1941, ch. 1003, § 8; G.L. 1956, § 33-13-14.)



Chapter 33-13-15 - Action by creditor against heirs, next of kin, devisees, and legatees.

§ 33-13-15 Action by creditor against heirs, next of kin, devisees, and legatees.  Any creditor holding a contingent claim, the right of action on which did not accrue during the period of six (6) months, who shall bring his or her action within one year after his or her right of action accrues, and any creditor who from accident, mistake or other cause has failed to file his or her claim within six (6) months after the first publication of notice who shall bring his or her action not later than three (3) years after the first publication, may recover his or her claim against the heirs and next of kin of the deceased, or against the devisees and legatees under his or her will, each one of whom shall be liable to the creditor to an amount not exceeding the value of real or personal estate that he or she has received from the deceased. But, if by the will of the deceased any part of his or her estate, or any one or more of the devisees or legatees, is made exclusively liable for the claim in exoneration of the residue of the estate or of other devisees or legatees, those provisions of the will shall be complied with and the persons and estates so exempted shall be liable for only so much of the claims as cannot be recovered from those who are first chargeable therewith.

History of Section.
(C.P.A. 1905, § 985; G.L. 1909, ch. 318, § 20; G.L. 1923, ch. 369, § 20; G.L. 1938, ch. 579, § 20; P.L. 1939, ch. 706, § 1; P.L. 1941, ch. 1003, § 8; G.L. 1956, § 33-13-15.)



Chapter 33-13-16 - Liability of estate of heir, next of kin, devisee, or legatee for creditor's claim.

§ 33-13-16 Liability of estate of heir, next of kin, devisee, or legatee for creditor's claim.  If an heir, next of kin, devisee, or legatee dies, without having paid his or her just proportion of the claim, his or her estate shall be liable therefor, as for his or her own debt, to the extent to which he or she would have been liable if living.

History of Section.
(C.P.A. 1905, § 986; G.L. 1909, ch. 318, § 21; G.L. 1923, ch. 369, § 21; G.L. 1938, ch. 579, § 21; G.L. 1956, § 33-13-16.)



Chapter 33-13-17 - Recovery of creditors' claims  Apportionment of liability.

§ 33-13-17 Recovery of creditors' claims  Apportionment of liability.  In a case under §§ 33-13-15 and 33-13-16, the creditor shall recover his or her claim by a civil action against all persons so liable, or against any of them as are within reach of process. The court shall decide how much each one of the defendants is liable to pay towards the claim.

History of Section.
(C.P.A. 1905, § 987; G.L. 1909, ch. 318, § 22; G.L. 1923, ch. 369, § 22; G.L. 1938, ch. 579, § 22; G.L. 1956, § 33-13-17.)



Chapter 33-13-18 - Failure of creditor to join all defendants  Addition of parties.

§ 33-13-18 Failure of creditor to join all defendants  Addition of parties.  An action under §§ 33-13-15 and 33-13-16 shall not be dismissed or barred for not making all persons who might have been so included defendants; but, in any stage of the cause, the court, upon terms as may be deemed reasonable, may summon in other parties and allow amendments as may be necessary.

History of Section.
(C.P.A. 1905, § 988; G.L. 1909, ch. 318, § 23; G.L. 1923, ch. 369, § 23; G.L. 1938, ch. 579, § 23; G.L. 1956, § 33-13-18.)



Chapter 33-13-19 - Liability to creditor for amount payable by insolvent heir, devisee or other  Restriction to amount received from estate.

§ 33-13-19 Liability to creditor for amount payable by insolvent heir, devisee or other  Restriction to amount received from estate.  If an heir, devisee or other person who was originally liable with others for the claim is insolvent, unable to pay his or her proportion thereof, or beyond reach of process, the others shall be liable to the creditor for the whole amount of his or her claim; but no one shall be compelled to pay more than the amount received by him or her from the estate of the deceased.

History of Section.
(C.P.A. 1905, § 989; G.L. 1909, ch. 318, § 24; G.L. 1923, ch. 369, § 24; G.L. 1938, ch. 579, § 24; G.L. 1956, § 33-13-19.)



Chapter 33-13-20 - Indemnity between heirs, next of kin, legatees, and devisees.

§ 33-13-20 Indemnity between heirs, next of kin, legatees, and devisees.  If, in consequence of insolvency, absence, or other cause, a person liable for a claim fails to pay his or her just proportion of the claim to the creditor, he or she shall be liable to indemnify all who pay more than their just proportion of the claim. This indemnity may be recovered at their election by all of them jointly, or in separate proceedings by one or more of them for his, hers, or their parts respectively.

History of Section.
(C.P.A. 1905, § 990; G.L. 1909, ch. 318, § 25; G.L. 1923, ch. 369, § 25; G.L. 1938, ch. 579, § 25; G.L. 1956, § 33-13-20.)






Chapter 33-14 - Accounts of Executors and Administrators

Chapter 33-14-1 - Times when accounts required.

§ 33-14-1 Times when accounts required.  Every executor and administrator, except as provided in § 33-17-3, shall make out and return to the probate court, upon completion of the period of administration, and at such other times as shall be required by the court, pursuant to § 33-14-4, an account relative to the estate in his or her hands, with a statement of the liquidated balance that may be due to or from him or her. Provided, however, that no interim accounting shall be required unless requested by an interested party, and any interim accounting may be excused by the probate court for good cause shown; and further provided, however, that every executor and administrator who is the sole beneficiary of the estate or who files a release from each beneficiary shall be permitted to file, in lieu of a final account, an affidavit of completed administration together with evidence that all Rhode Island estate and inheritance taxes for the estate have been satisfied, that the funeral bill has been paid, and that all claims filed against the estate have been satisfied.

History of Section.
(C.P.A. 1905, § 995; G.L. 1909, ch. 319, § 1; G.L. 1923, ch. 370, § 1; G.L. 1938, ch. 580, § 1; G.L. 1956, § 33-14-1; P.L. 1973, ch. 106, § 1; P.L. 1990, ch. 99, § 1.)



Chapter 33-14-2 - Charges and credits shown  Investments.

§ 33-14-2 Charges and credits shown  Investments.  (a) Accounts rendered by an executor or administrator to the probate court shall be for a period stated therein, and shall charge the executor or administrator with the amount of the inventory, or, instead the amount of the balance of the last account rendered, as the case may be, and all income, all gains from the sale of personal property, and all other property received by him or her, although not inventoried, and all rents and proceeds of the sale of real estate received by the executor or administrator; the accounts shall credit all charges, losses and payments, including legacies, distribution, and specific personal property delivered, and shall also show the investments of the balance of the account, if any, and changes of investments, along with such documentation verifying such investments as the court may request.

(b) An executor or administrator who is represented by an attorney shall not be required to submit originals or copies of evidence of charges, losses and payments which appear on his or her account, except for documentation required pursuant to the provisions of § 33-14-8, but shall instead include with any such account a certification substantially in the form set forth in § 33-14-2.2, signed by such executor or administrator and by said attorney. An executor or administrator who is not represented by an attorney or whose attorney declines to execute and submit such a certification shall, in addition to such certification, submit to the probate court for inspection copies of the front sides of all checks or other documents evidencing any such charges, losses and payments, unless specifically waived by the court.

(c) Provided, however, that the provisions of this section shall not prohibit the probate court, on its own motion, from ordering the executor or administrator to submit originals or copies of evidence of the charges, losses and payments which appear on the executor's or administrator's account, in any case where the court deems such documentation necessary to its review of such account.

(d) As used in this section and in the remainder to title 33, the term "attorney" shall mean an individual who is a member in good standing of the Rhode Island Bar Association.

History of Section.
(C.P.A. 1905, § 996; G.L. 1909, ch. 319, § 2; G.L. 1923, ch. 370, § 2; G.L. 1938, ch. 580, § 2; G.L. 1956, § 33-14-2; P.L. 1996, ch. 110, § 7; P.L. 2011, ch. 363, § 7.)



Chapter 33-14-2.2 - Form of certification.

§ 33-14-2.2 Form of certification.  The certification referred to in § 33-14-2 shall be in substantially the following form:

CERTIFICATION OF ACCOUNTING

The undersigned, (name of attorney), attorney, and (name of fiduciary), fiduciary hereby certify that the within accounting was prepared based on information which each of the undersigned have personally examined, and further certify that, to the best of the knowledge and belief of each of the undersigned, the within is a true and accurate representation of the accounts of the estate for the period indicated.

(Name of fiduciary)

Fiduciary

(Name of attorney)

Attorney

STATE OF RHODE ISLAND

COUNTY OF ]]]]]]]]]]]]]]]]]]]]]]]]

Subscribed and sworn to before me this ]]]]]] day of ]]]]]]]]]]]], 19]]]].

NOTARY PUBLIC

My commission expires:

History of Section.
(P.L. 1996, ch. 110, § 8.)



Chapter 33-14-3 - Examination of executor or administrator on oath.

§ 33-14-3 Examination of executor or administrator on oath.  An executor or administrator may be examined on oath before the court upon any matter relative to his or her accounts.

History of Section.
(C.P.A. 1905, § 997; G.L. 1909, ch. 319, § 3; G.L. 1923, ch. 370, § 3; G.L. 1938, ch. 580, § 3; G.L. 1956, § 33-14-3.)



Chapter 33-14-4 - Citation to render account.

§ 33-14-4 Citation to render account.  Every probate court on petition therefor, whenever it deems proper, may issue a citation to an executor or administrator, having accounts unsettled with the court, to render an account relative to the estate in his or her hands, at any time as it may order in the citation.

History of Section.
(C.P.A. 1905, § 998; G.L. 1909, ch. 319, § 4; G.L. 1923, ch. 370, § 4; G.L. 1938, ch. 580, § 4; G.L. 1956, § 33-14-4.)



Chapter 33-14-5 - Failure to account after citation.

§ 33-14-5 Failure to account after citation.  If an executor or administrator, after being cited, shall neglect or refuse to render an account within thirty (30) days after the time named in the citation, or such further time as the court may allow, he or she shall be held accountable for the full value of the personal property of the deceased, the proceeds of the sale of real estate, and the rents received by him or her, with interest, and shall be entitled to no compensation for his or her services.

History of Section.
(C.P.A. 1905, § 999; G.L. 1909, ch. 319, § 5; G.L. 1923, ch. 370, § 5; G.L. 1938, ch. 580, § 5; G.L. 1956, § 33-14-5.)



Chapter 33-14-6 - Charges and disbursements allowed.

§ 33-14-6 Charges and disbursements allowed.  Executors and administrators shall be allowed in their accounts all reasonable and proper charges and disbursements made by them for the funeral of the deceased and in the execution of their trust.

History of Section.
(C.P.A. 1905, § 1001; G.L. 1909, ch. 319, § 7; G.L. 1923, ch. 370, § 7; G.L. 1938, ch. 580, § 6; G.L. 1956, § 33-14-6.)



Chapter 33-14-7 - Expense of prosecuting or defending appeal on admission to probate.

§ 33-14-7 Expense of prosecuting or defending appeal on admission to probate.  In case of an appeal from the order or decree of a probate court admitting or refusing to admit to probate the will of any deceased person, the court shall allow to the executor or administrator, as the case may be, his or her just and reasonable expenses, including counsel and attorney fees, in supporting or defending against the will, on appeal; and the expense shall be allowed in the account of the executor or administrator with the estate as part of the expenses of the settlement of the estate.

History of Section.
(C.P.A. 1905, § 865; G.L. 1909, ch. 312, § 51; G.L. 1923, ch. 363, § 51; G.L. 1938, ch. 575, § 49; G.L. 1956, § 33-14-7.)



Chapter 33-14-8 - Compensation of executors and administrators.

§ 33-14-8 Compensation of executors and administrators.  Executors and administrators shall, also, be allowed in their accounts such compensation for their services as the probate court shall consider just.

History of Section.
(C.P.A. 1905, § 1002; G.L. 1909, ch. 319, § 8; G.L. 1923, ch. 370, § 8; P.L. 1930, ch. 1538, § 1; G.L. 1938, ch. 580, § 7; G.L. 1956, § 33-14-8.)



Chapter 33-14-9 - Interest on unreasonable detention of money.

§ 33-14-9 Interest on unreasonable detention of money.  Executors and administrators may be charged in their accounts with interest, for the unreasonable detention of money, at a rate not more than twelve percent (12%) per annum.

History of Section.
(C.P.A. 1905, § 1003; G.L. 1909, ch. 319, § 9; G.L. 1923, ch. 370, § 9; G.L. 1938, ch. 580, § 8; G.L. 1956, § 33-14-9; P.L. 1983, ch. 204, § 1.)



Chapter 33-14-10 - Application of small amounts due to persons under disability.

§ 33-14-10 Application of small amounts due to persons under disability.  Whenever it shall appear in the final account of an executor or administrator that the estate of a minor or person non compos mentis in his or her hands does not exceed five thousand dollars ($5,000), the sum may be applied or disposed of in such manner as the probate court shall deem for the advantage of the minor or person non compos mentis.

History of Section.
(C.P.A. 1905, § 1008; G.L. 1909, ch. 319, § 14; G.L. 1923, ch. 370, § 14; G.L. 1938, ch. 580, § 12; G.L. 1956, § 33-14-10; P.L. 1960, ch. 163, § 1; P.L. 1983, ch. 204, § 1.)



Chapter 33-14-11 - Conclusiveness of settlement of accounts.

§ 33-14-11 Conclusiveness of settlement of accounts.  The settlement of the accounts of an executor or administrator by the probate court, or on appeal, shall be final and conclusive on all parties concerned; provided, that upon the settlement of an account, all former accounts of the same executor or administrator may be so far opened as to correct a mistake or error apparent in the settlement.

History of Section.
(C.P.A. 1905, § 1004; G.L. 1909, ch. 319, § 10; G.L. 1923, ch 370, § 10; G.L. 1938, ch. 580, § 9; G.L. 1956, § 33-14-11.)



Chapter 33-14-12 - Accounting between executors and administrators.

§ 33-14-12 Accounting between executors and administrators.  Whenever two (2) or more persons shall have letters testamentary or letters of administration granted to them, and any one or more of them shall refuse or neglect to apply the property in his, her, or their hands to the settlement of the estate, or to the payment of the debts or funeral charges of the testator or intestate, or shall refuse to account with the other executor or administrator, the aggrieved executor or administrator may bring his or her action against the others for an accounting.

History of Section.
(C.P.A. 1905, § 839; G.L. 1909, ch. 312, § 25; G.L. 1923, ch. 363, § 25; G.L. 1938, ch. 575, § 23; G.L. 1956, § 33-14-12.)






Chapter 33-15 - Limited Guardianship and Guardianship of Adults

Chapter 33-15-1 - Legislative intent.

§ 33-15-1 Legislative intent.  The legislature finds that adjudicating a person totally incapacitated and in need of a guardian deprives that person of all his or her civil and legal rights and that this deprivation may be unnecessary. The legislature further finds that it is desirable to make available, the least restrictive form of guardianship to assist persons who are only partially incapable of caring for their needs. Recognizing that every individual has unique needs and differing abilities, the legislature declares that it is the purpose of this act to promote the public welfare by establishing a system that permits incapacitated persons to participate as fully as possible in all decisions affecting them; that assists such persons in meeting the essential requirements for their physical health and safety, in protecting their rights, in managing their financial resources, and developing or regaining their abilities to the maximum extent possible; and that accomplishes these objectives through providing, in each case, the form of assistance that least interferes with the legal capacity of a person to act in his or her own behalf. This chapter shall be liberally construed to accomplish this purpose.

History of Section.
(P.L. 1992, ch. 493, § 4.)



Chapter 33-15-2 - Petition for appointment of a limited guardian or guardian.

§ 33-15-2 Petition for appointment of a limited guardian or guardian.  Any person may file with the probate court clerk, in the city or town where the proposed ward resides or where an out of state proposed ward has property, a verified petition for the appointment of a guardian. The petition shall state the following information known to the petitioner:

(1) The name, age, and post office address of the proposed ward;

(2) That, based on a decision making assessment tool which reflects the proposed ward's current level of decision making ability:

(i) The proposed ward needs a limited guardian to provide assistance with decision making in the areas of financial, health care, residential and/or relationship matters; or

(ii) The proposed ward needs a full guardian to provide assistance with decision making in all areas;

(3) The guardianship powers being requested;

(4) The steps which have been taken to utilize less restrictive alternatives to guardianship; and,

(5) The qualifications of the individual proposed to serve as limited guardian or guardian.

History of Section.
(P.L. 1992, ch. 493, § 4; P.L. 2007, ch. 417, § 1.)



Chapter 33-15-3 - Power of probate court to appoint limited guardians or guardians.

§ 33-15-3 Power of probate court to appoint limited guardians or guardians.  Pursuant to the provisions of this chapter, the probate court in each city or town shall have the power to appoint or approve limited guardians or guardians of individuals who shall reside or have a legal settlement within the city or town, and of individuals who reside outside this state and have an estate within the city or town.

History of Section.
(C.P.A. 1905, § 1041; G.L. 1909, ch. 321, § 1; G.L. 1923, ch. 372, § 1; G.L. 1938, ch. 426, § 1; G.L. 1956, § 33-15-3; 1992, ch. 493, § 3.)



Chapter 33-15-4 - Limited guardianship.

§ 33-15-4 Limited guardianship.  (a) Absent a finding, based on a decision making assessment tool, that an individual is totally incapacitated, the court shall limit the scope of the powers and duties of a guardian to the terms best suited to allow the individual found partially incapacitated to participate as fully as possible in decisions affecting him or her. One such decision making assessment tool must be completed by the respondent's primary care physician, if one exists and is available, otherwise by a physician who has examined and treated the respondent. The probate court may consider such additional decision making assessments tools signed and submitted by one or more non-physicians or consulting physicians. The court shall not appoint a guardian or limited guardian if the court finds that the needs of the proposed ward are being met or can be met by a less restrictive alternative or alternatives. The court shall authorize the guardian to make decisions for the individual in only those areas where the court finds, based on one or more decision making assessment tools, that the individual lacks the capacity to make decisions. The court must strike a delicate balance between providing the protection and support necessary to assist the individual and preserving, to the largest degree possible, the liberty, property and privacy interests of the individual. The certificate of appointment issued to the limited guardian shall clearly state that it is a limited guardianship. The court order shall clearly indicate the scope of the powers and duties of the limited guardian. The appointment of a limited guardian shall not constitute a finding of legal incompetence. An individual for whom a limited guardian is appointed shall retain all legal and civil rights except those which have been specifically suspended by the order.

(2) A decision-making assessment tool, in the form as shown in § 33-15-47, must be filed with the petition in each case, provided, that the probate court may excuse the filing of a decision-making assessment tool only on a petition for temporary guardianship in extraordinary or emergency circumstances and upon the provision of other competent evidence.

(3) The individual's primary care physician must complete the decision-making assessment tool, however, if the individual's primary care physician is not available or if the individual does not have a primary care physician the decision-making assessment tool must be completed by a physician who has examined and treated the individual. Professionals, or other persons acquainted with the individual being assessed, may also complete additional decision-making assessment tools.

(4) Modification. If, because of a change in the partially incapacitated individual's level of decision making ability, the scope and duties of the limited guardianship order no longer meet the needs of the individual and/or fail to afford the individual as much autonomy as possible, modification of the limited guardianship order is required.

(i) Modification can be accomplished by agreement of: the partially incapacitated individual, his or her counsel, if any and the limited guardian. This agreement shall be submitted to the court and entered as an order.

(ii) Where no agreement can be reached, among these parties any or all of the parties may request a hearing.

(b) However, provisions of this chapter shall not be construed to mean a person is in need of a guardian or limited guardian solely because he or she is being furnished or relies upon treatment by spiritual means through prayer alone in accordance with the tenets and practices of a church or religious denomination recognized by the laws of this state.

History of Section.
(P.L. 1992, ch. 493, § 4; P.L. 1994, ch. 359, § 1; P.L. 1996, ch. 110, § 9; P.L. 2004, ch. 573, § 1; P.L. 2007, ch. 417, § 1.)



Chapter 33-15-4.1 - Good Samaritan guardians.

§ 33-15-4.1 Good Samaritan guardians.  (a) Any person who files a petition for a guardianship of the person pursuant to the provisions of this chapter may also file to be qualified as a good Samaritan guardian. A good Samaritan guardian may be appointed by the probate court in those instances where the court determines that the estate of a proposed ward is insufficient to pay for the services of a guardian and that such an appointment would otherwise be in the best interests of the individual for whom the guardianship is proposed.

(b) A person filing for appointment of a good Samaritan guardianship shall file all the forms required by this chapter to initiate a guardianship petition and shall file an additional form setting forth the qualifications of the proposed guardian to serve as a good Samaritan guardian. Such forms shall include, but not be limited to, the following information:

(1) The experience, if applicable, of the proposed guardian;

(2) The willingness of the proposed guardian to serve as said good Samaritan guardian; and

(3) A statement that if appointed as a good Samaritan guardian, such person shall not seek any fees and/or monetary compensation for their services as a good Samaritan; provided, that this shall not be construed to prohibit the good Samaritan guardian from soliciting and/or utilizing charitable donations for and on behalf of the individual under guardianship.

(c) The appointment of a good Samaritan guardian shall be in the discretion of the probate court.

(d) Except as otherwise provided for herein, hearings on and notice of the application for and appointment of a good Samaritan guardianship shall proceed in the same manner as any other petition for guardianship pursuant to the provisions of this chapter.

History of Section.
(P.L. 1999, ch. 494, § 1; P.L. 2008, ch. 299, § 3; P.L. 2008, ch. 419, § 3.)



Chapter 33-15-4.2 - Waiver of filing fees for good Samaritan guardianships.

§ 33-15-4.2 Waiver of filing fees for good Samaritan guardianships.  The probate court may on exporting application, issue orders providing the payment of a filing fee in cases of a good Samaritan guardianship, prior to the filing of the petition. The probate court shall provide forms for such application for waiver of fee.

History of Section.
(P.L. 1999, ch. 494, § 1.)



Chapter 33-15-4.3 - No cash surety required.

§ 33-15-4.3 No cash surety required.  Notwithstanding the provisions of R.I.G.L. § 33-17-1.3, surety shall not be required on any bond of a good Samaritan guardian unless the probate court determines that the circumstances so warrant surety.

History of Section.
(P.L. 1999, ch. 494, § 1.)



Chapter 33-15-4.4 - Immunity of good Samaritan guardians.

§ 33-15-4.4 Immunity of good Samaritan guardians.  No person acting as a duly appointed good Samaritan guardian pursuant to the provisions of this chapter, will in the performance of their duty and responsibility as such a good Samaritan guardian, shall be liable for civil damage which result from acts or omissions by such persons so acting, which may constitute ordinary negligence. This immunity shall not apply to acts or omissions constituting gross negligence or willful or wanton conduct.

History of Section.
(P.L. 1999, ch. 494, § 1.)



Chapter 33-15-4.5 - Continuing duties of good Samaritan guardians.

§ 33-15-4.5 Continuing duties of good Samaritan guardians.  Except as otherwise provided for in § 33-15-4.1  33-15-4.4, a good Samaritan guardian shall be subject to all other duties and responsibilities required of a guardian under this title, including but not limited to the provisions pertaining the accountings; provided, that the probate court may waive any and all filing requirements and court fees associated with the guardianship, if in its discretion such waiver is warranted. The probate court may modify, amend and/or revoke the good Samaritan guardianship upon the discovery or addition of assets to the individual's estate and/or which otherwise make it inequitable for the guardian to continue to serve as a good Samaritan guardian.

History of Section.
(P.L. 1999, ch. 494, § 1.)



Chapter 33-15-5 - Hearing.

§ 33-15-5 Hearing.  No limited guardian or guardian shall be appointed until after a hearing on the petition. The hearing shall be before a judge of the probate court of the city or town where the petition was filed.

(1) The respondent shall have the right to be present at the hearing and all other stages of the proceedings.

(2) The respondent shall be allowed to:

(i) Compel the attendance of witnesses;

(ii) Present evidence; and

(iii) Confront and cross examine witnesses.

(3) The standard of proof shall be clear and convincing evidence.

(4) The Rhode Island rules of evidence shall apply.

(5) Any professional whose training and experience aid in the assessment of decision making ability and who has so assessed the respondent may be permitted to provide expert testimony regarding the decision making assessment of the respondent.

History of Section.
(P.L. 1992, ch. 493, § 4; P.L. 2007, ch. 417, § 1.)



Chapter 33-15-6 - Who may be appointed limited guardian or guardian.

§ 33-15-6 Who may be appointed limited guardian or guardian.  (a) The court shall not appoint as limited guardian or guardian any agency, public or private, or representative thereof, which financially benefits from providing housing, medical, or social services to the individual found to be incapacitated.

(b) Before appointing an individual or agency as limited guardian or guardian, the court shall find that the individual or agency:

(1) Has no criminal background which bears on suitability to serve as guardian;

(2) Has the capacity to manage the financial resources involved;

(3) Has the ability to meet the unique needs of the individual case; and

(4) Has the ability to meet the requirements of the law.

(c) Individuals or agencies eligible for consideration as limited guardian or guardian include, but are not limited to, the following:

(1) Relatives or friends of the individual found to be incapacitated;

(2) Banks, trust companies and other financial institutions;

(3) Nonprofit corporations organized for charitable or religious purposes (including those organized specifically to act as limited guardian or guardian) and existing under the laws of this state.

(d) The court may appoint an out of state resident as limited guardian or guardian if the court finds that the individual meets the requirements of this section.

(e) In appointing a guardian, the court shall consider the wishes expressed by the individual found to be incapacitated as to preferences among individuals eligible to serve as limited guardian or guardian who meet the requirements of this section.

History of Section.
(P.L. 1992, ch. 493, § 4.)



Chapter 33-15-7 - Guardians ad litem  Duties  Legally incapacitated respondents right to counsel  Termination of appointment of guardian ad litem.

§ 33-15-7 Guardians ad litem  Duties  Legally incapacitated respondents right to counsel  Termination of appointment of guardian ad litem.  (a) Upon filing with the probate court clerk of a petition for the appointment of a guardian, a guardian ad litem shall be appointed for each respondent only in the proceeding for guardianship of an adult.

(b) The guardian ad litem need not be an attorney but shall have sufficient experience and/or training in dealing with elderly persons and persons with incapacities and/or disabilities and understanding of his or her role as guardian ad litem to be able to properly discharge such duties under subsection (c) below. Each probate court shall maintain a list of persons deemed qualified to serve as a guardian ad litem and shall appoint from that list on a rotating basis. Any guardian ad litem appointed for a respondent shall be ineligible to serve as legal counsel, temporary guardian or permanent guardian for that respondent.

(c) The duties of a guardian ad litem shall include all of the following:

(1) Personally visiting the respondent;

(2) Explaining to the respondent the nature, purpose, and legal effect of the appointment of a guardian;

(3) Explaining to the respondent the hearing procedure, including, but not limited to, the right to contest the petition, to request limits on the guardian's powers, to object to a particular person being appointed guardian, to be present at the hearing, and to be represented by legal counsel;

(4) Informing the respondent of the name of the person known to be seeking appointment as guardian;

(5) Reviewing the decision making assessment tool(s), petition for guardianship/limited guardianship, and the notice;

(6) Interviewing the prospective guardian by telephone or in person; and

(7) Making determinations, and informing the court of those determinations, on all of the following:

(i) Whether the respondent wishes to be present at the hearing.

(ii) Whether the respondent wishes to contest the petition.

(iii) Whether the respondent wishes limits placed on the guardian's powers; and

(iv) Whether the respondent objects to a particular person being appointed guardian;

(v) Whether the respondent wishes to be represented by legal counsel.

Unless waived by the court, at least three (3) days prior to the hearing, the guardian ad litem shall file a report substantially in the form as set forth in § 33-15-47 with the court and shall mail or hand deliver a copy to each attorney of record.

(d) If the respondent wishes to contest the petition, to have limits placed on the guardian's powers, or to object to a particular person being appointed guardian, and, if legal counsel has not been secured, the court shall appoint legal counsel.

(e) If the respondent requests legal counsel, or if the guardian ad litem determines it is in the best interest of the respondent to have legal counsel, and if legal counsel has not been secured, the court shall appoint legal counsel.

(f) If the respondent has legal counsel independently or appointed pursuant to subsection (d) or (e), the appointment of a guardian ad litem shall terminate except insofar as informing the court of the respondent's wishes and objections determined pursuant to subsection (c) above.

(g) The guardian ad litem shall not interfere with interested parties and their counsel in gathering and presenting evidence according to court orders and rules of discovery and evidence. The guardian ad litem may be called and confronted as a witness regarding his or her conclusions as submitted by report and the extent of his or her personal knowledge concerning the respondent.

(h) Court awarded guardian ad litem fees shall not exceed four hundred dollars ($400) which shall be paid by the petitioner for guardianship if a permanent guardian is not appointed for the respondent or by the guardian of the ward's estate if a permanent guardian is appointed. The court has discretion to award guardian ad litem fees in excess of the cap if the circumstances warrant.

History of Section.
(P.L. 1992, ch. 493, § 4; P.L. 1994, ch. 359, § 1; P.L. 1996, ch. 110, § 9; P.L. 2007, ch. 417, § 1; P.L. 2008, ch. 299, § 3.)



Chapter 33-15-8 - Authority of limited guardian or guardian.

§ 33-15-8 Authority of limited guardian or guardian.  A limited guardian shall have only the authority as set forth by the limited guardianship order.

History of Section.
(P.L. 1992, ch. 493, § 4.)



Chapter 33-15-8.1 - Temporary guardianship for specific purpose.

§ 33-15-8.1 Temporary guardianship for specific purpose.  If it is established in a proper proceeding that a basis exists for the appointment of a limited guardian or guardian as described in § 35-15-5, the court may appoint a temporary limited guardian for the specific purpose of authorizing, directing, or ratifying any transaction necessary or desirable for admission to a nursing facility, including, but not limited to, enrolling the protected person in the medicaid or general public assistance programs, in those instances where the nursing facility requires a limited guardian and the admission is in the best interest of the protected person. Prior to appointing a temporary limited guardian pursuant to this section, the court shall first make the following findings of fact:

(1) That there exists a need for a limited guardian;

(2) That no person is available to serve as full time guardian;

(3) That no financial resources are available for the protected person's use and care; and

(4) That it is necessary for proper care and treatment, that the protected person be moved to a nursing facility. The court may accept the resignation of the temporary limited guardian after the protected person has been admitted to the nursing facility and has been enrolled in the medicaid or general public assistance programs, if applicable.

History of Section.
(P.L. 1990, ch. 282, § 1; P.L. 1990, ch. 362, § 1; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-10 - Appointment of temporary limited guardian or guardian.

§ 33-15-10 Appointment of temporary limited guardian or guardian.  The probate court for cause shown after notice, pending any application for the appointment of a limited guardian or guardian, or pending any appeal from a decree appointing a limited guardian or guardian, may, if it shall deem proper, appoint a temporary limited guardian or temporary guardian of the person and estate, or of the person or estate of the respondent.

History of Section.
(C.P.A. 1905, § 1048; G.L. 1909, ch. 321, § 8; G.L. 1923, ch. 372, § 8; G.L. 1938, ch. 426, § 8; P.L. 1952, ch. 2946, § 1; G.L. 1956, § 33-15-10; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-11 - Tenure of temporary limited guardian or guardian.

§ 33-15-11 Tenure of temporary limited guardian or guardian.  A temporary limited guardian or guardian shall serve until the question of appointment of a guardian is decided, or until he or she shall be discharged by the probate court. There shall be no appeal from the appointment of a temporary limited guardian or guardian.

History of Section.
(C.P.A. 1905, § 1049; G.L. 1909, ch. 321, § 9; G.L. 1923, ch. 372, § 9; G.L. 1938, ch. 426, § 9; G.L. 1956, § 33-15-11; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-12 - Powers of temporary limited guardian or guardian  Bond.

§ 33-15-12 Powers of temporary limited guardian or guardian  Bond.  Each limited guardian or guardian, appointed as provided in § 33-15-10, shall have the authority granted by the temporary limited guardianship or guardianship order until he or she shall be legally discharged; and he or she shall give bond to the probate court in like manner, and with like conditions, as is required of limited guardians or guardians.

History of Section.
(C.P.A. 1905, § 1050; G.L. 1909, ch. 321, § 10; G.L. 1923, ch. 372, § 10; G.L. 1938, ch. 426, § 10; P.L. 1952, ch. 2946, § 1; G.L. 1956, § 33-15-12; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-13 - Recording of petition in land records  Disability to contract.

§ 33-15-13 Recording of petition in land records  Disability to contract.  Where the petition for appointment of a limited guardian or guardian alleges that the respondent lacks decision making ability regarding his or her real property, the petitioner shall cause a copy of the petition, with the order of notice thereon, to be recorded in the records of land evidence for the city or town in which any real property of the respondent is located. If a limited guardian or guardian is appointed with authority to administer the real property of the respondent, all contracts relative to, and sales and conveyances of, real property, made by the respondent after the record, and all other contracts, except for necessaries, and all gifts, sales, or transfers of personal property, made by the respondent after the first publication of notice of the petition and before the termination of the limited guardianship or guardianship, shall be void.

History of Section.
(C.P.A. 1905, § 1051; G.L. 1909, ch. 321, § 11; G.L. 1923, ch. 372, § 11; G.L. 1938, ch. 426, § 11; G.L. 1956, § 33-15-13; P.L. 1992, ch. 493, § 3; P.L. 2001, ch. 223, § 1.)



Chapter 33-15-14 - Expense of prosecuting or defending against petition.

§ 33-15-14 Expense of prosecuting or defending against petition.  If a limited guardian or guardian is appointed for any individual under this chapter, the court shall make an allowance to be paid by the limited guardian or guardian, for all reasonable expenses incurred in prosecuting or defending against the petition.

History of Section.
(C.P.A. 1905, § 1052; G.L. 1909, ch. 321, § 12; G.L. 1923, ch. 372, § 12; G.L. 1938, ch. 426, § 12; G.L. 1956, § 33-15-14; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-15 - Exemption of welfare agencies from costs and bond.

§ 33-15-15 Exemption of welfare agencies from costs and bond.  In any petition for the appointment of a limited guardian or guardian filed by the director of public welfare of any city or town or the directors of social and rehabilitative services and mental health, retardation and hospitals or their designated agent, in which the director or agent certifies that the petition is filed for the purpose of enabling the respondent, who is without funds, to receive assistance from funds which are financed in whole or in part by federal grants, the director or his or her agent, as petitioner, shall not be required to pay court fees or to give surety on his or her bond.

History of Section.
(G.L., ch. 426, § 43, as enacted by P.L. 1956, ch. 3757, § 1; G.L. 1956, § 33-15-15; Reorg. Plan No. 1, 1970; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-16 - Guardian of estate of nonresident.

§ 33-15-16 Guardian of estate of nonresident.  The probate court of any city or town may appoint or approve a limited guardian or guardian of the estate of an individual who resides outside this state and who has an estate in the city or town and has no limited guardian or guardian in this state and who, if a resident, would meet the standards for limited guardianship or guardianship under the provisions of this chapter.

History of Section.
(C.P.A. 1905, § 1055; G.L. 1909, ch. 321, § 15; G.L. 1923, ch. 372, § 15; G.L. 1938, ch. 426, § 15; G.L. 1956, § 33-15-16; P.L. 1992, ch. 493, § 3.)



Chapter 33-15-17.1 - Notice.

§ 33-15-17.1 Notice.  (a) Except for the appointment of a temporary guardian, no petition for limited guardian or guardian shall be heard and no person shall be appointed limited guardian or guardian of an individual unless notice of the petition for appointment of a limited guardian or guardian and a copy of the petition itself shall be served upon the respondent in person at least fourteen (14) days prior to any hearing on the petition. If the hearing date is continued by the probate court for any reason after service on the respondent and no objection to the petition is filed by or on behalf of the respondent, no further service on the respondent shall be required. The probate court, in its discretion, may require further notice to the respondent in such manner as prescribed by the court.

In the case of a petition for the appointment of a temporary guardian, such fourteen (14) day notice period shall be reduced to five (5) days, unless a shorter period is ordered by the court.

(b) This notice shall be in plain language, large type and shall include the time and place of the hearing, the possible loss of liberty if the petition is granted, and shall inform the respondent of his or her rights including: the court appointment of a guardian ad litem, the right to a hearing and to be present at the hearing to confront witnesses, present evidence, contest the petition, object to the appointment of a particular individual as guardian, request that limits be placed on the guardian's powers, and the right to counsel. Notice shall be served upon the respondent by a process server duly authorized and licensed under Rhode Island law, except for "Good Samaritan" guardianships under § 33-15-4.1 in which case notice may be served upon the respondent by the guardian ad litem appointed by the court (hereinafter referred to as "court officer").

(c) The court officer that serves this notice shall be dressed in plain clothes. He or she shall have experience dealing with individuals who may lack decision making ability.

(d) The court officer shall present the written notice and shall also read the notice to the respondent.

(e) Except for a petition for the appointment of a temporary guardian, notice shall be given by the petitioner, or his or her attorney, at least ten (10) days before the date set for hearing on the petition by regular mail, postage prepaid, addressed to (1) the respondent's spouse and heirs at law (under the rules of descent) as set forth in § 33-1-1 only at their last known addresses; and (2) the administrator of any care and treatment facility where the respondent resides or receives primary services; and (3) any individual or entity known or reasonably known to the petitioner to be regularly providing protective services to the respondent. In the case of a petition for the appointment of a temporary guardian, such ten (10) day notice period is reduced to five (5) days, unless a shorter period is ordered by the court, with the petitioner required to use reasonable efforts in identifying and noticing those individuals described in the immediately preceding sentence within the limitations of investigation of identity of addresses of such individuals inherent in a temporary guardianship proceeding. The petitioner or his or her attorney, shall at or prior to the hearing file or leave to be filed an affidavit that notice was given setting forth the names and post office addresses of the persons to whom the notice was sent and the date of mailing, together with a copy of the notice.

(f) Should the petitioner have no knowledge of the existence or whereabouts of any of the persons required to be notified pursuant to subparagraph (e) above, an affidavit to that effect filed with the court shall satisfy this notice requirement.

(g) Notwithstanding any notice requirement of the petitioner, and except for a petition for appointment of a temporary guardian the court shall give notice of the petition by advertisement.

History of Section.
(P.L. 1982, ch. 283, § 1; P.L. 1983, ch. 206, § 1; P.L. 1987, ch. 89, § 1; P.L. 1992, ch. 493, § 3; P.L. 1994, ch. 359, § 1; P.L. 1996, ch. 110, § 9; P.L. 2008, ch. 299, § 3; P.L. 2008, ch. 419, § 3.)



Chapter 33-15-18 - Removal of limited guardian or guardian or conservator  Resignation.

§ 33-15-18 Removal of limited guardian or guardian or conservator  Resignation.  (a) Removal may be requested by the ward or anyone acting on behalf of the ward, including the limited guardian, guardian or conservator. The ward may retain counsel for this purpose.

(1) The court shall remove any limited guardians, guardian or conservator appointed or approved by it upon finding that the limited guardian, guardian or conservator has not fulfilled, or is no longer able to fulfill, the duties of the appointment as set forth by the order itself and/or the limited guardianship and guardianship law.

(2) The court shall remove any limited guardian or guardian or conservator upon finding that the ward, based on a decision making assessment tool, has the capacity to make decisions regarding his or her health care, finances, residence, and/or relationships.

(b) A limited guardian or guardian or conservator may resign. The court shall accept the resignation of any limited guardian or guardian or conservator after he or she has accounted with the court for the estate of his or her ward in his or her possession and filed a report regarding the status of the ward including the ward's current residence and condition.

History of Section.
(C.P.A. 1905, § 1057; G.L. 1909, ch. 321, § 17; G.L. 1923, ch. 372, § 17; G.L. 1938, ch. 426, § 17; G.L. 1956, § 33-15-18; P.L. 1992, ch. 493, § 3; P.L. 2007, ch. 417, § 1.)



Chapter 33-15-19 - Inventory and appraisement of estate.

§ 33-15-19 Inventory and appraisement of estate.  (a) Within thirty (30) days after his or her appointment, or any longer time that may be allowed by the probate court, a temporary guardian, guardian, or limited guardian shall return to the probate court, under oath, an inventory and appraisement of all the real and personal property of his or her ward, as of the date of the guardian's qualification to be made by either the guardian and/or a suitable, disinterested person or persons appointed by the court. The appraisers shall be sworn to the faithful discharge of their trust.

(b) In appraising the ward's interest in any assets held by the ward jointly or in some other form of concurrent ownership with another party, the appraiser shall include on the inventory an explanation for the basis for appraising the inventory, as either all, none, or a portion of the value of the assets.

History of Section.
(C.P.A. 1905, § 1059; G.L. 1909, ch. 321, § 19; P.L. 1915, ch. 1260, § 7; G.L. 1923, ch. 372, § 18; G.L. 1938, ch. 426, § 18; G.L. 1956, § 33-15-19; P.L. 1996, ch. 110, § 9; P.L. 2000, ch. 427, § 1; P.L. 2007, ch. 417, § 1.)







